Title 1. — Abstracting (See 74, State Government)

OKLAHOMA STATUTES

TITLE 1.

ABSTRACTING

_________

§1-1.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-2.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-3.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-4.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-5.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-6.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-7.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-8.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-9.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-10.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-11.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-12.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-13.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-14.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-15.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-16.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-17.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§1-18.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.



Title 2. — Agriculture

OKLAHOMA STATUTES

TITLE 2.

AGRICULTURE

_________

§211.  Short title.

This act shall be known as the Oklahoma Agricultural Code.

Laws 1970, c. 260, § 19, emerg. eff. April 22, 1970. EC=1>

§2-1-2.  State Department of Agriculture - Establishment - Composition.

The State Department of Agriculture shall consist of the State Board of Agriculture, the divisions, and other positions and offices as established by law and by the Board.

Added by Laws 1955, p. 1, art. 1, § 1, emerg. eff. June 3, 1955.  Amended by Laws 2000, c. 243, § 1, emerg. eff. May 24, 2000.

§2-1-3.  Definitions.

For the purposes of the Oklahoma Agricultural Code, unless the context indicates otherwise:

1.  "Authorized agent" means a person who has been authorized by the State Board of Agriculture to act on behalf of the Board in making investigations, inspections, performing other services, or doing any particular act or acts which have been vested by the Oklahoma Agricultural Code in the Board.  A written or printed commission signed by the President of the Board shall be proof that the holder has lawful authority to act on behalf of the Board in implementing the Oklahoma Agricultural Code;

2.  "Board" means the State Board of Agriculture;

3.  "Code" means the Oklahoma Agricultural Code;

4.  "Department" means the Oklahoma Department of Agriculture, Food, and Forestry and its employees, officers, and divisions.  Whenever the name "Department of Agriculture" appears in any law, contract or other document, it shall be deemed to refer to the Oklahoma Department of Agriculture, Food, and Forestry;

5.  "Director" means the Director of a division established in the Oklahoma Department of Agriculture, Food, and Forestry;

6.  "License" means a written document issued by the Board granting authority to a person to engage in a business, occupation, or activity;

7.  "Livestock" or "animals" means any cattle, bison, horses, sheep, goats, asses, mules, swine, domesticated rabbits, and chickens, turkeys, and other domesticated fowl, and any animal or bird in captivity;

8.  "Permit" means a written document issued by the Board giving consent for a person to engage in an activity;

9.  "Person" means the state, any municipality, political subdivision, institution, individual, public or private corporation, partnership, association, firm, company, public trust, joint-stock company, trust, estate, state or federal agency, other governmental entity, or any other legal entity or an agent, employee, representative, assignee or successor thereof;

10.  "President" means the President of the State Board of Agriculture.  The President of the State Board of Agriculture shall also be designated as the Commissioner of Agriculture;

11.  "Producer" means any person planting, raising, growing, or harvesting agricultural products;

12.  "Quarantine" means a written document issued by the Board to restrict the movement of animals, birds, plants, or agricultural commodities into or out of a specified area for the control or prevention of diseases or pests; and

13.  "Stop sale order" or "stop use order" means a written or printed order signed by the President or authorized agent of the Board, prohibiting the sale, offering for sale, exposure for sale, or use of any agricultural product, article, device, service, or commodity covered by the Oklahoma Agricultural Code.

Added by Laws 1955, p. 1, art. 1, § 3, emerg. eff. June 3, 1955.  Amended by Laws 1965, c. 177, § 1; Laws 1972, c. 89, § 1, emerg. eff. March 28, 1972; Laws 1992, c. 296, § 1, emerg. eff. May 26, 1992; Laws 1996, c. 138, § 1, emerg. eff. May 1, 1996; Laws 2000, c. 243, § 2, emerg. eff. May 24, 2000; Laws 2002, c. 173, § 2, emerg. eff. May 6, 2002; Laws 2003, c. 3, § 1, emerg. eff. March 19, 2003; Laws 2005, c. 292, § 1, eff. July 1, 2005.

NOTE:  Laws 2002, c. 187, § 1 repealed by Laws 2003, c. 3, § 2, emerg. eff. March 19, 2003.

§2-1-4.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-1.  Membership - Appointment and qualifications - Vacancies.

A.  1.  The State Board of Agriculture shall be the Board of Agriculture created by Section 31 of Article VI of the Oklahoma Constitution.  The Board shall consist of five (5) members appointed by the Governor, with the advice and consent of the Senate.  Four of such members shall be appointed from within and represent the agricultural district established by subsection B of this section.  One member shall be appointed from the state at large.

2.  The members shall be farmers who have:

a. at least five (5) years practical experience during the ten (10) years immediately preceding their appointment, and

b. lived on and operated a farm after reaching the age of twentyone (21) years.

B.  For the purpose of appointments to the Board, four agricultural districts are hereby created and shall consist of the following counties:

DISTRICT COUNTIES

NO.

1.........Atoka, Bryan, Choctaw, Coal, Haskell, Hughes, Johnston, Latimer, LeFlore, Marshall, McCurtain, McIntosh, Muskogee, Okfuskee, Okmulgee, Pittsburg, Pontotoc, Pottawatomie, Pushmataha, Seminole and Sequoyah.

2.........Adair, Cherokee, Craig, Creek, Delaware, Kay, Lincoln, Logan, Mayes, Noble, Nowata, Oklahoma, Osage, Ottawa, Pawnee, Payne, Rogers, Tulsa, Wagoner and Washington.

3.........Alfalfa, Beaver, Blaine, Cimarron, Custer, Dewey, Ellis, Garfield, Grant, Harper, Kingfisher, Major, Roger Mills, Texas, Woods and Woodward.

4.........Beckham, Caddo, Canadian, Carter, Cleveland, Comanche, Cotton, Garvin, Grady, Greer, Harmon, Jackson, Jefferson, Kiowa, Love, McClain, Murray, Stephens, Tillman and Washita.

C.  One member of the Board shall be appointed from each district.

D.  1.  On the effective date of this act, each district established by subsection B of this section shall be represented by the current board member position as follows:

a. the board member position currently representing District 5 shall represent the new District 1,

b. the board member position currently representing District 2 shall represent the new District 2,

c. the board member position currently representing District 1 shall represent the new District 3, and

d. the board member position currently representing District 4 shall represent the new District 4.

2.  The board member position currently serving District 3 shall be terminated.

3.  Except as otherwise provided in this subsection, all board members serving on the effective date of this act shall serve the remainder of the term of office to which the board member was originally appointed.  Thereafter, successor board members shall be appointed for terms of four (4) years.  The at-large member shall serve a term coterminous with that of the Governor.

4.  In case of vacancy caused by the removal, death, resignation, or disability of any member, the Governor shall appoint a new member from the same district for which a vacancy was vacated to serve for the unexpired term.

Added by Laws 1955, p. 2, art. 2, § 1, emerg. eff. June 3, 1955.  Amended by Laws 1965, c. 480, § 1, emerg. eff. July 14, 1965; Laws 2000, c. 243, § 3, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 8, emerg. eff. May 23, 2003.

§2-2-2.  Compensation - Meetings.

Members of the State Board of Agriculture shall receive actual expenses of travel pursuant to the State Travel Reimbursement Act.  The Board shall meet once each month in regular session but not more than six (6) days in any calendar month.  Special meetings of the Board may be held at such time and place as set by the President or at the time and place petitioned for by three members of the Board.

Added by Laws 1955, p. 2, art. 2, § 2.  Amended by Laws 1977, c. 241, § 1; Laws 1985, c. 178, § 1, operative July 1, 1985; Laws 2000, c. 243, § 4, emerg. eff. May 24, 2000.

§2-2-3.  Officers.

A.  The at-large member appointed by the Governor, pursuant to Section 2-1 of this title, shall be the President of the State Board of Agriculture and shall serve at the pleasure of the Governor.

B.  The President shall be the executive officer of the Board and, in the absence of the Board, shall, subject to approval of the Board, perform all of the duties imposed by law.

C.  The Board shall elect a Secretary who shall not be a member of the Board.  The Board shall fix the duties of the person appointed.

Added by Laws 1955, p. 2, art. 2, § 3, emerg. eff. June 3, 1955.  Amended by Laws 2000, c. 243, § 5, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 9, emerg. eff. May 23, 2003.

§2-2-4.  Powers of Board.

A.  The State Board of Agriculture shall have the power to:

1.  Adopt and prescribe the use of a seal, which shall be in the custody of the Secretary of the Board;

2.  Promulgate rules necessary, expedient, or appropriate to the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Oklahoma Agricultural Code;

3.  Initiate and prosecute administrative, civil, or criminal actions and proceedings necessary under the Oklahoma Agricultural Code;

4.  Appoint authorized agents to make inspections or investigations and to perform other services for the Board or any division of the Oklahoma Department of Agriculture, Food, and Forestry;

5.  Consolidate any of the divisions established by the Oklahoma Agricultural Code, transfer any of the functions or activities to another division, place additional functions or activities in a division, establish new divisions, and create new or additional positions in the Department, when conducive to a more efficient administration and enforcement of laws pertaining to agriculture;

6.  Sell, exchange, or dispose of property;

7.  Have jurisdiction over all matters affecting animal industry, animal health, and animal quarantine;

8.  Issue stop-sale and stop-use orders and quarantines;

9.  Employ, appoint, or contract and fix the duties and compensation of the director of each division of the Department and other personnel, either on a full-time, part-time, or contractual basis, as deemed necessary by the Board;

10.  Fix the qualifications of the personnel in the Department;

11.  Accept and use grants of money and other property from any source;

12.  Advise, consult, cooperate, and enter into agreements or contracts with persons as defined in the Oklahoma Agricultural Code;

13.  Coordinate with the federal government and other states on matters pertaining to agriculture;

14.  Revoke, suspend, or deny for up to one (1) year, any license, permit, or charter issued by the Board if the Board finds any violations of the Oklahoma Agricultural Code or any rule of the Board;

15.  Adopt a master plan and promulgate rules for the protection of state-owned and private forestry, grazing, and other lands from damage by fire and for suppressing fires on lands.  In carrying out the master plan the Board is authorized to enter into contractual agreements with the federal government, local political subdivisions of the state, individuals, private organizations, companies, and corporations for protection and for the suppression of fires and to expend funds as available for these services.  To effectuate the purposes of the Oklahoma Agricultural Code, the Board is authorized to enter into contractual agreements with private landowners for the protection and suppression of fires, provided that the private landowners reimburse the Board for actual expenses incurred in the protection and suppression of fires on privately owned lands;

16.  Have jurisdiction over all matters affecting agriculture as contained and set out in the Oklahoma Agricultural Code, which have not been expressly delegated to another state or federal agency and be responsible for fully implementing and enforcing the laws and rules within its jurisdictional areas of environmental responsibility.

a. The Department of Environmental Quality shall have environmental jurisdiction over:

(1) commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill, and other agricultural products,

(2) slaughterhouses, but not including feedlots at these facilities, and

(3) aquaculture and fish hatcheries, including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities.

b. Facilities storing grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination System (NPDES) regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to storm water discharges;

17.  Have jurisdiction over all matters affecting the importation, health, and quarantining of exotic livestock;

18.  Prescribe forms of application, certification, licenses, charters, and other forms and blanks as may be necessary to carry out the provisions of the Oklahoma Agricultural Code;

19.  Stagger throughout the year the renewal dates for any licenses or permits issued by the Department pursuant to the provisions of the Oklahoma Agricultural Code by notifying licensees in writing of the expiration and renewal date being assigned to the licensee and permittee and by making an appropriate adjustment in the fee charged for the license or permit;

20.  Establish and collect fees for licenses, permits, charters, and services provided.  The fees shall be promulgated in accordance with the Administrative Procedures Act and shall be fair and equitable to all parties concerned;

21.  Establish planting and harvesting seasons for the purpose of meeting the maximum driving and on-duty time exemptions set forth in the National Highway System Designation Act of 1995.  The Board shall notify the United States Secretary of Transportation of the seasons;

22.  Fix and adopt official standards for grading and classifying any agricultural commodity, meat, or meat product prepared, produced, or distributed in Oklahoma;

23.  Promulgate rules, make investigations, and conduct hearings for the purpose of making inspection compulsory on any agricultural commodity and designate the shipping points where compulsory inspection applies;

24.  Inspect agricultural commodities, at any time, upon request of any financially interested party or when necessary and to issue certificates showing the quality and condition of the commodities at the time of the inspection;

25.  Grade meat or meat products upon the request of any packing plant in Oklahoma.  The packing plant shall be required to pay the cost of services, including the compensation and expenses of personnel employed to perform the actual grading;

26.  Apply to the district court for a temporary or permanent injunction or any other remedy restraining any person from violating the Oklahoma Agricultural Code;

27.  Extend and implement the powers and provisions granted by the Oklahoma Agricultural Code to all programs administered by the Department regardless of whether the statutes creating the program are codified in this title;

28.  Increase its efforts to ensure the safety and quality of food and food products for wholesalers and retail sales in this state and shall include, but not be limited to, inspections of retailers and wholesalers to ensure compliance with all federal and state certification standards;

29.  Exercise all incidental powers which are necessary and proper to implement and administer the purposes of the Oklahoma Agricultural Code; and

30.  Accept upon behalf of the Department any gift or donation of property, including but not limited to monetary gifts.

B.  1.  If upon inspection or investigation, or whenever the Oklahoma Department of Agriculture, Food, and Forestry determines that there are reasonable grounds to believe that any person is in violation of any part of the Oklahoma Environmental Quality Code which is the responsibility and jurisdiction of the Oklahoma Department of Agriculture, Food, and Forestry, any rule promulgated by the State Board of Agriculture, or of any order, permit, certificate, registration, charter, or license issued by the Board, the Department may give written notice to the alleged violator of the specific violation and of the alleged violator's duty to correct the violation immediately or within a set time period or both and that the failure to do so shall result in administrative fines or penalties.

2.  Whenever the Department finds that an emergency exists requiring immediate action to protect the public health, welfare, or the environment, the President of the State Board of Agriculture may without notice or hearing issue an order, effective upon issuance, reciting the existence of an emergency and requiring that action be taken as specified in the order to meet the emergency.  Any person to whom an order is directed shall comply immediately but may request an administrative enforcement hearing within fifteen (15) days after the order is served.  The hearing shall be held by the Department within ten (10) days after receipt of the request.  On the basis of the hearing record, the President of the Board shall sustain or modify the original order.

Added by Laws 1955, p. 2, art. 2, § 4, emerg. eff. June 3, 1955.  Amended by Laws 1965, c. 389, § 1; Laws 1967, c. 253, § 1, emerg. eff. May 8, 1967; Laws 1993, c. 145, § 246, eff. July 1, 1993; Laws 1993, c. 324, § 43, eff. July 1, 1993; Laws 1994, c. 140, § 25, eff. Sept. 1, 1994; Laws 1996, c. 7, § 1, emerg. eff. March 19, 1996; Laws 1999, c. 413, § 10, eff. Nov. 1, 1999; Laws 2000, c. 243, § 6, emerg. eff. May 24, 2000; Laws 2001, c. 430, § 2, eff. Nov. 1, 2001; Laws 2002, c. 173, § 3, emerg. eff. May 6, 2002; Laws 2004, c. 100, § 1, eff. July 1, 2004.

§2-2-4a.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-4b.  Reciprocal agreements.

A.  The Commissioner of the State Department of Agriculture may enter into reciprocal agreements with:

1.  A state agriculture agency or corresponding agency of another state, or with the person, board, officer, or commission authorized to act on behalf of that department or agency having jurisdiction affecting the importation, health, inspection, investigation, control, prevention, and eradication of contagious and infectious diseases of livestock; and

2.  Another state or with the person, board, officer, or commission authorized to act on behalf of the other state relating to theft of livestock and to farming equipment and farm implements.

B.  The Commissioner of the State Department of Agriculture shall, upon the written request of a state agriculture agency or other corresponding agency of any other state or of any person, board, officer, or commission of the state authorized to act for and on behalf of such department or corresponding agency, maintain actions in the courts of this state upon judgments and demands arising in the other state in the same manner and to the same extent that the actions by the Commissioner are authorized when arising in this state; provided, however, that the actions may be commenced and maintained only in those cases where the other state by appropriate legislation or by reciprocal agreement extends a like policy or approach to cases arising in the state.

Added by Laws 2001, c. 430, § 1, eff. Nov. 1, 2001.

§2-2-5.  Official agency.

Except for matters which have been expressly delegated to another state agency, the State Board of Agriculture shall be the official agency of the State of Oklahoma in the relations of this state with the United States Department of Agriculture, any other federal agency, or any agency or person of this or another state on matters pertaining to sampling, inspection, and grading of agricultural products, and other regulatory matters in the field of agriculture.

Added by Laws 1955, p. 3, art. 2, § 5.  Amended by Laws 1993, c. 145, § 247, eff. July 1, 1993; Laws 2000, c. 243, § 7, emerg. eff. May 24, 2000.

§2-2-6.  Advisory or consulting committees - Appointment.

The State Board of Agriculture shall have authority to appoint advisory or consulting committees from the residents of the state who are interested in the various phases of agriculture, either in conservation, production, processing, regulation, or sale of agricultural products.

Added by Laws 1955, p. 3, art. 2, § 6.  Amended by Laws 2000, c. 243, § 8, emerg. eff. May 24, 2000.

§2-2-7.  Records and files as evidence - Enforcement of penalties and fines.

A.  The records, files, and books of the State Board of Agriculture shall be receivable as evidence.  The rules and orders of the Board, when published, shall be public notice and shall have the force and effect of law and be judicially noticed and considered.  When orders of the Board consist of local rules or orders of quarantine, the order may be provable in the same manner as a return of service.

B.  Administrative penalties, civil penalties, and other fines imposed pursuant to the provisions of the Oklahoma Agricultural Code shall be enforced in the same manner in which civil judgments may be enforced.  For purposes of enforcement final orders shall be recorded in the office of the clerk of the district court of Oklahoma County and, upon such recording and application therefor, all appropriate writs and process shall be issued and shall be enforced by the court.

Added by Laws 1955, p. 3, art. 2, § 7, emerg. eff. June 3, 1955.  Amended by Laws 2000, c. 243, § 9, emerg. eff. May 24, 2000; Laws 2004, c. 60, §1, emerg. eff. April 6, 2004.

§2-2-8.  Certified copies as evidence.

Duly-certified copies of any book, record, file, or proceeding, or any part, shall be competent as a matter of evidence in court when certified as a copy by the officer in charge of the book, file, record proceeding or part thereof or by the President or Secretary of the State Board of Agriculture.

Added by Laws 1955, p. 4, art. 2, § 8.  Amended by Laws 2000, c. 243, § 10, emerg. eff. May 24, 2000.

§2-2-9.  Cooperative contracts and agreements - Grading, sampling or inspection - Fees.

The State Board of Agriculture may enter into cooperative contracts and agreements with the United States Department of Agriculture, or any other federal or state agency, person, or firm providing for the grading, sampling, or inspection of processed or unprocessed foods, livestock, poultry, seeds, fruits, vegetables, or other agricultural commodities and products.  The Board shall promulgate a schedule of fees to be charged and collected under the provisions of this section from the person or agency for whom the grading, sampling, or inspection service is rendered.  The schedule of fees shall be filed in the office of the Secretary of State in accordance with the Administrative Procedures Act and be open to the public, and any subsequent change in the fees shall not be operative until the change has been filed in the office of the Secretary of State pursuant to the Administrative Procedures Act.

Added by Laws 1955, p. 4, art. 2, § 9.  Amended by Laws 2000, c. 243, § 11, emerg. eff. May 24, 2000.

§2-2-10.  Department of Agriculture Revolving Fund - Disbursements - Claims.

A.  There is hereby created in the State Treasury a fund to be known as the State Department of Agriculture Revolving Fund.  All monies, fees, and revenues collected, authorized, or received from any source by the State Board of Agriculture or any division, officer, or employee of the State Department of Agriculture pursuant to the provisions of the Oklahoma Agricultural Code or any law or agreement shall be deposited in the fund.

B.  The fund shall be a continuing fund and shall be expended only for purposes specifically authorized and approved by a majority vote of the five (5) members appointed to and constituting the Board.  The President, in the absence of the Board, may approve disbursements for lawfully authorized purposes.  Expenditures from the fund shall be made only for defraying the costs and expenses of providing inspection, sampling, grading, and other services authorized by the Board for which fees or other monies have been paid into the fund and for which other monies are not available for the payment of services.

C.  The Board shall have authority to employ and pay out of the fund inspectors, graders, or other personnel as needed or required to conduct authorized services.

D.  All claims against the fund shall be paid only upon the majority approval of the Board, or the President in the absence of the Board.

Added by Laws 1955, p. 4, art. 2, § 10.  Amended by Laws 1965, c. 380, § 1, emerg. eff. June 29, 1965; Laws 1977, c. 251, § 7, emerg. eff. July 15, 1977; Laws 2000, c. 243, § 12, emerg. eff. May 24, 2000.

§2-2-11a.  Renumbered as § 5-9 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-11b.  Renumbered as § 5-10 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-11c.  Renumbered as § 5-11 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-12.  Unpaid checks.

For accounting purposes only, when any check has been received by the State Board of Agriculture, or the State Department of Agriculture, and has remained unpaid for a period of more than five (5) years, and the Board determines that the check cannot be collected, the amount of the check shall not be included or carried as an asset of the Board or any of its funds.

Added by Laws 1955, p. 4, art. 2, § 12.  Amended by Laws 2000, c. 243, § 16, emerg. eff. May 24, 2000.

§2-2-13A.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-13B.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-14.  Authority to enter - Proper actions - Warrants.

A.  The State Board of Agriculture or its authorized agents shall have the authority to enter any premises or mode of transportation during reasonable hours for the purpose of implementing the Oklahoma Agricultural Code or rules promulgated pursuant thereto.

B.  The Board or its authorized agents shall have the authority to carry out all necessary and proper actions to determine compliance with the Oklahoma Agricultural Code including, but not limited to, conducting investigations, opening any bundle, package, or container of agricultural products, examining and making photocopies of records or documents, examining devices, and collecting and submitting samples for analysis.

C.  If any person refuses, denies or interferes with any right of access, the Board shall have the right to apply to and obtain from a district court an administrative or other warrant as necessary to enforce the right of access and inspection.

Added by Laws 1965, c. 236, § 2, emerg. eff. June 17, 1965.  Amended by Laws 2000, c. 243, § 17, emerg. eff. May 24, 2000.

§2-2-15.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-16.  Duties of district attorney or Attorney General.

A.  When requested by the State Board of Agriculture it shall be the duty of a district attorney or the Attorney General to institute appropriate proceedings in the proper courts in a timely manner and to prosecute in the manner provided by law when violations of the following occur:

1.  The Oklahoma Agricultural Code;

2.  Any rule promulgated pursuant to the Oklahoma Agricultural Code; or

3.  Any order, license, charter, registration, or permit issued pursuant to the Oklahoma Agricultural Code.

B.  Any action to redress or restrain a violation of the Oklahoma Agricultural Code, any promulgated rule or any order, license, charter, registration, or permit issued pursuant to the Oklahoma Agricultural Code or to recover any administrative or civil penalty or other fine assessed pursuant to the Oklahoma Agricultural Code, may be brought by:

1.  The district attorney of the appropriate district court of the State of Oklahoma;

2.  The Attorney General on behalf of the State of Oklahoma; or

3.  The Oklahoma Department of Agriculture, Food, and Forestry on behalf of the State of Oklahoma.

C.  The court shall have jurisdiction to determine the action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

D.  When requested by an authorized agent of the Board, it shall be the duty of every peace officer to assist in the detection and apprehension of all persons in violation of the Oklahoma Agricultural Code.  Failure to perform this duty shall be cause for removal from office.

Added by Laws 1965, c. 236, § 4, emerg. eff. June 17, 1965.  Amended by Laws 2000, c. 243, § 18, emerg. eff. May 24, 2000; Laws 2004, c. 60, § 2, emerg. eff. April 6, 2004.

§2-2-17.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-17.1.  False statements, etc. to Department - Rendering inaccurate any monitoring or measuring device - Penalties.

In addition to other penalties as may be imposed by law, it is a violation of the Oklahoma Agricultural Code for any person to knowingly make or provide any false statement, representation, or certification to the Oklahoma Department of Agriculture, Food, and Forestry or to knowingly render inaccurate any monitoring or measuring device or information thereof.

Added by Laws 2004, c. 60, § 3, emerg. eff. April 6, 2004.

§2-2-17A.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-18.  Notice - Hearings - Penalties.

A.  After notice and opportunity for a hearing in accordance with the Administrative Procedures Act, if the State Board of Agriculture finds any person in violation of the Oklahoma Agricultural Code or any rule promulgated or order issued pursuant thereto, the Board shall have the authority to assess an administrative penalty of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation.  Each animal, each action, or each day a violation continues may constitute a separate and distinct violation.

B.  The Board may appoint administrative law judges to conduct the hearings.  Hearings shall be held at a location within the region in which the alleged violator resides or the violation occurred, or the central offices of the State Board of Agriculture in Oklahoma City, Oklahoma.

C.  Any person who fails to comply with the provisions of the Oklahoma Agricultural Code or rules promulgated by the Board shall be deemed guilty of a misdemeanor unless a violation of the Oklahoma Agricultural Code or rules promulgated thereto is specifically identified with a penalty or as a felony in the individual articles of the Oklahoma Agricultural Code.

D.  Nothing in the Oklahoma Agricultural Code shall preclude the Board from seeking penalties in district court in the maximum amount allowed by law.  The assessment of penalties in an administrative enforcement proceeding shall not prevent the subsequent assessment by a court of the maximum civil or criminal penalties for violations of the Oklahoma Agricultural Code and rules promulgated pursuant thereto.

E.  Any person assessed an administrative or civil penalty may be required to pay, in addition to the penalty amount and interest thereon, attorney fees and costs associated with the collection of the penalties.

Added by Laws 1965, c. 236, § 6, emerg. eff. June 17, 1965.  Amended by Laws 2000, c. 243, § 19, emerg. eff. May 24, 2000; Laws 2004, c. 60, § 4, emerg. eff. April 6, 2004.

§2-2-18.1.  Pollution of air, land, or waters - Order to cease - Administrative penalty.

A.  It shall be unlawful and a violation of the Oklahoma Agricultural Code for any person to cause pollution of any air, land or waters of the state by persons which are subject to the jurisdiction of the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the Oklahoma Environmental Quality Act.

B.  If the State Board of Agriculture finds that any of the air, land, or waters of the state which are subject to the jurisdiction of the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the Oklahoma Environmental Quality Act have been or are being polluted, the Board shall make an order requiring that the pollution cease within a time period determined by the Department, or require a manner of treatment or of disposition of the waste or other polluting material as may in the judgment of the Board be necessary to prevent further pollution.  In addition, the Board may assess an administrative penalty pursuant to Section 2-18 of Title 2 of the Oklahoma Statutes.  The person to whom the order is directed shall fully comply with the order of the Board and pay any fine and costs assessed.

Added by Laws 2004, c. 60, § 5, emerg. eff. April 6, 2004.

§2-2-18.2.  Oklahoma Department of Agriculture, Food, and Forestry - Official environmental regulatory agency.

The Oklahoma Department of Agriculture, Food, and Forestry is hereby designated as an official environmental regulatory agency for agricultural point source and nonpoint source pollution within its jurisdiction as specified in subsection D of Section 1-3-101 of Title 27A of the Oklahoma Statutes.  The Department is hereby authorized and directed to seek delegation from the Environmental Protection Agency (EPA) to administer any and all of the National Pollution Discharge Elimination System (NPDES) programs for agricultural point and nonpoint source discharges within its specified jurisdiction.

Added by Laws 1994, c. 289, § 2, emerg. eff. June 6, 1994.  Amended by Laws 2004, c. 100, § 3, eff. July 1, 2004.  Renumbered from Title 27A, § 1-3-103 by Laws 2004, c. 100, § 4, eff. July 1, 2004.

§2-2-19.  Renumbered as § 14-81 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-20.  Renumbered as § 14-82 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-21.  Renumbered as § 14-83 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-22.  Repealed by Laws 1996, c. 138, § 8, emerg. eff. May 1, 1996.

§2-2-23.  Renumbered as § 14-84 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-2-24.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2225.  Travel and subsistence expense.

The actual and reasonable expenses of travel and subsistence in pursuing and developing markets for Oklahoma agricultural products incurred by the Commissioner, Deputy Commissioner and such employees designated by the Board within the marketing development programs of the Department of Agriculture shall be reimbursed to the employee incurring such expenses.  Reimbursement of such expenses shall be in accordance with rules and regulations adopted by the Board.  Such expenses claimed shall, prior to reimbursement, be reviewed by the Board at each regular meeting and individually approved or disapproved.

§2-2-26.  Agriculture Emergency Insect Control Special Fund.

A.  The Agriculture Emergency Insect Control Special Fund is hereby created in the State Treasury for the State Department of Agriculture.  The fund consists of monies transferred to it from funds appropriated to the Department for this purpose.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the administrative authority of the Department.  Expenditures from the fund shall be pursuant to the laws of this state and rules promulgated by the State Board of Agriculture.

B.  The fund shall be for emergency controls that lack legislative appropriation of emergency grasshopper and range caterpillar control within the state or for the general operations of the Department, and may be used for matching purposes for those programs in which the United States Department of Agriculture participates.

C.  All expenditures shall be approved by the Board.  Warrants for expenditures from the fund shall be based on claims signed by an authorized employee of the Department and approved for payment by the Director of State Finance.

Added by Laws 1980, c. 137, § 2, emerg. eff. April 15, 1980.  Amended by Laws 1981, c. 50, § 2, emerg. eff. April 13, 1981; Laws 1993, c. 278, § 15, operative Sept. 1, 1993; Laws 2000, c. 243, § 24, emerg. eff. May 24, 2000.

§2-2-27.  Department of Agriculture State Indemnity Special Fund.

A.  The Department of Agriculture State Indemnity Special Fund is hereby created in the State Treasury for the Oklahoma Department of Agriculture, Food, and Forestry.

B.  The fund shall consist of any monies appropriated to the Department specifically for transfer to the fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the administrative authority of the Department.

C.  Expenditures from the fund shall be pursuant to the laws of this state and in accordance with rules promulgated by the State Board of Agriculture.

D.  The fund shall be for the purpose of funding state indemnity payments to owners of livestock destroyed or disposed of pursuant to Section 6-3 of this title and to support livestock disease prevention and control programs within the designated division of the Department.

E.  All expenditures shall be approved by the State Veterinarian and presented to the Board.  Warrants for expenditures from the fund shall be based on claims signed by an authorized employee of the Department.

Added by Laws 1981, c. 304, § 12, emerg. eff. June 29, 1981.  Amended by Laws 2000, c. 243, § 25, emerg. eff. May 24, 2000; Laws 2002, c. 173, § 4, emerg. eff. May 6, 2002.

§2-2-28.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-2-29.  Obstruct, hinder or interfere with authorized agent in performance of official duties - Unlawful.

It shall be unlawful for any person to obstruct, hinder, or interfere by acts, verbal or physical threats, or any means with an authorized agent in the performance of their official duties as specified by rules of the State Board of Agriculture and the Oklahoma Agricultural Code.

Added by Laws 2000, c. 243, § 26, emerg. eff. May 24, 2000.

§2-2-30.  Provision of mediation services - Plan to increase public awareness of Agriculture Mediation Program.

A.  The Oklahoma Agriculture Mediation Program under the direction of the Institute for Issue Management and Alternative Dispute Resolution established as provided for in Section 3430 of Title 70 of the Oklahoma Statutes, is authorized to provide mediation services for all types of agricultural and rural living issues.

B.  The State Department of Agriculture in cooperation with the Institute for Issue Management and Alternative Dispute Resolution and the Oklahoma Cooperative Extension Service is authorized and directed to develop and implement a plan to increase public awareness of the Oklahoma Agriculture Mediation Program.  The plan shall be designed to provide information about the program to producers of agricultural products which might benefit from the program as well as to agricultural lenders.  The plan shall include but not be limited to the following:

1.  Providing informational literature to every county extension office in the state;

2.  Providing information about the program to agricultural lenders in this state by any feasible means, including but not limited to electronic media;

3.  Securing such public service announcements from broadcast media as is feasible;

4.  Cooperating with and providing information to court officials; and

5.  Such other measures as may be calculated to develop a greater awareness of the existence and benefits of the Oklahoma Agriculture Mediation Program.

Added by Laws 2000, c. 236, § 1, emerg. eff. May 24, 2000.  Amended by Laws 2002, c. 60, § 2, eff. July 1, 2002; Laws 2004, c. 216, § 1.

NOTE:  Editorially renumbered from § 2-29 of this title to avoid a duplication in numbering.

§2-2A-1.  Short title - Purpose - Applicability - Water programs.

A.  Sections 2 through 11 of this act shall be known and may be cited as the "Oklahoma Agriculture Pollutant Discharge Elimination System Act".

B.  The purpose of the Oklahoma Agriculture Pollutant Discharge Elimination System Act is to:

1.  Implement the federal National Pollutant Discharge Elimination System requirements;

2.  Assist the Oklahoma Department of Agriculture, Food, and Forestry in obtaining authorization to implement the federal Clean Water Act programs; and

3.  Issue permits to the persons or organizations owning or operating facilities regulated within the areas of environmental jurisdiction of the Department.

C.  The provisions contained in the Oklahoma Agriculture Pollutant Discharge Elimination System Act shall only apply to those programs established pursuant to the environmental jurisdiction of the Department as stated in Section 1-3-101 of Title 27A of the Oklahoma Statutes.

D.  Water programs within the environmental jurisdiction of the Department are hereby established that shall be responsible for:

1.  Water quality including, but not limited to, point source and nonpoint source pollution;

2.  Water protection; and

3.  Discharges and potential discharges to waters of the state.

Added by Laws 2005, c. 292, § 2, eff. July 1, 2005.

§2-2A-2.  Definitions.

As used in the Oklahoma Agriculture Pollutant Discharge Elimination System Act:

1.  "Administrative hearing", "administrative permit hearing", "enforcement hearing" and "administrative enforcement hearing" mean a quasi-judicial individual proceeding, held by the Oklahoma Department of Agriculture, Food, and Forestry, when authorized by the provisions of the Oklahoma Agricultural Code, and conducted pursuant to:

a. the Administrative Procedures Act,

b. the Oklahoma Agricultural Code, and

c. rules promulgated thereunder;

2.  "Administrative Procedures Act" means the Oklahoma Administrative Procedures Act;

3.  "Director" means the individual appointed by the Commissioner to perform the duties identified in Section 6 of this act;

4.  "Discharge" includes, but is not limited to, a discharge of a pollutant or pollutants and means any addition of any pollutant to waters of the state from any point or nonpoint source regulated by the Department within its areas of environmental jurisdiction;

5.  "Disposal system" means pipelines or conduits, pumping stations and force mains, and all other devices, construction, appurtenances, and facilities used for collecting, conducting, or disposing of wastewater and treatment systems;

6.  "Effluent limitation" means any established restriction imposed by the Department on quantities, rates, and concentrations of chemical, physical, biological, and other constituents that are discharged from point sources into waters of the state and includes schedules of compliance;

7.  "Environment" includes the air, land, wildlife, and waters of the state;

8.  "Formal public meeting" means a formal public forum, held by the Department when authorized by the provisions of the Oklahoma Agricultural Code, and conducted by a presiding officer pursuant to the requirements of the Oklahoma Agricultural Code and rules promulgated thereunder, at which an opportunity is provided for the presentation of oral comments made and written views submitted within reasonable time limits as determined by the presiding officer.  Public meeting shall mean a "public hearing" when held pursuant to requirements of the Code of Federal Regulations or the Oklahoma Agriculture Pollutant Discharge Elimination System Act.  A public meeting shall not be a quasi-judicial proceeding;

9.  "Nonpoint source" means the contamination of the environment with a pollutant for which the specific point of origin may not be well-defined and includes, but is not limited to, agricultural storm water runoff and return flows from irrigated agriculture;

10.  "Point source" means any discernible, confined, and discrete conveyance including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, or concentrated animal feeding operation, from which pollutants or wastes are or may be discharged and which is within the Department's environmental jurisdiction.  The term "point source" shall not include agricultural storm water discharges and return flows from irrigated agriculture;

11.  "Pollutant" means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and agricultural waste discharged into waters of the state;

12.  "Pollution" means the presence or the release in the environment of any substance, contaminant or pollutant, any other alteration of the physical, chemical or biological properties of the environment, the release of any liquid, gaseous or solid substance into the environment:

a. in quantities which are or will likely create a nuisance, or

b. in quantities which render or will likely render the environment harmful, detrimental, or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish or other aquatic life, or to property;

13.  "Schedule of compliance" means a schedule of remedial measures including, but not limited to, an enforceable sequence of actions or operations leading to compliance with an effluent limitation, other limitation, prohibition, or standard;

14.  "Serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty;

15.  "Storm water" means rainwater runoff, snow melt runoff, and surface runoff and drainage;

16.  "Treatment works" means any facility within the Department's jurisdictional areas of environmental responsibility, as specified in Section 1-3-101 of Title 27A of the Oklahoma Statutes used for the purpose of treating or stabilizing waste or waste water that does not discharge directly to a publicly owned treatment works; and

17.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof.  Provided, waste treatment systems, including treatment ponds and lagoons designed to meet federal and state requirements other than cooling ponds as defined in the federal Clean Water Act or promulgated rules, are not waters of the state.

Added by Laws 2005, c. 292, § 3, eff. July 1, 2005.

§2-2A-3.  Authority of Board to promulgate rules - Powers of Department.

A.  The State Board of Agriculture shall have the power and duty to promulgate rules implementing and effectuating the Oklahoma Agriculture Pollutant Discharge Elimination System Act.  The rules may incorporate by reference any applicable rules, regulations, and policies of the United States Environmental Protection Agency adopted under the federal Clean Water Act.  Any rules shall be at least as stringent as the United States Environmental Protection Agency regulations and policies, including, but not limited to, rules that:

1.  Allow the inclusion of technology-based effluent limitations and require water-quality-related effluent limitations in Agriculture Pollutant Discharge Elimination System permits to the extent necessary to protect the designated and existing beneficial uses of the waters of the state and to comply with the requirements of the federal Clean Water Act;

2.  Apply applicable national standards of performance promulgated pursuant to Section 306 of the federal Clean Water Act in establishing terms and conditions of Director-issued permits;

3.  Develop or assist in development of any effluent limitation or other limitation, prohibition, or effluent regulation;

4.  Ensure that the public and any other state whose waters may be affected receive notice of each application for a discharge permit;

5.  Ensure that any state whose waters may be affected by the activities allowed by a proposed permit may submit written recommendations on the application to the Department.  The rules shall provide that if the recommendations or any parts thereof are not incorporated, the Department will notify the affected state in writing and shall provide the reasons therefor;

6.  Establish a fee schedule to implement the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act;

7.  Establish management standards for sludge which are no less stringent than applicable federal regulations; and

8.  Establish procedures and requirements necessary to ensure compliance with applicable federal laws.

B.  The Department shall have authority to:

1.  Require the owner or operator of any system for the treatment, storage, discharge, or transport of pollutants to:

a. establish, maintain, and submit plans, specifications, records, and other data relative to disposal systems or any part thereof, in connection with the issuance of discharge permits or in connection with any permit, purposes, or requirements of the Oklahoma Agriculture Pollutant Discharge Elimination System Act,

b. make reports, to install, calibrate, use, and maintain monitoring equipment or methods including biological monitoring methods,

c. take samples of effluents in the manner as may be prescribed, and

d. provide other information as may be reasonably required;

2.  Take all actions that may be necessary or incidental to implement and maintain a pollutant discharge permit program and sludge program, including the authority to assume and obtain authorization to implement and maintain a portion of the National Pollutant Discharge Elimination System state permit program and a state sludge program pursuant to Section 402 and other provisions of the federal Clean Water Act and other applicable federal law.  The Director may issue permits for the discharge of pollutants and storm water from facilities and activities within the areas of environmental jurisdiction of the Department specified in Section 1-3-101 of Title 27A of the Oklahoma Statutes;

3.  Take necessary and appropriate actions to revoke, modify, refuse to renew, suspend, place on probation, reinstate, or otherwise administer and enforce discharge permits and sludge permits issued by the United States Environmental Protection Agency which are transferred to the Department upon federal authorization of the Agriculture Pollutant Discharge Elimination System program of the Department; and

4.  Exercise all necessary incidental powers which are necessary and proper to carry out the purposes of the Oklahoma Agriculture Pollutant Discharge Elimination System Act and to comply with the requirements of the federal Clean Water Act and the requirements of the United States Environmental Protection Agency regulations promulgated thereunder.

Added by Laws 2005, c. 292, § 4, eff. July 1, 2005.

§2-2A-4.  Disclosure of interest in regulated entities.

Any employee of the Oklahoma Department of Agriculture, Food, and Forestry in a technical, supervisory or administrative position relating to the review, issuance, or enforcement of permits pursuant to the Oklahoma Agricultural Code who is an owner, stockholder, employee or officer of, or who receives compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Department shall disclose the interest to the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry.  Disclosures shall be submitted for Board review and shall be made a part of the Board minutes available to the public.  This section shall not apply to financial interests occurring by reason of participation of an employee in the Oklahoma State Employees Deferred Compensation Plan or publicly traded mutual funds.

Added by Laws 2005, c. 292, § 5, eff. July 1, 2005.

§2-2A-5.  Director of the Agricultural Pollutant Discharge Elimination System.

A.  The Commissioner of Agriculture shall appoint the Director of the Agriculture Pollutant Discharge Elimination System.  The Director shall serve at the pleasure of the Commissioner.

B.  The Director shall have experience in agriculture, forestry, conservation, environmental sciences, or other areas as may be required by the Commissioner.

C.  The Director shall not be an owner, stockholder, employee or officer of, nor have any other business relationship with or receive compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Department and, with regard to the exercise of powers and duties associated with the Oklahoma Agriculture Pollutant Discharge Elimination System Act, shall meet all requirements of Section 304 of the federal Clean Water Act and applicable federal regulations promulgated thereunder by the United States Environmental Protection Agency regarding conflict of interest.

D.  1.  The Director shall have the power and duty to:

a. issue, deny, modify, amend, renew, refuse to renew, suspend, place on probation, reinstate or revoke licenses or permits pursuant to the provisions of the Oklahoma Agricultural Code, and rules promulgated by the State Board of Agriculture, and

b. issue final orders and assess administrative penalties according to the Administrative Procedures Act, the Oklahoma Agricultural Code, and rules promulgated by the Board.

2.  The powers and duties specified in paragraph 1 of this subsection shall be exercised exclusively by the Director on behalf of the Oklahoma Department of Agriculture, Food, and Forestry and may not be delegated to other employees of the Department except as specifically provided in the Oklahoma Agriculture Pollutant Discharge Elimination System Act.

3.  In the event of the temporary absence of the Director, the Director may delegate the exercise of these powers and duties to an acting director during the absence of the Director subject to an organizational structure approved by the Commissioner.  In the event of a vacancy in the position of Director, the Commissioner may designate an interim or acting Director who is authorized to exercise the powers and duties until a permanent Director is employed.

4.  Any designee exercising the powers and duties of the Director as authorized or on a temporary, acting, or interim basis shall meet the requirements of subsection C of this section for the Director.

5.  All references in the Oklahoma Agricultural Code to the Department with respect to the exercise of the powers and duties specified in paragraph 1 of this subsection shall mean the exercise of such powers and duties by the Director or authorized designee.

Added by Laws 2005, c. 292, § 6, eff. July 1, 2005.

§2-2A-6.  Discharge of pollutant into state waters - Schedule of compliance and conditions - Permits.

A.  It shall be unlawful for any person regulated by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to its environmental jurisdiction to discharge any pollutant into waters of the state except in accordance with a permit from the Director of the Agriculture Pollutant Discharge Elimination System.

B.  Prior to issuing the pollutant discharge permits, the Director shall prescribe schedules of compliance and conditions as necessary that:

1.  Prevent, control, or abate pollution, including water quality-related and technology-based effluent limitations as are necessary to protect the water quality and existing and designated beneficial uses of the waters of the state;

2.  Require application of best practicable control technology currently available, best conventional pollutant control technology, or best available technology economically achievable, or other limitations as the Director may prescribe;

3.  Require compliance with national standards of performance and toxicity;

4.  Set limitations or prohibitions designed to prohibit the discharge of pollutants;

5.  Set interim compliance dates which are enforceable without otherwise showing a violation of an effluent limitation or harm to water quality;

6.  Set terms and conditions for sludge and land application of wastewater and for impoundments in accordance with rules promulgated by the Board; and

7.  Comply with the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act and the requirements of the federal Clean Water Act.

C.  The Director shall:

1.  Have authority to issue individual permits and authorizations under general permits for pollutants, storm water and sludge as authorized by the Oklahoma Agriculture Pollutant Discharge Elimination System Act;

2.  Issue permits for fixed terms not to exceed five (5) years;

3.  Have the authority to require conditions in permits issued for facilities subject to the environmental jurisdiction of the Department requiring the permittee to give notice to the Department of:

a. new introductions into the treatment works of pollutants at a regulated facility from any source which would be a new source as defined in Section 306 of the federal Clean Water Act,

b. pollutants being introduced from a source which would be a point source subject to Section 301 of the federal Clean Water Act if it were discharging directly to waters of the state,

c. a substantial change in volume or character of pollutants being introduced into the treatment works by a source introducing pollutants into the works at the time of issuance of the permit, or

d. other conditions as may be required under the federal Clean Water Act or state law;

4.  Have the authority to ensure compliance with Sections 204(b), 307 and 308 and other provisions of the federal Clean Water Act and with other applicable federal law;

5.  Have all necessary and incidental authority to comply with the requirements of the federal Clean Water Act and requirements of the United States Environmental Protection Agency set forth in duly promulgated federal regulations adopted under the federal Clean Water Act;

6.  Have the authority to terminate or modify permits issued by the Director for cause, including but not limited to:

a. violation of any condition of the permit, including but not limited to conditions related to limits, monitoring requirements, entry, and inspections,

b. obtaining a permit by misrepresentation, or failure to disclose fully all relevant facts, or

c. change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge;

7.  Have all necessary authority to implement and enforce Department programs and requirements established by the State Board of Agriculture in duly promulgated rules;

8.  Have all necessary or incidental authority to investigate and abate violations of permits issued by the Director, violations of administrative orders, violations of duly promulgated rules, and violations of the Oklahoma Agriculture Pollutant Discharge Elimination System Act; and

9.  Have all necessary and incidental authority to apply sanctions through administrative proceedings for violations, including but not limited to violations of requirements to obtain permits, terms, and conditions of permits, effluent standards and limitations and water quality standards, and violations of requirements for recording, reporting, monitoring, entry, inspection, and sampling.

Added by Laws 2005, c. 292, § 7, eff. July 1, 2005.

§2-2A-7.  Inspection of and access to permitted and unpermitted facilities - Issuance of discharge permit prohibited in certain situations - Documents open to public - Trade secrets protected.

A.  Any holder of a permit or applicant for a permit shall be deemed to have given consent to any authorized officer, employee, or agent of the Oklahoma Department of Agriculture, Food, and Forestry to:

1.  Enter and inspect the facility in accordance with the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act;

2.  Investigate complaints;

3.  Have access at any reasonable time for the purposes of reviewing and copying any records required to be maintained;

4.  Inspect any monitoring equipment, methods, disposal systems, or other facilities or equipment as may be required;

5.  Have access for the purpose of inspecting and sampling any effluent streams or any discharge of pollutants to waters of the state or for inspection and sampling of any sludge source, storage, beneficial use, reuse, or disposal site; and

6.  Obtain copies of records, plans, reports, or other information required by the Department to be submitted upon request and subject to and made available for inspection at reasonable times to any authorized representative of the Department.  Any authorized representative of the Department may examine any records or memoranda pertaining to discharges, treatment, or other limitations set by permit, order, or duly promulgated rules of the Board.

B.  For unpermitted facilities, authorized employees or representatives, upon presentation of a credential and, if necessary, a proper warrant shall have:

1.  A right of entry to, upon, or through any private or public premises upon which an effluent or sludge source is or may be located or in which any records are required to be maintained;

2.  A right of entry for the purpose of investigating complaints;

3.  Access, at any reasonable time, for the purposes of reviewing and copying any records required to be maintained;

4.  Authority to inspect any monitoring equipment, methods, disposal systems, or other facilities or equipment as may be required; and

5.  Access for the purpose of inspecting and sampling any effluent streams or any discharge of pollutants to waters of the state or for inspection and sampling of any sludge source, storage, beneficial use, reuse, or disposal site.

C.  The Director shall not issue a discharge permit if the permit:

1.  Would authorize the discharge of a radiological, chemical, or biological warfare agent, or high-level radioactive waste;

2.  Would result, in the judgment of the United States Secretary of the Army acting through the Chief of Engineers, in the substantial impairment of anchorage and navigation of any waters of the United States as those waters are defined in the federal Clean Water Act;

3.  Is objected to in writing by the Administrator of the United States Environmental Protection Agency or designee, pursuant to any right to object which is granted to the Administrator under Section 402(d) of the federal Clean Water Act; or

4.  Would authorize a discharge from a point source which is in conflict with a plan approved under Section 208(b) of the federal Clean Water Act.

D.  1.  Any records, reports, or information obtained pursuant to this section shall be available to the public, except that upon submission of sufficient evidence showing that records, reports, or information, or particular parts thereof, other than effluent data, if made public, would divulge methods or processes entitled to protection as trade secrets of that person, the record, report, or information, or particular portion, shall be considered confidential in accordance with the purposes of the federal Uniform Trade Secrets Act.

2.  Nothing in this section shall prohibit the Department or an authorized representative of the Department including, but not limited to, any authorized contractor, from disclosing records, reports, or information to other officers, employees, or authorized representatives of the State of Oklahoma or the United States concerned with carrying out provisions of state or federal law under their respective jurisdictions or within their respective authorities.

3.  Any records, reports, or information required to be submitted for permitting, compliance, or review that would not be considered confidential by the Environmental Protection Agency shall not be kept confidential pursuant to this subsection.

E.  1.  The Board shall promulgate standard precautions for the prevention of the transmission of communicable diseases to humans and animals to be used when inspecting animal feeding operations.

2.  Except for emergency situations or when enforcement of a permit requires the use of the standard precautions, Department employees shall observe the health standards and sanitary requirements of the facility.

Added by Laws 2005, c. 292, § 8, eff. July 1, 2005.

§2-2A-8.  Rules for storm water discharges.

The State Board of Agriculture shall promulgate rules which prescribe permit requirements applicable to discharges composed entirely of storm water that shall at a minimum meet federal law.  The rules may require permits on a case-by-case basis, exempt categories of discharges, or provide a schedule for obtaining the permit.  The Board shall have promulgated rules for storm water discharges which comply with Environmental Protection Agency requirements for approval of the state National Pollutant Discharge Elimination Systems program no later than the date that the Department is to receive authorization to administer a state National Pollutant Discharge Elimination System program.

Added by Laws 2005, c. 292, § 9, eff. July 1, 2005.

§2-2A-9.  Violations of act, permit, rule or order - Recovery of damages - Right of intervention - Notice - Hearings - Penalties - Review.

A.  Whenever there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act, any permit, any rule, or any order of the Director of the Agriculture Pollutant Discharge Elimination System, the Director shall have the authority and powers to proceed as specified in the Administrative Procedures Act unless otherwise provided herein.  However, provisions of this section for written notice, enforcement hearing, and administrative orders shall not be conditions precedent for seeking action in the district court as provided by the Oklahoma Agriculture Pollutant Discharge Elimination System Act or other applicable provisions of law.

B.  The Oklahoma Agriculture Pollutant Discharge Elimination System Act shall not in any way impair or in any way affect the right of a person to recover damages for pollution that are otherwise allowed by law in a court of competent jurisdiction.

C.  Any person having any interest connected with the geographic area or waters or water system affected, including but not limited to any health, environmental, pecuniary, or property interest, which interest is or may be adversely affected, shall have the right to intervene as a party in any administrative proceeding before the Department, or in any civil proceeding, relating to violations of the Oklahoma Agriculture Pollutant Discharge Elimination System Act or rules, permits or orders issued hereunder.

D.  Whenever, on the basis of any information available, the Department finds that any person regulated by the Department is in violation of any act, rule, order, permit, condition or limitation implementing the Oklahoma Agriculture Pollutant Discharge Elimination System Act, or any previously issued discharge permit, the Director may issue an order requiring the person or entity to comply with the provision or requirement, commence appropriate administrative enforcement proceedings, or bring a civil action.  Provided, however, the issuance of a compliance order or denial, placing on probation, reinstatement, suspension or revocation of a permit shall not be considered a condition precedent to the accrual or imposition of penalties or fines in any administrative, civil, or criminal proceeding.

E.  1.  A copy of any order issued pursuant to this section shall be sent immediately to the violator.  In any case in which an order or notice to a violator is issued to a corporation, a copy of the order shall be served on any appropriate individual officers or service agents.

2.  Any order issued pursuant to this section shall state with reasonable specificity the nature of the violation, and shall specify a time for compliance not to exceed thirty (30) days in the case of a violation of an interim compliance schedule or operation and maintenance requirement and not to exceed a reasonable time in the case of a violation of a final deadline, taking into account the seriousness of the violation and any good faith efforts to comply with applicable requirements.  Any order or notice issued by the Director may be served in any manner allowed by Oklahoma Rules of Civil Procedure applicable to a civil summons.

F.  1.  Whenever on the basis of any information available the Director finds that any person regulated by the Department has violated any of the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act, or any permit, rule, order or condition or limitation implementing any of these sections, or previously issued discharge permit or related order, the Director may assess, after providing notice and opportunity for an enforcement hearing to the alleged violator, an administrative fine of not more than Ten Thousand Dollars ($10,000.00) per day for each violation.

2.  The total amount of the administrative fine shall not exceed One Hundred Twenty-five Thousand Dollars ($125,000.00) per violation.  In determining the amount of any penalty assessed under this subsection, the Director shall take into account the nature, circumstances, extent and gravity of the violation, or violations, and, with respect to the violator, the ability to pay, any prior history of violations, the degree of culpability, the economic benefit savings, if any, resulting from the violation, and any other matters as justice may require.  For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

3.  Enforcement hearings shall be conducted in accordance with the procedures set out in the Administrative Procedures Act.

G.  1.  The Director is authorized to commence a civil action for appropriate relief, including a permanent or temporary injunction, for any violation for which the Director is authorized to issue a compliance order under subsection D of this section.

2.  Any person who violates any provision of the Oklahoma Agriculture Pollutant Discharge Elimination System Act, any permit condition or limitation implementing any of such provisions in a permit issued under the Oklahoma Agriculture Pollutant Discharge Elimination System Act, and any person who violates any order issued by the Director under subsection D of this section, shall be subject to a civil penalty not to exceed Ten Thousand Dollars ($10,000.00) per day for each violation.

3.  In determining the amount of the civil penalty, the court shall consider the seriousness of the violation or violations, the economic benefit, if any, resulting from the violation, any history of violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the violator, and any other matters as justice may require.  For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

4.  Any action pursuant to this subsection may be brought in the district court for the district in which the property or defendant is located or defendant resides or is doing business, and the court shall have jurisdiction to restrain any violation and to require compliance.

5.  The prior revocation of a permit shall not be a condition precedent to the filing of a civil action under the Oklahoma Agriculture Pollutant Discharge Elimination System Act.

H.  1.  Any person who violates any provision of this act, any order of the Director, or any condition or limitation in a permit issued pursuant to this act may be punishable by a fine of not less than Five Hundred Dollars ($500.00) nor more than Ten Thousand Dollars ($10,000.00) per day for each violation, or by imprisonment for not more than six (6) months for each violation, or both.

2.  Any person who knowingly makes any false material statement, representation, or certification in, omits material data from, or tampers with any application, notice, record, report, plan, or other document filed or required to be maintained under the Oklahoma Agriculture Pollutant Discharge Elimination System Act or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under the Oklahoma Agriculture Pollutant Discharge Elimination System Act, shall be punishable, upon conviction, by a fine of not more than Ten Thousand Dollars ($10,000.00) per day for each violation, or by imprisonment for not more than two (2) years, or by both.  If a conviction of a person is for a violation committed after a first conviction of that person under this paragraph, punishment shall be by a fine of not more than Twenty Thousand Dollars ($20,000.00) per day for each violation, or by imprisonment for not more than four (4) years, or by both.  In addition, the Director shall deny issuance of the permit or require submission of a new application.

3.  For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

I.  1.  Whenever, on the basis of information available, the Department finds that an owner or operator of any source is introducing a pollutant into a treatment works in violation of the Oklahoma Agriculture Pollutant Discharge Elimination System Act or any requirement, rule, permit, or order issued under this act, the Department shall notify the owner or operator of the treatment works of the violation.

2.  If the operator of the treatment works does not commence appropriate enforcement action within thirty (30) days of the date of the notification, the Department may commence a civil action for appropriate relief, including but not limited to a permanent or temporary injunction, against the owner or operator of the treatment works.

3.  In the civil action, the Department shall join the operator of the source as a party to the action.

4.  The action shall be brought in the district court in the county in which the treatment works is located.

5.  The court shall have jurisdiction to restrain the violation and to require the operator of the treatment works and the operator of the source to take any action as may be necessary to come into compliance with the Oklahoma Agriculture Pollutant Discharge Elimination System Act.

6.  Nothing in this subsection shall be construed to limit or prohibit any other authority the Department may have under this section.

J.  1.  Any person against whom an administrative compliance or penalty order is issued under this section may obtain review of the order by filing a petition for review in district court pursuant to the Oklahoma Administrative Procedures Act.  The court shall not impose additional civil penalties for the same violation unless the assessment of the penalty constitutes an abuse of discretion.  No stay of an administrative penalty order shall be granted until the amount of penalty assessed has been deposited with the reviewing district court pending resolution of the petition for review.

2.  If any person fails to pay an assessment of an administrative penalty:

a. after the order making the assessment has become final, or

b. after a court in an action brought under paragraph 1 of this subsection has entered a final judgment in favor of the Department, as the case may be,

a civil action may be brought in an appropriate district court to recover the amount assessed plus interest at currently prevailing rates from the date of the final order or the date of the final judgment, as the case may be.  In such an action, the validity, amount, and appropriateness of the penalty shall not be subject to review.

3.  Any person who fails to pay on a timely basis the amount of an assessment of an administrative or civil penalty shall be required to pay, in addition to the amount and interest, attorney fees and costs for the collection proceeding and a quarterly nonpayment penalty for each quarter during which the failure to pay persists.  The nonpayment penalty shall be in an amount equal to twenty percent (20%) of the aggregate amount of the penalties of the person and nonpayment penalties which are unpaid as of the beginning of the quarter.

K.  1.  The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of this act, any rule, any order of the Director, or any condition or limitation in a permit issued pursuant to this act.

2.  Any action for injunctive relief to redress or restrain a violation of any person of a provision of this act, any rule, any order of the Director, or any condition or limitation in a permit issued pursuant to this act or recovery of any administrative or civil penalty assessed may be brought by:

a. the district attorney of the appropriate district court of the State of Oklahoma,

b. the Attorney General on behalf of the State of Oklahoma, or

c. the Department on behalf of the State of Oklahoma.

3.  It shall be the duty of the Attorney General and district attorney if requested by the Director to bring such action.

Added by Laws 2005, c. 292, § 10, eff. July 1, 2005.

§2-2A-10.  Application for permit - Compliance with local ordinances, rules or requirements.

A.  For permits or other authorizations required pursuant to the Oklahoma Agricultural Code, applicants shall file applications in the form and manner established by the Oklahoma Department of Agriculture, Food, and Forestry.  The Department shall review the applications as filed and subsequently amended or supplemented.  Any permit issued or authorization granted may include conditions.

B.  Permits and other authorizations required pursuant to the Oklahoma Agriculture Pollutant Discharge Elimination System Act may contain provisions requiring that operations shall be in compliance with municipal and other local government ordinances, rules, and requirements.  A determination or certification that the operations under the requested permit or authorization conform or comply with those ordinances, rules, or requirements, the enforcement of which is not within the jurisdiction or authority of the Department, shall not be considered by the Department in its review and approval or denial of a permit or authorization.

Added by Laws 2005, c. 292, § 11, eff. July 1, 2005.

§2-2A-21.  Short title.

Sections 12 through 20 of this act shall be known and may be cited as the "Oklahoma Agriculture Environmental Permitting Act".

Added by Laws 2005, c. 292, § 12, eff. July 1, 2005.

§2-2A-22.  Definitions.

For the purposes of the Oklahoma Agriculture Environmental Permitting Act:

1.  "Application" means a document or set of documents, filed with the Oklahoma Department of Agriculture, Food, and Forestry for the purpose of receiving a permit or the modification, amendment, or renewal thereof from the Department.  The term "application" includes any subsequent additions, revisions, or modifications submitted to the Department that supplement, correct, or amend a pending application;

2.  "Draft permit" means a draft document prepared by the Department after it has found a Tier II or III application for a permit to be administratively and technically complete and that the application may warrant the issuance, modification, or renewal of the permit;

3.  "Permit" means a permission required by law and issued by the Department, the application for which has been classified as Tier I, II, or III by the State Board of Agriculture.  The term "permit" includes but is not limited to:

a. specific types of permits and other Department authorizations including certifications, registrations, licenses, and plan approvals,

b. general permits and notices of intent for coverage by a general permit, and

c. an approved variance from a promulgated rule; however, for existing facilities the Department may require additional notice and public participation opportunities for variances posing the potential for increased risk;

4.  "Process meeting" means a meeting open to the public which is held by the Department to explain the permitting process and the public participation opportunities applicable to a specific Tier III application;

5.  "Proposed permit" means a document, based on a draft permit and prepared by the Department after consideration of comments received on the draft permit, that indicates the decision of the Department to issue a final permit pending the outcome of an administrative permit hearing, if any;

6.  "Qualified interest group" means any organization with twenty-five or more members who are Oklahoma residents;

7.  "Response to comments" means a document prepared by the Department after its review of timely comments received on a draft denial or draft permit pursuant to public comment opportunities which:

a. specifies any provisions of the draft permit that were changed in the proposed or final permit and the reasons for the changes, and

b. briefly describes and responds to all significant comments raised during the public comment period or any hearing regarding the draft denial or draft permit;

8.  "Tier I" means a basic process of permitting that includes application, notice to the landowner, and Department review.  For the Tier I process, a permit shall be issued or denied by a technical supervisor of the reviewing Division or local representative of the Department provided the authority has been delegated by the Director;

9.  "Tier II" means a process of permitting which includes:

a. the Tier I process,

b. published notice of application filing,

c. preparation of the draft permit or draft denial,

d. published notice of the draft permit or draft denial and opportunity for a formal public meeting, and

e. public meeting, if any.

For the Tier II process, a permit shall be issued or denied by the supervisor of the reviewing Division provided the authority has been delegated thereto by the Director; and

10.  "Tier III" means an expanded process of permitting which includes:

a. (1) the Tier II process, except the notice of filing, shall also include an opportunity for a process meeting,

(2) preparation of the response of the Department to comments, and

(3) denial of application, or

b. preparation of a proposed permit, the published notice of availability of the proposed permit and the response to comments and of the opportunity for an administrative permit hearing, and an administrative permit hearing, if any.

For the Tier III process, a permit shall be issued or denied by the Director.

Added by Laws 2005, c. 292, § 13, eff. July 1, 2005.

§2-2A-23.  Rules designating application tiers.

A.  The State Board of Agriculture shall have the authority to promulgate rules to implement the Oklahoma Agriculture Environmental Permitting Act for each tier that will to the greatest extent possible:

1.  Enable applicants to follow a consistent application process;

2.  Ensure that uniform public participation opportunities are offered;

3.  Provide for uniformity in notices required of applicants; and

4.  Set forth procedural application requirements.

B.  The rules shall designate applications as Tier I, II, or III and shall at a minimum be consistent with federal law.  In making these determinations, the Board shall consider information and data offered on:

1.  The significance of the potential impact of the type of activity on the environment;

2.  The amount, volume, and types of waste proposed to be accepted, stored, treated, disposed, discharged, emitted, or land applied;

3.  The degree of public concern traditionally connected with the type of activity;

4.  The federal classification, if any, for the proposed activity, operation, or type of site or facility; and

5.  Any other factors relevant to the determinations.

C.  For purposes of this section, the Board shall ensure that designations are, at a minimum, consistent with any analogous classifications set forth in applicable federal programs.

D.  The rules for each tier shall:

1.  Set forth uniform procedures for filing an application;

2.  Contain specific uniform requirements for each type of notice and public participation or hearing opportunities required by the Oklahoma Agriculture Environmental Permitting Act;

3.  Contain other provisions needed to implement and administer the Oklahoma Agriculture Pollutant Discharge Elimination System Act; and

4.  Designate positions to which the Director may delegate, in writing, the power and duty to issue, renew, amend, modify, and deny permits.

Added by Laws 2005, c. 292, § 14, eff. July 1, 2005.

§2-2A-24.  Powers and duties of Department.

A.  The Oklahoma Department of Agriculture, Food, and Forestry is hereby authorized to implement and enforce the provisions of the Oklahoma Agriculture Environmental Permitting Act and rules promulgated thereunder.

B.  In addition to authority under the Oklahoma Agricultural Code, the Department shall have the power and duty to:

1.  Evaluate applications for administrative and technical completeness pursuant to requirements of the Oklahoma Agricultural Code and rules promulgated thereunder and, when necessary to determine the completeness, request changes, revisions, corrections, or supplemental submissions;

2.  Evaluate notices related to applications for sufficiency of content and compliance and require that omissions or inaccuracies be cured;

3.  Consider timely and relevant comments received;

4.  Prepare responses to comments, draft and final denials, and draft, proposed, and final permits;

5.  Cooperate with federal agencies;

6.  Consolidate processes related to multiple, pending applications filed by the same applicant for the same facility or site in accordance with rules of the State Board of Agriculture; and

7.  Otherwise exercise all incidental powers as necessary and proper to implement the provisions of the Oklahoma Agriculture Environmental Permitting Act and promulgate rules.

Added by Laws 2005, c. 292, § 15, eff. July 1, 2005.

§2-2A-25.  Tier II or III applications - Publication of notice of filing - Process meeting on Tier III applications.

A.  Upon filing a Tier II or III application with the Oklahoma Department of Agriculture, Food, and Forestry, the applicant shall publish notice of the filing as legal notice in one newspaper of general circulation local to the proposed new site or existing facility.  The publication shall identify public locations where the application may be reviewed, including a public location in the county where the proposed new site or existing facility is located.

B.  For Tier III applications, the publication shall also include notice of a thirty-day opportunity to request, or give the date, time and place for, a process meeting on the permitting process.  If the Department receives a timely request and determines that a significant degree of public interest in the application exists pursuant to rules of the Department, it shall schedule and hold the meeting.  The applicant shall be entitled to attend the meeting and may make a brief presentation on the permit request.  Any local community meeting regarding the proposed facility or activity for which a permit is sought that is scheduled and held by the applicant may be combined, with the agreement of the Department and the applicant, with the process meeting authorized by this paragraph.

C.  The provisions of this section shall not stay the review of the application by the Department.

Added by Laws 2005, c. 292, § 16, eff. July 1, 2005.

§2-2A-26.  Tier II or III applications - Draft denial or permit.

A.  Upon conclusion of its technical review of a Tier II or III application within the permitting timeframes established by rules promulgated by the State Board of Agriculture, the Oklahoma Department of Agriculture, Food, and Forestry shall prepare a draft denial or draft permit.

1.  Notice of a draft denial shall be given by the Department and notice of a draft permit shall be given by the applicant.

2.  Notice of the draft denial or draft permit shall be published as legal notice in one newspaper of general circulation local to the proposed new site or existing facility.  The notice shall identify public locations where the draft denial or draft permit may be reviewed, including a public location in the county where the proposed new site or existing facility is located, and shall provide for a set time period for public comment and for the opportunity to request a formal public meeting on the respective draft denial or draft permit.  The time period shall be set at least thirty (30) calendar days after the date the notice is published unless a longer time is required by federal regulations promulgated as rules by the Board.  In lieu of the notice of opportunity to request a public meeting, notice of the date, time, and place of a public meeting may be given, if previously scheduled.

B.  Upon the publication of notice of a draft permit, the applicant shall make the draft permit and the application, except for proprietary provisions otherwise protected by law, available for public review at a public location in the county where the proposed new site or existing facility is located.

Added by Laws 2005, c. 292, § 17, eff. July 1, 2005.

§2-2A-27.  Public meeting on draft denial or permit.

A.  Pursuant to the rules of the Oklahoma Department of Agriculture, Food, and Forestry, the Department shall promptly schedule and hold a formal public meeting if the Department receives timely written request for the meeting on the draft denial or draft permit.

B.  Notice of the meeting shall be given to the public at least thirty (30) calendar days prior to the meeting date.

C.  The public meeting shall be held at a location convenient to and near the proposed new site or existing facility not more than one hundred twenty (120) calendar days after the date notice of the draft denial or draft permit was published.

D.  At the meeting, any person may submit oral or written statements and data concerning the draft denial or permit.

E.  The public comment period shall automatically be extended to the close of the public meeting.  Upon good cause shown, the presiding officer may extend the comment period further to a date certain by so stating at the meeting.

F.  The meeting shall not be a quasi-judicial proceeding.

G.  The applicant or a representative of the applicant may be present at the meeting to respond to questions.

Added by Laws 2005, c. 292, § 18, eff. July 1, 2005.

§2-2A-28.  Tier II applications - Final permit - Response to comments - Tier III applications - Proposed permit - Notice and hearing - Final denial or permit.

A.  For draft permits or draft denials for Tier II applications on which no comment or public meeting request was received in a timely manner and on which no public meeting was held, the final permit shall be issued or denied.

B.  For draft permits or draft denials for Tier II applications on which comment or a public meeting request was received in a timely manner or on which a public meeting was held, the Oklahoma Department of Agriculture, Food, and Forestry, after considering the comments, shall prepare a response to comments and issue the draft permit as is or as amended or make final denial.

C.  The response to comments shall be prepared within ninety (90) working days after the close of the public comment period unless extended by the Director upon a determination that additional time is required due to circumstances outside the control of the Department.  Circumstances may include, but shall not be limited to, an act of God, a substantial and unexpected increase in the number of applications filed, additional review duties imposed on the Department from an outside source, or outside review by a federal agency.

D.  1.  For a draft permit for a Tier III application, after the public comment period and the public meeting, if any, the Department shall prepare a response to any comments received in a timely manner and either issue a final denial in accordance with paragraph 5 of this subsection or prepare a proposed permit.

2.  When a proposed permit is prepared, the applicant shall publish notice, as legal notice in one newspaper of general circulation local to the proposed new site or existing facility, of the tentative decision of the Department to issue the permit.  The notice shall identify the locations where the proposed permit and the response of the Department to comments may be reviewed, including a public location in the county where the proposed new site or existing facility is located and shall offer a twenty-working-day opportunity to request an administrative hearing to participate in as a party.

3.  The Department shall ensure that any additional notice requirements as otherwise provided by law are followed.

4.  The opportunity to request a hearing shall be available to the applicant and any person or qualified interest group that alleges that the operation may have a direct, substantial, and immediate effect upon the health, environmental, pecuniary, or property interest or upon the legal interest of that person or qualified interest group.

5.  If no written administrative hearing request is received by the Department by the end of twenty (20) working days after the publication date of the notice, the final permit shall be issued.

6.  If the final decision of the Department is to deny the permit, it shall give notice to the applicant and issue a final denial in accordance with subsection G of this section.

E.  1.  When an administrative hearing is requested in a timely manner on a proposed permit in accordance with subsection C of this section, all timely requests shall be combined in a single hearing.  The hearing shall be a quasi-judicial proceeding and shall be conducted by an administrative law judge in accordance with the Administrative Procedures Act, the Oklahoma Agricultural Code, and rules promulgated by the State Board of Agriculture.

2.  The applicant shall be a party to the hearing.

3.  The Department shall hold a scheduling conference within sixty (60) calendar days after the end of the hearing request period.

4.  The Department shall move promptly to an evidentiary proceeding in which parties shall have the right to present evidence before the Department on whether the proposed permit and the technical data, models and analyses, and information in the application upon which the proposed permit is based are in substantial compliance with applicable provisions of the Oklahoma Agricultural Code and rules promulgated thereunder and whether the proposed permit should be issued as is, amended and issued, or denied.

5.  Failure of any party to participate in the administrative proceeding with good faith and diligence may result in a default judgment with regard to that party; provided, however, that no final permit shall be issued solely on the basis of any such judgment.

F.  If the Department decides to reverse its initial draft decision, it shall withdraw the draft denial or draft permit and prepare a draft permit or draft denial, as appropriate.  Notice of the withdrawal of the original draft and preparation of the revised draft shall be given as provided in Section 15 of this act.  The Department then shall reopen the comment period and provide additional opportunity for a formal public meeting on the revised draft as described in Section 18 of this act.

G.  Upon final issuance or denial of a permit for a Tier III application, the Department shall provide public notice of the final permit decision and the availability of the response to comments, if any.

H.  Any appeal of a Tier III final permit decision or any final order connected to it shall be made in accordance with the provisions of the Oklahoma Agricultural Code and the Administrative Procedures Act.  Any appeal shall be limited to the participants of the administrative proceedings.

I.  Any applicant, within ten (10) days after final denial of the application for a new original permit on which no final order was issued, may petition the Department for reconsideration on the grounds stated in the Administrative Procedures Act as if the denial was an order.  Disposition of the petition shall be by order of the Director according to the Administrative Procedures Act.

Added by Laws 2005, c. 292, § 19, eff. July 1, 2005.

§2-2A-29.  General permits.

For common and routine permit applications, the Oklahoma Department of Agriculture, Food, and Forestry may expedite the permitting process by issuing permits of general applicability, hereafter identified as general permits.  General permits shall be subject to all the Tier II administrative procedures including the public participation requirements.  The administrative process for rulemaking shall not be applicable to the issuance of general permits.  Individual applicants may obtain authorization through the Tier I process to conduct an activity covered by a general permit.  General permits are limited to activities under the Tier I and Tier II classifications.

Added by Laws 2005, c. 292, § 20, eff. July 1, 2005.

§2-3-1.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-2.  Fire Ant Research and Management Advisory Committee - Fire ant research.

A.  The Fire Ant Research and Management Advisory Committee is established as an advisory committee to the State Board of Agriculture.

B.  The advisory committee shall consist of nine (9) members appointed as follows:

1.  One member representing the faculty of an institution of higher learning of university status and who is experienced in matters of and knowledgeable in entomology, appointed by the Dean of the Division of Agricultural Sciences and Natural Resources of Oklahoma State University;

2.  Two members representing the Department of Agriculture, appointed by the Commissioner of Agriculture;

3.  One member representing the Department of Wildlife Conservation, appointed by the Director of the Department;

4.  One member representing municipal governments, appointed by the Governor;

5.  One member representing the general public, appointed by the Speaker of the House of Representatives;

6.  One member representing the agribusiness industry, appointed by the President Pro Tempore of the Senate; and

7.  Two members representing county commissioners, one appointed by the Speaker of the House of Representatives and one appointed by the President Pro Tempore of the Senate.

C.  The initial appointment for the gubernatorial member shall be a term of one (1) year, the initial appointments for legislative members shall be for terms of (3) years and the initial terms of administrative members shall be for terms of two (2) years.  Subsequent appointments shall be for three-year terms.  Members of the committee shall serve at the pleasure of and may be removed from office by the appointing authority.  Members shall continue to serve until their successors are appointed.  Any vacancy shall be filled in the same manner as the original appointments.  Four members shall constitute a quorum.  A member may serve more than one term.

D.  The members of the advisory committee shall elect a member of the committee to serve as presiding officer for a term of two (2) years.

E.  The advisory committee shall meet not less than two times each year.

F.  The advisory committee may adopt policies for the advisory committee's internal procedures.

G.  Members of the advisory committee are not entitled to compensation for service on the advisory committee but may receive reimbursement for travel expenses pursuant to the State Travel Reimbursement Act payable by the appointing authority.

H.  The advisory committee shall:

1.  Advise, assist and direct the State Department of Agriculture in conducting fire ant research;

2.  Encourage communication with other states that are infested with fire ants; and

3.  Establish a framework for more efficient management of fire ant infestation problems.

I.  The Department of Agriculture in conjunction with Oklahoma State University shall:

1.  Develop the fire ant basic research programs;

2.  Solicit, distribute and create competitive grant and other funding programs for fire ant research;

3.  Engage in activities necessary to maximize funding received from the federal government for management of fire ants and research regarding fire ants;

4.  With the advice of the advisory committee, plan a program of research regarding fire ants;

5.  Provide educational programs regarding fire ant infestation and treatment; and

6.  Conduct public awareness programs regarding fire ant infestation and treatment through the use of the media, publications, demonstrations and other means of public education.

J.  The Department of Agriculture shall contract with Oklahoma State University to conduct fire ant basic research.

Added by Laws 1998, c. 93, § 1, eff. Nov. 1, 1998.

§2-3-11.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-12.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-13.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-14.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-15.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-16.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-17.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-18.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-19.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-20.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-21.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-22.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-23.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-24.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-25.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-26.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-27.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-28.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-29.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-30.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-31.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-32.1.  Definitions.

As  used in this subarticle:

1.  "Broker" means any person who negotiates the purchase or sale of any nursery stock.  A broker may or may not handle either the nursery stock which is involved or the proceeds of a sale;

2.  "Certificate" means a document authorized or prepared by a duly authorized federal or state regulatory official that affirms, declares, or verifies that an article, nursery stock, plant, product, shipment, or any other officially regulated items meet phytosanitary, quarantine, nursery inspection, pest freedom, plant registration or certification, or any other set of legal requirements;

3.  "Compliance agreement" means any written document between a person and the State Department of Agriculture to achieve compliance with any set of requirements being enforced by the Department;

4.  "Cultivar" means a horticulturally, silviculturally, or agriculturally derived cultivated variety of a plant, as distinguished from a natural variety;

5.  "Dealer" means any person who sells, brokers, or distributes nursery stock that was not grown from seeds, cuttings, liners, or similar propagative material by the person but which was bought, received on consignment, or acquired and in the person's possession;

6.  "Dangerously injurious plant pest" means a plant pest that constitutes a significant threat to the agricultural, silvicultural, or horticultural interests of this state, or the state's general environmental quality as determined by the State Board of Agriculture;

7.  "Facilities" means and includes all buildings, greenhouses, storage places, cellars, pits, trenches, bins, containers, packing materials, crates, packing rooms, display bins, refrigerators, ice boxes, and any other structures and materials used in storing, transporting, and distributing nursery stock.  The nursery, dealer, or agent shall maintain the facilities as are necessary for the proper care and conservation of nursery stock;

8.  "Horticulture" means the discipline of agriculture science relating to the cultivation of gardens or orchards, including, but not limited to the growing of vegetables, flowers, and ornamental trees and shrubs;

9.  "Native species" means a species that, other than due to an introduction, historically occurred or currently occurs in that ecosystem;

10.  "Nursery" means and includes any field, ground, greenhouse, bin, pit, plot, or premise where nursery or floral stock is grown, propagated, or sold;

11.  "Nursery operator" means the person who owns, leases, manages, or is in control of a nursery, and is further defined as any person who is a grower of nursery stock;

12.  "Nursery stock" means and includes, whether in field or container, all trees, shrubs, vines, rosebushes, cuttings, grafts, scions, fruit pits, herbaceous plants, evergreens and other ornamental trees, bushes, collected wild plants and trees, decorative plants, flowering plants, bedding plants, vegetable plants for transplanting, aquatic plants, roots, corms, rhizomes, bulbs, and ferns grown for propagation, all packing materials, and other things used in the handling, storing, crating, and shipping of nursery stock.  "Nursery stock" does not include cut Christmas trees, wreaths, seeds, agronomic crops, cut or dried flowers, and herbs;

13.  "Pest" means any living agent that is known to cause damage or harm to agriculture or the environment;

14.  "Phytosanitary certificate" means a document issued by the State Board of Agriculture indicating that the specified live plants or plant products comply with the legal requirements of the importing state or country.  The document may be either a State Phytosanitary Certificate or Federal Phytosanitary Certificate;

15.  "Plant pest" means any pest of plants, agricultural commodities, horticultural products, nursery stock, or non-cultivated plants.  Plant pest includes, but is not limited to,  insects, snails, nematodes, fungi, viruses, bacterium, microorganisms, mycoplasma-like organisms, weeds, plants, or other parasitic higher plants;

16.  "Sales location" means any principal business location where nursery stock is sold directly to a customer;

17.  "Sell" means to offer for sale, expose for sale, possess for sale, exchange, barter, or trade;

18.  "Seasonal sales operations" means business operations engaged in the nursery business for not more than a total of one hundred eighty days (180) in a calendar year;

19.  "Silviculture" means the development and care of forests;

20.  "Stop sale" means a legal document issued by the Board that prevents the sale of nursery stock due to an infestation of a dangerously injurious plant pest;

21.  "Turfgrass sod" means a strip or section of one or more grasses or other plants acceptable for lawn plantings which, when severed from its growing site, contains sufficient plant roots to remain intact, and does not contain weeds in excess of the amount specified by the Board;

22.  "Vegetable plant" means any plant grown from seed or other vegetative parts and sold as a transplant for the purpose of food production.

Added by Laws 2000, c. 367, § 1, emerg. eff. June 6, 2000.

§2-3-32.2.  Inspections.

Authorized agents of the State Board of Agriculture shall have the authority to inspect any orchard, fruit or garden, park, cemetery, private premises, public place, or any place which may be infested with a plant pest that may be a threat to plants belonging to other property owners or the health or safety of the general public.  The Board, after notice and opportunity for a hearing as provided in the Administrative Procedures Act, shall have the authority to order the owner, occupant, or person in charge to take any necessary action including, but not limited to, the proper treatment or destruction of infested or diseased plants.

Added by Laws 2000, c. 367, § 2, emerg. eff. June 6, 2000.

§2-3-32.3.  Plant pests - Sale - Notice.

A person shall not knowingly propagate, sell, or offer for sale any nursery stock infested or infected with any plant pest.  If the State Board of Agriculture finds any plant pest at any nursery or dealer's facility, the Board shall notify the owner or person in control of the nursery or facility in writing.  The Board shall issue a stop sale until treatment or destruction of the plant pest on nursery stock or in the facility is completed.  No damages shall be awarded to the owner for the loss of infested or infected trees, plants, shrubs, or other plant material destroyed as a result of an order of the Board.

Added by Laws 2000, c. 367, § 3, emerg. eff. June 6, 2000.

§2-3-32.4.  Nursery stock shipments - Inspection certificates.

All nursery stock shipped into Oklahoma shall have a certificate on each package stating that the contents were inspected by an authorized inspecting officer and that the contents appear free from plant pests.  The State Board of Agriculture shall have the authority to inspect all nursery stock.  The Board shall have the authority to order any nursery stock which may be infested with any plant pests destroyed or returned to the consignor at the consignor's expense.

Added by Laws 2000, c. 367, § 4, emerg. eff. June 6, 2000.

§2-3-32.5.  Vegetable plants and transplants - Identification.

All vegetable plants or transplants in flats, crates, baskets or containers, regardless of origin, shall have affixed to the outside, a tag bearing:

1.  The name and address of the grower or dealer for whom this inspection was conducted, except at the grower's location; and

2.  The variety and/or cultivar name under which the vegetable plants are sold.

Added by Laws 2000, c. 367, § 5, emerg. eff. June 6, 2000.

§2-3-32.6.  Turfgrass sod - Identification.

A.  A seller of turfgrass sod shall be required to state on the sales contract, invoice, or bill of lading the following information:

1.  The variety and the named blend or mixture of turfgrass; and

2.  Each different lot of harvested turfgrass sod shall be identified by a sign stating the variety, kinds, or name blend or mixture as stated on the invoice or bill of lading from the shipper when offered or exposed for sale.

B.  All growers shall provide the legal description of all growing fields of sod to the State Department of Agriculture.

Added by Laws 2000, c. 367, § 6, emerg. eff. June 6, 2000.

§2-3-32.7.  Licenses - Inspection fees.

A.  The fee for each grower or dealer, license issued or renewed and inspection conducted shall be as follows:

1.  Grower's license fee - Twenty five Dollars ($25.00) for each business location;

2.  Grower's inspection fee - One Dollar ($1.00) per acre or 1000 square feet of greenhouse area inspected; and

3.  Dealer's license fee - Thirty eight Dollars ($38.00) for each business location.

B.  No fee shall be charged for a grower's license issued to any scientific, agricultural, or horticultural club, educational or eleemosynary institution, or any department or branch of the state or federal government.

C.  All licenses shall expire at a date to be determined by the State Board of Agriculture.  Failure to remit the license fee by the 15th of the month following the expiration month shall result in a penalty fee equal to the cost of the license.

D.  A person shall obtain a license prior to selling or dealing in nursery stock.

E.  All licenses are nontransferable upon any change of ownership.

F.  All penalties, fees, and monies collected under this program shall be paid to the State Department of Agriculture and deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 2000, c. 367, § 7, emerg. eff. June 6, 2000.

§2-3-32.8.  Violations.

It shall be unlawful for any person to knowingly or willfully violate any of the provisions of this subarticle or any rules of the State Board of Agriculture by:

1.  Misrepresenting to another their connection with a nursery, or to:

a. misrepresent the grade, character, variety, or quality of any nursery stock,

b. make a false declaration of acreage,

c. conceal any nursery stock from inspection, or

d. offer for sale nursery stock which is seriously or substantially devitalized;

2.  Failing to furnish the Board with true and exact copies of order forms, contracts, and agreements with customers;

3.  Failing to furnish each purchaser, upon request, a true and correct invoice of each purchase, stating the variety, quality, age, or size of the stock to which the invoice applies;

4.  Selling, offering for sale, or distributing any nursery stock infected or infested with a plant pest;

5.  Selling, offering for sale, or distributing nursery stock that is not healthy, sound, and capable of growth;

6.  Failing to carry out treatment or destruction of nursery stock as ordered by the Board;

7.  Misrepresenting or falsifying information on a license application;

8.  Doing business without a valid license;

9.  Allowing a license to be used by any person other than the person to whom it was issued;

10.  Failing to notify the Board of the legal description of all growing locations of nursery stock or sod;

11.  Failing to allow an authorized agent to complete an inspection or collect adequate samples;

12.  Selling nursery stock restricted by a stop sale order;

13.  Selling, moving, or distributing nursery stock or other material under a quarantine;

14.  Mislabeling nursery stock by using the wrong common name or botanical name;

15.  Transporting any regulated article into the state from a quarantined area of any other state or country when the article has not been treated or handled as provided by the requirements of the quarantine;

16.  Interfering with, hindering, or impeding, by any method, any authorized agent of the Board in the performance of duties; or

17.  Failing to comply with any order of the Board.

Added by Laws 2000, c. 367, § 8, emerg. eff. June 6, 2000.

§2-3-32.9.  Quarantines.

A.  The State Board of Agriculture shall have the authority to establish a quarantine and promulgate rules prohibiting or restricting the transportation into or through Oklahoma from any other state, country, territory, or district of any nursery stock, or other article, of any character, capable of carrying plant pests or other harmful pests.

B.  The quarantine shall show the boundaries of the area or place quarantined and the conditions of the quarantine.

C.  The Board shall have the authority to promulgate rules for the seizure, inspection, disinfection, destruction, or other disposition of any nursery stock, plants, plant products, or other article, of any character, capable of carrying harmful plant pests or other harmful pests.

Added by Laws 2000, c. 367, § 9, emerg. eff. June 6, 2000.  Amended by Laws 2001, c. 146, § 133, emerg. eff. April 30, 2001.

§2-3-35.  Pest Control Compact.

A.  The Pest Control Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

1.  Consistent with law and within available appropriations, the departments, agencies and officers of this state may cooperate with the Insurance Fund established by the Pest Control Compact;

2.  Pursuant to this section, copies of bylaws and amendments thereto shall be filed with the Compact administrator;

3.  The Compact administrator for this state shall be the Commissioner of Agriculture.  The duties of the Compact administrator shall be deemed a regular part of the duties of this office;

4.  Within the meaning of this section, a request or application for assistance from the Insurance Fund may be made by the Compact administrator whenever in their judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request; and

5.  The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the Compact shall have credited the appropriate agency fund in the State Treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

B.  1.  FINDINGS - The party states find that:

a. in the absence of the higher degree of cooperation among them possible under this Compact, the annual loss of approximately One Hundred Thirty-seven Billion Dollars ($137,000,000,000.00) from the depredations of pests is virtually certain to continue, if not to increase,

b. because of the varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests, but all states share the inability to protect themselves fully against those pests which present serious dangers to them,

c. the migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another to complement activities of each other when faced with conditions of infestation and reinfestation, and

d. while every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crops and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.

2.  DEFINITIONS - As used in this Compact, unless the context clearly requires a different construction:

a. "state" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico,

b. "requesting state" means a state which invokes the procedures of the Compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states,

c. "responding state" means a state requested to undertake or intensify the measures referred to in subparagraph b of this paragraph,

d. "pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses, or other plants of substantial value,

e. "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this Compact,

f. "Governing Board" means the administrators of this Compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this Compact,

g. "Executive Committee" means the committee established pursuant to subparagraph e of paragraph 5 of this subsection, and

h. "executive head" means the Governor of the State of Oklahoma.

3.  THE INSURANCE FUND - There is hereby established a Pest Control Insurance Fund for the purpose of financing extraordinary pest control operations which states may be called upon to engage in pursuant to this Compact.  The Insurance Fund shall contain monies appropriated to it by the party states and any donations and grants accepted by it.  All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this Compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests.  Donations and grants may be conditional or unconditional, provided that the Insurance Fund shall not accept any donation or grant whose terms are inconsistent with any provision of this Compact.

4.  THE INSURANCE FUND, INTERNAL OPERATIONS AND MANAGEMENT

a. The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided.  The actions of the Governing Board and the Executive Committee pursuant to this Compact shall be deemed the actions of the Insurance Fund.

b. The members of the Governing Board shall be entitled to one vote on such board.  No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board is cast in favor thereof.  Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

c. The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

d. The Governing Board shall elect annually, from among its members, a chair, a vice-chair, a secretary and a treasurer.  The chair may not serve successive terms.  The Governing Board may appoint an executive director and fix the duties and compensation of the director, if any.  Such executive director shall serve at the pleasure of the Governing Board.  The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

e. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chair, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel.  The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

f. The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation.

g. The Insurance Fund may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation, and may receive, utilize and dispose of the same.  Any donation, gift, or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to subparagraph f of this paragraph shall be reported in the annual report of the Insurance Fund.  Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant, or services borrowed and the identity of the donor or lender.

h. The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and to rescind these bylaws.  The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

i. The Insurance Fund annually shall make to the Governor and Legislature of each party state a report covering its activities for the preceding year.  The Insurance Fund may make such additional reports as it may deem desirable.

j. In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this Compact.

5.  COMPACT AND INSURANCE FUND ADMINISTRATION

a. In each party state there shall be a Compact administrator, who shall be selected and serve in such manner as the laws of their state may provide, and who shall:

(1) assist in the coordination of activities pursuant to the Compact in their state, and

(2) represent their state on the Governing Board of the Insurance Fund.

b. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed three representatives.  Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or the Executive Committee thereof.

c. The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the Compact, supervising and giving direction to the expenditure of monies from the Insurance Fund.  Additional meetings of the Governing Board shall be held on call of the chair, the Executive Committee, or a majority of the membership of the Governing Board.

d. At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements.  When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

e. The Executive Committee shall be composed of the chair of the Governing Board and four additional members of the Governing Board chosen by it so that there shall be one member representing each of four geographic groupings of party states.  The Governing Board shall make such geographic groupings.  If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee.  The chair of the Governing Board shall be chair of the Executive Committee.  No action of the Executive Committee shall be binding unless taken at a meeting at which at least four members of such Committee are present and vote in favor thereof.  Necessary expenses of each of the five members of the Executive Committee incurred in attending meetings of such Committee, when not held at the same time and place as a meeting of the Governing Board, shall be charges against the Insurance Fund.

6.  ASSISTANCE AND REIMBURSEMENT

a. Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests.  It is recognized that performance of this responsibility involves:

(1) the maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this Compact, and

(2) the meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this Compact.

b. Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state.  Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted.  A responding state shall use monies available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

c. In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

(1) a detailed statement of the circumstances which occasion the request for the invoking of the Compact,

(2) evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state,

(3) a statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned,

(4) proof that the expenditures being made or budgeted as detailed in division 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in division 3 constitutes a normal level of pest control activity,

(5) a declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the Compact in the particular instance can be abated by a program undertaken with the aid of monies from the Insurance Fund in one (1) year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time, and

(6) such other information as the Governing Board may require consistent with the provisions of this Compact.

d. The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered.  Such notice shall be given to the Compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states.  The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

e. Upon the submission as required by subparagraph c of this paragraph and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this Compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program.  The Governing Board or Executive Committee may meet at any time or place for the purpose of receiving and considering an application.  Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

f. A requesting state which is dissatisfied with a determination of the Executive Committee shall upon notice in writing given within twenty (20) days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board.  Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

g. Responding states required to undertake or increase measures pursuant to this Compact may receive monies from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund.  The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

h. Before authorizing the expenditure of monies from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

i. The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states, and any other entities concerned.

7.  ADVISORY AND TECHNICAL COMMITTEES - The Governing Board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions.  Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations upon request of the Governing Board or Executive Committee.  An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such Board or Committee and the Board or Committee may receive and consider the same; provided, that any participant in a meeting of the Governing Board or Executive Committee held pursuant to subparagraph d of paragraph 6 of this subsection shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

8.  RELATIONS WITH NONPARTY JURISDICTIONS

a. A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state.  Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this paragraph.

b. At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to subparagraph d of paragraph 6 of this subsection, a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide.  A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

c. The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them.  The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of monies from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

9.  FINANCE

a. The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for a presentation to the Legislature.

b. Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.  The request for appropriations shall be apportioned among the party states as follows: one-tenth (1/10) of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state.  In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states.  Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

c. The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account".  The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period.  The Claims Account shall contain all monies not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three (3) years.  At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of monies requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit.  Any monies in the Claims Account by virtue of conditional donations, grants, or gifts shall be included in calculations made pursuant to this subparagraph only to the extent that such monies are available to meet demands arising out of the claims.

d. The Insurance Fund shall not pledge the credit of any party state.  The Insurance Fund may meet any of its obligations in whole or in part with monies available to it under subparagraph g of paragraph 4 of this subsection, provided that the Governing Board take specific action setting aside such monies prior to incurring any obligation to be met in whole or in part in such manner.  Except where the Insurance Fund makes use of monies available to it under subparagraph g of paragraph 4 of this subsection, the Insurance Fund shall not incur any obligation prior to the allotment of monies by the party states adequate to meet the same.

e. The Insurance Fund shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws.  However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and report of the audit shall be included in and become part of the annual report of the Insurance Fund.

f. The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

10.  ENTRY INTO FORCE AND WITHDRAWAL

a. This Compact shall enter into force when enacted into law by any five or more states.  Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

b. Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two (2) years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

11.  CONSTRUCTION AND SEVERABILITY - This Compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this Compact shall be held contrary to the constitution of any state participating herein the Compact shall remain in full force and effect as to the remaining party states and in full force and effect s to the state affected as to all severable matters.

Added by Laws 2004, c. 54, § 1, eff. Nov. 1, 2004.

§2-3-50.1.  Short title.

Sections 1 through 20 of this act shall be known and may be cited as the "Boll Weevil Eradication Act".

Added by Laws 1993, c. 198, § 1, eff. Sept. 1, 1993.

§2-3-50.2.  Declaration - Purpose.

A.  The Anthonomus grandis Boheman, known as the boll weevil, is hereby declared to be a public nuisance, a pest, and a menace to the cotton industry.  Due to the interstate nature of boll weevil infestation, it is necessary to secure the cooperation of cotton growers, other state governments, and agencies of the federal government in order to carry out a program of boll weevil eradication.

B.  The purpose of the Boll Weevil Eradication Act is to secure the eradication of the boll weevil.

Added by Laws 1993, c. 198, § 2, eff. Sept. 1, 1993.

§2-3-50.3.  Definitions.

As used in the Boll Weevil Eradication Act:

1.  "Board of directors" means the board of directors of the Oklahoma Boll Weevil Eradication Organization elected pursuant to the provisions of the Boll Weevil Eradication Act;

2.  "Boll weevil" means the insect Anthonomus grandis Boheman, in any stage of development, including the egg, larval, pupal and adult stages;

3.  "Commissioner" means the Commissioner of the Department of Agriculture, or his designee;

4.  "Cotton" means a cotton plant or any part of it including bolls, stalk, flowers, root, or leaves or cotton products such as seed cotton, cottonseed, and hulls;

5.  "Cotton grower" means any person who is actively engaged in the production of cotton or who was actively engaged in production of cotton in any two (2) of the three (3) years immediately preceding the calling of an election or a referendum;

6.  "Department" means the State Department of Agriculture;

7.  "Host" means any plant or plant product in which the boll weevil is capable of completing any portion of its life cycle;

8.  "Infested" means the presence of the boll weevil in any life stage or the existence of circumstances that make it reasonable to believe that the boll weevil is present;

9.  "Organization" means the Oklahoma Boll Weevil Eradication Organization established pursuant to the provisions of the Boll Weevil Eradication Act;

10.  "Person" means any individual, corporation, company, society, association, or other business entity; and

11.  "Regulated article" means any article carrying or capable of carrying the boll weevil, including but not limited to cotton plants, seed cotton, gin trash, other hosts, or cotton harvesting equipment.

Added by Laws 1993, c. 198, § 3, eff. Sept. 1, 1993.

§2-3-50.4.  Commissioner of Agriculture - Implementation of certain sections - Cooperation with other agencies.

A.  Upon the effective date of this act, the Commissioner is hereby authorized and directed to implement Sections 5 through 13 of this act.

B.  The Commissioner is authorized to cooperate with any agency of the federal government, any state contiguous to this state, any other agency in this state, or any person engaged in growing, processing, marketing, or handling cotton, or any group of such persons in this state, in programs to implement Sections 5 through 13 of this act, and may enter into written agreements to effectuate such purposes.

Added by Laws 1993, c. 198, § 4, eff. Sept. 1, 1993.

§2-3-50.5.  Oklahoma Boll Weevil Eradication Organization - Formation - Status - Membership - Initial board - Election districts.

A.  1.  The State of Oklahoma shall contain one boll weevil eradication district to be known as the Oklahoma Boll Weevil Eradication Organization for the purpose of eradicating boll weevils as an agency of the State of Oklahoma.  The Organization may enter into agreements with other state agencies, other states, the United States of America and any other entity or party as may be necessary to carry out the purposes of the Boll Weevil Eradication Act.

2.  The Organization shall be, and is hereby declared to be, a governmental agency of the State of Oklahoma, body politic and corporate, with powers of government and with the authority to exercise the rights, privileges and functions specified by the Boll Weevil Eradication Act.

B.  Every person who is a cotton grower in this state is subject to the provisions of the Boll Weevil Eradication Act; however, only eligible cotton growers may vote in the elections provided for by the Boll Weevil Eradication Act.

C.  1.  The Organization's initial board shall be composed of four (4) members.  Three members shall be cotton growers from this state who are selected by the Governor from a list of six persons submitted by the Oklahoma Cotton Improvement Association for purposes of appointment to the initial board.  The fourth member, appointed by the Governor, shall be a representative of state government from this state.  The initial board shall serve only until a board of directors is elected pursuant to Section 3-50.6 of this title.

2.  The primary function of the initial board is to:

a. fairly and equitably establish five election districts,

b. conduct the election of the first board of directors of the Organization,

c. establish written procedures for the due and orderly administration of the affairs of the initial board and for its responsibilities specified pursuant to the provisions of the Boll Weevil Eradication Act,

d. advise, consult and cooperate with agencies of this state and political subdivisions thereof, other states, the federal government and with affected groups,

e. collect and disseminate information relating to boll weevil eradication,

f. hold public hearings regarding the establishment of election districts, and

g. facilitate the expeditious transfer of authority to the elected board of directors.

3.  In creating election districts the initial board shall utilize geographic areas balanced by cotton production density as the primary factor.

Added by Laws 1993, c. 198, § 5, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 381, § 1, eff. July 1, 1997; Laws 1998, c. 253, § 1, eff. July 1, 1998; Laws 2000, c. 231, § 1, emerg. eff. May 24, 2000.

§2-3-50.6.  Organization - Board of directors - Election procedure.

A.  1.  The first election for the board of directors shall be conducted under the procedures provided by this section.

2.  A cotton grower who desires to be a candidate for the board of directors must file a petition signed by five (5) cotton growers with the initial board.  The application must be:

a. filed not later than thirty (30) days before the date set for the election, and

b. on a form approved by the initial board.

3.  On receipt of an application and verification that the application meets the requirements of this section, an applicant's name shall be placed on the ballot for the election for the board of directors.

4.  The election must be preceded by at least forty-five (45) days' notice published in one or more newspapers published and distributed in the established election districts.  The notice shall be published not less than once a week for three (3) consecutive weeks.

B.  All cotton growers actively engaged in the production of cotton in the year of the calling of such election or who were actively engaged in production of cotton in any two (2) of the three (3) years immediately preceding the calling of the election shall be entitled to vote in any such election.  The initial board shall determine any questions of eligibility to vote.

C.  1.  The Department shall bear all reasonable expenses incurred in conducting the election of the first board of directors.  All such expenses shall be approved by the Commissioner prior to being incurred.

2.  The written procedures established by the initial board for the election process shall include but not be limited to provisions for determining:

a. who is a cotton grower eligible to vote in an election,

b. whether a board member is elected by a plurality or a majority of the votes cast, and

c. qualifications for membership of the board of directors.

3.  An eligible cotton grower may vote in any district in which he produces cotton.

D.  Ballots in an election may be mailed to a central location or delivered in person to a location or locations designated by the initial board.

Added by Laws 1993, c. 198, § 6, eff. Sept. 1, 1993.

§2-3-50.7.  Board of directors - Composition - Terms of office - Powers and duties - Definition of bonds - Bylaws - Additional powers, duties and responsibilities - Liability - Compensation.

A.  1.  Except as otherwise provided by this section, the board of directors of the Oklahoma Boll Weevil Eradication Organization shall be composed of five (5) cotton growers from this state, each of whom are elected from the five separate districts established by the initial board.

2.  The terms of office of the elected board of directors, except as otherwise provided by this section, shall be as follows:

a.  one (1) year for district one,

b.  two (2) years for districts two and four, and

c.  three (3) years for districts three and five.

Thereafter the term of office shall be for three (3) years.

3.  Each district shall also elect an alternate to serve for one or more of the following reasons:

a. the death of the director,

b. the resignation of the director,

c. the incapacity of the director for a period of four (4) consecutive months or more,

d. if the director's principal residence changes to a location outside the district from which the director was elected, or

e. if the director is removed from office by a majority vote of the board of directors for cause.  Causes for removal include the following:

(1) neglect of duty,

(2) willful misconduct,

(3) malpractice in office,

(4) self-dealing,

(5) incompetency,

(6) gross inefficiency, or

(7) any other unbecoming conduct which can or may affect the Organization's ability to satisfactorily perform its duties or carry out its mission as a public body or otherwise.

The alternate director must take the oath of office before assuming the role as a director on the board.

4.  The directors and alternate directors shall hold office until their respective successors are elected.

5.  The cotton grower with the highest number of votes from each district shall be elected as the director each election.  The cotton grower with the second highest number of votes from each district shall be elected as the alternate director each election.

B.  The board of directors shall have the power and duty to:

1.  Conduct board elections in the event of a vacancy on the board of directors;

2.  Conduct assessment referenda pursuant to Section 3-50.9 of this title;

3.  Conduct programs consistent with the Boll Weevil Eradication Act;

4.  Develop a proposed maximum assessment for implementation of the Boll Weevil Eradication Act.  The assessment levied pursuant to the Boll Weevil Eradication Act shall be determined upon a fair and equitable system that is based upon cotton production and infestation factors.  The board of directors shall determine the collection method and manner and the period of time for which the assessment is to be levied pursuant to Section 3-50.9 of this title;

5.  Develop bylaws for the due and orderly administration of the affairs of the board of directors and for its responsibilities specified pursuant to the provisions of the Boll Weevil Eradication Act;

6.  Develop, implement and pay for a plan for boll weevil eradication in this state;

7.  Advise, consult and cooperate with agencies of this state and political subdivisions thereof, other states, the federal government and with affected groups;

8.  Collect and disseminate information relating to boll weevil eradication;

9.  Contract with agencies of this state and political subdivisions thereof, other states, the federal government and other organizations or persons to comply and fulfill its mission pursuant to the provisions of the Boll Weevil Eradication Act;

10.  Hold public hearings regarding the assessment referenda or for other purposes consistent with the provisions of the Boll Weevil Eradication Act;

11.  Designate one or more areas of this state as "elimination zones" where boll weevil eradication programs will be undertaken;

12.  Sue and be sued, implead and be impleaded, complain and defend in all courts;

13.  Adopt, use, and alter at will a corporate seal;

14.  Adopt bylaws for the management and regulation of its affairs and to promulgate and issue rules governing its operations;

15.  Appoint officers, agents and employees and prescribe their duties and fix their compensation, within any limitations prescribed by law;

16.  Make contracts of every name and nature and execute all instruments necessary or convenient for the carrying on of its business;

17.  Accept grants from and enter into contracts or other transactions with any federal agency;

18.  Issue and sell bonds, or otherwise borrow money, in such amounts as shall be needed from time to time for the purposes set forth in the Boll Weevil Eradication Act.

a. Such bonds may:

(1) be issued in one or more series,

(2) bear such date or dates,

(3) mature at such time or times not exceeding twenty (20) years from their date,

(4) be in such denomination or denominations,

(5) be in such form, either coupon or registered,

(6) carry such registration and conversion privileges,

(7) be executed in such manner,

(8) be payable in such medium of payment at such place or places,

(9) be subject to such terms of redemption with or without premium, and

(10) bear such rate or rates of interest, as may be provided by resolution or resolutions to be adopted by the Board within such limits provided by law, and be sold in such manner and at such price or prices as may be considered by the Board to be advisable.

b. Bonds shall have all the qualities and incidents of negotiable paper and the interest thereon shall not be subject to taxation by the State of Oklahoma.

c. The board of directors may issue bonds pursuant to the Boll Weevil Eradication Act for the purpose of refunding any obligations of the board of directors, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of refunding obligations of the board.

d. The bonds issued pursuant to the Boll Weevil Eradication Act shall not be an indebtedness of the State of Oklahoma but shall be special obligations payable solely from the assessments.  The board of directors is authorized and directed to pledge all or any part of such assessments to the payment of and interest on the bonds.

e. The board of directors may enter into any agreement or contracts with the United States of America or the State of Oklahoma or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds or other aid to be used in connection with the proceeds of the bonds.

f. All bonds issued pursuant to the Boll Weevil Eradication Act shall have on the backs thereof the certificate required by Section 29 of Article 10 of the Constitution of Oklahoma.  Such bonds shall be submitted to the Attorney General of Oklahoma for examination.  Such bonds, having been examined and certified as legal obligations by the Attorney General in accordance with such requirements as the Attorney General may make, shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction thereof within thirty (30) days from the date of such approval.  Bonds so approved by the Attorney General shall be prima facie valid and binding obligations according to their terms.  The only defense which may be offered thereto in any suit instituted after such thirty-day period shall have expired shall be a violation of the Constitution.

g. Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserves in bonds issued under the provisions of the Boll Weevil Eradication Act;

19.  File an application, at its discretion, with the Supreme Court of Oklahoma for the validation of the Boll Weevil Eradication Act or for the approval of any series of bonds to be issued hereunder or any other actions to be taken by the board of directors.  Exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.

a. It shall be the duty of the Supreme Court to give such applications precedence over the other business of the Supreme Court and to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.

b. Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the state that on a day named, the board of directors will ask the court to hear its application.  Such notice shall inform all persons interested that they may file protests against the validation or approval and be present at the hearing and contest the same.  Such notice shall be published one time, not less than ten (10) days prior to the date named for the hearing, and the hearing may be adjourned from time to time at the discretion of the court.

c. In any action to approve bonds, if the Supreme Court is satisfied that the bonds have been properly authorized in accordance with the provisions of the Boll Weevil Eradication Act and that when issued they will constitute valid obligations in accordance with their terms, the Supreme Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Supreme Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the board of directors, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma;

20.  Conduct elections, at the discretion of the board of directors, for any lawful purpose, including, but not limited to, any assessment modification policy to deal with natural disasters.  Election procedures shall be established by the board of directors.  Fifty percent (50%) or more of the cotton growers voting must approve each ballot issue for its adoption;

21.  Reexamine the number and composition of the existing election districts in order to ensure fair and equitable geographic areas based upon cotton production density.  If the board of directors determine that either the number or composition or both the number and composition of the election districts should be reestablished, the board of directors shall:

a. fairly and equitably establish the election districts necessary utilizing geographic areas based upon cotton production density as the primary factor,

b. conduct the election of the next board of directors and alternates consistent with subsection A of this section,

c. hold public hearings regarding the establishment of election districts,

d. facilitate the expeditious transfer of authority to the newly elected board of directors, and

e. establish initial terms of office for the new board consistent with subsection A of this section.

The duly elected board of directors shall have the same powers and duties as assigned to the original board of directors and such other powers and duties granted pursuant to the Boll Weevil Eradication Act; and

22.  Take such other actions deemed necessary by the board of directors to implement the provisions of the Boll Weevil Eradication Act.

C.  As used in subsection B of this section, "bonds" means bonds, notes, loan agreements, or other forms of indebtedness issued or delivered by the Oklahoma Boll Weevil Eradication Organization.

D.  The bylaws established by the board of directors relating to boll weevil eradication and the assessment referenda shall be submitted to the State Board of Agriculture for determination as to whether such bylaws will be promulgated as rules of the State Board of Agriculture.  Such bylaws may be promulgated in whole or in part or may be returned for modification to the board of directors.  The State Board of Agriculture shall comply with the Administrative Procedures Act in promulgating any rules adopted pursuant to the provisions of this subsection.

E.  The board of directors shall:

1.  Make available all books, records of account and minutes of proceedings maintained by the Organization for inspection by the Office of the State Auditor and Inspector for an annual independent audit when bonds are issued pursuant to the Boll Weevil Eradication Act.  When bonds are not issued, the board of directors shall comply with the reporting requirements of paragraph 2 of this subsection;

2.  Not later than forty-five (45) days after the last day of the fiscal year, submit to the Commissioner a report itemizing all income and expenditures and describing all activities of the Organization during the fiscal year;

3.  Provide surety bonds in amounts determined by the Commissioner for employees or agents who handle funds for the Organization;

4.  Receive, hold in trust, and disburse all assessments and other funds collected pursuant to the Boll Weevil Eradication Act as trust funds of the Organization; and

5.  Make available all books, records of account and minutes of proceedings of the Organization for inspection or audit by the Commissioner at any reasonable time.

F.  1.  Pursuant to the authority granted by the Boll Weevil Eradication Act, except for instances of gross negligence, individual criminal actions or acts of dishonesty, the board of directors and employees of the board of directors are not individually liable to a cotton grower or other person for:

a. errors in judgment,

b. mistakes, or

c. omissions.

2.  Under no circumstances shall the board of directors, the individual board members or employees of the board of directors be personally liable for any bonds of the Organization.

3.  A member of the board of directors or an employee of the board of directors is not individually liable for an act or omission of another member or employee of the board of directors.

G.  The board of directors shall serve without compensation but are entitled to reimbursement for reasonable and necessary expenses incurred in the discharge of their duties.

Added by Laws 1993, c. 198, § 7, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 381, § 2, eff. July 1, 1997; Laws 1998, c. 253, § 2, eff. July 1, 1998; Laws 2000, c. 30, § 1, emerg. eff. April 6, 2000; Laws 2005, c. 93, § 1, eff. Nov. 1, 2005.

§2-3-50.8.  Certification of acreage in program.

Every person growing cotton in this state shall annually certify to the board of directors the number of acres in the program and provide the legal description and the Farm Services Agency (FSA) numbers of the United States Department of Agriculture for each field.  The certification shall occur on or before July 20 of each year.  The cotton grower shall also furnish to the board of directors any other information reasonably required to carry out the provisions of the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 8, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 381, § 3, eff. July 1, 1997; Laws 2000, c. 231, § 2, emerg. eff. May 24, 2000; Laws 2005, c. 93, § 2, eff. Nov. 1, 2005.

§2-3-50.9.  See OS 2-3-50.9v1 or OS 2-3-50.9v2.

§2-3-50.9a.  Collection of assessment.

A.  1.  The assessment imposed pursuant to the provisions of the Boll Weevil Eradication Act shall be levied on a cotton grower at the time of sale and shall be collected and remitted to the board of directors by the cotton gin serving as the selling agent for the cotton produced.  The cotton gins shall furnish monthly reports to the board of directors on or before the tenth day of each month regarding the assessments collected, pay all of the assessments collected each month, and furnish the board with any other information reasonably requested by it to ensure the collection of the assessments for each grower.

2.  Pursuant to the provisions of the Boll Weevil Eradication Act no cotton shall be subject to assessment of a fee more than once.

B.  1.  The cotton gin serving as selling agent for the cotton grower shall collect the assessment in the same manner as ginning costs are deducted from the purchase price of the cotton or from any funds advanced for that purpose.

2.  The board of directors, by registered or certified mail, shall notify each cotton gin of the duty to collect the assessment, the manner in which the assessment is to be collected, and the date on or after which the cotton gin is to begin collecting the assessment.

3.  The amount of the assessment collected shall be clearly shown on the sales invoice or other document evidencing the transaction.  The cotton gin, as the seller's agent, shall furnish a copy of the document to the cotton grower.

C.  1.  The cotton gin may rely upon the information or certification provided by the board of directors to the cotton gin regarding the number of cotton acres and other related information as deemed necessary by the board of directors in determining the amount of assessment due and owing from the cotton grower.

2.  A cotton gin collecting an assessment from a cotton grower based upon information or a certification provided by the board of directors regarding such cotton grower shall be relieved of any liability for any errors or omissions in such assessment should it later be determined that the assessment was inaccurate.

3.  Every cotton grower shall keep accurate production records on the amount of cotton ginned and the number of acres planted and harvested for a minimum of two (2) years.  Copies shall be furnished to any authorized agent of the board of directors at any time during reasonable business hours of the cotton grower, immediately upon request in person, or within ten (10) working days of a written request by mail, fax, e-mail, web site, or any other electronic media customarily used.

D.  The provisions contained in this section apply to all cotton gins located in the State of Oklahoma or in any other state.

Added by Laws 1997, c. 381, § 5, eff. July 1, 1997.  Amended by Laws 2000, c. 231, § 4, emerg. eff. May 24, 2000; Laws 2005, c. 93, § 3, eff. Nov. 1, 2005.

§2-3-50.9v1.  Assessment referendum - Lien for value of assessment or treatment.

A.  At the request of the board of directors, the Department shall provide for a referendum among cotton growers upon the question of whether an assessment shall be levied upon the cotton growers in the state to offset the cost of boll weevil eradication.

B.  A public hearing regarding the proposed assessment shall be held in each of several locations within the state.

C.  All cotton growers actively engaged in the production of cotton in the year of the calling of such referendum or who were actively engaged in production of cotton in any two (2) of the three (3) years immediately preceding the calling of the referendum shall be entitled to vote in any such referendum.  The board of directors shall determine any questions of eligibility to vote.

D.  The Department shall bear all reasonable expenses incurred in conducting a referendum.  All such expenses shall be approved by the Commissioner prior to their being incurred.

E.  The bylaws of the board of directors shall provide for referendum procedures.

F.  The board of directors shall propose in the referendum the:

1.  Maximum assessment to be paid by cotton growers by district;

2.  Time for which the assessment will be levied; and

3.  Method and manner of assessment.

Upon receipt of all the ballots, the board of directors shall count the ballots for and against the assessment as prescribed in the bylaws and submit a complete transcript of the election to the Oklahoma Attorney General for review.  Upon approval of the election transcript by the Attorney General, the election shall become incontestable in any court in the State of Oklahoma unless such shall be brought in a court having jurisdiction of the matter within thirty (30) days of such approval.

G.  An eligible cotton grower may vote only once in the referendum.

H.  Ballots in a referendum may be mailed to a central location or may be cast personally by the cotton grower at a location or locations specified by the board of directors.

I.  A referendum is approved if at least sixty percent (60%) of those voting vote in favor of the assessment.

J.  If a boll weevil eradication referendum is approved, the board of directors shall provide for the collection of the annual assessment from the cotton growers in the year such assessment is approved.

K.  If the first assessment under this section is not approved, the board of directors may conduct one other referendum at state expense.  Additional referenda may be conducted as necessary by the board of directors from any other funds available to the board of directors.  Such other referenda shall not be held before the one hundred twenty-first day after the date on which the last referendum on the same issue was held.

L.  1.  After the passage of any referendum, the eligible voters shall be allowed, by subsequent referenda periodically to vote on whether to continue the assessments.  All of the requirements for an initial referendum must be met in subsequent referenda except that any subsequent referenda, except as otherwise provided by subsection K of this section, shall be paid from any funds available to the organization.

2.  For any referendum proposing to terminate the assessment, the ballots must inform the eligible voters that even though the termination of the assessment may be approved by the eligible voters, the assessment shall continue to be paid until all outstanding bonds or other obligations of the Organization have expired or been retired.

3.  Upon the determination by the board of directors that the boll weevil assessment has been terminated, pursuant to this subsection, the board of directors shall provide notice of such termination to the Commissioner.  Any such notice shall include documentation of the termination of the assessment and a plan for expiring all of the organization's outstanding obligations.  In the event a referendum results in the termination of the eradication program, the assessment shall continue to be paid by the existing membership of the eradication district until any outstanding obligations are expired.  Upon the completion of the expiration of all outstanding obligations of the organization, the board of directors shall file a financial final report with the Commissioner showing payment of such obligations.

M.  1.  The board of directors or the Department if the board of directors is unable to comply with the provisions of this section shall, upon filing, have a lien for the value of such assessment or treatment on the cotton production of the cotton grower in the district.  The lien shall be superior and paramount, whether in time or not, to that of all persons having an interest in the cotton and shall continue until the total assessment, due and owing, is paid.  In no event shall the lien be construed to be a lien on the real estate.

2.  Evidence of the lien created by this section shall be filed by the board of directors in the office of the county clerk of the county where the land on which the cotton is growing or to be grown is located within one hundred twenty (120) days after the treatment on the cotton has been applied or at any time before the assessment is required to be paid.  The statements shall be recorded by the county clerk in the mechanics and materialmans lien docket rather than pursuant to the provisions of Article 9 of Title 12A of the Oklahoma Statutes.  The statement shall contain the following:

a. the name and address of the person to whom the treatment was furnished,

b. the legal description of the land on which the cotton is growing or to be grown, and

c. a description and value of the services provided or the amount of assessment due and owing.

If the actual assessment is unknown, the board of directors may simply note the fact that the assessment is a specific amount per acre and one cent ($.01) per lint pound.

3.  Each cotton grower shall pay the annual assessment imposed upon the sale of the cotton.  Any lien authorized by the Boll Weevil Eradication Act shall continue until the assessment is paid in full.

Added by Laws 1993, c. 198, § 9, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 19, § 1, eff. July 1, 1997; Laws 1997, c. 381, § 4, eff. July 1, 1997; Laws 2000, c. 231, § 3, emerg. eff. May 24, 2000.

§2-3-50.9v2.  Assessment referendum - Lien for value of assessment or treatment.

A.  At the request of the board of directors of the Oklahoma Boll Weevil Eradication Organization, the State Department of Agriculture shall provide for a referendum among cotton growers upon the question of whether an assessment shall be levied upon cotton growers in the state to offset this cost of boll weevil eradication.

B.  A public hearing regarding the proposed assessment shall be held in each of several locations within the state.

C.  All cotton growers actively engaged in the production of cotton in the year in which a referendum is called or who were actively engaged in production of cotton in any two (2) of the three (3) years immediately preceding the calling of the referendum shall be entitled to vote in the referendum.  The board of directors shall determine any questions regarding eligibility to vote.

D.  The Department shall bear all reasonable expenses incurred in conducting a referendum.  All such expenses shall be approved by the Commissioner prior to their being incurred.

E.  The bylaws of the board of directors shall provide for referendum procedures.

F.  1.  The board of directors shall propose in the referendum the:

a. maximum assessment to be paid by cotton growers by district,

b. time for which the assessment will be levied, and

c. method and manner of assessment.

2.  Upon receipt of all ballots, the board of directors shall count the ballots for and against the assessment as prescribed in the bylaws and submit a complete transcript of the election to the Oklahoma Attorney General for review.  Upon approval of the election transcript by the Attorney General, the election shall become incontestable in any court in this state unless brought in a court having jurisdiction of the matter within thirty (30) days of approval.

G.  An eligible cotton grower may vote only once in the referendum.

H.  Ballots in a referendum may be mailed to a central location or may be cast personally by the cotton grower at a location or locations specified by the board of directors.

I.  A referendum is approved if at least sixty percent (60%) of those voting vote in favor of the assessment.

J.  If a boll weevil eradication referendum is approved, the board of directors shall provide for the collection of the annual assessment from the cotton growers in the year in which the assessment is approved.

K.  If the first assessment under this section is not approved, the board of directors may conduct one other referendum at state expense.  Additional referenda may be conducted as necessary by the board of directors from any other funds available to the board of directors.  Such other referenda shall not be held before the one hundred twenty-first day after the date on which the last referendum on the same issue was held.

L.  1.  After the passage of any referendum, the eligible voters shall be allowed, by subsequent referenda periodically to vote on whether to continue the assessments.  All of the requirements for an initial referendum must be met in subsequent referenda except that any subsequent referenda, except as otherwise provided by subsection K of this section, shall be paid from any funds available to the organization.

2.  For any referendum proposing to terminate the assessment, the ballots must inform the eligible voters that even though the termination of the assessment may be approved by the eligible voters, the assessment shall continue to be paid until all outstanding bonds or other obligations of the Organization have expired or been retired.

3.  Upon the determination by the board of directors that the boll weevil assessment has been terminated, pursuant to this subsection, the board of directors shall provide notice of such termination to the Commissioner.  Any such notice shall include documentation of the termination of the assessment and a plan for expiring all of the organization's outstanding obligations.  In the event a referendum results in the termination of the eradication program, the assessment shall continue to be paid by the existing membership of the eradication district until any outstanding obligations are expired.  Upon the completion of the expiration of all outstanding obligations of the organization, the board of directors shall file a financial final report with the Commissioner showing payment of such obligations.

M.  1.  The board of directors, or the Department if the board of directors is unable to comply with the provisions of this section, shall, upon filing, have an agricultural lien for the value of such assessment or treatment on the cotton production of the cotton grower in the district.  The lien shall be superior and paramount, whether in time or not, to that of all persons having an interest in such cotton production and shall continue until the total assessment, due and owing, is paid.

2.  The lien created by this section shall not be effective unless filed as an agricultural lien pursuant to Article 9 of the Uniform Commercial Code.

3.  The lien created by this section may be foreclosed by the sale of the cotton subject to the lien anytime within twelve (12) months after the filing of the lien in accordance with the provisions of this section.

4.  The board of directors shall file the verified statements specified by this subsection annually during the course of the program.

5.  The verified statements may list all of the information on a single affidavit for each county.  The verified statement filed with the Secretary of State may also cover all of the cotton producers involved in the program on one affidavit.

Added by Laws 1993, c. 198, § 9, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 19, § 1, eff. July 1, 1997; Laws 1997, c. 381, § 4, eff. July 1, 1997; Laws 2000, c. 371, § 145, eff. July 1, 2001.

§2-3-50.10.  Boll Weevil Eradication Fund.

A.  There is hereby created the Boll Weevil Eradication Fund.  The Boll Weevil Eradication Fund shall be administered by the board of directors for the benefit of the cotton growers in this state to eradicate boll weevils.  The Boll Weevil Eradication Fund shall be established and maintained in a bank or other depository approved by the Commissioner.

B.  The Boll Weevil Eradication Fund shall consist of:

1.  All monies received by the board of directors as proceeds from the assessment imposed pursuant to Section 9 of this act;

2.  Interest attributable to investment of money in the Boll Weevil Eradication Fund; and

3.  Monies received by the board of directors in the form of gifts, grants, reimbursements, or from any other source designated by law for deposit to the Boll Weevil Eradication Fund.

C.  1.  Except as otherwise provided by law, the monies deposited in the Boll Weevil Eradication Fund shall at no time become monies of the state.

2.  Any costs incurred by the board of directors pursuant to the provisions of the Boll Weevil Eradication Act shall not exceed the actual expenditures made by the board of directors to implement and manage the Boll Weevil Eradication Act.

D.  Monies in the Boll Weevil Eradication Fund shall only be expended for:

1.  Implementation and management of the Boll Weevil Eradication Act; and

2.  Costs incurred by the board of directors and the State Board of Agriculture for the administration of the Boll Weevil Eradication Act.

E.  Any debts or obligations of the organization shall not become or be construed to be obligations of this state.

F.  The Organization shall provide to the Department an annual audit of the Boll Weevil Eradication Fund performed by a certified public accountant.

Added by Laws 1993, c. 198, § 10, eff. Sept. 1, 1993.

§2-3-50.11.  Oklahoma Department of Agriculture, Food, and Forestry - Collection of assessment and administrative penalty - Disposition of penalty.

A.  The board of directors may request the State Department of Agriculture to provide for the collection of the assessment or for other enforcement action necessary as determined by the board of directors for violations of the Boll Weevil Eradication Act and for collection of any administrative penalty from any person who is determined to have violated any provision of the Boll Weevil Eradication Act.

B.  Failure by any person to comply with any provisions of the Boll Weevil Eradication Act may result in assessment of an administrative penalty of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation.

C.  Any penalty collected pursuant to the provisions of this section shall be deposited in the Boll Weevil Eradication Fund, provided, the Department shall be reimbursed for any costs incurred by the Department in the enforcement of this section.

Added by Laws 1993, c. 198, § 11, eff. Sept. 1, 1993.  Amended by Laws 2000, c. 231, § 5, emerg. eff. May 24, 2000; Laws 2005, c. 93, § 4, eff Nov. 1, 2005.

§2-3-50.12.  Completion of boll weevil eradication program - Notice - Request for discontinuance - Determination - Dissolution - Final report - Final books - Disposition of funds.

A.  Upon the determination by the board of directors that the boll weevil eradication program has been completed, the board of directors shall provide notice of such completion to the Commissioner along with a request for discontinuance of the eradication program.  Any such request shall include documentation supporting the eradication of the boll weevil in this state and a plan for discontinuance of the program and assessment.

B.  The Commissioner shall determine whether or not the further elimination of the boll weevil is necessary and approve or disapprove discontinuance of the Organization and the plan for dissolution.

C.  Upon completion of dissolution, the board of directors shall file a final report with the Commissioner including a financial report.  Final books of the board of directors shall be filed with the Commissioner, and are subject to audit by the Department.

D.  The Commissioner shall pay from the Organization's remaining funds all of the Organization's outstanding obligations.  Funds remaining after payment under this paragraph shall be returned to contributing cotton growers on a pro rata basis.

Added by Laws 1993, c. 198, § 12, eff. Sept. 1, 1993.

§2-3-50.13.  Referendum for discontinuance of boll weevil eradication program.

A.  If forty percent (40%) or more of the cotton growers within this state participating in the program present to the board of directors a petition calling for a referendum of the qualified voters on the proposition of discontinuing the program, the board of directors shall conduct a referendum for that purpose.

B.  The board of directors shall give notice of the referendum and conduct the referendum as provided in Section 9 of this act provided that such referendum shall be at the expense of the board of directors.

C.  The board of directors shall conduct the referendum within ninety (90) days of the date of filing of the petition.

D.  Approval of the proposition is by majority vote of those voting.  If the proposition is approved, the program shall be abolished.

Added by Laws 1993, c. 198, § 13, eff. Sept. 1, 1993.

§2-3-50.14.  Implementation of boll weevil eradication programs - Use of state-appropriated monies prohibited - Reimbursement of Department's costs and expenses.

A.  Upon the passage and collection of the assessment pursuant to Section 9 of this act, the Commissioner is hereby authorized to carry out programs of the board of directors to eradicate boll weevils in this state at the request of the board of directors.

B.  State-appropriated monies shall not be a funding source for activities conducted pursuant to Sections 15 through 20 of this act.  The Department shall be reimbursed for any costs and expenses incurred as a result of Sections 15 through 20 of this act.

Added by Laws 1993, c. 198, § 14, eff. Sept. 1, 1993.

§2-3-50.15.  Cooperation with other agencies - Written agreements.

The Commissioner is authorized to cooperate with any agency of the federal government, any state contiguous to this state, any other agency in this state, or any person engaged in growing, processing, marketing, or handling cotton in this state, or any group of such persons, in programs to effectuate the purposes of the Boll Weevil Eradication Act, and may enter into written agreements to effectuate such purposes.  The agreements may provide for cost sharing, for division of duties and responsibilities pursuant to the Boll Weevil Eradication Act and may include other provisions generally to effectuate the purposes of the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 15, eff. Sept. 1, 1993.

§2-3-50.16.  Right of entry - Inspections and other activities - Warrants.

A.  1.  The board of directors, or the Department at the request of the board of directors, shall have authority, to:

a. enter cotton fields and other premises in order to carry out activities, including but not limited to treatment with pesticides, monitoring, and destruction of growing cotton and other host plants, as may be necessary to carry out the provisions of the Boll Weevil Eradication Act,

b. make inspection of any fields or premises in this state and any property located therein or thereon for the purpose of determining whether such property is infested with boll weevils,

2.  The inspection and other activities may be conducted at any hour with the permission of the owner or person in charge of the premises or property.  If permission is denied, the inspection and other activities shall be conducted in a reasonable manner, with a warrant, with respect to any premises or property.

B.  Any judge of this state may, within his territorial jurisdiction, and upon proper cause to believe that any cotton or other regulated article is in or upon any premises in this state, issue warrants for the purpose of conducting administrative inspections and other activities authorized by the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 16, eff. Sept. 1, 1993.

§2-3-50.17.  Rules.

A.  The State Department of Agriculture is authorized to promulgate rules, including, but not limited to:

1.  Quarantining this state, or any portion thereof;

2.  Governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from such areas, when the Department determines that such action is necessary, or reasonably appears necessary, to prevent, eradicate, or retard the spread of boll weevils; and

3.  Governing the movement of regulated articles from any other state or portion thereof into this state when such state is known to be infested with boll weevils.  Before quarantining any area, the Department shall hold a public hearing, at which any interested party may appear and be heard either in person or by attorney.  Provided however, the Department may promulgate rules, imposing a temporary quarantine for a period not to exceed sixty (60) days, during which time a public hearing, as herein provided, shall be held if it appears that a quarantine for more than sixty (60) days will be necessary to prevent, eradicate, or retard the spread of boll weevils.

B.  1.  The Department shall promulgate rules establishing a reasonable schedule of administrative penalties for violations of the Boll Weevil Eradication Act.

2.  Any rules promulgated pursuant to the Boll Weevil Eradication Act shall be promulgated in accordance with the Administrative Procedures Act.

Added by Laws 1993, c. 198, § 17, eff. Sept. 1, 1993.  Amended by Laws 2000, c. 231, § 6, emerg. eff. May 24, 2000.

§2-3-50.18.  Destruction of cotton in elimination zones - Volunteer or other noncommercial cotton - Payment for losses.

A.  When a cotton grower fails to meet the rules promulgated by the Department, the Commissioner, at the request of the board of directors, shall have authority to destroy cotton in elimination zones not in compliance with such rules.

B.  The Commissioner, at the request of the board of directors shall have authority to destroy, or to treat with pesticides, volunteer or other noncommercial cotton in elimination zones.

C.  The board of directors shall pay for losses resulting from the destruction of cotton which was planted in elimination zones prior to publication notice of the elimination zone as provided in Section 7 of this act.

Added by Laws 1993, c. 198, § 18, eff. Sept. 1, 1993.

§2-3-50.19.  Unlawful acts relating to quarantined area - Moving infested article into state - Penalties.

A.  It shall be unlawful for any person to store or handle any regulated article in a quarantined area, or to move into or from a quarantined area any regulated article, except under such conditions as may be prescribed by the rules promulgated by the Commissioner.

B.  Any person who, except in compliance with the rules of the Department, moves any regulated article into this state from any other state which the Department found in such rules is infested by boll weevils shall be deemed guilty of a misdemeanor and, upon conviction thereof shall be subject to the penalty provided in Section 20 of this act.  In addition, such person may be required to pay restitution for any damages caused by a violation of this section.

Added by Laws 1993, c. 198, § 19, eff. Sept. 1, 1993.

§2-3-50.20.  Violations - Penalties.

A.  Any person who violates any of the provisions of Boll Weevil Eradication Act or the rules promulgated thereto, or who shall alter, forge, counterfeit, or use without authority any certificate or permit or other document provided for in the Boll Weevil Eradication Act or in rules promulgated thereto shall, upon conviction thereof, be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00).

B.  Except as otherwise provided by the Boll Weevil Eradication Act any penalty collected by the Department pursuant to the provisions of this section shall be deposited in the Agriculture Revolving Fund.

Added by Laws 1993, c. 198, § 20, eff. Sept. 1, 1993.

§2-3-50.21.  Boll Weevil Eradication Organization - Relationship with Merit System of Personnel Administration - Seasonal employees.

A.  The Oklahoma Boll Weevil Eradication Organization shall not be subject to the Merit System of Personnel Administration.

B.  The Oklahoma Boll Weevil Eradication Organization is authorized to employ seasonal employees for projects throughout the calendar year.  Project labor employed by the Oklahoma Boll Weevil Eradication Organization may be employed for a period of time necessary to complete the project.  Regardless of the number of hours worked during any fiscal year, project employees shall not be entitled to paid leave, paid holidays, retirement, longevity, health, dental or life insurance, and disability benefits, and shall be exempt from any laws, rules or practices providing for such benefits, or to state employee minimum annualized salaries, salary increases or adjustments, unless otherwise specifically authorized by law.

Added by Laws 2000, c. 231, § 7, emerg. eff. May 24, 2000.

§2-3-50.30.  Boll weevil eradication - Evaluation of current efforts.

A.  The State Department of Agriculture shall conduct a study to determine the degree of boll weevil infestation in the State of Oklahoma and to evaluate the current boll weevil eradication efforts in the state.

B.  As funds become available, the Department shall develop a boll weevil eradication program.  The program shall be implemented by the Department in cooperation with existing organizations at the local level.

Added by Laws 1997, c. 17, § 1, eff. Nov. 1, 1997.  Renumbered from § 3-60.1 of this title by Laws 1997, c. 381, § 7, eff. July 1, 1997.

§2-3-51.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-52.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-60.1.  Renumbered as § 3-50.30 of this title by Laws 1997, c. 381, § 7, eff. July 1, 1997.

§2-3-61.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-62.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-63.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-64.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-65.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-66.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-67.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-68.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-69.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-70.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-71.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-81.  Definitions.

As used in this subarticle:

1.  "Aircraft" means any contrivance used or designed for navigation of or flight in the air over land or water and is designed for or adaptable for use in applying pesticides as sprays, dusts, or other forms;

2.  "Active ingredient" means an ingredient, which defoliates plants, prevents fruit drop, inhibits sprouting, or destroys, repels, or mitigates insects, fungi, bacteria, rodents, weeds, or other pests;

3.  "Adulterated" means and includes any pesticide if the pesticide strength or purity falls below the professed standard of quality as expressed on labeling or under which it is sold, or if any substance has been substituted wholly or in part for the components of the pesticide, or if any valuable constituent of the components of the pesticide has been wholly or in part abstracted;

4.  "Antidote" means the most practical immediate treatment in case of poisoning and includes but is not limited to first aid treatment;

5.  "Business location" means any place, site, or facility maintained by a commercial or noncommercial applicator where records, including but not limited to, financial statements, payroll, insurance, and personnel documents are maintained, pesticides are stored, or customers are served.  A location serving strictly as a telephone answering service shall not be considered a business location;

6.  "Certificate" means a written document issued to an individual by the State Board of Agriculture which indicates that the individual has met the certification standards established by this subarticle for the category of pesticide application shown on the certificate.  A certificate does not allow a person to do work as a commercial, noncommercial, service technician, or private applicator unless employed by a licensed entity or has a valid license issued by the Board;

7.  "Certification standards" means the standards that a person shall meet to become a certified applicator;

8.  "Certified applicator" means a person who has met the certification standards;

9.  "Commercial application" means the advertising of services, recommendation for use, the preparation for application, and the physical act of applying a pesticide or employment of a device for hire or compensation;

10.  "Commercial applicator" means any person engaging in the commercial application of pesticides or commercial employment of devices.  Any farmer while working for a neighbor in agricultural production, not advertising, and not held out to be in the business of applying restricted use of pesticides, shall not be classified by the Board as a commercial applicator;

11.  "Contract" means a binding, written agreement between two or more persons spelling out terms and conditions and includes, but is not limited to, warranties or guarantees for pesticide application.  For structural pest control applications, the contract shall also include a statement, plat, or diagram showing all locations of visible termites and termite damaged materials which are observed, and how the application was performed;

12.  "Defoliant" means any pesticide intended to cause the leaves or foliage to drop from a plant, with or without causing abscission;

13.  "Desiccant" means any pesticide intended to artificially accelerate the drying of plant tissues;

14.  "Device" means any instrument subject to the United States Environmental Protection Agency regulation intended for trapping, destroying, repelling, or mitigating insects or rodents, or mitigating fungi, bacteria, or weeds, or other pests designated by the Board, but not including equipment used for the application of pesticides when sold separately;

15.  "Direct supervision" means that the certified applicator is responsible for assuring that persons working, subject to direct supervision, are qualified to handle pesticides and are instructed in the application of the specific pesticides used in each particular application conducted which is subject to their supervision.  Certified applicators shall be accessible to the noncertified applicator at all times during the application of the pesticide by telephone, radio, or any device approved by the Board;

16.  "Fungi" means all nonchlorophyllbearing thallophytes, including but not limited to, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on humans or animals;

17.  "Fungicide" means any pesticide intended for preventing, destroying, repelling, or mitigating any fungi or bacteria;

18.  "Ground equipment" means any machine, equipment, or device other than aircraft designed for use, adaptable for use, or used on land or water in applying pesticides as sprays, dusts, aerosols, fogs, or other forms;

19.  "Herbicide" means any pesticide intended for preventing, destroying, repelling, desiccating, or mitigating any weed, or for defoliating plants, preventing fruitdrop, and inhibiting sprouting;

20.  "Inert ingredient" means an ingredient, which is not an active ingredient;

21.  "Ingredient statement" means a statement containing the name and percentage of each active ingredient, and the total percentage of all inert ingredients in the pesticide.  If the pesticide contains arsenic in any form, the percentages of total and water-soluble arsenic shall each be calculated as elemental arsenic;

22.  "Insect" means any of the numerous small invertebrate six-legged animals generally having the body more or less obviously segmented, many belonging to the class Insecta, including, but not limited to, beetles, bugs, and flies as well as allied classes of arthropods including spiders, mites, ticks, centipedes, and wood lice;

23.  "Insecticide" means any pesticide intended for preventing, destroying, repelling, or mitigating any insects which may be present in any environment;

24.  "Label" means the written, printed, or graphic matter attached to the pesticide, device, or container including the outside container or wrapper of the retail package of the pesticide or device;

25.  "Labeling" means all labels and other written, printed, or graphic material:

a. upon the pesticide, device, or any of its containers or wrappers,

b. accompanying the pesticide or device at any time, or

c. to which reference is made on the label or in literature accompanying the pesticide or device except when accurate, nonmisleading reference is made to current official publications of the United States Environmental Protection Agency, United States Department of Agriculture, United States Department of the Interior, the United States Public Health Service, State Experiment Stations, State Agricultural Colleges, or other federal institutions or official agencies of this state or other states authorized by law to conduct research in the field of pesticides;

26.  "License" means a written document issued to a person by the Board which shows that the person has met all established licensing requirements established by this subarticle and who is authorized to apply pesticides as a commercial, noncommercial, or private applicator pursuant to the license issued;

27.  "Minimum standards" means the measures prescribed by the Board to bring appropriate pesticide services to the public;

28.  "Misbranded" means and includes:

a. any pesticide or device if its labeling bears any statement, design, or graphic representation relative to its ingredients which is false or misleading, or

b. any pesticide or device:

(1) if it is an imitation of or is offered for sale under the name of another pesticide or device,

(2) if its labeling bears any reference to registration under this subarticle,

(3) if the labeling accompanying it does not contain instructions for use which are necessary and, if complied with, adequate for the protection of the public,

(4) if the label does not contain a warning or caution statement which may be necessary and, if complied with, adequate to prevent injury to humans and vertebrate animals,

(5) if the label does not bear an ingredient statement on that part of the immediate container and on the outside container or wrapper, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase,

(6) if any word, statement, or other information required by or under the authority of this subarticle to appear on the labeling is not prominently placed with conspicuousness, as compared with other words, statements, designees, or graphic matter in the labeling, and in terms likely to be read and understood by an individual under customary conditions of purchase and use, or

(7) if in the case of an insecticide, fungicide, or herbicide, when used as directed or in accordance with commonly recognized practice, it shall be injurious to humans, vertebrate animals, or vegetation, except weeds, to which it is applied, or to the person applying the pesticide;

29.  "Noncommercial applicator" means any person, other than a commercial or private applicator, who uses or supervises the use of a restricted use pesticide.  The noncommercial applicator shall be under the supervision of an owner or manager of property and who is certified in the same manner as a commercial applicator.  A noncommercial applicator is subject to all requirements except those pertaining to financial responsibility.  Noncommercial applicator includes a government employee applying restricted use pesticides in the discharge of official duties;

30.  "Non-restricted use pesticide" means any pesticide, other than a pesticide classified as restricted-use pesticide;

31.  "Non-restricted use pesticide dealer" means any person engaged in the sale, storage, or distribution of any pesticide other than those pesticides classified by the United States Environmental Protection Agency or the Board as restricted-use pesticides;

32.  "Permit" means a written document issued by the Board which shows that a person has met all of the permitting requirements established by this subarticle and is authorized to sell pesticides as a restricted use or non-restricted use pesticide dealer in accordance with the type of permit issued;

33.  "Pest" means any organism harmful to man including, but not limited to, insects, mites, nematodes, weeds, and pathogenic organisms. Pathogenic organisms include viruses, mycoplasma, bacteria, rickettsia, and fungi which the Board declares to be a pest;

34.  "Pesticide" means a substance or mixture of substances intended for defoliating or desiccating plants, preventing fruitdrop, inhibiting sprouting, or for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds, or other forms of plant or animal life or viruses, which the Board declares to be a pest, except viruses on or in humans or animals;

35.  "Private applicator" means any person who uses or supervises the use of any restricted pesticide for purposes of producing any agricultural commodity on property owned or rented by the person, or employer, or on the property of another person if applied without compensation other than trading of personal services between producers of agricultural commodities;

36.  "Registrant" means the person registering any pesticide or device pursuant to the provisions of this subarticle;

37.  "Restricted use pesticide" means any pesticide classified for restricted use by the United States Environmental Protection Agency, either by regulation or through the registration process, or by the Board pursuant to the Oklahoma Agricultural Code;

38.  "Restricted use pesticide dealer" means any person engaged in the sale, storage, or distribution of restricted use pesticides;

39.  "Rodenticide" means any pesticide intended for preventing, destroying, repelling, or mitigating rodents or any other animal which the Board declares a pest;

40.  "Service technician" means a person employed by a licensed commercial or noncommercial applicator who applies the pesticide or employs a device, but is not a certified applicator.  A service technician or certified applicator shall be present at each application performed;

41.  "Temporary certified applicator" means a person who has successfully completed the written examinations required for certification but has not successfully completed the practical examination;

42.  "Use" means transportation, storage, mixing, application, safe handling, waste and container disposal, and other specific instructions contained on the label and labeling;

43.  "Weed" means any plant or plant part which grows where not wanted; and

44.  "Wood infestation report" means a document issued with a property transaction which shall, at a minimum, contain statements or certifications as to the presence or absence of termites and any other wood destroying organism, and the presence or absence of damage.  The wood infestation report does not include a bid or proposal for treatment.

Added by Laws 1961, p. 1, § 1.  Amended by Laws 1977, c. 98, § 4; Laws 1984, c. 156, § 1, eff. Nov. 1, 1984; Laws 1986, c. 285, § 1, eff. Nov. 1, 1986; Laws 2000, c. 367, § 10, emerg. eff. June 6, 2000; Laws 2002, c. 383, § 1, eff. July 1, 2002.

§2-3-82.  License, permit, and registration requirements - Categories of licenses and permits - Certification standards - Fees - Liability insurance - Damages - Expirations - Pesticide producing establishments.

A.  LICENSE REQUIRED - 1.  It shall be unlawful for any person to act, operate, or do business or advertise as a commercial, noncommercial, certified applicator, temporary certified applicator, service technician, or private applicator unless the person has obtained a valid applicator's license issued by the State Board of Agriculture for the category of pesticide application in which the person is engaged.

2.  A license may be issued by the Board in any category of pesticide application if the applicant qualifies and the applicant is limited to the category of pesticide application named on the license.  The Board may establish categories of pesticide application as necessary.  Licenses shall be issued upon application to the Board on a form prescribed by the Board.  The application shall contain information regarding the applicant's qualifications, proposed operations, and other information as specified by the Board.

3. a. An aerial license shall not be issued or be valid unless the applicant files with the Board a copy of a valid document issued by the Federal Aviation Administration showing that the person is qualified to operate or supervise the operation of an aircraft conducting agricultural operations.  Applicants for an aerial license and pilots working under a license may be subject to a complete and thorough background examination.

b. The Board shall promulgate rules regarding aerial applicators and applications consistent with federal law and shall solicit the assistance of the Federal Aviation Agency in the enforcement of this subsection.

4.  Each business location shall require a separate license and separate certified applicator except that a certified applicator for a noncommercial business location may also serve as the certified applicator for one commercial business location.

5.  A license shall not be issued for the category of pesticide application of any applicant or representative who has a temporary certification.

B.  CERTIFICATION REQUIRED - 1.  A license shall be issued only after satisfactory completion of the certification standards by the person who shall be the certified applicator under the license.  Temporary certified applicators do not qualify as the certified applicator for a license, nor may they act as a certified applicator.  The Board shall deny the application for certification, recertification, issuance, or renewal of a certificate or license for a failure to show proper qualification under the rules or for violations of any provisions of this subarticle.  A certificate in any category shall be valid for five (5) years unless suspended, canceled, or revoked by the Board or until recertification is required for the category, and may be renewed after successful completion of recertification requirements.  The Board may require certified applicators to be recertified once in a fiveyear period.

2.  A certified service technician identification shall be issued upon application and completion of certification standards determined by the Board.  Temporary certified applicators may qualify as a certified service technician.  No person shall act, do business as, or advertise as a service technician unless the person has met all the qualifications and standards as required by the Board.  The service technicians' identification shall be issued in the name of the licensed entity.  The licensee shall ensure that the service technician identification is returned to the Board upon termination of the employee.  A service technician identification shall be valid for a period of five (5) years unless suspended, canceled, or revoked by the Board, until recertification is required by the Board, or until the service technician leaves the employ of the licensed entity.  The Oklahoma Department of Agriculture, Food, and Forestry may issue a service technician identification upon completion of the following:

a. a determination is made by the Department that the applicant has successfully completed the written examination,

b. the licensed entity provides a completed service technician identification application form at the time of testing, and

c. all appropriate fees are paid at the time of testing.

3.  Each license, except for private applicators, shall expire on the 31st day of December following issuance or renewal, and may be renewed for the ensuing calendar year, without penalty or reexamination, if a properly completed application is filed with the Board not later than the 1st day of January of each year.  If application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the license.  After the 1st day of February, in addition to the penalty, a reexamination shall be required.

All private applicator licenses are in effect for five (5) years and may be renewed by application after completion of a continuing education program or written exam approved by the Board.

C.  The following fees shall be paid to the Board:

1.  A fee of One Hundred Dollars ($100.00) for each category of pesticide application shall be paid to the Board for the issuance or renewal of a commercial applicator business license.  Not more than Five Hundred Dollars ($500.00) total category fees shall be charged annually to any business location of an applicator;

2.  A fee of Fifty Dollars ($50.00) shall be paid to the Board for each written examination conducted by the Board;

3.  A fee of Fifty Dollars ($50.00) shall be paid to the Board for each practical examination conducted by the Board;

4.  A fee of Twenty Dollars ($20.00) shall be paid to the Board for the issuance or renewal of a private applicator's license;

5.  A fee of Fifty Dollars ($50.00) shall be paid to the Board for the issuance or renewal of a noncommercial business license.  Not more than Two Hundred Fifty Dollars ($250.00) total category fees shall be charged annually to any noncommercial business location of an applicator;

6.  A fee of Twenty Dollars ($20.00) shall be paid to the Board for the issuance or renewal of service technician identification;

7.  A fee of Ten Dollars ($10.00) shall be paid to the Board for the issuance of duplicate licenses or certificates or transfer of service technician identification;

8.  No fees shall be charged to governmental agencies or their employees in the discharge of their official duties;

9.  A fee of Fifty Dollars ($50.00) shall be paid to the Board for each recertification procedure; and

10.  A fee of One Hundred Dollars ($100.00) shall be paid to the Board for each reciprocal certification procedure for applicator certifications.

D.  All fees shall be deposited in the State Department of Agriculture Revolving Fund.

E.  Fees shall be paid to the Board prior to the processing of any application.

F.  Failure to pay any fee identified with licenses, permits, pesticide registrations, or certification shall require the Board to deny the application.

G.  INSURANCE REQUIRED - 1.  The Board shall not issue a commercial applicator's license until the applicant has furnished evidence of an insurance policy or certificate by an insurer or broker authorized to do business in this state insuring the commercial applicator and any agents against liability resulting from the operations of the commercial applicator.  The insurance shall not be applied to damage or injury to agricultural crops, plants, or land being worked upon by the commercial applicator.

2.  The amount of liability shall not be less than that set by the Board for each property damage arising out of actual use of any pesticide.  The liability shall be maintained at not less than that sum at all times during the licensing period.  The Board shall be notified fifteen (15) days prior to any reduction in liability.

3.  If the furnished liability becomes unsatisfactory, the applicant shall immediately execute new liability upon notice from the Board.  If new liability is not immediately obtained, the Board shall, upon notice, cancel the license.  It shall be unlawful for the person to engage in the business of applying pesticides until the liability is brought into compliance and the license reinstated.

H.  DAMAGES - No action for alleged damages to growing annual crops or plants may be brought or maintained unless the person claiming the damages has filed with the Board a written statement of alleged damages on a form prescribed by the Board within ninety (90) days of the date that the alleged damages occurred, or prior to the time that twentyfive percent (25%) of a damaged crop has been harvested.

I.  PERMIT REQUIRED - 1.  It shall be unlawful for any person to sell, offer for sale, or distribute within this state any restricted use pesticide without first obtaining a restricted use pesticide dealer's permit issued by the Board.

2.  A permit may be issued by the Board in any category of pesticide sales if the applicant qualifies under the provisions of this subarticle and the applicant is limited to the category of pesticide sales named on the permit.  The Board may establish categories of pesticide sales as necessary.

3.  The permit shall be issued only upon application on a form prescribed by the Board and the application shall contain information regarding the applicant's proposed operation and other information as specified by the Board.

4.  Each business location engaged in the sale or distribution of restricted use pesticides shall require a separate permit.

5.  The annual permit fee for a restricted use pesticide dealer permit shall be Fifty Dollars ($50.00) for each location.

6.  The Board may require a certified applicator to be present at any location where designated restricted use pesticide sales occur.

J.  PESTICIDE REGISTRATION REQUIRED - 1.  Every pesticide or device distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate or interstate commerce shall be registered with the Board.

2.  The registrant shall file with the Board a statement including, but not limited to:

a. the name and address of the registrant and the name and address of the person whose name shall appear on the label, if other than the registrant,

b. the name of the pesticide or device,

c. a complete copy of the labeling accompanying the pesticide or device and a statement of all claims to be made for it, and directions for use, and

d. if requested by the Board, a full description of the tests made and the results upon which the claims are based.  In renewing a registration, a statement shall be required only with respect to information which is different from the information furnished when the pesticide or device was last registered.

3.  Each registrant shall pay to the Board an annual registration fee of One Hundred Sixty Dollars ($160.00) for each pesticide or device label registered.  These fees shall be used by the Oklahoma Department of Agriculture, Food, and Forestry for purposes of administering pesticide management programs.  A portion of these fees, in the amount of One Hundred Thousand Dollars ($100,000.00) annually, shall be dedicated for conducting programs for unwanted pesticide disposal.  This amount shall be deposited into the State Department of Agriculture Unwanted Pesticide Disposal Fund and shall be dedicated for this use only.

4.  The Board may require the submission of the complete formula of any pesticide.  Trade secrets and formulations submitted by the registrant may be kept confidential.  If it appears to the Board that the composition of the pesticide is adequate to warrant the proposed claims and if the pesticide, its labeling, and other material required to be submitted comply with the requirements of this subarticle, then the pesticide shall be registered.

5.  If it does not appear to the Board that the pesticide or device is adequate to warrant the proposed claims for it or if the pesticide or device, its labeling, and other material required to be submitted do not comply with the provisions of this subarticle, it shall notify the applicant of the deficiencies in the pesticide, device, labeling, or other material required and afford the applicant an opportunity to make the necessary corrections.  If the applicant claims, in writing, that the corrections are not necessary and requests in writing a hearing regarding the registration of the pesticide or device, the Board shall provide an opportunity for a hearing before refusing to issue the registration.  In order to protect the public, the Board may at any time cancel the registration of a product or device.  In no event, shall registration of a pesticide or device be considered as a defense or excuse for the commission of any offense prohibited under this subarticle.

6.  The Board may require that pesticides be distinctively colored or discolored to protect the public health.

7.  Registration shall not be required in the case of a pesticide shipped from one plant or place within this state to another plant or place within this state that is operated by the same person.

K.  CATEGORIES OF LICENSES AND PERMITS - The Board may establish any category of license for pesticide application or any category of permit for pesticide sales.

L.  PERMIT AND PESTICIDE REGISTRATION EXPIRATION - 1.  All permits for pesticide sales shall be issued for a period of one (1) year and the permits shall be renewed annually and shall expire on a date determined by the Board.  A permit may be renewed for the ensuing year, without penalty, if a properly completed application is filed with the Board not later than the fifteenth day of the month first following the date of expiration.  If the application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the permit.

2.  All pesticide registrations shall be issued for a period of one (1) year.  The registration shall be renewed annually and shall expire on a date to be determined by the Board.  Pesticide registrations may be renewed for the ensuing year, without penalty, if a properly completed application is filed with the Board not later than the fifteenth day of the month first following the date of expiration.  If the application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the pesticide registration.

M.  PESTICIDE PRODUCING ESTABLISHMENTS - 1.  Definitions as used in this subarticle:

a. "establishment" means any site where a pesticide product, active ingredient or device is produced within the state,

b. "produce" means to manufacture, prepare, propagate, compound or process any pesticide or to package, repackage, label, relabel or otherwise change the container of any pesticide or device, and

c. "producer" means any person who produces, manufactures, prepares, compounds, propagates or processes any active ingredient, pesticide, or device as used in producing a pesticide.

2.  It shall be unlawful for any person to produce within this state any pesticide, active ingredient or device without first obtaining a pesticide producer establishment permit issued by the Board.

3.  The permit shall be issued only upon application on a form prescribed by the Board.  The application shall contain information regarding the proposed operation of the applicant and other information as specified by the Board.  If at any time there is a change of the information provided in or on the application for a pesticide producer establishment permit, the producer must notify the Board in writing within thirty (30) calendar days of the change.

4.  The producer shall file a statement with the Board including but not limited to:

a. the name and address of the company,

b. the name and address of the establishment as well as the physical location, if different than the mailing address,

c. the name of any pesticide, active ingredient, or device, and

d. the name and address and other pertinent contact information for the responsible party.

5.  All permits for pesticide producer establishments shall be issued for a period of one (1) year and shall be renewed annually.  All permits shall expire on June 30 each year and may be renewed without penalty if a properly completed application is filed with the Board not later than the fifteenth day of the month first following the date of expiration.  If the application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the permit.

6.  Each pesticide producer establishment location engaged in the production of pesticides, active ingredients or devices shall require a separate permit.

7.  The annual permit fee for a pesticide producer establishment shall be One Hundred Dollars ($100.00) for each location.

8.  If requested by the Board, a complete copy of all labeling, Material Safety Data Sheets, technical information associated with the pesticide, active ingredient, or device and a statement of all claims to be made as well as directions and use must be submitted to the Board.

9.  In order to determine compliance with state and federal laws, the Board may request a full disclosure of inventory records, sales and distribution records, and any other information deemed necessary by the Board.

10.  Every producer shall keep accurate records pertaining to pesticide, active ingredient, or device production and distribution as required by the Board.  The records of the producer shall be kept intact at the principal producing location in this state for at least two (2) years after the date of production and distribution and copies shall be furnished to any authorized agent of the Board, immediately upon request in person, at any time during the regular business hours of the producer.  Copies of records shall be furnished to any authorized agent of the Board within seven (7) working days of a written request, in summary form, by mail, fax, e-mail, web site, or any other electronic media customarily used.

Added by Laws 1961, p. 2, § 2, operative July 1, 1961.  Amended by Laws 1965, c. 298, § 1; Laws 1965, c. 509, § 1, emerg. eff. July 20, 1965; Laws 1968, c. 105, § 1, emerg. eff. April 1, 1968; Laws 1970, c. 111, § 1; Laws 1977, c. 98, § 5; Laws 1984, c. 156, § 2, eff. Nov. 1, 1984; Laws 1986, c. 285, § 2, eff. Nov. 1, 1986; Laws 2000, c. 367, § 11, emerg. eff. June 6, 2000; Laws 2002, c. 383, § 2, eff. July 1, 2002; Laws 2003, c. 410, § 1; Laws 2004, c. 109, § 1; Laws 2005, c. 42, § 1, eff. July 1, 2005.

NOTE:  A former § 3-82 of this title was repealed by Laws 1961, p. 3, § 7, operative July 1, 1961.

§2-3-82.1.  Unwanted Pesticide Disposal Fund.

There is hereby created in the State Treasury a fund for the State Board of Agriculture to be designated the State Department of Agriculture " Unwanted Pesticide Disposal Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Board of Agriculture to implement and maintain the Unwanted Pesticide Disposal Program.  On July 1, 2005, the Oklahoma Department of Agriculture, Food, and Forestry shall transfer all money in the State Department of Agriculture Revolving Fund which has been designated by law for conducting programs for unwanted pesticide disposal to the Unwanted Pesticide Disposal Fund.

Added by Laws 2005, c. 42, § 2, eff. July 1, 2005.

§2-3-83.  Keeping of records - Board audits.

A.  Every commercial and noncommercial applicator shall keep accurate records pertaining to pesticide activities, applications, and wood infestation reports, as required by the State Board of Agriculture.  The records of the applicator shall be kept intact at the principal business location in this state for at least two (2) years after their date of expiration and copies shall be furnished to any authorized agent of the Board, immediately upon request in person, at any time during the regular business hours of the applicator.  Copies of records shall be furnished to any authorized agent of the Board within seven (7) working days of a written request, in summary form, by mail, fax, e-mail, web site, or any other electronic media customarily used.

B.  Every restricted use pesticide dealer shall keep accurate records pertaining to restricted use pesticide purchases and sales, as required by the Board.  The records shall be kept intact at the principal business location in this state for at least two (2) years after their date of expiration.  Copies shall be furnished to any authorized agent of the Board at any time during the regular business hours of the dealer, immediately upon request in person, or within seven (7) working days of a written request, in summary form, by mail, fax, e-mail, web site, or any other electronic media customarily used.

C.  It shall be the duty of the Board to audit the maintenance of records as necessary to carry out the provisions of the Oklahoma Agriculture Code.

Added by Laws 1961, p. 2, § 3.  Amended by Laws 1967, c. 278, § 1, emerg. eff. May 8, 1967; Laws 1977, c. 98, § 6; Laws 1984, c. 156, § 3, eff. Nov. 1, 1984; Laws 2000, c. 367, § 12, emerg. eff. June 6, 2000.

§2-3-84.  Declaration of pest - Rules - Requirements.

A.  The Board shall have the authority to declare any form of plant or animal life or virus which is injurious to plants, humans, domestic animals, articles, or substances as a pest.  The Board shall have the authority to classify pesticide uses as being general, restricted, or both, to determine standards of coloring or discoloring for pesticides, and to subject pesticides to the requirements of this subarticle.

B.  The Board shall promulgate appropriate rules for carrying out the provisions of this subarticle, including, but not limited to, rules providing for the collection and examination of any samples necessary to evaluate the quality, quantity, or effectiveness of pesticides or devices.

C.  There shall be uniformity between the requirements of Oklahoma, the several states, and the Federal Government relating to the coloring or discoloring of pesticides.  The Board may promulgate rules applicable to and in conformity with the primary standards established by this subarticle, as have been or may be prescribed by the Federal Insecticide, Fungicide and Rodenticide Act, as amended.

Added by Laws 1961, p. 3, § 4, operative July 1, 1961.  Amended by Laws 1965, c. 324, § 1, emerg. eff. June 28, 1965; Laws 1977, c. 98, § 7; Laws 2000, c. 367, § 13, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 2.

§2-3-85.  Enforcement - Rules and standards - Examination, notice and seizure - Exceptions - Environmental jurisdiction - Compliance with federal law.

A.  1.  The State Board of Agriculture shall administer and enforce the provisions of this subarticle and shall promulgate rules and standards for the application, use or sale of pesticides, rules for pesticide registration, standards for contracts and recordkeeping, work performance, prescribe standards for the licensing of application of pesticides, issuing pesticide dealer permits, certification, recertification procedures, and storing and disposal of pesticide and pesticide containers.

2.  The rules and standards shall conform, at a minimum, to existing state law, and to the Federal Insecticide, Fungicide and Rodenticide Act.

3.  The Board shall cooperate with and negotiate reciprocal agreements with the federal government or any state, or any department or agency of either for the purpose of fulfilling the intent of this subarticle and securing uniformity of rules.

4.  The Board may inspect any work, records, or contracts of each applicator, manufacturer, or dealer to determine whether or not the work is performed according to the provisions of this subarticle.

5.  For the purpose of securing uniformity of rules, no city, town, county, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or statute regarding pesticide sale or use that is more stringent than the rules of the Board, including, but not limited to, registration, notification, posting, advertising and marketing, distribution, applicator training and certification, storage, transportation, disposal, disclosure of confidential information, or product composition.

6.  The Board may take samples of pesticide materials in order to determine their concentration or residue level.  If the Board finds that such samples are not within established standards, the Board's finding shall be considered prima facie evidence that a violation has occurred.

a. The concentration of an active ingredient for a pesticide concentrate, shall not exceed or be less than the concentration of active ingredient stated on the pesticide label by more or less than the tolerance for active ingredient concentration specified by this paragraph.  Concentrations above or below the established tolerance shall be prima facie evidence that a pesticide is adulterated or misbranded:

(1) pesticides with a stated concentration of active ingredient less than 0.51% shall not exceed 150% or fail to meet 80% of the stated active ingredient on the pesticide label when analyzed,

(2) pesticides with a stated concentration of active ingredient not less than 0.51% and not more than 1.0% shall not exceed 140% or fail to meet 85% of the stated active ingredient on the pesticide label when analyzed,

(3) pesticides with a stated concentration of active ingredient not less than 1.01% and not more than 5.00% shall not exceed 140% or fail to meet 90% of the stated active ingredient on the pesticide label when analyzed,

(4) pesticides with a stated concentration of active ingredient not less than 5.01% and not more than 10.00% shall not exceed 130% or fail to meet 92% of the stated active ingredient on the pesticide label when analyzed,

(5) pesticides with a stated concentration of active ingredient not less than 10.01% and not more than 50.00% shall not exceed 125% or fail to meet 94% of the stated active ingredient on the pesticide label when analyzed, and

(6) pesticides with a stated concentration of active ingredient not less than 50.01% and more than 100.00% shall not exceed 115% or fail to meet 96% of the stated active ingredient on the pesticide label when analyzed;

b. The concentration of an active ingredient for a pesticide concentrate in fertilizer and pesticide mixtures, pressed blocks and non-uniform baits shall not be less than the concentration of active ingredient stated on the pesticide label for the tolerance for active ingredient concentration specified by this paragraph.  Concentrations below the established tolerance shall be prima facie evidence that a pesticide is adulterated or misbranded:

(1) when the stated concentration of active ingredient on the pesticide label is less than 1.26% the minimum amount of active ingredient shall be at least 67.0% of the stated concentration on the pesticide label when analyzed,

(2) when the stated concentration of active ingredient on the pesticide label is not less than 1.26% or more than 5.0% the minimum amount of active ingredient shall be at least 80.0% of the stated concentration on the pesticide label when analyzed, and

(3) when the stated concentration of active ingredient on the pesticide label is more than 5.0% the minimum amount of active ingredient shall be at least 85.0% of the stated concentration on the pesticide label when analyzed.

c. The concentration of an active ingredient for a pesticide concentrate in rotenone, pyrethrin and other natural product formulations shall not be less than the concentration of active ingredient stated on the pesticide label for the tolerance for active ingredient concentration specified by this paragraph.  Concentrations below the established tolerance shall be prima facie evidence that a pesticide is adulterated or misbranded:

(1) when the stated concentration of active ingredient on the pesticide label is less than 0.51% the minimum amount of active ingredient shall be at least 70.0% of the state concentration on the pesticide label when analyzed,

(2) when the stated concentration of active ingredient on the pesticide label is not less than 0.51% or more than 1.25% the minimum amount of active ingredient shall be at least 80.0% of the stated concentration on the pesticide label when analyzed, and

(3) when the stated concentration of active ingredient on the pesticide label is more than 1.25% the minimum amount of active ingredient shall be at least 85.0% of the stated concentration on the pesticide label when analyzed;

d. The concentration of an active ingredient for a pesticide tank mix, as stated by the applicator and allowed by the pesticide label, shall not exceed or be less than the concentration of active ingredient stated by more or less than the tolerance for active ingredient concentration specified by this paragraph.  Concentrations above or below the established tolerance shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling.  No pesticide shall be formulated into a tank mix at a concentration in excess of or below that permitted by the pesticide label without written approval from an authorized agent of the State Department of Agriculture:

(1) when the stated concentration or that allowed by the pesticide label is less than 0.51% the minimum amount of active ingredient in the tank mix shall be at least 60.0% and not more than 150.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(2) when the stated concentration or that allowed by the pesticide label is not less than 0.51% and not more than 1.0% the minimum amount of active ingredient in the tank mix shall be at least 70.0% and not more than 140.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(3) when the stated concentration or that allowed by the pesticide label is not less than 1.01% and not more than 5.0% the minimum amount of active ingredient in the tank mix shall be at least 80.0% and not more than 140.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(4) when the stated concentration or that allowed by the pesticide label is not less than 5.01% and not more than 10.0% the minimum amount of active ingredient in the tank mix shall be at least 84.0% and not more than 130.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(5) when the stated concentration or that allowed by the pesticide label is not less than 10.01% and not more than 50.0% the minimum amount of active ingredient in the tank mix shall be at least 88.0% and not more than 125.0% of the stated concentration or that allowed by the pesticide label when analyzed, and

(6) when the stated concentration or that allowed by the pesticide label is not less than 50.01% and not more than 100.0% the minimum amount of active ingredient in the tank mix shall be at least 92.0% and not more than 115.0% of the stated concentration or that allowed by the pesticide label when analyzed;

e. The threshold level for soil residue of pesticide concentration expressed in parts per million (ppm) for post construction termiticide treatment shall meet or exceed the established concentration specified by this paragraph in soils sampled within one hundred eighty (180) days of treatment for vertical barriers.  Soil residue concentration below the threshold level specified by this paragraph shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling:

(1) the termiticide Torpedo shall have a soil residue threshold level of at least sixty-three (63) ppm,

(2) the termiticide Tribute shall have a soil residue threshold level of at least one hundred fifty (150) ppm,

(3) the termiticide Prevail FT shall have a soil residue threshold level of at least forty-six (46) ppm,

(4) the termiticide Demon TC shall have a soil residue threshold level of at least twenty-eight (28) ppm,

(5) the termiticide Dragnet FT shall have a soil residue threshold level of at least eighty-five (85) ppm,

(6) the termiticide Dursban TC shall have a soil residue threshold level of at least fifty-one (51) ppm, and

(7) the termiticide Premise shall have a soil residue threshold level of at least ten (10) ppm;

f. The threshold level for soil residue of pesticide concentration expressed in parts per million (ppm) for preconstruction termiticide treatment shall meet or exceed the established concentration specified by this paragraph in soils sampled within thirty (30) days of treatment for vertical barriers.  Soil residue concentration below the threshold level specified by this paragraph shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling:

(1) the termiticide Torpedo shall have a soil residue threshold level of at least ninety (90) ppm,

(2) the termiticide Tribute shall have a soil residue threshold level of at least two hundred four (204) ppm,

(3) the termiticide Prevail FT shall have a soil residue threshold level of at least sixty-four (64) ppm,

(4) the termiticide Demon TC shall have a soil residue threshold level of at least forty-one (41) ppm,

(5) the termiticide Dragnet FT shall have a soil residue threshold level of at least ninety-seven (97) ppm,

(6) the termiticide Dursban TC shall have a soil residue threshold level of at least one hundred (100) ppm, and

(7) the termiticide Premise shall have a soil residue threshold level of at least ten (10) ppm;

g. The threshold level for soil residue of pesticide concentration expressed in parts per million (ppm) for preconstruction termiticide treatment shall meet or exceed the established concentration specified by this paragraph in soils sampled within one hundred eighty (180) days of treatment for vertical barriers.  Soil residue concentration below the threshold level specified by this paragraph shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling:

(1) the termiticide Torpedo shall have a soil residue threshold level of at least sixty-three (63) ppm,

(2) the termiticide Tribute shall have a soil residue threshold level of at least one hundred fifty (150) ppm,

(3) the termiticide Prevail FT shall have a soil residue threshold level of at least forty-six (46) ppm,

(4) the termiticide Demon TC shall have a soil residue threshold level of at least twenty-eight (28) ppm,

(5) the termiticide Dragnet FT shall have a soil residue threshold level of at least eighty-five (85) ppm,

(6) the termiticide Dursban TC shall have a soil residue threshold level of at least fifty-one (51) ppm, and

(7) the termiticide Premise shall have a soil residue threshold level of at least ten (10) ppm;

h. The threshold level for soil residue of pesticide concentration expressed in parts per million (ppm) for preconstruction termiticide treatment shall meet or exceed the established concentration specified by this paragraph in soils sampled within thirty (30) days of treatment for horizontal barriers.  Soil residue concentration below the threshold level specified by this paragraph shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling:

(1) the termiticide Torpedo shall have a soil residue threshold level of at least sixty-eight (68) ppm,

(2) the termiticide Tribute shall have a soil residue threshold level of at least one hundred fifty three (153) ppm,

(3) the termiticide Prevail FT shall have a soil residue threshold level of at least forty-eight (48) ppm,

(4) the termiticide Demon TC shall have a soil residue threshold level of at least thirty-one (31) ppm,

(5) the termiticide Dragnet FT shall have a soil residue threshold level of at least seventy-three (73) ppm,

(6) the termiticide Dursban TC shall have a soil residue threshold level of at least seventy-five (75) ppm, and

(7) the termiticide Premise shall have a soil residue threshold level of at least five (5) ppm;

i. The threshold level for soil residue of pesticide concentration expressed in parts per million (ppm) for preconstruction termiticide treatment shall meet or exceed the established concentration specified by this paragraph in soils sampled within one hundred eighty (180) days of treatment for horizontal barriers.  Soil residue concentration below the threshold level specified by this paragraph shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling:

(1) the termiticide Torpedo shall have a soil residue threshold level of at least forty-seven (47) ppm,

(2) the termiticide Tribute shall have a soil residue threshold level of at least one hundred thirteen (113) ppm,

(3) the termiticide Prevail FT shall have a soil residue threshold level of at least thirty-five (35) ppm,

(4) the termiticide Demon TC shall have a soil residue threshold level of at least twenty-one (21) ppm,

(5) the termiticide Dragnet FT shall have a soil residue threshold level of at least sixty-four (64) ppm,

(6) the termiticide Dursban TC shall have a soil residue threshold level of at least thirty-eight (38) ppm, and

(7) the termiticide Premise shall have a soil residue threshold level of at least five (5) ppm;

j. The State Board of Agriculture may promulgate, by rule, interim maximum and minimum concentrations or thresholds for the other concentrate of pesticides in products, or soil residues.

B.  Authorized agents of the Board shall have the authority to issue notices of violation, citations, compliance orders, stop sales, or stop work orders to those persons committing violations of the laws or rules relating to pesticides or pesticide application in this state.

C.  1.  Examinations of pesticides or devices shall be made under the direction of the Board for the purpose of determining if there has been compliance with the requirements of this subarticle.

2.  If it appears from examination that a pesticide or device fails to comply with the provisions of this subarticle, and the Board contemplates instituting administrative proceedings against any person, the Board shall cause notice and an opportunity for a hearing given to the person pursuant to the Administrative Procedures Act;

D.  1.  Any pesticide or device distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate or interstate commerce may be seized by the State Department of Agriculture in any county of the state where it may be found and if:

a. in the case of a pesticide, it is adulterated or misbranded, it has not been registered under the provisions of this subarticle, it fails to bear on its label the information required by this subarticle, or it is a white powder pesticide and it is not colored as required under this subarticle, or

b. in the case of a device, it is misbranded.

2.  If the pesticide or device is condemned it shall, after entry of decree or judgment of a district court, be disposed of by destruction or sale as the court may direct.  If the article is sold, the proceeds, less court costs, shall be paid to the State Department of Agriculture Revolving Fund;

3.  The court shall not order the sale or disposal of a condemned pesticide or device in a manner which would be a violation of this subarticle or rules promulgated thereto;

4.  The person or entity directed to dispose or sell the condemned pesticide or device shall do so in a manner that complies with the order of the district court and this subarticle and rules promulgated thereto;

5.  The court may direct that the pesticide or article be delivered to the owner for relabeling or reprocessing;

6.  If there is a person who is successful in intervening as claimant of the pesticide or device, when a decree of judgment of condemnation is entered against the pesticide or device, court costs, fees, storage, and other proper expenses shall be awarded against such claimant.

E.  The Board may, by publication in a manner as it may prescribe, give notice of all judgments entered in action, instituted under the authority of this subarticle.

F.  All authority vested in the Board by the provisions of this subarticle shall with like force and effect be executed by its officers, employees, and authorized agents.

G.  EXCEPTION - The fines provided for violations of this subarticle may not apply to:

1.  Any carrier while lawfully engaged in transporting a pesticide within this state, if the carrier permits the Board upon request to copy all records showing the transaction in and movement of the pesticide and devices involved;

2.  Public officials of this state and of the Federal Government engaged in the performance of official duties;

3.  The manufacturer or shipper of a pesticide or device for experimental use only, by or under the supervision of an agency of this state or of the Federal Government authorized by law to conduct research in the field of pesticides or devices, or by others if the pesticide or the device is not sold or if the container is plainly and conspicuously marked "for experimental use only-not to be sold", together with the manufacturer's name and address, if a written permit has been obtained from the Board.  Pesticides or devices may be sold for experimental purposes subject to restrictions set forth in the permit; and

4.  Pesticides and devices intended solely for export to a foreign country, and prepared or packed according to the specifications or directions of the purchaser.  If not exported, all of the provisions of this subarticle shall apply.

H.  The Department of Environmental Quality shall have environmental jurisdiction over:

1.  Commercial manufacturers of fertilizers, grain, and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mills, and other agricultural products;

2.  Slaughterhouses, but not including feedlots at slaughterhouses;

3.  Animal aquaculture and fish hatcheries, including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundment and land application of wastes and sludge, and other pollution originating at these facilities;

4.  Facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination Systems regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to storm discharges; and

5.  Any point source and nonpoint source discharges related to agriculture as specified in paragraph 1 of subsection D of Section 6 of Title 27A of the Oklahoma Statutes, which require a federal National Pollutant Discharge Elimination Systems permit and which are not specified under this subsection as being subject to the jurisdiction of the Department of Environmental Quality shall continue to be subject to the direct jurisdiction of the federal Environmental Protection Agency for issuance and enforcement of the permit.

I.  This section shall not prevent any political subdivision from complying with any applicable federal law or regulation.  A political subdivision which takes any action prohibited by this title in order to comply with federal requirements shall notify the Board of its compliance plan prior to taking any action.  The Board may assist the political subdivision in complying with federal requirements necessary to carry out the policy of this section.  The Board may permit a political subdivision to impose standards more stringent than required by the Board if necessary for the political subdivision to comply with federal requirements.

Added by Laws 1961, p. 3, § 5, operative July 1, 1961.  Amended by Laws 1977, c. 98, § 8; Laws 1984, c. 156, § 4, eff. Nov. 1, 1984; Laws 1992, c. 229, § 2, emerg. eff. May 19, 1992; Laws 2000, c. 367, § 14, emerg. eff. June 6, 2000; Laws 2005, c. 64, § 1, eff. Nov. 1, 2005.

§2-3-86.  Denial, suspension, cancellation, revocation or nonrenewal of license, certificate or identification - Violations - Penalties.

A.  It shall be unlawful for any person, whether or not they hold a commercial or noncommercial license, to violate any part of this subsection or rules promulgated by the State Board of Agriculture.  Any license, certificate, or identification issued may be suspended, canceled, revoked, or refused issue or reissue by the Board after a notice and an opportunity to be heard has been given to the holder of the license or certificate.  The suspension, cancellation, revocation, or refusal to issue or reissue any license, certificate, or identification may be made if the Board finds:

1.  A person has made misrepresentations for the purpose of defrauding, or has not satisfactorily performed, without proper cause, any contract into which the person entered;

2.  A person has used methods or pesticides not suitable or safe for the purpose for which they have been employed, or has used a pesticide in a manner inconsistent with its labeling unless prior written approval has been obtained from the Board;

3.  Failure or refusal to furnish the Board, upon request, true information regarding methods, pesticides, and safety measures used, work performed, or other information required by the Board, or for making any false statement or representation in the person's application for issuance or renewal of a permit;

4.  Any violation of state law or rules or standards prescribed by the Board;

5.  The issuance of an inaccurate, misleading, or fraudulent wood infestation report;

6.  Failure or refusal to keep and maintain complete and accurate records as specified in this subarticle;

7.  Advertising or offering to perform in a category of pesticide application for which no license is held or under a name for which no license is held;

8.  Failure or refusal to pay by the specified date any fees, fines, or penalties authorized under this subarticle;

9.  Failure to explain in writing in a contract signed by the property owner the ways that a pesticide application fails to comply with any minimum requirements or standards authorized by this article;

10.  Failure to perform work according to minimum standards authorized by this subarticle except as agreed by all parties in writing in the contract;

11.  Falsely stating that a person is employed by or represents another person;

12.  Falsely stating that a person or methods are recommended by any branch of government or that any specific work shall be inspected by any branch of government;

13.  Any person to act, operate, do business, or advertise as an applicator unless the person has obtained a valid license issued by the Board for the category in which the person is engaged;

14.  Any persons to be employed or represent themselves as certified applicators or service technicians unless they have met the certification standards prescribed by the Board and obtained valid certificates or identifications issued by the Board for the categories for which the persons are to be employed or supervised;

15.  Any person to act or operate as a private applicator unless the person has obtained a valid private applicator license issued by the Board;

16.  Any person convicted in any court of a violation of this subarticle, pesticide laws of any other state, or the Federal Insecticide Fungicide and Rodenticide Act;

17.  Failure to correct substandard work within twenty (20) calendar days of written notification unless an extension has been granted in writing by the Board;

18.  Failure to comply with the Worker Protection Standard as defined in the Code of Federal Regulations 40 CFR 170;

19.  Failure to comply with the provisions of a citation, stop work order, or stop sale order issued by the Board; or

20.  Any other proper cause.

B.  Any person, holder or nonholder of a valid license violating any of the provisions of this subarticle shall be guilty of a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00), imprisonment in the county jail for not less than thirty (30) days and not more than one (1) year, or both.

C.  It shall be unlawful for any person, whether or not a person holds a permit as a manufacturer, registrant, or distributor, to distribute, sell, or offer for sale within this state, deliver for transportation or transport in intrastate or interstate commerce, or to violate any part of this subarticle or rules promulgated by the Board.  Any pesticide registration, permit, certificate, or identification issued may be suspended, canceled, revoked, or refused reissue by the Board after a notice and opportunity to be heard has been given to the holder of the registration, permit, certificate, or identification.  Notice shall be given to the holder of the registration, permit, certificate, or identification by registered or certified mail at least ten (10) days prior to the date of hearing.  The suspension, cancellation, revocation, or refusal to reissue any registration, permit, certificate or identification may be made if the Board finds that:

1.  A pesticide or device which has not been registered pursuant to the provisions of this subarticle, or any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration, or if the composition differs from its composition as represented in connection with its registration.  At the discretion of the Board, a change in the labeling or formula may be made within a registration period without requiring reregistration of the product;

2.  A pesticide unless it is in the registrant's or the manufacturer's unbroken original container, does not have a clear and readable label affixed to the original container and to the outside container or wrapper of the retail package, the following information:

a. the name and address of the manufacturer, registrant, or person for whom manufactured,

b. the name, brand, or trademark under which the article is sold, and

c. the net weights or measures of the content subject to reasonable variations as the Board shall permit;

3.  In addition to any other requirement any pesticide containing a substance in quantities highly toxic to humans, that does not bear a label containing:

a. the skull and crossbones,

b. the word "DANGER" prominently in red, on a background of distinctly contrasting color, and

c. a statement of an antidote for the pesticide;

4.  An adulterated or misbranded pesticide or device;

5.  That any person intends to or has distributed, sold, stored, or used any pesticide or device in a manner inconsistent with its labeling;

6.  That any person has sold or offered for sale any pesticide or device which has been canceled, suspended, or placed under stop sale except when the Board directs the sale of unused quantities of pesticides whose registrations have been canceled or suspended;

7.  A pesticide dealer has sold, offered for sale, or distributed within this state any pesticide without first obtaining a valid pesticide dealer's permit in the appropriate category issued by the Board;

8.  A pesticide dealer has failed or refused to keep accurate and complete records, as required by the Board, for a period of at least two (2) years at each business location;

9.  A pesticide dealer has failed or refused to provide true and complete information to the Board, upon request, regarding pesticide sales, or other information required by the Board;

10.  A person has made any false statement or representation in the person's application for issuance or renewal of a permit;

11.  A person has failed or refused to pay by the specified date any fees, fines, or penalties authorized under the Oklahoma Agricultural Code;

12.  A person has failed to comply with the provisions of a citation, stop work order, or stop sale order issued by the Board;

13.  A person has detached, altered, defaced, or destroyed, in whole or in part, any label or labeling provided for in this subarticle or in rules promulgated by the Board, and added any substance to or taken any substance from a pesticide in a manner that may defeat any of the purposes of this subarticle;

14.  A person has used any information concerning formulas for products acquired by authority of this subarticle for personal advantage or revealed such information to another, other than to the Board or proper officials or employees of the state, to the courts of this state in response to a subpoena, physicians, or in emergencies to pharmacists and other qualified person, for use in the preparation of antidotes;

15.  A person has violated the state law or rules promulgated by the Board pursuant thereto;

16.  Any person has been convicted in any court of a violation of this act, pesticide laws of any other state, or Federal Insecticide Fungicide and Rodenticide Act; or

17.  A person determined by the Board to have violated any provision of this subarticle or rules promulgated by the Board.

D.  If after notice and an opportunity for hearing in accordance with the Administrative Procedures Act, the Board finds any person to be in violation of any of the provisions of this subarticle or rules promulgated by the Board, the Board has the authority to assess an administrative penalty of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation.  It shall also be unlawful and a misdemeanor for any person, whether or not a commercial or noncommercial license holder, to use a pesticide in a manner inconsistent with its labeling unless prior written approval has been obtained by the Board.

E.  Except as provided for by law, any person, holder or non-holder of a valid license, registration, permit, certificate, or other identification issued by the Board violating any of the provisions of this subarticle shall be guilty of a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) or by imprisonment in the county jail for not less than thirty (30) days and not more than one (1) year, or both.

Added by Laws 1961, p. 3, § 6, operative July 1, 1961.  Amended by Laws 1977, c. 98, § 9; Laws 1984, c. 156, § 5, eff. Nov. 1, 1984; Laws 1986, c. 285, § 3, eff. Nov. 1, 1986; Laws 2000, c. 367, § 15, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 3.

NOTE:  A former § 3-86 of this title was repealed by Laws 1961, p. 3, § 7, operative July 1, 1961.

§2-3-89.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-90.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-91.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-92.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-93.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-94.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§s-3-95.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-96.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-100.  Short title.

This subarticle shall be known and may be cited as the Oklahoma Apiary Act.

Added by Laws 1988, c. 259, § 1, operative July 1, 1988.  Amended by Laws 2000, c. 367, § 16, emerg. eff. June 6, 2000.

§2-3-100.1.  Definitions.

For purposes of the Oklahoma Apiary Act:

1.  "Abandoned apiary" means any apiary not regularly attended in accordance with good beekeeping practices;

2.  "Africanized honeybee" or "Apis mellifers scutellata" means a hybridized bee of African descent that at any stage of development is considered a pest to bees, humans, and animals;

3.  "Apiary" means a place where one or more colonies or nuclei of bees are kept;

4.  "Apiary equipment" means any apparatus, tools, clothing, machines, or other devices used in the handling and manipulation of bees, honey, wax, pollen, propolis, and hives and includes, but is not limited to, any containers of honey or wax that may be used in any apiary, any vehicle used in transporting bees and products, or apiary supplies;

5.  "Bee" means any one of the honey-producing genera of Apis including any queen, worker, or drone, or any of their four life stages.  The term bee includes, but is not limited to, any species of bees used for commercial pollinating purposes;

6.  "Beekeeper" means a person who owns, possesses, controls, or manages one or more colonies of bees for any purpose;

7.  "Bee disease" means an abnormal condition of the eggs, larvae, pupae, or adult stages of bees that impairs normal functioning;

8.  "Certificate of inspection" means a document issued based on an inspection by the Oklahoma Department of Agriculture, Food, and Forestry or other state or province stating that the apiary, bees, and apiary equipment appear free of bee diseases and pests;

9.  "Colony" means an aggregate of worker bees, drones, queen, and developing young bees and the hive and its components including comb, honey, propolis, and pollen;

10.  "Feral colony" means any colony that is not managed according to good beekeeping practices;

11.  "Hive" means any domicile for keeping bees;

12.  "Honey house" means any room in any building where honey is extracted, stored in raw form, processed, or packaged;

13.  "Migratory beekeeper" means a beekeeper who moves or transports colonies of bees into the state to a more favorable location for the purpose of wintering colonies, increasing the strength of colonies, increasing the number of colonies, providing pollination services, or for honey production;

14.  "Nucleus" means any division or portion of a colony that contains comb and bees;

15.  "Pest" means any living organism which is responsible, directly or indirectly, for any condition that is or may be harmful or detrimental to bees in any of their four life stages, or interferes with their management including, but not limited to, diseases, parasites, and Africanized honeybees;

16.  "Pollination" means the use of bees for the transfer of pollen in crops;

17.  "Premise" means any place where bees, colonies, hive, apiary equipment, or honey may be located including, but not limited to, apiaries; and

18.  "Quarantine" means, but is not limited to, any order, hold, detainment, affected area, infected premise or area, movement restrictions of any kind, or notice issued by any state or federal entity specifying boundaries or conditions placed on any apiary, apiary equipment, bees, hives, or honey at its location after discovering the presence of a bee disease or pest.

Added by Laws 1988, c. 259, § 2, operative July 1, 1988.  Amended by Laws 2000, c. 367, § 17, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 1, eff. Nov. 1, 2005.

§2-3-101.  Enforcement of act - Powers of Board - Apiary Advisory Committee.

A.  The State Board of Agriculture or its authorized agents shall have the authority to enter any premises or mode of transportation during reasonable hours for the purpose of implementing the Oklahoma Apiary Act or rules promulgated pursuant thereto.

B.  The Board or its authorized agents shall have the authority to carry out all necessary and proper actions to determine compliance with the Oklahoma Apiary Act including, but not limited to, conducting investigations, opening any bundle, package, or container, examining and making photocopies of records or documents, examining devices, collecting and submitting samples for analysis, issuing any order to destroy infected or infested bees or apiary equipment, and removing or destroying bees, hives or other articles as deemed necessary by the Board.

C.  The Board is authorized to promulgate rules necessary, expedient, or appropriate for the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Oklahoma Apiary Act, including the establishment of fees.  All fees shall be fair and equitable to all parties concerned.  Any rules shall be promulgated pursuant to the Administrative Procedures Act.

D.  The Board shall have the authority to:

1.  Issue, renew, deny, modify, suspend, cancel, and revoke any registration, permit, certificate, license, identification, or order issued pursuant to the provisions of the Oklahoma Apiary Act;

2.  Issue certificates of inspection;

3.  Issue entry permits to any person transporting bees or apiary equipment into this state;

4.  Investigate complaints and violations of the Oklahoma Apiary Act and rules promulgated pursuant thereto;

5.  Issue quarantines, initiate control measures, confiscate, and destroy apiaries, bees, colonies, or hives that present a danger to the public safety or welfare; and

6.  Exercise all incidental powers as necessary and proper to implement and enforce the provisions of the Oklahoma Apiary Act and the rules of the Board promulgated pursuant thereto.

E.  Pursuant to the general powers contained in Section 2-6 of this title, the Board may establish an Apiary Advisory Committee composed of interested residents and beekeepers of the state who, without compensation, may advise and make recommendations to the Department on the administration of the Oklahoma Apiary Act and on other apiary matters.

Added by Laws 1955, p. 17, art. 3(F), § 1, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 3, operative July 1, 1988; Laws 2000, c. 367, § 18, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 2, eff. Nov. 1, 2005.

§2-3-103.  Quarantine - Declaration of bee disease or pest - Order to destroy.

A.  Upon the discovery of any bee disease or pest, a premise shall be quarantined by the Oklahoma Department of Agriculture, Food, and Forestry.

B.  The State Board of Agriculture shall have the authority to declare any form of bee, plant, animal, or virus that is injurious to bees as a bee disease or pest.

C.  Any person receiving a quarantine order shall immediately initiate any and all control measures specified in the quarantine.

D.  The quarantine shall remain in effect until officially removed by the Department.

E.  When there are no effective control measures available, or the person fails to initiate control, a Board order to destroy the bees and apiary equipment infected or infested with the bee disease or pest may be issued by the Department to prevent the spread of the bee disease or pest.

Added by Laws 1955, p. 17, art. 3(F), § 3, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 4, operative July 1, 1988; Laws 2000, c. 367, § 19, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 3, eff. Nov. 1, 2005.

§2-3-106.  Sales and transport of apiaries, equipment, bees, or hives.

A.  A person shall not sell or offer for sale any apiary, apiary equipment, bee, or hive in this state unless free of bee diseases or pests.

B.  Any apiary, apiary equipment, bee, or hive shipped or transported interstate shall be accompanied with a certificate of inspection issued by the state of origin.

C.  Any person moving or transporting colonies into, within, or through the State of Oklahoma shall secure the colonies in a manner that prevents the escape of bees.

D.  Honey or honey products used in shipping cages for the transport or movement of bees shall be boiled for at least thirty (30) minutes.

Added by Laws 1955, p. 17, art. 3(F), § 6, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 5, operative July 1, 1988; Laws 2000, c. 367, § 20, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 4, eff. Nov. 1, 2005.

§2-3-107.  Repealed by Laws 2005, c. 135, § 14, eff. Nov. 1, 2005.

§2-3-113.  Voluntary registration program - Location of new apiaries - Abandoned apiaries.

A.  The Oklahoma Department of Agriculture, Food, and Forestry, on a form prescribed by the Department, shall establish a voluntary registration program.  The program shall be available to any of the following:

1.  Any person establishing, maintaining, or locating an apiary within the state;

2.  Any person shipping bees into the state; or

3.  Migratory beekeepers that transport colonies of bees into the state.

B.  The Department shall issue to each registrant a registration identification number.  Any person owning an apiary that does not register with the Department shall be required to post personal contact information at or near their apiary.

C.  All registrants shall pay registration fees as established by the State Board of Agriculture.  Fees shall be paid to the Board prior to the processing of the registration.

D.  The Board shall promulgate rules to establish and administer the voluntary registration program.

E.  No person shall locate a new apiary within close proximity to an established apiary if the Department determines that the new apiary presents an imminent danger of spreading bee diseases or pests or interferes with the proper feeding and foraging of an established apiary.

F.  If the Department discovers an apiary that does not appear to have a registration identification number, the Department shall make a reasonable effort to locate and notify the beekeeper or owner.  If no beekeeper or owner is identified for the apiary, then it may be designated as an abandoned apiary, and the Department may destroy the apiary or donate it to an appropriate research facility.

Added by Laws 1955, p. 19, art. 3(F), § 13, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 7, operative July 1, 1988; Laws 1992, c. 290, § 1, eff. Sept. 1, 1992; Laws 2000, c. 367, § 22, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 5, eff. Nov. 1, 2005.

§2-3-114.  Repealed by Laws 2005, c. 135, § 14, eff. Nov. 1, 2005.

§2-3-116.  Certificate of inspection - Pollination or honey production colony inspection - Investigation.

A.  For the purposes of obtaining a certificate of inspection, a person may request the Oklahoma Department of Agriculture, Food, and Forestry to conduct an inspection of their apiary, colony, hive, apiary equipment, or premise.

B.  Upon completion of inspection, the Department shall issue a certificate of inspection stating that the apiary, the colony, hive, apiary equipment, or premise is either:

1.  Apparently free of bee diseases or pests; or

2.  Not free of bee diseases or pests and the certificate of inspection contains a list of any and all bee diseases or pests found during the inspection.

C.  Any beekeeper who provides colonies of bees for pollination purposes or honey production pursuant to an oral or written contract shall be subject to inspection by the Oklahoma Department of Agriculture, Food, and Forestry for the strength of colonies and the presence of pests.  The Department may, upon complaint, investigate any bee colony.  Copies of the written contract, if one exists, shall be furnished to the Board upon request.

Added by Laws 1955, p. 19, art. 3(F), § 16, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 9, operative July 1, 1988; Laws 2000, c. 367, § 24, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 6, eff. Nov. 1, 2005.

§2-3-117.  Inspection fee - Inspection procedures.

A.  1.  Any beekeeper who requests inspection of an apiary, colony, hive, apiary equipment, or premise pursuant to the Oklahoma Apiary Act, is subject to an inspection fee as established by the State Board of Agriculture.

2.  During an inspection or upon request, the Oklahoma Department of Agriculture, Food, and Forestry may take samples.  The manner of sampling, the cost of sampling, and the method of testing shall be established by the Board.

B.  Any inspections of an apiary performed at the request of a beekeeper shall be limited to availability of time and personnel.

C.  1.  Standard precautions for the prevention of the transmission of bee diseases or pests to humans, animals, and bees shall be followed by the Department when inspecting apiaries pursuant to their official duties specified by the Oklahoma Apiary Act.

2.  Except for emergency situations or when enforcement of the provisions of the Oklahoma Apiary Act is required, the Department shall observe the health standards and sanitary requirements of the apiary.

Added by Laws 1955, p. 19, art. 3(F), § 17, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 10, operative July 1, 1988; Laws 2000, c. 367, § 25, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 7, eff. Nov. 1, 2005.

§2-3-117.1.  Requirements for transport of bees into state.

A.  Prior to entry into Oklahoma all migratory beekeepers and persons shipping or transporting bees into Oklahoma shall provide the following to the Oklahoma Department of Agriculture, Food, and Forestry:

1.  Information required on an entry form prescribed by the Department;

2.  An entry inspection fee as established by the Department; and

3.  A copy of the certificate of inspection issued from the state of origin.

B.  All persons shipping or transporting bees into Oklahoma for sale shall also provide the purchaser with a copy of the certificate of inspection issued from the state of origin.

C.  Except for persons in subsection B of this section, all other persons transporting bees into the state shall be required to retain a copy of the certificate of inspection for the duration that the bees remain in Oklahoma and shall be able to present the certificate of inspection upon request by the Department.

D.  The Department may inspect any bees or vehicles transporting bees entering the state at any time.

Added by Laws 2005, c. 135, § 8, eff. Nov. 1, 2005.

§2-3-121.  Violations.

It shall be unlawful and a violation of the Oklahoma Apiary Act for any person:

1.  To refuse to permit an inspection provided for by the Oklahoma Apiary Act, or to hinder or interfere with, in any way, the inspection or the person authorized to make the inspection;

2.  To rent a colony of bees to another and misrepresent the strength of a colony;

3.  To fail to pay any fee, fine, or penalty as required and established by the Oklahoma Apiary Act or promulgated rules;

4.  To retain Africanized honeybees except for approved research purposes pursuant to this act;

5.  To knowingly expose comb, honey, frames, empty hives, cover, bottom boards or tools, or other appliances to any material from a diseased colony or apiary or infested with a bee pest;

6.  To fail to comply with any State Board of Agriculture order; or

7.  To violate any provision of the Oklahoma Apiary Act and the rules promulgated by the Board.

Added by Laws 1955, p. 19, art. 3(F), § 21, emerg. eff. June 3, 1955.  Amended by Laws 1988, c. 259, § 11, operative July 1, 1988; Laws 2000, c. 367, § 26, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 9, eff. Nov. 1, 2005.

§2-3-122.  Hearing - Emergency order.

A.  Whenever the Oklahoma Department of Agriculture, Food, and Forestry determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Apiary Act, any rule, or any order of the State Board of Agriculture, the alleged violator shall be given the opportunity for a fair hearing in accordance with the provisions of Article II of the Administrative Procedures Act.

B.  1.  Whenever the Board finds that an emergency exists requiring immediate action to protect the public health or welfare or to protect bees from any bee disease or pest, it may without notice or hearing issue an order reciting the existence of an emergency and requiring that immediate action be taken to meet the emergency.

2.  The order shall be effective upon issuance, but any person to whom an order is directed shall comply immediately but may request within fifteen (15) days after the order is served an administrative enforcement hearing.

3.  The hearing shall be held by the Department within ten (10) days after receipt of the request.

4.  On the basis of the hearing record, the Board shall affirm, revoke, or modify the order.

5.  Any person aggrieved by the final order may appeal to the district court of the area affected within thirty (30) days.

6.  The appeal when docketed shall have priority over all cases pending on the docket, except criminal.

Added by Laws 1988, c. 259, § 12, operative July 1, 1988.  Amended by Laws 2000, c. 367, § 27, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 10, eff. Nov. 1, 2005.

§2-3-123.  Retention of Africanized honeybees prohibited - Exception.

A.  It shall be illegal to retain Africanized honeybees except for specifically approved research purposes as determined by rules promulgated by the State Board of Agriculture.

B.  All abandoned apiaries observed or captured in counties where Africanized honeybees have been detected shall be destroyed.

C.  If a feral colony of Africanized honeybees is found in the state, the Oklahoma Department of Agriculture, Food, and Forestry shall take immediate actions to protect the public safety and welfare.  The Department may confiscate or destroy the feral Africanized honeybee colony.

Added by Laws 2005, c. 135, § 11, eff. Nov. 1, 2005.

§2-3-124.  Certified Beekeeper Program - European Honeybee Certification Program.

A.  The State Board of Agriculture may promulgate rules to establish a Certified Beekeeper Program.

B.  The Board may promulgate rules to establish and administer a voluntary European Honeybee Certification Program.

Added by Laws 2005, c. 135, § 12, eff. Nov. 1, 2005.

§2-3-125.  Local laws on honeybee hives not authorized - Apiary zoning exception.

No county, municipal corporation, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution prohibiting, impeding, or restricting the establishment or maintenance of honeybees in hives.  This provision shall not be construed to restrict the zoning authority of a county or municipal government to establish appropriate locations for apiaries.

Added by Laws 2005, c. 135, § 13, eff. Nov. 1, 2005.

§2-3-141.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-142.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-143.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-144.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-171.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-201.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-202.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-203.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-204.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-205.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-206.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-207.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-208.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-209.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-210.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-220.  Noxious weeds - Eradication.

A.  1.  The plants musk thistle (Carduus nutans L.), Scotch thistle (Onoprodum acanthium L.), and Canada thistle (Cirsium arvense) are designated as noxious weeds.  The Legislature finds that these thistles are a public nuisance in all counties across this state.

2.  It shall be the duty of every landowner in each county to treat, control, or eradicate all Canada, musk, or Scotch thistles growing on the landowner's land every year as shall be sufficient to prevent these thistles from going to seed.

3.  The Department of Transportation, the boards of county commissioners, and any other public, private, or corporate entity who shall maintain rights-of-way in the State of Oklahoma shall be responsible for removing any thistle infestation that occurs within their jurisdiction.

4.  Failure of the landowner to treat, eradicate, or control all musk, Canada, or Scotch thistle may result in a fine not to exceed One Thousand Dollars ($1,000.00) for each violation per day.

5.  Upon written complaint, the State Department of Agriculture shall inspect the type of thistle infestation, assess the nature and extent of the thistle infestation on the property of the landowner and determine the most appropriate thistle treatment, control, or eradication method available for the type of thistle and location of the property.

B.  The Board shall:

1.  Promulgate rules setting categories or degrees of infestation which would require specified treatment, control, or eradication;

2.  Include musk, Scotch, and Canada thistles as prohibited noxious weed and weed seed pursuant to the Department's authority and responsibility under Article 8 of the Oklahoma Agricultural Code;

3.  By November 1, 2000, and annually thereafter prior to the growing season of musk, Scotch, and Canada thistles, complete an annual survey detailing the degree of infestation of these thistles across the state.  The results of these surveys shall be reported to Oklahoma State University; and

4.  In all counties of this state, provide information to newspapers of general circulation stating that musk, Scotch, and Canada thistles are a public nuisance and that it is the duty of every public, private, or corporate landowner to treat, control, or eradicate these thistles growing on any property owned by the landowner.  The information shall be provided at the beginning of the cycle of growth of the musk, Scotch, and Canada thistles and at other times as necessary to inform landowners of the provisions of this subsection.  The information material shall also include:

a. information detailing the process by which an interested landowner may receive assistance pursuant to this subsection for the removal of thistles from infested property,

b. the telephone number of the Department, and

c. a statement informing the landowner that failure to remove musk, Scotch, and Canada thistles may subject the landowner to legal action requiring the treatment, control, or eradication of these thistles.

C.  Upon request of the landowner or the Department, the designated Oklahoma State University extension agent for a particular county shall evaluate or, if there is no extension agent for a particular county, the Department shall inspect the type of thistle infestation, assess the nature and extent of the thistle infestation on the property of the landowner, and determine the most appropriate thistle treatment, control, or eradication method available for the type of thistle and location of the property.

Added by Laws 1994, c. 204, § 1, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 49, § 1, eff. Nov. 1, 1995; Laws 1998, c. 294, § 1, eff. Nov. 1, 1998; Laws 1999, c. 239, § 1, emerg. eff. May 27, 1999; Laws 2000, c. 11, § 1, eff. Oct. 1, 2000; Laws 2000, c. 367, § 28, emerg. eff. June 6, 2000.

§2-3-251.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-252.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-253.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-254.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-255.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-256.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-257.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-258.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-259.  Repealed by Laws 1990, c. 112, § 1, emerg. eff. April 23, 1990.

§2-3-271.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-272.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-273.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-274.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-275.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-276.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-277.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-278.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-3-301.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-302.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-303.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-304.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-305.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-306.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-307.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-308.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-3-309.  Repealed by Laws 1990, c. 112, § 2, emerg. eff. April 23, 1990.

§2-4-1.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-4-2.  Definitions.

For the purposes of this article:

1.  "Animal" or "livestock" means any cattle, horse, or mule; and

2.  "Brand" means a permanent identification mark of which the letters, numbers, and figures used are each three (3) inches or more in length or diameter and are impressed into the hide of a live animal either with a hot iron or by the process commonly referred to as "cold" or "freeze" branding, and includes the location on the animal.  The term means both the mark and location

Added by Laws 1955, p. 31, art. 4, § 2.  Amended by Laws 1965, c. 199, § 1; Laws 1968, c. 10, § 1, emerg. eff. Feb. 6, 1968; Laws 2000, c. 243, § 27, emerg. eff. May 24, 2000.

§2-4-3.  Approval of brands - Certificates - Conflicts - Brand book.

The State Board of Agriculture shall approve brands for registration, issue certificates, and serve as an adjudicating committee in resolving conflicts.  It shall publish a State Brand Book which shall contain a facsimile of each registered brand with the owner's name and address.  The State Brand Book shall also include laws and rules pertaining to the registration of brands.

Added by Laws 1955, p. 31, art. 4, § 3.  Amended by Laws 2000, c. 243, § 28, emerg. eff. May 24, 2000.

§2-4-4.  Custodian of county brand books - Certified copies - Fees.

The State Board of Agriculture shall be the legal custodian of county brand record books which were maintained under prior laws.  Upon request, the Board shall provide a certified copy of the record of any brand appearing in the county brand record books, charging a fee of One Dollar ($1.00) for each brand.

Added by Laws 1955, p. 31, art. 4, § 4.  Amended by Laws 2000, c. 243, § 29, emerg. eff. May 24, 2000.

§2-4-5.  Application for registration - Fees - Contents.

A.  Any application for the registration of a brand shall be:

1.  On a form prescribed by the State Board of Agriculture; and

2.  Accompanied by a fee of Twenty Dollars ($20.00) for each brand.

B.  The application for the registration of a brand shall show the brand location to the following body regions of animals:  right or left shoulder, neck, rib, or hind quarter.  Previously registered brands are not affected.

C.  The applicant shall list at least three distinct brands and three locations in the preferred order.

Added by Laws 1955, p. 31, art. 4, § 5.  Amended by Laws 1965, c. 476, § 1; Laws 1977, c. 28, § 1; Laws 1984, c. 15, § 16, eff. Jan. 1, 1985; Laws 1994, c. 117, § 1; Laws 2000, c. 243, § 30, emerg. eff. May 24, 2000.

§2-4-6.  Use of unregistered brands - Duplication.

A.  It shall be unlawful for any person to knowingly place upon any livestock a brand which has not been registered with the State Board of Agriculture if the brand duplicates one that is registered.

B.  For purposes of this section, "duplication" means the use of a similar brand in any location on the animal designated for a registered brand.

Added by Laws 1955, p. 31, art. 4, § 6.  Amended by Laws 2000, c. 243, § 31, emerg. eff. May 24, 2000.

§2-4-7.  Publication of revised book - Reregistration - Fees - Copies to officials.

A.  The State Board of Agriculture shall publish a revised Brand Book at least every five (5) years.  Supplements may be published as necessary.

B.  Prior to publication of a revised State Brand Book all registered brand owners and assignees shall be notified in writing that the brand registrations are being terminated.

C.  The renewal fee of Twenty Dollars ($20.00) for the registration of each brand shall be charged for the ensuing fiveyear period or fraction thereof.

D.  The State Brand Book and supplements shall be available to the public at a price commensurate with the cost of preparation, printing, and delivery thereof.  Upon written request the Board shall provide without charge all brand books and supplements to the county clerk and sheriff of each county, any inspection agency, any livestock association, or any entity approved by the Board.

Added by Laws 1955, p. 31, art. 4, § 7.  Amended by Laws 1965, c. 475, § 1; Laws 1977, c. 28, § 2; Laws 1989, c. 40, § 1, operative July 1, 1989; Laws 1994, c. 117, § 2; Laws 2000, c. 243, § 32, emerg. eff. May 24, 2000.

§2-4-8.  Brands in current edition as prima facie evidence of ownership.

Brands in the current edition of the State Brand Book and supplements shall be prima facie evidence of ownership.  An owner whose brand does not appear in the State Brand Book or a supplement shall produce evidence to establish title to the property in the event of controversy.

Added by Laws 1955, p. 32, art. 4, § 8.  Amended by Laws 2000, c. 243, § 33, emerg. eff. May 24, 2000.

§2-4-9.  Questionable ownership of animals at markets - Withholding of funds pending determination.

A.  Any peace officer of the state or any livestock association in the State of Oklahoma qualifying under federal law to perform brand inspection services at specified markets shall have the authority to order funds of an animal of questionable ownership held until ownership is established.

B.  If ownership is not established within thirty (30) days, the funds shall be provided to the State Board of Agriculture and held for one (1) year.  If the ownership to the animal cannot be ascertained, the funds shall be deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 1955, p. 32, art. 4, § 9.  Amended by Laws 2000, c. 243, § 34, emerg. eff. May 24, 2000.

§2-4-10.  Brands reserved to state.

The state reserves the brands of "B", "T", and "A" on the tailhead of cattle.  It shall be unlawful for any person other than authorized agents of the State Board of Agriculture to use any of such brands.

Added by Laws 1955, p. 32, art. 4, § 10, emerg. eff. June 3, 1955.  Amended by Laws 1965, c. 450, § 1; Laws 1996, c. 138, § 2, emerg. eff. May 1, 1996; Laws 2000, c. 243, § 35, emerg. eff. May 24, 2000.

§2-4-11.  Brands in current edition subject to sale, transfer, etc. - Recording - Fees.

Only brands appearing in the current edition of the State Brand Book or supplement thereto, shall be subject to sale, assignment, transfer, devise, or bequest.  The transfer of title shall be recorded with the State Board of Agriculture.  The fee for recording the transfer of title shall be Five Dollars ($5.00).

Added by Laws 1955, p. 32, art. 4, § 11.  Amended by Laws 1994, c. 117, § 3; Laws 2000, c. 243, § 36, emerg. eff. May 24, 2000.

§2-4-12.  Sale of branded livestock - Written transfer of ownership.

All persons selling livestock with a registered brand shall upon request provide a written transfer of ownership to the purchaser.

Added by Laws 1955, p. 32, art. 4, § 12.  Amended by Laws 2000, c. 243, § 37, emerg. eff. May 24, 2000.

§2-4-13.  "Dog Iron" brand.

The brand known as the "Dog Iron" brand, as shown and listed on page 107 at line 23 of the 1950 Oklahoma Brand Book, and which brand was used during his lifetime by the late Will Rogers of Oologah and Claremore, Oklahoma, shall be reserved to the State of Oklahoma for historical purposes.  It shall be unlawful for any person to use the brand for the branding or marketing of animals, provided that the State Board of Agriculture may register the brand in the name of any blood relative or descendant of Will Rogers, so the brand may be perpetuated and preserved for historical purposes and in honor of the memory of Will Rogers.

Added by Laws 1955, p. 32, art. 4, § 13.  Amended by Laws 2000, c. 243, § 38, emerg. eff. May 24, 2000.

§2-4-14.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-4-20.  Animal Identification Program.

A.  The Oklahoma Department of Agriculture, Food, and Forestry shall be the official animal identification agency of the state and shall be the official agency of the state in any dealings between this state and the United States Department of Agriculture, any other federal agency, or any agency or person of this or another state on matters pertaining to animal identification.

B.  It is the intent of the Oklahoma State Legislature to direct and authorize the Oklahoma Department of Agriculture, Food, and Forestry to develop, implement, and administer an Oklahoma Animal Identification Program that achieves the following goals:

1.  Enhance disease preparedness by rapidly identifying animals exposed to disease, thus allowing quick detection, containment, and elimination of disease threats;

2.  Promote continued confidence in animal products and to protect the health status of Oklahoma's herds and flocks;

3.  Identify infected and exposed premises, animals, and groups of animals;

4.  Develop a comprehensive infrastructure that utilizes state-of-the-art national and international standards with the best available and practical technologies for the collection and recording of livestock and food animal movements; and

5.  Be dynamic and flexible, and incorporate new and proven technologies as they become available.

C.  The Department shall be authorized to promulgate rules for the implementation and administration of the Oklahoma Animal Identification Program, if one of the following occurs:

1.  The United States Department of Agriculture issues proposed or final rules or requirements for the implementation of a national animal identification or premises registration program;

2.  The United States Congress enacts requirements for a national animal identification or premises registration system; or

3.  Another state establishes requirements for animal identification or premises registration affecting the importation of livestock from Oklahoma.

D.  Any rules promulgated by the Department pursuant to this section that may be reasonably necessary to implement the Oklahoma Animal Identification Program may include the following:

1.  Premises identification;

2.  Individual animal identification;

3.  Group and lot animal identification;

4.  Specifications and standards for the identification technologies used to track and trace animal movements;

5.  Record keeping; and

6.  Protecting and improving the health of Oklahoma livestock and food animals.

E.  The Department may charge fees; however, the fees shall be limited to the actual costs of the Department for the implementation and administration of the Oklahoma Animal Identification Program.

F.  Pursuant to this section and rules promulgated pursuant thereto, any data or records provided to the Department by persons regarding premises or animal identification, including the name and address of the provider, shall be kept confidential except in the following circumstances:

1.  Federal law requires the information for a National Animal Identification program;

2.  The Department deems release of confidential information to other state and federal agencies is necessary for disease control and disease traceback;

3.  The information is needed to assist law enforcement officials in livestock recovery and theft investigations; and

4.  The Department may release information as needed to assist in criminal investigations or tracebacks concerning violations of state or federal pharmacy acts and drug residues.

G.  In the event that information regarding premises or animal identification is provided to other individuals or entities, the information shall be specific and not cumulative.

H.  A court shall quash any subpoena commanding the disclosure of confidential information or records of the Department.

Added by Laws 2004, c. 544, § 1, eff. July 1, 2004.

§2-5-1.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§25-1.1.  Agribusiness assistance and services to farmers, ranchers and other agriculturalrelated parties.

The State Department of Agriculture is authorized, on behalf of farmers, ranchers, and other agriculturalrelated parties to assist, promote, or provide services in agribusiness-related areas, rural community development, and other public service entities as funds are made available and approved by the State Board of Agriculture.

Added by Laws 1987, c. 208, § 7, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 49, emerg. eff. July 20, 1987; Laws 1988, c. 309, § 8, operative July 1, 1988; Laws 2001, c. 146, § 78, emerg. eff. April 30, 2001.  Renumbered from § 1603 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-5-2.  Program of marketing services.

For the purpose of aiding and improving the marketing of agricultural products of the State of Oklahoma, the State Board of Agriculture shall implement a program of marketing services.  The program shall include improvement of marketing methods, development of greater and more efficient utilization of agricultural products, and dissemination of marketing information.  The Board shall perform any other services that will facilitate the improvement, transportation, marketing, distributing, processing, or utilization of agricultural products of the State of Oklahoma through commercial channels.

Added by Laws 1955, p. 33, art. 5(A), § 2.  Amended by Laws 2000, c. 243, § 39, emerg. eff. May 24, 2000.

§2-5-2.1.  Market reports.

The State Board of Agriculture may obtain and compile price reports and other information on a daily or other basis for the natural products of the farm, orchard, vineyard, garden, and apiary, raw and manufactured, and livestock, poultry, and dairy products.  The Board may disseminate the reports and information to press associations, radio and television stations, and all media of communication so farmers and producers may be provided information about the exact market conditions existing in this state and in the several markets of the country.  The Board shall cooperate with agricultural agencies, federal and state, to devise the methods which will best carry forward the dissemination of the reports and information.

Added by Laws 1955, p. 92, art. 9(E), § 1.  Amended by Laws 2000, c. 243, § 110, emerg. eff. May 24, 2000.  Renumbered from § 9-151 of this title by Laws 2001, c. 146, § 265, emerg. eff. April 30, 2001.

§2-5-3.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-3.1.  Short title - Oklahoma Agriculture Enhancement and Diversification Program.

A.  The provisions of this act shall be known and may be cited as the "Oklahoma Agriculture Enhancement and Diversification Act".

B.  Pursuant to the Oklahoma Agriculture Enhancement and Diversification Act, there is hereby created the "Oklahoma Agriculture Enhancement and Diversification Program".

Added by Laws 1999, c. 157, § 1, eff. Nov. 1, 1999.

§2-5-3.2.  Purpose and categories of Oklahoma Agriculture Enhancement and Diversification Program.

A.  The State Board of Agriculture is hereby authorized to establish and administer the Oklahoma Agriculture Enhancement and Diversification Program.

B.  The purpose of the Oklahoma Agriculture Enhancement and Diversification Program is to promote and encourage the interests of agriculture through the allocation of funds, by grant or loan, to individuals, cooperatives and other agricultural entities to provide assistance to projects dealing with the development of new or expanded uses or both new and expanded uses of agricultural products, and to increase productivity, provide added value to agricultural products and benefit the agricultural producer.

C.  The Program shall consist of the following categories:

1.  Cooperative marketing grants and loans to be available to entities or individuals wishing to work together to develop or establish production, processing or marketing of agricultural products.  The purpose of this category is to provide funding for promoting productivity, providing added value to agricultural products, stimulating and fostering agricultural diversification and encouraging processing innovations;

2.  Marketing and utilization grants and loans to be used to assist in the development or implementation of sound domestic or foreign marketing plans for Oklahoma agricultural products, by-products, or new and better uses for existing agricultural products by the financing of marketing feasibility studies, business plans, and test marketing;

3.  Farm diversification grants or loans to be used for projects dealing with the diversification of family farms or ranches to nontraditional crops, livestock, or on-farm, value-added processing of agricultural commodities; and

4.  Basic and applied research grants and loans for business creation or expansion, or research which will likely lead to a marketable product through the focusing of research efforts on uses and processing of Oklahoma agricultural products and by-products, including but not limited to:

a. focused research which enhances the value of an agricultural product or by-product,

b. feasibility studies,

c. product development costs, and

d. projects that are driven by an entrepreneur or the industry.

D.  The State Board of Agriculture, with the advice and assistance of the Oklahoma Agriculture Enhancement and Diversification Advisory Board created in Section 5 of this act, shall promulgate rules governing the Oklahoma Agriculture Enhancement and Diversification Program.

Added by Laws 1999, c. 157, § 2, eff. Nov. 1, 1999.

§2-5-3.3.  Oklahoma Agriculture Enhancement and Diversification Fund - Monies received and deposited - Appropriation and expenditure.

A.  There is hereby created within the State Treasury a fund for the State Board of Agriculture to be designated the "Oklahoma Agriculture Enhancement and Diversification Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Board of Agriculture to implement and maintain the Oklahoma Agriculture Enhancement and Diversification Program.

B.  The Oklahoma Agriculture Enhancement and Diversification Fund shall consist of:

1.  Money received by the State Department of Agriculture in the form of gifts, grants, appropriations, reimbursements, donations, industry contributions, funds allocated by federal agencies for marketing, research and agricultural development programs and such other monies specifically designated for the Oklahoma Agriculture Enhancement and Diversification Program.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Board of Agriculture for the Oklahoma Agriculture Enhancement and Diversification Program; and

2.  Interest attributable to investment of money in the fund.

C.  All donations or other proceeds received by the Department pursuant to the provisions of this section shall be deposited with the State Treasurer to be credited to the Oklahoma Agriculture Enhancement and Diversification Fund.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  The monies deposited in the fund shall at no time become part of the general budget of the Department or any other state agency.  Except for any administration costs incurred in development and implementation of the Oklahoma Agriculture Enhancement and Diversification Program, no monies from the fund shall be transferred for any purpose to any other state agency or to any account of the State Board of Agriculture or the Department or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 1999, c. 157, § 3, eff. Nov. 1, 1999.

§2-5-3.4.  Grants or loan funds - Applications - Evaluation criteria - Proprietary information.

A.  The State Department of Agriculture shall require eligible applicants to submit information, forms and reports as are necessary to properly and efficiently administer the Oklahoma Agriculture Enhancement and Diversification Program.

B.  Persons may apply to the State Department of Agriculture for grant or loan funds to develop or implement research or marketing and utilization or farm diversification plans, in accordance with rules promulgated by the State Board of Agriculture.  Applications for grant or loan funds shall be approved or denied by the Department in accordance with criteria promulgated by the Board pursuant to the Oklahoma Agriculture Enhancement and Diversification Program.

C.  The Commissioner of Agriculture may also allocate monies from the fund to eligible applicants on a matching basis.

D.  Grant or loan funds may be made available to eligible applicants pursuant to evaluation by the Department based on the following criteria:

1.  Preference will be given to the applicants whose:

a. industrial and nonfood production processes utilize agricultural products,

b. food, feed and fiber products and uses are innovative and add to the value of agricultural products,

c. applications demonstrate a high probability of job creation and return-on-investment,

d. proposals feature research that is innovative as well as commercially plausible,

e. proposals demonstrate a high probability of rapid commercialization,

f. projects demonstrate a shared commitment for funding from other private or public sources or from the applicant,

g. proposals center efforts on nonurban locales,

h. principals are individuals, a group of individuals, an individual on behalf of a group, or corporations which meet the criteria set forth in Section 951 of Title 18 of the Oklahoma Statutes, to market a product or formulate or implement a marketing plan for products which have not been marketed through existing marketing cooperatives,

i. proposals must contain the potential to create additional income for the farm unit, and

j. proposals must provide for new and innovative plans for marketing the product; and

2.  Consideration shall not be given to applications for:

a. research or marketing plans which do not clearly meet the stated objectives of the Oklahoma Agriculture Enhancement and Diversification Act,

b. proposals which are aimed solely at business expansion or creation without regard to agricultural products utilization, and

c. research or marketing plans that cannot reasonably be expected to result in a viable commercial application, or that are or have been duplicated by other research efforts.

E.  1.  Any information submitted to or compiled by the State Department of Agriculture, with respect to the marketing plans, financial statements, trade secrets, research concepts, methods or products, or any other proprietary information of persons, firms, associations, partnerships, agencies, corporations, institutions of higher education, nonprofit research institutions or other entities pursuant to the Oklahoma Agriculture Enhancement and Diversification Program shall not be disclosed in public hearings and shall be kept confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure.

2.  Executive sessions may be held to discuss such materials if deemed necessary by the Board.

Added by Laws 1999, c. 157, § 4, eff. Nov. 1, 1999.  Amended by Laws 2000, c. 367, § 29, emerg. eff. June 6, 2000.

§2-5-3.5.  Oklahoma Agriculture Enhancement and Diversification Advisory Board - Membership - Removal - Vacancy - Officers - Duties.

A.  There is hereby created the Oklahoma Agriculture Enhancement and Diversification Advisory Board.

B.  1.  The members of the Advisory Board shall be appointed as follows:

a. one member shall be appointed by the Speaker of the House of Representatives which member shall be an agricultural lending officer from an Oklahoma-based lending institution,

b. one member shall be appointed by the President Pro Tempore of the Senate from a farm credit institution,

c. one member shall be appointed by the State Treasurer which member shall have agricultural business experience,

d. one member shall be appointed by the Oklahoma Agricultural Cooperative Council who is an active co-op manager or chief executive officer, and

e. three members shall be appointed by the Governor from lists submitted by each of the state's three largest farm organizations and three largest commodity organizations.  Each of these members must be actively engaged in farming or ranching.

2.  The gubernatorial appointees shall serve terms of four (4) years.  The remaining appointees shall serve terms of three (3) years.

3.  The Secretary of Agriculture or designee, the Secretary of the Department of Commerce or designee, and the President of Oklahoma State University or designee, shall serve as ex officio members of the Advisory Board.

C.  1.  Members of the Advisory Board shall serve at the pleasure of and may be removed from office by the appointing authority.  Members shall continue to serve until their successors are appointed.  Any vacancy shall be filled in the same manner as the original appointments.  Six members shall constitute a quorum.

2.  The Advisory Board shall elect a chair and a vice-chair from among its members.  The Advisory Board shall meet as required to comply with its duties and responsibilities specified by the Oklahoma Agriculture Enhancement and Diversification Act and for such other purposes specified by law.  Special meetings may be called by the chair or by the concurrence of any five members.

3.  The Secretary of Agriculture shall call the first meeting of the Advisory Board.

D.  The duties of the Advisory Board shall be to:

1.  Ensure that all proposals that receive funds have the potential to directly benefit agricultural producers;

2.  Evaluate proposals and recommend to the State Department of Agriculture the funding level, and the allocation of funds for the proposal;

3.  Review interim and final reports, including but not limited to financial reports;

4.  Review and make recommendations to the Legislature on any changes needed in the Oklahoma Agriculture Enhancement and Diversification Program;

5.  Assist the Department in developing an annual report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the State Board of Agriculture;

6.  Make other written recommendations to the State Board of Agriculture which have been concurred upon by at least a majority of the membership of the Advisory Board; and

7.  Provide a public forum for the discussion of issues it considers relevant to its area of jurisdiction, and to:

a. pass nonbinding resolutions expressing the intent of the Advisory Board, and

b. make recommendations to the State Board of Agriculture or the Department concerning the need and the desirability of conducting meetings, workshops and seminars.

E.  Members of the Advisory Board shall serve without compensation but may be reimbursed expenses incurred in the performance of their duties, as provided in the State Travel Reimbursement Act.  The Advisory Board is authorized to utilize the conference rooms of the State Department of Agriculture and obtain administrative assistance from the Department, as required.

Added by Laws 1999, c. 157, § 5, eff. Nov. 1, 1999.

§2-5-4.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-5.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-6.  Marketing information and news services.

The State Board of Agriculture shall have authority to furnish market information and market news services for agricultural commodities to producers, packers, shippers, wholesalers, retailers, consumers, and other interested parties.  In addition, the Board may determine the type of information or services assembled and distributed for any commodity.  The information or services may be provided at the shipping, wholesale, or retail level.

Added by Laws 1955, p. 33, art. 5(A), § 6.  Amended by Laws 2000, c. 243, § 40, emerg. eff. May 24, 2000.

§2-5-7.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-8.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-9.  "Made in Oklahoma" and "Grown in Oklahoma" program - Specifications.

A.  The State Department of Agriculture shall initiate and operate a "Made in Oklahoma" and a "Grown in Oklahoma" program for the purpose of promoting foods, products, and services produced within Oklahoma.

B.  The programs shall be designed to:

1.  Increase consumer awareness by identifying foods, products, or services with a "Made in Oklahoma" or a "Grown in Oklahoma" logo;

2.  Increase purchase of Oklahoma foods, products, and services by Oklahomans and by out-of-state persons;

3.  Expand and develop new markets for Oklahoma-made foods, products, and services;

4.  Attract needed materials to Oklahoma processors; and

5.  Educate consumers about Oklahoma foods, products, and services through an extensive and informative public relations campaign.

Added by Laws 1991, c. 11, § 1, eff. Sept. 1, 1991.  Amended by Laws 2000, c. 243, § 13, emerg. eff. May 24, 2000.  Renumbered from § 2-11a of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-10.  "Made in Oklahoma" and "Grown in Oklahoma" program - Powers and duties of State Department of Agriculture.

A.  To implement the Made in Oklahoma Program and the Grown in Oklahoma Program, the State Department of Agriculture shall:

1.  Design a "Made in Oklahoma" logo and a "Grown in Oklahoma" logo for use by Oklahoma processors, providers, or growers;

2.  Establish standards and requirements for logos;

3.  Establish fees for logos; provided any Oklahoma processor, provider, or grower may acquire use of the logos on their foods, products, or services free of charge for the first year after authorization for use;

4.  Establish a task force to assist in ascertaining strengths and weaknesses of the program;

5.  Cooperate with other state agencies and other organizations as needed in development of the program;

6.  Foster conferences, institutes, and exhibits on Oklahoma-made products and services or Oklahoma-grown foods;

7.  Publish reports, surveys, news bulletins, or other materials pertaining to its findings, recommendations, and work; and

8.  Report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate areas needing legislative or procedural changes to help promote the purchase and use of Oklahoma-made products and services and Oklahoma-grown foods or to attract manufacturers to supply processors with needed materials.

B.  The Department may apply for, accept, and use any gift, grant, or bequest from any source for the purpose of discharging its duties.

Added by Laws 1991, c. 11, § 2, eff. Sept. 1, 1991.  Amended by Laws 2000, c. 243, 14, emerg. eff. May 24, 2000.  Renumbered from § 2-11b of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-11.  "Made in Oklahoma" and "Grown in Oklahoma" programs - Identification of needs of state entities - Cooperation with Department of Central Services and State Purchasing Director.

A.  As part of the "Made in Oklahoma" and "Grown in Oklahoma" programs established within the State Department of Agriculture, the Department, in cooperation with the Department of Central Services and the State Purchasing Director, shall develop and expand new markets and identify the needs of state agencies, institutions, universities, and other entities of state, municipalities, counties, and other political subdivisions of this state and federal agencies and institutions for Oklahoma-made and Oklahoma-grown agricultural products.

B.  The Department shall serve as a communication link between the producers of Oklahoma agricultural products and the Department of Central Services and the State Purchasing Director or directly between the producers and the state, local, and federal entities for determining and satisfying the needs of the state, local, and federal entities for agricultural products.  Special emphasis shall be given by the program for the development of opportunities for distribution and sale of surplus and oversupply of perishable products.

C.  The Department, the Department of Central Services, and the State Purchasing Director shall provide an expeditious process for the sale to and purchase of Oklahoma grown and produced agricultural products by state, local, and federal entities.

D.  The Department shall inform producers of the identified needs of agricultural products by the state, local, and federal entities and shall assist the producers in contract procedures with or through the Department of Central Services and the State Purchasing Director or directly with the state, local, or federal entity needing the agricultural products.

Added by Laws 1998, c. 65, § 1, emerg. eff. April 8, 1998.  Amended by Laws 2000, c. 243, § 15, emerg. eff. May 24, 2000.  Renumbered from § 2-11c of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-21.  Renumbered as § 10-71 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-21.1.  Renumbered as § 10-72 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-21.2.  Renumbered as § 10-73 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-22.  Renumbered as § 10-74 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-23.  Renumbered as § 10-75 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-24.  Renumbered as § 10-76 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-25.  Renumbered as § 10-77 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-25.1.  Renumbered as § 10-78 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-26.  Renumbered as § 10-79 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-27.  Renumbered as § 10-80 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-28.  Renumbered as § 10-81 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-29.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-30.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-47.  Repealed by Laws 1990, c. 249, § 11, eff. Jan. 1, 1991.

§2-5-51.  Repealed by Laws 1990, c. 249, § 11, eff. Jan. 1, 1991.

§2-5-52.  Repealed by Laws 1990, c. 249, § 11, eff. Jan. 1, 1991.

§2-5-53.  Repealed by Laws 1990, c. 249, § 11, eff. Jan. 1, 1991.

§2-5-54.  Repealed by Laws 1990, c. 249, § 11, eff. Jan. 1, 1991.

§2-5-58.  Repealed by Laws 1990, c. 249, § 11, eff. Jan. 1, 1991.

§2-5-59.  Oklahoma Trade Development program - Establishment - Participating entities - Purpose.

A.  The State Board of Agriculture shall establish an Oklahoma Trade Development program to further the processing and marketing of Oklahoma food products and renewable resources.

B.  All applicable agencies including, but not limited to, the Division of Agriculture at Oklahoma State University, the Department of Commerce, and the Corporation Commission shall cooperate in the program.

C.  The Oklahoma Trade Development Center shall consider the following subjects:

1.  The possibility of a food processing center to assist in the marketing of intrastate and interstate distribution to increase the awareness of Oklahoma food products.

2.  The possibilities for value-added products to be derived from Oklahoma's renewable resources.

Added by Laws 1987, c. 106, § 1, emerg. eff. May 22, 1987.  Amended by Laws 2000, c. 243, § 52, emerg. eff. May 24, 2000.

§2-5-60.  Industry Advisory Committee within Oklahoma Food and Agricultural Products Research and Technology Center - Members - Subcommittees - Compensation - Quorum - Assistance.

A.  There is hereby created the "Industry Advisory Committee" within the Oklahoma Food and Agricultural Products Research and Technology Center located at Oklahoma State University in Stillwater, Oklahoma.  The Committee shall consist of one ex officio nonvoting member and fifteen appointed members.  The Committee shall be advisory to the Oklahoma Food and Agricultural Products Research and Technology Center.  The Committee shall assist and advise the Oklahoma Food and Agricultural Products Research and Technology Center in prioritizing projects, in setting fees, and in creating and designing joint ventures for the development and advancement of the production, processing, handling, and marketing of agricultural commodities, so the Center may meet the needs of the state's value-added processing entities.

B.  The Committee shall consist of sixteen (16) members as follows:

1.  The Dean of the Division of Agricultural Sciences and Natural Resources of Oklahoma State University shall serve as an ex officio nonvoting member;

2.  The Governor shall appoint four members to serve three-year terms, two of whom shall be nationally based food processors, one of whom shall be a member of the "Made in Oklahoma" organization, and one of whom shall represent a state, county, or city economic development agency.  Of the members initially appointed, two shall serve a one-year term, one shall serve a two-year term, and one shall serve a three-year term;

3.  The President Pro Tempore of the Senate shall appoint four members to serve three-year terms, one of whom shall be involved in food transportation, one of whom shall be involved in textiles, one of whom shall be involved in industrial or pharmaceutical products, and one of whom shall be an Oklahoma-based food processor.  Of the members initially appointed, one shall serve a one-year term, two shall serve a two-year term, and one shall serve a three-year term;

4.  The Speaker of the House of Representatives shall appoint four members to serve three-year terms, one of whom shall be involved in food marketing, one of whom shall be involved in food distribution, one of whom shall be involved in industrial or pharmaceutical products, and one of whom shall be an Oklahoma-based food processor.  Of the members initially appointed, one shall serve a one-year term, one shall serve a two-year term, and two shall serve a three-year term; and

5.  The Dean of the Division of Agricultural Sciences and Natural Resources of Oklahoma State University shall appoint three members to serve three-year terms, one of whom shall be an Oklahoma-based food processor, and two of whom shall be involved in production agriculture.  Of the members initially appointed, one shall serve a one-year term, one shall serve a two-year term, and one shall serve a three-year term.

C.  Any vacancies in the appointed membership of the Industry Advisory Committee shall be filled in the same manner as the original appointment.

D.  The Committee shall elect from among its members a chair, vice-chair, and any other officers that the Committee determines necessary.

E.  The Committee shall meet at least biannually.

F.  The Committee may appoint subcommittees as necessary to carry out its duties pursuant to this section.

G.  Members of the Committee shall not receive a salary for duties performed by the Committee.  Members of the Committee shall be reimbursed for necessary travel expenses incurred in the performance of their official duties in accordance with the State Travel Reimbursement Act.  The Oklahoma Food and Agricultural Products Research and Technology Center shall be responsible for paying travel expenses.

H.  A majority of the members shall constitute a quorum.

I.  The Oklahoma Food and Agricultural Products Research and Technology Center shall provide staff assistance for the Committee.

Added by Laws 1996, c. 87, § 1, eff. July 1, 1996.  Amended by Laws 2000, c. 243, § 53, emerg. eff. May 24, 2000.

§2-5-60.10.  Short title.

This act shall be known and may be cited as the "Oklahoma Agricultural Commodity Referendum Act".

Added by Laws 1999, c. 123, § 1, eff. July 1, 1999.

§2-5-60.11.  Purpose of act.

A.  The purpose of the Oklahoma Agricultural Commodity Referendum Act is to authorize and prescribe the necessary procedures by which the producers of agricultural commodities grown in this state may establish agricultural commodity producers boards to finance programs devised to alleviate any circumstance or condition that serves to impede the production, marketing, research or use of agricultural commodities.

B.  Agriculture commodity producers boards established pursuant to the Oklahoma Agricultural Commodity Referendum Act shall not be agencies of the state.

Added by Laws 1999, c. 123, § 2, eff. July 1, 1999.

§2-5-60.12.  Definitions.

As used in the Oklahoma Agricultural Commodity Referendum Act:

1.  "Agricultural commodity" means an agricultural commodity, horticultural commodity, silvicultural commodity, or agricultural product, horticultural product, viticulture, or silvicultural product, or bees and honey, planting seed, rice, livestock or livestock product, or poultry or poultry product, produced in this state, either in its natural state or as processed by the producer;

2.  "Board" means an agricultural commodity producers board;

3.  "Commissioner" means the Commissioner of the State Department of Agriculture;

4.  "District" means a geographical area within the jurisdiction of a board;

5.  "Processor" means a person who:

a. is a purchaser, warehouseman, processor, or other commercial handler of an agricultural commodity, or

b. is engaged in the operation of packing, grading, selling, offering for sale or marketing any agricultural commodity in commercial quantities as defined in a marketing program, who as owner, agent, or otherwise, ships or causes agricultural commodities to be shipped;

6.  "Producer" means a person engaged in the business of producing or causing to be produced for commercial purposes an agricultural commodity.  The term "producer" includes the owner of a farm on which the commodity is produced and the owner's tenant or sharecropper;

7.  "Person" means an individual, firm, corporation, association, or any other business entity;

8.  "Secretary-treasurer" means the secretary-treasurer of a board;

9.  "Certified organization" means the agricultural commodity entity certified by the State Department of Agriculture to conduct a referendum; and

10.  "Volume of production" shall be defined by the certified organization and can refer to units of product sold such as pounds, bushels, gallons, flats, containers, packages, or other commonly recognized units of measure, square footage or acreage of production space or other appropriate measurement units, or number of production units such as trees, vines, head count of livestock or poultry, or other commonly recognized measurement units, or gross sales.

Added by Laws 1999, c. 123, § 3, eff. July 1, 1999.

§2-5-60.13.  Petition for certification - Public hearing.

A.  1.  Any nonprofit organization authorized under the laws of this state representing the producers of an agricultural commodity may petition the Commissioner of the State Department of Agriculture for certification as the organization authorized to establish a commodity producers board and conduct an assessment referendum pursuant to the Oklahoma Agricultural Commodity Referendum Act.

2.  The petition shall state:

a. the reasons for and the purposes of the commodity producers board,

b. the number of board members and board organization,

c. propose either a six-member, nine-member, twelve-member or fifteen-member board and whether board members will be appointed by district or appointed at large,

d. the maximum assessment to be levied pursuant to an election, and

e. such other information required by the commissioner;

3.  The petition shall be signed by at least twenty percent (20%) of the commodity producers in the state or at least two hundred commodity producers, whichever is less.

B.  1.  Within fifteen (15) days following the day on which a petition for certification is received, the Commissioner shall schedule a public hearing to consider the petition.  The public hearing shall be scheduled no later than forty (40) days after receipt of the completed petition is received by the Department.

2.  Upon the scheduling of the public hearing, the nonprofit organization shall provide for notification of interested commodity producers in the manner, method and locations required by the State Department of Agriculture.

3.  If the Commissioner determines that, on the basis of testimony presented at the public hearing, the petitioning organization is representative of the producers of the agricultural commodity and that the petition conforms to the purposes and provisions of the Oklahoma Agricultural Commodity Referendum Act, the Commissioner shall certify that the organization is representative of the producers of the commodity and is authorized to establish the commodity producers board and to conduct the board election and assessment referendum.

Added by Laws 1999, c. 123, § 4, eff. July 1, 1999.

§2-5-60.14.  Commodity producers board - Ballot - Notice by publication - Written notice.

A.  A certified organization may establish a commodity producers board and conduct an election of members to the commodity producers board for the commodity.  The ballot shall also provide for a referendum of the producers of an agricultural commodity on the proposition of whether or not the producers shall levy an assessment on themselves to finance programs of research, disease and insect control, predator control, education, or promotion designed to encourage the production, marketing, and use of the commodity.  The certified organization shall give public notice of:

1.  The date, hours, and polling places for voting in the referendum and election;

2.  The estimated amount and basis of the assessment proposed to be collected;

3.  Whether a producer exemption is to be allowed in accordance with Section 9 of this act; and

4.  A description of the manner in which the assessment is to be collected and the proceeds administered and used.

B.  The notice under subsection A of this section shall be published in one or more newspapers published and distributed within the boundaries described in the petition.  The notice shall be published for not less than once a week for three (3) consecutive weeks, beginning at least sixty (60) days before the date of the election.  In addition, at least sixty (60) days before the date of the election, the certified organization shall give direct written notice to each county extension educator in any county within the boundaries described in the petition.

Added by Laws 1999, c. 123, § 5, eff. July 1, 1999.

§2-5-60.15.  Conduct of election - Referendum - Eligibility to vote - Candidates.

A.  Subject to the approval of the Commissioner of the State Department of Agriculture, the certified organization shall conduct the election and referendum on a statewide basis.

B.  A producer of the agricultural commodity is eligible to vote in the election and referendum if:

1.  The producer's production occurs within the state; and

2.  The producer would be required under the referendum to pay the assessment.

C.  Any producer who is eligible to vote at the election and referendum is eligible to be a member or a candidate for membership on the commodity producers board.

D.  A potential candidate must file with the certified organization an application to have the name of such potential candidate printed on the ballot.  The application must be signed by the candidate and by at least ten producers who are eligible to vote at the election.  The application must be filed at least thirty (30) days before the date set for the election.

E.  A voter may vote for board members by writing in the name of any eligible person whose name is not printed on the ballot.

Added by Laws 1999, c. 123, § 6, eff. July 1, 1999.

§2-5-60.16.  Preparation and distribution of ballots - Contents.

A.  The certified organization shall prepare and distribute all necessary ballots in advance of the referendum and election and shall cause ballots to be available at all polling places.

B.  The referendum provisions of the ballot shall specify a maximum rate for the authorized assessment.

C.  The election provisions of the ballot may be printed only with the names of candidates who have filed valid petitions under Section 6 of this act, but the ballot shall provide a space for write-in votes.

D.  The ballot shall provide a space for the voter to certify the volume of the voter's production of the commodity during the preceding year or other relevant production period, as designated on the ballot.

Added by Laws 1999, c. 123, § 7, eff. July 1, 1999.

§2-5-60.17.  Expenses - Reimbursement.

The certified organization is responsible for all expenses incurred in connection with the referendum and election, but it may be reimbursed for actual and necessary expenses out of funds deposited in the treasury of the commodity producers board if the assessment is levied and collected.

Added by Laws 1999, c. 123, § 8, eff. July 1, 1999.

§2-5-60.18.  Exemption from assessment.

The original referendum and subsequent biennial board elections may provide exemptions for producers from payment of the assessment if the exemptions are included in full written form on the election ballot and are approved by:

1.  Two-thirds or more of those voting in the election; or

2.  More than one-half of those voting in the election and those voting in favor of the proposition produce at least fifty percent (50%) of the volume of production of the commodity during the relevant production period.

Added by Laws 1999, c. 123, § 9, eff. July 1, 1999.

§2-5-60.19.  Contest of election - Overstatement of volume of production.

A.  In any contest of an election, a ballot is void if the voter overstated the volume of production of the producer by more than ten percent (10%).  Any other error in stating volume of production is not grounds for invalidating the ballot.

B.  If a ballot is void or if any other error is made in stating production volume, the returns shall be corrected and the results adjusted accordingly.

C.  In the original referendum election, the Commissioner of the State Department of Agriculture shall be authorized and is responsible for making the determination if a ballot is void due to overstatement of production volume.  In any subsequent referendum elections the individual commodity producer boards are authorized and shall be responsible for making such determination.

Added by Laws 1999, c. 123, § 10, eff. July 1, 1999.

§2-5-60.20.  Determination of election results.

Upon receiving the report of the returns of an election and referendum, the Commissioner of the State Department of Agriculture shall determine:

1.  The number of votes cast for and against the referendum proposition;

2.  The total volume of production of the commodity during the relevant production period;

3.  The percentage of the total volume of production of the commodity that was produced by those voting in favor of the referendum proposition; and

4.  The appropriate number of candidates receiving the highest number of votes for membership on the commodity producers board.

Added by Laws 1999, c. 123, § 11, eff. July 1, 1999.

§2-5-60.21.  Certification of adoption of defeat of referendum proposition.

A.  In a referendum election, if the Commissioner of the State Department of Agriculture finds that either of the two conditions set forth in subsection B of this section are met, the Commissioner shall publicly certify the adoption of the referendum proposition and issue certificates of election to those persons elected to the board.  Otherwise the Commissioner shall certify that the referendum proposition was defeated.

B.  The referendum proposition will be adopted upon a finding that:

1.  Two-thirds or more of those voting in the election voted in favor of the referendum proposition; or

2.  More than one-half of those voting in the election voted in favor of the referendum proposition, and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

Added by Laws 1999, c. 123, § 12, eff. July 1, 1999.

§2-5-60.22.  Biennial board elections.

A commodity producers board shall conduct biennial elections for the purpose of electing members to the board.  The board shall give notice and hold the election in accordance with the applicable provisions of the Oklahoma Agricultural Commodity Referendum Act relating to the initial election and, to the extent necessary, in accordance with the rules of the Commissioner of the State Department of Agriculture.

Added by Laws 1999, c. 123, § 13, eff. July 1, 1999.

§2-5-60.23.  Establishment of board upon certification of referendum results.

If the Commissioner of the State Department of Agriculture certifies adoption of a referendum proposition under Section 12 of this act, the commodity producers board is established and has the powers and duties prescribed by the Oklahoma Agricultural Commodity Referendum Act.

Added by Laws 1999, c. 123, § 14, eff. July 1, 1999.

§2-5-60.24.  Meeting and organization of board - Terms of office.

A.  On receiving certificates of election from the Commissioner of the State Department of Agriculture, the members of the commodity producers board shall meet and organize.

B.  Members of the initial board shall draw lots so that one-third (1/3) of the members shall hold office for two (2) years, one-third (1/3) for four (4) years, and one-third (1/3) for six (6) years.  Thereafter, members of the board shall serve for terms of six (6) years.

C.  Each member holds office until a successor is elected and has qualified.

Added by Laws 1999, c. 123, § 15, eff. July 1, 1999.

§2-5-60.25.  Officers of board - Bond.

A.  The commodity producers board shall elect from its members a chair, a secretary-treasurer, and other officers that it considers necessary.

B.  The secretary-treasurer shall execute a corporate surety bond in an amount required by the board.  The bond shall be conditioned on the secretary-treasurer faithfully accounting for all money that comes into the custody of the officer.  The bond shall be filed with the Commissioner.

C.  The board shall fill any vacancy on the board by appointment for the unexpired term.

D.  A majority vote of all members present is necessary for an action of the board to be valid.

E.  Members of the board serve without compensation but are entitled to reimbursement from their commission for reasonable and necessary expenses incurred in the discharge of their duties.

Added by Laws 1999, c. 123, § 16, eff. July 1, 1999.

§2-5-60.26.  Powers and duties of board.

A.  The commodity producers board shall have the power and duty to:

1.  Employ personnel deemed necessary by the board, fix the amount and manner of their compensation, and incur other expenses that are necessary and proper to enable the board to effectively carry out the purposes of the Oklahoma Agricultural Commodity Referendum Act;

2.  Adopt rules as necessary to promptly and effectively administer the Oklahoma Agricultural Commodity Referendum Act;

3.  Retain legal counsel as is required to fulfill the purposes of the Oklahoma Agricultural Commodity Referendum Act;

4.  Sue and be sued;

5.  Initiate prosecution and civil remedies necessary to collect any assessments due and owing to the commodity producers board;

6.  Cooperate with local, state or national organizations, whether public or private, in carrying out the purposes of contracts as may be necessary;

7.  Make such reasonable expenditures of funds as is necessary to carry out the provisions of the Oklahoma Agricultural Commodity Referendum Act;

8.  Call and conduct such meetings and elections as may be necessary in carrying out the provisions of the Oklahoma Agricultural Commodity Referendum Act;

9.  Keep minutes of its meetings and other books and records that clearly reflect all acts and transactions of the board.  The board shall open its records to examination by any participating producer during regular business hours; provided, the board may determine by rule that certain information provided by a commodity producer is proprietary and is confidential;

10.  Set the rate of the assessment.  The rate may not exceed the maximum established in the election authorizing the assessment or a subsequent election establishing a maximum rate;

11.  Act separately or in cooperation with any person in developing, carrying out, and participating in programs of research, disease and insect control, predator control, education, and promotion designed to encourage the production, marketing, and use of the commodity on which the assessment is levied; and

12.  Exercise such other powers as necessary to carry out the purposes of the Oklahoma Agricultural Commodity Referendum Act.

B.  The Commissioner of the State Department of Agriculture shall promulgate rules for the establishment of commodity producer boards pursuant to the Oklahoma Agricultural Commodity Referendum Act.  The rules shall ensure that such commodity producer boards are established and administered in a uniform manner.

Added by Laws 1999, c. 123, § 17, eff. July 1, 1999.

§2-5-60.27.  Proposal and approval of budget - Audits - Reports - State budget and expenditure limitations.

A.  The commodity producers board shall file with the Director of the Market Development Division of the State Department of Agriculture a proposed budget and may expend funds only after the division director has approved the budget.  If after thorough review the division director disapproves the proposed budget, the proposed budget shall be returned to the submitting board not later than forty-five (45) days after the date on which the proposed budget is submitted with a statement of reasons for disapproval.

B.  Accounts of the board are subject to audit by the State Auditor and Inspector.

C.  Within thirty (30) days following the end of each fiscal year of the board, the board shall submit to the Director of the Market Development Division of the State Department of Agriculture a report itemizing all income and expenditures and describing all activities of the board during the previous fiscal year.

D.  Funds collected by the commodity producers board pursuant to the Oklahoma Agricultural Commodity Referendum Act shall not be subject to state budget and expenditure limitations.  Such funds shall at no time become monies of the state or become part of the general budget of the state.  Debts or obligations of the board shall not be construed to be debts or obligations of this state.

Added by Laws 1999, c. 123, § 18, eff. July 1, 1999.

§2-5-60.28.  Assessments, donations and grants - Purpose of expenditures.

A.  The board is authorized to receive assessments as provided for in the Oklahoma Agricultural Commodity Referendum Act, donations from any source and grants from governmental agencies.

B.  Money received by the board may be expended for the purpose of implementing the provisions of the Oklahoma Agricultural Commodity Referendum Act.

C.  Funds assessed and collected under this act shall not be expended for use directly or indirectly to promote or oppose the election of any candidate for public office or to influence legislation.

Added by Laws 1999, c. 123, § 19, eff. July 1, 1999.

§2-5-60.29.  Collection of assessment.

A.  The processor at the first point of sale determined by the board shall collect the assessment.  Except as provided by subsection B of this section, the processor at that point shall collect the assessment by deducting the appropriate amount from the purchase price of the commodity or from any funds advanced for that purpose.

B.  If the producer and processor are the same legal entity, or if the producer retains ownership after processing, such entity shall remit the assessment at the time of first sale of the commodity.

C.  The secretary-treasurer of the commodity producers board, by registered or certified mail, shall notify each processor of the duty to collect the assessment, the manner in which the assessment is to be collected, and the date on or after which the processor is to begin collecting the assessment.

D.  The amount of the assessment collected shall be clearly shown on the sales invoice or other document evidencing the transaction.  The processor shall furnish a copy of the document to the producer.

E.  Unless otherwise provided by the original referendum, no later than the tenth day of each month the processor shall remit the amount collected during the previous month to the secretary-treasurer of the board.

F.  No commodity shall be subject to the applicable fee more than once per growing season.

Added by Laws 1999, c. 123, § 20, eff. July 1, 1999.

§2-5-60.30.  Refund.

A.  A producer who has paid an assessment may obtain a refund of the amount paid by filing an application for refund with the secretary-treasurer of the commodity producers board within sixty (60) days after the date of payment.  The application must be in writing, on a form prescribed by the board for that purpose, and accompanied by proof of payment of the assessment.

B.  The secretary-treasurer shall pay the refund to the producer before the eleventh day of the month following the month in which the application for refund and proof of payment are received.

Added by Laws 1999, c. 123, § 21, eff. July 1, 1999.

§2-5-60.31.  Increase of maximum rate of assessment - Abolition of assessment - Referendum.

A.  At any biennial election of the commodity producers board, the board may submit to the voters a proposition to increase the maximum rate of assessment.  The proposition is approved and the new maximum rate is in effect if:

The referendum proposition will be adopted upon a finding that:

1.  Two-thirds or more of those voting in the election voted in favor of the referendum proposition; or

2.  More than one-half of those voting in the election voted in favor of the referendum proposition, and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

B.  1.  If twenty percent (20%) or more of the producers participating in the program present to the secretary-treasurer a petition calling for a referendum of the qualified voters on the proposition of discontinuing the assessment, the board shall conduct a referendum for that purpose.  An election on a proposition of discontinuing the assessment shall be held no more than once per year.

2.  The board shall give notice of the referendum, the referendum shall be conducted, and the results shall be declared in the manner provided by law for the original referendum and election, with any necessary exceptions provided by rule promulgated pursuant to the Oklahoma Agricultural Commodity Referendum Act.

3.  The board shall conduct the referendum within ninety (90) days of the date of filing of the petition.

4.  The proposition shall be approved if:

a. two-thirds or more of those voting in the election voted in favor of the referendum proposition, or

b. more than one-half of those voting in the election voted in favor of the referendum proposition, and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

C.  If the proposition is approved, the assessment is abolished.

Added by Laws 1999, c. 123, § 22, eff. July 1, 1999.

§2-5-60.32.  Failure to remit assessment - Proceedings to recover.

The commodity producers board may investigate conditions that relate to the prompt remittance of the assessment by any producer or processor.  If the board determines that a person has failed to remit to the board the assessment as required by the Oklahoma Agricultural Commodity Referendum Act, the board may independently institute proceedings for recovery of the amount due to the board or for injunctive or other appropriate relief.

Added by Laws 1999, c. 123, § 23, eff. July 1, 1999.

§2-5-60.33.  Violations - Injunction - Costs and attorney fees.

A violation of any provision of the Oklahoma Agricultural Commodity Referendum Act is unlawful and may be enjoined by a district court of competent jurisdiction.  In any action brought by a board which results in an injunction against a person and the court determines that such person has violated any provision of the Oklahoma Agricultural Commodity Referendum Act, the court shall award costs and attorney fees to the board.

Added by Laws 1999, c. 123, § 24, eff. July 1, 1999.

§2-5-60.34.  Exemption from requirements of act.

All commissions and assessments established before July 1, 1999, are exempt from the requirements and provisions of the Oklahoma Agricultural Commodity Referendum Act.

Added by Laws 1999, c. 123, § 25, eff. July 1, 1999.

§2-5-61a.  Renumbered as § 14-31 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61b.  Renumbered as § 14-32 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61c.  Renumbered as § 14-33 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61d.  Renumbered as § 14-34 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61e.  Renumbered as § 14-35 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61f.  Renumbered as § 14-36 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61g.  Renumbered as § 14-37 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61h.  Renumbered as § 14-38 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61i.  Renumbered as § 14-39 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61j.  Renumbered as § 14-40 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61k.  Renumbered as § 14-41 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61l.  Renumbered as § 14-42 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61m.  Renumbered as § 14-43 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-61n.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-62.1.  Renumbered as § 14-61 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.2.  Renumbered as § 14-62 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.3.  Renumbered as § 14-63 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.4.  Renumbered as § 14-64 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.5.  Renumbered as § 14-65 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.6.  Renumbered as § 14-66 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.7.  Renumbered as § 14-67 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.8.  Renumbered as § 14-68 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.9.  Renumbered as § 14-69 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-5-62.10.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-71.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-72.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-73.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-74.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-75.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-76.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-77.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-78.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-79.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-5-80.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-5-81.  Short title - Purpose of program.

A.  Sections 5-81 through 5-89 of this title shall be known and cited as the "Oklahoma Agricultural Linked Deposit Program".

B.  It is the purpose of the Oklahoma Agricultural Linked Deposit Program to provide funding for eligible agricultural businesses.  It is the specific intent of the Legislature that any funding provided to eligible agricultural businesses for alternative agricultural products shall diversify Oklahoma's agricultural industry so as to broaden Oklahoma's economic base.

Added by Laws 1987, c. 182, § 1, eff. Feb. 1, 1988.  Amended by Laws 1997, c. 367, § 1, eff. July 1, 1997; Laws 2001, c. 146, § 100, emerg. eff. April 30, 2001.  Renumbered from § 1761 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§2-5-82.  Definitions.

As used in the Oklahoma Agricultural Linked Deposit Program:

1.  "Agricultural domestic corporation" means any domestic corporation formed or licensed pursuant to the Oklahoma General Corporation Act or a limited domestic liability company formed or licensed pursuant to the Oklahoma Limited Liability Company Act and meeting the requirements of paragraph 5 of subsection A of Section 955 of Title 18 of the Oklahoma Statutes and meeting the requirements of subsection A of Section 951 of Title 18 of the Oklahoma Statutes;

2.  "Agricultural linked deposit" means a certificate of deposit placed by the State Treasurer with an eligible lending institution or an investment in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with regard to an eligible lending institution for the purpose of carrying out the intent of this program;

3.  "Agricultural Linked Deposit Loan Package" means the forms provided by the State Treasurer for the purpose of applying for an agricultural linked deposit;

4.  "Alternative agricultural products" means those products included in a report submitted by the Cooperative Extension Service of Oklahoma State University to the State Department of Agriculture, and any other products which the State Board of Agriculture determines will diversify Oklahoma's agricultural industry so as to broaden Oklahoma's economic base;

5.  "An at-risk farm or ranch business" shall be one that seeks a production loan and meets the following criteria:

a. at least sixty percent (60%) of gross income derived from farming and/or ranching, and

b. a debt-to-asset ratio over forty percent (40%);

6.  "Eligible agricultural business" means any person engaged in producing, processing, or marketing alternative agricultural products or an at-risk farm or ranch business, within the State of Oklahoma in operation that has developed a management plan through the Intensive Financial Management and Planning Support (IFMAPS) program of the Cooperative Extension Service of Oklahoma State University or the Farm Business Management Program of the Oklahoma Department of Career and Technology Education; and

7.  "Eligible lending institution" means a financial institution that agrees to participate in the Oklahoma Agricultural Linked Deposit Program, and:

a. is eligible to be a depository of state funds, or

b. is an institution of the farm credit system organized under the federal "Farm Credit Act of 1971", 12 U.S.C. 2001, as amended.

Added by Laws 1987, c. 182, § 2, eff. Feb. 1, 1988.  Amended by Laws 1988, c. 3, § 1, operative Feb. 1, 1988; Laws 1989, c. 248, § 1, eff. Nov. 1, 1989; Laws 1997, c. 367, § 2, eff. July 1, 1997; Laws 2001, c. 146, § 101, emerg. eff. April 30, 2001.  Renumbered from § 1762 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.  Amended by Laws 2001, c. 414, § 1, eff. July 1, 2001.

NOTE: Laws 2001, c. 33, § 1 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.

§25-83.  Report on diversification of Oklahoma's agriculture industry  Alternative agricultural products.

A.  The Director of the Cooperative Extension Service shall submit to the State Department of Agriculture a report on which products will diversify Oklahoma's agriculture industry on or before January 1 of each year.

B.  Alternative agricultural products under the Oklahoma Agricultural Linked Deposit Program shall be determined by the State Board of Agriculture, and shall include, but not be limited to, the products listed in a report submitted by the Director of the Cooperative Extension Service to the State Board of Agriculture on January 1 of each year.  The Board shall hold necessary hearings to gain input from the agricultural community to determine if a product which is not included in the report from the Cooperative Extension Service will qualify as an alternative agricultural product.

Added by Laws 1987, c. 182, § 3, eff. Feb. 1, 1988.  Amended by Laws 2001, c. 146, § 102, emerg. eff. April 30, 2001.  Renumbered from § 1763 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§2-5-84.  Dissemination of information about program.

The State Treasurer shall disseminate information about the Oklahoma Agricultural Linked Deposit Program to the agriculture industry in this state.

Added by Laws 1987, c. 182, § 4, eff. Feb. 1, 1988.  Renumbered from § 1764 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§25-85.  Administration of program  Annual report.

A.  The State Treasurer is authorized to administer the Oklahoma Agricultural Linked Deposit Program.  The State Treasurer is further authorized to issue guidelines in a manner similar to Article I of the Administrative Procedures Act.

B.  The State Treasurer shall submit an annual report outlining the status of the Oklahoma Agricultural Linked Deposit Program to the Governor, the Lieutenant Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

Added by Laws 1987, c. 182, § 5, eff. Feb. 1, 1988.  Amended by Laws 2001, c. 146, § 103, emerg. eff. April 30, 2001.  Renumbered from § 1765 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-5-86.  Agricultural linked deposit loan packages - Completion by borrower -  Acceptance and review by lending institutions - Certification of proposed use - Priority for economic needs of area - Submission of package to State Treasurer - Approval or rejection.

A.  The State Treasurer is authorized to disseminate information and provide agricultural linked deposit loan packages to the lending institutions eligible for participation in the Oklahoma Agricultural Linked Deposit Program.

B.  The agricultural linked deposit loan package shall be completed by the borrower before being forwarded to the lending institution for consideration.  Any technical assistance in completing the agricultural loan package shall be provided by the State Department of Agriculture.

C.  1.  An eligible lending institution that desires to receive an agricultural linked deposit shall accept and review applications for loans from eligible agricultural businesses.  The lending institution shall apply all usual lending standards to determine the credit worthiness of each eligible agricultural business.  No single linked deposit for an alternative agricultural product shall exceed One Million Dollars ($1,000,000.00).  No single linked deposit for an atrisk farm or ranch operation shall exceed Three Hundred Fifty Thousand Dollars ($350,000.00).

2.  Only one linked deposit loan shall be made and be outstanding at any one time to any farmer.  However, the linked deposit loan may be refinanced.

3.  No loan shall be made to any officer or director of the lending institution making the loan.

D.  An eligible agricultural business shall certify on its loan application that the reduced rate loan will be used exclusively for the purposes outlined in paragraph 6 of Section 5-82 of this title.

E.  In considering which eligible agricultural businesses to include in the agricultural linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the economic needs of the area in which the business is located and other factors it considers appropriate to determine the relative financial need of the business.

F.  1.  The eligible lending institution shall forward to the State Treasurer an agricultural linked deposit loan package in the form and manner prescribed and approved by the State Treasurer.  The package shall include information regarding the amount of the loan requested by each eligible agricultural business and any other information regarding each business the State Treasurer and the State Board of Agriculture requires.  The institution shall certify that each applicant is an eligible agricultural business, and shall, for each business, certify the present borrowing rate applicable to each specific eligible agricultural business.

2.  The institution and applicant shall certify that each applicant is an eligible agricultural business and that the values used to calculate the ratios of debt to assets have not been changed or manipulated in order to qualify the applicant for the program.

3.  Whoever knowingly makes a false statement concerning a linked deposit loan application shall be prohibited from participating in the linked deposit loan program.

G.  Upon receipt of a completed agricultural linked deposit loan package, the State Treasurer may review or audit the information contained in the completed agricultural linked deposit loan package, including, but not limited to, a review or audit of the values used to calculate the ratios of debts to assets as provided by the applicant and the institution.  The State Treasurer shall forward the completed agricultural linked deposit loan package to the Board.  The Board shall review the agricultural linked deposit loan package to determine if the package qualifies under this program.  The Board shall make a recommendation concerning the package within ten (10) business days.  The Board shall return the package to the State Treasurer with a written recommendation of approval or rejection.  If the Board recommends rejection, the written recommendation shall include reasons for the rejection.  The Board shall forward a copy of the rejection notice to the lending institution and the borrower.  The State Treasurer shall keep a chronological list of applications forwarded by the Board for approval or rejection.

Added by Laws 1987, c. 182, § 6, eff. Feb. 1, 1988.  Amended by Laws 1989, c. 248, § 2, eff. Nov. 1, 1989; Laws 1994, c. 277, § 15; Laws 1995, c. 88, § 1, eff. July 1, 1995; Laws 2001, c. 146, § 104, emerg. eff. April 30, 2001.  Renumbered from § 1766 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§25-87.  Acceptance or rejection of agricultural linked deposit loan package  Notice  Agricultural linked deposit agreements.

A.  The State Treasurer may accept or reject an agricultural linked deposit loan package or any portion of the package, based on the State Treasurer's evaluation of the eligible agricultural businesses included in the package, the amount of individual loans in the package, and the amount of the package.  If the State Treasurer recommends rejection, the written recommendation shall include reasons for the rejection in a report to the State Board of Agriculture.  The Board shall forward a copy of the rejection notice to the lending institution and the borrower.  The borrower may be allowed to bring the application into compliance with the Board and the State Treasurer and resubmit the application.  If the State Treasurer rejects the loan because sufficient funds are not available for a linked deposit, then the applications may be considered in the order received when funds are once again available subject to a review by the Board and the lending institution.  In evaluating the eligible agricultural businesses, the State Treasurer shall consider the recommendation of the Board and the economic needs of the area where the business is located.

B.  The State Treasurer may accept or reject an agricultural linked deposit loan package or any portion of the package, based on the agricultural business's debt-to-asset ratio.  The State Treasurer shall have the authority to establish quarterly, based on the availability of funds, a minimum debt-to-asset ratio of not less than forty percent (40%), nor more than fifty-five percent (55%), required to qualify as an at-risk farm or ranch business.

C.  Upon acceptance of the agricultural linked deposit loan package or any portion of the package, the State Treasurer shall notify the Board, the lending institution and the borrower.  Upon acceptance, the State Treasurer may place certificates of deposit with the eligible lending institution at a rate below current market rates, as determined and calculated by the State Treasurer, or may invest in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with respect to the eligible lending institution at a rate below current market rates, as determined and calculated by the State Treasurer.  When necessary, the State Treasurer may place certificates of deposit or may invest in obligations or securities prior to acceptance of an agricultural linked deposit loan package.

D.  1.  The eligible lending institution shall enter into an agricultural linked deposit agreement with the State Treasurer, that shall include requirements necessary to implement the purposes of the Oklahoma Agricultural Linked Deposit Program.  The requirements shall include an agreement by the eligible lending institution to lend an amount equal to the agricultural linked deposit to eligible agricultural businesses at an interest rate that reflects a percentage rate reduction below the present borrowing rate applicable to each specific agricultural business in the accepted loan package that is equal to the percentage rate reduction below market rates at which the certificates of deposit that constitute the agricultural linked deposit were placed or at which the investments in bonds, notes, debentures, or other obligations or securities that constitute the agricultural linked deposit were made.  The requirements shall also reflect the market conditions prevailing in the eligible lending institution's lending area.

2.  The agreement may include a specification of the period of time in which the lending institution is to lend funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit to be placed or the investment in bonds, notes, debentures, obligations, or securities to be made for any maturity considered appropriate by the State Treasurer not to exceed two (2) years and may be renewed for up to an additional three renewals not to exceed two (2) years each at the option of the State Treasurer.  Two additional renewals may be approved by the State Treasurer up to a total duration of participation of twelve (12) years, but new eligible participants and eligible participants who have had linked deposit loans for less than eight (8) years shall have priority over renewals.  No renewals will be allowed unless the amount of principal has been reduced by a minimum of five percent (5%) and all interest paid to date from the time of the prior loan or renewal.  Interest shall be paid at the times determined by the State Treasurer.

Added by Laws 1987, c. 182, § 7, eff. Feb. 1, 1988.  Amended by Laws 1993, c. 86, § 1, eff. July 1, 1993; Laws 1995, c. 88, § 2, eff. July 1, 1995; Laws 1999, c. 4, § 1, eff. July 1, 1999; Laws 2001, c. 146, § 105, emerg. eff. April 30, 2001.  Renumbered from § 1767 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§25-88.  Funding of loan  Loan rate  Certification of compliance.

A.  1.  Upon the placement of an agricultural linked deposit with an eligible lending institution, the institution shall fund the loan to each approved eligible agricultural business listed in the agricultural linked deposit loan package in accordance with the agricultural linked deposit agreement between the institution and the State Treasurer.

2.  The loan shall be at a rate that reflects a percentage rate reduction below the present borrowing rate applicable to each business that is equal to the percentage rate reduction below market rates at which the certificate of deposits that constitute the agricultural linked deposit were placed or at which the investments in bonds, notes, debentures, or other obligations or securities that constitute the agricultural linked deposit were made.

3.  A certification of compliance with this section in the form and manner as prescribed by the State Treasurer shall be required of the eligible lending institution.

B.  The State Treasurer shall take any and all steps necessary to implement the Oklahoma Agricultural Linked Deposit Program and monitor compliance of eligible lending institutions and eligible agricultural businesses, including the development of guidelines as necessary.

Added by Laws 1987, c. 182, § 8, eff. Feb. 1, 1988.  Amended by Laws 2001, c. 146, § 106, emerg. eff. April 30, 2001.  Renumbered from § 1768 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§25-89.  Liability of state for payment of loan.

The State of Oklahoma, the State Department of Agriculture, and the State Treasurer shall not be liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible agricultural business.  Any delay in payments or default on the part of an eligible agricultural business does not in any manner affect the agricultural linked deposit agreement between the eligible lending institution and the State Treasurer.

Added by Laws 1987, c. 182, § 9, eff. Feb. 1, 1988.  Amended by Laws 2001, c. 146, § 107, emerg. eff. April 30, 2001.  Renumbered from § 1769 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-5-91.  Short title - Implementation.

A.  This subarticle shall be known and may be cited as the "Oklahoma International Trade Development Act".

B.  The Oklahoma International Trade Development Act shall be implemented by the Oklahoma International Trade Development Council.

Added by Laws 1994, c. 357, § 1, eff. July 1, 1994.  Amended by Laws 2001, c. 146, § 125, emerg. eff. April 30, 2001.  Renumbered from § 3001 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-5-92.  Mission of Council.

A.  The mission of the Oklahoma International Trade Development Council is to:

1.  Develop and recommend marketing strategies and policies; and

2.  Promote the strategies and policies at the request of any Oklahoma agency, authority, and other entity of state government whose fundamental mission is the economic development of Oklahoma through export of agricultural products including, but not limited to raw materials, value added foods, grains, processed feeds, equipment, live animals, semen, embryos and services.

B.  The Oklahoma International Trade Development Council shall continue the high level of integrity of development initiatives traditionally employed by Oklahoma, and combine the joint efforts and expertise available across state agencies, institutions and centers.

Added by Laws 1994, c. 357, § 2, eff. July 1, 1994.  Amended by Laws 1996, c. 72, § 1, emerg. eff. April 9, 1996; Laws 2001, c. 146, § 126, emerg. eff. April 30, 2001.  Renumbered from § 3002 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-5-93.  Functions and membership of Council.

A.  To fulfill its mission as the originator of the development of economic analysis and market planning for this state, the Oklahoma International Trade Development Council shall be the central advisory, planning, and monitoring board for all agriculture-related products, livestock, goods, services, and agricultural market development.  The Council shall serve as an expert economic development advisory board to the executive branch, the state Legislature, and the judiciary regarding international export of Oklahoma agricultural products, livestock, goods, services, and agricultural market development.

1.  The Oklahoma International Trade Development Council shall be an economic development advisory board for the Oklahoma Department of Commerce for agricultural marketing and investment activities.

2.  The Oklahoma International Trade Development Council shall act as policy advisor for the Oklahoma International Trade Development Act to the State Department of Agriculture and the Institutions of Higher Learning in their representative capacities for development of agricultural policies and programs for international export sales and markets.

3.  The Oklahoma International Trade Development Council shall act as the central policy development advisory board to any newly created Oklahoma agencies, authorities, and other entities of state government whose fundamental mission is the economic development of Oklahoma through export of agricultural products, livestock, goods, services, and agricultural market development.

4.  In its capacity as Oklahoma's central economic policy, advisory, and monitoring board for export of agricultural products, livestock, goods, services, and agricultural market development, the Oklahoma International Trade Development Council shall promote greater collaboration and cooperation between the executive and legislative branches, agribusiness, financial institutions, labor and management, educational institutions, and local communities to create increased innovation, creativity, diversity, and productivity greater than any one sector can achieve acting alone.

B.  1.  The Oklahoma International Trade Development Council shall consist of the following ex officio members or their designee:

a. the Commissioner of the State Department of Agriculture,

b. the Executive Director of the Oklahoma Department of Commerce,

c. Chair and Vice-chair of the Agriculture Committee of the House of Representatives,

d. Chair and Vice-chair of the Agriculture Committee of the State Senate,

e. the Chair and Vice-chair of the Economic Development Committee of the Oklahoma House of Representatives,

f. the Chair and Vice-chair of the Economic Development Committee of the State Senate, and

g. the Chair of the Oklahoma State Chamber of Commerce and Associated Industries;

2.  In addition to the members specified in paragraph 1 of this subsection, the Council shall consist of the following:

a. the Governor shall appoint six members as follows:

(1) a representative of the Oklahoma wheat industry, from a list submitted by statewide wheat producer associations,

(2) a representative of the Oklahoma cattle industry, from a list submitted by statewide Oklahoma cattlemen's producer associations,

(3) a representative of the Oklahoma pork producers submitted by statewide pork producer associations,

(4) a representative of the Oklahoma food processing industry,

(5) a representative of a state financial institution with experience in international finance, and

(6) one member from the public at large,

b. the Speaker of the House of Representatives shall appoint five members as follows:

(1) a representative of the Oklahoma grain and seed industry,

(2) a representative of the Oklahoma poultry producers,

(3) a representative of the Oklahoma cotton producers,

(4) a representative from the pure breed livestock industry, and

(5) one member from the public at large, and

c. the Pro Tempore of the Senate shall appoint five members as follows:

(1) a representative from the Oklahoma nursery industry,

(2) a representative from the Oklahoma soybean producers,

(3) a representative from the Oklahoma peanut producers,

(4) a specialized genetic expert, and

(5) a member from the public at large.

C.  The initial appointments for each gubernatorial and legislative member shall be for progressive terms of one (1) through four (4) years so that only one term expires each calendar year.  Each of the first members appointed from the public at large shall serve a term of three (3) years.  Subsequent appointments shall be for four-year terms.

D.  All appointees to the Council shall be selected for outstanding knowledge and leadership in their fields.

E.  No appointed member may serve more than two consecutive full terms of office on the Oklahoma International Trade Development Council.

F.  Any vacancy in the appointive membership of the Oklahoma International Trade Development Council shall be filled for the unexpired term in the same manner as the original appointment.

G.  The Chair of the Oklahoma International Trade Development Council shall be elected annually from among the private sector members.  A Vice-chair shall be elected annually from among all the members.

H.  The Oklahoma International Trade Development Council shall meet at least quarterly each year, and at other times upon the call of the Governor.

I.  The Oklahoma International Trade Development Council shall be managed by the State Department of Agriculture who is authorized to contract for services with any person to accomplish the purposes of the Oklahoma International Trade Development Act.

J.  Nonlegislative members of the Oklahoma International Trade Development Council shall be reimbursed for actual and necessary travel expenses in performing their duties as members of the Oklahoma International Trade Development Council.  Legislative members of the Council shall be reimbursed as provided in Section 456 of Title 74 of the Oklahoma Statutes.

K.  In making appointments to the board of directors of the Oklahoma International Trade Development Council, appropriate consideration shall be given to representation upon the Council by race, gender, and geographical area.

Added by Laws 1994, c. 357, § 3, eff. July 1, 1994.  Amended by Laws 1995, c. 51, § 1, eff. July 1, 1995; Laws 1996, c. 72, § 2, emerg. eff. April 9, 1996; Laws 2001, c. 146, § 127, emerg. eff. April 30, 2001.  Renumbered from Title 2, § 3003 by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.  Amended by Laws 2001, c. 440, § 3, eff. July 1, 2001; Laws 2002, c. 22, § 1, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 430, § 6 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§2-5-94.  Powers and duties of Council.

A.  The Oklahoma International Trade Development Council shall have the power and duty to:

1.  Assist and encourage economic prosperity and employment throughout this state by promoting the expansion of international exports of Oklahoma agricultural products and livestock;

2.  Cooperate in conjunction with other organizations, public and private, the objectives of which are the promotion and advancement of export trade activities in the state;

3.  Make recommendations regarding the establishment of a source of funding credit guarantees and insurance to support export development, particularly to small- and medium-sized businesses; and

4.  Advise exporters and other groups regarding barter agreements between exporters of Oklahoma agricultural, livestock, or manufactured goods and groups in other counties and to facilitate contributions of Oklahoma agricultural and livestock products to areas of the world experiencing food shortages.

B.  The Oklahoma International Trade Development Council shall seek advice from the general public, professional associations, academic groups and institutions, and individuals with the knowledge  and interest in areas of economic development and planning regarding international export of Oklahoma agricultural products and livestock, and agricultural market development.

C.  All state agencies shall cooperate with the Oklahoma International Trade Development Council in providing information and other assistance as requested for the performance of Council duties.

D.  The Oklahoma International Trade Development Council shall utilize, seek to enhance, and support the continuing economic analysis and information services provided by the public and private higher education institutions of this state.

Added by Laws 1994, c. 357, § 4, eff. July 1, 1994.  Amended by Laws 1996, c. 72, § 3, emerg. eff. April 9, 1996; Laws 2001, c. 146, § 128, emerg. eff. April 30, 2001.  Renumbered from § 3004 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-5-100.  Legislative finding and declaration.

The Legislature hereby finds, determines and declares that the production of agricultural food products constitutes a large proportion of Oklahoma's economy and that it is beneficial to the citizens of this state to protect the vitality of the agricultural economy by providing a legal cause of action for producers of perishable agricultural food products to recover damages for the disparagement of any perishable agricultural food product.

Added by Laws 1995, c. 159, § 1, eff. July 1, 1995.  Amended by Laws 2001, c. 146, § 129, emerg. eff. April 30, 2001.  Renumbered from § 3010 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.

§2-5-101.  Definitions.

As used in Sections 129 through 132 of this act unless the context otherwise requires:

1.  "Disparagement" means dissemination of information to the public in any manner which casts doubt on the safety of any perishable agricultural food product to the consuming public; and

2.  "Perishable agricultural food product" means an agricultural product as defined in Section 17-3 of Title 2 of the Oklahoma Statutes, intended for human consumption which is sold or distributed in a form that will perish or decay beyond marketability within a period of time.

Added by Laws 1995, c. 159, § 2, eff. July 1, 1995.  Amended by Laws 2001, c. 146, § 130, emerg. eff. April 30, 2001.  Renumbered from § 3011 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.

§2-5-102.  Cause of action for damages.

A.  Any producer of perishable agricultural food products who suffers damages as a result of another person's disparagement of any such perishable agricultural food product, when the disparagement is based on false information which is not based on reliable scientific facts and scientific data and which the disseminator knows or should have known to be false, may bring an action for damages and for any other appropriate relief in a court of competent jurisdiction.

B.  The provisions of this section shall not be construed to limit or prohibit any cause of action which may be available to any producer of perishable agricultural food products pursuant to the Oklahoma Deceptive Trade Practices Act or any state or federal slander or libel law.

Added by Laws 1995, c. 159, § 3, eff. July 1, 1995.  Amended by Laws 2001, c. 146, § 131, emerg. eff. April 30, 2001.  Renumbered from § 3012 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.

§2-5-103.  Short title.

This article shall be known and may be cited as the "Oklahoma Farm Animal, Crop, and Research Facilities Protection Act".

Added by Laws 2003, c.70, § 1, eff. Nov. 1, 2003.

§2-5-104.  Definitions.

As used in the Oklahoma Farm Animal, Crop, and Research Facilities Protection Act:

1.  "Actor" means a person accused of any of the offenses in this act;

2.  "Animal" means any warm or cold-blooded animal or insect which is being used in food or fiber production, agriculture, research, testing, or education, including, but not limited to, hogs, equines, mules, cattle, sheep, ratites, goats, dogs, rabbits, poultry, fish, and bees.  The term "animal" shall not include any animal held primarily as a pet;

3.  "Animal facility" includes any vehicle, building, structure, pasture, paddock, pond, impoundment, or premises where an animal is kept, handled, housed, exhibited, bred, or offered for sale and any office, building, or structure where records or documents relating to an animal or to animal research, testing, production, or education are maintained;

4.  "Commissioner" means the Commissioner of Agriculture;

5.  "Consent" means assent in fact, whether express or implied, by the owner or by a person legally authorized to act for the owner which is not:

a. induced by force, threat, false pretenses, or fraud,

b. given by a person the actor knows, or should have known, is not legally authorized to act for the owner,

c. given by a person who by reason of youth, mental disease or defect, or intoxication is known, or should have been known, by the actor to be unable to make reasonable decisions, or

d. given solely to detect the commission of an offense;

6.  "Crop" means any fruits, vegetables, grains, or other products of annual or perennial plants, trees, or shrubs grown for consumption by humans or animals or produced or grown for other commercial or personal uses.  Crop shall not include any plants, trees, or shrubs used to produce or manufacture any illegal drug or other controlled dangerous substance;

7.  "Crop facility" means any field, building, greenhouse, structure, or premises where crops are grown or offered for sale and office, building, or structure where records, documents, or electronic data relating to crops or crop research, testing, production, or education are maintained;

8.  "Deprive" means unlawfully to withhold from the owner, interfere with the possession of, free, or dispose of an animal or other property;

9.  "Owner" means a person who has title to the property, lawful possession of the property, or a greater right to possession of the property than the actor;

10.  "Person" means any individual, corporation, association, nonprofit corporation, joint-stock company, firm, trust, partnership, two or more persons having a joint or common interest, or other legal entity;

11. "Possession" means actual care, custody, or management;

12. "Property" means any real or personal property and shall include any document, record, research data, paper, or computer storage medium; and

13. "State" means the State of Oklahoma.

Added by Laws 2003, c. 70, § 2, eff. Nov. 1, 2003.

§2-5-105.  Offenses - Applicability of section to actions taken by government agencies.

A.  1.  A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over an animal facility, an animal from an animal facility, or other property from an animal facility with the intent to deprive the owner of such facility, animal, or property and to disrupt or damage the enterprise conducted at the animal facility.

2.  A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over a crop facility, a crop from a crop facility, or other property from a crop facility with the intent to deprive the owner of such facility, crop, or property and to disrupt or damage the enterprise conducted at the crop facility.

B.  1.  A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility and the damage or loss thereto exceeds Five Hundred Dollars ($500.00); or

2.  A person commits an offense if, without the consent of the owner, the person damages or destroys a crop facility or damages or destroys any crop or property in or on a crop facility with the intent to disrupt or damage the enterprise conducted at the crop facility and the damage or loss thereto exceeds Five Hundred Dollars ($500.00).

C.  1.  A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility and the damage or loss thereto is Five Hundred Dollars ($500.00) or less or enters or remains on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

a. had notice that the entry was forbidden,

b. knew or should have known that the animal facility was or had closed to the public, or

c. received notice to depart but failed to do so.

2.  For the purposes of this paragraph "notice" means:

a. oral or written communication by the owner or someone with actual or apparent authority to act for the owner,

b. the presence of fencing or other type of enclosure or barrier designed to exclude intruders or to contain animals, or

c. a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden,

(1) a person commits an offense if, without the consent of the owner, the person damages or destroys a crop facility or damages or destroys any crop or property in or on a crop facility and the damage or loss thereto is Five Hundred Dollars ($500.00) or less or enters or remains on a crop facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

(a) had notice that the entry was forbidden,

(b) knew or should have known that the crop facility was or had closed to the public, or

(c) received notice to depart but failed to do so,

(2) for the purposes of this subdivision "notice" means:

(a) oral or written communication by the owner or someone with actual or apparent authority to act for the owner, or

(b) a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

D.  This section shall not apply to, affect, or otherwise prohibit actions taken by the Oklahoma Department of Agriculture, Food, and Forestry, any other federal, state, or local department or agency, or any official, employee, or agent thereof while in the exercise or performance of any power or duty imposed by law or by rule and regulation.

Added by Laws 2003, c. 70, § 3, eff. July 1, 2003.

§2-5-106.  Penalties.

A.  A person convicted of any of the offenses defined in subsections A and B of Section 3 of this act shall be guilty of a felony and, upon conviction, shall be punished by a fine not to exceed Ten Thousand Dollars ($10,000.00) or by imprisonment for a term not to exceed three (3) years, or both.

B.  Any person violating subsection C of Section 3 of this act shall be guilty of a misdemeanor.

Added by Laws 2003, c. 70, § 4, eff. Nov. 1, 2003.

§2-5-111.  Legislative finding and declaration.

The Legislature finds, determines, and declares that the production of agricultural food products constitutes a large proportion of the state's economy and that it is beneficial to the citizens of this state to enhance the production and further expand the state's economy by effectively supporting and promoting the value-added food processing industry.

Added by Laws 1996, c. 74, § 1, emerg. eff. April 9, 1996.  Amended by Laws 2001, c. 146, § 132, emerg. eff. April 30, 2001.  Renumbered from § 3021 of this title by Laws 2001, c. 146, § 264, emerg. eff. April 30, 2001.

§2-5-112.  Standard of care for producer of livestock - Rebuttable presumption.

A.  If an action against a producer of livestock arises as a result of consumption of a meat food product, there shall be a rebuttable presumption that the producer of livestock met the standard of ordinary care in the production of that livestock, so long as the livestock in question were inspected and passed in accordance with the provisions contained in the Oklahoma Meat Inspection Act, Oklahoma Poultry Products Inspection Act, Oklahoma Rabbit and Rabbit Products Inspection Act, and Exotic Livestock and Exotic Livestock Products Inspection Act.

B.  In no event shall a producer of livestock in an action arising as a result of consumption of a meat food product be held to a standard higher than that of ordinary care if the livestock in question had been inspected and passed in accordance with the provisions contained in the Oklahoma Meat Inspection Act, Oklahoma Poultry Products Inspection Act, Oklahoma Rabbit and Rabbit Products Inspection Act, and Exotic Livestock and Exotic Livestock Products Inspection Act.

Added by Laws 2004, c. 544, § 2, eff. July 1, 2004.

§2-5-301.  Short title.

This subarticle shall be known as the "Oklahoma Organic Food Act".

Added by Laws 1989, c. 317, § 1, operative July 1, 1989.  Amended by Laws 2000, c. 243, § 76, emerg. eff. May 24, 2000.

§2-5-302.  Purpose.

The purpose of the Oklahoma Organic Food Act is to permit and facilitate the production and marketing of organically grown products in a manner which assures the consumer that the products have been produced and marketed according to consistent standards and practices.

Added by Laws 1989, c. 317, § 2, operative July 1, 1989.  Amended by Laws 2000, c. 243, § 77, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 1, emerg. eff. May 23, 2003.

§2-5-303.  Definitions.

For purposes of the Oklahoma Organic Food Act:

1.  "Certification or certified" means a determination made by a certifying agent that a production or handling operation is in compliance with this subarticle and rules promulgated pursuant thereto;

2.  "Certificate of Organic Production" means an official document issued by an accredited certifying agent to document the certification of a production or handling operation;

3.  "Certifying agent" means a person accredited by the Secretary of the United States Department of Agriculture (USDA) to certify a producer or handler for the purposes of the Oklahoma Organic Food Act or the Organic Food Production Act of 1990, as amended and rules promulgated pursuant thereto;

4.  "Certified operation" means a crop or livestock production, wild-crop harvesting, or handling operation, or portion of an operation that is certified by an accredited certifying agent as utilizing a system of organic production or handling as described by the Oklahoma Organic Food Act or the Organic Food Production Act of 1990, as amended and the rules promulgated pursuant thereto;

5.  "Organic food" means edible consumer products produced, processed, packaged, and handled under a system of organic production;

6.  "Organic production" means a production system that is managed in accordance with the Oklahoma Organic Food Act and rules promulgated pursuant thereto or the Organic Food Production Act of 1990, 7 U.S.C., Section 6501 et seq., as amended, to respond to site-specific conditions by integrating cultural, biological, and mechanical practices that foster recycling of resources, promote ecological balance, and conserve biodiversity; and

7.  "Producer" means a person who engages in the business of planting, growing, or harvesting food, fiber, feed, and other agricultural-based consumer products.

Added by Laws 1989, c. 317, § 3, operative July 1, 1989.  Amended by Laws 2000, c. 243, § 78, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 2, emerg. eff. May 23, 2003.

§2-5-304.  Certification program - Administration - Inspection and analysis - Verification documents - Audits of records.

A.  The State Board of Agriculture shall establish a program for the certification of organic agricultural products.  The Board shall submit this program to the Secretary of the USDA for accreditation as required by the Organic Food Production Act of 1990, as amended, 7 U.S.C., Section 6501 et seq. and rules promulgated pursuant thereto.  Upon accreditation, the Board shall act as a certifying agent and issue a Certificate of Organic Production to an operation that has met all requirements of the Oklahoma Organic Food Act and rules promulgated pursuant thereto.

B.  The Board shall promulgate appropriate rules for the administration of the program for the certification of organic agricultural products, including:

1.  Standards for the analysis, inspection, and certification of the organic agricultural products;

2.  Records required of producers and handlers of organic agricultural products;

3.  Standards for the certification of producers and handlers of organic agricultural products;

4.  Lists of approved and prohibited substances for use in the production and handling of organic agricultural products; and

5.  A schedule of fees for initial certification and inspection for continued certification as a producer or handler of organic agricultural products.

C.  The Board is authorized to inspect, sample, analyze, examine records, and test any product claimed to be organically grown or distributed within the state to determine if the product is in compliance with the Oklahoma Organic Food Act.  The Board has the authority to enter upon public or private property at any reasonable time for the purpose of administering the Oklahoma Organic Food Act.  Any certified operation or applicant for a Certificate of Organic Production shall be deemed to have given consent to any authorized agent of the Board to access, enter, inspect, or monitor the property.  Refusal to allow access, entry, or inspection shall constitute grounds for the denial, nonrenewal, suspension, or revocation of certification.

D.  The Board shall require laboratory analysis of a product claimed to be organically grown if it has reasonable cause to suspect the product may contain a substance not approved for organic production.

E.  All new applicants are required to have their soil-growing media and irrigation water, if not municipal, assayed for the presence of pesticide residues.

F.  Verification documents that may be required include, but are not limited to, questionnaires, farm plans, affidavits, inspection reports, laboratory assays, and other documents to verify the path taken by an organic food product through post-harvest handling and distribution.

G.  The Board may conduct audits of all documents for verification that producers meet the requirements of the Oklahoma Organic Food Act and rules.

H.  The Board is authorized to promulgate rules as necessary to administer the Oklahoma Organic Food Act and establish certification standards to carry out the Oklahoma Organic Food Act.

I.  The Board is authorized to revoke, suspend, or not renew any license upon satisfactory proof that the permittee has violated any of the provisions of the Oklahoma Organic Food Act or rules promulgated pursuant thereto.

Added by Laws 1989, c. 317, § 4, operative July 1, 1989.  Amended by Laws 2000, c. 243, § 79, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 3, emerg. eff. May 23, 2003.

§2-5-305.  Repealed by Laws 2003, c. 242, § 10, emerg. eff. May 23, 2003.

§2-5-306.  Repealed by Laws 2003, c. 242, § 10, emerg. eff. May 23, 2003.

§2-5-307.  False representation as organic product - Stop-sale orders - Fines and penalties.

A.  A person shall not sell, offer for sale, label, or advertise an agricultural product with the representation that it is organic if the person knows or has reason to know that it has not been certified pursuant to the Oklahoma Organic Food Act or the Organic Food Production Act of 1990, as amended, 7 U.S.C., Section 6501 et seq. and the rules and regulations promulgated pursuant thereto.

B.  The State Board of Agriculture is authorized to issue a written or printed "stop-sale" or "notice of violation" order to the owner or custodian of a product being labeled, advertised or offered or exposed for sale in violation of the Oklahoma Organic Food Act or rules promulgated pursuant thereto.

C.  Any person violating the provisions of the Oklahoma Organic Food Act or rules promulgated pursuant thereto may be:

1.  Assessed an administrative fine as specified in Section 2-18 of this title; and

2.  Deemed guilty of a misdemeanor and, upon conviction thereof, may be punished by a fine of not more than One Thousand Dollars ($1,000.00).

D.  Each day a violation continues shall be a separate offense.

Added by Laws 1989, c. 317, § 7, operative July 1, 1989.  Amended by Laws 2000, c. 243, § 82, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 4, emerg. eff. May 23, 2003.

§2-6-1.  State Veterinarian.

The State Veterinarian shall be the holder of a current license to practice veterinary medicine in Oklahoma, and shall be appointed by the State Board of Agriculture.  The Board shall fix the compensation and duties of the State Veterinarian.

Added by Laws 1955, p. 41, art. 6(A), § 1.  Amended by Laws 2000, c. 367, § 30, emerg. eff. June 6, 2000.

§2-6-2.  Official livestock and poultry disease control agency.

The State Board of Agriculture shall be the official livestock and poultry disease control agency of the State of Oklahoma.  The Board shall have authority to promulgate and enforce rules governing the handling, sale, and use of vaccines, antigens, and other biological products used in connection with livestock or poultry.

Added by Laws 1955, p. 42, art. 6(A), § 2.  Amended by Laws 2000, c. 367, § 31, emerg. eff. June 6, 2000.

§2-6-3.  Destruction of diseased livestock - Appraisal - Payment.

A.  The State Veterinarian may determine that any livestock is infected with or has been exposed to any disease posing a threat to the livestock population of the state.

B.  The State Veterinarian may cause the livestock to be destroyed or disposed of in a manner designed to protect the health of other livestock.  Destroyed or disposed of livestock shall be appraised by an individual selected by the State Veterinarian and the owner of the livestock.  The owner of the livestock destroyed or disposed of shall be entitled to be paid the amount of indemnity approved by the State Board of Agriculture from designated funds.

Added by Laws 1955, p. 42, art. 6(A), § 3.  Amended by Laws 2000, c. 367, § 32, emerg. eff. June 6, 2000.

§2-6-4.  Disinfecting of livestock and places - Cost - Liens.

A.  If the State Veterinarian determines that any livestock is infected with or has been exposed to any contagious or infectious disease, the owner or person in control of the livestock may be directed by the State Veterinarian or any authorized agent thereof, to disinfect any livestock or any place the livestock has been in a specific time and manner.  If the livestock or place is not disinfected within the time specified, the State Veterinarian or authorized agent shall have the authority to have the livestock or place disinfected.  The owner or person in control of the livestock shall be obligated to pay to the State Department of Agriculture all expenses incurred in having the livestock or place disinfected.  The State Board of Agriculture shall have the authority to place a lien upon the livestock or place until the expense is paid.

B.  The livestock or place shall not be removed or change ownership without permission of the State Veterinarian.  When the expense is paid, it shall be deposited in the State Department of Agriculture Revolving Fund.

C.  The term "place", as used in this section, shall include but not be limited to any premises or mode of transportation.

Added by Laws 1955, p. 42, art. 6(A), § 4, emerg. eff. June 3, 1955.  Amended by Laws 1996, c. 138, § 3, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 33, emerg. eff. June 6, 2000.

§2-6-21.  Definitions.

For the purpose of this subarticle, "garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking, and consumption of foods, including fish, poultry, or animal carcasses or parts.

Added by Laws 1955, p. 42, art. 6(B), § 1.  Amended by Laws 2000, c. 367, § 34, emerg. eff. June 6, 2000.

§2-6-22.  Permits - Applications and expiration - Refusal or revocation.

A.  No person shall feed garbage to swine unless a permit has been obtained from the State Veterinarian.  Applications for permits shall be on a form prescribed by the State Veterinarian.  Each permit shall be renewed annually and shall expire on a date specified by the Board.

B.  The State Veterinarian may refuse to renew or may suspend any permit, and the Board may revoke any permit that has been issued, if the applicant or the holder of the permit has violated or failed to comply with any of the provisions of this subarticle or any rule of the Board.

C.  No permit shall be issued for garbage feeding under the provisions of this subarticle, or be effective, in any county, municipality or other place where local laws or regulations prohibit garbage feeding.

Added by Laws 1955, p. 42, art. 6(B), § 2.  Amended by Laws 2000, c. 367, § 35, emerg. eff. June 6, 2000.

§2-6-23.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-24.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-25.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-26.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-27.  Exemptions of certain feedings.

The provisions of this subarticle shall not apply to:

1.  Any individual who feeds only household garbage of the individual to the swine of the individual; or

2.  Any institution which feeds only its own garbage to swine which are raised for the institution's own use.

Added by Laws 1955, p. 43, art. 6(B), § 7.  Amended by Laws 2000, c. 367, § 36, emerg. eff. June 6, 2000.

§2-6-28.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-91.  Formulation of control and eradication program.

A program for the control and eradication of brucellosis among livestock of the State of Oklahoma shall be maintained by the State Board of Agriculture.  The program shall be composed of a plan or combination of plans adopted or recommended by the United States Department of Agriculture and approved by the Board.

Added by Laws 1955, p. 47, art. 6(E), § 1.  Amended by Laws 2000, c. 367, § 37, emerg. eff. June 6, 2000.

§2-6-92.  Official test.

A.  The official test for brucellosis shall be any serologic or bacteriologic test recognized by and listed in the United States Department of Agriculture Uniform Methods and Rules of Brucellosis Eradication or listed in the Code of Federal Regulations.  An official test must be conducted at a laboratory approved for brucellosis testing by the State Board of Agriculture and the United States Department of Agriculture.

B.  The blood sample for brucellosis tests shall be drawn by a person approved by the Board.  Accredited veterinarians licensed to practice in this state may be granted a certificate by the State Veterinarian to conduct brucellosis tests at approved livestock market laboratories.

C.  All blood tests shall be confirmed by samples tested at the laboratory approved for official testing by the Board and the United States Department of Agriculture.

Added by Laws 1955, p. 47, art. 6(E), § 2, emerg. eff. June 3, 1955.  Amended by Laws 1961, p. 5, § 1; Laws 1996, c. 138, § 4, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 38, emerg. eff. June 6, 2000.

§2-6-93.  Tagging of animals from which blood samples are drawn - Reports - Removal of tags - Packing plant responsibilities.

A.  Whenever any blood sample is drawn for the purpose of testing for brucellosis, the person drawing the blood sample shall ensure the fastening of an official metal tag, approved by the State Veterinarian and imprinted with a distinctive number, to the right ear of the animal from which blood is drawn.  If an official ear tag is already fastened to the right ear, the number imprinted shall be recorded instead of inserting a new tag.

B.  The person shall submit with the blood sample a written report to the State Veterinarian.  The report shall be signed by the person drawing the sample and shall be on a form prescribed by the State Veterinarian.  The report shall show the number on the tag fastened to the tested animal's ear and descriptive markings of the animal, or herd tattoo, if the tested animal is a registered animal.

C.  It shall not be necessary to ear tag any registered animal if the herd tattoo of each animal is shown on the report.

D.  The removal of the identifying metal ear tag from the animal's ear without prior authorization from the State Veterinarian shall be a violation of the Oklahoma Agricultural Code.

E.  Each packing plant in this state shall collect and identify a blood sample with all identification tags from each bovine animal showing the presence of the first pair of central incisors.

Added by Laws 1955, p. 47, art. 6(E), § 3.  Amended by Laws 1979, c. 87, § 1; Laws 2000, c. 367, § 39, emerg. eff. June 6, 2000.

§2-6-94.  Positive reactions - Permanent branding of animal - Tagging - Removal of permanent mark or brand.

A.  The owner of exposed animals or reactors shall present the animals for branding or tagging within fifteen (15) days after receiving notice of reaction or exposure.  The failure of an owner to comply with the requirements of this subsection shall be deemed a misdemeanor.

B.  The removal of any permanent mark or brand, including metal ear tags, from any animal with a reportable disease or those classified as diseased in a herd being depopulated, without prior authorization from the State Veterinarian, shall be deemed a felony.

Added by Laws 1955, p. 47, art. 6(E), § 4, emerg. eff. June 3, 1955.  Amended by Laws 1967, c. 393, § 4, emerg. eff. May 23, 1967; Laws 1974, c. 77, § 1, emerg. eff. April 19, 1974; Laws 1976, c. 107, § 1, emerg. eff. May 12, 1976; Laws 1979, c. 87, § 2; Laws 1996, c. 138, § 5, emerg. eff. May 1, 1996; Laws 1997, c. 133, § 85, eff. July 1, 1999; Laws 2000, c. 367, § 40, emerg. eff. June 6, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 85 from July 1, 1998, to July 1, 1999.

§2-6-95.  Brucellosis Milk Surveillance test.

The Brucellosis Milk Surveillance test made with whole milk or cream and an approved antigen, in a manner and by a person approved by the United States Department of Agriculture and the State Board of Agriculture, may be used to indicate the possibility of the presence of reactors in the herd from which the milk or cream samples were taken.  If the test indicates that reactors may be present in a herd, the State Veterinarian shall have the authority to conduct an official test of the herd in order to identify the reactors.

Added by Laws 1955, p. 47, art. 6(E), § 5, emerg. eff. June 3, 1955.  Amended by Laws 1996, c. 138, § 6, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 41, emerg. eff. June 6, 2000.

§2-6-96.  Officially vaccinated animals - Identification.

Officially vaccinated animals shall have been inoculated with a vaccine approved by the United States Department of Agriculture and the State Board of Agriculture in a manner and by a person approved by the Board.  The inoculation shall be made between ages specified by the Board.  Animals vaccinated shall be properly identified with a tattoo and individual identification as prescribed by the Board.

Added by Laws 1955, p. 48, art. 6(E), § 6.  Amended by Laws 1980, c. 42, § 1, emerg. eff. March 26, 1980; Laws 2000, c. 367, § 41, emerg. eff. June 6, 2000.

§2-6-97.  Biological products containing Brucella organisms.

It shall be unlawful for any person to sell, furnish, give away, or supply any biological product containing Brucella organisms for use in this state except to persons, firms, or agencies approved in writing by the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 7.  Amended by Laws 2000, c. 367, § 43, emerg. eff. June 6, 2000.

§2-6-98.  Repealed by Laws 1996, c. 138, § 8, emerg. eff. May 1, 1996.

§2-6-99.  Quarantine of livestock infected with brucellosis - Disposition.

All livestock declared to be infected with brucellosis shall be immediately quarantined and shall be disposed of only as prescribed in the approved plan.  Prior to movement or change of ownership, plans for disposition of infected animals shall be made and reported to the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 9.  Amended by Laws 2000, c. 367, § 44, emerg. eff. June 6, 2000.

§2-6-100.  State as eradication area - Livestock owner responsibilities - Indemnity payments.

A.  The State of Oklahoma is hereby declared a brucellosis eradication area.  The State Board of Agriculture shall institute a program of eradication as prescribed in the approved plan as the funds become available in order for the state to qualify as a certified free area.

B.  Each owner of livestock shall comply with the requirements of the plan.  A licensed, accredited veterinarian or authorized agent of the Board shall perform all tests on livestock for brucellosis.  The owner or person in control of the livestock shall render assistance in restraining the animals as the State Veterinarian or a representative of the State Veterinarian deems necessary.  Any owner or caretaker who neglects or refuses to present the livestock for testing or refuses or neglects to assist in restraining them, upon conviction thereof, shall be guilty of a misdemeanor.

C.  The State Veterinarian or representative authorized to test the livestock may file a complaint with the district attorney who shall immediately notify the offending party either by certified mail, personal service, posting a notice on the premises, or publication that the person will have an additional ten (10) days to comply with the requirements.  If the party fails to comply, the sheriff of the county shall gather the livestock for testing.  The owner shall pay all fees and costs incurred in gathering the livestock into the county general fund, to be reappropriated to the county sheriff's office.

D.  An indemnity payment in an amount approved by the United States Department of Agriculture and the Board shall be made on each reactor upon proof of slaughter.  The Board shall pay any owner of cattle destroyed because of brucellosis an indemnity of not more than Fifty Dollars ($50.00) for each animal, provided the animal qualifies for an indemnity payment pursuant to official state or federal brucellosis regulations, and the state monies will be in addition to any indemnity payments by the United States Department of Agriculture.  The indemnity payments shall be made from funds made available by the United States Department of Agriculture or the Board within the limits of availability.  The state indemnity shall not be paid unless the owner of the cattle is in compliance with rules of the Board pertaining to an approved plan.

Added by Laws 1955, p. 48, art. 6(E), § 10.  Amended by Laws 1965, c. 470, § 2; Laws 1967, c. 393, § 5, emerg. eff. May 23, 1967; Laws 1981, c. 13, § 1, eff. July 1, 1981; Laws 1983, c. 64, § 1, emerg. eff. April 29, 1983; Laws 1984, c. 19, § 1, emerg. eff. March 20, 1984; Laws 2000, c. 367, § 45, emerg. eff. June 6, 2000.

§2-6-101.  Certification of brucellosis-free herds and counties.

The certification of brucellosis-free herds and brucellosis-free counties or areas shall be made as prescribed by the United States Department of Agriculture and approved by the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 11.  Amended by Laws 2000, c. 367, § 46, emerg. eff. June 6, 2000.

§2-6-102.  Sale of bovine animals or removal from markets - Compliance records.

A.  It shall be unlawful for any person, company, firm, corporation, livestock market, concentration yard, or livestock auction, to sell animals or to remove animals from markets unless the animals are in compliance with rules promulgated by the State Board of Agriculture.

B.  Animals that are sold prior to testing shall revert to the seller without obligation to the purchasers if the animals are reactors, and all expenses incurred in testing shall be paid by the seller.

C.  A record of compliance shall be on a form approved by the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 12.  Amended by Laws 1963, c. 291, § 1; Laws 1967, c. 393, § 6, emerg. eff. May 23, 1967; Laws 1974, c. 46, § 1, emerg. eff. April 13, 1974; Laws 1976, c. 107, § 2, emerg. eff. May 12, 1976; Laws 1979, c. 87, § 3; Laws 1980, c. 42, § 2, emerg. eff. Mar. 26, 1980; Laws 2000, c. 367, § 47, emerg. eff. June 6, 2000.

§2-6-103.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-104.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-105.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-106.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-121.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-122.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-123.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-124.  Livestock infected or exposed - Order of quarantine - Notice - Waiving of quarantine.

A.  Whenever it is determined by the State Board of Agriculture or the State Veterinarian that livestock in any area of the State of Oklahoma is, has been, or is likely to be infected with an infectious or contagious disease, or has been exposed due to importation of livestock from another state or from another area in the State of Oklahoma, or for any other reason, the President of the Board, an authorized agent, or the State Veterinarian shall issue an order of quarantine showing the area and the conditions of the

quarantine.  Notice of the quarantine order shall be given by one of the following methods:

1.  In person by an authorized agent of the Board; or

2.  By certified mail; or

3.  By publication in a legal newspaper of general circulation in one or more counties in which the areas are situated; or

4.  By a sign or signs posted in or around the quarantined area.

B.  It shall be illegal to remove any sign or notice posted to a quarantine area or premise and removal shall be only by the State Veterinarian or an authorized agent.

C.  The issuance of a quarantine may be waived if the Board or the State Veterinarian enters into a formal cooperative agreement with the affected party that will control and eradicate the disease condition.

Added by Laws 1955, p. 49, art. 6(F), § 4.  Amended by Laws 1967, c. 393, § 2, emerg. eff. May 23, 1967; Laws 1992, c. 296, § 3, emerg. eff. May 26, 1992; Laws 2000, c. 367, § 48, emerg. eff. June 6, 2000.

§2-6-125.  Moving of livestock in or out of quarantine area - Penalties.

It shall be unlawful and a misdemeanor for any person to remove, change the location of, or to bring into or to take out of any place or area that has been quarantined, any livestock covered by the order of quarantine or to violate any of the conditions of the quarantine.  If the aggregate value of the quarantined livestock is in excess of One Thousand Dollars ($1,000.00), then the person shall, upon conviction, be guilty of a felony.

Added by Laws 1955, p. 49, art. 6(F), § 5, emerg. eff. June 3, 1955.  Amended by Laws 1997, c. 133, § 86, eff. July 1, 1999; Laws 2000, c. 367, § 49, emerg. eff. June 6, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 86 from July 1, 1998, to July 1, 1999.

§2-6-126.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-131.  Short title.

This act shall be known and may be cited as the "Foreign Animal Diseases Act".

Added by Laws 1996, c. 75, § 1, eff. July 1, 1996.

§2-6-132.  Definitions.

As used in the Foreign Animal Diseases Act "foreign animal disease" means any condition of livestock or animals meeting the criteria for a foreign animal disease by the United States Department of Agriculture.

Added by Laws 1996, c. 75, § 2, eff. July 1, 1996.  Amended by Laws 2000, c. 367, § 50, emerg. eff. June 6, 2000.

§2-6-133.  Eradication and control program.

The State Board of Agriculture shall formulate and maintain a program to assist in the eradication and control of any foreign animal disease.  The program shall be implemented only in the event there is evidence that a foreign animal disease may affect any livestock or animals of this state.  The program shall be based upon an approved plan composed of a plan or combination of plans adopted or recommended by the State Veterinarian and the United States Department of Agriculture, Animal and Plant Health Inspection Service and approved by the Board.

Added by Laws 1996, c. 75, § 3, eff. July 1, 1996.

§2-6-134.  Quarantine.

If the State Board of Agriculture or any authorized agent thereof determines any animal or livestock in any area is or might be infected with any foreign animal disease, a quarantine may be declared by the Board.  The quarantine shall show the area quarantined and the conditions of the quarantine.  Notice of the quarantine shall be given in person by an authorized agent, by certified mail, by a sign or signs posted in or around the quarantined area, or by publication in a legal newspaper of general circulation in one or more counties in which the area may be situated.  It shall be illegal to remove any sign or notice posted to a quarantined area or premises unless removed by the State Veterinarian or an authorized agent.

Added by Laws 1996, c. 75, § 4, eff. July 1, 1996.  Amended by Laws 2000, c. 367, § 51, emerg. eff. June 6, 2000.

§2-6-135.  Restrictions on biological products.

No biological products, including but not limited to antigens, used to immunize, test, or treat livestock or animals for foreign animal diseases shall be manufactured, produced, transported, distributed, sold, offered for sale, or possessed in this state unless the biological product has been licensed or permitted by the United States Department of Agriculture, and approved by the State Veterinarian.  Biological products shall be administered or used only by those persons approved by the State Veterinarian.

Added by Laws 1996, c. 75, § 5, eff. July 1, 1996.  Amended by Laws 2000, c. 367, § 52, emerg. eff. June 6, 2000.

§2-6-136.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-137.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-141.  Branding and tagging of tubercular cattle.

All livestock or animals found to be affected with tuberculosis, either by tuberculin test or physical examination by a veterinarian, shall be branded immediately on the tailhead in capital form with the Roman letter "T", at least two (2) inches in width and three (3) inches in length, have a designated metal tag affixed to the left ear, and shall be considered affected with tuberculosis.  The owner or owners of tuberculosisaffected animals shall permit any authorized agent or representative of the State Board of Agriculture or the United States Department of Agriculture or accredited veterinarian to brand and tag all affected animals.

Added by Laws 1955, p. 50, art. 6(G), § 1, emerg. eff. June 3, 1955.  Amended by Laws 1996, c. 138, § 7, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 53, emerg. eff. June 6, 2000.

§2-6-142.  Sale or disposition of bovine animals affected with tuberculosis.

It shall be unlawful for any person or the agents or employees of any person to knowingly and intentionally sell, offer for sale, assist in the sale or trade, or dispose or offer to dispose of any animal affected with tuberculosis.

Added by Laws 1955, p. 50, art. 6(G), § 2.  Amended by Laws 2000, c. 367, § 54, emerg. eff. June 6, 2000.

§2-6-143.  Tuberculin tests - Refusal to comply - Quarantine.

The State Veterinarian or any accredited veterinarian directed by the State Veterinarian, as defined by the United States Department of Agriculture, upon reliable information that tuberculosis exists in any animal in the state, may cause the tuberculin test to be applied to the herd or group of animals.  Should the owner or owners refuse or neglect to comply with the instructions of the examining veterinarian, the State Veterinarian or the authorized agent of the State Veterinarian shall quarantine the animals, and the quarantine shall prohibit the movement of any animal or animal products from the premises.

Added by Laws 1955, p. 50, art. 6(G), § 3.  Amended by Laws 2000, c. 367, § 55, emerg. eff. June 6, 2000.

§2-6-144.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-145.  Movement of animals into state - Testing - Owner responsibilities - Assistance from sheriff - Fees.

Animals shall be moved or allowed to move into the State of Oklahoma only in accordance with rules promulgated by the State Board of Agriculture and regulations of the United States Department of Agriculture.  It shall be the duty of each owner or person in control of animals in this state to present all animals for testing when notified by the State Veterinarian or the authorized agent of the State Veterinarian.  The owner or person in control of the animals shall render any assistance in restraining the animals required by the State Veterinarian or the authorized agent of the State Veterinarian.  If the owner or person in control neglects or refuses to present the animals for testing or adequately assist in restraining them, the State Veterinarian or the authorized agent of the State Veterinarian may call upon the sheriff of the county for any necessary assistance.  The sheriff shall be paid for the work the same fees as are collected for the execution of a writ of attachment.  Unless the fees are paid immediately by the owner or person in control, the sheriff may seize as many of the animals as are necessary for the payment of the fees, and after ten (10) days shall sell the animals to recover the fees and costs accrued.

Added by Laws 1955, p. 50, art. 6(G), § 5.  Amended by Laws 2000, c. 367, § 56, emerg. eff. June 6, 2000.

§2-6-146.  Retesting.

Retests shall be conducted by the State Veterinarian or authorized agent in all herds in which initial tests have disclosed animals affected with tuberculosis at those intervals prescribed by the State Board of Agriculture for the protection of the work already done and to preserve the standing of this state under the regulations of the United States Department of Agriculture.

Added by Laws 1955, p. 51, art. 6(G), § 6.  Amended by Laws 2000, c. 367, § 57, emerg. eff. June 6, 2000.

§2-6-147.  Classification - Slaughtering.

All animals classified as reactors for tuberculosis shall be slaughtered within fifteen (15) days following the date of classification.

Added by Laws 1955, p. 51, art. 6(G), § 7.  Amended by Laws 2000, c. 367, § 58, emerg. eff. June 6, 2000.

§2-6-148.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-149.  Exemptions from indemnity payments.

No payment of indemnity from state funds shall be made for any animals found to be tuberculous in the following cases:

1.  Unless slaughtered within fifteen (15) days after the date of classification as reactors;

2.  After any test, when the premises containing tuberculous animals have not been cleaned and disinfected in accordance with the rules of the State Board of Agriculture and the United States Department of Agriculture;

3.  For any animals belonging to a state or federal supported institution;

4.  For any animals the owner or claimant knew to be diseased at the time obtained;

5.  For any animals unless the entire herd associated with them has been tested;

6.  For any animals which have not been within this state at least one (1) year prior to being classified as reactors for tuberculosis; and

7.  For any animals moved intrastate or interstate in violation of the laws of this or any other state or any of the rules of the Board or the United States Department of Agriculture.

Added by Laws 1955, p. 51, art. 6(G), § 9.  Amended by Laws 2000, c. 367, § 59, emerg. eff. June 6, 2000.

§2-6-150.  Definitions.

As used in this Article:

1.  "Approved market" means any livestock market, auction, or stockyard which operates under the specific approval of the United States Department of Agriculture, the Oklahoma Agricultural Code, and the rules of the Board;

2.  "Approved veterinarian" means a graduate veterinarian licensed and accredited by the state of origin and the United States Department of Agriculture, or an authorized veterinary inspector of the United States Department of Agriculture;

3.  "Livestock" means any animal or bird to be imported into the State of Oklahoma for any purpose;

4.  "Official health certificate" or "certificate of veterinary inspection" means a legible declaration on an official form from the state of origin or from the United States Department of Agriculture, issued by an approved veterinarian and approved by the chief livestock health official of the state of origin;

An official health certificate or certificate of veterinary inspection shall contain the name and address of the consignor and consignee, age, sex, number, breed of livestock, and sufficient identifying marks and/or tags to positively identify the livestock listed on the health certificate.  The health certificate shall also contain a statement by the approved veterinarian that such livestock are free from evidence of all contagious, infectious, or communicable diseases and do not originate from a district of quarantine, infestation or infection.  A health certificate shall be void thirty (30) days after the date of its issuance.  A copy of the health certificate shall be forwarded to the Oklahoma State Veterinarian, Oklahoma City, Oklahoma; and

5.  "Permit" means written permission by the State Board of Agriculture to move certain livestock into or within the State of Oklahoma with or without an official health certificate.  A permit shall contain the name and address of the consignor and the consignee, and the number, age, sex, and breed of the livestock.

Added by Laws 1967, c. 383, § 1, emerg. eff. May 23, 1967.  Amended by Laws 2000, c. 367, § 60, emerg. eff. June 6, 2000.

§2-6-151.  Health certificate or permit required for shipment of livestock into state - Responsible parties - Exemptions - Diseased livestock.

A.  1.  It shall be unlawful to ship, transport, or cause to be shipped or transported any livestock into the State of Oklahoma, unless accompanied by an official health certificate, permit, or both, which shall be in the possession of the driver of the vehicle or person in charge of the livestock.

2.  The owner of the livestock, the shipper, and the operator of the vehicle transporting the livestock shall be equally and individually responsible for meeting all requirements regarding health certificates, permits, and the movement of livestock into this state.

3.  An official health certificate or permit shall not be required for any livestock shipped directly from a farm of origin, with no diversion in route, to an approved market or slaughtering establishment operating under state or federal supervision, if a waybill, bill of lading, or certificate of ownership accompanies the shipment showing the consignor and the point of origin of the shipment, and the approved market or slaughtering establishment to which the livestock are shipped.

B.  1.  It shall be unlawful for any livestock that are affected with or that have been exposed to any infectious, contagious, or communicable disease or which originate from a quarantined area to be shipped or in any manner transported or moved into or through the state until written permission for entry, transportation, or movement is obtained from the State Board of Agriculture or its authorized agent.

2.  A written permit shall not be required for diseased animals which are approved for interstate shipment under specified restrictions by the United States Department of Agriculture.

Added by Laws 1967, c. 383, § 2, emerg. eff. May 23, 1967.  Amended by Laws 2000, c. 367, § 61, emerg. eff. June 6, 2000.

§2-6-152.  Inspection and quarantine - Condemnation - Quarantine release.

A.  1.  Any authorized agent of the State Board of Agriculture, or any law enforcement officer of the State of Oklahoma or any subdivision, shall have the authority to stop the shipment or movement of any livestock within this state, and the agent or officer may hold the livestock under quarantine at the owner's risk and expense for observation, tests, vaccination, dipping, treatment, inspection, or for any other purposes.

2.  The agent or officer may order any and all livestock unloaded or handled in any manner when the agent or officer finds it necessary to effect a more complete and thorough inspection or examination.

3.  If the livestock are found to be affected with any infectious or communicable disease or condition which poses a threat to the public health, safety, or welfare, the Board or State Veterinarian may condemn the livestock and order them slaughtered immediately.  The agent, Board, or State Veterinarian shall not be liable for the loss in value of any livestock stopped, quarantined, condemned, or slaughtered under the provisions of this subarticle.

B.  No livestock held under quarantine shall be released from quarantine until a written release, signed by an authorized agent has been executed.

Added by Laws 1967, c. 383, § 3, emerg. eff. May 23, 1967.  Amended by Laws 2000, c. 367, § 62, emerg. eff. June 6, 2000.

§2-6-153.  Documentation to accompany shipments - Information for exibition.

A.  In order to assist in the enforcement of this law and to aid in determining the point of origin of livestock transported within the State of Oklahoma, all livestock shall be accompanied by a health certificate, a bill of sale, or acceptable proof of ownership of the livestock.  All such documents shall disclose the name of the owner, the name of the consignee, the point of origin, the point of destination, and a description of the livestock sufficient to identify them for any purpose.

B.  The importation requirements in this subarticle are applicable to any livestock shipped into or transported within this state for exhibition purposes.

Added by Laws 1967, c. 383, § 4, emerg. eff. May 23, 1967.  Amended by Laws 2000, c. 367, § 63, emerg. eff. June 6, 2000.

§2-6-154.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§26155.  Penalties.

Any person violating the provisions of subsections (a) and (b) of Section 6-151 of this title relating to the importation and transportation of livestock, is guilty of a felony and subject to a maximum punishment of two (2) years in prison or a Two Thousand Dollar ($2,000.00) fine, or both.  Any person violating any of the other provisions of this section, relating to the importation and transportation of livestock, is guilty of a misdemeanor and subject to a maximum punishment of six (6) months in the county jail or a Five Hundred Dollar ($500.00) fine, or both.  Each animal brought into the state in violation of any of the provisions of this section shall constitute a separate and distinct violation.

Added by Laws 1967, c. 383, § 6, emerg. eff. May 23, 1967.  Amended by Laws 1997, c. 133, § 87, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 25, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 87 from July 1, 1998, to July 1, 1999.

§2-6-156.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§26181.  Designation.

This act shall be designated as the "Oklahoma Meat Inspection Act."

Laws 1968, c. 63, § 1, emerg. eff. March 19, 1968.

§26182.  Definitions.

As used in this act, except as otherwise specified, the following terms shall have the meanings stated below:

(a) The term "Board" means the State Board of Agriculture, or its delegate.

(b) The term "firm" means any partnership, association, or other unincorporated business organization.

(c) The term "meat broker" means any person, firm or corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat, or meat food products of cattle, bison, sheep, swine, goats, horses, mules, or other equines on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person, firm, or corporation.

(d) The term "renderer" means any person, firm, or corporation engaged in the business of rendering carcasses, or parts or products of the carcasses, of cattle, bison, sheep, swine, goats, horses, mules, or other equines, except rendering conducted under inspection under Sections 6181 et seq. of this title.

(e) The term "animal food manufacturer" means any person, firm, or corporation engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of cattle, bison, sheep, swine, goats, horses, mules, or other equines.

(f) The term "intrastate commerce" means commerce within this state.

(g) The term "meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, bison, sheep, swine, or goats, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by the Board under such conditions as it may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products.  This term as applied to food products of equines shall have a meaning comparable to that provided in this paragraph with respect to cattle, bison, sheep, swine, and goats.

(h) The term "capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

(i) The term "prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

(j) The term "adulterated" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

(1) if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(2) (A) if it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) which may, in the judgment of the Board, make such article unfit for human food;

(B) if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act;

(C) if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

(D) if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act:  Provided, that an article which is not adulterated under clause (B), (C), or (D) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in establishments at which inspection is maintained under Sections 6181 et seq. of this title;

(3) if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(4) if it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(5) if it is, in whole or in part, the product of an animal which has died otherwise than by slaughter;

(6) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(7) if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act;

(8) if any valuable constituent has been, in whole or in part, omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part, therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

(9) if it is margarine containing animal fat and any of the raw material used therein consisted, in whole or in part, of any filthy, putrid, or decomposed substance.

(k) The term "misbranded" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

(1) if its labeling is false or misleading in any particular;

(2) if it is offered for sale under the name of another food;

(3) if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation", and, immediately thereafter, the name of the food imitated;

(4) if its container is so made, formed, or filled as to be misleading;

(5) if in a package or other container unless it bears a label showing (A) the name and place of business of the manufacturer, packer, or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count: Provided, that, under clause (B) of this subparagraph (5), reasonable variations may be permitted, and exemptions as to small packages may be established, by regulations prescribed by the Board;

(6) if any word, statement, or other information required by or under authority of this act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board under Section 6187 of this title unless (A) it conforms to such definition and standard, and (B) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

(8) if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under Section 6187 of this title, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) if it is not subject to the provisions of subparagraph (7), unless its label bears (A) the common or usual name of the food, if any there be, and (B) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each:  Provided, that, to the extent that compliance with the requirements of clause (B) of this subparagraph (9) is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board;

(10) if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(11) if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact:  Provided, that, to the extent that compliance with the requirements of this subparagraph (11) is impracticable, exemptions shall be established by regulations promulgated by the Board; or

(12) if it fails to bear, directly thereon or on its container, as the Board may by regulations prescribe, the inspection legend and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(l) The term "label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any article.

(m) The term "labeling" means all labels and other written, printed, or graphic matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article.

(n) The term "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260), as amended by the Wholesome Meat Act (8 Stat. 584).

(o) The term "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

(p) The term "pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of this act as under the Federal Food, Drug, and Cosmetic Act.

(q) The term "official mark" means the official inspection legend or any other symbol prescribed by regulations of the Board to identify the status of any article or animal under this act.

(r) The term "official inspection legend" means any symbol prescribed by regulations of the Board showing that an article was inspected and passed in accordance with this act.

(s) The term "official certificate" means any certificate prescribed by regulations of the Board for issuance by an inspector or other person performing official functions under this act.

(t) The term "official device" means any device prescribed or authorized by the Board for use in applying any official mark.

Amended by Laws 1985, c. 38, § 1, eff. Nov. 1, 1985.

§26183.  Inspection of animals to be slaughtered  Setting apart of animals  Methods of slaughter  Examination and inspection of method of slaughter.

A.  For the purpose of preventing the use in intrastate commerce, as hereinafter provided, of meat and meat food products which are adulterated, the Board shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of all cattle, bison, sheep, swine, goats, horses, mules and other equines before they shall be allowed to enter into any slaughtering, packing, meatcanning, rendering or similar establishment in this state in which slaughtering and preparation of meat and meat food products of such animals are conducted for intrastate commerce; and all cattle, bison, sheep, swine, goats, horses, mules and other equines found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other cattle, bison, sheep, swine, goats, horses, mules or other equines, and when so slaughtered, the carcasses of said cattle, bison, sheep, swine, goats, horses, mules or other equines shall be subject to a careful examination and inspection, all as provided by the rules and regulations to be prescribed by the Board as herein provided for.

B.  For the purpose of preventing the inhumane slaughter of livestock, the Board shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which cattle, bison, sheep, swine, goats, horses, mules and other equines are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected by law.  The Board may refuse to provide inspection to a new slaughtering establishment or may cause inspection to be temporarily suspended at a slaughtering establishment if the Board finds that any cattle, bison, sheep, swine, goats, horses, mules or other equines have been slaughtered or handled in connection with slaughter at such establishment by any method not in accordance with this section until the establishment furnishes assurances satisfactory to the Board that all slaughtering and handling in connection with slaughter of livestock shall be in accordance with such method.

C.  Either of the following two methods of slaughtering livestock and handling livestock in connection with slaughter are hereby found to be humane:

1.  In the case of cattle, bison, sheep, swine, goats, horses, mules or other equines, the animals are rendered insensible to pain by a single blow or gunshot or an electrical, chemical or other means that is rapid and effective, before being shackled, hoisted, thrown, cast or cut; or

2.  By slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument and handling in connection with such slaughtering.

§26184.  Postmortem inspection  Marking or stamping.

For the purposes hereinbefore set forth the Board shall cause to be made by inspectors appointed for that purpose, as hereinafter provided, a postmortem examination and inspection of the carcasses and parts thereof of all cattle, bison, sheep, swine, goats, horses, mules, and other equines, capable of use as human food, to be prepared at any slaughtering, meatcanning, salting, packing, rendering, or similar establishment in this state in which such articles are prepared for intrastate commerce; and the carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged, or labeled, as "Inspected and Passed"; and said inspectors shall label, mark, stamp, or tag, as "Inspected and Condemned", all carcasses and parts thereof of animals found to be adulterated; and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the Board may remove inspectors from any such establishment which fails to so destroy any such condemned carcass or part thereof, and said inspectors, after said first inspection, shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether, since the first inspection, the same have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the Board may remove inspectors from any establishment which fails to destroy any such condemned carcass or part thereof.

Amended by Laws 1985, c. 38, § 2, eff. Nov. 1, 1985.

§2-6-185.  Inspection - Limitation of entry.

A.  The Oklahoma Meat Inspection Act shall apply to:

1.  All carcasses or parts of carcasses of cattle, bison, sheep, swine, goats, horses, mules, and other equines or the meat or meat products thereof, capable of use as human food, which may be brought into any slaughtering, meatcanning, salting, packing, rendering, or similar establishment, where inspection under the Oklahoma Meat Inspection Act is maintained.  Examination and inspection shall be made before the carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products; and

2.  All such products which, after having been issued from any such slaughtering, meatcanning, salting, packing, rendering, or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained.

B.  The Board may limit the entry of carcasses, parts of carcasses, meat and meat food products, and other materials into any establishment at which inspection under the Oklahoma Meat inspection Act is maintained, under the conditions as it may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of the Oklahoma Meat Inspection Act.

Added by Laws 1968, c. 63, § 5, emerg. eff. March 19, 1968.  Amended by Laws 1985, c. 38, § 4, eff. Nov. 1, 1985; Laws 2000, c. 367, § 64, emerg. eff. June 6, 2000.

§26186.  Meat food products  Inspection  Access  Marking or stamping.

For the purposes hereinbefore set forth, the Board shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products prepared in any slaughtering, meatcanning, salting, packing, rendering, or similar establishment, where such articles are prepared for intrastate commerce and for the purposes of any examination and inspection said inspectors shall have access at all times, by day or night, whether the establishment be operated or not, to every part of said establishment; and said inspectors shall mark, stamp, tag, or label as "Oklahoma Inspected and Passed" all such products found to be not adulterated; and said inspectors shall label, mark, stamp, or tag as "Oklahoma Inspected and Condemned" all such products found adulterated, and all such condemned meat food products shall be destroyed for food purposes, as hereinbefore provided, and the Board may remove inspectors from any establishment which fails to so destroy such condemned meat food products.

Laws 1968, c. 63, § 7, emerg. eff. March 19, 1968.

§26187.  Labeling of cans, receptacles or coverings  Standards  False or misleading markings  Hearings and appeals.

(a) When any meat or meat food product prepared for intrastate commerce which has been inspected as hereinbefore provided and marked "Oklahoma Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this act is maintained, the person, firm, or corporation preparing said product shall cause a label to be attached to said can, pot, tin, canvas, or other receptable or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Oklahoma Inspected and Passed" under the provisions of this act, and no inspection and examination of meat or meat food products deposited or inclosed in cans, tins, pots, canvas, or other receptable or covering in any establishment where inspection under the provisions of this act is maintained shall be deemed to be complete until such meat or meat food products have been sealed or inclosed in said can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

(b) All carcasses, parts of carcasses, meat and meat food products inspected at any establishment under the authority of this act and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the Board may require, the information required under paragraph (k) of Section 1 of this act.

(c) The Board, whenever it determines such action is necessary for the protection of the public, may prescribe: (1) the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any articles or animals subject to Sections 1 through 20 of this act; (2) definitions and standards of identity or composition for articles subject to Sections 1 through 16 and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug, and Cosmetic Act, or under the Federal Meat Inspection Act, and there shall be consultation between the Board and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the Federal standards.

(d) No article subject to Sections 1 through 16 of this act shall be sold or offered for sale by any person, firm, or corporation, in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the Board are permitted.

(e) If the Board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to Sections 1 through 16 is false or misleading in any particular, it may direct that such use be withheld, unless the marking, labeling, or container is modified in such manner as it may prescribe so that it will not be false or misleading.  If the person, firm, or corporation using or proposing to use the marking, labeling or container does not accept the determination of the Board, such person, firm, or corporation may request a hearing, but the use of the marking, labeling, or container shall, if the Board so directs, be withheld pending hearing and final determination by the Board.  Any such determination by the Board shall be conclusive unless, within thirty (30) days after receipt of notice of such final determination, the person, firm, or corporation adversely affected thereby appeals to the District Court of Oklahoma County.

Laws 1968 c. 63, Sec. 7.  Emerg. eff. March 19, 1968.

§26188.  Establishments  Inspections  Sanitary conditions.

The Board shall cause to be made, by competent inspectors, such inspection of all slaughtering, meatcanning, salting, packing, rendering, or similar establishments in which cattle, bison, sheep, swine, goats, horses, mules, and other equines are slaughtered and the meat and meat food products thereof are prepared for intrastate commerce as may be necessary to inform itself concerning the sanitary conditions of the same and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and where the sanitary conditions of any such establishment are such that the meat or meat food products are rendered adulterated, it shall refuse to allow said meat or meat food products to be labeled, marked, stamped, or tagged as "Oklahoma Inspected and Passed", and the Board may remove inspectors from any establishment which fails to maintain said establishment in a sanitary manner.

Amended by Laws 1985, c. 38, § 5, eff. Nov. 1, 1985.

§26189.  Nighttime inspections.

The Board shall cause an examination and inspection of all cattle, bison, sheep, swine, goats, horses, mules, and other equines, and the food products thereof, slaughtered and prepared in the establishments hereinbefore described for the purposes of intrastate commerce to be made during the nighttime as well as during the daytime when the slaughtering of said cattle, bison, sheep, swine, goats, horses, mules, and other equines, or the preparation of said food products, is conducted during the nighttime.

Amended by Laws 1985, c. 38, § 6, eff. Nov. 1, 1985.

§26190.  Compliance with act  Acts prohibited.

No person, firm or corporation shall, with respect to any cattle, bison, sheep, swine, goats, horses, mules or other equines, or any carcasses, parts of carcasses, meat or meat food products of any such animals:

(a) Slaughter any such animals or prepare any such articles which are capable of use as human food at any establishment preparing such articles for intrastate commerce, except in compliance with the requirements of this act;

(b) Slaughter or handle in connection with slaughter any such animals in any manner not in accordance with Section 6183 of this title;

(c) Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, (1) any such articles which (A) are capable of use as human food, and (B) are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or (2) any articles required to be inspected under Sections 6181 through 6196 of this title unless they have been so inspected and passed;

(d) Do, with respect to any such articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

Amended by Laws 1985, c. 38, § 7, eff. Nov. 1, 1985.

§26191.  Forging of official marks or certificates.

(a) No brand manufacturer, printer, or other person, firm, or corporation shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

(b) No person, firm, or corporation shall

(1) forge any official device, mark, or certificate;

(2) without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

(3) contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

(4) knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

(5) knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

(6) knowingly represent that any article has been inspected and passed, or exempted, under this act, when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Laws 1968, c. 63, § 11, emerg. eff. March 19, 1968.

§26192.  Horse meat.

No person, firm, or corporation shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the Board to show the kinds of animals from which they were derived.  When required by the Board with respect to establishments at which inspection is maintained under Sections 116, such animals and their carcasses, parts, thereof, meat and meat food products shall be prepared in establishments separate from those in which cattle, sheep, swine, or goats are slaughtered or their carcasses, parts thereof, meat or meat food products are prepared.

Laws 1968, c. 63, § 12, emerg. eff. March 19, 1968.

§26193.  Appointment of inspectors  Rules and regulations.

The Board shall appoint from time to time inspectors to make examination and inspection of all cattle, sheep, swine, goats, horses, mules, and other equines, the inspection of which is hereby provided for, and of all carcasses and parts thereof, and of all meat and meat food products thereof, and of the sanitary conditions of all establishments in which such meat and meat food products hereinbefore described are prepared; and said inspectors shall refuse to stamp, mark, tag or label any carcass or any part thereof, or meat food product therefrom, prepared in any establishment hereinbefore mentioned, until the same shall have actually been inspected and found to be not adulterated; and shall perform such other duties as are provided by this act and by the rules and regulations to be prescribed by said Board and said Board shall, from time to time, make such rules and regulations as are necessary for the efficient execution of the provisions of this act, and all inspections and examinations made under this act shall be such and made in such manner as described in the rules and regulations prescribed by said Board not inconsistent with the provisions of this act.

Laws 1968, c. 63, § 13, emerg. eff. March 19, 1968.

§26194.  Bribery  Penalties.

Any person, firm, or corporation, or any agent or employee of any person, firm, or corporation, who shall give, pay, or offer, directly or indirectly, to any inspector, deputy inspector, chief inspector, or any other officer or employee of this state authorized to perform any of the duties prescribed by this act or by the rules of the Board, any money or other thing of value, with intent to influence said inspector, deputy inspector, chief inspector, or other officer or employee of this state in the discharge of any duty herein provided for, shall be deemed guilty of a felony, upon conviction thereof, and shall be punished by a fine not less than Five Thousand Dollars ($5,000.00) nor more than Ten Thousand Dollars ($10,000.00) and by imprisonment not less than one (1) year nor more than three (3) years; and any inspector, deputy inspector, chief inspector, or other officer or employee of this state authorized to perform any of the duties prescribed by this act who shall accept any money, gift, or other thing of value from any person, firm, or corporation, or officers, agents, or employees thereof, given with intent to influence his official action, or who shall receive or accept from any person, firm, or corporation engaged in intrastate commerce any gift, money, or other thing of value given with any purpose or intent whatsoever, shall be deemed guilty of a felony and shall, upon conviction thereof, be summarily discharged from office and shall be punished by a fine not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00) and by imprisonment not less than one (1) year nor more than three (3) years.

Added by Laws 1968, c. 63, § 14, emerg. eff. March 19, 1968.  Amended by Laws 1997, c. 133, § 89, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 27, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 89 from July 1, 1998, to July 1, 1999.

§26195.  Exemptions.

(a) The provisions of Sections 6181 through 6196 of this title requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations shall not apply (1) to the slaughtering by any person of animals of his own raising, and the preparation by him and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals exclusively for use by him and members of his household and his nonpaying guests and employees; nor (2) to the custom slaughter by any person, firm, or corporation of cattle, bison, sheep, swine or goats delivered by the owner thereof for such slaughter, and the preparation by such slaughterer and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals, exclusively for use in the household of such owner, by him and members of his household and his nonpaying guests and employees.

(b) The provisions of this act requiring inspection of the slaughter of animals and the preparation of carcasses, parts thereof, meat and meat food products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments.

(c) The slaughter of animals and preparation of articles referred to in paragraphs (a)(2) and (b) of this section shall be conducted in accordance with such sanitary conditions as the Board may by regulations prescribe.  Violation of any such regulation is prohibited.

(d) The adulteration and misbranding provisions of Sections 6181 through 6196 of this title, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected under this section.

Amended by Laws 1985, c. 38, § 8, eff. Nov. 1, 1985.

§26196.  Storing and handling  Regulations.

The Board may, by regulations, prescribe conditions under which carcasses, parts of carcasses, meat, and meat food products of cattle, bison, sheep, swine, goats, horses, mules, or other equines, capable of use as human food, shall be stored or otherwise handled by any person, firm, or corporation engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce, such articles, whenever the Board deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer.  Violation of any such regulation is prohibited.

Amended by Laws 1985, c. 38, § 9, eff. Nov. 1, 1985.

§26197.  Articles not intended as human food.

Inspection shall not be provided under Sections 181 et seq. of this title at any establishment for the slaughter of cattle, bison, sheep, swine, goats, horses, mules, or other equines, or the preparation of any carcasses or parts or products of such animals which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the Board to deter their use for human food.  No person, firm, or corporation shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, meat or meat food products of any such animals, which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or are naturally inedible by humans.

Amended by Laws 1985, c. 38, § 10, eff. Nov. 1, 1985.

§26198.  Records.

(a)  The following classes of persons, firms, and corporations shall keep such records as will fully and correctly disclose all transactions involved in their businesses; and all persons, firms, and corporations subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the Board access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1)  Any persons, firms, or corporations that engage, for intrastate commerce, in the business of slaughtering any cattle, bison, sheep, swine, goats, horses, mules, or other equines, or preparing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any such animals, for use as human food or animal food;

(2)  Any persons, firms, or corporations that engage in the business of buying or selling (as meat brokers, wholesalers or otherwise), or transporting, in intrastate commerce, or storing in or for such commerce, any carcasses, or parts or products of carcasses, of any such animals;

(3)  Any persons, firms, or corporations that engage in business, in or for intrastate commerce, as renderers, or engage in the business of buying, selling, or transporting, in such commerce, any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goats, horses, mules, or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter.

(b)  Any record required to be maintained by this section shall be maintained for such period of time as the Board may by regulations prescribe.

Amended by Laws 1985, c. 38, § 11, eff. Nov. 1, 1985.

§26199.  Registration of certain businesses.

No person, firm, or corporation shall engage in business, in or for intrastate commerce, as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any cattle, bison, sheep, swine, goats, horses, mules, or other equines, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless, when required by regulations of the Board, he has registered with the Board his name, and the address of each place of business at which and all trade names under which he conducts such business.

Laws 1955, p. 42, art. 6(A), § 2.

§26200.  Dead, dying or disabled animals  Regulations concerning.

No person, firm, or corporation engaged in the business of buying, selling, or transporting in intrastate commerce dead, dying, disabled, or diseased animals, or any part of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goats, horses, mules or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the Board prescribes to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

Amended by Laws 1985, c. 38, § 13, eff. Nov. 1, 1985.

§26201.  Cooperation with Federal Government.

(a)  The Oklahoma State Board of Agriculture is hereby designated as the state agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of Section 301 of the Federal Meat Inspection Act and such agency may cooperate with the Secretary of Agriculture of the United States in developing and administering the meat inspection program of this state under this act to assure that not later than November 15, 1969, its requirements will be at least equal to those imposed under Titles I and IV of the Federal Meat Inspection Act and in developing and administering the program of this state under Section 6197 et seq. of this title in such a manner as will effectuate the purposes of this act and said Federal Act.

(b)  In such cooperative efforts, the Oklahoma State Board of Agriculture is authorized to accept from said Secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training (including necessary curricular and instructional materials and equipment), and financial and other aid for administration of such a program.  The Oklahoma State Board of Agriculture is further authorized to spend public funds of this state appropriated for administration of this act.

(c)  The Oklahoma State Board of Agriculture is further authorized to recommend to the said Secretary of Agriculture such officials or employees of this state as the Oklahoma State Board of Agriculture shall designate, for appointment to the advisory committees provided for in Section 301 of the Federal Meat Inspection Act; and the President of the Oklahoma State Board of Agriculture shall serve as the representative of the Governor for consultation with said Secretary under paragraph (c) of Section 301 of said act, unless the Governor shall select another representative.

Amended by Laws 1986, c. 309, § 10, operative July 1, 1986.

§26202.  Refusal or withdrawal of inspection.

The Board may (for such period, or indefinitely, as it deems necessary to effectuate the purposes of this act) refuse to provide, or withdraw, inspection service under Sections 1 through 16 of this act with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection under Sections 1 through 16 of this act because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court of (1) any felony, or (2) more than one (1) violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.  This section shall not affect in any way other provisions of this act for withdrawal of inspection services under Sections 1 through 16 from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat or meat food products.

For the purpose of this section a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity. The determination and order of the Board with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the appropriate court as provided in Section 25. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Laws 1968, c. 63, § 22, emerg. eff. March 19, 1968.

§26203.  Detention of animals or products.

Whenever any carcass, part of a carcass, meat or meat food product of cattle, bison, sheep, swine, goats, horses, mules, or other equines, or any product exempted from the definition of a meat food product, or any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goat, or equine is found by any authorized representative of the Board upon any premises where it is held for purposes of or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of Sections 6181 et seq. of this title or of the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty (20) days, pending action under Section 6204 of this title or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person, firm, or corporation from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the Board that the article or animal is eligible to retain such marks.

Laws 1968, c. 63, § 22, emerg. eff. March 19, 1968.

§26204.  Seizure and condemnation.

(a) Any carcass, part of a carcass, meat or meat food product of cattle, bison, sheep, swine, goats, horses, mules or other equines, or any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goat, or equine, that is being transported in intrastate commerce, or is held for sale in this state after such transportation, and that (1) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this act, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this act, shall be liable to be proceeded against and seized and condemned, at any time, on an information filed in any proper court as provided in Section 6205 of this title within the jurisdiction of which the article or animal is found.  If the article or animal is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or animal shall not be sold contrary to the provisions of this act, or the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this act, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the Board as is necessary to ensure compliance with the applicable laws.  When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings shall be at the suit of and in the name of this state.

(b) The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this act, or other laws.

Amended by Laws 1985, c. 38, § 15, eff. Nov. 1, 1985.

§26205.  District courts  Jurisdiction.

The district courts are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this act, and shall have jurisdiction in all other kinds of cases arising under this act, except as provided in Section 7(e) of this act.

Laws 1968, c. 63, § 25, emerg. eff. March 19, 1968.

§26206.  Interference with persons engaged in official duties  Penalties.

Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person while engaged in or on account of the performance of his official duties under this act shall be guilty of a felony and fined not more than Five Thousand Dollars ($5,000.00) or imprisoned not more than three (3) years, or both.  Whoever, in the commission of any such acts, uses a deadly or dangerous weapon shall be guilty of a felony and fined not more than Ten Thousand Dollars ($10,000.00), or imprisoned not more than ten (10) years, or both.  Whoever kills any person while engaged in or on account of the performance of his official duties under this act shall be punished as provided under Section 691 of Title 21 of the Oklahoma Statutes.

Added by Laws 1968, c. 63, § 26, emerg. eff. March 19, 1968.  Amended by Laws 1997, c. 133, § 90, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 28, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 90 from July 1, 1998, to July 1, 1999.

§26207.  Violations and penalties.

(a) Any person, firm, or corporation who violates any provision of the Oklahoma Meat Inspection Act for which no other criminal penalty is provided by this act shall upon conviction be subject to imprisonment for not more than one (1) year, or a fine of not more than One Thousand Dollars ($1,000.00), or both such imprisonment and fine; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated (except as defined in subparagraph (8) of paragraph (j) of Section 6-182 of this title), such person, firm, or corporation shall be subject to imprisonment for not more than three (3) years, or a fine of not more than Ten Thousand Dollars ($10,000.00), or both; provided, that no person, firm, or corporation shall be subject to penalties under this section for receiving for transportation any article or animal in violation of this act if such receipt was made in good faith, unless such person, firm, or corporation refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

(b) Nothing in this act shall be construed as requiring the Board to report for prosecution, or for the institution of legal action or injunction proceedings, minor violations of this act whenever it believes that the public interest will be adequately served by a suitable written notice of warning.

Added by Laws 1968, c. 63, § 27, emerg. eff. March 19, 1968.  Amended by Laws 1997, c. 133, § 88, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 26, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 88 from July 1, 1998, to July 1, 1999.

§26208.  Powers of Board.

(a) The Board shall also have power:

(1) To gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices, and management of any person, firm, or corporation engaged in intrastate commerce, and the relation thereof to other persons, firms, and corporations;

(2) To require, by general or special orders, persons, firms, and corporations engaged in intrastate commerce, or any class of them, or any of them to file with the Board in such form as the Board may prescribe, annual or special, or both annual and special, reports or answers, in writing, to specific questions, furnishing to the Board such information as it may require as to the organization, business, conduct, practices, management, and relation to other persons, firms, and corporations, of the person, firm, or corporation filing such reports or answers in writing.  Such reports and answers shall be made under oath, or otherwise, as the Board may prescribe, and shall be filed with the Board within such reasonable period as the Board may prescribe, unless additional time be granted in any case by the Board.

(b) For the purposes of this act the Board shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, firm, or corporation being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person, firm, or corporation relating to any matter under investigation.  The Board may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

(1) Such attendance of witnesses and the production of such documentary evidence may be required at any designated place of hearing.  In case of disobedience to a subpoena the Board may invoke the aid of any court designated in Section 6-205 of this title in requiring the attendance and testimony of witnesses and the production of documentary evidence.

(2) Any of the courts designated in Section 6-205 of this title within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, firm, or corporation, issue an order requiring such person, firm, or corporation to appear before the Board or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by said court as a contempt thereof.

(3) Upon the application of the Attorney General of this state at the request of the Board, the district court shall have jurisdiction to issue writs of mandamus commanding any person, firm, or corporation to comply with the provisions of this act or any order of the Board made in pursuance thereof.

(4) The Board may order testimony to be taken by deposition in any proceeding or investigation pending under this act at any stage of such proceeding or investigation.  Such depositions may be taken before any person designated by the Board and having power to administer oaths.  Such testimony shall be reduced to writing by the person taking the deposition or under his direction, and shall then be subscribed by the deponent.  Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Board as hereinbefore provided.

(5) Witnesses summoned before the Board shall be paid the same fees and mileage that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts, except the person or representatives of the firm or corporation charged with a violation and so summoned shall not be paid the fees and mileage that are paid witnesses.

(6) No person, firm, or corporation shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the Board or in obedience to the subpoena of the Board, whether such subpoena be signed or issued by it or its delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this act, or of any amendments thereto, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against selfincrimination, to testify or produce evidence, documentary or otherwise, except that any person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(c) Any person, firm, or corporation that shall neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the Board shall be guilty of an offense and upon conviction thereof by a court of competent jurisdiction shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.

(1) Any person, firm, or corporation that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this act, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person, firm, or corporation subject to this act or that shall willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person, firm, or corporation, or that shall willfully remove out of the jurisdiction of this state, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any such person, firm, or corporation or that shall willfully refuse to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control, shall be deemed guilty of a felony.  Such person shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than Five Thousand Dollars ($5,000.00), or to imprisonment for a term of not more than three (3) years, or to both such fine and imprisonment.

(2) If any person, firm, or corporation required by this act to file any annual or special report shall fail so to do within the time fixed by the Board for filing the same, and such failure shall continue for thirty (30) days after notice of such default, such person, firm, or corporation shall forfeit to this state the sum of One Hundred Dollars ($100.00) for each and every day of the continuance of such failure, which forfeiture shall be payable into the treasury of this state, and shall be recoverable in a civil suit in the name of the state brought in the county where the person, firm, or corporation has his or its principal office or in any county in which he or it shall do business.  It shall be the duty of the various district attorneys, under the direction of the Attorney General of this state, to prosecute for the recovery of such forfeitures.  The costs and expenses of such prosecution shall be paid out of the appropriation for the expenses of the courts of this state.

(3) Any officer or employee of this state who shall make public any information obtained by the Board without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00), or by imprisonment not exceeding one (1) year, or by both such fine and imprisonment, in the discretion of the court.

Added by Laws 1968, c. 63, § 28, emerg. eff. March 19, 1968.  Amended by Laws 1997, c. 133, § 91, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 29, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 91 from July 1, 1998, to July 1, 1999.

§26209.  Application of act with respect to Federal Meat Inspection Act.

The requirements of this act shall apply to persons, firms, corporation establishments, animals, and articles regulated under the Federal Meat Inspection Act only to the extent provided for in Section 408 of said Federal Act.

Laws 1968, c. 63, § 29, emerg. eff. March 19, 1968.

§26213.  Administration of Meat Inspection Act and Poultry Product Inspection Act.

The State Department of Agriculture shall carry out the provisions of the Oklahoma Meat Inspection Act, Sections 6181 through 6209 of Title 2 of the Oklahoma Statutes and the Oklahoma Poultry Products Inspection Act, Sections 6251 through 6276 of Title 2 of the Oklahoma Statutes. Further, the provisions of this act shall be administered by the Department despite any potential requested reductions in the overall Department budget.

Added by Laws 1987, c. 237, § 1, emerg. eff. May 4, 1987.

§26251.  Short title.

This act shall be designated as the Oklahoma Poultry Products Inspection Act.

Laws 1970, c. 260, § 1, emerg. eff. April 22, 1970.

§26252.  Purpose.

Poultry and poultry products are an important source of the nation's total supply of food.  It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered poultry and poultry products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged.  Unwholesome, adulterated, or misbranded poultry or poultry products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged poultry and poultry products, and result in sundry losses to poultry producers and processors of poultry and poultry products, as well as injury to consumers.  The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.  It is hereby found that regulation by the Board and cooperation by this state and the United States as contemplated by this act are appropriate to protect the health and welfare of consumers and otherwise effectuate the purposes of this act.

Laws 1970, c. 260, § 2, emerg. eff. April 22, 1970.

§26253.  Policy and intent.

It is hereby declared to be the policy of the Legislature of this state to provide for the inspection of poultry and poultry products and otherwise regulate the processing and distribution of such articles as hereinafter prescribed to prevent the movement or sale in intrastate commerce of poultry and poultry products which are adulterated or misbranded.  It is the intent of the Legislature that when poultry and poultry products are condemned because of disease, the reason for condemnation in such instances shall be supported by scientific fact, information, or criteria, and such condemnation under this act shall be achieved through uniform inspection standards and uniform applications thereof.

Laws 1970, c. 260, § 3, emerg. eff. April 22, 1970.

§26254.  Definitions.

For the purposes of this act, the following terms shall have the meanings stated below:

1.  The term "Board" means the State Board of Agriculture or its delegate.

2.  The term "person" means any individual, partnership, corporation, association, or other business unit.

3.  The term "poultry products broker" means any person engaged in the business of buying or selling poultry products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or an as employee of another person.

4.  The term "renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of poultry, except rendering conducted under inspection or exemption under this act.

5.  The term "animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of poultry.

6.  The term "intrastate commerce" means commerce within this state.

7.  The term "poultry" means any domesticated bird, whether live or dead.

8.  The term "poultry product" means any poultry carcass, or part thereof; or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the Board from definition as a poultry product under such conditions as the Board may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

9.  The term "capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any poultry, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

10.  The term "processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

11.  The term "adulterated" shall apply to any poultry product under one or more of the following circumstances:

(a)  if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(b) (1)  if it bears or contains, by reason of administration of any substance to the live poultry or otherwise, any added poisonous or added deleterious substance, other than one which is:

a.  a pesticide chemical in or on a raw agricultural commodity;

b.  a food additive; or

c.  a color additive;

which may, in the judgment of the Board, make such article unfit for human food;

(2)  if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act;

(3)  if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

(4)  if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act:

Provided, that an article which is not otherwise deemed adulterated under clause (2), (3), or (4) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in official establishments;

(c)  if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(d)  if it has been prepared, packed, or held under insanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered injurious to health;

(e)  if it is, in whole or in part, the product of any poultry which has died otherwise than by slaughter;

(f)  if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(g)  if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act; or

(h)  if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

12.  The term "misbranded" shall apply to any poultry product under one or more of the following circumstances:

(a)  if its labeling is false or misleading in any particular;

(b)  if it is offered for sale under the name of another food;

(c)  if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated;

(d)  if its container is so made, formed, or filled as to be misleading;

(e)  unless it bears a label showing:

(1)  the name and place of business of the manufacturer, packer, or distributor; and

(2)  an accurate statement of the quantity of the product in terms of weight, measure, or numerical count;

Provided, that under clause (2) of this subparagraph (e), reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

(f)  if any word, statement, or other information required by or under authority of this act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(g)  if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board under Section 8 of this act unless:

(1)  it conforms to such definition and standard, and (2)  its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food;

(h)  if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under Section 8 of this act, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(i)  if it is not subject to the provisions of subparagraph (g) unless its label bears

(1)  the common or usual name of the food, if any there be, and

(2)  in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each:

Provided, that to the extent that compliance with the requirements of clause (2) of this subparagraph (i) is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board.

(j)  if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(k)  if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph (k) is impracticable, exemptions shall be established by regulations promulgated by the Board; or

(1)  if it fails to bear on its containers, and in the case of nonconsumer packed carcasses, if the Board so requires, directly thereon, as the Board may by regulations prescribed, the official inspection legend and official establishment number of the establishment where the article was processed and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

13.  The term "label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article.

14.  The term "labeling" means all labels and other written, printed, or graphic matter

(a)  upon any article or any of its containers or wrappers, or

(b)  accompanying such article.

15.  The term "Federal Poultry Products Inspection Act" means the act so entitled approved August 28, 1957 (71 Stat. 441), as amended by the Wholesome Poultry Products Act (82 Stat. 791).

16.  The term "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

17.  The terms "pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of this act as under the Federal Food, Drug, and Cosmetic Act.

18.  The term "official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or poultry under this act.

19.  The term "official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with this act.

20.  The term "official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions under this act.

21.  The term "official device" means any device prescribed or authorized by the Board for use in applying any official mark.

22.  The term "official establishment" means any establishment as determined by the Board at which inspection of the slaughter of poultry, or the processing of poultry products, is maintained under the authority of this act.

23.  The term "inspection service" means the Meat Inspection Division designated by the Board as having the responsibility for carrying out the provisions of this act.

24.  The term "inspector" means an employee or official of the State Board of Agriculture authorized by the Board to inspect poultry and poultry products under the authority of this act, or any employee or official of the government of any county or other governmental subdivision of this state authorized by the Board to inspect poultry and poultry products under authority of this act, under an agreement entered into between the Board and such governmental subdivision.

25.  The term "container" or "package" includes any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

26.  The term "shipping container" means any container used or intended for use in packaging the product packed in an immediate container.

27.  The term "immediate container" includes any consumer package; or any other container in which poultry products, not consumer packaged, are packed.

Laws 1970, c. 260, § 4, emerg. eff. April 22, 1970.

§26255.  Cooperative efforts.

A.  The State Board of Agriculture is hereby designated as the state agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of Section 5 of the Federal Poultry Products Inspection Act and such agency may cooperate with the Secretary of Agriculture of the United States in developing and administering the poultry products inspection program of this state under this act to assure that not later than August 18, 1970, the state requirements will be at least equal to those imposed under Sections 14, 610, and 1222 of the Federal Poultry Products Inspection Act and in developing and administering the program of this state under Section 11 of this act in such a manner as will effectuate the purposes of this act and said Federal Act.

B.  In such cooperative efforts, the Board is authorized to accept from said Secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and financial and other aid for administration of such a program.  The Board is further authorized to spend public funds of this state appropriated for administration of this act to pay such share of the estimated total cost of the cooperative program as may be agreed upon by the Board and the Secretary.

C.  The Board is further authorized to recommend to the said Secretary of Agriculture such officials or employees of this state as the Board shall designate, for appointment to the advisory committees provided for in Section 5 of the Federal Poultry Products Inspection Act; and the Board shall serve as the representative of the Governor for consultation with said Secretary under paragraph C of Section 5 of said act unless the Governor shall select another representative.

Laws 1970, c. 260, § 5, emerg. eff. April 22, 1970.

§26256.  Antemortem and postmortem inspection in official establishments  Condemnation  Appeals.

A.  For the purpose of preventing the entry into or flow or movement in intrastate commerce of any poultry product which is capable of use as human food and is adulterated, the Board shall, where and to the extent considered by it necessary, cause to be made by inspectors antemortem inspection of poultry in each official establishment engaged in processing poultry or poultry products solely for intrastate commerce.

B.  The Board, whenever processing operations are being conducted, shall cause to be made by inspectors postmortem inspection of the carcass of each bird processed, and at any time such quarantine, segregation and reinspection as it deems necessary of poultry and poultry products capable of use as human food in each official establishment engaged in processing poultry or poultry products solely for intrastate commerce.

C.  All poultry carcasses and parts thereof and other poultry products found to be adulterated shall be condemned and shall, if no appeal be taken from such determination of condemnation, be destroyed for human food purposes under the provision of an inspector. Provided, that carcasses, parts, and products which may by reprocessing be made not adulterated, need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and thereafter found to be not adulterated.  If an appeal be taken from such determination, the carcasses, parts, or products shall be appropriately marked and segregated pending completion of an appeal inspection, which appeal shall be at the cost of the appellant if the Board determines that the appeal is frivolous.  If the determination of condemnation is sustained, the carcasses, parts, and products shall be destroyed for food purposes under the supervision of an inspector.

Laws 1970, c. 260, § 6, emerg. eff. April 22, 1970.

§26257.  Sanitary practices.

A.  Each official establishment slaughtering poultry or processing poultry products solely for intrastate commerce shall have such premises, facilities, and equipment, and be operated in accordance with such sanitary practices, as are required by regulations promulgated by the Board for the purpose of preventing the entry into or flow or movement in intrastate commerce of poultry products which are adulterated.

B.  The Board shall refuse to render inspection to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of this section.

Laws 1970, c. 260, § 7, emerg. eff. April 22, 1970.

§26258.  Marking and labeling.

A.  All poultry products inspected at any official establishment under the authority of this act and found to be not adulterated shall at the time they leave the establishment bear, in distinctly legible form, on their shipping containers and immediate containers as the Board may require, the information required under paragraph 12 of Section 4 of this act.  In addition, the Board whenever it determines such action is practicable and necessary for the protection of the public may require nonconsumer packaged carcasses at the time they leave the establishment to bear directly thereon in distinctly legible form any information required under such paragraph 12.

B.  The Board, whenever it determines such action is necessary for the protection of the public, may prescribe:

1.  the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling in marking or otherwise labeling any articles or poultry subject to this act; and

2.  definitions and standards of identity or composition for articles subject to this act and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug, and Cosmetic Act, or under the Federal Poultry Products Inspection Act, and there shall be consultation between the Board and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the Federal standards.

C.  No article subject to this act shall be sold or offered for sale by any person in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the Board are permitted.

D.  If the Board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this act is false or misleading in any particular, it may direct that such use be withheld unless the marking, labeling, or container is modified in such manner as it may prescribe so that it will not be false or misleading.  If the person using or proposing to use the marking, labeling or container does not accept the determination of the Board, such person may request a hearing, but the use of the marking, labeling, or container shall, if the Board so directs, be withheld pending hearing and final determination by the Board.  Any such determination by the Board shall be conclusive unless, within thirty (30) days after receipt of notice of such final determination, the person adversely affected thereby appeals to the District Court of Oklahoma County. This provision would not apply to established trademarks or labeling approved by the U.S.D.A.

Laws 1970, c. 260, § 8, emerg. eff. April 22, 1970.

§26259.  Prohibited acts.

A.  No person shall:

1.  slaughter any poultry or process any poultry products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of this act;

2.  sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce:

(a) any poultry products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or

(b) any poultry products required to be inspected under this act unless they have been so inspected and passed;

3.  do, with respect to any poultry products which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such products to be adulterated or misbranded;

4.  sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board;

5.  use to his own advantage, or reveal other than to the authorized representatives of the state government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of this act concerning any matter which is entitled to protection as a trade secret.

B.  No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

C.  No person shall:

1.  forge any official device, mark, or certificate;

2.  without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

3.  contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4.  knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any poultry, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5.  knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6.  knowingly represent that any article has been inspected and passed, or exempted, under this act when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Laws 1970, c. 260, § 8, emerg. eff. April 22, 1970.

§26260.  Compliance with act.

No establishment processing poultry or poultry products solely for intrastate commerce shall process any poultry or poultry product capable of use as human food except in compliance with the requirements of this act.

Laws 1970, c. 260, § 10, emerg. eff. April 22, 1970.

§26261.  Products not intended for use as human food  Records  Brokers, renderers or manufacturers  Dead or diseased poultry.

A.  Inspection shall not be provided under this act at any establishment for the slaughter of poultry or the processing of any carcasses or parts or products of poultry, which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, be denatured or otherwise identified as prescribed by regulations of the Board to deter their use for human food.  No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any poultry carcasses or parts or products thereof which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or naturally inedible by humans.

B.  The following classes of persons shall, for such period of time as the Board may by regulations prescribe, not to exceed two (2) years unless otherwise directed by the Board for good cause shown, keep such records as are properly necessary for the effective enforcement of this act in order to insure against adulterated or misbranded poultry products for the American consumer; and all persons subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

1.  Any person that engages in the business of slaughtering any poultry or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any poultry, for intrastate commerce, for use as human food or animal food;

2.  Any person that engages in the business of buying or selling, as poultry products brokers, wholesalers, or otherwise, or transporting, in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any poultry;

3.  Any person that engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling, or transporting, in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter.

C.  No person shall engage in business, in or for intrastate commerce, as a poultry products broker, renderer, or animal food manufacturer, or engage in business in intrastate commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any poultry, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for intrastate commerce, or engage in the business of buying, selling, or transporting in intrastate commerce any dead, dying, disabled, or diseased poultry, or parts of the carcasses of any poultry that died otherwise than by slaughter, unless, when required by regulations of the Board, he has registered with the Board his name and the address of each place of business at which, and all trade names under which, he conducts such business.

D.  No person engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled or diseased poultry, or any parts of the carcasses of any poultry that dies otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the Board may prescribe to assure that such poultry, or the unwholesome parts or products thereof, will be prevented from being used for human food.

Laws 1970, c. 260, § 11, emerg. eff. April 22, 1970.

§26262.  Penalties.

A.  Any person who violates the provisions of Sections 6-259, 6-260, 6-261 or 6-264 of this title shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned not more than one (1) year, or both; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated, except as defined in subparagraph (h) of paragraph 11 of Section 6-254 of this title, such person shall be guilty of a felony and fined not more than Ten Thousand Dollars ($10,000.00) or imprisoned not more than three (3) years or both.  When construing or enforcing the provisions of said sections, the act, omission, or failure of any person acting for or employed by any individual, partnership, corporation, or association within the scope of his employment or office shall in every case be deemed the act, omission, or failure of such individual, partnership, corporation, or association, as well as of such person.

B.  No carrier shall be subject to the penalties of this act, other than the penalties for violation of Section 6261 of this title, by reason of his receipt, carriage, holding, or delivery, in the usual course of business, as a carrier of poultry or poultry products, owned by another person unless the carrier has knowledge, or is in possession of facts which would cause a reasonable person to believe that such poultry or poultry products were not inspected or marked in accordance with the provisions of this act or were otherwise not eligible for transportation under this act or unless the carrier refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such poultry or poultry products, and copies of all documents, if any there be, pertaining to the delivery of the poultry or poultry products to such carrier.

C.  Any person who interferes by any act with an inspector in the performance of his official duties shall be guilty of a misdemeanor.

Added by Laws 1970, c. 260, § 12, emerg. eff. April 22, 1970.  Amended by Laws 1997, c. 133, § 92, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 30, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 92 from July 1, 1998, to July 1, 1999.

§26263.  Notice of violations.

Before any violation of this act is reported by the Board to any district attorney for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given reasonable notice of the alleged violation and opportunity to present his views orally or in writing with regard to such contemplated proceeding.  Nothing in this act shall be construed as requiring the Board to report for criminal prosecution violation of this act whenever it believes that the public interest will be adequately served and compliance with the act obtained by a suitable written notice or warning.

Laws 1970, c. 260, § 13, emerg. eff. April 22, 1970.

§26264.  Storage and handling regulations.

A.  The Board may by regulations prescribe conditions under which poultry products capable of use as human food shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce, such articles, whenever the Board deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer.  Violation of any such regulation is prohibited.

B.  The Board shall promulgate such other rules and regulations as are necessary to carry out the provisions of this act.

C.  When opportunity is afforded for submission of comments by interested persons on proposed rules or regulations under this act, it shall include opportunity for oral presentation of views.

Laws 1970, c. 260, § 14, emerg. eff. April 22, 1970.

§26265.  Exemptions.

A.  The Board shall, by regulation and under such conditions, including requirements, as to sanitary standards, practices, and procedures as it may prescribe, exempt from specific provisions of this act with respect to processing of poultry or poultry products solely for intrastate commerce and distribution of poultry or poultry products only in such commerce:

1.  for such period of time as the Board determines that it would be impracticable to provide inspection and the exemption will aid in the effective administration of this act, any person engaged in the processing of poultry or poultry products and the poultry or poultry products processed by such person; provided, that, no such exemption shall continue in effect more than one hundred twenty (120) days after enactment of this act;

2.  persons slaughtering, processing, or otherwise handling poultry or poultry products which have been or are to be processed as required by recognized religious dietary laws, to the extent that the Board determines necessary to avoid conflict with such requirements while still effectuating the purposes of this act;

3.  the slaughtering by any person of poultry of his own raising, and the processing by him and transportation of the poultry products exclusively for use by him and members of his household and his nonpaying guests and employees;

4.  the custom slaughter by any person of poultry delivered by the owner thereof for such slaughter, and the processing by such slaughterer and transportation of the poultry products exclusively for use, in the household of such owner, by him and members of his household and his nonpaying guests and employees; provided, that, such custom slaughterer does not engage in the business of buying or selling any poultry products capable of use as human food;

5.  operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retailtype establishment for sale in normal retail quantities or service of such articles to consumers at such establishments, if no poultry or poultry products are processed at the establishment for distribution within this state or otherwise subject to inspection under the Federal Poultry Products Inspection Act.

B.  The provisions of this act shall not apply to poultry producers with respect to poultry of their own raising on their own farms if

1.  such producers slaughter not more than two hundred fifty turkeys, or not more than an equivalent number of birds of all species during the calendar year for which this exemption is being determined, four birds of other species being deemed the equivalent of one turkey;

2.  such poultry producers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms.

C.  The adulteration and misbranding provisions of this act, other than the requirement of the inspection legend, shall apply to articles which are exempted from inspection under this section.

D.  The Board may by order suspend or terminate any exemption with respect to any person whenever it finds that such action will aid in effectuating the purposes of this act.

Laws 1970, c. 260, § 15, emerg. eff. April 22, 1970.

§26266.  Limitation on entry of products into official establishment.

The Board may limit the entry of poultry products and other materials into any official establishment, under such conditions as it may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this act.

Laws 1970, c. 260, § 16, emerg. eff. April 22, 1970.

§26267.  Withdrawal or refusal of inspection service.

A.  The Board may, for such period, or indefinitely, as it deems necessary to effectuate the purposes of this act, refuse to provide, or withdraw, inspection service under this act with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection upon this act because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, within the previous ten (10) years, of

1.  any felony or more than one misdemeanor under any law based upon the acquiring, handling, or distributing of adulterated, mislabeled, or deceptively packaged food or fraud in connection with transactions in food; or

2.  any felony, involving fraud, bribery, extortion, or any other act or circumstances indicating a lack of the integrity needed for the conduct of operations affecting the public health.  For the purpose of this paragraph, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity.

B.  Upon the withdrawal of inspection service from any official establishment for failure to destroy condemned poultry products as required under Section 6 of this act, or other failure of an official establishment to comply with the requirements as to premises, facilities, or equipment, or the operation thereof, as provided in Section 7 of this act, or the refusal of inspection service to any applicant therefor because of failure to comply with any requirements under Section 7, the applicant for, or recipient of, the service shall, upon request, be afforded opportunity for a hearing with respect to the merits or validity of such action; but such withdrawal or refusal shall continue in effect unless otherwise ordered by the Board.

C.  The determination and order of the Board, when made after opportunity for hearing, with respect to withdrawal or refusal of inspection service under this act, shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the District Court of Oklahoma County.  Judicial review of any such order shall be upon the record upon which the determination and order are based.

Laws 1970, c. 260, § 17, emerg. eff. April 22, 1970.

§26268.  Detention of products.

Whenever any poultry product, or any product exempted from the definition of a poultry product, or any dead, dying, disabled or diseased poultry is found by any authorized representatives of the Board upon any premises where it is held for purposes of, or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this act or of any other state or federal law, or that it has been, or is intended to be, distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty (20) days, pending action under Section 19 of this act or notification of any federal, state, or other governmental authorities having jurisdiction over such article or poultry, and shall not be moved by any person from the place at which it is located when so detained, until released by such representative.  All official marks may be required by such representative to be removed from such article or poultry before it is released unless it appears to the satisfaction of the Board that the article or poultry is eligible to retain such marks.

Laws 1970, c. 260, § 18, emerg. eff. April 22, 1970.

§26269.  Seizure and condemnation.

A.  Any poultry product, or any dead, dying, disabled, or diseased poultry, that is being transported in intrastate commerce, subject to this act, or is held for sale in this state after such transportation, and that

1.  is or has been processed, sold, transported, or otherwise distributed or offered or received for distribution in violation of this act, or

2.  is capable of use as human food and is adulterated or misbranded, or

3.  in any other way is in violation of this act, shall be liable to be proceeded against and seized and condemned, at any time, on a libel of information in any district court within the jurisdiction of which the article or poultry is found.  If the article or poultry is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or poultry shall not be sold contrary to the provisions of this act, or the Federal Poultry Products Inspection Act or the Federal Food, Drug, and Cosmetic Act; provided, that, upon the execution and delivery of a good and sufficient bond conditioned that the article or poultry shall not be sold or otherwise disposed of contrary to the provisions of this act or the laws of the United States, the court may direct that such article or poultry be delivered to the owner thereof subject to such supervision by authorized representatives of the Board as is necessary to insure compliance with the applicable laws.  When a decree of condemnation is entered against the article or poultry and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or poultry. The proceedings in such libel cases shall conform, as nearly as may be, to the proceedings in admiralty, except that either party may demand trial by jury of any issue of fact joined in any case, and all such proceedings shall be at the suit of and in the name of this state.

B.  The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this act, or other laws.

Laws 1970, c. 260, § 19, emerg. eff. April 22, 1970.

§26270.  Jurisdiction of district courts  Subpoenas.

The district courts are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this act and shall have jurisdiction in all other kinds of cases arising under this act, except as provided in Section 8, subsection D or Section 17 of this act.  All proceedings for the enforcement or to restrain violations of this act shall be by and in the name of this state. Subpoenas for witnesses who are required to attend a court of this state in any district may run into any other district of this state in any such proceeding.

Laws 1970, c. 260, § 20, emerg. eff. April 22, 1970.

§26271.  Powers of Board  Penalties.

A.  The Board shall also have power:

1.  to require the keeping of adequate records and the furnishing of such information upon request to the Board which is necessary and essential for the administration of this act. Failure to keep such records and furnish such information shall constitute a misdemeanor;

2.  to gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices, and management of any person engaged in intrastate commerce, and the relation thereof to other persons;  B.  1.  For the purposes of this act the Board shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation.  The Board may sign subpoenas and may administer oaths and affirmation, examine witnesses, and receive evidence.

2.  Such attendance of witnesses, and the production of such documentary evidence, may be required at any designated place of hearing.  In case of disobedience to a subpoena the Board may invoke the aid of any court designated in Section 20 of this act in requiring the attendance and testimony of witnesses and the production of documentary evidence.

3.  Any of the courts designated in Section 20 of this act within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, issue an order requiring such person to appear before the Board or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

4.  Upon the application of the Attorney General of this state at the request of the Board, the district court shall have jurisdiction to issue writs of mandamus commanding any person to comply with the provisions of this act or any order of the Board made in pursuance thereof.

5.  The Board may order testimony to be taken by deposition in any proceeding or investigation pending under this act at any stage of such proceeding or investigation.  Such depositions may be taken before any person designated by the Board and having power to administer oaths.  Such testimony shall be reduced to writing by the person taking the deposition or under his direction and shall then be subscribed by the deponent.  Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Board as hereinbefore provided.

6.  Witnesses summoned before the Board shall be paid the same fees and mileage that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts.

C.  1.  It shall be a misdemeanor for any person to willfully neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the Board.

2.  Any person that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this act, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person subject to this act, or that shall willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of any person subject to this act, or that shall willfully remove out of the jurisdiction of this state, or willfully mutilate, alter or by any other means falsify any documentary evidence of any such person, or that shall willfully refuse to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person subject to this act in his or its possession or within his or its control, shall be deemed guilty of an offense and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than One Thousand Dollars ($1,000.00), or to imprisonment for a term of not more than one (1) year, or to both such fine and imprisonment.

3.  Any officer or employee of this state who shall make public any information obtained by the Board without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Hundred Dollars ($500.00), or by imprisonment not exceeding six (6) months, or by both such fine and imprisonment, in the discretion of the court.

Laws 1970, c. 260, § 21, emerg. eff. April 22, 1970.

§26272.  Application of act.

The requirements, of this act shall apply to persons, establishments, poultry, poultry products and other articles regulated under the Federal Poultry Products Inspection Act only to the extent provided for in Section 23 of said Federal Act.

Laws 1970, c. 260, § 22, emerg. eff. April 22, 1970.

§26273.  Cost of inspection.

The cost of inspection rendered under the requirements of this act shall be borne by this state, except as provided in Section 5 of this act and except that the cost of overtime and holiday work performed in establishments subject to the provisions of this act, at such rates as the Board may determine, shall be borne by such establishments.  Sums received by the Board in reimbursement for sums paid out by it for such premium pay work shall be available without fiscal year limitation to carry out the purposes of this section.  There are hereby authorized to be appropriated such sums as may be necessary to carry out the provisions of this act.

Laws 1970, c. 260, § 23, emerg. eff. April 22, 1970.

§26275.  Misdemeanors.

Any violation of this act for which a specific penalty is not given shall be a misdemeanor.

Laws 1970, c. 260, § 25, emerg. eff. April 22, 1970.

§26276.  Codification.

This act shall become a part of the Oklahoma Agricultural Code and be codified accordingly.

Laws 1970, c. 260, § 26, emerg. eff. April 22, 1970.

§26280.1.  Short Title.

Sections 1 through 15 of this act shall be known and may be cited as the "Oklahoma Rabbit and Rabbit Products Inspection Act".

§26280.2.  Purpose.

A.  Rabbit and rabbit products are an important source of the nation's total supply of food.  It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered rabbit and rabbit products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged.  Unwholesome, adulterated, or misbranded rabbit or rabbit products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged rabbit and rabbit products, and result in sundry losses to rabbit producers and processors of rabbit and rabbit products, as well as injury to consumers.  The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.

B.  It is hereby declared to be the policy of the Legislature of this state to provide for the inspection of rabbit and rabbit products and otherwise regulate the processing and distribution of such articles to prevent the movement or sale in intrastate commerce of rabbit and rabbit products which are adulterated or misbranded.

§26280.3.  Definitions.

For the purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act:

1.  "Adulterated" shall apply to any carcass, part thereof, rabbit or rabbit products under one or more of the following circumstances:

a. if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this paragraph if the quantity of such substance in or on such article does not ordinarily render it injurious to health,

b. if it bears or contains, by reason of administration of any substance to live rabbits or otherwise, any added poisonous or added deleterious substance, other than one which is:

(1) a pesticide chemical in or on a raw agricultural commodity,

(2) a food additive, or

(3) a color additive;

which may, in the judgment of the Board, make such article unfit for human food;

c. if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act,

d. if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act,

e. if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act.  Provided, that an article which is not otherwise deemed adulterated under subparagraph b, c, or d, shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in establishments at which inspection is maintained pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act,

f. if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

g. if it has been prepared, packed, or held under unsanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered injurious to health,

h. if it is, in whole or in part, the product of any rabbit which has died otherwise than by slaughter,

i. if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health,

j. if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act, or

k. if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

2.  "Board" means the State Board of Agriculture;

3.  "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of rabbits;

4.  "Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any rabbit, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans;

5.  "Department" means the Oklahoma State Department of Agriculture;

6.  "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260) as amended by the Wholesome Meat Act (8 Stat. 584);

7.  "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto;

8.  "Inspection" or "inspection service" means any inspection by an inspector to determine:

a. the condition and wholesomeness of rabbits,

b. the condition and wholesomeness of any edible product at any state of the preparation or packaging thereof in the official plant where inspected and certified, or

c. the condition and wholesomeness of any previously inspected and certified product if such product has not lost its identity as an inspected and certified product;

9.  "Inspector" means any person who is duly qualified and certified as an agent of the Oklahoma State Department of Agriculture;

10.  "Intrastate commerce" means commerce within this state;

11.  "Label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article;

12.  "Labeling" means all labels and other written, printed, or graphic matter:

a. upon any article or any of its containers or wrappers, or

b. accompanying such article;

13.  "Misbranded" shall apply to any carcass, part thereof, rabbit meat or rabbit product under one or more of the following circumstances:

a. if its labeling is false or misleading in any particular,

b. if it is offered for sale under the name of another food,

c. if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated,

d. if its container is so made, formed, or filled as to be misleading,

e. unless it bears a label showing:

(1) the name and place of business of the manufacturer, packer, or distributor, and

(2) an accurate statement of the quantity of the product in terms of weight, measure, or numerical count.  Provided, reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

f. if any word, statement, or other information required by or under authority of the Oklahoma Rabbit and Rabbit Products Inspection Act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use,

g. if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board unless:

(1) it conforms to such definition and standard, and

(2) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food,

h. if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard,

i. if it is not subject to the provisions of subparagraph g unless its label bears:

(1) the common or usual name of the food, if any there be, and

(2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each.  Provided, that to the extent that compliance with the requirements of this division is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board,

j. if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses,

k. if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Board, or

l. if it fails to bear on its containers, as the Board may by regulations prescribe, the official inspection legend, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition;

14.  "Official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act;

15.  "Official device" means any device prescribed or authorized by the Board for use in applying any official mark;

16.  "Official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act;

17.  "Official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or rabbit pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act;

18.  "Official plant" or "official establishment" means one or more buildings or parts thereof, comprising a single plant in which the facilities and methods of operation therein have been approved by the Commissioner as suitable and adequate for operation under inspection service;

19.  "Person" means any individual, partnership, corporation, association, or other business unit;

20.  "Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act as such term is defined by the Federal Food, Drug, and Cosmetic Act;  21.  "Processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed;

22.  "Rabbit" means any domesticated rabbit, whether live or dead;

23.  "Rabbit product" means any rabbit carcass, or part thereof; or any product which is made wholly or in part from any rabbit carcass or part thereof, excepting products which contain rabbit ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the animal food industry, and which are exempted by the Board from definition as a rabbit product under such conditions as the Board may prescribe to assure that the rabbit ingredients in such products are not adulterated and that such products are not represented as rabbit products;

24.  "Rabbit products broker" means any person engaged in the business of buying or selling rabbit products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or an as employee of another person; and

25.  "Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of rabbits.

§26280.4.  Board  Powers and duties.

In addition to any powers and duties of the Board, the Board shall have the power and duty to:

1.  adopt and promulgate regulations necessary to provide for the proper inspection of rabbit and rabbit products, and prescribe conditions under which carcasses, parts of carcasses, rabbit meat and rabbit products capable of use as human food, shall be stored, labeled, marked or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce;

2.  cooperate with the Secretary of Agriculture of the United States in effectuating the purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act;

3.  appoint inspectors to make examination and inspection of rabbits, rabbit carcasses, all rabbit meat and rabbit products, and the sanitary conditions of all plants or establishments in which rabbit meat and rabbit products are prepared;

4.  detain and seize rabbits or rabbit carcasses or rabbit products pursuant to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act;

5.  require reports from all persons subject to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act;

6.  suspend inspection service pursuant to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act;

7.  establish and enforce administrative penalties pursuant to Section 111 of Title 2 of the Oklahoma Statutes;

8.  enter upon any public or private property for purposes of inspecting and investigating compliance with the Oklahoma Rabbit and Rabbit Products Inspection Act;

9.  refuse to render inspection services to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of the Oklahoma Rabbit and Rabbit Products Inspection Act;

10.  institute or cause to be instituted any necessary legal proceedings with the Office of the Attorney General or in any court of competent jurisdiction for an injunction relief to enforce the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act; and

11.  exercise all incidental powers which are necessary and proper to perform the duties of the Board pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act.

§26280.5.  Application of act  Registration required  Prohibited acts relating to dead, dying, disabled or diseased animals  Requirements to sell rabbit products.

A.  The Oklahoma Rabbit and Rabbit Products Inspection Act shall apply to:

1.  Any person that engages in the business of slaughtering any rabbits or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any rabbit, for intrastate commerce, for use as human food or animal food.  The provisions of this paragraph shall not apply to:

a. the slaughtering of rabbits owned and raised by a person who prepares and transports the carcasses of:

(1) rabbits or parts of rabbits exclusively for his own use or for use by members of his household or his nonpaying guests or employees, or

(2) rabbits owned and raised by a person who prepares and transports the carcasses of uninspected rabbits or parts of rabbits exclusively for sale directly to household consumers.  Said persons are specifically prohibited from selling or donating uninspected rabbit products to retail stores, brokers, meat markets, schools, orphanages, restaurants, nursing homes and similar establishments.  Said persons are further prohibited from sales or donation of uninspected rabbit products to caterers, charitable institutions, public fund raising events and similar activities.  Said persons are further prohibited from selling uninspected rabbit products through any type of retail market or similar establishment owned or operated by the rabbit owner or raiser,

b. except as otherwise provided by this section, any person who slaughters rabbits or processes or otherwise handles rabbit products which have been or are to be processed as required by recognized religious dietary laws.

(1) Any person desiring such exemption shall make application to the Oklahoma State Department of Agriculture.  The application shall be in such form and contain such information as is required by the Board.

(2) The Board may impose such conditions as to sanitary standards, practices, and procedures in granting such exemption as it deems necessary to effectuate the purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act.  Any person who processes rabbit or rabbit products under exemption from certain requirements as provided in this division shall be subject to all of the other applicable provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act and the regulations promulgated pursuant thereto.

(3) Processing plants shall meet the sanitary requirements set forth in the Oklahoma Rabbit and Rabbit Products Inspection Act and shall be required to qualify for inspection and operate as official establishments;

2.  Any person who engages in the business of buying or selling, as rabbit products brokers, wholesalers, or otherwise, or transporting, in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any rabbit; or

3.  Any person who engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling, or transporting, in intrastate commerce, any dead, dying, disabled, or diseased rabbit or parts of the carcasses of any rabbit that died otherwise than by slaughter.

B.  1.  Any person who is engaged in business specified in this subsection shall be registered with the Board, in or for intrastate commerce:

a. as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any rabbits whether intended for human food or other purposes; or

b. as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter.

2.  The application for registration shall contain the name of such person, address of each place of business at which and all trade names under which such person conducts such business and such other information deemed necessary by the Board.

C.  Any person, firm, or corporation who is engaged in the business of buying, selling, or transporting in intrastate commerce dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased rabbits or parts of the carcasses of any such animals that died otherwise than by slaughter, shall comply with such regulations as the Board prescribes to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

D.  On and after September 1, 1989, no rabbit products intended for human food shall be allowed to be sold in this state without:

1.  first being inspected and approved by:

a. the United States Department of Agriculture, or

b. the Oklahoma State Department of Agriculture; or

2.  having been legally imported into this state pursuant to existing laws of the federal Food, Drug and Cosmetic Act.

Added by Laws 1989, c. 170, § 5, operative July 1, 1989.  Amended by Laws 1990, c. 167, § 1, emerg. eff. May 2, 1990.

§26280.6.  Processing plants and equipment  Approval  Application  Inspection  Compliance with act.

A.  On and after September 1, 1989:

1.  Prior to slaughtering any rabbit or processing any rabbit products at any plant, a person owning or operating such plant shall have the plant approved by the Department.

2.  To receive plant approval, a person shall make application to the State Board of Agriculture. As part of the application, the person shall agree to comply with the terms and conditions of the Oklahoma Rabbit and Rabbit Products Inspection Act and any applicable regulations promulgated thereto.

3.  Prior to any such approval, the plant and plant equipment shall be inspected by the Department of Agriculture.

4.  Upon the approval of the plant and plant equipment by the Department, the plant shall be considered an official plant.

5.  No rabbits affected with any disease transmissible to man shall be slaughtered in any official establishment.

B.  No establishment or plant processing rabbits or rabbit products solely for intrastate commerce shall process any rabbits or rabbit product capable of use as human food except in compliance with the requirements of the Oklahoma Rabbit and Rabbit Products Inspection Act.

§26280.7.  Supervision and rendering of inspection service  Inspection of rabbits processed in official plants.

A.  All inspection service shall be subject to supervision at all times by an inspector.  Such service shall be rendered where the facilities and conditions are satisfactory for the conduct of the service and the requisite inspectors are available.

B.  Rabbits which are processed in official plants in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act may be inspected.

C.  All rabbits that are slaughtered and processed in an official plant where inspection service is maintained shall be inspected for condition and wholesomeness.  No dressed or uninspected rabbit products shall be brought into such official plant.

D.  Inspection shall not be provided at any establishment for the slaughter of rabbits, or the preparation of any carcasses or parts or products of such animals which are not intended for human food.

§26280.8.  Denaturing of rabbits and rabbit products.

A.  Any rabbit slaughtered or processed which is not intended for use as human food prior to its offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, shall be denatured or otherwise identified as prescribed by regulations of the Board to deter its use for human food.

B.  No person, firm, or corporation shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, meat or meat food products of any rabbits which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or are naturally inedible by humans.

§26280.9.  Records  Inspection  Maintenance.

A.  All persons subject to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act shall keep such records as willfully and correctly disclose all transactions involved in their businesses.  All persons, subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the Board access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory.

B.  Any record required to be maintained by this section shall be maintained for such period of time as the Board may by regulations prescribe.

§26280.10.  Prohibitions relating to processing, transportation and sale of rabbits.

A.  On and after September 1, 1989, no person shall:

1.  slaughter any rabbit or process any rabbit products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of the Oklahoma Rabbit and Rabbit Products Inspection Act; and

2.  sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce or from an official establishment, any slaughtered rabbit from which the blood, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board.

B.  No person shall:

1.  sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce:

a. any rabbit products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation, or

b. any rabbit products required to be inspected pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act unless they have been so inspected and passed;

2.  perform any act which is intended to cause or has the effect of causing such rabbit or rabbit products to be adulterated or misbranded;

3.  use to his own advantage, or reveal other than to the authorized representatives of the state government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of the Oklahoma Rabbit and Rabbit Products Inspection Act concerning any matter which is entitled to protection as a trade secret.

C.  No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

D.  No person shall:

1.  forge any official device, mark, or certificate;

2.  without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate including "Oklahoma Rejected" or "Oklahoma Retained" tags;

3.  contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4.  knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any rabbit, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5.  knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6.  knowingly represent that any article has been inspected and passed, or exempted, pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act when, in fact, it has, respectively, not been so inspected and passed, or exempted.

§26280.11.  Suspension of plant approval  Denial or withdrawal of inspection service.

A.  1.  Any plant approval given pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act may be suspended by the Department for:

a. failure to maintain a plant and equipment in a satisfactory state of repair;

b. failure to maintain plant or equipment in a sanitary manner on a continuing basis;

c. the use of operating procedure which are not in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act or regulations promulgated thereto;

d. alterations of buildings, facilities, or equipment which cannot be approved in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act or regulations promulgated thereto;

e. assault on an agency of the Board; or

f. failure to properly denature condemned and inedible materials.

2.  During such period of suspension, inspection service shall not be rendered.  However, the other provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act pertaining to providing such service on a resident basis will remain in effect unless such service is terminated in accordance with duly authorized regulations promulgated by the Department.  Upon suspension of inspection service in an official plant, the plant approval shall also become suspended, and all labels, seals, tags or packaging material bearing official identification shall be destroyed, or the official identification completely obliterated, or sealed in a manner acceptable to the Department.

B.  1.  The Board may refuse to provide, or withdraw, inspection service with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection because the applicant or recipient, or any person responsibly connected with the applicant or recipient, has been convicted, in any federal or state court of:

a. any felony, or

b. more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.

2.  This section shall not affect in any way other provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act for withdrawal of inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meats or meat food products.

3.  For the purpose of this subsection, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity.  The determination and order of the Board with respect thereto pursuant to this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the appropriate court.  Judicial review of any such order shall be upon the record upon which the determination and order are based.

§26280.12.  Detention of certain rabbits and rabbit products.

A.  Whenever any rabbit carcass, part of a carcass, rabbit meat or rabbit product, or any dead, dying, disabled, or diseased rabbit is found by any authorized representative of the Board upon any premises where it is held for purposes of or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act or of the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty (20) days, pending action pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person, firm, or corporation from the place at which it is located when so detained, until released by such representative.  All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the Board that the article or animal is eligible to retain such marks.

B.  1.  Any carcass, part of a carcass, meat or meat food product of rabbits, or any dead, dying, disabled, or diseased rabbits, that is being transported in intrastate commerce, or is held for sale in this state after such transportation, and that:

a. is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of the Oklahoma Rabbit and Rabbit Products Inspection Act,

b. is capable of use as human food and is adulterated or misbranded, or

c. in any other way is in violation of the Oklahoma Rabbit and Rabbit Products Inspection Act,

may be seized and condemned, at any time, on an information filed in any proper court as provided in the Oklahoma Rabbit and Rabbit Products Inspection Act within the jurisdiction of which the article or animal is found.  Any article or animal so condemned shall, after entry of the decree, be destroyed or sold for court costs, and storage and other fees.  Any storage and other fees shall be paid into the State Treasury.  The article or animal shall not be sold contrary to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, or the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act.

2.  Upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the Board as is necessary to ensure compliance with the applicable laws.  When a decree of condemnation is entered against the article or animal and it is released under bond or destroyed, court costs and storage and other proper fees shall be awarded against the person, if any, intervening as claimant of the article or animal.  The proceedings shall be at the suit of and in the name of this state.

C.  The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, or other laws of this state.

§26280.13.  Violations  Notice  Hearing  Orders  Service of process.

A.  Whenever the Board determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, any rule or regulation promulgated thereto, or any order of the Board, it shall give written notice to the alleged violator specifying the cause of complaint.  Such notice shall require that the matters complained of be corrected or that the alleged violator appear before the Board at a time and place within the affected area or in a mutually agreeable location specified in the notice and answer the charges.  The notice shall be delivered to the alleged violator or violators in accordance with the provisions of subsection D of this section not less than twenty (20) days before the time set for the hearing.

B.  The Board shall afford the alleged violator or violators an opportunity for a fair hearing in accordance with the provisions of subsection E of this section.  On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon.  The Board shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order.  If the hearing is held before any person other than the Board itself, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Board which shall thereupon enter its order.  The Board may, in its discretion, enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented.  The order of the Board shall become final and binding on all parties unless appealed to the district court as provided in Article II of the Administrative Procedures Act within thirty (30) days after notice has been sent to the parties.

C.  Whenever the Board finds that an emergency exists requiring immediate action to protect the public health or welfare it may without notice or hearing issue an order reciting the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency.  Notwithstanding the provisions of subsection B of this section, such order shall be effective immediately.  Any person to whom such an order is directed shall comply therewith immediately but on application to the Board shall be afforded a hearing within ten (10) days.  On the basis of such hearing, the Board shall continue such order in effect, revoke it or modify it; provided, that any person aggrieved by such order continued after the hearing provided in this subsection may appeal to the district court of the area affected within thirty (30) days. Such appeal when docketed shall have priority over all cases pending on said docket, except criminal.

D.  Except as otherwise expressly provided, any notice, order or other instrument issued by or under authority of the Board may be served on any person affected thereby personally or by publication. Proof of such service shall be made as in case of service of a summons or by publication in a civil action, such proof to be filed in the office of the Board; or such service may be made by mailing a copy of the notice, order or other instrument by registered mail directed to the person affected at his lastknown post office address as shown by the files or records of the Board, and proof thereof may be made by the affidavit of the person who did the mailing, filed in the office of the Board.

Every certificate or affidavit of service made and filed as herein provided shall be prima facie evidence of the facts therein stated, and a certified copy thereof shall have like force and effect.

E.  The hearings herein provided may be conducted by the Board itself at a regular or special meeting of the Board, or the Board may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Board at any time and place.  Such hearings shall be conducted in conformity with and records made thereof as provided in the Administrative Procedures Act.

§26280.14.  Violations  Penalties.

A.  Any person who willfully:

1.  makes, or causes to be made, any false entry or statement of fact in any report required to be made pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act;

2.  makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to the Oklahoma Rabbit and Rabbit Products Inspection Act;

3.  neglects or fails to make, or causes to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person;

4.  removes out of the jurisdiction of this state, or willfully mutilates, alters, or by any other means falsifies any documentary evidence of any such person; or

5.  refuses to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control,

shall be deemed guilty and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than Five Thousand Dollars ($5,000.00).

B.  Any officer or employee of this state who shall make public any information obtained by the Board, without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00).

C.  Any person who violates any provision of the Oklahoma Rabbit and Rabbit Products Inspection Act for which no other criminal penalty is provided by the Oklahoma Rabbit and Rabbit Products Inspection Act shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00).

D.  If a violation involved intent to defraud, or any distribution or attempted distribution of an article that is adulterated, such person shall be subject to a fine of not more than Ten Thousand Dollars ($10,000.00).

§26280.15.  Good faith violations  Alternatives to prosecution.

A.  No person shall be subject to penalties pursuant to this section for receiving for transportation any article or animal in violation of the Oklahoma Rabbit and Rabbit Products Inspection Act if such receipt was made in good faith, unless such person refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

B.  Nothing in the Oklahoma Rabbit and Rabbit Products Inspection Act shall be construed as requiring the Board to report for prosecution, or for the institution of legal action or injunction proceedings, minor violations of the Oklahoma Rabbit and Rabbit Products Inspection Act whenever it believes that the public interest will be adequately served by a suitable written notice of warning.

§26281.  Title.

This act shall be known and may be cited as the "Equine Infectious Anemia Eradication Act".

Laws 1975, c. 347, § 1, emerg. eff. June 12, 1975.

§26282.  Definitions.

As used in this act unless the context otherwise requires:

1.  "Equine infectious anemia" or "EIA" means the communicable, infectious disease which affects only equidae and is caused by the virus of equine infectious anemia;

2.  "Board" means the Oklahoma State Board of Agriculture;

3.  "Equidae" means a family of perissodactyl ungulate mammals containing a single genus, Equus, which includes horses, asses, jacks, jennies, hinnies, mules, donkeys, burros, ponies and zebras;

4.  "Official test" means the AgarGel Immunodiffusion (AGID) test for equine infectious anemia which has been conducted in a laboratory approved by the Board or the United States Department of Agriculture for the purpose of conducting this test or any other test or examination for the detection of equine infectious anemia approved by the Department; and

5.  "Reactor" means any equidae which discloses a positive reaction to an official test for equine infectious anemia.

Laws 1975, c. 347, § 2, emerg. eff. June 12, 1975.

§26283.  Testing.

Upon request by the Board, all owners of equidae within the State of Oklahoma shall submit their animals for an official test for the detection of equine infectious anemia, or for application of official identification.  Such owners shall provide the necessary facilities for conducting tests, or identifying animals, and shall render such assistance as may be required by the Board.

Laws 1975, c. 347, § 3, emerg. eff. June 12, 1975.

§26284.  Quarantine.

The Board may quarantine any animal which is determined to be a reactor; such animal shall be quarantined under conditions as specified by the Board.  Reactors shall remain under quarantine until their natural death, slaughter or disposition by euthanasia or until released by a written notice from the Board.  The Board shall require identification of reactors as deemed necessary.

Laws 1975, c. 347, § 4, emerg. eff. June 12, 1975.

§26285.  Shipment restrictions.

The Board may require that all equidae be negative to an official test for equine infectious anemia prior to entry into Oklahoma, or movement within the state.

Laws 1975, c. 347, § 5, emerg. eff. June 12, 1975.

§26286.  Rules.

The Board may make and adopt reasonable rules and regulations for the administration and enforcement of this act.  The Board, or its representatives, in performing the duties vested in it under this act is empowered to enter, during usual working hours, any premises, barns, stables or other places where equidae are kept, for the purpose of administering this act.

Laws 1975, c. 347, § 6, emerg. eff. June 12, 1975.

§26287.  Penalty.

Any person violating any provision of this act or of any rules, regulation or order of the Board issued pursuant to this act is guilty of a misdemeanor.

Laws 1975, c. 347, § 7, emerg. eff. June 12, 1975.

§2-6-290.1.  Short title.

Sections 2 through 13 of this act shall be known and may be cited as the "Exotic Livestock and Exotic Livestock Products Inspection Act".

Added by Laws 1991, c. 231, § 1, eff. Sept. 1, 1991.

§2-6-290.2.  Legislative findings and policy.

A.  Exotic livestock and exotic livestock products are becoming an important source of the nation's supply of food.  It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered exotic livestock and exotic livestock products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged.  Unwholesome, adulterated, or misbranded exotic livestock are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged exotic livestock and exotic livestock products, and result in sundry losses to exotic livestock producers and processors of exotic livestock and exotic livestock products, as well as injury to consumers.  The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.

B.  It is hereby declared to be the policy of the Legislature of this state to provide for the inspection of exotic livestock and exotic livestock products and otherwise regulate the processing and distribution of such articles to prevent the movement or sale of exotic livestock and exotic livestock products which are adulterated or misbranded.

Added by Laws 1991, c. 231, § 2, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 101, § 1, emerg. eff. April 20, 1992.

§2-6-290.3.  Definitions.

For the purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act:

1.  "Adulterated" shall apply to any carcass, part thereof, exotic livestock or exotic livestock products under one or more of the following circumstances:

a. if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this paragraph if the quantity of such substance in or on such article does not ordinarily render it injurious to health,

b. if it bears or contains, by reason of administration of any substance to live exotic livestock or otherwise, any added poisonous or added deleterious substance, other than one which is:

(1) a pesticide chemical in or on a raw agricultural commodity,

(2) a food additive, or

(3) a color additive;

which may, in the judgment of the Board, make such article unfit for human food,

c. if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act,

d. if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act,

e. if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act.  Provided, that an article which is not otherwise deemed adulterated under subparagraph b, c, or d, shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in establishments at which inspection is maintained pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act,

f. if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food,

g. if it has been prepared, packed, or held under unsanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered injurious to health,

h. if it is, in whole or in part, the product of any exotic livestock which has died otherwise than by slaughter,

i. if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health,

j. if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act, or

k. if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

2.  "Board" means the State Board of Agriculture;

3.  "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of exotic livestock;

4.  "Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any exotic livestock, unless it is identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans;

5.  "Department" means the Oklahoma State Department of Agriculture;

6.  "Exotic livestock" means commercially raised livestock including but not limited to animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group;

7.  "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260) as amended by the Wholesome Meat Act (8 Stat. 584);

8.  "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto;

9.  "Inspection" or "inspection service" means any inspection by an inspector to determine:

a. the condition and wholesomeness of exotic livestock,

b. the condition and wholesomeness of any edible product at any state of the preparation or packaging thereof in the official plant where inspected and certified, or

c. the condition and wholesomeness of any previously inspected and certified product if such product has not lost its identity as an inspected and certified product;

10.  "Inspector" means any person who is duly qualified and certified as an agent of the Oklahoma State Department of Agriculture;

11.  "Label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article;

12.  "Labeling" means all labels and other written, printed, or graphic matter:

a. upon any article or any of its containers or wrappers, or

b. accompanying such article;

13.  "Misbranded" shall apply to any carcass, part thereof, exotic livestock meat or exotic livestock product under one or more of the following circumstances:

a. if its labeling is false or misleading in any particular,

b. if it is offered for sale under the name of another food,

c. if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated,

d. if its container is so made, formed, or filled as to be misleading,

e. unless it bears a label showing:

(1) the name and place of business of the manufacturer, packer, or distributor, and

(2) an accurate statement of the quantity of the product in terms of weight, measure, or numerical count.  Provided, reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

f. if any word, statement, or other information required by or under authority of the Exotic Livestock and Exotic Livestock Products Inspection Act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use,

g. if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board unless:

(1) it conforms to such definition and standard, and

(2) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food,

h. if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard,

i. if it is not subject to the provisions of subparagraph g unless its label bears:

(1) the common or usual name of the food, if any there be, and

(2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each.  Provided, that to the extent that compliance with the requirements of this division is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board,

j. if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses,

k. if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Board, or

l. if it fails to bear on its containers, as the Board may by regulations prescribe, the official inspection legend, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition;

14.  "Official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act;

15.  "Official device" means any device prescribed or authorized by the Board for use in applying any official mark;

16.  "Official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act;

17.  "Official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or exotic livestock pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act;

18.  "Official plant" or "official establishment" means one or more buildings or parts thereof, comprising a single plant in which the facilities and methods of operation therein have been approved by the Board as suitable and adequate for operation under inspection service;

19.  "Person" means any individual, partnership, corporation, association, or other business unit;

20.  "Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act as such term is defined by the Federal Food, Drug, and Cosmetic Act;

21.  "Processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed;

22.  "Product" means any carcass of exotic livestock, or part thereof; or any product which is made wholly or in part from any carcass of exotic livestock or part thereof, excepting products which contain exotic livestock ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the animal food industry, and which are exempted by the Board from definition as an exotic livestock product under such conditions as the Board may prescribe to assure that the exotic livestock ingredients in such products are not adulterated and that such products are not represented as exotic livestock products;

23.  "Exotic livestock broker" means any person engaged in the business of buying or selling exotic livestock products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person; and

24.  "Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of exotic livestock.

Added by Laws 1991, c. 231, § 3, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 101, § 2, emerg. eff. April 20, 1992.

§2-6-290.4.  Board - Powers and duties.

In addition to any powers and duties of the Board provided for by law, the Board shall have the power and duty to:

1.  Adopt and promulgate regulations necessary to provide for the proper inspection of exotic livestock and exotic livestock products, and prescribe conditions under which carcasses, parts of carcasses, exotic livestock meat and exotic livestock products capable of use as human food, shall be stored, labeled, marked or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce;

2.  Cooperate with the Secretary of Agriculture of the United States in effectuating the purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act;

3.  Appoint inspectors to make examination and inspection of exotic livestock, exotic livestock carcasses, all exotic livestock meat and exotic livestock products, and the sanitary conditions of all plants or establishments in which exotic livestock meat and exotic livestock products are prepared;

4.  Detain and seize exotic livestock or exotic livestock carcasses or exotic livestock products pursuant to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act;

5.  Require reports from all persons subject to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act;

6.  Suspend inspection service pursuant to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act;

7.  Establish and enforce administrative penalties pursuant to Section 111 of Title 2 of the Oklahoma Statutes;

8.  Enter upon any public or private property for purposes of inspecting and investigating compliance with the Exotic Livestock and Exotic Livestock Products Inspection Act;

9.  Refuse to render inspection services to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of the Exotic Livestock and Exotic Livestock Products Inspection Act;

10.  Institute or cause to be instituted any necessary legal proceedings with the Office of the Attorney General or in any court of competent jurisdiction for an injunction relief to enforce the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act; and

11.  Exercise all incidental powers which are necessary and proper to perform the duties of the Board pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act.

Added by Laws 1991, c. 231, § 4, eff. Sept. 1, 1991.

§2-6-290.5.  Application of act - Registration with Board - Dead, dying, disabled or diseased animals - Prerequisites for sale.

A.  The Exotic Livestock and Exotic Livestock Products Inspection Act shall apply to:

1.  Any person that engages in the business of slaughtering any exotic livestock or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any exotic livestock for use as human food or animal food.  The provisions of this paragraph shall not apply to:

a. the slaughtering of exotic livestock owned and raised by a person who prepares and transports the carcasses of exotic livestock or parts of exotic livestock exclusively for his own use or for use by members of his household or his nonpaying guests or employees, or

b. except as otherwise provided by this section, any person who slaughters exotic livestock or processes or otherwise handles exotic livestock products which have been or are to be processed as required by recognized religious dietary laws.

(1) Any person desiring such exemption shall make application to the Oklahoma State Department of Agriculture.  The application shall be in such form and contain such information as is required by the Board.

(2) The Board may impose such conditions as to sanitary standards, practices, and procedures in granting such exemption as it deems necessary to effectuate the purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act.  Any person who processes exotic livestock or exotic livestock products under exemption from certain requirements as provided in this division shall be subject to all of the other applicable provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act and the regulations promulgated pursuant thereto.

(3) Processing plants shall meet the sanitary requirements set forth in the Exotic Livestock and Exotic Livestock Products Inspection Act and shall be required to qualify for inspection and operate as official establishments;

2.  Any person who engages in the business of buying or selling, as exotic livestock products brokers, wholesalers, or otherwise, or transporting or storing any carcasses, or parts or products of carcasses, of any exotic livestock; or

3.  Any person who engages in business as a renderer, or engages in the business of buying, selling, or transporting any dead, dying, disabled, or diseased exotic livestock or parts of the carcasses of any exotic livestock that died otherwise than by slaughter.

B.  1.  Any person who is engaged in business specified in this subsection shall be registered with the Board:

a. as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any exotic livestock whether intended for human food or other purposes; or

b. as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter.

2.  The application for registration shall contain the name of such person, address of each place of business at which and all trade names under which such person conducts such business and such other information deemed necessary by the Board.

C.  Any person, firm, or corporation who is engaged in the business of buying, selling, or transporting dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased exotic livestock or parts of the carcasses of any such animals that died otherwise than by slaughter, shall comply with such regulations as the Board prescribes to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

D.  On and after September 1, 1991, no exotic livestock products intended for human food shall be allowed to be sold in this state without:

1.  First being inspected and approved by:

a. the United States Department of Agriculture,

b. the Oklahoma State Department of Agriculture, or

c. a program from another state approved by the Board; or

2.  Having been legally imported into this state pursuant to existing laws of the Federal Food, Drug and Cosmetic Act.

Added by Laws 1991, c. 231, § 5, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 101, § 3, emerg. eff. April 20, 1992.

§2-6-290.6.  Operation of slaughtering plant - Approval of plant - Compliance with act.

A.  On and after September 1, 1991:

1.  Prior to slaughtering any exotic livestock or processing any exotic livestock products at any plant, a person owning or operating such plant shall have the plant approved by the Department.

2.  To receive plant approval, a person shall make application to the State Board of Agriculture.  As part of the application, the person shall agree to comply with the terms and conditions of the Exotic Livestock and Exotic Livestock Products Inspection Act and any applicable regulations promulgated thereto.

3.  Prior to any such approval, the plant and plant equipment shall be inspected by the Department of Agriculture.

4.  Upon the approval of the plant and plant equipment by the Department, the plant shall be considered an official plant.

B.  No establishment or plant processing exotic livestock or exotic livestock products shall process any exotic livestock or exotic livestock product capable of use as human food except in compliance with the requirements of the Exotic Livestock and Exotic Livestock Products Inspection Act.

Added by Laws 1991, c. 231, § 6, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 101, § 4, emerg. eff. April 20, 1992.

§2-6-290.7.  Inspection service and inspections.

A.  All inspection service shall be subject to supervision at all times by an inspector.  Such service shall be rendered where the facilities and conditions are satisfactory for the conduct of the service and the requisite inspectors are available.

B.  Exotic livestock which is processed in official plants in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act may be inspected.

C.  All exotic livestock that is slaughtered and processed in an official plant where inspection service is maintained shall be inspected for condition and wholesomeness.  No dressed or uninspected exotic livestock products shall be brought into such official plant.

D.  Inspection shall not be provided at any establishment for the slaughter of exotic livestock, or the preparation of any carcasses or parts or products of such animals which are not intended for human food.

Added by Laws 1991, c. 231, § 7, eff. Sept. 1, 1991.

§2-6-290.8.  Records.

A.  All persons subject to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act shall keep such records as willfully and correctly disclose all transactions involved in their businesses.  All persons, subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the Board access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory.

B.  Any record required to be maintained by this section shall be maintained for such period of time as the Board may by regulations prescribe.

Added by Laws 1991, c. 231, § 8, eff. Sept. 1, 1991.

§2-6-290.9.  Unlawful acts.

A.  On and after September 1, 1991, no person shall:

1.  Slaughter any exotic livestock or process any exotic livestock products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of the Exotic Livestock and Exotic Livestock Products Inspection Act; and

2.  Sell, transport, offer for sale or transportation, or receive for transportation from an official establishment, any slaughtered exotic livestock from which the blood, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board.

B.  No person shall:

1.  Sell, transport, offer for sale or transportation, or receive for transportation:

a. any exotic livestock products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation, or

b. any exotic livestock products required to be inspected pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act unless they have been so inspected and passed;

2.  Perform any act which is intended to cause or has the effect of causing such exotic livestock or exotic livestock products to be adulterated or misbranded;

3.  Use to his own advantage, or reveal other than to the authorized representatives of the state government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of the Exotic Livestock and Exotic Livestock Products Inspection Act concerning any matter which is entitled to protection as a trade secret.

C.  No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

D.  No person shall:

1.  Forge any official device, mark, or certificate;

2.  Without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate including "Oklahoma Rejected" or "Oklahoma Retained" tags;

3.  Contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4.  Knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any exotic livestock, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5.  Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6.  Knowingly represent that any article has been inspected and passed, or exempted, pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act when, in fact, it has not been so inspected and passed, or exempted.

Added by Laws 1991, c. 231, § 9, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 101, § 5, emerg. eff. April 20, 1992.

§2-6-290.10.  Suspension of plant approval - Grounds - Refusal to provide or withdrawal of inspection service.

A.  1.  Any plant approval given pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act may be suspended by the Department for:

a. failure to maintain a plant and equipment in a satisfactory state of repair;

b. failure to maintain plant or equipment in a sanitary manner on a continuing basis;

c. the use of operating procedure which are not in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act or regulations promulgated thereto;

d. alterations of buildings, facilities, or equipment which cannot be approved in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act or regulations promulgated thereto;

e. assault on an agent of the Board; or

f. failure to properly denature condemned and inedible materials.

2.  During such period of suspension, inspection service shall not be rendered.  However, the other provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act pertaining to providing such service on a resident basis will remain in effect unless such service is terminated in accordance with duly authorized regulations promulgated by the Department.  Upon suspension of inspection service in an official plant, the plant approval shall also become suspended, and all labels, seals, tags or packaging material bearing official identification shall be destroyed, or the official identification completely obliterated, or sealed in a manner acceptable to the Department.

B.  1.  The Board may refuse to provide, or withdraw, inspection service with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection because the applicant or recipient, or any person responsibly connected with the applicant or recipient, has been convicted, in any federal or state court of:

a. any felony, or

b. more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.

2.  This section shall not affect in any way other provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act for withdrawal of inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meats or meat food products.

3.  For the purpose of this subsection, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity.  The determination and order of the Board with respect thereto pursuant to this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the appropriate court.  Judicial review of any such order shall be upon the record upon which the determination and order are based.

Added by Laws 1991, c. 231, § 10, eff. Sept. 1, 1991.

§2-6-290.11.  Violations - Complaints - Notice - Hearings - Orders - Emergencies - Service of notice or other instrument.

A.  Whenever the Board determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act, any rule or regulation promulgated thereto, or any order of the Board, it shall give written notice to the alleged violator specifying the cause of complaint.  Such notice shall require that the matters complained of be corrected or that the alleged violator appear before the Board at a time and place specified in the notice and answer the charges.  The notice shall be delivered to the alleged violator or violators in accordance with the provisions of subsection D of this section not less than twenty (20) days before the time set for the hearing.

B.  The Board shall afford the alleged violator or violators an opportunity for a fair hearing in accordance with the provisions of subsection E of this section.  On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon.  The Board shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order.  If the hearing is held before any person other than the Board itself, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Board which shall thereupon enter its order.  The Board may, in its discretion, enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented.  The order of the Board shall become final and binding on all parties unless appealed to the district court as provided in Article II of the Administrative Procedures Act within thirty (30) days after notice has been sent to the parties.

C.  Whenever the Board finds that an emergency exists requiring immediate action to protect the public health or welfare it may without notice or hearing issue an order reciting the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency.  Notwithstanding the provisions of subsection B of this section, such order shall be effective immediately.  Any person to whom such an order is directed shall comply therewith immediately but on application to the Board shall be afforded a hearing within ten (10) days.  On the basis of such hearing, the Board shall continue such order in effect, revoke it or modify it; provided, that any person aggrieved by such order continued after the hearing provided in this subsection may appeal to the district court of the area affected within thirty (30) days.  Such appeal when docketed shall have priority over all cases pending on said docket, except criminal.

D.  Except as otherwise expressly provided, any notice, order or other instrument issued by or under authority of the Board may be served on any person affected thereby personally or by publication. Proof of such service shall be made as in case of service of a summons or by publication in a civil action, such proof to be filed in the office of the Board; or such service may be made by mailing a copy of the notice, order or other instrument by registered mail directed to the person affected at his lastknown post office address as shown by the files or records of the Board, and proof thereof may be made by the affidavit of the person who did the mailing, filed in the office of the Board.

Every certificate or affidavit of service made and filed as herein provided shall be prima facie evidence of the facts therein stated, and a certified copy thereof shall have like force and effect.

E.  The hearings herein provided may be conducted by the Board itself at a regular or special meeting of the Board, or the Board may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Board at any time and place.  Such hearings shall be conducted in conformity with and records made thereof as provided in the Administrative Procedures Act.

Added by Laws 1991, c. 231, § 11, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 101, § 6, emerg. eff. April 20, 1992.

§2-6-290.12.  Violations - Penalties.

A.  Any person who willfully:

1.  Makes, or causes to be made, any false entry or statement of fact in any report required to be made pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act;

2.  Makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to the Exotic Livestock and Exotic Livestock Products Inspection Act;

3.  Neglects or fails to make, or causes to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person;

4.  Removes out of the jurisdiction of this state, or willfully mutilates, alters, or by any other means falsifies any documentary evidence of any such person; or

5.  Refuses to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control;

shall be deemed guilty and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than Five Thousand Dollars ($5,000.00).

B.  Any officer or employee of this state who shall make public any information obtained by the Board, without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00).

C.  Any person who violates any provision of the Exotic Livestock and Exotic Livestock Products Inspection Act for which no other criminal penalty is provided by the Exotic Livestock and Exotic Livestock Products Inspection Act shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00).

D.  If a violation involved intent to defraud, or any distribution or attempted distribution of an article that is adulterated, such person shall be subject to a fine of not more than Ten Thousand Dollars ($10,000.00).

Added by Laws 1991, c. 231, § 12, eff. Sept. 1, 1991.

§2-6-290.13.  Penalties - Limitations on application - Minor violations.

A.  No person shall be subject to penalties pursuant to this section for receiving for transportation any article or animal in violation of the Exotic Livestock and Exotic Livestock Products Inspection Act if such receipt was made in good faith, unless such person refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

B.  Nothing in the Exotic Livestock and Exotic Livestock Products Inspection Act shall be construed as requiring the Board to report for prosecution, or for the institution of legal action or injunction proceedings, minor violations of the Exotic Livestock and Exotic Livestock Products Inspection Act whenever it believes that the public interest will be adequately served by a suitable written notice of warning.

Added by Laws 1991, c. 231, § 13, eff. Sept. 1, 1991.

§2-6-291.  Exotic livestock disease control - Official agency.

A.  The State Board of Agriculture shall be the official exotic livestock disease control agency of the State of Oklahoma, and shall have the authority to issue and enforce rules governing the movement and testing of exotic livestock as defined in Section 6-290.3 of this title, in intrastate commerce with regards to disease emergency, disease control, or disease eradication.

B.  The Board shall have the authority to issue and enforce rules governing the movement and testing of exotic livestock as defined by Section 6-290.3 of this title, in interstate commerce as required or allowed by federal law.

C.  In addition to requirements established by the Board, no person shall release exotic livestock under the jurisdiction of the Board into the wilds of Oklahoma without first obtaining written permission of the Director of the Oklahoma Wildlife Conservation Commission.

Added by Laws 1994, c. 5, § 1, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 65, emerg. eff. June 6, 2000.

§2-6-301.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-6-302.  Disease eradication and control - Inspecting and examining vehicles - Issuing citations - Agents' satisfactory completion of courses.

A.  To enable the State Board of Agriculture to implement its duties and responsibilities regarding disease eradication and control of livestock and theft of livestock, and of farming equipment and farm implements, authorized agents of the Board are authorized to stop a vehicle transporting any livestock or farming equipment or farm implement for the purposes of inspecting and examining:

1.  Livestock being transported;

2.  The documents relating to the health, ownership, or destination of the livestock; and

3.  Ownership documents or serial or identification numbers relating to farming equipment or farm implements.

B.  1.  Agents of the Board are authorized to issue citations to those persons committing violations of the laws relating to the control and eradication of disease in livestock in this state.

2.  Each violation relating to the transportation of livestock, and any required documentation regarding disease eradication and control of livestock being transported may result in a citation not to exceed Five Hundred Dollars ($500.00) per incident.  Each citation issued shall indicate the name of the owner of the livestock being transported, as well as the name of the driver of the vehicle.

3.  If an owner or driver receives three citations for violations of this subsection within a consecutive three-year period, the owner or driver may be subject to citations not to exceed One Thousand Dollars ($1,000.00) for any subsequent violations of this subsection.

C.  The authorized agents designated to stop vehicles and issue citations shall be required to satisfactorily complete those courses offered by law enforcement agencies as are required by the Board.

Added by Laws 1987, c. 132, § 2, emerg. eff. June 3, 1987.  Amended by Laws 2000, c. 367, § 66, emerg. eff. June 6, 2000; Laws 2001, c. 430, § 4, eff. Nov. 1, 2001.

§26-303.  Livestock trailers to be identified by number or driver license number.

A.  It shall be unlawful to operate any trailer, not otherwise required to be licensed by law, which is used for the hauling of livestock upon the roads or highways of the State of Oklahoma unless that trailer bears an identifying number.

B.  Trailers owned by individual persons shall be identified with the driver license number of the owner.  Trailers owned by corporations, partnerships, and other associations or owned by a person who has no driver license shall be identified with numbers as designated by rules of the State Board of Agriculture with advice from the Oklahoma Department of Public Safety.

C.  The identifying number shall be in Arabic numerals in a contrasting color of not less than two (2) inches high painted or otherwise affixed to the rear of the trailer so it is clearly visible from the rear at all times and in a manner as to reasonably assure against alteration or destruction.

D.  The State Board of Agriculture may promulgate rules, and with the advice of the Oklahoma Department of Public Safety, direct the affixing of identifying numbers to livestock trailers.

E.  It shall be unlawful to alter a livestock trailer identifying number other than to comply with this subarticle or rules issued pursuant to this subarticle.

F.  No fee shall be charged for the issuance of any trailer identification number required by this subarticle.

Added by Laws 1974, c. 88, § 1, eff. Jan. 1, 1975.  Amended by Laws 2001, c. 146, § 76, emerg. eff. April 30, 2001.  Renumbered from § 1601 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§26-304.  Penalties.

Any person who violates the provisions of Section 6-303 of this title by failing to properly display the proper number shall be guilty of a misdemeanor and upon conviction thereof subject to a fine not to exceed Ten Dollars ($10.00).  Any person who alters a vehicle identifying number in violation of Section 6-303 of this title, or rules issued pursuant to Section 6-303 of this title, upon conviction thereof, shall be guilty of a misdemeanor.

Added by Laws 1974, c. 88, § 2, eff. Jan. 1, 1975.  Amended by Laws 2001, c. 146, § 77, emerg. eff. April 30, 2001.  Renumbered from § 1602 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-6-310.  Agriculture law enforcement agents.

A.  The Commissioner of the State Board of Agriculture may commission, subject to the approval of the Board, agriculture law enforcement agents.

B.  Agriculture law enforcement agents, when commissioned, shall:

1.  Have all the powers of peace officers except the serving or execution of civil process other than the execution of civil process related to the Oklahoma Agricultural Code;

2.  Have in all parts of the state the same powers with respect to criminal matters and enforcement of the laws relating thereto as sheriffs, highway patrol, and police officers in their respective jurisdictions;

3.  Enforce the civil, criminal, and administrative provisions relating to livestock theft, animal health and importation statutes and theft of farming equipment and farm implements, as well as any other law contained in the Oklahoma Agricultural Code;

4.  Possess all immunities and matters of defense now available or hereafter made available to sheriffs, highway patrol and police officers in any suit brought against them in consequence of acts done in the course of their employment; and

5.  Comply with the provisions of Section 3311 of Title 70 of the Oklahoma Statutes.

C.  Agriculture law enforcement agents specifically:

1.  Are vested with the power and authority of sheriffs in making arrests for violations of the Oklahoma Agricultural Code and in the enforcement of nonagriculturerelated crimes in cooperation with other law enforcement officers and agencies as authorized by the Board and approved by the Governor of the State of Oklahoma;

2.  May take into possession any farming equipment or farm implement and any and all livestock, or any part thereof, killed, taken, shipped or had in possession contrary to the law.  Such livestock or parts thereof may be disposed of as determined by the Commissioner or any court of competent jurisdiction;

3.  May make a complaint and cause proceedings to be commenced against any person for violation of any of the laws relating to the Oklahoma Agricultural Code or relating to theft of livestock and of farming equipment or farm implements, with the sanction of the prosecuting or district attorney of the county in which the proceedings are brought, and shall not be required to give security for costs;

4.  In connection with the enforcement of the civil, criminal, and administrative provisions, shall have the express authority to stop the transportation or movement of any animal or farming equipment or farm implement within this state and shall have the right to enter upon all premises, posted, or otherwise, when necessary for enforcement of the laws of this state;

5.  Shall be under the control and direction of the Commissioner.  The Commissioner may, at any time, remove any powers or authority of arrest conferred by the Commissioner; and

6.  Shall have the right to carry firearms as authorized by the Commissioner.  The right to carry firearms is limited to the authorized stop of a vehicle transporting livestock or farming equipment or farm implements, investigating the theft of livestock or of farming equipment or farm implements, and assisting other law enforcement officials.  Agriculture investigators shall not bear firearms at any other time including, but not limited to, authorized visits to livestock auction markets, residences, state offices and other places of business.

Added by Laws 2001, c. 430, § 5, eff. Nov. 1, 2001.

§2-6-311.  License - Construction of act - Restricted aquatic species.

A.  No person may engage in the private commercial production of catfish, minnows, fingerlings, fish, frogs, or other aquatic species without having first procured a license from the State Board of Agriculture.

B.  The initial fee for a license issued pursuant to the provisions of this section, and the annual fee for the renewal of such license, shall be Ten Dollars ($10.00).

C.  All licenses may be renewed so long as the applicant remains in operation, in the production of a particular aquatic species and in compliance with the provisions of this act and rules promulgated thereto.

D.  Nothing in this act shall be construed to authorize the importation or exportation of minnows and other fish species that are subject to the provisions of Sections 4-105, 4-115, and 7-602 of Title 29 of the Oklahoma Statutes.

E.  No license shall be issued by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the provisions of this section for any restricted aquatic species designated by rules promulgated by the Oklahoma Wildlife Conservation Commission.

Added by Laws 2002, c. 295, § 1, eff. Nov. 1, 2002.

§2-6-312.  Technical assistance.

A.  The Oklahoma Department of Agriculture, Food, and Forestry may provide technical assistance to persons legally engaged in the private commercial production of catfish, minnows, fingerlings, fish, frogs and other aquatic species pursuant to the provisions of this act.  Such technical assistance shall be limited to recommendations and in no instance shall the Department provide any assistance or any funds to effectuate or implement such recommendations.

B.  Reasonable fees, as determined by the State Board of Agriculture, may be charged by the Department for salary, expenses, and supplies of Department employees providing technical assistance.

Added by Laws 2002, c. 295, § 2, eff. Nov. 1, 2002.

§2-6-313.  Confinement and separation from wild species.

A.  All catfish, minnows, fingerlings, fish, frogs, and other aquatic species which are legally produced, pursuant to the provisions of this act, shall be confined to the lands and waters of the licensee in such a manner so as to prohibit:

1.  Contact with wild fish or other aquatic species in public waters; and

2.  Such wild fish or other aquatic species in public waters from becoming a part of the commercial production.

B.  1.  Except as otherwise provided by this subsection, the Oklahoma Department of Agriculture, Food, and Forestry shall not restrict the manner in which persons, licensed pursuant to this act, gather or impound aquatic species raised within the impoundments in their commercial operations.

2.  No person shall sell or attempt to sell game fish and/or paddlefish obtained from public waters that have been commingled with privately produced fish subject to the provisions of this act.

C.  No licensee may receive, free of charge, any catfish, minnow, fingerling, fish, frog or other aquatic species from the state or federal government.

Added by Laws 2002, c. 295, § 3, eff. Nov. 1, 2002.

§2-6-314.  Inspections - Summary of aquatic species produced and marketed.

A. 1. a. Any duly authorized representative of the Oklahoma Department of Agriculture, Food, and Forestry shall have the power to inspect, at reasonable times, records, facilities and operations of any person engaging in the commercial production of catfish, minnows, fingerlings, fish, frogs and other aquatic species in order to determine whether or not diseased species, that could cause such species to contaminate wild fish, exist in the impoundments.

b. If diseased conditions exist, the Oklahoma Department of Agriculture, Food, and Forestry may require the removal or the treatment of the diseased species to prevent contamination of wild fish.

2.  Any duly authorized representative of the Department of Wildlife Conservation shall have the power to inspect, at reasonable times, records, facilities and operations of any person engaging in the commercial production of catfish, minnows, fingerlings, fish, frogs and other aquatic species in order to determine if the commercial operation is in compliance with the Oklahoma Wildlife Conservation Code and rules promulgated thereto.  Any person found or alleged to be in violation of the Oklahoma Wildlife Conservation Code or rules promulgated thereto shall be subject to the provisions of the Oklahoma Wildlife Conservation Code.

B.  A licensee shall be present during any inspection authorized pursuant to the provisions of this section.  In addition, the licensee shall cooperate with the Oklahoma Department of Agriculture, Food, and Forestry and the Department of Wildlife Conservation in performing such licensee's duties pursuant to the provisions of this act.

C.  Any licensee subject to the provisions of this act shall submit to the Oklahoma Department of Agriculture, Food, and Forestry an annual summary of the number of catfish, minnows, fingerlings, fish, frogs and other aquatic species produced and marketed by the commercial operation and any other information as requested by the Department.  The summary shall be submitted to the Department at such time and in such manner as is required by the Department.

Added by Laws 2002, c. 295, § 4, eff. Nov. 1, 2002.

§2-6-315.  Decals.

A.  1.  Each vehicle used to transport private commercially produced catfish, minnows, fingerlings, fish, frogs or other aquatic species shall be marked conspicuously by decals bearing the inscription "Aquatic Culture".

2.  The decals shall be located on each side of the hauling unit.

B.  The decals shall be furnished by the Oklahoma Department of Agriculture, Food, and Forestry at a reasonable cost per decal payable by the owner of the vehicle hauling the aquatic species.

Added by Laws 2002, c. 295, § 5, eff. Nov. 1, 2002.

§2-6-316.  Application for license - Proofs required - Revocation.

A.  1.  All persons applying for a license to commercially produce catfish, minnows, fingerlings, fish, frogs or other aquatic species pursuant to the provisions of this act shall produce positive proof of:

a. identification including, but not limited to, a valid Oklahoma driver license of the applicant,

b. age, and

c. residency.

2.  It shall be unlawful for any person to make a false statement or to give any false information in order to acquire a license, pursuant to the provisions of this act.

B.  Any license issued by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to this act shall contain the data required by subsection A of this section as well as the date and time of issuance of the license.

C.  1.  All licenses issued by the Department pursuant to this act shall be nontransferable.

2.  No person shall alter, change, lend or transfer any such license.  No person shall use, loan or borrow a license which has not been issued to that person by the Oklahoma Department of Agriculture, Food, and Forestry.

D.  All licenses issued pursuant to this act shall terminate December 31 for the year issued.

E.  The Department may issue a duplicate license at a reasonable cost for a commercial operation if such license is lost or destroyed.

F.  1.  A license for engaging in a private commercial operation subject to the provisions of this act may be revoked for a period of not less than one (1) year upon the conviction of the licensee for violating any provision of this act or rules promulgated thereto by the Oklahoma Department of Agriculture, Food, and Forestry in accordance with rules promulgated by the State Board of Agriculture, or by a court of competent jurisdiction.

2.  For purposes of this subsection, a court conviction, a plea of guilty, a plea of nolo contendere, the imposition of a deferred or suspended sentence by a court, or forfeiture of bond shall be deemed a conviction.

3.  Any person who has had a license to engage in private commercial operations pursuant to this act shall not be entitled to reapply for such license until the revocation period has expired or the person has obtained approval of the Oklahoma Department of Agriculture, Food, and Forestry to reapply for the license.

4.  It shall be unlawful for any person to engage in a private commercial operation subject to the provisions of this act after revocation of his or her license.  Upon conviction of engaging in a commercial operation after revocation of a license, such person shall not be entitled to obtain a license pursuant to this act for a two-year period after conviction.

Added by Laws 2002, c. 295, § 6, eff. Nov. 1, 2002.

§2-6-317.  Violations.

A.  Any person convicted of violating any of the provisions of this act shall be guilty of a misdemeanor.

B.  Any violations of the Oklahoma Wildlife Conservation Code shall be under the jurisdiction of the Oklahoma Wildlife Conservation Commission.

Added by Laws 2002, c. 295, § 7, eff. Nov. 1, 2002.

§2-6-400.  Short title.

Subarticle 4 of Article 6 of the Oklahoma Agricultural Code shall be known and may be cited as the "Animal Disease Outbreak Temporary Emergency Act".

Added by Laws 2002, c. 173, § 14, emerg. eff. May 6, 2002.

§2-6-401.  Animal disease threatening domestic animal population and/or public welfare - Certification - Declaration of emergency by Governor.

A.  1.  If the State Board of Agriculture determines that a confirmed case of an animal disease in this state presents a substantial and imminent threat to the state's domestic animal population and/or to protect the public welfare, the Board shall certify the case to the Governor.

2.  After receiving certification from the Board, the Governor may declare an emergency pursuant to this section for purposes of allowing the Board to establish quarantine zones of control to protect the health of domestic animals and the public welfare from disease.  The Governor may declare an emergency pursuant to this section without declaring an emergency under the Oklahoma Civil Defense and Emergency Resources Management Act of 1967.

3.  A declaration pursuant to this section:

a. may specify that it applies to all or certain units of the state or local government,

b. must specify the time period for which it applies, and

c. must be filed with the Secretary of State.

4.  The provisions of this subsection are in addition to and do not limit authority granted to the Governor or local government officials by other provisions of law.

B.  1.  The Board may meet by electronic means without violating state open meeting laws for the purpose of declaring that a highly suspicious case of a disease in this state presents a substantial and imminent threat to the state's domestic animal population.

2.  If the Board meets by electronic means for this purpose, it shall comply with the emergency meeting notice provisions of Section 311 of Title 25 of the Oklahoma Statutes and, to the fullest extent possible, provide public and media access to the meeting.

Added by Laws 2002, c. 173, § 15, emerg. eff. May 6, 2002.

§2-6-402.  Quarantine zones of control.

A.  Upon an emergency declaration by the Governor pursuant to the Animal Disease Outbreak Temporary Emergency Act, the State Veterinarian may establish quarantine zones of control in any area where a specific animal determined to be infected or is likely to be infected with the disease be examined by a veterinarian authorized by the Board or the State Veterinarian.  This determination shall be based on an actual veterinary examination or laboratory testing.

B.  Quarantine zones of control shall be the smallest size practicable to prevent the spread of the disease and must exist for the shortest duration consistent with effective disease control.  A quarantine zone of control shall not extend beyond a radius of three (3) miles from an animal determined to be infected or is likely to be infected with the disease, unless the Board orders that control of a specific disease requires a larger quarantine zone of control based upon epidemiological evidence.

Added by Laws 2002, c. 173, § 16, emerg. eff. May 6, 2002.

§2-6-403.  Orders restricting movement of persons, livestock, machinery, and personal property.

A.  1.  The State Board of Agriculture may issue orders restricting the movement of persons, livestock, machinery, and personal property out of quarantine zones.  The President of the Board, the State Veterinarian, or any licensed veterinarian designated by the Board may issue the orders.

2.  Any such order shall be issued upon a determination that reasonable cause exists to believe that the movement of persons or personal property out of a quarantine zone will reasonably transport a dangerous, infectious, or communicable disease outside of the quarantine zone.

B.  An order restricting the movement of persons, livestock, machinery, and personal property out of quarantine zones:

1.  Shall be served upon any person subject to the order;

2.  Shall be limited to the greatest extent possible consistent with the paramount disease control objectives as determined by the Board;

3.  May be served on any day at any time; and

4.  Must include a notice of the person's rights pursuant to this section, including, but not limited to, the ability of the person to enter into an agreement to abide by disease control measures under subsection C of this section and the right to request a court hearing under subsection D of this section.  When an order restricting the movement of persons has been issued, the physical and emergency medical needs of those persons restricted pursuant to the order shall be addressed in a systematic and competent manner.

C.  No person may be restricted by an order, issued pursuant to the Animal Disease Outbreak Temporary Emergency Act for longer than seventy-two (72) hours, if the person agrees to abide by the disease control measures established by the Board.  Such person shall sign an acknowledgment form prepared by the Board evidencing the person's agreement to abide by the disease control measures established by the Board.

D.  Any person whose movements are restricted by an order pursuant to the Animal Disease Outbreak Temporary Emergency Act may seek a district court hearing on the order at any time after it is served on the person.  The hearing shall be heard as soon as possible regardless of the time of day and any inconvenience to the court.  The hearing may be held by electronic means.  The subject of the order may:

1.  Contest imposition of the order on grounds that it is an abuse of the Board's discretion pursuant to the Animal Disease Outbreak Temporary Emergency Act; or

2.  Seek a variance from the order to allow movement of a person inconsistent with the order, upon a showing that the person would otherwise suffer irreparable harm.

Added by Laws 2002, c. 173, § 17, emerg. eff. May 6, 2002.  Amended by Laws 2004, c. 60, § 6, emerg. eff. April 6, 2004.

§2-6-404.  Court action against persons not abiding by disease control measures - Hearing - Violation.

A.  If the State Board of Agriculture determines that a person has not or is not reasonably likely to abide by the disease control measures established by the Board, the Board may request a court hearing to determine if the emergency temporary restrictions should continue.  The court shall schedule the hearing as expeditiously as possible.  When the Board requests a court hearing under this section, restrictions pursuant to Section 17 of this act shall continue to apply to the person until the court has held the temporary emergency restrictions hearing and issues an order either continuing the emergency disease control measures established by the Board or removing the emergency disease control measures.

B.  If the Board requests a court hearing pursuant to this section, notice of the hearing must be served upon any person restricted at least twenty-four (24) hours before the hearing.

C.  The notice must contain the following information:

1.  The time, date, and place of the hearing;

2.  The grounds and underlying facts upon which continued restrictions are sought;

3.  The person's right to appear by electronic means at the hearing and the right to have a representative appear in person at the hearing;

4.  The person's right to present and cross-examine witnesses; and

5.  The person's right to counsel, including the right, if the person is indigent, to representation by counsel designated by the court or county of venue.

D.  1.  The court may order the continued restriction on the movement of the person if it finds, by a preponderance of the evidence, that travel outside of the quarantine zone by the person would pose an imminent threat of transporting a dangerous, infectious, or communicable disease outside of the boundaries of the quarantine zone.

2.  If the person agrees to sign and comply with the acknowledgment form referred to in Section 17 of this act, the temporary restrictions shall not continue longer than thirty (30) days.

3.  If the person refuses to sign and comply with the acknowledgment form, the temporary restrictions shall continue for a longer time as specified by the court.  Refusal by the person to sign and comply with the acknowledgment form constitutes a knowing violation of the Animal Disease Outbreak Temporary Emergency Act.

Added by Laws 2002, c. 173, § 18, emerg. eff. May 6, 2002.

§2-6-405.  Suppression and eradication of disease - Actions permitted - Cooperation with federal agencies in enforcement of regulations - Compensation - Appraisal - Proceedings barred pending compensation - Injunction.

A.  When it is determined by the State Board of Agriculture that it is necessary to eradicate any dangerous, infectious or communicable disease among domestic animals in the state, the presence of which constitutes an emergency declared pursuant to the Animal Disease Outbreak Temporary Emergency Act or declared by the United States Department of Agriculture, the Board may take reasonable and necessary steps to suppress and eradicate the disease.  The Board may cooperate with the Animal and Plant Health Inspection Service (APHIS) of the United States Department of Agriculture, federally recognized Indian tribes, state or local government agencies, or any other private or public entity in the suppression and eradication of the disease.

B.  When an emergency has been declared, the Board or the State Veterinarian may order:

1.  Animals destroyed which are infected with the disease, exposed to the disease, or are highly susceptible to exposure to the disease because of proximity to diseased animals affected by the disease;

2.  Personal property to be destroyed in order to remove the infection;

3.  The cleaning and disinfection of any premises, exposed to the disease, or are highly susceptible to exposure to the disease because of proximity to diseased animals affected by the disease; and

4.  Any act and incur any other expense reasonably necessary to destroy or suppress the disease.

C.  The Governor, at the request of the Board, may take any other emergency action necessary to ensure the health of the public and the state livestock industry.

D.  1.  The Board may:

a. accept on behalf of the state, the regulations adopted by the Animal and Plant Health Inspection Service of the United States Department of Agriculture pertaining to the disease authorized under an act of Congress, or the portion of the regulations deemed necessary, suitable, or applicable, and

b. cooperate with the Animal and Plant Health Inspection Service of the United States Department of Agriculture, in the enforcement of such regulations.

2.  Alternatively, the Board may follow the procedure only as to quarantine, inspection, condemnation, appraisal, compensation, destruction, burial of animals, disinfection, or other acts the Board considers reasonably necessary for the destruction or suppression of the disease as adopted by the Board.

E.  1.  For the purpose of determining compensation as provided by subsection F of this section, appraisals of animals or personal property destroyed pursuant to the Animal Disease Outbreak Temporary Emergency Act must be made by a Board-approved appraiser or by an appraisal committee consisting of an appraiser representing the Board, an appraiser representing the Animal and Plant Health Inspection Service of the United States Department of Agriculture, and an appraiser representing the owner.  When, in the judgment of the Board or the State Veterinarian, the animals to be killed or personal property to be destroyed poses a disease threat, appraisals may be conducted after the animals are killed based on documents, testimony, or other relevant evidence.

2.  Appraisals must be:

a. in writing and signed by the appraisers or appraisal committee, and

b. made at the fair market value of all animals and personal property appraised, unless otherwise provided by applicable federal law or regulation when compensation is paid by federal funds.

F.  Upon destruction of animals or personal property, burial or other disposition of the carcasses of the animals, and the completion of the cleaning and disinfection of the premises in accordance with the provisions of the Animal Disease Outbreak Temporary Emergency Act, the Board or its authorized agent shall certify the appraisal to the Director of State Finance.  If funds are available for this purpose, the Director shall then file a claim with the State Treasurer for a warrant in the amount payable to the owner, excluding any compensation received by the owner from other sources.

G.  A person who believes that the Board's certified appraisal is not sufficient may apply for a temporary restraining order or injunctive relief from the appropriate district court.

H.  1.  No person or other legal entity may initiate any proceeding to collect a debt from the owner relating to animals or personal property destroyed pursuant to this section, until the owner has received compensation under paragraph F of this section.

2.  If a person or other legal entity refuses to comply with this subsection after being informed that the owner qualifies for relief pursuant to the Animal Disease Outbreak Temporary Emergency Act, the owner may apply to the district court in the county in which the owner resides for a court order directing the person or other legal entity to comply with this subsection and to reimburse the owner for reasonable attorney fees incurred in obtaining the court order.

3.  The provisions of this subsection shall not affect the validity of a mortgage foreclosure, contract for deed cancellation or other proceeding involving the title to real property, unless the owner records in the office of the county clerk where the real property is located, prior to completion of the proceeding to collect the debt, a certified copy of the court order determining that the owner qualifies for relief pursuant to the Animal Disease Outbreak Temporary Emergency Act, and the legal description of the real property.

4.   a. For purposes of proceedings involving title to real property pursuant to paragraph 3 of this subsection, the court order must provide that the order expires ninety (90) days after the date of application for the court order, unless the court extends the court order prior to that date for good cause shown.

b. A certified copy of any extension of the court order must be filed in the office of the county clerk in order to affect the validity of a proceeding affecting the title to real property.

5.  For purposes of this subsection:

a. "completion of a proceeding to collect a debt" means, in the case of a mortgage foreclosure or of a foreclosure of any other lien on real property, the filing or recording of the sheriff's certificate of sale, and, in the case of a contract for deed cancellation, the end of the cancellation period provided in that law, and

b. "proceeding to collect a debt" includes foreclosure, repossession, garnishment, levy, contract for deed cancellation, an action to obtain a court judgment, a proceeding to collect real estate taxes or special assessments, eviction, and any other in-court and out-of-court proceedings to collect a debt.  The term shall not include sending bills or other routine communications to the owner.

Added by Laws 2002, c. 173, § 19, emerg. eff. May 6, 2002.

§2-7-1.1.  Oklahoma Dairy Committee - Delegates - Formulation of dairy compacts - Membership.

A.  The Commissioner of Agriculture shall create an Oklahoma Dairy Committee which shall serve as an advisory committee to the Department of Agriculture.  The Committee shall:

1.  Assist similarly designed committees or commissions in at least three of the states south and east or contiguous to Oklahoma in the formulation or development of a dairy compact or dairy compacts to effect uniformity in regulating and insuring an adequate supply of pure and wholesome milk to the public at an equitable and fair price for Oklahoma dairy producers;

2.  Submit a dairy compact to the Legislature of this state for ratification and to Congress for consent; and

3.  Any other duties and responsibilities necessary to organize and prepare for the development and implementation of a dairy compact pursuant to this section.

B.  1.  The Oklahoma Dairy Committee shall consist of the following persons:

a. the Governor shall appoint three members as follows:

(1) a representative of the Oklahoma cattle industry who is actively engaged in milk production, from a list submitted by statewide Oklahoma cattlemen's producer associations,

(2) a representative of the Oklahoma milk processing industry, and

(3) a member from the public at large,

b. the Speaker of the House of Representatives shall appoint two members as follows:

(1) a representative of an Oklahoma statewide dairy producer association, and

(2) a representative from the pure breed dairy cattle industry, and

c. the President Pro Tempore of the Senate shall appoint two members as follows:

(1) a representative from the State Board of Agriculture, and

(2) a member from the public at large.

2.  The members shall be residents and voters of the State of Oklahoma.

C.  The Oklahoma Dairy Compact Committee will name delegates to the Southern Dairy Compact as follows:

1.  A member which will be selected from the Governor's appointments to the Committee;

2.  A member which will be selected from the Speaker of the House of Representative's appointments to the Committee;

3.  A member which will be selected from the President Pro Tempore of the Senate's appointments to the Committee; and

4.  Two members to be selected by the Committee from names submitted to the Committee by statewide Oklahoma general agriculture organizations.

At least one of the delegates selected pursuant to paragraphs 1, 2 or 3 above shall be a dairy farmer engaged in the production of milk at the time such person is selected as a delegate to the Southern Dairy Compact.

At least one of the persons selected as a delegate pursuant to paragraph 4 above must be a consumer representative.

D.  The initial appointments for the delegate engaged in dairy farming and the delegate representing consumers shall be for progressive terms of two (2) and three (3) years.  Subsequent appointments shall be for three-year terms.

E.  The initial appointments for each gubernatorial and legislative member shall be for progressive terms of one (1) through three (3) years so that only one term expires each calendar year.  Subsequent appointments shall be for three-year terms.

F.  All appointees to the Committee shall be selected for outstanding knowledge and leadership in their fields.

G.  No appointed member may serve more than three consecutive full terms of office on the Committee.

H.  Any vacancy in the membership of the Committee shall be filled for the unexpired term in the same manner as the original appointment.

I.  The chair of the Committee shall be elected annually from among the Committee members.

J.  The Committee shall meet at least six times annually.

K.  Members of the Committee shall be reimbursed by their appointing authority for actual and necessary travel expenses pursuant to the State Travel Reimbursement Act for performance of their duties as members of the Oklahoma Dairy Committee.

L.  The Oklahoma Dairy Committee shall have the authority to adopt organizational and operating policies to govern its operations.  All organizational and operating policies of the Committee shall be adopted through procedures utilized by and pursuant to the supervision of the Commissioner of Agriculture.

M.  1.  During formulation and development of the compact, the State Board of Agriculture may provide recommendations and suggestions for the dairy compact through the Committee.

2.  Upon acceptance of the compact by other similarly designed committees or other commissions in at least three of the states south and east or contiguous to Oklahoma, the Board shall have no authority to modify or alter the compact.

3.  When the compact has been formulated and developed, the Committee shall submit the proposed compact to the Legislature for ratification.

Added by Laws 1998, c. 68, § 1, emerg. eff. April 8, 1998.  Amended by Laws 2000, c. 367, § 67, emerg. eff. June 6, 2000; Laws 2001, c. 146, § 245, emerg. eff. April 30, 2001.

§2-7-10.  Dairy compact law - Southern Dairy Compact - Oklahoma's participation.

DAIRY COMPACT LAW

Southern Dairy Compact; Oklahoma's participation

The Southern Dairy Compact, the full text of which is hereinafter set forth and confirmed by the Oklahoma Legislature, is hereby entered into on behalf of the State of Oklahoma.  The compact shall become effective when enacted into law by at least two other states within the compact group of states and when the consent of Congress has been obtained.  The full text of said compact is as follows:

SOUTHERN DAIRY COMPACT

ARTICLE I.  STATEMENT OF PURPOSE, FINDINGS AND DECLARATION OF POLICY

§1.  Statement of purpose, findings and declaration of policy

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region.  The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south.  Dairy farms and associated suppliers, marketers, processors and retailers are an integral component of the region's economy.  Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities.  The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders.  Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued.  In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system.  This contingent authority does not anticipate such a change, however, and should not be so construed.  It is provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest.  Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region.  Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market.  The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual, state action is needed to more effectively address the market disarray.  Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority.  For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II.  DEFINITIONS AND RULES OF CONSTRUCTION

§2.  Definitions

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1)  "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of section three of this compact.

(2)  "Commission" means the Southern Dairy Compact Commission established by this compact.

(3)  "Commission marketing order" means regulations adopted by the commission pursuant to this compact in place of a terminated federal marketing order or state dairy regulation.  Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.  Such order may establish minimum prices for any or all classes of milk.

(4)  "Compact" means this interstate compact.

(5)  "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to this compact, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area.  Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6)  "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process.  The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7)  "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area.  Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8)  "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9)  "Pool plant" means any milk plant located in a regulated area.

(10)  "Region" means the territorial limits of the states which are parties to this compact.

(11)  "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12)  "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

§3.  Rules of construction

(a)  This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them.  In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b)  The compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one.  It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact.  In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III.  COMMISSION ESTABLISHED

§4.  Commission established

There is hereby created a commission to administer the compact, composed of delegations from each state in the region.  The commission shall be known as the Southern Dairy Compact Commission.  A delegation shall include not less than three nor more than five persons.  Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment and one consumer representative.  Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state.  Delegation members shall serve no more than three consecutive terms with no single term of more than four (4) years and be subject to removal for cause.  In all other respects, the delegation members shall serve in accordance with the laws of the state represented.  The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

§5.  Voting requirements

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's bylaws, shall be by majority vote of the delegations present.  Each state delegation shall be entitled to one vote in the conduct of the commission's affairs.  Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds (2/3) vote of the delegations present.  The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation.  A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

§6.  Administration and management

(a)  The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer.  The commission shall appoint an executive director and fix his or her duties and compensation.  The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission.  The commission may establish through its bylaws an executive committee composed of one member elected by each delegation.

(b)  The commission shall adopt bylaws for the conduct of its business by a two-thirds (2/3) vote, and shall have the power by the same vote to amend and rescind these bylaws.  The commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states.  The bylaws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings.  Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c)  The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d)  In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1)  To sue and be sued in any state or federal court;

(2)  To have a seal and alter the same at pleasure;

(3)  To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4)  To borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of section eighteen of this compact;

(5)  To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6)  To create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees.  The commission may also retain personal services on a contract basis.

§7.  Rulemaking power

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV.  POWERS OF THE COMMISSION

§8.  Powers to promote regulatory uniformity, simplicity, and interstate cooperation

The commission is hereby empowered to:

(1)  Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2)  Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3)  Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems.

(4)  Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(5)  Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(6)  Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk.

(7)  Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(8)  Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

§9.  Equitable farm prices

(a)  The powers granted in this section and section ten of this compact shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region.  In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b)  A compact over-order price established pursuant to this section shall apply only to Class I milk.  Such compact over-order price shall not exceed one dollar and fifty cents ($1.50) per gallon at Atlanta, Ga.; however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices.  Beginning in 1990, and using that year as a base, the foregoing one-dollar-and-fifty-cents-per-gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor.  For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c)  A commission marketing order shall apply to all classes and uses of milk.

(d)  The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants.  The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area.  This price shall be established either as a compact over-order price or by one or more commission marketing orders.  Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact.  Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price.  The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e)  In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f)  When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact.  The commission may reimburse other agencies for the reasonable cost of providing these services.

§10.  Optional provisions for pricing order

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1)  Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2)  With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3)  With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4)  Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing.  Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5)  Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A)  With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B)  With respect to any commission marketing order which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6)  Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order.  No such provisions shall discriminate against milk producers outside the regulated area.  The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7)  Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8)  Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9)  Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to Article VII, Section 18(a).

(10)  Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11)  Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V.  RULEMAKING PROCEDURE

§11.  Rulemaking procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9(f) of this compact, or amendment thereof, as provided in Article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views.  Such rulemaking proceeding shall be governed by section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C.§553).  In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state.  Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing.  The commission may commence a rulemaking proceeding on its own initiative or may, in its sole discretion, act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§12.  Findings and referendum

In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C.§553(c)), the commission shall make findings of fact with respect to:

(1)  Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2)  What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3)  Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4)  Whether the terms of the proposed regional order or amendment are approved by producers as provided in section thirteen of this compact.

§13.  Producer referendum

(a)  For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9(f) of this compact, is approved by producers, the commission shall conduct a referendum among producers.  The referendum shall be held in a timely manner, as determined by regulation of the commission.  The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b)  An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds (2/3) of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c)  For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1)  No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2)  Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote.  The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3)  Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4)  A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5)  In order to ensure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register approval or disapproval with the commission either directly or through his or her cooperative.

§14.  Termination of over-order price or marketing order

(a)  The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b)  The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c)  The termination or suspension of any order or provision thereof shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C.§553).

ARTICLE VI.  ENFORCEMENT

§15.  Records; reports; access to premises

(a)  The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons.  For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b)  Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be

confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission.  The commission may promulgate regulations further defining the confidentiality of information pursuant to this section.  Nothing in this section shall be deemed to prohibit:

(1)  The issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person; or

(2)  The publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c)  No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section.  Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00) or to imprisonment for not more than one (1) year, or to both, and shall be removed from office.  The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

§16.  Subpoena; hearings and judicial review

(a)  The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b)  Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom.  The handler shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission.  After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c)  The district courts of the United States in any district in which such handler is an inhabitant, or has his or her principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty (30) days from the date of the entry of such ruling.  Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint.  If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either:

(1)  To make such ruling as the court shall determine to be in accordance with law; or

(2)  To take such further proceedings as, in its opinion, the law requires.

The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to section seventeen of this compact.  Any proceedings brought pursuant to section seventeen of this compact, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§17.  Enforcement with respect to handlers

(a)  Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1)  Constitute a violation of the laws of each of the signatory states.  Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction.  Each day such violation continues shall constitute a separate violation.

(2)  Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b)  With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1)  Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2)  Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c)  With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII.  FINANCE

§18.  Finance of start-up and regular costs

(a)  To provide for its start-up costs, the commission may borrow money pursuant to its general power under section six, subdivision (d), paragraph four of this compact.  In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region.  If imposed, this assessment shall be collected on a monthly basis for up to one (1) year from the date the commission convenes, in an amount not to exceed one and one-half cents ($.015) per hundredweight of milk purchased from producers during the period of the assessment.  The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes.  In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration.  These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b)  The commission shall not pledge the credit of any participating state or of the United States.  Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§19.  Audit and accounts

(a)  The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules.  In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual report of the commission.

(b)  The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c)  Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII.  ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

§20.  Entry into force; additional members

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of Congress has been obtained.

§21.  Withdrawal from compact

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states.  No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§22.  Severability

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact.  In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states.  A compacting state may accept the conditions of Congress by implementation of this compact.

Added by Laws 2001, c. 32, § 1, eff. Nov. 1, 2001.

§27-21.  Definitions.

As used in this subarticle:

1.  "Cooperative association" means any group in which farmers or producers act together in the market preparation, processing, or marketing of farm products or any association, not having capital stock or operated for a profit, and organized under this subarticle;

2.  "Dairy farmer" means a person engaged in the business of producing milk for sale to milk processors directly or through a cooperative association of which the person is a member.  When a dairy farmer has sold milk through a cooperative association of which the dairy farmer is a member, the cooperative association shall be considered a dairy farmer;

3.  "Escrow account agent" means an entity within this state, which is insured by the Federal Deposit Insurance Corporation;

4.  "Milk processor" means a person who operates a milk, milk products, or frozen desserts processing plant that is located in the State of Oklahoma; and

5.  "Purchase price" means an amount of money, based on estimated butterfat content and other common industry standards at the time of delivery, that a milk processor agrees to pay a dairy farmer for a purchase of raw milk.

Added by Laws 1988, c. 139, § 1, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 182, § 2, operative July 1, 1989; Laws 2001, c. 146, § 4, emerg. eff. April 30, 2001.  Renumbered from § 751 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§27-22.  Requirement of escrow account  Notice  Deposits  Commingling of monies.

A.  1.  A dairy farmer from whom milk was purchased by a milk processor may require the milk processor to establish an escrow account for the benefit of the dairy farmer for the payment of the purchase price of milk as specified in paragraph 2 of this subsection.

2.  A dairy farmer may require the milk processor to establish an escrow account only if:

a. the dairy farmer has not received payment of the purchase price for the milk and has given written notice by certified mail, return receipt requested, to the milk processor within thirty (30) days following the final date the payment is due, or

b. a payment instrument received by the dairy farmer from the milk processor has been dishonored and the dairy farmer has given written notice by certified mail, return receipt requested, to the milk processor within fifteen (15) business days after the notice of dishonor was received.

3.  The notice specified by subparagraphs a and b of paragraph 2 of this subsection shall require that an escrow account be established and that the payment received from the sale of any milk or dairy product as specified in subsection B of this section be deposited in the escrow account until the dairy farmer has received full payment of the purchase price for the milk.

B.  1.  The milk processor shall deposit a share of all payments received from the sale of milk or dairy products by the milk processor which is equal to the amount of the milk sold by the dairy farmer to the milk processor in proportion to the total amount of milk purchased for the sale of the milk and dairy products by the milk processor into the escrow account upon receipt.  The payments shall be deposited in the escrow account until the dairy farmer has received full payment of the purchase price for the milk.

2.  The escrow account shall be a segregated interest bearing account and shall be established for the benefit of the dairy farmer.  Upon sufficient proof of identification, the escrow account agent shall promptly pay to the dairy farmer any sum accumulated for the benefit of the dairy farmer in the escrow account.

C.  1.  If any milk processor is required to establish more than one escrow account by operation of the provisions of this section, then the monies accruing may all be commingled in a single account.

2.  The commingled monies accumulated in the account shall be distributed to each dairy farmer in the amount due to each.

3.  If the commingled monies accumulated in the account are insufficient to pay all the dairy farmers, the escrow account agent shall distribute the monies so accumulated in proportion to the current amount due each.

D.  For the purposes of this section, the monies held by the escrow account agent shall be the property of the dairy farmer, or dairy farmers if the monies have been commingled, in the current amount due to each or in proportion to the amount due each.

Added by Laws 1988, c. 139, § 2, eff. Nov. 1, 1988.  Amended by Laws 2001, c. 146, § 5, emerg. eff. April 30, 2001.  Renumbered from § 752 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§27-23.  Conditions of purchase of raw milk.

A milk processor may not purchase raw milk from a dairy farmer unless:

1.  Payment of the purchase price is made according to the provisions prescribed by an applicable federal milk marketing order;

2.  Any additional provisions are agreed on by both the dairy farmer or the agent of the dairy farmer and the milk processor; and

3.  The medium of exchange used is cash, a check for the full amount of the purchase price, or a wire transfer of money in the full amount.

Added by Laws 1988, c. 139, § 3, eff. Nov. 1, 1988.  Amended by Laws 2001, c. 146, § 6, emerg. eff. April 30, 2001.  Renumbered from § 753 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§27-24.  Exception.

This subarticle does not apply to transactions between a cooperative association while acting as a marketing agent and its members.

Added by Laws 1988, c. 139, § 4, eff. Nov. 1, 1988.  Amended by Laws 2001, c. 146, § 7, emerg. eff. April 30, 2001.  Renumbered from § 754 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§27-25.  Liability of milk processor.

A milk processor who fails to pay for raw milk as provided by this subarticle is liable to the dairy farmer for:

1.  The purchase price of the raw milk;

2.  Interest on the purchase price at the rate fixed by law for civil judgments commencing from the date possession is transferred until the date the payment is made; and

3.  A reasonable attorney fee for the collection of the payment.

Added by Laws 1988, c. 139, § 5, eff. Nov. 1, 1988.  Amended by Laws 2001, c. 146, § 8, emerg. eff. April 30, 2001.  Renumbered from § 755 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§27-26.  Failure to establish escrow account  Failure to continue payments  Penalties.

Any milk processor failing to establish an escrow account upon receipt of notification of a dairy farmer pursuant to the provisions of this subarticle or who fails to continue to make payments until the dairy farmer has received full payment of the purchase price, upon conviction thereof shall be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than One Thousand Dollars ($1,000.00), imprisonment in the county jail for a period not to exceed one (1) year, or both such fine and imprisonment.

Added by Laws 1988, c. 139, § 6, eff. Nov. 1, 1988.  Amended by Laws 2001, c. 146, § 9, emerg. eff. April 30, 2001.  Renumbered from § 756 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-7-401.  Short title.

Sections 4 through 23 of this act shall be known and may be cited as the "Oklahoma Milk and Milk Products Act".

Added by Laws 1981, c. 43, § 1, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 17, operative July 1, 1987; Laws 1987, c. 236, § 3, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 4, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.1 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§2-7-402.  Purpose - Public policy.

It is the policy of this state and the purpose of the Oklahoma Milk and Milk Products Act to regulate the quality and the minimum sanitary requirements of the production, processing, and distribution of milk and milk products in a manner that shall:

1.  Protect the health, safety, and welfare of the consumer public; and

2.  Allow Oklahoma milk and milk product producers, processors, and distributors to enjoy free trade and commerce.

Added by Laws 1981, c. 43, § 2, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 18, operative July 1, 1987; Laws 1987, c. 236, § 4, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 5, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 68, emerg. eff. June 6, 2000.

§2-7-403.  Definitions.

As used in the Oklahoma Milk and Milk Products Act:

1.  "Bulk milk hauler/sampler" means any person collecting official samples who may transport raw milk from a farm or raw milk products to or from a milk plant, receiving station, or transfer station and has in his or her possession a permit from any state to sample these products;

2.  "Dairy farm" means any premises owned or operated by a "milk producer" where one or more cows or goats are kept, and from which a part or all of the milk or milk products is sold or offered for sale;

3.  "Goat milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy goats;

4.  "Grade A milk and milk products" means milk and milk products at any stage from production through pasteurization and packaging, that are of the minimum quality and are produced, hauled, processed and distributed under conditions which meet the requirements of the Oklahoma Milk and Milk Products Act;

5.  "Inhibitor" means any chemical or antibiotic substance which inhibits or retards the growth of bacteria in milk;

6.  "Milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows, which contains not less than eight and onefourth percent (8 1/4%) milk solidsnotfat and not less than three and onefourth percent (3 1/4%) milk fat.  The term "milk" shall include goat milk, fluid market milk, and milk products for the purpose of distribution to the consumer, and may contain optional ingredients defined by the State Board of Agriculture and shall include ungraded and Grade A milk;

7.  "Milk contact surface" means any pipe, tank, equipment, or facility which contacts or may contact milk during the producing, transporting, processing, or distributing of milk and milk products;

8.  "Milk distribution center" means any premises, owned or operated by a "milk distributor", which distributes and sells or offers to sell milk and milk products but does not include an establishment which sells or offers to sell Grade A milk and milk products at retail;

9.  "Milk facility" means the producing, processing, transporting, or distributing premises and facilities which operate under an appropriate and valid permit issued by the Commissioner, in compliance with the Oklahoma Milk and Milk Products Act and the rules of the Board;

10.  "Milk fat" or "butter fat" means the fat of milk;

11.  "Milk plant" means any premises owned or operated by a "milk processor" where milk or milk products are collected, manufactured, processed, pasteurized, bottled, stored, or prepared for distribution for commercial purposes including, but not limited to, a receiving or transfer station;

12.  "Milk products" means those products produced or obtained from milk or any component or product of milk and defined by the Board, including Grade A milk products, ungraded raw milk and ungraded milk products;

13.  "Milk tank truck cleaning facility" means any premises or establishment, separate from a milk plant, receiving station, or transfer station, where a milk tank truck is cleaned and sanitized;

14.  "Milk tank truck driver" means any person transporting raw or pasteurized milk products between a milk plant, receiving station, or transfer station;

15.  "Milk transportation company" means any person responsible for a milk tank truck;

16.  "Pasteurized milk" means Grade A raw milk which has been pasteurized and stored in accordance with the chemical, bacteriological, and temperature standards required by the Board;

17.  "Receiving station" means any premises where raw milk is received, collected, handled, stored, or cooled and prepared for further transporting;

18.  "Retail food store" means any establishment which offers for retail sale packaged or bulk food goods for human consumption;

19.  "Transfer station" means any establishment or premises where milk or milk products are transferred directly from one milk tank truck to another; and

20.  "Ungraded milk products" and "manufacture grade milk products" include, but are not limited to, butter, cheese, dry milk, condensed milk, filled or evaporated milk, frozen dairy dessert and mellodrink products.

Added by Laws 1981, c. 43, § 3, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 19, operative July 1, 1987; Laws 1987, c. 236, § 5, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 6, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.3 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 69, emerg. eff. June 6, 2000.

§2-7-404.  Rules.

A.  The State Board of Agriculture shall promulgate rules governing:

1.  The production, transportation, processing, pasteurization, handling, identity, sampling, examination, labeling, marking, shipping statements, optional ingredients, definitions, and sanitary conditions for milk and milk products;

2.  The inspection and sanitary rating of dairy farms, bulk milk hauler/samplers, milk transportation companies, milk tank truck cleaning facilities, milk plants, and distribution centers engaged in producing, transporting, processing, and distributing milk and milk products;

3.  The issuing, modifying, suspending, and revoking of permits to producers, bulk milk hauler/samplers, milk transportation companies, milk tank truck cleaning facilities, processors, and distributors of milk and milk products;

4.  The approval of facilities therefor except for waste disposal therefrom, which shall be regulated by the Department of Environmental Quality;

5.  All cheese factories;

6.  All modes of transportation used for the distribution of milk and cream to market; and

7.  The labeling and packaging of milk and milk products.

B.  The rules promulgated by the Board shall be in accord with the minimum standards and requirements for milk and milk products currently recommended and established by the United States Department of Health and Human Services, Food and Drug Administration, including the Recommended Grade A Pasteurized Milk Ordinance.

Added by Laws 1981, c. 43, § 4, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 20, operative July 1, 1987; Laws 1987, c. 236, § 6, emerg. eff. July 20, 1987; Laws 1993, c. 145, § 350, eff. July 1, 1993; Laws 1994, c. 140, § 7, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.4 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 70, emerg. eff. June 6, 2000.

§2-7-405.  Commissioner - Power and duty.

The Commissioner of Agriculture shall have the power and duty to:

1.  Administer and supervise the enforcement of the Oklahoma Milk and Milk Products Act;

2.  Provide for periodic inspection and investigation as necessary to determine compliance with the Oklahoma Milk and Milk Products Act and to record each inspection on a form approved by the Commissioner.  Every milk producer, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk processor, or milk distributor engaged in producing, transporting, processing, or distributing milk and milk products shall, upon request, permit access of the Commissioner to all areas of establishment, during normal business hours, to evaluate compliance with the provisions of the Oklahoma Milk and Milk Products Act;

3.  Secure and analyze samples of milk and milk products from any milk producer, bulk milk hauler/sampler, milk transportation company, milk tank truck cleaning facility, milk processor, or milk distributor.  Milk and milk products packaged for retail sale to consumers shall not be taken without first paying or offering to pay for the sample;

4.  Prohibit the producing, processing, and sale of adulterated milk and milk products;

5.  Receive and investigate complaints;

6.  Issue permits to the owner or operator of dairy farms, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk plants, milk distribution centers, and receiving or transfer stations to engage in the producing, transporting, processing, or distributing of milk and milk products upon receipt of permit applications and upon determining that these facilities are in compliance with the Oklahoma Milk and Milk Products Act and to modify, suspend, or revoke such permits;

7.  Maintain laboratory reports of samples collected by the Commissioner, listings of permits issued, modified, suspended, and revoked;

8.  Require submission, timely review, and approval, of plans, specifications, and other information relative to the construction or alteration of milk and milk product facilities, prior to the commencement of work;

9.  Examine statements of the actual quantities of milk and milk products purchased and sold, lists of all sources of milk and milk products, and records of cleaning, tests, and pasteurization times and temperatures of appropriate facilities; and

10.  Examine and approve laboratories to conduct those analyses required by the Oklahoma Milk and Milk Products Act.

Added by Laws 1981, c. 43, § 5, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 21, operative July 1, 1987; Laws 1987, c. 236, § 7, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 8, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.5 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 1994, c. 289, § 3, emerg. eff. June 6, 1994; Laws 2000, c. 367, § 71, emerg. eff. June 6, 2000.

§2-7-406.  Sale of Grade A milk and milk products.

A.  Only Grade A pasteurized milk and milk products or Grade A raw milk shall be sold to the final consumer; provided, however:

1.  Only Grade A pasteurized milk shall be sold through restaurants, soda fountains, grocery stores, or similar establishments, including school lunch rooms; and

2.  In an emergency, the sale of pasteurized milk and milk products which have not been graded, or the grade is unknown, may be authorized by the Commissioner of Agriculture so long as the milk and milk products shall be labeled "ungraded".

B.  Approval by the Commissioner pursuant to rules promulgated by the State Board of Agriculture for the use of Grade A label on milk and milk products processed at any milk plant in accordance with the provisions of the Oklahoma Milk and Milk Products Act shall constitute an acceptable rating for all intrastate purposes.  No sanitary requirement or standard issued pursuant to the Oklahoma Milk and Milk Products Act or by any governmental subdivision shall prohibit the sale of Grade A milk and milk products which are produced and processed under laws or rules of any governmental unit which are substantially equivalent to the requirements of the Oklahoma Milk and Milk Products Act, and which are enforced with equal effectiveness, as determined by a milk sanitation rating certified to the U.S. Department of Health and Human Services, Food and Drug Administration or its successor.

Added by Laws 1981, c. 43, § 6, emerg. eff. April 8, 1981.  Amended by Laws 1994, c. 140, § 9, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.6 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 72, emerg. eff. June 6, 2000.

§2-7-407.  Adulterated or misbranded milk or milk product.

A.  Any Grade A milk or milk product shall be adulterated if:

1.  It bears or contains any poisonous, deleterious, or inhibitor substance in a quantity which may render it injurious to health;

2.  It bears or contains any added poisonous, inhibitor, or deleterious substance for which no safe tolerance has been established by state rule or federal regulations, or in excess of the tolerance if one has been established;

3.  It consists, in whole or in part, of any substance unfit for human consumption;

4.  It has been produced, processed, prepared, packed, held, or transported under unsanitary conditions;

5.  Its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

6.  Any substance has been added, mixed, packed, or any process applied to increase its bulk or weight, or reduce its quality, strength, or make it appear better or of greater value than it is.

B.  Grade A milk and milk products shall be misbranded when:

1.  Their containers bear or accompany any false or misleading written, printed, or graphic matter;

2.  The milk and milk products do not conform to the definitions in the Oklahoma Milk and Milk Products Act;

3.  The products are not labeled in accordance with the Oklahoma Milk and Milk Products Act; and

4.  Products are labeled "Grade A" when the packaged products were filled from a dairy plant or milk plant which did not possess an appropriate and valid Grade A permit at the time the milk or milk product was produced or processed.

Added by Laws 1981, c. 43, § 7, emerg. eff. April 8, 1981.  Amended by Laws 1994, c. 140, § 10, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.7 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 73, emerg. eff. June 6, 2000.

§2-7-408.  Permits.

A.  No person shall produce, haul, process, or distribute Grade A raw milk for pasteurization or milk and milk products, or hold himself or herself out as a milk producer, transporter, processor, or distributor or represent a dairy farm, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk plant, receiving or transfer station, milk distribution center, or milk or milk products as "Grade A" unless that person possesses an appropriate and valid permit for the particular premises or facilities concerned.

B.  Applications for permits for dairy farms, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk plants, receiving or transfer stations, and milk distribution centers shall be submitted on a form approved by the Commissioner of Agriculture.  Each applicant shall allow the Commissioner to inspect the applicable premises, records, and facilities.  The Commissioner shall inspect premises and facilities and issue the permit applied for when compliance is confirmed.  The permits shall be issued without a fee or expiration date except for the bulk milk hauler/sampler and milk tank truck driver permit that shall be effective for two (2) years.  Permits shall not be transferable among persons or places.

C.  The Commissioner may issue permits, which shall be contingent upon continuing compliance, to facilities located outside this state which comply with the provisions of subsection B of Section 7-406 of this title.  If an outofstate facility requests, or if the facility is not certified, then the cost for all inspections necessary pursuant to this subsection shall be paid by those facilities and the amounts paid shall be deposited in the State Department of Agriculture Revolving Fund.

D.  The Commissioner shall issue permits and establish classifications for milk and milk products.

Added by Laws 1981, c. 43, § 8, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 22, operative July 1, 1987; Laws 1987, c. 236, § 8, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 11, eff. Sept. 1, 1994.  Renumbered from § 1-1301.8 of Title 63 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 74, emerg. eff. June 6, 2000; Laws 2002, c. 173, § 5, emerg. eff. May 6, 2002.

§2-7-409.  Sampling and testing.

A.  The Commissioner of Agriculture shall collect and analyze representative samples, at least four times in any consecutive six (6) months, of Grade A raw milk for pasteurization and Grade A milk and milk products from each Grade A dairy farm, or milk plant and shall collect and analyze representative Grade A milk and milk products, as required by the Oklahoma Milk and Milk Products Act and rules promulgated by the State Board of Agriculture.

B.  Whenever two of the last four consecutive bacteria counts, somatic cell counts, coliform determinations, or cooling temperatures, taken on separate days, exceed the limit of the standard for the milk and milk products, the Commissioner shall send a written notice to the person concerned.  This notice shall be in effect so long as two of the last four consecutive samples exceed the limit of the standard.  An additional sample shall be taken within twentyone (21) days of sending the notice, but not before the lapse of three (3) days.

C.  Whenever a phosphatase test on Grade A pasteurized milk is positive, the cause shall be determined; and where the cause is improper pasteurization, it shall be corrected and any milk or milk product involved shall not be offered for sale as Grade A.

D.  Whenever an inhibitor test is positive and confirmed, the cause shall be determined, any milk or milk product involved shall not be offered for sale as Grade A, and the dairy farm responsible shall not produce raw milk for Grade A purposes until the milk is found to be free of inhibitors.

E.  Samples shall be analyzed in a laboratory approved by the Commissioner.  All sampling procedures and required laboratory examinations shall be in substantial compliance with the latest edition of Standard Methods for the Examination of Dairy Products of the American Public Health Association and the latest edition of Official Methods of Analyses of the Association of Official Analytical Chemists.  The procedures including the certification of sample collectors and the examinations shall be evaluated in accordance with the Evaluation of Milk Laboratories, 1995 Recommendations of the U.S. Public Health Service/Food and Drug Administration and its successors.

Added by Laws 1981, c. 43, § 9, emerg. eff. April 8, 1981.  Amended by Laws 1994, c. 140, § 12, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.9 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 75, emerg. eff. June 6, 2000.

§2-7-410.  Suspension of permit.

A.  Since analytical results may not become available until after the milk and milk products reach retail stores and consumers, the Commissioner of Agriculture, for the imperative protection of public health, safety, and welfare, as defined in the Administrative Procedures Act, shall upon receipt of the analysis, notify and suspend the permit of a dairy farm or milk plant:

1.  Which produced raw milk containing an inhibitor, for at least twentyfour (24) hours and until the cause is corrected and the raw milk is found to be free of inhibitors; or

2.  Which produced or processed milk that, in any consecutive six (6) months, exceeded in three of the last five samples the limit of the standard for the milk, in accordance with Section 7-409 of this title for at least twentyfour (24) hours and until the dairy farm or milk plant is inspected and/or sampled and found to be in compliance.

B.  The Commissioner shall notify and suspend the permit of a facility refusing to allow an inspection of the applicable premises as required by the Oklahoma Milk and Milk Products Act or upon a second consecutive inspection, conducted not less than seventytwo (72) hours nor more than twentyone (21) days after the first inspection, disclosing gross neglect of cleaning of milk contact surfaces.  This suspension shall continue until an inspection is allowed or the milk contact surfaces are found to be clean.

C.  The Commissioner may suspend, revoke or refuse to renew a permit for continuing or multiple violations of the Oklahoma Milk and Milk Products Act, or suspend a Grade A permit to protect the public health, safety, or welfare.

Added by Laws 1981, c. 43, § 10, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 23, operative July 1, 1987; Laws 1987, c. 236, § 9, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 13, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.10 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 76, emerg. eff. June 6, 2000.

§2-7-411.  Persons affected with communicable disease.

A.  No person affected with any disease capable of being transmitted to others through the contamination of food shall work at any dairy farm or milk plant in any capacity which brings that person into contact with the equipment involved or employees engaged in the producing, handling, storing, or transporting of milk, milk products, containers, equipment, and utensils; and no milk producer or milk plant operator shall employ in any capacity any affected person, any person suspected of having any disease capable of being transmitted to others through the contamination of food, or of being a carrier of communicable diseases.  Any milk producer, processor, or distributor who suspects that any employee has contracted any disease or has become a carrier of a disease capable of being transmitted to others through the contamination of food shall notify the Commissioner of Agriculture immediately.

B.  When reasonable cause exists to suspect the possibility of transmission of infection from any person concerned with the handling of milk and milk products, the Commissioner is authorized to require any or all of the following measures:

1.  The immediate exclusion of that person from milk handling;

2.  The immediate exclusion of the milk supply concerned from distribution and use; and

3.  Adequate medical examination and testing of the person, of his or her associates, and of the bodily discharges of both.

Added by Laws 1981, c. 43, § 11, emerg. eff. April 8, 1981.  Amended by Laws 1994, c. 140, § 14, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.11 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 77, emerg. eff. June 6, 2000.

§2-7-412.  Herds - Diseased animals.

A.  All milk for pasteurization and for Grade A raw distribution shall be from herds located in a Modified Accredited Tuberculosis Area as determined by the U.S. Department of Agriculture; provided, that herds located in an area that fails to maintain accredited status shall have been certified by the United States Department of Agriculture as tuberculosisfree, or shall have an annual negative tuberculosis test.

B.  All milk for pasteurization and for Grade A raw distribution shall be from herds participating in Brucellosis Milk Surveillance program for brucellosis eradication which is conducted on a continuing basis at intervals of not less than every three (3) months or more than every six (6) months. Individual blood tests may be required on all animals in herds showing positive reactions to the Brucellosis Milk Surveillance test.

C.  For diseases other than brucellosis and tuberculosis, the Commissioner shall require physical, chemical, or bacteriological tests as necessary.  The diagnosis of other diseases in dairy cattle shall be based upon the findings of a licensed veterinarian or a veterinarian in the employ of an official agency.

D.  Any diseased animal disclosed by the test shall be disposed of as the State Veterinarian directs.

Added by Laws 1981, c. 43, § 12, emerg. eff. April 8, 1981.  Amended by Laws 1994, c. 140, § 15, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.12 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 78, emerg. eff. June 6, 2000.

§2-7-413.  Violations.

It shall be unlawful for any person to knowingly:

1.  Attempt to produce, haul, process, or distribute milk or milk products without an appropriate and valid permit;

2.  Sell, offer, or expose for sale as Grade A any adulterated or misbranded milk or milk product;

3.  Sell, offer, expose for sale, or serve milk and milk products which have not been maintained at or below the temperature specified by the State Board of Agriculture;

4.  Dip or ladle Grade A milk and milk products;

5.  Transfer Grade A milk and milk products at any location other than a permitted Grade A facility designed and equipped for such purpose;

6.  Prevent, interfere, or attempt to impede the Commissioner from investigating and enforcing the Oklahoma Milk and Milk Products Act;

7.  Sell or serve Grade A milk and milk products from other than the individual container, or approved bulk dispenser, received from the distributor; or

8.  Violate any provision of the Oklahoma Milk and Milk Products Act.

Added by Laws 1981, c. 43, § 13, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 24, operative July 1, 1987; Laws 1987, c. 236, § 10, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 16, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.13 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 79, emerg. eff. June 6, 2000.

§2-7-414.  Construction of act.

A.  The provisions of the Oklahoma Milk and Milk Products Act shall not be construed to:

1.  Include incidental sales of raw milk directly to consumers at the farm where the milk is produced;

2.  Preclude the advertising of the incidental sale of goat milk; and

3.  Prohibit any farmer or producer from making cheese using milk or cream produced on the farm of such farmer or producer.

B.  For purposes of this section, incidental sales of goat milk are those sales where the average monthly number of gallons sold does not exceed one hundred (100).

Added by Laws 1981, c. 43, § 14, emerg. eff. April 8, 1981.  Amended by Laws 1987, c. 206, § 25, operative July 1, 1987; Laws 1987, c. 236, § 11, emerg. eff. July 20, 1987; Laws 1989, c. 182, § 1, operative July 1, 1989; Laws 1994, c. 140, § 17, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.14 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 80, emerg. eff. June 6, 2000.

§2-7-415.  Fees.

A.  A fee of one cent ($0.01) shall be assessed on each one hundred (100) pounds of raw milk produced in this state.  Each coop, marketing agent, or processing plant where the raw milk is not collected by a coop or marketing agent, doing business in Oklahoma shall pay the fees each calendar month to the Commissioner of Agriculture to be credited to the Milk and Milk Products Inspection Revolving Fund of the State Treasury.

B.  There is hereby assessed a fee of one cent ($0.01) on each one hundred (100) pounds of Grade A milk or milk products processed or offered for retail sale in Oklahoma.  Each milk plant doing business in Oklahoma shall pay the fees each calendar month to the Commissioner to be credited to the Milk and Milk Products Inspection Revolving Fund of the State Treasury.

C.  A fee assessed on each one hundred (100) pounds of milk or milk products produced or processed in another state and imported into Oklahoma shall be the same amount assessed on milk or milk products shipped to that state from Oklahoma.  The person shipping or causing the shipment of milk or milk products shall be responsible for paying the fees semi-annually on January 1 and July 1 of each year to the Commissioner and be credited to the Milk and Milk Products Inspection Revolving Fund of the State Treasury.

Added by Laws 1987, c. 206, § 26, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 12, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 18, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.15 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 81, emerg. eff. June 6, 2000.

§2-7-416.  Milk and Milk Products Inspection Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be known as the "Milk and Milk Products Inspection Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations and is appropriated and may be budgeted and expended by the Commissioner of Agriculture for the purpose of administering and enforcing the Oklahoma Milk and Milk Products Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 206, § 27, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 13, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 19, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.16 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 82, emerg. eff. June 6, 2000.

§2-7-417.  Permits required.

No person shall produce, haul, process or distribute ungraded raw milk or milk products or hold himself out as an ungraded milk producer, hauler, processor or distributor unless such person possesses an appropriate and valid permit for the particular premises or facilities concerned.  The processing of permit applications and inspections shall be similar to the Grade A permit process.

Added by Laws 1987, c. 206, § 28, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 14, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 20, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.17 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§2-7-418.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-7-419.  Quarantine of dairy products - Condemnation actions - Costs - Correction of violation - Bond.

A.  Whenever the Commissioner of Agriculture finds any dairy product, in whole or in part, that fails to meet the requirements of the Oklahoma Milk and Milk Products Act, or that a product is handled in violation of law or rules of the State Board of Agriculture, a tag or other appropriate marking shall be affixed which shall give notice that the dairy product is, or is suspected of, being manufactured, produced, handled, sold, or offered for sale in violation of law or rules of the Board, and is quarantined, and warning all persons not to remove or dispose of the dairy product until permission for removal or disposal is given by the Commissioner.  It shall be unlawful for any person to remove or dispose of the dairy product quarantined without permission.

B.  If the Commissioner finds that dairy product quarantined pursuant to subsection A of this section does not meet the requirements of law, or the rules, the Commissioner may institute an action in the district court in whose jurisdiction the dairy product is quarantined, for the condemnation and destruction of the dairy product.  If the Commissioner finds that the dairy product quarantined does meet the requirements of law and the rules, the Commissioner shall remove the quarantine.  In any court proceeding regarding a quarantine, the State Department of Agriculture or the Commissioner, shall not be held liable if the court finds probable cause for the quarantine.

C.  If the court finds that a quarantined dairy product, in whole or in part, is in violation of the law, the dairy product shall be destroyed at the expense of the owner or defender, under the supervision of the Commissioner.  All court costs, fees, cost of storage, and other proper expenses shall be paid by the owner or defender of the dairy product.  The court may order that the dairy product be delivered to the owner or defendant for appropriate labeling or processing under the supervision of the Commissioner if the violation can be corrected by proper processing of the dairy product, all costs, fees, and expenses have been paid, and a sufficient bond is executed and conditioned for appropriate labeling or processing as the court may require.  The expense of supervision shall be paid to the Commissioner by the person obtaining release of the dairy product under bond.

Added by Laws 1955, p. 53, art. 7(A), § 5.  Amended by Laws 1987, c. 206, § 30, operative July 1, 1987; Laws 1987, c. 236, § 16, emerg. eff. July 20, 1987.  Renumbered from Title 2, § 75 by Laws 1987, c. 206, § 97, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 22, eff. Sept. 1, 1994.  Renumbered from Title 63, § 1-1301.19 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 367, § 83, emerg. eff. June 6, 2000.

§2-7-420.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-7-421.  Official state agency.

The Oklahoma State Department of Agriculture is hereby designated as the official state agency of this state for purposes of cooperating with and implementing the dairy inspection and grading program under the jurisdiction of the United States Department of Agriculture.

Added by Laws 1994, c. 289, § 4, emerg. eff. June 6, 1994.

§2-8-1.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-21.  Definitions.

As used in this subarticle:

1.  "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means relating to seed;

2.  "Agricultural seeds" means the seeds of grass, forage, cereal and fiber crops, and any other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds, and mixtures of seeds;

3.  "Certified seed", "registered seed", and "foundation seed" means seed that has been produced and labeled in accordance with the procedures and rules of an officially recognized seed-certifying agency or association;

4.  "Coated seed" means a seed unit covered with any substance which changes the size, shape, or weight of the original seed.  Seeds coated with ingredients including, but not limited to, rhizobia, dyes, and pesticides are excluded;

5.  "Germination" means the percent of seeds capable of producing normal seedlings under ordinarily favorable conditions;

6.  "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, wheat, lespedeza, alfalfa, and fescue;

7.  "Labeling" means all written, printed, or graphic representations accompanying and pertaining to any seed in bulk or in containers and includes, but is not limited to representations on invoices;

8.  "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling;

9.  "Noxious weed seeds" shall be divided into two classes, "prohibited noxious weed seeds" and "restricted noxious weed seeds" as defined in subparagraphs (a) and (b) of this paragraph.  The State Board of Agriculture may promulgate rules that add to or subtract from the list of seeds included under either definition:

(a) prohibited noxious weed seeds are the seeds of weeds which reproduce by seeds and spread by underground roots, stems, or other reproductive parts.  When established, noxious weed seeds are highly destructive and difficult to control in this state by ordinary good cultural practice, and are prohibited by this subarticle subject to recognized tolerances, and

(b) restricted noxious weed seeds are the seeds of weeds which are very objectionable in fields, lawns, and gardens of this state, but can be controlled by good cultural practice;

10.  "Pure seed" means agricultural and vegetable seeds, exclusive of inert matter, and all other seeds not of the kinds, or kinds and varieties, being considered;

11.  "Record" means all information relating to lot, identification, source, origin, variety, amount, processing, testing, labeling, distribution, and a file sample of the seed;

12.  "Seizure" means a legal process carried out by court order or Board order against a specific quantity of seed;

13.  "Stop sale" means an administrative order provided by law restraining the sale, use, disposition, and movement of a specific quantity of seed;

14.  "Treated seed" means seed that has been treated with an approved substance or subjected to a process designed to control or repel plant disease organisms, insects, or other pests attacking the seed or plants or will improve the planting value of the seed;

15.  "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics by which it can be differentiated from other plants of the same kind;

16.  "Vegetable seeds" means seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seeds in this state; and

17.  "Weed seeds" means the seeds of all plants generally recognized as undesireable within this state and includes noxious weed seeds.

Added by Laws 1955, p. 64, art. 8(B), § 1.  Amended by Laws 1983, c. 84, § 1, eff. Nov. 1, 1983; Laws 2000, c. 367, § 84, emerg. eff. June 6, 2000.

§2-8-22.  Containers to bear label or tag - Label information.

A.  Each bag, container, package, or bulk of agricultural seed transported, sold, offered for sale, or exposed for sale by any person within the State of Oklahoma for planting purposes, shall have, bear, or have attached in a conspicuous place, a plainly written or printed label or tag giving the following information, which shall not be modified or disclaimed in the labeling on the bag or container.

B.  For treated seed, separate labeling shall show:

1.  A word or statement that the seed has been treated;

2.  The name or "coined name" of the treatment;

3.  If harmful, the label must show the statement "Not to be Used for Feed or Food", and if poisonous materials are used, the label must show a caution statement stating words "Poison Treated".

C.  For agricultural seeds separate labeling shall show:

1.  Commonly accepted name as to kind, or kind and variety, of each agricultural seed component in excess of five percent (5%) of the whole.  If more than one component is present in excess of five percent (5%) of the whole, the word "mixture" or "mixed" shall be shown conspicuously on the tag or label;

2.  Net weight;

3.  Lot number or other lot identification;

4.  Origin, including state or foreign country where grown.  If the origin is unknown, that fact shall be stated;

5.  Percentage pure seed;

6.  Percentage by weight of inert matter;

7.  Percentage by weight of agricultural seed, other than the one required to be named on the label (designated as "other crop seed");

8.  Percentage by weight of all weed seeds;

9.  The name and rate of occurrence of each kind of restricted noxious weed seed per pound when present in any amount;

10.  For each named agricultural seed:

a. percentage of germination, exclusive of hard seed,

b. percentage of hard seed, if present, and

c. the calendar month and year the test was completed to determine percentages;

12.  Name and address of the person or vendor who labeled the seed or who sells, offers, or exposes the seed for sale within the state.

D.  For vegetable seeds labeling shall show:

1.  Net weight;

2.  Name of kind and variety of seed; and

3.  For seeds which germinate less than the standard last established by the State Board of Agriculture:

a. percentage of germination, exclusive of hard seed,

c. the calendar month and year the test was completed to determine the percentages,

d. the words "below standard" in not less than eightpoint type, and

e. name and address of the person who labels the seed, or who sells, offers, or exposes the seed for sale within this state.

E.  For coated seed.  In addition to the required labeling for agricultural and vegetable seeds, when the seeds have been coated, labeling shall show:

1.  A word statement that seeds have been coated; and

2.  Percentage by weight of inert coating material.

Added by Laws 1955, p. 65, art. 8(B), § 2.  Amended by Laws 1983, c. 84, § 2, eff. Nov. 1, 1983; Laws 2000, c. 367, § 85, emerg. eff. June 6, 2000.

§2-8-23.  Unlawful acts.

A.  It shall be unlawful for any person to sell, offer for sale, or expose for sale any agricultural seed or vegetable seed within this state:

1.  Unless a license has been obtained in accordance with the provisions of Sections 821 through 829 of this title;

2.  Unless the date of test to determine the percentage of germination is not more than nine (9) months prior to the sale, except the date of test for hermetically sealed containers may be thirtysix (36) months prior to sale;

3.  Not labeled in accordance with the provisions of this subarticle and rules, or having a false or misleading label;

4.  When there has been a false or misleading advertisement; or

5.  Treated with any substance designed to control or repel plant disease organisms or insects or other pests unless each container bears a label giving information in the form prescribed by rules of the State Board of Agriculture, to show the name of the substance and if the substance may be harmful to humans or animals, a warning or caution statement adequate to protect the public.

B.  It shall be unlawful for any person within this state:

1.  To sell agricultural or vegetable seed that does not meet the minimum standards of germination and purity, and the maximum for inert matter and weed seed, prescribed in rules promulgated under the provisions of this subarticle;

2.  To sell agricultural or vegetable seed containing prohibited noxious weed seeds or restricted noxious weed seeds, subject to recognized tolerances, in excess of the amount allowed as prescribed in rules promulgated under the provisions of this subarticle;

3.  To detach, alter, deface, or destroy any label required or provided for in this subarticle or the rules;

4.  To alter or substitute seed in a manner that may defeat the purposes of this subarticle;

5.  To disseminate any false or misleading advertisement concerning agricultural seed or vegetable seed in any manner or by any means;

6.  To fail to comply with a "stopsale" order made by the Board on agricultural seed or vegetable seed sold, offered for sale, or exposed for sale; or to move, handle, or dispose of any lot of seed held under a "stopsale" order except with the permission of the Board and for the purposes specified;

7.  To fail to keep complete records of each lot of seed or make available for inspection the records of origin, testing, variety, distribution, seed samples, invoices, and other pertinent records or information, to the Board; or

8.  To sell, offer, or expose for sale any seed labeled "certified seed", "registered seed", or "foundation seed", unless it has been produced and labeled in compliance with the rules of an officially recognized seedcertifying agency or association.

Added by Laws 1955, p. 66, art. 8(B), § 3.  Amended by Laws 1971, c. 34, § 1, operative July 1, 1971; Laws 2000, c. 367, § 86, emerg. eff. June 6, 2000.

§2-8-24.  Records - File samples - Inspection.

Each person whose name appears on the label and handles agricultural and vegetable seed subject to this subarticle shall keep, for a period of at least two (2) years, complete records of each lot of agricultural or vegetable seed handled, and shall keep for at least one (1) year a file sample of each lot of seed after final disposition.  All records pertaining to the lot or lots involved shall be accessible for inspection by the State Board of Agriculture during customary business hours.

Added by Laws 1955, p. 67, art. 8(B), § 4.  Amended by Laws 2000, c. 367, § 87, emerg. eff. June 6, 2000.

§2-8-25.  Penalty exemptions - Provision exceptions.

A.  No person shall be subject to the penalties of this subarticle for having sold, offered, or exposed for sale in this state any agricultural seed or vegetable seed which is incorrectly labeled or represented as to kind, kind and variety, or origin which cannot be identified by examination, unless the person failed to obtain an invoice or grower's declaration giving kind, or kind and variety, and origin, and to take precautions necessary or required to insure the identity and variety of the seed.

B.  The provisions of Sections 8-22 and 8-23 of this title shall not apply:

1.  To seed sold by a farmer or grower to a seed dealer or processor, or in storage in, or consigned to, a seed cleaning or processing establishment for cleaning or processing; provided, that any labeling or other representation which may be made with respect to uncleaned seed shall be subject to the provisions of this subarticle.

2.  To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier, if the carrier is not engaged in producing, processing, or marketing agricultural or vegetable seed.

Added by Laws 1955, p. 67, art. 8(B), § 5.  Amended by Laws 2000, c. 367, § 88, emerg. eff. June 6, 2000.

§2-8-26.  Powers of Board and agents.

The State Board of Agriculture shall have authority:

1.  To sample, test, make analysis of, and inspect any agricultural seed or vegetable seed transported, sold, offered or exposed for sale within this state for planting purposes, at any time and place and to any extent necessary to determine whether the agricultural seed or vegetable seed are in compliance with the provisions of this subarticle and rules promulgated thereto;

2.  To issue and enforce a written or printed "stop-sale" order to the person or vendor of any agricultural seed or vegetable seed which is in violation of any of the provisions of this subarticle or rules promulgated thereto; provided, that no "stop-sale" order shall be issued or attached to any seed without first giving the vendor an opportunity to comply with the provisions of this subarticle or to withdraw the seed from sale;

3.  To furnish adequate facilities for seed testing and to employ qualified persons for making the tests;

4.  To publish or cause to be published the results of the examination, analysis, and test of any agricultural or vegetable seed sampled in accordance with the provisions of this subarticle, together with any other information that the Board may deem advisable;

5.  To cooperate with the United States Department of Agriculture in the enforcement of the Federal Seed Act where mutual understanding is reached by written cooperative agreement;

6.  To issue a license to any person upon payment of Twenty-five Dollars ($25.00) for each license of a retail seed dealer or One Hundred Dollars ($100.00) for each license of a retail-wholesale seed dealer to be applied for by each seed dealer upon forms furnished for that purpose.  Out-of-state wholesale and retail seed dealers who sell or ship agricultural or vegetable seed into this state shall obtain a license in the same manner.  A separate license shall be required for each place of business.  Each license shall expire on a date to be determined by the Board.  Any license issued under the provisions of this subarticle may be revoked by the Board upon satisfactory proof that the licensee has violated any of the provisions of this subarticle or any of the rules;

7.  To provide that any person in this state shall have the privilege of submitting seed samples for test, subject to the charges made for samples submitted as prescribed in rules promulgated by the Board;

8.  To provide that any agricultural or vegetable seeds sold, distributed, offered for sale, or exposed for sale in this state, the person or vendor responsible for labeling and distributing the seed shall pay an inspection fee of not to exceed eight cents ($0.08) per hundred-pound weight.  Every person responsible for labeling and distributing seed to a retail seed licensee in Oklahoma, or each retail seed licensee who processes and sells seed to the consumer on which the inspection fee has not been paid, shall file not later than the last day of January and July a semiannual affidavit, setting forth the number of pounds of seed sold for the preceding six (6) calendar months; and upon filing this statement shall pay the inspection fee required.  Each person labeling and distributing seed shall keep records required by the Board to indicate accurately the number of pounds of seed sold;

9.  To examine records and to verify the statement of the number of pounds of seed sold and the inspection fee reported.  The form of the statement for reporting and paying the seed inspection fees on a semiannual basis shall be prescribed in rules of the Board.  Failure to make an accurate statement of the number of pounds of seed sold and payment of the inspection fee shall be a misdemeanor, and constitute sufficient cause for the revocation of the person's Oklahoma Seed License and to take any other appropriate action provided under the law.  An inspection fee penalty of ten percent (10%) of the amount due or Ten Dollars ($10.00), whichever is greater, shall be assessed if the semiannual statement is not submitted when due; and

10.  To collect all fees and other money as provided in this subarticle and deposit the monies in the State Department of Agriculture Revolving Fund.

Added by Laws 1955, p. 67, art. 8(B), § 6, emerg. eff. June 3, 1955.  Amended by Laws 1971, c. 34, § 2, operative July 1, 1971; Laws 1983, c. 84, § 3, eff. Nov. 1, 1983; Laws 2000, c. 367, § 89, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 4.

§2-8-26.1.  State preemption - Exception for taxation.

A.  The Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way the regulation and enforcement of the registration, labeling, sale, storage, transportation, distribution, notification of use, and use of seeds to the complete exclusion of any order, ordinance or regulation by any municipality or other political subdivision of this state.

B.  No political subdivision shall regulate the registration, packaging, labeling, sale, storage, distribution, use or application of seeds.  No political subdivision shall adopt or continue in effect local orders, ordinances, or regulations in this field, except for those relating to taxation relating to registration, packaging, labeling, sale, storage, distribution, use or application of seeds.  Local legislation in violation of this section is void and unenforceable.

Added by Laws 2005, c. 58, § 1, eff. Nov. 1, 2005.

§2-8-27.  Seizure - Condemnation.

Any agricultural seed or vegetable seed sold, offered for sale, or exposed for sale in violation of any of the provisions of this subarticle or rules promulgated thereto shall be subject to seizure on petition of the State Board of Agriculture to a court in the locality in which the seed is located.  If the court finds the seed to be in violation of this subarticle and orders the condemnation of the seed, the seed shall be destroyed, reprocessed, relabeled, or disposed of in compliance with the laws of this state and as directed by the court.

Added by Laws 1955, p. 68, art. 8(B), § 7.  Amended by Laws 2000, c. 367, § 90, emerg. eff. June 6, 2000.

§2-8-28.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-29.  Minor violations - Deficient inspection fees.

A.  Nothing in Sections 8-21 through 8-28 of this title shall be construed as requiring the State Board of Agriculture or any authorized agent to report, for prosecution, or for the institution of seizure proceedings, minor violations of Sections 821 through 828 of this title when the Board determines that the public interest will best be served by a suitable notice of violation or written warning.

B.  If the State Board of Agriculture finds any deficient inspection fees due, as a result of an audit of the records of any person subject to the provisions of Sections 821 through 828 of this title, the Board shall assess a penalty fee of ten percent (10%) maximum not to exceed Two Thousand Dollars ($2,000.00) of amount due, or One Hundred Dollars ($100.00), whichever is greater. The audit penalty shall be added to the deficient inspection fees due and payment made within thirty (30) days.

Added by Laws 1955, p. 69, art. 8(B), § 9.  Amended by Laws 1986, c. 151, § 1, eff. Nov. 1, 1986; Laws 2000, c. 367, § 91, emerg. eff. June 6, 2000.

§28-31.  Use of term "certified"  Certification by foreign inspection agency  State agencies for certification.

No person shall use the term "certified", alone or with other words, or use any other term or words which suggest certification by a designated inspection agency, orally or in writing, relative to any agricultural or vegetable seeds, any tubers for seeding purposes, or plants or plant parts, sold or advertised for sale in Oklahoma, except as provided by this subarticle.  If the seeds, tubers, plants, or plant parts were produced in another state or foreign country, certification by the legally constituted certification officials of a state, country, or of the United States, shall be sufficient.  Certification in Oklahoma shall be by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, or by an agency which they designate.

Added by Laws 1963, c. 229, § 1, emerg. eff. June 12, 1963.  Amended by Laws 2001, c. 146, § 10, emerg. eff. April 30, 2001.

Renumbered from § 788.1 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-32.  Persons subject to subarticle  Certification, what constitutes.

Every person who issues, uses, or circulates any certificate, advertisement, tag, seal, poster, letterhead, marketing circular, written or printed representation, or description pertaining to seeds, tubers, plants, or plant parts intended for propagation or sale, which contains signs, symbols, maps, diagrams, pictures, words, or phrases, including but not limited to "Oklahoma State Certified", "State Certified", or "Oklahoma Certified", which expressly or impliedly state or represent that the seeds or plant parts comply with the standards or requirements approved by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, shall be subject to the provisions of this subarticle.  Every issuance, use, or circulation of any certificate or any other instrument, as described in this section, shall be "certification".

Added by Laws 1963, c. 229, § 2, emerg. eff. June 12, 1963.  Amended by Laws 2001, c. 146, § 11, emerg. eff. April 30, 2001.

Renumbered from § 788.2 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-33.  Compliance with rules and requirements  Single certification agency for one crop  State agencies as sole authority.

Every person subject to the provisions of this subarticle shall comply with all rules and requirements specified by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources regarding:

1.  What crops grown or to be grown in Oklahoma shall be eligible for certification;

2.  The process of certification, either by Oklahoma State University directly or by agents or agencies authorized by it for the purpose; and

3.  Standards, requirements, and forms for certification.

Not more than one agent or agency for certification shall be designated for any one specified crop.  No certification within the provisions of this subarticle shall be made or authorized except through the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources.

Added by Laws 1963, c. 229, § 3, emerg. eff. June 12, 1963.  Amended by Laws 2001, c. 146, § 12, emerg. eff. April 30, 2001.

Renumbered from § 788.3 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-34.  Selfsupporting basis.

Certification work, whether conducted by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and  Natural Resources, or by an agency designated by them, shall be on a selfsupporting basis and shall not be performed for financial profit.

Added by Laws 1963, c. 229, § 4, emerg. eff. June 12, 1963.  Amended by Laws 2001, c. 146, § 13, emerg. eff. April 30, 2001.

Renumbered from § 788.4 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-35.  Nonliability of state agencies.

The Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources shall not be financially responsible for debts incurred by, damages inflicted by, or contracts broken by designated certifying agencies in conducting certification work as authorized by this subarticle.

Added by Laws 1963, c. 229, § 5, emerg. eff. June 12, 1963.  Amended by Laws 2001, c. 146, § 14, emerg. eff. April 30, 2001.  Renumbered from § 788.5 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-36.  Penalties.

It shall be unlawful for any person to issue, make, use, or circulate any certification without the authority and approval of the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, or its duly authorized agency.  Every person who violates any of the provisions of this subarticle pertaining to certification shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense.

Added by Laws 1963, c. 229, § 6, emerg. eff. June 12, 1963.  Amended by Laws 2001, c. 146, § 15, emerg. eff. April 30, 2001.  Renumbered from § 788.6 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-36.1.  Definitions.

For the purposes of this subarticle, "fungicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any fungi or bacteria.

Added by Laws 1959, p. 5, § 1.  Amended by Laws 2001, c. 146, § 16, emerg. eff. April 30, 2001.  Renumbered from § 791 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-36.2.  Chemically treated seed to be sold separately  Marking.

It shall be unlawful to distribute, sell, or offer for sale, for other than seeding purposes, within the State of Oklahoma, any barley, corn, cotton, oats, peanuts, rye, sorghums, soybeans, wheat, or other seed, cereals, or grain that has been treated with a fungicide, unless it is sold separately from untreated seed or grain, and a certificate, affidavit, or tag accompanies the sale stating that the grain, seed, or cereal has been chemically treated and cannot be used for "food, feed, or oil purposes".

Added by Laws 1959, p. 5, § 2.  Amended by Laws 2001, c. 146, § 17, emerg. eff. April 30, 2001.  Renumbered from § 792 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§28-36.3.  Penalty.

Any person violating any of the provisions of this subarticle shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than One Thousand Dollars ($1,000.00).

Added by Laws 1959, p. 5, § 3.  Amended by Laws 2001, c. 146, § 18, emerg. eff. April 30, 2001.  Renumbered from § 793 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2841.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Commercial Feed Law".

Added by Laws 1984, c. 15, § 1, eff. July 1, 1985.

§2841.2.  Administration of act.

This act shall be administered by the Board of Agriculture of the State of Oklahoma, hereinafter referred to as the "Board".

Added by Laws 1984, c. 15, § 2, eff. July 1, 1985.

§2-8-41.3.  Definitions.

As used in the Oklahoma Commercial Feed Law:

1.  "Brand name" means any word, name, symbol, device, or combination identifying the commercial feed of a distributor or licensee;

2.  "Commercial feed" means all materials except whole seeds unmixed or physically altered entire unmixed seeds, when not adulterated within the meaning of paragraph 1 of Section 8-41.7 of this title, which are distributed for use as feed or for mixing in feed.  The term "commercial feed" shall not include:

a. any feed or any ingredient of feed which is to be used by a contract feeder and fed to livestock and poultry, owned solely by the manufacturer of the feed, or

b. hay, straw, stover, silage, cobs, husks, hulls, individual chemical compounds or substances or other such commodities when these ingredient sources are not intermixed or mixed with other materials, and are not adulterated within the meaning of Section 8-41.7 of this title, such commodities shall also be exempt from the provisions of this subarticle;

3.  "Contract feeder" means a person who as an independent contractor feeds animals pursuant to a contract, the feed is supplied, furnished, or provided to another person and the feeder's renumeration is determined solely or in part by feed consumption, mortality, profits, or amount or quality of product;

4.  "Customer-formula feed" means commercial feed consisting of a mixture of commercial feeds or feed ingredients.  Each batch is manufactured according to the specific instructions of the final purchaser;

5.  "Deleterious substance" means any substance including, but not limited to, dust, dirt, filth, or excrement derived from insects, birds, except domestic poultry litter, rodents, or other animals that may render a feed material harmful or injurious when consumed by animals;

6.  "Distribute" means to offer for sale, sell, exchange,  barter, supply, furnish, or provide commercial feed;

7.  "Distributor" means any person who distributes feed or feed ingredients;

8.  "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans and articles other than feed intended to affect the structure or any function of the animal body;

9.  "Feed ingredient" means each of the constituent materials making up a commercial feed;

10.  "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

11.  "Labeling" means all labels and other written, printed, or graphic matter upon commercial feed or any of its containers or wrappers accompanying the commercial feed;

12.  "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution;

13.  "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

14.  "Official sample" means any sample of feed taken by an authorized agent of the State Board of Agriculture;

15.  "Percent" or "percentages" means a portion of each hundred units of weight;

16.  "Pet" means any domesticated animal normally maintained in or near the household of the animal's owner;

17.  "Pet food" means any commercial feed prepared and distributed for consumption by dogs or cats;

18.  "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use;

19.  "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, including, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes, and turtles;

20.  "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets; and

21.  "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.

Added by Laws 1984, c. 15, § 3, eff. July 1, 1985.  Amended by Laws 1986, c. 125, § 1, eff. Nov. 1, 1986; Laws 1995, c. 163, § 1, eff. July 1, 1995; Laws 2000, c. 367, § 92, emerg. eff. June 6, 2000.

§2-8-41.4.  Licenses - Application - Fees - Suspension - Violations.

A.  1.  Valid licenses are required by all persons whose name appears on the label or invoice as the guarantor manufacturing or distributing of a commercial feed product in this state.  The license application must list each manufacturing and distribution facility which is or will be engaged in distributing any feed sold, offered for sale, or distributed by the applicant.  No license is required of a person retailing or wholesaling commercial feed labeled and guaranteed by another manufacturer.  Any out-of-state person who has no distribution facility within this state shall obtain a license for the entity's principal out-of-state office if the out-of-state person or other entity sells, offers or exposes for sale, or distributes any commercial feed in this state.

2.  Application shall be made on a form furnished by the State Board of Agriculture.

3.  The Board may establish an annual fee for licensing distributors pursuant to the provisions of the Oklahoma Commercial Feed Law.  The Board shall follow the procedures required by the Administrative Procedures Act for promulgation of rules in establishing the licensing fees.

4.  Licenses shall be renewed on a date to be determined by the Board.  Commercial feed license renewal applications received thirty (30) days or more after the renewal date shall be subject to a late filing fee of Fifty Dollars ($50.00).

B.  Any license may be suspended, canceled, revoked, or refused reissue by the Board after notice and opportunity for a hearing has been given to the holder of the license in accordance with the Administrative Procedures Act.  Notice shall be given to the holder of the license by registered or certified mail at least twenty (20) days prior to the date of the hearing.  The suspension, cancellation, revocation, refusal to issue, or reissue may be made if the Board finds any violation of the Oklahoma Commercial Feed Law or of rules or standards prescribed by the Board.

C.  When the Board has reasonable cause to believe a violation of the law may exist, copies of labels and labeling of commercial feed being distributed may be requested in order to determine compliance with the provisions of the Oklahoma Commercial Feed Law, Section 8-41.1 et seq. of this title.

Added by Laws 1984, c. 15, § 4, eff. July 1, 1985.  Amended by Laws 1995, c. 163, § 2, eff. July 1, 1995; Laws 2000, c. 367, § 93, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 5.

§2-8-41.5.  Feed labels.

A commercial feed shall be labeled as follows:

1.  A commercial feed, except a customerformula feed, shall be accompanied by a label bearing the following information:

a. net contents statement (weight or volume),

b. the product name and the brand name, if any, under which the commercial feed is distributed,

c. the guaranteed analysis stated in such terms as the State Board of Agriculture by rules determines is required to advise the user of the composition of the feed or to support claims made in the labeling.  In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists International,

d. the official, common, or usual name of each ingredient used in the manufacture of the commercial feed.  The Board by rule may permit the use of a collective term for a group of ingredients which perform a similar function, or they may exempt commercial feeds, or any group, from this requirement of an ingredient statement if they find that the statement is not required in the interest of consumers,

e. the name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed,

f. adequate directions for use for all commercial feeds containing drugs and for other feeds as the Board may require for their safe and effective use, and

g. precautionary statements the Board determines are necessary for the safe and effective use of the commercial feed;

2.  Label format shall comply with applicable state and/or federal packaging and labeling regulations; and

3.  A customerformula feed shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

a. name and address of the manufacturer,

b. name and address of the purchaser,

c. date of delivery,

d. the product name and brand name, if any, the net weight of each commercial feed used in the mixture, and the net weight of each ingredient used,

e. adequate directions for use for all customerformula feeds containing drugs and for other feeds the Board may require for their safe and effective use,

f. the direction for use and precautionary statements as required by the Board, and

g. if a drugcontaining product is used:

(1) the purpose of the medication (claim statement), and

(2) the established name of each active drug ingredient and the level of each drug used in the final mixture expressed in accordance with rules promulgated by the Board.

Added by Laws 1984, c. 15, § 5, eff. July 1, 1985.  Amended by Laws 1995, c. 163, § 3, eff. July 1, 1995; Laws 2000, c. 367, § 94, emerg. eff. June 6, 2000.

§2-8-41.6.  Misbranding.

A commercial feed shall be misbranded if:

1.  Its labeling is false or misleading in any particular;

2.  It is distributed under the name of another commercial feed;

3.  It is not labeled as required in Section 8-41.5 of this title;

4.  It purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless the commercial feed or feed ingredient conforms to the definition, if any, prescribed by the State Board of Agriculture; and

5.  Any word, statement, or other information required by this subarticle to appear on the label or labeling is not prominently placed with conspicuousness as compared with other words, statements, designs, or devices in the labeling, and in terms likely to be read and understood by the individual purchasing and using the product.

Added by Laws 1984, c. 15, § 6, eff. July 1, 1985.  Amended by Laws 2000, c. 367, § 95, emerg. eff. June 6, 2000.

§2-8-41.7.  Adulteration.

A commercial feed shall be adulterated if:

1. a. it contains any poisonous or deleterious substance which may render it injurious to health.  If the substance is not an added substance, the commercial feed shall not be considered adulterated under this subsection if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health when utilized according to label and/or labeling directions, or

b. it contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act other than one which is:

(1) a pesticide chemical in or on a raw agricultural commodity; or

(2) a food additive, or

c. it is, or contains, any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act, or

(1)  the residue  has been removed to the extent possible in good manufacturing practice, and

(2)  the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of  the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act, or

e. it is or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act;

2.  Any valuable constituent has been in whole or in part omitted or abstracted or any less valuable substance substituted;

3.  Its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

4.  It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules promulgated by the State Board of Agriculture to assure that the drug meets the requirement of this subarticle as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess.  In promulgating the rules, the Board shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless the Board determines that they are not appropriate to the conditions which exist in this state; or

5.  If it contains viable weed seeds in amounts exceeding the limits the Board shall establish.

Added by Laws 1984, c. 15, § 7, eff. July 1, 1985.  Amended by Laws 1995, c. 163, § 4, eff. July 1, 1995; Laws 2000, c. 367, § 96, emerg. eff. June 6, 2000.

§2-8-41.8.  Prohibited acts.

The following acts are prohibited:

1.  The manufacture or distribution of any commercial feed that is adulterated or misbranded;

2.  The adulteration or misbranding of any commercial feed;

3.  The distribution of agricultural commodities like whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of paragraph 1 of Section 8-41.7 of this title;

4.  The removal or disposal of a commercial feed in violation of an order under Section 8-41.12 of this title;

5.  The failure or refusal to obtain a commercial feed license in accordance with Section 8-41.4 of this title;

6.  The violation of subsection C of Section 8-41.13 of this title; and

7.  Failure to pay inspection fees and file reports as required by Section 8-41.9 of this title.

Added by Laws 1984, c. 15, § 8, eff. July 1, 1985.  Amended by Laws 1995, c. 163, § 5, eff. July 1, 1995; Laws 2000, c. 367, § 97, emerg. eff. June 6, 2000.

§2-8-41.9.  Inspection fee - Responsible parties.

A.  An inspection fee at the rate of fifteen cents ($0.15) per ton shall be paid on commercial feeds and/or feed ingredients distributed in this state by the person whose name appears on the label as the manufacturer, guarantor, or distributor, except that a person other than the manufacturer, guarantor, or distributor may assume liability for the inspection fee, subject to the following:

1.  No fee shall be paid on a commercial feed if the payment has been made by a previous distributor;

2.  The minimum inspection fee shall be Ten Dollars ($10.00) semi-annually;

3.  No fee shall be paid on commercial feeds or feed ingredients used in customer-formula feeds if the inspection fee has been previously paid on those ingredients; and

4.  No fee shall be paid on customer-formula feed ingredients that have been furnished by the final purchaser on which a processing fee has been paid.

B.  Each person who is liable for the payment of the fee shall:

1.  File, not later than the last day of January and July of each year, a semi-annual statement listing the number of net tons of commercial feeds distributed in this state during the preceding semi-annual period; and upon filing the statement shall pay the inspection fee at the rate stated in subsection A of this section.  Inspection fees which are due and have not been remitted to the State Board of Agriculture within fifteen (15) days following the date due shall have a penalty fee of ten percent (10%) (Fifty Dollars ($50.00) minimum) added to the amount due when payment is finally made.  The assessment of this penalty fee shall not prevent the Board from taking other actions as provided in this act; and

2.  Keep records required by the Board to indicate accurately the tonnage of commercial feed distributed in this state, and the Board shall have the right to examine these records to verify statements of tonnage.  Failure to make an accurate statement of tonnage, failure to pay the inspection fee, or falsifying information or failure to comply shall constitute sufficient cause for the cancellation of the commercial feed license.

C.  Fees collected shall be deposited with the State Department of Agriculture Revolving Fund.

D.  If the Board finds any deficient inspection fees due, as a result of an audit of the records of any person subject to the provisions of the Oklahoma Commercial Feed Law, the Board shall assess a penalty fee of ten percent (10%) maximum not to exceed Two Thousand Dollars ($2,000.00) of amount due, or One Hundred Dollars ($100.00), whichever is greater.  The audit penalty shall be added to the deficient inspection fees due and payment made within thirty (30) days.

Added by Laws 1984, c. 15, § 9, eff. July 1, 1985.  Amended by Laws 1986, c. 151, § 2, eff. Nov. 1, 1986; Laws 1995, c. 163, § 6, eff. July 1, 1995; Laws 2000, c. 367, § 98, emerg. eff. June 6, 2000.

§2-8-41.10.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-41.11.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-41.12.  "Stop Sale" orders - "Condemnation and Confiscation".

A.  "Stop Sale" orders:  When the State Board of Agriculture has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this act or rules, it may issue and enforce a written or printed "Stop Sale" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the Board or the court.  The Board shall release the lot of commercial feed withdrawn when all requirements have been met.  If compliance is not obtained within thirty (30) days, the Board may begin, or upon request of the distributor or licensee shall begin, proceedings for condemnation.

B.  "Condemnation and Confiscation":  Any lot of commercial feed not in compliance with the law shall be subject to seizure on complaint of the Board to a court in the area in which the commercial feed is located.  In the event the court finds the commercial feed to be in violation of this subarticle and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state.  In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this subarticle.

Added by Laws 1984, c. 15, § 12, eff. July 1, 1985.  Amended by Laws 1995, c. 163, § 8, eff. July 1, 1995; Laws 2000, c. 367, § 99, emerg. eff. June 6, 2000.

§2-8-41.13.  Minor violations - Judicial review - Penalties.

A.  Nothing in this subarticle shall be construed as requiring the State Board of Agriculture or its representative to:

1.  Report for prosecution; or

2.  Institute seizure proceedings; or

3.  Issue a "Stop Sale" order, as a result of minor violations of this subarticle, or when the public interest will best be served by a suitable notice of violation or written warning.

B.  Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this subarticle may within fortyfive (45) days bring action in the Oklahoma County District Court for judicial review.

C.  Any person who uses any information acquired concerning any method, records, formulations, or processes which is entitled to protection as a trade secret for personal advantage, or reveals that information to other than the Board, or the courts when relevant in any judicial proceeding, is guilty of a misdemeanor.  This prohibition shall not prohibit the Board from exchanging information of a regulatory nature with duly appointed officials of the United States government, or of other states, who are similarly prohibited by law from revealing this information.

Added by Laws 1984, c. 15, § 13, eff. July 1, 1985.  Amended by Laws 2000, c. 367, § 100, emerg. eff. June 6, 2000.

§2-8-41.14.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-41.15.  Publication of commercial feed information.

The State Board of Agriculture may publish information concerning the sales of commercial feeds, together with the data on their production and use as it may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed on the label.  The information concerning production and use of commercial feed shall not disclose the operations of any person.

Added by Laws 1984, c. 15, § 15, eff. July 1, 1985.  Amended by Laws 1995, c. 163, § 9, eff. July 1, 1995; Laws 2000, c. 367, § 101, emerg. eff. June 6, 2000.

§2-8-41.16.  Environmental jurisdiction.

The Department of Environmental Quality shall have environmental jurisdiction over:

1. a. commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mills, and other agricultural products,

b. slaughterhouses, but not including feedlots at such facilities, and

c. aquaculture and fish hatcheries,

including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at the facilities; and

2.  Facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal regulations to obtain a federal National Pollutant Discharge Elimination System permit for storm water runoff.  Storm water runoff shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to such storm water discharges.

Any point source discharge related to agriculture, as specified in paragraph 1 of subsection D of Section 1-3-101 of Title 27A of the Oklahoma Statutes, which require a federal National Pollutant Discharge Elimination Systems permit and which are not specified under paragraphs 1 and 2 of this section as being subject to the jurisdiction of the Department of Environmental Quality shall continue to be subject to the direct jurisdiction of the federal Environmental Protection Agency for issuance and enforcement of this permit and shall not be required to be permitted by the Department of Environmental Quality or the Department of Agriculture.

Added by Laws 1993, c. 145, § 249, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 45, eff. July 1, 1993; Laws 1994, c. 140, § 27, eff. Sept. 1, 1994; Laws 1999, c. 413, § 12, eff. Nov. 1, 1999; Laws 2000, c. 367, § 102, emerg. eff. June 6, 2000.

§2-8-61.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-61.a.  Manipulated manures - Exemption from registration and inspection requirements - Violations - Penalties.

A.  Any person operating a business that is engaged in the distribution, use, or sale of manipulated manures shall not be subject to the provisions of Sections 8-62 and 8-64 of Title 2 of the Oklahoma Statutes for the sale, use or distribution of such manipulated manures if:

1.  the manipulated manures offered for sale, sold, or distributed in this state in bulk do not reflect by label or otherwise any warrantees or guarantees of the contents of such manures other than the animal sources of the manures; and

2.  the person engaged in the selling, use, or sale of manipulated manures does not in any manner make or offer any warrantees or guarantees of the manipulated manures other than the animal sources of the manures.  The provisions of this paragraph shall not prohibit a person engaged in the selling, use, or sale of manipulated manures from providing the consumer information regarding analysis of manipulated manures.

B.  Any person violating the provisions of this section, in addition to any other penalties authorized by the fertilizer laws of this state, shall be subject to a revocation of the exemption offered by the provisions of this section.

Added by Laws 1991, c. 99, § 2, emerg. eff. April 25, 1991.

§2-8-61a.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-62.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-63.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-64.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-65.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-66.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-67.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-68a.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-69.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-70.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-71.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-72.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-73.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-74.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-77.1.  Short title - Purpose.

A.  Sections 8-77.1 through 8-77.18 of this subarticle shall be known and may be cited as the "Oklahoma Fertilizer Act".

B.  The purpose of the Oklahoma Fertilizer Act is to provide assurances to the consumer that fertilizer products are properly identified, and that the quality represented by the manufacturer is accurate as well as for regulation of the storage, use, and application of fertilizer to protect the consumer and the environment.

C.  The Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way the regulation and enforcement of the registration, labeling, sale, storage, transportation, distribution, notification of use, and agricultural use of fertilizer to the complete exclusion of any order, ordinance or regulation by any municipality or other political subdivision of this state.

D.  No political subdivision shall regulate the registration, packaging, labeling, sale, storage, distribution, agricultural use or application of fertilizer.  No political subdivision shall adopt or continue in effect local orders, ordinances, or regulations in this field, except for those relating to nonagricultural use or application or taxation relating to registration, packaging, labeling, sale, storage, distribution, use or application of fertilizers.  Local legislation in violation of this section is void and unenforceable.

Added by Laws 2000, c. 367, § 103, emerg. eff. June 6, 2000.  Amended by Laws 2002, c. 383, § 3, eff. July 1, 2002; Laws 2005, c. 177, § 1, eff. July 1, 2005.

§2-8-77.2.  Official agency.

The Oklahoma Fertilizer Act shall be administered by the State Board of Agriculture.

Added by Laws 2000, c. 367, § 104, emerg. eff. June 6, 2000.

§2-8-77.3.  Definitions.

As used in the Oklahoma Fertilizer Act:

1.  "Brand" means a term, design, or trademark used in connection with one or several grades of fertilizer;

2.  "Broker" means a person who negotiates sales and purchases between a manufacturer, distributor, final consumer, or retailer of fertilizer;

3.  "Bulk fertilizer" means fertilizer distributed in a nonpackaged form;

4.  "Commercial fertilizer" means fertilizer sold in bulk quantities or packages greater than thirty (30) pounds;

5.  "Custom blend" means fertilizer formulated according to specifications furnished by the final consumer;

6.  "Custom blender" means a person who mixes or commingles fertilizer into a custom blend and who distributes the special blend.  A custom blender shall not be required to register each grade of fertilizer in the following circumstances:

a. the custom blend is formulated according to specifications furnished by the ultimate consumer prior to mixing, and

b. the custom blend is prepared by a lawn care or tree service company that mixes or commingles fertilizer and who applies the special blend for the ultimate consumer;

7.  "Deficiency" means the amount of nutrient found by analysis less than that guaranteed, which may result from a lack of nutrient ingredients or from lack of uniformity;

8.  "Distribute" means to import, consign, manufacture, blend, offer for sale, sell, barter, commercially apply, or supply fertilizer in this state including, but not limited to, the delivery of bagged, labeled and registered fertilizer to a nonregistrant that sells the fertilizer in this state;

9.  "Distributor" means any person who distributes fertilizer;

10.  "Fertilizer" means any substance containing one or more recognized plant nutrients which are used for its plant nutrient content and is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, and wood ashes;

11.  "Fertilizer dealer" means any person operating a business that is engaged in the distribution or sale of fertilizer.  The term "fertilizer dealer" shall not include an ultimate consumer who is engaged in the physical act of application of fertilizer or a retail store selling only bagged registered commercial fertilizer other than bagged ammonium nitrate;

12.  "Grade" means the percentage of total nitrogen, available phosphate, and soluble potash stated in whole numbers.  Specialty fertilizer may be guaranteed in fractional units of less than one percent (1%) of total nitrogen, available phosphate, and soluble potash.  Fertilizer materials, bone meal, manures, and similar materials may be guaranteed in fractional units;

13.  "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

Total Nitrogen (N) ________%

Available Phosphate (P2O5) ________%

Soluble Potash (K2O) ________%.

When any plant nutrients, substances, or compounds are guaranteed, they shall be subject to inspection and analysis;

14.  "Guarantor" means the person responsible to the State Board of Agriculture for any claims or guarantees associated with the manufacture, distribution, and use of a fertilizer;

15.  "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer;

16.  "Label" means the display of all written, printed, or graphic matter, upon the immediate container, or a statement accompanying fertilizer;

17.  "Labeling" means all written, printed, or graphic matter, upon or accompanying any fertilizer, or advertisements, brochures, posters, or television and radio announcements used in promoting the sale of fertilizer;

18.  "Licensee" means the person receiving a license to distribute fertilizer under the provisions of the Oklahoma Fertilizer Act;

19.  "Manipulated manures" means substances composed primarily of animal excreta, plant remains, or mixtures of these substances which have been processed by natural or mechanical drying or composting and no other chemicals have been added;

20.  "Mixed fertilizer" means a fertilizer containing any combination or mixture of fertilizer materials;

21.  "Official sample" means any sample of fertilizer taken by an authorized agent of the Board;

22.  "Percent" or "percentage" means the portion of each hundred units of weight;

23.  "Primary nutrient" means total nitrogen, available phosphate, and soluble potash;

24.  "Registrant" means the person registering fertilizer under the provisions of the Oklahoma Fertilizer Act;

25.  "Specialty fertilizer" means fertilizer sold in packages of less than thirty (30) pounds;

26.  "Ton" means a net weight of two thousand (2,000) pounds avoirdupois;

27.  "Ultimate consumer" means a person who receives fertilizer for personal use.  The term "ultimate consumer" shall not include a person distributing fertilizer for profit to the general public; and

28.  "Unmanipulated manures" means substances composed primarily of excreta, plant remains, or mixtures of these substances which have not been processed in any manner.

Added by Laws 2000, c. 367, § 105, emerg. eff. June 6, 2000.  Amended by Laws 2002, c. 383, § 4, eff. July 1, 2002; Laws 2003, c. 165, § 1, emerg. eff. May 5, 2003; Laws 2003, c. 242, § 7, emerg. eff. May 23, 2003; Laws 2005, c. 177, § 2, eff. July 1, 2005.

§2-8-77.4.  Manipulated manures - Exemptions.

Any person operating a business engaged in the distribution or sale of manipulated manures shall not be subject to provisions of Sections 8-77.5 through 8-77.7 of this title if manipulated manures offered for sale, sold, or distributed do not reflect by label any warrantees or guarantees of the contents of the manures other than the animal sources of the manures.

Added by Laws 2000, c. 367, § 106, emerg. eff. June 6, 2000.

§2-8-77.5.  Registration - Licensing - Fees - Penalties.

A.  The annual license fee for persons operating a business engaged in the distribution or sale of fertilizer shall be Fifty Dollars ($50.00) and expire on a date to be determined by the State Board of Agriculture.

B.  All fertilizer dealers shall obtain a license from the Board for each business location.

C.  An application for license shall include:

1.  The name and address of licensee; and

2.  The name and address of each business location in the state.

The licensee shall inform the Board in writing of additional business locations established during the period of the license.

D.  No person, whose name appears on the label, shall distribute in this state fertilizer until it is registered with the Board by such person.  An application for each brand and product name of each grade of fertilizer shall be made on a form furnished by the Board.  Upon the approval of an application by the Board, a copy of the registration shall be furnished to the applicant.  A distributor shall not be required to register any fertilizer which is already registered under the Oklahoma Fertilizer Act by another person, provided the label does not differ in any respect.

E.  Registrations for commercial fertilizer products sold in bulk quantities or packages of greater than thirty (30) pounds shall be permanent unless cancelled by the registrant or the Board.

F.  1.  Registrations for specialty fertilizer products sold in packages of less than thirty (30) pounds shall pay a one-hundred-dollar registration fee for each product.

2.  Specialty fertilizer product registrations shall expire on June 30 of each year.

3.  If the Board finds any specialty fertilizer products that have not been registered, a penalty of One Hundred Dollars ($100.00) per product will be assessed.  The penalty shall be added to the registration fee and payment shall be made within thirty (30) days after receipt of notice.

G.  A custom blender shall not be required to register each grade of fertilizer formulated according to specifications which are furnished by the final consumer prior to mixing, but shall be required to be licensed and shall be the guarantor of that custom blend.

H.  An application for registration shall include the following:

1.  The brand and grade;

2.  The guaranteed analysis;

3.  Name and address of the registrant;

4.  Net weight for packaged fertilizer; and

5.  Oklahoma fertilizer license number.

Added by Laws 2000, c. 367, § 107, emerg. eff. June 6, 2000.  Amended by Laws 2002, c. 383, § 5, July 1, 2002; Laws 2005, c. 177, § 3, eff. July 1, 2005.

§2-8-77.6.  Labels.

A.  Containers of fertilizer distributed in this state shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

1.  Net weight;

2.  Brand and grade;

3.  Guaranteed analysis; and

4.  Name and address of the registrant/licensee.

B.  In case of bulk shipments, this information in written or printed form shall accompany delivery.

C.  A fertilizer formulated according to specifications which are furnished by and for the final consumer prior to mixing shall be labeled to show the net weight, the guaranteed analysis, and the name and address of the distributor, registrant, or licensee.

Added by Laws 2000, c. 367, § 108, emerg. eff. June 6, 2000.

§2-8-77.7.  Inspection fee - Tonnage report.

A.  Each registrant distributing fertilizer in this state shall file with the State Board of Agriculture, not later than the last day of January and July of each year, a semiannual inspection fee report setting forth, under oath, the number of tons sold or distributed during the period and pay an inspection fee of sixty-five cents ($0.65) per ton of which thirty cents ($0.30) per ton shall be forwarded directly to a special Soil Fertility Research Account in the Plant and Soil Sciences Department of the Division of Agricultural Sciences and Natural Resources at Oklahoma State University for the sole purpose of conducting soil fertility research involving groundwater protection from plant food nutrients.  Oklahoma State University shall present an annual report to the Agriculture Committees of the Legislature on the use of the special Soil Fertility Research Account Fund.

B.  Each registrant distributing commercial fertilizer in this state shall file with the State Board of Agriculture not later than the last day of January and July of each year, a semiannual tonnage report stating under oath:

1.  The number of net tons of fertilizer distributed during the preceding six (6) calendar months;

2.  The amount in tons of each grade of fertilizer distributed during the preceding six (6) calendar months; and

3.  Whether the fertilizer was distributed in bag, bulk, or liquid.

C.  If no fertilizer was sold or distributed in this state for the semiannual period, the registrant shall submit a statement reflecting that information and shall remit a minimum fee of Ten Dollars ($10.00).  If the inspection fee and tonnage report are not filed and the payment of the inspection fee is not made within thirty (30) days after the end of the specified filing period, a collection fee of ten percent (10%) of the inspection fee due or a minimum of Ten Dollars ($10.00) shall be assessed and added to the amount due.

D.  Sales or exchanges between importers, manufacturers, distributors, registrants, or licensees are exempt.

E.  When more than one person is involved in the distribution of a fertilizer, the last person who has the fertilizer registered and who distributed the fertilizer to a nonregistrant dealer or consumer is responsible for reporting the tonnage and paying the inspection fee, unless the report and payment is made by a prior distributor or manufacturer of the fertilizer.

F.  If the Board finds any deficient inspection fees due as a result of an audit of the records of any person subject to the provisions of the Oklahoma Fertilizer Act, the Board shall assess a penalty fee of ten percent (10%) of the amount due, with a maximum not to exceed Two Thousand Dollars ($2,000.00) or a minimum of One Hundred Dollars ($100.00) whichever is greater.  The audit penalty shall be added to the deficient inspection fees due and payment shall be made within thirty (30) days of notice of the deficiency.

G.  No information furnished to the Board under this section shall be disclosed in a way which divulges proprietary information about the operation of any person.

H.  Each registrant, distributor, or manufacturer shall keep accurate records of the tonnage of fertilizer distributed in this state.

Added by Laws 2000, c. 367, § 109, emerg. eff. June 6, 2000.  Amended by Laws 2002, c. 383, § 6, eff, July 1, 2002.

§2-8-77.8.  Repealed by Laws 2002, c. 383, § 9, eff. July 1, 2002.

§2-8-77.9.  Sampling - Analysis.

A.  The methods of sampling and analysis shall be those adopted by the Association of Official Analytical Chemists.  In cases not covered by these methods, or in cases where methods are available in which improved applicability has been demonstrated, the State Board of Agriculture may adopt appropriate methods from other sources.

B.  The Board, in determining for administrative purposes, whether any fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in Section 8-77.3 of Title 2 of the Oklahoma Statutes and obtained and analyzed as provided for in subsection A of this section.

C.  Official samples establishing a penalty for nutrient deficiency shall be retained for a minimum of ninety (90) days from issuance of a deficiency report.

Added by Laws 2000, c. 367, § 111, emerg. eff. June 6, 2000.

§2-8-77.10.  Plant nutrient deficiency - Payments.

A.  A payment of two (2) times the value of the deficiency or deficiencies shall be assessed:

1.  If the analysis shows that a fertilizer is deficient in one of its guaranteed primary plant nutrients beyond the investigational allowances and compensations as established by rules; or

2.  If the overall commercial value of the fertilizer is below the level established by rule, a penalty payment of two (2) times the value of the deficiency or deficiencies shall be assessed.

B.  When a fertilizer is subject to a penalty payment under subsection A of this section, the larger penalty payment shall apply.

C.  All penalty payments assessed under this subsection A of this section shall be paid by the registrant or licensee to the consumer of the lot of fertilizer represented by the sample analyzed within thirty (30) days after the date of notice.  Copies of consumer refund receipts shall be forwarded to the State Board of Agriculture.  If a consumer cannot be found, the penalty shall be paid and deposited in the State Department of Agriculture Revolving Fund.

D.  A deficiency in an official sample of mixed fertilizer resulting from non-uniformity is not distinguishable from a deficiency due to actual plant nutrient shortage and is properly subject to official action.

Added by Laws 2000, c. 367, § 112, emerg. eff. June 6, 2000.

§2-8-77.11.  Commercial value.

For the purpose of determining the commercial value to be applied under the provisions of Section 8-77.10 of Title 2 of the Oklahoma Statutes, the State Board of Agriculture or its agent shall determine the values per unit of nitrogen, available phosphate, and soluble potash in fertilizers in this state.  The value determined shall be used in assessing penalty payments.

Added by Laws 2000, c. 367, § 113, emerg. eff. June 6, 2000.

§2-8-77.12.  Misbranding.

No person shall distribute misbranded fertilizer.  A fertilizer shall be misbranded if:

1.  Its labeling is false or misleading;

2.  It is distributed under the name of another fertilizer product; or

3.  It is not labeled as required in Section 8-77.5 of Title 2 of the Oklahoma Statutes and rules promulgated by the State Board of Agriculture.

Added by Laws 2000, c. 367, § 114, emerg. eff. June 6, 2000.

§2-8-77.13.  Adulteration.

No person shall distribute an adulterated fertilizer product.  A fertilizer shall be adulterated if:

1.  It contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil, or water when applied in accordance with directions for use on the label;

2.  If adequate warning statements or directions for use which may be necessary to protect plant life, animals, humans, aquatic life, soil, or water are not shown upon the label;

3.  Its composition falls below or differs from that which it is purported to possess by its labeling; or

4.  It contains unwanted crop seed or weed seed.

Added by Laws 2000, c. 367, § 115, emerg. eff. June 6, 2000.

§2-8-77.14.  Publication of information.

The State Board of Agriculture shall have authority to publish information concerning the distribution of fertilizer and results of analyses based on official samples of fertilizer distributed within the state.

Added by Laws 2000, c. 367, § 116, emerg. eff. June 6, 2000.

§2-8-77.15.  Storage, Use, and Application - Environmental jurisdiction.

A.  No person owning or operating a fertilizer storage facility or a commercial fertilizer facility shall discharge or release or place or cause to be placed any fertilizer material in a location where it is likely to cause contamination of any surface water or groundwater of this state.  The provisions of this subsection shall not prohibit or restrict the land application of fertilizer for agriculture purposes or plant growth.

B.  Preventive measures designed to minimize the possibility of fertilizer substances being introduced into waters of the state shall be subject to State Board of Agriculture jurisdiction including regulatory response.

C.  1.  The Department of Environmental Quality shall have environmental jurisdiction over:

a. (1) commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mills, and other agricultural products,

(2) slaughterhouses, but not including feedlots at such facilities, and

b. facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal regulations to obtain a federal National Pollutant Discharge Elimination System permit for storm water discharges.  Storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to storm water discharges.

2.  Any point source discharge related to agriculture, as specified in paragraph 1 of subsection D of Section 1-3-101 of Title 27A of the Oklahoma Statutes, which require a federal National Pollutant Discharge Elimination Systems permit and which are not specified under paragraph 1 of this subsection as being subject to the jurisdiction of the Department of Environmental Quality shall continue to be subject to the direct jurisdiction of the federal Environmental Protection Agency for issuance and enforcement of this permit and shall not be required to be permitted by the Department of Environmental Quality or the Department of Agriculture.

D.  Bulk fertilizers shall be stored in a manner that minimizes the release of fertilizers and protects the environment.  Fertilizer use and application may be established in rules to protect the environment.

Added by Laws 2000, c. 367, § 117, emerg. eff. June 6, 2000.

§2-8-77.16.  Seizure - Condemnation - Disposal.

Any lot of fertilizer not in compliance with the provisions of the Oklahoma Fertilizer Act shall be subject to seizure on petition of the State Board of Agriculture to a court in the area the fertilizer is located.  In the event the court finds the fertilizer to be in violation of the Oklahoma Fertilizer Act and orders the condemnation of the fertilizer, it shall be disposed of in a manner consistent with the quality of the fertilizer and the laws of the state.

Added by Laws 2000, c. 367, § 118, emerg. eff. June 6, 2000.

§2-8-77.17.  Minor violations.

Nothing in the Oklahoma Fertilizer Act shall be construed as requiring the State Board of Agriculture to initiate prosecution or apply for an administrative seizure warrant for minor violations of the law when the Board believes that the public interests will be best served by a written notice of violation or warning.

Added by Laws 2000, c. 367, § 119, emerg. eff. June 6, 2000.

§2-8-77.18.  Exchanges.

Nothing in the Oklahoma Fertilizer Act shall be construed to restrict or avoid sales or exchanges of fertilizer to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale, or as preventing the free and unrestricted shipments of fertilizer to manufacturers or manipulators who have registered and licensed their brands as required by law.

Added by Laws 2000, c. 367, § 120, emerg. eff. June 6, 2000.

§28-80.1.  Short title.

This subarticle shall be known and may be cited as the "Oklahoma Agricultural Liming Materials Act".

Added by Laws 1973, c. 61, § 1, operative July 1, 1973.  Amended by Laws 2001, c. 146, § 50, emerg. eff. April 30, 2001.  Renumbered from § 1451 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-80.2.  Definitions.

When used in the Oklahoma Agricultural Liming Materials Act:

1.  "Agricultural liming material" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity;

2.  "Brand" means the term, designation, trademark, product name, or other specific designation under which an individual agricultural liming material is offered for sale;

3.  "Bulk" means liquid or solid liming material in a nonpackaged form;

4.  "Burnt lime" means a calcined material comprised chiefly of calcium oxide in natural association with lesser amounts of magnesium and is capable of slaking with water;

5.  "Calcium Carbonate Equivalent" (CCE) means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate;

6.  "Effective Calcium Carbonate Equivalent" (ECCE) is the percent of calcium carbonate equivalent (CCE) multiplied by the "fineness factor";

7.  "Fineness" means the percentage by weight of the material passing U.S. standard sieves of specified sizes.  The State Board of Agriculture shall promulgate rules relating to fineness and shall be guided by the American Society for Testing Materials specification for sieve sizes;

8.  "Fineness factor" is the degree of fineness of the liming material used and shall be determined as prescribed by rules;

9.  "Guarantor" means a person responsible to the Board for any claims or guarantees associated with the manufacture, distribution, and use of agricultural liming materials;

10.  "Hydrated lime" means a dry material made from burnt lime;

11.  "Industrial coproducts" means any industrial waste or byproduct containing calcium or calcium and magnesium in forms that will neutralize soil acidity and it may be designated by prefixing the name of the industry or process used for its production;

12.  "Label" means any written or printed matter on or attached to the package or on the delivery ticket or invoice which accompanies bulk shipments;

13.  "Limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity;

14.  "Marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate;

15.  "Percent" or "percentage" means by weight; and

16.  "Registrant" means the person registering agricultural liming materials pursuant to the provisions of the Oklahoma Agricultural Liming Materials Act.

Added by Laws 1973, c.  61, § 2, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 1, eff. Sept. 1, 1991; Laws 2001, c. 146, § 51, emerg. eff. April 30, 2001.  Renumbered from § 1452 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-80.3.  Distribution, labeling and sale of liming materials  Regulations.

A.  Agricultural liming materials sold, offered, or exposed for sale in the state shall have affixed in a conspicuous manner on the outside of each package a plainly printed, stamped or marked label, tag, or statement, or in the case of bulk sales, a delivery slip or invoice, setting forth the following information:

1.  The name and principal office address of the manufacturer or distributor;

2.  The brand or trade name of the material;

3.  The identification of the product as to the type of the agricultural liming material;

4.  The net weight of the agricultural liming material; and

5.  The minimum percentage of Effective Calcium Carbonate Equivalent (ECCE) guaranteed.

B.  No information or statement shall appear on any package, label, delivery slip, or advertising that is false or misleading to the purchaser as to the quality, analysis, type, or composition of the agricultural liming material.

C.  In the case of any adulterated material subsequent to packaging, labeling, or loading and before delivery to the consumer, a plainly marked notice shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of adulteration.

D.  At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

E.  Each separately identified product or each effective calcium carbonate equivalent shall be registered before being distributed in this state.  The application for registration shall be submitted to the Board on forms furnished.  Upon approval, a copy of the registration shall be furnished to the applicant.  The registration shall contain the labeling information required in subsection A of this section.  Registrations shall be permanent unless canceled by the registrant or by the Board.

F.  A distributor shall not be required to register any brand of agricultural liming material that is already registered pursuant to the Oklahoma Agricultural Liming Materials Act by another person, providing the label does not differ in any respect.

Added by Laws 1973, c. 61, § 3, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 2, eff. Sept. 1, 1991; Laws 2001, c. 146, § 52, emerg. eff. April 30, 2001.  Renumbered from § 1453 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-8-80.4.  Information required by § 8-80.3 of this title to be affixed to containers.

A.  Any agricultural liming material offered for sale, sold, or distributed in this state in bags, barrels, or other containers shall have placed on or affixed to the container in written or printed form the information required by subsection A of Section 8-80.3 of this title, either:

1.  On tags affixed to the end of the package between the ears or on the sewn end or both between the ears and on the sewn end; or

2.  Directly on the package in a manner as determined by the Board.

B.  If distributed in bulk, a written or printed statement of the weight, as well as the information required by paragraphs 1, 2, 3 and 5 of subsection A of Section 8-80.3 of this title, shall accompany delivery and be supplied to the purchaser.

Added by Laws 1991, c. 89, § 3, eff. Sept. 1, 1991.  Amended by Laws 2001, c. 146, § 53, emerg. eff. April 30, 2001.  Renumbered from § 1453.1 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-80.5.  Compliance with act  Toxic materials prohibited - Administrative penalty.

A.  No agricultural liming material shall be sold or offered for sale in this state unless it complies with provisions of the Oklahoma Agricultural Liming Materials Act or rules promulgated thereto.

B.  No agricultural liming material shall be sold or offered for sale in this state that contains toxic materials in quantities injurious to plants or animals.

C.  If an analysis shows that a commercial agricultural liming material falls below the guaranteed analysis, the State Board of Agriculture may require the payment of an administrative penalty to the consumer in the amount of the current value of the deficiency.  All administrative penalties assessed pursuant to this section shall be paid to the consumer represented by the sample analyzed within thirty (30) days after the date of notice from the Board to the guarantor, with receipts taken and promptly forwarded to the Board.  If the consumers cannot be found, the amount of the penalty shall be forwarded to the Board and be deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 1973, c. 61, § 4, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 4, eff. Sept. 1, 1991; Laws 2001, c. 146, § 54, emerg. eff. April 30, 2001.  Renumbered from § 1454 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-80.6.  Vendor's license for spreading  Application - Fee.

A.  It shall be unlawful for any person to engage in the spreading of liming materials on properties belonging to others unless the person has a current vendor's license issued by the State Board of Agriculture.

B.  Application for a license shall be in the form prescribed by the Board and shall state the name and address of the applicant and the number of spreader trucks or similar vehicles to be used by the applicant.  The application shall be accompanied by an annual license fee of Twentyfive Dollars ($25.00).  Each license shall expire December 31 of each year.

Added by Laws 1973, c. 61, § 5, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 5, eff. Sept. 1, 1991; Laws 2001, c. 146, § 55, emerg. eff. April 30, 2001.  Renumbered from § 1455 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-80.7.  Inspection fees  Reports.

A.  For the purpose of helping to defray the expenses of inspection, administering, and carrying out the provisions of the Oklahoma Agricultural Liming Materials Act, an inspection fee of ten cents ($0.10) per ton shall be paid to the State Board of Agriculture on all agricultural liming material sold or distributed for use within this state.

B.  All agricultural liming material fees collected shall be deposited in the State Department of Agriculture Revolving Fund.

C.  Manufacturers, importers, and other guarantors distributing agricultural liming materials in the state shall file with the Board not later than the last day of January and July of each year, a semiannual report on forms furnished by the Board setting forth the number of net tons of agricultural liming material distributed in this state during the preceding six (6) calendar months.  This report shall be accompanied by payment of the inspection fee.  If no lime was sold or distributed in this state for the semiannual period, manufacturers shall submit a statement reflecting that information and shall remit a minimum fee of Five Dollars ($5.00).  The Board shall have authority to audit records of each person to determine the accuracy of these reports.

D.  Any agricultural liming material on which the inspection fee has not been paid shall be subject to a stop-sale, removal order, or seizure.

E.  The Board may publish and distribute semiannually or annually to each person, distributor, registrant, licensee, and other interested persons a report showing the tons of agricultural liming material sold in Oklahoma.  This report shall in no way divulge the operation of any registrant, distributor, or licensee.

Added by Laws 1973, c. 61, § 6, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 6, eff. Sept. 1, 1991; Laws 2001, c. 146, § 56, emerg. eff. April 30, 2001.  Renumbered from § 1456 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.  Amended by Laws 2002, c. 383, § 7, eff. July 1, 2002.

§28-80.8.  Analysis and sampling.

A.  The State Board of Agriculture is authorized to sample, inspect, make analyses of and test agricultural liming materials distributed within this state as necessary to determine whether the agricultural liming materials are in compliance with the provisions of the Oklahoma Agricultural Liming Materials Act.  The Board through its authorized agent is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to the provisions of the Oklahoma Agricultural Liming Materials Act and rules pertaining thereto, and to the records relating to their distribution.

B.  The methods of analysis and sampling shall be those approved by the Board as established by the Association of Official Analytical Chemists.

C.  The Board may annually publish the results of official analysis of agricultural liming materials.

Added by Laws 1973, c. 61, § 7, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 7, eff. Sept. 1, 1991; Laws 2001, c. 146, § 57, emerg. eff. April 30, 2001.  Renumbered from § 1457 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-80.9.  Stopsale orders.

A.  The State Board of Agriculture may issue and enforce a written or printed "stopsale order" to the owner or custodian of any agricultural liming materials, to hold the materials at a designated place when it finds agricultural liming materials are being offered or exposed for sale in violation of any of the provisions of the Oklahoma Agricultural Liming Materials Act or rules until:

1.  The owner or custodian is in compliance with the Oklahoma Agricultural Liming Materials Act; and

2.  The agricultural liming materials are released in writing by the Board or its authorized agent; or

3.  The violation has been legally disposed of by written authority.

B.  The Board or its authorized agent shall release the agricultural liming materials when the requirements of the provisions of the Oklahoma Agricultural Liming Materials Act have been complied with and all costs and expenses incurred in connection with the stopsale order have been paid.

Added by Laws 1973, c. 61, § 8, operative July 1, 1973.  Amended by Laws 1991, c. 89, § 8, eff. Sept. 1, 1991; Laws 2001, c. 146, § 58, emerg. eff. April 30, 2001.  Renumbered from § 1458 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§28-85.1.  Short title.

This subarticle shall be known and may be cited as the Soil Amendment Act.

Added by Laws 1975, c. 181, § 1, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 80, emerg. eff. April 30, 2001.  Renumbered from § 1701 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§28-85.2.  Power vested in Board.

The Soil Amendment Act shall be administered by the State Board of Agriculture.

Added by Laws 1975, c. 181, § 2, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 81, emerg. eff. April 30, 2001.  Renumbered from § 1702 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-8-85.3.  Definitions.

As used in the Soil Amendment Act:

1.  "Active ingredient" or "soil amending ingredient" means:

a. the ingredient or ingredients that affect the physical, chemical, or other characteristics of the soil and improve soil condition, or

b. any natural or synthetic substance when applied to plants or seeds that is intended to improve crop production, germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants;

2.  "Adulterated" means and shall apply to any soil amendment if:

a. it contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plants, animals, or aquatic life when applied in accordance with the directions for use shown on the label; or if adequate warning statements and directions for use, necessary to protect plants, animals, or aquatic life are not shown on the label,

b. its composition falls below purported labeling requirements, or

c. it contains noxious weed seed;

3.  "Bulk" means in nonpackaged form;

4.  "Distribute" means to import, consign, manufacture, blend, offer for sale, sell, barter, or to supply soil amendments to any person in this state;

5.  "Distributor" means any person who imports, consigns, manufactures, blends, sells, offers for sale, barters or supplies soil amendments in this state;

6.  "Inert ingredient" or "other ingredient" means the ingredients with no beneficial effect that are present in the product;

7.  "Label" means the display of written, printed, or graphic matter upon the immediate container of a soil amendment;

8.  "Labeling" means all written, printed, or graphic matter upon or accompanying any soil amendment, and all advertisements, brochures, posters, television, or radio announcements used in promoting the sale of a soil amendment;

9.  "Manufacturer" means any person who produces, compounds, mixes, or blends soil amendments;

10.  "Misbranded" means and shall apply if:

a. any soil amendment bears a label that is false or misleading in any particular,

b. any soil amendment is distributed under the name of another soil amendment,

c. any material is represented as a soil amendment or is represented as containing a soil amendment, unless the soil amendment conforms to the definition of identity, if any, prescribed by rules,

d. the active ingredient in any soil amendment is not shown in the approved ingredient form, or

e. the labeling on any soil amendment is false or misleading in any particular;

11.  "Name" means the specific designation under which the individual product is offered for sale;

12.  "Percent" or "percentage" means the portion of each one hundred (100) units of weight;

13.  "Registrant" means any person who registers a soil amendment under the provisions of the Soil Amendment Act; and

14.  "Soil amendment" means any substance which is intended to improve the physical, chemical, or other characteristics of the soil, horticultural growing media, or any natural or synthetic substance applied to plants or seeds that is intended to improve crop production, germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants except the following:  commercial fertilizers, agricultural liming materials, agricultural gypsum, unmanipulated animal manures, unmanipulated vegetable manures, and pesticides; provided that commercial fertilizer shall be included if it is represented to contain, as an active ingredient, a substance other than a recognized plant food element or is represented as promoting plant growth by other than supplying a recognized plant food element.

Added by Laws 1975, c. 181, § 3, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 82, emerg. eff. April 30, 2001.  Renumbered from § 1703 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.  Amended by Laws 2005, c. 415, § 1, eff. Nov. 1, 2005.

§2-8-85.4.  Labeling.

A.  Each container of a soil amendment shall be labeled on the face or display side in a readable and conspicuous form to show the following information:

1.  The net weight of the contents;

2.  The name of the product;

3.  The guaranteed analysis;

4.  A statement as to the purpose of the product;

5.  Adequate directions for use; and

6.  The name and address of the registrant.

B.  Bulk lots shall be labeled by attaching a copy of the label to the invoice that shall be furnished to the purchaser.

C.  The State Board of Agriculture may require proof of claims made for any soil amendment.  If no claims are made, the Board may require proof of usefulness and value of the soil amendment.  For evidence of proof the Board may rely on experimental data, evaluations, or advice supplied from sources including but not limited to the Director of the Agricultural Experiment Station.  The experimental design shall be related to Oklahoma conditions for which the product is intended.  The Board may accept or reject other sources of proof as additional evidence in evaluating soil amendments.

D.  No soil amending ingredient may be listed or guaranteed on the labels or labeling of soil amendments without Board approval.

E.  The Board may allow a soil amending ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided the Board to substantiate the value and usefulness of the soil amending ingredients.  The Board may rely on outside sources including but not limited to the Director of the Agricultural Experiment Station for assistance in evaluating the data submitted.

F.  If the Board approves the listing of guarantee of a soil amending ingredient, it shall be subject to inspection and analysis.

G.  The Board may prescribe methods and procedures of inspection and analysis of the soil amending ingredient.  The Board may stipulate, by rule, the quantities of the soil amending ingredient or soil amending ingredients required in soil amendments.

Added by Laws 1975, c. 181, § 4, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 83, emerg. eff. April 30, 2001.  Renumbered from § 1704 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.  Amended by Laws 2005, c. 415, § 2, eff. Nov. 1, 2005.

§2-8-85.5.  Registration - Fee - Penalties.

A.  Each soil amendment product shall be registered with the State Board of Agriculture before it is distributed in this state.  Application for registration shall be submitted to the Board, on a form, showing the information required on the label, as provided in Section 8-85.4 of this title and rules promulgated pursuant thereto, except net weight of product.

B.  The registration fee shall be One Hundred Dollars ($100.00) for each product.

C.  All registrations shall expire on December 31 of the year for which the soil amendment product is registered.

D.  The applicant shall submit with the application for registration a copy of the label and a copy of all advertisements, brochures, posters, and television and radio announcements to be used in promoting the sale of the soil amendment.

E.  If the Board finds any soil amendment product that has not been registered, the registration was falsely submitted, or the registration was late, the Board may establish and assess a penalty.  The penalty shall be assessed per product and be added to the registration fee and payment shall be made within thirty (30) days after receipt of notice.

Added by Laws 1975, c. 181, § 5, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 84, emerg. eff. April 30, 2001.  Renumbered from § 1705 of Title 2 by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.  Amended by Laws 2002, c. 383, § 8, eff. July 1, 2002; Laws 2005, c. 415, § 3, eff. Nov. 1, 2005.

§2-8-85.6.  Repealed by Laws 2002, c. 383, § 9, eff. July 1, 2002.

§28-85.7.  Stop sale, stop use or removal order.

The State Board of Agriculture may issue and enforce a written or printed stop sale, stop use, or removal order to the owner or custodian of any lot of soil amendment, and shall hold such lot of soil amendment at a designated place when the Board finds a soil amendment is being offered or exposed for sale that is not registered, is not labeled, is misbranded, or is adulterated, until the time when the product or labeling complies with this act.  The soil amendment may then be released in writing by the Board.

Added by Laws 1975, c. 181, § 7, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 86, emerg. eff. April 30, 2001.  Renumbered from § 1707 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-8-85.8.  Violations.

It shall be a violation of the Soil Amendment Act for any person:

1.  To distribute a soil amendment that is not registered with the State Board of Agriculture;

2.  To distribute a soil amendment that is not labeled;

3.  To distribute a soil amendment that is misbranded;

4.  To distribute a soil amendment that is adulterated;

5.  To fail to comply with a stop sale, stop use, or removal order; or

6.  To violate any other provision of the Soil Amendment Act.

Added by Laws 1975, c. 181, § 8, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 87, emerg. eff. April 30, 2001.  Renumbered from § 1708 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.  Amended by Laws 2005, c. 415, § 4, eff. Nov. 1, 2005.

§28-85.9.  Duties of agents.

A.  The State Board of Agriculture may inspect, sample, analyze, and test soil amendments distributed in this state at any time and place, and to the extent necessary to determine whether the soil amendments are in compliance with the Soil Amendment Act.

B.  The Board and its employees or agents are authorized to enter upon public or private property during regular working hours to access soil amendments for the purpose of administering the Soil Amendment Act.

Added by Laws 1975, c. 181, § 9, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 88, emerg. eff. April 30, 2001.  Renumbered from § 1709 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-8-85.10.  Promulgation of rules.

The State Board of Agriculture shall promulgate rules necessary to administer the Soil Amendment Act, including but not limited to methods of sampling, methods of analysis, designation of ingredients, and promulgate definitions of identity of products, acceptable ingredients for registration, and labeling formats.

Added by Laws 1975, c. 181, § 10, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 89, emerg. eff. April 30, 2001.  Renumbered from § 1710 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.  Amended by Laws 2005, c. 415, § 5, eff. Nov. 1, 2005.

§28-85.11.  Revocation of registration  Hearing.

The State Board of Agriculture shall refuse to register any product that does not comply with the Soil Amendment Act and rules promulgated thereto.  The Board may revoke any registration upon satisfactory evidence that the registrant or any of its agents used fraudulent or deceptive practices.  A registration shall not be revoked by the Board until the registrant has been given an opportunity for a hearing before the Board in compliance with the provisions of Article II of the Administrative Procedures Act.

Added by Laws 1975, c. 181, § 11, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 90, emerg. eff. April 30, 2001.  Renumbered from § 1711 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§28-85.12.  Deposit of funds.

The State Board of Agriculture shall remit at least monthly all monies received pursuant to the Soil Amendment Act to the State Treasurer.  Upon receipt of the monies the State Treasurer shall deposit the entire amount in the State Treasury and shall credit the monies to an appropriate State Department of Agriculture Fund.

Added by Laws 1975, c. 181, § 13, emerg. eff. May 22, 1975.  Amended by Laws 2001, c. 146, § 91, emerg. eff. April 30, 2001.  Renumbered from § 1713 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-8-85.13.  Renumbered as § 11-10 of this title by Laws 2002, c. 173, § 20, emerg. eff. May 6, 2002.

§2-8-91.  Definitions.

When used in this subarticle:

1.  "Advertisement" means and includes any representation, except information on the label or invoice, disseminated in any manner relating to weed-infested material;

2.  "Labeling" means any label or other written, printed, or graphic representation, in any form including invoices, accompanying and pertaining to any weed-infested material in bulk or containers;

3.  "Noxious weeds" means bindweed and other weeds declared to be noxious by the State Board of Agriculture; and

4.  "Weed-infested material" means and includes feeds, grain or grains, screenings, hay, bedding, fertilizer, or any other material containing any seeds, root stalks, or reproductive portions of noxious weeds.

Added by Laws 1955, p. 77, art. 8(E), § 1.  Amended by Laws 2000, c. 367, § 121, emerg. eff. June 6, 2000.

§2-8-92.  Unlawful acts.

A.  It shall be unlawful for any person to sell, offer for sale, or knowingly transport within this state any weed-infested material:

1.  Bearing a false or misleading label and/or invoice;

2.  Bearing a false or misleading statement regarding absence or presence of noxious weeds; and

3.  Containing any seeds, root stalks, or reproductive portions of noxious weeds.

B.  It shall be unlawful for any person within this state:

1.  To detach, alter, deface, or destroy any label or invoice provided for in this subarticle or rules or to alter or substitute weed-infested material that may in any manner defeat the purpose of this subarticle;

2.  To disseminate any false or misleading advertisement concerning weed-infested material in any manner;

3.  To hinder or obstruct the State Board of Agriculture in the performance of its duties and functions under the provisions of this subarticle; and

4.  To fail to comply with a "stop-sale" order made pursuant to the provisions of this subarticle.

Added by Laws 1955, p. 78, art. 8(E), § 2.  Amended by Laws 2000, c. 367, § 122, emerg. eff. June 6, 2000.

§2-8-93.  Exemptions.

A.  The provisions of the preceding section shall not apply to weed-infested material in storage in, or consigned to, a processing establishment for cleaning or processing, or weed-infested material transported by producers from their farms to an elevator, or from farm-to-market.  Any labeling, invoice, or other representation which may be made with respect to the uncleaned or unprocessed weed-infested material shall be subject to the provisions of this subarticle.

B.  No unprocessed weed-infested material shall be transported by any person over or along any road or highway in this state or by any railroad operating in this state, unless the same is carried or transported in a vehicle or containers adequate to prevent the leaking or scattering of the weed-infested material.  In no instance shall weed-infested material be sold to the ultimate consumer (including a livestock feeder) until the material shall have been processed to destroy the viability of the noxious weed-infested content.

Added by Laws 1955, p. 78, art. 8(E), § 3.  Amended by Laws 2000, c. 367, § 123, emerg. eff. June 6, 2000.

§2-8-94.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-8-95.  Seizure - Condemnation - Disposal.

Any lot or amount of weedinfested material that is not in compliance with the provisions of this subarticle shall be subject to seizure upon petition of the State Board of Agriculture, to the district court of the county in which the weedinfested material is found or is located.  If the weedinfested material is found to be in violation of the provisions of this subarticle, the district court shall enter an order condemning the weedinfested material and directing that the material be denatured, processed, destroyed, or disposed of in compliance with the provisions of this subarticle.

Added by Laws 1955, p. 79, art. 8(E), § 5.  Amended by Laws 2000, c. 367, § 124, emerg. eff. June 6, 2000.

§2-8-96.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-9-1.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-9-20.  Short title.

This subarticle shall be known and may be cited as the "Public Warehouse and Commodity Indemnity Act".

Added by Laws 1987, c. 125, § 1, emerg. eff. June 2, 1987.  Amended by Laws 2000, c. 243, § 83, emerg. eff. May 24, 2000.

§2-9-21.  Definitions.

As used in the Public Warehouse and Commodity Indemnity Act:

1.  "Charter" means a franchise issued to a person for the operation of a public warehouse;

2.  "Commodities" means nonperishable grains or seeds;

3.  "Depositor" means any person storing commodities with a state-chartered or federally licensed warehouse;

4.  "Electronic document" means a document that is generated, sent, received, or stored by electronic data interchange, electronic mail, telegram, telex, or telecopy;

5.  "Electronic receipt" means a receipt that is authorized by the State Board of Agriculture to be issued under this act in the form of an electronic document;

6.  "Full market value" means the value required by law to be used by insurance underwriters in paying for losses of commodities insured for their actual cash value;

7.  "Indemnity" means the Oklahoma Commodity Storage Indemnity Fund;

8.  "Loss" means any monetary reduction in value to a producer of an extraordinary nature and which shall include, but not be limited to, bankruptcy, embezzlement, theft or fraud;

9.  "Producer" means any person planting, raising, growing, or harvesting commodities;

10.  "Public warehouse" means any place where commodities are received for storage, received for transfer to other public warehouses, or both;

11.  "Storage" or "warehousing" means any method of holding commodities by a party other than the direct owner except for transportation;

12.  "Warehouseman" means any person operating a public warehouse; and

13.  "Warehouse receipt" means every receipt issued by a warehouseman for commodities pursuant to the Public Warehouse and Commodity Indemnity Act.

Added by Laws 1955, p. 79, art. 9(B), § 1.  Amended by Laws 1977, c. 106, § 1, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 2, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 1, emerg. eff. May 2, 1988; Laws 1990, c. 155, § 1, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 1, eff. July 1, 1997; Laws 2000, c. 243, § 84, emerg. eff. May 24, 2000; Laws 2001, c. 119, § 1, eff. Nov. 1, 2001.

§2-9-22.  State-chartered warehousemen - Reinsurance fee - Net worth requirement - Bonds, certificates of deposit and irrevocable letters of credit - Bond cancellation.

A.  1.  It shall be unlawful and a misdemeanor for any person to operate a public warehouse unless such person shall have obtained and holds a charter therefor issued by the State Board of Agriculture or be licensed and bonded as required by the United States Warehouse Act.

2.  Each application for a charter issued by the Board shall be on a form prescribed by the Board.  The Board shall charge and collect a one-time fee of One Hundred Dollars ($100.00) for each charter.  The Board shall deposit the fees in the State Department of Agriculture Revolving Fund.

3.  No charter shall be issued by the Board until the applicant therefor has filed with the Board a financial statement prepared by an independent certified public accountant and such other financial information as shall be required by the Board.

B.  1.  The Board shall also charge and collect a fee of Ten Dollars ($10.00) per One Thousand Dollars ($1,000.00) of surety.  The fee shall be deposited in the Commodity Storage Indemnity Fund and shall be specially designated and accounted for as a reinsurance fee.  The Board shall use the reinsurance fee to provide protection to the Indemnity.  If upon determination by the Board that the fee of Ten Dollars ($10.00) is not sufficient to adequately provide protection of the Indemnity, the Board is authorized to assess an additional fee in such an amount so as to provide the necessary protection for the Indemnity provided such additional fee shall not exceed Twenty Dollars ($20.00) per One Thousand Dollars ($1,000.00) of surety.  The additional assessment shall only be collected from those persons securing surety through this section.

2.  Surety required by this section shall be in the same amounts as shall be required for bonds or certificates of deposit as specified in subsection D of this section.  Claims against the surety shall be paid by the Board from the Indemnity in the same manner as shall be required for bonds or certificates of deposit.  A corporate surety bond or certificate of deposit, as specified in subsection D of this section, may be used to secure a charter in lieu of the reinsurance fee.

C.  The applicant, in order to qualify for a charter issued by the Board, as evidence of the applicant's financial status shall have a net worth equal to twenty-five cents ($0.25) per bushel for the first four million (4,000,000) bushels of chartered capacity but not less than Fifty Thousand Dollars ($50,000.00).  All chartered capacity in excess of four million (4,000,000) bushels shall be computed at the rate of ten cents ($0.10) per bushel for net worth purposes.  In case of a net worth deficiency, the warehouseman shall furnish a surety bond or certificate of deposit in an amount equal to such deficiency.  The bond or certificate of deposit shall be filed and made payable to the Board for the benefit of all persons storing commodities with the applicant as a state-chartered warehouseman. Insurable property owned by the warehouseman may only be included in the net worth of the warehouse, provided it is insured to at least eighty percent (80%) of its appraised value.  The Board may require a certified property appraisal provided by an appraiser approved by the Board.  If the net worth of the applicant or charter holder is less than One Million Dollars ($1,000,000.00), a financial statement shall be submitted annually.  Financial statements shall be prepared and submitted by an independent certified public accountant, describing the current financial position of the applicant, and include such other information required by the Board.  Corporate surety bonds shall be on a form prescribed by the Board, on condition that the applicant will fulfill all obligations as a warehouseman.  The Board may require the applicant or charter holder to provide a profit and loss statement and an audited financial statement prepared by an independent certified public accountant.

D.  The bond, certificates of deposit, or irrevocable letter of credit issued by a financial institution that is insured by the Federal Deposit Insurance Corporation (FDIC) or chartered by the farm credit system organized under the "Farm Credit Act of 1971" shall be payable to the Board for the benefit of all persons storing commodities with the applicant as a state-chartered warehouseman.  The amount of bond or certificates of deposit to be furnished for each state-chartered warehouse shall be fixed at a rate of twenty-five cents ($0.25) per bushel of chartered capacity, provided that the amount of the bond or certificates of deposit shall be not less than Fifty Thousand Dollars ($50,000.00) nor more than Five Hundred Thousand Dollars ($500,000.00).  The chartered capacity shall be the maximum number of bushels of commodities that the warehouse may accommodate.  Depositors, including producers, suffering a loss due to a violation of any of the terms of the Public Warehouse and Commodity Indemnity Act may recover such loss up to the amount of the bond or certificates of deposit, and claims therefor may be instituted with the Board by such person.  Each state charter issued pursuant to the provisions of this section shall be for the life of the person.  Such state charter may be suspended, revoked or denied by the Board, after notice by registered mail and an opportunity to be heard has been given, for a failure to maintain the financial status required or adequate insurance on all commodities received in store, or received for storage or for handling for restorage, or for a violation of any of the provisions of the Public Warehouse and Commodity Indemnity Act or of any rule of the Board adopted pursuant thereto.  Upon evidence of just and good cause, such state charter may be temporarily suspended without a hearing, for a period of not to exceed thirty (30) days.  Whenever a state charter is suspended or revoked, the Board shall immediately give notice thereof, by registered United States mail, to the holder of such charter, who may, within twenty (20) days after receipt of such notice, appeal to the district court of Oklahoma County.  The district court, after a full hearing, shall make an order either sustaining the action of the Board or reinstating the charter.

E.  Upon cancellation of the bond, all indemnifications held by the bonding company shall be released to the warehouseman following the second consecutive satisfactory inspection or examination by the Board.

Added by Laws 1955, p. 80, art. 9(B), § 2.  Amended by Laws 1977, c. 106, § 2, emerg. eff. May 27, 1977; Laws 1980, c. 110, § 8; Laws 1982, c. 259, § 1, emerg. eff. May 14, 1982; Laws 1987, c. 125, § 3, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 2, emerg. eff. May 2, 1988; Laws 1990, c. 155, § 2, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 2, eff. July 1, 1997; Laws 2001, c. 119, § 2, eff. Nov. 1, 2001.

NOTE:  Laws 1980, c. 110, § 8 repealed by Laws 1982, c. 259, § 2, emerg. eff. May 14, 1982.

§2-9-23.  Warehouse name - Issuance and validity of charter.

A.  Each application for a charter shall include the name used by the warehouse and the name shall be shown on the charter.  No warehouse shall be operated by or under any name other than that shown on the charter.

B.  No charter shall be issued or remain valid if the applicant or warehouseman has:

1.  Failed to meet or maintain the financial or surety requirements;

2.  Filed an incomplete or fraudulent application or report;

3.  Inadequate facilities to properly store and maintain commodities;

4.  Failed to properly store commodities or maintain the quality and quantity of commodities in storage;

5.  Failed to pay required fees; or

6.  Been convicted of a felony based on fraud, theft, embezzlement, misappropriation of funds, or any act of moral turpitude.

Added by Laws 1955, p. 80, art. 9(B), § 3.  Amended by Laws 1987, c. 125, § 4, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 3, eff. July 1, 1997; Laws 2000, c. 243, § 85, emerg. eff. May 24, 2000.

§2-9-24.  Suspension or revocation of charter - Lien filing - Notice - Renewal of charter - Seizure upon suspension or revocation - Eligibility to file claim - Surrender of bond - Date of loss - Time for filing claim of loss.

A.  Upon the suspension or revocation of the state charter, federal license, or bond of a warehouseman, the State Board of Agriculture may file a lien against all assets of the warehouseman with the county clerk of any county in which the warehouseman has property.

B.  The Board shall publish notice for two (2) consecutive weeks in a newspaper of general circulation in the area of the public warehouse when the warehouse charter is suspended or revoked.

C.  When the charter of a warehouseman is renewed after suspension or revocation, the Board shall publish notice for two (2) consecutive weeks in a newspaper of general circulation in the area of the public warehouse that the warehouse is in compliance with the Public Warehouse and Commodity Indemnity Act.

D.  Upon suspension of the charter, the Board may seize all commodities under the control of the warehouseman, including commodities stored or forwarded to other locations.  The Board, upon revocation of the charter, shall seize all commodity stocks of the warehouseman including any commodities stored or forwarded to other locations and sell the commodities.  Funds generated by the sale of seized commodities shall be distributed in the following manner:

1.  The Board shall receive an amount equal to the cost of salvage operations;

2.  All remaining funds shall be proportioned among all producers storing commodities with the warehouseman.  No person shall receive payment of funds greater than the fair market value of the commodity lost by the producer on the date of seizure;

3.  Funds generated in excess of the payments required by the Public Warehouse and Commodity Indemnity Act shall be deposited in the Indemnity; and

4.  The persons responsible for violations of the Public Warehouse and Commodity Indemnity Act resulting in a charter revocation or commodity seizure shall not be eligible to claim or recover proceeds from the sale or interest accrued on the proceeds from the sale of seized commodities unless approved by the Board.

E.  A person storing commodities with a warehouseman not holding a valid charter or federal license is not eligible to file a claim or recover damages under the Public Warehouse and Commodity Indemnity Act.

F.  1.  Upon revocation of the warehouse charter, the Board shall identify any loss to the depositors and obtain proof.  The Board shall immediately notify any bonding company providing a bond for a loss.  As soon as practicable, the Board shall communicate the amount of the loss, proof, and the date of loss and seizure to the bonding company.  The bonding company shall within thirty (30) calendar days remit to the Board the amount of the loss or the face amount of the bond, whichever is less.

2.  Failure by the bonding company to surrender the funds shall result in a nonrefundable penalty assessment payable to the Board of one percent (1%) per month plus interest of one percent (1%) per month of the face amount of the bond commencing with the date of loss and continuing until the surety funds are surrendered.  The Board shall account for all the surety received until all depositor claims against the charter holder are paid as provided in the Public Warehouse and Commodity Indemnity Act.  When all claims have been paid, all unexpended bond surety funds including accrued interest, except penalties, shall be returned to the bonding company.

3.  The provisions of this section shall not prohibit the Board from pursuing any other remedy provided by law.

G.  The Board shall establish a date of loss which shall be the same as the date of seizure for all claims of loss against a warehouseman.  The Board shall publish the date of loss as set forth in subsection B of this section and shall notify by registered mail all depositors who may have a claim against a warehouseman of the date of loss and deadline for filing claims.

H.  To be eligible to file a claim of loss and receive payment as provided in the Public Warehouse and Commodity Indemnity Act, a person shall establish ownership or title to commodities stored or warehoused with the warehouseman against whom the loss is alleged.  Evidence of ownership or title shall include uncanceled warehouse receipts or scale tickets.  The Board shall determine the sufficiency of evidence of ownership or title.

I.  Depositors shall, within sixty (60) days of the order of the Board establishing the date of loss, file a written claim of loss with the Board.  Depositors may submit a written request to the Board for a sixty-day extension of the filing period, if the depositors can show they were not provided notification and reasonable time to file the claim.  If the claim of loss is not filed within the allotted time, the depositor shall forfeit all rights to remuneration or payment.

Added by Laws 1955, p. 80, art. 9(B), § 4.  Amended by Laws 1985, c. 144, § 1, emerg. eff. June 7, 1985; Laws 1987, c. 125, § 5, emerg. eff. June 2, 1987; Laws 1990, c. 155, § 3, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 4, eff. July 1, 1997; Laws 2000, c. 243, § 86, emerg. eff. May 24, 2000; Laws 2001, c. 119, § 3, eff. Nov. 1, 2001.

§2-9-25.  Reports by warehouseman - Right of entry and audit - Commodity open storage records - Inspection fees.

A.  When requested by the State Board of Agriculture, any warehouseman, who stores or handles for storage commodities shall make a report to the Board concerning the condition, conduct, operation, and business of each public warehouse the warehouseman operates and the commodities stored at each location.

B.  Any warehouseman who stores or handles for storage commodities shall permit any authorized agent to enter and audit each warehouse, its contents, examine all warehouse receipts and scale tickets, examine all deferred price and deferred payment contracts, examine all records involving the sale or purchase of commodities to or from other warehouses or persons, verify all records related to forwarded grain or grain in transit, and the storage and financial records.  The public warehouseman shall render any assistance required by the Board in checking any condition or books in connection with each location or warehouse.

C.  The authority granted the Board in this section shall include all warehouse receipts, scale tickets, deferred price and deferred payment contracts, forwarded grain or grain in transit, sales or purchases of commodities to or from other warehouses or persons, commodities and open storage records.  The Board shall verify the accuracy of commodity open storage records when commodities are stored at other locations.

D.  1.  The Board shall make at least one inspection or examination annually of each state chartered warehouse.  The Board shall charge a fee, that when used in conjunction with available appropriated funds is sufficient to pay the cost of each examination or inspection.  A warehouseman may request an additional inspection or examination at a fee commensurate with the actual cost.  All inspection or examination fees collected shall be deposited in the State Department of Agriculture Revolving Fund.

2.  The Board may enter cooperative agreements with the United States Department of Agriculture for warehouse inspections.

3.  No provisions of this section shall apply to warehouses licensed under the U.S. Warehouse Act, Title 7, U.S.C., Section 241 et seq.

Added by Laws 1955, p. 80, art. 9(B), § 5.  Amended by Laws 1977, c. 106, § 3, emerg. eff. May 27, 1977; Laws 1979, c. 77, § 1, emerg. eff. April 20, 1979; Laws 1987, c. 125, § 6, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 3, emerg. eff. May 2, 1988; Laws 1997, c. 10, § 5, eff. July 1, 1997; Laws 2000, c. 243, § 87, emerg. eff. May 24, 2000.

§2-9-26.  Insurance - Notice of loss.

A.  Each state-chartered warehouseman shall insure and keep insured, in the warehouseman's own name, all of the commodities in store, received for storage, or handled for storage for the full market value of the commodities, against loss or damage by fire, lightning, inherent explosion, windstorm, cyclone, or tornado.

B.  In the event of any loss or damage to the commodities or the warehouse, the warehouseman shall immediately notify the State Board of Agriculture and at the expense of the warehouseman promptly take the steps necessary to collect any monies which may be due as indemnity for the loss or damage.

C.  In the event the warehouseman insures against hazards not specified, the insurance shall inure to the benefit of the producers.

Added by Laws 1955, p. 81, art. 9(B), § 6.  Amended by Laws 1987, c. 125, § 7, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 6, eff. July 1, 1997; Laws 2000, c. 243, § 88, emerg. eff. May 24, 2000.

§2-9-27.  Scale tickets - Delivery upon demand.

A.  1.  Each warehouseman, upon weighing commodities, shall issue a scale ticket to the person from whom the commodities are received on a form approved by the State Board of Agriculture.  No scale ticket shall be issued unless the Board has approved the form.  The scale ticket shall contain, but not be limited to, preprinted consecutive numbers and lines for entering the weight, grade, kind, test, and moisture of the commodity, the name and address of the owner, and the signature or initials of the licensed weigher and grader.  The grade and the factors used to establish the grade shall be documented on each scale ticket.

2.  Each warehouseman is required to have a licensed weigher and grader at each location to supervise the weighing and grading of commodities received and sign the scale ticket.

3.  The scale ticket shall be nonnegotiable, but may singly or with others be exchanged for a state or federal negotiable warehouse receipt.  A scale ticket has protection under the surety provisions of the Public Warehouse and Commodity Indemnity Act equal to a warehouse receipt.

4.  No warehouseman shall store a commodity except in a state-chartered or federally licensed and bonded warehouse.

B.  The warehouseman, in the absence of some lawful excuse, shall immediately deliver the commodities stored upon a demand made either by the holder of a receipt for the commodities or by the depositor if the demand is accompanied by:

1.  An offer to satisfy the warehouseman's lien;

2.  An offer to surrender the receipt, if negotiable, with endorsements as necessary for the negotiation of the receipts; and

3.  A readiness and willingness to sign an acknowledgment that the commodities have been delivered if a signature is requested by the warehouseman.

Added by Laws 1955, p. 81, art. 9(B), § 7.  Amended by Laws 1977, c. 106, § 4, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 8, emerg. eff. June 2, 1987; Laws 1988, c. 259, § 13, emerg. eff. June 29, 1988; Laws 1997, c. 10, § 7, eff. July 1, 1997; Laws 2000, c. 243, § 89, emerg. eff. May 24, 2000.

§2-9-28.  Warehouse receipts - Form - Furnishing by Board - Price.

Negotiable public warehouse receipts shall be in a form prescribed and designed by the State Board of Agriculture.  The Board shall furnish warehouse receipts to warehousemen at a price commensurate with the cost of preparation, printing and delivery.

Added by Laws 1955, p. 81, art. 9(B), § 8.  Amended by Laws 1977, c. 106, § 5, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 9, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 8, eff. July 1, 1997.

§2-9-28.1.  Electronic receipts and documents - Security interest - Rule making.

Notwithstanding any other provision of federal or state law:

1.  Electronic receipts issued, and electronic documents transferred, under this subsection with respect to an agricultural product may be recorded in, and transferred under, a system maintained in one or more locations and approved by the State Board of Agriculture in accordance with rules issued under this act;

2.  Any person designated as the holder of an electronic receipt or other electronic document under this act shall, for the purpose of perfecting the security interest of the person under federal or state law and for all other purposes, be considered to be in possession of the electronic receipt or other electronic document;

3.  An electronic receipt issued, or other electronic document transferred, in accordance with this act shall not be denied legal effect, validity, or enforceability on the ground that the information is generated, sent, received, or stored by electronic or similar means;

4.  A person shall not be required to issue in electronic form a receipt or document with respect to an agricultural product;

5.  The Board shall promulgate rules that authorize the issuance, recording, and transfer of electronic receipts, and the transfer of other electronic documents, in accordance with this subsection; and

6.  The Board shall promulgate rules governing one or more electronic systems under which electronic receipts may be issued and transferred and other electronic documents relating to the shipment, payment, and financing of the sale of agricultural products may be transferred.

Added by Laws 2001, c. 119, § 4, eff. Nov. 1, 2001.

§2-9-31.  Lost or destroyed receipt - Duplicate receipts - Settlement for stored commodities - Canceled original warehouse receipts.

A.  If a warehouse receipt is lost or destroyed and a duplicate receipt is desired, a duplicate shall be issued in the same manner as the original receipt upon affidavit of the owner of the original receipt that the receipt has been lost or destroyed.  When the owner has furnished the warehouseman an acceptable bond in an amount equal to the value of the commodities represented by the lost or destroyed receipt at the time the bond is given, the bond shall indemnify the warehouseman against loss or damage by reason of the issuance of the duplicate receipt.

B.  If a warehouse receipt is lost or destroyed and a settlement for the stored commodities is desired, the settlement shall be made upon affidavit of the owner of the original receipt that the receipt has been lost or destroyed.  When the owner has furnished the warehouseman an acceptable bond in an amount equal to the value of the commodities represented by the lost or destroyed receipt at the time the bond is given, the bond shall indemnify the warehouseman against loss or damage sustained by reason of making the settlement of delivering the described commodities.

C.  Bonds executed in accordance with this section shall be treated as canceled original warehouse receipts.

Added by Laws 1955, p. 82, art. 9(B), § 11.  Amended by Laws 1997, c. 10, § 9, eff. July 1, 1997; Laws 2000, c. 243, § 90, emerg. eff. May 24, 2000.

§2-9-32.  Scales and equipment.

Each warehouseman shall maintain correct and accurate scales and equipment for weighing and keeping records of all commodities received.

Added by Laws 1955, p. 82, art. 9(B), § 12.  Amended by Laws 1997, c. 10, § 10, eff. July 1, 1997; Laws 2000, c. 243, § 91, emerg. eff. May 24, 2000.

§2-9-33.  Inspection, grading and storing of commodities.

All commodities received by a warehouseman shall be inspected, graded, and stored  by commodity.  If the owner or consignee requests and the warehouseman consents, the owner's or consignee's commodities may be kept in a separate bin.  The bin shall be marked "Special" with the name of the owner and with the quantity and grade of the commodities.

Added by Laws 1955, p. 82, art. 9(B), § 13.  Amended by Laws 1997, c. 10, § 11, eff. July 1, 1997; Laws 2000, c. 243, § 92, emerg. eff. May 24, 2000.

§2-9-34.  Unlawful acts - Commodity storage and receipts - Penalties - Prepositioning of commodity stocks.

A.  It shall be a felony for any warehouseman, employee, or manager of a public warehouse to knowingly:

1.  Issue or receive a fraudulent warehouse receipt regarding, but not limited to, commodities that are not actually stored at the time of issuing the receipt, issuing any warehouse receipt or scale ticket that is in any respect fraudulent in its character, either as to its date or to the quantity, quality, or inspected grade of the commodities, or who shall remove any commodities from store, except to preserve the commodities from fire or other damage without the return and cancellation of all outstanding receipts that may have been issued to represent the commodities; or

2.  Issue a delayed pricing contract, deferred payment contract, or any other records for sales of commodities in a fraudulent manner without the full knowledge and consent of the producer.

A violation of this section shall, upon conviction, be punishable by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment in the State Penitentiary for not more than ten (10) years or by both such fine and imprisonment.

B.  The State Board of Agriculture, upon application from the warehouseman, may approve the prepositioning of commodity stocks in state-chartered or federally licensed terminal warehouses in order to free storage space for new harvest commodities.  The period for such action shall not exceed sixty (60) days prior to anticipated beginning of harvest for the commodity nor can they be out of position more than one hundred eighty (180) days.  The Board may extend the time period an additional one hundred eighty (180) days as specified by rules promulgated by the Board.

Added by Laws 1955, p. 82, art. 9(B), § 14, emerg. eff. June 3, 1955.  Amended by Laws 1977, c. 106, § 6, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 10, emerg. eff. June 2, 1987; Laws 1997, c. 133, § 93, eff. July 1, 1999; Laws 1999, c. 157, § 6, eff. Nov. 1, 1999; Laws 2000, c. 243, § 93, emerg. eff. May 24, 2000; Laws 2001, c. 119, § 5, eff. Nov. 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 93 from July 1, 1998, to July 1, 1999.

NOTE:  Laws 1997, c. 10, § 12 repealed by Laws 1999, c. 157, § 7, eff. Nov. 1, 1999.

§2-9-35.  Unlawful acts - Commodity storage and receipts - Penalties.

Any warehouseman, manager, or other employee of a public warehouse, who issues or aids in issuing a warehouse receipt for any commodities, without knowing that the commodities have actually been placed in a public warehouse, who delivers any commodities from a public warehouse without the surrender and cancellation of the warehouse receipt, or who fails to mark the depositor's receipt "Cancelled" on the delivery of the commodities, shall, upon conviction, be guilty of a felony.  The fine for a violation of this section shall not be more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term of not more than twenty (20) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 82, art. 9(B), § 15, emerg. eff. June 3, 1955.  Amended by Laws 1997, c. 133, § 94, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 31, eff. July 1, 1999; Laws 2000, c. 243, § 94, emerg. eff. May 24, 2000.

NOTE:  Laws 1997, c. 10, § 13 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 94 from July 1, 1998, to July 1, 1999.

§2-9-36.  Public warehouse designations - Penalty.

No public warehouse shall be designated as chartered or operated under the provisions of the Public Warehouse and Commodity Indemnity Act and no name or description conveying the impression that it is chartered or operated shall be used unless the public warehouse is chartered.  Any person who misrepresents, forges, alters, counterfeits, simulates, or falsely represents the charter required by the Public Warehouse and Commodity Indemnity Act, or who issues, utters, or assists or attempts to issue or utter, a false or fraudulent receipt for any commodities, shall be, upon conviction, guilty of a felony.  The fine for a violation of this section shall not be more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term of not more than twenty (20) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 83, art. 9(B), § 16, emerg. eff. June 3, 1955.  Amended by Laws 1997, c. 133, § 95, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 32, eff. July 1, 1999; Laws 2000, c. 243, § 95, emerg. eff. May 24, 2000.

NOTE:  Laws 1997, c. 10, § 14 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 95 from July 1, 1998, to July 1, 1999.

§2-9-37.  Unlawful acts - Deposit of encumbered commodities without notice to warehouse - Procurement of receipts by false statement of material fact - Penalties.

Any person who deposits or attempts to deposit in a public warehouse any commodities upon which a lien or mortgage exists, without notifying the manager of the public warehouse, and any person who, in order to procure any warehouse receipt, knowingly makes any false statement of material fact shall, upon conviction, be guilty of a felony.  The fine for a violation of this section shall not be more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a period of not more than two (2) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 83, art. 9(B), § 17, emerg. eff. June 3, 1955.  Amended by Laws 1997, c. 133, § 96, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 33, eff. July 1, 1999; Laws 2000, c. 243, § 96, emerg. eff. May 24, 2000.

NOTE:  Laws 1997, c. 10, § 15 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 96 from July 1, 1998, to July 1, 1999.

§2-9-38.  Rulemaking - Conformity with federal act.

A.  The State Board of Agriculture shall promulgate rules necessary to carry out the provisions of the Public Warehouse and Commodity Indemnity Act.

B.  The rules shall conform as nearly as practicable to the requirements of the United States Warehouse Act, as amended, its successor and any regulations developed thereunder.

Added by Laws 1955, p. 83, art. 9(B), § 18.  Amended by Laws 1987, c. 125, § 11, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 16, eff. July 1, 1997.

§2-9-39.  Exemption.

The provisions of the Public Warehouse and Commodity Indemnity Act shall not apply to an individual producer-owner who does not receive from other producers commodities for storage, handling for storage, or both, but any qualified producer-owner may be issued a charter upon proper application.

Added by Laws 1955, p. 83, art. 9(B), §19.  Amended by Laws 1987, c. 125, § 12, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 17, eff. July 1, 1997; Laws 2000, c. 243, § 97, emerg. eff. May 24, 2000.

§2-9-42.  Oklahoma Commodity Storage Indemnity Fund - Creation.

There is hereby created within the State Department of Agriculture, the "Oklahoma Commodity Storage Indemnity Fund".

Added by Laws 1980, c. 110, § 2, eff. July 1, 1980.  Amended by Laws 1987, c. 125, § 13, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 18, eff. July 1, 1997.

§2-9-44.  Assessment upon commodities - Examination of records.

There is hereby assessed two (2) mills per bushel on all commodities delivered by producers to any public warehouse.  The assessment shall be imposed on the warehouse at the time the commodity is received and shall be collected and remitted to the State Department of Agriculture by the warehouseman.  Under the provisions of the Public Warehouse and Commodity Indemnity Act, no commodity shall be subject to a fee more than once.  The State Board of Agriculture shall have authority to examine warehouse records to determine if the assessment has been properly remitted.

Added by Laws 1980, c. 110, § 4, eff. July 1, 1980.  Amended by Laws 1981, c. 152, § 1, emerg. eff. May 8, 1981; Laws 1987, c. 125, § 14, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 4, emerg. eff. May 2, 1988; Laws 1997, c. 10, § 19, eff. July 1, 1997; Laws 2000, c. 243, § 98, emerg. eff. May 24, 2000.

§2-9-45.  Administration - Cessation of assessments - Claims for losses - Reimbursement of General Revenue Fund - Civil action claims.

A.  The State Department of Agriculture shall administer the Oklahoma Commodity Storage Indemnity Fund.  The Indemnity shall be established for the benefit of producers who have delivered commodities to a chartered or licensed public warehouse for storage.  The Indemnity shall compensate producers for losses to their commodity while it is in the control of a chartered or licensed public warehouse, except losses covered by insurance as provided in Section 9-26 of this title.  No producer shall be eligible for compensation or reimbursement as the result of a loss on any commodity when the title to the commodity has been transferred to the warehouseman.

B.  When the Indemnity reaches Six Million Dollars ($6,000,000.00), the two-mill assessment shall cease at the end of that harvest season as determined by the Board.  If the balance of the Indemnity becomes less than Six Million Dollars ($6,000,000.00), the two-mill assessment shall be reinstituted on an annual basis as necessary to attain a balance of Six Million Dollars ($6,000,000.00) in the Indemnity.  The Department shall have authority to invest the assessments.  All proceeds of the investment shall be placed in the Indemnity.  Fifty Thousand Dollars ($50,000.00) from the interest income for each year on the total proceeds in the Indemnity shall be paid to the Department annually for the conducting of warehouse examinations necessary for the protection of the Indemnity.  The balance of the accrued interest each year may not be utilized for any purposes not listed in this subarticle and shall remain a part of the Indemnity.

C.  When a loss is incurred upon the commodity of a producer delivered to a warehouseman or after receipt of the notice pursuant to Section 9-24 of this title, the producer shall present his or her claim to the State Board of Agriculture.  To verify the claim, the producer shall present a receipt or any additional evidence required by the Board.  All producer claim payments shall be made by the Board from the Indemnity as soon as practicable and not later than one (1) year following the date of claim.  The price per bushel of a commodity shall be established on the day of the loss or seizure and shall be for the full market value on that day less storage or other applicable charges.  If there is an insufficient amount of cash in the Indemnity to cover all claims for a certain year, payments shall be made on a pro rata basis up to one hundred percent (100%) of the total loss of each producer.  If payment is not received in the amount of one hundred percent (100%) of total loss for a certain year, then additional amounts shall be paid as funds become available in succeeding years until repayment of one hundred percent (100%) of total loss is attained.  If, at any time, a producer receives payment totaling more than one hundred percent (100%) of total loss, the excess payment shall be returned to the Indemnity within thirty (30) days.  Upon final payment of a claim to a producer from the Indemnity, the producer shall subrogate his or her interest to the Department in a cause of action against any and all parties, to the amount of the loss that the producer was reimbursed by the Indemnity.

D.  The producer shall, within sixty (60) days of the order of the Board establishing the date of loss, present the claim to the Board.  Producers may submit a written request to the Board for a sixty-day extension of the filing period, if the producers can show they were not provided notification and reasonable time to file their claim.  If the claim of loss is not presented within the time and in the manner required, the claim shall be forever barred and the producer shall forfeit all rights to remuneration or payment as provided in the Public Warehouse and Commodity Indemnity Act.

E.  If state funds are appropriated to the Indemnity, the Board shall establish the rules and procedures necessary to ensure that the State General Revenue Fund shall be reimbursed from the assessments in an amount equal to the total appropriation made to the Indemnity.  The reimbursement shall be made in a timely manner, provided the intents and purposes of this section to compensate producers for their losses shall not be adversely affected.

F.  The monies deposited in the Indemnity shall at no time become part of the general budget of any state board, commission, or agency except the Department.

G.  The Commissioner of the State Department of Agriculture shall investigate all potential civil action claims against a failed warehouse, the warehouseman, and any officers, directors and managers for recovery of any losses paid by the Indemnity.

Added by Laws 1980, c. 110, § 5, eff. July 1, 1980.  Amended by Laws 1981, c. 152, § 2, emerg. eff. May 8, 1981; Laws 1986, c. 112, § 1, eff. July 1, 1986; Laws 1987, c. 125, § 15, emerg. eff. June 2, 1987; Laws 1990, c. 155, § 4, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 20, eff. July 1, 1997; Laws 2001, c. 119, § 6, eff. Nov. 1, 2001.

§2-9-46.  Reports - Penalties.

A.  The warehouseman shall render and have on file a report with the State Board of Agriculture by the last day of the month following any calendar quarter in which the warehouseman has accepted ten thousand (10,000) or more bushels of a commodity.  If less than ten thousand (10,000) bushels have been accepted in any calendar quarter, the assessment may be reported and remitted with the following quarter's return, except that all assessments collected shall be remitted at least once every six (6) months.

B.  If any person subject to the assessment fails to make a report and remittance as required by law or rule, the Board shall determine the amount of the assessment according to its best judgment and information.  The amount of assessment established by the Board shall be prima facie correct and the person failing to make the report shall have ten (10) calendar days after receipt of notice mailed by the Board to pay the assessment, together with a penalty of five percent (5%) on the amount of the assessment.  The person failing to report may dispute the assessment established by the Board and request a hearing to determine the amount of the assessment and penalty to be imposed.  All assessment and penalty payments required following a hearing shall be made within ten (10) calendar days after receipt of notice of the Board order.

Added by Laws 1980, c. 110, § 6, eff. July 1, 1980.  Amended by Laws 1986, c. 112, § 2, eff. July 1, 1986; Laws 1987, c. 125, § 16, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 21, eff. July 1, 1997; Laws 2000, c. 243, § 99, emerg. eff. May 24, 2000.

§2-9-47.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-9-47.1.  Violations - Penalties.

Except as  provided by law, any person found to be in violation of any of the provisions of the Public Warehouse and Commodity Indemnity Act shall be guilty of a misdemeanor and shall be punished by a fine of not less than Five Hundred Dollars ($500.00) for the first offense and not less than One Thousand Dollars ($1,000.00) for each subsequent offense.

Added by Laws 1990, c. 155, § 5, emerg. eff. May 1, 1990.  Amended by Laws 1997, c. 10, § 23, eff. July 1, 1997; Laws 2000, c. 243, § 100, emerg. eff. May 24, 2000.

§2-9-130.  Short title.

This act shall be known and may be cited as the "Livestock Auction Market Act".

Added by Laws 1991, c. 186, § 1, emerg. eff. May 13, 1991.

§2-9-131.  Definitions.

For purposes of the Livestock Auction Market Act, "livestock auction market" means any established place where livestock is regularly offered for sale at public auction.

Added by Laws 1955, p. 92, art. 9(D), § 1.  Amended by Laws 1961, p. 6, § 2; Laws 1980, c. 42, § 4, emerg. eff. March 26, 1980; Laws 1991, c. 186, § 2, emerg. eff. May 13, 1991; Laws 2000, c. 243, § 101, emerg. eff. May 24, 2000.

§2-9-132.  License - Bond - Certificate of deposit or money market account - Nonrenewal or cancellation of bond - Violations - Penalties.

A.  Except as provided by subsection C of this section, no person shall operate, conduct, or maintain a livestock auction market unless the person holds a livestock auction market license issued by the State Board of Agriculture and has:

1.  Executed a corporate surety bond pursuant to the provisions of this section.  The bond shall be conditioned upon the prompt and faithful accounting for all livestock received, handled, or sold, and the remittance of the proceeds from any sale, purchase, or exchange of any livestock to the consignor;

2.  Opened a certificate of deposit account or a money market savings account.  For a certificate of deposit account or a money market savings account to be eligible pursuant to the provisions of this section:

a. the account shall be opened at a federally insured financial depository,

b. an officer of the financial depository shall specifically acknowledge and guarantee the deposit of the funds required by subsection B of this section until otherwise released pursuant to this subsection,

c. the person operating, conducting, or maintaining a livestock auction market may only withdraw funds deposited in a certificate of deposit account or a money market savings account sixty (60) days after  the person has permanently ceased operations of the livestock auction market unless the person presents to the financial institution a written authorization for release of funds by the State Department of Agriculture; or

3.  Provided other financial instruments allowable for livestock markets by the Federal Packers and Stockyards Act of 1921, as amended.

B.  The corporate surety bond or account required by subsection A of this section for any person operating, conducting, or maintaining a livestock auction market shall be in accordance with the provisions of the Federal Packers and Stockyards Act of 1921, as amended, but not less than Twenty-five Thousand Dollars ($25,000.00).

C.  The corporate surety bond or account required by subsection A of this section shall not be required of any person who has executed and maintained a corporate surety bond or account of Twenty-five Thousand Dollars ($25,000.00) to secure the performance of obligations under the provisions of the Federal Packers and Stockyards Act of 1921, as amended.

D.  1.  Any corporate surety company issuing a bond to any person as specified by subsection A or C of this section for operating, conducting, or maintaining a livestock auction market shall notify the Board in writing not less than thirty (30) days prior to the cancellation or nonrenewal of the bond.

2.  The Board shall provide for the publication of notice to the public of the nonrenewal or cancellation of the bond for a livestock auction market upon any notification that the bond of the livestock auction market has been nonrenewed or canceled and no new bond has been obtained.

3.  No person shall knowingly operate, conduct, or maintain a livestock auction market without having a bond as specified by this section.  Any person convicted of violating the provisions of this paragraph shall be guilty of a felony.

E.  All records relating to the prompt and faithful accounting for all livestock received, handled, or sold and the remittance of the proceeds from any sale, purchase, or exchange of any livestock to the consignor shall be in accordance with the provisions of the Federal Packers and Stockyards Act of 1921, as amended.  The Board shall audit such records at least once a year.  Any violation of the standards of the Federal Packers and Stockyards Act may result in the suspension of the livestock auction market license.

F.  Except as provided by this section, any person found to be in violation of the provisions of this section, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1955, p. 92, art. 9(D), § 2, emerg. eff. June 3, 1955.  Amended by Laws 1961, p. 6, § 2; Laws 1965, c. 178, § 1; Laws 1981, c. 5, § 1; Laws 1986, c. 309, § 11, operative July 1, 1986; Laws 1991, c. 186, § 4, emerg. eff. May 13, 1991; Laws 1996, c. 185, § 1, eff. Nov. 1, 1996; Laws 1997, c. 133, § 97, eff. July 1, 1999; Laws 2000, c. 243, § 102, emerg. eff. May 24, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 97 from July 1, 1998, to July 1, 1999.

§2-9-132.1.  Bonds - Issuers - Certification as solvent.

Any bond or corporate surety bond involved in any section of the Livestock Auction Market Act, shall be issued by a corporation or insurance company, certified as being solvent by the State Insurance Commissioner or certified by the United States Department of Agriculture, pursuant to the Federal Packers and Stockyards Act.

Added by Laws 1991, c. 186, § 3, emerg. eff. May 13, 1991.  Amended by Laws 2000, c. 243, § 103, emerg. eff. May 24, 2000.

§2-9-133.  Licenses - Rules.

A.  Every application for a livestock auction market license shall be on a form prescribed by the State Board of Agriculture.  Each license shall expire at a time specified by the Board by rule.  A fee of Twenty-five Dollars ($25.00) shall be charged and collected for the issuance or renewal of the license.  Any license may be denied, revoked, suspended, or not renewed by the Board, after due notice in writing and an opportunity to be heard has been given to the holder, upon:

1.  The failure of the holder to comply with the corporate surety bond or account requirements; or

2.  The failure of the licensee to comply with any of the provisions of Section 6102 of this title, the Livestock Auction Market Act, or any rule promulgated thereto.

B.  The Board shall promulgate rules to effectuate the provisions of this section.  The rules may include, but not be limited to, requiring:

1.  The submission of financial documents;

2.  The disclosure of all persons having a financial interest in the applicant and the amount and nature of the interest;

3.  Proof that the applicant meets registration requirements of the Federal Packers and Stockyards Act of 1921, as amended; and

4.  The submission of any other information reasonably calculated to enable the Board to make the determination required by this section.

C.  The Board shall provide for the publication of notice to the public of the suspension or revocation of the livestock auction market license.

Added by Laws 1955, p. 92, art. 9(D), § 3, emerg. eff. June 3, 1955.  Amended by Laws 1961, p. 6, § 2; Laws 1976, c. 107, § 3, emerg. eff. May 12, 1976; Laws 1991, c. 186, § 5, emerg. eff. May 13, 1991; Laws 1996, c. 185, § 2, eff. Nov. 1, 1996; Laws 2000, c. 243, § 104, emerg. eff. May 24, 2000.

§2-9-134.  Records.

A.  Every person operating or conducting a livestock auction market shall make, and keep for two (2) years, a record showing an identifying description, vehicle license tag number, and the names and addresses of the buyer and seller of livestock consigned for sale at livestock auction markets.  The records shall be open to inspection during reasonable business hours by any authorized agent employed by the State Board of Agriculture.

B.  Any records required to be kept pursuant to subsection A of this section may not be removed from the premises by an authorized agent without the express authority of the person who has jurisdiction over the records or except as authorized by a court of law.  These records may be photocopied at the request of the agent.

Added by Laws 1955, p. 92, art. 9(D), § 4, emerg. eff. June 3, 1955.  Amended by Laws 1961, p. 6, § 2; Laws 1963, c. 170, § 1; Laws 1965, c. 148, § 1, emerg. eff. May 24, 1965; Laws 1991, c. 186, § 6, emerg. eff. May 13, 1991; Laws 1996, c. 185, § 4, eff. Nov. 1, 1996; Laws 2000, c. 243, § 105, emerg. eff. May 24, 2000.

§2-9-134.1.  Custodial account defaults - Board taking possession of assets - Distribution.

A.  Upon the suspension or revocation of any livestock auction market license as a result of a custodial account default, the Board shall have the authority to take possession of any and all assets which belong to the custodial account for shippers' proceeds, including, but not limited to, custodial account checking or savings accounts, custodial account certificates of deposit, receivables and livestock for which the custodial account has not been reimbursed or any other assets which belong to the custodial account as determined by the Board.

B.  Assets taken into possession shall be limited to custodial account assets as determined by the State Board of Agriculture.  All funds collected from custodial account assets shall be placed in an account of the Department of Agriculture specifically designated as a shippers' proceeds trust fund.

C.  The Board shall have the authority to receive, deposit and administer all proceeds belonging to the custodial account for shippers' proceeds of any livestock auction market whose license has been suspended or revoked.

D.  Upon taking possession of any such assets specified by this section, the Board shall distribute the assets as follows:

1.  The Board shall receive an amount equal to the cost incurred by the Board in handling and maintenance of the trust fund of shippers' proceeds, including cost of hauling, yardage, watering, feeding, commissions and other costs in the marketing or handling of any livestock taken into possession; and

2.  All remaining funds shall be proportioned among all persons submitting valid claims as determined by the Board.

Added by Laws 1996, c. 185, § 5, eff. Nov. 1, 1996.

§2-9-135.  Inspection of scales - Use of inaccurate scales.

A.  The State Board of Agriculture shall cause a periodic inspection to be made of all scales used at any livestock auction market.  All scales used at any livestock auction market shall have an automatic stamping device to print the weight on a card, paper, or ticket and furnished to interested parties in connection with the weighing of any livestock handled at the livestock auction market.

B.  No person shall use any scales found to be inaccurate until the scales have been made accurate and have been approved by the Board.

Added by Laws 1955, p. 92, art. 9(D), § 5.  Amended by Laws 1957, p. 9, § 1; Laws 1961, p. 6, § 2; Laws 1991, c. 186, § 7, emerg. eff. May 13, 1991; Laws 2000, c. 243, § 106, emerg. eff. May 24, 2000.

§2-9-136.  Buying of livestock prior to consignment.

No person shall buy or offer to buy livestock on the premises owned and used by a person operating a livestock auction market before the livestock has been regularly consigned for sale.

Added by Laws 1955, p. 92, art. 9(D), § 6.  Amended by Laws 1961, p. 6, § 2; Laws 1991, c. 186, § 8, emerg. eff. May 13, 1991; Laws 2000, c. 243, § 107, emerg. eff. May 24, 2000.

§2-9-137.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-9-138.  Definitions.

As used in the Livestock Auction Market Act:

1.  "Exotic animals" means commercially raised animals of the families bovidae, cervidae, antilocapridae, suidae, and ratites;

2.  "Livestock" means cattle, swine, sheep, horses, mules, or goats and includes exotic animals;

3.  "Payment by check" means the actual delivery of the check to the seller or representative at the location where the transfer of ownership is accomplished.  In the case of grade and yield selling, payment by check means making the check available at the packing plant, subject to the instructions of the seller or representative;

4.  "Slaughter" means killing livestock with the intent to process and distribute the meat and offal of the livestock, regardless of the period of time elapsing between the purchase and the killing of the livestock; and

5.  "Wire transfer" means any telephonic, telegraphic, electronic, or similar communication between the financial institution or bank of the purchaser and the financial institution or bank of the seller which results in the transfer of funds or credit of the purchaser to an account of the seller.

Added by Laws 1975, c. 313, § 1, emerg. eff. June 7, 1975.  Amended by Laws 1996, c. 185, § 3, eff. Nov. 1, 1996; Laws 2000, c. 243, § 108, emerg. eff. May 24, 2000.

§2-9-139.  Payment for purchases of livestock for slaughter.

A.  1.  Unless agreed to in writing between the owner and the purchaser, the agent, or representative of the purchaser for each transaction, it shall be unlawful for any person who purchases livestock for slaughter, whether acting individually, as agent, or representative of another, to fail or refuse to make payment by negotiable check or wire transfer of funds to the owner, or the representative, agent, or assignee of the owner for the livestock on the business day within which the ownership of the livestock is transferred within the State of Oklahoma.

2.  If the transfer of ownership is accomplished after normal banking hours, the payment shall be made in the manner provided not later than the close of the first business day following the transfer of ownership.

3.  For the purposes of this section, if livestock is sold and purchased on a grade and yield basis, the transfer of ownership shall be deemed to have occurred on the day when the grade and yield is determined.

B.  Payment for livestock purchased for slaughter shall be made by negotiable check or wire transfer of funds and shall be drawn on a banking institution within the Federal Reserve District where the transaction takes place, unless agreed to in writing between the owner and the purchaser or the agent, or representative of the purchaser.

Added by Laws 1975, c. 313, § 2, emerg. eff. June 7, 1975.  Amended by Laws 2000, c. 243, § 109, emerg. eff. May 24, 2000.

§2-9-141.  Short title.

This subarticle shall be known and may be cited as the "Livestock Dealers Act".

Added by Laws 1996, c. 185, § 6, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 146, § 93, emerg. eff. April 30, 2001.  Renumbered from § 1750 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§29-142.  Definitions.

When used in the Livestock Dealers Act:

1.  "Livestock" means cattle, sheep, swine, horses, mules, or goats;

2.  a.  "Livestock dealer" means any person engaged in the business of buying or selling livestock in commerce; or any person registered and bonded under the provisions of the Federal Packers and Stockyards Act of 1921, as amended, who buys livestock.  Any person shall be regarded as operating as a livestock dealer within the meaning of the Livestock Dealers Act, who:

(1) holds oneself out as an order-buyer, livestock dealer, or livestock agent, or

(2) offers or undertakes, by name, any means or methods to purchase livestock for another for a fee or commission.

b.  The term livestock dealer shall not include:

(1) a person who buys or sells livestock as part of the person's own bona fide breeding, feeding, dairy, or beef operations,

(2) a person who receives livestock exclusively for immediate slaughter on the person's own premises, or

(3) a farmer or rancher who buys livestock in the ordinary course of the farming or ranching operation unless the farmer or rancher is registered and bonded under the Federal Packers and Stockyards Act of 1921, as amended; and

3.  "Livestock special sale" means any public or private sale of livestock by public auction except livestock sales conducted under the provisions of Sections 9-130 through 9-139 of this title and farm auctions.

Added by Laws 1976, c. 49, § 1, emerg. eff. April 9, 1976.  Amended by Laws 1982, c. 129, § 1, operative Oct. 1, 1982; Laws 1996, c. 185, § 7, eff. Nov. 1, 1996; Laws 2001, c. 146, § 94, emerg. eff. April 30, 2001.  Renumbered from § 1751 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-9-143.  Records - Access - Licensure - Bond - Payment for livestock.

A.  Every livestock dealer shall maintain written records as required by the Federal Packers and Stockyards Act of 1921, as amended, and any other written records that are necessary and adequate to determine the sources and disposition of livestock that are, or have been, in the dealer's possession within the previous twentyfour (24) months.

B.  The State Board of Agriculture shall have access to examine the records of all livestock dealers within reasonable working hours.

C.  Any holder of a license or permit issued pursuant to the Livestock Dealers Act shall be deemed to have given consent to any authorized officer, employee, or agent of the State Department of Agriculture to enter and inspect a livestock facility or examine the records of a livestock dealer in accordance with the provisions of the Livestock Dealers Act.  Refusal to permit entry or inspection, except for good cause, shall constitute grounds for denial, suspension, nonrenewal, or revocation of a license as provided in the provisions of the Livestock Dealers Act.

D.  1.  Each livestock dealer shall be licensed by the Department.  The Department shall require each applicant for licensure to provide proof of a bond or other financial instrument as required by the Federal Packers and Stockyards Act of 1921, as amended.  No bond shall be less than Ten Thousand Dollars ($10,000.00).  It shall be a violation of the Livestock Dealers Act for anyone to act as a livestock dealer without a valid livestock dealer license.

2.  Livestock purchased by any packer, market agency, or dealer shall be paid for in accordance with Section 409 of the Federal Packers and Stockyards Act of 1921, as amended.

Added by Laws 1976, c. 49, § 2, emerg. eff. April 9, 1976.  Amended by Laws 1996, c. 185, § 8, eff. Nov. 1, 1996; Laws 2001, c. 146, § 95, emerg. eff. April 30, 2001.  Renumbered from § 1752 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-9-144.  Rules - Powers and duty of Department.

A.  The State Board of Agriculture shall have authority to promulgate all necessary rules for the implementation of the Livestock Dealers Act.

B.  The State Department of Agriculture shall have the power and duty to:

1.  Issue, renew, suspend, revoke, modify, or deny licenses to livestock dealers pursuant to the Livestock Dealers Act;

2.  Issue, renew, suspend, revoke, modify, or deny a permit to conduct a livestock special sale;

3.  Enter upon public and private property for the purpose of making inspections required by the Livestock Dealers Act;

4.  Enforce the standards and rules promulgated by the Board pursuant to the Livestock Dealers Act;

5.  Investigate complaints and hold hearings;

6.  Initiate proceedings, request prosecution of, and initiate injunctive proceedings against any person who violates any of the provisions of the Livestock Dealers Act or any rule promulgated pursuant to the Livestock Dealers Act;

7.  Establish and assess administrative penalties against any person who violates any of the provisions of the Livestock Dealers Act or any rule promulgated pursuant thereto;

8.  Establish the term and fee for licenses; and

9.  Exercise all incidental powers as necessary and proper to implement and enforce the provisions of the Livestock Dealers Act and the rules of the Board promulgated pursuant thereto.

Added by Laws 1976, c. 49, § 3, emerg. eff. April 9, 1976.  Amended by Laws 1996, c. 185, § 9, eff. Nov. 1, 1996; Laws 2001, c. 146, § 96, emerg. eff. April 30, 2001.  Renumbered from § 1753 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-9-145.  Notice of violations - Hearings and orders - Emergency orders - Service of process.

A.  1.  Whenever the State Department of Agriculture determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Livestock Dealers Act or of any rules promulgated thereto or any order of the Department, the Department shall give written notice to the alleged violator specifying the cause of complaint.

2.  The notice shall require that the matters specified be corrected or that the alleged violator appear before the Department at a time and place determined by the Department and answer the charges.

3.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection D of this section not less than twenty (20) days before the time set for the hearing.

B.  1.  The Department shall afford the alleged violator an opportunity for a fair hearing in accordance with the provisions of Article II of the Administrative Procedures Act.  On the basis of the evidence produced at the hearing, the Department shall make findings of fact and conclusions of law and enter an order.  The Department shall give written notice of the order to the alleged violator and to any other person at the hearing that made a written request for notice of the order.

2.  Recommendations for findings of fact and conclusions of law shall be transmitted by the hearing officer to the State Board of Agriculture which shall enter its order.  The Board may enter its order on the basis of the record or, before issuing its order, require additional hearings or further evidence to be presented.

3.  The order of the Board shall become final and binding on all parties unless appealed to the district court as provided in Article II of the Administrative Procedures Act.

C.  1.  Whenever the Department finds that an emergency exists requiring immediate action to protect the public health or welfare, the Department may without notice or hearing issue an order reciting the existence of the emergency and requiring that actions be taken as necessary to meet the emergency.  The order shall be effective immediately.

2.  Any person to whom an emergency order is directed shall comply immediately but on application to the Board shall be afforded a hearing within ten (10) days.

3.  On the basis of the hearing, the Board shall continue the order in effect, revoke it, or modify it.  Any person aggrieved by an order may appeal to the district court located in the affected area within thirty (30) days.  The appeal when docketed shall have priority over all pending cases on the docket, except criminal.

D.  1.  Except as expressly provided by law, any notice, order, or other instrument issued by or under authority of the Board shall be served on any person pursuant to the provisions of Section 2005 of Title 12 of the Oklahoma Statutes.

2.  Proof of service shall be made in accordance with service of a summons or by publication in a civil action, the proof to be filed by the Department; or the service may be made by mailing a copy of the notice, order, or other instrument by certified mail directed to the person affected at the person's lastknown post office address as shown by the files or records of the Department, and proof may be made by the affidavit of the person who did the mailing, and filed by the Department.

E.  Every certificate or affidavit of service made and filed as provided for in this section shall be prima facie evidence of the facts stated, and a certified copy shall have like force and effect.

F.  The hearings as provided for in this section may be conducted by the Board at a regular or special meeting of the Board, or the Board may designate hearing officers who shall have the power and authority to conduct hearings in the name of the Board at any time and place.  Such hearings shall be conducted in conformity with and records made as provided in the Administrative Procedures Act.

Added by Laws 1996, c. 185, § 10, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 146, § 97, emerg. eff. April 30, 2001.  Renumbered from § 1753.1 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-9-146.  Equitable relief.

The State Department of Agriculture may bring an action in a court of competent jurisdiction for equitable relief to redress or restrain a violation by any person of a provision of the Livestock Dealers Act, or a rule or order issued pursuant to the provisions of the Livestock Dealers Act.  The court has jurisdiction to determine the course of action, and to grant the necessary or appropriate relief including, but not limited to, mandatory or prohibitive injunctive relief or other interim equitable relief.

Added by Laws 1996, c. 185, § 11, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 146, § 98, emerg. eff. April 30, 2001.  Renumbered from § 1753.2 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-9-147.  Violations - Penalties.

A.  It shall be a violation for any person to:

1.  Operate as a livestock dealer without a valid livestock dealer license;

2.  Conduct a livestock special sale without a valid permit issued by the State Board of Agriculture for the time and place of the sale; or

3.  Violate the Livestock Dealers Act or any rule or order issued pursuant to the Livestock Dealers Act.

B.  It shall be a violation for any livestock dealer to fail to provide the Board with adequate records and other information to trace the origin of livestock in each consignment delivered to the livestock auction market, a livestock special sale, or a person.

C.  After a hearing in accordance with the Administrative Procedures Act, the Board has the authority to impose an administrative fine on any person violating the Livestock Dealers Act.

D.  Any person engaging in business as a livestock dealer after the license of the person has been revoked, suspended, or nonrenewed, or at any time the person has violated the provisions of the Livestock Dealers Act or any rule or order issued pursuant thereto, upon conviction thereof, shall be guilty of a misdemeanor and shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not exceeding Five Thousand Dollars ($5,000.00), imprisonment in the county jail not less than thirty (30) days nor exceeding one (1) year, or by both such fine and imprisonment.  Each day of the violation shall be a separate offense.

Added by Laws 1982, c. 129, § 2, operative Oct. 1, 1982.  Amended by Laws 1996, c. 185, § 12, eff. Nov. 1, 1996; Laws 2001, c. 146, § 99, emerg. eff. April 30, 2001.  Renumbered from § 1754 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-9-151.  Renumbered as § 5-2.1 of this title by Laws 2001, c. 146, § 265, emerg. eff. April 30, 2001.

§2-9-160.  Short title.

The provisions of this act shall be known and may be cited as the "Competitive Livestock Markets Act".

Added by Laws 2001, c. 400, § 1, eff. Nov. 1, 2001.

§2-9-161.  Packer - Definition.

As used in the Competitive Livestock Markets Act, "packer" means any person:

1.  Engaged in the business of buying more than five thousand (5,000) animal units of livestock per year in commerce for purpose of slaughter;

2.  Manufacturing or preparing meats or meat food products for sale of shipment in commerce; or

3.  Marketing meats, meat food products or livestock products in an unmanufactured form acting as a wholesale broker, dealer or distributor.

Added by Laws 2001, c. 400, § 2, eff. Nov. 1, 2001.

§2-9-162.  Packer prohibitions.

It shall be unlawful for any packer with respect to livestock, meats, meat products or livestock products in unmanufactured form to:

1.  Engage in or use any unfair, unjustly discriminatory or deceptive practice or device;

2.  Sell or otherwise transfer to or for any other packer or buy or otherwise receive from or for any other packer any article for the purpose or with the effect of apportioning the supply between any such persons if such apportionment has the tendency or effect of restraining commerce or of creating a monopoly;

3.  Sell or otherwise transfer to or for any other person, or buy or otherwise receive from or for any other person, any article for the purpose or with the effect of manipulating or controlling prices, or of creating a monopoly in the acquisition of buying, selling or dealing in any article, or of restraining commerce;

4.  Engage in any course of business or do any act for the purpose of or with the effect of manipulating or controlling prices, or of creating a monopoly in the acquisition of buying, selling, dealing in any article or of restraining commerce;

5.  Conspire, combine, agree or arrange with any other person to apportion territory for carrying on business, to apportion purchases of any article or to manipulate or control prices; or

6.  Conspire, combine, agree or arrange with any other person to aid or abet the doing of any act made unlawful by paragraph 1, 2, 3 or 4 of this section.

Added by Laws 2001, c. 400, § 3, eff. Nov. 1, 2001.

§2-9-163.  Declaratory judgment - Restraining order - Actions.

A.  Any person who has incurred damages as a result of the Competitive Livestock Markets Act may bring an action to:

1.  Obtain a declaratory judgment that an act or practice violates the Competitive Livestock Markets Act; or

2.  Enjoin or obtain a restraining order against a packer who is violating the Competitive Livestock Markets Act.

B.  A person who suffers damages as a result of a violation of the Competitive Livestock Markets Act may bring an individual or a class action for the damages caused by any violation of the Competitive Livestock Markets Act together with reasonable attorney fees, against the party or parties whose conduct is the proximate cause of such damages.

Added by Laws 2001, c. 400, § 4, eff. Nov. 1, 2001.

§2-9-164.  Accounts, records and memoranda.

Every packer shall keep such accounts, records and memoranda as necessary to fully and correctly disclose all transactions involved in such person's business, including the true ownership of the business by stockholding or otherwise.

Added by Laws 2001, c. 400, § 5, eff. Nov. 1, 2001.

§2-9-200.  Renumbered as § 20-1 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-201.  Renumbered as § 20-2 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-202.  Renumbered as § 20-3 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-203.  Renumbered as § 20-4 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-203.1.  Renumbered as § 1085.30a of Title 82 by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-204.  Renumbered as § 20-5 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-204.1.  Renumbered as § 20-6 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.  Renumbered as § 20-7 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.1.  Renumbered as § 20-8 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.2.  Renumbered as § 20-9 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.3.  Renumbered as § 20-10 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.3a.  Renumbered as § 20-11 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.4.  Renumbered as § 20-12 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-205.5.  Renumbered as § 20-13 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-206.  Renumbered as § 20-14 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-207.  Repealed by Laws 1997, c. 331, § 24, eff. Sept. 1, 1997.

§2-9-208.  Renumbered as § 20-15 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-209.  Renumbered as § 20-16 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-209.1.  Renumbered as § 20-17 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-210.  Renumbered as § 20-18 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-210.1.  Renumbered as § 20-19 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-210.2.  Renumbered as § 20-20 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-210.3.  Renumbered as § 20-21 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-211.  Renumbered as § 20-25 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-212.  Renumbered as § 20-26 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-212.1.  Renumbered as § 20-27 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-214.  Renumbered as § 20-28 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-9-215.  Renumbered as § 20-29 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-10-1.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-2.  Board as official state agency.

The State Board of Agriculture shall be the official state agency in all matters related to the health of birds, hatching eggs, and in the administration of the National Poultry Improvement Plan.

Added by Laws 1955, p. 93, art. 10(A), § 2.  Amended by Laws 2000, c. 367, § 125, emerg. eff. June 6, 2000.

§2-10-9.  Acceptance or approval of pending poultry feeding operation applications - Prohibition within certain distance upstream from Pensacola Project boundary.

The Oklahoma Department of Agriculture, Food, and Forestry shall not accept or approve any pending applications requesting permits for registration, construction or expansion of any poultry feeding operation, as defined in Section 10-9.1 of this title, to be located within one (1) mile upstream of the Pensacola Project boundary as described in the records of the Grand River Dam Authority and the Federal Emergency Management Agency.  Any such operation authorized or permitted prior to April 17, 2002, shall not be affected by the provisions of this section.

Added by Laws 2002, c. 94, § 2, emerg. eff. April 17, 2002.  Amended by Laws 2005, c. 292, § 24, eff. July 1, 2005.

§2-10-9.1.  Short title - Definitions.

A.  Sections 1 through 12 of this act shall be known and may be cited as the "Oklahoma Registered Poultry Feeding Operations Act".

B.  As used in Sections 1 through 23 of this act:

1.  "Animal Waste Management Plan" or "AWMP" means a written plan that includes a combination of conservation and management practices designed to protect the natural resources of the state as required by the State Department of Agriculture pursuant to the provisions of Section 7 of this act;

2.  "Best Management Practices" or "BMPs" means schedules of activities, prohibitions of practices, maintenance procedures and other management practices which prevent or reduce the pollution of waters of the state as established by the State Department of Agriculture pursuant to Section 7 of this act;

3.  "Board" means the State Board of Agriculture;

4.  "Certificate" means a written document issued to an individual by the Board pursuant to Section 17 of this act which indicates that the individual is authorized to land apply poultry waste by the Oklahoma Poultry Waste Applicators Certification Act;

5.  "Certified poultry waste applicator" means a person who has been certified by the Board to land apply poultry waste and includes a commercial poultry waste applicator and a private poultry waste applicator;

6.  "Commercial poultry waste applicator" means any person who engages in commercial land application of poultry waste.  Any farmer while working for a neighbor in agricultural production, and not advertising, nor holding himself or herself out to be in the business of land applying poultry waste, shall not be classified as a commercial poultry waste applicator, but as a private poultry waste applicator;

7.  "Contract growing arrangement" means any growout contract, marketing agreement, or other arrangement under which a contract poultry grower cares for or raises poultry;

8.  "Contract poultry grower" means any person engaged in the business of caring for or raising poultry, under a contract growing arrangement;

9.  "Common ownership" includes but is not limited to any person who has power or authority to manage, direct, restrict, regulate or oversee the operation or has financial control of two or more poultry feeding operations;

10.  "Department" means the State Department of Agriculture;

11.  "Expanding operation" means a registered poultry feeding operation that seeks to increase its registered capacity in excess of ten percent (10%) of the facility's original registered capacity;

12.  "Facility" means any place, site or location or part thereof where poultry are kept, handled, housed or otherwise maintained including but not limited to buildings, lots, pens and poultry waste management systems;

13.  "Integrator" means an entity which unites the elements associated with the poultry industry, including but not limited to hatching, feeding, processing and marketing.  It includes, but is not limited to, situations when growing is contracted out to others and when the integrator operates its own growing facilities;

14.  "Land application" means the spreading on, or incorporation into, the soil mantle primarily for beneficial purposes;

15.  "Operator" means the person who performs the daily management functions associated with the poultry feeding operation;

16.  "Person" means an individual, association, partnership, firm, company, public trust, corporation, joint stock company, trust estate, any other legal entity, or any agent, employee, representative assignor or successor thereof;

17.  "Nutrient-limited watershed" means a watershed of a water body which is designated as "nutrient-limited" in the most recent Oklahoma's Water Quality Standards;

18.  "Nutrient-vulnerable groundwater" means groundwater which is designated "nutrient-vulnerable" in the most recent Oklahoma's Water Quality Standards;

19.  "Poultry" includes chickens, turkeys, ducks, geese and any other domesticated bird used for human food and/or animal feed;

20.  "Poultry feeding operation" means a property or facility where the following conditions are met:

a. poultry have been, are or will be confined and fed or maintained for a total of forty-five (45) days or more in any twelve-month period,

b. crops, vegetation, forage growth or post-harvest residues are not sustained in the normal growing season over any portion of the property or facility, and

c. producing over ten (10) tons of poultry waste per year;

21.  "Poultry waste" means poultry excrement, poultry carcasses, feed wastes or any other waste associated with the confinement of poultry from a poultry feeding operation;

22.  "Poultry waste utilization business" means a business at which poultry waste is collected, recycled, processed or recovered into reusable products including, but not limited to, fertilizer and animal feed;

23.  "Poultry waste management system" means a combination of structures and practices serving a poultry feeding operation that provides for the collection, treatment, disposal, distribution, storage and land application of poultry waste;

24.  "Private poultry waste applicator" means any person who is not a commercial poultry waste applicator but engages in the land application of poultry waste for purposes including, but not limited to, producing any agricultural commodity on property owned or rented by the person or such person's employer, or if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person;

25.  "Waste facility" means any structure or combination of structures utilized to control poultry waste until it can be utilized in an authorized manner; and

26.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof.  Process wastewaters shall not be considered as waters of the state if contaminated at the site.

Added by Laws 1998, c. 232, § 1, eff. July 1, 1998.

§2-10-9.2.  Rule advisory committee.

A.  The State Board of Agriculture shall appoint a rule advisory committee who, without compensation, shall act as advisors to the Board in the formulation of the rules promulgated pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

1.  One member shall represent the integrators;

2.  Three members shall represent the contract growers;

3.  One member shall represent the field of hydrogeology;

4.  One member shall be a soil scientist;

5.  One member of a local conservation district;

6.  One member employed by the Oklahoma Water Resources Board;

7.  One member shall represent the field of water quality science; and

8.  Three members shall represent the general public, one of which shall represent the water department of a municipality.

Of the initial members, four shall serve for one-year terms; four shall serve for two-year terms; and four shall serve for three-year terms.

Upon reappointment for the one-year terms and the two-year terms herein created, all appointments shall be for a three-year term.  All members shall serve in such capacity during said term at the pleasure of the Board.

B.  Except for emergency rules, the State Department of Agriculture shall submit proposed rules to the rule advisory committee at the same time as the Department causes notice to be published in "The Oklahoma Register" pursuant to subsection B of Section 303 of Title 75 of the Oklahoma Statutes.  Comments of the rule advisory committee shall be submitted to the members of the Board at least fifteen (15) days prior to any official action by the Board on the rules.

C.  Proposed emergency rules shall be submitted by the Department to the rule advisory committee at least five (5) days prior to the rules being considered by the Board.

Added by Laws 1998, c. 232, § 2, eff. July 1, 1998.

§2-10-9.3.  Registration.

A.  1.  It shall be unlawful for any person to construct or operate a new poultry feeding operation without having first registered with the State Board of Agriculture.

2.  The owner or operator of a poultry operation not classified as a poultry feeding operation may register if such owner or operator elects to come under the provisions of the Oklahoma Registered Poultry Feeding Operations Act and the rules of the Board.

B.  Every poultry feeding operation in operation on the effective date of this act shall register within six (6) months of the effective date of this act.

C.  Any poultry feeding operation that has a valid license pursuant to the Oklahoma Concentrated Animal Feeding Operations Act shall not be required to register pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

Added by Laws 1998, c. 232, § 3, eff. July 1, 1998.

§2-10-9.4.  Poultry operations under common ownership - Registration upon waste exceeding certain limit - Reregistration upon certain increase in waste.

A.  Every poultry feeding operation shall be required to register annually to operate pursuant to the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

B.  1.  Two or more poultry operations under common ownership are considered, for the purposes of registration, to be a single poultry feeding operation if they adjoin each other or if they use a common waste facility.

2.  Once the cumulative amount of poultry waste produced by all facilities owned or managed by a person meets or exceeds the amount specified by paragraph 20 of Section 1 of this act, all poultry feeding operations owned by the person shall be required to become registered.

3.  After the effective date of this act, any poultry feeding operation shall be required to reregister for any increase in excess of ten percent (10%) of the facility's original registered capacity.

Added by Laws 1998, c. 232, § 4, eff. July 1, 1998.

§2-10-9.5.  Necessary forms and applications - Registration information and records required - False statements, etc. - Penalty - Notice upon changing integrators - Waste management educational training.

A.  The State Board of Agriculture shall cause to be prepared and available the necessary forms and applications for any person desiring or required to register a poultry feeding operation or expanding operation.

B.  The application to register to operate a new or previously unregistered poultry feeding operation or expanding operation shall be under oath and shall contain, as a minimum, the following information:

1.  Name and address of the owner and operator of the facility;

2.  Name and address of the poultry feeding operation;

3.  Number and type of poultry housed or confined;

4.  Name and address of the integrator whose poultry will be raised by the poultry feeding operation;

5.  A diagram or map and legal description showing geographical location of the facility on which the perimeters of the facility are designated, location of waters of the state, including, but not limited to, drainage from the facility, poultry waste storage facilities and land application sites owned or leased by the applicant or which the applicant has contracted with for the application of poultry waste;

6.  A copy of the Animal Waste Management Plan, or proof of application for such plan, Best Management Practices or any other plans authorized by the Oklahoma Department of Agriculture, Food, and Forestry;

7.  A statement of ownership.

a. If the applicant is a corporation, the name and address of the corporation and the name and address of each officer and registered agent of the corporation shall be included in the application.

b. If the applicant is a partnership or other legal entity, the name and address of each partner and stockholder with an ownership interest of ten percent (10%) or more shall be included in the statement.

c. The information contained in the statement of ownership shall be public information and shall be available upon request from the Board;

8.  The name and address of the person having day-to-day control of the operation, if such person is not the applicant and is acting as agent for the applicant;

9. a. An environmental history from the past three (3) years of any poultry feeding operation established and operated by the applicant or any other operation with common ownership in this state or any other state.  Such environmental history shall include but not be limited to all citations, administrative orders or penalties, civil injunctions or other civil actions, criminal actions, past, current and ongoing, taken by any person, agency or court relating to noncompliance with any environmental law, rule, agency order, or court action relating to the operation of a poultry feeding operation.

b. A copy of all records relating to the environmental history required by this paragraph shall accompany the application.

c. Noncompliance with a final agency order or final order or judgment of a court of record which has been set aside by a court on appeal of such final order or judgment shall not be considered a final order or judgment for the purposes of this subsection;

10.  Environmental awards or citations received or pollution prevention or voluntary remediation efforts undertaken by the applicant; and

11.  Any other information or records  required by the Department for purposes of implementing the Oklahoma Registered Poultry Feeding Operations Act or rules promulgated pursuant thereto.

C.  In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation, or certification in, omits material data from, or tampers with any application for registration shall, upon conviction, be guilty of a misdemeanor and may be subject to a fine of not more than Ten Thousand Dollars ($10,000.00) for each such violation.

D.  The owner of a poultry feeding operation shall be responsible for sending written notification to the Department upon changing integrators.

E.  For a transfer of registration to a new owner, the new owner shall register the operation pursuant to the rules of the Department.

F.  1.  All operators of poultry feeding operations shall attend educational courses on poultry waste handling.  All such operators shall attend educational training on poultry waste management as provided by Oklahoma State University through the Oklahoma Cooperative Extension Service.  All current and new operators shall receive no less than nine (9) hours of training in the first year and no less than three (3) hours each year thereafter.  The Oklahoma Cooperative Extension Service shall develop the educational training course to aid in certification.  Curricula for the training course will include the Oklahoma Cooperative Extension Service Waste Management Facts series and record books or their current equivalent.  Courses for poultry waste management shall include the following topics:

a. environmental process relevant to protecting water quality in poultry production,

b. basic handling systems to manage poultry waste from all types of poultry operations,

c. nutrient management, including sampling procedures, application rate determination, equipment calibration, and record-keeping systems,

d. relevant laws and rules applicable to poultry waste management in the State of Oklahoma, and

e. any other related subject as determined by Oklahoma State University in consultation with the Department.

2.  At the completion of each course, the operator shall receive a certification verifying completion.  The certificates shall be kept on site for five (5) years.

3.  Failure to obtain the prerequisite and annual training and education as provided in this subsection shall be deemed a violation of the Oklahoma Registered Poultry Feeding Operations Act.

4.  All operators shall meet the educational requirements of this section no later than December 31 of each year.

G.  No integrator shall enter into any contract with an operator of a poultry feeding operation who is not in compliance with the requirements of subsection F of this section.

Added by Laws 1998, c. 232, § 5, eff. July 1, 1998.  Amended by Laws 2005, c. 412, § 1, eff. Nov. 1, 2005.

§2-10-9.6.  Poultry Waste Education Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Department of Agriculture to be designated the "Poultry Waste Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies donated to the fund, and any other monies deposited in the fund pursuant to law.

B.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Agriculture to contract with Oklahoma State University to provide the educational courses required by the Oklahoma Poultry Waste Applicators Certification Act.

C.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1998, c. 232, § 6, eff. July 1, 1998.

§2-10-9.7.  Utilization of best management practices - Animal waste management plans.

A.  All poultry feeding operations shall utilize Best Management Practices and shall meet the conditions and requirements established by subsection B of this section and by rules promulgated by the State Board of Agriculture pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

B.  The criteria for Best Management Practices shall be promulgated by rules by the Board and shall include, but not be limited to, the following:

1.  There shall be no discharge of poultry waste to waters of the state;

2.  Stored poultry waste shall be isolated from outside surface drainage by ditches, dikes, berms, terraces or other such structures;

3.  No waters of the state shall come into direct contact with the poultry confined on the poultry feeding operation;

4.  Poultry waste handling, treatment, management and removal shall:

a. not create an environmental or a public health hazard,

b. not result in the contamination of waters of the state, and

c. conform to such other handling, treatment and management and removal requirements deemed necessary by the State Department of Agriculture to implement the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

The rules promulgated by the Board pursuant to this section shall provide for exceptions to the storage requirements for poultry waste in emergency situations.  Such exceptions shall include but not be limited to allowing a contract poultry grower to take such actions as are necessary to meet requirements imposed on a grower by an integrator.  In such situations growers shall be required to take all actions feasible to prevent pollution from stored poultry waste.

C.  Every poultry feeding operation shall have an Animal Waste Management Plan which shall include at a minimum:

1.  A description of poultry waste handling procedures and availability of equipment and type of equipment to be used;

2.  The calculations and assumptions used for determining land application rates;

3.  All nutrient analysis data, for soil and poultry waste testing;

4.  Legal description of lands to be used by an operation for land application;

5.  Land application rates of poultry waste shall be based on the available nitrogen and phosphorous content of the poultry waste and shall provide controls for runoff and erosion as appropriate for site conditions;

6.  The procedures documented in the Animal Waste Management Plan must ensure that the handling and utilization of poultry waste complies with the following requirements:

a. adequate poultry waste storage shall be provided consistent with rules promulgated by the State Department of Agriculture pursuant to subsection B of this section,

b. poultry waste shall not be applied to land when the ground is saturated or during rainfall events.  Poultry waste shall not be applied to land when the ground is frozen except in conformance with the Animal Waste Management Plan,

c. poultry waste shall only be applied to suitable land at appropriate times and rates.  Discharge or runoff of waste from the application site is prohibited.  Timing and rate of applications shall be based on assimilation capacity of the soil profile, assuming usual nutrient losses, expected precipitation, and soil conditions, and

d. poultry waste application shall be prohibited on land subject to excessive erosion;

7.  Records shall be maintained of all poultry wastes applied on land owned or controlled by the operator, and sold or given to other persons:

a. if the poultry waste is sold or given to other persons for land application or other use, the poultry feeding operation shall maintain a log of:  date of removal from the poultry feeding operation; name of recipient the poultry waste is sold or given to; and amount in wet tons, dry tons or cubic yards of poultry waste removed from the poultry feeding operation, and

b. the poultry feeding operation shall make available to the recipient any nutrient sample analysis from that year;

8.  Any analysis required by the provisions of the Oklahoma Registered Poultry Feeding Operations Act or rules promulgated thereto shall be performed by a qualified environmental testing laboratory certified by the Department of Environmental Quality and approved by the State Department of Agriculture; and

9.  Such other information deemed necessary by the State Department of Agriculture to administer the provisions of the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

D.  Every poultry feeding operation located in a non-nutrient-limited watershed and non-nutrient-vulnerable groundwaters shall perform soil testing on each land application and poultry waste testing at least once every three (3) years to determine:

1.  Soil pH and plant available nutrients including, at a minimum, nitrogen, phosphorous and potassium;

2.  Poultry waste nutrient concentrations and moisture; and

3.  Application rate based upon current United States Department of Agriculture Natural Resources Conservation Service Waste Utilization Standards, unless the State Department of Agriculture approves other standards.

E.  1.  Every poultry feeding operation located in a nutrient-limited watershed and nutrient-vulnerable groundwater shall perform an annual soil test on each land application area prior to the first application of the calendar year.  Poultry waste testing shall be performed annually prior to the first application of the calendar year.  Soil and poultry waste testing shall be performed to determine:

a. soil pH and plant available nutrients including at least nitrogen, phosphorous and potassium,

b. poultry waste nutrient concentrations and moisture, and

c. application rate based upon current United States Department of Agriculture Natural Resources Conservation Service Waste Utilization Standards, unless the State Department of Agriculture approves other standards.

2.  Soil and poultry waste analysis data shall be retained by the poultry feeding operation for as long as the site is in operation.

F.  1.  Poultry feeding operations shall develop a plan for the disposal of carcasses associated with normal mortality.

2.  In the event there is an outbreak of a major disease or other emergency resulting in deaths significantly higher than normal mortality rates, the State Department of Agriculture may approve, in writing, an alternate method of disposal of carcasses or the storage of poultry waste during the emergency period.

Added by Laws 1998, c. 232, § 7, eff. July 1, 1998.

§2-10-9.8.  Registration fee.

Every application shall be accompanied by an annual registration fee of Ten Dollars ($10.00), which is nonrefundable.  All such fees shall be deposited in the Agriculture Regulation Revolving Fund created in Section 24 of this act to be used for the purpose of implementing the provisions of the Oklahoma Registered Poultry Feeding Operations Act and the Oklahoma Poultry Waste Applicators Certification Act.

Added by Laws 1998, c. 232, § 8, eff. July 1, 1998.

§2-10-9.8a.  New or expanded poultry feeding operations - Construction in certain areas prohibited.

On and after the effective date of this act:

1.  No new or expanding poultry feeding operations, operated by entities prohibited in Section 951 of Title 18 of the Oklahoma Statutes including but not limited to entities operating as prescribed by Section 954 of Title 18 of the Oklahoma Statutes, shall be constructed within a one-hundred-year flood plain; and

2.  No new or expanding poultry feeding operations, operated by entities prohibited in Section 951 of Title 18 of the Oklahoma Statutes including but not limited to entities operating as prescribed by Section 954 of Title 18 of the Oklahoma Statutes, shall be constructed within the following minimum buffer areas:

a. one and one-half (1 1/2) miles of the high water mark of a surface public water supply if the poultry feeding operation is located within the watershed for the public water supply,

b. one (1) mile of any designated scenic river area as specified by the Scenic Rivers Act,

c. one (1) mile of a public drinking water well, and

d. one (1) mile of a water body specified as Outstanding Resource Waters that has recreational or ecological significance as outlined by the most current Water Quality Standards promulgated by the Oklahoma Water Resources Board.

Added by Laws 2002, c. 65, § 1.

§2-10-9.9.  Designation of poultry feeding operation as concentrated animal feeding operation.

A.  In addition to the authority of the State Board of Agriculture to make designations of a concentrated animal feeding operation pursuant to Section 9-204.1 of Title 2 of the Oklahoma Statutes, the Board shall have the power to designate a poultry feeding operation as a concentrated animal feeding operation as defined by Section 9-202 of Title 2 of the Oklahoma Statutes subject to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act after an administrative determination that an operation has violated or is unwilling to comply with any of the provisions of the Oklahoma Registered Poultry Feeding Operations Act, or any rule promulgated pursuant thereto whether or not the State Department of Agriculture determines the registered poultry feeding operation to be a significant contributor of pollution to waters of this state.

B.  In order to protect the public health and safety and the environment of this state, the Board, pursuant to the Oklahoma Registered Poultry Feeding Operations Act, may require application for a concentrated animal feeding operation license to establish and operate a poultry feeding operation on and after the effective date of this act to any person or other legal entity which:

1.  Is not in substantial compliance with a final agency order or any final order or judgment of a court of record secured by any state or federal agency relating to poultry feeding operations; or

2.  Has evidenced a reckless disregard for the protection of the public and the environment as demonstrated by a history of noncompliance with environmental laws and rules resulting in endangerment of human health or the environment.

C.  Any action taken in regard to the denial, suspension or revocation of a license shall be in conformity with the rules of the Board governing administrative procedures and with the Administrative Procedures Act.

D.  The Board shall promulgate rules which will provide a procedure whereby any poultry operation which has been designated a concentrated animal feeding operation pursuant to this section may have such designation removed.  The rules shall require satisfactory evidence that such designation is no longer necessary in order to ensure that the operation will comply with all provisions of the Oklahoma Registered Poultry Feeding Operations Act and will not contribute to pollution of the waters of this state.

Added by Laws 1998, c. 232, § 9, eff. July 1, 1998.

§2-10-9.10.  Investigation of complaints - Entry upon premises - Standard health precautions.

A. 1. a. The State Board of Agriculture or its authorized agents are empowered to enter upon the premises of any poultry feeding operation for the purpose of investigating complaints as to the operation or to determine whether there are any violations of the Oklahoma Registered Poultry Feeding Operations Act.

b. This section shall not be construed to authorize the Board or its agents to violate any provision of the United States Constitution or the Oklahoma Constitution relating to unlawful search or seizure.

2. a. Registration of a poultry feeding operation pursuant to the Oklahoma Registered Poultry Feeding Operations Act shall be deemed to constitute consent for entry upon the premises of such operation by the Board or its agents for the purpose of implementing the provisions of this subsection.

b. The State Department of Agriculture shall make at least one inspection per calendar year of every poultry feeding operation registered pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

B.  1.  The Board shall promulgate standard precautions for the prevention of the transmission of communicable diseases to humans and animals to be used by employees of the Department when inspecting poultry feeding operations pursuant to their official duties specified by the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

2.  Except for emergency situations or when enforcement of the provisions of the Oklahoma Registered Poultry Feeding Operations Act requires the use of the standard precautions as promulgated by the Board pursuant to paragraph 1 of this subsection, Department employees shall observe the health standards and sanitary requirements of the facility.

C.  The Board shall maintain necessary records and undertake such studies, investigations and surveys for the proper administration of the Oklahoma Registered Poultry Feeding Operations Act.

Added by Laws 1998, c. 232, § 10, eff. July 1, 1998.

§2-10-9.11.  Violations - Criminal and administrative penalties - Injunctions.

A.  1.  Any person violating the provisions of the Oklahoma Registered Poultry Feeding Operations Act shall, upon conviction, be guilty of a misdemeanor and may be punished by a fine not to exceed Two Hundred Dollars ($200.00).

2.  The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of the Oklahoma Registered Poultry Feeding Operations Act or any rule promulgated thereunder.

B.  1.  In addition to the criminal penalties specified by this section, the State Department of Agriculture may:

a. assess an administrative penalty of not more than Two Hundred Dollars ($200.00) per day of noncompliance, or

b. bring an action for injunctive relief granted by a district court.

2.  A district court may grant injunctive relief to prevent a violation of, or to compel compliance with, any of the provisions of the Oklahoma Registered Poultry Feeding Operations Act or any rule promulgated thereunder or order, registrations and certificates issued pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

3.  Nothing in this section shall preclude the Department from seeking penalties in district court in the maximum amount allowed by law.  The assessment of penalties in an administrative enforcement proceeding shall not prevent the subsequent assessment by a court of the maximum criminal penalties for violations of the Oklahoma Registered Poultry Feeding Operations Act.

4.  Any person assessed an administrative penalty may be required to pay, in addition to such penalty amount and interest thereon, attorneys fees and costs associated with the collection of such penalties.

C.  1.  Any action for injunctive relief to redress or restrain a violation by any person of the Oklahoma Registered Poultry Feeding Operations Act, or for any rule promulgated thereunder, or order issued pursuant thereto, or recovery of any administrative penalty assessed pursuant to the Oklahoma Registered Poultry Feeding Operations Act may be brought by:

a. the district attorney of the appropriate district court of the State of Oklahoma,

b. the Attorney General on behalf of the State of Oklahoma, or

c. the Department on behalf of the State of Oklahoma.

2.  The court shall have jurisdiction to determine the action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

3.  It shall be the duty of the Attorney General and district attorney if requested by the Commissioner of Agriculture to bring such actions.

D.  Except as otherwise provided by law, administrative and civil penalties shall be paid into the State Department of Agriculture Regulation Revolving Fund.

E.  For the purposes of the Oklahoma Registered Poultry Feeding Operations Act, each day upon which a violation is committed or is permitted to continue shall be deemed a separate offense.

F.  Any contract poultry grower determined after notice and opportunity for a hearing by the Department as flagrantly disregarding Best Management Practices shall result in the Department notifying the integrator in writing.

G.  The Department shall notify all integrators of any violations assessed against an operator who is under a contract growing arrangement with that integrator and, upon the written request of the integrator, notify that integrator of all violations assessed an operator with whom the integrator contemplates entering into a contract.

H.  In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation or certification form, notice or report, or who knowingly renders inaccurate any monitoring device or method required to be maintained by any rule promulgated by the Board, shall, upon conviction, be guilty of a misdemeanor and may be subject to a fine of not more than Five Thousand Dollars ($5,000.00) for each such violation.

Added by Laws 1998, c. 232, § 11, eff. July 1, 1998.

§2-10-9.12.  Rules - Violation points system.

A.  The State Board of Agriculture after consideration of comments by the rule advisory committee shall promulgate rules for the administration, implementation and enforcement of the Oklahoma Registered Poultry Feeding Operations Act.

B.  1.  The State Board of Agriculture shall promulgate a violation points system for persons violating the Oklahoma Registered Poultry Feeding Operations Act which provides that:

a. violations involving the greatest harm to the natural resources of the state, ground or surface water quantity or quality, public health or the environment shall receive the most points and shall be considered significant violations,

b. violations that are committed willfully or intentionally shall be considered significant violations,

c. the number of points received shall be directly related to the degree of negligence or willfulness,

d. the commission of three significant violations, or the commission of lesser violations that result in a predetermined cumulative number of points, within a limited period of time of not less than two (2) years shall result in the mandatory designation of the registered poultry feeding operation as a concentrated animal feeding operation subject to the Oklahoma Concentrated Animal Feeding Operations Act, and

e. the commission of one significant violation that results in serious harm may result in the designation of the poultry operation as a concentrated animal feeding operation subject to the Oklahoma Concentrated Animal Feeding Operations Act.

2.  In developing the violation points system pursuant to this subsection, the Board shall determine the:

a. number of points that lesser violations must cumulatively total to result in the designation of the poultry operation as a concentrated animal feeding operation subject to the Oklahoma Concentrated Animal Feeding Operations Act,

b. limited period of time during which the commission of three significant violations, or the commission of a greater number of lesser violations, will result in the administrative action.  The limited period of time shall not be less than two (2) years,

c. duration of the registration revocation, and

d. conditions under which the person whose registration is revoked may reapply for another registration pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

C.  For the performance of its duties and responsibilities, the Board is authorized to employ such personnel and agents as may be required within the funds available.

Added by Laws 1998, c. 232, § 12, eff. July 1, 1998.

§2-10-9.13.  Short title - Purpose.

A.  Sections 13 through 15 of this act shall be known and may be cited as the "Oklahoma Poultry Waste Transfer Act".  The purpose of this act shall be to encourage the transfer of poultry waste out of designated nutrient-limited watersheds and nutrient-vulnerable groundwater as designated in the most recent Oklahoma's Water Quality Standards.

B.  The State Department of Agriculture shall develop a plan to encourage the transfer of poultry waste out of designated nutrient-limited watersheds and nutrient-vulnerable groundwater as designated by the most recent Oklahoma's Water Quality Standards.

Added by Laws 1998, c. 232, § 13, eff. July 1, 1998.

§2-10-9.14.  Poultry Waste Transfer Fund.

A.  There is hereby created in the State Treasury a fund for the State Department of Agriculture to be designated as the Poultry Waste Transfer Fund.  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of:

1.  All monies received by the Department for implementing the purpose of the provisions of the Oklahoma Poultry Waste Transfer Act;

2.  Interest attributable to investment of money in the Poultry Waste Transfer Fund; and

3.  Money received by the Department in the form of gifts, grants, reimbursements, or from any other source intended to be used for the purposes specified by or collected pursuant to the provisions of the Poultry Waste Transfer Fund.

B.  The monies deposited in the Poultry Waste Transfer Fund shall at no time become monies of the state and shall not become part of the general budget of the Department or any other state agency.  Except as provided for in this section, no monies from the Poultry Waste Transfer Fund shall be transferred for any purpose to any other state agency or any account of the Department or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 1998, c. 232, § 14, eff. July 1, 1998.

§2-10-9.15.  Report to Legislature and Governor.

The State Department of Agriculture shall file a report with the Legislature and the Governor detailing the administration of the Oklahoma Poultry Waste Transfer Act and its effectiveness in bringing about the prevention of water pollution in this state.  The first report shall be filed no later than December 31, 1999.  Subsequent reports shall be filed every three (3) years thereafter.

Added by Laws 1998, c. 232, § 15, eff. July 1, 1998.

§2-10-9.16.  Short title.

Sections 16 through 21 of this act shall be known and may cited as the "Oklahoma Poultry Waste Applicators Certification Act".

Added by Laws 1998, c. 232, § 16, eff. July 1, 1998.

§2-10-9.17.  Applicator's certificates - Application - Renewal - Violation - Fees.

A.  It shall be unlawful and a misdemeanor punishable by a fine of not more than Five Thousand Dollars ($5,000.00) for any person to act, operate, or do business or advertise as a commercial poultry waste applicator or to land apply poultry waste as a private poultry waste applicator unless such person has obtained a valid applicator's certificate issued by the State Board of Agriculture.

B.  Applicator's certificates shall be issued by the Board, to applicants who qualify under the provisions of the Oklahoma Poultry Waste Applicators Certification Act.

C.  Certificates shall be issued only upon application therefor to the Board on a form of application prescribed by the Board.  The application shall contain information regarding the applicant's qualifications and proposed operations and such other information as may be specified by the Board.

D.  A certificate shall be issued only after satisfactory completion of such certification standards as determined by the Board.

E.  1.  All commercial applicator certificates shall expire on the thirty-first day of December following their issuance or renewal, and may be renewed for the ensuing calendar year, without penalty, if a properly completed application is filed with the Board not later than the first day of January of each year.  A registration fee of Fifteen Dollars ($15.00) shall accompany every initial application for certification.  A renewal fee of Fifteen Dollars ($15.00) shall accompany every renewal application.

2.  All private applicator certificates shall be in effect for five (5) years and may be renewed by application.  A registration fee of Fifteen Dollars ($15.00) shall accompany every initial application for certification.  A renewal fee of Fifteen Dollars ($15.00) shall accompany every renewal application.  The Fifteen Dollar ($15.00) registration and renewal fee shall be waived if the private applicator is also registered pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

3.  All such fees shall be deposited in the Agriculture Regulation Revolving Fund to be used for the purpose of implementing the provisions of the Oklahoma Registered Poultry Feeding Operations Act and the Oklahoma Poultry Waste Applicators Certification Act.

Added by Laws 1998, c. 232, § 17, eff. July 1, 1998.  Amended by Laws 2000, c. 367, § 126, emerg. eff. June 6, 2000.

§2-10-9.18.  Report regarding all poultry waste land-applied.

A.  Every certified poultry waste applicator shall file by December 31 of each year an annual report with the State Department of Agriculture regarding all poultry waste land-applied by such applicator for the period from July 1 of the previous year through June 30 of that year.  Such report shall contain the following information:

1.  The legal description and conservation district where the poultry waste was produced;

2.  The legal description and conservation district where the poultry waste was land applied;

3.  Date of each application;

4.  Total and per acre amount of each application;

5.  Name and address of the person for whom poultry waste was applied;

6.  The most recent soil test results obtained; and

7.  Such other information as may be required by the State Board of Agriculture.

B.  The Department shall promulgate and make available forms to be used in making such report.

C.  Applicators who seek to obtain a renewal certificate shall submit the report with their application for renewal.  No renewal certificate may be issued without submission of this report.

D.  The State Department of Agriculture shall provide such reports to the Oklahoma Conservation Commission.  The Commission shall publish an annual report containing the following information:

1.  The total amount of poultry waste produced in each conservation district; and

2.  The total amount of poultry waste land applied by a certified applicator when land applied in each conservation district.

E.  The Commission shall submit copies of the report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives by March 1 of each year.  Copies of such reports shall be made available to all federal, state and local cooperating agencies and to the general public.

Added by Laws 1998, c. 232, § 18, eff. July 1, 1998.

§2-10-9.19.  Land application of poultry waste  - Tests - Rate - Rules.

1.  Prior to any land application of poultry waste by a certified poultry waste applicator, the applicator shall obtain the most recent soil and poultry waste tests as required by the Oklahoma Poultry Waste Applicators Certification Act.

2.  Land application of poultry waste in a non-nutrient-limited watershed and non-nutrient-vulnerable groundwaters shall not be made at any rate which exceeds the most recently published United States Department of Agriculture Natural Resources Conservation Service Waste Utilization Standards.

3.  The State Department of Agriculture may promulgate rules pursuant to the Administrative Procedures Act which will prohibit the land application of poultry waste in nutrient-limited watersheds and nutrient-vulnerable groundwaters based upon lower soil phosphorous levels than are allowed in this section for non-nutrient-limited watersheds and non-nutrient-vulnerable groundwaters.

Added by Laws 1998, c. 232, § 19, eff. July 1, 1998.  Amended by Laws 2000, c. 367, § 127, emerg. eff. June 6, 2000.

§2-10-9.19a.  Land application of poultry waste - Compliance with animal waste management and conservation plans.

Land application of poultry waste, whether performed by a private or commercial poultry waste applicator, shall comply at all times with the provisions set forth in:

1.  The Animal Waste Management Plan, if application is conducted on land operated by a registered poultry operation; and

2.  The Conservation Plan, if application is conducted on land operated by entities not regulated pursuant to the Registered Poultry Feeding Operations Act and is located in a nutrient-limited watershed.

Added by Laws 2002, c. 65, § 2.

§2-10-9.20.  Administration and enforcement of act - Rules and standards - Reciprocal agreements - Test samples.

A.  The State Department of Agriculture shall administer and enforce the provisions of the Oklahoma Poultry Waste Applicators Certification Act and shall promulgate rules and standards for the application of poultry waste, work performance, the certification of applicators of poultry waste, recertification of applicators, procedures and best management practices.

B.  The State Board of Agriculture shall have the authority to negotiate reciprocal agreements with the federal government or any state, or any department or agency of either for the purpose of fulfilling the intent of the Oklahoma Poultry Waste Applicators Certification Act.

C.  The Department may take samples of poultry waste and soil at application sites in order to determine their concentration.  The work of each applicator may be inspected at the application site of each applicator to determine whether or not the work is performed according to the provisions of the Oklahoma Poultry Waste Applicators Certification Act.

Added by Laws 1998, c. 232, § 20, eff. July 1, 1998.

§2-10-9.21.  Suspension, cancellation, denial or revocation of certificate.

A.  Any certificate issued pursuant to the Oklahoma Poultry Waste Applicators Certification Act may be suspended, canceled, denied, or revoked by the State Department of Agriculture after notice and an opportunity to be heard has been given to the holder of the certificate.

B.  Suspension, cancellation, denial or revocation of a certificate may be made if the Department finds the holder of the certificate:

1.  Has used methods of poultry waste not suitable or safe for the land application site for which they shall have been employed;

2.  Has failed or refused to furnish the Department, upon request, true information regarding methods and safety measures used, work performed, or other information deemed essential by the Department, or has made any false statement or representation in such person's application for issuance or renewal of a certificate;

3.  Has violated any state law, rule, or standard prescribed or order issued by the State Board of Agriculture;

4.  Has failed or refused to file annual reports as specified in the Oklahoma Poultry Waste Applicators Certification Act;

5.  Has failed to perform work according to minimum standards authorized by the Oklahoma Poultry Waste Applicators Certification Act;

6.  Has acted, operated, done business, or advertised as a commercial applicator without having obtained a valid certificate issued by the Department;

7.  Has acted or operated as a private applicator without having obtained a valid private poultry waste applicator certificate issued by the Department; or

8.  Has been convicted in any court of a violation of the Oklahoma Poultry Waste Applicators Certification Act.

Added by Laws 1998, c. 232, § 21, eff. July 1, 1998.  Amended by Laws 2000, c. 367, § 128, emerg. eff. June 6, 2000.

§2-10-9.22.  Maintenance and protection of high quality of surface and groundwater - Poultry waste management educational programs - Funding.

A.  1.  The Oklahoma Legislature hereby establishes that it is the public policy to maintain and protect the high quality of the surface and groundwater of this state for present and future uses.

2.  Because of the potential threat of water contamination it is imperative for the protection of the public health and safety of the citizens of this state, that educational training programs on poultry waste management consistent with this act be made available and provided to operators of poultry feeding operations and land applicators of poultry waste.  To ensure that the educational programs are fully and adequately funded, integrators doing business in this state shall contract with the Oklahoma State University through the Oklahoma Cooperative Extension Service to provide educational training courses and certification of operators of poultry feeding operations and land applicators of poultry waste.  The contract shall require that integrators shall provide One Hundred Fifty Thousand Dollars ($150,000.00) during fiscal year ending June 30, 1999 and funds up to, but not exceeding Fifty Thousand Dollars ($50,000.00) for each of the three subsequent fiscal years.  In the event of federal mandates, regulations or requirements concerning poultry feeding operations which duplicate any or all state regulations the federal mandates, regulations or requirements would supersede such regulations.

Added by Laws 1998, c. 232, § 22, eff. July 1, 1998.

§2-10-9.23.  Report of educational activities - Evaluation of effectiveness of curriculum.

The Oklahoma Cooperative Extension Service shall provide to the Secretary of the Environment no later than January 31, 1999, and January 31 of each following year, a written report of their educational activities involving poultry operators and waste applicators pursuant to this act.  This report shall include, but not be limited to:

1.  The number of operators and applicators enrolled in courses required in the first year listed by conservation district;

2.  The number of operators successfully completing such courses listed by conservation district;

3.  The number of operators and applicators enrolled in courses required in subsequent years listed by conservation district; and

4.  The number of operators successfully completing such courses listed by conservation district.

The Secretary of the Environment shall use the data provided in this report along with water quality monitoring and other environmental data to evaluate the effectiveness of the curriculum offered.  The Secretary shall work in conjunction with the Oklahoma Cooperative Extension Service to correct any course deficiencies identified in the evaluation.

Added by Laws 1998, c. 232, § 23, eff. July 1, 1998.

§2-10-9.24.  Agriculture Regulation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Agriculture to be designated the "Agriculture Regulation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees and fines assessed on concentrated animal feeding operations, registered poultry feeding operations, and any other monies deposited in this fund pursuant to law.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Agriculture for the regulation, enforcement, and administration of the State Department of Agriculture Water Quality Division.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1998, c. 232, § 24, eff. July 1, 1998.

§2-10-9.25.  Severability.

The provisions of this act are severable and if any part or provision shall be held void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of this act.

Added by Laws 1998, c. 232, § 26, eff. July 1, 1998.

§2-10-21.  State Poultry Show - Expenses - Two divisions.

There is hereby established in the State of Oklahoma a State Poultry Show, which shall be held annually under the supervision of the Oklahoma State Poultry Federation.  The show shall be held each year at a central point in the State of Oklahoma designated by the Oklahoma State Poultry Federation.  Expenses may be paid from any funds that have been made available for that purpose to the State Department of Agriculture or the State Board of Agriculture on claims approved by the Board.  The State Poultry Show shall be divided into two divisions:

1.  Adult or Open Division.  Any person raising poultry may exhibit in the Division.  Entry fees and premiums shall be fixed by the Board in cooperation and after consultation with the Oklahoma State Poultry Federation or its representatives.  Nonresident exhibitor premiums shall be paid from entry fees collected by the Oklahoma State Poultry Federation; and

2.  Junior Division.  An exhibitor in the division shall be a boy or girl between the ages of nine (9) and nineteen (19) years.  Participation in the Junior Divisions of all contests in school district, county, and state poultry and egg shows shall be limited to specimens of poultry and eggs actually produced and raised by school children of that district, county, and the state, respectively.

Added by Laws 1955, p. 93, art. 10(B), § 1.  Amended by Laws 1994, c. 126, § 1, emerg. eff. May 2, 1994; Laws 2000, c. 367, § 129, emerg. eff. June 6, 2000.

§2-10-22.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§2-10-23.  County poultry show - Funds.

The board of county commissioners of each county in the state may include in its annual estimate of needs a sum of not less than Two Hundred Fifty Dollars ($250.00) for a county poultry show, which may be placed in a separate fund to be known as the "county poultry show fund".  The county excise board shall make a sufficient appropriation and levy for such purpose.  The county poultry show fund shall be used in holding an annual county poultry show.  The show shall be held by the county branch of the Oklahoma State Poultry Federation.  All expenditures from the fund shall be approved by the board of county commissioners.

Added by Laws 1955, p. 94, art. 10(B), § 3.  Amended by Laws 1994, c. 126, § 2, emerg. eff. May 2, 1994; Laws 2000, c. 367, § 130, emerg. eff. June 6, 2000.

§2-10-24.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§2-10-25.  Premiums and expenses.

At least sixty percent (60%) of any amount made available for the state show or any county show shall be used to pay premiums and to defray expenses for the junior division of the show.  The remainder shall be used to pay premiums and to defray expenses for the adult or open division.

Added by Laws 1955, p. 94, art. 10(B), § 5.  Amended by Laws 2000, c. 367, § 131, emerg. eff. June 6, 2000.

§2-10-26.  State-wide broiler show.

In order to promote greater interest in the production of high quality broilers in the State of Oklahoma, particularly among the junior members of farm organizations, including the FFA and 4-H Clubs, there is established in the State of Oklahoma an annual state-wide broiler show.  The show shall be organized and operated in cooperation with various recognized associations within the State of Oklahoma by the State Board of Agriculture.

Added by Laws 1957, p. 10, § 1.  Amended by Laws 1994, c. 126, § 3, emerg. eff. May 2, 1994; Laws 2000, c. 367, § 132, emerg. eff. June 6, 2000.

§2-10-27.  Time and place - Rules - Premiums.

The State Board of Agriculture is authorized to designate the exact time and place where the state-wide broiler show shall be held and make rules governing the operation of the show and the fixing of premiums to be paid to various exhibitors.

Added by Laws 1957, p. 10, § 2.  Amended by Laws 2000, c. 367, § 133, emerg. eff. June 6, 2000.

§2-10-28.  Fees.

A fee not to exceed Two Dollars ($2.00) per entry at each broiler show may be charged to all exhibitors.  Exhibitors under the age of eighteen (18) shall be permitted to exhibit without payment.

Added by Laws 1957, p. 10, § 3.  Amended by Laws 2000, c. 367, § 134, emerg. eff. June 6, 2000.

§2-10-29.  Repealed by Laws 1996, c. 138, § 8, emerg. eff. May 1, 1996.

§2-10-30.  Premiums to junior exhibitors.

A maximum of eighty-five percent (85%) of the funds appropriated for the state-wide broiler show shall be used to pay premiums to junior exhibitors.

Added by Laws 1957, p. 11, § 5.  Amended by Laws 2000, c. 367, § 135, emerg. eff. June 6, 2000.

§2-10-41.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-42.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-61.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-62.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-63.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-64.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-65.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-66.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-67.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-68.  Repealed by Laws 2000, c. 367, § 136, emerg. eff. June 6, 2000.

§2-10-71.  Definitions.

As used in this subarticle:

1.  "Ambient temperature" means the atmospheric temperature surrounding or encircling shell eggs;

2.  "Case" means thirty (30) dozen eggs or any container designed to hold thirty (30) dozen eggs;

3.  "Consumer" means any person using eggs for food and including, but not limited to, restaurants, hotels, cafeterias, hospitals, state institutions, or any other establishment serving food to be consumed on the premises.  The term "consumer" shall not include the armed forces or any other federal agency or institution where federal egg grade certificates are issued;

4.  "Container" means any receptacle or packaging in which eggs are dispensed to consumers;

5.  "Dealer" means any person engaged in the wholesale marketing of eggs.  A dealer may also sell eggs to the consumer but shall not be considered a retailer;

6.  "Eggs" means raw eggs in the shell that are the product of the domesticated chicken or egg products manufactured from raw eggs and intended for human consumption;

7.  "Expiration date" means the date the eggs are to be removed from sale;

8.  "Pack-date" means the date that the eggs were placed in the container;

9.  "Packer" means any person who grades or packs eggs for sale to dealers, retailers, or consumers within the state.  A packer may sell eggs to consumers but shall not be considered a dealer;

10.  "Processor" means any person who operates a plant for the purpose of breaking or boiling eggs for liquid, freezing, drying, or commercial food manufacturing; and

11.  "Retailer" means any person who sells eggs to a consumer.

Added by Laws 1957, p. 6, § 1.  Amended by Laws 1985, c. 74, § 1, emerg. eff. May 20, 1985; Laws 1998, c. 272, § 1, eff. Nov. 1, 1998; Laws 2000, c. 243, § 41, emerg. eff. May 24, 2000.  Renumbered from § 5-21 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-72.  Pack-date and expiration date.

A.  A pack-date may be in a three-digit Julian date or a calendar date.

B.  An expiration date shall be used on the container, the date shall be preceded by "EXP", "sell by", or "use through".

Added by Laws 1985, c. 74, § 2, emerg. eff. May 20, 1985.  Amended by Laws 1998, c. 272, § 2, eff. Nov. 1, 1998; Laws 2000, c. 243, § 42, emerg. eff. May 24, 2000.  Renumbered from § 5-21.1 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.  Amended by Laws 2002, c. 173, § 8, emerg. eff. May 6, 2002.

§2-10-72.1.  Shell eggs not processed to destroy salmonellae - Safe handling instruction.

Shell eggs that have not been specifically processed to destroy all live salmonellae before distribution to the consumer shall require that the retail establishments include the following safe handling statement on the label of the shell egg container:

SAFE HANDLING INSTRUCTION:  To prevent illness from bacteria:  keep eggs refrigerated, cook eggs until yolks are firm and cook foods containing eggs thoroughly.

Added by Laws 2002, c. 173, § 9, emerg. eff. May 6, 2002.

§2-10-73.  Refrigeration.

A.  Eggs at the retail level shall be refrigerated at an ambient temperature of forty-five degrees (45°) Fahrenheit or lower.  Eggs shall not be allowed to freeze.

B.  Eggs stored at the packer's facility that are intended for sale to the consumer shall be held at a temperature in accordance with the USDA standards.

C.  Except as provided in this section, eggs intended for sale to the consumer shall be stored and transported under refrigeration at an ambient temperature of forty-five degrees (45°) Fahrenheit or lower.  All containers of shell eggs packed for the purpose of resale to the consumer are to be labeled with the following statement:  "Keep refrigerated at or below 45 degrees Fahrenheit".  This should be done at time of grading.

D.  1.  Eggs being transported or held at retail or dealer locations without proper refrigeration may be destroyed or shipped to an egg processor.

2.  Destruction or shipment of eggs as required by this subsection shall be under the supervision of an authorized agent of the Board.

3.  Packers shall not be responsible for the interior quality of eggs if all handling procedures in this section are not followed by all parties after the sale of the eggs by the packer.

E.  At retail locations a sign furnished by the Oklahoma Department of Agriculture, Food, and Forestry stating the proper procedure for storage and handling of eggs shall be permanently displayed at a location easily seen by egg-handling employees.

Added by Laws 1998, c. 272, § 3, eff. Nov. 1, 1998.  Amended by Laws 2000, c. 243, § 43, emerg. eff. May 24, 2000.  Renumbered from § 5-21.2 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.  Amended by Laws 2002, c. 173, § 10, emerg. eff. May 6, 2002.

§2-10-74.  Application of subarticle.

The provisions of this subarticle shall apply only to eggs bought or sold for human food or consumption by humans.

Added by Laws 1957, p. 6, § 2.  Amended by Laws 2000, c. 243, § 44, emerg. eff. May 24, 2000.  Renumbered from § 5-22 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-75.  Standards.

A.  The United States Department of Agriculture egg standards of size and quality shall be used as minimum standards for the State of Oklahoma.

B.  Standards for egg products shall be the "Egg Products Inspection Act" (P.L. 91-597, 84 Stat. 1620 et seq.) including all amendments thereto.

Added by Laws 1957, p. 6, § 3.  Amended by Laws 1965, c. 454, § 1; Laws 1998, c. 272, § 4, eff. Nov. 1, 1998; Laws 2000, c. 243, § 45, emerg. eff. May 24, 2000.  Renumbered from § 5-23 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-76.  Methods of grading.

All grading shall be performed as prescribed by the State Board of Agriculture.

Added by Laws 1957, p. 6, § 4.  Amended by Laws 2000, c. 243, § 46, emerg. eff. May 24, 2000.  Renumbered from § 5-24 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-77.  Acts constituting violations of subarticle.

It shall be a violation of this subarticle for any person other than those exempted in Section 10-77 of the Oklahoma Agricultural Code:

1.  To sell, display for sale, or offer for sale eggs below the quality of "Oklahoma Grade B" to consumers;

2.  To sell, display for sale, or offer for sale eggs to consumers unless the container shows the pack-date and indicates the correct size and grade in boldface legible letters with no other descriptive wording.  Descriptive wording is permitted if the eggs are not below the quality of "Oklahoma Grade A" and the descriptive wording is not false or misleading;

3.  To sell, display for sale, or offer for sale eggs to consumers unless the container exterior bears one of the following acceptable methods:

a. USDA plant number assigned by USDA, AMS while plant is under contract for official grading service,

b. Oklahoma state permit number as assigned by the Oklahoma Department of Agriculture, Food, and Forestry,

c. packer name with complete address of the location where eggs were packed, and

d. USDA shell egg surveillance registrant number including state code and handler code.  Example:  05  0267  NOTE:  The shell egg surveillance registrant number contains a state code, county code, and handler code.  Do not include the county code, only state and handler code;

4.  To falsely or deceptively label, mark, advertise, or invoice eggs;

5.  To advertise eggs for sale with any descriptive wording, except official grade designations, unless the eggs meet the quality requirements of "Oklahoma Grade A" or "Oklahoma Grade AA", or to state a price when advertising eggs without also designating the full, correct, and unabbreviated grade and size;

6.  To store graded eggs at a higher ambient temperature than specified in Section 10-73 of this title, including "Grade B" and above, which are in the person's possession for sale or resale to consumers;

7.  To sell, display for sale, or offer for sale eggs to consumers in a container that does not bear the permit number of the packer or processor showing that the inspection fee has been paid;

8.  To use a retail egg container more than one time;

9.  To do business as a packer, processor, retailer, or dealer of eggs without first obtaining a license from the Board;

10.  To fail or neglect to pay any license or inspection fee, to fail or neglect to file the monthly inspection fee report when required, or to file a false monthly report of the quantity of eggs packed for sale during any month;

11.  To refuse any authorized agent of the Board entry to any premises or deny access to records or product when conducting inspections, investigations, or audits made pursuant to this subarticle;

12.  To sell, display for sale, or offer for sale eggs to consumers below Grade "A" with any descriptive wording other than the correct grade as provided by the United States Department of Agriculture standards for shell eggs; or

13.  For any packer or dealer to sell eggs intended for sale in Oklahoma to another packer, dealer, or retailer who does not hold an appropriate Oklahoma license.

Added by Laws 1957, p. 6, § 5.  Amended by Laws 1961, p. 4, § 1, emerg. eff. Aug. 7, 1961; Laws 1965, c. 179, § 1; Laws 1985, c. 74, § 3, emerg. eff. May 20, 1985; Laws 1998, c. 272, § 5, eff. Nov. 1, 1998; Laws 2000, c. 243, § 47, emerg. eff. May 24, 2000.  Renumbered from § 5-25 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.  Amended by Laws 2002, c. 173, § 11, emerg. eff. May 6, 2002.

§2-10-78.  Sale of eggs produced on farm directly to consumer not prohibited.

A.  Oklahoma producers of eggs selling ungraded eggs from their own flock production are exempt from this subarticle.  Nothing in this subarticle shall prohibit the sale of eggs produced on the farm and sold direct to the consumer.  Eggs sold under this section shall be produced by hens maintained on the farm from which the eggs are sold.

B.  A producer may sell graded eggs if in compliance with this subarticle.

Added by Laws 1961, p. 5, § 2.  Amended by Laws 2000, c. 243, § 48, emerg. eff. May 24, 2000.  Renumbered from § 5-25.1 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-79.  Enforcement of subarticle.

A.  The State Board of Agriculture and authorized agents shall enforce the provisions of this subarticle.  The Board shall promulgate the necessary rules to carry out the provisions of this subarticle.

B.  Any authorized agent of the Board may enter any place of business within the state where any eggs are bought, sold, graded, or held and may take for inspection purposes samples of eggs and egg containers.

C.  Any authorized agent of the Board may seize and hold as evidence any eggs displayed or offered for sale in violation of any provisions of this subarticle.

Added by Laws 1957, p. 7, § 6.  Amended by Laws 1998, c. 272, § 6, eff. Nov. 1, 1998; Laws 2000, c. 243, § 49, emerg. eff. May 24, 2000.  Renumbered from § 5-26 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-80.  Samples of lots or containers.

The State Board of Agriculture shall establish methods for selecting samples which are representative of entire lots or containers of eggs.  Any sample inspected or official certificate of the grade and size of the eggs by the Board shall be prima facie evidence of the correct grade, size, and condition of the entire lot.

Added by Laws 1957, p. 7, § 7.  Amended by Laws 2000, c. 243, § 50, emerg. eff. May 24, 2000.  Renumbered from § 5-27 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-10-81.  Licenses - Application - Fees - Term - Renewal - Inspection fee - Records - Annual audit - Report of fees due and payable.

A.  No person shall be issued a license to handle eggs commercially unless an application has been properly filed on a form provided by the State Board of Agriculture, and the annual license fee has been paid.  The license shall not be transferable.

1.  A state egg dealer's license shall be Thirty-five Dollars ($35.00).

2.  An egg packer or processor license shall be Thirty-five Dollars ($35.00).

3.  Each license shall expire annually on the last day of the anniversary month in which the license was issued.  The Board shall adjust the anniversary date to provide for efficient administration.

4.  Each location shall require a separate license.

5.  Packers residing within the state who package eggs intended solely for distribution sale or resale outside the state shall obtain a license except the packer shall be exempt from all fee and reporting requirements.  A packer shall be subject to all inspections, record keeping, and audits.

6.  If a license expires and is not renewed within thirty (30) days of its expiration, the applicant for renewal shall pay a penalty.  The penalty shall be an amount equal and in addition to the license fee.

B.  Each packer or processor shall pay an inspection fee of three (3) mills per dozen on all eggs that are processed, graded, packed, or repacked which are intended for sale to consumers in this state.

1.  There shall be a nine-cent ($0.09) per case inspection fee on all egg products sold or shipped into the state.

2.  All egg products processors shall pay the inspection fees on all processed eggs sold or used for human consumption in the state based on the following formula:

a. thirty-six (36) pounds of frozen or liquid eggs equals a thirty-dozen case of shell eggs,

b. nine (9) pounds of dried eggs equals a thirty-dozen case of shell eggs,

c. two (2) containers of boiled eggs weighing twenty (20) to twenty-five (25) pounds each equals a thirty-dozen case of shell eggs, and

d. fifty (50) pounds of cooked or diced eggs equals a thirty-dozen case of shell eggs.

C.  1.  Packers, processors and dealers shall keep records of eggs graded, packed, distributed, or sold as required by the State Board of Agriculture.

2.  Records shall be maintained for three (3) years.  The Board shall have access to all required records of any applicant for a license.

3.  The Board shall audit the records of packers who report and pay monthly fees at least once every three (3) years.  The packer shall reimburse to the Board for travel expenses incurred in conducting the required annual audit.  The costs of audits other than the required annual audit shall be paid by the Board.

D.  1.  Packers paying inspection fees on a monthly basis shall prepare a report of all fees due as of the last day of each month.  The report and fee payment shall be due no later than the fifteenth day of the following month.

2.  Reports shall contain the quantity of eggs packed and intended for sale or resale in the state, the names of the dealers for whom the eggs were packed or to whom the eggs were sold or delivered, and all other information required by the Board.

3.  Reports provided to the Board pursuant to this section shall not be public information and may be used only for administration of this article.  Reports may be used for statistical information if specific packers are not identified by name or implication.

4.  If a report is not filed and the fees are not paid within thirty (30) days of the due date, the packer shall pay a penalty of two percent (2%) of the fees due for each additional day the fees are late.  If the report is not filed and the fees are not paid

within sixty (60) days of the due date, the amount of the penalty shall be an amount equal and in addition to the amount of the fees due.

Added by Laws 1957, p. 7, § 8.  Amended by Laws 1985, c. 74, § 4, emerg. eff. May 20, 1985; Laws 1988, c. 133, § 1, emerg. eff. April 15, 1988; Laws 1993, c. 278, § 17, operative Sept. 1, 1993; Laws 1998, c. 272, § 7, eff. Nov. 1, 1998; Laws 2000, c. 243, § 51, emerg. eff. May 24, 2000.  Renumbered from § 5-28 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.  Amended by Laws 2002, c. 173, § 12, emerg. eff. May 6, 2002.

§2-10-91.  Definitions.

As used in this subarticle:

1.  "Consumer" means any person using poultry for food, and shall include restaurants, hotels, cafeterias, hospitals, state institutions, and/or any other establishment serving food to be consumed on the premises;

2.  "Federal inspection" means the poultry inspection service conducted by the poultry inspection branch of the United States Department of Agriculture;

3.  "Fowl" means chickens, turkeys, ducks, geese, and any other domesticated birds used for human food;

4.  "Poultry" means domesticated raw fowl;

5.  "Poultry products" means the carcasses or parts of carcasses of poultry produced entirely or in substantial part from poultry;

6.  "Reclassified" means the reprocessing of poultry in which poultry is cut into parts and parts are graded;

7.  "State inspection" means the poultry inspection service conducted by the Oklahoma State Board of Agriculture; and

8.  "Wholesome" means sound, healthful, clean, and fit for human food.

Added by Laws 1961, p. 7, § 1.  Amended by Laws 2001, c. 146, § 1, emerg. eff. April 30, 2001.  Renumbered from § 738.1 of this title by Laws 2001, c. 146, § 246, emerg. eff. April 30, 2001.

§210-92.  Stating of grade in advertising.

When advertising poultry or poultry products and using the words "inspected", "inspected for wholesomeness", "USDA inspected", "state inspected", or any other term that suggests or implies the product has been inspected, and a price is stated, the correct grade also shall be stated as grade A, B, or C.

Added by Laws 1961, p. 8, § 2.  Amended by Laws 2001, c. 146, § 2, emerg. eff. April 30, 2001.  Renumbered from § 738.2 of this title by Laws 2001, c. 146, § 246, emerg. eff. April 30, 2001.

§210-93.  Maintaining of grade identity until purchase.

Poultry that has been graded shall maintain its grade identity until purchased by the consumer.

Added by Laws 1961, p. 8, § 3.  Amended by Laws 2001, c. 146, § 3, emerg. eff. April 30, 2001.  Renumbered from § 738.3 of this title by Laws 2001, c. 146, § 246, emerg. eff. April 30, 2001.

§2-11-1.  Violations.

Any person shall be civilly liable to the State Board of Agriculture for all fines, fees, and charges if that person:

1.  Fails, refuses, or neglects to pay any fee or charge that is required or authorized by the provisions of the Oklahoma Agricultural Code;

2.  Fails, refuses, or neglects to obtain a license, permit, charter, or registration as provided, authorized, or required by the Oklahoma Agricultural Code;

3.  Performs any act requiring a license, permit, charter, registration, or payment of a fee or charge without first obtaining a license, permit, charter, registration, or payment of a fee or charge; or

4.  Violates any provision of the Oklahoma Agricultural Code or rules promulgated thereto.

Added by Laws 1955, p. 96, art. 11, § 1.  Amended by Laws 1987, c. 132, § 1, emerg. eff. June 3, 1987; Laws 1999, c. 231, § 3, emerg. eff. May 26, 1999; Laws 2000, c. 243, § 111, emerg. eff. May 24, 2000.

§2-11-2.  Ungraded agricultural products - Misleading practices - Penalty.

It shall be unlawful to sell, offer for sale, or advertise any agricultural product using any word, figure, number, or term which pertains to grade, quality, condition, quantity, or size, including No. 1, Fancy, Choice, Select, A, Large, Size A, or any other word, figure, number, or term which in any manner implies or suggests that the product involved has been officially graded unless the product has actually been officially graded, sized, or measured under state or federal regulations or sized or measured in accordance with the requirements of the State Board of Agriculture or federal regulations.

Added by Laws 1955, p. 96, art. 11, § 2.  Amended by Laws 1959, p. 3, § 2; Laws 1961, p. 8, § 1; Laws 1965, c. 278, § 1; Laws 2000, c. 243, § 112, emerg. eff. May 24, 2000.

§2-11-3.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-11-5.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-11-6.  Licenses, permits or certificates issued under repealed sections.

Any license, permit, or certificate of registration issued under a statute that is repealed or superseded and has not expired shall be valid for the period for which the license, permit, or certificate was issued under the repealed or superseded statute if required for the same purpose by the Oklahoma Agricultural Code.  However, all holders of the licenses, permits, and certificates of registration shall comply with the terms and provisions of this Code upon expiration of the licenses, permits, and certificates of registration.

Added by Laws 1955, p. 97, art. 11, § 6.  Amended by Laws 2000, c. 243, § 113, emerg. eff. May 24, 2000.

§2-11-7.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-11-8.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-11-9.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2-11-10.  Tampering or attempting to tamper with anhydrous ammonia pipeline, equipment, container or storage device - Penalties - Theft or attempted theft of anhydrous ammonia - Civil action for injury resulting from illegal conduct barred.

A.  1.  Except for necessary repairs to anhydrous ammonia equipment conducted by a registered distributor, supplier, dealer, or the owner of the equipment or designee of the owner, it shall be unlawful for any person to tamper with or attempt to tamper with any anhydrous ammonia pipeline, equipment, container, or storage device.

2.  Any person violating this provision shall, upon conviction thereof, be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not exceeding five (5) years, by a fine of not more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

B.  Theft or attempted theft of any amount of anhydrous ammonia shall be a felony punishable, upon conviction thereof, by imprisonment for not less than two (2) years nor more than ten (10) years in the State Penitentiary, by a fine not exceeding Twenty-five Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

C.  Any person who commits or attempts theft of anhydrous ammonia or who unlawfully tampers with or attempts to unlawfully tamper with any anhydrous ammonia pipeline, equipment, container, or storage device, and as a result of unlawful conduct is injured shall be barred from commencing any civil action against the following persons:

1.  Any owners of anhydrous ammonia or anhydrous ammonia pipeline, equipment, containers, or storage devices;

2.  Any persons responsible for the installation, repair, or operation of anhydrous ammonia pipeline, equipment, containers, or storage devices;

3.  Any person lawfully selling, transporting, transferring, or delivering anhydrous ammonia or anhydrous ammonia equipment, containers, or storage devices;

4.  Any persons purchasing or storing anhydrous ammonia for agricultural purposes; or

5.  Any persons operating anhydrous ammonia equipment or pipeline or using anhydrous ammonia for agricultural purposes.

D.  For purposes of this section, "tampering" means any unauthorized adjustment, opening, removal, transfer, alteration, change, or interference with any part of the anhydrous ammonia pipeline, equipment, container, or storage device.

Added by Laws 2000, c. 265, § 2, emerg. eff. June 1, 2000.  Amended by Laws 2001, c. 146, § 92, emerg. eff. April 30, 2001.  Renumbered from § 1715 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.  Amended by Laws 2002, c. 173, § 7, emerg. eff. May 6, 2002.  Renumbered from § 8-85.13 of this title by Laws 2002, c. 173, § 20, emerg. eff. May 6, 2002.  Amended by Laws 2004, c. 5, § 1, emerg. eff. March 1, 2004.

NOTE:  Laws 2002, c. 61, § 1 repealed by Laws 2004, c. 5, § 2, emerg. eff. March 1, 2004.

§211-20.  Short title.

Sections 108 through 115 of this act shall be known and may be cited as the "Oklahoma Fuel Alcohol Act".

Added by Laws 1980, c. 2, § 1, emerg. eff. Feb. 6, 1980.  Amended by Laws 2001, c. 146, § 108, emerg. eff. April 30, 2001.  Renumbered from § 1901 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§211-21.  Permit required.

It shall be unlawful for any person within this state to engage in the production of alcohol for use as a motor fuel, unless the person has obtained the required permit for either an experimental plant or a distilled spirits plant from the Bureau of Alcohol, Tobacco and Firearms of the United States Department of the Treasury and has, in addition thereto, received a permit from the State Department of Agriculture in accordance with the provisions of the Oklahoma Fuel Alcohol Act.

Added by Laws 1980, c. 2, § 2, emerg. eff. Feb. 6, 1980.  Amended by Laws 2001, c. 146, § 109, emerg. eff. April 30, 2001.  Renumbered from § 1902 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§211-22.  Kinds of permits  Fees  Rules.

A.  The kinds of permits which may be issued by the Department of Agriculture, and the annual fees therefor, shall be as follows:

1.  Alcohol Fuel Producer Permit

(Small)  $ 25.00

2.  Alcohol Fuel Producer Permit

(Medium)   $100.00

3.  Alcohol Fuel Producer Permit

(Large)  $250.00

The alcohol fuel producer is required to obtain a state permit as defined by the Bureau of Alcohol, Tobacco and Firearms of the United States Department of the Treasury.  If a different person purchases or acquires control of an alcohol fuel producing plant, that person must file a new application.

B.  Alcohol fuel produced shall be rendered unfit at time of production for beverage use in conformity with Bureau regulations.

C.  The premises of an alcohol fuel plant include all areas where distilled spirits are produced, processed, stored, used or held for distribution.  The proprietor shall maintain security adequate to deter diversion of the spirits, and shall determine and record the quantities of spirits produced, received, rendered unfit for beverage use and used or removed from the premises.

D.  Distilled spirits withdrawn from plant premises may be used only for fuel purposes and meet all Bureau requirements for withdrawal.  Before withdrawing spirits from plant premises, the proprietor must render the spirits unfit for beverage use, with the only exception being for those spirits transferred to other alcohol fuel producing plants.

E.  The Corporation Commission shall have the authority to promulgate such rules to govern the sale of ethanol (ethyl alcohol) and gasoline mixtures.

Added by Laws 1980, c. 2, § 3, emerg. eff. Feb. 6, 1980.  Amended by Laws 1981, c. 29, § 1, emerg. eff. April 6, 1981; Laws 2001, c. 146, § 110, emerg. eff. April 30, 2001.  Renumbered from § 1903 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§211-23.  Application for permit  Display of permit.

To obtain a permit from the Department of Agriculture, each applicant shall submit a copy of his or her valid federal permit, such application form as the Department may establish and the appropriate fee.  The permit shall be conspicuously displayed in the producer's plant.

Added by Laws 1980, c. 2, § 4, emerg. eff. Feb. 6, 1980.  Amended by Laws 2001, c. 146, § 111, emerg. eff. April 30, 2001.  Renumbered from § 1904 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§211-24.  Revocation of permit.

The state permit issued pursuant to the Oklahoma Fuel Alcohol Act shall be revoked if the permit holder's federal permit is revoked, the alcohol produced is diverted for any unauthorized use, the holder violates any provisions of the Oklahoma Fuel Alcohol Act, or if the annual fee is not paid.

Added by Laws 1980, c. 2, § 5, emerg. eff. Feb. 6, 1980.  Amended by Laws 2001, c. 146, § 112, emerg. eff. April 30, 2001.  Renumbered from § 1905 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§211-25.  List of registered alcohol producers.

The Department of Agriculture shall maintain for public information a current list of all alcohol producers registered under the Oklahoma Fuel Alcohol Act.  The list shall specify the type permit issued to each producer.  A copy of the list shall monthly be filed with the Alcoholic Beverage Laws Enforcement Commission.

Added by Laws 1980, c. 2, § 6, emerg. eff. Feb. 6, 1980.  Amended by Laws 2001, c. 146, § 113, emerg. eff. April 30, 2001.  Renumbered from § 1906 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§211-26.  Violations  Penalties.

Any person who violates any provision of the Oklahoma Fuel Alcohol Act shall be guilty of a felony, and shall upon conviction thereof be fined not more than Twentyfive Thousand Dollars ($25,000.00), or imprisoned in the State Penitentiary for not more than five (5) years or both.

Added by Laws 1980, c. 2, § 7, emerg. eff. Feb. 6, 1980.  Amended by Laws 1997, c. 133, § 105, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 41, eff. July 1, 1999; Laws 2001, c. 146, § 114, emerg. eff. April 30, 2001.  Renumbered from § 1907 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 105 from July 1, 1998, to July 1, 1999.

§211-27.  Rules  Inspection of plants.

The Department of Agriculture shall have the authority to establish the rules necessary to carry out the provisions of the Oklahoma Fuel Alcohol Act and shall periodically inspect all plants registered pursuant to the Oklahoma Fuel Alcohol Act.

Added by Laws 1980, c. 2, § 8, emerg. eff. Feb. 6, 1980.  Amended by Laws 2001, c. 146, § 115, emerg. eff. April 30, 2001.  Renumbered from § 1908 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-11-35.  Short title.

This article shall be known and may be cited as the "Oklahoma Agriculture Biotechnology Act".

Added by Laws 1990, c. 226, § 1, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 116, emerg. eff. April 30, 2001.  Renumbered from § 2011 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-36.  Purpose.

The purpose of the Oklahoma Agriculture Biotechnology Act is to protect agriculture and public health from intentional or unintentional release of genetically engineered biological articles into the environment.

Added by Laws 1990, c. 226, § 2, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 117, emerg. eff. April 30, 2001.  Renumbered from § 2012 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-37.  Definitions.

As used in the Oklahoma Agriculture Biotechnology Act:

1.  "Donor" means the organism from which genetic material is obtained for transfer to the recipient organism;

2.  "Environment" means all of the land, air, and water and any organism that is living in association with these elements;

3.  "Gene" means the unit of heredity within an organism;

4.  "Genetic engineering" means the technology used to manipulate or alter an organism's genetic material through recombinant DNA or RNA techniques;

5.  "Organisms" means any life stage form of microorganisms, viruses, plants, invertebrate animals, such as insects, or vertebrate animals, including livestock, which is capable of supplying genetic materials or affecting the genetic expression of another living entity;

6.  "Permit" means a document issued by the Board authorizing a person to maintain, manipulate, and/or release a regulated article into the environment;

7.  "Quarantine" means the isolation and/or safeguarding of an organism to prevent it from becoming established in the environment;

8.  "Recombinant DNA or RNA" means hybrid molecules constructed outside or inside an organism by joining, deleting, or rearranging natural or synthetic DNA (deoxyribonucleic acid) or RNA (ribonucleic acid);

9.  "Regulated article" means any organism altered or produced through genetic engineering;

10.  "Release into the environment" means the use of a regulated article outside the constraints of physical confinement that are found in a laboratory, greenhouse, or a fermenter or other contained structure; and

11.  "Vector or vector agent" means an organism or object used to transfer genetic material from the donor organism to the recipient organism.

Added by Laws 1990, c. 226, § 3, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 118, emerg. eff. April 30, 2001.  Renumbered from § 2013 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-38.  Inspection of premises - Rules.

A.  The State Department of Agriculture shall have the authority to inspect any premise within this state during regular business hours when the Department has reasonable grounds to believe that activity governed by the Oklahoma Agriculture Biotechnology Act is or may be occurring.  This inspection shall be to determine if the provisions of the Oklahoma Agriculture Biotechnology Act are being carried out and the environment is being protected from the possibility of being contaminated by a regulated article.

B.  The Board is authorized to promulgate rules needed for the control of regulated articles as authorized by the Oklahoma Agriculture Biotechnology Act.  All rules shall be promulgated pursuant to the Administrative Procedures Act.

Added by Laws 1990, c. 226, § 4, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 119, emerg. eff. April 30, 2001.  Renumbered from § 2014 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-39.  Confidential business information - Trade secrets - Competitive harm.

A.  In submitting information pursuant to the Oklahoma Agriculture Biotechnology Act, an applicant for a permit may designate as "confidential" any portions of the information that the applicant believes are entitled to treatment as confidential business information.  A designation of confidentiality shall be made in writing and in a manner as the State Board of Agriculture may prescribe.  Information designated as "confidential" may be submitted separately from other material submitted.

B.  Information that would be protected from disclosure under the federal Freedom of Information Act will be classified as Confidential Business Information (CBI).  This includes trade secrets and commercial or financial information found to be confidential.

C.  Documents containing trade secrets which the person submitting asserts are trade secrets will be deemed CBI.  "Trade secrets" means information relating to the production process.  This includes production data, formulas, and processes and quality control tests and data, as well as research methodology and data generated in the development of the production process.  This information must be:

1.  Commercially valuable;

2.  Used in one's business; and

3.  Maintained in secrecy.

D.  Documents containing commercial or financial information will be confidential if a review establishes that substantial competitive harm would result from disclosure.  Information such as safety data, efficacy or potency data, and environmental data may be confidential information.  Persons desiring protection for confidential information must submit a detailed statement containing facts to show that the person faces active competition in the area to which the information relates, and that substantial competitive harm would result from disclosure.

E.  The applicant may withdraw the application at any time by providing written notice to the Board.  If the application is withdrawn, all confidential business information shall be returned to the applicant and shall not be disclosed.

F.  Except as provided in the Oklahoma Agriculture Biotechnology Act, no person shall reveal or use for a person's own benefit any confidential business information received pursuant to the Oklahoma Agriculture Biotechnology Act.

Added by Laws 1990, c. 226, § 5, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 120, emerg. eff. April 30, 2001.  Renumbered from § 2015 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-40.  Permit - Exemption - Information required - Fee.

A.  The State Board of Agriculture shall have the authority to issue, renew, deny, suspend, and revoke any permit issued according to the provisions of the Oklahoma Agriculture Biotechnology Act.

B.  No person shall maintain a regulated article without a permit issued by the Board.

C.  Any person who has filed Assurances of Compliance with federally established guidelines with his or her Institutional Biosafety Committee and/or applied for regulatory approval from the appropriate federal agency shall be exempt from the provisions of the Oklahoma Agriculture Biotechnology Act.

D.  Any person not in compliance with a federal agency shall provide the Board with the following information prior to issuance of a permit pursuant to the Oklahoma Agriculture Biotechnology Act:

1.  Name, title, address, telephone number, signature of the responsible person, and type of permit requested such as for importation, interstate movement, or release into the environment;

2.  All scientific, common, and trade names, and all designations necessary to identify the:  Donor organism; recipient organism; vector or vector agents; constituent of each regulated article which is a product; and regulated article;

3.  Names, addresses, and telephone numbers of the persons who developed and/or supplied the regulated article;

4.  A description of the means of movement, such as mail, common carrier, baggage, or if hand-carried, by whom;

5.  A description of the anticipated or actual expression of the altered genetic material in the regulated article and how that expression differs from the expression in the nonmodified parental organism, including but not limited to morphological or structural characteristics, physiological activities and processes, number of copies of inserted genetic material, and the physical state of this material inside the recipient organism, integrated or extrachromosomal, products and secretions, growth characteristics;

6.  A detailed description of the molecular biology of the system, such as donor-recipient-vector, which is or will be used to produce the regulated article;

7.  Country and locality where the donor organism, recipient organism, vector or vector agent, and regulated article were collected, developed, and produced;

8.  A detailed description of the purpose for the introduction of the regulated article including a detailed description of the proposed experimental and/or production design;

9.  The quantity of the regulated article to be introduced and proposed schedule and number of introductions;

10.  A detailed description of the processes, procedures, and safeguards which have been used or will be used in the country of origin and in the United States to prevent contamination, release, and dissemination in the production of the:  Donor organism; recipient organism; vector or vector agent; constituent of each regulated article which is a product; and regulated article;

11.  A detailed description of the intended destination including final and all intermediate destinations, uses, and/or distribution of the regulated article, such as greenhouses, laboratory, or growth chamber location; field trial location; pilot project location; production, propagation, and manufacture location; proposed sale and distribution location;

12.  A detailed description of the proposed procedures, processes, and safeguards which will be used to prevent escape and dissemination of the regulated article at each of the intended destinations;

13.  A detailed description of any biological material, for example culture medium, or host material accompanying the regulated article during movement; and

14.  A detailed description of the proposed method of final disposition of the regulated article.

E.  Any person or their employees who is issued a permit shall comply with regulations established by the Board as are necessary to prevent the uncontrolled dissemination and establishment of a regulated article in the environment.

F.  In accordance with the administration of the Oklahoma Agriculture Biotechnology Act, the Board is given the authority to charge the following fee schedule:  A fee of One Hundred Dollars ($100.00) shall be charged each person for a permit to develop, maintain, manipulate and/or release a regulated article.  The fees shall be deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 1990, c. 226, § 6, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 121, emerg. eff. April 30, 2001.  Renumbered from § 2016 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-41.  Violations.

It shall be a violation of the Oklahoma Agriculture Biotechnology Act for any person not exempt from the provisions of the Oklahoma Agriculture Biotechnology Act to:

1.  Maintain a regulated article without a permit from the State Board of Agriculture;

2.  Move a regulated article without permission;

3.  Release a regulated article into the environment without a permit;

4.  Fail to comply with a quarantine or destruction order; and

5.  Fail to pay a permit fee.

Added by Laws 1990, c. 226, § 7, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 122, emerg. eff. April 30, 2001.  Renumbered from § 2017 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-42.  Penalties.

A.  Any person violating the provisions of the Oklahoma Agriculture Biotechnology Act shall, upon conviction thereof, be guilty of a misdemeanor and may be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00).  For the purposes of this section, each day upon which a violation is committed or is permitted to continue shall be deemed a separate offense.

B.  If, after public hearing in accordance with the Administrative Procedures Act, the State Board of Agriculture shall find any person to be in violation of any of the provisions of the Oklahoma Agriculture Biotechnology Act, the Board has the authority to assess, after notice and hearing, an administrative penalty of not less than One Hundred Dollars ($100.00) and not more than One Thousand Dollars ($1,000.00) for each violation.  For the purpose of this section, each day upon which a violation is committed or is permitted to continue shall be deemed a separate offense.

Added by Laws 1990, c. 226, § 8, emerg. eff. May 17, 1990.  Amended by Laws 2001, c. 146, § 123, emerg. eff. April 30, 2001.  Renumbered from § 2018 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-11-80.  Creation - Director - Appointment - Powers and duties.

A.  There is created the Oklahoma Arboretum and Botanical Garden of Oklahoma, which shall be under the direction and supervision of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges.

B.  The director shall be appointed by the Dean of the Division of Agriculture of Oklahoma State University and approved by the Board of Regents.

C.  The Oklahoma Arboretum and Botanical Garden director shall:

1.  Acquire, archive, process, and disseminate information on horticultural and botanical resources that is or could be of value to policy and decision makers in the state;

2.  Act as a representative of the state in horticultural matters as pertains to agriculture, both within and outside the state, when necessary or appropriate or when requested to do so by proper authority, which shall include among others the legislative or executive branches of state government;

3.  Conduct research, investigations, and interpretive programs pertaining to horticultural and botanical resources, including but not limited to, native woody plant and certain herbaceous plant species distribution within the state, their relationships to each other and certain fauna and their environment as it pertains to agriculture;

4.  Maintain plant inventories on or near the OSU campus and the respective associated sites including but not limited to the Tulsa Arboretum in natural or contrived ecosystems representing park and urban sites;

5.  Establish a depository for preservation of live, native, and adaptive plant germplasm and as a distribution source of germplasm to cooperating affiliated arboretums, involved in plant evaluation, teaching, and research programs;

6.  Maintain as a part of the statewide Arboretum plant collections representative but not restricted to the flora and plant communities of Oklahoma, which among other benefits will support research and investigative programs; and

7.  Contract with persons to assist in training of students and the citizenry with respect to our native and introduced woody and herbaceous plant material and their importance to Oklahoma.

D.  The establishment of the Oklahoma Arboretum and Botanical Garden shall in no way preclude or limit the research and educational activities concerning biological and botanical resources and natural or contrived areas by universities, colleges, or other government entities.

E.  The director is authorized to certify copies as being authentic reproductions of arboretum resource records held in the state.

F.  The director shall present a report each year to the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges.

Added by Laws 1991, c. 44, § 1, eff. Sept. 1, 1991.  Amended by Laws 2001, c. 146, § 124, emerg. eff. April 30, 2001.  Renumbered from § 2021 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-12-1.  Wildlife Services - Purchases - Sales.

A.  The State Department of Agriculture shall enter into a written agreement on behalf of the State of Oklahoma with the Wildlife Services, Animal and Plant Health Inspection Service, United States Department of Agriculture.  The agreement shall be for the purpose of cooperating with Wildlife Services, United States Department of Agriculture, in conducting wildlife damage management for beavers, coyotes, bobcats, and other wildlife species causing destruction to livestock, poultry, crops, range land, forests, and other resources, including human health and safety.

B.  Wildlife damage management of predatory animals and other wildlife species causing damage shall include but not be limited to hunting, trapping, or other practical methods for the control of wildlife damage.  Operations shall be directly supervised by Wildlife Services in association with the Department.  The Department is authorized to enter into cooperative agreements with counties, associations, corporations, and individuals for hunting and trapping operations and control of wildlife damage.

C.  In cooperation with Wildlife Services, the Department is authorized to purchase wildlife damage management supplies, including but not limited to bait, for cooperating governmental agencies, counties, associations, corporations, and individuals for the control of damage caused by predatory animals and other wildlife species.  The Department shall make these supplies and baits available to cooperators at approximate cost.  The receipts from the sale of supplies and baits shall be credited to the State Department of Agriculture Revolving Fund.

D.  Furs, skins, and specimens collected by wildlife services agents shall be sold upon sealed bids after advertisement of the sales, as prescribed by the Department.  The proceeds of all sales shall be credited to the State Department of Agriculture Revolving Fund. Any specimen may be presented, free of charge, to any state institution subject to the jurisdiction and control of the State of Oklahoma.  No bounty shall be collected from any source for predatory animals and wildlife taken by wildlife services agents operating pursuant to a cooperative agreement.

Added by Laws 1963, c. 173, § 1, emerg. eff. June 7, 1963.  Amended by Laws 1983, c. 242, § 10, operative July 1, 1983; Laws 2000, c. 243, § 114, emerg. eff. May 24, 2000.

§2-12-2.  Agents authorized to carry rifle or shotgun.

It shall be lawful for an authorized agent of the State Board of Agriculture engaged in wildlife damage management, pursuant to the provisions of Section 121 of this title, to carry a clip-loaded or magazine-loaded rifle or shotgun in a vehicle, provided the rifle or shotgun is not chamber-loaded.

The names of agents authorized by the Board to carry a rifle and shotgun shall be furnished to the Department of Public Safety.

Added by Laws 1983, c. 34, § 1, emerg. eff. April 20, 1983.  Amended by Laws 2000, c. 243, § 115, emerg. eff. May 24, 2000.

§2-12-3.  Repealed by Laws 2000, c. 243, § 125, emerg. eff. May 24, 2000.

§2131.  Statutes as part of code.

All statutes of Title 2 currently in effect and which are hereafter enacted shall be considered and deemed part of the Oklahoma Agricultural Code.

Laws 1980, c. 7, § 4, emerg. eff. March 3, 1980.

§2-14-1.  Bureau of Standards established - Officers - Board of control.

There shall be established a State Bureau of Standards of weights, measures, and tests of all kinds.  This Bureau shall be a part of the State Department of Agriculture which shall provide facilities for its use.  The President of the State Board of Agriculture shall appoint as Director of the Bureau of Standards an employee of the Department.  Upon recommendation of the Director, the President of the Board shall appoint at least two other employees as assistant directors.  The Director and assistant directors shall constitute a board of control for the Bureau of Standards.  The members of the board of control shall serve without salary.

Added by Laws 1915, c. 81, § 1.  Amended by Laws 1971, c. 84, § 1, emerg. eff. April 16, 1971; Laws 2000, c. 243, § 118, emerg. eff. May 24, 2000.  Renumbered from § 1 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-2.  Standards and methods.

The board of control shall have charge of the various standards of weights, measures, and testing devices received by this state from the United States pursuant to Resolutions of Congress approved June 14, 1836, and July 27, 1866, and any future standards which may be received from the United States.  The board of control shall have charge of the various state or office standards purchased by this state for the Bureau.

The board of control shall have charge and control of the standard methods of weighing, measuring, and testing in this state.  The board of control shall maintain the standards in good order and shall submit a set of standards called the reference standards to the National Institute of Standards and Technology (NIST) for certification.

Added by Laws 1915, c. 81, § 3.  Amended by Laws 1983, c. 65, § 1, eff. Nov. 1, 1983; Laws 2000, c. 243, § 119, emerg. eff. May 24, 2000.  Renumbered from § 3 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-3.  State standards.

The weights, measures, and testing devices received from the United States pursuant to Joint Resolutions of Congress approved June 14, 1836, and July 27, 1866, now in the care and custody of the State Bureau of Standards, and the weights and measures in conformity with the Resolutions, when certified by the National Institute of Standards and Technology (NIST), shall be the state standards of weights and measures.  Copies of the state standards of weights and measures and other weights, measures, and apparatus shall be supplied by this state to implement the provisions of this article.

Added by Laws 1949, p. 646, § 1.  Amended by Laws 1983, c. 65, § 2, eff. Nov. 1, 1983; Laws 2000, c. 243, § 120, emerg. eff. May 24, 2000.  Renumbered from § 3.1 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-4.  General control - Seal.

The Bureau of Standards shall be available to all state departments, municipal and private corporations, and citizens of this state.  The Bureau shall be the highest official authority with regard to standards of weights, measures, and testing devices, and methods of weighing, measuring, and testing for this state.  The findings of the Bureau of Standards in any case or question shall be considered prima facie evidence of the correctness of the case or question.  All officers enforcing the standards for weights, measures, and testing devices in this state shall submit their weighing, measuring, and testing devices to the State Bureau of Standards at those periods determined by the board of control for certification and seal.  The board of control shall adopt a seal for this purpose.

Added by Laws 1915, c. 81, § 4.  Amended by Laws 1983, c. 65, § 3, eff. Nov. 1, 1983; Laws 2000, c. 243, § 121, emerg. eff. May 24, 2000.  Renumbered from § 4 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-5.  Fees.

The board of control shall establish fees for all tests and certifications made by the Bureau of Standards.  The fees shall in no case exceed those established for similar work by the National Institute of Standards and Technology.  The fees collected shall be deposited with the State Treasurer in the State Department of Agriculture Revolving Fund.

Added by Laws 1915, c. 81, § 5.  Amended by Laws 1971, c. 84, § 3, emerg. eff. April 16, 1971; Laws 2000, c. 243, § 122, emerg. eff. May 24, 2000.  Renumbered from § 5 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-6.  Information.

The Bureau of Standards shall provide information for general distribution, literature, and directions regarding weights, measures and tests, and methods of weighing, measuring, and testing as recommended by the board of control.

Added by Laws 1915, c. 81, § 6.  Amended by Laws 1971, c. 84, § 4, emerg. eff. April 16, 1971; Laws 2000, c. 243, § 123, emerg. eff. May 24, 2000.  Renumbered from § 6 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-7.  Legislative intent.

It is declared to be the intent of this Legislature that the State Department of Agriculture administer this article in a manner which will provide protection for consumers of those goods and services which can be accurately measured, improve the quality and safety of the products produced in this state, and provide the assurance to the people of this state and others that manufactured products are what they claim to be.

Added by Laws 1974, c. 84, § 1, emerg. eff. April 19, 1974.  Amended by Laws 2000, c. 243, § 124, emerg. eff. May 24, 2000.  Renumbered from § 8 of Title 83 by Laws 2001, c. 146, § 249, emerg. eff. April 30, 2001.

§2-14-31.  Definitions

As used in this article:

1.  "Correct" means conformance to all applicable requirements of this article;

2.  "Field standard" means the physical standards which are traceable to the reference standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and rules;

3.  "National Conference on Weights and Measures, Inc. (NCWM)" means the national professional organization composed of regulatory officials, industry representatives, and individuals having an interest in weights and measures that develop consensus standards in areas of weighing and measuring device regulation, commodity regulation, and administration of regulatory weights and measures program;

4.  "National Institute of Standards and Technology (NIST)" means that subdivision of the United States Department of Commerce responsible for maintaining the standard weights and measures of the United States;

5.  "Package" means any commodity put up or uniformly wrapped or sealed in advance of sale in units suitable for either wholesale or retail sale;

6.  "Reference standards" means the physical standards of the state which serve as the legal reference from which all other standards and weights and measures are derived;

7.  "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale; and

8.  "Weights or measures" means all weights and measures of every kind, instruments and devices for weighing and measuring, and any appliance and accessories associated with any instruments and devices.  "Weight" used in connection with any commodity means net weight.

Added by Laws 1976, c. 108, § 1, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 54, emerg. eff. May 24, 2000.  Renumbered from § 5-61a of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-32.  Customary use and metric system

A.  The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized.  Either one or both of these systems shall be used for all commercial purposes in the state.

B.  The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents as published by the National Conference on Weights and Measures are recognized and shall govern weighing and measuring equipment and transactions in the state.

Added by Laws 1976, c. 108, § 2, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 55, emerg. eff. May 24, 2000.  Renumbered from § 5-61b of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-33.  State primary and secondary standards.

Weights and measures that are traceable to the United States prototype standards supplied by the federal government or approved by the National Institute of Standards and Technology shall be the state reference standards of weights and measures and shall be maintained in the calibration prescribed by the National Institute of Standards and Technology.  All field standards may be prescribed by the State Board of Agriculture and shall be verified upon their initial receipt and as required by the Board.

Added by Laws 1976, c. 108, § 3, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 56, emerg. eff. May 24, 2000.  Renumbered from § 5-61c of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-34.  Commercial and regulatory weighing and measuring devices.

The specifications, tolerances and other technical requirements for commercial and regulatory weighing and measuring devices as adopted by the National Conference on Weights and Measures and published in National Bureau of Standards Handbook 44, "Specifications, Tolerances and Other Technical Requirements for Commercial Weighing and Measuring Devices," and supplements thereto or revisions thereof shall apply to commercial and regulatory weighing and measuring devices in the state, except insofar as modified or rejected by regulation.

Added by Laws 1976, c. 108, § 4, emerg. eff. May 12, 1976.  Amended by Laws 1987, c. 68, § 1, eff. July 1, 1987; Laws 2000, c. 243, § 57, emerg. eff. May 24, 2000.  Renumbered from § 5-61d of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-35.  Board - Powers and duties.

The State Board of Agriculture shall have the following powers and duties:

1.  Maintain traceability of the state standards to the National Institute of Standards and Technology and adopt standard weights and measures for products in conformity with federal standards for use as the standard for weighing and measuring products in Oklahoma;

2.  Ensure that all rules conform as nearly as practicable to the uniform regulations adopted by the National Conference on Weights and Measures and published in Handbook 130, "Uniform Laws and Regulations", including all supplements and revisions thereof;

3.  Establish requirements for labeling, for the presentation of costperunit information, for standards of weight, measure, or count, and for standards of fill for any packaged commodity.  The Board may establish requirements for open dating information;

4.  Conduct investigations to ensure compliance with this article;

5.  Inspect and test weights and measures kept, offered, or exposed for sale;

6.  Inspect and test to ascertain if the weights and measures commercially used are correct by:

a.  determining the weight, measure, or count of commodities or things sold, offered, or exposed for sale on the basis of weight, measure, or count, or

b.  by computing the basic charge or payment for services rendered on the basis of weight, measure, or count;

7.  Approve for use weights and measures found to be correct and reject and mark as rejected weights and measures found to be incorrect.  Approved weights and measures may be marked as approved.  Weights and measures that have been rejected may be seized if not corrected within the time specified or if used or disposed of in a manner not specifically authorized.  The Board shall condemn and may seize weights and measures found to be incorrect that are not capable of being made correct;

8.  Weigh, measure, or inspect packaged commodities kept, offered or exposed for sale, sold or in the process of delivery, to determine whether they contain the amounts represented and are in accordance with this article and rules of the Board.  The Board shall use recognized sampling procedures adopted by the National Conference on Weights and Measures and published in Handbook 133, "Checking the Net Contents of Packaged Goods" and supplements and revisions;

9.  If a method of declaring the quantity of a specific commodity by weight, measure, numerical count, or combination does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion, an appropriate term or unit of weight or measure may be prescribed; and

10.  Allow reasonable variations from the stated quantity of contents, including but not limited to those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce.

Added by Laws 1976, c. 108, § 5, emerg. eff. May 12, 1976.  Amended by Laws 1987, c. 68, § 2, eff. July 1, 1987; Laws 2000, c. 243, § 58, emerg. eff. May 24, 2000.  Renumbered from § 5-61e of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-36.  Request for testing.

The State Board of Agriculture may, at the request of the owner or user of any weighing or measuring device, test a device upon payment of a fee for expenses.

Added by Laws 1976, c. 108, § 6, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 59, emerg. eff. May 24, 2000.  Renumbered from § 5-61f of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-37.  Enforcement of regulations.

When necessary for the enforcement of this article or rules promulgated pursuant thereto, the State Board of Agriculture may:

1.  Issue stop-use, hold, and removal orders for any weights and measures commercially used, and issue stop-sale, hold, and removal orders for any packaged commodities or bulk commodities kept, offered, or exposed for sale; and

2.  Seize for use as evidence any incorrect or unapproved weight, measure, package, or commodity used, retained, offered, or exposed for sale or sold in violation of this article or rules promulgated pursuant thereto.

Added by Laws 1976, c. 108, § 7, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 60, emerg. eff. May 24, 2000.  Renumbered from § 5-61g of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-38.  Misrepresentation

It shall be unlawful for any person to:

1.  Sell, offer, or expose for sale any item for less than the quantity represented or take more than the represented quantity when the buyer furnishes the weight or measure which determines the quantity; or

2.  Represent the price or quantity of any commodity or service sold, offered, exposed, or advertised for sale by weight, measure, or count in any manner calculated or intended to mislead or deceive a person.

Added by Laws 1976, c. 108, § 8, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 61, emerg. eff. May 24, 2000.  Renumbered from § 5-61h of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-39.  Liquid measure.

Except as provided by the State Board of Agriculture, commodities in liquid form shall be sold by liquid measure or by weight.  Commodities not in liquid form shall be sold only by weight, measure, or count, so long as the method of sale provides accurate quantity information.

Added by Laws 1976, c. 108, § 9, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 62, emerg. eff. May 24, 2000.  Renumbered from § 5-61i of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-40.  Labeling.

A.  Except as provided in this article or by rules promulgated pursuant thereto, any package kept for the purpose of sale, offering for sale, or exposing for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

1.  The identity of the commodity in the package, unless the commodity can easily be identified through the wrapper or container;

2.  The quantity of contents in terms of weight, measure, or count; and

3.  The name and place of business of the manufacturer, packer, or distributor if the package is kept, offered or exposed for sale, or sold in any place other than the premises where packed.

B.  In addition, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight.

Added by Laws 1976, c. 108, § 10, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 63, emerg. eff. May 24, 2000.  Renumbered from § 5-61j of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-41.  Advertising.

Whenever a packaged commodity is advertised in any manner and the retail price is stated, a declaration of quantity shall also appear on the package closely associated with the retail price.  Where a dual declaration is required, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure need appear in the advertisement.

Added by Laws 1976, c. 108, § 11, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 64, emerg. eff. May 24, 2000.  Renumbered from § 5-61k of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-42.  Penalty.

It shall be unlawful for any person to violate any provision of this article or rules promulgated by the State Board of Agriculture.  No person shall:

1.  Use or have in possession for use in commerce any incorrect weight or measure;

2.  Remove any tag, seal, or mark from any weight or measure without specific written authorization from the proper authority; or

3.  Hinder or obstruct any weights and measures official in the performance of the duties of such official.

Added by Laws 1976, c. 108, § 12, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 65, emerg. eff. May 24, 2000.  Renumbered from § 5-61l of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-43.  Injunction - Presumption.

If a weight or measure or weighing or measuring device exists where buying or selling is commonly carried on, there shall be a rebuttable presumption that the weight, measure, or weighing or measuring device is regularly used for business purposes.

Added by Laws 1976, c. 108, § 13, emerg. eff. May 12, 1976.  Amended by Laws 2000, c. 243, § 66, emerg. eff. May 24, 2000.  Renumbered from § 5-61m of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-61.  Short title.

This article shall be known as the "Oklahoma Service Technician and Service Agency Act".

Added by Laws 1990, c. 249, § 1, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 67, emerg. eff. May 24, 2000.  Renumbered from § 5-62.1 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-62.  Definitions.

As used in the Oklahoma Service Technician and Service Agency Act:

1.  "Commercial weighing and measuring device" means any weight or measure that is used or employed in establishing size, quantity, grade, extent, area, measurement of quantities, things, products, or articles for distribution or consumption which are purchased, offered or submitted for sale, hire or award, or in computing any basic charge or payment for services rendered.  The term commercial weighing and measuring device shall also include any accessory attached to or used in connection with a weighing or measuring device when the accessory is so designed or installed that its operation affects, or may affect, the accuracy of the weight or measure;

2.  "Placing-in-service report" means a report on a form approved by the State Board of Agriculture listing the name, address, and location of the commercial weight or measure, and information stating in detail what services were performed and whether the weight or measure is new or removed from the premises, the date the service was performed, and other required information;

3.  "Service" means to install, adjust, sell, repair, condition, recondition, overhaul, test, or remove from installation, a weight, measure, or weighing or measuring device;

4.  "Service agency" means any person who services a weight or measure for hire, award, commission, or any other payment of kind;

5.  "Service technician" means any individual who services a weight or measure for hire, award, commission, or any other payment of kind; and

6.  "Test" means to test a weighing and measuring device according to the laws, rules, and the specifications and tolerances adopted by the National Conference on Weights and Measures and published in Handbook 44, "Specifications, Tolerances and Other Technical Requirements for Weighing and Measuring Devices".

Added by Laws 1990, c. 249, § 2, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 68, emerg. eff. May 24, 2000.  Renumbered from § 5-62.2 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-63.  License required - Issuance - Qualifications - Apprentice license - Applications - Categories of weights or measures - Contents of license - Termination of employment - Conviction of felony - Expiration date - Fees - Exemptions from act.

A.  It shall be unlawful for any person to do business as a service agency or service technician without first obtaining a valid license issued by the State Board of Agriculture and paying the license fee.

B.  A service agency license may be issued by the Board after submitting an application on a form prescribed by the Board.  The service agency shall have the appropriate amount of equipment and standards and have employed a qualified licensed service technician in each category as stated on the application and such other information as required by the Board.  Failure to show proper qualification under the rules prescribed by the Board or for violations of any of the provisions of the Oklahoma Service Technician and Service Agency Act shall be grounds for the Board to deny the issuance or renewal of the license.

C.  An apprentice service technician license may be issued after submitting an application on a form prescribed by the Board.  The apprenticeship license for new applicants, with no device-related educational training from an accredited or recognized institution or experience, shall be in effect for one year.  All apprentice service technicians shall work under the supervision of a licensed service technician when servicing a weight or measure.  Failure to show proper qualifications under the rules prescribed by the Board or violations of any provisions of the Oklahoma Service Technician and Service Agency Act shall make it the duty of the Board to deny the issuance or renewal of the license.

D.  1.  An applicant for a service technician license shall submit an application on a form prescribed by the Board.  Failure to show proper qualifications under the rules prescribed by the Board or violations of any of the provisions of the Oklahoma Service Technician and Service Agency Act shall make it the duty of the Board to deny the issuance or renewal of the license.

2.  A service technician license may be issued by the Board pursuant to the provisions of the Oklahoma Service Technician and Service Agency Act, provided the applicant qualifies under the provisions of the Oklahoma Service Technician and Service Agency Act or any rule promulgated by the Board and the applicant is limited to the category or categories of weight or measure named on the license.  The Board shall establish necessary categories of weight or measure service.

3.  Each service technician license shall specify the kind of work in which the applicant is authorized to engage, and shall show the name and address of the person to whom it is issued, and the name of the service agency with whom the individual is employed.

4.  No service technician license shall be issued or remain valid if the Board finds that the applicant has been convicted of a weight or measure-related felony charge in any state or territory of the United States.

5.  Any apprentice technician license and service technician license upon separation of employment with the licensed service agency as stated on the license shall be returned to the Board.  Failure to return and continued use of license upon separation of employment shall constitute a violation.  The service agency shall immediately report the separation or termination of a licensed service technician's employment to the Board.

E.  All licenses are nontransferable.  All licenses shall expire on a date specified by the Board and may be renewed for the ensuing year, without penalty.  If application is not received within thirty (30) days of expiration date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the license as applicable.

F.  The following fees shall be paid to the Board.  All fees collected by the Board, pursuant to this subarticle, shall be deposited in the State Board of Agriculture Revolving Fund:

1.  A fee of One Hundred Dollars ($100.00) for the issuance or renewal of a license as a service agency;

2.  A fee of Twenty-five Dollars ($25.00) for issuance or renewal of a license as a service technician for each category of weights and measures serviced;

3.  A fee of Ten Dollars ($10.00) for the issuance of a license for an apprentice service technician; and

4.  A fee of Ten Dollars ($10.00) for the issuance of a duplicate license.

G.  The Oklahoma Service Technician and Service Agency Act shall not apply to public utilities, public service corporations, rural electric associations, or municipal utilities and their subsidiaries during work on their own facilities or during the performance of energy audits, operations, inspections, maintenance, or repairs for their customers or on their own equipment.

Added by Laws 1990, c. 249, § 3, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 69, emerg. eff. May 24, 2000.  Renumbered from § 5-62.3 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-64.  Board - Powers and Duties.

When necessary for the enforcement of the Oklahoma Service Technician and Service Agency Act, the State Board of Agriculture shall have the following powers and duties:

1.  Issue stop sale, stop use, hold, and removal orders with respect to any weight or measure found to be in violation of the Oklahoma Service Technician and Service Agency Act;

2.  Seize for use as evidence any incorrect or unapproved weight or measure found to be used, retained, or sold in violation of the Oklahoma Service Technician and Service Agency Act or rules promulgated pursuant thereto;

3.  Conduct investigations to ensure compliance with the Oklahoma Service Technician and Service Agency Act and rules promulgated thereto; and

4.  Enter into contracts with state or federal agencies for the conduct of weight and measure testing.

Added by Laws 1990, c. 249, § 4, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 70, emerg. eff. May 24, 2000.  Renumbered from § 5-62.4 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-65.  Service technicians and service agencies - Powers, duties and responsibilities.

Licensed service technicians and service agencies shall:

1.  Submit a placing in service report to the State Board of Agriculture within five (5) calendar days after service is provided when required by the Board;

2.  Have the authority to remove an official rejection tag after the device has been repaired, tested, and found to meet requirements.  The rejection tag and the service technician/service agency test report shall accompany the placing-in-service report submitted to the Board;

3.  Attach a seal approved by the Board identifying the service agency, signed and dated by the service technician, stating that the commercial device has been tested in accordance with the provisions in Handbook 44 and is suitable for use as a commercial device;

4.  Have available and use sufficient standards and equipment to adequately test weights and measures as set forth in the notes section of each applicable code in Handbook 44, "Specifications, Tolerances and Other Technical Requirements for Weighing and Measuring Devices", and have the handbook in their possession.  The equipment shall meet the specifications corresponding to the series of NIST Handbook 105, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures", supplements and revisions;

5.  Submit to the Board, as required by the Board of Control of the State Bureau of Standards, for examination and certification, any standards and testing equipment that are used or are to be used in the performance of the service and testing functions.  A licensed service technician or service agency shall not use any weight or measure standard or testing equipment that has not been approved by the Board; and

6.  Maintain all records required by the Board.

Added by Laws 1990, c. 249, § 5, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 71, emerg. eff. May 24, 2000.  Renumbered from § 5-62.5 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-66.  Owner serviced and maintained devices.

Nothing in the Oklahoma Service Technician and Service Agency Act shall prohibit a weight or measure owner or a regular employee of the owner from servicing or repairing a device.  However, if the device is found out of tolerance and is rejected by the State Board of Agriculture, the owner is responsible for repairing the device within the time specified on the rejected tag.  In addition, the owner shall notify the Board when the device is repaired and in operation.  The owner shall pay a fee commensurate with the expense incurred by the Board in performing the follow-up inspection or test.

Added by Laws 1990, c. 249, § 6, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 72, emerg. eff. May 24, 2000.  Renumbered from § 5-62.6 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-67.  Owner serviced and maintained devices.

Nothing in the Oklahoma Service Technician and Service Agency Act shall prohibit a weight or measure owner or a regular employee of the owner from servicing or repairing a device.  However, if the device is found out of tolerance and is rejected by the State Board of Agriculture, the owner is responsible for repairing the device within the time specified on the rejected tag.  In addition, the owner shall notify the Board when the device is repaired and in operation.  The owner shall pay a fee commensurate with the expense incurred by the Board in performing the follow-up inspection or test.

Added by Laws 1990, c. 249, § 6, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 73, emerg. eff. May 24, 2000.  Renumbered from § 5-62.7 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-68.  Administration and enforcement of act - Rules, regulations, standards and evaluations.

The State Board of Agriculture shall administer and enforce the provisions of the Oklahoma Service Technician and Service Agency Act and shall promulgate rules, standards and evaluations, and work performance of each category of weight or measure.  The rules, and standards or evaluation of weight or measure shall conform as nearly as practicable to the handbooks as specified in this article and adopted by the National Conference on Weights and Measures.

Added by Laws 1990, c. 249, § 8, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 74, emerg. eff. May 24, 2000.  Renumbered from § 5-62.8 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-69.  Suspension, cancellation, revocation or refusal to re-issue license - Violations - Criminal penalties.

A.  The State Board of Agriculture may suspend, cancel, revoke, or refuse reissuance of a license after the person has an opportunity for public hearing pursuant to the Administrative Procedures Act.  In addition, the person may be prosecuted for any of the following violations:

1.  Failure to correct work on each job which fails to meet the requirements and required testing procedures as adopted by the National Conference on Weights and Measures and published in Handbook 44 as amended;

2.  Failure to complete the placing-in-service report in its entirety and to report the accurate description of parts replaced, adjusted, or reconditioned and work performed;

3.  Failure to report in a contract or work agreement a written explanation of the actual repairs required to repair the weight or measure to meet the requirements;

4.  Failure to furnish to the Board, upon request, duplicated copies of the service agency or any service technician weight or measure test report, or any other information required by the Board;

5.  To test or place in service a weight or measure that does not meet the requirements for a commercial device as specified in Handbook 44 and the required testing procedures for the category of weight and measure;

6.  Making a misrepresentation for the purpose of defrauding;

7.  Operating as a service technician or service agency without proper license;

8.  Repairing a weight or measure unless the repair involved causes the weight or measure to meet the requirements of the Oklahoma Service Technician and Service Agency Act for at least ninety (90) days after the repairs;

9.  Failure to submit a placing-in-service report to the Board within five (5) calendar days after that repair, installation, or removal is performed; and

10.  Filing a false or fraudulent application to the Board.

B.  It shall be unlawful for any person, holder or nonholder of a valid license to violate any provisions of the Oklahoma Service Technician and Service Agency Act or rules promulgated thereto.  Any violation shall be punishable by the imposition of a fine of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00).

Added by Laws 1990, c. 249, § 9, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 243, § 75, emerg. eff. May 24, 2000.  Renumbered from § 5-62.9 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-81.  Analytical laboratory - Purposes.

The State Department of Agriculture is directed to establish, at the earliest practicable time, as a function of the State Department of Agriculture, analytical laboratory facilities for the following purposes:

1.  Conducting analyses to determine the qualitative and quantitative amounts of pesticidal residues or other objectionable, harmful, or deficient materials in crops, foodstuffs, water, and other materials destined for human consumption or for animal feeds including forage crops and whole grains which are shipped in intrastate commerce in Oklahoma or which are sold or to be sold for human consumption or for animal feeds in Oklahoma;

2.  Conducting tests and making qualitative and quantitative analyses to determine:

a. the quality or wholesomeness of manufactured milk and manufactured dairy products,

b. diseases affecting animal health, and

c. various ingredients or components of feed, fertilizer, and pesticides; or

3.  Any other chemical tests or analyses concerning agricultural products regulated or monitored by the State Board of Agriculture.

Added by Laws 1965, c. 497, § 1, emerg. eff. July 19, 1965.  Amended by Laws 2000, c. 243, § 20, emerg. eff. May 24, 2000.  Renumbered from § 2-19 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-82.  Tolerances.

The State Department of Agriculture shall establish tolerances for pesticidal chemicals in foodstuffs and other materials destined for human consumption or animal feeds including forage crops and grains except where tolerances are established by the State Board of Health on foodstuffs or other materials for human consumption for which the State Board of Health has regulatory jurisdiction by law.  Copies of the tolerances shall be made available to any agency, person, group, company or other organization requesting the tolerances.

Added by Laws 1965, c. 497, § 2, emerg. eff. July 19, 1965.  Amended by Laws 2000, c. 243, § 21, emerg. eff. May 24, 2000.  Renumbered from § 2-20 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-83.  Time of operation - Fees - Use of other laboratories.

A.  The State Department of Agriculture shall determine the days and hours of the operation of the State Department of Agriculture laboratory.  The laboratory shall conduct qualitative and quantitative analyses of pesticidal residues and other chemical determinations of agricultural products contained in samples submitted, by any person, agency, group, or other organization.

B.  The State Board of Agriculture shall promulgate a schedule of fees for work performed by the laboratory.  The fees shall be calculated to help defray the costs of operating the laboratory including, but not limited to:  salaries, chemicals, materials, equipment, and repairs to and replacement of materials, equipment, and buildings.  Fees paid by state offices and agencies utilizing the services of the laboratory shall be paid from their general appropriations.

C.  The Department is authorized to have a test or determination made in a qualified laboratory other than the Department laboratory.  Any determination or test made by another qualified laboratory shall be considered official for that particular sample.

Added by Laws 1965, c. 497, § 3, emerg. eff. July 19, 1965.  Amended by Laws 2000, c. 243, § 22, emerg. eff. May 24, 2000.  Renumbered from § 2-21 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§2-14-84.  Disposition of fees.

All fees collected for analytical work in the laboratory shall be deposited in the State Department of Agriculture Revolving Fund and shall be used solely to perform analytical work.

Added by Laws 1965, c. 497, § 5, emerg. eff. July 19, 1965.  Amended by Laws 2000, c. 243, § 23, emerg. eff. May 24, 2000.  Renumbered from § 2-23 of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.

§215-1.  Agricultural fair corporations  Land, buildings and improvements  Purposes.

A.  Agricultural Fair Corporations may:

1.  Purchase, hold or lease or otherwise acquire any quantity of land necessary for their proper operation, with such buildings and improvements as may be erected thereon;

2.  Sell, lease, or otherwise dispose of such land, buildings and improvements at their pleasure.

B.  Real estate must be held for the purpose of erecting buildings and making other improvements thereon, to:

1.  Promote and encourage:

a. agriculture,

b. horticulture,

c. mechanics,

d. manufacturers,

e. stock raising,

f. 4H clubs,

g. Future Farmers of America,

h. Home Demonstration Clubs,

i. poultry raising,

j. arts,

k. trades,

l. crafts,

m. hobbies,

n. industry,

o. commerce, and

p. the general welfare of the people; and

2.  Cooperate as may be deemed advisable by the Corporation's Board of Directors with:

a. the state and federal agriculture extension organizations,

b. cooperative marketing associations,

c. livestock and crop improvement associations, and

d. other farm, industrial, commercial or educational organizations.

R.L. 1910, § 22.  Amended by Laws 1951, p. 1, § 1; Laws 2001, c. 146, § 146, emerg. eff. April 30, 2001.  Renumbered from § 31 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-2.  Limitation on indebtedness  Purchase of realty  Mortgages  Directors' liability.

Agricultural Fair Corporations shall not contract any debts or liabilities in excess of the amount of money in the treasury at the time of contract except for the purchase of real property, for which they may create a debt not exceeding Three Thousand Dollars ($3,000.00), secured by mortgage on the property of the corporation.  The directors of any Agricultural Fair Corporation who vote therefor shall be personally liable for any debt contracted or incurred in violation of this section.

R.L. 1910, § 23.  Amended by Laws 2001, c. 146, § 147, emerg. eff. April 30, 2001.  Renumbered from § 32 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-3.  Capital stock and income  Charges and fees  Bylaws  Limitation of charges.

A.  Agricultural Fair Corporations shall not be conducted for profit, and shall have no capital stock or income other than that derived from charges to exhibitors and fees for membership and admissions.  Such charges and fees, together with the term of membership and mode of acquiring membership shall be provided for in the bylaws of the corporations.

B.  Any charges and fees shall not be greater than necessary to raise sufficient money to discharge the debt for the real estate and the improvements thereon, and to defray the current expenses of fairs.

R.L. 1910, § 24.  Amended by Laws 2001, c. 146, § 148, emerg. eff. April 30, 2001.  Renumbered from § 33 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-4.  Organization of agricultural fair corporations  Rights, privileges and liabilities.

Agricultural Fair Corporations may be organized by three or more persons, as in the case of other corporations, with all the rights, privileges and liabilities appertaining to such corporations under the corporation laws of this state, including the rights and privileges as are specified in this section and Sections 146 through 148 of this act.

R.L. 1910, § 25.  Amended by Laws 2001, c. 146, § 149, emerg. eff. April 30, 2001.  Renumbered from § 34 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-5.  Special premiums  Appropriations.

The county commissioners of the counties of this state, having a county fair association, organized pursuant to the laws of Oklahoma, are hereby authorized to appropriate any sum of money not to exceed Five Hundred Dollars ($500.00) each year to be offered as special premiums, such special premiums to be determined upon by the county commissioners and the directors of the fair association.  Such money shall be used to pay premiums of the county fair for exhibits of agricultural and horticultural products and improved stock.

Added by Laws 191011, c. 118, p. 260, § 1.  Amended by Laws 2001, c. 146, § 150, emerg. eff. April 30, 2001.  Renumbered from § 35 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-6.  Funds for special premiums  Audit and allowance of bills  Certificates of fair association officers  Speed exhibitions and races excepted.

A.  The funds provided for in Section 15-5 of this title shall be derived from any funds on hand, not otherwise appropriated, in the contingent fund of the county.  The county commissioners shall audit and allow bills presented by persons to whom premiums have been awarded as in other cases, on filing with the bill, a certificate of the secretary and treasurer of the fair association.  The certificate shall state the person to whom the premium was awarded, and the amount and character of the exhibit for which premium was awarded.

B.  No part of the appropriation shall be allowed or paid for exhibitions of speed or races.

Added by Laws 191011, c. 118, p. 260, § 2.  Amended by Laws 2001, c. 146, § 151, emerg. eff. April 30, 2001.  Renumbered from § 36 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-7.  Special election  Petition  Question to be submitted.

The county commissioners when petitioned to do so by thirty percent (30%) of the resident taxpayers of their county shall call a special election of the resident taxpayers for purposes of this section.  The commissioners shall submit the question to the resident taxpayers "Shall the county commissioners appropriate any sum of money, not to exceed onehalf of one mill on the total assessed valuation of their counties for each current year, for premiums on agricultural and horticultural products and on purebred livestock and poultry?"

Added by Laws 191011, c. 118, p. 260, § 3.  Amended by Laws 2001, c. 146, § 152, emerg. eff. April 30, 2001.  Renumbered from § 37 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-8.  Special election  Petition  Management of fair.

The petition to the county commissioners shall name the stock show or fair association that the petitioners desire to manage the stock show or fair.

Added by Laws 191011, c. 118, p. 260, § 4.  Amended by Laws 2001, c. 146, § 153, emerg. eff. April 30, 2001.  Renumbered from § 38 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-9.  Notice to allow and pay premiums  Amount  Free admission to fair as condition  Premium list.

When directed by a vote of the resident taxpayers, as provided in Section 15-7 of this title, the county commissioners shall at their first meeting thereafter, notify the officers of the stock show or fair association named in the petition that the premiums shall be allowed and paid to the amount named in the petition and no more, provided, that admittance is free at all times to the stock show or fair association at which the premiums are offered.  The commissioners shall determine and notify the association of the number and amount of premiums to be offered and have a premium list printed, which shall be furnished free to all interested.  The premiums shall be paid in accordance with the list.

Added by Laws 191011, c. 118, p. 261, § 5.  Amended by Laws 2001, c. 146, § 154, emerg. eff. April 30, 2001.  Renumbered from § 39 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-10.  Payment of premiums  Vouchers  Execution and certification.

The county commissioners shall not pay premiums except on a voucher.  The voucher shall state the name of the person and the person's address to whom the premium was awarded.  The voucher must be signed by the judge who awards the premium.  The voucher must also be signed and certified by the person acting as clerk to the judge.

Added by Laws 191011, c. 118, p. 261, § 6.  Amended by Laws 2001, c. 146, § 155, emerg. eff. April 30, 2001.  Renumbered from § 40 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-11.  Funds for special premiums  County contingent fund  Special tax levy.

The funds provided for by Sections 146 through 159 of this act shall be derived from any fund on hand, and not otherwise appropriated, in the contingent fund of the county.  If the amount available in the contingent fund is insufficient then the county commissioners are authorized and directed to make a special tax levy for the contingent fund for the amount necessary.

Added by Laws 191011, c. 118, p. 261, § 7.  Amended by Laws 2001, c. 146, § 156, emerg. eff. April 30, 2001.  Renumbered from § 41 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-12.  Audit and allowance of bills for premiums  Warrants.

The county commissioners at a special meeting to be held on the last day of the stock show or fair, or as soon thereafter as possible shall:

1.  Audit and allow bills presented by the persons to whom premiums have been awarded, or to their order; and

2.  Order the county clerk to issue a warrant for the bills.

Added by Laws 191011, c. 118, p. 261, § 8.  Amended by Laws 2001, c. 146, § 157, emerg. eff. April 30, 2001.  Renumbered from § 42 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-13.  Investment of monies in Free Fair Building Fund in government bonds or notes.

Any and all monies in the "Free Fair Building Fund" of any county which has been raised by levy therefor or transfer into the Fund from the sinking funds of the county may be invested by the board of county commissioners with the approval of the directors of the county free fair association, in bonds or notes issued by the United States Government or the Treasury Department of the United States.

Added by Laws 1943, p. 5, § 1.  Amended by Laws 2001, c. 146, § 158, emerg. eff. April 30, 2001.  Renumbered from § 44 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-14.  Retirement pay for employees of Agricultural Fair Corporations.

The Board of Directors of any nonprofit Agricultural Fair Corporation organized under the laws of the State of Oklahoma may establish a retirement pay plan for any of its employees faithfully performing his or her duties for a period of more than thirty (30) years.  The payments shall be considered a part of current operating expenses of the corporation and the amount of the payments and methods of making the payments shall be determined from year to year by the Board of Directors as they may see fit.

Added by Laws 1949, p. 5, § 1.  Amended by Laws 2001, c. 146, § 159, emerg. eff. April 30, 2001.  Renumbered from § 45 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§215-21.  Organization  Purpose  Restriction on location  Free township and county fairs not affected.

For the purpose of encouraging the development of the agricultural, horticultural, mechanical, mineral, stockraising and all other industrial interests of the State of Oklahoma, three or more counties may, as otherwise provided in this article, organize a free district fair, provided that:

1.  No such free district fair shall be held within one hundred (100) miles of any other free district or State Fair; and

2.  The provisions of this article shall not interfere with the operation of the present law with reference to the organization and operation of free township and county fairs already organized.

Added by Laws 1923, c. 125, p. 205, § 1.  Amended by Laws 2001, c. 146, § 160, emerg. eff. April 30, 2001.  Renumbered from § 71 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-22.  Officers  Selection  Board of directors  Election of president and secretary.

The officers of the free district fair association shall be chosen from the delegates selected by the counties entering the association.  The officers shall consist of a president, secretary and board of directors.  The president and secretary selected pursuant to Section 15-55 of this title for county fair association organizations of each of the counties constituting the free district fair association shall be and constitute the board of directors of the free district fair association from which membership a president and secretary shall be elected.

Added by Laws 1923, c. 125, p. 205, § 2.  Amended by Laws 2001, c. 146, § 161, emerg. eff. April 30, 2001.  Renumbered from § 72 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-23.  Executive board  Members  Powers  Limitation on expenditures  Time of holding fair.

A.  The president, secretary and board of directors shall constitute the executive board of the free district fair association and shall have full power and authority to make all rules for holding the free district fair in accordance with the provisions of this article.  The executive board shall have authority to expend the funds of the free district fair association, but in no case shall the expenditures exceed the amount of money donated and appropriated.

B.  The time of holding a free district fair shall be so placed as to not interfere with the dates of any county fair comprising the association or any free state fair.

Added by Laws 1923, c. 125, p. 205, § 3.  Amended by Laws 2001, c. 146, § 162, emerg. eff. April 30, 2001.  Renumbered from § 73 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-15-24.  Estimate and apportionment of cost - Certification of estimate to county excise boards - Items of expenditures.

A.  The executive board shall:

1.  Make an estimate of the cost of the free district fair;

2.  Apportion to each of the counties comprising the association the portion to be borne by each member county together with the plan and items of expenditures; and

3.  Certify the estimate to the county excise board in each of the member counties in time to be acted on by the county excise board at its annual meeting for making tax levies.

B.  The items to be considered in the expenditure of funds shall be for:

1.  Premiums on livestock, poultry, fruit, agriculture, horticultural and dairy products; boys' and girls' club work, school exhibits, culinary products, textile products, needlework and sewing, hand painting, decorating and drawing, and cultivated plants and flowers;

2.  The necessary expenses of management of free district fairs organized under the provisions of this article, including office expense, postage, telegraph and telephone, traveling expenses of secretary within the district in which the fair is held, printing (except premium lists) and necessary office supplies, premium ribbons and badges, clerical help, guards, superintendents and judges; and

3.  Advertising the fair and for decorating and cleaning the grounds and buildings, and for caring for the grounds during the fair.

Added by Laws 1923, c. 125, p. 206, § 4.  Amended by Laws 2001, c. 146, § 163, emerg. eff. April 30, 2001.  Renumbered from § 74 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-25.  Appropriations for premiums  Special election.

The authority for the county excise boards in counties comprising the free district fair associations shall be by special election of the resident taxpayers in the various counties.  At the special election, the following question shall be submitted to the resident taxpayers:  "Shall the county commissioners appropriate any sum of money, not to exceed one (1) mill on the total assessed valuation of their counties for each current year for premiums on agricultural and horticultural products and on purebred livestock and poultry, at the free district fair?"

Added by Laws 1923, c. 125, p. 206, § 5.  Amended by Laws 2001, c. 146, § 164, emerg. eff. April 30, 2001.  Renumbered from § 75 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-26.  Special election  Call  Petition  Contents.

The special election mentioned in Section 15-25 of this title shall be called by the county commissioners of each of the said counties when requested to do so upon a petition signed by thirty percent (30%) of the resident taxpayers of said counties, and said petition shall designate the time and place of holding said free district fair.

Added by Laws 1923, c. 125, p. 206, § 6.  Amended by Laws 2001, c. 146, § 165, emerg. eff. April 30, 2001.  Renumbered from § 76 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-27.  Notice to county excise board of election result and amount of estimate  Tax levy.

When directed by a vote of the resident taxpayers at the special election, the county commissioners shall at their first meeting thereafter, notify the county excise board that:

1.  The question specified by Section 15-25 of this title has been voted upon and carried; and

2.  The estimate as submitted by the board of directors of the free district fair association amounts to a sum, not to exceed the amount voted upon.

The excise board shall proceed to levy upon the total valuation of the county a tax sufficient to raise the amount named in the county commissioners' report, not to exceed one (1) mill, for the free district fair purposes.

Added by Laws 1923, c. 125, p. 206, § 7.  Amended by Laws 2001, c. 146, § 166, emerg. eff. April 30, 2001.  Renumbered from § 77 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-28.  Stand rights and privileges  Admission charges for special amusements  Proceeds  Use  Balance.

A.  The free district fair association shall have exclusive rights to all stand rights and privileges.  Admission may be charged to races, horse shows, or any other special amusements.  No money collected pursuant to this section shall be used to defray any expenses or costs of such races, horse show or amusements.  In addition, the charging of admission to such amusements shall not interfere with free access of the public to all exhibits.

B.  All monies derived from rights and privileges of the fairgrounds shall be collected by the secretary of the free district fair association, and except as provided in this section, may be used in defraying expenses.

C.  Any balance that may be on hand after such expenses shall be turned over to the secretary, who shall place it in the free district fair fund.

Added by Laws 1923, c. 125, p. 207, § 8.  Amended by Laws 2001, c. 146, § 167, emerg. eff. April 30, 2001.  Renumbered from § 78 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-29.  Premium catalogs  Printing  Payment of expense.

Premium catalogs shall be printed in sufficient numbers for distribution throughout the area comprising the free fair district.  The expense of printing the premium catalogs shall be borne by advertisers in the catalog.

Added by Laws 1923, c. 125, p. 207, § 9.  Amended by Laws 2001, c. 146, § 168, emerg. eff. April 30, 2001.  Renumbered from § 79 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-30.  Admission charge  When not permitted.

No admittance fee shall be charged by any free district fair association if any premiums are offered, to any grounds or enclosure where public exhibitions are made for public premiums.

Added by Laws 1923, c. 125, p. 207, § 10.  Amended by Laws 2001, c. 146, § 169, emerg. eff. April 30, 2001.  Renumbered from § 80 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-31.  Deposit of funds  Accounts  Disbursements  Annual report of receipts and disbursements.

A.  All funds of the free district fair association shall be deposited in a bank selected by the board of directors of such association.  An accurate and itemized account of such funds shall be kept together with the itemized statement of disbursements and canceled checks for disbursements.

B.  No disbursement shall be made except upon a check signed by the president, and countersigned by the secretary of a free district fair association.

C.  An annual report of the itemized receipts and disbursements shall be made to the Governor and the Chairman of the Oklahoma State Board of Agriculture.

Added by Laws 1923, c. 125, p. 207, § 11.  Amended by Laws 2001, c. 146, § 170, emerg. eff. April 30, 2001.  Renumbered from § 81 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-32.  State not liable for deficiency or expense.

The State of Oklahoma shall not be liable for any sum of money whatsoever, by reason of the running, operating or establishing of a free district fair, pursuant to the provisions of this article.  Any deficiency or expense occasioned by the running or operating of a free district fair shall never be paid by the State of Oklahoma, nor be a charge against the state.

Added by Laws 1923, c. 125, p. 207, § 12.  Amended by Laws 2001, c. 146, § 171, emerg. eff. April 30, 2001.  Renumbered from § 82 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§215-51.  County free fair associations.

A.  There may be organized in each county in the State of Oklahoma a county free fair association.

B.  The term "free fair" as used in Sections 172 through 186 of this act shall be construed to mean township and county fairs, livestock shows, and other agricultural shows where admission to the grounds and all exhibit buildings are free and no charge is made for entering exhibits on which premiums are offered.

Added by Laws 1915, c. 179, § 1.  Amended by Laws 1925, c. 38, p. 56, § 1; Laws 1965, c. 395, § 1, emerg. eff. July 1, 1965; Laws 2001, c. 146, § 172, emerg. eff. April 30, 2001.  Renumbered from § 91 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-52.  County fairs - Power to organize and create upon abolition of free state fair.

Any county in which a free state fair is abolished by the Oklahoma Legislature may organize and create a county fair pursuant to the provisions of this article.

Added by Laws 1999, c. 50, § 1, emerg. eff. April 5, 1999.  Amended by Laws 2001, c. 146, § 173, emerg. eff. April 30, 2001.  Renumbered from § 91.1 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-53.  Object of free fairs.

The object of free fairs is to promote agriculture, horticulture, livestock and poultry raising, manufacturing, arts, trades and every industry of the county in which the fair is held.

Added by Laws 1915, c. 179, § 2.  Amended by Laws 1925, c. 38, p. 56, § 2; Laws 2001, c. 146, § 174, emerg. eff. April 30, 2001.  Renumbered from § 92 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-54.  Members - Qualifications - Election at public meetings - Notices - Appointment on failure to hold public meeting - Term.

A.  The county fair association in each county, organized pursuant to Section 15-51 of this title, shall consist of two members in each municipal township, in each county, who are resident qualified voters in the county and who have been elected at public meetings or appointed by the county commissioners as provided pursuant to this section.

B.  The county farm agent of any county may, or if there is no such agent, upon petition of fifty resident citizens of the county, the county commissioners shall, within thirty (30) days after the filing of the petition, call a public meeting in each municipal township, in each such county, for the purpose of electing the two members of the county fair association.

C.  The call for the public meeting shall be made by posting notices in at least three public places in the township or by both posting notices and publication in a newspaper of general circulation in the county.  The notices and publications shall state the purpose of the meeting, the time and place of holding the meeting.  The notices and publication must be made one (1) week before date of the meeting.

D.  A chairman and a secretary shall be chosen at each of the various township meetings for the purpose of conducting the public meetings and who shall certify to the county commissioners the names of the two elected members of the county fair association.  The certificate shall be made to the county commissioners not later than June first of the fiscal year in which the township public meetings are held.  If any township or townships in any county fail to hold a public meeting for the election of members of the county fair association, the county commissioners of such county shall appoint two members in each of the townships, who shall have the same power and authority as the elected members.

E.  Township public meetings for the election of members of the county fair association may be called at any time prior to June first in any fiscal year.  The members so elected shall hold their office for a period of two (2) years and until their successors are elected or appointed.

Added by Laws 1915, c. 179, § 3.  Amended by Laws 1921, c. 89, p. 113, § 1; Laws 1925, c. 38, p. 56, § 3; Laws 2001, c. 146, § 175, emerg. eff. April 30, 2001.  Renumbered from § 93 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-55.  Organization meeting  Time and place  Election of officers, directors and committees  Qualifications of secretary.

As soon as practicable, prior to July first, after the election of members of the county fair association, the members elect shall meet at the county seat and shall perfect an organization by the election of a president, vice president, secretary and a board of directors.  The Board of Directors shall consist of the president, vice president, secretary and four members, and such committees and officers as shall be deemed necessary.  The secretary may be selected outside of the association, but must be a resident of the county seat or the town or city where the county fair is held.

Added by Laws 1915, c. 179, § 5.  Amended by Laws 1925, c. 38, p. 57, § 4; Laws 2001, c. 146, § 176, emerg. eff. April 30, 2001.  Renumbered from § 94 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-56.  Special meetings  Notices of regular and special meetings.

Special meetings may be called at any time by the president or secretary of the county fair association or upon written request of one-fourth (1/4) of the members of the association.  Notices of regular and special meetings shall be given by mail at least three (3) days prior to such meetings.

Added by Laws 1915, c. 179, § 4.  Amended by Laws 1921, c. 89, p. 113, § 2; Laws 1925, c. 38, p. 57, § 5; Laws 2001, c. 146, § 177, emerg. eff. April 30, 2001.  Renumbered from § 95 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-57.  Board of directors  Rules  Expenditures.

The board of directors shall constitute the executive board of the county fair association and shall have full power and authority to:

1.  Make all rules for holding the township and county fairs in accordance with the provisions of Sections 15-51 through 15-96 of this title; and

2.  Expend the funds of the county fair association as herein provided, but in no case shall the expenditures exceed the amount of the appropriation.

Added by Laws 1915, c. 179, § 6.  Amended by Laws 1925, c. 38, p. 57, § 6; Laws 2001, c. 146, § 178, emerg. eff. April 30, 2001.  Renumbered from § 96 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-58.  Estimate of cost of fairs  Certification to county excise board  Items of expenditure.

A.  The executive board, with such committee as may be selected from the county fair association, shall make an estimate of the cost of the township and county fairs, and shall certify such estimate to the county excise board in time to be acted upon by the county excise board at its annual meeting for making tax levies.

B.  The items to be considered in the expenditure of funds shall be for:

1.  Premiums on livestock, poultry, agricultural and horticultural products, dairy products, boys' and girls' club work, products of domestic science and domestic arts, school exhibits, hand painting, decorating and drawing, manufactured articles, cultivated plants and flowers;

2.  Necessary expenses of management of township and county fairs organized under the provisions of this article, including office expenses, postage, telegraph and telephone, salary and traveling expenses of the secretary, printing and necessary office supplies, premium ribbons and badges, clerical help, guards, superintendents and judges;

3.  Advertising the fairs and for decorating and cleaning the grounds and buildings, and for caring for the grounds and buildings; and

4.  Transportation and arrangement of township fair exhibits at the county fair and county fair exhibits at the Oklahoma State Fair and other State Fairs.

Added by Laws 1915, c. 179, § 7.  Amended by Laws 1925, c. 38, p. 57, § 7; Laws 2001, c. 146, § 179, emerg. eff. April 30, 2001.  Renumbered from § 97 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-59.  Tax levy  Amount  Purpose.

For the purpose of defraying the expense of holding county and township fairs, the excise board of each county may make an annual levy upon all taxable property in the county, of not exceeding onehalf (1/2) of one (1) mill, per annum, which is hereby declared not to be a current expense and in addition to the maximum levy for current expenses now provided by law.  The levy shall be for a special purpose.  One-half (1/2) of the fund shall be known as the "free fair fund" and the other half of the fund shall be known as the 4H Club, F.F.A., and Women's Home Demonstration Club Work Fund.

Added by Laws 1915, c. 179, § 8.  Amended by Laws 1921, c. 89, p. 114, § 3; Laws 1925, c. 38, p. 58, § 8; Laws 1939, p. 240, § 1; Laws 2001, c. 146, § 180, emerg. eff. April 30, 2001.  Renumbered from § 98 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-60.  Collection, apportionment and disbursement of funds  Eligibility of exhibitors.

A.  The county treasurer shall collect and apportion monies for the county free fairs as other monies are collected and apportioned.

B.  In school districts which overlap into adjoining counties, the levy for the free fair purposes shall be made and collected in the same manner as for school purposes.

C.  The county treasurer shall disburse the monies from the levy upon vouchers issued by the executive board of the county free fair association, signed by the president and secretary of the same.

D.  Residents of any school district which overlaps into any other county shall be eligible to exhibit their products at the fairs in the county in which the school district is located.

Added by Laws 1915, c. 179, § 9.  Amended by Laws 1925, c. 38, p. 58, § 9; Laws 2001, c. 146, § 181, emerg. eff. April 30, 2001.  Renumbered from § 99 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-60.1.  Oklahoma County Fair Enhancement Act - Short title.

Sections 2 through 4 of this act shall be known and may be cited as the "Oklahoma County Fair Enhancement Act".

Added by Laws 2002, c. 178, § 1, eff. July 1, 2002.

§2-15-60.2.  Oklahoma County Fair Enhancement Program.

A.  There is hereby created the "Oklahoma County Fair Enhancement Program".  The State Board of Agriculture shall administer the Oklahoma County Fair Enhancement Program.

B.  The purpose of the Oklahoma County Fair Enhancement Program is to promote and support the county fairs in Oklahoma through the allocation of funds, by grant, to county fair boards or authorities so as to provide assistance to county fairs in order to maintain the continued success of such fairs.

C.  The Program shall consist of matching grants to county fair boards or authorities.

Added by Laws 2002, c. 178, § 2, eff. July 1, 2002.

§2-15-60.3.  Oklahoma County Fair Enhancement Fund.

A.  There is hereby created within the State Treasury a fund for the State Board of Agriculture to be designated the "Oklahoma County Fair Enhancement Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Board of Agriculture to implement and maintain the Oklahoma County Fair Enhancement Program.

B.  The Oklahoma County Fair Enhancement Fund shall consist of:

1.  Money received by the State Department of Agriculture in the form of gifts, grants, appropriations, reimbursements, donations, industry contributions, and such other monies specifically designated for the Oklahoma County Fair Enhancement Program.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Board of Agriculture for the Oklahoma County Fair Enhancement Program; and

2.  Interest attributable to investment of money in the fund.

C.  All donations or other proceeds received by the Department pursuant to the provisions of this section shall be deposited with the State Treasurer to be credited to the Oklahoma County Fair Enhancement Fund.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  The monies deposited in the fund shall at no time become part of the general budget of the Department or any other state agency.  Except for any administration costs incurred in development and implementation of the Oklahoma County Fair Enhancement Program, no monies from the fund shall be transferred for any purpose to any other state agency or to any account of the State Board of Agriculture or the Department or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 2002, c. 178, § 3, eff. July 1, 2002.

§2-15-60.4.  Oklahoma County Fair Enhancement Program - Administration - Grants.

A.  The State Department of Agriculture shall require county fair boards or authorities to submit information, forms, and reports as are necessary to properly and efficiently administer the Oklahoma County Fair Enhancement Program.

B.  The Commissioner of Agriculture shall allocate monies from the fund to be eligible applicants on a matching basis.

C.  Grant funds may be made available to eligible applicants pursuant to evaluation by the Department based on criteria developed by the Department.

Added by Laws 2002, c. 178, § 4, eff. July 1, 2002.

§215-61.  Township fairs  Cooperation with agricultural extension forces  Determination of number, time and place  Management  Selection and transportation of county fair exhibits.

A.  The township fair shall be the unit of the free fair plan, and the county fair association shall cooperate with the state and federal agricultural extension forces in organizing boys' and girls' clubs, cooperative marketing associations, livestock improvement associations and such other agricultural organizations as are deemed advisable by the executive board.

B.  The executive board:

1.  Shall determine the number of township fairs and county or township livestock shows and other agricultural shows, to be held;

2.  Shall fix the time and place of holding the fairs and shows; and

3.  May provide that two or more townships or communities within the county may combine their exhibits in one township fair.

C.  The management of the township fairs shall be under the direction of the township members and the secretary of the county fair association, who:

1.  Must observe the rules of the executive board;

2.  Shall select exhibits for the county fair; and

3.  Shall transport the exhibits to the county fair.

Added by Laws 1915, c. 179, § 10.  Amended by Laws 1925, c. 38, p. 58, § 10; Laws 1965, c. 395, § 2, emerg. eff. July 1, 1965; Laws 2001, c. 146, § 182, emerg. eff. April 30, 2001.  Renumbered from § 100 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-62.  Grounds and buildings  Cost not included in executive board's estimate  Fairs where provided free.

A.  The executive board of the county fair association shall not include in its estimate the cost of grounds and buildings for township and county fairs.

B.  The executive board may arrange for holding the fairs where suitable grounds and buildings will be provided free.

Added by Laws 1915, c. 179, § 11.  Amended by Laws 1925, c. 38, p. 59, § 11; Laws 2001, c. 146, § 183, emerg. eff. April 30, 2001.  Renumbered from § 101 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-63.  Stand rights and privileges  Charges for admission to entertainments  Entertainment expenses not to be defrayed from money appropriated  Free access to exhibits.

The county fair association shall have exclusive rights to all stand rights and privileges of township and county fairs.  Admission may be charged to any amusements or other forms of entertainment; provided, that:

1.  No money collected pursuant to this section, shall be used to defray any expenses of costs of such amusements or entertainment; and

2.  Charging admission to the amusements does not interfere with free access of the public to all exhibits.

Added by Laws 1915, c. 179, § 12.  Amended by Laws 1925, c. 38, p. 59, § 12; Laws 2001, c. 146, § 184, emerg. eff. April 30, 2001.  Renumbered from § 102 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-64.  Use of money derived from rights and privileges.

All money derived from rights and privileges on the fair grounds, except as otherwise provided by Section 15-63 of this title, may be used in defraying expenses.

Added by Laws 1915, c. 179, § 13.  Amended by Laws 1925, c. 38, p. 59, § 13; Laws 2001, c. 146, § 185, emerg. eff. April 30, 2001.  Renumbered from § 103 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-65.  Election to determine fair site and authorize construction and maintenance of buildings.

In any county of the State of Oklahoma, in which a free fair association is organized and operating under the laws of the state, an election may be held as provided in Section 15-68 of this title, for the purposes of determining a permanent free fair site and authorizing the construction and maintenance of buildings thereon.

Added by Laws 1929, c. 25, p. 21, § 1.  Amended by Laws 2001, c. 146, § 186, emerg. eff. April 30, 2001.  Renumbered from § 104 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-66.  County free fair in each county  State not obliged to pay for fair.

There is hereby established and created in each county in this state a county free fair.  The fair shall be held at such place in each of the counties as may have heretofore or may be hereafter designated by the county free fair board of each of the member counties to be known and designated as the (name of a county) county free fair association.  The county free fair boards created pursuant to this section are not state institutions, and the State of Oklahoma shall not be obliged to pay for the fairs.

Added by Laws 1937, p. 273, § 1.  Amended by Laws 1939, p. 241, § 1; Laws 2001, c. 146, § 187, emerg. eff. April 30, 2001.  Renumbered from § 104a of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-67.  "Free fair" defined  Power of governing board.

A.  The term "free fair" as used in Section 15-66 of this title shall be construed to mean community and county fairs and livestock shows and other agricultural shows where admission to the grounds and all exhibit buildings is free and no charge is made for entering exhibits on which premiums are offered.

B.  The governing board shall have the power to designate the time, place and number of fairs and livestock shows and agricultural shows in each county.

Added by Laws 1937, p. 273, § 2.  Amended by Laws 1939, p. 241, § 2; Laws 1965, c. 395, § 3, emerg. eff. July 1, 1965; Laws 2001, c. 146, § 188, emerg. eff. April 30, 2001.  Renumbered from § 104b of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-68.  Board of directors - Election - Officers - Bond of treasurer - Meetings.

A.  There is hereby constituted a board of directors for the free fair association.

B.  1.  The Board of Directors shall be composed of nine (9) members, who shall be elected by written ballot for a term of three (3) years.  Three members shall be elected from each county commissioner's district of the counties, at a public meeting or convention of the qualified electors of each of the commissioner's district in the counties.

2.  A qualified elector shall be a registered voter of the county and may only vote for the board members from the district in which the elector resides.  The county commissioner holding the election may request proof of residency and a voter registration card of the county to qualify electors.

3.  The board of county commissioners shall include in the publication notice of the election the requirements to be a qualified voter.  Notice of which election shall be given by publication in a newspaper published in each of the counties, for ten (10) days before the election.  Notice of the filing period for the elections shall be given in a newspaper published in the county, published one time at least ten (10) days before the filing period for the election.

C.  The board of county commissioners shall, by resolution, set forth the following conditions concerning the election:

1.  The filing period shall consist of five (5) consecutive business days and commence in January;

2.  The date and time when the filing period will commence and end;

3.  The date, time and place of the election;

4.  Only registered voters of the county are eligible to file as a candidate;

5.  Any person so filing must reside in the commissioner's district or city they seek to represent;

6.  Prospective candidates must file with the county clerk; and

7.  The board of county commissioners shall prescribe a form to be used by prospective candidates filing for the position of director of the fair board association.

D.  1.  The date of the election for the fair association board of directors shall be no later than three (3) weeks from the date of the final day of the filing period.  If there is only one candidate for any of the commissioners' districts, the commissioners may cancel the election with notice being given by publication and posting at least ten (10) days prior to the election date previously established and the candidate shall be deemed to be elected.

2.  In the event there is no candidate for the election to the fair association board of directors, the county commissioners shall appoint a director for each position for which no candidates have filed by the close of the filing period.  The appointment or appointments will be announced no later than two (2) weeks from the closing of the filing period.

3.  When a director is unable to fulfill the term to which the director has been elected to serve, for any reason, the board of county commissioners shall appoint the successor.

E.  1.  At the election there shall be elected from each commissioner's district three persons who are qualified electors of the district, as directors of the association, who shall serve for a term of three (3) years, and until their successors are elected or appointed and qualified.

2.  The commissioner or commissioner's designee shall preside at the meeting and the voting may be viva voce, or otherwise, as may at the meeting be determined by the electors there assembled.

3.  The commissioner or commissioner's designee presiding at the meeting shall have the authority to appoint a secretary of the meeting.  The commissioner and secretary shall certify to the county clerk of each of the counties the names of the directors elected, and the county clerk shall keep a record thereof and shall issue to each person elected a certificate of election.

F.  When a tie vote occurs in the election of a fair association board of directors, the commissioner or commissioner's designee shall select the candidate by lot pursuant to the procedures set forth in Section 8-105 of Title 26 of the Oklahoma Statutes.

G.  1.  The directors so elected shall meet at the next regularly scheduled monthly meeting immediately following the elections at the regular meeting place of the counties for the purpose of organization, and shall elect a president, a vice-president, a secretary and a treasurer; provided, that the secretary need not be a member of the board of directors.

2.  The treasurer shall furnish surety bond executed with a qualified surety company doing business in this state, in such amount as the directors of the board may determine to be necessary to indemnify against any loss which may arise by reason of failure to perform the necessary duties of the office or other misconduct in office for which the director shall be held liable.

H.  Meetings of the directors may be called by the president of the board or fixed by the board at any time convenient.  However, the first election held under this section shall be on the first Saturday of June, and the board so elected at the election shall meet for organization purposes on the second Saturday of June of such year.

Added by Laws 1937, p. 273, § 3.  Amended by Laws 1951, p. 1, § 1; Laws 1992, c. 120, § 1, emerg. eff. April 23, 1992; Laws 1993, c. 114, § 1, eff. Sept. 1, 1993; Laws 1998, c. 15, § 1, eff. Nov. 1, 1998; Laws 2000, c. 243, § 117, emerg. eff. May 24, 2000; Laws 2001, c. 146, § 189, emerg. eff. April 30, 2001.  Renumbered from § 104c of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.  Amended by Laws 2004, c. 447, § 1, emerg. eff. June 4, 2004.

§215-69.  Control of fair and expenditures by board of directors  Annual budget  Township or district fairs and junior fat stock shows in certain counties.

A.  The board of directors is hereby vested with:

1.  Control of the fair;

2.  The expenditure of all money levied and collected for the purpose of conducting the fair; and

3.  The power and authority to do all acts and things necessary in the conduct of the fair and the management of its fiscal affairs.

B.  The board shall prepare an annual budget for the fair, which shall be published according to the law provided for budget publications.  The board shall file the annual budget with the county clerk of each of the member counties.

C.  1.  The provisions of this section shall also apply to livestock shows, community and district fairs, and other agricultural shows authorized by the board of directors.

2.  In counties having a population of more than fiftyfive thousand (55,000), according to the 1940 Federal Decennial Census and in and for which county no state fair is provided by statute, it shall be the duty of the board of directors to:

a. hold in addition to the county fair one or more township fairs, and/or district fairs within such county,

b. designate the place and time for holding the fairs, and

c. hold within such county, in addition to the fairs, a junior fat stock show with premiums the same as a fair at an appropriate time during the spring months for the purpose of encouraging the youth of such county in the breeding and feeding of fat hogs, cattle, sheep and other livestock.

Added by Laws 1937, p. 274, § 4.  Amended by Laws 1947, p. 2, § 1; Laws 1951, p. 2, § 1; Laws 1965, c. 395, § 4, emerg. eff. July 1, 1965; Laws 2001, c. 146, § 190, emerg. eff. April 30, 2001.  Renumbered from § 104d of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-70.  County officers may make annual levy - Purpose of levy.

A.  The county commissioners, the county excise board and all other proper officers of the county may make an annual levy upon all taxable property in the county in an amount not to exceed onehalf (1/2) of one (1) mill per annum in counties of more than fifteen thousand (15,000) population.  In counties of less than fifteen thousand (15,000) population, the proper officers of the county may make an annual levy upon all taxable property in the county of not exceeding one (1) mill per annum.  The purpose of the levy is to raise funds for:

1.  The support and maintenance of the fair, including the payment of premiums on livestock, poultry, agricultural and horticultural products, dairy products, boys' and girls' club work or other junior agricultural organizations which shall be in one class, products of domestic science and domestic arts, farm women's clubs, hand paintings, cultivated plants and flowers;

2.  Necessary expenses of management of said fair, including office expenses, postage, telegraph and telephone, salary and traveling expenses of the secretary, printing and necessary office supplies;

3.  Premium ribbons and badges, clerical help, guards, superintendents and judges;

4.  Advertising, decorating and cleaning the grounds and buildings; and

5.  The repair of or erecting buildings owned and controlled by said county that are or will be used for free fair purposes.

B.  In the counties of this state having a population in excess of fiftyfive thousand (55,000), according to the 1940 Federal Decennial Census and in which county there is not authorized a state fair, it shall be the mandatory duty of the county commissioners and the excise board and other officers of the county, to make annual levy for the purposes specified by this section upon all taxable property in such county of not less than onefourth (1/4) of one (1) mill per annum.

Added by Laws 1937, p. 274, § 5.  Amended by Laws 1939, p. 241, § 3; Laws 1947, p. 2, § 2; Laws 1951, p. 2, § 2; Laws 2001, c. 146, § 191, emerg. eff. April 30, 2001.  Renumbered from § 104e of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-71.  Provisions of act cumulative and controlling over conflicting laws.

It is hereby expressly provided that the provisions of this article shall be cumulative to all existing laws in the State of Oklahoma and where the provisions of this article conflict with any other laws of the State of Oklahoma the provisions of this article shall prevail.

Added by Laws 1939, p. 242, § 4.  Amended by Laws 2001, c. 146, § 192, emerg. eff. April 30, 2001.  Renumbered from § 104e.1 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-72.  Budget and itemized estimate of needs.

The board of directors of a fair shall submit to the county commissioners and the excise board a budget and an itemized estimate of the needs of the fair.  The levy shall be made for the purpose of taking care of the budget.

Added by Laws 1937, p. 274, § 6.  Amended by Laws 2001, c. 146, § 193, emerg. eff. April 30, 2001.  Renumbered from § 104f of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-73.  Expenditure of funds.

The county treasurer, upon requisition therefor by the board of directors of a fair, shall pay over to the treasurer of the fair board the funds collected by virtue of the levy.  The funds shall be paid out by the treasurer of the fair board upon vouchers and warrants issued by the board under such rules as the board may make.

Added by Laws 1937, p. 274, § 7.  Amended by Laws 2001, c. 146, § 194, emerg. eff. April 30, 2001.  Renumbered from § 104g of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-74.  Grounds, buildings, concessions, advertising, etc.  Gifts and donations.

A.  The board of directors shall have power to:

1.  Acquire grounds for the fair by lease or purchase;

2.  Erect buildings and repair the same;

3.  Sell concessions, advertising and privileges at the fair; and

4.  Accept gifts and donations.

B.  All money received from sale of concessions and privileges, and all gifts and donations shall be paid to and deposited with the treasurer of the fair board, to be disbursed as provided in Section 15-75 of this title.

Added by Laws 1937, p. 274, § 8.  Amended by Laws 2001, c. 146, § 195, emerg. eff. April 30, 2001.  Renumbered from § 104h of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-75.  Duties of officers of fair board.

A.  The president of a fair board shall be the executive head of the association and perform all the duties usual to the office and enforce and carry out the orders and directions of the board.

B.  The vice president shall act in the absence of the president.

C.  The secretary shall be the clerk of the board and keep all the records and property of the association and shall keep an account of the money and property of the association and draw all warrants and orders on the treasurer.

D.  The treasurer shall keep all monies and securities of the association and pay out the same upon the order and warrant of the board, attested by the president and secretary of the board.

Added by Laws 1937, p. 274, § 9.  Amended by Laws 2001, c. 146, § 196, emerg. eff. April 30, 2001.  Renumbered from § 104i of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-76.  Terms of directors.

A.  The directors elected at the first election held on the first Saturday in June, 1937, shall hold office; three for one (1) year, three for two (2) years, and three for three (3) years, so that annually thereafter there shall be elected three directors to serve for a term of three (3) years, and until their successors are elected and qualified.

B.  At the first meeting of the directors on the second Saturday of June, 1937, the directors shall determine by lot or agreement who shall serve for the one-year, the two-year and the three-year terms.

Added by Laws 1937, p. 275, § 10.  Amended by Laws 2001, c. 146, § 197, emerg. eff. April 30, 2001.  Renumbered from § 104j of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-77.  Levy by excise board on failure of county commissioners to approve and submit estimates.

In case of failure of the county commissioners to approve and submit estimates to the excise board after having complied with the provisions of Section 15-72 of this title, the excise board of each of the member counties shall, upon application of the fair board, make the levy provided by Section 15-70 of this title, after publication of the estimates therefor as otherwise provided by law.

Added by Laws 1937, p. 275, § 11.  Amended by Laws 2001, c. 146, § 198, emerg. eff. April 30, 2001.  Renumbered from § 104k of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-78.  Effect on existing laws.

It is hereby expressly provided that the provisions of this article shall not repeal or modify existing laws relative to free fairs.

Added by Laws 1937, p. 275, § 12A.  Amended by Laws 2001, c. 146, § 199, emerg. eff. April 30, 2001.  Renumbered from § 104m of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-15-79.  County free fair association - Conversion and establishment to association subject to §§ 15-66 through 15-78 of this title.

In each county in this state in which there has been established a county free fair association pursuant to the provisions of Sections 15-51 through 15-64 of this title, the board of directors of such fair association may, by resolution, convert and establish such association into a fair association of the same name which is subject to the provisions of Sections 15-66 through 15-78 of this title.

Added by Laws 1992, c. 120, § 2, emerg. eff. April 23, 1992.  Amended by Laws 2001, c. 146, § 200, emerg. eff. April 30, 2001.  Renumbered from § 104n of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-80.  Resolution of executive board  Submission of question  Time for calling election  Submission at regular election  Determination of site.

A.  The board of county commissioners of a county, when requested so to do, by a proper resolution passed and presented by the executive board of the free fair association of the county, shall submit, to a vote of the county, the question of determining a permanent free fair site.

B.  The board of county commissioners shall at the next regular meeting of such board determine whether such election shall be called.  If the board decides to call an election, the election shall be called within sixty (60) days after the decision; or the board may submit such question at the next primary or general election thereafter.  The permanent free fair site shall be determined by a majority of all legal votes cast in the election.

Added by Laws 1929, c. 25, p. 21, § 2.  Amended by Laws 2001, c. 146, § 201, emerg. eff. April 30, 2001.  Renumbered from § 105 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-81.  Election proclamation  Publication  Contents.

A.  The election, as provided in Section 15-80 of this title, shall be called and held pursuant to the provisions of this section.

B.  The board of county commissioners shall cause to be published in a county newspaper of general circulation in the county, for four consecutive issues, a proclamation calling an election.  The proclamation shall include a detailed statement of the proposition.

C.  The proclamation shall state the exact method by which the electors shall vote their preference for the location of the free fair site.

Added by Laws 1929, c. 25, p. 21, § 3.  Amended by Laws 2001, c. 146, § 202, emerg. eff. April 30, 2001.  Renumbered from § 106 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-82.  Resubmission of question  Time  Petition  Calling, advertisement and holding of election.

When any county has determined a free fair site pursuant to the provisions of Section 15-81 of this title, the question shall not again be submitted to a vote of the county within five (5) years from said date, and then only upon petition signed by twentyfive percent (25%) of the total number of votes cast at the last general election for the county office receiving the highest number of votes.  The petition shall be in lieu of the resolution of the executive board of the free fair association, as provided in Section 15-80 of this title.  The election shall be called, advertised and held in all other respects, as provided in Sections 15-80 and 15-81 of this title.

Added by Laws 1929, c. 25, p. 22, § 4.  Amended by Laws 2001, c. 146, § 203, emerg. eff. April 30, 2001.  Renumbered from § 107 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-83.  Tax levy for free fair improvement fund  Election  Amount  Purpose.

A.  At any election held under the provisions of Section 15-80 of this title, there may be also submitted to a vote of the legal voters of the county, under the same conditions as provided in Section 15-80 of this title, the question of authorizing and directing the excise board of such county to make an annual levy of not to exceed one (1) mill, for not to exceed five (5) succeeding years, to provide a "free fair improvement fund".  The fund shall be used for the purpose of securing suitable grounds, making improvements thereon and maintaining the same.  The fund shall be for a special purpose.

B.  The levy shall be in addition to the maximum levy for current expenses now provided by law.

Added by Laws 1929 c. 25, p. 22, § 5.  Amended by Laws 2001, c. 146, § 204, emerg. eff. April 30, 2001.  Renumbered from § 108 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-84.  County bond issues for purchase and improvement of lands and construction of buildings.

All counties in the State of Oklahoma are hereby authorized to issue bonds for the purpose of purchasing lands, improving such lands, and constructing buildings thereon for free fair purposes.

Added by Laws 1929, c. 26, p. 22, § 1.  Amended by Laws 2001, c. 146, § 205, emerg. eff. April 30, 2001.  Renumbered from § 109 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-85.  Bond election  Proclamation  Publication  Time for election.

A.  The board of county commissioners in each county of this state is hereby authorized and empowered to call an election for the purpose of issuing bonds to purchase lands, improve the same, and to construct buildings thereon for free fair purposes.  The lands and improvements thereon shall be owned and controlled by such counties.

B.  The commissioners shall call the election by issuing a proclamation therefor and giving notice thereof in four consecutive issues of a weekly newspaper published in and of general circulation in the county proposing to issue the bonds.

C.  No election shall be held until the expiration of thirty (30) days following the date of the first publication of the proclamation.

Added by Laws 1929, c. 26, p. 22, § 2.  Amended by Laws 2001, c. 146, § 206, emerg. eff. April 30, 2001.  Renumbered from § 110 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-86.  Election proclamation  Contents.

The proclamation calling an election shall:

1.  Name the amount of bonds to be issued;

2.  The time said bonds shall run;

3.  The maximum rate of interest said bonds shall bear; and

4.  The time for holding the election.

Added by Laws 1929, c. 26, p. 23, § 3.  Amended by Laws 2001, c. 146, § 207, emerg. eff. April 30, 2001.  Renumbered from § 111 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-87.  Conduct of election  Canvass of returns.

The election shall be conducted by the duly qualified election officials of the county.  The returns of the election shall be canvassed by the county election board.

Added by Laws 1929, c. 26, p. 23, § 4.  Amended by Laws 2001, c. 146, § 208, emerg. eff. April 30, 2001.  Renumbered from § 112 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-88.  Vote for bond issue  Issuance and sale of bonds  Sale price  Deposit and disbursement of proceeds.

A.  If the threefifths of the voters voting at the election vote in favor of the issuance of the bonds, the board of county commissioners shall proceed at once to issue the bonds and sell the bonds in the manner now provided by law for the sale of municipal and county bonds.

B.  The bonds shall not be sold for less than par and accrued interest.

C.  The proceeds of the bonds shall be deposited in the county treasury to be paid out by the treasurer upon warrants authorized to be issued by the board of county commissioners.

Added by Laws 1929, c. 26, p. 23, § 5.  Amended by Laws 2001, c. 146, § 209, emerg. eff. April 30, 2001.  Renumbered from § 113 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-89.  Bonds  Interest  Denominations  Payment  Signatures - Attestation - Registration  Sale  Issuance and delivery  Deposit by purchaser  Tender of bonds  Rejection of bids  Resale.

A.  The bonds issued shall bear interest at a rate not to exceed the maximum rate provided by Section 498.1 of Title 62 of the Oklahoma Statutes, per annum, payable semiannually, and shall be issued in denominations of One Hundred Dollars ($100.00), or any multiple thereof not to exceed One Thousand Dollars ($1,000.00).

B.  The entire amount of the bond issue shall be payable within twentyfive (25) years.  The bonds shall be signed by the chairman of the board of county commissioners and attested by the county clerk.  Facsimile signatures may be used as provided in the Registered Public Obligations Act of Oklahoma.  The bonds shall be registered in the office of the county clerk and in the office of the county treasurer or by their authorized agent.

C.  All bonds shall be sold to the bidder who will pay therefor par and accrued interest, and who shall stipulate in his or her bid the lowest rate of interest which the bonds shall bear.

D.  Upon the acceptance of the bid, the bonds shall be issued in accordance therewith and shall be delivered to the purchaser upon payment of the purchase price thereof.  The bidder shall submit with his or her bid a sum in cash, or its equivalent, equal to two percent (2%) of his or her bid.  Upon acceptance of any bid, the deposit shall become the property of the county selling the bonds, and shall be credited to the purchase price thereof upon the understanding that if the purchaser fails to pay the balance of the purchase price within five (5) days after the tender of the bonds, the sale shall be thereby annulled, and the deposit shall be retained by the county commissioners and credited to the account for which such bonds are being issued.

E.  No tender of the bonds shall be valid until after the expiration of the period of contestability as now provided by law.  All other deposits shall be returned.

F.  The county commissioners selling such bonds shall have the right to reject all bids and readvertise the bonds for sale.

Added by Laws 1929, c. 26, p. 23, §6.  Amended by Laws 1983, c. 170, § 12, eff. July 1, 1983; Laws 2001, c. 146, § 210, emerg. eff. April 30, 2001.  Renumbered from § 114 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-90.  Tax levy to pay interest and principal.

It shall be the duty of the officers charged by law with levying taxes for county purposes to:

1.  Levy annually an amount sufficient to pay the interest due each year on the bonds issued; and

2.  Levy an amount sufficient to pay the principal as the same falls due.

Added by Laws 1929, c. 26, p. 24, § 7.  Amended by Laws 2001, c. 146, § 211, emerg. eff. April 30, 2001.  Renumbered from § 115 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-91.  Disposition of proceeds of bonds  Purchase of land  Construction of buildings  Improvement and beautification.

Out of the proceeds of the sale of the bonds, the board of county commissioners shall purchase lands and construct buildings thereon for the county free fair.  In purchasing the lands and constructing the buildings thereon, the county commissioners shall also have the right to improve and beautify the lands.

Added by Laws 1929, c. 26, p. 24, § 8.  Amended by Laws 2001, c. 146, § 212, emerg. eff. April 30, 2001.  Renumbered from § 116 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-92.  Tax levy for additional improvements  Power to levy and include in estimate  Amount and purpose.

A.  The board of county commissioners of any county which has acquired free fair lands and buildings pursuant to Section 15-91 of this title or pursuant to any other act of the Legislature is authorized to levy and include in the estimate of the county, submitted to the county excise board, a county ad valorem tax of not to exceed one (1) mill on the dollar valuation for the purpose of making additional free fair improvements, such as purchasing additional lands, constructing additional buildings, beautifying and improving the lands and repairing the free fair buildings.

B.  Said levy shall not be for a current expense but shall be for a special purpose and for a special fund to be known as the free fair improvement fund.  The levy shall be in addition to the maximum statutory levy authorized to be made for current expense purposes.  The levy shall also be in addition to the county free fair levy authorized to be made for the support and maintenance of the county free fair.

Added by Laws 1929, c. 26, p. 24, § 9.  Amended by Laws 2001, c. 146, § 213, emerg. eff. April 30, 2001.  Renumbered from § 117 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-93.  Lands upon which buildings for county free fairs may be constructed.

A.  Buildings for the purposes of any county free fair, which fair exists under any law of this state, may be constructed either upon land owned by the county or upon land which has been leased to the county for a period of not less than fifty (50) years from the time the construction of any such building has started.  Any such building may be constructed on leased land owned or leased by the United States or any agency thereof, if not contrary to any conditions imposed by the United States or the agency relating to the land, notwithstanding the fact that the United States or the agency retains the right to take possession of such land in the event of a national emergency.

B.  The provisions of this section shall be applicable regardless of the source of the funds from which any such building is constructed.

Added by Laws 1961, p. 9, § 1.  Amended by Laws 2001, c. 146, § 214, emerg. eff. April 30, 2001.  Renumbered from § 118 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-94.  Use of monies received from rents on certain buildings.

A.  Monies received as a result of renting or leasing any building or structure or any portion thereof, located on any county fairground which the county received as a gift from an individual citizen who was a resident of the county may be used by the county fair board for maintenance and repair of such originally donated building.

B.  The receipts shall not be subject to fiscal year cancellations but may be retained in a proper account from year to year up to a maximum of a Fifteen Thousand Dollar ($15,000.00) balance.

C.  Any amount of a balance over Fifteen Thousand Dollars ($15,000.00) at the end of each fiscal year which has been derived from such rental or lease contract shall be transferred to the county general fund.

Added by Laws 1963, c. 172, § 1, emerg. eff. June 6, 1963.  Amended by Laws 1980, c. 40, § 1, emerg. eff. March 26, 1980; Laws 2001, c. 146, § 215, emerg. eff. April 30, 2001.  Renumbered from § 119 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-95.  Consent to expenditures by county commissioners.

A.  Prior to the expenditure or the contracting for the expenditure of a sum in excess of Five Hundred Dollars ($500.00), the county fair board shall present a notice of intent to the board of county commissioners setting forth:

1.  The expected sum to be expended;

2.  The reason for expending the sum of money; and

3.  The anticipated amount of said expenditure.  The county fair board shall secure from the board of county commissioners consent for such expenditure.

B.  Nothing in this section shall be construed to authorize the fair board to purchase materials, services or equipment except in compliance with the requirements of the law otherwise governing such purchases.

Added by Laws 1963, c. 172, § 2, emerg. eff. June 6, 1963.  Amended by Laws 2001, c. 146, § 216, emerg. eff. April 30, 2001.  Renumbered from § 120 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-96.  Contracts for construction of buildings and other structures  Financing.

A.  The board of directors of any county fair association is authorized to enter into agreements with other persons, firms or corporations, the terms of which provide for the construction of buildings or other structures upon the property used by the associations for fairs, exhibitions and other events.  The funds to be made available for the contracts authorized by this section shall be derived only from the operation of the fairgrounds, gifts or donations received for such purpose.

B.  The use of appropriated public funds or tax receipts to pay for such structures is expressly prohibited and no liability shall be incurred by the board of county commissioners or public body in the event of default on such contracts.

Added by Laws 1965, c. 186, § 1, emerg. eff. June 7, 1965.  Amended by Laws 2001, c. 146, § 217, emerg. eff. April 30, 2001.  Renumbered from § 121 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§215-111.  Association may be converted into one with specified duties, powers and liabilities.

In each county in this state in which there has been established a county free fair association under the 1937 Free Fair Act, as amended in 1939, in which county bonds for free fair purposes have been voted and issued since the effective date of the 1939 amendment, as provided in Sections 15-84 through 15-92 of this title, the board of directors of the fair association may, by resolution, if approved by the board of county commissioners, establish and convert the association into a similar fair association of the same name with the duties, powers and liabilities specified by Sections 15-112 through 15-127 of this title.

Added by Laws 1947, p. 3, § 1.  Amended by Laws 2001, c. 146, § 218, emerg. eff. April 30, 2001.  Renumbered from § 131.1 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-112.  Board of directors, how composed.

The board of directors of the fair association shall consist of one member from each of the commissioners' districts in the county.  If the county contains a city of over twenty thousand (20,000) population, according to the last Federal Decennial Census, the directors shall be elected from the rural parts of the commissioners' districts only, and in addition thereto, two members of the board shall be elected from the city.

Added by Laws 1947, p. 3, § 2.  Amended by Laws 2001, c. 146, § 219, emerg. eff. April 30, 2001.  Renumbered from § 131.2 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-15-113.  Election of board of directors - Appointment of directors.

A.  Within thirty (30) days of the establishment of a fair association, the board of county commissioners shall, by resolution, call for an election of the fair association board of directors.  Notice of the elections shall be given in a newspaper published in the county at least ten (10) days before election.  Notice of the filing period for the elections shall be given in a newspaper published in the county at least ten (10) days before the filing period for the election.  The board of county commissioners, by resolution, shall set forth the following conditions concerning the election:

1.  The filing period shall consist of five (5) consecutive business days;

2.  Only registered voters of the county are eligible to file as a candidate;

3.  Any person so filing must reside in the commissioner's district or city they seek to represent;

4.  Prospective candidates must file with the county clerk;

5.  The board of county commissioners shall prescribe a form to be used by prospective candidates filing for the position of director of the fair board association; and

6.  The date of the election for the fair association board of directors shall be no later than three (3) weeks from the date of the final day of the filing period.

B.  If a district or city does not have a candidate or candidates for the position, the representative or representatives shall be appointed as follows:

1.  The board of county commissioners shall appoint the representatives from the rural areas of the county;

2.  The mayor of the city shall appoint the representatives from the city; and

3.  In the event there is not a candidate for election to the fair association board of directors the appointment will be announced no later than two (2) weeks from the closing of the filing period.

C.  The site of the elections shall be determined by the board of county commissioners.  Elections shall be held at a convenient place in each district or city, on the same day and at the same time.  The county commissioner representing the district or an official designee of the commissioner shall preside at the election.

D.  The election shall be by secret ballot.

E.  Only registered voters of the county shall be allowed to vote.

F.  The results of the election shall be tabulated at the site of the election and announced prior to the adjournment of the election meeting.

G.  When a tie vote occurs in the election of a fair association board of directors, the commissioner or commissioner's designee shall select the candidate by lot, pursuant to the procedures set forth in Section 8-105 of Title 26 of the Oklahoma Statutes.

H.  Initial terms of the directors:

1.  The director from commissioner's district one shall be elected for a term of one (1) year;

2.  The director from commissioner's district two shall be elected for a term of two (2) years; and

3.  The director from commissioner's district three shall be elected for a term of three (3) years.

The term of each director elected subsequent to the initial term shall be for a period of three (3) years.

I.  If there is a city in the county with a population of more than twenty thousand (20,000) according to the latest federal census, the board of county commissioners shall in the following manner cause to be elected two directors to represent the city on the fair association board of directors:

1.  The county clerk or an official designee of the clerk shall preside at election in the city;

2.  The candidate receiving the highest number of the ballots cast shall be elected for a three-year term;

3.  The candidate receiving the second highest number of votes shall be elected for a two-year term; and

4.  If, by the close of the filing period, a district or city is without a candidate for the position of fair board director, the board of county commissioners shall appoint a person to serve on the fair association board of directors to represent the respective district and the mayor of the city shall make the appointments for the two city representatives.

Added by Laws 1993, c. 114, § 2, eff. Sept. 1, 1993.  Amended by Laws 1994, c. 154, § 1, emerg. eff. May 6, 1994; Laws 2001, c. 146, § 220, emerg. eff. April 30, 2001.  Renumbered from § 131.3A of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-114.  Election or appointment of successors  Terms - Organization of board.

A.  Upon the expiration of the term to which each director has been elected or appointed, the board of county commissioners shall:

1.  Cause the filing period for the position of director to the fair board association to commence in January; and

2.  Provide for the election or appointment of the director in accordance with the provisions as set forth in Section 15-113 of this title.

B.  The director shall be elected or appointed to the board of directors for a term of three (3) years.

C.  The commissioner or county clerk presiding at such meeting shall certify and file in the office of the county clerk the name or names of the directors elected.  The county clerk shall keep a record thereof and shall issue to each person elected a certificate of election.

D.  The board of directors shall, within ten (10) days after appointment and taking oath of office, organize by electing a president, vice president, secretary and treasurer, who shall hold office at the pleasure of the board.  The secretary shall not be a member of the board of directors.

Added by Laws 1947, p. 4, § 4.  Amended by Laws 1993, c. 114, § 3, eff. Sept. 1, 1993; Laws 2001, c. 146, § 221, emerg. eff. April 30, 2001.  Renumbered from § 131.4 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-115.  General powers and authority  Report.

A.  The board of directors shall have the power, authority and control over any agricultural and industrial exposition and fair, and the management, operation and conducting of the exposition and fair.

B.  The board shall at the end of each calendar year, and in any event not later than thirty (30) days thereafter, make and file under oath, with the board of county commissioners, a complete detailed report of all their transactions of business and finance for the year.  When approved by the board of county commissioners, the report shall be filed with the county clerk.

Added by Laws 1947, p. 4, § 5.  Amended by Laws 2001, c. 146, § 222, emerg. eff. April 30, 2001.  Renumbered from § 131.5 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-116.  President of board  Secretary  Custodian of funds.

A.  The president of the board of directors shall be the presiding officer of the board and shall:

1.  Perform the usual duties incumbent upon such officer; and

2.  Ensure compliance with all orders of the board.

B.  The secretary of the board shall be the recording officer and shall:

1.  Keep and have supervision over all records;

2.  File and safely keep all documents of the agricultural and industrial exposition and fair;

3.  At all times be subject to the order and direction of the board of directors; and

4.  Perform all duties imposed upon him or her by the board of directors compatible with the duties of such office.

C.  The county treasurer shall be the custodian of all funds.  All receipts and revenue set apart for the benefit of and belonging to such agricultural and industrial exposition and fair shall be currently deposited with the county treasurer.  All disbursements of revenue shall be made through the county treasurer in the manner and form as provided in Section 15-121 of this title.

Added by Laws 1947, p. 4, § 6.  Amended by Laws 2001, c. 146, § 223, emerg. eff. April 30, 2001.  Renumbered from § 131.6 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-117.  Members not paid  Salary and bond of secretary.

No member of the board of directors shall be paid nor receive any salary, compensation, nor emolument for his or her services in connection with such agricultural and industrial exposition and fair.  The secretary shall be paid a salary to be fixed by the board of directors to be paid in equal monthly installments.  The secretary shall give a surety bond in an amount to be fixed by the board of directors and to be approved by the board payable to the county and conditioned for the faithful performance of duties.  The premium for the bond shall be paid by the board of directors out of the free fair funds.

Added by Laws 1947, p. 4, § 7.  Amended by Laws 2001, c. 146, § 224, emerg. eff. April 30, 2001.  Renumbered from § 131.7 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-118.  Annual exposition, holding of.

A.  The board of directors shall:

1.  Provide for holding annually at the fairgrounds of the county an agricultural and industrial exposition and fair for the purpose of exhibiting and displaying resources connected with or part of agricultural, horticultural, mineral, mechanical, and industrial development and the raising of livestock not only from Oklahoma but from any other state or place;

2.  Have the power and authority in order to encourage the exhibiting and displaying of such resources and livestock to offer and pay suitable premium and awards and to grade and classify all exhibits entered in competition at such exposition and fair;

3.  Have the power and authority to employ all necessary assistants and provide for the payment of a reasonable salary or compensation to such employees.

B.  If the board of directors decides that it is impractical to hold an exhibition or fair in any year, the board may postpone the exhibition or fair to such time as it would be advisable to hold the exhibition or fair, whether in the same year or a succeeding year.

Added by Laws 1947, p. 4, § 8.  Amended by Laws 2001, c. 146, § 225, emerg. eff. April 30, 2001.  Renumbered from § 131.8 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-119.  Exhibitions, contests and other events.

In addition to the powers specified by law, the board of directors shall have the power and authority to provide for during the agricultural and industrial exposition and fair or at any other time:

1.  Exhibitions and contests of speed, athletic skill and other events of public and civic interest and benefit, and award suitable prizes and purses therefor; and

2.  The collection of reasonable admission into the exposition or fair and rental fees therefrom by activities specified in this section.

Added by Laws 1947, p. 5, § 9.  Amended by Laws 2001, c. 146, § 226, emerg. eff. April 30, 2001.  Renumbered from § 131.9 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-120.  Fees and charges.

A.  The board of directors is hereby given the power and authority to provide for and collect the following fees and charges:

1.  A reasonable general admission fee per person, except that no admission charges or fees shall be exacted from persons exhibiting items such as natural resources or livestock;

2.  A reasonable fee for merchants display space and concessions;

3.  A reasonable fee as rental for barns, pens and other buildings;

4.  A reasonable entrance fee and stall rent sufficient to maintain stalls in a clean and sanitary condition and for light, fuel and water service;

5.  A reasonable charge for parking cars or other vehicles;

6.  A reasonable entrance fee to persons desiring to enter into competition in exhibitions of speed and athletic skill; and

7.  A reasonable admission fee to persons desiring to enter the enclosure in which such exhibitions are held to witness the exhibitions.

B.  During the agricultural and industrial exposition and fair, a day may be set apart for school children in cities and towns and a day for school children in rural communities to allow such children to be admitted free into the agricultural and industrial exposition and fair.

C.  All fees and charges authorized by this section to be collected shall be used exclusively for premiums and the operating and conducting of the agricultural and industrial exposition and fair and maintenance and repair of buildings and upkeep of the grounds, and construction of new buildings as needed.

Added by Laws 1947, p. 5, § 10.  Amended by Laws 2001, c. 146, § 227, emerg. eff. April 30, 2001.  Renumbered from § 131.10 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-121.  Accounts - Disbursements.

A.  The county treasurer shall set up two accounts of funds in the name of the exposition and free fair:

1.  One account shall be designated as "tax account".  The ad valorem taxes herein authorized to be appropriated pursuant to this section when collected shall be credited to the account; and

2.  The other account shall be designated "miscellaneous revenue account".  Miscellaneous revenue shall include ticket sales and exposition space sales authorized to be collected pursuant to this section and any other revenue not derived from taxes shall be credited to the miscellaneous revenue account, when paid to such treasurer.

B.  1.  All disbursement of funds from the tax account of the agricultural and industrial exposition and fair, except as otherwise provided for in this section and as otherwise provided by law governing the general funds of said county, shall be made upon sworn, itemized claims allowed by the board of directors and the board of county commissioners in the same manner as other county claims; and

2.  Disbursement of funds from the miscellaneous revenue account shall be made in cash voucher claims allowed by the secretary of the board of directors.

C.  Such claims shall be itemized and sworn to by claimants, and when allowed by the secretary of the board of directors, shall be filed with the county clerk of the county whose duty it shall be to forthwith issue a cash voucher to the county treasurer directing him or her to pay the claim out of the cash on hand and to the credit of such agricultural and industrial exposition and fair.  No cash voucher claim shall be allowed nor filed and no cash voucher issued in payment thereof in excess of the cash actually on hand and in the possession of the county treasurer at the time of presentation for payment.  No contract, debt nor obligation authorized or created by the board of directors in excess of the income realized shall be valid.

D.  Premiums and prizes may be paid in cash immediately from the cash receipts of the fair without first being deposited with the county treasurer, in which event such payments must be itemized separately and distinctly in the annual account as a premium or prize paid with cash from current receipts.

Added by Laws 1947, p. 5, § 11.  Amended by Laws 2001, c. 146, § 228, emerg. eff. April 30, 2001.  Renumbered from § 131.11 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-122.  Expenses of operating fair  Unused funds  Transfer of funds of existing association.

A.  All expenses of operating the free fair, including awards and prizes, shall be paid first from the tax account and second from the miscellaneous revenue account.  Any funds remaining in the miscellaneous revenue account shall be appropriated for the next fiscal year to be used for maintenance, construction or any other proper purpose to be determined by the fair board.

B.  Any and all funds on hand to the credit of any existing free fair association in any such county shall be immediately transferred to the credit of the association upon the election of the board of directors.

Added by Laws 1947, p. 6, § 12.  Amended by Laws 2001, c. 146, § 229, emerg. eff. April 30, 2001.  Renumbered from § 131.12 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-123.  Appropriations by boards of county commissioners.

A.  It shall be the mandatory duty of the board of county commissioners of any counties to include in the estimates of needs for any such counties for each fiscal year, whether an exposition and fair is held in such year or not:

1.  Unless a lesser sum is requested by the board of directors; and

2.  A sum not less than Eight Thousand Dollars ($8,000.00) in counties having a net assessed valuation, as provided in Section 1, Chapter 6, Title 19, Oklahoma Session Laws 1943, at the time the appropriation is made of not less than Thirtyfive Million Dollars ($35,000,000.00) and not more than Forty Million Dollars ($40,000,000.00); or a sum of not less than Ten Thousand Dollars ($10,000.00) in counties having such a net assessed valuation at the time the appropriation is made of more than Forty Million Dollars ($40,000,000.00) but not more than Fortyfive Million Dollars ($45,000,000.00); or a sum not less than Twelve Thousand Dollars ($12,000.00) in counties having such a net assessed valuation at the time the appropriation is made of more than Fortyfive Million Dollars ($45,000,000.00).

B.  The money shall be used by the board of directors for:

1.  The payment of premiums, salaries, and other expenses incurred in the management, operation and conducting of a exposition and fair, including the salary of the secretarytreasurer and office employees, and secretary's bond premium;

2.  The maintenance of buildings and the upkeep of grounds, the construction of new buildings, or either of such purposes; and

3.  Any other expense incidental to the general purposes of this subsection.

C.  The amount appropriated shall be a part of the current expenses of the county, and it is hereby made the mandatory duty of the excise board of the county establishing an exposition and fair to approve the amount so estimated for the purposes by the board of county commissioners.

D.  The miscellaneous income received by the board of directors during any year shall not be taken into consideration as a part of the estimated income used in financing the estimated needs of the county.  The estimated needs shall be exclusive of the estimated miscellaneous income.

Added by Laws 1947, p. 6, § 13.  Amended by Laws 2001, c. 146, § 230, emerg. eff. April 30, 2001.  Renumbered from § 131.13 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-124.  Ownership of property  Use  Lease or rent.

A.  All property heretofore acquired by any county by virtue of the provisions of various legislative acts for expositions and free fair purposes is hereby declared to be the property of such county coming within the provisions of this article, and is hereby placed under the custody and control of the board of county commissioners in such county the same as other county property.  The property shall be used for the purposes of carrying out the provisions of Sections 15-111 through 15-127 of this title.

B.  The board of directors of an exposition and fair shall have the right to:

1.  Lease or rent any of the property belonging to it, including, but not limited to, all grounds, buildings and equipment of the exposition and fair, for any purpose, and upon such terms as they deem proper, during such time as the same is not being used for exposition and fair purposes; and

2.  Use the proceeds of such lease or rental for the general purposes of Sections 15-111 through 15-127 of this title.

Added by Laws 1947, p. 6, § 14.  Amended by Laws 2001, c. 146, § 231, emerg. eff. April 30, 2001.  Renumbered from § 131.14 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-125.  Lease of grounds, buildings and equipment  Lease of sites for buildings  Contracts for erection of buildings.

A.  The board of directors may, and if in its judgment it will be to the best interest of the people of said county, lease the grounds, buildings and equipment, or any part thereof, to any person, firm, corporation or association for any purpose whatsoever on any terms deemed reasonable by said board of directors, including housing animals or equipment or holding exhibitions or contests, or for the exhibition or contest of any rodeo, baseball, football or any other game, display or contest, either occasionally or annually, as long as such lease does not interfere with or is in connection with the holding of an annual free fair.

B.  The board of directors may also, with the approval of the board of county commissioners, enter into a lease of a portion or site on the grounds for any term of years they deem reasonable with any person, firm or corporation for the erection and maintenance of a building or buildings by the party for permanent displays or housing equipment or for the permanent housing or shelter of livestock, or for any other purpose which may benefit the county free fair association or any of its activities and as long as said lease or leases do not interfere with or are in connection with the holding of an annual free fair.

C.  The board may contract with any person, firm or corporation for the erection of a building by such person, firm or corporation on a specified site to be used by such party, with the provision that the building shall become the property of the free fair association at the termination of any number of years to be agreed upon.

Added by Laws 1947, p. 7, § 15.  Amended by Laws 2001, c. 146, § 232, emerg. eff. April 30, 2001.  Renumbered from § 131.15 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-126.  Use of grounds for charitable, religious, patriotic or eleemosynary purposes.

The board of directors may permit the free use of the fairgrounds or any of its facilities for entertainments, exhibitions or displays of interest to the public where no admission is charged if the proceeds thereof are wholly for charitable, religious, patriotic or eleemosynary purposes.

Added by Laws 1947, p. 7, § 16.  Amended by Laws 2001, c. 146, § 233, emerg. eff. April 30, 2001.  Renumbered from § 131.16 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-127.  Gifts of money or property.

The board of directors may accept and use gifts of money or property on behalf of the fair and use it for general free fair purposes.  The board of directors may also give the donor the right to use such property for a period of time as the donor may desire.

Added by Laws 1947, p. 7, § 17.  Amended by Laws 2001, c. 146, § 234, emerg. eff. April 30, 2001.  Renumbered from § 131.17 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§215-141.  Establishment of expositions and fairs.

For the purpose of cooperating with the development of agricultural, mineral and industrial resources and the educational facilities of the state, there may be established in all counties of the State of Oklahoma agricultural and industrial expositions and fairs, in the manner provided pursuant to Sections 15-142 through 15-147 of this title.

Added by Laws 1970, c. 335, § 1.  Amended by Laws 1971, c. 100, § 1, emerg. eff. April 24, 1971; Laws 2001, c. 146, § 235, emerg. eff. April 30, 2001.  Renumbered from § 157.1 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-142.  Method of establishment.

In any county in this state coming within the provisions of Section 15-141 of this title, the board of county commissioners may, by a resolution entered of record in the commissioners' journal of proceedings, disclose its intention to avail such county of the provisions and terms of Sections 15-141 through 15-147 of this title, and within thirty (30) days after entry of the resolution of record, the board of county commissioners shall meet for the purpose of placing in force and effect the provisions of Sections 15-141 through 15-147 of this title.

Added by Laws 1970, c. 335, § 2, emerg. eff. April 23, 1970.  Amended by Laws 2001, c. 146, § 236, emerg. eff. April 30, 2001.  Renumbered from § 157.2 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-143.  Lease to Public Trust Authority  Powers and duties of Authority.

A.  The board of county commissioners of any county qualifying, pursuant to Section 15-142 of this title, may lease the grounds, buildings, equipment and facilities owned and acquired by the county for the purpose of conducting annual agricultural and industrial fairs and expositions to a Public Trust Authority, created pursuant to the laws of the State of Oklahoma as they relate to public trusts, for the purposes of managing the grounds, buildings, equipment and facilities as well as conducting annual agricultural and industrial fairs and expositions.

B.  The Public Trust Authority shall have all rights, powers, authority, duties and responsibilities which are now or hereafter provided by general law for public trusts in Oklahoma, pursuant to Sections 176 through 180.4 of Title 60 of the Oklahoma Statutes, and the Oklahoma Trust Act, which are not inconsistent with the provisions of this article.

C.  The Trust Authority, with the approval of the county commission, may issue revenue bonds for not to exceed twentyfiveyear terms in accordance with trust laws of the State of Oklahoma.

D.  The trust may sublease any facilities, provided any lease in excess of two (2) years shall be approved by the board of county commissioners.

E.  Any capital expenditure in excess of One Hundred Thousand Dollars ($100,000.00) on any project shall not be made without prior approval of the board of county commissioners.

Added by Laws 1970, c. 335, § 3, emerg. eff. April 23, 1970.  Amended by Laws 2001, c. 146, § 237, emerg. eff. April 30, 2001.  Renumbered from § 157.3 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-144.  Membership  Qualifications and terms  Vacancies.

A.  The Trust Authority shall be composed of from nine to twentyone trustees, to be determined by the board of county commissioners in multiples of three.  Each county commissioner shall appoint the same number of trustees for threeyear terms and such terms shall be staggered, all subject to confirmation by the board of county commissioners.

B.  It is the legislative intent that the appointment of trustees made by the commissioners, insofar as possible, shall represent the full geographical area of the county and all areas of participation in the fair and fairground operations.  As soon as practicable after the act becomes in force and effect, the board of county commissioners of any such county shall appoint the trustees of the Trust Authority as provided in this subsection, and the terms of such trustees shall be as follows:

1.  The first onethird of said trustees appointed shall serve for an initial term of one (1) year each from the date of their appointment;

2.  The next onethird of said trustees shall serve for an initial term of two (2) years from the date of their appointment; and

3.  The next onethird of said trustees shall serve for an initial term of three (3) years from the date of their appointment.

C.  After expiration of the initial terms, the term of said trustees shall be three (3) years.

D.  All trustees of the Trust Authority shall serve as such without compensation, and the appointed trustees shall hold no other municipal, county, state or federal elective office.

E.  A vacancy occurring other than through the expiration of a term shall be filled for the remainder of the unexpired term by the commissioner who made the appointment that becomes vacant.

Added by Laws 1970, c. 335, § 4, emerg. eff. April 23, 1970.  Amended by Laws 2001, c. 146, § 238, emerg. eff. April 30, 2001.  Renumbered from § 157.4 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-145.  Personal interest in contracts.

A.  No trustee, officer or employee of such Public Trust Authority shall be a party either directly or indirectly, to any contract or agreement with such Public Trust Authority from which he or she may derive any personal gain or profit.

B.  If any contract or agreement is made in violation of the provisions of this section, the contract or agreement shall be null and void and no action shall be maintained thereon against such Public Trust Authority.  Any contract or agreement made in violation of the provisions of this section shall constitute cause for the immediate removal of such member, trustee, officer or employee executing the contract or agreement.

C.  This section shall not prohibit any trustee or employee from participating in exhibits at the annual fair and events.

Added by Laws 1970, c. 335, § 5, emerg. eff. April 23, 1970.  Amended by Laws 2001, c. 146, § 239, emerg. eff. April 30, 2001.  Renumbered from § 157.5 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-146.  Director  Legal counsel.

A.  The Trust Authority shall employ a director who shall be paid a reasonable salary to be fixed by the Trust Authority.  The director shall give a surety bond in the sum of not less than Fifty Thousand Dollars ($50,000.00) the specific amount to be determined by the Trust Authority.  The bond shall be approved by and made payable to the Trust Authority.  The premium for said bond shall be paid by the Trust Authority.

B.  The Trust Authority may employ all employees necessary for the purposes of Sections 15-141 through 15-147 of this title and provide for the payment of reasonable salaries, wages, or compensation to such employees.

C.  The Trust Authority may elect to place the director and employees under the employees benefits provided by the board of county commissioners for other county employees.  The cost of such benefits shall be paid by the Trust Authority.

D.  The district attorney shall be authorized to represent the Trust Authority.  Provided, however, the trustees may elect to employ their own legal counsel, subject to the approval of the board of county commissioners.  In the event the district attorney certifies it is not practical for him or her to represent the trustees, then the district attorney shall not be required to represent the trustees.

Added by Laws 1970, c. 335, § 6, emerg. eff. April 23, 1970.  Amended by Laws 2001, c. 146, § 240, emerg. eff. April 30, 2001.  Renumbered from § 157.6 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-147.  Audits  Expenses.

A.  The account and books of the Trust Authority, including its receipts, disbursements, contracts, mortgages, investments and other matters relating to its finances, operations and affairs shall be examined and audited not less than once each twelve (12) months by a certified public accountant or licensed public accountant.

B.  The trustees of the Trust Authority may employ a certified public accountant or licensed public accountant for the audit and examination and pay a reasonable fee therefor from trust funds.

C.  The records, books and accounts may be examined from time to time at the discretion of and by the State Auditor and Inspector as provided by law.  When an audit is made as provided in this subsection, by the State Auditor and Inspector, all expenses of the audit must be reimbursed by the Trust Authority to the State Auditor and Inspector.

Added by Laws 1970, c. 335, § 7, emerg. eff. April 23, 1970.  Amended by Laws 1973, c. 68, § 1, emerg. eff. April 27, 1973; Laws 1979, c. 30, § 58, emerg. eff. April 6, 1979; Laws 2001, c. 146, § 241, emerg. eff. April 30, 2001.  Renumbered from § 157.7 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§215-161.  Companies and operators to file bond to secure contract  Term and conditions.

A.  All carnival companies or the operators of public shows that enter into any contract with any county agricultural society or county fair shall be required, within thirty (30) days after the execution of such contract, to:

1.  Execute and file with the Secretary of State a good and sufficient bond, with corporate surety doing business in the State of Oklahoma, in the sum of Two Thousand Five Hundred Dollars ($2,500.00) running to the State of Oklahoma.  The bond shall be conditioned that any such carnival company or the operator of the show will faithfully perform any contract entered into by the carnival or operator in the State of Oklahoma during a period of one (1) year from the date of execution of such contract; and

2.  At the time of the filing of the bond, file with the Secretary of State an appointment of some person within the State of Oklahoma authorized to receive service of process on behalf of the principal on the bond.

B.  The bond shall be made for a period of one (1) year and no additional bonds shall be required for that period.

C.  Upon entering into any contract with county fair or county agricultural society, calling for a performance in any specific county in the State of Oklahoma, the carnival company or the operator of the show shall, within thirty (30) days after signing of each such contract, file with the county clerk of such county a certificate showing that the bond provided for in this section has been filed with the Secretary of State.

Added by Laws 1953, p. 1, § 1.  Amended by Laws 2001, c. 146, § 242, emerg. eff. April 30, 2001.  Renumbered from § 161 of this title by Laws 2001, c. 146, § 272, emerg. eff. April 30, 2001.

§215-162.  Contracts secured by bond  Approval of form  Suit on bond.

A.  The bond required by Section 15-161 of this title shall be security, not only for the performance of the initial contract signed by any such carnival company or the operator of any such show, but it also shall insure performers of all other contracts made in this state with any agricultural society or county fair during the period such bond is in force.

B.  The bond shall be in form approved by the Attorney General of Oklahoma.

C.  Any county agricultural society or county fair may bring suit upon such bond in the county where such contract was to have been performed to recover any damages sustained by reason of breach of contract or failure to carry out the terms thereof.

Added by Laws 1953, p. 2, § 2.  Amended by Laws 2001, c. 146, § 243, emerg. eff. April 30, 2001.  Renumbered from § 162 of this title by Laws 2001, c. 146, § 272, emerg. eff. April 30, 2001.

§215-163.  Violations  Punishment.

Each officer, owner, or manager of any carnival company or show, who willfully fails to cause bond and certificate to be filed as provided by Section 15-161 of this title, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined in the sum of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00).

Added by Laws 1953, p. 2, § 3.  Amended by Laws 2001, c. 146, § 244, emerg. eff. April 30, 2001.  Renumbered from § 163 of this title by Laws 2001, c. 146, § 272, emerg. eff. April 30, 2001.

§2-16-1.  Short title.

A.  Article 16 of Title 2 of the Oklahoma Statutes shall be known and cited as the Oklahoma Forestry Code.

B.  All statutes enacted and codified in Article 16 of Title 2 of the Oklahoma Statutes shall be considered part of the Oklahoma Forestry Code.

Added by Laws 1971, c. 349, § 101, emerg. eff. June 24, 1971.  Amended by Laws 1995, c. 238, § 1, eff. Nov. 1, 1995; Laws 2001, c. 113, § 3, emerg. eff. April 18, 2001.  Renumbered from § 1301-101 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-2.  Definitions.

As used in the Oklahoma Forestry Code:

1.  "Director" means the Director of Forestry of the State Department of Agriculture;

2.  "Division" means the Forestry Division of the State Department of Agriculture;

3.  "Established property line" means any boundary line which has been:

a. recognized by adjoining land owners as a boundary and uncontested for at least fifteen (15) years including, but not limited to, fence lines, roads, and natural features,

b. established by a registered land surveyor, or

c. uncontested for at least fifteen (15) years;

4.  "Forest rangers" means all employees of the Forestry Division who have responsibilities in forest protection, including laborers, mechanics, and other employees who assist in forest protection;

5.  "Forest" means a tract of land that is at least ten percent (10%) stocked by trees of any size, whether of commercial or noncommercial species, or formerly having tree cover and not currently developed for nonforest use, including woodlands, woodlots, windbreaks, and shelterbelts;

6.  "Logging or timber harvesting operations" means the cutting or harvesting of and removal of timber from a site, leaving the root mass intact;

7.  "Owner" means the possessor of a fee interest, a tenant, lessee, occupant, or other person in lawful control of land;

8.  "Prescribed burning" means the controlled application by the owner of croplands, rangelands, or forestlands of fire to naturally occurring vegetative fuel under specified environmental conditions and following appropriate precautionary measures, which causes the fire to be confined to a predetermined area and accomplish land management objectives.  Any person conducting a prescribed burn shall comply with the provisions of Section 16-28.2 of this title;

9.  "Timber" means live and dead trees and the profit in any live and dead trees including, but not limited to, bark, foliage, wood, vines, firewood, crossties, and shrubbery;

10.  "Timber owner" means any person who owns the right to cut or harvest timber at the time the timber is to be cut or harvested, or who legally owns the severed timber;

11.  "Wildfires" means any fire which is not controlled on forests, grasslands, unimproved fields, or croplands; and

12.  "Wild lands" means any unimproved lands regardless of kind of vegetative plant cover including forests, prairies, marshes, and swamps.

Added by Laws 1971, c. 349, § 102, emerg. eff. June 24, 1971.  Amended by Laws 1995, c. 238, § 2, eff. Nov. 1, 1995.  Renumbered from Title 2, § 1301-102 by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.  Amended by Laws 2001, c. 208, § 2, emerg. eff. May 14, 2001; Laws 2001, c. 440, § 2, eff. July 1, 2001.

NOTE:  Laws 2001, c. 113, § 4 repealed by Laws 2001, c. 440, § 6, eff. July 1, 2001.

§2-16-3.  Forestry program - Responsibilities.

The State Board of Agriculture shall institute a broad program of education and action in the protection, reforestation, harvesting, and wise use of forests and their products throughout Oklahoma under the provisions the Board shall adopt.  These provisions shall include the need for trees and forests to meet the increasing demands for forest products for human consumption, the necessity of environmental improvement to filter out noise and dirt, clean and replenish the atmosphere, to conserve soil, water and wildlife, and to provide outdoor recreation for healthful living.  The Board shall administer silviculture best management practices in cooperation with forestry land users under the provisions of state and federal water pollution laws that include the process to identify silviculturally related nonpoint sources of pollution as defined by the Oklahoma Environmental Quality Code and, to the extent feasible, establish procedures and methods to control these sources.

Added by Laws 1971, c. 349, § 103, emerg. eff. June 24, 1971.  Amended by Laws 1981, c. 174, § 1; Laws 1993, c. 145, § 351, eff. July 1, 1993; Laws 2001, c. 113, § 5, emerg. eff. April 18, 2001.  Renumbered from § 1301-103 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-4.  Duties of Board.

It shall be the duty of the State Board of Agriculture under terms the Board determines shall best serve the public interest to assist and cooperate with federal and state departments, educational institutions, counties, towns, corporations, or individuals; to gather and disseminate information about forests, their care and management; to prevent and extinguish forest fires; and to enforce all laws pertaining to forests and woodlands.

Added by Laws 1971, c. 349, § 104, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 6, emerg. eff. April 18, 2001.  Renumbered from § 1301-104 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-5.  Forestry Division - Other enforcement agencies.

The laws of this state relating to forestry activities shall be implemented, enforced, and carried out by the State Board of Agriculture through a division of the State Department of Agriculture to be known as the Forestry Division.  Other law enforcement agencies of the state shall assist in the prevention, suppression, and investigation of fires, and the enforcement of the Oklahoma Forestry Code.

Added by Laws 1971, c. 349, § 105, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 7, emerg. eff. April 18, 2001.  Renumbered from § 1301-105 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-6.  Interfering with, molesting or assaulting firefighters - Penalty.

Any person or persons acting in concert who knowingly and willfully interfere with, molest, or assault forest rangers or firefighters in the performance of their duties, or who knowingly and willfully obstruct, interfere with, or impede the progress of forest rangers or firefighters to reach the destination of a fire, or who damage or destroy any vehicles or equipment used to reach or extinguish a fire shall be guilty of a felony.

Added by Laws 1998, c. 300, § 1, eff. Nov. 1, 1998.  Amended by Laws 2001, c. 113, § 8, emerg. eff. April 18, 2001.  Renumbered from § 1301-105.1 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-7.  Director of Forestry - Qualifications - Employment of personnel.

The administrative head of the Forestry Division shall be the Director of Forestry, who shall be a professional forester and be qualified as required by the State Board of Agriculture.  Other professional, technical, and practical personnel necessary to discharge the responsibilities of the Forestry Division shall be employed by the Director of Forestry, subject to the approval of the Board.

Added by Laws 1971, c. 349, § 106, emerg. eff. June 24, 1971. Amended by Laws 2001, c. 113, § 9, emerg. eff. April 18, 2001.  Renumbered from § 1301-106 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-8.  Forestry Division - Appointment of forestry employees - Powers and duties - Entry upon lands - Arrests, etc.

A.  The Forestry Division, in connection with the enforcement of the Oklahoma Forestry Code, shall have the following powers, authority, and duties:

1.  To enforce the provisions of this code and other forest and forest protection laws of this state;

2.  To prevent, detect, extinguish, and investigate forest fires in this state;

3.  To provide forest fire fighting crews, who shall be under the control and direction of forest rangers and other designated agents of the Division in specified protection areas;

4.  To appoint district foresters, assistant district foresters, investigators, rangers, and other employees;

5.  To use the resources of the Division on state-owned parks and other state-administered lands to prevent and suppress fires and to establish fire fighting crews who shall be authorized to suppress fires on state lands;

6.  To be reimbursed on an actual cost basis for all services provided to state parks and other lands administered by the State of Oklahoma;

7.  To investigate cases of forest timber theft;

8.  To make available for sale surplus state vehicles directly to rural fire departments or municipal fire departments, in cities or towns under ten thousand (10,000) population.  State vehicles may be offered for sale only after approval is given in writing by the Department of Central Services and an evaluation is made of each vehicle and a price set by the Department of Central Services.  The Forestry Division may only receive the amount authorized by the Department of Central Services for the sale of the vehicle; and

9.  To purchase equipment from the Rural Fire Defense Equipment Revolving Fund's inventory, when advantageous to the state, and to reimburse the Revolving Fund.

B.  Forest rangers, and the fire fighting crews under their control and direction, may enter upon any lands for the purpose of preventing and suppressing forest fires and to enforce the provisions of the Oklahoma Forestry Code and other forest fire and forest protection laws of this state.

C.  Forest rangers, employees of the Division, and all persons under contract or agreement with the Division to assist in fire fighting operations, as well as persons called upon by forest rangers or other authorized employees of the Division to assist in fire fighting under the direction or supervision of employees of the Division, may, in the performance of their duties, set backfires, dig trenches, cut firelines, and carry on all customary activities in the fighting of forest fires without incurring liability to any person.

D.  1.  The Director may appoint, subject to the approval of the Board, special officers who shall have the power and authority to arrest.  The special officers shall have power and authority throughout the state, under the direction and control of the Division, to enforce the criminal provisions contained in the Oklahoma Forestry Code and in other laws relating to forests and forest fires.

2.  The special officers shall have power and authority to make arrests with or without warrants for violations of the criminal provisions of the Oklahoma Forestry Code and of other laws relating to forests and forest fires to the same extent and under the same limitations and duties as peace officers under the provisions of Title 22, Chapter 3 of the Oklahoma Statutes.

3.  In connection with the enforcement of the criminal provisions, the special officers and other state investigators or law enforcement officers may go upon all premises when necessary for the enforcement of laws.  All special officers shall be ex officio forest rangers and shall be under the control and direction of the Division; except, the Director may at any time, for cause, remove any powers and authority of arrest conferred.  Special officers shall have the same right and authority to carry arms as the sheriffs of this state.  The compensation of special officers shall be fixed and paid by the Division from its funds.

Added by Laws 1971, c. 349, § 107, emerg. eff. June 24, 1971.  Amended by Laws 1981, c. 174, § 2; Laws 1993, c. 139, § 1, eff. Sept. 1, 1993; Laws 1994, c. 272, § 1, operative July 1, 1994; Laws 2001, c. 113, § 10, emerg. eff. April 18, 2001.  Renumbered from § 1301-107 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-9.  Payroll deductions for residence maintenance expenses.

The State Board of Agriculture is authorized to make payroll deductions for maintenance from Forestry Division employees living in residences located on land owned or leased by the Board.  Within the next month following payroll deductions, the Board shall deposit these funds in the State Department of Agriculture Revolving Fund created by Section 210 of Title 2 of the Oklahoma Statutes.  The expenditure of these funds for maintenance shall be limited to repairs, upkeep, and other expenses associated with the residences owned or leased by the Board.

Added by Laws 1984, c. 296, § 62, operative July 1, 1984.  Amended by Laws 2001, c. 113, § 11, emerg. eff. April 18, 2001.  Renumbered from § 1301-108 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-10.  Authorization of forestry cost-share program.

The State Board of Agriculture is authorized to establish and administer a forestry cost-share program.  The forestry cost-share program shall provide monies to private landowners for the purpose of implementing forest conservation or management practices on the land as described in forest management plans approved by the Commissioner of the State Department of Agriculture or meeting certain standards established by the Commissioner.  The Board shall promulgate rules governing the cost-share program.

Added by Laws 1996, c. 19, § 1, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 113, § 12, emerg. eff. April 18, 2001.  Renumbered from § 1301-109 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-11.  Forestry Cost-Share Fund.

A.  There is created within the State Treasury a cost-share fund for the State Board of Agriculture to be designated the "Forestry Cost-Share Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board to implement and maintain the forestry cost-share program.

B.  The Forestry Cost-Share Fund shall consist of:

1.  Money received by the State Department of Agriculture in the form of gifts, grants, reimbursements, donations, forest industry contributions, funds allocated by federal agencies for landowner forestry cost-share programs, and other monies specifically designated for the forestry cost-share program.  All monies accruing to the credit of the fund are appropriated and may be budgeted and expended by the Board for the forestry cost-share program; and

2.  Interest attributable to investment of money in the Forestry Cost-Share Fund.

C.  All donations or other proceeds received by the Department pursuant to the provisions of this section shall be deposited with the State Treasurer to be credited to the Forestry Cost-Share Fund. Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  The monies deposited in the Forestry Cost-Share Fund shall at no time become part of the general budget of the Department or any other state agency.  Except for any administration costs incurred in development and implementation of the forestry cost-share program, no monies from the Fund shall be transferred for any purpose to any other state agency or any account of the Board or Department or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 1996, c. 19, § 2, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 113, § 13, emerg. eff. April 18, 2001.  Renumbered from § 1301-110 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-12.  Application for and allocation of cost-share funds.

A.  The State Department of Agriculture may require eligible applicants to submit information, forms, and reports necessary to properly and efficiently administer the forestry cost-share program.

B.  Persons may apply to the Commissioner of the State Department of Agriculture for cost-share funds to improve forest lands in the State of Oklahoma, in accordance with rules promulgated by the State Board of Agriculture.  To be eligible, landowners shall follow a written forest management plan that has been prepared by a professional forester and approved by the Commissioner or that meets standards established by the Commissioner.  Applications for funds shall be approved or denied by the Department in accordance with criteria promulgated by the Board.

C.  The Commissioner shall allocate monies from the Fund to eligible landowners on a matching basis.

Added by Laws 1996, c. 19, § 3, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 113, § 14, emerg. eff. April 18, 2001.  Renumbered from § 1301-111 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-13.  Forestry cost-share advisory committee.

A.  The Commissioner of the State Department of Agriculture shall appoint a forestry cost-share advisory committee, which shall meet at least twice each year to review the implementation of the forestry cost-share program.  The committee may seek public input and make recommendations on how best to achieve the purposes of the program.  In lieu of appointing a new advisory committee, the Commissioner may use the Forest Stewardship Program Committee.

B.  The committee shall be chaired by the Commissioner, and shall include persons the Commissioner determines shall assist the committee in performing its advisory functions.

C.  A majority of the members of the committee shall constitute a quorum for the transaction of business.  Committee members shall serve without compensation, but may be reimbursed expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.

Added by Laws 1996, c. 19, § 4, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 113, § 15, emerg. eff. April 18, 2001.  Renumbered from § 1301-112 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-21.  Organization of protection areas.

The Division shall organize forest protection areas to prevent, detect, and suppress wildfires most effectively, and may employ forest rangers to have charge of its activities in each area; may subdivide each area into patrol areas; may construct lookout towers, roads, bridges, firelines, office facilities, and communication facilities; may purchase tools for firefighting as well as other necessary supplies and equipment; and may carry on all activities necessary to protect the area effectively from fires.

Added by Laws 1971, c. 349, § 201, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 16, emerg. eff. April 18, 2001.  Renumbered from § 1301-201 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-22.  Road crews to extinguish fires.

Every member of a road construction or maintenance crew, whether employed by the State Highway Department or county commissioners of any county, and every road contractor or subcontractor of the Highway Department or county commissioners and their employees shall keep all fires under control and confined to the rightofway of any state, county or public road, or highway on and adjacent to which the crew, contractor, subcontractor, and employees are employed.

Added by Laws 1971, c. 349, § 202, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 17, emerg. eff. April 18, 2001.  Renumbered from § 1301-202 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-23.  Adoption of rules for road crews.

The State Department of Highways and the county commissioners of the several counties of this state shall require their construction and maintenance crews, contractors, subcontractors, and employees to comply with the provisions of the Oklahoma Forestry Code, and the highway department or county commissioners may adopt and promulgate rules for the observance of the crews, contractors, subcontractors, and employees in carrying out the purposes and provisions of the Oklahoma Forestry Code.

Added by Laws 1971, c. 349, § 203, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 18, emerg. eff. April 18, 2001.  Renumbered from § 1301-203 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-24.  Refusal of road crews.

Any road foreman or member of a road construction or maintenance crew, or any foreman, superintendent, or employee of any road contractor or subcontractor, who shall, without sufficient cause, willfully refuse or neglect to prevent and suppress fires as provided in the Oklahoma Forestry Code shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than Five Hundred Dollars ($500.00), by imprisonment for not more than one (1) year, or by both.

Added by Laws 1971, c. 349, § 204, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 19, emerg. eff. April 18, 2001.  Renumbered from § 1301-204 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-24.1.  Setting fire to croplands, rangelands or forestlands permitted for certain purposes - Liability.

A.  It shall be lawful for an owner of croplands, rangelands or forestlands to set the croplands, rangelands or forestlands on fire for the purposes of:

1.  Managing and manipulating plant species present whether grass, weeds, brush or trees; and

2.  Destroying detrimental or unwanted plants, plant parts, shrubs or trees on the croplands, rangelands or forestlands.

B.  The provisions of this section shall not be construed to exempt or release a person from civil liability for damages or injury incurred as a result of the burn or for criminal liability as imposed pursuant to the Oklahoma Forestry Code.

Added by Laws 2001, c. 208, § 3, emerg. eff. May 14, 2001.

§2-16-25.  Unlawful burning - Civil liabilities and criminal penalties.

A.  It is unlawful for any person to carelessly or willfully burn or cause to be burned or to set fire to or cause any fire to be set to any forest, grass, crops, or woodlands not owned by, duly authorized by the owner or manager, or in the lawful possession of, the person setting the fire or burning the lands or causing the fire to be burned.

B.  Any person who carelessly violates this section is guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00), by imprisonment for not more than one (1) year, or both.  Any person who willfully violates this section is guilty of a felony punishable by a fine of not more than One Thousand Dollars ($1,000.00), by imprisonment for not more than three (3) years, or by both.

C.  Any person who carelessly or willfully burns, causes to be burned, sets fire, or causes fire to be set, any forest, grass, croplands, or woodlands not owned by, duly authorized by the owner or manager, or in lawful possession of, shall be liable in a civil action to any person injured or damaged by a fire to the amount of the injury or damages.

Added by Laws 1971, c. 349, § 205, emerg. eff. June 24, 1971.  Amended by Laws 1997, c. 133, § 98, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 34, eff. July 1, 1999; Laws 2001, c. 113, § 20, emerg. eff. April 18, 2001.  Renumbered from § 1301-205 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 98 from July 1, 1998, to July 1, 1999.

§2-16-26.  Emergency drought conditions - Burning prohibited.

A.  It is unlawful for any person to set fire to any forest, grass, woods, wild lands or marshes, or to build a campfire or bonfire, or to burn trash or other material that may cause a forest, grass or woods fire in any county, counties or area within a county where, because of emergency drought conditions, there is gubernatorially proclaimed extraordinary danger from fire, unless the setting of any backfire during the drought emergency is necessary to afford protection as determined by a representative of the Division of Forestry, or unless it can be established that the setting of such backfire was necessary for the purpose of saving life or property.  The burden of proving such shall rest on such person claiming same as a defense.

B.  The Division of Forestry shall advise the Governor when the lands described in subsection A of this section in any county, counties or area within a county of this state because of emergency drought conditions are in extraordinary danger from fire.  The Governor may by proclamation declare a drought emergency to exist and describe the general boundaries of the area affected.

C.  Any proclamation promulgated by the Governor under authority of this section shall be effective immediately upon publication in a newspaper of general circulation in the area affected; or the posting of the proclamation at the front door of the courthouse or courthouses and in at least ten public places throughout the area.  Evidence of publication or posting as herein provided must be filed with the Forestry Division.

D.  When conditions warrant, due notice of the termination of the emergency shall be promptly made by proclamation, which shall be published or posted in like manner as when officially declared.

E.  Any person who violates this section is guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00), by imprisonment for not more than one (1) year, or both.

Added by Laws 1971, c. 349, § 206, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 21, emerg. eff. April 18, 2001.  Renumbered from § 1301-206 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-27.  Camp fires.

It is unlawful for any person to willfully, negligently, or carelessly build a warming or camp fire and leave the fire unextinguished or allow the fire to spread.  Any person who violates this section is guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00), by imprisonment for not more than one (1) year, or both.

Added by Laws 1971, c. 349, § 207, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 22, emerg. eff. April 18, 2001.  Renumbered from § 1301-207 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§216-28.  Procedure to lawfully burn land.

A.  It is unlawful for any person either willfully or carelessly to burn, cause to be burned, to set fire to, or cause fire to be set to any forest, grass, croplands, rangeland, woods, wild lands, or marshes by an owner of such property, except under the following circumstances:

1.  In protection areas, notification to burn shall be made by the owner to the local office or local representative of the Forestry Division at least four (4) hours in advance and verbal or written approval obtained.  In addition to the notification requirements of this paragraph, any owner conducting a prescribed burn in a protected area shall comply with the provisions of Section 5 of this act;

2.  Outside protection areas, in order for prescribed or controlled burning to be lawful, an owner shall take reasonable precaution against the spreading of fire to other lands by providing adequate firelines, manpower, and fire fighting equipment for the control of the fire, shall watch over the fire until it is extinguished and shall not permit fire to escape to adjoining land; or

3.  Any owner wishing to conduct a prescribed burn outside protection areas shall comply with the provisions of Section 5 of this act.

B.  Nothing in this section shall relieve the person from the obligation to confine the fire to the owner's, agent's, or tenant's land.

C.  The Oklahoma Forestry Code shall not apply to trimming or cutting of trees by public or private utilities for the purpose of eliminating interference with utility lines, poles, or other utility equipment.

D.  1.  Except as otherwise provided by Section 5 of this act, any person:

a. who, whether by accident, neglect or intent, causes or allows damage or injury to occur to any ranch, buildings, improvements, hay, grass, crops, fencings, timber, marsh, or other property of another person by any fire described and conducted pursuant to this section, shall be civilly responsible for such damage or injury so caused pursuant to Section 16-30 of this title, and

b. who carelessly violates this section is guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00), by imprisonment for not more than one (1) year, or both.

2.  In addition to civil liability, any person who willfully violates this section is guilty of a felony punishable by a fine of not more than One Thousand Dollars ($1,000.00), by imprisonment for not more than three (3) years, or by both.

E.  Fire set under the provisions of this section shall not be allowed to spread beyond the control of the person setting the fire and shall be subdued and extinguished.

Added by Laws 1971, c. 349, § 208, emerg. eff. June 24, 1971.  Amended by Laws 1997, c. 133, § 99, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 35, eff. July 1, 1999.  Renumbered from § 1301-208 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.  Amended by Laws 2001, c. 208, § 4, emerg. eff. May 14, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 99 from July 1, 1998, to July 1, 1999.

NOTE:  Laws 2001, c. 113, § 23 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§2-16-28.2.  Prescribed burns.

A.  1.  The provisions of this section apply to a prescribed burn.

2.  Any owner wishing to set fire to land in order to conduct a prescribed burn shall comply with the provisions of this section.

B.  1.  Within sixty (60) days prior to conducting a prescribed burn, the owner of land to be burned shall orally or in writing notify all landowners whose lands adjoin the owner's land to be burned.

2.  If any landowner is burning on a large, consolidated tract of land in which there are multiple adjacent owners, only those owners with adjoining land within one (1) mile of the proposed burn area must be notified.

3.  The owner shall include in the written notice or shall orally notify the adjoining landowners of the proposed date and location of the burn and a telephone number where the owner can be reached for information regarding the prescribed burn.

C.  In addition to notification of adjoining property owners pursuant to subsection B of this section, the owner of the land to be burned shall complete the prescribed burn notification plan specified in subsection D of this section and shall submit such plan to the rural fire department nearest the land to be burned.  If the land to be burned is in a protection area, the owner shall also submit a copy of the notification plan to the local office or local representative of the Forestry Division nearest to the land to be burned.

D.  Any person wishing to conduct a prescribed burn shall complete this form, distributed by the Oklahoma Department of Agriculture, Food, and Forestry, which shall be in substantially the following form:

PRESCRIBED BURN NOTIFICATION PLAN

Name_______________________________________   Phone____________

Address_____________________________________ County____________

City, State, Zip_______________________________________________

Ranch name, if any_____________________________________________

Area to be burned______________________________________________

Approximate acres to be burned_________________________________

Written distance description of location_______________________

_______________________________________________________________

Projected time frame___________________________________________

Date of previous burn__________________________________________

Objectives to be accomplished through the prescribed burn:

_______________________________________________________________

_______________________________________________________________

_______________________________________________________________

Contact information:

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

Rural Fire Department:

Name: Location: Phone No.:

_____________________________________________________________

_____________________________________________________________

Forestry District Office (for protection areas)______________

_____________________________________________________________

Adjoining landowners:

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

You need to file the original copy of the form with the rural fire department nearest to the land to be burned.  If you are conducting a prescribed burn within a protection area, you also need to file a copy of the notification plan with the local office or local representative of the Forestry Division nearest to the land to be burned.  A copy of the plan shall be retained by the owner of the land to be burned.

E.  1.  Whether the land is located within or outside a protection area, the owner of land to be burned shall, within forty-eight (48) hours of conducting a prescribed burn, notify the rural fire department receiving a copy of the prescribed burn notification plan that the prescribed burn will be conducted.

2.  Within a protection area, the owner of land to be burned shall also, within the time period required by Section 16-28 of this title, notify the local office or local representative of the Forestry Division receiving a copy of the prescribed burn notification plan.

F.  A prescribed burn conducted pursuant to provisions of this section shall:

1.  Be considered in the public interest and shall not constitute a public or private nuisance; and

2.  Be considered a property right of the property owner if vegetative fuels are used.

G.  1.  Any owner conducting a prescribed burn who is found by a court of law to have caused damages or injury as a result of accident or by ordinary negligence shall only be civilly liable for actual damages resulting from the prescribed burn.

2.  Any owner conducting a prescribed burn who is found by a court of law to have committed gross negligence in conducting the prescribed burn may be found to be both civilly liable for the amount of damage done by the fire, and criminally liable pursuant to paragraph 3 of this subsection.

3.  Any owner setting or causing to be set on fire land as authorized by this section, and as a result of gross negligence permitting the fire to spread beyond the control of the owner or beyond the bounds of the owner's land, shall be deemed guilty of a misdemeanor, and upon conviction thereof, be fined a sum not more than Five Hundred Dollars ($500.00), or imprisonment in the county jail for a period not more than six (6) months.

Added by Laws 2001, c. 208, § 5, emerg. eff. May 14, 2001.  Amended by Laws 2003, c. 410, § 4, eff. July 1, 2003.

§2-16-29.  Repealed by Laws 2001, c. 208, § 6, emerg. eff. May 14, 2001.

NOTE:  Prior to repeal this section was amended by Laws 2001, c. 113, § 1, and renumbered from § 743 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001, to read as follows:

If any fire, set as provided in Section 16-28 of this title, should by accident and without any fault or neglect of the person setting the fire, get beyond the person's control, the person shall be liable as provided in Section 16-25 of this title for all damages done by the fire, but not otherwise.  If the fire should by negligence, carelessness, or by intention be permitted to spread beyond the bounds of the land mentioned in Section 16-28 of this title, then the person setting the fire shall be liable both civilly and criminally as provided in Section 16-25 of this title.

§2-16-30.  Civil liability.

Any person violating any of the provisions of the Oklahoma Forestry Code shall be liable for all damages caused by any violation, damages shall be recoverable in any court of competent jurisdiction.

Added by Laws 1971, c. 349, § 209, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 24, emerg. eff. April 18, 2001.  Renumbered from § 1301-209 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-31.  Rewards.

The Forestry Division of the State Department of Agriculture may offer and pay rewards for information leading to the arrest and conviction of any person violating any of the provisions of the Oklahoma Forestry Code.

Added by Laws 1971, c. 349, § 210, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 25, emerg. eff. April 18, 2001.  Renumbered from § 1301-210 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-32.  Liability for costs of suppressing fires.

Whoever willfully or carelessly shall cause an unlawful forest, grass, crops, or woods fire shall, in addition to all other penalties provided by law, be liable for payment of all reasonable costs and expenses incurred in suppressing the fire.  The costs and expenses shall be payable to the Forestry Division or other governmental units, who shall, in the case of cooperating persons, disburse the funds in proportionate share based on standard suppression costs.  When the costs and expenses are not paid within ninety (90) days after written notice of demand, it shall be the duty of the district attorney having jurisdiction to take proper legal proceedings for collection.  The liability for costs of suppression shall exist whether there is criminal prosecution or not and the liability shall extend to the person or persons causing, directing, or permitting the activity as well as to the actual violator.

Added by Laws 1971, c. 349, § 212, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 26, emerg. eff. April 18, 2001.  Renumbered from § 1301-212 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-33.  Penalty for mutilating or destroying state forestry or fire controlsigns and posters.

Whoever intentionally breaks down, mutilates, removes, or destroys any fire control or forestry sign or poster of the Division of Forestry erected in the administration of its lawful duties and authorities shall be guilty of a misdemeanor and shall be subject to imprisonment not exceeding three (3) months, by fine not exceeding Two Hundred Dollars ($200.00), or by both.

Added by Laws 1971, c. 349, § 213, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 27, emerg. eff. April 18, 2001.  Renumbered from § 1301-213 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-34.  Illegal possession of incendiary device.

A.  Any person possessing any incendiary device as defined by subsection B of this section with the intent to use the device for the purpose of burning or setting fire to any forest, grass, crops, or woodlands that the person possessing that device is not the owner of nor in possession of lawfully, as under a lease, shall be guilty of a felony punishable by a fine of not more than One Thousand Dollars ($1,000.00), by imprisonment for not more than three (3) years, or by both.

B.  The term "incendiary device" as used in this section includes, but is not limited to, any "slow match" which is any device contrived to accomplish the delayed ignition of a match or matches or other flammable material by the use of a cigarette, rope, or candle to which the match or matches are attached, or a magnifying glass focused to intensify heat on flammable material and cause a fire to start at a subsequent time, or any chemicals, chemically treated paper or material, or other combustible material  arranged or designed to make possible its use as a delayed firing device.

Added by Laws 1971, c. 349, § 214, emerg. eff. June 24, 1971.  Amended by Laws 1997, c. 133, § 100, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 36, eff. July 1, 1999; Laws 2001, c. 113, § 28, emerg. eff. April 18, 2001.  Renumbered from § 1301-214 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 100 from July 1, 1998, to July 1, 1999.

§2-16-35.  Compact authorized - Form and provisions.

The Governor, on behalf of this state, is authorized to execute a compact, in substantially the following form, with any one or more of the states of Arkansas, Louisiana, Mississippi, and Texas, and the Legislature signifies in advance its approval and ratification of the compact:

SOUTH CENTRAL INTERSTATE FOREST

FIRE PROTECTION COMPACT

ARTICLE I.

The purpose of this compact is to promote effective prevention and control of forest fires in the South Central region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other Regional Forest Fire Protection compacts or agreements, and for more adequate forest development.

ARTICLE II.

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Arkansas, Louisiana, Mississippi, Oklahoma and Texas which are contiguous have ratified it and Congress has given consent thereto.  Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the Legislature of each of the member states.

ARTICLE III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet, from time to time, with the compact administrators.  Each member state shall name one member of the Senate and one member of the House of Representatives, and the Governor of each member state shall appoint one representative who shall be the chairman of the state forestry commission or comparable official and one representative who shall be associated with forestry or forest products industries to comprise the membership of the advisory committee.  Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

ARTICLE IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

ARTICLE V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided herein, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term "employee" shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

ARTICLE VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE VII.

The compact administrators may request the United States Forest Service to act as the primary research and coordinating agency of the South Central Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.

ARTICLE VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

ARTICLE IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the Governor of such state takes action to withdraw therefrom.  Such action shall not be effective until six (6) months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

Added by Laws 1953, p. 570, § 1.  Renumbered from § 354.1 of Title 74 by Laws 1971, c. 349, § 402, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 29, emerg. eff. April 18, 2001.  Renumbered from § 1301-215 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-36.  When compact operative - Exchange of official documents.

When the Governor executes the compact on behalf of this state and causes a verified copy of the compact to be filed with the Secretary of State, and when the compact has been ratified by one or more of the states named in Section 16-35 of this title, then the compact shall become operative and effective as between this state and any other state or states.  The Governor is authorized and directed to take action necessary to complete the exchange of official documents between this state and any other state ratifying the compact.

Added by Laws 1953, p. 572, § 2.  Renumbered from § 354.2 of Title 74 by Laws 1971, c. 349, § 402, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 30, emerg. eff. April 18, 2001.  Renumbered from § 1301-216 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-37.  Governor as Compact Administrator - Delegation of duties.

The Governor is designated as the official Compact Administrator of the State of Oklahoma under the South Central Interstate Forest Fire Protection Compact and shall exercise and perform for the State of Oklahoma all the powers and duties imposed by the compact upon the Compact Administrator.  The Governor shall have authority to delegate the exercise of the powers and duties to the Director of Forestry, Division of Forestry, State Board of Agriculture.  The Director of Forestry shall be Assistant Compact Administrator and shall act as the official representative of the State of Oklahoma and the Compact Administrator pursuant to the delegation to the Assistant Compact Administrator of the powers and duties.  In addition, the Assistant Compact Administrator shall perform other duties as the Governor may designate that are necessary to enable the State of Oklahoma to cooperate in accomplishing the objectives of the compact.

Added by Laws 1953, p. 572, § 3.  Renumbered from § 354.3 of Title 74 by Laws 1971, c. 349, § 402, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 31, emerg. eff. April 18, 2001.  Renumbered from § 1301-217 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-38.  Advisory Committee.

The Oklahoma members of the Advisory Committee referred to in Article III of the South Central Interstate Forest Fire Protection Compact shall be selected as follows: One member shall be named from the membership of the Senate of the State of Oklahoma by the President Pro Tempore; One member shall be named from the membership of the House of Representatives of the State of Oklahoma by the Speaker of the House; Two members shall be appointed by the Governor, provided, that one of the two members appointed by the Governor shall be the President of the State Board of Agriculture, and the other member appointed by the Governor shall be a person associated with forestry or forest products industries.

Added by Laws 1953, p. 573, § 4.  Renumbered from § 354.4 of Title 74 by Laws 1971, c. 349, § 402, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 32, emerg. eff. April 18, 2001.  Renumbered from § 1301-218 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-39.  Compensation for injury or death.

Any employee of the State of Oklahoma who is injured or killed while rendering aid outside the State of Oklahoma pursuant to the provisions of the South Central Interstate Forest Fire Protection Compact shall be entitled to compensation and death benefits, if any, in the same manner and on the same terms as if the injury or death were sustained within the State of Oklahoma.

Laws 1953, p. 573, § 5.  Renumbered from Title 74, § 354.5 by Laws 1971, c. 349, § 402, emerg. eff. June 24, 1971.  Renumbered from § 1301-219 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-40.  Actions for damages - Pleading and proof of title to realty unnecessary - Railroads' liability for damages by fire.

In any action instituted in any court to recover damages under the provisions of the Oklahoma Forestry Code, it shall not be necessary for any person, injured by any fire to allege in pleadings or prove on trial title to the real property over which the fire has spread, but it shall be sufficient in any action to allege and prove that the person injured was in the occupancy or possession of any ranch, buildings, improvements, hay, grass, crops, fencing, timber, marsh, or other property, claiming the right to and occupying with cattle any cattle range; it being the purpose and intention of this code to protect the possession of any person whether the person has title to the land claimed or occupied or not.  Any railroad company operating any line in this state shall be liable for all damages sustained by fire originating from operating its road.

R.L.1910, § 114.  Amended by Laws 2001, c. 113, § 2, emerg. eff. April 18, 2001.  Renumbered from § 748 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-51.  Board may acquire land for forestry purposes.

The State Board of Agriculture for its Forestry Division on behalf of the state may acquire land suitable for nurseries, seed orchards, state forests, school forests, tower,

recreation and other sites by gift, donation, or purchase and may enter into agreements with the federal government or other agency for acquiring by gift or purchase the lands that are, in the judgment of the Board, suitable and desirable for the above purposes.

Added by Laws 1971, c. 349, § 301, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 33, emerg. eff. April 18, 2001.  Renumbered from § 1301-301 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-52.  Restrictions upon acquisition of lands - Lease by Commissioners of Land Office - Terms and conditions.

A.  The State Board of Agriculture shall enter into no agreement for the acquisition, lease, or purchase of any land or for any other purpose whatsoever which shall pledge the credit of, or obligate in any manner whatsoever, the state to pay any sum of money or other thing of value for any purpose, and the  Board shall not in any manner or for any purpose pledge the credit of or obligate the state to pay any sum of money.  The Board may receive, hold the custody of, and exercise control of any lands, and set aside into a separate, distinct, and inviolable fund the proceeds which may be derived from the sales of the products of any lands, to use in any manner, or the sale of the lands save the twentyfive percent (25%) of the proceeds of the sale to be paid into the state school fund.  The Board may use and apply the funds for the acquisition, use, custody, management, development, or improvement of any lands vested in or subject to the control of the Board.  After full payment has been made for the purchase of a state forest, to the federal government or other grantor, then fifteen percent (15%) of the gross receipts from a state forest shall be paid to the county or counties in which it is located in proportion to the acreage located in each county for use by the county or counties for school purposes; except that payment of gross receipts shall only apply to the state forest lands and not other lands listed in Section 16-51 of this title.

B.  The Commissioners of the Land Office are authorized and directed to make and enter into a lease for a period of ten (10) years, with privilege of renewing at the end of each tenyear period, with the State Department of Agriculture, Forestry Division, the following described land and premises:

Lots One (1) and Two (2) and the East Half (E 1/2) of the Northwest Quarter (NW 1/4) and the West Half (W 1/2) of the Northeast Quarter (NE 1/4) of Section Seven (7), Township Six (6) South, Range Twentyfive (25) East of the Indian Meridian, containing two hundred forty (240) acres, more or less, situated in McCurtain County, State of Oklahoma.

The lease shall contain the following provisions in addition to any which may be agreed upon by the Commissioners of the Land Office and the State Department of Agriculture, Forestry Division:

1.  The lessee shall maintain on the property the administrative headquarters for the Southeast Area of the Forestry Division;

2.  The lessee shall maintain, repair, and preserve all improvements located on the described lands;

3.  The lessee shall maintain and carry out a forestry plan for the entire two hundred fortyacre tract and do the necessary planting and other forestry work to restore the timber growth to its maximum productive value;

4.  The lessee shall take all necessary and proper measures to protect the area from fire and theft;

5.  The lessee shall formulate and carry out a plan for harvesting of the timber so that maximum financial return may be realized for the state, and that the maximum value shall be realized for demonstration purposes;

6.  Unless changed by law, the annual rental payable annually of five percent (5%) per year of the appraised value of the lands without improvement shall be paid out of funds appropriated to the lessee into the common school fund of this state.

Added by Laws 1971, c. 349, § 302, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 34, emerg. eff. April 18, 2001.  Renumbered from § 1301-302 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-53.  Use of lands acquired.

All lands acquired by the State Board of Agriculture on behalf of the state shall be in the custody of and subject to the jurisdiction, management, and control of the Board and, for the purposes and the utilization and development of the land, the Board may use the proceeds of the sale of any products; the proceeds of the sale of any lands, save the twentyfive percent (25%) of the proceeds which shall be paid into the state school fund; and other funds appropriated for use by the Board and, in the opinion of the Board, available for any uses and purposes.

Added by Laws 1971, c. 349, § 303, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 35, emerg. eff. April 18, 2001.  Renumbered from § 1301-303 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-54.  Disposition of lands.

The State Board of Agriculture may sell, exchange, lease, or dispose of any lands under its jurisdiction by the provisions of the Oklahoma Forestry Code when in its judgment it is advantageous to the state.  All sales, exchanges, leases, or dispositions of lands shall be at least upon a thirtyday public notice, to be given by the Board, and shall be by sealed competitive bids, and awarded to the highest bidder.

Added by Laws 1971, c. 349, § 304, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 36, emerg. eff. April 18, 2001.  Renumbered from § 1301-304 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-55.  Urban forestry duties - Shade and environmental improvement.

The State Board of Agriculture is empowered to cooperate with the United States Secretary of Agriculture and with communities, towns, cities, and individuals in the planning, care, and management of trees and forests for shade, ornamental, and recreational purposes, and to improve air quality, reduce noise, and conserve soil, water, and ecological balance.  Forest management to meet human needs for forest products is also authorized.

Added by Laws 1971, c. 349, § 305, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 37, emerg. eff. April 18, 2001.  Renumbered from § 1301-305 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-56.  Scientific forest management on state lands, wilderness excepted.

The purpose of the provisions of the Oklahoma Forestry Code relating to forest management is to encourage the practice of scientific forest management on all lands owned by the State of Oklahoma according to standards that shall manage, protect, utilize, and perpetuate suitable trees for their many benefits.  The provisions of the Oklahoma Forestry Code shall not be construed to apply to state-owned land in wilderness areas.

Added by Laws 1971, c. 349, § 306, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 38, emerg. eff. April 18, 2001.  Renumbered from § 1301-306 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-57.  Advice by director of forestry - Forest management for all state agencies.

The Director shall have authority to advise the several agencies, departments, institutions, bureaus, offices, and all other administrative units of the State of Oklahoma, having state-owned lands under their control, concerning forestry management practices and programs that shall most effectively carry out the purposes of the Oklahoma Forestry Code.  The Director shall issue, or cause to be issued, the most scientific forestry management practice and shall distribute this information, assisted financially by the administrative unit of state government having control over the lands.

Added by Laws 1971, c. 349, § 307, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 39, emerg. eff. April 18, 2001.  Renumbered from § 1301-307 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-58.  State land management guidelines.

To effectuate the purposes of the Oklahoma Forestry Code, the Director of Forestry, or persons designated by the Director, shall have authority, and it shall be the Director's duty, to prescribe rules necessary to insure the conservation and protection of suitable trees on lands owned by the State of Oklahoma.  The rules shall include, but shall not be limited to, the following:

1.  Require that a good growing stock of suitable trees shall be established and maintained on the land at all times to bring the land to full productivity;

2.  Provide that suitable trees be managed for the most profitable products or other benefits; and

3.  Require adequate fire protection at all times.

Added by Laws 1971, c. 349, § 308, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 40, emerg. eff. April 18, 2001.  Renumbered from § 1301-308 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-59.  Removal of pine timber or products from state lands.

No timber or other timber products shall be removed from any lands owned by the State of Oklahoma, except for public utilities and improvements, and no officer, employee, or any other person employed by the State of Oklahoma shall authorize the removal, except upon written approval of the Director of Forestry.  In carrying out the duties of this section, the Director is authorized to delegate authority to persons qualified to act in the Director's behalf.

Any person violating this section shall be guilty of a felony and upon conviction be punished, for the first offense by a fine not exceeding One Thousand Dollars ($1,000.00), by imprisonment in the State Penitentiary for not exceeding one (1) year, or by both.  For any subsequent offense, the person shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00), by imprisonment in the State Penitentiary for not exceeding three (3) years, or both.

Added by Laws 1971, c. 349, § 309, emerg. eff. June 24, 1971.  Amended by Laws 1997, c. 133, § 101, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 37, eff. July 1, 1999; Laws 2001, c. 113, § 41, emerg. eff. April 18, 2001.  Renumbered from § 1301-309 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 101 from July 1, 1998, to July 1, 1999.

§2-16-60.  Wrongful injuries to timber - Criminal penalties.

A.  1.  Any person who intentionally, willfully, maliciously, or unlawfully enters upon the lands of another to cut down, injure, remove, or destroy any timber valued at more than Two Hundred Dollars ($200.00), without the permission of the owner or the owner's representative shall be guilty, upon conviction, of a felony, punishable by the imposition of a fine of not more than Ten Thousand Dollars ($10,000.00), by imprisonment in the State Penitentiary for not more than five (5) years, or both.

2.  Any person who intentionally, willfully, maliciously, or unlawfully enters upon the lands of another to cut down, injure, remove, or destroy any timber valued at Two Hundred Dollars ($200.00) or less, without the permission of the owner or the owner's representative shall be guilty, upon conviction, of a misdemeanor, punishable by the imposition of a fine of not more than One Thousand Dollars ($1,000.00) or imprisonment in the county jail for not more than thirty (30) days.

3.  The necessary trimming and removal of timber to permit the construction, repair, maintenance, cleanup, and operations of pipelines and utility lines and appurtenances of public utilities, public service corporations, and to aid registered land surveyors and professional engineers in the performance of their professional services, and municipalities, and pipeline companies, or lawful operators and product purchasers of oil and gas shall not be deemed a willful and intentional cutting down, injuring, removing, or destroying of timber.

4.  The necessary trimming and removal of timber for boundary line maintenance, for the construction, maintenance, and repair of streets, roads, and highways or for the control and regulation of traffic by the state and its political subdivisions or registered land surveyors and professional engineers shall not be deemed a willful and intentional cutting down, injuring, removing, or destroying of timber.

B.  In addition to the punishment prescribed in subsection A of this section, the person is liable in damages pursuant to Section 72 of Title 23 of the Oklahoma Statutes for the damage or injury done to the timber, the damages to be recovered in a civil action by the owner of the property or the public officer having charge of the property.

Added by Laws 1971, c. 349, § 310, emerg. eff. June 24, 1971.  Amended by Laws 1982, c. 152, § 1, operative Oct. 1, 1982; Laws 1983, c. 323, § 1, eff. Nov. 1, 1983; Laws 1995, c. 238, § 3, eff. Nov. 1, 1995; Laws 1997, c. 133, § 102, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 38, eff. July 1, 1999; Laws 2001, c. 113, § 42, emerg. eff. April 18, 2001.  Renumbered from § 1301-310 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 102 from July 1, 1998, to July 1, 1999.

§2-16-61.  Notice to adjoining property owners of harvesting operations.

A.  1.  Any timber owner involved in a logging or timber harvesting operation shall clearly mark any established property lines which are within one hundred (100) feet of the area to be cut.

2.  If there is no established property line, the timber owner authorizing the logging or timber harvesting operation shall send by certified mail, return receipt requested, written notice of the logging or timber harvesting operation to the owner of record in the office of the county assessor or records of the county treasurer of any real property adjoining the cutting area at least ten (10) days prior to the commencement of the operation.

3.  If the timber owner is unable to ascertain the address of the legal residence of the owner of record as recorded in the office of the county assessor or records of the county treasurer of any real property adjoining the cutting area, notice of the logging or timber harvesting operation shall be given by publication.  The notice shall be published once in a newspaper of general circulation in the county in which the operation is to occur specifying the owner of the property and the legal description.  The notice shall be published at least ten (10) days prior to commencement of the operation.

B.  If the timber owner fails to clearly mark any established property lines or fails to mail or publish any notice to the abutting real property owners as required by this section and, as a result of that failure, timber is harvested or other damage occurs on any abutting real property without the consent of the owner, the timber owner shall be liable in damages pursuant to Section 72 of Title 23 of the Oklahoma Statutes to the owner of the abutting real property.

C.  The provisions of this section shall not relieve the owner of the real property on which the timber is located from liability pursuant to Section 72 of Title 23 of the Oklahoma Statutes for failing to clearly mark or mismarking any property lines required by this section.

Added by Laws 1995, c. 238, § 4, eff. Nov. 1, 1995.  Amended by Laws 2001, c. 113, § 43, emerg. eff. April 18, 2001.  Renumbered from § 1301-310.1 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-62.  Failure to notify adjoining property owners of harvesting operations - Criminal penalties.

A.  Except as provided by this section, a timber owner who fails to ensure that the requirements of subsection A of Section 16-61 of this title have been fulfilled and who negligently authorizes or directs a logging or timber harvesting operation upon the lands of another, and cuts down, injures, removes, or destroys any timber without the permission of the owner is guilty, upon conviction, of a misdemeanor, punishable by the imposition of a fine of not more than One Thousand Dollars ($1,000.00), by imprisonment in the county jail for not more than thirty (30) days, or by both.

B.  Except as provided by this section any person who negligently enters upon the lands of another and cuts down, injures, removes, or destroys any timber without the permission of the owner is guilty, upon conviction, of a misdemeanor, punishable by the imposition of a fine of not more than One Thousand Dollars ($1,000.00), by imprisonment in the county jail for not more than thirty (30) days, or by both.

Added by Laws 1995, c. 238, § 5, eff. Nov. 1, 1995.  Amended by Laws 2001, c. 113, § 44, emerg. eff. April 18, 2001.  Renumbered from § 1301-310.2 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-63.  Fraudulent sales of timber - Failure to pay full price - Criminal penalties.

A.  It shall be unlawful for any person willingly, knowingly, or fraudulently to represent, make, issue, deliver, use or submit, or to participate in representing, making, issuing, delivering, using, or submitting any fictitious, false or fraudulent offer, agreement, contract, or other instrument concerning:

1.  The sale of timber or the right to cut or harvest or remove timber from a site or from real property not owned or leased by that person; or

2.  The sale of timber or the right to cut or harvest or remove timber that is not owned by that person.

B.  It shall be unlawful for a timber owner to, knowingly or with intent to defraud, fail to pay in a timely manner the applicable owners the full price of all the purchased timber.

1.  A timber owner acts with intent to defraud if the timber owner disperses, uses, or diverts money with the intent to deprive an owner of the purchase money.

2.  Unless otherwise agreed to in writing, a timber owner is presumed to have acted with intent to defraud if the timber owner does not pay all applicable owners for the purchase price of the timber not later than forty-five (45) calendar days after the date the timber owner collects money for the timber.

C.  Any person convicted of violating the provisions of this section shall be guilty of:

1.  A felony if the timber to be sold or right to cut or harvest the timber pursuant to subsection A of this section is valued at more than Two Hundred Dollars ($200.00).  Upon conviction the person shall be subject to the imposition of a fine of not more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for not more than five (5) years, or to both; or

2.  A misdemeanor if the timber to be sold or right to cut or harvest the timber pursuant to subsection A of this section is valued at Two Hundred Dollars ($200.00) or less.  Upon conviction the person shall be subject to the imposition of a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail not to exceed one (1) year, or to both.

Added by Laws 1995, c. 238, § 6, eff. Nov. 1, 1995.  Amended by Laws 1997, c. 133, § 103, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 39, eff. July 1, 1999; Laws 2001, c. 113, § 45, emerg. eff. April 18, 2001.  Renumbered from § 1301-310.3 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.  Amended by Laws 2002, c. 173, § 13, emerg. eff. May 6, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 103 from July 1, 1998, to July 1, 1999.

§2-16-64.  Documentation to be maintained by harvesters.

A.  Except as provided by subsection B of this section, any owner or operator of a logging or timber harvesting operation shall maintain at all times during the operation, for inspection purposes by law enforcement personnel, a written bill of sale, timber deed or timber contract, recording memorandum, or written consent of the timber owner for the timber being harvested.

B.  The provisions of subsection A of this section shall not apply to any owner or operator of a logging or timber harvesting operation if a timber deed, written bill of sale or timber contract or written consent, recording or memorandum is recorded in the records of the county clerk of the county in which the timber is harvested or to be harvested.

C.  Any deed, written bill of sale, contract, or written consent for logging or timber harvesting operation pursuant to this section shall include:

1.  A description of the timber to be removed;

2.  The date of execution and expiration of the contract or consent, bill of sale, or deed;

3.  The name and address of the timber owner and the timber purchaser; and

4.  The legal description of the real property where the timber is harvested.

D.  Any written bill of sale, timber deed or timber contract, recording memorandum, or written consent of the timber owner required by subsection A of this section shall be preserved by the owner or operator of a logging or timber harvesting operation for at least a period of three (3) years.

Added by Laws 1995, c. 238, § 7, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 26, § 1, emerg. eff. April 3, 1996; Laws 2001, c. 113, § 46, emerg. eff. April 18, 2001.  Renumbered from § 1301-310.4 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-65.  Evidence of ownership to be required by timber purchasers.

A.  1.  Except as provided by this section, it shall be the duty of any sawmill owner or operator or other person purchasing timber for resale, from a timber owner or owner or operator of a logging or timber harvesting operation to obtain from the timber owner or owner or operator of a logging or timber harvesting operation a bill of sale for the same or other evidence of ownership which shall be preserved by the purchaser for a period of three (3) years and shall be available for inspection by law enforcement personnel.

2.  The bill of sale shall include:

a. the name and address of the seller and purchaser,

b. a legal description of the land from which the timber was harvested,

c. a description of timber delivered,

d. the date delivered,

e. the printed name of the person delivering the timber, and

f. the date and signature of the person delivering the timber with language declaring ownership of the timber or naming the person to whom the person delivering the timber is an agent.

B.  In lieu of the bill of sale required by subsection A of this section, the purchaser may provide for proof of timber ownership through a written purchase contract which provides language declaring ownership of timber delivered for purchase to the purchaser by the timber owner.  The declaration shall be signed by the timber owner or by a designee pursuant to a written authorization signed by the timber owner.  The written authorization shall be retained by the designee.

Added by Laws 1995, c. 238, § 8, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 26, § 2, emerg. eff. April 3, 1996; Laws 2001, c. 113, § 47, emerg. eff. April 18, 2001.  Renumbered from § 1301-310.5 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-66.  Use of false identification or declaration of ownership - Criminal penalties.

Any person selling timber who uses false or altered identification or a false declaration of ownership, pursuant to the provisions of Section 16-65 of this title, upon conviction, shall be guilty of:

1.  A felony if the timber to be sold by use of a false or altered identification or false declaration of ownership is valued at more than Two Hundred Dollars ($200.00). Upon conviction, a person shall be subject to the imposition of a fine of not more than Ten Thousand Dollars ($10,000.00), imprisonment in the State Penitentiary for not more than five (5) years, or both; or

2.  A misdemeanor if the timber to be sold by use of a false or altered identification or false declaration of ownership is valued at Two Hundred Dollars ($200.00) or less. Upon conviction, a person shall be subject to the imposition of a fine of not more than One Thousand Dollars ($1,000.00), imprisonment in the county jail not to exceed one (1) year, or both.

Added by Laws 1995, c. 238, § 9, eff. Nov. 1, 1995.  Amended by Laws 1997, c. 133, § 104, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 40, eff. July 1, 1999; Laws 2001, c. 113, § 48, emerg. eff. April 18, 2001.  Renumbered from § 1301-310.6 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 104 from July 1, 1998, to July 1, 1999.

§2-16-67.  Forestry in schools - Rangers and teachers to cooperate.

A.  It shall be the duty of all forest rangers to distribute in all of the public schools and high schools of the county in which they are serving all the books, periodicals, and other literature that may, from time to time, be sent out to the rangers by the state and federal forestry agencies dealing with forest conservation, development, protection, and management.

B.  It shall be the duty of the various rangers under the direction of the Director, and the duty of the teachers of the various schools, both public schools and high schools, to post at some conspicuous place in the various classrooms of the school buildings the appropriate bulletins and posters as may be sent out from the forestry agencies for that purpose; and the teachers and rangers may prepare lectures or talks to be made to the pupils of the various schools on the subject of forest fires, their origin and their destructive effect on the plant life and tree life of the forests of the state, the development and scientific management of the forests of the state, and may be prepared to give practical instruction to their pupils as often as they may find it possible to do so.

Added by Laws 1971, c. 349, § 311, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 49, emerg. eff. April 18, 2001.  Renumbered from § 1301-311 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-68.  Arbor Week.

The last full week in March of each year shall be known throughout Oklahoma as Arbor Week.

Added by Laws 1971, c. 349, § 312, emerg. eff. June 24, 1971.  Amended by Laws 1982, c. 40, § 1, emerg. eff. March 26, 1982.  Renumbered from § 1301-312 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-69.  State tree - Redbud.

The redbud tree shall be adopted and the same be made the official tree of this state.

Added by Laws 1971, c. 349, § 313, emerg. eff. June 24, 1971.  Renumbered from § 1301-313 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-70.  Management to be for public interest.

All state forests, all programs in management, nursery production, reforestation, urban forestry, educational activities, and other forestry endeavors of the Forestry Division shall be managed and administered by the State Board of Agriculture in the interest of the public.  If the public interests are not already safeguarded and clearly defined by law or by rules adopted by the state agencies authorized by law to administer the lands, or in the papers formally transferring the projects to the Board for administration, then, and in that event, the Board may promulgate rules defining the purpose of the project.

Added by Laws 1971, c. 349, § 314, emerg. eff. June 24, 1971.  Amended by Laws 2001, c. 113, § 50, emerg. eff. April 18, 2001.  Renumbered from § 1301-314 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-71.  Renumbered as § 10.1 of Title 76 by Laws 2004, c. 368, § 68, eff. Nov. 1, 2004.

§2-16-71.1.  Oklahoma Limitation of Liability for Farming and Ranching Land Act - Purpose - Definitions - Applicability of act to land used for purposes other than farming and ranching.

A.  Sections 26 through 32 of this act shall be known and may be cited as the "Oklahoma Limitation of Liability for Farming and Ranching Land Act".

B.  1.  The purpose of the Oklahoma Limitation of Liability for Farming and Ranching Land Act is to encourage owners of farming and ranching lands to make such land available for recreational purposes by limiting their liability to persons entering or using the farm and ranch land and to third persons who may be damaged by the acts or omissions of persons entering upon or using these lands.

2.  The Oklahoma Limitation of Liability for Farming and Ranching Land Act applies only to an owner of land who does not charge more than Ten Dollars ($10.00) per acre per year for that land used for recreational purposes.

C.  As used in the Oklahoma Limitation of Liability for Farming and Ranching Land Act:

1.  "Land" means land which is used for farming, ranching activities and recreational purposes, as defined in this section, including, but not limited to, roads, water, watercourses, private ways, buildings, structures, and machinery or equipment when attached to realty which is used primarily for farming or ranching activities;

2.  "Owner" means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises but shall not include a tenant, lessee, occupant or person in control of the premises who is engaging in any recreational purpose described in paragraph 3 of this subsection;

3.  "Recreational purpose" includes any of the following, or any combination thereof: hunting, fishing, wildlife and ecological viewing or photography, recreational farming and ranching activities, swimming, boating, camping, picnicking, hiking, pleasure driving, jogging, cycling, other similar events and activities, nature study, water skiing, winter sports, jet skiing, and viewing or enjoying historical, archaeological, scenic, or scientific sites; and

4.  "Charge" means the admission price or fee asked in return for invitation or permission to enter or use the land.

D.  The Oklahoma Limitation of Liability for Farming and Ranching Land Act shall not apply to any land that is used for purposes other than farming and ranching.  Such land shall be governed by Section 25 of this act.

Added by Laws 1965, c. 384, § 1, emerg. eff. June 30, 1965.  Amended by Laws 2004, c. 368, § 26, eff. Nov. 1, 2004.  Renumbered from § 10 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-71.2.  Entry upon farm or ranch lands for recreational purposes - Duty of owner.

Except as specifically recognized by or provided in Section 30 of this act, an owner who provides the public with land for recreational purposes which is used primarily for farming or ranching activities owes no duty of care to keep the land safe for entry or use by others for recreational purposes, or to give any warning of a dangerous or hazardous condition, use, structure, or activity on such land to persons entering or using the land for such purposes.

Added by Laws 1965, c. 384, § 2, emerg. eff. June 30, 1965.  Amended by Laws 2004, c. 368, § 27, eff. Nov. 1, 2004.  Renumbered from § 11 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-71.3.  Entry upon or use of land for recreational purposes - Liability of owner - Applicability of section to state or other governmental unit.

A.  Except as specifically recognized by or provided in Section 30 of this act, an owner of land which is used primarily for farming or ranching activities, who either directly or indirectly invites or permits, under the circumstance described in subsection B of Section 26 of this act, any person to enter or use such land for recreational purposes, does not:

1.  Extend any assurance that the premises are safe for any purpose;

2.  Incur any duty of care toward a person who enters or uses the land; or

3.  Assume responsibility or incur liability for any injury to person or property caused by an act or omission of such persons.

B.  This section applies whether the person entering, or using the land is an invitee, licensee, or otherwise.

C.  This section does not affect the liability of an insurer or insurance plan in an action under the Insurance Code, or an action for bad faith conduct, breach of fiduciary duty, or negligent failure to settle a claim.

D.  This section shall not apply to the state or other governmental unit.

Added by Laws 1965, c. 384, § 3, emerg. eff. June 30, 1965.  Amended by Laws 1967, c. 368, § 1, emerg. eff. May 22, 1967; Laws 2004, c. 368, § 28, eff. Nov. 1, 2004.  Renumbered from § 12 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-71.4.  Applicability of Sections 16-71.2 and 16-71.3 to duties and liability of owner.

Unless otherwise agreed in writing, the provisions of Sections 27 and 28 of this act shall be deemed applicable to the duties and liability of an owner of land which is used primarily for farming or ranching activities, is on or adjoins land entered upon the National Register of Historic Places and for which an easement has been granted to the Oklahoma Historical Society, or is leased to the state or any subdivision thereof for recreational purposes.

Added by Laws 1965, c. 384, § 4, emerg. eff. June 30, 1965.  Amended by Laws 1994, c. 38, § 1, emerg. eff. April 11, 1994; Laws 2004, c. 368, § 29, eff. Nov. 1, 2004.  Renumbered from § 13 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-71.5.  Negligence - Deliberate, willful, or malicious injury or failure to warn - Consideration received for land leased to state.

A.  Nothing in the Oklahoma Limitation of Liability for Farming and Ranching Land Act limits in any way any liability which otherwise exists for want of ordinary care or for deliberate, willful, or malicious injury or failure to guard or warn against a dangerous or hazardous condition, use, structure, or activity.

B.  In the case of land leased to the state or subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

Added by Laws 1965, c. 384, § 5, emerg. eff. June 30, 1965.  Amended by Laws 2004, c. 368, § 30, eff. Nov. 1, 2004.  Renumbered from § 14 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-71.6.  Duty of care or ground of liability not created - Persons entering or using lands not relieved of duty of care - Release or waiver binding.

A.  Nothing in the Oklahoma Limitation of Liability for Farming and Ranching Land Act shall be construed to:

1.  Create a duty of care or ground of liability for injury to persons or property; or

2.  Relieve any person entering or using the land of another for recreational purposes from any obligation which such person may have in the absence of the Oklahoma Limitation of Liability for Farming and Ranching Land Act to exercise care in the use of such land and in the activities thereon, or from the legal consequences of failure to employ such care.

B.  1.  No person who has executed a written release of liability or a waiver to sue may maintain an action against or recover damages from a land owner in contravention of the release or waiver for any personal injury or injury to property.  The terms of the executed release or waiver shall be binding upon the person signing the document.  The provisions of this subsection shall apply regardless of the amount charged per acre for a recreational activity.

2.  A release or waiver executed pursuant to this subsection shall not limit the liability of a land owner for willful or wanton acts of negligence or gross negligence.

Added by Laws 1965, c. 384, § 6, emerg. eff. June 30, 1965.  Amended by Laws 2004, c. 368, § 31, eff. Nov. 1, 2004.  Renumbered from § 15 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-71.7.  Agricultural land - Trespass - Duty owed.

A.  An owner, lessee, or other occupant of agricultural land:

1.  Does not owe a duty of care to a trespasser on the land; and

2.  Is not liable for any injury to a trespasser, except for willful or wanton acts of negligence or gross negligence by the owner, lessee, or other occupant of the land.

B.  Agricultural land is defined as any real property that is used in production of plants, fruits, wood, or farm or ranch animals to be sold off the premises.

Added by Laws 1991, c. 231, § 14, eff. Sept. 1, 1991.  Amended by Laws 2004, c. 368, § 32, eff. Nov. 1, 2004.  Renumbered from § 15.1 of Title 76 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§2-16-72.  Expansion of statewide fire protection program - Support and operation of fire departments and fire districts.

The Department of Agriculture is directed to expand the present statewide fire protection program and is authorized to acquire federal excess property for the support and operation of fire departments and fire districts.

Added by Laws 1982, c. 347, § 8, emerg. eff. June 2, 1982.  Amended by Laws 2001, c. 113, § 52, emerg. eff. April 18, 2001.  Renumbered from § 1301-316 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-73.  Tamarix spp.

The Oklahoma Department of Agriculture is the designated agency for the research and control of the plant species Tamarix spp.

Added by Laws 2001, c. 113, § 53, emerg. eff. April 18, 2001.

§2-16-74.  Federal excess property - Fire services.

The Oklahoma Department of Agriculture is the designated agency for the receipt and distribution of federal excess property for volunteer, paid, or combined departments that provide fire services.

Added by Laws 2001, c. 113, § 54, emerg. eff. April 18, 2001.

§2-16-81.  Volunteer Firefighter Employer Contribution Payment Revolving Fund.

There is created in the State Treasury a revolving fund for the Oklahoma Department of Agriculture to be designated the "Volunteer Firefighter Employer Contribution Payment Revolving Fund".  The revolving fund shall be subject to legislative appropriation and shall consist of all monies transferred to the fund and any other monies designated for deposit to this revolving fund pursuant to law.

Added by Laws 1998, c. 393, § 1, eff. Sept. 1, 1998.  Amended by Laws 2001, c. 113, § 55, emerg. eff. April 18, 2001.  Renumbered from § 1301-501 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-16-82.  Transfer of payments to Oklahoma Firefighters Pension and Retirement System.

A.  The Oklahoma Firefighters Pension and Retirement System shall determine the number of persons who are eligible members of the Oklahoma Firefighters Pension and Retirement System pursuant to the provisions of subsection D of Section 351 of Title 19 of the Oklahoma Statutes.

B.  For each person who has become a member as described by subsection A of this section, the Oklahoma Firefighters Pension and Retirement System shall provide invoice documentation to the State Department of Agriculture.  Upon adequate documentation of membership in the Oklahoma Firefighters Pension and Retirement System pursuant to the provisions of subsection D of Section 351 of Title 19 of the Oklahoma Statutes, the State Department of Agriculture shall make a transfer payment from the Volunteer Firefighter Employer Contribution Payment Revolving Fund to the Oklahoma Firefighters Pension and Retirement System by May 31, 1999, and May 31 of every year thereafter.  The amount transferred shall equal the sum of Sixty Dollars ($60.00) multiplied by the number of members as certified by the System to the Department.

Added by Laws 1998, c. 393, § 3, eff. Sept. 1, 1998.  Amended by Laws 1999, c. 231, § 4, emerg. eff. May 26, 1999.  Renumbered from § 1301-502 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§217-1.  Title of act.

This act shall be known and may be cited as the "Cooperative Marketing Association Act".

Added by Laws 1937, p. 260, § 1.  Amended by Laws 2001, c. 38, § 1, eff. Nov. 1, 2001.  Renumbered from § 361 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-2.  Declaration of legislative intent.

The purpose of the Cooperative Marketing Association Act is to promote, foster, and encourage the intelligent handling, processing, and orderly marketing of agricultural products and the organization and incorporation of cooperative marketing associations of agricultural producers.  It is the declared policy of this state that the Cooperative Marketing Association Act be liberally construed.

Added by Laws 1937, p. 260, § 2.  Amended by Laws 2001, c. 38, § 2, eff. Nov. 1, 2001.  Renumbered from § 361a of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-3.  Definitions.

A.  As used in the Cooperative Marketing Association Act:

1.  "Agricultural products" includes horticultural, viticultural, nut, dairy, livestock, poultry, bee, and any other farm products;

2.  "Member" means, in addition to those admitted to membership in an association without capital stock, holders of common stock in associations organized with capital stock;

3.  "Association" means any corporation organized pursuant to the Cooperative Marketing Association Act or any similar corporation organized under any general or special act of this or any other state as a cooperative association, for the mutual benefit of its members, as agricultural producers, in which the return on the stock or membership capital is limited to an amount not to exceed eight percent (8%) per annum, and which during any fiscal year does not deal with nonmembers' products to an amount greater in value than members' products; and

4.  "Person" includes individuals, partnerships, firms, corporations, associations, trusts, estates, limited liability companies and any other legal entities recognized to do business in Oklahoma.

B.  Associations organized pursuant to the Cooperative Marketing Association Act shall be deemed nonprofit, inasmuch as they are not organized to make profit for themselves, nor for their members, but only for their members as producers or users of products purchased.

Added by Laws 1937, p. 261, § 3.  Amended by Laws 2001, c. 38, § 3, eff. Nov. 1, 2001.  Renumbered from § 361b of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-17-4.  Persons who may organize associations.

Five or more natural persons of full age, engaged in the production of agricultural products either as tenants or landlords, who are residents of this state or any other, or two or more cooperative associations, organized under the laws of this state or any other, may form a nonprofit cooperative association with or without capital stock, pursuant to the provisions of the Cooperative Marketing Association Act.

Added by Laws 1937, p. 261, § 4.  Amended by Laws 2001, c. 38, § 4, eff. Nov. 1, 2001.  Renumbered from § 361c of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-5.  Purposes and objects for which associations may be organized.

An association may be organized pursuant to the Cooperative Marketing Association Act to engage in any activity in connection with:

1.  The marketing or selling of agricultural products;

2.  The harvesting, preserving, drying, processing, blending, canning, packing, grading, storing, warehousing, handling, shipping, or utilizing of agricultural products;

3.  The manufacturing, marketing, selling or supplying of the byproducts thereof;

4.  The manufacturing, selling, or supplying of machinery, equipment, feed, fertilizer, seeds, or buying and selling oil, gasoline, or other supplies;

5.  The financing of any of the enumerated activities specified by this section;

6.  The performing or furnishing business or educational services on a cooperative basis for those engaged in agriculture as bona fide producers of agricultural products; or

7.  Any one or more of the activities specified in this section.

Added by Laws 1937, p. 261, § 5.  Amended by Laws 2001, c. 38, § 5, eff. Nov. 1, 2001.  Renumbered from § 361d of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-6.  General powers.

Each association incorporated pursuant to the Cooperative Marketing Association Act shall have the power to:

1.  Act as an agency for or subsidiary of or to assist cooperative associations formed pursuant to the Cooperative Marketing Association Act or similar acts in any of the activities authorized in Section 17-5 of this title and to act as a holding corporation of the properties of the associations;

2.  Make all necessary and proper contracts and agreements with any other association formed in this or any other state, or in connection with any other association in this or any other state, or unite in employing and using, or separately to employ and use the same methods, means, and agencies which may be used by another association for carrying on and conducting the respective businesses of the associations;

3.  Act as the agent or representative of any member or members in any lawful activity;

4.  Make loans or advances to members or producer patrons or to the members of an association which is itself a member;

5.  Accept any kind, form, or type of obligation or security, therefore to purchase, endorse, discount, or sell any note, draft, bill of exchange, debenture, bill of sale, mortgage, or other obligations acquired by it, the proceeds of which have been advanced or used in the first instance for any of the purposes provided for in the Cooperative Marketing Association Act; discount for or purchase from any association, organized under the laws of any state with or without its endorsement, any note, draft, bill of exchange, debenture, bill of sale, mortgage, or other obligation the proceeds of which are advanced or used in the first instance for carrying on any cooperative activity authorized pursuant to the Cooperative Marketing Association Act and to dispose of same with or without endorsement.  An association organized pursuant to the Cooperative Marketing Association Act and exercising any of the powers provided in this paragraph shall not engage in the business of banking;

6.  Establish and accumulate reserves including a permanent surplus fund as an addition to capital; invest the reserves either directly or by means of subsidiary or affiliated associations or other corporations in real estate or other property for carrying out the purpose of the association, provided no real property investments shall be made except for the purpose of leasing or acquiring title to real property necessary for use in the conduct of the primary business of the association, or the reserves may be deposited or invested in securities as the bylaws may provide;

7.  Purchase or acquire, hold, own, and exercise all rights of ownership in, and to sell, transfer, pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of capital stock, bonds, or other obligations of any corporation or association, engaged in any directly or indirectly related activity, or in the production, warehousing, handling, or marketing of any of the products handled by the association;

8.  Buy, hold, and exercise all privileges of ownership over  real or personal property, as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto;

9.  Borrow money from any source without limitation as to amount of corporate indebtedness or liability, with authority to give any form of obligation or security therefor;

10.  Establish and secure, own and develop patents, trademarks, and copyrights;

11.  Deal in products, handle machinery, equipment, or supplies, or perform services for or on behalf of nonmembers to an amount not greater in value during any fiscal year than are dealt in, handled, or performed by it for, or on behalf of its members during the same period;

12.  Do each and everything necessary, suitable, or proper for the accomplishment of any one of the purposes, or the attainment of any one or more of the subjects enumerated and authorized by the Cooperative Marketing Association Act, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and

13.  Exercise and possess all powers, rights, and privileges necessary or incidental to the purposes for which the association is organized, or the activities in which it is engaged; and any other rights, powers, and privileges granted by the laws of this state to ordinary business corporations, except as are inconsistent with the express provisions of the Cooperative Marketing Association Act.

Added by Laws 1937, p. 261, § 6.  Amended by Laws 2001, c. 38, § 6, eff. Nov. 1, 2001.  Renumbered from § 361e of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-7.  Articles of Incorporation  Contents  Execution, acknowledgment and filing  Evidence.

A.  The incorporators of an association to be formed pursuant to the Cooperative Marketing Association Act must prepare and file Articles of Incorporation setting forth:

1.  The name of the association which may or may not include the word "cooperative";

2.  Its purposes;

3.  Its duration;

4.  Its principal place of business in the state;

5.  The name and post office address of each of the incorporators;

6.  The names and addresses of those who are to serve as incorporating directors for the first term, or until the election and qualifications of their successors;

7.  If organized without capital stock, whether the property rights and interests of each member are to be equal or unequal.  If unequal, the Articles of Incorporation shall include the general rule applicable to all members by which the property rights and interests respectively of each member shall be determined and provision for the admission of new members who shall share in the property of the association in accordance with the general rule; and

8.  If organized with capital stock, the amount of the stock and the number of shares into which the capital stock is to be divided; whether all or part of the capital stock shall have par value, and if so, the par value thereof.  If there is to be more than one class of stock created, the Articles of Incorporation shall include a description of the different classes, the number of shares in each class, the relative rights, interests, and preferences each class shall represent, and the dividends, which may be cumulative, not exceeding eight percent (8%) per annum, to which each share shall be entitled.

B.  The Articles of Incorporation may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts, and the election of delegates for representative purposes, the issuance, retirement and transfer of its stock, if formed with capital stock, or any provision relative to the way or manner in which it shall operate with respect to its members, officers, or directors, and any other provisions relating to its affairs.

C.  The Articles of Incorporation must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments of deeds and conveyances and shall be filed with the Oklahoma Secretary of State.  When filed, the Articles of Incorporation, or certified copies of the Articles of Incorporation, shall be received in all courts of this state as prima facie evidence of the facts contained therein and of the due incorporation of the association.

Added by Laws 1937, p. 262, § 7.  Amended by Laws 2001, c. 38, § 7, eff. Nov. 1, 2001.  Renumbered from § 361f of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-8.  Filing of Articles of Incorporation or amendments  Fees.

The Articles of Incorporation shall be filed in triplicate with the Secretary of State.  For filing the Articles of Incorporation, an association shall pay to the Secretary of State a fee of Twentyfive Dollars ($25.00), and for filing an amendment to the Articles, a fee of Fifteen Dollars ($15.00).

Added by Laws 1937, p. 263, § 8.  Amended by Laws 1984, c. 229, § 4, operative July 1, 1984; Laws 2001, c. 38, § 8, eff. Nov. 1, 2001.  Renumbered from § 361g of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-9.  Amendment of Articles of Incorporation  Filing.

A.  The Articles of Incorporation may be amended at any regular meeting or any special meeting called for that purpose.  An amendment must first be approved by twothirds (2/3) of the directors, and then adopted by a two-thirds (2/3) vote of all members present at the meeting.

B.  Amendments to the Articles of Incorporation when adopted shall be filed in the same manner as provided for the filing of the original Articles.

Added by Laws 1937, p. 263, § 9.  Amended by Laws 2001, c. 38, § 9, eff. Nov. 1, 2001.  Renumbered from § 361h of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-10.  Bylaws  Adoption  Amendment of bylaws  Subjects which may be regulated.

A.  Each association incorporated pursuant to the Cooperative Marketing Association Act shall adopt bylaws consistent with the Cooperative Marketing Association Act within thirty (30) days after its incorporation.  A majority of the members voting on the bylaws is necessary to adopt the bylaws.  Each shareholder or member shall be entitled to one vote, and no more, irrespective of the number of shares owned or patronage.

B.  The bylaws shall provide for their amendment by the members and the method by which amendments may be adopted.  The bylaws may include, but are not limited to:

1.  The time, place, and manner of calling and conducting its meetings, which meetings, and the meetings of its directors, may be held either in or outside the state;

2.  The number of members constituting a quorum;

3.  The right of members to vote in person, by proxy, or by mail at general or special meetings; and the conditions, manner, form, and effects of these votes;

4.  The number of directors constituting a quorum;

5.  The number, qualifications, compensation, duties, and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

6.  Penalties for violations of bylaws;

7.  The amount of entrance, organization, and membership fees, if any; the manner and method of collection of the fees, and the purposes for which the fees may be used;

8.  The amount which each member shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for services rendered by the association to such member and the time of payment and the manner of collection; and marketing contract between the association and its members which every member may be required to sign; and

9.  The number, qualification, and voting rights of members of the association and the conditions precedent to membership; the method, time, and manner of permitting members to withdraw or to transfer their stock; the manner of assignment and transfer of the interest of members; the mode, manner, and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of membership.

Added by Laws 1937, p. 264, § 10.  Amended by Laws 2001, c. 38, § 10, eff. Nov. 1, 2001.  Renumbered from § 361i of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-11.  Membership in associations  Termination and transfer of memberships  Liability for debts.

A.  Under the terms and conditions prescribed in the bylaws adopted by it, an association may admit as members, or issue common stock to only cooperative associations and/or persons engaged in the production of agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of agricultural products and any lessors and landlords who receive as rent all or part of the crop raised on the leased premises.

B.  An association organized pursuant to the Cooperative Marketing Association Act may become a member or stockholder of any other cooperative association organized in this or any other state.

C.  A member shall lose membership and voting rights if the member ceases to belong to the class of persons eligible for membership pursuant to this section, however, such member shall remain subject to any liability already incurred by such member as a member of the association.  Upon the death of a member and the deceased member's estate ceasing to belong to the class of persons eligible for membership pursuant to this section, the deceased member's estate shall be entitled to receive from the association, within three (3) years after the latter of the member's death or the member ceasing to be a member, the value of the membership interest in the association subject to the conclusive appraisal by the board of directors.  If the association approves the member's designation of a transferee of the membership interest, the association shall be under no obligation to pay the transferor the value of the interest.

D.  Except for debts lawfully contracted between a member and the association, no member shall be liable for the debts of the association to any amount exceeding the sum remaining unpaid on the subscription to membership of the member.

Added by Laws 1937, p. 264, § 11.  Amended by Laws 2001, c. 38, § 11, eff. Nov. 1, 2001.  Renumbered from § 361j of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-12.  Certificates of membership or stock certificates  Transfer  Preferred stock.

A.  When a member of an association has paid the membership fee or stock subscription in full, the association shall issue a certificate of membership or a stock certificate to the member.  The association may establish a policy of maintaining physical possession of the original certificates.

B.  No association shall issue membership certificates or stock until they have been fully paid for, but an association in its bylaws may admit a member and allow the member to vote and hold office as soon as twenty percent (20%) of the membership fee or stock certificate has been paid.

C.  Ownership of common stock, certificates of indebtedness, or membership certificates may be transferred by a member only to other associations or to persons engaged in the production of agricultural products, and who are eligible to hold same.  The transfer must be approved by the board of directors before it is binding on the association.

D.  1.  An association may issue and sell preferred stock to members or nonmembers.  Preferred stock may be redeemable or retirable by the association on terms and conditions as may be provided by the bylaws and printed on the stock certificate. Preferred stockholders shall not be entitled to vote.

2.  Whenever an association organized pursuant to the Cooperative Marketing Association Act with preferred stock shall purchase the stock or any interest in any property of any person it may discharge the obligation so incurred wholly or in part by exchanging for the acquired interest shares of its preferred stock to an amount which would equal the fair market value of the stock or interest so purchased as determined by the board of directors.

Added by Laws 1937, p. 265, § 12.  Amended by Laws 2001, c. 38, § 12, eff. Nov. 1, 2001.  Renumbered from § 361k of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-13.  Financial statements - Dividends and earnings - Interest on membership capital or stock - Surplus or reserve fund - Undistributed balances.

A.  At the time of each dividend apportionment of earnings and at least once in every year, the directors shall cause to be prepared a financial statement showing:

1.  The financial condition of the corporation at the end of the period to which such dividend or apportionment relates, in a form as shall fully exhibit the assets and liabilities of the corporation; and

2.  Its earnings, purchases and sales, expenses and outlays, for the period covered by the dividend or apportionment, in the manner that a good understanding of the condition of the corporation may be obtained from the financial statement.

The directors shall cause the financial statement to be kept on file with the secretary, or such other officer as the directors may designate.  The financial statement may be examined by any member of the corporation at all reasonable times.

B.  The directors, subject to the revision by the members or stockholders, at any general or special meeting lawfully called shall apportion the net earnings from time to time at least once in each year.

C.  An association shall limit the interest it pays on membership capital or stock to an amount not greater than eight percent (8%) per annum.  The apportionment shall not be made until not less than ten percent (10%) of any undistributed balance accruing since the last apportionment, has been set aside in a surplus or reserve fund unless such surplus or reserve funds equal at least one hundred percent (100%) of the paid up membership fees or capital stock.

D.  1.  Undistributed balances from any source, in excess of additions to reserves and surplus, shall be distributed on the basis of patronage, that is according to the amount or value, as the association may decide, of the products sold to or through, and/or purchased from or through, the association by its patrons.

2.  The distribution of the balances may be restricted to members or be made at the same rate for members and nonmembers.

3.  The bylaws may provide that any distribution to a nonmember, eligible for membership may be credited to a nonmember until the amount equals the value of a membership certificate or a share of the association's common stock.

4.  A distribution credited to the account of a nonmember shall revert to the reserve fund to be used for educational purposes if, after two (2) years, the amount is less than the value of a membership certificate or a share of common stock, or in case the person does not accept and exercise membership privileges.

Added by Laws 1937, p. 265, § 13.  Amended by Laws 2001, c. 38, § 13, eff. Nov. 1, 2001.  Renumbered from § 361 l of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-14.  Regular meetings  Special meetings  Notice.

A.  1.  One or more regular meetings shall be held annually in such places as the bylaws may stipulate.

2.  The board of directors may call a special meeting at any time.

3.  If ten percent (10%) of the members file a petition stating the specific business to be brought before the association and demand a special meeting at any time, a meeting must be called by the directors.

B.  Notice of all meetings, together with a statement of the purposes, shall be mailed to each member at least ten (10) days prior to the meeting.  If provided by the bylaws, all notices may be given by publication in a newspaper, or other periodical of general circulation among the members.

Added by Laws 1937, p. 266, § 14.  Amended by Laws 2001, c. 38, § 14, eff. Nov. 1, 2001.  Renumbered from § 361m of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-15.  Board of directors.

A. The association shall be managed by a board of not less than five or more than twentyone directors elected by the members of the association.  The directors shall be qualified as may be provided for in the Articles of Incorporation or bylaws.

B.  All of the directors shall be members of the association or officers, directors, or members of member associations.

Added by Laws 1937, p. 266, § 15.  Amended by Laws 2001, c. 38, § 15, eff. Nov. 1, 2001.  Renumbered from § 361n of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-16.  Officers.

A.  The officers of each association established pursuant to the Cooperative Marketing Association Act shall be a president, one or more vicepresidents, a secretary and a treasurer and other officers as may be authorized in the bylaws.

B.  The president and at least one of the vicepresidents must be directors of the association, unless the bylaws of the association provide to the contrary.

C.  The office of secretary and treasurer may be combined.

D.  Officers shall be elected by the directors in the manner and for terms as provided by the bylaws.

Added by Laws 1937, p. 266, § 16.  Amended by Laws 1986, c. 36, § 1, emerg. eff. March 24, 1986; Laws 2001, c. 38, § 16, eff. Nov. 1, 2001.  Renumbered from § 361o of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-17.  Contracts as condition of membership  Title to products  Withdrawal of members  Filing of contracts  Fees  Termination certificate.

A.  1.  Members may be required to execute contracts as a condition of admission to the association, whereby the members agree to:

a. patronize the facilities created by the association,

b. sell all or a specified part of their products to or through, or

c. buy all or a specified part of their supplies from or through, the association or any facilities created by it.

2.  If the members in the association contract a sale to or through the association the fact that for certain purposes the relation between the association and its members may be one of agency shall not prevent the passage from the member to the association of absolute and exclusive title to the products which are the subject matter of the contract.  The title shall pass to the association upon delivery of the product or at any other specified time which may be expressly and distinctly agreed upon in the contract, subject to previously existing liens.

3.  In the case of contracts with members who are natural persons, if the period of the contract exceeds three (3) years, the contracts executed thereunder shall specify a reasonable period in each year during which the member by giving to the association  reasonable notice as may be prescribed in the contract may withdraw and be released from the obligations under the contract, subject to liability already incurred by the member as a member of the association.

4.  In the absence of a provision for notice or withdrawal in the contract a member who is a natural person may withdraw at any time after three (3) years subject to liabilities already incurred.

B.  1.  The association may cause the original of a contract or an authenticated copy of the contract to be filed in the office of the county clerk of the county in which the products described in the contract, or any part of the contract, are or will at some future time be situated.  The contracts shall describe the property or services affected, the manner in which they are affected, and the time for which they are affected and shall state the names and residences of the parties to the contract.

2.  The fees for filing the contracts shall be twentyfive cents ($0.25) for each contract, except that when an association files more than one contract in a county which are substantially the same except for the signature of one of the parties the filing fee shall be twentyfive cents ($0.25) for the first contract and five cents ($0.05) for each similar contract.

C.  Whenever a contract terminates, the association shall on demand give to the member a certificate to that effect.  The certificate may be filed with the county clerk.  The county clerk shall be entitled to the same filing fees pursuant to this subsection as in the case of chattel mortgages.

Added by Laws 1937, p. 266, § 17.  Amended by Laws 2001, c. 38, § 17, eff. Nov. 1, 2001.  Renumbered from § 361p of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-18.  Election of existing associations to come under act.

A.  By complying with the provisions of this section, any association, organized pursuant to any previously existing statutes, may elect, by vote of its members as provided in its Articles of Incorporation and bylaws for the amendment of its Articles of Incorporation and bylaws, to be brought under the provisions of the Cooperative Marketing Association Act.

B.  A statement, signed and sworn to by its directors to the effect that the corporation or association has elected to adopt the benefits and be bound by the provisions of the Cooperative Marketing Association Act and has duly authorized all changes accordingly, shall be filed as required for the filing of an amendment to the Articles of Incorporation.

C.  The same fee shall be paid for filing as for the filing pursuant to this section of an amendment to the Articles of Incorporation.

Added by Laws 1937, p. 267, § 18.  Amended by Laws 2001, c. 38, § 18, eff. Nov. 1, 2001.  Renumbered from § 361q of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-17-19.  Inducing or attempting to induce breach of marketing contract - Penalty.

A.  Except as otherwise provided by this section, any person or corporation:

1.  Whose officers or employees knowingly induce, or attempt to induce any member or stockholder of an association organized pursuant to the Cooperative Marketing Association Act or organized pursuant to similar statutes of other states and operating in this state under due authority, to breach its marketing contract with the association; or

2.  Who maliciously and knowingly spread false reports about the finances, management, or activity of an association, organized pursuant to the Cooperative Marketing Association Act,

shall be deemed guilty of a misdemeanor and upon conviction thereof shall be subject to a fine of not less than One Hundred Dollars ($100.00) and not more than One Thousand Dollars ($1,000.00) for each such offense.

B.  Any member may present anything relative to the affairs of the association at any annual or special meeting of the members, without being liable under this section.

Added by Laws 1937, p. 267, § 19.  Amended by Laws 2001, c. 38, § 19, eff. Nov. 1, 2001.  Renumbered from § 361r of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-20.  Liability for inducing breach of marketing contracts  Injunctions.

A.  Any person who knowingly solicits or persuades any member of any association organized or operating in this state under due authority to breach the marketing contract of such member with the association by accepting or receiving the member's products for sale or for auction or for display for sale, or for processing or handling, contrary to the terms of any agreement of which the person or any active officer or manager of the corporation had knowledge or notice, shall be liable, to the association aggrieved in a civil action for any actual damages sustained by reason thereof.

B.  The association may, upon proper application in a civil action, obtain a temporary injunction against any violation of the provisions of the Cooperative Marketing Association Act, which may be made permanent upon proper proof.

Added by Laws 1937, p. 267, § 20.  Amended by Laws 1955, p. 97, § 1; Laws 1957, p. 10, § 1; Laws 2001, c. 38, § 20, eff. Nov. 1, 2001.  Renumbered from § 361s of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-21.  Exception to laws prohibiting conspiracies, combinations in restraint of trade or monopolies  Crop, marketing and statistical information  Production and consumption advice.

A.  Any association organized pursuant to the Cooperative Marketing Association Act and complying with the terms thereof shall be deemed not to:

1.  Be a conspiracy nor a combination in restraint of trade nor an illegal monopoly;

2.  Be an attempt to lessen competition or to fix prices arbitrarily; or

3.  Create a combination or pool in violation of any law of this state.

B.  The contracts and agreements between the association and its members and any agreements authorized in the Cooperative Marketing Association Act shall be considered not to be:

1.  Illegal;

2.  In restraint of trade;

3.  A part of a conspiracy or combination to accomplish an improper or illegal purpose; or

4.  Contrary to the provisions of any statute enacted against pooling or combinations.

C.  An association organized pursuant to the Cooperative Marketing Association Act may acquire, exchange, interpret, and disseminate to its members and others, past, present, and prospective, crop, market, statistical, economic, and other similar information either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

D.  An association organized pursuant to the Cooperative Marketing Association Act may advise its members in respect to the adjustment of their current and prospective production consumption, selling prices and existing or potential surpluses to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure supplies without undue enhancement of prices or the accumulation of undue surpluses.

Added by Laws 1937, p. 267, § 21.  Amended by Laws 2001, c. 38, § 21, eff. Nov. 1, 2001.  Renumbered from § 361t of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-22.  Quo warranto proceedings.

The right of an association claiming to be organized and incorporated and carrying on its business pursuant to the Cooperative Marketing Association Act to do and to continue its business, may be inquired into by quo warranto.

Added by Laws 1937, p. 268, § 22.  Amended by Laws 2001, c. 38, § 22, eff. Nov. 1, 2001.  Renumbered from § 361u of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§217-23.  Licensing and taxation.

Each association formed pursuant to the provisions of the Cooperative Marketing Association Act shall be subject to and comply with the laws relating to the licensing and tax of other like corporations or associations.

Added by Laws 1937, p. 268, § 23.  Amended by Laws 2001, c. 38, § 23, eff. Nov. 1, 2001.  Renumbered from § 361v of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-17-24.  Application of general business corporation laws.

The provisions of the Oklahoma General Corporation Act and all powers and rights pursuant to the general business corporation laws shall apply to the associations organized pursuant to the provisions of the Cooperative Marketing Association Act, except where such provisions are inconsistent with the express provisions of the Cooperative Marketing Association Act.  The provisions of this act shall also apply to similar associations organized under the laws of other jurisdictions and doing business or seeking to do business in this state to the extent that this act applies to foreign corporations doing business or seeking to do business in this state.

Added by Laws 1937, p. 268, § 24, emerg. eff. May 22, 1937.  Renumbered from § 361w of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.  Amended by Laws 2001, c. 405, § 1, eff. Nov. 1, 2001; Laws 2002, c. 22, § 2, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 38, § 24 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§218-10.  Agricultural commodity commissions  Administrative expense limitation.

The following agricultural commodity commissions shall not expend more than thirtyfive percent (35%) of the funds they receive for administrative expenses:  Oklahoma Peanut Commission; Oklahoma Pecan Commission; Oklahoma Sheep and Wool Utilization, Research and Market Development Commission; and the Oklahoma Wheat Utilization, Research and Market Development Commission.

Added by Laws 1987, c. 208, § 8, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 50, emerg. eff. July 20, 1987; Laws 2001, c. 146, § 79, emerg. eff. April 30, 2001.  Renumbered from § 1604 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-18-30.  Short title.

This act shall be known and may be cited as the "Oklahoma Beef Improvement and Market Development Act".

Added by Laws 2004, c. 34, § 1, eff. Nov. 1, 2004.

§2-18-31.  Legislative intent.

A.  It is the intent of the Legislature to:

1.  Create the Oklahoma Beef Council;

2.  Promote the growth of the cattle industry in Oklahoma;

3.  Assure an adequate and wholesome food supply;

4.  Provide for the general economic welfare of producers and consumers of beef; and

5.  Provide the beef cattle industry with the authority to establish a self-financed, self-governed program to develop, maintain, and expand the state, national, and foreign markets for beef and beef products produced, processed, or manufactured in this state.

B.  The promotion, marketing, research, and educational efforts concerning beef and beef products, pursuant to the Oklahoma Beef Improvement and Market Development Act, shall utilize existing cattle industry infrastructure to the extent possible.

Added by Laws 2004, c. 34, § 2, eff. Nov. 1, 2004.

§2-18-32.  Definitions.

As used in the Oklahoma Beef Improvement and Market Development Act:

1.  "Beef" and "beef products" mean the meat intended for human consumption from any cattle, including, but not limited to, veal;

2.  "Cattle" means all bovine animals, regardless of age;

3.  "Council" means the Oklahoma Beef Council established under the Oklahoma Beef Improvement and Market Development Act to administer and govern the program;

4.  "Market agent" means any person or entity who sells, offers for sale, markets, distributes, trades, or processes cattle purchased or acquired from a producer, or marketed on behalf of a producer, and includes, but is not limited to, cattle feeders and meatpacking firms and their agents that purchase or consign to purchase cattle;

5.  "Person" includes individuals, partnerships, firms, corporations, associations, trusts, estates, limited liability companies and any other legal entities recognized to do business in Oklahoma; and

6.  "Producer" means a person that owned or sold cattle in the previous calendar year or presently owns cattle.

Added by Laws 2004, c. 34, § 3, eff. Nov. 1, 2004.

§2-18-33.  Board of the Oklahoma Beef Council.

A.  The Board of the Oklahoma Beef Council shall consist of nine (9) members and shall be composed as follows:

1.  The Governor shall appoint three members as follows:

a. one member representing a general farm organization which represents more than 150,000 members in the state,

b. one member representing the dairy producers in the state, and

c. one member of an Oklahoma association representing livestock auction markets and livestock dealers in which the member's primary responsibility is the collection and remittance of assessment funds;

2.  The President Pro Tempore of the Senate shall appoint three members as follows:

a. one member from a women's auxiliary group of a general farm organization representing more than 150,000 members in the state,

b. one member of a statewide women's beef cattle association, incorporated in Oklahoma, whose primary purpose is beef product promotion and education, and

c. one member representing a general farm organization which represents more than 100,000 members in the state;

3.  The Speaker of the House of Representatives shall appoint three members as follows:

a. one member of an Oklahoma association representing livestock auction markets and livestock dealers,

b. one member of a statewide beef cattle producer-owned association, incorporated in Oklahoma, comprised of more than 5,000 Oklahoma-based producer members organization representing cattle producers in the state, and

c. one member from an women's auxiliary group of a general farm organization representing more than 100,000 members in the state;

B.  The initial appointments for each gubernatorial and legislative member shall be for progressive terms of one (1) through three (3) years; subsequent appointments shall be for three-year terms.  Members shall continue to serve until their successors are appointed.  Any vacancy shall be filled in the same manner as the original appointments.  No member shall serve more than two consecutive terms.

Added by Laws 2004, c. 34, § 4, eff. Nov. 1, 2004.

§2-18-34.  Oklahoma Beef Council.

A.  There is hereby created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Beef Council.

B.  The Oklahoma Beef Council shall:

1.  Promote the sale and use of beef and beef products, support national beef promotion, research, education, and other consumer marketing activities related to beef and cattle production, and otherwise support consumer market development and promotion efforts on a national and international scale;

2.  Develop new uses and markets for beef and beef products;

3.  Develop and improve methods of distributing beef and beef products to the consumer;

4.  Develop methods of improving the quality and safety of beef and beef products for consumer benefit;

5.  Inform and educate the public of the nutritive, safety, and economic values of beef and beef products;

6.  Function in a liaison capacity with the beef and other food industries of the state and elsewhere in matters that would increase efficiencies ultimately benefiting the consumer and the industry;

7.  Receive and disburse funds for use in administering and implementing the provisions and intent of the Oklahoma Beef Improvement and Market Development Act;

8.  Annually elect a chairperson from among its members who may be reelected for not more than one one-year term;

9.  Meet regularly, but in no case shall meet less than one time per calendar quarter, at any other times as called by the Chair, or upon request by three or more members of the Council;

10.  Maintain a permanent record of all business proceedings;

11.  Maintain a permanent and detailed record of all financial dealings;

12.  Prepare periodic reports and an annual report of all activities for each fiscal year, for review by the beef cattle industry of the state.  The annual report shall be filed with the Chair of the Senate Agriculture and Rural Development Committee or successor committee, the Chair of the House Agriculture Committee or successor committee, the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry, and the Governor;

13.  Prepare periodic reports and an annual accounting for each fiscal year of all receipts and expenditures for review of the beef cattle industry of the state and provide for annual audits conducted by a certified public accounting firm;

14.  Adopt and promulgate rules pursuant to the Administrative Procedures Act, with the assistance of the Oklahoma Department of Agriculture, Food, and Forestry if requested by the Council, for implementation of the Oklahoma Beef Improvement and Market Development Act;

15.  Maintain an office at a specific location in Oklahoma that is accessible to beef producers and conducive to operating the programs of the Council; and

16.  Have such other powers and duties to implement the Oklahoma Beef Improvement and Market Development Act.

C.  The Council may:

1.  Conduct or contract for scientific research with any accredited university, college, or similar institution and enter into other contracts or agreements that aid in carrying out the purposes of the Oklahoma Beef Improvement and Market Development Act, including, but not limited to, contracts for the purchase or acquisition of facilities, advertising, or equipment;

2.  Disseminate reliable information benefiting consumers and the beef cattle industry on subjects including, but not limited to, purchase, identification, care, storage, handling, cookery, preparation, serving size or portion, and nutritional value of beef and beef products;

3.  Provide information to various governmental bodies, upon request, on subjects of concern to the beef industry and act jointly or in cooperation with the state or federal government, and agencies thereof, in the development or administration of programs deemed by the Council as consistent with the objectives of the Oklahoma Beef Improvement and Market Development Act;

4.  Cause any civil action to be filed to enforce the provisions of the Oklahoma Beef Improvement and Market Development Act;

5.  Appoint advisory groups composed of representatives from organizations, institutions, governments, or business related to or interested in the welfare of the beef industry and the consuming public;

6.  Employ an Executive Director and employees of the Council and prescribe their duties and fix their compensation and terms of employment;

7.  Cooperate with any local, state, regional or nationwide organization or agency engaged in work or activities consistent with the objectives of the Oklahoma Beef Improvement and Market Development Act; and

8.  Cause any duly authorized agent or representative of the Council to enter upon the premises of any market agent with proper warrants and examine or require examination of only those books, papers, and records associated in any way with payments of assessments or enforcement of the Oklahoma Beef Improvement and Market Development Act.  It shall be incumbent upon the Council to make appropriate arrangements with the persons being examined to ensure that an orderly examination is made that does not impede on the person's normal course of business.

D.  Members of the Council shall not be individually liable for acts of the Council when acting within the scope of the Council's powers and in the manner prescribed by the laws of the state;

Added by Laws 2004, c. 34, § 5, eff. Nov. 1, 2004.

§2-18-35.  Duties of members of the Oklahoma Beef Council.

The members of the Oklahoma Beef Council shall:

1.  Be actively engaged in beef production during the year prior to appointment and continuing throughout the term;

2.  Have not been found in violation of the Oklahoma Beef Improvement and Market Development Act pursuant to an administrative hearing or court proceeding; and

3.  Have not requested a refund within the preceding three (3) years of being appointed.

Added by Laws 2004, c. 34, § 6, eff. Nov. 1, 2004.

§2-18-36.  Assessment of fee - Exemption.

A.  The Oklahoma Beef Council may levy on each producer selling cattle within or from this state an assessment of up to One Dollar ($1.00) per head on cattle sold.  The state assessment shall be determined by the Council through the promulgation of rules established pursuant to the Administrative Procedures Act.  In no event shall the combined federal and state beef assessment exceed One Dollar ($1.00).

B.  The fee shall be assessed and imposed as follows:

1.  Upon the cattle producer at the time of a sale by the producer.  Except for a sale through a market agent, the assessment shall be collected and remitted by the producers to the Council; or

2.  Every market agent doing business in the State of Oklahoma shall deduct from the gross receipts of the producer at the time of sale the assessment on all cattle sold in the state for the producer.

C.  1.  The Council shall establish, by rule, the procedures for the collection and remittance of the assessment.

2.  The amount of the assessment collected shall be clearly shown on the sales invoice or other document evidencing the transaction.

3.  The producer and marketing agent shall forward all assessments collected by the producer or market agent, as appropriate, to the Council by the fifteenth of the month following the month of collection.  The Council shall provide appropriate forms for the remittance of the assessment.

D.  The Council shall maintain within its financial records a separate accounting of all monies received pursuant to the provisions of this section.

E.  All monies deducted under the provisions of this section shall be considered as bona fide business expenses for the producer as provided for under the tax laws of this state.

F.  The Council may adopt reciprocal agreements with other beef councils or similar organizations on monies collected by Oklahoma market agents on cattle from other states and on Oklahoma cattle sold at other states' markets.

G.  A person may be exempted from payment of the assessment if that person:

1.  Certifies that the person's only share in the proceeds of a sale of cattle is a sales commission, handling fee, or other service fee; or

2.  Certifies that:

a. the person acquired ownership of cattle only to facilitate the transfer of ownership of the cattle from the producer to a third party,

b. the cattle were resold no later than ten (10) days from the date the person acquired ownership, and

c. the assessment, if applicable, was levied upon the previous owner and collected and remitted, or will be remitted pursuant to the provisions of the Oklahoma Beef Improvement and Market Development Act.

Added by Laws 2004, c. 34, § 7, eff. Nov. 1, 2004.

§2-18-37.  Enforcement actions - Injunctive relief.

A.  The Council may institute any action necessary to enforce compliance with any provision of the Oklahoma Beef Improvement and Market Development Act and rules promulgated pursuant to the Oklahoma Beef Improvement and Market Development Act.  In addition to any other remedy provided by law, the Council may petition for injunctive relief.

B.  1.  Any due and payable assessment required under the Oklahoma Beef Improvement and Market Development Act constitutes a personal debt of the person or marketing agent assessed.

2.  In the event of failure of a person or marketing agent to remit any properly due assessment or sum, the Council in order to collect an assessment may bring an administrative action and may bring a civil action in district court against that person.  If an action is brought in the district court, such action will be brought in the district court of any county in which the sale is conducted.

3.  In addition to collection of the assessment, the Council may also collect a ten-percent-penalty assessment, the costs of enforcing the collection of the assessment, and any court costs.

4.  The civil action in district court shall be tried and judgment rendered as in any other cause of action for debts due and payable.  Any administrative hearing shall be conducted pursuant to the Administrative Procedures Act.

5.  All assessments, penalty assessments, and enforcement costs recovered are due and payable to the Council.

Added by Laws 2004, c. 34, § 8, eff. Nov. 1, 2004.

§2-18-38.  Refund - Collection action.

A.  Any producer who has paid the assessment under the provisions of the Oklahoma Beef Improvement and Market Development Act shall be entitled to a refund upon a valid request to the Council.

B.  The Council shall make available to all producers and marketing agents forms for refund requests.

C.  Refund claims shall be submitted by the producer within forty-five (45) days of the payment of the assessment and shall include a signature, date of sale, place of sale, number of cattle, amount of assessment deducted, and proof of the payment of the deducted assessment.

D.  1.  Upon verification of a valid refund request, the Council shall remit a refund to the producer within forty-five (45) days of the valid request.

2.  In the event the Council fails to remit the valid requested refund as required by this subsection, the producer may bring a civil action against the Council in the district court of the county in which the office of the Council is located for collection of the refund, a ten-percent-penalty assessment, and all court costs.

3.  The civil action shall be tried and judgment rendered as in any other cause of action for debts due and payable.

4.  All assessments, penalty assessments, and enforcement costs recovered are due and payable to the producer.

E.  If the Council has reasonable doubt that a refund claim is valid, it may withhold payment and take action as deemed necessary to determine its validity.

F.  All requests for refunds shall only be initiated by the producer.

Added by Laws 2004, c. 34, § 9, eff. Nov. 1, 2004.

§2-18-39.  Rules.

Within ninety (90) days of the effective date of this act, the Oklahoma Beef Council shall promulgate the necessary rules for the Council to carry out the intent and purposes of the Oklahoma Beef Improvement and Market Development Act.

Added by Laws 2004, c. 34, § 10, eff. Nov. 1, 2004.

§2-18-40.  Exemption of Council from certain state laws.

The Oklahoma Beef Council shall not be subject to the laws of this state dealing with the:

1.  Office of Personnel Management; or

2.  Competitive Bidding Act administered by the Department of Central Services.

Added by Laws 2004, c. 34, § 11, eff. Nov. 1, 2004.

§2-18-41.  Act effective upon cessation of federal statute.

The Oklahoma Beef Improvement and Market Development Act shall become effective only upon the cessation or part thereof of the federal Beef Promotion and Research Act of 1985, 7 U.S.C., Sections 2901 through 2911, upon certification by the Oklahoma Commissioner of Agriculture.

Added by Laws 2004, c. 34, § 12, eff. Nov. 1, 2004.

§2-18-42.  Oklahoma Beef Council Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Beef Council to be designated the "Oklahoma Beef Council Revolving Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received by the Oklahoma Beef Council from assessments received and collected pursuant to the Oklahoma Beef Improvement and Market Development Act, donations, grants, contributions and gifts from any public or private source.  The Council may expend funds as provided for by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 34, § 13, eff. Nov. 1, 2004.

§218-50.  Short title.

Sections 37 through 49 of this act shall be known and may be cited as the "Oklahoma Peanut Act".

Added by Laws 1965, c. 349, § 1, emerg. eff. June 28, 1965.  Amended by Laws 2001, c. 146, § 37, emerg. eff. April 30, 2001.  Renumbered from § 1101 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-51.  Definitions.

For the purpose of the Oklahoma Peanut Act:

1.  "Commission" means the Oklahoma Peanut Commission;

2.  "Grower" means any natural person engaged in growing peanuts;

3.  "First purchaser" is any person, public or private corporation, association or partnership buying or otherwise acquiring after harvest the property in or to peanuts from a grower. A mortgagee, pledgee, lienor or other person, public or private, having a claim against the grower under a nonrecourse loan made against such peanuts after harvest thereof shall be deemed a purchaser.  The term "first purchaser" shall not include a harvesting or threshing lienee;

4.  "Commercial channels" is the sale of peanuts for use as food, feed, seed or any industrial or chemurgic use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any peanuts or product produced from peanuts; and

5.  "Sale" includes any pledge or mortgage of peanuts, after harvest, to any person, public or private.

Added by Laws 1965, c. 349, § 2, emerg. eff. June 28, 1965.  Amended by Laws 2001, c. 146, § 38, emerg. eff. April 30, 2001.  Renumbered from § 1102 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-18-52.  Oklahoma Peanut Growers Association - Oklahoma Peanut Commission.

A.  There is hereby re-created, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Peanut Commission composed of six (6) members selected from districts described as follows:

1.  District I shall consist of the following counties:  Carter, Creek, Cleveland, Garvin, Johnston, Lincoln, Logan, Love, McClain, Marshall, Murray, Muskogee, Oklahoma, Okmulgee, Payne, Pawnee, Pontotoc, Pottawatomie, Seminole, Tulsa, Wagoner, Noble, Kay, Osage, Atoka, Bryan, Choctaw, Coal, Haskell, Hughes, LeFlore, McCurtain, McIntosh, Okfuskee, Pittsburg, Pushmataha, Latimer, Sequoyah, Adair, Cherokee, Delaware, Ottawa, Craig, Mayes, Rogers, Nowata and Washington;

2.  District II shall consist of the following counties:  Alfalfa, Grant, Major, Garfield, Kingfisher, Canadian, Caddo, Grady, Comanche, Stephens, Jefferson, Cotton and Blaine; and

3.  District III shall consist of the following counties:  Cimarron, Texas, Beaver, Harper, Woods, Woodward, Ellis, Dewey, Roger Mills, Custer, Beckham, Washita, Kiowa, Tillman, Jackson, Harmon and Greer.

B.  A meeting shall be held annually by the Commission within each district at which all producers in the district may attend and be present for the purpose of:

1.  Nominating producers to fill any expiring district appointments;

2.  Ascertaining the needs of the producers within the district; and

3.  Determining whether or not the policies and activities of the Commission are meeting those needs.

C.  District meetings shall be advertised in the "Oklahoma Peanut", the official newspaper of the Oklahoma Peanut Commission, stating the date, the time and the place of each meeting to be held.

D.  Election of six nominees from each district shall be conducted by the Oklahoma Peanut Commission.  Appointments to the Commission shall be made by the Governor from the list of six nominees in each district.  The manner in which these six nominees are elected shall be at the discretion of the Board of Directors of the Oklahoma Peanut Commission.

E.  All elections for selection of a nominee by the districts shall be held by September 1, 2004.  Members of the Commission serving on the effective date of this act shall continue to serve until the Governor appoints a new member.

F.  The members of the Commission appointed for service effective July 1, 2004, shall hold their offices as follows:

1.  Commissioners for District I shall serve for one (1) year;

2.  Commissioners for District II shall serve for three (3) years; and

3.  Commissioners for District III shall serve for two (2) years; thereafter, the Commissioners shall be appointed for three-year terms.

Re-creation of the Commission will not alter the existing staggered terms.

Added by Laws 1965, c. 349, § 3, emerg. eff. June 28, 1965.  Amended by Laws 1969, c. 209, § 1, emerg. eff. April 18, 1969; Laws 1978, c. 134, § 1, emerg. eff. April 4, 1978; Laws 1982, c. 55, § 1, operative July 1, 1982; Laws 1988, c. 225, § 2; Laws 1994, c. 10, § 1; Laws 2000, c. 93, § 1; Laws 2001, c. 146, § 39, emerg. eff. April 30, 2001.  Renumbered from § 1103 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.  Amended by Laws 2004, c. 252, § 1, eff. July 1, 2004.

§218-53.  Qualifications of Commission members.

Members of the Oklahoma Peanut Commission shall be residents of this state who are at least twentyfive (25) years of age, are actively engaged in growing peanuts in this state and have paid their current assessment as provided for in the Oklahoma Peanut Act.

Added by Laws 1965, c. 349, § 4, emerg. eff. June 28, 1965.  Amended by Laws 1978, c. 134, § 2, emerg. eff. April 4, 1978; Laws 2001, c. 146, § 40, emerg. eff. April 30, 2001.  Renumbered from § 1104 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-54.  Dismissal from Commission  Compensation  Expenses.

A.  A member of the Oklahoma Peanut Commission may cease to hold his or her position on the Commission for any of the following reasons, at the discretion of a majority of the Commission, upon resolution duly adopted by the Commission dismissing such member:

1.  Failure to attend two or more regular meetings of the Commission;

2.  Ceasing to be a resident of the district from which he was appointed; and

3.  Ceasing to be actually engaged in growing peanuts or participating in the program by not paying the assessment as provided for in the Oklahoma Peanut Act.

B.  Members of the Commission shall receive reimbursement for all actual and necessary travel expenses incurred in the performance of their official duties in accordance with the provisions of the State Travel Reimbursement Act.

Added by Laws 1965, c. 349, § 5, emerg. eff. June 28, 1965.  Amended by Laws 1978, c. 134, § 3, emerg. eff. April 4, 1978; Laws 1985, c. 178, § 3, operative July 1, 1985; Laws 2001, c. 146, § 41, emerg. eff. April 30, 2001.  Renumbered from § 1105 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-55.  Powers and duties of Commission.

In the administration of the Oklahoma Peanut Act, the Oklahoma Peanut Commission shall have the power and duty to:

1.  Conduct a campaign of research, promotion and education;

2.  Find new markets for peanuts and peanut products;

3.  Accept grants and donations;

4.  Sue and be sued;

5.  Enter into such contracts as may be necessary or advisable for the purpose of the Oklahoma Peanut Act;

6.  Appoint an executive secretary and such other personnel as is needed, and to prescribe their duties and fix their compensation;

7.  Cooperate with any organization or agency, whether voluntary or created by law or any state or by national law engaged in work or activities similar to the work and activities of the Commission, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, promotion and education; provided, however, no Commission funds may be used, directly or indirectly, or as a result of contract or agreement, with other persons or organizations in supporting or opposing political candidates or political office holders, either state or national except for recommending amendments to the Oklahoma Peanut Act.  Provided that nothing herein shall restrict the powers of the Commission as set forth in this section of the Oklahoma Peanut Act;

8.  Establish an office of the executive secretary at any place in this state the Commission may select; and

9.  Prosecute in the name of the State of Oklahoma any suit or action for the collection of the tax or assessment provided pursuant to the Oklahoma Peanut Act.

Added by Laws 1965, c. 349, § 6, emerg. eff. June 28, 1965.  Amended by Laws 1978, c. 134, § 4, emerg. eff. April 4, 1978; Laws 2001, c. 146, § 42, emerg. eff. April 30, 2001.  Renumbered from § 1106 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-56.  Meetings.

A.  The Oklahoma Peanut Commission shall meet annually for the purpose of organizing.  The Commission shall elect a chair, vice-chair and a secretary annually from among the six commissioners.  The Commission shall meet at least once every calendar quarter and hold an annual meeting for discussion of policy and at which time the Commission shall make a report to the Governor.

B.  The day, time and place of each meeting shall be determined by the Commission.  The chair or any three members of the Commission may call special meetings of the Commission upon such notice as may be prescribed by the duly promulgated rules of the Commission.

C.  All meetings of the Commission shall be held subject to the Oklahoma Open Meeting Act.

Added by Laws 1965, c. 349, § 7, emerg. eff. June 28, 1965.  Amended by Laws 1978, c. 134, § 5, emerg. eff. April 4, 1978; Laws 2001, c. 146, § 43, emerg. eff. April 30, 2001.  Renumbered from § 1107 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-57.  Assessments  Refunds  Liens.

A.  There is hereby levied an assessment of Two Dollars ($2.00) per net ton of peanuts on a farmer's stock basis marketed in Oklahoma.  Such assessment shall be levied and assessed to the grower at the time of sale, and shall be shown as a deduction by the first purchaser from the price paid in settlement to the grower; provided that within sixty (60) days after any sale the grower may upon submission of a written request therefor to the executive secretary obtain a refund in the amount of the assessment deducted by the first purchaser.  The refund to the grower who has requested such refund shall be made within sixty (60) days following the request.  Such request shall be accompanied by the producer's Marketing Quota forms (MQ's) which shall be evidence of the payment of the assessment which need not be verified.

B.  The availability of a refund and instructions describing the process of obtaining a refund shall be posted in a conspicuous public location at all places where the fees are required to be collected.

C.  The Oklahoma Peanut Commission shall keep complete records of all refunds made under the provisions of this section.  Records of refunds may be destroyed two (2) years after the refund is made.

D.  All funds expended in the administration of the Oklahoma Peanut Act and for the payment of all claims whatsoever growing out of the performance of any duties or activities pursuant to the Oklahoma Peanut Act shall be paid from the proceeds derived from subsection A of this section.  In the case of a lienholder who is a first purchaser, the assessment shall be deducted by the lienholder from the proceeds of the claim secured by such lien at the time the peanuts are pledged or mortgaged.  The assessment shall constitute a preferred lien and shall have priority over all other liens and encumbrances upon such peanuts.  The assessment shall be deducted and paid as herein provided whether such peanuts are stored in this or any other state.

Added by Laws 1965, c. 349, § 8, emerg. eff. June 28, 1965.  Amended by Laws 1978, c. 134, § 6, emerg. eff. April 4, 1978; Laws 1982, c. 55, § 2, operative July 1, 1982; Laws 2001, c. 146, § 44, emerg. eff. April 30, 2001.  Renumbered from § 1108 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-58.  Receipt for assessments  Peanut Commission Revolving Fund.

A.  The assessment imposed shall before the twentieth day of the calendar month following the date of settlement be paid by the purchaser to the executive secretary of the Oklahoma Peanut Commission.  The executive secretary shall give the purchaser a receipt.

B.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Peanut Commission, to be designated the Oklahoma Peanut Commission Revolving Fund.  The fund shall consist of all assessments received by the Commission.  The fund shall be administered in accordance with the provisions of the Revolving Fund Procedures Act.

Added by Laws 1965, c. 349, § 9, emerg. eff. June 28, 1965.  Amended by Laws 1969, c. 209, § 2, emerg. eff. April 18, 1969; Laws 1978, c. 134, § 7, emerg. eff. April 4, 1978; Laws 2001, c. 146, § 45, emerg. eff. April 30, 2001.  Renumbered from § 1109 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-59.  Investment of monies.

A.  By order of the executive secretary of the Oklahoma Peanut Commission, with approval of the members of the Commission, any of the monies in the Oklahoma Peanut Commission Revolving Fund may be invested in securities of the state or federal government.

B.  The monies may also be deposited in certificates of deposit, or in savings accounts or certificates of any bank, trust company or savings and loan association insured by a federal agency.

C.  These securities, certificates of deposit, savings accounts or savings certificates shall be placed in the care of the State Treasurer, who shall collect the principal and interest when due and pay both into the Peanut Commission Revolving Fund.

Added by Laws 1981, c. 46, § 2, eff. July 1, 1981.  Amended by Laws 2001, c. 146, § 46, emerg. eff. April 30, 2001.  Renumbered from § 1109.1 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-60.  Foreclosure of lien.

If the assessment is not deducted and paid to the executive secretary as provided in the Oklahoma Peanut Act, or within ten (10) days thereafter, the lien may within one (1) year after the expiration of said ten (10) days period be foreclosed by action in any court having jurisdiction in the county in which such peanuts were grown, or sold, or in which such peanuts may be found, or in which such peanuts shall have been commingled with other peanuts.

Added by Laws 1965, c. 349, § 10, emerg. eff. June 28, 1965.  Amended by Laws 2001, c. 146, § 47, emerg. eff. April 30, 2001.  Renumbered from § 1110 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-61.  Penalties.

Any person who violates any of the provisions of the Oklahoma Peanut Act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Five Hundred Dollars ($500.00).

Added by Laws 1965, c. 349, § 12, emerg. eff. June 28, 1965.  Amended by Laws 2001, c. 146, § 48, emerg. eff. April 30, 2001.  Renumbered from § 1112 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§218-62.  Referendum.

A.  Before any change in assessment can be made, a referendum of the members of the Oklahoma Peanut Growers Association shall be conducted to determine the proportion of the members that favor continuation of the program and the proportion of the members that favor discontinuing the program.  Thereafter, such referendum shall be conducted no more than once every three (3) years upon the receipt by the Oklahoma Peanut Commission of petitions requesting a referendum signed by at least ten percent (10%) of the members of the Oklahoma Peanut Growers Association.

B.  At any time a referendum is to be held, the Commission shall write a definition of a producer eligible to vote, and shall cause a notice to be given, by letter or publication in the official publication of the Oklahoma Peanut Commission.  The Commission shall send ballots to those persons eligible to vote and shall set the final date for ballots to be returned for tabulation.  The Commission shall provide for the printing of ballots and shall furnish a double envelope system so that the identity of a voter cannot be determined.  The grower shall return the ballots by way of a sealed envelope, preaddressed to the President of the State Board of Agriculture.

C.  Tabulation of ballots shall be jointly by the President of the State Board of Agriculture and chairman of the Oklahoma Peanut Commission.  Whenever the question of levying the assessments is disapproved, by failure of sixty percent (60%) of growers voting in the referendum to favor continuation of the assessments, the proclamation declaring the result shall provide for the termination of the assessments on April 30, following the date of the referendum.

D.  Thirty (30) days after termination of the assessment, all remaining funds of the Commission shall be transferred to the experiment stations of Oklahoma State University to be used for continued research on peanuts.

Added by Laws 1965, c. 349, § 13, emerg. eff. June 28, 1965.  Amended by Laws 1978, c. 134, § 8, emerg. eff. April 4, 1978; Laws 2001, c. 146, § 49, emerg. eff. April 30, 2001.  Renumbered from § 1113 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-18-120.  Oklahoma Pecan Marketing Board - Implementation of federal law.

The Oklahoma Pecan Marketing Board established pursuant to the authorization of Enrolled House Bill No. 2029 of the 2nd Session of the 43rd Oklahoma Legislature shall be the public entity authorized to implement and enforce the federal Pecan Promotion and Research Act of 1990 and to collect the special assessment so authorized.

Added by Laws 1992, c. 266, § 1, emerg. eff. May 25, 1992.  Renumbered from § 1551.1 of this title by Laws 2001, c. 146, § 257, emerg. eff. April 30, 2001.

§218-180.  Short title.

Sections 59 through 75 of this act shall be known and may be cited as the "Oklahoma Sheep and Wool Producers Act".

Added by Laws 1973, c. 164, § 1, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 59, emerg. eff. April 30, 2001.  Renumbered from § 1501 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-18-181.  Sheep and Wool Utilization, Research and Market Development Commission.

There shall be recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, the Sheep and Wool Utilization, Research and Market Development Commission for the utilization, research and market development of sheep and wool produced in Oklahoma.

Added by Laws 1973, c. 164, § 2, emerg. eff. May 16, 1973.  Amended by Laws 1982, c. 34, § 1, operative July 1, 1982; Laws 1988, c. 225, § 4; Laws 1994, c. 11, § 1; Laws 2000, c. 97, § 1; Laws 2001, c. 146, § 60, emerg. eff. April 30, 2001.  Renumbered from § 1502 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-182.  Definitions.

As used in the Oklahoma Sheep and Wool Producers Act, unless the context otherwise requires:

1.  "Commission" shall mean the Sheep and Wool Utilization, Research and Market Development Commission;

2.  "Dealer" shall mean any person who buys or accepts sheep or wool from a sheep producer for shipment or for delivery to or in behalf of any person within or without the state.  Such person may or may not be, depending upon the circumstances, a final purchaser;

3.  "Final purchaser " shall mean any person who buys or accepts sheep, either within or without the state, or who buys or accepts wool for processing, or intends to process such wool, either within or without the state;

4.  "Oklahoma sheep producer" shall mean anyone personally engaged in producing sheep who markets sheep in Oklahoma either within or without the state; and

5.  "Person" shall mean any individual, partnership, association, corporation or other business enterprise.

Added by Laws 1973, c. 164, § 3, emerg. eff. May 6, 1973.  Amended by Laws 1984, c. 93, § 1, emerg. eff. April 4, 1984; Laws 2001, c. 146, § 61, emerg. eff. April 30, 2001.  Renumbered from § 1503 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-183.  Membership of Commission.

The Sheep and Wool Utilization, Research and Market Development Commission shall consist of seven (7) elected members who are at least twentyfive (25) years of age and residents of Oklahoma, and have been actually engaged in producing sheep or wool in this state for a period of at least three (3) years.  The Commission shall be composed as follows:

1.  One member of the Commission shall be a resident of this state and elected at large;

2.  Two members of the Commission shall be residents of this state and producers of the major purebred breeds of sheep in this state and shall be elected at large; and

3.  The remaining four elected members of the Commission shall be residents of those areas of the state designated as Districts IIV, one member from each district:

a. District I (Northwest), consisting of Alfalfa, Beaver, Blaine, Cimarron, Garfield, Grant, Harper, Kay, Kingfisher, Logan, Major, Noble, Payne, Roger Mills, Texas, Woods, and Woodward Counties,

b. District II (Southwest), consisting of Beckham, Caddo, Canadian, Cleveland, Comanche, Cotton, Custer, Dewey, Ellis, Grady, Greer, Harmon, Jackson, Jefferson, Kiowa, Oklahoma, Stephens, Tillman, and Washita Counties,

c. District III (Southeast), consisting of Atoka, Bryan, Carter, Choctaw, Coal, Garvin, Haskell, Hughes, Johnston, Latimer, LeFlore, Love, McClain, McCurtain, McIntosh, Marshall, Murray, Pittsburg, Pontotoc, Pottawatomie, Pushmataha, and Seminole Counties, and

d. District IV (Northeast), consisting of Adair, Cherokee, Craig, Creek, Delaware, Lincoln, Mayes, Muskogee, Nowata, Okfuskee, Okmulgee, Osage, Ottawa, Pawnee, Rogers, Sequoyah, Tulsa, Wagoner, and Washington Counties.

Added by Laws 1973, c. 164, § 4, emerg. eff. May 16, 1973.  Amended by Laws 1984, c. 93, § 2, emerg. eff. April 4, 1984; Laws 2001, c. 146, § 62, emerg. eff. April 30, 2001.  Renumbered from § 1504 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-184.  Election of Commission members.

A.  The Oklahoma Sheep and Wool Producers, Incorporated, shall call the original election of members to the Sheep and Wool Utilization, Research and Market Development Commission.  All subsequent elections shall be called by the Oklahoma Sheep and Wool Utilization, Research and Market Development Commission.  All producers who have paid a fee during the current year, as provided in the Sheep and Wool Producers Act, shall be eligible to vote in the election of members of the Commission, if no part of the fee has been returned to the producer by the Commission.  All sheep and wool producers in the state, as defined by the Sheep and Wool Producers Act, shall be eligible to vote in the election of the initial members of the Commission.  The election of subsequent at large Commission members shall be by mail as provided in subsection E of this section.

B.  Within thirty (30) days after the establishment of the Oklahoma Sheep and Wool Utilization, Research and Market Development Commission, the Oklahoma Sheep and Wool Producers, Incorporated, shall call meetings of the sheep and wool producers in each of the districts established in Section 18-183 of this title, for the purpose of electing members of the Oklahoma Sheep and Wool Utilization, Research and Market Development Commission.  A producer shall be entitled to vote for candidates for the Commission to represent his or her respective district, the state at large and a major purebred breed.  It shall be the responsibility of the producer to prove eligibility to vote.

C.  Members of the Commission shall be elected as follows:

1.  The members representing Districts I, IV and the state at large for terms ending June 30, 1974;

2.  The members representing Districts II and III for terms ending June 30, 1975; and

3.  The two members representing the major purebred breeds for terms ending June 30, 1976.

As the terms of office of such members expire, their successors shall be elected for terms of three (3) years as provided in this section.

D.  Each member shall hold office until the successor is elected and has qualified.  A member elected to fill a vacancy occurring before the expiration of a term of a member separated from the Commission for any cause shall be elected for the remainder of the term of the member whose office has been so vacated.

E.  1.  Ballots shall be published at the request of the Commission in any market news service made available to Oklahoma sheep and wool producers.  Nominations for election to the Commission for the three at large members shall be published in the market news service in April of each year that a term of office for a Commissioner expires or is vacated with a deadline for selecting three of those nominated for the final runoff election.  The names of the three persons receiving the greatest number of votes shall be published in the market news service which is published in May. Ballots for voting for the Commission member shall be published in the market news service in June with a July 1st deadline for mailing the ballots.

2.  The ballots shall be counted by the president of the State Board of Agriculture or designee selected from the Oklahoma sheep and wool producers industry and the chairman of the Commission or designee selected from the Commission.  The Commission shall promulgate rules for determining the outcome of a tie vote in the election.

3.  Nominations for the District members of the Commission shall be made only from sheep and wool producers in that District. Nominations for the members of the Commission to be elected at large shall be made from sheep and wool producers statewide.

Added by Laws 1973, c. 164, § 5, emerg. eff. May 16, 1973.  Amended by Laws 1984, c. 93, § 3, emerg. eff. April 4, 1984; Laws 2001, c. 146, § 63, emerg. eff. April 30, 2001.  Renumbered from § 1505 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-185.  Removal of members.

A member of the Sheep and Wool Utilization, Research and Market Development Commission shall be removable by a twothirds (2/3) vote of the other members of the Commission for cause.  A member ceasing to be a resident of the state, ceasing to live in the district from which the member was elected, or ceasing to be actually engaged in producing sheep or wool in the state shall be deemed sufficient cause for removal from office.

Added by Laws 1973, c. 164, § 6, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 64, emerg. eff. April 30, 2001.  Renumbered from § 1506 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-186.  Officers  Meetings.

At the first meeting of the Sheep and Wool Utilization, Research and Market Development Commission, the Commission shall elect a chair, vice-chair, secretary and treasurer from among the membership, and thereafter at the first meeting of each fiscal year.  The Commission shall meet at least once every three (3) months and at such other times as called by the chair or by a majority of the Commission.

Added by Laws 1973, c. 164, § 7, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 65, emerg. eff. April 30, 2001.  Renumbered from § 1507 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-187.  Powers of Commission.

The Sheep and Wool Utilization, Research and Market Development Commission shall have the power to:

1.  Make such reasonable expenditures of funds as is necessary to carry out the provisions of the Oklahoma Sheep and Wool Producers Act;

2.  Devise, adopt and conduct a program of education and publicity;

3.  Cooperate with local, state or national organizations, whether public or private, in carrying out the purposes of the Oklahoma Sheep and Wool Producers Act, and to enter into such contracts as may be necessary.  No Commission funds shall be used, directly or indirectly, or as a result of contract or agreement with other persons or organizations, in supporting or opposing political candidates, political officeholders, and legislation, either state or national;

4.  Promulgate such rules as are necessary to promptly and effectively administer the provisions of the Oklahoma Sheep and Wool Producers Act;

5.  Conduct, in addition to the things enumerated, any other program for the utilization, research and market development of sheep and wool produced in the State of Oklahoma;

6.  Call and conduct such meetings and elections as may be necessary in carrying out the provisions of the Oklahoma Sheep and Wool Producers Act; and

7.  Employ an executive secretary and such other personnel as necessary, and to prescribe their duties and fix their compensation.

Added by Laws 1973, c. 164, § 8, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 66, emerg. eff. April 30, 2001.  Renumbered from § 1508 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-18-188.  Publication of ballot and other information - Voting.

The Sheep and Wool Utilization, Research and Market Development Commission shall cause the ballots and other information required pursuant to the provisions of the Oklahoma Sheep and Wool Producers Act to be published in a market news service available to Oklahoma sheep and wool producers for those persons in the sheep and wool industry.  Voting shall be conducted pursuant to rules promulgated by the Sheep and Wool Utilization, Research and Market Development Commission.

Added by Laws 1984, c. 93, § 4, emerg. eff. April 4, 1984.  Amended by Laws 1995, c. 87, § 1, emerg. eff. April 12, 1995; Laws 2001, c. 146, § 67, emerg. eff. April 30, 2001.  Renumbered from § 1508.1 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-18-189.  Assessments - Remittance.

A.  There is hereby assessed a fee of twenty-five cents ($0.25) per head on all sheep produced or sold in the State of Oklahoma and a fee of two cents ($0.02) per pound on all wool produced or sold in the State of Oklahoma.  Such fees are assessed and imposed on the producer at the time of the producer's initial sale through an auction or to a dealer.

B.  If the dealer is the first purchaser, such dealer shall remit the applicable fee or fees to the Commission.  In the case of wool gathered or held at a common point, cooperative or wool pool for later sale, the applicable fee or fees shall be remitted to the Sheep and Wool Utilization, Research and Market Development Commission at the time of the final settlement with the producer or producers thereof.

C.  In any event, it is the duty of the first purchaser to remit such fee or fees to the Commission.  No sheep or wool shall be subject to the applicable fee more than once.

Added by Laws 1973, c. 164, § 9, emerg. eff. May 16, 1973.  Amended by Laws 1980, c. 191, § 1;  Laws 1984, c. 93, § 5, emerg. eff. April 4, 1984; Laws 2001, c. 146, § 68, emerg. eff. April 30, 2001.  Renumbered from § 1509 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001; Laws 2004, c. 216, § 2.

§218-190.  Referendum on continuation of assessments.

A.  Producers may petition at any time for a referendum to determine if the assessments levied by the Oklahoma Sheep and Wool Producers Act are to continue.  The President of the State Board of Agriculture shall call and conduct a referendum if the petitions bear signatures of ten percent (10%) of the sheep and wool producers.

B.  No more than one such referendum shall be conducted in any one thirtysixmonth period.  The State Board of Agriculture shall determine if the petition bears the required number of valid signatures.

C.  The President shall announce the referendum at least thirty (30) days prior to the day of voting.  At least thirty (30) days before the referendum the President shall mail a notice of said referendum to all known sheep and wool producers in the State of Oklahoma who market sheep or wool.  The notice shall specify the dates, times and places for holding the referendum and shall include a sample ballot with the following wording:

DO YOU FAVOR A CONTINUATION OF THE FIFTEEN CENT ($0.15) ASSESSMENT PER HEAD ON SHEEP MARKETED IN OKLAHOMA AND THE ONE CENT ($0.01) ASSESSMENT PER POUND ON WOOL MARKETED IN OKLAHOMA FOR UTILIZATION, RESEARCH AND MARKET DEVELOPMENT?

YES _____  NO _____

D.  Places within each county for conducting such referendum shall be designated by the Cooperative Extension Service of Oklahoma State University.  Voting in each county shall be supervised by the county extension director or person designated by the Cooperative Extension Service if there is no county extension director in a county at the time of the referendum.

E.  The Sheep and Wool Utilization, Research and Market Development Commission shall ensure sufficient ballots and supplies necessary for the conduct of the voting and tabulation of returns.

F.  Certified results of the referendum in each county shall be transmitted within twentyfour (24) hours after voting ends to the President of the State Board of Agriculture and the ballots themselves shall be transmitted to the President within fortyeight (48) hours.

G.  Ballots shall be preserved by the President for a period of at least three (3) months.

H.  The results of the referendum shall be determined by the President and certified to the Governor, who shall issue a proclamation declaring the results.

I.  The Commission shall bear expenses of advertising and conducting the referendum.

J.  Whenever the question of levying the assessments is disapproved, by failure of sixty percent (60%) of the producers voting in the referendum to favor continuation of the assessments, the proclamation declaring the result shall provide for the termination of the assessments on April 30 following the date of such referendum.

K.  Thirty (30) days after termination of the assessments, all remaining funds of the Commission shall be transferred to the Experiment Stations of Oklahoma State University to be used for continued research on sheep and wool.

Added by Laws 1973, c. 164, § 10, emerg. eff. May 16, 1973.  Amended by Laws 1980, c. 191, § 2; Laws 1984, c. 93, § 6, emerg. eff. April 4, 1984; Laws 2001, c. 146, § 69, emerg. eff. April 30, 2001.  Renumbered from § 1510 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-191.  Reports and remittance of fees  Penalties.

A.  A purchaser shall render and have on file a report with the Sheep and Wool Utilization, Research and Market Development Commission by the fifteenth day of each calendar quarter following any calendar quarter in which such purchaser has purchased five hundred (500) or more sheep for slaughter, or in which such purchaser has purchased five thousand (5,000) pounds of wool for processing.  If less than five hundred (500) sheep or less than five thousand (5,000) pounds of wool have been purchased in any calendar quarter, the applicable fee may be reported and remitted with the following quarter's return except that all fees collected must be remitted at least once every six (6) months.

B.  In case any person, business or entity, public or private, subject to the fee, fails to make a report and remittance when and as required, the Sheep and Wool Utilization, Research and Market Development Commission shall determine the amount of such fee according to its best information and judgment, which amount so fixed shall be prima facie correct.  A person having failed to make the report shall, within ten (10) days after notice of the amount of the fee fixed and computed by the Commission is mailed to the person, pay such fee, together with a penalty of five percent (5%) of the amount of the fee.  The person may dispute the fee as fixed by the Commission.  The person may request the Commission to hold a hearing to determine the amount of the fee and penalty to be imposed.  No payment shall be made until the Commission enters its order determining the amount of the payment.  If and when the Commission determines the amount of the payment, such payment shall be paid within ten (10) days of notice of the payment decision.

Added by Laws 1973, c. 164, § 11, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 70, emerg. eff. April 30, 2001.  Renumbered from § 1511 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-192.  Reports by Commission.

A.  The chair of the Sheep and Wool Utilization, Research and Market Development Commission shall make an annual report to the Governor, within thirty (30) days after January 1 of each year, showing in detail all income and expenditures and any other facts relevant to the Oklahoma Sheep and Wool Producers Act.  The annual report shall include a list of all officers and employees of the Commission and shall indicate the official positions of such officers and employees and their salaries.  The report shall be available to the public.

B.  All records of the Commission shall be kept at least three (3) years.

C.  The Commission shall submit a report of its income, expenditures and a brief survey of its work annually to the Chairs of the Agriculture Committees of the House of Representatives and Senate of the State Legislature.

Added by Laws 1973, c. 164, § 12, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 71, emerg. eff. April 30, 2001.  Renumbered from § 1512 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-193.  Refunds  Application.

A.  Any sheep or wool producer who is assessed the fee or fees authorized by the Oklahoma Sheep and Wool Producers Act and objects to the collection of such fee may, within sixty (60) days following such collection, make application to the Sheep and Wool Utilization, Research and Market Development Commission for a refund of such fee or fees.  Upon receipt of such application by the Commission such refund shall be made within one hundred twenty (120) days.  Application forms for refund purposes shall be furnished by the Commission and shall be made available at all places where the fees provided in the Oklahoma Sheep and Wool Producers Act are required to be collected.

B.  The availability of a refund and instructions describing the process of obtaining a refund shall be posted in a conspicuous public location at all places where the fees are required to be collected.

Added by Laws 1973, c. 164, § 13, emerg. eff. May 16, 1973.  Amended by Laws 1982, c. 34, § 2, operative July 1, 1982; Laws 2001, c. 146, § 72, emerg. eff. April 30, 2001.  Renumbered from § 1513 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-194.  Proposed budget of Sheep and Wool Utilization, Research and Market Development Commission - Review - Itemization of income and expenditures.

A.  The Sheep and Wool Utilization Research and Market Development Commission shall file with the Director of the Market Development Division of the State Department of Agriculture a proposed budget and may expend funds only after the division director has approved the budget.

B.  If after thorough review the division director disapproves the proposed budget, the proposed budget shall be returned to the Commission not later than forty-five (45) days after the date on which the proposed budget is submitted with a statement of reasons for disapproval.

C.  Within thirty (30) days following the end of each fiscal year of the Commission, the Commission shall submit to the Director of the Market Development Division of the State Department of Agriculture a report itemizing all income and expenditures and describing all activities of the Commission during the previous fiscal year.

D.  No general revenue funds shall be appropriated to carry out the provisions of the Oklahoma Sheep and Wool Producers Act.  Funds collected by the Commission shall not be subject to state budget and expenditure limitations.  Such funds shall at no time become monies of the state or become part of the general budget of the state.  Debts or obligations of the Commission shall not be construed to be debts or obligations of this state.

E.  The books, records and accounts of the Commission, in respect to the funds allocated to the Commission under the provisions of the Oklahoma Sheep and Wool Producers Act, shall be audited annually by the State Auditor and Inspector, with the cost of the respective audits to be paid from the funds of the Commission.

Added by Laws 1973, c. 164, § 14, emerg. eff. May 16, 1973.  Amended by Laws 1979, c. 47, § 1, emerg. eff. April 9, 1979; Laws 2000, c. 173, § 1, emerg. eff. May 3, 2000; Laws 2001, c. 146, § 73, emerg. eff. April 30, 2001.  Renumbered from § 1514 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-195.  Cooperation with other organizations.

The Sheep and Wool Utilization, Research and Market Development Commission may cooperate with and enter into contracts with proper local, state or national organizations, public or private, in carrying out the purposes of the Oklahoma Sheep and Wool Producers Act.

Added by Laws 1973, c. 164, § 15, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 74, emerg. eff. April 30, 2001.  Renumbered from § 1515 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§218-196.  Actions by Attorney General  Penalties.

The Attorney General may bring action in the district court of Oklahoma County to recover all fees and penalties due the Sheep and Wool Utilization, Research and Market Development Commission for failure of any person to comply with the provisions of the Oklahoma Sheep and Wool Producers Act.  Any person violating any of the provisions of the Oklahoma Sheep and Wool Producers Act upon conviction thereof shall be guilty of a misdemeanor.

Added by Laws 1973, c. 164, § 16, emerg. eff. May 16, 1973.  Amended by Laws 2001, c. 146, § 75, emerg. eff. April 30, 2001.  Renumbered from § 1516 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-18-240.  Short title - Purpose.

A.  This subarticle shall be known and may be cited as the "Oklahoma Sorghum Resources Act".

B.  The purpose of the Oklahoma Sorghum Resources Act shall be to develop programs that will enhance sorghum production, sorghum research, promoting market development and education, and improving profitability of Oklahoma sorghum producers.

Added by Laws 1997, c. 151, § 1, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 134, emerg. eff. April 30, 2001.  Renumbered from § 1850.1 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-241.  Definitions.

As used in the Oklahoma Sorghum Resources Act:

1.  "Commercial channels" means the sale of sorghum for any use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any sorghum or product produced from sorghum;

2.  "Commercial quantities" means and includes all bushels of sorghum produced for market in any calendar year by any producer;

3.  "Commission" means the Oklahoma Sorghum Commission;

4.  "Department" means the State Department of Agriculture;

5.  "First purchaser" means any person buying or acquiring after harvest the property in or to sorghum from a sorghum producer.  A mortgagee, pledgee, lienholder, or other person having a claim against the sorghum producer under a nonrecourse loan made against the sorghum after harvest shall be a purchaser.  The term "first purchaser" shall not include a harvesting or threshing lienee;

6.  "Fiscal year" means the sorghum accounting year beginning July 1 of each year and ending June 30 of the following year;

7.  "President" means the President of the State Board of Agriculture;

8.  "Sorghum processor" means a person who commercially manufactures products made from grain sorghum or animal feed; and

9.  "Sorghum producer" or "producer" means an individual engaged in the production of sorghum, who markets sorghum in commercial quantities in Oklahoma.  Each individual determined to be an entity pursuant to rules promulgated by the United States Department of Agriculture Farm Service Agency shall be considered a sorghum producer.

Added by Laws 1997, c. 151, § 2, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 135, emerg. eff. April 30, 2001.  Renumbered from § 1850.2 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-242.  Oklahoma Sorghum Commission - Creation - Qualifications and composition - Establishing districts - Terms of office and vacancies - Meetings and quorum - Expense reimbursement - Removal.

A.  There is created until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Sorghum Commission.

B.  1.  With the exception of the ex officio nonvoting member, the Commission shall be composed of five (5) elected members who:

a. are at least twenty-five (25) years of age and are residents of Oklahoma,

b. have been actually engaged in the production of  sorghum in this state for a period of at least five (5) years, and

c. derive a portion of their income from the production of sorghum.

2.  The President of the State Board of Agriculture shall be an ex officio nonvoting member of the Commission.  The President may appoint a designee to serve on the Commission in the place of the President.

C.  Each of the elected members shall be a resident of, have a farming operation in, and be elected by sorghum producers within a district area designated by this subsection as District 1 through District 5.  The districts shall be as follows:

1.  District 1 shall consist of Cimarron County;

2.  District 2 shall consist of Texas County;

3.  District 3 shall consist of the counties of Beaver, Harper, Woods, Alfalfa, Ellis, Woodward, Major, Roger Mills, Custer, Dewey, Blaine, Kingfisher, and Canadian;

4.  District 4 shall consist of the counties of Grant, Kay, Osage, Washington, Nowata, Craig, Ottawa, Garfield, Nobel, Pawnee, Rogers, Mayes, Delaware, Logan, Payne, Creek, Tulsa, Wagoner, Cherokee, Adair, Oklahoma, Lincoln, Okfuskee, Okmulgee, Muskogee, Sequoyah, and McIntosh; and

5.  District 5 shall consist of the counties of Beckham, Washita, Caddo, Grady, Cleveland, Pottawatomie, Seminole, Hughes, Pittsburg, Haskell, Le Flore, Harmon, Greer, Kiowa, Comanche, Jackson, Tillman, Cotton, Stephens, Jefferson, McClain, Garvin, Murray, Carter, Love, Pontotoc, Johnston, Marshall, Coal, Atoka, Bryan, Latimer, Pushmataha, Choctaw, and McCurtain.

D.  1.  The terms of office of the initial elected Commission shall be as follows:

a. two (2) years for District 1,

b. three (3) years for District 2,

c. four (4) years for District 3,

d. five (5) years for District 5, and

e. six (6) years for District 4.

Thereafter the term of office shall be for five (5) years.  An elected member of the Commission may only serve for two full five-year terms.

2.  If for any reason there is a vacancy on the Commission due to resignation, death, or for any cause resulting in an unexpired term, the Commission may name a person to serve as a provisional member of the Commission for the remainder of the term of the office vacated.  The Commission shall submit, in writing, the name of the person to the President for approval.  The President shall either approve or disapprove the named person as a provisional member of the Commission within thirty (30) days of the submission of the name by the Commission.  The failure of the President to disapprove the person named as the provisional member of the Commission within the thirty-day period shall be deemed approval of the person as the provisional member of the Commission.

E.  The Commission shall hold meetings as necessary at a place and time to be fixed by the Commission.  The Commission shall select, at the initial meeting of the Commission, a chair, a vice-chair, and a secretary-treasurer.  At the first meeting in each fiscal year thereafter, the chair, vice-chair, and secretary-treasurer for the ensuing year shall be elected.  Special meetings may be called by the chair or by three members of the Commission by delivery of written notice to each member of the Commission.  Three members of the Commission shall constitute a quorum.

F.  Commission members shall not receive any compensation, but shall be reimbursed in accordance with the provisions of the State Travel Reimbursement Act for all actual and necessary expenses incurred in the performance of the duties imposed upon the Commission pursuant to the Oklahoma Sorghum Resources Act.

G.  A member of the Oklahoma Sorghum Commission may be removed by the President of the State Board of Agriculture for cause or by a two-thirds (2/3) vote of the other members of the Commission.  In addition to all other causes, a member ceasing to:

1.  Be a resident of the state; or

2.  Produce or plant sorghum in the district from which the member was elected,

shall be sufficient cause for removal from office.

Added by Laws 1997, c. 151, § 3, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 136, emerg. eff. April 30, 2001.  Renumbered from § 1850.3 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.  Amended by Laws 2001, c. 440, § 1, eff. July 1, 2001; Laws 2003, c. 27, § 1.

§2-18-243.  Powers and duties of Commission.

A.  Pursuant to the Oklahoma Sorghum Resources Act, the Oklahoma Sorghum Commission shall have the power and duty to:

1.  Elect Commission officers to provide leadership and organization;

2.  Call and conduct meetings as necessary in carrying out the provisions of the Oklahoma Sorghum Resources Act;

3.  Formulate basic objectives and the general policies and programs of the State of Oklahoma respecting the discovery, promotion, and development of markets and industries for the utilization of sorghum;

4.  Approve financial matters;

5.  Maintain and enforce provisions of the Oklahoma Sorghum Resources Act;

6.  Promulgate rules as are necessary to promptly and effectively administer the provisions of the Oklahoma Sorghum Resources Act;

7.  Conduct assessment referenda pursuant to the Oklahoma Sorghum Resources Act;

8.  Conduct programs consistent with the Oklahoma Sorghum Resources Act;

9.  Develop bylaws for the due and orderly administration of the affairs of the Commission and for its responsibilities specified pursuant to the provisions of the Oklahoma Sorghum Resources Act;

10.  Advise, consult, and cooperate with agencies of this state and its political subdivisions, other states, the federal government, and with affected groups;

11.  Collect and disseminate information relating to sorghum production;

12.  Contract with agencies of this state and its political subdivisions, other states, the federal government, and other organizations or persons to comply and fulfill its mission pursuant to the provisions of the Oklahoma Sorghum Resources Act;

13.  Hold public hearings for any purposes consistent with the provisions of the Oklahoma Sorghum Resources Act;

14.  Identify and coordinate industry-wide programs for sorghum, sorghum resources, sorghum market development, sorghum promotion, and education relating to sorghum;

15.  Seek information from sorghum producers and users for purposes of planning and prioritizing expenditures of Commission funds;

16.  Protect or represent the best interests of the industry; conduct production, utilization, and policy research that affects the sorghum industry and benefits producers' profitability; disseminate reliable information; cooperate with agencies of this state and other states and governmental entities to implement joint programs; receive gifts and grants; and implement, or cause to be implemented, programs to increase the commercial value of Oklahoma sorghum; and

17.  Take any other actions deemed necessary by the Commission to implement the provisions of the Oklahoma Sorghum Resources Act.

B.  In addition, the Commission shall:

1.  Make available for inspections during an annual independent audit each fiscal year by a competent accountant or auditor, all books, records of account, and minutes of proceedings maintained by the Commission.  The Commission shall provide to the State Department of Agriculture a copy of the annual audit performed pursuant to this section;

2.  Not later than forty-five (45) days after the last day of the fiscal year, submit to the President of the State Board of Agriculture a report itemizing all income and expenditures and describing all activities of the Commission during the fiscal year;

3.  Provide surety bonds in amounts determined by the Department of Central Services for any members who handle funds for the Commission; and

4.  Receive, hold in trust, and disburse all assessments and other funds collected pursuant to the Oklahoma Sorghum Resources Act as trust funds of the Commission.

C.  Any funds received by the Commission pursuant to the provisions of the Oklahoma Sorghum Resources Act shall not be used, directly or indirectly, or as a result of contract or agreement, with other persons or organizations in supporting or opposing political candidates or political office holders, either state or national.

D.  1.  Except for instances of gross negligence, individual criminal actions, or acts of dishonesty, the Commission and employees of the Commission are not individually liable to a sorghum producer or other person for actions or omissions taken pursuant to this act that are:

a. errors in judgment, or

b. mistakes.

2.  A member of the Commission is not individually liable for an act or omission of another member of the Commission.

Added by Laws 1997, c. 151, § 4, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 137, emerg. eff. April 30, 2001.  Renumbered from § 1850.4 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-244.  Election of Commission members.

A.  Except for the ex officio member, each member of the Oklahoma Sorghum Commission shall be elected by the sorghum producers in the district that the member represents.  Each member will represent the district in which the member resides and produces sorghum.

B.  Any election of a member to the Commission shall be conducted pursuant to the procedures specified by the Oklahoma Sorghum Resources Act and by rules promulgated pursuant thereto.

C.  1.  A sorghum producer who desires to be a candidate for the Commission shall file a petition signed by the potential candidate and at least ten sorghum producers in the district with the State Department of Agriculture for the initial election and with the Commission for subsequent elections.  Along with the petition, the potential candidate shall submit an application for the applicant's name to be placed on the ballot.  The application must be:

a. filed not later than thirty (30) days before the date set for the election, and

b. on a form approved by the Department for the initial election and approved by the Commission thereafter.

2.  Upon receipt of an application and verification that the application meets the requirements of this section, an applicant's name shall be placed on the ballot for election to the Commission.

3.  The election shall be preceded by at least forty-five (45) days' notice published in one or more newspapers published and distributed in the established election districts.  The notice shall be published not less than once a week for two (2) consecutive weeks.  The public notice shall include the date, time, and polling places for voting in the election and any other information deemed necessary by the Department for the initial election, and deemed necessary by the Commission to inform sorghum producers of the election.  In addition, two (2) weeks before the date of the election, written notice shall be provided to each county agent of the cooperative extension service and each assessment location within the district in which the election is to be held.

D.  1.  Each sorghum producer in the district who is actively engaged in the production of sorghum in commercial quantities in the current fiscal year of the calling of the election shall be entitled to vote in any election.  The Department shall determine any questions of eligibility to vote in the initial election.  Thereafter, the Commission shall determine questions of eligibility to vote.  Proof of voter eligibility shall include, but not be limited to, a dated grain elevator receipt which includes the sorghum producer's name and address and the amount of sorghum sold.

2.  It shall be the responsibility of each sorghum producer to prove the producer's eligibility to vote.

3.  Each eligible sorghum producer is authorized to cast one vote in any district in which the person produces sorghum.

E.  The Department shall bear all reasonable expenses incurred in conducting the election of the initial Commission.  All the expenses shall be approved by the President prior to being incurred.  Thereafter, any expenses incurred as a result of an election shall be borne by the Commission from any funds available to the Commission.

F.  1.  For the initial election, the President shall approve the form of the ballot, and thereafter the Commission shall prepare the ballot.

2.  Ballots shall be prepared and distributed in advance of the election.

3.  The election ballot shall be printed with the names of candidates who have filed valid petitions and applications pursuant to this section.  In addition, the ballot shall provide a space for write-in candidates.

4.  Each ballot shall clearly state any voter eligibility requirements.

5.  The ballot shall require the signature and place of residence of the sorghum producer voting in the election.

6.  All prepared ballots shall be mailed or delivered in person to a location or locations designated by the Department for the initial election and by the Commission for elections held thereafter.

7.  Rules promulgated by the State Board of Agriculture for the initial election, and by the Commission thereafter, shall be promulgated pursuant to Article I of the Administrative Procedures Act.  The rules shall include, but not be limited to:

a. instructions to voters,

b. conduct of elections,

c. in-person absentee ballots or special write-in absentee ballots,

d. balloting in-person locations and a central location for mail-in ballots,

e. hours for voting,

f. write-in votes for any eligible person whose name is not printed on the ballot,

g. canvassing and reporting of returns, and

h. other information deemed necessary by the Commission.

G.  1.  Ballots in all propositions and elections will be counted by a committee consisting of a representative of the Oklahoma Cooperative Extension Service, a representative of the Oklahoma Sorghum Commission, and a representative designated by the State Department of Agriculture.

2.  The candidate receiving the largest number of votes cast in the district election shall be elected to office.  In case of a tie vote, the President will cast the tie-breaking vote.

3.  In all elections, results will be certified to the President for verification.

4.  All ballots shall be locked in a container and stored in the county clerk's office in the county designated by the President.  If no contests or investigations arise out of the election within thirty (30) days after the day of the election, the ballots may be destroyed by the office of the county clerk by shredding or burning after notification to the President and the Commission of the proposed destruction.

5.  Any contest of the election or investigation shall be filed in district court in any county in the district holding the election within thirty (30) days after the day the ballots are counted.

6.  In any case, if a recount is allowed by the district court, the court shall have the power to impound the locked ballot boxes and appoint a new canvassing committee consisting of three new representatives from the same background as the original canvassing committee.

Added by Laws 1997, c. 151, § 5, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 138, emerg. eff. April 30, 2001.  Renumbered from § 1850.5 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-245.  Assessment of fees.

A.  Beginning ninety (90) days after the election of the initial Oklahoma Sorghum Commission, there is hereby assessed a fee of one cent ($0.01) per bushel upon all sorghum marketed by sorghum producers in this state and sold or handled through commercial channels.  The fee shall be assessed and imposed upon the sorghum producer at the time of sale or delivery and shall be collected and remitted by the first purchaser to the Commission.  Pursuant to the provisions of the Oklahoma Sorghum Resources Act, no sorghum shall be subject to assessment of a fee more than once.

B.  1.  The first purchaser shall collect the assessment by deducting the appropriate amount from the purchase price of the sorghum or from any funds advanced for that purpose.

2.  The Commission, by registered or certified mail, shall notify each first purchaser of the duty to collect the assessment, the manner in which the assessment is to be collected, and the date on or after which the first purchaser is to begin collecting the assessment.

3.  The amount of the assessment collected shall be clearly shown on the sales invoice or other document evidencing the transaction.  The first purchaser shall furnish a copy of the document to the sorghum producer.

4.  The Commission shall establish, by rule, the procedures for the collection and remittance of the assessment.

Added by Laws 1997, c. 151, § 6, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 139, emerg. eff. April 30, 2001.  Renumbered from § 1850.6 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-246.  Report and remittance of fees.

A.  The first purchaser shall render and have on file a report along with remittance of the fees collected pursuant to the Oklahoma Sorghum Resources Act on the fifteenth of each calendar quarter.  The report shall include the total amount of fees assessed by the first purchaser, the total amount of sorghum purchased and other information as may be required by the Oklahoma Sorghum Commission.

B.  If the first purchaser fails to make a report and remittance as required by the Oklahoma Sorghum Resources Act, the Commission shall determine the amount collected and owed by the first purchaser, which shall be prima facie correct.  Any first purchaser having failed to make the report as required by the Oklahoma Sorghum Resources Act shall, within ten (10) days after notice of the computed collection amount established by the Commission is mailed to the first purchaser, pay the computed collection amount, together with a penalty of five percent (5%) of the computed collection amount.  The first purchaser may dispute the computed collection amount established by the Commission and request the Commission to hold a hearing to redetermine the amount of the computed collection and the penalty to be imposed.  No payment shall be made until the Commission enters its order determining the amount of payment.  The payment of the determined collection amount and penalty shall be paid within ten (10) days of notice of the decision.

C.  At any time the State Department of Agriculture may request an audit of the first purchaser to determine whether the collection and proper disposition of the collected assessment were made pursuant to the provisions of the Oklahoma Sorghum Resources Act and rules promulgated thereto.

D.  The first purchaser shall retain any records or reports relating to the collection of the assessment for at least three (3) years.

Added by Laws 1997, c. 151, § 7, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 140, emerg. eff. April 30, 2001.  Renumbered from § 1850.7 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-247.  Annual report to Secretary of Agriculture - Records of Commission.

A.  The chair of the Oklahoma Sorghum Commission shall make an annual report to the Secretary of Agriculture, within forty-five (45) days after June 30 of each year, showing in detail all income and expenditures and any other facts relevant to the Oklahoma Sorghum Resources Act.  The annual report shall include a list of all officers and any employees of the Commission and shall indicate the official positions of officers and any employees and salaries paid.

B.  The report shall be available to the public.  A copy shall be sent upon request to any producer upon whom the assessment is assessed.

C.  All records of the Commission shall be kept at least three (3) years.

Added by Laws 1997, c. 151, § 8, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 141, emerg. eff. April 30, 2001.  Renumbered from § 1850.8 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-248.  Refund of fees.

A.  Any sorghum producer subject to the assessment provided in the Oklahoma Sorghum Resources Act may request a refund of the fees so assessed, within sixty (60) days following the collection of the fee.  Any sorghum producer requesting a refund shall make application to the Oklahoma Sorghum Commission for the refund of the assessment.  Along with the application, the sorghum producer shall submit the evidence of payment of the fee and of the amount of sorghum sold required by the Commission.  The Commission may verify the accuracy of the request for the refund.

B.  Upon receipt of the application for a refund and evidence required, the Commission shall refund the amount of the assessment owed to the producer within thirty (30) days of the date the refund request was received and the Commission received payment from the first purchaser.

Added by Laws 1997, c. 151, § 9, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 142, emerg. eff. April 30, 2001.  Renumbered from § 1850.9 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-249.  Oklahoma Sorghum Resources Fund - Creation - Funding - Costs - Expenditures.

A.  There is created the Oklahoma Sorghum Resources Fund.  The Oklahoma Sorghum Resources Fund shall be administered by the Oklahoma Sorghum Commission for the benefit of the sorghum producers in this state for the purposes specified by the Oklahoma Sorghum Resources Act.  The Oklahoma Sorghum Resources Fund shall be established and maintained in a bank or other depository as approved by the Commission and the President of the State Board of Agriculture.

B.  The Oklahoma Sorghum Resources Fund shall consist of:

1.  All monies received by the Commission as proceeds from the assessment imposed pursuant to the Oklahoma Sorghum Resources Act;

2.  Interest attributable to investment of money in the Oklahoma Sorghum Resources Fund; and

3.  Monies received by the Commission in the form of gifts, grants, reimbursements, or from any other source designated by law for deposit to the Oklahoma Sorghum Resources Fund.

C.  Any costs incurred by the Commission pursuant to the provisions of the Oklahoma Sorghum Resources Act shall not exceed the actual collections of the Commission.

D.  Monies in the Oklahoma Sorghum Resources Fund shall only be expended for:

1.  Implementation and management of the Oklahoma Sorghum Resources Act; and

2.  Costs incurred by the Commission and the State Board of Agriculture for the administration of the Oklahoma Sorghum Resources Act.

Added by Laws 1997, c. 151, § 10, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 143, emerg. eff. April 30, 2001.  Renumbered from § 1850.10 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-250.  Fund investments.

Upon the approval of the State Treasurer, any of the monies in the Oklahoma Sorghum Resources Fund may be invested by the Oklahoma Sorghum Commission in securities of the state or federal government, certificates of deposit or certificates of any bank, trust company, or savings and loan association insured by a federal agency.  The principal and interest when due shall be paid into the Oklahoma Sorghum Resources Fund.

Added by Laws 1997, c. 151, § 11, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 144, emerg. eff. April 30, 2001.  Renumbered from § 1850.11 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-18-251.  Referendum on assessments.

A.  Sorghum producers may petition for a referendum to determine if the assessment is to be continued, at any time after five (5) years following November 1, 1997.  The President of the State Board of Agriculture shall call and conduct a referendum if the petitions bear signatures of ten percent (10%) of the sorghum producers.  No more than one referendum shall be conducted in any one thirtysixmonth period.  The State Department of Agriculture shall determine if the petition bears the required number of valid signatures.  The President shall announce the referendum at least thirty (30) days prior to the day of voting.  At least thirty (30) days before the referendum, the Department shall mail a notice of the referendum to all known sorghum producers in the State of Oklahoma who market sorghum in commercial quantities.  The notice shall specify the dates, times, and places for holding the referendum, and shall include a sample ballot with the following wording:

DO YOU FAVOR A CONTINUATION OF THE ONE CENT ($0.01) PER BUSHEL ASSESSMENT ON SORGHUM MARKETED IN OKLAHOMA FOR UTILIZATION, RESEARCH, EDUCATION, PROMOTION, AND MARKET DEVELOPMENT?

YES ( )  NO ( )

B.  Places within each county for conducting the referendum shall be designated by the Oklahoma Sorghum Commission, and voting in each county shall be supervised by the county agricultural extension agent, or person designated by the Department.  The Commission shall ensure sufficient ballots and supplies necessary for the conduct of the voting and tabulation of returns.  Certified results of the referendum in each district shall be transmitted within twentyfour (24) hours after voting ends to the President, and the ballots shall be transmitted to the President within fortyeight (48) hours.  Ballots shall be preserved by the President for a period of at least three (3) months.

C.  1.  The results of the referendum shall be determined by the President, and the results certified to the Chair of the Commission who shall issue a proclamation declaring the results.

2.  The Commission shall bear expenses of advertising and conducting the referendum.

D.  Whenever the question of levying the assessments is disapproved, by failure of sixty percent (60%) of the sorghum producers voting in the referendum to favor continuation of the assessments, the proclamation declaring the result shall provide for the termination of the assessments on April 30, following the date of the referendum.

Added by Laws 1997, c. 151, § 12, emerg. eff. April 25, 1997.  Amended by Laws 2001, c. 146, § 145, emerg. eff. April 30, 2001.  Renumbered from § 1850.12 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§218-300.  Citation.

Sections 19 through 36 of this act shall be known and may be cited as the "Oklahoma Wheat Resources Act".

Added by Laws 1965, c. 59, § 1, emerg. eff. April 7, 1965.  Amended by Laws 2001, c. 146, § 19, emerg. eff. April 30, 2001.  Renumbered from § 1021 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-18-301.  Wheat Utilization, Research and Market Development Commission.

There is hereby recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Wheat Utilization, Research and Market Development Commission for the utilization, research and market development of wheat grown in Oklahoma.

Added by Laws 1965, c. 59, § 2, emerg. eff. April 7, 1965.  Amended by Laws 1982, c. 30, § 1, operative July 1, 1982; Laws 1988, c. 225, § 1; Laws 1994, c. 12, § 1; Laws 2000, c. 94, § 1; Laws 2001, c. 146, § 20, emerg. eff. April 30, 2001.  Renumbered from § 1022 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2—18-302.  Definitions.

As used in the Oklahoma Wheat Resources Act, unless the context otherwise requires:

1.  "Commission" means the Oklahoma Wheat Utilization, Research and Market Development Commission;

2.  "Wheat producer" means anyone personally engaged in growing wheat, who markets wheat in commercial quantities in Oklahoma, and includes both the owner and tenant;

3.  "Commercial quantities" means and includes all bushels of wheat produced for market in any calendar year by a producer;

4.  "First purchaser" means any person, public or private corporation, or partnership buying, accepting for shipment within the state or otherwise acquiring the property in or to wheat from a producer, and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the producer, if the actual or constructive possession of such wheat is taken as part payment or in satisfaction of such mortgage, pledge, lien or claim; and

5.  "Commercial channels" means the sale of wheat for any use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any wheat or product produced from wheat.

Added by Laws 1965, c. 59, § 3, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 1, emerg. eff. June 29, 1981; Laws 2001, c. 146, § 21, emerg. eff. April 30, 2001.  Renumbered from § 1023 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-303.  Commission membership.

A.  With the exception of the ex officio members, the Governor shall appoint a Commission to be known as the Oklahoma Wheat Utilization, Research and Market Development Commission who shall advise and direct the Director of the Wheat Utilization, Research and Market Development Commission.

B.  The Commission shall be composed of five (5) members who:

1.  Are at least twentyfive (25) years of age and residents of Oklahoma;

2.  Have been actually engaged in growing wheat in this state for a period of at least five (5) years; and

3.  Derive a substantial portion of their income from growing wheat.

C.  The five members of the Commission shall be residents of and have farming operations in those areas of the state designated as Districts I through V, one from each District:

1.  District I, consisting of Alfalfa, Garfield, Grant and Major counties;

2.  District II, consisting of Beaver, Cimarron, Ellis, Harper, Texas, Woods and Woodward counties;

3.  District III, consisting of Beckham, Blaine, Canadian, Custer, Dewey, Kingfisher, Roger Mills and Washita counties;

4.  District IV, consisting of Caddo, Comanche, Cotton, Greer, Harmon, Jackson, Kiowa and Tillman counties; and

5.  District V, consisting of all counties east of the western boundary lines of Kay, Noble, Logan, Oklahoma, Cleveland, Grady, Stephens and Jefferson counties.

D.  1.  The Governor shall appoint one member of the Commission for each of the Districts established in subsection C of this section from lists of three nominees for each of the five Districts as selected by the wheat producers of each District in meetings called by the Oklahoma Wheat Utilization, Research and Market Development Commission.

2.  All producers who have paid a fee and left it with the Commission during the current year, as provided in the Oklahoma Wheat Resources Act, shall be eligible to vote in the meetings for their respective Districts; provided, that all wheat producers shall be eligible to vote in the selection of nominees for the initial appointments to the Commission.  It shall be the responsibility of the producer to prove his or her eligibility to vote.

E.  Ex officio, nonvoting members of the Commission shall be the President of the Oklahoma State Board of Agriculture and the Director of the State Extension Service.

Added by Laws 1965, c. 59, § 4, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 2, emerg. eff. June 29, 1981; Laws 2001, c. 146, § 22, emerg. eff. April 30, 2001.  Renumbered from § 1024 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-304.  Appointive members.

A.  Within thirty (30) days after the effective date of this act, the five (5) appointive members of the Oklahoma Wheat Utilization, Research and Market Development Commission shall be appointed as follows:  The member from District I for a term ending June 30, 1966; the member from District II for a term ending June 30, 1967; the member from District III for a term ending June 30, 1968; the member from District IV for a term ending June 30, 1969; and the member from District V for a term ending June 30, 1970.

B.  As the terms of office of such appointees expire, their successors shall be appointed by the Governor for a term of five (5) years as provided in the Oklahoma Wheat Resources Act.

C.  Each member shall hold office until a successor is appointed and has qualified.  A member appointed to fill a vacancy occurring before the expiration of a term of a member for any cause shall be appointed for the remainder of the term.

Added by Laws 1965, c. 59, § 5, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 3, emerg. eff. June 29, 1981; Laws 2001, c. 146, § 23, emerg. eff. April 30, 2001.  Renumbered from § 1025 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-305.  Removal from office.

A member of the Oklahoma Wheat Utilization, Research and Market Development Commission shall be removable by the Governor for cause.  In addition to any other causes, a member ceasing to be a resident of the state, live in the district from which he was appointed, or actually be engaged in growing wheat in the state shall be deemed sufficient cause for removal from office.

Added by Laws 1965, c. 59, § 7, emerg. eff. April 7, 1965.  Amended by Laws 2001, c. 146, § 24, emerg. eff. April 30, 2001.  Renumbered from § 1027 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-18-306.  Election of officers - Meetings - Director.

A.  At the first meeting of each fiscal year, the Oklahoma Wheat Utilization, Research and Market Development Commission shall elect a chair, vice-chair, secretary and treasurer from among the members, and thereafter at the first meeting of each fiscal year.  The Commission shall meet at least once every three (3) months and at such other times as called by the chair or by a majority of the Commission.

B.  The Commission shall appoint a full-time Director who shall carry out the provisions of the Oklahoma Wheat Resources Act.  The Director shall not be one of the appointed Commission members.  No Acting Director or Assistant Director shall serve in a dual capacity while retaining membership as a Commission member.

Added by Laws 1965, c. 59, § 8, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 4, emerg. eff. June 29, 1981; Laws 2001, c. 146, § 25, emerg. eff. April 30, 2001.  Renumbered from § 1028 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-307.  Public policy  Powers of Commission.

It is hereby declared to be the public policy of the State of Oklahoma to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the wheat industry and the economy of the areas producing wheat.  In connection therewith and in furtherance thereof, the Oklahoma Wheat Utilization, Research and Market Development Commission shall have the power to:

1.  Establish an office in Oklahoma City in the Capitol or a capitol office building;

2.  Formulate the general policies and programs of the State of Oklahoma respecting the discovery, promotion, and development of markets and industries for the utilization of wheat, such policies and programs to be closely coordinated with the State Board of Agriculture;

3.  Adopt and devise a program of education and publicity;

4.  Cooperate with local, state, national or other organizations, whether public or private, or voluntary or created by state or national law, engaged in work or activities involving the expenditure of monies promoting the use of chemicals beneficial to farming operations, contacting regulatory agencies affecting grain grading, facilitating the marketing of grain and publishing information on marketing and production problems of wheat farming.  The Commission may enter into contracts and agreements with such organizations or agencies or carrying on a joint campaign of research, promotion and education.  Provided, however, no Commission funds shall be used, directly or indirectly, or as a result of contract or agreement with other persons, or organizations, in supporting or opposing political candidates or political officeholders, and direct lobbying, either state or national, except that the Commission may recommend amendments to the Oklahoma Wheat Resources Act.  Provided, that nothing herein shall restrict the powers of the Commission as set forth in this section;

5.  Promulgate such rules as are necessary to promptly and effectively administer the provisions of the Oklahoma Wheat Resources Act;

6.  Conduct any other program for the utilization, research and market development of wheat grown in the State of Oklahoma as deemed necessary by the Commission;

7.  Call and conduct such meetings and elections as may be necessary in carrying out the provisions of the Oklahoma Wheat Resources Act;

8.  Hire or retain legal counsel to represent wheat producers in matters pertaining to transportation problems and other matters which could result in potential substantial loss to wheat producers; and

9.  Expend Commission funds for the purchase of awards and plaques used in promotional projects, baking contests and recognition of individuals who have made substantial contributions to the wheat industry.

Added by Laws 1965, c. 59, § 9, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 5, emerg. eff. June 29, 1981; Laws 1985, c. 178, § 2, operative July 1, 1985; Laws 2001, c. 146, § 26, emerg. eff. April 30, 2001.  Renumbered from § 1029 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-18-308.  Promotional fee - Assessment and allocation.

A.  There is hereby assessed a fee of one and one-half cent ($0.015) per bushel upon all wheat marketed by wheat producers in this state and sold through commercial channels.  The fee is assessed and imposed on the producer at the time of sale or delivery, and shall be collected and remitted by the first purchaser to the Oklahoma Wheat Utilization, Research and Market Development Commission.  Under the provisions of the Oklahoma Wheat Resources Act, no wheat shall be subject to a fee more than once.

B.  The Commission shall allocate twenty percent (20%) of the one-and-one-half-cent fee levied and collected pursuant to subsection A of this section to the Oklahoma Wheat Research Foundation for the purpose of conducting wheat research, including, but not limited to, utilization and educational projects, less the cost of collecting the fee, such cost not to exceed fifty percent (50%) of the total of the office rental and clerical costs, and the costs of supplies and postage and such cost to be prorated on the basis of eighty percent (80%) to the Commission and twenty percent (20%) to the Oklahoma Wheat Research Foundation.

C.  In order for the Oklahoma Wheat Research Foundation to qualify for the allocation of twenty percent (20%) of collected fees, the Commission shall appoint a member of the Oklahoma Wheat Utilization, Research and Market Development Commission to the Oklahoma Wheat Research Foundation board of directors.

Added by Laws 1965, c. 59, § 10, emerg. eff. April 7, 1965.  Amended by Laws 1976, c. 91, § 1, emerg. eff. May 6, 1976; Laws 1978, c. 145, § 1, emerg. eff. April 5, 1978; Laws 1981, c. 298, § 6, emerg. eff. June 29, 1981; Laws 1998, c. 16, § 1, eff. July 1, 1998; Laws 2001, c. 146, § 27, emerg. eff. April 30, 2001.  Renumbered from § 1030 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-18-309.  Referendum to determine continuation of fee.

A.  Producers may petition for a referendum at any time after five (5) years following the effective date of the Oklahoma Wheat Resources Act to determine if the assessment is to be continued.

B.  The President of the State Board of Agriculture shall call and conduct a referendum if the petitions bear signatures of ten percent (10%) of the wheat producers.  No more than one such referendum shall be conducted in any one thirty-six-month period.  The State Board of Agriculture shall determine if the petition bears the required number of valid signatures.  The President shall announce the referendum at least thirty (30) days prior to the day of voting.  At least thirty (30) days before the referendum, the President shall mail a notice of the referendum to all known wheat producers in the State of Oklahoma who market wheat in commercial quantities.  The notice shall specify the dates, times, and places for holding the referendum.  The notice shall also include a sample ballot with the following wording:

DO YOU FAVOR A CONTINUATION OF THE 15 MILL PER BUSHEL ASSESSMENT ON WHEAT MARKETED IN OKLAHOMA FOR UTILIZATION, RESEARCH AND MARKET DEVELOPMENT?

YES ( ) NO ( )

C.  Places within each county for conducting the referendum shall be designated by the Agricultural Extension Division of Oklahoma State University.  Voting in each county shall be supervised by the county agricultural extension agent, or a person designated by the Extension Division in cases where there is no county agent in a county at the time of the referendum.

D.  The Oklahoma Wheat Utilization, Research and Market Development Commission shall ensure sufficient ballots and supplies necessary for conducting the voting and the tabulation of returns.

E.  Certified results of the referendum in each county shall be transmitted within twenty-four (24) hours after voting ends to the President of the State Board of Agriculture.  The ballots shall be transmitted to the President within forty-eight (48) hours.  Ballots shall be preserved by the President for a period of at least three (3) months.

F.  The results of the referendum shall be determined by the President and the results certified to the Governor, who shall issue a proclamation declaring the results.

G.  The Commission shall bear expenses of advertising and conducting the referendum.

H.  Whenever the question of levying the assessments is disapproved, by failure of sixty percent (60%) of the producers voting in the referendum to favor continuation of the assessments, the proclamation declaring the result shall provide for the termination of the assessments on April 30, following the date of  the referendum.

I.  Thirty (30) days after termination of the assessment, all remaining funds of the Commission shall be transferred to the Experiment Stations of Oklahoma State University, to be used for continued research on wheat.

Added by Laws 1965, c. 59, § 11, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 7, emerg. eff. June 29, 1981; Laws 1998, c. 16, § 2, eff. July 1, 1998; Laws 2001, c. 146, § 28, emerg. eff. April 30, 2001.  Renumbered from § 1031 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-310.  Pledge or mortgage of wheat  Deduction of fee.

A.  In the case of a pledge or mortgage of wheat as security for a loan under the federal price support program, the promotional fee levied pursuant to the provisions of the Oklahoma Wheat Resources Act shall be deducted from the proceeds of such loans at the time the loans are made, or shall be deducted thereafter by agencies of the federal government.  Any producer's note and loan agreement or producer's note and supplemental loan agreement or delivery instructions issued by the federal agency to the producer are hereby approved as fulfilling the requirements for invoices, and such forms shall be deemed to constitute proof of payment of the promotional fee on the wheat listed thereon.

B.  Supplemental or alternate forms which may be proposed by the Commodity Credit Corporation and contained the necessary information may be used without revision of the Oklahoma Wheat Resources Act.

C.  The Commodity Credit Corporation's use of identification numbers in lieu of the name of the producer from whom the fee was collected is hereby approved, provided that authorized officials of the State of Oklahoma will have access at all reasonable times to records in the county agricultural stabilization and conservation offices showing the names of producers to whom such identification numbers have been assigned.

D.  If pledged or mortgaged wheat, described in subsection A of this section, remains in farm storage for the duration of the pledge or mortgage, the promotional fee so paid at the time the loan was made shall be deemed a complete satisfaction of the fee liability unless upon subsequent actual delivery of the wheat from farm storage in satisfaction of the pledge, or mortgage in the amount of One Dollar ($1.00) or more, such underpayment being due solely for the necessity of estimating the quantity of wheat so placed in farm storage.

E.  In connection with the collection of the wheat promotional fee on Commodity Credit Corporation wheat loans disbursed and purchase agreement settlement made, undercollections or overcollections of the wheat promotional fee amounting to One Dollar ($1.00) or less as a result of errors, will not require collection of the underpayment or refund of the overpayment by Commodity Credit Corporation and their responsibility in such cases shall be waived.

Added by Laws 1965, c. 59, § 12, emerg. eff. April 7, 1965.  Amended by Laws 1981, c. 298, § 8, emerg. eff. June 29, 1981; Laws 2001, c. 146, § 29, emerg. eff. April 30, 2001.  Renumbered from § 1032 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-311.  Report and remittance.

A.  The purchaser shall render and have on file a report with the Oklahoma Wheat Utilization, Research and Market Development Commission by the fifteenth day of each calendar quarter following any calendar quarter in which such a purchaser has purchased ten thousand (10,000) or more bushels of wheat.  If less than ten thousand (10,000) bushels have been purchased, in any calendar quarter, the fee may be reported and remitted with the following quarter's return, except that all fees collected must be remitted at least once every six (6) months.

B.  In case any person, business or entity, public or private, subject to the fee, fails to make a report and remittance as required, the Director of the Commission shall determine the amount of the fee according to his or her best judgment and information.  The amount so fixed by the Director shall be prima facie correct.  The person having failed to make the report shall, within ten (10) days after notice of the amount of the fee so fixed and computed by the Director is mailed to such person, pay the fee, together with a penalty of five percent (5%) on the amount of the fee.  The person may dispute the fee as fixed by the Director and request the Commission to hold a hearing to determine the amount of the fee and penalty to be imposed.  No payment shall be made until the Commission enters its order determining the amount of the payment.  When the Commission determines the amount of the payment, the payment shall be paid within ten (10) days of notice of such decision.

Added by Laws 1965, c. 59, § 13, emerg. eff. April 7, 1965.  Amended by Laws 2001, c. 146, § 30, emerg. eff. April 30, 2001.  Renumbered from § 1033 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-312.  Annual reports.

A.  The chair of the Oklahoma Wheat Utilization, Research and Market Development Commission shall submit a written annual report to the Governor, within thirty (30) days after June 30 of each year, showing in detail all income and expenditures and any other facts relevant to the Oklahoma Wheat Resources Act.  The annual report shall also include a list of all officers and employees of the Oklahoma Wheat Utilization, Research and Market Development Commission and shall indicate the official positions of the officers and employees and their salaries.

B.  The report shall be available to the public.  A copy shall be sent to each producer upon whom the fees levied pursuant to the Oklahoma Wheat Resources Act are assessed.

C.  All records of the Commission shall be kept at least three (3) years.

D.  The Oklahoma Wheat Research Foundation shall make an annual report to the chair of the Commission, within fifteen (15) days after June 30 of each year, showing disposition of all funds allocated to it under the provisions of the Oklahoma Wheat Resources Act.

Added by Laws 1965, c. 59, § 14, emerg. eff. April 7, 1965.  Amended by Laws 1976, c. 91, § 2, emerg. eff. May 6, 1976; Laws 1981, c. 298, § 9, emerg. eff. June 29, 1981; Laws 2001, c. 146, § 31, emerg. eff. April 30, 2001.  Renumbered from § 1034 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-313.  Refunds.

A.  Any person, firm or corporation subject to the fee provided in the Oklahoma Wheat Resources Act that objects to the collection of the fee may, within one hundred twenty (120) days following such collection, make application to the Director of the Oklahoma Wheat Utilization, Research and Market Development Commission for a refund of the fee.  Upon receipt of the application the Commission shall refund the fee within thirty (30) days.  Application forms for a refund shall be furnished by the Commission and shall be made available at all places where the fee is required to be collected.

B.  The availability of a refund and instructions describing the process of obtaining a refund shall be posted in a conspicuous public location at all places where the fees are required to be collected.

Added by Laws 1965, c. 59, § 15, emerg. eff. April 7, 1965.  Amended by Laws 1982, c. 30, § 2, operative July 1, 1982; Laws 2001, c. 146, § 32, emerg. eff. April 30, 2001.  Renumbered from § 1035 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-314.  Deposit and disbursement of monies  Annual audits  Fidelity bond.

A.  All monies received by the Oklahoma Wheat Utilization, Research and Market Development Commission from the fees assessed pursuant to the Oklahoma Wheat Resources Act shall be deposited in the State Treasury to the credit of the Commission's Revolving Fund, and shall be disbursed by order of the Commission upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance for audit and payment.

B.  The books, records and accounts of the Commission, and the Oklahoma Wheat Research Foundation in respect to the funds allocated to it under the provisions of the Oklahoma Wheat Resources Act, shall be audited annually by the State Auditor and Inspector.  The cost of the respective audits shall be paid from the funds of the organization for whom the audit is made.

Added by Laws 1965, c. 59, § 16, emerg. eff. April 7, 1965.  Amended by Laws 1979, c. 30, § 59, emerg. eff. April 6, 1979; Laws 2001, c. 146, § 33, emerg. eff. April 30, 2001.  Renumbered from § 1036 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-315.  Investment of monies.

By order of the director of the Oklahoma Wheat Utilization, Research and Market Development Commission, with approval of the members of the Commission, any of the monies in the Wheat Utilization, Research and Market Development Commission Revolving Fund may be invested in securities of the state or federal government.  The monies may also be deposited in certificates of deposit or in savings accounts or certificates of any bank, trust company or savings and loan association insured by a federal agency.  These securities, certificates of deposit, savings accounts or savings certificates shall be placed in the care of the State Treasurer, who shall collect the principal and interest when due and pay both into the Oklahoma Wheat Utilization, Research and Market Development Commission Revolving Fund.

Added by Laws 1981, c. 46, § 1, eff. July 1, 1981.  Amended by Laws 2001, c. 146, § 34, emerg. eff. April 30, 2001.  Renumbered from § 1036.1 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-316.  Cooperation with other organizations.

The Oklahoma Wheat Utilization, Research and Market Development Commission may cooperate with and enter into contracts with proper local, state or national organizations, public or private, in carrying out the purposes of the Oklahoma Wheat Resources Act.

Added by Laws 1965, c. 59, § 17, emerg. eff. April 7, 1965.  Amended by Laws 2001, c. 146, § 35, emerg. eff. April 30, 2001.  Renumbered from § 1037 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§218-317.  Violations.

Any person violating any of the provisions of the Oklahoma Wheat Resources Act shall be guilty of a misdemeanor.

Added by Laws 1965, c. 59, § 18, emerg. eff. April 7, 1965.  Amended by Laws 2001, c. 146, § 36, emerg. eff. April 30, 2001.  Renumbered from § 1038 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-19-1.  State-federal cooperative agreement - Grading of fruits, nuts, and vegetables.

A.  The Oklahoma Department of Agriculture, Food, and Forestry may enter into any cooperative agreement with the United States Department of Agriculture to certify or establish an inspection service for the purpose of grading fruits, nuts, and vegetables.

B.  The terms and conditions of the cooperative agreement shall be the governing authority for the inspection service.  The cooperative agreement shall include, but not be limited to, the establishment or certification of an inspection service and the grading of fruits, nuts, and vegetables.

C.  To implement the terms of any state-federal cooperative agreement regarding the establishment or certification of an inspection service, the Department may employ personnel to oversee and supervise the inspection service.

D.  Personnel of the inspection service shall not be employees of the state for any purpose and shall not be entitled to any state benefits including, but not limited to accrual of leave, insurance, longevity, retirement, unemployment, or workers compensation.

E.  The legislature shall not appropriate funds for the operation of an inspection service established or certified to implement a cooperative agreement pursuant to this section.  The legislature may appropriate funds necessary for the Department to employ personnel to supervise and oversee an inspection service.

F.  Inspection service activities conducted under a cooperative agreement pursuant to this section shall be self-financed.  The inspection service shall charge a fee to any person who receives inspection services pursuant to the terms of a cooperative agreement.  The fees shall be commensurate to the costs of the inspection service.

Added by Laws 2004, c. 155, § 1, emerg. eff. April 26, 2004.

§2-20-1.  Legislative intent.

It is the intent of the Legislature that the amendments and the new law contained in this act shall only apply to swine and operations which house swine except as otherwise provided by Sections 17, 18 and 19 of this act.

Added by Laws 1998, c. 404, § 1, eff. Aug. 1, 1998.  Renumbered from § 9-200 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-2.  Short title and purpose.

A.  Sections 9-201 through 9-215 of this title shall be known and may be cited as the "Oklahoma Concentrated Animal Feeding Operations Act".

B.  The purpose of the Oklahoma Concentrated Animal Feeding Operations Act is to provide for environmentally responsible construction and expansion of animal feeding operations and to protect the safety, welfare and quality of life of persons who live in the vicinity of an animal feeding operation.

Added by Laws 1969, c. 116, § 1.  Amended by Laws 1997, c. 331, § 1, eff. Sept. 1, 1997.  Renumbered from § 9-201 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-3.  Definitions.

A.  Concentrated animal feeding operations are point sources subject to the license program established pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act.

B.  As used in the Oklahoma Concentrated Animal Feeding Operations Act:

1.  "Affected property owner" means a surface landowner within:

a. one (1) mile of the designated perimeter of an animal feeding operation which:

(1) does not meet the definition of a licensed managed feeding operation, or

(2) is previously unlicensed or an expanding licensed managed feeding operation with a capacity of two thousand (2,000) or less animal units, or

b. two (2) miles of the designated perimeter of a licensed managed feeding operation or an expanding operation with a capacity of more than two thousand (2,000) animal units for which a license is being sought;

2.  "Animal feeding operation" means a lot or facility where the following conditions are met:

a. animals have been, are, or will be stabled or confined and fed or maintained for a total of ninety (90) consecutive days or more in any twelve-month period, and

b. crops, vegetation, forage growth or post-harvest residues are not sustained in the normal growing season over any portion of the lot or facility.

The term "animal feeding operation" shall not include a racetrack licensed by the Oklahoma Horse Racing Commission to hold pari-mutuel race meetings pursuant to the Oklahoma Horse Racing Act if such facility discharges to a publicly owned treatment works, or an aquatic animal production facility;

3.  "Animal unit" means a unit of measurement for any animal feeding operation calculated by adding the following numbers:  The number of slaughter and feeder cattle multiplied by one (1), plus the number of mature dairy cattle multiplied by one and four-tenths (1.4), plus the number of swine weighing over twenty-five (25) kilograms, approximately fifty-five (55) pounds, multiplied by four-tenths (0.4), plus the number of weaned swine weighing under twenty-five (25) kilograms multiplied by one-tenth (0.1), plus the number of sheep multiplied by one-tenth (0.1), plus the number of horses multiplied by two (2);

4.  "Animal waste" means animal excrement, animal carcasses, feed wastes, process wastewaters or any other waste associated with the confinement of animals from an animal feeding operation;

5.  "Animal Waste Management Plan" or "AWMP" means a written plan that includes a combination of conservation and management practices designed to protect the natural resources of the state prepared by an owner or operator of an animal feeding operation as required by the Department pursuant to the provisions of Section 9-205.3 of this title;

6.  "Animal waste management system" means a combination of structures and nonstructural practices serving an animal feeding operation that provides for the collection, treatment, disposal, distribution, storage and land application of animal waste;

7.  "Artificially constructed" means constructed by humans;

8.  "Best Management Practices" or "BMPs" means schedules of activities, prohibitions of practices, maintenance procedures, and other management practices to prevent or reduce the pollution of waters of the state as established by the State Department of Agriculture pursuant to Section 9-205.3 of this title;

9.  "Board" means the State Board of Agriculture;

10.  "Common ownership" includes but is not limited to any corporation, partnership or individual where the same owner has power or authority to manage, direct, restrict, regulate or oversee the operation or has financial control of the facility;

11.  "Concentrated animal feeding operation" or "CAFO" means:

a. a licensed managed feeding operation, or

b. an animal feeding operation which meets the following criteria:

(1) more than the number of animals specified in any of the following categories are confined:

(a) 1,000 slaughter and feeder cattle,

(b) 700 mature dairy cattle, whether milk or dry cows,

(c) 500 horses,

(d) 10,000 sheep or lambs,

(e) 55,000 turkeys,

(f) 5,000 ducks, or

(g) 1,000 animal units, and

(2) pollutants are discharged into waters of the state.  Provided, no animal feeding operation pursuant to this subparagraph shall be construed to be a concentrated animal feeding operation if such animal feeding operation discharges only in the event of a twenty-five-year, twenty-four-hour storm event, or

c. an animal feeding operation which meets the following criteria:

(1) more than the number of animals specified in any of the following categories are confined:

(a) 300 slaughter or feeder cattle,

(b) 200 mature dairy cattle, whether milk or dry cows,

(c) 750 swine each weighing over 25 kilograms or approximately 55 pounds,

(d) 3,000 weaned swine each weighing under 25 kilograms,

(e) 150 horses,

(f) 3,000 sheep or lambs,

(g) 16,500 turkeys,

(h) 30,000 laying hens or broilers, if the facility has continuous overflow watering,

(i) 9,000 laying hens or broilers, if the facility has a liquid manure system,

(j) 1,500 ducks, or

(k) 300 animal units, and

(2) either one of the following conditions are met:

(a) pollutants are discharged into waters of the state through an artificially constructed ditch, flushing system or other similar artificially constructed device, or

(b) pollutants are discharged directly into navigable waters which originate outside of and pass over, across or through the facility or otherwise come into direct contact with the animals confined in the operation.

Provided, however, that no animal feeding operation pursuant to this subparagraph is a concentrated animal feeding operation if such animal feeding operation discharges only in the event of a twenty-five-year, twenty-four-hour storm event, or

d. the Board determines that the operation is a significant contributor of pollution to waters of the state pursuant to Section 9-204.1 of this title;

12.  "Department" means the State Department of Agriculture;

13.  "Designated perimeter" means the perimeter of any structure or combination of structures utilized to control animal waste until it can be disposed of in an authorized manner.  Such structures shall include but not be limited to pits, burial sites, barns or roof-covered structures housing animals, composters, waste storage sites, or retention structures or appurtenances or additions thereto;

14.  "Expanding operation" means:

a. a facility that either increases its animal unit capacity to a number that causes the facility to initially meet the definition of a licensed managed feeding operation, or

b. a licensed managed feeding operation that seeks to increase its licensed capacity in excess of five percent (5%) of the original facility's licensed capacity;

15.  "Facility" means any place, site or location or part thereof where animals are kept, handled, housed, or otherwise maintained and processed and includes but is not limited to buildings, lots, pens, and animal waste management systems;

16.  "Interested party" means an affected property owner who validly requests an individual hearing, in accordance with the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto regarding the issuance of an animal feeding operation license and asserts rights to relief in respect to or arising out of the same license;

17.  "Land application" means the spreading on, or incorporation of animal waste into the soil mantle primarily for beneficial purposes;

18.  "Licensed managed feeding operations (LMFO)" means an animal feeding operation primarily using a liquid animal waste management system, where animals are primarily housed in a roof-covered structure and which has more than the number of animals specified in any of the following categories confined:

a. 2,500 swine each weighing over 25 kilograms, approximately 55 pounds,

b. 10,000 weaned swine each weighing under 25 kilograms,

c. 100,000 laying hens or broilers, if the facility has continuous overflow watering,

d. 30,000 laying hens or broilers, if the facility has a liquid manure system, or

e. any combination of swine weighing over twenty-five (25) kilograms or under twenty-five (25) kilograms which would equal one thousand (1,000) animal units;

19.  "Liquid animal waste management system" means any animal waste management system which uses water as the primary carrier of such waste into a primary retention structure;

20.  "Managing operator" means the owner or one who is responsible for the management of each facility of a concentrated animal feeding operation or animal feeding operation;

21.  "Nutrient-limited watershed" means a watershed of a waterbody which is designated as "nutrient-limited" in the most recent Oklahoma Water Quality Standards;

22.  "Nutrient-vulnerable groundwater" means groundwater which is designated "nutrient-vulnerable" in the most recent Oklahoma Water Quality Standards;

23.  "Odor Abatement Plan" or "OAP" means schedules of activities, prohibitions of practices, maintenance procedures and other management practices to prevent or reduce odor as established by the State Department of Agriculture pursuant to Section 10 of this act;

24.  "Occupied residence" means a habitable structure designed and constructed for full-time occupancy in all weather conditions which:

a. is not readily mobile,

b. is connected to a public or permanent source of electricity and a permanent waste disposal system or public waste disposal system, and

c. is occupied as a residence;

25.  "Pollution Prevention Plan" or "PPP" means a written plan to control the discharge of pollutants which has been prepared in accordance with industry-acceptable engineering and management practices by the owner or operator of an animal feeding operation as required pursuant to Section 9-205.2 of this title;

26.  "Process wastewater" means any water utilized in the facility that comes into contact with any manure, litter, bedding, raw, intermediate, or final material or product used in or resulting from the production of animals and any products directly or indirectly used in the operation of a facility, such as spillage or overflow from animal watering systems; washing, cleaning, or flushing pens, barns, manure pits, direct contact, swimming, washing or spray cooling of animals; and dust control and any precipitation which comes into contact with animals or animal waste;

27.  "Retention structures" includes but is not limited to all collection ditches, conduits and swales for the collection of runoff water and process wastewater, and basins, ponds and lagoons or other structures used to store animal wastes;

28.  "Waste facility" means any structure or combination of structures utilized to control animal waste until it can be disposed of in an authorized manner.  Such structures shall include but not be limited to pits, burial sites, barns or roof-covered structures housing animals, compostors, waste storage sites, or retention structures or appurtenances or additions thereto; and

29.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof.  Process wastewaters shall not be considered as waters of the state if contaminated at the site.

Added by Laws 1969, c. 116, § 2.  Amended by Laws 1973, c. 70, § 1, emerg. eff. April 27, 1973; Laws 1981, c. 77, § 1, eff. Oct. 1, 1981; Laws 1997, c. 331, § 2, eff. Sept. 1, 1997; Laws 1998, c. 404, § 2, eff. Aug. 1, 1998.  Renumbered from § 9-202 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-4.  Rulemaking and employing authority.

The State Board of Agriculture is authorized to promulgate rules for the administration, and implementation and enforcement of the Oklahoma Concentrated Animal Feeding Operations Act.  For the performance of its duties and responsibilities, the Board is authorized to employ such personnel and agents as may be required within the funds available.

Added by Laws 1969, c. 116, § 3.  Amended by Laws 1997, c. 331, § 3, eff. Sept. 1, 1997.  Renumbered from § 9-203 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-5.  Rule advisory committee.

A.  The State Board of Agriculture shall appoint a rule advisory committee who, without compensation, shall act as advisors to the Board in the formulation of the rules promulgated pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

The committee shall consist of:

1.  One member who shall represent the beef cattle producers;

2.  One member who shall represent the dairy producers;

3.  One member who shall represent the pork producers;

4.  One member who shall represent the poultry producers;

5.  One member who shall represent the field of hydrogeology;

6.  One member who shall be a soil scientist;

7.  One member designated by the Secretary of the Environment;

8.  One member who shall be a biological systems engineer;

9.  One member who shall represent the field of water quality science;

10.  One member who shall represent the field of ecology; and

11.  Two members who shall represent the general public.

Of the initial members, four shall serve for one-year terms; four shall serve for two-year terms; and four shall serve for three-year terms.  Thereafter, all members shall serve for three-year terms; provided, all members shall serve at the pleasure of the Board.

B.  Except for emergency rules, the State Department of Agriculture shall submit proposed rules to the rule advisory committee at the same time as the Department causes notice to be published in "The Oklahoma Register" pursuant to subsection B of Section 303 of Title 75 of the Oklahoma Statutes.  Comments of the rule advisory committee shall be submitted to the members of the Board at least fifteen (15) days prior to any official action by the Board on the rules.

C.  Proposed emergency rules shall be submitted by the Department to the rule advisory committee at least five (5) days prior to the rules being considered by the Board.

Added by Laws 1969, c. 116, § 4.  Amended by Laws 1994, c. 289, § 1, emerg. eff. June 6, 1994; Laws 1997, c. 331, § 4, eff. Sept. 1, 1997; Laws 1998, c. 404, § 4, eff. Aug. 1, 1998.  Renumbered from § 9-204 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-6.  Licensure.

A.  1.  Any animal feeding operation meeting the criteria defining a concentrated animal feeding operation shall be required to obtain a license to operate pursuant to the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto.

2.  No animal feeding operation which voluntarily obtains a license pursuant to the Concentrated Animal Feeding Operations Act shall be considered to be a concentrated animal feeding operation unless the operation meets the definition of concentrated animal feeding operation.

3.  Any animal feeding operation other than a concentrated animal feeding operation, regardless of the number of animals, shall only be required to be licensed pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto if the State Board of Agriculture determines the operation to be a significant contributor of pollution to waters of the state pursuant to subsection D of this section.

B.  1.  Two or more animal feeding operations under common ownership are considered, for the purposes of licensure, to be a single animal feeding operation if they adjoin each other or if they use a common area or system for the disposal of wastes.

2.  After September 1, 1997, any licensed managed feeding operation shall be required to obtain a license for any increase in excess of five percent (5%) of the original facility's licensed capacity.

C.  Expanding operations shall be required to seek a new license prior to expansion.  Change in species or ratio of species mix alone shall not be defined as an expanding operation as long as the increase in animal unit capacity does not exceed five percent (5%).

D.  1.  The State Board of Agriculture may make a case-by-case designation of concentrated animal feeding operations pursuant to this section.  Any animal feeding operation may be designated as a concentrated animal feeding operation if it is determined to be a significant contributor of pollution to the waters of the state.  In making this designation, the Board shall consider the following factors:

a. the size of the animal feeding operation and the amount of wastes reaching waters of the state,

b. the location of the animal feeding operation relative to waters of the state,

c. the means of conveyance of animal waste and wastewater into waters of the state,

d. the method of disposal for animal waste and process wastewater disposal,

e. the slope, vegetation, rainfall and other factors affecting the likelihood or frequency of discharge of animal wastes and process wastewaters into waters of the state, and

f. other such factors relative to the significance of the pollution problem sought to be regulated.

2.  In no case shall an application for a license be required from an animal feeding operation pursuant to this subsection until there has been an on-site inspection of the operation and a determination by the State Department of Agriculture that the operation is a concentrated animal feeding operation.  Should the Department determine that the operation is a concentrated animal feeding operation, the Department shall notify the operation of such determination and of an opportunity for the owner or operator of the facility to request an administrative hearing on the issue.

3.  Process wastewater in the overflow may be discharged to navigable waters whenever rainfall events, either chronic or catastrophic, cause an overflow of process wastewater from a retention structure properly designed, constructed and operated to contain all process wastewaters plus the runoff from a twenty-five-year, twenty-four-hour rainfall event for the location of the point source.  There shall be no effluent limitations on discharges from a waste facility constructed and properly maintained to contain the twenty-five-year, twenty-four-hour storm event; provided the proper design, construction and operation of the retention structure shall include but not be limited to one (1) foot of free board.

E.  After September 1, 1997, no new concentrated animal feeding operation or expansion of a concentrated animal feeding operation requiring a license pursuant to the Oklahoma Concentrated Animal Feeding Operations Act shall be constructed or placed in operation unless final design plans, specifications and a Pollution Prevention Plan developed pursuant to Section 9-205.2 of this title have been approved by the Department.

F.  After the effective date of this act, no new licensed managed feeding operation or expanding operation shall be constructed until a building permit for such facility or expansion has been issued by the Department.  No new licensed managed animal feeding operation or expanding operation shall be placed in operation until a license for such facility or expansion has been issued by the Department.

Added by Laws 1997, c. 331, § 5, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 5, eff. Aug. 1, 1998.  Renumbered from § 9-204.1 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-7.  Application for license.

A.  The State Board of Agriculture shall cause to be prepared and available, for any person desiring or required to apply for a license to operate a new or previously unlicensed animal feeding operation or expanding operation, the necessary forms and applications.

B.  The application for a license to operate a new or previously unlicensed animal feeding operation or expanding operation shall contain, as a minimum, the following information:

1.  Name and address of the owner and operator of the facility;

2.  Name and address of the animal feeding operation;

3.  Capacity in animal units, and number and type of animals housed or confined;

4.  A diagram or map and legal description showing geographical location of the facility on which the perimeters of the facility are designated, location of waters of the state, including, but not limited to, drainage from the facility, animal waste storage facilities and land application sites owned or leased by the applicant;

5.  A copy of the Pollution Prevention Plan containing an Animal Waste Management Plan, Best Management Practices, Odor Abatement Plan or such other plan authorized by the Oklahoma Concentrated Animal Feeding Operations Act and approved by the Department;

6.  A copy of the written waiver by an adjacent property owner to the facility releasing specified setback requirements as provided by Section 9-210.1 of this title; and

7.  Any other information deemed necessary by the State Department of Agriculture to administer the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated thereto.

C.  1.  An application for renewal of a license to operate an animal feeding operation shall be considered to be properly filed when the Department has received a completed renewal application and payment of fees from the applicant.

2.  If the application for renewal is denied, written notification of the denial and an opportunity for an administrative hearing on the denial shall be given to the applicant by the Department.  The notification shall set forth the reasons for the denial, steps necessary to meet the requirements for issuance of the renewal license and the opportunity for the applicant to request an administrative hearing.

D.  No new licensed managed feeding operation or expanding operation shall be constructed until a building permit for such facility or expansion has been issued by the Department.  No new licensed managed feeding operation shall be placed in operation until a license for such a facility or expansion has been issued by the Department.

E.  For transfer of a license to a new owner or operator, the following conditions shall be met:

1.  The new owner or operator shall submit to the Department a transfer application, attaching any change of conditions resulting from the transfer of ownership or operation;

2.  After receipt of the information required, the Department shall review the information, and within sixty (60) days, issue approval or denial of the transfer.  Transfer of a license shall be denied only if:

a. the new owner or operator cannot comply with the requirements of transfer,

b. the Department finds a material or substantial change in conditions since the issuance of the original license to operate the animal feeding operation,

c. failure of the new owner or operator to meet any other conditions or requirements for compliance established by the Department pursuant to the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated thereto, or

d. the new owner or operator has failed to meet the requirements of Section 9-211 of this title; and

3.  If a transfer is denied, written notification of such denial and an opportunity for an administrative hearing on the denial shall be given to the applicant for a transfer license by the Department.  The notification shall set forth the reasons for the denial, steps necessary to meet the requirements for a transfer license and the opportunity for the applicant to request an administrative hearing.

F.  Any suspension or revocation or nonrenewal of a license issued pursuant to the Oklahoma Concentrated Animal Feeding Operations Act by the Board shall be made in accordance with Section 9-211 of this title.

G.  In addition to other information required for issuance of a new or transfer license, an application for a new or transfer license for a concentrated animal feeding operation shall be under oath and shall contain the following information:

1. a. A statement of ownership.

(1) If the applicant is a firm or partnership, the name and address of each member thereof shall be included in the application.

(2) If the applicant is a corporation, the name and address of the corporation and the name and address of each officer and registered agent of the corporation shall be included in the application.

(3) If the applicant is a partnership or other legal entity, the name and address of each partner and stockholder with an ownership interest of ten percent (10%) or more shall be included in the statement.

b. The information contained in the statement of ownership shall be public information and shall be available upon request from the Board;

2.  The name and address of the management, if the management is not the applicant and is acting as agent for the applicant;

3. a. An environmental history from the past three (3) years of any concentrated animal feeding operation established and operated by the applicant or any other operation with common ownership in this state or any other state.  Such environmental history shall include but not be limited to all citations, administrative orders or penalties, civil injunctions or other civil actions, criminal actions, past, current and ongoing, taken by any person, agency or court relating to noncompliance with any environmental law, rule, agency order, or court action relating to the operation of an animal feeding operation.

b. A copy of all records relating to the environmental history required by this paragraph shall accompany the application.

c. Noncompliance with a final agency order or final order or judgment of a court of record which has been set aside by a court on appeal of such final order or judgment shall not be considered a final order or judgment for the purposes of this subsection;

4.  Environmental awards or citations received or pollution prevention or voluntary remediation efforts undertaken by the applicant; and

5.  Any other information or records required by the Department for purposes of implementing the Oklahoma Concentrated Animal Feeding Operations Act or rules promulgated thereto.

H.  1.  For licensed managed feeding operations licensed on or after August 1, 1998, all employees of a proposed licensed managed feeding operation whose duties include treatment, storage or application of animal waste shall provide proof of certification of satisfactory completion of formal education or training in the areas of waste management and odor control as specified by rules promulgated by the Board.  Proof of certification of a minimum of nine (9) hours of training and education must be submitted either with the license application or within six (6) months of the date of the application for the license.

2.  All employees of a licensed managed feeding operation licensed before August 1, 1998, whose duties include treatment, storage or application of animal waste shall provide proof of certification of satisfactory completion of formal education or training in the areas of waste management and odor control.  Proof of certification of a minimum of nine (9) hours of training and education must be submitted by June 1, 1999.

3.  The Department shall require a minimum of three (3) hours of annual refresher training for any employee of a licensed managed feeding operation whose duties include treatment, storage or application of animal waste.

4.  Appropriate curricula and course content shall be developed under the supervision of Oklahoma State University Cooperative Extension Service, which shall provide certification to the Department.

5.  Failure to obtain the prerequisite and annual training and education as required in this subsection shall be deemed a violation of the Oklahoma Concentrated Animal Feeding Operations Act.

I.  1.  In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation, or certification in, omits material data from, or tampers with any application for a license, or notice relating to the determination of affected property owners, shall, upon conviction thereof, be guilty of a misdemeanor and may be subject to a fine of not more than Ten Thousand Dollars ($10,000.00) for each such violation.  In addition, the Department shall deny licensure to the applicant or may require submission of a new application.

2.  The responsibility for ensuring that all affected property owners are notified pursuant to the provisions of this section shall be upon the applicant.

Added by Laws 1969, c. 116, § 5.  Amended by Laws 1997, c. 331, § 6, eff. Sept. 1, 1997; Laws 1998, c. 404, § 6, eff. Aug. 1, 1998.  Renumbered from § 9-205 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-8.  Notice and hearing requirements.

A.  1.  Any person applying for a license for an animal feeding operation shall comply with the notice and hearing requirements as specified by this section and rules promulgated pursuant thereto.

2.  Notice requirements shall include notice to affected property owners by certified mail return receipt requested pursuant to subsection C of this section and public notice pursuant to subsection D of this section.

B.  After submission of a completed application as provided by the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated thereto, the State Department of Agriculture shall have sixty (60) days to review the application for a new or expanding operation for physical and technical suitability.

C.  1.  After such review and after the applicant has submitted any required information to the Department, the Department shall require the applicant to notify all affected property owners of the proposed facility or expanding operations.  Such notice shall be sent by certified mail, return receipt requested.  The notice shall identify that an application for an animal feeding operation has been submitted to the Department, the location where the facility is to be located, that a hearing may be requested pursuant to this subsection, and the date the application will be available for public review, which shall begin no earlier than the day following the certified mailing of all the required notices and such other information required by the Department.

2.  Each affected property owner requesting a hearing shall submit, in writing, the following information:

a. the name and address of the interested party and proof of standing by showing that the interested party is an affected property owner,

b. a statement of specific allegations showing that the proposed facility or expanding operation may have a direct, substantial and immediate effect upon a legally protected interest of the interested party, and

c. the relief sought by the interested party.

3.  If any of the affected property owners request an administrative hearing, such hearing shall be held by the Department within not less than thirty (30) days nor more than sixty (60) days after the close of the public review period pursuant to subsection D of this section.  All interested parties may be joined as parties to the hearing pursuant to rules promulgated by the State Board of Agriculture.

4. a. In addition to any other information deemed necessary by the Department, at the hearing the Department shall hear testimony and accept evidence pertaining to the physical and technical suitability of the proposed facility or expanding operations.  In addition, any interested party may present specific allegations based on scientific and technical findings of fact showing that the proposed facility or expanding operations may have a direct, substantial and immediate effect upon a legally protected interest of the affected property owner.

b. For applications submitted on and after the effective date of this act, the Department shall deny the issuance of a license to an applicant for a licensed managed feeding operation if an interested party within:

(1) one (1) mile of the designated perimeter of the proposed licensed managed feeding operation or expansion thereof, or

(2) the setback distance of an occupied residence as provided in subsection A of Section 16 of this act if such setback distances are greater than one (1) mile,

proves that the granting of the license will cause significant harm to the property value of the interested party.

5.  Any administrative hearing held pursuant to the provisions of this subsection shall comply with Article II of the Administrative Procedures Act and rules promulgated pursuant thereto by the Department.

6.  Establishment of property usage which is the date the animal feeding operation application was made available, pursuant to this section, for public review versus date of initial construction or placement of occupied residence shall be given consideration when determining a contested matter between an applicant and an interested party on issues other than pollution of the waters of the state.

D.  1.  In addition to the individual notice required by subsection C of this section, the Department shall require the applicant to give public notice of the opportunity to comment on the granting of the license.

2.  The public notice for a new or expanding operation shall be published as a legal notice prior to the date the application is available for public viewing, in at least one newspaper of general circulation in the county where the proposed facility or expanding operation is to be located.

3.  The notice shall identify locations where the application shall be available for viewing.  Such locations shall include the office of the Department and a specific public location in the county where the proposed facility or expanding operation is to be located.

4.  The application shall be available for public review during normal business hours.  The copies of the application posted for public viewing shall be complete except for proprietary provisions otherwise protected by law and must remain posted during normal business hours for at least twenty (20) working days after notice is published.

5.  The Department, as necessary, may hold public meetings at a location convenient to the population center nearest the proposed facility or expanding operation to address public comments on the proposed facility or expanding operation.

E.  Prior to the issuance of any license for an animal feeding operation, or expanding operation, the Department shall require the applicant to submit:

1.  Documentation certifying notice has been issued to all affected property owners.  A map of all affected property owners and the corresponding mailing list shall be submitted with each application; and

2.  Proof of publication notice of a new or expanding application for an animal feeding license required by this section.

F.  Applicants for licenses for licensed managed feeding operations with a capacity of more than two thousand (2,000) animal units which have given the notice required by this section to all surface property owners within one (1) mile of the designated perimeter of the operation prior to March 9, 1998, shall not be required to provide notice by mail to owners of surface property more than one (1) mile but within two (2) miles of the designated perimeter of the operation.

Added by Laws 1997, c. 331, § 7, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 7, eff. Aug. 1, 1998.  Renumbered from § 9-205.1 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-9.  Pollution Prevention Plan.

A.  A Pollution Prevention Plan shall be developed by each licensed managed feeding operation prior to the submission of an application pursuant to the provisions of this section and rules promulgated by the State Board of Agriculture pursuant thereto.  The Pollution Prevention Plan shall include, but not be limited to, provisions for documentation of structural controls, documentation of Best Management Practices, an approved plan for the disposal of animal waste and recordkeeping provisions.

B.  An animal feeding operation licensed pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act, other than a licensed managed feeding operation, shall develop a Pollution Prevention Plan or may substitute equivalent measures contained in a site-specific Animal Waste Management Plan prepared pursuant to Section 9-205.3 of this title.  Design and construction criteria developed by the United States Department of Agriculture Natural Resources Conservation Service, may be substituted for the documentation of design capacity and construction requirements.

C.  1.  The Pollution Prevention Plan shall be signed by the owner or as otherwise authorized by the State Department of Agriculture and a copy shall be retained on site.

2.  The animal feeding operation shall amend the Pollution Prevention Plan and obtain approval of the Department prior to any change in design, construction, operation or maintenance, which has significant effect on the potential for the discharge of pollutants to the waters of the state.

D.  If, after reviewing the Pollution Prevention Plan, the Department determines that the Plan does not meet one or more of the minimum requirements, the animal feeding operation shall make and implement appropriate changes to the Plan as required by the Department pursuant to the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto.

E.  The Pollution Prevention Plan shall provide and require presite approval by Departmental personnel prior to construction.  During construction, the Department shall monitor the construction process as deemed necessary by the Department in an attempt to verify the construction of the facility is done according to plans and acceptable engineering standards to reduce or eliminate the potential of pollution.

F.  In addition to other requirements specified by this section, the Pollution Prevention Plan shall include but not be limited to:

1.  A description of potential sources, activities and materials which may reasonably be expected to or could potentially add pollutants to runoff from the facility;

2.  A map, indicating an outline of the drainage area of the facility, and each existing structural control measure designed to reduce pollutants in wastewater and precipitation runoff in all surface waters of the state;

3.  A spill contingency plan for potential pollutants;

4.  All existing sampling data of groundwater, nitrate and coliform bacteria levels, soil tests from land application sites and animal waste nutrient sampling;

5.  A description of management controls appropriate for the facility.  The management controls shall include, but not be limited to:

a. the location and a description of existing structural and nonstructural controls,

b. documentation of retention structure capacity and the assumptions and calculations used in determining the appropriate volume capacity, and

c. a description of the design standards for the retention facility embankments;

6.  A description of the design standards for any retention facilities;

7.  Training requirements for employees;

8.  Documentation relating to any hydrologic connection between the contained wastewater and waters of the state which complies with Section 9-205.4 of this title; and

9.  Requirements that all irrigation systems into which any animal waste will be injected shall be equipped as specified by Section 9-205.5 of this title.

G.  The following records shall be maintained at the site as long as the facility is in operation:

1.  Water level in the retention structure;

2.  Daily precipitation records from on-site rain gauge;

3.  Incident reports such as spills and other discharges;

4.  Inspection and maintenance reports;

5.  Findings from annual inspections of the entire facility;

6.  Log of preventive maintenance and employee training that was completed;

7.  Log of removal of animal waste sold or given to other persons for disposal;

8.  Other specific information deemed necessary by the Department to implement the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto;

9.  Copy of general permit issued by the federal Environmental Protection Agency if applicable, a copy of the completed Pollution Prevention Plan, and other specific records deemed necessary by the Department to implement the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto; and

10.  The notarized statement signed by the applicant accepting full responsibility for properly closing all waste retention structures pursuant to subsection I of this section.

H.  Any analyses required by the provisions of the Oklahoma Concentrated Animal Feeding Operations Act or rules promulgated thereto shall be performed by a qualified independent testing laboratory certified by the Department of Environmental Quality and approved by the Department.

I.  The applicant shall sign a notarized statement accepting full responsibility for properly closing all waste retention structures if the facility ceases to function or is ordered to close by action of the Department.  When a license is transferred, the new owner or lessee shall submit a signed notarized statement accepting full responsibility for properly closing all waste retention structures if the facility ceases to function or is ordered to close by action of the Department.

Added by Laws 1997, c. 331, § 8, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 8, eff. Aug. 1, 1998.  Renumbered from § 9-205.2 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-10.  Best Management Practices.

A.  1.  All licensed managed feeding operations shall utilize Best Management Practices meeting the conditions and requirements established by subsection B of this section and by rules promulgated by the State Board of Agriculture pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

2.  Animal feeding operations licensed pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act other than licensed managed feeding operations shall utilize Best Management Practices, or may substitute for best management practice equivalent measures contained in a site-specific Animal Waste Management Plan meeting the conditions and requirements established by subsection C of this section and by rules promulgated by the Board pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

B.  The criteria for Best Management Practices shall be promulgated by rule by the Board, based upon existing physical and economic conditions, opportunities and constraints and shall include, but not be limited to, the following:

1.  There shall be no discharge of process wastewater to waters of the state except in accordance with the provisions of the Oklahoma Concentrated Animal Feeding Operations Act;

2.  Animal waste shall be isolated from outside surface drainage by ditches, dikes, berms, terraces or other such structures except for a twenty-five-year, twenty-four-hour rainfall event;

3.  No waters of the state shall come into direct contact with the animals confined on the animal feeding operation;

4.  Animal waste handling, treatment, management and removal shall:

a. not create an environmental or a public health hazard,

b. not result in the contamination of public or private drinking water supplies,

c. conform with Oklahoma Water Quality Standards,

d. comply with the Odor Abatement Plan for licensed managed feeding operations and shall not otherwise create unnecessary and unreasonable odors.  Odors are unnecessary and unreasonable if such odors may be reduced by more efficient management practices at a reasonable expense,

e. not violate any state or federal laws relating to endangered or threatened species of plant, fish or wildlife or to migratory birds,

f. conform to the Pest Management Plans for licensed managed feeding operations as required by rules promulgated by the State Board of Agriculture,

g. conform to such other handling, treatment and management and removal requirements deemed necessary by the State Department of Agriculture to implement the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto, and

h. ensure that watersheds and groundwater are adequately protected; and

5.  If, for any reason, there is a discharge, the licensee is required to make immediate notification to the Department.  The report of the discharge shall include:

a. a description and cause of the discharge, including a description of the flow path to the receiving water body,

b. an estimation of the flow rate and volume discharged,

c. the period of discharge, including exact dates and times, and if not already corrected, the anticipated time the discharge is expected to continue,

d. steps taken to reduce, eliminate and prevent recurrence of the discharge, and

e. test results for fecal coliform bacteria, five-day biochemical oxygen demand (BOD5), total suspended solids (TSS), ammonia nitrogen, total Kjeldahl nitrogen (TKN), any pesticides which the operator has reason to believe could be in the discharge, or such other parameters as required by the Department which the Department has reason to believe could be in the discharge.

C.  The Animal Waste Management Plan shall include at a minimum:

1.  Animal waste removal procedures;

2.  Records of inspections of retention structures, including, but not limited to, specific measurement of wastewater level;

3.  All calculations in determining land application rates, acreage and crops for the land application rate of both solid and liquid animal wastes on land owned or controlled by the licensee;

4.  Requirements including that:

a. (1) land application of animal waste shall not exceed the nitrogen uptake of the crop coverage or planned crop planting with any land application of wastewater or manure.  Where local water quality is threatened by phosphorous, in no case shall the applicant or licensee exceed the application rates in the most current Natural Resources Conservation publication titled Waste Utilization Standard, and

(2) timing and rate of applications shall be in response to crop needs, expected precipitation and soil conditions,

b. land application practices shall be managed so as to reduce or minimize:

(1) the discharge of process water or animal waste to waters of the state,

(2) contamination of waters of the state, and

(3) odor,

c. facilities including waste retention structures, waste storage sites, ponds, pipes, ditches, pumps, diversion and irrigation equipment shall be maintained to ensure ability to fully comply with the terms of the Oklahoma Concentrated Animal Feeding Operations Act, and

d. adequate equipment and land application area shall be available for removal of such waste and wastewater as required to maintain the proper operating volume of the retention structure;

5.  Such other information deemed necessary by the Department to administer the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto.

D.  Records shall be maintained of all animal wastes applied on land owned or controlled by the licensee, and sold or given to other persons for disposal.

E.  If the animal waste from a licensed managed feeding operation is sold or given to other persons for land application or disposal, the licensed managed feeding operation shall maintain a log of:  date of removal from the animal feeding operation; names of such other persons; and amount, in wet tons, dry tons or cubic yards, of animal waste removed from the animal feeding operation.

F.  1.  If the animal waste is to be land applied by other persons, a licensed managed feeding operation shall make available to such other person the most current sample analysis of the animal waste.

2.  In addition, the licensed managed feeding operation shall notify, in writing, any person to whom the animal waste is sold or given of the land application disposal requirements for animal waste as specified by the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated thereto.

3.  The licensed managed feeding operation shall remain liable and responsible for compliance with all rules promulgated by the Board regarding proper handling and disposing of animal waste even if such disposal or application is performed by persons not employed or controlled by the licensed managed feeding operation.

G.  Soils in areas in which animal waste is applied shall be analyzed, annually, for phosphates, nitrates and soil pH prior to the first application of the animal waste in the calendar year.  A copy of the results of the analysis shall be submitted to the Department upon request by the Department.  Such analysis shall be retained by the animal feeding operation as long as the facility is in operation.

H.  Every animal feeding operation licensed pursuant to the provisions of Oklahoma Concentrated Animal Feeding Operations Act shall develop a plan approved by the Department for the disposal of carcasses associated with normal mortality.

1.  Dead animals shall be disposed of in accordance with a carcass disposal plan developed by the applicant or licensee and approved by the Department.

2.  The plan shall include provisions for the disposal of carcasses associated with normal mortality, with emergency disposal when a major disease outbreak or other emergency results in deaths significantly higher than normal mortality rates and other provisions which will provide for a decrease in the possibility of the spread of disease and prevent the contamination of waters of the state.  The plan shall comply with rules promulgated by the Department.

Added by Laws 1997, c. 331, § 9, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 9, eff. Aug. 1, 1998.  Renumbered from § 9-205.3 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-11.  Odor Abatement Plans.

A.  An Odor Abatement Plan shall be developed by each licensed managed feeding operation prior to the submission of an application pursuant to the provisions of this section and rules promulgated by the State Board of Agriculture pursuant thereto.  The Odor Abatement Plan shall include, but not be limited to, provisions for documentation of structural controls, documentation of Best Management Practices, odor abatement and recordkeeping provisions.

B.  1.  The Odor Abatement Plan shall include specific methods of odor reduction which shall be tailored to each facility and created to address each cause of odor listed in paragraph 2 of this subsection.

2.  The Odor Abatement Plan shall address methods for reducing odors in relationship to animal maintenance, waste storage, land application, and carcass disposal.

3.  The applicant or licensee shall examine the Odor Abatement Plan at least annually to evaluate the effectiveness of the plan, modify for changed conditions at the facility and determine if economically feasible technological advances are available and appropriate for the facility.

C.  If, after reviewing the Odor Abatement Plan, the State Department of Agriculture determines that the plan does not adequately meet one or more of the minimum requirements, the licensed managed feeding operation shall make and implement appropriate changes to the Plan which may include the utilization of economically feasible technology designed to abate odor as required by the Department pursuant to the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto.

D.  In determining the adequacy of an odor abatement plan, the Department shall consider all relevant factors including but not limited to:

1.  Design of the facilities;

2.  Odor control technology to be utilized;

3.  Prevailing wind direction in relation to occupied residences;

4.  Size of operation;

5.  Distance from facility to occupied residences; and

6.  All information contained in the application.

Added by Laws 1998, c. 404, § 10, eff. Aug. 1, 1998.  Renumbered from § 9-205.3a of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-12.  Prevention of hydrologic connections between wastewaters and groundwaters.

A.  Any hydrologic connection between wastewater and waters of the state outside that authorized by the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto shall constitute a discharge to waters of the state.

B.  Except as otherwise provided by Section 9-210.2 of this title, to prevent hydrologic connections between a retention structure and waters of the state, all swine feeding operations in this state primarily using a liquid animal waste management system whether or not such waste facilities are licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act shall:

1.  Utilize, as required by the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto, a natural or geomembrane liner or other liner constructed of synthetic materials in any retention structure containing liquid animal waste; and

2.  Provide documentation that there is no hydrologic connection between the waters of the state and the retention structure.  This documentation shall be certified by a professional environmental, agricultural, or other Department-approved professional engineer licensed pursuant to Section 475.12 of Title 59 of the Oklahoma Statutes or a United States Department of Agriculture Natural Resources Conservation Service engineer and shall include information on the hydraulic conductivity and thickness of the natural materials underlying and forming the walls of the containment structure up to the maximum operating level.

C.  Except as otherwise provided by Section 9-210.2 of this title and subsection E of this section, all retention structures of licensed managed feeding operations shall maintain a minimum separation of ten (10) feet between the bottom of the retention structure and the maximum historical groundwater elevation which is measured from the bottom of the retention structure and the highest point of the seasonal groundwater table.  Documentation of a ten-foot separation shall be established by submission of a soil log from a soil boring extending a minimum of ten (10) feet below the bottom of all retention structures to ascertain the presence of groundwater or bedrock and a statement from a professional engineer or a United States Department of Agriculture Natural Resources Conservation Service engineer certifying the existence of the ten-foot separation distance.

D.  The State Department of Agriculture shall establish standards for retention structures pursuant to the provisions of this section.

E.  The Department may allow a separation of less than ten (10) feet but in no event less than four (4) feet between the bottom of the retention structure and the maximum historical groundwater elevation.  In determining the minimum separation to be required the Department shall consider the following factors:

1.  Soil type at the retention structure;

2.  Soil tests per American Standards Testing Methods (ASTM) standards on all soils to be used as liner material;

3.  Retention structure capacity;

4.  Retention structure design;

5.  Documentation of lack of hydrologic connection between the waters of the state and the retention structure;

6.  Depth of retention structure;

7.  Type and characteristics of liner to be used; and

8.  Any other relevant information.

F.  1.  Licensed managed feeding operations initially licensed on or after August 1, 1998, shall install a leak detection system or sufficient monitoring wells both upgradient and downgradient around the perimeter of each retention structure prior to using the retention structure for storage of liquid waste pursuant to rules promulgated by the State Department of Agriculture.

2.  By September 1, 1999, licensed managed feeding operations licensed prior to August 1, 1998, shall install and maintain in working order a leak detection system or sufficient monitoring wells both upgradient and downgradient around the perimeter of each retention structure.

3.  Samples of water shall be collected by the State Department of Agriculture and submitted for testing at least annually.  The analysis of the water samples shall be performed by a qualified environmental laboratory certified by the Department of Environmental Quality and approved by the State Department of Agriculture and the cost shall be the responsibility of the owner of the licensed managed feeding operation.

4.  Documentation, sampling data and any other records required by this section shall be maintained on site for the life of the facility with the Pollution Prevention Plan.

5.  Analysis from the sampling taken prior to the operation of the facility shall be considered the baseline data and must be retained on site for the life of the facility.  If no sampling or other baseline data is available prior to the operation of the facility, the samples taken during the first year shall be considered the baseline data and shall be retained on site for the life of the facility.

6.  The Oklahoma Water Resources Board shall promulgate rules providing for plugging of monitoring wells as appropriate.

G.  Site-specific conditions shall be considered in the design and construction of liners.  Liners for retention structures shall be designed and constructed in accordance with the provisions of this section and generally accepted engineering practices established by rules of the State Board of Agriculture or as otherwise required by the federal Environmental Protection Agency.  Liners for lagoons owned or operated by an animal feeding operation with less than one thousand (1,000) animal units may be designed and constructed pursuant to Technical Note 716 of the Natural Resources Conservation Service or its current equivalent or by the federal Environmental Protection Agency so long as the facility is designed by a United States Department of Agriculture Natural Resources Conservation Service engineer.

H.  1.  When a liner is installed to prevent hydrologic connection, the licensee or the owner of such operation if unlicensed must maintain the liner to inhibit infiltration of wastewaters.  Documentation of liner maintenance shall be maintained with the Pollution Prevention Plan.

2.  A professional environmental, agricultural or other Department-approved professional engineer licensed pursuant to Section 475.12 of Title 59 of the Oklahoma Statutes or a United States Department of Agriculture Natural Resources Conservation Service engineer, shall conduct a site evaluation every five (5) years on the retention structure of every concentrated animal feeding operation with such a structure and annually on every licensed managed feeding operation to ensure liner integrity.  If the owner or operator suspects that a retention structure is leaking, the owner or operator shall report such suspected leakage to the Department.

3.  The Department shall establish a compliance schedule of retrofitting of liners for waste retention structures for licensed managed feeding operations constructed prior to the effective date of this act which are located in nutrient-limited watersheds or nutrient-vulnerable groundwaters as designated by the Oklahoma Water Resources Board pursuant to Section 3 of this act, and which do not have liners meeting the specifications established in this section.

I.  All substances entering the retention structures shall be composed entirely of wastewaters from the proper operation and maintenance of an animal feeding operation and the runoff from the animal feeding operation area.  The disposal of any materials, other than substances associated with proper operation and maintenance of the facility into the containment structures, including but not limited to human waste, is prohibited.

J.  All new retention structures of licensed managed feeding operations shall be designed for odor abatement, groundwater protection and nutrient conservation.

K.  Documentation, sampling data, and any other records required by this section shall be maintained on site for as long as the facility is in operation.  Samples collected during the first year of the retention structure shall be considered the baseline data and must be retained on site as long as the facility is in operation.

Added by Laws 1997, c. 331, § 10, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 11, eff. Aug. 1, 1998.  Renumbered from § 9-205.4 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-13.  Irrigation systems.

A.  All irrigation systems into which any animal waste will be injected shall be equipped with one or both of the following systems:

1.  An antipollution system, approved by the State Board of Agriculture, capable of preventing the backflow of such animal waste into the groundwater.  The system shall include a safety check valve with a removable inspection port, anti-syphon vent, and low-pressure escape drain.  An interlock device shall be installed on pumps that pump the animal waste so that if a fresh water irrigation pump shuts down, the pump that pumps the animal waste will also immediately shut down, preventing the chance of leakage past the check valve; or

2.  A system which provides for a complete and total disconnection between the flow of fresh water and the flow of animal waste.  Such system shall be capable of a manual disconnection between fresh water and the animal waste.

B.  The Department of Agriculture shall make annual on-site inspections examining the operative status of the check valves and interlock devices.

C.  The operator of said irrigation system shall be responsible to ensure:

1.  That the valves and interlock devices remain operative between annual inspections by the Department of Agriculture; or

2.  Complete disconnection from fresh water when introducing animal waste into the system.

Added by Laws 1997, c. 331, § 11, eff. Sept. 1, 1997.  Renumbered from § 9-205.5 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-14.  Investigations and inspections.

A.  The State Board of Agriculture or its authorized agents are empowered to enter upon the premises of any animal feeding operation for the purpose of investigating complaints as to the operation or to determine whether there are any violations of the Oklahoma Concentrated Animal Feeding Operations Act.  The Department shall make at least one unannounced inspection per year of every animal feeding operation licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

B.  1.  The Board shall promulgate standard precautions for the prevention of the transmission of communicable diseases to humans and animals to be used by employees of the Department of Agriculture when inspecting animal feeding operations pursuant to their official duties specified by the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto.

2.  Except for emergency situations or when enforcement of the provisions of the Oklahoma Concentrated Animal Feeding Operations Act requires the use of the standard precautions as promulgated by the Board pursuant to paragraph 1 of this subsection, Department employees shall observe the health standards and sanitary requirements of the facility.

C.  The Board shall maintain necessary records and undertake such studies, investigations and surveys for the proper administration of the Oklahoma Concentrated Animal Feeding Operations Act.

Added by Laws 1969, c. 116, § 6.  Amended by Laws 1997, c. 331, § 12, eff. Sept. 1, 1997.  Renumbered from § 9-206 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-15.  Violations - Jurisdiction of Department of Environmental Quality.

A.  1.  It shall be unlawful for any person to operate a concentrated animal feeding operation, without first obtaining a license from the State Board of Agriculture.

2.  The owner or operator of an animal feeding operation not classified as a concentrated animal feeding operation may apply for a license if the owner or operator elects to come under the provision of the Oklahoma Concentrated Animal Feeding Operations Act and the rules of the State Board of Agriculture.

3.  The owner or operator of an animal feeding operation which houses swine and primarily uses a liquid animal waste management system not classified as a licensed managed feeding operation may apply for a license if the owner or operator voluntarily elects to come under the provisions of the Oklahoma Concentrated Animal Feeding Operations Act relating to licensed managed feeding operations and the rules of the State Board of Agriculture.

B.  1.  The Department of Environmental Quality shall have environmental jurisdiction over:

a. commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill and other agricultural products,

b. slaughterhouses, but not including feedlots at these facilities, and

c. aquaculture and fish hatcheries, including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities.

2.  Facilities storing grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination System regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to storm water discharges.

Added by Laws 1969, c. 116, § 8.  Amended by Laws 1973, c. 70, § 2, emerg. eff. April 27, 1973; Laws 1981, c. 77, § 2; Laws 1993, c. 145, § 251, eff. July 1, 1993; Laws 1993, c. 324, § 47, eff. July 1, 1993; Laws 1994, c. 140, § 29, eff. Sept. 1, 1994; Laws 1997, c. 331, § 13, eff. Sept. 1, 1997; Laws 1998, c. 404, § 12, eff. Aug. 1, 1998; Laws 1999, c. 413, § 14, eff. Nov. 1, 1999; Laws 2005, c. 292, § 22, eff. July 1, 2005.  Renumbered from § 9-208 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-16.  Expiration and renewal of licenses - Fees.

A.  Licenses issued pursuant to the Oklahoma Concentrated Animal Feeding Operations Act shall expire on June 30 of each year and may be renewed upon payment of the license fee set forth in subsection B of this section and continued compliance with the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and the rules of the Board.

B.  The fees for an animal feeding operations license and annual renewal thereof shall be:

Amount Animal feeding operations capacity of Fee

Under two hundred fifty animal units $15.00

Two hundred fifty to five hundred animal units $37.50

Five hundred and one to three thousand animal units $75.00

Three thousand and one to ten thousand animal units $150.00

Over ten thousand animal units $225.00

C.  For the license year ending June 30, 1999, all licensed managed feeding operations shall pay an additional license fee for original or renewal licenses in an amount equal to eighty cents ($0.80) per licensed animal unit capacity.

For original applications pending with the State Department of Agriculture on July 1, 1998, one-half of such amount shall be due and payable no later than September 1, 1998.  For all other original applications for the license year ending June 30, 1999, one-half of such amount shall be due and payable with the application.

The other half of such amount shall be due thirty (30) days from the date such application is approved.  In the event the application is not approved, any amount of such fee which is in excess of the costs incurred by the Department in processing the application pursuant to the requirements of the Oklahoma Concentrated Animal Feeding Operations Act shall be refunded to the applicant.

The fee imposed by this subsection for renewal applications shall be due by September 1, 1998.

D.  For the license year ending June 30, 2000, and every year thereafter, all licensed managed feeding operations shall pay an additional license fee for original licenses in an amount equal to eighty cents ($0.80) per licensed animal unit capacity.  One-half of such amount shall be due and payable with the application.

The other half of such amount shall be due thirty (30) days from the date such application is approved.  In the event the application is not approved, any amount of such fee which is in excess of the costs incurred by the Department in processing the application pursuant to the requirements of the Oklahoma Concentrated Animal Feeding Operations Act shall be refunded to the applicant.

For the license year ending June 30, 2000, and every year thereafter all licensed managed feeding operations shall pay an additional license fee for renewal licenses in an amount established by the Department pursuant to rules promulgated under the Administrative Procedures Act and in accordance with subsection E of this section.

E.  The Department is directed to review its costs related to the administration, regulation and enforcement of licensed managed feeding operations required by the Oklahoma Concentrated Animal Feeding Operations Act.  Based on its review the Department shall promulgate emergency rules pursuant to the Administrative Procedures Act which will establish a renewal fee for licensed managed feeding operations.  The Department is directed to promulgate such emergency rules on or before March 1, 1999.  The fee shall be based on the costs incurred by the Department in salaries, travel claims and other necessary expenses incurred in fulfilling its regulatory and administrative obligations with regard to licensed managed feeding operations.  Under no circumstances shall the fee exceed eighty cents ($0.80) per animal unit.

F.  All fees received by the Board for licensure of animal feeding operations pursuant to this section shall be deposited in the Department of Agriculture Revolving Fund.

Added by Laws 1969, c. 116, § 9.  Amended by Laws 1973, c. 70, § 3, emerg. eff. April 27, 1973; Laws 1997, c. 331, § 14, eff. Sept. 1, 1997; Laws 1998, c. 404, § 13, emerg. eff. June 10, 1998.  Renumbered from § 9-209 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-17.  Evidence of financial ability.

A.  Any person who is licensed to operate an animal feeding operation with a liquid animal waste management system within this state shall furnish to the Department of Agriculture evidence of financial ability to comply with the requirements for closure of retention structures and other waste facilities as established pursuant to the provisions of this section and rules promulgated by the State Board of Agriculture.

B.  1.  To establish evidence of financial ability the Department shall require:

a. Category A surety which shall include a financial statement listing assets and liabilities and including a general release that the information may be verified with banks and other financial institutions.  The financial statement shall be confidential and shall not be opened to public inspection.  The statement shall prove a net worth of not less than:

(1) Ten Thousand Dollars ($10,000.00) for any animal feeding operation licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act having a capacity of more than three hundred (300) animal units but having one thousand (1,000) animal units or less,

(2) Twenty-five Thousand Dollars ($25,000.00) for any animal feeding operation licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act having a capacity of more than one thousand (1,000) animal units but less than two thousand (2,000) animal units, or

(3) Fifty Thousand Dollars ($50,000.00) for any animal feeding operation licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act having a capacity of more than two thousand (2,000) animal units, or

b. Category B surety which shall include an irrevocable commercial letter of credit, cash, a cashier's check, a Certificate of Deposit, Bank Joint Custody Receipt, other negotiable instrument or a blanket surety bond.  Except as provided in paragraph 2 of this subsection, amount of such letter of credit, cash, check, certificate, bond, receipt or other negotiable instrument shall be in the amount of Twenty-five Thousand Dollars ($25,000.00).  The Department is authorized to determine the amount of Category B surety based upon the past performance of the owner or operator regarding compliance with the laws of this state, and any rules promulgated pursuant thereto.  Any instrument shall constitute an unconditional promise to pay and be in a form negotiable by the Department.

2.  The Department upon certification by any animal feeding operation subject to Category B surety that its liability statewide is less than the twenty-five-thousand-dollar standard specified in this section may allow said owner or operator to provide Category B type surety in an amount less than the required Twenty-five Thousand Dollars ($25,000.00), but at least sufficient to cover the estimated cost of all closure and removal operations currently the responsibility of that owner or operator.

C.  1.  Any animal feeding operation licensed pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act which does not have any outstanding contempt citations or fines may post Category A surety.

2.  Any animal feeding operation licensed pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act which does have outstanding fines or contempt citations shall be required to post Category B surety.  Animal feeding operations which have posted Category B surety and have operated under this type surety and have no outstanding fines at the end of three (3) years may post Category A surety.

D.  For good cause shown concerning pollution by the animal feeding operations posting either Category A or B surety, the Department, after notice and hearing, may require the filing of additional Category B surety in an amount greater than Twenty-five Thousand Dollars ($25,000.00) but not to exceed Five Dollars ($5.00) times the number of animal units for the facility being licensed.

E.  1.  If the Department, after notice and an opportunity for hearing, determines that the animal feeding operation licensed pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act has neglected, failed, or refused to close any surface impoundment, or remove or cause to be removed any equipment, or has abandoned the facility, then the animal feeding operation shall be deemed to have forfeited the letter of credit or negotiable instrument required by this section or shall pay to this state, for deposit in the State Treasury, a sum equal to the cost of closure of any surface impoundment or removal of equipment.

2.  The Department may cause the remedial work to be done, issuing a warrant in payment of the cost thereof drawn against the monies accruing in the State Treasury from the forfeiture or payment.

3.  The Department shall also recover any costs arising from litigation to enforce this provision.  Provided, before an animal feeding operation is required to forfeit or pay any monies to the state pursuant to this section, the Department shall notify the animal feeding operation at the last-known address of the determination of neglect, failure or refusal to close any surface impoundment or remove equipment and the animal feeding operation shall have ten (10) days from the date of notification within which to commence remedial operations.  Failure to commence remedial operations shall result in forfeiture or payment as provided in this subsection.

F.  If title to an animal feeding operation is transferred, the transferee shall furnish the evidence of financial ability to close surface impoundments required by the provisions of this section, prior to the transfer.

Added by Laws 1997, c. 331, § 15, eff. Sept. 1, 1997.  Renumbered from § 9-209.1 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-18.  Duties of owners and operators.

A.  In addition to any other requirement of the Oklahoma Concentrated Animal Feeding Operations Act, animal feeding operations owners and operators who are granted an animal feeding operations license shall:

1.  Provide adequate veterinarian services for detection, control, and elimination of livestock diseases;

2.  Have available for use at all necessary times mechanical means of scraping, cleaning, and grading feed yards premises; and

3.  Provide weather resistant aprons adjacent to all permanently affixed feed bunks, water tanks, and feeding devices.

B.  1.  Any animal feeding operation licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act, operated in compliance with such standards, and in compliance with the rules promulgated by the Board, shall be deemed to be prima facie evidence that a nuisance does not exist; provided, no animal feeding operation shall be located or operated in violation of any zoning regulations.

2.  Any animal feeding operation licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act, operated in compliance with such standards, and in compliance with rules promulgated by the Board, that is located on land more than three (3) miles outside the incorporated limits of any municipality and which is not located within one (1) mile of ten or more occupied residences shall not be deemed a nuisance unless it is shown by a preponderance of the evidence that the operation endangers the health or safety of others.

Added by Laws 1969, c. 116, § 10.  Amended by Laws 1993, c. 315, § 1, eff. Sept. 1, 1993; Laws 1997, c. 331, § 16, eff. Sept. 1, 1997.  Renumbered from § 9-210 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-19.  Setback requirements.

A.  Except as otherwise provided by Section 9-210.2 of this title, the state shall be divided east and west based on the Indian Meridian for the purpose of determining setback requirements from occupied residences for animal feeding operations using a liquid animal waste management system where swine are primarily housed in a roof-covered structure and which were established between September 1, 1997, and June 1, 1998:

1.  No new or expanding licensed managed feeding operation with a capacity of two thousand (2,000) or more animal units:

a. located in the eastern half of the state shall be constructed where its closest waste facility is within a distance of one-half (1/2) mile of any occupied residence not owned or leased by the owner or operator of the licensed managed feeding operation, or

b. located in the western half of the state shall be constructed where its closest waste facility is within a distance of three-fourths (3/4) mile of any occupied residence not owned or leased by the owner or operator of the licensed managed feeding operation.

2.  No new or expanding animal feeding operation with a capacity of less than two thousand (2,000) animal units but more than one thousand (1,000) animal units:

a. located in the eastern half of the state shall be constructed where its closest waste facility is located within a distance of one-fourth (1/4) mile of any occupied residence not owned or leased by the owner of the animal feeding operation, or

b. located in the western half of the state shall be constructed where its closest waste facility is located within a distance of one-half (1/2) mile of any occupied residence not owned or leased by the owner of the animal feeding operation.

3.  No new or expanding animal feeding operation with a capacity of more than three hundred (300) animal units but having one thousand (1,000) animal units or less shall be constructed where its closest waste facility is located within a distance of one-fourth (1/4) mile of any occupied residence not owned or leased by the owner of the animal feeding operation.

B.  Except as otherwise authorized by this subsection, no liquid animal waste shall be land applied within five hundred (500) feet of the nearest corner of an occupied residence not owned or leased by the owner of the animal feeding operation.

C.  Except as otherwise provided by Section 9-210.2 of this title, no concentrated animal feeding operation shall be established after September 1, 1997, which is within one (1) mile of ten or more residences which are occupied residences at the time of the establishment of the concentrated animal feeding operation.

D.  The proscription contained in subsections A, B and C of this section shall not apply if the applicable property owner executes a written waiver with the owner or operator of the animal feeding operation, under such terms and conditions that the parties negotiate.  The written waiver becomes effective upon recording of the waiver in the offices of the recorder of deeds in the county in which such property is located.  The filed waiver shall preclude enforcement of the setback requirements contained in subsections A, B and C of this section.  A change in ownership of the applicable property or change in the ownership of the property on which the animal feeding operation is located shall not affect the validity of the waiver.

E.  No liquid animal waste shall be land applied within three hundred (300) feet of an existing public or private drinking water well.

F.  Except as otherwise provided by Section 9-210.2 of this title, no concentrated animal feeding operation shall be established after September 1, 1997, which is located:

1.  Within three (3) miles of a state park or resort;

2.  On land within three (3) miles of the incorporated limits of any municipality;

3.  Within three (3) miles of the high water mark of a surface public water supply if the concentrated animal feeding operation is located within the drainage basin for the public water supply.

G.  All distances between occupied residences and animal feeding operations shall be measured from the closest corner of the walls of the occupied residence to the closest point of the nearest waste facility, as determined by the State Department of Agriculture.  The property boundary line of the real property is not used unless it coincides with the closest point of the waste facility or occupied residence.

Added by Laws 1997, c. 331, § 17, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 14, emerg. eff. June 10, 1998.  Renumbered from § 9-210.1 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-20.  Period for compliance.

A.  1.  Any concentrated animal feeding operation which is licensed by or which has submitted a substantially completed application to the State Department of Agriculture on or before September 1, 1997, shall be required to comply with all applicable provisions within one (1) year of such date or may enter into a compliance schedule with the Department to come into compliance.

2.  The provisions of Section 9-210.1 of this title relating to setback requirements and the provisions of subsections B and C of Section 9-205.4 of this title relating to utilization of liners in retention structures or documentation of no hydrologic connection and to a minimum separation of four (4) feet between the bottom of the retention structure and the maximum groundwater elevation shall not apply to the facilities specified by this subsection.

B.  1.  Any animal feeding operation, other than a concentrated animal feeding operation, which is licensed by or which has submitted a substantially completed application to the State Department of Agriculture on or before September 1, 1997, and desiring to retain such licensure, shall be required to comply with the provisions of the Oklahoma Concentrated Animal Feeding Operations Act within one (1) year of such date or may enter into a compliance schedule with the Department to come into compliance.

2.  The provisions of Section 9-210.1 of this title relating to setback requirements and the provisions of subsections B and C of Section 9-205.4 of this title relating to utilization of liners in retention structures or documentation of no hydrologic connection and to a minimum separation of four (4) feet between the bottom of the retention structure and the maximum groundwater elevation shall not apply to the facilities specified by this subsection.

C.  1.  Animal feeding operations, other than a concentrated animal feeding operation, not licensed pursuant to the provisions of the Oklahoma Feed Yards Act in operation on the effective date of this act shall not be subject to any setback requirements not in effect on the date of past construction.

2.  Provided, that the provisions of subsections B and C of Section 9-205.4 of this title relating to utilization of liners in retention structures or documentation of no hydrologic connection and to a minimum separation of four (4) feet between the bottom of the retention structure and the maximum groundwater elevation shall not apply to facilities specified by this subsection except as a condition to the issuance of a license pursuant to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act.

D.  On or after September 1, 1997, any expanding operations shall be in accordance with the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto.

Added by Laws 1997, c. 331, § 18, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 404, § 15, eff. Aug. 1, 1998.  Renumbered from § 9-210.2 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-21.  Liquid animal waste management systems - Location.

A.  Except as otherwise provided by Section 14 of this act and subsection F of this section, animal feeding operations using liquid animal waste management systems where swine are housed in roof- covered structures shall not be located within the following applicable distances from an occupied residence:

1.  More than 4000 animal units 2 miles;

2.  2001 to 4000 animal units 1 1/4 miles;

3.  1001 to 2000 animal units 3/4 mile;

4.  601 to 1000 animal units 1/2 mile;

5.  300 to 600 animal units 1/4 mile; and

6.  Less than 300 animal units no setback.

B.  Except as otherwise provided by this section, no licensed managed feeding operation which applies for a new or expanding concentrated animal feeding operation license after March 9, 1998, shall be located within three (3) miles of the outside boundary of any area or facility owned or operated as a camp or recreational site by a nonprofit organization established prior to application of the concentrated animal feeding operation.

C.  The setback requirements contained in subsections A and B of this section shall not apply to any property owner who executes a written waiver with the owner or operator of the animal feeding operation, under such terms and conditions as are agreed to by the parties.  The written waiver shall be effective upon recording of the waiver in the office of the county clerk in the county in which such property is located.  The filed waiver shall preclude enforcement of the setback requirements of subsections A or B of this section with regard to property described in the waiver and owned by the person executing such waiver.  A change in ownership of the applicable property or change in ownership of the property on which the animal feeding operation is located shall not affect the validity of the waiver.

D.  No licensed managed feeding operation established after the effective date of this act which applies for a new or expanding license after March 9, 1998, shall be located:

1.  Within three (3) miles of any designated scenic river area as specified by the Scenic Rivers Act;

2.  Within three (3) miles of the outside boundary of any historic property or museum owned by the State of Oklahoma;

3.  Within three (3) miles of a public drinking water well;

4.  Within one (1) mile of a waterbody specified as Outstanding Resource Waters that has recreational or ecological significance as outlined by the most current Water Quality Standards promulgated by the Oklahoma Water Resources Board; or

5.  Within three (3) miles of a national park designated by the United States Department of the Interior National Park Service.

E.  All distances between occupied residences and animal feeding operations shall be measured from the closest corner of the walls of the occupied residence to the closest point of the nearest waste facility, as determined by the State Department of Agriculture.  The property boundary line of the real property is not used unless it coincides with the closest point of the waste facility or occupied residence.

F.  The provisions of this section shall not apply to any animal feeding operation which has been licensed by or which had submitted an application to the State Department of Agriculture on or prior to March 9, 1998.  In addition, the provisions of this section shall not apply to any animal feeding operation with a capacity of 2000 animal units or less which was established prior to June 1, 1998.

Added by Laws 1998, c. 404, § 16, emerg. eff. June 10, 1998.  Renumbered from § 9-210.3 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-22.  Acceptance or approval of pending concentrated animal feeding operation applications - Prohibition within certain distance upstream from Pensacola Project boundary.

The Oklahoma Department of Agriculture, Food, and Forestry shall not accept or approve any pending applications requesting permits for construction or expansion of any concentrated animal feeding operation to be located within one (1) mile upstream of the Pensacola Project boundary as described in the records of the Grand River Dam Authority and the Federal Emergency Management Agency.  Any operation authorized or permitted prior to April 17, 2002, shall not be affected by the provisions of this section.

Added by Laws 2005, c. 292, § 23, eff. July 1, 2005.

§2-20-23.  Concentrated animal feeding operations - Exceeding animal unit capacity.

A.  A concentrated animal feeding operation may exceed its animal unit capacity if:

1.  A diseased or potentially diseased animal exists at the operation; or

2.  A diseased or potentially diseased animal is in the next destination for the production line for the operation; and

3.  The owner of the concentrated animal feeding operation has reasonable cause to believe an animal has or may have any disease causing:

a. a public health emergency,

b. a substantial and imminent economic hardship to the owner, or

c. a substantial and imminent threat to the state's animal population, or

4.  The State Board of Agriculture issues an order establishing temporary restrictions, a quarantine, or a quarantine zone restricting the movement of persons, livestock, machinery, and personal property out of a concentrated animal feeding operation.

B.  In no case shall an animal unit capacity be exceeded for more than five (5) days following a confirmatory test indicating that either the animal is diseased or is not diseased.  A confirmatory test shall be performed within twenty (20) days of discovery that a diseased or potentially diseased animal exists at the operation.

C.  The owner of a concentrated animal feeding operation shall provide written notification to the Oklahoma Department of Agriculture, Food, and Forestry upon discovery of a diseased or potentially diseased animal pursuant to subsection A of this section that may result in the animal unit capacity being exceeded.

D.  The notice shall:

1.  Identify the concentrated animal feeding operation that may exceed its animal unit capacity; and

2.  Include an estimate of the number of animals exceeding the animal unit capacity at the concentrated animal unit feeding operation.

Added by Laws 2004, c. 31, § 2, emerg. eff. March 30, 2004.  Renumbered from § 20-49 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-24.  Repealed by Laws 2005, c. 292, § 26, eff. July 1, 2005.

§2-20-25.  Denial, suspension or revocation of license.

A.  1.  The State Board of Agriculture is authorized and directed to promulgate a violation points system for violating the Oklahoma Concentrated Animal Feeding Operations Act, which provides greater punishment for violations which are intentional and for violations which pose a greater threat to the environment.

2.  The State Board of Agriculture shall have the power to suspend, revoke or not renew the license of any animal feeding operation based on such point system after a hearing, and after an administrative determination that such animal feeding operation has violated or has failed to comply with any of the provisions of the Oklahoma Concentrated Animal Feeding Operations Act, or any rule promulgated pursuant thereto.

3.  The Board shall have the power and duty to reinstate any such suspended or revoked licenses, or renew such licenses, upon a satisfactory and acceptable showing and assurance that such animal feeding operation conducted animal feeding operations in conformity with, and in compliance with, the provisions of the Oklahoma Concentrated Animal Feeding Operations Act and rules promulgated pursuant thereto, and that such conformity and compliance will be continuous.

B.  In order to protect the public health and safety and the environment of this state, the Board, pursuant to the Oklahoma Concentrated Animal Feeding Operations Act, may deny issuance of a license or transfer of a license to establish and operate an animal feeding operation on and after September 1, 1997, to any person or other legal entity which:

1.  Is not in substantial compliance with a final agency order or any final order or judgment of a court of record secured by any state or federal agency relating to animal feeding operations; or

2.  Has evidenced a reckless disregard for the protection of the public and the environment as demonstrated by a history of noncompliance with environmental laws and rules resulting in endangerment of human health or the environment.

C.  Any action taken in regard to the denial, suspension or revocation of a license shall be in conformity with the rules of the Board governing Administrative Procedures and the Administrative Procedures Act.

Added by Laws 1969, c. 116, § 11.  Amended by Laws 1997, c. 331, § 19, eff. Sept. 1, 1997; Laws 1998, c. 404, § 17, eff. Aug. 1, 1998.  Renumbered from § 9-211 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-26.  Penalties.

A.  Any person violating the provisions of the Oklahoma Concentrated Animal Feeding Operations Act or any rule of the Board promulgated pursuant thereto shall, upon conviction, be deemed guilty of a misdemeanor and upon conviction thereof may be punished by a fine not exceeding Two Hundred Dollars ($200.00).

B.  Any owner or operator who fails to take such action as may be reasonable and necessary to avoid pollution of any stream, lake, river or creek, except as otherwise provided by law, or who violates any rule of the Board adopted to prevent water pollution from animal feeding operations pursuant to this act shall, upon conviction, be deemed guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of Five Hundred Dollars ($500.00) to Ten Thousand Dollars ($10,000.00) for each violation, by imprisonment in the county jail for not more than six (6) months for each violation, or by the assessment of a civil penalty up to Ten Thousand Dollars ($10,000.00) for each violation or by any of such fine, imprisonment, and civil penalty.

C.  1.  In addition to the criminal and civil penalties specified by this section, the State Department of Agriculture may:

a. assess an administrative penalty of not more than Ten Thousand Dollars ($10,000.00) per day of noncompliance, or

b. bring an action for injunctive relief granted by a district court.

2.  A district court may grant injunctive relief to prevent a violation of, or to compel compliance with, any of the provisions of the Oklahoma Concentrated Animal Feeding Operations Act or any rule promulgated thereunder or order, license or permit issued pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

3.  Nothing in this section shall preclude the Department from seeking penalties in district court in the maximum amount allowed by law.  The assessment of penalties in an administrative enforcement proceeding shall not prevent the subsequent assessment by a court of the maximum civil or criminal penalties for violations of the Oklahoma Concentrated Animal Feeding Operations Act.

D.  Any person assessed an administrative or civil penalty may be required to pay, in addition to such penalty amount and interest thereon, attorneys fees and costs associated with the collection of such penalties.

E.  The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of the Oklahoma Concentrated Animal Feeding Operations Act or any rule promulgated thereunder, or order, license or permit issued pursuant thereto.

F.  1.  Any action for injunctive relief to redress or restrain a violation by any person of the Oklahoma Concentrated Animal Feeding Operations Act or for any rule promulgated thereunder, or order, license, or permit issued pursuant thereto or recovery of any administrative or civil penalty assessed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act may be brought by:

a. the district attorney of the appropriate district court of the State of Oklahoma,

b. the Attorney General on behalf of the State of Oklahoma, or

c. the Department on behalf of the State of Oklahoma.

2.  The court shall have jurisdiction to determine said action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

3.  It shall be the duty of the Attorney General and district attorney if requested by the Commissioner of Agriculture to bring such actions.

G.  Except as otherwise provided by law, administrative and civil penalties shall be paid into the Department of Agriculture Revolving Fund.

H.  In determining the amount of a civil penalty or administrative penalty, the court or the Department, as the case may be, shall consider such factors as the nature, circumstances and gravity of the violation or violations, the economic benefit, if any, resulting to the defendant from the violation, the history of such violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the defendant, the defendant's degree of culpability, and such other matters as justice may require.

I.  For the purposes of this section, each day upon which a violation is committed or is permitted to continue shall be deemed a separate offense.

J.  In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation or certification in any water pollution form, notice or report, or who knowingly renders inaccurate any monitoring device or method required to be maintained by any water pollution rules promulgated by the Board, shall, upon conviction, be guilty of a misdemeanor and may be subject to a fine of not more than Five Thousand Dollars ($5,000.00) for each such violation.

Added by Laws 1969, c. 116, § 12.  Amended by Laws 1981, c. 277, § 1, emerg. eff. June 26, 1981; Laws 1993, c. 99, § 1, emerg. eff. April 20, 1993; Laws 1997, c. 331, § 20, eff. Sept. 1, 1997; Laws 1998, c. 404, § 18, eff. Aug. 1, 1998.  Renumbered from § 9-212 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-27.  Poultry operations.

A.  Due to the inherently unique nature of poultry-laying operations, and the increased propensity for vector propagation at such facilities, poultry-laying operations licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act, shall be conducted only in a manner as prescribed by the State Department of Agriculture by rule promulgated pursuant to this section and the Oklahoma Concentrated Animal Feeding Operations Act.

B.  If three valid complaints are received by the Department against a poultry-laying operation, licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act, within a period of sixty (60) days, the Department, upon inspection and verification of the complaint, shall declare that an emergency exists.

C.  Whenever the Department finds that an emergency exists requiring immediate action to protect the public health or welfare or the environment pursuant to this subsection, the Department may without notice or hearing issue an order, effective upon issuance, reciting the existence of such an emergency and requiring that such action be taken as deemed necessary to meet the emergency.  Any person to whom such an order is directed shall comply therewith immediately but may request an administrative enforcement hearing thereon within fifteen (15) days after the order is served.  Such hearing shall be held by the Department within ten (10) days after receipt of the request.  On the basis of the hearing record, the Department shall sustain or modify such order.

D.  If, at the hearing, it is determined that the operator is in violation of the provisions of this section and rules promulgated thereto, in addition to other administrative penalties authorized by law, the Department may order that the operator be prohibited from land applying waste for one hundred sixty (160) days after determination that the facility is in violation.

E.  Any party aggrieved by a final order may petition the Department for rehearing, reopening or reconsideration within ten (10) days from the date of the entry of the final order.  Any party aggrieved by a final order, including the Attorney General on behalf of the state, may, pursuant to the Administrative Procedures Act, petition for a judicial review thereof.

F.  The provisions of this section may be enforced pursuant to the provisions of Section 9-212 of Title 2 of the Oklahoma Statutes.

Added by Laws 1998, c. 404, § 19, emerg. eff. June 10, 1998.  Amended by Laws 1999, c. 231, § 2, emerg. eff. May 26, 1999.  Renumbered from § 9-212.1 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-28.  Codification.

The Oklahoma Concentrated Animal Feeding Operations Act shall be enacted as a part of the Agricultural Code and shall be codified accordingly.

Added by Laws 1969, c. 116, § 14.  Amended by Laws 1997, c. 331, § 21, eff. Sept. 1, 1997.  Renumbered from § 9-214 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-29.  Repealer.

All laws or parts of laws in conflict herewith are repealed.

Added by Laws 1969, c. 116, § 15.  Renumbered from § 9-215 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§2-20-49.  Renumbered as § 20-23 of this title by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§221.2.  Packdate and expiration date  Regrading and repacking.

(a) A packdate may be in a threedigit julian date or a calendar date.

(b) If an expiration date is used on the container, the date shall be preceded by EXP.

(c) Eggs removed from sale as a result of the expiration date on the container may be regraded and repacked if such eggs comply with grade standards.

Laws 1959, p. 5, § 1.

§2-31.  Renumbered as § 15-1 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-32.  Renumbered as § 15-2 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-33.  Renumbered as § 15-3 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-34.  Renumbered as § 15-4 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-35.  Renumbered as § 15-5 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-36.  Renumbered as § 15-6 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-37.  Renumbered as § 15-7 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-38.  Renumbered as § 15-8 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-39.  Renumbered as § 15-9 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-40.  Renumbered as § 15-10 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-41.  Renumbered as § 15-11 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-42.  Renumbered as § 15-12 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-44.  Renumbered as § 15-13 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-45.  Renumbered as § 15-14 of this title by Laws 2001, c. 146, § 267, emerg. eff. April 30, 2001.

§2-51.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-52.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-53.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-54.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-55.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-56.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-57.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-58.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-59.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-60.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-61.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-62.  Repealed by Laws 1999, c. 50, § 3, emerg. eff. April 5, 1999.

§2-71.  Renumbered as § 15-21 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-72.  Renumbered as § 15-22 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-73.  Renumbered as § 15-23 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-74.  Renumbered as § 15-24 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-75.  Renumbered as § 15-25 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-76.  Renumbered as § 15-26 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-77.  Renumbered as § 15-27 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-78.  Renumbered as § 15-28 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-79.  Renumbered as § 15-29 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-80.  Renumbered as § 15-30 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-81.  Renumbered as § 15-31 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-82.  Renumbered as § 15-32 of this title by Laws 2001, c. 146, § 268, emerg. eff. April 30, 2001.

§2-91.  Renumbered as § 15-51 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-91.1.  Renumbered as § 15-52 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-92.  Renumbered as § 15-53 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-93.  Renumbered as § 15-54 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-94.  Renumbered as § 15-55 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-95.  Renumbered as § 15-56 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-96.  Renumbered as § 15-57 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-97.  Renumbered as § 15-58 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-98.  Renumbered as § 15-59 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-99.  Renumbered as § 15-60 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-100.  Renumbered as § 15-61 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-101.  Renumbered as § 15-62 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-102.  Renumbered as § 15-63 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-103.  Renumbered as § 15-64 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104.  Renumbered as § 15-65 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104a.  Renumbered as § 15-66 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104b.  Renumbered as § 15-67 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104c.  Renumbered as § 15-68 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104d.  Renumbered as § 15-69 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104e.  Renumbered as § 15-70 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104e.1.  Renumbered as § 15-71 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104f.  Renumbered as § 15-72 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104g.  Renumbered as § 15-73 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104h.  Renumbered as § 15-74 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104i.  Renumbered as § 15-75 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104j.  Renumbered as § 15-76 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104k.  Renumbered as § 15-77 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104m.  Renumbered as § 15-78 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-104n.  Renumbered as § 15-79 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-105.  Renumbered as § 15-80 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-106.  Renumbered as § 15-81 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-107.  Renumbered as § 15-82 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-108.  Renumbered as § 15-83 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-109.  Renumbered as § 15-84 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-110.  Renumbered as § 15-85 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-111.  Renumbered as § 15-86 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-112.  Renumbered as § 15-87 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-113.  Renumbered as § 15-88 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-114.  Renumbered as § 15-89 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-115.  Renumbered as § 15-90 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-116.  Renumbered as § 15-91 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-117.  Renumbered as § 15-92 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-118.  Renumbered as § 15-93 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-119.  Renumbered as § 15-94 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-120.  Renumbered as § 15-95 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-121.  Renumbered as § 15-96 of this title by Laws 2001, c. 146, § 269, emerg. eff. April 30, 2001.

§2-131.1.  Renumbered as § 15-111 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.2.  Renumbered as § 15-112 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.3.  Repealed by Laws 1993, c. 114, § 4, eff. Sept. 1, 1993.

§2-131.3A.  Renumbered as § 15-113 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.4.  Renumbered as § 15-114 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.5.  Renumbered as § 15-115 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.6.  Renumbered as § 15-116 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.7.  Renumbered as § 15-117 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.8.  Renumbered as § 15-118 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.9.  Renumbered as § 15-119 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.10.  Renumbered as § 15-120 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.11.  Renumbered as § 15-121 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.12.  Renumbered as § 15-122 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.13.  Renumbered as § 15-123 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.14.  Renumbered as § 15-124 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.15.  Renumbered as § 15-125 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.16.  Renumbered as § 15-126 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.17.  Renumbered as § 15-127 of this title by Laws 2001, c. 146, § 270, emerg. eff. April 30, 2001.

§2-131.18.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-157.1.  Renumbered as § 15-141 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2-157.2.  Renumbered as § 15-142 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2-157.3.  Renumbered as § 15-143 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2-157.4.  Renumbered as § 15-144 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2-157.5.  Renumbered as § 15-145 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2-157.6.  Renumbered as § 15-146 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2-157.7.  Renumbered as § 15-147 of this title by Laws 2001, c. 146, § 271, emerg. eff. April 30, 2001.

§2157.9.  Severability.

The provisions of this act are severable and if any part or provision hereof shall be held void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of this act.

§2-161.  Renumbered as § 15-161 of this title by Laws 2001, c. 146, § 272, emerg. eff. April 30, 2001.

§2-162.  Renumbered as § 15-162 of this title by Laws 2001, c. 146, § 272, emerg. eff. April 30, 2001.

§2-163.  Renumbered as § 15-163 of this title by Laws 2001, c. 146, § 272, emerg. eff. April 30, 2001.

§2-247.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-248.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-250.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-331.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-332.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-333.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-334.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-335.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-336.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-337.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-338.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-339.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-340.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-341.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-342.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-343.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-344.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-345.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-346.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-347.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-348.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-349.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-350.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-351.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-352.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-353.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2-354.  Repealed by Laws 2001, c. 38, § 25, eff. Nov. 1, 2001.

§2361.  Renumbered as § 17-1 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361a.  Renumbered as § 17-2 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361b.  Renumbered as § 17-3 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361c.  Renumbered as § 17-4 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361d.  Renumbered as § 17-5 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361e.  Renumbered as § 17-6 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361f.  Renumbered as § 17-7 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361g.  Renumbered as § 17-8 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361h.  Renumbered as § 17-9 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361i.  Renumbered as § 17-10 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361j.  Renumbered as § 17-11 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361k.  Renumbered as § 17-12 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361 l.  Renumbered as § 17-13 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361m.  Renumbered as § 17-14 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361n.  Renumbered as § 17-15 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361o.  Renumbered as § 17-16 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361p.  Renumbered as § 17-17 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361q.  Renumbered as § 17-18 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361r.  Renumbered as § 17-19 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361s.  Renumbered as § 17-20 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361t.  Renumbered as § 17-21 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361u.  Renumbered as § 17-22 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361v.  Renumbered as § 17-23 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-361w.  Renumbered as § 17-24 of this title by Laws 2001, c. 38, § 26, eff. Nov. 1, 2001.

§2-738.1.  Renumbered as § 10-91 of this title by Laws 2001, c. 146, § 246, emerg. eff. April 30, 2001.

§2-738.2.  Renumbered as § 10-92 of this title by Laws 2001, c. 146, § 246, emerg. eff. April 30, 2001.

§2-738.3.  Renumbered as § 10-93 of this title by Laws 2001, c. 146, § 246, emerg. eff. April 30, 2001.

§2-738.4.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-738.5.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-741.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-742.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-743.  Repealed by Laws 2001, c. 208, § 6, emerg. eff. May 14, 2001.

NOTE:  Prior to repeal this section was amended by Laws 2001, c. 113, § 1, and renumbered as § 16-29 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001, to read as follows:

If any fire, set as provided in Section 16-28 of this title, should by accident and without any fault or neglect of the person setting the fire, get beyond the person's control, the person shall be liable as provided in Section 16-25 of this title for all damages done by the fire, but not otherwise.  If the fire should by negligence, carelessness, or by intention be permitted to spread beyond the bounds of the land mentioned in Section 16-28 of this title, then the person setting the fire shall be liable both civilly and criminally as provided in Section 16-25 of this title.

§2-744.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-745.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-746.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-747.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-748.  Renumbered as Section 16-40 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-751.  Renumbered as § 7-21 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-752.  Renumbered as § 7-22 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-753.  Renumbered as § 7-23 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-754.  Renumbered as § 7-24 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-755.  Renumbered as § 7-25 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-756.  Renumbered as § 7-26 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.

§2-788.1.  Renumbered as § 8-31 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-788.2.  Renumbered as § 8-32 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-788.3.  Renumbered as § 8-33 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-788.4.  Renumbered as § 8-34 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-788.5.  Renumbered as § 8-35 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-788.6.  Renumbered as § 8-36 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-791.  Renumbered as § 8-36.1 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-792.  Renumbered as § 8-36.2 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-793.  Renumbered as § 8-36.3 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.

§2-794.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-951.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-952.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-953.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-1021.  Renumbered as § 18-300 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1022.  Renumbered as § 18-301 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1023.  Renumbered as § 18-302 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1024.  Renumbered as § 18-303 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1025.  Renumbered as § 18-304 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1027.  Renumbered as § 18-305 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1028.  Renumbered as § 18-306 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1029.  Renumbered as § 18-307 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1030.  Renumbered as § 18-308 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1031.  Renumbered as § 18-309 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1032.  Renumbered as § 18-310 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1033.  Renumbered as § 18-311 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1034.  Renumbered as § 18-312 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1035.  Renumbered as § 18-313 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1036.  Renumbered as § 18-314 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1036.1.  Renumbered as § 18-315 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1037.  Renumbered as § 18-316 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-1038.  Renumbered as § 18-317 of this title by Laws 2001, c. 146, § 250, emerg. eff. April 30, 2001.

§2-104 l.  Repealed by Laws 1992, c. 120, § 3, emerg. eff. April 23, 1992.

§2-1101.  Renumbered as § 18-50 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1102.  Renumbered as § 18-51 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1103.  Renumbered as § 18-52 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1104.  Renumbered as § 18-53 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1105.  Renumbered as § 18-54 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1106.  Renumbered as § 18-55 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1107.  Renumbered as § 18-56 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1108.  Renumbered as § 18-57 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1109.  Renumbered as § 18-58 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1109.1.  Renumbered as § 18-59 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1110.  Renumbered as § 18-60 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§21-1111.  Rape defined.

A.  Rape is an act of sexual intercourse involving vaginal or anal penetration accomplished with a male or female who is not the spouse of the perpetrator and who may be of the same or the opposite sex as the perpetrator under any of the following circumstances:

1.  Where the victim is under sixteen (16) years of age; or

2.  Where the victim is incapable through mental illness or any other unsoundness of mind, whether temporary or permanent, of giving legal consent; or

3.  Where force or violence is used or threatened, accompanied by apparent power of execution to the victim or to another person; or

4.  Where the victim is intoxicated by a narcotic or anesthetic agent, administered by or with the privity of the accused as a means of forcing the victim to submit; or

5.  Where the victim is at the time unconscious of the nature of the act and this is known to the accused; or

6.  Where the victim submits to sexual intercourse under the belief that the person committing the act is a spouse, and this belief is induced by artifice, pretense, or concealment practiced by the accused or by the accused in collusion with the spouse with intent to induce that belief.  In all cases of collusion between the accused and the spouse to accomplish such act, both the spouse and the accused, upon conviction, shall be deemed guilty of rape; or

7.  Where the victim is under the legal custody or supervision of a state agency, a federal agency, a county, a municipality or a political subdivision and engages in sexual intercourse with a state, federal, county, municipal or political subdivision employee or an employee of a contractor of the state, the federal government, a county, a municipality or a political subdivision that exercises authority over the victim.

B.  Rape is an act of sexual intercourse accomplished with a male or female who is the spouse of the perpetrator if force or violence is used or threatened, accompanied by apparent power of execution to the victim or to another person.

R.L. 1910, § 2414.  Amended by Laws 1981, c. 325, § 1; Laws 1983, c. 41, § 1, eff. Nov. 1, 1983; Laws 1984, c. 134, § 1, eff. Nov. 1, 1984; Laws 1990, c. 224, § 2, eff. Sept. 1, 1990; Laws 1993, c. 62, § 1, eff. Sept. 1, 1993; Laws 1995, c. 22, § 1, eff. Nov. 1, 1995; Laws 1999, c. 309, § 2, eff. Nov. 1, 1999; Laws 2001, c. 51, § 4, eff. July 1, 2001.

§2-1112.  Renumbered as § 18-61 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1113.  Renumbered as § 18-62 of this title by Laws 2001, c. 146, § 251, emerg. eff. April 30, 2001.

§2-1250.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1251.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1252.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1253.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1254.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1255.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1256.  Repealed by Laws 1989, c. 258. § 1, eff. Dec. 31, 1990.

§2-1257.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1258.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1259.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1260.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1261.  Repealed by Laws 1989, c. 258, § 1, eff. Dec. 31, 1990.

§2-1301-101.  Renumbered as Section 16-1 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-102.  Renumbered as Section 16-2 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-103.  Renumbered as Section 16-3 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-104.  Renumbered as Section 16-4 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-105.  Renumbered as Section 16-5 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-105.1.  Renumbered as Section 16-6 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-106.  Renumbered as Section 16-7 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-107.  Renumbered as Section 16-8 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-108.  Renumbered as Section 16-9 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-109.  Renumbered as Section 16-10 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-110.  Renumbered as Section 16-11 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-111.  Renumbered as Section 16-12 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-112.  Renumbered as Section 16-13 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-201.  Renumbered as Section 16-21 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-202.  Renumbered as Section 16-22 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-203.  Renumbered as Section 16-23 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-204.  Renumbered as Section 16-24 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-205.  Renumbered as Section 16-25 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-206.  Renumbered as Section 16-26 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-207.  Renumbered as Section 16-27 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-208.  Renumbered as Section 16-28 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-209.  Renumbered as Section 16-30 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-210.  Renumbered as Section 16-31 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-211.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-1301-212.  Renumbered as Section 16-32 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-213.  Renumbered as Section 16-33 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-214.  Renumbered as Section 16-34 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-215.  Renumbered as Section 16-35 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-216.  Renumbered as Section 16-36 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-217.  Renumbered as Section 16-37 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-218.  Renumbered as Section 16-38 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-219.  Renumbered as Section 16-39 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-301.  Renumbered as Section 16-51 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-302.  Renumbered as Section 16-52 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-303.  Renumbered as Section 16-53 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-304.  Renumbered as Section 16-54 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-305.  Renumbered as Section 16-55 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-306.  Renumbered as Section 16-56 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-307.  Renumbered as Section 16-57 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-308.  Renumbered as Section 16-58 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-309.  Renumbered as Section 16-59 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.  Renumbered as Section 16-60 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.1.  Renumbered as Section 16-61 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.2.  Renumbered as Section 16-62 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.3.  Renumbered as Section 16-63 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.4.  Renumbered as Section 16-64 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.5.  Renumbered as Section 16-65 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-310.6.  Renumbered as Section 16-66 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-311.  Renumbered as Section 16-67 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-312.  Renumbered as Section 16-68 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-313.  Renumbered as Section 16-68 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-314.  Renumbered as Section 16-70 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-315.  Renumbered as Section 16-71 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-316.  Renumbered as Section 16-72 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-403.  Repealed by Laws 2001, c. 113, § 57, emerg. eff. April 18, 2001.

§2-1301-501.  Renumbered as Section 16-81 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1301-502.  Renumbered as Section 16-82 of this title by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.

§2-1451.  Renumbered as § 8-80.1 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1452.  Renumbered as § 8-80.2 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1453.  Renumbered as § 8-80.3 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1453.1.  Renumbered as § 8-80.4 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1454.  Renumbered as § 8-80.5 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1455.  Renumbered as § 8-80.6 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1456.  Renumbered as § 8-80.7 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1457.  Renumbered as § 8-80.8 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1458.  Renumbered as § 8-80.9 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.

§2-1459.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-1460.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-1501.  Renumbered as § 18-180 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1502.  Renumbered as § 18-181 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1503.  Renumbered as § 18-182 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1504.  Renumbered as § 18-183 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1505.  Renumbered as § 18-184 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1506.  Renumbered as § 18-185 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1507.  Renumbered as § 18-186 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1508.  Renumbered as § 18-187 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1508.1.  Renumbered as § 18-188 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1509.  Renumbered as § 18-189 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1510.  Renumbered as § 18-190 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1511.  Renumbered as § 18-191 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1512.  Renumbered as § 18-192 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1513.  Renumbered as § 18-193 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1514.  Renumbered as § 18-194 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1515.  Renumbered as § 18-195 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1516.  Renumbered as § 18-196 of this title by Laws 2001, c. 146, § 253, emerg. eff. April 30, 2001.

§2-1551.1.  Renumbered as § 18-120 of this title by Laws 2001, c. 146, § 257, emerg. eff. April 30, 2001.

§2-1601.  Renumbered as § 6-303 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-1602.  Renumbered as § 6-304 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-1603.  Renumbered as § 5-1.1 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-1604.  Renumbered as § 18-10 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.

§2-1701.  Renumbered as § 8-85.1 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1702.  Renumbered as § 8-85.2 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1703.  Renumbered as § 8-85.3 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1704.  Renumbered as § 8-85.4 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1705.  Renumbered as § 8-85.5 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1706.  Renumbered as § 8-85.6 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1707.  Renumbered as § 8-85.7 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1708.  Renumbered as § 8-85.8 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1709.  Renumbered as § 8-85.9 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1710.  Renumbered as § 8-85.10 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1711.  Renumbered as § 8-85.11 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1712.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-1713.  Renumbered as § 8-85.12 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1715.  Renumbered as § 8-85.13 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.

§2-1750.  Renumbered as § 9-141 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1751.  Renumbered as § 9-142 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1752.  Renumbered as § 9-143 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1753.  Renumbered as § 9-144 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1753.1.  Renumbered as § 9-145 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1753.2.  Renumbered as § 9-146 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1754.  Renumbered as § 9-147 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001.

§2-1761.  Renumbered as § 5-81 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§2-1762.  Renumbered as § 5-82 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§2-1763.  Renumbered as § 5-83 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§2-1764.  Renumbered as § 5-84 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.

§2-1765.  Renumbered as § 5-85 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-1766.  Renumbered as § 5-86 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-1767.  Renumbered as § 5-87 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-1768.  Renumbered as § 5-88 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-1769.  Renumbered as § 5-89 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.

§2-1801.  Repealed by Laws 1997, c. 7, § 2, emerg. eff. July 1, 1997.

§2-1802.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1803.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1804.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1805.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1806.1.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1807.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1808.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1809.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1810.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1811.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1812.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1813.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1814.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1815.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1816.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1817.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1818.  Repealed by Laws 1997, c. 7, § 2, eff. July 1, 1997.

§2-1850.1.  Renumbered as § 18-240 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.2.  Renumbered as § 18-241 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.3.  Renumbered as § 18-242 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.4.  Renumbered as § 18-243 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.5.  Renumbered as § 18-244 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.6.  Renumbered as § 18-245 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.7.  Renumbered as § 18-246 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.8.  Renumbered as § 18-247 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.9.  Renumbered as § 18-248 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.10.  Renumbered as § 18-249 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.11.  Renumbered as § 18-250 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1850.12.  Renumbered as § 18-251 of this title by Laws 2001, c. 146, § 266, emerg. eff. April 30, 2001.

§2-1901.  Renumbered as § 11-20 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1902.  Renumbered as § 11-21 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1903.  Renumbered as § 11-22 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1904.  Renumbered as § 11-23 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1905.  Renumbered as § 11-24 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1906.  Renumbered as § 11-25 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1907.  Renumbered as § 11-26 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1908.  Renumbered as § 11-27 of this title by Laws 2001, c. 146, § 260, emerg. eff. April 30, 2001.

§2-1950.1.  Repealed by Laws 2005, c. 83, § 3, emerg. eff. April 19, 2005.

§2-1950.2.  Repealed by Laws 2005, c. 83, § 3, emerg. eff. April 19, 2005.

§2-1950.10.  Short title - Legislative findings.

A.  This act shall be known and may be cited as the "Oklahoma Biofuels Development Act".

B.  The Legislature finds that Oklahoma should encourage the processing, market development, promotion, distribution, and research of fuels derived from grain, ethanol or ethanol components, biodiesel, biobased lubricants, coproducts, or byproducts to provide for:

1.  Expanded use of Oklahoma agricultural products;

2.  Efficient and less-polluting energy sources and reserves which will make Oklahoma less energy dependent, reduce atmospheric carbon monoxide levels, and retain Oklahoma dollars in the Oklahoma economy to achieve a multiplier effect, thereby generating additional jobs and tax income to the state rather than exporting Oklahoma dollars;

3.  Development of protein which will be more efficiently stored and marketed to foreign nations rather than the present method of simple export of unprocessed grain products;

4.  Alternative local outlets for Oklahoma agricultural products which can be particularly utilized in times of depressed grain prices so as to give Oklahomans greater control of their crop marketing procedures rather than have crop marketing procedures too dependent upon federal agencies, major grain exporters, and foreign purchasers.  Local outlets may include ethanol plants, oil seed processing plants, agricultural production facilities, or facilities related to the processing, marketing, or distribution of ethanol or products derived from ethanol or ethanol components, other biobased products, coproducts, or byproducts;

5.  Cooperation with private industry to establish ethanol- and biobased-product-related production facilities in Oklahoma to create demand for agricultural products;

6.  Promotion and market development, in cooperation with private industry, of ethanol or products derived from ethanol or ethanol components, biodiesel, coproducts, or byproducts; and

7.  Sponsorship of research and development of industrial and commercial uses for agricultural ethanol and biobased oils and for byproducts resulting from the manufacturing of agricultural ethanol and biobased products in order to enhance economic feasibility and marketing potential of such products and processes.

Added by Laws 2005, c. 83, § 1, emerg. eff. April 19, 2005.

§2-1950.11.  Oklahoma Biofuels Development Advisory Committee.

A.  There is hereby created until June 1, 2010, the Oklahoma Biofuels Development Advisory Committee.  The Committee shall consist of the following eleven (11) members:

1.  The Commissioner of Agriculture or designee;

2.  The Executive Director of the Department of Environmental Quality or designee;

3.  The Director of the Oklahoma Conservation Commission or designee;

4.  A member of the Corporation Commission or designee;

5.  A member appointed by and representing the Natural Resources Conservation Service of the United States Department of Agriculture;

6.  A member appointed by and representing Oklahoma State University; and

7.  Five members to be appointed by the Commissioner of Agriculture, one each to represent the following industries:

a. feed grain producers,

b. oil seed producers,

c. oil and fuel marketers,

d. ethanol producers, and

e. oil seed processors.

All appointments to the Committee shall be made within thirty (30) days following the enactment of this act, and subsequent appointments shall be made in the same manner as necessary to fill any vacancy.

B.  Members of the Committee shall serve without compensation but shall be reimbursed for actual and necessary travel expenses as provided in the State Travel Reimbursement Act by their appointing authority or agency.

C.  The Oklahoma Department of Agriculture, Food, and Forestry shall provide space for meetings of the Committee and shall provide other assistance and staffing needs for the Committee.

D.  Members or designees shall serve at the pleasure of their appointing authorities.

E.  The Commissioner of Agriculture shall convene the first meeting within sixty (60) days after the enactment of this act.  At the first meeting, and annually thereafter, the Committee membership shall select a chair and vice chair.  A majority of the members on the Committee shall represent a quorum and a majority present at a meeting may act for or on behalf of the Committee.

F.  The Committee shall:

1.  Conduct a systematic review and study of the ethanol and biodiesel industry in Oklahoma and other states;

2.  Study the feasibility of developing and enhancing the ethanol and biodiesel industry in Oklahoma;

3.  Study processing, market development, promotion, distribution and research on products derived from grain, ethanol or ethanol components, biobased products, coproducts, or byproducts to provide for:

a. expanded use of Oklahoma agricultural products,

b. development of protein which will be more efficiently stored and marketed to foreign nations rather than the present method of simple export of unprocessed grain products,

c. alternative local outlets for Oklahoma agricultural products which can be particularly utilized in times of depressed grain prices.  Local outlets may include ethanol plants, agricultural production facilities, or facilities related to the processing, marketing, or distribution of ethanol and biodiesel or products derived from ethanol or ethanol components, biobased products, coproducts, or byproducts,

d. promotion and market development, in cooperation with private industry, of ethanol or products derived from ethanol or ethanol components, biobased products, coproducts, or byproducts, and

e. sponsorship of research and development of industrial and commercial uses for agricultural biobased ethanol and for byproducts resulting from the manufacturing of agricultural biobased ethanol in order to enhance economic feasibility and marketing potential of such products and processes;

4.  Develop methodologies to best cooperate with private industry to establish ethanol- and biodiesel-related production facilities in Oklahoma to create demand for agricultural products;

5.  Recommend policies or programs to enhance the ability of Oklahoma agricultural landowners to participate in ethanol and biobased oils development and production.  Such recommendations shall include potential policies or programs designed to optimize economic benefits to agricultural producers participating in ethanol and biodiesel development.  Such policies or programs may include, but are not limited to, identifying existing, or the potential of creating, nonprofit organizations or other public or private entities capable of assisting in ethanol development, production and marketing;

6.  Encourage the production of educational and advisory materials regarding ethanol and biobased production on agricultural lands and participation in systems of carbon or greenhouse emissions trading;

7.  Identify and recommend areas of research needed to better understand and quantify the processes of ethanol and biodiesel production;

8.  Study methods of funding or supporting ethanol and biodiesel production, development and marketing, including but not limited to, the levy of assessments on the sale of certain grains, tax credits, or other economic and revenue enhancements; and

9.  Make any other recommendations deemed necessary by the Committee pursuant to the provisions of this act.

G.  The Committee shall prepare a report of recommendations as the Committee deems necessary.  Any such reports shall be distributed to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

H.  Any member of the Oklahoma Ethanol Development Advisory Committee shall be eligible, if appointed, to serve as a member of the Oklahoma Biofuels Development Advisory Committee.

Added by Laws 2005, c. 83, § 2, emerg. eff. April 19, 2005.

§2-2001.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-2002.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

NOTE:  Laws 2001, c. 146, § 273 repeals this section without reference to amendment by Laws 2001, c. 33, § 2, eff. July 1, 2001, which reads as follows:

§22002.  Tuition waivers for farmers and ranchers.

From and after July 1, 1986, if funds become available and if considered economically feasible by the State Board of Career and Technology Education, any Oklahoma farmer and rancher who meets the criteria set forth in this act shall be entitled to accept tuition waivers and to attend any statesupported technology center school.  Provided, that said tuition waivers, if offered, under this act shall be accepted by any approved applicant by July 1, 1996, and further, said tuition waivers, if offered, shall not exceed a period of more than thirtysix (36) months.

§2-2003.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

NOTE:  Laws 2001, c. 146, § 273 repeals this section without reference to amendment by Laws 2001, c. 33, § 3, eff. July 1, 2001, which reads as follows:

§22003.  Qualifications for retraining.

In order for farmers and ranchers to qualify for retraining, they shall:

1.  Have at least fifty percent (50%) of income from farming and ranching on or after January 1, 1983, and the applicant furnish appropriate federal and state tax returns to verify facts necessary to qualify for retraining; and

2.  Have defaulted on any agriculturerelated loan to any banking, savings and loan, or federal agency, on or after January 1, 1983; or

3.  Have been the subject of a foreclosure on any item or property related to agriculture business by any institution similar to a bank or savings and loan, including but not limited to the Federal Land Bank; or any federal agency similar, but not limited to the Farmers Home Administration or the Federal Land Bank; or

4.  Be an individual who could possibly save his farm or ranch from bankruptcy or foreclosure by learning a skill.  The individuals who would qualify under this subsection will be recommended by the Advisory Committee on Agricultural Employment Retraining created in Section 2005 of this title; and

5.  Satisfy the entrance and eligibility requirements imposed by the technology center school.

§2-2004.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-2005.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

NOTE:  Laws 2001, c. 146, § 273 repeals this section without reference to amendment by Laws 2001, c. 33, § 4, eff. July 1, 2001, which reads as follows:

§22005.  Administration of program  Rules  Advisory committee.

A.  The State Board of Career and Technology Education shall administer this program with present personnel and shall not hire any new employees to assist in administering this act.

B.  The State Board of Career and Technology Education shall adopt rules pertaining to this act which shall take into consideration the special knowledge that farmers and ranchers already possess through practical experience and design courses that will expedite the learning of a skill and the opportunity for selfemployment or job placement, and shall waive any tuition due from any approved applicant.

C.  There is hereby created the Advisory Committee on Agricultural Employment Retraining to be composed of the following six (6) members who shall serve without per diem expenses or travel reimbursement on an advisory basis to the State Board of Career and Technology Education regarding this act as follows:

1.  Two members shall be appointed by the Governor;

2.  Two members shall be appointed by the Speaker of the House of Representatives; and

3.  Two members shall be appointed by the President Pro Tempore of the Senate.

D.  The Advisory Committee on Agricultural Employment Retraining will also recommend individuals for this program who have a financial hardship and could possibly save their farm or ranch from bankruptcy or foreclosure by learning a new skill.  The Advisory Committee recommendations shall be forwarded to the State Board of Career and Technology Education for final consideration.

§2-2006.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

NOTE:  Laws 2001, c. 146, § 273 repeals this section without reference to amendment by Laws 2001, c. 33, § 5, eff. July 1, 2001, which reads as follows:

§22006.  Quota system.

In the event that any institution is being seriously handicapped in its ability to provide an education or training for all of its students as a result of a disproportionate amount of tuitionwaiver students under this act, then the administrative officer of such institution shall certify as to the handicapped condition to the State Board of Career and Technology Education who shall be permitted to establish a quota system for the institution.  A schedule of guidelines and priorities shall be established for accepting students, as well as limiting the number of tuitionwaiver students who may enroll.  The excess number of applicants may enroll in some other technology center schools which has not reached a critical level of tuitionwaiver students.

§2-2007.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-2011.  Renumbered as § 11-35 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2012.  Renumbered as § 11-36 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2013.  Renumbered as § 11-37 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2014.  Renumbered as § 11-38 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2015.  Renumbered as § 11-39 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2016.  Renumbered as § 11-40 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2017.  Renumbered as § 11-41 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2018.  Renumbered as § 11-42 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-2021.  Renumbered as § 11-80 of this title by Laws 2001, c. 146, § 261, emerg. eff. April 30, 2001.

§2-3001.  Renumbered as § 5-91 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-3002.  Renumbered as § 5-92 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-3003.  Renumbered as § 5-93 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-3004.  Renumbered as § 5-94 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.

§2-3010.  Renumbered as § 5-100 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.

§2-3011.  Renumbered as § 5-101 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.

§2-3012.  Renumbered as § 5-102 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.

§2-3021.  Renumbered as § 5-111 of this title by Laws 2001, c. 146, § 264, emerg. eff. April 30, 2001.

§2-3022.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.

§2-3030.  Repealed by Laws 2001, c. 146, § 273, emerg. eff. April 30, 2001.



Title 3. — Aircraft and Airports.

OKLAHOMA STATUTES

TITLE 3.

AIRCRAFT AND AIRPORTS

_________

§3-1.  Repealed by Laws 1947, p. 31, § 19.

§3-2.  Repealed by Laws 1947, p. 31, § 19.

§3-3.  Repealed by Laws 1947, p. 31, § 19.

§3-4.  Repealed by Laws 1947, p. 31, § 19.

§3-5.  Repealed by Laws 1947, p. 31, § 19.

§3-6.  Repealed by Laws 1947, p. 31, § 19.

§3-7.  Repealed by Laws 1947, p. 31, § 19.

§3-11.  Repealed by Laws 1943, p. 15, § 14.

§3-12.  Repealed by Laws 1943, p. 15, § 14.

§3-13.  Repealed by Laws 1943, p. 15, § 14.

§3-14.  Repealed by Laws 1943, p. 15, § 14.

§3-15.  Repealed by Laws 1943, p. 15, § 14.

§3-21.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-22.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-23.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-24.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-25.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-26.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-27.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-28.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-29.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-30.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-31.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-32.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-33.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-34.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§361.  Municipalities may acquire and operate airports  Eminent domain  Bonds.

Every municipal corporation within this state shall have the right and power to acquire, own, operate, improve and maintain, within or without the corporate limits of such municipal corporation, real estate, buildings, improvements and facilities for aviation airports and rightsofway therefor.  For such purposes every municipal corporation shall have the power to exercise the right of eminent domain within or without the corporate limits of such municipal corporation.  For any and all of such purposes in order to carry out the same they shall have the power and authority to issue and sell bonds under and by virtue of the Constitution of this state, bearing interest not to exceed six percent (6%) per annum, maturing within twentyfive (25) years, and issued in the manner and form provided by law.

Laws 1945, p. 20, § 1.

§362.  Leases.

Whenever it shall be deemed impractical to issue bonds, as above provided for, such municipal corporation, when deemed necessary or advisable for the public interest, and without increasing the total indebtedness of such municipal corporation beyond the Constitutional limitation, it shall be lawful for such municipal corporation to lease at a stipulated rental any real estate for use as an airport, or any improved airport within or without the corporate limits thereof from any person, firm or corporation which will contract to lease the same; providing further that in making any such lease contract the municipal corporation may reserve to such municipal corporation the option to purchase such real estate or improved airport in the future.

Laws 1945, p. 20, § 2.

§3-65.1.  Definitions.

As used in this act, unless the text otherwise requires:

(a)  "Airport" means an area on land or water that is used, or intended to be used, for the landing and taking off of aircraft, and includes its buildings and facilities, if any.

(b)  "Air navigation facility" means any facility - other than one owned and operated by the United States - used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(c)  "Airport hazard" means any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft.

(d)  "Helipad" means a small designated area, usually with a prepared surface, on a heliport, airport, landing or takeoff area, apron or ramp, or movement area used for takeoff, landing or parking of helicopters.

(e)  "Heliport" means an area of land, water or structure used or intended to be used for the landing and takeoff of helicopters and includes its buildings and facilities, if any.

(f)  "Municipality" means any county, city, or town of this state.  "Municipal" means pertaining to a municipality as herein defined.

(g)  "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee or other similar representative thereof.

Added by Laws 1947, p. 15, § 1.  Amended by Laws 1995, c. 181, § 1, eff. July 1, 1995.

§365.2.  General powers of municipalities in the establishment, acquisition, operation and maintenance of airports and air navigation facilities.

(a) Establishment, Operation, Land Acquisition.  Every municipality is authorized, out of any appropriations or other monies made available for such purpose, to plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police airports and air navigation facilities, either within or without the territorial limits of such municipality and within or without the territorial boundaries of this state, including the construction, installation, equipment, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods and commodities as an incident to the operation of its airport properties.  For such purposes the municipality may use any available property that it may now or hereafter own or control and may, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire property, real or personal, or any interest therein including easements in airport hazards or land outside the boundaries of an airport or airport site as are necessary to permit safe and efficient operation of the airport or to permit the removal, elimination, obstructionmarking or obstructionlighting of airport hazards or to prevent the establishment of airport hazards.

(b) Acquisition of Existing Airports.  Any municipality may by purchase, gift, devise or lease acquire existing airports and air navigation facilities, provided however it shall not acquire or take over any airport or air navigation facility without the consent of the owner thereof.

(c) Establishment of Airports on Public Waters and Reclaimed Lands.  For the purposes of this act, a municipality may establish or acquire and maintain, within or bordering upon the territorial limits of the municipality, airports in, over and upon, any public waters of this state, any submerged lands under such public waters, and any artificial or reclaimed lands which before the artificial making or reclamation thereof constituted a portion of the submerged lands under such public waters; and may construct and maintain terminal building, landing floats, causeways, roadways and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection thereof.

(d) Limitation on Design and Operation of Air Navigation Facilities.  All air navigation facilities established or operated by municipalities shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.

Laws 1947, p. 16, § 2.

§365.3.  Eminent domain.

In the acquisition of property by eminent domain proceedings authorized by this act, the municipality shall proceed in the manner now provided by law for the exercise of the right of eminent domain by railroad corporations in this state.  The fact that the property to be acquired by eminent domain proceedings was acquired by its owner by eminent domain proceedings shall not prevent its acquisition by such proceedings by the municipality.  For the purpose of making surveys and examinations relative to any eminent domain proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage.  Notwithstanding the provisions of any other statute or of any applicable municipal charter, the municipality may take possession of any property to be acquired by eminent domain proceedings at such time after the commencement of such proceedings as is now provided by law.  The municipality shall not be precluded from abandoning such proceedings in any case where possession of the property has not been taken.

Laws 1947, p. 17, § 3.

§365.4.  Disposal of airport property.

Except as may be limited by the terms and conditions of any grant, loan, or agreement pursuant to Section 13 of this act, every municipality may by sale, lease or otherwise, dispose of any airport, air navigation facility or other property, or portion thereof or interest therein, acquired pursuant to this act.  Such disposal by sale, lease, or otherwise, shall be in accordance with the laws of this state, or provisions of the charter of the municipality, governing the disposition of other property of the municipality, except that in the case of the disposal of another municipality or agency of the state or federal government for aeronautical purposes incident thereto, the sale, lease, or other disposal may be effected in such manner and upon such terms as the governing body of the municipality may deem in the best interest of the municipality.

Laws 1947, p. 17, § 4.

§365.5.  Operation and use privileges.

(a) Under Municipal Operation.  In operating an airport, air navigation facility or aircraft maintenance or manufacturing facility owned, leased or controlled by a municipality, such municipality may, except as may be limited by the terms and conditions of any grant, loan, or agreement pursuant to Section 65.13 of this title, enter into contracts, leases and other arrangements for a term not exceeding forty (40) years with any persons.

(1) granting the privilege of using or improving such airport, air navigation facility or aircraft maintenance or manufacturing facility or any portion or facility thereof, or space therein for commercial purposes;

(2) conferring the privilege of supplying goods, commodities, things, services or facilities at such airport, air navigation facility or aircraft maintenance or manufacturing facility; or

(3) making available services to be furnished by the municipality or its agents at such airport, air navigation facility or aircraft maintenance or manufacturing facility.  In each case the municipality may establish the terms and conditions and fix the charges, rentals or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with due regard to the property and improvements used and the expenses of operation to the municipality.

(b) Under Other Operation.  Except as may be limited by the terms and conditions of any grant, loan, or agreement pursuant to Section 65.13 of this title, a municipality may by contract, lease or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed five (5) years the privilege of operating, as agent of the municipality or otherwise, any airport owned or controlled by the municipality; provided, that no such person shall be granted any authority to operate such airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the municipality might not have undertaken under subsection (a) of this section.

Laws 1947, p. 17, § 5; Laws 1991, 1st Ex. Sess., c. 1, § 1, emerg. eff. Jan. 18, 1991.

§365.6.  Liens.

To enforce the payment of any charges for repairs or improvements to or storage or care of, any personal property made or furnished by the municipality or its agents in connection with the operation of an airport or air navigation facility owned or operated by the municipality, the municipality shall have a lien on such property, which shall be enforceable by the municipality as provided by law.

Laws 1947, p. 18, § 6.

§365.7.  Delegation of authority to airport officer or board.

Any authority vested by this act in a municipality or in the governing body thereof, for the planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection and policing of airports or other air navigation facilities established, owned or controlled, or to be established, owned or controlled by the municipality may be vested by resolution of the governing body of the municipality in an officer or board or other municipal agency whose powers and duties shall be prescribed in the resolution; provided, however, that the expense of such planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection and policing shall be a responsibility of the municipality.

Laws 1947, p. 18, § 7.

§365.8.  Regulations and jurisdiction.

(a) Scope.  A municipality, which has established or acquired or which may hereafter establish or acquire an airport or air navigation facility, is authorized to adopt, amend and repeal such reasonable ordinance, resolutions, rules, regulations and orders as it shall deem necessary for the management, government and use of such airport or air navigation facility under its control, whether situated within or without the territorial limits of the municipality.  For the enforcement thereof, the municipality, may, by ordinance or resolution, as may by law be appropriate, appoint airport guards or police, with full police powers, and fix penalties, within the limits prescribed by law, for the violation of the aforesaid ordinances, resolutions, rules, regulations and orders.  Said penalties shall be enforced in the same manner in which penalties prescribed by other ordinances, or resolutions of the municipality are enforced.  To the extent that an airport or other air navigation facility controlled and operated by a municipality is located outside the territorial limits of the municipality, it shall, subject to federal and state laws, rules and regulations, be under the jurisdiction and control of the municipality controlling or operating it, and no other municipality shall have any authority to charge or exact a license fee or occupation tax for operations thereon.

(b) Conformity to Federal and State Law.  All ordinances, resolutions, rules, regulations or orders which are issued by the municipality shall be kept in substantial conformity with the laws of this state or any regulations promulgated or standards established pursuant thereto, and, as nearly as may be, with the federal laws governing aeronautics and the rules, regulations and standards duly issued thereunder.

Laws 1947, p. 18, § 8.

§365.9.  Appropriations and taxation.

The governing body of any municipality having power to appropriate and raise money, is hereby authorized to appropriate, and to raise by taxation or otherwise, sufficient monies to carry out the provisions of this act.

Laws 1947, p. 19, § 9.

§365.10.  Bond issues  Financing acquisitions, costs and improvements.

The cost of planning and acquiring, establishing, developing, constructing, enlarging, improving, or equipping, an airport or air navigation facility, or the site therefor, including buildings and other facilities incidental to the operation thereof, and the acquisition or elimination of airport hazards, may be paid for wholly or partly from the proceeds of the sale of bonds or notes of the municipality, as the governing body of the municipality shall determine.  For such purposes a municipality may issue general or special obligation bonds, revenue bonds or other forms of bonds or notes, secured or unsecured, including refunding bonds, in the manner and within the limitations prescribed by the laws of this state or the charter of the municipality for the authorization and issuance of bonds or notes thereof for public purposes generally.  Any bonds or notes issued by a municipality pursuant to this act which are payable, as to principal and interest, solely from the revenues of an airport or air navigation facility (and such bonds or notes shall so state on their face) shall not constitute a debt of such municipality within the meaning of any constitutional or statutory debt limitation or restriction.  In any suit, action or proceeding involving the security, or the validity or enforceability, of any bond or note issued by a municipality, which bond or note states on its face that it was issued pursuant to the provisions of this act and for a purpose or purposes authorized to be accomplished by this act, such bond or note shall be conclusively deemed to have been issued pursuant to this act for such purpose or purposes.

Laws 1947, p. 19, § 10.

§365.11.  Validation of prior acquisitions, actions and bond issues.

Any acquisition of property heretofore made, within or without the limits of any municipality of the state, for the purposes authorized by this act, and any other action heretofore taken by a municipality in furtherance of such purposes, including but not limited to the making of appropriations, the expenditure of money, the incurring of debts, the acceptance and disbursement of federal, state or other grants or loans, the issuance and payment of bonds and notes, the execution of leases and contracts, which acquisition or action would have been authorized had this act been in effect at the time of such acquisition or action, is hereby ratified and made valid.  All bonds and notes heretofore issued in furtherance of purposes authorized by this act and actions ratified by this section are confirmed as legal obligations of the municipality, and, without prejudice to the general powers granted to the municipality by this act, such municipality is hereby authorized to issue further bonds and notes for such purposes up to the limit fixed in the original authorization therefor, which bonds and notes shall be legal obligations in accordance with their terms.

Laws 1947, p. 19, § 11.

§365.12.  Application of airport revenues and sale proceeds.

The revenues obtained by a municipality from the ownership, control or operation of any airport or air navigation facility, including proceeds from the sale of any airport or portion thereof of air navigation facility property, shall be deposited in a special fund to be designated the "Airport Fund", which revenues shall be appropriated solely to, and used by the municipality for, the purposes authorized by this act.

Laws 1947, p. 19, § 12.

§3-65.13.  Federal and state aid.

Acceptance Authorized, Conditions.  Every municipality is authorized to accept, receive, receipt for, disburse and expend federal and state monies and other monies, public or private, made available by grant or loan or both to accomplish, in whole or in part, any of the purposes of this act.  All federal monies accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state monies accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the state.  Unless otherwise prescribed by the agency from which such monies were received, the chief financial officer of the municipality shall, on its behalf deposit all monies received pursuant to this section and shall keep them, in separate funds designated according to the purposes for which the monies were made available, in trust for such purposes.

Added by Laws 1947, p. 19, § 13.  Amended by Laws 1997, c. 98, § 1, eff. Nov. 1, 1997.

§365.14.  Contracts.

A municipality may enter into any contracts or agreements necessary to the execution of the powers granted it, and for the purposes provided by this act.

Laws 1947, p. 20, § 14.

§365.15.  Joint operations.

(a) Authorization.  For the purposes of this section, unless otherwise qualified, the term "public agency" includes municipality, as defined in this act, an agency of the state government and of the United States, and any municipality, political subdivision and agency of another state, but shall not include institutions of higher education constituting the Oklahoma State System of Higher Education under Section 1, Article 13A, Constitution of the State of Oklahoma; or other institutions coordinated with the State System of Higher Education under Section 4, Article 13A, Constitution of the State of Oklahoma; and the term "governing body" means the governing body of a county or municipality, and the head of the agency if the public agency is other than a county or municipality.  All powers, privileges and authority granted to any municipality by this act may be exercised and enjoyed jointly with any public agency of this state, and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment.  If not otherwise authorized by law, any agency of the state government when acting jointly with any municipality, may exercise and enjoy all of the powers, privileges and authority conferred by this act upon a municipality.

(b)  Agreement.  Any two or more public agencies may enter into agreements with each other for joint action pursuant to the provisions of this section.  Concurrent action by ordinance, resolution or otherwise or the governing bodies of the participating public agencies shall constitute joint action.  Each such agreement shall specify its duration, the proportionate interest which each public agency shall have in the property, facilities and privileges involved, the proportion to be borne by each public agency of preliminary costs and costs of acquisition, establishment, construction, enlargement, improvement, and equipment of the airport or air navigation facility, the proportion of the expenses of maintenance, operation, regulation and protection thereof to be borne by each, and such other terms as are required by the provisions of this section.  The agreement may also provide for; amendments thereof, and conditions and methods of termination of the agreement; the disposal of all or any of the property, facilities and privileges jointly owned upon said property, facilities and privileges, or any part thereof, ceasing to be used for the purposes provided by this act, or upon termination of the agreement; the distribution of the proceeds received upon any such disposal, and of any funds or other property jointly owned and undisposed of; the assumption or payment of any indebtedness arising from the joint venture which remains unpaid upon the disposal of all assets or upon a termination of the agreement; and such other provisions as may be necessary or convenient.

(c)  Joint Board.  Public agencies acting jointly pursuant to this section shall create a joint board which shall consist of members appointed by the governing board of each participating public agency.  The number to be appointed, their term and compensation, if any, shall be provided for in the joint agreement.  Each such joint board shall organize, select officers for terms to be fixed by the agreement, and adopt and amend from time to time rules for its own procedure.  The joint board shall have power to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police any airport or air navigation facility or airport hazard to be jointly acquired, controlled and operated, and such board may exercise on behalf of its constituent public agencies all the powers of each with respect to such airport, air navigation facility or airport hazard, subject to the limitations of subsection (d) of this section.

(d)  Limitations on Joint Board.  (1) Expenditures.  The total expenditures to be made by the joint board for any purpose in any fiscal year shall be determined by a budget approved by the governing bodies of its constituent public agencies.

(2)  Acquisitions Beyond Sums Allotted.  No airport, air navigation facility, airport hazard, or real or personal property, the cost of which is in excess of sums therefor fixed by the joint agreement or allotted in the annual budget, may be acquired by the joint board without the approval of the governing bodies of its constituent public agencies.

(3)  Eminent Domain.  Eminent domain proceedings under this section may be instituted only by authority of the governing bodies of the constituent public agencies of the joint board.  If so authorized, such proceedings shall be instituted in the names of the constituent public agencies jointly, and the property so acquired shall be held by said public agencies as tenants in common until conveyed by them to the joint board.

(4)  Disposal of Real Property.  The joint board shall not dispose of any airport, air navigation facility or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies, provided that the joint board may, without such consent, enter into contracts, leases, or other arrangements contemplated by Section 5 of this act.

(5)  Police Regulations.  Any resolutions, rules, regulations or orders of the joint board dealing with subjects authorized by Section 8 of this act shall become effective only upon approval of the governing bodies of the constituent public agencies provided that upon such approval, the resolutions, rules, regulations or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, rules, regulations, or orders of each public agency would have in its own territory or jurisdiction.

(e)  Joint Fund.  For the purpose of providing a joint board with moneys for the necessary expenditures in carrying out the provisions of this section, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement.  Each of the constituent public agencies shall provide its share of the fund from sources available to each.  Any federal, state or other contributions or loans, and the revenues obtained from the joint ownership, control and operation of any airport or air navigation facility under the jurisdiction of the joint board shall be paid into the joint fund, which said joint fund shall be kept and maintained at such place or places as shall be mutually agreed between the constituent agencies.  Disbursements from such fund shall be made by order of the board, subject to the limitations prescribed in subsection (d) of this section.

Laws 1947, p. 20, § 15.

§365.16.  Public purpose, county and municipal purpose.

The acquisition of any land or interest therein pursuant to this act, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, protection and policing of airports and air navigation facilities, including the acquisition or elimination of airport hazards, and the exercise of any other powers herein granted to municipalities and other public agencies, to be severally or jointly exercised, are hereby declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity; and in the case of any county, are declared to be county functions and purposes as well as public and governmental; and in the case of any municipality other than a county, are declared to be municipal functions and purposes as well as public and governmental. All land and other property and privileges acquired and used by or on behalf of any municipality or other public agency in the manner and for the purposes enumerated in this act shall and are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity, and, in the case of a county or municipality, for county or municipal purposes, respectively.

Laws 1947, p. 22, § 16.

§365.17.  Airport property and income exempt from taxation.

Any property in this state acquired by municipality for airport purposes pursuant to the provisions of this act, and any income derived by such municipality from the ownership, operation or control thereof, shall be exempt from taxation to the same extent as other property used for public purposes.  Any municipality is authorized to exempt from municipal taxation any property, acquired within its boundaries by a public agency of another state for airport purposes, and any income derived from such property, to the extent that such other state authorizes similar exemptions from taxation to municipalities of this state.

Laws 1947, p. 22, § 17.

§365.18.  Supplementary authority.

In addition to the general and special powers conferred by this act, every municipality is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.

Laws 1947, p. 23, § 18.

§365.19.  Saving clause  Airport zoning.

Nothing contained in this act shall be construed to limit any right, power or authority of a municipality to regulate airport hazards by zoning.

Laws 1947, p. 23, § 19.

§365.20.  Interpretation and construction.

This act shall be so interpreted and construed as to make uniform so far as possible the laws and regulations of this state and other states and of the government of the United States having to do with the subject of municipal airports.

Laws 1947, p. 23, § 20.

§3-65.21.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§365.22.  Short title.

This act may be cited as the "Municipal Airports Act."

Laws 1947, p. 23, § 23.

§3-71.  Repealed by Laws 1947, p. 31, § 19.

§3-72.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-73.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-74.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-75.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-76.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-77.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-78.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-79.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-80.  Repealed by Laws 1947, p. 31, § 19; Laws 1963, c. 354, § 13, eff. June 22, 1963.

§381.  Citation.

This act may be cited as the "Oklahoma Aeronautics Commission Act."

Laws 1963, c. 354, § 1, emerg. eff. June 22, 1963.

§3-82.  Definitions.

As used in the Oklahoma Aeronautics Commission Act, unless the context otherwise requires:

(a)  "Aeronautics" means the science, art, and practice of flight including, but not limited to, transportation by aircraft and matters relating to air commerce; the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities; and instruction in flying or ground subjects pertaining thereto.

(b)  "Aircraft" means any contrivance now known, or hereafter invented, used, or designed for navigation of or flight in the air or airspace.

(c)  "Airport" means an area of land or water that is used, or intended to be used, for the landing and takeoff of aircraft, and buildings and facilities, if any.

(d)  "Airspace" means that portion of the atmosphere overlying a designated geographical area considered as subject to territorial jurisdiction or international law in respect to its use by aircraft, guided missiles, and rockets.

(e)  "Commission" means the Oklahoma Aeronautics Commission.

(f)  "Director" means the Director of Aeronautics of Oklahoma.

(g)  "State" or "this state" means the State of Oklahoma.

(h)  "Air navigation facility" means any facility used in, available for use in, or designed for use in, aid of air navigation, including landing areas, any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(i)  "Operation of aircraft" or "operate aircraft" means the use, navigation, or piloting of aircraft in the airspace over this state or upon any airport within this state.

(j)  "Airman" means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way, and any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft, aircraft engines, propellers, and appliances.

(k)  "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

(l)  "Municipality" means any incorporated city, village, or town of this state and any county or political subdivision or district in this state, or any public trust thereof, which is, or may be, authorized by law to acquire, establish, construct, maintain, improve, and operate airports, airstrips, and aeronautical navigation facilities.

(m)  "Aeronautical hazard" means any structure, object of natural growth, or use of land, which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport that is otherwise hazardous to the operation and navigation of aircraft.

(n)  "Resources" means services, facilities, funds, equipment, property, personnel, and such other activities as are customarily included within the term.

(o)  "Helipad" means a small, designated area, usually with a prepared surface, on a heliport, airport, landing or takeoff area, apron or ramp, or movement area used for takeoff, landing or parking of helicopters.

(p)  "Heliport" means an area of land, water or structure used or intended to be used for the landing and takeoff of helicopters and includes its buildings and facilities, if any.

(q)  "Commercial service airport" means an airport meeting the current Federal Aviation Administration definition for commercial service airport.

(r)  "Primary commercial service airport" means an airport meeting the current Federal Aviation Administration definition for primary commercial service airport.

(s)  "Reliever airport" means an airport designated by the Federal Aviation Administration as a reliever airport and which provides substantial capacity or instrument training relief to a primary commercial service airport.

(t)  "General aviation airport" means an airport not meeting the criteria for definition as a commercial service or reliever airport.

Added by Laws 1963, c. 354, § 2, emerg. eff. June 22, 1963.  Amended by Laws 1995, c. 181, § 2, eff. July 1, 1995; Laws 1996, c. 344, § 1, eff. July 1, 1996.

§383.  Purpose of act.

It is hereby declared that the purpose of this act is to further the public interest in aeronautical progress:

(a) by granting to a state agency such powers and imposing upon it such duties that the state may properly perform its functions relative to aeronautics; effectively assist in the development of a statewide system of airports, cooperate with and assist the municipalities of this state and others engaged in aeronautics, and encourage and develop aeronautics in all its phases in this state;

(b) by providing for the protection of persons and property through the promotion of safety in aeronautics; and

(c) by providing for cooperation with federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state by assisting in accomplishing the purposes of federal legislation and eliminating costly and unnecessary duplication of functions in the province of federal agencies.

Laws 1963, c. 354, § 3, emerg. eff. June 22, 1963.

§3-84.  Creation of Commission - Membership - Director of Aeronautics - Rules and regulations - Meetings - Office space.

A.  There is hereby created the Oklahoma Aeronautics Commission, which shall be the successor to the Oklahoma Aviation Commission created by Section 81 et seq. of this title.  The Oklahoma Aeronautics Commission shall consist of seven (7) members, who shall be appointed by the Governor and who shall continue in office, as designated by the Governor at the time of appointment, through the last day of the second, third, fourth, fifth, sixth, and seventh calendar years, respectively, following the passage of this act, with the initial seventh member remaining in office until the end of the calendar year 1979.  The successors of the members initially appointed shall be appointed for terms of six (6) years in the same manner as the members originally appointed under this act, except that any person appointed to fill a vacancy shall be appointed only for the remainder of such term.  Each member shall serve until the appointment and qualification of a successor.  One member shall be appointed from each congressional district and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  To qualify for appointment to the Commission, an appointee shall have the following minimum qualifications:

1.  A citizen and bona fide resident of the state;

2.  Three (3) years' experience in aeronautical activities, such as general aviation, agricultural aviation, airport management, or air carrier operation.

Members of the Commission shall receive no salary but shall be entitled to be reimbursed for necessary travel expenses pursuant to the State Travel Reimbursement Act.  The members of the Commission may be removed by the Governor for inefficiency, neglect of duty, or malfeasance in office in the manner provided by law for the removal of officers not subject to impeachment.

B.  1.  A Director of Aeronautics shall be appointed by the Commission, who shall serve at the pleasure of the Commission.  The Director shall be appointed with due regard to such person's fitness, by aeronautical education and by knowledge of and recent practical experience in aeronautics for the efficient dispatch of the powers and duties duly vested in and imposed upon the Director.  The Director shall devote full time to the duties of the office and shall not be actively engaged or employed in any other business, vocation, or employment, nor shall the Director have any pecuniary interest in or any stock in or bonds of any civil aeronautics enterprise.  The Director shall be reimbursed for all traveling and other expenses incurred in the discharge of the official duties of the Director, subject to general statutory limitations on such expenses as contained in the State Travel Reimbursement Act.

2.  The Director shall be the executive officer of the Commission and under its supervision shall administer the provisions of this act and rules, regulations, and orders established thereunder and all other laws of the state relative to aeronautics.  The Director shall attend all meetings of the Commission, but shall have no vote.  The Director shall be in charge of the offices of the Commission and responsible to the Commission for the preparation of reports and the collection and dissemination of data and other public information relating to aeronautics.  The Director is hereby empowered to execute all contracts entered into by the Commission.

3.  The Commission may, by written order filed in its office, delegate to the Director any of the powers or duties vested in or imposed upon it by this act.  Such delegated powers and duties may be exercised by the Director in the name of the Commission.

4.  The Director shall appoint, subject to the approval of the Commission, such experts, field and office assistants, clerks, and other employees as may be required and authorized for the proper discharge of the functions of the Commission.

C.  The Commission shall, within thirty (30) days after its appointment, organize, adopt a seal, and make such rules and regulations for its administration, not inconsistent herewith, nor inconsistent with, or contrary to, any act of the Congress of the United States or regulations promulgated or standards established pursuant thereto, as it may deem expedient and from time to time amend such rules and regulations.  At such organizational meeting it shall elect from among its members a chair, a vice chair, and a secretary, to serve for one (1) year, and annually thereafter shall elect such officers, all to serve until their successors are appointed and qualified.  The Commission shall schedule meetings at a convenient time and place as they become necessary.  Four (4) members shall constitute a quorum, and no action shall be taken by less than a majority of the Commission.  Special meetings may be called as provided by the rules and regulations of the Commission.  Regular meetings shall be held at the established offices of the Commission, but, whenever the convenience of the public or of the parties may be promoted, or delay or expense may be prevented, the Commission may hold meetings, hearings, or proceedings at any other place designated by it.  The Commission shall report in writing to the Governor on or about January 31 of each year.  The report shall contain a summary of the proceedings of the Commission during the preceding fiscal year, a detailed and itemized statement of all revenue and of all expenditures made by or in behalf of the Commission, such other information as it may deem necessary or useful, and any additional information which may be requested by the Governor.

D.  Suitable office space shall be provided by the Department of Central Services for the Commission in the City of Oklahoma City, and the Commission may incur the necessary expense for office rent, furniture, stationery, printing, incidental expenses, and other necessary expenses needed for the administration of this act.

Added by Laws 1963, c. 354, § 4, emerg. eff. June 22, 1963.  Amended by Laws 1967, c. 146, § 1, emerg. eff. April 27, 1967; Laws 1974, c. 195, § 4, emerg. eff. May 15, 1974; Laws 1983, c. 304, § 2, eff. July 1, 1983; Laws 1985, c. 178, § 6, operative July 1, 1985; Laws 1995, c. 181, § 3, eff. July 1, 1995; Laws 2002, c. 375, § 1, eff. Nov. 5, 2002; Laws 2005, c. 100, § 1, eff. July 1, 2005.

§3-84.1.  Repealed by Laws 2001, c. 211, § 4, emerg. eff. May 14, 2001.

§3-84.2.  Oklahoma Aeronautics Commission - Detachment from Department of Transportation - Unclassified employees - Transfer of personnel, property and records - Funding.

A.  Beginning July 1, 2002, the Oklahoma Aeronautics Commission shall cease to be part of or a division of the Department of Transportation and shall be deemed to be a separate and distinct agency, to be known as the Oklahoma Aeronautics Commission, and not under the Merit System of Personnel Administration.  The Oklahoma Aeronautics Commission and the Director of Aeronautics shall continue to exercise their statutory powers, duties, and responsibilities.  All records, property, equipment, assets, monies, matters pending, and funds of the division shall be transferred to the Oklahoma Aeronautics Commission.

B.  1.  The number of full-time-equivalent employees for the Oklahoma Aeronautics Commission shall not be less than ten, nor more than the number of employees currently allowed by law for the Oklahoma Aeronautics Commission division of the Department of Transportation and who transfer to the Oklahoma Aeronautics Commission pursuant to this section.  In no event shall the total full-time-equivalent employees of the Oklahoma Aeronautics Commission transferring or electing to remain with the Department of Transportation exceed eighteen full-time-equivalent positions.

2.  All full-time-equivalent employee positions for the Oklahoma Aeronautics Commission shall not be under the Merit System of Personnel Administration and shall be considered unclassified service.  All employees shall serve at the pleasure of the Director of the Oklahoma Aeronautics Commission.

3.  The Oklahoma Aeronautics Commission and the Department of Transportation may enter into an agreement for the transfer of personnel from the Department of Transportation to the Oklahoma Aeronautics Commission.  No employee shall be transferred to the Oklahoma Aeronautics Commission except on the freely given written consent of the employee.  All classified employees under the Merit System of Personnel Administration who are not transferred to the Oklahoma Aeronautics Commission shall retain the status in the class to which the position occupied by the employee on July 1, 2002, is allocated by the Office of Personnel Management.  The salary of such an employee shall not be reduced as a result of such position allocation.  All employees who are transferred to the Oklahoma Aeronautics Commission shall not be required to accept a lesser grade or salary than presently received.  All employees shall retain leave, sick and annual time earned, and any retirement and longevity benefits which have accrued during their tenure with the Department of Transportation.  The transfer of personnel between the state agencies shall be coordinated with the Office of Personnel Management.

C.  The Oklahoma Aeronautics Commission shall be authorized to rent, lease, or own the appropriate office space and property in order to conduct its business.  The Oklahoma Aeronautics Commission is authorized to accept gifts, bequests, devises, contributions, and grants, public or private, including federal funds or funds from any other source for use in furthering the purpose of the Oklahoma Aeronautics Commission.

D.  Funding for the Oklahoma Aeronautics Commission shall be provided for in the appropriation process of the Legislature, in addition to any other funding provided by law.  The expenses incurred by the Oklahoma Aeronautics Commission as a result of the transfer required by this section shall be paid by the Oklahoma Aeronautics Commission.

E.  The division within the Department of Transportation known as the Oklahoma Aeronautics Commission shall be abolished by the Transportation Commission after the transfer has been completed.

F.  The Director of State Finance is directed to coordinate the transfer of assets, funds, allotments, purchase orders, liabilities, outstanding financial obligations or encumbrances provided for in this section.  The Department of Central Services shall coordinate the transfer of property and records provided for in this section.

Added by Laws 2002, c. 269, § 1, eff. July 1, 2002.  Amended by Laws 2005, c. 100, § 2, eff. July 1, 2005.

§3-85.  Powers and duties of Commission.

A.  The Oklahoma Aeronautics Commission and its Director acting under its authority is empowered and directed to encourage, foster, and assist in the development of aeronautics in this state and to encourage the establishment of airports and air navigation facilities.  It shall cooperate with and assist the federal government, the municipalities of this state, and other persons in the development of aeronautics, and shall seek to coordinate the aeronautical activities of these bodies and persons.  Municipalities are authorized to cooperate with the Commission in the development of aeronautics and aeronautical facilities in this state.

B.  The Commission may organize and administer a voluntary program of air-age education in cooperation with the schools, colleges, and for the general public, and may prepare and conduct voluntary flight clinics for airmen and issue such bulletins and publications as may be required.

C.  The Commission shall assist in all aeronautical matters related to emergency management actions in conformance with federal directions and with the Emergency Operations Plan of the state.

D.  The Commission may establish air markers throughout the state.

E.  The Commission may purchase and install roadside signs directing highway traffic to airports, subject to approval of the State Transportation Commission.

F.  The Commission shall:

1.  Draft and recommend necessary legislation to advance the interests of the state in aeronautics;

2.  Represent the state in aeronautical matters before federal agencies and other state agencies; and

3.  Participate as party plaintiff or defendant or as intervener on behalf of the state or any municipality or citizen thereof in any proceeding which involves the interest of the state in aeronautics.

G.  1.  The Commission may, insofar as is reasonably possible, make available its engineering and other technical services to any municipality or person desiring them in connection with the planning, acquisition, construction, improvement, maintenance, or operation of airports or navigation facilities.

2.  The Commission may render financial assistance by grant or loan or both to any municipality or municipalities acting jointly in the planning, acquisition, construction, improvement, maintenance, or operation of an airport owned or controlled, or to be owned or controlled, by such municipality or municipalities, out of appropriations or other monies made available by the Legislature for such purposes.  Such financial assistance may be furnished in connection with federal or other financial aid for the same purposes.

3.  The Commission shall be designated as the agent of this state or political subdivision of this state for the purpose of applying for, receiving, administering and disbursing federal funds and other public monies for the benefit of general aviation airports, except reliever airports, as may be available under applicable federal law or other laws.  If requested by a political subdivision, the Commission may act as its or their agent in contracting for and supervising such planning, acquisition, construction, improvement, maintenance, or operation; and all political subdivisions are authorized to designate the Commission as their agent for the foregoing purposes.  The Commission, as principal on behalf of the state, may enter into any contracts with the United States or with any person, which may be required in connection with a grant or loan of federal monies for municipal airport or air navigation facility purposes.  All federal monies accepted under this section shall be accepted and transferred or expended by the Commission upon such terms and conditions as are prescribed by the United States.  All monies received by the Commission pursuant to this section shall be deposited in the Oklahoma Aeronautics Commission Fund in the State Treasury and shall be paid out by the Commission in accordance with the terms and conditions of any agreement entered into under the provisions of this section.

H.  1.  The Commission is authorized on behalf of and in the name of the state, out of appropriations and other monies made available for such purposes, to plan, zone, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police airports and air navigation facilities, either within or without the state, including the construction, installation, equipping, maintenance, and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers.  However, the regulatory authority shall not extend to any airman employed by, nor to any aeronautics facility or aircraft under the exclusive possession, operation, or control of, a person holding a certificate of public convenience and necessity issued by any agency of the United States to operate as a common carrier by air of persons and/or property in interstate commerce.  For such purposes the Commission may, by purchase, gift, devise, or lease, acquire property, real or personal, or any interest therein including easements in aeronautical hazards or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the state airports or to permit the removal, elimination, obstruction-marking or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards.  In like manner the Commission may acquire existing airports and air navigation facilities.  However, the Commission shall not acquire or take over any airport or air navigation facility owned or controlled by a municipality of this or any other state without the consent of such municipality.  The Commission may, by sale, lease, or otherwise, dispose of any such property, airport, air navigation facility, or portion thereof or interest therein.  The disposal, by sale, lease, or otherwise, shall be in accordance with the laws of this state governing the disposition of other property of the state, except that, in the case of disposals to any municipality or state government or the United States for aeronautical purposes incident thereto, the sale, lease, or other disposal may be effected in such manner and upon such terms as the Commission may deem in the best interest of the state.

2.  All airports owned by the state shall be within the primary jurisdiction of the State Aeronautics Commission for purposes of design, development, and operation; provided, that airports owned and operated by the Oklahoma Space Industry Development Authority shall be exempt from such provisions, and during the time of a national emergency, the Air National Guard shall be exempt from such provisions, and provided further, that any airport owned by the state may be leased by the Commission to a public or private agency, as it may deem fit.

3.  Nothing contained in this act shall be construed to limit any right, power, or authority of the state or a municipality to regulate airport hazards by zoning.

4.  The Commission may exercise any powers granted by this section jointly with any municipalities or with the United States.

5. a. In operating an airport or air navigation facility owned or controlled by the state, the Commission may enter into contracts, leases, and other arrangements for a term not exceeding twenty-five (25) years with any persons granting the privilege of using or improving such airport or air navigation facility or any portion or facility thereof or space therein for commercial purposes; conferring the privilege of supplying goods, commodities, things, services, or facilities at such airport or air navigation facility; or making available services to be furnished by the Commission or its agents at such airport or air navigation facility.

In each such case the Commission may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privileges or services and shall be established with due regard to the property and improvements used and the expenses of operation to the state; provided, that in no case shall the public be deprived of its rightful, equal, and uniform use of the airport, air navigation facility or portion or facility thereof.

b. The Commission may by contract, lease, or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed twenty-five (25) years the privilege of operating, as agent of the state or otherwise, any airport owned or controlled by the state; provided, that no such person shall be granted any authority to operate the airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the Commission might not have undertaken under subparagraph a of this paragraph.

c. To enforce the payment of any charges for repairs to, or improvements, storage, or care of, any personal property made or furnished by the Commission or its agents in connection with the operation of an airport or air navigation facility owned or operated by the state, the state shall have liens on such property, which shall be enforceable by the Commission as provided by law.

6.  In accepting federal monies under this section, the Commission shall have the same authority to enter into contracts on behalf of the state as is granted to the Commission under subsection G of this section with respect to federal monies accepted on behalf of municipalities.  All monies received by the Commission pursuant to this section shall be deposited in the Oklahoma Aeronautics Commission Fund in the State Treasury and shall be paid out of the Commission Fund in accordance with the terms and conditions of any agreement entered into under the provisions of this section.

7.  The Commission shall grant no exclusive right for the use of any airport or air navigation facility under its jurisdiction. This shall not be construed to prevent the making of contracts, leases, and other arrangements pursuant to subsection (h) of this section.

I.  The Commission may enter into any contracts necessary to the execution of the powers granted it by this act.  All contracts made by the Commission, either as the agent of the state or as the agent of any municipality, shall be made pursuant to the laws of the state governing the making of like contracts.  When the planning, acquisition, construction, improvement, maintenance, or operation of any airport or air navigation facility is financed wholly or partially with federal monies, the Commission as agent of the state or of any municipality may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder.

J.  1.  The Commission, the Director, or any officer or employee of the Commission designated by it shall have the power to hold investigations, inquiries, and hearings concerning matters covered by the provisions of this act and the rules, regulations, and orders of the Commission.  Hearings shall be open to the public and shall be held upon such call or notice as the Commission shall deem advisable.  Each member of the Commission, the Director, and every officer or employee of the Commission designated by it to hold any inquiry, investigation, or hearing shall have the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, and order the attendance and testimony of witnesses and the production of papers, books, and documents.  In case of the failure of any person to comply with any subpoena or order issued under the authority of this subsection, or on the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, it shall be the duty of the district court of any county or of the judge thereof, on application of the Commission or its authorized representative, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

2.  In order to facilitate the making of investigations by the Commission in the interest of public safety and promotion of aeronautics the public interest requires, and it is therefore provided, that the reports of investigations or hearings, or any part thereof, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding growing out of any matter referred to in the investigation, hearing, or report thereof, except in case of any suit, action, or proceeding, civil or criminal, instituted by or in behalf of the Commission or in the name of the state under the provisions of this act or other laws of the state relating to aeronautics; nor shall any member of the Commission, or the Director, or any officer or employee of the Commission be required to testify to any facts ascertained in, or information gained by reason of, such person's official capacity, or be required to testify as an expert witness in any suit, action, or proceeding involving any aircraft.  Subject to the foregoing provisions, the Commission may in its discretion make available to appropriate federal, state and municipal agencies information and material developed in the course of its investigations and hearings.

K.  1.  The Commission is authorized to confer with or to hold joint hearings with any agency of the United States in connection with any matter arising under this act or relating to the sound development of aeronautics.

2.  The Commission is authorized to avail itself of the cooperation, services, records, and facilities of the agencies of the United States as fully as may be practicable in the administration and enforcement of this act.  The Commission shall furnish to the agencies of the United States its cooperation, services, records, and facilities, insofar as may be practicable.

3.  The Commission shall report to the appropriate agency of the United States all accidents in aeronautics in this state of which it is informed and shall, insofar as is practicable, preserve, protect, and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until the federal agency institutes an investigation.

L.  The Commission may organize and administer an aerospace education program in cooperation with universities, colleges and schools for the general public.  The Commission may also plan and act jointly in a cooperative aviation research or high technology program.  As part of these programs, the Commission may issue aviation communication films and publications.

Added by Laws 1963, c. 354, § 5, emerg. eff. June 22, 1963.  Amended by Laws 1995, c. 181, § 4, eff. July 1, 1995; Laws 2003, c. 329, § 56, emerg. eff. May 29, 2003; Laws 2005, c. 401, § 1, eff. July 1, 2005.

§3-85.1.  Powers of commission - Acceptance of title to real or personal property - Improvements.

The Oklahoma Aeronautics Commission is hereby authorized on behalf of and in the name of the state, to accept title to property, real or personal, or any interest therein including easements from any authority, county, municipality or political subdivision thereof.  The Commission is further authorized to construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police such property, including the construction, installation, equipping, maintenance, and operation of airports, buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers.  Any property accepted pursuant to this section shall be in accordance with and subject to Section 82 et seq. of Title 3 of the Oklahoma Statutes.

Added by Laws 2002, c. 157, § 1, eff. Nov. 1, 2002.

§386.  Public and governmental functions.

The acquisition of any lands or interest therein pursuant to this act, the planning, acquisition, establishment, construction, improvement, maintenance, equipment, and operation of airports and air navigation facilities, whether by the state separately or jointly with any municipality or municipalities, and the exercise of any other powers herein granted to the Commission are hereby declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity.  All lands and other property and privileges acquired and used by or on behalf of the state in the manner and for the purposes enumerated in this act shall and are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity.

Laws 1963, c. 354, § 6, emerg. eff. June 22, 1963.

§387.  Use of facilities, services and resources of other agencies  Cooperation.

In carrying out the provisions of this act the Commission may use the facilities, services, and resources of other agencies of the state and of the municipalities of the state, and all other such agencies of the state and municipalities are hereby specifically authorized to cooperate with the Commission by use of their respective equipment, facilities, services, and resources in the furtherance of the purposes of this act and in the furtherance of the plans and programs of the Commission.

Laws 1963, c. 354, § 7, emerg. eff. June 22, 1963.

§388.  Provisions not mandatory.

No provision of this act is mandatory upon any city or town in Oklahoma, or the governing body thereof, in the acquisition, improvement, construction, operation, or maintenance of any municipally owned airport or air navigation facility; nor shall any provision of this act prevent or take away from any city or town governing board the authority to deal directly with any agency of the federal government in the matching of any funds made available by the federal government for acquisition, improvement, construction, operation, or maintenance of any such municipally owned airport or air navigation facility.

Laws 1963, c. 354, § 8, emerg. eff. June 22, 1963.

§389.  Transfer of powers and duties.

The powers and duties of the Oklahoma Planning and Resources Board relating to aviation as prescribed by 3 O.S. 1961, Section 25, are hereby transferred to and vested in the Oklahoma Aeronautics Commission.

Laws 1963, c. 354, § 9, emerg. eff. June 22, 1963.

§3-90.  Construction and repair of airports in various counties - Minimum runways - Federal funds.

In order to assure a safe and adequate system of airports within this state:

1.  In every county wherein there is no active airport, the Oklahoma Aeronautics Commission is authorized to construct within such county or a municipality located therein or upon land owned by the federal government but under the active control of the state, county or a municipality located within such county a runway of not less than two thousand six hundred (2,600) feet in length and to repair, maintain and hardsurface such runway.

2.  In each county wherein there already exists an active airport owned by such county or a municipality located therein or upon land owned by the federal government but under the active control of the state, county or a municipality located within such county, but there does not exist within such county a hardsurfaced runway of at least two thousand six hundred (2,600) feet in length, the Oklahoma Aeronautics Commission may construct upon such lands as those described in paragraph 1 of this section a runway of not less than two thousand six hundred (2,600) feet and may repair, maintain and hardsurface such runway, or may, where sufficient land is available for such purpose, expand such existing airport to a length of two thousand six hundred (2,600) feet and may thereupon repair, maintain and hardsurface the entire runway.

3.  During the fiscal year in which federal funds are available under the Federal Airport Program for development or improvement of a state, county or city owned or controlled airport, the Oklahoma Aeronautics Commission shall be prohibited from performing any construction or major repair work upon such airstrip unless and until such federal funds have been available for such purpose.

4.  The Oklahoma Aeronautics Commission, in any county where no airport containing two thousand six hundred (2,600) feet or more runway exists, is authorized to accept gifts of land to be used for a county airport and of money to be used to acquire an airport.

5.  The Oklahoma Aeronautics Commission is further authorized to accept federal grants for construction, repair, maintenance and other purposes not inconsistent with the provisions of this section and to utilize machinery and material for the purpose of matching available federal funds and grants.

Added by Laws 1963, c. 354, § 10, emerg. eff. June 22, 1963.  Amended by Laws 1979, c. 40, § 3, emerg. eff. April 9, 1979; Laws 1981, c. 140, § 1, emerg. eff. May 5, 1981; Laws 1995, c. 181, § 5, eff. July 1, 1995.

§391. Oklahoma Aeronautics Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Aeronautics Commission to be designated as the Oklahoma Aeronautics Commission Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of a monthly allocation by the Oklahoma Tax Commission of Three Thousand Dollars ($3,000.00) from the motor fuel excise tax levied and collected pursuant to the provisions of Title 68 of the Oklahoma Statutes, such amount being a part of the estimated amount of tax paid on gasoline consumed by engines to propel aircraft in Oklahoma, sale of surplus property, fees and receipts collected pursuant to the Oklahoma Open Records Act, donations, gifts, bequests, contribution, devices, interagency reimbursements, federal funds unless otherwise provided by federal law or regulation, sale of leases and aircraft registration fees and taxes, or any other source.  All monies accruing to said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Aeronautics Commission for airport construction and rehabilitation programs and general operations of the agency.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Laws 1963, c. 354, § 11, emerg. eff. June 22, 1963; Laws 1979, c. 47, § 3, emerg. eff. April 9, 1979; Laws 1987, c. 205, § 82, operative July 1, 1987.

§392.  Lease of stateowned lands for oil, gas, mining and agricultural purposes.

The Oklahoma Aeronautics Commission is hereby authorized and empowered to offer for sale, sell and execute oil and gas leases, and other mineral and mining leases, and agricultural leases on any of the lands of the State of Oklahoma under the control and supervision of said Commission, provided, the development of said land for the purpose leased will not unduly interfere with the aeronautical purpose for which said land is being used by the state.  Said Commission is hereby given authority to adopt and promulgate such additional rules and regulations, not inconsistent herewith, as it may deem necessary and for the best interest of the state in facilitating the sale of said leases.  It shall be the duty of the Director of the Oklahoma Aeronautics Commission to execute said leases for and in behalf of said Commission, and said Director shall be liable on his official bond for failure to faithfully discharge his duties hereunder.  The sales of all oil, gas and mineral leases shall be made upon the basis of a retained royalty of not less than oneeighth (1/8) of all oil, gas, casinghead gas, and other minerals produced from the lands covered by said leases and such additional cash bonus as may be procured.  Provided, however, if the state owns less than one hundred percent (100%) of the oil, gas, casinghead gas and other minerals covered by any such lease, the royalty retained shall not be less than oneeighth (1/8) of the mineral interest so owned.  All oil, gas, mineral and agricultural leases shall be sold only after advertisement for a period of three (3) weeks in a legal newspaper published and of general circulation in the county in which said lands are located.  Said sale shall be made to the highest and best bidder and all bids shall be in sealed envelopes and opened and considered at the same time.

Laws 1967, c. 150, § 1.

§393.  Disposition of funds received.

All money derived from the sale of said leases, and from any royalties subsequently accruing, shall be deposited in the State Treasury and credited to the Oklahoma Aeronautics Commission Revolving Fund, and said money may be expended in the same manner and for the purposes as other money in said fund is authorized to be expended.

Laws 1967, c. 150, § 2; Laws 1987, c. 205, § 83, operative July 1, 1987.

§3100.  Short title.

This act shall be known and may be cited as the "Airport Zoning Act".

Laws 1945, p. 14, § 15. Renumbered from § 115 of this title by Laws 1986, c. 20, § 15, eff. Nov. 1, 1986.

§3-101.  Definitions.

As used in this act, unless the context otherwise requires:

(1)  "Airport" means an area of land or water that is used or intended to be used for the landing and taking off of aircraft including its buildings and facilities, if any.

(2)  "Airport hazard" means any structure, object of natural growth or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft.

(3)  "Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this act.

(4)  "Political subdivision" means any municipality, city, town, village, or county.

(5)  "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof.

(6)  "Structure" means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines.

(7)  "Tree" means any object of natural growth.

Added by Laws 1945, p. 9, § 1.  Amended by Laws 1995, c. 181, § 6, eff. July 1, 1995.

§3102.  Airport hazards contrary to public interest.

It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein.

Accordingly, it is hereby declared: (a) that the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; (b) that it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented.  It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions and the Commission may raise and expend public funds and acquire land or property interests therein.

Laws 1945, p. 9, § 2; Amended by Laws 1986, c. 20, § 1, eff. Nov. 1, 1986.

§3-102.1.  Permit for erection, alteration or modification of certain structures.

A.  In order to prevent the erection of structures dangerous to air navigation, subject to the provisions of subsections B, C and D of this section, each person shall secure from the local airport zoning authority, or in the absence of a local airport zoning authority, the Oklahoma Aeronautics  Commission, a permit for the erection, alteration, or modification of any structure the result of which would exceed the federal obstruction standards as contained in 14 CFR, Part 77.  Permits from the local airport zoning authority will be required only within an airport hazard area where federal standards are exceeded and if the proposed construction is within:

1.  A 10-nautical mile radius of the geographical center of a publicly owned or operated airport, a military airport, or an airport open for public use which has a published instrument approach procedure;

2.  A 6-nautical mile radius of the geographical center of a publicly owned or operated airport, a military airport, or an airport open for public use which has no published instrument approach procedure and has runways in excess of three thousand two hundred (3,200) feet in length; or

3.  A 2.5-nautical mile radius of the geographical center of a publicly owned or operated airport, a military airport, or an airport open for public use which has no published instrument approach and has runways three thousand two hundred (3,200) feet or less in length.

B.  Affected airports will be considered as having those facilities which are programmed in the Federal Aviation Administration's Regional Aviation System Plan and will be so protected.

C.  Permit requirements of subsection A of this section shall not apply to projects which received construction permits from the Federal Communications Commission for structures exceeding federal obstruction standards prior to May 20, 1975; nor shall it apply to previously approved structures now existing, or any necessary replacement or repairs to such existing structures, so long as the height and location is unchanged.

D.  In determining whether to issue or deny a permit, the local airport zoning authority shall consider:

1.  The nature of the terrain and height of existing structures;

2.  Public and private interests and investments;

3.  The character of flying operations and planned developments of airports;

4.  Federal airways as designated by the Federal Aviation Administration that lie within the radii described in paragraphs 1 through 3 of subsection A of this section;

5.  Whether the construction of the proposed structure would cause an increase in the minimum descent altitude or the decision height at the affected airport;

6.  Technological advances;

7.  The safety of persons on the ground and in the air; and

8.  Land use density.

E.  In order to promote the health, safety and welfare of the public and to protect persons and property by promoting safety in aeronautics, the Oklahoma Aeronautics Commission may review any structure erected, altered, or modified since January 1, 1996, in which no permit was secured from the local airport zoning authority because of the absence of a local airport authority.  The Oklahoma Aeronautics Commission shall determine whether such structures meet the requirements set forth in this section.  If the structures do not meet the requirements as set forth in this section, the Oklahoma Aeronautics Commission may request the owners of such structure to make any necessary modifications to protect the health, safety and welfare of the public, including, but not limited to, altering, marking, mapping, or identifying such structure.  The Oklahoma Aeronautics Commission may assist the owner of such structure in any manner deemed feasible by the Oklahoma Aeronautics Commission.

Added by Laws 1986, c. 20, § 2, eff. Nov. 1, 1986.  Amended by Laws 1995, c. 181, § 7, eff. July 1, 1995; Laws 1999, c. 389, § 1, eff. Nov. 1, 1999; Laws 2001, c. 211, § 1, emerg. eff. May 14, 2001.

§3102.2.  Zoning regulations to permit certain variances.

Airport zoning regulations adopted by any political subdivision pursuant to this act, as a minimum, shall require a permit or variance for the erection, alteration, or modification of any structure which would result in the structure exceeding the federal obstruction standards pursuant to 14 CFR, Part 77.

Added by Laws 1986, c. 20, § 3, eff. Nov. 1, 1986.

§3-103.  Power to adopt airport zoning regulations - Joint boards.

(1)  In order to prevent the creation or establishment of airport hazards, every political subdivision having an airport hazard area within its territorial limits shall adopt, administer, and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for such airport hazard area, which regulations may divide such area into zones, and within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow.

(2)  Where an airport is owned or controlled by a political subdivision and any airport hazard area appertaining to such airport is located outside the territorial limits of the political subdivision, the political subdivision owning or controlling the airport and the political subdivision within which the airport hazard area is located may, by ordinance or resolution duly adopted, create a Joint Airport Zoning Board, which Board shall have the same power to adopt, administer and enforce airport zoning regulations applicable to the airport hazard area in question as that vested by subsection (1) of this section in the political subdivision within which such area is located.  Each Joint Board shall have as members two representatives appointed by each political subdivision participating in its creation and in addition a chairman elected by a majority of the members so appointed.  The chairman shall be elected from the appointed membership of the Board for a term of two (2) years.

(3)  Where the airport hazard area appertaining to any airport is located within the territorial limits of two or more political subdivisions, such political subdivisions together with the political subdivision, if any, owning or controlling said airport may, by ordinance or resolution duly adopted, create a Joint Zoning Board, which Board shall have the same power to adopt, administer and enforce airport zoning regulations applicable to the airport hazard area in question as that vested by subsection (1) of this section in the political subdivision within which such area is located.  Each such Joint Board shall have as members one member appointed by each political subdivision participating in its creation and an additional member appointed by each political subdivision having a total population in excess of thirty-six thousand (36,000).  The chairman shall be elected by a majority of the members so appointed.  The chairman shall be elected from the appointed membership of the Board for a term of two (2) years.  The Joint Board shall have the power to make its own rules governing its meetings and procedure and any zoning regulation shall be effective upon adoption by a majority of its members and shall thereupon be filed with the county clerk, without charge, of each county in which the airport hazard area is located.  The resolution shall then be presented for adoption to each of the political subdivisions participating in the Joint Airport Zoning Board.  The failure of a political subdivision to participate in the creation of the Joint Airport Zoning Board shall not restrict the authority of the Joint Airport Zoning Board to make and enforce zoning regulations over the entire airport hazard area.

Added by Laws 1945, p. 10, § 3.  Amended by Laws 1953, p. 13, § 1; Laws 1986, c. 20, § 4, eff. Nov. 1, 1986; Laws 1995, c. 181, § 8, eff. July 1, 1995.

§3104.  Relation to comprehensive zoning regulations.

(1) Incorporation.  In the event that a political subdivision has adopted, or hereafter adopts, a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof, may be incorporated in and made a part of such comprehensive zoning regulations, and be administered and enforced in connection therewith.

(2) Conflict.  In the event of conflict between any airport zoning regulations adopted under this act and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivision which adopted the airport zoning regulations or by some other political subdivision or the Commission, the more stringent limitation or requirement shall govern and prevail.

Laws 1945, p. 10, § 4; Amended by Laws 1986, c. 20, § 5, eff. Nov. 1, 1986.

§3-105.  Procedure for adoption of zoning regulations.

(1)  Notice and Hearing.  No airport zoning regulations shall be adopted, amended, or changed under this act except by action of the governing body of the political subdivision in question, or the Joint Board provided for in subsection (2) of Section 103 of this title, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard.  At least fifteen (15) days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which is located the airport hazard area to be zoned.

(2)  Airport Zoning Commission.  Prior to the initial zoning of any airport hazard area under this act, the political subdivision or Joint Airport Zoning Board which is to adopt the regulations shall appoint a Commission, to be known as the Airport Zoning Commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor.  The Commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the governing body of the political subdivision or the Joint Airport Zoning Board shall not hold its public hearings or take other action until it has received the final report of the Commission.  Where a city planning commission or comprehensive zoning commission already exists, it may be appointed as the Airport Zoning Commission.

Added by Laws 1945, p. 10, § 5.  Amended by Laws 1986, c. 20, § 6, eff. Nov. 1, 1986; Laws 1995, c. 181, § 9, eff. July 1, 1995.

§3106.  Airport zoning requirements.

(1) Reasonableness.  All airport zoning regulations adopted under this act shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this act.  In determining what regulations it may adopt, each political subdivision and Joint Airport Zoning Board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.

(2) Nonconforming Uses.  No airport zoning regulations adopted under this act shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in Section 7(3).

Laws 1945, p. 11, § 6.

§3-107.  Permits and variances.

(1)  Permits.  Any airport zoning regulations adopted under this act may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed or substantially altered or repaired.  In any event, however, all such regulations shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair.  No permit shall be required to make maintenance repairs to or to replace parts of existing structures which do not enlarge or increase the height of such existing structures.  No permit shall be granted that would allow the establishment or creation of an airport hazard or permit a nonconforming structure or tree or nonconforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted or than it is when the application for a permit is made.  Except as provided herein, all applications for permits shall be granted.

(2)  Variances.  Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use property in violation of airport zoning regulations adopted under this act, may apply to the Board of Adjustment for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this act.  However, any variance may be allowed subject to any reasonable conditions that the Board of Adjustment may deem necessary to effectuate the purpose of this act.

(3)  Hazard Marking and Lighting.  In granting any permit or variance under this section, the administrative agency or Board of Adjustment may, if it deems such action advisable to effectuate the purpose of this act and reasonable in the circumstances, so condition the permit or variance as to require the owner of the structure or tree in question, at the owner's expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.

(4)  Copies of any request for a permit or variance shall be forwarded by the political subdivision or Joint Airport Zoning Board to the Commission within five (5) days of filing.

Added by Laws 1945, p. 11, § 7.  Amended by Laws 1986, c. 20, § 7, eff. Nov. 1, 1986; Laws 1995, c. 181, § 10, eff. July 1, 1995.

§3108.  Appeals.

(1) Any person aggrieved, or taxpayer affected, by any decision of an administrative agency made in its administration of airport zoning regulations adopted under this act, or any governing body of a political subdivision, or any Joint Airport Zoning Board, who is of the opinion that a decision of such an administrative agency is an improper application of airport zoning regulations of such governing body or board, may appeal to the Board of Adjustment authorized to hear and decide appeals from the decisions of such administrative agency.

(2) All appeals taken under this section must be taken within a reasonable time, as provided by the rules of the Board of Adjustment, by filing with the agency from which the appeal is taken and with the Board, a notice of appeal specifying the grounds thereof.  The agency from which the appeal is taken shall forthwith transmit to the Board all the papers constituting the record upon which the action appealed from was taken.

(3) An appeal shall stay all proceedings in furtherance of the action appealed, unless the agency from which the appeal is taken certifies to the Board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property.  In such cases proceedings shall not be stayed otherwise than by order of the Board on notice to the agency from which the appeal is taken and on due cause shown.

(4) The Board shall fix a reasonable time for the hearing of appeals, give public notice and due notice to the parties in interest including the Commission, and decide the same within a reasonable time.  Upon the hearing any party may appear in person or by agent or by attorney.

(5) The Board may, in conformity with the provisions of this act, reverse or affirm wholly or partly, or modify, the order, requirement, decision, or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

Laws 1945, p. 12, § 8; Amended by Laws 1986, c. 20, § 8, eff. Nov. 1, 1986.

§3109.  Administration of airport zoning regulations.

All airport zoning regulations adopted by the political subdivision or the Joint Airport Zoning Board shall provide for the administration and enforcement of such regulations by an administrative agency which may be an agency created by such regulations or any official, board, or other existing agency of the political subdivision adopting the regulations or of one of the political subdivisions which participated in the creation of the Joint Airport Zoning Board adopting the regulations, if satisfactory to that political subdivision, but in no case shall such administrative agency be or include any member of the Board of Adjustment.  The duties of any administrative agency designated pursuant to this act shall include that of hearing and deciding all permits under Section 7(1), but such agency shall not have or exercise any of the powers herein delegated to the Board of Adjustment.

Laws 1945, p. 12, § 9; Amended by Laws 1986, c. 20, § 9, eff. Nov. 1, 1986.

§3110.  Board of Adjustment.

(1) All airport zoning regulations adopted under this act shall provide for a Board of Adjustment to have and exercise the following powers:

(a) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of the airport zoning regulations, as provided in Section 8.

(b) To hear and decide any special exceptions to the terms of the airport zoning regulations upon which such Board may be required to pass under such regulations.

(c) To hear and decide specific variances under Section 7(2).

(2) Where a Zoning Board of Appeals or Adjustment already exists, it may be appointed as the Board of Adjustments.  Otherwise, the Board of Adjustment shall consist of five (5) members, each to be appointed for a term of three (3) years, by the authority adopting the regulations and to be removable by the appointing authority for cause, upon written charges and after public hearing.

(3) The concurring vote of a majority of the members of the Board of Adjustment shall be sufficient to reverse any order, requirement, decision, or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under the airport zoning regulations, or to effect any variation in such regulations.

(4) The Board shall adopt rules in accordance with the provisions of the ordinance or resolution by which it was created. Meetings of the Board shall be held at the call of the chairman and at such other times as the Board may determine.  The chairman, or in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses.  All hearings of the Board shall be subject to the Open Meeting Act.  The Board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the Board and shall be a public record.

Laws 1945, p. 12, § 10; Amended by Laws 1986, c. 20, § 10, eff. Nov. 1, 1986.

§3111.  Judicial review.

(1) Any person aggrieved, or taxpayer affected, by any decision of a Board of Adjustment, or any governing body of a political subdivision or any Joint Airport Zoning Board who is of the opinion that a decision of a Board of Adjustment is illegal, may present to the district court a verified petition setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality.  Such petition shall be presented to the court within thirty (30) days after the decision is filed in the office of the Board.

(2) Upon presentation of such petition, the court may review such decision of the Board.  The allowance of an appeal shall not stay proceedings upon the decision appealed from, but the court may, on application, and with notice to the Board and on due cause shown, grant a restraining order.

(3) The Board of Adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by the court.  The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(4) The court shall have exclusive jurisdiction to affirm, modify, or set aside the decision brought up for review, in whole or in part, and if need be, to order further proceedings by the Board of Adjustment.  The findings of fact of the Board, if supported by substantial evidence, shall be accepted by the court as conclusive, and no objection to a decision of the Board shall be considered by the court unless such objection shall have been urged before the Board, or, if it was not so urged, unless there were reasonable ground for failure to do so.

(5) Costs shall not be allowed against the Board of Adjustment unless it appears to the court that it acted with gross negligence, in bad faith, or with malice, in making the decision appealed from.

(6) In any case in which airport zoning regulations adopted under this act, although generally reasonable, are held by a court to interfere with the use or enjoyment of a particular structure or parcel of land to such an extent, or to be so onerous in their application to such a structure or parcel of land, as to constitute a taking or deprivation of that property in violation of the Constitution of this state or the Constitution of the United States, such holding shall not affect the application of such regulations to other structures and parcels of land.

Laws 1945, p. 13, § 11; Amended by Laws 1986, c. 20, § 11, eff. Nov. 1, 1986.

§3112.  Enforcement and remedies.

Each violation of this act or of any regulations, orders, or rulings promulgated by the political subdivision, Joint Airport Zoning Board, or Commission pursuant to this act, shall constitute a misdemeanor and shall be punishable by a fine of not more than Five Hundred Dollars ($500.00) or imprisonment for not more than one (1) year in the county jail, or by both such fine and imprisonment.  In addition, the political subdivision or agency adopting zoning regulations under this act may institute in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation of this act, or of airport zoning regulations adopted under this act, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this act and of the regulations adopted and orders and rulings made pursuant thereto.

Laws 1945, p. 14, § 12; Amended by Laws 1986, c. 20, § 12, eff. Nov. 1, 1986.

§3113.  Acquisition of air rights.

In any case in which:

(1) It is desired to remove, lower, or otherwise terminate a nonconforming structure or use; or (2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this act; or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision within which the property or nonconforming use is located or the agency or political subdivision owning the airport or served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which the agency or political subdivisions are authorized to acquire real property for public purposes, such air right, aviation easement, or other estate or interest in the property of nonconforming structure or use in question as may be necessary to effectuate the purpose of this act.

Laws 1945, p. 14, § 13; Amended by Laws 1986, c. 20, § 13, eff. Nov. 1, 1986.

§3-114.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§3-115.  Renumbered as § 100 of this title by Laws 1986, c. 20, § 15, eff. Nov. 1, 1986.

§3-116.  Preparation of zoning codes.

The Oklahoma Aeronautics Commission may provide technical assistance to any political subdivision requesting assistance in the preparation of an airport zoning code.  A copy of all local airport zoning codes, rules, and regulations, and amendments and proposed and granted variances thereto, shall be filed with the Oklahoma Aeronautics Commission.

Added by Laws 1986, c. 20, § 14, eff. Nov. 1, 1986.  Amended by Laws 1995, c. 181, § 11, eff. July 1, 1995.

§3-131.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-132.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-133.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-134.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-135.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-136.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-137.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-138.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-139.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-140.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-141.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-142.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-143.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-144.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-145.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-146.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-147.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-148.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3-149.  Repealed by Laws 1963, c. 354, § 13, eff. June 22, 1963.

§3201.  State owned aircraft  Liability insurance  Limits.

Any department, agency or commission which is authorized to own or operate aircraft is hereby authorized to carry insurance on such aircraft and pay the premium therefor out of funds appropriated for the operation of such subdivision of government for the following kinds and within the limits indicated:

(a) bodily injury liability, One Hundred Thousand Dollars ($100,000.00) each person, Three Hundred Thousand Dollars ($300,000.00) each accident;

(b) property damage liability, One Hundred Thousand Dollars ($100,000.00) each accident;

(c) medical expense, Ten Thousand Dollars ($10,000.00).

Such insurance shall be on standard policy forms approved by the State Insurance Commissioner and with companies authorized to do business in Oklahoma.

Laws 1963, c. 61, § 1, emerg. eff. May 13, 1963.

§3205.  Rental of aircraft  Notice of insurance coverage  Violations.

A.  Every person who, in the ordinary course of his business, rents an aircraft to another person, shall deliver to that person a written notice stating the nature and extent of insurance coverage provided, if any, for the renter against loss of or damage to the hull of the aircraft, or against liability arising out of the ownership, maintenance or use of the aircraft.  Such notice shall contain the name of the person giving the notice, and shall be in substantially the following form:

NOTICE OF INSURANCE COVERAGE

As a renter of aircraft, you are hereby notified that:

(1)  You (are) (are not) (strike phrase not applicable) insured under a policy or policies of insurance provided by the undersigned and providing liability coverage to renters of aircraft.  If coverage is provided, it is in the amount of $____________________.

Said liability insurance is subject to a deductible amount of $__________________.

(2)  You (are) (are not) (strike phrase not applicable) insured for hull damage to the aircraft. If hull insurance is provided, it is in the amount of $__________________.

Such hull damage insurance is subject to a deductible amount of $___________________.

(3)  Although insurance may be provided for liability and/or hull coverage, the undersigned's insurance carrier has full rights to subrogate against you for any payments it may be required to make on account of any damage or loss arising out of your operation of the aircraft.  It is suggested that you carry insurance to protect you to partially or fully cover this possibility.

__________________________________

(Signature of Person or Officer of Company Renting Aircraft)

Dated ____________, 19___

(Month) (Day) (Year)

B.  The notice delivered pursuant to subsection A of this section shall constitute a material part of any rental agreement, and each renter shall give written acknowledgment of receipt of such notice.

Delivery of said notice to a renter shall cover all future rentals, unless the insurance coverage set forth in the original notice has been reduced or eliminated.

C.  Any person convicted of violating any provision of this section shall be guilty of a misdemeanor punishable by a fine of not more than Fifty Dollars ($50.00).

Added by Laws 1987, c. 89, § 1, eff. Nov. 1, 1987.

§3251.  Policy.

A.  It is hereby declared that it is the policy of the Legislature to make registration procedures for aircraft similar to those for automobiles, with the authority to accomplish the same vested fully in the Oklahoma Tax Commission separately from the Oklahoma Aeronautics Commission, the jurisdiction of the two Commissions, their directors and officers being separate.

B.  It shall be the duty of the Oklahoma Tax Commission to promulgate any additional rules and regulations and designate forms and procedures for the implementation of this act.

Laws 1976, c. 258, § 1.

§3252.  Aircraft, defined.

Notwithstanding any other definition thereof in any other statute, the term "aircraft" as used herein shall, for license and registration purposes, include any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air or airspace, manufactured by mass production or individually constructed or assembled, which are subject to registration with the Federal Aviation Administration.

Laws 1976, c. 258, § 2.

§3-253.  Aircraft - Exemptions.

The following aircraft are exempt from provisions of Section 251 et seq. of this title:

1.  Aircraft manufactured under a Federal Aviation Administration approved type certificate which are owned and in the physical possession of the manufacturers as provided in subsection D of Section 254 of this title;

2.  Aircraft owned by charitable organizations and used solely for the furtherance of charitable purposes;

3.  Aircraft belonging to nonresidents of this state and registered in another state;

4.  Aircraft of the federal government, any agency thereof, any territory or possession thereof, any state government or agency or political subdivision thereof, any aircraft of the Civil Air Patrol used solely in transaction of official business by a unit of the Civil Air Patrol;

5.  Aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft; and

6.  Aircraft not currently licensed or holding a current airworthiness certificate by the Federal Aviation Administration.

Added by Laws 1976, c. 258, § 3.  Amended by Laws 1994, c. 363, § 9, eff. July 1, 1994; Laws 1999, c. 389, § 2, eff. Nov. 1, 1999.

§3254.  Application for registration.

A.  Except as otherwise provided in this act, every owner or person in charge of an aircraft which shall be operated on or from any airport of any type in this state shall for each such aircraft cause to be filed by mail or otherwise with the Oklahoma Tax Commission a certified application for registration of same, on a form to be furnished for that purpose, containing:

1.  A description of each aircraft to be registered including the name of the manufacturer, aircraft registration number, type and gross weight; and

2.  The name and address of the owner of such aircraft and the county where aircraft is based.  The legal basis for determining the county where the aircraft is based shall be the location and/or address on the Federal Aviation Administration Certificate of Registration for the aircraft.

B.  Registration requirements shall not apply to aircraft based or operated in the state for less than thirty (30) days.

C.  1.  All dealers in the sale of aircraft shall be exempt from registration requirements upon purchase of a license from the Oklahoma Tax Commission pursuant to Section 2 of this act.  This exemption shall not apply to dealers' personal aircraft.  The payment of the license fee as set forth in Section 2 of this act shall be treated as a payment in lieu of any ad valorem tax upon the value of aircraft owned by the dealer.

2.  Dealers' "sales aircraft" shall be exempt from payment of ad valorem tax and registration fees and taxes as provided in Section 256 of this title upon certification to the Oklahoma Tax Commission that each particular aircraft is used for delivery and demonstration purposes only.

D.  All manufacturers of aircraft shall be exempt from registration requirements upon purchase of an "exemption license" from the Oklahoma Tax Commission, cost of which shall be Two Hundred Fifty Dollars ($250.00).  The payment of the fee prescribed by this subsection shall be treated as a payment in lieu of any ad valorem tax upon the value of aircraft owned by the manufacturer.

E.  Registrants not having purchased registration certificates in January will be penalized at the rate of twenty cents ($0.20) per day in February and doubled on the first day of March.

Added by Laws 1976, c. 258, § 4.  Amended by Laws 1985, c. 341, § 4, eff. Jan. 1, 1986; Laws 1994, c. 363, § 10, eff. July 1, 1994; Laws 2000, c. 138, § 1, eff. July 1, 2000.

§3-254.1.  Sale of new or used aircraft - Dealer licenses - Denial, suspension and revocation - Fine.

A.  It shall be unlawful for any person to engage in the business of selling, or to serve in the capacity of, or act as a dealer of new or used aircraft in this state without first obtaining a license as provided in this section.  Any person having more than one location where such business is carried on or conducted shall be required to obtain and hold a current license for each such location.

B.  Dealer licenses issued pursuant to this section shall be issued only to persons that prove to the satisfaction of the Oklahoma Tax Commission that they are clearly recognizable as bona fide dealers.  Proof of bona fide dealer status shall include, but not be limited to, the following:

1.  Consistent identification of the business as a dealer establishment in advertising, signs, telephone book listings, and other similar means.  The dealership shall be clearly identifiable as such by any person who visits or deals with the business; and

2.  A picture, upon application for a new license, of the business location which includes the office and business sign.

C.  Applications for licenses required to be obtained pursuant to this section shall be verified by the oath or affirmation of the applicant and shall be on forms prescribed by the Tax Commission.  The form shall contain such information as the Tax Commission deems necessary to enable it to fully determine the qualifications and eligibility of the applicant to receive the license requested.  The Tax Commission shall require in such application information relating to:

1.  Whether the applicant has an established place of business and is primarily engaged in the pursuit or business of selling aircraft;

2.  Whether the applicant is able to properly conduct the business for which the license has been requested; and

3.  Such other pertinent information consistent with the safeguarding of the public interest and the public welfare.

All applications for licenses shall be accompanied by the appropriate fees in accordance with the provisions of this section.  In the event any application is denied and the license requested is not issued, the entire license fee shall be returned to the applicant.

D.  All licenses issued pursuant to this section shall expire on December 31 of the second year following the date of issue.  All licenses shall be nontransferable.  All applications for renewal of a license shall be submitted by November 1 of the year of renewal, and such license shall be issued by January 1.  If applications have not been made for renewal of licenses by December 31, it shall be illegal for any person to sell or to serve in the capacity or act as a dealer.  If after December 31 the license has not been renewed, then such licensee shall be required to apply for a license as a new applicant.

E.  The license fee to be charged and received by the Tax Commission for the license issued pursuant to this section shall be Two Hundred Fifty Dollars ($250.00).  There shall be no fee for renewal of a license unless the licensee is required pursuant to this section to apply for a license as a new applicant.

F.  The Tax Commission may deny an application for a license, or revoke or suspend a license, or impose a fine not to exceed Five Hundred Dollars ($500.00) against a dealer for each day that any provision of this section is violated, or for any of the following reasons:

1.  On satisfactory proof of unfitness of the applicant in any application for a license pursuant to this section;

2.  For any material misstatement made by an applicant in any application for a license pursuant to this section;

3.  A change of condition after a license is granted resulting in failure to maintain the qualifications for a license;

4.  Being a dealer who:

a. uses false or misleading advertising in connection with the business as a dealer,

b. has committed any unlawful act which resulted in the revocation of any similar license in another state,

c. has failed or refused to perform any written agreement with any retail buyer involving the sale of an aircraft,

d. has been convicted of a crime involving moral turpitude,

e. has committed a fraudulent act in selling, purchasing, or otherwise dealing in aircraft, or has misrepresented the terms and conditions of a sale, purchase, or contract for sale or purchase of an aircraft, or

f. has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license; or

5.  Being a dealer who does not have an established place of business.

The Tax Commission may also assess any excise tax, including penalty and interest, against any dealer determined by the Tax Commission to be in violation of this section for any aircraft sold or purchased while such dealer was in violation of this section.

G.  The Tax Commission may deny any application for a license, or suspend or revoke a license issued or impose a fine, only after appropriate notice and a hearing as set forth by rule of the Tax Commission.

H.  Any person holding a dealer license on July 1, 2000, issued pursuant to Section 254 of Title 3 of the Oklahoma Statutes shall be entitled to retain such license until December 31, 2000.  At such time, the dealer shall apply for a new license in accordance with the provisions of this section.

Added by Laws 2000, c. 138, § 2, eff. July 1, 2000.  Amended by Laws 2003, c. 67, § 1, emerg. eff. April 10, 2003.

§3-254.2.  Definitions.

As used in Sections 254.2 through 254.5 of this title:

1.  "Agreement" means any written or oral contracts or agreements between a dealer and a manufacturer which grants the dealer the right to sell new aircraft manufactured by the manufacturer and either sell aircraft parts or to perform service, maintenance, or warranty work for the manufacturer in connection therewith;

2.  "Dealer" means any dealer, licensee, franchisee, or other authorized representative of an aircraft manufacturer which is authorized by an aircraft manufacturer to sell new aircraft and either sell parts or perform service, maintenance or warranty work for the aircraft manufacturer;

3.  "Manufacturer" means a manufacturer or distributor of new aircraft; and

4.  "New aircraft" means a newly manufactured aircraft in its entirety.

Added by Laws 2004, c. 286, § 1, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 107, § 1, eff. Nov. 1, 2005.

§3-254.3.  Fraud - False or misleading statements - Unfair business practices - Failure to comply with agreement.

Notwithstanding any contractual provision in any agreement to the contrary, no manufacturer, in its dealings with a dealer, directly or indirectly, in connection with the offer, sale, purchase, operation, or transfer of any license, dealership, franchise, or other agreement relating to the sale or service of aircraft or aircraft parts shall:

1.  Employ any device, scheme, or artifice to defraud; or

2.  Make any untrue statement of a material fact or omit to state a material fact in order to make the statements made, in light of the circumstances, not be false or misleading; or

3.  Engage in any act, practice, or course of business which operates as a fraud, an unfair trade practice, an anticompetitive practice, or a predatory trade practice against the dealer; or

4.  Fail to comply with or alter or change in any materially adverse way the fundamental relationship between the manufacturer and a dealer without the prior written consent of the dealer, including without limitation, making a material change in any existing agreement in connection with the renewal; or

5.  Engage in any capricious or arbitrary manner with respect to any material provision in any agreement.

Added by Laws 2004, c. 286, § 2, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 107, § 2, eff. Nov. 1, 2005.

§3-254.4.  Termination, cancellation, nonrenewal of dealership, franchise, or license agreement - Good cause - Notice.

A.  No manufacturer, in its dealings with a dealer, may terminate, cancel, or fail to renew a dealership, franchise, or license agreement authorizing the sale of new or used aircraft, the sale or installation of aircraft parts, the service or maintenance of aircraft, or the performance of warranty work for the manufacturer without good cause.  As used in this subsection, "good cause" means that the dealer has:

1.  Employed a material device, scheme, or artifice to defraud the manufacturer in connection with the performance of the agreement; or

2.  Made false or materially misleading statements of a material fact or omitted to state a material fact in order to make the statements made, in light of the circumstances, not be false or misleading in connection with the agreement, where the statements made or omissions have had a material adverse effect upon the manufacturer; or

3.  Engaged in any act, practice, or course of business which operates in a material way as a fraud upon the manufacturer; or

4.  Failed to comply with any material provision of the agreement which has had a material adverse effect upon the manufacturer, and the time to cure the noncompliance has expired; or

5.  Has been convicted of a felony or any other crime involving fraud, dishonesty, deceit, or moral turpitude in connection with the agreement; or

6.  Has impaired in a material way the trademark of the manufacturer, trade name, or similar commercial symbol; or

7.  Has abandoned the business relating to the agreement for a period of not less than sixty (60) consecutive days; or

8.  Has been adjudicated as bankrupt or has become insolvent and unable to pay debts as they become due.

B.  Before any termination, cancellation, or failure to renew any license, dealership, franchise, or other agreement becomes effective, the manufacturer must first give the dealer not less than ninety (90) days' prior written notice of the proposed termination or nonrenewal, where the notice states specifically the reasons for the proposed action and gives the dealer not less than forty-five (45) days to cure the claimed deficiency.  If the manufacturer proposes to discontinue the manufacture of aircraft or other line of business authorized to be performed by the dealer, the manufacturer shall give the dealer not less than one hundred eighty (180) days' prior notice of the effective date of the discontinuance.

Added by Laws 2004, c. 286, § 3, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 107, § 3, eff. Nov. 1, 2005.

§3-254.5.  Private right of action - Damages - Applicability.

A.  Any dealer harmed by the failure of a manufacturer to comply with this act shall be entitled to bring a private right of action against the manufacturer for the recovery of the fair market value of the business affected and to recover actual, punitive, special, exemplary, extraordinary damages, lost profits and lost business opportunities, and treble actual damages, and such other relief as it may be entitled at law or in equity.  The dealer shall be entitled to recover its attorneys' fees and expenses and all costs incurred by the private right of action.  In addition, if a manufacturer commits an act prohibited by this act, the manufacturer shall purchase from the affected dealer the following items at the following prices:

1.  The fair market value of all aircraft in the inventory of the dealer of aircraft held for resale; and

2.  The current price list amounts of the manufacturer for all parts and supplies acquired by the dealer from the manufacturer which are in the inventory of the dealer at the time of the violation of the manufacturer; and

3.  The fair market value of all equipment and specialty tools owned by the dealer and purchased from the manufacturer for use in the sale, service, or maintenance of the aircraft manufactured or sold to the dealer by the manufacturer.  If any items are encumbered or subject to any outstanding financing statement, the payments shall be made jointly to the dealer and the secured party to the extent of their respective interests.  If any items are leased by the dealer, the manufacturer shall assume all future obligations under the lease.

B.  This section shall apply only to dealers which have agreements with manufacturers in effect on or after January 1, 2004.

Added by Laws 2004, c. 286, § 4, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 107, § 4, eff. Nov. 1, 2005.

§3255.  Certificates of registration  Filing  Fees.

A.  Upon receipt of an application for the registration of an aircraft, as herein provided, the Oklahoma Tax Commission shall file such application and register such aircraft with the name and address of the owner, manufacturer or dealer, as the case may be, together with facts stated in such application, in a book or index to be kept for the purpose, under the distinctive number assigned to such aircraft, which book or index shall be open for the inspection of the public during business hours.

B.  Upon the filing of such application and the payment of the fee herein provided for, the Oklahoma Tax Commission shall assign to that aircraft the distinctive license number used by the federal government to identify that aircraft, and issue and deliver to the owner certificates of registration number to be posted in a conspicuous place at the discretion of the owner of such aircraft.  Such certificates shall display the outline of the State of Oklahoma imprinted thereupon.  Such certificates shall be subject to inspection by the Oklahoma Tax Commission.

C.  In the event of loss, mutilation or destruction of a certificate of registration, the owner of a registered aircraft may obtain from the Oklahoma Tax Commission a duplicate thereof upon filing with the Oklahoma Tax Commission an affidavit showing the facts and upon the payment of a service charge of One Dollar ($1.00) for each duplicate.

D.  Such registration shall be renewed annually, as in the registration of automobiles, and in the same manner and upon payment of the same fee as provided for the original aircraft registration.

E.  The sale of registration certificates for aircraft shall be by the Oklahoma Tax Commission and its agents.  Provided, that monies to be paid for processing or services for the sale of registration certificates shall be deducted from the fees provided by the scheduled rates.

F.  Registration of aircraft may be transferred upon payment of a fee of Ten Dollars ($10.00).

Laws 1976, c. 258, § 5; Amended by Laws 1985, c. 341, § 5, eff. Jan. 1, 1986.

§3256.  Registration fees  Schedule and rates.

A.  Registration fees and taxes on aircraft shall be paid to and collected by the Oklahoma Tax Commission and its agents in the same manner as registration fees and taxes are paid and collected on automobiles.

The registration and reregistration of aircraft shall be subject to the following schedule and rates:

1.  Singleengine piston aircraft shall be taxed according to the following Schedule "A":

SCHEDULE "A"

WEIGHT IN POUNDS   FEE

Less than 1,750   $20.00

1,751 through 2,500   $35.00

2,501 through 3,500   $55.00

3,501 through 4,500   $75.00

4,501 through 5,500   $95.00

5,501 through 6,500   $115.00

6,501 through 8,500   $135.00

8,501 through 10,000   $185.00

10,001 through 13,000   $230.00

13,001 through 17,000   $265.00

17,001 through 20,000   $300.00

20,001 through 25,000   $375.00

25,001 through 30,000   $500.00

30,001 through 40,000   $625.00

40,001 through 50,000   $750.00

50,001 through 75,000   $1,000.00

75,001 through 100,000   $1,250.00

100,001 and over   $1,500.00

2.  Rotarywing aircraft shall be taxed at two times the Schedule "A" fee, based on the same weight classifications.

3.  Multiengine piston aircraft shall be taxed at three times the Schedule "A" fee, based on the same weight classifications.

4.  Turboprop aircraft shall be taxed at six times the Schedule "A" fee, based on the same weight classifications.

5.  Turbojet aircraft shall be taxed at ten times the Schedule "A" fee, based on the same weight classifications.

6.  Antique aircraft as defined by the Federal Aviation Administration, sailplanes, balloons, and homebuilt aircraft shall be subject to a flatrate fee of Ten Dollars ($10.00).

7.  The fees of this subsection, except those in paragraph 6 of this subsection, shall be reduced at a rate of ten percent (10%) each year following the date of manufacture until the fee is equal to fifty percent (50%) of the original fee, which shall then be the fee for each year thereafter.

8.  Every aircraft owner shall have the right to appeal the assessment of the fee as provided for in this subsection, and the Oklahoma Tax Commission shall appraise the aircraft and its avionics as personal property at the fair market value thereof, and shall apply a twelvepercent assessment rate which shall be levied at the appropriate county millage rate.

B.  Aircraft purchased after January 1 of each year and subject to registration as provided for in this section shall be registered and taxed on a prorated basis.  Registration fees and taxes shall be in lieu of all aircraft ad valorem taxes.  All such monies collected shall be paid to the Oklahoma Tax Commission and disbursed as follows:

1.  Three percent (3%) of all such funds shall be paid to the State Treasurer for deposit to the credit of the General Revenue Fund of the State Treasury; and

2.  Ninetyseven percent (97%) of said registration fees and taxes shall be deposited in the Oklahoma Aeronautics Commission Revolving Fund.

Laws 1976, c. 258, § 6; Amended by Laws 1984, c. 221, § 1, operative July 1, 1984; Laws 1986, c. 223, § 8, operative July 1, 1986; Laws 1987, c. 205, § 84, operative July 1, 1987.

§3256.1.  Lien filing fee  Agency special account.

A.  The Oklahoma Tax Commission is hereby authorized to require the owner of each aircraft to pay a filing fee for the purpose of filing necessary liens with the Federal Aviation Administration when any registration fees required to be paid by said owner pursuant to the provisions of Section 256 of this title, or taxes levied pursuant to the provisions of Title 68 of the Oklahoma Statutes shall become delinquent.  Said fee shall not exceed the actual cost of filing said liens with the Federal Aviation Administration and shall be collected in the same manner as said liens are collected.

B.  The Special Agency Account Board is hereby directed to create an agency special account in which shall be deposited monies from subsection A of Section 256 of this title for the purpose of filing liens pursuant to subsection A of this section.  All monies accruing to the credit of said account may be budgeted and expended by the Oklahoma Tax Commission for the purpose of paying for filing all necessary liens with the Federal Aviation Administration.

The amount of any balance of said agency special account in excess of Four Thousand Dollars ($4,000.00) at the close of each fiscal year shall revert to the General Revenue Fund of this state to be paid out pursuant to direct appropriation by the Legislature.

Added by Laws 1984, c. 221, § 2, operative July 1, 1984.  Amended by  Laws 1993, c. 146, § 1.

§3-256.2.  Aircraft in process of manufacture - Registration fee - Documentation of personal property used or consumed - Report to Tax Commission - Violation - Penalty.

A.  Each manufacturer of aircraft shall pay a registration fee of Two Hundred Fifty Dollars ($250.00) on each aircraft in the process of manufacture, whether or not on a factory basis, including assembly and subassembly, and the personal property used or consumed therein, which, when completed, shall be the subject of a Federal Aviation Administration-approved type certificate.  Such fee shall be paid by the manufacturer to the Oklahoma Tax Commission.  The Tax Commission shall remit such fee to the county treasurer of the county in which the manufacturing facility is located to be apportioned in the same manner that ad valorem taxes are apportioned.

B.  In calculating the number of aircraft in the process of manufacture, "personal property used or consumed therein" shall include personal property which:

1.  Is or is to be used or consumed as part of an aircraft in the process of manufacture; and

2.  Is held by the manufacturer or by a supplier physically located in this state who has entered into a contract with the manufacturer for the provision of such personal property.

C.  The manufacturer shall submit to the Tax Commission and to the county assessor of the county in which the manufacturing facility is located a report which provides documentation of the personal property, the value thereof and the Oklahoma supplier thereof which is or is to be used or consumed in the process of manufacture for each aircraft registered pursuant to the provisions of this section.  Each such Oklahoma supplier shall also submit to the Tax Commission and to the county assessor of the county in which the supplier is located a report which provides documentation of any personal property, the value thereof and the manufacturer thereof which is used or consumed in the process of manufacture for each aircraft registered pursuant to the provisions of this section.  Such reports shall contain any further information which may be required by the Tax Commission or the county assessor to enforce the provisions of this section and the Ad Valorem Tax Code, Section 2801 et seq. of Title 68 of the Oklahoma Statutes.

D.  Any manufacturer or supplier who willfully violates the provisions of this section shall be guilty of a misdemeanor and shall be punishable by a fine not exceeding Five Thousand Dollars ($5,000.00).  In addition to such penalty a manufacturer or supplier convicted of a violation of this section shall not be eligible to pay the registration fee as provided by this section and shall be subject to the provisions of the Ad Valorem Tax Code, Section 2801 et seq. of Title 68 of the Oklahoma Statutes.

Added by Laws 1991, 1st Ex. Sess., c. 2, § 1, eff. Jan. 1, 1992.

§3257.  Rules and regulations.

Authority is hereby given to the Oklahoma Tax Commission and the Department of Public Safety to promulgate rules and regulations for the purpose of regulating and enforcing this act.

Laws 1976, c. 258, § 7.

§3-258.  Operating aircraft not registered with FAA Office of Aircraft Registry - Supplying false information relating to ownership or identity of aircraft.

A.  It is unlawful for any person in this state to operate an aircraft that is not registered with the Federal Aviation Administration Office of Aircraft Registry or with a foreign country which has ratified and is subject to the Convention on the International Recognition of Rights in Aircraft, 4 U.S.T. 1830.  Provided however, no person charged with violating this subsection shall be convicted of the charge if he or she produces in court or the office of the arresting officer proof of registration that was valid at the time of arrest.

B.  It is a violation of this section for any person or corporate entity to knowingly supply false information to any governmental entity in regard to ownership of an aircraft in or operated in this state.

C.  It is a violation of this section for any person to give a wrong description in any application for the registration of any aircraft in this state for the purpose of concealing or hiding the identity of such aircraft.

D.  This section does not apply to any aircraft registration or information supplied by a governmental entity in the course and scope of performing its lawful duties.

E.  A conviction for a violation of this section shall be a felony.

Added by Laws 1991, c. 248, § 11, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 133, § 106, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 106 from July 1, 1998, to July 1, 1999.

§3-259.  Destruction, etc., of federal registration number or serial number of aircraft - Removal of manufacturer's identification number plate or decal from aircraft - Sale, etc., of aircraft with identification number removed or falsified.

A.  Any person or persons who shall destroy, remove, cover, alter or deface, or cause to be destroyed, removed, covered, altered or defaced, the United States registration number assigned by the Federal Aviation Administration or manufacturer's serial number of any aircraft in this state, without first giving notice of such act to the Federal Aviation Administration, upon such form as the Federal Aviation Administration may prescribe, shall be deemed guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

B.  A person who removes a manufacturer's identification number plate or decal from an aircraft or affixes to an aircraft a manufacturer's identification number plate or decal not authorized by law for use on said aircraft with intent to conceal or misrepresent the identity of the aircraft or its owner shall, upon conviction, be guilty of a felony.

C.  A person who buys, receives, possesses, sells or disposes of an aircraft, knowing that the identification number of the aircraft has been removed or falsified, shall, upon conviction, be guilty of a misdemeanor.

D.  A person who buys, receives, possesses, sells or disposes of an aircraft, with knowledge that the identification number of the aircraft has been removed or falsified and with intent to conceal or misrepresent the identity of the aircraft, shall, upon conviction, be guilty of a felony.

E.  As used in this section:

1.  "Identification number" includes an identifying number or serial number placed on an aircraft by its manufacturer or by authority of the Federal Aviation Administration or in accordance with the laws of another country;

2.  "Remove" includes deface, cover and destroy; and

3.  "Falsify" includes alter and forge.

F.  An identification number may be placed on an aircraft by its manufacturer in the regular course of business or placed or restored on an aircraft by authority of the Federal Aviation Administration without violating this section; an identification number so placed or restored is not falsified.

Added by Laws 1991, c. 248, § 12, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 133, § 107, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 42, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 107 from July 1, 1998, to July 1, 1999.

§3-271.  Possession of airman's certificate and medical certificate while operating aircraft.

The required airman's certificate and medical certificate as applicable shall be kept in the personal possession of the certificate holder when he is operating aircraft within this state and shall be presented for inspection upon the demand of any peace officer of this state or any federal law enforcement officer.  Any person arrested for a violation of this section shall be released by the arresting officer upon personal recognizance if the arrested person signs a written promise to appear as provided for on the citation issued by the arresting officer.  The arresting officer shall record the arraignment date and time on the citation.  Any person convicted of violating this section shall be guilty of a misdemeanor; provided however, no person charged with violating this section shall be convicted of the charge if he or she produces in court or the office of the arresting officer the required certificates issued to that person and valid at the time of arrest.

Added by Laws 1991, c. 248, § 13, eff. Sept. 1, 1991.

§3-281.  Installation of nonconforming fuel tank, bladder, drum, or other container.

A.  It is unlawful for any person, firm, corporation, or association to install or equip on any aircraft, or install in the wings or fuselage of the aircraft, any fuel tank, bladder, drum, or other container which will hold fuel, if such fuel tank, bladder, drum, or other container does not conform to federal aviation regulations or has not been approved by the Federal Aviation Administration by inspection or special permit.  Any person convicted of violating this subsection shall be guilty of a felony.

B.  It is unlawful for any person to knowingly possess any aircraft which has been equipped with, or had installed in its wings or fuselage, any fuel tank, bladder, drum, or other container which will hold fuel if such fuel tank, bladder, drum, or other container does not conform to federal aviation regulations or has not been approved by the Federal Aviation Administration by inspection or special permit.  Any person convicted of violating this subsection shall be guilty of a felony.

C.  A copy of the Federal Aviation Administration Approval Form 337, or special permit pertaining to such installations, shall be carried on board the aircraft at all times.  Any person convicted of violating this subsection shall be guilty of a misdemeanor.  No person charged with violating this subsection shall be convicted of the charge if he or she produces in court or the office of the arresting officer a copy of the required documentation either valid at the time of arrest or acquired within thirty (30) days after the arrest.

D.  The provisions of this section shall apply to any pipes, hoses, or auxiliary pumps which when present in the aircraft could be used to introduce fuel into the primary fuel system of the aircraft from such tanks, bladders, drums, or containers.

Added by Laws 1991, c. 248, § 14, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 133, § 108, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 108 from July 1, 1998, to July 1, 1999.

§3-301.  Operation of aircraft under influence of intoxicants - Definitions - Penalties - Treatment.

A.  It is unlawful and punishable as provided in subsection D of this section for any person to operate an aircraft within this state who:

1.  Has a blood or breath alcohol concentration, as defined in Section 305 of this title, of fourhundredths (0.04) or more within two (2) hours after the arrest of such person; or

2.  Is under the influence of any intoxicant.

B.  The fact that any person charged with a violation of this section is or has been lawfully entitled to use an intoxicant shall not constitute a defense against any charge of violating this section.

C.  As used in Sections 301 through 308 of this title:

1.  "Intoxicant" means:

a. any beverage containing alcohol,

b. any controlled dangerous substance as defined in the Uniform Controlled Dangerous Substances Act, Section 2101 et seq. of Title 63 of the Oklahoma Statutes,

c. any substance which is capable of being ingested, inhaled, injected or absorbed into the human body and is capable of adversely affecting the central nervous system, vision, hearing or other sensory or motor functions of the human body, and

d. any combination of alcohol, controlled dangerous substances, and substances capable of being ingested, inhaled, injected or absorbed into the human body and capable of adversely affecting the central nervous system, vision, hearing or other sensory or motor functions of the human body; and

2.  "Operate" means manipulating any of the levers, the starting mechanism, the brakes or other mechanism or device of an aircraft, setting in motion any aircraft, or piloting any aircraft.

D.  Every person who is convicted of a violation of the provisions of this section shall be deemed guilty of a misdemeanor for the first offense and shall be punished by imprisonment in jail for not less than ten (10) days nor more than one (1) year, and a fine of not more than One Thousand Dollars ($1,000.00).  Any person who within ten (10) years after a previous conviction of a violation of this section is convicted of a second or subsequent offense pursuant to the provisions of this section or has a prior conviction within ten (10) years prior to the conviction pursuant to the provisions of this section, in a municipal criminal court of record for the violation of a municipal ordinance prohibiting the offense provided for in subsection A of this section shall be guilty of a felony and shall be sentenced to the custody of the Department of Corrections for not less than one (1) year and not to exceed five (5) years, and a fine of not to exceed Two Thousand Five Hundred Dollars ($2,500.00); provided, such fine shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.  When a sentence of incarceration is imposed, the person shall be processed through the Lexington Assessment and Reception Center or at a place determined by the Director of the Department of Corrections.  If the person is evaluated to be receptive to treatment and not deemed by the Department of Corrections to be a security risk, the person shall be assigned to the Department of Mental Health and Substance Abuse Services for substance abuse treatment.  The inmate shall be required to reimburse the Department of Mental Health and Substance Abuse Services for all or part of the actual cost incurred for treatment of the inmate while the inmate was assigned to the Department of Mental Health and Substance Abuse Services, if at the time the sentence of incarceration was imposed, the court determined that the convicted person has the ability to pay for all or part of the cost of treatment.  The court shall determine the amount of reimbursement the convicted person shall pay.  While assigned to such a Department of Mental Health and Substance Abuse Services treatment program the inmate shall comply with the rules and regulations as agreed upon by the Department of Mental Health and Substance Abuse Services and the Department of Corrections.  Any infraction of said rules may result in the inmate's reassignment to a correctional facility of the Department of Corrections.  Upon successful completion of the treatment program the person shall be properly reassigned by the Department of Corrections for the completion of the sentence imposed by the court.  Prior to discharge from the treatment facility, the treatment facility shall forward to the Department of Corrections a report and discharge summary including arrangements and recommendations for further disposition and follow-up treatment.  If the person is evaluated not to be receptive to treatment or is evaluated to be a security risk, the inmate shall be assigned to a state correctional facility according to normal Department of Corrections classification procedures.  In the event a felony conviction does not result in a sentence of incarceration as provided for in this subsection, the person shall be required to serve not less than ten (10) days of community service, or to undergo in-patient rehabilitation or treatment in a public or private facility with at least minimum security for a period of not less than forty-eight (48) consecutive hours, notwithstanding the provisions of Sections 991a, 991a-2 and 996.3 of Title 22 of the Oklahoma Statutes.

E.  Any person who is found guilty of a violation of the provisions of this section may be referred, prior to sentencing, to an alcoholism evaluation facility designated by the Department of Mental Health and Substance Abuse Services for the purpose of evaluating the receptivity to treatment and prognosis of the person.  The court shall order the person to reimburse the facility for the evaluation in an amount not to exceed Seventy-five Dollars ($75.00).  The facility shall, within seventy-two (72) hours, submit a written report to the court for the purpose of assisting the court in its final sentencing determination.

Added by Laws 1991, c. 248, § 1, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 133, § 109, eff. July 1, 1999; Laws 1998, c. 89, § 1, eff. July 1, 1998; Laws 1999, 1st Ex.Sess., c. 5, § 43, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 109, as amended by Laws 1998, c. 89, § 1, from July 1, 1998, to July 1, 1999.

§3-302.  Tests to determine concentration of intoxicants - Implied consent.

A.  Any person who operates an aircraft within this state shall be deemed to have given consent to a test or tests of such person's blood or breath, for the purpose of determining the alcohol concentration as defined in Section 5 of this act, and such person's blood, saliva or urine for determining the presence and concentration of any other intoxicant therein as defined in Section 1 of this act, if arrested for any offense arising out of acts alleged to have been committed while the person was operating an aircraft within this state while the person was under the influence of an intoxicant.  The test shall be administered by or at the direction of a law enforcement officer after having arrested such person and having reasonable grounds to believe that such person was operating an aircraft within this state while under the influence of an intoxicant.

B.  The law enforcement agency by which the arresting officer is employed may designate, in accordance with the rules and regulations of the Board of Tests for Alcohol and Drug Influence, hereinafter referred to as the Board, whether blood or breath is to be tested for the alcohol concentration thereof, and whether blood, saliva or urine is to be tested for the presence and concentration of any other intoxicant therein.  In the event the law enforcement agency does not designate the test to be administered, breath shall be the substance tested for alcohol concentration.  Blood may also be tested to determine the alcohol concentration thereof in the event that breath cannot be tested to determine the alcohol concentration thereof because of the lack of an approved device or qualified person to administer a breath test or because such breath test for any other reason cannot be administered in accordance with the rules and regulations of the Board.  In the event the law enforcement agency does not designate the test to be administered, blood, saliva or urine shall be the substance tested for the presence and concentration of any other intoxicant or the combination of alcohol and any other intoxicant therein.

C.  In the event the person is incapable of submitting to and successfully completing, by reason of illness or injury or other physical disability, the test to be administered, an alternate test may be administered in accordance with the rules and regulations of the Board.

D.  Any person who is unconscious or otherwise incapable of refusing to submit to a test of such person's blood or breath to determine the alcohol concentration thereof, or to a test of such person's blood, saliva or urine to determine the presence and concentration of any other intoxicant therein, shall be deemed not to have withdrawn the consent provided by subsection A of this section, and such test may be administered as provided herein.

E.  In addition to any test designated by the arresting officer, the arrested person may also designate any additional test to be administered to determine the concentration of alcohol, any other intoxicant or the combination of alcohol and any other intoxicant.  The cost of such additional test shall be at the expense of the arrested person.

A sufficient quantity of any specimen obtained at the designation of the arrested person shall be available to the law enforcement agency employing the arresting officer.  Such specimens shall be treated in accordance with the same rules and regulations applicable to the specimens obtained by an arresting officer.

Added by Laws 1991, c. 248, § 2, eff. Sept. 1, 1991.

§3-303.  Drawing or collecting of specimens - Use as evidence - Independent tests.

A.  Only a licensed medical doctor, licensed osteopathic physician, licensed chiropractic physician, registered nurse, licensed practical nurse, physician's assistant, certified by the State Board of Medical Licensure and Supervision, an employee of a hospital or other health care facility authorized by the hospital or health care facility to withdraw blood, or other qualified person authorized by the Board of Tests for Alcohol and Drug Influence acting at the request of a law enforcement officer may withdraw blood for purpose of having a determination made of its concentration of alcohol or other intoxicant.  Only qualified persons authorized by the Board may collect breath, saliva or urine, or administer tests of breath under the provisions of Sections 301 through 308 of this title.

B.  No person specified in subsection A of this section, no employer of such a person, and no hospital or other health care facility where blood is withdrawn, shall incur any civil or criminal liability as a result of the proper withdrawal of blood when acting at the request of a law enforcement officer pursuant to the provisions of Section 302 or 304 of this title, if the withdrawal of blood is performed in a reasonable manner according to generally accepted clinical practice.  If the person specified in subsection A of this section is presented with a written statement by the person whose blood is to be withdrawn or a duly authorized peace officer that the person whose blood is to be withdrawn has agreed to the withdrawal of blood or an order from a court of competent jurisdiction that blood be withdrawn, the person authorized to withdraw the blood and the hospital or other health care facility where the withdrawal occurs may rely on such a statement or order as evidence that the person has consented to or has been required to submit to the clinical procedure and shall not require the person to sign any additional consent or waiver form.  In such a case, the person authorized to perform the procedure, the employer of such person, and the hospital or other health care facility shall not be liable in any action alleging lack of consent or lack of informed consent.  No person specified in subsection A of this section shall incur any civil or criminal liability as a result of the proper collection of breath, saliva or urine when acting at the request of a law enforcement officer under the provisions of Section 302 or 304 of this title or when acting pursuant to court order.

C.  The blood, breath, saliva or urine specimens obtained shall be tested by the appropriate test as determined by the Board, or tested by a laboratory that is exempt from the Board rules pursuant to Section 759 of Title 47 of the Oklahoma Statutes, to determine the alcohol concentration thereof, or the presence and concentration of any other intoxicant which might have affected the ability of the person tested to operate an aircraft safely.

D.  When blood is withdrawn or saliva or urine is collected for testing of its alcohol or other intoxicant concentration, at the request of a law enforcement officer, a sufficient quantity of the same specimen shall be obtained to enable the tested person, at his or her own option and expense, to have an independent analysis made of such specimen.  The excess blood, saliva or urine specimen shall be retained by a laboratory approved by the Board, in accordance with the rules and regulations of the Board, or by a laboratory that is exempt from the Board rules pursuant to Section 759 of Title 47 of the Oklahoma Statues, for sixty (60) days from the date of collection.  At any time within that period, the tested person or his or her attorney may direct that such blood, saliva or urine specimen be sent or delivered to a laboratory of his or her own choosing and approved by the Board for an independent analysis.  Neither the tested person, nor any agent of such person, shall have access to the additional blood, saliva or urine specimen prior to the completion of the independent analysis, except the analyst performing the independent analysis and agents of the analyst.

E.  When a test of breath is performed for the purpose of determining the alcohol concentration thereof, except when such test is performed by means of an automated analyzer as designated by the Board, a sufficient quantity of breath, or of the alcohol content of a fixed or measured quantity of breath, shall be obtained, in accordance with the rules and regulations of the Board, to enable the tested person, at his or her own option and expense, to have an independent analysis made of such specimen.  The excess specimen of breath, or of its alcohol content, shall be retained by the law enforcement agency employing the arresting officer, in accordance with the rules and regulations of the Board, for sixty (60) days from the date of collection.  At any time within that period, the tested person, or his or her attorney, may direct that such specimen be sent or delivered to a laboratory of his or her own choosing and approved by the Board for an independent analysis.  Neither the tested person, nor any agent of such person, shall have access to the additional specimen of breath, or of its alcohol content, prior to the completion of the independent analysis thereof, except the analyst performing the independent analysis and agents of the analyst.

F.  The costs of collecting blood, breath, saliva or urine specimens for the purpose of determining the alcohol or other intoxicant thereof, by or at the direction of a law enforcement officer, shall be borne by the law enforcement agency employing such officer.  The cost of collecting, retaining and sending or delivering to an independent laboratory the excess specimens of blood, breath, saliva or urine for independent analysis at the option of the tested person shall also be borne by such law enforcement agency.  The cost of the independent analysis of such specimen of blood, breath, saliva or urine shall be borne by the tested person at whose option such analysis is performed.  The tested person, or his or her agent, shall make all necessary arrangements for the performance of such independent analysis other than the forwarding or delivery of such specimen.

G.  Tests pursuant to the provisions of Sections 301 through 308 of this title, whether administered by or at the direction of a law enforcement officer or administered independently, at the option of the tested person, on the excess specimen of such person's blood, breath, saliva or urine, to be considered valid and admissible in evidence under the provisions of this section and Section 305 of this title, shall have been administered or performed in accordance with the rules and regulations of the Board, or performed by a laboratory that is exempt from the Board rules pursuant to Section 759 of Title 47 of the Oklahoma Statutes.

H.  Any person who has been arrested for any offense arising out of acts alleged to have been committed while the person was under the influence of an intoxicant and was operating an aircraft, who is not requested by a law enforcement officer to submit to a test shall be entitled to have an independent test of his or her blood, breath, saliva or urine which is appropriate as determined by the Board for the purpose of determining its alcohol concentration or of any other intoxicant therein, performed by a person of his or her own choosing who is qualified as stipulated in this section.  The arrested person shall bear the responsibility for making all necessary arrangements for the administration of such independent test and for the independent analysis of any specimens obtained, and bear all costs thereof.  The failure or inability of the arrested person to obtain an independent test shall not preclude the admission of other competent evidence bearing upon the question of whether such person was under the influence of an intoxicant.

I.  A written report of the results of the test administered by or at the direction of the law enforcement officer shall be made available to the tested person, or his or her attorney, to the law enforcement agency employing the arresting officer, the district attorney of the county in which the alleged violation of Section 301 of this title occurred, and to the Federal Aviation Administration Flight Standards District Office having jurisdiction over the county in which the alleged violation of Section 301 of this title occurred.  The results of the tests provided for in this title shall be admissible in civil actions.

Added by Laws 1991, c. 248, § 3, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 382, § 1, emerg. eff. June 9, 1992; Laws 2004, c. 418, § 1, eff. July 1, 2004.

§3-304.  Refusal to submit to testing.

A.  If a conscious person under arrest refuses to submit to testing of his or her blood or breath for the purpose of determining the alcohol concentration thereof, or to a test of his or her blood, saliva or urine for the purpose of determining the concentration of any intoxicant, none shall be given, unless the investigating officer has probable cause to believe that the person under arrest, while intoxicated, has operated an aircraft in such a manner as to have caused the death or serious physical injury of any other person or persons.  In such event, such test otherwise authorized by law may be made in the same manner as if a search warrant had been issued for such test or tests.  The sample shall be taken in a medically acceptable manner at a hospital or other suitable health care facility.

B.  Any refusal by a conscious person to submit to testing shall be reported to the Federal Aviation Administration Flight Standards District Office having jurisdiction over the county in which the alleged violation of Section 1 of this act occurred.

Added by Laws 1991, c. 248, § 4, eff. Sept. 1, 1991.

§3-305.  Admissibility of evidence - Evidence of intoxication.

A.  Upon the trial of any criminal action or proceeding arising out of acts alleged to have been committed by any person while operating an aircraft while the person was under the influence of an intoxicant, evidence of the alcohol concentration in the blood or breath of the person as shown by analysis of the blood or breath of the person performed in accordance with the provisions of Sections 2 and 4 of this act or evidence of the presence and concentration of any other intoxicant as shown by analysis of such person's blood, breath, saliva, or urine specimens in accordance with the provisions of Sections 2 and 4 of this act is admissible.  Evidence that the person has refused to submit to either of said analyses is also admissible.

B.  For the purpose of Sections 1 through 8 of this act:

1.  Evidence that there was an alcohol concentration of less than fourhundredths (0.04) is prima facie evidence that the person was not under the influence of alcohol;

2.  Evidence that there was an alcohol concentration of fourhundredths (0.04) or more shall be admitted as prima facie evidence that the person was under the influence of alcohol.

C.  As used in Sections 1 through 8 of this act, alcohol concentration shall mean grams of alcohol per one hundred (100) milliliters of blood if the blood was tested, or grams of alcohol per two hundred ten (210) liters of breath if the breath was tested.

D.  To be admissible in a criminal action or proceeding, evidence of alcohol concentration shall first be qualified by establishing that such test was administered to the person within two (2) hours after the arrest of the person.

Added by Laws 1991, c. 248, § 5, eff. Sept. 1, 1991.

§3-306.  Report of conviction to federal agency.

If a person is convicted of a violation of Section 1 of this act or of a local ordinance substantially corresponding to Section 1 of this act, a report of the conviction shall be forwarded by the court in which the conviction occurred to the Federal Aviation Administration Flight Standards District Office having jurisdiction over the county in which the violation occurred.

Added by Laws 1991, c. 248, § 6, eff. Sept. 1, 1991.

§3-307.  Permitting aircraft to be operated by person under influence of intoxicant - Penalties.

The owner or operator of an aircraft or the person in charge or in control of an aircraft shall not knowingly permit the aircraft to be operated within this state by a person who is under the influence of any intoxicant.  A person who is convicted of violating this section shall be guilty of a misdemeanor, punishable by imprisonment for not more than six (6) months, or a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or both such fine and incarceration.

Added by Laws 1991, c. 248, § 7, eff. Sept. 1, 1991.

§3-308.  Proof of intoxication by other competent evidence.

The provisions of Sections 1 through 7 of this act do not limit the introduction of any other competent evidence bearing on the question of whether the person was under the influence of an intoxicant.

Added by Laws 1991, c. 248, § 8, eff. Sept. 1, 1991.

§3-321.  Possession of aircraft without consent of owner - Injury or tampering with aircraft - Manipulating aircraft mechanisms.

A.  A person not entitled to possession of an aircraft who, without the consent of the owner and with intent to deprive the owner, temporarily or otherwise, of the aircraft or its possession, takes, uses or flies the aircraft, upon conviction, shall be guilty of a felony.

B.  A person who, with intent and without right to do so, injures or tampers with any aircraft or in any other manner damages any part or portion of said aircraft or any accessories, appurtenances or attachments thereto, upon conviction, shall be guilty of a misdemeanor.

C.  A person who, without right to do so and with intent to commit a crime, climbs into or upon an aircraft whether it is in motion or at rest, manipulates any of the levers, starting mechanism, brakes or other mechanism or device of an aircraft while the same is at rest and unattended, or sets in motion any aircraft while the same is at rest and unattended, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1991, c. 248, § 10, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 133, § 110, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 110 from July 1, 1998, to July 1, 1999.



Title 3A. — Amusements and Sports

OKLAHOMA STATUTES

TITLE 3A.

AMUSEMENTS AND SPORTS

_________

§3A200.  Short title.

Sections 1 through 35 of this act and Section 209 of Title 3A of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Horse Racing Act".

Added by Laws 1983, c. 11, § 1, emerg. eff. March 22, 1983.

§3A200.1.  Definitions.

A.  As used in the Oklahoma Horse Racing Act:

1.  "Commission" means the Oklahoma Horse Racing Commission;

2.  "Enclosure" means all areas of the property of an organization licensee to which admission can be obtained only by payment of an admission fee or upon presentation of proper credentials and all parking areas designed to serve the facility which are owned or leased by the organization licensee;

3.  "Family" means husband, wife, and any dependent children;

4.  "Financial interest" means an interest that could result in directly or indirectly receiving a pecuniary gain or sustaining a pecuniary loss as a result of ownership or interest in a business entity, or as a result of salary, gratuity, or other compensation or remuneration from any person;

5.  "Horse racing" means any type of horse racing, including but not limited to Arabian, Appaloosa, Paint, Pinto, Quarter Horse, and Thoroughbred horse racing.

a. "Arabian horse racing" means the form of horse racing in which each participating horse is an Arabian horse registered with the Arabian Horse Club Registry of America and approved by the Arabian Horse Racing Association of America or any successor organization, mounted by a jockey, and engaged in races on the flat over a distance of not less than onequarter (1/4) mile or more than four (4) miles.

b. "Appaloosa horse racing" means the form of horse racing in which each participating horse is an Appaloosa horse registered with the Appaloosa Horse Club or any successor organization and mounted by a jockey.

c. "Quarter Horse racing" means the form of horse racing where each participating horse is a Quarter Horse registered with the American Quarter Horse Association or any successor organization, mounted by a jockey, and engaged in a race on the flat.

d. "Paint horse racing" means the form of horse racing in which each participating horse is a Paint horse registered with the American Paint Horse Association or any successor organization and mounted by a jockey.

e. "Pinto horse racing" means the form of horse racing in which each participating horse is a Pinto horse registered with the Pinto Horse Association of America, Inc. or any successor organization and mounted by a jockey.

f. "Thoroughbred horse racing" means the form of horse racing in which each participating horse is a Thoroughbred horse registered with the Jockey Club or any successor organization, mounted by a jockey, and engaged in races on the flat;

6.  "Minor" means any individual under eighteen (18) years of age;

7.  "Minus pool" means a parimutuel pool in which, after deducting the takeout, not enough money remains in the pool to pay the legally prescribed minimum return to those placing winning wagers, and in which the organization licensee would be required to pay the remaining amount due;

8.  "Occupation licensee" means any person who has obtained an occupation license;

9.  "Organization licensee" means any person receiving an organization license;

10.  "Parimutuel system of wagering" means a form of wagering on the outcome of horse races in which those who wager purchase wagers of various denominations on a horse or horses and all wagers for each race are pooled and held by the organization licensee for distribution.  The parimutuel system of wagering uses an electric totalizator or similar equipment which automatically registers the wagers made on each horse;

11.  "Parimutuel pool" means the total money wagered by individuals on any horse or horses in a particular horse race to win, place, or show and held by the organization licensee pursuant to the parimutuel system of wagering.  There is a separate parimutuel pool for win, for place, for show, and for each multiple combination of betting approved by the Oklahoma Horse Racing Commission;

12.  "Person" means any individual, partnership, corporation, or other association or entity; and

13.  "Race meeting" means the entire period of time not to exceed twenty (20) calendar days separating any race days for which an organization license has been granted to a person by the Commission to hold horse races at which the parimutuel system of wagering is conducted, to hold nonparimutuel horse races or to conduct accredited work or training races.

B.  The Commission may define by rule or regulation any term which is not defined in the Oklahoma Horse Racing Act.

Added by Laws 1983, c. 11, § 2, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 196, § 1, emerg. eff. June 26, 1985; Laws 1986, c. 223, § 10, operative July 1, 1986; Laws 1987, c. 208, § 69, operative July 1, 1987; Laws 1987, c. 236, § 88, emerg. eff. July 20, 1987; Laws 1988, c. 210, § 5, operative July 1, 1988; Laws 1991, c. 269, § 6, eff. July 1, 1991; Laws 1992, c. 364, § 14, eff. July 1, 1992; Laws 2004, c. 517, § 1, emerg. eff. June 9, 2004.

§3A-201.  Oklahoma Horse Racing Commission - Creation - Membership - Appointment - Term - Removal - Vacancies.

A.  There is hereby created the Oklahoma Horse Racing Commission, which shall consist of nine (9) members appointed by the Governor with the advice and consent of the Senate.  At least one member shall be appointed from each congressional district, and at least three of the remaining members shall be experienced in the horse industry and shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.

B.  To be eligible for appointment to the Commission, a person shall:

1.  Be a citizen of the United States; and

2.  Have been a resident of this state for five (5) years immediately preceding the appointment; and

3.  Not have been convicted of a felony pursuant to the laws of this state, the laws of any other state, or the laws of the United States as established by a national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes.

C.  The term of office of a member of the Commission shall be for six (6) years and until a successor is appointed and qualified.

D.  The Governor may remove any member of the Commission for incompetence, neglect of duty, or malfeasance in office upon first giving the member a copy of the charges and an opportunity to be heard.  A vacancy on the Commission shall be filled for the unexpired term by appointment made by the Governor.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.  Amended by Laws 1983, c. 11, § 3, emerg. eff. March 22, 1983; Laws 1992, c. 364, § 3, emerg. eff. June 4, 1992; Laws 2002, c. 375, § 2, eff. Nov. 5, 2002; Laws 2003, c. 204, § 1, eff. Nov. 1, 2003; Laws 2005, c. 217, § 1, emerg. eff. May 24, 2005.

§3A-202.  Conflicts of interest.

No individual shall be a member of the Commission if the individual or a member of the family of the individual  has a financial interest in any organization licensee and no individual other than an individual required by the provisions of Section 201 of this title to be experienced in the horse industry shall be a member of the Commission if the individual or a member of the family of the individual has a financial interest in any business entity which does business with any organization licensee or owns an interest in any racehorse which participates in any race meeting supervised by the Commission.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.  Amended by Laws 1983, c. 11, § 4, emerg. eff. March 22, 1983; Laws 2005, c. 217, § 2, emerg. eff. May 24, 2005.

§3A203.  Meetings  Officers  Quorum  Legal proceedings or actions  Compensation.

A.  The Commission shall meet at such times and places within this state as the Commission determines.  The members of the Commission shall annually elect a chairman, vicechairman, and secretary from the membership of the Commission.  No member of the Commission shall serve more than two (2) successive terms as chairman.  A majority of the members shall constitute a quorum.

B.  The proceedings of all meetings of the Commission shall comply with the provisions of the Oklahoma Open Meeting Act.

C.  The Attorney General shall advise the Commission and represent it in all legal proceedings or actions resulting from the exercise of the powers and duties of the Commission pursuant to the provisions of the Oklahoma Horse Racing Act; however, nothing in this section shall be construed to prohibit the Commission from engaging private counsel if they deem it necessary to protect the integrity of horse racing in Oklahoma.

D.  Each member of the Commission shall receive Fifty Dollars ($50.00) for each day spent in the actual discharge of duties for the Commission.  All members of the Commission shall be reimbursed for expenses incurred in the performance of their duties pursuant to the provisions of the State Travel Reimbursement Act.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982. Amended by Laws 1983, c. 11, § 5, emerg. eff. March 22, 1983.

§3A-203.1.  Commission member prohibited from performing certain activities.

A.  A member of the Oklahoma Horse Racing Commission shall not accept any gift, loan, entertainment or favor from any occupation or organization licensee, except such suitable facilities and services within the enclosure of an organization licensee as may be required by the member to facilitate the proper performance of his or her duties.  A member of the Oklahoma Horse Racing Commission, other than a member required by the provisions of Section 201 of this title to be experienced in the horse industry, shall not accept any compensation or service from any occupation or organization licensee, except such suitable facilities and services within the enclosure of an organization licensee as may be required by the member to facilitate the proper performance of his or her duties.

B.  No member of the Commission or Commission employee shall place any wagers on any horse race over which the Commission has jurisdiction.

C.  Members of the Commission and members of their immediate families, and Commission employees and members of their immediate families are prohibited from receiving purse supplements, stakes, rewards, stallion awards, broodmare awards, or breeders awards of any kind, or marketing, promotion, or advertising monies of any kind from the Oklahoma Breeding Development Fund Special Account administered by the Commission pursuant to Section 208.3 of this title.  "Immediate family" has the meaning provided by Rule 257:1-1-2 of the Rules of the Ethics Commission, Chapter 62, App. of Title 74 of the Oklahoma Statutes.

D.  Nothing in this section shall prohibit members of the Commission, who are required by the provisions of Section 201 of this title to be experienced in the horse industry, from receiving purses for participating horses from an organization licensee.

E.  Provided, any member of the Commission who has an ownership interest in any horse shall be prohibited from participating in the discussion on, voting on, influencing or attempting to influence the official action of the Commission in any matter affecting the eligibility of such horse to participate in any race or which determines the amount or receipt of any purse by the Commission member or any member of the family of the Commission member.

A commissioner shall be eligible to participate in the discussion on, vote on, influence or attempt to influence the official action of the Commission if the only benefit to accrue to the Commissioner or any member of the Commissioner's family is a benefit which accrues to the Commissioner or a member of the Commissioner's family as a result of being a member of a large class to no greater extent than could reasonably be foreseen to accrue to all other members of the large class.

Added by Laws 1983, c. 11, § 6, emerg. eff. March 22, 1983.  Amended by Laws 1998, c. 370, § 1, eff. Nov. 1, 1998; Laws 2005, c. 217, § 3, emerg. eff. May 24, 2005.

§3A203.2.  Advisory councils and task forces.

The Commission is hereby authorized to appoint such advisory councils and task forces as it deems necessary for counsel and advice concerning the formulation and administration of the rules of racing and the administration of the programs authorized by the provisions of the Oklahoma Horse Racing Act.

Added by Laws 1983, c. 11, § 7, emerg. eff. March 22, 1983.

§3A203.3.  Executive director  Appointment  Qualifications  Duties and compensation  Equal opportunity plan  Law enforcement division  Surety bond.

A.  The Commission shall appoint an executive director who shall have the same qualifications as a member of the Commission.  The qualification regarding the residency requirement for Commission members shall not apply to the executive director.  The executive director shall have experience in the horse racing industry of a character and for a length of time sufficient, in the opinion of the Commission, to fulfill the duties required of the executive director.  The Commission shall determine the duties and compensation of the executive director.

B.  The executive director shall recommend to the Commission the administrative organization and the number and qualifications of employees necessary without regard to race, color, gender, creed or national origin, to implement the provisions of the Oklahoma Horse Racing Act.  A written equal opportunity plan will be developed for the Commission, by the executive director as part of the organizational plan.  Upon approval of the organizational plan by the Commission, the executive director may employ such persons as are deemed necessary to implement the provisions of the Oklahoma Horse Racing Act.

C.  1.  The organizational plan adopted by the Commission shall provide for a law enforcement division which shall have the responsibility for conducting investigations relating to the proper conduct of horse racing and the parimutuel system of wagering including but not limited to barring undesirables from horse racing, undercover investigations, fingerprinting persons licensed by the Commission, and reviewing license applications.  The person in charge of the law enforcement division shall be a professional law enforcement officer with a minimum of five (5) years of experience in the field of law enforcement and a graduate of a fouryear college with a degree in law enforcement administration, law, criminology or a related science, or in lieu thereof a minimum of ten (10) years of experience in the field of law enforcement.

2.  The officers and agents of the law enforcement division of the Commission, and such other employees as the person in charge of said division shall designate to perform duties in the investigation and prevention of crime and the enforcement of the criminal laws of the state, shall have and exercise all the powers and authority of peace officers, including the right and power of search and seizure.

3.  The Oklahoma State Bureau of Investigation shall provide such information within its possession as is requested by the law enforcement division of the Commission for the purpose of reviewing license applications.

4.  If upon investigation by the Commission there is substantial evidence indicating that the security at any track is not satisfactory, the Commission may order the organization licensee to remedy the deficiency.  If after ten (10) days following the order the organization licensee has not remedied the deficiency, the Commission may institute its own security personnel program until the deficiency in security is remedied, and may charge the organization licensee the actual costs incurred for said security.  The organization licensee may petition the Commission for a hearing at any time to review the necessity of the Commission further maintaining its own security personnel.

5.  The provisions of this subsection shall not be construed to restrict or prohibit any federal, state, or local law enforcement officer from performing any duties imposed upon the law enforcement officer by law.

D.  The executive director shall obtain a surety bond in the amount of One Hundred Thousand Dollars ($100,000.00) before entering into the duties of the office.  The surety bond shall be conditioned upon the faithful performance of the duties of the executive director and the proper accounting of all moneys and property received by the executive director by virtue of the office.  The cost of the surety bond shall be paid by the Commission.

Added by Laws 1983, c. 11, § 8, emerg. eff. March 22, 1983.

§3A-203.4.  Stewards - Chief steward and assistant stewards - Other personnel - Compensation - Duties.

A.  At each pari-mutuel race meeting held pursuant to the provisions of the Oklahoma Horse Racing Act the Oklahoma Horse Racing Commission shall employ three individuals to be stewards.  At non-pari-mutuel race meetings and for training races, the organization licensee may employ its own stewards in accordance with the rules of the American Quarter Horse Association or have the Commission employ the stewards as provided in this subsection.  The Commission shall designate one of the individuals as chief steward and the other two individuals as assistant stewards.  If employed by the Commission, the compensation of the stewards, including but not limited to salaries, benefits and other reimbursable expenses as determined by the Commission, shall be paid by the Commission.

B.  All other racing personnel shall be employed for race meetings as the Commission deems necessary.  All other racing personnel required by the Commission at non-pari-mutuel race meetings or training races may be employed by the organization licensee in accordance with the rules of the American Quarter Horse Association.  The compensation of racing personnel employed by the Commission, including but not limited to salaries, benefits and reimbursable expenses, shall be paid by the Commission.

C.  The stewards and other racing officials at pari-mutuel race meetings, at non-pari-mutuel race meetings and at training races shall enforce the rules and regulations of the Commission and the provisions of the Oklahoma Horse Racing Act in the manner provided by law and shall render written reports of the activities and conduct of the race meetings to the Commission.  In enforcing the rules of the Commission and officiating at races, the stewards shall not be required to comply with provisions of the Oklahoma Open Meeting Act but shall be required to comply with applicable provisions of the Administrative Procedures Act.

Added by Laws 1983, c. 11, § 9, emerg. eff. March 22, 1983.  Amended by Laws 1986, c. 223, § 11, operative July 1, 1986; Laws 1991, c. 269, § 7, eff. July 1, 1991; Laws 1992, c. 16, § 2, emerg. eff. March 26, 1992; Laws 1997, c. 305, § 1, eff. July 1, 1997; Laws 1998, c. 370, § 2, eff. Nov. 1, 1998; Laws 1999, c. 297, § 1, eff. July 1, 1999; Laws 2001, c. 145, § 1, eff. July 1, 2001.

§3A203.5.  Stewards  Examinations  Qualifications  Licenses.

A.  The Commission shall require applicants for a license as a steward to pass an examination on matters relating to the duties of stewards.  Examinations shall be held at such times and places as may be determined by the Commission.  Notice of the times and places of the examinations shall be given as determined by the Commission.  The Commission shall prepare both written and oral examinations to be taken by persons applying for qualification as stewards, requesting and taking into consideration suggestions from representatives of horsemen, organization licensees, stewards, and other interested and knowledgeable groups.  The written examinations may be administered by members of the Commission staff.  Oral examinations shall be conducted by an oral examination panel to include at least two Commission members.

B.  The Commission may examine any person who:

1.  has not been convicted of a crime involving moral turpitude or of a felony; and

2.  has completed an accredited senior high school or its equivalent; and

3.  has been given a physical examination by a licensed physician within sixty (60) days prior to the date of application for the steward's examination, indicating at least 2020 vision or vision corrected to at least 2020, and normal hearing ability; and

4.  has one of the following:

a. at least five (5) years of experience in the parimutuel horse racing industry as a licensed trainer, or jockey.

b. at least ten (10) years of experience in the parimutuel horse racing industry as a licensed owner whose experience, knowledge, ability, and integrity relative to the industry are known to the Commission.

c. at least three (3) years of experience as a licensed racing official, racing secretary, assistant racing secretary, or director of racing.

d. experience in the horse racing industry of a character and for a length of time sufficient, in the opinion of the Commission, to be substantially equivalent to the requirements of subparagraphs a, b, or c of this paragraph.

5.  A steward shall have the same restrictions and qualifications as a member of the Commission as listed in Section 202.

C.  For the purpose of paragraph 4 of subsection B of this section, one (1) year of experience shall mean at least one hundred (100) days actually worked within one (1) calendar year.  An original license for a steward issued pursuant to the provisions of the Oklahoma Horse Racing Act shall be issued for a period of the calendar year in which it is issued, and shall be renewable for a period not to exceed three (3) years, which the Commission may establish by regulation.  The Commission may establish a license fee schedule consistent with the different periods for which such licenses may be granted.  The license shall be valid at all race meetings in this state during the period for which it is issued, unless it is suspended or revoked prior to the expiration of such period.

Added by Laws 1983, c. 11, § 10, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 196, § 2, emerg. eff. June 26, 1985.

§3A203.6.  Subpoenas  Oaths and affirmations  False testimony.

A.  The Commission, its executive director, or the stewards may issue subpoenas for the attendance of witnesses or the production of any records, books, memoranda, documents, or other papers or things, to enable any of them to effectually discharge its or his duties, and may administer oaths or affirmations as necessary in connection therewith.

B.  Any person subpoenaed who fails to appear at the time and place specified in answer to the subpoena and to bring any papers or things specified in the subpoena, or who upon such appearance, refuses to testify or produce such records or things, upon conviction, is guilty of a misdemeanor.

C.  Any person who testifies falsely under oath in any proceeding before, or any investigation by, the Commission, its executive director, or the stewards, upon conviction, shall be guilty of a felony and shall be punished in the same manner prescribed for the punishment of perjury.

Added by Laws 1983, c. 11, § 11, emerg. eff. March 22, 1983.  Amended by Laws 1990, c. 275, § 1, emerg. eff. May 25, 1990; Laws 1997, c. 133, § 111, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 44, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 111 from July 1, 1998, to July 1, 1999.

§3A203.7.  Purpose and intent of act  Rules and regulations.

In the interest of the public health, safety, and welfare, it is hereby declared to be the purpose and intent of the Oklahoma Horse Racing Act to vest in the Commission plenary power to promulgate rules and regulations for the forceful control of race meetings held in this state.  The rules and regulations shall:

1.  encourage agriculture and the breeding of horses in this state; and

2.  maintain race meetings held in this state of the highest quality and free of any horse racing practices which are corrupt, incompetent, dishonest, or unprincipled; and

3.  dissipate any cloud of association with the undesirable and maintain the appearance as well as the fact of complete honesty and integrity of horse racing in this state; and

4.  generate public revenues.

Added by Laws 1983, c. 11, § 12, emerg. eff. March 22, 1983.

§3A-203.8.  Non-pari-mutuel tracks - Time for payment of claims.

Any non-pari-mutuel track, coming within the provisions of this act, shall pay, within thirty (30) days, any claims submitted by the Oklahoma Horse Racing Commission, to reimburse the Commission for any verified expenses incurred in administering this act.  If such claims are not paid within the thirty-day period, the Commission may take such action as specified in subsection J of Section 205.2 of Title 3A of the Oklahoma Statutes.

Added by Laws 1992, c. 16, § 1, emerg. eff. March 26, 1992.

§3A204.  Powers and duties of Commission.

A.  The Oklahoma Horse Racing Commission shall:

1.  Have supervision of:

a. all race meetings held in this state; provided, for non-pari-mutuel race meetings and training races held at non-pari-mutuel tracks jurisdiction of the Commission shall be limited to a period of time beginning twelve (12) hours before the commencement of the first race on a race day and ending four (4) hours after the finish of the last race on a race day,

b. all occupation and organization licensees in this state, and

c. all persons on the property of an organization licensee; provided, for non-pari-mutuel race meetings and training races held at non-pari-mutuel tracks supervision of such persons shall be limited to the period set out in subparagraph a of this paragraph;

2.  Have the authority to promulgate rules for the purpose of administering the provisions of the Oklahoma Horse Racing Act;

3.  Administer and enforce the provisions of the Oklahoma Horse Racing Act and the rules of the Commission;

4.  Adjudicate controversies arising from the enforcement of the provisions of the Oklahoma Horse Racing Act and the rules of the Commission;

5.  Allocate racing days of not to exceed six (6) days per calendar week, dates, and hours which are in the best interests of the people of this state to organization licensees;

6.  Promulgate rules for the granting or refusing and the suspension or revoking of licenses;

7.  Promulgate rules for the holding, conducting, and operating of all race meetings held in this state; provided, the rules of the American Quarter Horse Association for regulation of the holding, conducting and operating of non-pari-mutuel race meetings and training races held at non-pari-mutuel tracks shall serve as the rules for the holding, conducting and operating of non-pari-mutuel race meetings and training races held at non-pari-mutuel tracks, except that appeals from decisions of the stewards shall be to the Commission, until such time as the Commission has promulgated substantially similar rules for regulation of the holding, conducting and operating of non-pari-mutuel race meetings and training races held at non-pari-mutuel tracks;

8.  Have supervision and control of the parimutuel machines and all other equipment at all race meetings held in this state;

9.  Check the making of parimutuel pools and the distribution of such pools and shall:

a. contract with the Office of the State Auditor and Inspector to conduct an annual audit and inspection of live race meets in this state, and

b. reimburse the Office of the State Auditor and Inspector for the cost of these services;

10.  Promulgate rules governing:

a. bids on leases,

b. the rate charged by an organization licensee for admission to races, and

c. the rate charged for the performance of any service or for the sale of any article on the premises of an organization licensee;

11.  Approve all contracts and agreements for the payment of money and all salaries, fees, and compensations by any organization licensee;

12.  Have the authority to exclude, or compel the exclusion, from any race meeting:

a. any person who violates the provisions of any rule or order of the Commission or any law of this state, any other state, or the United States,

b. any person who has been previously convicted of violating any law of this state, any other state, the United States, or

c. any other person, licensed or unlicensed, whose conduct or reputation is such that his or her presence at the race meeting may, in the opinion of the Commission reflect on the honesty and integrity of horse racing or interfere with the orderly conduct of the race meeting.  No person shall be excluded or ejected from a race meeting solely on the grounds of race, color, creed, sex, national origin, or ancestry;

13.  Have investigatory powers and authority to place attendants and such other persons as may be deemed necessary by the Commission in the offices, on the tracks, or in places of business of any organization licensee for the purpose of determining whether an organization or occupation licensee is complying with the provisions of the Oklahoma Horse Racing Act and the rules of the Commission;

14.  Have authority to acquire or contract with, or establish, maintain, and operate testing laboratories and related facilities for the purpose of conducting:

a. human substance abuse testing on occupation licensees who may affect the outcome of race results.  Human substance abuse tests and the laboratories performing such tests must meet the nationally recognized standards specified in the Mandatory Guidelines for Federal Workplace Drug Testing Programs adopted by the United States Department of Health and Human Services.  The Commission may require any occupation licensee to submit to a human substance abuse test if the Commission has probable cause to believe that such licensee is possessing or using any controlled dangerous substance or any other drug in violation of any federal or state law.  Provided, on and after July 1, 1994, such testing shall be in compliance with the provisions of the Standards for Workplace Drug and Alcohol Testing Act, and

b. a saliva test, a blood test, a urine test, or other tests or combinations of tests on the horses run or to be run in any race meeting.  Prior to the Commission entering into any contract pursuant to this paragraph, the Attorney General shall review and approve the contract.  Any contract entered into pursuant to this paragraph shall contain the specifications that were in the request for bid for the contract;

15.  Approve of all proposed construction on property owned or leased by an organization licensee;

16.  Have authority to require that all financial, employment, or other records of an organization licensee shall be kept in such manner as prescribed by the Commission and shall be subject to inspection by the Commission.  The organization licensee shall submit to the Commission an annual balance sheet, profitandloss statement, and any other information the Commission deems necessary in order to administer the provisions of the Oklahoma Horse Racing Act;

17.  Have the authority to suspend or revoke a license or impose fines in amounts not to exceed Ten Thousand Dollars ($10,000.00) against individuals for each violation and in amounts not to exceed Twenty Thousand Dollars ($20,000.00) against organization licensees for each violation of any provision of the Oklahoma Horse Racing Act, any rules adopted by the Commission, or any order of the Commission, or for any other action which, in the discretion of the Commission, is a detriment or impediment to horse racing or both such suspension or revocation and fine.  Each day upon which such violation or other action by the organization licensee occurs shall constitute a separate offense;

18.  Have authority to suspend a horse from participating in races if the horse has been involved in any violation of the rules promulgated by the Commission or the provisions of the Oklahoma Horse Racing Act; and

19.  Prepare and submit an annual report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.  The report shall include an account of the operations, actions, and orders of the Commission, and an accounting of all revenue received by the Commission.

B.  1.  The Commission may delegate to stewards or the Executive Director, those of its powers and duties as it deems necessary to fully implement and effectuate the purposes of the Oklahoma Horse Racing Act.

2.  The Commission, upon appeal or due consideration, may overrule any decision of a steward except decisions regarding disqualifications for interference during the running of a race if a preponderance of evidence indicates:

a. the stewards mistakenly interpreted the law,

b. new evidence of a convincing nature is produced, or

c. the best interests of racing and the state may be better served.

3.  Any decision pertaining to the finish of a race, as used for purposes of parimutuel pool distribution to winning ticket holders, may not be overruled.  Any decision pertaining to the distribution of purses may be changed only if a claim is made in writing to the Commission by one of the involved owners or trainers, and a preponderance of evidence clearly indicates to the Commission that one or more of the grounds for protest, as provided for in the rules prepared by the Commission, has been substantiated.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.  Amended by Laws 1983, c. 11, § 13, emerg. eff. March 22, 1983; Laws 1985, c. 196, § 3, emerg. eff. June 26, 1985; Laws 1987, c. 208, § 68, operative July 1, 1987; Laws 1987, c. 236, § 87, emerg. eff. July 20, 1987; Laws 1989, c. 369, § 97, operative July 1, 1989; Laws 1990, c. 170, § 1, eff. Sept. 1, 1990; Laws 1992, c. 16, § 3, emerg. eff. March 26, 1992; Laws 1992, c. 364, § 17, emerg. eff. June 4, 1992; Laws 1993, c. 355, § 17, emerg. eff June 10, 1993; Laws 1997, c. 305, § 2, eff. July 1, 1997.

§3A-204.1.  Repealed by Laws 1986, c. 223, § 59, operative July 1, 1986.

§3A204.1A.  Oklahoma Horse Racing Commission Revolving Fund abolished.

A.  The Oklahoma Horse Racing Commission Revolving Fund is hereby abolished.

B.  All unencumbered balances contained in the Oklahoma Horse Racing Commission Revolving Fund as of July 1, 1986, shall be deposited to the credit of the General Revenue Fund of the State Treasury.  The Director of State Finance shall be authorized to transfer the unencumbered balance described by this subsection to the General Revenue Fund.

C.  Any unexpended balance contained in the Oklahoma Horse Racing Commission Revolving Fund as of November 15, 1986, shall be transferred and deposited to the credit of the General Revenue Fund of the State Treasury.  The Director of State Finance shall be authorized to transfer the unexpended balance described by this subsection to the General Revenue Fund.

D.  All funds received by the Commission from fees, fines, reimbursements, and sale of materials shall be deposited to the credit of the General Revenue Fund of the State Treasury.

Added by Laws 1986, c. 223, § 9, operative July 1, 1986.

§3A204.1B.  Equine Drug Testing Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Horse Racing Commission, to be designated the "Equine Drug Testing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Horse Racing Commission, from appropriations made to the Commission for deposit in the fund and monies paid by organization licensees to the Commission pursuant to assessments made by the Commission for equine drug testing.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Horse Racing Commission for the purpose specified in paragraph 14 of subsection A of Section 204 of Title 3A of the Oklahoma Statutes.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 369, § 103, operative July 1, 1989.

§3A-204.2.  Occupation licenses for certain racetrack personnel - Application - Fees - Grounds for refusal to issue - Suspension or revocation - Disposition of fees.

A.  The Oklahoma Horse Racing Commission shall issue occupation licenses to horse owners, trainers, jockeys, agents, apprentices, grooms, exercise persons, veterinarians, valets, blacksmiths, concessionaires, stewards, starters, timers, judges, supervisors of mutuels, guards, and such other personnel designated by the Commission whose work, in whole or in part, is conducted upon racetrack grounds which are owned by an organization licensee.  The licenses shall be obtained prior to the time such persons engage in their vocations upon such racetrack grounds at any time during the calendar year for which the organization license has been issued.  No person required to be licensed pursuant to the provisions of this section may participate in any capacity in any race meeting without a valid license authorizing such participation.

B.  Each application for an occupation license shall be on a form prescribed and furnished by the Commission and shall include a search waiver.  The license shall be renewed either annually or triennially beginning January 1.  The application shall be accompanied by a fee in an amount of not more than One Hundred Dollars ($100.00) if renewed annually or not more than Three Hundred Dollars ($300.00) if renewed triennially.  Each application shall contain the following information concerning the applicant:

1.  Full name and address;

2.  Age;

3.  Whether the applicant was issued any prior occupation license from this state;

4.  Whether the applicant was issued any occupation license from another state;

5.  Whether an occupation license from another state is or has been denied, suspended, or revoked;

6.  Whether the applicant has been convicted of a felony in this state or any other state as established by a national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes; and

7.  Such other information as required by the Commission.

C.  The Commission may refuse an occupation license to any person:

1.  Who has been convicted of a felony; or

2.  Who has been convicted of violating any law regarding gambling or controlled dangerous substances of the United States, this state, or any other state; or

3.  Who is unqualified to perform the duties required of the applicant; or

4.  Who fails to disclose or states falsely any information required in the application; or

5.  Who has been found guilty of a violation of any provision of the Oklahoma Horse Racing Act or of the rules and regulations of the Commission; or

6.  Whose license has been suspended, revoked, or denied for just cause in any other state.

D.  The Commission may suspend or revoke any occupation license or fine an occupation licensee for:

1.  Violation of any of the provisions of the Oklahoma Horse Racing Act; or

2.  Violation of any provision of the rules or regulations of the Commission; or

3.  Any cause which, if known to the Commission, would have justified the refusal of the Commission to issue the occupation license; or

4.  Any other just cause as determined by the Commission.

E.  Except as provided for in this subsection, the license fees received by the Commission pursuant to the provisions of this section shall be deposited to the credit of the General Revenue Fund of the State Treasury.  Of the original application fee for an occupation license, the amount of the fingerprinting fee shall be deposited in the OSBI Revolving Fund.

F.  Notwithstanding any other provision of the Oklahoma Horse Racing Act, Section 200 et seq. of this title, licenses for personnel specified in subsection A of this section whose work is limited to racetrack grounds which are owned by an organization licensee which only conducts non-pari-mutuel race meetings or training races shall be issued pursuant to rules adopted by the Commission in accordance with the American Quarter Horse Association rules.

G.  The Commission may promulgate rules to facilitate and promote uniform, reciprocal occupation licensing with other jurisdictions.

H.  Nothing in the Oklahoma Horse Racing Act or rules promulgated pursuant thereto shall prohibit or be construed as prohibiting issuance of any occupational license solely because the applicant is an organizational licensee or racetrack owner or holds an interest in a race track.

Added by Laws 1983, c. 11, § 15, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 196, § 4, emerg. eff. June 26, 1985; Laws 1986, c. 223, § 12, operative July 1, 1986; Laws 1988, c. 210, § 6, operative July 1, 1988; Laws 1989, c. 369, § 98, operative July 1, 1989; Laws 1992, c. 16, § 4, emerg. eff. March 26, 1992; Laws 1999, c. 8, § 1, eff. Nov. 1, 1999; Laws 2000, c. 238, § 1, emerg. eff. May 24, 2000; Laws 2003, c. 204, § 2, eff. Nov. 1, 2003.

§3A-204.3.  Suspension or revocation of occupation license at race meeting - Procedure.

A.  The Commission or the stewards or the judges at a race meeting shall have the authority to revoke or suspend an occupation license.  If the Commission revokes or suspends an occupation license, or a steward or the judges at any race meeting suspend an occupation license, the occupation license of the person shall remain suspended or revoked until the final determination has been made pursuant to the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

B.  The Commission or the stewards or the judges at a race meeting may summarily suspend an occupation license pending further proceedings pursuant to the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes.  Such proceedings shall be promptly instituted.

Added by Laws 1983, c. 11, § 16, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 196, § 5, emerg. eff. June 26, 1985.

§3A205.  License required.

No person shall conduct a horse race where the public is charged an admission fee without a valid organization license issued pursuant to the provisions of the Oklahoma Horse Racing Act.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.  Amended by Laws 1983, c. 11, § 17, emerg. eff. March 22, 1983.

§3A205.1.  Organization license  Applications  Silent or undisclosed interest.

A.  Any person desiring to conduct a race meeting may apply to the Commission for an organization license.  The application shall be made on a form prescribed and furnished by the Commission and shall include a search waiver.  The application shall contain the following information:

1.  the dates on which the applicant intends to conduct the race meeting; and

2.  the hours of each racing day between which the applicant intends to conduct horse racing at such meeting; and

3.  the location where the applicant proposes to conduct the race meeting; and

4.  the name and mailing address of the person, association, or corporation making the application; and

5.  if the applicant is a corporation:

a. a certified copy of the articles of incorporation and bylaws, and

b. the names and mailing addresses of all stockholders who own at least three percent (3%) of the total stock issued by the corporation, officers, and directors and the number of shares of stock owned by each; and

6.  if the applicant is a partnership:

a. a copy of the partnership agreement, and

b. the names and mailing addresses of all general and limited partners with a statement of their respective interest in the partnership; and

7.  any other information the Commission may require.

B.  A separate application shall be filed for each race meeting which such person proposes to conduct.  The application:

1.  if made by an individual, shall be signed and verified under oath by the individual; and

2.  if made by more than one individual or by a partnership, shall be signed and verified under oath by at least two of the individuals or members of the partnership; and

3.  if made by an association, a corporation, or any other entity, shall be signed by the president, attested to by the secretary under the seal of such association or corporation if it has a seal, and verified under oath by one of the signing officers.

C.  No person shall own any silent or undisclosed interest in any entity requesting an organization license.

D.  No organization license shall be issued to any applicant that fails to comply with the provisions of this section.

Added by Laws 1983, c. 11, § 18, emerg. eff. March 22, 1983.

§3A205.2.  Organization license  Fees  Issuance  Racing days allocation  Bond  Citizenship and residency  Revocation of license  Disposition of fees.

A.  Applications for organization licenses must be filed with the Commission at a time and place prescribed by the rules and regulations of the Commission.  Beginning with organization license applications for the 1994 calendar year, the Commission shall develop and use separate application forms for applicants requesting an organization license to conduct horse racing with the pari-mutuel system of wagering and applicants requesting an organization license to conduct horse racing without the pari-mutuel system of wagering.  For use for the 1993 calendar year organization licenses, an applicant requesting to conduct horse racing without the pari-mutuel system of wagering shall make application with the Commission on American Quarter Horse Association application forms.  Applications for an organization license to conduct horse racing without the pari-mutuel system of wagering for the 1993 calendar year shall be filed with the Commission on or before the 1st day of August, 1992.  Each applicant requesting an organization license to conduct horse racing with the parimutuel system of wagering shall include with each application a nonrefundable license fee equal to the sum of Five Thousand Dollars ($5,000.00) for each race meeting and Two Hundred Dollars ($200.00) for each racing day requested.  Provided, the fee for Five Thousand Dollars ($5,000.00) shall be waived for applicants applying pursuant to the provisions of Section 208.2 of this title.  Each applicant requesting an organization license to conduct horse racing without the pari-mutuel system of wagering or to conduct accredited work or training races shall include with each application a nonrefundable license fee of Five Hundred Dollars ($500.00) for each race meeting.  Such fee shall be in the form of a certified check or bank draft payable to the order of the Commission.  Within thirty (30) days after the date specified for filing, the Commission shall examine the applications for compliance with the provisions of the Oklahoma Horse Racing Act and such rules and regulations as may be promulgated by the Commission.  If any application does not comply with the provisions of the Oklahoma Horse Racing Act or the rules and regulations promulgated by the Commission, the application may be rejected or the Commission may direct the applicant to comply with the provisions of the Oklahoma Horse Racing Act or the rules and regulations of the Commission within a reasonable time as determined by the Commission.  Upon proof by the applicant of compliance, the Commission may reconsider the application.  If it is found to be in compliance with the provisions of the Oklahoma Horse Racing Act and the rules and regulations of the Commission, the Commission may then issue an organization license to the applicant.

B.  The Commission may exercise discretion in the issuing of organization licenses to qualified applicants.  The Commission may also determine and grant racing dates different from those requested by the applicants in their applications.

C.  The Commission may determine and grant the number of racing days to be allotted to each applicant.  When granting organization licenses and allocating dates for race meetings which will, in the judgment of the Commission, be conducive to the best interests of the public and the sport of horse racing, the Commission shall give consideration to:

1.  the character, reputation, experience, and financial integrity of each applicant and of any other person that:

a. directly or indirectly controls such applicant, or

b. is directly or indirectly controlled by such applicant or by a person who directly or indirectly controls such applicant; and

2.  the facilities and accommodations of the applicant for the conduct of race meetings; and

3.  the location of the race meeting of the applicant in relation to the principal centers of population of this state; and

4.  the highest prospective total revenue to be derived by the state from the conduct of the race meeting.

D.  Prior to the issuance of an organization license to conduct pari-mutuel race meetings, the applicant shall file with the Commission a bond payable to the State of Oklahoma in an amount determined by the Commission which is not less than Two Hundred Thousand Dollars ($200,000.00) and not more than the total financial liability of the organization licensee throughout the race meeting for which the organization license is requested, executed by the applicant and a surety company or companies authorized to do business in this state, and conditioned upon the payment by the organization licensee of all taxes and other monies due and payable pursuant to the provisions of the Oklahoma Horse Racing Act and all purses due and payable, and upon the fact that, upon presentation of winning tickets, the organization licensee will distribute all sums due to the patrons of parimutuel pools.  The financial liabilities incurred by the organization licensee in the form of real estate mortgages shall not be included in the determination of the bond amount.

E.  The Commission shall notify each applicant of the racing dates allotted to such applicant.  The notice shall be in writing and sent by registered mail to the applicant at the address stated in the Application.  The notice shall be mailed within two (2) business days of the date the allotment is made.  After the mailing of such notice of allotment, each applicant shall file with the Commission within ten (10) days an acceptance of such allotment on a form prescribed and furnished by the Commission.

F.  Each organization license shall specify the name of the person to whom it is issued, the dates upon which horse racing is permitted, and the location, place, track, or enclosure where the race meeting is to be held.

G.  All employees of an organization licensee shall be citizens of the United States, and not less than ninety percent (90%) of such employees shall be residents of this state for not less than eighteen (18) months immediately preceding such employment.

H.  All horse racing conducted pursuant to the provisions of an organization license is subject to the provisions of the Oklahoma Horse Racing Act and of the rules, regulations and directives promulgated by the Commission, and every organization license issued by the Commission shall contain a statement to that effect.

I.  Any organization licensee may provide, with prior approval by the Commission, that at least one horse race a day may be devoted to the racing of a type of horse which is different from the type of horse being raced in the other races conducted by the organization licensee on that day.  When scheduled races are trial heats for futurities or stakes races electronically timed from the starting gates, no organization licensee shall move the starting gates or allow the starting gates to be moved until all trial heats are complete, except in an emergency as determined by the stewards.

J.  Organization licenses may be revoked if the organization licensee or any person owning an interest in the organization licensee:

1.  violates any provision of the Oklahoma Horse Racing Act; or

2.  violates any provision of the rules and regulations promulgated pursuant to the provisions of the Oklahoma Horse Racing Act; or

3.  has been convicted of a felony; or

4.  has been convicted of violating any law regarding gambling or controlled dangerous substances of the United States, this state, or any other state; or

5.  has failed to disclose or has stated falsely any information contained in the application; or

6.  has concealed in whole or in part the true ownership of the organization licensee.

Any organization license revocation proceeding shall be conducted pursuant to the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

K.  The fees received by the Commission pursuant to the provisions of this section shall be deposited to the credit of the General Revenue Fund of the State Treasury.

L.  The provisions of the Oklahoma Horse Racing Act and rules promulgated by the Commission shall apply to an organization licensee during the entire calendar year in which the license was issued.

Added by Laws 1983, c. 11, § 19, emerg. eff. March 22, 1983.  Amended by Laws 1984, c. 203, § 2, operative July 1, 1984; Laws 1985, c. 196, § 6, emerg. eff. June 26, 1985; Laws 1986, c. 223, § 13, operative July 1, 1986; Laws 1987, c. 208, § 70, operative July 1, 1987; Laws 1987, c. 236, § 89, emerg. eff. July 20, 1987; Laws 1989, c. 369, § 102, emerg. eff. June 6, 1989; Laws 1991, c. 269, § 8, eff. July 1, 1991; Laws 1992, c. 16, § 5, emerg. eff. March 26, 1992; Laws 1992, c. 364, § 18, emerg. eff. June 4, 1992.

§3A205.2a.  Ownership interest in organization license.

Whenever an organization license to conduct a horse race meeting has been issued, no person shall in any manner become the owner or holder, directly or indirectly, of any shares of stock or certificates or other evidence of ownership of any interest in such organization licensee without first having obtained the approval of the Commission.  The Commission may, after hearing, revoke such organization license granted to any person which shall register on its books in the name of any person its shares of stock or certificates or other evidence of ownership of any interest in such organization licensee without the approval of the Commission having first been obtained, or which shall knowingly permit a person to be directly or indirectly interested in its shares of stock or certificates or other evidence of ownership of any interest in such organization license without reporting the same to the Commission.  Whenever the Commission gives to any person its approval to own or hold the shares of stock or certificates or other evidence of ownership of any interest in any such organization licensee it shall by registered mail notify the secretary of such licensee of such approval.  Under no circumstances shall the Commission give such approval to any person who has been convicted of a felony or a crime involving moral turpitude, unless said person has been granted a full and unconditional pardon.  Under no circumstances shall the Commission give such approval to any person who has violated any of the provisions of the racing laws of this state or any other state, or has at any time been denied a license or permit of any kind by the Commission.

Added by Laws 1985, c. 196, § 7, emerg. eff. June 26, 1985.

§3A205.3.  Persons ineligible for grant of organization license.

No organization license shall be granted:

1.  to any applicant if the applicant or a person owning an interest in the applicant:

a. has been convicted of a felony, or

b. has been convicted of violating any law regarding gambling or controlled dangerous substances of the United States, this state, or any other state, or

c. has a federal or state criminal charge pending, or

d. is or has been connected with or engaged in the operation of any illegal business; or

2.  to any person who, at the time of application for the organization license, does not own a finished racetrack or have architectural plans and specifications approved by the Commission for a racetrack which is suitable for the type of racing intended to be held by the applicant and for the accommodation and safety of the public and the horses.

Added by Laws 1983, c. 11, § 20, emerg. eff. March 22, 1983.

§3A205.4.  Minimum standard for organization licensees  Penalty.

A.  The Commission shall promulgate rules and regulations setting minimum standards to be met by organization licensees.

B.  The failure of an organization licensee which has been awarded racing dates to meet the minimum standards set by the Commission shall result in the mandatory suspension of the organization license by the Commission.  The suspended organization license of the organization shall not be reinstated until the minimum standards are met.  Those organization licensees which apply for racing dates shall not be granted organization licenses if they are not in compliance with the minimum standards to be set by the Commission.

Added by Laws 1983, c. 11, § 21, emerg. eff. March 22, 1983.

§3A205.5.  Fire safety standards in grandstand facilities  Inspections.

A.  Prior to commencing construction, remodeling, or alteration of grandstand or other spectator areas, including but not limited to clubs, lounges, and restaurants, plans and specifications shall be presented to the State Fire Marshal for approval.  Life safety provisions of the National Fire Protection Association "Life Safety Code", No. 101, as adopted by the State Fire Marshal Commission, shall be the state standard for regulation of fire safety in grandstand facilities.

B.  Prior to commencing construction, remodeling, or alteration of stables, dormitories, barns, and other buildings in the stabling areas, plans and specifications shall be presented to the State Fire Marshal for approval.

C.  The State Fire Marshal Commission shall adopt rules and regulations for conducting fire safety inspections on a regular basis at operating tracks.

Added by Laws 1983, c. 11, § 22, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 196, § 8, emerg. eff. June 26, 1985.

§3A-205.6.  Pari-mutuel system of wagering authorized - Distribution of funds retained from money wagered - Revenue bond financing of racetrack or facility prohibited.

A.  Any organization licensee conducting a race meeting may provide places on the race meeting grounds at which it may conduct and supervise the pari-mutuel system of wagering on the horse races conducted by the organization licensee at the race meeting.  No other place or method of betting, pool making, wagering, or gambling shall be used or permitted by the organization licensee.  The pari-mutuel system of wagering shall be permitted only on horse races conducted at a racetrack where such pari-mutuel system of wagering is authorized pursuant to the provisions of the Oklahoma Horse Racing Act.

B.  Each organization licensee that holds a race meeting at which the pari-mutuel system of wagering is conducted shall retain an amount equal to eighteen percent (18%) of all money wagered, to be distributed as follows:

1.  The first One Hundred Million Dollars ($100,000,000.00) wagered per calendar year for each type of racing shall be distributed as follows provided, that all racing dates exclusively for Thoroughbred racing in a calendar year shall be combined for the purpose of computing taxation rates and all racing dates for mixed racing and all other individual breeds in a calendar year shall be combined but considered separate from Thoroughbred racing for the purpose of computing taxation rates:

a. One-ninth (1/9) of the eighteen percent (18%) shall be remitted to the Oklahoma Tax Commission on the first business day following the close of the racing day on which it was assessed.  One hundred percent (100%) of the revenue derived pursuant to the provisions of this paragraph shall be apportioned monthly to the General Revenue Fund of the state for the support of the state government, to be paid out only pursuant to appropriation by the Legislature; and

b. Five-ninths (5/9) of the eighteen percent (18%) shall be retained by the organization licensee; and

c. One-third (1/3) of the eighteen percent (18%) shall be retained by the organization licensee to be distributed as purses for participating horses.

2.  All money wagered per calendar year for each type of racing in excess of One Hundred Million Dollars ($100,000,000.00) but not to exceed One Hundred Fifty Million Dollars ($150,000,000.00) shall be distributed as follows provided, that all racing dates exclusively for Thoroughbred racing in a calendar year shall be combined for the purpose of computing taxation rates and all racing dates for mixed racing and all other individual breeds in a calendar year shall be combined but considered separate from Thoroughbred racing for the purpose of computing taxation rates:

a. One-ninth (1/9) of the eighteen percent (18%) shall be remitted to the Oklahoma Tax Commission on the first business day following the close of the racing day on which it was assessed.  One hundred percent (100%) of the revenue derived pursuant to the provisions of this paragraph shall be apportioned monthly to the General Revenue Fund of the state for the support of the state government, to be paid out only pursuant to appropriation by the Legislature; and

b. Four-ninths (4/9) of the eighteen percent(18%) shall be retained by the organization licensee; and

c. One-third (1/3) of the eighteen percent (18%) shall be retained by the organization licensee to be distributed as purses for participating horses; and

d. One-ninth (1/9) of the eighteen percent (18%) shall be retained by the organization licensee to be distributed as follows:

(1) seventy-five percent (75%) as purses for participating horses, and

(2) twenty-five percent (25%) shall be remitted to the Commission, at such intervals as required by the Commission, for deposit in the Oklahoma Breeding Development Fund Special Account.

3.  All money wagered per calendar year for each type of racing in excess of One Hundred Fifty Million Dollars ($150,000,000.00) shall be distributed as follows provided, that all racing dates exclusively for Thoroughbred racing in a calendar year shall be combined for the purpose of computing taxation rates and all racing dates for mixed racing and all other individual breeds in a calendar year shall be combined but considered separate from Thoroughbred racing for the purpose of computing taxation rates:

a. One-ninth (1/9) of the eighteen percent (18%) shall be remitted to the Oklahoma Tax Commission on the first business day following the close of the racing day on which it was assessed.  One hundred percent (100%) of the revenue derived pursuant to the provisions of this paragraph shall be apportioned monthly to the General Revenue Fund of the state for the support of the state government, to be paid out only pursuant to appropriation by the Legislature; and

b. One-third (1/3) of the eighteen percent (18%) shall be retained by the organization licensee; and

c. One-third (1/3) of the eighteen percent (18%) shall be retained by the organization licensee to be distributed as purses for participating horses; and

d. Two-ninths (2/9) of the eighteen percent (18%) shall be retained by the organization licensee to be distributed as follows:

(1) seventy-five percent (75%) as purses for participating horses, and

(2) twenty-five percent (25%) shall be remitted to the Commission, at such intervals as required by the Commission, for deposit in the Oklahoma Breeding Development Fund Special Account.

C.  Notwithstanding any other provisions of this act, the state shall collect six percent (6%) of the total amount wagered under the provisions of this act at such time the organization licensee has no further debt service.

D.  In addition to the amount required to be retained by the provisions of subsection B of this section, each organization licensee holding a race meeting at which the pari-mutuel system of wagering is conducted shall retain an additional amount equal to three percent (3%) of all money wagered on multiple race wagers involving not to exceed two races and on multiple horse wagers not to exceed two horses in the same race.

Such amount shall be retained by the organization licensee to be distributed as follows:

1.  Two-thirds (2/3) of three percent (3%) shall be distributed:

a. Seventy-five percent (75%) as purses for participating horses; and

b. Twenty-five percent (25%) shall be remitted to the Commission, at such intervals or required by the Commission, for deposit in the Oklahoma Breeding Development Fund Special Account.

2.  One-third (1/3) of the three percent (3%) shall be distributed:

a. Fifty percent (50%) as purses for participating horses; and

b. Fifty percent (50%) to the organization licensee.

E.  Each organization licensee shall retain an amount not less than twenty-one percent (21%) nor greater than twenty-five percent (25%) of all money wagered on multiple race wagers involving more than two races, and on multiple horse wagers involving more than two horses such amount shall be distributed as follows:

1.  Eighteen percent (18%) pursuant to subsection B of this section;

2.  Three percent (3%) pursuant to subsection D of this section; and

3.  Of the remainder, fifty percent (50%) to be distributed as purses for participating horses and fifty percent (50%) to the organization licensee.

F.  Organization licensees shall keep accurate books and records of all moneys wagered on each day of a race meeting and of the taxes paid pursuant to the provisions of this section.  The Oklahoma Tax Commission or an authorized representative shall have access at all reasonable times to such records for the purpose of examining and checking the records and ascertaining whether the proper amount of taxes is being paid.  The Oklahoma Tax Commission shall require verified reports and a statement of the total of all moneys wagered daily at a race meeting and may prescribe forms upon which such reports and statement shall be made.  The organization licensee shall provide the Oklahoma Tax Commission with such space and accommodations as may be necessary for the Oklahoma Tax Commission to implement its duties pursuant to the provisions of the Oklahoma Horse Racing Act.

G.  No revenue bonds issued by a public trust, as authorized by the provisions of Title 62 of the Oklahoma Statutes, shall be used to finance any racetrack or racing facility.

Added by Laws 1983, c. 11, § 23, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 52, § 1, operative July 1, 1985; Laws 1986, c. 223, § 14, operative July 1, 1986; Laws 1989, c. 249, § 1, eff. July 1, 1989; Laws 1990, c. 275, § 4, emerg. eff. May 25, 1990; Laws 1992, c. 26, § 1, eff. July 1, 1992; Laws 1992, c. 364, § 15, eff. July 1, 1992; Laws 1995, c. 124, § 1, emerg. eff. April 21, 1995; Laws 2001, c. 182, § 1, emerg. eff. May 2, 2001.

§3A-205.6a.  Offtrack wagering plans - Conditions - Notification - Licensing - Breakage and unclaimed ticket proceeds.

A.  Any organization licensee shall file with the Oklahoma Horse Racing Commission its plan to conduct pari-mutuel wagering at a facility or facilities located outside the organization licensee's racing enclosure.  Such pari-mutuel wagering may be conducted at any time as authorized by the Commission.  The conducting of pari-mutuel wagering at a facility outside the organization licensee's enclosure is subject to the following:

1.  Pari-mutuel wagering shall be permitted only in a county which approves or has approved the conducting of pari-mutuel horse racing in that county pursuant to the provisions of Section 209 of this title;

2.  Pari-mutuel wagering conducted by an organization licensee shall not be permitted within thirty (30) miles of another organization licensee's racing enclosure without the express permission granted by the other organization licensee;

3.  All pari-mutuel wagering facilities located outside any organization licensee's racing enclosure shall be operated in accordance with all applicable rules of the Oklahoma Horse Racing Commission Rules of Racing (Pari-Mutuel Edition);

4.  The organization licensee sending its racing signal to a facility or facilities outside its racing enclosure may combine the pari-mutuel pools of all facilities with those of the organization licensee for the purpose of determining odds and computing payoffs.  The amount of money to be retained and distributed by the organization licensee and to be remitted to the Oklahoma Tax Commission from money wagered pursuant to the provisions of this section shall be the same as set forth in paragraph 1 of subsection B, in subsection D, and in subsection E of Section 205.6 of this title and in Section 208.2 of this title;

5.  One percent (1%) of the total monies wagered at a facility other than an organization licensee's racing enclosure shall be distributed from the amount retained pursuant to paragraph 4 of this subsection as follows:

a. ten percent (10%) to the State Auditor and Inspector for the purpose of auditing such facilities, and

b. forty-five percent (45%) to the county in which the facility is located, and

c. forty-five percent (45%) to the city in which the facility is located, or

d. if the facility is not located within the corporate limits of any city, ninety percent (90%) to the county in which the facility is located;

6.  The distribution for purses at facilities other than an organization licensee's racing enclosures shall be:

a. six and one-half percent (6.5%) of total handle during the first thirty-six (36) months after the opening of a facility in a county, and

b. seven and one-half percent (7.5%) of total handle thereafter.

Upon completion of three hundred sixty-five (365) calendar days since the opening of a facility in a county, the thirty-six-month period commences retroactive to the opening of that facility.  If the facility does not operate for three hundred sixty-five (365) calendar days, a new facility may be opened and operated, with the thirty-six-month period commencing consistent with this paragraph.  If a facility terminates operation after the three-hundred-sixty-fifth calendar day, all days shall be allotted to subsequent facilities not to exceed one thousand ninety-five (1,095) calendar days per facility; and

7.  The organization licensee, after the distribution to the Oklahoma Tax Commission pursuant to the provisions of paragraph 4 of this subsection and distributions pursuant to paragraphs 5 and 6 of this subsection, shall retain the balance of the monies wagered.

B.  Notification by an organization licensee to conduct pari-mutuel wagering at a facility or facilities outside of the organization licensee's racing enclosure shall be made annually to the Oklahoma Horse Racing Commission.  An organization licensee may make an original notification to conduct pari-mutuel wagering at a facility or facilities outside of the organization licensee's racing enclosure at any time.

C.  All persons employed in the actual conduct of pari-mutuel wagering at a facility outside an organization licensee's racing enclosure shall be licensed by the Commission, consistent with Section 204.2 of this title.

D.  Breakage and unclaimed ticket proceeds shall be distributed in the manner applicable to the races of the racing program of the organization licensee sending the racing program.

Added by Laws 1995, c. 125, § 1.  Amended by Laws 1996, c. 176, § 1, emerg. eff. May 14, 1996.

§3A-205.7.  Wagering on out-of-state races.

A.  The Oklahoma Horse Racing Commission may authorize an organization licensee to accept wagers on the results of out-of-state full racing programs for simulcast races as follows:

1.  On days when the organization licensee is conducting live racing, the licensee may accept wagers on out-of-state full racing programs during the hours when it is conducting live racing, and may accept wagers on the results of out-of-state full racing programs during the hours it is not conducting live racing;

2. a. On days when the organization licensee is not conducting live racing, the licensee may accept wagers on the results of out-of-state full racing programs, provided that the number of days, not included in its race meeting, which an organization licensee may be authorized to accept wagering pursuant to this paragraph is limited to fifty percent (50%) of the number of days the licensee conducts live racing;

b. notwithstanding the limitations contained in subparagraph a of this paragraph, an organization licensee may accept wagers on races run at any racetrack licensed by the Oklahoma Horse Racing Commission, and may accept wagers on the out-of-state full racing programs received by said racetrack; and

3.  On days when the licensee is conducting live racing, the Oklahoma Horse Racing Commission may authorize the organization licensee to accept wagers on individual out-of-state simulcast races in addition to the out-of-state full racing programs.

B.  The authorization provided in subsection A of this section must comply with federal laws including, but not limited to, Chapter 57 of Title 15 of the United States Code.

C.  Wagers on out-of-state races conducted pursuant to the provisions of this section may be placed in a separate pari-mutuel pool or pools, or may be combined with the pari-mutuel pool or pools of the track where the race is run, or may be combined with other organization licensees licensed by the Oklahoma Horse Racing Commission and their wagering facilities located within this state.

D.  Each organization licensee accepting wagers on an out-of-state race shall deduct a percentage of the amount handled which is equal to the percentage deducted from the amount handled by the organization licensee in pari-mutuel pools at the race meeting or meetings held by the organization licensee if the wagers on the out-of-state races are not being combined with the pari-mutuel pool or pools where the race or races are being run.

E.  For the day on which the out-of-state race is offered, each organization licensee shall pay the state share of the organization licensee at the rate applicable to the races of the racing program of the organization licensee.

F.  Breakage and unclaimed ticket proceeds shall be distributed in the manner applicable to the races of the racing program of the organization licensee.

G.  Except as otherwise provided by law, the amount remaining from the deduction pursuant to the provisions of subsection D of this section after payment of the state share and the contractual payment to the out-of-state host racing organization, shall be distributed as follows:

1.  Fifty percent (50%) to the organization licensee; and

2.  Fifty percent (50%) to the organization licensee to be distributed as purses.

H.  An organization licensee accepting wagers on out-of-state full racing programs pursuant to subsection A of this section shall, for any year in which it intends to accept such out-of-state full racing programs, make application to the Commission for not less than eighty percent (80%) of the number of live racing days awarded for each race meeting to that licensee in 1996.

I.  Notwithstanding subsection H of this section, any organization licensee may apply for less than the eighty percent (80%) of the number of live race days for a designated race meeting awarded to the licensee in 1996 if such application is approved by the organization licensee's official horsemen's representative at that designated race meeting.

J.  One-tenth of one percent (1/10 of 1%) of the total monies wagered at the racing enclosure on out-of-state simulcast races shall be remitted by the organization licensee from the amount retained pursuant to this section to the State Auditor and Inspector for the purpose of auditing racing facilities.

Added by Laws 1983, c. 11, § 24, emerg. eff. March 22, 1983.  Amended by Laws 1988, c. 210, § 7, operative July 1, 1988; Laws 1991, c. 269, § 4, eff. July 1, 1991; Laws 1993, c. 160, § 1, eff. Sept. 1, 1993; Laws 1994, c. 83, § 1, emerg. eff. April 19, 1994; Laws 1995, c. 125, § 2; Laws 1996, c. 176, § 2, emerg. eff. May 14, 1996; Laws 2002, c. 152, § 1, emerg. eff. April 29, 2002.

§3A-205.7a.  Televised races.

A.  Any organization licensee that accepts full-card out-of-state simulcast wagering at any time during a calendar year shall be required to televise to all other racetracks licensed by the Oklahoma Horse Racing Commission all of its live races, or the number of days of its live racing which is equivalent to the number of days of live racing conducted at the receiving track, whichever is less.  Pari-mutuel wagering may be conducted on such races at all other racetracks licensed by the Oklahoma Horse Racing Commission and may be allowed at their in-state offtrack pari-mutuel wagering facilities or at any other racetrack or entity in another state or country.  Money wagered on such races may be placed in separate or common pools as determined by rules of the Oklahoma Horse Racing Commission.  A written application to televise a race shall contain the details of such race, its agreements and contracts, and shall be submitted to the Oklahoma Horse Racing Commission for its approval prior to the racing event.  Such agreement shall comply with all applicable laws of the United States and the laws of this state.  The proceeds of the agreement shall be distributed in the same manner as money wagered pursuant to the provisions of paragraph 1 of subsection B, in subsection D, and in subsection E of Section 205.6 of this title and Section 208.2 of this title.

B.  For the days on which a licensed track within this state does not conduct live racing but conducts pari-mutuel wagering on races televised from another licensed track within this state or on out-of-state races, the conducting of pari-mutuel wagering shall not be considered racing days for the purposes of this title.

C.  When any licensed track within this state conducts pari-mutuel wagering on races televised from another licensed track within this state, the receiving licensee shall not retransmit the sending licensee's signal without the express permission of the sending licensee.

D.  Breakage and unclaimed ticket proceeds shall be distributed in the manner applicable to the races of the racing program of the organization licensees who are sending and receiving the racing program.

Added by Laws 1995, c. 125, § 3.  Amended by Laws 1996, c. 176, § 3, emerg. eff. May 14, 1996.

§3A-205.8.  National Breeders' Cup - Pick seven wagers - Apportionment of wagered funds.

A.  Pursuant to rules and regulations of the Oklahoma Horse Racing Commission, an organization licensee shall be permitted to conduct a National Breeders' Cup pick seven.

B.  Any organization licensee authorized by the Commission to accept wagers on the results of the National Breeders' Cup races shall apportion all money wagered on pick seven wagers as follows:

1.  Seven percent (7%) shall be remitted to the Oklahoma Tax Commission on the first business day following the close of the racing day on which it was assessed.  The revenue shall be apportioned monthly to the General Revenue Fund of the state for the support of the state government, to be paid out only pursuant to appropriation by the Legislature;

2.  Ten percent (10%) shall be retained by the organization licensee;

3.  Eight percent (8%) shall be retained by the organization licensee to be distributed as purses; and

4.  Seventy-five percent (75%) shall be placed in a separate pari-mutuel pool but shall be commingled with other states' pick seven wager pari-mutuel pools as governed by rules set forth by the Commission.

Added by Laws 1991, c. 269, § 5, eff. July 1, 1991.

§3A-206.  Repealed by Laws 1983, c. 11, § 38.

§3A207.  Tax imposed  Distribution of proceeds.

Each organization licensee shall collect a tax of ten percent (10%) of the amount received by the organization licensee for tickets for admission to the race meeting grounds.  If an organization licensee offers a reduced price for admission to the race meeting grounds based upon the purchase of a season ticket or pass, the amount of tax collected by the licensee for admission to the race meeting grounds as a result of the purchase of such ticket or pass by any person shall be equal to the amount of tax that would have been collected by the licensee for admission to the race meeting grounds if such person did not hold a season ticket or pass.  On the first business day after the close of the racing day on which the tax was collected, the organization licensee shall remit to the Oklahoma Tax Commission the proceeds from the tax.  The proceeds of the tax shall be distributed as follows:

1.  For the first two (2) years of operation, fortyfive percent (45%) shall be apportioned monthly to the municipality in which the racetrack is located.  Fifty percent (50%) shall be apportioned monthly to the county in which the racetrack is located.  Five percent (5%) shall be apportioned monthly to the General Revenue Fund of the State Treasury.

2.  For the third and all following years, fifty percent (50%) shall be apportioned monthly to the municipality in which the racetrack is located and fifty percent (50%) shall be apportioned monthly to the county in which the racetrack is located.

If the racetrack is not located in a municipality or is located in a municipality with a population of less than one thousand (1,000), one hundred percent (100%) of the proceeds shall be distributed to the county in which the racetrack is located.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.  Amended by Laws 1983, c. 11, § 25, emerg. eff. March 22, 1983; Laws 1983, c. 249, § 6, operative July 1, 1983; Laws 1986, c. 223, § 15, operative July 1, 1986; Laws 1989, c. 249, § 2, eff. July 1, 1989.

§3A208.  Breakage  Distribution of proceeds.

A.  From any payment made to an individual who has wagered by contributing to a parimutuel pool operated by an organization licensee, the organization licensee shall deduct the odd cents by which the amount payable on each dollar wagered exceeds a multiple of ten cents ($0.10).  If there is a minus parimutuel pool, the organization licensee shall deduct the odd cents by which the amount payable on each dollar wagered exceeds a multiple of five cents ($0.05).  The amount so deducted shall be known as breakage.

B.  All breakage proceeds shall be remitted by the organization licensee to the Commission for deposit in the Oklahoma Breeding Development Fund Special Account.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.  Amended by Laws 1983, c. 11, § 26, emerg. eff. March 22, 1983; Laws 1989, c. 369, § 99, operative July 1, 1989.

§3A208.1.  Unclaimed winning tickets  Claims  Proceeds.

A.  Any individual who claims to be entitled to any part of a pari-mutuel pool conducted by an organization licensee and who fails to receive the money due may file the following with the organization licensee within sixty (60) days after the wager has been made:

1.  A verified claim on a form prescribed and furnished by the Oklahoma Horse Racing Commission setting forth such information as may be necessary to identify the particular pool and the amount claimed therefrom; and

2.  A substantial portion of the pari-mutuel ticket upon which the claim is based, sufficient to identify the particular racetrack, race, and horse involved, the amount wagered, and whether the ticket was a win, place, or show ticket.

B.  Upon proper application by an individual or an organization licensee the Commission shall hear any disputed claim and consider the proof offered in its support.  Unless the claimant satisfactorily establishes the right to participate in the pool, the claim shall be rejected.  If the claim is allowed, the organization licensee shall pay the amount of the claim to the claimant upon order of the Commission.

C.  All unclaimed ticket proceeds shall be remitted by the organization licensee to the Commission for deposit in the Oklahoma Breeding Development Fund Special Account as follows:

1.  The payment for unclaimed ticket proceeds shall be accompanied by a completed form as prescribed by the Commission; and

2.  The organization licensee shall remit calendar quarterly payments of all unclaimed ticket proceeds which have been in the organization licensee's possession for no fewer than sixty (60) days after the wager has been made, regardless of whether the wager was from live racing or simulcasting or during or between live race meetings.

Added by Laws 1983, c. 11, § 27, emerg. eff. March 22, 1983.  Amended by Laws 1989, c. 369, § 100, operative July 1, 1989; Laws 2001, c. 145, § 2, eff. July 1, 2001.

§3A-208.2.  Race meetings conducted by fair associations - Proportions of wagers retained - Licenses.

A.  Any fair association organized pursuant to the provisions of Title 2 of the Oklahoma Statutes for Agricultural Fair Corporations, the Free Oklahoma State Fair, Free District Fairs, and Agricultural and Industrial Expositions and Fairs or any existing county, district, or state fair as of January 1, 1983, may apply to the Commission for one race meeting each year to be held within the boundaries of the county where the fair association is located.  The Oklahoma Horse Racing Commission may set the number of days and the dates of such race meeting requested by the fair association.  A race meeting conducted by a fair association shall not exceed sixteen (16) days during a twenty-eight-consecutive-day period or a fair association shall be permitted to conduct a race meeting of twenty (20) to twenty-two (22) days during a thirty-eight-consecutive-day period.  A race meeting conducted pursuant to the provisions of this section shall be conducted in such a manner that all profits shall accrue to the fair association.

B.  Each organization licensee that, pursuant to this section, holds a race meeting at which the pari-mutuel system of wagering is conducted shall retain the following amounts from the monies wagered:

1.  On win, place, and show wagers, an amount equal to eighteen percent (18%) shall be retained and distributed as follows:

a. two-thirds (2/3) of the eighteen percent (18%) to the organization licensee, and

b. one-third (1/3) of the eighteen percent (18%) to purses for participating horses;

2.  On race wagers involving two races or two horses, an amount equal to twenty-one percent (21%) shall be retained and distributed as follows:

a. one percent (1%) shall be remitted to the Commission, at such intervals as required by the Commission, for deposit in the Oklahoma Breeding and Development Fund Special Account for participating horses,

b. two-thirds (2/3) of the balance of the amount retained to the organization licensee, and

c. one-third (1/3) of the balance of the amount retained to purses for participating horses;

3.  On race wagers involving three or more races or three or more horses, an amount equal to not less than twenty-one percent (21%) nor more than twenty-five percent (25%) shall be retained and distributed as follows:

a. one percent (1%) shall be remitted to the Commission, at such intervals as required by the Commission, for deposit in the Oklahoma Breeding and Development Fund Special Account for participating horses,

b. two-thirds (2/3) of the balance of the amount retained to the organization licensee, and

c. one-third (1/3) of the balance of the amount retained to purses for participating horses; and

4. a. Wagers conducted pursuant to Section 205.7 of this title by an organization licensee pursuant to this section whether or not such wagers are accepted during the live race meeting of the organization licensee shall be exempt from the provisions of subsection E of Section 205.7 of this title.

b. Except as otherwise provided by law, the amount remaining after the deduction made pursuant to the provisions of subsection D of Section 205.7 of this title and after the contractual payment to the out-of-state host racing organization shall be distributed as follows:  an amount equal to two percent (2%) of the monies wagered shall be distributed to the organization licensee and the balance shall be distributed as follows:

(1) fifty percent (50%) to the organization licensee, and

(2) fifty percent (50%) to the organization licensee to be distributed as purses.

C.  Any organization licensed pursuant to this section and conducting pari-mutuel wagering on races being run at another organization licensee within the State of Oklahoma shall retain from the monies being wagered an amount equal to the amount being retained from wagers by the sending track.  The amount of money retained shall be distributed as follows:

1.  Fifty percent (50%) to the organization licensee; and

2.  Fifty percent (50%) to the organization licensee as purses for participating horses.

D.  The Commission shall issue occupation licenses for personnel of organization licensees licensed pursuant to this section.  Each occupation license shall be issued pursuant to Section 204.2 of this title except that the occupation license fee shall not be more than Ten Dollars ($10.00) excluding fingerprinting fees.

Added by Laws 1983, c. 11, § 28, emerg. eff. March 22, 1983.  Amended by Laws 1990, c. 162, § 1, operative July 1, 1990; Laws 1994, c. 83, § 2, emerg. eff. April 19, 1994; Laws 1995, c. 125, § 4; Laws 2001, c. 182, § 2, emerg. eff. May 2, 2001; Laws 2004, c. 8, § 23.

§3A-208.3.  Oklahoma Breeding Development Fund Special Account.

A.  There is hereby created in the State Treasury an agency special account for the Oklahoma Horse Racing Commission, to be designated the "Oklahoma Breeding Development Fund Special Account".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Commission for deposit in the fund pursuant to Section 205.6 of this title and from revenue received as breakage and from unclaimed pari-mutuel tickets.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission for the purposes specified in subsection B of this section.  Expenditures from said fund shall be made upon vouchers prescribed by the State Treasurer and issued by the Commission against the Oklahoma Breeding Development Fund Special Account.  Any person entitled to monies from the Oklahoma Breeding Development Fund Special Account as a purse supplement, stake, reward, or award, prior to receiving said monies, shall sign an affidavit stating that the horse involved complies with the requirements for the purse supplement, stake, reward, or award.  Any person entitled to monies from the Oklahoma Breeding Development Fund Special Account as a purse supplement, stake, reward, or award ("awards"), will forfeit such monies if that person fails to comply with all requirements necessary for earning the awards.  Further, any such person will forfeit such monies if, within one (1) year from the date of the race in which such award was earned, that person does not submit the state voucher for payment or for replacement in the event of an expired voucher, or if that person fails to submit all documentation required by the Oklahoma Horse Racing Commission.  In such event, monies accrued from forfeiture will be returned to the Oklahoma Breeding Development Fund for expenditure by the Commission for the purposes specified in subsection B of this section.

B.  No monies shall be expended by the Commission from the Oklahoma Breeding Development Fund Special Account except for any of the following purposes:

1.  To provide purse supplements to owners of Oklahoma-bred horses;

2.  To provide stakes and rewards to be paid to the owners of the winning Oklahoma-bred horses in certain horse races;

3.  To provide stallion awards to the owner of the Oklahoma stallion which is the sire of an Oklahoma-bred horse if such a horse wins any race conducted at a race meeting;

4.  To provide breeders awards to the owner of the Oklahoma-registered mare which is the dam of an Oklahoma-bred horse if such a horse wins any race conducted at a race meeting;

5.  To provide monies for equine research through state institutions accredited for the same;

6.  To provide monies for use in marketing, promoting and advertising the Oklahoma-Bred Program and the Oklahoma horse racing industry to the people of Oklahoma, the United States and abroad; and

7.  To provide for the administration of the Oklahoma Breeding Development Program.  The Oklahoma Horse Racing Commission is hereby authorized to utilize up to ten percent (10%) of the prior year's receipts for administration.  All expenses reimbursed as administrative pursuant to this subsection shall be itemized and audited pursuant to subsection E of this section.  Any monies transferred from the Oklahoma Breeding Development Fund Special Account to the Oklahoma Breeding Development Revolving Fund for administrative reimbursement found to be unsubstantiated, excessive or ineligible for reimbursement by said audit shall be returned to the Oklahoma Breeding Development Fund Special Account within thirty (30) days of the conclusion of the audit.

C.  By rule the Commission shall:

1.  Define the term Oklahoma-bred horse;

2.  Qualify stallions for participation in Oklahoma-bred stallion awards;

3.  Provide for the registration of Oklahoma-domiciled mares and stallions and Oklahoma-bred horses.  No such horse shall compete in the races limited to Oklahoma-bred horses unless registered with the Commission.  The Commission may prescribe such forms as are necessary to determine the eligibility of such horses; provided, breeding stallions shall be eligible for registration in the Oklahoma-bred breeding program until July 1 of the breeding year.  No person shall knowingly prepare or cause preparation of an application for registration of such foals which contains false information;

4.  Establish a schedule of fees for the registration of Oklahoma-domiciled mares and stallions and Oklahoma-bred horses sufficient to provide for all expenses incurred in the administration of the Oklahoma Breeding Development Fund Special Account; and

5.  Allow a mare registered as Oklahoma-bred racing stock which has not been registered as an Oklahoma broodmare prior to foaling to be registered as an Oklahoma broodmare upon payment of the registration fee and a late fee not to exceed Two Hundred Dollars ($200.00), which action shall entitle the foals of the mare to be registered as Oklahoma-bred horses provided all other qualifications of the Commission are met.

D.  The Commission may contract with and designate an official registering agency to implement the registration of horses and the payment of awards from the Oklahoma Breeding Development Fund Special Account.  The official registering agency shall operate under the supervision of the Commission and be subject to the rules and regulations of the Commission.  The official registering agency shall receive no compensation except fees received for registration of horses.  In the event the Commission elects to perform as the official registering agency rather than contracting for such services, the Commission shall deposit all registration fees from the registration of Oklahoma-bred horses into the Oklahoma Breeding Development Fund Special Account.

E.  The State Auditor and Inspector shall audit the Oklahoma Breeding Development Fund Special Account on an annual basis.  The expense of the audit shall be paid from said Special Account.

Added by Laws 1983, c. 11, § 29, emerg. eff. March 22, 1983.  Amended by Laws 1985, c. 52, § 2, operative July 1, 1985; Laws 1985, c. 196, § 9, operative July 1, 1985; Laws 1989, c. 369, § 101, operative July 1, 1989; Laws 1992, c. 26, § 2, eff. July 1, 1992; Laws 1993, c. 270, § 29, eff. Sept. 1, 1993; Laws 1993, c. 360, § 1, eff. Sept. 1, 1993; Laws 1998, c. 409, § 1, eff. July 1, 1999; Laws 2003, 299, § 4, eff. July 1, 2003.

NOTE:  Laws 1993, c. 254, § 1 repealed by Laws 1993, c. 360, § 17, eff. Sept. 1, 1993.

§3A-208.3a.  Oklahoma Breeding Development Administration Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Horse Racing Commission, to be designated the "Oklahoma Breeding Development Administration Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Commission from transfers made pursuant to paragraph 6 of subsection B of Section 208.3 of this title.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission for the purpose of administering the Oklahoma Breeding Development Program, or additions to purses of Oklahoma-bred races, and for no other purpose.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Monies received by and expenditures from said fund shall be subject to an annual audit pursuant to paragraph 6 of subsection B and subsection E of Section 208.3 of this title.

At the close of each fiscal year any unencumbered, unobligated, and unexpended monies in the Oklahoma Breeding Development Administration Revolving Fund shall be transferred to the Oklahoma Breeding Development Fund Special Account.

Added by Laws 1993, c. 270, § 30, eff. Sept. 1, 1993.  Amended by Laws 1998, c. 409, § 2, eff. July 1, 1999.

§3A208.4.  Conducting race or race meeting without license  Permitting minors to participate in certain activities  Penalties.

A.  Any person holding a race or race meeting at which parimutuel wagering is conducted without a valid organization license issued pursuant to the provisions of the Oklahoma Horse Racing Act, upon conviction, shall be guilty of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years or both said fine and imprisonment.

B.  No organization licensee shall knowingly permit any minor to be a patron of the parimutuel system of wagering conducted by the organization licensee.  Any person convicted of violating any provision of this subsection shall be guilty of a misdemeanor.

Added by Laws 1983, c. 11, § 30, emerg. eff. March 22, 1983.  Amended by Laws 1993, c. 254, § 2, emerg. eff. May 26, 1993; Laws 1997, c. 133, § 112, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 45, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 112 from July 1, 1998, to July 1, 1999.

§3A-208.5.  Repealed by Laws 1993, c. 85, § 2, eff. Sept. 1, 1993.

§3A208.6.  True name of horse to be used  Violations.

A.  No person shall knowingly enter or cause to be entered for competition any horse under any other name than its true name, or out of its proper class, for any purse, prize, premium, stake, or sweepstakes offered to the winner of a contest of speed at any race meeting held by an organization licensee.

B.  The name of any horse, for the purpose of entry for competition in any contest of speed, shall be the name under which the horse has been registered and has publicly performed.

C.  Any person convicted of violating the provisions of this section shall be guilty of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years or both said fine and imprisonment.

Added by Laws 1983, c. 11, § 32, emerg. eff. March 22, 1983.  Amended by Laws 1997, c. 133, § 113, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 46, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 113 from July 1, 1998, to July 1, 1999.

§3A208.7.  Use of certain devices for stimulating or depressing horse prohibited  Violations  Penalties.

A.  It shall be unlawful for any person to:

1.  Use or conspire to use any battery, buzzer, electrical or mechanical device, or other device other than the ordinary whip for the purpose of stimulating or depressing a horse or affecting its speed at any time; or

2.  Sponge the nostrils or windpipe of a horse for the purpose of stimulating or depressing a horse or affecting its speed at any time; or

3.  Have in the possession of the person, within the confines of a racetrack, stables, sheds, buildings, or grounds where horses are kept which are eligible to race over a racetrack of any organization licensee, any device other than the ordinary whip which may or can be used for the purpose of stimulating or depressing a horse or affecting its speed at any time; or

4.  Have in the possession of the person with the intent to sell, give away, or exchange any such devices.

B.  Possession of such devices by anyone within the confines of a racetrack, stables, sheds, buildings, or grounds where horses are kept which are eligible to race over the racetracks of any organization licensee shall be prima facie evidence of intention to use such devices.

C.  Any person who violates the provisions of this section, upon conviction, shall be guilty of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years or both said fine and imprisonment.  The Commission shall suspend or revoke the license of any person convicted of violating the provisions of this section.

Added by Laws 1983, c. 11, § 33, emerg. eff. March 22, 1983.  Amended by Laws 1997, c. 133, § 114, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 47, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 114 from July 1, 1998, to July 1, 1999.

§3A208.8.  Corrupt acts and practices  Penalties.

A.  It shall be unlawful for any person to directly or indirectly engage or to conspire with or aid, assist, or abet any other person in the commission of any corrupt act or practice, including but not limited to:

1.  The giving, offering, promising, accepting, soliciting or receiving, directly or indirectly, any gratuity or bribe in any form to any person having duties in relation to any race or race horse or to any trainer, jockey, starter, assistant starter, gatekeeper or agent or to any other person having charge of, or access to, any race horse; or

2.  The passing or attempting to pass or the cashing or attempting to cash any altered or fraudulent parimutuel ticket; or

3.  The unauthorized sale or the attempt to make an unauthorized sale of any racetrack admission ticket.

B.  Any person who is convicted of violating the provisions of subsection A of this section shall be guilty of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years or both said fine and imprisonment.

C.  If any person who is convicted of violating the provisions of subsection A of this section is licensed pursuant to the provisions of the Oklahoma Horse Racing Act, Section 200 et seq. of this title, the Commission shall suspend or revoke the organization or occupation license of the person in addition to the penalty and fine imposed in subsection B of this section.

Added by Laws 1983, c. 11, § 34, emerg. eff. March 22, 1983.  Amended by Laws 1990, c. 275, § 2, emerg. eff. May 25, 1990; Laws 1997, c. 133, § 115, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 48, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 115 from July 1, 1998, to July 1, 1999.

§3A208.9.  Compensation for wagering prohibited  Penalties.

No person shall directly or indirectly, for any type of compensation including but not limited to fees, dues, or donations, accept anything of value from another to be transmitted or delivered for wager in any parimutuel system of wagering on horse races or collect a wager in any pari-mutuel system of wagering on horse races.  Nothing in this section prohibits wagering transactions authorized pursuant to the provisions of the Oklahoma Horse Racing Act.  Any person that violates the provisions of this section, upon conviction, shall be guilty of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years or both said fine and imprisonment.

Added by Laws 1983, c. 11, § 35, emerg. eff. March 22, 1983.  Amended by Laws 1990, c. 275, § 3, emerg. eff. May 25, 1990; Laws 1997, c. 133, § 116, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 49, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 116 from July 1, 1998, to July 1, 1999.

§3A208.10.  Fraud regarding prior racing record, pedigree, identity or ownership of registered animal.

It shall be unlawful for any person to falsify, conceal, or cover up by any trick, scheme, or device a material fact, or make any false, fictitious, or fraudulent statements or representations, or make or use any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry regarding the prior racing record, pedigree, identity or ownership of a registered animal in any matter related to the breeding, buying, selling, or racing of such animal.  Whoever violates any provision of this section shall be guilty of a felony and fined not more than Ten Thousand Dollars ($10,000.00) or imprisoned for not more than ten (10) years, or be both so fined and imprisoned.

Added by Laws 1985, c. 196, § 10, emerg. eff. June 26, 1985.  Amended by Laws 1997, c. 133, § 117, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 50, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 117 from July 1, 1998, to July 1, 1999.

§3A-208.11.  Administration of drugs or medications - Determination by rule - Penalties.

A.  Except as provided in subsection B of this section, the Oklahoma Horse Racing Commission is hereby authorized to determine by rule which drugs and medications, if any, may be administered to a horse prior to or during a horse race and to determine by rule the conditions under which such drugs and medications may be used or administered.

B.  All horses participating in a horse race may be administered Furosemide prior to a horse race as authorized by the rules of the Oklahoma Horse Racing Commission.

C.  The administration of any drug or medication to a horse prior to or during a horse race which is not permitted by rule of the Commission is prohibited.

D.  Any person who violates the provisions of this section or who knowingly enters in a race a horse to which any drug or medication has been administered in violation of this section shall be guilty, upon conviction, of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years, or by both said fine and imprisonment.  The Commission shall suspend or revoke the license of any such guilty party.

Added by Laws 1993, c. 85, § 1, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 133, § 118, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 51, eff. July 1, 1999; Laws 2003, c. 48, § 1, emerg. eff. April 7, 2003; Laws 2004, c. 517, § 2, emerg. eff. June 9, 2004.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 118 from July 1, 1998, to July 1, 1999.

§3A-208.12.  Gaming areas not subject to certain smoking prohibitions - Requirements.

The gaming areas of the premises of an organization licensee and, except for the off-track wagering facilities specified in Section 205.6a of Title 3A of the Oklahoma Statutes, the areas where simulcast wagering is conducted by an organization licensee shall not be subject to the provisions of Section 1247 of Title 21 of the Oklahoma Statutes or to the provisions of the Smoking in Public Places and Indoor Workplaces Act if the following conditions are met:

1.  Each gaming or simulcast area in which smoking is permitted shall be fully enclosed, directly exhausted to the outside, under negative air pressure so smoke cannot escape to nonsmoking areas when a door is opened, and no air from a smoking area is recirculated to nonsmoking areas of the building; and

2.  No exhaust from such gaming or simulcast area shall be located within twenty-five (25) feet of any entrance, exit, or air intake.

Added by Laws 2004, c. 517, § 3, emerg. eff. June 9, 2004.

§3A209.  County option.

No parimutuel racetrack shall be licensed in any county unless the majority of the voters of said county, voting at an election held for that purpose, approve the conducting of parimutuel horse racing in said county.  An election shall be called upon the filing of a petition with the county election board containing not less than ten percent (10%) of the qualified voters within any such county.

Added by State Question No. 553, Initiative Petition No. 315, adopted at election held Sept. 21, 1982.

§3A-210.  Repealed by Laws 1983, c. 11, § 38.

§3A-211.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-212.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-213.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-214.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-215.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-216.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-217.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-218.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-219.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-220.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-221.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-222.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-223.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-224.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-225.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-226.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-227.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-228.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-229.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-230.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-231.  Repealed by Laws 2004, c. 316, § 26, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-251.  Local rodeo committees - Acceptance of local entries.

A local rodeo committee may accept a local entry for participation in a professionally sanctioned rodeo sponsored by such committee.

Added by Laws 1996, c. 176, § 4, emerg. eff. May 14, 1996.

§3A-261.  Short title.

This act shall be known and may be cited as the "State-Tribal Gaming Act".

Added by Laws 2004, c. 316, § 2, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-262.  Authorized gaming licenses.

A.  If at least four (4) Indian tribes enter into the model tribal-state compact set forth in Section  281 of this  title, and such compacts are approved by the Secretary of the Interior and notice of such approval is published in the Federal Register, the Oklahoma Horse Racing Commission ("Commission") shall license organization licensees which are licensed pursuant to Section 205.2 of this title to conduct authorized gaming as that term is defined by this act pursuant to this act utilizing gaming machines or devices authorized by this act subject to the limitations of subsection C of this section.  No fair association or organization licensed pursuant to Section 208.2 of this title or a city, town or municipality incorporated or otherwise, or an instrumentality thereof, may conduct authorized gaming as that term is defined by this act.

Notwithstanding the provisions of Sections 941 through 988 of Title 21 of the Oklahoma Statutes, the conducting of and participation in gaming in accordance with the provisions of this act or the model compact set forth in Section 281 of this title is lawful and shall not be subject to any criminal penalties.  Provided further, a licensed manufacturer or distributor licensed pursuant to this act may manufacture, exhibit or store as a lawful activity any machines or devices which are capable of being used to conduct the following types of gaming:

1.  Gaming authorized by the State-Tribal Gaming Act; or

2.  Other gaming which may be lawfully conducted by an Indian tribe in this state.

B.  Authorized gaming may only be conducted by an organization licensee on days when the licensee is either conducting live racing or is accepting wagers on simulcast races at the licensee's racing facilities.  In any week, authorized gaming may be conducted for not more than one hundred six (106) total hours, with not more than eighteen (18) hours in any twenty-four-hour period.  Authorized gaming may only be conducted by organization licensees at enclosure locations where live racing is conducted.  Under no circumstances shall authorized gaming be conducted by an organization licensee at any facility outside the organization licensee's racing enclosure.  No person who would not be eligible to be a patron of a pari-mutuel system of wagering pursuant to the provisions of subsection B of Section 208.4 of this title shall be admitted into any area of a facility when authorized games are played nor be permitted to operate, or obtain a prize from, or in connection with, the operation of any authorized game, directly or indirectly.

C.  In order to encourage the growth, sustenance and development of live horse racing in this state and of the state's agriculture and horse industries, the Commission is hereby authorized to issue licenses to conduct authorized gaming to no more than three (3) organization licensees operating racetrack locations at which horse race meetings with pari-mutuel wagering, as authorized by the Commission pursuant to the provisions of this title, occurred in calendar year 2001, as follows:

1.  An organization licensee operating a racetrack location at which an organization licensee is licensed to conduct a race meeting pursuant to the provisions of Section 205.2 of this title located in a county with a population exceeding six hundred thousand (600,000) persons, according to the most recent federal decennial census, shall be licensed to operate not more than six hundred fifty (650) player terminals in any year.  Provided, beginning with the third year after an organization licensee is licensed pursuant to this paragraph to operate such player terminals such licensee may be licensed to operate an additional fifty (50) player terminals in a nonsmoking area.  Provided further, beginning with the fifth year after an organization licensee is licensed pursuant to this paragraph to operate such player terminals, such licensee may be licensed to operate a further additional fifty (50) player terminals in a nonsmoking area; and

2.  Two organization licensees operating racetrack locations at which the organization licensees are licensed to conduct race meetings pursuant to the provisions of Section 205.2 of this title located in counties with populations not exceeding four hundred thousand (400,000) persons, according to the most recent federal decennial census, may each be licensed to operate not more than two hundred fifty (250) player terminals in any year.

Subject to the limitations on the number of player terminals permitted to each organization licensee, an organization licensee may utilize electronic amusement games as defined in this act, electronic bonanza-style bingo games as defined in this act and electronic instant bingo games as defined in this act, and any type of gaming machine or device that is specifically allowed by law and that an Indian tribe in this state is authorized to utilize pursuant to a compact entered into between the state and the tribe in accordance with the provisions of the Indian Gaming Regulatory Act and any other machine or device that an Indian tribe in this state is lawfully permitted to operate pursuant to the Indian Gaming Regulatory Act, referred to collectively as "authorized games".  An organization licensee's utilization of such machines or devices shall be subject to the regulatory control and supervision of the Commission; provided, the Commission shall have no role in oversight and regulation of gaming conducted by a tribe subject to a compact.  The Commission shall promulgate rules to regulate the operation and use of authorized gaming by organization licensees.  In promulgating such rules, the Commission shall consider the provisions of any compact which authorizes electronic gaming which is specifically authorized by law by an Indian tribe.  For the purpose of paragraphs 1 and 2 of this subsection, the number of player terminals in an authorized game that permits multiple players shall be determined by the maximum number of players that can participate in that game at any given time; provided, however, that nothing in this act prohibits the linking of player terminals for progressive jackpots, so long as the limitations on the number of permitted player terminals at each organization licensee are not exceeded.  Each organization licensee shall keep a record of, and shall report at least quarterly to the Oklahoma Horse Racing Commission, the number of games authorized by this section utilized in the organization licensee's facility, by the name or type of each and its identifying number.

D.  No zoning or other local ordinance may be adopted or amended by a political subdivision where an organization licensee conducts live horse racing with the intent to restrict or prohibit an organization licensee's right to conduct authorized gaming at such location.

E.  For purposes of this act, "adjusted gross revenues" means the total receipts received by an organization licensee from the play of all authorized gaming minus all monetary payouts.

F.  The Oklahoma Horse Racing Commission shall promulgate rules to regulate, implement and enforce the provisions of this act with regard to the conduct of authorized gaming by organization licensees; provided, regulation and oversight of games covered by a compact and operated by an Indian tribe shall be conducted solely pursuant to the requirements of the compact.

G.  If an organization licensee operates or attempts to operate more player terminals which offer authorized games than it is authorized to offer to the public by this act or the terms of its license, upon written notice from the Commission, such activity shall cease forthwith.  Such activity shall constitute a basis upon which the Commission may suspend or revoke the licensee's license.  The Commission shall promulgate any rules and regulations necessary to enforce the provisions of this subsection.

H.  This act is game-specific and shall not be construed to allow the operation of any other form of gaming unless specifically allowed by this act.  This act shall not permit the operation of slot machines, dice games, roulette wheels, house-banked card games or games where winners are determined by the outcome of a sports contest.

Added by Laws 2004, c. 316, § 3, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.  Amended by Laws 2005, c. 222, § 1, emerg. eff. May 25, 2005.

§3A-262.1.  Occupation gaming licenses - Independent testing laboratory license.

A.  The Oklahoma Horse Racing Commission shall issue occupation gaming licenses to manufacturer, distributor, manufacturer/distributor, vendor, manufacturer's employee, distributor's employee, manufacturer/distributor's employee, key executive, vendor employee, gaming employee and such other personnel designated by the Commission whose work, in whole or in part, is conducted at a gaming facility upon racetrack grounds which are owned by an organization licensee.  The occupation gaming licenses shall be obtained prior to the time such persons engage in their vocations at the gaming facility upon such racetrack grounds at any time during the calendar year for which the Racetrack Gaming Operator License has been issued.  No person required to be licensed pursuant to the provisions of this section may participate in any capacity at a gaming facility at a racetrack without a valid license authorizing such participation.

B.  The activities authorized by the occupation gaming licenses issued pursuant to this section are as follows:

(1)  Manufacturer License, which authorizes the approved licensee to manufacture, fabricate, assemble, produce, program, refurbish, or make modification to any gaming machine or device, authorized game, or associated equipment in accordance with the State-Tribal Gaming Act and Commission rules;

(2)  Distributor License, which authorizes the approved nonmanufacturer to lease, sell, distribute or market any gaming machine, associated equipment, game program or program storage device in Oklahoma or outside the state in accordance with the State-Tribal Gaming Act and Commission rules;

(3)  Manufacturer/Distributor License, which authorizes the approved licensee to manufacture, fabricate, assemble, produce, refurbish, lease, sell, distribute, market or make modifications to any gaming machine, associated equipment, game program or program storage device in Oklahoma or outside the state in accordance with the State-Tribal Gaming Act and Commission rules;

(4)  Vendor License, which authorizes a vendor, not licensed as a manufacturer, distributor, or manufacturer/distributor, that conducts operations on-site at a racetrack gaming facility to sell or lease goods and/or services to racetrack gaming operators;

(5)  Manufacturer's Employee License, which authorizes the approved licensee to be an employee of a manufacturer who supplies gaming-related goods and/or services to the racetrack gaming operator on-site at the gaming facility;

(6)  Distributor's Employee License, which authorizes the approved licensee to be an employee of a distributor who supplies gaming-related goods and/or services to the racetrack gaming operator on-site at the gaming facility;

(7)  Manufacturer/Distributor's Employee License, which authorizes the approved licensee to be an employee of a manufacturer/distributor who supplies gaming-related goods and/or services to the racetrack gaming operator on-site at the gaming facility;

(8)  Key Executive License, which authorizes the recipient to be employed as a key executive;

(9)  Vendor Employee License, which authorizes any employee to work for a licensed vendor and supply goods and/or services on-site at the gaming facility;

(10)  Gaming Employee License, which authorizes the recipient to be employed as a gaming employee; and

(11)  Gaming Machine or Device License, which authorizes the racetrack gaming operator to use or have a gaming machine or device on the racetrack premises.

None of these gaming licenses may be transferred, sold, or assigned.

C.  Testing laboratories that wish to function as a Commission-approved independent testing laboratory must apply to be issued an Independent Testing Laboratory License.  The application must be accompanied by the required application fee and an investigation fee in an amount equal to one-half of the license fee.  The application fee shall be Five Thousand Dollars ($5,000.00).

Added by Laws 2005, c. 148, § 2 emerg. eff. May 9, 2005.

§3A-263.  Distributions and payments by licensees.

A.  Each organization licensee described in paragraph 2 of subsection C of Section 3 of this act shall distribute from the first Ten Million Dollars ($10,000,000.00) of adjusted gross revenues generated by any gaming conducted pursuant to this act as follows:

1.  Ten percent (10%) shall be remitted to the Oklahoma Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Twenty-five percent (25%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Sixty-five percent (65%) shall be retained by the organization licensee.

B.  The organization licensee described in paragraph 1 of subsection C of Section 3 of this act shall distribute from the first Ten Million Dollars ($10,000,000.00) of adjusted gross revenues generated by any gaming conducted pursuant to this act as follows:

1.  Ten percent (10%) shall be remitted to the Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Thirty percent (30%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Sixty percent (60%) shall be retained by the organization licensee.

C.  Each organization licensee shall distribute from retained adjusted gross revenues in excess of Ten Million Dollars ($10,000,000.00) per calendar year but not to exceed Thirty Million Dollars ($30,000,000.00) per calendar year generated from any gaming conducted pursuant to this act as follows:

1.  Ten percent (10%) shall be remitted to the Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Thirty percent (30%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Sixty percent (60%) shall be retained by the organization licensee.

D.  Each organization licensee shall distribute from retained adjusted gross revenues in excess of Thirty Million Dollars ($30,000,000.00) per calendar year but not to exceed Forty Million Dollars ($40,000,000.00) per calendar year generated by any gaming conducted pursuant to this act as follows:

1.  Fifteen percent (15%) shall be remitted to the Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Thirty percent (30%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Fifty-five percent (55%) shall be retained by the organization licensee.

E.  Each organization licensee shall distribute from retained adjusted gross revenues in excess of Forty Million Dollars ($40,000,000.00) per calendar year but not to exceed Fifty Million Dollars ($50,000,000.00) per calendar year generated from any gaming conducted pursuant to this act as follows:

1.  Twenty percent (20%) shall be remitted to the Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Twenty-five percent (25%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Fifty-five percent (55%) shall be retained by the organization licensee.

F.  Each organization licensee shall distribute from retained adjusted gross revenues in excess of Fifty Million Dollars ($50,000,000.00) per calendar year but not to exceed Seventy Million Dollars ($70,000,000.00) per calendar year generated from any gaming conducted pursuant to this act as follows:

1.  Twenty-five percent (25%) shall be remitted to the Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Twenty-two and one-half percent (22 1/2%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Fifty-two and one-half percent (52 1/2%) shall be retained by the organization licensee.

G.  Each organization licensee shall distribute from retained adjusted gross revenues in excess of Seventy Million Dollars ($70,000,000.00) per calendar year generated from any gaming conducted pursuant to this act as follows:

1.  Thirty percent (30%) shall be remitted to the Tax Commission on the fifteenth day following the end of the month in which it was retained.  Twelve percent (12%) of the revenue derived pursuant to this paragraph shall be apportioned monthly to the Oklahoma Higher Learning Access Trust Fund and eighty-eight percent (88%) of such revenue shall be apportioned to the Education Reform Revolving Fund;

2.  Twenty percent (20%) shall be retained by the organization licensee to be distributed according to subsection H of this section; and

3.  Fifty percent (50%) shall be retained by the organization licensee.

H.  Each organization licensee shall remit, on the fifteenth day following the end of the month in which they were retained, an amount equal to nine percent (9%) of the funds generated pursuant to paragraph 2 of subsections A through G of this section to the Oklahoma Horse Racing Commission for deposit in the Oklahoma Breeding Development Fund Special Account pursuant to Section 208.3 of Title 3A of the Oklahoma Statutes, to be distributed to the participating breeds as provided in paragraphs 1 and 2 of this subsection.

Each organization licensee shall remit to the official horsemen's organization representing participating horsemen during the live race meets, on the fifteenth day following the end of the month in which they were retained, an amount equal to one and five-tenths percent (1.5%) of the funds generated pursuant to paragraph 2 of subsections A through G of this section on a pro rata basis based on the distribution of purse funds available to the breeds of horses participating in the live race meetings with one percent (1%) to be used for administrative expenses and five-tenths of one percent (0.5%) to provide funding for a benevolence program at each racetrack to benefit participating horsemen and their employees.  Such benevolence program shall provide medical benefits or services to persons associated with the horse racing industry who are in financial need.

Each organization licensee shall remit to the breed organizations designated by the official horsemen's representative, on the fifteenth day following the end of the month in which they were retained, an amount equal to one percent (1%) of the funds generated pursuant to paragraph 2 of subsections A through G of this section on a pro rata basis based on the distribution of purse funds available to the breeds of horses participating in the live race meetings for funding to support the breed organizations dedicated to the promotion of breeding and racing horses in Oklahoma.

Subject to the provisions of subsection I of this section, the remainder of the funds generated pursuant to paragraph 2 of subsections A through G of this section shall be distributed by the organization licensee as purses for participating horses as follows:

1.  For organization licensees that conduct one or more race meetings dedicated to Thoroughbred racing and one or more race meetings dedicated to Quarter Horse, Paint and Appaloosa horse racing, fifty percent (50%) to purses for Thoroughbred races, forty-five percent (45%) to purses for Quarter Horse races, and five percent (5%) to purses for Paint and Appaloosa races; and

2.  For all other organization licensees, forty-five percent (45%) to purses for Thoroughbred races, forty-five percent (45%) to purses for Quarter Horse races and ten percent (10%) to purses for Paint and Appaloosa horse races.

I.  The percentage of purse money generated by an organization licensee that is designated for deposit to the Oklahoma Breeding Development Fund Special Account pursuant to subsection H of this section may be increased by an additional percentage that shall not exceed thirty-three percent (33%) of the total funds for participating horsemen upon the written application of the official horsemen's representative for each of the breeds of horses participating in a race meeting at the track.

All Oklahoma Breeding Development Fund Special Account monies generated pursuant to this section shall not be subject to a reduction pursuant to paragraph 7 of subsection B of Section 208.3 of Title 3A of the Oklahoma Statutes.

J.  An organization licensee's annual application for race dates shall include any existing agreement between the organization licensee and the official horsemen's representative for each breed participating in the live racing meeting at that track which sets forth the thresholds whereby the minimum number of races will increase or decrease during that calendar year.

K.  For purposes of this act a "recipient licensee" means an organization licensee operating a racetrack location at which an organization licensee is licensed to conduct a race meeting pursuant to the provisions of Section 208.2 of Title 3A of the Oklahoma Statutes located in a county with a population exceeding five hundred thousand (500,000) persons, according to the most recent federal decennial census, and a "participating tribe" means a tribe which operates a gaming facility within a radius of twenty (20) miles from the enclosure of a recipient licensee pursuant to a compact set forth in Section 22 of this act.  Such compact shall require that a participating tribe contribute a percentage of its "monthly average take" from electronic amusement games, electronic bonanza-style bingo games and electronic instant bingo games (hereinafter referred to collectively as "electronic covered games") as defined in that tribe's Gaming Compact as long as the prohibition against fair associations or organizations licensed pursuant to Section 208.2 of Title 3A of the Oklahoma Statutes conducting authorized gaming under this act as set forth in subsection A of Section 3 of this act remains in effect.  Participating tribes shall make contributions in accordance with the following requirements:

1.  Each participating tribe shall calculate its monthly average take for electronic covered games for each calendar month of operation of electronic covered games.  For purposes of this paragraph, the "monthly average take" shall mean all adjusted gross revenue from electronic covered games at the tribal gaming facilities that are located within a radius of twenty (20) miles from the enclosure of a recipient licensee during the applicable calendar month, divided by the number of electronic covered games operated by the tribe at the gaming facility during the applicable calendar month;

2.  Each participating tribe shall calculate its pro rata share of the payments required by this subsection, based on the number of electronic covered games in the tribal gaming facilities within the twenty-mile radius described in paragraph 1 of this subsection, during the applicable calendar month ("tribal share").  As an example only, if three (3) tribes participate in this subsection during a calendar month, and have the respective number of games in the amount of 500, 1,000, and 1,000, then the payments called for in paragraph 3 of this subsection would be multiplied by 20%, 40% and 40% to determine each tribe's pro rata share; and

3.  Each participating tribe shall make the following payments no later than the fifteenth day following the end of the applicable calendar month, with the first payment to be due no later than the fifteenth day following the end of the first month in which a participating tribe commences gaming operations pursuant to the compact set out in Section 22 of this act:

a. the tribe shall pay its pro rata share of the product of 450 multiplied by .05 multiplied by the greater of Seven Thousand Four Hundred Eight Dollars ($7,408.00) or the tribe's monthly average take for the applicable month to the recipient licensee, and

b. the tribe shall pay its pro rata share of the product of 450 multiplied by .25 multiplied by the tribe's monthly average take for the applicable month to the Oklahoma Horse Racing Commission to be distributed to organization licensees for purses for participating horses pursuant to subsection L of this section.

L.  The "purse committees" shall be comprised of the official elected horsemen representatives for each breed as designated in Section 8 of this act.  The total contribution of the participating tribes made pursuant to subparagraph b of paragraph 3 of subsection K of this section shall be distributed as directed by the purse committees based on the following formula, to wit:  fifty percent (50%) by the purse committee representing Thoroughbred horses; forty percent (40%) by the purse committee representing Quarter Horses; and ten percent (10%) by the purse committee representing Paint and Appaloosa horses.

The purse committees shall meet at least sixty (60) days prior to the beginning of a calendar year to provide directions for placement of the purse funds described in subparagraph b of paragraph 3 subsection K of this section with one or more organization licensees for the succeeding calendar year.  In providing such directions the purse committees shall consider and attempt to achieve the following preferences in the order set forth below:

FIRST.  Through the use of no more than fifty percent (50%) of the purse funds available for distribution under this section, maintaining the purse structures of any organization licensee operating a racetrack location located in a county with a population exceeding six hundred thousand (600,000) persons, according to the most recent federal decennial census, at a level that is competitive with the purse structures of similarly situated race tracks, including those in surrounding states, and that will encourage the participation by horsemen in that organization licensee's race meet or meets; and

SECOND.  Maintaining the purse structures of the organization licensee closest in geographic proximity to the location where the purse funds described in subparagraph b of paragraph 3 of subsection K of this section were generated at a level that is competitive with the purse structures of similarly situated race tracks, including those in surrounding states, and that will encourage the participation by horsemen in that organization licensee's race meet or meets; and

THIRD.  Maintaining the purse structures of the remaining organization licensees in the state at a level that will encourage the participation by horsemen in those organization licensees' race meet or meets.

Added by Laws 2004, c. 316, § 4 State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-264.  Race meetings - Number required.

A.  The organization licensee that is located in a county with a population of greater than six hundred thousand (600,000) according to the most recent federal decennial census shall, for each year it conducts authorized gaming:

1.  Conduct annually a race meeting restricted to Thoroughbred horses that provides no fewer than six hundred (600) races for Thoroughbred horses; and

2.  Conduct annually a race meeting restricted to Quarter Horse, Paint and Appaloosa horses that provides no fewer than five hundred (500) races for Quarter Horse, Paint and Appaloosa horses within a period of twelve (12) consecutive weeks.

B.  Each organization licensee that is located in a county with a population of fewer than four hundred thousand (400,000) according to the most recent federal decennial census shall be required, for each year it conducts authorized gaming, to conduct annually no less than two hundred seventy (270) races for Thoroughbred horses, no fewer than two hundred seventy (270) races for Quarter Horses, and no fewer than sixty (60) races for Paint and Appaloosa horses.

C.  An organization licensed pursuant to Section 208.2 of Title 3A of the Oklahoma Statutes shall in order to be eligible to receive money pursuant to the provision of subsection K in Section 4 of this act, conduct annually no less than four hundred (400) total races, which shall include conducting no fewer than an average of four (4) races per day for Thoroughbred horses.

D.  Notwithstanding the provisions of subsection H of Section 4 of this act, the Oklahoma Horse Racing Commission shall approve, upon joint application of the organization licensee and the official horsemen's representative organization that represents the horsemen for a given breed of horses participating in a given race meeting, a reduction or increase in the number of races to be conducted as prescribed in this section.  Any agreed-upon change to the number of races shall include specifying the number of races to be conducted each race day and the calendar days that the races will be conducted.  For purposes of any agreement entered into pursuant to this section, a race day shall be not less than seven (7) races nor more than twelve (12) races unless all of the races on a particular day are time trial races.  The organization licensees and the elected horsemen's representative organization shall use their best efforts to establish race meets with the number of races that is reasonable in light of the available purse money, the racing calendar of all organization licensees operating pursuant to this act, and the number of races run at similar facilities in surrounding markets.

E.  Notwithstanding anything in this section to the contrary, the requirements set forth in this section shall become effective with the first race meeting that commences at each organization licensee following the initial six (6) months that the organization licensee commences authorized gaming as authorized by this act.

Added by Laws 2004, c. 316, § 5, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-265.  Transfer of purse money - Agreements - Rescission.

A.  The Oklahoma Horse Racing Commission shall approve the transfer of purse money generated for races for Thoroughbred horses, races for Quarter Horses or races for Paint and Appaloosa horses pursuant to this section, by one organization licensee to another organization licensee, upon joint application of the organization licensee generating the purse money, the organization licensee receiving the transferred purse money, and in the case of a transfer of purse money for Thoroughbred racing, the official horsemen's representative organization that represents participating horsemen at a race meeting in a county with a population exceeding six hundred thousand (600,000) persons by an organization licensee licensed pursuant to Section 205.2 of Title 3A of the Oklahoma Statutes that is restricted to Thoroughbred horses, and in the case of a transfer of purse money for Quarter Horse, Paint and Appaloosa horse racing, the official horsemen's representative organization that represents participating horsemen at a race meeting in a county with a population exceeding six hundred thousand (600,000) persons by an organization licensee licensed pursuant to Section 205.2 of Title 3A of the Oklahoma Statutes that is restricted to Quarter Horse, Paint and Appaloosa horses.  Purse money transferred to one organization licensee from purse money for a particular breed of horse generated by another organization licensee shall only be used to supplement purses for that breed of horse.  Notwithstanding the foregoing, any agreement for the transfer of purse money may be rescinded by order of the Commission if the Commission is petitioned by not less than two-thirds (2/3) of the licensed owners, owner/trainers and trainers of starters of a particular breed of horses during the most recently concluded meet for that breed of horses at the tracks affected by the transfer.

B.  The provisions of this section shall not be applicable to any purse money generated pursuant to the provisions of subsection K of Section 4 of this act.

Added by Laws 2004, c. 316, § 6, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-266.  Out-of-state full card simulcast races.

Notwithstanding the provisions of Section 205.7 of Title 3A of the Oklahoma Statutes, an organization licensee may conduct, for any year in which the organization licensee meets the requirements to conduct authorized gaming, an unlimited number of out-of-state full card simulcast races for an unlimited number of days during that calendar year.  An organization which is licensed under Section 208.2 of Title 3A of the Oklahoma Statutes may also conduct an unlimited number of out-of-state full card simulcast races for an unlimited number of days, provided that such licensee conducts, in such year, no less than four hundred (400) total races, which shall include conducting no fewer than an average of four (4) races per day for Thoroughbred horses.

Added by Laws 2004, c. 316, § 7, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-267.  Official representatives of Thoroughbred and non-Thoroughbred horses - Negotiations and covenants - Financial accounting.

For purposes of this act, the organization elected by horsemen that was, in 2003, providing representation for participating Thoroughbred horsemen at meets restricted to Thoroughbred horses only shall be the official representative of all Thoroughbreds participating in live race meets conducted by an organization licensee.  The organization elected by horsemen that was, in 2003, providing representation for the breeds participating in mixed-breed racing shall be the official representative of all non-Thoroughbreds participating in live race meets conducted by an organization licensee.

Organization licensees shall negotiate and covenant with the official representative for each breed participating at any race meeting as to the conditions for each race meeting, the distribution of commissions and purses not governed by statutory distribution formulae, simulcast transmission and reception, off-track wagering, all matters relating to welfare, benefits and prerogatives of the participants in the meet, and any other matter required as a matter of law or necessity.  During race meets at which there is more than one official representative for horsemen, each official representative association shall designate an equal number of horsemen to serve on a single committee that will periodically meet with the organization licensee to discuss and facilitate track management operations.  Any participating horsemen may with written notice filed with the track's horsemen's bookkeeper elect to opt out of representation by the above-referenced organizations.  In the event more than fifty percent (50%) of the total participating horsemen for a single breed opt to be excluded, the Oklahoma Horse Racing Commission may determine that an election be held among all participating horsemen of that breed to designate an alternate representative organization.

The official horsemen's representative organizations, and any breed organizations receiving funding as a result of this act, shall provide the Commission annually with a complete financial accounting for the use of all funds received pursuant to this act.  The official horsemen's representative organization shall administer the benevolence program for participants in each live race meeting and a complete accounting of those funds along with the guidelines for administration and determination of eligibility for the benevolence program are subject to approval by the Commission.

Added by Laws 2004, c. 316, § 8, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-268.  Certification of electronic games - Review by Commission - Modification of electronic games.

A.  No electronic game, and no component thereof, may be offered for play by an organization licensee unless it has been certified by an independent testing laboratory approved by the Oklahoma Horse Racing Commission as conforming to the standards contained in this act.

B.  It is the intent and policy of the Legislature that the standards for the games provided in this act shall operate so as to permit a large number of potential vendors to compete to furnish devices to the organization licensees.  If the Commission determines that such standards serve to limit competition, the Commission is authorized to adopt rules modifying such standards so as to encourage competition while preserving the basic nature of the games permitted by this act; provided, that any tribe that has entered into an effective compact pursuant to Sections 21 and 22 of this act may, pursuant to such compact, conduct any electronic bonanza-style bingo game, any electronic amusement game or any electronic instant bingo game certified as meeting the standards contained in any such Commission rules modifying the standards of the games that may be conducted by organizational licensees.

C.  A prototype of any electronic game which a licensee intends to offer for play shall be tested and certified by an independent testing laboratory as meeting the standards contained in this act.

D.  A licensee shall provide, or require that the manufacturer or vendor provide to the independent testing laboratory a written request as to each electronic game for which certification is sought, any fees required to be deposited by the independent testing laboratory, and, on a confidential basis:  two (2) copies of the game illustrations, schematics, block diagrams, circuit analyses, technical and enterprise manuals, program object and source codes, hexadecimal dumps (the compiled computer program represented in base 16 format), and any other information requested by the independent testing laboratory.  The licensee shall send copies of the requests for certification to the Commission when made and shall make all materials submitted to the independent testing laboratory available to the Commission upon request.  Any materials so submitted which are designated by the manufacturer or vendor as proprietary shall remain confidential and shall not be subject to the disclosure requirements of the Oklahoma Open Records Act.

E.  If requested by the independent testing laboratory, the licensee shall require the manufacturer or vendor to transport not more than two (2) working models of the electronic game for which certification is sought to a location designated by the laboratory for testing, examination or analysis.  Neither the state nor the independent testing laboratory shall be liable for any costs associated with the transportation, testing, examination, or analysis, including any damage to the components of the electronic game.  If requested by the independent testing laboratory, the licensee shall require the manufacturer or vendor to provide specialized equipment or the services of an independent technical expert to assist with the testing, examination and analysis.  At the conclusion of each test, the independent testing laboratory shall provide to the Commission a report that contains findings, conclusions and a certification that the electronic game conforms or fails to conform to the standards contained in this act.  If the independent testing laboratory determines that the device fails to conform to such standards, and if modifications can be made which would bring the electronic game into compliance, the report may contain recommendations for such modifications.  The independent testing laboratory shall retest for compliance following such modifications.  The independent testing laboratory shall report all findings and conclusions to the licensee, the manufacturer/vendor and the Commission, provided that at any time prior to issuance of a final report by the laboratory the licensee may instruct it to terminate the process, in which case no report shall be made.

F.  The Commission shall review and approve a proposed electronic game, or component thereof, based solely on the standards contained in this act, subject to modification in accordance with subsection B of this section, and the report and certification received from the independent testing laboratory.  The Commission shall approve any proposed electronic game that meets the standards contained in this act.  The Commission's review shall be completed within twenty (20) days of receipt of the certification from the independent testing laboratory as to any new electronic game or component thereof, and within ten (10) days of the receipt of the certification as to any modification to an electronic game which has already been approved by the Commission.  The certification shall be deemed approved if the Commission does not disapprove the proposed electronic game as not meeting the standards contained in this act within the twenty- or ten-day period, as may be applicable.  If within the twenty- or ten-day periods described in this section for approval by the Commission of an electronic game or modification thereof, the Commission gives notice to the licensee that it has disapproved a proposed electronic game, such electronic game shall not be placed in any facility or, if already there, shall be removed or taken offline for play, to allow time for an appeal to be made in accordance with the applicable appeal process if an appeal is sought.  The sole issue in the appeal process shall be whether the electronic game, or a component thereof, which is the subject of the appeal, meets the standards contained in this act.  The Commission shall have the authority to discuss the independent testing laboratory's report with representatives of the independent testing laboratory without any cost to the Commission and to physically review any electronic game as part of the applicable appeal process.

G.  No modification to any electronic game may be made by an organization licensee after it is tested, certified and approved, without certification of the modification by the independent testing laboratory and approval thereof by the Commission.  In situations where immediate modifications are necessary to preserve the integrity of an electronic game which has been operating pursuant to an approval obtained under this section, the independent testing laboratory may issue an emergency certification of the modification and a certification that is based on information provided to it by the licensee or obtained independently, emergency certification must be issued immediately to preserve the integrity of the electronic game, and that certification would likely be issued under ordinary circumstances.  Such emergency certifications shall be deemed to be temporarily approved by the Commission and remain in effect until the Commission takes final action under this section on the certification.

Added by Laws 2004, c. 316, § 9, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-269.  Definitions.

As used in Sections 2 through 20 of this act:

1.  "Authorized games" means the games that organizational licensees are authorized to conduct pursuant to this act, as more specifically described in paragraph 2 of subsection C of Section 3 of this act;

2.  "Central computer" means a computer or computers to which player terminals may be linked to allow competition in electronic bonanza-style bingo games;

3.  "Compact" means a model tribal-state compact between the state and a tribe entered into pursuant to Sections 21 and 22 of this act;

4.  "Electronic accounting system" means an electronic system that provides a secure means to receive, store and access data and record critical functions and activities, as set forth in this act;

5.  "Electronic amusement game" means a game that is played in an electronic environment in which a player's performance and opportunity for success can be improved by skill that conforms to the standards set forth in this act;

6.  "Electronic bonanza-style bingo game" means a game played in an electronic environment in which some or all of the numbers or symbols are drawn or electronically determined before the bingo cards for that game are sold that conforms with the standards set forth in this act;

7.  "Electronic instant bingo game" means a game played in an electronic environment in which a player wins if his or her electronic instant bingo card contains a combination of numbers or symbols that was designated in advance of the game as a winning combination.  There may be multiple winning combinations in each game and multiple winning cards;

8.  "Electronic gaming" means the electronic amusement game, the electronic bonanza-style bingo game and the electronic instant bingo game described in this act, which are included in the authorized gaming available to be offered by organization licensees;

9.  "Game play credits" means a method of representing value obtained from the exchange of cash or cash equivalents, or earned as a prize, in connection with electronic gaming.  Game play credits may be redeemed for cash or a cash equivalent;

10.  "Independent testing laboratory" means a laboratory of national reputation that is demonstrably competent and qualified to scientifically test and evaluate devices for compliance with this act and to otherwise perform the functions assigned to it in this act.  An independent testing laboratory shall not be owned or controlled by an organizational licensee, an Indian tribe, the state, or any manufacturer, supplier or operator of gaming devices.  The use of an independent testing laboratory for any purpose related to the conduct of electronic gaming by an organization licensee under this act shall be made from a list of one or more laboratories approved by the Commission;

11.  "Player terminals" means electronic terminals housed in cabinets with input devices and video screens or electromechanical displays on which players play authorized gaming; and

12.  "Standards" means the descriptions and specifications of electronic games or components thereof as set forth in this act, including technical specifications for component parts, requirements for cashless transaction systems, software tools for security and audit purposes, and procedures for operation of such games.

Added by Laws 2004, c. 316, § 10, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-270.  Player terminals - Recording, monitoring and regulating play.

A.  Electronic amusement games shall be played through the employment of player terminals which, following the payment of a fee, present games in which the player can win prizes in a format in which a player's performance can be improved by skill.

B.  A player may purchase an opportunity to play an electronic amusement game at a player terminal, either through the insertion of coins or currency, cash voucher, or through the use of a cashless transaction system.  The available games are displayed on the player terminal's video screen or otherwise prominently displayed on the terminal.  The rules of the game are also displayed either prominently on the terminal or on a help screen, and include sufficient information to alert novice players on the concept of the game so that a novice player can understand how to improve his or her performance.  Depending on the game selected, the player must physically interact with the screen (through touch screen technology) or by depressing or activating buttons or other input devices, to cause an intended result.

C.  Following play on a player terminal, the result shall be displayed and prizes awarded.  Prizes may be dispensed in the form of cash, coin, cash voucher, merchandise or through a cashless transaction system.

D.  Every play of the game shall be recorded, monitored and regulated to ensure full accountability and integrity of play, in accordance with the provisions of this act.

Added by Laws 2004, c. 316, § 11, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-271.  Minimum standards for games.

A.  Electronic amusement games are games in which a player's performance can be improved by skill.  Consistent with this intent, each player terminal employed in an electronic amusement game shall only offer games that meet the following minimum standards:

1.  Each electronic amusement game must require decisions or actions by players that could affect the result of the game;

2.  No auto-hold, "smart-hold", or similar feature shall be employed which permits the player terminal to automatically determine optimum play or make decisions for players;

3.  Each player terminal must prominently display either on the terminal or on a help screen:

a. the rules of the game and instructions and other information regarding the concept of the game so that a novice player can understand how to improve his or her performance, and

b. possible winning combinations based on the amounts paid to play the game and the other information required in this section.  Such information may not be incomplete, confusing or misleading;

4.  In electronic amusement games in which players are competing against others, the players shall be informed about whether and how winning prizes will be shared; and

5.  No electronic amusement game shall base its outcome on the number or ratio of prior wins to prior losses or any other factor relating to the profit or revenues retained by the operator from prior plays of the game.

B.  Following any play on a player terminal, data shall be maintained electronically and shall be viewable either electronically or by printed report.  Such data shall provide basic information regarding the amount paid in, the game played, the result, and the prize awarded, if any.

Added by Laws 2004, c. 316, § 12, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-272.  Audit of game software.

For auditing and security purposes, any electronic amusement game shall include and have available a secure software tool to audit the software of each electronic amusement game.  Such tool shall be used only during authorized audits of electronic amusement games, or in cases of player disputes.

Added by Laws 2004, c. 316, § 13, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-273.  Bonanza-style games.

A.  Electronic bonanza-style bingo games authorized by this act shall only be conducted using a system which utilizes linked player terminals which allow players to purchase and play electronic bonanza-style bingo cards.  Players compete, following the payment of a fee, to be the first player to cover a previously designated bingo pattern using a set of numbers or symbols at least some of which were drawn or electronically determined before the sale of bingo cards began.  The first player to cover the game-winning pattern wins the game-winning prize.  Interim and consolation prizes also may be awarded.

B.  A player may purchase an opportunity to play an electronic bonanza-style bingo game at a player terminal, either through the insertion of coins or currency, cash voucher, or through the use of a cashless transaction system.  The available games are displayed on the player terminal's video screen or otherwise prominently displayed on the terminal.  The rules of the game are also displayed either prominently on the terminal or a help screen.

C.  After the player purchases a bingo card, the player terminal must cover any numbers on the player's bingo card that match numbers previously drawn or electronically determined for that game.

D.  Although the results of the bingo game may be shown using entertaining video and/or mechanical displays, the player may have the option to view the electronic bingo card and current ball draw on the video screen of the player terminal.

E.  Following play on a player terminal, the result shall be displayed and prizes awarded.  Prizes may be dispensed in the form of cash, coin, cash voucher, merchandise or through a cashless transaction system.

Added by Laws 2004, c. 316, § 14, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-274.  Instant bingo games.

A.  Electronic instant bingo games authorized by this act shall only utilize player terminals which allow players to purchase and play electronic instant bingo cards.  Players receive, after the payment of a fee, an electronic instant bingo card.  A player wins if his or her card contains a combination of numbers which was designated in advance of the game as a winning combination.  There may be multiple winning combinations in each game and multiple winning cards.

B.  A player may purchase an opportunity to play an electronic instant bingo game at a player terminal, either through the insertion of coins or currency, cash voucher, or through the use of a cashless transaction system.  The available games are displayed on the player terminal's video screen or otherwise prominently displayed on the terminal.  The rules of the game are also displayed either prominently on the terminal or on a help screen.

C.  After the player purchases an electronic instant bingo card, the combination of numbers on that card is revealed to the player.

D.  The results of the electronic instant bingo card shall be shown to the player using entertaining video and/or mechanical displays.

E.  Following play on a player terminal, the result shall be displayed and prizes awarded.  Prizes may be dispensed in the form of cash, coin, cash voucher, merchandise or through a cashless transaction system.

Added by Laws 2004, c. 316, § 15, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-275.  Standards for player terminals.

A.  Player terminals used in connection with electronic games shall conform to the following standards:

1.  No player terminal shall be capable of being used as a stand-alone unit for the purposes of engaging in any game not permitted by this act;

2.  In addition to a video monitor or other electromechanical display, each player terminal may have one or more of the following:  a printer, graphics and signage;

3.  Each player terminal may have one or more of the following:  electronic buttons, touch screen capability, and a mechanical, electromechanical or electronic means of activating the game and providing player input, including a means for making player selections and choices in games;

4.  Each player terminal shall have a nonvolatile backup memory or its equivalent, which shall be maintained in a secure compartment on each player terminal for the purpose of storing and preserving a redundant set of critical data which has been error checked in accordance with this act, and which data shall include, at a minimum, the following player terminal information:

a. electronic meters required by paragraph 7 of this subsection,

b. recall of all wagers and other information associated with the last ten (10) plays, and

c. error conditions that may have occurred on the player terminal;

5.  An on/off switch that controls the electrical current that supplies power to the player terminal, which must be located in a secure place that is readily accessible within the interior of the player terminal;

6.  The operation of each player terminal must not be adversely compromised or affected by static discharge, liquid spills, or electromagnetic interference;

7.  A player terminal must have electronic accounting meters which have tally totals to a minimum of seven (7) digits and be capable of rolling over when the maximum value of at least 9,999,999 is reached.  The player terminal must provide a means for on-demand display of the electronic meters via a key switch or other secure method on the exterior of the machine.  Electronic meters on each player terminal for each of the following data categories are required:

a. credits, or equivalent monetary units, deposited on a cumulative basis on that terminal,

b. if a player terminal offers more than one electronic bonanza-style bingo game or electronic amusement game for play, then for each game, the meter shall record the number of credits, or equivalent monetary units, wagered and won for each game,

c. hand-paid and progressive jackpots paid for that terminal, which must include the cumulative amounts paid by an attendant for any such jackpot not otherwise metered pursuant to subparagraph b of this paragraph,

d. the number of electronic games played on the terminal, and

e. the number of times the cabinet door is opened or accessed;

8.  Under no circumstances shall the player terminal electronic accounting meters be capable of being automatically reset or cleared, whether due to an error in any aspect of its or a game's operation or otherwise.  All meter readings must be recorded and dated both before and after an electronic accounting meter is cleared;

9.  At a minimum, each player terminal shall have the following game information available for display on the video screen and/or displayed on the player terminal itself, in a location conspicuous to the player:

a. the rules of the game being played,

b. the maximum and minimum cost of a wager, purchase or play activation and the amount of credits, or cash equivalents, which may be won for each game offered through that terminal,

c. the player's credit balance,

d. the outcome of the game then being played, and

e. any prize won on the game then being played;

10.  The video screen or other means for displaying game rules, outcomes and other game information shall be kept under a glass or other transparent substance which places a barrier between the player and the actual surface of the display.  At no time may stickers or other removable media be placed on the player terminal's face for purposes of displaying rules or payouts;

11.  No hardware switches may be installed on a player terminal or any associated equipment which may affect the outcome or payout of any game for which the player terminal is used.  Switches may be installed to control the ergonomics of the player terminal; and

12.  Where the electronic game system or components are linked with one another in a local network for progressive jackpot, function sharing, aggregate prizes or other purposes, communication protocols must be used which ensure that erroneous data or signals will not adversely affect the operations of any such system or components.

Added by Laws 2004, c. 316, § 16, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-276.  Electronic accounting systems.

One or more electronic accounting systems shall be required to perform reporting and other functions in support of the electronic game activities described in this act.  These systems may communicate with the other computers, player terminals and other game components described in this act utilizing the standards set forth in this act.  The electronic accounting system shall not interfere with the outcome of any electronic game functions.

Added by Laws 2004, c. 316, § 17, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-277.  Standards for cashless transaction systems.

A.  The following standards shall be met in connection with any cashless transaction system:

1.  All player account information must be stored on at least two (2) separate nonvolatile media;

2.  An audit file must be kept of all financial transactions against the account.  This file must be stored in at least two (2) separate nonvolatile media, and be accessible for purposes of audit and disputes resolution to authorized individuals.  This file must be available on-line for a minimum of thirty (30) days, after which it must be available off-line for a minimum of one hundred eighty (180) days;

3.  Access controls must be in place to guarantee that unauthorized individuals will not have access to account information or history;

4.  Passwords or personal identification numbers (PINs), if used, must be protected from unauthorized access;

5.  All means for communicating information within the system shall conform to the standards set forth in this act;

6.  Player accounts shall follow accounting procedures which are designed to verify and protect the accurate recording of all player transactions;

7.  Any card or other tangible instrument issued to a player for the purpose of using the cashless transaction system shall bear on its face a control or inventory number unique to that instrument;

8.  Encoded bearer instruments printed or magnetic may include coupons and other items distributed or sold for game play, promotional, advertising or other purposes, but may not include cash.  Such instruments must be in electronically readable form in addition to having unique identification information printed on the instrument face.  The daily and monthly reporting must include with respect to such instruments:

a. cash converted to game play credits,

b. outstanding unredeemed balance,

c. game play credits converted to cash,

d. game play credits used, and

e. game play credits won;

9.  All customer accounts or instruments must have a redemption period of at least fourteen (14) days; and

10.  No ATM card, financial institution debit card or credit card shall be utilized as part of any cashless transaction system.

B.  Any "smart card" system which the licensee intends to implement as part of the cashless transaction system shall be tested by an independent testing laboratory approved by the Commission to ensure the integrity of player funds.  Any smart card must store on the card or on the system using the card an audit trail of the last ten (10) transactions involving the use of the card.  Each transaction record must include, at a minimum, the type of transaction, the amount of the transaction, the date of the transaction, the time of the transaction, and the identification of the player terminal or cashier terminal or other points of cash exchange where the transaction occurred.  The minimum daily and monthly reporting for smart card activity must include:

1.  Total of cash transferred to smart cards;

2.  Total of smart card amounts transferred to cash;

3.  Total of smart card amounts transferred to game play credits;

4.  Total of game play credits transferred to smart card amounts; and

5.  Total unredeemed smart card balance.

C.  Systems shall be permissible that allow player tracking, maintenance tracking, and other gaming management or marketing functions.  These systems shall not interfere with, or in any way affect, the outcome of any game being played.  Systems shall be permissible that allow progressive prize management with the certification of the independent testing laboratory approved by the Oklahoma Horse Racing Commission.

Added by Laws 2004, c. 316, § 18, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-278.  Electronic game components - Certification by manufacturer.

A.  Before any component of an electronic game may be placed into operation by an organizational licensee, the licensee shall first have obtained and submitted to the Oklahoma Horse Racing Commission a written certification from the manufacturer that upon installation, each such component:

1.  Conforms to the standards of electronic games contained in this act as certified by the independent testing laboratory;

2.  Can be used with components manufactured by others in accordance with open architectural and communication standards, platform and protocols to be approved by the Commission that promotes competition among manufacturers and vendors of equipment and components for such games; and

3.  Operates and plays in accordance with the standards contained in this act.  Any certification of an electronic game which was obtained from the Commission by another licensee may be relied upon as providing certification compliance under this section.

B.  The organization licensee shall be responsible for the payment of all independent testing laboratory fees and costs in connection with the duties described herein.  Provided, the organization licensee may rely on any certification of an electronic game previously approved by the Oklahoma Horse Racing Commission for any other licensee.  The licensee may also rely on any certification of an electronic game obtained by a tribe and approved pursuant to the provisions of the State-Tribal Gaming Act.  In order to assure independence of the independent testing laboratory, any independent testing laboratory payment delinquency may be grounds by the Commission for rejecting such laboratory's reports or certification.

C.  The organization licensee shall allow the Commission to inspect any electronic games or components of electronic games for the purposes of confirming that such component is operating in accordance with the requirements of this act and that such component is identical to that game or component tested by an independent testing laboratory.

Added by Laws 2004, c. 316, § 19, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-279.  Disputes - Collection of data.

In the event of a dispute by a player that cannot be resolved by ordinary means by licensee personnel as to the outcome, prize, fee paid or any other aspect of the player's participation in an electronic game being played ("prize claim"), all relevant data shall be immediately collected, including, but not limited to, all meter readings, memory records, surveillance tapes, and any other reports or information regarding the disputed play on the player terminal for the play in dispute.  Following the collection of all relevant data, the Oklahoma Horse Racing Commission shall be notified and requested to make an evaluation of whether or not the dispute involves the integrity of the hardware or software being used and to try and resolve the dispute.  A report of all prize claims shall be maintained by the licensee.

Added by Laws 2004, c. 316, § 20, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-280.  Offer of model tribal gaming contract.

The State of Oklahoma through the concurrence of the Governor after considering the executive prerogatives of that office and the power to negotiate the terms of a compact between the state and a tribe, and by means of the execution of this act, and with the concurrence of the State Legislature through the enactment of this act, hereby makes the following offer of a model tribal gaming compact regarding gaming to all federally recognized Indian tribes as identified in the Federal Register within this state that own or are the beneficial owners of Indian lands as defined by the Indian Gaming Regulatory Act, 25 U.S.C., Section 2703(4), and over which the tribe has jurisdiction as recognized by the Secretary of the Interior and is a part of the tribe's "Indian reservation" as defined in 25 C.F.R., Part 151.2 or has been acquired pursuant to 25 C.F.R., Part 151, which, if accepted, shall constitute a gaming compact between this state and the accepting tribe for purposes of the Indian Gaming Regulatory Act.  Acceptance of the offer contained in this section shall be through the signature of the chief executive officer of the tribal government whose authority to enter into the compact shall be set forth in an accompanying law or ordinance or resolution by the governing body of the tribe, a copy of which shall be provided by the tribe to the Governor.  No further action by the Governor or the state is required before the Compact can take effect.  A tribe accepting this Model Tribal Gaming Compact is responsible for submitting a copy of the Compact executed by the tribe to the Secretary of the Interior for approval and publication in the Federal Register.  The tribe shall provide a copy of the executed Compact to the Governor.  No tribe shall be required to agree to terms different than the terms set forth in the Model Tribal Gaming Compact, which is set forth in Section 22 of this act.  As a precondition to execution of the Model Tribal Gaming Compact by any tribe, the tribe must have paid or entered into a written agreement for payment of any fines assessed prior to the effective date of the State-Tribal Gaming Act by the federal government with respect to the tribe's gaming activities pursuant to the Indian Gaming Regulatory Act.

Notwithstanding the provisions of Sections 941 through 988 of Title 21 of the Oklahoma Statutes, the conducting of and the participation in any game authorized by the model compact set forth in Section 22 of this act are lawful when played pursuant to a compact which has become effective.

Twelve percent (12%) of all fees received by the state pursuant to subsection A of Part 11 of the Model Tribal Gaming Compact set forth in Section 22 of this act shall be deposited in the Oklahoma Higher Learning Access Trust Fund, and eighty-eight percent (88%) of such fees shall be deposited in the Education Reform Revolving Fund.  Provided, the first Twenty Thousand Eight Hundred Thirty-three Dollars and thirty-three cents ($20,833.33) of all fees received each month by the state pursuant to subsection A of Part 11 of the Model Tribal Gaming Compact set forth in Section 22 of this act shall be transferred to the Department of Mental Health and Substance Abuse Services for the treatment of compulsive gambling disorder and educational programs related to such disorder.

Added by Laws 2004, c. 316, § 21, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-281.  Model Tribal Gaming Compact.

This section sets forth the provisions of the Model Tribal Gaming Compact.

MODEL TRIBAL GAMING COMPACT

Between the [Name of Tribe]

and the STATE OF OKLAHOMA

This Compact is made and entered into by and between the [Name of Tribe], a federally recognized Indian tribe ("tribe"), and the State of Oklahoma ("state"), with respect to the operation of covered games (as defined herein) on the tribe's Indian lands as defined by the Indian Gaming Regulatory Act, 25 U.S.C., Section 2703(4).

Part 1.  TITLE

This document shall be referred to as the "[Name of Tribe] and State of Oklahoma Gaming Compact".

Part 2.  RECITALS

1.  The tribe is a federally recognized tribal government possessing sovereign powers and rights of self-government.

2.  The State of Oklahoma is a state of the United States of America possessing the sovereign powers and rights of a state.

3.  The state and the tribe maintain a government-to-government relationship, and this Compact will help to foster mutual respect and understanding among Indians and non-Indians.

4.  The United States Supreme Court has long recognized the right of an Indian tribe to regulate activity on lands within its jurisdiction.

5.  The tribe desires to offer the play of covered games, as defined in paragraphs 5, 10, 11 and 12 of Part 3 of this Compact, as a means of generating revenues for purposes authorized by the Indian Gaming Regulatory Act, 25 U.S.C., Section 2701, et seq., including without limitation the support of tribal governmental programs, such as health care, housing, sewer and water projects, police, corrections, fire, judicial services, highway and bridge construction, general assistance for tribal elders, day care for the children, economic development, educational opportunities and other typical and valuable governmental services and programs for tribal members.

6.  The state recognizes that the positive effects of this Compact will extend beyond the tribe's lands to the tribe's neighbors and surrounding communities and will generally benefit all of Oklahoma.  These positive effects and benefits may include not only those described in paragraph 5 of this Part, but also may include increased tourism and related economic development activities.

7.  The tribe and the state jointly wish to protect their citizens from any criminal involvement in the gaming operations regulated under this Compact.

Part 3.  DEFINITIONS

As used in this Compact:

1.  "Adjusted gross revenues" means the total receipts received from the play of all covered games minus all prize payouts;

2.  "Annual oversight assessment" means the assessment described in subsection B of Part 11 of this Compact;

3.  "Central computer" means a computer to which player terminals are linked to allow competition in electronic bonanza-style bingo games;

4.  "Compact" means this Tribal Gaming Compact between the state and the tribe, entered into pursuant to Sections 21 and 22 of the State-Tribal Gaming Act;

5.  "Covered game" means the following games conducted in accordance with the standards, as applicable, set forth in Sections 11 through 18 of the State-Tribal Gaming Act:  an electronic bonanza-style bingo game, an electronic amusement game, an electronic instant bingo game, nonhouse-banked card games; any other game, if the operation of such game by a tribe would require a compact and if such game has been:  (i) approved by the Oklahoma Horse Racing Commission for use by an organizational licensee, (ii) approved by state legislation for use by any person or entity, or (iii) approved by amendment of the State-Tribal Gaming Act; and upon election by the tribe by written supplement to this Compact, any Class II game in use by the tribe, provided that no exclusivity payments shall be required for the operation of such Class II game;

6.  "Covered game employee" means any individual employed by the enterprise or a third party providing management services to the enterprise, whose responsibilities include the rendering of services with respect to the operation, maintenance or management of covered games.  The term "covered game employee" includes, but is not limited to, the following:  managers and assistant managers; accounting personnel; surveillance and security personnel; cashiers, supervisors, and floor personnel; cage personnel; and any other person whose employment duties require or authorize access to areas of the facility related to the conduct of covered games or the maintenance or storage of covered game components.  This shall not include upper level tribal employees or tribe's elected officials so long as such individuals are not directly involved in the operation, maintenance, or management of covered game components.  The enterprise may, at its discretion, include other persons employed at or in connection with the enterprise within the definition of covered game employee;

7.  "Documents" means books, records, electronic, magnetic and computer media documents and other writings and materials, copies thereof, and information contained therein;

8.  "Effective date" means the date on which the last of the conditions set forth in subsection A of Part 15 of this Compact have been met;

9.  "Electronic accounting system" means an electronic system that provides a secure means to receive, store and access data and record critical functions and activities, as set forth in the State-Tribal Gaming Act;

10.  "Electronic amusement game" means a game that is played in an electronic environment in which a player's performance and opportunity for success can be improved by skill that conforms to the standards set forth in the State-Tribal Gaming Act;

11.  "Electronic bonanza-style bingo game" means a game played in an electronic environment in which some or all of the numbers or symbols are drawn or electronically determined before the electronic bingo cards for that game are sold that conforms to the standards set forth in the State-Tribal Gaming Act;

12.  "Electronic instant bingo game" means a game played in an electronic environment in which a player wins if his or her electronic instant bingo card contains a combination of numbers or symbols that was designated in advance of the game as a winning combination.  There may be multiple winning combinations in each game and multiple winning cards that conform to the standards set forth in the State-Tribal Gaming Act;

13.  "Enterprise" means the tribe or the tribal agency or section of tribal management with direct responsibility for the conduct of covered games, the tribal business enterprise that conducts covered games, or a person, corporation or other entity that has entered into a management contract with the tribe to conduct covered games, in accordance with IGRA.  The names, addresses and identifying information of any covered game employees shall be forwarded to the SCA at least annually.  In any event, the tribe shall have the ultimate responsibility for ensuring that the tribe or enterprise fulfills the responsibilities under this Compact.  For purposes of enforcement, the tribe is deemed to have made all promises for the enterprise;

14.  "Facility" means any building of the tribe in which the covered games authorized by this Compact are conducted by the enterprise, located on Indian lands as defined by IGRA.  The tribe shall have the ultimate responsibility for ensuring that a facility conforms to the Compact as required herein;

15.  "Game play credits" means a method of representing value obtained from the exchange of cash or cash equivalents, or earned as a prize, in connection with electronic gaming.  Game play credits may be redeemed for cash or a cash equivalent;

16.  "Player terminals" means electronic or electromechanical terminals housed in cabinets with input devices and video screens or electromechanical displays on which players play electronic bonanza-style bingo games, electronic instant bingo games or electronic amusement games;

17.  "Independent testing laboratory" means a laboratory of national reputation that is demonstrably competent and qualified to scientifically test and evaluate devices for compliance with this Compact and to otherwise perform the functions assigned to it in this Compact.  An independent testing laboratory shall not be owned or controlled by the tribe, the enterprise, an organizational licensee as defined in the State-Tribal Gaming Act, the state, or any manufacturer, supplier or operator of gaming devices.  The selection of an independent testing laboratory for any purpose under this Compact shall be made from a list of one or more laboratories mutually agreed upon by the parties; provided that the parties hereby agree that any laboratory upon which the National Indian Gaming Commission has relied for such testing may be utilized for testing required by this Compact;

18.  "IGRA" means the Indian Gaming Regulatory Act, Pub. L. 100-497, Oct. 17, 1988, 102 Stat. 2467, codified at 25 U.S.C., Section 2701 et seq. and 18 U.S.C., Sections 1166 to 1168;

19.  "Nonhouse-banked card games" means any card game in which the tribe has no interest in the outcome of the game, including games played in tournament formats and games in which the tribe collects a fee from the player for participating, and all bets are placed in a common pool or pot from which all player winnings, prizes and direct costs are paid.  As provided herein, administrative fees may be charged by the tribe against any common pool in an amount equal to any fee paid the state; provided that the tribe may seed the pool as it determines necessary from time to time;

20.  "Patron" means any person who is on the premises of a gaming facility, for the purpose of playing covered games authorized by this Compact;

21.  "Principal" means, with respect to any entity, its sole proprietor or any partner, trustee, beneficiary or shareholder holding five percent (5%) or more of its beneficial or controlling ownership, either directly or indirectly, or any officer, director, principal management employee, or key employee thereof;

22.  "Rules and regulations" means the rules and regulations promulgated by the Tribal Compliance Agency for implementation of this Compact;

23.  "Standards" means the descriptions and specifications of electronic amusement games, electronic bonanza-style bingo games and electronic instant bingo games or components thereof as set forth in Sections 11 through 18 of the State-Tribal Gaming Act as enacted in 2004 or as amended pursuant to paragraph 27 of this Part or subsection D of Part 13 of this Compact, including technical specifications for component parts, requirements for cashless transaction systems, software tools for security and audit purposes, and procedures for operation of such games;

24.  "State" means the State of Oklahoma;

25.  "State Compliance Agency" ("SCA") means the state agency that has the authority to carry out the state's oversight responsibilities under this Compact, which shall be the Office of State Finance or its successor agency.  Nothing herein shall supplant the role or duties of the Oklahoma State Bureau of Investigation under state law.  The Oklahoma Horse Racing Commission and the Oklahoma Tax Commission shall have no role in regulating or oversight of any gaming conducted by a tribe;

26.  "Tribal Compliance Agency" ("TCA") means the tribal governmental agency that has the authority to carry out the tribe's regulatory and oversight responsibilities under this Compact.  Unless and until otherwise designated by the tribe, the TCA shall be the [Name of Tribe] Gaming Commission.  No covered game employee may be a member or employee of the TCA.  The tribe shall have the ultimate responsibility for ensuring that the TCA fulfills its responsibilities under this Compact.  The members of the TCA shall be subject to background investigations and licensed to the extent required by any tribal or federal law, and in accordance with subsection B of Part 7 of this Compact.  The tribe shall ensure that all TCA officers and agents are qualified for such position and receive ongoing training to obtain and maintain skills that are sufficient to carry out their responsibilities in accordance with industry standards;

27.  "State-Tribal Gaming Act" means the legislation in which this Model Tribal Gaming Compact is set forth and, at the tribe's option, amendments or successor statutes thereto;

28.  "Tribal law enforcement agency" means a police or security force established and maintained by the tribe pursuant to the tribe's powers of self-government to carry out law enforcement duties at or in connection with a facility; and

29.  "Tribe" means the [Name of Nation].

Part 4.  AUTHORIZATION OF COVERED GAMES

A.  The tribe and state agree that the tribe is authorized to operate covered games only in accordance with this Compact.  However, nothing in this Compact shall limit the tribe's right to operate any game that is Class II under IGRA and no Class II games shall be subject to the exclusivity payments set forth in Part 11 of this Compact.  In the case of electronic bonanza-style bingo games, there have been disagreements between tribes and federal regulators as to whether or not such games are Class II.  Without conceding that such games are Class III, the tribe has agreed to compact with the state to operate the specific type of electronic bonanza-style bingo game described in this Compact to remove any legal uncertainty as to the tribe's right to lawfully operate the game.  Should the electronic bonanza-style bingo game or the electronic instant bingo game described in this act be determined to be Class II by the NIGC or a federal court, then the tribe shall have the option to operate such games outside of this Compact; provided, any obligations pursuant to subsection F of Part 11 of this Compact shall not be affected thereby.

B.  A tribe shall not operate an electronic bonanza-style bingo game, an electronic instant bingo game or an electronic amusement game pursuant to this Compact until such game has been certified by an independent testing laboratory and the TCA as meeting the standards set out in the State-Tribal Gaming Act for electronic bonanza-style bingo games, electronic instant bingo games or electronic amusement games, as applicable or any standards contained in the Oklahoma Horse Racing Commission rules issued pursuant to subsection B of Section 9 the State-Tribal Gaming Act that modify the standards for such games that may be conducted by organizational licensees.  Provided, the tribe may rely on any certification of an electronic bonanza-style bingo game, an electronic instant bingo, or electronic amusement games by the Oklahoma Horse Racing Commission which was obtained by an organization licensee pursuant to the State-Tribal Gaming Act to establish certification compliance under this Compact.  The tribe may also rely on any certification of an electronic bonanza-style bingo game, electronic instant bingo or an electronic amusement game by the TCA obtained by another tribe which has entered into the model compact to establish certification compliance under this Compact.

Part 5.  RULES AND REGULATIONS; MINIMUM REQUIREMENTS FOR OPERATIONS

A.  Regulations.  At all times during the Term of this Compact, the tribe shall be responsible for all duties which are assigned to it, the enterprise, the facility, and the TCA under this Compact.  The tribe shall promulgate any rules and regulations necessary to implement this Compact, which at a minimum shall expressly include or incorporate by reference all provisions of Part 5 and the procedural requirements of Part 6 of this Compact.  Nothing in this Compact shall be construed to affect the tribe's right to amend its rules and regulations, provided that any such amendment shall be in conformity with this Compact.  The SCA may propose additional rules and regulations related to implementation of this Compact to the TCA at any time, and the TCA shall give good faith consideration to such suggestions and shall notify the SCA of its response or action with respect thereto.

B.  Compliance; Internal Control Standards.  All enterprises and facilities shall comply with, and all covered games approved under the procedures set forth in this Compact shall be operated in accordance with the requirements set forth in this Compact, including, but not limited to, those set forth in subsections C and D of this Part.  In addition, all enterprises and facilities shall comply with tribal internal control standards that provide a level of control that equals or exceeds those set forth in the National Indian Gaming Commission's Minimum Internal Control Standards (25 C.F.R., Part 542).

C.  Records.  In addition to other records required to be maintained herein, the enterprise or tribe shall maintain the following records related to implementation of this Compact in permanent form and as written or entered, whether manually or by computer, and which shall be maintained by the enterprise and made available for inspection by the SCA for no less than three (3) years from the date generated:

1.  A log recording all surveillance activities in the monitoring room of the facility, including, but not limited to, surveillance records kept in the normal course of enterprise operations and in accordance with industry standards; provided, notwithstanding anything to the contrary herein, surveillance records may, at the discretion of the enterprise, be destroyed if no incident has been reported within one (1) year following the date such records were made.  Records, as used in this Compact, shall include video tapes and any other storage media;

2.  Payout from the conduct of all covered games;

3.  Maintenance logs for all covered games gaming equipment used by the enterprise;

4.  Security logs as kept in the normal course of conducting and maintaining security at the facility, which at a minimum shall conform to industry practices for such reports.  The security logs shall document any unusual or nonstandard activities, occurrences or events at or related to the facility or in connection with the enterprise.  Each incident, without regard to materiality, shall be assigned a sequential number for each such report.  At a minimum, the security logs shall consist of the following information, which shall be recorded in a reasonable fashion noting:

a. the assigned number of the incident,

b. the date of the incident,

c. the time of the incident,

d. the location of the incident,

e. the nature of the incident,

f. the identity, including identification information, of any persons involved in the incident and any known witnesses to the incident, and

g. the tribal compliance officer making the report and any other persons contributing to its preparation;

5.  Books and records on all covered game activities of the enterprise shall be maintained in accordance with generally accepted accounting principles (GAAP); and

6.  All documents generated in accordance with this Compact.

D.  Use of Net Revenues.  Net revenues that the tribe receives from covered games are to be used for any one or more of those purposes permitted under IGRA:

1.  To fund tribal government operations or programs;

2.  To provide for the general welfare of the tribe and its members;

3.  To promote tribal economic development;

4.  To donate to charitable organizations; or

5.  To help fund operations of local government agencies.

E.  1.  The tribe's rules and regulations shall require the enterprise at a minimum to bar persons based on their prior conduct at the facility or who, because of their criminal history or association with criminal offenders, pose a threat to the integrity of the conduct of covered games.

2.  The TCA shall establish a list of the persons barred from the facility.

3.  The enterprise shall employ its best efforts to exclude persons on such list from entry into its facility; provided, neither persons who are barred but gain access to the facility, nor any other person, shall have any claim against the state, the tribe or the enterprise or any other person for failing to enforce such bar.

4.  Patrons who believe they may be playing covered games on a compulsive basis may request that their names be placed on the list.  All covered game employees shall receive training on identifying players who have a problem with compulsive playing and shall be instructed to ask them to leave.  Signs and other materials shall be readily available to direct such compulsive players to agencies where they may receive counseling.

F.  Audits.  1.  Consistent with 25 C.F.R., Section 571.12, Audit Standards, the TCA shall ensure that an annual independent financial audit of the enterprise's conduct of covered games subject to this Compact is secured.  The audit shall, at a minimum, examine revenues and expenses in connection with the conduct of covered games in accordance with generally accepted auditing standards and shall include, but not be limited to, those matters necessary to verify the determination of adjusted gross revenues and the basis of the payments made to the state pursuant to Part 11 of this Compact.

2.  The auditor selected by the TCA shall be a firm of known and demonstrable experience, expertise and stature in conducting audits of this kind and scope.

3.  The audit shall be concluded within five (5) months following the close of each calendar year, provided that extensions may be requested by the tribe and shall not be refused by the state where the circumstances justifying the extension request are beyond the tribe's control.

4.  The audit of the conduct of covered games may be conducted as part of or in conjunction with the audit of the enterprise, but if so conducted shall be separately stated for the reporting purposes required herein.

5.  The audit shall conform to generally accepted auditing standards.  As part of the audit report, the auditor shall certify to the TCA that, in the course of the audit, the auditor discovered no matters within the scope of the audit which were determined or believed to be in violation of any provision of this Compact.

6.  The enterprise shall assume all costs in connection with the audit.

7.  The audit report for the conduct of covered games shall be submitted to the SCA within thirty (30) days of completion.  The auditor's work papers concerning covered games shall be made available to the SCA upon request.

8.  Representatives of the SCA may, upon request, meet with the auditors to discuss the work papers, the audit or any matters in connection therewith; provided, such discussions are limited to covered games information and pursue legitimate state covered games interests.

G.  Rules for Play of and Prizes for Covered Games.  Summaries of the rules for playing covered games and winning prizes shall be visibly displayed in the facility.  Complete sets of rules shall be available in pamphlet form in the facility.

H.  Supervisory Line of Authority.  The enterprise shall provide the TCA and SCA with a chart of the supervisory lines of authority with respect to those directly responsible for the conduct of covered games, and shall promptly notify those agencies of any material changes thereto.

I.  Sale of Alcoholic Beverages.  The sale and service of alcoholic beverages in a facility shall be in compliance with state, federal and tribal law in regard to the licensing and sale of such beverages.

J.  Age Restrictions.  No person who would not be eligible to be a patron of a pari-mutuel system of wagering pursuant to the provisions of subsection B of Section 208.4 of Title 3A of the Oklahoma Statutes shall be admitted into any area in a facility where covered games are played, nor be permitted to operate, or obtain a prize from or in connection with the operation of, any covered game, directly or indirectly.

K.  Destruction of Documents.  Enterprise books, records and other materials documenting the conduct of covered games shall be destroyed only in accordance with rules and regulations adopted by the TCA, which at a minimum shall provide as follows:

1.  Material that might be utilized in connection with a potential tort claim pursuant to Part 6 of this Compact, including, but not limited to, incident reports, surveillance records, statements, and the like, shall be maintained at least one (1) year beyond the time which a claim can be made under Part 6 of this Compact or, if a tort claim is made, beyond the final disposition of such claim;

2.  Material that might be utilized in connection with a prize claim, including but not limited to incident reports, surveillance records, statements, and the like, shall be maintained at least one hundred eighty (180) days beyond the time which a claim can be made under Part 6 of this Compact or, if a prize claim is made, beyond the final disposition of such claim; and

3.  Notwithstanding anything herein to the contrary, all enterprise books and records with respect to the conduct of covered games or the operation of the enterprise, including, but not limited to, all interim and final financial and audit reports and materials related thereto which have been generated in the ordinary course of business, shall be maintained for the minimum period of three (3) years.

L.  Location.  The tribe may establish and operate enterprises and facilities that operate covered games only on its Indian lands as defined by IGRA.  The tribe shall notify the SCA of the operation of any new facility following the effective date of this Compact.  Nothing herein shall be construed as expanding or otherwise altering the term "Indian lands", as that term is defined in the IGRA, nor shall anything herein be construed as altering the federal process governing the tribal acquisition of "Indian lands" for gaming purposes.

M.  Records of Covered Games.  The TCA shall keep a record of, and shall report at least quarterly to the SCA, the number of covered games in each facility, by the name or type of each and its identifying number.

PART 6.  TORT CLAIMS; PRIZE CLAIMS; LIMITED CONSENT TO SUIT

A.  Tort Claims.  The enterprise shall ensure that patrons of a facility are afforded due process in seeking and receiving just and reasonable compensation for a tort claim for personal injury or property damage against the enterprise arising out of incidents occurring at a facility, hereinafter "tort claim", as follows:

1.  During the term of this Compact, the enterprise shall maintain public liability insurance for the express purposes of covering and satisfying tort claims.  The insurance shall have liability limits of not less than Two Hundred Fifty Thousand Dollars ($250,000.00) for any one person and Two Million Dollars ($2,000,000.00) for any one occurrence for personal injury, and One Million Dollars ($1,000,000.00) for any one occurrence for property damage, hereinafter the "limit of liability", or the corresponding limits under the Governmental Tort Claims Act, whichever is greater.  No tort claim shall be paid, or be the subject of any award, in excess of the limit of liability;

2.  The tribe consents to suit on a limited basis with respect to tort claims subject to the limitations set forth in this subsection and subsection C of this Part.  No consents to suit with respect to tort claims, or as to any other claims against the tribe shall be deemed to have been made under this Compact, except as provided in subsections B and C of this Part;

3.  The enterprise's insurance policy shall include an endorsement providing that the insurer may not invoke tribal sovereign immunity in connection with any claim made within the limit of liability if the claim complies with the limited consent provisions of subsection C of this Part.  Copies of all such insurance policies shall be forwarded to the SCA;

4.  Any patron having a tort claim shall file a written tort claim notice by delivery to the enterprise or the TCA.  The date the tort claim notice is filed with the enterprise or the TCA shall be deemed the official date of filing the tort claim notice.  The tort claim notice shall be filed within one (1) year of the date of the event which allegedly caused the claimed loss.  Failure to file the tort claim notice during such period of time shall forever bar such tort claim; provided that a tort claim notice filed with the enterprise or the TCA more than ninety (90) days, but within one (1) year, after the event shall be deemed to be timely filed, but any judgment thereon shall be reduced by ten percent (10%).

5.  If the tort claim notice is filed with the TCA, the TCA shall forward a copy of the tort claim to the enterprise and the SCA within forty-eight (48) hours of filing, and if the tort claim notice is filed with the enterprise, the enterprise shall forward a copy of the tort claim to the TCA and the SCA within forty-eight (48) hours of filing;

6.  The tort claim notice shall state the date, time, place and circumstances of the incident upon which the tort claim is based, the identity of any persons known to have information regarding the incident, including employees or others involved in or who witnessed the incident, the amount of compensation and the basis for said relief; the name, address and telephone number of the claimant, and the name, address and telephone number of any representative authorized to act or settle the claim on behalf of the claimant;

7.  All tort claim notices shall be signed by the claimant.  The rules and regulations may additionally require that the tort claim notices be signed under oath.  The rules and regulations may also require that as a condition of prosecuting tort claims, the claimant shall appear to be interviewed or deposed at least once under reasonable circumstances, which shall include the attendance of the claimant's legal counsel if requested; provided that the enterprise shall afford claimant at least thirty (30) days' written notice of the interview or deposition; and provided further that the claimant's failure to appear without cause for any interview or deposition properly noticed pursuant to this paragraph shall be deemed a voluntary withdrawal of the tort claim;

8.  The enterprise shall promptly review, investigate, and make a determination regarding the tort claim.  Any portion of a tort claim which is unresolved shall be deemed denied if the enterprise fails to notify the claimant in writing of its approval within ninety (90) days of the filing date, unless the parties by written agreement extend the date by which a denial shall be deemed issued if no other action is taken.  Each extension shall be for no more than ninety (90) days, but there shall be no limit on the number of written agreements for extensions, provided that no written agreement for extension shall be valid unless signed by the claimant and an authorized representative of the enterprise.  The claimant and the enterprise may continue attempts to settle a claim beyond an extended date; provided, settlement negotiations shall not extend the date of denial in the absence of a written agreement for extension as required by this paragraph;

9.  A judicial proceeding for any cause arising from a tort claim may be maintained in accordance with and subject to the limitations of subsection C of this Part only if the following requirements have been met:

a. the claimant has followed all procedures required by this Part, including, without limitation, the delivery of a valid and timely written tort claim notice to the enterprise,

b. the enterprise has denied the tort claim, and

c. the claimant has filed the judicial proceeding no later than the one-hundred-eightieth day after denial of the claim by the enterprise; provided, that neither the claimant nor the enterprise may agree to extend the time to commence a judicial proceeding; and

10.  Notices explaining the procedure and time limitations with respect to making a tort claim shall be prominently posted in the facility.  Such notices shall explain the method and places for making a tort claim, that this procedure is the exclusive method of making a tort claim, and that claims that do not follow these procedures shall be forever barred.  The enterprise shall make pamphlets containing the requirements in this subsection readily available to all patrons of the facility and shall provide such pamphlets to a claimant within five (5) days of the filing of a claim.

B.  Prize Claims.  The enterprise shall ensure that patrons of a facility are afforded due process in seeking and receiving just and reasonable compensation arising from a patron's dispute, in connection with his or her play of any covered game, the amount of any prize which has been awarded, the failure to be awarded a prize, or the right to receive a refund or other compensation, hereafter "prize claim", as follows:

1.  The tribe consents to suit on a limited basis with respect to prize claims against the enterprise only as set forth in subsection C of this Part; no consents to suit with respect to prize claims, or as to any other claims against the tribe shall be deemed to have been made under this Compact, except as provided in subsections A and C of this Part;

2.  The maximum amount of any prize claim shall be the amount of the prize which the claimant establishes he or she was entitled to be awarded, hereafter "prize limit";

3.  Any patron having a prize claim shall file a written prize claim notice by delivery to the enterprise or the TCA.  The date the prize claim is filed with the enterprise or the TCA shall be deemed the official date of filing the prize claim notice.  The prize claim notice shall be filed within ten (10) days of the event which is the basis of the claim.  Failure to file the prize claim notice during such period of time shall forever bar such prize claim;

4.  If the prize claim notice is filed with the TCA, the TCA shall forward a copy of the prize claim to the enterprise and the SCA within forty-eight (48) hours of its filing; and if the prize claim notice is filed with the enterprise, the enterprise shall forward a copy of the tort claim to the TCA and the SCA within forty-eight (48) hours of filing;

5.  The written prize claim notice shall state the date, time, place and circumstances of the incident upon which the prize claim is based, the identity of any persons known to have information regarding the incident, including employees or others involved in or who witnessed the incident, the amount demanded and the basis for said amount, the name, address and telephone number of the claimant, and the name, address and telephone number of any representative authorized to act or settle the claim on behalf of the claimant;

6.  All notices of prize claims shall be signed by the claimant.  The rules and regulations may additionally require that the prize claim notices be signed under oath;

7.  The enterprise shall promptly review, investigate and make a determination regarding the prize claim.  Claimants shall cooperate in providing information, including personal sworn statements and agreeing to be interviewed, as the enterprise shall reasonably request.  The claimant is permitted to have counsel present during any such interview;

8.  If the prize claim is not resolved within seventy-two (72) hours from the time of filing the claim in accordance with paragraph 5 of this subsection, the TCA shall immediately notify the SCA in writing that the claim has not been resolved;

9.  In the event the claim is resolved, the TCA shall not be obligated to report that fact to the SCA, but shall make TCA reports available for review;

10.  Any portion of a prize claim which is unresolved shall be deemed denied if the enterprise fails to notify the claimant in writing of its approval within thirty (30) days of the filing date, unless the parties agree by written agreement to extend the date.  Each extension shall be for no more than thirty (30) days, but there shall be no limit on the number of written agreements for extensions; provided, that no written agreements for extension shall be valid unless signed by the claimant and an authorized representative of the TCA.  The claimant and the enterprise may continue attempts to settle a claim beyond an extended date; provided, settlement negotiations shall not extend the date of denial in the absence of a written extension required by this paragraph;

11.  A judicial proceeding for any cause arising from a prize claim may be maintained in accordance with and subject to the limitations of subsection C of this Part only if the following requirements have been met:

a. the claimant has followed all procedures required by this Part, including without limitation, the delivery of a valid and timely written prize claim notice to the enterprise,

b. the enterprise has denied the prize claim, and

c. the claimant has filed the judicial proceeding no later than one hundred eighty (180) days after denial of the claim by the enterprise; provided that neither the claimant nor the enterprise may extend the time to commence a judicial proceeding; and

12.  Notices explaining the procedure and time limitations with respect to making a prize claim shall be prominently posted in the facility.  Such notices shall explain the method and places for making claims, that this procedure is the exclusive method of making a prize claim, and that claims that do not follow this procedure shall be forever barred.  The enterprise shall make pamphlets containing the requirements in this subsection readily available to all patrons of the facility and shall provide such pamphlets to a claimant by the TCA within five (5) days of the filing date of a claim.

C.  Limited Consent to Suit for Tort Claims and Prize Claims.  The tribe consents to suit against the enterprise in a court of competent jurisdiction with respect to a tort claim or prize claim if all requirements of paragraph 9 of subsection A or all requirements of paragraph 11 of subsection B of this Part have been met; provided that such consent shall be subject to the following additional conditions and limitations:

1.  For tort claims, consent to suit is granted only to the extent such claim or any award or judgment rendered thereon does not exceed the limit of liability.  Under no circumstances shall any consent to suit be effective as to any award which exceeds such applicable amounts.  This consent shall only extend to the patron actually claiming to have been injured.  A tort claim shall not be assignable.  In the event any assignment of the tort claim is made in violation of this Compact, or any person other than the patron claiming the injury becomes a party to any action hereunder, this consent shall be deemed revoked for all purposes.  Notwithstanding the foregoing, consent to suit shall not be revoked if an action on a tort claim is filed by (i) a court appointed representative of a claimant's estate, (ii) an indispensable party, or (iii) a health provider or other party subrogated to the claimant's rights by virtue of any insurance policy; provided, that nothing herein is intended to, or shall constitute a consent to suit against the enterprise as to such party except to the extent such party's claim is:

a. in lieu of and identical to the claim that would have been made by the claimant directly but for the appointment of said representative or indispensable party, and participation of such other party is in lieu of and not in addition to pursuit of the claim by the patron, and

b. the claim of such other party would have been subject to a consent to suit hereunder if it had been made by the claimant directly; and

2.  For prize claims, consent is granted only to the extent such claim does not exceed the prize limit.  Under no circumstances shall any award exceed the prize limit.  This consent shall only extend to the patron actually claiming to have engaged in the play of a covered game on which the claim is based.  Prize claims shall not be assignable.  In the event any assignment of the prize claim is made, or any person other than the claimant entitled to make the claim becomes a party to any action hereunder, this consent shall be deemed revoked for all purposes.  Notwithstanding the foregoing, consent to suit shall not be revoked if an action on a prize claim is filed by (i) a court-appointed representative of a claimant's estate, or (ii) an indispensable party, provided that nothing herein is intended to, or shall constitute a consent to suit against the enterprise as to such party except to the extent such party's claim is:

a. in lieu of and identical to the claim that would have been made by the claimant directly but for the appointment of said representative or indispensable party, and participation of such other party is in lieu of and not in addition to pursuit of the claim by the patron, and

b. the claim of such other party would have been subject to a consent to suit hereunder if it had been made by the claimant directly.

D.  Remedies in the Event of No or Inadequate Insurance for Tort Claim.  In the event a tort claim is made and there is no, or inadequate, insurance in effect as required under this Compact, the enterprise shall be deemed to be in default hereunder unless, within ten (10) days of a demand by the SCA or a claimant to do so, the enterprise has posted in an irrevocable escrow account at a state or federally chartered bank which is not owned or controlled by the tribe, sufficient cash, a bond or other security sufficient to cover any award that might be made within the limits set forth in paragraph 1 of subsection A of this Part, and informs the claimant and the state of:

1.  The posting of the cash or bond;

2.  The means by which the deposit can be independently verified as to the amount and the fact that it is irrevocable until the matter is finally resolved;

3.  The right of the claimant to have this claim satisfied from the deposit if the claimant is successful on the claim; and

4.  The notice and hearing opportunities in accordance with the tribe's tort law, if any, otherwise in accordance with principles of due process, which will be afforded to the claimant so that the intent of this Compact to provide claimants with a meaningful opportunity to seek a just remedy under fair conditions will be fulfilled.

Part 7.  ENFORCEMENT OF COMPACT PROVISIONS

A.  The tribe and TCA shall be responsible for regulating activities pursuant to this Compact.  As part of its responsibilities, the tribe shall require the enterprise do the following:

1.  Operate the conduct of covered games in compliance with this Compact, including, but not limited to, the standards and the tribe's rules and regulations;

2.  Take reasonable measures to assure the physical safety of enterprise patrons and personnel, prevent illegal activity at the facility, and protect any rights of patrons under the Indian Civil Rights Act, 25 U.S.C., Sec. 1302-1303;

3.  Promptly notify appropriate law enforcement authorities of persons who may be involved in illegal acts in accordance with applicable law;

4.  Assure that the construction and maintenance of the facility meets or exceeds federal and tribal standards for comparable buildings; and

5.  Prepare adequate emergency access plans to ensure the health and safety of all covered game patrons.  Upon the finalization of emergency access plans, the TCA or enterprise shall forward copies of such plans to the SCA.

B.  All licenses for members and employees of the TCA shall be issued according to the same standards and terms applicable to facility employees.  The TCA shall employ qualified compliance officers under the authority of the TCA.  The compliance officers shall be independent of the enterprise, and shall be supervised and accountable only to the TCA.  A TCA compliance officer shall be available to the facility during all hours of operation upon reasonable notice, and shall have immediate access to any and all areas of the facility for the purpose of ensuring compliance with the provisions of this Compact.  The TCA shall investigate any such suspected or reported violation of this Compact and shall require the enterprise to correct such violations.  The TCA shall officially enter into its files timely written reports of investigations and any action taken thereon, and shall forward copies of such reports to the SCA within fifteen (15) days of such filing.  Any such violations shall be reported immediately to the TCA, and the TCA shall immediately forward the same to the SCA.  In addition, the TCA shall promptly report to the SCA any such violations which it independently discovers.

C.  In order to develop and foster a positive and effective relationship in the enforcement of the provisions of this Compact, representatives of the TCA and the SCA shall meet, not less than on an annual basis, to review past practices and examine methods to improve the regulatory scheme created by this Compact.  The meetings shall take place at a location mutually agreed to by the TCA and the SCA.  The SCA, prior to or during such meetings, shall disclose to the TCA any concerns, suspected activities, or pending matters reasonably believed to possibly constitute violations of this Compact by any person, organization or entity, if such disclosure will not compromise the interest sought to be protected.

Part 8.  STATE MONITORING OF COMPACT

A.  The SCA shall, pursuant to the provisions of this Compact, have the authority to monitor the conduct of covered games to ensure that the covered games are conducted in compliance with the provisions of this Compact.  In order to properly monitor the conduct of covered games, agents of the SCA shall have reasonable access to all areas of the facility related to the conduct of covered games as provided herein:

1.  Access to the facility by the SCA shall be during the facility's normal operating hours only; provided that to the extent such inspections are limited to areas of the facility where the public is normally permitted, SCA agents may inspect the facility without giving prior notice to the enterprise;

2.  Any suspected or claimed violations of this Compact or of law shall be directed in writing to the TCA; SCA agents shall not interfere with the functioning of the enterprise; and

3.  Before SCA agents enter any nonpublic area of the facility, they shall provide proper photographic identification to the TCA.  SCA agents shall be accompanied in nonpublic areas of the facility by a TCA agent.  A one-hour notice by SCA to the TCA may be required to assure that a TCA officer is available to accompany SCA agents at all times.

B.  Subject to the provisions herein, agents of the SCA shall have the right to review and copy documents of the enterprise related to its conduct of covered games.  The review and copying of such documents shall be during normal business hours or hours otherwise at tribe's discretion.  However, the SCA shall not be permitted to copy those portions of any documents of the enterprise related to its conduct of covered games that contain business or marketing strategies or other proprietary and confidential information of the enterprise, including, but not limited to, customer lists, business plans, advertising programs, marketing studies, and customer demographics or profiles.  No documents of the enterprise related to its conduct of covered games or copies thereof shall be released to the public by the state under any circumstances.  All such documents shall be deemed confidential documents owned by the tribe and shall not be subject to public release by the state.

C.  At the completion of any SCA inspection or investigation, the SCA shall forward a written report thereof to the TCA.  The TCA shall be apprised on a timely basis of all pertinent, nonconfidential information regarding any violation of federal, state, or tribal laws, the rules or regulations, or this Compact.  Nothing herein prevents the SCA from contacting tribal or federal law enforcement authorities for suspected criminal wrongdoing involving the TCA.  TCA may interview SCA inspectors upon reasonable notice and examine work papers and SCA in the same fashion that SCA inspectors may examine auditors' notes and make auditor inquiry unless providing such information to the TCA will compromise the interests sought to be protected.  If the SCA determines that providing the information to the TCA will compromise the interests sought to be protected, then the SCA shall provide such information to the tribe in accordance with Part 13 of this Compact.

D.  Nothing in this Compact shall be deemed to authorize the state to regulate the tribe's government, including the TCA, or to interfere in any way with the tribe's selection of its governmental officers, including members of the TCA; provided, however, the SCA and the tribe, upon request of the tribe, shall jointly employ, at the tribe's expense, an independent firm to perform on behalf of the SCA the duties set forth in subsections A and B of this Part.

Part 9.  JURISDICTION

This Compact shall not alter tribal, federal or state civil adjudicatory or criminal jurisdiction.

Part 10.  LICENSING

A.  1.  Except as provided in paragraph 4 of Part 3, no covered game employee shall be employed at a facility or by an enterprise unless such person is licensed in accordance with this Compact.  In addition to the provisions of this Part which are applicable to the licensing of all covered game employees, the requirements of 25 C.F.R., Part 556, Background Investigations for Primary Management Officials and Key Employees, and 25 C.F.R., Part 558, Gaming Licenses for Key Employees and Primary Management Officials, apply to Key Employees and Primary Management Officials of the facility and enterprise.

2.  All prospective covered game employees shall apply to the TCA for a license.  Licenses shall be issued for periods of no more than two (2) years, after which they may be renewed only following review and update of the information upon which the license was based; provided, the TCA may extend the period in which the license is valid for a reasonable time pending the outcome of any investigation being conducted in connection with the renewal of such license.  In the event the SCA contends that any such extension is unreasonable, it may seek resolution of that issue pursuant to Part 11 of this Compact.

3.  The application process shall require the TCA to obtain sufficient information and identification from the applicant to permit a background investigation to determine if a license should be issued in accordance with this Part and the rules and regulations.  The TCA shall obtain information about a prospective covered game employee that includes:

a. full name, including any aliases by which applicant has ever been known,

b. social security number,

c. date and place of birth,

d. residential addresses for the past five (5) years,

e. employment history for the past five (5) years,

f. driver license number,

g. all licenses issued and disciplinary charges filed, whether or not discipline was imposed, by any state or tribal regulatory authority,

h. all criminal arrests and proceedings, except for minor traffic offenses, to which the applicant has been a party,

i. a set of fingerprints,

j. a current photograph,

k. military service history, and

l. any other information the TCA determines is necessary to conduct a thorough background investigation.

4.  Upon obtaining the required initial information from a prospective covered game employee, the TCA shall forward a copy of such information to the SCA, along with any determinations made with respect to the issuance or denial of a temporary or permanent license.  The SCA may conduct its own background investigation of the applicant at SCA expense, shall notify the TCA of such investigation within a reasonable time from initiation of the investigation, and shall provide a written report to the TCA of the outcome of such investigation within a reasonable time from the receipt of a request from the TCA for such information.  SCA inspector field notes and the SCA inspector shall be available upon reasonable notice for TCA review and inquiry.

5.  The TCA may issue a temporary license for a period not to exceed ninety (90) days, and the enterprise may employ on a probationary basis, any prospective covered game employee who represents in writing that he or she meets the standards set forth in this Part, provided the TCA or enterprise is not in possession of information to the contrary.  The temporary license shall expire at the end of the ninety-day period or upon issuance or denial of a permanent license, whichever event occurs first.  Provided that the temporary license period may be extended at the discretion of the TCA so long as good faith efforts are being made by the applicant to provide required information, or the TCA is continuing to conduct its investigation or is waiting on information from others, and provided further that in the course of such temporary or extended temporary licensing period, no information has come to the attention of the TCA which, in the absence of countervailing information then in the record, would otherwise require denial of license.  A permanent license shall be issued or denied within a reasonable time following the completion of the applicant's background investigation.

6.  In covered gaming the tribe shall not employ and shall terminate, and the TCA shall not license and shall revoke a license previously issued to, any covered game employee who:

a. has been convicted of any felony or an offense related to any covered games or other gaming activity,

b. has knowingly and willfully provided false material, statements or information on his or her employment application, or

c. is a person whose prior activities, criminal record, or reputation, habits, and associations pose a threat to the public interest or to the effective regulation and control of the conduct of covered games, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of covered games or the carrying on of the business and financial arrangements incidental thereto.

7.  The SCA may object to the employment of any individual by the enterprise based upon the criteria set forth in paragraph 6 of subsection A of this Part.  Such objection shall be in writing setting forth the basis of the objection.  The SCA inspector's work papers, notes and exhibits which formed the SCA conclusion shall be available upon reasonable notice for TCA review.  The enterprise shall have discretion to employ an individual over the objection of the SCA.

8.  The TCA shall have the discretion to initiate or continue a background investigation of any licensee or license applicant and to take appropriate action with respect to the issuance or continued validity of any license at any time, including suspending or revoking such license.

9.  The TCA shall require all covered game employees to wear, in plain view, identification cards issued by the TCA which include a photograph of the employee, his or her first name, a four-digit identification number unique to the license issued to the employee, a tribal seal or signature verifying official issuance of the card, and a date of expiration, which shall not extend beyond such employee's license expiration date.

B.  1.  Any person or entity who, directly or indirectly, provides or is likely to provide at least Twenty-five Thousand Dollars ($25,000.00) in goods or services to the enterprise in any twelve-month period, or who has received at least Twenty-five Thousand Dollars ($25,000.00) for goods or services provided to the enterprise in any consecutive twelve-month period within the immediately preceding twenty-four-month period, or any person or entity who provides through sale, lease, rental or otherwise covered games, or parts, maintenance or service in connection therewith to the tribe or the enterprise at any time and in any amount, shall be licensed by the TCA prior to the provision thereof.  Provided, that attorneys or certified public accountants and their firms shall be exempt from the licensing requirement herein to the extent that they are providing services covered by their professional licenses.

2.  Background investigations and licensing shall follow the same process and apply the same criteria as for covered game employees set forth in paragraph 6 of subsection A of this Part.

3.  In the case of a license application of any entity, all principals thereof shall be subjected to the same background investigation required for the licensing of a covered game employee, but no license as such need be issued; provided, no license shall be issued to the entity if the TCA determines that one or more of its principals will be persons who would not be qualified to receive a license if they applied as covered game employees.

4.  Nothing herein shall prohibit the TCA from processing and issuing a license to a principal in his or her own name.

5.  Licenses issued under this subsection shall be reviewed at least every two (2) years for continuing compliance, and shall be promptly revoked if the licensee is determined to be in violation of the standards set forth in paragraph 6 of subsection A of this Part.  In connection with such a review, the TCA shall require the person or entity to update all information provided in the previous application.

6.  The enterprise shall not enter into, or continue to make payments pursuant to, any contract or agreement for the provision of goods or services with any person or entity who does not meet the requirements of this Part including, but not limited to, any person or entity whose application to the TCA for a license has been denied, or whose license has expired or been suspended or revoked.

7.  Pursuant to 25 C.F.R., Part 533, all management contracts must be approved by the Chair of the National Indian Gaming Commission.  The SCA shall be notified promptly after any such approval.

8.  In addition to any licensing criteria set forth above, if any person or entity seeking licensing under this subsection is to receive any fee or other payment based on the revenues or profits of the enterprise, the TCA may take into account whether or not such fee or other payment is fair in light of market conditions and practices.

C.  1.  Subject to the exceptions set forth in paragraph 4 of this subsection, any person or entity extending financing, directly or indirectly, to the facility or enterprise in excess of Fifty Thousand Dollars ($50,000.00) in any twelve-month period shall be licensed prior to providing such financing.  Principals thereof shall be subjected to background investigations and determinations in accordance with the procedures and standards set forth in subsection A of this Part.  Licenses issued under this section shall be reviewed at least every two (2) years for continuing compliance, and shall be promptly revoked if the licensee is determined to be in violation of the standards set forth in paragraph 6 of subsection A of this Part.  In connection with such a review, the TCA shall require the person or entity to update all information provided in the previous application.

2.  The SCA shall be notified of all financing and loan transactions with respect to covered games or supplies in which the amount exceeds Fifty Thousand Dollars ($50,000.00) in any twelve-month period, and shall be entitled to review copies of all agreements and documents in connection therewith.

3.  A supplier of goods or services who provides financing exclusively in connection with the sale or lease of covered games equipment or supplies shall be licensed solely in accordance with licensing procedures applicable, if at all, to such suppliers herein.

4.  Financing provided by a federally regulated or state-regulated bank, savings and loan, or trust, or other federally or state-regulated lending institution; any agency of the federal, state, tribal or local government; or any person or entity, including, but not limited to, an institutional investor who, alone or in conjunction with others, lends money through publicly or commercially traded bonds or other commercially traded instruments, including but not limited to the holders of such bonds or instruments or their assignees or transferees, or which bonds or commercially traded instruments are underwritten by any entity whose shares are publicly traded or which underwriter, at the time of the underwriting, has assets in excess of One Hundred Million Dollars ($100,000,000.00), shall be exempt from the licensing and background investigation requirements in subsection B of this Part or this subsection.

D.  In the event the SCA objects to a lender, vendor or any other person or entity within subsection B or C of this Part seeking to do business with the enterprise, or to the continued holding of a license by such person or entity, it may notify the TCA of its objection.  The notice shall set forth the basis of the objection with sufficient particularity to enable the TCA to investigate the basis of the objection.  The SCA inspector and SCA inspector field notes shall be available for TCA review and inquiry.  Within a reasonable time after such notification, the TCA shall report to the SCA on the outcome of its investigation and of any action taken or decision not to take action.

Part 11.  EXCLUSIVITY AND FEES

A.  The parties acknowledge and recognize that this Compact provides tribes with substantial exclusivity and, consistent with the goals of IGRA, special opportunities for tribal economic opportunity through gaming within the external boundaries of Oklahoma in respect to the covered games.  In consideration thereof, so long as the state does not change its laws after the effective date of this Compact to permit the operation of any additional form of gaming by any such organization licensee, or change its laws to permit any additional electronic or machine gaming within Oklahoma, the tribe agrees to pay the following fees:

1.  The tribe covenants and agrees to pay to the state a fee derived from covered game revenues calculated as set forth in paragraph 2 of this subsection.  Such fee shall be paid no later than the twentieth day of the month for revenues received by the tribe in the preceding month; and

2.  The fee shall be:

a. four percent (4%) of the first Ten Million Dollars ($10,000,000.00) of adjusted gross revenues received by a tribe in a calendar year from the play of electronic amusement games, electronic bonanza-style bingo games and electronic instant bingo games,

b. five percent (5%) of the next Ten Million Dollars ($10,000,000.00) of adjusted gross revenues received by a tribe in a calendar year from the play of electronic amusement games, electronic bonanza-style bingo games and electronic instant bingo games,

c. six percent (6%) of all subsequent adjusted gross revenues received by a tribe in a calendar year from the play of electronic amusement games, electronic bonanza-style bingo games and electronic instant bingo games, and

d. ten percent (10%) of the monthly net win of the common pool(s) or pot(s) from which prizes are paid for nonhouse-banked card games.  The tribe is entitled to keep an amount equal to state payments from the common pool(s) or pot(s) as part of its cost of operating the games.

Payments of such fees shall be made to the Treasurer of the State of Oklahoma.  Nothing herein shall require the allocation of such fees to particular state purposes, including, but not limited to, the actual costs of performing the state's regulatory responsibilities hereunder.

B.  Annual oversight assessment.  In addition to the fee provided for in subsection A of this Part, the state shall be entitled to payment for its costs incurred in connection with the oversight of covered games to the extent provided herein, "annual oversight assessment".  The annual oversight assessment, which shall be Thirty-five Thousand Dollars ($35,000.00), shall be determined and paid in advance on a fiscal year basis for each twelve (12) months ending on June 30 of each year.

C.  Upon the effective date of this Compact, the tribe shall deposit with the SCA the sum of Fifty Thousand Dollars ($50,000.00) ("start-up assessment").  The purpose of the start-up assessment shall be to assist the state in initiating its administrative and oversight responsibilities hereunder and shall be a one-time payment to the state for such purposes.

D.  Nothing in this Compact shall be deemed to authorize the state to impose any tax, fee, charge or assessment upon the tribe or enterprise except as expressly authorized pursuant to this Compact; provided that, to the extent that the tribe is required under federal law to report prizes awarded, the tribe agrees to copy such reports to the SCA.

E.  In consideration for the covenants and agreements contained herein, the state agrees that it will not, during the term of this Compact, permit the nontribal operation of any machines or devices to play covered games or electronic or mechanical gaming devices otherwise presently prohibited by law within the state in excess of the number and outside of the designated locations authorized by the State-Tribal Gaming Act.  The state recognizes the importance of this provision to the tribe and agrees, in the event of a breach of this provision by the state, to require any nontribal entity which operates any such devices or machines in excess of such number or outside of the designated location to remit to the state at least quarterly no less than fifty percent (50%) of any increase in the entities' adjusted gross revenues following the addition of such excess machines.  The state further agrees to remit at least quarterly to eligible tribes, as liquidated damages, a sum equal to fifty percent (50%) of any increase in the entities' adjusted gross revenues following the addition of such excess machines.  For purposes of this Part, "eligible tribes" means those tribes which have entered into this Compact and are operating gaming pursuant to this Compact within forty-five (45) miles of an entity which is operating covered game machines in excess of the number authorized by, or outside of the location designated by, the State-Tribal Gaming Act.  Such liquidated damages shall be allocated pro rata to eligible tribes based on the number of covered game machines operated by each Eligible Tribe in the time period when such adjusted gross revenues were generated.

F.  In consideration for the covenants and agreements contained herein, the tribe agrees that in the event it has currently or locates in the future a facility within a radius of twenty (20) miles from a recipient licensee as that term is defined in subsection K of Section 4 of the State-Tribal Gaming Act that it shall comply with the requirements of subsection K of Section 4 of the State-Tribal Gaming Act.

Part 12.  DISPUTE RESOLUTION

In the event that either party to this Compact believes that the other party has failed to comply with any requirement of this Compact, or in the event of any dispute hereunder, including, but not limited to, a dispute over the proper interpretation of the terms and conditions of this Compact, the following procedures may be invoked:

1.  The goal of the parties shall be to resolve all disputes amicably and voluntarily whenever possible.  A party asserting noncompliance or seeking an interpretation of this Compact first shall serve written notice on the other party.  The notice shall identify the specific Compact provision alleged to have been violated or in dispute and shall specify in detail the asserting party's contention and any factual basis for the claim.  Representatives of the tribe and state shall meet within thirty (30) days of receipt of notice in an effort to resolve the dispute;

2.  Subject to the limitation set forth in paragraph 3 of this Part, either party may refer a dispute arising under this Compact to arbitration under the rules of the American Arbitration Association (AAA), subject to enforcement or pursuant to review as provided by paragraph 3 of this Part by a federal district court.  The remedies available through arbitration are limited to enforcement of the provisions of this Compact.  The parties consent to the jurisdiction of such arbitration forum and court for such limited purposes and no other, and each waives immunity with respect thereto.  One arbitrator shall be chosen by the parties from a list of qualified arbitrators to be provided by the AAA.  If the parties cannot agree on an arbitrator, then the arbitrator shall be named by the AAA.  The expenses of arbitration shall be borne equally by the parties.

A party asserting noncompliance or seeking an interpretation of this Compact under this section shall be deemed to have certified that to the best of the party's knowledge, information, and belief formed after reasonable inquiry, the claim of noncompliance or the request for interpretation of this Compact is warranted and made in good faith and not for any improper purpose, such as to harass or to cause unnecessary delay or the needless incurring of the cost of resolving the dispute.  If the dispute is found to have been initiated in violation of this Part, the Arbitrator, upon request or upon his or her own initiative, shall impose upon the violating party an appropriate sanction, which may include an award to the other party of its reasonable expenses incurred in having to participate in the arbitration; and

3.  Notwithstanding any provision of law, either party to the Compact may bring an action against the other in a federal district court for the de novo review of any arbitration award under paragraph 2 of this Part.  The decision of the court shall be subject to appeal.  Each of the parties hereto waives immunity and consents to suit therein for such limited purposes, and agrees not to raise the Eleventh Amendment to the United States Constitution or comparable defense to the validity of such waiver.

Nothing herein shall be construed to authorize a money judgment other than for damages for failure to comply with an arbitration decision requiring the payment of monies.

Part 13.  CONSTRUCTION OF COMPACT; FEDERAL APPROVAL

A.  Each provision, section, and subsection of this Compact shall stand separate and independent of every other provision, section, or subsection.  In the event that a federal district court shall find any provision, section, or subsection of this Compact to be invalid, the remaining provisions, sections, and subsections of this Compact shall remain in full force and effect, unless the invalidated provision, section or subsection is material.

B.  Each party hereto agrees to defend the validity of this Compact and the legislation in which it is embodied.  This Compact shall constitute a binding agreement between the parties and shall survive any repeal or amendment of the State-Tribal Gaming Act.

C.  The parties shall cooperate in seeking approval of this Compact from an appropriate federal agency as a tribal-state compact under the Indian Gaming Regulatory Act.

D.  The standards for electronic bonanza-style bingo games, electronic instant bingo games and electronic amusement games established in the State-Tribal Gaming Act as enacted in 2004, and, at the election of the tribe, any standards contained in the Oklahoma Horseracing Commission rules issued pursuant to subsection B of Section 9 of the State-Tribal Gaming Act are hereby incorporated in this Compact and shall survive any repeal of the State-Tribal Gaming Act, or any games authorized thereunder.  In the event that any of said standards are changed by amendment of the State-Tribal Gaming Act, the tribe shall have the option to incorporate said changes into this Compact by delivery of written notice of said changes to the Governor and the SCA.

Part 14.  NOTICES

All notices required under this Compact shall be given by certified mail, return receipt requested, commercial overnight courier service, or personal delivery, to the following persons:

Governor

Chair, State-Tribal Relations Committee

Attorney General

[Principal Chief, Governor or Chair]

[Name of Tribe]

[Address]

With copies to:

_______________________

_______________________

Part 15.  DURATION AND NEGOTIATION

A.  This Compact shall become effective upon the last date of the satisfaction of the following requirements:

1.  Due execution on behalf of the tribe, including obtaining all tribal resolutions and completing other tribal procedures as may be necessary to render the tribe's execution effective;

2.  Approval of this Compact by the Secretary of the Interior as a tribal-state compact within the meaning of IGRA and publication in the Federal Register or satisfaction of any other requirement of federal law; and

3.  Payment of the start-up assessment provided for in subsection C of Part 11 of this Compact.

B.  This Compact shall have a term which will expire on January 1, 2020, and at that time, if organization licensees or others are authorized to conduct electronic gaming in any form other than pari-mutuel wagering on live horse racing pursuant to any governmental action of the state or court order following the effective date of this Compact, the Compact shall automatically renew for successive additional fifteen-year terms; provided that, within one hundred eighty (180) days of the expiration of this Compact or any renewal thereof, either the tribe or the state, acting through its Governor, may request to renegotiate the terms of subsections A and E of Part 11 of this Compact.

C.  This Compact shall remain in full force and effect until the sooner of expiration of the term or until the Compact is terminated by mutual consent of the parties.

D.  This Compact may be terminated by state upon thirty (30) days' prior written notice to the tribe in the event of either (1) a material breach by the tribe of the terms of a tobacco Compact with the state as evidenced by a final determination of material breach from the dispute resolution forum agreed upon therein, including exhaustion of all available appellate remedies therefrom, or (2) the tribe's failure to comply with the provisions of Section 346 et seq. of Title 68 of the Oklahoma Statutes, provided that the tribe may cure either default within the thirty-day notice period, or within such additional period as may be reasonably required to cure the default, in order to preserve continuation of this Compact.

The state hereby agrees that this subsection is severable from this Compact and shall automatically be severed from this Compact in the event that the United States Department of the Interior determines that these provisions exceed the state's authority under IGRA.

Part 16.  AUTHORITY TO EXECUTE

This Compact, as an enactment of the people of Oklahoma, is deemed approved by the State of Oklahoma.  No further action by the state or any state official is necessary for this Compact to take effect upon approval by the Secretary of the Interior and publication in the Federal Register.  The undersigned tribal official(s) represents that he or she is duly authorized and has the authority to execute this Compact on behalf of the tribe for whom he or she is signing.

APPROVED:

[Name of Tribe]

____________________________ Date _________________

[CHIEF EXECUTIVE OFFICER]

Added by Laws 2004, c. 316, § 22, State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.

§3A-282.  Organization gaming license fees - Oklahoma Horse Racing Commission Gaming Regulation Revolving Fund - Budgetary limits - Occupation gaming license fees.

A.  The Oklahoma Horse Racing Commission is authorized to charge an application fee of Fifty Thousand Dollars ($50,000.00) to each organization licensee which desires to conduct gaming pursuant to the State-Tribal Gaming Act or which receives any funds as a "recipient licensee" as that term is defined by the State Tribal Gaming Act and desires to conduct pari-mutuel wagering in this state.  Such fee must be paid prior to any organization licensee being authorized by the Oklahoma Horse Racing Commission to conduct gaming pursuant to the State-Tribal Gaming Act.

B.  In addition to the application fee authorized in subsection A of this section and the fees authorized in subsection G of this section, the Oklahoma Horse Racing Commission is hereby authorized to assess a fee upon each organization licensee authorized by the State-Tribal Gaming Act to conduct gaming authorized by the State-Tribal Gaming Act to provide adequate funding to the Oklahoma Horse Racing Commission for the regulation of such gaming in this state.

C.  The assessment authorized by subsection B shall be proportional to the number of player terminals an organization licensee is licensed to operate pursuant to the State-Tribal Gaming Act.

D.  The Commission may provide that each licensee shall pay any assessment levied pursuant to subsection B of this section on a quarterly, semi-annual or annual basis.  Notice of the assessment shall be sent by certified mail, return receipt requested, to each licensee.  Each licensee shall pay the amount assessed to the Commission for deposit to the Oklahoma Horse Racing Commission Gaming Regulation Revolving Fund created in subsection E of this section.  The Commission shall establish the dates by which such assessment shall be due.

E.  The application fee authorized in subsection A of this section and any assessment authorized in subsection B of this section and any fee authorized in subsection G of this section collected by the Commission shall be deposited in the "Oklahoma Horse Racing Commission Gaming Regulation Revolving Fund" hereby created.  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of the monies received by the Commission from any assessment and fee levied pursuant to the provisions of this section and any other monies designated for deposit thereto.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Commission to pay the costs, both direct and indirect, of the Commission incurred to regulate gaming conducted by an organization licensee pursuant to the State-Tribal Gaming Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

F.  The Legislature shall establish budgetary limits for the regulation of such gaming by the Commission.  For the fiscal year ending June 30, 2005, the total of all assessments levied pursuant to subsection B of this section shall not exceed Two Hundred Fifty Thousand Dollars ($250,000.00).  For subsequent fiscal years, the total of all assessments levied pursuant to this section shall not exceed the amount of the total budgetary limits minus the amount of any monies appropriated by the Legislature for such purpose.

G.  The Oklahoma Horse Racing Commission shall issue occupation gaming licenses and charge to the applicants therefore the related license application fees, investigative fees and fingerprint fees authorized in this subsection.  An occupation gaming license is any of the following gaming licenses issued by the Commission.

Manufacturer License $10,000.00

Distributor License $5,000.00

Manufacturer/Distributor License $10,000.00

Independent Testing Laboratory License $5,000.00

Vendor License   $500.00

Key Executive License   $250.00

Gaming Employee License   $50.00

Manufacturer, Distributor, or Manufacturer/

Distributor Employee License   $50.00

Vendor Employee License   $50.00

Background Investigative fee for the following occupation gaming license categories:

Manufacturer, Distributor, Manufacturer/Distributor,

Independent Testing Laboratory, Racetrack Gaming Operator,

Key Executive $50.00 per hour plus expenses

Background Investigative fee for the following occupation gaming license categories:

Gaming Employee, Vendor Employee   $50.00

Fingerprint fees shall be charged as required by the Oklahoma State Bureau of Investigation and the Federal Bureau of Investigation.

Added by Laws 2004, c. 487, § 1, eff. upon passage of State Question No. 712, Legislative Referendum No. 335, adopted at election held on Nov. 2, 2004.  Amended by Laws 2005, c. 148, § 1, emerg. eff. May 9, 2005.

§3A-301.  Amateur sports organizations seeking national affiliation or membership - Exemptions - Eligibility standards - Nondiscrimination requirement - Penalties.

A.  As used in this act:

1.  "Amateur athlete" means any athlete who meets the eligibility standards established by the national governing body for the sport in which the athlete competes;

2.  "Amateur athletic competition" means a contest, game, meet, match, tournament, regatta, or other event in which amateur athletes compete;

3.  "Amateur sports organization" means a not-for-profit corporation, club, federation, union, association, or other group organized in the United States or the State of Oklahoma which sponsors or arranges any amateur athletic competition;

4.  "Corporation" means the United States Olympic Corporation;

5.  "National governing body" means an amateur sports organization which is recognized by the Corporation in accordance with Section 391 of the Amateur Sports Act of 1978, 36 U.S.C., Section 371 et seq.; and

6. "Sanction" means a certificate of approval issued by a national governing body.

B.  The provision of this section shall apply to those amateur sports organizations that have been or are currently seeking recognition, sanction, associate membership, affiliate membership or full membership of the national governing body for the sport in which the athletes or teams compete.

C.  All public or private schools affiliated with the Oklahoma Secondary Schools Activities Association (OSSAA) which sponsors or conducts amateur athletes or athletic competition shall not be considered an amateur sports organization under the provisions of this section, provided however such schools shall comply with the OSSAA guidelines concerning discriminatory practices against amateur athletes.

D.  All public and private organizations or religious-based organizations or individuals who sponsor, support or conduct an amateur sports organization or athletic competition that is not officially sanctioned or is not seeking sanction as a full, affiliate or associate member of the national governing body for the sport being played, as defined by Section 373 of the Amateur Sports Act of 1978, 36 U.S.C., Section 371 et seq., shall not be subject to this section and shall have exclusive jurisdiction over such competition and shall be entitled to establish eligibility standards, provided however those standards do not conflict with federal or state law or established standards set by a governing body for which the organization or individual may seek affiliation or membership at the local, state or regional level.

E.  All amateur sports organizations shall follow the eligibility standards established by the national governing body for the sport in which the athlete competes and shall:

1.  Demonstrate that its membership is open to all individual amateur athletes, teams, coaches, trainers, managers, administrators or officials who seek membership, and to all amateur sports organizations which conduct programs in the sport for which membership is sought;

2.  Provide an equal opportunity to all amateur athletes, teams, coaches, trainers, managers, administrators and officials to participate in amateur athletic competition without discrimination on the basis of race, color, religion, age, sex, geographical boundaries or national origin; and to provide fair notice and an opportunity for hearing to any amateur athlete, team, coach, trainer, manager, administrator or official before determining that such individual or team is ineligible to participate;

3.  Not have eligibility criteria relating to amateur status which are more restrictive than those of the appropriate international sports federation;

4.  Provide equitable support and encouragement to women for participation in athletic competition where separate programs for male and female athletes are conducted on a statewide basis;

5.  Encourage and support amateur athletic sports programs for handicapped individuals in amateur athletic activity including, where feasible, expanding the opportunities for meaningful participation by handicapped individuals in athletic competition for able-bodied individuals; and

6.  Encourage and provide assistance to amateur athletes of racial and ethnic minorities for the purpose of eliciting the participation of such minorities in amateur athletic activities in which they are underrepresented.

F.  All amateur athletes or teams who are members of an amateur sports organization shall not be restricted from playing either recreational or competitive sports due to race, color, religion, age, sex, geographical boundaries or national origin.

G.  Any person, officer or amateur sports organization, as defined by the Amateur Sports Act of 1978, 36 U.S.C., Section 373 and by the provisions of this section, knowingly violating the provisions of subsection F of this section shall be guilty of a misdemeanor and, upon conviction, shall be imprisoned in the county jail for not more than six (6) months or fined not more than Five Hundred Dollars ($500.00), or both such fine and imprisonment; and knowing violation of any of the provisions of this section may subject such persons or organization to civil penalties.

Added by Laws 1992, c. 194, § 1.

§3A-401.  Short title - Purpose - Findings.

A.  Sections 2 through 28 of this act shall be known and may be cited as the "Oklahoma Charity Games Act".

B.  For the protection of charitable organizations and the general public seeking to assist such organizations through participation in certain charity organized activities, the Legislature declares that it is necessary to restrict the conducting of certain games of chance by enacting an Oklahoma Charity Games Act.  Such restrictions are for the purpose of authorizing the conducting of certain games of chance to certain organizations which function exclusively for charitable purposes in conformance with state and federal laws regulating such organizations.

The Legislature finds that it is in the interest of the health, welfare, and safety of the citizens of the State of Oklahoma that games of chance offered to the public by other than charitable organizations which are commonly referred to as "commercial bingo" or  "commercial operations" are hereby prohibited in this state.

The Legislature further finds that offering to the public certain types of games of chance including but not limited to games commonly referred to as bingo games and other types of instant winner games by other than a licensed organization is declared to be a "commercial operation" and is in violation of the law.

Added by Laws 1992, c. 328, § 2, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-402.  Definitions.

As used in the Oklahoma Charity Games Act, Section 401 et seq. of this title:

1.  "Bingo" means a game in which each player receives a bingo face and covers the squares according to the numbers, letters, or combination of numbers and letters that have been announced by the caller.  The numbers and letters called are on an object selected at random either manually or mechanically from a receptacle in which have been placed the objects bearing the numbers, letters, or combinations of numbers and letters corresponding to the system used for designating the bingo face squares.  The winner of each bingo game is the player who first properly covers a predetermined and announced pattern of squares upon the bingo face being used by the player;

2.  "Bingo face" means a flat piece of paper which is marked off into any number of squares in any arrangement of rows, with each square being designated by number, letter or combination of numbers and letters and with one or more squares designated as a "free" space with the word "Oklahoma" and a facsimile outline of a map of Oklahoma in it, which cannot be reused after the game in which a player has used it is over;

3.  "Breakopen ticket card" means a single folded or banded ticket or a card, the face of which is initially covered or otherwise hidden from view to conceal a number, letter, symbol, or set of letters or symbols, a few of which numbers, letters or symbols out of every set of charity game tickets have been designated in advance at random as prize winners and which is used in a breakopen ticket game;

4.  "Breakopen ticket game" means a game wherein a player receives a breakopen ticket card.  A breakopen ticket game shall meet the following criteria:

a. the game shall be assembled so that no placement of winners or losers exists that allows the possibility of prize manipulation,

b. the concealed numbers, letters, or symbols shall not be visible from the outside of the game using high intensity lamps.  Protection shall be provided by the opaque paper stock employed, with the possible addition of colors and printed blockout patterns or by use of an aluminum foil laminate,

c. a unique symbol or printed security device, such as a specific number keyed to particular winners or the name of the symbol or some of the symbol colors changed for a window, or other similar protection shall be placed in the winning windows of prize windows to ensure that the winner image is unique,

d. it shall not be possible to detect or pick out winning from losing tickets through variations in printing graphics, color, or use of different printing plates,

e. it shall not be possible to isolate winning or potential winning tickets from minor variations in size or cutting of the tickets comprising a particular packet, and

f. each ticket in a game shall have a serial number.  All tickets in a game shall have the same serial number appearing in a conspicuous place on the ticket;

5.  "Business entity" means a person, company, corporation, or partnership organized for profit;

6.  "Charity game" means a bingo game, U-PIK-EM bingo game, or breakopen ticket game conducted by an organization pursuant to the provisions of the Oklahoma Charity Games Act;

7.  "Charity game equipment" means any object uniquely designed for use in the conducting of a charity game including, but not limited to, bingo faces, U-PIK-EM bingo game sets, and breakopen ticket cards.  Items used in conducting charity games which are not charity game equipment are ink markers, furniture and general furnishings of rooms where charity games are conducted;

8.  "Commission" or "ABLE Commission" means the Alcoholic Beverage Laws Enforcement Commission;

9.  "Day session" means the set time frame within which conducting of charity games is authorized beginning no earlier than 10:00 a.m. and ending no later than 5:00 p.m.;

10.  "Deal" means one series of breakopen ticket game cards which has a stated number of winner payouts and a stated amount of the payouts;

11.  "Distributor" means a person or business entity that sells, markets, or otherwise provides charity game equipment to an organization;

12.  "Doing business" means either conducting a charity game by an organization or providing goods or services to an organization by a business entity;

13.  "Employee" means a person who works for compensation in a licensed charity game establishment;

14.  "Immediate family member" means a spouse, parent, child or sibling or spouse of a parent, child or sibling of a resident of a facility exempt from specific provisions of the Oklahoma Charity Games Act as provided in subsection C of Section 405 of this title;

15.  "Licensee" means any person, organization, or business entity which has received a license from the Commission;

16.  "Location" means the building, including the individual rooms and equipment in the rooms, grounds, and appurtenances, including adjacent premises if subject to the direct or indirect control of the organization while conducting a charity game, which are used in connection with or in furtherance of the conducting of a charity game;

17.  "Manager" means a person who:

a. is an employee of an organization,

b. has supervisory authority over other employees or over the conduct of charity games, and

c. has been designated as such by the organization pursuant to the provisions of subsection D of Section 408 of this title;

18.  "Manufacturer" means a person or business entity that assembles from raw materials, supplies, or subparts to form a completed series of charity game equipment for use in charity games and that sells, markets, or otherwise provides such equipment to a distributor;

19.  "Night session" means the set time frame within which conducting of charity games is authorized beginning no earlier than 5:00 p.m. and ending no later than 12:00 p.m. midnight;

20.  "Organization" means a religious, charitable, labor, fraternal, educational, or other type of association or any branch, lodge, chapter, or auxiliary of such association which:

a. operates without profit to its members,

b. has been in existence and been operating as a nonprofit organization for not less than two (2) years prior to applying for an organization license,

c. is exempt from taxation pursuant to the provisions of paragraphs (3), (4), (5), (6), (7), (8), (9), (10), or (19) of subsection (c) of Section 501 or paragraph (1) of subsection (a) of Section 509 of the United States Internal Revenue Code of 1986, as amended, 26 U.S.C., Section 501(c) et seq. or Section 509(a)(1), and

d. formulates bylaws which clearly identify and establish:

(1) method of electing officers and their duties,

(2) method by which members are elected, initiated or admitted,

(3) the rights and privileges of each member,

(4) that each member has one vote, and

(5) that membership rights are personal to the member and not assignable;

21.  "Progressive game" means a game in which prizes are allowed to be carried over and increased from session to session;

22.  "U-PIK-EM bingo game" means a game played wherein a player writes the numbers on a U-PIK-EM bingo game set.  The player retains one sheet of the set and deposits the second sheet in a receptacle in the control of the organization.  The player then covers the numbers as the caller announces a number.  The numbers called are on an object selected at random either manually or mechanically from a receptacle in which have been placed the objects bearing the numbers.  The winner of each U-PIK-EM bingo game is the player who first covers all the numbers appearing on the retained sheet in accordance with the pattern as designated on the sheet; and

23.  "U-PIK-EM bingo game set" means two paper sheets of carbonless paper both bearing identical serial numbers on which a player writes numbers or letters, wherein one sheet is retained by the player and used for playing and one sheet is held by the organization and used for verifying winners.

Added by Laws 1992, c. 328, § 3, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1993, c. 305, § 3, eff. July 1, 1993; Laws 1997, c. 280, § 1, eff. July 1, 1997.

§3A-403.  Licensing authority - Administration and enforcement of act - Powers and duties of Commission.

A.  The ABLE Commission shall be the licensing authority for the licensing of organizations, manufacturers, and distributors conducting, supplying, or otherwise providing charity games to the public in this state.

B.  The Commission shall be responsible for the administration and enforcement of the Oklahoma Charity Games Act.  In addition to such other duties as may be imposed on the Commission by law, and in order to perform that responsibility, the Commission shall:

1.  Adopt and promulgate rules for the purpose of administering and enforcing the Oklahoma Charity Games Act;

2.  Have the authority to issue, renew, suspend, or revoke any license authorized by the Oklahoma Charity Games Act;

3.  Conduct or direct the conducting of investigations relating to issuing, renewing, suspending, or revoking any license authorized by the Oklahoma Charity Games Act;

4.  Institute proceedings as the complainant against both licensees and nonlicensees for violations of the Oklahoma Charity Games Act;

5.  Maintain records of all proceedings including minutes of meetings, applications for licenses and related documents of applicants, and official documents filed in any hearings conducted by the Commission arising out of any provision of the Oklahoma Charity Games Act or the rules and regulations of the Commission.  Copies of such records certified by the Director of the Commission shall be admissible as evidence in a civil or criminal action;

6.  Make such expenditures including employing such additional staff as may be necessary for the administration and enforcement of the Oklahoma Charity Games Act;

7.  Establish a standard recordkeeping system for the conduct of charity games;

8.  Establish a model internal control system for use by organizations;

9.  Conduct all hearings including actions on investigations, issuance, denial, revocation, or suspension of a license, adoption of rules, and conduct meetings in accordance with the provisions of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, and the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes; and

10.  Be responsible for approving locations for the conducting of charity games.

C.  The members of the Commission, the Director and such agents as the Commission appoints shall have all the powers and authority of peace officers of this state for purposes of enforcing the provisions of the Oklahoma Charity Games Act.

D.  The Commission shall have the authority to regularly inspect all locations or places of business of licensees and all other persons, firms or corporations dealing in the manufacture, distribution, transportation, sale or service of charity games or charity game equipment within this state.  Any officer or employee of the Commission with responsibility for enforcement of the Oklahoma Charity Games Act shall have the power and authority, without a warrant, to enter and examine the location or place of business of any licensee, during normal operating hours thereof, to determine if any violation of the provisions of the Oklahoma Charity Games Act or rules of the Commission is or may be occurring.  The right of entry and inspection shall be a condition upon which every license shall be issued and the application for and acceptance of any license hereunder shall conclusively be deemed to be consent of the applicant and licensee to such entry and inspection.  Officers and employees of the Commission or the Oklahoma Tax Commission shall be given free access to and shall not be hindered or interfered with in their examination of the location or place of business of any licensee, and in any case in which such officer or employee is denied free access and entry or is hindered or interfered with in making such examination, any license held for such location or place of business shall be subject to suspension or revocation.

Added by Laws 1992, c. 328, § 4, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 4, eff. July 1, 1993.

§3A-404.  Licenses - When issuance prohibited - Transfer, sale, lease or assignment prohibited - Initial and renewal fees.

A.  All licenses issued pursuant to the provisions of the Oklahoma Charity Games Act shall be valid for one (1) year from the date of issue.

B.  A license issued by the Commission shall not be transferable, sold, leased or assigned under any circumstances.

C.  A license shall not be issued to any organization if an officer thereof has been convicted of or pled guilty or nolo contendere to any felony, or a misdemeanor related to gambling or gaming, pursuant to the laws of the United States, the District of Columbia or any state or territory of the United States.

D.  A license shall not be issued to any person who has been convicted of or pled guilty or nolo contendere to any felony, or a misdemeanor related to gambling or gaming, pursuant to the laws of the United States, the District of Columbia or any state or territory of the United States.

E.  The initial and renewal fees for licenses authorized by the Oklahoma Charity Games Act shall be as follows:

1.  Organization License - One Hundred Dollars ($100.00);

2.  Distributor License - Five Thousand Dollars ($5,000.00);

3.  Manufacturer License - Two Thousand Dollars ($2,000.00);

4.  Employee License - Fifteen Dollars ($15.00); and

5.  Manager License - Fifty Dollars ($50.00).

F.  All fees received by the Commission pursuant to this section shall be forwarded to the State Treasurer for deposit in the General Revenue Fund.

Added by Laws 1992, c. 328, § 5, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 280, § 2, eff. July 1, 1997.

§3A-405.  Limited charity game activities - Exemptions.

A.  Any organization which conducts any charity game activities not more than four times per year may obtain an exemption from specific provisions of the Oklahoma Charity Games Act, Section 401 et seq. of this title, as provided in this section.  Such exemption shall be obtained by the filing of a verified application with the ABLE Commission signed by the executive officer of said organization and containing the following information:

1.  The name and address of the organization;

2.  The name, address and telephone number of the executive officer of the organization or such other person authorized to receive documents or other information from the Commission on behalf of the organization; and

3.  A statement that said organization shall conduct a charity game session four or fewer times per calendar year and the dates and times and location wherein such activities shall occur.

B.  Any organization which conducts any charity game activities not more than four times per year which has obtained an exemption from the Commission shall not:

1.  Be required to obtain any type of license required by the Oklahoma Charity Games Act;

2.  Be restricted to the use of bingo faces as defined in the Oklahoma Charity Games Act but shall not be authorized to use electronic facsimile of faces;

3.  Be required to purchase charity game equipment from persons or business entities licensed pursuant to the provisions of the Oklahoma Charity Games Act; or

4.  Be subject to any restrictions in this act or rules of the Commission relating to conducting charity games on certain days of the week or during certain hours.

C.  Any hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility which conducts charity games at such facilities on a regular basis for the residents or regular patrons of the facility and their immediate family members may obtain an exemption from specific provisions of the Oklahoma Charity Games Act as provided in this section.  Such exemption shall be obtained by the filing of a verified application with the Commission signed by the owner or supervisor of the facility and containing the following information:

1.  The name and address of the hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility;

2.  The name, address and telephone number of the owner or supervisor of the facility or such other person authorized to receive documents or other information from the Commission on behalf of the facility; and

3.  A statement that said facility shall conduct charity games at the specified facility for the residents or regular patrons of the facility and their immediate family members.  Provided, the prizes awarded either in cash or any other thing of value shall not exceed Two Hundred Fifty Dollars ($250.00) in any one (1) day at any such hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility.

D.  Any hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility which conducts charity games at such facilities on a regular basis for the residents or regular patrons of the facility or their immediate family members which has obtained an exemption from the Commission shall not:

1.  Be required to obtain any type of license required by the Oklahoma Charity Games Act;

2.  Be restricted to the use of bingo faces, as defined in the Oklahoma Charity Games Act but shall not be authorized to use electronic facsimile of faces;

3.  Be required to purchase charity game equipment from persons or business entities licensed pursuant to the provisions of the Oklahoma Charity Games Act; or

4.  Be subject to any restrictions in the Oklahoma Charity Games Act or rules of the Commission relating to conducting charity games on certain days of the week or during certain hours.

Added by Laws 1992, c. 328, § 6, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 5, eff. July 1, 1993.

§3A-406.  Refusal to issue, denial of renewal, suspension, or revocation of distributor or manufacturer license.

A.  The Commission shall refuse to issue, deny renewal, suspend, or revoke a distributor license or a manufacturer license for any individual who:

1.  Is not a citizen of the United States; or

2.  Has been convicted, pled guilty, or pled nolo contendere to a felony pursuant to the laws of the United States, the District of Columbia, or any state or territory of the United States.

B.  The Commission shall refuse to issue, deny renewal, suspend or revoke a distributor license or a manufacturer license for a partnership if a partner of the partnership has been convicted, pled guilty, or pled nolo contendere to a felony pursuant to the laws of the United States, the District of Columbia, or any state or territory of the United States.

C.  The Commission shall refuse to issue a distributor license or a manufacturer license for a corporation which has an officer or stockholder owning more than ten percent (10%) of the corporate stock who has been convicted, pled guilty, or pled nolo contendere to a felony pursuant to the laws of the United States, the District of Columbia, or any state or territory of the United States.

Added by Laws 1992, c. 328, § 7, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-407.  Refusal to issue, denial of renewal, suspension, or revocation of any license - Penalty schedule.

A.  The ABLE Commission shall refuse to issue, deny renewal of, suspend, or revoke any license for any one or more of the following reasons:

1.  Obtaining a license from the Commission through fraud, misrepresentation, or concealment of a material fact;

2.  Noncompliance with the tax laws of this state; or

3.  Failure to pay any fine levied by the Commission.

B.  The Commission may levy fines or refuse to issue, deny renewal of, suspend, or revoke any license for any one or more of the following reasons:

1.  Violation of any provision of the Oklahoma Charity Games Act, Section 401 et seq. of this title.  A determination of action on a license pursuant to the provisions of this subsection shall not be limited to actions against a licensee that has been convicted of a violation in a court of competent jurisdiction;

2.  Violation of any rule adopted by the Commission;

3.  Failure to implement an order of the Commission;

4.  Failure by an organization to provide adequate internal control in accordance with the rules for such control adopted by the Commission; or

5.  Failure to keep financial records in accordance with the standard system established by the Commission.

C.  The Commission is hereby authorized to establish a penalty schedule for violations of any provision of the Oklahoma Charity Games Act or for violation of any rule of the Commission.  The schedule may provide fines or suspension or revocation or both fines and suspension or revocation for violations of the act or rules as determined by the Commission.  Penalties shall be increasingly severe for each violation.

D.  All administrative fines collected by the Commission pursuant to the provisions of this section shall be forwarded to the State Treasurer for deposit in the General Revenue Fund.

Added by Laws 1992, c. 328, § 8, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1993, c. 305, § 6, eff. July 1, 1993; Laws 1997, c. 280, § 3.

§3A-408.  Organization license - Application.

A.  Any organization desiring to conduct a charity game in this state shall apply to the ABLE Commission for an organization license.  An organization license shall only be issued to an organization and shall be used by that organization only.  A business entity shall not be qualified under any conditions to hold or use an organization license.

B.  An organization shall be limited to only one license and to doing business at only one location.

C.  An organization shall use only disposable bingo faces purchased from a licensed distributor.  Only one game shall be played on each bingo face; provided, nothing in this section shall be construed to exclude progressive games.

D.  Only an organization or an employee or manager of an organization shall conduct a charity game for which a charge is made.  Compensation may be paid to an organization or other person for conducting a charity game.  Compensation for conducting charity games shall be paid in accordance with minimum wage provisions of federal law, and shall not exceed two times the amount of the minimum wage specified pursuant to federal law.

E.  An initial application for an organization license shall be sworn and attested to by a principal officer of the applicant organization and shall include:

1.  A certified copy of the document from the U.S. Internal Revenue Service which grants the applicant tax-exempt status and the federal identification number;

2.  A certified copy of the articles of incorporation and certificate of incorporation of the organization;

3.  A copy of the bylaws of the organization;

4.  A copy of the minutes of the meeting of the organization at which the governing body was elected and the terms of office of each member of the governing body;

5.  A copy of the minutes of the meeting of the governing body of the organization at which the application for the license was authorized;

6.  The name and address of a person authorized to receive service of process on behalf of the organization;

7.  The address of the location where the charity games will be conducted; and

8.  Such other information deemed necessary by the Commission to assure eligibility for a license.

F.  A renewal application shall only include any changes in the information required to be submitted with the initial application.

G.  An organization license shall be placed within public view at all times in a conspicuous place at the location where the charity game is being conducted.

Added by Laws 1992, c. 328, § 9, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 280, § 4.

§3A-408.1.  Employee or manager license.

A compensated employee or manager of an organization shall be required to obtain an employee or manager license from the ABLE Commission.  Every organization licensee pursuant to the Oklahoma Charity Games Act shall designate one person to be manager of its charity gaming operations.  If a manager is compensated for such service, the organization shall report the name and address of the manager to the Commission.  Each such organization shall report a change in managers, if such managers are compensated for such service, to the Commission on the first working day after such change is made and receive approval from the Commission for the change.  A manager who is compensated shall be held responsible for any violation of the Oklahoma Charity Games Act or any rule of the Commission and for any act of his or her servant, agent, employee or representative in violation of any law or rule.

Added by Laws 1997, c. 280, § 5.

§3A-409.  Distributor license - Application.

A.  Any person or business entity desiring to sell or supply any charity game equipment to a licensed organization in this state shall apply to the ABLE Commission for a distributor license.

B.  An application for a distributor license shall include:

1.  The name and address of the applicant and the name and address of each of its separate locations distributing charity game equipment;

2.  The name and address of all owners of the distributing business entity, if the business entity is not a corporation.  If the business entity is a corporation, the name and address of each of the officers and directors of the corporation and of each stockholder owning ten percent (10%) or more of any class of stock in the corporation; and

3.  The full name, business address and home address of the person who is a resident of this state, or the full name and address of a domestic corporation located in this state, or the full name and address of a foreign corporation authorized to transact business in this state pursuant to Section 1130 of Title 18 of the Oklahoma Statutes, who or which is authorized to receive service of process on behalf of the applicant, if the applicant is a person who is not a resident of this state or a business entity not located in this state.

Added by Laws 1992, c. 328, § 10, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 280, § 6.

§3A-410.  Manufacturer license - Application.

A.  Any person or business entity desiring to sell or supply charity game equipment to a distributor in this state shall apply to the ABLE Commission for a manufacturer license.

B.  An application for a manufacturer license shall include:

1.  The name and address of the applicant and the name and address of each of its separate locations manufacturing charity game equipment;

2.  The name and address of all owners of the manufacturing business entity, if the business entity is not a corporation.  If the business entity is a corporation, the name and address of each of the officers and directors of the corporation and of each stockholder owning ten percent (10%) or more of any class of stock in the corporation; and

3.  If the applicant is a foreign manufacturer and is also a corporation, a certificate of good standing from the Secretary of State, issued within sixty (60) days prior to filing the application pursuant to Section 1130 of Title 18 of the Oklahoma Statutes.  If the foreign manufacturer is a corporation excepted from qualifying to do business in this state pursuant to Section 1132 of Title 18 of the Oklahoma Statutes or is not a corporation, then the foreign manufacturer shall supply the Commission with the full name, business address, and home address of the person who is a resident of this state, or the full name and address of a domestic corporation located in this state, or the full name and address of a foreign corporation authorized to transact business in this state, who or which is authorized to receive service of process on behalf of the business entity.

Added by Laws 1992, c. 328, § 11, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 280, § 7.

§3A-411.  Notice of intention to apply for license - Notice of application to local authorities.

A.  An applicant for an initial organization license shall, prior to applying for such license, twice publish, in such form and containing such information as the ABLE Commission shall by rule prescribe, a notice of its intention to apply for such license, once a week for two (2) successive weeks in a legal newspaper of general circulation within the county of the location of the licensee.  Proof of such publication shall be filed with the Commission.

B.  Upon an application for a license being filed with the ABLE Commission, the Commission shall give written notice of the application to the district attorney, county sheriff, city attorney, and chief of police or marshal of the municipality and county in which the applicant will be doing business.

1.  The written notice shall be provided by regular first-class mail sent not more than ten (10) calendar days from the date of receipt of the application.

2.  The written notice shall contain the name of the applicant, the location at which the organization or business entity will be doing business, and the date on which the Commission will consider the application.

C.  Applications for any of the licenses provided for in the Oklahoma Charity Games Act, Section 401 et seq. of this title, shall be on such form as designated by the Commission.

Added by Laws 1992, c. 328, § 12, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 7, eff. July 1, 1993.

§3A-412.  Protest.

A.  Any person who is a resident of the municipality or county in which the organization or business entity will be doing business may protest such application.

B.  To be considered by the Commission, the protest must:

1.  Be submitted in writing;

2.  Be signed by the person protesting;

3.  Contain the place of residence and the mailing address of the protester;

4.  Contain a concise statement as to why the application is being protested; and

5.  Be submitted to the Commission before the license is granted.

C.  Within thirty (30) calendar days of the date of receipt of the written protest the Commission shall conduct a hearing on all written protests meeting the requirements of this section.

Added by Laws 1992, c. 328, § 13, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 8, eff. July 1, 1993.

§3A-413.  Petition to revoke license.

The district attorney of the county or the city attorney of the municipality wherein a license has been issued may file a petition with the Commission to revoke a license alleging the violation of the Oklahoma Charity Games Act or rule promulgated by the Commission by the holder of the license, its agents, officers, or employees.

1.  Within ten (10) calendar days of receiving the petition from the district attorney or city attorney, the Commission shall notify by mail with return receipt requested the person, organization, or business entity against whom the application for revocation was filed.

2.  The Commission shall conduct a hearing on the petition and enter a written order setting out the decision regarding the petition.

Added by Laws 1992, c. 328, § 14, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-414.  Licensee records - Reports.

A.  Every licensee shall keep and maintain a set of records which shall include such details as required by the Commission of the activities of the licensee relating to doing business in this state pursuant to the provisions of the Oklahoma Charity Games Act.

1.  Such records shall be available for inspection by the Commission during regular business hours.

2.  Such records shall be maintained for a period of not less than three (3) years from the date of the end of the fiscal year of the licensee.

3.  Such records maintained shall include copies of all invoices to all organizations in this state which shall include but not be limited to information as to the amount of charity game equipment sold in this state.

B.  Each distributor shall also submit a quarterly report to the Commission containing the name, address, and license or exemption number of each purchaser of charity game equipment.

C.  Each licensed manufacturer shall also submit a quarterly report to the Commission containing the following information:

1.  The total amount of charity game equipment sold in this state;

2.  The total number with the serial numbers and sequential order of bingo faces, U-PIK-EM bingo sets, and breakopen deals sold; and

3.  Copies of all invoices for all charity game equipment sold which shall include but not be limited to information as to the number of games sold in this state.

Added by Laws 1992, c. 328, § 15, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-415.  Purchase, sale or disposal of supplies.

A.  Licensed organizations shall purchase their supplies only from distributors licensed by this state and payment for supplies shall be made upon receipt of the supplies at the place of delivery.

B.  Distributors shall market, sell, or supply charity game equipment in this state only to an organization, exempt organization, exempt hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility, entity of the United States government, federally recognized Indian tribe or nation or other licensed distributor.

C.  Distributors shall purchase or otherwise obtain charity game equipment only from manufacturers or other distributors licensed pursuant to the provisions of the Oklahoma Charity Games Act, Section 401 et seq. of this title.

D.  Manufacturers shall sell charity game equipment in this state only to distributors licensed pursuant to the provisions of the Oklahoma Charity Games Act or federally recognized Indian tribes or nations.

E.  Charity game equipment owned by an organization may be disposed of with the written permission of the Director of the ABLE Commission and with proper notification to the Oklahoma Tax Commission, as follows:

1.  By selling the equipment or giving it away to another organization, an exempt organization, or exempt hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility; or

2.  By selling the equipment or trading it in on the purchase of other charity game equipment to a distributor licensed pursuant to the provisions of the Oklahoma Charity Games Act.

Added by Laws 1992, c. 328, § 16, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1993, c. 305, § 9, eff. July 1, 1993; Laws 1997, c. 280, § 8, eff. July 1, 1997.

§3A-416.  Reporting of damaged and winning bingo faces, cards and game sets.

All damaged and winning bingo faces, breakopen ticket cards, and U-PIK-EM bingo game sets shall be reported and disposed of in such manner as the Commission shall prescribe.

Added by Laws 1992, c. 328, § 17, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-417.  Alcoholic beverages and low-point beer prohibition.

No licensed organization shall sell, serve or permit to be consumed any alcoholic beverage as defined in Section 506 of Title 37 of the Oklahoma Statutes or low-point beer as defined in Section 163.2 of Title 37 of the Oklahoma Statutes in any room or outdoor area where and during the time a bingo or U-PIK-EM game is being conducted.

Added by Laws 1992, c. 328, § 18, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1995, c. 274, § 1, eff. Nov. 1, 1995; Laws 1997, c. 280, § 9, eff. July 1, 1997.

§3A-418.  Prohibited acts.

A.  No charity game shall be conducted on the first day of the week, commonly known and designated as Sunday.

B.  No charity game shall be conducted between the hours of midnight and 10:00 a.m.

C.  An organization shall not conduct more than two sessions at a location during a calendar day.

D.  No person under eighteen (18) years of age shall play breakopen ticket games; provided, any person under the age of eighteen (18) may play charity games other than breakopen ticket games when accompanied by a parent or guardian if such play is permitted by the organization conducting the charity game.

E.  No licensee shall sell any tangible property or services in connection with operations of charity games in any manner in which the purchaser incurs a debt to the organization or to any of its members or employees.

Added by Laws 1992, c. 328, § 19, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1993, c. 305, § 10, eff. July 1, 1993; Laws 1997, c. 280, § 10, eff. July 1, 1997.

§3A-419.  Limitation on prizes.

A.  In the conducting of a bingo game or a U-PIK-EM bingo game, not more than a total of Six Thousand Dollars ($6,000.00) in cash or any other thing of value shall be paid out during a day session or a night session; provided, the ABLE Commission may, in its discretion, raise the limit to an amount not to exceed Twelve Thousand Dollars ($12,000.00) for an individual organization licensee.  Any person may protest the raising of the limit by filing a written and signed protest with the Commission.  Within thirty (30) calendar days of the date of receipt of such protest, the Commission shall conduct a hearing on such protest.  Such total shall include awards for winning the game, and all other cash or other thing of value given or awarded during the session.  For purposes of this subsection, value means the retail cost which would be paid if the item were bought in a retail store.

B.  The Commission is hereby authorized to set the limits on the type and purchase price of each breakopen ticket game.  Such breakopen ticket card price limit shall not exceed Two Dollars ($2.00).  A breakopen ticket game shall be submitted by the manufacturer to the Commission for approval.  Only approved breakopen ticket games may be offered to an organization.

Added by Laws 1992, c. 328, § 20, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 11, eff. July 1, 1993.

§3A-420.  Sales tax permit required.

Any person, organization or business entity selling food, drink, or any other product subject to sales tax at any charity game location shall be required to obtain an Oklahoma sales tax permit prior to such sale.

Added by Laws 1992, c. 328, § 21, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-421.  Taxes levied.

A.  Except as provided in subsection D of this section, there is hereby levied a tax in the amount of one cent ($0.01) upon each bingo face and each U-PIK-EM bingo game set sold in this state to be paid by the distributor.

B.  Except as provided in subsection D of this section, there is hereby levied upon each breakopen ticket game sold in this state a tax in the amount of ten percent (10%) on the gross receipts of the retail sales value to be paid by the distributor.  For purposes of this subsection, "gross receipts of the retail sales value" means the stated retail per breakopen ticket price multiplied by the number of tickets in each packaging container of breakopen tickets.

C.  Except as provided in subsection D of this section, there is hereby levied upon all charity game equipment except bingo faces, U-PIK-EM bingo game sets, and breakopen ticket games a tax in the amount of ten percent (10%) of the price paid for such equipment as shown on the purchase invoice.

D.  There shall be no tax levied on any item provided for in this section if the item is sold to an organization that is a veterans' organization exempt from taxation pursuant to the provisions of paragraph (4), (7), (8), (10) or (19) of subsection (c) of Section 501 of the United States Internal Revenue Code of 1986, as amended, 26 U.S.C., Section 501(c) et seq.

Added by Laws 1992, c. 328, § 22, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 280, § 11, eff. July 1, 1998; Laws 2004, c. 330, § 1, eff. Jan. 1, 2005.

§3A-422.  Collection and remission of taxes.

A.  All taxes levied pursuant to the provisions of Section 421 of this title shall be collected and remitted by the distributor to the Oklahoma Tax Commission.

B.  The distributor shall submit a copy of each invoice from the manufacturer from which the distributor obtained the charity game equipment stating the amount and price of each item obtained.

C.  The distributor shall submit a copy of each invoice submitted for payment to a purchaser of charity game equipment.  The provisions of this subsection shall apply to invoices to all purchasers whether or not items sold to the purchaser are subject to or are exempt from the taxes levied pursuant to Section 421 of this title.  The distributor shall indicate on the invoice if the sale is exempt from taxation.

D.  The taxes shall be due and paid monthly, and shall be deemed delinquent if not paid on or before the last day of the month following the month during which the items were sold to an organization.

E.  The distributor shall not require a payment of the taxes levied pursuant to Section 421 of this title from any organization sooner than the fifteenth day of the month following the month during which items were sold to the organization.  The distributor may require payment of the tax at the time of purchase from an organization if the organization does not make timely payments to the distributor as required by this section.

F.  In computing the amount of charity games tax due, the distributor shall be entitled to a credit against the tax payable in the amount of tax paid by the distributor that has become uncollectible from an organization.  The credit shall be claimed on the first or second return following the date on which the distributor was entitled to collect the tax as provided in this section if the payment remains unpaid as of the filing date of that return or the credit shall be disallowed.

G.  An organization that fails to pay the tax to a distributor which has claimed a credit for the uncollectible taxes shall be liable for the remittance of the tax, interest and penalty due thereon and the Tax Commission may pursue collection thereof from the organization.  Such a distributor shall be prohibited from making further sales to such an organization until the organization has paid all taxes due.  Notwithstanding the provisions of Section 205 of Title 68 of the Oklahoma Statutes, the Tax Commission shall notify the ABLE Commission of any organization which fails to remit the charity games tax to its distributor.

H.  The Tax Commission shall adopt rules establishing the evidence a distributor must provide to receive the credit.  The claim for credit shall identify the defaulting organization and any tax liability that remains unpaid.

I.  Charity game equipment taxed pursuant to the provisions of the Oklahoma Charity Games Act, Section 401 et seq. of this title, shall be exempt from taxation pursuant to any other law of this state levying a sales tax, consumers tax, or use tax.

J.  A licensed distributor shall be allowed a discount of one percent (1%) of the taxes due pursuant to the provisions of the Oklahoma Charity Games Act as remuneration for establishing and maintaining the records required by the ABLE Commission and the Oklahoma Tax Commission and for collecting such tax for the benefit of the state, if such tax is timely reported and remitted; provided, the discount provided by this section shall be limited to Three Thousand Three Hundred Dollars ($3,300.00) per reporting period for each licensed distributor and any amount in excess of Three Thousand Three Hundred Dollars ($3,300.00) per reporting period for each licensed distributor shall be retained by the state as an administrative expense and deposited to the General Revenue Fund.  If the tax becomes delinquent, the licensed distributor forfeits any claim to the remuneration.

K.  The Oklahoma Tax Commission shall, by rule, establish a procedure by which a licensed distributor shall be allowed a credit against subsequent tax liability for damaged bingo faces, U-PIK-EM bingo game sets, breakopen ticket games or charity game equipment upon which the tax required by the Oklahoma Charity Games Act has been paid and by which the distributor shall reimburse the organization which purchased such damaged bingo faces, U-PIK-EM bingo game sets, breakopen ticket games or charity game equipment for the tax paid by such organization.

L.  The Oklahoma Tax Commission shall devise only such tax reporting forms as necessary for tax collection pursuant to the Oklahoma Charity Games Act and shall promulgate and enforce only such rules as are necessary to provide for the collection, remitting and verification of payment of taxes by distributors as required by this section.

M.  The Oklahoma Tax Commission shall have the authority to enter the licensed premises of any licensee to verify compliance with the taxation provisions of the Oklahoma Charity Games Act.

Added by Laws 1992, c. 328, § 23, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1993, c. 305, § 12, eff. July 1, 1993; Laws 1997, c. 280, § 12, eff. July 1, 1997; Laws 2004, c. 330, § 2, eff. Jan. 1, 2005.

§3A-423.  Disposition of revenues.

The revenues collected by the Oklahoma Tax Commission pursuant to Section 421 of this title shall be paid monthly by the Oklahoma Tax Commission to the State Treasurer to be placed in the General Revenue Fund, to be paid out pursuant to direct appropriation by the Legislature.

Added by Laws 1992, c. 328, § 24, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 13, eff. July 1, 1993.

§3A-424.  Penalties.

Any person or persons convicted of violating the provisions of the Oklahoma Charity Games Act shall be guilty of a misdemeanor punishable by incarceration for a period of not less than six (6) months, but not to exceed one (1) year and by a fine of not less than One Thousand Dollars ($1,000.00).

Added by Laws 1992, c. 328, § 25, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 280, § 13, eff. July 1, 1997.

§3A-425.  Cease and desist orders - Injunctions - Restraining orders - Administrative fines.

A.  In addition to any other powers conferred on the Commission to impose penalties for violations of the provisions of the Oklahoma Charity Games Act, whenever in the judgment of the Commission any person, organization, or business entity has committed an act which constitutes a violation of the Oklahoma Charity Games Act, the Commission may:

1.  After notice and hearing, issue a cease and desist order to any person or business entity that should have obtained a license;

2.  Impose a fine of not more than Five Thousand Dollars ($5,000.00) for each violation in the event that after the issuance of an order to cease and desist the illegal activity, the person or business entity that the order is directed to commits any act in violation of the order; and

3.  Make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the Commission that such violations have occurred, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court, without bond.

B.  Each day a violation is continuing shall constitute a separate offense.

C.  Administrative fines imposed pursuant to the provisions of this section shall be enforceable in the district courts of this state.

D.  All administrative fines collected by the Commission pursuant to the provisions of this section shall be forwarded to the State Treasurer for deposit in the General Revenue Fund.

Added by Laws 1992, c. 328, § 26, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§3A-426.  Bingo faces, game sets, or breakopen ticket cards declared contraband - Confiscation, forfeiture, and destruction.

A.  On and after January 1, 1993, any bingo faces, U-PIK-EM bingo game sets, or breakopen ticket cards that are not purchased from a licensed distributor are declared to be contraband, unless such items are:

1.  Purchased by an exempt organization, exempt hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility;

2.  Purchased by a federally recognized Indian tribe or nation; or

3.  Sold or given by a licensed organization to another licensed organization, an exempt organization, or exempt hospital, nursing home, residential care facility, senior citizens' center, retirement center or convalescent facility, if written permission is obtained from the Director of the ABLE Commission and proper notification is given to the Oklahoma Tax Commission.

B.  On and after January 1, 1993, any bingo faces, U-PIK-EM bingo game sets, or breakopen ticket cards sold or offered for sale by a business entity which is not a licensed distributor is declared to be contraband.

C.  Any bingo faces, U-PIK-EM bingo game sets, or breakopen ticket cards which were not in the possession of an organization or business entity on December 31, 1992, on which the taxes have not been paid are declared to be contraband unless the items are being transported through this state from another state to be sold or distributed in another state.

D.  On and after January 1, 1993, any bingo faces, U-PIK-EM bingo game sets, or breakopen ticket cards in the possession of an organization or business entity which has not been licensed or obtained an exemption pursuant to the Oklahoma Charity Games Act, Section 401 et seq. of this title, shall be declared contraband.

E.  Such contraband shall be subject to confiscation, forfeiture, and destruction in the following manner:

1.  The Commission, its agent, or the district attorney of the county wherein the alleged contraband is located shall seize any such item and maintain it for safekeeping pending a final adjudication of the legality of the sale or purchase;

2.  The Commission, its agent, or the district attorney seizing the alleged contraband shall apply to the district court for an order forfeiting the alleged contraband and directing its destruction;

3.  The court clerk shall give the owner of the alleged contraband fourteen (14) calendar days' written notice of the hearing on the request for the order for destruction; and

4.  Upon obtaining an order from the court ordering destruction, the Commission or the district attorney shall destroy the contraband in the manner they deem most appropriate.

Added by Laws 1992, c. 328, § 27, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 14, eff. July 1, 1993.

§3A-427.  Unexpired licenses issued by district court clerk - Inventory of game equipment in possession of applicant prior to December 31, 1992 - Rules.

A.  Any organization which holds an unexpired license to conduct a bingo game issued pursuant to the provisions of Sections 995.1 through 995.15 of Title 21 of the Oklahoma Statutes is authorized to continue conducting such licensed game until the expiration date of said license.  Any organization which holds an unexpired license to conduct a bingo game issued by the Oklahoma Tax Commission pursuant to the provisions of the Oklahoma Charity Games Act, Section 401 et seq. of this title, prior to the effective date of this act is authorized to continue conducting such licensed game until the expiration date of said license.

1.  Any such licensee continuing to conduct bingo games pursuant to the license issued by a district court clerk shall submit the information required in Section 408 of this title by March 1, 1993.

2.  Upon expiration of the license issued by the district court clerk, the organization shall submit a new application and pay the appropriate fees as required for organizations which did not have a license to conduct bingo games on December 1, 1992.

3.  The provisions of this subsection shall not be construed to guarantee the issuance of an organization license to the organization upon the expiration of the license issued by a district court clerk.

B.  Applicants for an organization license or a distributor license which have charity game equipment may submit a full and complete inventory of such equipment in the form of a sworn affidavit of the total amount of charity game equipment in each tax category in the possession of the applicant to the Oklahoma Tax Commission on or before December 31, 1992.

1.  Before December 31, 1992, and upon receipt of said sworn affidavit of inventory, the Oklahoma Tax Commission shall provide the applicant with a stamp or seal, in a manner to be determined by the Oklahoma Tax Commission for marking the charity game equipment which will be exempt from the tax provisions of the Oklahoma Charity Games Act.

2.  After December 31, 1992, all charity game equipment shall be subject to the taxes and contraband provisions of the Oklahoma Charity Games Act.

C.  On or after July 1, 1993, the ABLE Commission shall promulgate such emergency rules as deemed necessary for implementation and enforcement of the Oklahoma Charity Games Act.  The ABLE Commission shall promulgate permanent rules necessary for implementation and enforcement of the Oklahoma Charity Games Act for submission to the Legislature at the beginning of the next regular legislative session.

D.  The Oklahoma Tax Commission shall immediately deliver to the ABLE Commission all books, papers, records, computer tapes and other property of the Oklahoma Tax Commission which pertain to the licensing and enforcement of the Oklahoma Charity Games Act.

Added by Laws 1992, c. 328, § 28, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 1993, c. 305, § 15, eff. July 1, 1993.

§3A-501.  Short title.

This act shall be known and may be cited as the "Amusement and Carnival Games Act".

Added by Laws 1994, c. 199, § 1, eff. Sept. 1, 1994.

§3A-502.  Certain acts and games prohibited - Definitions.

A.  Any person who owns or operates any amusement game or carnival game, whether skill or chance, coin, token or direct pay-to-play, and who knowingly and intentionally fraudulently obtains money or other items of value from another by means of any hidden mechanical device, deception or deceptive objects, manipulation, sleight-of-hand, trickery, obstruction, randomly selected or enforced rules, whether posted or verbalized, or by any other fraudulent means with intent to diminish or defeat the opportunity of any patron or player to win a prize or accomplish the intended object of the game, upon conviction, shall be guilty of a misdemeanor punishable pursuant to Section 5 of this act.

B.  Any person who knowingly and intentionally owns, operates, or as a carnival owner or employee, knowingly and intentionally books-in, contracts, or provides space for, any game at a fair or carnival of a type known as razzle, flat store, or alibi game, or games operated in a manner violating the Amusement and Carnival Games Act, upon conviction, shall be guilty of a misdemeanor punishable pursuant to Section 5 of this act, with said game to be confiscated as contraband.

C.  As used in the Amusement and Carnival Games Act:

1.  "Razzle" or "flat store" means any game, whether skill or chance, in which the player pays money or other valuable consideration in return for the opportunity to make successive attempts to obtain points by use of dice, darts, marbles, numbered ping-pong balls, pins, blocks, conversion charts or other implements, and where such points are accumulated in successive games by the player toward a total number of points, miles or yards, or other increments, determined by the game operator, which is required for the player to win a prize or other valuable consideration; and

2.  "Alibi game" means any game, whether skill or chance, in which the game operator controls or affects the outcome of the game, winners or losers, by enforcing foul lines, release lines, and rules selected and enforced randomly, and at will, whether posted or verbalized, during actual pay-to-play by the player, while not enforcing these same foul lines, release lines and rules during the player's free shots or free plays allowed during demonstration of how the game is played, as an enticement to the player.  Further, "alibi game" means any game, whether skill or chance, in which the operator controls or affects the outcome of the game, winners or losers, by off-setting or manipulating balls, pins, bottles or other implements, or any other means of trickery or deception to cheat or defeat the player, or void the player's win.

Added by Laws 1994, c. 199, § 2, eff. Sept. 1, 1994.

§3A-503.  Prizes - Posting of rules and costs.

A.  No operator of amusement or carnival games shall display prizes as an enticement to players, unless the displayed prizes can be won by players of the game.  Prizes displayed shall not be displayed in any manner which would serve to block or interfere with the players of the game, or in a manner which could possibly diminish the player's chance of winning.  Operators of games allowing Trade-Ups to achieve a larger or more valuable prize shall post signs and verbally explain to the player the achievement required for such Trade-Up, the cost of each additional Trade-Up play and the prize to be awarded for each Trade-Up play.

B.  Operators shall post complete, easy to understand, consistently enforced rules, stating the cost of each play, what task the player must achieve to win, and the prize to be awarded winners.  All rules will be verbally explained and consistently enforced.  Signs will also be posted stating the name of the game, and all games shall be individually numbered for easy identification.  All signs relating to game operations and identification shall be capable of being easily read at normal eye level and shall be permanently affixed at normal eye level or in such a manner as to afford the potential player easy viewing.

Added by Laws 1994, c. 199, § 3, eff. Sept. 1, 1994.

§3A-504.  Offenses.

A.  Multiple count violations of subsection A or B of Section 502 of this title, or violations resulting in a loss of money or other valuable consideration, in which said loss exceeds Five Hundred Dollars ($500.00), shall constitute a felony, and shall be punishable pursuant to subsection B of Section 505 of this title.

B.  Any person serving in a managerial or supervisory capacity for any fair, exposition, or any other event open to the public, paid admission or free, who knowingly or intentionally promotes or allows the operation of any amusement or carnival game in violation of this act, upon conviction, shall be guilty of a misdemeanor.

C.  Any person who manufactures or distributes amusement or carnival games of the type described in Section 502 of this title, upon conviction, shall be guilty of a misdemeanor punishable pursuant to subsection A of Section 505 of this title, with said games to be confiscated as contraband.

D.  Any person charged with law enforcement responsibilities or legal compliance inspections of amusement or carnival games, and who knowingly and intentionally allows or who knowingly and intentionally fails to prevent the operation of any amusement or carnival game violating the Amusement and Carnival Games Act, upon conviction, shall be guilty of omission of duty and/or guilty of a misdemeanor punishable pursuant to subsection A of Section 505 of this title.

Added by Laws 1994, c. 199, § 4, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 133, § 119, eff. July 1, 1999; Laws 2001, c. 437, § 1, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 119 from July 1, 1998, to July 1, 1999.

§3A-505.  Penalties.

A.  Any person convicted of violating any provision of the Amusement and Carnival Games Act, with the exception of subsection A of Section 504 of this title, shall be guilty of a misdemeanor punishable by not more than two hundred twenty (220) days of community service, or by the imposition of a fine of not more than Two Thousand Dollars ($2,000.00), or by both such fine and community service.

B.  Any person convicted of violating subsection A of Section 504 of this title shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than two (2) years, or more than five (5) years, or by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

Added by Laws 1994, c. 199, § 5, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 133, § 120, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 52, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 120 from July 1, 1998, to July 1, 1999.

§3A-601.  Short title.

This act shall be known and may be cited as the "Oklahoma Professional Boxing Licensing Act".

Added by Laws 1994, c. 240, § 1, eff. Sept. 1, 1994.

§3A-602.  Definitions.

A.  As used in the Oklahoma Professional Boxing Licensing Act:

1.  "Administrator" means the administrator of professional boxing licensing;

2.  "Amateur boxer" means a person who has never received or competed for any purse or other article either for the expenses of training therefor or for participating in any boxing contest or professional exhibition which exceeds in monies or other things of value a sum to be determined by the Oklahoma Professional Boxing  Commission;

3.  "Applicant" means any individual, club, association, corporation, partnership or trust which submits to the Oklahoma Professional Boxing Commission an application for a license or permit pursuant to the Oklahoma Professional Boxing Licensing Act;

4.  "Booking agent" means independent contractors who act as bookers, agents, agencies and representatives who secure engagements and contracts for boxers;

5.  "Boxing" means any form of competitive pugilism or unarmed combat in which a blow is usually struck which may reasonably be expected to inflict injury, including, but not limited to, boxing, wrestling, and kickboxing, but shall not include the martial arts as defined by the provisions of this section;

6.  "Broadcast" means any audio or visual transmission sent by any means of signal within, into, or from this state, whether live or taped or time delayed, and includes any replays thereof;

7.  "Cable system operator" means any person who makes available or provides customers a closed-circuit telecast which is pay-per-view, including any person who does so as a direct broadcast satellite provider or other multichannel video service provider;

8.  "Closed-circuit telecast of professional boxing events" means telecast rights, including television, cable television, or pay-per-view telecasts, acquired by paying a licensing fee or by paying a contractual price by a business or individual, including, but not limited to, arenas, entertainment or meeting centers, restaurants, bars, taverns, hotels, motels, clubs, and organizations, which offers the viewing of the event to the public or to private residences.  Such events shall include local and state professional boxing contests and professional exhibitions as defined in this section.  For purposes of Sections 621 and 622 of this title, "closed-circuit telecast" means any such telecast of a professional boxing event as described herein which is not intended to be available for viewing without the payment of a fee, collected for or based upon each event viewed, for the privilege of viewing the telecast, and includes pay-per-view;

9.  "Club" means an incorporated or unincorporated association or body of individuals voluntarily united and acting together for some common or special purpose;

10.  "Commission" means the Oklahoma Professional Boxing Commission;

11.  "Contest" means a boxing match in which it is reasonable to anticipate that the participants strive earnestly in good faith to win;

12.  "Corner person" means, but shall not be limited to, a trainer, a second, or any other individual who attends the participant during a match;

13.  "Exhibition" means a boxing match in which the participants show or display their skill without necessarily striving to win, such as sparring;

14.  "Judge" means an individual other than a referee who shall have a vote in determining the winner of any contest;

15.  "Kickboxing" means any form of competitive pugilistic professional contest in which blows are delivered with the hand and any part of the foot.  Such contests take place in a rope-enclosed ring and are fought in timed rounds;

16.  "License" means a certificate issued by the Commission to participants of sanctioned professional boxing contests and professional exhibitions and is a mandatory requirement for participation in such events;

17.  "Manager" means an individual who controls or administers the affairs of any professional boxer, including acting as a booking agent.  "Manager" shall include the representative of a manager as defined by the Commission;

18.  "Martial arts" means any form of karate, kung fu, tae kwon-do, or any other form of martial or self-defense art;

19.  "Matchmaker" means an individual who brings together professional boxers or arranges professional boxing contests or professional exhibitions;

20.  "Participant" means a professional who takes part in a professional boxing contest or professional exhibition;

21.  "Pay-per-view telecasts of professional boxing events" means telecasts offered by cable television companies to subscribers at a cost in addition to the monthly cable television subscription rate.  Such events shall include local and state professional boxing contests and professional exhibitions as defined in this section;

22.  "Person" means any individual, partnership, limited liability company, club, association, corporation, or trust;

23.  "Physician" means an individual licensed under the laws of this state to engage in the general practice of medicine or osteopathic medicine;

24.  "Professional boxer" means an individual eighteen (18) years of age or older who competes for money, prizes, or purses, or who teaches, instructs, or assists in the practice of boxing or sparring as a means of obtaining pecuniary gain;

25.  "Professional boxing contest and professional exhibition" means a boxing match conducted within this state in which the participants are persons who must be licensed pursuant to the provisions of the Oklahoma Professional Boxing Licensing Act;

26.  "Promoter" means any individual, whether a resident or nonresident of Oklahoma, or club or corporation, whether domesticated or not domesticated in Oklahoma, that produces or stages professional contests or professional exhibitions conducted within this state and shall include any officer, director, or employees as defined by the Commission;

27.  "Pugilism" means boxing or the skill or practice of fighting with the fists;

28.  "Purse" means the financial guarantee or any other remuneration or thing of value for which a professional boxer participates in a professional boxing contest or professional exhibition and shall include the participant's share of any payment received for radio broadcasting, television, including cable television, pay-per-view television, and closed-circuit television, and motion picture rights.  "Purse" shall also include gate receipts and any other prizes;

29.  "Ring official" means any individual who performs an official function during the progress of a professional boxing contest or professional exhibition including but not limited to timekeepers, judges, referees, and attending physicians;

30.  "Sanctioning permit" means a permit issued by the Commission to promoters who make application for official approval of professional boxing contests and professional exhibitions;

31.  "Sparring" means to engage in a form of boxing with jabbing or feinting movements, and the exchange of few heavy blows, such as occurs in a practice or exhibition boxing match;

32.  "Telecast promoter", for purposes of Sections 621 and 622 of this title, means any promoter who shows or causes to be shown in this state a closed-circuit telecast of any professional boxing event, whether or not the telecast or event originates in this state.  "Telecast promoter" shall not include a cable system operator;

33.  "Trainer" means an individual who assists, coaches, or instructs any professional boxer with respect to physical conditioning, strategy, techniques, or preparation for competition, professional boxing contests, or professional exhibitions; and

34.  "Vendor" means any individual, firm, organization, club, or corporation that participates in the conduct of a professional boxing contest or professional exhibition by offering for sale food or merchandise, including, but not limited to, wearing apparel, alcoholic and nonalcoholic beverages, souvenirs, and programs.

B.  The Commission may define any term which is not defined in the Oklahoma Professional Boxing Licensing Act.

Added by Laws 1994, c. 240, § 2, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 1, emerg. eff. May 19, 1995; Laws 1998, c. 348, § 1, emerg. eff. June 5, 1998; Laws 1999, c. 210, § 1, emerg. eff. May 25, 1999.

§3A-603.  Rules - Power and duty of Commissioner.

A.  The Oklahoma Professional Boxing Commission shall have the power and duty to promulgate, prescribe, amend, and repeal rules necessary to implement the provisions of the Oklahoma Professional Boxing Licensing Act, according to the Administrative Procedures Act, including, but not limited to, defining qualifications, categories, limitations, and fees for licenses, permits, and examinations, and establishing bonding, contract, and insurance requirements.

B.  In addition to rules promulgated by the Commission, rules promulgated by the Commissioner of Labor prior to July 1, 1999, shall be the rules of the Commission and shall continue in effect until such rules are amended or repealed by rules promulgated by the Commission.

Added by Laws 1994, c. 240, § 3, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 2, emerg. eff. May 25, 1999.

§3A-604.  Repealed by Laws 1999, c. 210, § 20, emerg. eff. May 25, 1999.

§3A-604.1.  Oklahoma Professional Boxing Commission - Members - Terms.

A.  There is hereby created, until July 1, 2011, in accordance with the Oklahoma Sunset Law, the Oklahoma Professional Boxing Commission, which shall be composed of nine (9) members appointed by the Governor with the advice and consent of the Senate.  The member of the Commission initially appointed pursuant to this act shall serve a term of three (3) years that shall expire on June 30, 2006.  Members appointed to the Commission shall serve for terms of three (3) years.  Terms of office shall expire on June 30.  All vacancies and unexpired terms shall be filled in the same manner as the original appointment and within sixty (60) days from the date of the vacancy.  Members may be removed by the Governor for incompetence, willful neglect of duty, corruption in office, or malfeasance in office.

B.  Members appointed to the Commission shall reside in this state and shall have the following qualifications:

1.  Two members shall have experience as a professional boxer or in professional boxing promotions;

2.  One member shall have experience as a professional wrestler or in professional wrestling promotions;

3.  One member shall have experience in sports medicine;

4.  One member shall have experience in the cable television business; and

5.  Four members shall represent the public at large as lay members.

C.  No member of the Commission or any person related to a member within the third degree by consanguinity or affinity shall promote, sponsor, or have any financial interest in the promotion or sponsorship of any professional boxing contest or professional exhibition while a member of the Commission.

D.  The members of the Commission shall elect from their membership a chair and vice-chair to serve for one (1) year terms.  A majority of the members shall constitute a quorum for the purpose of conducting the business of the Commission.  The Commission shall meet at least quarterly, and special meetings may be called by the chair.

E.  The Commission shall comply with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, and the Administrative Procedures Act.

F.  All members of the Commission and such employees as determined by the Commission shall be bonded as required by Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes.

G.  Members of the Commission shall serve without compensation but shall be reimbursed for expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.

Added by Laws 1999, c. 210, § 3, emerg. eff. May 25, 1999.  Amended by Laws 2001, c. 162, § 1, emerg. eff. May 1, 2001; Laws 2003, c. 331, § 1, eff. July 1, 2003; Laws 2005, c. 26, § 1.

§3A-604.2.  Powers of Commission - Validity of prior licenses, permits, certificates, or registrations - Transfers.

A.  The Commission shall have the power to:

1.  Promulgate rules and issue orders necessary to carry out the purposes of the Oklahoma Professional Boxing Licensing Act, and enforce the provisions of said act and the rules promulgated pursuant thereto;

2.  Assume jurisdiction over all matters relating to the licensing of professional boxers, trainers, managers, corner persons, booking agents, matchmakers, promoters, referees, judges, timekeepers, vendors, physicians, announcers, clubs, and corporations associated with a professional boxing contest, or professional exhibition related thereto;

3.  Set license and permit fees pursuant to the requirements of the Oklahoma Professional Boxing Licensing Act;

4.  Conduct investigations into the qualifications of applicants for licensure and registration;

5.  Conduct investigations and proceedings for alleged violations of the Oklahoma Professional Boxing Licensing Act and order or subpoena the attendance of witnesses, the inspection of records and premises, and the production of relevant books and papers necessary to such investigations and proceedings;

6.  Develop and administer examinations for applicants for licenses and permits; and

7.  Make such expenditures as may be necessary in the performance of its duties.

B.  Any rule promulgated, order made, or action taken prior to July 1, 1999, by the Commissioner of Labor or the Department of Labor pursuant to the provisions of, or rules issued pursuant to, the Oklahoma Professional Boxing Licensing Act shall be considered valid and in effect unless amended, repealed, or rescinded by the Commission.

C.  Any valid license, permit, certificate, or registration issued prior to July 1, 1999, by the Commissioner of Labor pursuant to the Oklahoma Professional Boxing Licensing Act, or rules promulgated pursuant thereto, shall remain valid and in effect until it expires pursuant to law or unless suspended or revoked by the Commission.  Any application for a license, permit, certificate, or registration which is pending on June 30, 1999, is hereby transferred to the Commission.

D.  All personnel, powers, duties, responsibilities, fund balances, encumbrances, obligations, and property, which shall include records, furniture, and equipment of the Department of Labor relating to the regulation of boxing, are hereby transferred to the Oklahoma Professional Boxing Commission.

Added by Laws 1999, c. 210, § 4, emerg. eff. May 25, 1999.

§3A-605.  Administrator - Assistant - Administrative expenses - Conflict of interest.

A.  The Oklahoma Professional Boxing Commission may employ an administrator of professional boxing licensing to oversee the organization and activities of the Commission and to ensure compliance with rules promulgated by the Commission on matters relating to professional boxing.  The administrator shall perform such other duties as the Commission may prescribe.  The salary of the administrator shall be set by the Commission.  The position of administrator of professional boxing licensing shall be an unclassified position.

B.  The Commission may employ an assistant to keep records of all proceedings relating to professional boxing and to preserve all books, documents, and papers belonging to the Commission.  The assistant shall perform such other duties as the Commission may prescribe.  The Commission may employ such other personnel as necessary, subject to statutory full-time-equivalent (FTE) limits applicable to the State Department of Health.

C.  The State Department of Health shall provide administrative support, including, but not limited to, office space, equipment, and furnishings, for the Commission and shall manage the Commission's funds at the direction of the Commission.  The State Department of Health shall be entitled to reimbursement for the actual cost of providing said administrative support to the Commission from the Professional Boxing Licensing Revolving Fund; provided that said reimbursement shall not exceed in any year ten percent (10%) of the total revenue deposited in the fund in the preceding fiscal year received from fees, administrative fines, reimbursements, bond proceeds and sale of materials, but not including cash bonds held in trust by the Commission.  Persons employed by the Commission shall serve at the direction and pleasure of the Commission but shall, in all other matters relating to employment, be unclassified employees of the State Department of Health.

D.  The administrator, the assistant, and any other employees of the Commission or any persons related to said employees within the third degree by either consanguinity or affinity shall be prohibited from promoting, sponsoring, or having any pecuniary interest in any professional boxing contest or professional exhibition regulated by the Commission with the exception of medical personnel.

Added by Laws 1994, c. 240, § 5, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 3, emerg. eff. May 19, 1995; Laws 1996, c. 362, § 1, eff. Sept. 1, 1996; Laws 1999, c. 210, § 5, eff. July 1, 1999; Laws 2004, c. 184, § 1, emerg. eff. May 3, 2004; Laws 2005, c. 462, § 1, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 504 of this title to avoid duplication in numbering.

§3A-606.  Sanctioning permits - Exemptions.

A.  The Oklahoma Professional Boxing Commission is hereby vested with jurisdiction to issue sanctioning permits for all professional boxing contests and professional exhibitions held or given within this state and licenses for participants of sanctioned contests and exhibitions.

B.  Specifically exempt from the provisions of the Oklahoma Professional Boxing Licensing Act are the contests or exhibitions conducted or sponsored by:

1.  Any school, college, or university where the participants are students regularly enrolled in such institutions and the instructors, coaches, and trainers are employees of such institutions.  The term "school, college, or university" shall not include a school or other institution whose principal purpose is to furnish instruction in boxing or sparring;

2.  Any military installation or branch of the Armed Forces where the participants are employed by the military installation or are members of the branch of the Armed Forces sponsoring the contest or exhibition; and

3.  Amateur boxing matches which are sanctioned by a nationally recognized amateur sanctioning body approved by the Commission.

C.  The following persons are specifically exempt from the provisions of the Oklahoma Professional Boxing Licensing Act:

1.  Practitioners and instructors of the martial arts as defined in Section 602 of this title; and

2.  Instructors of amateur boxers if such instructors are not required to be licensed pursuant to other provisions of the Oklahoma Professional Boxing Licensing Act.

Added by Laws 1994, c. 240, § 6, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 4, emerg. eff. May 19, 1995; Laws 1999, c. 210, § 6, emerg. eff. May 25, 1999.

§3A-607.  Application for sanctioning permit or license - Notice of sanction.

A.  The Oklahoma Professional Boxing Commission shall promulgate rules necessary to implement processes for issuing sanctioning permits for professional boxing contests and professional exhibitions held or given in this state and for issuing licenses for participants of sanctioned contests and exhibitions, except those events and persons specifically exempt by the provisions of the Oklahoma Professional Boxing Licensing Act.

B.  All persons or entities who participate in any professional boxing contest or professional exhibition sanctioned by the Commission, including, but not limited to, professional boxers, trainers, managers, corner persons, booking agents, matchmakers, promoters, referees, judges, timekeepers, vendors, physicians, announcers, clubs, and corporations associated with a professional boxing contest or professional exhibition sanctioned by the Commission, shall be required to make application to the Commission for a license to participate in this state in any professional boxing contest or professional exhibition sanctioned by the Commission.

C.  An application for a sanctioning permit or a license shall be on such form and require such information as shall be prescribed by the Commission.

D.  The Commission shall determine reasonable costs and fees associated with issuing sanctioning permits and licenses.  All costs and fees for sanctioning an event shall be payable by the promoter making application for a sanctioning permit.  Costs and fees for a license may be paid by the participant making application or by the promoter of an event sanctioned by the Commission.

E.  A sanctioning permit shall be in effect upon the date issued by the Commission and shall expire upon the conclusion of the event, unless the sanctioning permit is suspended or revoked for just cause by the Commission.  Licenses shall be in effect upon the date issued by the Commission, and all licenses shall expire June 30 unless the license is suspended or revoked for just cause by the Commission.

F.  Only promoters whose professional boxing contests and professional exhibitions have been sanctioned by the Commission are authorized to place a notice of sanction on printed and promotional materials associated with the sanctioned event, which shall include but not be limited to advertising, tickets, programs, posters, souvenirs, wearing apparel, billboards, marquees and promotional signs inside and outside the venue where the event is to be held, and broadcasting, including, but not limited to, radio, television, including cable television, pay-per-view television, and closed-circuit television and motion pictures of the event.  The notice of sanction shall substantially state the following:

"Pursuant to the provisions of Section 601 et seq. of Title 3A of the Oklahoma Statutes and the rules of the Oklahoma Professional Boxing Commission, THIS EVENT IS SANCTIONED BY THE OKLAHOMA PROFESSIONAL BOXING COMMISSION.  Sanctioning Permit No. _______."

G.  All fees and other monies resulting from sanctioning professional boxing contests and professional exhibitions and licenses shall be placed to the credit of the Oklahoma Professional Boxing Licensing Revolving Fund.

Added by Laws 1994, c. 240, § 7, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 5, emerg. eff. May 19, 1995; Laws 1998, c. 348, § 3, emerg. eff. June 5, 1998; Laws 1999, c. 210, § 7, emerg. eff. May 25, 1999.

§3A-608.  Repealed by Laws 1995, c. 202, § 12, emerg. eff. May 19, 1995.

§3A-609.  Sanctioning permit required - Prohibition by local ordinance or resolution.

A.  A sanctioning permit issued by the Oklahoma Professional Boxing Commission shall be required in order to conduct, sponsor, hold, or participate in professional boxing contests or professional exhibitions.

B.  No sanctioning permit shall be issued for conducting or holding any professional boxing contest or professional exhibition within any political subdivision of this state where a local ordinance or resolution prohibits such contests or exhibitions within the limits of the political subdivision.

Added by Laws 1994, c. 240, § 9, Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 6, emerg. eff. May 19, 1995; Laws 1999, c. 210, § 8, emerg. eff. May 25, 1999.

§3A-610.  Withholding, suspension or revocation of license and sanctioning permit - Censure or reprimand - Fees.

A.  The Oklahoma Professional Boxing Commission may issue, withhold, suspend, or revoke any and all licenses and sanctioning permits required by the provisions of the Oklahoma Professional Boxing Licensing Act or the rules promulgated by the Commission.  The Commission may also censure or reprimand any licensee or sanctioning permit holder.

B.  The Commission shall fix a uniform scale of fees for all licenses, sanctioning permits, and examinations.  The fees shall be set at reasonable cost and shall not exceed the actual expense of issuing licenses and sanctioning permits and administering examinations.

Added by Laws 1994, c. 240, § 10, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 7, emerg. eff. May 19, 1995; Laws 1999, c. 210, § 9, emerg. eff. May 25, 1999.

§3A-611.  Considerations before issuance of license or sanctioning permit.

Before issuing any license or sanctioning permit, the Oklahoma Professional Boxing Commission shall consider the following in order of importance:

1.  The preservation of the safety and health of the participants;

2.  The best interest and welfare of the public; and

3.  The best interest of professional boxing in general.

Added by Laws 1994, c. 240, § 11, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 10, emerg. eff. May 25, 1999.

§3A-612.  Security.

A.  Before any sanctioning permit is issued to any promoter to conduct or hold a professional boxing contest or professional exhibition, the applicant shall file with the Oklahoma Professional Boxing Commission a security in the form of a bond, cash, certificate of deposit, or other securities acceptable to the Commission, payable to the State of Oklahoma in an amount determined by the Commission, executed by the applicant and a surety company or companies authorized to do business in this state, and conditioned upon the faithful performance by the promoter, which shall include but not be limited to the cancellation of a professional boxing contest or professional exhibition without good cause as determined by the Commission once the professional boxing contest or professional exhibition has been approved by the Commission.

B.  The security required under this section shall guarantee the payment of all taxes, fees, fines and other monies due and payable pursuant to the provisions of the Oklahoma Professional Boxing Licensing Act and the rules promulgated by the Commission, including, but not limited to, the payment of purses to the competitors, any contributions for required insurance, pensions, disability and medical examinations, the repayment to ticket holders of purchased tickets, the payment of fees to ring officials and physicians, and, in the event of the cancellation of a professional boxing contest or professional exhibition approved by the  Commission without good cause, an amount determined by the  Commission.

C.  After issuance of a sanctioning permit to a promoter, the Commission may modify the amount of security required to ensure adequate and sufficient coverage for payments of taxes, fees, fines, purses, and other monies due and payable pursuant to the provisions of this section.  Failure of any promoter to obtain the modified security required pursuant to this subsection within such period of time as the Commission may prescribe, shall be grounds for revocation of the sanctioning permit of such promoter.

D.  All proceeds of securities collected pursuant to the provisions of this section shall be placed to the credit of the Oklahoma Professional Boxing Licensing Revolving Fund.

Added by Laws 1994, c. 240, § 12, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 11, emerg. eff. May 25, 1999; Laws 2001, c. 162, § 2, emerg. eff. May 1, 2001.

§3A-613.  Subpoena of witnesses, production of records - Audits - Suspension for just cause.

The Oklahoma Professional Boxing Commission may:

1.  Subpoena witnesses and compel the production of any and all books, memoranda, documents, papers, and records showing the receipts and disbursements of any individual, club, or corporation licensed under the provisions of the Oklahoma Professional Boxing Licensing Act;

2.  Administer oaths or affirmations to witnesses;

3.  Require, at any time, the suspension for just cause from involvement in any activity associated with professional boxing of any employee or official employed by any licensee or permittee pursuant to the Oklahoma Professional Boxing Licensing Act;

4.  Prescribe the manner that books and financial or other statements of any licensee or permittee relating to professional boxing shall be kept; and

5.  Visit, investigate, audit, and place accountants and such other persons as the Commission may deem necessary in the offices or places of business related to professional boxing of any licensee or permittee for the purpose of ensuring that the rules of the Commission are complied with.

Added by Laws 1994, c. 240, § 13, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 12, emerg. eff. May 25, 1999.

§3A-614.  Notice of violation - Hearing - Orders - Actions.

A.  If upon inspection or investigation, or whenever the Oklahoma Professional Boxing Commission determines that a violation of the Oklahoma Professional Boxing Licensing Act or of any order, standard, or rule promulgated pursuant to the provisions of the Oklahoma Professional Boxing Licensing Act has occurred, the Commission shall give written notice to the alleged violator specifying the cause of the determination.  Such notice shall require that the violations be corrected and specify the terms of such correction or that the alleged violator appear before the Commission at a time and place specified in the notice and answer the charges.

B.  The Commission shall afford the alleged violator an opportunity for a hearing conducted in conformity with, and records made thereof as provided by the provisions of, the Oklahoma Administrative Procedures Act.  On the basis of the evidence produced at the hearing, the Commission shall make findings of fact and conclusions of law and enter an order thereon.  The Commission shall provide written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order.

C.  Upon the request of the Commission, the Attorney General shall bring an action against any person violating any of the provisions of the Oklahoma Professional Boxing Licensing Act or violating any order or determination of the Commission.

Added by Laws 1994, c. 240, § 14, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 13, emerg. eff. May 25, 1999.

§3A-615.  Penalties - Administrative fines - Injunctions.

A.  Any person who violates the provisions of the Oklahoma Professional Boxing Licensing Act, upon conviction, shall be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than One Thousand Dollars ($1,000.00) or by incarceration in the county jail for not more than thirty (30) days or by both such fine and incarceration.  The Oklahoma Professional Boxing Commission shall suspend or revoke the license of any person convicted of violating the provisions of the Oklahoma Professional Boxing Licensing Act.

B.  In addition to other penalties provided by law, if after a hearing in accordance with the provisions of Section 601 et seq. of this title, the Commission shall find any person to be in violation of any of the provisions, such person may be subject to an administrative fine of not more than Five Hundred Dollars ($500.00) or not more than one percent (1%) of gross revenues received for each violation.  Each day a person is in violation of the provisions of Section 601 et seq. of this title may constitute a separate violation.  All administrative fines collected pursuant to the provisions of this subsection shall be placed to the credit of the Oklahoma Professional Boxing Licensing Revolving Fund created pursuant to the provisions of Section 601 et seq. of this title.  Administrative fines imposed pursuant to this subsection shall be enforceable in the district courts of this state.

C.  Upon the request of the Commission, the Attorney General may make application to the appropriate court for an order enjoining the acts or practices prohibited by the provisions of Section 601 et seq. of this title, and upon a showing that the person has engaged in any of the prohibited acts or practices, an injunction, restraining order, or other order as may be appropriate shall be granted by the court.

Added by Laws 1994, c. 240, § 15, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 8, emerg. eff. May 19, 1995; Laws 1999, c. 210, § 14, emerg. eff. May 25, 1999.

§3A-616.  Professional Boxing Licensing Revolving Fund - Abolition of Oklahoma Professional Boxing Licensing Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Professional Boxing Commission to be designated the "Professional Boxing Licensing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received from fees, administrative fines, reimbursements, bond proceeds, and sale of materials, and shall include grants and gifts, pursuant to the Oklahoma Professional Boxing Licensing Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Health as directed by the Commission for the purpose of implementing the provisions of the Oklahoma Professional Boxing Licensing Act; provided, revenue in excess of Three Hundred Thousand Dollars ($300,000.00) during any fiscal year shall be deposited to the credit of the General Revenue Fund of the State Treasury.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The "Oklahoma Professional Boxing Licensing Revolving Fund" created for the Department of Labor is hereby abolished.  On July 1, 1999, any unencumbered funds remaining in the Oklahoma Professional Boxing Licensing Revolving Fund shall be transferred to the credit of the Professional Boxing Licensing Revolving Fund.  Any unexpended funds remaining in the Oklahoma Professional Boxing Revolving Fund after November 1, 1999, shall be transferred to the credit of the Professional Boxing Licensing Revolving Fund.

Added by Laws 1994, c. 240, § 16, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 15, eff. July 1, 1999; Laws 2005, c. 462, § 2, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 515 of this title to provide consistency in numbering.

§3A-617.  Assessment - Total gross receipts, proceeds included - Payment - Gross receipts report - Records.

A.  Except as otherwise provided in the Oklahoma Professional Boxing Licensing Act, in addition to the payment of any other fees and monies due pursuant to the Oklahoma Professional Boxing Licensing Act and the rules promulgated by the Oklahoma Professional Boxing Commission, an assessment as provided herein in an amount not to exceed five percent (5%) of the total gross receipts of any professional boxing contest or professional exhibition, exclusive of any federal tax or tax imposed by any political subdivision of this state, shall be hereby levied and shall be remitted by every promoter and vendor to the Oklahoma Professional Boxing Commission; provided, however, if the promotion originates in Oklahoma, the promoter and vendor shall only be liable for assessments on the total gross receipts specified in subsections C, D and E of this section and shall not also be liable for the assessments specified in Section 622 of this title.

B.  The assessment established in subsection A of this section shall be calculated as follows:

1.  Five percent (5%) for an event for which the total gross receipts do not exceed One Hundred Thousand Dollars ($100,000.00);

2.  Four percent (4%) for an event for which the total gross receipts are between One Hundred Thousand One Dollars ($100,001.00) and Two Hundred Thousand Dollars ($200,000.00);

3.  Three percent (3%) for an event for which the total gross receipts are between Two Hundred Thousand One Dollars ($200,001.00) and Three Hundred Fifty Thousand Dollars ($350,000.00);

4.  Two percent (2%) for an event for which the total gross receipts are between Three Hundred Fifty Thousand One Dollars ($350,001.00) and Five Hundred Thousand Dollars ($500,000.00); and

5.  One and one-half percent (1.5%) for an event for which the total gross receipts are more than Five Hundred Thousand One Dollars ($500,001.00).

C.  For the purpose of this section, total gross receipts of every promoter shall include:

1.  The gross price charged by the promoter for the sale, lease, or other use of broadcasting, including, but not limited to, radio, television, including cable television, pay-per-view television, and closed-circuit television, or motion picture rights of boxing contests, events, or exhibitions conducted within this state, without any deductions for commissions, brokerage fees, distribution fees, advertising, or other expenses or charges;

2.  The face value of all tickets sold; and

3.  Proceeds from a vendor, or the promoter's gross price charged for the sale of food, alcoholic and nonalcoholic beverages, or merchandise, including, but not limited to, wearing apparel, souvenirs and programs.

D.  For professional boxing contests or professional exhibitions at which admission tickets are not sold, the promoter shall remit an assessment equal to five percent (5%) of the revenues received by the promoter for the event.

E.  For the purpose of this section, total gross receipts of every vendor shall include the gross price charged for the sale of food, alcoholic and nonalcoholic beverages, and merchandise including, but not limited to, wearing apparel, souvenirs, and programs, excluding that portion paid to any promoter.

F.  Payment of the assessment on gross receipts, excepting for motion picture rights, shall be due within seventy-two (72) hours after the holding of the professional boxing contest or professional exhibition and shall be accompanied by a report in such form as shall be prescribed by the Oklahoma Professional Boxing Commission.

G.  The first payment of the assessment on gross income received from the sale of motion picture rights shall be due at the end of the month after the date of the sale of the motion picture rights, and further payments shall be due every thirty (30) days thereafter, during the presentation of the picture, and shall be accompanied by a gross receipts report in such form as shall be prescribed by the Oklahoma Professional Boxing Commission.

H.  Gross receipts reports signed under oath shall also include:

1.  The name of the promoter;

2.  The boxing contest or professional exhibition sanctioning permit number;

3.  The promoter's business address and any license or permit number required of such promoter by law;

4.  Gross receipts as specified by this section, during the period specified by this section; and

5.  Such further information as the Oklahoma Professional Boxing Commission may require to enable it to compute correctly and collect the assessment levied pursuant to this section.

I.  In addition to the information required on reports, the Oklahoma Professional Boxing Commission may request, and the promoter shall furnish, any information deemed necessary for a correct computation of the assessment levied pursuant to this section.

J.  All levies pursuant to this section shall be collected by the Commission and shall be placed to the credit of the Professional Boxing Licensing Revolving Fund.

K.  The monies collected from the assessment levied pursuant to the provisions of this section shall be in addition to all other revenues and funds received by the Oklahoma Professional Boxing Commission.

L.  The promoter shall compute and pay to the Oklahoma Professional Boxing Commission the required assessment due.  If the payment of the assessment is not postmarked or delivered to the Oklahoma Professional Boxing Commission as specified in subsection F or G of this section, whichever is appropriate, the assessment shall be delinquent from such date.

M.  It shall be the duty of every promoter required to make a gross receipts report and pay any assessment pursuant to the provisions of this section to keep and preserve suitable records and documents which may be necessary to determine the amount of assessment due as will substantiate and prove the accuracy of such reports.  All such records shall be preserved for a period of three (3) years, unless the Oklahoma Professional Boxing Commission, in writing, has authorized their destruction or disposal at an earlier date, and shall be open to examination at any time by the Oklahoma Professional Boxing Commission or by any of its authorized employees.

Added by Laws 1994, c. 240, § 17, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 202, § 9, emerg. eff. May 19, 1995; Laws 1998, c. 348, § 4, emerg. eff. June 5, 1998; Laws 1999, c. 210, § 16, eff. July 1, 1999; Laws 2003, c. 331, § 2, eff. July 1, 2003; Laws 2004, c. 184, § 2, emerg. eff. May 3, 2004; Laws 2005, c. 462, § 3, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 516 of this title to provide consistency in numbering.

§3A-618.  Repealed by Laws 1995, c. 202, § 12, emerg. eff. May 19, 1995.

§3A-619.  Annual report.

Beginning February 1, 2000, the Oklahoma Professional Boxing Commission shall file an annual report of boxing activities in Oklahoma with the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.  Said report shall include but not be limited to the amount of revenue collected, the number of permits and licenses issued and revoked, the number of violations of the Oklahoma Professional Boxing Licensing Act, and the number of professional boxing contests and exhibitions conducted.

Added by Laws 1994, c. 240, § 19, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 210, § 17, emerg. eff. May 25, 1999.

§3A-620.  Repealed by Laws 1995, c. 202, § 12, emerg. eff. May 19, 1995.

§3A-621.  Repealed by Laws 2005, c. 462, § 4, eff. Nov. 1, 2005.

§3A-622.  Telecast promoters - License - Names and addresses of facilities - Unauthorized telecasts - Report - Assessment payments - Penalties - Application of act to cable system operators.

A.  Where the Oklahoma distribution rights for a closed-circuit telecast to be viewed in this state are in whole owned by, sold to, acquired by or held by any person who intends to or subsequently sells or, in some other manner, extends such rights in part to another, then such person is deemed to be a telecast promoter.  The Commission may provide, by rule, for additional licensed telecast promoters to participate in the distribution rights and share in the liability for assessments to be paid to the Commission.  Closed-circuit telecasts of a boxing event shall not be telecast from, in, or into this state except under the auspices of a telecast promoter licensed in this state.  The telecast promoter shall be responsible for filing the appropriate reports with and paying assessments to the Commission.

B.  In the case of closed-circuit telecasts other than pay-per-view, the telecast promoter shall notify the Commission of the names and addresses of all facilities to or through which the closed-circuit telecast will be shown fourteen (14) days prior to the date of the closed-circuit event and shall provide daily updates to the Commission of any additions and deletions of facilities.

C.  Any person or facility owner or operator intending to show the closed-circuit telecast, whether or not an admission fee will be charged, must receive authorization to show the telecast from the telecast promoter prior to the telecast.  The showing of a closed-circuit telecast, whether or not an admission fee is charged, without the authorization of the licensed telecast promoter is prohibited.  Delayed showing of a closed-circuit telecast also requires the authorization of the telecast promoter.  Information received by the Commission of the names of persons showing a closed-circuit telecast in violation of this section shall be furnished to the appropriate district attorney's office for prosecution.

D.  1.  In the case of facilities at or through which the closed-circuit telecast is shown other than a cable system operator's pay-per-view facilities, the telecast promoter shall, within eight (8) days after the telecast, inclusive of mailing time, file with the Commission a written report detailing the name, address, telephone number, contact person's name, and the details of the payment arrangement for the right to receive the telecast for each facility to which the broadcast was transmitted.

2.  The report shall be accompanied by an assessment payment equal to four percent (4%) of the total gross receipts from the broadcast, excluding any federal, state or local taxes.

3.  The Commission may require the owner or operator of the facility where the telecast is being shown to file a report containing information regarding the amount paid to the telecast promoter for the right to broadcast the telecast, the quality of the audio and video signal, and any other information the Commission deems appropriate.

E.  1.  In the case of a cable system operator's pay-per-view facilities at or through which a closed-circuit telecast was shown, the telecast promoter shall, except as provided for in subsection A of Section 617 of this title, within thirty (30) days following receipt of the notice of the assessment from the Commission, cause to be filed with the Commission an assessment payment equal to four percent (4%) of the total gross receipts excluding any federal, state, or local taxes.

2.  The cable system operator shall withhold from the proceeds due to the telecast promoter the four-percent assessment payment required pursuant to paragraph 1 of this subsection and remit the assessment to the Commission on behalf of the telecast promoter.  The cable system operator shall not be liable for the remittance of the assessment fee required in paragraph 1 of this subsection from any proceeds due to the cable system operator from their pay-per-view events.

3.  The Commission shall require the cable system operator to file reports containing information regarding the number of orders sold and the price charged for orders and any other information the Commission deems appropriate.

4.  Cable system operators shall not be liable to the Commission for the assessment payment.  Nothing in this section shall be deemed to prevent a cable system operator from billing its customer for the assessment payment.

5.  The Commission shall, upon request, provide the telecast promoter with a report detailing the number of orders and the assessment payment due.

F.  Any promoter who willfully makes a false and fraudulent report under this section is guilty of perjury and, upon conviction, is subject to punishment as provided by law.  This penalty shall be in addition to any other penalties imposed in this section.

G.  Any telecast promoter who willfully fails, neglects, or refuses to make a report or cause to be paid the assessment as prescribed, or who refuses to allow the Commission to examine the books, papers, and records of any promotion is guilty of a misdemeanor, punishable as provided by law.  Any remitter who willfully fails, neglects, or refuses to remit the assessment as prescribed, is guilty of a misdemeanor, punishable as provided by law.

H.  By rule, the Commission shall establish administrative penalties as specified in the Oklahoma Professional Boxing Licensing Act for the late payment of assessments, noncompliance with the Oklahoma Professional Boxing Licensing Act, and the late filing of reports and shall prescribe conditions, if any, under which a fine may be waived.

I.  No cable system operator shall be:

1.  Prohibited from broadcasting any boxing event, whether or not the promoter or distributor is in compliance with the provisions of the Oklahoma Professional Boxing Licensing Act, for which it has a contract or other legal obligation to broadcast;

2.  Required, as a result of any noncompliance with the provisions of this act by any promoter or distributor, to modify, delete, or cancel any programming which it has a contractual or legal obligation to air; and

3.  This act shall not apply in any manner to any basic or premium channel programming broadcast on cable television systems within this state, but shall apply only to "pay-per-view" broadcasts of boxing events for which a separate one-time fee is charged the cable subscriber.

Added by Laws 1995, c. 202, § 11, emerg. eff. May 19, 1995.  Amended by Laws 1998, c. 348, § 5, emerg. eff. June 5, 1998; Laws 1999, c. 210, § 19, eff. July 1, 1999; Laws 2003, c. 331, § 3, eff. July 1, 2003; Laws 2004, c. 184, § 3, emerg. eff. May 3, 2004.

§3A-701.  Short title.

This act shall be known and may be cited as the "Oklahoma Education Lottery Act".

Added by Laws 2003, c. 58, § 2, adopted at election held on Nov. 2, 2004.

§3A-702.  Intent of act.

It is the intent of the people of the State of Oklahoma:

1.  That net proceeds of lottery games conducted pursuant to the Oklahoma Education Lottery Act shall be used to support improvements and enhancements for educational purposes and programs and that such net proceeds shall be used to supplement rather than replace existing resources for educational purposes and programs;

2.  That there shall be created a public body, corporate and politic, known as the Oklahoma Lottery Commission, with powers as defined in the Oklahoma Education Lottery Act which shall be exercised for the benefit of the State of Oklahoma, and with requirements for full public disclosure of its operations and finances;

3.  That lottery games shall be operated and managed in a manner which provides full and complete public disclosure of lottery operations, provides continuing entertainment to the public, maximizes net proceeds available for educational purposes and programs and ensures that the lottery is operated with integrity and dignity and free of political influence;

4.  That the Oklahoma Lottery Commission be operated in such a manner that, after debt issued pursuant to the provisions of Section 33 of this act is repaid, it is self-sustaining and self-funded; and

5.  That the Oklahoma Lottery Commission shall be accountable to the Legislature and to the people of this state through availability to the public of its records pursuant to the Oklahoma Open Records Act, access to meetings pursuant to the Oklahoma Open Meeting Act, and development and monitoring of a comprehensive system of public audits and reports.

Added by Laws 2003, c. 58, § 3, adopted at election held on Nov. 2, 2004.

§3A-703.  Definitions.

As used in the Oklahoma Education Lottery Act:

1.  "Administrative expenses" means operating expenses, excluding amounts set aside for prizes, regardless of whether such prizes are claimed and excluding amounts deposited to the Fidelity Revolving Fund pursuant to Section 20 of this act;

2.  "Board" means the board of trustees of the Oklahoma Lottery Commission;

3.  "Capital outlay projects" means the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interests in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, computers, software, laboratories, furniture, textbooks, and reference material or other property of any nature whatsoever used on, in, or in connection with educational facilities;

4.  "Commission" means the Oklahoma Lottery Commission;

5.  "Educational facilities" means land, structures, and buildings owned or operated by and through the Oklahoma State Regents for Higher Education, the State Board of Education, the Oklahoma Department of Career and Technology Education, or by any school district within this state.  A public road or highway leading to an educational facility shall not be considered an educational facility;

6.  "Executive director" means the chief executive officer and administrator of the Oklahoma Lottery Commission;

7.  "Gross proceeds" means all revenue derived from the sale of lottery tickets or shares and all other monies derived from the lottery;

8.  "Instant ticket" means a lottery ticket that requires the player to remove a coating to determine if a prize has been won;

9.  "Lottery", "lotteries", "lottery game", or "lottery games" means an activity conducted by the Commission under the Oklahoma Education Lottery Act through which prizes are awarded or distributed by chance among persons who have paid for a chance or other opportunity to receive a prize, including, but not limited to, instant tickets and on-line games, but excluding charity bingo and games conducted pursuant to the Oklahoma Charity Games Act, poker, blackjack, slot machines, pulltab machines, card games, dice, dominos, roulette wheels, or other similar forms of gambling, or electronic or video forms of these gambling activities, or games where winners are determined by the outcome of a sports contest, or pari-mutuel betting conducted pursuant to the Oklahoma Horse Racing Act;

10.  "Major procurement contract" means any gaming product or service costing in excess of Twenty-five Thousand Dollars ($25,000.00), including, but not limited to, major advertising contracts, annuity contracts, prize payment agreements, consulting services, equipment, tickets, and other products and services unique to the Oklahoma lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of the Commission;

11.  "Member" or "members" means a trustee or trustees of the board of trustees of the Oklahoma Lottery Commission;

12.  "Member of a minority" means an individual who is a member of a race which comprises less than fifty percent (50%) of the total population of Oklahoma;

13.  "Minority business" means any business which is owned by:

a. an individual who is a member of a minority who reports as the personal income of the individual for Oklahoma income tax purposes the income of the business,

b. a partnership in which a majority of the ownership interest is owned by one or more members of a minority who report as their personal income for Oklahoma income tax purposes more than fifty percent (50%) of the income of the partnership, or

c. a corporation organized under the laws of this state in which a majority of the common stock is owned by one or more members of a minority who report as their personal income for Oklahoma income tax purposes more than fifty percent (50%) of the distributed earnings of the corporation;

14.  "Net proceeds" means all revenue derived from the sale of lottery tickets or shares and all other monies derived from the lottery less operating expenses;

15.  "On-line games" means a game where tickets or shares are purchased through a network of computer terminals located at retail outlets, and such terminals are linked to a central computer that records the purchases;

16.  "Operating expenses" means all costs of doing business, including but not limited to, prizes, commissions, and other compensation paid to retailers, advertising and marketing costs, personnel costs, capital costs, amounts held in or paid from the Fidelity Revolving Fund pursuant to Section 20 of this act, debt service payments for the payment of the initial expenses of start-up, administration, and operation of the Commission and the lottery, and other operating costs;

17.  "Pari-mutuel betting" means the pari-mutuel system of wagering as defined in Section 200.1 of Title 3A of the Oklahoma Statutes.  Such term shall not include a lottery game which may be predicated on a horse-racing scheme that does not involve actual track events or traditional lottery games which may involve the distribution of winnings by pools;

18.  "Person" means any individual, corporation, partnership, unincorporated association, limited liability company, or other legal entity;

19.  "Retailer" means a person who sells lottery tickets or shares on behalf of the Commission pursuant to a contract;

20.  "Share" means any intangible evidence of participation in a lottery game;

21.  "Ticket" means any tangible evidence issued by the lottery to provide participation in a lottery game; and

22.  "Vendor" means a person who provides or proposes to provide goods or services to the Commission pursuant to a major procurement contract, but does not include an employee of the Commission, a retailer, or a state agency or instrumentality thereof.  Such term does not include any corporation whose shares are publicly traded and which is the parent company of the contracting party in a major procurement contract.

Added by Laws 2003, c. 58, § 4, adopted at election held on Nov. 2, 2004.

§3A-704.  Oklahoma Lottery Commission - Creation - Office - Venue.

There is hereby created a body corporate and politic to be known as the Oklahoma Lottery Commission which shall be deemed to be an instrumentality of the state.  The principal office of the Commission shall be located in Oklahoma County, and the venue of any action against the Commission shall be Oklahoma County.

Added by Laws 2003, c. 58, § 5, adopted at election held on Nov. 2, 2004.

§3A-705.  Oklahoma Lottery Commission - Board of Trustees.

A.  The Oklahoma Lottery Commission shall be governed by a board of trustees composed of seven (7) members to be appointed by the Governor with the advice and consent of the Senate.  Not more than two members shall be appointed from any single congressional district.

B.  Members shall be residents of the State of Oklahoma, shall be prominent persons in their businesses or professions, and shall not have been convicted of any felony offense, and shall not be awaiting sentencing on a plea of guilt or nolo contendere to a felony offense.  At least one member of the board shall be engaged in the practice of law, at least one member shall be engaged in the practice of accounting, and at least one member shall have expertise in marketing.

C.  Members shall serve terms of five (5) years, except that of the initial members appointed, one shall be appointed for an initial term of one (1) year, one shall be appointed for an initial term of two (2) years, one shall be appointed for an initial term of three (3) years, two shall be appointed for initial terms of four (4) years, and two shall be appointed for initial terms of five (5) years.  Any vacancy occurring on the board shall be filled by the Governor by appointment with the advice and consent of the Senate for the remainder of the unexpired term.

D.  Members of the board shall not have any direct or indirect interest in an undertaking that puts their personal interest in conflict with that of the Commission, including, but not limited to, an interest in a major procurement contract or a participating retailer.

E.  Members of the board shall be reimbursed for travel expenses pursuant to the State Travel Reimbursement Act.

F.  The members shall elect from their membership a chair, vice-chair, secretary, and treasurer.  Such officers shall serve for such terms as shall be prescribed by the rules of the Commission or until their respective successors are elected and qualified.  No member of the board shall hold more than any one office of the Commission at the same time, except that the same person may serve as secretary and treasurer.

G.  The board of trustees shall employ an executive director of the Commission.

H.  A majority of members in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the Commission.

I.  All meetings of the board shall be subject to the Oklahoma Open Meeting Act.  Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members.

J.  No vacancy in the membership of the board shall impair the right of the members to exercise all the powers and perform all the duties of the board.

Added by Laws 2003, c. 58, § 6, adopted at election held on Nov. 2, 2004.

§3A-706.  Lottery Retailer Advisory Board.

A.  The chair of the board of trustees of the Oklahoma Lottery Commission shall appoint a Lottery Retailer Advisory Board to be composed of ten (10) lottery retailers representing the broadest possible spectrum of geographical, racial, and business characteristics of lottery retailers.  The function of the advisory board shall be to advise the board of trustees on retail aspects of the lottery and to present the concerns of lottery retailers throughout the state.

B.  Members appointed to the Lottery Retailer Advisory Board shall serve terms of two (2) years.  Five of the initial appointees shall serve initial terms of one (1) year.

C.  Meetings of the advisory board shall be subject to the Oklahoma Open Meeting Act.  Members of the advisory board shall serve without compensation or reimbursement of expenses.  The advisory board may report to the board of trustees or to the oversight committee created in Section 35 of this act in writing at any time.  The board of trustees may invite the advisory board to make an oral presentation to the board of trustees at regular meetings of the board.

Added by Laws 2003, c. 58, § 7, adopted at election held on Nov. 2, 2004.

§3A-707.  Duties of board of trustees.

The board of trustees of the Oklahoma Lottery Commission shall:

1.  Approve, disapprove, amend, or modify the budget recommended by the executive director for the operation of the Commission;

2.  Approve, disapprove, amend, or modify the terms of major lottery procurements recommended by the executive director;

3.  Hear appeals of hearings required by the Oklahoma Education Lottery Act;

4.  Promulgate rules relating to the conduct of lottery games; and

5.  Perform such other functions as specified by the Oklahoma Education Lottery Act.

Added by Laws 2003, c. 58, § 8, adopted at election held on Nov. 2, 2004.

§3A-708.  Executive director.

The board of trustees of the Oklahoma Lottery Commission shall appoint and shall provide for the compensation of an executive director who shall be an employee of the Commission and who shall direct the day-to-day operations and management of the Commission and shall be vested with those powers and duties specified by the board and by law.  The executive director shall serve at the pleasure of the board.

Added by Laws 2003, c. 58, § 9, adopted at election held on Nov. 2, 2004.

§3A-709.  Powers of Commission.

A.  The Oklahoma Lottery Commission shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of the Oklahoma Education Lottery Act which are not in conflict with the Oklahoma Constitution and laws of this state including, but not limited to, the following:

1.  To sue and be sued in contract, equity, mandamus, and similar actions in its own name and to complain and defend in all courts;

2.  To adopt and alter a seal;

3.  To hold copyrights, trademarks, and service marks and enforce its rights with respect thereto;

4.  To acquire or lease real property and make improvements thereon and acquire by lease or by purchase personal property, including, but not limited to, computers and intangible property, including, but not limited to, computer programs, systems, and software;

5.  To enter into contracts to incur debt in its own name and enter into financing agreements with the state, agencies or instrumentalities of the state, or with any commercial financial institution or credit provider as provided in Section 33 of this act;

6.  To select and contract with vendors and retailers;

7.  To enter into contracts or agreements with state or local law enforcement agencies for the performance of law enforcement, background investigations, and security checks;

8.  To administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence relative to any investigation or proceeding conducted by the Commission;

9.  To enter into contracts of any and all types on such terms and conditions as the Commission may determine;

10.  To advertise and promote the lottery and lottery games; and

11.  To act as a retailer, to conduct promotions which involve the dispensing of lottery tickets or shares, and to establish and operate a sales facility to sell lottery tickets or shares and any related merchandise.

B.  The board of trustees of the Oklahoma Lottery Commission shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of the Oklahoma Education Lottery Act which are not in conflict with the Oklahoma Constitution and laws of this state including, but not limited to, the following:

1.  To adopt, amend, and repeal policies and procedures and to promulgate rules for the regulation of its affairs and the conduct of its business, to prescribe the duties of officers of the board, and to perform such other duties as may be required by law.  In the promulgation of rules, the board shall be subject to the Administrative Procedures Act;

2.  To procure insurance;

3.  To initiate, supervise, and administer the operation of the lottery in accordance with the provisions of the Oklahoma Education Lottery Act and rules, policies, and procedures adopted pursuant thereto;

4.  To enter into written agreements with one or more other states or sovereigns for the operation, participation in marketing, and promotion of a joint lottery or joint lottery games.  Such an agreement may be entered into with a federally recognized Indian tribe only if a cooperative agreement authorizing the Commission to do so has been entered into by the Governor and such a tribe and has been further approved by the Joint Committee on State-Tribal Relations pursuant to the provisions of Section 1221 et seq. of Title 74 of the Oklahoma Statutes;

5.  To direct the executive director to conduct or have conducted such market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communication; and

6.  To adopt and amend such rules, policies, and procedures as necessary to implement its powers and duties, organize and operate the Commission, regulate the conduct of lottery games in general, and any other matters necessary or desirable for the efficient and effective operation of the lottery or the convenience of the public.

C.  The powers enumerated in subsections A and B of this section are cumulative of and in addition to those powers enumerated elsewhere in the Oklahoma Education Lottery Act, and no such powers limit or restrict any other powers of the Oklahoma Lottery Commission or the board of trustees.

Added by Laws 2003, c. 58, § 10, adopted at election held on Nov. 2, 2004.

§3A-710.  Rules - Video lottery machines prohibited.

The board of trustees of the Oklahoma Lottery Commission may promulgate rules regulating the conduct of lottery games in general, including, but not limited to, rules specifying:

1.  The type of lottery games to be conducted, including, but not limited to, instant lotteries and other games traditional to the lottery;

2.  The sale price of tickets or shares and the manner of sale.  All sales shall be for cash only and payment by checks, credit cards, charge cards, debit cards, or any form of deferred payment is prohibited;

3.  The number and amount of prizes;

4.  The method and location of selecting or validating winning tickets or shares;

5.  The manner and time of payment of prizes, which may include lump-sum payments or installments over a period of years;

6.  The manner of payment of prizes to the holders of winning tickets or shares, including, without limitation, provision for payment of prizes by retailers not exceeding Six Hundred Dollars ($600.00) after deducting the price of the ticket or share and after performing validation procedures appropriate to the game and as specified by the board.  The board may provide for a limited number of retailers who can pay prizes of up to Five Thousand Dollars ($5,000.00) after performing validation procedures appropriate to the game and as specified by the board without regard to where the ticket or share was purchased;

7.  The frequency of games and drawings or selection of winning tickets or shares;

8.  The means of conducting drawings;

9.  The method to be used in selling tickets or shares;

10.  The manner and amount of compensation to lottery retailers; and

11.  Any other matters necessary to ensure the efficient and effective operation of lottery games, the continued entertainment and convenience of the public, and the integrity of the lottery.

The board of trustees shall not permit the operation of any lottery game using a video lottery machine.  "Video lottery machine" means any electronic video game machine that, upon furnishing of consideration, is available to play or simulate the play of a video game, including, but not limited to, bingo and games conducted pursuant to the Oklahoma Charity Games Act, poker, blackjack, slot machines, pulltab machines, card games, dice, dominos, roulette wheels, or other similar forms of gambling, or games where winners are determined by the outcome of a sports contest, using a video display and microprocessors in which the player may receive free games or credits that can be redeemed for cash, coins or tokens, or that directly dispenses cash, coins or tokens.

Added by Laws 2003, c. 58, § 11, adopted at election held on Nov. 2, 2004.  Amended by Laws 2005, c. 99, § 1, emerg. eff. April 25, 2005.

§3A-711.  Powers and duties of executive director.

A.  The executive director of the Oklahoma Lottery Commission shall direct and supervise all administrative and technical activities in accordance with the provisions of the Oklahoma Education Lottery Act and with the rules promulgated by the board of trustees of the Oklahoma Lottery Commission.  It shall be the duty of the executive director to:

1.  Facilitate the initiation of and supervise and administer the operation of the lottery games;

2.  Employ by contract and compensate such persons and firms as deemed necessary;

3.  Promote or provide for promotion of the lottery and any functions related to the Commission;

4.  Prepare a budget for the approval of the board;

5.  Require bond from such retailers and vendors in such amounts as required by the board;

6.  Report quarterly to the State Auditor and Inspector and the board a full and complete statement of lottery revenues and expenses for the preceding quarter; and

7.  Perform other duties generally associated with an executive director or a chief executive officer of a state lottery.

B.  In accordance with the provisions of the Oklahoma Education Lottery Act or the rules of the board, the executive director may for good cause suspend, revoke, or refuse to renew any contract entered into.

C.  The executive director or designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.

Added by Laws 2003, c. 58, § 12, adopted at election held on Nov. 2, 2004.

§3A-712.  Personnel - Conflict of interest - Background investigation - Bond.

A.  The executive director of the Oklahoma Lottery Commission, with the approval of the board of trustees, shall employ such personnel as may be necessary to carry out the provisions of this act and shall set the compensation and terms of compensation of such employees.  All offices, positions, and personnel of the Oklahoma Lottery Commission shall be in the unclassified service.

B.  No employee of the Commission shall have a financial interest in any vendor doing business or proposing to do business with the Commission.

C.  No employee of the Commission shall participate in any decision involving a retailer with whom the employee has a financial interest.

D.  No employee of the Commission who leaves the employment of the Commission may represent any vendor or lottery retailer before the Commission for a period of two (2) years following termination of employment with the Commission.

E.  A background investigation shall be conducted on each applicant who has reached the final selection process prior to employment by the Commission at the level of division director and above and at any level within any division of security and as otherwise required by the board of trustees of the Oklahoma Lottery Commission.  The Commission shall pay for the actual cost of the investigations and shall contract with the Oklahoma State Bureau of Investigation for the performance of the investigations.  The results of a background investigation shall not be considered a record open to the public pursuant to the Oklahoma Open Records Act.

F.  No person who has been convicted of any felony or a misdemeanor involving illegal gambling or involving moral turpitude shall be employed by the Commission, nor shall the Commission employ a person who is awaiting sentencing on a plea of guilt or nolo contendere to such a felony or misdemeanor.

G.  The Commission shall bond Commission employees with access to Commission funds or lottery revenue in an amount specified by the board and may bond other employees as deemed necessary.

Added by Laws 2003, c. 58, § 13, adopted at election held on Nov. 2, 2004.

§3A-713.  Disposition of proceeds - Oklahoma Education Lottery Trust Fund - Appropriation of proceeds - Replenishment of fund - Oklahoma Education Lottery Revolving Fund.

A.  All gross proceeds shall be the property of the Oklahoma Lottery Commission.  From its gross proceeds, the Commission shall pay the operating expenses of the Commission.  At least forty-five percent (45%) of gross proceeds shall be made available as prize money.  However, the provisions of this subsection shall be deemed not to create any lien, entitlement, cause of action, or other private right, and any rights of holders of tickets or shares shall be determined by the Commission in setting the terms of its lottery or lotteries.  For each fiscal year, net proceeds shall equal at least thirty-five percent (35%) of the gross proceeds.  However, for the purpose of repaying indebtedness issued pursuant to Section 33 of this act, for the first two (2) full fiscal years and any partial first fiscal year of the Commission, net proceeds need only equal at least thirty percent (30%) of the gross proceeds.  All of the net proceeds shall be transferred to the Oklahoma Education Lottery Trust Fund as provided in subsection B of this section.

B.  There is hereby created in the State Treasury a fund to be designated the "Oklahoma Education Lottery Trust Fund".  On or before the fifteenth day of each calendar quarter, the Commission shall transfer to the State Treasurer, for credit to the Oklahoma Education Lottery Trust Fund, the amount of all net proceeds accruing during the preceding calendar quarter.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Upon their deposit into the State Treasury, any monies representing a deposit of net proceeds shall then become the unencumbered property of this state, and neither the Commission nor the board of trustees shall have the power to agree or undertake otherwise.  The monies shall be invested by the State Treasurer in accordance with state investment practices.  All earnings attributable to such investments shall likewise be the unencumbered property of the state and shall accrue to the credit of the fund.

C.  Monies in the Oklahoma Education Lottery Trust Fund shall only be appropriated as follows:

1.  Forty-five percent (45%) for the following:

a. kindergarten through twelfth grade public education, including but not limited to compensation and benefits for public school teachers and support employees, and

b. early childhood development programs, which shall include but not be limited to costs associated with prekindergarten and full-day kindergarten programs;

2.  Forty-five percent (45%) for the following:

a. tuition grants, loans and scholarships to citizens of this state to enable such citizens to attend colleges and universities located within this state, regardless of whether such colleges and universities are owned or operated by the Oklahoma State Regents for Higher Education, or to attend institutions operated under the authority of the Oklahoma Department of Career and Technology Education, including but not limited to such programs as the Oklahoma Higher Learning Access Program; provided such tuition grants, loans and scholarships shall not be made to a citizen of this state to attend a college or university which is not accredited by the Oklahoma State Regents for Higher Education,

b. construction of educational facilities for elementary school districts, independent school districts, the Oklahoma State System of Higher Education, and career and technology education,

c. capital outlay projects for elementary school districts, independent school districts, the Oklahoma State System of Higher Education, and career and technology education,

d. technology for public elementary school district, independent school district, state higher education, and career and technology education facilities, which shall include but not be limited to costs of providing to teachers at accredited public institutions who teach levels kindergarten through twelfth grade, personnel at technology centers under the authority of the Oklahoma State Department of Career and Technology Education, and professors and instructors within the Oklahoma State System of Higher Education, the necessary training in the use and application of computers and advanced electronic instructional technology to implement interactive learning environments in the classroom and to access the state-wide distance learning network and costs associated with repairing and maintaining advanced electronic instructional technology,

e. endowed chairs for professors at institutions of higher education operated by the Oklahoma State System of Higher Education, and

f. programs and personnel of the Oklahoma School for the Deaf and the Oklahoma School for the Blind;

3.  Five percent (5%) to the School Consolidation and Assistance Fund; and

4.  Five percent (5%) to the Teachers' Retirement System Dedicated Revenue Revolving Fund.

D.  The Legislature shall appropriate funds from the Oklahoma Education Lottery Trust Fund only for the purposes specified in subsection C of this section.  Even when funds from the trust fund are used for these purposes, the Legislature shall not use funds from the trust fund to supplant or replace other state funds supporting common education, higher education, or career and technology education.

E.  In order to ensure that the funds from the trust fund are used to enhance and not supplant funding for education, the State Board of Equalization shall examine and investigate appropriations from the trust fund each year.  At the meeting of the State Board of Equalization held within five (5) days after the monthly apportionment in February of each year, the State Board of Equalization shall issue a finding and report which shall state whether appropriations from the trust fund were used to enhance or supplant education funding.  If the State Board of Equalization finds that education funding was supplanted by funds from the trust fund, the Board shall specify the amount by which education funding was supplanted.  In this event, the Legislature shall not make any appropriations for the ensuing fiscal year until an appropriation in that amount is made to replenish the trust fund.

F.  Except as otherwise provided by this subsection, no deficiency in the Oklahoma Education Lottery Trust Fund shall be replenished by reducing any nonlottery funds, including specifically but without limitation, the General Revenue Fund, the Constitutional Reserve Fund or the Education Reform Revolving Fund of the State Department of Education.  No program or project started specifically from lottery proceeds shall be continued from the General Revenue Fund, the Constitutional Reserve Fund or the Education Reform Revolving Fund of the State Department of Education.  Such programs must be adjusted or discontinued according to available lottery proceeds unless the Legislature by general law establishes eligibility requirements and appropriates specific funds therefor.  No surplus in the Oklahoma Education Lottery Trust Fund shall be reduced or transferred to correct any nonlottery deficiencies in sums available for general appropriations.  The provisions of this subsection shall not apply to bonds or other obligations issued pursuant to or to the repayment of bonds or other obligations issued pursuant to the Oklahoma Higher Education Promise of Excellence Act of 2005.

G.  There is hereby created in the State Treasury a revolving fund to be designated the "Oklahoma Education Lottery Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Commission.  The Commission shall make payments of net proceeds from the fund to the Oklahoma Education Lottery Trust Fund on or before the fifteenth day of each calendar quarter as provided in subsection B of this section.  All monies accruing to the credit of the Oklahoma Education Lottery Revolving Fund are hereby appropriated and may be budgeted and expended for the payment of net proceeds, prizes, commissions to retailers, administrative expenses and all other expenses arising out of the operation of the education lottery, subject to the limitations provided in this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

The monies in the fund shall be invested by the State Treasurer in accordance with state investment practices.  All earnings attributable to such investments shall likewise accrue to the credit of the fund.

Added by Laws 2003, c. 58, § 14.  Amended by Laws 2005, c. 218, § 13, emerg. eff. May 24, 2005.

§3A-714.  Encouragement of minority business participation.

It is the intent of the people of this state that the Oklahoma Lottery Commission encourage minority businesses to participate in contracts with the Commission.  Accordingly, the board of trustees of the Oklahoma Lottery Commission shall adopt a plan which achieves to the greatest extent possible a level of participation by minority businesses taking into account the total number of all retailers and vendors, including any subcontractors.  The Commission shall undertake training programs and other educational activities to enable minority businesses to compete for contracts on an equal basis.  The board shall monitor the results of minority business participation and shall report the results of minority business participation to the Governor and the Legislature at least on an annual basis.

Added by Laws 2003, c. 58, § 15, adopted at election held on Nov. 2, 2004.

§3A-715.  Submission of bids, proposals, or offers - Investigation of vendors - Disclosures - Restrictions on entry into contracts - Gifts, loans, etc.

A.  The Oklahoma Lottery Commission shall investigate the financial responsibility, security, and integrity of any lottery system vendor who is a finalist in submitting a bid, proposal, or offer as part of a major procurement.  At the time of submitting such bid, proposal, or offer to the Commission, the Commission may require the following items:

1.  A disclosure of the name and address of the vendor and, as applicable, the names and addresses of the following:

a. if the vendor is a corporation, the officers, directors, and each stockholder of the corporation.  In the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially five percent (5%) or more of such securities need be disclosed,

b. if the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust,

c. if the vendor is an association, the members, officers, and directors, and

d. if the vendor is a partnership, limited liability company or joint venture, all of the general partners, limited partners, members or joint venturers;

2.  A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business for each such state or jurisdiction;

3.  A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and the nature of the goods or services involved for each such state or jurisdiction;

4.  A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to the license, contract, or operation of the vendor and the disposition of such in each such state or jurisdiction.  If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying the failure to receive such a license shall be disclosed;

5.  A disclosure of the details of any finding, conviction, or adjudication of guilt of the vendor, or a person named pursuant to the provisions of paragraph 1 of this subsection with respect to such vendor, in a state or federal court for any felony or any other criminal offense other than a traffic violation.  If the vendor, or a person named pursuant to the provisions of paragraph 1 of this subsection with respect to such vendor, is awaiting sentencing on a plea of guilt or nolo contendere to a felony or any other criminal offense other than a traffic violation, disclosure of the details of any such plea shall also be made pursuant to the provisions of this paragraph;

6.  A disclosure of the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor, or a person named pursuant to the provisions of paragraph 1 of this subsection with respect to such vendor; and

7.  Such additional disclosures and information as the Commission may determine to be appropriate for the procurement involved.

All disclosures provided by this section shall be furnished to the Oklahoma State Bureau of Investigation at least fourteen (14) days prior to the awarding of the contract and any analysis of the disclosures provided by the Oklahoma State Bureau of Investigation shall be considered by the Commission.

If at least twenty-five percent (25%) of the cost of the contract of a vendor is subcontracted, the vendor shall disclose all of the information required by this subsection for the subcontractor as if the subcontractor were itself a vendor.

B.  A lottery procurement contract shall not be entered into with any lottery system vendor who has not complied with the disclosure requirements described in subsection A of this section, and any contract with such a vendor is voidable at the option of the Commission.  Any contract with a vendor who does not comply with the requirements for periodically updating the disclosures during the tenure of contract as may be specified in the contract may be terminated by the Commission.  The provisions of this section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the Commission of the competence, integrity, background, and character of vendors for major procurements.

C.  A major procurement contract shall not be entered into with any vendor if the vendor or a person associated with the vendor named pursuant to the provisions of paragraph 1 of subsection A of this section has been found guilty of a felony related to the security or integrity of the lottery in this or any other jurisdiction, or is awaiting sentencing on a plea of guilt or nolo contendere to the same type of felony.

D.  A major procurement contract shall not be entered into with any vendor that has an ownership interest in an entity that had supplied consultation services under contract to the Commission regarding the request for proposals pertaining to those particular goods or services.

E.  No lottery system vendor nor any applicant for a major procurement contract may pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, to the executive director, any member of the board of trustees of the Oklahoma Lottery Commission, or any employee of the Commission, or to any person related to any such person within the third degree of consanguinity or affinity.

Added by Laws 2003, c. 58, § 16, adopted at election held on Nov. 2, 2004.

§3A-716.  Performance bond, letter of credit or securities - Competitive bidding.

A.  Each vendor shall, at the execution of the contract with the Oklahoma Lottery Commission, post a performance bond or letter of credit from a bank or credit provider acceptable to the Commission in an amount as deemed necessary by the Commission for that particular bid or contract.  In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the Commission securities that are interest bearing or accruing and that are rated in one of the three highest classifications by an established nationally recognized investment rating service.  Securities eligible under this subsection are limited to:

1.  Certificates of deposit issued by solvent banks or savings associations approved by the Commission and which are organized and existing under the laws of this state or under the laws of the United States;

2.  United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest; and

3.  Corporate bonds approved by the State Treasurer.  The corporation which issued the bonds shall not be an affiliate or subsidiary of the depositor.

The securities shall be held in trust and shall have at all times a market value at least equal to the full amount estimated to be paid annually to the lottery vendor under contract.

B.  Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state.  All contracts under this section shall be governed by the laws of this state.

C.  No contract shall be let with any vendor in which a state elected official has a substantial financial interest.  A substantial financial interest includes, but is not limited to, an ownership interest of five percent (5%) or more in a business enterprise.

D.  All major procurement contracts must be competitively bid pursuant to the Oklahoma Central Purchasing Act.  On all such contracts, the Director of Central Purchasing shall cooperate with the Commission in the drafting of bid specifications and the selection of vendors to allow the selection of vendors that provide the greatest long-term benefit to the state, the greatest integrity for the Commission, and the best service and products for the public.

Added by Laws 2003, c. 58, § 17, adopted at election held on Nov. 2, 2004.

§3A-717.  Statewide network of lottery retailers - Compensation - Criteria for qualification.

A.  The people of this state recognize that to conduct a successful lottery, the Oklahoma Lottery Commission must develop and maintain a statewide network of lottery retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lottery games while ensuring the integrity of the lottery operations, games, and activities.

B.  The Commission shall make every effort to provide small retailers a chance to participate in the sales of lottery tickets or shares.

C.  The Commission shall provide for compensation to lottery retailers in the form of commissions in an amount of not less than two percent (2%) of gross sales and may provide for other forms of  compensation for services rendered in the sale or cashing of lottery tickets or shares.

D.  The Commission shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display for each location at which tickets or shares are offered for sale.  Every lottery retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public its certificate of authority.  No certificate of authority shall be assignable or transferable.

E.  The board of trustees of the Oklahoma Lottery Commission shall develop a list of objective criteria upon which the qualification of lottery retailers shall be based.  Separate criteria shall be developed to govern the selection of retailers of instant tickets.  In developing these criteria, the board shall consider such factors as the financial responsibility of the applicant, security of the place of business or activity of the applicant, accessibility to the public, integrity, and reputation.  The board shall not consider political affiliation, activities, or contributions to political committees or candidates for any public office.  The criteria shall include, but not be limited to, the following:

1.  The applicant shall be current in filing all applicable tax returns to the State of Oklahoma and in payment of all taxes, interest, and penalties owed to the State of Oklahoma, excluding items under formal appeal pursuant to applicable statutes.  An applicant who has entered into and is abiding by a payment agreement with the Oklahoma Tax Commission shall be deemed current in payment of such taxes, penalties and interest.  Notwithstanding the provisions of Section 205 of Title 68 of the Oklahoma Statutes, the Oklahoma Tax Commission shall provide this information to the Commission;

2.  No person, partnership, unincorporated association, corporation, or other business entity or principal, officer or director of a corporation or other business entity shall be selected as a lottery retailer who:

a. has been convicted of or is awaiting sentencing on a plea of guilt or nolo contendere to a criminal offense related to the security or integrity of the lottery in this or any other jurisdiction,

b. has been convicted of or is awaiting sentencing on a plea of guilt or nolo contendere to any illegal gambling activity, false statements, false swearing, or perjury in this or any other jurisdiction or convicted of or is awaiting sentencing on a plea of guilt or nolo contendere to any crime punishable by more than one (1) year of imprisonment or a fine of more than One Thousand Dollars ($1,000.00) or both, unless the civil rights of the person have been restored and at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subparagraph,

c. has been found to have violated the provisions of the Oklahoma Education Lottery Act or any rule, policy, or procedure of the Commission unless either ten (10) years have passed since the violation or the board finds the violation both minor and unintentional in nature,

d. is a vendor or any employee or agent of any vendor doing business with the Commission,

e. resides in the same household as the executive director, any board member, or any employee of the Commission,

f. has made a statement of material fact to the Commission knowing such statement to be false, or

g. is engaged exclusively in the business of selling lottery tickets or shares.  This subparagraph shall not preclude the Commission from selling or giving away lottery tickets or shares for promotional purposes;

3.  Persons applying to become lottery retailers shall be charged a uniform application fee for each lottery outlet;

4.  Any lottery retailer contract executed pursuant to this section may, for good cause, be suspended, revoked, or terminated by the executive director or designee if the retailer is found to have violated any provisions of the Oklahoma Education Lottery Act or objective criteria established by the board.  Review of such activities shall be in accordance with the procedures outlined in the Oklahoma Education Lottery Act and shall not be subject to the Administrative Procedures Act; and

5.  All lottery retailer contracts may be renewable annually in the discretion of the Commission unless sooner canceled or terminated.

F.  No lottery retailer or applicant to be a lottery retailer shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, to the executive director, any board member, or any employee of the Commission, or to any person related to any such person within the third degree of consanguinity or affinity.

Added by Laws 2003, c. 58, § 18, adopted at election held on Nov. 2, 2004.

§3A-718.  Transfer or assignment of contract - Restriction on sale of tickets and shares.

A.  No lottery retailer contract shall be transferable or assignable.  No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board of trustees of the Oklahoma Lottery Commission.

B.  Lottery tickets and shares shall only be sold by the retailer stated on the lottery retailer certificate.

Added by Laws 2003, c. 58, § 19, adopted at election held on Nov. 2, 2004.

§3A-719.  Fidelity Revolving Fund - Payment of claims - Reserve account - Posting of bond or deposit of securities by retailers.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Lottery Commission to be designated the "Fidelity Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Commission as provided in this section.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The Commission shall assess each retailer an annual fee not to exceed One Hundred Dollars ($100.00) per sales location, to be deposited to the Fidelity Revolving Fund.  The monies in the fund shall be invested by the State Treasurer in accordance with state investment practices.  All earnings attributable to such investments shall likewise accrue to the credit of the fund.  Monies deposited to the fund shall be used to contract with the Oklahoma State Bureau of Investigation and the State Auditor and Inspector for the investigations, reviews and audits provided for herein.  Any full-time employees retained by the Oklahoma State Bureau of Investigation or the State Auditor and Inspector for the purpose of performing duties pursuant to such contracts shall not be counted against any limits on full-time employees for such agencies.  Monies deposited to the fund may also be used to cover losses the Commission experiences due to nonfeasance, misfeasance, or malfeasance of a lottery retailer.  In addition, the funds may be used to purchase blanket bonds covering the Commission against losses from all retailers.  At the end of each fiscal year, the Commission shall pay to the Oklahoma Education Lottery Trust Fund any amount in the Fidelity Revolving Fund which exceeds the budgeted expenses from the fund for the next fiscal year plus Five Hundred Thousand Dollars ($500,000.00), and such funds shall be commingled with and treated as net proceeds from the lottery.

B.  A reserve account may be established as a general operating expense to cover amounts deemed uncollectible.  The Commission shall establish procedures for minimizing any losses that may be experienced for the foregoing reason and shall exercise and exhaust all available options in such procedures prior to amounts being written off to this account.

C.  Except as otherwise provided in subsection D of this section, the Commission shall require all retailers to post an appropriate bond, as determined by the Commission, using an insurance company acceptable to the Commission.

D.  1.  In its discretion, in lieu of the bond required in subsection C of this section, the Commission may allow a retailer to deposit and maintain with the Commission securities that are interest bearing or accruing.  Securities eligible under this paragraph shall be limited to:

a. certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States,

b. United States bonds, notes, and bills for which the full faith and credit of the United States is pledged for the payment of principal and interest, and

c. federal agency securities issued by an agency or instrumentality of the United States government.

2.  The securities shall be held in trust in the name of the Oklahoma Lottery Commission.

Added by Laws 2003, c. 58, § 20, adopted at election held on Nov. 2, 2004.

§3A-720.  Cancellation, suspension, revocation, denial, rejection of renewal, or termination of contract - Temporary suspension.

A.  Any retail contract executed by the Oklahoma Lottery Commission pursuant to the Oklahoma Education Lottery Act shall specify the reasons for which a contract may be canceled, suspended, revoked, or terminated by the Commission, which reasons shall include but not be limited to:

1.  Commission of a violation of the Oklahoma Education Lottery Act, a rule, or a policy or procedure of the Commission;

2.  Failure to accurately or timely account for lottery tickets, lottery games, revenues, or prizes as required by the Commission;

3.  Commission of any fraud, deceit, or misrepresentation;

4.  Insufficient sales;

5.  Conduct prejudicial to public confidence in the lottery;

6.  The retailer filing for or being placed in bankruptcy or receivership;

7.  Any material change in any matter considered by the Commission in executing the contract with the retailer, as determined in the sole discretion of the Commission; or

8.  Failure to meet any of the objective criteria established by the Commission pursuant to the Oklahoma Education Lottery Act.

B.  If, in the discretion of the executive director or designee, cancellation, denial, revocation, suspension, or rejection of renewal of a lottery retailer contract is in the best interest of  the lottery, the public welfare, or the State of Oklahoma, the executive director or designee may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, any contract  issued pursuant to the Oklahoma Education Lottery Act.  A contract may be temporarily suspended by the executive director or designee without prior notice pending any prosecution, hearing, or investigation, whether by a third party or by the executive director.  A contract may be suspended, revoked, or terminated by the executive director or designee for any one or more of the reasons enumerated in this section.  Any hearing held shall be conducted by the executive director or designee.  A party to the contract aggrieved by the decision of the executive director or designee may appeal the adverse decision to the board of trustees of the Oklahoma Lottery Commission.  The appeal shall be pursuant to the rules set by the board and is not subject to Article II of the Administrative Procedures Act.

Added by Laws 2003, c. 58, § 21, adopted at election held on Nov. 2, 2004.

§3A-721.  Personal liability for proceeds - Deposit requirements - Insolvency.

A.  All proceeds from the sale of the lottery tickets or shares shall constitute a trust fund until paid to the Oklahoma Lottery Commission either directly or through the authorized collection representative of the Commission.  A lottery retailer and officers of the business of a lottery retailer shall have a fiduciary duty to preserve and account for lottery proceeds, and lottery retailers shall be personally liable for all proceeds.  Proceeds shall include unsold instant tickets received by a lottery retailer and cash proceeds of the sale of any lottery products, net of allowable sales commissions and credit for lottery prizes, sold to or paid to winners by lottery retailers.  Sales proceeds and unused instant tickets shall be delivered to the Commission or its authorized collection representative upon demand.

B.  All lottery proceeds due to the Commission shall be considered state funds.  The Commission shall require retailers to place all lottery proceeds due the Commission in accounts in institutions insured by the Federal Deposit Insurance Corporation not later than the close of the next banking day after the date of their collection by the retailer until the date they are paid over to the Commission.  At the time of the deposit, lottery proceeds shall be deemed to be the property of the Commission.  The Commission may require a retailer to establish a single separate electronic funds transfer account, where available, for the purpose of receiving monies from ticket or share sales, making payments to the Commission, and receiving payments for the Commission.  Unless otherwise authorized in writing by the Commission, each lottery retailer shall establish a separate bank account for lottery proceeds which shall be kept separate and apart from all other funds and assets and shall not be commingled with any other funds or assets.

C.  Whenever a person who receives proceeds from the sale of lottery tickets or shares in the capacity of a lottery retailer becomes insolvent or dies insolvent, the proceeds in any account established pursuant to the provisions of subsection B of this section due to the Commission from the person or the estate of the person shall have preference over all debts or demands.

Added by Laws 2003, c. 58, § 22, adopted at election held on Nov. 2, 2004.

§3A-722.  Computation of rental payments for retailer business premises - Percentage of retail sales.

If the rental payments for the business premises of a lottery retailer are contractually computed, in whole or in part, on the basis of a percentage of retail sales and such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state-operated or state-managed lottery, only the compensation received by the lottery retailer from the Oklahoma Lottery Commission may be considered the amount of the lottery retail sale for purposes of computing the rental payment.

Added by Laws 2003, c. 58, § 23, adopted at election held on Nov. 2, 2004.

§3A-723.  Prices of tickets or shares - Restrictions on sales.

A.  No person shall sell a ticket or share at a price other than established by the Oklahoma Lottery Commission unless authorized in writing by the executive director.  No person other than a duly certified lottery retailer shall sell lottery tickets or shares.  This subsection shall not be construed to prevent a person who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares to another.  Nothing in the Oklahoma Education Lottery Act shall be construed to prohibit the Commission from designating certain of its agents and employees to sell or give lottery tickets or shares directly to the public.

B.  Lottery tickets or shares may be given by retailers as a means of promoting goods or services to customers or prospective customers eighteen (18) years of age or older subject to prior approval by the Commission.

C.  No lottery retailer shall sell a lottery ticket or share except from the locations listed in the contract of the retailer and as evidenced by the certificate of authorization unless the Commission authorizes in writing any temporary location not listed in the contract.

D.  No lottery tickets or shares shall be sold or given to persons under eighteen (18) years of age, and no prize or any portion of a prize shall be paid upon any ticket that was purchased by a person under eighteen (18) years of age.

Added by Laws 2003, c. 58, § 24, adopted at election held on Nov. 2, 2004.

§3A-724.  Prizes - Verification of validity of tickets or shares - Unclaimed prize monies.

A.  Proceeds of any lottery prize shall be subject to the Oklahoma state income tax.

B.  Attachments, garnishments, or executions authorized and issued pursuant to law shall be withheld if timely served upon the Oklahoma Lottery Commission.  This subsection shall not apply to payment of prizes by a retailer.

C.  The Commission shall adopt policies and procedures to establish a system of verifying the validity of tickets or shares claimed to win prizes and to effect payment of the prizes, except that:

1.  No prize, any portion of a prize, or any right of any person to a prize awarded shall be assignable.  Any prize or any portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the deceased prize winner as settlor if a copy of the trust document or instrument has been filed with the Commission along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the Commission prior to the death of the settlor.  Following the death of a settlor and prior to any payment to a successor trustee, the Commission shall obtain from the trustee a written agreement to indemnify and hold the Commission harmless with respect to any claims that may be asserted against the Commission arising from payment to or through the trust.  Notwithstanding any other provisions of this section, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled;

2.  No prize shall be paid arising from claimed tickets that are:

a. stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received, or not recorded by the Commission within applicable deadlines,

b. lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery game involved, or

c. not in compliance with such additional public or confidential validation and security tests of the Commission appropriate to the particular lottery game involved;

3.  No particular prize in any lottery game shall be paid more than once, and in the event of a determination that more than one claimant is entitled to a particular prize, the sole remedy of the claimants is the award to each of them of an equal share in the prize; and

4.  A holder of a winning cash ticket or share from a lottery game shall claim a cash prize within one hundred eighty (180) days, or for a multistate or multisovereign lottery game within one hundred eighty (180) days, after the drawing in which the cash prize was won.  In any Oklahoma lottery game in which the player may determine instantly if the player has won or lost, the player shall claim a cash prize within ninety (90) days, or for a multistate lottery game within one hundred eighty (180) days, after the end of the lottery game.  If a valid claim is not made for a cash prize within the applicable period, the cash prize shall constitute an unclaimed prize for purposes of the Oklahoma Education Lottery Act.

D.  No prize shall be paid upon a ticket or share purchased or sold in violation of the Oklahoma Education Lottery Act.  Any such prize shall constitute an unclaimed prize for purposes of the Oklahoma Education Lottery Act.

E.  The Commission is discharged of all liability upon payment of a prize.

F.  No ticket or share shall be purchased by and no prize shall be paid to any member of the board of trustees of the Oklahoma Lottery Commission, any officer or employee of the Commission, or to any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of residence of any such person.  No ticket or share shall be purchased by and no prize shall be paid to any officer, employee, agent, or subcontractor of any vendor or to any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of residence of any such person if the officer, employee, agent, or subcontractor has access to confidential information which may compromise the integrity of the lottery.

G.  Unclaimed prize money shall not constitute net lottery proceeds.  The first Five Hundred Thousand Dollars ($500,000.00) of unclaimed prize money accruing annually shall be transferred to the Department of Mental Health and Substance Abuse Services for the treatment of compulsive gambling disorder and educational programs related to such disorder.  All other unclaimed prize money shall be added to the pool from which future prizes are to be awarded or used for special prize promotions.

Added by Laws 2003, c. 58, § 25.  Amended by Laws 2005, c. 365, § 1, emerg. eff. June 6, 2005.

§3A-724.1.  Prize withholding - Delinquent debt to Department of Human Services.

A.  The Oklahoma Lottery Commission shall withhold the amount of delinquent debt as established by the Department of Human Services from the lottery prize monies won by an individual pursuant to Section 710 of Title 3A of the Oklahoma Statutes.

B.  The Oklahoma Lottery Commission shall pay the monies withheld from the lottery prize, as provided in subsection A of this section, to the Oklahoma Department of Human Services, not to exceed the amount of debt established by the Oklahoma Department of Human Services.

C.  The Commission for Human Services shall promulgate rules to define the debts that will be submitted to the Oklahoma Lottery Commission for withholding.

D.  The Commission for Human Services shall develop procedures for notifying the Oklahoma Lottery Commission of the debts that should be processed for withholding.  The information on debt withholding will be reported to the Oklahoma Lottery Commission on a periodic basis and should include, but not be limited to:

1.  Identification of the individuals who have been determined to be delinquent in the repayment of debt established by the Oklahoma Department of Human Services; and

2.  The amounts of debt to be withheld by the Oklahoma Lottery Commission.

E.  The Oklahoma Lottery Commission shall provide a report to the Oklahoma Department of Human Services upon withholding that includes, but is not limited to, the following information:

1.  Identification of the individuals who have had monies withheld; and

2.  The amount of monies that will be paid to the Oklahoma Department of Human Services to be applied to the established debt.

Added by Laws 2005, c. 99, § 2, emerg. eff. April 25, 2005.

§3A-725.  Confidentiality and disclosure - Criminal background investigations - Inspection of facilities - Cooperation with law enforcement agencies.

A.  Except as authorized in the Oklahoma Education Lottery Act, the Oklahoma Lottery Commission is subject to the provisions of the Oklahoma Open Records Act.  The Commission may determine which information relating to the operation of the lottery is confidential as provided in the Oklahoma Open Records Act.  Such information includes trade secrets, security measures, systems, or procedures, security reports, information concerning bids or other contractual data, the disclosure of which would impair the efforts of the Commission to contract for goods or services on favorable terms, employee personnel information unrelated to compensation, duties, qualifications, or responsibilities, and information obtained pursuant to investigations which is otherwise confidential.  Information deemed confidential pursuant to this section is exempt from the provisions of the Oklahoma Open Records Act, but the Attorney General may review any such determination by the Commission and require the disclosure of the information if the Attorney General determines that the Commission has not established that the information should be deemed confidential pursuant to the provisions of this subsection.  Meetings or portions of meetings devoted to discussing information deemed confidential pursuant to this section may be held in executive session pursuant to the Oklahoma Open Meeting Act.

B.  Full criminal background investigations of vendors shall be conducted prior to the execution of any major procurement contract, including investigation of principal, officer or director of a corporation or other business entity.  The Commission shall pay for the actual cost of the investigations and shall contract with the Oklahoma State Bureau of Investigation for the performance of the investigations.

C.  The Commission or its authorized agent shall:

1.  Conduct criminal background investigations and credit investigations on all potential retailers, including investigation of principal, officer or director of a corporation or other business entity;

2.  Supervise ticket or share validation and lottery drawings;

3.  Inspect at times determined solely by the Commission the facilities of any vendor or lottery retailer in order to determine the integrity of the product of the vendor or the operations of the  retailer in order to determine whether the vendor or the retailer  is in compliance with its contract;

4.  Report any suspected violations of the Oklahoma Education Lottery Act to the appropriate district attorney or the Attorney General and to any law enforcement agencies having jurisdiction over the violation; and

5.  Upon request, provide assistance to any district attorney, the Attorney General, the State Auditor and Inspector or a law enforcement agency investigating a violation of the Oklahoma Education Lottery Act which shall include, but not be limited to, immediate and unfettered access to any books, records, contracts, funds, or files, regardless of format.  Refusal to provide such access shall constitute obstruction of justice.

Added by Laws 2003, c. 58, § 26, adopted at election held on Nov. 2, 2004.

§3A-726.  Sale of ticket or share to person under 18 - Penalty.

Any person who sells a lottery ticket or share to a person under eighteen (18) years of age or permits a person under eighteen (18) years of age to play any lottery games shall, upon conviction, be guilty of a misdemeanor and shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for the first offense and for each subsequent offense not less than Two Hundred Dollars ($200.00) nor more than One Thousand Dollars ($1,000.00) and imprisonment for up to one (1) year in the county jail.

Added by Laws 2003, c. 58, § 27, adopted at election held on Nov. 2, 2004.

§3A-727.  Fraudulent alteration of ticket - Coercion or tampering with equipment to influence winning of prize - Penalty.

A.  Any person who, with intent to defraud, falsely makes, alters, forges, utters, passes, or counterfeits a state lottery ticket shall, upon conviction, be punished by a fine not to exceed Fifty Thousand Dollars ($50,000.00), by imprisonment for not longer than five (5) years, or by both such fine and imprisonment.

B.  Any person who influences or attempts to influence the winning of a prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials shall, upon conviction, be punished by a fine not to exceed Fifty Thousand Dollars ($50,000.00), by imprisonment for not longer than five (5) years, or by both such fine and imprisonment.

Added by Laws 2003, c. 58, § 28, adopted at election held on Nov. 2, 2004.

§3A-728.  False statement in application for license or proposal - Penalty.

No person shall knowingly or intentionally make a material false statement in any application for a license or proposal to conduct lottery activities or make a material false entry in any book or record which is compiled or maintained or submitted to the board of trustees of the Oklahoma Lottery Commission pursuant to the provisions of the Oklahoma Education Lottery Act.  Any person who violates the provisions of this section shall, upon conviction, be punished by a fine not to exceed Twenty-five Thousand Dollars ($25,000.00) or the dollar amount of the false entry or statement, whichever is greater, by imprisonment for not longer than five (5) years, or by both such fine and imprisonment.

Added by Laws 2003, c. 58, § 29, adopted at election held on Nov. 2, 2004.

§3A-729.  Intelligence - Sharing agreements with federal government and other agencies - Disclosure.

A.  The Oklahoma Lottery Commission may enter into intelligence-sharing, reciprocal use, or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions which provide for and regulate the use of information provided and received pursuant to the agreement.

B.  Records, documents, and information in the possession of the Commission received pursuant to an intelligence-sharing, reciprocal use, or restricted use agreement entered into by the Commission with a federal department or agency, any law enforcement agency, or the lottery regulation or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency and are not subject to the Oklahoma Open Records Act and shall not be released under any condition without the permission of the person or agency providing the record or information.

Added by Laws 2003, c. 58, § 30, adopted at election held on Nov. 2, 2004.

§3A-730.  Appeals.

A.  Any retailer, vendor, or applicant for a retailer or vendor contract aggrieved by an action of the board of trustees of the Oklahoma Lottery Commission may appeal that decision to the district court of Oklahoma County.

B.  The district court of Oklahoma County shall hear appeals from decisions of the board and based upon the record of the proceedings before the board may reverse the decision of the board only if the appellant proves the decision to be:

1.  Clearly erroneous;

2.  Arbitrary and capricious;

3.  Procured by fraud;

4.  A result of substantial misconduct by the board; or

5.  Contrary to the United States Constitution or the Oklahoma Constitution or the provisions of the Oklahoma Education Lottery Act.

C.  The court may remand an appeal to the board to conduct further hearings.

D.  Any person who appeals the award of a major procurement contract for the supply of a lottery ticket system, share system, or an on-line or other mechanical or electronic system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award upheld.  Cost of appeal and defense shall specifically include, but not be limited to, court costs, bond, legal fees, and loss of income to the Commission resulting from institution of the appeal if, upon the motion of the Commission, the court finds the appeal to have been frivolous.

Added by Laws 2003, c. 58, § 31, adopted at election held on Nov. 2, 2004.

§3A-731.  Monies to be used for expenses and prizes - Purchase, lease, or lease-purchase of goods or services.

A.  The Oklahoma Lottery Commission shall be self-sustaining and self-funded.  Monies in the General Revenue Fund shall not be used or obligated to pay the expenses of the Commission or prizes of the lottery, and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any monies other than monies credited to the Oklahoma Education Lottery Revolving Fund.

B.  The Commission may purchase, lease, or lease-purchase such goods or services as are necessary for effectuating the purposes of the Oklahoma Education Lottery Act.  The Commission may make procurements which integrate functions such as lottery game design, lottery ticket distribution to retailers, supply of goods and services, and advertising.  In all procurement decisions, the Commission shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objectives of raising net proceeds for the benefit of educational programs and purposes.

Added by Laws 2003, c. 58, § 32, adopted at election held on Nov. 2, 2004.

§3A-732.  Issuance of bonds or notes - Trust indentures.

A.  The Oklahoma Lottery Commission is authorized to issue negotiable bonds or a promissory note in anticipation of the collection of all or any part of its revenues, not to exceed Ten Million Dollars ($10,000,000.00) for the payment of the initial expenses of start-up, administration and operation of the Commission and the lottery.  Any such debt shall be approved by the Council on Bond Oversight and shall further be approved by the Attorney General as to legal form.  Any such debt shall not constitute a debt of the state and under no circumstances shall the general funds of the state be used in order to satisfy any obligation of the Commission.  Any such debt shall be repaid solely from future lottery revenue and under no circumstances shall it be repaid from other state funds or appropriations.  The Commission may pledge, to the payment of the interest and principal on such bonds or notes, all or any part of the revenues derived from the operation of the lottery.

B.  The bonds or notes authorized pursuant to this section shall be authorized by resolution of the Commission and may, as provided in such resolution:

1.  Be issued in one or more series;

2.  Bear such date or dates and may mature at such time not exceeding five (5) years from their respective dates;

3.  Bear interest at such rate or rates which shall be consistent with prevailing market rates; and

4.  Contain such terms, covenants and conditions as may be necessary to effectively market the bonds or place the notes as the Commission shall determine.

C.  Any resolution authorizing the issuance of bonds or notes pursuant to this section may contain covenants, including, but not limited to:

1.  The purpose or purposes to which the proceeds of the sale of bonds or notes may be applied, and the deposit, use and disposition thereof;

2.  The use, deposit, securing of deposits and disposition of the revenues of the Commission, including the creating and maintenance of reserves; and

3.  The ability to refinance or refund any of the bonds or notes issued.

D.  In the discretion of the Commission, any bonds or notes issued pursuant to the provisions of this section may be secured by a trust indenture by and between the Commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state.  Any trust indenture may pledge or assign the revenues of the Commission, but shall not convey or mortgage any properties, except such revenues.  Any trust indenture or any resolution providing for the issuance of the bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Commission in relation to:

1.  The use of funds, acquisition of property, acquisition of services and other costs, in connection with which such bonds or notes shall have been authorized; and

2.  The custody, safeguarding and application of all monies.

It shall be lawful for any bank or trust company incorporated under the laws of this state, which may act as depository of the proceeds of bonds, notes or of revenues, to furnish such indemnifying bonds or to pledge such securities as may be required by the Commission.  Any such trust indenture may set forth the rights and remedies of the bondholders, noteholders and of the trustee, and may restrict the individual right of action by bondholders or noteholders as is customary in trust agreements or trust indentures securing bonds, notes and debentures of corporations.  Any such trust indenture may contain such other provisions as the Commission may deem reasonable and proper for the security of the bondholders or noteholders.  All expenses incurred in carrying out the provisions of any such trust indenture may be treated as a part of the cost of operation or acquisitions for which the bonds are authorized.

E.  Monies received pursuant to the Oklahoma Education Lottery Act, whether as proceeds from the sale of bonds, notes or as revenues from the operations of the Commission, which have been identified for bonds or note repayment purposes, shall be deemed to be trust funds, to be held and applied solely as provided in the Oklahoma Education Lottery Act.  The resolution authorizing the issuance of bonds or notes of any issue or the trust indenture securing such bonds or notes, shall provide that any officer to whom, or any bank or trust company to which, such monies shall be paid, shall act as trustee of such monies and shall hold and apply the same for the purpose hereof, subject to the requirements as the Oklahoma Education Lottery Act and such resolution or trust indenture may provide.

Added by Laws 2003, c. 58, § 33, adopted at election held on Nov. 2, 2004.

§3A-733.  Reports - Records - Audits - Submission of annual operating budget.

To ensure the financial integrity of the lottery, the Oklahoma Lottery Commission through its board of trustees shall:

1.  Submit quarterly and annual reports to the Governor, State Auditor and Inspector, Oklahoma State Bureau of Investigation, Attorney General, and the oversight committee created by Section 35 of this act, disclosing the total lottery revenues, prize disbursements, operating expenses, and administrative expenses of the Commission during the reporting period.  The annual report shall additionally describe the organizational structure of the Commission and summarize the functions performed by each organizational division within the Commission;

2.  Adopt a system of internal audits;

3.  Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets or shares to retailers, revenues received, claims for prizes, prizes paid,  prizes forfeited, and other financial transactions of the Commission;

4.  Contract with a certified public accountant or firm for an annual financial audit of the Commission.  The certified public accountant or firm shall have no financial interest in any vendor with whom the Commission is under contract.  The certified public accountant or firm shall present an audit report not later than seven (7) months after the end of the fiscal year.  The certified public accountant or firm shall evaluate the internal auditing controls in effect during the audit period.  The cost of this annual financial audit shall be an operating expense of the Commission.  The State Auditor and Inspector may at any time conduct an audit of any phase of the operations of the Commission at the expense of the Commission and shall receive a copy of the annual independent financial audit.  A copy of any audit performed by the certified public accountant or firm or the State Auditor and Inspector shall be transmitted to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives, the State Auditor and Inspector, and the cochairs of the oversight committee created in Section 35 of this act;

5.  Submit to the Office of State Finance and the State Auditor and Inspector by June 30 of each year a copy of the annual operating budget for the Commission for the next fiscal year.  This annual operating budget shall be approved by the board and be on such forms as prescribed by the Office of State Finance; and

6.  For informational purposes only, submit to the Office of State Finance on September 1 of each year a proposed operating budget for the Commission for the succeeding fiscal year.  The budget proposal shall also be accompanied by an estimate of the net proceeds to be deposited into the Oklahoma Education Lottery Trust Fund during the succeeding fiscal year.  The budget shall be on such forms as prescribed by the Office of State Finance.

Added by Laws 2003, c. 58, § 34, adopted at election held on Nov. 2, 2004.

§3A-734.  Oklahoma Lottery Commission Legislative Oversight Committee - Report of level of participation of minority businesses.

A.  There is hereby created as a joint committee of the Legislature the Oklahoma Lottery Commission Legislative Oversight Committee, to be composed of the members of the House Revenue and Taxation Committee and the Senate Finance Committee.  The chairs of the committees shall serve as cochairs of the oversight committee.  The oversight committee shall periodically inquire into and review the operations of the Oklahoma Lottery Commission, as well as periodically review and evaluate the success with which the Commission is accomplishing its statutory duties and functions as provided in the Oklahoma Education Lottery Act.  The oversight committee may conduct any independent audit or investigation of the Commission it deems necessary.

B.  The Commission shall provide the oversight committee not later than December 1 of each year with a complete report of the level of participation of minority businesses in all retail and major procurement contracts awarded by the Commission.

Added by Laws 2003, c. 58, § 35, adopted at election held on Nov. 2, 2004.

§3A-735.  Operation of other forms of Class III gaming.

The enactment of a lottery in Oklahoma is game-specific and shall not be construed to allow the operation of any other form of Class III gaming, as defined by the Indian Gaming Regulatory Act, 25 U.S.C., Section 2703, under Oklahoma law unless specifically allowed by law and by a cooperative agreement with a federally recognized Indian tribe in this state.  If it is ever determined by a court of binding jurisdiction, in a final unappealed decision, that the enactment and operation of a lottery in Oklahoma allows the operation of other types of Class III gaming in the State of Oklahoma, the Oklahoma Education Lottery Act shall cease to have the force and effect of law.

Added by Laws 2003, c. 58, § 36, adopted at election held on Nov. 2, 2004.



Title 4. — Animals

OKLAHOMA STATUTES

TITLE 4.

ANIMALS

_________

§4-1.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-2.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-11.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-12.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-13.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-14.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-15.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-21.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-22.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-23.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-24.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-25.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-29.1.  Repealed by Laws 1951, p. 91, § 608.

§4-29.2.  Repealed by Laws 1951, p. 91, § 608.

§4-29.3.  Repealed by Laws 1951, p. 91, § 608.

§4-31.  Breeding certificates - Duty to furnish - Contents - Form.

The owner or keeper of any registered male animals who collect a fee for the service of same, shall upon request of the owner of any registered female of the same breed which has been bred to such registered male animal, and the fee therefor paid, furnish to such owner a breeding certificate, giving name and register number of such male animal and the date of such service, such information to be furnished in the form required by the breeders' association with which such animals are registered, to the end that the offspring may be registered.

Added by Laws 1915, c. 40, § 1.

§4-32.  Refusal to furnish certificate - Penalty.

Refusal to comply with the provisions of section one hereof shall be a misdemeanor punishable by a fine of not more than Fifty Dollars ($50.00).

Added by Laws 1915, c. 40, § 2.

§4-41.  Animals chasing or injuring livestock - Right to kill - Liability of owner - Court proceedings - Definitions.

A.  It shall be lawful for any person to kill any animal of the family canidae or the family felidae found chasing livestock off the premises of the owner of such animal.  The owner of any such animal that kills or injures any livestock shall be jointly and severally liable to any person so damaged, to the full amount of the injury done.  The court, before whom a recovery is had for any such injury, shall declare the animal found to have occasioned the injury to be a common nuisance, and order the defendant to kill or cause to be killed, such animal within twenty-four (24) hours after the rendition of the judgment.  Appeals shall be allowed in all such cases.  Such appeals shall be prosecuted in such manner as prescribed by general statutes governing appeals.

B.  For purposes of this section:

1.  "Livestock" means any cattle, bison, hog, sheep, goat, equine, domesticated rabbits, chicken or other poultry and shall include exotic livestock; and

2.  "Exotic livestock" means commercially raised exotic livestock including animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group.

R.L. 1910, § 120.  Amended by Laws 1935, p. 190, § 1; Laws 1949, p. 39, § 1, emerg. eff. Feb. 15, 1949; Laws 1993, c. 36, § 1, eff. July 1, 1993; Laws 2002, c. 187, § 2, eff. Nov. 1, 2002.

§4-42.1.  Personal injury by dog - Liability of owner.

The owner or owners of any dog shall be liable for damages to the full amount of any damages sustained when his dog, without provocation, bites or injures any person while such person is in or on a place where he has a lawful right to be.

Added by Laws 1947, p. 32, § 1.  Amended by Laws 1980, c. 75, § 1, eff. Oct. 1, 1980.

§4-42.2.  Lawful presence on owner's property, what constitutes - Public place, what is.

For the purpose of this act a person shall be considered to be lawfully upon the private property of the owner of a dog when he is on such property in the performance of any duty imposed upon him by the laws of this state, or by the laws of the United States, or the postal regulations of the United States, or when reading meters, or making repairs to any public utility or service located on said premises, or when working on said property at the request of the owner or any tenant having a lease upon any portion of said property, or when on such property upon the invitation, either expressed or implied, of the owner or lessee of such property.  The term "public place" shall, for the purpose of this act, mean and include any and all public buildings, parks, playgrounds and recreational facilities, and any and all places of business, amusement or entertainment which are privately owned, wherein merchandise, property, services, entertainment or facilities are offered for sale, hire, lease, or use.

Added by Laws 1947, p. 32, § 2.

§4-42.3.  Exceptions to application of act - Existing rights and liabilities.

Provided that this act shall not apply to rural areas of this state or to any cities or towns that do not have city or village United States mail delivery service.  Provided, nothing herein shall be construed as diminishing any right or liability for injury by dog bites now existing under the laws of this state.

Added by Laws 1947, p. 32, § 3.

§4-43.  Counties over 200,000 population - Regulation and control of dogs running at large - Penalties.

The board of county commissioners of any county with a population of two hundred thousand (200,000) or more according to the last Federal Decennial Census may regulate or prohibit the running at large of dogs within said county, and cause such dogs as may be running at large to be impounded and disposed of as otherwise provided for by law or sold to discharge the costs and penalties provided for the violation of such prohibition and the expense of impounding and keeping the same for such sale; and may also provide for the erection of all needful pens, pounds and buildings for the use of said county at any place within said county.  It shall be the duty of the board of county commissioners of any county undertaking the regulation and taxation of dogs in said county under this act to establish and enforce rules governing the same, and they shall enter into a definite cooperative agreement with the sheriff of said county prescribing said rules and regulations and the manner and terms of enforcement thereof, and for the financing and compensation therefor.  The board of county commissioners may also regulate and provide for taxing the owners and harborers of dogs, and authorize the humane killing or disposal of dogs, found at large, contrary to any ordinance regulating the same.  Any person, firm or corporation who violates any rule or regulation made by such board of county commissioners under the authority of this act shall be guilty of a misdemeanor and shall be punished as provided by the laws of this state in any court of competent jurisdiction, provided that in the case of continuing offenses, each day on which the offense occurs shall constitute a separate offense.

Added by Laws 1959, p. 25, § 1.

§4-44.  Definitions.

As used in Section 44 et seq. of this title:

1.  "Potentially dangerous dog" means any dog that:

a. when unprovoked inflicts bites on a human either on public or private property, or

b. when unprovoked kills or severely injures a domestic animal either on public or private property;

2.  "Dangerous dog" means any dog that:

a. has inflicted severe injury on a human being without provocation on public or private property,

b. has been previously found to be potentially dangerous, the owner having received notice of such by the animal control authority in writing and the dog thereafter aggressively bites, attacks, or endangers the safety of humans, or

c. has been previously found to be potentially dangerous, the owner having received notice of such by the animal control authority in writing and the dog thereafter kills or severely injures a domestic animal;

3.  "Severe injury" means any physical injury that results in broken bones or lacerations requiring multiple sutures or cosmetic surgery;

4.  "Proper enclosure of a dangerous dog" means, while on the owner's property, a dangerous dog shall be securely confined indoors or in a securely enclosed and locked pen or structure with at least one hundred fifty (150) square feet of space for each dog kept therein which is over six (6) months of age, and which is suitable to prevent the entry of children and designed to prevent the animal from escaping.  Such pen or structure shall have secure sides and a secure top, and shall also provide protection from the elements for the dog;

5.  "Animal control authority" means an entity acting alone or in concert with other local governmental units for enforcement of the animal control laws of the city, county and state and the shelter and welfare of animals;

6.  "Animal control officer" means any individual employed, contracted with, or appointed by the animal control authority for the purpose of aiding the enforcement of this act or any other law or ordinance relating to the licensure of animals, control of animals, or seizure and impoundment of animals, and includes any state or local law enforcement officer or other employee whose duties in whole or in part include assignments that involve the seizure and impoundment of any animal; and

7.  "Owner" means any person, firm, corporation, organization, or department possessing, harboring, keeping, having an interest in, or having control or custody of an animal.

Added by Laws 1991, c. 199, § 1, eff. Feb. 1, 1992.  Amended by Laws 2001, c. 159, § 1, emerg. eff. May 1, 2001.

§4-45.  Certificate of registration for certain dogs required - Exemption - Fee.

A.  It is unlawful for an owner to have a dangerous dog in the state without certificate of registration issued under this section.  This section shall not apply to dogs used by law enforcement officials for police work.

B.  The animal control authority of the city or county in which an owner has a dangerous dog shall issue a certificate of registration to the owner of such animal if the owner presents to the animal control unit sufficient evidence of:

1.  A proper enclosure to confine a dangerous dog and the posting of the premises with a clearly visible warning sign that there is a dangerous dog on the property.  In addition, the owner shall conspicuously display a sign with a warning symbol that informs children of the presence of a dangerous dog; and

2.  A policy of liability insurance, such as homeowner's insurance, or surety bond, issued by an insurer qualified under Title 36 of the Oklahoma Statutes in the amount of not less than Fifty Thousand Dollars ($50,000.00) insuring the owner for any personal injuries inflicted by the dangerous dog.

C.  If an owner has the dangerous dog in an incorporated area that is serviced by both a city and county animal control authority, the owner shall obtain a certificate of registration from the city authority.

D.  Cities and/or counties may charge an annual fee not to exceed Ten Dollars ($10.00), in addition to regular dog licensing fees, if any are charged, not to exceed Ten Dollars ($10.00), to register dangerous dogs.  Fees shall be retained by the city or county issuing license.

Added by Laws 1991, c. 199, § 2, eff. Feb. 1, 1992.

§4-46.  Muzzle and restraint of certain dogs required - Local regulation of dangerous dogs - Dogs not to be declared dangerous.

A.  It is unlawful for an owner of a dangerous dog to permit the dog to be outside the proper enclosure unless the dog is muzzled and restrained by a substantial chain or leash and under physical restraining of a responsible person over sixteen (16) years of age.  The muzzle shall be made in a manner that will not cause injury to the dog or interfere with its vision or respiration but shall prevent it from biting any person or animal.

B.  Potentially dangerous or dangerous dogs may be regulated through local, municipal and county authorities, provided the regulations are not breed specific.  Nothing in this act shall prohibit such local governments from enforcing penalties for violation of such local laws.

C.  Dogs shall not be declared dangerous if the threat, injury, or damage was sustained by a person who, at the time, was committing a willful trespass or other tort upon the premises occupied by the owner of the dog, or was tormenting, abusing, or assaulting the dog or has, in the past, been observed or reported to have tormented, abused, or assaulted the dog or was committing or attempting to commit a crime.

Added by Laws 1991, c. 199, § 3, eff. Feb. 1, 1992.

§4-47.  Confiscation of dangerous dog - Purpose of act - Other remedies.

Any dangerous dog shall be immediately confiscated by an animal control authority if:

1.  The dog is not validly registered under Section 2 of this act;

2.  The owner does not secure the liability insurance coverage or surety bond required under Section 2 of this act;

3.  The dog is not maintained in the proper enclosure; and

4.  The dog is outside of the dwelling of the owner, or outside the proper enclosure and not under physical restraint of the responsible person.  In addition, the owner shall be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year or by the imposition of a fine not to exceed Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  Any such fine, at the discretion of the court, may be offset by payments made by the dog owner to any victim of an attack by the dog.  However, insurance payments may not be considered as an offset.

It is the purpose of this act to provide additional and cumulative remedies to control dangerous and potentially dangerous dogs in this state.  Nothing in this act shall be construed to abridge or alter rights of action or remedies of victims under the common law or statutory law, criminal or civil.

Added by Laws 1991, c. 199, § 4, eff. Feb. 1, 1992.

§4-51.  Repealed by Laws 1943, p. 16, § 5.

§4-52.  Repealed by Laws 1943, p. 16, § 5.

§4-53.  Repealed by Laws 1943, p. 16, § 5.

§4-54.  Repealed by Laws 1943, p. 16, § 5.

§4-61.  Repealed by Laws 1963, c. 220, § 11.

§4-62.  Repealed by Laws 1941, p. 462, § 1.

§4-63.  Repealed by Laws 1941, p. 462, § 1.

§4-64.  Repealed by Laws 1941, p. 462, § 1.

§4-65.  Repealed by Laws 1941, p. 462, § 1.

§4-66.  Repealed by Laws 1941, p. 462, § 1.

§4-67.  Repealed by Laws 1963, c. 220, § 11.

§4-68.  Repealed by Laws 1941, p. 462, § 1.

§4-69.  Repealed by Laws 1941, p. 462, § 1.

§4-70.  Repealed by Laws 1941, p. 462, § 1.

§4-71.  Repealed by Laws 1941, p. 462, § 1.

§4-72.  Repealed by Laws 1941, p. 462, § 1.

§4-73.  Repealed by Laws 1941, p. 462, § 1.

§4-74.  Repealed by Laws 1941, p. 462, § 1.

§4-75.  Repealed by Laws 1941, p. 462, § 1.

§4-81.1.  Repealed by Laws 1963, c. 200, § 11.

§4-81.2.  Repealed by Laws 1963, c. 220, § 11.

§4-81.3.  Repealed by Laws 1963, c. 220, § 11.

§4-81.4.  Repealed by Laws 1963, c. 220, § 11.

§4-82.1.  Repealed by Laws 1970, c. 165, § 13.

§4-82.2.  Repealed by Laws 1970, c. 165, § 13.

§4-82.3.  Repealed by Laws 1970, c. 165, § 13.

§4-82.4.  Repealed by Laws 1970, c. 165, § 13.

§4-82.5.  Repealed by Laws 1970, c. 165, § 13.

§4-82.6.  Repealed by Laws 1970, c. 165, § 13.

§4-82.7.  Repealed by Laws 1970, c. 165, § 13.

§4-82.8.  Repealed by Laws 1970, c. 165, § 13.

§4-82.9.  Repealed by Laws 1970, c. 165, § 13.

§4-82.10.  Repealed by Laws 1970, c. 165, § 13.

§485.1.  Definitions.

A.  As used in this act, "domestic animals" shall include all domestic animals including but not limited to cattle, bison, hogs, sheep, goats, equidae, chickens or other poultry and exotic livestock.  The term "domestic animals" shall not include dogs, cats and feral hogs.

B.  As used in this section:

1.  "Exotic livestock" means commercially raised exotic livestock including animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group; and

2.  "Feral hog" means any hogs (Sus Scrofa), including, but not limited to, Russian and European wild boar which are running at large upon public lands or upon private lands in this state whose owner is unknown in the vicinity of the premises where such feral hogs are found.  If the owner of a stray hog is known, a hog running at large upon public lands or upon private lands in this state shall not be considered feral until five (5) calendar days after escaping from domestic confinement.  If notice is provided to adjacent landowners within those five (5) calendar days, the hog shall not be considered feral for an additional ten (10) calendar days.

Added by Laws 1970, c. 165, § 1.  Amended by Laws 1974, c. 29, § 1, emerg. eff. April 11, 1974; Laws 1993, c. 36, § 2, eff. July 1, 1993; Laws 2000, c. 206, § 1, emerg. eff. May 19, 2000.

§4-85.2.  Estrays - Taking and killing of feral hogs.

A.  Any domestic animal found running at large upon public or private lands in the State of Oklahoma, whose owner is unknown in the vicinity of the premises where found, shall be known as an "estray", and it shall be unlawful for any person, company or corporation or either of their employees or agents to take up an estray and retain possession of same, except as provided in this act.

B.  Any person may take and kill feral hogs provided that:

1.  Feral hogs taken on public property during any established hunting season must be taken with weapons and methods authorized by the Department of Wildlife Conservation for that hunting season;

2.  Feral hogs may be taken on any land where the hunter has legal access unless prohibited by the landowner pursuant to the Oklahoma Wildlife Code; and

3.  No person whose hunting license is revoked may take or kill feral hogs during the period of the revocation.

Added by Laws 1970, c. 165, § 2.  Amended by Laws 2000, c. 206, § 2, emerg. eff. May 19, 2000.

§4-85.3.  Taking up by landowner or lessee - Investigation - Reports.

Any landowner or lessee of land may take up any domestic animal that strays upon his premises or any public thoroughfare adjoining the same.  When any person shall take up any stray animal, he shall make a reasonable investigation immediately to ascertain the owner of such animal and, within seven (7) days, he shall report such taking up to the county sheriff of the county in which the animal was taken up, giving a description of the animal, setting forth the brand, sex, and approximate age of such animal.  When the identity of the owner of any stray animal is known to the taker-up he shall communicate to the said owner that the animal has strayed and that he has taken it up.  The taker-up may require the owner of any strayed animal he has taken up to pay the actual cost of its keep while so taken up plus all damages that the strayed animal caused to the premises.  When one who has taken up a strayed animal is unable, after investigation, to ascertain by whom the animal is owned, or when an owner of a strayed animal is identified and known to be such but neglects or fails to pay the cost of the animal's keep while taken up plus all damages it caused to the premises of the taker-up and remove the animal from the possession of the taker-up the latter shall report all facts relative to the matter to the sheriff of the county in which the animal was taken up.

Added by Laws 1970, c. 165, § 3.  Amended by Laws 1974, c. 29, § 2, emerg. eff. April 11, 1974; Laws 1980, c. 161, § 1, eff. Oct. 1, 1980.

§4-85.4.  Rights and duties of taker-up.

Upon taking up an estray animal or animals, and after sending a description to the county sheriff, the taker-up shall be entitled to hold the same lawfully until relieved of its custody by the sheriff.  Should a claimant for said animal apply to the taker-up for possession of this animal, the taker-up shall at once notify the sheriff, and should the sheriff be satisfied that said applicant is the rightful owner, he shall issue an order authorizing the taker-up to grant possession of the estray to the rightful owner.  The owner shall be required to pay to the taker-up the actual cost for keeping the estray, together with the actual amount of any damages suffered by the taker-up as a result of the estray being upon his premises and such costs and damages shall be approved by the district judge and shall be entered on the order by the sheriff.

Added by Laws 1970, c. 165, § 4.  Amended by Laws 1980, c. 161, § 2, eff. Oct. 1, 1980.

§4-85.5.  Duties of peace officer.

A.  1.  Upon receiving notice of the taking up of any strayed animal, it shall be the duty of any peace officer, unless the owner thereof is identified and known by the peace officer to be the owner, to make or cause to be made an examination of the brand records and reports of lost, strayed and stolen livestock.

2.  If from these records the name of the owner or probable owner can be determined, the owner shall be notified forthwith of the taking up of the strayed animal.

3.  If the name of the owner or probable owner cannot be determined, the officer shall arrange for the housing of the animal as provided by subsection B of this section.

B.  The Department of Public Safety and any municipality, county, or other political subdivision of this state may establish a list of facilities, including, but not limited to, livestock sales facilities or veterinary clinics, for an official rotation log for the keeping of strayed animals pursuant to the request of or at the direction of any officer of the Department or a municipality, county, or other political subdivision.  The Department of Public Safety may promulgate rules for the implementation and administration of this section.

C.  Upon the owner's proving to the satisfaction of the peace officer that the animal is lawfully the owner's, the peace officer shall allow the animal to be taken by the owner, upon payment of the actual cost for keeping it together with the amount of any damages suffered by the taker-up as a result of the strayed animal being upon the premises of the taker-up.

D.  If the owner fails to pay the charges, the animal shall be sold according to provisions of Section 85.6 of this title.

E.  After all costs and expenses incurred for the care, transportation, and sale of such animal have been deducted from the gross sale proceeds, the net amount shall be paid to the owner.

Added by Laws 1970, c. 165, § 5.  Amended by Laws 1974, c. 29, § 3, emerg. eff. April 11, 1974; Laws 1997, c. 44, § 1, eff. Nov. 1, 1997; Laws 2000, c. 253, § 1, eff. Nov. 1, 2000; Laws 2004, c. 130, § 1, emerg. eff. April 20, 2004.

§4-85.6.  Sale of unclaimed animals.

A.  If a peace officer is unable to determine the owner or probable owner of any strayed animal from brand records and other reports of lost, strayed and stolen livestock, the sheriff shall cause to be published in a newspaper having general circulation in the county in which the strayed animal has been taken up, a description of the animal which shall contain sex, age and brand or brands but shall not contain color, or marks or other descriptive information.  The notice shall be published for two (2) consecutive weekly issues.  If after such publication the sheriff is still unable to determine the owner, the animal shall be sold by the sheriff, at the nearest approved and licensed or federally inspected livestock auction market from where taken up, inside the State of Oklahoma.

B.  The approved selling firm shall forward by mail to the sheriff a check for the proceeds and other sales information, listing a description, sex, weight, selling price per pound and total sales price less normal and customary marketing fees.

C.  The sheriff shall pay to the taker-up of an unclaimed stray animal the actual cost for keeping it, together with the actual amount of any damages suffered by the taker-up as a result of the strayed animal being upon the premises.

D.  All remaining money, if any, shall be deposited with the county treasurer to be held by the treasurer in a special fund from which payment may be made to a claimant who has been determined by the district court to be the owner of the stray animal.  If not expended pursuant to court order within one (1) year the funds so deposited shall be credited to the County General Fund.

Added by Laws 1970, c. 165, § 6.  Amended by Laws 1974, c. 29, § 4, emerg. eff. April 11, 1974; Laws 1997, c. 44, § 2, eff. Nov. 1, 1997; Laws 2000, c. 253, § 2, eff. Nov. 1, 2000.

§4-85.7.  Adverse claimants.

In the event that there is more than one (1) claimant to any estray after the publication of the notice, as provided by this act, and if a contest or controversy ensues as a result of adverse claimants, then after the publication the sheriff shall certify the matter to the district court of the county in which the estray is taken up, and the small claims division of the district court shall docket said matter in a proper docket supplied by the county for such purpose, and the claimants shall have ten (10) days from the date of such docketing of said matter to file affidavits in support of their several claims.  The district court shall also have the right and authority to hear oral testimony at any reasonable time on notice to the claimants to determine the ownership of such estray, and after said hearing the district court shall enter a finding determining the ownership of said estray.  Such finding shall have the same effect and force as a judgment and shall be appealable as other matters from the district court but such appeals shall be taken within ten (10) days.  In the event two (2) or more claimants are found to be the owners of such estrays, the expenses incurred by the taker-up shall be assessed pro rata to the owners.  They shall jointly pay for the keeping of such estrays as is customary in the community for pasturing, feed and keeping of such animals, together with the cost of the proceeding including publication costs.

Added by Laws 1970, c. 165, § 7.

§4-85.10.  Duty to feed and care for estrays.

Any person taking up an estray as hereinbefore provided shall feed and care for said estray.

Added by Laws 1970, c. 165, § 10.

§4-85.11.  Penalties.

If any person unlawfully takes up or conceals an estray, or fails to comply with the provisions of this act, such person so offending shall be guilty of the felony of larceny of domestic animals and shall be punished according to the provisions of Section 1716 of Title 21 of the Oklahoma Statutes.

Added by Laws 1970, c. 165, § 11.  Amended by Laws 1974, c. 29, § 5, emerg. eff. April 11, 1974; Laws 1997, c. 133, § 121, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 121 from July 1, 1998, to July 1, 1999.

§4-85.12.  Jurisdiction to settle disputes and claims.

In event the taker-up and the owner and/or claimant cannot agree as to the amount of damages or expenses involved, the small claims division of the district court in the county where estray is located shall have jurisdiction to adjudicate the matter, as well as determine claims between more than one person who claim ownership of the estray.

Added by Laws 1970, c. 165, § 12.

§4-85.13.  Claim to ownership of exotic livestock under this chapter - Conditions.

A.  A person may claim to be the owner of exotic livestock under this chapter only if:

1.  The exotic livestock is tagged, branded, banded, or marked in another manner that identifies the exotic livestock as being the property of the claimant; or

2.  The person acquired the exotic livestock by purchase, gift, devise, inheritance, or other lawful transfer or the exotic livestock was born or hatched on property owned or leased by the claimant or on other property under an agreement with the claimant in which the claimant may assert ownership of the exotic livestock and:

a. the exotic livestock, when normally in the possession of the owner, is impounded within a fence or by another restraining device that is generally appropriate to prevent the escape of the type of animal claimed, or

b. the animal claimed is of such rarity or has such genetic marking or other attributes as to identify the exotic livestock as having come from the claimant's stock having the same rarity or attributes.

B.  Under subsection A of this section, a lawful transfer does not include the live taking of an exotic livestock in this state on property that is owned or leased by a person other than the claimant.

Added by Laws 1993, c. 36, § 3, eff. July 1, 1993.

§4-91.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-92.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-93.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-94.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-95.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-96.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-97.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-98.  Restraint of all domestic animals - Damages for trespass.

All domestic animals shall be restrained by the owner thereof at all times and seasons of the year from running at large in the State of Oklahoma.  Damages sustained by reason of such domestic animals trespassing upon lands of another shall be recovered in a manner provided by law.  For the purpose of this act, domestic animals shall include cattle, horses, swine, sheep, goats, exotic livestock and all other animals not considered wild.  The term "domestic animals" shall not include domestic house pets or feral hogs.

Added by Laws 1965, c. 117, § 1, eff. Jan. 1, 1966.  Amended by Laws 2000, c. 206, § 3, emerg. eff. May 19, 2000.

§4-99.  Failure to keep domestic animals enclosed - Release of hog to live in wild or feral state - Penalties.

A.  Any person who:

1.  Willfully omits to keep a domestic animal such person owns or has charge of within a suitable enclosure;

2.  Allows the animal to be unrestrained or to run at large, with notice, actual or constructive, that the enclosure within which such animal is kept is open; or

3.  Knowingly causes a domestic animal to escape confinement, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than Fifty Dollars ($50.00) for each offense, or not more than thirty (30) days' imprisonment in the county jail for each offense, or by both such fine and imprisonment.

B.  1.  No person shall willfully release any hog to live in a wild or feral state upon public land or upon private land.

2.  Any person who violates this subsection shall be deemed guilty of a misdemeanor and upon conviction shall be subject to a fine not to exceed Five Hundred Dollars ($500.00).

C.  For the purpose of this act, the term "domestic animals" shall not include domestic house pets or feral hogs.

Added by Laws 1972, c. 131, § 1, emerg. eff. April 7, 1972.  Amended by Laws 2000, c. 206, § 4, emerg. eff. May 19, 2000.

§4-101.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-102.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-103.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-104.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-105.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-106.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-107.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-108.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-109.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-110.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-111.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-112.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-114.1.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-114.2.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-115.1.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-115.2.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-115.3.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-115.4.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-121.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-122.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-131.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-132.  Removal of stock from distraint without leave of possessor - Penalty - Civil liability.

If any person, by force or otherwise, without leave of the person having the stock under distraint remove the stock from such distraint, he shall be guilty of a misdemeanor, and shall pay a fine of not less than ten (10) nor more than One Hundred Dollars ($100.00), or be imprisoned in the county jail not less than ten (10) nor more than thirty (30) days, and shall in addition thereto, be liable in a civil action for the recovery of the stock so relieved from distraint, or for damages and costs, as the party distraining may elect.

R.L. 1910, § 150.

§4-133.  Stock "owner" defined.

The word "owner" as used in this article shall include the person entitled to the immediate possession of the animal, and also the person having charge or care of the same, and also the person having the legal title thereto.

R.L. 1910, § 151.

§4134.  Land "owner" defined.

For the purposes of this article, the owner, homesteader, tenant, or other person in the possession of, or cultivating the land trespassed upon, shall be deemed to be the owner thereof.

R.L.1910, § 152.

§4-135.  Proceedings after distraint - Assessment of damages - Notices - Sale - Surplus.

A.  Within forty-eight (48) hours after stock has been distrained, Sunday not being included, the party distraining, or such party's agent, shall notify the owner of the stock when known, or, if unknown, the party having them in charge.  If the owner fails to satisfy the person whose lands are trespassed upon, the party injured shall, within twenty-four (24) hours thereafter, notify in writing the county sheriff to come upon the premises to view and assess the damages.

B.  The county sheriff shall, within forty-eight (48) hours after receiving such notice, Sundays and holidays excepted, proceed to view and assess the damages, and determine a reasonable amount to be paid for seizing and keeping said stock.  If the person owning the distrained stock fails to pay the damages as assessed, the sheriff shall provide for the public notice and sale of the distrained stock as provided by Section 85.6 of this title.

C.  Any money or stock left after satisfying such claims shall be returned to the owner of the stock sold.

R.L. 1910, § 153.  Amended by Laws 1968, c. 72, § 1; Laws 1997, c. 44, § 3, eff. Nov. 1, 1997.

§4-136.  Assessment of damages - Filing - Review - Bond - Supersedeas - Delivery of stock to owner appealing - Certification of papers.

The county sheriff shall make his assessment in writing and file the same with the county clerk, to be kept in his office.  Any person aggrieved by the action of the county sheriff under this article, may appeal therefrom, to the district court.  The person appealing shall file with the county sheriff a bond, in a penalty double the value of the property distrained, or if the value of the property exceed the amount of damage claimed, then in double the amount of damages, with good and sufficient sureties, to be approved by the county sheriff, and from and after the filing of the appeal bond, the same shall operate as a supersedeas.  In case the owner of such stock be the appellant, the same shall be delivered to him.  The county sheriff shall, after the appeal is taken, certify all the original papers in the case to the district court.

R.L. 1910, § 154.  Amended by Laws 1968, c. 72, § 2.

§4-137.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-138.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-139.  Controversy over partition fence - Application to fence viewers - Notice - Authority of viewers.

When a controversy arises between the respective owners about the obligation to erect or maintain a partition fence, either party may apply to the fence viewers, who, after due notice to each party, may inquire into the matter and assign to each his share thereof, and direct the time in which each shall erect or repair his share in the manner provided above.

R.L. 1910, § 157.

§4-140.  Repair or reconstruction of fence by complainant - Recovery of value and viewers' fees from landowner - Interest.

If such fence be not repaired or built accordingly, the complainant may repair or rebuild it, and the same being adjudged sufficient by the fence viewers, and the value thereof, with their fees, being ascertained by them, and certified under their hands, the complainant may demand of the owner of the land where the fence was deficient, the sum so ascertained, and in case of neglect to pay the same, for one (1) month after demand, may recover it by civil action together with one percent (1%) a month interest thereon.

R.L. 1910, § 158.

§4-141.  Fence viewers - Number - Qualifications - Appointment - Compensation.

Fence viewers herein designated shall consist of three (3) disinterested freeholders, one to be chosen by each of the interested parties, and the two so chosen shall choose the third person, and the three so chosen shall proceed to discharge the duties of fence viewers as herein provided.  Such fence viewers to be allowed One Dollar ($1.00) per day each, to be paid by the interested parties: Provided, that if either party shall fail or refuse to appoint such fence viewers, as herein provided, within three (3) days after so requested to do by the other interested party, then the county sheriff shall, on application of the party making the request for fence viewers, appoint such fence viewer for such party so failing or refusing to appoint.

R.L. 1910, § 159.  Amended by Laws 1968, c. 72, § 3.

§4-142.  Fence repair.

All partition fences shall be kept in good repair throughout the year, unless the owners on both sides otherwise agree in writing.

R.L. 1910, § 160.

§4-143.  Commons - Owners not required to fence - Lands enclosed or used otherwise than as commons - Duty to fence.

Any person not wishing his land enclosed, and not occupying or using it otherwise than as commons, shall not be compelled to contribute to erect or maintain any fence between him and an adjacent owner; but when he encloses or uses his land otherwise than as a commons, he shall contribute to the partition fences as in this article provided.

R.L. 1910, § 161.

§4-144.  Severalty owned lands enclosed in common without partition fence - Division of fence line - Construction of fence.

When lands owned in severalty have been enclosed in common without a partition fence, and one of the owners is desirous of occupying his in severalty and the other refuses or neglects to divide the line where the fence shall be built, or refuses to build a sufficient fence on his part of the line, when divided, the party desiring it may have the same divided and assigned by the fence viewers, who may, in writing, assign a reasonable time within six (6) months, having regard for the season of the year, for making the fence, and if either party neglects to comply with the decision of the viewers the other, after making his own part, may make the other part and recover as hereinbefore provided.

R.L. 1910, § 162.

§4-145.  Opening field for use as commons - Notice.

In the case mentioned in the preceding section, when one of the owners desires to throw open any portion of his field not less than sixteen (16) feet in width and leave it unenclosed to be used as a commons by the public, he shall first give the other party six (6) months' notice thereof.

R.L. 1910, § 163.

§4-146.  Joinder to partition fence - Payment for or rebuilding of half of fence.

When land which has lain unenclosed is enclosed the owner thereof, before he join to any partition fence, already erected, shall pay for one-half (1/2) of each partition fence between his lands and the adjoining lands, the value to be ascertained by the fence viewers, and if he neglects for thirty (30) days after notice and demand to pay the same, the party to whose fence he joins may recover as before provided, or such person, enclosing such land, may, at his election, rebuild and make one-half (1/2) of the fence, and if he neglects so to do for two (2) months after making such election, he shall be liable as above provided.

R.L. 1910, § 164.

§4-147.  Recorded fence division - Effect on owners and successors.

When a division of fence between the owners of improved land shall have been made, either by fence viewers or agreement in writing, and is recorded in the office of the county clerk of the county where the lands are, the owners and their heirs and assigns shall be bound thereby, and shall support them accordingly.

R.L. 1910, § 165.

§4-148.  Application of term "owner".

In the provisions of this article relating to fences the term "owner" shall apply to the occupant or tenant where the owner does not reside in the county, but these proceedings will not bind the owner unless notified.

R.L. 1910, § 166.

§4-149.  Fence or improvements on land of another - Removal - Damages - Notice to remove - Effect of nonremoval.

When a person has made a fence or other improvements on land, which, on afterwards making division lines, is found to be on the land of another, such person shall not remove such fence or other improvements, until he shall have paid to the owner of such land all damages by reason of such improvements or fence being so located, and if the person making such fence or other improvements fail to pay such damages and remove the said improvements within six (6) months after such division line has been established, and after having thirty (30) days' notice from the owner of said land to remove such fence or improvements, then said fence or improvements shall become a part of the real estate and belong to the owner thereof:  Provided, that when the parties interested in such land and such fence and improvements cannot agree as to the amount of such damages, by reason of such improvements being upon the land of another, the fence viewers may determine the amount of such damages as in other cases.

R.L. 1910, § 167.

§4-150.  Fence or improvements on land of another - When not removable.

But such fence or other improvement, except substantial buildings, shall not be removed if they were made of timber or other material taken from the land on which they lie, until the party pays the owner the value of the timber, or other material, to be ascertained by fence viewers, nor shall a fence be removed at any time when the removal will throw open or expose the crop of the other party, but it shall be removed in a reasonable time after the crop is secured, although six (6) months has passed.

R.L. 1910, § 168.

§4-151.  Additional powers of fence viewers.

When any question arises between parties other than those stated, concerning their rights in fences or their duties in relation to building or maintaining or removing them, such question may be determined by the fence viewers.

R.L. 1910, § 169.

§4-152.  Erection and removal of line fence.

A person building a fence may erect the same upon the line between him and the adjacent owners, so that the fence may be partly on one side and partly on the other, and the owner of such fence shall have the same right to remove it as if it were wholly on his land:  Provided, that such fence is not more than five (5) feet from such line.

R.L. 1910, § 170.

§4-153.  Legal proceedings or agreement not barred.

The foregoing provisions of this article, shall not bar any other legal proceedings, for the determination of the title of land, or dividing the line between contending owners, nor do they preclude agreement by the parties.

R.L. 1910, § 171.

§4-154.  Lawful fence - Construction - Material - Height - Tightening.

A fence made of three rails of good substantial material, or three boards not less than six (6) inches wide and three-quarters (3/4) of an inch thick, such rails or boards to be fastened in or to good substantial posts not more than ten (10) feet apart where rails are used, and not more than eight (8) feet apart where boards are used, where either wholly or in part substantially built and kept in good repair, or any other kind of fence, which, in the opinion of the fence viewers shall be equivalent thereto, shall be declared a lawful fence:  Provided, that the lowest or bottom rail, wire or board shall not be more than twenty (20) or less than sixteen (16) inches from the ground, and that such fence shall be fifty-four (54) inches in height, except that a barb wire fence may consist of three barb wires, or four wires, two of which shall be barbed, the wires to be firmly fastened to the posts not more than two (2) rods apart, with two stays between the posts, or with posts not more than one (1) rod apart without such stays, the top wire to be not less than fifty-four (54) nor more than fifty-eight (58) inches in height, and the bottom wire to be not more than twenty (20) or less than sixteen (16) inches from the ground:  Provided, further, that all partition fences may be made tight at the expense of the party desiring it, and such party may take from such fence the material by him added thereto whenever he may elect:  And provided, further, that when the owner or occupants of adjoining lands both use the fence for the purpose of restraining swine, goats or sheep, each of said owners or occupants shall keep their respective share of the partition fence sufficiently tight to restrain such sheep, goats or swine.

R.L. 1910, § 172.

§4-155.  Damages by animals breaking fences - Seizure.

In districts where fences are required, as in this article provided, the owner of stock shall be liable for all damages done by animals breaking through or over lawful fences and trespassing upon the enclosed lands of another, and the animals so breaking through or over such fence may be seized as trespassing animals and proceeded with as provided in this article.

R.L. 1910, § 173.

§4-156.  Lien of judgment for damages on trespassing stock - Execution.

In all cases where the plaintiff may recover judgment for damages caused by the trespassing of animals of another, the judgment shall be a lien upon the stock so trespassing, and the plaintiff may have special execution for the sale of such stock to satisfy the judgment and costs or general execution as he may elect.

R.L. 1910, § 174.

§4-181.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-182.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-183.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-184.  Repealed by Laws 1965, c. 117, § 2, eff. Jan. 1, 1966.

§4-191.  Lien for feeding, grazing and herding.

Any person employed in feeding, grazing or herding any domestic animals, whether in pasture or otherwise, shall have a lien on said animals for the amount due for such feeding, grazing or herding.

R.L. 1910, § 175.

§4-192.  Lien for furnishing feed.

Any person, partnership, firm or corporation in this state, or in any border county of the adjacent states, furnishing or providing to the owner of such domestic animals any corn, feed, forage or hay, for the sustenance of such domestic animals, shall have a lien on said animals for the amount due for such corn, forage, feed and hay.

R.L. 1910, § 176.

§4-193.  Lien for keeping, boarding or training animal - Scope.

Every person who shall keep, board or train any animal, shall, for the amount due therefor, have a lien on such animal, and on any vehicle, harness or equipment coming into his possession therewith, and no owner or claimant shall have the right to take any such property out of the custody of the person having such lien, except with his consent, or on the payment of such charge; and such lien shall be valid against said property in the possession of any person receiving or purchasing it with notice of such claim.

R.L. 1910, § 177.

§4-194.  Enforcement of lien - Complaint - Summons - Notice - Trial - Order of sale - Dismissal - Personal judgment - Costs.

The lien provided for in the preceding section shall be enforced as follows:  The person claiming the lien shall file with a judge of the district court, or other court having competent jurisdiction in the county in which he resides, a complaint, duly verified by himself, his agent or attorney, setting forth his account and a description of the property on which the lien is claimed and thereupon the court shall issue a summons, as in ordinary civil actions, and upon a return of the summons, duly served, shall set the cause for hearing at any time after the lapse of one (1) day, if summons be returned "defendant not found," and if it be proved to the satisfaction of the court that defendant is not a resident of the county, the court shall order a notice of the proceedings to be published for three (3) successive days, in a daily newspaper, if one be published in the county, and if no newspaper be published in the county, then by six handbills put up in six public places in the county, notifying the defendant of the filing and the particulars of the account, the description of the property on which the lien is claimed, its whereabouts and the day and place set for the hearing of the cause, which shall be at least ten (10) days from the day of the last publication of the notice; and the proof of such publication shall be filed in the court on or before the day of trial.  When the defendant shall have been summoned or notified as aforesaid, the cause shall, on the day fixed for trial, be tried as an ordinary case in court.  If the judgment be for the plaintiff, the court shall order the property upon which the lien shall have been found to exist to be sold to satisfy the same.  If the lien shall not have been established and the defendant shall not have been summoned, or shall not have voluntarily appeared to the action, the cause shall be dismissed at the cost of the plaintiff.  If the defendant shall have been summoned or shall have appeared to the action, and the plaintiff shall have established an indebtedness on the account sued on, but shall have failed to establish the lien claimed, the judgment shall be for the plaintiff for such indebtedness, but the costs of suit, or any part thereof, may be taxed against him.

R.L. 1910, § 178.

§4-195.  Letting male animals to service - Advertisement of terms - Publication or posting - Acceptance.

The owner or keeper of any stallion, jack or bull may advertise the terms upon which he will let such animal to service by publication thereof in some newspaper in the county where such animal is kept for a period of sixty (60) days during the season of each year, or by printed handbills conspicuously posted during such period, in four or more public places in said county, including the place where such animal is kept; and the publication or posting as aforesaid of the terms of such service shall impart notice thereof to the owner of any female animal served by such stallion, jack or bull, during such season; and in all actions and controversies in respect to the foal or other product of such service, the owner of such female animal so served shall be deemed to have accepted and assented to said terms, when so advertised or posted as provided herein.

R.L. 1910, § 179.

§4-196.  Filing of certificate of service - Lien on offspring - Notice to third parties - Lien without certificate.

When the said terms of such service by any such animal, published or posted as provided in the next preceding section, shall provide that the foal or other product of such service will be held for the money due for the service of such stallion, jack or bull, then and in that event the owner or keeper of any such animal may file, with the register of deeds of the county in which such animal is kept for service, a certificate signed by the owner of the female bred, or his representative, also by the owner or keeper of the male animal rendering the service, stating the terms of such service, a description of the female served, also a description of the male rendering the service, the date of service and acceptance of terms by owner of female; and such certificate, if filed within three (3) months after the rendering of such service, shall become and continue a lien on the offspring for the period of six (6) months after the birth thereof, and the filing of such certificate shall be constructive notice to any third party of the existence of the lien:  Provided, that as between the owner of any stallion, jack or bull, as provided in the preceding section, and the owner of any female served, a lien shall exist notwithstanding no certificate as herein provided shall be filed or notice given as in this article provided.

R.L. 1910, § 180.

§4-197.  Record of certificates - Compensation of register of deeds.

The register of deeds of each county shall be required to provide and keep in his office a well-bound book with an index in which such certificates shall be recorded in the order in which they are filed, and as compensation in full for filing and recording such certificates the register of deeds shall receive from the parties filing them the sum of ten cents ($0.10) for every one hundred words.

R.L. 1910, § 181.

§4-198.  False or fictitious pedigree - False representation of recording or eligibility for record - Forfeiture of rights.

If any keeper of such stallion, jack or bull shall offer and advertise to let the service of such animal, and shall give a false or fictitious pedigree, knowing the same to be false, or shall falsely represent such animal to be recorded or eligible to be recorded in any of the various books of record kept for recording animals of that breed, he shall forfeit all claim to the value of the services rendered by such animal, and shall not be entitled to the benefits of any provision of this article.

R.L. 1910, § 182.

§4-199.  Enforcement of lien by replevin.

For the purpose of enforcing such lien upon default in the payment of the sum secured, the lienor may proceed by replevin in any court of competent jurisdiction and possess himself of the encumbered property, and hold the same subject to such judgment as he shall recover.

R.L. 1910, § 183.

§4-200.  Judgment.

Upon the rendition of judgment, if for the lienor, it shall be for the sum found due, with costs of suit and that the lien be enforced against the property by execution and sale as in ordinary sales under execution; but if such finding be for the defendant, judgment shall be entered in his favor as in ordinary actions of replevin.

R.L. 1910, § 184.

§4-201.  Proceedings governed by general replevin laws.

All proceedings under this article, where not herein otherwise specifically provided, shall be governed by the general laws of the state concerning replevin.

R.L. 1910, § 185.

§4-211.  Repealed by Laws 1973, c. 15, § 1.

§4-212.  Repealed by Laws 1973, c. 15, § 1.

§4-213.  Repealed by Laws 1973, c. 15, § 1.

§4-214.  Repealed by Laws 1973, c. 15, § 1.

§4-215.  Repealed by Laws 1973, c. 15, § 1.

§4-216.  Repealed by Laws 1973, c. 15, § 1.

§4-217.  Repealed by Laws 1973, c. 15, § 1.

§4-218.  Repealed by Laws 1973, c. 15, § 1.

§4-219.  Repealed by Laws 1973, c. 15, § 1.

§4-220.  Repealed by Laws 1973, c. 15, § 1.

§4-221.  Repealed by Laws 1973, c. 15, § 1.

§4-222.  Repealed by Laws 1973, c. 15, § 1.

§4-223.  Repealed by Laws 1973, c. 15, § 1.

§4-224.  Repealed by Laws 1973, c. 15, § 1.

§4-225.  Repealed by Laws 1973, c. 15, § 1.

§4-226.  Repealed by Laws 1973, c. 15, § 1.

§4-227.  Repealed by Laws 1973, c. 15, § 1.

§4-228.  Repealed by Laws 1973, c. 15, § 1.

§4-229.  Repealed by Laws 1973, c. 15, § 1.

§4-230.  Repealed by Laws 1973, c. 15, § 1.

§4251.  Duties of parties butchering stock or purchasing hides  Records  Retention of hides for inspection  Violations of provisions  Penalties.

All parties butchering stock or purchasing hides or pelts, in the state, shall be required to keep a record of the marks, brands, color, from whom purchased, and by the party butchering, the sex and age.  They shall be required to keep all hides together, with horns and ears complete, for at least five (5) days from the time of butchering the same during the months of May, June, July, August, September and October, and, during the remaining months of the year, ten (10) days, said hides to be free for inspection to anyone wishing to see the same. Any person violating any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction in any court of competent jurisdiction, shall be fined in any sum not less than Twentyfive Dollars ($25.00), nor more than Two Hundred Dollars ($200.00) or shall be imprisoned in the county jail not less than ten (10) days nor more than six (6) months, or by both such fine and imprisonment.

R.L.1910, § 186.

§4-252.  Repealed by Laws 1949, p. 43, § 13.

§4-253.  Repealed by Laws 1949, p. 43, § 13.

§4-254.  Repealed by Laws 1949, p. 43, § 13.

§4-255.  Repealed by Laws 1949, p. 43, § 13.

§4-256.  Repealed by Laws 1949, p. 43, § 13.

§4-257.  Repealed by Laws 1949, p. 43, § 13.

§4-258.  Repealed by Laws 1949, p. 43, § 13.

§4-259.  Repealed by Laws 1949, p. 43, § 1, 13.

§4-260.  Repealed by Laws 1949, p. 43, § 13.

§4-261.  Repealed by Laws 1949, p. 43, § 13.

§4-262.  Repealed by Laws 1949, p. 43, § 13.

§4-263.  Repealed by Laws 1949, p. 43, § 13.

§4-264.  Repealed by Laws 1949, p. 43, § 13.

§4-265.  Repealed by Laws 1949, p. 43, § 13.

§4-266.  Repealed by Laws 1949, p. 43, § 13.

§4-267.  Repealed by Laws 1949, p. 43, § 13.

§4-268.  Fraudulent branding - Branding over or obliterating previous brand - Penalties - Definitions.

A.  Any person who shall with intent to defraud, brand or misbrand, mark or mismark any neat domestic animal, not his own; or shall intentionally brand over a previous brand or shall cut out or obliterate a previous mark or brand on any neat domestic animal, not his own, shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term not less than three (3) years nor more than ten (10) years or by imprisonment in the county jail for one (1) year or by a fine not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00).

B.  For purposes of this section:

1.  "Domestic animal" means cattle, equinae, sheep, goat, hog, poultry and exotic livestock; and

2.  "Exotic livestock" means commercially raised exotic livestock including animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group.

R.L. 1910, § 203.  Amended by Laws 1947, p. 33, § 1; Laws 1963, c. 110, § 1, emerg. eff. May 31, 1963; Laws 1993, c. 36, § 4, eff. July 1, 1993; Laws 1997, c. 133, § 122, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 53, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 122 from July 1, 1998, to July 1, 1999.

§4-269.  Destruction of cattle hides or brands a misdemeanor.

Any person who shall burn, or in any manner destroy any cattle hides, or cut or destroy any brands on same, shall be guilty of a misdemeanor.

R.L. 1910, § 204.

§4-270.  Repealed by Laws 1965, c. 400, § 4, eff. July 1, 1965.

§4-270.1.  Repealed by Laws 1968, c. 107, § 3, eff. April 1, 1968.

§4-270.2.  Enforcement of laws pertaining to livestock brands.

The laws of this state relating to violations and investigations of livestock brands shall be enforced and carried out by the State Bureau of Investigation.

All responsibilities and duties relating to brand registry, keeping of records and maintenance of files are hereby delegated to the Oklahoma State Board of Agriculture.

The Board is authorized to enter into contracts with state livestock associations to register and record marks and brands and to make compensation for said services.  The Board may also appoint agents to receive fees and monies and perform such other duties as it may direct, provided, that such agent shall file with and in favor of the Board, a fidelity bond executed by a surety company authorized to do business in this state, conditioned on the faithful performance of their duties, a strict accounting of all funds to the Board and on such other terms and conditions as the Board may deem necessary, in such penal sum as the Board may require.  All such fees and monies shall be deposited in the State Department of Agriculture Trust Fund.

Added by Laws 1965, c. 400, § 1.  Amended by Laws 1968, c. 107, § 1, emerg. eff. April 1, 1968.

§4-270.3.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-271.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-272.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-273.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-274.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-275.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-276.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-277.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-278.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-279.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-280.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-281.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-282.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-283.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-284.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-291.  Repealed by Laws 1943, p. 17, § 1.

§4-292.  Repealed by Laws 1943, p. 17, § 1.

§4-293.  Repealed by Laws 1943, p. 17, § 1.

§4-294.  Repealed by Laws 1943, p. 17, § 1.

§4-295.  Repealed by Laws 1943, p. 17, § 1.

§4-311.  Repealed by Laws 1941, p. 464, § 1.

§4-312.  Repealed by Laws 1941, p. 464, § 1.

§4-313.  Repealed by Laws 1941, p. 464, § 1.

§4-314.  Repealed by Laws 1941, p. 464, § 1.

§4-315.  Repealed by Laws 1941, p. 464, § 1.

§4-316.  Repealed by Laws 1941, p. 464, § 1.

§4-317.  Repealed by Laws 1941, p. 464, § 1.

§4-318.  Repealed by Laws 1941, p. 464, § 1.

§4-319.  Repealed by Laws 1941, p. 464, § 1.

§4-320.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-331.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-332.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-333.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-334.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-335.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-341.  Livestock shippers - Right to furnish feed.

In all cases wherein any shipper of livestock has contracted with any person, firm or corporation for the use of feeding pens or impounding pens in stockyards in the State of Oklahoma wherein said lessee keeps livestock for the purpose of disposing of the same to packing plants or otherwise, said lessee shall have the right and is hereby authorized and empowered to furnish feed for the purpose of feeding said livestock without purchasing the same from the lessor of said pens or any other person.

Added by Laws 1933, c. 146, p. 320, § 1.

§4-342.  Refusal to permit lessees of pens to furnish feed - Penalties.

Any person, firm or corporation who refuses to permit the lessee of pens, as provided in Section 1 hereof, to furnish their own feed and feed the same to the livestock of such lessees while impounded in pens belonging to lessors, shall be guilty of a misdemeanor, and punished by a fine of not to exceed Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a period not exceeding thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1933, c. 146, p. 320, § 2.

§4-351.  Driver of vehicle carrying livestock, domestic fowls or ratite - Permit or statement authorizing movement - Violations - Penalties.

Any person who is the driver of any truck, automobile or other vehicle containing any livestock, domestic fowls or ratite or any slaughtered livestock, slaughtered domestic fowls or ratite or the butchered portions of any of which he is not the owner and which is upon or being driven upon any land of which said driver is not owner, lessee, renter or tenant, or which is upon or being driven upon any highway, public street or thoroughfare, who fails to have in his possession and exhibit to any meat inspector, sheriff or deputy sheriff upon demand a written permit authorizing said movement, signed by the owner or caretaker of said livestock, domestic fowls or ratite, or from the owner or person in control of the land from which said driver began said movement, shall be fined not more than Two Hundred Dollars ($200.00) for each head of livestock in said movement, unless said driver upon demand of said meat inspector, sheriff or deputy sheriff makes, signs and delivers to said meat inspector, sheriff or deputy sheriff a written statement containing all information herein required to be included in permits.  Said permit or statement shall contain a description of each head of livestock, domestic fowls and ratites, and the place of origin thereof, including the name of ranch, market center, packing house or other place, and the kind, breed, color and marks and brands of such livestock, domestic fowls or ratites, if there be any.  Failure or refusal of such driver to exhibit to a person or peace officer said permit or to make said statement shall constitute probable cause for any meat inspector, sheriff or deputy sheriff to search said truck or vehicle to ascertain if it contains any stolen livestock, domestic fowls or ratites and to detain said movement a reasonable length of time to ascertain whether any stolen livestock, domestic fowls or ratites are contained therein, but the person detaining said movement shall provide adequate care and feed for such livestock, domestic fowls or ratites while said livestock, domestic fowls or ratites are being detained.  Any driver who has in his possession any false or forged permit or who makes any false written statement shall be fined not less than Two Hundred Dollars ($200.00) nor more than Five Hundred Dollars ($500.00) or he shall be imprisoned in the county jail not less than sixty (60) days nor more than six (6) months, or he shall be punished by both such fine and imprisonment.

Added by Laws 1935, p. 193, § 1.  Amended by Laws 1993, c. 36, § 5, eff. July 1, 1993.

§4-361.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-362.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-363.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-364.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-365.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-366.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-367.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-368.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-369.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-370.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-371.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-372.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-373.  Repealed by Laws 1955, p. 97, art. 11, § 7.

§4-391.  Definitions.

As used in this act, (a) "Institution" means any school or college of medicine, dentistry, pharmacy, veterinary medicine or agriculture, medical diagnostic laboratory, hospital, or other educational or scientific establishment having to do with the investigation of or instruction concerning the structure or functions of living organisms, the causes, prevention, control or cure of diseases or abnormal conditions of human beings or animals provided that high schools and elementary schools shall not be classed as institutions for the purposes of this act.  (b) "Public pound" means any place used by a city or the state for the detention or keeping of unclaimed or stray animals.

Added by Laws 1951, p. 9, § 1.

§4-392.  Application and issuance of license.

An institution requiring for the effective carrying on of its scientific or educational activities the use of live dogs and cats may apply to the State Board of Health for a license to obtain animals from the establishment maintained and operated by public funds for the confinement, care and disposal of animals seized by public authority, commonly called the "dog pound".  If the State Board of Health finds that the institution, by reason of its ethical standards, its personnel, its facilities and the uses it proposes to make of animals is a fit and proper agency to receive a license, and that the public interest would be served by the issuance of a license to the institution, it shall issue a license to the institution, subject to the restrictions and limitations hereinafter provided.

Added by Laws 1951, p. 9, § 2.

§4-393.  Expiration and renewal of licenses.

A license shall expire annually on June 30, but may be renewed annually from year to year on application to the State Board of Health, and on compliance with the conditions required with respect to the original issuance of the license.

Added by Laws 1951, p. 9, § 3.

§4-395.  Transportation of dogs - Purposes for which used.

The licensed institution shall provide for the transportation of dogs from the pound, and may use them only in the conduct of their scientific or educational activities.

Added by Laws 1951, p. 10, § 5.

§4-396.  Return of dogs subsequently claimed - Immunity from liability.

An institution shall at its own expense return to appropriate dog pound any dog delivered to it which subsequently is identified and claimed by its owner; provided, however, that no institution shall be liable to the owner for any injury or illness or subsequent death of any such animal, resulting from the transportation, detention, or proper use of the dog in its scientific and educational activities.

Added by Laws 1951, p. 10, § 6.

§4-397.  Revocation of licenses.

The State Board of Health, after notice and a reasonable opportunity to defend, may revoke the license granted an institution (1) if the institution has violated any provision of this act or any rule or regulation promulgated by the State Board of Health pursuant hereto; (2) if the standards, personnel, facilities, practices or activities of an institution are such that the continued exercise of the rights conferred by the license issued to the institution is not in the public interest.

Added by Laws 1951, p. 10, § 7.

§4-398.  Obtaining dogs from other sources.

Nothing in this act shall be construed to affect the right of an institution to obtain dogs from sources other than dog pounds.

Added by Laws 1951, p. 10, § 8.

§4-399.  Rules and regulations - Inspections and investigations.

The State Board of Health shall have the power to adopt such rules and regulations, not inconsistent with the laws of Oklahoma, as it may deem necessary to carry into effect the provisions of this act.  The Commissioner of Health shall have the right whenever it deems advisable to inspect or investigate any institution to which it has granted a license or which has applied for a license.

Added by Laws 1951, p. 10, § 9.

§4-400.  Interpretation and construction of law.

This act shall be so interpreted and construed as to effect its general purpose to make available to qualified institutions for the purpose of scientific investigation, experiment or instruction unclaimed and unredeemed animals impounded in dog pounds.

Added by Laws 1951, p. 10, § 10.

§4-401.  Misdemeanors.

It shall be a misdemeanor for:

(a) Any person or institution to violate any of the provisions of this act or any rules and regulations promulgated thereunder, or (b) Any person to fail willfully to execute any duty imposed on him by this act.

Added by Laws 1951, p. 10, § 11.

§4-402.  Partial invalidity.

If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

Added by Laws 1951, p. 10, § 12.

§4-421.  Repealed by Laws 1959, p. 129, § 9.

§4-421.1.  Repealed by Laws 1959, p. 129, § 9.

§4-422.  Repealed by Laws 1959, p. 129, § 9.

§4-423.  Repealed by Laws 1959, p. 129, § 9.

§4-424.  Repealed by Laws 1959, p. 129, § 9.

§4-425.  Repealed by Laws 1959, p. 129, § 9.

§4-426.  Repealed by Laws 1959, p. 129, § 9.

§4-427.  Repealed by Laws 1959, p. 129, § 9.

§4-428.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-429.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-430.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-431.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-432.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4-499.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the "Dog and Cat Sterilization Act".

Added by Laws 1986, c. 204, § 1, eff. Nov. 1, 1986.

§4-499.1.  Definitions.

As used in the Dog and Cat Sterilization Act:

1.  "Neuter" means to render a male dog or cat unable to reproduce;

2.  "New owner" or "owner" means a person legally competent to enter into a contract acquiring a dog or cat from a releasing agency;

3.  "Releasing agency" means any pound, shelter, or humane society organization, whether public or private;

4.  "Spay" means to remove the ovaries of a female dog or cat in order to render said animal unable to reproduce; and

5.  "Sterilization" means to spay or neuter a dog or cat.

Added by Laws 1986, c. 204, § 2, eff. Nov. 1, 1986.

§4-499.2.  Spaying or neutering as condition for release of certain animals.

No dog or cat may be released for adoption from a releasing agency unless said animal has been surgically spayed or neutered; or unless the adopting party signs an agreement to have the animal sterilized, and deposits funds with the releasing agency to ensure that the adopted animal will be spayed or neutered. The amount of the deposit required shall be determined by each individual releasing agency.  In no event shall the required deposit be less than Ten Dollars ($10.00).

Added by Laws 1986, c. 204, § 3, eff. Nov. 1, 1986.

§4-499.3.  Refund of deposit upon proof of spaying or neutering.

The funds deposited with the releasing agency shall be refunded to the adopting party upon the adopting party's presentation of a written statement signed by a licensed veterinarian that the adopted animal has been spayed or neutered.  However, no refunds shall be made unless said animal was spayed or neutered within sixty (60) days of adoption in the case of adult animals; or, in the case of infant animals, within thirty (30) days of the date a female animal attained the age of six (6) months, or a male animal attained the age of eight (8) months.

Added by Laws 1986, c. 204, § 4, eff. Nov. 1, 1986.

§4-499.4.  Rules - Sterilization agreement.

Releasing agencies may adopt any additional rules to implement the Dog and Cat Sterilization Act, provided said rules do not conflict with the provisions or purpose of the Dog and Cat Sterilization Act to require the spaying and neutering of all dogs and cats adopted from releasing agencies.  The sterilization agreement to be used by releasing agencies shall be in substantially the following form:

STERILIZATION AGREEMENT

This Agreement is made and entered into this ____ day of

__________, 19__, by and between:

(Releasing Agency)   (New Owner)

__________________________ ______________________________

Name   Name

__________________________ ______________________________

Address   Address

__________________________ ______________________________

City   Telephone City   Telephone

In consideration of the releasing of said animal, and in further consideration of mutual obligations herein, Releasing Agency releases the following animal to the New Owner:

_________________________________________________________   (describe animal)

1.  Releasing Agency agrees to release the above listed animal into the care of the New Owner and refund the New Owner's spay/neuter deposit provided that:

(1) The animal is sterilized by a graduate licensed

veterinarian by ______________________

(give date)

(2) A written statement signed by the veterinarian

performing the sterilization, that the animal has

been sterilized by the stated date is given to the

Releasing Agency.

2.  New Owner accepts the above listed animal and agrees:

(1) To have the animal sterilized by a graduate

licensed veterinarian by __________________

(give date)

(2) To provide written evidence to the Releasing Agency

from the veterinarian performing the sterilization

that the animal has been sterilized by the above

date listed.

This Agreement shall be binding upon the assigns, heirs, executors and administrators of the respective parties.

The parties hereto have hereunto set their hands the day and year

first above written.

______________________________

Releasing Agency (signature of

agent)

______________________________

New Owner (signature of)

Added by Laws 1986, c. 204, § 5, eff. Nov. 1, 1986.

§4-499.5.  Extension of time to spay or neuter.

Upon presentation of a written report from a licensed veterinarian stating that the life or health of an adopted animal may be jeopardized by surgery, the releasing agency shall grant a thirty-day extension of the period within which the spay or neuter surgery would otherwise be required.  Further extensions may be granted upon additional veterinary reports stating their necessity.

Added by Laws 1986, c. 204, § 6, eff. Nov. 1, 1986.

§4-499.6.  Death of adopted animal - Refund of deposited funds.

If requested to do so, releasing agencies shall refund deposited funds to the adopting party upon reasonable proof being presented to the releasing agency by the adopting party that the adopted animal died before the expiration of the period during which the spaying or neutering was required to be completed.

Added by Laws 1986, c. 204, § 7, eff. Nov. 1, 1986.

§4-499.7.  Disposition of forfeited funds - Record of accounts.

Funds which have been forfeited by adopting parties shall be placed in a separate account, which shall be an interest bearing account whenever feasible and releasing agencies shall allocate funds from said account to programs which directly promote, subsidize or otherwise reduce the cost of spaying or neutering animals of the releasing agency.  The releasing agency shall maintain accurate records of accounts which fund spay/neuter programs.

Added by Laws 1986, c. 204, § 8, eff. Nov. 1, 1986.

§4-499.8.  Adoption standards.

Subject to the provisions and purposes of the Dog and Cat Sterilization Act and laws of the State of Oklahoma, releasing agencies may establish adoption standards for pets in their care; provided, however, that in the case of public facilities said standards must be reasonably related to the prevention of cruelty to animals, the responsible management of dogs and cats in the interest of preserving public health and welfare, and shall be applied in a fair and equal manner to all potential adopters.

Added by Laws 1986, c. 204, § 9, eff. Nov. 1, 1986.

§4-499.9.  Construction of act.

The provisions of the Dog and Cat Sterilization Act shall not be construed to require the sterilization of dogs and cats which are being held in releasing agencies which might be claimed by their rightful owners; nor shall it be construed to require the sterilization of dogs and cats held pursuant to the provisions of Section 391-402 of Title 4 of the Oklahoma Statutes.  Further, the Dog and Cat Sterilization Act shall not be construed to interfere with municipal ordinances that meet or exceed the dog and cat sterilization requirements set forth in the Dog and Cat Sterilization Act.

Added by Laws 1986, c. 204, § 10, eff. Nov. 1, 1986.

§4-499.10.  Failure to comply with act.

Failure to comply with the provisions of the Dog and Cat Sterilization Act shall constitute either a public or private nuisance.  Any person may maintain a civil action to enjoin the continuance of said private nuisance.  The public nuisance may also be abated by any public body or officer authorized by law to do so.

Added by Laws 1986, c. 204, § 11, eff. Nov. 1, 1986.

§4-501.  Disposal of animals kept for pleasure - Method.

A.  Any dog, cat or any other animal which is kept for pleasure rather than utility in or about a household, held by or in the custody of a private or public animal shelter or agency and not reclaimed by the owner, may be disposed of only by:

1.  Adoption as a pet in a suitable home;

2.  Delivery to a licensed educational or research institution in accordance with the provisions of Sections 391 through 402 of this title; or

3.  Euthanasia by only one of the following methods:

a.   administration of denatured sodium pentobarbital,

b.   the use of a carbon monoxide chamber, using commercially compressed cylinder gas; provided that kittens and puppies under sixteen (16) weeks of age shall not be euthanized with carbon monoxide but with injections of denatured sodium pentobarbital, or

c. any other method approved by the Animal Industries Services Division of the State Department of Agriculture which shall include current acceptable euthanasia recommendations from the American Veterinary Medical Association, with the exception of curariform derivative drugs.  The following requirements must be met to ensure the euthanasia agent is humane:

(1) the method should be as painless as possible to the animal as determined by the best available medical and scientific knowledge and technology,

(2) the animal should be kept as free from anxiety and fear as possible,

(3) the technique should be:

(a) simple enough to be used by relatively unskilled personnel,

(b) legally available to all animal shelters and humane societies,

(c) as mechanically simple and maintenance free as possible within reasonable cost, and

(d) physically safe for personnel using it.

B.  Death should be confirmed by cessation of vital signs.  Professional judgment should be used in consideration of the animal species and method of euthanasia to determine the means of confirming death.

Added by Laws 1981, c. 167, § 1.  Amended by Laws 2000, c. 199, § 1, eff. Nov. 1, 2000.

§4-502.  Denatured sodium pentobarbital - Method of administration - Possession and purchase by certified animal euthanasia technician.

A.  Denatured sodium pentobarbital shall be administered by any one of the following methods:

1.  Intravenous or intracardial injection of a lethal dose in dogs and cats.  Intracardiac injection is acceptable only when performed on heavily sedated, anesthetized, or comatose animals;

2.  Oral ingestion by wild or intractable dogs of powdered denatured sodium pentobarbital in capsules mixed with food, with the dog remaining in its individual cage until dead; or

3.  Intraperitoneal or intracardial injection in cats, kittens and puppies when location of and injection into the vein is difficult or impossible.  Intracardiac injection is acceptable only when performed on heavily sedated, anesthetized, or comatose animals.

B.  Denatured sodium pentobarbital shall be administered under the following conditions:

1.  A sharp and undamaged hypodermic needle shall be used for each animal and be of a size suitable for the size and species of animal, and method of injection; and

2.  Administration shall be by a licensed veterinarian or by a person trained for this purpose and approved and supervised by a licensed veterinarian, or a person certified as an animal euthanasia technician by the Oklahoma State Board of Veterinary Medical Examiners or an animal control officer registered by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control as provided in subsection D of this section.

C.  1.  Any certified animal euthanasia technician that is registered by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control, Drug Enforcement Agency, and who holds a valid certificate issued by the Oklahoma Board of Veterinary Medical Examiners or any animal control officer that is registered by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control is authorized to purchase and possess denatured sodium pentobarbital or other drugs approved by the registering entity for euthanasia of animals provided they are working in conjunction with a law enforcement agency, animal control agency, or animal shelter that is recognized and approved by the Board or the Oklahoma Bureau of Narcotics and Dangerous Drugs Control; and

2.  Denatured sodium pentobarbital and other drugs approved by the Board of Veterinary Medical Examiners or the Oklahoma Bureau of Narcotics and Dangerous Drugs Control shall be the only drugs used for the euthanasia of animals in an animal shelter.

Added by Laws 1981, c. 167, § 2.  Amended by Laws 2000, c. 199, § 2, eff. Nov. 1, 2000; Laws 2003, c. 338, § 1, eff. Nov. 1, 2003.

§4-503.  Carbon monoxide - Administration.

Personnel shall be thoroughly instructed and be adequately trained in the operation and use of the carbon monoxide chamber. Carbon monoxide shall be administered in the following manner:

Adult animals, over sixteen (16) weeks of age, to be euthanized, shall be left in the chamber for a minimum of twenty (20) minutes after the carbon monoxide is administered.  No animal so euthanized shall be removed until five (5) minutes after cessation of respiratory movements.  The animal's body shall not be disposed of until death has been confirmed.

Added by Laws 1981, c. 167, § 3.  Amended by Laws 2000, c. 199, § 3, eff. Nov. 1, 2000.

§4-504.  Carbon monoxide chambers - Equipment required.

Carbon monoxide chambers shall be equipped with:

1.  Internal lighting and a viewport providing direct visual observation of any animal within the chamber;

2.  Compressed cylinder gas of commercial grade adequate to achieve a uniform carbon monoxide gas concentration throughout the chamber that induces unconsciousness within three (3) minutes after any animal is placed in the chamber;

3.  A suitable gauge or gas concentration indicator or recording device making possible easy and instantaneous visual determination of the carbon monoxide concentration in the chamber;

4.  A means of keeping the animals in the chamber in separate compartments;

5.  An exhaust fan connected by a gas-tight duct to the outdoors, capable of completely evacuating the gas from the chamber before it is opened after each use, for protection of personnel.  There shall also be a gas analyzer located in the room that is capable of warning personnel of hazardous concentrations while the chamber is being used.  Small carbon monoxide chambers without exhaust fan or warning bell may be placed outdoors, provided they are placed under a shelter with a roof for protection of equipment and personnel, but open at the sides for ventilation.

Added by Laws 1981, c. 167, § 4.  Amended by Laws 2000, c. 199, § 4, eff. Nov. 1, 2000.

§4-505.  Repealed by Laws 2000, c. 199, § 8, eff. Nov. 1, 2000.

§4-506.  Municipality not having proper facilities and personnel - Manner of disposal.

Any municipality that does not have proper facilities and trained personnel shall transport in a humane manner any animals which are to be euthanized to the nearest municipality which has proper facilities and trained personnel or contract for euthanasia of such animals by a licensed veterinarian.

Added by Laws 1981, c. 167, § 6.

§4-507.  Violation of act as nuisance - Injunction - Abatement.

Failure by any private or public animal shelter to comply with the provisions of this act for euthanizing animals shall constitute a nuisance.  Any person may maintain a civil action to enjoin the continuance of the nuisance.  If the acts sought to be enjoined are determined by the courts to violate the provisions of this act, a permanent injunction against such acts shall be granted.  The nuisance may also be abated by any public body or officer authorized to do so by law.

Added by Laws 1981, c. 167, § 7.

§4-508.  Exemptions.

The provisions of Sections 1 through 7 of this act shall not apply to any municipality with a population of ten thousand (10,000) or less persons according to the latest Federal Decennial Census. However, unclaimed animals must be destroyed by an acceptable, humane method.

Added by Laws 1981, c. 167, § 8.

§4-602.  Pet overpopulation - Gifts, grants and donations - Programs.

A.  The Oklahoma Department of Agriculture, Food, and Forestry, through the State Veterinarian, may:

1.  Adopt an education program concerning pet overpopulation with emphasis on the importance of spaying and neutering to control pet overpopulation;

2.  Accept gifts, grants, and donations, including personal services.  Any gift, grant, or donation other than personal services shall be deposited into the Oklahoma Pet Overpopulation Fund created in Section 17 of this act;

3.  Develop, adopt, and implement a cooperative process for working with animal shelters, veterinarians, and local communities concerning pet overpopulation in this state; and

4.  Enter into contracts with entities for the evaluation and selection of program applicants.

B.  When expending funds to implement this section, the State Veterinarian shall:

1.  Establish a method for publishing, accepting, and evaluating grant applications for spay and neuter programs; and

2.  Give priority to the areas that have demonstrated the greatest need.

Added by Laws 2004, c. 504, § 20, eff. July 1, 2004.

NOTE:  An identical section added by Laws 2004, c. 366, § 3 repealed by Laws 2004, c. 1, § 1, emerg. eff. March 15, 2005.



Title 5. — Attorneys and State Bar

OKLAHOMA STATUTES

TITLE 5.

ATTORNEYS AND STATE BAR

_________

§51.  Persons disqualified to practice law  Aliens.

No person shall practice as an attorney and counselor at law in any court of this state who is not a citizen of the United States, or who holds a commission as judge of any court of record, or who is a sheriff, coroner, or deputy sheriff; nor shall the clerk of the Supreme Court, or the clerk of the district court, or probate court, or the deputy of either, practice in the particular court of which he is clerk or deputy clerk; but nothing herein contained shall prevent any judge of any of the courts of this state from finishing any business by him undertaken in the district, circuit, or Supreme Court of the United States, prior to his election or appointment as judge; and an alien who has declared his intention to become a citizen of the United States may practice as if he were a citizen.

R.L.1910, § 240.

§5-1.1.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.2.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.3.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.4.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.5.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.6.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.7.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.8.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.9.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.10.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.11.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.12.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.13.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.14.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.15.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.16.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.17.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.18.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§5-1.19.  Repealed by Laws 2005, c. 28, § 1, emerg. eff. April 6, 2005.

§52.  Oath.

Upon being permitted to practice as attorneys and counselors at law, they shall, in open court, take the following oath: You do solemnly swear that you will support, protect and defend the Constitution of the United States, and the Constitution of the State of Oklahoma; that you will do no falsehood or consent that any be done in court, and if you know of any you will give knowledge thereof to the judges of the court, or some one of them, that it may be reformed; you will not wittingly, willingly or knowingly promote, sue, or procure to be sued, any false or unlawful suit, or give aid or consent to the same; you will delay no man for lucre or malice, but will act in the office of attorney in this court according to your best learning and discretion, with all good fidelity as well to the court as to your client, so help you God.

R.L.1910, § 242.

§53.  Duties of attorney and counselor.

It is the duty of an attorney and counselor:

First.  To maintain, while in the presence of the courts of justice, or in the presence of judicial officers engaged in the discharge of judicial duties, the respect due to the said courts and judicial officers, and at all times to obey all lawful orders and writs of the court.

Second.  To counsel and maintain no actions, proceedings or defenses, except those which appear to him legal and just, except the defense of a person charged with a public offense.

Third.  To employ for the purpose of maintaining the causes confided to him such means only as are consistent with truth, and never to seek to mislead the judges by any artifice or false statements of facts or law.

Fourth.  To maintain inviolate the confidence, and, at any peril to himself, to preserve the secrets of his client.

Fifth.  To abstain from all offensive personalities, and to advance no fact prejudicial to the honor or reputation of a party or witness unless required by the justice of the cause with which he is charged.

Sixth.  Not to encourage either the commencement or continuance of an action or proceeding from motive of passion or interest.

Seventh.  Never to reject for any consideration personal to himself the cause of the defenseless or the oppressed.

R.L.1910, § 244.

§54.  Receipt of money for client  Discharge of claim  Acknowledging satisfaction of judgment.

An attorney and counselor has power to receive money claimed by his client in an action or proceeding during the pendency thereof, or afterwards, unless he has been previously discharged by his client, and, upon payment thereof, and not otherwise, to discharge the claim or acknowledge satisfaction of the judgment.

R.L.1910, § 245.

§55.  Proof of authority  Stay of proceedings  Attorney of record.

The court may, on motion, of either party, and on the showing of reasonable grounds therefor, require the attorney for the adverse party, or for any one of the several adverse parties, to produce or prove by his oath, or otherwise, the authority under which he appears, and, until he does so, may stay proceedings by him on behalf of the parties for whom he assumes to appear.  Any attorney performing any service for remuneration and which service has or would have a bearing upon the direction or outcome of the case and where the relation of attorney and client exists as to the particular matter being litigated, whether briefing, appearing or other service, and whether temporary or continuous in nature, shall be made an attorney of record in such matter.

R.L.1910, § 246; Laws 1965, c. 483, § 1, emerg. eff. July 14, 1965.

§56.  Attorneys' lien  When attaching  Extent  Effect of settlement on lien  Notice of lien  Filing  Endorsement.

From the commencement of an action, or from the filing of an answer containing a counterclaim, the attorney who represents the party in whose behalf such pleading is filed shall, to the extent hereinafter specified, have a lien upon his client's cause of action or counterclaim, and same shall attach to any verdict, report, decision, finding or judgment in his client's favor; and the proceeds thereof, wherever found, shall be subject to such lien, and no settlement between the parties without the approval of the attorney shall affect or destroy such lien, provided such attorney serves notice upon the defendant or defendants, or proposed defendant or defendants, in which he shall set forth the nature of the lien he claims and the extent thereof; and said lien shall take effect from and after the service of such notice, but such notice shall not be necessary provided such attorney has filed such pleading in a court of record, and endorsed thereon his name, together with the words "Lien claimed."

R.L. 1910, § 247.

§57.  Contingent fee  Limitation on amount  Compromise or settlement  Effect on lien  Certain contracts void.

It shall be lawful for an attorney to contract for a percentage or portion of the proceeds of a client's cause of action or claim not to exceed fifty percent (50%) of the net amount of such judgment as may be recovered, or such compromise as may be made, whether the same arises ex contractu or ex delicto, and no compromise or settlement entered into by a client without such attorney's consent shall affect or abrogate the lien provided for in this chapter.  Provided that all such contracts in personal injury or wrongful death cases including, but not restricted to, cases in which jurisdiction is in the Industrial Commission, shall be void and unenforceable (1) if secured as a result of the intervention of any laymen, association, or corporation for compensation, or promise of compensation, or anticipation of gift, compensation or hope of reward, or (2) where any laymen, association or corporation has a direct or indirect interest in, or growing out of, any judgment arising out of such claim recovery or compensation from, or settlement of any such claim.

R.L.1910, § 248; Laws 1953, p. 15, § 1.

§5-7.1.  Class actions - Attorney fees - Evidentiary hearing.

In class actions, in making an award of attorney fees, the court shall conduct an evidentiary hearing to determine a fair and reasonable fee for class counsel.  In making such determination, the court shall act in a fiduciary capacity on behalf of the class.

Added by Laws 2004, c. 368, § 1, eff. Nov. 1, 2004.

§5-8.  Adverse party - Liability on settlement or compromise of claim involving lien - Lien as against judgment debtor - Enforcement of lien.

Should the party to any action or proposed action whose interest is adverse to the client contracting with an attorney settle or compromise a cause of action, claim or judgment wherein any lien perfected under Sections 6 and 7 of this title is involved and such settlement or compromise is made without the consent of the attorney holding such lien, such adverse party shall thereupon become liable to such attorney for the fee that was due or would have become due under a contract of employment but for the settlement.  After judgment in any court of record, the attorney's lien provided for herein may also be effective against the judgment debtor upon endorsement of the words "subject to the attorney's lien in favor of [insert name]" on the judgment.  An attorney may enforce any lien provided for by this act in any court of competent jurisdiction by action filed within one (1) year after the attorney becomes aware of such compromise or payment of such judgment, or judgment may be rendered on motion in the case in the court in which the suit was brought.

R.L.1910, § 249.  Amended by Laws 1919, c. 22, p. 38, § 1; Laws 1997, c. 23, § 1, eff. Nov. 1, 1997.

§59.  Adverse party  Amount of liability on settlement or compromise.

Should the amount of the attorney's fees be agreed upon in the contract of employment, then such attorney's lien and cause of action against such adverse party shall be for the amount or portion of the property so agreed upon.  If the fee be not fixed by contract the lien and cause of action, as aforesaid, shall be for a reasonable amount for not only the services actually rendered by such attorney, but for a sum, which it might be reasonably supposed, would have been earned by him, had he been permitted to complete his contract, and been successful in the action, and such attorney in order to recover need not establish that his client, if the case has gone to trial, would have been successful in the action, but the fact of settlement shall be sufficient without other proof to establish that the party making the settlement was liable in the action.  Should the contract be for a contingent fee and specify the amount for which action is to be filed, then the lien and cause of action, as aforesaid shall be for the amount contracted for if fixed at a definite sum of money or for the percentage of the amount or property sued for as mentioned in said contract where the fee is fixed on a percentage basis, not exceeding thirtythree and onethird percent (33 1/3%) of the amount sued on where the settlement is before a verdict or judgment and if made after verdict or judgment then the full contract price.

Laws 1919, c. 22, p. 39, § 2.

§510.  Bond to dissolve lien.

Any person interested may release said lien by executing a bond in the sum double the amount claimed, or in such sum as may be fixed by a judge of the court in which the action or judgment is or has been pending, payable to the attorney, with security to be approved by the clerk of the court, conditioned to pay the amount finally due the attorney for his services, which amount may be ascertained by suit on the bond.

R.L.1910, § 250.

§511.  Licensed attorneys and their spouses  Prohibition on becoming sureties  Effect of unauthorized bond.

Licensed attorneys of this state, their spouses or anyone to whom said attorneys have conveyed property for the purpose of signing bonds for said attorneys, are prohibited from signing any bonds as surety in any civil or criminal action, pending or about to be commenced in any of the courts of this state, or before any justice of the peace.  No court clerk or judicial officer of this state shall accept any bonds signed by licensed attorneys, their spouses or anyone to whom said attorneys have conveyed property for the purpose of signing bonds for said attorneys.  All such bonds, signed by an attorney or his or her spouse, shall be absolutely void, and no penalty can be recovered of the attorney or his or her spouse signing the same.

R.L.1910, § 256; Laws 1965, c. 440, § 1, emerg. eff. July 12, 1965.

§5-12.  Qualifications and fitness for admission to practice law.

The Supreme Court of the State of Oklahoma shall have exclusive power and authority to pass upon qualifications and fitness of all applicants for admission to practice law in the State of Oklahoma, and the qualifications of such applicants shall be those which are now or may be hereafter prescribed by the statutes of Oklahoma and the rules of the Supreme Court including, but not limited to, requiring a national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes on applicants.

Added by Laws 1939, p. 68, § 1.  Amended by Laws 2003, c. 204, § 3, eff. Nov. 1, 2003.

§513.  Disciplinary power and revocation of permit.

The Supreme Court of the State of Oklahoma shall have the exclusive power and authority to discipline attorneys and counselors at law or revoke the permit to practice law granted to attorneys and counselors at law and the rules of conduct of attorneys and counselors at law in this state shall be such as are now or may hereafter be prescribed by the statutes of Oklahoma and the rules of the Supreme Court.

Laws 1939, p. 68, § 2.

§514.  Examination of applicants  Admission  Oath  Order  Examining commission.

When a person applies to the Supreme Court for admission to the bar, he shall be examined by the Court, or by a commission appointed by the Court, under such rules and regulations as the Court may provide, touching his fitness and qualifications; and if, on such examination the Court is satisfied that he is of good moral character, and has a competent knowledge of the law, and sufficient general learning, an oath of office shall be administered to him, and an order shall be made on the journal that the applicant be admitted to practice as an attorney and counselor at law in all courts of record of this state; provided, that said Court may appoint, to serve for one or more years, a commission composed of not less than five (5) persons learned in the law to assist in such examination.  The Court Clerk of the Supreme Court shall be ex officio secretary of any commission appointed by the Supreme Court to assist in the examination of applicants.  The members of said commission and all other expenses of said examination shall be paid out of funds collected from applicants for admission to the bar, said fees to be fixed by the Supreme Court in a sum of not more than $________.

Laws 1939, p. 69, § 3.

§5-15.  Unconstitutional.

§516.  Examinations for applicants.

Within thirty (30) days after this act takes effect, the Supreme Court shall examine applicants for admission to the bar and all applicants who have heretofore been passed upon and allowed to take the examination of the Committee of State Bar Examiners shall be eligible for examination by the Supreme Court at its first examination, and thereafter the Supreme Court shall hold examinations for applicants at least twice each year and at such other times as the Supreme Court may prescribe.

Laws 1939, p. 69, § 5.

§5-17.  Repealed by Laws 1996, c. 61, § 9, eff. Nov. 1, 1996.

§5-17.1.  Repealed by Laws 1996, c. 61, § 9, eff. Nov. 1, 1996.

§5-17.2.  Repealed by Laws 1996, c. 61, § 9, eff. Nov. 1, 1996.

§5-18.  Inactive status - Application - Reactivation.

A.  Any person who has been admitted to practice as an attorney in this state, who is a member in good standing of the bar of this state, and who meets all requirements for licensure in this state may apply for status as an inactive member of the bar.

B.  The application for such status shall contain:

1.  The person's name, bar number, residence address, telephone number or numbers where he can be reached;

2.  The reason or reasons he desires such status;

3.  A statement that he understands that, while on such status, he may not do anything which constitutes the practice of law while in this state;

4.  A statement that he has notified all of his clients in this state that he is no longer practicing in this state; and

5.  An affidavit that the information given is true and correct.

C.  Immediately upon receipt of the application, the Supreme Court or its designee shall acknowledge the application and enter the person's name on a roll of inactive attorneys.

D.  While on inactive status, an attorney shall not be required to complete any continuing legal education requirements and shall be required to pay only twenty percent (20%) of the annual dues of an active member.

E.  While on inactive status, an attorney shall not receive the Oklahoma Bar Journal or any other services from the Oklahoma Bar Association except upon such terms and conditions, including payment of charges and fees, as shall be established by the Association.

F.  Once on inactive status, an attorney may reactivate his license to practice upon payment of the equivalent of one year's annual dues to the Association and upon successful completion of one year's mandatory continuing legal education requirement.

Added by Laws 1990, c. 264, § 108, operative July 1, 1990.

§5-21.  Repealed by Laws 1939, p. 70, § 6.

§5-22.  Repealed by Laws 1939, p. 70, § 6.

§5-23.  Repealed by Laws 1939, p. 70, § 6.

§5-24.  Repealed by Laws 1939, p. 70, § 6.

§5-25.  Repealed by Laws 1939, p. 70, § 6.

§5-26.  Repealed by Laws 1939, p. 70, § 6.

§5-27.  Repealed by Laws 1939, p. 70, § 6.

§5-28.  Repealed by Laws 1939, p. 70, § 6.

§5-29.  Repealed by Laws 1939, p. 70, § 6.

§5-30.  Repealed by Laws 1939, p. 70, § 6.

§5-31.  Repealed by Laws 1939, p. 70, § 6.

§5-32.  Repealed by Laws 1939, p. 70, § 6.

§5-33.  Repealed by Laws 1939, p. 70, § 6.

§5-34.  Repealed by Laws 1939, p. 70, § 6.

§5-35.  Repealed by Laws 1939, p. 70, § 6.

§5-36.  Repealed by Laws 1939, p. 70, § 6.

§5-37.  Repealed by Laws 1939, p. 70, § 6.

§5-38.  Repealed by Laws 1939, p. 70, § 6.

§5-39.  Repealed by Laws 1939, p. 70, § 6.

§5-40.  Repealed by Laws 1939, p. 70, § 6.

§5-41.  Repealed by Laws 1939, p. 70, § 6.

§5-42.  Repealed by Laws 1939, p. 70, § 6.

§5-43.  Repealed by Laws 1939, p. 70, § 6.

§5-44.  Repealed by Laws 1939, p. 70, § 6.

§5-45.  Repealed by Laws 1939, p. 70, § 6.

§5-46.  Repealed by Laws 1939, p. 70, § 6.

§5-47.  Repealed by Laws 1939, p. 70, § 6.

§5-48.  Repealed by Laws 1939, p. 70, § 6.

§5-49.  Repealed by Laws 1939, p. 70, § 6.

§5-50.  Repealed by Laws 1939, p. 70, § 6.

§5-51.  Repealed by Laws 1939, p. 70, § 6.

§5-52.  Repealed by Laws 1939, p. 70, § 6.

§5-53.  Repealed by Laws 1939, p. 70, § 6.

§5-54.  Repealed by Laws 1939, p. 70, § 6.

§5-55.  Repealed by Laws 1939, p. 70, § 6.

§5-56.  Repealed by Laws 1939, p. 70, § 6.

§5-57.  Repealed by Laws 1939, p. 70, § 6.

§5-58.  Repealed by Laws 1939, p. 70, § 6.

§5-59.  Repealed by Laws 1939, p. 70, § 6.

§5-60.  Repealed by Laws 1939, p. 70, § 6.

§5-61.  Repealed by Laws 1939, p. 70, § 6.

§5-62.  Repealed by Laws 1939, p. 70, § 6.

§5-63.  Repealed by Laws 1939, p. 70, § 6.

§5-64.  Repealed by Laws 1939, p. 70, § 6.

§5-65.  Repealed by Laws 1939, p. 70, § 6.

§5-66.  Repealed by Laws 1939, p. 70, § 6.

§5-67.  Repealed by Laws 1939, p. 70, § 6.

§5-68.  Repealed by Laws 1939, p. 70, § 6.

§5-69.  Repealed by Laws 1939, p. 70, § 6.



Title 6. — Banks and Trust Companies

OKLAHOMA STATUTES

TITLE 6.

BANKS AND TRUST COMPANIES

_________

§6-101.  Short title.

This act may be cited as the "Oklahoma Banking Code".

Added by Laws 1965, c. 161, § 101.  Amended by Laws 1997, c. 111, § 1, eff. July 1, 1997; Laws 2000, c. 205, § 1, emerg. eff. May 17, 2000.

§6-102.  Definitions.

As used in the Banking Code unless the context otherwise requires:

1.  "Acquisition" or "acquire" means any act or action with respect to the ownership or control of a bank or the purchase of its assets and the assumption of its liabilities which would require the approval of the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System under the Bank Holding Company Act of 1956, as amended, or the Office of Thrift Supervision under the Savings and Loan Holding Company Act, as amended;

2.  "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, third-party claims, cross claims, setoff, suit in equity, arbitration and any other proceedings in which rights are determined;

3.  "Bank" means any bank authorized and chartered by the laws of this state to engage in the banking business, or any bank chartered by the office of the Comptroller of the Currency with its main office in this state;

4.  "Banking company" means any bank;

5.  "Bank holding company" means any Oklahoma corporation which directly or indirectly owns or controls at least one bank or out-of-state bank as defined in this section;

6.  "Board" when used with an initial capital letter means the Banking Board of this state;

7.  "Branch bank" means any place of business separated from the main office of a bank at which deposits are received, or checks paid or money lent;

8.  "Capital" shall include the paid-in common capital stock account, preferred stock account, surplus account, undivided profits account, capital reserves (other than contingency reserves), allowance for possible loan losses and mandatory convertible instruments that are convertible into common stock.  "Capital" shall also include all other approved subordinated notes and debentures, having an original weighted average maturity of at least seven (7) years, to the extent their maturity date exceeds five (5) years.  As such notes and debentures approach maturity of less than five (5) years, they shall be considered "capital" in proportion to their years to maturity as it bears to five (5) years;

9.  "Commissioner" means the State Banking Commissioner appointed and serving pursuant to this act, who shall be the Commissioner of Banking and who shall administer and enforce the applicable provisions of this act;

10.  "Community" means a city, town or incorporated village of this state, or a trade area in this state in unincorporated territory;

11.  "Company" means any corporation, association, partnership, business trust or similar organization, but shall not include any corporation, the majority of the shares of which are owned by the United States or by any state;

12.  "Compliance review committee" means:

a. an audit, loan review or compliance committee appointed by the Board of Directors of an insured depository institution, or

b. any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

13.  "Compliance review documents" means documents prepared for or created by a compliance review committee;

14.  "Confusingly similar name" means:

a. as applied to the name of any bank, a name which is identical to that of any other bank located within this state, or a name which:

(1) contains one or more of the following words with or without the words "State," "National," or "Trust": American, Central, Citizens, City, Commerce, Commercial, Community, Exchange, Farmers & Merchants, First, Guaranty, Oklahoma, Peoples, Security or United,

(2) does not contain a geographical name (other than "Oklahoma") descriptive of the immediate location of the bank (street, town, city, county or other local geographical name),

(3) does not contain other unique or clearly distinguished words or marks, and

(4) is not a federally registered trade name, trademark or service mark owned by or licensed to the particular bank,

b. as applied to the name of any person not a bank, a name which is confusingly similar in spelling or wording or sound to the name of any bank located anywhere within this state, if such name would tend to suggest falsely to the public that the person is a bank or is affiliated with the bank, directly or indirectly.  However, nothing contained in this subsection shall prohibit the use of a similar name by a corporation which is in a relationship to the bank of parent, subsidiary, brother-sister corporation or other commonly controlled company, or

c. notwithstanding anything to the contrary in subparagraph a or b of this paragraph, the name or shortened name of a bank shall not be considered confusingly similar when used in conjunction with a federally registered trademark or service mark owned by or licensed to the particular bank.  Proof of ownership or license of a federally registered mark must be provided to the Banking Department.

The Board shall promulgate rules which govern the use of "confusingly similar names" as defined in this paragraph;

15.  "Consumer banking electronic facility" means any electronic device owned, operated, leased by or on the behalf of a bank, savings association, or credit union other than a telephone or modem operated by a customer of a depository institution, to which a person may initiate an electronic fund transfer.  The term includes without limitations, a point-of-sale terminal, automatic teller machines, automated loan machines, video banking centers, or any other similar electronic devices;

16.  "Continuing bank" means a merging bank the charter of which becomes the charter of the resulting bank;

17.  "Control" means control as such term is defined under the Federal Bank Holding Company Act of 1956, as amended, 12 U.S.C., Section 1841;

18.  "Converting bank" means a bank converting from a state to a national bank, or the reverse;

19.  "Court" means a court of competent jurisdiction;

20.  "Department" means the Oklahoma State Banking Department created by this Code;

21.  "Deposits" means all demand, time and savings deposits of individuals, partnerships, corporations, the United States and states and political subdivisions of the United States, deposits of banks, foreign governments, institutions, deposits held by foreign banking offices or corporations organized pursuant to 12 U.S.C., Sections 601 through 604a, or Sections 611 through 631, as amended.  Determinations of deposits shall be made by the Commissioner by reference to regulatory reports of condition or similar reports filed by banks or savings associations with state or federal regulatory agencies;

22.  "Emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at one or more or all of the offices of a bank or an out-of-state bank, or which poses an imminent or existing threat to the safety or security of persons or property, or both.  Without limiting the generality of the foregoing, an emergency may arise as a result of any one or more of the following:  fires; floods; earthquakes; hurricanes; wind, rain or snow storms; labor disputes and strikes; power failures; transportation failures; interruptions of communication facilities; shortages of fuel, housing, food, transportation or labor; robberies or attempted robberies; actual or threatened enemy attack; epidemics or other catastrophes; riots, civil commotions and other acts of lawlessness or violence, actual or threatened;

23.  "Executive officer", when referring to a bank, out-of-state bank, or trust company, means any person designated as such in the bylaws and includes, whether or not so designated, the chairman of the board of directors, chairman of the executive committee, the president, any vice-president, the trust officer, the treasurer, the cashier, the comptroller and the secretary, or any person who performs the duties appropriate to those offices;

24.  "Federal Reserve Act" means the Act of Congress approved December 23, 1913, (38 Stat. 251), as amended;

25.  "Federal Reserve Bank" means the Federal Reserve Banks created and organized under authority of the Federal Reserve Act;

26.  "Federal Reserve Board" means the Board of Governors of the Federal Reserve System created and described in the Federal Reserve Act, as amended;

27.  "Fiduciary" means original or successor trustee of an expressed or implied trust, including, but not limited to, a resulting or constructive trust, special administrator, executor, administrator, administrator common trust agreement, guardian, guardian-trustee or conservator for a minor or other incompetent person, receiver, trustee in bankruptcy, assignee for creditors or any holder of a similar position of trust acting alone or with others;

28.  "General obligation" means obligations of the State of Oklahoma or a political subdivision of this state and of any other state or political subdivision thereof supported by the full faith and credit of the obligor.  It includes all obligations payable from a special fund when the full faith and credit of a state or any political subdivision of a state is obligated for payment into the fund of amounts which will be sufficient to provide for all required payments in connection with the obligation.  It implies an obligor possessing resources sufficient to justify faith and credit;

29.  "Good faith" means honesty in fact in the transaction and some reasonable ground for belief that the transaction is rightful or authorized;

30.  "Insolvent" means that the actual cash market value of a bank's assets is insufficient to pay its liabilities other than its capital stock, surplus and undivided profits, or that the bank is unable to meet the demands of its creditors in the usual course of business;

31.  "Insured depository institution" means any bank or savings association the deposits of which are insured by the Federal Deposit Insurance Corporation;

32.  "Interstate merger transaction" means a merger between two banks, two savings associations or a bank and a savings association, one of which is chartered by or has its main office located in this state, and the other of which is an out-of-state bank as defined in this section;

33.  "Investment securities" means marketable obligations in the form of bonds, notes or debentures which are commonly regarded as investment securities.  It does not include investments which are predominantly speculative in nature;

34.  "Item" means any instrument for the payment of money even though not negotiable, but does not include money;

35.  "Legal newspaper" means a newspaper qualified to publish legal notices under the provisions of Section 106 of Title 25 of the Oklahoma Statutes;

36.  "Loan review committee" means a person or group of persons who, on behalf of an insured depository institution, reviews loans held by such institution for the purpose of assessing the credit quality of the loans, compliance with the loan policies of such institution, and compliance with the applicable state and federal laws, regulations and rules;

37.  "Local media" means:

a. any newspaper, radio station or television station with its main office located in the same city or town in which a particular main office of a bank is located, and

b. other means or media of advertising, including without limitation any outdoor signage on the premises of the bank, billboards, bulk mailings and other solicitations to persons who are not customers of the bank, but only to the extent that any such advertising is strictly limited in geographical location or distribution to the same city or town, including the immediate surrounding unincorporated rural area, where the particular main office of the bank is located;

38.  "Main bank" means the office location which has been designated by the State Banking Commissioner or Comptroller of the Currency as the main office of a bank;

39.  "Main office" means either the main bank or the main office location of a savings association;

40.  "Managing officer" means the chief executive officer of the bank;

41.  "Member bank" means any national bank, state bank or banking and trust company which becomes a member of the Federal Reserve System;

42.  "Merger" includes consolidation;

43.  "Military banking facility" means a facility maintained by a bank upon a military installation, provided the facility must be within the confines of a military reservation and located upon property owned or leased by the United States government;

44.  "Mobile" means the ability to be moved, picked up, rolled, pulled or driven;

45.  "Multibank holding company" means an Oklahoma corporation which directly or indirectly owns or controls two or more banks, two or more bank holding companies, or one or more of each as defined in this section;

46.  "National Bank Examiner" or "Federal Bank Examiner" means any person employed as a bank examiner by the Comptroller of the Currency, the Federal Deposit Insurance Corporation and the Federal Reserve Board or Bank;

47.  "Office" means any place at which a bank or an out-of-state bank transacts its business or conducts operations related to its business;

48.  "Officer", when referring to a bank, out-of-state bank or trust company, means any person designated as such in the bylaws and includes, whether or not so designated, any executive officer, the chairman of the board of directors, the chairman of the executive committee, and any trust officer, assistant trust officer, assistant vice-president, assistant treasurer, assistant cashier, assistant comptroller, assistant secretary, auditor or any person who performs the duties appropriate to those offices;

49.  "Order" means all, or any part, of the final disposition, whether affirmative, negative, injunctive or declaratory in form, by the Commissioner or the Banking Board, of any matter other than the making of regulations of general application;

50.  "Out-of-state bank" means a national bank or a state or federal savings association which has its main office located in a state other than Oklahoma, or a bank chartered by a state other than Oklahoma;

51.  "Out-of-state bank holding company" means a bank holding company which is not incorporated in this state and which directly or indirectly owns or controls one or more banks or out-of-state banks as defined in this section;

52.  "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity;

53.  "Political subdivision" includes a county, city, town or other municipal corporation, a public authority, and generally any publicly owned entity which is an instrumentality of the state or a municipal corporation;

54.  "Principal place of business of a bank or a bank holding company" means the state in which the total deposits of the bank or the bank subsidiaries of the bank holding company are the largest;

55.  "Reason to know" means that upon the information available a person of ordinary intelligence in the particular business, or of the superior intelligence or experience which the person in question may have, would infer that the fact in question exists or that there is such a substantial chance of its existence that, if exercising reasonable care with reference to the matter in question, conduct would be predicated upon the assumption of its possible existence;

56.  "Resulting bank" means the combined banks and trust companies carrying on business upon completion of a merger;

57.  "Retailer" means a person, corporation or partnership, primarily engaged in the sale of goods at retail to the general public;

58.  "Savings association" means any savings and loan association or savings bank chartered under the laws of this state or the laws of the United States authorized to engage in the savings and loan business with its main office located in this state;

59.  "Savings association branch" means any place of business separated from the main office of a savings association at which deposits are received, checks paid or money lent;

60.  "Subsidiary" with respect to a specified bank holding company or multibank holding company means a subsidiary as the term is defined in the Federal Reserve Bank Holding Company Act of 1956, as amended, 12 U.S.C., Section 1841; and

61.  "Trust company" means:

a. any person doing a trust company business as set forth in this Code except an incorporated or unincorporated organization which is organized under Section 501(c)(3) of the Internal Revenue Code as being organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes when exercising powers pursuant to the Oklahoma Charitable Fiduciary Act and the Oklahoma General Corporation Act, and

b. the trust departments of banks authorized to engage in the trust company business.

Added by Laws 1965, c. 161, § 102.  Amended by Laws 1968, c. 93, § 1, emerg. eff. April 1, 1968; Laws 1976, c. 31, § 1, emerg. eff. March 17, 1976; Laws 1982, c. 223, § 1; Laws 1983, c. 73, § 1, emerg. eff. April 29, 1983; Laws 1986, c. 316, § 1, emerg. eff. June 24, 1986; Laws 1996, c. 92, § 1, eff. June 1, 1996; Laws 1997, c. 111, § 2, eff. July 1, 1997; Laws 2000, c. 205, § 2, emerg. eff. May 17, 2000; Laws 2002, c. 67, § 1, eff. Nov. 1, 2002.

§6-103.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-104.  Effect on existing banks and trust companies - Registration of bank or trust-related activities.

A.  The certificates, permits and charters of state banks and trust companies heretofore organized under the laws of the state and existing before August 31, 1965, shall continue in full force and effect.  All such state banks and trust companies, and, to the extent applicable, all national banks now or hereafter doing business in this state, shall from August 31, 1965, be subject to the provisions and requirements of this Code in every particular as if organized under this act.

B.  Any bank, bank holding company, trust company or business association not holding a charter of authority to engage in banking or trust company business in this state shall register with the Commissioner, on a form provided by the Commissioner and pay a registration fee in an amount set by rule of the Board, all bank or trust-related activities conducted in this state by the bank, bank holding company, trust company, business association, or any subsidiary or affiliate thereof.

C.  Bank or trust-related activities include receiving deposits, transaction accounts, making loans, issuing debentures or other evidence of debt, holding funds or other property in trust, acting in a fiduciary capacity, or conducting in any other manner banking, or bank or trust-related activities.

Added by Laws 1965, c. 161, § 104.  Amended by Laws 1980, c. 360, § 1, emerg. eff. June 27, 1980; Laws 1984, c. 133, § 1, eff. Oct. 1, 1984; Laws 1997, c. 111, § 3, eff. July 1, 1997; Laws 2005, c. 48, § 1, eff. Nov. 1, 2005.

§6-105.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§6-106.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§6-107.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-201.  Establishment - Officers and employees.

A.  There shall be a Banking Department which shall be a separate department of the state government charged with supervision of the activities in this state as provided in the Oklahoma Banking Code of 1997 and in other legislation conferring jurisdiction upon the Department.

B.  The head of the Department shall be the Commissioner.  The Commissioner shall be appointed by the Governor with the advice and consent of the Senate.  The Commissioner shall have been a qualified elector of the state for at least three (3) years prior to the appointment, shall be at least thirty-five (35) years old and shall have had ten (10) years' experience as a bank officer or employee, or five (5) years' experience as a bank president or managing officer of a bank, or five (5) years' experience as a state or federal bank examiner.  The Commissioner shall be appointed for a term of four (4) years.  The Commissioner shall continue to serve until a successor is duly appointed, confirmed and qualified.  The Commissioner may be removed by the Governor for cause after notice and hearing.  A successor to a Commissioner who dies, resigns or is removed shall be appointed in the same manner as provided in this section.

C.  1.  The Commissioner shall appoint a Deputy Commissioner who may also serve as secretary to the Board hereinafter created.  The Deputy Commissioner shall have been a qualified elector of the state for at least three (3) years prior to the appointment, shall be at least thirty (30) years old and shall have had five (5) years' experience as a bank officer or employee, or three (3) years' experience as a bank president or managing officer of a bank, or five (5) years' experience as a state or federal bank examiner.  If the office of the Commissioner is vacant or if the Commissioner is absent or unable to act, the Deputy Commissioner shall be the acting Commissioner.

2.  The Commissioner may appoint Administrative Assistants whose administrative duties shall be prescribed by the Commissioner.

3.  The Attorney General is hereby authorized to appoint an Assistant Attorney General, in addition to those now provided by law, to be assigned to the Department.  The Assistant Attorney General shall perform such additional duties as may be assigned by the Attorney General, and shall otherwise be subject to all provisions of the statutes relating to Assistant Attorneys General.  The Banking Department is authorized to pay all or any part of the salary of the Assistant Attorney General.

4.  The Commissioner may also appoint a Budget Director for the Department, a Credit Union Administrator and Assistant Deputy Commissioners.  The Budget Director, Credit Union Administrator and Assistant Deputy Commissioners shall have the duties and authority as prescribed by the Commissioner.

5.  The Commissioner shall prepare in writing a manual of all employee positions for the Department, including job classifications, personnel qualifications, duties, maximum and minimum salary schedules and other personnel information for approval by the Board.  The Commissioner may select, appoint and employ such accountants, attorneys, auditors, examiners, clerks, secretaries, stenographers and other personnel as the Commissioner deems necessary for the proper administration of the Department and any other statutory duties of the Commissioner.

D.  All officers and employees of the Department shall be in the exempt unclassified service as provided for in Section 840-5.5 of Title 74 of the Oklahoma Statutes.  All future appointees to such positions shall be in the exempt unclassified service.  Except as provided in subsection B of this section, officers and employees of the Department shall not be terminable except for cause as defined by the Board.

E.  The Commissioner may delegate to any officer or employee of the Department any of the powers of the Commissioner and may designate any officer or employee of the Department to perform any of the duties of the Commissioner.

F.  The Commissioner, Deputy Commissioner, Assistants to the Commissioner, credit union administrator, budget director, Assistant Deputy Commissioners, examiners, examiner-trainees, and all other personnel shall, before entering upon the discharge of their duties, take and subscribe to the oath of office required of state officers as provided by Section 36.2A of Title 51 of the Oklahoma Statutes.

G.  1.  The Commissioner shall adopt an appropriate seal as the Seal of the State Banking Commissioner.

2.  Every certificate, assignment and conveyance executed by the Commissioner, in pursuance of the authority conferred upon the Commissioner by law and sealed with the seal of the Department, shall be received in evidence and recorded in the proper recording offices in the same manner as a deed regularly acknowledged, as required by law.

3.  Whenever it is necessary for the Commissioner to approve any instrument or to affix the official seal thereto, the Commissioner may charge a fee for affixing the approval of the Commissioner or the official seal to such instrument.  Copies of all records and papers in the office of the Department, certified by the Commissioner and authenticated by the seal, shall be received in evidence in all cases equally and of like effect as the original.  Whenever it is proper to furnish a copy of any paper filed in the Department or to certify such paper, the Commissioner may charge a fee for furnishing such copy, for affixing the official seal on such copy and/or for certifying the same.

Added by Laws 1965, c. 161, § 201.  Amended by Laws 1967, c. 52, § 1, emerg. eff. April 14, 1967; Laws 1967, c. 365, § 1, emerg. eff. May 22, 1967; Laws 1970, c. 321, § 1; Laws 1971, c. 352, § 2; Laws 1975, c. 109, § 1, emerg. eff. May 7, 1975; Laws 1976, c. 280, § 3, emerg. eff. June 15, 1976; Laws 1977, c. 66, § 3, emerg. eff. May 23, 1977; Laws 1979, c. 173, § 1; Laws 1980, c. 159, § 2, emerg. eff. April 2, 1980; Laws 1980, c. 360, § 2, emerg. eff. June 27, 1980; Laws 1981, c. 209, § 6, emerg. eff. May 29, 1981; Laws 1982, c. 223, § 3; Laws 1985, c. 331, § 4, emerg. eff. July 29, 1985; Laws 1992, c. 367, § 13, eff. July 1, 1992; Laws 1993, c. 183, § 2, eff. July 1, 1993; Laws 1995, c. 36, § 1, eff. July 1, 1995; Laws 1997, c. 111, § 4, eff. July 1, 1997; Laws 1999, c. 27, § 1, eff. July 1, 1999; Laws 2005, c. 48, § 2, eff. Nov. 1, 2005.

§6-201.1.  Compensation of Commissioner.

A.  The annual compensation, payable monthly, of the Commissioner, shall be fixed by the Banking Board within limits established by the Legislature.

B.  The Commissioner and, with the Commissioner's authority, other members of the Department shall be entitled to reimbursement for actual and necessary travel expenses incurred in the performance of their duties, as provided by the State Travel Reimbursement Act.

Added by Laws 1985, c. 331, § 5, emerg. eff. July 29, 1985.  Amended by Laws 1987, c. 208, § 13, operative July 1, 1987; Laws 1987, c. 236, § 52, emerg. eff. July 20, 1987; Laws 1990, c. 266, § 14, operative July 1, 1990; Laws 1992, c. 367, § 14, eff. July 1, 1992; Laws 1993, c. 183, § 3, eff. July 1, 1993; Laws 1994, c. 270, § 1, operative July 1, 1995; Laws 1997, c. 111, § 5, eff. July 1, 1997; Laws 1999, c. 27, § 2, eff. July 1, 1999; Laws 1999, c. 222, § 1, eff. Sept. 1, 1999; Laws 2003, c. 356, § 3, emerg. eff. June 3, 2003.

§6-202.  Board membership and meetings.

A.  The Board shall consist of seven (7) members.  The Commissioner shall be Chairman and vote only in case of a tie on any question requiring action by the Board.

B.  Board - Qualifications.  Other than the Commissioner, five members of the Board shall be active officers of state banks or trust companies, one of whom may be an officer or director of a national bank.  One member of the Board shall be a citizen of Oklahoma, thirty-five (35) years old or older, who shall not have been in the past or become during the member's service on the Board an officer or stockholder in any banking institution, nor shall such person be related in the first degree to any other person who is or becomes during the term of such member an officer or stockholder in any state-chartered banking institution under the jurisdiction of the Department.

C.  Board - Appointment - Qualifications - Successor - Removal.  Members of the Board, including the Commissioner, shall be appointed by the Governor with the advice and consent of the Senate; provided, appointments to the Board, and not including the Commissioner nor the member not affiliated in the past or during the member's term with any banking institution, shall only be made of individuals whose names shall be included in a list of twelve names submitted to the Governor by the Executive Committee of the Oklahoma Association of State Banks, a division of the Oklahoma Bankers Association.  If a Board member resigns for any reason before his or her term expires under the provisions of this section, the resigning Board member shall notify the Governor in writing and shall submit a copy of his or her letter of resignation to the Commissioner and the Executive Committee of the Oklahoma Association of State Banks.  If the Oklahoma Association of State Banks shall not submit such list within thirty (30) days after a vacancy shall occur, then the Governor may appoint, with the advice and consent of the Senate, such person as the Governor may select who shall meet the qualifications set forth in subsection B of this section.

The term of office of each Board member other than the Commissioner shall be six (6) years.  The Governor may, after notice, hearing and proceeding in accordance with the Administrative Procedures Act, remove a member for cause.

D.  Travel Expense.  Each member shall be entitled to be reimbursed for necessary travel expenses pursuant to the State Travel Reimbursement Act.

E.  Board Meetings - Quorum - Disqualification.  The Board shall meet at least semiannually.  The Commissioner may call additional meetings of the Board upon at least twenty-four (24) hours' notice and in any event shall call a meeting upon the written request of two members.  Four members of the Board shall constitute a quorum, and action taken by a majority of those voting at any meeting at which a quorum is present shall be the action of the Board.  No member shall participate in a proceeding before the Board to which any corporation or partnership of which the member is or was at any time in the preceding twelve (12) months a director, officer, partner, employee, member or stockholder is a party.  A member may be disqualified upon the member's own motion from participating in a proceeding for any other cause deemed by the member to be sufficient.

F.  Lack of Quorum - Appointment of Acting Members.  At any meeting at which a quorum is not present, whether by reason of the inability of a member to participate or the voluntary disqualification of the member, or otherwise, the Governor may designate the Deputy Commissioner, the Attorney General, or the head of any other department of the state government, in that order, as acting members of the Board for the purpose of constituting a quorum, but the Governor shall not designate more acting members than shall be necessary to constitute a quorum.

G.  Clerical, Technical and Legal Assistance.  Such clerical, technical and legal assistance as the Board may require shall be provided by the Department.

Added by Laws 1965, c. 161, § 202.  Amended by Laws 1975, c. 109, § 2, emerg. eff. May 7, 1975; Laws 1977, c. 208, § 1, emerg. eff. June 14, 1977; Laws 1984, c. 133, § 2, eff. Oct. 1, 1984; Laws 1985, c. 178, § 7, operative July 1, 1985; Laws 1994, c. 157, § 1, emerg. eff. May 6, 1994; Laws 1995, c. 36, § 2, eff. July 1, 1995; Laws 1997, c. 111, § 6, eff. July 1, 1997; Laws 2005, c. 48, § 3, eff. Nov. 1, 2005.

§6-203.  Powers of Board.

In addition to other powers conferred by the Oklahoma Banking Code, the Board shall have power to:

1.  Regulate its own procedures and practice, except as may be hereafter provided by law;

2.  Define any term not defined in the Oklahoma Banking Code;

3.  Adopt and promulgate reasonable and uniform rules and regulations to govern the conduct, operation and management of all banks or trust companies created, organized or existing under or by virtue of the laws of this state, and to govern the examination, valuation of assets and the statements and reports of such banks or trust companies, and the form on which such banks or trust companies shall report their assets, liabilities and reserves, and charge off bad debts and otherwise keep their records and accounts, and otherwise to govern the administration of the Oklahoma Banking Code.

a. Each bank and trust company and each officer, director, owner, stockholder, agent and employee thereof shall comply with every rule and regulation promulgated so long as the same remain in force.

b. The Board may amend, modify or repeal rules and regulations now in force and effect or hereafter adopted.  Copies of such amendments and modifications and notice of repeal shall be mailed to each state-chartered bank and state-chartered trust company within ten (10) days after such action is taken;

4.  Restrict the withdrawal of deposits from all, or one or more, banks where the Board finds that extraordinary circumstances make such restriction necessary for the proper protection of depositors in the affected institution or institutions;

5.  Authorize banks or trust companies under circumstances in which they are not given authority under the Oklahoma Banking Code to participate in any public agency hereafter created under the laws of this state, or of the United States, the purpose of which is to afford advantages or safeguards to banks or trust companies, and to authorize compliance with all requirements and conditions imposed upon such participants;

6.  Order any person to cease violating a provision of the Oklahoma Banking Code, federal banking law, or a lawful regulation issued thereunder, or to cease engaging in any unsound banking or trust practice.  A copy of such order shall be mailed to each director of the bank by which such person is employed;

7.  Affirm, modify, reverse or stay the enforcement of any order or ruling of the Commissioner concerning banks or trust companies; and

8.  Suspend a director, officer or employee of a bank or trust company who becomes ineligible to hold the position, or who, after receipt of an order to cease, violates the Oklahoma Banking Code, federal banking law, or a lawful regulation or order issued thereunder, or who is dishonest or who is reckless or grossly incompetent in the conduct of banking business or who has engaged or participated in any unsafe or unsound practice in connection with a bank or trust company.  It shall be a criminal offense for any such person, after receipt of a suspension order, to perform any duty or exercise any power of any bank or trust company until the Board shall vacate such suspension order.  A suspension order shall specify the grounds thereof.  A copy of the order shall be sent to the bank or trust company concerned, and to each member of its board of directors; provided, in absence of circumstances deemed by the Board to require immediate action, no person shall be suspended under the powers herein granted unless the person shall have first been afforded a hearing before the Board after not less than ten (10) days' notice thereof shall have been served upon the person by registered or certified mail, return receipt requested.

Added by Laws 1965, c. 161, § 203.  Amended by Laws 1982, c. 60, § 1, operative Oct. 1, 1982; Laws 1985, c. 168, § 1, emerg. eff. June 18, 1985; Laws 1991, c. 128, § 1, emerg. eff. April 29, 1991; Laws 1994, c. 157, § 2, emerg. eff. May 6, 1994; Laws 1997, c. 111, § 7, eff. July 1, 1997.

§6-204.  Powers of Commissioner - Review of orders.

A.  In addition to other powers conferred by this Code, the State Banking Commissioner shall have the power to require a bank, bank holding company or trust company or shareholder, officer, director, or bank employee to:

1.  Maintain its accounting system in accordance with such regulations as may be prescribed by the Board or as the Commissioner may prescribe in absence of Board regulations; provided, the accounting system required shall have due regard to the size of the banking and trust organization;

2.  Observe methods and standards which the Commissioner may prescribe for determining the value of various types of assets;

3.  Charge off the whole or part of an asset which at the time of the Commissioner's action could not lawfully be acquired;

4.  Write down an asset to its market value;

5.  Record liens and other interest in property;

6.  Obtain a financial statement from a borrower to the extent that the bank can do so;

7.  Obtain insurance against damage to real estate taken as security;

8.  Search, or obtain insurance of, the title to real estate taken as security;

9.  Maintain adequate insurance against such other risks as the Commissioner may determine to be necessary and appropriate for the protection of depositors, trust funds and the public;

10.  Cease and desist from engaging in any act or transaction, or doing any act in furtherance thereof, which would constitute a violation of the provisions of the Oklahoma Banking Code, federal banking law or the applicable banking law of another state, or a lawful regulation issued thereunder, or to cease and desist from engaging in any unsafe or unsound banking or trust practice; and

11.  Pay civil money penalties under the same circumstances and conditions applicable to imposition of civil money penalties by the primary federal bank regulatory agency of the bank.

B.  Before issuing an order provided for in subsection A of this section, the Commissioner shall give reasonable notice of an opportunity for a hearing.  However, if the Commissioner makes written findings of fact that the protection of depositors will be harmed by delay in issuing an order provided for in subsection A of this section, the Commissioner may issue a temporary order pending the hearing on the order provided for in subsection A of this section.  The temporary order shall remain in effect until three (3) business days after the hearing on the order provided for in subsection A of this section and shall become final if the bank or trust company subject to the order fails within fifteen (15) days after the receipt of the order to request a hearing to determine whether the temporary order should be modified, vacated, or become final.  If a hearing on the temporary order is not held upon written request, the temporary order shall dissolve and the order provided for in subsection A of this section shall not be issued except upon reasonable notice and opportunity for hearing.

C.  Any person, bank or trust company aggrieved by a final order of the Commissioner as provided for in this section may obtain a review of the order by the Board, who shall have the power to affirm, modify, reverse, or stay the enforcement of any order of the Commissioner.

D.  The Commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any bank, bank holding company, or branch in this state of an out-of-state state bank, or any branch of an Oklahoma state bank in any other state, and the Commissioner may accept such reports of examination and reports of investigation in lieu of conducting the Commissioner's own examinations or investigations.  If such agreements result in the payment of fees, however calculated, by any other bank supervisory agency to the Oklahoma State Banking Department for examination or supervisory activities conducted by Department personnel, whether such activity is conducted inside or outside of this state, such fees shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.  If such agreements result in the payment of fees, however calculated, by the Department to any other bank supervisory agency for examination or supervisory activities conducted by such other bank supervisory agency, whether such activity is conducted inside or outside of this state, such fees shall be paid by the Department from the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.

E.  The Commissioner may enter into cooperative agreements with other bank regulatory agencies to facilitate the regulation of banks and bank holding companies doing business in this state.  The Commissioner may accept reports of examinations and other records from such other agencies in lieu of conducting its own examinations of banks controlled by out-of-state bank holding companies.  The Commissioner may take any action jointly with other regulatory agencies having concurrent jurisdiction over banks and bank holding companies or may take such actions independently in order to carry out the responsibilities of the Commissioner.

F.  1.  The Commissioner may issue interpretive statements containing matters of general policy for the guidance of state banks and trust companies and other entities under the jurisdiction of the Department.  The Commissioner may amend or repeal an interpretive statement by issuing an amended statement or notice of repeal of a statement and shall provide notice thereof and make it available to all state-chartered banks and trust companies upon request.

2.  The Commissioner may issue opinions in response to specific requests from members of the public or the banking and trust industry directly or through the Deputy Commissioner or the Department's attorneys.  The Commissioner may amend or repeal an opinion by issuing an amended statement or notice of repeal of an opinion and shall provide notice thereof and make it available to all state-chartered banks and trust companies upon request, except that the requesting party may rely on the original opinion if all material facts were originally disclosed to the Commissioner, considerations of safety and soundness of the affected bank are not implicated with respect to further and prospective reliance on the original opinion, and the text and interpretation of relevant, governing provisions of this act have not been changed by legislative or judicial action.

3.  An interpretive statement or opinion issued under this section does not have the force of law and is not a rule.

Added by Laws 1965, c. 161, § 204.  Amended by Laws 1971, c. 352, § 3; Laws 1985, c. 168, § 2, emerg. eff. June 18, 1985; Laws 1996, c. 92, § 3, eff. June 1, 1996; Laws 1997, c. 111, § 8, eff. July 1, 1997; Laws 2000, c. 205, § 3, emerg. eff. May 17, 2000; Laws 2003, c. 180, § 1, eff. Nov. 1, 2003; Laws 2005, c. 48, § 4, eff. Nov. 1, 2005.

§6205.  Access of Commissioner and Board to records of Department.

The Commissioner, Deputy Commissioner and the Board shall have access to any record of the Department.

Added by Laws 1965, c. 161, § 205.

§6206.  Power to subpoena witnesses  Declaratory order  Good faith as a defense.

A.  Witnesses  Subpoena.  The Commissioner and the Board shall have the power to subpoena witnesses, compel their attendance, require the production of evidence, administer an oath and examine any person under oath in connection with any subject relating to duty imposed upon or a power vested in the Commissioner.  These powers shall be enforced by the district court of the district in which the hearing is held.

B.  Declaratory order.  The Board may, on petition of any interested person and after hearing, issue a declaratory order with respect to the applicability of this Code or a rule issued hereunder to any person, property or state of facts.  The orders shall bind the Board and all parties to the proceeding on the state of facts declared unless it is modified or reversed by a court.  A declaratory order may be reviewed and enforced in the same manner as other orders of the Commissioner, but the refusal to issue a declaratory order shall not be reviewable.

C.  Civil or criminal liability  Good faith as defense.  No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon an existing order, regulation or definition of the Board notwithstanding a subsequent decision by a court invalidating the order, regulation or definition.

Added by Laws 1965, c. 161, § 206.

§6-207.  Judicial review of orders of the Board or Commissioner.

A.  Final orders of the Board or the State Banking Commissioner may be appealed to the Supreme Court of Oklahoma by any party directly affected and showing aggrievement by the order.  A mere increase in competition resulting from the order shall not constitute aggrievement.

B.  An appeal shall be commenced by filing with the clerk of the Supreme Court, within thirty (30) days from the date of the order or decision, a petition in error with a copy of the order or decision appealed from.  The time limit prescribed herein for filing the petition in error may not be extended.  The manner of perfection of the record of the proceedings to be reviewed and the time for its completion shall be in accordance with rules prescribed by the Supreme Court.

C.  1.  A necessary jurisdictional prerequisite to the acceptance of the appeal by the Supreme Court shall include an affirmative showing of aggrievement from the record, by reference in the petition in error, which cannot be a mere increase in competition.

2.  The appeal must be perfected by the posting of a bond by the appellant in a reasonable amount not to exceed the amount of reasonably projected gross income for four (4) years in the case of a branch, relocation, merger or acquisition, or an amount equal to the capital, surplus and undivided profits required to be paid in the case of a new charter.  When the order being appealed is that of the Banking Board, the Board, in its sole discretion, shall set the amount of the bond.  When the order being appealed is that of the Commissioner, the Commissioner, in the sole discretion of the Commissioner, shall set the amount of the bond.  It is the obligation of the appellant to request that a bond amount be set and such request shall not postpone or extend the time period in which an appeal must be filed with the Oklahoma Supreme Court.

3.  In the event the appellant is not the prevailing party in the appeal, the prevailing party may apply for an order assessing the bond in the amount demonstrated by such party to have been lost by reason of the delay caused by the appeal.  The amount shall be based on the income projections in the original proceeding found to have been reasonable.  The prevailing party shall make such application to the Board if the original order was issued by the Board or shall make such application to the Commissioner if the original order was issued by the Commissioner.

D.  The Court shall give great weight to findings made and inferences drawn by the Board or Commissioner on questions of fact.  The Court may affirm the decision or remand the case for further proceedings.  Additionally, the Court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the findings, inferences or conclusions are not supported by substantial evidence in the record.

Added by Laws 1965, c. 161, § 207.  Amended by Laws 1970, c. 316, § 1, emerg. eff. April 27, 1970; Laws 1978, c. 161, § 1; Laws 1980, c. 360, § 3, emerg. eff. June 27, 1980; Laws 1982, c. 204, § 1; Laws 1995, c. 36, § 3, eff. July 1, 1995; Laws 1997, c. 111, § 9, eff. July 1, 1997; Laws 1999, c. 27, § 3, eff. July 1, 1999; Laws 2000, c. 205, § 4, emerg. eff. May 17, 2000.

§6-208.  Records of Department - Public inspection - Confidentiality - Electronic storage.

A.  The following records in the Oklahoma State Banking Department are designated as public records:

1.  All applications for state bank charters and supporting information with the exception of personal financial records of individual applicants;

2.  All records introduced at public hearings on bank charter applications;

3.  Information disclosing the failure of a state bank, an out-of-state bank and branches of out-of-state banks located in this state and the reasons therefor;

4.  Reports of completed investigations which uncover a shortage of funds in a bank, an out-of-state bank and branches of out-of-state banks located in this state, after the reporting of the shortage to proper authorities by the State Banking Commissioner.  However, nothing in this paragraph shall be construed to mean that reports prepared by the Department in connection with routine, special, or conversion examinations of banks, trust companies, or other entities subject to examination by the Department are public record;

5.  Names of all stockholders and officers of banks, out-of-state banks, out-of-state bank holding companies, and branches of out-of-state banks located in this state filed in the office of the Secretary of State; and

6.  Regular financial call reports issued at the time of the state bank calls.

B.  All other records in the Department shall be confidential and not subject to public inspection.  However, the Banking Board, Commissioner, or Deputy Commissioner may divulge such confidential information with the written approval of the Commissioner after receipt of a written request which shall:

1.  Specify the record or records to which access is requested; and

2.  Give the reasons for the request.  Such records may also be produced pursuant to a valid judicial subpoena or other legal process requiring production, if the Commissioner determines that the records are relevant to the hearing or proceeding and that production is in the best interests of justice.  The records may be disclosed only after a determination by the Commissioner that good cause exists for the disclosure.  Either prior to or at the time of any disclosure, the Commissioner shall impose such terms and conditions as the Commissioner deems necessary to protect the confidential nature of the record, the financial integrity of any institution to which the record relates, and the legitimate privacy interests of any individual named in such records.  If any request is made for a copy of an examination report relating to a state bank, trust company, savings association, or credit union, the request must be accompanied by documentation which indicates no objection by the primary federal regulator having jurisdiction over the bank, trust company, savings association, or credit union to which the examination report relates.

C.  All documents which the Department is required, by any provision of the Oklahoma Banking Code or by any other statute or regulation of this state, to retain or preserve in its possession may be retained and preserved, in lieu of retention of the original records or copies, in an electronic format and stored by electronic imaging or otherwise so that the documents may be later reproduced as necessary.  Any such electronically stored or imaged document or reproduction shall have the same force and effect as the original thereof and be admitted in evidence equally with the original.

D.  With respect to records of the Department which are considered public records, and which are subject to the Oklahoma Open Records Act, the Department may charge a document copying fee of twenty-five cents ($0.25) per page.  With respect to records of the Department which are not considered public records, the Department may charge a document copying fee of One Dollar ($1.00) per page, and when the Commissioner, pursuant to the provisions of paragraph 2 of subsection B of this section, permits the inspection or copying of an examination report prepared by the Department, a minimum fee of One Hundred Dollars ($100.00) shall be charged.

Added by Laws 1965, c. 161, § 208.  Amended by Laws 1986, c. 316, § 2, emerg. eff. June 24, 1986; Laws 1994, c. 157, § 3, emerg. eff. May 6, 1994; Laws 1995, c. 36, § 4, eff. July 1, 1995; Laws 1996, c. 92, § 4, eff. June 1, 1996; Laws 1997, c. 111, § 10, eff. July 1, 1997; Laws 2000, c. 205, § 5, emerg. eff. May 17, 2000; Laws 2002, c. 67, § 2, eff. Nov. 1, 2002.

§6-208.1.  Availability of personnel data - Confidentiality - Definitions.

A.  A supervisory agency shall make available to a requesting agency any data obtained or generated by, and in the possession of, the supervisory agency and that the requesting agency deems necessary for review in connection with the supervision of any person over which the requesting agency has direct supervisory authority.  However, the requested data must relate to the person, or an affiliate of the person, over which the requesting agency has direct supervisory authority.  An agency has direct supervisory authority over a person if such authority is specifically provided by statute, or the agency granted the charter, license, or registration of the person, or otherwise granted permission for the person to conduct its business in this state.

B.  When a requesting agency and a federal regulatory agency or self-regulatory association have concurrent jurisdiction over a person, a requesting agency may share with such agency or association data received from a supervisory agency.  However, the federal regulatory agency or self-regulatory association shall return such shared data to the requesting agency unless the federal regulatory agency or self-regulatory association has obtained approval from the supervisory agency to retain the data.  The term "federal regulatory agency" shall not include law enforcement agencies.

C.  1.  Notwithstanding any other statute, rule, or policy governing or relating to records of the requesting agency, all data received by a requesting agency from a supervisory agency shall be and remain confidential and not open to public inspection, subpoena, or any other form of disclosure while in the possession of the requesting agency.  Any request for inspection, subpoena, or other form of disclosure shall be directed at the supervisory agency from which the data originated and disclosure thereof shall be subject to the laws, rules, and policies governing or relating to records of the supervisory agency.

2.  The provision of data by a supervisory agency to a requesting agency under this section shall not constitute a waiver of, or otherwise affect, any privilege or claim of confidentiality that a supervisory agency may claim with respect to such data under any federal laws or laws of this state.

D.  A supervisory agency shall not be required to share original documents with a requesting agency.  A requesting agency shall reimburse the supervisory agency for costs associated with providing copies of data to the requesting agency.

E.  Nothing in the Oklahoma Financial Privacy Act, Sections 2201 through 2206 of Title 6 of the Oklahoma Statutes, shall prohibit the sharing of data as described in this section.  Additionally, neither a supervisory agency nor requesting agency shall be required to follow any procedure described in the Oklahoma Financial Privacy Act when sharing data as described in this section.

F.  As used in this section:

1.  "Affiliate" means any person that controls, is controlled by, or is under common control with another person.  A person shall be deemed to have "control" over any person if the person:

a. directly or indirectly or acting through one or more other persons owns, controls, or has power to vote ten percent (10%) or more of any class of voting securities of the other person, or

b. the person controls in any manner the election, appointment, or designation of a majority of the directors, trustees, or other managing officers of the person;

2.  "Data" means copies of any documents, reports, examination reports, letters, correspondence, orders, stipulations, memorandums of understanding, agreements, or any other records not open for public inspection generated by a supervisory agency or obtained by a supervisory agency from the person it supervises, whether in paper or electronic format.  However, "data" shall not include records that a requesting agency receives from a supervisory agency pursuant to this section;

3.  "Requesting agency" means, as applicable, the Oklahoma State Banking Department, the Oklahoma Insurance Department, or the Oklahoma Department of Securities, that requests from a supervisory agency data relating to a person over which the requesting agency does not have direct supervisory authority;

4.  "Supervision" means any examination, assessment, order, stipulation, agreement, report, memorandum of understanding, or other regulatory matter or process that a requesting agency is authorized to perform in relation to a person; and

5.  "Supervisory agency" means, as applicable, the Oklahoma State Banking Department, the Oklahoma Insurance Department, or the Oklahoma Department of Securities, that maintains data relating to a person over which the agency has direct supervisory authority.

Added by Laws 2000, c. 205, § 6, emerg. eff. May 17, 2000.

§6-209.  Bank and trust companies - Examinations and reports.

A.  1.  The State Banking Commissioner shall, at least every eighteen (18) months or as often as the Commissioner deems advisable, examine every bank and trust company, and for the purpose of making such examinations and special examinations, shall have full access to all books, papers, securities, records and other sources of information under the control of banks and trust companies.  Upon the conclusion of the examination, the Commissioner may make and file in the office of the Commissioner a report in detail disclosing the results of such examination or may, on conditions prescribed by the Commissioner, prepare a summary memorandum regarding the results of such examination, and shall, upon request by the bank, mail a copy of such report or memorandum to the bank or trust company examined.  However, the Commissioner may accept, in lieu of any three consecutive bank examinations, the examination that may have been made of the bank or trust company within a reasonable period by the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, or the Office of Thrift Supervision provided a copy of the examination, report, or other document prepared as a result of the examination is furnished to the Commissioner.

2.  The Commissioner may also accept any other report relative to the condition of a bank or trust company, to include joint or concurrent examinations which may be obtained by the authorities within a reasonable period, in lieu of such report authorized by the laws of this state to be required of such bank by the Oklahoma State Banking Department, provided a copy of such report is furnished to the Commissioner.

3.  The Commissioner may enter into cooperative, coordinating, and information-sharing agreements with the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, or the Office of Thrift Supervision with respect to the periodic examination or other supervision of any state bank, trust company, or state thrift.

4.  When requested in writing upon authority of the board of directors or stockholders owning a majority of the capital stock of any bank or trust company, the Commissioner shall, if in the opinion of the Commissioner such examination is desirable, make or cause to be made an examination into the affairs and conditions of such bank or trust company.  For such examination such bank or trust company shall pay the same fees as provided for in subsection B of Section 211 of this title.

B.  Every bank shall make four reports each year and more often if called upon by the Commissioner and according to the form which may be prescribed by the Commissioner, and every trust company shall make two reports each year and more often if called upon by the Commissioner and according to the form which may be prescribed by the Commissioner.  They must be verified by the oath or affirmation of the president, cashier or secretary of such bank or trust company, attested by the signatures of at least two of the directors, and shall be retained and made available for inspection upon request of the Commissioner or designated representatives of the Commissioner.  Each such report shall exhibit, in detail and under appropriate headings, the assets and liabilities of the corporation at the close of business on any last day by the Commissioner specified, and shall be transmitted to the Commissioner within thirty (30) calendar days after the call date, and may be published at the expense of the bank or trust company in the same form in which it is made to the Commissioner.  The Commissioner shall also have the power to call for special reports from any bank or trust company whenever, in the judgment of the Commissioner, the same are necessary in order to gain a full and complete knowledge of its condition.  However, the reports authorized and required by this section, to be called for by the Commissioner, shall relate to a date prior to the date of such call to be specified therein.  Additionally, the Commissioner may accept, in lieu of the reports referred to in this section, reports made by banks that are members of the Federal Reserve System on forms provided by the Federal Reserve System or reports submitted by banks to the Federal Deposit Insurance Corporation.

C.  Every bank or trust company which fails to make and transmit any report required within the discretion of the Commissioner, under the Oklahoma Banking Code, shall be subject to a penalty not to exceed Fifty Dollars ($50.00) for each day, after the period respectively therein mentioned, that the bank or trust company delays to make and transmit its report.  Whenever any bank or trust delays or refuses to pay the penalty herein imposed for a failure to make and transmit a report, the Commissioner is hereby authorized to maintain an action in the name of the state against the delinquent bank or trust company for the recovery of such penalty, and all sums collected by such action shall be paid into the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.

D.  For the purpose of carrying into effect the provisions of this Code, the Commissioner shall provide a form for such examinations and reports, and all examinations and reports received by the Commissioner shall be preserved in the office of the Commissioner for a period of not less than five (5) years.  Such examination and reports and all other records of operating banks and trust companies in the Department are to be kept confidential, except as permitted by this Code.

Added by Laws 1965, c. 161, § 209.  Amended by Laws 1970, c. 321, § 2; Laws 1977, c. 208, § 2, emerg. eff. June 14, 1977; Laws 1979, c. 173, § 3; Laws 1988, c. 166, § 1, emerg. eff. May 24, 1988; Laws 1994, c. 157, § 4, emerg. eff. May 6, 1994; Laws 1995, c. 36, § 5, eff. July 1, 1995; Laws 1997, c. 111, § 11, eff. July 1, 1997; Laws 1998, c. 145, § 1, eff. Nov. 1, 1998; Laws 1999, c. 27, § 4, eff. July 1, 1999; Laws 2000, c. 205, § 7, emerg. eff. May 17, 2000; Laws 2005, c. 48, § 5, eff. Nov. 1, 2005.

§6210.  Removal of officer, director or employee of bank or trust company by Commissioner.

Any officer, director or employee of a bank or trust company found by the Commissioner to be dishonest, reckless, unfit to participate in the conduct of the affairs of the institution, or to have engaged or participated in any unsafe or unsound practice in connection with a bank or trust company, or to be practicing a continuing disregard or violation of laws, rules, regulations or orders which are likely to cause substantial loss to the institution or likely to seriously weaken the condition of the institution shall be removed immediately from office by the board of directors of the bank or trust company of which he is an officer, director or employee, on the written order of the Commissioner; provided, that said bank or trust company or officer, employee or director may within ten (10) days file a notice of protest for said removal with the Secretary of the Board and as soon as possible thereafter the Board will review the order of said Commissioner and make such findings as it deems proper, and that, pending said time, the said officer, employee or director shall not perform any of the duties of his office.

Added by Laws 1965, c. 161, § 210.  Amended by Laws 1982, c. 223, § 4; Laws 1985, c. 168, § 3, emerg. eff. June 18, 1985.

§6-211.  Fees and assessments.

A.  1.  The Banking Board shall charge and collect from each bank and trust company under its supervision an annual fee of One Thousand Dollars ($1,000.00) which shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.

2.  The Board shall charge and collect assessments from each bank or trust company under its supervision on each One Thousand Dollars ($1,000.00) of assets, or major fraction thereof, at rates established by the Board.  Assessments shall be deposited in the Oklahoma State Banking Department revolving fund created by Section 211.1 of this title.

3.  Effective January 1, 2005, and each year thereafter, twenty percent (20%) of all assessments collected from state-chartered banks existing as of December 31 of the previous year shall be deposited to the General Revenue Fund of the State Treasury.  The Board may charge and collect assessments on an annual basis and may, in addition to any annual assessment, charge and collect a special assessment from each bank or trust company, at rates established by the Board.  The annual assessments shall be paid to the Oklahoma State Banking Department no later than the fifth day of February in each year.

4.  The fee for bank trust departments, which shall be in addition to the assessment collected pursuant to paragraph 2 of this subsection, shall be One Thousand Dollars ($1,000.00).  The fees due under this paragraph shall be paid annually to the Banking Department no later than the fifth day of February in each year and shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.  Failure to pay any assessment or fee imposed pursuant to this section by its due date will result in a penalty of Fifty Dollars ($50.00) per day for each day it is in violation of this section, which penalty, together with the amount due under the foregoing provisions of this section, may be recovered in a civil action in the name of the state.

5.  All fees not otherwise directed shall be deposited in the Department revolving fund pursuant to Section 211.1 of this title.

B.  Whenever it is deemed advisable by the State Banking Commissioner, special examinations of banks, trust companies and any other person under, subject to or proposed to become under or subject to the supervision of the Commissioner shall be conducted.  The expenses of the Department necessarily incurred in a special examination, and the expenses of the Department necessarily incurred in a regular examination of a trust company, shall be chargeable to the bank, trust company or person examined at the rate not to exceed Seventy-five Dollars ($75.00) per hour plus travel expenses as provided by subsection B of Section 201.1 of this title for each of the examining personnel.  Payments received pursuant to this subsection shall be deposited in the Department revolving fund pursuant to Section 211.1 of this title.

C.  Section 211 of Title 62 of the Oklahoma Statutes shall not apply to the Oklahoma State Banking Department, the Banking Board, the Credit Union Board nor the Banking Commissioner.

Added by Laws 1965, c. 161, § 211.  Amended by Laws 1970, c. 321, § 3; Laws 1971, c. 352, § 4; Laws 1975, c. 109, § 3, emerg. eff. May 7, 1975; Laws 1977, c. 208, § 3, emerg. eff. June 14, 1977; Laws 1979, c. 173, § 2; Laws 1984, c. 236, § 4, operative July 1, 1984; Laws 1986, c. 216, § 5, operative July 1, 1986; Laws 1987, c. 208, § 14, operative July 1, 1987; Laws 1987, c. 236, § 53, emerg. eff. July 20, 1987; Laws 1988, c. 166, § 2, emerg. eff. May 24, 1988; Laws 1990, c. 260, § 11, operative July 1, 1990; Laws 1990, c. 277, § 1, operative July 1, 1990; Laws 1991, c. 275, § 4, operative July 1, 1991; Laws 1993, c. 183, § 4, eff. July 1, 1993; Laws 1995, c. 36, § 6, eff. July 1, 1995; Laws 1997, c. 111, § 12, eff. July 1, 1997; Laws 2000, c. 205, § 8, emerg. eff. May 17, 2000; Laws 2003, c. 356, § 4, emerg. eff. June 3, 2003; Laws 2005, c. 48, § 6, eff. Nov. 1, 2005.

§6-211.1.  Revolving fund - Creation.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Banking Department.  The revolving fund shall consist of all fees and assessments paid to or collected by the Department, including all monies received by the Commissioner under Sections 104, 204, 303, 415, 501.1 and 501.2 of this title and Section 381.16 of Title 18 of the Oklahoma Statutes and those payments required to be deposited in the revolving fund pursuant to Sections 211, 1103, 1206, 2001.2, 2008, 2107 and 2113 of this title, Section 381.15 of Title 18 of the Oklahoma Statutes, and Section 166 of Title 8 of the Oklahoma Statutes.  The revolving fund shall be a continuing fund, not subject to fiscal year limitations.  Expenditures from the fund shall be made pursuant to the laws of this state and the statutes relating to the Department, and without legislative appropriation.  Warrants for expenditures from the fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Department and approved for payment by the Director of State Finance.

Added by Laws 1997, c. 111, § 13, eff. July 1, 1997.  Amended by Laws 2000, c. 77, § 5, emerg. eff. April 14, 2000; Laws 2000, c. 205, § 9, emerg. eff. May 17, 2000; Laws 2003, c. 356, § 5, emerg. eff. June 3, 2003; Laws 2005, c. 48, § 7, eff. Nov. 1, 2005.

§6-211.2.  Repealed by Laws 2005, c. 48, § 24, eff. Nov. 1, 2005.

§6-211A.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-212.  Commissioner's annual report.

A.   Commissioner's Report - Contents.  The Commissioner shall report to the Governor annually.  The report shall be a public document and shall include such matters as the Commissioner deems advisable.

B.  Copies furnished to Legislature and Oklahoma Publishing Clearing House.  Copies of the annual reports not previously so submitted shall be submitted to the Legislature at the opening of each regular session and twenty-five (25) copies shall be furnished to the Oklahoma Publishing Clearing House.

Added by Laws 1965, c. 161, § 212.  Amended by Laws 1967, c. 267, § 1; Laws 1970, c. 321, § 4; Laws 1971, c. 352, § 5; Laws 1975, c. 161, § 1; Laws 1982, c. 223, § 5; Laws 1997, c. 111, § 15, eff. July 1, 1997.

NOTE:  Laws 1975, c. 109, § 4 repealed by Laws 1982, c. 223, § 15.

§6-213.  Interests of department officers or employees in banks or trust companies.

No officer or employee of the Department shall be an officer, director, attorney, owner or shareholder in any bank or trust company or, except as hereinafter provided, receive, directly or indirectly, any payment or gratuity from any such bank or trust company or be indebted to any bank or trust company or other institution over which the Department has supervisory control.  Willful violation of this section is declared to be a criminal offense.  This provision shall not prohibit employees of the Department from being members of credit unions or from being indebted to credit unions and finance companies, nor shall it prohibit their being depositors in a bank or lessees of safe deposit boxes therein on the same terms as are available to the public generally, or being indebted to a bank upon a mortgage loan upon the mortgagor's own home, or upon an installment debt transferred to a bank in the regular course of business by a seller of consumer goods, including automobiles purchased by the officer or employee.  Further, this section shall not prohibit the five banker members of the Board from being executive officers in banks and from receiving bona fide compensation as such officers.

Added by Laws 1965, c. 161, § 213.  Amended by Laws 1967, c. 54, § 1, emerg. eff. April 14, 1967; Laws 1986, c. 316, § 3, emerg. eff. June 24, 1986; Laws 1997, c. 111, § 16, eff. July 1, 1997.

§6-214.  Bank and trust company records - Preservation - Reproduction.

A.  Preservation of records.  Every bank and trust company shall retain its business records for such periods as are or may be prescribed by or in accordance with the terms of this section.

B.  Permanent records.  Each bank and trust company shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificate ledger or stubs, its general ledger (or the record kept by the bank in lieu thereof), its daily statements of condition, and all records which the Board shall, in accordance with the terms of this section, require to be retained permanently.

C.  Disposal of other records.  All other bank and trust company records shall be retained for such periods as the Board shall, in accordance with the terms of this section, prescribe.

D.  Records - Regulations of Board.  The Board shall from time to time issue regulations classifying all records kept by banks and trust companies and prescribing the period for which records of each class shall be retained.  Such periods may be permanent or for a term of years.  Such regulations may be amended or repealed.  Prior to issuing any such regulation the Board shall consider:

1.  Actions and administrative proceedings in which the production of bank or trust company records might be necessary or desirable;

2.  State and federal statutes of limitation applicable to such actions or proceedings;

3.  The availability of information contained in bank and trust company records from other sources; and

4.  Such other matters as the Board shall deem pertinent in order that its regulations will require banks and trust companies to retain their records for such periods as are commensurate with the interests of their customers and shareholders and of the people of this state in having such records available.

E.  Disposal - No duty to thereafter produce.  Any bank or trust company may dispose of any record which has been retained for the period prescribed, in accordance with the terms of this section for retention of records of its class, and shall, after it has disposed of a record, thereafter be under no duty to produce such record in any action or proceeding.

F.  Permission to reproduce records - Admissibility.  In lieu of retention of the original records, any bank or trust company may cause any, or all, of its records, and records at any time in its custody, including those held by it as a fiduciary, to be photographed, stored by electronic imaging or otherwise reproduced in permanent form.  Any such photograph, imaged document or reproduction shall have the same force and effect as the original thereof and be admitted in evidence equally with the original.

G.  Section applicable to all banks and trust companies.  To the extent that they are not in contravention of any statute of the United States or regulations promulgated thereunder, the provisions of this section shall apply to all banks and trust companies doing business in this state.

Added by Laws 1965, c. 161, § 214.  Amended by Laws 1995, c. 36, § 7, eff. July 1, 1995; Laws 1997, c. 111, § 17, eff. July 1, 1997.

§6215.  Limitation of liability.

No member of the Board or officer or employee of the Department shall be liable in any civil action for damages for any act done or omitted in good faith in performing the functions of his office.

Added by Laws 1965, c. 161, § 215.

§6216.  Standards in regulations, orders and rules.

The Board and the Commissioner, in the exercise of the power to make orders and rules and to issue regulations pursuant to this Code, shall act in the interests of promoting and maintaining a sound banking system and sound trust companies, the security of deposits and depositors and other customers, the preservation of the liquid position of banks and in the interest of preventing injurious credit expansions and contractions.

Added by Laws 1965, c. 161, § 216.

§6-217.  Repealed by Laws 2000, c. 205, § 38, emerg. eff. May 17, 2000.

§6-218.  Transfer of stock or controlling interest - Notice to and approval by Commissioner.

A.  Commissioner's approval required where transfer of stock jeopardizes interest of depositors - Banks and trust companies.  Whenever, in the opinion of the Commissioner, the condition of any bank or trust company is such that any transfer of the capital stock of such bank or trust company would jeopardize the interest of its customers, the Commissioner shall promptly so notify in writing the board of directors and officers of such bank or trust company of the determination of the Commissioner and the same shall be forwarded by certified or registered mail, return receipt requested, and the Commissioner shall therein require that, when any shares of the capital stock of the bank or trust company are to be transferred on the books or records of the bank or trust company, the officer or officers proposing to make the transfer shall report in writing to the Commissioner such proposed transfer of stock.  After such notice, no transfer thereof shall be made without first obtaining the written consent thereto of the Commissioner.

B.  Transfer of controlling interest - Banks.

1.  Whenever a change occurs or is about to occur in the outstanding voting stock of any bank or bank holding company which will result in a change in the control of the bank or the bank holding company, the president or other chief executive officer of such bank or bank holding company, immediately upon obtaining such knowledge of such change in the control of the bank or bank holding company or such contemplated or consummated sale or transfer of such stock, shall report such facts to the Commissioner.

2.  As used in this section, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policy of a bank or bank holding company.  If there is any doubt as to whether a change in the ownership of the outstanding voting stock in any insured bank or bank holding company is sufficient to effect a change in the control thereof, such doubt shall be resolved in favor of reporting the facts to the Commissioner.

3.  Notwithstanding paragraph 1 of subsection B of this section, a change in ownership of ten percent (10%) of the voting stock of a bank or bank holding company shall be reported as a change of control to the Commissioner.

C.  Reporting transfers required.  No officer of any bank or trust company shall fail to report any transfer of stock to the Commissioner at the time the same is made, as required by this section.

Added by Laws 1965, c. 161, § 218.  Amended by Laws 1995, c. 36, § 8, eff. July 1, 1995; Laws 1997, c. 111, § 18, eff. July 1, 1997.

§6219.  Changes in chief executive officer and directors.

Every bank and trust company shall report promptly to the Commissioner any change for whatever reason in the chief executive officer and directors, including in its report a statement of the past and current business and professional affiliations of the new chief executive officer and directors.

Added by Laws 1965, c. 161, § 219.  Amended by Laws 1968, c. 93, § 2, emerg. eff. April 1, 1968.

§6220.  Impairment of capital  Assessments  Limitations.

A.  Commissioner may direct assessment  Procedure.  The Commissioner may order a bank or trust company to levy an assessment in a designated amount upon the holders of record of common stock to remedy an impairment of capital.  Upon receipt of an order to levy an assessment, the directors shall, within three (3) business days, cause to be sent to all holders of common stock, at their addresses on the books of the bank or trust company, a notice of the amount of the assessment, a copy of the order of the Commissioner and a copy of this subsection.  If an assessment is not paid within thirty (30) days after the notice is mailed, the bank or trust company shall offer the shares of the defaulting shareholders for sale at public auction at a price which shall not be less than the amount of the assessment and the cost of the sale.  Any excess shall be paid to the prior owners.  The method of collection provided herein shall be the sole method of collecting assessments.

B.  Limitation of bank operations where capital impaired.  Whenever the capital or reserve of any bank shall be impaired, the Commissioner may order it to make no new loans or discounts except upon sight bills of exchange drawn against actually existing values.

Added by Laws 1965, c. 161, § 220.  Amended by Laws 1984, c. 133, § 3, eff. Oct. 1, 1984.

§6-221.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-222.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-223.  Repealed by Laws 1977, c. 66, § 7, eff. July 1, 1977.

§6-224.  Repealed by Laws 1988, c. 166, § 13, emerg. eff. May 24, 1988.

§6-301.  Certificate of authority.

From and after the passage of the Oklahoma Banking Code no certificate of authority to engage in the banking or trust company business in this state shall be issued, and no bank or trust company or person shall be permitted to engage in such business within Oklahoma except on certificate issued by the Commissioner upon approval of the Board of an application for authority to organize a state bank or trust company.  The issuance of such certificate shall be within the sole discretion of the Board.

Added by Laws 1965, c. 161, § 301.  Amended by Laws 1982, c. 204, § 2; Laws 1997, c. 111, § 19, eff. July 1, 1997; Laws 2002, c. 67, § 3, eff. Nov. 1, 2002.

§6302.  Renumbered as § 303.1 of this title by Laws 1982, c. 204, § 16.

§6-303.  Incorporators - Fee.

A.  One or more persons eligible by the Oklahoma Banking Code or by federal law to own and control a bank or trust company shall file with the State Banking Commissioner, in a method as required by the Commissioner, an application for authority to organize setting forth the information required by Section 305 of this title.

B.  Each organizer shall subscribe and pay in full in cash for stock having a total subscription price of not less than one percent (1%) of the minimum capital required by Section 303.1 of this title.

C.  An application fee in an amount prescribed by Board rule shall accompany the application.  The fee is payable from the organizational expense fund and is nonrefundable.

Added by Laws 1965, c. 161, § 303.  Amended by Laws 1967, c. 258, § 1; Laws 1970, c. 321, § 6; Laws 1971, c. 352, § 6; Laws 1982, c. 204, § 4; Laws 1990, c. 173, § 2, emerg. eff. May 3, 1990; Laws 1997, c. 111, § 20, eff. July 1, 1997; Laws 2000, c. 205, § 11, emerg. eff. May 17, 2000; Laws 2001, c. 55, § 1, eff. Nov. 1, 2001.

§6-303.1.  Capital structure - Preferred stock.

A.  Except as provided in subsection B of this section, the State Banking Commissioner may not issue a charter to a state bank having required capital of less than the greater of Two Million Dollars ($2,000,000.00) or such amount as may be required by the Federal Deposit Insurance Corporation.

B.  The Commissioner may require additional capital for a proposed bank or, on application in the exercise of discretion consistent with protecting safety and soundness, reduce the amount of minimum capital required for a proposed bank, if the Commissioner finds the proposed scope or type of operations of a proposed bank requires additional, or permits reduced, capital, consistent with the safety and soundness of the bank.  To the extent determined by the Commissioner to be relevant, the safety and soundness factors to be considered by the Commissioner in the exercise of discretion include but are not limited to:

1.  The nature and type of business conducted;

2.  The nature and degree of liquidity in assets held in a corporate capacity;

3.  The size of population of the proposed market;

4.  The existence and type of concentrations of lending or investing, if any, likely for the bank;

5.  The geographic size of the proposed market;

6.  The competence and experience of management;

7.  The extent and adequacy of internal controls;

8.  The presence or absence of annual unqualified audits by an independent certified public accountant;

9.  The reasonableness of business plans for retaining or acquiring additional capital; and

10.  Federal Deposit Insurance Corporation capital requirements.

C.  Any trust company hereafter organized shall have paid-in capital totaling Two Million Dollars ($2,000,000.00).

D.  The issuance of preferred stock by a newly organized bank or trust company may be authorized by the Commissioner.  Preferred stock shall have such preferences, powers and rights as the Commissioner may approve.  It shall not be retired without the approval of the Commissioner and the requirement of such approval shall be stated in the stock certificates, but the Commissioner may give advance approval to sinking funds payable exclusively out of earnings available for dividends.

Added by Laws 1965, c. 161, § 302.  Amended by Laws 1970, c. 321, § 5; Laws 1982, c. 204, § 3.  Renumbered from § 302 of this title by Laws 1982, c. 204, § 16.  Amended by Laws 1988, c. 166, § 3, emerg. eff. May 24, 1988; Laws 1997, c. 111, § 21, eff. July 1, 1997; Laws 2000, c. 205, § 12, emerg. eff. May 17, 2000.

§6-304.  Expenses of organization.

A.  Each subscriber at the time the subscriber subscribes to the stock of a proposed state bank or trust company shall pay in cash a sum at least equal to five percent (5%) of the par value of such stock into a fund to be used to pay the expenses of organization.  No organizational expense shall be paid out of any other funds of the bank.

B.  Upon the issuance of a certificate of authority by the Commissioner any unexpended balance shall be transferred to undivided profits.  If the application has been finally denied, any unexpended balance shall be distributed among the contributors in proportion to their respective contributions.  The Commissioner may require an accounting of disbursements from the fund and may order the organizers to restore any sum which has been expended for other than proper organizational expenses.

C.  No payment shall be made from the organizational expense fund for obtaining subscriptions to stock.

D.  Any financial arrangement or transaction involving the proposed bank or trust company and its organizers, directors, officers or principal shareholders shall be disclosed.

Added by Laws 1965, c. 161, § 304.  Amended by Laws 1982, c. 204, § 5; Laws 1997, c. 111, § 22, eff. July 1, 1997; Laws 2002, c. 67, § 4, eff. Nov. 1, 2002.

§6-305.  Application for authority to engage in banking or trust company business - Contents - Oath - Proposed certificate of incorporation.

A person seeking authority to organize a state bank or trust company shall submit the original and ten copies of an application for authority to organize a state bank or trust company.  Two copies of the proposed certificate of incorporation and proposed bylaws shall be filed with the application.  The application shall be signed under oath by each of the organizers.

A.  Contents of application.  The application shall include the following information:

1.  The proposed location;

2.  The amount of the capital stock and the class or classes of capital stock proposed to be issued;

3.  The corporate name, which shall not be confusingly similar to that of any existing institution in the proposed community;

4.  The names of the subscribers to the capital stock and the amount of stock to which each subscribed.  If the names of the subscribers are not yet known, the applicant must also submit a copy of any offering circular that may be used in connection with soliciting subscriptions to the capital stock of the proposed bank;

5.  The names of the persons, partnerships, associations, or corporations which propose to own or control more than one-half (1/2) of the capital stock;

6.  The names of the proposed directors;

7.  Evidence of the character, financial responsibility and ability of the organizers and proposed directors;

8.  Evidence of the need and advisability of approving the application to organize;

9.  The past and present connection with any bank or trust company, other than as a customer on terms generally available to the public, of each proposed director and each subscriber to more than five percent (5%) of the capital stock; and

10.  Any other information which the Commissioner may require.

B.  Statement to be signed under oath.  The application shall contain a statement that the requirements of Sections 303 and 304 of this title have been met.  The statement shall be signed by the organizers and verified under oath.

C.  Proposed Certificate of Incorporation.  The proposed certificate of incorporation shall contain the following:

1.  The name of the bank or trust company;

2.  If the bank is to exercise trust powers, a statement to that effect;

3.  The business street address, including city or town, and county in which it is to be located;

4.  The amount of capital, the number of shares of each class, the relative preferences, powers and rights of each class, the par value of the shares of each class and the amount of the paid-in surplus;

5.  A statement whether voting for directors shall or shall not be cumulative and the extent of the preemptive rights of stockholders;

6.  The names and places of residence of the organizers and the number of shares subscribed by each;

7.  The term of its existence, which shall be perpetual;

8.  The board of directors of the proposed bank or trust company who shall serve until the next annual meeting of the stockholders, or until their successors are regularly elected and qualified; and

9.  Such other proper provisions to govern the business and affairs of the bank or trust company as may be desired by the organizers.

Added by Laws 1965, c. 161, § 305.  Amended by Laws 1967, c. 258, § 2, emerg. eff. May 8, 1967; Laws 1968, c. 93, § 3, emerg. eff. April 1, 1968; Laws 1975, c. 109, § 5, emerg. eff. May 7, 1975; Laws 1982, c. 204, § 6; Laws 1997, c. 111, § 23, eff. July 1, 1997; Laws 2001, c. 55, § 2, eff. Nov. 1, 2001; Laws 2002, c. 67, § 5, eff. Nov. 1, 2002.

§6-306.  Repealed by Laws 1982, c. 204, § 17.

§6-306.1.  Acceptance of application for filing - Notice.

A.  Once the Commissioner is satisfied that the organizers have substantially complied with the requirements of Sections 304 and 305 of this title, the Commissioner shall accept the application for filing and shall notify the organizers of the acceptance.  Applicants shall have one opportunity to correct deficiencies.  Deficiencies that are not corrected adequately when the application is resubmitted may cause the application to be considered withdrawn or disapproved.

B.  Within ten (10) days after the Commissioner has accepted an application for filing, the applicant shall publish notice of the filing in a legal newspaper of general circulation in the city, town, or county in which the proposed bank or trust company is to be located.  The notice shall be published on the same day for two (2) consecutive weeks and shall contain a statement that an application has been submitted, the names of the organizers, the name and location of the proposed bank or trust company and the date on which the application was accepted for filing.

The applicant shall promptly furnish the Commissioner an affidavit evidencing such publication.

Added by Laws 1982, c. 204, § 7.  Amended by Laws 1983, c. 73, § 2, emerg. eff. April 29, 1983; Laws 1984, c. 133, § 4, eff. Oct. 1, 1984; Laws 1985, c. 168, § 4, emerg. eff. June 18, 1985; Laws 1993, c. 183, § 6, eff. July 1, 1993; Laws 1997, c. 111, § 24, eff. July 1, 1997; Laws 1999, c. 27, § 5, eff. July 1, 1999; Laws 2002, c. 67, § 6, eff. Nov. 1, 2002.

§6-306.2.  Certificate of authority or certificate to maintain a branch for failing bank or savings association.

In the event the Commissioner determines that a bank or savings association is in imminent danger of failing and the deposit liability of such bank or savings association is to be assumed by a state bank or state savings association being organized or establishing a branch for that purpose, the Commissioner, or in the case of a state bank upon approval of the Board at a meeting closed to the public, is empowered to grant authority to organize a state bank and issue a certificate of authority, or to grant authority to establish a branch and issue a certificate to maintain and operate a branch, without notice or hearing, and shall not be bound by the provisions, restrictions and requirements contained in Sections 301 through 306.1 of this title and Sections 307.1 through 313 of this title.  The Commissioner is further empowered in such event to grant authority to organize a state savings association and issue a certificate of authority, or to grant authority to establish a branch and issue a certificate to maintain and operate a branch, without notice or hearing and without action of the Board.

Added by Laws 1993, c. 183, § 7, eff. July 1, 1993.  Amended by Laws 1997, c. 111, § 25, eff. July 1, 1997.

§6-307.  Repealed by Laws 1982, c. 204, § 17.

§6-307.1.  Objectives of Commissioner and Banking Board - Comments or objections.

A.  Objectives.  The primary objectives of the Commissioner and the Board shall be to maintain a sound banking system, to encourage a competitive banking environment and to provide convenience to the public.

B.  Comments or objections.  Within twenty-one (21) days after the first notice by publication as described in Section 306.1 of this title, any interested person may submit to the Commissioner written comments or objections to organization of the proposed bank, or a request for an opportunity to be heard by the Commissioner at a hearing held prior to consideration by the Board of the application for authority to organize.  Any request for opportunity to be heard shall set forth reasons justifying the time and expense entailed by such hearing before the Commissioner.  In the sole discretion of the Commissioner, the Commissioner may decide to permit such a hearing or may refuse the request for hearing.  If the Commissioner refuses the request for hearing, the interested person may be heard at the hearing held by the Board to consider the application.  In the absence of a request, the Commissioner may order a hearing to be held before the Commissioner if the Commissioner determines that it is in the public interest.

Added by Laws 1982, c. 204, § 8.  Amended by Laws 1997, c. 111, § 26, eff. July 1, 1997; Laws 2002, c. 67, § 7, eff. Nov. 1, 2002.

§6-308.  Hearing before Commissioner.

A.  Notice.  When a hearing is permitted before the Commissioner, the Commissioner shall notify interested persons of the date, time and place at which an opportunity to be heard shall be afforded.  Interested persons shall include the applicant, the persons requesting a hearing and other persons who have submitted written comments and objections to the Commissioner.

B.  Participation in the hearing.  Within ten (10) days after the date of notice of hearing, each person desiring to be heard shall notify the Commissioner of such person's intention to participate in the hearing.  At least five (5) days prior to the hearing, each participant shall submit to the Commissioner and the applicant a list of witnesses and copies of each exhibit to be offered as the Commissioner may require.  Any participant who fails to comply with these deadlines shall be prohibited from participation in the hearing.

C.  Presiding officer.  The presiding officer at the hearing shall be the Commissioner or the designee of the Commissioner.  The presiding officer shall have the authority to appoint a panel to assist the presiding officer.

D.  Order of presentation.

1.  Opening statements.  The applicant and each other participant shall make an opening statement.  The length of such statements shall be within the discretion of the presiding officer.

2.  Applicant's presentation.  Following the opening statements, the applicant shall present any data and materials, oral or documentary of the applicant.

3.  Other presentations.  Following the applicant's presentation, other interested persons may present their views with respect to the application under consideration.

4.  Summary statements.  After all the above presentations have been concluded, the participants may make short and concise summary statements reviewing their positions.

E.  Witnesses.  The obtaining of witnesses is the responsibility of the participants.  All witnesses will be present of their own volition, but any person appearing as a witness may be subject to questioning by any participant, by the presiding officer or by any member of the panel.  The refusal of a witness to answer questions may be considered by the presiding officer in determining the weight to be accorded the testimony of that witness.  Witnesses shall not be sworn.

F.  Evidence.  The presiding officer shall have the authority to exclude witnesses, evidence, data or materials which the presiding officer deems to be improper, irrelevant, or duplicitous.  Formal rules of evidence shall not be applicable to these hearings. Documentary material must be of a size consistent with ease of handling, transportation and filing, and must be provided for each participant by the party presenting such evidence.  While large exhibits may be used during the hearing, copies of such exhibits must be provided by the party in reduced size for submission as evidence.  Ten copies of all such documentary evidence shall be furnished to the Commissioner.

G.  Procedural questions.  The presiding officer or any designated member of the assisting panel shall determine all procedural questions.  The Commissioner and the presiding officer shall each have the authority to limit the number of witnesses to be called by each participant and to impose such time limitations as they shall deem reasonable.

H.  Transcript.  If the proceedings of the hearing are recorded by a court reporter, a transcript of the hearing shall be made.  The party requesting the hearing may arrange for a court reporter to be present to record the proceedings.  All expenses of the reporter, including the furnishing of two copies of the transcript to the Commissioner, shall be borne by the person or persons requesting the opportunity to be heard.  In the event the Commissioner orders a hearing when no request is submitted, expenses shall be borne by the applicant.

I.  The record.  The record of these proceedings shall include the charter application file described in Section 309 of this title, all documentary evidence presented at the hearing and any transcript.

Added by Laws 1982, c. 204, § 9.  Amended by Laws 1997, c. 111, § 27, eff. July 1, 1997; Laws 2002, c. 67, § 8, eff. Nov. 1, 2002; Laws 2005, c. 48, § 8, eff. Nov. 1, 2005.

§6-309.  Public charter application file - Contents - Availability - Findings and conclusions - Objections.

A.  Contents.  The charter application file shall consist of the application with supporting data and supplementary information, with the exception of personal financial records of individual applicants and other material deemed by the Commissioner to be confidential.  In addition, the charter application file shall contain all data and information submitted by interested persons in opposition to such application.

B.  Availability of charter application file.  Except for personal financial records of individual applicants and other material deemed by the Commissioner to be confidential, the charter application file shall be available for inspection in the office of the Banking Department upon written request from any person.  No documents in the charter application file may be removed from the office of the Banking Department.  Photocopies may be made upon request.  The charge for such copies shall be determined pursuant to Section 208 of this title.

C.  Findings and conclusions.  The presiding officer of a hearing permitted under Section 308 of this title shall issue findings of fact and conclusions of law within thirty (30) days after the hearing or additional time as prescribed by the presiding officer based on the material contained in the record and shall mail a copy of the findings and conclusions to each participant.  The presiding officer, at the discretion of the presiding officer, may give consideration to the following in arriving at the findings, conclusions and recommendation of the presiding officer:

1.  The character, financial responsibility and business experience of the organizers and proposed directors;

2.  The adequacy of the existing banking facilities in the proposed market;

3.  The economic and competitive conditions in the proposed market;

4.  The likelihood of successful operation of the proposed institution;

5.  The adequacy of initial capital, proposed earnings and deposit prospects of the proposed institution; and

6.  Negative impact on banks serving all or part of proposed market.

D.  Objections; Board hearing.  Written objections to the presiding officer's findings and conclusions, or procedural objections, if any, shall be submitted to the Commissioner by participants within fourteen (14) days after the issuance of the presiding officer's findings and conclusions.  The Commissioner shall schedule a date for consideration of the presiding officer's findings of fact and conclusions of law and recommendations to the Board and for presentation of oral arguments by participants in support of or in opposition to the written objections previously submitted.

The Commissioner shall promptly notify all participants of the date scheduled for hearing before the Board.

Added by Laws 1982, c. 204, § 10.  Amended by Laws 1983, c. 73, § 3, emerg. eff. April 29, 1983; Laws 1997, c. 111, § 28, eff. July 1, 1997; Laws 2002, c. 67, § 9, eff. Nov. 1, 2002; Laws 2005, c. 48, § 9, eff. Nov. 1, 2005.

§6-310.  Board hearing on application - Condition - Approval - Notice.

A.  Board hearing.  The Board shall consider all applications for authority to organize a state bank or trust company.  If the Commissioner has granted an earlier hearing on the application, the Board shall review the transcript of the proceedings, if any, including the findings of fact and conclusions of law of the presiding officer.  The Board may hear oral argument in support of and in opposition to the written objections, if any, and shall adopt, reject or remand the findings, conclusions and recommendation of the presiding officer.  The Board shall adopt the presiding officer's findings, conclusions and recommendation unless it finds the presiding officer's findings, conclusions and recommendation are not supported by the record.  Remand may be for the sole purpose of the presiding officer taking additional evidence from the participants.  Any such remand shall specifically identify the scope and nature of additional evidence sought by the Board.  Proceedings on remand shall be conducted within the time limits set by the Board in the manner as prescribed by the presiding officer.

The Board may adopt, reject or modify any finding of fact not supported by the record.  The Board may adopt or reject any conclusion of law.  The Board may enter such additional findings of fact that it deems necessary or appropriate and which is supported by the record.

In the absence of a hearing granted before the Commissioner, the Board may adopt its own findings of fact and conclusions of law with respect to the approval or disapproval of the application.  If the applicant or any interested party desires to obtain a transcript of the proceedings before the Board, such person shall notify the Commissioner in writing within ten (10) days of the Board's hearing and must arrange for a court reporter to be present at the hearing.  All expenses of the reporter, including the furnishing of two copies of the transcript to the Commissioner, shall be borne by the person or persons arranging for the reporter.  In the event the Board requests a reporter to be present, expenses shall be borne by the applicant.

B.  Condition.  Approval of an application for authority to organize a state bank shall be contingent upon the proposed bank making a bona fide application for Federal Deposit Insurance or for membership in the Federal Reserve System.

C.  Approval of an application.  When approving or disapproving an application for authority to organize a state bank or trust company, the Board may accept or reject any findings of fact or conclusions of law reached in an earlier hearing before the Commissioner, or may approve or disapprove the application based on its own findings of fact and conclusions of law.  The Board must provide written findings of fact and conclusions of law only when required by the provisions of the Oklahoma Administrative Procedures Act.

D.  Notice.  Within ten (10) days after approval or disapproval of the application by the Board, the Commissioner shall provide notice to all interested persons.

Added by Laws 1982, c. 204, § 11.  Amended by Laws 1983, c. 73, § 4, emerg. eff. April 29, 1983; Laws 1997, c. 111, § 29, eff. July 1, 1997; Laws 2002, c. 67, § 10, eff. Nov. 1, 2002; Laws 2005, c. 48, § 10, eff. Nov. 1, 2005.

§6-311.  Appeal of Board's decision.

The decision of the Board may be appealed to the Oklahoma Supreme Court by any party directly affected and showing aggrievement resulting from the Board's decision.  An appeal shall be commenced and conducted in accordance with the provisions of Section 207 of this title.

Added by Laws 1982, c. 204, § 12.  Amended by Laws 1997, c. 111, § 30, eff. July 1, 1997.

§6-311.1.  Existing certificate of incorporation for which no certificate of authority is outstanding.

In the case of an existing certificate of incorporation for which no certificate of authority is currently outstanding, a holder of such certificate of incorporation shall follow the procedure and obtain the approvals as set forth in Sections 312 and 313 of this title.

Added by Laws 1997, c. 111, § 31, eff. July 1, 1997.  Amended by Laws 2002, c. 67, § 11, eff. Nov. 1, 2002.

§6-312.  Issuance of certificate of incorporation - Shareholders meeting - Filing of verified application for certificate - Contents.

Within ninety (90) days after approval by the Board of an application for authority to organize or any additional period allowed by the Commissioner:

1.  The proposed certificate of incorporation submitted to the Commissioner with the application for authority to organize shall be signed under oath by each of the organizers and submitted in duplicate to the Commissioner.  A copy thereof, duly approved by the Commissioner, shall be filed with the Secretary of State by the applicant.  The Secretary of State shall issue a certificate in the form provided by law for other corporations and the existence of such bank or trust company shall date from the issuance of the certificate of the Secretary of State; provided, it shall be a criminal offense against this Code for a state bank or trust company to perform any act other than to perfect its organization, obtain and equip a place of business and otherwise prepare to do business before receiving a certificate of authority to operate issued to it by the Commissioner;

2.  After the certificate of incorporation is received from the Secretary of State, a meeting of the shareholders shall be held to elect directors and adopt the bylaws.  The bylaws adopted may be amended by majority vote of the outstanding voting shares and the bylaws may provide for amendment by the board of directors of any provision other than those relating to the duties, term of office, remuneration, reimbursement or indemnification of a director, and no share shall be issued until the bank's capital has been paid in full; and

3.  After the first meeting of the shareholders and the board of directors, the president, secretary or cashier shall file with the Commissioner a verified application for certificate of authority.

The application shall contain:

a. a statement as to the amount of capital which the bank has collected from subscribers to the bank's stock,

b. the name, address and business and professional affiliations of each director and executive officer,

c. evidence of the character, financial responsibility and ability of the managing officer,

d. the name and address of each shareholder and the number of shares held by each,

e. the address at which the bank or trust company will operate,

f. a statement that all of the bylaws adopted were attached as an exhibit to the application for authority to organize,

g. if a bank, a statement that an application for Federal Deposit Insurance or for membership in the Federal Reserve System has been approved, and

h. such other information as the Commissioner may require to enable the Commissioner to determine whether a certificate of authority should be issued.

Added by Laws 1982, c. 204, § 13.  Amended by Laws 1983, c. 73, § 5, emerg. eff. April 29, 1983; Laws 1997, c. 111, § 32, eff. July 1, 1997; Laws 2002, c. 67, § 12, eff. Nov. 1, 2002.

§6-313.  Return of defective application or documents - Approval or denial of application - Issuance of certificate of authority - Revocation of powers and cancellation of certificate of incorporation.

A.  If the application for a certificate of authority or any accompanying documents do not comply with the requirements of this Code, the Commissioner shall, within twenty (20) days after the receipt thereof, return them to the applicant, calling attention to the defect or defects therein.  If the application and accompanying documents are not so returned within such twenty-day period they shall be deemed to have been accepted for filing by the Commissioner.

B.  The Commissioner shall approve or deny the application for a certificate of authority within sixty (60) days after such application has been accepted.  The Commissioner shall approve the application if:

1.  The Board shall have approved the managing officer;

2.  The capital in the amounts set forth in the application has been fully paid;

3.  Bylaws attached to the application have been adopted;

4.  Any conditions imposed by the Board or the Commissioner in approving the application for authority to organize have been fulfilled; and

5.  The requirements of this Code have been satisfied; provided, the Commissioner with the consent of the Board may deny the application for a certificate of authority if the bank's application for Federal Deposit Insurance or for membership in the Federal Reserve System has not been approved.

C.  If the Commissioner approves such application, the Commissioner shall within twenty (20) days of such action issue a certificate of authority and shall provide the same to the corporation.  If the Commissioner denies the application the Commissioner shall, within twenty (20) days of such action, mail a notice of the denial to the corporation, stating therein the reason or reasons for the denial.

D.  If the requirements of Section 312 of this title have not been met within the time therein provided, or if the application for certificate of authority has been denied by the Commissioner, or if no certificate of authority exists for a period of six (6) months after the date of the Board's approval of the application for authority to organize for any bank or trust company, or if the bank or trust company shall fail to commence business within six (6) months after the issuance by the Commissioner of the certificate of authority, or any additional period allowed by the Commissioner, the Commissioner shall cancel the certificate of authority, revoke all banking and trust powers and recommend to the Secretary of State cancellation of the certificate of incorporation.  Upon receipt of such recommendation, the Secretary of State shall cancel the certificate of incorporation and the bank or trust company shall be liquidated in accordance with the order of the Commissioner.  If an improper expenditure has been made, the Commissioner may order the persons who were organizers or directors at the time to restore the same by equal contributions.

Added by Laws 1982, c. 204, § 14.  Amended by Laws 1995, c. 36, § 9, eff. July 1, 1995; Laws 1997, c. 111, § 33, eff. July 1, 1997; Laws 2002, c. 67, § 13, eff. Nov. 1, 2002.

§6-401.  Organization of new bank or trust company.

A bank or trust company may be organized to exercise the powers provided in the Banking Code and such general corporate powers as are appropriate to its purpose.

Added by Laws 1965, c. 161, § 401.  Amended by Laws 1997, c. 111, § 34, eff. July 1, 1997.

§6-402.  Powers of banks and trust companies.

Any bank or trust company now or hereafter organized under the laws of this state shall, without specific mention thereof in its certificate of incorporation, have all the powers conferred by the Oklahoma Banking Code and the following additional corporate powers:

1.  To continue perpetually as a corporation;

2.  To make contracts;

3.  To sue and be sued, complain and defend, in its corporate name;

4.  To sell any asset in the ordinary course of business;

5.  To have a corporate seal, which may be altered at pleasure, and to use the same by causing it or a facsimile thereof to be impressed or affixed, or in any manner reproduced;

6.  To make, alter, amend, and repeal bylaws, not inconsistent with its certificate of incorporation or with law, for the administration and regulation of the affairs of the corporation;

7.  To elect, appoint or remove officers and agents of the corporation and to define their duties and fix their compensation;

8.  To adopt and operate reasonable bonus, profit-sharing and pension plans for officers and employees;

9.  To make contributions to or for the use or benefit of the following:

a. the United States, any state, territory, or political subdivision thereof, the District of Columbia or any possession of the United States, for exclusively public purposes,

b. a corporation, foundation, trust, community chest, or other organization created or organized in the United States, or in any state or territory, or of the District of Columbia, or of any possession of the United States, and organized and operated exclusively for religious, charitable, scientific, veteran rehabilitation service, civic enterprise, literary or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation, or

c. other lawful expenditures, contributions and donations; to the extent authorized, approved, or ratified by action of the board of directors of the corporation, except as otherwise specifically provided or limited by its certificate of incorporation, its bylaws, or by resolution duly adopted by its stockholders;

10.  To exercise such incidental powers as may be necessary or desirable to carry on the banking business including, but not limited to, powers as may now or hereafter be conferred upon national banks by the laws of the United States and the regulations and policies of the United States Comptroller of the Currency, unless otherwise prohibited or limited by the State Banking Commissioner or the State Banking Board.  Upon approval of the Commissioner, and subject to all applicable federal and state laws, the operating subsidiaries or financial subsidiaries of a bank may exercise any power and engage in any activity that is permitted for an operating subsidiary or financial subsidiary of a national bank pursuant to laws of the United States and the regulations and policies of the United States Comptroller of the Currency, or the Board of Governors of the Federal Reserve System unless otherwise prohibited or limited by the Commissioner or the Board;

11.  To exercise by its directors, duly authorized officers or agents, subject to law, all such powers as shall be necessary to carry on the banking business;

12.  Without specific mention in its charter, to act as escrow agent;

13.  To purchase for its own account investment securities under such limitations and restrictions as the Commissioner may prescribe by policy statement pursuant to subsection F of Section 204 of this title;

14.  To lease, hold, purchase and convey any and all real estate in the manner provided in this Code and not otherwise;

15.  To act as fiscal or transfer agent, executor, administrator, guardian of estates, assignee, receiver, depository and trustee, provided such bank or trust company has complied with the laws of this state relating to the organization and regulation of trust companies;

16.  To issue and sell securities as the Commissioner may prescribe by policy statement pursuant to subsection F of Section 204 of this title;

17.  To invest in tangible personal property, including, without limitation, vehicles, manufactured homes, machinery, equipment, or furniture, for lease financing transactions on a net-lease basis, subject to rule or order of the Commissioner limiting the amount the bank may invest in such property;

18.  To make investments designed primarily to promote the public welfare, including the welfare of low- and moderate-income communities or families, such as by providing housing, services, or jobs.  A state bank may make such investments directly or by purchasing interests in an entity primarily engaged in making such investments.  A state bank shall not make any such investment if the investment would expose the bank to unlimited liability.  The aggregate investment of a state bank under this subsection shall not exceed ten percent (10%) of the capital of the bank; and

19.  Upon approval by the Commissioner, to underwrite issues of securities or stock through a subsidiary.

Added by Laws 1965, c. 161, § 402.  Amended by Laws 1987, c. 135, § 2, emerg. eff. June 3, 1987; Laws 1988, c. 166, § 4, emerg. eff. May 24, 1988; Laws 1991, c. 128, § 2, emerg. eff. April 29, 1991; Laws 1994, c. 157, § 5, emerg. eff. May 6, 1994; Laws 1997, c. 111, § 35, eff. July 1, 1997; Laws 1999, c. 27, § 6, eff. July 1, 1999; Laws 2000, c. 205, § 13, emerg. eff. May 17, 2000.

§6-402.1.  Chartering of banker's bank.

A banker's bank may be chartered pursuant to Sections 301 through 313 of Title 6 of the Oklahoma Statutes and shall have the powers set forth in Section 402 of Title 6 of the Oklahoma Statutes, subject to the following limitations and restrictions:

1.  The stock of the bank shall be owned exclusively by other banks, or if the stock of such bank is owned by a holding company, then the stock of the holding company is owned exclusively by other banks;

2.  The bank or the bank holding company owning such bank, including all subsidiaries, shall engage primarily in providing service to or for other depository institutions or their holding companies, and the directors, officers, or employees of such institutions;

3.  The bank shall have federal deposit insurance by the Federal Deposit Insurance Corporation; and

4.  The bank shall provide correspondent banking services at the request of other depository institutions, their subsidiaries or their holding companies and subsidiaries of such holding companies.

Added by Laws 1997, c. 111, § 36, eff. July 1, 1997.

§6-403.  Repealed by Laws 1998, c. 70, § 2, emerg. eff. April 8, 1998.

§6-403.1.  Membership in Federal Reserve System.

A.  Any bank incorporated under the laws of this state may subscribe to the capital stock and become a member of the Federal Reserve System.

B.  Any bank incorporated under the laws of this state which becomes a member of the Federal Reserve System is by this Code vested with all powers conferred upon member banks of the Federal Reserve System by the terms of the Federal Reserve Act as fully and completely as if such powers were specifically enumerated and described in this Code.  All such powers shall be exercised subject to all restrictions and limitations imposed by the Federal Reserve Act, or by regulations of the Federal Reserve Board made pursuant thereto.

C.  Compliance on the part of any such bank with the reserve requirements of the Federal Reserve Act is full compliance with those provisions of the laws of this state which require banks to maintain cash balances in their vaults or with other banks, and no such bank shall be required to carry or maintain reserve other than such as is required under the terms of the Federal Reserve Act.

D.  Any such bank shall continue to be subject to the supervision and examination required by the laws of this state, except that the Board of Governors of the Federal Reserve System has the right, if it deems necessary, to make examinations.  The authorities of this state having supervision over such bank may disclose to the Board of Governors of the Federal Reserve System, or to examiners duly appointed by it, all information in reference to the affairs of any bank which has become or desires to become a member of the Federal Reserve System.

E.  The provisions of this section shall be deemed to apply to any bank electing to become a member of the Federal Reserve System prior to the effective date of this act.

Added by Laws 1998, c. 70, § 1, emerg. eff. April 8, 1998.

§6404.  Federal Deposit Insurance Corporation Act - Acts permitted for compliance therewith.

Every bank may do and perform any act and thing necessary or required under the terms of the Federal Deposit Insurance Corporation Act, and any amendments thereto or any act substituted therefor, to secure the benefits of the deposit insurance and other advantages provided by such act, and any amendments thereto or any act substituted therefor applicable to state banks and trust companies.

Added by Laws 1965, c. 161, § 404.

§6-405.  Increase or decrease of capital stock - Procedure - Reduction of capital stock - Surrender of certificate.

A.  Increase or decrease of capital stock; procedure.  Any bank or trust company authorized to conduct a banking business under the laws of the State of Oklahoma may at any time increase or reduce its capital stock, after such change has been approved by the Commissioner and by a majority vote of the outstanding voting stock.

1.  After the increase or decrease of capital stock has been authorized at a regular shareholders' meeting or a special shareholders' meeting called for that purpose, the president or secretary of the bank or trust company shall prepare a certificate in the form prescribed by the Commissioner containing a copy of the resolution, as passed by a majority vote of the outstanding voting stock, authorizing the increase or decrease of capital stock.  Such certificate shall be verified by oath of the president or secretary of the corporation and forthwith transmitted to the Commissioner.

2.  Upon receipt of such certificate, the Commissioner may, in the discretion of the Commissioner, authorize the increase or decrease of the capital stock of the corporation.  The Commissioner, after such increase or decrease has been authorized and approved, shall thereupon issue a certificate showing the amount to which the capital stock has been increased or decreased by authority of the resolution, as certified by the Commissioner.

3.  No bank or trust company shall issue any certificate of stock under any increase of capital until the whole amount of such increase has been fully paid either in cash or by transfer from undivided profits.

B.  Reduction of capital stock; surrender of certificate.  Whenever the capital stock of any bank or trust company is reduced, every shareholder, owner or holder of any stock certificate shall surrender the same for cancellation and shall be entitled to receive a new certificate for that portion of the stock remaining in force after the reduction has been made.  Any stock certificate which is not surrendered for cancellation and reissue, under any decrease of capital stock, shall be null and void as to the amount represented by the decrease.  No dividends shall be paid to any shareholder until the old certificate has been surrendered and canceled.

Added by Laws 1965, c. 161, § 405.  Amended by Laws 1982, c. 223, § 6; Laws 1983, c. 73, § 6, emerg. eff. April 29, 1983; Laws 1997, c. 111, § 38, eff. July 1, 1997; Laws 2005, c. 48, § 11, eff. Nov. 1, 2005.

§6-405.1.  Authorized but unissued stock.

Any bank or trust company, with the written approval of the Commissioner and by majority vote of the outstanding voting stock, may by proper amendment to its certificate of incorporation authorize an increase in the common stock of the bank in the category of authorized but unissued stock.  Such authorized but unissued stock may be issued from time to time to employees of the bank pursuant to a stock option or stock purchase plan adopted in accordance with the provisions of Section 40 of this act or in exchange for convertible preferred stock or convertible capital debentures in accordance with the terms and provisions of such securities.  Authorized but unissued stock may also be issued from time to time for such other purposes and considerations as may be approved by the board of directors of the bank and by the written approval of the Commissioner.

Added by Laws 1997, c. 111, § 39, eff. July 1, 1997.  Amended by Laws 1997, c. 374, § 2, eff. July 1, 1997.

§6-405.2.  Employee stock option and stock purchase plans.

A.  Scope and application.  Any bank or trust company may grant options to purchase, sell or enter into agreements to sell shares of its capital stock to its employees, for a consideration of not less than one hundred percent (100%) of the fair market value of the shares on the date the option is granted, or, if pursuant to a stock purchase plan, one hundred percent (100%) of the fair market value on the date the purchase price is fixed, pursuant to the terms of an employee stock option plan or employee stock purchase plan which has been adopted by the board of directors of the bank and approved by the holders of at least a majority of the outstanding shares of the bank entitled to vote and by the Commissioner.  Stock options issued hereunder shall not extend beyond a period of ten (10) years from date of issuance and shall otherwise qualify as stock options under the provisions of the Internal Revenue Code of 1954, as it may be amended from time to time.

B.  Source of shares.  Shares issued to employees pursuant to this section may be authorized but unissued stock which has been authorized by stockholders in accordance with the procedures outlined in Section 39 of this act.

Added by Laws 1997, c. 111, § 40, eff. July 1, 1997.  Amended by Laws 1997, c. 374, § 3, eff. July 1, 1997.

§6-406.  Amendments - Change of name - Change in location - Change in number and par value of shares - Bank's abandonment of trust powers - Right of dissent.

A.  Change of name.  A bank or trust company, by majority vote of the outstanding voting stock, may upon written notice to and may after obtaining approval by the Commissioner change its corporate name by appropriate amendment of its certificate of incorporation.

B.  Change in location.  1.  An application to change a bank or trust company's main office location must be authorized by majority vote of the outstanding voting stock.  The application shall be submitted upon a form provided by the Commissioner, and shall contain a copy of the resolution adopted by the stockholders at the stockholders' meeting authorizing the proposed change in location, and shall be verified by the president or secretary of the corporation.  An application fee in an amount provided by Board rule shall accompany the application.

2.  If the applicant bank's deposits are insured by the Federal Deposit Insurance Corporation, the Commissioner may condition the approval upon the approval of the Federal Deposit Insurance Corporation.

3.  The Commissioner may, in the discretion of the Commissioner, approve the application and authorize amendment of the certificate of incorporation.

C.  Change in number and par value of shares.  Upon application of a bank or trust company authorized by a majority vote of the outstanding voting stock to amend its certificate of incorporation by changing the number or par value of shares, the Commissioner shall approve the application and authorize amendment unless the change will inequitably affect the interest of any stockholders and the bank or trust company does not have sufficient surplus and undivided profits to pay dissenting stockholders the fair value of their shares and have remaining adequate capital as determined by the Commissioner.

D.  Bank's abandonment of trust powers.  Upon application approved by majority vote of the outstanding voting stock authorizing the abandonment of its trust powers, and upon compliance with Section 1017 of this title, the Commissioner may, in the discretion of the Commissioner, approve the application and permit amendment of the applicant's certificate of incorporation deleting trust powers.

E.  Other amendments.  The Commissioner may, in the discretion of the Commissioner, permit amendments to the applicant's certificate of incorporation in addition to those specifically set forth in this section and in Section 405 of this title, if the Commissioner finds and determines the public and interested parties would be served by the approval of such amendments.

F.  Right of dissent.  Shareholders of banking corporations shall have the right of dissent to corporate action, in the same manner as provided by Section 1104 of this title with respect to the adoption of the following type of amendments to the applicant's certificate of incorporation:

1.  With respect to holders of a class of stock, a decrease in the par value per share of the outstanding shares of such class of stock, or a reverse stock split that decreases the aggregate par value of a shareholder's total shares of the affected class of stock;

2.  A change of the main office location to a different town or city;

3.  With respect to preferred shareholders, a conversion of preferred stock into common stock, other than in accordance with conversion features, if any, which were contained in the terms of the preferred stock when it was originally issued; and

4.  With respect to preferred shareholders, any other amendment which would modify preferred stock to reduce the dividend rate, to make cumulative dividends noncumulative, to reduce the redemption or liquidation price, to eliminate or adversely affect any conversion rights or to eliminate or diminish any voting rights related thereto.

The provisions of this subsection shall not apply to transactions which are subject to dissenters' rights as provided by Sections 1104 and 1109 of this title.  Shareholders of banking corporations shall also be entitled to appraisal rights granted with respect to any type of transaction pursuant to the provisions of the Oklahoma General Corporation Act, except for transactions subject to dissenters' rights as provided by the provisions of this section and Sections 1104 and 1109 of this title.

Added by Laws 1965, c. 161, § 406.  Amended by Laws 1967, c. 258, § 4, emerg. eff. May 8, 1967; Laws 1975, c. 109, § 8, emerg. eff. May 7, 1975; Laws 1982, c. 223, § 7; Laws 1983, c. 73, § 7, emerg. eff. April 29, 1983; Laws 1992, c. 295, § 1, eff. July 1, 1992; Laws 1994, c. 157, § 6, emerg. eff. May 6, 1994; Laws 1997, c. 111, § 41, eff. July 1, 1997; Laws 2001, c. 55, § 3, eff. Nov. 1, 2001.

§6-407.  Amendment - Trust powers.

Any bank heretofore organized not authorized by its certificate of incorporation to exercise trust powers may file an application with the State Banking Commissioner requesting such authority.

1.  The application must be approved by majority vote of the outstanding voting stock and the resolution so adopted must be duly verified by the president or cashier of the bank.

2.  In passing upon the application, the Commissioner will give consideration to the following matters and to any other facts and circumstances the Commissioner deems proper:

a. whether the bank has sufficient capital to exercise the fiduciary powers applied for, which capital shall be no less than Two Million Dollars ($2,000,000.00),

b. the proposed market for fiduciary services and the probable volume of such fiduciary business available to the bank,

c. the general condition of the bank, including the adequacy of its capital in relation to the character and condition of its assets and to its deposit liabilities and other corporate responsibilities, including the exercise of fiduciary powers,

d. the general character and ability of the management of the bank,

e. the nature of the supervision to be given to the fiduciary activities, including the qualifications, experience and character of the proposed officer or officers of the trust department, and

f. whether the bank has available legal counsel to advise and pass upon fiduciary matters whenever necessary.

3.  The qualifying bank may, by appropriate amendment to its certificate of incorporation, change its name by adding thereto, "& Trust Company" or "and Trust Company".

4.  An application for authority to exercise trust powers shall be accompanied by a fee as set by rule of the Banking Board.

Added by Laws 1965, c. 161, § 407.  Amended by Laws 1975, c. 109, § 9, emerg. eff. May 7, 1975; Laws 1982, c. 223, § 8; Laws 1990, c. 173, § 3, emerg. eff. May 3, 1990; Laws 1997, c. 111, § 42, eff. July 1, 1997; Laws 2000, c. 205, § 14, emerg. eff. May 17, 2000.

§6-408.  Amendment of existing articles of incorporation with certificate of incorporation.

Each bank or trust company having articles of incorporation on file with the Secretary of State shall amend the articles with a certificate of incorporation as identified by Section 1005 of Title 18 of the Oklahoma Statutes using a form as prescribed by the Commissioner no later than November 1, 1997.

Added by Laws 1965, c. 161, § 408.  Amended by Laws 1997, c. 111, § 43, eff. July 1, 1997.

§6409.  Dividends.

A.  Withdrawal of capital - Dividends - Bad debts - Banks and trust companies.  Without the prior written approval of the Commissioner, no bank shall, during the time it shall continue its banking operations, withdraw, or permit to be withdrawn, either in the form of dividends or otherwise, any portion of its capital or surplus.  If losses have at any time been sustained by any such bank, equal to or exceeding its undivided profits then on hand, no dividend shall be made, and no dividend shall ever be made by any bank, while it continues its banking operations, to an amount greater than its net profits then on hand, deducting therefrom its losses and bad debts.  All debts due to any bank, on which interest is past due and unpaid for a period of six (6) months, unless the same are well secured and in process of collection, shall be considered bad debts within the meaning of this section.

No trust company shall declare or pay any dividend to an amount greater than its net undivided profits then on hand, deducting therefrom:

1.  All losses;

2.  All debts, unless the same are well secured, on which interest for a period of one (1) year is past due and unpaid and debts upon which final judgment has been recovered but has been for more than one (1) year unsatisfied and on which interest for a period of one (1) year is unpaid, unless the same are well secured;

3.  All assets or depreciation which the commissioner or a duly appointed examiner may have required to be charged off; and

4.  All expenses, interest and taxes accrued or due from the trust company.

After providing for the deductions set forth, the board of directors of a trust company may, at any regular meeting, declare a dividend out of so much of the net undivided profits of the trust company as they judge expedient.  Interest unpaid, although due or accrued, shall not be included in the calculation of net undivided profits.

B.  Dividends - When payable - Restrictions.

1.  The directors of any bank or trust company may, quarterly, semiannually or annually, declare a dividend of so much of the net profits of the corporation as they shall judge expedient, except that, until the surplus fund of a bank shall equal its common capital, no cash dividends shall be declared unless there has been carried to the surplus fund not less than one-tenth (1/10) part of the bank's net profits of the preceding half year in the case of quarterly or semiannual dividends, or not less than one-tenth (1/10) part of its net profits of the preceding two consecutive half-year periods in the case of annual dividends:  Provided that, for the purposes of this section, any amounts paid into a fund for retirement of any preferred stock of any such bank out of its net earnings for such period or periods shall be deemed to be additions to its surplus fund if, upon the retirement of such preferred stock, the amounts so paid into such retirement fund may then properly be carried to surplus.  In any such case the bank shall be obligated to transfer to surplus the amounts so paid into such retirement fund on account of the preferred stock as such stock is retired.

2.  The approval of the Commissioner shall be required if the total of all dividends declared by a bank in any calendar year shall exceed the total of its net profits of that year combined with its retained net profits of the preceding two (2) years, less any required transfers to surplus or a fund for the retirement of any preferred stock.

3.  For the purpose of paragraph 2 of this subsection, the term "net profits" shall mean the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, accrued dividends on preferred stock, if any, and all federal and state taxes.

Added by Laws 1965, c. 161, § 409.  Amended by Laws 1971, c. 352, § 7; Laws 1997, c. 111, § 44, eff. July 1, 1997.

§6-410.  Capital debentures - Rediscounting notes to Federal Reserve.

A.  Borrowing - Capital debentures.  A bank may borrow money and issue evidence of indebtedness and may issue convertible or nonconvertible capital notes or debentures subject to such terms, conditions or limitations as may be prescribed by the Board by order, rule or regulation.  Capital notes or debentures which are by their terms expressly subordinated to the prior payment in full of all deposit liabilities of the bank shall be considered as part of the unimpaired capital funds of the bank for the purpose of the computation of the bank's loan and investment limit.

B.  Rediscounting notes to Federal Reserve.  Any bank may rediscount with and sell to a Federal Reserve Bank any notes, drafts, bills of exchange, acceptances and other securities, with no restrictions, and as fully and to the same extent as this privilege is given to national bank members under the terms of the Federal Reserve Act, or by regulations of the Federal Reserve Board made pursuant thereto.

Added by Laws 1965, c. 161, § 410.  Amended by Laws 1977, c. 208, § 5, emerg. eff. June 14, 1977; Laws 1983, c. 73, § 8, emerg. eff. April 29, 1983; Laws 1997, c. 111, § 45, eff. July 1, 1997.

§6-411.  Pledge of assets - Banks.

A.  A bank may pledge its assets to:

1.  Enable it to act as agent for the sale of obligations of the United States;

2.  Secure borrowed funds;

3.  Secure deposits when the depositor is required to obtain such security by the laws of the United States, by the terms of any interstate compact, by the laws of any state or by order of a court of competent jurisdiction;

4.  Secure the uninsured portion of deposits made by a governmental agency of the State of Oklahoma, any public trust having the State of Oklahoma as a beneficiary, rural water district, nonprofit rural water corporation or master conservancy districts formed pursuant to the Conservancy Act of Oklahoma, so long as the pledge is made with the same type of collateral and in the same manner and form as pledges made to secure deposits by the State Treasurer;

5.  Anyone as permitted by national banks; or

6.  Otherwise comply with the provisions of this Code.

B.  In the event the bank pledges assets pursuant to subsection A of this section, the bank shall maintain in its files documentation showing the legal authority or basis for such pledging.

C.  With respect to the pledge of assets for deposits identified in subsections A and B of this section, any such pledge shall only apply to the portion not insured by the Federal Deposit Insurance Corporation.

Added by Laws 1965, c. 161, § 411.  Amended by Laws 1992, c. 157, § 1, emerg. eff. May 5, 1992; Laws 1993, c. 38, § 1, eff. Sept. 1, 1993; Laws 1997, c. 111, § 46, eff. July 1, 1997; Laws 2000, c. 59, § 1, emerg. eff. April 14, 2000.

§6412.  Signature guaranty.

(1) A bank may become guarantor of the genuineness of a signature.

(2) A bank guaranteeing the signature of a person on any document warrants to any person relying on such guaranty only that:

(a) the signature is that of the person signing; and

(b) the signer is the holder, or the signer has purported authority to sign in the name of the holder; provided that if the holder purports to act as a fiduciary either as "fiduciary" as defined in this Code or his name is signed by a person purporting to act on the holder's behalf as a fiduciary, the bank warrants that such holder or such person so signing as such fiduciary is in fact the fiduciary he purports to be and warrants that the bank has no actual knowledge that such fiduciary is committing a breach of his obligation as such fiduciary in signing such document and that it has no knowledge of such facts that its action in guaranteeing the signature amounts to bad faith; and

(c) the signer has legal capacity to sign.

(3) A bank may disclaim in its guaranty all or any part of the obligations set forth in subsection (2)(b) of this section.

Added by Laws 1965, c. 161, § 412.

§6-413.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-414.  Acquisition of real estate - Term held - Equipment, furniture and fixtures - Leases of real estate and equipment - Investment and loans to corporations holding premises - Conveyance of real estate.

A.  1.  A bank or trust company may purchase and hold real estate, equipment, furniture and fixtures necessary for the convenient transaction of its business, the cost of which shall not exceed its capital.  This limitation may be exceeded upon written approval of the State Banking Commissioner.

2.  With prior approval of the Commissioner, a bank or trust company may purchase and hold fixtures, facilities and real estate, including but not limited to storage facilities, facilities for civic or public use or facilities for the benefit of employees of the bank, bank customers or the community.  No banking business of any type shall be engaged in or conducted at such facilities.

3.  A bank or trust company may lease out to such tenants as it deems appropriate any portion of its banking house or premises not utilized in the conduct of its banking operations.

4.  Upon prior written approval of the Commissioner, a bank or trust company may purchase real estate at a location where the bank or trust company could lawfully establish an office.

5.  A state bank may purchase or construct a municipal building, such as a school building, or other similar public facility and, as holder of legal title, lease the same to a municipality or other public authority having resources sufficient to make payment of all rentals as they become due.  The lease agreement shall provide that upon its expiration the lessee will become owner of the building or facility.

6.  Subject to prior approval by the Commissioner and such conditions and limitations as the Commissioner shall prescribe, which shall be consistent with any rules the State Banking Board may prescribe, a state bank may purchase real estate for the purpose of producing income, sale, or for development and improvement, including the erection of buildings thereon, for sale or rental purposes.

B.  1.  A bank or trust company may purchase and hold real estate conveyed to it in satisfaction of debts previously contracted in good faith in the course of business.

2.  All such real estate shall be accounted for individually at the lower of the recorded investment in the loan satisfied or its fair market value on the date of the transfer.

3.  The recorded investment in the loan satisfied is the unpaid balance of the loan, increased by accrued and uncollected interest, unamortized premium, and loan acquisition costs, if any, and decreased by previous direct write down, finance charges and unamortized discount, if any.

C.  Upon notification by the bank to the Commissioner that such conditions exist that require the expenditure of funds for the development and improvement of such real estate, and subject to such conditions and limitations as the Commissioner shall prescribe, the bank may expend its funds to enable such bank to recover its total investment.

D.  A bank or trust company may acquire and hold real estate such as it shall purchase at sale under judgment, decree or mortgage foreclosure, under securities held by it.

E.  1.  Without the written approval of the Commissioner, real estate acquired in the cases contemplated in subsections B and D of this section may be held for an initial holding period of no longer than five (5) years from the date of acquisition.  However, a bank may apply, during the first two (2) years in which the real estate is acquired by the bank, for approval by the Commissioner to retain such real estate for the purposes described in paragraph 6 of subsection A of this section.  In the case of approval by the Commissioner, the rules of this subsection shall not apply to such property.  In the absence of such application, or if the application is denied by the Commissioner, the rules of this subsection shall apply to the retention of the real estate by the bank.

2.  Following the expiration of the initial holding period, one additional extension period of up to five (5) years may be granted upon the written approval of the Commissioner.

3.  A bank or trust company must begin to write down the book value for each property held as other real estate owned a minimum of ten percent (10%) each year during the additional extension period. The bank or trust company shall then be required to write off the remaining balance of the other real-estate-owned property at the end of the additional extension period.

4.  Banks or trust companies shall be required to keep current appraisals on file to substantiate their other real-estate-owned property book values.  A full appraisal or a supplement which updates a full appraisal, not more than twelve (12) months old, shall be considered current for purposes of this paragraph.

5.  Unless a bank has applied for approval by the Commissioner during the first two (2) years after the real estate is acquired, to retain such real estate for the purposes described in paragraph 6 of subsection A of this section, a bank shall also continue efforts to dispose of the real estate at the earliest possible opportunity.

6.  At the conclusion of the additional extension period, real estate must be disposed of or, if approved by the Commissioner, must be transferred to a subsidiary company of the bank.

7.  For purposes of this section, ownership interests in oil, gas and other subsurface mineral rights other than mere leasehold interests shall be considered real estate.  However, notwithstanding the holding limitation of this section or any other provision contained herein, any bank or trust company which on October 15, 1982, held, directly or indirectly, any oil, gas and other subsurface mineral rights, other than mere leasehold interests, that since December 31, 1979, had not been valued on the books of such bank or trust company for more than a nominal amount, may continue to hold such subsurface rights or interest without limitation.

F.  Any bank or trust company organized under the laws of this state may invest its funds in the stocks, bonds, debentures or other such obligations of any corporation holding the premises of such bank or trust company, and may make loans to or upon the security of any such corporation, but the aggregate of all such investments and loans together with the investments provided for in subsection A of this section shall not exceed its capital.  This limitation may be exceeded upon the written approval of the Commissioner.

G.  Every conveyance of real estate and every lease thereof made by a bank or trust company shall have the name of such bank or trust company subscribed thereto, either by an attorney-in-fact, president, vice-president, chairperson or vice-chairperson of the board of directors of such corporation.

H.  Nothing in this section shall preclude or limit in any manner investments by a bank permitted under any other section of this Code.

Added by Laws 1965, c. 161, § 414.  Amended by Laws 1967, c. 84, § 1, emerg. eff. April 18, 1967; Laws 1967, c. 258, § 5, emerg. eff. May 8, 1967; Laws 1975, c. 109, § 10, emerg. eff. May 7, 1975; Laws 1984, c. 133, § 5, eff. Oct. 1, 1984; Laws 1986, c. 316, § 4, emerg. eff. June 24, 1986; Laws 1987, c. 135, § 3, emerg. eff. June 3, 1987; Laws 1990, c. 173, § 4, emerg. eff. May 3, 1990; Laws 1991, c. 128, § 3, emerg. eff. April 29, 1991; Laws 1992, c. 295, § 2, eff. July 1, 1992; Laws 1994, c. 238, § 1, eff. Sept. 1, 1994; Laws 1995, c. 36, § 10, eff. July 1, 1995; Laws 1997, c. 111, § 47, eff. July 1, 1997; Laws 2000, c. 205, § 15, emerg. eff. May 17, 2000; Laws 2003, c. 180, § 2, eff. Nov. 1, 2003; Laws 2005, c. 48, § 12, eff. Nov. 1, 2005.

§6-415.  Drive-in or walk-up facilities.

A.  1.  Any bank chartered pursuant to the laws of this state may maintain and operate outside attached facilities, and, subject to the approval of the Banking Board as evidenced by its certificate, detached facilities on real property owned or leased by the bank having one or more tellers' windows for drive-in or walk-up service or both.

2.  Any branch may maintain and operate outside attached facilities having one or more tellers' windows for drive-in or walk-up service or both on property owned or leased by the bank.

3.  For the purposes of this section the date of approval of a bank charter or the date of approval of a branch by the appropriate state or federal authority shall be the date of existence of such bank, branch, or facility.

B.  1.  No bank shall be permitted to maintain and operate such additional outside facilities except upon certificate issued by the Board.

2.  The application for a certificate to maintain and operate a detached facility shall comply with the regulations of the Board.  An application fee in an amount prescribed by Board rule shall accompany the application.  Within twenty (20) days after the conclusion of the hearing the Board, in its sole discretion, shall approve or deny the application and shall notify the applicant of its decision.

3.  Any banking function may be performed at a detached facility except that of making loans.  Upon the recommendation of the State Banking Commissioner, the Attorney General shall bring an appropriate action to enjoin a bank from conducting the making of loans at such facilities.

4.  Any facility authorized pursuant to the laws of this state prior to October 1, 1983, shall not be rendered unlawful by any provision of this section.

5.  The provisions of this section shall not be construed in derogation or denial of the right to operate and maintain facilities as provided for in Sections 421 and 422 of this title.

C.  Notwithstanding paragraph 1 of subsection A of this section and paragraphs 1 and 2 of subsection B of this section, the Board may by rule establish a procedure whereby the Commissioner may grant approval and issue the certificate to establish and operate or relocate a detached facility without a hearing before the Board.  The procedure shall include criteria set by the Board to be applied by the Commissioner in the consideration of the application.

Added by Laws 1965, c. 161, § 415.  Amended by Laws 1968, c. 93, § 6; Laws 1970, c. 321, § 7; Laws 1971, p. 1033, S.J.R. No. 33, § 1, emerg. eff. June 17, 1971; Laws 1983, c. 221, § 1, operative Oct. 1, 1983; Laws 1990, c. 173, § 5, emerg. eff. May 3, 1990; Laws 1995, c. 36, § 11, eff. July 1, 1995; Laws 1997, c. 22, § 1, eff. Nov. 1, 1997; Laws 1997, c. 111, § 48, eff. July 1, 1997; Laws 2000, c. 205, § 16, emerg. eff. May 17, 2000.

NOTE:  Laws 1971, c. 132, § 1 and Laws 1971, c. 352, § 11 repealed by Laws 1983, c. 221, § 4, operative Oct. 1, 1983.

§6-416.  Bank service corporations.

A.  Definitions.

1.  The term "bank services" means those services authorized under subsections C and D of this section;

2.  The term "bank service corporation" means a corporation or limited liability company organized to perform services, all of the capital stock of which is owned by one or more depository institutions, and at least one of which is subject to examination by the Commissioner;

3.  The term "depository institution" means a bank or another financial institution subject to examination by the Federal Home Loan Bank Board or the National Credit Union Administration Board; and

4.  The term "invest" includes any advance of funds to a bank service corporation, whether by the purchase of stock, the making of a loan, or otherwise, except a payment for rent earned, goods sold and delivered, or services rendered prior to the making of such payment.

B.  Amount of bank investment in service corporations.

1.  No limitation or prohibition otherwise imposed by any provision of this Code exclusively relating to banks shall prevent any bank from investing not more than ten percent (10%) of its capital in a bank service corporation; and

2.  If stock in a bank service corporation has been held by two or more banks, or institutions, and one of such banks, or institutions, ceases to utilize the services of the corporation and ceases to hold stock in it, and leaves the other as the sole stockholding bank, or institution, the corporation may nevertheless continue to function as such and the other bank or institution may continue to hold stock in it.

C.  Services to depository institutions.  A bank service corporation may perform the following services for depository institutions and for such other persons as the Board shall permit by regulation:  Check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices and similar items or any other clerical, computer, information systems, electronic communications, bookkeeping, accounting, statistical or similar functions performed for a depository institution.

D.  Services to other persons.  A bank service corporation may provide to any person any of the following services and any other services as the Banking Board shall permit:

1.  Any service which a bank shareholder is authorized to perform; and

2.  Any services which the Federal Reserve Board has determined by regulation to be permissible for a bank holding company under Section 4(c)(8) of the Bank Holding Company Act.

E.  Regulation and examination of services - Banks and trust companies.  No bank or trust company subject to examination by the State Banking Commissioner may cause to be performed, by contract or otherwise, any bank or trust company services for itself, whether on or off its premises, unless assurances satisfactory to the Commissioner are furnished to the Commissioner by both the bank or trust company and the party performing such services that the performance thereof will be subject to regulation and examination by the Commissioner to the same extent as if such services were being performed by the bank or trust company itself on its own premises.

Added by Laws 1965, c. 161, § 416.  Amended by Laws 1977, c. 208, § 6, emerg. eff. June 14, 1977; Laws 1983, c. 73, § 9, emerg. eff. April 29, 1983; Laws 1987, c. 135, § 4, emerg. eff. June 3, 1987; Laws 1997, c. 111, § 49, eff. July 1, 1997; Laws 2001, c. 338, § 1, eff. Nov. 1, 2001.

§6-417.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-418.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-419.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-420.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-421.  Military banking facilities.

A.  Military banking facilities authorized.

1.  Notwithstanding the distance limitations in paragraph 1 of subsection A of Section 415 of this title, any bank located in the State of Oklahoma may, subject to the approval of the Board as evidenced by its certificate, and subject to the approval of the military installation commander as evidenced by a letter of approval, maintain and operate a facility on any military installation located in the State of Oklahoma.

2.  Any state bank may maintain and operate a branch on any United States military installation within this state or elsewhere.

B.  Certificate to maintain military banking facilities - Notice and hearing - Injunction of prohibited activities.

1.  No bank shall be permitted to maintain and operate such military banking facility, except on certificate issued by the Board.

2.  The application for a certificate to maintain and operate a military banking facility shall comply with the regulations of the Board.  Within twenty (20) days after the conclusions of the hearing the Board shall, in its sole discretion, approve or deny the application and shall notify the applicant of its decision.

3.  No banking function shall be performed at the facility save that of accepting deposits, cashing checks, making change, selling bank paper, such as bank drafts, cashier's checks, money orders, traveler's checks, etc., accepting payment for personal utility bills, redeeming and selling United States Savings Bonds, and such other services as the installation commander may request, in writing, of the bank subject to the prior written approval of the Commissioner.  Upon the recommendation of the Commissioner, the Attorney General shall bring an appropriate action to enjoin a bank from conducting banking functions at such facility other than those herein granted.

Added by Laws 1965, c. 244, § 1.  Amended by Laws 1968, c. 93, § 17, emerg. eff. April 1, 1968; Laws 1996, c. 92, § 5, eff. June 1, 1996; Laws 1997, c. 111, § 50, eff. July 1, 1997.

§6-422.  Consumer banking electronic facilities.

A.  Any bank, savings and loan association or credit union located within the State of Oklahoma may install, operate or utilize consumer banking electronic facilities, provided written notice is given to the Commissioner prior to the commencement of operations of each facility.  Such notice shall contain any reasonable descriptive information pertaining to the facility as shall be required by the rules or regulations of the Board.

B.  A consumer banking electronic facility, when located other than at a bank's principal office or detached facility, may be operated exclusively by customers or transactions may be performed through the assistance of any person provided that person is not employed, either directly or indirectly, by any bank, bank holding company or subsidiary, savings and loan association or credit union.  Such assistance shall not be deemed to be engaging in the business of banking.  Persons assisting bank customers at the site of a consumer banking electronic facility may be trained by bank employees and nothing in this section shall be construed to prohibit periodic servicing of a consumer banking electronic facility by a bank, savings and loan association or credit union employee.  Under no circumstances may an employee of a bank, bank holding company, affiliate or subsidiary thereof, savings and loan association or credit union perform transactions for others at the consumer banking electronic facility.  However, a consumer banking electronic facility located on the business premises of a person engaged in the sale of goods or services may be used to perform internal nonbanking functions for such persons.

C.  Consumer banking electronic facility transactions shall be considered as the conduct of banking transactions at the headquarters' location of the bank, savings and loan association or credit union for which the data is transmitted.

D.  1.  A bank or combination of banks or business entity, association or organization offering such services to a bank, savings and loan association or credit union which establishes or maintains a manned or unmanned consumer banking electronic facility or facilities shall make the use thereof available to banks, savings and loan associations or credit unions located in Oklahoma on a fair and equitable basis of nondiscriminatory access and rates.  Provided, that if a retailer does accept any credit or debit card or other system, nothing herein shall be construed to deprive such retailer of the right to accept or reject any other credit or debit card or other system offered by any other bank or business entity.

2.  A bank, combination of banks, savings and loan association or credit union which establishes and maintains a manned consumer banking electronic facility or facilities may make the use thereof available on a reciprocal basis to other banks, savings and loan associations and credit unions located in Oklahoma on a fair and equitable basis of nondiscriminatory access and rates.

3.  In the event of a dispute, the Board shall have the jurisdiction to determine, after a hearing conducted upon notice and pursuant to regulations adopted by the Board, what constitutes a fair and equitable basis of nondiscriminatory access and rates, based upon cost of installation and proportionate usage of the facility.  A principal factor in any equitable formula of shared costs of installation and/or operation shall give weight to the number of transactions of each participating bank, savings and loan association or credit union.

4.  Proceedings of the Board under this section shall be subject to the Administrative Procedures Act of Oklahoma.

Added by Laws 1976, c. 31, § 2, emerg. eff. March 17, 1976.  Amended by Laws 1993, c. 183, § 8, eff. July 1, 1993; Laws 1997, c. 111, § 51, eff. July 1, 1997.

§6-423.  Operations centers.

Upon written notice to the Commissioner, any bank may establish one or more operations centers on property owned or leased by the bank.  For purposes of this section, "operations center" means a bank facility separated from the main office of the bank at which only the following bank operations are conducted:  computer processing, information systems, electronic communications, loan payment processing, bookkeeping, item processing, currency and coin processing and storage, data processing, and all support functions related thereto.

Added by Laws 1989, c. 293, § 8, emerg. eff. May 24, 1989.  Amended by Laws 1997, c. 111, § 52, eff. July 1, 1997.

§6-424.  Origination of loans at locations other than main office or branch office - Out-of-state banks - Loan and deposit production offices.

A.  Subject to rules promulgated by the Banking Board, a bank or out-of-state bank may utilize employees or agents of the bank or out-of-state bank to originate loans or originate deposit accounts, or both, at locations other than the main office or a branch office of such bank or out-of-state bank, provided that the loan decision is made and the loan is funded at the main office or a branch office of the bank or out-of-state bank and provided that no deposits shall be accepted or received at the deposit origination office.  A bank or out-of-state bank may establish an office location described in this section by making an application to the State Banking Commissioner on a form prescribed by the Commissioner.  An application fee of Five Hundred Dollars ($500.00) shall accompany the application.

B.  An office shall be considered to be a loan production office if it is open to the public, and employees or agents of the bank or out-of-state bank:

1.  Provide loan applications to customers;

2.  Facilitate the return of the loan application to the bank or out-of-state bank;

3.  Provide promissory notes and/or disclosures to customers;

4.  Receive executed notes from customers; or

5.  Arrange for the loan proceeds to be delivered to the customer.

C.  An office shall be considered to be a deposit production office if it is open to the public, and employees or agents of the bank or out-of-state bank:

1.  Provide deposit applications to customers;

2.  Facilitate the return of the deposit application to the bank or out-of-state bank;

3.  Provide deposit agreements and/or disclosures to customers;

4.  Receive executed deposit agreements from customers; or

5.  Arrange for the deposited funds to be delivered to the bank.

D.  The Commissioner or the Board may, upon written request of a bank or out-of-state bank, designate or approve of specified activities (including a limited number of those described in subsections B and C of this section) that a bank or out-of-state bank may conduct without the facility being considered a loan production office or deposit production office.  For purposes of this section, the word "agent" shall include independent contractors, or any other "institution affiliated party" as that term is defined in 12 U.S.C., Section 1813(u).

Added by Laws 1992, c. 295, § 3, eff. July 1, 1992.  Amended by Laws 1996, c. 310, § 1, eff. July 1, 1996; Laws 1997, c. 111, § 53, eff. July 1, 1997; Laws 2000, c. 205, § 17, emerg. eff. May 17, 2000; Laws 2003, c. 180, § 3, eff. Nov. 1, 2003; Laws 2005, c. 48, § 13, eff. Nov. 1, 2005.

§6-425.  Fiduciary relationships.

Unless a state or national bank shall have expressly agreed in writing to assume special or fiduciary duties or obligations, no such duties or obligations will be imposed on the bank with respect to a depositor of the bank or a borrower, guarantor or surety, and no special or fiduciary relationship shall be deemed to exist.

Added by Laws 1994, c. 157, § 8, emerg. eff. May 6, 1994.

§6-426.  Agency relationships between subsidiary banks.

A.  Any bank subsidiary of a bank holding company may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for any other bank owned or controlled by the same bank holding company.

B.  Despite any other provision of law, a bank acting as an agent in accordance with subsection A of this section for an affiliate shall not be considered a branch of the affiliate.

C.  An agency relationship between subsidiary banks pursuant to subsection A of this section shall be on terms that are consistent with safe and sound banking practice and all applicable regulations of any appropriate bank regulatory agency.

Added by Laws 1996, c. 310, § 4, eff. July 1, 1996.

§6-427.  Bank or trust institution serving as trustee of certain bond issues - Representative trust office.

Any bank or trust institution serving as a trustee of a bond issue of a public body in Oklahoma shall have and maintain a representative trust office within this state and shall have a trust officer in such office.

Added by Laws 1998, c. 145, § 2, eff. Nov. 1, 1998.

§6-501.  Repealed by Laws 1988, c. 20, § 2, emerg. eff. March 16, 1988.

§6-501.1.  Interstate mergers and acquisitions - De novo branches - Interstate reciprocity - Establishment and acquisition of branch banks.

A.  Upon application to and approval granted by the State Banking Commissioner or Comptroller of the Currency, an out-of-state bank which engages or has engaged in an interstate merger transaction with a bank or savings association that, prior to the merger, had its main office located in this state shall be permitted to establish de novo branches in this state.  An out-of-state bank which is not engaging, and has not previously engaged, in an interstate merger transaction with a bank or savings association that, prior to the merger, had its main office located in this state, shall not be permitted to establish a de novo branch in this state, nor to acquire a branch bank or savings association branch in this state, unless, on a reciprocal basis, the state where the main office of the out-of-state bank is located would permit a bank with a main office located in this state to establish a de novo branch in that other state without having engaged in an interstate merger transaction with a bank having its main office in that other state.

B.  Subject to the limitations set forth in subsection A of this section, a bank, branch bank, savings association, or savings association branch may be acquired by and engage in an interstate merger transaction or interstate branch acquisition transaction with any out-of-state bank in accordance with applicable laws and rules of the Oklahoma State Banking Department and the state in which the main office of the out-of-state bank is located.  If the out-of-state bank does not have a branch bank or savings association branch in this state at the time the interstate merger or interstate branch acquisition transaction application is filed with the appropriate regulatory authority, and if the law of the state where the main office of the out-of-state bank is located does not permit reciprocal interstate de novo branching by a bank with a main office located in this state as more particularly provided for in subsection A of this section, then the out-of-state bank must acquire the bank or the savings association, and may not acquire just a branch or branches thereof.  An interstate merger or interstate branch acquisition transaction will not be permitted if it will result in a violation of the twenty percent (20%) deposit limitation contained in subsection I of Section 19 of this act.  If the result of an interstate merger transaction is that the bank or savings association which is acquired is converted to one or more branch banks of an out-of-state bank, the resulting branch bank shall have all the powers and be subject to the same limitations as any other branch bank located in this state.  All in-state branch banks of an out-of-state bank shall be regulated by the State Banking Commissioner as if the branch banks comprised an Oklahoma bank and the branch banks shall comply with applicable Oklahoma laws and rules in the conduct of their business in this state to the maximum extent authorized under federal law.  No in-state branch bank of an out-of-state bank shall be permitted to engage in any activity not permissible for a bank in this state.

C.  Beginning May 31, 1997, a bank may establish a branch bank in any other state, or may acquire branch banks of an out-of-state bank which are located in any other state in accordance with the laws of the other state.  The bank shall be required to follow all procedures and to obtain all approvals necessary to establish or acquire a branch bank under applicable Oklahoma law and any applicable rules as may be established by the Banking Board.  The bank shall file with the Department a copy of each application or notice filed with federal or other state regulatory authorities relating to the transaction at the same time the application or notice is filed with the federal or other state regulatory authorities.  Upon consummation of the transaction, the bank shall have all of the powers under the applicable laws and regulations of the state in which each branch bank is located, subject to the duties and restrictions thereof.  In addition to any regulation by bank and regulatory authorities in the state where a branch bank is located, each branch bank located outside of this state shall be subject to regulation by the Department as if the branch bank were located in this state and shall comply with the law of this state in the conduct of its banking business in such other state.

D.  The provisions of this section shall not be construed as permitting branches established pursuant to this section through an interstate merger transaction to be taxed at a rate which is different from or discriminates in any way against a bank, savings association, or branch of either, which is chartered in this state.  The Oklahoma Tax Commission is hereby authorized to adopt policies and procedures consistent with the provisions of this subsection.

E.  An operating subsidiary of a bank which engages in the business of owner-occupied home mortgage lending shall not be considered a branch under this section in order to conduct such lending operation at any location.

Added by Laws 1988, c. 20, § 1, emerg. eff. March 16, 1988.  Amended by Laws 1990, c. 173, § 6, emerg. eff. May 3, 1990; Laws 1993, c. 52, § 1, eff. Aug. 1, 1993; Laws 1995, c. 36, § 12, eff. July 1, 1995; Laws 1996, c. 92, § 6, eff. June 1, 1996; Laws 1996, c. 310, § 2, eff. July 1, 1996; Laws 1997, c. 120, § 1; Laws 1997, c. 404, § 1, eff. Aug. 29, 1997; Laws 1999, c. 27, § 7, eff. July 1, 1999; Laws 2000, c. 205, § 18, emerg. eff. May 17, 2000.

NOTE:  Laws 1997, c. 111, § 54 repealed by Laws 1997, c. 404, § 10, eff. Aug. 29, 1997.

§6-501.2.  Certificate to establish and operate a branch or relocate a branch - Application - Existing branches and detached facilities - Temporary branches - Deposit limitations - Construction with Title 6, Sections 421 and 422.

A.  No bank shall be permitted to establish and operate a branch, or relocate a branch, except upon a certificate issued by the State Banking Commissioner or the Comptroller of the Currency.

B.  Upon approval of the Commissioner or Comptroller of the Currency, any bank is authorized to establish and operate in Oklahoma, on real property owned or leased by the bank, an unlimited number of branches by acquisition, de novo, or otherwise, whether fixed or mobile, at or from which any permissible function, business, power, or activity of any kind whatsoever of the bank may be performed or engaged in.

C.  The procedures, standards and requirements for making application for permission to establish and operate a branch shall be set by rule of the Banking Board.  However, no emphasis upon competition or competitive factors shall be imposed, and in no event shall such rules impose standards, criteria, or requirements upon state-chartered banks which are more onerous than those existing for national banks.

D.  All existing branches and detached facilities of a bank shall, upon the expiration of sixty (60) days after the effective date of this act, by operation of law and without further action by the bank or Commissioner, or the Comptroller of the Currency, become and be deemed lawful branches, fully authorized and validly existing pursuant to this section.  Provided, a bank may elect to opt-out of the effects of this subsection as to one or more of its existing detached facilities, by providing to its chartering authority, prior to the expiration of sixty (60) days after the effective date of this act, a written notice that the bank has opted-out of the effects of this subsection with the result that one or more of its detached facilities will continue to be classified as detached facilities rather than as branches.  The written notice must clearly identify each particular detached facility to which it applies.  "Existing branches and detached facilities", for purposes of this subsection, means branches or detached facilities which have been approved and are open and operating, or are approved but unopened, or for which application was made prior to the effective date of this act and for which approval is given after the effective date of this act.

E.  Any bank or savings association with its main office or a branch office located in a county where an institution of higher education is located, may open accounts and accept deposits on the campus of the institution of higher education if written permission is granted by the institution, for no more than three (3) days per year.  The authorization of this subsection shall be self-executing and no application to the regulators of the bank or savings association shall be required by this section for a bank or savings association to comply with this subsection.

F.  A temporary branch may be established and operated upon approval of the Commissioner or Comptroller of the Currency.  As used in this subsection, "temporary branch" means a branch located at a fixed site that:

1.  Is within one thousand (1,000) feet of the location of the approved site of the same bank for a permanent branch, and such temporary branch is scheduled to, and will, permanently close not later than a certain date, no longer than one (1) year after the temporary branch is first opened, as specified in the permanent branch application and the public notice; or

2.  Is approved for a limited period of time, without requirement of notice or hearing, as a temporary replacement for a previously existing branch that is inoperable due to an "emergency" as defined in Section 102 of this title.

G.  The Board may, by rule, establish a procedure whereby the Commissioner may grant approval and issue the certificate to establish or acquire and operate or relocate a branch or other banking office permitted by this section without a hearing before the Board.  The procedure shall include criteria set by the Board to be applied by the Commissioner in the consideration of the application.

H.  Notwithstanding subsection C of this section, an application fee for branch, branch relocation or other banking office applications may be assessed in amounts set by rule of the Board.

I.  1.  It shall be unlawful for any bank or out-of-state bank which has direct or indirect control of more than twenty percent (20%) of the total amount of deposits of insured depository institutions located in Oklahoma, as determined by the Commissioner on the basis of the most recent reports of such institutions to their supervisory authorities, to acquire any other bank or savings association in this state.

2.  The deposit limitation provided for in this subsection shall not apply to disallow an acquisition of a bank or savings association if control results only by reason of ownership or control of shares of a bank or savings association acquired directly or indirectly:

a. in a good faith fiduciary capacity, except when such shares are held for the benefit of the acquiring bank's shareholders,

b. by a bank in the regular course of securing or collecting a debt previously contracted in good faith, or

c. at the request of or in connection with the exercise of regulatory authority for the purpose of preventing imminent failure of the bank or savings association or to protect the depositors thereof as determined by the principal supervisory agency in its sole discretion.

However, at the end of a period of five (5) years from the date of acquisition, for the circumstances set forth in subparagraphs b and c of this paragraph, the deposits of the acquired bank or savings association shall be included in computing the deposit limitation and if deposits are in excess, appropriate reductions and disposition shall be made with six (6) months to meet such limitations.  Further, in the circumstances set forth in subparagraph c of this paragraph, the Commissioner and Federal Deposit Insurance Corporation shall give priority in authorizing any such acquisition to any acquiring bank whose total deposits do not exceed the deposit limitation.

J.  The provisions of this section shall not be construed in derogation or denial of the rights to operate and maintain facilities as provided for in Sections 421 and 422 of this title.

K.  An operating subsidiary of a bank which engages in the business of owner-occupied home mortgage lending shall not be considered a branch under this section in order to conduct such lending operations at any location.

Added by Laws 2000, c. 205, § 19, emerg. eff. May 17, 2000.

§6-502.  Bank holding companies.

A.  This section may be cited as the "Bank Holding Company Section" and shall have for its purpose the maintenance of competitive services between banks by limiting the expansion of bank holding companies and similar organizations.  It is deemed to be in the public interest that competition prevail in the banking system in the State of Oklahoma and to that end that the independence of unit banks be preserved.  Further, it shall be the policy of this state to oppose any attempt by any bank holding company to acquire control of any bank located in this state if such acquisition would result in a monopoly or in an attempt to monopolize the business of banking in this state.

B.  A company may be a multibank holding company and have direct or indirect ownership or control of two or more banks or bank holding companies, subject to the deposit limitation provided for in subsection C of this section.  However, except as specifically permitted in this Code, all forms of direct or indirect ownership or control of banks, bank holding companies, and multibank holding companies by any out-of-state bank or out-of-state bank holding company shall be prohibited.

C.  It shall be unlawful for a multibank holding company or an out-of-state bank or bank holding company to acquire direct or indirect ownership or control of any insured depository institution located in this state if the acquisition results in any such holding company or bank having direct or indirect ownership or control of insured depository institutions located in this state, the total deposits of which at the time of the acquisition exceed twenty percent (20%) of the total amount of deposits of insured depository institutions located in this state as determined by the State Banking Commissioner on the basis of the most recent reports of such institutions to their supervisory authorities which are available at the time of the proposed acquisition or to acquire direct or indirect control of any insured depository institution in this state after such multibank holding company or an out-of-state bank or bank holding company has reached or exceeded the twenty percent (20%) threshold as provided in this subsection.  Acquisitions of other multibank holding companies shall not be exempt from this limitation.

D.  The deposit limitation provided for in subsection C of this section shall not apply in the following circumstances:

1.  Control of a bank by reason of ownership or control of shares acquired by a bank or by a bank holding company in good faith in a fiduciary capacity, except where such shares are held for the benefit of the shareholders of such bank or such bank holding company; or

2.  Control of a bank by reason of ownership or control of shares acquired by a bank or by a bank holding company in the regular course of securing or collecting a debt previously contracted in good faith.

E.  A bank holding company or a multibank holding company may apply for and obtain an interim charter to organize an interim state bank for the purpose of facilitating the creation of a bank holding company, or acquiring or merging with an existing bank in accordance with the provisions of Section 502.1 of this title or the laws of the United States.

F.  A national bank in this state, bank holding company, or multibank holding company seeking to acquire a state bank or national bank in this state, or a nonbanking company that submits an application for approval of such acquisition to the Board of Governors of the Federal Reserve System pursuant to the provisions of Sections 1841 et seq. of Title 12 of the United States Code Annotated shall also submit a copy of such application to the Board.

G.  The district court shall have jurisdiction to determine all questions of compliance with the provisions of this section, except such jurisdiction shall not apply to actions of the Board or proceedings before the Board conducted pursuant to the Banking Code.  The decision of the district court shall be appealable to the Supreme Court in the same manner as in other civil cases.

H.  1.  Each bank holding company, multibank holding company and out-of-state bank holding company which directly or indirectly owns, controls, or has power to vote twentyfive percent (25%) or more of the voting shares of one or more banks shall furnish a copy of the annual report of the operations of the holding company which is submitted to the Federal Reserve Bank for each fiscal year to the Commissioner.

2.  The books and records of each bank holding company of state-chartered banks are subject to inspection and examination by the Commissioner.

Added by Laws 1965, c. 161, § 502.  Amended by Laws 1983, c. 221, § 3, operative Oct. 1, 1983; Laws 1985, c. 3, § 1, emerg. eff. Feb. 22, 1985; Laws 1985, c. 331, § 3, emerg. eff. July 29, 1985; Laws 1986, c. 155, § 1, emerg. eff. May 7, 1986; Laws 1988, c. 166, § 5, emerg. eff. May 24, 1988; Laws 1989, c. 293, § 1, emerg. eff. May 24, 1989; Laws 1993, c. 183, § 9, eff. July 1, 1993; Laws 1996, c. 92, § 7, eff. June 1, 1996; Laws 1996, c. 310, § 3, eff. July 1, 1996; Laws 1997, c. 120, § 2; Laws 1997, c. 404, § 2, eff. Aug. 29, 1997; Laws 2000, c. 205, § 20, emerg. eff. May 17, 2000.

NOTE:  Laws 1997, c. 111, § 55 repealed by Laws 1997, c. 404, § 10, eff. Aug. 29, 1997.

§6-502.1.  Interim state banks - Application - Prefiling meeting - Acceptance of application - Merger or consolidation.

A.  Rules of General Applicability.

1.  The interim state bank, prior to commencing business, shall be a party to a merger or consolidation with an existing bank.  The application to organize an interim state bank and the subsequent merger or consolidation application shall be melded into a single process requiring, after the filing of the subsequent merger or consolidation application, one opportunity for public comment after notice is published by the applicant and one substantive review by the Department pursuant to Section 1103 of this title.

2.  The provisions of Section 303 of this title governing the number of organizers shall not apply to applications to organize an interim state bank.

B.  Prefiling meeting concerning application to organize an interim state bank.  The proposed organizers of an interim state bank should schedule a meeting with the Commissioner to discuss the proposal and the Department rules, policies and procedures, including means to combine many procedural and processing requirements, applicable to the organization of an interim state bank.  The Department shall provide the organizers with forms and documents which should be filed with the application for authority to organize an interim state bank.  The prefiling meeting provided for in this subsection may be waived by the Commissioner.

C.  Acceptance of application to organize.

1.  The Commissioner shall accept an application for authority to organize an interim state bank for processing if the applicant has completed all of the information requested in the application.  Applicants shall have one opportunity to correct deficiencies.  Deficiencies that are not corrected adequately when the application is resubmitted may cause the application to be considered withdrawn or disapproved.

2.  Approval of the application by the Board shall be specifically conditioned on approval of the subsequent merger or consolidation.  The approval shall be rescinded automatically if the merger or consolidation is disapproved or if subsequent approval for establishment of a holding company or for acquisition of the interim bank by the holding company is not received within twelve (12) months from the filing of the application for authority to organize an interim state bank, unless an extension has been requested by the applicant and granted by the Board.  If the merger or consolidation application is not filed within six (6) months of approval of the interim state bank, the preliminary approval shall be withdrawn unless an extension has been requested by the applicant and granted by the Board.

D.  Subsequent merger or consolidation.

1.  When the interim state bank's duly executed certificate of incorporation is filed with and accepted by the Board, the interim state bank becomes a body corporate, and may then legally enter into the merger or consolidation agreement.

2.  All steps necessary to perfect the organization of a state bank must be completed before consummation of the merger or consolidation.

E.  Rules.  The Board shall adopt and promulgate rules necessary to effectuate the provisions of this section.

Added by Laws 1989, c. 293, § 2, emerg. eff. May 24, 1989.  Amended by Laws 1993, c. 183, § 10, eff. July 1, 1993; Laws 1997, c. 111, § 56, eff. July 1, 1997.

§6503.  Trust companies  Branch offices.

Nothing contained in this Code shall authorize trust companies, covered by or eligible for insurance coverage by the Federal Deposit Insurance Corporation, to establish branch offices within this state.  As used in this section, "branch office" includes, but is not limited to, any additional agency, office or other facility located within this state at which business is conducted.  Provided, however, this section shall not be effective as to any such "branch office" in existence at the time and date of the enactment hereof, nor shall it be so construed as to prohibit the establishment of agents or agencies for the sole purpose of conducting the business of title insurance or abstracting.

Added by Laws 1977, c. 46, § 1, emerg. eff. May 11, 1977.

§6-505.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-506.  Out-of-state bank holding companies - Acquisitions.

A.  An out-of-state bank holding company, upon approval by the Federal Reserve Board, may acquire an unlimited number of banks, bank holding companies and multibank holding companies.  Any acquisition made pursuant to the provisions of this section may include assets and liabilities of the bank, bank holding company or multibank holding company and all branches and facilities thereof.

B.  No out-of-state bank holding company shall be permitted to acquire direct or indirect ownership or control of any bank, bank holding company, or multibank holding company, except in compliance with this section.

C.  No acquisition provided for in this section shall be permitted unless the approval of the Federal Reserve Board required pursuant to subsection A of this section:

1.  Includes, for all acquisitions, a finding that:

a. notice of intent to acquire has been published in a newspaper of general paid circulation in the county or counties where the bank or banks to be acquired are located and that a notice of intent to acquire has been mailed by certified mail with return receipt requested to each person owning stock in the bank, bank holding company or multibank holding company to be acquired,

b. the reports required by the Federal Reserve Board in order to assess the out-of-state bank holding company's record of meeting the credit needs of its entire community as required under the provisions of Section 2903 of Title 12 of the United States Code have been placed on file as a matter of public record with the Oklahoma State Banking Department, and

c. the bank and, if acquired indirectly, its bank holding company or multibank holding company immediately after the acquisition meets the capital adequacy guidelines of the appropriate federal financial supervisory agency; and

2.  Includes, for any acquisition of a majority of the voting shares, a finding that the acquisition has been approved by the board of directors and a majority of the voting shares of the bank or of its parent bank holding company or multibank holding company.

D.  All limitations and restrictions of the Oklahoma Banking Code applicable to banks, bank holding companies and multibank holding companies shall apply to a bank, bank holding company or multibank holding company which becomes a subsidiary of an out-of-state bank holding company and to such out-of-state bank holding company.  In addition, any bank which becomes a subsidiary of an out-of-state bank holding company shall maintain current reports showing the bank's record of meeting the credit needs of its entire community as required by the bank's federal financial supervisory agency under Section 2903 of Title 12 of the United States Code on file as a matter of public record with the Department.

E.  Any out-of-state bank holding company which controls a bank, a bank holding company or multibank holding company shall be subject to laws of this state and rules of its agencies relating to the acquisition, ownership, and operation of banks, bank holding companies and multibank holding companies.

F.  The Board shall have the power to enforce the prohibitions provided for in this section by requiring divestiture and through the imposition of fines and penalties, the issuance of cease and desist orders, and such other remedies as are provided by law.

G.  Any final order of the Board shall be appealable pursuant to the provisions of Section 207 of this title.

Added by Laws 1986, c. 155, § 4, operative July 1, 1987.  Amended by Laws 1986, c. 316, § 14, emerg. eff. June 24, 1986; Laws 1987, c. 135, § 8, eff. July 1, 1987; Laws 1989, c. 293, § 4, emerg. eff. May 24, 1989; Laws 1996, c. 92, § 9, eff. June 1, 1996; Laws 1997, c. 111, § 57, eff. July 1, 1997; Laws 2000, c. 205, § 21, emerg. eff. May 17, 2000.

§6-601.  Business days and hours.

A.  1.  The days and hours within which a state bank or national bank, credit union, savings association or trust company may be open for business may be set by its board of directors.

2.  Any plan so adopted by any such organization may be changed by it from time to time in its discretion.

B.  1.  Any act authorized, required or permitted to be performed at or by any such bank, association or credit union on a business day when such bank, association or credit union is so closed may be performed on the next succeeding business day, and no liability or loss of rights of any kind shall result from such delay.  If the organization chooses to close on a weekday which is not a legal holiday, the bank shall still have responsibility for paying or returning checks by its midnight deadline.  For purposes of this section, legal holidays and Saturday and Sunday shall not be considered "business days".

2.  In no case shall such bank, credit union, or savings association be closed for more than three (3) consecutive days, except as permitted under Section 603 of this title.  Notice of a change in hours or days of operation should be furnished to customers to the extent practicable.

Added by Laws 1965, c. 161, § 601.  Amended by Laws 1986, c. 316, § 5, emerg. eff. June 24, 1986; Laws 1993, c. 183, § 11, eff. July 1, 1993; Laws 1995, c. 36, § 13, eff. July 1, 1995; Laws 1997, c. 111, § 58, eff. July 1, 1997.

§6-602.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-602.1.  Detached facilities, branch offices, deposit production offices and loan production offices - Business days and hours.

If a bank, credit union, or savings association has one or more detached facilities or branch offices or deposit production offices or loan production offices, those facilities, branches, or loan production offices may be open at times and on days which are different from the hours and days the main office is open, as specified in the organization's plan.  Notice of a change in hours or days of operation should be furnished to customers to the extent practicable.

Added by Laws 1997, c. 111, § 59, eff. July 1, 1997.

§6603.  Emergency closing.

A.  Power of the Commissioner.  Whenever the Commissioner is of the opinion that an emergency exists or is impending in this state or in any part or parts of this state, he may, by proclamation, authorize banks located in the affected area or areas to close any or all of their offices.  In addition, if the Commissioner is of the opinion that an emergency exists or is impending, which affects or may affect a particular bank or banks, or a particular office or offices thereof, but not banks located in the area generally, he may authorize the particular bank or banks or office or offices so affected to close.  The office or offices so closed shall remain closed until the Commissioner proclaims that the emergency has ended, or until such earlier time as the officers of the bank determine that one or more offices, theretofore closed because of the emergency, should reopen, and, in either event, for such further time thereafter as may reasonably be required to reopen.

B.  Powers of officers.  Whenever the officers of a bank are of the opinion that an emergency exists or is impending, which affects or may affect one or more or all of a bank's offices, they shall have the authority, in the reasonable and proper exercise of their discretion, to determine not to open any one or more or all of such offices on any business or banking day or, if having opened, to close any one or more or all of such offices during the continuation of such emergency, even if the Commissioner has not issued and does not issue a proclamation of emergency.  The office or offices so closed shall remain closed until such time as the officers determine that the emergency has ended, and for such further time thereafter as may reasonably be required to reopen; however, in no case shall such office or offices remain closed for more than fortyeight (48) consecutive hours, excluding other legal holidays, without requesting the approval of the Commissioner.

The officers of a bank may close any one or more or all of the bank's offices on any day or days designated by proclamation of the President of the United States or the Governor of this state as a day or days of mourning, rejoicing, or other special observance.

C.  Notice to Commissioner.  A bank closing an office or offices pursuant to the authority granted under subsection B of this act shall give as prompt notice of its action as conditions will permit, and by any means available, to the Commissioner or, in the case of a national bank, to the Comptroller of the Currency.

D.  Effect of closing.  Any day on which a bank, or any one or more of its offices, is closed during all or any part of its normal banking hours pursuant to the authorization granted under this act shall be, with respect to such bank or, if not all of its offices are closed, then with respect to any office or offices which are closed, a legal holiday for all purposes with respect to any banking business of any character.  No liability, or loss of rights of any kind, on the part of any bank, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by this act.

The provisions of this act shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States, authorizing the closing of a bank or excusing the delay by a bank in the performance of its duties and obligations because of emergencies or conditions beyond the bank's control or otherwise.

E.  National banks.  This section shall apply to national banks only with the approval of the Comptroller of the Currency.

Added by Laws 1971, c. 352, § 8.

§6-701.  Repealed by Laws 1984, c. 133, § 10, eff. Oct. 1, 1984.

§6702.  Liability of fiduciaries owning stock.

Persons holding stock as executors, administrators, guardians or trustees shall not be personally subject to any liabilities as stockholders; but the estates and funds in their hands shall be liable in like manner and to the same extent as the testator, intestate, ward, or person interested in such trust funds would be, if living and competent to act and hold the stock in his own name.

Added by Laws 1965, c. 161, § 702.

§6703.  Liability of preferred shareholders.

The holders of preferred stock shall not be held individually responsible as such holders for any debts, contracts, or engagements of the bank or trust company and shall not be liable for assessments to restore impairment in the capital of such corporation as now provided by law with reference to holders of common stock.

Added by Laws 1965, c. 161, § 703.

§6-704.  Repealed by Laws 1984, c. 133, § 10, eff. Oct. 1, 1984.

§6-705.  Transfer of shares - Law governing.

Except as otherwise provided for in the Oklahoma General Corporation Act, the transfer of stock and the certificates of stock which represent the stock or uncertificated stock shall be governed by the Uniform Commercial Code - Investment Securities.  To the extent that any provision of the Oklahoma General Corporation Act is inconsistent with any provision of the Uniform Commercial Code - Investment Securities, the provisions of the Uniform Commercial Code - Investment Securities shall be controlling.

Added by Laws 1965, c. 161, § 705.  Amended by Laws 1997, c. 111, § 60, eff. July 1, 1997.

§6-706.  Stock as personalty - Transfer on books - Shareholders indebted to bank or trust company - Lending on stock prohibited - Purchase of treasury stock.

A.  Transfer of shares.  The shares of stock of a bank or trust company shall be deemed personal property and shall be transferred on the books of the bank or trust company, in such manner as the bylaws may prescribe but no stock shall be transferred on the books of any bank or trust company where the registered holder thereof is indebted to the bank or trust company for any matured and unpaid obligations.  The shares of stock of a stockholder indebted to the bank or trust company, as provided herein, may be transferred or any claims of the bank or trust company, as herein defined, may be waived at any time by written consent of the bank or trust company, executed by an officer other than the borrowing stockholder.

B.  Lending on stock prohibited.  It shall be unlawful for any bank or trust company to loan its funds to any stockholder, on its stock or its holding company stock as collateral security; provided, that any bank or trust company may hold its stock to secure the indebtedness previously in good faith contracted.

C.  Purchase of treasury stock.  With the approval of the Commissioner and subject to the conditions as the Commissioner may prescribe, a bank may purchase its own stock as treasury stock.

Added by Laws 1965, c. 161, § 706.  Amended by Laws 1977, c. 208, § 7, emerg. eff. June 14, 1977; Laws 1997, c. 111, § 61, eff. July 1, 1997.

§6-707.  Issuance of preferred stock - Classes - Procedure - Reduction of common stock and issuance of preferred stock - One meeting - Preferred stock as capital.

A.  Issuance of preferred stock - Classes - Procedure.  Subject to the provisions of subsection C of Section 303.1 of this title relating to newly organized banks, any bank or trust company now or hereafter organized may, with the approval of the Commissioner, and by majority vote of the outstanding voting stock at a meeting held after thirty (30) days' notice, given by restricted delivery, pursuant to action taken by its board of directors, issue, from time to time, preferred stock of one or more classes, in such amounts and with such par values as shall be approved by the Commissioner, and may amend its certificate of incorporation accordingly.  A copy of the minutes of such directors' and shareholders' meetings, certified to by the proper officers and under the corporate seal of the bank or trust company and accompanied by the written approval of the Commissioner and amended certificate of incorporation, may be immediately filed in the office of the Secretary of State, and when so filed shall be deemed and treated as an amendment to the certificate of incorporation of such bank or trust company.

B.  Reduction of common stock and issuance of preferred stock - One meeting.  Should the shareholders of any bank or trust company, with the approval of the Commissioner, determine to authorize the issuance of preferred stock, reduce its common stock and amend its certificate of incorporation to accomplish such issuance and reduction as authorized by this Code, the shareholders may at one meeting, called by one action of its board of directors, by one notice being given, and by one vote, authorize the issuance of such preferred stock and the reduction of its common stock and amend its certificate of incorporation.

C.  Preferred stock as capital.  For the purposes of this Code, the term "capital" or "capital stock" shall include the amount of outstanding preferred stock issued and unimpaired by a bank or trust company.

Added by Laws 1965, c. 161, § 707.  Amended by Laws 1977, c. 208, § 8, emerg. eff. June 14, 1977; Laws 1983, c. 73, § 10, emerg. eff. April 29, 1983; Laws 1997, c. 111, § 62, eff. July 1, 1997.

§6-708.  Common stock dividend on retirement of preferred stock.

The certificate of incorporation, or as the same may be amended, of any such bank or trust company may provide that upon retirement of any preferred stock of such bank or trust company issued pursuant to the provisions of this Code, the board of directors may, without further action of its stockholders, and without further action of the Commissioner, declare and pay a common stock dividend by the issuance of shares or fractional shares of common stock equal in aggregate par value to the aggregate par value of the preferred stock so retired.

Added by Laws 1965, c. 161, § 708.  Amended by Laws 1997, c. 111, § 63, eff. July 1, 1997.

§6-709.  Rights of preferred shareholders - Dividends - Voting and conversion rights.

A.  Dividends.  Notwithstanding any other provision of law, whether related to restrictions upon payment of dividends upon capital stock or otherwise, the holders of preferred stock shall be entitled to receive cumulative dividends.

B.  Dividends on common stock may not be paid until dividends on preferred stock have been paid - Retirement.  No dividends shall be declared or paid on common stock until the cumulative dividends on the preferred stock shall have been paid in full.  If the bank or trust company is placed in voluntary or involuntary liquidation, no dividends shall be paid to the holders of common stock until the holders of preferred stock shall have been paid in full the par value or the retirement price (whichever is greater) of such stock plus all accumulated dividends.

C.  Voting rights - Conversion - Retirement.  Preferred stock shall have such voting and conversion rights and such control of management, and shall be subject to retirement at such price and in such manner and upon such conditions, as may be provided in the certificate of incorporation or any amendment thereto, with the approval of the Board.

Added by Laws 1965, c. 161, § 709.  Amended by Laws 1984, c. 133, § 6, eff. Oct. 1, 1984; Laws 1997, c. 111, § 64, eff. July 1, 1997.

§6-710.  Stockholders' meetings - Cumulative voting - Proxies - Voting trusts - Preemptive rights - Examination of stockbook.

A.  Stockholders' meetings.

1.  An annual meeting of shareholders shall be held for the election of directors on a date and at a time designated by or in the manner provided for in the bylaws.  Any other proper business may be transacted at the annual meeting.

Additional meetings shall be held as may be provided in the bylaws.

2.  Notice shall be mailed at least ten (10) days before a meeting to every person who was a stockholder of record twenty (20) days before the date of the meeting or at such longer period as may be provided in the bylaws.  Such notice shall be mailed to the stockholder's address on the records of the bank.  No business shall be transacted at a special meeting which is not specified in the notice thereof or necessary or proper in connection with, or incidental to, the business specified.

3.  If any meeting of the shareholders be adjourned to another time or place, no notice as to such adjourned meeting need be given other than by announcement at the meeting at which such adjournment is taken, unless otherwise provided in the bylaws; provided, however, that in the event such meeting be adjourned for thirty (30) days or more, notice of the adjourned meeting shall be given as in the case of an original meeting.

4.  Notice of the time, place and purpose of any meeting of shareholders, whether required by this Code, by the certificate of incorporation, or by the bylaws, may be waived in writing by any shareholder or by the attendance of the shareholder at such meeting.  Such waiver may be given before or after the meeting, and shall be filed with the secretary or entered upon the records of the meeting.

5.  The holders of a majority of the outstanding voting shares, or their authorized representatives, shall constitute a quorum.  In the absence of a quorum, a meeting may be adjourned from time to time without notice to the stockholders.

B.  Voting - Cumulative voting - Bank or trust company may not vote own shares - Exceptions.  Except on the election of directors, when cumulative voting is provided for in the certificate of incorporation or as it may be amended, each share of common stock shall have one vote which may be cast by the owner of record on the record date, or the proxy of the owner, whether or not the owner of record has the beneficial interest therein.  The bank or trust company may not vote shares which it holds in any capacity other than as fiduciary.

C.  Proxies.  Each shareholder entitled to vote at a meeting of shareholders or to express consent or dissent to corporation action in writing without a meeting may authorize another person or persons to act for the shareholder by written proxy, but no such proxy shall be voted or acted upon after three (3) years from its date, unless the proxy provides for a longer period.

D.  Voting trust - Board approval required.  No shares deposited under a voting trust agreement shall be voted by the trustee unless the agreement has been approved by the Board.  Approval shall be withheld, or, if previously granted, revoked whenever it appears that the existence of the trust would tend to reduce competition among lending institutions or to affect adversely the character or competence of the management or the bank's policies or operating procedures.  In the absence of such approval, the record owner may vote the owner's share.  No shares held by a licensed securities broker, or by any person, firm or corporation acting for such broker or who is an owner, employee, associate shareholder or partner of a licensed securities broker, shall be directly or indirectly voted unless the bank's bylaws expressly authorized the voting of such broker held shares.

E.  Preemptive rights of shareholders.  All voting shares of capital stock of any bank or trust company shall vest preemptive rights to subscribe for any additional shares or any obligations convertible into shares to be allotted or used by such bank or trust company unless specifically negated by the original certificate of incorporation or unless the rights have been specifically waived at the time of authorization of new offering.  Any amendment to the certificate of incorporation to remove preemptive rights must be made pursuant to unanimous approval by the shareholders of the bank.  The preemptive rights of shareholders shall not extend to fractional shares.

F.  Examination of stockbook.  The stockbook and the minutes of stockholders' meeting shall be available for examination by a stockholder of the corporation at the principal place of business during business hours.

Added by Laws 1965, c. 161, § 710.  Amended by Laws 1975, c. 109, § 12, emerg. eff. May 7, 1975; Laws 1977, c. 208, § 9, emerg. eff. June 14, 1977; Laws 1997, c. 111, § 65, eff. July 1, 1997; Laws 2002, c. 67, § 14, eff. Nov. 1, 2002.

§6-711.  Directors and officers - Banks and trust companies.

A.  The affairs of a bank or trust company shall be managed by a board of directors which shall exercise its powers and be responsible for the discharge of its duties.  The number of directors, which shall not be less than five, shall be fixed by the bylaws and the number so fixed shall be the board regardless of vacancies.  Directors need not be stockholders of the bank or trust company unless so required by the bylaws of the bank or trust company.  A director who is disqualified shall be removed by the board of directors or by the Commissioner.  No action taken by a director prior to resignation or removal shall be subject to attack on the ground of the disqualification of such director.

B.  Unless otherwise restricted by the certificate of incorporation or bylaws, the board of directors shall have the authority to fix a reasonable compensation for the directors.

C.  Directors shall be elected by the stockholders at the first meeting and thereafter at the annual meeting or at a special meeting called for that purpose.  If the certificate of incorporation or amendments thereto provide for cumulative voting, the votes of each share may be cast for one person or divided among two or more, as the stockholder may choose.  The person or persons (to the number of directors to be elected) having the largest number of votes shall be elected.

D.  Each director, when appointed or elected, shall take an oath that the director will, so far as the duty devolves on the director, diligently and honestly administer the affairs of such bank or trust company, and will not knowingly violate or willingly permit to be violated any of the provisions of the Oklahoma Banking Code.  The oath shall be taken before a notary public, properly authorized and commissioned by the state in which the director resides, or before any other officer having an official seal and authorized by the state to administer oaths, except that the oath shall not be taken before any such notary public or other officer who is an officer of the director's bank.  The oath, subscribed by the director making it, and certified by the notary public or other officer before whom it is taken, shall be immediately transmitted to the Commissioner and shall be filed and preserved in the office of the Department for a period of ten (10) years.

E.  Honorary or advisory members of the board of directors may be appointed by a state bank to act in advisory capacities without the power or responsibility of final decision in matters concerning the business of the bank.  Any listing of such honorary or advisory directors must distinguish between them and the bank's board of directors or indicate their advisory status.

F.  The terms of office of directors shall be one (1) year.  Each director shall hold office until a successor is elected and qualified or until an earlier resignation or removal.  Vacancies may be filled by vote of the board of directors until the next meeting of the stockholders.

G.  A director may be removed by the stockholders at a meeting.  Where cumulative voting for directors is provided in the certificate of incorporation or amendment thereto, no director shall be removed unless the votes cast against a motion for the removal are less than the total number of shares outstanding divided by the number of authorized directors, but all of the directors shall be removed if a majority of the outstanding shares approves a motion for the removal of all.

H.  The officers designated by the bylaws shall be elected by the board of directors.  The president and managing officer shall be members of the board of directors.  The president may also serve as managing officer.  The board of directors of a state bank may enter into employment contracts with its officers and employees upon reasonable terms and conditions.  An officer may be removed by the board of directors at any time but removal shall not prejudice any rights that the officer may have to damages for breach of contract of employment.

Added by Laws 1965, c. 161, § 711.  Amended by Laws 1967, c. 258, § 6, emerg. eff. May 8, 1967; Laws 1977, c. 208, § 10, emerg. eff. June 14, 1977; Laws 1981, c. 269, § 1, eff. Jan. 1, 1982; Laws 1988, c. 166, § 6, emerg. eff. May 24, 1988; Laws 1995, c. 36, § 14, eff. July 1, 1995; Laws 1997, c. 111, § 66, eff. July 1, 1997.

§6-711.1.  Transferred employees - Purchase of former residence by bank.

As a legitimate part of a program for the development and efficient utilization of bank personnel, a state bank may, subject to board approval, purchase the residence of an employee who has been transferred or required by his or her employment with the bank to move to another area.  The bank should arrange for early divestment of title to such property.

Added by Laws 1997, c. 111, § 67, eff. July 1, 1997.

§6712.  Liability of directors, officers, and other persons  Overdrafts.

A.  Liability for violation of bank and trust laws.  Any director, officer or other person who shall knowingly participate in any violation of the laws of this state, relative to banks and banking and trust companies, shall be liable for all damages which the corporation, its stockholders, depositors, creditors or owners of trust funds shall sustain in consequence of such violation; and upon proper showing that any director or directors knowingly assented to, participated in, acquiesced in after failure to make due inquiry, or caused a loan to be made in excess of the amounts prescribed in Article VIII of this Code such director or directors shall be individually liable for the amount of such loan and shall be required to eliminate the same from the assets of the bank upon the request of the Commissioner.

B.  Liability for overdrafts.  Any bank officer or employee who shall knowingly, willfully and fraudulently, for the purpose of defrauding the bank, pay out of the funds of said bank upon the check, order or draft of any individual, firm, corporation or association, which has not on deposit with such bank a sum equal to such check, order or draft, shall be personally liable to such a bank for the amount so paid and such liability shall be covered by his official bond.

C.  After August 9, 1989, no claim or action seeking to recover money damages shall be brought by the Federal Deposit Insurance Corporation, Resolution Trust Corporation or other federal banking regulatory agency against any director or officer, including any former director or officer, of any insured financial depository institution as defined in the Financial Institutions Reform, Recovery and Enforcement Act of 1989 unless such claim or action arises out of the gross negligence, or willful or intentional misconduct of such officer or director during his term of office with such insured financial institution.

Added by Laws 1965, c. 161, § 712.  Amended by Laws 1977, c. 208, § 11, emerg. eff. June 14, 1977; Laws 1988, c. 166, § 7, emerg. eff. May 24, 1988; Laws 1992, c. 295, § 28, eff. July 1, 1992.

§6-712.1.  Indemnification for defending suits - Directors' personal liability eliminated or limited.

A.  The bylaws of a bank or trust company, as adopted or amended by the stockholders, may provide that it shall indemnify every officer, director, and employee, heirs, executors and administrators of the officer, director or employee, against judgments resulting from and the expenses reasonably incurred by the officer, director or employee in connection with any action to which the officer, director or employee may be made a party by reason of such person being an officer, director or employee of the bank or trust company, including any action based upon any alleged act or omission on the part of such person as an officer, director or employee of the bank or trust company, except in relation to matters as to which such person shall be finally adjudged in such action to be liable for the negligence or misconduct.  In the event of a settlement out of court, indemnification shall be provided only in connection with such matters covered by the settlement as to which the bank or trust company is advised by its counsel that the person to be indemnified was not liable for such negligence or misconduct.  The foregoing rights of indemnification shall not be exclusive of other rights to which such officers, directors and employees may be entitled.

B.  The bylaws or a resolution of a bank or bank holding company, as adopted or amended by the stockholders, may include a provision eliminating or limiting the personal liability of a director to the bank or its holding company, or to the stockholders of either for monetary damages for breach of fiduciary duty as a director but not for:

1.  Any breach of the director's duty of loyalty to the bank or its holding company, or to the stockholders of either;

2.  Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

3.  Payment of any unlawful dividend or for any unlawful stock purchase or redemption; or

4.  Any transaction from which the director derived an improper personal benefit.

Added by Laws 1997, c. 111, § 68, eff. July 1, 1997.

§6713.  Fidelity bonds and other insurance.

A.  Directors must require fidelity bonds.  The directors of a bank or trust company shall require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds shall provide for indemnity to such bank or trust company on account of any losses sustained by it as the result of any dishonest, fraudulent or criminal conduct by them acting independently or in collusion or combination with any person or persons.  Such bonds may be in individual, schedule or blanket form, and the premiums therefor shall be paid by the corporation.

B.  Other insurance.  The said directors shall also require suitable insurance protection to the bank or trust company against burglary, robbery, theft and other insurable hazard to which the bank or trust company may be exposed in the operations of its business on the premises or elsewhere.

C.  Annual review of bonds and insurance by board of directors  Insurance  Bonds and insurance subject to approval of Commissioner and to regulations of board.  The directors of every bank and trust company shall be responsible for prescribing at least once in each calendar year the amount or penal sum of the bonds and policies specified in this section and the sureties or underwriters thereon, after giving due and careful consideration to all known elements and factors constituting such risk or hazard.  Such action shall be recorded in the minutes of the board of directors and thereafter be reported to the Commissioner and be subject to his approval.  Evidence of any and all such bonds shall be filed with the Commissioner as soon as procured.

Added by Laws 1965, c. 161, § 713.  Amended by Laws 2003, c. 180, § 4, eff. Nov. 1, 2003.

§6-714.  Directors - Meetings and duties.

A.  The board of directors of a bank shall meet at least once every month and the board of directors of a trust company shall meet at least once every quarter.  Board members of the bank may participate in such meetings by teleconference, video conference, or other means by which any board member not physically present at a meeting location may vote and otherwise participate in the meeting and be aware of all communication and business being transacted at the meeting at the same time as it occurs.  The State Banking Commissioner, a director or an executive officer may call a special meeting.  A majority of the board of directors shall constitute a quorum.  The board shall keep minutes of each meeting, including a record of attendance and a record of all votes of the directors that would be pertinent to the business of the bank, to any officer, or to any stockholder.  A copy of the minutes of each meeting of the board of directors shall be furnished to the Commissioner within forty (40) days after the board meeting.  A copy shall be signed by the chairman of the board or the secretary to the board and retained at the bank.  The minutes may be transmitted to the Commissioner electronically.

B.  The board of directors of each bank shall review at least monthly and the board of directors of each trust company shall review at least quarterly written reports prepared by the president or other officer of the corporation setting forth such transactions occurring during the calendar month or quarter, as appropriate, preceding the meeting as the Commissioner shall require by appropriate regulations.

C.  The board of directors of every bank and trust company shall examine, at least once in each calendar year at intervals of not more than fifteen (15) months, all the affairs of the corporation including the character and value of investments and loans, the efficiency of operating procedures and such other matters as the Commissioner may require.  However, upon request by a bank or trust company, the Commissioner may allow the examination called for by this subsection to occur at intervals less frequent than called for in this subsection or may condition the requirement of such examination upon the occurrence of some event.  A report of the examination shall be submitted promptly to the Commissioner and shall embody such information as the Commissioner requires.  The board of directors may provide that such examination shall be conducted by a committee of not less than three directors, by certified public accountants, or by independent auditors responsible only to the board of directors.  Such examination shall be made when practicable without the assistance of the executive officers of the bank or trust company.  Such report of examination shall be reviewed by the directors at the next meeting of the board of directors.

D.  A bank authorized to exercise trust powers shall not accept or voluntarily relinquish a fiduciary account without approval or ratification of the board of directors or of a committee of officers or directors designated by the board to perform this function, but the board of directors or the committee may prescribe general rules governing acceptance or relinquishment of fiduciary accounts, and action taken by an officer in accordance with these rules is sufficient approval.  Any committee so designated shall keep minutes of its meetings and report at each monthly meeting of the board of directors all action taken since the previous meeting of the board.  The board of directors shall designate one or more committees of not less than three qualified officers or directors to supervise the investment of fiduciary funds.  No investment shall be made, retained or disposed of without the approval of a committee to which the bank has delegated investment or review responsibility.  The committee, in making investment decisions, shall be subject to the provisions of the Oklahoma Uniform Prudent Investor Act.  The committee shall keep minutes of its meetings and shall report at each monthly meeting of the board of directors its conclusions on all questions.

E.  Every official communication directed by the Commissioner or any examiner to any bank or trust company or to any officer thereof, relating to an investigation or examination conducted by the Department or containing suggestions or recommendations as to the conduct of the business of the bank or trust company, shall be submitted by the officer receiving it to the board of directors at the next meeting of the board and duly noted in the minutes of the meeting of the board in such form and in such manner as may be prescribed and directed by the Commissioner.  No officer of any bank or trust company shall fail to comply with this subsection.

Added by Laws 1965, c. 161, § 714.  Amended by Laws 1967, c. 258, § 7; Laws 1968, c. 407, § 1, emerg. eff. May 17, 1968; Laws 1995, c. 189, § 1, eff. Nov. 1, 1995; Laws 1995, c. 358, § 1, eff. Nov. 1, 1995; Laws 1996, c. 3, § 1, emerg. eff. March 6, 1996; Laws 1997, c. 111, § 69, eff. July 1, 1997; Laws 2000, c. 205, § 22, emerg. eff. May 17, 2000; Laws 2001, c. 55, § 4, eff. Nov. 1, 2001.

NOTE:  Laws 1995, c. 36, § 15 repealed by Laws 1995, c. 358, § 13, eff. Nov. 1, 1995.  Laws 1995, c. 351, § 14 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§6715.  Applicability of Oklahoma General Corporation Act.

The provisions of the Oklahoma General Corporation Act, shall, insofar as the same are not inconsistent herewith, govern corporations operating under the provisions of this Code.

Added by Laws 1965, c. 161, § 715.  Amended by Laws 1986, c. 292, § 144, eff. Nov. 1, 1986.

§6-716.  Repealed by Laws 1994, c. 157, § 10, emerg. eff. May 6, 1994.

§6-716.1.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-801.  Reserves.

A.  Member banks of Federal Reserve System.  Every state bank that is a member of the Federal Reserve System shall maintain such reserves against deposits as may be required by the Federal Reserve Act, as amended, or by the Board of Governors of the Federal Reserve System.

B.  Banks not members of Federal Reserve System.  Every bank which is not a member of the Federal Reserve System shall maintain such reserves against deposits as may be required by the Depository Institutions Deregulation and Monetary Control Act of 1980, as amended and as prescribed by the Board of Governors of the Federal Reserve System.

C.  Power of Board to change reserve requirement - State nonmember banks.  Whenever the Board shall determine that the maintenance of sound banking practices or the prevention of injurious credit expansion or contraction makes such action advisable, the Board may change from time to time the requirements as to reserves against demand or time deposits, or both, of banks which are not members of the Federal Reserve System.  Such change shall not be operative or effective until reasonable notice thereof has been given to all state banks which are not members of the Federal Reserve System.  Provided, that in no event shall the reserve requirement be less than that required of a national bank.

Added by Laws 1965, c. 161, § 801.  Amended by Laws 1967, c. 281, § 1; Laws 1968, c. 93, § 7; Laws 1971, c. 352, § 9; Laws 1975, c. 109, § 13, emerg. eff. May 7, 1975; Laws 1982, c. 60, § 2, operative Oct. 1, 1982; Laws 1997, c. 111, § 70, eff. July 1, 1997.

§6-802.  Limitations on maximum indebtedness to bank - Exceptions.

A.  1.  The total obligations to any bank or trust company of any person, copartnership, association or corporation shall at no time exceed thirty percent (30%) of the capital, less intangible assets, of the bank or trust company.  For purposes of this section, the calculation of capital shall be made as of the date the bank or trust company enters into a binding commitment using data from the most recent quarterly report of condition of the bank or trust company.

2. a. The term "obligations" shall mean the direct liability, exclusive of interest, of the maker or acceptor of paper discounted with or sold to such bank and the liability, exclusive of interest, of the endorser, drawer or guarantor who obtains a loan from or discounts paper with or sells paper under the guaranty of the endorser, drawer or guarantor to such bank or trust company.

b. Loans or other extensions of credit to an industrial development authority, or similar public entity created for the purpose of constructing and leasing a plant facility to an occupant, are not an obligation of the authority for the purpose of this section if:

(1) the bank relies on the credit of the occupant in making the loan,

(2) the authority's liability with respect to the loan is limited solely to whatever interest it has in the particular facility,

(3) the authority's interest is assigned to the bank as security for the loan, and

(4) the occupant's lease rentals are assigned and paid directly to the bank.

B.  The limitation set forth in paragraph 1 of subsection A of this section shall be subject to the following exceptions:

1.  Loans or extensions of credit secured by not less than a like amount of bonds or notes of the United States or certificates of indebtedness of the United States, treasury bills of the United States or obligations fully guaranteed both as to principal and interest by the United States shall not be subject to any limitation based upon capital;

2.  Obligations shall not be subject under this section to any limitation based upon such capital to the extent that such obligations are secured or covered by guaranties, or by commitments or agreements to take over or to purchase, made by any Federal Reserve Bank or by the United States or any department, bureau, board, commission or establishment of the United States, including any corporation wholly owned directly or indirectly by the United States;

3.  Obligations secured by a segregated deposit account in the lending bank; and

4.  Obligations as may be approved by the Commissioner upon written request by the bank.

C.  The Board may promulgate rules to administer and implement this section, including rules to define or further define terms used in this section and to establish limits or requirements other than those specified in this section for particular classes or categories of obligations.

Added by Laws 1965, c. 161, § 802.  Amended by Laws 1968, c. 93, § 8, emerg. eff. April 1, 1968; Laws 1968, c. 407, § 2, emerg. eff. May 17, 1968; Laws 1972, c. 207, § 1, emerg. eff. March 31, 1972; Laws 1975, c. 109, § 14, emerg. eff. May 7, 1975; Laws 1976, c. 66, § 1, emerg. eff. April 22, 1976; Laws 1979, c. 173, § 4; Laws 1982, c. 223, § 11; Laws 1983, c. 73, § 11, emerg. eff. April 29, 1983; Laws 1984, c. 133, § 7, eff. Oct. 1, 1984; Laws 1991, c. 128, § 5, emerg. eff. April 29, 1991; Laws 1995, c. 36, § 17, eff. July 1, 1995; Laws 1997, c. 111, § 71, eff. July 1, 1997.

§6803.  Real estate loans.

Any bank may make, arrange, purchase, sell in whole or in part real estate loans or extension of credit secured by liens on interests in real estate, subject to such terms, conditions and limitations as may be prescribed by the Commission or by order, rule or regulation.

Added by Laws 1965, c. 161, § 803.  Amended by Laws 1967, c. 62, § 1, emerg. eff. April 17, 1967; Laws 1968, c. 93, § 20, emerg. eff. April 1, 1968; Laws 1968, c. 407, § 3; Laws 1970, c. 321, § 8; Laws 1971, c. 352, § 10; Laws 1975, c. 84, § 1; Laws 1977, c. 208, § 12, emerg. eff. June 14, 1977; Laws 1978, c. 150, § 1; Laws 1979, c. 173, § 5; Laws 1982, c. 60, § 3, operative Oct. 1, 1982; Laws 1983, c. 73, § 12, emerg. eff. April 29, 1983.

§6-804.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-805.  Prohibition on bank employing funds in trade or commerce - Sale of personal property - Leasing of personal property - Acquisition of leased personal property.

A.  Bank prohibited from employing its funds in trade or commerce - Exception.

1.  Except as permitted in other sections of this Code, a state bank shall not invest its funds in trade or commerce by buying, selling, or otherwise dealing in goods, except as necessary to avoid or minimize a loss on a loan or investment previously made in good faith and shall not invest any of its funds in the stock of any other bank, nor make any loans or discounts on the security of the shares of its own capital stock, nor be the purchaser or holder of any such shares, unless such securities or purchase shall be necessary to prevent loss upon a debt previously contracted in good faith.

2.  Except as permitted in other sections of this Code, a trust company shall not invest any of its funds in the stock of any other trust company.

3.  Unless written approval for a longer period is granted by the Commissioner, stock or other personal property so purchased or acquired shall within one (1) year from the time of its purchase or acquisition be sold or disposed of at public or private sale, and after the expiration of one (1) year any such stock or other personal property shall not be considered as part of the assets of any bank.

B.  Sale of personal property acquired under subsection A.  A bank may sell any personal property which may come into its possession as collateral security for any debt or obligation due it, in the manner prescribed by the Uniform Commercial Code, Section 1-101 et seq. of Title 12A of the Oklahoma Statutes, and other pertinent statutes.

C.  Leasing of personal property - Limitation on term and amount.

1.  A bank may become the owner and lessor of personal property upon the specific request of and for the use of a customer.  Except upon the written approval of the Commissioner, the term of the lease shall in no event exceed ten (10) years and all such leases shall provide for the payment of regularly scheduled periodic payments, the total of which shall at least equal the cost to the bank of the personal property so leased.

2.  The total investment by a bank for benefit of any person, copartnership, association or corporation, combined with all other obligations of such person to the bank, shall at no time exceed thirty percent (30%) of the bank's capital.

D.  Acquisition of leased personal property.  When a bank has completed a leasing arrangement in conformity with subsection C of this section, the bank may then purchase the personal property to be leased.

Added by Laws 1965, c. 161, § 805.  Amended by Laws 1986, c. 316, § 6, emerg. eff. June 24, 1986; Laws 1987, c. 135, § 9, emerg. eff. June 3, 1987; Laws 1997, c. 111, § 72, eff. July 1, 1997.

§6-806.  Investments - Underwriting - Limitations.

A.  A bank may purchase and sell equity and investment securities without recourse, solely on the order and for the account of a customer, and may not underwrite an issue of securities except as otherwise provided by the Banking Code or rules adopted thereunder.

B.  Except as otherwise provided by the Banking Code or rules adopted thereunder, a bank may not invest its funds in equity securities except as necessary to avoid or minimize a loss on a loan or investment previously made in good faith.

C.  A bank may purchase investment securities for its own account under limitations and restrictions prescribed by rules adopted under the Banking Code.  Except as otherwise provided by this section, the total amount of the investment securities of any one obligor or maker, held by the bank for its own account, may not exceed an amount equal to thirty percent (30%) of the bank's capital using data from the most recent quarterly report of condition of the bank or trust company.

D.  With the approval of the Commissioner, a bank may establish and capitalize one or more operating subsidiaries and financial subsidiaries, subject to rules promulgated by the Board.

E.  Notwithstanding subsection A, B or C of this section, a bank may, with prudent banking judgment, deal in, underwrite, or purchase for its own account, without limitation as to amount unless otherwise indicated in this subsection:

1.  Bonds and other legally created general obligations of a state, an agency or political subdivision of a state, the United States, or an agency or instrumentality of the United States;

2.  An investment security that this state, an agency or political subdivision of this state, the United States, or an agency or instrumentality of the United States has unconditionally agreed to purchase, insure, or guarantee;

3.  Investment securities (including limited obligation bonds, revenue bonds, and obligations that satisfy the requirements of Section 142(b)(1) of the Unites States Internal Revenue Code) issued by or on behalf of any state or political subdivision of a state, including any municipal corporate instrumentality of one or more states, or any public agency or authority of any state or political subdivision of a state, if the bank is well capitalized (as defined in 12 U.S.C., Section 1831o);

4.  Investment securities issued under the authority of the Federal Farm Loan Act;

5.  Investment securities insured by the Secretary of Housing and Urban Development under Title IX of the National Housing Act or investment securities insured by the Secretary of Housing and Urban Development pursuant to Section 207 of the National Housing Act, if the investment securities to be issued in payment of the insured obligations are guaranteed as to principal and interest by the United States;

6.  Securities that are offered and sold under 15 U.S.C., Section 77d(5);

7.  Mortgage-related securities, as defined by 15 U.S.C., Section 78c(a), except that notwithstanding Section 347 of the Riegle Community Development and Regulatory Improvement Act of 1994, a note or obligation that is secured by a first lien on one or more parcels of real estate on which is located one or more commercial structures shall be subject to the limitations of subsection C of this section;

8.  Investment securities issued or guaranteed by the Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Agriculture Mortgage Association, or the Federal Farm Credit Banks Funding Corporation;

9.  Purchase and hold for its own account shares of stock of small business investment companies in an aggregate amount not exceeding five percent (5%) of the capital stock and surplus of the bank, and receive and retain the benefits of the stock ownership, including stock dividends;

10.  Purchase and hold for its own account shares of stock of a banker's bank set forth in Section 402.1 of this title, but in no event shall the total amount of the stock held by the bank exceed ten percent (10%) of the capital of the bank and in no event shall the purchase of the stock result in the bank acquiring more than five percent (5%) of any class of voting securities of the banker's bank; and

11.  Stock of a Federal Home Loan Bank.

F.  Mutual Funds.

1.  A bank may invest for its own account in equity securities of an investment company registered under the Investment Company Act of 1940 and the Securities Act of 1933 if the portfolio of the investment company consists wholly of investments in which the bank could invest directly for its own account.

2.  If the portfolio of an investment company described by paragraph 1 of this subsection consists wholly of investments in which the bank could invest directly without limitation under subsection E of this section, the bank may invest in the investment company without limitation.

3.  If the portfolio of an investment company described by subsection C of this section contains an investment or obligation that is subject to the limits of Section 802 of this title, the bank may invest in the investment company not more than an amount equal to thirty percent (30%) of the bank's capital.

4.  A bank that invests in an investment company as provided by this section shall periodically determine that its pro rata share of any security in the portfolio of the investment company is not in excess of applicable investment and lending limits by reason of being combined with the bank's pro rata share of that security held by all other investment companies in which the bank has invested and with the bank's own direct investment and loan holdings.

G.  Other Limitations.  A bank may not purchase for its own account, in any amount, paving, sewer or other special improvement obligations that are payable from the proceeds of special assessments.

H.  Assets shall not be carried above cost.  With the exception of securities held by the bank for sale, no bank or trust company shall, except with the previous written consent of the Commissioner, enter or at any time carry on its books any of its assets at a valuation exceeding the actual cost to the bank or trust company.

Added by Laws 1965, c. 161, § 806.  Amended by Laws 1970, c. 321, § 11; Laws 1975, c. 109, § 15, emerg. eff. May 7, 1975; Laws 1980, c. 360, § 6, emerg. eff. June 27, 1980; Laws 1982, c. 60, § 4, operative Oct. 1, 1982; Laws 1985, c. 168, § 5, emerg. eff. June 18, 1985; Laws 1988, c. 166, § 8, emerg. eff. May 24, 1988; Laws 1991, c. 128, § 6, emerg. eff. April 29, 1991; Laws 1992, c. 295, § 4, eff. July 1, 1992; Laws 1995, c. 36, § 18, eff. July 1, 1995; Laws 1997, c. 111, § 73, eff. July 1, 1997; Laws 2002, c. 67, § 15, eff. Nov. 1, 2002.

§6-807.  Sale and purchase of loans.

Subject to its legal loan limits, a bank may sell or purchase obligations which satisfy the Banking Code for loans and may sell and acquire such loans in full or in part.

Added by Laws 1965, c. 161, § 807.  Amended by Laws 1982, c. 223, § 12; Laws 1997, c. 111, § 74, eff. July 1, 1997.

§6808.  Banks prohibited from making political contributions  Penalties.

A.  Prohibition against political expenditures.  It is unlawful for any bank to make a contribution or expenditure in connection with any election to any political office, or in connection with any primary election or political convention or caucus held to select candidates for any political office, or for any candidate, political committee, or for any other person to accept or receive any contribution prohibited by this section (Section 808A).

B.  Penalties.  Every bank which makes any contribution or expenditure in violation of this section (Section 808A) shall be fined not more than Five Thousand Dollars ($5,000.00); and every officer or director of any bank who consents to any such contribution or expenditure by the bank, and any person who accepts or receives any such contribution, shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned not more than one (1) year, or both; and if the violation was willful shall be fined not more than Ten Thousand Dollars ($10,000.00) or imprisoned not more than two (2) years, or both.

Added by Laws 1965, c. 161, § 808.  Amended by Laws 1997, c. 133, § 123, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 54, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 123 from July 1, 1998, to July 1, 1999.

§6809.  Prohibited acts - Penalties - Injunctions.

A.  Except as provided in Section 411 of this title, no bank, banker or bank official shall give preference to any depositor, borrower, or creditor by pledging the assets of the bank as collateral security.  No bank, banker or bank official shall sell or transfer any of the assets of any insolvent bank in consideration of any deposit in such bank.  Any officer, director or employee of any bank who violates any provision of this section shall be guilty of a felony and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the State Penitentiary for not less than one (1) year, nor more than five (5) years, or by both such fine and imprisonment.

B.  No attachment, injunction, execution or other recordation which constitutes a lien under the laws of this state upon the property of a bank created, organized or existing under or by virtue of the laws of this state, shall be issued against such a bank or its property before final judgment in any suit, action or proceeding in any federal, state, county or municipal court.  As used in this subsection, "final judgment" shall mean a judgment on the merits from which no appeal can be taken or the time in which to file an appeal has elapsed and not merely a judgment rendered.

C.  The Board shall have the authority, pursuant to Section 203 of this title, to order or seek injunction over any person, as defined in Section 103 of this title, to cease and desist violating any of the provisions of this section.

Added by Laws 1965, c. 161, § 809.  Amended by Laws 1968, c. 93, § 9, emerg. eff. April 1, 1968; Laws 1993, c. 183, § 12, eff. July 1, 1993; Laws 1997, c. 133, § 124, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 55, eff. July 1, 1999.

NOTE:  Laws 1997, c. 111, § 75 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 124 from July 1, 1998, to July 1, 1999.

§6-901.  Deposits in name of two or more persons - Payable on death deposit accounts - Forms of deposit accounts included.

A.  When a deposit has been made or shall hereafter be made in any bank in the names of two or more persons, payable to any of them or payable to any of them or the survivor, such deposit, or any part thereof, or any interest thereon, may be paid to either of the persons, whether one of such persons shall be a minor or not, and whether the other be living or not; and the receipt or acquittance of the person so paid shall be valid and sufficient release and discharge to the bank for any payment so made.

B.  1.  When a deposit has been made or shall hereafter be made in any bank using the terms "Payable on Death" or "P.O.D.", such deposits shall be payable on the death of the account owner to a trust designated in the deposit account agreement as the "P.O.D." beneficiary, or to an individual or individuals named beneficiary if living and if not living, to the named estate of the beneficiary, notwithstanding any provision to the contrary contained in Sections 41 through 57 of Title 84 of the Oklahoma Statutes.  Such deposit shall constitute a contract between the account owner, (or owners, if more than one) and the bank that upon the death of the last surviving owner of the account, and payment of account proceeds to any secured party with a valid security interest in the account, the bank will hold the funds for or pay them to the named beneficiary or the estate of the named beneficiary.

2.  In order to designate multiple payable-on-death beneficiaries for a deposit account, the account should be styled as follows:

"(Name of Account Owner), payable on death (or P.O.D.) to (Name of Beneficiary), (Name of Beneficiary), and (Name of Beneficiary, in equal shares.)"

3.  Adjustments may be made in the styling, depending upon the number of owners of the account, to allow for survivorship rights, and the number of beneficiaries.  It is to be understood that each beneficiary is entitled to a proportionate share of the account proceeds only after the death of the last surviving account owner, and payment of account proceeds to any secured party with a valid security interest in the account.  In the event of the death of a beneficiary prior to the death of the owner, the share of the beneficiary shall go to the estate of the beneficiary.  It is not permissible for an account to designate unequal shares for different payable-on-death beneficiaries.

4.  A bank may require the owner of an account to provide an address for any payable-on-death beneficiary.  If the P.O.D. account is an interest-bearing account and the funds are not claimed by the payable-on-death beneficiary or beneficiaries within sixty (60) days after the death of the last surviving account holder, or after the bank has notice of the death of the last surviving account holder, whichever is later, the bank has the right to convert the account to a non-interest-bearing account.

5.  No change in the designation of a named beneficiary shall be valid unless executed by the owner of the fund and in the form and manner prescribed by the bank; however, this section shall be subject to the provisions of Section 178 of Title 15 of the Oklahoma Statutes.

6.  The receipt or acquittance of the named beneficiary so paid or the legal representative of such named beneficiary's estate, if deceased, shall be valid and sufficient release and discharge to the bank for any payment so made, unless, prior to such payment, the bank receives notice in the form and manner required in Section 905 of this title.

C.  The provisions of this section shall apply to all forms of deposit accounts, including, but not limited to, transaction accounts, savings accounts, certificates of deposits, negotiable order of withdrawal (N.O.W.) accounts, and M.M.D.A. accounts.

Added by Laws 1965, c. 161, § 901.  Amended by Laws 1979, c. 173, § 6; Laws 1980, c. 360, § 7, emerg. eff. June 27, 1980; Laws 1991, c. 128, § 7, emerg. eff. April 29, 1991; Laws 1994, c. 313, § 1, eff. Sept. 1, 1994; Laws 1997, c. 111, § 76, eff. July 1, 1997; Laws 2001, c. 55, § 5, eff. Nov. 1, 2001.

§6-902.  Trustee deposit accounts.

A.  Whenever any deposit shall be made in a bank by any person which is in form in trust for another, and no other or further notice of the existence and terms of a legal and valid trust shall have been given in writing to the bank, in the event of the death of the trustee, the same, or any part thereof, together with the interest thereon, may be paid to the person or persons for whom the deposit was made.  A deposit held in this form shall be deemed to constitute a Totten Trust.  A revocation of such trust may only be made in writing to the bank and the bank shall not suffer any liability for payment of funds pursuant to the trust unless and until it receives written notice of revocation.

B.  1.  If a deposit account is opened with a bank by one or more persons expressly as a trustee for one or more other named persons and further notice of the existence and terms of a legal and valid trust is not given in writing to the bank, the bank may accept and administer the account as set forth in subsection A of this section.

2.  If a deposit account is opened with a bank by one or more persons expressly as a trustee for one or more other named persons pursuant to or purporting to be pursuant to a written trust agreement, the trustee may provide the bank with a certificate of trust to evidence the trust relationship.  The certificate shall be an affidavit of the trustee and must include the effective date of the trust, the name of the trustee, the name or method for choosing successor trustees, the name and address of each beneficiary, the authority granted to the trustee, the disposition of the account on the death of the trustee or the survivor of two or more trustees, other information required by the bank, and an indemnification of the bank.  The bank may accept and administer the account, subject to the provisions of Title 58 of the Oklahoma Statutes, in accordance with the certificate of trust without requiring a copy of the trust agreement.  The bank is not liable for administering the account as provided by the certificate of trust, even if the certificate of trust is contrary to the terms of the trust agreement, unless the bank has actual knowledge of the terms of the trust agreement.

3.  On the death of the trustee or the survivor of two or more trustees, the bank may pay all or part of the withdrawal value of the account with interest as provided by the certificate of trust.  If the trustee did not deliver a certificate of trust, the bank's right to treat the account as owned by a trustee ceases on the death of the trustee.  On the death of the trustee or the survivor of two or more trustees, the bank shall, unless the certificate of trust provides otherwise, pay the withdrawal value of the account, with interest, in equal shares to the persons who survived the trustee, are named as beneficiaries in the certificate of trust, and can be located by the bank from its own records.  If there is not a certificate of trust, payment of the withdrawal value and interest shall be made as provided by Title 58 of the Oklahoma Statutes.  Any payment made under this section for all or part of the withdrawal value and interest discharges any liability of the bank to the extent of the payment.  The bank may pay all or part of the withdrawal value and interest in the manner provided by this section, regardless of whether it has knowledge of a competing claim, unless the bank receives actual knowledge that payment has been restrained by order of a court of competent jurisdiction.

4.  This section does not obligate a bank to accept a deposit account from a trustee who does not furnish a copy of the trust agreementor to search beyond its own records for the location of a named beneficiary.

5.  This section does not affect a contractual provision to the contrary that otherwise complies with the laws of this state.

Added by Laws 1965, c. 161, § 902.  Amended by Laws 1991, c. 128, § 8, emerg. eff. April 29, 1991; Laws 1993, c. 183, § 13, eff. July 1, 1993; Laws 1997, c. 111, § 77, eff. July 1, 1997.

§6-903.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-903.1.  Deposit accounts for minors.

A.  Except as otherwise provided by this section, a bank or credit union lawfully doing business in this state may enter into a deposit account with a minor as the sole and absolute owner of the account and may pay checks and withdrawals and otherwise act with respect to the account on the order of the minor.  A payment or delivery of rights to a minor who holds a deposit account evidenced by a receipt or other acquittance signed by the minor discharges the bank or credit union to the extent of the payment made or rights delivered.

B.  If the minor is the sole and absolute owner of the deposit account, the disabilities of minority are removed for the limited purposes of enabling:

1.  The minor to enter into a depository contract with a bank or credit union; and

2.  The bank or credit union to enforce the contract against the minor, including collection of overdrafts and account fees and submission of account history to account reporting agencies and credit reporting bureaus.

C.  A parent or legal guardian of a minor may deny the minor's authority to control, transfer, draft on, or make withdrawals from the minor's deposit account by notifying the bank or credit union in writing.  On receipt of the notice by the bank or credit union, the minor may not control, transfer, draft on, or make withdrawals from the account during minority except with the joinder of a parent or legal guardian of the minor.

D.  If a minor with a deposit account dies, the receipt or other acquittance of the minor's parent or legal guardian discharges the liability of the bank or credit union to the extent of the receipt or other acquittance, except that the aggregate discharges under this subsection may not exceed Three Thousand Dollars ($3,000.00).

E.  Subsection A of this section does not authorize a loan to the minor by the bank or credit union, whether on pledge of the minor's savings account or otherwise, or bind the minor to repay a loan made except as provided by subsection B of this section or other law or unless the depository institution has obtained the express consent and joinder of a parent or legal guardian of the minor.  This subsection does not apply to an inadvertent extension of credit because of an overdraft from insufficient funds, returned checks or deposits, or other shortages in a depository account resulting from normal banking or credit union operations.

Added by Laws 1997, c. 111, § 78, eff. July 1, 1997.  Amended by Laws 2000, c. 77, § 1, emerg. eff. April 14, 2000.

§6-904.  Stockholder, director, officer or employee of bank as notary public - Administration of oaths - Protests - Notary fee.

It shall be lawful for any notary public who is a stockholder, director, officer or employee of a bank to take the acknowledgment of any party to any written instrument executed to or by such bank, or to administer an oath to any other stockholder, director, officer, employee or agent of such bank, or to protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes and other negotiable instruments which may be owned or held for collection by such bank.  It shall be unlawful for any notary public to take the acknowledgment of an instrument executed by or to a bank of which the notary public is a stockholder, director, officer or employee, where such notary is a party to such instrument, either individually or as a representative of such bank, or to protest any negotiable instrument owned or held for collection by such bank where such notary is individually a party to such instrument.  Nothing contained in this section shall be construed to prohibit or limit the charging of a notary fee by the notary public who is a stockholder, director, officer, or employee of a bank.

Added by Laws 1965, c. 161, § 904.  Amended by Laws 1997, c. 111, § 79, eff. July 1, 1997.

§6905.  Adverse claims to deposits  Restraining order or injunction - Indemnity bond.

Notice to any bank or trust company doing business in this state of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause said bank or trust company to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said bank or trust company from a court of competent jurisdiction in a cause therein instituted by him wherein the person to whose credit the deposit stands is made a party and served with summons or shall execute to said bank or trust company, in form and with sureties acceptable to it, a bond, indemnifying said bank or trust company from any and all liability, loss, damage, costs and expenses, for and on account of the payment of such adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands on the books of said bank or trust company; provided, that this law shall not apply in any instance where the person to whose credit the deposit stands is a fiduciary for such adverse claimant, and the facts constituting such relationship are made to appear by the affidavit of such claimant.

Added by Laws 1970, c. 321, § 12.

§6-906.  Deposits in name of sole individual without designation of beneficiary - Transfer to known heirs - Affidavit - Release and discharge - Submission of false affidavit - Penalties.

A.  When a deposit has been made in a bank in the name of a sole individual without designation of a payable-on-death beneficiary, upon the death of the sole owner of the account if the amount of the aggregate deposits held in single ownership accounts in the name of the deceased individual is Five Thousand Dollars ($5,000.00) or less, the bank may transfer the funds to the known heirs of the deceased upon receipt of an affidavit sworn to by the known heirs of the deceased which establishes jurisdiction and relationship and states that the owner of the account left no will.  The affidavit shall be sworn to and signed by the known heirs of the deceased and the same shall swear that the facts set forth in the affidavit establishing jurisdiction, heirship and intestacy are true and correct.

B.  Receipt by the bank of the affidavit described in subsection A shall be a valid and sufficient release and discharge to the bank for any transfer of deposits made pursuant thereto and shall set to discharge the bank from liability as to any other party, including any heir, legatee, devisee, creditor or other person having rights or claims to funds or property of the decedent, and include a discharge of the bank from liability for any estate, inheritance or other taxes which may be due the state from the estate or as a result of the transfer.

C.  Any person who knowingly submits and signs a false affidavit as provided in this section shall be fined not more than Three Thousand Dollars ($3,000.00) or imprisoned for not more than six (6) months, or both.  Restitution of the amount fraudulently attained shall be made to the rightful beneficiary by the guilty person.

Added by Laws 1991, c. 128, § 9, emerg. eff. April 29, 1991.  Amended by Laws 1997, c. 111, § 80, eff. July 1, 1997.

§6-907.  Husband and wife deposit for business purpose - Sole proprietorship account.

A deposit made in any bank by a husband and wife which is primarily for a business purpose may be treated, at the option of the depositors, as a sole proprietorship account, rather than a partnership account unless a formal partnership has been formed.

Added by Laws 1993, c. 183, § 14, eff. July 1, 1993.

§6-1001.  Powers of trust companies.

All corporate trust companies now existing or hereafter created shall have the power to:

1.  Receive deposits of trust moneys; to receive upon deposit for safekeeping personal property of every description; to guarantee special deposits; and to own or control safety vaults and rent the boxes therein;

2.  Accept and execute all such trusts and perform such duties of every description as may be committed to them by any person or persons whatsoever, or any corporation, and act as assignee, receiver, trustee and depository, and to accept and execute all such trusts and perform such duties of every description as may be committed or transferred to them by order, judgment or decree of any of the courts of record of this state or of any state or of the United States;

3.  Take, accept and hold by the order, judgment or decree of any court of this state, or of any state or territory of the United States, or by gift, grant, assignment, transfer, devise or bequest of any person or corporation, any real or personal property in trust, and to execute and perform any and all such legal and lawful trusts in regard to the same upon the terms, conditions, limitations and restrictions which may be declared, imposed, established or agreed upon in and by such order, judgment, decree, gift, grant, assignment, transfer, devise or bequest, and to execute as principal or surety, and to guarantee against loss any principal or surety upon any bond or bonds required by law to be given in any proceeding in law or equity in any of the courts of this state or of any state or of the United States;

4.  Act as agent or attorney-in-fact for any person or corporation in the management and control of real or personal property and the sale or conveyance of the same, and for the investment of money, and to act for and represent corporations or persons under power and letters of attorney, and as agents for persons and corporations for the purpose of issuing, registering, transferring or countersigning the certificates of stock, bonds or other evidences of debt of any corporation, association, municipality, state or public authority, on such terms as may be agreed upon;

5.  Accept from and execute trusts for any married persons in respect to their separate property, whether real or personal, and act as agent for them in the management of such property, and generally to have and exercise such powers as are usually had and exercised by trust companies;

6.  Act as executor under last will or at the instance of any person entitled to any administration or guardianship of any estate, as administrator of the estate of any deceased person, or as guardian or curator of any minor, or any incapacitated or partially incapacitated person, as such terms are defined by Section 1-111 of Title 30 of the Oklahoma Statutes, or trustee for any convict in the penitentiary under the appointment of any court of record having jurisdiction of the person or estate of such deceased person, minor, or incapacitated or partially incapacitated person;

7.  Guarantee the fidelity and diligent performance of their duty of persons or corporations holding places of public or private trust, to guarantee or become surety on any bond given by any person or corporation and to reinsure or guarantee any person or corporation against loss or damage by reason of any risk assumed by insuring the fidelity or diligent performance of duty of any such person or corporation, or by guaranteeing or becoming surety on any bond; and to guarantee the principal or interest, or both, of any securities of any kind;

8.  Loan money upon real estate and collateral security, and execute and issue its notes payable at a future date, and to pledge its mortgages on real estate and other securities as security therefor, which notes may be issued to an amount not exceeding, in the aggregate, ten times the amount paid up on the capital stock of the company issuing the same, and shall in no case exceed the amount of the first mortgages pledged to secure their payment;

9.  Buy and sell the bonds and warrants of this state, and all other kinds of government, state or municipal bonds; and to buy and sell all kinds of negotiable and nonnegotiable paper, stocks and other investment securities;

10.  Act as fiscal agent of the United States, or any state, municipality, body politic or corporation, and in such capacity to receive and disburse money, credits, securities and effects;

11.  Act as trustee under trusts created by will or by declaration of trust;

12.  Act as guardian for any number of persons;

13.  Transfer, register and countersign certificates of stock, bonds, or other evidence of indebtedness, and to act as agent of any corporation, foreign or domestic, for any purpose now or hereafter required by statute or otherwise;

14.  Act as trustee under any mortgage or bond issued by any municipality, body politic or corporation, and to accept and execute any other municipal or corporate trust not inconsistent with the laws of this state;

15.  Take, accept and execute any and all such legal trusts, duties and powers in regard to the holding, management and disposition of any estate, real or personal, and the rents and profits thereof, or the sale thereof, as may be granted or confided to it by any court of record, or by any person, corporation, municipal or other authority, and it shall be accountable to all parties in interest for the faithful discharge of every such trust, duty or power which it may so accept;

16.  Be appointed and accept the appointment of assignee or trustee under any assignment for the benefit of creditors of any debtor made pursuant to any statute or otherwise;

17.  Collect coupons on or interest upon all manner of securities when authorized by the parties depositing the same;

18.  Receive and manage any sinking fund of any corporation upon such terms as may be agreed upon between the corporations and those dealing with it;

19.  Generally execute trusts of every description and escrow agreements and to act and serve in any and all fiduciary capacities not inconsistent with the laws of this state or of the United States;

20.  Prepare, make and certify abstracts of title to real and personal property and to procure and furnish information in relation thereto, where not otherwise inconsistent with the laws of this state; to guarantee or insure the title to real and personal property to persons interested in such property or in mortgages thereon, against loss, by reason of defective title or other encumbrances of or upon such property, and to make determination of title in connection with the issuance of such guaranties or insurance;

21.  Discount and negotiate promissory notes, drafts, bills of exchange and other evidence of debt, buy and sell coin and bullion, to accept for payment at a future date drafts drawn upon it by its customers, and to issue letters of credit, authorizing the holders thereof to draw drafts upon it or upon its correspondents at sight or on time not exceeding one (1) year; provided, that no trust company shall incur liabilities under this paragraph to an amount equal at any time in the aggregate to more than its paid-up and unimpaired capital stock and surplus fund, except with the approval of the Commissioner under such general regulations as to amount of acceptances as the Commissioner may prescribe; and

22.  Issue debentures, notes, or other evidences of debt in the manner in which business corporations are authorized to do so and for any legal application of proceeds, but only to the extent of an amount equal to ten times its capital and surplus.

Added by Laws 1965, c. 161, § 1001.  Amended by Laws 1975, c. 46, § 1, emerg. eff. March 31, 1975; Laws 1975, c. 362, § 1, emerg. eff. June 12, 1975; Laws 1997, c. 111, § 81, eff. July 1, 1997; Laws 1998, c. 246, § 1, eff. Nov. 1, 1998.

§6-1001.1.  Temporary borrowing powers of trust companies.

Any trust company may rediscount or sell any of its assets for temporary purposes, with or without guaranty or endorsement.

Added by Laws 1997, c. 111, § 82, eff. July 1, 1997.

§6-1002.  Restrictions on acting in certain fiduciary capacities - Reciprocity.

All corporations except:  (1) state banks in Oklahoma having trust powers, national banking associations located in this state and having trust powers and trust companies incorporated under the laws of this state and having trust powers; (2) corporations which are recognized under Section 501(c)(3) of the Internal Revenue Code as being organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes when exercising powers pursuant to the Oklahoma Charitable Fiduciary Act and the Oklahoma General Corporation Act; and (3) national banks having trust powers, and state banks and trust companies having trust powers located in states which reciprocally allow similar Oklahoma institutions to exercise trust and fiduciary powers therein under no greater restrictions than those imposed under this Code on such fiduciary institutions, are prohibited from acting in any of the following fiduciary capacities within this state:

1.  As executor or administrator of the estate of any decedent, whether such decedent was a resident of this state or not, and whether the administration of the estate of such decedent be original or ancillary; provided, that if the executor or administrator of the estate of a nonresident decedent be a corporation duly authorized, qualified and acting as such executor or administrator in the jurisdiction of the domicile of the decedent, it may, as a foreign executor or administrator, perform such duties and exercise such powers and privileges as are required, authorized and permitted by Section 1001 of this title;

2.  As guardian of any infant, insane person or person physically or mentally incompetent whether domiciled in this state or not;

3.  As trustee under any inter vivos trust, will or other testamentary instrument, provided that any corporation which is authorized to act as such trustee under the laws of the place where it has its principal place of business may receive bequests to it as trustee of money or intangible personal property;

4.  As trustee of any real estate in this state or any interest therein under any agreement whereby the beneficial interest in such property is vested in others;

5.  As receiver or trustee under appointment of any court in this state;

6.  As assignee, receiver or trustee of any insolvent person or corporation or under any assignment for the benefit of creditors; or

7.  As fiscal agent, transfer agent or registrar of any municipal or private corporation; provided, however, that nothing herein shall prevent any Oklahoma corporation not a bank or trust company and not having trust powers from being its own fiscal agent, transfer agent or registrar concerning its own affairs, stock or securities.

Nothing in this section shall be construed as authorizing or permitting any foreign bank or trust company to maintain an office within this state.

Added by Laws 1965, c. 161, § 1002.  Amended by Laws 1967, c. 258, § 8, emerg. eff. May 8, 1967; Laws 1968, c. 15, § 1; Laws 1969, c. 257, § 1, emerg. eff. April 24, 1969; Laws 1997, c. 111, § 83, eff. July 1, 1997.

§61003.  Advertising performance of legal services prohibited.

A.  No trust company shall advertise to furnish to the public legal services pertaining to the execution of trusts set forth in Section 1001 of this Code, or to the issuance of securities.  No trust company shall advertise to furnish or furnish to the public legal advice or practice or hold itself out as practicing law.

B.  Any trust company whose officers or agents solicit legal business shall be subject to a fine not to exceed One Thousand Dollars ($1,000.00).

Added by Laws 1965, c. 161, § 1003.

§61004.  Deposits of securities with Commissioner.

A.  Deposit requirement  As pledge for faithful performance.

(1) Before any bank or trust company, including national banking associations, shall transact any fiduciary business within this state it shall deposit with the Commissioner, as security and as a pledge for the faithful performance of its duties as a trust company, cash or interestbearing securities, which securities shall have a ready market value in an amount regulated by the amount of cash and securities held in trust by the bank or trust company.

(2) Whenever such cash and securities held in trust amount to less than One Million Dollars ($1,000,000.00), the deposit shall be Fifty Thousand Dollars ($50,000.00).  Whenever such cash and securities held in trust amount to One Million Dollars ($1,000,000.00) but do not exceed Five Million Dollars ($5,000,000.00), the deposit shall be Two Hundred Fifty Thousand Dollars ($250,000.00).  Whenever such cash and securities held in trust amount to Five Million Dollars ($5,000,000.00) but do not exceed Ten Million Dollars ($10,000,000.00), the deposit shall be Four Hundred Thousand Dollars ($400,000.00).  Whenever such cash and securities held in trust exceed Ten Million Dollars ($10,000,000.00), the deposit shall be Five Hundred Thousand Dollars ($500,000.00); provided, no trust company not receiving deposits other than funds held by it in trust shall be required to increase the deposit to an amount in excess of its capital.  The term "cash and securities held in trust" as employed herein shall not include lands held in trust as collateral security for monies lent or to be lent, nor to trust funds registered with the Securities and Exchange Commission under the Securities Act of 1933, as amended (48 Stat. 74, 15 U.S.C. Section 77 (1933)), and the Securities Exchange Act of 1934, as amended (48 stat. 881, 15 U.S.C. Section 78 (1934)).

B.  Securities eligible for deposit.  The securities mentioned in subsection A of this section may be of the following classes and not otherwise:

(1) Interestbearing bonds, notes or obligations of the United States, or those for which the faith of the United States is pledged for the payment of the principal and interest.

(2) Bonds or other obligations of the State of Oklahoma or any county of this state, or of any incorporated city, town or school or port district of this state having a population of not less than two thousand (2,000) inhabitants as shown by the last federal census, or bonds of any other state of the United States, or any county, incorporated city, town or school district having a population of not less than twentyfive thousand (25,000) inhabitants, as shown by the last federal census, provided such bonds were issued in compliance with the constitution and laws of such state, and there has been no default in payment of either principal or interest on any of the general obligations of such state, county, incorporated town, city or school or port district for a period of five (5) years next preceding the date of the deposit, and such bonds are a general obligation of the state, county, school or port district, city or town issuing the same.

(3) Bonds, other than foreign bonds, listed on the New York Stock Exchange, provided the total obligation of any one debtor shall not exceed twenty percent (20%) of the aggregate deposit.

(4) Notes or bonds secured by first lien upon improved real estate in the State of Oklahoma.  Such loans may be subsequent to taxes not due and bonded indebtedness for public improvements not due, but any such obligation, plus taxes not due and bonded indebtedness for public improvements not due, shall not exceed fifty percent (50%) of the reasonable market value of such real estate, except as provided in Section 1008 of this Code.  There shall be filed by the bank or trust company in support of such real estate obligation such appraisal, evidence of merchantable title and insurance as may be required by the Commissioner.

C.  Purchase of bond or irrevocable letter of credit in lieu of deposit.  As an alternative to the deposit and pledge of cash or securities pursuant to the provisions of this section, a bank or trust company may purchase a bond or irrevocable letter of credit, for the benefit of the Commissioner and any person suffering a loss by reason of the malfeasance of the bank or trust company (a "Claimant").  The amount of the bond or letter of credit must be not less than twice the amount of the cash and securities which would otherwise be required to be pledged under paragraph (2) of subsection A of this section.  The bond or letter of credit must be submitted to and approved by the Commissioner.  The bond or letter of credit may be canceled only after thirty (30) days' prior written notice to the Commissioner and only after the bank or trust company has made a sufficient deposit of cash or securities under the terms of this section, or the company has been relieved of its fiduciary positions by transfer pursuant to the terms of Section 1109 of this title and has relinquished its trust powers pursuant to the provisions of Section 1017 of this title.  Any bank or trust company that does not maintain a bond or letter of credit which complies with the terms of this subsection must make a deposit or pledge of securities pursuant to the terms of this section.

D.  Primary liability for deposit.  The deposit, bond, or letter of credit required by this section shall be primarily liable for the malfeasance of a company as guardian, executor, administrator, assignee, receiver, trustee under inter vivos trust or trustee under will by an appointment of court, or depository of money in court, and is not liable for any debt or other obligation of the company until such malfeasance liability of the company has been discharged.

E.  Right of action against deposit, bond or letter of credit.  Any person who suffers loss or damage because of the breach of any trust committed to any bank or trust company shall have a right of action to recover the amount of such loss or damage from the provisions of the bond, letter of credit, or out of the moneys or securities deposited with the Commissioner by the bank or trust company.  However, the Commissioner shall not be required to release to a Claimant any amount deposited with the Commissioner or request payment of any amount under the terms of the bond or letter of credit except at the direction of an unappealable order of a court of competent jurisdiction issued in favor of the Claimant.  If the amount for which the bank or trust company is liable exceeds the amount of the bond or letter of credit or deposit, all Claimants will receive a pro rata portion of the total bond or deposit based on the Claimant's percentage of the company's total liability.

F.  Charge for handling securities.  The Commissioner may make such charges and assessments for expenses incurred, including insurance, and services rendered in connection with deposits of securities as he deems just and reasonable.

G.  Appraisal of real estate securing deposit.  The Commissioner may appraise, or cause to be appraised, or may in lieu of his own appraisal accept the appraisal of qualified appraisers, every parcel of real estate securing any note or bond offered for deposit with the Commissioner.  If the appraisement is made by the Commissioner he shall collect from the company offering the mortgages for deposit his actual expenses in making the appraisement.  If the appraisement is made by an appraiser selected by the Commissioner he shall collect a reasonable fee from the company.

H.  Certificates of title, title insurance, or title opinion on real estate securing deposit.  The Commissioner may accept a certificate of title or guaranty of title or title insurance policy from a title insurance company, or the opinion of the attorney who examined the title to the property for the trust company offering a mortgage and note for deposit, or he may require an opinion as to title from the Attorney General.

I.  Fire insurance; deposit of documents with notes or bonds.

(1) Fire insurance shall be in effect upon all insurable property for the reasonable value thereof.

(2) All mortgages or deeds of trust and all insurance policies, abstracts of title (when required by the Commissioners), certificates of title, guaranty of title or title insurance policies and appraisements shall be deposited with the notes or bonds.  When less than the whole of a bond issue is deposited, the Commissioner shall not require the deposit of the abstract of title, certificate of title, guaranty of title or title insurance policies and appraisements, but may require in lieu thereof a certificate from the trustee of the mortgage or bond issue that such documents have been deposited with the trustee.

J.  Substitution of deposit securities; income of securities deposited.

(1) The Commissioner may require the immediate substitution of other securities when he has reason to believe that the market value of securities which have heretofore been deposited have depreciated below their face value.  Substitution of securities with the Commissioner at the request of the depositing bank or trust company may be permitted when approved by the Commissioner.

(2) So long as the depositing bank or trust company continues solvent it shall be permitted to receive and retain all interest, income or dividends from all securities deposited with the Commissioner.

K.  Return of deposit; liability of state.

(1) The State of Oklahoma is liable for the return of any funds or securities deposited in accordance with this section.

(2) The State of Oklahoma is responsible for the safe return of such securities deposited with the Commissioner under this Code.

Added by Laws 1965, c. 161, § 1004.  Amended by Laws 1967, c. 258, § 9, emerg. eff. May 8, 1967; Laws 2002, c. 67, § 16, eff. Nov. 1, 2002; Laws 2005, c. 48, § 14, eff. Nov. 1, 2005.

§61005.  Banks having trust powers and trust companies not required to give security as trustee, etc.

Banks having trust powers and trust companies of this state having deposited securities with the Commissioner or purchased a bond as provided in Section 1004 of this Code, and authorized to act as assignee, receiver, administrator, executor, guardian, trustee, or in any court appointed fiduciary capacity, shall not be required by any officer or court of this state to give security upon appointment to, or acceptance of, any office of trust which it is by law authorized to execute.

Added by Laws 1965, c. 161, § 1005.  Amended by Laws 2002, c. 67, § 17, eff. Nov. 1, 2002

§61006.  Separation of books and accounts  Labeling securities  Prohibited operations of banks and trust companies having trust powers.

A.  Separation of books and accounts.  Every bank having trust powers and every trust company shall establish and maintain in its office a trust department, in which shall be kept separate and apart from its other business separate books and accounts, and shall keep all moneys, funds, investments and property of the department at all times segregated from and unmingled with other funds, moneys, investments and property.

B.  Labeling of securities.  All bonds, warrants, notes, mortgages, deeds and other securities of every nature shall be so marked, stamped, labeled or otherwise identified and segregated as to indicate the department of which such securities are a part.

C.  Prohibited operations of banks and trust companies having trust powers.  No bank shall receive in its trust department and no trust company shall receive deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange or other items for collection or exchange purposes.  Funds deposited or held in trust by the bank or trust company awaiting investment shall be carried in a separate account and shall not be used by the bank or trust company in the conduct of its business unless it shall first set aside in the trust department United States bonds or other securities approved by the Commissioner.  Funds awaiting investment may only be so deposited for a short time, not to exceed one (1) year.

Added by Laws 1965, c. 161, § 1006.  Amended by Laws 1985, c. 168, § 6, emerg. eff. June 18, 1985; Laws 1993, c. 183, § 15, eff. July 1, 1993.

§61007.  Lien and claim upon bank failure.

In the event of the failure of a bank having trust powers the owners of the funds held in trust for investment shall have a lien on the bonds or other securities so set apart in addition to their claim against the estate of the bank.

Added by Laws 1965, c. 161, § 1007.

§6-1008.  Investments - Acceptance as securities by public officials of this state.

A.  Securities authorized by Oklahoma Trust Act and Oklahoma Uniform Prudent Investor Act.  Banks having trust powers and trust companies shall have the power of investing the moneys placed in their charge through various trust accounts in such loans and securities as are authorized by the Oklahoma Trust Act and the Oklahoma Uniform Prudent Investor Act.

B.  Investments in notes, bonds, or debentures secured, insured or guaranteed by United States - Acceptance by public officials.  It shall be lawful for banks having trust powers and trust companies subject to the laws of this state, under limitations prescribed by rule by the Commissioner, to invest their funds and trust funds in their custody and possession, eligible for investment, in notes or bonds secured by mortgages or in debentures the payment of which is insured or guaranteed by the United States of America or by any of its departments or agencies, and without regard to the limitation on the appraised value of the real estate securing the notes or obligations and without regard to limitation on the aggregate amount of such notes, bonds or obligations that may be owned or held by any such bank or trust company.

C.  Any notes, bonds, mortgages or debentures insured or guaranteed pursuant to subsection B of this section shall be eligible for deposit with any public official of this state whenever deposits of assets of such banks or trust companies shall be required under any law of this state.

Added by Laws 1965, c. 161, § 1008.  Amended by Laws 1995, c. 351, § 15, eff. Nov. 1, 1995; Laws 1997, c. 111, § 84, eff. July 1, 1997.

§61009.  Official's oath or affidavit.

In any case in which the laws of a state require that a corporation acting as trustee, executor, administrator, or in any capacity specified in this article shall take an oath or make an affidavit, the president, vicepresident, cashier, or trust officer of such bank or trust company may take the necessary oath or execute the necessary affidavit.

Added by Laws 1965, c. 161, § 1009.

§6-1010.  Common trust funds.

A.  Any bank or trust company qualified to act as a fiduciary in this state may:

1.  Establish one or more common trust funds for the exclusive purpose of furnishing investments to itself as fiduciary, to itself and others as cofiduciaries, or to another bank or trust company which is a subsidiary of the same bank holding company as fiduciary or cofiduciary for estates, guardianships, and all other fiduciary relationships now in existence or hereafter created which require or authorize investment of trust funds; and

2.  Invest funds which it lawfully holds for investment in interests in such common trust funds, unless:

a. the investment is prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship,

b. in the case of cofiduciaries, the bank or trust company fails to procure the consent of its cofiduciary or cofiduciaries to such investment,

c. the bank or trust company is not at all times in full charge of the full management of the fund, or

d. a cofiduciary or co-trustee has the right to interfere in the management of the common trust funds.

B.  1.  The bank or trust company shall not mingle its own funds with common trust funds.  Each trust, estate or account owning an interest in such common trust fund shall be deemed to own a proportionate share of each asset of the fund.  In determining whether the investment by the trust, estate, or account in such common trust fund is a proper investment for assets held in a fiduciary account, the bank or trust company may consider the common trust fund as a whole and shall not, for example, be prohibited from making the investment if any one or more of the assets of the common trust fund is nonincome producing or might not otherwise be considered a proper investment for a fiduciary account.

2.  When making investment decisions pursuant to this subsection, the bank or trust company shall be bound by the provisions of the Oklahoma Trust Act and the Oklahoma Uniform Prudent Investor Act, unless otherwise provided by law.

3.  Nothing in this subsection shall in any fashion diminish the responsibility of the bank or trust company to carry out its responsibilities and duties pursuant to the standard of care of a fiduciary in handling trust funds.

C.  A bank or trust company administering a common trust fund shall keep proper records, which in addition to all other necessary and proper matters shall show at all times the proportionate interest of each trust in the common trust fund, and, at least once during each period of twelve (12) months, cause an audit to be made of the common trust fund by auditors responsible only to the board of directors of the bank or trust company.  The report of such audit shall include a list of the investments comprising the common trust fund at the time of the audit, which shall show the valuation placed on each item on such list by the bank or trust company as of the date of the audit, a statement of purchases, sales and any other investment changes, and of income and disbursements since the last audit, and appropriate comments as to any investment in default as to payment of principal or interest.  The reasonable expenses of any such audit made by independent public accountants may be charged to the common trust fund.  The bank or trust company administering a common trust fund may charge a reasonable fee for the management of the common trust fund provided that:

1.  The fee is disclosed in the report of the audit of the common trust fund; and

2.  The amount of the fee does not exceed an amount commensurate with the value of legitimate services of tangible benefit to the participating fiduciary accounts that would not have been provided to the accounts were they not invested in the fund.

The bank or trust company shall absorb the costs of establishing or reorganizing a common trust fund.  The bank or trust company shall send a copy of the latest report of such audit annually to each person to whom a regular periodic accounting of the trusts participating in the common trust fund ordinarily would be rendered, or shall send advice to each such person annually that the report is available and that a copy will be furnished without charge upon request.

D.  Unless ordered by a court of competent jurisdiction, the bank or trust company operating such common trust funds is not required to render a court accounting with regard to such funds; but it may, by application to the district court, secure approval of such an accounting after such notice, and on such conditions as the court may establish.

Added by Laws 1965, c. 161, § 1010.  Amended by Laws 1988, c. 166, § 9, emerg. eff. May 24, 1988; Laws 1995, c. 351, § 16, eff. Nov. 1, 1995; Laws 1999, c. 27, § 8, eff. July 1, 1999.

§61011.  Loans of trust funds to officers and employees prohibited.

It shall be unlawful for any bank or trust company to lend any officer, director or employee any funds held in trust under the powers conferred by this article.

Added by Laws 1965, c. 161, § 1011.

§61012.  Banks having trust powers and trust companies subject to examination and supervision of Commissioner.

All corporations mentioned in Section 1001 of this article, whether now existing or hereinafter organized and created, are subject to the examination, supervision and regulation by the Commissioner and to the regulations of the Board.  The Board is authorized and empowered to promulgate such regulations as it may deem necessary to enforce compliance with the provisions of this article and the proper exercise of the powers granted therein.

Added by Laws 1965, c. 161, § 1012.

§6-1013.  Disclosure of communications and writings prohibited - Exceptions.

Every bank exercising trust powers and every trust company shall, except as otherwise provided in this section, keep inviolate all communications and writings made to or by such trustee touching the existence, condition, management and administration of any private trust confided to it.  No creditor or stockholder is entitled to disclosure or knowledge of any such communication or writing.  However, the president, vice-president, manager, trust officer, secretary or regularly employed attorney of such trust company or bank is entitled to knowledge of any such communication or writing.  In any suit or proceeding touching the existence, condition, management or administration of any such trust, the court wherein the same is pending may require disclosure of any communication or writing.

Added by Laws 1965, c. 161, § 1013.  Amended by Laws 1997, c. 111, § 85, eff. July 1, 1997.

§61014.  Closing of trust unduly delayed.

Whenever, in the opinion of the Commissioner as a result of a regular or special examination made at his discretion, the closing of any trust in process of administration by any bank or trust company as executor, administrator, guardian, conservator or other trustee is found to be unduly delayed, either through the acts or failure to act of any such bank or trust company or through the acts or failure to act of legal counsel employed in such proceedings, the bank or trust company shall, within thirty (30) days after receiving written notice from the Commissioner, file a report in the premises with the court having jurisdiction of the matter and shall obtain an extension of time under a court order unless such extension is declined by the court.  A certified copy of the court's finding in the matter shall be filed by the bank or trust company with the Commissioner within ten (10) days from the issuance of the court order.

Added by Laws 1965, c. 161, § 1014.

§61015.  Banks authorized to engage in trust business  Powers  Restrictions.

Any bank now or hereafter authorized to engage in the trust business and exercise trust powers shall have and enjoy all the powers granted in this article, save those granted in paragraph (20) of subsection A of Section 1001, and they, their directors, officers and employees shall be subject to all the terms and provisions of this article.

Added by Laws 1965, c. 161, § 1015.

§61016.  Service charges not part of interest on loans.

The charges or service fees made by the trust department of any bank having trust powers and of any trust company organized and existing under the laws of this state, for any services performed or under any powers granted to such company, under the laws of this state, shall not be considered any part of the interest charged on any loan and shall not be subject to the interest laws of the state.

Added by Laws 1965, c. 161, § 1016.

§6-1017.  Voluntary relinquishment of trust powers.

A.  1.  Banks.  Any bank desiring to surrender its right to exercise the powers granted pursuant to this article in order to relieve itself of the necessity of complying with the requirements of this article, or to have cancelled or returned to it any security pledged or purchased pursuant to Section 1004 of this title, may file with the Commissioner a certified copy of a resolution of its board of directors signifying such desire.

2.  Upon receipt of such resolution, the Commissioner, upon satisfaction that such bank has been relieved in accordance with state law of all duties as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, or other fiduciary, under court, private or other appointment previously accepted under authority of this article, may issue to such bank a certificate certifying that such bank is no longer authorized to exercise the powers granted by this article.

3.  Upon the issuance of such a certificate by the Commissioner, such banks:

a. shall no longer be subject to the provisions of this article or the regulations of the Board made pursuant thereto,

b. shall be entitled to cancel or have returned to it any security pledged or purchased pursuant to the provisions of Section 1004 of this title, and

c. shall not exercise thereafter any of the powers granted by this article without first applying for and obtaining a new permit to exercise such powers pursuant to the provisions of this Code.

B.  Trust companies.  Any trust company desiring to retire from business specified in this article shall furnish to the Commissioner satisfactory evidence of its release and discharge from all obligations and trusts provided for in this article.  The Commissioner shall thereupon examine, or cause to be examined, such trust company, and, if the Commissioner is satisfied after such examination that such trust company has discharged all its obligations and trusts, the Commissioner shall revoke its certificate of authority and authorize the cancellation of, or return, of any security pledged or purchased pursuant to the provisions of Section 1004 of this title.

Added by Laws 1965, c. 161, § 1017.  Amended by Laws 1998, c. 246, § 2, eff. Nov. 1, 1998; Laws 2005, c. 48, § 15, eff. Nov. 1, 2005.

§61018.  Voluntary or involuntary liquidation or receivership.

A.  Successor trustee upon liquidation or receivership; appointment and qualification; petition by Commissioner.  Whenever any bank or national banking association doing a trust business or trust company goes into voluntary or involuntary liquidation or receivership, successor trustee or trustees shall be appointed and shall qualify in the following manner:

(1)  After the Commissioner has taken possession of any such bank or trust company, he shall file in the liquidation proceedings of the bank or trust company a petition setting forth in general terms that the bank or trust company is trustee under certain trusts and that it is desirable and necessary that a successor trustee or trustees be appointed under such trusts.  It is not necessary for such petition to designate the parties to any such trust or the nature, purpose or extent of the trusts or the trust properties.

(2)  Upon the filing of the petition, the court shall make and enter an order requiring all persons interested in any and all such trusts either to designate and provide and take all necessary steps to appoint successor trustee or trustees within a time to be fixed in the order, or to show cause why a successor trustee or trustees should not be appointed by the court.  Such order may be general in its terms and need not designate the trusts involved or the nature, purpose or extent thereof, or give the name of any of the beneficiaries or others interested therein.

(3)  In all trusts where all persons interested, or the court having jurisdiction of court trusts, take the steps to provide for the appointment and qualification of a successor trustee or trustees within the time limited in such order, or such further time as the court may allow, the successor trustee or trustees shall, with relation to such trusts, succeed to all the rights, powers, privileges, and obligations of the bank or trust company in liquidation, except claims or liabilities arising out of the management of the trust prior to the date of transfer.

(4)  In any trust where those interested therein fail to cause a successor trustee or trustees to be appointed prior to the time fixed in such order, the court shall, by order and decree, appoint a successor trustee or trustees, and such successor trustee or trustees shall, with relation to such trusts, succeed to all the rights, powers, privileges and obligations of the bank or trust company in liquidation, except claims or liabilities arising out of the management of the trust prior to the date of transfer.

(5)  A copy of the order provided for in paragraph (2) of this subsection shall be published once a week for four (4) successive weeks in a newspaper of general circulation to be designated by the court and published in the county in which the liquidation proceedings of the bank or trust company are carried on.  If there is no newspaper published in such county, publication shall be made in a newspaper of general circulation in the State of Oklahoma designated by the court.  Proof of publication shall be made in the same manner as proof of publication of summons is made.

(6)  The filing of such petition and the making and entering of such order and the giving of notice of such order as required by this subsection gives the court full jurisdiction of the trusts and all parties interested therein.  The court having jurisdiction in such matter shall require the Commissioner to mail, by registered mail postage prepaid, a copy of such order to each living trustor of all private trusts in which such bank or trust company is trustee or to the then directly participating beneficiaries of all private trusts in which there is no living trustor.  Such notice shall be mailed to the lastknown address of each such trustor or participating beneficiary as shown by or as may be ascertained by reasonably diligent efforts from the records of the bank or trust company.  Proof of mailing shall be in such form as the court shall require.

B.  Successor trustee; petition by liquidating agent or receiver; National banking associations.  Whenever a national banking association doing a trust business goes into voluntary or involuntary liquidation, the liquidating agent or the receiver thereof may file a petition in the district court of the county in which the national banking association has or had its principal office and place of business, setting forth the same matters as are required to be set forth in the petition filed by the Commissioner under subsection A of this section.  Thereafter, successor trustee or trustees for the trusts of such national banking association shall be appointed in the same manner and the same procedure followed and the same jurisdiction acquired as set forth in subsection A of this section.

C.  Successor trustee; petition by bank or trust company.  When any bank or trust company doing a trust business going into voluntary liquidation, such bank or trust company may file a petition in the district court of the county in which it has its principal office or place of business, setting forth the same matters as are required to be set forth in the petition filed by the Commissioner under subsection A of this section.  Thereafter successor trustee or trustees for the trusts of such bank or trust company shall be appointed in the same manner and the same procedure followed and the same jurisdiction obtained as set forth in said subsection A of this section.  Provided, however, with respect to those trust accounts for which those interested therein fail to cause a successor trustee or trustees to be appointed, the liquidating bank or trust company shall be responsible for mailing, by registered mail postage prepaid, a copy of the court's order to each living trustor of all private trusts in which such bank or trust company is trustee or to the then directly participating beneficiaries of all private trusts in which there is no living trustor.  Such notice shall be mailed to the last-known address of each such trustor or participating beneficiary as shown by or as may be ascertained by reasonably diligent efforts from the records of the bank or trust company.  Proof of mailing shall be in such form as the court shall require.

D.  Transfer of trust property to successor trustee.  Upon the appointment of any successor trustee or trustees, in the manner provided in this section, the Commissioner, the liquidating agent, the receiver or the bank or trust company in voluntary liquidation, as the case may be, may execute such deeds, conveyances, transfers and assignments as are necessary to transfer to and vest in the successor trustee or trustees all right, title, interest, power and authority in, over and to the trust property theretofore vested in the bank or trust company or national banking association so in liquidation.

E.  Discontinuance of trust business; determination of claims against deposit of securities.  (1)  Whenever a bank, trust company or national banking association doing a trust business discontinues such trust business, all claims of whatsoever kind and nature against the pledged or purchased security of such trust company, bank or national banking association required by law to be made with the Commissioner shall be determined, established and adjudicated in the manner provided in this section.  If not so determined, established and adjudicated, such claims shall forever be barred and foreclosed.

(2)  The method of determining, establishing and adjudicating such claims shall be as follows:  The Commissioner shall file in the district court for the county in which is located the principal office and the place of business in the State of Oklahoma of such trust company, bank or national banking association a verified petition setting forth:

(a) that such trust company, bank or national banking association desires to retire from the trust business, dissolve or transfer its trust business, or that it is in process of voluntary or involuntary liquidation;

(b) that it is necessary that claims, if any, against the pledged or purchased security made by such trust company, bank or national banking association with the Commissioner be determined.

F.  Order to bring suit; publication of order; jurisdiction over securities; notice to trustor; appearance of minors and incompetents unnecessary.  (1)  Upon the filing of the petition mentioned in subsection E of this section, the court shall make an order requiring all persons, partnerships, associations or corporations having claims against the pledged or purchased security to commence action or suit thereon in such district court within six (6) months from the date of the order, or forever be barred and foreclosed of any claim on such security.  It is not necessary that either the petition or the order give the names of any beneficiary or the nature of the trusts protected by the security.

(2)  A copy of the order shall be published in a newspaper designated by the court, having a general circulation in the county of the principal office and place of business in the State of Oklahoma of such trust company, bank or national banking association, at least once a week for as many consecutive weeks as the court shall determine, not less than four (4) weeks nor more than twelve (12) weeks.  If no newspaper is published in such county, the copy of the order shall be published in such newspaper in this state as the court designates.  Upon completion of publication, proof thereof shall be made in the same manner as proof of publication of summons is made and such proof shall be filed with the clerk of such court.

(3)  The filing of the petition, the making and entering of the order, and the giving of notice of such petition as required by this subsection, gives the court full jurisdiction of the security pledged or purchased under Section 1004 of this title and of all parties having an interest in or claim upon such security.  The court so having jurisdiction in such matter shall require the Commissioner to mail, by registered mail postage prepaid, a copy of such order to each living trustor of all private trusts in which the bank or trust company is trustee and which have not been closed or to the then directly participating beneficiaries of all such private trusts in which there is no living trustor.  Such notice shall be mailed to the lastknown address of each such trustor or participating beneficiary as shown by or as may be ascertained by reasonably diligent efforts from the records of the bank or trust company.  Proof of mailing shall be in such form as the court requires.

G.  Termination of right to do trust business.  The filing by the Commissioner of the proceedings provided for in subsection E of this section shall operate to terminate the right of the bank or trust company or national bank affected thereby to do a trust business, except such business as may be necessary to wind up then existing trusts.

H.  Actions or suits on claims; limitation of actions; service of summons; preference on calendars.  (1)  All persons, partnerships, associations or corporations, including minors, incompetents and all others under any legal disability, having any claim against the pledged or purchased security mentioned in subsection E of this section, shall file action or suit within six (6) months from the date of the court order, and in default thereof shall be forever barred and foreclosed of any and all claim and interest in, to or against the security.

(2)  The district court making the order shall have exclusive jurisdiction of all actions or suits brought to determine claims to the pledged or purchased security.

(3)  In all actions or suits filed pursuant to this action, the Commissioner shall be a necessary party defendant.

(4)  No action or suit shall be deemed to have been commenced within the time required by the order unless, in the case of defendants within the state, summons is actually served within sixty (60) days from the time limited in the order.

(5)  Actions or suits filed pursuant to this section shall have preference upon the calendar of both the trial court and the Supreme Court, and shall be tried by such courts without unnecessary delay.

I.  Release or payment of security pending suit; distribution of security upon determination of suit.  (1)  If any actions or suits on claims against the pledged or purchased security mentioned in subsection E of this section are commenced within the time limited by the court order, the Commissioner shall not release or cancel the security, or any part thereof, nor shall the court order the release or cancellation thereof nor the payment of any part thereof until such time as all such actions or suits are determined by final judgment or decree.

(2)  When such actions or suits are finally determined, so much of the security as is necessary shall be paid over to such of the claimants as have established their rights thereto in the sums allowed by the court, or if not sufficient the security shall be distributed pro rata among such claimants as have established, by final judgment or decree, their claims thereto.

(3)  The court, in the proceeding to be commenced by the Commissioner, shall decree that the balance, if any, or the entire security, in case no claims are established in the manner provided, be cancelled or paid over and delivered to the trust company, bank or national banking association pledging the security or its successors or assigns, except that, in the case of any such trust company, bank or national banking association which is in process of voluntary or involuntary liquidation, the security or balance thereof, if any, shall be paid over to the official lawfully in charge of the liquidation.

J.  Commissioner's charges and assessments as a prior lien on security.  All unpaid charges and assessments owing to the Commissioner for expenses and services rendered in connection with the pledged or purchased security mentioned in subsection E of this section, and all expenditures incurred or made by the Commissioner, including services rendered by the Commissioner, attorney fees and necessary court expenses in connection with the determination of claims against the security, shall be a first and prior lien on the security, and be first paid before the security, or any part thereof, is released or paid over to any claimant or trust company, bank or national banking association.

K.  Sale and disposition of security to pay expenses, costs, attorney fees and claims.  The court having jurisdiction of the proceedings instituted by the Commissioner may, upon such terms as the court shall fix, authorize and order the Commissioner to sell, dispose of and reduce to cash such portion of the security pledged or purchased by such bank or trust company or national banking association as may be necessary to pay for the services rendered and expenses incurred by the Commissioner in connection with such  security and the proceedings contemplated by subsections E to L, inclusive, of this section, including attorney fees and court costs, and to pay claims established against such security.

L.  Application of subsections E to K, inclusive, of this section.  Subsections E to K, inclusive, of this section apply to pledges of security by banks, trust companies and national banking associations which retire from the trust business, transfer such business or go into voluntary or involuntary liquidation or receivership, or other method of liquidation.  Provided, however, the provisions of subsections E through K of this section shall not apply to any bank or trust company desiring to relinquish its trust powers and receive a return or cancellation of its pledged security and which has not maintained any active trust accounts or acted in a fiduciary capacity within the most recent six (6) months prior to its filing with the Commissioner pursuant to Section 1017 of this title a certified copy of a resolution of its board of directors signifying such desire to relinquish its trust powers and evidence of its release and discharge from all obligations and trusts provided for in this article.

Added by Laws 1965, c. 161, § 1018.  Amended by Laws 1988, c. 319, § 1, eff. Nov. 1, 1988; Laws 2005, c. 48, § 16, eff. Nov. 1, 2005.

§61019.  Merger, consolidation and sale of assets.

A trust company may merge, consolidate with another trust company or bank or make a sale of assets in the form and manner as set forth in Article XI of this act.

Added by Laws 1965, c. 161, § 1019.

§6-1020.  Existing trust powers of religious, charitable, etc. corporations not denied.

Section 1002 of this act shall not be construed to deny to religious, charitable, educational, benevolent or scientific corporations the right to exercise any trust powers granted to them by existing law or any trust agreement.

Added by Laws 1965, c. 473, § 1.  Amended by Laws 1997, c. 99, § 1, emerg. eff. April 15, 1997.

§6-1021.  Liquidation, dissolution and reorganization of trust companies.

A.  A trust company may be liquidated, dissolved and reorganized, for the reasons, in the manner and with the procedures as set forth in Article XII of this act, as such article would be applicable to trust companies, as if trust company were included in the article, with the same force and effect as if named where the word "bank" appears.

B.  Voluntary liquidation and dissolution.  A trust company may be voluntarily liquidated, as a state bank may be voluntarily liquidated, as provided in Section 1201 of this title.

C.  Involuntary liquidation by Commissioner - Reorganization.  Except as otherwise provided in this Code, only the Commissioner may take possession of a trust company and proceed in involuntary liquidation or reorganization, in the same manner, for the same reasons, and with the same procedures as provided in Section 1202 of this title, in addition to the other provisions contained in this article affecting the regulation of trust companies.

D.  Reorganization.  The reorganization of a trust company shall follow the standard manner and procedures contained in Section 1203 of this title, which applies to banks, where the same is applicable to trust companies.

E.  Liquidation by Commissioner - Procedure.  In liquidating a trust company, the form, manner and procedures shall follow, where applicable, the same form, manner and procedure as for banks contained in Section 1204 of this title.

Added by Laws 1968, c. 93, § 18, emerg. eff. April 1, 1968.  Amended by Laws 1997, c. 111, § 86, eff. July 1, 1997.

§61022.  Banks, trust companies and national banking associations  Registration in name of nominee securities held in fiduciary capacity.

Every bank, trust company and national banking association is authorized to cause securities held as a fiduciary, custodian or managing agent by such bank, trust company or national banking association, whether alone or jointly with an individual, with the consent of the individual fiduciary, if any, (who is hereby authorized to give such consent) to be registered and held in the name of a nominee of such bank, trust company or national banking association without disclosure of the fiduciary relationship.  Any such bank, trust company or national banking association shall be liable for any loss occasioned by the acts of its nominee with respect to the securities so registered.  The records of the bank, trust company or national banking association shall at all times show the ownership of such securities and of those held in bearer form.  Such securities and those held in bearer form shall at all times be kept separate from the assets of the bank, trust company or national banking association and may be maintained as follows:

(1) in a manner such that all certificates representing the securities from time to time constituting the assets of a particular estate, trust or other fiduciary account are held separate from those of all other estates, trusts or accounts; or

(2) in a manner such that, without certification as to ownership attached, certificates representing securities of the same class of the same issuer and from time to time constituting assets of particular estates, trusts or other fiduciary accounts are held in bulk, including, to the extent feasible, the merging of certificates of small denomination into one or more certificates of large denomination, provided that the bank, trust company or national banking association when operating under the method of safekeeping security certificates described in this subparagraph (2), shall be subject to such rules and regulations as, in the case of a state chartered bank or trust company, the Commissioner and, in the case of a national banking association, the Comptroller of the Currency, may from time to time issue.

Added by Laws 1975, c. 123, § 1, emerg. eff. May 13, 1975.

§6-1023.  Deposit of securities in clearing corporation or Federal Reserve Bank.

A.  Notwithstanding any other provisions of law, any bank, trust company, or national banking association holding securities in its fiduciary capacity, any bank, trust company, or national banking association holding securities as custodian or managing agent, and any bank, trust company, or national banking association holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of securities in a clearing corporation, as defined in paragraph (5) of subsection (a) of Section 8-102 of Title 12A of the Oklahoma Statutes, or where the securities are those of the United States of America, to deposit or arrange for the deposit of the securities at the Federal Reserve Bank under regulations prescribed from time to time by the Comptroller of the Currency.  When securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities deposited in the clearing corporation by any person regardless of the ownership of the securities, and certificates of small denominations may be merged into one or more certificates of larger denomination.  The records of the fiduciary and the records of the bank, trust company, or national banking association acting as custodian, managing agent, or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities have been deposited.  Ownership of, and other interest in, the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.  A bank, trust company, or national banking association which deposits securities pursuant to this section shall be subject to such rules and regulations as, in the case of a state chartered institution, the Commissioner and, in the case of a national banking association, the Comptroller of the Currency, may from time to time issue.  A bank, trust company, or national banking association acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities deposited by the bank, trust company, or national banking association in the clearing corporation for the account of the fiduciary.  A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciary's account or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

B.  This section shall apply to any fiduciary holding securities in its fiduciary capacity, and any bank, trust company, or national banking association holding securities as a custodian, managing agent, or custodian for a fiduciary, acting on the effective date of this section or who thereafter may act regardless of the date of the agreement, instrument, or court order by which it is appointed and regardless of whether or not the fiduciary, custodian, managing agent, or custodian for a fiduciary, owns capital stock of the clearing corporation.

Added by Laws 1975, c. 123, § 3, emerg. eff. May 13, 1975.  Amended by Laws 1999, c. 141, § 1, eff. Nov. 1, 1999.

§6-1024.  Acquisition of control of trust company - Notice - Approval - Review - Penalties.

A.  For purposes of this section:

1.  "Control" means the power, directly or indirectly, to direct the management or policies of a trust company or to vote twenty-five percent (25%) or more of any class of voting securities of a trust company;

2.  "Person" means an individual, corporation, partnership, limited liability company, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated association, and any other legal entity; and

3.  "Trust company" shall not include any trust department of banks authorized to engage in the trust company business.

B.  No person, acting directly or indirectly or through or in concert with one or more other persons, shall acquire control of any trust company through a purchase, assignment, transfer, pledge, or other disposition of voting stock of a trust company unless the Commissioner has been given sixty (60) days' prior written notice of the proposed acquisition and, within that time period, the Commissioner has not issued a notice disapproving the proposed acquisition or extending for up to another thirty (30) days the period during which the disapproval may be issued.  The period for disapproval may be further extended if the Commissioner determines that any acquiring party has not furnished all the information required under subsection F of this section or that in the judgment of the Commissioner any material information submitted is substantially inaccurate.  An acquisition may be made prior to expiration of the disapproval period if the Commissioner issues written notice of the intent of the Commissioner not to disapprove the action.

C.  Upon receiving any notice under this section, the Commissioner shall forward a copy thereof to interested persons unless the Commissioner determines that the Commissioner must act immediately upon the notice in order to prevent the probable failure of the trust company involved in the proposed acquisition.

D.  Within ten (10) days after the decision of the Commissioner to disapprove any proposed acquisition, the Commissioner shall notify the acquiring party in writing of the disapproval.

E.  Within ten (10) days of receipt of a notice of disapproval, the acquiring party may request a hearing before the Board on the proposed acquisition.  At the conclusion thereof, the Board shall by order approve or disapprove the proposed acquisition on the basis of the record made at the hearing.

F.  Any person whose proposed acquisition is disapproved after agency hearings under this section may obtain review by the Supreme Court by filing a petition in error with the clerk of the court within thirty (30) days from the date the order is filed, and simultaneously sending a copy of the petition by registered or certified mail to the Board.  The form for the petition in error, and all other procedures governing the appeal, including the time and manner for designation and completion of the record of the proceedings to be reviewed, shall be in accordance with the rules of the Supreme Court.  The findings of the Board shall be set aside if found to be arbitrary or capricious.

G.  Except as otherwise provided by regulation of the Board, a notice filed pursuant to this section shall contain the following information:

1.  The name, address, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including the material business activities and affiliations of each person during the past five (5) years, and a description of any material pending legal or administrative proceedings in which each person is a party and any criminal indictment or conviction of each person by a state or federal court;

2.  A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five (5) fiscal years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each person, together with related statements of income and source and application of funds, as of a date not more than ninety (90) days prior to the date of the filing of the notice;

3.  The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

4.  The identity, source and amount of the funds or other consideration used or to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with each person;

5.  Any plans or proposals which any acquiring party making the acquisition may have to liquidate the trust company, to sell its assets or merge it with any company or to make any other major change in its business, corporate structure, or management;

6.  The identification of any person employed, retained, or to be compensated by the acquiring party, or by any person on behalf of the person, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of employment, retainer, or arrangement for compensation;

7.  Copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

8.  Any additional relevant information in such form as the Board may require by regulation or by specific request in connection with any particular notice.

H.  The Commissioner may disapprove any proposed acquisition upon finding that:

1.  The proposed acquisition of control would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize in any part of the United States;

2.  The effect of the proposed acquisition of control in any section of the country may be substantially to lessen competition or to tend to create a monopoly or the proposed acquisition of control would in any other manner be in restraint of trade, and the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

3.  The financial condition of any acquiring person might jeopardize the financial stability of the trust company or prejudice the interests of any depositors of the trust company;

4.  The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the trust company, or in the interest of the public, to permit such person to control the trust company; or

5.  Any acquiring person neglects, fails, or refuses to furnish to the Commissioner all the information required by the Commissioner.

I.  Any person who willfully violates any provision of this section, or any regulation or order of the Commissioner or Board pursuant thereto, shall forfeit and pay a civil penalty of not more than Ten Thousand Dollars ($10,000.00) per day for each day during which a violation continues.  The Board shall have authority to assess a civil penalty, after giving notice and an opportunity to the person to submit data, views, and arguments, and after giving due consideration to the appropriateness of the penalty with respect to the size of financial resources and good faith of the person charged, the gravity of the violation, and any data, views, and arguments submitted.  The Commissioner may collect a civil penalty by agreement with the person or by bringing an action in the appropriate district court, except that in a civil action, the person against whom the penalty has been assessed shall have a right to trial de novo.

Added by Laws 1986, c. 316, § 8, emerg. eff. June 24, 1986.  Amended by Laws 1997, c. 111, § 87, eff. July 1, 1997; Laws 1999, c. 293, § 1, eff. Nov. 1, 1999.

§61101.  Merger or conversion.

A.  Resulting State Bank.  Upon approval of the Board, banks or savings associations may be merged with or converted into a resulting state bank as hereafter prescribed, except that the action by a constituent national bank or federal savings association shall be taken in the manner prescribed by and shall be subject to any limitation or requirements imposed by any law of the United States which shall also govern the rights of its dissenting shareholders.

B.  Resulting National Bank.  Nothing in the law of this state shall restrict the right of a state bank or state savings association to merge with or convert into a resulting national bank.  The action to be taken by a constituent state bank or state savings association and its rights and liabilities and those of its shareholders shall be the same as those prescribed for national banks at the time of the action by the applicable laws of the United States and not by the laws of this state.  Upon the completion of the merger or conversion into a national bank, all authority and the charter of any merging or converting state bank or state savings association shall automatically terminate.

Added by Laws 1965, c. 161, § 1101.  Amended by Laws 1990, c. 173, § 7, emerg. eff. May 3, 1990.

§61102.  Approval of merger by directors and merger agreement.

Where there is to be a resulting state bank, the board of directors of each constituent bank or savings association shall, by a majority of the entire board, approve a merger agreement which shall contain:

1.  The name of each constituent bank or savings association and the location of each office;

2.  With respect to the resulting bank the name and the location of each proposed office; the name and residence of each director to serve until the next annual meeting of the stockholders; the name and residence of each officer; the amount of capital, the number of shares and the par value of each share; whether preferred stock is to be issued and the amount, terms and preferences; the amendments to the charter and bylaws;

3.  The terms for the exchange of shares of the constituent banks or savings associations for those of the resulting bank;

4.  A statement that the merger and the merger agreement are subject to approval by the Board and by the stockholders of each constituent bank or savings association;

5.  Provisions governing the manner of disposing of the shares of the resulting state bank not taken by dissenting shareholders of constituent banks or savings associations; and

6.  Such other provisions as the Board requires to enable it to discharge its duties with respect to the merger.

Added by Laws 1965, c. 161, § 1102.  Amended by Laws 1990, c. 173, § 8, emerg. eff. May 3, 1990; Laws 1993, c. 183, § 16, eff. July 1, 1993.

§6-1103.  Approval by Board.

A.  After approval by the board of directors of each constituent bank or savings association, the merger agreement shall be submitted to the Banking Board for approval, together with a fee for review of the merger as required by rule of the Banking Board which shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title, certified copies of the authorizing resolutions of the several boards of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any constituent national bank or federal savings association.

B.  Without approval by the Board, no asset shall be carried on the books of the resulting bank at a valuation higher than that on the books of the constituent bank or savings association at the time of the last examination by a state or national bank examiner or savings association examiner before the effective date of the merger.

C.  Within thirty (30) days after receipt by the Board of the fee and papers specified in subsection A of this section, the Board shall approve or disapprove the merger and the merger agreement.  The Board shall approve the merger and the merger agreement if it appears that:

1.  The resulting state bank meets all the requirements of state law as to the formation of a new state bank;

2.  The agreement provides an adequate capital structure including surplus in relation to the deposit liabilities of the resulting state bank and its other activities which are to continue or are to be undertaken;

3.  The agreement is fair; and

4.  The merger is not contrary to the public interest.

If the Board disapproves a merger or a merger agreement, it shall state its objections and give an opportunity to the constituent banks or savings associations to amend the merger agreement to obviate such objection.  The Board may by rule establish a procedure whereby the State Banking Commissioner may grant approval of the merger or merger agreement without a hearing before the Board.  The procedure shall include criteria set by the Board to be applied by the Commissioner in the consideration of the application.

D.  Where the resulting state bank is not to exercise trust powers, the Board shall not approve a merger until satisfied that adequate provision has been made for successors to fiduciary positions held by constituent banks or savings associations, and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in Section 1018 of this title.

Added by Laws 1965, c. 161, § 1103.  Amended by Laws 1968, c. 93, § 10, emerg. eff. April 1, 1968; Laws 1990, c. 173, § 9, emerg. eff. May 3, 1990; Laws 1993, c. 183, § 17, eff. July 1, 1993; Laws 1995, c. 36, § 19, eff. July 1, 1995; Laws 1997, c. 111, § 88, eff. July 1, 1997; Laws 2000, c. 205, § 23, emerg. eff. May 17, 2000.

§6-1104.  Stockholder approval - Notice requirements - Rights of dissenters - Appraisal expense - Valuation and payment of dissenting shares.

A.  Stockholder approval.  To be effective, a merger must be approved by the stockholders of each constituent state bank or savings association by a majority vote of the outstanding voting stock at a meeting called to consider such action, which vote shall constitute the adoption of the charter and bylaws of the resulting state bank, including the amendments set forth in the merger agreement.

B.  Notice requirements.  The notice of the meeting of stockholders shall state that dissenting stockholders will be entitled to payment of the value of only those shares which are voted against the approval of the plan.  Such notice of the meeting of the stockholders shall be given by publication in a newspaper of general circulation in the place where the principal office of each merging bank or savings association is located, at least once a week for four (4) successive weeks, and by mail, at least fifteen (15) days before the date of the meeting, to each stockholder of record of each merging bank or savings association at the address of the stockholder on the books of the bank or savings association of the stockholder, who has not waived such notice in writing; no notice by publication need be given if written waivers are received from the holders of a majority of the outstanding shares of each class of voting stock.

C.  Rights of dissenters and value of shares.  The owner of shares which were voted against the approval of the merger shall be entitled to receive their value in cash, if and when the merger becomes effective, upon written demand, made to the resulting state bank at any time within thirty (30) days after the effective date of the merger, accompanied by the surrender of the stock certificates.  The value of such shares shall be determined as of the date of the shareholders' meeting approving the merger, by three appraisers, one to be selected by the owners of a majority of the dissenting shares involved, one by the board of directors of the resulting state bank, and the third by the two so chosen.  The valuation agreed upon by any two appraisers shall govern or, if no agreed value is achieved by at least two of the appraisers, the median valuation shall govern.  If the appraisal is not completed within ninety (90) days after the merger becomes effective, the Commissioner shall cause an appraisal to be made, which shall be final and binding on all parties.

D.  Appraisal expense.  If the valuation of the dissenting shares by the appraisal is the same or less than the amount offered the dissenting stockholder, the expenses of appraisal shall be paid by the dissenting stockholder(s) in the proportion of their share to the total dissenting shares.  If the valuation of the dissenting shares by the appraisal is greater than the amount offered the dissenting stockholder, the expenses of appraisal shall be paid by the resulting state bank.

E.  Valuation and payment of dissenting shares.  The resulting state bank may fix an amount which it considers to be not more than the fair market value of the shares of a constituent bank or savings association at the time of the stockholders' meeting approving the merger, which it will pay dissenting shareholders of that constituent bank or savings association entitled to payment in cash.  The amount due under such accepted offer or under the appraisal shall constitute a debt of the resulting state bank.

Added by Laws 1965, c. 161, § 1104.  Amended by Laws 1990, c. 173, § 10, emerg. eff. May 3, 1990; Laws 1997, c. 111, § 89, eff. July 1, 1997.

§61105.  Effective date of merger, filing of approved agreement, certificate of merger as evidence.

A.  A merger shall, unless a later date is specified in the agreement, become effective upon the filing with the Board of the executed agreement together with copies of the resolutions of the stockholders of each constituent bank or savings association approving it, certified by such bank's or savings association's president or a vicepresident and a secretary.  The charters of the constituent banks or savings associations, other than the resulting bank, shall thereupon be deemed surrendered.

B.  The Board shall thereupon issue to the resulting bank a certificate of merger, setting forth the name of each constituent bank or savings association and the name of the resulting state bank.  Such certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places, and may be recorded in any office for the recording of deeds to evidence the new name in which the property of the constituent banks or savings associations is held.

Added by Laws 1965, c. 161, § 1105.  Amended by Laws 1990, c. 173, § 11, emerg. eff. May 3, 1990.

§61106.  Continuation of corporate entity.

A.  The resulting state bank shall be considered the same business and corporate entity as each constituent bank or savings association with all of the rights, powers, and duties of each constituent bank or savings association, except as limited by the charter and bylaws of the resulting state bank.

B.  The resulting state bank shall have the right to use the name of any constituent bank or savings association whenever it can do any act under such name more conveniently.

C.  Any reference to any constituent bank or savings association in any writing, whether executed or taking effect before or after the merger, shall be deemed a reference to the resulting state bank if not inconsistent with the other provisions of such writing.

Added by Laws 1965, c. 161, § 1106.  Amended by Laws 1990, c. 173, § 12, emerg. eff. May 3, 1990.

§61107.  Conversion from state bank to national and of national to state bank, and trust powers.

A.  State bank conversion to national bank.  Nothing in the law of this state shall restrict the right of a state bank to convert into a national bank upon compliance with the laws of the United States, and upon completion of such conversion it shall surrender its charter as a state bank.

B.  National bank conversion to state bank.  A national bank located in this state, which follows the procedure prescribed by federal law to convert into a state bank, shall be granted a state charter if it meets the requirements for the incorporation of a state bank and the standards and requirements set forth by rules and regulations of the Board.  Any requirements that shares must be paid in cash may be satisfied by the exchange of shares of the converted state bank for those of the converting national bank, which may be valued at no more than their fair cash market value.  The procedure for incorporation of a state bank may be modified to the extent made necessary by the difference between an ordinary incorporation and a conversion.

C.  Preservation of identity and use of prior name.  The converted bank shall be considered the same business and corporate entity as the converting bank with all of the rights, powers and duties of the converting bank except as limited by the charter and bylaws of the resulting bank.  It may use the name of the converting bank whenever it can do any act under such name more conveniently.

D.  Succession to fiduciary positions.  Where a resulting state bank is not to exercise trust powers, the Board shall not approve a merger or conversion until satisfied that adequate provision has been made for successors to fiduciary positions held by the merging banks or the converting bank, and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in Section 1018 of this Code.

E.  Continuation of corporate entity.  Any reference to the converting bank in any writing, whether executed or taking effect before or after the conversion, shall be deemed a reference to the converted bank if not inconsistent with the other provisions of such writing.

Added by Laws 1965, c. 161, § 1107.  Amended by Laws 1968, c. 93, § 11, emerg. eff. April 1, 1968; Laws 1993, c. 183, § 18, eff. July 1, 1993.

§61108.  Nonconforming assets of business.

If a constituent bank or savings association has assets which do not conform to the requirements of state law for the resulting bank, or if a converting national bank has assets which do not conform to the requirements of state law for the converted state bank, or in either case there are business activities which are not permitted for the resulting or converted state bank, the Commissioner may permit a reasonable time to conform with state law.

Added by Laws 1965, c. 161, § 1108.  Amended by Laws 1990, c. 173, § 13, emerg. eff. May 3, 1990.

§6-1109.  Sale or purchase of all assets of bank, trust company or savings association or of department or branch thereof.

A.  1.  Any bank or savings association may sell to any other bank or savings association all, or substantially all, of the selling institution's assets and business; or all, or substantially all, of the assets and business of any department or branch of the selling institution.

2.  Any trust company, bank, or savings association may sell to any other trust company, bank, or savings association all, or substantially all, of the assets and trust business of such trust company, bank, or savings association, or all, or substantially all, of the assets and business of any department or branch of the selling trust company, bank, or savings association.

B.  1.  Any bank or savings association may, upon assuming the liabilities relating thereto, purchase all, or substantially all, of the assets and business of another bank or savings association, or all, or substantially all, of the assets and business of any department or branch of another bank or savings association.

2.  Any trust company, bank, or savings association may, subject to the requirements of subsection E of this section, purchase all, or substantially all, of the assets and business of another trust company, bank, or savings association, or all, or substantially all, of the assets and business of any department or branch of another trust company, bank, or savings association.  If the purchasing or selling institution is an out-of-state institution, the agreement of purchase and sale shall be authorized and approved by the board of directors of the institution in accordance with such laws as shall be applicable.

C.  The agreement of purchase and sale shall be authorized and approved by the boards of directors of the purchasing and selling banks, trust companies, or savings associations.  If the agreement of purchase and sale includes the transfer of a majority of the assets or the transfer of a majority of the deposits of a selling institution, the agreement of purchase and sale shall be authorized and approved by the vote of a majority of the outstanding shares of the selling institution at a meeting called for the purpose in like manner as meetings to approve mergers are called pursuant to Section 1104 of this title and the stockholders shall be entitled to dissent in the same manner as provided in Section 1104 of this title.  If the agreement of purchase and sale includes the purchase of assets which are greater than fifty percent (50%) of the purchasing institution's assets prior to the purchase, or includes the assumption of deposits which are greater than fifty percent (50%) of the purchasing institution's deposits prior to the purchase, the agreement of purchase and sale shall be authorized and approved by the vote of a majority of the outstanding shares of the purchasing institution at a meeting called for the purpose in like manner as meetings to approve mergers are called pursuant to Section 1104 of this title and the stockholders shall be entitled to dissent in the same manner as provided in Section 1104 of this title.  If the stockholders of an institution are hereby entitled to dissent, they shall receive notice of their right to dissent along with notice of the stockholders' meeting which is to consider the agreement of purchase and sale, in the same manner as provided in Section 1104 of this title with respect to mergers.  Copies of the agreement of purchase and sale shall be filed with and subject to the approval of the State Banking Commissioner, together with a fee for review of the transaction as required by rule of the Banking Board, and shall be accompanied by evidence of such stockholders' approval thereof in like manner as agreements of merger are filed.

D.  After the approval required by subsection C of this section is given by the stockholders, a notice of such purchase and sale shall be published once a week for two (2) successive weeks in a newspaper of general circulation in the county in which the assets of the selling bank, trust company, or savings association are located if the entity is an Oklahoma institution, and if not, shall be published as required by the law of the state where the selling institution is located.  Proof of such publication shall be filed with the Oklahoma State Banking Department.  The Commissioner may permit the requirement for publication of notice to be satisfied after the purchase and sale becomes effective if the Commissioner determines that:

1.  The selling bank, trust company, or savings association is solvent, but either is close to insolvency or is experiencing a run on deposits;

2.  The terms of the agreement of purchase and sale are essentially fair to the selling bank, trust company, or savings association; and

3.  The selling bank, trust company, or savings association will remain solvent after the purchase and sale.

E.  Any deposit account or certificate of deposit which is unconditionally assumed by the purchasing institution pursuant to an agreement approved by the Commissioner, and which, after a depositor's preexisting accounts at the purchasing institution are added to the accounts assumed from the selling institution, is fully covered by the FDIC insurance limits at the purchasing institution, shall cease to be an obligation of the selling institution after the purchase and sale becomes effective.  Notwithstanding any term of the purchase and sale agreement or of the contract of deposit, a deposit account, certificate of deposit or other creditor's account shall be deemed to be only conditionally assumed by the purchasing institution if:

1.  The amount of the preexisting accounts of the depositor at the purchasing institution, together with the accounts of such depositor which are assumed from the selling institution, would exceed the FDIC insurance limits of the purchasing institution; or

2.  The claims of a depositor or other creditor against a selling institution and the loans of the depositor or other creditor from the selling institution are not simultaneously assumed by the purchasing institution so as to preserve a right of set-off.  Any depositor or creditor of the selling institution whose business is conditionally sold has the right, after such sale:

a. upon payment of any indebtedness owing by the depositor or creditor to the selling institution, to withdraw the deposit of the depositor or creditor in full from the selling institution on demand, or

b. to exercise the right of set-off of such depositor or creditor.

3.  Notwithstanding the preceding language of paragraphs 1 and 2 of this subsection, after a person deals with the purchasing institution with knowledge of the purchase, such person's deposit or account shall no longer be deemed to be only conditionally assumed.

F.  1.  The agreement of sale may provide for the transfer to the purchasing institution of all fiduciary positions held by the selling institution.  The purchasing institution shall enjoy all such positions and all rights, property, franchises, and interests, including any and all fiduciary positions to and for which the selling institution may have been appointed, nominated, or designated by any will, agreement, conveyance, or otherwise, whether or not such position is in effect at the time of the substitution, in the same manner and to the same extent as all such positions were held and enjoyed by the selling institution.

2.  The selling and purchasing institutions shall jointly file a petition with the district court of the county in which the main office of the selling institution is situated requesting that the purchasing institution be substituted, except as may be expressly excluded in such petition, in every fiduciary position of the selling institution.  Such petition need not designate the fiduciary positions in which the requested substitution is to be made.

3.  Upon the filing of such petition, the court shall enter an order setting the petition for hearing and shall direct that notice of the hearing be given in the manner provided in this subsection or in the manner required by the law of the state where the selling institution is located if it is an out-of-state institution.

4.  A copy of the order provided for in paragraph 3 of this subsection shall be published once a week for two (2) successive weeks in a newspaper of general circulation to be designated by the court and published in the county in which the petition was filed.  If there is no newspaper published in such county, publication shall be made in a newspaper of general circulation in the State of Oklahoma designated by the court.  Proof of publication shall be made in the same manner as proof of publication of summons is made.

5.  The filing of such petition and the making and entering of such order and the giving of notice of such order as required by this subsection gives the court full jurisdiction of the trusts and all parties interested therein.  The court having jurisdiction in such matter shall require the selling institution to mail, by registered mail postage prepaid, a copy of such order to each living trustor of all private trusts in which such institution is trustee or to the then directly participating beneficiaries of all private trusts in which there is no living trustor.  Such notice shall be mailed to the last-known address of each such trustor or participating beneficiary as shown by or as may be ascertained by reasonably diligent efforts from the records of such institution.  Proof of mailing shall be in such form as the court shall require.

6.  The district court shall enter a single order substituting the purchasing institution in every fiduciary position to and for which the selling institution may have been appointed, nominated, or designated by any will, agreement, conveyance, or otherwise, whether or not such position is in effect at the time of the substitution, except as may be otherwise specified in such order, upon its finding as follows:

a. notice of hearing the petition has been given as required by this subsection,

b. the purchasing institution is duly authorized to exercise trust and fiduciary powers in Oklahoma,

c. the selling and purchasing institutions are not directly or indirectly owned or controlled by the same holding company or multibank holding company, or, if the selling and purchasing institutions are directly or indirectly owned or controlled by the same holding company or multibank holding company, then the purchasing institution shall assume all trust liabilities of the selling institution, and

d. such sale or transfer was not made in order to avoid any liability incurred by the selling institution.

7.  Upon entry of such order, the purchasing institution shall, without further act, be substituted in every such fiduciary position, and such substitution may be evidenced by filing a certified copy of the order with the clerk of any district court in this state.

8.  Notwithstanding the foregoing provisions of this subsection, the provisions of the instrument creating each fiduciary position subject to the agreement of sale shall control such succession, if such instrument so provides.

G.  Except as provided for in subsection E of this section, no right against or obligation of the selling institution in respect of the assets or business sold shall be released or impaired by the sale until one (1) year from the last date of publication of the notice pursuant to subsection D or F of this section, but after the expiration of such year no action can be brought against the selling institution on account of any deposit, obligation, trust or asset transferred to or liability assumed by the purchasing institution.

H.  This section shall be applicable to any bank, trust company, or savings association, regardless of whether its main office or charter is located within this state or elsewhere.

Added by Laws 1965, c. 161, § 1109.  Amended by Laws 1968, c. 93, § 12, emerg. eff. April 1, 1968; Laws 1986, c. 316, § 9, emerg. eff. June 24, 1986; Laws 1988, c. 319, § 2, eff. Nov. 1, 1988; Laws 1990, c. 173, § 14, emerg. eff. May 3, 1990; Laws 1992, c. 295, § 5, eff. July 1, 1992; Laws 1995, c. 36, § 20, eff. July 1, 1995; Laws 1997, c. 111, § 90, eff. July 1, 1997; Laws 1998, c. 104, § 39, eff. Nov. 1, 1998; Laws 2000, c. 205, § 24, emerg. eff. May 17, 2000.

§6-1109.1.  Sale of assets other than in the ordinary course of business.

In any circumstance other than in the ordinary course of business, a bank may sell any asset with the prior approval of the Commissioner.  The sale of all, or substantially all, of the assets of a bank or of a department thereof shall be governed by Section 1109 of Title 6 of the Oklahoma Statutes.

Added by Laws 1997, c. 111, § 91, eff. July 1, 1997.

§61110.  Book value of assets.

Without approval by the Commissioner no asset shall be carried on the books of the resulting bank or purchasing bank at a valuation higher than that on the books of a merging, converting bank or selling bank at the time of its last examination by a state or national bank examiner before the effective date of the merger, conversion or sale.

Added by Laws 1965, c. 161, § 1110.

§6-1111.  Merger with parent bank holding company, nonbank subsidiary of parent bank holding company or subsidiary.

A.  Upon approval by the Banking Board, and subject to satisfying each of the criteria contained in subsection B of this section and complying with the procedures required by subsection C of this section, a state bank may merge with:

1.  Its parent bank holding company;

2.  One or more nonbank subsidiaries of its parent bank holding company; or

3.  One or more subsidiaries of the state bank.

B.  The form and effect of any merger pursuant to this section must be consistent with the following criteria:

1.  The state bank must be the resulting entity which is the survivor of the merger;

2.  The merger shall not result in any additional branch office of the state bank, unless such additional branch is approved pursuant to the bank's de novo branching authority under Section 501.1 of this title;

3.  Any activity carried on by any nonbank company which is a party to the merger shall be terminated at the effective time of the merger unless that activity is permissible for the resulting state bank;

4.  Any asset or investment which is held by a constituent nonbank company and which is not permitted to be held by a resulting state bank shall be divested at or before the effective time of the merger, unless the state bank obtains prior approval for a longer divestiture period from the Commissioner in the manner provided in Section 1108 of this title and from appropriate federal banking agencies in accordance with any applicable federal banking laws or regulations;

5.  The merger shall not create an unsafe weakening of the resulting state bank's condition.  However, the Board shall have discretion to approve a merger which will have the effect of materially strengthening a weakened bank, even if the resulting state bank's condition or capital will remain less than satisfactory; and

6.  The applicant bank shall present an acceptable plan for minimizing or eliminating the potential adverse impact of any significant debt or other direct or contingent liabilities of any nonbank company that will be merged into the resulting state bank.

C.  A merger pursuant to this section shall be governed by all of the provisions and procedures of Sections 1102 through 1106 of this title.  For this purpose such sections shall be interpreted so far as reasonably applicable as if any nonbank company which is a party to the merger were instead a constituent state bank being merged into the resulting state bank.

Added by Laws 1993, c. 183, § 19, eff. July 1, 1993.  Amended by Laws 1997, c. 111, § 92, eff. July 1, 1997; Laws 2003, c. 180, § 5, eff. Nov. 1, 2003.

§6-1201.  Voluntary liquidation and dissolution.

A.  Voluntary liquidation - Approval of stockholders and Banking Board.  With the approval of the Board, a state bank may liquidate and dissolve.  The Board shall grant such approval if it appears that the proposal to liquidate and dissolve has been approved by a majority vote of the outstanding voting stock at a meeting called for that purpose, or if all shareholders entitled to vote thereon shall consent in writing, and that after giving effect to any proposed purchase of the assets of the bank and assumption of its liabilities as provided for in Section 1109 of this title the state bank will be solvent and will have sufficient liquid assets to pay off any remaining depositors and creditors immediately.

B.  Cessation of business - Notice of liquidation - Safe deposit boxes - Distribution.

1.  Upon approval by the Board, the bank shall forthwith cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its remaining depositors and creditors and to wind up its affairs.

2.  Within thirty (30) days of the approval, the state bank shall send a notice of liquidation by mail to each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box and bailor of property at the address of such person as shown on the books of the bank; provided, however, in the case of all depositors, creditors, loan customers or lessees of safe deposit boxes whose deposits, accounts or other contractual arrangements with the state bank have been purchased or assumed as provided for in Section 1109 of this title, a notice of purchase and assumption shall be sent by the purchasing and assuming bank in lieu of a notice of liquidation by the liquidating state bank.  The notice prepared by the state bank shall also be posted conspicuously on the premises of the bank and shall be given such publication as the Commissioner may require.  The purchasing and assuming bank or the liquidating bank, as applicable, shall send with each notice a statement of the amount shown on the books to be the claim or liability of the depositor, creditor or other customer.  Each such notice shall demand that claims of depositors and creditors, or corrected statements of amounts owed by the customer, if the amount claimed or owed differs from that stated in the notice, be filed with the notifying bank before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.  The notice prepared by the liquidating bank shall also demand that property held by the bank as bailee or in a safe deposit box not taken over by a purchasing and assuming bank be withdrawn by the person entitled thereto.

3.  As soon after approval as may be practicable the state bank shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts, and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in Section 1018 of this Code.

4.  Any safe deposit boxes which have not been taken over by a purchasing and assuming bank, and the contents of which have not been removed within thirty (30) days after demand, shall be opened.  Sealed packages containing the contents of such box, with a certificate of inventory of contents, together with any other unclaimed property held by the bank as bailee and certified inventories thereof, shall be transferred to the Commissioner, who shall administer them in accordance with the provisions of the Uniform Unclaimed Property Act (1981).

5.  The approval of an application for liquidation shall not impair the right of a depositor or creditor whose account has not been unconditionally assumed by a purchasing and assuming bank to be paid in full by the liquidating bank, and all lawful claims of remaining creditors and depositors of the liquidating bank shall promptly be paid.  The unearned portion of the rental of a safe deposit box not taken over by a purchasing and assuming bank shall be returned to the lessee.

6.  Any assets remaining after the discharge of or adequate provision for all obligations shall be distributed to the stockholders in accordance with their respective interests.  No such distribution shall be made before all claims of depositors and creditors have been:

a. assumed as provided for in Section 1109 of this title,

b. provided for by the establishment of a reserve fund in an amount approved by the Commissioner,

c. paid by the liquidating bank, or

d. in the case of any disputed claim, provided for by transmittal to the Commissioner of a sum adequate to meet any liability that may be judicially determined.

C.  Unclaimed funds.  Any unclaimed distribution to a stockholder or depositor shall be held until ninety (90) days after the final distribution and then transmitted to the Commissioner who shall administer them in accordance with the provisions of the Uniform Unclaimed Property Act (1981).

D.  Possession and liquidation by Commissioner.  If the Commissioner finds that assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the Commissioner may take possession and complete the liquidation in the manner provided in this Code for involuntary liquidations.

E.  Cancellation.  The Commissioner may require reports of the progress of liquidation.  Whenever the Commissioner is satisfied that the liquidation has been properly completed, the Commissioner shall enter an order of dissolution and recommend to the Secretary of State the bank's certificate of incorporation be canceled, upon receipt of which the Secretary of State shall cancel such certificate.

Added by Laws 1965, c. 161, § 1201.  Amended by Laws 1968, c. 93, § 13, emerg. eff. April 1, 1968; Laws 1986, c. 316, § 10, emerg. eff. June 24, 1986; Laws 1991, c. 331, § 45, eff. Sept. 1, 1991; Laws 1997, c. 111, § 93, eff. July 1, 1997.

§6-1202.  Involuntary liquidation by Commissioner - Reorganization.

A.  Possession of Commissioner - Hearing.  Except as otherwise provided in this Code, only the Commissioner may take possession of a bank, if, after a hearing before the Board, the Board shall find:

1.  That it is insolvent;

2.  The bank's capital is impaired, and has not been corrected as provided in Section 220 of this title, or is otherwise in an unsound condition;

3.  The bank's business is being conducted in an unlawful or unsound manner;

4.  The bank is unable to continue normal operations; or

5.  That examination of the bank has been obstructed or impeded.

B.  Notice of possession - Powers and duties of Commissioner - Tolling of limitations.

1.  The Commissioner shall take possession by posting upon the premises a notice reciting that the Commissioner is assuming possession pursuant to this Code and the time, not earlier than the posting of the notice, when the Commissioner's possession shall be deemed to commence.  A copy of the notice shall be filed in the district court in the county in which the institution is located.  Provided, if the Federal Deposit Insurance Corporation is appointed as liquidator pursuant to the provisions of Section 1205 of this title, such notice shall not be filed.  The Commissioner shall notify the Federal Reserve Bank of the district of taking possession of any state bank which is a member of the Federal Reserve System, and shall notify the Federal Deposit Insurance Corporation of taking possession of any state bank which is a member of the Federal Deposit Insurance Corporation.

2.  When the Commissioner has taken possession of a state bank, the Commissioner shall be vested with the full and exclusive power of management and control, including the power to continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, including legal counsel, to execute any instrument in the name of the bank as Commissioner of Banking in charge of liquidation, to commence, defend and conduct in its name any action or proceeding to which it may be a party, to enforce the liabilities of the stockholders, officers and directors, to terminate the Commissioner's possession by restoring the assets of the bank to its board of directors and to reorganize or liquidate the bank in accordance with the Code.  As soon as practicable after taking possession the Commissioner shall make an inventory of the assets and file a copy thereof with the court in which the notice of possession was filed.

3.  When the Commissioner is in possession and while the Commissioner's possession continues there shall be a postponement until six (6) months after such taking, of the date upon which any period of limitation fixed by statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which a review must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding.

4.  The Commissioner shall, within two (2) days after taking possession, call and give five (5) days' notice by mail to stockholders of the bank at their last-known address of a special meeting for the purpose of allowing the stockholders to designate the board of directors as the representative of the stockholders or to allow the election of a new board of directors if the stockholders should so determine.  Such board of directors are authorized to represent the stockholders in the liquidation procedures herein, to observe, assist and protect the interest of the stockholders.

a. The board of directors of the bank are authorized to bring all necessary legal actions for and on behalf of the stockholders and to pay attorney's fee in a reasonable amount, if such action benefits the liquidating account of the insolvent bank.

b. The board of directors, as authorized by the stockholders, shall represent the stockholders in the district court in which the notice of possession has been filed by the Commissioner, as to all matters affecting the bank.

5.  The corporate entity of the bank shall continue to exist and may function for all purposes, except as to the assets of and activities as a banking institution under a charter, and may function to assist the Commissioner or to protect the stockholders' interest in the assets of the liquidating account.

C.  Omission of hearing - Application to vacate possession - Liquidation - Notice thereof - Objection - Bond of Commissioner - Reorganization - Immediate liquidation of state banks.

1.  If in the opinion of the Commissioner an emergency exists which may result in serious losses to the depositors, the Commissioner may take possession of a state bank without a prior hearing.  Within ten (10) days after the Commissioner has taken possession any interested person may file an application with the Board for an order vacating such possession.  The Board shall grant the application if it finds that the action of the Commissioner was unwarranted or without sufficient cause.

2.  If the Commissioner shall determine to liquidate the bank, the Commissioner shall give such notice of the Commissioner's determination to the directors, stockholders, depositors and creditors as the Board may prescribe.  Such notice shall be by restricted delivery to the directors and stockholders at their last-known address as shown on the records of the bank and notice to the depositors and creditors shall be published in a legal newspaper published in the city or town where such bank is located, or if there be no legal newspaper published in such city or town then in a legal newspaper having the greatest paid circulation within such city or town.  Any objection to such determination by a person directly affected shall be filed with the Board within ten (10) days after such notice is mailed or published.  Unless within ten (10) days thereafter the Board issues an order staying the liquidation or unless the Board directs the Commissioner to tender to the Federal Deposit Insurance Corporation the appointment as liquidator under this section, the Commissioner shall proceed to liquidate the institution, upon first providing a bond executed by some surety company authorized to do business in this state, running to the people of the State of Oklahoma, which meets with the approval of the Board, for the faithful discharge of the duties of the Commissioner, in connection with such liquidation and the accounting for all monies coming into the hands of the Commissioner.  The cost of such bond shall be paid from the assets of the bank.  Suit may be maintained on such bond by any person injured by a breach of conditions thereof.

3.  After the Commissioner shall have taken possession of any bank which is subject to the provisions of this act, the stockholders thereof may repair its credit, restore or substitute its reserves, and otherwise place it in condition so that it is qualified to do a general banking business as before it was taken possession of by the Commissioner; but such bank shall not be permitted to reopen its business until the Commissioner, after a careful investigation of its affairs, is of the opinion that its stockholders have complied with the laws, that the bank's credit and funds are in all respects repaired, and its reserve restored or sufficiently substituted, and that it should be permitted again to reopen for business; whereupon the Commissioner is authorized to issue written permission for reopening of the bank in the same manner as permission to do business is granted after the incorporation thereof, and thereupon the bank may be reopened to do a general banking business.

4.  If the Commissioner determines to reorganize the bank or if the Board, after staying its liquidation, orders such reorganization, the Commissioner, after according a hearing to all interested persons, shall enter an order proposing a reorganization plan.  A copy of the plan shall be sent to each depositor and creditor who will not receive payment of the claim of the depositor or creditor in full under the plan, together with notice that, unless within fifteen (15) days the plan is disapproved in writing by persons holding one-third (1/3) or more of the aggregate amount of such claims, the Commissioner will proceed to effect the reorganization.  A department, agency, or political subdivision of this state holding a claim which will not be paid in full is authorized to participate as any other creditor.

5.  Notwithstanding any other provision of this chapter, the Commissioner, upon taking possession of a state bank, may immediately proceed to liquidate the bank, without giving prior notice to the directors, stockholders, depositors and creditors, if it is determined by order of the court in which notice of possession has been filed that:

a. the actions of the Commissioner have the approval of the Board, and

b. the immediate liquidation of the bank is necessary to protect the interests of its depositors and is otherwise in the public interest.

In the proceeding with the immediate liquidation of the bank as aforesaid, the Commissioner, in order to facilitate the assumption of the deposit liabilities of the closed bank by another bank, may borrow moneys from the Federal Deposit Insurance Corporation and pledge some or all of the assets of the closed bank as security for such borrowing or the Commissioner may sell some or all of the assets of the closed bank to the Federal Deposit Insurance Corporation.

6.  When the Commissioner has taken possession of a state bank for the purpose of liquidation, neither the ten-day periods provided by paragraphs 1 and 2 of subsection C of this section nor the pendency of any proceeding for review of the Commissioner's action shall operate to defer, delay, impede or prevent the payment by the Federal Deposit Insurance Corporation of the insured deposits in the bank.

The Commissioner shall make available to the Federal Deposit Insurance Corporation such facilities in or of the bank and such books, records and other relevant data of the bank as may be necessary or appropriate to enable the Federal Deposit Insurance Corporation to pay the insured deposits as aforesaid, and the Federal Deposit Insurance Corporation, its directors, officers, agents and employees, and the Commissioner, the agents and employees of the Commissioner, shall be free from any liability to the bank, its directors, stockholders and creditors, for any action taken in connection herewith.

D.  Execution upon bank assets prohibited - Vacation of liens and transfer of assets.

1.  No judgment, lien or attachment shall be executed upon any asset of the bank while it is in the possession of the Commissioner.  Upon the election of the Commissioner in connection with a liquidation or reorganization:

a. any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the bank during the Commissioner's possession or within four (4) months prior to commencement thereof shall be vacated and voided except liens created by the Commissioner while in possession, and

b. any transfer of an asset of the bank made after or in contemplation of its insolvency with intent to effect a preference shall be voided.

2.  The provisions of this subsection shall not be construed to authorize the Commissioner to vacate or void any lien or attachment obtained by a Federal Reserve Bank upon any asset of the bank or to void any transfer of an asset of the bank to such Federal Reserve Bank.

E.  Power to borrow money and pledge bank's assets.  With the approval of the Board, the Commissioner may borrow money in the name of the bank and may pledge its assets as security for the loan.

F.  Commissioner's expenses - Payable out of bank's assets.  All necessary and reasonable expenses of the Commissioner's possession of a bank and of its reorganization or liquidation shall be defrayed from the assets thereof, including but not limited to any necessary fees or other expenses incurred through the office of the county clerk.  Compensation to liquidating agents and employees must not be in excess of amounts which such individuals would be entitled to in their regular employment or for like services rendered within the area of the insolvent bank, and in no event shall a liquidating agent be paid a monthly salary or wage from the assets of the bank in excess of the amount of the monthly salary of the highest-paid official of the insolvent bank.  The attorney's fee allowed to an attorney representing the liquidating agent shall not exceed the amount for like services in regular employment of an attorney in the area of the bank.

Added by Laws 1965, c. 161, § 1202.  Amended by Laws 1968, c. 93, § 14, emerg. eff. April 1, 1968; Laws 1970, c. 2, § 1, emerg. eff. Feb. 2, 1970; Laws 1977, c. 208, § 13, emerg. eff. June 14, 1977; Laws 1987, c. 135, § 10, emerg. eff. June 3, 1987; Laws 1989, c. 293, § 5, emerg. eff. May 24, 1989; Laws 1993, c. 183, § 20, eff. July 1, 1993; Laws 1997, c. 111, § 94, eff. July 1, 1997; Laws 1997, c. 374, § 1, eff. July 1, 1997.

§61203.  Reorganization.

A.  Standards of plan of reorganization.  A plan of reorganization shall not be prescribed under this Code unless:

(1) the plan is feasible and fair to all classes of depositors, creditors and stockholders.

(2) the aggregate face amount of the interest accorded to any class of depositors, creditors or stockholders under the plan does not exceed the value of the assets upon liquidation less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan.

(3) the plan provides for the issuance of capital stock and, if necessary, debentures in an amount that will provide an adequate ratio to deposits.

(4) any exchange of new common stock for obligations or stock of the bank will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the bank and upon terms that fairly adjust any change in the relative interests of the respective classes that will be produced by the exchange.

(5) the plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action or the existence of an unsound condition.

(6) any merger or consolidation provided by the plan conforms to the requirements of this Code.

B.  Modification or elimination of plan of reorganization  Notice to Board.  Whenever in the course of reorganization supervening conditions render the plan unfair or its execution impractical, the Commissioner may modify the plan or liquidate the institution.  Any such action shall be taken by order of the Board upon appropriate notice.

Added by Laws 1965, c. 161, § 1203.

§61204.  Liquidation by Commissioner  Procedure.

A.  Sale of assets  Compromise and payment of claims.  In liquidating a state bank the Commissioner may exercise any power thereof but he shall not, without the approval of the court in which notice of possession has been filed:

(1)  Sell any asset of the bank having a value in excess of Five Hundred Dollars ($500.00) or such larger sum as may be determined by the court not exceeding One Hundred Thousand Dollars ($100,000.00);

(2)  Compromise or release any claim if the amount of the claim exceeds Five Hundred Dollars ($500.00), exclusive of interest or such larger sum as may be determined by the court not exceeding One Hundred Thousand Dollars ($100,000.00); and

(3)  Make any payment on any claim, other than a claim upon an obligation incurred by the Commissioner, before preparing and filing a schedule of his determinations in accordance with this title.

B.  Lease of lands for oil and gas  Royalty  Manner of making lease  Dispensing with notice.  The Commissioner is hereby authorized and empowered to lease for oil and/or gas purposes any land vested in the Commissioner as assets of insolvent state banks.

In making or executing any such lease the Commissioner shall retain and reserve a royalty of not less than oneeighth of the oil and/or gas produced from said land.  Said lease shall be made in the same manner as now provided for the sale of other assets of state banks in the possession of the Commissioner.

C.  Termination of bank's executory contracts.  Within six (6) months of the commencement of liquidation, the Commissioner may by his election terminate any executory contract, including but not limited to contracts for services or advertising, to which the state bank is a party or any obligation of the bank as a lessee.  A lessor who receives at least sixty (60) days' notice of the Commissioner's election to terminate the lease shall have no claim for rent other than rent accrued to the date of termination nor for damages for such termination, except on building or bank premises the lessor may receive damages not to exceed one (1) year's rent as provided in such lease.

D.  Termination of banks' fiduciary positions.  As soon after the commencement of liquidation as is practicable, the Commissioner shall take the necessary steps to terminate all fiduciary positions held by the state bank and take such action as may be necessary to surrender all property held by the bank as a fiduciary and to settle its fiduciary accounts.  Such fiduciary accounts may be transferred to another qualified corporate fiduciary in the same community by the Commissioner without assent of the parties, and notice of such transfer must be given by registered mail to the parties, and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in Section 1018 of this title.

E.  Subrogation of insuring agency of United States.  The right of any agency of the United States insuring deposits to be subrogated to the rights of depositors upon payment of their claims shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payments to depositors of national banks.

F.  Notice to depositors, creditors and safe deposit box lessees.  Immediately on taking charge and within ten (10) days after taking possession, the Commissioner shall send notice of the liquidation to each known depositor, creditor and lessee of a safe deposit box and bailor of property held by the bank at the address shown on the books of the institution.  The notice shall also be published in a newspaper of general circulation in the county in which the institution is located once a week for three (3) successive weeks.  The Commissioner shall send with each notice a statement of the amount shown on the books of the institution to be the claim of the depositor or creditor, with all setoffs and any amounts due to the bank.  The notice shall demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto; and the claim of a depositor or creditor, if the amount claimed differs from that stated in the notice to be due, be filed with the Commissioner within sixty (60) days from the date of the first publication of the notice of the taking of possession given by the Commissioner, in accordance with the procedure prescribed in the notice.  The failure of any depositor, creditor or claimant to receive a notice, or observe the published notice of the taking of possession by the Commissioner, shall not relieve such claimant of the obligation to file a claim, if the amount thereof differs from the amount found by the Commissioner.  If no claim is filed by the claimant in the time specified, then the determination of the Commissioner shall be final and shall constitute the claim of that claimant.

G.  Disposition of contents of unclaimed safe deposit boxes.  Safe deposit boxes, the contents of which have not been removed before the date specified, shall be opened by the Commissioner.  Sealed packages containing the contents of such box, with a certificate of inventory of contents, together with any unclaimed property held by the bank as bailee and certified inventories thereof, shall be held by the Commissioner and administered in accordance with the provisions of the Uniform Unclaimed Property Act,  Section 651 et seq. of Title 60 of the Oklahoma Statutes.

H.  Determination of claims  Time therefor  Notification.  The Commissioner shall:

(1)  As soon as practical and within one hundred twenty (120) days from date of first publication of the notice of taking possession, determine the amount, if any, owing to each known creditor or depositor and the priority class of his claim under this title, and file such determination in the court in which notice of possession was filed;

(2)  As soon as practical and within sixty (60) days from the date of filing, reject any claim if he doubts the validity thereof; and

(3)  Notify each person whose claim has not been allowed in full, by mailing to his lastknown address, as shown on the records of the bank, a notice of the time when and the place where the schedule of determinations will be available for inspection and the date when the Commissioner will file his schedule in court.

I.  Disposition of contested claims.  Within twenty (20) days after the filing of the Commissioner's schedule, any creditor, depositor or stockholder may file an objection to any determination made which adversely affects such objector.  Any objections so filed shall be heard and determined by the court.  The objection shall be, by the clerk of such district court, entered upon the docket of said court under the same number as other proceedings in connection with the liquidation of the insolvent bank.  The Commissioner and interested claimants as the court determines shall be notified of such objection upon a tenday notice and the matter shall be tried de novo.  No person having a claim against an insolvent bank shall maintain action thereon except as herein provided.

J.  Partial distribution of allowed claims.  After filing his schedule the Commissioner shall, after establishing proper reserves for the payment of costs, expenses of liquidation and disputed claims, pay to any agency of the United States insuring deposits in the insolvent bank such sum as may be then available but not exceeding the amount paid out by such agency as such an insurer of deposits and accounts.  The Commissioner may, from time to time, also make partial distribution to the holders of claims which are undisputed or have been allowed by the court, in the order of their priority as herein provided.  The court supervising the liquidation shall direct, as soon as practicable after the establishment of an adequate and proper reserve for payment of disputed claims, costs and expenses of liquidation, that the Commissioner make a substantial partial pro rata distribution as will not interfere with orderly liquidation, to the holders of undisputed claims and those allowed by the court in the order of their priority, to the extent that there remains only the determination and settlement of disputed claims and the procedures of the final accounting and final distribution to be made by the Commissioner as herein provided.

K.  Priority of claims  Payment  Cancellation  Claims when barred.

(1)  The following claims shall have priority in the order herein specified:

(a) obligations incurred by the Commissioner, fees and assessments due to the Department, and all expenses of liquidation, all of which may be covered by a proper reserve of funds,

(b) the depositors having an approved claim against the general liquidating account of the bank,

(c) the general creditors having an approved claim against the general liquidating account of the bank,

(d) the claims otherwise proper which were not filed within the time prescribed herein, and

(e) the stockholders of the bank;

For purposes of determining priority of claims, federal funds sold to the failed institution shall be considered deposits of the selling bank in the failed institution.

(2)  No claim shall be entitled to interest thereon if it be paid within six (6) months after the first publication of notice of the taking of possession by the Commissioners; if paid after such period, then the unpaid balance of the claim shall be credited with interest at the rate of six percent (6%) per annum from the expiration of the said six (6) months until paid or finally canceled by exhaustion of all assets;

(3)  All distributions declared in accordance herewith, which shall not be claimed within one (1) year, shall be canceled upon the order of the district court having jurisdiction of the liquidation of such insolvent bank, and the proceeds thereof returned to the general liquidating account of such insolvent bank.  Provided, that notice of the application of the Commissioner to the district court for permission to cancel such unclaimed distributions shall be given by publication for two (2) successive weeks in a newspaper of general circulation in the county where the insolvent bank is located.  The notice shall describe the unclaimed distributions sought to be canceled, giving the name and location of the insolvent bank, the name of the payee and the amount and shall recite the Commissioner has filed an application in the designated district court for cancellation of such distributions and shall refer to the application for further particulars; and

(4)  Any assets remaining after all partial distributions, after all claims have been paid, or ample provisions for reserves are made for payment thereof by the court, shall be distributed to the stockholders in accordance with their respective interests.

L.  Disposition of unclaimed funds other than distributions.  Unclaimed funds, other than unclaimed distributions, remaining after completion of the liquidation shall be retained by the Commissioner who shall administer them in accordance with the Uniform Unclaimed Property Act, Section 651 et seq. of Title 60 of the Oklahoma Statutes.

M.  Annual reports  Final account  Release of Commissioner  Cancellation of charter.

(1)  During the liquidation procedure the Commissioner and his agents and employees shall make a verified annual account, giving in detail a statement of all receipts and disbursements made from the assets in their possession.  A copy of the annual report shall be filed with the court of the county and a hearing held thereon.  Interested parties and the Board of Directors of the insolvent bank shall be given such notice as the court directs of the hearing and shall make such objections as they shall desire to the account; however, the failure to object at an annual hearing shall not prejudice the right of any claimant or interested party to object to items of expense and proceedings in the liquidation upon the final account;

(2)  When the assets have been distributed in accordance with this title, except unclaimed funds and content of safe deposit boxes held by the Commissioner, the Commissioner shall file a final account with the court.  Notice of hearing upon the final account shall be given of not less than ten (10) days nor more than thirty (30) days, by registered or certified mail, to all interested persons and to the board of directors of the insolvent bank and the notice shall be published for two (2) successive weeks in some newspaper of general circulation published in the county, showing the nature of the hearing, the date and time of the hearing and that such account is for final settlement of liquidating account of such insolvent bank;

(3)  The final account shall reflect all the acts of the Commissioner as supported by annual reports and such necessary items to support the account, including distribution of such remaining cash to the stockholders in accordance with their interests and all other assets to the board of directors of the bank as liquidating agents for the stockholders under the Oklahoma General Corporation Act;

(4)  The court shall hear all matters touching upon the final account, allow, reduce or reject any item of expense, and determine all matters before it.  Any person aggrieved by the judgment of the court may appeal as in any other civil action; and

(5)  Upon approval of the final account as settled by the court, the Commissioner shall be relieved of liability in connection with the liquidation and shall cancel the charter upon the record of the Department.

Added by Laws 1965, c. 161, § 1204.  Amended by Laws 1968, c. 93, § 15, emerg. eff. April 1, 1968; Laws 1983, c. 131, § 1, eff. Nov. 1, 1983; Laws 1986, c. 292, § 145, eff. Nov. 1, 1986; Laws 1989, c. 293, § 6, emerg. eff. May 24, 1989; Laws 1991, c. 331, § 46, eff. Sept. 1, 1991; Laws 1992, c. 295, § 6, eff. July 1, 1992; Laws 1993, c. 183, § 21, eff. July 1, 1993.

§6-1205.  Federal Deposit Insurance Corporation as liquidator.

A.  Liquidation by F.D.I.C.  The Federal Deposit Insurance Corporation is hereby authorized and empowered to be and act without bond as liquidating agent of any banking institution closed by the Commissioner, the deposits in which are to any extent insured by the Corporation.

B.  Commissioner may tender to F.D.I.C. as liquidator.  The Commissioner may in the event of such closing upon order of the Board tender to the Corporation the appointment as liquidator of such banking institution.

C.  Appointment of F.D.I.C. as liquidator - Acceptance.  Upon being notified in writing of the acceptance of such an appointment, the Commissioner shall forthwith file in the office of the clerk and recorder in the county in which the bank is situated a certificate evidencing the appointment of the Federal Deposit Insurance Corporation.  Upon the filing of such certificate the possession of all the assets, business and property of such bank of every kind and nature wheresoever situated shall be deemed transferred from such bank and the Commissioner to the Federal Deposit Insurance Corporation including any securities pledged by the bank to the Commissioner pursuant to Section 1004 of this title.  Without the execution of any instruments of conveyance, assignment, transfer or endorsement, the title to all such assets and property shall be vested in the Federal Deposit Insurance Corporation and the Commissioner shall be forever thereafter relieved from any and all responsibility and liability in respect to the liquidation of such bank.

D.  Powers of F.D.I.C. as liquidator.  If the Corporation accepts the appointment, it shall have and possess all the powers and privileges provided by the laws of this state with respect to the liquidation of a bank and with respect to its depositors and other creditors and shall proceed in liquidation under this title as if it were the Commissioner and shall act in the Commissioner's stead and be substituted therefor in all actions brought pursuant to Section 1018 of this title.

E.  Priority of Claims for F.D.I.C.  If the Corporation serves as the liquidating agent of any national bank the principal office of which is located in Oklahoma, it shall be bound by the priority of claims established in subsection K of Section 1204 of this title.

F.  Individual liability of directors.  Among its other powers, the Federal Deposit Insurance Corporation, in the performance of its powers and duties as such liquidator, shall have the right and power, upon the order of a court of record of competent jurisdiction, to enforce the individual liability of the directors of any such banking institution.

Added by Laws 1965, c. 161, § 1205.  Amended by Laws 1983, c. 131, § 2, eff. Nov. 1, 1983; Laws 1988, c. 166, § 10, emerg. eff. May 24, 1988; Laws 1997, c. 111, § 95, eff. July 1, 1997.

§6-1206.  Conservator.

A.  Whenever the State Banking Commissioner shall deem it necessary in order to conserve the assets of any bank or trust company for the benefit of the depositors and other creditors thereof, the Commissioner may appoint a conservator for the bank and require such bond and security as the Commissioner deems proper.  The conservatorship shall be a proceeding before the Commissioner and not the district court.  The Commissioner may designate an employee of the Oklahoma State Banking Department to serve as an interim conservator until either the conservator is secured or further order of the Commissioner directs otherwise.  The conservator, under the direction of the Commissioner, shall take possession of the books, records, and assets of every description of the bank or trust company, and take such action as may be necessary to conserve the assets of the bank or trust company pending further disposition of its business as provided by law.  The conservator shall have all the rights, powers, and privileges now possessed by or hereafter given the Commissioner when the Commissioner takes possession of insolvent banks and receivers pursuant to Section 1551 et seq. of Title 12 of the Oklahoma Statutes and shall be subject to the obligations and penalties, not inconsistent with the provisions of this Code, to which receivers are now or may hereafter become subject.  During the time that the conservator remains in possession of the bank or trust company, the rights of all parties with respect thereto shall, subject to the other provisions of this Code, be the same as if a receiver had been appointed therefor.  All expenses of the conservatorship, including related expenses of the Department and the salary of the interim conservator, if any, shall be paid out of the assets of the bank or trust company and shall be a lien thereon which shall be prior to any other lien.  The conservator shall receive as salary an amount no greater than that paid to employees of this state for similar services.  Any such expenses paid by the bank or trust company to the Department shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.

B.  The Commissioner shall cause to be made such examinations of the affairs of the bank or trust company in conservatorship as shall be necessary to inform the Commissioner as to the financial condition of the bank or trust company, and the examiner shall make a report thereon to the Commissioner at the earliest date possible.

C.  If the Commissioner becomes satisfied that it may safely be done and that it would be in the public interest, the Commissioner may, in the discretion of the Commissioner, terminate the conservatorship and permit the bank or trust company to resume the transaction of its business subject to such terms, conditions, restrictions and limitations as the Commissioner may prescribe.

D.  For the purposes of this section, the rights, powers, privileges, obligations and responsibilities of the interim conservator shall be the same as those of the conservator.

Added by Laws 1986, c. 316, § 11, emerg. eff. June 24, 1986.  Amended by Laws 1993, c. 183, § 22, eff. July 1, 1993; Laws 1997, c. 111, § 96, eff. July 1, 1997; Laws 2000, c. 205, § 25, emerg. eff. May 17, 2000.

§6-1207.  Transfer or conveyance of title to mineral interests or leases.

The Commissioner shall have authority to transfer or convey title to any mineral interests or mineral leases the Department or the Commissioner acquired prior to the effective date of this act, from a state-chartered bank or trust company not insured by the Federal Deposit Insurance Corporation for which the Department or Commissioner served as receiver or liquidator.  The Commissioner shall only transfer or convey title to the mineral interests or mineral leases to the Department of Central Services by quitclaim deed in accordance with applicable state law.

Added by Laws 1995, c. 36, § 21, eff. July 1, 1995.  Amended by Laws 1997, c. 111, § 97, eff. July 1, 1997.

§6-1301.  Definitions.

As used in this article:

1.  "Depositor" means a person delivering property or documents to a state bank, national banking association, savings and loan association, credit union or trust company for safekeeping;

2.  "Deputy" means a person designated by the lessee to act as lessee's agent in connection with the safe deposit box;

3.  "Lessee" means a person contracting with a lessor for the use of a safe deposit box;

4.  "Lessor" means any state bank, national banking association, savings and loan association, credit union or trust company engaged in the business of renting safe deposit facilities; and

5.  "Safe deposit box" means a safe deposit box, vault, or other safe deposit receptacle maintained by a lessor.

Added by Laws 1965, c. 161, § 1301.  Amended by Laws 1968, c. 93, § 16, emerg. eff. April 1, 1968; Laws 1988, c. 65, § 35, emerg. eff. March 25, 1988; Laws 1997, c. 111, § 98, eff. July 1, 1997.

§6-1301.1.  Appointment of deputy.

A lessee on a safe deposit box may appoint a deputy, with or without the consent of or notice to any other joint lessees on the box.  A deputy shall have the power to enter the box, remove contents therefrom or add contents, and the appointment of the deputy shall not be affected by the subsequent incapacity or incompetency of the lessee, nor the lapse of time.  Revocation of the appointment of a deputy must be made in writing to the lessor.  The authority of the deputy shall cease upon the appointing lessee's death.  However, if the lessor, without knowledge of the death of the lessee, deals with the deputy of the lessee, the transaction binds the lessee's estate and the lessee.

Added by Laws 1997, c. 111, § 99, eff. July 1, 1997.

§61302.  Authority to lease safe deposit boxes.

Subject to such regulations as the Board may prescribe a lessor herein may maintain and lease safe deposit boxes and may accept property for safekeeping if, except in the case of night depositories, it issues a receipt therefor.

Added by Laws 1965, c. 161, § 1302.

§6-1303.  Access by fiduciaries.

A.  Where access to a safe deposit box is requested by one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access thereto and removal of the contents of the safe deposit box upon obtaining proper receipt from:

1.  Any one or more of the persons acting as executors or administrators;

2.  Any one or more of the persons otherwise acting as fiduciaries when authorized in writing signed by all other persons so acting; or

3.  Any agent authorized in writing signed by all of the persons acting as fiduciaries.

B.  No lessor shall be liable for damages for allowing or refusing access or removal of the contents of the safety deposit box under the provisions of subsection A of this section.

C.  For purposes of this article, the term "fiduciaries" shall be deemed to include, in addition to those entities and individuals set forth in Section 102 of this title, a duly appointed and authorized attorney in fact under a power of attorney.

Added by Laws 1965, c. 161, § 1303.  Amended by Laws 1997, c. 111, § 100, eff. July 1, 1997.

§61304.  Effect of lessee's death or incompetence.

Where a lessor, without knowledge of the death or of an adjudication of legal incompetence of the lessee, deals with his agent pursuant to a written power of attorney signed by such lessee, the transaction binds the lessee's estate and the lessee.

Added by Laws 1965, c. 161, § 1304.

§61305.  Lease to minor.

A lessor may lease a safe deposit box to or accept property for safekeeping from a minor, and, in connection therewith, deal with him to the same effect as if dealing with a person of full legal capacity, unless and until his guardian files with the lessor a certified copy of the order of a district court appointing him and directs otherwise.

Added by Laws 1965, c. 161, § 1305.

§6-1306.  Lease to corporation, general or limited partnership, or limited liability company.

A.  If the lessee is a corporation and the president, treasurer or secretary certifies that certain designated persons are authorized to enter the box, the lessor may permit such designated persons to enter without liability therefor.

B.  If the lessee is a general partnership or a limited partnership and a general partner confirms in writing that certain designated persons are authorized to enter the box, the lessor may permit such designated persons to enter without liability therefor.

C.  1.  If the lessee is a limited liability company and is managed by its members, and if a majority of the members confirms in writing that certain designated persons are authorized to enter the box, the lessor may permit such designated persons to enter without liability therefor.

2.  If the lessee is a limited liability company and is managed by a manager, and if the manager confirms in writing that certain designated persons are authorized to enter the box, the lessor may permit such designated persons to enter without liability therefor.

Added by Laws 1965, c. 161, § 1306.  Amended by Laws 1997, c. 111, § 101, eff. July 1, 1997.

§61307.  Assumed names.

No person, firm or corporation shall rent a safe deposit box under an assumed name, except under a trade name regularly used by the lessee in the conduct of a valid business and such fact is disclosed to the lessor.  If any person, firm or corporation violates the provisions of this section, such lessee shall have no claim against the lessor for any loss or damage that he may sustain unless he or it shall allege and prove willful misconduct on the part of the lessor.

Added by Laws 1965, c. 161, § 1307.

§6-1308.  Search procedure on death - Removal of certain contents - Notice to Tax Commissioner.

A.  A lessor shall permit the person named in a court order, or if no order has been served upon the lessor, the spouse, a parent, an adult descendant, or a person named as an executor in a copy of a purported will produced by the person, to open and examine the contents of a safe deposit box leased by a decedent, or any documents delivered by a decedent for safekeeping, in the presence of an officer of the lessor.  In addition, the lessor, if so requested by such person, shall deliver:

1.  Any writing purported to be a will of the decedent to the court having jurisdiction of the decedent's estate according to his or her residence declared in such writing or may, at the option of the bank, be delivered to the person, so long as the bank retains a copy;

2.  Any writing purported to be a deed to a burial plot or to give burial instructions to the person making the request for a search;

3.  Any document purporting to be an insurance policy on the life of the decedent to the beneficiary named therein; and

4.  Any document purporting to be a trust agreement or Declaration of Trust wherein the decedent was the grantor, so long as the bank retains a copy.

B.  No other contents shall be removed pursuant to this subsection until an executor or administrator qualifies and makes claim to the contents, except where the safe deposit box was held by the decedent and his or her surviving spouse or any other person as joint tenants, in which case any part of the contents thereof may be removed by such surviving spouse or other surviving joint tenant.

C.  All contents of a safe deposit box shall be presumed to belong to the lessee(s) of the safe deposit box, and the lessor may rely on that assumption unless and until it receives a court order to the contrary.

D.  Notice to the Oklahoma Tax Commissioner shall be provided as required pursuant to Section 812 of Title 68 of the Oklahoma Statutes.  However, the lessor shall be under no duty to conduct an inventory of the contents of the safe deposit box.  It shall be sufficient for the lessor, upon the death of the lessee, to simply report that the lessee had rented a safe deposit box.

Added by Laws 1965, c. 161, § 1308.  Amended by Laws 1984, c. 231, § 1, eff. Nov. 1, 1984; Laws 1993, c. 183, § 23, eff. July 1, 1993; Laws 1996, c. 298, § 1, eff. Nov. 1, 1996; Laws 1997, c. 111, § 102, eff. July 1, 1997.

§61309.  Adverse claims to contents of safe deposit box.

A.  An adverse claim to the contents of a safe deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(1) the lessor is directed to do so by a court order issued in an action in which the lessee is served with process and named as a party by a name which identifies him with the name in which the safe deposit box is leased or the property held; or

(2) the safe deposit box is leased or the property is held in the name of a lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by an affidavit stating facts disclosing that it is made by or on behalf of a beneficiary and that there is a reason to believe that the fiduciary may misappropriate the trust property.

B.  A claim is also adverse where one of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or where it is claimed that a lessee is the same person as one using another name.

Added by Laws 1965, c. 161, § 1309.

§6-1310.  Lien of lessor, special remedies and proceedings for nonpayment of rent.

The lessor shall have a lien upon the contents of the lessee's box for past due rentals and any expense incurred in opening of the box and replacement of locks thereon where the same is done without fault of the lessor.  If the lessee fails to pay the rental due and such default continues for sixty (60) days, the lessor may give the lessee thirty (30) days' notice by certified mail addressed to the lessee at the address shown on the lessor's records or the last-known address of the lessee, stating the amount due and that on or after the day designated in the notice it may open the box, remove the contents thereof and hold the same for the account of the lessee.  The opening of the box shall be witnessed by not less than two persons, one of which shall be an officer of the lessor, who shall make an inventory under oath of the contents thereof, and thereupon the contents shall be placed in a package and held by the lessor as a bailee for hire.  If the lessee makes no demand for the contents within one (1) year after the same have been removed from the box, the lessor may advertise and sell the same, the sale to be made at the time and place designated in the notice which shall be published in one issue of a newspaper having a general circulation in the city or town wherein the business of the lessor is situated, the publication to be not less than ten (10) days prior to the date fixed for the sale.  A copy of the notice shall be mailed to the lessee at the last-known address of the lessee by certified mail.  The notice shall show the name of the lessee but it shall not be necessary to describe the articles to be sold, except those that have an intrinsic value, if there shall be posted, not less than ten (10) days prior to the sale, in or about the lessor, in a conspicuous place, a copy of the notice of sale and a copy of the inventory made upon opening of the box.  The contents of any number of boxes may be sold under one notice of sale and the cost thereof apportioned ratably to the several lessees involved.  At the time and place designated in the notice the contents taken from each respective box shall be sold separately to the highest bidder for cash and the proceeds of each sale shall be applied to the rentals and expenses due the lessor and the residue from any sale held by the lessor for the account of the lessee.  At any such sale the lessor may be the purchaser.  If any lessee or his or her heirs, administrator or executor, shall not make demand upon the lessor within five (5) years after the date of the sale, for such surplus, then the surplus shall be presumed abandoned and administered in accordance with the Uniform Unclaimed Property Act.  The lessor may, at its option, turn the property over to the State Treasurer prior to the expiration of the five-year abandonment period.

Added by Laws 1965, c. 161, § 1310.  Amended by Laws 1991, c. 331, § 47, eff. Sept. 1, 1991; Laws 1993, c. 183, § 24, eff. July 1, 1993; Laws 1997, c. 111, § 103, eff. July 1, 1997; Laws 1999, c. 10, § 34, eff. July 1, 1999.

§6-1311.  Limitation of liability - Requirements or policies.

Any lessor renting safe deposit boxes may by contract limit its liability and may make requirements or policies for the conduct of the business.  Such requirements or policies shall be reduced to writing and delivered to the lessee.  Any limitations as to liability shall be in printing or writing of the same size and type as the other provisions of the contract.

Added by Laws 1965, c. 161, § 1311.  Amended by Laws 1997, c. 111, § 104, eff. July 1, 1997.

§6-1312.  Garnishment - Proceedings in aid of execution.

In any action wherein garnishment summons is served on the lessor or a party to an action seeks to subject a box or contents thereof to the garnishment or order of court, the lessor, upon being served with such garnishment or court order, shall seal the box and deny access thereto to all persons except as ordered by the court.  A court of record may, in a proceeding wherein the lessee is a party, in aid of execution or for the purpose of enforcing its orders, direct the sheriff or marshal to enter a box, remove the contents therefrom and hold, deliver or sell such contents as permitted by law.  Damages suffered by the lessor by reason of forcible entry as provided herein shall be assessed as costs and paid to the lessor by the garnishment creditor.  If no court order directing entry into the box is served upon the lessor within thirty (30) days after a garnishment summons is received by the lessor, the box shall be unsealed and the lessor shall no longer be required to deny access to parties entitled thereto.

Added by Laws 1965, c. 161, § 1312.  Amended by Laws 1995, c. 36, § 22, eff. July 1, 1995; Laws 1997, c. 111, § 105, eff. July 1, 1997.

§61313.  Estate taxes or rights of state or tax commission not affected.

The provisions of this Code shall not amend or supersede any statutes relating to estate taxes or any rights of the State of Oklahoma and the Oklahoma Tax Commission relative to the control of safe deposit boxes and their contents.

Added by Laws 1965, c. 161, § 1313.

§6-1401.  Transaction of banking business not authorized by law - Unauthorized use of words bank, trust, etc. - Injunction and appointment of receiver - Acceptance of filings by Secretary of State.

A.  It shall be unlawful for any person, firm, association or corporation to receive money upon deposit or transact a banking business except as authorized by the laws of this state or of the United States, or to use or advertise, in connection with any business other than the banking business, conducted under the banking laws of this state or the savings and loan business conducted under the savings and loan laws of this state, the words:  Banc, Bank, Banker, Bankers, Banque, Investment Banker, or any derivative thereof, however spelled, or any other word or term which in the discretion of the Commissioner is determined to deceive the public into belief that such person, firm, association or corporation is engaged in the banking business or savings and loan business.  Any person, firm, association or corporation violating any of the provisions of this section, either individually or as an interested party, in any firm, association or corporation, shall be subject to the jurisdiction of the Commissioner, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than Six Hundred Dollars ($600.00), nor more than Two Thousand Dollars ($2,000.00) per violation, or by imprisonment in the county jail not less than thirty (30) days or more than one (1) year, or by both such fine and imprisonment, and it is hereby made the duty of the Attorney General to enforce the provisions of this section.

B.  Unlawful use of trust or trust company.  It shall be unlawful for any person, firm, association or corporation except state banks having trust powers, national banking associations located in this state and having trust powers and trust companies incorporated under the laws of this state and having trust powers to use or advertise the word "Trust" or "Trust Company" or any derivative thereof, however spelled, in the conduct of their business in a manner which in the discretion of the Commissioner is determined to deceive the public into belief that such person, firm, association or corporation has been authorized to transact business as a regulated financial institution and no firm, association or corporation hereafter organized under any other act shall use the word "Trust" or "Trust Company" as a part of its name.  Nothing in this subsection shall prohibit the continued use of such words by any banking corporation which is using such words as of the effective date of this act.  Any person, firm, association or corporation violating any of the provisions of this section, either individually or as an interested party, in any firm, association or corporation, shall be subject to the jurisdiction of the Commissioner.

C.  Injunction - Appointment of receiver.  In order to further prevent the violation of this section, any court of competent jurisdiction in this state is hereby authorized and empowered to grant an injunction and, if requested by the Commissioner, to appoint a receiver to take charge of the business and assets of any person, firm, association or corporation reasonably believed by the Commissioner to be violating the provisions of this section, and to make all necessary and proper orders to wind up such business and prevent a violation of Section 1401 of this title.

D.  Secretary of State - Filing requirements.  The Secretary of State is prohibited from accepting any document for filing which includes the words Banc, Bank, Banker, Bankers, Banque, Investment Banker, Trust, Trust Company, or any derivative thereof, however spelled, unless the Commissioner has given written consent thereto.

Added by Laws 1965, c. 161, § 1401.  Amended by Laws 1982, c. 223, § 13; Laws 1990, c. 173, § 15, emerg. eff. May 3, 1990; Laws 1997, c. 111, § 106, eff. July 1, 1997.

§6-1401.1.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-1402.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-1403.  Unlawful use of words "safe deposit".

It is unlawful for any person to use the words "safe deposit", "safety deposit" or other words deceptively similar thereto, in connection with the rental of storage space, or in the title or name under which business was done, unless the person is:

1.  A person subject to the jurisdiction of the Banking Department of this state;

2.  A manufacturer or dealer in safe deposit facilities or equipment; or

3.  An association, the membership of which is composed of officers or institutions subject to the jurisdiction of the Banking Department of this or other states.

Added by Laws 1965, c. 161, § 1403.  Amended by Laws 1997, c. 111, § 107, eff. July 1, 1997.

§6-1404.  Repealed by Laws 1997, c. 111, § 113, eff. July 1, 1997.

§6-1405.  Unlawful gratuity or compensation - Transactions of persons connected with bank.

A.  It shall be unlawful for an affiliate of a bank or trust company or for an officer, director or employee of a bank or trust company or affiliate of a bank or trust company:

1.  To solicit, accept or agree to accept, directly or indirectly, from any person other than the institution any gratuity, compensation or other personal benefit for any action taken by the institution or for endeavoring to procure any such action; or

2.  To have any interest, directly or indirectly, in the proceeds of a loan or of a purchase or sale made by the bank, unless such loan is otherwise permissible, and the purchase or sale is expressly authorized by this Code or by rule of the Board and, unless otherwise directed in writing by the Commissioner, is specifically approved by vote of a majority of the board of directors of the bank or trust company.  Provided, no interested director or trustee shall take part in such vote.

B.  In this section the term "affiliate" shall include:

1.  Any person who holds a majority of the stock of a bank or has been determined by the Board to hold a controlling interest therein, any other corporation in which such person owns a majority of the stock and any partnership in which the person has an interest;

2.  Any corporation in which the institution or an officer, director or employee thereof holds a majority of the stock and any partnership in which such person has an interest; or

3.  Any corporation of which a majority of the directors are officers, directors or employees of the institution or of which officers, directors, trustees or employees constitute a majority of the directors of the institution.

Added by Laws 1965, c. 161, § 1405.  Amended by Laws 1975, c. 109, § 16, emerg. eff. May 7, 1975; Laws 1979, c. 173, § 8; Laws 1984, c. 133, § 8, eff. Oct. 1, 1984; Laws 1997, c. 111, § 108, eff. July 1, 1997; Laws 2005, c. 48, § 17, eff. Nov. 1, 2005.

§61406.  Receipt of deposit after notification of insolvency.

It shall be unlawful for a bank to receive any deposit after the bank has been notified by its primary regulator that it is insolvent or for an officer, director or employee who knows or, in the proper performance of his duty, should know of the notification of such insolvency to receive or authorize the receipt of such deposit, if such deposit, when aggregated together with other funds held by the depositor in the same right and capacity, would exceed the limit of federal deposit insurance coverage.

Added by Laws 1965, c. 161, § 1406.  Amended by Laws 1992, c. 295, § 7, eff. July 1, 1992.

§61407.  Unlawful service as officer or director.

It is unlawful for any person to serve as an officer or director of a bank who:

(1) has been convicted of an offense constituting in the jurisdiction in which the conviction was rendered a violation of the banking laws, a felony involving dishonesty or a breach of trust.

(2) is indebted to the bank for more than thirty (30) days upon a judgment that has become final.

Added by Laws 1965, c. 161, § 1407.

§6-1408.  Unlawful service as Commissioner, Deputy Commissioner, Administrative Assistant, Assistant Commissioner.

It shall be a criminal offense for any person to serve as Commissioner, Deputy Commissioner, Administrative Assistant or Assistant Commissioner, of the Department who has been convicted of an offense constituting, in the jurisdiction in which the conviction was had, a violation of the banking laws, a felony involving dishonesty or a breach of trust.

Added by Laws 1965, c. 161, § 1408.  Amended by Laws 1970, c. 321, § 9; Laws 1997, c. 111, § 109, eff. July 1, 1997.

§61409.  Unlawful concealment of transactions.

It shall be unlawful for an officer, director, employee, attorney, or agent of a bank or trust company to conceal or endeavor to conceal any transaction of the bank or trust company from any officer, director or employee of the bank or trust company or any official or employee of the department to whom it should be properly disclosed.

Added by Laws 1965, c. 161, § 1409.

§61410.  Improper maintenance of accounts - False or deceptive entries and statements.

It shall be unlawful for an officer, director, employee or agent of a bank or trust company:

(1) to maintain or authorize the maintenance of any account of the bank or trust company in a manner which, to his knowledge, does not conform to the requirements prescribed by this Code or by the Commissioner or the Board.

(2) with intent to deceive, to make any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report or statement of the institution.

(3) to obstruct or endeavor to obstruct a lawful examination of the institution by an officer or employee of the Department.

Added by Laws 1965, c. 161, § 1410.

§6-1411.  Unlawful payment of penalties and judgments against others, including directors and officers.

It shall be unlawful for a bank or trust company to pay a fine or penalty imposed by law upon any other person or any judgment against such person or to reimburse directly or indirectly any person by whom such fine, penalty or judgment has been paid, except in settlement of its own liability or in connection with the acquisition of property against which such judgment is a lien, or as provided in Section 68 of Enrolled House Bill No. 2173 of the 1st Session of the 46th Oklahoma Legislature.

Added by Laws 1965, c. 161, § 1411.  Amended by Laws 1997, c. 111, § 110, eff. July 1, 1997; Laws 1997, c. 374, § 4, eff. July 1, 1997.

§6-1412.  Embezzlement or misapplication of funds.

It shall be a criminal offense for any officer, director, shareholder or employee of any bank or trust company to directly or indirectly embezzle, abstract, or misapply, or cause to be embezzled, abstracted or misapplied, any of the funds or securities or other property of or under the control of the bank or trust company with intent to deceive, injure, cheat, wrong, or defraud any bank, trust company or person.

Added by Laws 1965, c. 161, § 1412.  Amended by Laws 1997, c. 111, § 111, eff. July 1, 1997.

§6-1413.  Libel and slander.

It shall be unlawful for any person to publish, utter, or circulate any false, malicious, unprivileged statement or representation for the purpose of injuring any banking institution or credit union chartered, existing and doing business within the State of Oklahoma, under and by virtue of the laws of this state, or under and by virtue of the laws of the United States of America.

Added by Laws 1965, c. 161, § 1413.  Amended by Laws 2005, c. 209, § 1, eff. Nov. 1, 2005.

§61414.  Criminal sanctions, violations of rules and orders  Nonapplicability where criminal sanctions imposed in other sections of Code.

A.  Any person responsible for an act or omission expressly declared to be unlawful or a criminal offense by this Code shall be guilty:

(1)  Of a misdemeanor punishable by imprisonment for a term not exceeding one (1) year or a fine not exceeding Fifty Thousand Dollars ($50,000.00), or both.

(2)  If the act or omission was intended to defraud, of a felony punishable by imprisonment not exceeding five (5) years or a fine not exceeding One Hundred Thousand Dollars ($100,000.00), or both.

B.  An officer, director, employee, agent or attorney of a bank or trust company shall be responsible for an act or omission of the institution declared to be a criminal offense against this Code whenever, knowing that such act or omission is unlawful, he participates in authorizing, executing, ratifying or concealing such act, or in authorizing or ratifying such omission or, having a duty to take the required action, omits to do so.

A director shall be deemed to participate in any action of which he has knowledge taken or omitted to be taken by the board of which he is a member unless he dissents therefrom in writing and promptly notifies the Commissioner of his dissent.

C.  It shall be a criminal offense against this Code to violate any lawful order of the Board or Commissioner, served upon it, or to knowingly violate any lawful rule, regulation or order of the Board or Commissioner.

The Commissioner may refer evidence concerning violations of this Code or of any rule or order thereunder to the Attorney General of the State of Oklahoma or to the district attorney for the county where a violation occurred in order that an information or indictment for such violations may be filed.  The Attorney General or district attorney may designate and appoint a lawyer of the Department as special assistant, if available, for the purpose of assisting in or conducting criminal prosecutions arising because of the proceedings provided for in this section.

D.  Unless otherwise provided in this Code, it shall be no defense to a criminal prosecution hereunder that the defendant did not know the facts establishing the criminal character of the act or omission charged if he could and should have known such facts in the proper performance of his duty.

E.  This section shall not apply to specific offenses for which criminal sanctions have been imposed in other sections of this Code.

Added by Laws 1965, c. 161, § 1414.  Amended by Laws 1985, c. 168, § 7, emerg. eff. June 18, 1985; Laws 1997, c. 133, § 125, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 56, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 125 from July 1, 1998, to July 1, 1999.

§61415.  Injunction.

A.  Whenever a violation of this Code by a bank or an officer, director or employee thereof is threatened or impending and will cause substantial injury to the institution or to the depositors, creditors, or stockholders thereof, the district court of the county in which the bank is located shall, upon the suit of the Commissioner, issue an injunction restraining such violation.

B.  Whenever any corporation, not authorized to carry on a trust business under this Code, shall falsely act as a trust company, or shall use an artificial or corporate name implying or inferring it is a trust company, the district court of the county in which lawful service is obtained shall, upon suit of the Commissioner, issue an injunction restraining such act.

C.  All orders of the Commissioner and the Board shall be enforced by the district court of the district of domicile of the person or persons to whom the order is directed.

Added by Laws 1965, c. 161, § 1415.  Amended by Laws 1984, c. 133, § 9, eff. Oct. 1, 1984.

§6-1416.  Prohibitions relating to control of banks - Remedies.

A.  No bank holding company shall control a bank unless the bank is one such as is defined in Section 2(c) of the federal Bank Holding Company Act of 1956, as amended.

B.  No company that is not a bank holding company shall control a bank.

C.  In addition to other remedies provided for by law, the Commissioner may enforce the provisions of this section by:

1.  Injunction; or

2.  Cease and desist order; or

3.  Fine.

Added by Laws 1985, c. 168, § 8, emerg. eff. June 18, 1985.  Amended by Laws 1996, c. 92, § 10, eff. June 1, 1996.

§6-1417.  Advertisement of confusingly similar names or shortened names - Use of former name of acquired institution or office - Commissioner's remedies - Injunctions - Nonconforming previous use or advertisement.

A.  It is unlawful for any bank or out-of-state bank having a confusingly similar name to advertise its name in Oklahoma, including without limitation by means of outdoor signage, newspaper, radio, television, billboards, bulk mailings, and other solicitations to persons who are not customers of the bank, unless the advertising also conspicuously identifies the city or town where that bank has its main office.  This subsection shall not apply to a bank's advertising through local media.

B.  It is unlawful for any bank having a full legal name which is not a confusingly similar name to use a shortened name for purposes of advertising within Oklahoma, including without limitation on outdoor signage, newspaper, radio, television, billboards, bulk mailings, and other solicitations to persons who are not customers of the bank, if that shortened name would be a confusingly similar name and if such advertising does not also conspicuously identify the city or town where that bank has its main office.  This subsection shall not apply to a bank's advertising through local media.

C.  It shall be unlawful for any bank which acquires another bank or other financial institution for one or more of its offices or branches, by merger, purchase and assumption or otherwise, to continue to use the former name of the acquired institution or office, or similar name, for more than six (6) months after the date of acquisition, either on outdoor signage or in other advertising, unless such name is the legal name of the resulting bank.  Nothing contained in this subsection shall prohibit an acquiring bank from using a variation of the former name as a branch title if such variation is at all times used only in combination with the name of the acquiring bank, including the town or city where that bank has its main office, and the word "branch" on any outdoor signage or in other advertising.

D.  It shall be unlawful for any person which is not a bank to use or advertise a confusingly similar name within the State of Oklahoma.

E.  The Commissioner may issue an order in accordance with Section 204 of this title to any Oklahoma chartered bank or bank registered pursuant to Section 104 of this title, ordering such bank to cease violating the provisions of this section.  This remedy shall be in addition to and not exclusive of the remedy provided in subsection F of this section.

F.  Whenever any bank or other person shall use or advertise a name in violation of this section, the district court from which lawful service is obtained shall, upon suit by the Commissioner or any injured person, issue an injunction restraining such use or advertisement.  Provided, that the Commissioner shall be deemed to be a necessary party to any suit brought pursuant to this section and any suit brought by the Commissioner pursuant to this section shall be properly brought as to both jurisdiction and venue, when brought in a county where the office of the Commissioner is located.

G.  Advertisements which were in conformance with this section prior to April 29, 1991, but are not now in conformance with subsections A and B of this section will not be considered to be in violation of the law.  This subsection shall not be interpreted to allow any bank to begin the advertisement of a confusingly similar name which it had not previously used or advertised prior to April 29, 1991, but shall only serve to protect the advertisement of such names as are in lawful use as of April 29, 1991.

Added by Laws 1988, c. 166, § 11, emerg. eff. May 24, 1988.  Amended by Laws 1991, c. 128, § 10, emerg. eff. April 29, 1991; Laws 1992, c. 295, § 8, eff. July 1, 1992; Laws 1994, c. 157, § 9, emerg. eff. May 6, 1994; Laws 1996, c. 92, § 11, eff. June 1, 1996; Laws 1997, c. 111, § 112, eff. July 1, 1997.

§6-1501.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§6-1502.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§6-1503.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§6-1600.  International Bank Act - Short title.

Sections 10 through 26 of this act shall be known and may be cited as the "International Bank Act".

Added by Laws 1992, c. 295, § 10, eff. July 1, 1992.

§6-1601.  Definitions.

Definitions.  As used in the International Bank Act:

1.  "Board" when used with an initial capital letter means the Banking Board of this state;

2.  "Foreign country" means a country or sovereign government other than the United States and includes any colony, dependency, state or possession of such country or sovereign government other than the United States;

3.  "International administrative office" means an office of an international banking corporation, which office exists for the purposes described in Section 17 of this act;

4.  "International bank agency" means the international banking corporation with respect to all business or activities conducted in this state or through an office located in this state;

5.  "International banking corporation" means a banking corporation organized and licensed under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands or, if organized and licensed under the laws of the United States of America, a banking corporation:

a. which is not a bank or bank holding company as defined in the federal Bank Holding Company Act, as amended, Sections 1841 through 1850 of Title 12 of the United States Code, and

b. which maintained, on July 1, 1981, as its only United States banking office, one state agency licensed by a state other than this state.  The term "international banking corporation" includes, without limitation, a foreign commercial bank, foreign merchant bank or other foreign institution that is chartered by or that engages in banking activities usually in connection with the business of banking within the country or pursuant to the laws of the country where such foreign institution is organized or operating;

6.  "Representative office" means a business location of a representative of an international banking corporation established for the purpose of acting in a liaison capacity with existing and potential customers of such international banking corporation and to generate new loans and other activities for such international banking corporation which is operating outside the state.

Added by Laws 1992, c. 295, § 11, eff. July 1, 1992.

§6-1602.  Applicability of state banking laws.

Applicability of state banking laws.

A.  International bank agencies shall be subject to all the provisions of the Oklahoma Banking Code, the rules of the Oklahoma Banking Board, and the Oklahoma General Corporation Act as though such international bank agencies were state banks, except where it may appear, from the context, by rule duly promulgated by the Oklahoma Banking Board, by interpretation of the Commissioner, or otherwise, that such provisions are clearly applicable only to banks or trust companies organized under the laws of this state or the United States.  Without limiting the foregoing general provisions, it is the intent of the Legislature that the Oklahoma Banking Board promulgate rules to be applicable to such banks or agencies.  International bank agencies shall not have the powers, rights or privileges conferred on domestic banks by the provisions of Section 501.1 of Title 6 of the Oklahoma Statutes, relating to branches and facilities; Section 415 of Title 6 of the Oklahoma Statutes, relating to outside attached or detached facilities; and Section 71 of Title 62 of the Oklahoma Statutes, relating to depositories for public funds.

B.  International bank agencies, with regard to assets located within this state, shall be subject specifically to the liquidation and receivership provisions of the Oklahoma Banking Code.

C.  An international bank agency shall have no greater right under, or by virtue of, this section than is granted to banks organized under the laws of this state.  Legal and financial terms used herein shall be deemed to refer to equivalent terms used by the country in which the international banking corporation is organized.  However, all contracts or agreements which are negotiated in this state with Oklahoma residents shall be construed under Oklahoma law.

D.  Nothing contained in the International Bank Act shall be construed as granting any authority, directly or indirectly, for any bank or bank holding company, the operations of which are conducted principally outside this state, to operate a branch in this state or to acquire, directly or indirectly, any voting shares of, any interest in, or all or substantially all of the assets of any bank in this state.

Added by Laws 1992, c. 295, § 12, eff. July 1, 1992.

§6-1603.  Applicability of Oklahoma General Corporation Act.

Applicability of the Oklahoma General Corporation Act.

Notwithstanding the definition of the term foreign corporation in Section 1130 of Title 18 of the Oklahoma Statutes, all of the provisions of the Oklahoma General Corporation Act not in conflict with the Oklahoma Banking Code which relate to the foreign corporations shall apply to all international bank agencies and representative offices doing business in this state.

Added by Laws 1992, c. 295, § 13, eff. July 1, 1992.

§6-1604.  Requirements for carrying on banking business.

Requirements for carrying on banking business.

A.  No international banking corporation may transact a banking business, or maintain in this state any office for carrying on such business, or any part thereof, unless such corporation has:

1.  Been authorized by its charter to carry on such business and has complied with the laws of the country under which it is chartered;

2.  Furnished to the Board such proof as to the nature and character of its business and as to its financial condition as the Board may require;

3.  Filed with the Board a certified copy of that information required to be supplied to the Secretary of State by those provisions of the Oklahoma General Corporation Act which are applicable to foreign corporations;

4.  Paid to the Board a nonrefundable application fee in an amount set by the Board; and

5.  Received a license duly issued to it by the Commissioner.

B.  The Commissioner may not issue a license to an international banking corporation unless:

1.  It is chartered in a jurisdiction in which any bank having its principal place of business in this state may establish similar facilities or exercise similar powers; or

2.  Under the Federal International Banking Act of 1978, the Comptroller of the Currency of the United States could issue a license to the corporation to operate a federal agency without considering whether the international banking corporation is chartered in a jurisdiction in which any bank having its principal place of business in this state may establish similar facilities or exercise similar powers.

Added by Laws 1992, c. 295, § 14, eff. July 1, 1992.

§6-1605.  Application for license - Approval or disapproval.

Application for license; approval or disapproval.

A.  Every international banking corporation, before being licensed by the Commissioner to act in a liaison capacity or to transact a banking business in this state, or before maintaining in this state any office to carry on such business or any part thereof, shall subscribe and acknowledge, and submit to the Board a separate application which shall state:

1.  The name of such international banking corporation;

2.  The location by street and post office address and county where its business is to be transacted in this state and the name of the person who shall be in charge of the business and affairs of such agency or representative office;

3.  The location where its initial registered office will be located in this state;

4.  The amount of its capital actually paid in and the amount subscribed for and unpaid; and

5.  The total amount of the capital accounts of such international banking corporation, which must be at least Twenty-five Million Dollars ($25,000,000.00) for the establishment of an international bank agency and Ten Million Dollars ($10,000,000.00) for the establishment of a representative office; and a complete and detailed statement of its financial condition as of a date within one hundred eighty (180) days prior to the date of such application, except that the Board in its discretion may, when necessary or expedient, accept such statement of financial condition as of a date the Board determines to be acceptable.  The Board in its discretion may, when necessary or expedient, require an opinion audit or the equivalent.

B.  The Board may disallow any illegally obtained currency, monetary instruments, funds, or other financial resources from the capitalization requirements of this section.

C.  Notwithstanding the provisions of paragraph 5 of subsection A of this section, the Board may approve such application if:

1.  The international corporation has been in the business of banking for at least ten (10) years and has been empowered under the laws of the country in which it is organized and licensed to receive deposits without restriction from the general public and to engage in such other activities as are usual in connection with the business of banking in the country where such foreign institution is organized and licensed;

2.  The international banking corporation is ranked by the banking or supervisory authority of the country in which it is organized and licensed as one of the five largest banks in that country in terms of domestic deposits, as of the date of the statement of its financial condition as required by paragraph 5 of subsection A of this section; and

3.  The Board received a certificate issued by the banking or supervisory authority of the country in which the international banking corporation is organized and licensed stating that the international banking corporation is duly organized and licensed and lawfully existing in good standing, and is empowered to conduct a general banking business.

Provided, the Board may specify such other conditions as it may deem appropriate, considering the public interest, the need to maintain a sound and competitive banking system, and the preservation of an environment conducive to the conduct of an international banking business in the state.

D.  At the time such application is submitted to the Board, such corporation shall also submit a duly authenticated copy of its articles and an authenticated copy of its bylaws, or an equivalent thereof satisfactory to the Board.  Such corporation shall also submit a certificate issued by the banking or supervisory authority of the country in which the international banking corporation is organized and licensed stating that the international banking corporation is duly organized and licensed and lawfully existing in good standing and has not been convicted of, or pleaded guilty or nolo contendere to, a violation of any currency transaction reporting or money laundering law which may exist in the country.

E.  Application shall be made on a form prescribed by the Board and shall contain such information as the Board may require.

F.  The Board may, in its discretion, approve or disapprove the application, but shall not approve such application unless, in its opinion, the applicant meets each and every requirement of the International Bank Act and of all other applicable provisions of the Oklahoma Banking Code.  In the processing of applications, the time limitations under the Administrative Procedures Act shall not apply as to approval or disapproval of the application.

Added by Laws 1992, c. 295, § 15, eff. July 1, 1992.

§6-1606.  Licenses - Permissible activities.

Licenses; permissible activities.

A.  An international banking corporation licensed to operate an international bank agency, representative office, or administrative office may engage in the business authorized by the International Bank Act at the office specified in such license for such period as is provided in subsection B or subsection C of this section.  No international bank agency, representative office, or administrative office may have more than one place of doing business; provided, nothing in this section or elsewhere in the Oklahoma Statutes shall be construed to prevent an international banking corporation from operating more than one international bank agency or representative office, each at a different place of business, provided each such agency or representative office is separately licensed.  No license to operate an international bank agency, representative office, or administrative office is transferable or assignable.  Every such license shall be, at all times, conspicuously displayed in the place of business specified therein.

B.  Except as provided in subsection C of this section, a license to operate an international bank agency, representative office, or administrative office shall be valid for a period of one (1) year, unless such license is suspended or revoked.  Such license may be renewed annually upon application to the Board, upon forms available for that purpose, within thirty (30) days prior to the expiration of the license.  Such license may be renewed by the Board, in its discretion, upon its determination, with or without examination, that the international banking corporation is in a safe and sound condition and has complied with all requirements of law with respect to the international bank agency, representative office, or administrative office; that such renewal of the license will not be detrimental to the public interest; and that the renewal has been duly authorized by proper corporate action.  Each application for renewal of an international bank agency license shall be accompanied by an annual renewal fee in an amount set by rule of the Board.

C.  Notwithstanding the provisions of subsection B of this section, the Board may, in its discretion, issue a license for an indefinite period if it finds that the international banking corporation has satisfied the requirements for renewal of its license and has held a license for the previous three (3) years.  A license issued for an indefinite period shall be valid without renewal unless suspended or revoked.  An international banking corporation that is granted a license for an indefinite period shall file with the Board such annual financial statements as the Board may require and shall pay an annual fee equal in an amount to be set by rule of the Board.  Such annual fee shall be paid in January of each year.

D.  An international banking corporation which proposes to terminate the operations of its international bank agency, representative office, or administrative office shall comply with such procedures as the Board may prescribe by rule to ensure an orderly cessation of business in a manner which is not harmful to the public interest and shall surrender its license to the Board.

E.  An international banking agency, representative office, or administrative office license may be suspended or revoked by the Board, with or without examination, upon a determination that the international banking corporation does not meet all requirements for original licensing or any of the criteria established by subsection B of this section for renewal of a license.

F.  In the event any such license shall be suspended or revoked by the Board, or the renewal thereof shall be refused by the Board, all rights and privileges of the international banking corporation to transact the business thus licensed shall forthwith cease, and such license shall be surrendered to the Board within twenty-four (24) hours after the Board has mailed or personally delivered written notice of such decision.  The notice may be personally delivered to any officer, director, employee, or agent of the corporation who is physically present in this state.

G.  An international banking corporation licensed under the terms of the International Bank Act is authorized to transact only such limited business in this state as is clearly related to, and is usual in, international or foreign business and financing international commerce.  No such international banking corporation may exercise fiduciary powers.  An international banking corporation may furnish such investment advisory services as it may be authorized to render under rules adopted by the Board with respect to nonresident entities or persons whose principal places of business or domicile are outside the United States.  No such international banking corporation may receive deposits in this state except:

1.  Deposits from nonresident entities or persons whose principal places of business or domicile are outside the United States;

2.  Interbank deposits, interbank borrowing, or similar obligations; and

3.  International banking facility deposits as defined by rule of the Board.

An international banking corporation may maintain in this state, for the account of others, credit balances necessarily incidental to, or arising out of, the exercise of its lawful powers.  Such credit balances may be disbursed by check or other draft; however, the Board shall by rule provide appropriate limitations upon such disbursement to ensure that credit balances are not functionally equivalent to demand deposits.

H.  Notwithstanding any provision of the International Bank Act or the Oklahoma Banking Code to the contrary, an international banking corporation licensed under the International Bank Act as an international bank agency may, if authorized by rules of the Board, make any loan or investment or exercise any power which it could make or exercise if it were operating in this state as a federal agency under the federal International Banking Act of 1978.  The Board shall, when promulgating such rules, consider the public interest and convenience and the need to maintain a sound and competitive state banking system.  Unless otherwise provided by statute, an international bank agency may not exercise any powers that a federal agency is not authorized to exercise.

I.  Notwithstanding the provisions of subsections G and H of this section, any banking corporation organized and existing under the laws of any other state and licensed pursuant to the provisions of this chapter shall engage only in those activities permissible for an Edge Act corporation organized under Section 25(a) of the Federal Reserve Act, as amended, 12 U.S.C., Sections 611 through 632.

J.  It is the intent of the International Bank Act that an international bank agency may not be a "state branch" or a "federal branch", as those terms are defined in the federal International Banking Act of 1978, and neither a foreign bank as defined in such federal act nor an international banking corporation may establish or operate any such branch in this state.

Added by Laws 1992, c. 295, § 16, eff. July 1, 1992.

§6-1607.  International administrative offices.

International administrative offices.

A.  Any international banking corporation having capital accounts in excess of Twenty-five Million Dollars ($25,000,000.00) may establish one office in this state for the purposes of:

1.  Administering its personnel and operations outside the United States;

2.  Engaging in data processing and recordkeeping with respect to its international transactions; and

3.  Negotiating, approving, or servicing international loans or extensions of credit.

B.  An office established pursuant to the provisions of this section may not engage in any activity except those activities set forth in subsection A of this section.

C.  An office established in accordance with the provisions of this section does not require a certificate of authority to do business pursuant to Sections 301 through 313 of Title 6 of the Oklahoma Statutes, nor shall it be deemed a branch pursuant to Section 501.1 of Title 6 of the Oklahoma Statutes.

D.  An international banking corporation establishing an office in accordance with the provisions of this section is subject to the provisions of subsection A of Section 14 of this act and subsections A through D of Section 16 of this act, except that the nonrefundable application fee to be set by rule of the Board shall be no less than Two Thousand Five Hundred Dollars ($2,500.00) and the annual renewal fee shall be no less than Two Hundred Fifty Dollars ($250.00).

E.  The Board shall conduct regular examinations of any office established in accordance with the provisions of this section.  Such examinations shall be conducted primarily for the purpose of determining compliance with the provisions of this section and the Board's rules concerning any international banking corporation having an international administrative office in this state.

Added by Laws 1992, c. 295, § 17, eff. July 1, 1992.

§6-1608.  Asset maintenance or capital equivalency.

Asset maintenance or capital equivalency.

A.  Each international bank agency shall hold, in this state, assets which bear such relationships as the Board shall by rule prescribe to the aggregate liabilities of the international bank agency payable in this state or resulting from the operations of the international bank agency.  The amount of such assets shall be equal to not less than one hundred five percent (105%) of the amount of such liabilities.  However, the Board by rule may reduce the required amount of assets to not less than one hundred percent (100%) of the amount of such liabilities.  When promulgating any such rule, the Board shall take into account the objective of maintaining a sound banking system in this state.  The assets shall be maintained as cash on hand; as cash on demand deposit with other banks, including the total amount of any reserves deposited with other banks, including the total amount of any reserves deposited at a federal reserve bank; as cash items in process of collection; as earning assets such as federal funds sold, bonds, notes, debentures, drafts, bills of exchange, acceptances, loan participation certificates, or other evidences of indebtedness payable in the United States or in the United States funds or, with the prior approval of the Board, in funds freely convertible into United States funds; in such other form as the Board may specify by rule; or as any combination of the foregoing.  The term "assets" as used in this subsection excludes accrued income and amounts due from other offices or branches of, and wholly owned (except for a nominal number of directors' shares) subsidiaries of, the international banking corporation in question.  The term "liabilities" as used in this subsection excludes accrued expenses and amounts due and other liabilities to branches, offices, agencies, and wholly owned (except for a nominal number of directors' shares) subsidiaries of the international banking corporation in question, and such other liabilities as the Board may specify by rule.  In lieu of holding such assets, the Board may by rule permit an international bank agency to:

1.  Maintain on deposit with a bank in this state, in such amounts as the Board specifies, dollar deposits or investment securities of the type that may be held by a state bank for its own account pursuant to Section 806 of Title 6 of the Oklahoma Statutes.  The aggregate amount of dollar deposits and investment securities for an international bank agency shall, at a minimum, equal the greater of:

(a) One Million Five Hundred Thousand Dollars ($1,500,000.00), or

(b) Five percent (5%) of the total liabilities of the international bank agency, excluding accrued expenses and amounts due and other liabilities to branches, offices, agencies, and wholly owned (except for a nominal number of directors' shares) subsidiaries of the international banking corporation of which the agency is part.  The Board shall prescribe by rule the deposit, safekeeping, pledge, withdrawal, recordkeeping, and other arrangements for funds and securities maintained under the provisions of this paragraph.  The deposits and securities used to satisfy the capital equivalency requirements of this paragraph shall be held, to the extent feasible, in a state or national bank located in this state or in a federal reserve bank; or

2.  Maintain other appropriate reserves, taking into consideration the nature of the business being conducted by the Oklahoma international bank agencies of the international banking corporation.

The securities or reserves required by the provisions of this section shall be held, to the extent feasible, in a state or national bank located in this state.

B.  For the purposes of this section, the Board shall value marketable securities at book value; shall have the right to determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, or other evidence of indebtedness or of any other obligation held by or owned to the international banking corporation in this state; and, in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, shall have the power to exclude any particular assets.

C.  If by reason of the existence or the potential occurrence of unusual or extraordinary circumstances, the Board deems it necessary or desirable for the maintenance of a sound financial condition, the protection of creditors and the public interest, and the maintenance of public confidence in the business of the international bank agency of the international banking corporation, the Board may reduce the credit balances with unaffiliated banking institutions outside this state and may require such international banking corporation to deposit, in accordance with such rules as the Board shall from time to time promulgate, the assets required to be held in this state pursuant to this section with such bank or trust company existing under the laws of this state as such international banking corporation may designate and the Board may approve.

D.  For the purposes of this section, international banking facility deposits and borrowings shall be excluded from the total liabilities and assets of an international banking corporation.

Except as otherwise provided by rule, international banking facility extensions of credit are eligible assets for the purposes of asset maintenance pursuant to subsection A of this section.

E.  Each international bank agency shall file such reports with the Board as the Board shall by rule require to determine compliance with the provisions of this section.

Added by Laws 1992, c. 295, § 18, eff. July 1, 1992.

§6-1609.  Certification of capital accounts.

Certification of capital accounts.

Before opening an office in this state, and annually thereafter so long as a bank office is maintained in this state, an international banking corporation licensed pursuant to the International Bank Act shall certify to the Board the amount of its capital accounts, expressed in the currency of the country of its incorporation.  The dollar equivalent of these amounts, as determined by the Board, shall be deemed to be the amount of its capital accounts.

Added by Laws 1992, c. 295, § 19, eff. July 1, 1992.

§6-1610.  Lending limits.

Lending limits.

A.  The Board shall by rule prescribe the limits of drafts or bills of exchange which an international bank agency may accept relative to the capital accounts of the international banking corporation.  These limits shall take into account all transactions which are included and excluded in computing the lending limit for acceptances of a federal agency licensed under the federal International Banking Act of 1978, as amended.

B.  The provisions of Section 802 of Title 6 of the Oklahoma Statutes, except to the extent it is inconsistent with Section 15 of this act or the provisions of this section, shall apply to the loans and investments made by any international bank agencies of the international banking corporation.  As used in such sections with respect to an international banking corporation and its international bank agencies, the term "capital accounts" shall be deemed to refer to the capital and surplus of the international banking corporation, and, except when used with reference to capital accounts, the term "bank" shall be deemed to refer to the international bank agencies of the international banking corporation which are licensed in this state.

C.  Any limitation in this section based on the capital accounts of an international banking corporation shall be deemed to refer, with respect to an international bank agency in this state, to the dollar equivalent of the capital accounts of the international banking corporation, as determined by the Board.  If the international banking corporation has more than one international bank agency in this state, the business transacted by all such agencies shall be aggregated in determining compliance with a limitation or restriction in this section.

D.  With the prior written approval of the Commissioner, the capital notes and capital debentures of an international banking corporation may be treated as capital in computing the limitations referred to in this section.

Added by Laws 1992, c. 295, § 20, eff. July 1, 1992.

§6-1611.  Reports and records.

Reports and records.

A.  Every international banking corporation doing business in this state shall, at such times and in such form as the Board shall prescribe, make written reports in the English language to the Board, under the oath of one of its officers, managers, or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the Board shall prescribe.  If any such international banking corporation shall fail to make any such report, as directed by the Board, or if any such report shall contain any false statement knowingly made, the same shall be grounds for revocation of the license of the international banking corporation.

B.  Each international banking corporation which operates an international bank agency licensed under the International Bank Act shall cause to be kept, at its place of business in this state, correct and complete books and records of account of its business operations transacted by such agency in the manner as required by law for state banks.  Such agencies shall also keep current copies of the charter and bylaws of the international banking corporation, relative to the operations of the agency, and minutes of the proceedings of its directors or committees relative to the agency business.  Such records shall be kept in the same manner as required by law for state banks and shall be made available to the Board, upon request, at any time during regular business hours of the agency.  Any failure to keep such records as aforesaid or any refusal to produce such records upon request by the Board shall be grounds for suspension or revocation of any license issued under the International Bank Act.

Added by Laws 1992, c. 295, § 21, eff. July 1, 1992.

§6-1612.  Conversion from a federal agency to a state chartered agency and the reverse.

Conversion from a federal agency to a state chartered agency and the reverse.

A.  An international banking corporation desiring to convert its existing federal agency or representative office into a state chartered agency or representative office shall submit to the Board an application, on a form the Board shall provide, accompanied by nonrefundable application fees as may be set by the Board.  An examination and investigation may be conducted to the extent determined necessary by the Board.  The cost of any such examination shall be paid by the applicant.

B.  Nothing in the laws of this state shall restrict the right of a state chartered agency or representative office which has paid its fee to convert to a federal agency or representative office upon compliance with the laws of the United States.  Upon completion of any such conversion, the state charter shall automatically terminate and shall be surrendered to the Board.

C.  An international banking corporation desiring to convert its existing state chartered representative office to a state chartered agency or its existing state chartered agency to a state chartered representative office shall submit to the Board an application on a form the Board shall provide.  An application to convert to an agency shall be accompanied by all of the information and documents that the state requires applicants for an agency to submit and by a nonrefundable application fee in an amount to be set by rule of the Board.  A nonrefundable application fee in an amount to be set by rule of the Board shall accompany an application to convert to a representative office.

D.  An international banking corporation desiring to convert from a federal agency or representative office into a state chartered agency or representative office, or from its existing state chartered representative office to an agency, shall be required to meet the minimum criteria of the particular type of state chartered institution into which it is converting as well as any other criteria or conditions required by rule or order of the Board.

Added by Laws 1992, c. 295, § 22, eff. July 1, 1992.

§6-1613.  Dissolution.

Dissolution.

A.  In the event an international banking corporation which is licensed to maintain an international bank agency in this state is dissolved, or its authority or existence is otherwise terminated, canceled, or suspended in the jurisdiction of its incorporation, oral notice by telephone of such event shall be given to the Commissioner, deputy commissioner or Board legal counsel, within twelve (12) hours of such event.

B.  A certificate of the official who is responsible for records of banking corporations of the jurisdiction of incorporation of such international banking corporation, attesting to the occurrence of any such event, or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such international banking corporation, the termination of its existence, or the cancellation of its authority, shall be delivered within two (2) days by the corporation or its officers and directors last appearing in the records of the Board to the Board.  The filing of the certificate, order, or decree shall have the same effect as the revocation of the license of such international banking corporation as provided in Section 16 of this act.

C.  Refusal or neglect of any said officer or director to comply with this section shall render him liable for an administrative violation and subject to a fine of not more than One Thousand Dollars ($1,000.00) for each day of such refusal or neglect.

Added by Laws 1992, c. 295, § 23, eff. July 1, 1992.

§6-1614.  Representative offices - Limitations - Licenses - Fees.

Representative offices; limitations; licenses; fees.

No representative office shall conduct any banking business in this state.  Each representative office shall be licensed by the Board, shall provide the Board with such information as the Board, by rule, deems necessary, and shall pay an initial nonrefundable application fee and an annual renewal fee, both of which shall be set by the Board.

Added by Laws 1992, c. 295, § 24, eff. July 1, 1992.

§6-1615.  Rules - Exemption from economic impact statement requirements.

Rules; exemption from economic impact statement requirements.

In addition to any other rulemaking authority it has under the Oklahoma Banking Code, the Board is authorized to promulgate reasonable rules which it deems advisable for the administration of international banking corporations under the International Bank Act in the interest of protecting depositors, creditors, borrowers, or the public interest and in the interest of maintaining a sound banking system in this state.  Because of the difficulty in obtaining economic data with regard to such banks, no economic impact statement shall be required in connection with said rules.

Added by Laws 1992, c. 295, § 25, eff. July 1, 1992.

§6-1616.  Foreign travel expenses.

Foreign travel expenses.

A.  Fees, assessments and reimbursements of actual expenses by the department and department representatives shall be set by rule of the Board which shall, in all cases, be no less than that for state banks.

B.  If foreign travel is deemed necessary by the department to effectuate the purposes of the International Bank Act, representatives of the department shall be reimbursed for actual, reasonable, and necessary expenses incurred in such foreign travel.

Added by Laws 1992, c. 295, § 26, eff. July 1, 1992.

§6-1701.  Short title - Intent.

A.  This act shall be known and may be cited as the "Multistate Trust Institutions Act".

B.  It is the express intent of this act to permit banks and other depository institutions, foreign banks and trust companies to engage in the trust business on a multistate and international basis to the extent consistent with the safety and soundness of the trust institutions engaged in a trust business in this state and the protection of consumers, clients and other customers of such trust institutions.

Added by Laws 1998, c. 104, § 1, eff. Nov. 1, 1998.

§6-1702.  Definitions.

As used in this act:

1.  "Account" means the client relationship established with a trust company involving the transfer of funds or property to the trust company, including a relationship in which the trust company acts as trustee, executor, administrator, guardian, custodian, conservator, bailee, receiver, registrar, or agent, but excluding a relationship in which the trust company acts solely in an advisory capacity;

2.  "Act as a fiduciary" or "acting as a fiduciary" means to:

a. accept or execute trusts, including to:

(1) act as trustee under a written agreement,

(2) receive money or other property in its capacity as trustee for investment in real or personal property,

(3) act as trustee and perform the fiduciary duties committed or transferred to it by order of a court of competent jurisdiction,

(4) act as trustee of the estate of a deceased person, or

(5) act as trustee for a minor or incapacitated person,

b. administer in any other fiduciary capacity real or tangible personal property, or

c. act pursuant to order of a court of competent jurisdiction as executor or administrator of the estate of a deceased person or as a guardian or conservator for a minor or incapacitated person;

3.  "Administer" with respect to real or tangible personal property means, as an agent or in another representative capacity, to possess, purchase, sell, lease or insure, safekeep or otherwise manage the property;

4.  "Affiliate" means a company that directly or indirectly controls, is controlled by, or is under common control with a trust institution or other company;

5.  "Bank" has the meaning set forth in 12 U.S.C., Section 1813(h).  "Bank" shall not include any "foreign bank" as defined in 12 U.S.C., Section 3101(7), except for any such foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation;

6.  "Bank supervisory agency" means:

a. any agency of another state with primary responsibility for chartering and supervising a trust institution, and

b. the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the office of Thrift Supervision and any successor to these agencies;

7.  "Branch" with respect to a depository institution has the meaning set forth in paragraph 7 of Section 102 of Title 6 of the Oklahoma Statutes;

8.  "Charter" means a charter, license or other authority issued by the Commissioner or a bank supervisory agency authorizing a trust institution to act as a fiduciary in its home state;

9.  "Client" means a person to whom a trust institution owes a duty or obligation under a trust or other account administered by the trust institution or as an advisor or agent, regardless of whether the trust institution owes a fiduciary duty to the person.  The term includes the noncontingent beneficiaries of an account;

10.  "Commissioner" means the State Banking Commissioner;

11.  "Company" includes a bank, trust company, corporation, limited liability company, partnership, association, business trust, or another trust;

12.  "Department" means the Oklahoma Department of Banking;

13.  "Depository institution" means any company chartered to act as a fiduciary and included for any purpose within any of the definitions of "insured depository institution" as set forth in 12 U.S.C., Sections 1813(c)(2) and (3);

14.  "Fiduciary record" means a matter written, transcribed, recorded, received or otherwise in the possession or control of a trust company, whether in physical or electromagnetic form, that is necessary to preserve information concerning an act or event relevant to an account or a client of a trust company;

15.  "Foreign bank" means a foreign bank, as defined in Section 1(b)(7) of the International Banking Act of 1978, chartered to act as a fiduciary in a state other than this state;

16.  "Home state" means:

a. with respect to a federally chartered trust institution and a foreign bank, the state in which such institution maintains its principal office, and

b. with respect to any other trust institution, the state which chartered such institution;

17.  "Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out-of-state trust institution;

18.  "Host state" means a state other than the home state of a trust institution, or a foreign country in which the trust institution maintains or seeks to acquire or establish an office;

19.  "License" means the authority granted by the Commissioner pursuant to this act to establish, acquire or maintain a trust office;

20.  "New trust office" means a trust office located in a host state which:

a. is originally established by the trust institution as a trust office, and

b. does not become a trust office of the trust institution as a result of:

(1) the acquisition of another trust institution or trust office of another trust institution, or

(2) a merger, consolidation, or conversion involving any such trust institution or trust office;

21.  "Office", with respect to a trust institution, means the principal office, a trust office or a representative trust office, but not a branch;

22.  "Out-of-state bank" means a bank chartered to act as a fiduciary in any state or states other than this state;

23.  "Out-of-state trust company" means either a trust company that is not a state trust company or a savings association whose principal office is not located in this state;

24.  "Out-of-state trust institution" means a trust institution that is not a state trust institution;

25.  "Person" means an individual, a company or any other legal entity;

26.  "Principal office", with respect to:

a. a state trust company, means a location registered with the Commissioner as the state trust company's home office at which:

(1) the state trust company does business,

(2) the state trust company keeps its corporate books and a set of its material records, including material fiduciary records, and

(3) at least one executive officer of the state trust company maintains an office, or

b. a trust institution other than a state trust company, means its principal place of business in the United States;

27.  "Registration" means the process by which a trust institution has been authorized by the Commissioner to acquire, establish or maintain a representative trust office in this state;

28.  "Representative trust office" means an office at which a trust institution has been authorized by the Commissioner to engage in a trust business other than acting as a fiduciary;

29.  "Savings association" means a depository institution that is neither a bank nor a foreign bank;

30.  "State" means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands;

31.  "State bank" means:

a. a bank chartered to act as a fiduciary by this state, or

b. a foreign bank, as defined in Section 1(b)(7) of the International Banking Act of 1978, chartered to act as a fiduciary in this state;

32.  "State trust company" means a corporation or a limited liability trust company organized or reorganized under this act, including a trust company organized under the laws of this state before the effective date of this act;

33.  "State trust institution" means a trust institution having its principal office in this state;

34.  "Trust business" means the holding out by a person to the public by advertising, solicitation or other means that the person is available to perform any service of a fiduciary in this or another state, including but not limited to:

a. acting as a fiduciary, or

b. to the extent not acting as a fiduciary, any of the following:

(1) receiving for safekeeping personal property of every description,

(2) acting as assignee, bailee, conservator, custodian, escrow agent, registrar, receiver or transfer agent, or

(3) acting as financial advisor, investment advisor or manager, agent or attorney-in-fact in any agreed upon capacity;

35.  "Trust company" means a state trust company or any other company chartered to act as a fiduciary that is neither a depository institution nor a foreign bank;

36.  "Trust institution" means a depository institution, foreign bank, state bank or trust company;

37.  "Trust office" means an office, other than the principal office, at which a trust institution is licensed by the Commissioner to act as a fiduciary; and

38.  "Unauthorized trust activity" means:

a. a company, other than one identified in subsection A of Section 5 of this act, acting as a fiduciary within this state,

b. a company engaging in a trust business in this state at any office of such company that is not its principal office, if it is a state trust institution, or that is not a trust office or a representative trust office of such company, or

c. an out-of-state trust institution engaging in a trust business in this state at any time an order issued by the Commissioner pursuant to paragraph 2 of Section 24 of this act is in effect.

These definitions shall be liberally construed to accomplish the purposes of the Multistate Trust Institutions Act.  The Department by rule may adopt other definitions to accomplish the purposes of this act.

Added by Laws 1998, c. 104, § 2, eff. Nov. 1, 1998.

§6-1703.  Rules.

The Commissioner may promulgate such rules as the Commissioner determines to be necessary or appropriate in order to implement the provisions of this act.

Added by Laws 1998, c. 104, § 3, eff. Nov. 1, 1998.

§6-1704.  Severability.

If any provision of this act or the application of such provision is found by any court of competent jurisdiction in the United States to be invalid as to any trust institution or other person or circumstance, or to be superseded by federal law, the remaining provisions of this act shall not be affected and shall continue to apply to any trust institution or other person or circumstance.

Added by Laws 1998, c. 104, § 4, eff. Nov. 1, 1998.

§6-1705.  Companies authorized to act as fiduciary.

A.  No company shall act as a fiduciary in this state except:

1.  A state trust company;

2.  A state bank;

3.  A savings association organized under the laws of this state and authorized to act as a fiduciary pursuant to state law;

4.  A national bank having its principal office in this state and authorized by the Comptroller of the Currency to act as a fiduciary pursuant to 12 U.S.C., Section 92a;

5.  A federally chartered savings association having its principal office in this state and authorized by its federal chartering authority to act as a fiduciary;

6.  An out-of-state bank with a branch in this state established or maintained pursuant to the laws of this state or a trust office licensed by the Commissioner pursuant to this act;

7.  An out-of-state trust company with a trust office licensed by the Commissioner pursuant to this act; or

8.  A foreign bank with a trust office licensed by the Commissioner pursuant to this act.

B.  No company shall engage in an unauthorized trust activity.

Added by Laws 1998, c. 104, § 5, eff. Nov. 1, 1998.

§6-1706.  Certain activities not requiring charter.

Notwithstanding any other provision of the Multistate Trust Institutions Act, a company does not engage in the trust business or in any other business in a manner requiring a charter, license or registration under this act or in an unauthorized trust activity by:

1.  Acting in a manner authorized by law and in the scope of authority as an agent of a trust institution with respect to an activity which is not an unauthorized trust activity;

2.  Rendering a service customarily performed as an attorney or law firm in a manner approved and authorized by the Supreme Court of this state;

3.  Acting as trustee under a deed of trust delivered only as security for the payment of money or for the performance of another act;

4.  Engaging in the sale of title insurance regulated by the State Insurance Commission;

5.  Receiving and distributing rents and proceeds of a sale as a licensed real estate broker on behalf of a principal in a manner authorized by state law;

6.  Engaging in a securities transaction or providing an investment advisory service as a licensed and registered broker-dealer, investment advisor or registered representative thereof, provided the activity is regulated by the State Securities Commission or the Securities and Exchange Commission;

7.  Engaging in the sale and administration of an insurance product by an insurance company or agent licensed by the Insurance Department to the extent that the activity is regulated by the Insurance Department;

8.  Engaging in the lawful sale of prepaid funeral benefits under a permit issued by the Oklahoma State Board of Embalmers and Funeral Directors under state law, or engaging in the lawful business of a perpetual care cemetery corporation under state law;

9.  Acting as trustee under a voting trust as provided by law;

10.  Acting as trustee by a public, private, or independent institution of higher education or a university system, as those terms are defined by law, including its affiliated foundations or corporations, with respect to endowment funds or other funds owned, controlled, provided to or otherwise made available to such institution with respect to its educational or research purposes;

11.  Engaging in other activities expressly excluded from the application of this act by rule of the Department;

12.  Rendering services customarily performed by a certified public accountant in a manner authorized by the Oklahoma Accountancy Board;

13.  Exercising powers pursuant to the Oklahoma Charitable Fiduciary Act, and the company is a corporation which is recognized pursuant to Section 501(c)(3) of the Internal Revenue Code as being organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes; and

14.  Provided the company is a trust institution and is not barred by order of the Commissioner from engaging in a trust business in this state pursuant to paragraph 2 of Section 1724 of this title:

a. marketing or soliciting in this state through the mails, telephone, any electronic means or in person with respect to acting or proposing to act as a fiduciary outside of this state,

b. delivering money or other intangible assets and receiving the same from a client or other person in this state, or

c. accepting or executing outside of this state a trust of any client or otherwise acting as a fiduciary outside of this state for any client.

Added by Laws 1998, c. 104, § 6, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 27, § 9, eff. July 1, 1999.

§6-1707.  State trust institutions - Business locations.

A.  A state trust institution may act as a fiduciary or otherwise engage in a trust business in this or any other state or foreign country, subject to complying with applicable laws of such state or foreign country, at an office established and maintained pursuant to this act, at a branch or at any location other than an office or branch.

B.  A state trust institution may also conduct any activities at any office outside this state that are permissible for a trust institution chartered by the host state where the office is located, except to the extent such activities are expressly prohibited by the laws of this state or by any regulation or order of the Commissioner applicable to the state trust institution.  However, the Commissioner may waive any such prohibition if the Commissioner determines, by order or regulation, that the involvement of out-of-state offices of state trust institutions in particular activities would not threaten the safety or soundness of such state trust institutions.

Added by Laws 1998, c. 104, § 7, eff. Nov. 1, 1998.

§6-1708.  Out-of-state trust institutions - Business locations.

An out-of-state trust institution which establishes or maintains one or more offices in this state under this act may conduct any activity at each such office which would be authorized under the laws of this state for a state trust institution to conduct at such an office.

Added by Laws 1998, c. 104, § 8, eff. Nov. 1, 1998.

§6-1709.  Registration of name.

A state trust company or out-of-state trust institution may register any name with the Commissioner in connection with establishing a principal office, trust office or representative trust office in this state pursuant to this act.  However, the Commissioner may determine that a name proposed to be registered is potentially misleading to the public and require the registrant to select a name which is not potentially misleading.

Added by Laws 1998, c. 104, § 9, eff. Nov. 1, 1998.

§6-1710.  Authority to operate trust business.

A state trust company or a state bank may:

1.  Perform any act as a fiduciary;

2.  Engage in any trust business; and

3.  Exercise any incidental power that is necessary to enable it to fully exercise, according to commonly accepted fiduciary customs and usages, a power conferred in this act.

Added by Laws 1998, c. 104, § 10, eff. Nov. 1, 1998.

§6-1711.  Engaging in trust business at branch locations permitted - Certain business at representative trust offices prohibited - Limitations on business at out-of-state offices.

A.  A state trust institution may act as a fiduciary and engage in a trust business at each trust office as permitted by this act and at a branch.

B.  A state trust institution may not act as a fiduciary but may otherwise engage in a trust business at a representative trust office as permitted by this act.

C.  Notwithstanding the provisions of subsections A and B of this section, a state bank or a state trust company may not engage at an out-of-state office in any trust business not permitted for such an office by the host state where the office is located to trust institutions chartered by such state.

Added by Laws 1998, c. 104, § 11, eff. Nov. 1, 1998.

§6-1712.  Principal office.

A.  Each state trust company shall have and continuously maintain a principal office in this state.

B.  Each executive officer at the principal office shall be an agent of the state trust company for service of process.

C.  A state trust company may change its principal office to any location within this state by filing a written notice with the Commissioner setting forth the name of the state trust company, the street address of its principal office before the change, the street address to which the principal office is to be changed, and a copy of the resolution adopted by the board authorizing the change.

D.  The change of principal office shall take effect on the thirty-first day after the date the Commissioner receives the notice pursuant to subsection C of this section.  However, the Commissioner may establish an earlier or later date or may, prior to such day, notify the state trust company that it must establish to the satisfaction of the Commissioner that the relocation is consistent with the original determination for the establishment of a state trust company at that location, in which event the change of principal office shall take effect when approved by the Commissioner.

Added by Laws 1998, c. 104, § 12, eff. Nov. 1, 1998.

§6-1713.  Establishment of additional offices in this state.

A.  A state trust institution may establish or acquire and maintain trust offices or representative trust offices anywhere in this state.  A state trust institution desiring to establish or acquire and maintain such an office shall file a written notice with the Commissioner setting forth the name of the state trust institution, the location of the proposed additional office and whether the additional office will be a trust office or a representative trust office.  The state trust institution shall also furnish a copy of the resolution adopted by the board authorizing the additional office and pay a fee equal to that for bank branch offices if the office is to be a trust office or the fee equal to that for bank loan production offices if the office is to be a representative trust office.

B.  The notificant may commence business at the additional office on the thirty-first day after the date the Commissioner receives the notice, unless the Commissioner specifies an earlier or later date.

C.  The thirty-day period of review may be extended by the Commissioner on a determination that the written notice raises issues that require additional information or additional time for an analysis.  If the period of review is extended, the state trust institution may establish the additional office only upon prior written approval by the Commissioner.

D.  The Commissioner may deny approval of the additional office if the Commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.

Added by Laws 1998, c. 104, § 13, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 180, § 6, eff. Nov. 1, 2003.

§6-1714.  Establishment of additional offices outside of this state.

A.  A state bank, a state trust company, or a savings association chartered under the laws of this state may establish and maintain a new trust office or a representative trust office or acquire and maintain an office in a state other than this state.  Such a trust institution desiring to establish or acquire and maintain an office in another state under this section shall file a notice on a form prescribed by the Commissioner.  The notice shall set forth the name of the trust institution, the location of the proposed office, whether the office will be a trust office or a representative trust office, and whether the laws of the jurisdiction where the office will be located permit the office to be maintained by the trust institution.  The trust institution shall also furnish a copy of the resolution adopted by the board authorizing the out-of-state office, and pay a fee equal to that for bank branch offices if the office is to be a trust office or the fee equal to that for bank loan production offices if the office is to be a representative trust office.

B.  The notificant may commence business at the additional office on the thirty-first day after the date the Commissioner receives the notice, unless the Commissioner specifies an earlier or later date.

C.  The thirty-day period of review may be extended by the Commissioner on a determination that the written notice raises issues that require additional information or additional time for an analysis.  If the period of review is extended, the trust institution may establish the additional office only on prior written approval by the Commissioner.

D.  The Commissioner may deny approval of the additional office if the Commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.  In acting on the notice, the Commissioner shall consider the views of the appropriate bank supervisory agencies.

Added by Laws 1998, c. 104, § 14, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 180, § 7, eff. Nov. 1, 2003.

§6-1715.  Out-of-state trust institutions permitted to engage in trust business.

An out-of-state trust institution may act as a fiduciary in this state or engage in a trust business at an office in this state only if it maintains:

1.  A trust office in this state as permitted by this section through Section 20 of this act; or

2.  A branch in this state.

Added by Laws 1998, c. 104, § 15, eff. Nov. 1, 1998.

§6-1716.  Establishment of new trust offices by out-of-state institutions permitted.

An out-of-state trust institution which does not operate a trust office in this state and which meets the requirements of Sections 15 through 20 of this act may establish and maintain a new trust office in this state.

Added by Laws 1998, c. 104, § 16, eff. Nov. 1, 1998.

§6-1717.  Acquisition of trust offices by out-of-state trust institutions permitted.

An out-of-state trust institution which does not operate a trust office in this state and which meets the requirements of Sections 15 through 20 of this act may acquire and maintain a trust office in this state.

Added by Laws 1998, c. 104, § 17, eff. Nov. 1, 1998.

§6-1718.  Notice of intent to establish or acquire trust office by out-of-state trust institution.

An out-of-state trust institution desiring to establish and maintain a new trust office or acquire and maintain a trust office in this state pursuant to Sections 1715 through 1720 of this title shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the Commissioner on or after the date on which the out-of-state trust institution applies to the home state regulator for approval to establish and maintain or acquire the trust office.  The filing of such notice shall be preceded or accompanied by a copy of the resolution adopted by the board authorizing the additional office and a fee equal to that for bank branch offices.

Added by Laws 1998, c. 104, § 18, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 180, § 8, eff. Nov. 1, 2003.

§6-1719.  Approval of establishment or acquisition of office by out-of-state institution.

A.  No trust office of an out-of-state trust institution may be acquired or established in this state pursuant to Sections 15 through 20 of this act unless:

1.  The out-of-state trust institution shall have confirmed in writing to the Commissioner that for as long as it maintains a trust office in this state, it will comply with all applicable laws of this state;

2.  The notificant shall have provided satisfactory evidence to the Commissioner of compliance with:

a. any applicable requirements of state foreign corporation qualification laws, and

b. the applicable requirements of its home state regulator for acquiring or establishing and maintaining such office; and

3.  The Commissioner, acting within sixty (60) days after receiving notice under Section 18 of this act, shall have certified to the home state regulator that the requirements of Sections 15 through 20 of this act have been met and the notice has been approved or, if applicable, that any conditions imposed by the Commissioner pursuant to subsection B of this section have been satisfied.

B.  The out-of-state trust institution may commence business at the trust office on the sixty-first day after the date the Commissioner receives the notice unless the Commissioner specifies an earlier or later date.  However, with respect to an out-of-state trust institution that is not a depository institution and for which the Commissioner shall have conditioned such approval on the satisfaction by the notificant of any requirement applicable to a state trust company, such institution shall have satisfied such conditions and provided to the Commissioner satisfactory evidence thereof.

C.  The sixty-day period of review may be extended by the Commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis.  If the period of review is extended, the out-of-state trust institution may establish the office only on prior written approval by the Commissioner.

D.  The Commissioner may deny approval of the office if the Commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest.  In acting on the notice, the Commissioner shall consider the views of the appropriate bank supervisory agencies.

Added by Laws 1998, c. 104, § 19, eff. Nov. 1, 1998.

§6-1720.  Establishment of additional offices by out-of-state institutions.

An out-of-state trust institution that maintains a trust office in this state pursuant to Sections 15 through 20 of this act may establish or acquire additional trust offices or representative trust offices in this state to the same extent that a state trust institution may establish or acquire additional offices in this state pursuant to the procedures for establishing or acquiring such offices set forth in Section 13 of this act.

Added by Laws 1998, c. 104, § 20, eff. Nov. 1, 1998.

§6-1721.  Out-of-state institutions prohibited from acting as fiduciaries - Engaging in trust business at representative trust office permitted.

A.  An out-of-state trust institution may not act as a fiduciary, but may otherwise engage in a trust business, at a representative trust office as permitted by this section and Section 22 of this act.

B.  Subject to the requirements contained in this section and Section 22 of this act, an out-of-state trust institution may establish and maintain representative trust offices anywhere in this state.

Added by Laws 1998, c. 104, § 21, eff. Nov. 1, 1998.

§6-1722.  Establishment or acquisition of representative trust offices.

A.  An out-of-state trust institution may establish or acquire and maintain a representative trust office in this state.  An out-of-state trust institution desiring to establish or acquire and maintain a representative trust office shall file a notice on a form prescribed by the Commissioner which shall set forth the name of the out-of-state trust institution, the location of the proposed office, and satisfactory evidence that the notificant is a trust institution.  The out-of-state trust institution shall also furnish a copy of the resolution adopted by the board authorizing the representative trust office, and pay a fee equal to that for bank loan production offices.

B.  The notificant may commence business at the representative office on the thirty-first day after the date the Commissioner receives the notice, unless the Commissioner specifies an earlier or later date.

C.  The thirty-day period of review may be extended by the Commissioner on a determination that the written notice raises issues that require additional information or additional time for an analysis.  If the period of review is extended, the out-of-state trust institution may establish the representative trust office only on prior written approval by the Commissioner.

D.  The Commissioner may deny approval of the representative office if the Commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interests.  In acting on the notice, the Commissioner shall consider the views of the appropriate bank supervisory agencies.

Added by Laws 1998, c. 104, § 22, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 180, § 9, eff. Nov. 1, 2003.

§6-1723.  Examination of out-of-state trust institutions.

A.  To the extent consistent with subsection C of this section, the Commissioner may make such examinations of any office established and maintained in this state pursuant to Sections 10 through 25 of this act by an out-of-state trust institution as the Commissioner may deem necessary to determine whether the office is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices.  The provisions of Section 209 of Title 6 of the Oklahoma Statutes shall apply to such examinations.

B.  The Commissioner may require periodic reports regarding any out-of-state trust institution that has maintained an office in this state pursuant to Sections 10 through 25 of this act.  The required reports shall be provided by such trust institution or by the home state regulator.  Any reporting requirements prescribed by the Commissioner under this subsection shall be:

1.  Consistent with the reporting requirements applicable to state trust companies; and

2.  Appropriate for the purpose of enabling the Commissioner to carry out the responsibilities of the Commission pursuant to Sections 10 through 25 of this act.

C.  The Commissioner may enter into cooperative, coordinating and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any office in this state of an out-of-state trust institution, or any office of a state trust institution in any host state.  The Commissioner may accept such a report of examination and report of investigation in lieu of the Commissioner conducting an examination or investigation.

D.  The Commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a state trust institution or an out-of-state trust institution maintaining an office in this state to engage the services of such agency's examiners at a reasonable rate of compensation, or to provide the services of the Commissioner's examiners to such agency at a reasonable rate of compensation.  Any such contract shall be deemed a sole source contract under state law.

E.  The Commissioner may enter joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any office established and maintained in this state by an out-of-state trust institution or any office established and maintained by a state trust institution in any host state.  The Commissioner may at any time take such actions independently if the Commissioner deems such actions to be necessary or appropriate to carry out the responsibilities of the Commissioner pursuant to this section or to ensure compliance with the laws of this state.  However, in the case of an out-of-state trust institution, the Commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator to safety and soundness matters.

F.  Each out-of-state trust institution that maintains one or more offices in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and rules of the Commissioner.  Such fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between such parties and the Commissioner.

Added by Laws 1998, c. 104, § 23, eff. Nov. 1, 1998.

§6-1724.  Enforcement actions.

Consistent with the Administrative Procedures Act, after notice and opportunity for a hearing:

1.  The Commissioner may determine:

a. that an office maintained by an out-of-state trust institution in this state is being operated in violation of any provision of the laws of this state or in an unsafe and unsound manner, or

b. that a company is engaged in an unauthorized trust activity.

In either event, the Commissioner shall have the authority to take all such enforcement actions as the Commissioner would be empowered to take if the office or the company were a state trust company including, but not limited to, issuing an order temporarily or permanently prohibiting the company from engaging in a trust business in this state;

2.  The Commissioner may determine by order that an out-of-state trust institution engaging in or proposing to engage in a trust business in this state does not meet the requirements for establishing a representative trust office in this state pursuant to Section 22 of this act, which order shall be effective on the date of issuance or such other date as the Commissioner shall determine; and

3.  In cases involving extraordinary circumstances requiring immediate action, the Commissioner may take any action permitted by paragraph 1 or 2 of this section without notice or opportunity for hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken.  The Commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state trust institution and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving said enforcement action.

Added by Laws 1998, c. 104, § 24, eff. Nov. 1, 1998.

§6-1725.  Notice of change of control, substantial transfer of trust assets or closure.

Each out-of-state trust institution that maintains an office in this state pursuant to Sections 10 through 25 of this act, or the home state regulator of such trust institution, shall give at least thirty days' prior written notice or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law, to the Commissioner of:

1.  Any merger, consolidation, or other transaction that would cause a change of control with respect to such out-of-state trust institution or any bank holding company that controls such trust institution, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, 12 U.S.C., Section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C., Section 1841 et seq., or any successor statutes thereto;

2.  Any transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust institution to another person; or

3.  The closing or disposition of any office in this state.

Added by Laws 1998, c. 104, § 25, eff. Nov. 1, 1998.

§6-1730.  Short title - Purpose.

A.  Sections 26 through 35 of this act shall be known and may be cited as the "State Trust Institution Charter Modernization Act".

B.  The express purposes of this act are to:

1.  Provide for the chartering of trust companies and to permit trust companies to act as fiduciaries and otherwise engage in the trust business in this state, provided they are adequately capitalized, competently managed by persons of integrity, and supervised by the Commissioner, all in order to ensure that such trust companies are operated in compliance with law, in a safe and sound manner and in a manner which protects their clients and customers and other consumers in this state;

2.  Improve service and reduce costs for trust institution clients and customers and other consumers in this state by modernizing state laws to permit the delegation by trust institutions of fiduciary functions but not fiduciary responsibility, authorize clients to designate any trust institution to act for them and to choose an appropriate state's law to govern fiduciary instruments and investments, and protect consumers from excessive fees or undisclosed conflicts of interest of trust institutions and their affiliates; and

3.  Permit adequately capitalized and professionally managed trust companies serving only family members and their affiliated entities to operate as private trust companies which may not provide services to the general public.

Added by Laws 1998, c. 104, § 26, eff. Nov. 1, 1998.

§6-1731.  Definitions.

The definitions contained in Section 2 of the Multistate Trust Institutions Act shall apply to this act unless the context otherwise requires.

Added by Laws 1998, c. 104, § 27, eff. Nov. 1, 1998.

§6-1732.  Designation of trust institution as fiduciary.

Any person residing in this state may designate any trust institution to act as a fiduciary on behalf of such person.

Added by Laws 1998, c. 104, § 28, eff. Nov. 1, 1998.

§6-1733.  Written agreements or instruments - Designation of law governing.

Any trust institution that maintains a trust office or representative trust office in this state and its affected clients may designate this state, a state where affected clients reside, or the state where such trust institution has its principal office, as the state whose laws shall govern any written agreement between such trust institution and its client or any instrument under which the trust institution acts for a client.

Added by Laws 1998, c. 104, § 29, eff. Nov. 1, 1998.

§6-1734.  Fiduciary investment standards - Designation of law governing.

Any trust institution that maintains a trust office or representative trust office in this state and its affected clients may designate this state, a state where affected clients reside, or the state where such trust institution has its principal office, as the state whose laws shall govern with respect to the fiduciary investment standards applicable to any written agreement between such trust institution or its client and any other instrument under which the trust institution acts for a client.

Added by Laws 1998, c. 104, § 30, eff. Nov. 1, 1998.

§6-1735.  Delegation of fiduciary functions.

A.  Any person acting as a trustee or as any other fiduciary under the laws of this state may delegate any investment, management or administrative function if such person exercises reasonable care, judgment and caution in:

1.  Selecting the delegate, taking into account the delegate's financial standing and reputation;

2.  Establishing the scope and other terms of any delegation; and

3.  Reviewing periodically the delegate's actions in order to monitor overall performance and compliance with the scope and other terms of the delegation.

B.  Notwithstanding any delegation permitted by subsection A of this section, any person acting as a trustee or in any other fiduciary capacity under the laws of this state shall retain responsibility for the due performance of any delegated fiduciary function.

Added by Laws 1998, c. 104, § 31, eff. Nov. 1, 1998.

§6-1736.  Hiring and compensation of affiliates.

A.  Any person acting as a trustee or in any other fiduciary capacity pursuant to Section 31 of this act may hire and compensate, as a delegate, an affiliate of such person if:

1.  Authorized by a trust or fiduciary instrument;

2.  Authorized by court order;

3.  Authorized in writing by each affected client; or

4.  The standards set forth in Section 31 of this act are satisfied.

B.  Fees paid to an affiliate shall be competitive with fees charged by nonaffiliates that provide substantially similar services.

Added by Laws 1998, c. 104, § 32, eff. Nov. 1, 1998.

§6-1737.  Compensation arrangements between clients and fiduciaries.

The compensation arrangement between a client and any person acting as a trustee or as any other fiduciary pursuant to this act shall be at arm's length and any compensation pursuant to such arrangement shall be a reasonable amount with respect to the services rendered.

Added by Laws 1998, c. 104, § 33, eff. Nov. 1, 1998.

§6-1738.  Disclosure of conflicts of interest.

A.  Any company, proposing to act as a trustee or in any other fiduciary capacity pursuant to a written agreement to be entered into with a prospective client after the effective date of this act, which company has any potential or actual conflict of interest which may reasonably be expected to have an impact on the independence or judgment of such trustee or fiduciary, shall deliver a disclosure statement to the prospective client:

1.  Not less than forty-eight (48) hours prior to entering into any written or oral trust or fiduciary agreement with such client or prospective client; or

2.  At the time of entering into any such agreement if the client has a right to terminate the agreement without penalty within three (3) or more business days after entering into the agreement.

B.  The disclosure statement shall contain appropriate information concerning the actual or potential conflict of interest.  If such trustee or other fiduciary proposes to delegate any fiduciary function to an affiliate, the nature of the affiliation and whether the trustee or other fiduciary may directly benefit from the delegation shall be disclosed in the disclosure statement.

Added by Laws 1998, c. 104, § 34, eff. Nov. 1, 1998.

§6-1739.  Acquisition of state trust company or trust institution.

A.  Subject to the provisions of this section, a trust institution may purchase assets of a state trust company or trust-related assets of another trust institution, including the right to control accounts established with the trust institution.  Except as otherwise expressly provided by this section or any other law, the purchase of all or part of the assets of the trust institution does not make the purchasing trust institution responsible for any liability or obligation of the selling trust institution that the purchasing trust institution does not expressly assume.  Except as otherwise provided by this act, this section does not govern or prohibit the purchase by a state trust institution of all or part of the assets of a corporation or other entity that is not a trust institution.

B.  If the acquiring institution is a state bank, a state trust company, an out-of-state trust institution which maintains neither a branch nor a trust office in this state, or a savings association chartered under the laws of this state, an application in the form required by the Commissioner shall be filed with the Commissioner for any acquisition of all or substantially all of:

1.  The assets of a state trust company; or

2.  The trust assets of another trust institution.

C.  The Commissioner shall investigate the condition of the purchaser and seller and may require the submission of additional information as considered necessary to make an informed decision.  The Commissioner shall approve the purchase if:

1.  The acquiring trust institution will be solvent and have sufficient capitalization for its business and location;

2.  The acquiring trust institution has complied with all applicable statutes and rules including without limitation any applicable requirements of Sections 26 through 35 of this act;

3.  All fiduciary obligations and liabilities of the parties have been properly discharged or otherwise assumed by the acquiring trust institution;

4.  All conditions imposed by the Commissioner have been satisfied or otherwise resolved; and

5.  All fees and costs have been paid.

D.  A purchase requiring an application pursuant to subsection B of this section is effective on the date of approval, unless the purchase agreement provides for, and the Commissioner consents to, a different effective date.

E.  The acquiring trust institution shall succeed by operation of law to all of the rights, privileges and obligations of the selling trust institution under each account included in the assets acquired.

Added by Laws 1998, c. 104, § 35, eff. Nov. 1, 1998.

§6-1740.  Application of act - Exemptions.

A.  A private trust company engaging in the trust business in this state shall comply with each and every provision of this act and Sections 101 through 1417 of the Oklahoma Banking Code applicable to a trust company unless expressly exempted therefrom in writing by the Commissioner pursuant to this section, by rule adopted by the Department or under a predecessor statute.

B.  A private trust company or proposed private trust company may request in writing that it be exempted from specified provisions of this act and Sections 101 through 1417 of the Oklahoma Banking Code.  The Commissioner may grant the exemption in whole or in part if the Commissioner finds that the private trust company does not and will not transact business with the general public.  For purposes of this section:

1.  "Transact business with the general public" means any sales, solicitations, arrangements, agreements, or transactions to provide trust or other business services, whether for a fee, commission or any other type of remuneration, with any client that is not a family member or a sole proprietorship, partnership, joint venture, association, trust, estate, business trust or other company that is not one hundred percent (100%) owned by one or more family members; and

2.  "Family member" means any individual who is related within the fourth degree of affinity or consanguinity to an individual or individuals who control a private trust company or which is controlled by one or more trusts or charitable organizations established by such individual or individuals.

C.  All individuals who control a private trust company or establish trusts or charitable organizations controlling such private trust company must be related within the second degree of affinity or consanguinity.

D.  At the expense of the private trust company, the Commissioner may examine or investigate the private trust company in connection with an application for exemption.  Unless the application presents novel or unusual questions, the Commissioner shall approve the application for exemption or set the application for hearing not later than the sixty-first day after the date the Commissioner considers the application complete and accepted for filing.  The Commissioner may require the submission of additional information as considered necessary to an informed decision.

E.  Any exemption granted under this section may be made subject to conditions or limitations imposed by the Commissioner consistent with this act.

F.  The Department may adopt rules defining other circumstances that do not constitute transaction of business with the public, specifying the provisions of this act and Sections 101 through 1417 of the Oklahoma Banking Code that are subject to an exemption request, and establishing procedures and requirements for obtaining, maintaining or revoking exempt status.

Added by Laws 1998, c. 104, § 36, eff. Nov. 1, 1998.  Amended by Laws 2005, c. 48, § 18, eff. Nov. 1, 2005.

§6-1741.  Application for exemption - Maintenance of exempt status - Change of control - Revocation of exempt status - Enforcement proceedings.

A.  1.  A private trust company requesting an exemption from the provisions of this act, pursuant to Section 1740 of this title, shall file an application with the Commissioner containing the following:

a. a nonrefundable application fee as set by the Department.  If the exemption request is made at the same time as the charter application is filed, no additional fee shall be required in connection with the exemption request.  If an exemption request is made after the private trust company charter has been issued, the fee for an exemption request shall be equal to that imposed by the Department in connection with branch bank applications,

b. a detailed statement under oath showing the private trust company's assets and liabilities as of the end of the month previous to the filing of the application,

c. a statement under oath of the reason for requesting the exemption,

d. a statement under oath that the private trust company is not currently transacting business with the public and that the company will not conduct business with the public without the prior written permission of the Commissioner,

e. the current street mailing address and telephone number of the physical location in this state at which the private trust company will maintain its books and records, together with a statement under oath that the address given is true and correct and is not a U.S. Postal Service post office box or a private mail box, postal box or mail drop, and

f. listing of the specific provisions of the act and Sections 101 through 1417 of the Oklahoma Banking Code for which the request for exemption is made.

2.  The Commissioner shall not approve a private trust company exemption unless the application is completed as required in paragraph 1 of this subsection.

B.  To maintain status as an exempt private trust company under this act, the private trust company:

1.  Shall not transact business with the public;

2.  Shall file an annual certification that it is maintaining the conditions and limitations of its exempt status.  This annual certification shall be filed on a form provided by the Commissioner and be accompanied by a fee equal to that imposed by the Department for registration statements filed under Section 104 of this title.  The annual certification shall be filed on or before June 30 of each year.  No annual certification shall be valid unless it bears an acknowledgment stamped by the Department.  The Department shall have thirty (30) days from the date of receipt to return a copy of the acknowledged annual certification to the private trust company.  The burden shall be on the exempt private trust company to notify the Department of any failure to return an acknowledged copy of any annual certification within the thirty-day period.  The Commissioner may examine or investigate the private trust company periodically as necessary to verify the certification;

3.  Shall comply with the principal office provisions of Section 1712 of this title and with the address and telephone requirements of subparagraph e of paragraph 1 of subsection A of this section; and

4.  Shall pay the corporate franchise tax, as certified by the Oklahoma Tax Commission.

C.  Control of an exempt private trust company may not be transferred or sold with exempt status.  In any change of control, the acquiring control person must comply with the provisions of this act, and the exempt status of the private trust company shall automatically terminate upon the effective date of the transfer.  A separate application for exempt status shall be filed if the acquiring person wishes to obtain or continue an exemption pursuant to this section.

D.  The Commissioner shall have authority to revoke the exempt status of a private trust company in the following circumstances:

1.  The exempt private trust company makes a false statement under oath on any document required to be filed by the act or by any rule promulgated by the Department;

2.  The exempt private trust company fails to submit to an examination of its books and records by the Commissioner;

3.  The exempt private trust company withholds requested information from the Commissioner; or

4.  The exempt private trust company violates any provision of this section applicable to exempt private trust companies.

E.  If the Commissioner determines from examination or other credible evidence that an exempt private trust company has violated any of the requirements of this section, the Commissioner may, by personal delivery or registered or certified mail, return receipt requested, notify the exempt private trust company in writing that the private trust company's exempt status has been revoked.  The notification shall state grounds for the revocation with reasonable certainty.  The notice shall state its effective date, which may not be before the fifth day after the date the notification is mailed or delivered.  The revocation takes effect for the private trust company if the private trust company does not request a hearing in writing before the effective date.  After taking effect, the revocation is final and nonappealable as to that private trust company, and the private trust company shall be subject to all of the requirements and provisions of the act and the Oklahoma Banking Code applicable to nonexempt state trust companies.

F.  A private trust company shall have five (5) calendar days after the revocation is effective to comply with the provisions of this act from which it was formerly exempt.  If, however, the Commissioner determines, at the time of revocation, that the private trust company has been engaging in or attempting to engage in acts intended or designed to deceive or defraud the public, the Commissioner may shorten or eliminate, in the Commissioner's sole discretion, the five-calendar-day compliance period.

G.  If the private trust company does not comply with all of the provisions of this act, including such capitalization requirements as have been determined by the Commissioner as necessary to assure the safety and soundness of the private trust company, within the prescribed time period, the Commissioner may:

1.  Institute any action or remedy prescribed by this act and the Oklahoma Banking Code, or any applicable rule or regulation; or

2.  Refer the private trust company to the Attorney General for institution of a quo warranto proceeding to revoke the charter.

Added by Laws 1998, c. 104, § 37, eff. Nov. 1, 1998.  Amended by Laws 2005, c. 48, § 19, eff. Nov. 1, 2005.

§6-1755.  Conversion to public trust company.

A.  A private trust company may terminate its status as a private trust company and commence transacting business with the general public.  A private trust company desiring to commence transacting business with the general public shall file a notice on a form prescribed by the Commissioner, which shall set forth the name of the private trust company and an acknowledgement that any exemption granted or otherwise applicable to the private trust company pursuant to Section 36 of this act shall cease to apply on the effective date of such notice.  The private trust company shall also furnish a copy of the resolution adopted by the board authorizing the private trust company to commence transacting business with the general public and pay the filing fee, if any, prescribed by the Commissioner.

B.  The notificant may commence transacting business with the general public on the thirty-first day after the date the Commissioner receives the notice, unless the Commissioner specifies an earlier or later date.

C.  The thirty-day period of review may be extended by the Commissioner on determination that the written notice raises issues that require additional information or additional time for analysis.  If the period for review is extended, the notificant may commence transacting business with the public only on prior written approval by the Commissioner.

D.  The Commissioner may deny approval of the notice of the private trust company to commence transacting business with the general public if the Commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness, that the proposed transacting of business with the general public would be contrary to the public interest or if the Commissioner determines that the notificant will not within a reasonable period be in compliance with any provision of this act from which the notificant had been previously exempted pursuant to Section 36 of this act.

Added by Laws 1998, c. 104, § 38, eff. Nov. 1, 1998.

§6-2001.  Definitions.

As used in this chapter:

1.  "Credit union" means a cooperative nonprofit society incorporated for the purpose of promoting thrift among its members, and creating a source of credit for them at legitimate rates of interest for provident or productive purposes; and

2.  "Paid-in and unimpaired capital and surplus" means, the balance of all paid-in share accounts and other deposits, less any loss for which no reserve has been established or which has not been charged against undivided earnings, plus the credit balance (or less the debit balance) of undivided earnings, after all losses have been provided for and net earnings or net losses have been added thereto or deducted therefrom.  Reserves shall not be considered as a part of surplus.

Added by Laws 1941, p. 11, § 1.  Amended by Laws 1965, c. 496, § 1, emerg. eff. July 19, 1965; Laws 1995, c. 151, § 1, emerg. eff. May 2, 1995.

§62001.1.  Oklahoma State Credit Union Board  Creation.

A.  There is hereby created the Oklahoma State Credit Union Board, which shall consist of five (5) members appointed by the Governor.  The State Bank Commissioner shall be one of the members, and he shall preside as Chairman of the State Credit Union Board.  One of the other four members shall be a member of a credit union organized under the laws of this state, and each of the other three members shall be the officer in charge of operations or a director of a credit union organized under the laws of this state; provided, however, one of those three may be from a federal credit union.  Said four members shall be selected by the Governor, with advice and consent of the Senate, from a list of not less than five (5) names for each member to be appointed submitted by the Oklahoma Credit Union League.  The members appointed by the Governor shall serve for terms of four (4), three (3), two (2) and one (1) year, respectively.  Upon the expiration of the terms of the four members previously appointed by the Governor pursuant to the provisions of this section, their successors shall be appointed for terms of four (4) years.  If a member of the Oklahoma State Credit Union Board ceases to hold the qualifications required for the appointment of such member, then the remaining members shall immediately declare the office of such member vacant and such member shall cease to be a member of the Oklahoma State Credit Union Board.  Any vacancy in the membership of the State Credit Union Board, caused by other than the expiration of a term, shall be filled only for the balance of the term of the member in whose position the vacancy occurs.  Appointment made to fill a vacancy shall be made by the Governor, with advice and consent of the Senate, from a list of not less than five (5) names submitted by the Oklahoma Credit Union League.  Except as otherwise provided in this section, members shall serve until their terms expire or until their successors are appointed and qualified.

B.  Each member of the State Credit Union Board shall be entitled to be reimbursed for necessary travel expenses pursuant to the State Travel Reimbursement Act.

C.  The State Banking Department shall provide such clerical, technical and legal assistance as the State Credit Union Board may require.

Added by Laws 1974, c. 267, § 9.  Amended by Laws 1988, c. 66, § 1, emerg. eff. March 25, 1988; Laws 1992, c. 90, § 1, eff. July 1, 1992; Laws 1993, c. 183, § 25, eff. July 1, 1993.

§6-2001.2.  Powers of Board - Administrator - Powers and duties - Failure to comply with Commissioner's orders or requirements.

A.  In addition to any other powers conferred by law, the State Credit Union Board shall have the power to:

1.  Regulate its own procedures and practice, except as may be hereafter provided by law;

2.  Define any term not defined in Oklahoma Laws relating to credit unions;

3.  Adopt and promulgate reasonable and uniform rules and regulations to:

a. govern the conduct, operation and management of credit unions,

b. govern the examination, evaluation of assets and the statements and reports of credit unions, and the form on which credit unions shall report their assets, liabilities and reserves, charge off their bad debts and otherwise keep their records and accounts, and

c. govern the administration of the laws of this state relating to credit unions.

Such rules or regulations shall serve to foster and maintain an effective level of credit union services and the security of member accounts.  The provisions of the Administrative Procedures Act of this state, as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this provision, and shall apply to all rules or regulations, procedures and orders of the Board.  Final orders of the Board may be appealed to the Supreme Court of Oklahoma by any party directly affected and showing aggrievement by the order;

4.  Restrict the withdrawal of share or deposit accounts or both from any credit union after having determined that circumstances make such restriction necessary for the proper protection of shareholders or depositors;

5.  Issue cease and desist orders after having determined from competent and substantial evidence that a credit union is engaged or has engaged, or when the Board has reasonable cause to believe the credit union is about to engage, in an unsafe or unsound practice, or is violating or has violated or the Board has reasonable cause to believe is about to violate, a material provision of any law, rule, regulation or any condition imposed in writing by the Board or any written agreement made with the Board;

6.  Suspend from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any director, officer or committee member who has committed any violation of a law, rule or regulation or of a cease and desist order or who has engaged or participated in any unsafe or unsound practice in connection with the credit union or who has committed or engaged in any act, omission or practice which constitutes a breach of that person's fiduciary duty as such director, officer or committee member, when the Board has determined that such action or actions have resulted or will result in substantial financial loss or other damage that seriously prejudices the interests of the members;

7.  Affirm, modify, reverse, and stay the enforcement of any order or ruling of the State Banking Commissioner or Administrator appointed pursuant to the provisions of subsection B of this section relating to credit unions, their directors, officers, committee members or employees;

8.  Subpoena witnesses, compel their attendance, require the production of evidence, administer oaths and examine any person under oath in connection with any subject relating to a duty imposed upon or a power vested in the Board;

9.  Charge application fees for processing submissions by a credit union to the Board, Commissioner or Administrator.  The Board may charge a fee for the items enumerated herein; provided, the Board's fee schedule shall not be limited solely to the following submissions:

a. an application for a merger or acquisition,

b. an application to amend a credit union's bylaws,

c. an application to be heard by the Board to add a special employee group, or

d. an application to add a special employee group by using any simplified expansion process.

The Board may adopt and promulgate, from time to time, a fee schedule for the processing of submissions by credit unions.  Any payments received pursuant to the provisions of this paragraph shall be deposited to the revolving fund for the State Banking Department created in Section 211.1 of this title;

10.  Charge and collect assessments from each credit union under its supervision on each One Thousand Dollars ($1,000.00) of assets, or major fraction thereof, at rates established by the Board.  The assessments shall be paid annually to the State Banking Department no later than the fifth day of February in each year.  All assessments and all fees shall be deposited in the revolving fund for the State Banking Department pursuant to the provisions of Section 211.1 of this title.  Effective January 1, 2005, and each year thereafter, twenty percent (20%) of all assessments collected pursuant to this paragraph shall be deposited to the General Revenue Fund of the State Treasury.  The State Credit Union Board may charge and collect assessments on an annual basis and may, in addition to any annual assessment, charge and collect a special assessment from each credit union, at rates established by the Board; and

11.  Charge and collect from each credit union under its supervision an annual fee of One Thousand Dollars ($1,000.00) which shall be deposited in the Oklahoma State Banking Department revolving fund created pursuant to Section 211.1 of this title.

B.  The Commissioner may appoint an Administrator who, in addition to such duties and authority as are conferred by Section 2001 et seq. of this title, shall have such duties and authority as the Commissioner may assign the Administrator.  The bond of the Administrator shall be the same as that set for the State Deputy Banking Commissioner.  In addition to other powers conferred by Section 2001 et seq. of this title, the Commissioner shall have the power to:

1.  Delegate the duties of the Office of the State Banking Commissioner under Section 2001 et seq. of this title to the Administrator;

2.  Exercise general supervision of credit unions organized under the laws of this state;

3.  Require credit unions to cease and desist from engaging in any act or transaction, or doing any act in furtherance thereof, which would constitute a violation of the provisions of Section 2001 et seq. of this title, or a lawful regulation issued thereunder, or to cease and desist in engaging in any unsafe or unsound credit union practice;

4.  Suspend any officer, director or employee or committee member who is found, after hearing, to be dishonest, reckless, unfit to participate in the conduct of the affairs of the credit union, or to have engaged or participated in any unsafe or unsound practice in connection with the credit union, or to be practicing a continuing disregard or violation of laws, rules, regulations or orders which are likely to cause substantial loss to the credit union or likely to seriously weaken the condition of the credit union.  However, any individual so suspended may within ten (10) days file a notice of protest for the suspension with the Administrator and as soon as possible thereafter, but in no event more than thirty (30) days, the Board will review the order of the Commissioner and make such findings as it deems proper, and pending that, the officer, employee, director or committee member shall not perform any of the duties of such office; and

5.  Charge a fee not to exceed Fifty Dollars ($50.00) per hour and actual expenses for each examiner for actual time consumed by the State Banking Department in making special examinations of a credit union.  A "special examination" shall be any examination conducted in connection with a charter conversion, or a limited scope examination conducted at a frequency more often than once each eighteen (18) months, when deemed necessary by the Administrator and the Commissioner.  Payments received pursuant to this paragraph shall be deposited in the revolving fund for the State Banking Department pursuant to Section 211.1 of this title.

C.  Upon failure of a credit union to comply with the Commissioner's order or requirements, the Commissioner shall report such failure to the Board for action with respect to suspension of such credit union's certificate of authority to transact business.

Added by Laws 1974, c. 267, § 10.  Amended by Laws 1992, c. 90, § 2, eff. July 1, 1992; Laws 1993, c. 183, § 26, eff. July 1, 1993; Laws 1995, c. 151, § 2, emerg. eff. May 2, 1995; Laws 2000, c. 77, § 2, emerg. eff. April 14, 2000; Laws 2001, c. 59, § 1, eff. Nov. 1, 2001; Laws 2003, c. 356, § 7, emerg. eff. June 3, 2003.

§62001.3.  Meetings of Board  Quorum.

The State Credit Union Board may meet as often as necessary to carry out its duties, but it shall not fail to meet at least once in any calendar year.  The Bank Commissioner may call additional meetings of the State Credit Union Board upon at least twentyfour (24) hours' notice and shall do so upon request of two members.  A majority of the State Credit Union Board shall constitute a quorum and action taken by a majority of those present at any meeting at which a quorum is present shall be the action of the State Credit Union Board.

Added by Laws 1974, c. 267, § 11.  Amended by Laws 1992, c. 90, § 3, eff. July 1, 1992.

§62001.4.  Civil liability of State Credit Union Board members.

No member of the State Credit Union Board shall be liable in any civil action for damages for any act done or omitted in good faith in performing the functions of his office.

Added by Laws 1983, c. 32, § 1, emerg. eff. April 20, 1983.

§62002.  Necessity of certificate  Application for certificate  Organization certificate and bylaws.

(A)  No credit union organized under the laws of this state or any other state shall be permitted to engage in business except on certificate issued by the Bank Commissioner upon authority of the State Credit Union Board.

(B)  The request to establish a credit union under the laws of this state shall be set forth in application form and filed with the Bank Commissioner.  The form of such application shall be prescribed by the State Credit Union Board and furnished by the Bank Commissioner and shall contain such information as the State Credit Union Board may require.  Any seven or more residents of this state who desire to form a credit union under the laws of this state shall subscribe before some person, competent to administer oath, an organization certificate in triplicate, which shall specifically state:  (1) the name of the credit union; (2) the location of the proposed credit union and the territory in which it will operate; (3) the purpose for which it is formed; (4) the term for which it is to exist, which may be perpetual or limited in term; (5) the number of its directors or trustees and the names and addresses of such of them as shall serve until the election of directors or trustees; (6) the par value of the shares, which shall not exceed One Hundred Dollars ($100.00) each, and the authorized stock which shall not exceed the amount which it is contemplated to be provided for in its certificate of incorporation.

(C)  With the application, applicants shall file a proposed certificate of incorporation with the Bank Commissioner prepared in accordance with the provisions of the Oklahoma General Corporation Act.

(D)  In addition said applicants shall prepare and adopt bylaws consistent with the provisions of this act and shall certify to the same in triplicate.  The bylaws of the credit union may provide for the amendment of the certificate of incorporation of the credit union upon a vote of twothirds (2/3) of the members of the board of directors and the approval of the State Credit Union Board.

(E)  The request of a credit union organized under the laws of a state other than this state to do business in Oklahoma shall be made in accordance with the provisions of Section 6 of this act.

Added by Laws 1941, p. 11, § 2.  Amended by Laws 1974, c. 267, § 1; Laws 1985, c. 125, § 1, emerg. eff. June 4, 1985; Laws 1992, c. 90, § 4, eff. July 1, 1992.

§62003.  Investigation and report by Bank Commissioner - Certificate of approval - Certificate of incorporation.

After receipt of an application such as referred to in Section 2002 of this title, the Bank Commissioner shall cause an appropriate investigation to be made for the purpose of determining whether the application, the certificate of incorporation and the bylaws conform to the provisions of the laws of the State of Oklahoma.  If the application, the certificate of incorporation and the bylaws conform to the provisions of this act, and the Bank Commissioner is satisfied that:

(1)  the characteristics of the common bond of the field of membership are favorable to the economic viability of the proposed credit union and will not materially and substantially overlap the field of membership of existing credit unions in the territory in which it will operate; and

(2)  the reputation, character, financial responsibility and business experience of the initial board of directors and supervisory committee provide assurance that the credit union's affairs will be properly administered,

the Bank Commissioner shall, within forty-five (45) days after receipt of the application, submit a report of his investigation to the State Credit Union Board, together with his recommendation to the State Credit Union Board that the application be approved or disapproved.  The State Credit Union Board shall, within sixty (60) days after the receipt of the report and recommendation of the Bank Commissioner, cause a certificate of approval to be issued or cause written notice to applicants of disapproval.  Thereafter, the certificate of incorporation with the certificate of approval of the State Credit Union Board attached shall be filed in the office of the Secretary of State and a copy thereof, duly certified to by the Secretary of State, shall be filed with the State Credit Union Board.  A copy of the certificate of incorporation and bylaws as approved shall be returned to the incorporators.  The Secretary of State shall issue a certificate in the form provided by law for other corporations, and the existence of said credit union as a corporation shall date from the issuance of the certificate of incorporation by the Secretary of State, from which time it shall have and may exercise the powers conferred upon corporations generally, except as limited or modified by the laws of the State of Oklahoma.

Added by Laws 1941, p. 11, § 3.  Amended by Laws 1965, c. 496, § 2, emerg. eff. July 19, 1965; Laws 1974, c. 267, § 2; Laws 1992, c. 90, § 5, eff. July 1, 1992.

§6-2004.  Repealed by Laws 1992, c. 90, § 19, eff. July 1, 1992.

§6-2004.1.  Out-of-state credit union - Requirements to conduct business in state - Revocation of approval - Cancellation of certificate.

(A)  A credit union not organized under the laws of this state or of the United States may conduct business as a credit union in this state only with the approval of the State Credit Union Board and upon receiving a certificate from the Secretary of State in compliance with Section 1130 of Title 18 of the Oklahoma Statutes, provided credit unions incorporated under the laws of this state are allowed to conduct business in another state under conditions similar to these provisions.  Before granting the approval, the State Credit Union Board must find that the out-of-state credit union:

(1)  Is a credit union organized under laws similar to the laws of this state;

(2)  Is financially solvent;

(3)  Has share and deposit account insurance with the National Credit Union Administration to the extent provided by federal law;

(4)  Is examined and supervised by a regulatory agency of the state in which it is organized;

(5)  Needs to conduct business in this state to adequately serve its members in this state; and

(6)  Does not have a field of membership that will materially and substantially overlap the field of membership of a credit union organized under the laws of this state or permitted to conduct business in this state.

(B)  No credit union organized under the laws of a state other than this state may conduct business in this state unless:

(1)  Such credit union charges interest in compliance with the laws of this state when making loans in this state;

(2)  Such credit union complies with the consumer protection statutes and rules applicable to credit unions incorporated or organized under the laws of this state; and

(3)  Such credit union's most recent report of examination by its regulatory agency is furnished to the Administrator or such credit union agrees to submit to an examination by the Bank Commissioner or Administrator.

(C)  The State Credit Union Board may revoke the approval of a credit union to conduct business in this state if it finds that:

(1)  The credit union no longer meets the requirements of subsection (A) of this section;

(2)  The credit union has violated the laws of this state or lawful rules or orders issued by the State Credit Union Board or the Bank Commissioner;

(3)  The credit union has engaged in a pattern of unsafe or unsound credit union practices; or

(4)  Continued operation by the credit union is likely to have a substantially adverse impact on the financial, economic or other interests of residents of this state.

(D)  In the event of revocation as provided in subsection (C) of this section, the Secretary of State shall cancel the certificate of domestication of the credit union.

Added by Laws 1992, c. 90, § 6, eff. July 1, 1992.

§62005.  Unlawful transaction of business  Enforcement by Attorney General  Injunction and receiver.

It shall be unlawful for any individual, firm, association, or corporation to transact a Credit Union business except as authorized by the laws of the State of Oklahoma or the United States, or to use or advertise in connection with any business, other than the credit union business conducted under the laws of this State or of the United States, the term "Credit Union," or any other term or terms calculated to deceive the public into believing that such person, firm, association, or corporation is engaged in the credit union business.  Any person, firm, association, or corporation violating any of the provisions of this section, either individually or as an interested party, in any firm, association, or corporation, shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined in a sum of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), or by imprisonment in the County jail for not less than thirty (30) days, nor more than six (6) months, or by both such fine and imprisonment, and it is hereby made the duty of the Attorney General to enforce the provisions of this section; and in order to prevent the violation of this section, the district court in the county wherein said credit union is located is hereby authorized and empowered to grant an injunction and to appoint a receiver to take charge of the business and assets of any person, firm, association, or corporation found guilty of violating the provisions of this section, and to make all necessary and proper orders to wind up such business and prevent a violation of this section.

Added by Laws 1941, p. 12, § 5.

§6-2006.  Succession - Powers.

A credit union shall have succession in its corporate name during its existence and shall have power:

1.  To make contracts;

2.  To sue and be sued;

3.  To adopt and use a common seal and alter the same at pleasure;

4.  To purchase, lease, own, hold, and dispose of any real estate, buildings, fixtures, equipment, furniture and furnishings necessary, incidental and convenient to the operation of the credit union, the aggregate book value of which shall not exceed seven percent (7%) of the total assets of the credit union, unless otherwise specifically approved by the State Credit Union Board.  A credit union may lease to any tenants as the credit union deems appropriate any portion of the facilities or premises of the credit union which are not utilized in the conduct of the business of the credit union;

5.  To make loans to its members for provident or productive purposes, the maturities of which shall not exceed fifteen (15) years, except as otherwise provided herein and except as otherwise approved by the State Credit Union Board, and extend lines of credit to its members, to other credit unions and to credit union organizations and to participate with other credit unions, credit union organizations or financial organizations in making loans to credit union members, other credit unions and credit union organizations in accordance with the following:

a. loans to credit union members shall be made in conformity with criteria established by the board of directors of the lending credit union; provided that:

(1) a real estate loan secured by a first mortgage lien may have a maturity not exceeding thirty (30) years or any longer term which may be authorized by the State Credit Union Board,

(2) a loan to finance a manufactured home, which shall be secured by a first lien on such manufactured home, or a second mortgage loan secured by a dwelling, shall have a maturity not exceeding fifteen (15) years or any longer term which may be allowed by the State Credit Union Board,

(3) a loan secured by the insurance or guarantee of, or with advance commitment to purchase the loan by, a state or federal governmental agency may be made for the maturity and under the terms and conditions specified in the state or federal law under which such insurance, guarantee or commitment is provided,

(4) a loan or aggregate of loans to a director or to a member of the supervisory committee or the credit committee or the credit manager of the lending credit union which exceeds Sixty Thousand Dollars ($60,000.00) plus the amount of any pledged shares, shall be approved by the board of directors of the lending credit union, and

(5) loans to credit union members for which any director of the lending credit union or any member of the supervisory committee or credit committee or the credit manager of the lending credit union acts as a guarantor or endorser shall be approved by the board of directors of the lending credit union when such loan, either standing alone or when added to any outstanding loan or loans of the guarantor or endorser, exceeds Sixty Thousand Dollars ($60,000.00) plus the amount of any pledged shares,

b. loans to credit union members and other eligible borrowers shall be made in accordance with and shall be paid or amortized in accordance with any rules or regulations as may be prescribed and adopted from time to time by the State Credit Union Board, after taking into account the needs or conditions of the borrowers, the amounts and duration of the loans, the interests of the members and the credit unions and such other factors as the State Credit Union Board may deem relevant,

c. unless approval by the board of directors of the lending credit union is otherwise expressly required herein, loans to credit union members and other eligible borrowers shall be approved by the credit committee or by a loan officer of the lending credit union in accordance with criteria established by the board of directors,

d. no loan or line of credit may be made to or established for a credit union member if the amount of such loan or line of credit, when aggregated with all other outstanding loans and lines of credit made to or established for such credit union member, will cause the credit union member to be indebted to the lending credit union in an amount exceeding six percent (6%) of the paid-in and unimpaired capital and surplus of the lending credit union or six percent (6%) of the total assets of the lending credit union, whichever is greater,

e. a self-replenishing line of credit may be established by a credit union for any eligible borrower to a stated maximum amount on terms and conditions which may differ from the terms and conditions established for other eligible borrowers,

f. loans to other credit unions shall be approved by the board of directors of the lending credit union and shall not exceed twenty-five percent (25%) of the paid-in and unimpaired capital and surplus of the lending credit union,

g. loans to credit union organizations shall be approved by the board of directors of the lending credit union and shall not exceed one percent (1%) of the paid-in and unimpaired capital and surplus of the lending credit union, except as otherwise approved by the State Credit Union Board.  A "credit union organization" means any organization which is established primarily to serve the needs of credit unions and whose business relates to the daily operations of the credit unions served by such credit union organization,

h. participation loans with other credit unions, credit union organizations or other financial organizations shall be in accordance with written policies adopted by the board of directors of the lending credit union and shall be approved by the board of directors of the lending credit union.  However, a credit union which originates a loan for which participation arrangements are made in accordance with this subsection shall retain an interest of at least ten percent (10%) of the face amount of such loan,

i. a credit union may participate in any guaranteed loan program of the federal government or of this state under the terms and conditions specified in the laws under which such program is provided,

j. a credit union may finance for any person, whether or not such person is a member of the credit union, the purchase from the credit union of any real or personal property owned and held by the credit union, including any property obtained by the credit union as a result of defaults in obligations owed to the credit union, and

k. a credit union may make loans to its officers and directors and to members of its supervisory and credit committees.  However, such loans shall not be made on terms more favorable than those extended to other members of the credit union.  A credit union may permit officers, directors and members of its supervisory and credit committees to act as co-makers, guarantors or endorsers of loans to other credit union members;

6.  To receive from its members, and other credit unions, state and federal, doing business in the United States, payments on shares and deposits, and to require such notice for withdrawal of shares and deposits as the bylaws may provide;

7.  To amend its bylaws in the manner provided by the bylaws, but all amendments to the bylaws must be submitted to and approved by the State Credit Union Board before they become operative;

8.  To invest its funds in accordance with the following:

a. investments shall be made in conformity with criteria established by the board of directors of the credit union and in accordance with any rules or regulations as may be prescribed and adopted from time to time by the State Credit Union Board, and

b. the following investments shall be authorized for credit unions:

(1) loans to credit union members and other loans authorized for credit unions under the laws of this state,

(2) obligations of the United States of America and obligations fully guaranteed as to principal and interest by any instrumentality or agency of the United States of America,

(3) general obligations and revenue obligations of any state or any political subdivision thereof; provided the aggregate of such investments shall not exceed ten percent (10%) of the paid-in and unimpaired capital and surplus of the credit union; and provided that such investments shall be limited to obligations rated among the three highest rating categories established by one or more national rating services for governmental obligations,

(4) obligations issued by banks for cooperatives, federal land banks, federal intermediate credit banks, federal home loan banks, the Federal Home Loan Bank Board or any corporation designated by federal law as a wholly owned government corporation, or obligations, participations or other instruments of or issued by, or fully guaranteed as to principal and interest by, the Federal National Mortgage Association or the Government National Mortgage Association, or in mortgages, obligations or other securities which are or ever have been sold by the Federal Home Loan Mortgage Corporation pursuant to the Federal Home Loan Mortgage Corporation Act, or in other obligations or other instruments or securities of the Student Loan Marketing Association, or obligations, participations, securities or other instruments of or issued by or fully guaranteed as to principal and interest by any other agency of the United States of America,

(5) shares of, deposits with or loans to other federally insured credit unions in a total amount, in either case, not exceeding twenty-five percent (25%) of the paid-in and unimpaired capital and surplus of the investing credit union,

(6) shares of, or accounts or deposits with any state or federal banks, mutual savings banks and savings and loan associations, the accounts of which are insured by an agency of the federal government,

(7) shares of, deposits with or loans to any Federal Reserve Bank or any central liquidity facility established under state or federal law,

(8) shares of, deposits with or loans to any central credit union or corporate credit union organized under state or federal law,

(9) shares of, deposits with or loans to any organization, corporation or association providing services associated with the general purposes of the investing credit union or engaging in activities incidental to the operations of any credit union; provided that such investments in the aggregate may not exceed one percent (1%) of the unimpaired capital and surplus of the investing credit union,

(10) any obligations or securities authorized for investment by federal credit unions under the laws of the United States of America.  However, such investments shall be in compliance with any restrictions or limitations pertaining thereto under the laws of the United States of America or under the regulations of the National Credit Union Administration,

(11) money market funds rated among the three highest rating categories established by one or more national rating services for corporate or governmental securities,

(12) shares of mutual funds if the investments and investment transactions of the fund are authorized for credit unions under the laws of this state, or

(13) such other investments or types of investments as may be authorized from time to time by the State Credit Union Board; provided that the State Credit Union Board shall not be permitted under this specific grant of authority to authorize a credit union to purchase or own real estate solely for investment purposes;

9.  To make deposits in national banks and in state banks, trust companies, savings and loan associations, and credit unions organized under the laws of this state, any other state, or the United States, operating in accordance with the laws of the State of Oklahoma, or of the laws of the United States and approved by State Credit Union Board as depositories;

10.  To borrow, from any source, in an aggregate amount not exceeding fifty percent (50%) of its shares, deposits and undivided earnings; such borrowed money may be borrowed either by means of bills payable or through rediscounts of its negotiable instruments, and credit unions may pledge their assets as collateral securities therefor;

11.  To fine members, in accordance with the bylaws, for failure to meet their obligations promptly to their credit union;

12.  To impress and enforce a lien upon the shares, deposits, dividends, and interest of any member to the extent of any loan made to the member or endorsed by the member and any interest or fines payable by the member;

13.  To charge an entrance fee as provided in the bylaws;

14.  To hire clerical help; and

15.  To exercise such incidental powers as shall be necessary or requisite to enable it to carry on effectively the business for which it is incorporated.

Added by Laws 1941, p. 12, § 6.  Amended by Laws 1965, c. 496, § 4; Laws 1968, c. 187, § 1, emerg. eff. April 15, 1968; Laws 1974, c. 267, § 3; Laws 1992, c. 90, § 7, eff. July 1, 1992; Laws 1995, c. 151, § 3, emerg. eff. May 2, 1995; Laws 1999, c. 141, § 2, eff. Nov. 1, 1999; Laws 2000, c. 76, § 1, emerg. eff. April 14, 2000; Laws 2001, c. 59, § 2, eff. Nov. 1, 2001; Laws 2005, c. 209, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 1974, c. 66, § 1 repealed by Laws 1974, c. 267, § 12.

§6-2007.  Membership - Central credit unions.

A.  Credit union membership shall consist of the incorporators, and such other persons and incorporated and unincorporated organizations and their employees, as may be elected to membership.  Each member shall subscribe to at least one share of the credit union's stock and pay the entrance fee.  Credit union membership shall be limited to groups having a common bond of occupation or association, which shall be limited to one of the following categories:

1.  Groups that have the same common bond of occupation or association;

2.  Persons or organizations within a well-defined community, neighborhood or rural district; or

3.  Groups which have, as to each individual group, a common bond of occupation or association, but, as to all such groups, need not have the same common bond of occupation or association as other groups within the credit union.

B.  A central credit union may be organized to which members of existing credit unions operating in accordance with the law of the State of Oklahoma, or of the United States, may belong, and to which credit unions organized and operating under the State of Oklahoma or of the United States may also belong.

Added by Laws 1941, p. 13, § 7.  Amended by Laws 1974, c. 267, § 4.  Amended by Laws 2000, c. 77, § 3, emerg. eff. April 14, 2000.

NOTE:  Laws 1974, c. 66, § 2 repealed by Laws 1974, c. 267, § 12.

§6-2008.  Examinations - Reports - Access to information - Alternative examination or report - Failure to make and transmit or publish report - Certificate and bylaw forms - Annual financial report.

A.  A regular examination of credit unions organized under the laws of this state shall be made by or under the supervision of the Administrator appointed by the State Banking Commissioner.  The Administrator shall investigate and examine credit unions organized under Section 2001 et seq. of this title at least every eighteen (18) months, or more often if the Administrator and the State Banking Commissioner deem it necessary.  For the purpose of making such examinations, examiners shall have full access to all books, papers, securities, records and other sources of information under the control of credit unions.

B.  In lieu of making an examination of a credit union, an examination or audit report of the condition of the credit union made by the National Credit Union Administration may be accepted by the Administrator.

C.  Upon receipt by the credit union or any officer thereof, the report of examination shall be submitted by the officer receiving it to the board of directors and the supervisory committee for review at the next meeting of the board and duly noted in the minutes of the board in such form and in such manner as may be prescribed and directed by the Commissioner.

D.  Credit unions shall report to the Administrator at least semiannually or upon request by the Administrator on forms supplied for that purpose.  Every credit union which fails to make and transmit or to publish any report required within the discretion of the Administrator shall be liable for an administrative violation and subject to a fine not to exceed Five Dollars ($5.00) for each day, after the period respectively therein mentioned, that the credit union delays to make and transmit its report or its proof of publication.  Whenever any credit union delays or refuses to pay the fine herein imposed for a failure to make and transmit or to publish a report, the Commissioner is hereby authorized to maintain an action in the name of the state against the delinquent credit union for the recovery of such fine, and all sums collected by such action shall be paid into the State Treasury to be credited to the General Revenue Fund.

E.  In order to simplify the organization of credit unions, the Administrator shall cause to be prepared a form of organization certificate which shall be used by credit unions organized hereunder and a form of bylaws consistent with Section 2001 et seq. of this title, which may be used by credit union incorporators and shall be supplied upon request.

F.  The Administrator shall prepare a report each year showing the financial condition of all credit unions under the supervision of the Administrator as of December 31 of the preceding year.  The report shall be published in the annual report of the Commissioner, which shall be a public document and shall include such other matters as the Commissioner deems advisable.

Added by Laws 1941, p. 13, § 8.  Amended by Laws 1959, p. 434, § 3; Laws 1965, c. 496, § 5; Laws 1979, c. 173, § 9; Laws 1992, c. 90, § 8, eff. July 1, 1992; Laws 1995, c. 151, § 4, emerg. eff. May 2, 1995; Laws 2000, c. 77, § 4, emerg. eff. April 14, 2000.

§62009.  Fiscal year  Meetings  Voting.

The fiscal year of all credit unions shall end December thirtyfirst (31st).  The annual meeting of each credit union shall be held at such time and at such place as its bylaws shall prescribe.  Special meetings may be held in the manner indicated in the bylaws.  No member shall be entitled to vote by proxy but a member other than a natural person may vote through an agent designated for that purpose.  Irrespective of the number of shares held by any one member, no one member shall have more than one vote.

Added by Laws 1941, p. 14, § 9.

§6-2010.  Board of directors - Credit committee or credit manager - Supervisory committee - Officers.

A.  1.  The business affairs of a credit union shall be managed by a board of not less than seven (7) members, elected by the members of the credit union, from their number, at their annual meeting, the organizational meeting being the first annual meeting, and to hold office for such terms as the bylaws may provide.

2.  The bylaws of a credit union shall not prevent or restrict a member from serving as a director, unless such member has been, or is later, convicted of a crime involving dishonesty or breach of trust.

3.  A record of names and addresses of the board of directors and the respective committees and officers shall be filed with the Bank Commissioner within ten (10) days after their election.  No member of the board of directors shall, as such, be compensated, but the officers elected by the board of directors and the members of the credit and supervisory committees may receive such compensation for services performed as the board shall, by resolution, authorize.

4.  The board of directors shall meet at least once a month, unless permitted by the Bank Commissioner to meet less often, and shall have the general direction and control of the affairs of the corporation.  The minutes of all such meetings shall be kept.  Among other things they shall act upon applications for membership.

5.  The board shall also:

a. declare dividends and determine rates of interest on deposits,

b. fill vacancies in the board and in the credit committee until successors elected at the next annual meeting have qualified,

c. authorize investment of credit union funds other than loans to members,

d. determine from time to time the maximum number of shares and deposits that will be accepted from a member in any calendar month not inconsistent with the bylaws, and

e. subject to limitations of this act, determine the interest rates on loans and the maximum amount that may be loaned with and without security to any member, and determine the rate of interest refund, if any, to be made to members.

A majority of the board may, however, agree to exclude loans made at rates of interest lower than the basic rate of the credit union and may also exclude loans where payments are in arrears from participation in such interest rebates.  All other loans shall participate at the same rate of rebate.

6.  The State Credit Union Board may, by approval of implementing amendments to the bylaws of a credit union, authorize the delegation of specific powers by the board of directors of the credit union to an executive committee of the board of designated officers of the credit union.  However, the delegation of any power by the board of directors, as authorized, shall not relieve the board of any existing duty or obligation for the proper exercise of the delegated power.

B.  1.  At their first meeting, after the annual meeting of the members, the directors shall elect from their number an executive officer, who may be designated as chairman of the board or president, a vice-chairman of the board or a vice-president, a secretary, and a treasurer, who shall be the executive officers of the corporation.  The secretary and the treasurer may be the same person.  The duties of the officers shall be determined by the bylaws.

2.  The board of directors may employ an officer in charge of operations, whose title shall be either president and/or general manager or, in lieu thereof, the board of directors may designate the treasurer or an assistant treasurer, to act as general manager and be in active charge of the affairs of the credit union.  Each active officer and employee of a credit union shall, before entering upon their duties, make and give a bond to the credit union, executed by a surety company, in an amount fixed by the State Credit Union Board, for the protection of the credit union against the fraud or dishonesty of each active officer or employee of the credit union.  When the bond has been executed it shall be filed with the Bank Commissioner.

3.  The board of directors may appoint a membership officer and delegate to the officer the power to approve or disapprove all membership applications.  The membership officer may not be the treasurer or assistant treasurer.  Once appointed, the membership officer shall submit to the board of directors a list of approved or pending applications for membership at each regular meeting of the board of directors.

C.  1.  A credit committee of not less than three members shall be either elected by the members or appointed by the board of directors, from the membership of the credit union, at the annual meeting of the members, or at the first meeting of the board of directors after the annual meeting of the members, as the bylaws may provide.  Members of the credit committee shall hold office for such terms as specified in the bylaws.  In lieu of a credit committee, a credit manager may be appointed by the board of directors, if the bylaws so provide.  The credit manager shall be an officer of the credit union.

2.  A credit committee, or if the bylaws so provide, a credit manager, shall have the general supervision of all loans to members.  It shall be the duty of the credit committee, or if applicable, the credit manager, to provide for the review of all applications for loans, to ascertain whether or not such loan would benefit the applicant, and to determine whether or not the security offered, in  the judgment of the credit committee or the credit manager, is sufficient and the terms proper.  If the loans of the credit union are supervised by a credit committee, the credit committee shall meet as often as may be required after due notice has been given to each member thereof, but not less than once a month, and shall keep a record of all meetings.

3.  The credit committee, or the credit manager, shall make a report to the members at the annual meeting.

4.  To facilitate the work of the credit committee or the credit manager, the credit committee or the credit manager, whichever is applicable, may appoint one or more loan officers and assistants, as may be necessary.  Loan officers shall act under the direction of the credit committee or the credit manager and may approve or disapprove loans, but only within written rules and regulations established by the credit committee or the credit manager.  A record of loans approved by each loan officer shall be made available upon request to the credit committee or the credit manager.

D.  1.  The supervisory committee shall be appointed by the board of directors unless otherwise provided in the bylaws.  One director may be appointed or elected to the supervisory committee, but not the treasurer.

2.  The supervisory committee shall make a semiannual examination of the affairs of the credit union, including an audit of its books; and shall make an annual audit and a report to be submitted at the annual meeting of the corporation.  However, if the supervisory committee, with the approval of the board of directors, employs an auditor approved by the State Credit Union Board, a licensed public accountant or a certified public accountant to perform an annual audit of the affairs and books of the credit union, such annual audit by the outside auditor shall constitute full compliance with this subsection.

3.  The supervisory committee shall make a report of any audit it causes to be conducted of the credit union at the annual meeting of the credit union.

4.  By a unanimous vote, the supervisory committee may suspend any officer of the corporation, including the credit manager, or any member of the credit committee or of the board of directors until the next members' meeting, which meeting, however, shall be held within fourteen (14) days of the suspension and at which meeting the suspension shall be acted upon by the members; and, by a majority vote, may call a special meeting of the shareholders to consider any violation of this law, the charter, or of the bylaws, or any practice of the corporation deemed by the committee to be unsafe or unauthorized.  The board of directors shall fill vacancies on the supervisory committee.

5.  The supervisory committee shall in such manner as it deems advisable cause the accounts of the members to be verified with the records of the treasurer from time to time and not less frequently than once every two (2) years.

6.  The supervisory committee shall meet as often as necessary to conduct the business of the supervisory committee and at such other times as the Commissioner may prescribe.  Minutes of all such meetings shall be kept.

7.  No member of the supervisory committee may be excluded from attending the meetings of the board of directors of the credit union.

Added by Laws 1941, p. 14, § 10.  Amended by Laws 1965, c. 496, § 6; Laws 1968, c. 187, § 2; Laws 1970, c. 41, § 1, emerg. eff. March 3, 1970; Laws 1974, c. 66, § 3; Laws 1974, c. 267, § 5; Laws 1978, c. 46, § 1, emerg. eff. March 15, 1978; Laws 1981, c. 156, § 1, emerg. eff. May 8, 1981; Laws 1988, c. 66, § 2, emerg. eff. March 25, 1988; Laws 1992, c. 90, § 9, eff. July 1, 1992; Laws 1997, c. 103, § 1, eff. Nov. 1, 1997; Laws 1999, c. 28, § 1, emerg. eff. April 5, 1999; Laws 2001, c. 59, § 3, eff. Nov. 1, 2001.

§6-2011.  Repealed by Laws 2000, c. 77, § 6, emerg. eff. April 14, 2000.

§62012.  Expulsions and withdrawals.

(A)  A member may be expelled by a twothirds (2/3) vote of the members present at the annual or a special meeting called to consider the matter, but only after an opportunity has been given to the member to be heard at said meeting.  Any member may withdraw from the credit union at any time but notice of withdrawal may be required.

(B)  The board of directors may expel a member pursuant to a written policy adopted by it.  All members shall be given written notice of the terms of any such policy.  Any person expelled by the board shall have the right to request a hearing before it to reconsider the expulsion.

(C)  All amounts paid on shares and deposits on an expelled or withdrawing member shall, as funds become available and after deducting all amounts due from the member to the credit union, be paid to him.  Withdrawing or expelled members shall have no further rights in the credit union but are not, by such expulsion or withdrawal, released from any remaining liability to the credit union.

Added by Laws 1941, p. 15, § 12.  Amended by Laws 1965, c. 496, § 8; Laws 1992, c. 90, § 10, eff. July 1, 1992.

§62013.  Dividends.

As the bylaws may provide and, pursuant to such regulations as may be issued by the Oklahoma State Credit Union Board, the board of directors of a credit union may declare a dividend to be paid at different rates on different types of accounts from any available balances in undivided earnings.  If undivided earnings are depleted, dividends can only be paid upon prior written approval of the Commissioner.

Added by Laws 1941, p. 15, § 13.  Amended by Laws 1968, c. 187, § 3; Laws 1970, c. 321, § 10; Laws 1974, c. 267, § 6; Laws 1988, c. 66, § 3, emerg. eff. March 25, 1988; Laws 1999, c. 28, § 2, emerg. eff. April 5, 1999; Laws 2001, c. 59, § 4, eff. Nov. 1, 2001.

NOTE:  Laws 1974, c. 66, § 4 repealed by Laws 1974, c. 267, § 12.

§62014.  Shares and deposits in name of minors  Shares not subject to stock transfer tax.

When any shares shall be purchased by or deposits made in the name of any minor, the same shall be held for the exclusive right and benefit of such minor, and free from the control or lien of all other persons, except creditors, and shall be paid, together with dividends or interest thereof, if any, to the person in whose name the shares or deposits were issued, and the receipt or acquittance of such shares and deposits shall be a valid and sufficient release and discharge to such credit union for such share or deposit liability or any part thereof.  No such minor, owning shares in a credit union, under sixteen (16) years of age shall be entitled to vote in the meeting of the members either personally or through his parent or guardian, nor may he become a director until he shall have reached his eighteenth birthday.  The shares of credit unions shall not be subject to any stock transfer tax, either when issued or when transferred from one member to another.

Added by Laws 1941, p. 15, § 14.  Amended by Laws 1965, c. 496, § 9; Laws 1992, c. 90, § 11, eff. July 1, 1992.

§62015.  Partial invalidity  Right of alteration, amendment or repeal.

(A)  If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act, and the application of such provisions to other persons or circumstances, shall not be affected thereby.

(B)  The right to alter, amend, or repeal this act or any part thereof, or any charter issued pursuant to the provisions of this act, is expressly reserved.

Added by Laws 1941, p. 16, § 15.

§6-2016.  Credit unions composed of public employees, retirees and family members - Space in public buildings.

Credit unions composed exclusively of state, county, city and school district employees and retirees and members of their families may be allotted space in public buildings as space is available, without charge for rent or services.

Added by Laws 1941, p. 16, § 16, emerg. eff. June 4, 1941.  Amended by Laws 2005, c. 209, § 3, eff. Nov. 1, 2005.

§62017.  Fiscal agency for state.

Each credit union organized under this act when requested by the Treasurer of the State of Oklahoma, shall act as fiscal agent of the State of Oklahoma, and shall perform such services as the Treasurer may require in connection with the collection of taxes and other obligations of the State of Oklahoma and the lending, borrowing, and repayment of money by the State of Oklahoma.

Added by Laws 1941, p. 16, § 17.

§62018.  Voluntary dissolution.

A credit union may elect to dissolve voluntarily and liquidate its affairs.  The process of voluntary dissolution shall be as follows:

(A)  The board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of dissolution be submitted to the members.  For a credit union to enter voluntary dissolution, approval by a majority of the members in writing or by a simple majority vote of the members at a regular or special meeting of the members is required.  Where authorization for dissolution is to be obtained at a meeting of the members, notice in writing shall be given to each member, by firstclass mail, at least ten (10) days prior to such meeting.

(B)  Within ten (10) days after the board of directors decides to submit the question of dissolution to the members, the president shall notify the Bank Commissioner and any government agency or other organization insuring member accounts thereof in writing, setting forth the reasons for the proposed dissolution.  Within ten (10) days after the members act on the question of dissolution, the president shall file with the Bank Commissioner a statement of their consent to dissolution, attested by a majority of the officers and including the names and addresses of the officers and directors, and shall notify any government agency or other organization insuring member accounts in writing as to the action of the members on the proposal.  As soon as the board of directors decides to submit the question of dissolution to the members, payments on shares or deposits, withdrawal of shares or deposits, making any transfer of shares or deposits to loans and interest, making investments of any kind and granting loans may be suspended, only with the approval of the Bank Commissioner, pending action by members on the proposal to dissolve.  On approval by the members of such proposal, all such business transactions shall be permanently discontinued.  Necessary expenses of operation shall, however, continue to be paid on authorization of the board of directors or liquidating agent during the period of dissolution.

(C)  The Bank Commissioner shall determine whether or not the credit union is solvent.  If the credit union is solvent, the Bank Commissioner shall issue in duplicate a certificate to the effect that this section has been complied with.

(D)  The certificate shall be filed with the Secretary of State, and a certified copy thereof filed in the office of the county clerk of the county in which the credit union is located, whereupon said credit union shall cease to carry on business, except for the purpose of liquidation and distribution of its assets.

(E)  The credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all other acts required in order to wind up its business, and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted.  The board of directors or, in the case of involuntary dissolution, the liquidating agent shall use the assets of the credit union to pay; first, expenses incidental to liquidation including any surety bond that may be required; and second, any liability due nonmembers.  Assets then remaining, if any, shall be distributed to the members proportionately to the combined shares and deposits held by each member as of the date dissolution was voted, unless otherwise provided in the bylaws.

Added by Laws 1941, p. 16, § 18.  Amended by Laws 1965, c. 496, § 10; Laws 1981, c. 156, § 2, emerg. eff. May 8, 1981; Laws 1992, c. 90, § 12, eff. July 1, 1992.

§6-2018.1.  Suspension of operation of credit union - Revocation of certificate - Liquidation - Disposition of assets.

(A)  If it appears that any credit union organized under the laws of this state is bankrupt or insolvent, or that it has willfully violated the laws of this state relating to credit unions, or is operating in an unsafe or unsound manner, the Bank Commissioner, upon approval of the State Credit Union Board, may issue an order temporarily suspending all or part of a credit union's operations for not more than sixty (60) days.  The board of directors shall be given notice by registered mail of such suspension, which notice shall include a list of the reasons for such suspension, and shall include a list of the specific violations of law, if any, and the operations suspended.  The Bank Commissioner shall also notify the insuring organization of any suspension.

(B)  Upon receipt of such suspension notice, the credit union shall cease those operations identified by the Bank Commissioner in the notice.  The board of directors shall then file with the Bank Commissioner a reply to the suspension notice, and may request a hearing to present a plan of corrective actions proposed if the board desires to continue operations.  The board may request that the credit union be declared insolvent and a liquidating agent be appointed.

(C)  Upon receipt from the suspended credit union of evidence that the conditions causing the order of suspension have been corrected, the Bank Commissioner may revoke the suspension notice, permit the credit union to resume normal operations, and notify the insuring organization and the State Credit Union Board of such actions.

(D)  If the Bank Commissioner, after issuing notice of suspension and providing an opportunity for a hearing, rejects the credit union's plan to continue operations, the Bank Commissioner may issue a notice of involuntary liquidation and appoint a liquidating agent.  The credit union may request the appropriate court to stay execution of such action.  Involuntary liquidation may not be ordered prior to the conclusion of suspension procedures outlined in this section.

(E)  If, within the suspension period, the credit union fails to answer the suspension notice or request a hearing, the Bank Commissioner may then revoke the credit union's certificate, appoint a liquidating agent and liquidate the credit union.

(F)  In the event of liquidation, the assets of the credit union or the proceeds from any disposition of the assets shall be applied and distributed in the following sequence:

(1)  Secured creditors up to the value of their collateral;

(2)  Costs and expenses of liquidation;

(3)  Wages due the employees of the credit union;

(4)  Costs and expenses incurred by creditors in successfully opposing the release of the credit union from certain debts as allowed by the Bank Commissioner;

(5)  Taxes owed to the United States or any other governmental unit;

(6)  Debts owed to the United States;

(7)  General creditors, secured creditors to the extent their claims exceed the value of their collateral and owners of deposit accounts to the extent such accounts are uninsured;

(8)  Members, to the extent of uninsured share accounts and the organization that insured the accounts of the credit union; and

(9)  Members, to the extent of membership shares.

Added by Laws 1992, c. 90, § 13, eff. July 1, 1992.

§6-2018.2.  Appointment of conservator and agents - Judicial relief - Term of conservatorship - Expenses - Commissioner's authority.

(A)  The Bank Commissioner may, with the approval of the State Credit Union Board and without advance notice, self-appoint or appoint an insuring organization or any other person as conservator to immediately take possession and control of the business and assets of any credit union organized under the laws of this state in any case in which the Bank Commissioner determines that such action is necessary to conserve the assets of the credit union or to protect the interests of the members of such credit union.  Any credit union may, by a resolution of its board of directors, consent to such an action by the Bank Commissioner.

(B)  Not later than fifteen (15) days after the date on which the Bank Commissioner or a designee takes possession and control of the business and assets of a credit union pursuant to subsection (A) of this section, such credit union may apply to the appropriate court for the judicial district in which the principal office of the credit union is located for an order requiring the Bank Commissioner to show cause why the Bank Commissioner or the designee should not be enjoined from continuing such possession and control.

(C)  Except as provided in subsection (B) of this section, the Bank Commissioner or a designee may maintain possession and control of the business and assets of such credit union and may operate such credit union until such time:

(1)  As the Bank Commissioner shall permit such credit union to continue business subject to such terms and conditions as the Bank Commissioner imposes; or

(2)  As such credit union is liquidated in accordance with Section 13 of this act.

(D)  The Bank Commissioner may appoint such agents as considered necessary in order to assist in carrying out the duties of the conservator under this section.

(E)  All expenses incurred by the Bank Commissioner in exercising the authority of that office under this section with respect to any credit union shall be paid out of the assets of such credit union, except that the Bank Commissioner may waive the charging of all or a part of such expenses.

(F)  The authority granted by this section is in addition to all other authority granted to the Bank Commissioner under the laws of this state.

Added by Laws 1992, c. 90, § 14, eff. July 1, 1992.

§6-2019.  Repealed by Laws 1992, c. 90, § 19, eff. July 1, 1992.

§6-2019.1.  Maintenance of books, records, accounting systems and procedures - Destruction of records - Records as evidence.

(A)  A credit union shall maintain all books, records, accounting systems, and procedures in accordance with such regulations as the State Credit Union Board from time to time prescribes.  In prescribing such regulations, the State Credit Union Board shall consider the relative size of a credit union and its reasonable capability of compliance.

(B)  A credit union is not liable for destroying records after the expiration of the record retention time prescribed by regulation, except for any records involved in an official investigation or examination about which the credit union has received notice.

(C)  Reproduction of any credit union records shall be admissible as evidence of transactions with the credit union as provided by the laws of the State of Oklahoma.

Added by Laws 1992, c. 90, § 15, eff. July 1, 1992.

§62020.  Special Reserve for Dormant Accounts.

Any money deposited to a member's account which has not matured to at least an amount equal to the par value of shares as established by the credit union's certificate of incorporation within a threeyear period may be transferred to a Special Reserve for Dormant Accounts if the owner of such an account, after reasonable effort, cannot be located, and thereafter, no dividends or interest will accrue to these accounts.  Any money so transferred shall be subject to a service charge to be set by the State Credit Union Board.  If, however, the member at a later date requests a withdrawal of these funds, the money less any applicable service charge will be transferred out of the Special Reserve for Dormant Accounts, and the request for withdrawal be honored.

Added by Laws 1968, c. 187, § 5, emerg. eff. April 15, 1968.  Amended by Laws 1988, c. 66, § 4, emerg. eff. March 25, 1988; Laws 1992, c. 90, § 16, eff. July 1, 1992.

§62021.  Conversion of credit unions.

A credit union chartered under the laws of the State of Oklahoma may be converted to a state credit union under the laws of any other state, or to a federal credit union either within or without the State of Oklahoma.  A credit union chartered under the laws of the United States or any other state may convert to a credit union under the laws of the State of Oklahoma.  To effect such a conversion a credit union must comply with all requirements of the authority under which it was originally chartered and the requirements of the State Credit Union Board and file proof of such compliance with the State Credit Union Board.

Added by Laws 1968, c. 187, § 6, emerg. eff. April 15, 1968.  Amended by Laws 1974, c. 267, § 7.

§62022.  Merger of credit unions.

Any credit union may, with the approval of the State Credit Union Board, merge with another credit union under the existing charter of the other credit union, pursuant to any plan agreed upon by the majority of the board of directors of each credit union joining in the merger, and approved by the affirmative vote of a majority of the members of the merging credit union present at a meeting of the members duly called for such purpose.  After agreement by the directors and approval by the members of the merging credit union, the president and secretary of each credit union shall execute a certificate of merger, which shall set forth all of the following:

(a)  The time and place of the meeting of the board of directors at which the plan was agreed upon;

(b)  The vote in favor of adoption of the plan; and

(c)  A copy of the resolution or other action by which the plan was agreed upon.

The certificate executed by the officers of the merging credit union shall also set forth:

(d)  The time and place of the meeting of the members at which the plan agreed upon was approved;

(e)  The vote by which the plan was approved by the members; and

(f)  The effective date of the merger.

Such certificates and a copy of the plan of merger agreed upon shall be forwarded to the Bank Commissioner who shall, upon approval of the State Credit Union Board, certify and return them to the merging credit union and the surviving credit union within sixty (60) days.  The merging credit union shall cause a copy of the certificate of merger, duly certified to by the Bank Commissioner, to be filed in the office of the Secretary of State forthwith.  Unless otherwise provided in the certificate of merger, the merger shall be deemed effected upon such filing of the certificate and the merging credit union shall cease to exist.

Upon any such merger so effected, all property, property rights, field of membership and interest of the merged credit union shall vest in the surviving credit union without deed, endorsement or other instrument of transfer, and all debts, obligations and liabilities of the merged credit union shall be deemed to have been assumed by the surviving credit union under whose charter the merger was effected.

This section shall be construed, whenever possible, to permit a credit union chartered under any other act to merge with one chartered under this act, or to permit one chartered under this act to merge with one chartered under any other act.

Added by Laws 1968, c. 187, § 7, emerg. eff. April 15, 1968.  Amended by Laws 1974, c. 267, § 8; Laws 1981, c. 156, § 3, emerg. eff. May 8, 1981; Laws 1992, c. 90, § 17, eff. July 1, 1992.

§62023.  Exercising power of federally chartered credit union  Exceptions.

A credit union chartered under the laws of the State of Oklahoma, the member accounts of which are insured under Title II of the Federal Credit Union Act, may exercise any of the powers of a federally chartered credit union doing business in this state, until otherwise provided by the Legislature; and provided that the State Credit Union Board may by rule prohibit the exercise of any such power if the Board finds that the exercise thereof will not serve the public convenience and advantage and will not equalize and maintain the quality of competition between state and federal credit unions.

Added by Laws 1977, c. 99, § 1, emerg. eff. May 30, 1977.

§62024.  Joint tenancy shares and deposits.

When shares are owned or a deposit is made in the joint names of a member and one or more persons, payable to any of them or the survivor, such shares or deposit, or any part thereof, or any dividends or interest thereon, may be paid to any of the persons, whether one of those persons shall be a minor or not, and whether the other or others be living or not; and the receipt or acquittance of the person so paid shall be a valid and sufficient release and discharge to the credit union for any payment so made.  The pledge or hypothecation to the credit union of all or part of shares or deposits so held in joint tenancy, signed by any joint tenant, shall be a valid pledge of all or that part of the shares or deposit pledged or hypothecated, and shall not operate to sever the joint and survivorship status of the shares or deposit.

Added by Laws 1981, c. 156, § 4, emerg. eff. May 8, 1981.

§6-2025.  Shares or deposits "Payable on Death", "Payable on the death of" or "P.O.D."

When shares are owned or a deposit made by a member using the terms "Payable on Death" or "Payable on the Death of" or "P.O.D.", such shares and deposit shall be payable on the member or owner's death to the named beneficiary if living and if not living, to the named beneficiary's estate, notwithstanding any provision to the contrary contained in Sections 41 through 57 of Title 84 of the Oklahoma Statutes.  The receipt or acquittance of the named beneficiary so paid or the legal representative of the named beneficiary's estate, if deceased, shall be valid and sufficient release and discharge to the credit union for any payment so made.  No change in the designation of a named beneficiary shall be valid unless executed by the member or owner of the shares or deposit in the form and manner prescribed by the credit union; however, this section shall be subject to the provisions of Section 178 of Title 15 of the Oklahoma Statutes.  Until the member or owner's death, the member or owner shall possess and may exercise all rights respecting the shares or deposits, including the power to vote, pledge, withdraw, in whole or in part, make additions to, and to in any way deal with the shares or deposit; the receipt or acquittance of the member or owner shall be a valid and sufficient release and discharge of the credit union as to any payment to the member or owner.

Added by Laws 1981, c. 156, § 5, emerg. eff. May 8, 1981.  Amended by Laws 1994, c. 313, § 2, eff. Sept. 1, 1994.

§62026.  Trust shares.

Shares or deposits may be held in the name of a member in trust for a beneficiary, or in the name of a nonmember in trust for a beneficiary who is a member.  Payment of all or part of such trust funds to the person in whose name the shares or deposits are held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of such payment.  Until the death of the person in whose name the shares or deposits are held, that person shall possess and may exercise all rights respecting such shares or deposits, including the power to vote, pledge, withdraw, in whole or in part, make additions to, and to in any way deal with said shares or deposits, unless the credit union shall have been given written notice of the terms of any trust agreement to the contrary.  Absent such written notice, the receipt and acquittance of the person in whose name the shares or deposits are held shall be a valid and sufficient release and discharge of the credit union as to any payment to that person.  In the event of the death of the person in whose name a trust account is held, where the credit union has been given no other written notice of the terms of any trust, the shares or deposits so held, or any part thereof, together with dividends, or interest thereon, shall be payable to the beneficiary and the receipt or acquittance of the beneficiary shall be valid and sufficient release and discharge to the credit union for any payment so made.

Added by Laws 1981, c. 156, § 6, emerg. eff. May 8, 1981.

§6-2027.  Certain records designated as public records - Confidential records - Disclosure of confidential information.

(A)  The following records of the State Credit Union Board, the Bank Commissioner, Administrator and State Banking Department are designated as public records:

(1)  All applications for credit union charters and supporting information with the exception of personal financial records of individual applicants;

(2)  All records introduced at public hearings on credit union charter applications;

(3)  Information disclosing the failure of a credit union and the reasons therefor;

(4)  Reports of completed investigations which uncover a shortage of funds in a credit union, after the reporting of the shortage to proper authorities by the Bank Commissioner; and

(5)  All items filed in the office of the Secretary of State.

(B)  All other credit union records in the State Banking Department including but not limited to records of the State Credit Union Board, the Bank Commissioner, the Deputy Commissioner and the Administrator shall be confidential and not subject to public inspection; provided, however, that the State Credit Union Board, Bank Commissioner, Administrator, or Deputy Commissioner may divulge such confidential information with the written approval of the Bank Commissioner after receipt of a written request which shall:

(1)  Specify the record or records to which access is requested; and

(2)  Give the reasons for the request.  Such records may also be produced pursuant to a valid judicial subpoena or other legal process requiring production, if the Bank Commissioner determines that the records are relevant to the hearing or proceeding and that production is in the best interests of justice.  The records may be disclosed only after a determination that good cause exists for the disclosure.  Either prior to or at the time of any disclosure, the Bank Commissioner shall impose such terms and conditions as he deems necessary to protect the confidential nature of the record, the financial integrity of any institution to which the record relates, and the legitimate privacy interests of any individual named in such records.

Added by Laws 1992, c. 90, § 18, eff. July 1, 1992.

§62041.  Power to make and purchase obligations representing insured loans and credit advances.

Banks, savings banks, trust companies, life insurance companies, fire insurance companies, mutual casualty insurance companies, and other insurance companies and investment companies, building and loan associations, trustees, guardians, executors, administrators, and other fiduciaries, the State of Oklahoma, and cities, villages, school districts, and other political subdivisions, and all other corporations, associations and persons, subject to the laws of this State,

(a) May make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance by the Federal Housing Administrator, and may obtain such insurance, and

(b) May make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes a commitment to insure, and may obtain such insurance.

Added by Laws 1935, p. 201, § 1.  Amended by Laws 1937, p. 317, § 1.

§62042.  Investments by fiduciaries, political subdivisions, corporations, etc.  Investment of public funds.

(a) It shall be lawful for banks, savings banks, trust companies, life insurance companies, fire insurance companies, mutual casualty insurance companies, and other insurance companies and investment companies, building and loan associations, trustees, guardians, executors, administrators, and other fiduciaries, the State of Oklahoma and cities, villages, school districts, and other political subdivisions and all other corporations, associations and persons, subject to the laws of this state, to invest their funds and the moneys in their custody or possession, eligible for investment, in notes or bonds secured by mortgage or trust deed insured by the Federal Housing Administrator and debentures issued by the Federal Housing Administrator, and in obligations of national mortgage associations, and

(b) Wherever, by statute of this state, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or department; or an investment of capital or surplus, or a reserve or other fund, is required to be maintained, consisting of designated securities, notes and bonds insured and debentures issued by the Federal Housing Administrator and obligations of national mortgage associations, shall be eligible for such purposes.

Added by Laws 1935, p. 201, § 2.  Amended by Laws 1937, p. 318, § 2.

§62043.  Inconsistent laws inapplicable to loans or investments authorized.

No law of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting interest rates upon loans or investments, or prescribing or limiting the period for which loans or investments may be made, or in any other manner inconsistent with the provisions or policy of this act, shall be deemed to apply to loans or investments made pursuant to the foregoing paragraphs.

Added by Laws 1935, p. 201, § 3.

§6-2061.  Repealed by Laws 1983, c. 221, § 4, operative Oct. 1, 1983.

§6-2062.  Repealed by Laws 1983, c. 221, § 4, operative Oct. 1, 1983.

§6-2063.  Repealed by Laws 1983, c. 221, § 4, operative Oct. 1, 1983.

§6-2064.  Repealed by Laws 1983, c. 221, § 4, operative Oct. 1, 1983.

§62101.  Citation.

Sections 2101 through 2121 of this title and Sections 13 and 14 of this act shall be known and may be cited as the "Sale of Checks Act".

Added by Laws 1961, p. 426, § 1.  Amended by Laws 1988, c. 216, § 1, eff. Nov. 1, 1988.

§6-2102.  Definitions.

Unless the context otherwise requires:

1.  "Commissioner" means the State Bank Commissioner.

2.  "Check" means any check, draft, money order or other written instrument for the transmission or payment of money or credit, except that it does not mean money or currency of any nation, or instruments commonly known as travelers checks which require that the same be signed by the person to whom such instruments are issued at the time of issue and at the time such instruments are cashed or exchanged for value by such person.

3.  "Fiscal year" means the period from July 1 through the next succeeding June 30.

4.  "Issuing" means the act of drawing any instrument of exchange by a person who engages in the business of drawing such instruments as a service or for a fee or other consideration.

5.  "Licensee" means any person licensed under this act.

6.  "Money order" means a bill of exchange issued at the request and for the use or benefit of a person other than the issuer and representing an unconditional order or obligation in writing of the issuer to pay a sum certain in money on demand to order or to bearer.

7.  "Net worth" means excess of assets over liabilities as determined by accepted accounting practices.

8.  "Person" means any individual, partnership, joint stock association, trust, unincorporated association or corporation.

Added by Laws 1961, p. 426, § 2.

§62103.  Licenses  Requirement  Exceptions  Penalty.

(a) No person shall engage in the business of selling or issuing checks as a service or for a fee or other consideration without first securing a license to do so from the Commissioner, except that no license under this act shall be required of any agent, subagent or representative of a licensee, or employee of such agent, subagent or representative who acts on behalf of such licensee in the sale or exchange of which the licensee is the issuer.

(b) Any person who violates this section shall be fined not less than Five Hundred Dollars ($500.00) or imprisoned in county jail for not more than one (1) year, or both.  Each day such violation continues shall constitute a separate offense.

Added by Laws 1961, p. 426, § 3.  Amended by Laws 1988, c. 216, § 2, eff. Nov. 1, 1988.

§62104.  Exempt transactions.

(a)  Nothing in this act shall apply to the receipt of money by any incorporated telegraph company at any agency or office of such company for immediate transmission by telegraph, or to the receipt of money for the purpose of transmitting or transferring it to foreign countries.

(b)  Nothing in this act shall apply to the sale or issuance of checks by governmental departments.  No federally insured financial institutions authorized to do business in this state, including banks, savings and loan associations, and credit unions, whether such federally insured financial institutions are organized under the laws of this state or of the United States, shall be subject to this act where such institution is selling or issuing checks drawn only on itself or on another federally insured financial institution.

Added by Laws 1961, p. 427, § 4.  Amended by Laws 1988, c. 216, § 3, eff. Nov. 1, 1988; Laws 1990, c. 104, § 1, eff. Sept. 1, 1990.

§62105.  Application for license.

(a) Application for a license shall be made to the Commissioner on forms prepared by him and shall be under oath.

(b) The application for a license shall:

1.  State the name of the applicant and the street address of his principal office, as well as the mailing address if such mailing address is different from the street address.

2.  Contain evidence of the good moral character of the applicant, if the applicant is an individual, or of the partners, if the applicant is a partnership; if the applicant is a jointstock association, trust, unincorporated association or corporation, the secretary or any assistant secretary thereof shall certify the name and address of each of the officers, directors, trustees or other managing officials, together with a designation of the office or offices held by each and evidence of the good moral character of each, and shall submit such certificate to the Commissioner with the application.

3.  Be accompanied by evidence of the ability of the applicant to meet the requirements of this act.

4.  Be accompanied by the license fee required by Section 2107 of this title.

5.  Unless the applicant shall have demonstrated a net worth in excess of Five Million Dollars ($5,000,000.00), be accompanied by a summary of the sales of checks activities being conducted by the applicant in any and all other states, and shall include the number of locations at which its checks are sold as well as information regarding bonds posted in each state and the amount thereof.

(c)  All applications for a license shall be confidential and not subject to public inspection.

Added by Laws 1961, p. 427, § 5.  Amended by Laws 1988, c. 216, § 4, eff. Nov. 1, 1988.

§62106.  Investigation of applicants.

(a) Upon the filing of an application, the Commissioner shall investigate the applicant and if he finds that the applicant is of good moral character and financially responsible and can meet the requirements of this act, he shall give notice in writing of his approval of said application to the applicant, who shall within thirty (30) days post the bond, or securities in lieu thereof, required by this act, whereupon the Commissioner shall forthwith issue to the applicant a license to engage in the business of selling or issuing checks subject to the provisions of this act.

(b) No license shall be issued to an applicant:

1.  If a natural person, unless he is over twentyone (21) years of age;

2.  If a partnership, unless each of the partners is over twentyone (21) years of age;

3.  If a joint stock association, trust, unincorporated association or corporation, unless each of the officers, directors, trustees or other managing officials is over twentyone (21) years of age.

(c) No application shall be denied unless the application has had notice of a hearing on said application and an opportunity to be heard thereon.  If the application is denied, the Commissioner shall, within thirty (30) days thereafter, prepare and file in his office a written order of denial which shall contain his findings and reasons supporting the denial, and shall within ten (10) days after the filing of such order, notify the applicant and send him a copy of such order.

Added by Laws 1961, p. 427, § 6.

§62107.  Annual license fees  Renewals - Display of license certificate - Exception.

A.  Before any license is issued or renewed, the applicant or licensee shall pay an annual license fee in the amount of Two Hundred Dollars ($200.00), plus Ten Dollars ($10.00) for each location within this state at which checks of the licensee are issued or sold.  With respect to license renewals, every licensee, on or before each June 1, shall pay the annual license fee for the succeeding fiscal year commencing July 1.

B.  The State Banking Commissioner shall issue a license certificate to a licensee satisfying the requirement therefor.  The license certificate shall be displayed prominently and be available for inspection upon demand at each location of the licensee at which checks of the licensee are to be issued or sold.  It shall be the responsibility of the licensee to provide a copy of the original license certificate to the agent at each location for display.  Any location failing to display a license certificate may be prohibited by the Commissioner from selling checks if the agent at such location fails or refuses to comply with such display requirement after receipt of written notice from the Commissioner.  The Commissioner shall provide the licensee with a copy of the written notice and shall also notify the licensee in writing of any additional action proposed or taken by the Commissioner.

C.  A license issued hereunder shall remain in effect until surrendered by the licensee or revoked, and may be renewed from year to year upon payment of the fee required in subsection A of this section, provided the licensee continues to comply with all provisions of Section 2101 et seq. of this title and of all regulations hereunder.

D.  The requirements of this section shall not apply to those locations where checks of the licensee are issued or sold which are governmental departments or financial institutions fully exempt from the provisions of the Sale of Checks Act pursuant to Section 2104 of this title.

E.  Fees collected pursuant to this section shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.

Added by Laws 1961, p. 427, § 7.  Amended by Laws 1982, c. 223, § 14; Laws 1988, c. 216, § 5, eff. Nov. 1, 1988; Laws 1990, c. 104, § 2, eff. Sept. 1, 1990; Laws 1993, c. 183, § 27, eff. July 1, 1993; Laws 1998, c. 74, § 1, eff. Nov. 1, 1998; Laws 1999, c. 27, § 10, eff. July 1, 1999; Laws 2000, c. 205, § 26, emerg. eff. May 17, 2000.

§62108.  Surety bond or irrevocable letter of credit.

Each approved applicant shall furnish a corporate surety bond in the principal sum of One Hundred Thousand Dollars ($100,000.00) for one (1) to fifteen (15) locations within this state at which checks of the licensee are issued or sold, Two Hundred Fifty Thousand Dollars ($250,000.00) for sixteen (16) to five hundred (500) locations within this state at which checks of the licensee are issued or sold, One Million Dollars ($1,000,000.00) for five hundred one (501) to eight hundred (800) locations within this state at which checks of the licensee are issued or sold, or One Million Five Hundred Thousand Dollars ($1,500,000.00) for over eight hundred (800) locations, within this state at which checks of the licensee are issued or sold, but in no event shall the bond be required to be in excess of One Million Five Hundred Thousand Dollars ($1,500,000.00).  A licensee may furnish a bond in the maximum amount required by this section, or deposit securities equal to such amount as provided in subsection (b) of Section 2109 of this title, even though the locations in this state at which checks of the licensee are issued or sold do not total a number requiring a bond or a deposit of securities in such maximum amount.  Each application for a license or for the renewal of a license shall be accompanied by a list of the locations, including agencies, at which the applicant engages in the business of selling checks in this state.  The bond shall be conditioned that the obligor will faithfully conform to and abide by the provisions of this act and will honestly and faithfully apply all funds received and perform all obligations and undertakings for exchange issued and sold under this act and will pay to the state and to any person entitled thereto all money that becomes due and owing to the state or to such person under the provisions of this act because of any checks or exchange issued or sold in this state by such licensee.  The bond shall remain in force and effect until canceled by the surety, which cancellation may be had only upon thirty (30) days' written notice to the Commissioner.  Such cancellation shall not affect any liability incurred or accrued prior to the termination of such thirtyday period.

In lieu of the corporate surety bond required herein, the Commissioner may in his discretion permit an approved applicant to furnish an irrevocable letter of credit from a bank approved in writing by the Commissioner in the same amount as would be required for a corporate surety bond.  A new irrevocable letter of credit from a qualifying bank would be required within fifteen (15) days if the bank originally issuing the irrevocable letter of credit refuses to continue the letter of credit or is otherwise notified by the Commissioner that the original bank is no longer qualified to issue a letter of credit for the purposes described in this section.

Added by Laws 1961, p. 428, § 8.  Amended by Laws 1988, c. 216, § 6, eff. Nov. 1, 1988; Laws 1990, c. 104, § 3, eff. Sept. 1, 1990; Laws 2005, c. 48, § 20, eff. Nov. 1, 2005.

§62109.  Additional bond  Deposit of securities in lieu of bond.

(a) If the Commissioner shall find at any time that any bond required under this act is insecure or exhausted, an additional bond to be approved by the Commissioner shall be filed by the licensee within ten (10) days after written demand therefor by the Commissioner.

(b) In lieu of any bond required under this act, the licensee may deposit with the Commissioner securities with a ready market value equal to the amount of any such bond.  Such securities shall consist of (1) general obligations of or fully guaranteed by the United States or of any agency or instrumentality of or corporation wholly owned by the United States directly or indirectly; or (2) direct general obligations of the State of Oklahoma, or of any county, city, town, school district, or other political subdivision or municipal corporation of the State of Oklahoma.  Such securities shall be held by the Commissioner to secure the same obligation as would any bond, required by this act.  The securities so deposited may be exchanged from time to time for other securities receivable as aforesaid.  All said securities shall be subject to sale, and transfer and to the disposal of the proceeds by said Commissioner only on the order of a court of competent jurisdiction.  So long as the licensee so depositing shall continue solvent, such licensee shall be permitted to receive the interest or dividends on said deposit.  The Commissioner may provide for custody of such securities by any qualified trust company or bank located in the State of Oklahoma or by any Federal Reserve Bank.  The compensation, if any, of the custodian for acting as such under this section shall be paid by the depositing licensee.

Added by Laws 1961, p. 428, § 9.  Amended by Laws 2005, c. 48, § 21, eff. Nov. 1, 2005.

§6-2110.  Minimum net worth.

Each licensee under the Sale of Checks Act shall at all times maintain a minimum net worth of at least Two Hundred Seventy-five Thousand Dollars ($275,000.00) in order to issue or sell checks at one (1) to three hundred (300) locations, Five Hundred Thousand Dollars ($500,000.00) in order to issue or sell checks at three hundred one (301) to five hundred (500) locations, One Million Five Hundred Thousand Dollars ($1,500,000.00) in order to issue or sell checks at five hundred one (501) to eight hundred (800) locations, or Three Million Dollars ($3,000,000.00) in order to issue or sell checks at over eight hundred (800) locations.  Net worth must be demonstrated annually by filing with the Commissioner, at the time of application for a license and at each time of license renewal, the most current annual audited financial statement of the licensee certified by a licensed public accountant holding a permit to practice in this state or by a certified public accountant.  For purposes of this section, a financial statement shall be deemed to be current if it is no more than twelve (12) months old.  Financial statements may be submitted to the Commissioner at any time in order to maintain a current status.  The Commissioner may require, upon request, a more current statement than the last statement submitted by the licensee.

Added by Laws 1961, p. 428, § 10.  Amended by Laws 1988, c. 216, § 7, eff. Nov. 1, 1988; Laws 1998, c. 74, § 2, eff. Nov. 1, 1998; Laws 1999, c. 27, § 11, eff. Nov. 1, 1999.

§62111.  Semiannual reports.

Unless a licensee shall have on file in the office of the Commissioner a bond in the maximum amount required under Section 2108 of this title, or shall have deposited securities equal to such amount as provided in subsection (b) of Section 2109 of this title, such licensee shall on or before the first day of September and the first day of March each year file a report with the Commissioner for the preceding onehalf (1/2) calendar year.  Such report shall, if the Commissioner requests, list the name and address of each agent, subagent or representative authorized by the licensee, as of the close of business on the last day of the onehalf (1/2) calendar year preceding such report, to engage in the sale of checks of which the licensee is the issuer.  The Commissioner may require that such report include the dollar amount of checks sold by the licensee in this state during the preceding onehalf (1/2) calendar year or the average amount of outstanding liabilities of such licensee from business for which the licensee is licensed hereunder or both amounts.  The report shall be subscribed and sworn to by the licensee or an officer of the licensee.  No reports shall be required pursuant to this section unless specifically requested by the Commissioner.

Added by Laws 1961, p. 428, § 11.  Amended by Laws 1988, c. 216, § 8, eff. Nov. 1, 1988; Laws 1999, c. 27, § 12, eff. July 1, 1999.

§62112.  Books, accounts and records  Current financial statements.

Each licensee shall keep such books, accounts and records as will enable the Commissioner to determine the proper amount of the bond and license fee to be required of such licensee.  Each licensee who does not maintain in force a bond in the maximum amount required by Section 2108 of this title or keep on deposit securities equal to such amount as provided in subsection (b) of Section 2109 of this title shall submit to the Commissioner on a monthly basis a report which shall include a statement of the gross sales of money orders from the previous month.

Added by Laws 1961, p. 429, § 12.  Amended by Laws 1988, c. 216, § 9, eff. Nov. 1, 1988; Laws 1999, c. 27, § 13, eff. July 1, 1999.

§62113.  Examination of books and records  Audits.

A.  The State Banking Commissioner may examine the books and records of each licensee as often as the Commissioner deems advisable for the purpose of determining the amount of the bond to be filed and the amount of the license fee to be paid by such licensee and to determine whether the licensee is in compliance with all applicable requirements of law.  For that purpose, the Commissioner shall have free access to the offices and places of business and to such records of such licensee that relate to the business for which the licensee is licensed under Section 2101 et seq. of this title.

B.  There shall be paid to the Commissioner for an examination or audit review a fee of Seventy-five Dollars ($75.00) per hour for each representative of the Commissioner required to conduct the examination or audit review plus travel expenses as provided by subsection B of Section 201.1 of this title for each of the examining personnel.

C.  In lieu of any examination which the Commissioner shall be authorized to make hereunder, the Commissioner may accept the audit of a licensed public accountant holding a permit to practice in this state or a certified public accountant, provided that:

1.  The costs of such audit shall be borne by the licensee;

2.  The scope of such audit shall be at least equal to the scope of the examination required by the Commissioner;

3.  The Commissioner shall have received prior notice in writing that the licensee is having the audit prepared in lieu of examination by the Commissioner; and

4.  The Commissioner shall have given prior approval of the licensed public accountant holding a permit to practice in this state or the certified public accountant making the audit.

If the Commissioner accepts an audit in lieu of the examination of the Commissioner, the Commissioner may review such audit and may charge to the licensee fees for such review at the rate prescribed in subsection B of this section.

D.  The Commissioner may contract with qualified licensed auditors to conduct any examinations authorized under this section.

E.  All license, examination, audit review, and investigation fees herein provided for shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of this title.

Added by Laws 1961, p. 429, § 13.  Amended by Laws 1988, c. 216, § 10, eff. Nov. 1, 1988; Laws 1993, c. 183, § 28, eff. July 1, 1993; Laws 1995, c. 36, § 23, eff. July 1, 1995; Laws 1999, c. 27, § 14, eff. July 1, 1999; Laws 2000, c. 205, § 27, emerg. eff. May 17, 2000; Laws 2005, c. 48, § 22, eff. Nov. 1, 2005.

§62114.  Investigation upon noncompliance with act.

When the Commissioner shall have reasonable cause to believe that the provisions of this act are not being complied with by any licensee the Commissioner shall investigate the business, including the books and records of any such licensee, and may require the licensee to furnish such additional reports relating to his said business as the Commissioner may require to effectuate the provisions of this act.

Added by Laws 1961, p. 429, § 14.

§62115.  Conduct of business  Location  Agents  Conditions.

Each licensee may conduct his business at such locations within this state and through or by means of such employees, agents, subagents or representatives as he may from time to time designate and appoint, so long as the Commissioner has been notified timely of each location, appropriate licensing fees have been paid, and the bonding requirement has been met.

Added by Laws 1961, p. 429, § 15.  Amended by Laws 1988, c. 216, § 11, eff. Nov. 1, 1988.

§62116.  Revocation of license  Hearing  Grounds.

(a) The Commissioner may, upon ten (10) days' notice to the licensee, stating the contemplated action and in general the grounds therefor, hold a hearing at which the licensee shall have a reasonable opportunity to be heard, for the purpose of determining whether a license should be revoked, for failure of the licensee to comply with the provisions of this act and the regulations hereunder.  After such hearing the Commissioner may revoke any license issued hereunder if he finds that:

1.  The licensee has failed to pay the annual license fee or to maintain the bond or the deposit or securities required by this act; or

2.  The licensee has failed to comply with any order, decision or finding of the Commissioner made pursuant to this act; or

3.  The licensee has violated any provision of this act; or

4.  Any fact or condition exists which, if it had existed at the time of the original application for a license, would have warranted the Commissioner in refusing its issuance.

(b) A licensee may surrender any license by delivering to the Commissioner written notice that he surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability on any bond, or entitle such licensee to a return of any part of any license fee.

Added by Laws 1961, p. 429, § 16.

§62117.  Power of subpoena  Designation of hearing officer.

(a) For the purposes of this act, the Commissioner or the hearing officer as hereinafter provided has power to require by subpoena the attendance and testimony of witnesses, and the production of all documentary evidence relating to any matter under hearing pursuant to this act, and shall issue such subpoenas at the request of an interested party.  The hearing officer may sign subpoenas in the name of the Commissioner.

(b) The Commissioner may, in his discretion, direct that any hearing pursuant to this act shall be held before a competent and qualified agent of the Commissioner, whom the Commissioner shall designate as the hearing officer in such matter.  The Commissioner and the hearing officer are hereby empowered to, and shall, administer oaths and affirmations to all witnesses appearing before them.  The hearing officer, upon the conclusion of the hearing before him, shall certify the evidence to the Commissioner.

(c) Any district court of this state, within the jurisdiction of which such hearing is carried on, may, in case of contumacy, or refusal of a witness to obey a subpoena, issue an order requiring such witness to appear before the Commissioner, or the hearing officer, or to produce documentary evidence, or to give testimony touching the matter in question, and the willful refusal and failure of any such witness to obey such order of the court shall constitute contempt of court.

Added by Laws 1961, p. 430, § 17.

§62118.  Judicial review.

All final administrative decisions of the Commissioner hereunder shall be subject to judicial review by the district court of Oklahoma County on questions of law and appeal therefrom to the Supreme Court of Oklahoma.

Added by Laws 1961, p. 430, § 18.

§62119.  Giving of notice.

Except as otherwise provided in this act, whenever the Commissioner is required to give notice to any applicant or licensee, such requirement shall be complied with if, within the time fixed herein, such notice shall be enclosed in an envelope plainly addressed to such applicant or licensee, at the address set forth in the application or license, United States postage fully prepaid, and deposited registered or certified in the United States mail.

Added by Laws 1961, p. 430, § 19.

§62120.  Rules and regulations.

The Commissioner may make and enforce such reasonable rules and regulations as are necessary for the enforcement and execution of this act.

Added by Laws 1961, p. 430, § 20.

§62121.  Penalties.

Any person who violates any provision of this act or any provision of the rules and regulations of the Commissioner is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than the sum of One Hundred Dollars ($100.00) for each day of violation.

Added by Laws 1961, p. 430, § 21.  Amended by Laws 1988, c. 216, § 12, eff. Nov. 1, 1988.

§6-2122.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§62123.  Proceeds of sales of checks by agents  Exemption from attachment, levy of execution, or sequestration  Assignment to Commissioner.

(a) All funds collected or received from the sale of checks by an agent shall be impressed with a trust in favor of such licensee in an amount equal to the amount of the proceeds due the licensee and shall not be commingled with other funds of the agent.

(b) No proceeds received by any agent or agents of a licensee from the sale of any check issued by such licensee, while held by the agent, nor any property impressed with a trust pursuant to this section shall be subject to attachment, levy of execution, or sequestration by order of any court, except for the benefit of the licensee.  In the event that a licensee's license is revoked by the Commissioner, all sales proceeds then held in trust by agents of the licensee shall be deemed to have been assigned to the Commissioner.

Added by Laws 1988, c. 216, § 13, eff. Nov. 1, 1988.

§62124.  Acts required of licensees  Deadline  Exception.

(a)  A person licensed under, and in compliance with all applicable requirements of, the Sale of Checks Act in effect immediately prior to the effective date of this act shall have until December 1, 1988, to:

1.  Furnish the Commissioner with a corporate surety bond complying with the requirements of Section 2108 of Title 6 of the Oklahoma Statutes or, in lieu thereof, to deposit securities equal to the amount of such bond complying with the requirements of subsection (b) of Section 2109 of Title 6 of the Oklahoma Statutes; and

2.  File with the Commissioner the most current annual financial statement of such licensee, which financial statement shall be in compliance with the requirements of Section 2110 of Title 6 of the Oklahoma Statutes.

(b)  A person licensed under, and in compliance with all applicable requirements of, the Sale of Checks Act in effect immediately prior to the effective date of this act shall not be required to comply with the provisions of subsection (b) of Section 2107 of Title 6 of the Oklahoma Statutes until the Commissioner has issued license certificates for each location to said licensee for the fiscal year commencing July 1, 1989; provided, the licensee must timely satisfy all requirements for the issuance of a renewal license and such license certificates.

Added by Laws 1988, c. 216, § 14, eff. Nov. 1, 1988.

§62201.  Short title.

Sections 2201 through 2206 of this title and Sections 5 and 6 of this act shall be known and may be cited as the "Financial Privacy Act".  Its purpose is to maintain the privacy and confidentiality of the records of customers of financial institutions.

Added by Laws 1979, c. 191, § 1.  Amended by Laws 1996, c. 346, § 1, eff. Nov. 1, 1996.

§62202.  Definitions.

(a)  "Financial institution" means any office or branch of a bank, savings bank, savings association, building and loan association, savings and loan association and credit union located in the State of Oklahoma.

(b)  "Financial record" means any original of, or any copy of, any record held by a financial institution, or any information derived therefrom, pertaining to a customer's relationship with the financial institution.

(c)  "Government authority" means any agency, board, commission or department of the State of Oklahoma, or any officer, employee, representative, or agent thereof.

(d)  "Customer" means any person, corporation, partnership or other legal entity, or authorized representative thereof, who utilized or is utilizing a service of a financial institution, or for whom a financial institution is acting or has acted as a fiduciary, in relation to an account maintained in the customer's name.

(e)  "Supervisory agency" means, with respect to any particular financial institution, any state agency, board, commission or department which has statutory authority to examine the financial condition or business operations of that institution.

Added by Laws 1979, c. 191, § 2.  Amended by Laws 1991, c. 128, § 11, emerg. eff. April 29, 1991.

§62203.  Financial institutions prohibited from disclosing financial records unless.

A financial institution is prohibited from giving, releasing or disclosing any financial record to any government authority unless:

(a)  it has written consent from the customer for the specific record requested; or

(b)  it has been served with a subpoena issued pursuant to Section 4 for the specific record requested.

Added by Laws 1979, c. 191, § 3.

§62204.  Subpoena of financial records.

A.  A court of competent jurisdiction, state agency or legislative committee may issue a subpoena for a customer's financial record only if such subpoena is authorized by law.  Said subpoena shall specify what financial record is sought.  A subpoena issued by a state agency or legislative committee shall be enforced pursuant to Section 315 of Title 75 of the Oklahoma Statutes.

B.  A copy of the subpoena shall be served on the customer or mailed to his lastknown address on or before the date the subpoena is served on the financial institution.

C.  The customer shall have fourteen (14) days after the subpoena was served or mailed in which to file a motion to quash the subpoena on the following grounds:

1.  That the financial record sought is incompetent, irrelevant or immaterial for the purpose or purposes for which it is sought;

2.  That the release of the financial record would cause an unreasonable burden or hardship under the circumstances;

3.  That the government authority seeking said financial record is attempting to harass the customer; or

4.  That there is no merit in the purpose or purposes for which said financial record is sought.

If the subpoena was issued by the district court, the motion to quash the subpoena shall be filed in the district court that issued the subpoena.  If the subpoena was issued by a state agency or a legislative committee, the motion to quash the subpoena shall be filed with the state agency or legislative committee that issued the subpoena.

D.  A copy of the motion to quash filed by the customer shall be served by personal service or by mail on:

1.  A chairman, presiding officer, or any member of the governing body of the government authority seeking the records; and

2.  Any officer of the financial institution which has been served the subpoena,

at least ten (10) days before any hearing on the motion to quash.

E.  Failure of the customer to file a motion to quash in the time provided for in subsection C shall constitute a waiver of his right to object to the release or disclosure of the financial record sought by the government authority.

F.  During the period for filing the motion to quash and continuing until a ruling is made on such motion, if one is filed the financial institution shall make available to its customer a copy of the records sought and shall preserve the original records without alteration.

G.  The notice and challenge procedures provided for in this section shall not apply when the financial records of the customer:

1.  Are sought pursuant to a subpoena in connection with litigation to which the customer is a party, including, but not limited to, litigation between a government authority and the customer; or

2.  Are sought pursuant to an administrative subpoena in an adjudicatory proceeding in which the customer is a party.

Added by Laws 1979, c. 191, § 4.  Amended by Laws 1996, c. 346, § 2, eff. Nov. 1, 1996.

§62205.  Disclosures or releases authorized.

A.  Nothing in the Financial Privacy Act shall prohibit the disclosure or release of any financial record or information to any supervisory agency in the exercise of its supervisory or regulatory functions with respect to a financial institution.

B.  Nothing in the Financial Privacy Act prohibits a financial institution from disclosing or releasing any financial record or information to another financial institution for the usual and regular business purposes of the latter or from providing copies of any financial record to any court or government authority as an incident to perfecting a security interest, proving a claim in bankruptcy or otherwise collecting on a debt either owed the financial institution itself or owed the financial institution in its role as a fiduciary.

C.  Nothing in the Financial Privacy Act prohibits a financial institution from notifying a government authority that such institution or an officer, employee or agent of such institution has information that may be relevant to a possible violation of any statute or regulation.

D.  Sections 2201 through 2204 of this title shall not apply to any court order or subpoena issued in connection with proceedings before a multicounty grand jury, except that a court shall have authority to order a financial institution, on which a multicounty grand jury subpoena for customer records has been served, not to notify the customer of the existence of the subpoena or information that has been furnished to the multicounty grand jury.  The court may order that the customer not be notified only if it finds:

1.  That the requested records are relevant to an ongoing criminal investigation being conducted by the multicounty grand jury; and

2.  That disclosure of the existence or issuance of, or compliance with the subpoena may frustrate or impede the investigation.

Added by Laws 1979, c. 191, § 5.  Amended by Laws 1985, c. 173, § 1, emerg. eff. June 18, 1985; Laws 1990, c. 232, § 1, emerg. eff. May 18, 1990; Laws 1996, c. 346, § 3, eff. Nov. 1, 1996.

§6-2206.  Costs of assembling, reproducing or providing financial records.

A.  A government authority shall pay to the financial institution assembling, reproducing or providing any financial record of a customer a reasonable fee for such costs, including copying costs and labor costs, to be paid prior to the time the record is released.

B.  For purposes of this section, the following fees shall be deemed reasonable:

1.  Search and processing costs.  Reimbursement for search and processing costs shall be the total amount of direct personnel time incurred in locating and retrieving, reproducing, packaging and preparing financial records for shipment or delivery.  The rate for search and processing costs shall be Eleven Dollars ($11.00) per hour per person for clerical or technical personnel, computed on the basis of Two Dollars and seventy-five cents ($2.75) per quarter hour or fraction thereof, and Seventeen Dollars ($17.00) per hour per person for management or supervisory personnel, computed on the basis of Four Dollars and twenty-five cents ($4.25) per quarter hour or fraction thereof, and shall be limited to the total amount of personnel time spent in locating and retrieving documents or information or reproducing or packaging and preparing documents for shipment where required or requested by a government authority.  If itemized separately, search and processing costs may include the actual cost of extracting information stored by computer in the format in which it is normally produced, based on computer time and necessary supplies.  Personnel time for computer search may be paid for only at the rate specified in this paragraph;

2.  Reproduction costs.  Reimbursement for reproduction costs shall be for costs incurred in making copies of documents required or requested.  The rate for reproduction costs for making copies of required or requested documents shall be twenty-five cents ($0.25) for each page, including copies produced by reader/printer reproduction processes.  Photographs, films, computer tapes and other materials shall be reimbursed at actual cost;

3.  Transportation costs.  Reimbursement for transportation costs shall be for necessary costs, directly incurred, to transport personnel to locate and retrieve the information required or requested, and necessary costs, directly incurred solely by the need to convey the required or requested material to the place of examination; and

4.  Directly incurred costs.  A financial institution also may receive reimbursement for costs incurred solely and necessarily as a consequence of searching for, reproducing or transporting books, papers, records, or other data, in order to comply with legal process.  If a financial institution has records that are stored at an independent storage facility that charges a fee to search for, reproduce, or transport particular records requested, these costs shall be considered to be directly incurred by the financial institution.

Added by Laws 1979, c. 191, § 6.  Amended by Laws 1991, c. 128, § 12, emerg. eff. April 29, 1991; Laws 1996, c. 346, § 4, eff. Nov. 1, 1996; Laws 2001, c. 338, § 2, eff. Nov. 1, 2001.

§6-2207.  Search warrants.

A.  A government authority may obtain financial records for use in a criminal investigation or proceeding through use of a search warrant obtained pursuant to a hearing wherein the court finds that the records are relevant to a legitimate law enforcement inquiry and delayed notice is appropriate as prescribed in paragraph 2 of subsection D of Section 2205 of Title 6 of the Oklahoma Statutes.

B.  No later than ninety (90) days after the government authority serves the search warrant upon the financial institution, it shall mail to the last-known address of the customer a copy of the search warrant together with a notice that the records were obtained on a certain date.

C.  Search warrants served upon a financial institution may be served only upon the person in charge, as designated by the institution, and only during normal business hours.

D.  The financial institution shall be given a reasonable time, not to exceed ten (10) calendar days, to search the records and produce and deliver the requested information.

E.  If the financial institution is uncertain whether the financial records requested are those of its customer, the financial institution shall deliver the records for in camera inspection by the court.

Added by Laws 1996, c. 346, § 5, eff. Nov. 1, 1996.

§6-2208.  Certification of compliance by government authorities - Immunity from liability for good faith reliance upon certificate.

A.  A financial institution shall not release the records of a customer until the government authority seeking the records certifies in writing that it has complied with the applicable provisions of the Financial Privacy Act.

B.  Any financial institution or employee thereof that discloses the financial records of a customer pursuant to the Financial Privacy Act in good faith reliance upon a certificate of the government authority shall not be liable to the customer for the disclosure under any law or regulation.

Added by Laws 1996, c. 346, § 6, eff. Nov. 1, 1996.

§6-3001.  Records - Electronic or microphotographic reproduction - Evidence.

Any financial institution may cause any or all records, including its records as a fiduciary, at any time in its custody to be stored and reproduced electronically or by the microphotographic process, and any reproduction made or an electronically or microphotographically stored record shall have the same force and effect as the original thereof and be admitted in evidence equally with the original.

Added by Laws 1953, p. 16, § 1.  Amended by Laws 2001, c. 338, § 3, eff. Nov. 1, 2001.

§6-3002.  Compliance review documents - Confidentiality - Discovery or admissibility.

A.  For purposes of this section:

1.  "Depository institution" means a state-chartered or federally chartered financial institution located in this state that is authorized to maintain deposit or share accounts;

2.  "Compliance review committee" means:

a. an audit, loan review or compliance committee appointed by the board of directors of a depository institution, or

b. any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

3.  "Compliance review documents" means documents prepared for or created by a compliance review committee;

4.  "Loan review committee" means a person or group of persons who, on behalf of a depository institution, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the loan policies of the institution, and compliance with the applicable laws and regulations; and

5.  "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation, or other entity.

B.  This section applies to a compliance review committee whose functions are to evaluate and seek to improve:

1.  Loan underwriting standards;

2.  Asset quality;

3.  Financial reporting to federal or state regulatory agencies; or

4.  Compliance with federal or state statutory or regulatory requirements.

C.  Except as provided in subsection D of this section:

1.  Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

2.  Compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

D.  Subsection C of this section does not apply to any information required by statute or regulation to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.

E.  This section may not be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents, nor may it be construed to limit the discovery or admissibility of any relevant documents which reflect evidence of fraud committed by an insider of a depository institution, to the extent those documents are otherwise discoverable or admissible.

Added by Laws 1995, c. 36, § 24, eff. July 1, 1995.

§6-3003.  Negotiation services - Interest income as valuable consideration.

Interest income shall not be considered valuable consideration for negotiation services.

Added by Laws 2000, c. 76, § 2, emerg. eff. April 14, 2000.

§6-3010.  Definition - Form - Fees - Rules.

A.  As used in this section, "statutory support trust" means a model trust to be used by a bank or trust company for the purpose of receiving money donated by any person as a public service to assist the beneficiary of the trust or account in the payment of medical, financial, educational, humanitarian or other similar needs.

B.  A statutory support trust may be substantially in the following form:

DECLARATION OF TRUST

CREATING THE

(NAME OF BENEFICIARY) SUPPORT TRUST

Whereas, (name of beneficiary) of ___________________, Oklahoma, hereinafter referred to as "Primary Beneficiary", is in need of financial assistance, as a result of the following circumstances, to-wit: ________

hereinafter referred to as the "Condition of Need"; and

Whereas, (name of Grantor), of _________, Oklahoma, hereinafter referred to as "Grantor", is desirous of providing assistance to Primary Beneficiary, primarily to help with expenses incurred in connection with the Condition of Need, but also to provide generally for the welfare and security of Primary Beneficiary; and

Whereas, Grantor is the owner of certain property which Grantor desires at this time to set apart for the use and benefit of Primary Beneficiary and for the future use and benefit of the other beneficiaries provided for herein;

Now, therefore, Grantor does irrevocably convey, assign, transfer and deliver to the Trustee hereinafter named the property described in Schedule A attached hereto to have and to hold such property and any other property which the Trustee may hereafter at any time hold or acquire hereunder (all of which property is hereinafter referred to collectively as the "Trust estate") in trust nevertheless, for the following uses and purposes and subject to the terms and conditions hereinafter set forth.

SECTION I

Appointment of Trustee

1.  Grantor hereby appoints (name of trustee), of ____________,

Oklahoma, as Trustee of this Trust.

2.  The Trustee may, by written instrument, signed and acknowledged, resign from office without leave of court at any time and for any reason, and appoint a successor Trustee to act in the place and stead of the Trustee.  Should the Trustee fail to appoint a successor Trustee, Grantor may, by appropriate instrument in writing, appoint a successor Trustee.  In no event may Grantor be appointed to act as Trustee.

3.  Any successor Trustee shall, upon the acceptance of the office by written instrument signed and acknowledged by the Trustee, have the same powers, rights and duties, and the same title to the Trust estate as did the Trustee's predecessor as Trustee.

4.  No Trustee shall be required to furnish any bond or surety.  No Trustee shall be responsible or liable for the acts or omissions of any predecessor Trustee or of a custodian, agent, depositary or counsel selected with reasonable care.

5.  As used herein, the term "Trustee" shall include not only the original Trustee but also any successor Trustee.

6.  In the case of any Trustee which is a bank, trust company or association authorized to exercise general trust powers, references to such entity shall include its successor or successors or any bank, trust company or association with which it or its successors may become merged or consolidated.

7.  The Trustee shall have the power and authority with respect to the Trust estate, shall be charged with the duties and obligations, and shall be subject to the limitations and restrictions hereinafter set forth.

SECTION II

General Provisions Relating to Trust

1.  With respect to the management of the Trust, the character of and the manner of making investments and reinvestments of Trust funds, the sale, conveyance or transfer of Trust property and the powers and duties of the Trustee, the provisions of the Oklahoma Trust Act now in force and the provisions of investments by Trustees, Sections 161 through 163 of Title 60 of the Oklahoma Statutes, shall govern except as they may be modified or limited by the provisions of this Trust.  Repeal or amendment of the statutes shall not change the powers and duties of the Trustee hereunder, but the provisions of such statutes existing on the date this Trust is executed, except as herein modified or limited, shall continue in effect with respect to all property which may come into the hands of the Trustee, whether such property has a situs within or without the State of Oklahoma.

2.  Except as provided in paragraph 2 of Section IV hereof, each beneficiary is hereby prohibited from anticipating, encumbering, assigning or in any other manner disposing of the interest of the beneficiary in either principal or income and is without power so to do; nor shall such interest be subject to the liabilities or obligations of the beneficiary, nor to attachment, execution or other legal process, bankruptcy proceedings or claims of creditors or others.

3.  The Trustee shall keep books of account showing all transactions relating to the Trust estate, and shall also in each year furnish to each beneficiary currently receiving distributions therefrom, or to any attorney-in-fact acting on the behalf of the beneficiary, or to the guardian of the beneficiary if a guardian has been appointed, a statement showing how the Trust estate is invested and all transactions relating thereto subsequent to the last preceding account rendered.

4.  Whenever distribution of income or principal is to be made under the terms of this Trust to a minor or other person under a legal disability of any nature, the Trustee, in the Trustee's sole discretion, may make such distributions to others for the benefit of such minor or such legally disabled person without the intervention of a guardian.

5.  The powers, duties and responsibilities herein set out shall not be deemed to exclude other implied powers, duties or responsibilities not inconsistent therewith.

6.  The compensation of the Trustee for services rendered to the Trust shall be reasonable and commensurate with the compensation for like services ordinarily and customarily paid in the community where the service is rendered.

7.  The Trustee shall have all of the foregoing powers and duties during the term of this Trust and thereafter until final distribution of the Trust.

SECTION III

Additions to Trust Estate

Grantor or other persons from time to time by inter vivos or testamentary transfers may add property to the Trust estate.  The receipt of the Trustee for such property shall constitute acceptance thereof by the Trustee.

SECTION IV

Provisions Relating to

Distributions of Income and Principal

1.  During the term of this Trust the Trustee shall pay to or for the benefit of Primary Beneficiary so much or all of the income and principal of the Trust as the Trustee determines, in the Trustee's sole discretion, to be necessary or advisable for the health, maintenance, support, education and welfare of Primary Beneficiary, after giving primary consideration to Primary Beneficiary's Condition of Need and after consulting with Primary Beneficiary and any one or more of the following members of Primary Beneficiary's family or community, to-wit:

___________________; ______________________; and

______________________.  The Trustee shall have no liability or responsibility, either to Grantor or any other donor to this Trust, or to Primary Beneficiary, for relying on information provided by Primary Beneficiary or any such consultants, nor shall the Trustee be under any duty to see to the proper application of any funds distributed to, or pursuant to any instructions of, Primary Beneficiary or any of such consultants.

2.  Upon the death of Primary Beneficiary, or the determination by the Trustee in the Trustee's sole discretion that Primary Beneficiary's Condition of Need no longer exists, whichever first occurs, this Trust shall terminate and all remaining assets of the Trust shall be distributed as follows:

[   ] To Primary Beneficiary or, if the Primary Beneficiary is then deceased, to the estate of the Primary Beneficiary;

[or]

[   ] To such charitable organization or organizations, in such amounts and for such charitable purposes, as shall be selected and determined by Primary Beneficiary by appropriate instrument in writing, or in the absence of such selection and determination, by the Trustee;

3.  Whenever any distribution under subsection 2 of this Section IV is required to be made to a beneficiary under the age of twenty-one years, the interest so required to be distributed shall be indefeasibly vested in the beneficiary, but the Trustee may, in the Trustee's sole discretion, retain the assets so distributable until the beneficiary attains age twenty-one or dies, whichever first occurs, and the Trustee may pay the income and principal to the beneficiary in such amounts and from time to time as the Trustee may determine.  Upon the beneficiary's attaining the age of twenty-one, the Trustee shall deliver the then remaining principal and undistributed income to the beneficiary.  If the beneficiary dies prior to attaining such age, then, on the date of the death of the beneficiary, the Trustee shall deliver the then remaining principal and undistributed income to the estate of the beneficiary.  In the alternative, the Trustee may, in the Trustee's sole discretion, transfer such assets to a Custodian for the beneficiary under the Oklahoma Uniform Transfers to Minors Act and specify that the Custodian shall transfer the property to the beneficiary when the beneficiary reaches the age of twenty-one years.

4.  As used herein the term "charitable purposes" shall be limited to and shall include religious, charitable, scientific, literary, educational or exclusively public purposes within the meaning of those terms as used in Section 501(c)(3) and Section 170(c)(1) of the Internal Revenue Code, but only such purposes as also constitute public charitable purposes under the law of the State of Oklahoma.

SECTION V

Miscellaneous Provisions

1.  Grantor declares that Grantor has been fully advised as to the legal effects of the execution of this instrument and informed as to the character and amount of the property hereby conveyed and further that Grantor has given consideration to the question of whether the Trust herein created shall be revocable or irrevocable, and Grantor now declares that it shall be wholly and completely irrevocable and that Grantor shall not have any right, capacity or power at any time to revoke, terminate, alter or amend any of the provisions hereof.

2.  This Declaration of Trust and all of its provisions shall be construed and administered in accordance with the laws of the State of Oklahoma.

3.  This Declaration of Trust shall be binding upon the executors, administrators and assigns of Grantor, and the beneficiaries named herein and upon the successors to the Trustee.

4.  This Declaration of Trust shall be known as the "[name of beneficiary] SUPPORT TRUST."

IN WITNESS WHEREOF, Grantor has hereunto subscribed Grantor's name this ____ day of _____, 199_.

_______________________________________

"Grantor"

STATE OF OKLAHOMA  )

) SS.

COUNTY OF ________ )

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on this ____ day of ________, 199_, personally appeared [name of Grantor], to me known to be the identical person who executed the within and foregoing instrument, and acknowledged to me that he or she executed the same as his or her free and voluntary act and deed for the uses and purposes therein set forth.

WITNESS my hand and official seal the day and year last above written.

__________________________________________

Notary Public

My commission expires:

______________________

[SEAL]

ACCEPTANCE OF TRUSTEE

[name of trustee], the Trustee named in the above and foregoing Declaration of Trust, hereby accepts the same, acknowledges receipt of the property described in Schedule A to said Declaration of Trust, and agrees to act under the terms and provisions thereof.

DATED this ____ day of ________, 199_.

__________________________________________

SCHEDULE A

TO

DECLARATION OF TRUST

CREATING THE [NAME OF BENEFICIARY] SUPPORT TRUST

$_______Cash

C.  A bank or trust company may charge a reasonable and customary fee for establishing and managing a statutory support trust and this fee shall be disclosed in writing prior to the trust or account being established.

D.  The State Banking Department shall promulgate any necessary rules to implement the provisions of this section.

Added by Laws 1995, c. 63, § 1, eff. Nov. 1, 1995.



Title 7. — Blind Persons

OKLAHOMA STATUTES

TITLE 7.

BLIND PERSONS

_________

§7-1.  Repealed by Laws 1943, p. 19, § 4; Laws 1947, p. 37, § 5.

§7-2.  Repealed by Laws 1943, p. 19, § 4; Laws 1947, p. 37, § 5.

§7-3.  Repealed by Laws 1943, p. 19, § 4; Laws 1947, p. 37, § 5.

§7-4.  Repealed by Laws 1943, p. 19, § 4; Laws 1947, p. 37, § 5.

§7-5.  Repealed by Laws 1943, p. 19, § 4; Laws 1947, p. 37, § 5.

§7-6.  Repealed by Laws 1943, p. 19, § 4; Laws 1947, p. 37, § 5.

§7-6.1.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-6.2.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-6.3.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-6.4.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-6.5.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-7.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§78.  Special library services to blind and physically handicapped persons.

(a) See Title 74, State Officers and Employees, Section 285(23) note.

(b) The state plan for library services shall be amended in accordance with the Federal Library Services and Construction Act and applicable regulations to reflect the authority and duty of the Section of Services to the Blind (Visual Services) of the Commission for Rehabilitation Services to provide special library services, including braille and recorded books, to blind and visually handicapped persons as provided by state law.

(c)  Special library services for blind and physically handicapped adults, children, and students shall be provided by the Section of Services to the Blind (Visual Services) of the Commission for Rehabilitation Services in accordance with the Federal Library Services and Construction Act, as amended, and applicable federal regulations relating thereto; and consistent with applicable statutes and regulations.  The library standards of the National Accreditation Council for Agencies Serving the Blind and Visually Handicapped shall be observed and followed in providing such special library services. The Commission for Rehabilitation Services shall, within the availability of state funds, annually make available for such special library services sufficient funds to earn the maximum available federal funds under the Federal Library Services and Construction Act and appropriations made in pursuance thereof by Congress.

(d)  All federal requirements for interlibrary cooperation and consultation shall be observed and entitlement of the Department of Libraries to receive federal funds for library services or construction shall not be impaired by any state law prescribing the duties, responsibilities and functions of the Section of Services to the Blind (Visual Services).

Laws 1969, c. 290, § 2(b), (c), (d), emerg. eff. April 29, 1969; Laws 1993, c. 364, § 6, emerg. eff. June 11, 1993.

§711.  Blind persons; canes, color.

No person, except those wholly or partially blind, shall carry or use on any street, highway, or in any other public place a cane or walking stick which is white in color, or white tipped with red.

Laws 1949, p. 47, § 1.

§7-12.  Duty of drivers of vehicles.

Any driver of a vehicle who knowingly approaches within fifteen (15) feet of a person who is in the roadway or at an intersection and who is wholly or partially blind and who is carrying a cane or walking stick white in color, or white tipped with red, or who is using a dog guide wearing a specialized harness, or who is wholly or partially deaf and is using a signal dog wearing an orange identifying collar, or who is physically handicapped and is using a service dog, shall immediately come to a full stop and take such precautions before proceeding as may be necessary to avoid accident or injury to the person wholly or partially blind, deaf or physically handicapped.  For purposes of this section, a "dog guide" means any dog that is specially trained to guide a blind person.

Added by Laws 1949, p. 47, § 2, emerg. eff. June 6, 1949.  Amended by Laws 1997, c. 57, § 1, eff. Nov. 1, 1997; Laws 1998, c. 108, § 1, eff. Nov. 1, 1998; Laws 2002, c. 141, § 1, eff. Nov. 1, 2002.

§713.  Penalty.

Any person, other than a person wholly or partially blind, who shall carry a cane or walking stick such as is described in this act, contrary to the provisions of this act, or who shall violate any of the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by imprisonment in the county jail not exceeding three (3) months, or by fine not exceeding One Hundred Dollars ($100.00), or by both such fine and imprisonment.

Laws 1949, p. 47, § 3.

§715.  Earned income disregarded in determining need of assistance.

The first Five Hundred Dollars ($500.00) per month of earned income of a blind applicant for or recipient of assistance pursuant to the laws of this state administered by the Department of Human Services shall:

1.  Not be deemed income or resources of such applicant or recipient;

2.  Be disregarded in determining the need of the applicant or recipient; and

3.  Not be deducted from the amount of assistance which any applicant or recipient otherwise would receive.

Added by Laws 1951, p. 160, § 1.  Amended by Laws 1999, c. 16, § 1, emerg. eff. April 5, 1999.

§716.  Earned income defined  Deductions in determining.

Earned income of a blind applicant for or recipient of assistance, for the purposes of this act, shall be net remuneration for employment or selfemployment of the applicant or recipient, including the cash value of all remuneration paid in any medium other than cash.  Such earned income shall include all net income from salaries, wages, or commission paid to the applicant or recipient, and all net income from a business or profession owned or practiced by the applicant or recipient.  In computing net income, the following deductions shall be made from the gross income of the applicant or recipient from salaries, wages, commission, sales, and fees: (1) expenses of all transportation incident to employment, unless such expenses are reimbursed by the employer; (2) cost of meals and lodging while away from home on business incident to employment, unless such expense is reimbursed by the employer; (3) dues to trade or professional organizations; (4) cost of merchandise sold in carrying on business; (5) salaries, wages, commissions, and fees paid by the applicant or recipient in carrying on his business or profession; (6) interest on indebtedness incurred in carrying on business or profession; (7) taxes on property used in business or profession; (8) cost of repairs, rent, and service charges on property used in business or profession; (9) allowance for depreciation of property used in business or profession; (10) cost of telephone service used in business or profession; (11) cost of supplies used in business or profession; (12) bad debts resulting from sales of merchandise or equipment used in business or profession.

Laws 1951, p. 160, § 2.

§7-17.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§7-19.1.  Public conveyances and public accommodations - Guide, signal, or service dogs - Identification of dog - Definitions.

A.  Any blind, physically handicapped, deaf or hard-of-hearing person who is a passenger on any common carrier, airplane, motor vehicle, railroad train, motorbus, streetcar, boat, or any other public conveyance or mode of transportation operating within this state or any dog trainer from a recognized training center when in the act of training guide, signal, or service dogs shall be entitled to have with him or her a guide, signal, or service dog specially trained or being trained for that purpose, without being required to pay an additional charge therefor, but shall be liable as hereafter set forth in subsection B of this section.

B.  A blind, physically handicapped, deaf or hard-of-hearing person and his or her guide, signal, or service dog or a dog trainer from a recognized training center in the act of training guide, signal, or service dogs shall not be denied admittance to or refused access to any of the following because of such dog:  Any street, highway, sidewalk, walkway, any common carrier, airplane, motor vehicle, railroad train, motor bus, streetcar, boat, or any other public conveyance or mode of transportation, hotel, motel, or other place of lodging, public building maintained by any unit or subdivision of government, building to which the general public is invited, college dormitory and other educational facility, restaurant or other place where food is offered for sale to the public, or any other place of public accommodation, amusement, convenience, or resort to which the general public or any classification of persons from the general public is regularly, normally, or customarily invited within the State of Oklahoma.  Such blind, physically handicapped, deaf or hard-of-hearing person or dog trainer from a recognized training center in the act of training guide, signal, or service dogs shall not be required to pay any additional charges for his or her guide, signal, or service dog, but shall be liable for any damage done to the premises by such dog.

C.  A dog used by a deaf or hard-of-hearing person shall be required to wear an orange identifying collar.

D.  For the purposes of this section and Section 113.1 of Title 41 of the Oklahoma Statutes:

1.  "Physically handicapped person" means any person who has a physical impairment which severely and permanently restricts mobility of two or more extremities, or who is so severely disabled as to be unable to move without the aid of a wheelchair;

2.  "Service dog" means any dog individually trained to the physically handicapped person's requirements; and

3.  "Signal dog" means any dog trained to alert a deaf or hard-of-hearing person to intruders or sounds.

Added by Laws 1968, c. 9, § 1, emerg. eff. Feb. 6, 1968.  Amended by Laws 1981, c. 41, § 1; Laws 1985, c. 19, § 1, eff. Nov. 1, 1985; Laws 1988, c. 71, § 1, emerg. eff. March 25, 1988; Laws 1989, c. 154, § 3, operative July 1, 1989; Laws 1992, c. 122, § 1, emerg. eff. April 23, 1992; Laws 1998, c. 246, § 3, eff. Nov. 1, 1998.

§719.2.  Penalty.

Any person, or persons, firm, association, or corporation, or the agent of any person, firm, association, or corporation, who shall violate the provisions of Section 19.1 of this title shall be guilty of a misdemeanor.

Laws 1968, c. 9, § 2, emerg. eff. Feb. 6, 1968; Amended by Laws 1985, c. 19, § 2, eff. Nov. 1, 1985.

§7-21.  Repealed by Laws 1998, c. 107, § 8, eff. July 1, 1998.

§722.  Adult Blind Market Revolving Fund  Use  Expenditures.

There is hereby created in the State Treasury a revolving fund to be known as the Adult Blind Market Revolving Fund of the Oklahoma Public Welfare Commission to be administered by and under the direction of the Oklahoma Public Welfare Commission.  Said fund shall consist of all appropriations made for such purpose and all net earnings or profits derived from its use as authorized by law.  Said fund shall be used for the purpose of creating, establishing and maintaining a market for the product of blind workers of Oklahoma and may be used to purchase such products for resale, and for no other purpose.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance for audit and payment.

Laws 1935, p. 38, § 3; Laws 1979, c. 30, § 62, emerg. eff. April 6, 1979.

§7-31.  Repealed by Laws 1941, p. 17, § 3.

§7-32.  Repealed by Laws 1941, p. 17, § 3.

§7-33.  Repealed by Laws 1941, p. 17, § 3.

§7-34.  Repealed by Laws 1941, p. 17, § 3.

§7-35.  Repealed by Laws 1941, p. 17, § 3.

§7-36.  Repealed by Laws 1941, p. 17, § 3.

§7-37.  Repealed by Laws 1941, p. 17, § 3.

§7-38.  Repealed by Laws 1941, p. 17, § 3.

§7-39.  Repealed by Laws 1941, p. 17, § 3.

§7-40.  Repealed by Laws 1941, p. 17, § 3.

§7-41.  Repealed by Laws 1941, p. 17, § 3.

§7-42.  Repealed by Laws 1941, p. 17, § 3.

§7-43.  Repealed by Laws 1941, p. 17, § 3.

§7-44.  Repealed by Laws 1941, p. 17, § 3.

§7-45.  Repealed by Laws 1941, p. 17, § 3.

§7-46.  Repealed by Laws 1941, p. 17, § 3.

§7-71.  Activities to promote business opportunities - Vending facilities - Gambling.

A.  For purposes of assisting blind persons to become self-supporting, the State Department of Rehabilitation Services is hereby authorized to carry on activities to promote business opportunities for individuals who are blind, including, but not limited to, the licensing and establishment of such persons as operators of vending facilities in public and other buildings.  Facilities shall maximize job opportunities for other persons who are blind.

B.  The Department shall be the sole state licensing agency for the purpose of implementing and carrying out the provisions of the Act of Congress known as the Randolph-Sheppard Act (20 USCA Sections 107-107f), and amendments thereto, providing for the licensing of individuals who are blind to operate vending facilities in federal buildings, or any other Acts of Congress which may be hereafter enacted.  Provided, that no game of chance or gambling machine shall be operated.  The Division of Visual Services of the Department shall administer this program.

Added by Laws 1937, p. 55, § 1.  Amended by Laws 1978, c. 127, § 1, emerg. eff. March 31, 1978; Laws 1997, c. 89, § 1, emerg. eff. April 11, 1997; Laws 1998, c. 107, § 1, eff. July 1, 1998.

§772.  Definitions.

For purposes of Chapter 4 of this title:

1.  "Vending facility" means automatic vending machines, cafeterias, snackbars, cart service, shelters, counters, and such other appropriate auxiliary equipment which may be operated by blind licensees and which is necessary for the sale of newspapers, periodicals, confections, tobacco products, food, beverages, and other articles or services dispensed automatically or manually and prepared on or off the premises in accordance with all applicable health laws;

2.  "Net proceeds" means the amount remaining from the sale of articles or services of vending facilities, and any vending machine or other income accruing to blind vendors after deducting the cost of such sale and other expenses, excluding set-aside charges required to be paid by such vendors;

3.  "Blind person" means a person having a visual acuity not to exceed 20/200 in the better eye, with correcting lenses, or visual acuity greater than 20/200 but with limitation in the field of vision such that the widest diameter of visual field subtends an angle no greater than twenty degrees (20°); and

4.  "Satisfactory site" means an area fully accessible to vending facility patrons, with sufficient electrical, plumbing, heating, and ventilation outlets for the location and operation of a vending facility in accordance with applicable health laws and building codes, to contain space necessary for proper vending facility service.

Added by Laws 1937, p. 55, § 2.  Amended by Laws 1978, c. 127, § 2, emerg. eff. March 31, 1978; Laws 1997, c. 89, § 2, emerg. eff. April 11, 1997; Laws 1998, c. 107, § 2, eff. July 1, 1998.

§7-73.  Operation of vending facilities on state or county property - License - Free space - Exceptions.

A.  It shall be the duty of the board of county commissioners of each county and the governing boards of all state institutions, state agencies and state or county public trust authorities, with regard to the premises of county or state property under their respective jurisdictions or the premises of property leased by them in whole or in part, to give priority to vending facilities operated by licensed blind operators and established by the State Department of Rehabilitation Services.  Governing boards shall observe such priority by entering into an agreement with the Department.  Operators shall be licensed by the Department.

B.  Governing boards shall make available free of any charge, fee, assessment or commission on sales adequate space with sufficient electrical, plumbing, heating and ventilation outlets for the operation of a vending facility on satisfactory sites.  Governing boards shall provide free of any charge, fee, assessment or commission on sales the use of utilities needed to operate a vending facility.

C.  The provisions of this section shall not apply to the operation of fairgrounds, exposition centers, trade/consumer show facilities, pari-mutuel horse racing facilities as licensed by the Oklahoma Horse Racing Commission, parks, golf courses or hospitals operated by county trust authorities.

Added by Laws 1937, p. 56, § 3.  Amended by Laws 1978, c. 127, § 3, emerg. eff. March 31, 1978; Laws 1997, c. 89, § 3, emerg. eff. April 11, 1997; Laws 2000, c. 331, § 1, eff. Nov. 1, 2000.

§7-74.  Repealed by Laws 1998, c. 107, § 8, eff. July 1, 1998.

§7-75.  Payments into set-aside fund - Reimbursement for initial stock of merchandise.

A.  Every vending facility operator shall be required to pay monthly into the set-aside fund as provided for in the Randolph-Sheppard Act (20 U.S.C., Section 107.b(3)).  The Department is hereby authorized to fix the amount to be paid by such operator, which amount shall be based upon the performance of the facility and the ability of the operator to pay.  The amount shall be on a sliding scale of zero percent (0%) to not more than twelve percent (12%) of the net proceeds of the vending facility during any one (1) month, and shall be paid to the Department.

B.  Any operator who is furnished an initial stock of merchandise by the Department shall be required to reimburse the Department for all amounts so expended.  Such reimbursement shall be payable in monthly installments of not less than two percent (2%) nor more than five percent (5%) of the gross sales of the vending facility during any one (1) month, until all amounts expended by the Department for such purpose are repaid in full.

Added by Laws 1937, p. 56, § 6.  Amended by Laws 1937, p. 56, § 1; Laws 1978, c. 127, § 5, emerg. eff. March 31, 1978; Laws 1997, c. 89, § 6, emerg. eff. April 11, 1997; Laws 1998, c. 107, § 3, eff. July 1, 1998.

§7-76.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-77.  Repealed by Laws 1998, c. 107, § 8, eff. July 1, 1998.

§7-78.  State Committee of Blind Vendors.

There is hereby created a committee of five (5) vendors who are blind to be known as the State Committee of Blind Vendors.  The Department of Rehabilitation Services shall provide for the biennial election of the Committee which, to the extent possible, shall be fully representative of all vendors who are blind in the state program on the basis of such factors as geography and the vending facility type with a goal of providing for proportional representation of vendors who are blind on federal property and vendors who are blind on other property.  The Committee shall have the responsibility of participation with the Department in major administrative decisions and policy and program development decisions affecting the overall administration of the state's vending facility program, receiving and transmitting to the Department grievances at the request of vendors who are blind, and serve as advocates for vendors in connection with such grievances.  The Committee shall actively participate in the development and administration of a transfer and promotion system for licensees who are blind, and for their training and retraining.

Added by Laws 1978, c. 127, § 7, emerg. eff. March 31, 1978.  Amended by Laws 1997, c. 89, § 7, emerg. eff. April 11, 1997.

§7-81.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-82.  Repealed by Laws 1978, c. 127, § 8, emerg. eff. March 31, 1978.

§7-101.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-102.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-103.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-104.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-105.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-106.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-107.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-108.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-109.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-110.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-111.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.

§7-112.  Repealed by Laws 1973, c. 20, § 10, operative July 1, 1973.



Title 8. — Cemeteries

OKLAHOMA STATUTES

TITLE 8.

CEMETERIES

_________

§894.  Powers of district cemetery association  Public cemetery  Several associations may have same official cemetery.

Said district cemetery association shall have all the authority and powers now provided by law for cemetery associations and corporations under Chapter 42, Session Laws of 1935; Provided further, that the cemetery of said district association shall be and remain a public cemetery; and nothing in this Act shall prohibit one or more cemetery associations from selecting the same cemetery as their official cemetery, whether said designated cemetery is located in the same congressional township in which the cemetery association is formed.

Laws 1939, p. 255, Sec. 6.

§81.  Laws governing  Powers and duties.

Every cemetery corporation formed under the laws of the Territory or State of Oklahoma, shall be governed under the laws of the State of Oklahoma, and have such power conferred upon it and be subject to such duties as may be provided by the laws of the state.

R.L.1910, § 380.

§81a.  Burial charges  Failure to pay.

Every cemetery in this state shall have the power to establish and impose reasonable charges for the burial of persons in the cemetery, unless prohibited by law.  Failure to pay such charges shall be a misdemeanor and upon conviction be punishable by a fine of not less than Two Hundred Fifty Dollars ($250.00) nor more than Five Hundred Dollars ($500.00).  The provisions of this section shall not authorize a cemetery other than those cemeteries owned, maintained or operated by municipalities in this state to impose additional charges not specifically authorized by written contract upon any person for burial if said cemetery has already sold the cemetery lot where such burial is to occur.

Added by Laws 1983, c. 299, § 1, emerg. eff. June 24, 1983.

§82.  Fraternal and church cemeteries.

Any cemetery organized or controlled by any fraternal organization or church society or congregation shall be managed and controlled as provided by its rules and bylaws.

R.L.1910, § 381.

§83.  Real estateLimitation on amountSale of lotsOther propertyApplication of income.

May hold real estate.  Every cemetery corporation has power to purchase or take by gift, grant or devise and to hold real property not exceeding eighty (80) acres for the sole use and purpose of a burial ground and to lay out the same into blocks and lots with convenient avenues and walks and to sell the lots for the sole use and purpose of burying the dead; and it may own and hold such other real and personal property as the legitimate, necessary or proper purposes of the corporation may require and all income therefrom shall be applied as hereinafter provided for the payment of the debts of the corporation and the improvement and ornamentation of its burial ground and for investment.

R.L.1910, § 382; Laws 1915, c. 261, § 1.

§84.  Surveys  Plat  Acknowledgment  Recording  Fee.

Surveys and Plat.  Such corporation shall cause its land, or such portion thereof as may from time to time become necessary for that purpose, to be surveyed into lots, avenues and walks and platted, upon which plat every lot shall be regularly numbered and said plat shall be acknowledged and shall be recorded in the office of the county clerk, but the fee for said recording shall not exceed the actual cost of the work of recording plus Two Dollars ($2.00).

R.L.1910, § 383; Laws 1915, c. 261, § 2.

§85.  Powers.

Such corporation has power to inclose, improve and embellish its grounds, avenues and walks, and to erect buildings or vaults for its use, and to prescribe in its bylaws, rules for the sale, inclosure and ornamentation of lots and for erecting monuments or gravestones thereon; and to prohibit any use, division, improvement or ornamentation of any lot which the corporation may deem improper; and to make other bylaws and acts to the end that all the appliances and conveniences and benefits of a public and private cemetery may be obtained and secured.

R.L.1910, § 384.

§86.  Lots  Inalienability  Descent  Release of interests.

Whenever an interment is made in any lot transferred to individual owners by the corporation, the same thereby, while any person is buried therein, becomes forever inalienable, and descends in regular line of succession to the heirs at law of the owner, but any one or more of such heirs may release to any other of said heirs his or their interests in the same, and any other joint owners may release to each other in like manner.

R.L.1910, § 385.

§87.  Exemptions.

All the property of every such benevolent corporation, and the lots sold by it to individual proprietors, shall be exempt from taxation, assessment, lien, attachment, and from levy and sale upon execution; and all such real property shall be exempt from appropriation for streets, roads, or any other public uses or purposes.

R.L.1910, § 386.

§88.  Appropriation of net proceeds from lot sales.

The proceeds arising from the sale of lots, after deducting all expenses of purchasing, inclosing, laying out and improving the ground, and of erecting buildings, shall be exclusively applied, appropriated and used in protecting, preserving, improving and embellishing the cemetery and its appurtenances, and to paying the necessary expenses of the corporation and must not be appropriated to any purpose of profit to the corporation or its members.

R.L.1910, § 387.

§89.  Retention of portion of proceeds by benevolent, religious and charitable institutions.

Benevolent, religious and charitable institutions which own, maintain and operate cemeteries under the laws of this state shall be permitted to retain ten percent (10%) of the gross proceeds of all lots sold by such an institution for the purpose of interment; and any sum so retained may be used by it in any manner which may further its legitimate objects.

Laws 191011, c. 17, p. 34, Section 1.

§810.  Payment of debts and obligations.

Debts must be paid.  At least fifty percent (50%) of the gross proceeds of sales of blocks, lots or graves must be applied as often as every six (6) months to the payment of the debts and obligations of such corporation as long as such debts and obligations exist.

R.L.1910, § 388; Laws 1915, c. 261, § 3.

§811.  Rights of lot owners in old grounds.

When grounds purchased or otherwise acquired for cemetery purposes have been previously used as a burial ground, those who are lot owners at the time of the purchase continue to own the same and are members of the corporation, as hereinafter provided, with all the privileges the purchase of a corporation confers.

R.L.1910, § 389.

§812.  Election of officers  Votes and eligibility of lot owners  Control by original corporators or successors.

At each subsequent election of officers of any such corporation, held after the first annual election, the owner or owners of a lot in the cemetery, and none other, shall be entitled to one vote at such election, or for any other purpose, and no more than one vote; and shall, by virtue of such proprietorship, be a member of the corporation, and eligible to any of its offices; but if there be more than one proprietor of any such lot, then such one of the proprietors as the majority of them shall designate may cast the one vote as aforesaid; and each trustee or director shall be the sole proprietor of a lot in such cemetery: Provided, that whenever less than five (5) persons reside within five miles of any cemetery own lots therein, the original corporators or their successors may control and manage said cemetery.

R.L.1910, § 390.

§813.  Superintendent  Duties  Election  Term  Eligibility  Supervision and control  Salary.

In addition to the other officers of such corporation, it shall have an officer, known as its superintendent, whose duty it shall be to care for and protect the grounds of such cemetery and its appurtenances, and to enforce its bylaws, in relation to its grounds, and to superintend the making of repairs and the construction of improvements and the maintenance of all permanent improvements, or embellishments of every kind, which tends to beautify such cemetery or render it convenient for such use, or preserve it permanently as a burying ground for the dead.  Such superintendent shall be elected at the same time the other officers of such corporation are elected, and shall hold his office for the same length of time as the president thereof, and shall be the owner of at least one lot in the cemetery, and shall be under the direct supervision, and control of the board of directors.  The salary of such superintendent shall be fixed by the bylaws of such corporation.

R.L.1910, § 391; Laws 1915, c. 27, § 1.

§814.  Trustees or directors  Regular meetings  Election of officers  Appropriation of lot sale proceeds  Special meetings.

Meetings of board of directors.  The board of trustees or directors of such corporation shall hold a regular meeting without notice immediately following the annual meeting of the members on the first Tuesday in July of each and every year, at which meeting it shall elect a president, a vicepresident, a secretary, a treasurer, and shall ascertain the amount received from the sale of lots during the six (6) months immediately preceding such meeting and enter the same in a book to be kept for that purpose, and shall set aside by proper resolution not less than onehalf (1/2) of such receipts for the purposes set forth in section 387 and shall transact such other business as may come before the meeting. Special meetings may be held at any time upon call of the president or a majority of the trustees or directors and upon written notice, mailed to each member of the board at least five (5) days before the meeting or upon written consent of all the members of the board.

R.L.1910, § 392; Laws 1915, c. 261, § 4.

§815.  Members' meetings  Notices  Quorum  Special meetings.

Annual meeting of members.  The annual meeting of the members of such cemetery association shall be held on the first Tuesday in July of each and every year for the purpose of electing directors and transacting such other business as may come before the meeting. Notice of said meeting must be given by the secretary by publication in a newspaper published in the county and in the city or town nearest to said corporation's cemetery at least two (2) weeks and not more than four weeks prior to the date of such meeting; five (5) members shall constitute a quorum; special meetings may be held upon like notice; provided that if said members number less than fifty then said notices may be given by mailing the same to said members directed to the nearest post office to the location of said cemetery.

R.L.1910, § 393; Laws 1915, c. 261, § 5.

§816.  Trustees' or directors' powers and duties  Accounts  Regulations  Payment of debts  Application of lot sale proceeds.

Duties of trustees or directors.  The trustees or directors shall have the direction and control of the cemetery and other property of the corporation and shall have such other powers and duties not inconsistent with the provisions of this article as the trustees or directors of other corporations not for profit under the law of the State of Oklahoma.  They shall require a strict accounting to be kept of all monies received and expended on behalf of said corporation, look after and manage the affairs and fiscal concerns thereof, and see that all proper regulations are made for the proper conduct, maintenance and improvement of said cemetery, and shall also see that the debts and obligations of said corporation are paid as fast as the fifty percent of the gross proceeds of sales of lots, as provided by law, will permit, and shall also see that the other fifty percent of such proceeds are strictly applied to the maintenance, preservation, care and improvement of said cemetery, including the payment of the salary of the superintendent, and such other help as he may require.

R.L.1910, § 394; Laws 1915, c. 261, § 6. R.L.1910, § 394; Laws 1915, c. 261, § 6.

§817.  Investment of surplus funds  Tax exemption  Preservation of properties and funds.

Any surplus funds which said corporation may have in its treasury shall be invested by the board of directors in some perfectly secure real estate or securities, all of which shall be exempt from taxation, as is the property of other public corporations, and the board of directors shall exercise the best of care in the preservation of said properties and funds and the accumulation thereof, to the end that provisions may be made for the perpetual maintenance of said cemetery and the improvement, embellishing, beautifying and taking care thereof, for which purposes all of the funds of said corporation, after the payment of its debts, shall at all times be subject, to be applied.

R.L.1910, § 395.

§818.  Violation of provisions  Penalties.

Any person, firm or corporation violating any of the provisions of this Article, shall be deemed guilty of a misdemeanor, and shall, upon conviction, be fined not less than Twentyfive nor more than One Hundred Dollars ($100.00), and not less than thirty (30) days nor more than six (6) months in jail.

R.L.1910, § 396.

§831.  Conveyance to Board of County Commissioners  Conveyance to corporation when formed.

The owner of land, any part of which has been used for human burial and no cemetery corporation, including the same, has been formed, as is now provided by law, to which title can be made, may convey or devise any designated part or the whole of such land, together with roads and rights of way for the ingress and egress of the public and persons interested, to the Board of County Commissioners of the County in which such land is situated, in trust, for the use of the local community for cemetery purposes, and when any cemetery corporation has been formed for any such land so held in trust, the Board of County Commissioners shall, without charge or fee, convey the said land and such right of way and road, if any has been reserved, to such cemetery corporation.

Laws 1949, p. 51, § 1.

§836.  Refusal of interment because of race, color or national origin prohibited.

It shall be unlawful for any person, group of persons, firm, corporation, organization, association or any other entity of any type to deny, refuse or prohibit the interment, entombment or burial of the remains of any deceased person in any cemetery, whether owned publicly or privately, because of the race, color or national origin of such deceased person.

Laws 1971, c. 267, § 1.

§837.  Agreements void.

Provisions in any contract, agreement, deed or charter and any bylaw, rule, restriction, covenant or regulation adopted or put in force either subsequent or prior to the effective date of this act authorizing, permitting or requiring the denial, refusal or prohibition of the privilege of interment, entombment or burial because of race, color or national origin of any deceased person are hereby declared to be null and void, unenforceable and in conflict with the public policy of this state.

Laws 1971, c. 267, § 2.

§881.  Indian lands reserved for rural cemeteries  Title to county commissioners in trust  Conveyance to cemetery corporations.

Where tracts of land have been reserved from allotment of Indian land by any treaty or agreement by and between the Cherokee, Choctaw, Chickasaw, Creek or Muskogee, Seminole, or any other Indian Tribes within the State of Oklahoma, and the United States, or by any Act of Congress, for rural cemeteries, and no cemetery corporation has been formed as is now provided by law to which title can be made, the title thereto may be made to the board of county commissioners of the county in which any tract of land reserved is situated, in trust for the use of the local community for cemetery purposes, and when a cemetery corporation has been formed for any such reserved tract of land, the board of county commissioners shall, without charge or fee, convey the title to said land to the cemetery corporation.

Laws 1913, c. 67, p. 105, § 1.

§882.  Township cemeteries  Acquisition  Ownership  Tax levy.

The township board of trustees of any organized township of Oklahoma, or board of county commissioners, be and are hereby empowered to purchase, receive by bequest, any cemetery within their respective townships, now or hereafter used for the purpose of burying the dead. Such cemetery so acquired, shall become the property of the township acquiring same, and the township board of such township or board of county commissioners, shall make a levy of not to exceed one (1) mill of the taxable property in their township, to be used for fencing of such cemetery, cutting of weeds, placing markers at the head of all graves not properly marked, (such markers to be of stone and cement), planting of shrubs and trees, purchasing of additional lands, tools, and in any other manner deemed necessary for the convenience of the public.

Laws 1917, c. 107, p. 165, § 1.

§8-83.  Only one cemetery to be acquired - Burial fee prohibited.

Not more than one cemetery shall be acquired in any congressional township, by any township under the provisions of this act, and provided, further, that any cemetery acquired under such provisions

shall belong to the public and no fee for burial of the dead shall ever be charged.

Laws 1917, c. 107, p. 166, § 2.

§8-84.  Appropriations - Estimates.

The board of county commissioners of any county in this state is hereby authorized to make an annual appropriation and enter the same in the estimate submitted annually to the excise board of said county sufficient for the purpose of enlarging, maintaining, caring for, beautifying and landscaping those cemeteries which were, prior to August 15, 1933, owned by townships in this state and were maintained and kept by the township board of trustees or by the board of county commissioners as the governing board of the township.

Laws 1935, p. 200, § 1.

§886.  Employment of caretakers.

The board of county commissioners is hereby authorized and empowered to employ suitable and competent persons to look after, care for and maintain said cemeteries.

Laws 1935, p. 200, § 3.

§887.  Public ownership  Burial fee prohibited.

Said cemeteries kept and maintained pursuant to the provisions of this Act shall belong to the public and no fee for the burial of the dead shall ever be charged.

Laws 1935, p. 200, § 4.

§888.  Disposition of bodies of deceased inmates or patients of state institutions.

The superintendents or wardens of state penal, reformatory and eleemosynary institutions, of state hospitals and of state institutions for the benefit of the mentally ill, blind, deaf, mute, tubercular and epileptic are hereby authorized and directed to remove the bodies of the deceased inmates or patients from said institutions, that are not claimed for private burial by friends or relatives thereof within ninetysix (96) hours after their death, and said superintendent or warden of said institution shall notify the friends or relatives of said deceased inmate by registered mail or telegram of the death of said deceased inmate at their last known place of residence if known, in accordance with the provisions of 63 O.S. 1951 Section 91100.

When the State Anatomical Board rejects the body of a deceased inmate or patient the superintendent or warden of that institution shall have the rejected body buried in lands of said institution set aside for such purpose.  Provided, that the expenses of such burials shall be paid from the support and maintenance appropriation or any other appropriation made for the operating expenses of the institution.

§888.1.  Receipt of bodies by State Anatomical Board.

It is hereby required that after the body has been received by the State Anatomical Board that it shall be required that said Anatomical Board shall hold and preserve the body for a period of not less than thirty (30) days from the date of death.

Laws 1957, p. 19, Section 2.

§890.  Meeting to organize cemetery district into association  Directors.

Within thirty (30) days after said order is entered by said board of county commissioners, as above provided, it is hereby made the duty of the county commissioner of the district, in which district lies the greatest portion of territory comprising said cemetery district, to call a meeting of the qualified electors of said cemetery district in the same manner as now provided by law for annual school meetings, for the purpose of organizing said cemetery district into an association and for the election of five (5) directors who shall have authority to provide for the caring and maintaining of said cemetery hereinafter provided for, and who shall hold their office until the next regular meeting of said cemetery association.

Laws 1939, p. 254, Sec. 2.

§891.  Conveyance by cemetery association or corporation to cemetery district association.

Before said petition shall be granted by said board of county commissioners as hereinbefore provided, there shall be on file with the clerk of said board an offer by at least one cemetery association or corporation in said proposed district, authorized by at least a majority vote of its officers and directors, to convey to said proposed cemetery district association, all property, both real and personal, now owned by said association, or corporation, free of cost, and said cemetery association or corporation is hereby authorized to make such conveyance upon a majority vote of its officers and directors.

Laws 1939, P. 255, Sec. 3.

§894.  Powers of district cemetery association  Public cemetery  Several associations may have same official cemetery.

Said district cemetery association shall have all the authority and powers now provided by law for cemetery associations and corporations under Chapter 42, Session Laws of 1935; Provided further, that the cemetery of said district association shall be and remain a public cemetery; and nothing in this Act shall prohibit one or more cemetery associations from selecting the same cemetery as their official cemetery, whether said designated cemetery is located in the same congressional township in which the cemetery association is formed.

Laws 1939, p. 255, Sec. 6.

§8111.  Designation of county treasurer as depositary.

Cemetery funds: Any city or town or voluntary cemetery association, whether incorporated or not, may by proper ordinance or resolutions, designate the county treasurer of the county in which said cemetery is located as depositary for permanent upkeep funds belonging to said cemetery.

Laws 1941, p. 18, § 1.

§8112.  Treasurer's bond to cover funds.

The bond of the treasurer of said county be and the same is hereby made to cover said funds.

Laws 1941, p. 18, § 2.

§8113.  Investment of funds.

The said treasurer is hereby authorized to accept and invest said funds in deficiency warrants of the State of Oklahoma, state bonds of the State of Oklahoma, or Federal Savings and Loan Association Stock, or State Building and Loan Association Stock, up to amounts insured by the Federal Government, or in any other security now provided under present laws for the investment of sinking funds by said Treasurers.

Laws 1941, p. 18, § 3.

§8114.  Interest or dividends.

On July 1st of each year, the treasurer of said county shall pay the earned interest or dividends, as the case may be, to the cemetery board or other organization making said deposits.

Laws 1941, p. 18, § 4.

§8131.  Organization authorized.

There may be organized in each county in the State of Oklahoma a county cemetery association.

Laws 1949, p. 48, § 1.

§8132.  Object.

The object of the county cemetery association hereby provided for shall be to beautify, landscape, maintain and improve the publicly owned cemeteries or other cemeteries not owned and maintained by any individual or actively operating private cemetery association, corporation, or fraternal or religious group and which are or have been used by the public as public cemeteries which are located in the county where county cemetery associations are formed; provided, however, that nothing in this act shall prevent the expending of funds raised under this act by any county cemetery association for the upkeep of any cemetery owned by any municipality or other political subdivision of such County even though such municipality or publicly owned cemetery may be located outside the corporate limits of such county.

Laws 1949, p. 48, § 2.

§8133.  Members  Election or appointment.

The county cemetery association in each county organized under this Act shall consist of two (2) members from each commissioners' district who shall be residents of the commissioners' district from which they are selected, and qualified electors of the county, and who shall be elected at a mass meeting called by each county commissioner on the first Monday in May of each odd numbered year. Said mass meeting shall be called by each of the county commissioners upon a petition of twentyfive (25) resident citizens of the county and after the presentation of said petition to the board of county commissioners, each county commissioner shall call a mass meeting in his respective commissioners' district for the purpose of electing two (2) members of the county cemetery association.  The call for such mass meeting shall be by posting notices in at least three (3) public places in the commissioners' district or by both posting notices and publication in a newspaper of general circulation in the county.  Such notices and publications shall state the purpose of the mass meeting, the time and place of holding same and such notices and/or publication must be made at least one (1) week before the date of meeting.  The county commissioner shall preside at such meeting and shall certify to the county clerk the names of the two (2) members of the county cemetery association elected at said mass meeting within one (1) week after said election is held.  The members so elected at said mass meeting shall hold their office for a period of two (2) years and until their successors are elected and qualified except when any county cemetery association shall be formed and organized under the provisions of this act on an even numbered year, the officers elected on such even numbered year shall hold office for a period of one (1) year and provided further that it shall not be necessary to petition the board of county commissioners to hold an election in any county in this state after such county has organized a county cemetery association pursuant to the provisions of this act, but it shall be the duty of each county commissioner in any county having a county cemetery association organized under the provisions of this Act to call an election as herein provided on each odd numbered year.

Provided, however, that if, for any reason, no election or mass meeting is held after the petition is duly filed with the board of county commissioners as hereinabove provided the county commissioner that represents the district so failing to hold an election is hereby authorized to appoint two (2) resident qualified electors from his commissioners' district as members of the county cemetery association and in such event shall certify their names to the county clerk as if they had been elected at a mass meeting and the members so appointed by any county commissioner shall have the same authority as if they had been regularly elected at a mass meeting and they shall likewise hold office for the same period of time as those elected at a mass meeting.  Provided further that the county commissioners shall have the authority to fill vacancies that occur on the board of directors of said association.

Laws 1949, p. 48, § 3.

§8134.  Organization  Officers.

On or before the third Monday in May following said mass meeting the six (6) members of the county cemetery association who have been selected as hereinabove provided shall meet at the district court house and shall perfect an organization by the election of a president, vicepresident and secretary.  The president of the board of directors shall be the presiding officer of such board and shall perform the usual duties incumbent upon such officer and shall see that all orders of the board are complied with and in the absence of the president the vicepresident shall be the presiding officer. The secretary of such board shall be the recording officer and shall keep and have supervision over all records and shall file and safely keep all documents of said county cemetery association and shall perform all duties imposed upon him by the board of directors compatible with the duties of such office. The secretary may be paid a salary to be fixed by the board of directors.  Said secretary shall give a surety bond in an amount to be fixed by said board of directors and to be approved by the said Board payable to such county and conditioned for the faithful performance of his duties.  The premium for said bond shall be paid by said directors out of cemetery association funds.

Laws 1949, p. 49, § 4.

§8135.  Special meetings  Notice of meetings.

Special meeting may be called any time thereafter by the president or vicepresident of the county cemetery association upon written request of onefourth (1/4) of the members of said board of directors.  Notice of regular and special meetings shall be given by mail at least three (3) days prior to such meeting.

Laws 1949, p. 49, § 5.

§8136.  Power and authority of board of directors.

The board of directors shall constitute the executive board of the county cemetery association and shall have full power and authority to fix the time and place for regular meetings and to make all rules and regulations pertaining to the business of said association and shall have the authority to hire employees and to lease or purchase equipment to carry out the purposes of this act.

Laws 1949, p. 49, § 6.

§8137.  Estimates and appropriations.

The board of directors shall make an annual estimate of their needs and shall certify such estimate to the board of county commissioners at the time and in the manner provided by law; provided, however, it shall not be the duty of the board of county commissioners to include the same as a special budget account in the county budget of estimated needs for publication and certification to the county excise board unless and until the mandatory constitutional governmental functions and the statutory governmental functions made mandatory by the Legislature have been first provided for, nor for the excise board to approve the same unless and until appropriations shall first have been approved sufficient to sustain such mandatory governmental functions and there remains uncommitted available revenue.

Laws 1949, p. 49, § 7.

§8138.  Amount of appropriation  Special purpose.

For the purpose of defraying the expenses of landscaping, beautifying, maintaining and improving of the publicly owned cemeteries as herein provided the excise board of each county may approve appropriations in the county budget, in a special budget account denominated the "County Cemetery Budget Account," in amount not exceeding Three Thousand Dollars ($3,000.00) per annum, which shall be dedicated to such special purpose under the protective restrictions and limitations now provided for special budget accounts under 62 Oklahoma Statutes 1951, Section 331.

Laws 1949, p. 49, § 8.

§8139.  County treasurer  Special budget account  Cash fund  Claims and warrants.

The county treasurer shall set up two accounts of funds provided for herein in the name of the county cemetery association, one account to be the Special Budget Account hereinbefore provided which shall be an Appropriation Account and subject only to the registration of county warrants issued to pay only those claims which have been approved by the cemetery board of directors, filed with the county clerk and allowed by the board of county commissioners as other departmental claims; the other shall be a distinctive cash fund separately maintained under the "Fifth" proviso of Section 331 of Title 62, Oklahoma Statutes 1951, and subject only to payment of warrants issued in payment of claims allowed by the cemetery board of directors, which warrants shall be signed by the president (or vicepresident) of the cemetery board of directors and attested by its secretary.  Said special cash fund shall be derived from donations, hereby authorized to be accepted, sales of lots, and any other miscellaneous cemetery revenues and collections that may come into the hands of said cemetery board, or any of its officers or employees, who shall deposit the same with the county treasurer under the same mandatory requirements and penalties as is by law required of other county officers and employees (19 O.S. 1951, Sections 681686).

All claims shall be itemized and sworn to by claimants and when allowed shall be filed with the county clerk of said county whose duty it shall be to preserve the same against county audit by the State Auditor and Inspector; and no warrant shall issue against either of said funds except in payment of such sworn itemized claims. No cash fund claims shall be allowed nor filed and no cash warrant issued in payment thereof in excess of the cash actually on hand in the possession of the county treasurer at the time of presentation to him for payment and provided that no contract debt nor obligation authorized or created by said board of directors in excess of the uncommitted appropriation and cash in said special fund shall be valid.

Laws 1949, p. 50, § 9; Laws 1979, c. 30, § 63, emerg. eff. April 6, 1979.

§8140.  Gifts of money and property.

Said board may accept and use gifts of money or property on behalf of said cemetery association and use it for general cemetery purposes.

Laws 1949, p. 50, § 10.

§8141.  Duties and functions transferred  Appropriations and levies not additional.

In any county where a county cemetery association has been organized for the purposes set forth in this act and funds have been provided therefor as by this act authorized, all the duties, functions, powers and privileges now imposed by law (Title 8, Oklahoma Statutes 1951, Sections 8287) upon the Board of County Commissioners of such county are hereby imposed upon the county cemetery association of such county; and for only such counties in which such associations have been and are organized, operating, and financed as herein provided, the appropriations and levies herein authorized shall be in lieu of and not in addition to the appropriations and levies provided by Sections 84 and 85 of Title 8, Oklahoma Statutes 1951.

Laws 1949, p. 50, § 11.

§8142.  Partial invalidity.

If any provision of this act or application thereof to any person, property or circumstance is held invalid such invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

Laws 1949, p. 50, § 12.

§8-143.  Maintenance and improvement of certain cemeteries by county commissioners.

In any county of this state wherein a county cemetery association has not been organized, as authorized by 8 O.S. 1951, Sections 131-141, inclusive, or has ceased to function after organization, the board of county commissioners is hereby authorized and empowered to utilize employees under their jurisdiction and county-owned tools, machinery, equipment, and materials for the purposes of opening and closing graves and maintaining and improving any publicly owned cemetery or other cemetery within the county not owned and maintained by an individual or private organization; provided that, where appropriate, a reasonable fee, not to exceed the actual cost of the service, may be charged for such services.

Laws 1961, p. 14, § 1; Laws 1977, c. 64, § 1, emerg. eff. May 23, 1977.

§8144.  Acceptance and use of monies and other items.

The board of county commissioners is hereby authorized and empowered to accept and use monies and other items of value from private and governmental sources for the purposes of opening and closing graves and maintaining and improving said cemeteries in carrying out the intent and purposes of this act.

Laws 1961, p. 14, § 2; Laws 1977, c. 64, § 2, emerg. eff. May 23, 1977.

§8161.  Short title of Act.

This Act shall be known as the "Perpetual Care Fund Act".

Laws 1953, p. 16, § 1.

§8162.  Definitions.

As used in the Perpetual Care Fund Act:

1.  "Cemetery" or "cemeteries" means any land or structure in this state dedicated to or used, or intended to be used, for the interment of human remains;

2.  "Burial space" means any grave space, lot, mausoleum crypt or niche which is used or intended to be used for the interment of human remains;

3.  "Purchase price" means the gross dollar amount the customer must pay the cemetery under a contractual agreement between the two to exchange ownership of certain grave spaces, lots, mausoleum crypts or niches.  Purchase price does not include finance charges, sales tax, charges for credit life insurance, opening and closing costs and setting fees, but does include any amount which the customer is required to pay as a deposit to the Perpetual Care Fund, described in Section 163 of this title.  On sales of burial spaces wherein discounts or free spaces are granted to the customer by the cemetery, the purchase price is determined to be the fair market value or the normal selling price of that particular type of burial space as sold by the cemetery; and

4.  "Financial institution" means a federally insured bank, trust company or savings and loan association which is authorized to do business in this state.

Laws 1953, p. 16, § 2; Laws 1993, c. 218, § 1, eff. Sept. 1, 1993.

§8163.  Percentage of purchase price set aside  Investment and use  Deposits.

A.  In all cemeteries in this state where grave spaces, lots, mausoleum crypts or niches are sold, whether above or below the surface of the ground, not less than ten percent (10%) of the purchase price thereof shall be segregated and set aside as a permanent trust fund to be known as the "Perpetual Care Fund".  The Perpetual Care Fund shall be invested as hereinafter prescribed, and the income only shall be used in improving, caring for, and embellishing the lots, walks, drives, parks and other improvements in such cemeteries and maintenance of office and care of records.

B.  The owner of a cemetery shall set aside and deposit such amounts in a financial institution authorized by law, as trustee, to administer such trusts, not later than thirty (30) days after the close of the month in which was received the final payment on the purchase price of each grave space, lot, mausoleum crypt or niche. Such amounts shall be held by the trustee of the Perpetual Care Fund in trust for the specific purposes stated in a written trust agreement.  The trust agreement may provide for an individual or other entity to exist as cotrustee; provided, however, in no instance shall the cotrustee have sole access to deposits held in the Perpetual Care Fund, except as otherwise provided in this act.

Laws 1953, p. 16, § 3; Laws 1993, c. 218, § 2, eff. Sept. 1, 1993.

§8164.  Donations, deposits or bequests in trust.

Donations, deposits or bequests may be made in trust by mutual agreement between the cemetery and lot owner or lot owners, for the special care of specified lots, monuments or mausoleums in any such cemetery, and such funds shall be invested in like manner as the Perpetual Care Fund, but a separate account shall be kept of each amount so deposited, donated and bequeathed and only the income derived from such funds shall be used in the care, maintenance and repair of such lots, monuments and mausoleums, unless otherwise provided by the donor.

Laws 1953, p. 16, § 4.

§8165.  Investment of trust funds  Income.

Accumulated trust funds held by the trustee of the Perpetual Care Fund shall be invested in the manner provided in the Oklahoma Trust Act, and any amendments thereto.  The income derived therefrom shall be returned to such cemeteries to be used by them only as provided by this act.

Added by Laws 1953, p. 17, § 5.  Amended by Laws 1995, c. 82, § 1, eff. Nov. 1, 1995.

§8166.  Annual fee and report  Examination of books and records.

A.  The owner of a cemetery maintaining a Perpetual Care Trust Fund shall be required to pay to the State Banking Commissioner an annual fee of Two Hundred Dollars ($200.00), and file a report of each cemetery by March 15 of each year with the State Banking Commissioner, showing, for the preceding calendar year:

1.  The gross amount received from sales of grave spaces, lots, mausoleum crypts and niches;

2.  The total purchase price of grave spaces, lots, mausoleum crypts and niches on contracts which received final payment and required deposits to the Perpetual Care Fund during the calendar year;

3.  The operating expenses incurred during the calendar year which are eligible to be paid from income of the Perpetual Care Fund;

4.  The total amount of the principal of the Perpetual Care Fund as of the beginning of the preceding calendar year; and

5.  The amount segregated and deposited in the Perpetual Care Fund as provided by this act which shall be certified by the trustee of the Perpetual Care Fund as to correctness thereof, and the trustee shall provide:

a. the total amount of the principal of the Perpetual Care Fund as of the end of the calendar year,

b. the securities and other assets in which such perpetual care funds are invested,

c. the cash on hand,

d. a verification in writing of all assets in which monies of the Perpetual Care Fund have been invested; provided, such verification shall be obtained from the holder or holders of such assets,

e. the income derived from the Perpetual Care Fund investments during the calendar year, and

f. the gross expenditures or transfers from income of the Perpetual Care Fund during the calendar year.

The annual fee collected pursuant to this subsection shall be deposited in the Cemetery Merchandise Trust Act Revolving Fund created pursuant to Section 316 of this title.

B.  The Commissioner shall have authority, at any time, to inspect the books and records of any such cemetery, and to make an  examination thereof for the purpose of determining if proper sums have been deposited with the trustee in the Perpetual Care Fund, and if the Fund is being properly administered by the trustee in accordance with the provisions of the Perpetual Care Fund Act and rules of the Commissioner.  Each cemetery owner and trustee is responsible for maintaining satisfactory books and records which adequately justify all information contained in the annual report required by this section.  The Commissioner shall charge and collect a fee for such examination, which fee shall be deposited in the Cemetery Merchandise Trust Act Revolving Fund.

Added by Laws 1953, p. 17, § 6, emerg. eff. May 19, 1953.  Amended by Laws 1993, c. 218, § 3, eff. Sept. 1, 1993; Laws 1995, c. 82, § 2, eff. Nov. 1, 1995; Laws 2000, c. 205, § 28, emerg. eff. May 17, 2000; Laws 2005, c. 48, § 23, eff. Nov. 1, 2005.

§8-167.1.  Prepayment contract finance charges - Disclosure.

Every cemetery which provides prepayment financing programs to its customers under contracts in which a finance charge is made shall comply with all applicable provisions of the Uniform Consumer Credit Code, Section 1-101 et seq. of Title 14A of the Oklahoma Statutes, as they apply to disclosure and annual percentage rate calculation.

Added by Laws 1993, c. 218, § 4, eff. Sept. 1, 1993.

§8-168.  Exceptions to application of act.

A.  The provisions of the Perpetual Care Fund Act shall not apply to municipal, religious, fraternal, corporate, rural or nonprofit entities, free community burial grounds, county cemetery  associations, Indian tribal cemeteries on tribal land and charitable or eleemosynary institutions operating cemeteries in this state.

B.  The provisions of the Perpetual Care Fund Act may apply to unincorporated cemetery associations operating cemeteries in this state.  Unincorporated cemetery associations that make application with the State Bank Commissioner to maintain a perpetual care fund and are approved by the Commissioner shall comply with all provisions of the Perpetual Care Fund Act.

Added by Laws 1953, p. 17, § 8.  Amended by Laws 1995, c. 82, § 3, eff. Nov. 1, 1995; Laws 1999, c. 196, § 1, emerg. eff. May 24, 1999.

§8-168.1.  Administration of act - Rules and regulations.

The Perpetual Care Fund Act, Section 161 et seq. of Title 8 of the Oklahoma Statutes, shall be administered by the State Bank Commissioner.  The Commissioner is authorized to promulgate reasonable rules and regulations concerning the keeping and inspection of records, the filing of contracts and reports, and all other matters incidental to the orderly administration of this law.

Added by Laws 1993, c. 218, § 5, eff. Sept. 1, 1993.

§8169.  Violations  Punishment.

Any person, firm or corporation violating any of the provisions of the Perpetual Care Fund Act shall, upon conviction, be deemed guilty of a misdemeanor and shall be subject to a fine of not less than One Hundred Dollars ($100.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00).

Laws 1953, p. 17, § 9; Laws 1993, c. 218, § 6, eff. Sept. 1, 1993.

§8-169.1.  Fraudulent or intentional failure to honor contract.

It shall be unlawful for any owner or operator of a cemetery to accept money or anything of value under a contract entered into pursuant to the Perpetual Care Fund Act and fraudulently or intentionally fail or refuse to honor such contract providing for the improving, caring for, and embellishing of the burial lots, walks, drives, parks and other improvements in the cemetery.

In addition to other penalties authorized by law, this fraudulent or intentional failure or refusal to honor such contract with the consumer shall be a violation of the Oklahoma Consumer Protection Act.

Added by Laws 1996, c. 8, § 1, eff. July 1, 1996.

§8-170.  Actions to recover payments and other monies - Injunctions.

The Attorney General of this state, at the request of the State Banking Commissioner, may initiate an action to recover payments required to be deposited to the Oklahoma State Banking Department revolving fund pursuant to the Perpetual Care Fund Act or to recover other monies received or disbursed in violation of the Perpetual Care Fund Act.  In addition, the Attorney General may seek to enjoin any violation of the Perpetual Care Fund Act.

Added by Laws 2000, c. 205, § 29, emerg. eff. May 17, 2000.

§8181.  Declaration of policy.

The people of the state have a vital interest in the establishment of cemeteries and the maintenance, preservation and operation thereof.  To protect the citizens of the state, to promote the public welfare and public health thereof, and to prevent and guard against cemeteries from hereafter becoming a burden upon the community and the taxpayers of the state, the following provisions are enacted in the exercise of the police power of the state.

Laws 1955, p. 104, § 1.

§8182.  Acquisition of existing cemeteries  Written reports  Hearings  Determination  Exceptions.

(a) Any corporation, association, individual, partnership, trust, or any other organization however constituted which after the effective date of this act locates or establishes a cemetery, providing a grave, vault, columbarium, public mausoleum or other receptacle for the burial of dead human remains, in any county of the state, shall be subject to the provisions of this act.

(b) No corporation, association, individual, partnership, trust or any other organization however constituted, shall after the effective date of this act purchase or acquire, directly or indirectly, any interest in or the control of an existing cemetery or property which has been used as a burial ground in any county of this state, for the purpose of engaging in the business of the ownership, establishment, maintenance or operation of a cemetery, providing a grave, vault, columbarium, public mausoleum or other receptacle for the burial of dead human remains, unless and until a written report thereof is made to the board of county commissioners wherein the cemetery or burial ground is located, and an approval order is issued by the board to such organization prior to such purchase or acquisition.  The written report shall be made and subscribed to by the interested parties, and shall be in such form and detail as the board shall prescribe and require.  In the event the board finds, after the written report is made and a hearing held thereon, that the proposed purchase or acquisition and the consummation thereof will result in an evasion or avoidance of this act in that the organization proposing to so purchase or acquire intends to substantially change or alter the method or plan of operation of the cemetery or burial ground, which is hereby declared to constitute the location and establishment of cemetery after the effective date of this act, then and in that event the board shall issue an order disapproving the proposed purchase or acquisition, and it shall be unlawful for such purchase or acquisition, to be thereafter consummated unless and until such organization applies for and is issued a certificate of authority as provided by Section 3 of this act.  In the event the board finds, after the written report is made and a hearing held thereon, that the proposed purchase or acquisition and the consummation thereof will not result in an evasion or avoidance of this act as hereinbefore provided, then and in that event the board shall issue an order approving the proposed purchase or acquisition and such organization shall not be required to apply for and be issued a certificate of authority as provided by Section 3 of this act.  This subsection shall not apply to or affect the inheritance of any interest in or the control of a cemetery, mausoleum or burial ground.

(c) The provisions of this act shall not apply to a municipal, religious, fraternal, rural community, township, state, county and nonprofit corporate cemeteries and free community burial grounds which are subject to and regulated by Chapters 1, 2, 3, and 5 of Title 8, Oklahoma Statutes 1951; nor to cemeteries operated by charitable and eleemosynary institutions.

(d) The provisions of this act shall not apply to or affect the purchase or acquisition by an existing cemetery of additional real property which is immediately adjacent and adjoining to such cemetery nor to the construction of a mausoleum or columbarium on the real property of a cemetery.

Laws 1955, p. 104, § 2.

§8183.  Certificate of authority  Application  Investigation  Public hearing  Expenses.

(a)  No organization subject to the provisions of this act shall locate or establish a cemetery in any county of this state except after a certificate of authority has been issued therefor by the board of county commissioners of the county wherein such cemetery is to be located and operated.  The issuance of such certificate of authority shall rest solely in the discretion of the board of county commissioners of the county wherein such cemetery is to be located and operated.  The request to establish such proposed cemetery shall be set forth in a written application made to the board of county commissioners, provided that the form of the application shall be prescribed and furnished by the board and shall contain such information as the board may require; provided, however, that no such certificate of authority shall be required for establishing or operating any cemetery, graveyard or burial ground in such cities containing a population over three hundred thousand (300,000), authority for the construction and operation of which shall be obtained from the governmental planning commission having jurisdiction over zoning and building regulations covering the area wherein such cemetery, graveyard or burial ground is located.

(b)  The board of county commissioners shall not approve an application nor issue a certificate of authority until:

1.  The board shall make or cause to be made an investigation and examination of the applicant and the application.

2.  The board shall give notice of such application, and the hearing to be held thereon, by publication once a week for two (2) consecutive weeks in a newspaper having a general circulation in the county in which the applicant proposes to locate and operate the cemetery.

3.  The board shall, after the date of the said publication, hold a public hearing on the application in such place in the county as it shall designate.

(c)  After the filing of the application for a certificate of authority, the board of county commissioners shall make or cause to be made a careful investigation and examination relating to the financial standing and character of the organizers of the proposed cemetery, the character and qualifications and experience of the officers and managers thereof, for the use of the board, which information shall be considered confidential; of the adequacy of the initial investment in the proposed cemetery; of the adequacy of the planned perpetual care fund if the proposed cemetery is to be a perpetual care cemetery; of the proximity of the proposed cemetery to human dwellings and the sanitary and health conditions in regard to the location of the proposed cemetery; and of the public necessity for the cemetery in the community in which such proposed cemetery is to be located and operated; and if the board of county commissioners, after the public hearing herein provided, shall determine any of the questions unfavorable to the applicant, the applicant shall not be approved and the certificate of authority shall not be issued, and if such questions be determined favorably by the board, the board shall approve the application and the certificate of authority shall be issued.

(d)  At the public hearing any person who is interested may appear and be heard, either in person or by his attorney.  Within sixty (60) days from the date of such hearing the board of county commissioners shall render its findings and decision, in such form and detail as it shall prescribe, and a copy of the same shall be forwarded to the applicant and all persons who have entered an appearance.

(e)  All expenses which may be incurred by the board of county commissioners in performing its duties as provided in this section shall be paid to the board by the applicant at the time of filing the application for the certificate of authority, provided such expenses shall in no event exceed Five Hundred Dollars ($500.00) and any balance remaining unexpended shall be returned to the applicant by the board at the conclusion of the hearing.

Laws 1955, p. 105, § 3; Laws 1963, p. 764, H.J.R. No. 554, § 2, emerg. eff. June 14, 1963.

§8184.  Penalty.

Any person who wilfully violates any provision of this act shall be guilty of a misdemeanor and shall be subject to a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a term not exceeding six (6) months, or both such fine and imprisonment for each offense.

Laws 1955, p. 106, § 4.

§8185.  Conveyance of county lands for cemetery purposes.

The board of county commissioners may, without fee or charge, transfer and convey any land owned by the county, which at the time of conveyance is being used for cemetery purposes, or is situated adjacent to a tract of land being used for cemetery purposes, to any cemetery association, previously existing or formed for the purpose of taking such lands, said conveyance to be made and land to be used exclusively for purposes of human burial.

Laws 1969, c. 213, § 1.

§8186.  Ingress to and egress from certain cemeteries.

Any cemetery in this state consisting of ten or more grave spaces, lots, crypts or niches, including but not limited to, locations on property held in fee title, by leasehold, estate or easement by the state, any county, municipality, district, religious or fraternal organization, corporation, nonprofit corporation, partnership, association, individual or trust or charitable or eleemosynary institution, shall be allowed sufficient ingress to and egress from such cemetery by allowing the establishment of streets, roads or other public rightsofway for such purpose.  Such entity shall further allow sufficient ingress to and egress from any grave space, lot, crypt or niche within the cemetery by allowing sufficient access to any portion of the cemetery for such purpose.

Added by Laws 1986, c. 90, § 1, eff. Nov. 1, 1986.

§8-187.  Abandoned cemetery on privately owned land - Visitation rights.

Any relative of the deceased who wishes to visit an abandoned cemetery which is completely surrounded by privately owned land, for which no public ingress or egress is available, shall have the right to reasonable ingress or egress for the purpose of visiting such cemetery.  This right of access to such cemeteries extends only to visitation during reasonable hours and only for purposes usually associated with cemetery visits.  For the purposes of this section, "abandoned cemetery" means any place where human skeletal remains are buried and which no body has been interred for at least twenty-five (25) years and where such site is readily identifiable as a cemetery by an inspection of the property.  Any relative of the deceased who wishes to visit an abandoned cemetery shall make a good faith effort to notify the owners and tenants, if any, of said property prior to visiting the cemetery.  This section shall not be interpreted to allow the creation of an easement or claim of easement nor a right of ownership or claim of right of ownership to an abandoned cemetery.

Added by Laws 1992, c. 214, § 1, eff. Sept. 1, 1992.

§8201.  Short title of Act.

This Act shall be known and cited as "The Burial Association Act."

Laws 1953, p. 129, § 1.

§8202.  Definitions.

The following terms as used in this act are defined as follows:

1. "Burial association" or "association" when used without limitation or qualification, shall mean an association, whether incorporated or nonincorporated, licensed pursuant to this act or which is otherwise subject to the provisions of this act; and

2. "Board" shall mean the Oklahoma State Board of Embalmers and Funeral Directors.

Laws 1953, p. 129, § 2; Laws 1992, c. 147, § 1, eff. July 1, 1992.

§8-203.  Repealed by Laws 1992, c. 147, § 12, eff. July 1, 1992.

§8-203.1.  State Burial Board abolished - Transfer of duties and authority to State Board of Embalmers and Funeral Directors.

A.  The State Burial Board is hereby abolished.  All powers, duties, responsibilities, property, personnel, assets, liabilities, fund balances, encumbrances and obligations of the State Burial Board are hereby transferred to the State Board of Embalmers and Funeral Directors.  All references made in the Oklahoma Statutes to the State Burial Board shall mean the State Board of Embalmers and Funeral Directors.

B.  The Oklahoma State Board of Embalmers and Funeral Directors is hereby vested with the duty and authority of enforcing and administering the provisions of Section 201 et seq. of this title.

Added by Laws 1992, c. 147, § 2, eff. July 1, 1992.

§8204.  State Burial Board Administration and Enforcement Fund abolished  Transfer of funds.

A.  There is hereby created a fund to be known as the "State Burial Board Administration and Enforcement Fund," and all fees received by the Board under the provisions of this act shall be paid to the Board and shall by it be deposited to the credit of such Fund.  The Board shall have the authority to employ and fix the compensation of personnel necessary for the administration of this Act, and to incur and pay such expenses as are deemed necessary by the Board for such purpose.  Such compensation and expenses shall be disbursed from the State Burial Board Administration and Enforcement Fund upon vouchers drawn and approved by the Board.

B.  The State Burial Board Administration and Enforcement Fund, created pursuant to subsection A of this section, is hereby abolished.  On July 1, 1992, any unencumbered funds remaining in the State Burial Board Administration and Enforcement Fund shall be transferred to the credit of the Fund of the State Board of Funeral Directors and Embalmers, created pursuant to Section 396.14 of Title 59 of the Oklahoma Statutes.  Any unexpended funds remaining in the State Burial Board Administration and Enforcement Fund after November 15, 1992, shall be transferred to the credit of the Fund of the State Board of Funeral Directors and Embalmers.

Laws 1953, p. 130, § 4; Laws 1992, c. 147, § 4, eff. July 1, 1992.

§8205.  Exemption from insurance laws  Operating expenses and trust fund  Mutual character  Members  Articles of agreement  Fees and assessments.

That all burial associations now operating or that may be hereafter organized, as incorporated or nonincorporated associations, which are nonprofit sharing in their operations and pay no fees or salaries to any of their officers and have no capital stock and which comply with the provisions of this act shall be exempt from the operations and the effect of the insurance laws of the State of Oklahoma; and shall not be required to comply with the insurance laws of the said state; provided, that all monies collected by said associations shall be accounted for; provided further that not more than twentyfive percent (25%) of said funds are to be used for operating expenses, and not less than seventyfive percent (75%) of the funds so collected is to be held as a trust fund for the benefit of the members.

Associations licensed under this act shall be mutual associations and every person who applies for and holds a burial agreement shall be a member of the association, in accordance with the bylaws of the association and shall be entitled to one vote, and such members may vote in person or by proxy.  Burial associations are hereby declared to be charitable and benevolent associations.

The following shall be the Uniform Article of Agreement between burial associations and their members.

ARTICLES OF AGREEMENT

Article 1.  In consideration of One Dollar ($1.00) Membership fee and assessments of fifty cents ($0.50) per month, or Five Dollars ($5.00) for twelve (12) assessments if paid in advance, we agree to furnish the following protection for an entire family who live at home, and are solely dependent upon the head of the house.  This protection also covers school students.  All applicants must be in good health at the time of application for membership.  Upon marriage of any of the children, they are automatically dropped from this certificate.

Article 2.  All assessments are due on the first day of each month and carry fifteen (15) days grace, becoming delinquent on midnight of the fifteenth.  Any certificate which has lapsed on account of failure to pay an assessment, may be reinstated by paying a fiftycent assessment, provided that if any member of the family is sick at the time of such reinstatement benefits will not be reinstated on such sick person until his recovery.

Article 3.  All persons between the ages of seven (7) and seventy (70) at the time of application for membership are entitled to One Hundred Dollars ($100.00) burial benefits; all children under the age of seven (7) are entitled to Fifty Dollars ($50.00) burial benefits; upon reaching the age of seven (7), children are automatically entitled to One Hundred Dollars ($100.00) burial benefits; applicants who join after they have reached the age of seventy (70) are entitled to Fifty Dollars ($50.00) burial benefits.  Stillborn babies are entitled to Twentyfive Dollars ($25.00) burial benefits.  In the event a baby is born into the family, the name may be placed on the certificate at no additional charge.

Article 4.  All benefits are for service and merchandise only and must be furnished by the association.  Said association will not be responsible for any debts incurred by the death of any member of this association.

Article 5.  In the event death occurs beyond the distance of fifty (50) miles, the burial association being duly notified, may, in lieu of the above complete service, deliver to the express office for shipment, merchandise in the value as specified in this certificate, or mail Sixty Dollars ($60.00) to the policy holder.  All express charges shall be paid by the certificate holder.

Provided further that the Oklahoma State Board of Embalmers and Funeral Directors shall draft a uniform application for membership which shall be used by all burial associations operating in the State of Oklahoma, or which may be hereafter organized, said application for membership shall have printed across the face in red ink the following language: "This is not an application for life insurance."  Said Board shall also provide for uniform membership fees, dues and/or assessments; the membership fee of One Dollar ($1.00) shall be the assessment for the first month in which the agreement is issued, provided the remaining dues or assessments to be not less than fifty cents ($0.50) on a monthly basis, provided, however, that twelve (12) assessments may be paid in advance for Five Dollars ($5.00) and, provided further that if the funds on hand in the trust fund are equal to fifty cents ($0.50) for each certificate in force a monthly assessment may be passed until such time as the funds in the trust are less than fifty cents ($0.50) for each certificate in force.  Provided that any association now in existence charging a less sum may continue to service all certificates now in effect at existing rates specified in the certificates; and certificates which lapse, and all new certificates must be written at the uniform rate set up by this act. No burial association licensed pursuant to the provisions of this act shall have the authority to levy any assessment on its members other than the assessment expressly provided for in the Uniform Article of Agreement.  All certificates of membership issued by said associations shall have printed across the face of said certificate the following language:  "This is not a certificate of life insurance."

Laws 1953, p. 130, § 5; Laws 1992, c. 147, § 5, eff. July 1, 1992.

§8206.  Investment of trust funds.

No burial association shall invest its trust funds except in bonds and securities which are the direct obligations of the United States or in cash deposits in regularly established national or state banks.

Laws 1953, p. 131, § 6.

§8207.  Licenses.

(a) No burial association shall transact any business until the Board has issued a formal license authorizing it to do so,  which license shall not issue until it is satisfied that the association has complied with the provisions of this act.  Licenses issued to such association shall authorize the association to do business in this state until the last day of June following the date of issuance of the license, and the license may be renewed by the Board annually thereafter, unless sooner suspended, revoked, or renewal refused; provided, however, that any license shall continue in full force and effect until a new license be issued or specifically refused.

(b) The Board shall not suspend, revoke, or refuse to renew a license issued to any burial association unless, after a hearing held, it finds that one of the grounds specified in Section 15 of this act exists as to such association.  Before the Board shall suspend, revoke, or refuse to issue or renew any license it shall issue a show cause order to such association stating specifically, the nature of the alleged violations, and fixing a time and place, at least ten (10) days thereafter, when a hearing of the matter shall be held.  After such hearing, or upon failure of the association to make an appearance, the Board shall render its findings, decision and order in writing.  After the Board has rendered its findings, decision and order, any party aggrieved may appeal within twenty (20) days to the district court of Oklahoma county by filing with the clerk of said court a petition in error together with a certified copy of the proceedings of the Board in such matter.  If the appeal is from an order of the Board, such order shall not take effect during the pendency of the appeal unless the court shall determine otherwise.  The court may review all the facts and in disposing of any issue before it, may modify, affirm or reverse any finding, decision or order of the Board, in whole or in part.

Laws 1953, p. 131, § 7.

§8208.  Burial agreements.

(a) Any burial association may issue a burial agreement containing burial benefits not exceeding twice the burial benefits provided in the Articles of Agreement as specified in Section 5 of this act, by charging and levying twice the membership fee and assessments specified therein.

(b) No burial association licensed pursuant to the provisions of this act shall issue more than one burial agreement providing a Two Hundred Dollar ($200.00) benefit or more than two burial agreements each providing a One Hundred Dollar ($100.00) benefit covering a family, or any member thereof; nor issue a burial agreement covering a family, or any member thereof, who are covered by a burial agreement issued by another burial association and the application form prescribed by the Board shall contain an interrogatory as to whether the family, or any member thereof, is so covered by such an agreement; provided, however, nothing in this act shall prohibit, and any burial association is hereby authorized, to issue an agreement to a family for the purpose of replacing an agreement theretofore issued by another burial association, and provided further such in lieu agreement shall at least provide the same benefits and coverage to the family as the agreement replaced.

(c) In the event of the death of a person who is covered by more than one agreement issued by one burial association the association's liability shall be limited to the providing of a burial benefit equal to twice the benefit specified in the Articles of Agreement as provided in Section 5 of this act, regardless of the number of burial agreements issued by the said burial association and covering such person, and the burial association is hereby prohibited from providing a burial benefit in excess thereof.  In the event of the death of a person who is covered by more than one agreement issued by more than one burial association the agreement holder shall elect as to which association he shall make claim for the burial benefit; the association which is not so elected shall have no liability to provide the burial benefit and is hereby prohibited from providing any burial benefit.

Laws 1953, p. 132, § 8.

§8209.  Treasurer's bond.

The treasurer of every burial association, who shall be the custodian of the funds of the association, shall file with the Oklahoma State Board of Embalmers and Funeral Directors a bond, in the form prescribed by the Board, running in the favor of the State of Oklahoma, executed by an insurance company authorized to do business in this state, and to be conditioned that the trust fund of the association will be held and administered in accordance with the provisions of this act, which bond shall at all times be equal to, or in excess of, the trust fund but which in no event shall be in an amount less than One Thousand Dollars ($1,000.00).

Laws 1953, p. 132, § 9; Laws 1992, c. 147, § 6, eff. July 1, 1992.

§8210.  Reimbursement of trust fund.

The Board shall have the authority, after a hearing held, to issue an order directing the officers of an association to reimburse the trust fund for any withdrawal therefrom when the Board finds that the officers have wrongfully paid a claim or have otherwise wrongfully disbursed funds from the trust fund.

Laws 1953, p. 132, § 10.

§8211.  Inspections and examinations  Costs.

Whenever the Board deems it necessary or advisable, and at least once in each year, it shall examine, through its authorized representative each burial association and thoroughly inspect and examine its financial condition, whether it has complied with the provisions of the law and any other facts relative to its business methods, management, and the equity of its dealings with its members and claimants.  The Board or its authorized representative may subpoena and administer the oath to and examine witnesses, the directors, officers, trustees, agents, representatives, and members of any association and any other person, relative to its affairs, transactions and conditions.  The cost of any examination exceeding four (4) hours in duration made pursuant to the provisions of this section shall be the responsibility of the examined burial assocation.  Provided, however, no such cost paid by the examined burial association shall exceed five percent (5%) of the total income of said burial association or Two Hundred and Fifty Dollars ($250.00) whichever is greater.

Amended by Laws 1985, c. 142, § 1, emerg. eff. June 7, 1985.

§8212.  Misrepresentations.

No association and no director, trustee, officer, agent, employee, solicitor, or other representative thereof, or any other person, shall make, issue, circulate, or cause or permit to be made, issued, or circulated, a statement of any sort misrepresenting the terms, conditions or character of any agreement issued by it or the benefits or advantages promised thereby.

Laws 1953, p. 133, § 12.

§8213.  Discrimination.

Discrimination between members of the same class in the amount of assessments, dues, and fees charged for or on any agreement, or in any benefits payable thereon, or in any of the terms or conditions of such agreement, or in any manner whatsoever is prohibited.  This Act shall not prohibit different assessments, dues, fees or benefits for individuals insured under different plans at different times.  No association and no director, trustee, officer, agent, employee, solicitor or other representative thereof shall pay, allow or give, or offer to pay, allow or give directly or indirectly, as an inducement to insure any rebate of the assessment, dues or fees payable on the agreement, or any special favor or advantage in the benefits to accrue thereon not specified in the agreement or any paid employment contract for services of any kind or any valuable consideration or inducement whatever; provided however, nothing herein shall prohibit a burial association or any agent thereof in connection with the sale of an agreement from truthfully advertising or stating the advantages of a funeral service rendered by a designated funeral home.

Laws 1953, p. 133, § 13.

§8214.  Annual report  Annual license fee.

Every burial association doing business in the State of Oklahoma under the provisions of Sections 201 et seq. of this title shall, annually, on or before the last day of June, report under oath of the president and secretary of said association to the Oklahoma State Board of Embalmers and Funeral Directors, the total income, less refunds, received by the association from its member during the preceding calendar year and shall at the same time pay to the Board an annual license fee equal to one percent (1%) of the said total income, less refunds, as a condition precedent to the issuance of the annual license, or the renewal of said license, to the association.  The Board may, if it deems that the Oklahoma State Board of Embalmers and Funeral Directors Administration and Enforcement Fund is or will be insufficient to meet the expenses of the new license year, increase the annual license fee to an amount not exceeding four percent (4%) of said total income.  Any burial association failing to make such returns and payments promptly and correctly shall forfeit and pay to the Board in addition to said fees, the sum of Two Hundred Fifty Dollars ($250.00).  In the event any such burial association so fails or neglects to make returns or payments within sixty (60) days, the Board shall notify the burial association and its agents that they have no authority to do business in the state and the Board shall request the Attorney General to proceed to collect said fees and penalties and interest thereon, by an action at law.

Laws 1953, p. 133, § 14; Laws 1978, c. 222, § 2, eff. Oct. 1, 1978; Laws 1985, c. 142, § 2, emerg. eff. June 7, 1985; Laws 1992, c. 147, § 7, eff. July 1, 1992.

§8215.  Injunction against continuation of business.

If the Board is of the opinion upon examination or from other evidence, that any burial association:

(1) is in an insolvent condition in that it fails and is unable to provide any burial benefit in accordance with the terms and conditions of its burial agreement, or

(2) has not complied with its articles of incorporation or agreement or the provisions of the law applicable to such association, or

(3) is not maintaining its trust fund according to the provisions of this act, or

(4) that its condition or management is such as to render its further proceedings or transaction of business hazardous to the public, or its members, or to its creditors, or

(5) that its treatment and dealings with its members and claimants are not equitable or just, or

(6) has not complied with, or has violated, a written rule or regulation or order promulgated or issued by the Board, it shall apply to the district court of Oklahoma County, through the Attorney General of the state, for an injunction restraining the burial association, in whole or in part, from further proceeding with its business.  The court may issue an injunction forthwith and may, after notice to the association, and hearing held, make the injunction perpetual, and make all orders and decrees needful in the premises, and may appoint a person designated by the Board to act for and in its behalf as receiver to take possession of the property and effects of the association and to settle its affairs, subject to such rules and orders as the court from time to time may prescribe.

Laws 1953, p. 133, § 15.

§8216.  Application for receiver.

No person or party other than the Oklahoma State Board of Embalmers and Funeral Directors may appear in the courts of this state requesting the appointment of a receiver of a burial association.

Laws 1953, p. 134, § 16; Laws 1992, c. 147, § 8, eff. July 1, 1992.

§8217.  Merger, consolidation or reinsurance.

(a) No burial association shall merge, consolidate, or reinsure all of its business with another burial association, except with the approval of the Oklahoma State Board of Embalmers and Funeral Directors.

(b) A copy of the agreement or document effecting such merger, consolidation, or reinsurance shall be filed with the Oklahoma State Board of Embalmers and Funeral Directors.

Laws 1953, p. 134, § 17; Laws 1992, c. 147, § 9, eff. July 1, 1992.

§8218.  Burial agents, who are.

Any person, who for a consideration solicits, negotiates, or effects, or offers to solicit, negotiate, or effect, any burial agreement in this state for or on behalf of any burial association shall be a burial agent within the intent of this Act, and shall become subject to all the duties, requirements, obligations, liabilities and penalties imposed by this Act.

Laws 1953, p. 134, § 18.

§8219.  Burial agent license  Necessity.

No person shall, in this state, engage directly or indirectly, in the business as a burial agent for any burial association unless such person holds a burial agent license authorizing him to represent such burial association.

Laws 1953, p. 134, § 19.

§8220.  Application for burial agent license and proceedings thereon.

(a) Application for a burial agent license shall be made to the Board upon a form prescribed by the Board.

(b) Upon receipt of the application the Board shall promptly determine the general reputation and character of the applicant as to honesty, integrity, and responsibility.  If the Board finds that the applicant would be a trustworthy person to hold a burial agent license and that the applicant otherwise qualifies under the provisions of this act, it shall issue a burial agent license to the applicant upon requisition by a burial association or associations.

(c) If the Board finds that the applicant does not qualify to hold a burial agent license, it shall so advise the applicant and at the same time forward to the applicant a full and complete statement of the reasons supporting such finding.  The Board shall within fifteen (15) days after the applicant receives such statement grant a hearing on the matter upon receiving a written request from the applicant.  The Board, at the conclusion of the hearing shall make its written findings, decision and order.  Within twenty (20) days after being served with a copy of the written findings, decision and order, the applicant may appeal to the district court of Oklahoma County by filing with the clerk of the court a petition for review of the findings, decision and order, together with a certified copy of the proceedings of the Board.  The court may review all the facts and, in disposing of any issue before it, may modify, affirm, or reverse the findings, decision and order of the Board, in whole or in part.

Laws 1953, p. 134, § 20.

§8221.  Issuance of agent's licenses on association's application  Fee  Renewals.

(a) Every burial association desiring to appoint a person as its agent shall apply to the Board, upon a requisition form prescribed by the Board, for a burial agent license for said person. The requisition of the burial association shall be accompanied by a burial agent license fee of Ten Dollars ($10.00) for such agent.

(b) If the person designated by the association has qualified to hold a burial agent license, the Board shall issue a burial agent license to such person.  The burial agent license issued by the Board shall be in the form prescribed by the Board, provided the same may be of a continuous form, and shall recite that the agent is authorized to engage in the business as a burial agent for said burial association.  Every burial agent license shall expire on the following June 30th, unless sooner renewed.

(c) Prior to the 30th day of June of each year every burial association shall file with the Board, upon a requisition form, an alphabetical list of all its agents whose burial agent licenses it desires to renew and at the same time pay to the Board a renewal license fee of Ten Dollars ($10.00) for each agent.

(d) Upon the renewal of each burial agent license the Board shall prepare, issue and forward a renewal receipt to the association which shall forward the same to the agent.  The renewal receipt shall evidence the renewal of the burial agent license and shall at all times be in the custody of the agent.  Every burial agent license for which there has been filed a renewal requisition and license fee paid prior to its expiration date, shall continue in force and effect until a renewal receipt has been issued or the agent and the association have received notice from the Board that it has specifically refused to renew the burial agent license as hereinafter provided.

(e) The burial agent license fee shall be paid by the association making the requisition and such association shall not, directly or indirectly, charge the same to the agent.

Amended by Laws 1985, c. 142, § 3, emerg. eff. June 7, 1985.

§8222.  Revocation or refusal to renew agent's license.

(a) The Board may revoke or refuse to renew any burial agent license, if, after a hearing held, the Board finds:

(1) That the agent has obtained or attempted to obtain any burial agent license through willful misrepresentation or fraud.

(2) That the agent has materially misrepresented the terms, conditions, benefits or effect of any burial agreement, or the financial condition or manner of doing business of any burial association.

(3) That the agent has been convicted, by final judgment, of a felony.

(4) That the agent has misappropriated or withheld from a burial association or burial agent any money or property received or collected by him for such burial association or burial agent.

(5) Any cause for which issuance the burial agent license could have been refused had it then existed and had been known to the Board.

(6) That the agent has willfully violated any provisions of this act.

(b) The holder of any burial agent license which has been revoked or renewal refused for cause by the Board, or cancelled by a burial association, shall surrender the same and the last renewal receipt to the Board upon receiving notice of revocation or refusal or cancellation.

(c) The Board, may, if it finds that extenuating and mitigating circumstances exist, issue an order suspending its order of refusal to renew, or revocation of, any burial agent license and placing the agent on probation under such conditions and for such period of time as it deems necessary.  In the event the agent violates or fails to comply with the conditions of the probation the Board shall, after notice to the agent and a summary hearing, have the authority to cancel the probation and to revoke the burial agent licenses held by the agent.

(d) No person shall be issued a burial agent license for a period of three (3) years after the Board has issued an order revoking or refusing to renew such person's burial agent license.

Laws 1953, p. 135, § 22.

§8223.  Procedure for revocation or refusal to renew agent's license.

A hearing before the Board for the purpose of revoking or refusing to renew a burial agent license shall be had only upon a sworn complaint signed by a complainant, or a show cause order issued by the Board, after a copy thereof has been served on the agent and the burial associations for which the agent is licensed or which have made requisition for such agent.

(1) The sworn complaint and the show cause order shall be concise and definite in such a manner so as to apprise the agent of the nature of the charge.

(2) The agent and the interested burial associations shall be served at least ten (10) days prior to the date of the hearing.

(3) Formal rules of procedure or evidence need not be observed by the Board in the conduct of the hearing.

(4) At the expense of and at the written request seasonably made by an interested party, the Board shall cause a full stenographic record of the proceedings to be made by a competent stenographic reporter, and if transcribed such record shall be made a part of the Board's record of the hearing.

(5) The Board at the conclusion of the hearing shall make its written findings, decision and order, and a copy thereof shall be served on all interested parties.

(6) Any party aggrieved by any findings, decision or order of the Board, may appeal within twenty (20) days after receipt of the findings, decision and order to the district court of Oklahoma County by filing with the clerk of said court a petition for review of such findings, decision and order, together with a certified copy of the proceedings of the Board.  The court shall determine whether the appeal shall operate as a stay of the order of the Board.  The court may review all the facts and, in disposing of any issue before it, may affirm, modify, or reverse the findings, decision or order of the Board in whole or in part.

Laws 1953, p. 136, § 23.

§8224.  Burial agreements issued only through resident agents.

(a) No burial agreement shall be issued or delivered in this state by a burial association unless through its licensed resident agent.

(b) No burial association or burial agent shall pay, allow or give, directly or indirectly, any money, commissions, or other valuable consideration to any person, who, in this state, solicits, negotiates, or effects a burial agreement unless such person held a burial agent license with the burial association that issued the agreement at the time of the soliciting, negotiating, or effecting such agreement.

Laws 1953, p. 136, § 24.

§8225.  Solicitors deemed agents of association.

Any person who shall solicit and shall procure an application for a burial agreement shall, in all matters relating to such application and the agreement issued in consequence thereof, be regarded as the agent of the burial association issuing the agreement and not the agent of the applicant or member.

Laws 1953, p. 136, § 25.

§8226.  Depositions, witnesses and evidence.

(a) In any proceeding arising under this act, any member of the Board, or any interested party, may take depositions as in civil proceedings and the Board may, on its own motion, and shall, upon request of any interested party, subpoena witnesses or documentary evidence, administer oaths, and examine under oath any individual relative to any hearing or investigation under this act.  The subpoena may be served anywhere in the state and the service thereof shall not be limited to the county wherein the Board is located.

(b) The subpoena shall have the same force and effect and shall be served in the same manner as if issued from a court of record.

(c) Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a court of record.  Witness fees and mileage shall be paid by the Board, or by the person who requests the hearing.

(d) If any person fails to obey the subpoena, or obeys the subpoena but refuses to testify when required, the Board shall file a written report thereof and proof of service of the subpoena with the clerk of the district court in the county where the person resides or may be.  Thereupon, the court shall forthwith cause the person to be brought before the court to show cause why he should not be punished the same as if he had failed or refused to obey a subpoena from or give testimony in such court.

Laws 1953, p. 136, § 26.

§8227.  Application of law to existing associations.

(a) The provisions of this Act shall apply to every burial association, corporation, partnership or person now engaged in the business of burial insurance or that hereafter engages in the business of burial insurance, which have not been issued a license to do business in the State by the Insurance Commissioner or the State Fraternal Board.

(b) Every such burial association doing business in this state on the operative date of this Act shall within thirty (30) days thereafter comply with the provisions of this Act as a condition precedent to the continuation of doing business in this state.

Laws 1953, p. 137, § 29.

§8228.  Foreign associations or corporations.

No burial association or corporation which is organized or incorporated under the laws of another state shall be licensed to do business in this state under the provisions of this Act.

Laws 1953, p. 137, § 30.

§8229.  Rules and regulations.

The Board may make and promulgate written rules and regulations reasonable, necessary and incidental to the enforcement and administration of the provisions of this act.

Laws 1953, p. 137, § 31.

§8230.  Effective date  Exemption of certain existing associations  Bond of Treasurer.

The operative date of this Act shall be June 1, 1953.  Provided that the provisions of this Act shall not apply to an association which has been issuing the individual certificate, and individual certificate only, prior to January 1, 1943, and which organization was organized pursuant to the provisions of Section 10453, Oklahoma Statutes, 1931, and any such association now operating, which is nonprofitsharing in its operation and pays no fees or salaries to any of their officers and have no capital stock and provides a burial outfit and burial, the total value of which shall not exceed Two Hundred Dollars ($200.00) to those entitled thereto under the said certificate, and which associations do not make an assessment against their members until and unless the fund on hand derived from membership fees or assessments in the treasury of said association would only pay for the burial of six adults entitled to a burial by said association, shall be exempt from the operations and effect of the Insurance Laws of the State of Oklahoma, and shall not be required to comply with the Insurance laws of said state; provided that the money collected by such association or associations shall be held as a trust fund for the benefit of the beneficiaries and that at least seventyfive percent (75%) of the membership fees collected from the memberships shall be accounted for and paid into this fund, and that all of any future assessments or memberships shall be paid into this fund.

That the treasurer of said association be required to file with the court clerk of the county in which the association is organized a surety bond running in the name of "The State of Oklahoma;" said bond to be approved by the court clerk of said county, and to be conditioned that the funds of the association will be held and applied as a trust fund to be paid out only in accordance with the purposes of the association, which bond shall at all times equal the amount of the trust fund on hand in such association, and in no event to be less than Two Thousand Dollars ($2,000.00).

Laws 1953, p. 137, § 32.

§8-230.1.  Dissolution of burial association.

A.  At a meeting of the burial association held in accordance with the bylaws of such association, the burial association may vote to dissolve the association.

B.  Upon the affirmative order of the burial association, the burial association shall be deemed dissolved.  The board of directors of the burial association shall file notice of such dissolution with the Secretary of State.

C.  All debts, liabilities and obligations of the association shall be paid and discharged upon the dissolution of the burial association.  The association shall issue a certificate of guarantee for the full amount of the policy to each beneficiary.  The certificate of guarantee may be redeemed for goods and services only at the time the death of the beneficiary occurs and shall not be redeemed for cash.

D.  Upon filing with the Secretary of State of notice of dissolution, the association shall cease to carry on its business except insofar as may be necessary for the winding up thereof.

E.  Each member of the burial association shall be notified of the dissolution of the association.

F.  The Oklahoma State Board of Embalmers and Funeral Directors shall be provided notice within ten (10) days of the dissolution of any association.  A list of all members who have been provided certificates of guarantee shall be provided to the Oklahoma State Board of Embalmers and Funeral Directors and will be maintained in the records of the Oklahoma State Board of Embalmers and Funeral Directors.

G.  Upon request of notice of dissolution and compliance with the provisions of this section, the Secretary of State shall issue a certificate of dissolution for the association.

Added by Laws 1992, c. 147, § 3, eff. July 1, 1992.

§8-230.2.  Dissolution of unincorporated burial association.

A.  At a meeting of an unincorporated burial association, pursuant to such procedural rules or practices as have been observed or adopted by the association, the members may vote to dissolve the association.

B.  If the vote to dissolve is affirmative, the officers of the association shall, within ten (10) days of the action, notify all members of the association and shall provide the Oklahoma State Board of Embalmers and Funeral Directors notice of the action taken.  Within thirty (30) days, the officers shall furnish to the Board a list of the names and last-known addresses of the beneficiaries.

C.  Upon discharging all debts, liabilities, and obligations of the association, the officers shall so notify the Board, whereupon the association shall cease to exist.

Added by Laws 1999, c. 63, § 1, eff. Nov. 1, 1999.

§8231.  Violations of act  Punishment.

Any corporation, association, or director, trustee, officer, employee, agent or representative thereof, or any other person, who willfully violates any provisions of this act shall be guilty of a misdemeanor and shall be subject to a fine of not less than Fifty Dollars ($50.00) and not more than Five Hundred Dollars ($500.00) for each offense.

Laws 1953, p. 138, § 33.

§8301.  Short title.

Sections 18 through 32 of this act shall be known and may be cited as the "Cemetery Merchandise Trust Act".

§8302.  Definitions.

As used in the Cemetery Merchandise Trust Act:

1.  "Cemetery merchandise" means markers, memorials, vases, memorial vases, monuments, equipment, crypts, niches or outer enclosures.  Cemetery merchandise shall not include the sale of lands or interests therein as grave lots or grave spaces; burial or interment rights; and delivered or installed crypts, niches or outer enclosures;

2.  "Purchase price" means the gross amount to be paid for cemetery merchandise under the provisions of a prepaid cemetery merchandise contract.  Purchase price shall not include finance charges, sales tax, charges for real property interests or charges for credit life insurance;

3.  "Prepaid cemetery merchandise contract" means any agreement for the sale of cemetery merchandise by an organization which requires payment of the purchase price, in whole or in part, prior to delivery of the cemetery merchandise, which agreement is entered into from and after the effective date of this act;

4.  "Minimum funding requirement" means that portion of the purchase price equal to one hundred ten percent (110%) of the wholesale cost, freight on board, to the organization of the cemetery merchandise covered in a prepaid cemetery merchandise contract.  Wholesale costs shall be determined by the organization on the basis of such quotations and price lists as are available to the organization from the wholesale concerns;

5.  "Organization" means any individual, firm, partnership, trust, corporation, association or entity.  Organization shall not include state, county, municipal, township, rural community, religious, fraternal or nonprofit entities, free community burial grounds, county cemetery associations, Indian tribal cemeteries on tribal land and charitable or eleemosynary institutions operating cemeteries in this state;

6.  "Outer enclosure" means a grave liner, grave box, or grave vault;

7.  "Lawn crypt" means a subsurface permanent outer enclosure installed before need in multiple units for the purpose of interring human remains;

8.  "Board" means the State Banking Board;

9.  "Financial institution" means a federally insured bank, trust company, or savings and loan association which is authorized to do business in this state; and

10.  "Commissioner" means the State Banking Commissioner.

Added by Laws 1989, c. 297, § 18, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 218, § 7, eff. Sept. 1, 1993; Laws 1994, c. 98, § 1, eff. Sept. 1, 1994; Laws 1995, c. 82, § 4, eff. Nov. 1, 1995.

§8303.  Permit required  Contracts in violation of act.

Any organization which shall accept money or anything of value for cemetery merchandise pursuant to a prepaid cemetery merchandise contract shall first obtain a permit from the State Banking Commissioner authorizing the transaction of this type of business before entering into any such contract.  It shall be unlawful to sell any prepaid cemetery merchandise unless the organization holds a valid, current permit at the time such contract is made.  The organization shall not be entitled to enforce a contract made in violation of the Cemetery Merchandise Trust Act, but the purchaser, or the heirs or legal representative of the purchaser, shall be entitled to recover triple the amounts paid to the organization with interest thereon at the rate of six percent (6%) per annum under any contract made in violation hereof.

Added by Laws 1989, c. 297, § 19, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 5, eff. Nov. 1, 1995.

§8304.  Administration of act - Appeals - Exemption for prepaid plans.

A.  The Cemetery Merchandise Trust Act, Section 302 et seq. of this title, shall be administered by the State Banking Commissioner.  The Commissioner is authorized to promulgate reasonable rules concerning the keeping and inspection of records, the filing of contracts and reports, investments of and handling of the trust funds, and all other matters incidental to the orderly administration of this law.  Any reference to the Oklahoma Banking Board in rules promulgated pursuant to the Cemetery Merchandise Trust Act shall mean the State Banking Commissioner.  The rules promulgated by the Oklahoma Banking Board prior to the effective date of this act shall continue in effect until such rules are amended or repealed by rule of the Commissioner promulgated pursuant to the provisions of Article I of the Administrative Procedures Act.  All prepaid cemetery merchandise contracts must be in writing, and no such contract form shall be used without first being submitted to the Commissioner.

B.  An organization aggrieved by an action or order of the Commissioner may appeal the action or order to the State Banking Board which may then affirm, modify or reverse the action or order of the Commissioner as provided by the Administrative Procedures Act.

C.  The provisions of the Cemetery Merchandise Trust Act shall not be applicable to any organization that has obtained a permit pursuant to Section 6121 of Title 36 of the Oklahoma Statutes if the organization is in compliance with the provisions of Sections 6121 through 6136.18 of Title 36 of the Oklahoma Statutes with respect to items that are considered cemetery merchandise pursuant to the Cemetery Merchandise Trust Act.

Added by Laws 1989, c. 297, § 20, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 218, § 8, eff. Sept. 1, 1993; Laws 1995, c. 82, § 6, eff. Nov. 1, 1995; Laws 2003, c. 57, § 27, emerg. eff. April 10, 2003.

§8305.  Application for permit  Cancellation of, or refusal to issue or renew, permit  Appeal.

A.  Each organization desiring to accept money or anything of value for prepaid cemetery merchandise shall file an application for a permit with the State Banking Commissioner, and shall at the time of filing such application pay one initial filing fee of Two Hundred Dollars ($200.00).  The Commissioner shall issue a permit upon the receipt of the application and payment of the filing fee, and upon making a finding that the applicant has complied with the rules as may be established pursuant to the Cemetery Merchandise Trust Act by the Commissioner.  All such applications shall be signed by the organization requesting the permit, and shall contain a statement that the applicant will comply with all the requirements as established pursuant to the Cemetery Merchandise Trust Act.  All permits shall expire on the 15th day of March of the year following the year the permit is first issued, unless renewed.  Permits shall be renewed for a period not to exceed the succeeding March 15 upon the payment of a renewal fee of Two Hundred Dollars ($200.00).  Late application for renewal of a permit shall require a fee of double the renewal fee.  No application for renewal of a permit shall be accepted after May 1 of each year.  Applicants shall be required to reapply as if they were a new applicant.

B.  The Commissioner may cancel a permit or refuse to issue a permit or refuse to issue a renewal of such permit for failure to comply with any provisions of the Cemetery Merchandise Trust Act or any rules promulgated thereto by the Commissioner, after reasonable notice to the permittee and after a hearing before the Commissioner if the permittee requests a hearing in accordance with Article II of the Administrative Procedures Act.

C.  No organization shall be entitled to a new permit after cancellation, or refusal by the Commissioner to renew a permit, but shall thereafter be issued a new permit upon satisfactory proof of compliance with the Cemetery Merchandise Trust Act.

D.  Any person or organization aggrieved by the actions of the Commissioner may appeal therefrom to the State Banking Board as provided by the Administrative Procedures Act.

Added by Laws 1989, c. 297, § 21, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 7, eff. Nov. 1, 1995; Laws 2000, c. 205, § 30, emerg. eff. May 17, 2000.

§8-306.  Establishment and maintenance of cemetery merchandise trust funds.

A.  Each organization shall establish and maintain a cemetery merchandise trust fund with a financial institution having trust powers.  A cemetery merchandise trust fund shall at all times be in the custody of a financial institution.  Any cemetery merchandise trust funds may be invested, reinvested, exchanged, retained, sold and managed as a part of common trust funds in the manner required by and subject to the State Banking Commissioner and at the election of the trustee.  A copy of each contract or a written notice containing all relevant information regarding such prepaid cemetery merchandise contracts for which deposits are made shall be furnished to the financial institution.  The financial institution shall serve as trustee for the purposes of the Cemetery Merchandise Trust Act.

B.  Deposits to a cemetery merchandise trust fund shall be carried in the name of the organization and the amounts deposited therein may be commingled.  Provided, however, the accounting records shall establish a separate account for each prepaid cemetery merchandise contract and shall show the amounts deposited, and the income or loss accruing thereon, with respect to each prepaid cemetery merchandise contract.  The trustee shall reimburse the organization for all income taxes and costs incurred with respect to the operation of such fund, and the trustee shall be reimbursed from the earnings of such fund for all reasonable costs incurred in serving as trustee, including a reasonable fee for its services.  The taxes and costs shall be paid from earnings for the fund prior to the allocation of earnings to the individual accounts.

C.  An organization entering into a prepaid cemetery merchandise contract shall be entitled to retain all of the purchase price under the prepaid cemetery merchandise contract until it has received an amount equal to thirty-five percent (35%) of the purchase price of the cemetery merchandise sold in a prepaid cemetery merchandise contract.

D.  After an organization has received the amount it is entitled to receive, in accordance with subsection C of this section, all payments of the purchase price to the organization pursuant to a prepaid cemetery merchandise contract shall be deposited by the organization in a cemetery merchandise trust fund until such time as the requirements of subsection E of this section have been satisfied or delivery is made of the cemetery merchandise, or until an amount satisfying the minimum funding requirement has been deposited. Thereafter, all payments of the purchase price in excess of the minimum funding requirement may be retained by the organization. Deposits shall be made within ten (10) business days after the end of the month in which such deposits are received by the organization.

E.  Annually, as of December 31 of each year, each organization shall determine the wholesale cost for all cemetery merchandise covered by a prepaid cemetery merchandise contract for which funds are then held in a cemetery merchandise trust or in an individual merchandise account.  If the amount held with respect to a prepaid cemetery merchandise contract exceeds the minimum funding required, the excess shall be paid by the trustee of the cemetery merchandise trust to the organization.  In such event, no further deposit shall be required with respect to the prepaid cemetery merchandise contract until such time as the amount held no longer exceeds the minimum funding requirement.  If the minimum funding requirement is not satisfied, no amount shall be paid to or withdrawn by the organization and the organization shall continue or shall resume, as the case may be, making the deposits required by subsection D of this section.

F.  No part of the moneys required to be held in a cemetery merchandise trust fund pursuant to the provisions of the Cemetery Merchandise Trust Act shall ever be used for any other purpose other than investment as authorized by this section until delivery of the cemetery merchandise is made.

G.  Delivery of cemetery merchandise for the purposes of this subsection may be accomplished in one of the following ways:

1.  Actual and physical delivery of the cemetery merchandise to the purchaser;

2.  Physical attachment of the cemetery merchandise to realty or cemetery space owned by the purchaser;

3.  Certification by an approved manufacturer to the purchaser that the organization has paid the wholesale price of the cemetery merchandise and that the cemetery merchandise will be delivered upon request of the purchaser;

4.  Written notification to the purchaser by the organization that the cemetery merchandise is in the possession of the organization and may be removed by the purchaser upon full payment for the cemetery merchandise; and

5.  When construction or permanent installation of the cemetery merchandise has been completed, with respect to cemetery merchandise which is affixed to realty.

H.  Upon delivery of the cemetery merchandise pursuant to a prepaid cemetery merchandise trust contract, the organization shall present the trustee with a verified statement that delivery has been made, and upon such presentation, the trustee shall pay to the organization the amount of any funds held in trust with respect to the cemetery merchandise delivered and no further deposits shall be made with respect to such cemetery merchandise.

I.  Should the buyer move to a community in which the cemetery does not accept transfers of outer enclosures from the cemetery which the buyer has entered into a cemetery merchandise contract, the selling organization will refund sixty-five percent (65%) of the retail price plus interest equal to the annual interest computed from the date that the contract was paid in full based on the financial institution's passbook interest rate at the time that the refund is requested.

Added by Laws 1989, c. 297, § 22, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 218, § 9, eff. Sept. 1, 1993; Laws 1995, c. 82, § 8, eff. Nov. 1, 1995.

§8307.  Surety bond in lieu of trust requirement.

A.  As an alternative to the trust requirements of Section 306 of this title, an organization may purchase a surety bond in an amount not less than the aggregate value of outstanding liabilities on undelivered prepaid cemetery merchandise contracts.  For the purposes of this section, the term "outstanding liabilities" means the gross replacement or wholesale value of the prepaid cemetery merchandise.

B.  The bond shall be made payable to the State of Oklahoma for the benefit of the State Banking Commissioner and all purchasers of prepaid cemetery merchandise.  The bond shall be approved by the Commissioner.

C.  The Commissioner shall establish by rule the requirements and guidelines for the bonds required herein.

Added by Laws 1989, c. 297, § 23, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 9, eff. Nov. 1, 1995.

§8308.  Annual report  Filing fee  Failure to file.

Each organization shall file an annual report with the State Banking Commissioner on or before March 15 of each year in such form as the Commissioner may require, showing the name of the financial institution holding the cemetery merchandise trust fund and the amount of the trust fund under each contract on the preceding December 31, and also showing the method of determination of the wholesale costs made pursuant to Section 306 of this title.  The total required deposits to the cemetery merchandise trust fund during the year shall also be reported.  Each cemetery is responsible for maintaining satisfactory books and records, which will adequately justify all information contained in the annual report required by this section.  Any organization which has discontinued the sale of prepaid cemetery merchandise, but which still has funds deposited in a cemetery merchandise trust fund or surety, shall not be required to obtain a renewal of its permit, but it shall continue to make annual reports to the Commissioner until all such funds have been disbursed pursuant to the Cemetery Merchandise Trust Act.  A filing fee of Two Hundred Dollars ($200.00) shall accompany each report.  If any officer of any organization fails or refuses to file an annual report, or fails or refuses to cause it to be filed within thirty (30) days after the organization has been notified by the Commissioner that the report is due and has not been received, such officer shall be guilty of a misdemeanor and shall be punished as prescribed in Section 315 of this title.

Added by Laws 1989, c. 297, § 24, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 218, § 10, eff. Sept. 1, 1993; Laws 1995, c. 82, § 10, eff. Nov. 1, 1995; Laws 2000, c. 205, § 31, emerg. eff. May 17, 2000.

§8309.  Examination of wholesale costs.

The State Banking Commissioner may examine each organization so as to approve the organization's determination of the wholesale costs made pursuant to Section 306 of this title.  The fee for the examination may be paid from the organization's cemetery merchandise trust fund.  For such purposes, the Commissioner is authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any organization.  The examination may be reduced to writing by the person taking it, and the examiner may make findings as to the condition of each cemetery merchandise trust fund examined.  For the purpose of the examinations, the Commissioner may require any officer of an organization to furnish and submit the books, records, papers and instruments of the organization to the examiner.

Added by Laws 1989, c. 297, § 25, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 11, eff. Nov. 1, 1995.

§8310.  Redeposit of improperly withdrawn moneys.

In the event the State Banking Commissioner determines that moneys have been improperly paid by the trustee to the organization during the period covered by the examination, the Commissioner shall order the organization to redeposit to the trust such moneys improperly withdrawn within sixty (60) days.

Added by Laws 1989, c. 297, § 26, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 12, eff. Nov. 1, 1995.

§8311.  Attorney General  Action to recover payments  Injunctions.

The Attorney General of this state, at the request of the State Banking Commissioner, may initiate an action to recover payments required to be redeposited to the cemetery merchandise trust pursuant to the Cemetery Merchandise Trust Act or to recover other moneys received or disbursed in violation of the Cemetery Merchandise Trust Act.  In addition, the Attorney General may seek to enjoin any violation of said act.

Added by Laws 1989, c. 297, § 27, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 13, eff. Nov. 1, 1995.

§8312.  Execution, seizure, appropriation or application of certain funds prohibited.

In the absence of fraud, all funds held in a cemetery merchandise contract shall not be subject to attachment, garnishment or other legal process, or be seized, taken, appropriated or applied to pay any debt or liability of the organization, purchaser or beneficiary, by any legal or equitable process or by operation of law.

§8313.  Failure to assist examination of records  Appointment of receiver.

Whenever any officer of any organization refuses to submit the books, records, papers and instruments of such organization to the examination and inspection of the State Banking Commissioner's assistants or examiners, or in any manner obstructs or interferes with the examination of its cemetery merchandise trust fund, or refuses to be examined on oath concerning any of the affairs of its cemetery merchandise trust fund, the Commissioner may request the Attorney General of this state to institute proceedings for the appointment of a receiver for such organization.

Added by Laws 1989, c. 297, § 29, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 14, eff. Nov. 1, 1995.

§8314.  Failure to establish or maintain trust fund  Appointment of receiver.

Any organization which refuses or neglects to establish or maintain a cemetery merchandise trust fund in accordance with the requirements of the Cemetery Merchandise Trust Act within ninety (90) days after demand to do so is made upon it in writing by the State Banking Commissioner shall be deemed to have forfeited its corporate franchise.  The Attorney General of this state upon the request of the Commissioner shall then begin an action for the appointment of a receiver for such organization and to dissolve the same.

Added by Laws 1989, c. 297, § 30, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 82, § 15, eff. Nov. 1, 1995.

§8315.  Violations  Penalties.

Any organization, or its officers or directors, which violate any provision of the Cemetery Merchandise Trust Act shall, upon conviction, be deemed guilty or a misdemeanor and shall be subject to a fine of not less than One Hundred Dollars ($100.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00).

§8316.  Cemetery Merchandise Trust Act Revolving Fund.

There is hereby created the "Cemetery Merchandise Trust Act Revolving Fund".  The fund shall consist of all monies received by the State Banking Commissioner pursuant to the Cemetery Merchandise Trust Act and any other monies as required by law.  The fund shall be a continuing fund not subject to fiscal year limitations and shall be subject to the administrative direction of the Oklahoma Banking Board.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance.  Monies in the fund may be expended for expenses incurred in administering and enforcing the Cemetery Merchandise Trust Act and the Perpetual Care Fund Act.

Added by Laws 1989, c. 297, § 32, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 218, § 11, eff. Sept. 1, 1993; Laws 1995, c. 82, § 16, eff. Nov. 1, 1995.



Title 9. — Census (See14, Congressional and Legislative Districts)

OKLAHOMA STATUTES

TITLE 9.

CENSUS

_________

§9-1.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§9-11.  Repealed by Laws 1961, p. 15, § 1.

§9-12.  Repealed by Laws 1941, p. 462, § 1.

§9-13.  Repealed by Laws 1941, p. 462, § 1.

§9-14.  Repealed by Laws 1961, p. 15, § 1.

§9-15.  Repealed by Laws 1941, p. 462, § 1.

§9-16.  Repealed by Laws 1941, p. 462, § 1.

§9-17.  Repealed by Laws 1941, p. 462, § 1.

§9-18.  Repealed by Laws 1941, p. 462, § 1.

§9-31.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§9-32.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§9-33.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§9-34.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§9-35.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§9-36.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.



Title 10. — Children

OKLAHOMA STATUTES

TITLE 10.

CHILDREN

_________

§101.  Presumption of legitimacy.

All children born in wedlock are presumed to be legitimate.

R.L.1910, § 4364.

§101.1.  Reference to "illegitimate" or "bastard" deemed to refer to "child born out of wedlock".

Wherever reference is made in the Oklahoma Statutes to "illegitimate" or "bastard" it shall be deemed to refer to a "child born out of wedlock."

After the operative date of this act, the term "child born out of wedlock" shall be used in lieu of the terms "illegitimate" or "bastard."

Laws 1974, c. 297, § 7, operative July 1, 1974.

§101.2.  Children deemed legitimate.

On and after the date this act becomes operative, all children born within the State of Oklahoma shall be legitimate.

Laws 1974, c. 297, § 8, operative July 1, 1974.

§10-2.  Presumption of paternity.

A.  Except as otherwise provided by Section 215 of Title 84 of the Oklahoma Statutes, a man is presumed to be the natural father of a child for all intents and purposes if:

1.  He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within ten (10) months after the termination of the marriage by death, annulment, declaration of invalidity, divorce or dissolution, or after a decree of separation is entered by a court.  A child born before wedlock becomes legitimate by the subsequent marriage of his parents even if the marriage is, was or could be declared invalid.  Any child born within the ten-month period specified in this subsection which is born during a subsequent marriage to another person shall be presumed to be the legitimate child of that subsequent marriage;

2.  Before the child's birth, he and the child's natural mother have cohabitated and the child is born within ten (10) months after the termination of cohabitation.  As used in this paragraph, the term cohabitation means the dwelling together continuously and habitually of a man and a woman who are in a private conjugal relationship not solemnized as a marriage according to law;

3.  While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child for a period of at least two (2) years;

4.  The United States Immigration and Naturalization Service made or accepted a determination that he was the father of the child at the time of the child's entry into the United States and he had the opportunity at the time of the child's entry into the United States to admit or deny the paternal relationship; or

5.  Statistical probability of paternity is established at ninety-five percent (95%) or more by scientifically reliable genetic tests, including but not limited to blood tests.

B.  The presumption of paternity created pursuant to this section may be disputed pursuant to Section 3 of this title.

R.L. 1910, § 4365.  Amended by Laws 1994, c. 356, § 1, eff. Sept. 1, 1994.

§10-3.  Persons entitled to dispute presumption - Time limit.

A.  The presumption of paternity created pursuant to Section 2 of this title may be disputed only by the husband or wife, the putative father or their descendants.  Paternity may be established pursuant to Section 70 of this title.

B.  If a child is born during the course of the marriage and is reared by the husband and wife as a member of their family without disputing the child's legitimacy for a period of at least two (2) years, the presumption cannot be disputed by anyone.

R.L. 1910, § 4366.  Amended by Laws 1973, c. 91, § 1, emerg. eff. May 1, 1973; Laws 1994, c. 356, § 2, eff. Sept. 1, 1994.

§104.  Support and education.

The parent entitled to the custody of a child must give him support and education suitable to his circumstances.  If the support and education which the parent having custody is able to give are inadequate, the other parent must assist to the extent of his or her ability.

§10-5.  Grandparental visitation rights.

A.  1.  Pursuant to the provisions of this section, any grandparent or grandparents of an unmarried minor child may seek and be granted reasonable visitation rights to the child which visitation rights may be independent of either parent of the child if:

a. the district court deems it to be in the best interest of the child pursuant to subsection D of this section, and

b. there is a showing of parental unfitness or unsuitability or that the child would suffer harm or potential harm without the granting of visitation rights to the grandparent or grandparents of the child, and

c.   (1) an action for divorce, separate maintenance or annulment involving the grandchild's parents is pending before the court,

(2) the grandchild's parents are divorced, separated under a judgment of separate maintenance, or have had their marriage annulled,

(3) the grandchild's parent who is a child of the grandparent is deceased,

(4) except as otherwise provided in subsection B or C of this section, legal custody of the grandchild has been given to a person other than the grandchild's parent, or the grandchild does not reside in the home of a parent of the child,

(5) grandparent had custody of the grandchild pursuant to Section 21.3 of this title, whether or not the grandparent had custody under a court order, and there exists a strong, continuous grandparental relationship between the grandparent and the child,

(6) the grandchild's parent has deserted the other parent for more than one (1) year and there exists a strong, continuous grandparental relationship between the grandparent and the child,

(7) except as otherwise provided in subsection C of this section, the grandchild's parents have never been married, are not residing in the same household and there exists a strong, continuous grandparental relationship between the grandparent and the child,

(8) except as otherwise provided by subsection C of this section, the parental rights of one or both parents of the child have been terminated, and the court determines that there is a strong, continuous relationship between the child and the parent of the person whose parental rights have been terminated, or

(9) at any other time and for such other reason the court deems it to be in the best interests of the child pursuant to subsection D of this section.

2.  The right of visitation to any grandparent of an unmarried minor child shall be granted only so far as that right is authorized and provided by order of the district court.

B.  If one natural parent is deceased and the surviving natural parent remarries, any subsequent adoption proceedings shall not terminate any court-granted grandparental rights belonging to the parents of the deceased natural parent unless the termination of visitation rights is ordered by the court having jurisdiction over the adoption after opportunity to be heard, and the court determines it to be in the best interest of the child.

C.  1.  If the child has been born out of wedlock and the parental rights of the father of the child have been terminated, the parents of the father of such child shall not have a right of visitation authorized by this section to such child unless:

a. the father of such child has been judicially determined to be the father of the child,

b. the court determines that a previous grandparental relationship existed between the grandparent and the child, and

c. the court determines such visitation rights to be in the best interest of the child.

2.  If the child is born out of wedlock and the parental rights of the mother of the child have been terminated, the parents of the mother of such child shall not have a right of visitation authorized by this section to such child unless:

a. the court determines that a previous grandparental relationship existed between the grandparent and the child, and

b. the court determines such visitation rights to be in the best interest of the child.

3.  Except as otherwise provided by this section, the district court shall not grant to any grandparent of an unmarried minor child, visitation rights to that child:

a. subsequent to the final order of adoption of the child; provided however, any subsequent adoption proceedings shall not terminate any prior court-granted grandparental visitation rights unless the termination of visitation rights is ordered by the court after opportunity to be heard and the district court determines it to be in the best interest of the child, or

b. if the child had been placed for adoption prior to attaining six (6) months of age.

D.  1.  In determining the best interest of the minor child, the court shall consider and, if requested, shall make specific findings of fact related to the following factors:

a. the needs of and importance to the child for a continuing relationship with the grandparent and the age and reasonable preference of the child pursuant to Section 113 of Title 43 of the Oklahoma Statutes,

b. the willingness of the grandparent or grandparents to encourage a close relationship between the child and the parent or parents,

c. the length, quality and intimacy of the prior relationship between the child and the grandparent,

d. the love, affection and emotional ties existing between the parent and child,

e. the motivation and efforts of the grandparent to establish a relationship with the grandchild,

f. the motivation of parent or parents denying visitation,

g. the mental and physical health of the grandparent or grandparents,

h. the mental and physical health of the child,

i. the mental and physical health of the parent or parents,

j. whether the child is in a permanent, stable, satisfactory family unit and environment,

k. the moral fitness of the parties,

l. the character and behavior of any other person who resides in or frequents the homes of the parties and such person's interactions with the child,

m. the quantity of visitation time requested and the potential adverse impact the visitation will have on the child's customary activities,

n. if both parents are dead, the benefit in maintaining an extended relationship, and

o. such other factors as are necessary in the particular circumstances.

2.  For purposes of this subsection:

a. "harm or potential harm" means a showing that without court-ordered visitation by the grandparent, the child's emotional, mental or physical well-being could reasonably or would be jeopardized, and

b. "parental unfitness or unsuitability" includes, but is not limited to, a showing that a parent of the child or a person residing with the parent:

(1) has a chemical or alcohol dependency, for which treatment has not been sought or for which treatment has been unsuccessful,

(2) has a history of violent behavior or domestic abuse,

(3) has an emotional or mental illness that demonstrably impairs judgment or capacity to recognize reality or to control behavior,

(4) has been shown to have failed to provide the child with proper care, guidance and support to the actual detriment of the child.  The provisions of this division include, but are not limited to, parental indifference and parental influence on his or her child or lack thereof that exposes such child to unreasonable risk, or

(5) demonstrates conduct or condition which renders him or her unable or unwilling to give a child reasonable parental care.  Reasonable parental care requires, at a minimum, that the parent provides nurturing and protection adequate to meet the child's physical, emotional and mental health.

The determination of parental unfitness or unsuitability pursuant to this subparagraph shall not be that which is equivalent for the termination of parental rights.

E.  1.  The district courts are vested with jurisdiction to issue orders granting grandparental visitation rights and enforce such visitation rights, upon the filing of a verified application for such visitation rights or enforcement thereof.  Notice as ordered by the court shall be given to the person or parent having  custody of the child and the venue of such action shall be in the county of the residence of such person or parent.

2.  When a grandparent of a child has been granted visitation rights pursuant to this section and those rights are unreasonably denied or otherwise unreasonably interfered with by any parent of the child, the grandparent may file with the court a motion for enforcement of visitation rights.  Upon filing of the motion, the court shall set an initial hearing on the motion.  At the initial hearing, the court shall direct mediation and set a hearing on the merits of the motion.

3.  After completion of any mediation pursuant to paragraph 2 of this subsection, the mediator shall submit the record of mediation termination and a summary of the parties' agreement, if any, to the court.  Upon receipt of the record of mediation termination, the court shall enter an order in accordance with the parties' agreement, if any.

4.  Notice of a hearing pursuant to paragraph 2 or 3 of this subsection shall be given to the parties at their last-known address or as otherwise ordered by the court, at least ten (10) days prior to the date set by the court for hearing on the motion.  Provided, the court may direct a shorter notice period if the court deems such shorter notice period to be appropriate under the circumstances.

5.  Appearance at any court hearing pursuant to this subsection shall be a waiver of the notice requirements prior to such hearing.

6.  If the court finds that visitation rights of the grandparent have been unreasonably denied or otherwise unreasonably interfered with by the parent, the court shall enter an order providing for one or more of the following:

a. a specific visitation schedule,

b. compensating visitation time for the visitation denied or otherwise interfered with, which time may be of the same type as the visitation denied or otherwise interfered with, including but not limited to holiday, weekday, weekend, summer, and may be at the convenience of the grandparent,

c. posting of a bond, either cash or with sufficient sureties, conditioned upon compliance with the order granting visitation rights,

d. assessment of reasonable attorney fees, mediation costs, and court costs to enforce visitation rights against the parent, or

e. any other remedy the court considers appropriate.

7.  If the court finds that the motion for enforcement of visitation rights has been unreasonably filed or pursued by the grandparent, the court may assess reasonable attorney fees, mediation costs, and court costs against the grandparent.

F.  In addition to any other remedy authorized by this section or otherwise provided by law, any party violating an order of the court made pursuant to this section, upon conviction thereof, shall be guilty of contempt of court.

G.  Any transportation costs or other costs arising from any visitation ordered pursuant to this section shall be paid by the grandparent or grandparents requesting such visitation.

H.  In any action for grandparental visitation pursuant to this section, the court may award attorney fees and costs, as the court deems equitable.

I.  For the purposes of this section, the term "grandparent" shall include "great-grandparent".

R.L. 1910, § 4368.  Amended by Laws 1971, c. 82, § 1, emerg. eff. April 26, 1971; Laws 1975, c. 185, § 1, emerg. eff. May 23, 1975; Laws 1978, c. 71, § 1; Laws 1981, c. 273, § 1; Laws 1984, c. 82, § 1, emerg. eff. April 4, 1984; Laws 1989, c. 211, § 1, eff. Nov. 1, 1989; Laws 1990, c. 206, § 1, emerg. eff. May 14, 1990; Laws 1996, c. 297, § 20, emerg. eff. June 10, 1996; Laws 1997, c. 389, § 19, eff. Nov. 1, 1997; Laws 1999, c. 383, § 1, eff. Nov. 1, 1999; Laws 2000, c. 246, § 1, eff. Nov. 1, 2000; Laws 2003, c. 268, § 1, eff. Nov. 1, 2003.

§105.1.  Death of custodial parent  Custody of child.

The question of custody of a minor child upon the death of the custodial parent shall always be based upon what is in the best interests of the minor child.

Laws 1981, c. 107, § 2, emerg. eff. April 24, 1981.

§105.2.  Certain information and records to be available to both custodial and noncustodial parent.

Any information or any record relating to a minor child which is available to the custodial parent of the child, upon request, shall also be provided the noncustodial parent of the child. Provided, however, that this right may be restricted by the court, upon application, if such action is deemed necessary in the best interests of the child.  For the purpose of thissection, "information" and "record" shall include, but not be limited to, information and records kept by the school, physician and medical facility of the minor child.

Added by Laws 1982, c. 99, § 1, operative Oct. 1, 1982.

§10-5A.  Visitation rights of siblings.

A.  Upon the death of a parent of an unmarried minor child, a parent of the unmarried minor child or a parent of a minor sibling of the unmarried minor child may file a verified petition to commence an action requesting rights of visitation between the siblings.  The court may award reasonable rights of visitation between the siblings if the court determines that visitation is in the best interests of the siblings.

B.  In determining whether visitation is in the best interests of the siblings, the court shall consider:

1.  The willingness of the parents of the siblings to encourage or maintain a relationship between the siblings;

2.  The length and quality of the relationship between the siblings including, but not limited to, whether the siblings previously resided together in the same household;

3.  The time which has elapsed since the siblings last had contact;

4.  The preference of the siblings, if they are of sufficient maturity to express a preference;

5.  The effect that visitation will have on the relationship between the siblings and their parents;

6.  The mental and physical health of the siblings; and

7.  All other factors appropriate to the particular circumstances.

C.  The district courts are vested with jurisdiction to issue orders granting visitation between siblings and to enforce these orders.

D.  Notice as required by Section 2004 of Title 12 of the Oklahoma Statutes shall be given to all parents of the siblings.

E.  Venue of an action under this section shall be in the county where the siblings reside or, if the siblings reside in different counties, in the county where the respondent resides.

F.  The court may determine the location for visitation ordered pursuant to this section and require any transportation costs or other costs arising from visitation to be paid by a parent or parents of the siblings as the court deems equitable.

G.  Any visitation rights granted pursuant to this section before the adoption of a sibling shall automatically terminate if the sibling is adopted by a person other than a stepparent or grandparent of the sibling.

H.  In any action for sibling visitation pursuant to this section, the court may award attorney fees and costs, as the court deems equitable.

I.  As used in this section:

1.  "Sibling" means sister, brother, stepsister, stepbrother, halfsister, halfbrother, adopted sister, or adopted brother; and

2.  "Parent" means biological parent, stepparent, adoptive parent, or legal guardian of a minor.

Added by Laws 1999, c. 383, § 2, eff. Nov. 1, 1999.

§106.  Custody of child born out of wedlock.

Except as otherwise provided by law, the mother of an unmarried minor child born out of wedlock is entitled to the care, custody, services and earnings and control of such minor.

R.L.1910, § 4369.

§106.5.  Use of certain words in reference to children born out of wedlock prohibited.

A.  On and after the date upon which this act becomes operative, the designations "illegitimate" or "bastard" shall not be used to designate a child born out of wedlock.

B.  No person, firm, corporation, agency, organization, the State of Oklahoma nor any of its agencies, boards, commission officers or political subdivisions, nor any hospital, nor any institution supported by public funds, nor any employee of any of the above, shall use the term "illegitimate" or "bastard" in referring to or designating any child born on or after the operative date of this act.

Laws 1974, c. 297, § 1, operative July 1, 1974.

§107.  Allowance out of child's property for support and education.

The district court may direct an allowance to be made to a parent of a child out of its property, for its past or future support and education, on such conditions as may be proper whenever such direction is for its benefit.

R.L.1910, § 4370.

§10-8.  Parent without control over child's property.

The parent as such, has no control over the property of the child.

R.L. 1910, § 4371.

§109.  Abuse of parental authority  Civil action.

The abuse of parental authority is the subject of judicial cognizance in a civil action in the district court brought by the child or any grandparent on the child's behalf, or by its relatives within the third degree of consanguinity or affinity, or by the officers of the poor where the child resides or by any foster parent of the child or any person who has been a foster parent of the child; and when the abuse is established, the child may be freed from the dominion of the parent, and the duty of support and education enforced.

R.L.1910, § 4372; Laws 1991, c. 296, § 26, eff. Sept. 1, 1991.

§1010.  Cessation of parent's authority.

The authority of a parent ceases:

1.  Upon the appointment by a court of a guardian of the person of the child.

2.  Upon the marriage of the child, or,

3.  Upon its attaining majority.

R.L.1910, § 4373.

§1011.  Public action for support of deceased parent's child.

If a parent chargeable with the support of a child dies, leaving it chargeable upon the township or county, and leaving an estate sufficient for its support, the officers of the poor, in the name of the township or county respectively, may claim provision for its support from the parent's estate by civil action, and for this purpose may have the same remedies as any creditors against that estate, and against the heirs, devisees, and the next of kin to the parent.

R.L.1910, § 4374.

§1012.  Maintenance of poor persons by parents  Limitations  Promise of adult child to pay for necessaries.

It is the duty of the father and the mother of any poor person who is unable to maintain himself by work, to maintain such person to the extent of their ability.  Provided, that the liability of a parent to an institution, nursing home, intermediate care facility, or other resident facility for the care or maintenance of any such poor person shall not be excessive and shall not cause undue financial hardship upon said parent.  Provided further, that the provisions of this section shall not apply to charges for care provided by institutions of the Department of Mental Health and Substance Abuse Services or to charges for care provided by Department of Mental Health and Substance Abuse Services outpatient facilities, including the alcohol and drug programs.  The promise of an adult child to pay for necessaries previously furnished to a parent is binding.

Amended by Laws 1983, c. 128, § 1, operative July 1, 1983; Laws 1990, c. 51, § 1, emerg. eff. April 9, 1990.

§1013.  Parent's liability for value of child's necessaries.

If a parent neglects to provide articles necessary for his child who is under his charge, according to his circumstances, a third person may in good faith supply such necessaries and recover the reasonable value thereof from the parent.

R.L.1910, § 4376.

§1014.  Compensation for support of child.

A parent is not bound to compensate the other parent or a relative for the voluntary support of his child without an agreement for compensation, nor to compensate a stranger for the support of a child who has abandoned the parent without just cause.

R.L.1910, § 4377.

§1015.  Support of stepchildren.

A husband is not bound to maintain his wife's children by a former husband; but if he receives them into his family and supports them, it is presumed that he does so as a parent, and where such is the case, they are not liable to him for their support, nor he to them for their services.

R.L.1910, § 4378.

§1016.  Services and support after majority.

Where a child, after attaining majority, continues to serve and to be supported by the parent, neither party is entitled to compensation in the absence of an agreement therefor.

R.L.1910, § 4379.

§1017.  Relinquishment of rights by parent.

The parent, whether solvent or insolvent, may relinquish to the child the right of controlling him and receiving his earnings. Abandonment by the parent is presumptive evidence of such relinquishment.

R.L.1910, § 4380.

§10-17.1.  Assignment by parent to child of right to recover for injury to child.

The parent or parents having the right to recover damages for an injury to a minor child may assign to said child their right to recover said damages, and where the parent or parents of a minor child bring an action as guardian or guardian ad litem or next friend on behalf of said child and ask for a judgment for him for damages to which said parent or parents are entitled, said parent or parents will be deemed to have assigned to the minor child their right to recover such damages.  Any damages recovered pursuant to this section shall be disposed of in the same manner as provided by Section 83 of Title 12 of the Oklahoma Statutes.

Added by Laws 1977, c. 138, § 1, eff. Oct. 1, 1977.  Transferred from § 244 of Title 12.

§1018.  Payment of minor's wages.

The wages of a minor employed in service may be paid to him until the parent or guardian entitled thereto gives the employer notice that he claims such wages.

R.L. 1910 Sec. 4381.

§1019.  Parent's right to change child's residence.

A parent entitled to the custody of a child has a right to change his residence, subject to the power of the district court to restrain a removal which would prejudice the rights or welfare of the child.

R.L. 1910 Sec. 4382.

§10-20.  Parent or child not answerable for other's act.

Neither parent or child is answerable, as such, for the act of the other, except as otherwise specifically provided by law.

R.L.1910, § 4383.  Amended by Laws 2000, c. 382, § 10, eff. July 1, 2000.

§10-21.  Renumbered as § 109.1 of Title 43 by Laws 1990, c. 188, § 4, eff. Sept. 1, 1990.  (Also renumbered as § 112.1 of Title 43 by Laws 1990, c. 171, § 3, said renumbering is superceded by Laws 1990, c. 188, § 4).

§10-21.1.  Custody or guardianship - Order of preference - Death of custodial parent - Preference of child - Evidence of domestic abuse - Registered sex offenders.

A.  Except as otherwise provided by this section, custody should be awarded or a guardian appointed in the following order of preference according to the best interests of the child to:

1.  A parent or to both parents jointly;

2.  A grandparent;

3.  A person who was indicated by the wishes of a deceased parent;

4.  A relative of either parent;

5.  The person in whose home the child has been living in a wholesome and stable environment including but not limited to a foster parent; or

6.  Any other person deemed by the court to be suitable and able to provide adequate and proper care and guidance for the child.

B.  In addition to subsection D of this section, when a parent having custody of a child becomes deceased or when custody of a child is judicially removed from the parent having custody of the child, the court may only deny the noncustodial parent custody of the child or guardianship of the child if:

1.   a. For a period of at least twelve (12) months out of the last fourteen (14) months immediately preceding the determination of custody or guardianship action, the noncustodial parent has willfully failed, refused, or neglected to contribute to the child's support:

(1) in substantial compliance with a support provision or an order entered by a court of competent jurisdiction adjudicating the duty, amount, and manner of support, or

(2) according to such parent's financial ability to contribute to the child's support if no provision for support is provided in a decree of divorce or an order of modification subsequent thereto, and

b. The denial of custody or guardianship is in the best interest of the child;

2.  The noncustodial parent has abandoned the child as such term is defined by Section 7006-1.1 of this title;

3.  The parental rights of the noncustodial parent have been terminated;

4.  The noncustodial parent has been convicted of any crime against public decency and morality pursuant to Title 21 of the Oklahoma Statutes;

5.  The child has been adjudicated deprived pursuant to the Oklahoma Children's Code and the noncustodial parent has not successfully completed a service or treatment plan if required by the court; or

6.  The court finds it would be detrimental to the health or safety of the child for the noncustodial parent to have custody or be appointed guardian.

C.  The court shall consider the preference of the child in awarding custody of the child pursuant to Section 113 of Title 43 of the Oklahoma Statutes.

D.  1.  In every case involving the custody of, guardianship of or visitation with a child, the court shall determine whether any individual seeking custody or who has custody of, guardianship of or visitation with a child:

a. is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state,

b. has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes,

c. is an alcohol-dependent person or a drug-dependent person as established by clear and convincing evidence and who can be expected in the near future to inflict or attempt to inflict serious bodily harm to himself or herself or another person as a result of such dependency,

d. has been convicted of domestic abuse within the past five (5) years,

e. is residing with a person who is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state,

f. is residing with a person who has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes, or

g. is residing with a person who has been convicted of domestic abuse within the past five (5) years.

2.  There shall be a rebuttable presumption that it is not in the best interests of the child to have custody, or guardianship granted to:

a. a person who is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state,

b. a person who has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes,

c. an alcohol-dependent person or a drug-dependent person as established by clear and convincing evidence and who can be expected in the near future to inflict or attempt to inflict serious bodily harm to himself or herself or another person as a result of such dependency,

d. a person who has been convicted of domestic abuse within the past five (5) years,

e. a person who is residing with an individual who is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state,

f. a person who is residing with a person who has been previously convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes, or

g. a person who is residing with a person who has been convicted of domestic abuse within the past five (5) years.

3.  Custody of, guardianship of, or any visitation with a child shall not be granted to any person if it is established that the custody, guardianship or visitation will likely expose the child to a foreseeable risk of material harm.

E.  Except as otherwise provided by the Oklahoma Child Supervised Visitation Program, court-ordered supervised visitation shall be governed by the Oklahoma Child Supervised Visitation Program.

F.  For purposes of this section:

1.  "Alcohol-dependent person" has the same meaning as such term is defined in Section 3-403 of Title 43A of the Oklahoma Statutes;

2.  "Domestic abuse" has the same meaning as such term is defined in Section 60.1 of Title 22 of the Oklahoma Statutes;

3.  "Drug-dependent person" has the same meaning as such term is defined in Section 3-403 of Title 43A of the Oklahoma Statutes; and

4.  "Supervised visitation" means a program established pursuant to Section 5 of this act.

Added by Laws 1983, c. 269, § 2, operative July 1, 1983.  Amended by Laws 1988, c. 238, § 5, emerg. eff. June 24, 1988; Laws 1991, c. 113, § 1, eff. Sept. 1, 1991; Laws 1997, c. 386, § 1, emerg. eff. June 10, 1997; Laws 2001, c. 141, § 1, emerg. eff. April 30, 2001; Laws 2002, c. 445, § 1, eff. Nov. 1, 2002; Laws 2003, c. 3, § 3, emerg. eff. March 19, 2003; Laws 2004, c. 415, § 2, emerg. eff. June 4, 2004.

NOTE:  Laws 2002, c. 413, § 1 repealed by Laws 2003, c. 3, § 4, emerg. eff. March 19, 2003.

§10-21.2.  Definitions.

For purposes of Sections 21.3 and 21.4 of this title:

1.  "Permanent care and custody" means the right and responsibility to exercise continuing general supervision of a child and includes, but is not limited to, the right and responsibility to protect, educate, nurture and to provide the child with food, clothing, shelter, medical care and a supportive environment;

2.  "Abandonment" includes, but is not limited to, a state or condition in which the parent of a child:

a.   (1) if the child is twenty-four (24) months or less, has failed to establish and/or maintain a substantial and positive relationship with the child through visitation or communication with the child placed in the home of a relative related to the child within the third degree for at least six (6) months after placement in the home of such relative, or

(2) if the child is over twenty-four (24) months of age, has failed to establish and/or maintain a substantial and positive relationship with the child through visitation or communication with the child for a period of twelve (12) months out of the last fourteen (14) months while in the home of a relative related to the child within the third degree.

In any case where a father or a putative father of an infant born out of wedlock claims that prior to any action filed to reclaim or recover the child pursuant to Section 21.3 of this title or prior to receipt of notice pursuant to Section 21.5 of this title, he had been denied knowledge of the child by the mother and/or the custodian of the child, such father or putative father shall prove to the satisfaction of the court that he made sufficient attempts to discover if he had fathered the child and made sufficient attempts to establish and/or maintain a substantial and positive relationship with the child prior to the filing of such action or the receipt of such notice.

In any case where a parent of a child claims that prior to the filing of any action to reclaim or recover a child pursuant to Section 21.3 of this title or prior to receipt of notice pursuant to Section 21.5 of this title, such parent had been denied the opportunity to establish and/or maintain a substantial and positive relationship with the child by the custodian of the child, such parent shall prove to the satisfaction of the court that he or she made sufficient attempts to establish and/or maintain a substantial and positive relationship with the child prior to the filing of such action or the receipt of such notice.

Infrequent or token visits or communications shall not be sufficient to establish and/or maintain a substantial and positive relationship with the child, or

b. has for any twelve (12) months out of the last fourteen (14) months of placement of the child in the home of a relative related to the child within the third degree, failed, refused or neglected to contribute to the support of such child:

(1) in substantial compliance with an order entered by a court of competent jurisdiction adjudicating the duty, amount and manner of support, or

(2) according to such parent's financial ability to contribute to such child's support if no provision for support is provided in an order.

In any case where a parent of a child claims that prior to any action filed to reclaim or recover a child pursuant to Section 21.3 of this title or the receipt of notice pursuant to Section 21.5 of this title, the parent had been denied the opportunity to support or contribute to the support of his or her child and otherwise to exercise parental rights and responsibilities with regard to the child as required by this subparagraph, by the custodian of the child, such parent shall prove to the satisfaction of the court that he or she made sufficient attempts to support or contribute to the support of his or her child and to otherwise exercise parental rights and responsibilities as required by this subparagraph prior to the filing of such action or the receipt of such notice.

Infrequent or token payments or payments or provisions by a third party shall not be construed or considered in establishing whether a parent has supported or contributed to the support of the child as required by this subparagraph; and

3.  "Establish and/or maintain a substantial and positive relationship" includes, but is not limited to:

a. frequent and regular contact with the child through frequent and regular visitation and/or frequent and regular communication to or with the child, and

b. the exercise of parental rights and responsibilities.

Added by Laws 1999, c. 396, § 26, emerg. eff. June 10, 1999.  Amended by Laws 2001, c. 434, § 2, emerg. eff. June 8, 2001.

§10-21.3.  Right to custody.

A.  No person, other than an adult relative related to the child within the third degree, may accept the permanent care and custody of a child, except in accordance with a decree of a court of competent jurisdiction or the Oklahoma Children's Code, the Oklahoma Adoption Code, the Oklahoma Guardianship and Conservatorship Act or the Oklahoma Child Care Facilities Licensing Act.

B.  An adult relative related to a child within the third degree may accept the permanent care and custody of the child:

1.  Pursuant to a written relinquishment by a parent or parents of a child acknowledged before a court of competent jurisdiction which identifies the child or children relinquished;

2.  In accordance with the provisions of the Oklahoma Children's Code, the Oklahoma Guardianship and Conservatorship Act, Section 3 of this act or the Oklahoma Adoption Code; or

3.  Without a court order and by operation of law, if the child has been abandoned by a parent or parents of a child in the physical custody of such relative pursuant to the provisions of this section.

C.  1.  A child who has been abandoned in the physical custody of such relative by a parent or parents of the child may not be reclaimed or recovered by the parent or parents who abandoned the child except through order of a court of competent jurisdiction or by release of the child by such relative.

2.  Upon any action to determine custody of the child pursuant to the provisions of this subsection, the court shall base its findings and determination of custody on the best interests of the child and:

a. the duration of the abandonment and integration of the child into the home of the relative,

b. the preference of the child if the child is determined to be of sufficient maturity to express a preference,

c. the mental and physical health of the child, and

d. such other factors as are necessary in the particular circumstances.

3.  During the pendency of any action to determine the custody of a child pursuant to this subsection, unless it is determined not to be in the best interests of the child, the child shall remain in the custody of the relative related to the child within the third degree.

4.  If the court orders the child be returned to the parents of the child, the court may provide for a transitional period for the return in the best interests of the child.

D.  An adult relative related to the child within the third degree accepting permanent care and custody of a child pursuant to this section shall have the same authority as a parent to consent on behalf of a child or on behalf of a parent of the child in all cases except that such relative may not consent to an adoption of the child.

E.  The provisions of this section shall not apply to the acceptance of the permanent care and custody of a child by one parent of the child from the other parent of the child.

Added by Laws 1957, p. 20, § 2.  Amended by Laws 1998, c. 415, § 44, emerg. eff. June 11, 1998.  Renumbered from § 26 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.  Amended by Laws 1999, c. 396, § 27, emerg. eff. June 10, 1999.  Renumbered from § 7202.1 of this title by Laws 1999, c. 396, § 30, emerg. eff. June 10, 1999.  Amended by Laws 2000, c. 385, § 1, eff. Nov. 1, 2000.

§1021.4.  Authority to surrender, assign, relinquish or otherwise transfer.

A.  No person may surrender, assign, permanently relinquish, or otherwise transfer to another the person's rights and duties with respect to the permanent care and custody of a child, other than to an adult relative related to the child within the third degree, except in accordance with an order of the court of competent jurisdiction or pursuant to the Oklahoma Children's Code, the Oklahoma Adoption Code, the Oklahoma Guardianship and Conservatorship Act or the Oklahoma Child Care Facilities Licensing Act.

B.  A parent or parents of a child may surrender, assign, permanently relinquish or otherwise transfer such parent's rights and duties with respect to the permanent care and custody of a child to an adult relative of the child within the third degree:

1.  Pursuant to a written relinquishment acknowledged before a court of competent jurisdiction which identifies the child or children relinquished;

2.  In accordance with the provisions of the Oklahoma Children's Code, the Oklahoma Guardianship and Conservatorship Act, Section 3 of this act or the Oklahoma Adoption Code; or

3.  Without a court order and by operation of law, by abandoning the child in the physical custody of such relative pursuant to the provisions of this section.

C.  1.  A child who has been abandoned in the physical custody of such relative may not be reclaimed or recovered by the parent or parents who abandoned the child except through order of a court of competent jurisdiction or by release of the child by such relative.

2.  Upon any action to determine custody of the child pursuant to the provisions of this subsection, the court shall base its findings and determination of custody on the best interests of the child and:

a. the duration of the abandonment and integration of the child into the home of the relative,

b. the preference of the child if the child is determined to be of sufficient maturity to express a preference,

c. the mental and physical health of the child, and

d. such other factors as are necessary in the particular circumstances.

3.  During the pendency of any action to determine the custody of a child pursuant to this subsection, unless it is determined not to be in the best interests of the child, the child shall remain in the custody of the relative related to the child within the third degree.

4.  If the court orders the child be returned to the parents of the child, the court may provide for a transitional period for the return in the best interests of the child.

D.  An adult relative related to the child within the third degree accepting permanent care and custody of a child pursuant to this section shall have the same authority as a parent to consent on behalf of a child or on behalf of a parent of the child in all cases except that such relative may not consent to an adoption of the child.

E.  The provisions of this section shall not apply to the surrender, assignment, relinquishment, or other transfer of a child by one parent of the child to the other parent of the child.

Added by Laws 1957, p. 20, § 3.  Amended by Laws 1988, c. 318, § 1, emerg. eff. July 6, 1988; Laws 1998, c. 415, § 45, emerg. eff. June 11, 1998.  Renumbered from § 27 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.  Amended by Laws 1999, c. 396, § 28, emerg. eff. June 10, 1999.  Renumbered from § 7202.2 of this title by Laws 1999, c. 396, § 30, emerg. eff. June 10, 1999.  Amended by Laws 2000, c. 385, § 2, eff. Nov. 1, 2000.

§10-21.5.  Permanent custody to adult relative within third degree.

A.  1.  A judge of a district court who has juvenile docket responsibility may order a child's permanent care and custody transferred to an adult relative of the child within the third degree pursuant to the provisions of this subsection, upon the written consent of both parents of the child or upon the consent of one parent only if:

a. the other parent is deceased,

b. the other parent has been determined by a court of law to be incompetent or incapacitated,

c. the whereabouts or identity of the other parent is unknown.  This fact shall be attested to by affidavit of the consenting parent,

d. the other parent, who is eighteen (18) years of age or older, has signed a statement consenting to the transfer, executed before a notary public,

e. the parental rights of the other parent have been terminated,

f. the other parent has been or is found by the court of law to be unfit or unable to exercise parental rights and responsibility for the child based upon situations enumerated in Section 7006-1.1 of Title 10 of the Oklahoma Statutes,

g. the other parent is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state, or

h. the other parent has abandoned the child as such term is defined by Section 21.2 of Title 10 of the Oklahoma Statutes, or is determined by the court to be otherwise unfit to assume custody of the child for any other reason.

2.  To be appointed as a relative guardian for the child, an adult relative related to the child within the third degree must file a petition on a form developed pursuant to the provisions of this section with the judge.

3.  Prior to the entry of an order transferring the custody of a child, the judge shall receive a home study regarding the background and home of the prospective relative guardian by a person qualified by training and experience authorized by the court.

4.  Upon the entry of a court order providing for the transfer of the permanent care and custody of a child, the order shall remain in full force and effect until:

a. the child reaches the age of eighteen (18) years,

b. the child marries or is legally emancipated,

c. the judge finds after evidentiary hearing:

(1) the child has been abused while in the care and custody of the relative, and

(2) it is in the best interests of the child that custody of the child be returned to a parent or the parents or other persons pursuant to the Oklahoma Guardianship and Conservatorship Act, the Oklahoma Children's Code or this section,

d. the parent who consented to the transfer of the care and custody of the child petitions the judge for the recovery of the child and the judge finds after an evidentiary hearing that it is in the best interests of the child that custody of the child be returned to the parents, or custody of the child be given to another person pursuant to the Oklahoma Guardianship and Conservatorship Act, the Oklahoma Children's Code, or the provisions of this section,

e. the attorney for the child or relative guardian petitions the judge for modification of the court order transferring care and custody and the court finds after an evidentiary hearing that it is in the best interests of the child for the order to be modified and the child be returned to the parents or custody of the child be given to another person pursuant to the Oklahoma Guardianship and Conservatorship Act, the Oklahoma Children's Code, or pursuant to the provisions of this section,

f. the child is adopted, or

g. the guardianship is otherwise terminated pursuant to Section 4-803 of Title 30 of the Oklahoma Statutes.

5.  An order providing for the transfer of the permanent care and custody of a child:

a. shall require that the placement be reviewed within one (1) year after transfer and may require the person to whom custody is transferred to submit any records or reports the court deems necessary for purposes of such review,

b. shall not require periodic reviews by the court thereafter if the parties agree with the assent of the court that such reviews are not necessary to serve the best interests of the child,

c. unless periodic reviews are required, may be closed by the judge, provided the order transferring the permanent care and custody of the child shall remain in full force and effect subject to the provisions of paragraph 4 of this subsection, and

d. shall include conditions for the care, treatment, education and welfare of the child.

6.  A court order appointing an adult relative guardian shall award custody of the child to the relative guardian subject only to such parental rights and responsibilities as determined by the judge.  The adult relative guardian of a child shall have the authority as specified by the order to consent on behalf of the child in all cases except that a relative guardian may not consent to an adoption of the child.

B.  1.  A judge of a district court who has juvenile docket responsibility may order a child's permanent care and custody transferred to an adult relative guardian related to the child within the third degree without the consent of the parent or parents pursuant to the provisions of this subsection.

2.  To be appointed as a relative guardian for the child, an adult relative related to the child within the third degree must file a petition on a form developed pursuant to the provisions of this section with the judge.  The petition shall allege that:

a. a parent or the parents of the child have placed the child with the relative pursuant to Sections 21.3 and 21.4 of Title 10 of the Oklahoma Statutes and have abandoned the child,

b. the child is currently residing with the relative and there exists a loving and emotional tie between the child and the relative,

c. the parents of the child are presently and for the foreseeable future unable to provide proper adequate care for the child, are unavailable or their whereabouts are unknown,

d. the child has no assets or limited assets, and

e. it would be in the best interests of the child for the petition to be granted.

3.  Prior to the entry of an order appointing an adult relative guardian, the court shall receive a home study regarding the background and home of the prospective relative guardian by a person qualified by training and experience authorized by the court.

4.  If the judge finds that the elements of the petition have been proven based on a preponderance of the evidence, the judge shall grant the petition.

5.  An order appointing the adult relative related to the child within the third degree as a relative guardian shall award custody of the child to the relative.  The relative guardian shall have the same authority as a parent to consent on behalf of a child in all cases, except that the relative guardian may not consent to an adoption of the child.

6.  Upon the entry of an order and issuance of a relative guardian providing for the transfer of the permanent care and custody of a child to a relative related to the child within the third degree, the court order shall remain in full force and effect until:

a. the child reaches the age of eighteen (18) years,

b. the child is married or is legally emancipated,

c. the judge finds after evidentiary hearing:

(1) the child has been abused while in the care and custody of the relative, and

(2) it is in the best interests of the child that custody of the child be returned to a parent or the parents or other persons pursuant to the Oklahoma Guardianship and Conservatorship Act, the Oklahoma Children's Code or this section,

d. an attorney for the child or the relative petitions the judge for modification of the order transferring permanent care and custody to the relative and the judge finds after an evidentiary hearing that it is in the best interests of the child for the order to be modified and the child returned to the parents or other persons pursuant to the Oklahoma Guardianship and Conversatorship Act, the Oklahoma Children's Code, or this section,

e. the child is adopted, or

f. the guardianship is otherwise terminated pursuant to Section 4-803 of Title 30 of the Oklahoma Statutes.

7.  An order appointing a relative guardian:

a. shall require that the placement be reviewed within one (1) year after transfer and may require the relative guardian to whom custody is transferred to submit any records or reports the court deems necessary for purposes of such review,

b. shall not require periodic reviews by the court thereafter if the parties agree with the assent of the court that such reviews are not necessary to serve the best interests of the child, unless periodic reviews are required by the court,

c. unless periodic reviews are required, may be closed by the judge, provided the order transferring care and custody to a relative guardian shall remain in full force and effect subject to the provisions of paragraph 6 of this subsection, and

d. shall include conditions for the care, treatment, education and welfare of the child.

C.  1.  Before making an appointment pursuant to this section, the court must cause notice of a hearing on the petition for appointment to be given in the form required by the court to the minor, if the minor has attained the age of fourteen (14) as of the date the petition is filed.  The court shall also cause notice to be sent to the thenliving parents of the minor.

2.   a. Such notice shall be mailed to each person, entitled to notice pursuant to this subsection, at that person's address as lastknown to the petitioner, at least ten (10) days prior to the date set by the court for hearing on the petition.  Provided the court may direct a shorter notice period if the court deems such shorter notice period to be appropriate under the circumstances, and

b. If the identity or whereabouts of a parent is unknown, the court must determine whether the parent can be identified or located.  Following an inquiry, if the court finds that the identity or whereabouts of the parent cannot be ascertained, and this fact is attested to by affidavit of the petitioner, it shall order that notice be given by publication.  The notice shall be published once pursuant to the laws relating to the service of notice by publication in the county in which the petition for relative guardianship is filed, and the hearing shall not be held for at least fifteen (15) days after publication of the notice.

D.  After a petition has been filed for a proceeding, pursuant to this section, the petitioner may request the court to issue a temporary order regarding child custody, child support, visitation or other relief proper in the circumstance.

E.  The venue for a proceeding pursuant to this section is in the district court where the child resides.  If the court finds that in the interest of justice a proceeding should be conducted in another court of this state, the court may transfer the proceeding to the other court.

F.  1.  An appointment of a relative guardian made pursuant to this section is subject to only Article 1 of the Oklahoma Guardianship and Conservatorship Act and Sections 4-501, 4-503, 4-706, 4-707, 4-801, 4-802, 4-901 and 4-902 of Title 30 of the Oklahoma Statutes.

2.  If the court determines that it is in the best interests of the child, the court may require the establishment of a guardianship or conservatorship pursuant to Title 30 of the Oklahoma Statutes.

3.  The clerk of the district court in which the application for a relative guardianship is filed shall collect as court costs a fee of Fifty Dollars ($50.00).

G.  1.  Any order appointing a relative guardian of a minor pursuant to this section who has a parent living or legally responsible for the support of the child shall:

a. provide for the payment of child support by the parent, and

b. contain an income assignment provision pursuant to Section 115 of Title 43 of the Oklahoma Statutes.

2.  The provisions of this subsection shall not apply to parents whose rights and responsibilities have been terminated to the child unless the termination order requires payment of child support.

H.  The Administrative Office of the Courts shall prepare a handbook for distribution to the district courts for appointments made pursuant to this section.  The handbook shall be written in clear, simple language and shall include information about the laws and procedures which apply to relative guardians made pursuant to this section.  In addition, the Office of the Administrative Director of the Courts shall develop the forms and procedures necessary to effectuate this section.  The Office of the Administrative Director of the Courts shall make such forms and handbook available to the public through the offices of the clerks of the district courts in this state, in the local offices of the Department of Human Services, and such other locations deemed necessary by the Administrator.

Added by Laws 2000, c. 385, § 3, eff. Nov. 1, 2000.

§10-21.6.  Relatives - Right to authorize medical care and dental care - Good faith reliance - Relative caregiver's authorization affidavit.

A.  Any relative related to a child within the third degree who has permanent care and custody of the child pursuant to Sections 21.2, 21.3 and 21.4 of Title 10 of the Oklahoma Statutes shall have the same rights to authorize medical care and dental care for the minor and to consent to school-related medical care on behalf of the minor that are given to legal guardians pursuant to Sections 21.5, 170.1 and 170.2 of Title 10 of the Oklahoma Statutes, or by the Oklahoma Guardianship and Conservatorship Act.  A relative as specified by this subsection may complete a relative caregiver authorization affidavit.

B.  1.  During the period of time after a child has been willfully left in the custody of a relative related to the child within the third degree, but prior to the time a child is deemed abandoned pursuant to Section 21.2 of Title 10 of the Oklahoma Statutes, the relative shall have the same rights to authorize medical care and dental care for the minor and to consent to school-related medical care on behalf of the minor that are given pursuant to subsection A of this section if:

a. the relative completes the relative caregiver's authorization affidavit as required by this section,

b. the child is residing full-time with the relative and the relative contributes the major degree of support for the child, and

c. the parents have expressed a willful intent by words, actions or omissions not to return for the child, and the relative is unable to contact the parent, or the parent refuses to regain physical custody of the child after a written request to do so by the relative.

2.  Until a child is deemed abandoned pursuant to Sections 21.2 through 21.4 of Title 10 of the Oklahoma Statutes, the decision of a relative to consent to or to refuse medical or dental care for a minor pursuant to this subsection shall be superseded by any contravening decision of the parent of the minor, provided the decision of the parent of the minor does not jeopardize the life, health, or safety of the minor.

3.  The affidavit completed pursuant to this subsection shall not be valid for more than one (1) year after the date on which it is executed unless the relative has legal custody pursuant to subsection A of this section.

C.  1.  A person who acts in good faith reliance on a relative caregiver's authorization affidavit authorized by this section to provide medical or dental care, without actual knowledge of facts contrary to those stated on the affidavit, shall not be subject to criminal liability, civil liability to any person, or subject to professional disciplinary action if the applicable portions of the affidavit are completed.

2.  A person who relies on the affidavit has no obligation to make any further inquiry or investigation.

3.  Nothing in this section shall relieve any individual from liability for violations of other provisions of law.

4.  If the minor stops residing with the relative, the relative shall notify any school, health care provider, or health care service plan that has been given a copy of the affidavit.

D.  The relative caregiver's authorization affidavit shall be in substantially the following form:

Relative Caregiver's Authorization Affidavit

Use of this affidavit is authorized by Section 21.6 of Title 10 of the Oklahoma Statutes.

Instructions:  Completion of items 1-5 and the signing of the affidavit are sufficient to authorize school-related medical care.  Completion of items 6-9 is additionally required to authorize any other medical care.  Print clearly.

The minor named below lives full-time in my home and I am 18 years of age or older.

1.  Name of minor:  _______________________________________.

2.  Minor's birth date: ___________________________________.

3.  My name (adult giving authorization):  ________________.

4.  My home address:  _____________________________________

_____________________________________

_____________________________________.

5.  ( ) I am a grandparent, aunt, uncle, or other qualified relative of the minor (see end of this form for a definition of "qualified relative").

6.  The child has been living in my home since ____________.

7.  Check one or both (for example, if one parent was advised and the other cannot be located):

( ) The child has been left in my custody and I have advised the parent(s) or other person(s) having legal custody of the minor, in writing, of my intent to authorize medical care, and have received no objection.

( ) The child has been left in my custody and I am unable to contact or locate the parent(s) or other person(s) having legal custody of the minor at this time, to notify them of my intended authorization.

8.  My date of birth:  ____________________________________.

9.  My Oklahoma driver license or identification card number:

___________________________________.

______________________________________________________

Warning:  Do not sign this form if any of the statements above are incorrect, or you will be committing a crime punishable by a fine, imprisonment, or both.

I declare under penalty of perjury under the laws of the State of Oklahoma that the foregoing is true and correct.

Dated:  __________________  Signed:  __________________

______________________________________

Notary Stamp

Procedures:

1.  The signature of the relative must be notarized.

2.  This declaration does not affect the rights of the minor's parents or legal guardian regarding the care, custody, and control of the minor, and does not necessarily mean that the caregiver has legal custody of the minor.

3.  A person who relies on this affidavit has no obligation to make any further inquiry or investigation.

4.  Unless the relative has legal custody of the child pursuant to Sections 21.2 through 21.4 of Title 10 of the Oklahoma Statutes, this affidavit is not valid for more than one (1) year after the date on which it is executed but may be reexecuted.

Additional Information:

TO CAREGIVERS:

1.  "Qualified relative" for purposes of item 5, means a spouse of the qualified relative, parent, grandparent, great-grandparent, brother, sister, half-brother, half-sister, uncle, aunt, niece or nephew.

2.  The law requires a caregiver, who is not a qualified relative of a child, to notify the Department of Human Services that a child in the caregiver's care has been abandoned.  If the caregiver wishes to continue to care for the child, the law further requires that the caregiver's home be approved as a foster home.  A caregiver should direct any questions to the Department of Human Services.

3.  If the child stops living with the caregiver, the caregiver is required to notify any school, health care provider or health care service plan to which an affidavit has been given that the child no longer resides with the caregiver.

4.  If a caregiver does not have the information requested in item 9 (Oklahoma driver license or identification card), the caregiver must provide another form of identification, such as a social security number.

TO HEALTH CARE PROVIDERS AND HEALTH CARE SERVICE PLANS:

1.  No person who acts in good faith reliance upon a caregiver's properly completed authorization affidavit to provide medical or dental care, without actual knowledge of facts contrary to those stated on the affidavit, shall be subject to criminal liability, civil liability to any person, or subject to professional disciplinary action for relying upon the affidavit to provide medical or dental care.

2.  This affidavit does not confer dependency for health care coverage purposes.

E.  Any person who willfully makes a statement in the relative caregiver's authorization affidavit which the person knows to be false shall, upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year or a fine of not more than Five Hundred Dollars ($500.00) or both such fine and imprisonment.

F.  For purposes of this part:

1.  "Person" includes an individual, corporation, partnership, association, the state, or any city, county, city and county, or other public entity or governmental subdivision or agency, or any other legal entity;

2.  "Relative" means a spouse of the relative, parent, grandparent, great-grandparent, brother, sister, half-brother, half-sister, uncle, aunt, niece or nephew; and

3.  "School-related medical care" means medical care that is required by state or local governmental authority as a condition for school enrollment, including immunizations, physical examinations and medical examinations conducted in schools for pupils.

Added by Laws 2001, c. 434, § 3, emerg. eff. June 8, 2001.

§1022.  Spouse of manager or superintendent of institution having orphans or deliquent children as employee.

It shall be lawful for the spouse of any chief managing officer or superintendent of any institution in the State of Oklahoma, the inmates of which are orphans or delinquent boys and girls to be also employed at said institution and be carried on and paid through the payroll of said institution.

Laws 1939, p. 115, § 1, Laws 1975, c. 303, § 1, emerg. eff. June 7, 1975.

§10-22.1.  Legislative findings and intent - Foster care by grandparents or other relative.

A.  1.  The Oklahoma Legislature recognizes that:

a. children who have been abused, who are dependent or neglected, or whose parents, for whatever reason, may be unable or unwilling to provide care for their children, are best served when they can be cared for by grandparents or other suitable relatives instead of placing those children in foster care with the State of Oklahoma, and

b. while grandparents or other relatives are often willing to provide for the care of children who can no longer remain with their parents, there may exist financial obstacles to the provision of such care, or there may be a need for other services to enable the children to remain with their grandparents or other relatives in order to prevent those children's entry into the foster care system.

2.  It is the intent of the Oklahoma Legislature in enacting this section to:

a. recognize family relationships in which a grandparent or other relative within the third degree of relationship to the child is the head of a household that includes a child otherwise at risk of foster care placement by the Department of Human Services,

b. enhance family preservation and stability by recognizing that most children in placements with grandparents and other relatives within the third degree of relationship to the child do not need intensive supervision of the placement by the courts or by the Department of Human Services,

c. provide additional placement options and incentives that will achieve permanency and stability for many children who are otherwise at risk of foster care placement by the Department of Human Services because of abuse, abandonment, or neglect, but who may successfully be able to reside in the care of relatives within the third degree of relationship to the child, and

d. reserve the limited casework and supervisory resources of the Department of Human Services and the courts expended to care for children in state custody for those cases in which children do not have the option for safe, stable care within their immediate family.

B.  The Department of Human Services shall establish and operate a relative support program pursuant to eligibility guidelines established in this section and by rules of the Department promulgated thereto which will divert children from the foster care program operated by the Department of Human Services.  The relative support program shall provide assistance to relatives within the third degree of relationship to a child who are caring for the child on a full-time basis, regardless of whether there is a court order granting custody of the child to the relative.

C.  Grandparents or other such relatives who qualify for and participate in the relative support program are not required to be certified as foster parents or to meet the foster care requirements but shall be capable of providing a physically safe environment and a stable, supportive home for the children under their care.

D.  Upon request by grandparents or other relatives who are caring for a child on a full-time basis, the Department shall complete a needs assessment on such grandparents or other relatives to determine the appropriate services and support needed by the child and the grandparents or other such relatives.

E.  Within available funding specified by this section, the relative support program may provide grandparents or other suitable relatives with:

1.  Case management services;

2.  Monthly stipends or other financial assistance, family support and preservation services;

3.  Flexible funds to enable the grandparents or other relatives to meet unusual or crisis expenditures, including but not limited to, making housing deposits, utility deposits, or to purchase beds, clothing and food;

4.  Subsidized child care and after school care;

5.  Respite care;

6.  Transportation;

7.  Counseling;

8.  Support groups;

9.  Assistance in accessing parental child support payments;

10.  Aid in accessing food stamps, Social Security and other public benefits;

11.  Information about legal options for relative caregivers;

12.  Assistance for establishing a relative guardianship or relative custodianship for the child;

13.  Available volunteer attorney services;

14.  Mediation/family group conferencing; and

15.  Community-based services and state or federal programs available to the child and relatives to support the child's safety, growth and health development.

F.  Children living with grandparents or other relatives within the third degree of relationship to the child who are receiving assistance pursuant to this section shall be eligible for Medicaid coverage.

G.  Subject to availability of funding, and as may be permitted by federal law or regulations governing the Department of Human Services' block grant for Temporary Assistance for Needy Families (TANF), the Department of Human Services is specifically authorized to provide funding assistance from such block grant or other available funds for the development and operation of the relative support program by providing available funds which are not otherwise committed to or necessary for the provision of the Statewide Temporary Assistance Responsibility System.  In addition, the Department may use any other state, federal or private funds available to the Department for such purposes to implement the provisions of this section.

H.  1.  In order to qualify for the receipt of any monthly stipend, the grandparent or other relative shall meet any eligibility criteria determined by the Department of Human Services.

2.  Within limits of available funding, monthly stipends may be paid to grandparents or other relatives with the third degree of relationship to the child who have physical full-time custody of a child who would be unable to serve in that capacity without a monthly stipend because of inadequate financial resources, thus exposing the child to the trauma of potential placement in a shelter or in foster care placement by the Department of Human Services.  The statewide average monthly rate for children in the legal custody of grandparents or other relatives who are not certified as foster homes shall not exceed the cost of providing foster care.

I.  Additional assistance may be made available to qualified grandparents or other relatives within the third degree of relationship and children, based upon specific needs of the grandparent or other relative of the child and the specific needs of the child.  Such assistance shall also be subject to available funding.

J.  The relative support program established by the Department pursuant to this section may receive referrals from district courts of this state, from social service or child advocate agencies, from any other agency of this state, or other states or federal programs.  In addition, the relative support program may be accessed directly by the grandparents or other relatives of the affected children by application made to the Department of Human Services.

K.  The Department of Human Services may provide any services necessary to effectuate the purposes of this section by contract with any person or with any public or private entity.

L.  The provisions of this section shall also be available to a legal guardian of a child who is within the fifth degree of relation to the child.

M.  The Department of Human Services shall, pursuant to the provisions of the Administrative Procedures Act, promulgate any rules necessary to implement the provisions of this section.

N.  As a part of the relative support program, the Department shall develop, publish, and distribute an informational brochure for grandparents and other relatives who provide full-time care for children.  The information provided under the program authorized by this section may include, but is not limited to, the following:

1.  The benefits available to children and grandparents or other relatives pursuant to this section providing full-time care;

2.  The procedures to access the relative support program;

3.  A list of support groups and resources located throughout the state;

4.  Such other information deemed necessary by the Department; and

5.  The brochure may be distributed through municipal and district courts, hospitals, public health nurses, child protective services, medical professional offices, county health departments, elementary and secondary schools, senior citizens centers, public libraries, local, city, county and state offices and community action agencies selected by the Department.

O.  The Department of Human Services shall submit a report of the outcomes associated with the relative support program established pursuant to this section to the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the State Senate on or before January 15, 2002.

Added by Laws 2000, c. 385, § 4, eff. Nov. 1, 2000.

§10-22.2.  Short title - Purpose - Comprehensive strategic plan - Information database - Family resource assistance - Partnerships - Brochure.

A.  This section shall be known and may be cited as the "Investing in Stronger Oklahoma Families Act".

B.  It is the intent of the Oklahoma Legislature in enacting the Investing in Stronger Oklahoma Families Act to provide assistance to guardians of children, adoptive parents and other "created families", to assist such guardians, adoptive parents and families to assume permanent custody of children in need of safe and permanent homes, and to enhance family preservation and the stability of these homes.

C.  For purposes of implementing the Investing in Stronger Oklahoma Families Act, the Department of Human Services shall collaborate with appropriate local, state and federal agencies and private entities to develop by December 31, 2001, a comprehensive strategic state plan for investing in stronger families.

D.  The comprehensive strategic state plan shall:

1.  Set a goal to annually increase the number of programs for "created families" which will increase safe and permanent homes for children who are not in the custody of the Department but unable to reside with their biological parents and encourage and preserve the adoption or guardianship of and other legal custody arrangements for such children;

2.  Develop and implement a statewide public awareness campaign which will inform preadoptive homes, adoptive homes and other persons desiring to obtain guardianship or other legal custody of a child, of the programs, grants and other assistance available to them;

3.  Identify public and private resources, both within the agencies subject to the provisions of this section and within the state and within the communities;

4.  Provide for coordination and collaboration among related efforts and programs;

5.  Provide for contracts or agreements with public and private entities for utilization of identifiable financial resources from federal, state, local and private resources and coordinate those resources to fund-related services; and

6.  Apply for grants and matching monies to assist in the implementation of the Investing in Stronger Oklahoma Families Act including, but not limited to, funds derived from the "Respect Life - Support Adoption" license plates.

E.  As part of the development and implementation of the comprehensive strategic plan, the Department shall, as funds are available and using existing available state resources, develop an information database consisting of data on existing programs serving families who have taken on the responsibility of providing children with safe and permanent homes.  In developing the information database, the Department shall coordinate with the Children's Coordinated Data System developed by the Oklahoma Commission on Children and Youth.

F.  The Legislature hereby encourages the establishment of family resource assistance that links federal, state and local resources and programs and that creates collaborative and interorganizational partnerships between state governmental agencies and private and nonprofit entities and attorneys.  Such agencies and private and nonprofit entities shall include, but not be limited to:

1.  The Department of Human Services;

2.  The State Department of Education;

3.  The Oklahoma Department of Career and Technology Education;

4.  The Oklahoma Department of Commerce;

5.  The Oklahoma Employment Security Commission;

6.  The Oklahoma Health Care Authority;

7.  The State Department of Health;

8.  The Commission on Children and Youth;

9.  The State Department of Mental Health and Substance Abuse Services;

10.  The Oklahoma Department of Corrections;

11.  The Oklahoma State Regents for Higher Education;

12.  Community action agencies;

13.  Local and municipal groups;

14.  Substate planning groups;

15.  Religious and charitable organizations;

16.  Private child placement entities;

17.  Public or private foundations; and

18.  Representatives of the courts and attorneys who practice in adoption.

G.  The Department shall enter into collaborative and interorganizational partnerships as necessary to provide assistance to guardians, adoptive parents and other "created families".

H.  Within available funding specified by this section, the Department may provide created families with:

1.  Case management services;

2.  Flexible funds to enable the relatives, guardians, adoptive parents and other created families to meet unusual or crisis expenditures, including but not limited to, making housing deposits, utility deposits, or purchasing beds, clothing and food;

3.  Child care and after school care;

4.  Respite care;

5.  Transportation;

6.  Counseling;

7.  Support groups;

8.  Assistance in accessing parental child support payments;

9.  Aid in accessing food stamps, Social Security and other public benefits;

10.  Assistance for establishing a guardianship, adopting or obtaining custody of the child;

11.  Available volunteer attorney services;

12.  Mediation/family group conferencing; and

13.  Community-based services and state or federal programs serving guardians of children, adoptive families and other created families.

I.  The Department of Human Services may provide any services necessary to effectuate the purposes of this section by contract with any person or with any public or private entity.

J.  The Department of Human Services shall, pursuant to the provisions of the Administrative Procedures Act, promulgate any rules necessary to implement the provisions of this section.

K.  For purposes of the Investing in Stronger Oklahoma Families Act, the Department shall, from funds available, develop, publish, and distribute an informational brochure for guardians, adoptive parents and other created families who provide full-time care for children.  The information provided under the program authorized by this section may include, but is not limited to, the following:

1.  The benefits that may be available to children and created families pursuant to this section providing full-time care;

2.  The procedures to access the created families program;

3.  A list of support groups and resources located throughout the state; and

4.  Such other information deemed necessary by the Department.

Added by Laws 2001, c. 434, § 1, emerg. eff. June 8, 2001.

§1023.  National Youth Administration  Construction and operation of building jointly by county, city and fair association or board.

The board of county commissioners of any county, the county free fair association or county free fair board of such county, and any city in such county, are hereby authorized to purchase grounds for and to construct thereon, jointly, a building or buildings in conjunction with the National Youth Administration, and are further authorized to maintain and operate such building jointly, and may appropriate and expend such funds as are necessary therefor.

Laws 1941, p. 19, § 1.

§10-24.  Appointment of counsel - Responsibility of Oklahoma Indigent Defense System - Compensation.

A.  1.  When it appears to the court that a minor or the minor's parent or legal guardian desires counsel but is indigent and cannot for that reason employ counsel, the court shall appoint counsel.

2.  In any case in which it appears to the court that there is a conflict of interest between a parent or legal guardian and a child so that one attorney could not properly represent both, the court may appoint counsel, in addition to counsel already employed by a parent or guardian or appointed by the court to represent the minor or parent or legal guardian; provided, that in all counties having county indigent defenders, the county indigent defenders assume the duties of representation in proceedings such as above.

3.  In no case shall the court appoint counsel to represent a grandparent or other relative of a minor, unless the grandparent or other relative is the duly appointed legal guardian of the minor or the court finds:

a. that the grandparent or other relative is functioning as the guardian or relative custodian of the minor pursuant to Section 21.3 or 21.4 of this title, or

b. that the appointment of counsel for the grandparent or other relative is in the best interests of the child.

4.  The provisions of this subsection shall be for proceedings other than those provided pursuant to the Oklahoma Children's Code.

B.  In all cases of juvenile delinquency proceedings and appeals, adult certification proceedings and appeals, reverse certification proceedings and appeals, youthful offender proceedings and appeals and any other proceedings and appeals pursuant to the Oklahoma Juvenile Code, except mental health proceedings and appeals and in-need-of-supervision proceedings and appeals, other than in counties where the county indigent defenders are appointed, the court shall, where counsel is appointed and assigned, allow and direct to be paid by the Oklahoma Indigent Defense System, a reasonable and just compensation to the attorney or attorneys for such services as they may render.  In all other cases pursuant to this title and in juvenile mental health proceedings and appeals and in-need-of-supervision proceedings and appeals, except in counties where county indigent defenders are appointed, the court shall, if counsel is appointed and assigned, allow and direct to be paid from the local court fund, a reasonable and just compensation to the attorney or attorneys for such services as they may render; provided that any attorney appointed pursuant to this subsection shall not be paid a sum in excess of One Hundred Dollars ($100.00) for services rendered in preliminary proceedings, and such compensation shall not exceed Five Hundred Dollars ($500.00) for services rendered during trial and not to exceed One Hundred Dollars ($100.00) for services rendered at each subsequent post-disposition hearing.

Added by Laws 1968, c. 163, § 1, emerg. eff. April 11, 1968.  Amended by Laws 1989, c. 363, § 1, eff. Nov. 1, 1989; Laws 1994, c. 340, § 1; Laws 1996, c. 301, § 1, eff. July 1, 1996; Laws 1998, c. 342, § 1, emerg. eff. June 3, 1998; Laws 2000, c. 385, § 5, eff. Nov. 1, 2000.

NOTE:  A former § 24 of this title, created by Laws 1941, p. 19, § 2, was repealed by Laws 1961, p. 15, § 1, emerg. eff. July 21, 1961.

§10-24.1.  Appointment of volunteer attorneys for indigent children not entitled to representation by Indigent Defense System.

A.  Effective July 1, 1996, except as provided in subsection B of this section, the duties and responsibilities for legal representation to indigent children who are subject to any proceeding or appeal provided for in the Oklahoma Children's Code, mental health proceeding and appeal, guardianship proceeding and appeal, private termination of parental rights proceeding and appeal, family law proceeding and appeal addressing custody or visitation and appeal, civil case in which the child is a defendant, criminal proceeding for a crime in which the child was a victim, and in-need-of-supervision proceeding shall no longer be provided by the Indigent Defense System, but shall be provided by volunteer attorneys appointed by the court pursuant to subsection H of Section 1355.8 of Title 22 of the Oklahoma Statutes.

B.  The Indigent Defense System shall complete all cases provided for in subsection A of this section and appeals for all such cases for which the System has been appointed prior to July 1, 1996, as follows:

1.  For providing counsel at the district court level through the disposition hearing if a hearing has not been held as of July 1, 1996, or through the next significant proceeding scheduled on or after July 1, 1996, if a disposition hearing has already been held; and

2.  For any pending nondelinquency appeal for which the System was appointed on or prior to June 30, 1996, until a decision and mandate are issued by the appropriate appellate court.

Added by Laws 1996, c. 301, § 2, eff. July 1, 1996.

§10-25.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-26.  Renumbered as § 7202.1 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.

§1027.  Renumbered as § 7202.2 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.

§10-28.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-29.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-29.1.  Repealed by Laws 1997, c. 366, § 60, eff. Nov. 1, 1997.

NOTE:  In addition to repeal by Laws 1997, c. 366, § 60, this section was amended by Laws 1997, c. 386, § 16, to read as follows:

A.  Whenever the mother of a child born out of wedlock who has custody of the child executes a relinquishment for the purpose of adoption pursuant to the provisions of Section 28 of this title, the person or agency to whom such relinquishment is made shall file a petition with the district court of the county in which the relinquishment was executed for the termination of the parental rights of the persons entitled to notice pursuant to subsection B of this section unless such rights have been previously terminated or relinquished.

B.  Persons entitled to notice, pursuant to this section, shall include:

1.  Any person adjudicated by a court in this state to be the father of the child;

2.  Any person who is recorded on the child's birth certificate as the child's father;

3.  Any person who is openly living with the child and the child's mother at the time the proceeding is initiated or at the time the child was placed in the care of an authorized agency, and who is holding himself out to be the child's father;

4.  Any person who has been identified as the child's father by the mother in a sworn statement;

5.  Any person who was married to the child's mother within ten (10) months prior or subsequent to the birth of the child; and

6.  Any person who has filed with the paternity registry an instrument acknowledging paternity of the child, pursuant to Section  55.1 of this title.

C.  The court, as necessary, shall order the Department to provide the person or agency filing the petition with the name and address of any person on the registry established pursuant to Section  55.1 of this title who must be notified pursuant to the provisions of this section.

D.  Notice and hearing pursuant to this section shall comply with the provisions of Section 7006-1.2 of this title.  The notice shall also apprise such person of his legal rights and shall include a clear statement that failure to appear at the hearing shall constitute a denial of interest in the child which denial may result, without further notice of this proceeding or any subsequent proceeding, in the termination of his parental rights and the transfer of the child's care, custody or guardianship or in the child's adoption.

E.  A person may waive their right to notice under this section.  The waiver, signed by such person, shall include a statement affirming that the person signing the waiver understands that the waiver shall constitute grounds for the termination of the parental rights of such person pursuant to the provisions of this section and Section 60.6 of this title.

F.  1.  At the hearing the court may, if it is in the best interest of the child:

a. accept a relinquishment or consent to adoption executed by the father or putative father of the child, or

b. determine that the consent of the father or putative father to the adoption of the child is not required and may terminate any parental rights which the father or putative father may have, or

c. terminate the parental rights of the father or putative father, pursuant to the provisions of this section or Section 7006-1.1 of this title, or

d. grant custody of the child to the father or putative father, if the court determines the person to be the father of the child.

2.  The court shall terminate the rights of a father or putative father if he fails to appear at the hearing or has waived notice under this section.

G.  No order of the court shall be vacated, annulled, or reversed upon the application of any person who was properly served with notice in accordance with this section but failed to appear or who waived notice pursuant to subsection E of this section.

H.  An appeal may be taken from any final order, judgment, or decree rendered pursuant to this section to the Supreme Court by any person aggrieved thereby, in the manner provided for appeals from the court as provided in this subsection.

1.  All appeals of cases concerning the relinquishment of a child or the termination of parental rights pursuant to this section shall be initiated by filing a petition in error in the Supreme Court within thirty (30) days of the filing of the order, judgment, or decree appealed from.  The record on appeal shall be completed within thirty (30) days from the filing of the petition in error.  Any response to the petition in error shall be filed within twenty (20) days from the filing of the petition in error.

2.  The briefing schedule is established as follows:

a. appellant's brief in chief shall be filed twenty (20) days after the trial court clerk notifies all parties that the record is complete and such notice has been filed in the office of the Clerk of the Supreme Court,

b. appellee's answer brief shall be filed fifteen (15) days after the appellant's brief in chief is filed, and

c. appellant's reply brief may be filed within ten (10) days after the appellee's answer brief is filed.

I.  Any appeal when docketed shall have priority over all cases pending on said docket.  Adjudication of the appeals and in any other proceedings concerning the relinquishment of the child or the termination of parental rights pursuant to this section shall be expedited by the Supreme Court.

§10-30.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-31.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§1032.  Renumbered as § 7202.4 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.

§10-33.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-34.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-35.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§10-37.  Repealed by Laws 1998, c. 415, § 52, emerg. eff. June 11, 1998.

§1038.  Renumbered as § 7202.3 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.

§1040.  Short title.

Sections 1 through 10 of this act shall be known and may be cited as the "Oklahoma Indian Child Welfare Act".

Added by Laws 1982, c. 107, § 1, emerg. eff. April 6, 1982.

§1040.1.  Purpose  Policy of state.

The purpose of the Oklahoma Indian Child Welfare Act is the clarification of state policies and procedures regarding the implementation by the State of Oklahoma of the federal Indian Child Welfare Act, P.L. 95608.  It shall be the policy of the state to recognize that Indian tribes and nations have a valid governmental interest in Indian children regardless of whether or not said children are in the physical or legal custody of an Indian parent or Indian custodian at the time state proceedings are initiated.  It shall be the policy of the state to cooperate fully with Indian tribes in Oklahoma in order to ensure that the intent and provisions of the federal Indian Child Welfare Act are enforced.

Added by Laws 1982, c. 107, § 2, emerg. eff. April 6, 1982.  Amended by Laws 1994, c. 30, § 1, eff. Sept 1, 1994.

§1040.2.  Definitions.

For the purposes of the Oklahoma Indian Child Welfare Act:

1.  "Indian" means a person who is a member of an Indian tribe; 2.  "Indian child" means any unmarried or unemancipated person who is under the age of eighteen (18) and is either:

a. a member of an Indian tribe, or

b. is eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe;

3.  "Indian custodian" means any Indian person who has legal custody of an Indian child under tribal law or custom or under state law or to whom temporary physical care, custody and control has been transferred by the parent of such child; and

4.  "Indian tribe" means any Indian tribe, band, nation or other organized group or community of Indians recognized as eligible for the services provided to Indians by the Secretary of the Interior because of their status as Indians.

Added by Laws 1982, c. 107, § 3, emerg. eff. April 6, 1982.

§1040.3.  Application of act  Exemptions  Determination of Indian status.

A.  The Oklahoma Indian Child Welfare Act, in accordance with the federal Indian Child Welfare Act, applies to all child custody proceedings involving any Indian child except the following:

1.  A child custody proceeding arising from a divorce proceeding; or

2.  A child custody proceeding arising from an adjudication of delinquency, unless there has been a request for termination of parental rights.

B.  Except as provided for in subsection A of this section, the Oklahoma Indian Child Welfare Act applies to all state voluntary and involuntary child custody court proceedings involving Indian children, regardless of whether or not the children involved are in the physical or legal custody of an Indian parent or Indian custodian at the time state proceedings are initiated.

C.  The court shall seek a determination of the Indian status of the child in accordance with the preceding standard in the following circumstances:

1.  The court has been informed by an interested party, an officer of the court, a tribe, an Indian organization or a public or private agency that the child is Indian; or

2.  The child who is the subject of the proceeding gives the court reason to believe he is an Indian child; or

3.  The court has reason to believe the residence or domicile of the child is a predominantly Indian community.

D.  The court shall seek verification of the Indian status of the child from the Indian tribe or the Bureau of Indian Affairs.  A determination of membership by an Indian tribe shall be conclusive.  A determination of membership by the Bureau of Indian Affairs shall be conclusive in the absence of a contrary determination by the Indian tribe.

E.  The determination of the Indian status of a child shall be made as soon as practicable in order to ensure compliance with the notice requirements of Section 40.4 of this title.

Added by Laws 1982, c. 107, § 4, emerg. eff. April 6, 1982.  Amended by Laws 1994, c. 30, § 2, eff. Sept 1, 1994.

§1040.4.  Indian child custody proceedings  Notice.

In all Indian child custody proceedings of the Oklahoma Indian Child Welfare Act, including voluntary court proceedings and review hearings, the court shall ensure that the district attorney or other person initiating the proceeding shall send notice to the parents or to the Indian custodians, if any, and to the tribe that is or may be the tribe of the Indian child, and to the appropriate Bureau of Indian Affairs area office, by registered mail return receipt requested.  The notice shall be written in clear and understandable language and include the following information:

1.  The name and tribal affiliation of the Indian child;

2.  A copy of the petition by which the proceeding was initiated;

3.  A statement of the rights of the biological parents or Indian custodians, and the Indian tribe:

a. to intervene in the proceeding,

b. to petition the court to transfer the proceeding to the tribal court of the Indian child, and

c. to request an additional twenty (20) days from receipt of notice to prepare for the proceeding; further extensions of time may be granted with court approval;

4.  A statement of the potential legal consequences of an adjudication on the future custodial rights of the parents or Indian custodians;

5.  A statement that if the parents or Indian custodians are unable to afford counsel, counsel will be appointed to represent them; and

6.  A statement that tribal officials should keep confidential the information contained in the notice.

Added by Laws 1982, c. 107, § 5, emerg. eff. April 6, 1982.  Amended by Laws 1994, c. 30, § 3, eff. Sept 1, 1994.

§1040.5.  Emergency removal of Indian child from parent or custodian  Order.

A.  When a court order authorizes the emergency removal of an Indian child from the parent or Indian custodian of such child in accordance with 25 U.S.C. Section 1922, the order shall be accompanied by an affidavit containing the following information:

1.  The names, tribal affiliations, and addresses of the Indian child, the parents of the Indian child and Indian custodians, if any;

2.  A specific and detailed account of the circumstances that lead the agency responsible for the removal of the child to take that action; and

3.  A statement of the specific actions that have been taken to assist the parents or Indian custodians so that the child may safely be returned to their custody.

B.  No preadjudicatory custody order shall remain in force or in effect for more than thirty (30) days without a determination by the court, supported by clear and convincing evidence and the testimony of at least one qualified expert witness, that custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child. However, the court may, for good and sufficient cause shown, extend the effective period of such order for an additional period of sixty (60) days.

Added by Laws 1982, c. 107, § 6, emerg. eff. April 6, 1982.

§1040.6.  Placement preference.

The placement preferences specified in 25 U.S.C. Section 1915, shall apply to all preadjudicatory placements, as well as preadoptive, adoptive and foster care placements.  In all placements of an Indian child by the Oklahoma Department of Human Services (DHS), or by any person or other placement agency, DHS, the person or placement agency shall utilize to the maximum extent possible the services of the Indian tribe of the child in securing placement consistent with the provisions of the Oklahoma Indian Child Welfare Act.  This requirement shall include cases where a consenting parent evidences a desire for anonymity in the consent document executed pursuant to Section 60.5 of this title.  If a request for anonymity is included in a parental consent document, the court shall give weight to such desire in applying the preferences only after notice is given to the child's tribe and the tribe is afforded twenty (20) days to intervene and request a hearing on available tribal placement resources which may protect parental confidentiality, provided that notice of such hearing shall be given to the consenting parent.

Added by Laws 1982, c. 107, § 7, emerg. eff. April 6, 1982.  Amended by Laws 1994, c. 30, § 4, eff. Sept 1, 1994.

§1040.7.  Agreements with Indian tribes for care and custody of Indian children.

The Director of the Department of Human Services and the Executive Director of the Office of Juvenile Affairs are authorized to enter into agreements with Indian tribes in Oklahoma regarding care and custody of Indian children as authorized by the Federal Indian Child Welfare Act, 25 U.S.C. Section 1919.

Added by Laws 1982, c. 107, § 8, emerg. eff. April 6, 1982.  Amended by Laws 1997, c. 293, § 1, eff. July 1, 1997.

§1040.8.  Payment of foster care expenses under certain circumstances.

A.  In the event the Department of Human Services has legal custody of an Indian child, and that child is placed with a tribally licensed or approved foster home, the state shall pay the costs of foster care in the same manner and to the same extent the state pays the costs of foster care to statelicensed or stateapproved foster homes, provided that the tribe shall have entered into an agreement with the state pursuant to Section 8 herein, which shall require tribal cooperation with state plans required by federal funding laws.

B.  The state shall pay the costs of foster care of a child placed with a tribally licensed or approved foster home where the placement is made by a tribe having jurisdiction of the proceeding, provided that the tribe shall have entered into an agreement with the state pursuant to Section 8 herein, which shall require tribal cooperation with state plans required by federal funding laws.

Added by Laws 1982, c. 107, § 9, emerg. eff. April 6, 1982.

§1040.9.  Records.

The Department of Human Services shall establish a single location where all records of every involuntary foster care, preadoptive placement and adoptive placement by the courts of any Indian child in the custody of the Department of Human Services or under Department of Human Services supervision will be available within seven (7) days of a request by the tribe of the Indian child or by the Secretary of Interior.  The records shall include, but not be limited to, all reports of the state caseworker, including a summary of the efforts to rehabilitate the parents of the Indian child, a list of the names and addresses of families and tribally approved homes contacted regarding placement, and a statement of reason for the final placement decision.

Added by Laws 1982, c. 107, § 10, emerg. eff. April 6, 1982.

§10-55.  Repealed by Laws 1994, c. 356, § 36, eff. Sept. 1, 1994.

§10-55.1.  Renumbered as § 7506-1.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-57.  Repealed by Laws 1996, c. 297, § 29, emerg. eff. June 10, 1996.

§10-58.  Renumbered as § 60.18b of this title by Laws 1996, c. 297, § 28, emerg. eff. June 10, 1996.

§10-60.  Renumbered as § 7501-1.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.1.  Renumbered as § 7501-1.3 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.2.  Repealed by Laws 1997, c. 366, § 60, eff. Nov. 1, 1997.

§10-60.3.  Renumbered as § 7503-1.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.4.  Renumbered as § 7502-1.2 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.5.  Renumbered as § 7503-2.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.5A.  Repealed by Laws 1996, c. 297, § 29, emerg. eff. June 10, 1996.

§10-60.5B.  Renumbered as § 7504-1.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.5C.  Renumbered as § 7504-1.2 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.6.  Renumbered as § 7505-4.2 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.7.  Repealed by Laws 1997, c. 366, § 60, eff. Nov. 1, 1997.

NOTE:  A former § 60.7 of this title, added by Laws 1957, p. 23, § 7 and last amended by Laws 1972, c. 196, § 1 was repealed by Laws 1973, c. 69, § 2, emerg. eff. April 27, 1973.

NOTE:  In addition to repeal by Laws 1997, c. 366, § 60, this section was amended by Laws 1997, c. 386, § 18, to read as follows:

A.  Prior to a court hearing on a petition for adoption without the consent of a parent or parents, as provided for in Section 60.6 of this title, the consenting parent, legal guardian, or person having legal custody of the child to be adopted shall file an application stating the reason that the consent of the other parent or parents is not necessary.  The application shall be heard by the court and an order entered thereon in which said child is determined to be eligible for adoption pursuant to the provisions of Section 60.6 of this title.

B.  Prior to a hearing on the application, notice shall be given the parent whose consent is alleged to be unnecessary.  The notice of the application shall contain the name of each child for whom application for adoption is made, the date for hearing on the application, and the reason that said child is eligible for adoption without the consent of said parent.  Notice shall be served upon said parent in the same manner as a summons is served in civil cases, not less than ten (10) days prior to the hearing.  If said parent resides outside of the county, said notice shall be served upon said parent in the same manner as a summons is served in civil cases, not less than fifteen (15) days prior to the hearing.  If the location of said parent is not known and this fact is attested to by affidavit of the consenting parent, legal guardian, or person having legal custody of the child, notice by publication shall be given by publishing notice one time in a newspaper qualified as a legal newspaper, pursuant to the laws relating to service of notice by publication, in the county where the petition for adoption is filed.  The publication shall not be less than fifteen (15) days prior to the date of the hearing.

C.  The provisions of this section shall not be construed to require notice to a parent whose parental rights have been previously terminated pursuant to Section 7006-1.1, 7006-1.2 or 29.1 of this title.

§10-60.7a.  Renumbered as § 7505-1.3 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.9.  Repealed by Laws 1997, c. 366, § 60, eff. Nov. 1, 1997.

§10-60.10.  Renumbered as § 7503-2.7 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.11.  Repealed by Laws 1997, c. 366, § 60, eff. Nov. 1, 1997.

§10-60.12.  Renumbered as § 7505-3.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.13.  Renumbered as § 7505-5.4 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.14.  Renumbered as § 7505-6.3 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.15.  Renumbered as § 7505-6.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.16.  Renumbered as § 7505-6.5 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.17.  Renumbered as § 7505-1.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.18.  Renumbered as § 7505-6.6 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.18a.  Renumbered as § 7505-1.4 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.18b.  Renumbered as § 7505-7.2 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.19.  Renumbered as § 7505-7.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.20.  Renumbered as § 7502-1.4 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.21.  Renumbered as § 7507-1.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.22.  Renumbered as § 7501-1.2 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-60.23.  Renumbered as § 60 of this title by Laws 1996, c. 297, § 28, emerg. eff. June 10, 1996.

§10-60.25.  Renumbered as § 7510-1.1 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.26.  Renumbered as § 7510-1.2 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.27.  Renumbered as § 7510-1.3 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.28.  Renumbered as § 7510-1.4 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.29.  Renumbered as § 7510-1.5 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.30.  Renumbered as § 7510-1.6 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.31.  Renumbered as § 7510-2.1 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.32.  Renumbered as § 7510-2.2 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.33.  Renumbered as § 7510-2.3 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.34.  Renumbered as § 7510-2.4 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.35.  Renumbered as § 7510-2.5 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.51.  Renumbered as § 7511-1.1 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.52.  Renumbered as § 7511-1.2 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.53.  Renumbered as § 7511-1.3 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.54.  Renumbered as § 7511-1.4 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-60.55.  Repealed by Laws 1997, c. 366, § 60 eff. Nov. 1, 1997.

§10-60.56.  Renumbered as § 7511-1.5 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-61.  Renumbered as § 7510-3.1 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-61.51.  Renumbered as § 60.51 of this title by Laws 1995, c. 353, § 21, eff. Nov. 1, 1995.

§10-61.52.  Renumbered as § 60.52 of this title by Laws 1995 c. 353, § 21, eff. Nov. 1, 1995.

§10-61.53.  Renumbered as § 60.53 of this title by Laws 1995 c. 353, § 21, eff. Nov. 1, 1995.

§10-61.54.  Renumbered as § 60.54 of this title by Laws 1995, c. 353, § 21, eff. Nov. 1, 1995.

§10-61.55.  Renumbered as § 60.55 of this title by Laws 1995, c. 353, § 21, eff. Nov. 1, 1995.

§10-61.56.  Renumbered as § 60.56 of this title by Laws 1995, c. 353, § 21, eff. Nov. 1, 1995.

§10-62.  Renumbered as § 7510-3.2 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-63.  Renumbered as § 7510-3.3 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-70.  Presumption of maternity - Proceedings to establish paternity.

A.  Except as otherwise provided by law, a woman who gives birth to a child is the natural mother of the child.

B.  Paternity may be established by:

1.  A notarized written statement of the father and mother acknowledging paternity pursuant to Section 1-311.3 of Title 63 of the Oklahoma Statutes.  A statement acknowledging paternity shall have the same legal effect as an order of paternity entered in a court or administrative proceeding.

a. The statement may be rescinded by the mother or acknowledging father within the earlier of:

(1) sixty (60) days after the statement is signed by filing a signed rescission of affidavit acknowledging paternity form with the Office of the State Registrar of Vital Statistics, or

(2) the date of an administrative or judicial proceeding relating to the child, including but not limited to a proceeding to establish a support order, in which the signatory is a party.

After the sixty-day period referred to in division (1) of this subparagraph, a signed voluntary acknowledgment of paternity may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenger.  Legal responsibilities, including but not limited to child support obligations, of any signatory arising from the acknowledgment shall not be suspended during the challenge, except for good cause shown.

This subparagraph shall not be interpreted to authorize the rescission of an acknowledgement of paternity if such rescission would be prohibited under applicable federal law.

b. (1) If the mother was married at the time of conception or birth, and her husband is not the natural father of the child, the husband may sign a husband's denial of paternity form, which must be filed along with the affidavit acknowledging paternity.

(2) The rescission of affidavit acknowledging paternity and the husband's denial of paternity forms shall be prescribed by the Department of Human Services and made available at the same locations as the affidavit acknowledging paternity provided for in Section 1-311.3 of Title 63 of the Oklahoma Statutes;

2.  Scientifically reliable genetic tests, including but not limited to blood tests;

3.  District or administrative court order; or

4.  As otherwise provided by law.

C.  1.  If the person signing the acknowledgment of paternity is determined in an administrative or judicial proceeding not to be the father of the child, on the basis of fraud, duress or material mistake of fact pursuant to subsection B of this section, the Department of Human Services, the Office of Administrative Hearings:  Child Support, or the court shall dismiss any pending court or administrative collection proceedings against the father and the father will be released from any court-ordered or Department-ordered payments for the support and maintenance of the child.

2.  The State Registrar of Vital Statistics shall remove the name of the person listed as the father from the birth certificate upon notice from the Department that such person has been judicially or administratively determined not to be the father.  Once paternity is established, the State Registrar of Vital Statistics shall correct its records and amend the birth certificate to reflect the father's name.

D.  Proceedings to establish paternity may be brought in the appropriate district court or through the Department.  Proceedings may be brought by the mother, father, guardian, or custodian of the child, the Department, the district attorney, a public or private agency or authority chargeable with the support of the child, or by the child.  The court, after determining paternity in a civil action, shall enter an order providing for the support and maintenance of the child.  The social security numbers of both parents and the child shall be included on the summary of support order form provided for in Section 120 of Title 43 of the Oklahoma Statutes which shall be submitted to the Central Case Registry as provided for in Section 112A of Title 43 of the Oklahoma Statutes.  The district court may further make provision for custody and visitation based upon the best interests of the child.

E.  An action to establish paternity shall be available to a child if commenced within one (1) year after the child reaches the age of eighteen (18).

Added by Laws 1985, c. 297, § 1, operative Oct. 1, 1985.  Amended by Laws 1987, c. 230, § 1, eff. Oct. 1, 1987; Laws 1989, c. 198, § 1, eff. Nov. 1, 1989; Laws 1991, c. 71, § 1, emerg. eff. April 15, 1991; Laws 1994, c. 356, § 3, eff. Sept. 1, 1994; Laws 1997, c. 402, § 1, eff. July 1, 1997; Laws 1998, c. 323, § 1, eff. Oct. 1, 1998; Laws 1999, c. 396, § 21, emerg. eff. June 10, 1999; Laws 2002, c. 314, § 1, eff. Nov. 1, 2002.

§1071.  Complaint  Verification  Jurisdiction  Title  Death of mother.

If a woman residing in any county of this state is delivered of a child, or is pregnant with a child, and the paternity of said child is not determined, complaint may be made, in writing duly verified by any person, to the district court stating that fact and charging the proper person with being the father thereof.  The proceeding shall be entitled in the name of the state against the accused as defendant and shall be brought by the district attorney of the proper county.  The death of the mother shall not abate an action which is brought under this section, and it will not prevent the bringing of an action for the support of the child.

Amended by Laws 1987, c. 230, § 2, eff. Oct. 1, 1987.

§1076.1.  Issues  Burden of proof.

The issues of paternity, support, custody and visitation shall be tried before a judge of the district court and the burden of proof and procedure shall be the same as in an action for divorce.

§10-77.1.  Order of defendant to appear - Failure to appear - Genetic testing.

When the paternity petition is filed, the court shall order the defendant to appear and show cause why the court should not determine him to be the father.  If the defendant fails to appear, the court shall upon the findings of the judge enter an order determining paternity.  If the defendant appears and does not admit paternity, then the court shall enter at that time an order directing genetic testing to determine paternity.

Added by Laws 1985, c. 297, § 3, operative Oct. 1, 1985.  Amended by Laws 1989, c. 362, § 7, eff. Nov. 1, 1989; Laws 1994, c. 356, § 33, eff. Sept. 1, 1994.

§1078.  Court Order  Maintenance of child  Costs  Execution  Security.

If the accused be found guilty, he shall be charged with the maintenance of the child in such sum or sums, and in such manner as the court shall direct, and with the costs of the suit and execution may issue, immediately, and afterwards from time to time for the collection of any sum or sums ordered to be paid, and in addition thereto the court shall require the defendant to secure the performance of the order of the court, in such manner as the court shall direct, and the court shall have power to punish, as for contempt, any disobedience by the defendant of an order of the court issued under this section.

R.L.1910, § 4408; Laws 1951, p. 14, § 1.

§10-79.  Repealed by Laws 1997, c. 403, § 21, eff. Nov. 1, 1997.

§1080.  Appeals.

Appeals may be taken in cases brought under the provisions of this Article, in the same manner and with like effect as in other actions in the district court.

§10-81.  Repealed by Laws 1985, c. 297, § 33, operative Oct. 1, 1985.

§10-82.  Repealed by Laws 1991, c. 71, § 7, emerg. eff. April 15, 1991.

§10-83.  Liability of father to support and educate child - Enforcement - Temporary orders for support.

A.  An individual who has been legally determined to be the father of a child pursuant to Section 70 of this title, or an individual who has been judicially or administratively determined to be the father of a child is liable for the support and education of the child to the same extent as the father of a child born in wedlock.

B.  1.  An action to enforce the obligation of support and education may be brought by the mother or custodian or guardian of the child, by the public authority chargeable with the support of the child, or by the child.

2.  An action to determine paternity and to enforce this obligation may be brought any time before the eighteenth birthday of the child.  An action to establish paternity under this act shall be available for any child for whom a paternity action was brought and dismissed because of the application of a statute of limitations of less than eighteen (18) years.

3.  If paternity has been legally determined pursuant to Section 70 of this title, or judicially or administratively determined, an action to enforce this obligation of support may be brought within the time periods specified by paragraph 7 of Section 95 of Title 12 of the Oklahoma Statutes.

4.  The father's obligation to support is terminated if the child is adopted.

5.  The court may order the payments made to the mother or custodian or guardian of the child, or to some other person, corporation or agency to administer under the supervision of the court.

C.  1.  An individual who has been legally determined to be the father of a child pursuant to Section 70 of this title, or an individual who has been judicially or administratively determined to be the father of a child shall be ordered to pay all or a portion of the costs of the birth and the reasonable expenses of providing for the child, provided that liability for support provided before the determination of paternity shall be imposed for five (5) years preceding the filing of the action.

2.  Copies of bills for pregnancy, child birth, and genetic testing are admissible as evidence without requiring third-party foundation testimony, and shall constitute prima facie evidence of amounts incurred for such services or for genetic testing on behalf of the child.

D.  The amount of child support and other support including amounts provided for in subsection C of this section shall be ordered and reviewed in accordance with the child support guidelines provided in Section 118 of Title 43 of the Oklahoma Statutes.

E.  1.  When a civil or administrative action is filed to determine paternity of a minor child, an interested party may request the court to enter a temporary order for support of the child pending a final determination of paternity.  The application for temporary support shall set forth facts supporting the application and shall be verified by the party or entity seeking the order.  The application and notice of hearing shall be served as in other civil cases.

2.  After service of the application and opportunity for hearing, the court shall enter a temporary order for support if the court finds there is clear and convincing evidence of paternity, including, but not limited to:

a. a genetic test which establishes a rebuttable or conclusive presumption of paternity pursuant to Section 504 of Title 10 of the Oklahoma Statutes,

b. a notarized written statement acknowledging paternity of the child executed by the putative father,

c. a presumption of paternity pursuant to Section 2 of this title, or

d. other evidence which establishes a high probability of paternity.

3.  Temporary orders for support shall be established in accordance with the child support guidelines pursuant to Section 118 of Title 43 of the Oklahoma Statutes.  A temporary support order terminates when a final judgment is entered which establishes support or when the action is dismissed.  A temporary support order shall not be retroactively modified, but it may be modified prospectively before final judgment upon motion of an interested party and a showing of facts supporting a modification.

Added by Laws 1965, c. 378, § 3.  Amended by Laws 1985, c. 297, § 4, operative Oct. 1, 1985; Laws 1987, c. 230, § 4, eff. Oct. 1, 1987; Laws 1989, c. 198, § 3, eff. Nov. 1, 1989; Laws 1990, c. 309, § 1, eff. Sept. 1, 1990; Laws 1991, c. 71, § 2, emerg. eff. April 15, 1991; Laws 1994, c. 356, § 4, eff. Sept. 1, 1994; Laws 1997, c. 402, § 2, eff. July 1, 1997; Laws 1998, c. 323, § 2, eff. Oct. 1, 1998.

§1084.  Liability of father for expenses of mother.

The father of a child born out of wedlock is liable for the reasonable expenses of the mother during the period of her pregnancy, confinement and recovery, whether or not the child is born alive.  This liability may only be enforced within three (3) years after the birth of the child and, where the child is born alive, it must be enforced in an action for the support of the child.

Laws 1965, c. 378, § 4. Laws 1965, c. 378, § 4.

§10-85.  Repealed by Laws 1994, c. 356, § 36, eff. Sept. 1, 1994.

§1086.  Determination of parentage  Duties of court clerk.

When a court of competent jurisdiction makes a determination as to the parentage of any person in any criminal or civil proceeding, the clerk of the court shall transmit to the State Commissioner of Health, on a form prescribed by the Commissioner, a written notification of such entry together with such other facts as may assist in identifying the birth record of the person whose parentage was in issue.  The court clerk shall also transmit to the Department of Human Services for recordation in the paternity registry established pursuant to Section 6 of this act on a form prescribed by the Department a notification of the determination including the name and address of the person whose parentage was determined and the person who was determined to be the father.

If any determination as to parentage shall be reversed, set aside, or abrogated by a later judgment, decree or order of the court, the court clerk shall send such information in writing to the State Commissioner of Health and to the Department of Human Services if necessary, for inclusion in or deletion from the paternity registry established pursuant to Section 6 of this act.

Added by Laws 1985, c. 337, § 5, eff. Feb. 1, 1986.

§10-89.  Persons who may bring paternity action - Jurisdiction - Petition - Summons - Pleading - Failure of defendant to answer - Proceedings brought by Department of Human Services.

A.  The mother, putative father, guardian or custodian of the child, the Department of Human Services, a public or private agency or authority chargeable with the support of the child, or the child may bring an action in a civil proceeding in district court or by an administrative action through the Department of Human Services, to determine paternity and the amount of child support due and owing for the maintenance of the child.

B.  Venue of an action to determine the paternity of a child pursuant to this section shall be, at the option of the plaintiff, in either the county where the putative father, mother, or child resides.  If the mother or child or both the mother and child reside out-of-state, venue of an action to determine the paternity of a child pursuant to this section, at the option of the plaintiff, may be in the county where the putative father resides.

C.  A court may exercise personal jurisdiction over a person, whether or not a resident of this state, who is the subject of a paternity action.  When a person who is subject to the jurisdiction of the court is outside the state, the person may be served outside of the state by any method that is authorized by the statutes of this state.  In an action brought in this state to determine paternity and which also seeks a support order, jurisdiction shall be determined pursuant to the Uniform Interstate Family Support Act.

D.  The petition shall be verified as true by the affidavit of the plaintiff.  A summons may be issued thereon and shall be served or publication made as in other civil cases.

E.  The practice, pleading, and proceedings in such action shall conform to the rules prescribed by the code of civil procedure as far as the same may be applicable.

F.  If the defendant fails to answer the petition of the plaintiff or appear for show cause hearing, then the court shall proceed to determine issues of paternity, support, custody and visitation in the same manner as provided for in actions for divorce.

G.  Attorneys for the Department of Human Services may appear or initiate an action brought under this section on behalf of:

1.  A recipient of Temporary Assistance for Needy Families; or

2.  A person not receiving Temporary Assistance for Needy Families, including but not limited to the putative father, upon the request of such person and proper application pursuant to rules and regulations adopted by the Department.  A reasonable fee and costs may be assessed for the services by the Department.

H.  In a proceeding brought under subsection G of this section by the Department of Human Services, the court may, and unless it is not in the best interests of the child, shall, limit the issues in that proceeding to issues of paternity and support, unless issues of custody and visitation are specifically and affirmatively pled by the father.  All contested issues of custody and visitation shall be addressed by the district court.

Added by Laws 1985, c. 297, § 5, operative Oct. 1, 1985.  Amended by Laws 1987, c. 230, § 6, eff. Oct. 1, 1987; Laws 1989, c. 198, § 4, eff. Nov. 1, 1989; Laws 1994, c. 356, § 5, eff. Sept. 1, 1994; Laws 1995, c. 273, § 1, emerg. eff. May 25, 1995; Laws 1997, c. 402, § 3, eff. July 1, 1997; Laws 1998, c. 323, § 3, eff. Oct. 1, 1998.

§10-89.1.  Joinder of sexual partners as defendants.

A.  All persons who have had sexual intercourse with a woman during the possible time of conception of a child for whom paternity is not determined may be joined as defendants in an action to determine the paternity of the child.

B.  When more than one defendant is named or joined in a paternity action, the court shall order all defendants to appear.  The court shall order genetic testing of all defendants who are duly served, including defendants who fail to answer or appear.  The court may order the mother, the child, or other individuals necessary to make a determination of paternity to submit to genetic testing.

C.  1.  When genetic testing indicates a probability of paternity greater than ninety-eight percent (98%) for a specific defendant pursuant to Section 504 of Title 10 of the Oklahoma Statutes, the court shall enter an order establishing that defendant as the father.

2.  If a defendant fails to answer, or to appear for hearing or genetic testing after being ordered to appear, and all other duly served defendants have been excluded as possible fathers by genetic testing, the court shall enter an order establishing the defendant who failed to answer or appear as the father.

3.  If one or more defendants fail to appear for genetic testing after being ordered to appear for testing, the court may proceed to determine paternity and related issues based upon competent testimony and genetic test results, if any.

D.  The court has the authority to enforce a subpoena or order to appear or to submit to genetic testing, or any other order entered pursuant to this section.

E.  After paternity is determined by the court, the court shall dismiss the paternity action against the other defendants.

Added by Laws 1987, c. 230, § 7, eff. Oct. 1, 1987.  Amended by Laws 1997, c. 403, § 1, eff. Nov. 1, 1997.

§10-89.3.  Costs and attorney fees to prevailing party.

In an action to determine paternity brought pursuant to Section 89 of this title, the court may award and tax fees and costs, and apportion them between the parties as in actions for dissolution, legal separation, or annulment.  In an action brought by a state agency, fees and costs shall be awarded in accordance with Section 941 of Title 12 of the Oklahoma Statutes.

Added by Laws 1987, c. 230, § 8, eff. Oct. 1, 1987.  Amended by Laws 1997, c. 403, § 2, eff. Nov. 1, 1997.

§10-90.1.  Repealed by Laws 1991, c. 71, § 7, emerg. eff. April 15, 1991.

§10-90.1A.  Repealed by Laws 1991, c. 71, § 7, emerg. eff. April 15, 1991.

§10-90.2.  Repealed by Laws 1991, c. 71, § 7, emerg. eff. April 15, 1991.

§10-90.3.  Repealed by Laws 1991, c. 71, § 7, emerg. eff. April 15, 1991.

§1090.4.  Children born out of wedlock  Change of name.

A.  At any time after a determination of paternity, the mother, father, custodian or guardian of the child may file a motion requesting the court to order that the surname of the child be changed to the surname of its father.  The court shall thereafter set a hearing on said motion.  Notice of the filing of the motion and the date of the hearing shall be served by process on all parties.

B.  If, after said hearing, the judge finds that it is in the best interest of the child to bear the paternal surname, the court shall enter an order to that effect which shall include findings of fact as to each issue raised by the parties.

C.  The practice, pleading, and proceedings as set forth in this section shall conform to the applicable rules prescribed by the Code of Civil Procedure.

Added by Laws 1986, c. 82, § 1, emerg. eff. April 3, 1986.

§10-90.5.  Paternity action or action for arrearage of child support - Visitation rights of noncustodial parent.

In all cases of paternity and for arrearage of child support, the district court shall make inquiry to determine if the noncustodial parent has been denied reasonable visitation.  If reasonable visitation has been denied by the custodial parent to the noncustodial parent, the district court shall include visitation provisions in the support order.

Added by Laws 1990, c. 309, § 2, eff. Sept. 1, 1990.  Amended by Laws 1991, c. 71, § 4, emerg. eff. April 15, 1991; Laws 1998, c. 323, § 4, eff. Oct. 1, 1998.

§1091.  Authority of district courts.

The district courts shall have authority to confer upon minors the rights of majority concerning contracts, and to authorize and empower any person, under the age of eighteen (18) years, to transact business in general, or any business specified, with the same effect as if such act or thing were done by a person above that age; and every act done by a person so authorized shall have the same force and effect in law as if done by persons at the age of majority.

R.L.1910, § 4427; Laws 1973, c. 59, § 1, emerg. eff. April 27, 1973.

§1092.  Procedure to confer rights of majority  Petition  Jurisdiction and venue  Decree.

Any minor desiring to obtain the rights of majority for the purpose named in Section 91 of this title may, by his next friend, file a verified petition in the district court of the county in which such minor shall reside, or, if the minor is a nonresident of the State of Oklahoma, said verified petition shall be filed in the county in Oklahoma where said minor owns real estate, setting forth the age of the minor petitioner and that said petitioner is then and has been a bona fide resident of such county for at least one (1) year next before the filing of the petition, or that said minor is a nonresident owning property within the State of Oklahoma, and the cause for which the petitioner seeks to obtain the rights of majority.  The petition should state whether or not the parents of the minor are living, and if living, their names and addresses; whether or not a guardian has been appointed for the minor and, if a guardian has been appointed, the guardian's name and address; who has legal custody of the minor and, if the person having legal custody is not a parent or the guardian, the name and address of the person who has custody.  And the district court being satisfied that the said petitioner is a person of sound mind and able to transact his affairs, and that the interests of the petitioner will be thereby promoted, may, in its discretion, order and decree that the petitioner be empowered to exercise the rights of majority for all purposes mentioned in this act.

R.L.1910, § 4428; Laws 1973, c. 18, § 1, eff. Oct. 1, 1973.

§1093.  Notice of hearing of petition to be given by certified mail and by publication in newspaper.

When the petition mentioned in 10 O.S. 1971, Section 92, is filed the court shall fix a day for the hearing thereof, which day shall be not less than fifteen (15) nor more than thirty (30) days from the date of the filing of the petition.  Notice of the hearing of the petition shall be sent by certified mail, return receipt requested, delivery restricted to addressee only, to the parents of the minor, if living, to the guardian of the minor, if one has been appointed, or to the person who has custody of the minor if such person is other than parent or guardian of the minor, and if both of the minor's parents are dead, the court may order that notice be sent by certified mail, return receipt requested, delivery restricted to addressee only, to other relatives of the minor; provided, however, that no notice shall be sent to a person who endorses on the petition that notice of the day of the hearing is waived.  Notice of the hearing shall be given by publication in some newspaper printed in the county where such petition is filed, and if there be none, then in some legal newspaper having a general circulation in the county one time, at least ten (10) days prior to the day set for the hearing of the said petition.  Before the court may enter an order conferring majority rights in the hearing provided for herein, proof must be presented to the court at said hearing that notice was given to all persons entitled thereto as provided herein.

R.L.1910, § 4429; Laws 1973, c. 18, § 2, eff. Oct. 1, 1973.

§1094.  Costs.

The costs of the proceedings under this Article shall be paid by the minor petitioner.

R.L.1910, § 4430.

§10114.6.  Rehabilitation of juvenile offenders through court supervised work projects.

Every children's court, city court, county court or other court in this state possessing jurisdiction under existing law to try, punish, institutionalize or supervise minors is hereby further authorized to restrict any minor judicially determined to have committed a misdemeanor or act of vandalism or delinquency which in such court's judgment is not serious enough to warrant placement in an institution, but is serious enough to require restitution for acts of delinquency, as follows:

(a) Every such minor may be provided suitable work on such public or civic projects, or other charitable programs as the judge might, in his own discretion, find to be appropriate.

(b) Time and supervision to perform such tasks may be provided at the court's discretion by an officer of any governmental agency, and funds to pay for this supervision shall be provided from the court fund of the court involved.

(c) No minor shall be required hereunder to perform what would be classed in a penal institution as "hard labor", nor to interrupt a bona fide educational program nor to be assigned to such work for more than six (6) weeks.

Laws 1965, c. 405, § 1, emerg. eff. July 5, 1965.

§10116.  County probation officer  Counties having population of 190,000 or more and city of 100,000 or more.

In each county of this state having a population of one hundred ninety thousand (190,000) or more and containing a city of one hundred thousand (100,000) population or more, as shown by the last Federal Decennial Census or any future Federal Decennial Census, there is hereby created the office of probation officer, who shall be a county officer charged with the supervision and care of the parolees of such county, and who shall maintain an office in the county building of that county.

Laws 1939, p. 227, § 1; Laws 1941, p. 19, § 1.

§10116a.  Appointment  Qualifications  Political activities  Application of act  United States and agencies, powers respecting  Arrests  Information  Seal.

(a) A majority of the courts of record of such county shall appoint a person of good character with training and experience in probation, parole or other related form of social case work.

(b) Said probation officer shall not in any manner be concerned in demanding, soliciting or receiving any assessments, subscriptions or contributions, whether voluntary or involuntary, to any political party.  It shall be unlawful for any such person to be in any manner concerned with demanding or soliciting such assessments, subscriptions or contributions from any person.

Any person who shall violate any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not exceeding Five Hundred Dollars ($500.00) or imprisonment not exceeding one (1) year, or both, and in addition thereto any person so convicted shall forfeit his office or employment and shall not thereafter be employed by the courts in any capacity.  It shall be the duty of the courts to dismiss from office any officer or other employee thereof who shall violate any of the provisions of this section.

(c) The provisions of this act are hereby extended to all persons who, at the effective date thereof, may be on probation or parole, or eligible to be placed on probation or parole under existing laws, with the same force and effect as if this act had been in operation at the time such persons were placed on probation or parole or became eligible to be placed thereon as the case may be.

(d) Said probation officer shall have the authority to accept from the United States or any of its agencies and from the State of Oklahoma or any of its agencies, such advisory services, funds, equipment or supplies as may be made available to said officer for any of the purposes contemplated by this act, and to enter into such contracts and agreements with the United States, or any of its agencies, the State of Oklahoma or any of its agencies, as may be necessary, proper, and convenient, not contrary to the laws of this state.

(e) Any probation officer may arrest a probationer or parolee without a warrant or may deputize any other officer with power of arrest to do so by giving him a written statement setting forth that the probationer or parolee has, in the judgment of the probation officer, violated the conditions of probation.

(f) All penal, eleemosynary or other institution under the jurisdiction of the State of Oklahoma, and any law enforcement agency or officer of the state or of any city or county within this state shall furnish said probation officer with any and all information requested by him pertaining to any person placed on probation or under his jurisdiction.

(g) Said officer shall adopt an official seal of which the courts shall take judicial notice, said seal shall be placed upon all official correspondence or papers pertaining to any case coming within his jurisdiction.

Laws 1939, p. 227, § 2; Laws 1941, p. 19, § 1.

§10116b.  Duties of probation officer  Investigations.

It shall be the duty of the probation officer to perform any and all duties required of him by the aforementioned judges of such counties in the supervision, care, investigation, and rehabilitation of persons whose sentences are suspended by the judges of the courts of record of the county; and upon order of a district judge of such county he shall investigate any matter pending before said judge and report to him in the manner prescribed by said judge.

Laws 1939, p. 228, § 3; Laws 1941, p. 19, § 1.

§10116c.  Assistant probation officer  Salary.

In each county of this state wherein there is authorized to be appointed a probation officer under the provisions of 10 O.S.1951, Section 116, there is hereby further authorized the appointment of an assistant probation officer, pursuant to the same method and qualifications as are required for the appointment of the probation officer, and such assistant probation officer shall be under the direction and supervision of the probation officer after such appointment and qualification.  The salary of such assistant probation officer shall be determined and fixed by a majority of the judges of the courts of record of such county, at not more than Fortyeight Hundred Dollars ($4,800.00) nor less than Thirtysix Hundred Dollars ($3,600.00) per annum, payable monthly.  In addition to such salary, the assistant probation officer shall receive Six Hundred Dollars ($600.00) per annum, payable monthly out of the court fund of such county for expenses in attending to the duties of such office.

Laws 1939, p. 228, § 4; Laws 1941, p. 19, § 1; Laws 1943, p. 21, § 1; Laws 1947, p. 42, § 1; Laws 1949, p. 52, § 1; Laws 1953, p. 24, § 1; Laws 1961, p. 16, § 1.

§10116d.  Construction of act.

This act shall not be construed to repeal any existing acts pertaining to the employment or appointment of probation officers in an county of the state.

Laws 1939, p. 228, § 5; Laws 1941, p. 19, § 1.

§10116e.  Salary of probation officer.

In each county of this state having a population in excess of two hundred thousand (200,000), according to the Federal Decennial Census of 1960 or any succeeding Federal Decennial Census, the probation officer shall receive a salary of Six Thousand Dollars ($6,000.00) per annum, payable monthly.  In addition to such salary the probation officer shall receive Six Hundred Dollars ($600.00) per annum, payable monthly out of the court fund of such county for expenses in attending to the duties of such office.

Laws 1947, p. 42, § 2; Laws 1951, p. 17, § 2; Laws 1953, p. 23, § 1; Laws 1957, p. 28, § 1; Laws 1961, p. 16, § 2.

§10116f.  Secretaries to probation officer  Duties  Salary.

The probation officer authorized under the provisions of 10 O.S.1951, Section 116, shall be authorized to employ not more than three secretaries, subject to confirmation of such appointment by a majority of the judges of the courts of record of such county, and such secretaries may be assigned, in addition to the normal duties of a secretary, certain responsibilities and powers relating to probational functions as the probation officer may direct upon approval of such assignment by such judges.  The salary of such secretary shall be determined and fixed by such judges at not more than Four Thousand Eight Hundred Dollars ($4,800.00) nor less than Two Thousand Four Hundred Dollars ($2,400.00) per annum.

Laws 1949, p. 52, § 1; Laws 1953, p. 23, § 2; Laws 1957, p. 29, § 2; Laws 1961, p. 17, § 3; Laws 1965, c. 81, § 1, emerg. eff. May 3, 1965. Laws 1949, p. 52, § 1; Laws 1953, p. 23, § 2; Laws 1957, p. 29, § 2; Laws 1961, p. 17, § 3; Laws 1965, c. 81, § 1, emerg. eff. May 3, 1965.

§10116g.  Salaries in counties of over 200,000.

In counties having more than two hundred thousand (200,000) population according to the 1960 or any succeeding Federal Decennial Census, all salaries above set forth shall be paid onehalf (1/2) out of the court fund and onehalf (1/2) out of the general fund of such counties.

Laws 1961, p. 17, § 4.

§10130.1.  Definitions.

When used in this act unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

(a) "The Court" means the district court.

(b) "The Judge" means any judge of the district court.

(c) "Child" means a female person less than eighteen (18) years of age, and a male person less than sixteen (16) years of age.

Laws 1955, p. 109, § 1.

§10130.2.  Authority to provide home.

The board of county commissioners in every county in this state having a population in excess of three hundred thousand (300,000), according to the Federal Decennial Census of 1950, or any succeeding Federal Decennial Census, is hereby authorized to and shall provide a suitable home for the detention of delinquent juveniles in such county.

Laws 1955, p. 109, § 2.

§10130.3.  Bonds.

The board of county commissioners shall have authority to issue bonds of the county in payment of the costs of the detention home for juveniles authorized in Section 2 of this act; provided, however, that the bonds shall not be issued until the question shall have been first submitted to the people of the county, and threefifths (3/5) of the qualified voters voting at any general election, or special election called by the board of county commissioners for the purpose, shall have declared by their votes in favor of issuing such bonds.  Provided, further, that the calling of such bond election and the issuance of said bonds shall conform to the provisions of law relating to and prescribed for the issuance of bonds by the county for roads and bridges.

Laws 1955, p. 110, § 3.

§10130.4.  Design and location  Equipment and furnishings.

The design and location of the home to be provided in compliance with this act, and the equipment and furnishings required for its operation shall be approved by the court after consultation with the county sheriff, district attorney and the Oklahoma CityCounty Board of Health.

Laws 1955, p. 110, § 4.

§10130.5.  Operation of home  Personnel  Salaries  Costs.

The home established under the provisions of this act shall operate as an agency of the court, and the court shall appoint the necessary superintendents, matrons, supervisors, medical personnel, technicians, and other employees as may be necessary for the management and supervision thereof, and shall fix the salaries of said appointees within the range of the salaries of other district court employees.  The operation and maintenance costs including salaries of all employees appointed for the operation of the home shall be paid monthly out of the general revenue fund of the county. All such appointees shall serve at the pleasure of the court.

Laws 1955, p. 110, § 5.

§10130.6.  Release of child to custody of parent or other person.

Whenever a child is placed in custody by a law enforcement officer, unless it is impracticable or has been otherwise ordered by the court, such child may be released to the custody of a parent, guardian or custodian upon the written promise of such person to produce the child in court at a time fixed by the court.  If not so released such child shall be taken as soon as practicable to the court or the juvenile home established by this act.  Pending further disposition of the case, such child may be released to the custody of a parent or other person appointed by the court, or be detained in such place as shall be designated by the court, subject to further order of the court.

Laws 1955, p. 110, § 6. d

§10130.7.  Separation from adults.

No child shall be confined in any police station, prison, jail or lockup, nor be transferred or detained in any place where such child can come in contact or communication with any adult convicted of a crime, or under arrest and charged with a crime.  Provided further that any male person sixteen (16) or seventeen (17) years of age who may be in the custody of any peace officer or detained or confined in any police station, jail, or lockup, shall not be permitted to come in contact with, and shall be kept separate from, any person eighteen (18) years of age or older convicted of a crime or under arrest and charged with a crime.

Laws 1955, p. 110, § 7.

§10130.8.  Taking of child into custody.

Nothing in this act shall be construed as forbidding any peace officer or employee of the court from taking in custody any child who is found violating any law or ordinance, or removing any child from surroundings which are detrimental to his welfare.  In every case any officer taking a child into custody shall report the fact to the court as soon as practicable, and the matter shall proceed as provided by law.

Laws 1955, p. 110, § 8.

§10130.9.  Partial invalidity.

If any word, phrase, clause, sentence or other portion of this act, or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the other portions, provisions or applications of this act which can be given effect without the invalid portion, provision or application, and to this end the provisions of this act are declared to be severable.

Laws 1955, p. 110, § 9.

§10131.  Powers of county commissioners  Commitment of children to other institutions, associations or corporations.

The county commissioners of any county of this state having a population of not less than seventyfive thousand (75,000) persons, according to the last Decennial Federal Census, or any Decennial Federal Census hereafter taken, are hereby authorized and empowered, if they deem it necessary or expedient, to purchase a farm and to construct, establish, equip and maintain thereon, at the expense of the county, county supervised schools and homes for neglected and dependent boys and girls of such county, under the age of sixteen (16) years, who may be appointed to such schools by the district court of such county, and to make enlargements and additions thereto from time to time.  Such commissioners shall also have power to purchase farm equipment to be used in connection with such schools, to purchase materials, supplies and equipment for manual, vocational or other training or education, and to erect, enlarge, remodel, and repair such building, dormitories, residences, administration and school buildings, and barns and outbuildings as they may from time to time deem necessary or expedient.

Provided, that such county commissioners may rent a suitable site and buildings for such purpose, and purchase the necessary equipment and supplies therefor.  Provided, further, that said county commissioners shall make no expenditures or contract for expenditures hereunder until a tax levy for such purposes shall have been made as hereinafter provided; and provided, further, that the district court of such county, may, in his discretion, commit dependent and neglected children to such other institutions as may be now or hereafter provided by law for such purposes, or to the care of some association or corporation willing to receive them, which said corporation or association embraces in its objects the purpose of caring for and obtaining homes for such neglected and dependent children.

Laws 1919, c. 297, p. 433, § 1; Laws 1925, c. 161, p. 257, § 1; Laws 1967, c. 367, § 1, emerg. eff. May 22, 1967.

§10132.  Tax levy.

For the purpose of purchasing sites, erecting or enlarging buildings, purchasing equipment, repairing or remodeling buildings or equipment and for the purpose of defraying the maintenance cost and current running expenses of such schools and homes, the excise board of each county hereby authorized to establish and conduct such schools and homes, is hereby authorized in addition to all other levies, to make an annual levy upon all property in the county subject to taxation upon an ad valorem basis, of not to exceed onehalf (1/2) of one (1) mill per annum, which is hereby declared not to be a current expense, and to be for a special purpose, known as County Supervised School and Home Fund, in addition to the maximum levy for current expenses now provided by law.

Laws 1919, c. 297, p. 433, § 2; Laws 1925, c. 161, p. 257, § 1.

§10133.  Board of general supervision  Appointments  Salaries and removal of appointees.

The judge of the juvenile court, or children's court, or a judge of the district court, if there be no judge of the juvenile court or children's court, and the chairman of the board of county commissioners and a superintendent of a school district located in whole or in part in the county shall constitute a board of general supervision for such schools and homes.  If there is more than one school district located in whole or in part in the county the superintendents of each school district shall rotate membership on the board on an annual basis in a manner to be determined by the judge of the district court.  They shall appoint a superintendent, matrons, teachers and such other persons as may, in their judgment, be necessary for the management of such schools and homes, and for instruction therein, and shall fix the salaries of such appointees, which salaries shall be paid monthly out of the funds derived from the tax levy provided for in this act.  The said board shall also have power to remove any appointee at will.

Laws 1919, c. 297, p. 433, § 3; Laws 1925, c. 161, p. 257, § 1; Laws 1967, c. 367, § 2, emerg. eff. May 22, 1967; Laws 1993, c. 239, § 1, eff. July 1, 1993.

§10134.  Inmates  Eligibility  Appointment and attendance  Terms  Return to parents or guardians.

All boys or girls under the age of sixteen (16) years, residing in such county, and who may be adjudged to be dependent or neglected children, under existing laws, shall be eligible to appointment to such schools and homes, and the district court of such county shall have power to enforce their appointment and attendance thereat.  The length of term for which such children shall be required to attend such schools and homes shall be determined by the board of supervision; provided, that nothing in this act shall be construed so as to prevent the said board from delivering any such child back to the parent or guardian at any time they may deem proper.

Laws 1919, c. 297, p. 434, § 4; Laws 1925, c. 161, p. 257, § 1; Laws 1967, c. 367, § 3, emerg. eff. May 22, 1967.

§10135.  Reports of children not attending school  Notice to parents or guardians  Investigations and reports  Power of district court.

It is hereby declared to be the duty of the superintendent of the school district in which the child resides, together with the truant and probation officers, to report to the district court the names of all children who are neglected or dependent and who are not attending school as provided by law, and upon the filing of such report, the judge of the district court shall cause the probation officer to serve notice upon the parents, guardian, or other person having such children in charge.

It shall be the duty of the probation officer under such notice, to investigate the condition of such children and to report the same to the judge of the district court.  Upon such information, the judge of the district court may, if he deems it proper, cause such child or children to be placed in said schools and homes under the provisions of this act.

Laws 1919, c. 297, p. 434, § 5; Laws 1925, c. 161, p. 257, § 1; Laws 1993, c. 239, § 2, eff. July 1, 1993.

§10136.  Visits by parents, guardians and near relatives.

The parents, guardians, or near relatives of such children shall be permitted to visit such homes and see the children at any reasonable hour; provided, that the board of supervision or the superintendent shall be empowered to designate certain hours for visitation.  No parents, relatives or guardian of any such children shall be allowed to board, take meals or sleep at such homes unless such persons be an employee at such homes and schools.

Laws 1919, c. 297, p. 434, § 6; Laws 1925, c. 161, p. 257, § 1.

§10137.  Guardian refusing to maintain child or send him to school  Delivery of child to court  Charge for board and clothing.

The guardian of any child who has an income or estate belonging to such child sufficient to educate and maintain such child and who refuses to maintain such child, or refuses to send him to school as provided by law, shall be compelled under the provisions of this Act, to deliver said child to the juvenile court; provided, that no charge of more than Fifteen Dollars ($15.00) per month shall be made for board and other additional expenses necessary to clothe such child, and that the county judge or judge of the juvenile court or children's court may, by proper order, use any part of the estate of such child, or the income therefrom, for said purposes.

Laws 1919, c. 297, p. 434, § 7; Laws 1925, c. 161, p. 257, § 1; Laws 1967, c. 367, § 4, emerg. eff. May 22, 1967.

§10151.  Control vested in local boards of education.

The control of the education of all children in the State of Oklahoma, now located in or in the control or custody of any Orphanage, Charitable Institution or Organization, or hereafter located in, or placed under the control or in the custody of any such Orphanage, Charitable Institution or Organization, of whatsoever nature, not making provision for the education of the children under its care or control, from funds derived privately and not derived from public taxation, is hereby vested in the local board of education of the school district wherein such Orphanage, Charitable Institution or Organization is located.  The provisions of this Act shall not apply to any institution in control of the State.

Laws 1921, c. 234, p. 259, § 1.

§10152.  Reports of number of children requiring school facilities.

The Manager, Superintendent, or party in control of any Orphanage, Childrens' Home or Charitable Institution or Organization receiving, controlling, or having in charge, any children known as orphans or wayward children of school age, whose education is not wholly provided for from funds provided for by such Orphanage, Children's Home, or Charitable Organization or Institution, shall not later than June 15th of each year, file a written report of the number of children confined in the said Orphanage, Children's Home or other such Institution, giving their names, ages, residence of parents or guardians, if any, and the aggregate number of children under its control or custody, that it will be necessary to provide school facilities for during the ensuing school year.  Said report shall be filed with the clerk of the school district wherein said Institution is located and shall be under oath of said Manager, Superintendent or party in charge.

Laws 1921, c. 234, p. 259, § 2.

§10153.  Inclusion of cost of education in school districts' budgets.

The Board of Education of any school district wherein is located any such Institution as is described in Section 2 hereof, shall in making up their annual budget, include therein under "Estimate items of receipt other than ad valorem taxes," and include as an asset, a sum equal to the aggregate number of children as shown by the report as set out in Section 2 hereof, multiplied by the per capita cost of education, per pupil, as shown by the clerk's report of the preceding year, less the total county and state apportionment to be collected by said district on account of said children, as shown by the Treasurer's report of the year previous.

Laws 1921, c. 234, p. 260, § 3. d

§10154.  School superintendents' reports of children attending schools.

At the beginning of the last month of each yearly term of school, the Superintendent of Public Schools of any school district affected by the provisions of this Act, shall make a written report of any and all children confined in any Institution as is defined in Section 2 hereof, who shall have attended or been in control of the public schools of said district during the current year, their ages, attendance, their progress made and promotions, if any.  Said report shall be in triplicate under oath and filed with the clerk of the Board of Education.

Laws 1921, c. 234, p. 260, § 4.

§10170.1.  Authorization to consent to medical or dental care.

A.  1.  Either parent or the legal guardian or the legal custodian appointed by the court of a minor may authorize, in writing, any adult person into whose care the minor has been entrusted to consent to any:

a. x-ray examination,

b. anesthetic,

c. medical or surgical diagnosis or treatment,

d. hospital care, or

e. immunization, blood tests, examinations, Guidance Services, and Early Intervention Services provided by a city or county Department of Health,

to be rendered to said minor under the general or special supervision and upon the advice of a physician and surgeon licensed under the laws of the State of Oklahoma, or to consent to an xray examination, anesthetic, dental or surgical diagnosis or treatment and hospital care to be rendered to said minor by a dentist licensed under the laws of the State of Oklahoma.

2.  If any parent or other person falsely represents in writing that such parent or other person has legal custody or legal guardianship of the minor child, or if any adult falsely represents that the written authorization provided for in this subsection is valid, and a health professional provides health services or care as provided by this section in good faith upon such misrepresentation, the health professional shall incur no liability except for negligence or intentional harm.

B.  Either parent, if both parents have legal custody, or the parent or person having legal custody or the legal guardian of a minor may authorize, in writing, pursuant to the provisions of Section 1-116.2 of Title 70 of the Oklahoma Statutes a school or county nurse or in the absence of such nurse, a school administrator or designated school employees to administer:

1.  A nonprescription medicine; and

2.  A filled prescription medicine as that term is defined by Section 353.1 of Title 59 of the Oklahoma Statutes.

Laws 1974, c. 208, § 1, emerg. eff. May 15, 1974; Laws 1984, c. 192, § 2, emerg. eff. May 14, 1984; Laws 1992, c. 273, § 2, eff. Sept. 1, 1992; Laws 1994, c. 15, § 1, eff. Sept. 1, 1994.

§10170.2.  Emergency treatment.

In case of an accident requiring emergency treatment, nothing in this act shall be construed so as to prohibit any person having custody or control of a minor child from taking such steps as are necessary to insure such emergency treatment.

Laws 1974, c. 208, Section 2, emerg. eff. May 15, 1974.

§10-175.1.  Legislative intent and purpose.

It is the intent and purpose of Sections 175.3 through 175.13 of this title to provide for a more efficient administration of the Children with Special Health Care Needs Program in Oklahoma and to:

1.  Provide for a continuity of dependable funds to establish and conduct a program of medical care for children who have or are at increased risk for a chronic physical, developmental, behavioral, or emotional condition and who also require health and related services of a type or amount beyond that required by children generally;

2.  Provide leadership in building and promoting a community-based system of services that is family-centered, comprehensive, coordinated, and culturally competent;

3.  Cooperate with all public and private agencies and institutions interested in the care of children in making funds and resources of these public and private agencies and institutions available for the care of such children; and

4.  Cooperate with the appropriate agency of the federal government in making effective the provisions of the Federal Social Security Act, 42 U.S.C., Section 301 et seq., relating to children with special health care needs and such other laws, provisions, or programs that the Congress has adopted or may adopt for the remedial care of such children, including, but not limited to, provisions for prevention, for locating such children and for providing medical, corrective, and other services and care, and facilities for diagnosis, hospitalization, and aftercare for such children.

Added by Laws 1959, p. 29, § 1, eff. July 1, 1959.  Amended by Laws 1992, c. 249, § 1, eff. Sept. 1, 1992; Laws 2004, c. 107, § 1, emerg. eff. April 15, 2004.

§10-175.2.  Repealed by Laws 1992, c. 249, § 6, eff. Sept. 1, 1992.

§10175.3.  Definitions.

(a) The term "Commission" when used in this Act shall mean the Oklahoma Public Welfare Commission.

(b) The term "child" when used in this Act shall mean any person under twentyone (21) years of age, whose parents, parent, spouse or legal guardian is financially unable to provide essential medical, dental, hospital, convalescent and nursing home care.

(c) The term "Director" when used in this Act shall mean the Director of Public Welfare, who shall be the administrative officer of the Commission.

(d) The term "Committee" when used in this Act shall mean the Professional Advisory Committee or other committees authorized by the Commission.

(e) The term "Chairman" when used in this Act shall mean the Chairman of the Professional Advisory Committee.

Laws 1959, p. 29, Section 3.

§10175.4.  Commission as agent of the state.

The Commission is hereby designated as the agency of the State responsible for and having authority for the administration and operation of the program of the services for children as stated in Section 5 of this Act, and to supervise generally the administration of any services related to this program but not administered directly under the Commission.  The purposes of this program shall include the development, extension and improvement of services for locating such children and for providing medical, dental, corrective and other services and care, and facilities for diagnosis, hospitalization, treatment and aftercare.

Laws 1959 P. 30, Sec. 4.

§10175.5.  Rules and regulations.

(a) The Commission is hereby authorized and directed to formulate and to be responsible for the administration and operation of a comprehensive and detailed plan for the purposes specified in Section 175.1 et seq. of this title, and to make such rules and regulations as may be necessary or desirable for the administration of this plan and the implementation of the provisions of this act.

(b) The Commission shall receive and expend in accordance with such plan all necessary funds made available to it by the United States government, by the state or its political subdivisions, or by any other sources for such purposes.

(c) The Commission shall cooperate with the federal government, through its appropriate agency, in developing, extending, and improving such services, and in the administration of the plan.

(d) The Commission shall establish and maintain such methods of administration, including those necessary to establish and maintain a merit system of personnel administration, as are necessary for effective and efficient operation of the plan; shall maintain records and prepare reports of services rendered; and shall cooperate with health, medical, dental, nursing and welfare agencies and organizations, and with any other agency of this state charged with the administration of laws providing for the vocational or remedial rehabilitation of handicapped children.

(e) The Director is hereby authorized and directed to perform all the duties and functions now performed by the Director of the Oklahoma Commission for Crippled Children and such other duties relating to the Children with Special Health Care Needs Program as may be assigned to the Director by the Commission.  The Director is hereby authorized and directed, subject to the control of the Commission, to set up in the Department of Public Welfare a unit to be charged primarily with responsibility in the field of health services for crippled children, including the planning, promoting and coordinating of crippled children's services.  The Director is hereby authorized to delegate to the Supervisor of such unit of the Department such authority as is necessary under the laws of the federal government and rules and regulations promulgated by the Secretary of Health, Education and Welfare, necessary to carry out the provisions of this act, subject to the administrative supervision of the Director.

(f) The Commission is authorized to create positions, fix salaries and employ necessary professional and clerical personnel, to appoint advisory committees or consultants, and to pay necessary travel expenses.

(g) The Commission shall have authority to provide for the expenditure of all funds for the administration and operation of the program as specified in this act, including payment for physician's and dentist's services if payment is recommended by the council of the Oklahoma State Medical Association or the Executive Council of the Oklahoma Dental Association.

(h) The Commission is hereby authorized and directed to formulate plans and procedures and to make such rules and regulations as may be necessary for the care of children with emergency conditions.

Laws 1959, p. 30, § 5; Laws 1992, c. 249, § 2, eff. Sept. 1, 1992.

§10-175.6.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§10175.7.  Powers of Commission.

(a) The Commission is hereby authorized and empowered to approve or disapprove hospitals, convalescent homes, boarding homes, nursing homes or foster homes and to contract for their services on a basis not to exceed their per diem cost basis.  The Commission is hereby also authorized and empowered to approve or disapprove professional personnel for the various types of services authorized and contemplated by this act, and to contract for their services.

(b) Only a person who has been duly licensed by the Board of Examiners in Optometry to practice optometry in this state, or a person who has been duly licensed by the State Board of Medical Licensure and Supervision to practice medicine or surgery in this state shall be employed or paid under the provisions of this act, or from appropriations made by this act, to examine the eyes of a visually handicapped child to determine whether or not he has a defective vision that can be corrected with lenses, or to fit and furnish lenses for any such child.

§10175.8.  Fund  State Treasurer.

(a) The State Treasurer shall receive all funds, and act as custodian thereof, granted to the State by the Federal Government for the purposes specified in this Act, and shall keep such funds in a special account to be known by the title "Federal Crippled Children's Funds," and these funds shall be disbursed upon claims approved by the Director and filed with the Budget Director for payment.

(b) All monies, except reimbursement for expenditures from Federal sources, collected by the Commission through the authority of this Act, from parents, other persons, agencies, or counties shall be deposited with the State Treasurer, who shall act as custodian thereof, and shall keep such funds in a revolving fund, to be known by the title of "State Crippled Children's Fund," and these funds are hereby appropriated for the purposes specified in this Act and shall be disbursed upon claims approved by the Director and filed with the Budget Director for payment.

Laws 1959 P. 31, Sec. 8.

§10175.9.  Homes  Right to enter.

No person shall by virtue of this Act have any right to enter any home over the objection of the parent or guardian of a child and nothing in this Act shall be construed as limiting the power of the parent or guardian of a child.  The Commission, however, with the consent of the parents, parent or legal guardian may provide necessary medical care and other services for a child as indicated in Sections 1 and 5 of this Act.

Laws 1959, p. 31, Sec. 9.

§10175.10.  Applications for crippled children's services.

(a) Applications for crippled children's services on behalf of a child may be made directly to the Commission by a court, by a county welfare director, or by a parent, physician, osteopath, dentist, county health official, child welfare worker or consultant, or by any other interested person or agency.  The Director on behalf of the Commission may accept or reject any such application.  Upon acceptance of an application, the Director on behalf of the Commission shall determine the extent of eligibility for care in accordance with the provisions of this Act; provided, that nothing in this Section shall interfere with the administration and operation of emergency plans and procedures as authorized in Section 175.5, subsection (h), of this Title.

(b) The Commission may collect in whole or in part reimbursement from the parent or other person or volunteer agency for services provided for the child, provided that no child shall be denied services because of financial inability on the part of the family or legal guardian.

(c) Any charges for services provided by the Commission under authority granted by this Act based upon application made by the county welfare director becomes payable to the Commission in whole or in part from the respective children's budget account, provided for in Section 175.11 of this Title.  Collections shall be based upon terms agreed upon by the Commission and the respective county welfare director.

(d) Any charges for services provided by the Commission under authority granted by this Act based upon application made by a county welfare director that are not reimbursed from the County Crippled Children's Budget Account and any charges for services provided by the Commission upon application made by a child welfare worker of the Department of Public Welfare become payable from the sums allocated and appropriated for the purpose of carrying out the provisions of this Act, upon certification and approval of the claims by the Director.

Laws 1959, p. 32, Section 10; Laws 1968, c. 414, Sec. 7. Emerg. eff. Jan. 13, 1969.

§10175.12.  Children's Hospital of Oklahoma.

(a) The Children's Hospital of Oklahoma, including its clinics and laboratories, is hereby designated as a service institution for the physically handicapped children of this state, which also serves as a teaching and training hospital for the School of Medicine of the University of Oklahoma.  Payment for services by the Commission to the Children's Hospital of Oklahoma shall be based on the actual per diem cost of patient care exclusive of professional instructional expense.  In the event that the Commission and Board of Regents of the University of Oklahoma cannot agree on a per diem charge for patients of the Commission, the Director of State Finance, with the approval of the Governor, is hereby authorized to establish a rate of pay which shall prevail.  The Children's Hospital of Oklahoma shall grant the Commission a priority in the assignment of hospital services, which are to be distributed as equitably as is possible among the counties of this state.

(b) The Commission shall be obligated, insofar as practicable, to use the available facilities of the Children's Hospital of Oklahoma to a degree that will enable the University of Oklahoma School of Medicine to maintain its proper patient ratio for accreditation; Provided, that this provision shall not cause undue hardship to a patient.

§10175.13.  Deposit and use of monies.

All monies paid by the Commission to the Children's Hospital of Oklahoma shall be deposited in the Oklahoma Medical Center Disbursing Fund, and shall be used for the general operating expenses of the Children's Hospital of Oklahoma, including payment of personal services.

§10-175.20.  Day treatment programs - Definition - Required programs and policies.

A.  As used in Sections 603.4 and 7102 of this title and the Oklahoma Children's Code, "day treatment program" means nonresidential, partial hospitalization programs, day treatment programs, and day hospital programs in which children and adolescents are placed for psychiatric or psychological treatment.  Day treatment programs shall serve children and adolescents who are experiencing severe psychiatric symptoms, disturbances of conduct, decompensating conditions affecting mental health, or severe developmental delays that seriously impair their capacity to function age-appropriately in their daily lives and that place them at risk of inpatient hospital, residential or other institutional care.  Day treatment programs shall provide mental health ambulatory, active treatment programs that shall include therapeutic, coordinated and structured clinical services in a stable, therapeutic milieu, with the goal of preventing the need for or reducing the length of inpatient or institutional care, and reintegrating of the child into the school and the community.  A day treatment program shall not mean an alternative school or alternative education program as such terms are defined in rules promulgated by the State Board of Education.

B.  All day treatment programs shall adopt:

1.  A patient and family bill of rights;

2.  Grievance procedures for reporting complaints or grievances to the State Department of Health, the Department of Mental Health and Substance Abuse Services or the Office of Client Advocacy, and that are appropriate for the complaint or grievance; and

3.  Policies governing the use of force, which shall be in compliance with the provisions of Section 7004-3.3 of this title.

C.  The Commission for Human Services shall promulgate rules governing participation of a foster care family in the treatment of a child and in family therapy with a child when the child is in foster care.

Added by Laws 1995, c. 231, § 1, eff. Nov. 1, 1995.  Amended by Laws 2001, c. 415, § 1, emerg. eff. June 5, 2001.

§10-361.  Santa Claus Commission - Creation - Membership - Christmas presents.

There is hereby created a commission to be known as the Santa Claus Commission.  The Commission shall consist of three (3) members to be appointed by the Executive Director of the Office of Juvenile Affairs.  The Santa Claus Commission shall have authority to provide or purchase, in accordance with the procedures in the Oklahoma Central Purchasing Act, a Christmas present for every child who is in the custody of the state residing in a child care institution of the Department of Human Services or the Office of Juvenile Affairs, a licensed child care institution or a group home or foster home, supported in whole or in part by the state, as defined by the Department of Human Services or the Office of Juvenile Affairs, who would not otherwise receive a present.

Added by Laws 1937, p. 100, § 1.  Amended by Laws 1980, c. 144, § 1, emerg. eff. April 7, 1980; Laws 1983, c. 304, § 3, eff. July 1, 1983; Laws 1986, c. 42, § 1; Laws 1994, c. 45, § 1, eff. Sept. 1, 1994; Laws 1996, c. 247, § 1, eff; July 1, 1996.

§10-362.  Meetings of Santa Clause Commission - Chairperson - Eligible recipients - Gifts and contributions.

The Executive Director of the Office of Juvenile Affairs shall appoint the chairperson of the Santa Claus Commission.  The Commission shall meet at the call of the chairperson on at least a quarterly basis.  The chairperson may call such other special meetings as may be necessary.  The Commission shall work under the supervision and direction of the Office of Juvenile Affairs.  Upon request of the Commission, the Department of Human Services and the Office of Juvenile Affairs shall provide the Commission with a list of the eligible institutions and number of children in such institutions which are eligible to receive gifts pursuant to Section 361 of this title.  Said Commission is hereby expressly authorized to receive and accept, for and on behalf of the state, gifts and contributions from any person, firm, or individual, fairly and equally distributing such gifts and contributions to the children eligible for such gifts.

Added by Laws 1937, p. 100, § 2.  Amended by Laws 1980, c. 144, § 2, emerg. eff, April 7, 1980; Laws 1983, c. 304, § 4, eff. July 1, 1983; Laws 1986, c. 42, § 2; Laws 1994, c. 45, § 2, eff. Sept. 1, 1994; Laws 1996, c. 247, § 2, eff. July 1, 1996.

§10-363.  Claims - Approval and payment.

All claims for the purchase of gifts under the terms and provisions of Sections 361 through 363 of this title shall be approved by the Executive Director of the Office of Juvenile Affairs and paid out of the funds herein as established by and for the benefit of the Santa Claus Commission.

Added by Laws 1937, p. 101, § 3.  Amended by Laws 1983, c. 304, § 5, eff. July 1, 1983; Laws 1985, c. 178, § 9, operative July 1, 1985; Laws 1986, c. 42, § 3; Laws 1994, c. 45, § 3, eff. Sept. 1, 1994; Laws 1996, c. 247, § 3, eff. July 1, 1996.

§10-401.  Purpose and policy of law - Minimum standards.

A.  Sections 401 through 410 of this title shall be known and may be cited as the "Oklahoma Child Care Facilities Licensing Act".

B.  It is the declared purpose and policy of the Oklahoma Child Care Facilities Licensing Act, to:

1.  Ensure maintenance of minimum standards for the care and protection of children away from their own homes;

2.  Encourage and assist the child care facility toward maximum standards; and

3.  Work for the development of sufficient and adequate services for child care through joint work of public, private and voluntary agencies.  Whenever possible, child care facilities should help to preserve and restore family life for children.

C.  In order to provide care for children in child care facilities, a license shall be obtained from the Department of Human Services, which is issued on the basis of meeting minimum standards which are essential for the health and welfare of the child or children placed for care with such agencies and individuals.

D.  The Child Care Facilities Licensing Division within the Department of Human Services shall work with representatives from municipalities to develop a single child care licensure procedure for use by state and local entities.

Added by Laws 1953, p. 17, § 1.  Amended by Laws 1963, c. 89, § 1, emerg. eff. May 23, 1963; Laws 1993, c. 122, § 1, emerg. eff. April 29, 1993; Laws 2001, c. 174, § 1, eff. Nov. 1, 2001; Laws 2002, c. 158, § 1, eff. Jan. 1, 2003.

§10-402.  Definitions.

As used in the Oklahoma Child Care Facilities Licensing Act:

1.  "Child" or "minor" means any person who has not attained the age of eighteen (18) years;

2.  "Child care facility" means any public or private child care residential facility, child placing agency, foster family home, group home, child care center, part-day child care program, family child care home, or large family child care home providing either full-time or part-time care for children away from their own homes;

3.  "Child placing agency" means a child welfare agency licensed to place children in foster family homes, group homes or adoptive homes;

4.  "Full-time care" means continuous care given to a child beyond a minimum period of twenty-four (24) hours;

5.  "Foster family home" means the private residence of a family which provides foster care services to a child, and includes a specialized foster home, a therapeutic foster family home, or a kinship care home;

6.  "Foster parent eligibility assessment" includes a criminal background investigation, including, but not limited to, a national criminal history records search based upon the submission of fingerprints, a home assessment, and any other assessment required by the Department of Human Services, the Department of Juvenile Justice, or any child-placing agency pursuant to the provisions of the Oklahoma Foster Care and Out-of-Home Placement Act.  A foster parent eligibility assessment shall be similar to the procedures used by the Department of Public Safety for determining suitability of an individual for employment as a highway patrol officer;

7.  "Group home" means a home providing full-time care and community-based services for more than five, but fewer than thirteen children;

8.  "Family child care home" means a family home which provides care and supervision for seven or fewer children for part of the twenty-four-hour day.  The term "family child care home" shall not include informal arrangements which parents make independently with neighbors, friends, and others, or with caretakers in the child's own home;

9.  "Large family child care home" means a residential family home which provides care and supervision for eight to twelve children for part of the twenty-four-hour day;

10.  "Child care center" means a facility which provides care and supervision for children and which operates for more than thirty (30) hours per week.  The term "child care center" shall not include informal arrangements which parents make independently with neighbors, friends, and others, or with caretakers in the child's own home;

11.  "Part-day child care program" means a facility that provides care and supervision for children and that operates for more than fifteen (15) and up to thirty (30) hours per week;

12.  "Residential child care facility" means a twenty-four-hour residential facility where children live together with or are supervised by adults who are not their parents or relatives;

13.  "Department" means the Department of Human Services;

14.  "Commission" means the Commission for Human Services, the policy-making and general supervisory body of the Department; and

15.  "Division" means the section within the Department that is assigned responsibilities pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act.

Added by Laws 1953, p. 18, § 2.  Amended by Laws 1963, c. 89, § 2, emerg. eff. May 23, 1963; Laws 1986, c. 263, § 2, operative July 1, 1986; Laws 1992, c. 228, § 1, emerg. eff. May 19, 1992; Laws 1993, c. 122, § 2, emerg. eff. April 29, 1993; Laws 1998, c. 414, § 15, emerg. eff. June 11, 1998; Laws 1999, c. 233, § 1, eff. Nov. 1, 1999; Laws 2001, c. 174, § 2, eff. Nov. 1, 2001.

§10-403.  Exemptions from application of act.

A.  The provisions of the Oklahoma Child Care Facilities Licensing Act shall not apply to:

1.  Care provided in a child's own home or by relatives;

2.  Informal arrangements which parents make with friends or neighbors for the occasional care of their children;

3.  Programs in which school-aged children are participating in home-schooling;

4.  Programs that serve children three (3) years of age and older and that are operated during typical school hours by a public school district;

5.  Programs that serve children three (3) years of age and older and that are operated during typical school hours by a private school that offers elementary education in grades kindergarten through third grade;

6.  Summer youth camps for children who are at least five (5) years of age, that are accredited by a national standard-setting agency or church camp accreditation program;

7.  Programs in which children attend on a drop-in basis and parents are on the premises and readily accessible;

8.  A program of specialized activity or instruction for children that is not designed or intended for child care purposes including, but not limited to, scouts, 4-H clubs and summer resident youth camps, and single-activity programs such as academics, athletics, gymnastics, hobbies, art, music, dance and craft instruction;

9.  Preschools, kindergartens, mother's day out or other facilities that provide care and supervision for fifteen (15) or fewer hours per week;

10.  Facilities whose primary purpose is medical treatment;

11.  Boarding schools that have education as their primary purpose and that are recognized as accredited by the State Board of Education.  To be exempt, such programs shall:

a. have classroom facilities that are not used for residential living,

b. not have been granted nor have assumed legal custody of any child attending the facility, and

c. adhere to standard educational holiday and seasonal recess periods to permit students reasonable opportunities to return to their primary places of residence with parents or legal guardians.

For purposes of this act, the Oklahoma School of Science and Mathematics shall be considered a boarding school and as such shall be exempt from licensure;

12.  Day treatment programs and maternity homes operated by a licensed hospital; or

13.  Juvenile facilities certified by the Office of Juvenile Affairs or certified by any other state agency authorized by law to license such facilities.

B.  The provisions of the Oklahoma Child Care Facilities Licensing Act shall be equally incumbent upon all private and public child care facilities.

Added by Laws 1953, p. 18, § 3.  Amended by Laws 1963, c. 89, § 3, emerg. eff. May 23, 1963; Laws 1993, c. 122, § 3, emerg. eff. April 29, 1993; Laws 1998, c. 386, § 3, eff. July 1, 1998; Laws 1999, c. 233, § 2, eff. Nov. 1, 1999; Laws 2000, c. 385, § 6, eff. Nov. 1, 2000; Laws 2001, c. 174, § 3, eff. Nov. 1, 2001; Laws 2004, c. 187, § 1, eff. Nov. 1, 2004.

§10-404.  Minimum requirements and desirable standards.

A.  The Department of Human Services shall appoint advisory committees of representatives of child care facilities and others to prepare minimum requirements and desirable standards for promulgation by the Commission for Human Services.  A majority of any committee appointed to prepare requirements and standards for child care facilities shall be representatives of child care facilities.

B.  Standards promulgated for residential child care facilities shall include, but not be limited to, requirements for:

1.  A constructive program and services to meet the needs of each child and family;

2.  Staff of good moral character and ability for child care;

3.  Adequate and safe housing, sanitation, and equipment;

4.  Good health care;

5.  Full educational and religious opportunities;

6.  Good community relationships;

7.  Essential records and administrative methods; and

8.  Sufficient funds for sound operation.

C.  The Commission shall promulgate rules establishing minimum requirements and desirable standards as may be deemed necessary or advisable to carry out the provisions of the Oklahoma Child Care Facilities Licensing Act.

D.  Such rules shall not be promulgated until after consultation with the State Department of Health, the State Department of Education, the Oklahoma State Bureau of Investigation, the State Fire Marshal, and any other agency deemed necessary by the Commission.  Not less than sixty (60) days' notice, by regular mail, shall be given to all current licensees before any changes are made in such rules.

E.  In order to improve the standards of child care, the Department shall also advise and cooperate with the governing bodies and staffs of child care facilities and assist the staffs thereof through advice of progressive methods and procedures and suggestions for the improvement of services.

F.  The Department may participate in federal programs for day care services, and enter into agreements or plans on behalf of the state for such purpose, in accordance with federal laws and regulations.

G.  Foster family homes, group homes, and day care homes that have been selected and are supervised by a licensed child care facility, and that meet the standards established for licensing pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act, may be maintained and operated on the basis of permits issued by such child care facility.

Added by Laws 1953, p. 18, § 4.  Amended by Laws 1963, c. 89, § 4, emerg. eff. May 23, 1963; Laws 2000, c. 385, § 7, eff. Nov. 1, 2000; Laws 2001, c. 174, § 4, eff. Nov. 1, 2001; Laws 2004, c. 187, § 2, eff. Nov. 1, 2004.

§10-404.1.  Criminal history records search - Foster parent eligibility.

A.  1.  Except as otherwise provided by subsection B of this section, the Department of Human Services shall require a criminal history records search, conducted by the Oklahoma State Bureau of Investigation, for any person making application to establish or operate a child care facility prior to the issuance of a license to operate such facility.

2. a. Every child care facility shall arrange, prior to employment, for a criminal history records search to be conducted by the Oklahoma State Bureau of Investigation for any person to be employed by the child care facility.

b. In addition, any child care facility, licensed or approved pursuant to the Oklahoma Child Care Facilities Licensing Act, and located in a private residence, shall arrange for a criminal history records search for any adult residing in the child care facility.  A criminal history records search conducted by the Oklahoma State Bureau of Investigation shall also be completed for any adult who subsequently moves into the private residence.

3.  If the adult has lived in Oklahoma for less than one (1) year, a criminal history records search shall also be obtained from the previous state of residence.  If the applicant planning to establish or operate a child care facility, or an employee or contract employee of the child care facility, or the contractor of the child care facility has resided in Oklahoma for less than one (1) year, the criminal history records search shall also be obtained from such person's previous state of residence.

4.  The Department of Juvenile Justice may directly request national criminal history records searches as defined by Section 150.9 of Title 74 of the Oklahoma Statutes from the Oklahoma State Bureau of Investigation for the purpose of obtaining the national criminal history of any employee or applicant who has resided in Oklahoma for less than one (1) year for which a search is required.

B. 1. a.  On and after September 1, 1998:

(1) any child-placing agency contracting with a person for foster family home services or in any manner for services for the care and supervision of children shall also, prior to executing a contract, complete:

(a) a foster parent eligibility assessment for the foster care provider except as otherwise provided by divisions 2 and 4 of this subparagraph, and

(b) a national criminal history records search based upon submission of fingerprints for any adult residing in the foster family home through the Department of Human Services pursuant to the provisions of the Oklahoma Foster Care and Out-of-Home Placement Act, except as otherwise provided by divisions 2 and 4 of this subparagraph,

(2) the child-placing agency may place a child pending completion of the national criminal history records search if the foster care provider and every adult residing in the foster family home has resided in this state for at least five (5) years immediately preceding such placement,

(3) a national criminal history records search based upon submission of fingerprints to the Oklahoma State Bureau of Investigation shall also be completed for any adult who subsequently moves into the residence,

(4) provided, however, the Director of Human Services or the Director of the Department of Juvenile Justice, or a designee, may authorize an exception to the fingerprinting requirement for a person residing in the home who has a severe physical condition which precludes such person's being fingerprinted, and

(5) any child care facility contracting with any person for foster family home services shall request the Office of Juvenile Affairs to conduct a juvenile justice information system review, pursuant to the provisions of Sections 7302-9.6 and 7302-3.8 of this title, for any child over the age of thirteen (13) years residing in the foster family home, other than a foster child, or who subsequently moves into the private residence.  As a condition of contract, the child care facility shall obtain the consent of the parent or legal guardian of the child for such review.

b. The provisions of this paragraph shall not apply to foster care providers having a contract or contracting with a child-placing agency, the Department of Human Services or the Department of Juvenile Justice prior to September 1, 1998.  Such existing foster care providers shall comply with the provisions of this section, until otherwise provided by rules of the Commission for Human Services or by law.

2. a. (1) On and after September 1, 1998, except as otherwise provided in divisions 2 and 4 of this subparagraph, prior to contracting with a foster family home for placement of any child who is in the custody of the Department of Human Services or the Department of Juvenile Justice, each Department shall complete a foster parent eligibility assessment, pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act, for such foster family applicant.  In addition, except as otherwise provided by divisions 2 and 4 of this subparagraph, the Department shall complete a national criminal history records search based upon submission of fingerprints for any adult residing in such foster family home.

(2) The Department of Human Services and Department of Juvenile Justice may place a child pending completion of the national criminal history records search if the foster care provider and every adult residing in the foster family home has resided in this state for at least (5) years immediately preceding such placement.

(3) A national criminal history records search based upon submission of fingerprints conducted by the Oklahoma State Bureau of Investigation shall also be completed for any adult who subsequently moves into the residence.

(4) The Director of Human Services or the Director of the Department of Juvenile Justice or designee may authorize an exception to the fingerprinting requirement for any person residing in the home who has a severe physical condition which precludes such person's being fingerprinted.

b. The provisions of this paragraph shall not apply to foster care providers having a contract or contracting with a child-placing agency, the Department of Human Services or the Department of Juvenile Justice prior to September 1, 1998.  Such existing foster care providers shall comply with the provisions of this section, until otherwise provided by rules of the Commission for Human Services or by law.

3.  Each Department shall provide for a juvenile justice information system review pursuant to Section 7302-3.8 of this title for any child over the age of thirteen (13) years residing in a foster family home, other than the foster child, or who subsequently moves into the private residence.

C.  The Commission for Human Services or the Board of Juvenile Affairs shall promulgate rules to identify circumstances when a criminal history records search or foster parent eligibility assessment for an applicant or contractor, or any person over the age of thirteen (13) years residing in a private residence in which a child care facility is located, shall be expanded beyond the  records search conducted by the Oklahoma State Bureau of Investigation or as otherwise provided pursuant to this section.

D.  1.  The following persons shall not be required to obtain a criminal history records search or a national criminal history records search based upon submission of fingerprints to the Federal Bureau of Investigation pursuant to this section:

a. a parent volunteer who transports children on an irregular basis, and

b. a child of a child care center or family child care home operator who became an adult during continuous residence at the licensed or approved facility.

2.  These exemptions shall not preclude the Department from requesting a criminal history records search or requesting a national criminal history records search based upon submission of fingerprints or investigating criminal, abusive or harmful behavior of such persons, if warranted.

E.  Except as otherwise provided by the Oklahoma Children's Code and subsection G of this section, a conviction for a crime shall not be an absolute bar to employment, but shall be considered in relation to specific employment duties and responsibilities.

F.  1.  Information received pursuant to this section by an owner or administrator of a child care facility shall be maintained in a confidential manner in a file that is separate from employment records.  The information may be transmitted to the Department for child care facility licensing purposes.

2.  Whenever an applicant is subsequently employed by or contracts with a child care facility, the information received pursuant to a criminal history records search, foster parent eligibility assessment, or a national criminal history records search based upon submission of fingerprints shall not be made a part of that individual's personnel or contract records but shall be maintained pursuant to this subsection.  The information, along with any other information relevant to the individual's ability to perform tasks that require direct contact with children, may be released to another child care facility in response to a request from the child care facility that is considering employing or contracting with the individual.

3.  Requirements for confidentiality and record keeping with regard to the information shall be the same for the child care facility receiving the information in response to a request as those provided for in paragraph 1 of this subsection for the child care facility releasing such information.

G.  1.  A criminal history investigation or national criminal history records search based upon submission of fingerprints conducted by the Oklahoma State Bureau of Investigation shall include a search of Department of Corrections' files maintained pursuant to the Sex Offenders Registration Act.

2. a. It shall be unlawful for any person who is required to register pursuant to the Sex Offenders Registration Act to work with or provide services to children or to reside in a child care facility and for any employer who offers or provides services to children to knowingly and willfully employ or contract with, or allow continued employment of or contracting with any person who is required to register pursuant to the Sex Offenders Registration Act.  Any person required to register pursuant to the Sex Offenders Registration Act who violates any provision of this act shall, upon conviction, be guilty of a felony punishable by incarceration in a correctional facility for a period of not more than five (5) years and a fine of not more than Five Thousand Dollars ($5,000.00) or both such fine and imprisonment.

b. Upon a determination by the Department of any violation of the provisions of this section, the violator shall be subject to and the Department may pursue:

(1) an emergency order,

(2) license revocation or denial,

(3) injunctive proceedings,

(4) an administrative penalty not to exceed Ten Thousand Dollars ($10,000.00), and

(5) referral for criminal proceedings.

c. In addition to the penalties specified by this section, the violator may be liable for civil damages.

Added by Laws 1990, c. 186, § 1, eff. Sept. 1, 1990.  Amended by Laws 1993, c. 122, § 4, emerg. eff. April 29, 1993; Laws 1995, c. 142, § 8, eff. July 1, 1995; Laws 1995, c. 222, § 1, eff. Nov. 1, 1995; Laws 1996, c. 200, § 1, eff. Nov. 1, 1996; Laws 1997, c. 389, § 20, eff. Nov. 1, 1997; Laws 1998, c. 5, § 1, emerg. eff. March 4, 1998; Laws 1998, c. 414, § 16, emerg. eff. June 11, 1998; Laws 1999, c. 2, § 1, emerg. eff. March 3, 1999; Laws 2000, c. 177, § 1, eff. July 1, 2000; Laws 2001, c. 174, § 5, eff. Nov. 1, 2001; Laws 2003, c. 213, § 1, eff. July 1, 2003.

NOTE:  Laws 1997, c. 260, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-405.  Necessity and issuance of license - Temporary authorization.

A.  No child care facility may be operated or maintained in this state, unless licensed or temporarily authorized by the Department of Human Services; provided, that the Department shall not be required to be licensed, but shall be bound by the standards it prescribes.  No new child care facility may be established without the prior approval of the Department, which shall be granted only after the Department is satisfied that such facility will meet minimum standards for a license to operate.  The incorporation or domestication of a corporation organized for the purpose of operating a child care facility shall not exempt such corporation from compliance with the provisions of this act.

B.  An application for a license shall be made on forms provided by the Department and in the manner prescribed.  Temporary authorization may be granted to allow the Department to investigate the activities and standards of care of the applicant.  If satisfied that the applicant meets the requirements as provided in this act, a license shall be issued.  A provisional license may be issued to any applicant whose services are needed but which is temporarily unable to conform to all the rules of the Department, as provided in Section 404 of this title.  All licenses shall be in force unless revoked as authorized by Section 407 of this title; provided, however, a provisional license may be in force for not more than one (1) year from the date of issuance, unless an emergency exists which, in the discretion of the Department, necessitates an extension thereof.

Added by Laws 1953, p. 19, § 5.  Amended by Laws 1963, c. 89, § 5, emerg. eff. May 23, 1963; Laws 1993, c. 122, § 5, emerg. eff. April 29, 1993; Laws 1999, c. 130, § 1, emerg. eff. April 26, 1999; Laws 2001, c. 174, § 6, eff. Nov. 1, 2001.

§10-405.1.  Child care facilities - Comprehensive strategic plan.

A.  The Department of Human Services shall collaborate with other appropriate agencies to develop by December 31, 1998, a comprehensive strategic plan for child care facilities.

B.  The comprehensive strategic plan shall:

1.  Set a goal to annually increase the number of new child care programs and thereby expand capacity to meet the need for child care;

2.  Describe methods to reduce existing barriers to accessing child care financing;

3.  Offer plans to develop new child care capital financing mechanisms;

4.  Describe methods to integrate existing capital financing programs;

5.  Develop a public information campaign to attract potential providers of child care services; and

6.  Propose such other activities deemed appropriate for increasing the supply and quality of child care in this state.

C.  As part of the development of the comprehensive strategic plan:

1.  The Department shall, from funds available, develop a child care facility information database consisting of data on existing early childhood child care providers serving children including, but not limited to, regulated child care providers, Head Start and prekindergarten programs.  The information in the database shall include, but not be limited to:

a. the types and number of programs,

b. program location, including county,

c. ages served,

d. the capacity of the programs,

e. the hours and calendar of program operations, and

f. program rates;

2.  County specific information on the number of children currently served shall be compared to the local projected need from:

a. demographic information and waiting lists maintained for child care programs,

b. local district estimates of child care needs for participants in the job opportunities and basic skills training program, and

c. families eligible for child care subsidies;

3.  Information shall be compiled regarding:

a. funding sources and amounts for eligible families,

b. health and safety grants,

c. start-up and capital grants,

d. child care resource and referral programs,

e. any other public funding which is directed at increasing the number and size of early childhood programs, and

f. any known private funding sources earmarked for capital, start-up or subsidies for child care providers;

4.  The Department shall compile information on technical assistance activities presently available to existing and potential child care providers; and

5.  On or before February 1, 1999, the Department shall submit a preliminary report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate containing:

a. a compilation of the existing data designated in this section,

b. information available on private sector interest, involvement or plans for development of child care in this state, and

c. information from child care resource and referral programs about the numbers of inquiries received from parents and businesses.

Added by Laws 1998, c. 386, § 2, eff. July 1, 1998.

§10-406.  Investigations - Notice of violation - Confidentiality.

A.  The Department of Human Services shall have authority at any reasonable time to investigate and examine the conditions of any child care facility in which a licensee or applicant hereunder receives and maintains children, and shall have authority at any time to require the facility to provide information pertaining to children in its care.

B.  1.  The State Department of Health may visit any licensee or applicant at the request of the Department to advise on matters affecting the health of children and to inspect the sanitation of the buildings used for their care.

2.  The State Fire Marshal may visit any licensee or applicant at the request of the Department to advise on matters affecting the safety of children and to inspect the condition of the buildings used for their care.

C.  1.  Upon receipt of a complaint against any child care facility alleging a violation of the provisions of the Oklahoma Child Care Facilities Licensing Act, or any licensing standard promulgated by the Commission for Human Services, the Department shall conduct a full investigation.  If upon investigation, it is determined that there are reasonable grounds to believe that a facility is in violation of the Oklahoma Child Care Facilities Licensing Act or of any standard or rule promulgated pursuant thereto, the Department shall:

a. document the complaint,

b. provide the complaint allegations in writing to the facility involved, and

c. document the facility's plan for correcting any confirmed violations.

2.  If the Department determines that there has been a violation and that the violation has a direct impact on the health, safety or well-being of one or more of the children cared for by the facility, the Department shall notify the facility and require correction of the violation.

3.  The Department shall notify the facility that failure to correct the confirmed violation can result in the revocation of the license, the denial of an application for a license, or the filing of an injunction pursuant to the provisions of Section 409 of this title.

4.  If the facility refuses to correct the violation or fails to complete the plan of correction, the Department may initiate proceedings to revoke the license, refuse to issue or renew a license, and request an injunction.

D.  Upon the completion of the investigation of a complaint against any child care facility alleging a violation of the provisions of the Oklahoma Child Care Facilities Licensing Act or any licensing standard promulgated thereto by the Commission, the Department shall clearly designate its findings on the first page of the report of the investigation.  The findings shall state whether the complaint was substantiated or unsubstantiated.

E.  Information obtained by the Department or the Office of Child Care concerning a report of a violation of a licensing requirement, or from any licensee regarding children or their parents or other relatives shall be deemed confidential and privileged communications, shall be properly safeguarded, and shall not be accessible to anyone except as herein provided, unless upon order of a court of competent jurisdiction.  Provided, however, this provision shall not prohibit the Department from providing a summary of allegations and findings of an investigation involving a child care facility that does not disclose identities but that permits parents to evaluate the facility.

Added by Laws 1953, p. 19, § 6.  Amended by Laws 1963, c. 89, § 6, emerg. eff. May 23, 1963; Laws 1993, c. 122, § 6, emerg. eff. April 29, 1993; Laws 1995, c. 222, § 2, eff. Nov. 1, 1995; Laws 1999, c. 130, § 2, emerg. eff. April 26, 1999; Laws 2001, c. 174, § 7, eff. Nov. 1, 2001; Laws 2004, c. 187, § 3, eff. Nov. 1, 2004.

§10-407.  Revocation of license or refusal to issue or renew - Emergency action.

A.  The Department of Human Services may revoke or deny issuance of the license of any child care facility found to be in violation of any provision of this act or the rules of the Commission for Human Services, as provided in Section 404 of this title.

B.  1.  No license shall be revoked or issuance denied unless and until such time as the licensee or applicant shall have been given at least thirty (30) days' notice in writing of the grounds of such proposed revocation or refusal.

2.  At the time the facility is given notice in writing of the revocation or denial of a license, the Department shall also advise parents of children attending the facility of such action by written notification and the posting of an announcement in the facility.

3.  If such revocation or denial is protested within thirty (30) days of receipt of such notice, by writing addressed to the Commission for Human Services, the Commission, or its authorized agency, shall conduct a hearing at which an opportunity shall be given to such licensee or applicant to present testimony and confront witnesses.

4.  Notice of such hearing shall be given to such licensee or applicant by personal service or by delivery to the proper address by certified mail, return receipt requested, at least two (2) weeks prior to the date thereof.

5.  If notice of the proposed revocation or denial of a license is not so protested, the license may thereupon be revoked or denied.

C.  1.  Nothing in this section or Section 406 of this title shall be construed as preventing the Department from taking emergency action as provided by this subsection.

2.  Whenever the Department finds, after an investigation, that an emergency exists requiring immediate action to protect the health, safety, or welfare of any child cared for by a facility licensed or authorized pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act, the Department may without notice or hearing issue an emergency order stating the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency including, when necessary, removing children from the facility and prohibiting the facility from providing services to children pending a hearing on the matter.

a. Such emergency order shall be effective immediately.  Any person to whom such an emergency order is directed shall comply with the emergency order immediately but, upon written request to the Department on or before the tenth day after receipt of the emergency order, shall be afforded a hearing on or before the tenth day after receipt of the request by the Department.

b. On the basis of such hearing, the Department shall continue such order in effect, revoke it, or modify it.

c. Any person aggrieved by such order continued after the hearing provided for in this subsection may appeal to the district court of the area affected within thirty (30) days.  Such appeal when docketed shall have priority over all cases pending on the docket, except criminal cases.  For the purposes of this subsection, the term "emergency" shall mean a situation that poses a direct and serious hazard to the health, safety or welfare of any child cared for by the facility.

Added by Laws 1953, p. 19, § 7.  Amended by Laws 1963, c. 89, § 7, emerg. eff. May 23, 1963; Laws 1993, c. 122, § 7, emerg. eff. April 29, 1993; Laws 1999, c. 130, § 3, emerg. eff. April 26, 1999; Laws 2001, c. 174, § 8, eff. Nov. 1, 2001.

§10-408.  Appeals.

A.  Any licensee or applicant aggrieved by the decision of the Department of Human Services under Sections 405 or 407 of this title may, within ten (10) days after the revocation or denial of the license, appeal to the district court of the county in which the child care facility is maintained and operated by filing with the clerk of the court a verified petition.  Notice of such appeal shall be served on the Director of the Department within five (5) days of the date of its filing.

B.  The Department shall, within ten (10) days of the service of such notice, file with the clerk of such court a transcript of the proceedings had before it.  The district court shall thereupon be vested with jurisdiction to review the proceedings of the Department; provided that, if the Department prevails, the judgment of the district court shall be that the decision of the Department be affirmed, and if the licensee or applicant prevails, the judgment of the court shall be that the revocation be set aside or the license issued or renewed, as the case may be.  Pending the hearing of the appeal, the action of the Department revoking or denying the license or the granting thereof shall be stayed; provided, after the filing of an appeal, the district court, upon application by the Department and after an appropriate hearing, may grant a restraining order to enforce the decision of the Department.

Added by Laws 1953, p. 20, § 8.  Amended by Laws 1963, c. 89, § 8, emerg. eff. May 23, 1963; Laws 1993, c. 122, § 8, emerg. eff. April 29, 1993; Laws 1999, c. 130, § 4, emerg. eff. April 26, 1999; Laws 2001, c. 174, § 9, eff. Nov. 1, 2001.

§10409.  Injunction.

Any person or child care facility may be enjoined from maintaining and operating such facility for violations of any provisions of this act by suit brought in the name of the state by the Attorney General of Oklahoma or by a county attorney.

Laws 1953, c. 20, Section 9; Laws 1963 C.  89, Sec. 9. Emerg. eff. May 23, 1963.

§10-410.  Violations - Punishment.

Any person or agent, representative, or officer of any child care facility who violates any of the provisions of the Oklahoma Child Care Facilities Licensing Act shall, upon conviction, be deemed guilty of a misdemeanor and punished in accordance with the provisions of Section 10 of Title 21 of the Oklahoma Statutes.  Whenever any agent, representative, or officer of any child care facility shall be convicted under authority of this act, such conviction shall be sufficient ground for the revocation of the entity's license.

Added by Laws 1953, p. 20, § 10.  Amended by Laws 1963, c. 89, § 10, emerg. eff. May 23, 1963; Laws 2001, c. 174, § 10, eff. Nov. 1, 2001.

§10-411.  Certificate of immunization as condition for admission to day care facility - Waiver.

A.  No person, firm, corporation, partnership or other legal entity operating a day care center or day care home in this state shall cause or permit a minor child two (2) months of age or older to be admitted to such facility unless and until the parent, guardian, or other related person of such child presents certification from a licensed physician or authorized representative of any state or local department of public health that such child has received or will receive immunization at the medically appropriate time against diphtheria, pertussis, tetanus, haemophilus influenzae type B (HIB), measles (rubeola), rubella, hepatitis A, varicella, and poliomyelitis; or presents such certification that the child is likely to be immune as a result of the disease.  Provided, however, that in the event the parent, guardian, or other person presenting a child for admission to a day care center or day care home certifies in writing that a family emergency exists, the requirement imposed by this section may be waived for a period not to exceed thirty (30) days.  Such certification shall be made prior to the provision of care.  No such waiver shall be knowingly permitted more than once for any child.

B.  The State Board of Health, by rule, may alter the list of immunizations required under this section after notice and hearing.  Any change in the list of immunizations required shall be submitted to the next regular session of the Legislature and such change shall remain in force and effect unless and until a concurrent resolution of disapproval is passed.  Hearings shall be conducted by the State Board of Health, or such officer, agents or employees as the State Board of Health may designate for that purpose.  The State Board of Health shall give appropriate notice of the proposed change in the list of immunizations required and of the time and place for hearing.  The change shall become effective on a date fixed by the State Board of Health.  Any change in the list of immunizations required may be amended or repealed in the same manner as provided for its adoption.  Proceedings pursuant to this subsection shall be governed by the Administrative Procedures Act.

Added by Laws 1979, c. 141, § 1, emerg. eff. May 3, 1979.  Amended by Laws 1992, c. 13, § 1, emerg. eff. March 24, 1992; Laws 1998, c. 177, § 1, eff. Nov. 1, 1998; Laws 1998, c. 412, § 1, eff. Nov. 1, 1998.

NOTE:  Laws 1998, c. 95, § 1 repealed by Laws 1998, c. 412, § 8, eff. Nov. 1, 1998.

§10-412.  Manner and frequency of immunizations - Enforcement of act.

A.  The immunizations required by this act, and the manner and frequency of their administration, as prescribed by the State Board of Health, shall conform to recognized standard medical practices in this state.  The State Department of Health shall supervise and secure the enforcement of the required immunization program.

B.  The Department of Human Services shall render reasonable assistance to the State Department of Health in the enforcement of the provisions of this act.  This assistance shall be in the form of revocation or denial of the license of any facility not in compliance with this act.

Added by Laws 1979, c. 141, § 2, emerg. eff. May 3, 1979.  Amended by Laws 2001, c. 174, § 11, eff. Nov. 1, 2001.

§10-413.  Exemptions.

Any minor child, through his or her parent or guardian, may submit to the health authority charged with the enforcement of the immunization laws, a certificate of a licensed physician stating that the physical condition of the child is such that immunization would endanger the life or health of the child; or upon receipt of a written statement by the parent or guardian objecting to such immunizations because of religious or other reasons, then such child shall be exempt from the provisions of this act.

Added by Laws 1979, c. 141, § 3, emerg. eff. May 3, 1979.  Amended by Laws 2001, c. 174, § 12, eff. Nov. 1, 2001.

§10414.  Administration of immunizations  Persons eligible  Indigent persons.

The immunizations shall be administered by, or under the direction of, a licensed physician, or by any local or state health department.  If the parent or guardian is unable to pay, the State Department of Health shall provide, without charge, the immunization materials required by this act.

Laws 1979, c. 141, § 4, emerg. eff. May 3, 1979.

§10415.  Child with reportable contagious disease to be excluded from day care facility.

Any child afflicted with a reportable contagious disease shall be excluded from attending a day care center or day care home until such time as the period of communicability has elapsed as determined by a licensed physician or health department official.  Such exclusion shall be reported to a local health department official.

Laws 1979, c. 141, § 5, emerg. eff. May 3, 1979.

§10-416.  Repealed by Laws 1993, c. 122, § 9, emerg. eff. April 29, 1993.

§10-417.  Repealed by Laws 1993, c. 122, § 9, emerg. eff. April 29, 1993.

§10418.  Authority to obtain evidence  Administration of oaths.

When conducting investigations of complaints as provided in this article, the Department of Public Welfare shall have the power to summon any person to appear and produce such books and papers as shall be designated in the summons, and to give testimony under oath concerning the matter and institution under investigation.  The Department shall have the power to administer oaths to such persons as may be summoned and to enforce all such powers as are given to notaries public when they are taking depositions.

R.L.1910, § 8100; Laws 1978, c. 244, § 35, eff. July 1, 1978. Renumbered from Title 74, § 180 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§10419.  Report to Governor  Reports to Director.

It shall be the duty of the Director of Public Welfare to make a report to the Governor before January 1 of each year and a duplicate report to the Legislature on the day of its assembling; and all charitable institutions in this state shall report to said Director before November 1 of each year.

R.L.1910, § 8102; Laws 1978, c. 244, § 37, eff. July 1, 1978. Renumbered from Title 74, § 182 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§10-430.  Augmentation of STARS child care component.

As an augmentation to the child care component of the Statewide Temporary Assistance Responsibility System (STARS) and to other programs providing for child care assistance benefits, the Department of Human Services and other state entities shall:

1.  Evaluate and increase as needed the child care reimbursement rate for both metropolitan and rural areas of the state with special emphasis on those child care providers who serve:

a. infants and toddlers 0-24 months of age,

b. children with disabilities, and

c. clients needing weekend, evening or shift child care;

2.  In order to enhance child care services, encourage stronger private/public partnerships at the community level in order to address unmet child care needs and provide training and continued education for child care providers;

3.  Generally expedite the child care assistance application, eligibility determination and approval process;

4.  Provide for additional grants, stipends, scholarships for training and upgrading personnel and equipment with specific emphasis on strengthening child care development in rural areas;

5.  Assist in development of transportation services to transport children to child care and parents to work or school; and

6.  Promote mutual respect and understanding between the Department and other entities involved in child care.

Added by Laws 1998, c. 386, § 1, eff. July 1, 1998.

§10-451.  Repealed by Laws 1998, c. 246, § 40, eff. Nov. 1, 1998.

§10452.  Transfer of property, contracts and funds.

(a) All personal properties, records, equipment, and supplies now owned and in use by the above named institutions shall be transferred to and become the property of the Oklahoma Public Welfare Commission.

(b) All contracts, leases, and such other agreements as may have been entered into by the Board of Managers, relative to the above named institutions, and such responsibilities as are in effect on the effective date of this act shall be assumed by and become binding upon the Oklahoma Public Welfare Commission and Department of Public Welfare.

(c) All unexpended funds to the credit of the above named institutions shall be transferred by the State Treasurer to the State Department of Public Welfare and placed in a separate account with said State Treasurer.  The account shall be known as the "State Homes and Training Schools Operation Fund."

Laws 1961, p. 18, § 2.

§10453.  Definitions.

(a) The term "Commission" when used in this act shall mean the Oklahoma Public Welfare Commission.

(b) The term "Director" when used in this act shall mean the Director of Public Welfare, who shall be the administrative officer of the Commission.

(c) The term "Department" when used in this act shall mean the State Department of Public Welfare.

Laws 1961, p. 18, § 3.

§10454.  Powers and duties of Commission and Director.

(a) The Commission is hereby authorized and directed to formulate and to be responsible for the administration and operation of a comprehensive and detailed plan for the purposes specified and as provided in Title 10 as compiled in O.S.1951, Sections 187, 211  223, 291  296, 301  304, and 311  327, inclusive, as amended, where not inconsistent with the provisions of this act.

(b) The Commission shall receive and expend in connection with such plan all funds made available to it by the United States Government, by the state or its political subdivisions, or by any other source for such purposes.

(c) The Commission shall establish and maintain such methods of administration, including those necessary to establish and maintain a merit system of personnel administration, as are necessary for the effective and efficient operation of the plan; shall maintain records and prepare reports of services rendered; and shall cooperate with law enforcement, health, medical, and welfare agencies and organizations, and with any other agency of this state and the political subdivisions charged with the administration of laws relating to juvenile delinquents.

(d) The Director of Public Welfare is hereby authorized and directed to perform those duties and functions now performed by the Board of Managers and Superintendents for such juvenile delinquents of said institutions and such other duties relating to this act as may be assigned by the Commission.

(e) The Commission is authorized to create positions, fix salaries, and employ necessary professional and clerical personnel.

(f) The Commission shall have authority to provide for the expenditure of all funds for the administration and operation of the institutions as specified in this act.

Laws 1961, p. 18, § 4.

§10455.  Laws not inconsistent to remain in effect.

All laws now in effect contained in Title 10, Chapters 9, 10, 11, 13, 14, and 15, Sections 187, 211  223, 291  296, 301  304, and 311  327, inclusive, as set out in Title 10, O.S.1951, as amended, not inconsistent herewith, relative to what children are to be released or returned, duties of state agent, offenses, commitment by juvenile courts and other courts of record, transportation expenses, placing children into private homes, indenture and adoption, the report of treatment, records kept in each institution, limitation of expenditures, annual reports of said institutions, and also the laws now in force relative to food, clothing, and bedding, uniform plan of credits, the daily journal to be kept by the superintendent of each institution, and such other laws as are not in conflict with this act are declared to remain in full force and effect.

Laws 1961, p. 18, § 5.

§10-458.  Repealed by Laws 1998, c. 246, § 40, eff. Nov. 1, 1998.

§10501.  Authority for test.

In a civil action in which paternity is a relevant fact and at issue, the court shall order the mother, child and putative father to submit to genetic testing.  If any party refuses to submit to such tests, the court may resolve the question of paternity against such party or enforce its order if the rights of others and the interests of justice so require unless such individual is found to have good cause for refusing to cooperate.

Laws 1967, c. 157, § 1, emerg. eff. May 1, 1967; Laws 1989, c. 198, § 6, eff. Nov. 1, 1989; Laws 1991, c. 71, § 5, emerg. eff. April 15, 1991; Laws 1994, c. 356, § 27, eff. Sept. 1, 1994; Laws 1997, c. 402, § 4, eff. July 1, 1997.

§10502.  Selection of experts.

The tests shall be made by experts qualified as examiners of genetic markers in the human body.  Except as otherwise provided in this act, the experts may be called by the court or by a party as witnesses to testify as to their findings and shall be subject to cross-examination by the parties.  Any party may request that additional experts qualified as examiners of genetic markers in the human body perform independent tests subject to order of court, the results of which may be offered in evidence.  The number and qualifications of the experts shall be determined by the court.  A party requesting additional testing shall be responsible for the costs of the additional testing.

Added by Laws 1967, c. 157, § 2, emerg. eff. May 1, 1967.  Amended by Laws 1984, c. 5, § 1, eff. Nov. 1, 1984; Laws 1987, c. 230, § 11, eff. Oct. 1, 1987; Laws 1994, c. 356, § 28, eff. Sept. 1, 1994; Laws 1997, c. 403, § 3, eff. Nov. 1, 1997.

§10503.  Compensation of expert witnesses  Costs.

The compensation of each expert witness appointed by the court or called by a party and costs of tests required pursuant to the provisions of the Genetic Testing to Determine Paternity Act shall be fixed at reasonable amounts by the court.  Said compensation and costs shall be paid as the court shall order.  The court may order that said compensation and costs be paid by the parties in such proportions and at such times as it shall prescribe, or that the proportion of payment of said compensation and costs of any indigent party be paid by the county or by any other appropriate public or charitable agency, however all additional testing must be paid for in advance by the party requesting the additional test.  The court may order that, after payment by the parties, or the county or other appropriate agency, or both, said compensation and costs may be taxed as costs in the action.

Added by Laws 1967, c. 157, § 3, emerg. eff. May 1, 1967.  Amended by Laws 1984, c. 5, § 2, eff. Nov. 1, 1984; Laws 1987, c. 230, § 12, eff. Oct. 1, 1987; Laws 1994, c. 356, § 29, eff. Sept. 1, 1994; Laws 1997, c. 402, § 5, eff. July 1, 1997.

§10504.  Effect of test results.

A.  Evidence which shows a statistical probability of paternity is admissible and shall be weighed in addition to other evidence of the paternity of the child.  Evidence which shows a statistical probability of paternity may include but is not limited to:

1.  Genetic test results provided for in the Genetic Testing to Determine Paternity Act; and

2.  Medical, scientific, or genetic evidence relating to the paternity of the child based on tests performed by said experts.

B.  If the court finds that the evidence based upon the medical, scientific, and genetic tests, shows that the defendant is not the parent of the child, said evidence shall be conclusive proof of nonpaternity and the court shall dismiss the action.

C.  Evidence of statistical probability of paternity established at ninetyfive percent (95%) or more creates a presumption of paternity.  Said presumption is rebuttable by clear and convincing evidence admitted on behalf of the defendant.

D.  Evidence of statistical probability of paternity established at ninety-eight percent (98%) or more creates a conclusive presumption of paternity.

E.  The party receiving the copy of the genetic test results from the court-appointed expert shall send all parties a copy of the genetic test results by certificate of mailing to the last-known address of the parties.

F.  Any objection to genetic testing results must be made in writing within fifteen (15) days from the date of mailing of the genetic test results, and any hearing on the issue of paternity may not be held any sooner than fifteen (15) days after filing of objection to genetic test.  If no objection is filed within the specified time, the genetic testing results will be admitted as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy.

Added by Laws 1967, c. 157, § 4, emerg. eff. May 1, 1967.  Amended by Laws 1984, c. 5, § 3, eff. Nov. 1, 1984; Laws 1985, c. 297, § 9, operative Oct. 1, 1985; Laws 1994, c. 356, § 30, eff. Sept. 1, 1994.

§10505.  Effect on presumption of legitimacy.

Except as otherwise provided by law, presumption of legitimacy of a child born during wedlock is overcome if the court finds that the conclusions of all the experts, as disclosed by the evidence based upon the tests, show that the husband is not the father of the child.

Added by Laws 1967, c. 157, § 5, emerg. eff. May 1, 1967.  Amended by Laws 1994, c. 356, § 31, eff. Sept. 1, 1994.

§10506.  Applicability to criminal actions.

The Genetic Testing to Determine Paternity Act shall also apply to criminal cases, subject to the following limitations and provisions:

1.  An order for the tests shall be made on the application of a defendant or the state;

2.  The compensation of the experts appointed by the court shall be paid by the county under order of court;

3.  The court may direct a verdict of acquittal upon the conclusions of all the experts under the provisions of Section 30 of this act, but otherwise the case shall be submitted for determination upon all the evidence.

Added by Laws 1967, c. 157, § 6, emerg. eff. May 1, 1967.  Amended by Laws 1987, c. 230, § 13, eff. Oct. 1, 1987; Laws 1994, c. 356, § 32, eff. Sept. 1, 1994.

§10-507.  Repealed by Laws 1994, c. 356, § 36, eff. Sept. 1, 1994.

§10508.  Citation.

Sections 27 through 33 of this act may be cited as the Genetic Testing to Determine Paternity Act.

Added by Laws 1967, c. 157, § 9, emerg. eff. May 1, 1967.  Amended by Laws 1994, c. 356, § 26, eff. Sept. 1, 1994.

§10531.  Legislative finding and policy.

It is hereby found and declared: (1) that juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others; (2) that the cooperation of this State with other states is necessary to provide for the welfare and protection of juveniles and of the people of this State.

It shall therefore be the policy of this State, in adopting the Interstate Compact on Juveniles, to cooperate fully with other states: (1) in returning juveniles to such other states whenever their return is sought; and (2) in accepting the return of juveniles whenever a juvenile residing in this State is found or apprehended in another state and in taking all measures to initiate proceedings for the return of such juveniles.

Laws 1967, C. 282, Section 1. Emerg. eff. May 8, 1967.

§10532.  Interstate compact  Execution  Contents.

The Governor is hereby authorized and directed to execute a compact on behalf of this State with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON JUVENILES

The contracting states solemnly agree:

ARTICLE I.  FINDINGS AND PURPOSES

That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others.  The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to (1) cooperative supervision of delinquent juveniles on probation or parole; (2) the return, from one state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one state to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any two or more of the party states may find desirable to undertake cooperatively.  In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally.  It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact.  The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

ARTICLE II.   EXISTING RIGHTS AND REMEDIES

That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.

ARTICLE III.  DEFINITIONS

That, for the purposes of this compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of such court; "Probation of parole" means any kind of conditional release of juveniles authorized under the laws of the states party hereto; "courts" means any court having jurisdiction over delinquent, neglected or dependent children; "state" means any state, territory or possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant thereof means a place at which a home or regular place of abode is maintained.

ARTICLE IV.  RETURN OF RUNAWAYS

(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for his return.  The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of his running away, his location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his own welfare or the welfare of others and is not an emancipated minor.  The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees.  Such further affidavits and other documents as may be deemed proper may be submitted with such petition.  The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his return to the state.  If the judge determines, either with or without a hearing, that the juvenile should be returned, he shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located, a written requisition for the return of such juvenile.  Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his legal custody, and that it is in the best interest and for the protection of such juvenile that he be returned.  In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding.  The requisition shall in every case be executed in duplicate and shall be signed by the judge.  One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such juvenile.  Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon such order shall be delivered over to the officer whom the court demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a court in the state, who shall inform him of the demand made for his return, and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such juvenile over to the officer whom the court demanding him shall have appointed to receive him.  The judge, however, may fix a reasonable time to be allowed for the purpose of testing legality of the proceeding.

Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to his legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding ninety days as will enable his return to another state party to this compact pursuant to a requisition for his return from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein he is found any criminal charge, or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency.  The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference.  Upon his return to the state from which he ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

(b) That the state to which a juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

(c) That "juvenile" as used in this Article means person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.

ARTICLE V.  RETURN OF ESCAPEES AND ABSCONDERS

(a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile.  Such requisition shall state the name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made.  The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned.  Such further affidavits and other documents as may be deemed proper may be submitted with such requisition.  One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court.  Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile.  Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder.  No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform him of the demand made for his return and who may appoint counsel or guardian ad litem for him.  If the judge of such court shall find that the requisition is in order, he shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him.  The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition.  But in such event, he must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding ninety days, as will enable his detention under a detention order issued on a requisition pursuant to this Article.  If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution, or agency vested with his legal custody or supervision, there is pending in the state wherein he is detained any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency.  The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference.  Upon his return to the state from which he escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

(b) That the state to which a delinquent juvenile is returned under this Article shall be responsible for the payment of the transportation costs of such return.

ARTICLE VI.  VOLUNTARY RETURN PROCEDURE

That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of Article IV(a) or of Article V(a), may consent to his immediate return to the state from which he absconded, escaped or ran away.  Such consent shall be given by the juvenile or delinquent juvenile and his counsel or guardian ad litem if any, by executing or subscribing a writing in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, consent to his return to the demanding state.  Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver him to the duly accredited officer or officers of the state demanding his return, and shall cause to be delivered to such officer or officers a copy of the consent.  The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order him to return unaccompanied to such state and shall provide him with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the state to which said juvenile or delinquent juvenile is ordered to return.

ARTICLE VII.  COOPERATIVE SUPERVISION OF PROBATIONERS AND PAROLEES

(a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called "receiving state") while on probation or parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state.  Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary.  The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact.  A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

(b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

(c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole.  For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against him within the receiving state any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for any act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency.  The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

(d) That the sending state shall be responsible under this Article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

ARTICLE VIII.  RESPONSIBILITY FOR COSTS

(a) That the provisions of Articles IV(b), V(b) and VII(d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(b) That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Articles IV(b), V(b) or VII(d) of this compact.

ARTICLE IX.  DETENTION PRACTICES

That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

ARTICLE X.  SUPPLEMENTARY AGREEMENTS

That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation. Such care, treatment and rehabilitation may be provided in an institution located within any state entering into such supplementary agreement. Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to his being sent to another state for care, treatment and custody; (3) provide that the state receiving such delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of such institutions by the sending state; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to his being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.

ARTICLE XI.  ACCEPTANCE OF FEDERAL AND OTHER AID

That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE XII.  COMPACT ADMINISTRATORS

That the Governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XIII.  EXECUTION OF COMPACT

That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing.  When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

ARTICLE XIV.  RENUNCIATION

That this compact shall continue in force and remain binding upon each executing state until renounced by it.  Renunciation of this compact shall be by the same authority which executed it, by sending six months' notice in writing of its intention to withdraw from the compact to the other states party hereto.  The duties and obligations of a renouncing state under Article VII hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article X hereof shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six months' renunciation notice of the present Article.

ARTICLE XV.  SEVERABILITY

That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XVI.  AUTHORIZATION FOR RETURN OF CHILD TO HOME STATE

This Article shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.

For the purposes of this Article, "child", as used herein, means any minor within the jurisdictional age limits of any court in the home state.

When any child is brought before a court of a state of which such child is not a resident, and such state is willing to permit such child's return to the home state of such child, such home state, upon being so advised by the state in which such proceeding is pending, shall immediately institute proceedings to determine the residence and jurisdictional facts as to such child in such home state, and upon finding that such child is in fact a resident of said state and subject to the jurisdiction of the court thereof, shall within five days authorize the return of such child to the home state and to the parent or custodial agency legally authorized to accept such custody in such home state, and at the expense of such home state, to be paid from such funds as such home state may procure, designate, or provide, prompt action being of the essence.

ARTICLE XVII.  AMENDMENT TO THE INTERSTATE COMPACT ON JUVENILES, CONCERNING

INTERSTATE RENDITION OF JUVENILES ALLEGED TO BE DELINQUENT

(a) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.

(b) All provisions and procedures of Articles V and VI of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law.  Any juvenile charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found.  A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed.  The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition.  The requisition described in Article V of the compact shall be forwarded by the judge of the court in which the petition has been filed.

Laws 1967, c. 282, § 2, emerg. eff. May 8, 1967.

§10533.  Compact administrator  Designation  Duties  Tenure.

Pursuant to said compact, the Governor is hereby authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact.  Said compact administrator shall serve subject to the pleasure of the Governor. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this State thereunder.

Laws 1967, c. 282, § 3, emerg. eff. May 8, 1967.

§10534.  Supplementary agreements  Approval.

The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact.  In the event that such supplementary agreement shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, said supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

Laws 1967, c. 282, § 4, emerg. eff. May 8, 1967.

§10535.  Payments.

The compact administrator, subject to the approval of the State Budget Officer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder.

Laws 1967, c. 282, § 5, emerg. eff. May 8, 1967.

§10536.  Enforcement.

The courts, departments, agencies, and officers of this State and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.

Laws 1967, c. 282, § 6, emerg. eff. May 8, 1967.

§10537.  Alternative plans for return of runaway juveniles.

In addition to any procedure provided in Articles IV and VI of the compact for the return of any runaway juvenile, the particular states, the juvenile or his parents, the courts, or other legal custodian involved may agree upon and adopt any other plan or procedure legally authorized under the laws of this State and the other respective party states for the return of any such runaway juvenile.

Laws 1967, c. 282, § 7, emerg. eff. May 8, 1967. d

§10551.  Authorization.

The technique of heterologous artificial insemination may be performed in this State by persons duly authorized to practice medicine at the request and with the consent in writing of the husband and wife desiring the utilization of such technique for the purpose of conceiving a child or children.

Laws 1967, c. 305, § 1, emerg. eff. May 11, 1967.

§10552.  Status of child.

Any child or children born as the result thereof shall be considered at law in all respects the same as a naturally conceived legitimate child of the husband and wife so requesting and consenting to the use of such technique.

Laws 1967, c. 305, § 2, emerg. eff. May 11, 1967.

§10553.  Persons authorized  Consent.

No person shall perform the technique of heterologous artificial insemination unless currently licensed to practice medicine in this State, and then only at the request and with the written consent of the husband and wife desiring the utilization of such technique. The said consent shall be executed and acknowledged by both the husband and wife and the person who is to perform the technique, and the judge having jurisdiction over adoption of children, and an original thereof shall be filed under the same rules as adoption papers.  The written consent so filed shall not be open to the general public, and the information contained therein may be released only to the persons executing such consent, or to persons having a legitimate interest therein as evidenced by a specific court order.

Laws 1967, c. 305, § 3, emerg. eff. May 11, 1967.

§10-554.  Legal status of child or children born as result of heterologous oocyte donation.

Any child or children born as a result of a heterologous oocyte donation shall be considered for all legal intents and purposes, the same as a naturally conceived legitimate child of the husband and wife which consent to and receive an oocyte pursuant to the use of the technique of heterologous oocyte donation.

Added by Laws 1990, c. 272, § 8, eff. Sept. 1, 1990.

§10-555.  Rights, obligations and interest of oocyte donor respecting child and child respecting donor.

An oocyte donor shall have no right, obligation or interest with respect to a child born as a result of a heterologous oocyte donation from such donor.  A child born as a result of a heterologous oocyte donation shall have no right, obligation or interest with respect to the person who donated the oocyte which resulted in the birth of the child.

Added by Laws 1990, c. 272, § 9, eff. Sept. 1, 1990.

§10-556.  Human embryo transfer and donation - Consents - Legal rights, obligations or interests.

A.  1.  No person shall perform the technique of human embryo transfer unless currently licensed to practice medicine in this state, and then only at the request and with the written consent of the husband and wife desiring to receive the human embryo transfer.  In addition, the written consent of the husband and wife donating the human embryo shall be obtained by the physician.

2.  The written consent of the husband and wife desiring to receive the human embryo transfer shall be executed and acknowledged by both the husband and wife, by the physician who is to perform the technique, and by any judge of a court having adoption jurisdiction in this state.  The original of the executed consent shall be filed with the court in conformity to Section 553 of Title 10 of the Oklahoma Statutes.

3.  The original of the written consent of the husband and wife donating the human embryo shall be filed with the court by the physician performing the technique.

4.  The written consents so filed shall not be open to the general public.  The information contained therein, may be released only to persons having a legitimate interest therein as evidenced by a specific court order.

B.  1.  Any child or children born as a result of a human embryo transfer donation shall be considered for all legal intents and purposes, the same as a naturally conceived legitimate child of the husband and wife that consent to and receive a human embryo transfer.

2.  The husband and wife donating the human embryo shall be relieved of all parental responsibilities for any child or children resulting from the human embryo transfer.

C.  The husband and wife donating the embryo shall have no right, obligation or interest with respect to a child born as a result of the donation or to the property of the child by descent or distribution.

D.  A child born as a result of an embryo transfer donation shall have no right, obligation or interest with respect to the husband and wife who donated the embryo.

E.  The transfer and donation of human embryos pursuant to this section shall not be construed as trafficking in children if:

1.  The human embryo is donated by the biological parents of the embryo;

2.  The human embryo is not at anytime offered for sale or sold; and

3.  The human embryo transfer and donation is made pursuant to the provisions of this section.

Added by Laws 2000, c. 188, § 1, emerg. eff. May 8, 2000.

§10571.  Enactment of compact  Text.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

ARTICLE I.  Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a)  Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b)  The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c)  The proper authorities of the state from which the placement is made may obtain the most complete information on the basis on which to evaluate a projected placement before it is made.

(d)  Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II.  Definitions

As used in this compact:

(a)  "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b)  "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c)  "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d)  "Placement" means the arrangement for the care of a child in a family free or boarding home or in a childcaring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III.  Conditions for Placement

(a)  No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b)  Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state.  The notice shall contain:

(1)  The name, date and place of birth of the child.

(2)  The identity and address or addresses of the parents or legal guardian.

(3)  The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4)  A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c)  Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d)  The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV.  Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state.  Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws.  In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V.  Retention of Jurisdiction

(a)  The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes selfsupporting or is discharged with the concurrence of the appropriate authority in the receiving state.  Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law.  The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement.  Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b)  When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c)  Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI.  Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1.  Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2.  Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII.  Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII.  Limitations

This compact shall not apply to:

(a)  The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b)  Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX.  Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof.  It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law.  Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X.  Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters."

§10572.  Financial responsibility.

The financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance.  However, in the event of partial or complete default of performance thereunder, the provisions of state laws fixing responsibility for the support of children also may be invoked.

Laws 1974, c. 87, § 2, emerg. eff. April 19, 1974.

§10-573.  Appropriate public authorities - Authority to contract.

A.  The term "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children, with reference to this state, means the Department of Human Services.  The Department shall receive and act with reference to notices required by Article III of the Interstate Compact on the Placement of Children.

B.  The Department may contract, as necessary, with any public or private entity to administer or otherwise perform such functions as may be required for the proper administration of the Interstate Compact on the Placement of Children.

Added by Laws 1974, c. 87, § 3, emerg. eff. April 19, 1974.  Amended by Laws 1997, c. 11, § 1, eff. Nov. 1, 1997.

§10574.  Appropriate authority in the receiving state.

As used in paragraph (a) of Article V, "appropriate authority in the receiving state" shall mean the Department of Institutions, Social and Rehabilitative Services.

Laws 1974, c. 87, § 4, emerg. eff. April 19, 1974.

§10575.  Jurisdiction.

Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof.

Laws 1974, c. 87, § 5, emerg. eff. April 19, 1974.

§10576.  Governor as executive head  Compact administrator.

As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the Governor of the State of Oklahoma.  The Governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article Laws 1974, c. 87, § 6, emerg. eff. April 19, 1974.

§10-600.  Definitions.

As used in Sections 601.1 through 601.12 of this title:

1.  "Children and youth service system" means health, mental health, social, rehabilitative assistance and educational services provided to children and youth by and through the courts and public and private agencies;

2.  "Client" means a child or a family member of a child who is receiving services through the children and youth service system;

3.  "Commission" means the Oklahoma Commission on Children and Youth;

4.  "Community partnership board" means the local district planning and coordinating body for services to children and youth established pursuant to Section 601.11 of this title;

5.  "Community partnership district" means the local planning and coordinating areas within the state established pursuant to Section 601.11 of this title;

6.  "State and statesupported services to children and youth" means services to children and youth, offered or provided by a public or private agency or organization, that are supported in whole or in part through state funds or federal funds administered by the state; and

7.  "State Plan for Services to Children and Youth" means the planning document required by Section 601.9 of this title.

Added by Laws 1990, c. 288, § 1, eff. Sept. 1, 1990.  Amended by Laws 2000, c. 302, § 1, eff. Nov. 1, 2000.

§10-601.  Repealed by Laws 1995, c. 352, § 202, eff. July 1, 1995.

§10601.1.  Oklahoma Commission on Children and Youth  Creation  Membership.

A.  There is hereby created the Oklahoma Commission on Children and Youth which shall be composed of nineteen (19) members.  The membership shall include:

1.  The Director of the Department of Human Services, the State Commissioner of Health, the Commissioner of the Department of Mental Health and Substance Abuse Services, the State Superintendent of Public Instruction, the Administrator of the Oklahoma Health Care Authority, the Director of the State Department of Rehabilitation Services, and the Chair of the SJR 13 Oversight Committee;

2.  The Executive Director of the Office of Juvenile Affairs;

3.  Five members who shall be appointed by the Governor from a list submitted by the governing board of each of the following organizations:

a. the Oklahoma Children's Agencies and Residential Enterprises,

b. one statewide association of youth services,

c. the Oklahoma Bar Association,

d. the Oklahoma District Attorney's Association, and

e. a statewide court-appointed Special Advocate Association;

4.  One member appointed by the Governor who shall represent one of the metropolitan juvenile bureaus;

5.  One member representing business or industry, appointed by the Governor;

6.  One member who is the parent of a child with special needs, appointed by the Speaker of the House of Representatives;

7.  One member with a demonstrated interest in improving children's services who is not employed by a state agency or a private organization that receives state funds, appointed by the President Pro Tempore of the Senate;

8.  One member who represents a community partnership board to be elected pursuant to the guidelines established by the Oklahoma Commission on Children and Youth; and

9.  One member who shall be appointed by the Governor from a list of three names submitted by the Post Adjudication Review Board.

The appointed members shall have had active experience in services to children and youth and may serve two terms of two (2) years each.

B.  The Oklahoma Commission on Children and Youth shall provide a monthly report on commission member attendance to the appointing authorities.

Added by Laws 1982, c. 312, § 1, operative July 1, 1982.  Amended by Laws 1990, c. 51, § 2, emerg. eff. April 9, 1990; Laws 1990, c. 288, § 2, eff. Sept. 1, 1990; Laws 1992, c. 299, § 5, eff. July 1, 1992; Laws 1995, c. 352, § 185, eff. July 1, 1995; Laws 1998, c. 416, § 1, eff. Nov. 1, 1998; Laws 2000, c. 385, § 8, eff. Nov. 1, 2000; Laws 2001, c. 5, § 1, emerg. eff. March 21, 2001.

NOTE:  Laws 2000, c. 302, § 2 repealed by Laws 2001, c. 5, § 2, emerg. eff. March 21, 2001.

§10601.2.  Chairman  Meetings  Travel expenses  Application of Administrative Procedures Act  Legal counsel.

A.  The members of the Oklahoma Commission on Children and Youth, shall be appointed on or before July 1, 1982, and within thirty (30) days after their appointment, shall organize and elect a chairman.  The chairman shall be elected annually by the Commission members.  The Commission shall hold at least four (4) regular quarterly meetings each year and such other special meetings as may be necessary at the call of the Chairman or by a majority of the members of the Commission.  Special meetings may be called on notice given at least five (5) days in advance of the date of such meetings.  At any regular or special meeting of the Commission, eight members shall constitute a quorum, and a concurring vote of a majority of the members of the Commission present shall be necessary to conduct official business of the Commission.

B.  Members of the Commission shall be reimbursed for travel expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.

C.  The Oklahoma Commission on Children and Youth shall be subject to the provisions of the Administrative Procedures Act.

D.  The Attorney General of the State of Oklahoma shall serve as legal counsel for the Oklahoma Commission on Children and Youth and shall assist the Commission in the performance of its designated duties.

Added by Laws 1982, c. 312, § 2, operative July 1, 1982.  Amended by Laws 1990, c. 288, § 3, eff. Sept. 1, 1990.

§10601.3.  Establishment of Office of Planning and Coordination for Services to Children and Youth and Office of Juvenile System Oversight - Designation of community partnership districts.

The Oklahoma Commission on Children and Youth is hereby authorized and directed to:

1.  Establish and maintain the Office of Planning and Coordination for Services to Children and Youth;

2.  Establish and maintain the Office of Juvenile System Oversight; and

3.  Designate community partnership districts for services to children and youth and, within the limitations of available funds, whether appropriated or otherwise available, provide staff, technical assistance and other assistance as necessary and appropriate to the district boards.

Added by Laws 1982, c. 312, § 3, operative July 1, 1982.  Amended by Laws 1990, c. 288, § 4, eff. Sept. 1, 1990; Laws 2000, c. 302, § 3, eff. Nov. 1, 2000.

§10-601.4.  Additional duties and responsibilities of Commission.

The Oklahoma Commission on Children and Youth is further authorized to:

1.  Facilitate joint planning and service coordination among public and private agencies that provide services to children and youth;

2.  Prepare and publish reports;

3.  Review the programs, policies and services for children and youth provided by public and private agencies for compliance with established state policies and progress towards goals identified in planning documents relating to children and youth services and to make reports regarding such compliance and progress;

4.  Accept appropriations, gifts, loans and grants from the state and federal government and from other sources, public or private;

5.  Enter into agreements or contracts for the development of test models or demonstration programs and projects and for programs of practical research for effective services to children and youth; provided that the administration of contract for such model programs and projects shall, within five (5) years of their inception, be transferred to an appropriate agency or the program or project shall be discontinued;

6.  Secure necessary statistical, technical, administrative, operational and staff services by interagency agreement or contract;

7.  Examine all records, plans, budgets and budget documents pertaining to the children and youth service system;

8.  Exercise all incidental powers as necessary and proper for the performance of the duties and responsibilities of the Commission;

9.  Promulgate rules as necessary to carry out the duties and responsibilities assigned to the Oklahoma Commission on Children and Youth; and

10.  Recommend that a facility providing services to children and youth be closed or that its contract with the state be terminated.

Added by Laws 1982, c. 312, § 4, operative July 1, 1982.  Amended by Laws 1990, c. 288, § 5, eff. Sept. 1, 1990; Laws 2004, c. 421, § 1, emerg. eff. June 4, 2004.

§10601.5.  Director  Powers and duties.

A.  The Oklahoma Commission on Children and Youth shall appoint a Director who shall be a person having experience in the operation and administration of services to children and youth.  Such Director shall be appointed for a term of two (2) years, and may be reappointed.  Such Director may be dismissed only for cause.  The Director shall:

1.  Employ such staff as may be necessary to perform the duties of the Commission, with the advice and approval of the Commission;

2.  Prepare the State Plan for Services to Children and Youth, the Annual Report required by Section 601.9 of this title, other reports as necessary and appropriate and an annual budget for the approval of the Commission;

3.  Formulate and recommend rules and regulations for approval or rejection by the Commission;

4.  Serve as chief executive officer of the Oklahoma Commission on Children and Youth; and

5.  Act as agent as authorized for the Commission in the performance of its duties.

B.  The Director may periodically convene issue-specific task groups for the purpose of improving services for children and youth.  A copy of any report or recommendations which result from meetings of a task group shall be provided to the Commission, Governor, Speaker of the House of Representatives, President Pro Tempore of the Senate and the director of each state agency affected by the report or recommendations.

Added by Laws 1982, c. 312, § 5, operative July 1, 1982.  Amended by Laws 1990, c. 288, § 6, Sept. 1, 1990; Laws 2000, c. 302, § 4, eff. Nov. 1, 2000.

§10601.6.  Office of Juvenile System Oversight  Powers, duties and authority.

A.  The Office of Juvenile System Oversight shall have the responsibility of investigating and reporting misfeasance and malfeasance within the children and youth service system, inquiring into areas of concern, investigating complaints filed with the Office of Juvenile System Oversight, and monitoring the children and youth service system to ascertain compliance with established responsibilities.

It shall be the duty of the Office of Juvenile System Oversight to conduct regular, periodic, but not less than semiannual, unannounced inspections of stateoperated children's institutions and facilities and to review the reports of the inspections of the State Fire Marshal and the Department of Health and any agencies which accredit such institutions and facilities.

B.  The Office of Juvenile System Oversight shall:

1.  Have the authority to examine all records and budgets pertaining to the children and youth service system and shall have access to all facilities within the children and youth service system for the purpose of conducting site visits and speaking with the residents of such facilities;

2.  Have the authority to subpoena witnesses and hold public hearings;

3.  Issue reports to the Governor, Speaker of the House of Representatives, President Pro Tempore of the Senate, Chief Justice of the Supreme Court of the State of Oklahoma, any appropriate prosecutorial agency, the director of the agency under consideration; and such other persons as necessary and appropriate; and

4.  Provide recommendations to the Oklahoma Commission on Children and Youth on or before May 1 of each year.

C.  The Office of Juvenile System Oversight shall not release information that would identify a person who makes a complaint to such Office, unless a court of competent jurisdiction orders release of the information for good cause shown.

Added by Laws 1982, c. 312, § 6, operative July 1, 1982.  Amended by Laws 1990, c. 288, § 7, eff. Sept. 1, 1990; Laws 1998, c. 364, § 1, emerg. eff. June 8, 1998; Laws 2000, c. 302, § 5, eff. Nov. 1, 2000.

§10-601.6a.  Office of Planning and Coordination for Services to Children and Youth - Duties.

The Office of Planning and Coordination for Services to Children and Youth shall:

1.  Convene meetings of public and private agencies that provide services to children and youth for the purpose of facilitating and implementing joint planning and service coordination among said agencies;

2.  Provide the Oklahoma Planning and Coordinating Council for Services to Children and Youth with fiscal and other information related to the children and youth service system necessary to assist said Council with the performance of its duties and responsibilities;

3.  Annually prepare, with the advice and assistance of the Council and affected public and private agencies, the State Plan for Services to Children and Youth for the approval of the Commission;

4.  Examine all plans, budgets and related documents pertaining to the planning, coordination and development of the children and youth service system;

5.  Review, monitor and evaluate the children and youth service system regarding the development of services, progress towards effective joint planning and service coordination, and compliance with established state policies and goals; and

6.  Issue reports to the Governor, Speaker of the House of Representatives, President Pro Tempore of the Senate, Chief Justice of the Supreme Court of the State of Oklahoma, public and private agencies, and such other persons as necessary and appropriate.

Added by Laws 1990, c. 288, § 8, eff. Sept. 1, 1990.

§10-601.6b.  State Plan for Services to Children and Youth - Distribution - Compilation and transmittal of fiscal information - Assembly of budget requests - Topic-specific reports.

A.  Beginning July 1, 1991, and on or before July 1 of each year thereafter, the Oklahoma Commission on Children and Youth shall transmit to the Director of State Finance and to the director of each affected agency a copy of the State Plan for Services to Children and Youth for the next fiscal year.

B.  The Director of the Office of State Finance, in accordance with procedures mutually agreed upon by the Office of State Finance and the Commission, shall regularly compile and transmit to the Office of Planning and Coordination for Services to Children and Youth, by agency and appropriate service category, past, current and projected expenditures, budget requests, and other fiscal information related to state and statesupported services to children, youth and families.

C.  The Office of Planning and Coordination, with the assistance of the Office of State Finance, shall, on an annual basis, assemble past and current expenditures and future budget requests for services as they relate to the goals identified by the Commission in the State Plan for Services to Children and Youth.

D.  The Office of Planning and Coordination, with the assistance of the Office of State Finance and affected agencies, may assemble topic-specific reports regarding services to children, youth, and families to include program descriptions, past and current expenditures, future budget requests, and a description of program outcomes as directed by the Legislature or the Commission.

Added by Laws 1990, c. 288, § 9, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 421, § 2, emerg. eff. June 4, 2004.

§10-601.7.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.8.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.9.  Duties of the Office of Planning and Coordination - Evaluation and review of services to children and youth  Annual report - State Plan for Services to Children and Youth - Contents and publication.

A.  The Office of Planning and Coordination shall:

1.  Make recommendations to the Oklahoma Commission on Children and Youth regarding the development and improvement of services provided to children and youth based upon community partnership input no later than May 1 of each year; and

2.  Forward a report of its recommendations to each agency affected by the recommendations.

B.  The Oklahoma Commission on Children and Youth shall evaluate and review the development and quality of services to children and youth and shall:

1.  Publish and distribute an annual report of its findings on or before July 1 of each year to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Chief Justice of the Supreme Court of the State of Oklahoma, and to the chief administrative officer of each agency affected by the report.  Such report shall include activities of the Commission, recommendations for the further development and improvement of services to children and youth, and budget and program needs; and

2.  Include in its annual report the State Plan for Services to Children and Youth for the next succeeding fiscal year.  The State Plan for Services to Children and Youth shall:

a. identify and establish outcomes, goals and priorities for services for children and youth, and the estimated costs of implementing such goals and priorities,

b. show previous and current expenditures for state and statesupported services to children and youth which relate to the outcomes identified in the State Plan,

c. include information concerning the availability and accessibility of various human services, health, mental health and education programs that serve children and their families at the community level, and, when applicable, establish a plan for developing programs in areas of the state where the need for such services exists,

d. include such other information or recommendations as may be necessary and appropriate for the improvement and coordinated development of the children, youth, and family service system, and

e. be distributed as provided by paragraph 1 of this section and shall be made available to the general public.

Added by Laws 1982, c. 312, § 9, operative July 1, 1982.  Amended by Laws 1990, c. 288, § 12, eff. Sept. 1, 1990; Laws 1998, c. 416, § 2, eff. Nov. 1, 1998; Laws 1999, c. 1, § 1, emerg. eff. Feb. 24, 1999; Laws 2000, c. 302, § 6, eff. Nov. 1, 2000.

NOTE:  Laws 1998, c. 364, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§10601.10.  Oklahoma Commission on Children and Youth Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Commission on Children and Youth, to be designated the "Oklahoma Commission on Children and Youth Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Commission on Children and Youth, from contracts with other state agencies or institutions, and not excluding any other source of revenue.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Director of the Oklahoma Commission on Children and Youth for the purpose of paying for operating expenses of the Oklahoma Commission on Children and Youth. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1984, c. 223, § 6, operative July 1, 1984.

§10-601.11.  Community partnership districts for services to children and youth - Membership - Election of coordinators and representatives.

A.  There are hereby created community partnership districts for services to children and youth.  Each district shall be represented by a board composed of representatives of public and private organizations and private individuals in accordance with the guidelines established by the Oklahoma Commission on Children and Youth.  Each community partnership board shall include, but not be limited to, representatives of the Department of Human Services, the Office of Juvenile Affairs, the State Department of Health, the Department of Mental Health and Substance Abuse Services, local school districts, representatives of private child and family services and programs within the district, local business leaders, and parents of children with special needs.

B.  The Commission shall designate community partnership districts within the state.

C.  Selection of a coordinator and membership of community partnership boards shall be determined as follows:

1.  Each community partnership board shall elect a coordinator from among its membership.  The elected coordinators shall serve twoyear terms and may be reelected; and

2.  Membership shall be in accordance with the bylaws of the community partnership board and guidelines of the Commission.  Board members shall serve a twoyear term and may be reappointed.

D.  The Oklahoma Commission on Children and Youth shall:

1.  Establish guidelines for the election of coordinators of the community partnership boards;

2.  Establish guidelines for the membership of the community partnership boards for services to children and youth which will assure an opportunity for broad community participation and the representation of both urban and rural concerns in the planning process;

3.  Establish guidelines for the coordination, preparation and implementation of the district plans for children and youth services; and

4.  Provide administrative support and technical assistance to the community partnership boards as otherwise provided by this act.

E.  Nothing in this act shall prohibit local municipalities or counties from establishing planning and coordinating bodies for services to children and youth and providing information and recommendations to the community partnership boards established by this section.

Added by Laws 1990, c. 288, § 13, eff. Sept. 1, 1990.  Amended by Laws 1995, c. 352, § 188, eff. July 1, 1995; Laws 2000, c. 302, § 7, eff. Nov. 1, 2000.

§10-601.12.  Community partnership district plan for children and youth services - Statement of purpose - Review of plans.

A.  Each community partnership board shall, with the assistance of the Office of Planning and Coordination for Services to Children and Youth, prepare and implement a district plan for children and youth services and for the development and coordination of such services within its district.  The district plans shall be transmitted to the Office of Planning and Coordination for Services to Children and Youth and the Oklahoma Commission on Children and Youth, for such entities' review and use in the preparation of the State Plan for Services to Children and Youth.

B.  Each community partnership board shall develop a written statement clearly identifying its operating procedures, purpose, overall responsibilities and method of meeting those responsibilities.

C.  The district plan shall address the needs of children, youth and families as they relate to education, health, mental health, economic security, safety and human services issues, and shall contain:

1.  Identified goals, intended outcomes, and priorities for serving children and families;

2.  A description of specific needs to be addressed by the plan, as well as services and other support available through public, private, and community-based organizations;

3.  A description of the amount of all federal, state and local government, and private funds needed to implement the local plan;

4.  A plan for sharing data among agencies and across levels of government in accordance with state and federal law;

5.  Recommendations for proposed policy or program changes and alternative funding strategies for meeting identified needs;

6.  An implementation strategy and time line; and

7.  A description of the resources, types of assistance or training needed to implement the plan.

Added by Laws 1990, c. 288, § 14, eff. Sept. 1, 1990.  Amended by Laws 2000, c. 302, § 8, eff. Nov. 1, 2000; Laws 2004, c. 421, § 3, emerg. eff. June 4, 2004.

§10-601.13.  Repealed by Laws 1996, c. 247, § 49, eff. July 1, 1996.

§10-601.30.  Board of Child Abuse Examination - Membership - Officers - Meetings - Quorum.

A.  For the purpose of establishing a statewide system to provide expert medical evaluation for children suspected to be the victims of child abuse or neglect, there is hereby created the Board of Child Abuse Examination within the Oklahoma Commission on Children and Youth.

B.  The Board shall consist of ten (10) members as follows:

1.  The Director of the State Bureau of Investigation, or a designee;

2.  The Commissioner of the State Department of Health, or a designee;

3.  The Director of the Department of Human Services, or a designee;

4.  The Director of the Oklahoma State District Attorneys Association, or a designee;

5.  The president of a statewide association of osteopathic physicians, or a designee;

6.  The president of a statewide association of allopathic physicians, or a designee;

7.  The Chief Executive Officer of the Oklahoma Health Care Authority, or a designee;

8.  The Executive Director of the Oklahoma Board of Nursing, or a designee;

9.  A representative of a statewide association of child advocacy centers; and

10.  The Chief Child Abuse Examiner provided for by Section 601.31 of this title.  The Chief Child Abuse Examiner shall be a nonvoting member of the Board.

C.  1.  The Board shall annually elect one member to serve as chair and one member to serve as vice-chair.

2.  The members of the Board shall receive no compensation for their services on the Board, but may be reimbursed pursuant to the State Travel Reimbursement Act.

3.  The Board shall meet not less than quarterly and may meet more frequently as necessary, as determined by the chair.  Six members shall constitute a quorum.

Added by Laws 1990, c. 254, § 1, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 421, § 4, emerg. eff. June 4, 2004.

§10-601.31.  Duties of Commission on Children and Youth - Duties of Board - Chief Child Abuse Examiner - Duties.

A.  The Oklahoma Commission on Children and Youth shall:

1.  Promulgate rules providing for:

a. the training and continuing training requirements for allopathic and osteopathic physicians, physicians' assistants, and registered nurses, in a manner consistent with their existing scopes of practice as Child Abuse Examiners,

b. the duties and responsibilities of Child Abuse Examiners, and

c. uniform standards for medical examinations and evaluations of children suspected to be victims of child abuse or neglect and uniform forms for written reports of such examinations and evaluations;

2.  Distribute an initial listing, and revised listings as often as necessary, of Child Abuse Examiners to:

a. each county office of the Department of Human Services,

b. each local county or city-county health department.  Where there is no local health department, the listing shall be sent to the local county board of health,

c. each district attorney, and

d. other persons as necessary and advisable, upon the recommendation of the Board of Child Abuse Examiners; and

3.  With funds appropriated or otherwise available for such purpose, may provide by contract for:

a. the services of a physician to serve as Chief Child Abuse Examiner, and

b. the establishment and implementation of a training program and continuing training program for physicians, physicians' assistants and registered nurses, in a manner consistent with their existing scopes of practice, as Child Abuse Examiners and for consultation services to such persons in matters relating to child abuse and neglect through contracts with the University of Oklahoma and Oklahoma State University.

B.  The Board of Child Abuse Examination shall:

1.  Prepare the rules, standards and forms required by subsection A of this section, and amendments to the rules, standards and forms as necessary, for the approval of the Commission;

2.  In cooperation with the University of Oklahoma and Oklahoma State University, develop and maintain training programs and consultation services for physicians and Child Abuse Examiners;

3.  In consultation and cooperation with the Department of Human Services and the Oklahoma Health Care Authority, develop a uniform system of reimbursement for medical examinations and evaluations of cases of suspected child abuse or neglect which are compensable pursuant to Title XIX of the federal Social Security Act for adoption by the  Oklahoma Health Care Authority;

4.  Develop and maintain an accurate listing of trained Child Abuse Examiners for distribution by the Commission; and

5.  Engage in such other activities as necessary and appropriate for the establishment and maintenance of a statewide system of expert medical examination and evaluation of children suspected to be victims of child abuse and neglect, subject to the approval and authorization of the Commission.

C.  The Chief Child Abuse Examiner shall be a physician with experience in the area of child abuse and neglect and, as requested or directed by the Board, shall:

1.  Provide consultant services to the Board as necessary for the preparation of the rules, standards and forms required by subsection A of this section;

2.  Assist the Board and the University of Oklahoma and Oklahoma State University with the development, implementation, maintenance and coordination of the training programs required by this section;

3.  Prepare written reports for the Board and the Commission regarding progress of the system established by this act; and

4.  As requested by the Board, perform other duties as necessary to assist the Board in the performance of its duties and responsibilities.

Added by Laws 1990, c. 254, § 2, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 421, § 5, emerg. eff. June 4, 2004; Laws 2005, c. 236, § 1, eff. July 1, 2005.

§10-601.41.  Short title.

Sections 2 through 7 of this act shall be known and may be cited as the "Act for Coordination of Special Services to Children and Youth."

Added by Laws 1990, c. 317, § 2, emerg. eff. May 30, 1990.

§10-601.42.  Definitions.

As used in the Act for Coordination of Special Services to Children and Youth, Section 601.41 et seq. of this title:

1.  "Committee" means the Joint Legislative Committee for Review of Special Services to Children and Youth;

2.  "Commission" means the Commission on Children and Youth;

3.  "Coordinating Council" means the Interagency Coordinating Council for Special Services to Children and Youth appointed pursuant to Section 601.45 of this title;

4.  "Eligible population" means children and youth three (3) to twenty-one (21) years of age who are identified as eligible for related services pursuant to an IEP;

5.  "IEP" means an Individualized Education Program developed in accordance with the Education of All Handicapped Children Act of 1975, P.L. No. 94-142, as amended;

6.  "Local education agency" means a dependent, independent, or area school district or other entity so defined by the Code of Federal Regulations, 34 C.F.R. Section 300.8;

7.  "Related services" means services so defined by 34 C.F.R. Section 300.13;

8.  "Special services population" means children and youth who are not part of the eligible population as defined herein but who are being served by or are eligible to be served by a school district pursuant to subsection B, C, D, E, F, or G of Section 1-113 of Title 70 of the Oklahoma Statutes or subsection D, E, or F of Section 18-110 of Title 70 of the Oklahoma Statutes; and

9.  "State Plan" means the State Plan for Special Education and Special Student Service Coordination and Assistance developed pursuant to Section 601.46 of this title.

Added by Laws 1990, c. 317, § 3, emerg. eff. May 30, 1990.  Amended by Laws 1991, c. 339, § 1, emerg. eff. June 15, 1991.

§10-601.43.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.44.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.45.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.46.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.50.  Repealed by Laws 2000, c. 302, § 9, eff. Nov. 1, 2000.

§10-601.61.  Short title.

This act shall be known and may be cited as the "Community Youth Development Act".

Added by Laws 1994, c. 358, § 1, eff. Sept. 1, 1994.

§10-601.62.  Legislative intent.

A.  The Legislature recognizes that the economic cost of crime to the state and communities within this state continues to drain existing resources, and the cost to victims, both economic and psychological, is traumatic and tragic.

1.  Recognizing that many adults in the criminal justice system were once delinquents in the juvenile justice system, the Legislature also recognizes that the most effective crime and delinquency prevention programs are programs that not only provide children and youth with positive activities, opportunities and successes, but also meet local community needs and have substantial community involvement and support.

2.  It is the belief of the Legislature that the best investment of scarce resources available to combat crime is to counteract the negative social and economic factors that contribute to criminal and delinquent behavior by engaging children and youth, at an early age, in such positive programs and opportunities at the local school and local community level.

B.  Therefore, for the purpose of reducing the likelihood of later involvement in criminal or delinquent activities, the intent of the Legislature in enacting the Community Youth Development Act is to provide for school, school-related and after-school programs for children and youth and their families who live in at-risk school districts, neighborhoods and communities.

Added by Laws 1994, c. 358, § 2, eff. Sept. 1, 1994.

§10-601.63.  Definitions.

For the purposes of the Community Youth Development Act:

1.  "Community children and youth development programs and delinquency prevention and early intervention programs and activities" includes but is not limited to the following for participating youth and their families:

a. intensive school and school-related programs, such as tutoring and other educational services,

b. vocational training and counseling,

c. employment services,

d. counseling services, such as family counseling, mental health counseling, substance abuse outpatient treatment and education,

e. recreational and cultural opportunities including but not limited to sports, games, music, art and similar activities, and

f. neighborhood development programs, including but not limited to neighborhood mediation programs for the resolution of disputes involving children and youth, mentor or big brother and big sister programs, and voluntary community service programs for children and youth; and

2.  "School, school-related or after-school programs and activities" means community children and youth development programs and delinquency prevention and early intervention programs and activities that occur during and outside of regular school hours.

Added by Laws 1994, c. 358, § 3, eff. Sept. 1, 1994.

§10-601.64.  Duties of the Oklahoma Commission on Children and Youth.

A.  From funds appropriated or otherwise available for the purpose of implementating the Community Youth Development Act, the Oklahoma Commission on Children and Youth shall:

1.  Issue requests for proposals and contract with eligible entities for community children and youth development programs and delinquency prevention and early intervention programs; and

2.  Provide information and technical assistance to school districts, neighborhood and community organizations, and agencies within the children and youth service system, as that term is defined by Section 600 of Title 10 of the Oklahoma Statutes, for the purpose of assisting them to make application for federal and private grants for community children and youth development programs and delinquency prevention and early intervention programs.

B.  The Commission, with the assistance of and information provided by the Department of Human Services, the Oklahoma State Bureau of Investigation, and the Department of Commerce, shall establish eligibility criteria for identifying neighborhoods, school districts, communities and specific areas within school districts and communities having crime rate, economic or other demographic characteristics recognized as indicators of distressed areas.  The Department of Human Services, the statutorily created juvenile bureaus, the Oklahoma State Bureau of Investigation and the Department of Commerce shall provide the Commission with information and assistance, as requested by the Commission, for the purpose of establishing the criteria required by this subsection.

Added by Laws 1994, c. 358, § 4, eff. Sept. 1, 1994.

§10-601.65.  Proposed submission procedures and criteria.

A.  The Commission on Children and Youth shall establish the proposal submission procedures and criteria and shall promulgate rules as necessary for the implementation of the Community Youth Development Act.

B.  In order to be eligible for a contract pursuant to the Community Youth Development Act the proposal, at minimum, shall:

1.  Meet the eligibility criteria established by the Commission;

2.  Be a joint proposal made by a school district, neighborhood organization, municipality or county and one or more agencies or organizations within the children and youth service system.  If a school district is not a joint participant in the proposal, the proposal shall document and describe the active participation in and support of the local school district in the program and activities for which the proposal is submitted;

3.  Be for programs and activities for children not less than six (6) years of age or more than nineteen (19) years of age, or in grades one through twelve, whichever is applicable;

4.  Describe the respective roles and responsibilities for the administration and operation of the program and activities, including but not limited to the designation of the entity responsible for the receipt and expenditure of any funds awarded pursuant to the Community Youth Development Act;

5.  Include a match for the costs of the proposed program from the local school or other entity submitting the proposal.  The match may be monetary or may be an in-kind match;

6.  Specifically identify the area within a school district or community or the neighborhood where the programs and activities will be implemented;

7.  Describe how the program will coordinate and cooperate with programs and services administered by the Department of Human Services, the State Department of Education, and other state or local agencies, agencies within the children and youth service system and courts and law enforcement, as appropriate for the proposed program;

8.  Provide the program and activities on site in a school, community center, or similar location within the identified area of the school district or community; and

9.  Include face-to-face contact with the parents, guardians or custodians of youth participating in the program and visits to the homes of such youth as an integral part of the programs and activities for which the proposal is submitted.

C.  The Commission on Children and Youth shall evaluate at least annually each entity which receives a contract pursuant to the Community Youth Development Act.  The evaluation report shall document the extent to which the program objectives have been met, as well as other information deemed necessary or appropriate by the Commission.  Each entity receiving a contract pursuant to the Community Youth Development Act shall submit information to the Commission as required by the Commission.

Added by Laws 1994, c. 358, § 5, eff. Sept. 1, 1994.

§10-602.  Renumbered as § 7302-2.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-603.  Renumbered as § 7302-3.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-603.1.  Short title - Purpose - Implementation.

A.  This act shall be known and may be cited as the "Coordinated Database System for Children Act".

B.  The purpose of the Coordinated Database System for Children Act is to design and implement a system that provides data linkages for the sharing of case information and for aggregate data analysis for planning, research, outcome evaluation and service coordination.

C.  The system shall be implemented through interagency agreements and shall utilize a database application that supports information sharing to reduce duplication, improve service delivery and allow data analysis for planning, research and evaluation.  The database application shall be jointly developed, implemented and utilized by the public agencies responsible for services to children in this state and private agencies that provide such services pursuant to a contract with a state agency.

Added by Laws 1997, c. 369, § 1, emerg. eff. June 10, 1997.

§10-603.2.  Renumbered as § 7302-3.9 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-603.3.  Renumbered as § 7004-1.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-603.4.  Day treatment program standards.

A.  In accordance with the standards recommended by the Committee on Day Treatment Standards in its report dated November 2, 1994, the State Board of Health, the Board of Mental Health and Substance Abuse Services and the Oklahoma Health Care Authority Board shall promulgate rules establishing standards for day treatment programs, as defined in Section 175.20 of this title, and shall monitor, not less than annually, compliance with the standards, if funds are available.  The responsibilities of the boards regarding enforcement of and monitoring of compliance with the rules shall be as follows:

1.  The State Board of Health shall be responsible for the promulgation of rules establishing standards for day treatment programs other than those operated by community mental health centers;

2.  The Board of Mental Health and Substance Abuse Services shall be responsible for the promulgation of rules for day treatment programs operated by community mental health centers; and

3.  The Oklahoma Health Care Authority Board shall monitor compliance of outpatient hospital day treatment services with the standards in the Medical Providers-Hospital Specific Manual, OAC 317:30-5-42(a)(6).  Any program found to be out of compliance with such standards shall be subject to cancellation of its authorization for day treatment services within its contract with the Oklahoma Health Care Authority according to rules governing such contract cancellations.

B.  The boards shall coordinate development and monitoring of rules to the maximum extent reasonable and practical in order to avoid unnecessary contradiction or conflict and to minimize the incidence of duplicative monitoring of day treatment program.

Added by Laws 1994, c. 378, § 3, eff. July 1, 1994.  Amended by Laws 1995, c. 231, § 3, eff. Nov. 1, 1995; Laws 2003, c. 8, § 1, eff. July 1, 2003.

§10-604.  Renumbered as § 7302-3.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-607.  Renumbered as § 7302-3.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-607.1.  Renumbered as § 7004-3.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-609.  Renumbered as § 7302-3.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-610.  Renumbered as § 7302-3.11 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-620.1.  Purpose of act - Release and transfer of information.

A.  The purpose of this act is to ensure efficient, cost effective delivery of state services and accountability in the delivery of state services to children and their families through the establishment of uniform administrative rules governing the maintenance, transfer and release of confidential information between public and private agencies that provide services to children and their families in order to:

1.  Facilitate access to health, mental health, social and related services that are made available through state and federal funds for children and families;

2.  Remove unnecessary and cumbersome impediments to the delivery of such services; and

3.  Better provide for the expeditious, coordinated and cooperative delivery of services by establishing a uniform system of rules, procedures and forms for the maintenance, transfer and release of confidential information to be used by state, county and private agencies, boards of education, and technology center districts, pursuant to the provisions of this act.

B.  For the purpose of this act, "confidential information" means any information regarding a child receiving services supported in whole or in part by state or federal funds, a family member of such child, or other persons residing in the home of such child, and which is required by state or federal law or regulation to be maintained in a confidential manner.

C.  Nothing in this act shall be construed to authorize the release of confidential information except pursuant to an informed consent as provided in Section 620.4 of this title, a court order, or as otherwise provided by law.

Added by Laws 1990, c. 330, § 1, eff. Sept. 1, 1990.  Amended by Laws 2001, c. 33, § 6, eff. July 1, 2001.

§10-620.2.  Appointment of task force - Membership - Duties.

A.  The Oklahoma Commission on Children and Youth shall appoint a task force composed of the directors, or their designees, of the agencies listed in Section 3 of this act and, as appropriate, representatives of other public and private agencies that provide services to children and their families.  The task force shall:

1.  On or before November 1, 1990, establish guidelines for the development of uniform administrative rules, procedures and forms related to the maintenance, transfer and release of confidential information required pursuant to the provisions of this act;

2.  On or before January 1, 1991, revise the proposed rules, procedures and forms prepared by the agencies for uniformity and compliance with the guidelines established by the task force.  The task force shall make recommendations to the agencies for modifications to the proposed rules, procedures and forms as necessary to ensure uniformity and compliance with the established guidelines;

3.  On or before April 1, 1991, develop a manual which clearly describes applicable state and federal laws, rules, procedures and forms for the maintenance, transfer and release of confidential information.  Said manual shall be published by the Oklahoma Commission on Children and Youth and each agency providing services to children and their families shall be responsible for necessary copying and distribution, to ensure that employees involved in the delivery of services to children and their families are provided copies of the manual and are trained regarding the content and application of the information contained in the manual; and

4.  Beginning on April 1, 1991, meet not less than annually and more often as necessary, as determined by the Oklahoma Commission on Children and Youth, for the purpose of reviewing proposed or necessary amendments to the rules, procedures or forms adopted pursuant to this act in order to ensure the continuing consistency and uniformity of said rules, procedures and forms and to provide for necessary revisions of the manual.

B.  Each agency listed in Section 3 of this act shall provide information and staff assistance as necessary to prepare the rules, procedures, forms and manual required by this act.

C.  Beginning on April 1, 1991, each agency listed in Section 3 of this act shall forward to the Oklahoma Commission on Children and Youth copies of proposed amendments to the rules, procedures and forms adopted pursuant to this act.

Added by Laws 1990, c. 330, § 2, eff. Sept. 1, 1990.

§10-620.3.  Agencies to promulgate uniform rules and procedures.

A.  Prior to April 1, 1991, the following agencies shall promulgate uniform rules and adopt uniform procedures and forms for the maintenance, transfer and release of confidential information:

1.  Department of Human Services;

2.  Department of Mental Health and Substance Abuse Services;

3.  State Department of Health;

4.  State Department of Education;

5.  Oklahoma Department of Career and Technology Education;

6.  Oklahoma Commission on Children and Youth;

7.  J.D. McCarty Center for Children with Developmental Disabilities;

8.  Department of Corrections; and

9.  Beginning July 1, 1998, the Office of Juvenile Affairs.

B.  Private agencies receiving public funds pursuant to a grant or contract with a state agency listed in subsection A of this section and providing institutional, community residential or community-based services, as defined by Section 1101 of this title, to children and families, shall comply with the rules regarding the maintenance, transfer and release of confidential information adopted by the governing board of the state agency or agencies from which they receive funds.

C.  The provisions of Sections 620.1 through 620.6 of this title shall not apply to court records of juvenile cases maintained by the district courts.  The supervising judge of a statutorily constituted juvenile bureau may establish court rules for the transfer and release of other confidential information maintained by the juvenile bureau which substantially conform with the rules, forms and procedures promulgated and adopted by state agencies pursuant to the provisions of Sections 620.1 through 620.6 of this title.

Added by Laws 1990, c. 330, § 3, eff. Sept. 1, 1990.  Amended by Laws 1992, c. 307, § 1, eff. July 1, 1992; Laws 1998, c. 268, § 1, eff. July 1, 1998; Laws 2001, c. 33, § 7, eff. July 1, 2001.

§10-620.4.  Contents of rules and procedures.

A.  The rules promulgated and the procedures and forms adopted pursuant to this act shall include, but not be limited to:

1.  Provision for the maintenance, transfer and release of confidential information;

2.  Compliance with all applicable state and federal laws and regulations regarding the transfer and release of confidential information;

3.  If not otherwise specifically limited by law, authorization for the transfer or release of confidential information only pursuant to paragraph 5 of this subsection, a court order or an informed consent for the transfer or release of said information that has been executed by:

a. the parent or guardian of the child or other person authorized by state or federal law to execute said consent, if the subject of the confidential information is a child, or

b. the individual who is the subject of said confidential information or other person authorized by law to execute said consent on his behalf, if the subject of the confidential information is an adult;

4.  Establishment of a uniform informed consent form and uniform procedures for obtaining informed consents, which shall include, but not be limited to, information which shall be provided to a person executing an informed consent prior to such execution;

5.  Establishment of uniform procedures for authorizing access to confidential information for the purpose of gathering statistical information or conducting studies or research as otherwise authorized by law;

6.  Establishment of uniform charges, if any, for the costs of copying and mailing records;

7.  Provision for the maintenance of the confidentiality of information by persons and agencies receiving confidential information; and

8.  Compliance with the provisions of the Administrative Procedures Act.

B.  The uniform rules may include special rules for particular programs which are subject to federal rules.

Added by Laws 1990, c. 330, § 4, eff. Sept. 1, 1990.

§10-620.5.  Transfer and release of confidential information - Adoption of procedures.

A.  The local board of education of each school district and each technology center school district shall adopt policies and procedures for the transfer and release of confidential information to the agencies listed in Section 620.3 of this title, to persons and agencies subject to the rules promulgated by said agencies pursuant to this act, and to statutorily-constituted juvenile bureaus.  The policies and procedures adopted by said boards shall comply with the requirements for state agency rules listed in Section 620.4 of this title for the transfer and release of confidential information.

B.  A local board of education may adopt in whole or in part the rules, procedures and forms promulgated and adopted by the State Board of Education, and each technology center school board may adopt in whole or in part the rules, procedures and forms promulgated and adopted by the State Board of Career and Technology Education.

Added by Laws 1990, c. 330, § 5, eff. Sept. 1, 1990.  Amended by Laws 2001, c. 33, § 8, eff. July 1, 2001.

§10-620.6.  Guidelines and forms for inspection, release, disclosure, etc. of records.

A.  The task force established pursuant to Section 620.2 of Title 10 of the Oklahoma Statutes, with the cooperation and assistance of the Serious and Habitual Juvenile Offender Program Implementation Task Force, shall prepare proposed guidelines and the form and content of proposed interagency agreements for the inspection, release, disclosure, sealing and expungement of information contained in the records defined by Section 9 of this act.  Said guidelines shall:

1.  Be in compliance with applicable state and federal laws providing for the confidentiality of records and information;

2.  Provide for the inspection, release or disclosure of only the information necessary and appropriate, and only to the extent necessary, for the purpose for which such inspection, release or disclosure is made.

B.  On or before July 1, 1993, the agencies listed in subsection A of Section 620.3 of Title 10 of the Oklahoma Statutes and the agencies comprising the juvenile justice system as defined by Section 2 of this act shall, and the agencies comprising the children and youth service system as defined by Section 600 of Title 10 of the Oklahoma Statutes may:

1.  Adopt rules, policies, procedures, standards, protocols and guidelines, as appropriate, for the inspection, release, disclosure, sealing and expungement of confidential records in accordance with the proposed guidelines prepared pursuant to subsection A of this section; and

2.  Enter into contracts or interagency agreements under the Interlocal Cooperation Act for the sharing or disclosure of confidential information in accordance with said rules, policies, procedures, standards, protocols and guidelines.

Added by Laws 1991, c. 296, § 14, eff. July 1, 1991.

§10-630.2.  Duties and responsibilities implementing agencies.

A.  Entities which shall jointly design and implement the coordinated database system shall include, but not be limited to:

1.  The Oklahoma Commission on Children and Youth;

2.  The Department of Human Services;

3.  The State Department of Health;

4.  The Department of Mental Health and Substance Abuse Services;

5.  The Oklahoma Health Care Authority;

6.  The State Department of Education;

7.  The Office of State Finance;

8.  The Office of Juvenile Affairs;

9.  The State Department of Rehabilitation Services;

10.  The Oklahoma Department of Commerce; and

11.  Consumer representatives.

B.  1.  The Oklahoma Commission on Children and Youth shall serve as the lead agency in initiating the collaborative process among entities identified in subsection A of this section in order to design and implement the system required by the Coordinated Database System for Children Act.  The Commission shall be responsible for convening meetings and providing meeting space, administrative staff and other necessary support services.  The Commission shall schedule meetings in conjunction with the Coordination of Services for Older Oklahomans Task Force.

2.  The remaining agencies listed in subsection A of this section shall be responsible for providing information, staff and other assistance as necessary to design and implement the system required by the Coordinated Database System for Children Act.

C.  On or before February 1, 1998, the agencies listed in subsection A of this section shall jointly submit to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the chairs of the appropriate legislative committees, a report which shall include, but not be limited to:

1.  A statement of progress regarding the design and implementation of the system required by the Coordinated Database System for Children Act; and

2.  Identification of any statutory changes and funding necessary to implement the system.

Added by Laws 1997, c. 369, § 2, emerg. eff. June 10, 1997.

§10-630.3.  Database design.

A.  The design of a coordinated database system that provides data linkages for the sharing of case information and for aggregate data analysis for planning, research, outcome evaluation and service coordination for children shall:

1.  Be based upon efforts currently underway through the data matching project initiated by the Needs-Met Services Committee;

2.  Be consistent with the data-sharing design to be recommended and utilized by the Coordination of Services for Older Oklahomans Task Force; and

3.  Include, but not be limited to:

a. the development of a database application that supports information sharing to reduce duplication of effort, improve service delivery and allow tracking of specified outcomes for children.  Application development shall include a joint application design process,

b. procedures for ensuring confidentiality of information in accordance with state and federal laws,

c. a funding and implementation plan, which may include phased-in implementation, and

d. procedures for coordinating, monitoring and improving data collection to support improved services to clients and analysis of policy options.

B.  Preliminary recommendations for the database application and funding shall be completed on or before February 1, 1999.

Added by Laws 1997, c. 369, § 3, emerg. eff. June 10, 1997.

§10-640.  Short title.

This act shall be known and may be cited as the "Oklahoma Partnership for School Readiness Act".

Added by Laws 2003, c. 121, § 1, emerg. eff. April 22, 2003.

§10-640.1.  Oklahoma Partnership for School Readiness Board.

A.  There is hereby created until July 1, 2009, in accordance with the Oklahoma Sunset Law, the Oklahoma Partnership for School Readiness Board.  The Board shall promote school readiness supporting community-based efforts to increase the number of children who are ready to succeed by the time they enter school, and shall consist of representatives from the private and public sectors as follows:

1.  Fifteen private sector representatives appointed by the Governor from a list submitted by an existing private-sector school readiness initiative that includes in its focus community mobilization and public engagement activities to include:

a. two parents of children eight (8) years of age or younger, and

b. one representative of licensed child care providers;

2.  One representative of the licensed child care industry appointed by the Governor from a list submitted by an association representing the licensed child care industry in this state; and

3.  To insure that existing resources are being utilized effectively, thirteen public sector representatives or their designees as follows:

a. State Superintendent of Public Instruction,

b. State Commissioner of Health,

c. Commissioner of the Department of Mental Health and Substance Abuse Services,

d. Director of the Oklahoma Department of Commerce,

e. Director of the Oklahoma Department of Libraries,

f. Director of the Department of Human Services,

g. Administrator of the Oklahoma Health Care Authority,

h. Director of the Oklahoma Commission on Children and Youth,

i. Director of the State Department of Rehabilitation Services,

j. Executive Director of the Oklahoma Educational Television Authority,

k. Director of the Oklahoma Department of Career and Technology Education,

l. Chancellor of the Oklahoma State Regents for Higher Education, and

m. Cabinet Secretary with responsibility for education agencies.

B.  Members appointed by the Governor shall serve terms of four (4) years; provided, of those members initially appointed to the Board, eight members shall be appointed for two-year terms, beginning September 1, 2003, and seven members shall be appointed for four-year terms, beginning September 1, 2003, as designated by the Governor.  The member appointed pursuant to paragraph 2 of subsection A of this section shall be appointed for an initial term to end on August 31, 2007.  Appointed members shall continue in office until a successor is appointed by the Governor.  The Governor shall fill all vacancies in the same manner as the original appointment was made.

C.  The Director of the Department of Human Services shall convene an organizational meeting of the Oklahoma Partnership for School Readiness Board prior to November 1, 2003, at which time members of the Board shall elect a chair, a vice-chair, and other officers as needed.  A majority of the members of the Board shall constitute a quorum for the transaction of business.

D.  Members of the Board shall receive no compensation for serving on the Board but shall receive travel reimbursement as follows:

1.  State agency officers and employees who are members of the Board shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies in accordance with the State Travel Reimbursement Act; and

2.  Remaining members shall be reimbursed by the Board from any funds received by the Board for travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

E.  Members of the Board shall be exempt from the dual-office-holding provisions of Section 6 of Title 51 of the Oklahoma Statutes.

Added by Laws 2003, c. 121, § 3, emerg. eff. April 22, 2003.  Amended by Laws 2004, c. 66, § 1, emerg. eff. April 7, 2004.

§10-640.2.  Powers and responsibilities of Board.

A.  The Oklahoma Partnership for School Readiness Board may:

1.  Establish guidelines for the disbursement of funds received from any public or private source or otherwise made available to the Board for the purpose of supporting community initiatives that are consistent with the goals of the Oklahoma Partnership for School Readiness Act and direct such other expenditures as may be necessary in the performance of its duties;

2.  Establish other guidelines as necessary to carry out the duties and responsibilities assigned to the Oklahoma Partnership for School Readiness Board;

3.  Receive funds from any public or private source;

4.  Enter into contractual agreements to assist with the administration of the Board and to provide technical assistance to communities upon request;

5.  Appoint subcommittees which may include persons who are not Board members.  Such persons shall not be entitled to compensation but may be reimbursed, upon approval by the Director of the Department of Human Services, for necessary expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act; and

6.  The Board shall ensure, to the greatest extent possible, that the needs and values of all parents are respected and protected and that voluntary participation is the basis for delivering all school readiness programs.  The Board shall act in ways which are sensitive to the diverse religious and other values of Oklahomans.

B.  The responsibilities of the Oklahoma Partnership for School Readiness Board shall be to:

1.  Conduct a thorough assessment of existing public and private programs to determine their effectiveness and to maximize the efficient use of current state funds;

2.  Implement a public engagement campaign and establish a structure to facilitate communication between communities;

3.  Provide leadership at the state level to encourage communities to develop and improve school readiness opportunities at the local level to encourage and empower local communities;

4.  Encourage public and private programs, services, and initiatives be brought together to provide coordinated, community-based, effective and cost-efficient programs;

5.  Maximize the extent to which private sector funding is leveraged and federal, state, and local funds are coordinated with private funds;

6.  Establish standards of accountability in school readiness programs and policy and recognize and promote the best practices; and

7.  Submit an annual report to the Governor and the Legislature no later than November 1 of each year.  The report shall include, but not be limited to, the following:

a. preparedness level of children entering kindergarten,

b. status and results of the effort of the Board to engage the public regarding the care and education of children under the age of five (5) years and of the efforts of the Board to develop and promote private sector programs and voluntary parental involvement,

c. detailed summary of community initiatives and programs funded in whole, or in part, by the Board,

d. availability and cost of quality child care for children under five (5) years of age needing care outside their home,

e. number, location, and status of quality prekindergarten programs in the state, and

f. percentage of third-grade students reading at or above grade level.

C.  The Department of Human Services shall be the lead public agency for general administration and monitoring of programs and activities related to the Oklahoma Partnership for School Readiness Act.

D.  Each of the following agencies shall make staff available to the Oklahoma Partnership for School Readiness Board for the purpose of providing professional consultation and staff support to assist in the implementation of this act:

1.  State Department of Education;

2.  State Department of Health;

3.  Department of Mental Health and Substance Abuse Services;

4.  Department of Human Services; and

5.  Oklahoma Commission on Children and Youth.

Added by Laws 2003, c. 121, § 4, emerg. eff. April 22, 2003.

§10-640.3.  School readiness foundation.

A.  There is hereby authorized the establishment of a not-for-profit school readiness foundation to raise funds and to assist in the implementation of the Oklahoma Partnership for School Readiness Act and the achievement of the goals of the act.

B.  Costs to underwrite implementation of the responsibilities of the Oklahoma Partnership for School Readiness Board may be borne from revenues of the foundation.

C.  The foundation created pursuant to this section may receive funds from any public or private source to carry out the purposes of this act, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States or of this state for any purpose consistent with the provisions of this act.

D.  Upon proper incorporation, the foundation shall secure tax-exempt status under the appropriate provision of Section 501(c) of the Internal Revenue Code, 26 U.S.C., Section 501(c).

E.  Any member of the foundation who may have a financial interest in an action under consideration by the foundation shall abstain from voting on such matter.

Added by Laws 2003, c. 121, § 5, emerg. eff. April 22, 2003.

§10-1101.  Renumbered as § 7001-1.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1101.1.  Placement in mental health facility for inpatient treatment.

A.  A child adjudicated to be deprived, delinquent or in need of supervision shall be placed in a mental health facility for inpatient treatment only in accordance with the provisions of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

If the child does not appear to require inpatient mental health or substance abuse treatment and has not previously been adjudicated to be delinquent, deprived or in need of supervision, if warranted by the facts of the case, a petition may be filed as otherwise provided by Title 10 of the Oklahoma Statutes alleging the child to be deprived, delinquent, or in need of supervision.

B.  Nothing in this section or the Inpatient Mental Health and Substance Abuse Treatment of Minors Act shall prohibit or preclude a public or private agency having legal custody of a child from providing such child with necessary and appropriate outpatient mental health or substance abuse treatment services absent a specific finding or order of a court requiring the provision of such services.

Added by Laws 1992, c. 298, § 15, eff. July 1, 1993.  Amended by Laws 2002, c. 327, § 14, eff. July 1, 2002.

§10-1102.  Renumbered as § 7303-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1102.1.  Renumbered as § 7002-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1103.  Renumbered as § 7003-3.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1103.1.  Renumbered as § 7003-3.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1104.  Renumbered as § 7003-3.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1104.1.  Renumbered as § 7003-3.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1104.2.  Renumbered as § 7306-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1104.3.  Renumbered as § 7304-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1105.  Renumbered as § 7003-3.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1106.  Renumbered as § 7003-3.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1107.  Renumbered as 7003-2.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1107.1.  Renumbered as § 7304-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1108.  Renumbered as § 7304-1.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1108.1.  Renumbered as § 7304-1.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1109.  Renumbered as § 7003-3.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1110.  Renumbered as § 7003-3.8 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1111.  Renumbered as § 7003-4.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1112.  Renumbered as § 7303-4.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1112.1.  Renumbered as § 7303-4.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1113.  Renumbered as § 7003-4.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1114.  Renumbered as § 7003-4.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1115.  Renumbered as § 7003-5.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1115.1.  Renumbered as § 7003-5.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1115.2.  Renumbered as § 7003-5.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1116.  Renumbered as § 7003-5.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1116.1.  Renumbered as § 7003-5.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1116.2.  Postadjudication review boards.

A.  There is hereby established a postadjudication review board in each judicial district in the state.  Members and alternate members of the postadjudication review boards shall be residents of or employed within the judicial district in which the board serves and shall be appointed by the Oklahoma Commission on Children and Youth after consultation with judges in the judicial district having juvenile docket responsibility.  The Oklahoma Commission on Children and Youth may establish additional postadjudication review boards as needed for each county within a judicial district.

B.  A postadjudication review board for each judicial district shall consist of at least five (5) members.  Alternate review board members may be appointed to serve in the absence of a regularly appointed board member.  Alternate board members shall be appointed in the same manner as regularly appointed board members.  On and after September 1, 1991, currently serving board members shall serve until appointments are made by the Commission on Children and Youth.  The Commission on Children and Youth shall complete initial appointments to the review boards no later than June 30, 1992.

C.  Board members shall be appointed for a term of three (3) years.  Members shall serve after the expiration of their terms until their respective successors shall have been appointed.  Vacancies shall be filled for the duration of unexpired terms.  The review board members shall be appointed according to the following guidelines:

1.  One member shall be a person who has training or experience in issues concerning child welfare, or a person who has demonstrated an interest in children through voluntary community service or professional activities;

2.  Whenever possible, at least one member of the board shall be an individual who has served as a foster parent, provided that no person on the review board shall participate as a board member in any review hearing in which he is a party; and

3.  No more than one person employed by any child welfare agency or juvenile court may be appointed to a board at the same time, provided such person shall not participate in any review hearing in which he is professionally involved.

D.  Each postadjudication review board shall annually elect a chairperson and shall notify the Commission on Children and Youth as to the name and address of the chairman.  A list of the members of each local board and its officers shall be filed with the Presiding Judge of the judicial district and each judge within the district having juvenile docket responsibility.

E.  Each postadjudication review board shall meet as often as is necessary at a place it designates to carry out the duties of the board established by Section 1116.3 of this title.  The review board shall meet at least twice annually.  Each review board shall be subject to the provisions of the Oklahoma Open Meeting Act, except that the actual case reviews shall be held in executive session and the names of the children in placement shall not be published.

F.  As a condition of membership thereto, members and alternates of the postadjudication review boards shall attend the next available orientation program after appointment to the board.  Failure to attend an orientation program, at the discretion of the Commission on Children and Youth, may result in the removal of the board member.  Members of postadjudication review boards shall attend the annual meeting or training programs or both such meeting and training programs as are authorized and directed by the Commission on Children and Youth.

G.  Members of postadjudication review boards shall serve without compensation, but shall be reimbursed for travel and training expenses from monies appropriated by the Legislature for such purposes, as provided by the State Travel Reimbursement Act.  The Commission on Children and Youth shall provide members of postadjudication review boards with necessary operating supplies and postage fees or members shall be reimbursed for these expenses.

H.  The Commission on Children and Youth shall be responsible for developing procedures for the removal of a member from a postadjudication review board.  The grounds for the removal of a postadjudication review board member shall include but not be limited to:

1.  Failure to attend board meetings as required by the Commission on Children and Youth;

2.  Engaging in illegal conduct involving moral turpitude;

3.  Engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation; or

4.  Wrongful disclosure of information as provided by Section 1116.4 of this title.

I.  Necessary staff assistance required by the postadjudication review boards may be provided by the bailiff or bailiffs, or other person designated by the court, of the judges with juvenile docket responsibility in the judicial district.  Upon the request of the presiding judge, the Chief Justice of the Supreme Court may authorize additional staff to be paid from local court funds to assist the review board.

The Administrative Director of the Courts may include such additional funding requests in the annual budget for the courts as are necessary to provide staff and administrative support for the review boards.

Added by Laws 1981, c. 289, § 4, eff. Oct. 1, 1981.  Amended by Laws 1983, c. 113, § 3, eff. Nov. 1, 1983; Laws 1989, c. 339, § 2, emerg. eff. June 2, 1989; Laws 1991, c. 296, § 20, eff. Sept. 1, 1991; Laws 1992, c. 39, § 1, eff. Sept. 1, 1992; Laws 1993, c. 72, § 1, eff. July 1, 1993; Laws 2002, c. 445, § 2, eff. Nov. 1, 2002.

§10-1116.3.  Advisory status of review boards - Duties and responsibilities.

A.  Postadjudication review boards shall function in an advisory capacity to the district court and, in accordance with the provisions of subsection C of this section, the district planning and coordination boards for services to children and youth of the Oklahoma Commission on Children and Youth.

The duties of a review board shall be to:

1.  Review the case of every adjudicated deprived child at least once every six (6) months and submit to the court within ten (10) days of any review hearing its findings and recommendations.

a. Such review shall include, but not be limited to, consideration and evaluation of:

(1) the appropriateness of the goals and objectives of the treatment and service plan,

(2) the appropriateness of the goals and objectives of the permanency plan and permanency planning, and

(3) the appropriateness of the services provided to the child, and to the parent, stepparent, or other adult living in the home of the child, or legal guardian, or custodian.

b. Reviews of cases and reports to the court shall be scheduled to ensure that the court receives the findings and recommendations of the review board prior to each regularly scheduled six-month review of the case by the court;

2.  Review the case of every child alleged to be deprived and held in an out-of-home placement six (6) months after removal and every six (6) months thereafter until adjudication occurs or the child is released from out-of-home placement and submit to the court within ten (10) days of any scheduled hearing its findings and recommendations.  Such review shall include, but not be limited to, consideration and evaluation of:

a. whether the continued out-of-home placement is in the best interests of the child in light of the child's need for permanency and recognizing that permanency is in the best interests of the child,

b. the appropriateness of the continued out-of-home placement, and

c. in the absence of a court-ordered treatment and service plan, the appropriateness of the services provided to the child and any family members or other adult living in the home of the child;

3.  Review the case of every child adjudicated deprived pursuant to the laws of another state or territory, when the child is currently residing in Oklahoma and the Department of Human Services has been notified of the change of residence by the other state or territory and has agreed to provide services to the child pursuant to the Interstate Compact on the Placement of Children or other agreement concerning the child.  The Department shall notify the proper review board of the location of the child and shall provide such review board with information received by the Department from the other state concerning the child or placement along with any reports made by the Department concerning the child or placement.  The review board shall report its findings to the Department and may report such findings to the agency or court in the state having jurisdiction for the custody of the child.  The child and the custodian of the child may be required to be present at the review board's meeting regarding the child;

4.  If approved by the court, review the case of any juvenile adjudicated delinquent or in need of supervision.  Such review shall include, but not be limited to, consideration and evaluation of:

a. the appropriateness of the placement,

b. the appropriateness of the services provided to the child and any family members or other adult living in the home of the child, and

c. the appropriateness of the goals and objectives of the treatment and service plan; and

5.  Forward copies of the findings and recommendations of the review board to the court having jurisdiction of the case, the parent, legal guardian, attorney representing the child, custodian of the child, agency supervising the case or legal custodian of the child and to any other interested party as determined by the court.  It shall be the duty of the court clerk to ensure that all documents filed pertaining to the case of an adjudicated child are properly noted and affixed in the file of the child prior to the commencement of the review process by the review board.  The bailiff or bailiffs of the judges having juvenile docket responsibility within the district shall transmit the information necessary for the case reviews to the review board for that district.

B.  The review board's report of its findings and recommendations shall be admitted into evidence in any dispositional hearing, and may be relied upon to the extent of its probative value, even though not competent for purposes of an adjudicatory hearing.

C.  In addition to its reviewing function, a review board, as directed by the Oklahoma Commission on Children and Youth and in coordination with the district planning and coordination boards shall:

1.  Promote and encourage all child placement agencies to maximize family stability and continuity for a child by discouraging unnecessary changes in placement and by recruiting persons to provide placement who may be suitable and willing to adopt;

2.  Review the efforts of agencies and institutions to find permanent placement for eligible children and report to the court;

3.  Encourage a meeting between the various responsible public and private agencies, institutions, and officers of the court in order to facilitate cooperation and coordination of efforts; and

4.  Assess community resources, and develop, if not already available, a directory of responsible persons, agencies, and institutions.

D.  A review board may solicit the attendance at its meetings of persons known to the board with information concerning the case of any child subject to its review.  However, no employee of the Office of Juvenile Affairs shall be required to attend a review board meeting.

E.  A review board shall report annually its findings, recommendations, and assessments of the effectiveness of sections of law pertaining to individual treatment plans, information to accompany deprived children placed outside the home, and dispositional orders and Sections 1116.2 through 1116.6 of this title to the Administrator of the Courts, the Supreme Court, to the court having jurisdiction of the case, to the State Postadjudication Review Advisory Board, and the Oklahoma Commission on Children and Youth and provide such other reports as deemed proper or that may be requested from time to time by the Oklahoma Commission on Children and Youth, the Governor, the Legislature, or the Supreme Court.

F.  It shall be the duty of the court having jurisdiction of the case to acknowledge the receipt of the recommendations of the review board and note to the review board the actions of the court regarding the recommendations submitted by the review board.

G.  A review board member may attend any court hearing concerning the case of any child subject to review by the board.

Added by Laws 1981, c. 289, § 5, eff. Oct. 1, 1981.  Amended by Laws 1983, c. 113, § 4, eff. Nov. 1, 1983; Laws 1989, c. 339, § 3, emerg. eff. June 2, 1989; Laws 1991, c. 296, § 21, eff. Sept. 1, 1991; Laws 1992, c. 39, § 2, eff. Sept. 1, 1992; Laws 1993, c. 72, § 2, eff. July 1, 1993; Laws 1995, c. 352, § 195, eff. July 1, 1995; Laws 1996, c. 247, § 4, eff. July 1, 1996; Laws 1998, c. 416, § 6, eff. Nov. 1, 1998; Laws 1999, c. 396, § 6, emerg. eff. June 10, 1999; Laws 2002, c. 445, § 3, eff. Nov. 1, 2002.

§101116.4.  Disclosure of certain information prohibited  Exceptions.

No member of a postadjudication review board or staff member of such board may disclose any information regarding individual cases acquired from case reviews or be compelled to disclose such information except:

1.  When such information pertains to criminal acts or violations of any law;

2.  When the child was the victim of a crime.  The members of the board or staff member of such board may be required by a court of competent jurisdiction to testify at any proceeding in which the commission of such a crime is the subject of inquiry; or

3.  When the person waives the privilege by bringing charges against the board.

Nothing in this act shall be construed to prohibit any board member or staff member of such board from testifying in court hearings concerning matters of adoption, child abuse, child neglect, or matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues and administrative superiors on behalf of the child, parent or parents of the child.

Any person participating in a judicial proceeding as a postadjudication review board member shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

Added by Laws 1981, c. 289, § 6, eff. Oct. 1, 1981.  Amended by Laws 1991, c. 296, § 22, eff. Sept. 1, 1991; Laws 1993, c. 72, § 3, eff. July 1, 1993; Laws 2001, c. 415, § 2, emerg. eff. June 5, 2001.

§10-1116.5.  Repealed by Laws 1991, c. 296, § 32, eff. Sept. 1, 1991.

§10-1116.6.  Postadjudication Review Advisory Board.

A.  There is hereby created a State Postadjudication Review Advisory Board which shall meet at least twice each calendar year.  The Advisory Board shall have the duty of overseeing the implementation of the state postadjudication review program in coordination with the Oklahoma Commission on Children and Youth.

B.  The Advisory Board shall consist of twenty-one (21) members appointed by the Governor as follows:

1.  Eight of the members shall be members of the various review boards throughout the state;

2.  Five of the members shall be judges of the district court;

3.  Five of the members shall represent the general public and may be foster parents;

4.  One of the members appointed after the effective date of this act shall be a foster parent representing foster parents who have a current contract with the Department of Human Services to provide foster care services;

5.  One of the members appointed after the effective date of this act shall be a foster parent representing child-placing agencies which have current contracts with the Department to provide foster care services; and

6.  One of the members appointed after the effective date of this act shall be a foster parent nominated by any local or statewide foster parent association.

The members shall serve at the pleasure of the Governor.  The administrative heads of the divisions which have foster care responsibilities within the Department of Human Services and the Office of Juvenile Affairs or their designees shall serve as ex officio members of the Board.

C.  The Director of the Oklahoma Commission on Children and Youth shall be the clerk of the Advisory Board.

The Advisory Board shall have the duty to:

1.  Assist in the training of the members of the review boards;

2.  Serve, in coordination with the Oklahoma Commission on Children and Youth, as a clearinghouse for reports and information concerning the foster care review program and the review boards as they relate to foster care;

3.  Make recommendations to the courts, the Oklahoma Commission on Children and Youth, the Governor, the Legislature, the Department of Human Services, the Office of Juvenile Affairs, and other state agencies providing services to children regarding proposed statutory revisions, and amendments to court rules and procedures, and review and make recommendations on permanency planning, foster care and child welfare service delivery policies, guidelines, and procedures;

4.  Work with both public and private agencies concerned with foster care and adoption exchanges to inform the public of the need for temporary and permanent homes and other services needed by deprived children; and

5.  Specifically:

a. identify, analyze, and recommend solutions to any issue concerning child welfare and foster care services within the child welfare delivery system,

b. participate in the statewide planning and promotion of foster parent involvement in local planning for child welfare services, and

c. develop recommendations concerning foster care training to improve the quality of foster care services.

D.  The State Postadjudication Review Advisory Board may designate multidisciplinary committees on the local level to act as advocates for foster parents in order to assist in the resolution of specific complaints concerning foster care and to help facilitate the relationship between the Department of Human Services, the Office of Juvenile Affairs, child-placing agencies, and the foster parents.

E.  The Oklahoma Commission on Children and Youth, with the assistance of the State Postadjudication Review Advisory Board, shall be responsible for developing and administering training procedures and rules for the administration of the state postadjudication review board system.

F.  The State Postadjudication Review Advisory Board shall submit a report of the activities of the review boards, including the findings and recommendations of such review boards, to the Oklahoma Commission on Children and Youth on or before May 1 of each year.

G.  The Oklahoma Commission on Children and Youth shall incorporate, as appropriate, the findings and recommendations of the review boards in the annual report required by Section 601.9 of this title.

Added by Laws 1983, c. 113, § 6, eff. Nov. 1, 1983.  Amended by Laws 1986, c. 63, § 1, eff. Nov. 1, 1986; Laws 1991, c. 296, § 23, eff. Sept. 1, 1991; Laws 1993, c. 72, § 4, eff. July 1, 1993; Laws 1997, c. 389, § 1, eff. Nov. 1, 1997; Laws 1998, c. 364, § 6, emerg. eff. June 8, 1998; Laws 2002, c. 445, § 4, eff. Nov. 1, 2002.

§10-1117.  Renumbered as § 7003-7.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1118.  Renumbered as § 7003-6.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1119.  Renumbered as § 7003-8.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1120.  Renumbered as § 7003-5.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1121.  Renumbered as § 7003-8.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1122.  Renumbered as § 7003-8.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1123.  Renumbered as § 7003-6.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1123.1.  Renumbered as § 7003-6.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1123.2.  Renumbered as § 7003-6.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1124.  Renumbered as § 7003-8.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.  Renumbered as § 7005-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.1.  Renumbered as § 7005-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.2.  Renumbered as § 7005-1.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.2A.  Renumbered as § 7005-1.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.2B.  Renumbered as § 7005-1.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.3.  Renumbered as § 7307-1.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1125.4.  Renumbered as § 7307-1.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1126.  Renumbered as § 7003-8.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1127.  Repealed by Laws 1991, c. 296, § 33, eff. January 1, 1992.

§10-1129.  Renumbered as § 7001-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1130.  Renumbered as § 7006-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1131.  Renumbered as § 7006-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1132.  Renumbered as § 7006-1.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1133.  Renumbered as § 7006-1.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1134.  Renumbered as § 7006-1.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1135.  Repealed by Laws 1995, c. 352, § 202, eff. July 1, 1995, and by Laws 1997, c. 389, § 23, eff. Nov. 1, 1997.

§10-1135.1.  Renumbered as § 7303-8.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1135.2.  Renumbered as § 7004-1.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1136.  Renumbered as § 7002-2.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1137.  Renumbered as § 7302-5.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1138.  Renumbered as § 7302-5.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1139.  Renumbered as § 7302-5.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1140.  Renumbered as § 7003-7.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1141.  Renumbered as § 7302-5.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1142.  Repealed by Laws 1995, c. 352, § 202, eff. July 1, 1995.

§10-1143.  Renumbered as § 7303-8.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1144.  Renumbered as § 858.3 of Title 21 by Laws 1995, c. 352, § 200, eff. July 1, 1995.

§10-1145.  Renumbered as § 7002-2.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1146.  Renumbered as § 7302-6.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1147.  Renumbered as § 7003-4.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1148.  Renumbered as § 7003-4.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1149.  Renumbered as § 650.8 of Title 21 by Laws 1995, c. 352, § 200, eff. July 1, 1995.

§10-1150.  Short title.

Sections 1 through 6 of this act shall be known and may be cited as the "Child Death Review Board Act".

Added by Laws 1991, c. 192, § 1, eff. Sept. 1, 1991.

§10-1150.1.  Definitions.

As used in the Child Death Review Board Act:

1.  "Board" means the Child Death Review Board;

2.  "Child protection system" means public and private agencies, medical personnel, courts, law enforcement agencies and legal, education and social service professionals with responsibilities related to child abuse and neglect; and

3.  "Commission" means the Oklahoma Commission on Children and Youth.

Added by Laws 1991, c. 192, § 2, eff. Sept. 1, 1991.

§10-1150.2.  Child Death Review Board - Creation - Powers and duties - Meetings and discussions - Annual report.

A.  There is hereby re-created until July 1, 2006, in accordance with the Oklahoma Sunset Law, the Child Death Review Board within the Oklahoma Commission on Children and Youth.  The Board shall have the power and duty to:

1.  Conduct case reviews of deaths and near deaths of children in this state;

2.  Develop accurate statistical information and identification of deaths of children due to abuse and neglect;

3.  Improve the ability to provide protective services to the surviving siblings of a child or children who die of abuse or neglect and who may be living in a dangerous environment;

4.  Improve policies, procedures and practices within the agencies that serve children, including the child protection system; and

5.  Enter into agreements with local teams established by the Child Death Review Board to carry out such duties and responsibilities as the Child Death Review Board shall designate, including reviewing cases assigned by the Board in the geographical area for that local team.  The Oklahoma Commission on Children and Youth, with the advice of the Child Death Review Board, shall promulgate rules as necessary for the implementation and administration of the provisions of this paragraph.

B.  In carrying out its duties and responsibilities the Board shall:

1.  Establish criteria for cases involving the death or near death of a child subject to specific, in-depth review by the Board.  As used in this section, the term "near death" means a child is in serious or critical condition, as certified by a physician, as a result of abuse or neglect;

2.  Conduct a specific case review of those cases where the cause of death or near death is or may be related to abuse or neglect of a child;

3.  Establish and maintain statistical information related to the deaths and near deaths of children including, but not limited to, demographic and medical diagnostic information;

4.  Establish procedures for obtaining initial information regarding near deaths of children from the Department of Human Services and law enforcement agencies;

5.  Review the policies, practices, and procedures of the child protection system and make specific recommendations to the entities comprising the child protection system for actions necessary for the improvement of the system;

6.  Review the extent to which the state child protection system is coordinated with foster care and adoption programs and evaluate whether the state is efficiently discharging its child protection responsibilities under the federal Child Abuse Prevention and Treatment Act state plan;

7.  As necessary and appropriate, for the protection of the siblings of a child who dies and whose siblings are deemed to be living in a dangerous environment, refer specific cases to the Department of Human Services or the appropriate district attorney for further investigation;

8.  Request and obtain a copy of all records and reports pertaining to a child whose case is under review including, but not limited to:

a. the medical examiner's report,

b. hospital records,

c. school records,

d. court records,

e. prosecutorial records,

f. local, state, and federal law enforcement records including, but not limited to, the Oklahoma State Bureau of Investigation (OSBI),

g. fire department records,

h. State Department of Health records, including birth certificate records,

i. medical and dental records,

j. Department of Mental Health and Substance Abuse Services and other mental health records,

k. emergency medical service records, and

l. Department of Human Services' files.

Confidential information provided to the Board shall be maintained by the Board in a confidential manner as otherwise required by state and federal law.  Any person damaged by disclosure of such confidential information by the Board, its local boards or their members, not authorized by law, may maintain an action for damages, costs and attorney fees;

9.  Maintain all confidential information, documents and records in possession of the Board as confidential and not subject to subpoena or discovery in any civil or criminal proceedings; provided, however, information, documents and records otherwise available from other sources shall not be exempt from subpoena or discovery through those sources solely because such information, documents and records were presented to or reviewed by the Board;

10.  Conduct reviews of specific cases of deaths and near deaths of children and request the preparation of additional information and reports as determined to be necessary by the Board including, but not limited to, clinical summaries from treating physicians, chronologies of contact, and second opinion autopsies;

11.  Report, if recommended by a majority vote of the Board, to the President Pro Tempore of the Senate and the Speaker of the House of Representatives any gross neglect of duty by any state officer or state employee, or any problem within the child protective services system discovered by the Board while performing its duties;

12.  Recommend, when appropriate, amendment of the cause or manner of death listed on the death certificate; and

13.  Subject to the approval of the Oklahoma Commission on Children and Youth, exercise all incidental powers necessary and proper for the implementation and administration of the Child Death Review Board Act.

C.  The review and discussion of individual cases of death or near death of a child shall be conducted in executive session and in compliance with the confidentiality requirements of Section 7005-1.2 of this title.  All other business shall be conducted in accordance with the provisions of the Oklahoma Open Meeting Act.  All discussions of individual cases and any writings produced by or created for the Board in the course of its remedial measure and recommended by the Board, as the result of a review of an individual case of the death or near death of a child, shall be privileged and shall not be admissible in evidence in any proceeding.  The Board shall periodically conduct meetings to discuss organization and business matters and any actions or recommendations aimed at improvement of the child protection system which shall be subject to the Oklahoma Open Meeting Act.  Part of any meeting of the Board may be specifically designated as a business meeting of the Board subject to the Oklahoma Open Meeting Act.

D.  1.  The Board shall submit an annual statistical report on the incidence and causes of death and near death of children in this state for which the Board has completed its review during the past calendar year, including its recommendations, to the Oklahoma Commission on Children and Youth on or before May 1 of each year.  The Board shall also prepare and make available to the public, on an annual basis, a report containing a summary of the activities of the Board relating to the review of deaths and near deaths of children, the extent to which the state child protection system is coordinated with foster care and adoption programs, and an evaluation of whether the state is efficiently discharging its child protection responsibilities.  The report shall be completed no later than December 31 of each year.

2.  The Oklahoma Commission on Children and Youth shall review the report of the Board and, as appropriate, incorporate the findings and recommendations into the annual Commission report and the State Plan for Services to Children and Youth.

Added by Laws 1991, c. 192, § 3, eff. Sept. 1, 1991.  Amended by Laws 1993, c. 195, § 1, eff. July 1, 1993; Laws 1994, c. 31, § 1; Laws 1995, c. 223, § 1, emerg. eff. May 23, 1995; Laws 1998, c. 416, § 3, eff. Nov. 1, 1998; Laws 2000, c. 27, § 1; Laws 2004, c. 421, § 6, emerg. eff. June 4, 2004.

NOTE:  Laws 1998, c. 364, § 7 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§10-1150.3.  Board - Membership - Officers - Meetings - Compensation - Administrative assistance and services.

A.  The Child Death Review Board shall be composed of twenty-seven (27) members, or their designees, as follows:

1.  Fourteen of the members shall be:

a. the Chief Medical Examiner,

b. the Director of the Department of Human Services, or a designee, provided the designee shall be a person assigned to the Child Welfare Division of the Department,

c. the State Commissioner of Health,

d. the Director of the Office of Child Abuse Prevention,

e. the Director of the Oklahoma Commission on Children and Youth,

f. the Chief Child Abuse Medical Examiner,

g. the Chief of Maternal and Child Health Services of the State Department of Health,

h. the Commissioner of Mental Health and Substance Abuse Services,

i. the Chair of the Child Protection Committee of the Children's Hospital of Oklahoma,

j. the Director of the Office of Juvenile Affairs,

k. the Chief of Injury Prevention Services of the State Department of Health,

l. the State Epidemiologist of the State Department of Health,

m. the Director of the Oklahoma State Bureau of Investigation, and

n. the Chief Executive Officer of the Oklahoma Health Care Authority; and

2.  Thirteen of the members shall be appointed by the Director of the Oklahoma Commission on Children and Youth, shall serve for terms of two (2) years, and shall be eligible for reappointment.  The members shall be persons having training and experience in matters related to the abuse or neglect of a child.  The appointed members shall include:

a. a law enforcement officer selected from lists submitted by the executive boards of organizations representing sheriffs and peace officers in this state,

b. an attorney licensed in this state who is in private practice selected from a list submitted by the executive board of the Oklahoma Bar Association,

c. a district attorney selected from a list submitted by the District Attorney's Council,

d. a physician selected from lists submitted by statewide organizations representing physicians in this state,

e. a physician selected from lists submitted by statewide organizations representing osteopathic physicians in this state,

f. a member of the State Post-Adjudication Review Advisory Board,

g. a social worker selected from a list submitted by each organization representing social workers,

h. an individual selected from lists submitted by Oklahoma court-appointed special advocate associations,

i. a psychologist selected from lists submitted by Oklahoma psychological associations,

j. a member of a Native American Tribe involved in the area of protection of Native American children selected from a list submitted by the Oklahoma Indian Affairs Commission,

k. an individual selected from lists submitted by Oklahoma coalitions or associations against domestic violence and sexual assault,

l. a pediatric physician selected from lists submitted by organizations of pediatric physicians or osteopaths, and

m. a member of an emergency medical technicians association.

B.  Every two (2) years the Board shall elect from among its membership a chair and a vice-chair.  The Board shall meet at least quarterly and may meet more frequently as necessary as determined by the chair.  Members shall serve without compensation but may be reimbursed for necessary travel out of funds available to the Commission pursuant to the State Travel Reimbursement Act; provided, that the reimbursement shall be paid in the case of state employee members by the agency employing the member.

C.  With funds appropriated or otherwise available for that purpose, the Commission shall provide administrative assistance and services to the Child Death Review Board.

Added by Laws 1991, c. 192, § 4, eff. Sept. 1, 1991.  Amended by Laws 1993, c. 195, § 2, eff. July 1, 1993; Laws 1995, c. 223, § 2, emerg. eff. May 23, 1995; Laws 1999, c. 30, § 1, eff. Nov. 1, 1999; Laws 2004, c. 421, § 7, emerg. eff. June 4, 2004.

§10-1150.4.  Chief Medical Examiner - Monthly death reports - Review of child death certificates - Requests for information.

A.  Beginning November 1, 1991, the Director of the Bureau of Vital Statistics shall forward to the Office of the Chief Medical Examiner on a monthly basis copies of all death certificates of persons under eighteen (18) years of age received by the Bureau of Vital Statistics during the preceding month.

B.  The Office of Chief Medical Examiner shall conduct an initial review of child death certificates in accordance with the criteria established by the Child Death Review Board and refer to the Board those cases that meet the criteria established by the Board for specific case review.

C.  Upon the request of the Board, every entity within the child protection system shall provide to the Board any information requested by the Board.

Laws 1991, c. 192, § 5, eff. Sept. 1, 1991.

§10-1150.5.  Repealed by Laws 1993, c. 195, § 5, eff. July 1, 1993.

§10-1160.1.  Renumbered as § 7302-9.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1160.2.  Renumbered as § 7302-9.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1160.3.  Renumbered as § 7302-9.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1160.4.  Renumbered as § 7302-9.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1160.5.  Renumbered as § 7302-9.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1160.6.  Renumbered as § 7302-9.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1161.1.  Repealed by Laws 1994, c. 100, § 2, eff. Sept. 1, 1994 and Laws 1994, c. 290, § 75.

§10-1161.2.  Repealed by Laws 1994, c. 100, § 2, eff. Sept. 1, 1994 and Laws 1994, c. 290, § 75.

§10-1201.  Renumbered as § 7305-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1202.  Renumbered as § 7305-1.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1203.  Renumbered as § 7305-1.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1204.  Renumbered as § 7305-1.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1205.  Renumbered as § 7305-1.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1206.  Renumbered as § 7305-1.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1207.  Renumbered as § 7305-1.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1208.  Renumbered as § 7305-1.8 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1209.  Renumbered as § 7305-1.9 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1210.  Renumbered as § 7305-1.10 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1211.  Juvenile law and issues training - Requirements for judicial personnel, attorneys and court-appointed special advocates.

A.  1.  The Supreme Court is required to establish by rule, education and training requirements for judges, associate judges, special judges, and referees who have juvenile or domestic docket responsibility.  Rules shall include, but not be limited to, education and training relating to risk factors which may identify domestic abuse and potential violence and the relationship between alcohol or drug abuse and violence, establishing safe visitation and supervised arrangements and standards for a child and parties involved in a court-ordered visitation.

2.  The Administrative Director of the Courts shall be responsible for developing and administering procedures and rules for such courses for judicial personnel.

B.  All judges having juvenile or domestic docket responsibility shall attend at least twelve (12) hours of training per year pertinent to issues relating to juvenile law, child abuse and neglect, domestic abuse issues and other issues relating to children such as foster care and parental divorce, establishing safe visitation and supervised visitation arrangements and such other education and training specified by rule pursuant to this section.  The Administrative Office of the Courts shall monitor the attendance of judges having juvenile docket responsibility at such training.

C.  District attorneys and assistant district attorneys whose duties include responsibility for the juvenile court docket shall complete education and training courses in juvenile law, child abuse and neglect and other issues relating to children such as foster care and parental divorce.  The District Attorneys Council shall be responsible for developing and administering procedures and rules for such courses for district attorneys and assistant district attorneys.

D.  Any public defender, or assistant public defender, whose duties include responsibility for a juvenile court docket shall complete education and training courses in juvenile law, child abuse and neglect and other issues relating to children such as foster care and parental divorce.  The public defender shall be responsible for developing and administering procedures and rules for such courses.

E.  Any attorney employed by or under contract with the Oklahoma Indigent Defense System whose duties include responsibility for a juvenile court docket shall complete education and training courses in juvenile law, child abuse and neglect and other issues relating to children such as foster care and parental divorce.  The Executive Director of the Oklahoma Indigent Defense System shall be responsible for developing and administering procedures and rules for such courses.

F.  Any court-appointed attorney or retained attorney whose duties routinely include responsibility for a juvenile court docket shall complete education and training courses in juvenile law, child abuse and neglect and other issues relating to children such as foster care and parental divorce.  The chief judge of the judicial district for which a court-appointed attorney serves shall be responsible for developing and administering procedures and rules for such courses.

G.  Any court-appointed special advocate (CASA) available for appointment pursuant to the Oklahoma Children's Code or the Oklahoma Juvenile Code shall complete education and training courses in juvenile law, child abuse and neglect and other issues relating to children such as foster care and parental divorce, including, but not limited to, risk factors which may identify domestic abuse and potential violence and the relationship between alcohol or drug abuse and violence, safe visitation and supervised visitation arrangements and standards for a child and parties.  The chief judge of the judicial district for which a court-appointed special advocate serves shall be responsible for developing and administering procedures and rules for such courses.

H.  The training and education programs required by this section shall be developed and provided by or in cooperation with the Child Abuse Training and Coordinating Council.

Added by Laws 1989, c. 269, § 2, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 290, § 47, eff. July 1, 1994; Laws 1995, c. 353, § 19, eff. Nov. 1, 1995; Laws 1996, c. 200, § 2, eff. Nov. 1, 1996; Laws 1997, c. 386, § 15, emerg. eff. June 10, 1997; Laws 2004, c. 415, § 3, emerg. eff. June 4, 2004.

§10-1401.  Renumbered as § 7302-6.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1403.  Renumbered as § 7004-3.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1403.1.  Renumbered as § 7004-3.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1403.2.  Renumbered as § 7004-3.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1403.3.  Renumbered as 7004-3.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1403.4.  Repealed by Laws 1995, c. 352, § 202, eff. July 1, 1995.

§10-1404.  Renumbered as § 7004-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1404.1.  Renumbered as § 7302-8.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1405.  Renumbered as § 7002-3.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§101406.  Northern Oklahoma Resource Center of Enid, Southern Oklahoma Resource Center of Pauls Valley, Hissom Memorial Center - Transfer to Public Welfare Commission - Department of Mental Health and Substance Abuse Services.

A.  The Northern Oklahoma Resource Center of Enid, located at Enid, Oklahoma, the Southern Oklahoma Resource Center of Pauls Valley, located at Pauls Valley, Oklahoma, and the Hissom Memorial Center, located at Sand Springs, Oklahoma, are hereby transferred from the Board of Mental Health and Substance Abuse Services and the Department of Mental Health and Substance Abuse Services to the Oklahoma Public Welfare Commission.  The Department of Mental Health and Mental Retardation shall hereafter be known as the Department of Mental Health and Substance Abuse Services.

B.  Whenever the term "Enid State School" appears in the Constitution of Oklahoma or the Oklahoma Statutes, it shall mean the Northern Oklahoma Resource Center of Enid.

C.  Whenever the term "Pauls Valley State School" appears in the Constitution of Oklahoma or the Oklahoma Statutes, it shall mean the Southern Oklahoma Resource Center of Pauls Valley.

Laws 1963, c. 37, § 1, eff. July 1, 1963.  Renumbered from Title 56, § 301 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1990, c. 51, § 11, emerg. eff. April 9, 1990; Laws 1992, c. 307, § 2, eff. July 1, 1992.

§10-1407.  Renumbered as § 7302-6.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1408.  Definitions.

The following text becomes effective April 1, 2005

(For text effective until April 1, 2005, see below)

A.  "Mentally retarded person" as used in Sections 1406 through 1424 of this title means a person who has significantly subaverage functioning, IQ of less than 70, manifested before age 18 and existing concurrently with related limitations in two or more of the following applicable adaptive skill areas:

1.  Communication;

2.  Self-care;

3.  Home living;

4.  Social skills;

5.  Use of community resources;

6.  Self-direction;

7.  Health and safety;

8.  Functional academics;

9.  Leisure; and

10.  Work.

B.  "Resident" as used in Sections 1406 through 1424 of this title shall mean a person admitted to and in residence in any of the institutions named in Section 1406 of this title, or on a vacation or extended vacation status from such institution.

C.  "Accreditation Council for Services for Mentally Retarded and Other Developmentally Disabled Individuals" means the national private nonprofit organization established for the purpose of promoting quality services for mentally retarded persons which is incorporated under that name.

D.  "Developmental disability" as used in Sections 1406 through 1424 of this title means a severe, chronic disability of a person which:

1.  Is attributable to a mental or physical impairment or combination of mental and physical impairments, such as mental retardation, cerebral palsy, or autism;

2.  Is manifested before the person attains twentytwo (22) years of age;

3.  Is likely to continue indefinitely;

4.  Results in substantial functional limitations in three or more of the following areas of major life activity:

a. selfcare,

b. receptive and expressive language,

c. learning,

d. mobility,

e. selfdirection,

f. capacity for independent living, and

g. economic selfsufficiency; and

5.  Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.  The term developmental disability shall not include mentally ill persons, as those persons are defined by Section 1-103 of Title 43A of the Oklahoma Statutes, whose sole disability is mental illness.

E.  Nothing in subsection D of this section shall be construed to render persons who are receiving services upon the effective date of this act through programs and services for mentally retarded persons offered by the Department of Human Services as ineligible for such services.  The Department of Human Services may provide, within the limitations of funds and other resources available for such purpose, programs and services for persons with developmental disabilities who are not presently served by the Department of Human Services.

The following text is effective until April 1, 2005

(For text effective April 1, 2005, see above)

A.  "Mentally retarded person" as used in Sections 1406 through 1424 of this title means a person afflicted with mental defectiveness from birth or from an early age to such an extent that he is incapable of managing himself or his affairs, who for his own welfare or the welfare of others or of the community requires supervision, control, or care, and who is not mentally ill or of unsound mind to such an extent as to require his certification to an institution for the mentally ill.

B.  "Resident" as used in Sections 1406 through 1424 of this title shall mean a person admitted to and in residence in any of the institutions named in Section 1406 of this title, or on a vacation or extended vacation status from such institution.

C.  "Accreditation Council for Services for Mentally Retarded and Other Developmentally Disabled Individuals" means the national private nonprofit organization established for the purpose of promoting quality services for mentally retarded persons which is incorporated under that name.

D.  "Developmental disability" as used in Sections 1406 through 1424 of this title means a severe, chronic disability of a person which:

1.  Is attributable to a mental or physical impairment or combination of mental and physical impairments, such as mental retardation, cerebral palsy, or autism;

2.  Is manifested before the person attains twentytwo (22) years of age;

3.  Is likely to continue indefinitely;

4.  Results in substantial functional limitations in three or more of the following areas of major life activity:

a. selfcare,

b. receptive and expressive language,

c. learning,

d. mobility,

e. selfdirection,

f. capacity for independent living, and

g. economic selfsufficiency; and

5.  Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.  The term developmental disability shall not include mentally ill persons, as those persons are defined by Section 1-103 of Title 43A of the Oklahoma Statutes, whose sole disability is mental illness.

E.  Nothing in subsection D of this section shall be construed to render persons who are receiving services upon the effective date of this act through programs and services for mentally retarded persons offered by the Department of Human Services as ineligible for such services.  The Department of Human Services may provide, within the limitations of funds and other resources available for such purpose, programs and services for persons with developmental disabilities who are not presently served by the Department of Human Services.

Laws 1963, c. 37, § 2, eff. July 1, 1963.  Renumbered from Title 56, § 302 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1983, c. 128, § 2, operative July 1, 1983; Laws 1991, c. 210, § 1, eff. Sept. 1, 1991; Laws 2004, c. 106, § 1, eff. April 1, 2005.

§101409.  Transfer of powers and duties.

All powers and duties relating to the Northern Oklahoma Resource Center of Enid, the Southern Oklahoma Resource Center of Pauls Valley, and the Hissom Memorial Center formerly vested in the Mental Health Board, the Director of Mental Health, or in the Department of Mental Health and Substance Abuse Services are hereby transferred to the Commission for Human Services and the Oklahoma Department of Human Services.

Laws 1963, c. 37, § 3, eff. July 1, 1963. Renumbered from Title 56, § 303 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1990, c. 51, § 12, emerg. eff. April 9, 1990; Laws 1992, c. 307, § 3, eff. July 1, 1992.

§101410.  Personal properties  Contracts and leases  Unexpended funds.

(a) All personal properties, records, equipment, and supplies now owned and in use by the abovenamed institutions shall be transferred to and become the property of the Commission for Human Services.

(b) All contracts, leases, and other such agreements as may have been entered into by the Board of Mental Health and Substance Abuse Services or any of its agents, relative to the institutions referred to in Section 1406 of this title and such duties and responsibilities as are in effect on the effective date of this act shall be assumed by and become binding upon the Commission for Human Services and the Department of Human Services.

(c) All unexpended funds to the credit of the abovenamed institutions and all unexpended appropriations for such institutions shall be transferred by the State Treasurer to the Department of Human Services and placed in a separate fund.  The fund shall be known as the "Fund for Mentally Retarded."

Laws 1963, c. 37, § 4, eff. July 1, 1963. Renumbered from Title 56, § 304 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1990, c. 51, § 13, emerg. eff. April 9, 1990.

§101411.  Rules and regulations  Repair of buildings  Federal funds  Superintendents and other personnel  Expenditure of funds.

(a) The Commission is authorized and directed to promulgate and adopt all rules and regulations necessary to carry out the provisions of this act.

(b) The Commission shall establish and maintain such methods of administration (including methods relating to the establishment and maintenance of personnel standards on a merit basis) as are necessary for the proper and efficient administration of the programs and institutions named in Section 1 of this act; shall maintain records and prepare reports; shall prescribe a uniform accounting system; and shall exercise any other powers necessary to carry out the provisions of this act.

(c) The Commission may provide for the repair, alterations, or remodeling of any existing building at the abovenamed institutions, or at any other institution under its jurisdiction, necessary for the proper and efficient administration and to conserve the properties and the state's investment in such properties.  Funds available for operating expenses and revolving funds of institutions under the control of the Commission may be used for such purposes, and may also be expended for land and other capital outlay, whenever the Commission finds the same is needed for the proper discharge of its responsibilities.  Any county may convey to the State of Oklahoma, for the use of any such institution, land owned but not needed by the county; and such conveyance may be made without consideration, appraisal, advertisement for bids, or offer to the highest bidder, if the board of county commissioners determines that the same will not be to the detriment of the county.

(d) The Commission is authorized to receive grants of federal funds for the purpose of combating or preventing mental retardation, including but not limited to funds for the treatment, care, rehabilitation, or training of the mentally retarded, or for the establishment or expansion of any programs or facilities or research projects relating to the mentally retarded, or for construction of research centers and facilities for the mentally retarded, and is authorized to cooperate in any reasonable manner with the federal agency or agencies granting such federal funds for such purposes, including compliance with any conditions prescribed by federal authorities for the granting of such funds.  The Commission may serve as the sole designated state agency for receiving, disbursing, or administering federal funds for any of the aforesaid purposes, provided federal law requires such an agency and the Commission is eligible to be such an agency under federal law.  Provided, however, that this section shall not prevent any other agency from receiving, disbursing, or administering federal grants for any of the aforesaid purposes, if authorized or required by federal law.

(e) The Commission shall establish the duties and fix the compensation of the superintendent and other personnel needed at each of the institutions referred to in Section 1 of this act. Appointments to all such positions shall be made by the Director subject to the approval of the Commission.

(f) The Commission shall have authority to provide for the expenditure of all funds for the administration and operations of the institutions specified in Section 1 of this act and for a compliance with the provisions of this act.

Laws 1963, c. 37, § 5, eff. July 1, 1963. Renumbered from Title 56, § 305 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§10-1411.1.  Developmental Disabilities Services Division - Periodic reports.

A.  Beginning January 1, 1999, and on January 1 each year thereafter, the Department of Human Services shall submit to the Governor and the Legislature an annual report of the administrative activities of the Developmental Disabilities Services Division.  The report shall include a clear and complete description of the administrative procedures utilized by the Developmental Disabilities Services Division including, but not limited to:

1.  Accounting and budgeting practices;

2.  Client statistical data gathering and management;

3.  Data processing procedures;

4.  Development and maintenance of program service plans;

5.  Provide contracting and evaluation procedures;

6.  Incorporation of advisory committee assessment recommendations; and

7.  Any other area of activity that is not related to direct delivery of services to applicants and clients.

B.  The report shall also include, but not be limited to, previous year performance data on:

1.  The number of clients:

a. who applied for service,

b. accepted for service,

c. for whom plans for service were approved or denied,

d. receiving services by classification of service objective, and

e. who were provided a type of service that differed from the objective contained in the client's service plan;

2.  The cost of services;

3.  The total cost for clients who received services;

4.  The average cost and percentile cost distribution of purchased services for all clients served; and

5. a. The average cost for all clients who received:

(1) at least eight hours of care,

(2) between eight and sixteen hours of care, and

(3) between sixteen and twenty-four hours of care.

b. In determining such averages, the Department shall include, but not be limited to, the following costs:

(1) laboratory and x-ray services,

(2) dental services,

(3) occupational therapy,

(4) speech therapy,

(5) physical therapy,

(6) doctor services,

(7) nursing services,

(8) hospitalization,

(9) optometry services,

(10) housing services,

(11) utilities,

(12) food,

(13) transportation,

(14) clothing, and

(15) administrative costs of providing such services.

C.  Beginning January 1, 1999, and on or before January 1 each year thereafter, the Department shall prepare a report outlining the Department's two-year plan for providing individualized services to clients with developmental disabilities.  The report shall include any new federal mandates and an estimate of any costs associated with such mandates, and recommendations for any needed statutory or constitutional changes.  The Commission for Human Services shall review, amend if necessary and approve the report.  The Department shall transmit the approved report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1998, c. 390, § 1, eff. Nov. 1, 1998.

§10-1411.2.  Developmental Disabilities Services Division waiting list - Voucher waiver program.

Subject to the availability of funds, the Developmental Disabilities Services Division (DDSD) of the Department of Human Services shall, within six (6) months of the effective date of this act, design and implement a voucher waiver program to serve persons on the DDSD waiting list.  The purpose of the voucher waiver program shall be to facilitate and support the service choices made by the client and the parent or guardian of the client and shall include, but not be limited to:

1.  A service determination process which takes into account whether services exist and are available and accessible to the client, including, but not limited to:

a. respite care,

b. physical therapy,

c. occupational therapy,

d. speech therapy,

e. vocational services,

f. habilitation training services,

g. dental services,

h. psychological services,

i. nutritional services,

j. nursing services,

k. Early and Periodic Screening Diagnosis and Treatment (EPSDT) Services,

l. medical services,

m. transportation services, and

n. pharmacy services;

2.  The provision of services through any public or private intermediate care facility; and

3.  A system for the identification and payment of service providers, including fiscal intermediaries.

Added by Laws 1998, c. 390, § 2, eff. Nov. 1, 1998.

§10-1412.  Advisory committee.

A.  The Director of Human Services, who shall not be removed from office, except for cause, subject to the approval of the Commission for Human Services, shall appoint an advisory committee to advise the Commission and Director on matters relating to service delivery for persons with developmental disabilities.

B.  Such advisory committee shall include among its members representatives of state agencies and persons representative of professional, civic, or other public or nonprofit private agencies, organizations, or groups concerned with services needed by persons with developmental disabilities, including the parent-guardian association of the Northern Oklahoma Resource Center of Enid, the Southern Oklahoma Resource Center of Pauls Valley, and families of individuals receiving services from the Developmental Disabilities Services Division of the Department of Human Services.

Added by Laws 1963, c. 37, § 6, eff. July 1, 1963.  Renumbered from Title 56, § 306 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982. Amended by Laws 1992, c. 307, § 4, eff. July 1, 1992; Laws 1997, c. 407, § 1, eff. Nov. 1, 1997.

§101413.  Transfer of pupils.

The Commission is authorized to transfer any pupil or pupils from any institution referred to in Section 1406 of this title to any other of such institutions, or to any institution within the Department of Mental Health and Substance Abuse Services, with the consent of the Director of Mental Health and Substance Abuse Services when it determines that such pupil or pupils are in need of treatment at such institution.

Laws 1963, c. 37, § 9, eff. July 1, 1963. Renumbered from Title 56, § 309 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1990, c. 51, § 14, emerg. eff. April 9, 1990.

§10-1414.  Admission of mentally retarded persons - Applications - Release.

A.  1.  Mentally retarded persons who are legal residents of this state and who have a mental age not above that of the average nine-year-old child, as determined by psychological examination, may be admitted to an institution named in Section 1406 of this title or provided community services, if available, on a voluntary basis only upon written application to the Director on forms provided for such purpose.  Other mentally retarded persons who are residents of this state and who are above such mental age may be admitted or provided community services, on a voluntary basis only, upon recommendation of the superintendent of the institution and approval of the Director.

2.  The application shall be signed by any parent having legal custody of such person, a guardian appointed by a court, or other legal custodian of such person.

3.  The psychological examination provided for in this section shall be on forms provided by the Department and must be completed before an application can be approved and the applicant admitted to the institution.

B.  Release of a resident of any of the institutions named in Section 1406 of this title shall be subject to such reasonable rules and conditions as may be prescribed by the Commission for Human Services and shall be made only to the parent, guardian appointed by a court, or legal custodian of the resident; provided, however, a resident eighteen (18) years of age or older who has not been found by a court to be incompetent or incapacitated may request and obtain such person's own release.

Added by Laws 1963, c. 37, § 10, eff. July 1, 1963.  Renumbered from Title 56, § 310 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1983, c. 128, § 3, operative July 1, 1983; Laws 1997, c. 407, § 2, eff. Nov. 1, 1997.

§10-1414.1.  Greer Center Facility - Admission guidelines and procedures.

A.  In addition to the admissions requirements of Section 1414 of this title, the Greer Center Facility located on the grounds of the Northern Oklahoma Resource Center of Enid in Enid, Oklahoma, shall be established as a separate entity from the Northern Oklahoma Resource Center of Enid and further shall provide for the admission of persons who have been dually diagnosed as follows:

1.  Primary diagnosis of mental retardation by a psychologist, physician or psychiatrist.  The diagnosis shall be in accordance with any statutory requirements and shall include intellectual evaluation, adaptive behavior evaluation, and evidence that retardation occurred within the developmental period.  Preference shall be given for those individuals whose retardation level falls within the mild and moderate ranges; and

2.  Secondarily, clinical evidence of behavioral or emotional problems pursuant to a formal, written evaluation by a psychologist, psychiatrist or physician describing the nature of the problem, the frequency of occurrence of the problem, any prior treatment efforts and reasons why the applicant cannot receive appropriate treatment in the applicant's current environment and a secondary diagnosis of mental illness in accordance with the Diagnostic and Statistical Manual of Mental Disorders, as revised and published by the American Psychiatric Association.

B.  A person shall not be considered for voluntary admission into the Greer Center Facility unless it can be clinically demonstrated that the behavior of the person does not pose an unreasonable risk of injury, death or sexual assault to others or an unreasonable risk of injury or death to self.  Persons considered for admission shall not be considered by a psychologist, psychiatrist, or physician as homicidal or suicidal and shall not have exhibited homicidal or suicidal tendencies for six (6) months prior to application for admission.

C.  An applicant who requires skilled nursing care shall not be admitted to the Greer Center Facility.  Applicants having a medical condition which is degenerative in nature that will require skilled nursing shall be considered on a case by case basis to ensure that sufficient staff is available to ensure quality of care.  If an applicant has any existing medical or surgical condition that is correctable, the condition shall be remedied by the referring facility before admission to the Greer Center Facility is considered.

D.  Any person seeking admission to the Greer Center Facility for treatment, subject to the availability of space, shall be admitted.  All persons admitted to the Greer Center Facility shall submit a referral packet to the director of the Greer Center Facility which contains at a minimum, the following information or records:

1.  Results of a current physical exam;

2.  Recent physician orders and progress notes for up to one (1) year, if available;

3.  Recent nursing notes for up to one (1) year, if available;

4.  Fact sheet (medical records);

5.  Legal papers, including, but not limited to, birth certificate, marriage certificate and guardianship;

6.  Social history, with a recent social evaluation or update within one (1) year;

7.  Psychological exam administered or updated within ninety (90) days of referral;

8.  Dental records;

9.  Immunization record;

10.  Multidisciplinary progress notes for up to one (1) year, if available;

11.  Medical and medication history; and

12.  Individual Habilitation Plan or Care Plan, if available.

E.  The Greer Center Admissions Committee shall consist of a representative from the Department of Mental Health and Substance Abuse Services, a representative from the Greer Center Facility, and an independent psychologist or psychiatrist on contract with the Department of Human Services.  The Committee shall make decisions regarding admissions to the programs of the Greer Center Facility.  The Committee may request additional information concerning an applicant from the referring agency or participation by referring agency personnel as necessary.

F.  Persons entering the Greer Center Facility shall receive a comprehensive evaluation of their intellectual functioning, adaptive behavior skills, and mental health status, and shall receive a continuous active treatment program, which includes aggressive, consistent implementation of a program of specialized and generic training, treatment, health services and related services.  The evaluation and assessment shall be completed within thirty (30) days of admission to the Greer Center Facility.

G.  After the evaluation and assessment by the Greer Center Facility, staff shall present the individual's referral packet and their findings to the Greer Center Admissions Committee with a recommendation for continued admission or alternate treatment.  The Admissions Committee shall make decisions regarding continued admission and shall notify the Department of Human Services, the Department of Mental Health and Substance Abuse Services and the referring agency in writing, stating specifically the decisions of the Committee regarding admission, including specific reasons for denial of admission.  If an applicant's admission is not continued at the Greer Center Facility after undergoing the evaluation process, the referring agency shall reimburse the Department of Human Services for the number of bed days used at the Medicaid rate for that unit.  If an applicant's admission is continued, the applicant shall be certified for Medicaid reimbursement from the initial date of admission.

H.  Individuals who have been admitted and served by the Greer Center Facility shall be eligible for readmission services on the same basis as an individual initially seeking services.

I.  In addition to other discharge procedures and requirements provided by law, the interdisciplinary team of the Greer Center Facility shall have recommended discharge based upon a determination that the individual's mental or physical condition prevents the individual from receiving appropriate services at the Greer Center Facility and the individual shall have completed all primary goals of the individual's habilitation plan.  The Developmental Disabilities Services Community Services Unit from the individual's placement area shall be consulted in the recommendations for placement and shall be responsible for coordinating the placement and follow up.

J.  The Commission for Human Services is authorized and hereby directed to promulgate and amend rules necessary to implement the provisions of this section.

Added by Laws 1990, c. 211, § 3, eff. Sept. 1, 1990.  Amended by Laws 1991, c. 300, § 16, operative July 1, 1991; Laws 1992, c. 307, § 5, eff. July 1, 1992; Laws 1997, c. 407, § 3, eff. Nov. 1, 1997.

§101415.  Placement in institution for mentally retarded not to abrogate parental right  Guardians  Assessment of competency.

A.  The voluntary placement of a child in an institution for the mentally retarded by the child's parents shall not, by itself, abrogate the rights and authority of the parents.

B.  1.  Except as otherwise provided in this paragraph, no later than January 1, 1988, all residents of the institutions specified in Section 1406 of this title and all residents of other residential facilities for mentally retarded persons operated by the Department of Human Services who are eighteen (18) years of age or older shall have a guardian appointed by a court.  A guardian shall not be required for a resident of said institution eighteen (18) years of age or older for whom a guardian is not recommended as provided in subsection C of this section or who has not been found to be incompetent or incapacitated by the court.

2.  The guardian shall be the parent of the resident or a relative or other adult person appointed by a court to be the guardian of the resident or former resident.  A parent whose parental rights have not been terminated by a court, and who is otherwise qualified to serve as guardian, shall have first priority for appointment as guardian.  If a parent is not available or willing to serve, a relative who is otherwise qualified to serve as guardian shall have next priority for appointment as guardian.

3.  The guardian shall not be the superintendent or other employee of the institution or residential facility in which said person resides or an employee of the Department of Human Services, except where the superintendent or employee is also the parent or relative of the resident or former resident.  A superintendent may serve as guardian ad litem as provided in subsection D of this section.

C.  1. An assessment of the competency of a resident of an institution or residential facility for the mentally retarded operated by the Department shall be completed within six (6) months:  a.prior to the eighteenth birthday of the resident; or

b. after institutionalization if the resident is an adult at the time of institutionalization; or

c. after the effective date of this act if the resident is an adult who was institutionalized prior to the effective date of this act and for whom no competency assessment has been performed or no guardian appointed.

2.  The assessment shall be made by a panel composed of the resident's social worker, the attending physician of the resident, and a licensed psychiatrist or licensed psychologist with training and experience in the area of mental retardation and developmental disabilities.  The panel shall make a recommendation to the superintendent as to whether or not the condition of the resident is such that appointment of a guardian is warranted.  Upon the finding by the panel that appointment of a guardian is warranted, the superintendent shall initiate guardianship proceedings.

D.  If the parents or other relative of the resident are unable to serve as guardian or cannot be located, the Department may in a guardianship proceeding request the court to appoint a guardian ad litem until such time as a guardian is appointed by a court.  If the court is satisfied, after inquiry into the matter, that a parent or other relative qualified and willing to serve as guardian cannot with due diligence be located, the court may appoint a guardian ad litem.

1.  The court may appoint as guardian ad litem:

a. a qualified relative or other adult person; or

b. a public guardian if available; or

c. the superintendent of the facility in which the resident resides.

In all cases, a qualified relative or other qualified adult shall have priority over the Department of Human Services for appointment as a guardian.

2.  The appointment of a guardian ad litem shall be as guardian ad litem of the person only of said resident, and the court shall set forth in its appointment order the specific powers and duties of the guardian ad litem.  The guardian ad litem shall not change the place of residence of the resident unless authorized by the court.

3.  The guardian ad litem may serve without bond.

E.  The Department of Human Services may provide assistance to residents and former residents of the institutions named in Section 1406 of this title as necessary to assure compliance with the requirements of subsection B of this section, including filing a petition to have a guardian of the person appointed for the resident.

F.  The superintendent of the institution shall have the custody of any resident during the time said resident remains in the institution and shall be responsible for the care, treatment, and education of the resident during the time said resident remains in the institution.

Laws 1963, c. 37, § 11, eff. July 1, 1963. Renumbered from Title 56, § 311 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982. Amended by Laws 1983, c. 128, § 4, operative July 1, 1983; Laws 1987, c. 195, § 1, emerg. eff. June 30, 1987.

§10-1415.1.  Clinical records - Ombudsman program - Periodic evaluation - Residential placement - Reports of psychotropic medications.

A.  1.  All institutions named in Section 1406 of this title within the Department of Human Services, which are established primarily for the purpose of caring for the mentally retarded, shall maintain an adequate clinical record of each resident.  Such record shall contain initial social, psychological, and medical evaluation results, as well as interval reports of the resident's condition, the treatment and training prescribed, and the progress shown.

2.  The Commission for Human Services shall establish an ombudsman program for each of the institutions and residential facilities for the mentally retarded operated by the Department, which shall include, but not be limited to, an appeals procedure for the resolution of grievances or complaints of the residents of the institutions and facilities and the grievances or complaints of the parents or the court-appointed guardians of the residents.

B.  The educational and physical capabilities of each resident shall be assessed at least one time each year by appropriate professional personnel for the purpose of determining such further treatment or training as may be required.  A report of the findings and recommendations of such assessments shall be filed in the clinical record of the resident.  Failure on the part of the superintendent of the institution to institute a policy of annual evaluations, if sufficient personnel are available, shall constitute dereliction of duty.

C.  When annual evaluations of a resident reflect improvement in social or physical capabilities sufficient enough to permit the resident to be released from the institution, either completely or conditionally, the superintendent shall return such resident to the resident's immediate family, or shall provide assistance for the placement of the resident in some other appropriate residential setting.

D.  1.  The Department of Human Services may enter into contracts for the development of residential settings and attendant community services prior to the release of the resident.

2.  The Department shall establish procedures which specify the conditions and requirements for recipients of such contracts.  In establishing reimbursement rates for recipients of such contracts, the Department may take into consideration any unusual or increased costs of the recipient relating to the care and treatment of developmentally disabled clients including, but not limited to, workers' compensation costs.

3.  A copy of these procedures shall be made available to any person upon request.

E.  1.  In addition to any other form of assistance provided, the Department is authorized to pay stipends to eligible relatives and certified volunteers for the sole purpose of acquiring legal representation to initiate guardianship proceedings.

2.  Financial guidelines and other criteria pertaining to eligibility of relatives and certified volunteers applying for a stipend shall be established by rules promulgated by the Commission.

F.  Reports of the reviews of the administration of psychotropic medications shall be made available to the parent or the court-appointed guardian of a resident of the institutions.  The parent or the court-appointed guardian of a resident of the institution shall have access to all clinical records pertaining to the condition, treatment, training, and education of the resident which are maintained at the institution, or elsewhere, by the Department of Human Services.

Added by Laws 1961, p. 286, § 1.  Amended by Laws 1983, c. 128, § 6, operative July 1, 1983.  Renumbered from Title 43A, § 411 by Laws 1983, c. 128, § 7, operative July 1, 1983.  Amended by Laws 1989, c. 373, § 18, operative July 1, 1989; Laws 1996, c. 137, § 1, eff. Nov. 1, 1996; Laws 1997, c. 63, § 1, eff. Nov. 1, 1997; Laws 1997, c. 407, § 4, eff. Nov. 1, 1997.

§101416.  Liability for care and treatment.

A resident at an institution named in Section 1406 of this title is liable for his care and treatment.  This claim of the state for such care and treatment shall constitute a valid indebtedness against said resident and his estate and shall not be barred by any statute of limitations.  At the death of said resident this claim shall be allowed and paid as other lawful claims against the estate. Persons making application for admission of a mentally retarded person to said institution are also liable for the care and treatment of said resident, provided that such persons are legally obligated to support said resident.  No person shall be liable for said care and treatment solely on the grounds that said person has been appointed guardian of said resident.  Provided, further, that no admission or detention of a mentally retarded person in said institution shall be limited or conditioned in any manner by the financial status or ability to pay of a mentally retarded person, his estate, or any relative.

Laws 1963, c. 37, § 12, eff. July 1, 1963. Renumbered from Title 56, § 312 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982. Amended by Laws 1983, c. 128, § 5, operative July 1, 1983.

§101417.  Clinics  Outpatient facilities  Day care centers.

(a) The Department may establish and direct such mental hygiene clinics and child guidance clinics in local areas of the state where such clinics are deemed most advantageous for the public welfare as a distinct part of the general health program.

(b) Outpatient facilities and day care centers to be operated in conjunction with state schools for the mentally retarded shall be established, maintained and operated by the Department to provide outpatient care for mentally retarded persons.  The number and location of such facilities and day care centers shall be determined by the Oklahoma Public Welfare Commission.

Laws 1963, c. 37, § 13; Laws 1969, c. 323, § 1, emerg. eff. May 7, 1969. Renumbered from Title 56, § 313 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§10-1417.1.  Medicaid payments for reserved beds in intermediate care facilities for mentally retarded - Amendment of Medicaid State Plan.

A.  Payments under the Medicaid Program shall be made to reserve a bed in an intermediate care facility for the mentally retarded during the absence of a resident, other than for periods of inpatient hospitalization, pursuant to the provisions of 42 C.F.R. 447.40.  Such payments for periods of absence shall be limited to payment for a maximum of sixty (60) days absent in a calendar year.

B.  The Department of Human Services shall amend the Medicaid State Plan to conform with the requirements of this section.

Added by Laws 1992, c. 218, § 1, eff. Sept. 1, 1992.

§10-1418.  Powers and duties of Commission for Rehabilitation Services - Local education agencies.

A.  The Commission for Rehabilitation Services shall have the supervision, management and control of the Oklahoma School for the Blind and the Oklahoma School for the Deaf, and, in addition to the powers and duties now vested in the State Board of Education as to each of such institutions, shall have authority to adopt such rules as it deems necessary for the government and operation of each institution, and for the admission and discharge of pupils at each institution.  No easement, right-of-way, oil and gas lease or surface lease on any land used or occupied by either institution, or any other institution under the jurisdiction of the Commission, shall be granted or conveyed without the approval of the Commission; and all money hereafter received therefor or derived therefrom, including rentals and royalties from leases executed prior to July 1, 1965, shall be deposited in the revolving fund of the institution and be used by the Commission for the purposes of the institution.  The Commission may participate in federal programs for the benefit of blind or deaf persons, and may receive and administer federal funds for such purposes.  The Commission is hereby expressly granted every power necessary or convenient to make such institutions effective for the purposes for which they were created.  The provisions of this section shall not affect the type of school maintained at either institution.

B.  The Oklahoma School for the Blind and the Oklahoma School for the Deaf shall be considered local educational agencies only for the purpose of participating in federal programs and receiving federal funds disbursed by the State Department of Education to local educational agencies, if the schools meet the eligibility requirements for the federal programs.

Added by Laws 1965, c. 193, § 2, eff. July 1, 1965.  Renumbered from § 321 of Title 56 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1993, c. 364, § 7, emerg. eff. June 11, 1993; Laws 2001, c. 366, § 1, eff. Sept. 1, 2001; Laws 2004, c. 543, § 4, eff. July 1, 2004.

§10-1419.  Administration - Personnel - Retirement system.

A.  The Commission for Rehabilitation Services shall establish and maintain such methods of administration, including methods relating to the establishment and maintenance of personnel standards, as are necessary for the proper and efficient administration of the Oklahoma School for the Blind and the Oklahoma School for the Deaf, and programs thereat; shall maintain records and reports, shall provide a uniform accounting system; and shall incur such expenses and make such expenditures as it deems necessary to maintain and operate such schools.

B.  1.  Instructional Personnel.  The Director of the State Department of Rehabilitation Services shall employ or contract with such qualified instructional personnel including, but not limited to, teachers, and such other persons serving in an instructional capacity, as the director deems necessary for the proper operation of each school and shall fix their duties and compensation.  The superintendent, teachers and other employees shall be eligible for membership or participation in the Teachers' Retirement System of Oklahoma to the same extent and on the same basis as teachers and other employees of other state educational institutions and public schools.  The Director shall not employ or contract with a person as instructional personnel unless the superintendent of the school has recommended that person.  If there is a vacancy in the superintendent position or if the superintendent is unable to make a recommendation within thirty (30) days after a request for a recommendation is made, the Director is authorized to employ or contract with any person without a recommendation from the superintendent.

2.  Career Teacher.  A career teacher is a member of the instructional staff who has served in an instructional capacity for three (3) or more consecutive years in either school, or who has served in a public school district in such a way so as to meet the definition of a career teacher as provided for in Section 6-101.3 of Title 70 of the Oklahoma Statutes.  Career teacher shall not include a school nurse.

3.  Probationary Teacher.  A probationary teacher is a member of the instructional staff who has served in an instructional capacity for less than three (3) consecutive years in either school, or who has served in a public school district in such a way so as to meet the definition of a probationary teacher as provided for in Section 6-101.3 of Title 70 of the Oklahoma Statutes.

C.  Administrative Personnel.

1.  The Director of the State Department of Rehabilitation Services shall employ or appoint the superintendent of each school and shall fix their duties and compensation.  The superintendents shall be in the unclassified service.

2.  The Director of the State Department of Rehabilitation Services shall employ or contract with such other administrative personnel as the Director deems necessary for the proper operation of each school and shall fix their duties and compensation.  The administrative personnel may include, but is not limited to, assistant superintendents, principals, vice-principals and other persons who devote a majority of their time to service in a supervisory or administrative capacity.

D.  An orientation and mobility specialist employed by the State Department of Rehabilitation Services to serve at the Oklahoma School for the Blind shall be accorded the same protection of laws and all other benefits accorded instructional personnel, including but not limited to, the minimum salary level for instructional personnel.

E.  1.  The Commission shall, pursuant to the Administrative Procedures Act, adopt personnel policies for instructional and administrative personnel, except for superintendents, that are consistent with the law applicable to public school district employees, including, but not limited to, leave and employment policies, evaluation policy, grievance procedures, professional development, and a minimum salary schedule.  The Commission shall initiate a rulemaking process for the personnel policies for instructional and administrative personnel no later than October 1, 2003.  The minimum salary level for qualified instructional personnel shall meet or exceed the minimum salary level provided for public school teachers in Section 18-114.12 of Title 70 of the Oklahoma Statutes or any additional minimum salary schedule enacted by the Legislature and the Commission shall meet or exceed any other legislatively mandated pay raises for teachers that are not part of the minimum salary schedule.  The Department shall notify teachers and other personnel on or before April 10 of each year concerning the renewal of contracts consistent with the requirements for public school teachers as provided for in Section 6-101 of Title 70 of the Oklahoma Statutes.  The policy for professional development programs for instructional and administrative personnel shall be consistent with the requirements for professional development programs for public school teachers as provided in Section 6-194 of Title 70 of the Oklahoma Statutes.

2.  Final disciplinary action taken against a member of the instructional or administrative staff, except superintendents, including termination or the nonrenewal of a contract, shall be subject to the administrative hearing procedures as set forth in Article II of the Oklahoma Administrative Procedures Act.  If the final decision of the Director is to terminate or to not renew the contract of a career teacher or administrator, the career teacher or administrator, except superintendent, shall not have a right to judicial review pursuant to Article II of the Oklahoma Administrative Procedures Act, but shall have a right to a trial de novo as provided for in Section 2 of this act.  Disciplinary action against a probationary teacher shall be final unless otherwise provided for by law.

F.  The State Department of Education shall insure that any funds which have been received in Oklahoma by the State Department of Education because of students who are enrolled and attending the Oklahoma School for the Blind and the Oklahoma School for the Deaf are transferred to the State Department of Rehabilitation Services for use by these schools in proportion to the number of students enrolled and attending who were the basis for the receipt of these federal funds.

G.  School personnel who have entered into contracts with the schools on or before July 1, 1995, shall be entitled to longevity pay as provided in Section 840-2.18 of Title 74 of the Oklahoma Statutes.

Added by Laws 1965, c. 193, § 3, eff. July 1, 1965.  Renumbered from § 322 of Title 56 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1993, c. 364, § 8, emerg. eff. June 11, 1993; Laws 1995, c. 269, § 1, eff. July 1, 1995; Laws 2001, c. 166, § 1, eff. July 1, 2001; Laws 2003, c. 93, § 1, eff. July 1, 2003; Laws 2005, c. 379, § 1, eff. July 1, 2005.

§10-1419a.  Dismissal or nonrenewal of contract of career teacher or administrative personnel other than principal - Trial de novo.

A.  A career teacher, as described in Section 1419 of Title 10 of the Oklahoma Statutes, or any administrative personnel other than a superintendent who has been dismissed or whose contract has not been renewed shall be entitled to a trial de novo in the district court of the county in which the school is located.

B.  In the event that a career teacher is dismissed or the teacher's contract is not renewed, the Director of the State Department of Rehabilitation Services shall notify the teacher of the right to trial de novo within ten (10) days of receipt of the final order of the Director.

C.  Within ten (10) days of receipt of the notification of the right to a trial de novo, the career teacher may file a petition for a trial de novo.

Upon filing the petition, the court clerk shall issue a summons and cause service by mail to be made upon the State Department of Rehabilitation Services by certified mail, restricted delivery with return receipt requested, or substitute process as provided by law.

D.  If, within the ten-day period, the career teacher fails to file a petition for a trial de novo concerning the dismissal or nonreemployment, the teacher shall be deemed to have waived the right to trial de novo and the decision of the Director to dismiss or not to renew the contract shall be final.

E.  The Department shall serve its answer within twenty (20) days of the service of summons and petition upon it.  The trial de novo shall be scheduled at the earliest possible date which will permit both parties adequate time to prepare for a just trial of the issues involved; provided, however, said trial de novo shall be scheduled and held not less than ten (10) days and no later than thirty (30) days after the answer has been filed.

F.  Except as otherwise provided specifically in this section, the law generally applicable to civil suits filed in district court shall apply to the proceedings for trial de novo under this section.  At the trial de novo the standard of proof shall be by the preponderance of the evidence and the burden of proof shall be on the State Department of Rehabilitation Services to establish de novo that the career teacher's dismissal or nonreemployment is warranted.  The trial de novo shall proceed as a nonjury trial before the court.  The court shall determine de novo all issues of fact and law necessary for full adjudication of the dispute at the trial.  The court shall not, by applying principles of collateral estoppel or res adjudicata or otherwise, give preclusive effect to findings of fact of determinations of the Director with regard to the issue necessary to determine the adequacy of the dismissal or nonreemployment of the career teacher in the trial de novo.  Within three (3) days following the conclusion of the trial de novo, the judge shall prepare written findings of fact and conclusions of law and shall enter judgment directing either of the following:

1.  That the State Department of Rehabilitation Services reinstate the career teacher with full employment status and benefits; or

2.  That the decision of the State Department of Rehabilitation Services for the dismissal or nonreemployment of the career teacher be sustained.

G.  The time limits set forth in this section for the proceedings before the district court may be extended by mutual agreement of the parties with the approval of the district court.

H.  The decision of the district court shall be final and binding upon the career teacher and the State Department of Rehabilitation Services unless the teacher or the Department appeals the decision of the district court in the manner provided by law for the appeal of civil cases from the district court.

I.  This section shall not apply to the following:

1.  Superintendents;

2.  Instructional personnel serving under a temporary contract or as a substitute teacher as defined in Section 6-105 of Title 70 of the Oklahoma Statutes; and

3.  Probationary teachers.

Added by Laws 2001, c. 93, § 2, eff. July 1, 2003.

§101420.  Transfer of property, records, funds, etc.

All property, records, equipment, supplies, and funds, including trust funds and revolving funds, and other assets, owned or possessed by the Oklahoma School for the Blind or the Oklahoma School for the Deaf are hereby transferred to the Commission for Rehabilitation Services; and all contracts, leases, agreements and obligations to which the State Board of Education is a party for or on behalf of either of such institutions shall be assumed by the Commission.

Laws 1965, c. 193, § 4, eff. July 1, 1965. Renumbered from Title 56, § 323 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982; Amended by Laws 1993, c. 364, § 9, emerg. eff. June 11, 1993.

§101421.  Purchase of school busses.

Whenever the Oklahoma Public Welfare Commission shall determine that a school bus is needed for educational, training or treatment purposes at an institution under the jurisdiction of the Department of Public Welfare, it may authorize the purchase of such bus from funds available for the payment of operating expenses of the institution.

Laws 1965, c. 229, § 1, emerg. eff. June 16, 1965. Renumbered from Title 56, § 327 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§101423.  Program for care and treatment of children  Federal matching funds.

The Oklahoma Public Welfare Commission and the Department of Human Services are authorized and directed to develop such programs for the care and treatment of children to meet the requirements of federal laws and rules and regulations of the Secretary.  The Commission shall maintain such standards of money payments in the categories of Old Age Assistance, Aid to the Blind, Aid to the Permanently and Totally Disabled, and Aid to Families with Dependent Children, as will earn the maximum federal funds available to the state, within the availability of state matching funds, and shall budget such other state funds as may be necessary to earn the maximum of federal matching funds in the Child Welfare Program, Children with Special Health Care Needs Program and other federalstate programs.  Any institution under the jurisdiction of the Commission or the Department may be used by the Commission or the Department for any program administered by the Commission or the Department.

Laws 1970, c. 20, § 2, operative April 5, 1970.  Renumbered from Title 56, § 333 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1988, c. 326, § 19, emerg. eff. July 13, 1988; Laws 1992, c. 249, § 3, eff. Sept. 1, 1992.

§101424.  Department as next friend of institutionalized persons  Procuring appoint of guardian.

The State Department of Public Welfare shall have the power and the Department shall have the duty to appear as next friend for all minor orphans, incompetents, dependents and delinquents who are inmates of any public institution maintained and operated by the state, county, city or municipality before the district court having probate jurisdiction, and ask that legal guardians be appointed for the estates of such minor orphans, incompetents, dependents and delinquents when it appears that such persons have an interest in some estate, legacy, or property, and shall have such power and authority in any and all litigation where interests of such persons may require to be prosecuted or defended or instituted in any and all courts in this state.

The State Department of Public Welfare, in addition to the foregoing, is hereby empowered to intervene as next friend in cases of all minor orphans in this state when it is shown or appears to the Department that the estate of such minors is being mismanaged or dishonestly administered.

R.L.1910, § 8101; Laws 191011, c. 25, p. 45, § 1; Laws 1978, c. 244, § 36, eff. July 1, 1978. Renumbered from Title 74, § 181 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§101425.  Authorization to operate facilities.

(a) (1) The Department of Public Welfare and a county (through its board of county commissioners) may enter into an agreement for the operation of a Community Mental Retardation Complex Facility, where day care services, beneficial or necessary for mentally retarded persons and their families, may be provided.

(2) If a building for the facility is constructed, the county shall be required to provide the site or the cost of the site; and not less than sixteen percent (16%) of the cost of constructing the building and of the cost of equipment for the facility.  If space for the facility is rented, the county shall be required to pay the rental, and not less than sixteen percent (16%) of the cost of equipment for the facility.

(3) The cost of operating the facility shall be paid by the Department and the county in such proportions as may be specified in the agreement.

(4) The facility shall be operated in accordance with standards, rules and regulations adopted by the Oklahoma Public Welfare Commission.

(b) A similar agreement with any other nonprofit public or private agency or organization may be entered into by the Department of Public Welfare.  Such agency or organization shall be subject to the same requirements as those hereinabove specified for a county.

Laws 1969, c. 324, § 1, emerg. eff. May 7, 1969. Renumbered from Title 43A, § 415 by Laws 1986, c. 103, § 105, eff. Nov. 1, 1986.

§10-1430.1.  Group Homes for Persons with Developmental or Physical Disabilities Act.

Sections 1 through 40 of this act shall be known and may be cited as the "Group Homes for Persons with Developmental or Physical Disabilities Act".

Added by Laws 1987, c. 225, § 1, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 1, eff. Nov. 1, 1996; Laws 1996, c. 354, § 1, eff. Nov. 1, 1996.  Renumbered from § 1-818.1 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.2.  Definitions.

As used in the Group Homes for Persons with Developmental or Physical Disabilities Act:

1.  "Abuse" means any intentional infliction of physical pain, injury or mental anguish, or the deprivation of food, clothing, shelter or medical care by a person responsible for providing these services, as defined by the Protective Services for the Elderly and for Incapacitated Adults Act, and any sexual assault inflicted on a resident of a group home;

2.  "Access" means the right of a person to enter a group home to communicate privately and without unreasonable restriction;

3.  "Administrator" means the person designated by the provider who has authority and responsibility for the programs and operation of a group home;

4.  "Advisory Board" means the Group Homes for Persons with Developmental or Physical Disabilities Advisory Board established by Section 4 of this act;

5.  "Advocate" means an adult designated in writing by the resident to assist the resident in exercising the rights of such resident;

6.  "Applicant" means a person, corporation, partnership, association, or other entity which is being considered by the Department of Human Services for a license with the Department to provide group home services;

7.  "Commission" means the Commission for Human Services;

8.  "Contract" means the binding legal agreement to provide group home services, entered into between the provider and the Developmental Disabilities Services Division of the Department of Human Services;

9.  "DDSD" means the Developmental Disabilities Services Division of the Department of Human Services;

10.  "Department" means the Department of Human Services;

11.  "Developmental disability" means a severely chronic disability of a person, five (5) years of age or older, which:

a. is attributable to a physical or mental impairment or a combination of physical and mental impairments,

b. is manifested before the person attains the age of twenty-two (22) years,

c. is likely to continue indefinitely,

d. results in substantial functional limitations in three or more of the following areas of major life activity:

(1) self-care,

(2) receptive and expressive language,

(3) learning,

(4) mobility,

(5) self-direction,

(6) capacity for independent living, or

(7) economic self-sufficiency, and

e. reflects the person's need for a combination and sequence of special interdisciplinary or generic care, treatment or other services which are lifelong or of extended duration and are individually planned and coordinated;

12.  "Director" means the Director of Human Services;

13.  "Exploitation" means the unjust or improper use of the personal resources of a resident for the profit or advantage, pecuniary or otherwise, of another person, as defined by the Protective Services for the Elderly and for Incapacitated Adults Act;

14.  "Group home for persons with developmental or physical disabilities" means any establishment or institution, other than a hotel, motel, fraternity or sorority house, college or university dormitory, for not more than twelve residents who are eighteen (18) years of age or older and who have developmental or physical disabilities, which offers or provides supervision, residential accommodations, food service, and training and skill development opportunities designed to lead to increased independence of the residents and which offers or provides supportive assistance to any of its residents requiring supportive assistance.  Such residents shall not require intermediate care facility services;

15.  "Guardian" means a court-appointed representative or conservator;

16.  "Habilitation" means procedures and interventions designed to assist an individual with developmental or physical disabilities achieve greater physical, mental and social development by enhancing the well-being of the person and teaching skills which increase the possibility that such individual will make progressively independent and responsible decisions about social behavior, quality of life, job satisfaction and personal relationships;

17.  "Home" or "group home" means a group home for persons with developmental or physical disabilities;

18.  "House manager" means the person who is not the administrator of a group home but who manages the group home;

19.  "Interdisciplinary team" means a group of people, including, at a minimum, the resident and the resident's family, guardian or advocate, who develop a plan to encourage and enhance habilitation of the resident;

20.  "Licensee" means a person, corporation, partnership, or association who is the owner of a home which is licensed pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

21.  "Neglect" means a failure to provide protection for a resident who is unable to protect one's own interests; or the failure to provide adequate shelter or clothing; or the harming or threatening with harm through action or inaction by either another individual or through the person's own action or inaction because of such person's lack of awareness, incompetence or incapacity, which has resulted or may result in physical or mental injury, as defined by the Protective Services for the Elderly and for Incapacitated Adults Act;

22.  "Personal care" means assistance with meals, dressing, movement, bathing or other personal needs, or general supervision of the physical and mental well-being of a person, who is currently unable to maintain a private, independent residence, or who has limited abilities in the managing of his or her person, whether or not a guardian has been appointed for such person;

23.  "Physical disability" means a condition which causes the restricted use of the extremities by an individual or affects other bodily functions of an individual and which requires the specialized training, habilitation or rehabilitation services provided by a group home;

24.  "Program certification" means certification by the Department that a group home meets and is in compliance with the rules adopted by the Commission for Human Services as standards for the training, habilitation or rehabilitation of residents of a group home;

25.  "Provider" means a person, corporation, partnership, association, or other entity which operates a group home for persons with developmental or physical disabilities;

26.  "Resident" means a person residing in a group home for persons with developmental or physical disabilities due to a developmental disability;

27.  "Sexual assault" means rape, incest, lewd and indecent acts or proposals, as defined by law, by a person responsible for the resident's welfare and includes the allowing, permitting, or encouraging a resident to engage in prostitution or the lewd, obscene, or pornographic photographing, filming or depiction of a resident;

28.  "Supervision" means the provision of on-site staffing in the group home or on the premises of the group home when residents are present who require on-site staffing, as determined by an assessment by an interdisciplinary team.  Supervision includes, but is not limited to, training, assistance with housekeeping, assistance with preparation of meals, assistance with safe storage, distribution and administration of medications, and assistance with personal care as necessary for the health and comfort of such person;

29.  "Supportive assistance" means the service rendered to any person which is sufficient to enable the person to meet an adequate level of daily living; and

30.  "Transfer" means a change in location of living arrangements of a resident from one group home to another group home.

Added by Laws 1987, c. 225, § 2, eff. July 1, 1987.  Amended by Laws 1988, c. 233, § 1, operative July 1, 1988; Laws 1993, c. 159, § 14, eff. July 1, 1993; Laws 1994, c. 236, § 3, eff. Sept. 1, 1994; Laws 1996, c. 155, § 2, eff. Nov. 1, 1996; Laws 1996, c. 354, § 2, eff. Nov. 1, 1996.  Renumbered from § 1-818.2 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.3.  Department - Powers and duties.

The Department of Human Services shall have the power and duty to:

1.  Enforce any provision and prosecute any violation of the Group Homes for Persons with Developmental or Physical Disabilities Act;

2.  Issue, renew, deny, modify, suspend, and revoke licenses for group homes pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act; provided, however, providers of group home services that have a current contract with the Developmental Disabilities Services Division shall be deemed to be licensed;

3.  Establish and enforce standards and requirements for licensure and program certification of group homes which are subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act and require the submission of, and to review, reports from any person establishing or operating a group home;

4.  Enter upon any public or private property for the purpose of inspecting and investigating conditions of the residents in the group home or for the purpose of inspecting and investigating the home for compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, or the standards or requirements for licensure and program certification developed by the Department pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

5.  Employ or designate personnel to conduct investigations and inspections, to make reports of the condition of group homes and the residents of such homes, and to take necessary action pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act to protect and safeguard the health, safety, and welfare of residents of homes;

6.  Establish a procedure for receipt and investigation of complaints regarding a group home or concerning the condition, care, and treatment of a resident of a home, a copy of which procedure shall be distributed to all providers of group home services;

7.  Report to the district attorney having jurisdiction or the Attorney General any act committed by a provider, administrator, operator, or employee of a group home which may constitute a misdemeanor pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

8.  Advise, consult, and cooperate with other agencies of this state, the federal government, other states and interstate agencies, and with affected groups and political subdivisions to further the purposes of the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

9.  Develop and enforce rules subject to the approval of the Commission for Human Services to implement the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.  Such rules shall include, but not be limited to, physical conditions which shall protect the health, safety, and welfare of the residents in a group home as outlined in the Group Homes for Persons with Developmental or Physical Disabilities Act;

10.  Investigate, request or otherwise obtain the information necessary to determine the qualifications and background of an applicant for licensure;

11.  Establish civil penalties for violations of the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act as authorized by the Commission pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

12.  Institute and maintain or intervene in any action or proceeding where deemed necessary by the Department to protect the health, safety, and welfare of any resident of a group home;

13.  Transfer or discharge a resident or otherwise protect the health, safety, and welfare of any resident of a group home; and

14.  Exercise all incidental powers as necessary and proper for the administration of the Group Homes for Persons with Developmental or Physical Disabilities Act.

Added by Laws 1987, c. 225, § 3, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 4, eff. Sept. 1, 1994; Laws 1996, c. 155, § 3, eff. Nov. 1, 1996; Laws 1996, c. 354, § 3, eff. Nov. 1, 1996.  Renumbered from § 1-818.3 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.4.  Group Homes for Persons with Developmental or Physical Disabilities Advisory Board.

A.  There is hereby re-created to continue until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law, the Group Homes for Persons with Developmental or Physical Disabilities Advisory Board.

1.  The Advisory Board shall be composed of nine (9) members as follows:

a. eight members, appointed by the Director of Human Services, one of whom shall be a representative of the Oklahoma Community Based Providers Association, one a representative of United Cerebral Palsy of Oklahoma, one a representative of the State Council on Developmental Disabilities who is not a state employee, two who shall be group home directors having a minimum of two (2) years of experience as a group home director, and three who shall be consumers or consumer advocates, one of whom is the parent of a person having a developmental disability.  These appointed members shall each serve a three-year term and may be reappointed, and

b. one member shall be the State Fire Marshal, or a designee who shall serve at the pleasure of the State Fire Marshal.

2.  The Advisory Board shall annually elect a chair, a vice-chair and a secretary and shall meet at least quarterly and at such other times as may be necessary.  All meetings of the Advisory Board shall be subject to the provisions of the Oklahoma Open Meeting Act.  Members of the Advisory Board shall not receive compensation for their services but shall be reimbursed pursuant to the provisions of the State Travel Reimbursement Act.

3.  The Department of Human Services shall appoint an employee to serve as a resource person and provide assistance to the Advisory Board.

B.  The Advisory Board shall have the power and duty to:

1.  Serve as an advisory body to the Department for the development and improvement of services to and care and treatment of residents of group homes subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

2.  Review, make recommendations regarding, and approve in its advisory capacity the system of standards developed by the Department;

3.  Evaluate and review the standards, practices, and procedures of the Department regarding the administration and enforcement of the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act and the quality of services and care and treatment provided to residents of group homes, and may make recommendations to the Department as necessary and appropriate; and

4.  Serve as an advisory body to the Department regarding the implementation of any nationally recognized accreditation standards, as they apply to community-based facilities and services adopted by the Commission for Human Services as standards for the provision of services to persons with developmental or physical disabilities who receive services through the Department of Human Services.

C.  The Department shall, with regard to the meetings and duties of the Advisory Board which pertain to the Department, provide clerical staff support to assist the Advisory Board and space for meetings.

Added by Laws 1987, c. 225, § 4, eff. July 1, 1987.  Amended by Laws 1992, c. 161, § 1, emerg. eff. May 5, 1992; Laws 1994, c. 236, § 5, eff. Sept. 1, 1994; Laws 1996, c. 155, § 4, eff. Nov. 1, 1996; Laws 1996, c. 354, § 4, eff. Nov. 1, 1996.  Renumbered from § 1-818.4 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.  Amended by Laws 2000, c. 33, § 1; Laws 2003, c. 9, § 1.

§10-1430.5.  Assistance of Bureau of Investigation.

It shall be the duty of the Director of the Oklahoma State Bureau of Investigation to assist the Director of Human Services in carrying out the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, insofar as the functions of the respective offices and departments are concerned with the health, welfare and safety of any person or persons cared for in group homes for persons with developmental or physical disabilities.

Added by Laws 1987, c. 225, § 5, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 6, eff. Sept. 1, 1994; Laws 1996, c. 155, § 5, eff. Nov. 1, 1996; Laws 1996, c. 354, § 5, eff. Nov. 1, 1996.  Renumbered from § 1-818.5 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.6.  Standing to bring action - Jurisdiction.

A.  Enforcement of any action for an injunction or recovery of any administrative or civil penalty assessed pursuant to the Group Homes for Persons with Developmental or Physical Disabilities Act may be brought by:

1.  The district attorney of the appropriate district court of the State of Oklahoma;

2.  The Attorney General on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma; or

3.  The Department on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma; or as otherwise authorized by law.

B.  The Department may bring an action in a court of competent jurisdiction for equitable relief to redress or restrain a violation by any person of a provision of the Group Homes for Persons with Developmental or Physical Disabilities Act or any rule or order issued pursuant thereto.  Said court has jurisdiction to determine said action, and to grant the necessary or appropriate relief, including, but not limited to, mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

Added by Laws 1987, c. 225, § 6, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 6, eff. Nov. 1, 1996; Laws 1996, c. 354, § 6, eff. Nov. 1, 1996.  Renumbered from § 1-818.6 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.7.  Group home as nuisance - Actions - Request for investigation - Complaint.

A.  The operation or maintenance of a group home in violation of the Group Homes for Persons with Developmental or Physical Disabilities Act, or of the rules promulgated by the Commission for Human Services, is declared a public nuisance inimical to the public welfare.  The Director of Human Services, in the name of the people of the state, or through the Attorney General or the district attorney of the county in which the group home is located may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such group home.

B.  1.  Any person with personal knowledge or substantial specific information who believes that the Group Homes for Persons with Developmental or Physical Disabilities Act, a rule promulgated pursuant thereto, or a federal certification rule applying to a group home may have been violated, may request an investigation.  The request may be submitted to the Department of Human Services in writing, by telephone, or personally.  An oral complaint shall be reduced to writing by the Department.  Provided that any person who willfully or recklessly makes a false complaint without a reasonable basis in fact for such a complaint under the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act shall be liable in a civil suit for any actual damages, including attorneys' fees and costs, suffered by a group home so requested to be investigated, and for any punitive damages set by the court or jury which may be allowed in the discretion of the court or jury when deemed proper by the court or jury.

2.  The substance of the complaint shall be provided to the provider no earlier than at the commencement of the on-site inspection of the group home which takes place pursuant to the complaint.

3.  The Commission shall promulgate rules to protect the identity of the complainant, provided that such complainant is presently a resident or resident's representative or such complainant is presently an employee of the group home.

4.  Upon receipt of a complaint, the Department shall determine whether the Group Homes for Persons with Developmental or Physical Disabilities Act, a rule promulgated pursuant thereto, or a federal certification rule for facilities has been or is being violated.  A determination about a complaint which alleges a violation shall be made in writing, within thirty (30) days after receipt of the complaint.  The determination shall state the reasons therefor.

5.  In all cases, the Department shall inform the group home and the complainant, unless otherwise indicated by the complainant, of its findings within ten (10) days of its determination.  The complainant may direct the Department to send a copy of such findings to one other person.  The notice of such findings shall include a copy of the written determination, the correction order, if any, the warning notice, if any, and the state licensure of federal certification for, or both, on which the violation is listed.

6.  A written determination, correction order or warning notice concerning a complaint shall be available for public inspection.

7.  The Department shall issue a written determination signed by the Director which shall serve as a final appealable order subject to trial de novo in the appropriate district court.

8.  The Commission shall establish any additional rules necessary for the investigation and hearing of complaints as provided herein, and is authorized to employ hearing officers.

Added by Laws 1987, c. 225, § 7, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 7, eff. Sept. 1, 1994; Laws 1996, c. 155, § 7, eff. Nov. 1, 1996; Laws 1996, c. 354, § 7, eff. Nov. 1, 1996.  Renumbered from § 1-818.7 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.8.  Liability for injury to resident - Actions - Remedies - Waivers - Jury trial - Retaliation - Privileges and immunities - Report of abuse, neglect or exploitation.

A.  The provider is liable to a resident for any intentional or negligent act or omission of their agents or employees which injures the resident.  Also, any state employee that aids, abets, assists, or conspires with a provider to perform an act that causes injury to a resident shall be individually liable.

B.  A resident may maintain an action under this act for any other type of relief, including injunctive and declaratory relief, permitted by law.

C.  Any damages recoverable under this section, including minimum damages as provided by this section, may be recovered in any action which a court may authorize to be brought as a class action.  The remedies provided in this section, are in addition to and cumulative with any other legal remedies available to a resident.  Exhaustion of any available administrative remedies shall not be required prior to commencement of suit hereunder.

D.  Any waiver by a resident or the resident's guardian or advocate of the right to commence an action under this section, whether oral or in writing, shall be null and void, and without legal force or effect.

E.  Any party to an action brought under this section shall be entitled to a trial by jury and any waiver of the right to a trial by a jury, whether oral or in writing, prior to the commencement of an action, shall be null and void, and without legal force or effect.

F.  A provider or its agents or employees shall not transfer, discharge, evict, harass, dismiss or retaliate against a resident, a resident's guardian or advocate, or an employee or agent who makes a report, brings, or testifies in, an action under this section, or files a complaint because of a report, testimony or complaint.

G.  Any person, institution or agency, under this act, participating in good faith in the making of a report, or in the investigation of such a report shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil or criminal, or any other proceedings, civil or criminal, as a consequence of making such report.  The good faith of any persons required or permitted to report cases of suspected resident abuse, neglect or exploitation pursuant to the Group Homes for Persons with Developmental or Physical Disabilities Act shall be a rebuttable presumption.

H.  An employee or agent of a provider who becomes aware of abuse, neglect or exploitation of a resident as prohibited by the Group Homes for Persons with Developmental or Physical Disabilities Act shall immediately report the matter to the group home administrator.  A group home administrator who becomes aware of abuse, neglect or exploitation of a resident shall take immediate action to ensure the health and safety of the resident, and shall make a report of the incident and any action taken to the Department.

Added by Laws 1987, c. 225, § 8, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 8, eff. Nov. 1, 1996; Laws 1996, c. 354, § 8, eff. Nov. 1, 1996.  Renumbered from § 1-818.8 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.9.  Penalties and liabilities for certain violations.

Any person who violates any of the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, or any order or determination of the Department promulgated pursuant thereto, or who fails to perform any duty imposed upon such person by the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, shall be subject to any of the following penalties and liabilities as authorized by the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act:

1.  License revocation, suspension, or nonrenewal;

2.  Conditional license;

3.  Transfer of residents;

4.  Receivership;

5.  Injunctive proceedings, including prohibiting the admission of new residents to the group home;

6.  Civil fines; and

7.  Criminal penalties.

Added by Laws 1987, c. 225, § 9, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 9, eff. Nov. 1, 1996; Laws 1996, c. 354, § 9, eff. Nov. 1, 1996.  Renumbered from § 1-818.9 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.10.  Denial, refusal to renew, suspension or revocation of license.

After notice and hearing pursuant to the provisions of Section 28 of this act, the Department of Human Services may:

1.  Deny or refuse to renew, suspend, or revoke a license to an applicant who is not in compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

2.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee:

a. who has a history of noncompliance or incomplete or partial compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, or with the standards or rules promulgated by the Commission for Human Services pursuant thereto, or

b. based on other satisfactory evidence which demonstrates that the applicant or licensee is unlikely to manage or operate a group home or to provide care or treatment to the residents of a group home in a manner which warrants public trust;

3.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee who has insufficient financial or other resources to the extent that the applicant or licensee is incapable of assuring or providing adequate care or treatment to the residents of the group home;

4.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee who has been convicted of a misdemeanor or felony in connection with the management or operation of a group home as defined in Section 1-1902 of this title or the care or treatment of a resident of a group home as defined in Section 1-1902 of this title.  If the applicant or licensee is a corporation, the provisions of this paragraph shall apply to the principal corporate officers and the principal members and the executive committee of the board of directors of the corporation;

5.  Deny, refuse to renew, suspend, or revoke a license if an administrator or house manager of a group home has been convicted of a misdemeanor or felony in connection with the management or operation of a group home as defined in Section 1-1902 of this title or care or treatment of a resident of a group home as defined in Section 1-1902 of this title;

6.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee who has permitted, aided, or abetted the commission of any illegal act in connection with the management or operation of a group home or the care or treatment of a resident of a group home;

7.  Refuse to renew a license if at the time application is made for the renewal of the license, the licensee is subject to a plan of correction.  The license may be renewed at such time the required corrections are completed in the manner and time specified in the plan of corrections; or

8.  Revoke a license if the licensee has failed to correct conditions as required in a plan of correction pursuant to the provisions of Section 30 of this act.

Added by Laws 1987, c. 225, § 10, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 8, eff. Sept. 1, 1994; Laws 1996, c. 155, § 10, eff. Nov. 1, 1996; Laws 1996, c. 354, § 10, eff. Nov. 1, 1996.  Renumbered from § 1-818.10 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.11.  Standards for group homes.

A.  The Department of Human Services shall develop and annually review rules establishing minimum standards for group homes.  These standards shall be promulgated by the Commission for Human Services and submitted to the Legislature no later than January of each year.  These standards shall regulate:

1.  Location and construction of the home, including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety, and comfort of residents and protection from fire hazards;

2.  All sanitary conditions within the group home and its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which shall ensure the health and comfort of residents;

3.  Diet related to the needs of each resident based on sound nutritional practice and on recommendations which may be made by the physicians attending the resident; and

4.  Equipment essential to the health and welfare of the residents.

B.  The Department may, as necessary and appropriate, establish a system of classification for group homes based upon the level of care or treatment, training, habilitation or rehabilitation services required by residents of the group home, and establish minimum program certification standards for each classification.

C.  The Commission shall promulgate rules establishing minimum standards for certification of the programs and services of a group home provided to or obtained on behalf of the residents for the specialized care, treatment, training, habilitation or rehabilitation of the residents.  The certification standards shall provide for:

1.  Number and qualifications of all personnel, including management and supervisory, direct care, specialized professional or para-professional and other personnel, having responsibility for any part of the care given to residents.  The Department shall establish staffing requirements for homes which shall specify the supervision, continued education and training requirements that are needed for care of the residents of the various types of group homes or areas within group homes;

2.  An individualized written plan for the training, habilitation or rehabilitation for each resident of the group home specifying the training, habilitation or rehabilitation objectives and activities for the resident.  The plan shall be prepared by an interdisciplinary team of professional, para-professional and direct care personnel of the group home and with the participation of the resident and the resident's guardian or advocate, if any;

3.  Training for the safe administration of medication to a resident;

4.  Accountability for the management and safekeeping of any resident's funds which the group home manages; and

5.  Conditions and procedures for the involuntary transfer or discharge of a resident from a group home.

D.  1.  The certification standards for programs and services shall be developed jointly by the Department and the Advisory Board for presentation to the Commission for Human Services for its approval.  The standards shall be reviewed at least annually for any necessary modifications by the Department and the Group Homes for Persons with Developmental or Physical Disabilities Advisory Board, and any necessary modifications shall be presented to the Commission for its approval.

2.  Any provider of group home services that has a current contract with the Developmental Disabilities Services Division of the Department of Human Services shall be deemed to be licensed.

Added by Laws 1987, c. 225, § 11, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 9, eff. Sept. 1, 1994; Laws 1996, c. 155, § 11, eff. Nov. 1, 1996; Laws 1996, c. 354, § 11, eff. Nov. 1, 1996.  Renumbered from § 1-818.11 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.12.  Fire safety inspections - Fire safety standards.

The State Fire Marshal or a designee shall conduct fire safety inspections on a regular basis at group homes subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act and report findings of such inspections to the Department of Human Services.  In addition, the State Fire Marshal shall develop, adopt, and promulgate rules or specifications consistent with nationally recognized standards or practices necessary for the safeguarding of life and property of residents of group homes from the hazards of fire and smoke.

Added by Laws 1987, c. 225, § 12, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 12, eff. Nov. 1, 1996; Laws 1996, c. 354, § 12, eff. Nov. 1, 1996.  Renumbered from § 1-818.12 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.13.  Information subject to disclosure to public.

The following information is subject to disclosure to the public from the Department of Human Services:

1.  Information submitted under Section 14 of this act, except information concerning the remuneration of personnel licensed, registered or certified by the Department, and monthly charges for an individual private resident; and

2.  Records of license, certification and program certification inspections, surveys and evaluations of group homes, other reports of inspections, surveys and evaluations of resident care, and reports concerning a group home prepared pursuant to Titles XVIII and XIX of the Social Security Act, 42 U.S.C., Section 1301 et seq., subject to the provisions of the Social Security Act; and

3.  Complaints filed against a group home and complaint investigation reports, except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a group home as provided in Section 7 of this act and, further, except that a complainant or resident's name shall not be disclosed except as provided in Section 7 of this act.

Added by Laws 1987, c. 225, § 13, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 13, eff. Nov. 1, 1996; Laws 1996, c. 354, § 13, eff. Nov. 1, 1996.  Renumbered from § 1-818.13 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.14.  Provisions of license - Application - Statement of zoning compliance - Qualifications of applicant or licensee - Statement of ownership - License modification - Issuance and renewal of licenses.

A.  Except as provided for in Section 16 of this act, a license shall expire twelve (12) months from the date of issuance, unless sooner revoked, and may be renewed annually by the Department of Human Services pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.  All licenses shall be on a form prescribed by the Director of Human Services, and shall include, but not be limited to, the maximum bed capacity for which the license is granted, the kind of program the licensee is certified to operate, the date the license was issued, and the expiration date of the license.  The provisions of the license shall require that the license shall:

1.  Not be transferable or assignable except as authorized by the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

2.  Be available on the licensed premises; and

3.  Be issued only for the premises named in the application, and may be renewed for twelve-month periods upon application and inspection, pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.

B.  An application shall be under oath and shall contain the following information:

1.  The name and address of the applicant or licensee.  If the applicant or licensee is a firm or partnership, the name and address of each member thereof shall be included in the application.  If the applicant or licensee is a corporation, the name and address of the corporation and the name and address of each officer and registered agent of the corporation shall be included in the application;

2.  The name and address of the applicant or licensee if the applicant or licensee is not the provider and is acting as agent for the provider of group home services;

3.  The name and location of the group home for which a license is sought;

4.  The name of the administrator of the home;

5.  The number and type of residents for whom services are to be provided;

6.  A description of the program and the staffing pattern for providing resident care.  In the case of an application for an initial license, such description may be shown as the projected program and staffing pattern; and

7.  Information or records required by the Department pursuant to the rules adopted by the Commission for Human Services for program certification.

C.  Each initial application shall be accompanied by a statement from the unit of local government having zoning jurisdiction over the location of the group home stating that the location is not in violation of a zoning ordinance.

D.  1.  An applicant or licensee shall be twenty-one (21) years of age or older and of reputable and responsible character.  In addition, the applicant or licensee shall have appropriate business or professional experience.

2.  No person who has been convicted of a felony in connection with the management or operation of a group home as defined in Section 1-1902 of this title, or in the care and treatment of the residents of a group home pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, as defined in Section 1-1902 of this title, shall be eligible to be licensed.  If the applicant or licensee is a firm, partnership, or corporation, the applicant shall not be eligible to be licensed if any member of the firm or partnership or any officer or major stockholder of the corporation has been convicted of a felony in connection with the operation or management of a group home pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act or the care and treatment of the residents of a group home as defined in Section 1-1902 of this title.

E.  1.  The application for a license or renewal of a license shall be accompanied by a statement of ownership which shall include the following:

a. the name, address, telephone number, occupation or business activity, business address, and business telephone number of the owner of the group home and of every person who owns the building in which the group home is located.  If the owner is a partnership or corporation, the name and address of each partner and stockholder with an ownership interest of five percent (5%) or more shall be included in the statement, and

b. the name and address of any other group home in which the owner has a full or partial financial interest or, if the applicant or licensee is a partnership or corporation, any other group home as defined in Section 1-1902 of this title in which the partnership or corporation has a full or partial financial interest.  The statement shall indicate whether or not any other group home wherein a full or partial financial interest is held would, if located in this state, be required to be licensed.

2.  The applicant or licensee shall agree in writing, prior to the issuance of a license, to notify the Department if there is any change in the information required to be included in the statement of ownership within six (6) months of such change.  The information contained in the statement of ownership shall be public information and shall be available upon request from the Department.

F.  Upon application of a licensee, a license may be modified in accordance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.

G.  The Director shall issue and renew licenses for group homes which comply with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act and the standards and rules promulgated by the Commission pursuant thereto.

Added by Laws 1987, c. 225, § 14, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 10, eff. Sept. 1, 1994; Laws 1996, c. 155, § 14, eff. Nov. 1, 1996; Laws 1996, c. 354, § 14, eff. Nov. 1, 1996.  Renumbered from § 1-818.14 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.15.  Nontransferability of license - Transfer of ownership of group home.

A.  A license to operate a group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act is not transferrable.  Whenever operation of a group home is transferred from the provider named in the application to another provider who does not have a current group home license for the home, the transferee must obtain a probationary license as provided in Section 16 of this act.

B.  The transferee shall notify the Department of Human Services of the transfer and apply for a license no less than thirty (30) days prior to final transfer.

The transferor shall remain responsible for the operation of the group home until such time as a probationary license is issued to the transferee.  The transferor shall remain liable for all penalties assessed which are imposed for violations occurring prior to transfer of operation.

Added by Laws 1987, c. 225, § 15, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 15, eff. Nov. 1, 1996; Laws 1996, c. 354, § 15, eff. Nov. 1, 1996.  Renumbered from § 1-818.15 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.16.  Probationary license.

If the applicant has not been previously licensed or if the group home is not in operation at the time application is made, the Department of Human Services shall issue a probationary license.  A probationary license shall be valid for one hundred twenty (120) days unless sooner suspended or revoked pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.

1.  Prior to the issuance of a probationary license, the Department shall:

a. ascertain whether or not the applicant is qualified to be licensed pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, and

b. inspect the group home and inform the applicant of any conditions which require correction prior to the issuance of a license.  If the group home is a new home the Department shall also inform the applicant of any condition which requires correction prior to the acceptance of residents into the home.  If the home is an existing group home whose ownership is being transferred, the probationary license issued to the transferee, in addition to any corrections required as a result of the inspection, shall be subject to any plan of correction submitted by the previous provider and approved by the Department.

2.  Within thirty (30) days prior to the termination of a probationary license, the Department shall completely inspect the group home and, if the home meets the applicable requirements for licensure and program certification, shall issue a license pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.  If the home is not in substantial compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, the license shall be denied and the Department shall take such action as necessary and as authorized pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act for the protection of the health, safety, and welfare of the residents of the group home.

Added by Laws 1987, c. 225, § 16, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 16, eff. Nov. 1, 1996; Laws 1996, c. 354, § 16, eff. Nov. 1, 1996.  Renumbered from § 1-818.16 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.17.  Conditional license.

A.  The Department of Human Services may issue a conditional license to any group home if the Department finds that a violation exists in such group home.  The issuance of a conditional license shall revoke any license held by the group home issued pursuant to the Group Homes for Persons with Developmental or Physical Disabilities Act.

B.  Prior to the issuance of a conditional license, the Department shall review and approve a written plan of correction.  The Department shall specify the violations which prevent issuance of a regular license and shall establish a time schedule for correction of the deficiencies.  Retention of the license shall be conditional on meeting the requirements of the plan of correction.  In the alternative or in addition to a conditional license, the Director of Human Services may withhold vendor payments due to a group home under its programs until such time as the corrections are made or a plan of correction for all deficiencies is approved by the Department.

C.  Written notice of the decision to issue a conditional license shall be sent to the group home together with the proposed plan of correction.  The notice shall inform the group home of its right to an informal conference prior to issuance of the conditional license and its right to a full hearing.

D.  If the group home desires to have an informal conference it shall, within four (4) working days of receipt of notice, send a written request for an informal conference to the Department.  The Department shall, within four (4) working days from the receipt of the request, hold an informal conference.  Following the conference, the Department may affirm or overrule its previous decision, or modify the terms of the conditional license and plan of correction. The conditional license may be issued after the informal conference or after the time for requesting an informal conference has expired, prior to any further hearing.

E.  If after the informal conference the group home desires to contest the basis for issuance of a conditional license, or the terms of the license or plan of correction, the facility shall send a written request for hearing to the Department within ten (10) days after issuance of the conditional license and the Department shall then hold the hearing.

F.  A conditional license shall be issued for a period specified by the Department, but in no event for more than one (1) year.  The Department shall periodically, but not less than semiannually, inspect any group home operating under a conditional license.  If the Department finds substantial failure by the group home to follow the plan of correction, the conditional license may be revoked.

G.  If the Department determines that a conditional license shall expire without renewal or replacement of the conditional license by a regular license, the Department shall so notify the provider at least thirty (30) days prior to expiration of the license.  The licensee is entitled to a hearing if requested prior to expiration of the conditional license.  The provider is entitled to a hearing if requested prior to expiration of the conditional license.

Added by Laws 1987, c. 225, § 17, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 11, eff. Sept. 1, 1994; Laws 1996, c. 155, § 17, eff. Nov. 1, 1996; Laws 1996, c. 354, § 17, eff. Nov. 1, 1996.  Renumbered from § 1-818.17 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.18.  Display of certain documents required.

Every provider shall make available to residents, employees and visitors the following:

1.  Its current license;

2.  Residents' rights as listed in Section 1-818.20 of the Group Homes for Persons with Developmental or Physical Disabilities Act;

3.  A description, provided by the Department of Human Services, of complaint procedures established under the Group Homes for Persons with Developmental or Physical Disabilities Act and the name, address and telephone number of a person authorized by the Department to receive complaints.  A copy of the complaint procedure shall also be given to each resident and the resident's guardian or advocate, if any;

4.  A copy of any order pertaining to the group home issued by the Department or a court which is currently in effect; and

5.  A list of the material available for public inspection under Section 19 of this act.

Added by Laws 1987, c. 225, § 18, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 18, eff. Nov. 1, 1996; Laws 1996, c. 354, § 18, eff. Nov. 1, 1996.  Renumbered from § 1-818.18 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.19.  Documents and records to be available for public inspection.

A group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act shall retain the following for public inspection:

1.  A complete copy of every inspection report of the group home received from the Department of Human Services during the past three (3) years;

2.  A copy of every order pertaining to the group home issued by the Department or a court during the past three (3) years;

3.  A description of the services provided by the group home, the rates charged for those services and items for which a resident may be separately charged;

4.  A copy of the statement of ownership;

5.  A record of personnel who are licensed, certified or registered and employed or retained by the group home who are responsible for resident care;

6.  A complete copy of the most recent inspection report of the group home received from the Department; and

7.  A complete copy of any current license or agreement between the group home and the Department for the care, treatment, training, habilitation or rehabilitation of residents of the group home.

Added by Laws 1987, c. 225, § 19, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 19, eff. Nov. 1, 1996; Laws 1996, c. 354, § 19, eff. Nov. 1, 1996.  Renumbered from § 1-818.19 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.20.  Statement of rights and responsibilities - Denial of appropriate care based on resident's source of payment - Staff training - Penalties - Report of violations - Death of resident.

A.  All principles enunciated in this section shall be available in each group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, and each resident and resident's guardian or advocate, if any, shall be provided a copy of these principles prior to or upon admission.  The provider shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this section.

B.  A statement of rights and responsibilities shall include, but not be limited to, the following:

1.  Every resident's civil and religious liberties, including the right to independent personal decisions and knowledge of available choices, shall not be infringed and the provider shall encourage and assist in the exercise of these rights;

2.  Every resident shall have the right to have private communications and consultations with the physician, attorney or any other person of the resident's choice, and may send and promptly receive, unopened, the resident's personal mail;

3.  Every resident shall have the right, without fear of reprisal, to present grievances on behalf of the resident or others to the provider's staff or administrator, to governmental officials or to any other person, and to join with other residents or individuals within or outside of the facility to work for improvements in resident care;

4.  Every resident shall have the right to manage his or her own financial affairs, unless the resident delegates the responsibility, in writing, to the provider.  The resident shall have at least a quarterly accounting of any personal financial transactions undertaken in the resident's behalf by the provider during any period of time the resident has delegated such responsibilities to the provider;

5.  Every resident shall have the right to receive adequate and appropriate medical care consistent with established and recognized medical practice standards within the community.  Every resident shall be fully informed by the resident's attending physician of the resident's own medical condition and proposed treatment in terms and language that the resident can understand, and shall have the right to refuse medication and treatment after being fully informed of and understanding the consequences of such actions;

6.  Every resident shall receive respect and privacy in the resident's medical care program.  Case discussion, consultation, examination and treatment shall remain confidential and shall be conducted discreetly.  Personal and medical records shall be confidential;

7.  Every resident shall have the right to retain and use his or her personal clothing and possessions, unless prohibited by law, and shall have the right to security in the storage and use of such clothing and possessions;

8.  Every resident shall have the right to be treated courteously and respectfully and shall be furnished by the provider with a written statement of the services and related charges;

9.  Every resident shall be free from mental and physical abuse, and free from physical and chemical restraints, except those physical and chemical restraints which are:

a. authorized in writing by a physician, in accordance with rules promulgated by the Department, for a specified period of time, or

b. necessitated by an emergency where the restraint may only be applied by a physician or a qualified licensed nurse or other personnel under the supervision of such physician, who shall set forth in writing the circumstances requiring the use of such restraints;

10.  Every resident shall receive a statement of the provider's guidelines and an explanation of the resident's responsibility to comply with all reasonable regulations of the group home and to respect the personal rights and private property of the other residents;

11.  Every resident shall receive a statement that should they be adjudicated incompetent, the above rights and responsibilities shall be exercised by a court-appointed guardian;

12.  No resident shall be required to perform services for a provider, except for normal, shared household tasks;

13.  Every resident shall have privacy for conjugal visits.  A resident may share a room with a spouse, if the spouse is residing in the same group home; and

14.  A provider shall immediately notify the resident's next of kin, or guardian or advocate, of the resident's death or when the resident's death appears to be imminent, unless the resident has left instructions to the contrary.

C.  No provider shall deny appropriate care on the basis of the resident's source of payment as defined in the rules.

D.  Each provider shall prepare a written plan and provide appropriate staff training to implement each resident's rights as stated in this section.

E.  Any person convicted of violating any provision of this section shall be guilty of a misdemeanor, punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than Three Hundred Dollars ($300.00), or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

F.  In addition to the penalties provided in this section, an action may be brought against an individual by any resident who is injured by any violation of this section, or who shall suffer injury from any person whose threats would cause a violation of this section if carried through, may maintain an action to prevent, restrain or enjoin a violation or threatened violation.  If a violation or threatened violation of this section shall be established in any action, the court shall enjoin and restrain or otherwise prohibit the violation or threatened violation and assess in favor of the plaintiff and against the defendant the cost of the suit, and the reasonable attorney fees incurred by the plaintiff.  If damages are alleged and proved in the action, the plaintiff shall be entitled to recover from the defendant the actual damages sustained by the plaintiff.  If it is proved in an action that the defendant's conduct was willful or in reckless disregard of the rights provided by this section, punitive damages may be assessed.

G.  Any employee of the Department of Human Services who inspects any group home shall report any flagrant violations of this act or any other statute to the Director of Human Services, or a designee, who shall immediately take whatever steps are necessary to correct the situation including, when appropriate, reporting the violation to the district attorney of the county in which the violation occurred.

H.  Upon the death of a resident who has no sources of payment for funeral services, the provider shall immediately notify appropriate county officials who shall be responsible for funeral and burial procedures of the deceased in the same manner as with any indigent resident of the county.

Added by Laws 1987, c. 225, § 20, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 12, eff. Sept. 1, 1994; Laws 1996, c. 155, § 20, eff. Nov. 1, 1996; Laws 1996, c. 354, § 20, eff. Nov. 1, 1996.  Renumbered from § 1-818.20 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.21.  Residents' advisory council.

A.  Each group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act shall establish a residents' advisory council.  The administrator shall designate a member of the group home staff to coordinate the establishment of, and render assistance to the council.

B.  The composition of the residents' advisory council shall be specified by rules promulgated by the Department of Human Services, but no employee of the Department or employee or affiliate of a group home shall be a member of any such council.

C.  The residents' advisory council shall meet at least once each month with the staff coordinator who shall provide assistance to the council in preparing and disseminating a report of each meeting as specified by rule to all residents, the administrator, and the staff.

D.  Records of the residents' advisory council meetings shall be maintained in the office of the administrator.

E.  The residents' advisory council shall communicate to the administrator the opinions and concerns of the residents.  The council shall review procedures for implementing residents' rights, group home responsibilities and make recommendations for changes or additions which will strengthen the group home's policies and procedures as they affect residents' rights and group home responsibilities.

F.  The residents' advisory council shall be a forum for:

1.  Obtaining and disseminating information;

2.  Soliciting and adopting recommendations for group home programming and improvements; and

3.  Early identification and recommendation of orderly resolution of problems.

G.  The residents' advisory council may present complaints as provided in Section 7 of this act on behalf of a resident to the Department.

Added by Laws 1987, c. 225, § 21, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 13, eff. Sept. 1, 1994; Laws 1996, c. 155, § 21, eff. Nov. 1, 1996; Laws 1996, c. 354, § 21, eff. Nov. 1, 1996.  Renumbered from § 1-818.21 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.22.  Resident's contract.

A.  A written contract shall be executed between a person, the resident's guardian or advocate, if any, and a group home or its agent within one hundred twenty (120) days from the time a person is admitted to a group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, and annually thereafter, or at the expiration of the period of previous contract, or when the source of payment for the resident's care changes.

B.  The contract shall be executed between the provider and the resident and the resident's guardian or advocate, if any.

C.  A copy of the contract shall be given to the resident and to the resident's guardian or advocate, if any, at the time of the resident's admission to the group home.

D.  A copy of the contract for a resident who is supported by nonpublic funds other than the resident's own funds shall be made available to the person providing the funds for the resident's support.

E.  The contract shall be written in clear and unambiguous language and shall be printed in type no smaller than standard typewriter pica or elite type.

F.  The contract shall specify:

1.  The term of the contract;

2.  The services to be provided under the contract and the charges for the services;

3.  The services that may be provided to supplement the contract and the charges for the services;

4.  The sources liable for payments due under the contract;

5.  The amount of deposit paid; and

6.  The rights, duties and obligations of the resident, except that the specification of a resident's rights may be furnished on a separate document which complies with the requirements of Section 20 of this act.

G.  The contract shall state the name of the resident's guardian or advocate, if any.

H.  The contract shall provide that if the resident dies or is compelled by a change in physical or mental health to leave the group home, the contract and all obligations under it shall terminate immediately.  All charges shall be prorated as of the date on which the contract terminates, and, if any payments have been made in advance, the excess shall be refunded to the resident or the resident's guardian or advocate, if any.

Added by Laws 1987, c. 225, § 22, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 22, eff. Nov. 1, 1996; Laws 1996, c. 354, § 22, eff. Nov. 1, 1996.  Renumbered from § 1-818.22 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.23.  Protection of resident's funds.

To protect the funds of a resident of a facility subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, the group home:

1.  May assist the resident in reserving a portion of the resident's monthly income for the resident's personal use;

2.  Shall at the time of admission, and annually thereafter, provide each resident and the resident's guardian or advocate, if any, with a written statement explaining the resident's rights regarding personal funds and listing the services for which the resident will be charged, and obtain a signed acknowledgment from each resident and the resident's guardian or advocate, if any, that the resident has received the statement;

3.  May assist the resident in safekeeping and managing the resident's funds, if the group home receives written authorization from the resident and the resident's guardian or advocate, if any;

4.  Shall maintain and allow each resident and the resident's guardian or advocate, if any, access to a written record of all financial arrangements and transactions involving the individual resident's funds;

5.  Shall provide each resident and the resident's guardian or advocate, if any, with a written itemized statement on request, of all financial transactions involving the resident's funds;

6.  Shall keep any funds received from a resident for safekeeping in an account separate from the provider's funds;

7.  Shall return to the resident, upon written request by the resident and the resident's guardian or advocate, if any, all or any part of the resident's funds given the provider for safekeeping, including the interest accrued, if any, from deposits;

8.  Unless otherwise provided by state law, upon the death of a resident, shall provide the administrator or executor of the resident's estate with a complete accounting of all the resident's personal property, including any funds of the resident being held by the provider; and

9.  If the operation of a provider agency changes, shall provide the buyer with written verification by a public accountant of all residents' monies and properties for which the provider is responsible, and obtain a signed receipt from the new provider.

Added by Laws 1987, c. 225, § 23, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 23, eff. Nov. 1, 1996; Laws 1996, c. 354, § 23, eff. Nov. 1, 1996.  Renumbered from § 1-818.23 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.24.  Access to group homes.

A.  Residents of group homes subject to the Group Homes for Persons with Developmental or Physical Disabilities Act may receive any guest or visitor in the group home during reasonable hours as long as the visit does not infringe upon the rights of other group home residents.  Any guest or visitor entering a group home shall promptly notify the staff on duty of their presence and shall, upon request, produce identification to establish their identity.  No such person shall enter the immediate living area of any resident without first identifying oneself and then receiving permission from the resident to enter.  The rights of other residents present in the room shall be respected.  A resident may terminate at any time a visit by a person having access to the resident's living area pursuant to this section.

B.  Any employee or agent of a public agency or any representative of a community legal services program or any member of a nonprofit community-supported agency which provides health or social services to the developmentally disabled or physically handicapped, or any member of a church group, association of older persons or community service club which provides volunteers for service to group home residents shall be permitted access to a group home at reasonable hours, subject to the consent of a resident or residents to receive such persons as guests or visitors in accordance with the provisions of subsection A of this section.

C.  This section shall not limit the power of the Department of Human Services or other public agency otherwise permitted or required by law to enter and inspect a group home.

D.  The provider may refuse access to the group home to any person if the presence of that person in the group home would be injurious to the health and safety of a resident or would threaten the security of the property of a resident or the group home, or if the person seeks access to the group home for commercial purposes.  Any person refused access to a group home may within ten (10) days request a hearing.  In that proceeding, the burden of proof as to the right of the group home to refuse access under this section shall be on the group home.

Added by Laws 1987, c. 225, § 24, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 24, eff. Nov. 1, 1996; Laws 1996, c. 354, § 24, eff. Nov. 1, 1996.  Renumbered from § 1-818.24 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.25.  Involuntary transfer or discharge of resident.

A group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act shall not involuntarily transfer or discharge a resident except for medical reasons, for the resident's safety or for the safety of other residents, for violations of the contract between the resident and the group home or for nonpayment for the resident's stay, unless limited by the Federal Social Security Act, 42 U.S.C., Section 301 et seq.  Involuntary transfer or discharge of a resident for violations of the contract shall be subject to the conditions and procedures established by the rules adopted by the Commission for Human Services for program certification.  Involuntary transfer or discharge of a resident from a group home shall be preceded by a minimum written notice of thirty (30) days.  The thirty-day requirement shall not apply in any of the following instances:

1.  When an emergency transfer or discharge is mandated by the resident's health care needs and is in accordance with the written orders and medical justification of the attending physician; or

2.  When the transfer or discharge is necessary for the physical safety of other residents as documented in the clinical record.

Added by Laws 1987, c. 225, § 25, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 14, eff. Sept. 1, 1994; Laws 1996, c. 155, § 25, eff. Nov. 1, 1996; Laws 1996, c. 354, § 25, eff. Nov. 1, 1996.  Renumbered from § 1-818.25 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.26.  Provider prohibited from having insurable interest in life of resident or being beneficiary of life insurance policy - Appointment of provider as guardian or conservator.

A.  No provider, including a corporate officer or member of the board of directors when the provider is a corporation, administrator, or employee of a group home subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act shall have an insurable interest in the life of a resident of the home unless the provider, administrator, or employee is related to the resident of the home by blood or marriage.

B.  No provider, including a corporate officer or member of the board of directors when the provider is a corporation, administrator, or employee of a group home shall be entitled or assigned to any benefits of a life insurance policy on the resident unless the provider, administrator, or employee is related to the resident of the home by blood or marriage.

C.  No provider, including a corporate officer or member of the board of directors when the provider is a corporation, administrator, or employee of a group home shall be appointed guardian or conservator of a resident of the home unless said provider, administrator or employee is a relative of the resident and is otherwise eligible for appointment by a court as the guardian of the resident.

Added by Laws 1987, c. 225, § 26, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 26, eff. Nov. 1, 1996; Laws 1996, c. 354, § 26, eff. Nov. 1, 1996.  Renumbered from § 1-818.26 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.27.  Inspection, investigation, survey or evaluation of group home.

A.  Every group home for which a license has been issued shall be periodically inspected by a duly appointed representative of the Department of Human Services pursuant to rules promulgated by the Commission for Human Services with the advice and counsel of the Group Homes for Persons with Developmental or Physical Disabilities Advisory Board established by Section 4 of this act.  Inspection reports shall be prepared on forms prescribed by the Department with the advice and counsel of the Advisory Board.

B.  The Department shall at least three times a year and whenever it deems necessary inspect, survey, and evaluate each group home to determine compliance with applicable licensure and program certification requirements and standards.

1.  An inspection shall occur within one hundred twenty (120) days prior to license renewal.

2.  Any inspection, investigation, survey, or evaluation may be conducted without prior notice to the home.  At least one inspection per group home shall be unannounced.  Any licensee or applicant for a license shall be deemed to have given consent to any duly authorized employee or agent of the Department to enter and inspect the group home in accordance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.  Refusal to permit such entry or inspection may constitute grounds for the denial, nonrenewal, suspension, or revocation of a license.

C.  The Department shall maintain a log, updated at least monthly and available for public inspection, which shall at a minimum detail:

1.  The name of the group home and date of inspection, investigation, survey, or evaluation;

2.  Any deficiencies, lack of compliance, or violation noted at the inspection, investigation, survey, or evaluation;

3.  The date a notice of violation, license denial, nonrenewal, suspension, or revocation was issued or other enforcement action occurred;

4.  The date a plan of correction was submitted and the date the plan was approved;

5.  The date corrections were completed, as verified by an inspection; and

6.  If the inspection or investigation was made pursuant to the receipt of a complaint, the date such complaint was received and the date the complainant and the group home was notified of the results of the inspection or investigation.

D.  The Department shall require periodic reports and shall have access to books, records and other documents maintained by the group home to the extent necessary to implement the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act and the rules promulgated by the Commission for Human Services pursuant thereto.

E.  A state or local ombudsman, or a representative of the Office of Client Advocacy, or a case manager assigned monitoring responsibilities for clients residing in group homes is authorized to accompany and shall be notified of any survey or inspection conducted of any group home licensed pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.  Any state or local ombudsman having proper identification is authorized to enter any group home licensed pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, communicate privately and without unreasonable restriction with any resident of a group home who consents to such communication, to seek consent to communicate privately and without restriction with any resident of a group home, and to observe all areas of a group home that directly pertain to the care of a resident of a group home.

F.  Following any survey or inspection pursuant to the provisions of this section, all reports relating to the survey or inspection shall be filed in the county office of the Department of Human Services in which the group home is located and with the Developmental Disabilities Services Division of the Department of Human Services.

G.  All state agencies receiving complaints on, or conducting surveys or inspections of group homes shall forward complete copies of complaints or inspection or survey results to the Office of Client Advocacy of the Department of Human Services.

Added by Laws 1987, c. 225, § 27, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 15, eff. Sept. 1, 1994; Laws 1996, c. 155, § 27, eff. Nov. 1, 1996; Laws 1996, c. 354, § 27, eff. Nov. 1, 1996.  Renumbered from § 1-818.27 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.28.  Notice of violation - Hearing - Emergencies.

A.  If upon inspection or investigation, or whenever the Department of Human Services determines that there are reasonable grounds to believe that a provider is in violation of the Group Homes for Persons with Developmental or Physical Disabilities Act, or any standard or rule promulgated pursuant thereto which would have a direct impact upon one or more residents of the group home or of any order of the Department, the Department shall give written notice to the alleged violator specifying the violation or violations.  Such notice shall require that the violation or violations be corrected immediately or that the alleged violator appear before the Department at a time and place specified in the notice and answer the charges.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection E of this section.

B.  The Department shall give the notice specified by the provisions of subsection A of this section within ten (10) days of an inspection or investigation of the group home if the Department determines that the home is in violation of the Group Homes for Persons with Developmental or Physical Disabilities Act or the rules promulgated by the Commission for Human Services pursuant thereto.

C.  The Department shall afford the alleged violator an opportunity for a fair hearing within fifteen (15) days of receipt of notice provided by subsection A of this section in accordance with the provisions of subsection F of this section.  On the basis of the evidence produced at the hearing, the Department shall make findings of fact and conclusions of law and enter an order thereon.  The Department shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order.  If the hearing is held before any person other than the Department, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Department which shall thereupon enter its order.  The Department may enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented.  The order of the Department shall become final and binding on all parties unless appealed to the district court as provided in Article II of the Administrative Procedures Act within thirty (30) days after notice has been sent to the parties.

D.  Whenever the Department finds that an emergency exists requiring immediate action to protect the public health or welfare of any resident of a group home licensed pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, the Department may without notice or hearing issue an order stating the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency.  Such order shall be effective immediately.  Any person to whom such an order is directed shall comply with the order immediately but on application to the Department shall be afforded a hearing within ten (10) days of receipt of the notice.  On the basis of such hearing, the Department shall continue such order in effect, revoke it, or modify it.  Any person aggrieved by such order continued after the hearing provided for in this subsection may appeal to the district court of the area affected within thirty (30) days.  Such appeal when docketed shall have priority over all cases pending on the docket, except criminal cases.  For the purposes of this subsection, the term emergency shall mean a life-threatening situation.

E.  Except as otherwise expressly provided by law, any notice, order, or other instrument issued by or pursuant to authority of the Department may be served on any person affected thereby personally, by publication, or by mailing a copy of the notice, order, or other instrument by registered mail directed to the person affected at such person's last-known post office address as shown by the files or records of the Department.  Proof of service shall be made as in the case of service of a summons or by publication in a civil action or may be made by the affidavit of the person who did the mailing.  Such proof of service shall be filed in the office of the Department.

Every certificate or affidavit of service made and filed as provided by this section shall be prima facie evidence of the facts therein stated.  A certified copy thereof shall have like force and effect.

F.  The hearings authorized by this section may be conducted by the Department.  The Department may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Department at any time and place.  Such hearings shall be conducted in conformity with and records made thereof as provided by the provisions of Article II of the Administrative Procedures Act.

Added by Laws 1987, c. 225, § 28, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 28, eff. Nov. 1, 1996; Laws 1996, c. 354, § 28, eff. Nov. 1, 1996.  Renumbered from § 1-818.28 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.29.  Effective date of nonrenewal, suspension or revocation - New application and license.

A.  If a hearing is not requested, the effective date of the nonrenewal, suspension, or revocation shall be as follows:

1.  In cases of nonrenewal of a license the effective date shall be the expiration date of the license.  The date may be extended no longer than necessary to permit the orderly removal of the residents; or

2.  In cases of revocation or suspension of the license the effective date shall be the date set by the Department of Human Services in the notice of revocation or suspension.  The date shall be no later than necessary to permit the orderly removal of the residents.

B.  If a hearing is requested, unless otherwise ordered by a district court, the effective date of the nonrenewal, suspension, or revocation of a license shall be set upon final action after the hearing and shall be no later than necessary to permit the orderly removal of the residents.

C.  A new application of the provider whose license was denied, not renewed, suspended, or revoked may be considered upon receipt of satisfactory evidence that the conditions upon which such denial, nonrenewal, suspension, or revocation was based have been corrected.  A new license may be granted after a full and complete inspection or investigation and the provider and the home are in full compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, and the standards and rules promulgated by the Commission for Human Services pursuant thereto.

Added by Laws 1987, c. 225, § 29, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 16, eff. Sept. 1, 1994; Laws 1996, c. 155, § 29, eff. Nov. 1, 1996; Laws 1996, c. 354, § 29, eff. Nov. 1, 1996.  Renumbered from § 1-818.29 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.30.  Report of correction of violations - Plan of correction - Extension of time - Contest of action.

A.  If the violation specified in the notice required by Section 1-818.28 of the Group Homes for Persons with Developmental or Physical Disabilities Act has have been corrected prior to the hearing, the provider may submit a report of correction in place of a plan of correction as specified in subsection B of this section.  Such report shall be signed by the authorized agent of the provider under oath.

B.  A provider shall have ten (10) days after receipt of notice of violation in which to prepare and submit a plan of correction.  The plan shall include a fixed time period not in excess of thirty (30) days within which violations are to be corrected.  The Department of Human Services may extend this period up to thirty (30) days where correction involves substantial capital improvement.  If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection within ten (10) days of receipt of the plan of correction to the group home.  The provider shall have ten (10) days after receipt of the notice of rejection in which to submit a modified plan.  If the modified plan is not timely submitted, or if the modified plan is rejected, the provider shall follow an approved plan of correction imposed by the Department which shall be submitted to the provider within thirty (30) days.

C.  Upon a provider's petition, the Department shall determine whether to grant a request for an extended correction time.  Such petition shall be served on the Department prior to expiration of the correction time originally approved.  The burden of proof is on the petitioner to show good cause for not being able to comply with the original correction time approved.  The extended correction time may be granted for a period of time not to exceed thirty (30) days.

D.  If a provider desires to contest any Department action pursuant to this section, it shall send a written request for a hearing to the Department within ten (10) days of receipt of notice of the contested action and the Department shall commence the hearing pursuant to Section 28 of this act.  Whenever possible, all action of the Department pursuant to the provisions of this section arising out of a violation shall be determined at a single hearing.  Issues decided after a hearing may not be reheard at subsequent hearings pursuant to the provisions of this section, unless there is newly discovered evidence that was not available through due diligence during the initial hearing.

Added by Laws 1987, c. 225, § 30, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 30, eff. Nov. 1, 1996; Laws 1996, c. 354, § 30, eff. Nov. 1, 1996.  Renumbered from § 1-818.30 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.31.  Prohibited acts.

A.  No person shall willfully:

1.  Fail to correct or interfere with the correction of a violation within the time specified on the notice or approved plan of correction pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension;

2.  Prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the Department of Human Services in the investigation and enforcement of the Group Homes for Persons with Developmental or Physical Disabilities Act;

3.  Prevent or attempt to prevent any such representative from examining any relevant books or records in the conduct of official duties pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

4.  Prevent or interfere with any such representative in the preserving of evidence of any violation of the Group Homes for Persons with Developmental or Physical Disabilities Act or the rules promulgated pursuant thereto;

5.  Retaliate or discriminate against any resident or employee for contacting or providing information to any state official, or for initiating, participating in, or testifying in an action for any remedy authorized pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act;

6.  File any false, incomplete, or intentionally misleading information required to be filed pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, or willfully fail or refuse to file any information required by the Department pursuant to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act; or

7.  Open a group home without a license or operate a group home without a license and program certification.

B.  No employee of a state or unit of a local government agency shall aid, abet, assist, conceal, or conspire with any employee of a provider in a violation of any provision of the Group Homes for Persons with Developmental or Physical Disabilities Act or any rule or standard promulgated by the Commission for Human Services pursuant to the Group Homes for Persons with Developmental or Physical Disabilities Act.

C.  Any person who violates any of the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, upon conviction, shall be guilty of a misdemeanor.  Each day upon which such violation occurs shall constitute a separate violation.

Added by Laws 1987, c. 225, § 31, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 31, eff. Nov. 1, 1996; Laws 1996, c. 354, § 31, eff. Nov. 1, 1996.  Renumbered from § 1-818.31 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.32.  Violations - Penalties.

A.  Any person who has been determined by the Department of Human Services to have violated any provision of the Group Homes for Persons with Developmental or Physical Disabilities Act, or any rule or order issued pursuant thereto may be liable for an administrative penalty of not more than One Hundred Dollars ($100.00) for each day that the violation continues.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

B.  The amount of the penalty shall be assessed by the Department pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Department shall include but not be limited to consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act.

C.  Any license holder may elect to surrender such license in lieu of said fine but shall be forever barred from obtaining a reissuance of such license.

D.  In addition to or in lieu of a fine as provided in this section, the Department may issue an administrative order prohibiting a group home which has a history of incomplete or partial compliance with the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act, or which has a history of failure to fully implement a plan of correction in a timely manner from admitting new or additional residents to the group home.

Added by Laws 1987, c. 225, § 32, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 32, eff. Nov. 1, 1996; Laws 1996, c. 354, § 32, eff. Nov. 1, 1996.  Renumbered from § 1-818.32 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.33.  Notice of voluntary closing - Alternative placement of residents.

Any provider operating under the Group Homes for Persons with Developmental or Physical Disabilities Act shall give ninety (90) days' notice prior to voluntarily closing a group home or closing any part of a group home, or prior to closing any part of a group home if closing such part will require the transfer or discharge of more than ten percent (10%) of the residents.  Such notice shall be given to the Department of Human Services, to any resident who must be transferred or discharged, to the resident's guardian or advocate, and to a member of the resident's family, where practicable.  Notice shall state the proposed date of closing and the reason for closing.  The provider shall offer to assist the resident in securing an alternative placement and shall advise the resident on available alternatives.  Where the resident is unable to choose an alternative placement and is not under guardianship, the Department shall be notified of the need for relocation assistance.  The provider shall comply with all applicable laws and rules until the date of closing, including those related to transfer or discharge of residents.  The Department may place a relocation team in the group home if needed.  Also, the Department may promulgate rules that establish criteria for the acceleration of the notice requirement if extraordinary circumstances warrant it.

Added by Laws 1987, c. 225, § 33, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 33, eff. Nov. 1, 1996; Laws 1996, c. 354, § 33, eff. Nov. 1, 1996.  Renumbered from § 1-818.33 of Title 63 by Laws 1996, c. 354. § 56, eff. Nov. 1, 1996.

§10-1430.34.  Appointment of monitor or receiver.

A.  The Department of Human Services may place an employee or agent to serve as a monitor at a provider agency subject to the provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act or may petition the district court for appointment of a receiver for a provider, or both, when any of the following conditions exist:

1.  The group home is operating without a license;

2.  The Department has suspended, revoked or refused to renew the existing license of the provider;

3.  The provider has closed or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least thirty (30) days prior to closure; or

4.  The Department determines that an emergency exists, whether or not it has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the provider to remedy the emergency the Department believes a monitor or receiver is necessary.

B.  In any situation described in subsection A of this section, the Department may place a qualified person to act as monitor at the provider agency.  The monitor shall observe the operation of the provider agency, assist the provider by advising it on how to comply with the state rules promulgated by the Commission for Human Services and shall report periodically to the Department on the operation of the provider agency.

Added by Laws 1987, c. 225, § 34, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 34, eff. Nov. 1, 1996; Laws 1996, c. 354, § 34, eff. Nov. 1, 1996.  Renumbered from § 1-818.34 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.35.  Emergencies - Investigations - Hearing.

A.  Where a resident of a group home subject to the Group Homes for Persons with Developmental or Physical Disabilities Act, a resident's guardian or advocate, if any, or a resident's next of kin believes that an emergency exists, each of them, collectively or separately, may file a verified statement with the Director of Human Services, or a designee, who shall immediately investigate.  If the Director, or a designee, determines that proper cause exists, the Director, or a designee, shall take whatever steps are necessary to protect the health, welfare and safety of the residents including, if necessary, petitioning the court to place the group home under the control of a receiver to ensure that the residents receive adequate care.

B.  The court shall hold a hearing within five (5) days of the filing of the petition.  The petition and notice of the hearing shall be served on the provider or designated agent of the provider and the petition and notice of hearing shall be posted in a conspicuous place in the group home not later than three (3) days before the time specified for the hearing, unless a different time limit is fixed by order of the court.  The court shall appoint a receiver for a limited time period, not to exceed one hundred eighty (180) days, which shall automatically terminate the receivership unless extended by the court, if it finds that:

1.  The group home is operating without a license;

2.  The Department has suspended, revoked or refused to renew the existing license of the provider;

3.  The group home is closing or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least thirty (30) days prior to closure;

4.  An emergency exists, whether or not the Department has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the provider to remedy the emergency, the appointment of a receiver is necessary; or

5.  It is necessary to ensure that the residents get adequate care in a situation in which the residents' health, welfare and safety are threatened.

C.  If a petition filed under this section alleges that the conditions listed in subsection B of this section exist within a group home, the court may set the matter for hearing at the earliest possible time.  The petitioner shall notify the provider of the group home or registered agent of the provider more than five (5) days prior to the hearing.  Any form of written notice may be used.  A receivership shall not be established ex parte by the court unless the Director of Human Services, under oath, has provided a statement that such Director, or a designee, has personally determined that there is a life-endangering situation.  A waiver of the five-day notice requirement may be approved by the court in life-endangering situations as determined and confirmed under oath, by the Director.

Added by Laws 1987, c. 225, § 35, eff. July 1, 1987.  Amended by Laws 1994, c. 236, § 17, eff. Sept. 1, 1994; Laws 1996, c. 155, § 35, eff. Nov. 1, 1996; Laws 1996, c. 354, § 35, eff. Nov. 1, 1996.  Renumbered from § 1-818.35 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.36.  Appointment of receiver.

A.  The court may appoint any qualified person as a receiver, except it shall not appoint any employee or affiliate of the provider which is in receivership as its receiver.  The Department of Human Services shall maintain a list of such persons to operate group homes which the court may consider.

B.  The receiver shall make provisions for the continued health, safety and welfare of all residents of the group home.

C.  A receiver appointed pursuant to the Group Homes for Persons with Developmental or Physical Disabilities Act shall exercise those powers and shall perform those duties set out by the court.  These powers and duties may include those generally ascribed to receivers and receiverships and may also include the powers and duties of trustees under the current Bankruptcy Code for the State of Oklahoma.  The court shall provide for the receiver to have sufficient power and duties to ensure that the residents receive adequate care.

Added by Laws 1987, c. 225, § 36, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 36, eff. Nov. 1, 1996; Laws 1996, c. 354, § 36, eff. Nov. 1, 1996.  Renumbered from § 1-818.36 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.37.  Expenses of receiver - Insufficient funds - Compensation of receiver.

A.  If funds are insufficient to meet the expenses of performing the powers and duties conferred on the receiver appointed pursuant to the Group Homes for Persons with Developmental or Physical Disabilities Act, or if there are insufficient funds on hand to meet those expenses, the Department of Human Services may reimburse the receiver for those expenses from funds available.

B.  The court shall set the compensation of the receiver, which shall be considered a necessary expense of a receivership.

Added by Laws 1987, c. 225, § 37, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 37, eff. Nov. 1, 1996; Laws 1996, c. 354, § 37, eff. Nov. 1, 1996.  Renumbered from § 1-818.37 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.38.  Liability of receiver - Bond.

A.  A receiver may be held liable in a personal capacity only for the receiver's own gross negligence, intentional acts or breaches of fiduciary duty.

B.  The court may require a receiver to post a bond.

Added by Laws 1987, c. 225, § 38, eff. July 1, 1987.  Renumbered from § 1-818.38 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.39.  Conditional license for provider in receivership.

Other provisions of the Group Homes for Persons with Developmental or Physical Disabilities Act notwithstanding, the Department of Human Services may issue a conditional license to a provider placed in receivership.  The duration of a license issued under this section is limited to the duration of the receivership.

Added by Laws 1987, c. 225, § 39, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 38, eff. Nov. 1, 1996; Laws 1996, c. 354, § 38, eff. Nov. 1, 1996.  Renumbered from § 1-818.39 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.40.  Termination of receivership.

A.  The court may terminate a receivership:

1.  If the time period specified in the order appointing the receiver elapses and is not extended;

2.  If the court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist; or the Department of Human Services issues the provider a new license, whether the structure of the group home, the right to operate the group home, or the land on which it is located is under the same or different ownership; or

3.  If all of the residents in the group home have been transferred or discharged.

B.  1.  Within thirty (30) days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.

2.  If the operating funds exceed the reasonable expenses of the receivership, the court shall order payment of the surplus to the provider, after reimbursement of funds drawn from the contingency fund provided for in Section 37 of this act.  If the operating funds are insufficient to cover the reasonable expenses of the receivership, the provider shall be liable for the deficiency.  Payment recovered from the provider shall be used to reimburse the contingency fund for amounts drawn by the receiver under Section 37 of this act.

3.  The Department shall have a lien for any payment made under Section 37 of this act upon any beneficial interest, direct or indirect, of any owner in the following property:

a. the building in which the group home is located,

b. any fixtures, equipment or goods used in the operation of the group home,

c. the land on which the group home is located, or

d. the proceeds from any conveyance of property described in subparagraphs a, b or c above, made by the provider within one (1) year prior to the filing of the petition for receivership.

4.  The receiver shall, within sixty (60) days after termination of the receivership, file a notice of any lien created under this section.  If the lien is on real property, the notice shall be filed with the county clerk.  If the lien is on personal property, the notice shall be filed with the Secretary of State.  The notice shall specify the name of the person against whom the lien is claimed, the name of the receiver, the dates of the petition for receivership and the termination of receivership, a description of the property involved and the amount claimed.  No lien shall exist under this act against any person, on any property, or for any amount not specified in the notice filed under this paragraph.

Added by Laws 1987, c. 225, § 40, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 39, eff. Nov. 1, 1996; Laws 1996, c. 354, § 39, eff. Nov. 1, 1996.  Renumbered from § 1-818.40 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§10-1430.41.  Rights, obligations and liability during receivership.

Notwithstanding the general rules of receiverships and trustees, nothing in the Group Homes for Persons with Developmental or Physical Disabilities Act shall be deemed to relieve any administrator or employee of a group home placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the administrator or employee prior to the appointment of a receiver; provided, that nothing contained in this act shall be construed to suspend during the receivership any obligation of the administrator or employee for payment of taxes or other operating and maintenance expenses of the group home or of the administrator, employee or any other person for the payment of mortgages or liens.  The provider shall retain the right to sell or mortgage any group home under receivership, subject to approval of the court which ordered the receivership.

Added by Laws 1987, c. 225, § 41, eff. July 1, 1987.  Amended by Laws 1996, c. 155, § 40, eff. Nov. 1, 1996; Laws 1996, c. 354, § 40, eff. Nov. 1, 1996.  Renumbered from § 1-818.41 of Title 63 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§101501.  Various references deemed to be references to District Court or judge thereof.

Wherever reference is made to the county court, Children's Court and Juvenile Court, or to a judge thereof in the statutes relating to juveniles, domestic relations or the status of persons, the reference shall be deemed to be to the District Court or a judge thereof.

Laws 1968, c. 282, § 501, eff. Jan. 13, 1969.

§10-1505.  Employment of persons to provide juvenile officer or assistant juvenile officer services in certain counties.

A.  1.  As provided by this subsection, the presiding or associate district judge or other judge with juvenile or deprived child docket responsibilities, with the approval of the county commissioners, may employ a juvenile officer or an assistant juvenile officer or contract with a court-appointed special advocate program to provide juvenile officer or assistant juvenile officer services.

2.  In counties having a population in excess of twenty-four thousand (24,000), the presiding or associate district judge, with the approval of the county commissioners, may:

a. employ one juvenile officer for the respective county, or

b. contract with a court-appointed special advocate program to provide such services.

3.  In counties having a population in excess of forty thousand (40,000), the presiding or associate district judge, with the approval of the county commissioners, may:

a. employ one juvenile officer and one assistant juvenile officer for the respective county, or

b. contract with a court-appointed special advocate program to provide such services.

B.  1.  If employed:

a. the salary of the juvenile officer shall be not less than sixty percent (60%) nor more than ninety percent (90%) of Class A officers of the county, and

b. the salary of the assistant juvenile officer shall be not less than sixty percent (60%) nor more than eighty percent (80%) of Class A officers of the county.  Such salaries shall be paid from county funds.

2.  The juvenile officer and assistant juvenile officer shall be entitled to reimbursement for all traveling expenses incurred in the performance of official duties.  Such expenses shall be paid upon sworn itemized claims.  When transportation involves the use of the private automobile of the juvenile officer or assistant juvenile officer, such officer shall be entitled to claim reimbursement for use thereof at the rate provided for state employees under the State Travel Reimbursement Act.  Such reimbursement shall be from county funds.

C.  1.  If the county contracts with a court-appointed special advocate program:

a. the county may allow program employees to participate in all county employee benefit programs including, but not limited to, health care plans, and

b. the county may provide adequate office space for the court-appointed special advocate program.

2.  Participation in any county benefit program or the provision of office space shall be included in the contract with the court-appointed special advocate program.

D.  Any juvenile officer and assistant juvenile officer shall serve at the pleasure of the court.

E.  The provisions of this section shall not be applicable in counties which maintain a Juvenile Bureau under the provisions of the Oklahoma Juvenile Code.

F.  For purposes of this section, a court-appointed special advocate program means a program as defined by Section 7001-1.3 of this title.

Added by Laws 1969, c. 108, § 1, emerg. eff. April 1, 1969.  Amended by Laws 1981, c. 98, § 1, emerg. eff. April 22, 1981; Laws 1981, c. 238, § 7; Laws 2003, c. 105, § 1, eff. Nov. 1, 2003; Laws 2004, c. 273, § 1.

§101505a.  Assistant juvenile officer in certain counties.

In every county of the state having a population of more than twentyfour thousand (24,000), but less than forty thousand (40,000), and having located within it a city with a population of not less than twenty thousand (20,000), according to the latest Federal Decennial Census, in which county there is employed a juvenile officer, an assistant juvenile officer may be appointed by order of the associate district judge with the consent of the chief judge of the judicial district in which said county is located. The assistant so appointed may receive as his annual compensation the sum of not more than Six Thousand Dollars ($6,000.00), payable monthly; provided, however, no part of said salary or salaries shall be paid out of the court fund, or from state appropriated funds; and provided further, that such salary may be set by order of said chief judge upon concurrence of a majority of the county commissioners of such county.

Laws 1971, c. 296, § 1, operative July 1, 1971. d

§10-1506.  Repealed by Laws 1991, c. 296, § 33, eff. January 1, 1992.

§10-1507.1.  Repealed by Laws 1995, c. 352, § 202, eff. July 1, 1995.

§10-1507.2.  Repealed by Laws 1995, c. 352, § 202, eff. July 1, 1995.

§10-1507.3.  Renumbered as § 7302-1.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.4.  Renumbered as § 7302-2.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.5.  Renumbered as § 7302-2.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.6.  Renumbered as § 7302-3.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.7.  Renumbered as § 7302-3.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.8.  Renumbered as § 7302-6.8 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.9.  Renumbered as § 7302-6.9 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.10.  Renumbered as § 7302-7.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.11.  Renumbered as § 7302-7.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.12.  Renumbered as § 7302-7.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.13.  Renumbered as § 7302-7.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.14.  Renumbered as § 7302-7.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.15.  Renumbered as § 7306-2.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.16.  Renumbered as § 7306-2.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.17.  Renumbered as § 7306-2.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.18.  Renumbered as § 7306-2.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.19.  Renumbered as § 7306-2.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.20.  Renumbered as § 7306-2.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.21.  Renumbered as § 7306-2.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.22.  Renumbered as § 7306-2.8 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.23.  Renumbered as § 7306-2.9 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.24.  Renumbered as § 7306-2.10 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.25.  Renumbered as § 7306-2.11 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.26.  Renumbered as § 7306-2.12 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-1507.27.  Repealed by Laws 1997, c. 293, § 42, eff. July 1, 1997.

§10-1507.28.  Repealed by Laws 1998, c. 21, § 1, emerg. eff. April 1, 1998.

§10-1507.29.  Repealed by Laws 1998, c. 21, § 1, emerg. eff. April 1, 1998.

§10-1601.  Renumbered as § 501 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1602.  Renumbered as § 502 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1603.  Renumbered as § 503 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1604.  Renumbered as § 504 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1605.  Renumbered as § 505 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1606.  Renumbered as § 506 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1607.  Renumbered as § 507 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1608.  Renumbered as § 508 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1609.  Renumbered as § 509 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1610.  Renumbered as § 510 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1611.  Renumbered as § 511 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1612.  Renumbered as § 512 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1613.  Renumbered as § 513 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1614.  Renumbered as § 514 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1615.  Renumbered as § 515 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1616.  Renumbered as § 516 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1617.  Renumbered as § 517 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1618.  Renumbered as § 518 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1619.  Renumbered as § 519 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1620.  Renumbered as § 520 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1621.  Renumbered as § 521 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1622.  Renumbered as § 522 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1623.  Renumbered as § 523 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1624.  Renumbered as § 524 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1625.  Renumbered as § 525 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1626.  Renumbered as § 526 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§10-1627.  Renumbered as § 527 of Title 43 by Laws 1990, c. 188, § 1, eff. Sept. 1, 1990.

§101628.  Missing child 16 and under  Investigation of disappearance.

It is hereby made the duty of any sheriff, chief of police, city marshal, constable, or any other law enforcement officer, upon notification of a report of a missing child sixteen (16) years and under, to immediately initiate an investigation into the disappearance of said child.

Added by Laws 1983, c. 87, § 1, emerg. eff. May 9, 1983.

§101629.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Oklahoma Minor Identification Act".

Added by Laws 1986, c. 288, § 1, eff. July 1, 1986.

§101630.  Definitions.

For purposes of the Oklahoma Minor Identification Act:

1.  "Fingerprint" means the impression of the lines upon the fingertip taken with ink and placed upon a paper or plastic card for the purpose of identification;

2.  "Local law enforcement agency" means the office of the county sheriff or a department of a municipality authorized by law or ordinance with the duties to maintain public order, make arrests, and enforce the criminal laws of this state or municipal ordinances;  3.  "Minor or child" means a person under eighteen (18) years of age; and

4.  "Parent" means the natural or adoptive parent who has legal custody of the minor.

Added by Laws 1986, c. 288, § 2, eff. July 1, 1986.

§101631.  Fingerprinting minors and identification card.

A.  Upon request of a parent, legal guardian or legal custodian of a minor and the presentation of the minor at a local law enforcement agency, the local law enforcement agency shall take a complete set of fingerprints of the minor and issue a fingerprint identification card to the parent, legal guardian, or legal custodian which shall contain the fingerprints of such minor.

B.  The local law enforcement agency taking the fingerprints and issuing a fingerprint identification card shall use forms and cards provided by the Oklahoma State Bureau of Investigation.

Added by Laws 1986, c. 288, § 3, eff. July 1, 1986.

§101632.  Intent of legislature.

It is the intent of the Legislature that the children of this state be provided certain safeguards.  It is important that children entering the school system of this state as well as children already in the school system be fingerprinted in accordance with the provisions of the Oklahoma Minor Identification Act and said fingerprints be used for locating or identifying any child in this state or any other state who is reported lost, missing, kidnapped, or killed.

Added by Laws 1986, c. 288, § 4, eff. July 1, 1986.

§101633.  School district fingerprinting programs.

A.  Each board of education may develop a fingerprinting program for students within the district.  The principal or chief administrative officer of a nonpublic school in this state may develop a fingerprinting program for students of the school.  If developed, the program shall be developed in conjunction with local law enforcement agencies having jurisdiction within the school district or where the nonpublic school is located or in conjunction with any organization providing such services on a voluntary basis. Such local law enforcement agencies shall cooperate fully with the board of education or nonpublic school in the development of its fingerprinting program.

B.  Such fingerprinting program shall be developed for the sole purpose of providing a means by which a missing child might be located or identified and shall be operated on the following basis:

1.  No student shall be required to participate in the program; 2.  The Oklahoma State Bureau of Investigation shall provide fingerprint cards upon request of any school, organization, or local law enforcement agency who requests such cards to implement the provisions of the Oklahoma Minor Identification Act;

3.  In order for a student to participate in the program, the parent, legal guardian, or legal custodian of the student shall authorize the student's participation by signing a form that shall be developed for the program by the board of education of a public school or by the principal or chief administrative officer of the nonpublic school.  No student shall be fingerprinted unless a signed authorization form is in the possession of school officials;

4.  The fingerprinting of students shall be performed by members of the local law enforcement agencies or members of any organization volunteering to provide such service;

5.  Two copies of a student's fingerprints shall be made.  One copy shall be given to the student's parent, legal guardian, or legal custodian and one copy shall be retained in the student's records by the school and transferred with other school records of the student until the student's eighteenth birthday.  The copy of the student's fingerprints retained by the school shall be destroyed by such school on the student's eighteenth birthday;

6.  The name, sex, hair and eye color, height, weight, and date and place of birth of the student shall be indicated on the fingerprint card;

7.  The fingerprint card shall include in a conspicuous place on the card a statement that the card may be used for identification purposes only and may not be used in any juvenile or criminal investigation or proceeding conducted against the student.  A fingerprint card prepared pursuant to the Oklahoma Minor Identification Act may be used by a law enforcement agency only to help identify a student who is lost, missing, kidnapped, or killed; and

8.  The fingerprinting program developed pursuant to this section shall be offered on a periodic basis.  Parents, legal guardians, and legal custodians in the districts or in the communities served by the schools shall be notified at least two (2) weeks prior to the date set for commencement of the fingerprinting program.  These notifications may be given by means of memoranda or letters sent to such parents, legal guardians, or legal custodians.

Added by Laws 1986, c. 288, § 5, eff. July 1, 1986.

§10-7001-1.1.  Short title - Subsequent enactments - Chapter, article and part captions.

A.  Chapter 70 of this title shall be known and may be cited as the "Oklahoma Children's Code".

B.  All statutes hereinafter enacted and codified in Chapter 70 of this title shall be considered and deemed part of the Oklahoma Children's Code.

C.  Chapter, article and part captions are part of the Oklahoma Children's Code, but shall not be deemed to govern, limit or in any manner affect the scope, meaning or intent of the provisions of any article or part of this Code.

D.  The provisions of this chapter shall not apply to adoption proceedings and actions to terminate parental rights which do not involve a petition for deprived status of the child.  Such proceedings and actions shall be governed by the Oklahoma Adoption Code, Chapter 75 of this title.

Added by Laws 1995, c. 352, § 1, eff. July 1, 1995.  Amended by Laws 1998, c. 415, § 1, emerg. eff. June 11, 1998.

§10-7001-1.2.  Liberal construction of act.

A.  It is the intent of the Legislature that Chapter 70 of this title shall be liberally construed, to the end that its purpose may be carried out.

B.  The paramount consideration in all proceedings concerning a child alleged or found to be deprived is the health and safety and the best interests of the child.  The purpose of the laws relating to children alleged or found to be deprived is to:

1.  Secure for each such child, the permanency, care and guidance as will best serve the spiritual, emotional, mental and physical health, safety and welfare of the child;

2.  Provide expeditious and timely judicial and agency procedures which protect the health, safety and welfare of the child;

3.  Preserve, unify and strengthen the child's family ties whenever possible in the child's best interests and for the health and safety of the child;

4.  Except as otherwise specified by the Oklahoma Children's Code, provide that reasonable efforts are made to prevent or eliminate the need for removing the child from the home, or to make it possible for the child to safely return to the family's home;

5.  Recognize that the right to family integrity, preservation or reunification is limited by the right of children to be protected from abuse and neglect;

6.  Remove the child from the custody of the parents of the child when the child's health, safety or welfare is in danger or the child's safety cannot be adequately safeguarded without removal;

7.  Recognize that permanency is in the best interests of the child;

8.  Ensure that, in the best interests of the child, when family rehabilitation and reunification are not possible or are determined not to be necessary pursuant to the Oklahoma Children's Code, the child will be expeditiously placed with an adoptive family or in another permanent living arrangement; and

9.  Assure adequate and appropriate care and treatment for the child, with the use of the least restrictive method of treatment or placement consistent with the treatment or placement needs of the child.

Added by Laws 1968, c. 282, § 129, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 25, operative Oct. 1, 1982; Laws 1992, c. 298, § 31, eff. July 1, 1993; Laws 1994, c. 290, § 2, eff. July 1, 1994; Laws 1995, c. 352, § 2, eff. July 1, 1995.  Renumbered from § 1129 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 1, emerg. eff. June 11, 1998.

§10-7001-1.3.  Definitions.

A.  When used in the Oklahoma Children's Code, unless the context otherwise requires:

1.  "Abandoned infant" means a child who is twenty-four (24) months of age or younger whose parent:

a. has willfully left the infant alone or in the care of another who is not the parent of the infant without identifying the infant or furnishing any means or methods of identification,

b. has willfully left the infant alone or in the care of another who is not the parent of the infant and expressed a willful intent by words, actions, or omissions not to return for the infant,

c. has knowingly placed or knowingly allowed the infant be placed in or remain in conditions or surroundings that posed or constituted a serious danger to the health and safety of the infant thereby demonstrating wanton disregard for the child's well-being,

d. is a father, or a putative father if the infant was born out of wedlock, and:

(1) if an infant is less than ninety (90) days of age, who fails to show that he has exercised proper parental rights and responsibilities with regard to the infant, including, but not limited to, contributing to the support of the mother of the infant to the extent of his financial ability during her term of pregnancy,

(2) (a) if an infant is older than ninety (90) days but less than fourteen (14) months of age, who fails to show that he has exercised proper parental rights and responsibilities with regard to the infant, including, but not limited to, contributing to the support of the infant to the extent of his financial ability, which may include contributing to the support of the mother of the infant to the extent of his financial ability during her term of pregnancy.

(b) failure to contribute to the support of the mother during her term of pregnancy, pursuant to this subdivision, shall not in and of itself be grounds for termination of the parental rights of the father or putative father, or

(3) (a) if the infant is fourteen (14) months of age or older, who fails to show that he has exercised proper parental rights and responsibilities with regard to the infant, including, but not limited to, contributing to the support of the infant to the extent of his financial ability.

(b) Pursuant to this subdivision, failure to contribute to the support of the mother during her term of pregnancy shall not in and of itself be grounds for termination of the parental rights of the father or putative father.

In any case where a father, or a putative father of an infant born out of wedlock, claims that prior to the receipt of notice of the hearing provided for in Section 7006-1.2 of this title he had been specifically denied knowledge of the infant or denied the opportunity to exercise parental rights and responsibilities with regard to the infant, such father or putative father shall prove to the satisfaction of the court that he made sufficient attempts to discover if he had fathered a child or made sufficient attempts to exercise parental rights and responsibilities with regard to the infant prior to the receipt of notice,

e. has not established and/or maintained substantial and positive relationship with the infant during the six (6) months immediately prior to out-of-home placement or the six (6) continuous months while in out-of-home placement, and has not made meaningful efforts to gain or regain custody of the infant, despite being given the opportunity to do so.  For purposes of this section, "establish and/or maintain substantial and positive relationship" includes but is not limited to:

(1) frequent and regular contact with the infant through frequent and regular visitation or frequent and regular communication to or with the infant, and

(2) the exercise of parental rights and responsibilities.

Incidental or token visits, communications or contributions shall not be sufficient to establish and/or maintain a substantial and positive relationship with the infant;

2.  "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition pursuant to the provisions of Part 3 of Article III of this Code are supported by the evidence and whether a child should be adjudged to be a ward of the court;

3.  "Assessment" means a systematic process utilized by the Department of Human Services to respond to reports of alleged child abuse or neglect which, according to priority guidelines established by the Department, do not constitute a serious and immediate threat to a child's health, safety or welfare.  The assessment includes, but is not limited to, the following elements:

a. an evaluation of the child's safety, and

b. a determination regarding the family's need for services;

4.  "Child" means any person under eighteen (18) years of age except any person convicted of a crime specified in Section 7306-1.1 of this title or any person who has been certified as an adult pursuant to Section 7303-4.3 of this title and convicted of a felony;

5.  "Minor in need of treatment" means a child in need of mental health or substance abuse treatment as defined by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act;

6.  "Child with a disability" means any child who has a physical or mental impairment which substantially limits one or more of the major life activities of the child, or who is regarded as having such an impairment by a competent medical professional;

7.  "Child-placing agency" means a private agency licensed to place children in foster family homes, group homes, adoptive homes, transitional or independent living programs, or family child care homes or other out-of-home placements; and which approves and monitors such placements and facilities in accordance with the licensing requirements established by the Oklahoma Child Care Facilities Licensing Act;

8.  "Chronic abuse or chronic neglect of a child" means a pattern of physical or sexual abuse or neglect which is repeated or continuing;

9.  "Community-based services" or "community-based programs" means services or programs which maintain community participation or supervision in their planning, operation, and evaluation.  Community-based services and programs may include, but are not limited to, emergency shelter, crisis intervention, group work, case supervision, job placement, recruitment and training of volunteers, consultation, medical, educational, home-based services, vocational, social, preventive and psychological guidance, training, counseling, early intervention and diversionary substance abuse treatment, sexual abuse treatment, transitional living, independent living, and other related services and programs;

10.  "Court-appointed special advocate" or "CASA" means a responsible adult who has been trained and is supervised by a court-appointed special advocate program recognized by the court, and who has volunteered to be available for appointment by the court to serve as an officer of the court as a guardian ad litem, pursuant to the provisions of Section 7003-3.7 of this title, to represent the best interests of any deprived child or child alleged to be deprived over whom the district court exercises jurisdiction, until discharged by the court;

11.  "Court-appointed special advocate program" means an organized program, administered by either an independent, not-for-profit corporation, a dependent project of an independent, not-for-profit corporation or a unit of local government, which recruits, screens, trains, assigns, supervises and supports volunteers to be available for appointment by the court as guardians ad litem, to represent the best interests of a deprived child or a child alleged to be deprived in a case for which a deprived petition has been filed;

12.  "Day treatment" means a nonresidential program which provides intensive services to a child who resides in the child's own home, the home of a relative, group home, a foster home or residential child care facility.  Day treatment programs include, but are not limited to, educational services;

13.  "Department" means the Department of Human Services;

14.  "Deprived child" means a child:

a. who is for any reason destitute, homeless, or abandoned,

b. who does not have the proper parental care or guardianship or whose home is an unfit place for the child by reason of neglect, abuse, cruelty, or depravity on the part of the child's parents, legal guardian, or other person responsible for the child's health or welfare,

c. who is a child in need of special care and treatment because of the child's physical or mental condition, and the child's parents, legal guardian, or other custodian is unable or willfully fails to provide such special care and treatment.  As used in this paragraph, a child in need of special care and treatment includes, but is not limited to, a child who at birth tests positive for alcohol or a controlled dangerous substance and who, pursuant to a drug or alcohol screen of the child and an assessment of the parent, is determined to be at risk for future exposure to such substances,

d. who is a child with a disability deprived of the nutrition necessary to sustain life or of the medical treatment necessary to remedy or relieve a life-threatening medical condition in order to cause or allow the death of the child if such nutrition or medical treatment is generally provided to similarly situated children without a disability or children with disabilities; provided that no medical treatment shall be necessary if, in the reasonable medical judgment of the attending physician, such treatment would be futile in saving the life of the child,

e. who is, due to improper parental care and guardianship, absent from school as specified in Section 10-106 of Title 70 of the Oklahoma Statutes, if the child is subject to compulsory school attendance, or

f. whose parent, legal guardian or custodian for good cause desires to be relieved of custody.

Nothing in the Oklahoma Children's Code shall be construed to mean a child is deprived for the sole reason the parent, legal guardian, or person having custody or control of a child, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practice of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of such child.

Nothing contained in this paragraph shall prevent a court from immediately assuming custody of a child and ordering whatever action may be necessary, including medical treatment, to protect the child's health or welfare.

The phrase "dependent and neglected" shall be deemed to mean deprived;

15.  "Dispositional hearing" means a hearing to determine the order of disposition which should be made with respect to a child adjudged to be a ward of the court;

16.  "Emergency custody" means the custody of a child prior to adjudication of the child following issuance of an order of the district court pursuant to Section 7003-2.1 of this title or following issuance of an order of the district court pursuant to an emergency custody hearing, as specified by Section 7003-2.4 of this title;

17.  "Facility" means a place, an institution, a building or part thereof, a set of buildings, or an area whether or not enclosing a building or set of buildings used for the lawful custody and treatment of children;

18.  "Foster care" or "foster care services" means continuous twenty-four-hour care and supportive services provided for a child in foster placement including, but not limited to, the care, supervision, guidance, and rearing of a foster child by the foster parent;

19.  "Foster child" means a child placed in foster placement;

20.  "Foster family" means all persons living in a foster family home, other than a foster child;

21.  "Foster family home" means the private residence of a foster family which provides foster care services to a child.  Such term shall include a nonkinship foster family home, a specialized foster home, a therapeutic foster family home, or the home of a relative or other kinship care home;

22.  "Foster parent" means any individual maintaining a foster family home, who is responsible for the care, supervision, guidance and rearing of and other foster care services provided to a foster child;

23.  "Foster placement" means a child-placing agency or foster family home providing foster care services;

24.  "Guardian ad litem" means a person appointed by the court to protect the best interests of a child pursuant to the provisions of Section 7003-3.7 of this title in a particular case before the court;

25.  "Group home" means a residential facility housing no more than twelve children with a program which emphasizes family-style living in a homelike environment.  Such group home may also offer a program within the community to meet the specialized treatment needs of its residents;

26.  "Independent living program" means a program specifically designed to assist a child to enhance those skills and abilities necessary for successful adult living.  An independent living program may include, but shall not be limited to, such features as minimal direct staff supervision, and the provision of supportive services to assist children with activities necessary for finding an appropriate place of residence, completing an education or vocational training, obtaining employment, or obtaining other similar services;

27.  "Institution" means a residential facility offering care and treatment for more than twenty residents;

28.  "Investigation" means an approach utilized by the Department to respond to reports of alleged child abuse or neglect which, according to priority guidelines established by the Department, constitute a serious and immediate threat to a child's health or safety.  An investigation includes, but is not limited to, the following elements:

a. an evaluation of the child's safety,

b. a determination whether or not child abuse or neglect occurred, and

c. a determination regarding the family's need for prevention and intervention-related services;

29.  "Kinship care" means full-time care of a child by a kinship relation;

30.  "Kinship guardianship" means a judicially created relationship between a child and a kinship relation of the child established pursuant to the provisions of Section 7003-5.5 of this title;

31.  "Kinship relation" or "kinship relationship" means relatives, stepparents, or other responsible adults who have a bond or tie with a child and/or to whom has been ascribed a family relationship role with the child's parents or the child;

32.  "Mental health facility" means a mental health or substance abuse treatment facility as defined by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act;

33.  "Multidisciplinary child abuse team" means any team established pursuant to Section 7110 of this title of three or more persons who are trained in the prevention, identification, investigation, prosecution and treatment of physical and sexual child abuse and who are qualified to facilitate a broad range of prevention and intervention-related services and services related to child abuse;

34.  "Near death" means a child is in serious or critical condition, as certified by a physician, as a result of abuse or neglect;

35.  "Neglect" means neglect as such term is defined by the Oklahoma Child Abuse Reporting and Prevention Act;

36.  "Out-of-home placement" means a placement, other than a placement in the home of the parent, legal guardian or custodian from whose custody the court has removed the child;

37.  "Permanency hearing" means a hearing by the court to determine whether a child is to be returned to the child's home or whether other permanent placement will be sought within a specific time frame for the child;

38.  "Permanent custody" means a court-ordered custody of an adjudicated deprived child whose parent's parental rights have been terminated;

39.  "Person responsible for a child's health, safety or welfare" includes a parent; a legal guardian; custodian; a foster parent; a person eighteen (18) years of age or older with whom the child's parent cohabitates or any other adult residing in the home of the child; an agent or employee of a public or private residential home, institution, facility or day treatment program as defined in Section 175.20 of this title; or an owner, operator, or employee of a child care facility as defined by Section 402 of this title;

40.  "Protective custody" means custody of a child taken pursuant to Section 7003-2.1 of this title;

41.  "Putative father" means the father of a child:

a. born out of wedlock, or

b. whose mother was married to another person at the time of the birth of such child or within ten (10) months prior to the birth of the child.

The term "putative father" includes, but is not limited to:

(1) a man who has acknowledged or claims paternity of the child,

(2) a man named as the father by the mother of the child, or

(3) any man alleged to have engaged in sexual intercourse with the mother during a possible time of conception;

42.  "Relative" means a grandparent, great-grandparent, brother or sister of whole or half blood, aunt, uncle or any other person related to the child within the third degree of consanguinity;

43.  "Residential child care center" means a twenty-four-hours-a-day residential group care facility at which a specified number of children, normally unrelated, reside with adults other than their parents;

44.  "Reasonable efforts" means the reasonable exercise of diligence and care, with regard to a child who is in out-of-home placement, or who is at imminent risk of being harmed, to:

a. refer to, arrange for, or develop reasonable supportive and rehabilitative services for the family of such child that are required both to prevent unnecessary placement of the child outside of the child's home and to foster, whenever appropriate, the safe reunification of such child with the child's family, or

b. place a child who cannot be returned home into a permanent placement;

45. a. "Residual parental rights and responsibilities" means those rights and responsibilities that remain with the parent:

(1) after transfer of legal custody of the child, other than in connection with an action for termination of parental rights, a relinquishment of parental rights, a consent to termination of parental rights or an adoption, or

(2) when a guardianship or kinship guardianship is established for the child.

b. Residual parental rights and responsibilities may be limited or restricted as determined by the court, and include, but are not limited to:

(1) the right of visitation,

(2) the right to consent to adoption,

(3) the responsibility for support of and costs of medical care for the child,

(4) the right to determine the religious faith of the child, and

(5) the right to consent to termination of parental rights and the right to permanently relinquish parental rights.

c. Residual parental rights and responsibilities shall not include the right to consent to the marriage of a minor pursuant to the provisions of Section 3 of Title 43 of the Oklahoma Statutes;

46.  "Responsible adult" for purposes of the release of a child from protective custody, means a stepparent, foster parent, a relative of the child who is eighteen (18) years of age or older, or any person having an obligation and authority to care for or safeguard the child in another person's absence who is eighteen (18) years of age or older;

47.  "Secure facility" means a facility which is designed and operated to ensure that all entrances and exits from the facility are subject to the exclusive control of the staff of the facility, whether or not the juvenile being detained has freedom of movement within the perimeter of the facility, or a facility which relies on locked rooms and buildings, fences, or physical restraint in order to control behavior of its residents;

48.  "Serious bodily injury" means a bodily injury that involves:

a. substantial risk of death,

b. extreme physical pain,

c. protracted and obvious disfigurement, or

d. protracted loss or impairment of the function of a bodily member, organ or mental faculty;

49.  "Serious danger to the health and safety" means that without the intervention of another person or agency, a child would likely or in all probability sustain severe or permanent disability or injury, illness, or death;

50.  "Sibling" means a biologically or legally related brother or sister of a child;

51.  "Specialized foster care" means foster care provided to a child in a specialized foster home or agency-contracted home which:

a. has been certified by the Developmental Disabilities Services Division of the Department of Human Services,

b. is monitored by the Division, and

c. is funded through the Home- and Community-Based Waiver Services Program administered by the Division;

52.  "Temporary custody" means court-ordered custody of an adjudicated deprived child;

53.  "Therapeutic foster family home" means a foster family home which provides specific treatment services, pursuant to a therapeutic foster care contract, which are designed to remedy social and behavioral problems of a foster child residing in the home;

54.  "Torture" means to inflict:

a. intense emotional or psychological anguish to or suffering by a child, or

b. physical pain for the purpose of coercing or terrorizing a child;

55.  "Training school" means an institution maintained by the state exclusively for the care, education, training, treatment, and rehabilitation of juvenile delinquents;

56.  "Transitional living program" means a residential program that may be attached to an existing facility or operated solely for the purpose of assisting children to develop the skills and abilities necessary for successful adult living.  The program may include, but shall not be limited to, reduced staff supervision, vocational training, educational services, employment and employment training, and other appropriate independent living skills training as a part of the transitional living program;

57.  "Treatment and service plan" means a document written pursuant to Section 7003-5.3 of this title; and

58.  "Voluntary foster care placement" means the temporary placement of a child by the parent, legal guardian or custodian of the child in foster care pursuant to a signed placement agreement between the Department or a child-placing agency and the child's parent, legal guardian or custodian.

B.  Unless the context otherwise requires, the terms defined in the Oklahoma Child Abuse Reporting and Prevention Act and the Oklahoma Foster Care and Out-of-Home Placement Act shall have the same meaning when used in the Oklahoma Children's Code.

Added by Laws 1968, c. 282, § 101, eff. Jan. 13, 1969.  Amended by Laws 1970, c. 86, § 1, emerg. eff. March 27, 1970; Laws 1972, c. 122, § 1, emerg. eff. April 4, 1972; Laws 1977, c. 79, § 1; Laws 1979, c. 257, § 1, eff. Oct. 1, 1979; Laws 1980, c. 242, § 1, eff. Oct. 1, 1980; Laws 1982, c. 312, § 13, operative Oct. 1, 1982; Laws 1984, c. 120, § 1, emerg. eff. April 10, 1984; Laws 1987, c. 88, § 1, operative July 1, 1987; Laws 1988, c. 76, § 1, emerg. eff. March 25, 1988; Laws 1988, c. 238, § 1, emerg. eff. June 24, 1988; Laws 1990, c. 238, § 1, emerg. eff. May 21, 1990; Laws 1990, c. 337, § 1; Laws 1991, c. 335, § 1, emerg. eff. June 15, 1991; Laws 1992, c. 298, § 14, eff. July 1, 1993; Laws 1993, c. 342, § 1, eff. July 1, 1993; Laws 1994, c. 2, § 1, emerg. eff. March 2, 1994; Laws 1994, c. 290, § 3, eff. July 1, 1994; Laws 1995, c. 352, § 3, eff. July 1, 1995.  Renumbered from § 1101 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 47, § 1, emerg. eff. April 8, 1996; Laws 1996, c. 200, § 3, eff. Nov. 1, 1996; Laws 1996, c. 353, § 15, eff. Nov. 1, 1996; Laws 1997, c. 386, § 19, emerg. eff. June 10, 1997; Laws 1998, c. 5, § 2, emerg. eff. March 4, 1998; Laws 1998, c. 421, § 2, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 5, eff. July 1, 2000; Laws 2001, c. 434, § 4, emerg. eff. June 8, 2001; Laws 2002, c. 327, § 15, eff. July 1, 2002; Laws 2004, c. 422, § 3, eff. July 1, 2004.

NOTE:  Laws 1979, c. 248, § 1 repealed by Laws 1980, c. 242, § 2, eff. Oct. 1, 1980.  Laws 1990, c. 51, § 5 repealed by Laws 1990, c. 337, § 26.  Laws 1990, c. 302, § 1 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.  Laws 1993, c. 208, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1995, c. 270, § 4 repealed by Laws 1996, c. 47, § 4, emerg. eff. April 8, 1996.  Laws 1997, c. 153, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7002-1.1.  Personal jurisdiction - Transfer of proceedings - Emergency order or relief - Consolidation of proceedings.

A.  1.  Upon the filing of a petition, or upon the assumption of custody pursuant to the provisions of Article III of the Oklahoma Children's Code, the district court with juvenile or domestic docket responsibility in the county in which an alleged deprived child:

a. resides,

b. is found,

c. where the alleged acts of deprivation occurred, or

d. where a parent or sibling has a deprived proceeding pending,

shall have jurisdiction of any child who is or is alleged to be deprived, shall have jurisdiction of the parent, legal guardian, custodian or stepparent of such child, regardless of where such parent, legal guardian, custodian, or stepparent is found, and shall have jurisdiction of any other adult person living in the home of such child.

2.  When jurisdiction has been obtained over a child who is or is alleged to be a deprived child, such jurisdiction may be retained until the child becomes eighteen (18) years of age.

3.  For the convenience of the parties and in the interest of justice, a proceeding under this chapter may be transferred to the district court in any other county.

4.  When it is in the best interests of the child, the court shall transfer a proceeding under this chapter to the district court in another county.

B.  The district court in which a petition is filed which alleges that a child is deprived or which assumes custody pursuant to Article III of this Code may issue any temporary order or grant any interlocutory relief authorized by this chapter in an emergency, regardless of whether another district court within the state has jurisdiction of the child or has jurisdiction to determine the custody or support of the child.

C.  If the district court presiding over a deprived action filed pursuant to subsection B of this section sustains the petition or assumes custody pursuant to Article III of this Code, that district court shall have the jurisdiction to make a final determination on the matter or to transfer the proceedings to a court having prior jurisdiction over the child.  If the judges to whom the cases have been assigned are unable to agree on the procedure that should be followed, the determination of whether the proceeding should be consolidated and, if consolidated, which judge shall try the issues shall be determined as follows:

1.  If the other proceeding is pending in the same judicial district in which the deprived petition is filed or custody is assumed, the determination shall be made by the presiding judge of that judicial district;

2.  If the other proceeding is pending in a different judicial district but within the same judicial administrative district in which the deprived petition is filed or custody is assumed, the determination shall be made by the presiding judge of that judicial administrative district;

3.  If the other proceeding is pending in a judicial district not within the same judicial administrative district in which the deprived petition is filed or custody is assumed, the determination shall be made by the presiding judge of the judicial district where the other proceeding is pending.

Added by Laws 1995, c. 352, § 4, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 4, eff. Nov. 1, 1996; Laws 1998, c. 421, § 3, emerg. eff. June 11, 1998; Laws 2005, c. 69, § 1, eff. Nov. 1, 2005.

§10-7002-1.2.  Evidence of child abuse or neglect in matrimonial or child custody actions - Investigation by Department of Human Services - Orders for protective custody - Appointment of attorney for child.

A.  1.  If the evidence in a juvenile action, or an action for a divorce, for alimony without a divorce, for an annulment, for custody of a child, for the appointment of a guardian of the person of a child, for habeas corpus, or in subsequent proceedings in such actions, indicates that a child is or may be deprived, the referring court shall notify the appropriate county office of the Department of Human Services that the child may be a victim of abuse or neglect.

2.  The county office shall conduct an assessment or investigation concerning such report in accordance with priority guidelines established by the Department of Human Services.

3.  The Department shall submit all reports regarding the assessment or investigation to the office of the district attorney and send a copy of its reports to such court within thirty (30) days of such notice, and notify parties to the proceeding of the submission of the report to the court.

4.  The district attorney shall advise the court within three (3) days of the receipt of the Department's findings whether a deprived petition will be filed by that office.  If no deprived petition is filed, the court may take appropriate action regarding the custody of the child, or appointment of a guardian for the child.

B.  Nothing in this section shall preclude the referring court from entering an order to have the child taken into emergency custody if evidence presented to the referring court indicates a child is in surroundings that are such as to endanger the welfare of the child.  If a child is taken into emergency custody by such an order, the provisions of Article III of the Oklahoma Children's Code shall apply.

C.  If, in any proceeding listed in subsection A of this section, the evidence indicates that a child has been subject to abuse or neglect, the court shall appoint an attorney to represent the child for that proceeding and any related proceedings and, as provided by Section 7003-3.7 of this title, the court shall appoint a guardian ad litem for the child.

Added by Laws 1977, c. 259, § 2, eff. Oct. 1, 1977.  Amended by Laws 1982, c. 312, § 14, operative Oct. 1, 1982; Laws 1995, c. 352, § 5, eff. July 1, 1995.  Renumbered from § 1102.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 5, eff. Nov. 1, 1996; Laws 1997, c. 386, § 2, emerg. eff. June 10, 1997; Laws 1998, c. 421, § 4, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 6, eff. July 1, 2000.

§10-7002-2.1.  Responsibility for deprived children.

A.  It shall be the responsibility of the Department of Human Services to provide care for deprived children who are committed to the custody of the Department.

B.  The Department shall provide for the care of such children pursuant to Article IV of this Code.

Added by Laws 1968, c. 282, § 136, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 27, operative Oct. 1, 1982; Laws 1990, c. 238, § 8, emerg. eff. May 21, 1990; Laws 1992, c. 298, § 34, eff. July 1, 1993; Laws 1994, c. 320, § 1, eff. Sept. 1, 1994; Laws 1995, c. 352, § 6, eff. July 1, 1995.  Renumbered from § 1136 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2000, c. 374, § 7, eff. July 1, 2000.

§10-7002-2.2.  Director to serve as legal guardian.

Whenever parental rights of a child have been terminated and the child is committed to the Department, the Director shall serve as the legal guardian of the estate of the child, until another guardian is legally appointed, for the purpose of preserving the child's property rights, securing for the child any benefits to which he may be entitled under social security programs, insurance, claims against third parties, and otherwise, and receiving and administering such funds or property for the care and education of the child.

Added by Laws 1971, c. 248, § 1, emerg. eff. June 16, 1971.  Amended by Laws 1995, c. 352, § 7, eff. July 1, 1995.  Renumbered from § 1145 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7002-3.1.  Enforcement of Code.

A.  The Attorney General, the district attorney of the appropriate district and any other law enforcement official having jurisdiction shall have the authority to bring civil actions against any person, officer or department, board, commission or other entity, to enforce the provisions of the Oklahoma Children's Code, or to enforce any of the laws of this state protecting or applying in any way to a child removed from the custody of the lawful parent of the child by a disposition order of the court.

B.  1.  A petition for termination of parental rights may be filed by the district attorney or the attorney of a child alleged to be or adjudicated deprived.

2.  A petition for termination of parental rights shall be filed by the district attorney for those petitions required to be filed pursuant to the provisions of Section 15 of this act.

3.  If a child's attorney files a petition for the termination of the parental rights of the parents of the child, the district attorney shall join in the petition or motion for those petitions or motions required to be filed by the district attorney pursuant to the provisions of Section 15 of this act.

Added by Laws 1982, c. 312, § 39, operative July 1, 1982.  Amended by Laws 1995, c. 352, § 8, eff. July 1, 1995.  Renumbered from § 1405 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 5, emerg. eff. June 11, 1998.

§10-7003-1.1.  Assessment and investigations - Determinations by Department of Human Services and law enforcement agencies.

A.  1.  Upon notification or receipt of a report that a child may be deprived or whenever the county office determines that there are reasonable grounds to believe that a child may be deprived, the Department of Human Services shall conduct an assessment or investigation in accordance with priority guidelines established by the Department.

2.  Notification or receipt of a report that a child may be a victim of abuse or neglect, and any investigation or assessment made as a result of such notification or report, shall be subject to and conducted pursuant to the provisions of the Oklahoma Child Abuse Reporting and Prevention Act.

3.  The Department shall forward its findings to the district attorney's office.

B.  1.  If, after the assessment or investigation, the Department determines that:

a. an alleged abuse or neglect of a child was perpetrated by someone other than a person responsible for the child's health, safety or welfare, and

b. an alleged abuse or neglect of a child does not appear to be attributable to failure on the part of a person responsible for the child's health, safety or welfare to provide protection for the child,

the Department shall immediately verbally notify an appropriate local law enforcement agency for the purpose of conducting a possible criminal investigation.  The verbal notification to the local law enforcement agency shall be followed by a written referral transmitted no later than the close of the next business day.

2.  The Department shall determine whether the alleged perpetrator is a parent of any child or is otherwise a person responsible for the child's health, safety or welfare.  If the alleged perpetrator is determined to be a parent of a child or is otherwise a person responsible for the child's health, safety or welfare, such determination shall constitute reasonable grounds to conduct an assessment or investigation regarding such child pursuant to subsection A of this section.

3.  After making the referral to the law enforcement agency, the Department shall not be responsible for further investigation of the case unless:

a. notice is received from the law enforcement agency as provided by subsection C of this section,

b. the alleged perpetrator is a person responsible for the child's health, safety or welfare, or

c. the appropriate law enforcement agency requests the Department, in writing, to participate in the investigation.  If funds and personnel are available, as determined by the Director of Human Services, the Department may assist in the investigation of physical or sexual abuse of a child perpetrated by a person other than the parent or person responsible for the health, safety or welfare of the child.

4.  The Commission for Human Services shall promulgate rules for the implementation of the provisions of this subsection.  Such rules shall include, but not be limited to, provision for adequate and appropriate assessment or investigation by the Department prior to notification of a local law enforcement agency.

C.  1.  Any law enforcement agency receiving a referral as provided in this section shall provide the Department of Human Services' local child welfare office with a copy of the report of its investigation resulting from a referral from the Department or shall provide a written statement as to why a criminal investigation was not conducted.

2. a. Whenever, in the course of any criminal investigation, a law enforcement agency determines that there is cause to believe that a child may be or is alleged to be abused, neglected or deprived by reason of the acts or omissions of a person responsible for the health, safety or welfare of the child or the failure on the part of a person responsible for the child's health, safety or welfare to provide protection for the child, the law enforcement agency shall immediately verbally contact the local child welfare office for the purpose of an investigation by that office.

b. The verbal notification to the local child welfare office shall be followed by a written referral to the Department of Human Services no later than the close of the next business day.

Added by Laws 1995, c. 352, § 9, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 6, emerg. eff. June 11, 1998; Laws 1999, c. 44, § 1, eff. Nov. 1, 1999; Laws 2000, c. 374, § 8, eff. July 1, 2000.

§10-7003-2.1.  Child taken into custody prior to filing of petition - Emergency custody - At-risk infants.

A.  Pursuant to the provisions of this section, a child may be taken into custody prior to the filing of a petition:

1.  By a peace officer or employee of the court, without a court order if the child's surroundings are such as to endanger the welfare of the child or if continuation of the child in the child's home is contrary to the health, safety or welfare of the child;

2.  By an order of the district court issued upon the application of the office of the district attorney.  The court shall include in the order a specific determination that continuation of the child in the child's home is contrary to the health, safety or welfare of the child.  The application presented by the district attorney may be supported by a sworn affidavit which may be based upon information and belief.  The application shall state facts sufficient to demonstrate to the court that there is reasonable suspicion to believe the child is in need of protection due to abandonment, abuse or neglect, or is in surroundings that are such as to endanger the welfare of the child.  The application may be verbal.  If verbal, a written application shall be submitted to the district court within one (1) judicial day from the issuance of the order.

a. When an order issued by the district court pursuant to this paragraph places the child in the emergency custody of the Department of Human Services pending further hearing specified by Section 7003-2.4 of this title, an employee of the Department may take the child into custody in the following limited circumstance:

(1) the child is located in an educational or day care facility,

(2) it is determined that assumption of the child's custody from such facility is necessary to protect the child from risk of endangerment, and

(3) assumption of the child's custody from the facility can occur without a breach of the peace, otherwise the child shall be taken into custody by a peace officer or employee of the court.

b. It is the intent of the Legislature that emergency custody of a child pursuant to a court order shall not occur at an educational or day care facility unless it is determined necessary to avoid endangerment to the child.  The Department shall establish specific policies when an employee of the Department may take a child into emergency custody pursuant to a court order at an educational or day care facility;

3.  By order of the district court when the child is in need of medical or mental health treatment in order to protect the child's health, safety or welfare and the child's parent, legal guardian, custodian or other person having custody or control of the child is unwilling or unavailable to consent to such medical or mental health treatment or other action pursuant to this article.  The court shall specifically include in the order authorization for such medical or mental health treatment as it deems necessary.  The court shall include in the order a specific determination that continuation of the child in the child's home is contrary to the health, safety or welfare of the child; and

4.  Pursuant to the provisions of Section 7115.1 of this title.

B.  Whenever a child is taken into custody pursuant to subsection A of this section:

1.  The child may be taken to a children's shelter located within the county where protective or emergency custody is assumed or, if there is no children's shelter within the county, to a children's shelter designated by the court, provided that the placement of an infant who appears to be or has been determined to have a medical condition or illness that falls within the placement protocol for at-risk infants established pursuant to subsection D of this section shall be taken to a location as provided in the placement protocol;

2.  Except as otherwise provided by subsection C of this section, the child may be taken before a judge of the district court for the purpose of obtaining an order for emergency custody.  The court may place the child in the emergency custody of the Department of Human Services pending further hearing specified by Section 7003-2.4 of this title.  The Department may place the child in a kinship foster care home, another foster home or other suitable placement that is determined by the Department to meet the needs of the child, provided that the placement of an infant who appears to be or has been determined to have a medical condition or illness that falls within the placement protocol for at-risk infants established pursuant to subsection D of this section shall be taken to a location as provided in the placement protocol;

3.  The child may be taken directly to or retained in a health care facility for medical treatment, when it reasonably appears to the peace officer or court employee that the child is in need of emergency medical treatment to maintain the child's health, or as otherwise directed by the court; or

4.  The child may be taken directly to or retained in a mental health or substance abuse treatment facility for evaluation or inpatient treatment, in accordance with the provisions of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, when it reasonably appears to the peace officer or court employee that the child is in need of emergency mental health care to preserve the child's health, or as otherwise directed by the court; and

5.  Except as otherwise provided by subsection C of this section, the district court of the county where the emergency custody is assumed shall be immediately notified, verbally or in writing, that the child has been taken into custody.  If notification is verbal, written notification shall be sent to the district court within one (1) judicial day of such verbal notification.

C.  The court may provide, in an order issued pursuant to this section or by a standing order or rule, for the disposition of children taken into emergency custody and notification of the custody.  Such order or rule shall be consistent with the provisions of subsection B of this section, but may also:

1.  Designate a licensed child care facility other than a children's shelter appropriate for the temporary care of deprived children if such facility is willing to provide care, provided that the placement of an infant who appears to be or has been determined to have a medical condition or illness that falls within the placement protocol for at-risk infants established pursuant to subsection D of this section shall be taken to a location as provided in the placement protocol;

2.  Authorize the release of a child from custody in accord with such criteria as the court specifies or the placement of a child with such responsible persons as the court may designate and who are willing to provide care for the child pending further proceedings; and

3.  Require such notice to the court concerning the assumption of custody and the disposition of children taken into custody as the court may direct.

D.  1.  The Department of Human Services shall establish by rule a placement protocol for at-risk infants.

2.  Factors for determining at-risk infants include, but are not limited to:

a. premature infants,

b. history of respiratory distress,

c. oxygen dependency,

d. diagnosis requiring special care beyond routine infant care,

e. infants under six (6) weeks of age, and

f. medical conditions or illnesses of the infants that without protocol placements may result in increased episodes of illness, prolonged hospitalization and increased cost for care.

3.  Appropriate placement pursuant to this subsection of at-risk infants shall include, but not be limited to, foster care, approved kinship foster care and health care facilities.  A children's shelter shall not be deemed to be an appropriate placement for at-risk infants unless the shelter meets the placement protocol.

4.  If the at-risk infant is in a hospital setting, the infant may be placed in another appropriate placement pursuant to this subsection, only upon the release of the infant from the hospital by the infant's primary physician.

E.  No child taken into custody pursuant to this section shall be confined in any jail, adult lockup, or adult or juvenile detention facility.  No child shall be transported or detained in a secure facility in association with delinquent, criminal, vicious, or dissolute persons.

Added by Laws 1968, c. 282, § 107, eff. Jan. 13, 1969.  Amended by Laws 1969, c. 283, § 1, emerg. eff. April 25, 1969; Laws 1973, c. 27, § 1, emerg. eff. April 18, 1973; Laws 1976, c. 102, § 1, emerg. eff. May 12, 1976; Laws 1977, c. 259, § 8, eff. Oct. 1, 1977; Laws 1980, c. 169, § 1, eff. Jan. 1, 1981; Laws 1981, c. 238, § 2, eff. Oct. 1, 1981; Laws 1982, c. 312, § 17, operative Oct. 1, 1982; Laws 1989, c. 363, § 3, eff. Nov. 1, 1989; Laws 1990, c. 302, § 5, eff. Sept. 1, 1990; Laws 1992, c. 298, § 20, eff. July 1, 1993; Laws 1993, c. 342, § 5, eff. July 1, 1993; Laws 1994, c. 2, § 2, emerg. eff. March 2, 1994; Laws 1994, c. 290, § 34, eff. July 1, 1994; Laws 1995, c. 217, § 3, eff. July 1, 1995; Laws 1995, c. 352, § 10, eff. July 1, 1995.  Renumbered from § 1107 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2000, c. 374, § 9, eff. July 1, 2000; Laws 2001, c. 143, § 1, eff. July 1, 2001; Laws 2002, c. 445, § 5, eff. Nov. 1, 2002; Laws 2003, c. 3, § 5, emerg. eff. March 19, 2003.

NOTE:  Laws 1990, c. 238, § 5 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.  Laws 1993, c. 208, § 2 and Laws 1993, c. 320, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 2002, c. 327, § 16 repealed by Laws 2003, c. 3, § 6, emerg. eff. March 19, 2003.

§10-7003-2.2.  Emergency medical treatment or mental health care - Emergency ex parte order - Notice and hearing.

A.  If a child is taken into protective custody without a court order due to the need for emergency medical or mental health treatment to protect the child's health, safety or welfare, the court may issue an emergency ex parte order authorizing such treatment upon application of the district attorney of the county in which the child is located.  The application for an emergency ex parte order may be verbal or in writing and shall be supported by facts sufficient to demonstrate to the court that there is reasonable cause to believe that the child is in need of emergency medical or mental health treatment to protect the child's health, safety or welfare.  If verbal, a written application shall be submitted to the court as soon as practicable.

B.  The emergency ex parte order shall be in effect until a full hearing is conducted.  A copy of the application, notice for full hearing and a copy of any emergency ex parte order issued by the court shall be served upon such parent, legal guardian, or person having custody or control of the child.  Within twenty-four (24) hours of the filing of the application, the court shall hold a full hearing on the application, regardless of whether an emergency ex parte order had been issued or denied.

Added by Laws 1995, c. 352, § 11, eff. July 1, 1995.  Amended by Laws 2000, c. 374, § 10, eff. July 1, 2000.

§10-7003-2.3.  Authorization of medical or mental health treatment - Consent - Hearing - Responsibility for medical expenses.

A.  Except as otherwise provided by law, whenever a child in protective custody appears to be in need of medical treatment or mental health treatment, a peace officer, employee of the court, or any other legal custodian of the child shall exercise due diligence to locate a parent, guardian, or other person legally competent to authorize such treatment.

B.  The consent of a parent, guardian, or other person legally competent to authorize medical treatment or mental health evaluations or treatment for a child shall not be required and the peace officer, employee of the court, or other legal custodian may authorize such treatment or evaluation:

1.  When a child in protective custody requires emergency medical treatment or mental health treatment if such treatment, as determined by a competent medical or mental health authority, as the case may be, cannot be delayed; or

2.  For any physical examination or routine diagnostic proceeding or evaluation necessary, as determined by competent medical authority, to determine the medical or mental condition of the child for the protection of the child and others with whom the child may come in contact while in custody.

C.  1. a.  If the parent, guardian, or other person legally competent to authorize medical treatment for the child is unavailable to consent to such treatment, the court, upon application of the district attorney of the county in which the child is located, shall conduct a hearing not later than five (5) days after filing of the application.

b. If the parent, guardian, or other person legally competent to authorize medical treatment for the child is unwilling to consent to such treatment, the court, upon application of the district attorney of the county in which the child is located or upon application of a parent or guardian, shall conduct a hearing not later than five (5) days after filing of the application.

2.  Notice of the hearing and a copy of the application shall be served upon the parent, guardian, or other person legally competent to consent to medical treatment for the child, upon the district attorney and upon the person or agency having protective custody of the child.

3.  After any hearing held pursuant to this subsection, the court may grant any order or require such medical treatment as is necessary to protect the health or welfare of the child.

D.  The parent, guardian, or person having legal custody of the child shall be responsible for such medical expenses as ordered by the court.

Added by Laws 1995, c. 352, § 12, eff. July 1, 1995.

§10-7003-2.4.  Notification of parent, legal guardian or custodian - Emergency custody hearing - Duration of emergency custody orders - Scheduling priority for children in emergency custody - Court determinations.

A.  1.  The peace officer or an employee of the court shall provide the parent, legal guardian, or custodian of a child immediate written notice of the protective or emergency custody of the child whenever possible.

2.  The written notice shall:

a. inform the parents, legal guardian, or custodian that the child has been removed from the home,

b. inform the parent, legal guardian, or custodian of the child that an emergency custody hearing to determine custody of the child will occur within two (2) judicial days from the date the child was removed from the home, and

c. contain information about the:

(1) emergency custody hearing process including, but not limited to, the date, time and place that the child was taken into protective or emergency custody,

(2) nature of the allegation that led to placement of the child into protective or emergency custody,

(3) address and telephone number of the local and county law enforcement agencies,

(4) phone number of the local child welfare office of the Department of Human Services, and

(5) right of the parent, legal guardian or custodian to contact an attorney.

3.  The written notice shall also contain the following or substantially similar language:  "FAILURE TO RESPOND TO THIS NOTICE OR TO APPEAR AT THE EMERGENCY CUSTODY HEARING MEANS YOUR CHILD WILL STAY OR BE PLACED IN EMERGENCY CUSTODY.  YOUR FAILURE TO RESPOND OR COOPERATE MEANS YOU MAY LOSE CUSTODY OF THIS CHILD OR YOUR RIGHTS AS A PARENT MAY BE TERMINATED."

B.  1.  Within the next two (2) judicial days following the child being taken into protective or emergency custody, the court shall conduct an emergency custody hearing to determine whether evidence or facts exist that are sufficient to demonstrate to the court there is reason to believe the child is in need of protection due to abuse or neglect, or is in surroundings that are such as to endanger the health, safety or welfare of the child.

2.  At the emergency custody hearing, the court shall advise the parent, legal guardian or custodian of the child in writing of the procedure which will be followed with regard to determining custody of the child, including, but not limited to:

a. any right of the parent or legal guardian or custodian to testify and present evidence at court hearings,

b. the right to be represented by an attorney at court hearings as authorized by law,

c. the consequences of failure to attend any hearings which may be held, and

d. the right to appeal and the procedure for appealing the finding of a court on custody issues as authorized by law.

3. a. At the emergency custody hearing, the court shall:

(1) release the child to the child's parent, legal guardian or custodian or other responsible adult without conditions or under such conditions as the court finds reasonably necessary to ensure the health, safety or welfare of the child, or

(2) continue the child in or place the child into emergency custody if continuation of the child in the child's home is contrary to the health, safety or welfare of the child,

(3) obtain information from the parent, legal guardian or custodian necessary to identify and locate kinship placement resources.  If such information indicates that within one (1) year of the emergency custody hearing the child had resided with a grandparent for six (6) months, and that such grandparent was the primary caregiver and provided primary financial support for the child during such time, the court shall provide notice and an opportunity to be heard at future hearings to such grandparent, and

(4) require the Department to provide to any custodian or other person caring for the child information on Department of Human Services programs and services available to the child.

b. If a child has been removed from the custodial parent of the child and the court, in the best interests of the child, is unable to release the child to the custodial parent, the court shall give priority for placement of the child with the noncustodial parent of the child unless such placement would not be in the child's best interests.  If the court cannot place the child with the noncustodial parent, custody shall be consistent with the provisions of Section 21.1 of this title.  If custody of the child cannot be made pursuant to the provisions of Section 21.1 of this title, the reason for such determination shall be documented in the court record.

C.  1.  Except as otherwise provided by this subsection, a petition for a deprived child proceeding shall be filed and a summons issued within five (5) judicial days from the date of assumption of custody; provided, however, such time period may be extended a period of time not to exceed fifteen (15) calendar days from the date of assumption of custody of the child if, upon request of the district attorney at the emergency custody hearing, the court determines there are compelling reasons to grant additional time for the filing of the petition for a deprived child proceeding.

2.  If the petition is not filed as required by this subsection, then the emergency custody order shall expire.  The district attorney shall submit for filing in the court record a written record specifying the reasons why the petition was not filed and specifying to whom the child was released.

D.  If a petition is filed within the time period specified in subsection C of this section, the emergency custody order shall remain in force and effect for not longer than sixty (60) days, except as otherwise provided by this subsection.

The emergency custody order shall not be extended beyond sixty (60) days absent a showing that such further extension is necessary to ensure the health, safety or welfare of the child and is in the best interests of the child.

E.  1.  The court may hold additional hearings at such intervals as may be determined necessary by the court to provide for the health, safety or welfare of the child.

2.  The parent, legal guardian or custodian of the child, the child's attorney, the district attorney and guardian ad litem if appointed shall be given prior adequate notice of the date, time, place and purpose of any hearing by the court.

F.  In scheduling hearings, the court shall give priority to proceedings in which a child is in emergency custody.

G.  1.  No order of the court providing for the removal of a child alleged to be deprived from the home of such child shall not be entered unless the court makes a determination:

a. that continuation of the child in the child's home is contrary to the health, safety or welfare of the child, and

b. as to whether or not reasonable efforts were made to prevent the need for the removal of the child from the child's home, or

c. as to whether or not an absence of efforts to prevent the removal of the child from the child's home is reasonable because the removal is due to an alleged emergency and is for the purpose of providing for the health, safety or welfare of the child, or

d. reasonable efforts to provide for the return of the child to the child's home are not required pursuant to Section 7003-4.6 of this title; provided, however, upon such determination, the court shall inform the parent that a permanency hearing will be held within thirty (30) days from the determination.

2.  In all proceedings or actions pursuant to this subsection, the child's health, safety or welfare shall be the paramount concern.

Added by Laws 1995, c. 352, § 13, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 7, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 11, eff. July 1, 2000; Laws 2001, c. 141, § 2, emerg. eff. April 30, 2001; Laws 2005, c. 120, § 1, eff. July 1, 2005.

§10-7003-2.5.  Immunity from liability for authorizing medical treatment or mental health evaluation or treatment.

No peace officer, employee of the court, employee of the Department of Human Services, or person acting pursuant to a court order authorizing medical treatment or mental health evaluation or treatment in accordance with the provisions of this title for any child found in need of such medical treatment or mental health evaluation or treatment shall have any liability, civil or criminal, for such authorization.

Added by Laws 1995, c. 352, § 14, eff. July 1, 1995.  Amended by Laws 2000, c. 374, § 12, eff. July 1, 2000.

§10-7003-3.1.  Petitions.

A.  1.  A petition in a deprived child proceeding may be filed by the district attorney to determine if further action is necessary.  The proceeding shall be entitled "In the matter of ____________, an alleged deprived child".

2.  The petition shall be verified and may be upon information and belief.  The petition shall set forth:

a. with particularity, facts which bring the child within the purview of this article,

b. the name, age and residence of the child,

c. the names and residences of the child's parents,

d. the name and residence of the child's legal guardian, if there is one,

e. the name and residence of the person or persons having custody or control of the child,

f. the name and residence of the nearest known relative, if no parent, legal guardian or custodian of the child can be found, and

g. the relief requested and an endorsement of witnesses intended to be called by the petitioner.

3.  If a termination of parental rights is desired, it must be stated in the petition and summons, and if an order for the payment of funds for the care and maintenance of the child is desired, it must be stated in the petition and summons.

4.  If any of the facts herein required are not known by the petitioner, the petition shall so state, along with the reasons why such facts are not known to petitioner.

B.  1.  A petition for termination of parental rights may be filed by the district attorney or the child's attorney.

2.  A petition for termination of parental rights shall be filed by the district attorney for those petitions required to be filed pursuant to the provisions of Section 7003-4.7 of this title.

3.  If the child's attorney files a petition for the termination of the parental rights of the parents of the child, the district attorney shall join in the petition or motion for those petitions or motions required to be filed by the district attorney pursuant to the provisions of Section 7003-4.7 of this title.

C.  A petition alleging a child to be a minor in need of treatment shall be filed by a district attorney pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

D.  A copy of the petition in a deprived child proceeding shall be attached to and delivered with the summons.

E.  1.  Any petition filed by the district attorney shall be signed by the district attorney or authorized assistant.

2.  A petition for termination of parental rights filed by the child's attorney shall be signed by the child's attorney and the district attorney if joined as a party to the petition pursuant to the provisions of subsection B of this section.

Added by Laws 1968, c. 282, § 103, eff. Jan. 13, 1969.  Amended by Laws 1971, c. 66, § 1, eff. Oct. 1, 1971; Laws 1973, c. 142, § 1, emerg. eff. May 10, 1973; Laws 1976, c. 51, § 1, emerg. eff. April 12, 1976; Laws 1977, c. 259, § 3, eff. Oct. 1, 1977; Laws 1982, c. 312, § 15, operative Oct. 1, 1982; Laws 1990, c. 302, § 2, eff. Sept. 1, 1990; Laws 1992, c. 298, § 17, eff. July 1, 1993; Laws 1994, c. 290, § 31, eff. July 1, 1994; Laws 1995, c. 352, § 15, eff. July 1, 1995.  Renumbered from § 1103 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 8, emerg. eff. June 11, 1998; Laws 2002, c. 327, § 17, eff. July 1, 2002.

§10-7003-3.2.  Repealed by Laws 1998, c. 421, § 34, emerg. eff. June 11, 1998.

§10-7003-3.3.  Amendment of petition.

A.  No pleading subsequent to the petition for a deprived child proceeding is required, and the filing of any motion or pleading shall not delay the holding of the adjudicatory hearing.

B.  A petition may be amended by order of the court at any time before an order of adjudication has been made, provided that the court shall grant the parties such additional time to prepare as may be required to insure a full and fair hearing.  A petition shall be deemed to have been amended to conform to the proof where the proof does not change the substance of the act, omission or circumstance alleged.  However, the court shall not amend the adjudicatory category prayed for in the petition.

Added by Laws 1977, c. 259, § 4, eff. Oct. 1, 1977.  Amended by Laws 1995, c. 352, § 17, eff. July 1, 1995.  Renumbered from § 1103.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-3.4.  Summons - Contents - Service - Taking child into custody.

A.  1.  After a petition for a deprived child proceeding has been filed, unless the parties provided for in this section voluntarily appear, a summons shall be issued.

2.  The summons shall recite briefly the nature of the proceeding with the phrase "as described more fully in the attached petition" and shall require the person or persons who have the custody or control of the child to appear personally and bring the child before the court at a time and place stated.

3.  The summons shall state the relief requested, and shall set forth the right of the child, parents and other interested parties to have an attorney present at the hearing on the petition.

4.  The summons shall also contain, in type at least as large as the balance of the document, the following or substantially similar language:  "FAILURE TO RESPOND TO THIS SUMMONS OR TO APPEAR AT THIS HEARING CONSTITUTES CONSENT TO THE ADJUDICATION OF THIS CHILD (OR THESE CHILDREN) AS DEPRIVED CHILDREN AND MAY ULTIMATELY RESULT IN LOSS OF CUSTODY OF THIS CHILD OR THE TERMINATION OF PARENTAL RIGHTS TO THIS CHILD."

B.  1.  The summons shall be served on the person who has legal custody of the child.  If the child has reached the age of twelve (12) years, a copy shall be served on the child.

2.  If the person who has legal custody of the child is other than a parent, legal guardian or custodian of the child, a copy of the summons shall be served on the parent, legal guardian or custodian, or all, as hereinafter provided.  A copy of the summons shall be served on a custodial parent, guardian or next friend.  If no parent or guardian can be found, a summons shall be served on such other person or persons as the court shall designate.

C.  Summons may be issued requiring the appearance of any other person whose presence is necessary.

D.  If it subsequently appears that a person who should have been served was not served and has not entered an appearance, the court shall immediately order the issuance of a summons which shall be served on such person.

E.  If after a petition has been filed, it appears that the child is in such condition or in such surroundings that the child's welfare requires that custody of the child be immediately assumed by the court, the judge may immediately issue an order authorizing the taking of the child into emergency custody.

Added by Laws 1968, c. 282, § 104, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 5, eff. Oct. 1, 1977; Laws 1981, c. 238, § 1, eff. Oct. 1, 1981; Laws 1988, c. 318, § 2, emerg. eff. July 6, 1988; Laws 1990, c. 238, § 3, emerg. eff. May 21, 1990; Laws 1993, c. 342, § 3, eff. July 1, 1993; Laws 1995, c. 352, § 18, eff. July 1, 1995.  Renumbered from § 1104 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 17, eff. Nov. 1, 1996; Laws 1998, c. 421, § 9, emerg. eff. June 11, 1998.

§10-7003-3.5.  Service of summons.

A.  1.  Service of summons shall be made as provided for service in civil actions, or service may be made by certified mail to such person's last-known address, requesting a return receipt from the addressee only.

2.  If the address of the person to be summoned is not known, or if the mailed summons is returned, the court may order that notice of the hearing be published once in a newspaper of general circulation in the county, and a copy of the summons shall be mailed by regular first-class mail to the last-known address of the parent, legal guardian or custodian.

B.  1.  The court shall not hold the hearing until at least forty-eight (48) hours after the service of the summons, except with the consent of the parent, legal guardian or custodian.

2.  If the parent is not served within the state, the court shall not hold the hearing until at least five (5) days after the date of mailing the summons, except with the consent of the parent, legal guardian or custodian.

C.  1.  If notice is published, the court shall not hold the hearing until at least ten (10) days after the date of publication.

2.  If one or more persons must be served by publication, the court may delay the date of the hearing, with reasonable notice to the other persons who have been served or are properly and legally notified, to any date that the court determines to be reasonable and may proceed with the action.

3.  An order determining that a child is deprived shall not become final until thirty (30) days after the date of the publication of the notice.

Added by Laws 1968, c. 282, § 105, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 7, eff. Oct. 1, 1977; Laws 1990, c. 302, § 4, eff. Sept. 1, 1990; Laws 1992, c. 298, § 19, eff. July 1, 1993; Laws 1995, c. 352, § 19, eff. July 1, 1995.  Renumbered from § 1105 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 386, § 3, emerg. eff. June 10, 1997; Laws 1998, c. 421, § 10, emerg. eff. June 11, 1998.

§10-7003-3.6.  Failure to appear without reasonable cause - Consent to adjudication - Contempt - Warrants.

A.  Failure of a person summoned as provided in this part to respond or appear without reasonable cause constitutes the person's consent to a deprived child adjudication.

B.  If any person summoned as provided in this part fails to respond or appear without reasonable cause, such person may be held in contempt of court.

C.  In case the summons cannot be served, or the parties served fail to obey the same, or in any case when it shall be made to appear to the judge that the service will be ineffectual or that the health, safety or welfare of the child requires that the child should be brought into the custody of the court, a warrant may be issued against the parent, legal guardian or custodian of the child, or against the child.

Added by Laws 1968, c. 282, § 106, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 20, eff. July 1, 1995.  Renumbered from § 1106 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 18, eff. Nov. 1, 1996; Laws 1998, c. 421, § 11, emerg. eff. June 11, 1998.

§10-7003-3.7.  Representation by counsel - Guardians ad litem - Court-appointed special advocates - Applicability of section.

A. 1. a. If the parents, legal guardian or custodian of the child requests an attorney and is found to be without sufficient financial means, counsel shall be appointed by the court if a petition has been filed alleging that the child is a deprived child or if termination of parental rights is a possible remedy; provided that the court may appoint counsel without such request, if it deems representation by counsel necessary to protect the interest of the parents, legal guardian or custodian.

b. The court shall not be required to appoint an attorney for any person other than for the parents, legal guardian or custodian of the child pursuant to the provisions of this paragraph.

2. a. Whenever a petition is filed pursuant to the provisions of this part, the court shall appoint a separate attorney, who shall not be a district attorney, regardless of any attempted waiver by the parent, legal guardian or custodian of the child of the right of the child to be represented by counsel.  The parent, legal guardian or custodian shall not select the child's attorney.  If financially capable, the parent, legal guardian or custodian shall reimburse the Court Fund for the services of a court-appointed attorney for the child.

b. The attorney appointed for the child shall make arrangements to meet with the child as soon as possible after receiving notification of the appointment.  Except for good cause shown, the attorney shall meet with the child not less than twenty-four (24) hours prior to any hearing in such proceeding.  The attorney may speak with the child over the telephone if a personal visit is not possible due to exigent circumstances.  If a meaningful attorney-client relationship between the child and the attorney is prohibited due to age or disability of the child, the attorney shall contact the custodian or caretaker of the child prior to the hearing.

c. The attorney shall be given access to all reports, records and other information relevant to the case and to any reports of examination of the child's parents, legal guardian or custodian made pursuant to this section.  The attorney shall represent the child and any expressed interests of the child.  The attorney shall make such further inquiry as the attorney deems necessary to ascertain the facts, to interview witnesses, examine and cross-examine witnesses, make recommendations to the court and participate further in the proceedings to the degree appropriate for adequately representing the interests of the child.

3.  The attorney shall be allowed a reasonable fee for such services as determined by the court, as authorized by law.

B.  1.  Whenever a petition is filed alleging that a child is a deprived child, the court may appoint a guardian ad litem for the child at any time subsequent to the filing of the petition or for any other action related to the child.

2.  The court shall appoint a guardian ad litem upon the request of the child, the attorney of the child, the Department of Human Services, a licensed child-placing agency, or any other party to the action.

3.  A guardian ad litem shall not be a district attorney, an employee of the office of the district attorney, the child's attorney, an employee of the court, an employee of a juvenile bureau, or an employee of any public agency having duties or responsibilities towards the child.

4.  The guardian ad litem shall be appointed to objectively advocate on behalf of the child and act as an officer of the court to investigate all matters concerning the best interests of the child.  In addition to other duties required by the court and as specified by the court, a guardian ad litem shall have the following responsibilities:

a. review documents, reports, records and other information relevant to the case, meet with and observe the child in appropriate settings, and interview parents, foster parents, health care providers, child protective services workers and any other person with knowledge relevant to the case,

b. advocate for the child's best interests by participating in the case, attending any hearings in the matter and advocating for appropriate services for the child when necessary,

c. maintain the confidentiality of information related to a case as required by Article 7 of the Oklahoma Children's Code,

d. monitor the child's best interests throughout any judicial proceeding, and

e. present written reports on the child's best interests that include conclusions and recommendations and the facts upon which they are based.

5.  The guardian ad litem shall be given access to the court files and agency files and access to all documents, reports, records and other information relevant to the case and to any records and reports of examination of the child's parent or other custodian, made pursuant to the laws relating to child abuse and neglect including reports generated by service providers.

C.  1.  Whenever a court-appointed special advocate program is available to the court to serve as a guardian ad litem, priority shall be given to appointment of the court-appointed special advocate to serve as guardian ad litem for the child regardless of whether a guardian ad litem has been requested pursuant to the provisions of this subsection.

2.  A Court-Appointed Special Advocate Program shall be made available to each judicial district.

3.  For purposes of the Oklahoma Children's Code, the terms "court-appointed special advocate" and "guardian ad litem" shall have the same function.  In like manner, a court-appointed special advocate, except as specifically otherwise provided by law or by the court, shall have the same power, duties and responsibilities as assigned to a guardian ad litem by law and shall have such other qualifications, duties and responsibilities as may be prescribed by rule by the Supreme Court.

4.  A court-appointed special advocate shall serve without compensation.

D.  1.  Any person participating in a judicial proceeding as a court-appointed special advocate shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

2.  Any person serving in a management position of a court-appointed special advocate organization, including a member of the Board of Directors acting in good faith, shall be immune from any civil liability or any vicarious liability for the negligence of any court-appointed special advocate organization advocates, managers, or directors.

E.  The provisions of this section shall not apply to adoption proceedings and actions to terminate parental rights which do not involve a petition for deprived status of the child.  Such proceedings and actions shall be governed by the Oklahoma Adoption Code.

Added by Laws 1968, c. 282, § 109, eff. Jan. 13, 1969.  Amended by Laws 1970, c. 226, § 1; Laws 1971, c. 66, § 2, eff. Oct. 1, 1971; Laws 1977, c. 259, § 10, eff. Oct. 1, 1977; Laws 1979, c. 257, § 3, eff. Oct. 1, 1979; Laws 1982, c. 312, § 20, operative Oct. 1, 1982; Laws 1985, c. 313, § 1, eff. Nov. 1, 1985; Laws 1986, c. 263, § 4, operative July 1, 1986; Laws 1989, c. 363, § 6, eff. Nov. 1, 1989; Laws 1991, c. 296, § 24, eff. Sept. 1, 1991; Laws 1992, c. 298, § 22, eff. July 1, 1993; Laws 1994, c. 290, § 37, eff. July 1, 1994; Laws 1995, c. 352, § 21, eff. July 1, 1995.  Renumbered from § 1109 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 6, eff. Nov. 1, 1996; Laws 1997, c. 386, § 4, emerg. eff. June 10, 1997; Laws 1998, c. 5, § 3, emerg. eff. March 4, 1998; Laws 1998, c. 421, § 12, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 13, eff. July 1, 2000.

NOTE:  Laws 1997, c. 366, § 55 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7003-3.8.  Jury trial.

A parent entitled to service of summons, the state or a child shall have the right to demand a trial by jury only in the following circumstances:

1.  When the initial petition to determine if a child is deprived also contains a request for termination of parental rights; or

2.  When, following a hearing in which the child is adjudicated deprived, a request for termination of parental rights is filed by the state or the child.

The demand for a jury trial shall be granted unless waived, or the court on its own motion may call a jury to try any such case.  Such jury shall consist of six (6) persons.

Added by Laws 1968, c. 282, § 110, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 11, eff. Oct. 1, 1977; Laws 1986, c. 179, § 1, eff. Nov. 1, 1986; Laws 1992, c. 298, § 23, eff. July 1, 1993; Laws 1995, c. 352, § 22, eff. July 1, 1995.  Renumbered from § 1110 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2002, c. 473, § 1, eff. Nov. 1, 2002.

§10-7003-4.1.  Conduct of hearings.

A.  All cases of deprived children shall be heard separately from the trial of cases against adults.  The adjudicative hearings and hearings for termination of parental rights shall be conducted according to the rules of evidence.

1.   a. Except as otherwise provided by this paragraph, all deprived proceedings shall be private unless specifically ordered by the judge to be conducted in public, but persons having a direct interest in the case shall be admitted.

b. To the extent that deprived proceedings involve discussion of confidential information from any child abuse or neglect report and record, or any information obtained from the Department of Human Services concerning a child or family who is receiving Title IV-B child welfare services, Title IV-E foster care or adoption assistance, the confidentiality requirements of those programs apply.  Accordingly, such information shall not be discussed in open court.  To the extent that confidential information is relevant to the proceedings, it must be discussed in the court's chambers or some other restricted setting, and the pertinent sections of the transcript shall be kept confidential.

2.  Stenographic notes or other transcript of the hearings shall be kept as in other cases, but they shall not be open to inspection except by order of the court or as otherwise provided by law.

B.  A child who is determined to be competent to testify shall not refuse to be a witness in a hearing to determine whether or not the child is deprived, unless the privilege against self-incrimination is invoked.  The testimony of the child may be given as provided by this part or as otherwise authorized by law for the protection of child witnesses.

C.  A decision determining a child to be deprived must be based on sworn testimony and the child must have the opportunity for cross-examination unless the facts are stipulated.

Added by Laws 1968, c. 282, § 111, eff. Jan. 13, 1969.  Amended by Laws 1975, c. 252, § 1, emerg. eff. June 2, 1975; Laws 1991, c. 296, § 8, eff. Sept. 1, 1991; Laws 1992, c. 298, § 24, eff. July 1, 1993; Laws 1993, c. 302, § 1, eff. Sept. 1, 1993; Laws 1994, c. 290, § 38, eff. July 1, 1994; Laws 1995, c. 352, § 23, eff. July 1, 1995.  Renumbered from § 1111 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2000, c. 374, § 14, eff. July 1, 2000.

§10-7003-4.2.  Admissibility of prerecorded statements of child age 12 or under who is victim of abuse.

A.  This section shall apply only to a proceeding affecting the parent-child, guardian-child or family relationship in which a child twelve (12) years of age or younger is alleged to have been abused, and shall apply only to the statement of that child or other child witness.

B.  The recording of an oral statement of the child made before the proceedings begin is admissible into evidence if:

1.  The court determines that the time, content and circumstances of the statement provide sufficient indicia of reliability;

2.  No attorney for any party is present when the statement is made;

3.  The recording is both visual and aural and is recorded on film or videotape or by other electronic means;

4.  The recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

5.  The statement is not made in response to questioning calculated to lead the child to make a particular statement or is clearly shown to be the child's statement and not made solely as a result of a leading or suggestive question;

6.  Every voice on the recording is identified;

7.  The person conducting the interview of the child in the recording is present at the proceeding and is available to testify or be crossexamined by any party;

8.  Each party to the proceeding is afforded an opportunity to view the recording before the recording is offered into evidence; and

9.  A copy of a written transcript of the recording transcribed by a licensed or certified court reporter is provided to the parties.

Added by Laws 1984, c. 111, § 1, emerg. eff. April 9, 1984.  Amended by Laws 1995, c. 352, § 24, eff. July 1, 1995.  Renumbered from § 1147 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-4.3.  Taking testimony of child age 12 or under in room other than courtroom - Recording.

A.  This section shall apply only to a proceeding affecting the parent-child, guardian-child or family relationship in which a child twelve (12) years of age or younger is alleged to have been abused, and shall apply only to the testimony of that child or other child witness.

B.  The court may, on the motion of a party to the proceeding, order that the testimony of the child be taken in a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court, the finder of fact and the parties to the proceeding.  Only an attorney for each party, an attorney ad litem for the child or other person whose presence would contribute to the welfare and well-being of the child and persons necessary to operate the equipment may be present in the room with the child during the testimony of the child.  Only the attorneys for the parties may question the child.  The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during the testimony of the child, but does not permit the child to see or hear them.

C.  The court may, on the motion of a party to the proceeding, order that the testimony of the child be taken outside the courtroom and be recorded for showing in the courtroom before the court, the finder of fact and the parties to the proceeding.  Only those persons permitted to be present at the taking of testimony under subsection B of this section may be present during the taking of the child's testimony.  Only the attorneys for the parties may question the child, and the persons operating the equipment shall be confined from the child's sight and hearing.  The court shall ensure that:

1.  The recording is both visual and aural and is recorded on film or videotape or by other electronic means;

2.  The recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

3.  Every voice on the recording is identified; and

4.  Each party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom, and a copy of a written transcript transcribed by a licensed or certified court reporter is provided to the parties.

D.  If the testimony of a child is taken as provided by subsections B or C of this section, the child shall not be compelled to testify in court during the proceeding.

Added by Laws 1984, c. 111, § 2, emerg. eff. April 9, 1984.  Amended by Laws 1995, c. 352, § 25, eff. July 1, 1995.  Renumbered from § 1148 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-4.4.  Allegations of petition not supported by evidence.

If the court finds that the allegations of the petition are not supported by the evidence, the court shall order the petition dismissed and shall order the child discharged from any custody.  The child's parents, guardian or other legal custodian shall also be discharged from any restriction or other previous temporary order.

Added by Laws 1968, c. 282, § 113, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 26, eff. July 1, 1995.  Renumbered from § 1113 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-4.5.  Order of adjudication finding child to be deprived.

A.  If the court finds that the allegations of a petition alleging a child to be deprived are supported by the evidence, and finds that it is in the best interests of the child and the public that the child be made a ward of the court, the court shall sustain the petition, and shall make an order of adjudication finding the child to be deprived and shall adjudge the child as a ward of the court.

B.  The order of adjudication shall include a statement that advises the parent that failure to comply with any requirements of the court may ultimately result in the loss of custody of the child or the termination of parental rights to the child.

C.  When a child has been adjudicated deprived, the court shall enter a dispositional order pursuant to the provisions of Section 7003.5-5 of this title.

Added by Laws 1968, c. 282, § 114, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 21, operative Oct. 1, 1982; Laws 1986, c. 286, § 1, eff. Nov. 1, 1986; Laws 1990, c. 302, § 6, eff. Sept. 1, 1990; Laws 1992, c. 299, § 9, eff. July 1, 1992; Laws 1993, c. 10, § 1, emerg. eff. March 21, 1993; Laws 1994, c. 290, § 40, eff. July 1, 1994; Laws 1995, c. 352, § 27, eff. July 1, 1995.  Renumbered from § 1114 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 13, emerg. eff. June 11, 1998.

NOTE:  Laws 1992, c. 298, § 25 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§10-7003-4.6.  Returning child to home.

A.  The court, on its own motion or upon motion of a party, may determine that reasonable efforts to provide for the return of a child to the child's home or to preserve the family of the child shall not be required prior to or following the adjudicatory hearing if the court determines based upon competent evidence that:

1.  The parent, legal guardian or custodian has inflicted chronic abuse, chronic neglect or torture on the child, a sibling of the child or another child within the household where the child resides;

2.  The child or a sibling of the child:

a. has been previously adjudicated deprived pursuant to the Oklahoma Children's Code or laws from other states or territories as a result of sexual abuse or severe physical abuse,

b. following adjudication, has been removed from the custody of the parent, legal guardian or custodian,

c. has been returned to the custody of the parent, legal guardian or custodian from whom the child had originally been taken, and

d. has been removed from the custody of the parents, legal guardian or custodian of the child, pursuant to the provisions of the Oklahoma Children's Code, due to sexual abuse or severe physical abuse;

3.  The child is an abandoned infant;

4.  The parent, legal guardian or custodian of the child has been convicted of the murder of any child or aided or abetted, attempted, conspired or solicited the commission of murder of any child;

5.  The parent, legal guardian or custodian of the child has been convicted of voluntary manslaughter of another child of the parent, legal guardian or custodian or aided or abetted, attempted, conspired in or solicited the commission of voluntary manslaughter of another child of the parent, legal guardian or custodian or another child within the household where the child resided;

6.  The child has been adjudicated a deprived child, pursuant to the provisions of the Oklahoma Children's Code, as a result of a single incident of sexual abuse, severe neglect or a felonious assault resulting in serious bodily injury to the child, a sibling of the child, or a child within the household where the child resides, by the parent, legal guardian or custodian of the child;

7.  The child was conceived as a result of rape or an act committed outside of this state which if committed in this state would constitute rape.  This paragraph shall only apply to the parent who committed the rape or act and whose child has been placed out of the home;

8.  The parents have deserted a child without good cause or excuse and such desertion continues for a period of at least six (6) months immediately prior to the filing of the petition adjudicating the child deprived or petition to terminate parental rights;

9.  The parent of the child willfully abandoned the child without regard to length of abandonment, and the court finds that the abandonment itself constituted a serious danger to the health and safety of the child;

10.  A child has resided out of the child's home under court order for a cumulative period of more than one (1) year within a three-year period following a deprived child adjudication;

11. a. The court ordered a permanent plan of adoption, guardianship, or other permanent out-of-home placement for any siblings of the child because the parent failed to correct the conditions which led to initial court intervention with the sibling after the sibling had been removed from that parent, or

b. The parental rights of a parent over any sibling of the child had been permanently severed and, according to the findings of the court, the parent had not subsequently made a reasonable effort to correct the problems that led to removal of the sibling of that child from that parent;

12.  The parent, legal guardian or custodian who is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state or who has been convicted of a sexual felony offense pursuant to Section 1024.2, 1031, 1040.52, 1040.53, 1081, 1085, 1086, 1117, 1118, 1119, 1192 or 1192.1 of Title 21 of the Oklahoma Statutes; or

13.  The parent, legal guardian or custodian of the child has a history of extensive, abusive and chronic use of drugs or alcohol and has resisted treatment for this problem during a three-year period immediately prior to the filing of the deprived petition which brought that child to the court's attention.

B.  Upon a determination by the court that any of the conditions specified in subsection A of this section exist, the court shall conduct a permanency hearing within thirty (30) days of the determination by the court pursuant to the provisions of Section 7003-5.6d of this title.  Reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan.

C.  Except when a petition for the termination of parental rights is required to be filed pursuant to the provisions of Section 7003-4.7 of this title, the district attorney, the child's attorney, or both may file a petition for termination of parental rights.

Added by Laws 1998, c. 421, § 14, emerg. eff. June 11, 1998.  Amended by Laws 2000, c. 374, § 15, eff. July 1, 2000.

§10-7003-4.7.  Petition for termination by district attorney.

A.  The district attorney shall file a petition for termination of the parent-child relationship and parental rights with respect to a child or shall join in the petition, if filed by the child's attorney, in any of the following circumstances:

1.  Prior to the end of the fifteenth month when a child has been placed in foster care by the Department of Human Services for fifteen (15) of the most recent twenty-two (22) months.  For purposes of this paragraph, a child shall be considered to have entered foster care on the earlier of:

a. the date of adjudication as a deprived child, or

b. the date that is sixty (60) days after the date on which the child is removed from the home;

2.  Prior to the end of the fifteenth month when a child has been placed in foster care by the Department of Juvenile Justice or in a child-care institution, as defined in Section 472(c)(2) of the Social Security Act, by the Department of Juvenile Justice for fifteen (15) of the most recent twenty-two (22) months.  For purposes of this paragraph, a child shall be considered to have entered foster care on the earlier of:

a. the date of disposition as a delinquent, or

b. the date that is sixty (60) days after the date on which the child is removed from the home;

3.  No later than sixty (60) days after a child has been judicially determined to be an abandoned infant;

4.  No later than sixty (60) days after a court has determined that reasonable efforts to reunite are not required due to a felony conviction of a parent who has:

a. committed the murder of any child or has aided or abetted, attempted, conspired in, or solicited the commission of the murder of any child,

b. committed voluntary manslaughter of another child of the parent, or has aided or abetted, attempted, conspired in, or solicited the commission of voluntary manslaughter of another child of the parent, or

c. committed a felony assault that has resulted in serious bodily injury to the child or to another child of the parent.

B.  If any of the following conditions exist, the district attorney is not required to file a petition as provided in subsection A of this section for a deprived child:

1.  At the option of the Department of Human Services or by order of the court, the child is properly being cared for by a relative;

2.  The Department of Human Services has documented in the child's case plan that is provided or available to the court a compelling reason for determining that filing the petition would not be in the best interests of the child; or

3.  The state has not provided to the family of the child, consistent with the time period in the state case plan, such services as the state deems necessary for the safe return of the child to the child's home, if reasonable efforts are required to be made with respect to the child.

C.  If any of the following conditions exist, the district attorney is not required to file a petition as provided in subsection A of this section for a delinquent child:

1.  At the option of the Department of Juvenile Justice or by order of the court, the child is properly being cared for by a relative; or

2.  The Department of Juvenile Justice has documented in the child's case plan that is provided or available to the court a compelling reason for determining that filing the petition would not be in the best interests of the child.

Added by Laws 1998, c. 421, § 15, emerg. eff. June 11, 1998.  Amended by Laws 1999, c. 365, § 1, eff. Nov. 1, 1999; Laws 2002, c. 237, § 1, emerg. eff. May 9, 2002.

§10-7003-5.1.  Dispositional hearings - Additional reports or evidence.

A.  After making an order of adjudication for a deprived child, the court shall hold a dispositional hearing, at which all evidence helpful in determining the proper disposition best serving the interest of the deprived child, including but not limited to oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the adjudicatory hearing.

B.  Before making an order of disposition, the court shall advise the district attorney, the parents, guardian, custodian or responsible relative, and their counsel, of the factual contents and the conclusion of reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them.  An order of disposition shall include a specific finding and order of the court relative to the liability and accountability of the parents for the care and maintenance of the child as authorized by Part 7 of this article, except where custody is placed with both parents.

C.  On its own motion or that of the district attorney, or of the parent, guardian, custodian, responsible relative or counsel, the court may adjourn the hearing for a reasonable period to receive reports or other evidence and, in such event, shall make an appropriate order for temporary custody of the child, or his release from temporary custody subject to supervision by the court, during the period of the continuance.

Added by Laws 1968, c. 282, § 115, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 12, eff. Oct. 1, 1977; Laws 1995, c. 352, § 28, eff. July 1, 1995.  Renumbered from § 1115 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-5.2.  Examination of child by physician or other appropriate professional - Order for care - Expenses - Emergency - Investigation.

A.  After a petition under the provisions of this part has been filed, the court may order the child to be examined and evaluated by a physician or other appropriate professional to aid the court in making the proper disposition concerning the child.  The court may order a mental health evaluation of a child as provided by the Inpatient Mental Health Treatment of Children Act.

B.  Whenever a child concerning whom a petition has been filed appears to be in need of nursing, medical or surgical care, the court may order the parent or other person responsible for the care and support of the child to provide such care in a hospital or otherwise.  If the parent or other person fails to provide such care, the court may, after due notice, enter an order therefor, and the expense thereof, when approved by the court, shall be a charge upon the county, but the court may adjudge that the person having the duty under the law to support the child pay part or all of the expenses of such care.  In an emergency the court may, when health or condition of the child may require it, cause the child to be placed in a public hospital or institution for treatment or special care, or in a private hospital or institution which will receive the child for like purpose, and consent to emergency treatment or surgery.

C.  After adjudication and at the request of a judge in any juvenile proceeding, the Department shall investigate the home conditions and environment of the child and the financial ability, occupation and earning capacity of the parent, legal guardian or custodian of the child.  Upon request by the court of another state, the Department may conduct a similar investigation.

Added by Laws 1968, c. 282, § 120, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 13, eff. Oct. 1, 1977; Laws 1982, c. 312, § 22, operative Oct. 1, 1982; Laws 1986, c. 286, § 3, eff. Nov. 1, 1986; Laws 1990, c. 302, § 9, eff. Sept. 1, 1990; Laws 1992, c. 298, § 30, eff. July 1, 1993; Laws 1995, c. 352, § 29, eff. July 1, 1995.  Renumbered from § 1120 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

NOTE:  Laws 1990, c. 51, § 6 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§10-7003-5.3.  Individual treatment and service plan.

A.  An individual treatment and service plan shall be filed with the court within thirty (30) days after a child has been adjudicated to be deprived.

B.  The plan shall be filed by the Department of Human Services or the agency responsible for the supervision of the case, or by the Department or the agency or licensed child-placing agency having custody of the child if the child has been removed from the custody of its lawful parent or parents.

C.  The treatment and service plan shall be based upon a comprehensive assessment and evaluation of the child and family.  The plan shall be:

1.  Developed with the participation or input of the parent, legal guardian, or custodian of the child, the child's attorney and the guardian ad litem of the child, if any, and, if appropriate, the child;

2.  Individualized and specific to each child and the child's family.  The plan shall contain specific time frames;

3.  Written in simple and clear English.  If English is not the principal language of the child's parent, legal guardian, or custodian, and such person is unable to read or comprehend the English language, to the extent possible the plan shall be written in such person's principal language;

4.  Subject to modification based on changing circumstances consistent with the correction of the conditions that led to the adjudication of the child; and

5.  Reasonable, accurate, and in compliance with the requirements of other court orders.

D.  The individual treatment and service plan shall include, but not be limited to:

1.  A history of the child and family, including identification of the problems leading to the deprived child adjudication.  The statement of the conditions leading to the adjudication shall include a statement of the methods to be used to correct those conditions or to achieve permanent placement of the child;

2.  Identification of the specific services to be provided to the child, including, but not limited to, educational, vocational educational, medical, drug or alcohol abuse treatment, or counseling or other treatment services, and identification of the services to be provided to the parent, legal guardian, custodian, stepparent, other adult person living in the home or other family members, to remediate or alleviate the conditions that led to the adjudication, including services needed to assist the family to provide safe and proper care of the child or to prevent further harm to the child;

3.  A schedule of the frequency of services or treatment and the means by which delivery of the services or treatment will be assured or, as necessary, the proposed means by which support services or other assistance will be provided to enable the parent or the child to obtain the services or treatment;

4.  The name of the social worker assigned to the case;

5.  If the child is placed outside the home:

a. the services to be provided during and after any such placement,

b. the reasons for such placement and a statement as to the unavailability or inappropriateness of local placement, or other good cause, for any placement more than forty (40) miles from the home of the child,

c. the services to be provided to the child to ensure safe and proper care while in such placement and the projected date of discharge,

d. the services necessary to assist the child to reintegrate with the child's family or other community-based placement and a description of acts by and conduct that is expected of the parent or parents, legal guardian, custodian, or stepparent or other adult person living in the home that would alleviate the conditions that resulted in the removal of the child before the child can be returned to a safe home,

e. if the child is sixteen (16) years of age or older, the services necessary to make the transition from foster care or other community placement to independent living,

f. a description of the type of safe and proper placement in which the child is to be placed,

g. a description of the initial support obligation to the child, as determined by the court,

h. a description of any visitation rights and obligations of the parent or parents, legal guardian, or custodian during the period the child is in care, and

i. a discussion of the safety and appropriateness of the child's placement, which placement is intended to be in the least restrictive and most family-like setting available, consistent with the best interests and special needs of the child and in as close proximity as possible to the child's home;

6.  Performance criteria that will measure the progress of the child and family toward completion of the treatment and service plan including, but not limited to, time frames for achieving objectives and addressing the identified problems;

7.  A projected date for the completion of the treatment and service plan;

8.  The name and business address of the attorney representing the child;

9.  The permanency goal for the child and the reason for selection of that goal; and

10.  a. In the case of a child with respect to whom the permanency plan is adoption or placement in other permanent placement, documentation of the steps the Department is taking to:

(1) find an adoptive family or other permanent living arrangement for the child,

(2) place the child with an adoptive family, a fit and willing kinship relation, a legal guardian, kinship guardian, or in another planned permanent living arrangement, and

(3) finalize the adoption or guardianship, kinship guardianship or other permanent placement.

b. Such documentation shall include, at a minimum, child-specific recruitment efforts such as the use of state, regional and national adoption exchanges, including electronic exchange systems.

E.  Each treatment plan shall specifically provide for the safety of the child, in accordance with state and federal law, and clearly define what actions or precautions will, or may, be necessary to provide for the safety and protection of the child.

F.  The individual treatment and service plan shall include the following statement:

TO THE PARENT:  THIS IS A VERY IMPORTANT DOCUMENT.  ITS PURPOSE IS TO HELP YOU PROVIDE YOUR CHILD WITH A SAFE HOME WITHIN THE REASONABLE PERIOD SPECIFIED IN THE PLAN.  IF YOU ARE UNWILLING OR UNABLE TO PROVIDE YOUR CHILD WITH A SAFE HOME, YOUR PARENTAL AND CUSTODIAL DUTIES AND RIGHTS MAY BE RESTRICTED OR TERMINATED OR YOUR CHILD MAY NOT BE RETURNED TO YOU.

G.  Whenever a child who is subject to the provisions of this section is committed for inpatient mental health or substance abuse treatment pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, the individual treatment and service plan shall be amended as necessary and appropriate, including, but not limited to, identification of the treatment and services to be provided to the child and the child's family upon discharge of the child from inpatient mental health or substance abuse treatment.

H.  In addition to the information required pursuant to subsection A of this section, when a child, who at birth tested positive for alcohol or a controlled dangerous substance and who was determined to be at risk for future exposure to such substances, has been removed from the home, the Department of Human Services, subject to court approval:

1.  May require, as part of the treatment and service plan, that the mother of such child complete a treatment program approved by the Alcohol and Drug Abuse Prevention, Training, Treatment and Rehabilitation Authority prior to the return of the child to a safe home;

2.  May require, as part of the treatment and service plan, that the father of the child, legal guardian, custodian, stepparent or other adult person living in the home who is an alcohol-dependent or a drugdependent person, as such terms are defined by Section 3403 of Title 43A of the Oklahoma Statutes, and whose conduct has contributed to the dependency of such child or mother on alcohol or drugs, or to the conditions which caused the child to be adjudicated deprived, complete a treatment program approved by the Alcohol and Drug Abuse Prevention, Training, Treatment and Rehabilitation Authority prior to the return of the child to the safe home; and

3.  May require testing for substance abuse of the mother, father, legal guardian, custodian, stepparent or other adult person living in the home, on a monthly basis for a twelvemonth period following completion of the substance abuse program and after return of the child to a safe home.  A positive test of any such person shall be presented to the Department of Human Services and the district attorney.

I.  Testing ordered by the court pursuant to subsection H of this section shall be admissible only for the purposes of deprived child and custody proceedings.

J.  The services delineated in the individual treatment and service plan shall be designed to improve the conditions in the family home and aid in maintaining the child in a safe home, to facilitate the return of the child to the family home, or to facilitate the permanent placement of the child.  The plan shall focus on clearly defined objectives and shall provide the most efficient path to quick reunification or permanent placement.  To the extent possible, the plan shall contain outcome based evaluation criteria that measure success in the reunification or permanent placement process.

K.  In the event that the parent or parents are unwilling to participate in the development or implementation of the individual treatment and service plan, the Department shall document such unwillingness in writing to the parent or parents and shall file the document with the court.

L.  The parents, any foster parents of the child, the child's attorney and the guardian ad litem of the child, if any, shall be each provided a copy of the treatment and service plan approved by the court.

Added by Laws 1981, c. 289, § 2, eff. Oct. 1, 1981.  Amended by Laws 1983, c. 113, § 1, eff. Nov. 1, 1983; Laws 1989, c. 213, § 1, emerg. eff. May 9, 1989; Laws 1989, c. 339, § 1, emerg. eff. June 2, 1989; Laws 1990, c. 272, § 1, eff. Sept. 1, 1990; Laws 1991, c. 296, § 18, eff. Sept. 1, 1991; Laws 1992, c. 298, § 26, eff. July 1, 1993; Laws 1995, c. 352, § 30, eff. July 1, 1995.  Renumbered from § 1115.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 20, eff. Nov. 1, 1996; Laws 1997, c. 389, § 2, eff. Nov. 1, 1997; Laws 1998, c. 5, § 4, emerg. eff. March 4, 1998; Laws 1998, c. 421, § 16, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 16, eff. July 1, 2000; Laws 2002, c. 327, § 18, eff. July 1, 2002.

NOTE:  Laws 1997, c. 386, § 5 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7003-5.4.  Information to accompany child placed outside child's home.

A.  The court shall ensure that the following information accompanies any deprived child placed outside the child's home as soon as the information becomes available:

1.  Demographic information;

2.  Strengths, needs and general behavior of the child;

3.  Circumstances which necessitated placement;

4.  Type of custody and previous placement;

5.  Pertinent family information including, but not limited to, the names of family members who are and who are not, by court order, allowed to visit the child and the child's relationship to the family which may affect placement;

6.  Known and important life experiences and relationships which may significantly affect the child's feelings, behavior, attitudes or adjustment;

7.  Whether the child has third-party insurance coverage which may be available to the child;

8.  Education history to include present grade placement, last school attended, and special strengths and weaknesses.  The Department of Human Services shall also assist the foster parents in getting the foster child's school records and gaining school admission; and

9.  Known or available medical history including, but not limited to:

a. allergies,

b. immunizations,

c. childhood diseases,

d. physical handicaps,

e. psycho-social information, and

f. the name of the child's last doctor, if known.

B.  When the Department of Human Services places a child in out-of-home care, the Department shall provide the placement providers with sufficient medical information to enable the placement providers to care for the child safely and appropriately.  Such medical information shall include, but not be limited to:

1.  Any medical or psychological conditions;

2.  Diseases, illnesses, accidents, allergies, and congenital defects;

3.  The child's Medicaid card or information on any other third-party insurer, if any; and

4.  Immunization history.

C.  1.  When the Department places a child in out-of-home care, the placement providers may request the Department to provide contagious or infectious screening examinations or tests on the child and provide the results to such placement providers.

2.  The Department shall provide for the examinations or tests on the child in accordance with rules promulgated by the Commission for Human Services and based on the Centers for Disease Control guidelines for time and frequency of testing, and shall, for a child, regardless of age, in the Department's emergency or temporary custody, obtain the parental consent or, if parental consent cannot be obtained due to refusal or inability to locate, the Department shall have the authority to give consent for such examinations or tests and the release of such results to the placement providers.  Any parental consent received by the Department, pursuant to the provisions of this section, shall also apply to any future examinations or tests and release of such results as deemed necessary by the Department upon the request of the placement providers.  The Department has the authority to consent to the examinations or tests and the release of such test results for a child, regardless of age, in the Department's permanent custody.

3.  The Department may also designate other persons who may request the performance of such examinations or tests on the child, including, but not limited to, Department employees, direct caregivers and physicians.

D.  The Department or child-placing agency throughout the child's placement shall inform the foster parent of any costs and expenses related to providing foster care services for the child for which the foster parent may be eligible for reimbursement.

Added by Laws 1981, c. 289, § 3, eff. Oct. 1, 1981.  Amended by Laws 1995, c. 352, § 31, eff. July 1, 1995.  Renumbered from § 1115.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 21, eff. Nov. 1, 1996; Laws 1997, c. 2, § 1, emerg. eff. Feb. 26, 1997; Laws 1997, c. 389, § 3, eff. Nov. 1, 1997; Laws 1998, c. 5, § 5, emerg. eff. March 4, 1998; Laws 1998, c. 421, § 17, emerg. eff. June 11, 1998.

NOTE:  Laws 1996, c. 212, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1997, c. 386, § 6 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7003-5.4a.  Movement of child in custody of Department of Human Services - Notification - Court approval.

A.  1. a. The Department of Human Services shall notify the court having jurisdiction, the appropriate postadjudication review board, the appropriate district attorney, the child's attorney and court-appointed special advocate of the child, if any, whenever a child in the custody of the Department is moved from one location to another.

b. The Department shall notify the foster family prior to movement of the child pursuant to the provisions of Section 7208 of this title.

c. The Department shall inform the court and the child's attorney of the location of the child.

2.  If the movement was due to an emergency situation, the notification required by this subsection shall be within one (1) business day after such movement.  As used in this subsection, "emergency situation" means movement of a child that is:

a. requested by the child-placing agency or foster parent of the child, if the request is made at a time when the business offices of the parties to be notified are closed,

b. for emergency medical or mental health treatment,

c. for substantial noncompliance by a foster parent or child-placing agency with applicable placement standards and agreements such that the health, safety or welfare of the child is endangered, or

d. due to a pending investigation of an allegation of abuse or neglect of a child by a foster parent or child-placing agency or other person residing in the foster family home.

B.  1.  The Department shall not move any deprived child from one placement to another if the child has already been moved once since the last court hearing without first obtaining the approval of the court following a hearing into the reasons and necessity for moving the child.

2.  However, the Department may move any child due to an emergency pursuant to subsection A of this section, in which case a hearing shall be conducted concerning the reasons and necessity for moving the child, if requested in writing, within ten (10) days following the moving of the child.

3.  Court approval shall not be required for movement to or from a children's shelter due to an emergency, including a placement failure, a placement disruption, or similar cause.

Added by Laws 1996, c. 353, § 22, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 4, eff. Nov. 1, 1997; Laws 2000, c. 374, § 17, eff. July 1, 2000.

§10-7003-5.5.  Disposition orders.

A.  1.  When a child has been adjudicated deprived pursuant to the provisions of Section 7003-4.5 of this title, the court may enter a dispositional order on the same day, but in any event the court shall hold a dispositional hearing and enter such order within forty (40) days of such adjudication unless the court finds on the record that the best interests of the child will be served by granting a delay.

2.  If the court grants a delay, the court shall state why the delay is necessary and shall state the minimum amount of time needed to resolve any such reasons for the delay.  The court shall schedule the dispositional hearing at the earliest possible time following the delay.

B.  If the child is removed from the custody of the child's parent, the court or the Department of Human Services, as applicable, shall immediately consider concurrent permanency planning, so that permanency may occur at the earliest opportunity.  Consideration should be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child.

C.  The following kinds of orders of disposition may be made in respect to wards of the court pursuant to a deprived child proceeding:

1.   a. The court may place the child under supervision by the Department of Human Services in the child's own home, or in the custody of a suitable person elsewhere.  If a child has been removed from the custodial parent of the child and the court, in the best interests of the child, is unable to release the child to the custodial parent, the court shall give priority for placement of the child with the noncustodial parent of the child unless such placement would not be in the child's best interests.  If the court cannot place the child with the noncustodial parent, custody shall be consistent with the provisions of Section 21.1 of this title.  If custody of the child cannot be made pursuant to the provisions of Section 21.1 of this title, the reason for such determination shall be documented in the court record.  The court may require the parent or other person to comply with such conditions as the court may require and to give security by bond, with surety or sureties approved by the court, for compliance with such order.

b. If it is consistent with the welfare of the child, the child shall be returned to the child's parent, legal guardian or custodian.  Provided, that if it appears to the court that the conduct of the parent, legal guardian, custodian, or that a stepparent or other adult person living in the home has contributed to such deprivation, the court may issue a written order specifying conduct to be followed by such parent, legal guardian, custodian, stepparent or other adult person living in the home with respect to such child.  The conduct specified shall be such as would reasonably prevent the child from becoming or continuing to be deprived.

c. The order placing the child under supervision by the Department in the child's own home shall remain in effect for a period of not more than one (1) year, to be specified by the court, and the order may be extended or renewed by the court.

2.  The court may place the child in the custody of a suitable individual subject to the conditions and restrictions specified in Section 7003-8.1 of this title.

3.  The court may place the child in the custody of a private institution or agency, including any institution established and operated by the county, authorized to care for children or to place them in family homes.  In placing a child in a private institution or agency, the court shall select one that is licensed by the Department or any other state department supervising or licensing private institutions and agencies; or, if such institution or agency is in another state, by the analogous department of that state.  Whenever the court shall place a child in any institution or agency, it shall transmit with the order of commitment a summary of its information concerning the child, and such institution or agency shall give to the court such information concerning the child as the court may at any time require.

4.  The court may order the child to receive counseling or other community-based services as necessary.

5.  The court may place the child in the custody of the Department.

6.  If the child has been placed outside the home, and it appears to the court that the parent, legal guardian, custodian, stepparent, or other adult person living in the home has contributed to the deprivation of the child, the court may order that the parent, legal guardian, custodian, stepparent, or other adult living in the home be made subject to any treatment or placement plan prescribed by the Department or other person or agency receiving custody of the child.

7. a. The court may order a child's permanent care and custody transferred to another person, subject to residual parental rights and responsibilities and subject to such orders of the court as deemed necessary for the health, safety or welfare of the child pursuant to the provisions of this paragraph, upon the written consent of both parents of the child or upon the consent of one parent only if:

(1) the other parent is deceased,

(2) the other parent has been determined by a court of law to be incompetent or incapacitated,

(3) the other parent's whereabouts or identity is unknown.  This fact shall be attested to by an affidavit of the consenting parent,

(4) the other parent who is eighteen (18) years of age or older, has signed a statement consenting to the transfer, executed before a notary public,

(5) the parental rights of the other parent has been terminated,

(6) the other parent has been or is found by the court of law to be unfit or unable to exercise parental rights and responsibilities for the child based upon situations enumerated in Section 7006-1.1 of this title,

(7) is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state, or

(8) has abandoned the child or is determined by the court to be otherwise unfit to assume custody of the child for any other reason.

b. Prior to the entry of an order transferring the permanent care and custody of a child, the court shall receive an investigation and report regarding the background and home of the prospective custodian.  Such investigation and report of the prospective custodian shall be made pursuant to the requirements of the Oklahoma Adoption Code.  The Department of Human Services shall only be required by the court to make the home study and report as specified by this paragraph in the following circumstances:

(1) the Department has previously conducted a home study on the prospective custodian within the past three (3) years, or

(2) the child is in the custody or under the legal supervision of the Department.

c. Upon the entry of an order providing for the transfer of the permanent care and custody of a child, the order shall remain in full force and effect until:

(1) the child reaches the age of eighteen (18) years,

(2) the child marries or is legally emancipated, or

(3) the parent who consented to the transfer of the permanent care and custody of the child petitions the court for the recovery of the child and the court finds after evidentiary hearing:

(a) the child has been abused or neglected while in the care and custody of the custodian, and

(b) it is in the best interests of the child that custody of the child be returned to the parents,

(4) the district attorney, attorney for the child, or custodian petitions the court for modification of the order transferring permanent care and custody and the court finds after evidentiary hearing that it is in the best interests of the child for the order to be modified and the custody of the child be given to another person, pursuant to the Oklahoma Guardianship and Conservatorship Act or the Oklahoma Children's Code,

(5) the order terminates because of the death or incapacity of the custodian or the death of the child, or

(6) the child is adopted.

d. An order providing for the transfer of the permanent care and custody of a child:

(1) shall require that the placement be reviewed within one (1) year after transfer and may require the person to whom custody is transferred to submit any records or reports the court deems necessary for purposes of such review.  Such order shall not require the Department to supervise the placement during such period,

(2) shall not require periodic reviews by the court thereafter if the parties agree with the assent of the court that such reviews are not necessary to serve the best interests of the child, and

(3) unless periodic reviews are required pursuant to this subparagraph, the court may close the case, provided the order transferring the permanent care and custody of the child shall remain in full force and effect subject to the provisions of subparagraph b of this paragraph.

8. a. When reunification of the family is not recommended or possible, as determined by the court, the court may order a child's permanent care and custody transferred to a kinship guardian subject to residual parental rights and responsibilities and subject to such orders of the court as deemed necessary for the health, safety or welfare of the child.  Kinship guardianship shall include, but not be limited to, the following parental responsibilities with respect to a child:

(1) protection,

(2) education,

(3) care and control,

(4) custody, and

(5) decision making.

b. A kinship foster parent may file a petition with the court to be appointed as kinship guardian for a child.

c. The petition for kinship guardianship shall allege that:

(1) the child is in the legal custody of the Department,

(2) more than twelve (12) months have passed since the date of the dispositional order placing such child in the legal custody of the Department,

(3) the parents of the child are presently and for the foreseeable future unable to provide proper and adequate care for the child,

(4) the prospective kinship guardian consents to the appointment,

(5) the child has resided with the kinship foster parent and there exists a loving and emotional tie between the child and the kinship foster parent, and

(6) it would be in the best interests of the child for the petition to be granted.

d. Notice of the petition and a copy of the petition shall be served upon the parties, the Department, and the guardian ad litem of the child, if any.

e. Prior to the entry of an order appointing a kinship guardian, the court shall receive the most recent report regarding the background and home of the prospective kinship guardian.

f. If the court finds that the elements of the petition have been proven based on clear and convincing evidence, or upon the consent of all parties, the court shall grant the petition.

g. An order appointing a person as a kinship guardian shall award custody of the child to the kinship guardian.  A kinship guardian shall have the same authority as a parent to consent on behalf of a child, except that a kinship guardian shall not consent to the adoption or surrender of a child.

h. Upon the entry of an order providing for the transfer of the permanent care and custody of a child to a kinship guardian, the order shall remain in full force and effect until:

(1) the child reaches the age of eighteen (18) years,

(2) the child is married or legally emancipated,

(3) the court finds after evidentiary hearing:

(a) the child has been abused or neglected while in the care and custody of the kinship guardian, and

(b) it is in the best interests of the child that custody of the child be returned to the parents,

(4) the district attorney, an attorney for the child, or the kinship guardian petitions the court for modification of the order transferring permanent care and custody to a kinship guardian and the court finds after evidentiary hearing that it is in the best interests of the child for the order to be modified and the custody of the child be given to another person, pursuant to the Oklahoma Guardianship and Conservatorship Act or the Oklahoma Children's Code,

(5) the order terminates because of the death or incapacity of the kinship guardian or the death of the child, or

(6) the child is adopted.

i. An order appointing a kinship guardian shall:

(1) require that the placement be reviewed within one (1) year after transfer and may require the kinship guardian to whom custody is transferred to submit any records or reports the court deems necessary for purposes of such review.  Such order shall not require the Department to supervise the placement during such period,

(2) not require periodic reviews by the court thereafter if the parties agree with the assent of the court that such reviews are not necessary to serve the best interests of the child, unless periodic reviews are otherwise required by the court, and

(3) unless periodic reviews are required, the court may close the case, provided the order transferring permanent care and custody to a kinship guardian shall remain in full force and effect subject to the provisions of this subparagraph.

j. Except as otherwise provided by the court, the appointment of a kinship guardian shall not affect or impair the visitation rights of a parent.

9.  Except as otherwise provided by law, the court may dismiss the petition and terminate its jurisdiction at any time for good cause shown when doing so is in the best interests of the child.

D.  Any order entered pursuant to this section shall include a statement informing the child's parent that the consequences of noncompliance with the requirement of the court may include termination of the parent's rights with respect to the child or shall include a statement informing the child's legal guardian or custodian that the consequences of noncompliance with the requirement of the court may include removal of the child from the custody of the legal guardian or custodian.

E.  1.  Except as otherwise provided in subsection F of this section, in any dispositional order removing a child from the home of the child, the court shall make a determination as to whether, in accordance with the best interests of the child:

a. reasonable efforts have been made to provide for the safe return of the child to the child's own home, or

b. reasonable efforts to reunite the family are not feasible, and reasonable efforts are being made to secure an alternate permanent placement for the child.

2.  In determining reasonable efforts to be made with respect to a child and in making such reasonable efforts, the child's health, safety or welfare shall be the paramount concern.

F.  1.  At any hearing held pursuant to the provisions of this section, if the court finds that continuation of reasonable efforts to return the child home are inconsistent with the permanency plan for a child, the court shall determine whether reasonable efforts have been made to place the child in a timely manner in accordance with the permanency plan and to complete whatever steps are necessary to finalize the permanent placement of the child.

2.  Reasonable efforts to reunite the child with the child's family shall not be required however, pursuant to the provisions of Section 7003-4.6 of this title.

G.  1.  If it is consistent with the welfare of the child, in cases where the child has been adjudicated to be deprived due to repeated absence from school, the court may order counseling and treatment for the child and the parents of the child to be provided by the local school district, the county, the Department or a private individual or entity.

2.  Prior to final disposition, the court shall require that it be shown by the appropriate school district that a child found to be truant has been evaluated for literacy, learning disabilities, mental retardation, and hearing and visual impairments and other impediments which could constitute an educational handicap.  The results of such tests shall be made available to the court for use by the court in determining the disposition of the case.

3.  No child who has been adjudicated deprived upon the basis of noncompliance with the mandatory school attendance law alone may be placed in a public or private institutional facility or be removed from the custody of the lawful parent, legal guardian or custodian of the child.

4.  A deprived adjudication based solely upon repeated absence from school shall not constitute a ground for termination of parental rights.

H.  In any dispositional order involving a child sixteen (16) years of age or older, the court shall make a determination, where appropriate, of the services needed to assist the child to make the transition from out-of-home care to independent living.

I.  1.  If reasonable efforts are required for the return of the child to the child's home, the court shall allow the parent of the child not less than three (3) months to correct conditions which led to the adjudication of the child as a deprived child prior to terminating the parental rights of the parent pursuant to the provisions of Section 7006-1.1 of this title.

2.  The court shall not terminate the rights of a parent who has not been notified that the parental rights might be terminated.

3.  If the court terminates the rights of a parent and places the child with an individual or agency, the court may invest in such individual or agency authority to consent to the adoption of the child.  Provided, that where the court places the child with the Department, it shall vest the Department with authority to place the child and, upon notice to the court that an adoption petition has been filed concerning such child, invest the Department with authority to consent to the adoption of the child, and the jurisdiction of the committing court shall terminate upon final decree of adoption.

Added by Laws 1968, c. 282, § 116, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 79, § 3; Laws 1979, c. 248, § 2, eff. Oct. 1, 1979; Laws 1981, c. 238, § 3, eff. Oct. 1, 1981; Laws 1982, c. 312, § 23, operative Oct. 1, 1982; Laws 1986, c. 286, § 2, eff. Nov. 1, 1986; Laws 1989, c. 125, § 1, eff. Nov. 1, 1989; Laws 1989, c. 363, § 8, eff. Nov. 1, 1989; Laws 1990, c. 100, § 2, operative July 1, 1990; Laws 1990, c. 302, § 7, eff. Sept. 1, 1990; Laws 1991, c. 296, § 17, eff. Sept. 1, 1991; Laws 1992, c. 298, § 27, eff. July 1, 1993; Laws 1993, c. 74, § 2, eff. Sept. 1, 1993; Laws 1994, c. 95, § 1, eff. Sept. 1, 1994; Laws 1994, c. 290, § 41, eff. July 1, 1994; Laws 1995, c. 352, § 32, eff. July 1, 1995.  Renumbered from § 1116 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 389, § 5, eff. Nov. 1, 1997; Laws 1998, c. 421, § 18, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 18, eff. July 1, 2000; Laws 2001, c. 141, § 3, emerg. eff. April 30, 2001.

NOTE:  Laws 1990, c. 272, § 2 repealed by Laws 1991, c. 296, § 32, eff. Sept. 1, 1991.

§10-7003-5.5a.  Period of supervision.

Every child who has been returned to a person named in a petition shall be supervised for a period of six (6) months prior to dismissal of the case; provided, the court may increase or decrease the duration of such supervision as the best interests of the child may require.  Supervision by the Department of Human Services during this period shall be in accordance with rules promulgated by the Commission for Human Services.

Added by Laws 1998, c. 416, § 5, eff. Nov. 1, 1998.  Amended by Laws 2004, c. 452, § 1, eff. Nov. 1, 2004.

§10-7003-5.6.  Review of case.

A.  Every case regarding a child alleged or adjudicated to be deprived shall be reviewed by the court at a hearing no later than six (6) months from the date of the child's out-of-home placement and at least once every six (6) months thereafter.  A review hearing may be held concurrently with a permanency hearing.  A child shall be considered to have entered an out-of-home placement on the earlier of the adjudication date or the date that is sixty (60) days after the date on which the child is removed from the home.  Such reviews shall continue until such time as:

1.  The conditions which caused the child to be adjudicated have been corrected;

2.  The parental rights of the parent are terminated and a final adoption decreed or the child is placed with a suitable custodian or kinship guardian; or

3.  Until the court otherwise terminates jurisdiction.

B.  The provisions of this section shall also apply to a child who has been removed from the home of the parent or parents, legal guardian or custodian of the child after the child has been returned to that home.

C.  The court may set a case for a review hearing upon the motion of a party at any time, if the hearing is deemed by the court to be for the health, safety or welfare of the child and in the best interests of the child.

D.  In addition to the parties, adequate prior written notice of review hearings, as determined by the Department pursuant to rules promulgated by the Commission for Human Services, shall be provided by the Department to the current foster parents, and an opportunity to be heard at such hearings shall be provided by the court to the current foster parent of a child, the child's guardian ad litem, and to any preadoptive parent or relative providing care for the child.  Such notice and opportunity to be heard shall not be construed as requiring any foster parent, preadoptive parent or relative to be made a party to such deprived proceedings if not currently a party to the action.

E.  The court shall receive all evidence helpful in deciding the issues before the court including, but not limited to, oral and written reports, which may be admitted and relied upon to the extent of their probative value, even though not competent for purposes of an adjudicatory hearing.

F.  At each review hearing the court shall:

1.  Determine whether:

a. the child should be returned to the child's parent or placed with willing and suitable kinship relations.  Before a return to the child's parent is ordered, the court must find that the parties:

(1) have complied with, performed, and completed the terms and conditions of the individual treatment and service plan which are essential and fundamental to the health, safety or welfare of the child as determined by the court,

(2) have corrected those conditions which caused the child to be adjudicated and which the court determines to be essential and fundamental to the health, safety or welfare of the child,

(3) have made marked progress towards reunification with the child, and

(4) have maintained a close and positive relationship with the child,

b. the child should continue in out-of-home placement for a specified period.  The court shall project a likely date by which the child may be:

(1) returned to and safely maintained in the home,

(2) placed with a willing and suitable guardian or custodian, or

(3) placed for adoption, or other permanent arrangement,

c. the rights of the parent of the child should be terminated and the child placed for adoption, placed with a guardian or custodian, or provided with another permanent arrangement, or

d. the child, because of exceptional circumstances, should remain in long-term out-of-home placement as a permanent plan or with a goal of independent living;

2.  Make a determination as to whether:

a. reasonable efforts have been made to provide for the safe return of the child to the child's own home.  In determining reasonable efforts, the child's health, safety or welfare shall be the paramount concern.  If the court determines or has previously determined that reasonable efforts are not required, pursuant to the provisions of Section 7003-4.6 of this title, or that continuation of reasonable efforts to reunite the child with the child's family is inconsistent with the permanency plan for the child, the court shall determine if reasonable efforts are being made to place the child in a timely manner in accordance with the permanency plan and to complete steps necessary to finalize permanent placement for the child, and

b. where appropriate, when the child is sixteen (16) years of age or older, services are being provided that will assist the child in making the transition from foster care to independent living;

3.  Determine the safety of the child and consider fully all relevant prior and current information including, but not limited to, the report or reports submitted pursuant to Sections 7208 and 7003-5.6a of this title;

4.  Inquire as to the nature and extent of services being provided the child and parent or parents of the child and shall direct that additional services be provided if necessary to ensure the safety of the child and to protect the child from further physical, mental, or emotional harm, or to correct the conditions that led to the adjudication; and

5.  Order such modification to the existing individual treatment and service plan as the court determines to be in the best interests of the child and necessary for the correction of the conditions that led to the adjudication of the child.

Added by Laws 1981, c. 289, § 1, eff. Oct. 1, 1981.  Amended by Laws 1983, c. 113, § 2, eff. Nov. 1, 1983; Laws 1989, c. 126, § 1, emerg. eff. May 1, 1989; Laws 1990, c. 272, § 3, eff. Sept. 1, 1990; Laws 1991, c. 296, § 19, eff. Sept. 1, 1991; Laws 1992, c. 298, § 28, eff. July 1, 1993; Laws 1992, c. 373, § 3, eff. July 1, 1992; Laws 1994, c. 290, § 42, eff. July 1, 1994; Laws 1995, c. 352, § 33, eff. July 1, 1995.  Renumbered from § 1116.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 23, eff. Nov. 1, 1996; Laws 1997, c. 389, § 6, eff. Nov. 1, 1997; Laws 1998, c. 421, § 19, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 19, eff. July 1, 2000; Laws 2002, c. 237, § 2, emerg. eff. May 9, 2002; Laws 2004, c. 452, § 2, eff. Nov. 1, 2004.

NOTE:  Laws 1992, c. 299, § 10 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§10-7003-5.6a.  Review hearing - Reports - Child's access to counsel.

A.  The Department of Human Services or the agency having supervision of the case or, if the child has been removed from the custody of its parents, the Department or the agency or child-placing agency having custody of such child shall cause to be prepared for each review hearing required herein a written report concerning each child who is the subject of such review.

B.  Such report shall include, but not be limited to:

1.  A summary of the physical, mental, and emotional condition of the child, the conditions existing in the out-of-home placement where the child has been placed, and the child's adjustment thereto;

2.  A report on the child's progress in school and, if the child has been placed outside the child's home, the visitation exercised by the parents of such child or other persons authorized by the court;

3.  Services being provided to a child sixteen (16) years of age or older to assist in the transition from out-of-home care or other community placement to independent living; and

4.  If the Department is responsible for supervision of the child or is the legal custodian of the child, any efforts on the part of the parent or parents to correct the conditions which caused the child to be adjudicated deprived.  Specific recommendations, giving reasons therefor, whether:

a. the parental rights of the parent or parents of the child should be terminated and the child placed for adoption,

b. the child should remain in the home or be placed outside the home of the child's lawful parents, or

c. the child should remain outside the home or be returned to the home from which the child was removed.

C.  The attorney representing a child and the guardian ad litem of a child, if any, whose case is being reviewed may submit a report to the court for presentation at the review hearing to assist the court in reviewing the placement or status of the child.  The legal custodian shall not deny to a child the right of access to counsel and shall facilitate such access.

Added by Laws 1996, c. 353, § 24, eff. Nov. 1, 1996.  Amended by Laws 1998, c. 421, § 20, emerg. eff. June 11, 1998.

§10-7003-5.6b.  Supported guardianship and long-term or permanent foster care.

A.  1.  Pursuant to the provisions of this subsection, the Department of Human Services shall establish and administer an ongoing program of supported guardianship to assist families wishing to make a long-term commitment to a child by accepting guardianship of the child.  The supported guardianship program shall enable the family to assume the parental role without ongoing Department oversight but allow the family to return to the Department for services as needed.

2.  As soon as the federal Department of Health and Human Services authorizes additional demonstration projects for additional use monies designated for expenditure for Title IV-E of the Social Security Act, which requires federal funds to be spent on children in foster care, the Department of Human Services shall request a waiver or demonstration project authorization for such monies.  The waiver shall allow federal funds to be utilized to support children whose guardianship is transferred in situations where adoption is not possible and an identified family has made a long-term commitment to the child in addition to other programs authorized by law.

3.  Upon obtaining a waiver, the Department shall conduct a three-year demonstration program.  The children involved must meet state-established criteria.

4.  The program of supported guardianship shall be operational upon receipt and according to the terms of the approved waiver.

B.  By January 1, 1998, the Department of Human Services and the Department of Juvenile Justice shall submit to the Chairman of the House of Representatives Human Services Committee and the Chairman of the State Senate Human Resources Committee written recommended legislation for the development and implementation of a program for the long-term permanent placement of children in cases where the court has found that adoption of the child or termination of parental rights to the child is not possible or not in the best interests of the child.  Such program shall include, but not be limited to, permanent guardianship through the juvenile court, supported guardianship and long-term or permanent foster care of the child.  The Postadjudication Review Advisory Board and the Oklahoma Commission on Children and Youth shall assist the departments in meeting the requirements of this section.

Added by Laws 1997, c. 389, § 21, eff. Nov. 1, 1997.

§10-7003-5.6d.  Permanency hearing.

A.  1.  The court shall conduct a permanency hearing on behalf of a child no later than:

a. six (6) months after placing the child in out-of-home placement and every six (6) months thereafter, and

b. thirty (30) days after a determination by the court that reasonable efforts are not required pursuant to the provisions of Section 7003-4.6 of this title and every six (6) months thereafter.

2.  A child shall be considered to have entered out-of-home placement on the earlier of:

a. the adjudication date, or

b. the date that is sixty (60) days after the date on which the child is removed from the home.

B.  A permanency hearing may be held concurrently with a dispositional or review hearing.  All permanency decisions must be in writing and in accordance with the health, safety or welfare of the child and the long-term best interests of the child.

C.  In addition to the parties, adequate prior written notice of permanency hearings, as determined by the Department of Human Services, pursuant to rules promulgated by the Commission for Human Services, shall be provided by the Department to the current foster parents and an opportunity to be heard at such hearing shall be provided by the court to the current foster parents of a child, the child's guardian ad litem, and to any preadoptive parent or relative providing care for the child.  Such notice and opportunity to be heard shall not be construed as requiring any foster parent, preadoptive parent or relative to be made a party to such action.

D.  At the hearing, the court shall determine the most suitable permanency plan based on the child's need for a permanent placement as indicated by the recommended permanency plan or other evidence submitted.  The court shall determine whether:

1.  The child should be returned home immediately or by a specified date not to exceed three (3) months.  An order entered pursuant to the provisions of this paragraph shall enumerate the specific factors, conditions, or expected behavioral changes which must occur by the specified date before the child may be returned home.  Before a child may be returned home, the court must find that:

a. the parent, legal guardian or custodian has made marked progress towards reunification with the child, and has maintained a close and positive relationship with the child, and

b. the parties have complied with, performed and completed those terms and conditions of the court-ordered individual treatment and service plan and have corrected those conditions which caused the child to be adjudicated which are essential and fundamental to the health, safety and welfare of the child;

2.  A plan for the guardianship or kinship guardianship of the child should be approved;

3.  The child should be placed in a planned permanent living arrangement if the Department has documented a compelling reason for the court to determine that it would not be in the best interests of the child to return home, or to be placed for adoption or with a fit and willing relative or a legal guardian;

4.  A petition to terminate the rights of the parents of the child should be filed and the child placed for adoption; or

5.  Any other out-of-home placement in which the child is placed continues to be safe and appropriate and in the best interests of the child.

E.  The court shall enter an order for completion of all steps necessary to finalize the permanent placement of the child.

Added by Laws 1998, c. 421, § 21, emerg. eff. June 11, 1998.  Amended by Laws 2000, c. 374, § 20, eff. July 1, 2000; Laws 2002, c. 237, § 3, emerg. eff. May 9, 2002; Laws 2002, c. 237, § 3, emerg. eff. May 9, 2002; Laws 2004, c. 452, § 3, eff. Nov. 1, 2004.

§10-7003-5.6e.  Reports.

A.  Prior to a permanency hearing, the Department of Human Services shall prepare a report regarding the child for court review.  The Department, as applicable, shall contact the foster parents of the child, the parents of the child or the parents' attorney, a postadjudication review board member, the guardian ad litem or the court appointed special advocate who has been appointed to the case, and the child's attorney to assist in the preparation of the report.

B.  The report shall contain the:

1.  Efforts and progress demonstrated by the child's parent to complete an individual treatment and service plan;

2.  Extent to which the parent or legal guardian cooperated and used the services provided;

3.  Status of the child, including the child's mental, physical, and emotional health; and

4.  Plan for permanency for the child.

C.  The child's attorney, the parents or parents' attorney, the foster parent, the postadjudicatory review board member, the guardian ad litem or the court appointed special advocate of the child, or the Department of Human Services may submit an additional informational report to the court for review.

Added by Laws 1998, c. 421, § 22, emerg. eff. June 11, 1998.  Amended by Laws 2003, c. 105, § 2, eff. Nov. 1, 2003; Laws 2004, c. 452, § 4, eff. Nov. 1, 2004.

§10-7003-5.6f.  Agreements by birth relatives.

A.  If a child has resided with a birth relative before being adopted, the adoptive parents and that birth relative may enter into an agreement pursuant to the provisions of this section regarding communication with, visitation of or contact between the child, adoptive parents and the birth relative.

B.  For purposes of this section, "birth relative" means a parent, stepparent, grandparent, great-grandparent, brother, sister, uncle or aunt of a minor adoptee.  This relationship may be by blood or marriage.  For an Indian child, birth relative includes members of the extended family as defined by the laws or customs of the Indian child's tribe or, in the absence of laws or customs, shall be a person who has reached eighteen (18) years of age and who is the Indian child's great-grandparent, grandparent, aunt or uncle, brother or sister, brother-in-law or sister-in-law, niece, nephew, or first or second cousin or stepparent, as provided in the Indian Child Welfare Act, United States Code, Title 25, Section 1903.

C.  1.  An agreement regarding communication with, visitation of or contact between the child, adoptive parents and a birth relative is not legally enforceable unless the terms of the agreement are contained in a written court order entered in accordance with this section.

2.  An order must be sought and shall be filed in the adoption action.

3.  The court shall not enter a proposed order unless the terms of the order have been approved in writing by the prospective adoptive parents, the birth relative who desires to be a party to the agreement, and, if the child is in the custody of the Department of Human Services, a representative of the Department.

D.  The court shall not enter a proposed order unless the court finds that the communication, visitation of or contact between the child, the adoptive parents and a birth relative as agreed upon and contained in the proposed order would be in the child's best interests and poses no threat to the safety of the child or integrity of the adoptive placement.

E.  Failure to comply with the terms of an agreed order regarding communication, visitation or contact that has been entered by the court pursuant to this section shall not be grounds for:

1.  Setting aside an adoption decree;

2.  Revocation of a written consent to an adoption after that consent has become irrevocable; and

3.  An action for citation of indirect contempt of court.

F.  1.  An agreed order entered pursuant to the provisions of this section may be enforced or modified by filing a petition or motion with the court that includes a certified copy of the order granting the communication, contact or visitation, but only if the petition or motion is accompanied by an affidavit with supporting documentation that the parties have mediated or attempted to mediate any dispute under the agreement or that the parties agree to a proposed modification.

2.  The prevailing party may be awarded reasonable attorney fees and costs.

3.  The court shall not modify an agreed order pursuant to this section unless it finds that the modification is necessary to serve the best interests of the child, and:

a. the modification is agreed to by the adoptive parent and the birth relative, or

b. exceptional circumstances have arisen since the agreed order was entered that justify modification of the order.

Added by Laws 1998, c. 421, § 23, emerg. eff. June 11, 1998.  Amended by Laws 2000, c. 374, § 21, eff. July 1, 2000.

§10-7003-5.6g.  Repealed by Laws 2004, c. 452, § 5, eff. Nov. 1, 2004.

§10-7003-5.6h.  Permanency hearings - Eligibility of foster parent to adopt.

A.  During any permanency hearing, if it is determined by the court that a child should be placed for adoption, the foster parent of the child shall be considered eligible to adopt the child, if the foster parent meets established eligibility requirements pursuant to this section.

B.  If the child has resided with a foster parent for at least one (1) year, the court shall give great weight to the foster parent in the adoption consideration for the child unless there is an existing loving emotional bond with a relative of the child by blood or marriage who is willing, able and eligible to adopt the child.

C.  In making such determination, the court shall consider whether the child has become integrated into the foster family to the extent that the child's familial identity is with the foster family, and whether the foster family is able and willing permanently to treat the child as a member of the family.  The court shall consider, without limitation:

1.  The love, affection, and other emotional ties existing between the child and the relatives of the child, and the child's ties with the foster family;

2.  The capacity and disposition of the child's relatives as compared with that of the foster family to give the child love, affection, and guidance and to continue the education of the child;

3.  The length of time a child has lived in a stable, satisfactory foster home and the desirability of the child's continuing to live in that environment;

4.  The physical and mental health of the relatives of the child as compared with that of the foster family;

5.  The experiences of the child in the home, school, and community, both when with the parents from whom the child was removed and when with the foster family; and

6.  Any other factor considered by the court to be relevant to a particular placement of the child.

Added by Laws 1998, c. 414, § 18, emerg. eff. June 11, 1998.  Amended by Laws 2005, c. 75, § 1, eff. Nov. 1, 2005.

§10-7003-6.1.  Modification of decrees or orders.

Any decree or order made pursuant to the provisions of the Oklahoma Children's Code may be modified by the court at any time; provided, however, that an order terminating parental rights shall not be modified.

Added by Laws 1968, c. 282, § 118, eff. Jan. 13, 1969.  Amended by Laws 1979, c. 257, § 5, eff. Oct. 1, 1979; Laws 1981, c. 238, § 4, eff. Oct. 1, 1981; Laws 1995, c. 352, § 34, eff. July 1, 1995.  Renumbered from § 1118 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-6.2.  Appeals.

A.  Any interested party aggrieved by any order or decree may appeal to the Supreme Court pursuant to Section 7003-6.4 of this title and the rules of the Supreme Court of this state.

B.  The pendency of an appeal thus taken shall not suspend the order of the district court regarding a child, nor shall it remove the child from the custody of that court or of the person, institution or agency to whose care such child has been committed, unless the Supreme Court shall so order, except as provided in subsection C of this section.  The pendency of an appeal from an order of adjudication shall not prevent the district court from holding a dispositional hearing unless the appellate court shall so order.

C.  1.  At any hearing, including, but not limited to, hearings conducted pursuant to Section 7003-8.6 of this title, where it is determined that a child in state custody will be released from state custody, the district attorney or the attorney for the child may give verbal notice to the court of an objection to the order of the court and an intention to seek review of that order based on the grounds that the order of the court releasing the child from state custody is contrary to the health, safety and welfare of the child.

2.  Upon giving such notice, the court issuing the custody order in question shall stay the custody order pending the filing of an application and completion of review as provided in this section.  The district attorney or attorney for the child shall file with the presiding judge of the administrative judicial district a written application for review within three (3) judicial days from the custody order.  If an application is not filed within such time period, or if a written notice to the trial court withdrawing the objection is filed within that time period, the objection will be deemed abandoned and the stay shall be lifted.

3.  Each application for review shall be assigned by the presiding judge of the administrative judicial district to a judge within that administrative judicial district with juvenile docket responsibilities.  The review shall be completed within five (5) judicial days of the filing of the written application for review.  The review conducted by the reviewing judge shall address the question of whether releasing the child from state custody is contrary to the health, safety and welfare of the child.  The reviewing court shall review the record of the hearing and any other evidence deemed relevant by the reviewing court.  At the conclusion of the review, the reviewing court shall issue its findings of fact and conclusions of law and report them to the court issuing the original custody order.

4.  A finding by the reviewing court that the original order regarding releasing the child from state custody is contrary to the health, safety and welfare of the child shall be controlling and the court issuing the original order shall proceed to enter a different custody order.  If the reviewing court finds that the original  order is not contrary to the health, safety and welfare of the child and that the original order is otherwise appropriate then the court issuing the original order shall lift the stay and the original order shall be subject to appeal as provided in subsection A of this section.  The failure of any court to issue the stay mandated by this subsection shall be subject to immediate mandamus to an appropriate court.

Added by Laws 1968, c. 282, § 123, eff. Jan. 13, 1969.  Amended by Laws 1975, c. 192, § 1, emerg. eff. May 23, 1975; Laws 1977, c. 79, § 4; Laws 1995, c. 352, § 35, eff. July 1, 1995.  Renumbered from § 1123 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 7, eff. Nov. 1, 1996; Laws 1999, c. 396, § 8, emerg. eff. June 10, 1999.

§10-7003-6.2A.  Hearing to determine release of child from state custody - Testimony from representative of Department of Human Services.

A.  At any hearing pursuant to the provisions of the Oklahoma Children's Code for the purpose of determining that a child in state custody is to be released from state custody, the court shall provide an opportunity to a representative of the Department of Human Services, the present foster parent, the guardian ad litem and the child, if of sufficient age as determined by the court, to present sworn testimony regarding the release of the child from state custody.

B.  The court, the district attorney or the attorneys for the parties may cross examine the representative of the Department of Human Services, the child, if of sufficient age as determined by the court, the present foster parents, and the guardian ad litem.

C.  The court shall issue written findings of fact and conclusions of law.  All hearings concerning such cases shall be on the record.  The failure of any court to provide an opportunity to a representative of the Department of Human Services or to the present foster parent, the guardian ad litem and to the child, if of sufficient age as determined by the court, to present the sworn testimony pursuant to this section shall be subject to immediate mandamus to an appropriate court.

Added by Laws 1996, c. 200, § 8, eff. Nov. 1, 1996.  Amended by Laws 1998, c. 421, § 24, emerg. eff. June 11, 1998.

§10-7003-6.3.  Use of initial for child's surname.

In the published opinions of the appellate courts of this state in proceedings including, but not limited to, adoption and paternity proceedings and other proceedings under this Code, the initial of the child's surname shall be used rather than the name of the child.

Added by Laws 1977, c. 259, § 14, eff. Oct. 1, 1977.  Amended by Laws 1995, c. 352, § 36, eff. July 1, 1995.  Renumbered from § 1123.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 6, eff. July 1, 1996.

§10-7003-6.4.  Time for filing petition - Completion of record - Briefing schedule.

A.  All appeals of cases involving deprived or allegedly deprived children including termination of parental rights shall be initiated by filing a petition in error in the Supreme Court within thirty (30) days of the order appealed from.  The record on appeal shall be completed within sixty (60) days from the date of the order.

B.  The briefing schedule is established as follows:

1.  Appellant's brief in chief shall be filed twenty (20) days after the trial court clerk notifies all parties that the record is complete and such notice has been filed in the office of the Clerk of the Supreme Court;

2.  Appellee's answer brief shall be filed fifteen (15) days after the appellant's brief in chief is filed;

3.  Appellant's reply brief may be filed within ten (10) days after the appellee's answer brief is filed; and

4.  Adjudication of the appeals described in this section shall be expedited by the Supreme Court.

Added by Laws 1981, c. 289, § 8, eff. Oct. 1, 1981.  Amended by Laws 1995, c. 352, § 37, eff. July 1, 1995.  Renumbered from § 1123.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 9, eff. Nov. 1, 1996.

§10-7003-7.1.  Persons or agencies receiving custody - Rights and duties.

A.  1.  Whenever the court transfers custody of a child as provided in this article, the person, institution, agency, or department receiving custody shall have the right to, and shall be responsible for, the care and control of the child, and shall have the duty and authority to provide food, clothing, shelter, medical care, education, and discipline for the child.

2.  The court shall complete a form approved by the Oklahoma Supreme Court to verify information that has been considered prior to the custody transfer.

B.  1.  Except for an emergency psychiatric admission pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, such person, institution, agency or department may provide or arrange for the provision of an inpatient evaluation or inpatient treatment of such minor only pursuant to a court order as provided by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.  Nothing in this subsection shall be interpreted to prohibit or preclude the provision of outpatient services, including an outpatient examination, counseling, educational, rehabilitative or other similar services to such minor, as necessary and appropriate, in the absence of a specific court order for such services.

2.  The medical care, surgery and extraordinary care shall be charged to the appropriate agency where the child qualifies for the care under law, rule or administrative order or decision.

3.  Nothing in this subsection shall be interpreted to:

a. relieve a parent of the obligation to provide for the support of the child as otherwise provided by law, or

b. limit the authority of the court to order a parent to make support payments or to make payments or reimbursements for medical care or treatment, including mental health care or treatment, to the person, institution, agency or department having custody of the child, or

c. abrogate the right of the child to any benefits provided through public funds for which the child is otherwise eligible.

4.  No person, agency or institution shall be liable in a civil suit for damages for authorizing or not authorizing surgery or extraordinary care in instances where an emergency exists, as determined by competent medical authority.

C.  1.  If the child is placed in the custody of the Department of Human Services, whether in emergency, temporary or permanent custody, the Department shall determine the appropriate placement of the child.  However, under no circumstances may the Department of Human Services return a child to a parent that contributed to the child being deprived due to abuse or neglect, without prior approval of the court.  Any change in the placement of a child adjudicated to be deprived shall be in accord with the provisions of subsection B of Section 7003-5.4a of this title.

2.  The person, institution, agency, or Department having legal custody of a child pursuant to an order of the court shall receive notice of court proceedings regarding the child and shall be allowed to intervene upon application as a party to all court proceedings pertaining to the care and custody of the child including, but not limited to:  adjudication, disposition, review of disposition, termination of parental rights and proceedings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

Added by Laws 1968, c. 282, § 117, eff. Jan. 13, 1969.  Amended by Laws 1983, c. 328, § 6, emerg. eff. June 28, 1983; Laws 1990, c. 302, § 8, eff. Sept. 1, 1990; Laws 1992, c. 298, § 29, eff. July 1, 1993; Laws 1994, c. 15, § 2, eff. Sept. 1, 1994; Laws 1995, c. 352, § 38, eff. July 1, 1995.  Renumbered from § 1117 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 3, § 2, emerg. eff. March 6, 1996; Laws 1996, c. 200, § 10, eff. Nov. 1, 1996; Laws 1997, c. 386, § 7, emerg. eff. June 10, 1997; Laws 1998, c. 421, § 25, emerg. eff. June 11, 1998; Laws 2002, c. 327, § 19, eff. July 1, 2002.

NOTE:  Laws 1995, c. 353, § 17 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§10-7003-7.2.  Children becoming unmanageable and uncontrollable.

If a child who has been adjudicated as a deprived child, and who has been placed in the custody of the Department of Human Services becomes unmanageable and uncontrollable while in the legal custody of the Department, the Department may return the child to the court having original jurisdiction for further disposition or may provide information to the district attorney and request the filing of a petition alleging the child to be delinquent, in need of supervision, or in need of mental health treatment, if such petition is warranted by the facts in the case.

Added by Laws 1968, c. 282, § 140, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 30, operative Oct. 1, 1982; Laws 1995, c. 352, § 39, eff. July 1, 1995.  Renumbered from § 1140 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-8.1.  Religious faith of parents or child - Permanency planning - Placement with foster parent or other person in home convicted of felony.

A.  In placing a child in the custody of an individual or in the custody of a private agency or institution, the court shall, and the Department of Human Services shall, if at all possible, select a person or an agency or institution governed by persons of the same religious faith as that of the parents of the child, or in case of a difference in the religious faith of the parents, then of the religious faith of the child, or, if the religious faith of the child is not ascertainable, then of the faith of either of the parents.

B.  Except as otherwise provided by this section or by law, it shall be left to the discretion of the judge to place the custody of children where their total needs will best be served.

C.  If the child is removed from the custody of the child's parent, the court or the Department of Human Services, as applicable, shall immediately consider concurrent permanency planning, so that permanency may occur at the earliest opportunity.  Consideration should be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child.

D.  For purposes of this subsection, the State of Oklahoma elects to make subparagraph (A) of paragraph 20 of subsection 3 of Section 471(a) of the Social Security Act (Public Law 105-89) inapplicable to Oklahoma.  Instead, the State of Oklahoma requires that:

1.  Except as otherwise provided by this subsection, on and after the effective date of this act, the Department or a child-placing agency shall not place a child in out-of-home placement with a foster parent if the foster parent or any other person residing in the home of the foster parent has been convicted of any of the following felony offenses:

a. within the five-year period preceding the application date, physical assault, battery or a drug-related offense,

b. child abuse or neglect,

c. domestic abuse,

d. a crime against a child, including, but not limited to, child pornography, or

e. a crime involving violence, including, but not limited to, rape, sexual assault or homicide, but excluding physical assault or battery; and

2. a. A prospective adoptive parent or guardian or kinship guardian or other long-term placement provider shall not be an approved placement for the child if the person or any other person residing in the home has been convicted of any of the following felony offenses:

(1) within the five-year period preceding the date of the petition, physical assault, battery or a drug-related offense, except as otherwise authorized by this subsection,

(2) child abuse or neglect,

(3) domestic abuse,

(4) a crime against a child, including, but not limited to, child pornography, and

(5) a crime involving violence, including, but not limited to, rape, sexual assault or homicide, but excluding physical assault or battery.

b. A prospective adoptive parent or long-term placement provider may be an approved placement regardless of whether such parent or provider has been convicted of any of the felony offenses specified by division (1) of subparagraph a of this paragraph, if an evaluation has been made and accepted by the court which considers the nature and seriousness of the crime in relation to the adoption or long-term placement, the time elapsed since the commission of the crime, the circumstances under which the crime was committed, the degree of rehabilitation, the number of crimes committed by the person involved, and a showing by clear and convincing evidence that the child will not be at risk by such placement.

E.  1.  Under no circumstances shall a child be placed in the custody of an individual subject to the Oklahoma Sex Offenders Registration Act or an individual who is married to or living with an individual subject to the Oklahoma Sex Offenders Registration Act.

2.  In addition, prior to placing a child in the custody of an individual, the court shall inquire as to whether the individual has been previously convicted of any other felony or a relevant misdemeanor or has any felony or relevant misdemeanor charges pending.

3.  Prior to the custody order being entered, the individual seeking custody shall respond by certified affidavit or through sworn testimony to the court and shall provide an Oklahoma criminal history record obtained pursuant to Section 150.9 of Title 74 of the Oklahoma Statutes.

4.  For purposes of this subsection the terms:

a. "relevant misdemeanor" may include, but shall not be limited to, assault and battery, alcohol- or drug-related offenses, crimes involving domestic abuse and other offenses deemed relevant by the court, and

b. "individual" shall not include a parent, legal guardian, or custodian of the child.

F.  The provisions of this section shall not apply in any paternity or domestic relations case, unless otherwise ordered by the court.

Added by Laws 1968, c. 282, § 119, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 40, eff. July 1, 1995.  Renumbered from § 1119 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 11, eff. Nov. 1, 1996; Laws 1998, c. 414, § 19, emerg. eff. June 11, 1998; Laws 1999, c. 1, § 2, emerg. eff. Feb. 24, 1999; Laws 2000, c. 374, § 23, eff. July 1, 2000.

NOTE:  Laws 1998, c. 322, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§10-7003-8.2.  Mileage and witness fees.

In proceedings pursuant to this Code, the court may allow mileage as in civil actions to witnesses and reimbursement for expert witnesses but such shall not be tendered in advance of the hearing.

Added by Laws 1968, c. 282, § 124, eff. Jan. 13, 1969.  Amended by Laws 1976, c. 128, § 1, eff. Oct. 1, 1975; Laws 1982, c. 312, § 24, operative Oct. 1, 1982; Laws 1989, c. 363, § 9, eff. Nov. 1, 1989; Laws 1995, c. 352, § 41, eff. July 1, 1995.  Renumbered from § 1124 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-8.3.  Penalties.

A willful violation of any provision of an order of the court issued under the provisions of this Code shall constitute indirect contempt of court and shall be punishable as such.  Punishment for any such act of contempt shall not exceed a fine of Three Hundred Dollars ($300.00), or imprisonment in the county jail for not more than thirty (30) days, or both such fine and imprisonment.

Added by Laws 1968, c. 282, § 122, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 42, eff. July 1, 1995.  Renumbered from § 1122 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7003-8.4.  District attorney or child's attorney to act as petitioner.

A.  Except as otherwise provided by this section, the district attorney shall prepare and prosecute any case or proceeding within the purview of the Oklahoma Children's Code, and shall act as petitioner in all cases.

B.  1.  A petition for termination of parental rights may be filed by the district attorney or the attorney of a child alleged or adjudicated deprived.

2.  If the child's attorney files a petition for the termination of the parental rights of the parents of the child, the district attorney shall join in the petition or motion for those petitions or motions required to be filed by the district attorney pursuant to the provisions of Section 15 of this act.

Added by Laws 1995, c. 352, § 44, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 26, emerg. eff. June 11, 1998.

§10-7003-8.5.  Immediate assumption of custody to protect child's health or welfare.

Nothing contained in the Oklahoma Children's Code shall prevent a court from immediately assuming custody of a child and ordering whatever action may be necessary, including medical or mental health treatment, to protect the child's health, safety or welfare.

Added by Laws 1995, c. 352, § 44, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 27, emerg. eff. June 11, 1998.

§10-7003-8.6.  Referees.

A.  Any judge who is assigned to hear juvenile cases in counties having a population in excess of one hundred thousand (100,000) may appoint a suitable person or persons to act as referee or referees, to hold office at the pleasure of the judge.  Such referees shall be lawyers and shall be specially qualified for their duties.  The judge may direct that any case, or all cases of a class or within a county to be designated by the judge, shall be heard in the first instance by a referee in the manner provided for the hearing of cases by the court.  Upon the conclusion of the hearing in each case, the referee shall transmit to the court all papers relating to the case, together with the referee's findings of fact and conclusions of law, and recommendations in writing.

B.  Notice of the referee's findings and recommendations shall be given to the parent, guardian or custodian of the child, the child's attorney, guardian ad litem or court-appointed special advocate, foster parent or to any other person concerned whose case has been heard by the referee.  A hearing by the court shall be allowed upon the filing with the court of a request for such hearing, if the request is filed within three (3) days after the service of such notice.  In case no hearing by the court is requested, the findings and recommendations of the referee, when confirmed by an order of the court, shall become the decree of the court.

Added by Laws 1968, c. 282, § 126, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 45, eff. July 1, 1995.  Renumbered from § 1126 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1999, c. 396, § 10, emerg. eff. June 10, 1999.

§10-7003-8.7.  Parents to reimburse costs for care of deprived child.

A.  In any postadjudicatory hearing concerning the status of a child, the court, if the court determines the parent is able to pay, shall order the parents of any deprived child to:

1.  Reimburse the Department of Human Services, in whole or in part, for any costs and expenses incurred by the Department in providing any services or authorizing actions taken pursuant to the Oklahoma Children's Code for the child including, but not limited to, all or some part of placement services, medical care and mental health services of a child, as authorized by law;

2.  Reimburse any law enforcement agency, in whole or in part, for any costs or expenses incurred by the law enforcement agency for protective custody services or other authorized actions taken pursuant to the Oklahoma Children's Code; and

3.  Reimburse the court fund, in whole or in part, for any disbursements made from the court fund in conjunction with the case, including, but not limited to, court-appointed attorney fees, expert witness fees, sheriff's fees, witness fees, transcripts and postage.

B.  1.  After a judicial determination that the parent of the child is able to pay, in whole or in part, the costs and reimbursements specified by this section, the court shall order payment of the costs and reimbursements.  The court may order such payments and reimbursements to be paid in installments and shall set the amount and due date of each installment.

2.  When any parent is financially able but has willfully failed to pay the costs and reimbursements as ordered by the court pursuant to this section, the parent may be held in contempt of court and, upon conviction, shall be punished pursuant to Section 566 of Title 21 of the Oklahoma Statutes.

3.  Even though the court has previously found the parent indigent, if a parent is subsequently found to be financially able to pay costs and reimbursements, the court shall require payment of costs and reimbursements required by this section.  The court may order such costs and reimbursements to be paid in installments.

C.  The court shall have all powers incident to such orders necessary for their enforcement, including the power and authority to require bond or other security for the payment of such order; and may resort to execution and the power of punishment for contempt for noncompliance with such order.

D.  1.  The court may order reimbursements to be paid directly to the organization or institution having the care and custody of the child or children, or directly to the clerk of the court.

2.  All such funds ordered and paid to the clerk shall be accounted for; provided, that when payments are made in advance for any child, and custody of the court is terminated before the end of the period, then the clerk may refund, by proper voucher, the unused or unaccrued portion of such payment; or the refund may be authorized and paid on claim properly verified and approved by the judge.

E.  1.  The Department may effectuate an order for payment of any costs and expenses authorized pursuant to this section against any asset of the parent.  Any assignment, attachment, garnishment, or lien against such assets shall be served upon the person in possession of the assets or shall be recorded in the office of the county clerk in the county in which the parent resides or in which the asset is located.

2.  Pursuant to the provisions of Section 236 of Title 56 of the Oklahoma Statutes, the Department may contract on a contingency fee basis with private attorneys for the collection and enforcement of orders for payment of costs and expenses against such assets.  Any such third-party payment shall be paid directly to the Department.

Added by Laws 1968, c. 282, § 121, eff. Jan. 13, 1969.  Amended by Laws 1990, c. 302, § 10, eff. Sept. 1, 1990; Laws 1994, c. 290, § 43, eff. July 1, 1994; Laws 1995, c. 352, § 46, eff. July 1, 1995.  Renumbered from § 1121 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 19, eff. Nov. 1, 1996; Laws 2001, c. 407, § 1, eff. July 1, 2001; Laws 2004, c. 198, § 1, emerg. eff. May 4, 2004.

§10-7003-8.8.  Deprived child - Paternity - Support.

A.  1.  When paternity of an alleged or adjudicated deprived child is at issue, the court, within six (6) months after the filing of a deprived petition, shall either establish paternity or defer the issue of paternity establishment to the appropriate administrative or district court for any child for whom paternity has not been legally established according to Section 70 of this title.

2.  When paternity is an issue, an alleged father and mother of the child named in a deprived petition shall be given notice in the petition and summons that paternity may be established in a deprived action.  The Oklahoma Department of Human Services Child Support Enforcement Division shall proceed with paternity establishment for any case deferred to the administrative or other district court division under this subsection.

3.  After the establishment of paternity, the court shall address the issue of current child support pursuant to subsection B of this section.  In addition, the court may:

a. order the father to pay child support for past months when no child support order was in effect according to the provisions of Section 83 of this title, or

b. reserve or refer the issue of prior support to the Oklahoma Department of Human Services Child Support Enforcement Division.

4.  The order establishing paternity shall be filed as a separate document and shall not be confidential.  The court clerk of the district court where the child support order has been filed shall provide, upon request, a copy of the order establishing paternity to a representative of the Oklahoma Department of Human Services Child Support Enforcement Division.  A court order for the release of the order establishing paternity or other information contained in the court record pertaining to paternity and child support shall not be required.  The order may be captioned with a different case style in order to establish and enforce a child support order in an action other than the deprived proceeding.

B.  1.  Each parent of any child named in a deprived petition shall be given notice in the petition and summons that child support may be ordered or modified in the deprived action.

2.  Within six (6) months after the filing of a deprived petition, the court shall either address the issue of child support or defer the issue of establishment or enforcement of child support to the appropriate administrative or district court.  The Oklahoma Department of Human Services Child Support Enforcement Division shall proceed with the establishment or enforcement of child support orders for any case deferred to the administrative or other district court division under this subsection.

3.   a. If there is an existing order for child support, the existing order shall remain in effect unless the court finds the existing order is not in the best interests of the child or children involved.

b. The court shall use the child support guidelines as provided for in Sections 118 and 119 of Title 43 of the Oklahoma Statutes in determining the amount each parent is to pay for care and maintenance of a child and issue an order describing the finding of the court.

c. The court may deviate from the child support guidelines when it is determined necessary in order for the parent to meet the obligations of a court-imposed individual treatment and service plan or for other reasons as the court deems appropriate.  If the court deviates from the amount of child support indicated by the child support guidelines, the court shall make specific findings of fact supporting such action.

d. Each parent shall be individually ordered to pay his or her percentage of the total monthly child support obligation including parents who reside together.

e. The court shall order the parent to provide medical insurance whenever the parent has insurance available through employment or other group plan, regardless of whether insurance is available at the time the order is entered.

f. The child support order shall contain an immediate income assignment provision pursuant to Section 115 of Title 43 of the Oklahoma Statutes.

g. A child support computation form as provided for in Section 120 of Title 43 of the Oklahoma Statutes shall be signed by the judge and incorporated as a part of the child support order.

h.   (1) A standard child support order form shall be used in the deprived action.  The form shall be prescribed by the Oklahoma Department of Human Services Child Support Enforcement Division and shall be published by the Administrative Office of the Courts.

(2) The child support order shall be filed as a separate document and shall not be confidential.

(3) The court clerk of the district court where the child support order has been filed shall provide, upon request, a copy of the support order to a representative of the Oklahoma Department of Human Services Child Support Enforcement Division.  A court order for the release of the child support order or other information contained in the court record pertaining to child support shall not be required.

(4) The order may be captioned with a different case style in order to enforce the child support order in an action other than the deprived proceeding.

i. The child support order may be modified upon a material change in circumstances.

j. The child support order may be enforced by any method allowed by law.

k. After a deprived action is dismissed, the most recent child support order entered in the deprived action shall remain in full force and effect, unless the judge presiding over the deprived action orders otherwise.  If there was no prior administrative or district court case, the deprived action child support order shall be docketed and filed in a new district court family division action and enforced for current child support and arrearages.  If the judge presiding over the deprived action modified a preexisting child support order or if there was an existing administrative or district court case, the child support order entered in the deprived action shall be filed in the existing case and enforced for current child support and arrearages.  The child support order may be modified after being docketed in district court.

C.  All child support payments shall be paid through the Oklahoma Centralized Support Registry as provided for in Section 413 of Title 43 of the Oklahoma Statutes.

D.  When a child's placement is changed from one parent or caretaker to another pursuant to the Oklahoma Children's Code, the change in placement shall transfer child support payments to the new caretaker unless the caretaker is receiving foster care payments or Temporary Assistance to Needy Families payments for the care of the child.  Child support payments to the caretaker shall terminate when the child no longer resides with the caretaker.

E.  The Department of Human Services shall promulgate rules necessary to implement the provisions of this section.

Added by Laws 2004, c. 198, § 2, emerg. eff. May 4, 2004.  Amended by Laws 2005, c. 121, § 1, eff. Nov. 1, 2005.

§10-7004-1.1.  Additional duties and powers of Department.

A.  In addition to the other powers and duties prescribed by law, the Department of Human Services shall have the power and duty to:

1.  Provide for the temporary care and treatment of children taken into protective or emergency custody pursuant to the provisions of Article III of the Oklahoma Children's Code, and placed in the Department's custody by an order of the juvenile court.

In providing for the temporary care and treatment of an alleged deprived child placed in the Department's custody, the Department shall:

a. place such children in a children's shelter, a foster home or a relative's home.  In determining any placement for a child who has been removed from the custody of a custodial parent and placed with the Department in emergency or protective custody, priority shall be given by the Department to the placement of such child with the noncustodial parent of the child unless such placement is not in the best interests of the child.  If it is determined by the Department that placement with the noncustodial parent is not in the best interests of the child, custody shall be consistent with the provisions of Section 21.1 of this title.  If custody of the child cannot be made pursuant to the provisions of Section 21.1 of this title, the reason for such determination shall be specified in the agency records concerning the child.  In addition, such reasons shall be made known to the court by the Department,

b. if ordered by the court, provide supervision of children alleged to be deprived who are placed by the court in the custody of a parent, relative or other responsible person.  Such supervision shall, in accordance with standards established by rules promulgated by the Commission for Human Services, consist of periodic visitation with the child, the child's custodian, and such other persons as may be necessary to assess the safety of the child and to offer voluntary services.  Such supervision shall not exceed the period allowed for the filing of a petition or, if a petition is filed, the period authorized by the court,

c. admit an alleged deprived child in the Department's emergency custody to a hospital or mental health facility as provided in Section 5-507 of Title 43A of the Oklahoma Statutes and shall, if such child is found by the court to be a child in need of mental health treatment, place the child, as provided in paragraph 2 of subsection D of Section 5-512 of Title 43A of the Oklahoma Statutes,

d. provide such outpatient mental health care and treatment as may be necessary to preserve the health and safety of an alleged deprived child in emergency custody and as prescribed by a qualified mental health professional.  Each child placed in the Department's emergency custody shall receive, as soon as practicable, educational instruction through enrollment in a public school or an alternative program consistent with the needs and abilities of the child,

e. provide or prescribe treatment services for the family of an alleged deprived child placed in the Department's emergency custody if such services are voluntarily requested and the family is otherwise eligible under application law and rules promulgated by the Commission for the services offered, and

f. provide for each child placed in the Department's emergency custody to receive, as soon as practicable after the filing of the petition, an initial health screening to identify any health problems that require immediate treatment, to diagnose infections and communicable diseases and to evaluate injuries or other signs of neglect or abuse.  The Department shall provide such medical care as is necessary to preserve the child's health and protect the health of others in contact with the child;

2.  Provide for the care and treatment of an adjudicated deprived child placed in the Department's custody by an order of the juvenile court.  In providing for the care and treatment of an adjudicated deprived child placed in the Department's custody, the Department:

a. shall review and assess each deprived child placed in its custody to determine the type of placement and services consistent with the needs of the child in the nearest geographic proximity to the home of the child.  Such review and assessment shall include an investigation of the personal and family history of the child and the child's environment, and any necessary physical or mental examination.  In making such review, the Department may use any facilities, public or private, which offer to aid in the determination of the correct placement of the child,

b. shall develop and, upon approval by the court, implement an individual treatment and service plan for each deprived child placed in the Department's custody in accord with the requirements of Section 7003-5.1 et seq. of this title,

c. may place a deprived child in the home of the child with prior approval of the court pursuant to subsection B of Section 7003-7.1 of this title, in the home of a relative of the child, in a foster home, in a public or private children's shelter, in a group home, in an independent living program, or in any licensed facility established for the care of deprived children.  No deprived child shall be placed in an institution operated by the Department,

d. may admit a deprived child in the Department's custody to a hospital or mental health facility as provided in Section 5-507 of Title 43A of the Oklahoma Statutes and shall, if such child is found by the court to be a child in need of mental health treatment, place the child as provided in paragraph 2 of subsection D of Section 5-512 of Title 43A of the Oklahoma Statutes,

e. may provide such outpatient mental health care and treatment as may be necessary to meet the treatment needs of a deprived child in the Department's custody and as prescribed by a qualified mental health professional, and

f. shall, if ordered by the court, provide supervision of children adjudicated deprived who are placed by the court in the custody of a parent, relative or other responsible person.  Such supervision shall, in accordance with standards established in rules promulgated by the Commission, consist of periodic visitation with the child, the child's custodian, and such other persons as may be necessary to determine compliance with the court-approved individual treatment and service plan.  Such supervision shall not exceed a period of six (6) months unless extended by the court for good cause shown;

3.  Transfer any child in its custody from any authorized placement to another authorized placement if such transfer is consistent with the treatment needs of the child or as may be required in an emergency, subject to the provisions of Section 7003-5.4a of this title;

4.  In providing for the outpatient mental health care and treatment of children in its custody, utilize, to the maximum extent possible and appropriate, the services available through:

a. the guidance centers operated by the State Department of Health,

b. the Department of Mental Health and Substance Abuse Services, and

c. community-based private nonprofit agencies and organizations; and

5.  Provide, when voluntarily requested by a parent, legal guardian or custodian pursuant to rules promulgated by the Commission, family preservation or other services aimed at the prevention of child abuse or neglect.

B.  The Department may participate in federal programs relating to deprived children and services for such children; and apply for, receive, use and administer federal funds for such purposes.

C.  The Department shall receive interest earnings on the investment by the State Treasurer of monies, to be credited to an agency special account, for the benefit of and held in trust for persons placed in the custody of the Department or in residence at facilities maintained by the Department.

Added by Laws 1968, c. 282, § 404, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 38, operative July 1, 1982; Laws 1984, c. 263, § 15, operative July 1, 1984; Laws 1989, c. 353, § 1, emerg. eff. June 3, 1989; Laws 1990, c. 238, § 11, emerg. eff. May 21, 1990; Laws 1992, c. 298, § 37, eff. July 1, 1993; Laws 1995, c. 352, § 47, eff. July 1, 1995.  Renumbered from § 1404 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 386, § 8, emerg. eff. June 10, 1997; Laws 1998, c. 421, § 28, emerg. eff. June 11, 1998; Laws 2001, c. 141, § 4, emerg. eff. April 30, 2001.

NOTE:  Laws 1984, c. 219, § 4 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1992, c. 299, § 17 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§10-7004-1.2.  Management information system for programs and services related to children, youth and families.

A.  On or before October 1, 1996, the Department of Human Services shall implement an agency-wide management information system for all programs and services of the Department related to children, youth and families.

B.  The management information system shall:

1.  To the maximum extent possible, be based upon the integration, utilization and modification, as necessary, of existing information systems within the Department;

2.  Provide for the security of and limited access to the information;

3.  Include case specific information, including outcomes, and have the ability to monitor the status of children and youth receiving services through the Department;

4.  Be capable of providing management reports and information regarding the various children and youth programs of the Department, and of providing aggregate information necessary for planning, monitoring and evaluation of said programs and services; and

5.  Be designed so that management and analytical reports can be readily generated for those who require them.

C.  1.  The child welfare management information system implemented by the Department of Human Services shall be integrated with the management information system implemented by the Office of Juvenile Affairs by October 1, 1996.

2.  The child welfare information system shall be available to persons authorized to obtain confidential records and reports of the Department of Human Services pursuant to Article V of the Oklahoma Children's Code.

Added by Laws 1991, H.J.R. No. 1038, § 1, emerg. eff. May 28, 1991.  Amended by Laws 1994, c. 280, § 4, eff. July 1, 1994; Laws 1995, c. 352, § 48, eff. July 1, 1995.  Renumbered from § 603.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7004-1.3.  Program planning and monitoring.

A.  The Department of Human Services shall carefully define the children and youth programs of the Department as to their purpose, the population served and performance expectations.  Planning for new programs and services and major modifications to existing ones shall include evaluation of their effect on other programs and services and communication and coordination with other public and private children and youth service providers in order to assure successful and cost-effective implementation of the program.  An evaluation component that includes monitoring and evaluation of client outcomes shall be incorporated into all of the Department's programs and services to children and youth, whether provided directly by the agency or through a contract.

1.  All programs and services shall be designed to ensure the accessibility of the program to the persons served.  Provision for transportation, child care and similar services necessary in order to assist persons to access the services shall be made.  If the service is provided in an office setting, the service shall be available during the evening.

2.  Programs and services shall be targeted to the areas of the state having the greatest need for them.  The programs and services shall be designed to meet the needs of the area in which they are located.  Programs and services intended for statewide implementation shall be implemented first in those areas that have the greatest need for them.

3.  As a part of the Department's program planning and monitoring processes, the Department shall examine its programs and services to children and youth to ensure that the practices within them do not operate to detriment of minority children and youth.

4.  All child care services and facilities operated by the Department shall be accredited by the National Council on Accreditation.

B.  The Department shall develop a five-year plan for children and youth services provided by the agency.  The plan shall be reviewed annually and modified as necessary.  Agency budget recommendations of the Department for services to children and youth shall be based upon documented needs, and the development of budget recommendations and priorities shall be closely integrated with agency and interagency program planning and management.

C.  The Department shall annually review its programs and services and submit a report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Supreme Court of the State of Oklahoma, analyzing and evaluating the effectiveness of the programs and services being carried out by the Department.  Such report shall include, but not be limited to:

1.  An analysis and evaluation of programs and services continued, established and discontinued during the period covered by the report;

2.  A description of programs and services which should be implemented;

3.  Statutory changes necessary;

4.  Relevant information concerning the number of children in the Department's custody during the period covered by the report; and

5.  Such other information as will enable a user of the report to ascertain the effectiveness of the Department's programs and services.

Added by Laws 1991, H.J.R. No. 1038, § 3, emerg. eff. May 28, 1991.  Amended by Laws 1995, c. 352, § 49, eff. July 1, 1995.  Renumbered from § 603.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7004-1.4.  Mental health services for children in need of treatment - Placement disputes - Arbitrator.

A.  The Department of Human Services and the Department of Mental Health and Substance Abuse Services shall jointly:

1.  Establish procedures which shall ensure that children placed in the custody of the Department of Human Services shall have adequate and appropriate access to mental health services, including but not limited to inpatient services in accordance with the provisions of the Inpatient Mental Health Treatment of Children Act, emergency services, group homes, and day treatment services, provided through the Oklahoma Youth Center and to other appropriate facilities and programs operated by or available through the Department of Mental Health and Substance Abuse Services; and

2.  Establish administrative procedures for the timely and expeditious resolution of any dispute which may arise over the placement of a child in a facility or program operated by the Department of Mental Health and Substance Abuse Services.  Such procedures shall, at a minimum, provide:

a. for a person designated by each Department to serve as its representative for the purpose of resolving any dispute which may arise over the placement of a child in an inpatient treatment facility operated by the Department of Mental Health and Substance Abuse Services; and

b. that whenever there is no resolution of a dispute over the placement of a child in an inpatient facility operated by the Department of Mental Health and Substance Abuse Services within three (3) working days after the initial request of the Department of Human Services for the consent of the Department of Mental Health and Substance Abuse Services for the placement of a child in a Department of Mental Health and Substance Abuse Services inpatient facility, an arbitrator provided for in subsection B of this section will be notified, and the matter will be immediately submitted for arbitration and that the decision of the arbitrator shall be a final decision; and

c. an opportunity for the child whose placement is in dispute to be represented at any arbitration proceedings regarding his placement.

B.  The Department of Human Services and the Department of Mental Health and Substance Abuse Services shall jointly select an individual to serve as arbitrator and an individual to serve as an alternate in case the arbitrator is unavailable.  Any person selected to serve as an arbitrator or alternate arbitrator shall:

1.  Be a person qualified to make a decision regarding the placement of a child found by a court to be a child in need of mental health treatment;

2.  Agree to make his services immediately available upon notification of a dispute to be resolved; and

3.  Agree to provide a decision within no more than one (1) week after notification of a dispute over the placement of a child.

C.  If for any reason the Department of Human Services and the Department of Mental Health and Substance Abuse Services are unable to jointly agree upon a person to serve as arbitrator by January 1, 1987, the Commission on Children and Youth shall select said person at its next regularly scheduled monthly meeting.

D.  Nothing in this title shall be construed as prohibiting the Department of Mental Health and Substance Abuse Services from admitting a child, upon the voluntary application for admission by his parent or legal guardian and the recommendation of a qualified mental health professional for such admission, to a facility or program operated by the Department of Mental Health and Substance Abuse Services appropriate for the care and treatment of the child.

Added by Laws 1986, c. 286, § 6, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 8, emerg. eff. April 9, 1990; Laws 1992, c. 298, § 33, eff. July 1, 1993; Laws 1995, c. 352, § 50, eff. July 1, 1995.  Renumbered from § 1135.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7004-1.5.  Kinship Foster Care Program.

A.  There is hereby established a Kinship Foster Care Program in the Department of Human Services.

B. 1. a. When a child has been removed from the child's home and is in the care and custody of the Department, the Department shall attempt to place the child with a person determined by the Department to have a kinship relationship with the child if such placement is in the best interests of the child.

b. In determining a kinship placement for a child who has been removed from the custody of a custodial parent and placed with the Department in emergency or protective custody, priority shall be given by the Department to the placement of such child with the noncustodial parent of the child unless such placement is not in the best interests of the child.  If it is determined by the Department that placement with the noncustodial parent is not in the best interests of the child, custody shall be consistent with the provisions of Section 21.1 of this title.  If custody of the child cannot be made pursuant to the provisions of Section 21.1 of this title, the reason for such determination shall be specified in the agency records concerning the child.  In addition, such reasons shall be made known to the court by the Department.  A child's health, safety or welfare shall be of paramount concern in any placement.

2.  The Department shall establish, in accordance with the provisions of this section, eligibility standards for becoming a kinship foster care family.

C.  1.  Upon the completion of the records search to ascertain if there is an Oklahoma record of criminal history for the prospective kinship foster parent or any other adult residing in the prospective kinship foster parent's home and subject to any other standards established by the Department, a child may be placed in the kinship home.  A kinship foster parent shall not be entitled to any payments for providing foster care until such foster parent receives final approval from the Department to be a kinship foster parent.

2.  Following placement, the Oklahoma State Bureau of Investigation shall complete a national criminal history records search based upon submission of fingerprints for any kinship foster parent and any adult residing in the home of such parent, and shall make the results of the records search available to the Department pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act.  The Director of Human Services or designee may authorize an exception to the fingerprinting requirement for an adult residing in the kinship foster care home who has a severe physical condition which precludes such person's being fingerprinted.

3.  The Department shall maintain the confidentiality of the records search results and shall use the results only for purposes of determining a person's eligibility to become a kinship foster parent.

4.  It shall be unlawful, except for the purpose of determining a person's eligibility for kinship foster care, for any person to disclose information obtained under this subsection.

5.  Any person violating the provisions of this subsection shall be guilty of a misdemeanor.

D.  A person related by blood, marriage, adoption and by tie or bond to a child and/or to whom has been ascribed a family relationship role with the child's parents or the child may be eligible for approval as a kinship foster care parent.

E.  The Department shall determine whether the person is able to effectively care for the foster child by:

1.  Reviewing personal and professional references;

2.  Observing during a visit to the home of the kinship foster care family; and

3.  Interviewing the kinship foster care parent.

F.  When the kinship foster parent is finally approved by the Department, in accordance with rules promulgated by the Commission for Human Services regarding foster care services, the kinship foster care family shall be eligible to receive payment for the full foster care rate for the care of the child and any other benefits that might be available to foster parents, whether monetary or in services.  If a child is placed with a kinship foster parent prior to the home's final approval as a foster care home, the Department shall immediately refer such child and family for assistance through the Temporary Assistance for Needy Families Program.

G.  1.  The Department and the kinship foster care parent shall develop a plan for the care of the child, which shall be periodically reviewed and updated.

2.  The kinship foster parent shall cooperate with any activities specified in the case plan for the child including, but not limited to, counseling, therapy, court sessions, visits with the child's parents or other family members, and training.

H.  The Commission for Human Services shall promulgate rules necessary to carry out the provisions of this section pursuant to the Administrative Procedures Act.

Added by Laws 1996, c. 353, § 25, eff. Nov. 1, 1996.  Amended by Laws 1998, c. 421, § 29, emerg. eff. June 11, 1998; Laws 1999, c. 2, § 2, emerg. eff. March 3, 1999; Laws 2000, c. 374, § 24, eff. July 1, 2000; Laws 2001, c. 141, § 5, emerg. eff. April 30, 2001.

§10-7004-1.6.  Short title - Purpose.

A.  This section and Section 3230 of Title 70 of the Oklahoma Statutes shall be known and may be cited as the "Independent Living Act".

B.  The purpose of the Independent Living Act shall be:

1.  To ensure that eligible individuals who have been or are in the foster care program of the Department of Human Services due to abuse or neglect receive the protection and support necessary to allow the individuals to become self reliant and productive citizens through the provision requisite services that include, but are not limited to, housing, medical coverage and education; and

2.  To break the cycle of abuse and neglect that obligates the state to assume custody of children.

C.  Individuals eligible for services pursuant to the Independent Living Act include any individual up to twenty-one (21) years of age who has been in the custody of the Department of Human Services or a federally recognized Indian tribe due to abuse or neglect for any nine (9) of the twenty-four (24) months after the individual's sixteenth birthday and before the individual's eighteenth birthday.

D.  Individuals who are eligible for services pursuant to the Independent Living Act and who are between eighteen (18) and twenty-one (21) years of age shall be eligible, when funds become available, for Medicaid coverage, provided such individuals were also in the custody of the Department of Human Services or a federally recognized Indian tribe on the date they reached eighteen (18) years of age.  The Legislature directs the Oklahoma Health Care Authority to submit a State Medicaid Plan Amendment to the federal Health Care Financing Administration to provide medical coverage for such individuals to become effective fiscal year 2003.

Added by Laws 2000, c. 374, § 38, eff. July 1, 2000.  Amended by Laws 2001, c. 415, § 3, emerg. eff. June 5, 2001.

NOTE:  Editorially renumbered from § 7004.16 of this title to provide consistency in numbering.

§10-7004-1.7.  Pilot program to serve children at high risk of abuse and neglect.

A.  A pilot program to serve children at high risk of abuse and neglect shall be established by the Department of Human Services in consultation with an evaluation team created pursuant to this section if funds are available.  The pilot program shall begin no later than February 1, 2002, and end no later than May 1, 2005.

B.  The pilot program shall:

1.  Identify the populations of children at high risk of abuse and neglect and characteristics of those children at high risk of abuse and neglect, including, but not limited to, populations in which parental drug and/or alcohol abuse, mental illness, mental and/or physical disability and domestic abuse are an issue;

2.  Develop and design programs to provide services to children at high risk of abuse and neglect;

3.  Develop methods for coordinating state and local services to assist high risk children and their families;

4.  Allow and provide for participation of both urban and rural concerns in developing and designing such programs;

5.  Monitor, evaluate and review the programs implemented to serve populations of children at high risk of abuse and neglect; and

6.  Include such other areas, programs, services and information deemed necessary by the Department of Human Services to provide a comprehensive assessment of the needs and programs necessary to provide assistance to children at high risk of abuse and neglect.

C.  An evaluation team shall determine the effectiveness of the pilot program, and make a preliminary report to the Legislature, no later than February 1, 2005.  Such report shall cover:

1.  Effective programs that will serve children that are at high risk of abuse and neglect;

2.  Statewide expansion of programs;

3.  Funding sources;

4.  Training of professionals to serve such populations;

5.  Monitoring, evaluating and reviewing continued effectiveness of such programs;

6.  Special needs of children at risk of abuse and neglect from parental addiction to drugs and alcohol and parental mental illness and mental and/or physical disability and from domestic abuse; and

7.  Recommendations regarding the issuance of grants and contracts for serving such high-risk populations.

D.  The evaluation team shall consist of not more than two representatives from the following entities who have expertise in child abuse prevention or a related field and who have an understanding of program evaluation techniques:

1.  The Department of Human Services;

2.  The Department of Mental Health and Substance Abuse Services;

3.  The Oklahoma Commission on Children and Youth;

4.  The Oklahoma Indian Affairs Commission;

5.  The Oklahoma Institute for Child Advocacy;

6.  The Oklahoma Court-Appointed Special Advocate Association;

7.  The University of Oklahoma; and

8.  Oklahoma State University.

E.  1.  Upon receipt of recommendations of the team evaluating the pilot project established pursuant to this section which indicates that the expansion of the pilot project on a statewide basis would be economically feasible and practical, the Commission for Human Services shall promulgate rules for developing a statewide program serving populations of children at high risk of abuse and neglect, provided funding is available for such expansion.

2.  Upon promulgation of rules by the Commission, the provisions of this section shall become effective statewide.

F.  The Department of Human Services may:

1.  Contract for services necessary to carry out the duties of the Department pursuant to the provisions of this section; and

2.  Accept the services of volunteer workers or consultants and reimburse them for their necessary expenses pursuant to the State Travel Reimbursement Act.

Added by Laws 2001, c. 356, § 1, emerg. eff. June 4, 2001.

§10-7004-2.1.  Community-based services and care for deprived children - Grants and contracts.

A.  The Department of Human Services shall, to the extent of funds available, directly or by grant or contract, develop and implement a diversity of community-based services and community-based care for children who are alleged or adjudicated deprived.  Community-based services are prevention and remedial services including, but not limited to, home-based counseling, therapy and crisis intervention services, nonresidential educational, vocational, social and psychological diagnostic and counseling services, substance abuse treatment, sexual abuse treatment, emergency shelter and foster care, and other related protection, prevention and treatment services which are provided, whenever practicable, in or near a child's home community.  If a child is placed with a noncustodial parent, the noncustodial parent's home shall be construed to be the child's home community.  Community-based care is care in a foster home, group home, community residential center or similar nonsecure facility consistent with the individualized treatment needs of the child and provided, whenever practicable, in or near a child's home community.  The Department is authorized to contract with any federal, state, local or tribal governmental agency or with any qualified private person, association or agency to develop, administer, coordinate or provide community-based services and community-based care.

B.  The Department shall establish procedures for the letting of grants or contracts, and the conditions and requirements for the receipt of such grants or contracts, for community-based services and community-based care.  A copy of such procedures shall be made available to any member of the general public upon request.

C.  Requests for proposals developed by the Department shall be based upon documented client and service needs and identified priorities.  The request for proposals shall clearly identify the program or services requirements, the population to be served and performance expectations.  The agency shall adopt clear, written guidelines to ensure uniformity in the management, monitoring and enforcement of contracts for services.  If in-state private providers are unable or unwilling to respond to the proposal, then out-of-state providers should be encouraged to respond.

D.  Nothing in this section shall serve to limit the authority of the Department to secure federal funding for community-based services and community-based care or compliance by the Department with federal law and regulations governing the expenditure of such funds.

E.  Any state-funded grant or contract for the establishment of community residential care or treatment facilities for children shall require, as a condition for receipt of such grant or contract, documented assurance from the agency or organization establishing such facility that appropriate arrangements have been made for providing the educational services to which residents of the facility are entitled pursuant to state and federal law.

F.  The Department of Human Services is hereby authorized to, and shall, enter into cooperative agreements with the Department of Juvenile Justice for the use by both Departments of existing community-based programs, management information and client tracking systems, and other shared resources as deemed necessary or appropriate by both Departments.

G.  The Department of Human Services is hereby authorized to expend a sum not to exceed One Million Four Hundred Thousand Dollars ($1,400,000.00) from monies appropriated for that purpose from the Human Services Fund during each fiscal year for the purpose of providing subsidy payments to licensed nonprofit child care institutions within the State of Oklahoma to furnish food, clothing, shelter and upkeep for Oklahoma children and to assist the agency in developing a more comprehensive program to meet the needs of each child in the program including, but not limited to, social services, recreational activities and individual and family counseling with the goal of returning the child to his family.  Such subsidy shall be made on a per capital basis not to exceed One Thousand Two Hundred Dollars ($1,200.00) per year and shall be expended in twelve (12) monthly payments beginning July 1 of the fiscal year.  Nothing in this section shall preclude an individual from receiving federal matching funds for which he would otherwise be eligible.

Added by Laws 1995, c. 352, § 51, eff. July 1, 1995.  Amended by Laws 2001, c. 141, § 6, emerg. eff. April 30, 2001.

§10-7004-3.1.  Administration of children's facilities.

A.  1.  The Department of Human Services is authorized to manage and operate the children's shelter located at Oklahoma City, known and designated as the Pauline Mayer Children's Shelter, and the children's shelter located in Tulsa, known and designated as the Laura Dester Children's Shelter.

2.  The Department is authorized to manage and operate, to the extent of funds available, such group homes as may be necessary to provide a diversity of placement alternatives for children adjudicated deprived and placed in the Department's custody.

B.  The Commission for Human Services shall establish and maintain such methods of administration, including those necessary to establish and maintain a merit system of personnel administration, and shall prescribe such rules as it deems necessary for the efficient and effective operation of the children's facilities operated by the Department.

C.  The Director of the Department of Human Services shall employ and fix the duties and compensation of a director or supervisor, and such other personnel as he deems necessary, for each of the children's facilities operated by the Department; provided that the Department shall promulgate, and in its hiring and employment practices, the Department shall adhere to, written minimum qualifications by position for personnel working with or around children in said facilities.  Such minimum qualifications shall be designed to assure that such personnel possess sufficient education, training, experience and background to provide adequate and safe professional care and services to said children; and that the children will not be exposed to abuse, deprivation, criminal conduct, or other unwholesome conditions attributable to employee incompetence or misconduct.

D.  It shall be the duty of the State Fire Marshal and the Commissioner of Public Health to cause annual unannounced inspections of children's facilities operated by the Department, utilizing adequately trained and qualified inspection personnel, to determine and evaluate conditions in their respective areas of agency jurisdiction.  Such inspections shall include, but not be limited to, compliance with minimum fire, life and health safety standards and compliance with minimum standards governing general sanitation of the institution.  Reports of such inspections will be made in writing, itemizing and identifying any deficiencies and recommending corrective measure, and shall be filed with the Child Care Facilities Licensing Division of the Department of Human Services, the Office of Juvenile System Oversight and the Commission on Children and Youth.

E.  The Department of Human Services shall file copies of the reports of the inspections and recommendations of the accrediting agencies with the Office of Juvenile System Oversight.

F.  The Department may give assistance to local school districts in providing an education to children in facilities operated by the Department, may supplement such education and may provide facilities for such purposes.  It shall be the duty of the Department to assure that children in the aforesaid facilities receive educational services which will stress basic literacy skills, including but not limited to, curricula requirements, stressing reading, writing, mathematics, science and vocational-technical education.

Added by Laws 1968, c. 282, § 403, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 33, operative July 1, 1982; Laws 1995, c. 352, § 52, eff. July 1, 1995.  Renumbered from § 1403 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7004-3.2.  Rules, policies and procedures regarding children in Department custody.

A.  The Commission for Human Services shall promulgate written rules, outline policies and procedures governing the operation of those facilities operated with the Department of Human Services wherein children may be housed.  Said policies and procedures shall include, but not be limited to, standards of cleanliness, temperature and lighting, availability of medical and dental care, provision of food, furnishings, clothing and toilet articles, supervision, appropriate and permissible use of restriction and confinement, procedures for enforcing rules of conduct consistent with due process of law and visitation privileges.

B.  The policies prescribed shall, at a minimum, ensure that:

1.  A child shall not be punished by physical force, deprivation of nutritious meals, deprivation of family visits or solitary confinement;

2.  A child shall have the opportunity to participate in physical exercise each day;

3.  A child shall be allowed daily access to showers and his own clothing or individualized clothing which is clean;

4.  A child shall have constant access to writing materials and may send mail without limitation, censorship or prior reading, and may receive mail without prior reading, except that mail may be opened in the presence of the child, without being read, to inspect for contraband;

5.  A child shall have reasonable opportunity to communicate and to visit with his family on a regular basis, and to communicate with persons in the community;

6.  A child shall have immediate access to medical care as needed, and shall receive necessary psychological and psychiatric services;

7.  A child in the custody or care of the Department shall be provided access to education including teaching, educational materials and books, provided, that such policies shall provide emphasis upon basic literacy skills, including but not limited to curricula requirements stressing reading, writing, mathematics, science, vocational-technical education, and other courses of instruction designed to assure that such children will be capable of being assimilated into society as productive adults capable of self-support and full participation;

8.  A child shall have reasonable access to an attorney upon request;

9.  A child shall be afforded a grievance procedure, including an appeal procedure; and

10.  A child's mental health needs and mental well-being will be met, protected and served through provision of guidance, counseling and treatment programs, staffed by competent, professionally qualified persons, serving under the supervision of qualified mental health professionals as such term is defined by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

C.  Any contract or agreement entered into by the Department of Human Services for the residential care and treatment of children in the custody of the Department of Human Services shall provide that the contractor shall comply with the provisions of subsections A and B of this section and the provisions of this part.

Added by Laws 1982 c. 312, § 34, operative July 1, 1982.  Amended by Laws 1986, c. 286, § 7, eff. Nov. 1, 1986; Laws 1990, c. 51, § 9, emerg. eff. April 9, 1990; Laws 1995, c. 352, § 53, eff. July 1, 1995.  Renumbered from § 1403.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2002, c. 327, § 20, eff. July 1, 2002.

§10-7004-3.3.  Use of physical force - Mechanical restraints.

A.  Use of physical force in facilities operated by the Department of Human Services wherein children are housed shall be permitted only under the following circumstances:

1.  For self-protection;

2.  To separate children who are fighting;

3.  To restrain children in danger of inflicting harm to themselves or others; or

4.  To deter children who are in the process of leaving the facility without authorization.

B.  When use of physical force is authorized, the least force necessary under the circumstances shall be employed.

C.  Staff members of residential and nonresidential programs who are assigned to work with children shall receive written guidelines on the use of physical force, and that, in accordance with staff disciplinary procedures, loss of employment may result if unauthorized use of physical force is proven.

D.  Use of mechanical restraints in facilities operated with the Department of Human Services or the Department of Mental Health and Substance Abuse Services wherein children are housed shall be minimal and shall be prohibited except as specifically provided for in the rules of each of the Departments.

Added by Laws 1982 c. 312, § 35, operative July 1, 1982.  Amended by Laws 1988, c. 238, § 4, emerg. eff. June 24, 1988; Laws 1990, c. 51, § 10, emerg. eff. April 9, 1990; Laws 1995, c. 352, § 54, eff. July 1, 1995.  Renumbered from § 1403.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7004-3.4.  Office of Client Advocacy.

A.  The Commission for Human Services is authorized and directed to establish the Office of Client Advocacy within the Department and to employ such personnel as may be necessary to carry out the purposes of this section and the duties listed in this section.  Such personnel may be dismissed only for cause.

1.  The chief administrative officer of the Office of Client Advocacy shall be the Advocate General, who shall be an attorney selected from a list of three names submitted by the Oklahoma Commission on Children and Youth.  The Advocate General shall be a member of the Oklahoma Bar Association and shall have a minimum of three (3) years' experience as an attorney.  The compensation of the Advocate General shall be no less than that of the classification of Attorney III as established in the Merit System of Personnel Administration classification and compensation plan, but shall be an unclassified position.

2.  The duties and responsibilities of the Advocate General are as follows:

a. supervise personnel assigned to the Office of Client Advocacy,

b. monitor and review grievance procedures and hearings,

c. establish and maintain a fair, simple and expeditious system for resolution of grievances of:

(1) all children in the custody of the Department of Human Services regarding the substance or application of any written or unwritten policy or rule of the Department or of an agent of the Department or any decision or action by an employee or an agent of the Department, or of any child in the custody of the Department,

(2) foster parents relating to the provision of foster care services pursuant to this section and Section 7204.1 of this title, and

(3) all persons receiving services from the Developmental Disabilities Services Division of the Department of Human Services,

d. investigate allegations of abuse, neglect, sexual abuse, and sexual exploitation, as those terms are defined in the Oklahoma Child Abuse Reporting and Prevention Act, by a caretaker of children, regardless of custody:

(1) residing outside their own homes other than children in foster care,

(2) in a day treatment program as defined in Section 175.20 of this title, and submit a report of the results of the investigation to the appropriate district attorney and to the State Department of Health,

(3) receiving services from a community services worker as that term is defined in Section 1025.1 of Title 56 of the Oklahoma Statutes, and

(4) residing in a state institution listed in Section 1406 of this title,

e. establish a system for investigating allegations of caretaker misconduct not rising to the level of abuse, neglect, sexual abuse or sexual exploitation with regard to any child or resident listed in subparagraph d of this paragraph,

f. coordinate any hearings or meetings of Departmental administrative review committees conducted as a result of unresolved grievances or as a result of investigations,

g. make recommendations to the Director, and provide regular or special reports regarding grievance procedures, hearings and investigations to the Director, the Commission, the Office of Juvenile System Oversight and other appropriate persons as necessary,

h. forward to the Office of Juvenile Systems Oversight, for the information of the Director of that office, a copy of the final report of any grievance which is not resolved in the favor of the complainant,

i. perform such other duties as required by the Director of the Department or the Commission, and

j. develop policies and procedures as necessary to implement the duties and responsibilities assigned to the Office of Client Advocacy.

B.  The Office of Client Advocacy shall make a complete written report of their investigations.  The investigation report, together with its recommendations, shall be submitted to the appropriate district attorney's office.

C.  Except as otherwise provided by the Oklahoma Child Abuse Reporting and Prevention Act, the reports required by Section 7103 of this title or any other information acquired pursuant to the Oklahoma Child Abuse Reporting and Prevention Act shall be confidential and may be disclosed only as provided in Section 7111 of this title and the Oklahoma Children's Code.

1.  Except as otherwise provided by the Oklahoma Child Abuse Reporting and Prevention Act, any violation of the confidentiality requirements of the Oklahoma Child Abuse Reporting and Prevention Act shall, upon conviction, be a misdemeanor punishable by up to six (6) months in jail, by a fine of Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

2.  Any records or information disclosed as provided by this subsection shall remain confidential.  The use of any information shall be limited to the purpose for which disclosure is authorized.  Rules promulgated by the Commission for Human Services shall provide for disclosure of relevant information concerning Office of Client Advocacy investigations to persons or entities acting in an official capacity with regard to the subject of the investigation.

3.  Nothing in this section shall be construed as prohibiting the Office of Client Advocacy or the Department from disclosing such confidential information as may be necessary to secure appropriate care, treatment or protection of a child alleged to be abused or neglected.

D.  1.  The Office of Client Advocacy shall investigate any complaint alleging an employee of the Department or of a child-placing agency has threatened a foster parent with removal of a child from the foster parent, harassed a foster parent, or refused to place a child in a licensed or certified foster home, or disrupted a child placement as retaliation or discrimination towards a foster parent who has:

a. filed a grievance pursuant to Section 7213 of this title,

b. provided information to any state official or Department employee, or

c. testified, assisted, or otherwise participated in an investigation, proceeding or hearing against the Department or child-placing agency.

2.  The provisions of this subsection shall not apply to any complaint by a foster parent regarding the result of a criminal, administrative or civil proceeding for a violation of any law, rule or contract provision by that foster parent, or the action taken by the Department or a child-placement agency in conformity with the result of any such proceeding.

3.  The Office of Client Advocacy shall at all times be granted access to any foster home or any child-placing agency which is certified, authorized or funded by the Department.

Added by Laws 1982, c. 312, § 36, operative July 1, 1982.  Amended by Laws 1995, c. 352, § 55, eff. July 1, 1995.  Renumbered from § 1403.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 3, § 3, emerg. eff. March 6, 1996; Laws 1997, c. 389, § 7, eff. Nov. 1, 1997; Laws 2000, c. 374, § 25, eff. July 1, 2000; Laws 2001, c. 415, § 4, emerg. eff. June 5, 2001; Laws 2002, c. 445, § 6, eff. Nov. 1, 2002.

NOTE:  Laws 1995, c. 231, § 2 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§10-7004-3.5.  Provision of shelter and care to minor mothers who are victims of domestic abuse.

A.  A youth service shelter facility may provide shelter and care to a minor mother, who is the victim of domestic abuse or is seeking relief from domestic abuse for herself or on behalf of any of her children or both herself and any of her children.

B.  A youth service shelter facility may provide such shelter or care only during an emergency constituting an immediate danger to the physical health or safety of the minor mother or any of her children or both the minor mother and any of her children.  Such shelter or care shall not extend beyond thirty (30) days unless the facility receives an order issued by a court to continue such services or the parent or guardian of the minor mother consents to such services.

C.  The provisions of Section 856 of Title 21 of the Oklahoma Statutes shall not apply to any youth service shelter facility and any person operating such facility with regards to providing shelter and care pursuant to the provisions of this section to a minor mother and any of her children who is a runaway from her parent or legal guardian.

D.  The show cause hearing provided for in Part 2 of Article III of this Code shall be provided for the minor mother, who is seeking relief from domestic abuse for herself or on behalf of any of her children.

Added by Laws 1989, c. 157, § 1, emerg. eff. May 8, 1989.  Amended by Laws 1995, c. 352, § 56, eff. July 1, 1995.  Renumbered from § 607.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7005-1.1.  Court to make and keep records - Definitions.

A.  The court shall make and keep records of all cases brought before it.  The court shall devise and cause to be printed such forms for social and legal records and such other papers as may be required.

B.  As used in the Oklahoma Children's Code:

1.  "Records" shall include but not be limited to written or printed documents, papers, logs, reports, files, case notes, films, photographs, audio or visual tape recordings, and shall include information entered into and maintained in an automated or computerized information system;

2.  "Juvenile court record" means legal and social records other than adoption records, including but not limited to agency, law enforcement and district attorney's records, filed with the court that are related to a child who is the subject of a court proceeding pursuant to the provisions of the Oklahoma Children's Code;

3.  "Agency record" means records prepared, obtained or maintained by a public or private agency with regard to a child who is or has been under its care, custody or supervision or to a family member or other person living in the home of such child and shall include but not be limited to:

a. any study, plan, recommendation, assessment or report made or authorized to be made by such agency for the purpose of determining or describing the history, diagnosis, custody, condition, care or treatment of such child, or

b. any records made in the course of any investigation or inquiry conducted by an agency to determine whether a child is or may be a deprived child, a delinquent child, a child in need of supervision or a child in need of treatment;

4.  "District attorney's records" means any records prepared or obtained by an office of a district attorney relating to juvenile cases and any records prepared or obtained for the prosecution of crimes against children that constitute a legal or social record of a child as defined by this section;

5.  "Law enforcement records" means any contact, incident or similar reports, arrest records, disposition records, detention records, fingerprints, or photographs related to a child and shall include but not be limited to reports of investigations or inquiries conducted by a law enforcement agency to determine whether a child is or may be subject to the provisions of this title as a deprived child, a delinquent child, a child in need of supervision or a child in need of treatment.  Law enforcement records pertaining to juveniles shall be maintained separately from records pertaining to adults;

6.  "Nondirectory education records" means any records maintained by a public or private school, including a technology center school, regarding a child who is or has been a student at the school which are categorized as private or confidential records pursuant to the federal Family Educational Rights and Privacy Act of 1974 and any rules promulgated pursuant to said act;

7.  "Legal record" means any petition, docket, motion, finding, order, judgment, pleading, paper or other document, other than social records, filed with the court;

8.  "Social record" means social studies and medical, psychological, clinical or other treatment reports or studies, educational records and agency records other than legal records filed with the court; and

9.  "Participating agency" means any public or private agency that has entered into a contract or an interagency agreement under the Interlocal Cooperation Act in accordance with the rules and guidelines adopted pursuant to Section 620.6 of this title for the purpose of accessing and sharing information necessary for the care, treatment, and supervision of children and youth.

Added by Laws 1968, c. 282, § 125, eff. Jan. 13, 1969.  Amended by Laws 1989, c. 363, § 10, eff. Nov. 1, 1989; Laws 1991, c. 296, § 9, eff. Jan. 1, 1992; Laws 1995, c. 352, § 57, eff. July 1, 1995.  Renumbered from § 1125 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2001, c. 33 § 9, eff. July 1, 2001.

§7005-1.2.  Confidential records.

A.  Except as provided by this section and except as otherwise specifically provided by state and federal laws, the following records are confidential and shall not be open to the general public or inspected or their contents disclosed:

1.  Juvenile court records;

2.  Agency records;

3.  District attorney's records;

4.  Law enforcement records;

5.  Nondirectory education records; and

6.  Social records.

B.  The limitation of subsection A of this section shall not apply to statistical information and other abstract information obtained pursuant to the provisions of the Oklahoma Children's Code.

C.  Except as authorized by Section 620.6 of this title and this article and except as otherwise specifically provided by state and federal laws pertaining to the confidentiality of records and information and the inspection, release, disclosure, correction or expungement of such information, including, but not limited to, state and federal laws pertaining to education records, medical records, drug or alcohol treatment records, law enforcement, or social service records, the records listed in subsection A of this section shall be confidential and shall be inspected, released, disclosed, corrected or expunged only pursuant to an order of the court.  Except as otherwise provided in Section 601.6 of this title, no subpoena or subpoena duces tecum purporting to compel disclosure of such information or record shall be valid.

D.  An order of the court authorizing the inspection, release, disclosure, correction or expungement of confidential records shall be entered by the court only after a review of the records and a determination by a judge of the district court designated pursuant to this subsection, with due regard for the confidentiality of the records and the privacy of persons identified in the records, that a compelling reason exists and such inspection, release or disclosure is necessary for the protection of a legitimate public or private interest.

1.  Except for district attorney's records, any order authorizing the disclosure, release or inspection of such records pursuant to this subsection may be conditioned on such terms and restrictions as the court deems necessary and appropriate.

2.  Upon the filing of a petition for an order of the court pursuant to this section, the court shall set a date for a hearing and shall provide three (3) judicial days' notice to the agency holding the records and the person who is the subject of the record if such person is eighteen (18) years of age or older or to the parents of a child less than eighteen (18) years of age who is the subject of the record, to the attorneys, if any, of such person, child or parents and any other interested party as ordered by the court.  The hearing may be closed at the court's discretion.

3.  Upon the filing of a petition for an order of the court pursuant to this section, the judge of the court having jurisdiction to issue the order authorized by this section shall request the presiding judge of the judicial district to designate another judge to review the confidential records and make a determination as to whether any information contained in the records may be inspected, released, disclosed, corrected or expunged.  Any order issued by the judge of the court having jurisdiction to issue such order shall be based on and consistent with the determination of the judge reviewing the confidential records.

E.  Any agency or person may seek an order from the juvenile court prohibiting the release of information subject to disclosure without an order of the court pursuant to Section 620.6 of this title and this article.  The court may, for good cause shown, prohibit the release of such information or authorize release of the information upon such conditions as the court deems necessary and appropriate, subject to the provisions of subsection D of this section.

F.  The court may authorize a designated person to review juvenile court confidential reports and records and collect statistical information and other abstract information for research purposes.  Such authorization shall be in writing and state specifically the type of information which may be reviewed.

Each person granted permission to inspect confidential reports and records for research purposes shall present a notarized statement to the court stating that the names of children, parents and such other persons required by the court to be confidential will remain confidential.

G.  Nothing in Section 620.6 of this title and this article shall be construed as:

1.  Authorizing the inspection of records or the disclosure of information contained in records relating to the provision of benefits or services funded, in whole or in part, with federal funds, except in accord with federal statutes and regulations governing the receipt or use of such funds;

2.  Authorizing the disclosure of papers, records, books or other information relating to the adoption of a child required to be kept confidential.  The disclosure of such information shall be governed by the provisions of the Oklahoma Adoption Code;

3.  Abrogating any privilege, including the attorney-client privilege, or affecting any limitation on such privilege found in any other statutes;

4.  Limiting or otherwise affecting access of parties to a deprived proceeding to records filed with or submitted to the court;

5.  Limiting or otherwise affecting access of agencies to information subject to disclosure, review, or inspection by contract or as a condition for the receipt of public funds or participation in any program administered by the agency;

6.  Prohibiting the Department of Human Services from summarizing the outcome of an investigation to the person who reported a known or suspected instance of child abuse or neglect or to any person providing services to a child who is or is alleged to be a victim of child abuse;

7.  Authorizing the disclosure of the identity or location information of any person who has reported an allegation of known or suspected child abuse or neglect unless such disclosure is specifically ordered by the court; or

8.  Prohibiting the Department of Human Services from providing a summary of allegations and findings of an investigation involving a child care facility that does not disclose identities but that permits parents to evaluate the facility.

H.  The confidential records listed in subsection A of this section may be inspected and their contents disclosed without a court order to a school district in which the child who is the subject of the record is currently enrolled.  The inspection of records and disclosure authorized by this subsection may be limited to summaries or to information directly necessary for the purpose of such inspection or disclosure.  Upon request by the school district, or as otherwise required to be provided by the Department pursuant to the Oklahoma Child Abuse Reporting and Prevention Act, the agency in possession of the records shall provide the requested information to the school district.  Any records disclosed as provided by this subsection shall remain confidential.  The use of any information shall be limited to the purposes for which disclosure is authorized.

Added by Laws 1991, c. 296, § 10, eff. Jan. 1, 1992.  Amended by Laws 1993, c. 306, § 1, eff. Sept. 1, 1993; Laws 1995, c. 352, § 58, eff. July 1, 1995.  Renumbered from § 1125.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 297, § 22, emerg. eff. June 10, 1996; Laws 1997, c. 350, § 5, eff. July 1, 1997; Laws 1998, c. 416, § 7, eff. Nov. 1, 1998; Laws 1999, c. 81, § 1, eff. Nov. 1, 1999; Laws 1999, c. 396, § 9, emerg. eff. June 10, 1999.

NOTE:  Laws 1998, c. 415, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 1, § 3 repealed by Laws 1999, c. 396, § 31, emerg. eff. June 10, 1999 and by Laws 1999, c. 426, § 4, eff. Nov. 1, 1999.

§10-7005-1.3.  Inspection of records without court order - Penalties for unlawful disclosure.

A.  Juvenile court records may be inspected, and their contents shall be disclosed, without a court order to the following persons upon showing of proper credentials and pursuant to their lawful duties:

1.  The court having the child currently before it in any proceeding pursuant to this title, any district court or tribal court to which such proceedings may be transferred, employees and officers of the court in the performance of their duties, including but not limited to guardians ad litem appointed by the court, and court-appointed special advocates;

2.  Employees of court-appointed special advocate programs, as defined in Section 7001-1.3 of this title, in the course of their official duties pertaining to recruiting, screening, training, assigning cases, supervising and supporting volunteers in their roles as guardian ad litem, pursuant to Section 7003-3.7 of this title;

3.  Members of postadjudication review boards established pursuant to the provisions of Section 1116.2 of this title, the Child Death Review Board, and multidisciplinary personnel.  In addition to juvenile court records, members of such postadjudication review boards may inspect, without a court order, information that includes, but is not limited to:

a. psychological and medical records,

b. placement history and information, including the names and addresses of foster parents,

c. family assessments,

d. treatment or service plans, and

e. school records;

4.  A district attorney, United States Attorney, or Attorney General of this or another state and the employees of such offices in the course of their official duties pursuant to this title or the prosecution of crimes against children, or upon their request in their official capacity as advisor in a grand jury proceeding;

5.  The attorney representing a child who is the subject of a proceeding pursuant to the provisions of this title, including the attorney representing a child pursuant to the provisions of subsection C of Section 7002-1.2 of this title or representing a child pursuant to the provisions of subsection A of Section 7112 of this title.  Such attorney may also access other records listed in subsection A of Section 7005-1.2 of this title for use in the legal representation of the child;

6.  Employees of juvenile bureaus in the course of their official duties pursuant to this title, and employees of the Department of Human Services in the course of their official duties;

7.  Employees of a law enforcement agency of this or another state and employees of a child protective service of another state in the course of their official duties pertaining to investigations of a report of known or suspected child abuse or neglect or crimes against children or for the purpose of determining whether to place a child in protective custody;

8.  Persons and agencies authorized by Section 7005-1.7 of this title;

9.  The Oklahoma Commission on Children and Youth as provided by Sections 601.2 and 601.6 of this title;

10.  The Department of Human Services or other public or private agency or individual having court-ordered custody or custody pursuant to Department of Human Services placement of the child who is the subject of the record;

11.  The Office of Juvenile Affairs;

12.  The child who is the subject of the record and the parents, legal guardian, custodian or foster parent of such child;

13.  A federally recognized Indian tribe in which the child who is the subject of the record is a member or is eligible to become a member of the tribe and is the biological child of a member of an Indian tribe pursuant to the provisions of the Federal Indian Child Welfare Act, P.L. 95-608, and the Oklahoma Indian Child Welfare Act; provided such Indian tribe, in the course of its official duties, is:

a. investigating a report of known or suspected child abuse or neglect or crimes against children or for the purpose of determining whether to place a child in protective custody,

b. providing services to or for the benefit of a child including, but not limited to, protective, emergency, social and medical services, or

c. the tribe, the tribal court or the tribal child welfare program has asserted jurisdiction or intervened in any case in which the child is the subject of the proceedings or is a party to the proceedings pursuant to the authority provided in the Oklahoma Indian Child Welfare Act.

The records that are to be provided to Indian tribes under this subsection shall include all case records, reports, and documents as defined in Section 7005-1.1 of this title;

14.  The Governor or to any person the Governor designates, in writing;

15.  Any federal official of the United States Department of Health and Human Services;

16.  Any member of the Legislature approved in writing by the Speaker of the House of Representatives or the President Pro Tempore of the Senate;

17.  Persons authorized by and in the manner provided in the Oklahoma Child Abuse Reporting and Prevention Act;

18.  A foster parent, with regard to records concerning the social, medical, psychological or educational needs of a child currently placed with that foster parent or of a child being considered for placement with that foster parent;

19.  An employee of any state or federal corrections or law enforcement agency in the performance of such employee's official duties concerning presentence investigations or supervision of a parent of an alleged or adjudicated deprived child, or the legal guardian, custodian or any other adult member of the child's home who is responsible for the health, safety or welfare of the child; and

20.  An employee of a state agency of this or another state in the performance of such employee's official duties concerning the establishment of paternity or the establishment or enforcement of a child support order or other entitlement for the benefit of a child; provided, disclosure shall be limited to information directly related to the purpose of such disclosure.

B.  In accordance with the rules promulgated for such purpose pursuant to Section 620.6 of this title, records listed in subsection A of Section 7005-1.2 of this title may be inspected and their contents disclosed without a court order to participating agencies.

C.  Records and their contents disclosed without an order of the court as provided by this section shall remain confidential.  The use of such information shall be limited to the purposes for which disclosure is authorized.  It shall be unlawful and a misdemeanor for any person to furnish any record or disclose any information contained therein for commercial, political or any other unauthorized purpose.

Added by Laws 1991, c. 296, § 11, eff. Jan. 1, 1992.  Amended by Laws 1993, c. 78, § 1, emerg. eff. April 18, 1993; Laws 1993, c. 306, § 2, eff. Sept. 1, 1993; Laws 1995, c. 352, § 59, eff. July 1, 1995.  Renumbered from § 1125.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 18, eff. Nov. 1, 1996; Laws 1997, c. 386, § 20, emerg. eff. June 10, 1997; Laws 1998, c. 416, § 8, eff. Nov. 1, 1998; Laws 2000, c. 374, § 26, eff. July 1, 2000; Laws 2005, c. 153, § 1, eff. Nov. 1, 2005.

§10-7005-1.4.  Disclosure of Department of Human Services records without court order - Confidentiality - Violations.

A.  Department of Human Services agency records pertaining to a child may be inspected and their contents disclosed without a court order to the following persons upon showing of proper credentials and pursuant to their lawful duties:

1.  The court having the child currently before it in any proceeding pursuant to this title, any district court or tribal court to which such proceedings may be transferred, employees and officers of the court in the performance of their duties, including but not limited to guardians ad litem appointed by the court, postadjudicatory review boards, court-appointed special advocates, and members of the Child Death Review Board;

2.  Any district court which has ordered a home study by the Department in an action for divorce, annulment, custody of a child, or appointment of a legal guardian of a child, or any subsequent proceeding in such actions; provided, however, the Department may limit disclosure in the home study to summaries or to information directly related to the purpose of such disclosure;

3.  A district attorney, United States Attorney or Attorney General of this or another state and the employees of such offices in the course of their official duties pursuant to this title or the prosecution of crimes against children or upon their request in their official capacity as advisor in a grand jury proceeding;

4.  The attorney representing a child who is the subject of a proceeding pursuant to the provisions of this title including the attorney representing a child pursuant to the provisions of subsection C of Section 7002-1.2 of this title or representing a child pursuant to the laws relating to child abuse and neglect.  Such attorney may also access other records listed in subsection A of Section 7005-1.2 of this title for use in the legal representation of the child;

5.  Employees of juvenile bureaus in the course of their official duties;

6.  Employees of a law enforcement agency of this or another state and employees of a child protective service agency of another state or federally recognized Indian tribe in the course of their official duties pertaining to investigations of a report of known or suspected child abuse or neglect or crimes against children or for the purpose of determining whether to place a child in protective custody;

7.  The Oklahoma Commission on Children and Youth as provided by Sections 601.2 and 601.6 of this title;

8.  The Office of Juvenile Affairs;

9.  Persons and agencies authorized by Section 7005-1.7 of this title;

10.  Members of multidisciplinary teams or multidisciplinary personnel designated by the Department of Human Services, investigating a report of known or suspected child abuse or neglect or providing services to a child or family which is the subject of the report;

11.  A physician who has before him or her a child whom the physician reasonably suspects may be abused or neglected or any health care or mental health professionals involved in the evaluation or treatment of the child, the child's parents, legal guardian, foster parent, custodian or other family members;

12.  Any public or private agency or person authorized by the Department to diagnose, or provide care, treatment, supervision or other services to a child who is the subject of a report or record of child abuse or neglect, provided the Department may limit such disclosure to summaries or to information directly necessary for the purpose of such disclosure;

13.  Any federally recognized Indian tribe or state or county child protective services or child welfare agency providing for or supervising the diagnosis, care, treatment, supervision or other services provided such child;

14.  A parent, legal guardian or custodian of the child who is the subject of such records; provided, that records disclosed shall be limited to juvenile court records as defined by Section 7005-1.1 of this title.  All other agency records pertaining to or related to any alleged or adjudicated abuse or neglect of the child shall not be inspected or disclosed pursuant to this paragraph;

15.  Any person or agency for research purposes, if all of the following conditions are met:

a. the person or agency conducting such research is employed by the State of Oklahoma or is under contract with this state and is authorized by the Department of Human Services to conduct such research, and

b. the person or agency conducting the research ensures that all documents containing identifying information are maintained in secure locations and access to such documents by unauthorized persons is prohibited; that no identifying information is included in documents generated from the research conducted; and that all identifying information is deleted from documents used in the research when the research is completed;

16.  Persons authorized by and in the manner provided in the Oklahoma Child Abuse Prevention and Reporting Act;

17.  A foster parent, with regard to records concerning the social, medical, psychological or educational needs of a child currently placed with that foster parent or of a child being considered for placement with that foster parent;

18.  The Governor or to any person the Governor designates, in writing;

19.  Any federal official of the United States Department of Health and Human Services;

20.  The Oklahoma Health Care Authority;

21.  Any member of the Legislature approved in writing by the Speaker of the House of Representatives or the President Pro Tempore of the Senate;

22.  Any person or agency authorized to receive any paper, record, book or other information pursuant to the Oklahoma Adoption Code pertaining to a child who is the subject of an adoption proceeding or relatives who are related to such child within the third degree of consanguinity;

23.  Employees of any state or federal corrections or law enforcement agency in the performance of their official duties concerning presentence investigations or supervision of a parent of an alleged or adjudicated deprived child or the legal guardian, custodian or any other adult member of the child's home who is responsible for the care of the child; and

24.  An employee of a state agency of this or another state in the performance of such employee's official duties concerning the establishment of paternity or the establishment or enforcement of a child support order or other entitlement for the benefit of a child; provided, the Department shall limit disclosure to information directly related to the purpose of such disclosure.

B.  In accordance with the rules promulgated for such purpose pursuant to the provisions of Section 620.6 of this title, records may be inspected and their contents disclosed without a court order to participating agencies.

C.  Nothing in this section shall be construed as prohibiting the Department from disclosing such confidential information as may be necessary to secure appropriate care, treatment, protection or supervision of a child alleged to be abused or neglected.

D.  Records and their contents disclosed pursuant to this section shall remain confidential.  The use of such information shall be limited to the purposes for which disclosure is authorized.  It shall be unlawful and a misdemeanor for any person to furnish any record or disclose any information contained therein for any unauthorized purpose.

E.  1.  In cases involving the death or near death of a child when a person responsible for the child has been charged by information or indictment with committing a crime resulting in the child's death or near death, there shall be a presumption that the best interest of the public will be served by public disclosure of certain information concerning the circumstances of the investigation of the death or near death of the child and any other investigations concerning that child, or other children living in the same household.

2.  At any time subsequent to seven (7) days of the date the person responsible for the child has been criminally charged, the Department of Human Services, the Oklahoma Commission on Children and Youth, or the district attorney may release the following information to the public:

a. a confirmation that a report has been made concerning the alleged victim or other children living in the same household and whether an investigation has begun,

b. confirmation as to whether previous reports have been made and the dates thereof, a summary of those previous reports, the dates and outcome of any investigations or actions taken by the Department of Human Services in response to any report of child abuse or neglect, and any actions taken by the district attorney after submission of any investigative report, and

c. the dates of any judicial proceedings prior to the child's death or near death, a summary of each participant's recommendations made at the judicial proceedings, and the rulings of the court.

3.  Any disclosure of information pursuant to this section shall not identify or provide an identifying description of any complainant or reporter of child abuse or neglect, and shall not identify the name of the child victim's siblings or other children living in the same household, the parent or other person responsible for the child or any other member of the household, other than the person criminally charged.

F.  For purposes of this section, the term "near death" means the child is in serious or critical condition, as certified by a physician, as a result of abuse or neglect.

Added by Laws 1993, c. 306, § 3, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 352, § 60, eff. July 1, 1995.  Renumbered from § 1125.2A of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 200, § 19, eff. Nov. 1, 1996; Laws 1996, c. 297, § 23, emerg. eff. June 10, 1996; Laws 1997, c. 386, § 9, emerg. eff. June 10, 1997; Laws 1998, c. 416, § 9, eff. Nov. 1, 1998; Laws 2000, c. 374, § 27, eff. July 1, 2000.

NOTE:  Laws 1995, c. 353, § 18 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§10-7005-1.5.  Department of Human Services records - Release to Indian tribes.

Department of Human Services agency records pertaining to a child may be inspected and their contents disclosed and released without a court order to a federally recognized Indian tribe in which the child who is the subject of the record is a member or is eligible to become a member of the tribe and is the biological child of a member of an Indian tribe pursuant to the Federal Indian Child Welfare Act, P.L. 95-608, and the Oklahoma Indian Child Welfare Act, Section 40 et seq. of Title 10 of the Oklahoma Statutes; provided such Indian tribe, in the course of its official duties, is:

a. investigating a report of known or suspected child abuse or neglect or crimes against children or for the purpose of determining whether to place a child in protective custody, or

b. providing services to or for the benefit of a child including but not limited to protective, emergency, social and medical services, or

c. the tribe, the tribal court or the tribal child welfare program has asserted jurisdiction or intervened in any case in which the child is the subject of the proceedings or is a party to the proceedings pursuant to the authority provided in the Oklahoma Indian Child Welfare Act.

The records that are to be provided to Indian tribes under this section shall include all case records, reports, and documents as defined in Section 7005-1.1 of this title.

Added by Laws 1993, c. 78, § 2, emerg. eff. April 18, 1993.  Amended by Laws 1995, c. 352, § 61 eff. July 1, 1995.  Renumbered from § 1125.2B of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7005-1.6.  Applicability of the Oklahoma Minor Identification Act.

If a child is reported to a law enforcement agency as a missing child or a custodial parent, legal guardian or legal custodian of a child requests the issuance of a fingerprint card pursuant to the provisions of the Oklahoma Minor Identification Act, the provisions of the Oklahoma Minor Identification Act shall apply.  With the voluntary and informed consent of the parent, legal guardian or legal custodian of the child, fingerprints obtained and maintained pursuant to the Oklahoma Minor Identification Act may be used by law enforcement officers.

Added by Laws 1995, c. 352, § 62, eff. July 1, 1995.

§10-7005-1.7.  Promulgation of rules implementing federal Child Abuse Prevention and Treatment Act.

A.  Pursuant to the provisions of the federal Child Abuse Prevention and Treatment Act which provides for expanded disclosure and sharing of records and reports with persons and entities who have a reason for the records and reports to protect children from child abuse, the Commission for Human Services shall promulgate emergency and permanent rules which will provide for disclosure of all information to persons and entities authorized by this article, the Child Abuse Reporting and Prevention Act, the Oklahoma Foster Care and Out-of-Home Placement Act, and any other person or entity specifically authorized by law in order to carry out their responsibilities under law to provide services to children and to protect children from abuse and neglect.  Rules shall provide for the disclosure of all relevant information concerning reports of child abuse and neglect to the persons or entities authorized by law to receive such information.

B.  The State of Oklahoma declares that the receipt of confidential information by persons authorized to receive confidential information relating to children, pursuant to the provisions of subsection A of this section, is essential to the responsibility of the state to care for and protect its children.

Added by Laws 1995, c. 352, § 63, eff. July 1, 1995.  Amended by Laws 1998, c. 416, § 10, eff. Nov. 1, 1998.

§10-7005-1.8.  Maintenance of records.

Court and agency records required to be maintained pursuant to law regarding deprived children shall be maintained by the court or agency until otherwise provided by law.

Added by Laws 1995, c. 352, § 64, eff. July 1, 1995.

§10-7006-1.1.  Termination of parental rights in certain situations.

A.  Pursuant to the provisions of the Oklahoma Children's Code, the finding that a child is delinquent, in need of supervision or deprived shall not deprive the parents of the child of their parental rights, but a court may terminate the rights of a parent to a child in the following situations; provided, however, the paramount consideration in proceedings concerning termination of parental rights shall be the health, safety or welfare and best interests of the child:

1.  Upon a written consent of a parent, including a parent who is a minor, acknowledged as provided in paragraph 4 of subsection B of Section 7503-2.1 of this title, who desires to terminate such parent's parental rights; provided that the court finds that such termination is in the best interests of the child;

2.  A finding that a parent who is entitled to custody of the child has abandoned the child.  For purposes of this paragraph the term "abandonment" includes, but is not limited to, the following:

a. the parent has left the child alone or in the care of another who is not the parent of the child without identifying the child or furnishing a means of identification for the child, the whereabouts of the parents are unknown, and the child's identity cannot be ascertained by the exercise of reasonable diligence,

b. the parent has voluntarily left the child alone or in the care of another who is not the parent of the child and expressed a willful intent by words, actions, or omissions not to return for the child, or

c. the parent fails to establish and/or maintain a substantial and positive relationship with the child for a period of six (6) consecutive months out of the last fourteen (14) months immediately preceding the filing of a petition for termination of parental rights.  For purposes of this paragraph, "establish and/or maintain a substantial and positive relationship" includes, but is not limited to:

(1) frequent and regular contact with the minor through frequent and regular visitation and/or frequent and regular communication to or with the child, and

(2) the exercise of parental rights and responsibilities.

Incidental or token visits or communications shall not be sufficient to establish and/or maintain a substantial and positive relationship with the child;

3.  A finding that the child is an abandoned infant;

4.  A finding that the parent of a child:

a. has voluntarily placed physical custody of the child with the Department of Human Services or with a child-placing agency for out-of-home placement,

b. has not complied with the placement agreement, and

c. has not demonstrated during such period a firm intention to resume physical custody of the child or to make permanent legal arrangements for the care of the child;

5.  A finding that:

a. the child has been adjudicated to be deprived, and

b. such condition is caused by or contributed to by acts or omissions of the parent, and

c. termination of parental rights is in the best interests of the child, and

d. the parent has failed to show that the condition which led to the adjudication of a child deprived has been corrected although the parent has been given not less than the time specified by Section 7003-5.5 of this title to correct the condition;

6.  A finding that a subsequent child has been born to a parent whose parental rights to any other child has been terminated by the court; provided, that the applicant shall show that the condition which led to the making of the finding which resulted in the termination of such parent's parental rights to the other child has not been corrected.  As used in this paragraph, the term "applicant" shall include, but not be limited to, a district attorney or the child's attorney;

7.  A finding that a parent who does not have custody of the child has for a period of twelve (12) consecutive months out of the last fourteen (14) months immediately preceding the filing of a petition for termination of parental rights, willfully failed, refused or neglected to contribute to the support of such child:

a. in substantial compliance with an order entered by a court of competent jurisdiction adjudicating the duty, amount and manner of support, or

b. according to such parent's financial ability to contribute to such child's support if no provision for support is provided in an order.

Incidental or token support shall not be construed or considered in establishing whether a parent has maintained or contributed to the support of the child;

8.  A conviction in a criminal action pursuant to the provisions of Sections 1021.3, 1111 or 1123 of Title 21 of the Oklahoma Statutes, or Section 7115 of this title;

9.  A conviction in a criminal action that the parent:

a. caused the death of a child as a result of the physical or sexual abuse or chronic abuse or chronic neglect of such child,

b. caused the death of a sibling of the child as a result of the physical or sexual abuse or chronic abuse or chronic neglect of such sibling,

c. committed the murder of any child or aided or abetted, attempted, conspired or solicited to commit murder of any child,

d. committed voluntary manslaughter of another child of the parent, or aided or abetted, attempted, conspired or solicited to commit voluntary manslaughter of another child of the parent, or

e. committed a felony assault that has resulted in serious bodily injury to the child or another child of the parent;

10.  A finding in a deprived child action either that:

a. the parent has physically or sexually abused the child or a sibling of such child or failed to protect the child or a sibling of such child from physical or sexual abuse that is heinous or shocking to the court,

b. the child or sibling of such child has suffered severe harm or injury as a result of such physical or sexual abuse,

c. the parent has physically or sexually abused the child or a sibling of such child or failed to protect the child or a sibling of such child from physical or sexual abuse subsequent to a previous finding that such parent has physically or sexually abused the child or a sibling of such child or failed to protect the child or a sibling of such child from physical or sexual abuse,

d. the child has been adjudicated a deprived child, pursuant to the provisions of the Oklahoma Children's Code, as a result of a single incident of severe sexual abuse, severe neglect or the infliction of serious bodily injury or torture to the child, a sibling of the child, or a child within the household where the child resides, by the parent of the child, or

e. the parent has inflicted chronic abuse, chronic neglect or torture on the child, a sibling of the child or another child within the household where the child resides;

11.  The child was conceived as a result of rape or an act committed outside of this state which if committed in this state would constitute rape.  This paragraph shall only apply to the parent who committed the rape or act and whose child has been placed out of the home;

12.  A finding that all of the following exist:

a. the child has been adjudicated deprived, and

b. custody of the child has been placed outside the home of a natural or adoptive parent, guardian or extended family member, and

c. the parent whose rights are sought to be terminated has been incarcerated, and

d. the continuation of parental rights would result in harm to the child based on consideration of the following factors, among others:  the duration of incarceration and its detrimental effect on the parent/child relationship; any previous incarcerations; any history of criminal behavior, including crimes against children; the age of the child; the evidence of abuse or neglect of the child or siblings of the child by the parent; and the current relationship between the parent and the child and the manner in which the parent has exercised parental rights and duties in the past, and

e. termination of parental rights is in the best interests of the child.

Provided, that the incarceration of a parent shall not in and of itself be sufficient to deprive a parent of parental rights;

13.  A finding that all of the following exist:

a. the child has been adjudicated deprived, and

b. custody of the child has been placed outside the home of a natural or adoptive parent, guardian or extended family member, and

c. the parent whose rights are sought to be terminated has a mental illness or mental deficiency, as defined by Section 6-201 of Title 43A of the Oklahoma Statutes, which renders the parent incapable of adequately and appropriately exercising parental rights, duties and responsibilities, and

d. the continuation of parental rights would result in harm or threatened harm to the child, and

e. the mental illness or mental deficiency of the parent is such that it will not respond to treatment, therapy or medication and, based upon competent medical opinion, the condition will not substantially improve, and

f. termination of parental rights is in the best interests of the child.

Provided, a finding that a parent has a mental illness or mental deficiency shall not in and of itself deprive the parent of his or her parental rights;

14.  The parent of the child has a history of extensive, abusive and chronic use of drugs or alcohol and has resisted treatment for this problem during a three-year period immediately prior to the filing of the petition which brought that child to the court's attention;

15.  A child has been placed in foster care by the Department of Human Services for fifteen (15) of the most recent twenty-two (22) months preceding the filing of the petition.  For purposes of this paragraph, a child shall be considered to have entered foster care on the earlier of:

a. the adjudication date, or

b. the date that is sixty (60) days after the date on which the child is removed from the home.

B.  An order directing the termination of parental rights is a final appealable order.

C.  The provisions of this section shall not apply to adoption proceedings and actions to terminate parental rights which do not involve a petition for deprived status of the child.  Such proceedings and actions shall be governed by the Oklahoma Adoption Code.

D.  1.  A petition for termination of parental rights may be filed by the district attorney or the attorney of a child alleged to be or adjudicated deprived.

2.  A petition for termination of parental rights shall be filed by the district attorney for those petitions required to be filed pursuant to the provisions of Section 7003-4.7 of this title.

3.  If a child's attorney files a petition for the termination of the parental rights of the parents of the child, the district attorney shall join in the petition or motion for those petitions or motions required to be filed by the district attorney pursuant to the provisions of Section 7003-4.7 of this title.

Added by Laws 1968, c. 282, § 130, eff. Jan. 13, 1969.  Amended by Laws 1975, c. 250, § 1, emerg. eff. June 2, 1975; Laws 1977, c. 259, § 17, eff. Oct. 1, 1977; Laws 1983, c. 291, § 1, eff. 31 days after final passage and approval; Laws 1986, c. 243, § 1, emerg. eff. June 12, 1986; Laws 1987, c. 95, § 1, emerg. eff. May 18, 1987; Laws 1993, c. 253, § 4, emerg. eff. May 26, 1993; Laws 1993, c. 360, § 2, eff. Sept. 1, 1993; Laws 1994, c. 309, § 1, emerg. eff. June 7, 1994; Laws 1995, c. 352, § 65, eff. July 1, 1995.  Renumbered from § 1130 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 389, § 8, eff. Nov. 1, 1997; Laws 1998, c. 5, § 6, emerg. eff. March 4, 1998; Laws 1998, c. 414, § 20, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 28, eff. July 1, 2000; Laws 2001, c. 434, § 5, emerg. eff. June 8, 2001.

NOTE:  Laws 1993, c. 208, § 3 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.  Laws 1997, c. 366, § 56 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7006-1.2.  Notice of hearing to terminate parental rights.

A.  1.  Prior to the hearing on the application to terminate the rights of a parent or putative father filed pursuant to Section 7006-1.1 of this title, notice of the hearing on the application and a copy of the application shall be served upon the parent or putative father who is the subject of the application in the same manner as summons is served in civil cases, not less than fifteen (15) calendar days prior to the hearing.

2.  The notice shall contain the name of the parent, putative father, or, if the father is unknown, the name of the child, the date of birth of the child, the date of the hearing, and the ground or grounds for which application for termination of parental rights is sought.  The notice shall apprise the parent or putative father of the parent's legal rights and shall include a clear statement that failure to appear at the hearing shall constitute a denial of interest in the child, which denial may result, without further notice of this proceeding or any subsequent proceeding, in the granting of the application for the termination of the parent's or putative father's parental rights and in the child's adoption.

3. a. If the identity or whereabouts of a parent or putative father are unknown, the court must determine whether the parent or putative father can be identified or located.  Following an inquiry pursuant to subsection B of this section, if the court finds that the identity or whereabouts of the parent or putative father cannot be ascertained, and this fact is attested to by affidavit of the other parent, legal guardian or custodian of the child, it shall order that notice be given by publication and, if the identity is known, that a copy be mailed to the last-known address of the parent or putative father.

b. (1) If, in an inquiry pursuant to this section, the woman who gave birth to the child fails to disclose the identity of a possible father or reveal his whereabouts, she must be advised that a subsequent proceeding for adoption may be delayed or subject to challenge if a possible father is not given notice of the proceeding and that the lack of information about the father's medical and genetic history may be detrimental to the child.

(2) In addition, the willful and deliberate falsification of the sworn affidavit by the parent shall be deemed perjury and shall, upon conviction thereof, be punishable as otherwise provided by law.

c. The notice shall be published once pursuant to the laws relating to the service of notice by publication in the county in which the action to terminate parental rights is brought, and the hearing shall not be held for at least fifteen (15) calendar days after the date of publication of the notice.  When notice is given by publication, an order terminating parental rights shall not become final for a period of fifteen (15) calendar days from the date of the order.

4.  A parent or putative father may waive such person's right to notice pursuant to this section.  The waiver, signed by the parent or putative father, shall include a statement affirming that the person signing the waiver understands that the waiver shall constitute grounds for the termination of the parental rights of the parent or putative father.  A putative father may waive his right to notice.

B.  1.  If, at any time in a proceeding for termination of a relationship of parent and child, the court finds that a parent, an unknown father or putative father of the child may not have received notice, the court shall determine whether he or she can be identified and his or her whereabouts ascertained.  The determination must be based on evidence that includes inquiry of appropriate persons in an effort to determine the whereabouts of the parent or identity of an unknown father or putative father for the purpose of providing notice.

2.  The inquiry required by this subsection must include whether:

a. the woman who gave birth to the child was married at the probable time of conception of the child, or at a later time,

b. the woman was cohabitating with a man at the probable time of conception of the child,

c. the woman has received payments or promises of support, other than from a governmental agency, with respect to the child or because of her pregnancy,

d. the woman has named any individual as the father on the birth certificate of the child or in connection with an application for or receipt of public assistance, and

e. any individual has formally or informally acknowledged or claimed paternity of the child in a jurisdiction in which the woman resided during or since her pregnancy, or in which the child has resided or resides, at the time of the inquiry.

3.  If inquiry pursuant to the provisions of this subsection identifies as the father or putative father of the child an individual who has not received notice of the proceeding, the court shall require notice to be served upon him pursuant to the provisions of A of this section.

C.  When notice is given by publication pursuant to the provisions of this section, the order terminating parental rights shall contain language in compliance with the requirements of Oklahoma District Court Rule 16.

Added by Laws 1968, c. 282, § 131, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 18, eff. Oct. 1, 1977; Laws 1978, c. 227, § 1; Laws 1985, c. 337, § 3, eff. Feb. 1, 1986; Laws 1986, c. 263, § 7, operative July 1, 1986; Laws 1995, c. 352, § 66, eff. July 1, 1995.  Renumbered from § 1131 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1998, c. 421, § 30, emerg. eff. June 11, 1998.

§10-7006-1.3.  Effect of termination of parental rights.

A.  The termination of parental rights terminates the parent-child relationship, including the parent's right to the custody of the child and the parent's right to visit the child, the parent's right to control the child's training and education, the necessity for the parent to consent to the adoption of the child, the parent's right to the earnings of the child, and the parent's right to inherit from or through the child.  Provided, that nothing herein shall in any way affect the right of the child to inherit from the parent.

B.  1.  Except for adoptions as provided in paragraph 3 of this subsection, termination of parental rights shall not terminate the duty of either parent to support his or her minor child.

2.  Any actual notice of termination of parental rights and order terminating parental rights shall indicate that the duty of the parent to support his or her minor child will not be terminated except for adoption as provided by paragraph 3 of this subsection.

3.  Child support orders shall be entered by the court that terminates parental rights and shall remain in effect until the court of termination receives notice from the placing agency that a final decree of adoption has been entered and then issues an order terminating child support and dismissing the case.

Added by Laws 1968, c. 282, § 132, eff. Jan. 13, 1969.  Amended by Laws 1994, c. 356, § 10, eff. Sept. 1, 1994; Laws 1995, c. 352, § 67, eff. July 1, 1995.  Renumbered from § 1132 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7006-1.4.  Custody with authority to consent to adoption after termination of parental rights.

After parental rights have been terminated, a court may award custody of the child to any qualified person or agency with authority to consent to the adoption of the child, or the court, in its discretion, may reserve the authority to consent to the adoption of the child.  A court shall not consent to or authorize any person or agency to consent to the adoption of a child unless the rights of the parents have been terminated in accordance with the provisions of this act.

Added by Laws 1968, c. 282, § 133, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 19, eff. Oct. 1, 1977; Laws 1995, c. 352, § 68, eff. July 1, 1995.  Renumbered from § 1133 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 297, § 24, emerg. eff. June 10, 1996.

§10-7006-1.5.  Action to adopt not to be combined with action to terminate parental rights.

A.  Except as otherwise provided for in subsection B of this section, an action to adopt a child shall not be combined with an action to terminate parental rights and when the rights of a parent have been terminated, neither an interlocutory nor a final decree of adoption may be rendered until the decree terminating parental rights has become final.

B.  This section shall not apply to:

1.  A proceeding to adopt a child without the consent of a parent when the court has determined that consent is not legally required; or

2.  A proceeding to adopt a child born out of wedlock when the mother of the child is granting consent to the adoption and is a party to the action; or

3.  Proceedings pursuant to the provisions of Section 7505-4.2 of this title.

Added by Laws 1968, c. 282, § 134, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 20, eff. Oct. 1, 1977; Laws 1988, c. 97, § 1, eff. Nov. 1, 1988; Laws 1995, c. 352, § 69, eff. July 1, 1995.  Renumbered from § 1134 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2000, c. 374, § 29, eff. July 1, 2000.

§10-7006-1.6.  Deprived children in custody 15 of last 22 months.

A.  The Department of Human Services shall identify those adjudicated deprived children who have been in the Department's custody for fifteen (15) of the most recent twenty-two (22) months, and who were in out-of-home placement in the Department's custody as of November 17, 1997.  The Department shall develop and provide to district attorneys a listing of those cases for which a petition for termination of parental rights should be filed.

B.  The Department of Human Services shall provide to the State Postadjudication Review Advisory Board a listing of those cases identified in subsection A of this section and a listing of those cases for which the Department has determined that a petition to terminate parental rights is not required based upon the following:

1.  The child is being cared for by a relative;

2.  The Department has compelling reasons for determining such a filing of termination of parental rights would not be in the best interests of the child; or

3.  The state has not provided to the family of the child, consistent with the time period in the state case plan, such services as the state may deem necessary for the safe return of the child to the child's home, if reasonable efforts are required to be made with respect to the child.

C.  1.  The State Postadjudication Review Advisory Board shall disseminate the listings from the Department of Human Services to local postadjudication review boards for review.  In the event that no local postadjudication review board exists, it shall be the responsibility of the State Postadjudication Review Advisory Board to provide the means to implement the provisions of subsection B of this section.

2.  In those cases where the local postadjudication review boards or the Board disagree with the Department's determinations, the local postadjudication review boards or Board shall provide to district attorneys their recommendations of additional cases for which a petition to terminate parental rights should be filed.  The Board shall forward a copy of such recommendations to the Department of Human Services.

D.  The Department and district attorneys shall utilize the following timetable for purposes of filing petitions for termination pursuant to this section:

1.  Within six (6) months after the end of the 2nd regular Session of the 46th Legislature, not less than one-third (1/3) of such cases shall be referred, giving priority to children for whom the permanency plan is adoption and to children who have been in foster care for the greatest length of time;

2.  Within twelve (12) months after the end of such 2nd regular Session, not less than two-thirds (2/3) of such cases shall be referred; and

3.  Within eighteen (18) months after the end of such 2nd regular Session, all of such cases shall be referred.

E.  The Department of Human Services shall provide to the local postadjudication review boards or the State Postadjudication Review Advisory Board any information necessary to effectuate the provisions of this section.

Added by Laws 1998, c. 421, § 31, emerg. eff. June 11, 1998.

§10-7007-1.1.  Repealed by Laws 2004, c. 92, § 1, eff. July 1, 2004.

§10-7007-1.2.  Repealed by Laws 2004, c. 92, § 1, eff. July 1, 2004.

§10-7007-1.3.  Repealed by Laws 2004, c. 92, § 1, eff. July 1, 2004.

§10-7007-1.4.  Repealed by Laws 2004, c. 92, § 1, eff. July 1, 2004.

§10-7007-1.5.  Repealed by Laws 2004, c. 92, § 1, eff. July 1, 2004.

§10-7007-1.6.  Repealed by Laws 2002, c. 112, § 8, eff. Dec. 31, 2002.

§10-7007-1.7.  Membership.

A.  The Judicial Coordination Advisory Study Panel shall consist of the following fourteen (14) members:

1.  Nine members representing various rural and metropolitan areas across Oklahoma and who are judges having juvenile docket responsibilities, appointed by the Juvenile Justice Oversight Committee of the Supreme Court;

2.  One member who serves as a court-appointed special advocate, appointed by the Oklahoma Court-Appointed Special Advocate Association;

3.  The Director of the Administrative Office of the Courts, or designee;

4.  The Director of the Department of Human Services, or designee;

5.  The Director of the Oklahoma Commission on Children and Youth, or designee; and

6.  The Executive Director of the Office of Juvenile Affairs, or designee.

B.  1.  Appointments to the Judicial Coordination Advisory Study Panel shall be made as soon as possible after the effective date of this act.  The Study Panel shall call its first meeting as soon as possible after the appointments are made.

2.  Members of the Judicial Coordination Advisory Study Panel shall elect two cochairs from its membership to serve until June 30, 2002.

3.  Vacancy in such office shall be filled in the same manner as the original appointment.  A majority of the members of the Study Panel shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining members to exercise all of the powers of the Study Panel.

C.  Members of the Judicial Coordination Advisory Study Panel shall receive no compensation for serving on the Study Panel, but shall receive travel reimbursement as follows:

1.  State agency members of the Study Panel shall be reimbursed by their respective agencies for their necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act; and

2.  Any other Study Panel members shall receive reimbursement pursuant to the State Travel Reimbursement Act from funds of the Legislative Service Bureau.

D.  The Study Panel may divide into subcommittees in furtherance of its purposes.  Staffing shall be provided by the respective agencies of the Study Panel.

Added by Laws 2001, c. 415, § 11, emerg. eff. June 5, 2001.

§10-7007-1.8.  Purposes - Report.

A.  The purposes of the Judicial Coordination Advisory Study Panel shall be to develop a comprehensive plan for court systems throughout Oklahoma to apply for federal funds authorized in the Strengthening Abuse and Neglect Courts Act of 2000, which provides:

1.  Competitive grant funding for automated case tracking systems;

2.  Competitive grant funding for backlogged abuse and neglect cases; and

3.  Competitive grant funding for expansion of court-appointed special advocates (CASA) in underserved areas.

B.  The duties of the Study Panel shall include, but not be limited to:

1.  Providing information concerning federal grant application;

2.  Developing a process by which court systems can apply for federal grant funding;

3.  Identifying interested court systems applying for such federal funding;

4.  Monitoring the progress of court systems applications for federal grant funding; and

5.  Documenting federal grant funding awards made to court systems in Oklahoma.

C.  The Judicial Coordination Advisory Study Panel shall issue a report concerning the comprehensive plan developed, and a listing of the court systems in Oklahoma awarded federal funding, pursuant to the Strengthening Abuse and Neglect Courts Act of 2000, to the Legislature and the Governor on or before February 15, 2002.

Added by Laws 2001, c. 415, § 12, emerg. eff. June 5, 2001.

§10-7007-1.9.  Task Force on Reactive Attachment Disorder in Children - Membership - Duties.

A.  There is hereby created to continue until December 31, 2006, the Task Force on Reactive Attachment Disorder in Children.  The task force will examine this issue as it relates to children in the custody of the Department of Human Services or the Office of Juvenile Affairs, and children served by the Department of Mental Health and Substance Abuse Services.  For purposes of this section, "Reactive Attachment Disorder" means a disorder resulting from the lack of reasonable care and nurturance, usually in the early years of life, which results in an inability to establish normal, stable attachments to caregivers and others.

B.  The task force shall consist of eighteen (18) members as follows:

1.  The Director of the Department of Human Services, or designee;

2.  The Director of the Oklahoma Commission on Children and Youth, or designee;

3.  The State Superintendent of Public Instruction, or designee;

4.  The Commissioner of the Department of Mental Health and Substance Abuse Services, or designee;

5.  The State Commissioner of Health, or designee;

6.  The Administrator of the Oklahoma Health Care Authority, or designee;

7.  The Director of the Oklahoma Areawide Services Information Systems, or designee;

8.  The Executive Coordinator of the District Attorneys Council, or designee;

9.  The Executive Director of the Office of Juvenile Affairs, or designee;

10.  The Speaker of the Oklahoma House of Representatives shall appoint members as follows:

a. one member who serves on the Oklahoma House of Representatives Health and Human Services Committee,

b. one member who is a foster-care or adoptive parent of a child with Reactive Attachment Disorder, and

c. one member who is a mental health expert knowledgeable in treating children with Reactive Attachment Disorder;

11.  The President Pro Tempore of the State Senate shall appoint members as follows:

a. one member who serves on the Senate Health and Human Resources Committee,

b. one representative of a statewide child advocacy organization, and

c. one member who is a practicing attorney in the area of child welfare and who is an active member of the Family Law Section of the Oklahoma Bar Association; and

12.  The Governor shall appoint members as follows:

a. one member who is a pediatrician knowledgeable in the area of Reactive Attachment Disorder in children,

b. one member who serves on a postadjudication review board, chosen from a list of names submitted by the State Postadjudication Review Advisory Board, and

c. one member who is a representative of the Oklahoma Youth Services Center.

C.  1.  Members shall serve at the pleasure of their appointing authorities.  A vacancy on the task force shall be filled by the original appointing authority.

2.  Appointments to the task force shall be made by July 1, 2005.

3.  A majority of the members of the task force shall constitute a quorum.  A majority of the members present at a meeting may act for the task force.

4.  The Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the State Senate shall each designate a cochair from among the members of the task force.

5.  The cochairs of the task force shall convene the first meeting of the task force on or before July 15, 2005, at which time a schedule of the meetings shall be determined.

6.  The task force may divide into subcommittees in furtherance of its purpose.

D.  1.  Staff of the Department of Human Services shall serve as primary staff for the task force with assistance from the staffs of the Department of Mental Health and Substance Abuse Services and the Office of Juvenile Affairs.

2.  The task force may use the expertise and services of the staffs of the Oklahoma House of Representatives and the Oklahoma State Senate and may, as necessary, seek the advice and services of experts in the field of child welfare.

E.  All departments, officers, agencies and employees of this state shall cooperate with the task force in fulfilling its duties and responsibilities including, but not limited to, providing any information, records or reports requested by the task force.

F.  Members of the task force shall receive no compensation for their service, but shall receive travel reimbursement as follows:

1.  Legislative members of the task force shall be reimbursed for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes; and

2.  Nonlegislative members of the task force shall be reimbursed by their appointing authorities or respective agencies for necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

G.  The duties and responsibilities of the Task Force on Reactive Attachment Disorder in Children shall include, but not be limited to:

1.  Identifying the number of children in the custody of the Department of Human Services or the Office of Juvenile Affairs or the number served by the Department of Mental Health and Substance Abuse Services who have Reactive Attachment Disorder or who may have a predisposition for the disorder;

2.  Assessing current resources available to families who have a child with Reactive Attachment Disorder;

3.  Determining if additional services are necessary including, but not limited to, networking and support groups, treatment options, information/resource links; and

4.  Determining if conferences and training sessions are needed for families who have a child with Reactive Attachment Disorder.

H.  The task force shall publish its findings and recommendations by December 31, 2006, including recommendations for any resulting legislation.

Added by Laws 2005, c. 133, § 1, emerg. eff. May 2, 2005.

§10-7101.  Short title.

A.  Chapter 71 of Title 10 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Child Abuse Reporting and Prevention Act".

B.  All statutes hereinafter enacted and codified in Chapter 71 of Title 10 of the Oklahoma Statutes shall be considered and deemed part of the Oklahoma Child Abuse Reporting and Prevention Act.

Added by Laws 1995, c. 353, § 1, eff. Nov. 1, 1995.

§10-7102.  Public policy - Protection of children - Definitions.

A.  1.  It is the policy of this state to provide for the protection of children who have been abused or neglected and who may be further threatened by the conduct of persons responsible for the health, safety or welfare of such children.

2.  It is the policy of this state that in responding to a report of child abuse or neglect:

a. in any necessary removal of a child from the home,

b. in placements of a child required pursuant to the Oklahoma Child Abuse Reporting and Prevention Act, and

c. in any administrative or judicial proceeding held pursuant to the provisions of the Oklahoma Child Abuse Reporting and Prevention Act,

that the best interests of the child shall be of paramount consideration.

B.  Except as otherwise provided by and used in the Oklahoma Child Abuse Reporting and Prevention Act:

1.  "Abuse" means harm or threatened harm to a child's health, safety or welfare by a person responsible for the child's health, safety or welfare, including sexual abuse and sexual exploitation;

2.  "Harm or threatened harm to a child's health or safety" includes, but is not limited to:

a. nonaccidental physical or mental injury,

b. sexual abuse,

c. sexual exploitation,

d. neglect,

e. failure or omission to provide protection from harm or threatened harm, or

f. abandonment;

3.  "Neglect" means failure or omission to provide:

a. adequate food, clothing, shelter, medical care, and supervision,

b. special care made necessary by the physical or mental condition of the child, or

c. abandonment;

4.  "Child" means any person under the age of eighteen (18) years, except any person convicted of a crime specified in Section 7306-1.1 of this title or any person who has been certified as an adult pursuant to Section 7303-4.3 of this title and convicted of a felony;

5.  "Person responsible for a child's health, safety or welfare" includes a parent; a legal guardian; a custodian; a foster parent; a person eighteen (18) years of age or older with whom the child's parent cohabitates or any other adult residing in the home of the child; an agent or employee of a public or private residential home, institution, facility or day treatment program as defined in Section 175.20 of this title; or an owner, operator, or employee of a child care facility as defined by Section 402 of this title;

6.  "Sexual abuse" includes, but is not limited to, rape, incest and lewd or indecent acts or proposals made to a child, as defined by law, by a person responsible for the child's health, safety or welfare;

7.  "Sexual exploitation" includes, but is not limited to, allowing, permitting, or encouraging a child to engage in prostitution, as defined by law, by a person responsible for the child's health, safety or welfare or allowing, permitting, encouraging, or engaging in the lewd, obscene, or pornographic photographing, filming, or depicting of a child in those acts as defined by the state law, by a person responsible for the child's health, safety or welfare;

8.  "Multidisciplinary child abuse team" means any team established pursuant to the provisions of Section 7110 of this title;

9.  "Child advocacy center" means an entity that is accredited by the National Children's Alliance or that is completing a sixth year of reaccreditation.  Child advocacy centers shall be classified, based on the child population of a district attorney's district, as follows:

a. nonurban centers in districts with child populations that are less than sixty thousand (60,000),

b. mid-level nonurban centers in districts with child populations equal to or greater than sixty thousand (60,000), but not including Oklahoma and Tulsa Counties, and

c. urban centers in Oklahoma and Tulsa Counties;

10.  "Assessment" means a systematic process utilized by the Department of Human Services to respond to reports of alleged child abuse or neglect which, according to priority guidelines established by the Department, do not constitute a serious and immediate threat to the child's health, safety or welfare.  The assessment includes, but is not limited to, the following elements:

a. an evaluation of the child's safety, and

b. a determination regarding the family's need for services;

11.  "Investigation" means an approach utilized by the Department to respond to reports of alleged child abuse or neglect which, according to priority guidelines established by the Department, constitute a serious and immediate threat to the child's health or safety.  An investigation includes, but is not limited to, the following elements:

a. an evaluation of the child's safety or welfare,

b. a determination whether or not child abuse or neglect occurred, and

c. a determination regarding the family's need for prevention and intervention-related services;

12.  "Services not needed determination" means a report in which a child protective services worker, after an investigation, determines that there is no identified risk of abuse or neglect;

13.  "Services recommended determination" means a report in which a child protective services worker, after an investigation, determines the allegations to be unfounded or for which there is insufficient evidence to fully determine whether child abuse or neglect has occurred, but one in which the Department determines that the child and the child's family could benefit from receiving prevention and intervention-related services;

14.  "Confirmed report - services recommended" means a report which is determined by a child protective services worker, after an investigation and based upon some credible evidence, to constitute child abuse or neglect which is of such a nature that the Department recommends prevention and intervention-related services for the parents or persons responsible for the care of the child or children, but for which initial court intervention is not required;

15.  "Confirmed report - court intervention" means a report which is determined by a child protective services worker, after an investigation and based upon some credible evidence, to constitute child abuse or neglect which is of such a nature that the Department finds that the child's health, safety or welfare is threatened;

16.  "Child protective services worker" means a person employed by the Department of Human Services with sufficient experience or training as determined by the Department in child abuse prevention and identification;

17.  "Department" means the Department of Human Services;

18.  "Commission" means the Commission for Human Services; and

19.  "Prevention and intervention-related services" means community-based programs that serve children and families on a voluntary and time-limited basis to help reduce the likelihood or incidence of child abuse and neglect.

Added by Laws 1965, c. 43, § 1, emerg. eff. March 18, 1965.  Amended by Laws 1975, c. 98, § 1, emerg. eff. April 30, 1975; Laws 1985, c. 90, § 2, eff. Nov. 1, 1985; Laws 1992, c. 265, § 1, emerg. eff. May 25, 1992; Laws 1995, c. 353, § 2, eff. Nov. 1, 1995.  Renumbered from § 845 of Title 21 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 3, § 4, emerg. eff. March 6, 1996; Laws 1996, c. 200, § 16, eff. Nov. 1, 1996; Laws 1997, c. 386, § 10, emerg. eff. June 10, 1997; Laws 1998, c. 416, § 11, eff. Nov. 1, 1998; Laws 2000, c. 374, § 30, eff. July 1, 2000; Laws 2001, c. 64, § 1, eff. July 1, 2001; Laws 2002, c. 487, § 1, eff. July 1, 2002; Laws 2005, c. 184, § 1, emerg. eff. May 17, 2005.

NOTE:  Laws 1995, c. 231, § 4 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§10-7103.  Reporting of abuse, neglect or birth of chemically-dependent child - Retaliation by employer - Contents of report - Violations - Spiritual treatment of child through prayer.

A.  1.  Every:

a. physician or surgeon, including doctors of medicine and dentistry, licensed osteopathic physicians, residents and interns, examining, attending or treating a child under the age of eighteen (18) years,

b. registered nurse examining, attending or treating such a child in the absence of a physician or surgeon,

c. teacher of any child under the age of eighteen (18) years, and

d. other person

having reason to believe that a child under the age of eighteen (18) years is a victim of abuse or neglect, shall report the matter promptly to the Department of Human Services.  Such reports may be made by telephone, in writing, personally or by any other method prescribed by the Department.  Any report of abuse or neglect made pursuant to this section shall be made in good faith.

2.  Every physician or surgeon, including doctors of medicine, licensed osteopathic physicians, residents and interns, or any other health care professional attending the birth of a child who tests positive for alcohol or a controlled dangerous substance shall promptly report the matter to the Department of Human Services.

3.  No privilege or contract shall relieve any person from the requirement of reporting pursuant to this section.

4.  The reporting obligations under this section are individual, and no employer, supervisor or administrator shall impede or inhibit the reporting obligations of any employee or other person.  No employer, supervisor or administrator of any employee or other person required to provide information pursuant to this section shall discharge, or in any manner discriminate or retaliate against, the employee or other person who in good faith provides such child abuse reports or information, testifies, or is about to testify in any proceeding involving child abuse or neglect; provided, that the person did not perpetrate or inflict such abuse or neglect.  Any employer, supervisor or administrator who discharges, discriminates or retaliates against the employee or other person shall be liable for damages, costs and attorney fees.  Internal procedures to facilitate child abuse or neglect reporting and inform employers, supervisors and administrators of reported suspected child abuse or neglect may be established provided that they are not inconsistent with the provisions of this section and that such procedures shall not relieve the employee or such other person from the individual reporting obligations required by this section.

5.  Every physician or surgeon making a report of abuse or neglect as required by this subsection or examining a child to determine the likelihood of abuse or neglect and every hospital or related institution in which the child was examined or treated shall provide copies of the results of the examination or copies of the examination on which the report was based and any other clinical notes, x-rays, photographs, and other previous or current records relevant to the case to law enforcement officers conducting a criminal investigation into the case and to employees of the Department of Human Services conducting an investigation of alleged abuse or neglect in the case.

B.  If the report is not made in writing in the first instance, it shall be reduced to writing by the Department of Human Services, in accordance with rules promulgated by the Commission for Human Services, as soon as may be after it is initially made by telephone or otherwise and shall contain the following information:

1.  The names and addresses of the child and the child's parents or other persons responsible for the child's health, safety or welfare;

2.  The child's age;

3.  The nature and extent of the abuse or neglect, including any evidence of previous injuries;

4.  If the child has tested positive for alcohol or a controlled dangerous substance; and

5.  Any other information that the maker of the report believes might be helpful in establishing the cause of the injuries and the identity of the person or persons responsible therefor if such information or any part thereof is known to the person making the report.

C.  Any person who knowingly and willfully fails to promptly report any incident as provided in this section may be reported by the Department of Human Services to local law enforcement for criminal investigation and, upon conviction thereof, shall be guilty of a misdemeanor.

D.  1.  Any person who knowingly and willfully makes a false report pursuant to the provisions of this section or a report that the person knows lacks factual foundation may be reported by the Department of Human Services to local law enforcement for criminal investigation and, upon conviction thereof, shall be guilty of a misdemeanor.

2.  If a court determines that an accusation of child abuse or neglect made during a child custody proceeding is false and the person making the accusation knew it to be false at the time the accusation was made, the court may impose a fine, not to exceed Five Thousand Dollars ($5,000.00) and reasonable attorney fees incurred in recovering the sanctions, against the person making the accusation.  The remedy provided by this paragraph is in addition to paragraph 1 of this subsection or to any other remedy provided by law.

E.  1.  Nothing in this section shall be construed to mean a child is abused or neglected for the sole reason the parent, legal guardian or person having custody or control of a child, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practice of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of such child.

2.  Nothing contained in this subsection shall prevent a court from immediately assuming custody of a child, pursuant to the Oklahoma Children's Code, and ordering whatever action may be necessary, including medical treatment, to protect the child's health or welfare.

F.  Nothing contained in this section shall be construed to exempt or prohibit any person from reporting any suspected child abuse or neglect pursuant to subsection A of this section.

Added by Laws 1965, c. 43, § 2, emerg. eff. March 18, 1965.  Amended by Laws 1972, c. 236, § 1, emerg. eff. April 7, 1972; Laws 1975, c. 98, § 2, emerg. eff. April 30, 1975; Laws 1977, c. 172, § 2, eff. Oct. 1, 1977; Laws 1980, c. 107, § 1, eff. Oct. 1, 1980; Laws 1985, c. 66, § 1, eff. Nov. 1, 1985; Laws 1986, c. 263, § 5, operative July 1, 1986; Laws 1987, c. 88, § 2, operative July 1, 1987; Laws 1987, c. 167, § 1, operative July 1, 1987; Laws 1992, c. 265, § 2, emerg. eff. May 25, 1992; Laws 1993, c. 208, § 4, eff. Sept. 1, 1993; Laws 1994, c. 324, § 1, eff. Sept. 1, 1994; Laws 1995, c. 353, § 3, eff. Nov. 1, 1995.  Renumbered from § 846 of Title 21 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 416, § 12, eff. Nov. 1, 1998; Laws 2000, c. 374, § 31, eff. July 1, 2000.

§10-7104.  Report of criminally inflicted injuries.

Any physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending, or treating the victim of what appears to be criminally injurious conduct, including, but not limited to, child physical or sexual abuse, as defined by the Oklahoma Crime Victims Compensation Act, shall report orally or by telephone the matter promptly to the nearest law enforcement agency in the county wherein the criminally injurious conduct occurred, or if the location where the conduct occurred is unknown, the report shall be made to the law enforcement agency nearest to the location where the injury is treated.

However, criminally injurious conduct which appears to be or is reported by the victim to be domestic abuse, as defined in Section 60.1 of Title 22 of the Oklahoma Statutes, domestic abuse by strangulation, domestic abuse resulting in great bodily harm, or domestic abuse in the presence of a minor child, as defined in Section 644 of Title 21 of the Oklahoma Statutes, shall be reported according to the standards for reporting as set forth in the Domestic Abuse Reporting Act and Sections 3 and 4 of this act.

Added by Laws 1984, c. 85, § 1, eff. Nov. 1, 1984.  Amended by Laws 1995, c. 353, § 4, eff. Nov. 1, 1995.  Renumbered from § 846.1 of Title 21 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.  Amended by Laws 2001, c. 105, § 1, emerg. eff. April 17, 2001; Laws 2005, c. 53, § 1, eff. Nov. 1, 2005.

§10-7105.  Immunity from civil and criminal liability - Presumption.

A.  Any person participating in good faith and exercising due care in the making of a report pursuant to the provisions of the Oklahoma Child Abuse Reporting and Prevention Act, or any person who, in good faith and exercising due care, allows access to a child by persons authorized to investigate a report concerning the child shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed.  Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

B.  For purposes of any proceeding, civil or criminal, the good faith of any physician, surgeon, osteopathic physician, resident, intern, physician's assistant, registered nurse, or any other health care professional in making a report pursuant to the provisions of Section 7104 of this title shall be presumed.

C.  A child advocacy center that is accredited by the National Children's Alliance, and the employees thereof, who are acting in good faith and exercising due care shall have immunity from civil liability that may be incurred or imposed through participation in the investigation process and any judicial proceeding resulting from the investigation process.

Added by Laws 1965, c. 43, § 3, emerg. eff. March 18, 1965.  Amended by Laws 1977, c. 172, § 3, eff. Oct. 1, 1977; Laws 1984, c. 85, § 2, eff. Nov. 1, 1984; Laws 1989, c. 67, § 1, emerg. eff. April 13, 1989; Laws 1995, c. 353, § 5, eff. Nov. 1, 1995.  Renumbered from § 847 of Title 21 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.  Amended by Laws 2000, c. 293, § 1, emerg. eff. June 5, 2000; Laws 2005, c. 184, § 2, emerg. eff. May 17, 2005.

§10-7105.1.  Priority of investigations or assessments - Community-based programs.

A.  The Department of Human Services shall seek to promote the safety of children and the integrity and preservation of their families by conducting investigations or assessments on a priority basis in response to reports of child abuse or neglect.

B.  The Oklahoma Commission on Children and Youth and the Oklahoma Youth Services Association, in cooperation with the Department of Human Services, shall:

1.  Identify community-based prevention and intervention-related services and facilitate access to such services for children and families at risk of future abuse or neglect; and

2.  Assist in the development and coordination of community-based programs that work to reduce the potential for abuse and neglect in at-risk families.

Added by Laws 1998, c. 416, § 13, eff. Nov. 1, 1998.

§10-7106.  Investigation of child abuse or neglect - Report - Notice to conduct criminal investigation - Temporary restraining order.

A.  1.  Any county office of the Department of Human Services receiving a child abuse or neglect report as provided in Section 7103 of this title shall promptly respond to the report by initiating an investigation of the report or an assessment of the family in accordance with priority guidelines established by the Department of Human Services.  The Department may assign priorities to reports of alleged child abuse or neglect based on the severity and immediacy of the alleged harm to the child.  The Department shall adopt the priority system pursuant to rules promulgated by the Commission for Human Services.  The primary purpose of the investigation or assessment shall be the protection of the child.

2.  The Department, when feasible, shall designate certain staff in each county office to only handle reports requiring an investigation and shall designate other staff to conduct assessments in response to reports which do not require an investigation.  In county offices of the Department where an Integrated Family Services Program exists, the Department shall utilize such program staff to assist in linking families who have agreed to accept such services with prevention and intervention-related services, and to assist in the development of such services within the community.

3.  If an investigation or assessment conducted by the Department of Human Services in response to any report of child abuse or neglect shows that the incident reported was the result of the reasonable exercise of parental discipline involving the use of ordinary force, including, but not limited to, spanking, switching or paddling, the investigation or assessment will proceed no further.  If such incident was the result of the reasonable exercise of parental discipline involving the use of ordinary force, including, but not limited to, spanking, switching or paddling, all records regarding the incident shall be expunged.

B.  As necessary to complete a thorough investigation or assessment, the county office or the Department shall determine:

1.  The nature, extent and cause of the abuse or neglect, if applicable;

2.  The identity of the person responsible for the abuse or neglect, if applicable;

3.  The names and conditions of any other children in the home;

4.  An evaluation of the parents or persons responsible for the health, safety or welfare of the child;

5.  The adequacy of the home environment;

6.  The relationship of the child to the parents or persons responsible for the health, safety or welfare of the child;

7.  Any service needs of the child and the parents or persons responsible for the health, safety or welfare of the child and any other children in the home to reduce the potential for abuse and neglect; and

8.  All other pertinent data.

C.  1.  The investigation or assessment shall include a visit to the child's home, unless there is reason to believe that there is an extreme safety risk to the child or worker or it appears that the referral has been made in bad faith, and shall also include an interview with and examination of the subject child.  The interview with and examination of the child may be conducted at any reasonable time and at any place, including, but not limited to, the child's school.  It shall be the responsibility of the Department of Human Services to notify the parents of a child who has been interviewed at a school.  The investigation or assessment may include an interview with the child's parents or any other person responsible for a child's health, safety or welfare and an interview with and examination of any child in the home.

2.  The investigation or assessment may include a medical, psychological, or psychiatric examination of any child in that home.  If admission to the home, school, or any place where the child may be located cannot be obtained, then the district court having jurisdiction, upon application by the district attorney and upon cause shown, shall order the parents or other persons responsible for the health, safety or welfare of the child, or the person in charge of any place where the child may be located, to allow entrance for the interview, the examination and the investigation or assessment.  If the parents or other persons responsible for the child's health, safety or welfare do not consent to a medical, psychological or psychiatric examination of the child that is requested by the county office or the Department, the district court having jurisdiction, upon application by the district attorney and upon cause shown, shall order the examination to be made at the times and places designated by the court.  As necessary in the course of conducting an investigation, the Department may request and obtain, without a court order, copies of the prior medical records of a child including, but not limited to, hospital records and medical and dental records.  The physician-patient privilege shall not constitute grounds for failure to produce such records.

3.  The investigation or assessment may include an inquiry into the possibility that the child, a parent or a person responsible for the child's health, safety or welfare has a history of mental illness.  If a parent or person responsible for the child's health, safety or welfare does not allow the county office or the Department to have access to mental health records or treatment plans, requested by the county office or the Department, which may relate to the abuse or neglect, the district court having jurisdiction, upon application by the district attorney and upon good cause shown, shall by order allow the county office or the Department to have access to the records pursuant to terms and conditions prescribed by the court.

4. a. If the court determines that the parent or person responsible for the child's health, safety or welfare is indigent, the court shall appoint an attorney to represent the parent or person responsible for the child's health, safety or welfare at the hearing to obtain mental health records.

b. A parent or person responsible for the child's health, safety or welfare is entitled to notice and a hearing when the county office or the Department seeks a court order to allow a medical, psychological or psychiatric examination or access to mental health records.

c. Access to mental health records does not constitute a waiver of confidentiality.

5.  The investigation of a report of sexual abuse or serious physical abuse or both sexual abuse and serious physical abuse shall be conducted, when appropriate and possible, using a multidisciplinary approach.

D.  The Department shall conduct an assessment in response to reports initially referred for an investigation, if it is determined that a complete investigation is not required.

E.  The Department shall immediately commence an investigation if it is determined, at any time during the assessment process, that an investigation is warranted as provided for in the priority guidelines established by the Department.

F.  If, before the investigation is complete, the opinion of the child protective services worker is that immediate removal of the child is necessary to protect the child from further abuse or neglect, the child protective services worker shall recommend that the child be taken into custody pursuant to the Oklahoma Children's Code.

G.  1.  The county office shall make a complete written report of the investigation.  The investigation report, together with its recommendations, shall be submitted to the appropriate district attorney's office.

2.  Reports of assessment recommendations shall not be required to be submitted to appropriate district attorneys unless such district attorneys request that copies of the assessment recommendations be submitted to them.  Immediately after the effective date of this act, the Department shall send written notice to all district attorneys in this state informing them of their right to request and receive copies of the assessment recommendations.

H.  The Department shall identify prevention and intervention-related services available in the community and arrange for such services to be provided to the family when an investigation or assessment indicates the family would benefit from such services, or the Department may provide such services directly.  The Department shall thoroughly document in the record its attempts to provide, or arrange for the provision of, voluntary services and the reasons these services are important to reduce the risk of future abuse or neglect to the child.  If the family continues to refuse voluntary services, and it is determined by the child protective services worker that the child needs to be protected, the Department may initiate an investigation.

I.  Except as otherwise provided by the Oklahoma Child Abuse Reporting and Prevention Act, the investigation of a child abuse or neglect report shall comply with the provisions of Section 7003-1.1 of this title.

J.  If the Department has reason to believe that a parent of the child or other person may remove the child from the state before the investigation is completed, the Department may request the district attorney to file an application for a temporary restraining order in any district court in the State of Oklahoma without regard to continuing jurisdiction of the child.  After a hearing on the application, the court may enter a temporary restraining order prohibiting the parent or other person from removing the child from the state pending completion of the investigation if the court finds that the county office or the Department has probable cause to conduct the investigation.

Added by Laws 1995, c. 353, § 6, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 200, § 12, eff. Nov. 1, 1996; Laws 1998, c. 416, § 14, eff. Nov. 1, 1998; Laws 1999, c. 425, § 1, eff. Nov. 1, 1999; Laws 2000, c. 374, § 32, eff. July 1, 2000.

§10-7107.  Confidentiality - Violation - Penalty.

A.  Except as otherwise provided by the Oklahoma Child Abuse Reporting and Prevention Act, the reports required by Section 7103 of this title or any other information acquired pursuant to the Oklahoma Child Abuse Reporting and Prevention Act shall be confidential and may be disclosed only as provided in Section 7111 of this title and the Oklahoma Children's Code.

B.  Except as otherwise provided by the Oklahoma Child Abuse Reporting and Prevention Act, any violation of the confidentiality requirements of the Oklahoma Child Abuse Reporting and Prevention Act shall, upon conviction, be a misdemeanor punishable by up to six (6) months in jail, by a fine of Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Added by Laws 1995, c. 353, § 7, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 416, § 15, eff. Nov. 1, 1998.

§10-7108.  Notice to person being investigated - Notice of family assessment.

A.  At the initial time of contact with a parent or other person responsible for a child's health, safety, or welfare who is the subject of an investigation pursuant to the Oklahoma Child Abuse Reporting and Prevention Act, the child protective services worker shall advise such person of the specific complaint or allegation made against the person.  If the worker is unable to locate the parent or other person, as soon as possible after initiating the investigation of the parent or other person, the child protective services worker shall provide to the parent or person a brief and easily understood written description of the investigation process.  Such notice shall include:

1.  A statement that the investigation is being undertaken by the Department of Human Services pursuant to the requirements of the Oklahoma Child Abuse Reporting and Prevention Act in response to a report of child abuse or neglect;

2.  A statement that the identity of the person who reported the incident of abuse is confidential and may not even be known to the Department since the report could have been made anonymously;

3.  A statement that the investigation is required by law to be conducted in order to enable the Department of Human Services to identify incidents of abuse or neglect in order to provide protective or preventive social services to families who are in need of such services;

4.  A statement that, upon completion of the investigation, the parent or other person will receive a letter from the Department which will inform such parent or other person:

a. that the Department has found insufficient evidence of abuse or neglect, or

b. that there appears to be probable cause to suspect the existence of child abuse or neglect in the judgment of the Department;

5.  An explanation of the procedures of the Department of Human Services for conducting an investigation of alleged child abuse or neglect, including:

a. a description of the circumstances under which the Department would seek to remove the child from the home through the judicial system, and

b. an explanation that the law requires the Department to refer all reports of alleged criminal child abuse or neglect to a law enforcement agency for a separate determination of whether a criminal violation occurred;

6.  The procedures to follow if there is a complaint regarding the actions of the Department or to request a review of the findings made by the Department during or at the conclusion of the investigation;

7.  The person's right to review all records filed with the court concerning the investigation, provided the review shall not include the name of the person who filed the report specified in Section 7103 of this title, and provided the review would not jeopardize an ongoing criminal investigation or adjudicatory hearing;

8.  The person's right to seek legal counsel;

9.  References to the statutory and regulatory provisions governing child abuse and neglect and how the person may obtain copies of those provisions; and

10.  The process the person may use to acquire access to the child if the child is removed from the home.

B.  If the Department determines that a family assessment may be needed, the Department shall, at the time of the initial contact, provide the parent of the child with the following information:

1.  The purpose of the contact with the family;

2.  The name of the child protective services worker responding and such person's office telephone number; and

3.  The assessment process to be followed during the Department's intervention with the family including the possibility that the family may be referred for prevention or intervention-related services and that the family may be expected to participate in such services.

Added by Laws 1995, c. 353, § 8, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 416, § 16, eff. Nov. 1, 1998; Laws 2004, c. 435, § 1, eff. Nov. 1, 2004.

§10-7109.  Disclosure of information - Transmission of records.

A.  The Department of Human Services may provide information to a person or agency that provides professional services such as medical examination of or therapeutic intervention with a victim of abuse or neglect.  This information may include, but is not limited to:

1.  The investigative determination; or

2.  The services offered and provided.

B.  The Department shall forward to any hospital or any physician, including, but not limited to, doctors of medicine and dentistry, licensed osteopathic physicians, residents and interns, reporting the abuse or neglect of a child pursuant to Section 7103 of this title, information including the investigative determination, the services offered or provided, and such other information deemed necessary by the Department.  Such information shall be entered and maintained in the child's medical records.

C.  1.  The Department of Human Services shall forward to the school principal of the school in which a child is enrolled making a child abuse report pursuant to Section 7103 of this title a summary of any confirmed report of sexual abuse or severe physical abuse of the Department concerning the child.  The summary shall include a brief description of the circumstances of sexual abuse or serious physical abuse, the name of the parent or person responsible for the child's health or welfare, and the name of a Department employee who serves as a contact person regarding the case.

2.  The Department shall not release data that would identify the person who made the initial child abuse or neglect report, other than an employee of the Department, or who cooperated in a subsequent investigation unless a court of competent jurisdiction orders release of the information for good cause shown.

3.  The school principal shall forward to the receiving school all confirmed reports of sexual abuse and severe physical abuse received from the Department whenever a child transfers from one school district to another, and shall notify the Department of the child's new school, and address, if known.

4.  Records maintained and transmitted pursuant to this section shall be confidential and shall be maintained and transmitted in the same manner as Special Education records or other such records, pursuant to Title 70 of the Oklahoma Statutes.  Access to such records may be made available by the principal or designee to a person designated to assist in the treatment of or with services provided to the child.  Such records shall be destroyed when the student reaches eighteen (18) years of age.

D.  The transmission of and access to such records shall not constitute a waiver of confidentiality.

E.  It shall be unlawful pursuant to the Oklahoma Child Abuse Reporting and Prevention Act for the Commission for Human Services, or any employee working under the direction of the Department of Human Services, any other public officer or employee, or any court-appointed special advocate to furnish or permit to be taken off of the records any information therein contained for commercial, political or any other unauthorized purpose.

F.  Any person to whom disclosure is made shall not disclose to any other person reports or other information obtained pursuant to this section.

G.  The Department shall submit the summary of confirmed sexual abuse or severe physical abuse of a child on forms developed by the Department.  Such forms shall contain a warning that the information contained therein is confidential and may only be released to a person designated by the principal to assist in the treatment of or with services provided to a child.

Added by Laws 1995, c. 353, § 9, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 212, § 2, eff. Nov. 1, 1996; Laws 1998, c. 416, § 17, eff. Nov. 1, 1998.

§10-7110.  Multidisciplinary teams - Intervention in reports of abuse or neglect - Duties.

A.  1.  In coordination with the Child Abuse Training and Coordination Council, each district attorney shall develop a multidisciplinary child abuse team in each county of the district attorney or in a contiguous group of counties.

2.  The lead agency for the team shall be chosen by the members of the team.  The team shall intervene in reports involving child sexual abuse or child physical abuse or neglect.

B.  The multidisciplinary child abuse team members shall include, but need not be limited to:

1.  Mental health professionals licensed pursuant to the laws of this state or licensed professional counselors;

2.  Police officers or other law enforcement agents with a role in, or experience or training in child abuse and neglect investigation;

3.  Medical personnel with experience in child abuse and neglect identification;

4.  Child protective services workers within the Department of Human Services;

5.  Multidisciplinary child abuse team coordinators, or Child Advocacy Center personnel; and

6.  The district attorney or assistant district attorney.

C.  1.  To the extent that resources are available to each of the various multidisciplinary child abuse teams throughout the state, the functions of the team shall include, but not be limited to, the following specific functions:

a. whenever feasible, law enforcement and child welfare staff shall conduct joint investigations in an effort to effectively respond to child abuse reports,

b. develop a written protocol for investigating child sexual abuse and child physical abuse or neglect cases and for interviewing child victims.  The purpose of the protocol shall be to ensure coordination and cooperation between all agencies involved so as to increase the efficiency in handling such cases and to minimize the stress created for the allegedly abused child by the legal and investigatory process.  In addition, each team shall develop confidentiality statements and interagency agreements signed by member agencies that specify the cooperative effort of the member agencies to the team.

(1) Freestanding multidisciplinary teams shall be approved by the Child Abuse Training and Coordination Council.  The Child Abuse Training and Coordination Council shall conduct an annual review of freestanding multidisciplinary teams to ensure that the teams are functioning effectively.  Teams not meeting the minimal standards as promulgated by the Child Abuse Training and Coordination Council shall be removed from the list of functioning teams in the state.

(2) A multidisciplinary team shall be automatically deemed a functioning team and shall not be subject to review and approval by the Child Abuse Training and Coordination Council if:

(a) the multidisciplinary team is initially accredited along with a child advocacy center by the National Children's Alliance for the first two (2) years,

(b) the multidisciplinary team is reaccredited along with a child advocacy center by the National Children's Alliance, and in the third year of accreditation the multidisciplinary team secures an independent review of its activities by an independent reviewer approved by the National Children's Alliance and the independent reviewer finds that the child advocacy center is in substantial compliance with the same standards used to accredit the child advocacy center when it was last reviewed, or

(c) the multidisciplinary team is reaccredited along with a child advocacy center by the National Children's Alliance, and in the fifth or sixth year of reaccreditation the team secures reaccreditation from the National Children's Alliance Board of Directors,

c. increase communication and collaboration among the professionals responsible for the reporting, investigation, prosecution and treatment of child abuse and neglect cases,

d. eliminate duplicative efforts in the investigation and the prosecution of child abuse and neglect cases,

e. identify gaps in service or all untapped resources within the community to improve the delivery of services to the victim and family,

f. encourage the development of expertise through training.  Each team member and those conducting child abuse investigations and interviews of child abuse victims shall be trained in the multidisciplinary team approach, conducting legally sound and age-appropriate interviews, effective investigation techniques and joint investigations as provided through the Child Abuse Training and Coordination Council or other resources,

g. formalize a case review process and provide data as requested to the Child Abuse Training and Coordination Council for freestanding teams, and

h. standardize investigative procedures for the handling of child abuse and neglect cases.

2.  All investigations of child sexual abuse and child physical abuse or neglect and interviews of child abuse or neglect victims shall be carried out by appropriate personnel using the protocols and procedures specified in this section.

3.  If trained personnel are not available in a timely fashion and, in the judgment of a law enforcement officer or the Department of Human Services, there is reasonable cause to believe a delay in investigation or interview of the child victim could place the child in jeopardy of harm or threatened harm to a child's health or welfare, the investigation may proceed without full participation of all personnel.  This authority applies only for as long as reasonable danger to the child exists.  A reasonable effort to find and provide a trained investigator or interviewer shall be made.

D.  1.  A multidisciplinary child abuse team may enter into an agreement with the Child Death Review Board within the Oklahoma Commission on Children and Youth and, in accordance with rules promulgated by the Oklahoma Commission on Children and Youth, conduct case reviews of deaths and near deaths of children within the geographical area of that multidisciplinary child abuse team.

2.  Any multidisciplinary child abuse team reviewing deaths and near deaths of children shall prepare and make available to the public, on an annual basis, a report containing a summary of the activities of the team relating to the review of the deaths and near deaths of children and a summary of the extent to which the state child protection system is coordinated with foster care and adoption programs and whether the state is efficiently discharging its child protection responsibilities.  The report shall be completed no later than December 31 of each year.

E.  Nothing in this section shall preclude the use of hospital team reviews for client-specific purposes and multidisciplinary teams, either of which were in existence prior to July 1, 1995; provided, however, such teams shall not be subject to the provisions of paragraph 1 of subsection A of this section.

F.  Such multidisciplinary child abuse team shall have full access to any service or treatment plan and any personal data known to the Department which is directly related to the implementation of this section.

G.  1.  When funds become available, the Department of Human Services shall disburse funds to child advocacy centers as defined in subsection B of Section 7102 of this title.

2.  The Department of Human Services is authorized to establish procedures related to the application process for disbursement of funds to centers.

3.  When funds become available, the Department of Human Services shall disburse monies to a multidisciplinary child abuse team as provided in subsections A and B of this section.

Added by Laws 1995, c. 353, § 10, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 200, § 13, eff. Nov. 1, 1996; Laws 1997, c. 386, § 11, emerg. eff. June 10, 1997; Laws 1998, c. 416, § 18, eff. Nov. 1, 1998; Laws 1999, c. 296, § 1, eff. July 1, 1999; Laws 2000, c. 38, § 1, emerg. eff. April 7, 2000; Laws 2000, c. 374, § 33, eff. July 1, 2000; Laws 2002, c. 487, § 2, eff. July 1, 2002; Laws 2003, c. 117, § 1, eff. Nov. 1, 2003; Laws 2005, c. 184, § 3, emerg. eff. May 17, 2005.

§10-7110.1.  Child Abuse Multidisciplinary Account.

A.  1.  There is hereby created in the Department of Human Services a revolving fund to be designated the "Child Abuse Multidisciplinary Account".

2.  The account shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the provisions of this section and Section 7110.2 of this title.

3.  All monies accruing to the credit of the fund are hereby appropriated and shall be budgeted and expended by the Department for the purposes provided in Sections 7110 and 7110.2 of this title.

4.  Expenditures from the account shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The account shall be administered by the Department for the benefit of children of Oklahoma and made available to eligible:

1.  Coordinated multidisciplinary child abuse teams;

2.  Nonurban child advocacy centers;

3.  Mid-level nonurban child advocacy centers; and

4.  Urban child advocacy centers.

C.  1.  The Child Abuse Multidisciplinary Account shall consist of:

a. all monies received by the Department pursuant to the provisions of Section 7110.2 of this title,

b. interest attributable to investment of money in the Account, and

c. money received by the Department in the form of gifts, grants, reimbursements, or from any other source intended to be used for the purposes specified or collected pursuant to the provisions of this section and Section 7110 of this title.

2.  The monies deposited in the Child Abuse Multidisciplinary Account shall at no time become monies of the state and shall not become part of the general budget of the Department or any other state agency.  Except as otherwise authorized by this section, no monies from the Account shall be transferred for any purpose to any other state agency or any account of the Department or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 2000, c. 38, § 2, emerg. eff. April 7, 2000.  Amended by Laws 2002, c. 487, § 3, eff. July 1, 2002.

§10-7110.2.  Allocation of monies in Child Abuse Multidisciplinary Account.

A.  1.  The Department of Human Services shall allocate monies available in the Child Abuse Multidisciplinary Account (CAMA).

2.  Eligible applicants shall include one functioning multidisciplinary child abuse team per county, as provided in Section 7110 of this title, and one child advocacy center per district attorney's district, as endorsed by the district attorney, until such time as the center receives accreditation by the National Children's Alliance, thus becoming the Child Advocacy Center for the district attorney's district.  A center in existence prior to December 31, 2000, shall not be subject to district attorney endorsement.  The accredited center shall remain the center for the district attorney's district as long as the accreditation is maintained pursuant to the provisions of Section 7110 of this title, and during fifth- and sixth-year reaccreditation reviews, while a center is eligible for Child Abuse Multidisciplinary Account funding, and the center remains the child advocacy center for the district attorney's district.  If a center has not secured reaccreditation during the sixth year pursuant to the provisions of Section 7110 of this title, endorsement by the district attorney as the child advocacy center for the district may be sought by any entity beginning with the calendar year after an unsuccessful sixth-year reaccreditation attempt.  The two centers in district number (4) and district number (13) that were accredited as of the effective date of this act shall continue to receive funding at the nonurban level.  Should one of the exempted centers close or no longer meet the definition of a child advocacy center pursuant to the provisions of Section 7102 of this title, the center shall not be allowed to reopen in that district or to receive CAMA funds.  The remaining center shall become the sole child advocacy center for the district attorney's district.  Should one of such exempted centers fail to complete the sixth-year reaccreditation process, the remaining child advocacy center in the district attorney's district shall become the sole center for the district with all rights established in law.  The center application shall be a combined team and center application for statewide purposes.

3.  Funding distribution pursuant to the provisions of this subsection shall be determined:

a. by multiplying the number of applicants in each category by the corresponding weight as follows:

(1) freestanding teams - 1,

(2) nonurban centers - 4,

(3) mid-level nonurban centers - 6, and

(4) urban centers - 24,

b. adding together the weighted results for all categories,

c. dividing the weighted result for each category by the sum of the weighted results for all categories, and

d. equally distributing funding to each applicant in the corresponding category based on the amounts obtained by multiplying the total available funding by the calculated percentages.

B.  1.  Pursuant to the provisions of Section 7110.1 of this title, by January 31, 2003, and by January 31 of each year thereafter, the Department shall disburse monies from the Child Abuse Multidisciplinary Account to eligible multidisciplinary child abuse teams and to eligible child advocacy centers.  A child advocacy center must be in compliance with the provisions of Section 7110 of this title to be eligible for Child Abuse Multidisciplinary Account funding.  The disbursement shall be a single, annual disbursement, for the collection period of the preceding year beginning October 1 through September 30.

2.  The Department of Human Services, the Child Abuse Training and Coordinating Council and the Children's Advocacy Centers of Oklahoma, Inc., shall meet annually, after September 30, 2002, to review the amount of CAMA funds to be disbursed.

C.  A team or center may carry over funding for a period of one (1) year after allocation, such one-year period to begin in January and end in December of the same year; provided, however, funds not used within twenty-four (24) months of the original allocation will be deducted from the contract amount for the next contract year.  If a team or center is ineligible for funding in an upcoming year, unused funds from the current or previous years shall be returned to the CAMA account for use in subsequent years.

D.  The Department of Human Services is hereby authorized to receive one half of one percent (0.5%) in administrative costs from the CAMA account.

Added by Laws 2000, c. 38, § 3, emerg. eff. April 7, 2000.  Amended by Laws 2002, c. 487, § 4, eff. July 1, 2002; Laws 2005, c. 184, § 4, emerg. eff. May 17, 2005.

§10-7111.  Information system for maintenance of reports of child abuse, sexual abuse and neglect.

A.  There is hereby established within the Department of Human Services an information system for the maintenance of all reports of child abuse, sexual abuse, and neglect made pursuant to the provisions of the Oklahoma Child Abuse Reporting and Prevention Act.

B.  The Division of Children and Family Services of the Department of Human Services shall be responsible for maintaining a suitably cross-indexed system of all the reports.

C.  The records maintained shall contain, but shall not be limited to:

1.  All information in the written report required by Section 7103 of this title;

2.  A record of the final disposition of the report including services offered and services accepted;

3.  The plan for rehabilitative treatment; and

4.  Any other relevant information.

D.  Data and information maintained and related to individual cases shall be confidential and shall be made available only as authorized by state or federal law.

E.  The Commission for Human Services shall promulgate rules governing the availability of such data and information.

F.  Rules promulgated by the Commission shall encourage cooperation with other states in exchanging reports in order to effect a national registration system.

G.  No person shall allow the data and information maintained to be released except as authorized by Article V of the Oklahoma Children's Code.

H.  Records obtained by the Department shall be maintained by the Department until otherwise provided by law.

Added by Laws 1995, c. 353, § 11, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 200, § 20, eff. Nov. 1, 1996; Laws 1997, c. 133, § 126, eff. July 1, 1999; Laws 1998, c. 416, § 19, eff. Nov. 1, 1998.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 126 from July 1, 1998, to July 1, 1999.

§10-7112.  Appointment of representatives for child.

A.  1.  In every criminal case filed pursuant to the Oklahoma Child Abuse Reporting and Prevention Act, the judge of the district court may appoint an attorney-at-law to appear for and represent a child who is the alleged victim of child abuse or neglect.

2.  The attorney may be allowed a reasonable fee for such services and shall meet with the child as soon as possible after receiving notification of the appointment.

3.  Except for good cause shown to the court, the attorney shall meet with the child not less than twenty-four (24) hours prior to any hearing.

4.  The attorney shall be given access to all reports relevant to the case and to any reports of examination of the child's parents, legal guardian, custodian or other person responsible for the child's health or safety made pursuant to this section.

5.  The attorney shall represent the child and any expressed interests of the child.  To that end, the attorney shall make such further investigation as the attorney deems necessary to ascertain the facts, to interview witnesses, examine and cross-examine witnesses at the preliminary hearing and trial, make recommendations to the court, and participate further in the proceedings to the degree appropriate for adequately representing the child.

B.  A court-appointed special advocate or guardian ad litem as defined by the Oklahoma Children's Code and the Oklahoma Juvenile Code may be appointed to represent the best interests of the child who is the alleged subject of child abuse or neglect.  The court-appointed special advocate or guardian ad litem shall be given access to all reports relevant to the case and to reports of service providers and of examination of the child's parents, legal guardian, custodian or other person responsible for the child's health or safety made pursuant to this section including but not limited to, information authorized by the Oklahoma Children's Code and the Oklahoma Juvenile Code.

C.  At such time as the information maintained by the statewide registry for child abuse, sexual abuse, and neglect is indexed by name of perpetrator and the necessary and appropriate due process procedures are established by the Department of Human Services, a court-appointed special advocate organization, in accordance with the policies and rules of the Department, may utilize the registry for the purpose of completing background screenings of volunteers with the organization.

Added by Laws 1995, c. 353, § 12, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 200, § 14, eff. Nov. 1, 1996; Laws 1999, c. 396, § 11, emerg. eff. June 10, 1999.

§10-7113.  Admissibility of evidence.

In any proceeding resulting from a report made pursuant to the provisions of the Oklahoma Child Abuse Report and Prevention Act or in any proceeding where such a report or any contents of the report are sought to be introduced into evidence, such report, contents, or other fact related thereto or to the condition of the child or victim who is the subject of the report shall not be excluded on the ground that the matter is or may be the subject of a physicianpatient privilege or similar privilege or rule against disclosure.

Added by Laws 1965, c. 43, § 4, emerg. eff. March 18, 1965.  Amended by Laws 1984, c. 85, § 3, eff. Nov. 1, 1984; Laws 1995, c. 353, § 13, eff. Nov. 1, 1995.  Renumbered from Title 21, § 848, by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§10-7114.  Payment of costs by defendant upon conviction.

A.  1.  In addition to any other costs which a court is authorized to require a defendant to pay, upon conviction of any offense involving child abuse or neglect, the court may require that the defendant pay court-appointed attorney fees for the child to any local or state agency incurring the cost or any other person or entity providing services to or on behalf of the child, and the cost of any medical examinations conducted on the child in order to determine the nature or extent of the abuse or neglect.

2.  If the court determines that the defendant has the ability to pay all or part of the costs, the court may set the amount to be reimbursed and order the defendant to pay that sum to the local or state agency or other person or entity incurring the cost in the manner in which the court believes reasonable and compatible with the defendant's financial ability.

3.  In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

B.  1.  In addition to any other costs which a court is authorized to require a defendant to pay, upon conviction of any offense involving sexual abuse, the court may require that the defendant pay, to the local or state agency incurring the cost, the cost of any medical examinations conducted on the child for the collection and preservation of evidence.

2.  If the court determines that the defendant has the ability to pay all or part of the cost of the medical examination, the court may set the amount to be reimbursed and order the defendant to pay that sum to the local or state agency incurring the cost, in the manner in which the court believes reasonable and compatible with the defendant's financial ability.

3.  In making the determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

4.  In no event shall a court penalize an indigent defendant by imposing an additional period of imprisonment in lieu of payment.

C.  1.  The court shall require the defendant to pay, upon conviction of any offense involving the sexual or physical abuse of a child, for the psychological evaluation to determine the extent of counseling necessary for the victim of the abuse and any necessary psychological counseling deemed necessary to rehabilitate the child.

2.  Such evaluations and counseling may be performed by psychiatrists, psychologists, licensed professional counselors or social workers.  The results of the examination shall be included in the court records and in information contained in the central registry.

Added by Laws 1995, c. 353, § 14, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 416, § 20, eff. Nov. 1, 1998.

§10-7115.  Child abuse - Child neglect - Child sexual abuse - Child sexual exploitation - Enabling - Penalties.

A.  Any parent or other person who shall willfully or maliciously engage in child abuse shall, upon conviction, be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.  As used in this subsection, "child abuse" means the willful or malicious abuse, as defined by paragraph 1 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another, or the act of willfully or maliciously injuring, torturing or maiming a child under eighteen (18) years of age by another.

B.  Any parent or other person who shall willfully or maliciously engage in enabling child abuse shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00) or both such fine and imprisonment.  As used in this subsection, "enabling child abuse" means the causing, procuring or permitting of a willful or malicious act of child abuse, as defined by paragraph 1 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another.  As used in this subsection, "permit" means to authorize or allow for the care of a child by an individual when the person authorizing or allowing such care knows or reasonably should know that the child will be placed at risk of abuse as proscribed by this subsection.

C.  Any parent or other person who shall willfully or maliciously engage in child neglect shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.  As used in this subsection, "child neglect" means the willful or malicious neglect, as defined by paragraph 3 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another.

D.  Any parent or other person who shall willfully or maliciously engage in enabling child neglect shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.  As used in this subsection, "enabling child neglect" means the causing, procuring or permitting of a willful or malicious act of child neglect, as defined by paragraph 3 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another.  As used in this subsection, "permit" means to authorize or allow for the care of a child by an individual when the person authorizing or allowing such care knows or reasonably should know that the child will be placed at risk of neglect as proscribed by this subsection.

E.  Any parent or other person who shall willfully or maliciously engage in child sexual abuse shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment, except as provided in Section 3 of this act.  As used in this section, "child sexual abuse" means the willful or malicious sexual abuse, as defined by paragraph 6 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another.

F.  Any parent or other person who shall willfully or maliciously engage in enabling child sexual abuse shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.  As used in this subsection, "enabling child sexual abuse" means the causing, procuring or permitting of a willful or malicious act of child sexual abuse, as defined by paragraph 6 of subsection B of Section 7102 of this title, of a child under the age of eighteen (18) by another.  As used in this subsection, "permit" means to authorize or allow for the care of a child by an individual when the person authorizing or allowing such care knows or reasonably should know that the child will be placed at risk of sexual abuse as proscribed by this subsection.

G.  Any parent or other person who shall willfully or maliciously engage in child sexual exploitation shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.  As used in this subsection, "child sexual exploitation" means the willful or malicious sexual exploitation, as defined by paragraph 7 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another.

H.  Any parent or other person who shall willfully or maliciously engage in enabling child sexual exploitation shall, upon conviction, be punished by imprisonment in the State Penitentiary not exceeding life imprisonment, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.  As used in this subsection, "enabling child sexual exploitation" means the causing, procuring or permitting of a willful or malicious act of child sexual exploitation, as defined by paragraph 7 of subsection B of Section 7102 of this title, of a child under eighteen (18) years of age by another.  As used in this subsection, "permit" means to authorize or allow for the care of a child by an individual when the person authorizing or allowing such care knows or reasonably should know that the child will be placed at risk of sexual exploitation as proscribed by this subsection.

Added by Laws 1963, c. 53, § 1, emerg. eff. May 8, 1963.  Amended by Laws 1975, c. 250, § 2, emerg. eff. June 2, 1975; Laws 1977, c. 172, § 1, eff. Oct. 1, 1977; Laws 1982, c. 7, § 1, operative Oct. 1, 1982; Laws 1989, c. 348, § 12, eff. Nov. 1, 1989; Laws 1990, c. 224, § 5, eff. Sept. 1, 1990; Laws 1995, c. 353, § 15, eff. Nov. 1, 1995.  Renumbered from § 843 of Title 21 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 200, § 15, eff. Nov. 1, 1996; Laws 1997, c. 133, § 127, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 57, eff. July 1, 1999; Laws 2000, c. 291, § 1, eff. Nov. 1, 2000; Laws 2002, c. 455, § 7, emerg. eff. June 5, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 127 from July 1, 1998, to July 1, 1999.

§10-7115.1.  Relinquishment of child 7 days of age or younger to medical services provider or child rescuer.

A.  A parent subject to the provisions of this act shall not be prosecuted for child abandonment or child neglect under the provisions of Sections 851, 852, 853, 858.1 and 858.3 of Title 21 of the Oklahoma Statutes, subsections C and D of Section 7115 of Title 10 of the Oklahoma Statutes, paragraph 3 of subsection B of Section 7102 of Title 10 of the Oklahoma Statutes, or any other statute which makes child abandonment or child neglect a crime, when the allegations of child abandonment or child neglect are based solely on the relinquishment of a child seven (7) days of age or younger to a medical services provider or a child rescuer as defined in this section.

B.  The following entities shall, without a court order, take possession of a child who is seven (7) days of age or younger if the child is voluntarily delivered to the entity by the parent of the child and the parent did not express an intent to return for the child:

1.  A medical services provider; or

2.  A child rescuer.

C.  Any entity identified in subsection B of this section to which a parent seeks to relinquish a child pursuant to the provisions of this section may:

1.  Request, but not demand, any information about the child that the parent is willing to share.  The entity is encouraged to ask about, but not demand, the details of any relevant medical history relating to the child or the child's parents.  The entity shall respect the wish of the parent if the parent desires to remain anonymous; and

2.  Provide the parent with printed information relating to the parents' rights, including both parents, with respect to reunification with the child and sources of counseling for the parents, if desired.

D.  Once a child has been relinquished to any entity identified in subsection B of this section, the entity receiving the child shall:

1.  Perform or provide for the performance of any act necessary to protect the physical health or safety of the child; and

2.  Notify the local office of the Department of Human Services that a parent of a child who is seven (7) days of age or younger, in the best judgment of the receiving entity, has relinquished such child and that the entity has taken possession of the child.

E.  Upon being made aware that a medical services provider or child rescuer has possession of a child under the provisions of this act, the Department of Human Services shall immediately check with law enforcement authorities to determine if a child has been reported missing and whether the missing child could be the relinquished child.

F.  The Department of Human Services shall design and disseminate:

1.  A simplified form for the recording of medical or other information that a relinquishing parent wishes to share with the entity to whom the child is being relinquished;

2.  Easily understood printed materials that give information about parents' rights with regard to reunification with a child including, but not limited to, information on how a parent can contact the appropriate entity regarding reunification, and information on sources of counseling for relinquishing parents; and

3.  Media information, including printed material, that creates public awareness about the provisions of this act.

G.  For purposes of this section:

1.  "Medical services provider" means a person authorized to practice the healing arts, including a physician's assistant or nurse practitioner, a registered or practical nurse and a nurse aide; and

2.  "Child rescuer" means any employee or other designated person on duty at a police station, fire station, child protective services agency, hospital, or other medical facility.

H.  A medical services provider or child rescuer with responsibility for performing duties pursuant to this section shall be immune from any criminal liability that might otherwise result from the entity's actions, if acting in good faith in receiving a relinquished child.  In addition, such medical provider or child rescuer shall be immune from any civil liability that might otherwise result from merely receiving a relinquished child.

Added by Laws 2001, c. 143, § 2, eff. July 1, 2001.

§10-7201.  Short title.

A.  Chapter 72 of Title 10 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Foster Care and Out-of-Home Placement Act".

B.  All statutes hereinafter enacted and codified in Chapter 72 of Title 10 of the Oklahoma Statutes shall be considered and deemed part of the Oklahoma Foster Care and Out-of-Home Placement Act.

Added by Laws 1996, c. 353, § 1, eff. Nov. 1, 1996.

§10-7202.  Legislative intent.

For purposes of the Oklahoma Foster Care and Out-of-Home Placement Act, it is the intent of the Legislature that:

1.  Parents have a natural, legal and moral right, as well as a duty, to care for and support their children, and such rights are protected by state and federal laws;

2.  The state has an interest in and a responsibility to children whose parents do not adequately provide proper care, supervision and protection for them.  When circumstances within a family threaten a child's safety or welfare, or when such circumstances deprive a child of proper parental supervision, the state's interest in the child's welfare and in the protection of the public takes precedence over the natural right and authority of the parent;

3.  Parents have a duty and responsibility to take part in any treatment and service plan, or any other order of the court, which will enable the return of a child to the child's home or which will allow a child to remain in the child's own home when the parent is the perpetrator of abuse and neglect;

4. a. When a child is placed into foster care, the child shall be placed, when the safety and well-being of the child can be assured, with relatives, or other persons having a kinship relationship with the child, who are determined to be suitable, capable and willing to serve as caretakers for the child.

b. For a deprived child, a placement with suitable relatives or other persons having a kinship relationship with the child shall only be made when such placement is in the best interests of the child.  For a delinquent child or a child in need of supervision, a placement with suitable relatives or other persons having a kinship relationship with the child shall only be made when such placement is in the best interests of the child and when such placement is consistent with the state's interest in the protection of the public.

c. A kinship placement shall be made when the placement meets the treatment needs of the child and supports the case plan goals for that child and the child's family;

5.  Each child shall be assured the care, guidance, and supervision in a permanent home or foster home which will serve the best interests of the child's moral, emotional, mental, social, and physical well-being;

6.  When a child is placed in a foster home, the foster parent shall be allowed to integrate the child into the family setting, make the foster child an integral part of the family, and care for the foster child as the foster parent would for the foster parent's own child;

7.  When a child is placed in a foster home, the foster parent shall have a right to exercise parental substitute authority over the child.  The ability to exercise parental substitute authority shall not be construed to authorize corporal punishment on the foster child by the foster parent;

8.  A foster parent has a recognizable interest in the familial relationship that the foster parent establishes with a foster child who has been in the foster parent's care and custody, and shall therefore be considered an essential participant with regard to decisions related to the care, supervision, guidance, rearing and other foster care services provided to such child;

9.  Permanent placement shall be achieved as soon as possible for every child in out-of-home placement pursuant to the conditions and restrictions of the Oklahoma Foster Care and Out-of-Home Placement Act;

10. a. The best interests of the child shall be the standard for recommendations made by the Department of Human Services and the courts for deprived action determinations with regard to whether a child should be reunified with the child's family, should be permanently removed from the home, or should remain in the home in which the child has been abused or neglected.

b. For delinquent children and children in need of supervision, the best interests of the child consistent with the state's interest in the protection of the public shall be the standard for recommendations made by the Department of Juvenile Justice and the courts for determinations with regard to whether a delinquent child or a child in need of supervision should be reunified with the child's family, should be  permanently removed from the home, or should remain in the home;

11.  The goal of reunification of a child who has been adjudicated deprived with the parents or any other person responsible for the child's welfare shall be abandoned when, after a reasonable period of time, pursuant to the conditions and restrictions of the Oklahoma Foster Care and Out-of-Home Placement Act and the Oklahoma Children's Code, there is sufficient evidence that the conduct of the parents toward the child, or the conduct of the parents during the child's out-of-home placement, including, but not limited to, compliance with a treatment and service plan or court order, is determined not to be in the child's best interests, and abandonment of such goal is determined to be in the child's best interests.  In such cases, the district attorney and the court shall provide for termination of parental rights in an expeditious manner if the grounds, situations or conditions exist to support termination of parental rights and the child is otherwise available for adoption; and

12.  When two or more children in foster care are siblings, every reasonable attempt should be made to place them in the same home.  In making a permanent placement, such children should be placed in the same permanent home or, if the siblings are separated, should be allowed contact or visitation with other siblings; provided, however, the best interests of each sibling shall be the standard for determining whether they should be placed in the same foster placement or permanent placement, or allowed contact or visitation with other siblings.

Added by Laws 1996, c. 353, § 2, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 9, eff. Nov. 1, 1997; Laws 1998, c. 414, § 2, emerg. eff. June 11, 1998.

§10-7202.1.  Renumbered as § 21.3 of this title by Laws 1999, c. 396, § 30, emerg. eff. June 10, 1999.

§107202.2.  Renumbered as § 21.4 of this title by Laws 1999, c. 396, § 30, emerg. eff. June 10, 1999.

§107202.3.  Voluntary relinquishment of physical custody  Presumption.

When an order has been entered which provides for payment of child support and the legal custodian places physical custody of the child with any person, subject to the provisions of Section 45 of this act, without obtaining a modification of the order to change legal custody, the placement of the physical custody, by operation of law, shall create a presumption that such person with whom the child was placed has legal physical custody of the child for the purposes of the payment of child support and the obligee shall remit such child support obligation to the person with whom the placement was made.

Added by Laws 1987, c. 230, § 20, eff. Oct. 1, 1987.  Amended by Laws 1998, c. 415, § 46, emerg. eff. June 11, 1998.  Renumbered from § 38 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.

§107202.4.  Placement of child in foster home.

No person except:

1.  The parent or parents of the child involved;

2.  A relative, related to the child within the third degree, having legal custody thereof;

3.  The legal guardian of such child, duly authorized thereto by the court by which the guardian was appointed;

4.  The Department or a child-placing agency, if the child has been voluntarily placed with the Department or child-placing agency by the parent or legal guardian; or

5.  The Department or a child-placing agency, if care and custody of the child have been given to the Department or child-placing agency by order of judgment of a court of competent jurisdiction, shall place or offer to place a child for care in a foster home without securing the consent of the court.

Added by Laws 1957, p. 21, § 8.  Amended by Laws 1998, c. 415, § 47, emerg. eff. June 11, 1998.  Renumbered from § 32 of this title by Laws 1998, c. 415, § 51, emerg. eff. June 11, 1998.

§10-7203.  Definitions.

For purposes of the Oklahoma Foster Care and Out-of-Home Placement Act:

1.  "Child-placing agency" means a private agency licensed to place children in foster family homes, group homes, adoptive homes, transitional or independent living programs, or family child care homes or other out-of-home placements; and which approves and monitors such placements and facilities in accordance with the licensing requirements established by the Oklahoma Child Care Facilities Licensing Act;

2.  "Foster care" or "foster care services" means continuous twenty-four-hour care and supportive services provided for a child in foster placement, including, but not limited to, the care, supervision, guidance, and rearing of a foster child by the foster parent;

3.  "Foster child" means a child placed in foster placement;

4.  "Foster family" means all persons living in a foster family home, other than a foster child;

5.  "Foster family home" means the private residence of a family which provides foster care services to a child.  Such term shall include a nonkinship foster family home, a specialized foster home, a therapeutic foster family home, the home of a relative, or other kinship care home;

6.  "Foster parent" means any individual maintaining a foster family home, who is responsible for the care, supervision, guidance, rearing and other foster care services provided to a foster child;

7.  "Foster parent eligibility assessment" includes a criminal background investigation, including, but not limited to, a national criminal history records search based upon the submission of fingerprints, home assessments, and any other assessment required by the Department of Human Services, the Department of Juvenile Justice, or any child-placing agency pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act and the Oklahoma Foster Care and Out-of-Home Placement Act.  Foster parent eligibility assessments shall be similar to the procedures used by the Oklahoma Department of Public Safety for determining suitability of individuals for employees as highway patrol officers;

8.  "Foster placement" means a child-placing agency or a foster family home providing foster care services;

9.  "Independent living program" means a program specifically designed to assist a child to enhance those skills and abilities necessary for successful adult living.  An independent living program may include, but shall not be limited to, such features as minimal direct staff supervision, and the provision of supportive services to assist children with activities necessary for finding an appropriate place of residence, completing an education or vocational training, obtaining employment, or obtaining other similar services;

10.  "Kinship care" means full-time care of a child by a kinship relation;

11.  "Kinship relation" or "kinship relationship" means relatives, stepparents, or other responsible adults who have a bond or tie with a child and/or to whom has been ascribed a family relationship role with the child's parent or the child;

12.  "Out-of-home placement" means a placement, other than a placement in the home of the parent or legal guardian or custodian from whose custody the court has removed the child, until the child is reunified with the child's parents or a permanent placement is made;

13.  "Parental substitute authority" means the ability of a foster parent to integrate the foster child into the family setting and to care for the foster child as the foster parent would the foster parent's own child.  The term "parental substitute authority" also includes, but is not limited to, the ability of the foster parent to:

a. protect, advance and nurture the foster child's physical, emotional and psychological well-being,

b. meet the foster child's needs and maintain the health and personal hygiene of the foster child,

c. teach the foster child ways to prevent and solve problems,

d. maintain and build the foster parent/foster child relationship, and

e. teach self-control and responsibility to the foster child.

The term "parental substitute authority" shall not be construed to authorize corporal punishment on the foster child by the foster parent;

14.  "Relative" means a grandparent, great-grandparent, brother or sister of whole or half blood, aunt, uncle or any other person related to the child within the third degree of consanguinity;

15.  "Specialized foster care" means foster care provided to a child in a specialized foster home or agency-contracted home which:

a. has been certified by the Developmental Disabilities Services Division of the Department of Human Services,

b. is monitored by the Division, and

c. is funded through the Home- and Community-Based Waiver Services Program administered by the Division;

16.  "State agency" means the Department of Human Services or the Department of Juvenile Justice, as applicable; and

17.  "Therapeutic foster family home" means a foster family home which provides specific supportive services, pursuant to a therapeutic foster care contract, which are designed to remedy social and behavioral problems of a foster child residing in the home.

Added by Laws 1996, c. 353, § 3, eff. Nov. 1, 1996.  Amended by Laws 1998, c. 414, § 3, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 34, eff. July 1, 2000.

§10-7203.1.  Parental substitute authority - Grant to foster parent.

A.  The Legislature recognizes that parents have the right and duty to provide for the care, guidance, supervision and rearing of their children.

B.  The Legislature also recognizes that when a child is in need of foster care, the foster parent should have the ability and authority to integrate the foster child into the family setting and to care for the foster child as the foster parent would the foster parent's own child.  As such, the foster parent shall be granted parental substitute authority.

Added by Laws 1998, c. 414, § 4, emerg. eff. June 11, 1998.

§10-7203.2.  Parental substitute authority - Purpose - Custody orders deemed to grant.

A.  Pursuant to the provisions of the Oklahoma Foster Care and Out-of-Home Placement Act, the ability to exercise parental substitute authority over a foster child by the foster parent shall give a foster parent the ability to integrate a foster child into the family setting and to care for the foster child as the foster parent would the foster parent's own child.

B.  Each order made by the court granting custody of a child to a state agency, an individual, or any child-placing agency shall be deemed to give parental substitute authority to the state agency, the individual or the child-placing agency.

Added by Laws 1998, c. 414, § 5, emerg. eff. June 11, 1998.

§10-7204.  Department of Human Services and Department of Juvenile Justice - Duties.

A.  The Department of Human Services and the Department of Juvenile Justice shall each establish a program of foster care for children in the custody of the state agency.

B.  Each Department, in implementing the foster care program within its jurisdictional area, shall:

1.  Recruit their respective foster families for children in the custody of the state agency;

2.  Contract with foster parents and child-placing agencies to provide foster care services to children within the custody of the state agency;

3.  Exercise supervision over all foster placements with whom the state agency has a contract for foster care services;

4.  Exercise oversight of all foster children within the custody of the state agency who are in out-of-home placement, including, but not limited to, foster children placed in foster homes by a child-placing agency;

5.  Advise and cooperate with the governing boards of all child-placing agencies and with foster parents;

6.  Assist the staff of all child-placing agencies, foster parents and foster families by advising them on methods and procedures relating to child care, parental substitute authority, behavioral management techniques, and improvement of services;

7.  Establish rules and standards for providing foster care services in addition to those required by the Oklahoma Child Care Facilities Licensing Act;

8.  Require initial and ongoing foster parent training and education programs related to the area of parental substitute authority and behavioral management techniques, including, but not limited to, restraining and holding techniques, parent-child conflict resolution techniques, stress management, and any other appropriate technique to teach a foster parent how to control potentially violent behavior in a manner appropriate to the age and development of a foster child;

9.  Provide foster parents with a statewide, toll-free telephone number, titled the Foster Parent Hotline, for obtaining information related to foster care services and for the filing of any complaints or grievances;

10.  Cooperate, collaborate and assist postadjudication review boards in the review of the placement of each child in foster care in order to achieve the goals in the treatment and service plan required for each child by this title;

11.  Provide for insurance coverage pursuant to the provisions of the Oklahoma Foster Care and Out-of-Home Placement Act;

12.  Provide for collection, through assignment, attachment, garnishment, liens, or other legal process, of the cost for out-of-home placement services provided through the state agency from the parents, guardian, or other person responsible for the care and support of a child in the custody of the state agency;

13.  Cooperate and work with a foster parent in integrating a foster child into a foster family setting.  The state agency shall provide a foster parent with information, on an ongoing basis, pertinent to the care, guidance, supervision and rearing of a foster child;

14.  Apprise the foster family of changes in laws, rules and policy changes on a timely basis;

15.  Cooperate with and help promote foster parent associations.  The state agency shall provide foster parent associations with data, information and guidelines on the obligations, responsibilities and opportunities of foster parenting and shall keep the associations and members apprised of changes in laws and rules relevant to foster parenting;

16.  Through the individualized service planning process, develop a permanency plan for each child in custody who is placed in foster care with the goal of placement of the child in a home environment that can be reasonably expected to be stable and permanent; and

17.  Exercise and perform such other acts as may be necessary to implement the Oklahoma Foster Care and Out-of-Home Placement Act.

C.  The Department of Human Services and the Department of Juvenile Justice shall not be liable for any costs or expenses expended voluntarily by a foster parent for a foster child which are in excess of the funds authorized for providing foster care services to the foster child.

Added by Laws 1996, c. 353, § 4, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 10, eff. Nov. 1, 1997; Laws 1998, c. 414, § 6, emerg. eff. June 11, 1998.

§10-7204.1.  Allegations against employees of Department or child-placing agency by foster parent.

A.  1.  A foster parent may report to the Office of Client Advocacy of the Department of Human Services an allegation that an employee of the Department or of a child-placing agency has threatened the foster parent with removal of a child from the foster parent, harassed or refused to place a child in a licensed or certified foster home, or disrupted a child placement as retaliation or discrimination towards a foster parent who has:

a. filed a grievance pursuant to Section 7213 of this title,

b. provided information to any state official or Department employee, or

c. testified, assisted, or otherwise participated in an investigation, proceeding or hearing against the Department or child-placing agency.

2.  The provisions of this subsection shall not be construed to include any complaints from foster parents resulting from administrative, civil or criminal action taken by the employee or Department or child-placing agency for violations of law or rules, or contract provisions by the foster parent.

3.  A reporter shall not be relieved of the duty to report incidents pursuant to the Oklahoma Child Abuse Reporting and Prevention Act.

4.  The Advocate General shall establish rules and procedures for evaluating reports of complaints pursuant to paragraph 1 of this subsection and for conducting an investigation of such reports.

B.  1.  The Office of Client Advocacy shall prepare and maintain written records from the reporting source that shall contain the following information to the extent known at the time the report is made:

a. the names and addresses of the child and the person responsible for the child's welfare,

b. the nature of the complaint, and

c. the names of the persons or agencies responsible for the allegations contained in the complaint.

2.  Any investigation conducted by the Office of Client Advocacy pursuant to such information shall not duplicate and shall be separate from the investigation mandated by the Oklahoma Child Abuse Reporting and Prevention Act or other investigation of the Department having notice and hearing requirements.

3.  At the request of the reporter, the Office of Client Advocacy shall keep the identity of the reporter strictly confidential from the operation of the Department, until the Advocate General determines what recommendations shall be made to the Commission for Human Services and to the Director of the Department of Human Services.

C.  The Commission shall ensure that a person making a report in good faith under this section is not adversely affected solely on the basis of having made such report.

D.  Any person who knowingly and willfully makes a false or frivolous report or complaint or a report that the person knows lacks factual foundation, pursuant to the provisions of this section, may be subject to loss of foster parent certification or licensure status.

Added by Laws 1997, c. 389, § 11, eff. Nov. 1, 1997.  Amended by Laws 1999, c. 396, § 12, emerg. eff. June 10, 1999; Laws 2001, c. 415, § 13, emerg. eff. June 5, 2001.

§10-7205.  Foster placements - License or authorization.

A.  Except as otherwise provided by this section, no child in the custody of the Department of Human Services or the Department of Juvenile Justice shall be placed with any foster placement unless the foster placement has a current license or authorization issued pursuant to the Oklahoma Child Care Facilities Licensing Act or meets licensing standards as required by the Oklahoma Child Care Facilities Licensing Act and is otherwise approved for foster care by the state agency for children within its custody.

B.  Except as otherwise provided by this section, no person, corporation or other legal entity shall receive a child for foster care or provide foster care services to a child unless such legal entity has a license or meets licensing standards as required by the Oklahoma Child Care Facilities Licensing Act, and is otherwise approved by the state agency for children within its custody.

C.  The provisions of this section shall not be construed to prohibit foster placement of children in foster homes licensed or approved by Indian tribes, pursuant to the terms in Section 40.8 of this title.

Added by Laws 1996, c. 353, § 5, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 386, § 12, emerg. eff. June 10, 1997.

§10-7206.  Written contract - Information provided to foster parents - Supervision by child-placing agency.

A.  The Department of Human Services, the Department of Juvenile Justice or any child-placing agency shall, prior to any out-of-home foster placement, enter into a written contract with the foster care placement provider.  The contract shall provide, at a minimum:

1.  That the state agency and the child-placing agency shall have access at all times to the child and to the foster placement;

2.  A listing of any specific requirements, specific duties or restrictions in providing foster care services;

3.  That any foster child shall have access to and be accessible by any court-appointed special advocate for the foster child and the foster child's attorney;

4.  That the foster care placement provider shall comply with performance standards required pursuant to the Oklahoma Foster Care and Out-of-Home Placement Act, the Oklahoma Children's Code, the Juvenile Justice Code, and the Oklahoma Child Care Facilities Licensing Act;

5.  Information regarding the amount of payments to be made for foster care services, including but not limited to a description of the process involved in receiving payments, including projected time frames, information related to reimbursements for eligible costs and expenses for which the foster parent may be reimbursed and any information concerning the accessibility and availability of funds for foster parents;

6.  That any foster child placed with a foster care placement provider shall be released to the state agency or the child-placing agency whenever, in the opinion of the state agency or the child-placing agency, the best interests of the deprived child require such release, or the best interests of the delinquent child or the child in need of supervision, consistent with the state's interest in the protection of the public, require such release pursuant to the Oklahoma Foster Care and Out-of-Home Placement Act; and

7.  Such other information required by the state agency and the child-placing agency.

B.  The state agency or child-placing agency shall provide the following information to the foster parent at the time of placement, along with a copy of the written contract required pursuant to subsection A of this section:

1.  The names and telephone numbers of the child's case worker, the foster parents' case worker, the case workers' supervisors, and the contact within the state agency central office, or the name and telephone number of the contact person within the child-placing agency and any other medical, psychological, social or other pertinent information relating to foster care;

2.  A copy of the grievance procedure established by the state agency or the child-placing agency pursuant to the Oklahoma Foster Care and Out-of-Home Placement Act;

3.  The name and telephone number of any foster parent association in the county of residence of the foster parent;

4.  For foster parents of deprived children, the name and telephone number of any postadjudication review board established in the county of residence of the foster parent or the nearest postadjudication review board and the court having jurisdiction over the child;

5.  A copy of the statement of foster parent rights;

6.  Information detailing the foster parents' ability to submit written reports to the court, or to petition the court directly for review of a decision by the state agency or the child-placing agency to remove a foster child who has been placed with the foster parent, in accordance with the limitations and requirements of Section 7208 of this title; and

7.  A copy of the policies and procedures of the Department or child-placing agency which pertain to placement operations of the agency, and which may be necessary to properly inform the out-of-home placement providers of the duties, rights and responsibilities of the out-of-home placement providers and the Department.

C.  1.  In addition to other requirements made pursuant to the Oklahoma Child Care Facilities Licensing Act, each child-placing agency shall maintain supervision of all children placed by the agency in foster placement and shall maintain supervision of and make regular visits to such foster placements.

2.  The child-placing agency shall visit each foster placement no less than once every month.

3.  The child-placing agency shall prepare and maintain a written report of its findings for each visit.

4. a. A complete written review of the placement, well-being and progress of any foster child in foster care with a child-placing agency shall be made by the child-placing agency as required by the state agency with which the child-placing agency has a contract.

b. If a child-placing agency is providing foster care services for a child pursuant to a written agreement or contract with the parents or guardian of a child, the child-placing agency shall provide a copy of the written review to the parents or guardian of the child.  The written agreement or contract shall specify how often the review shall be conducted.

Added by Laws 1996, c. 353, § 6, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 12, eff. Nov. 1, 1997; Laws 1998, c. 414, § 7, emerg. eff. June 11, 1998.

§10-7206.1.  Statement of foster parent's rights.

A.  A statement of foster parent's rights shall include, but not be limited to, the right to:

1.  Be treated with dignity, respect, and consideration as a professional member of the child welfare team;

2.  Be notified of and be given appropriate, ongoing education and continuing education and training to develop and enhance foster parenting skills;

3.  Be informed about ways to contact the state agency or the child-placing agency in order to receive information and assistance to access supportive services for any child in the foster parent's care;

4.  Receive timely financial reimbursement for providing foster care services;

5.  Be notified of any costs or expenses for which the foster parent may be eligible for reimbursement;

6.  Be provided a clear, written explanation of the individual treatment and service plan concerning the child in the foster parent's home, listing components of the plan pursuant to the provisions of the Oklahoma Children's Code and the Oklahoma Foster Care and Out-of-Home Placement Act;

7.  Receive, at any time during which a child is placed with the foster parent, additional or necessary information that is relevant to the care of the child;

8.  Be notified of scheduled review meetings, permanency planning meetings and special staffing concerning the foster child in order to actively participate in the case planning and decision-making process regarding the child;

9.  Provide input concerning the plan of services for the child and to have that input be given full consideration in the same manner as information presented by any other professional on the team;

10.  Communicate with other foster parents in order to share information regarding the foster child.  In particular, receive any information concerning the number of times a foster child has been moved and the reasons why, and the names and telephone numbers of the previous foster parent if the previous foster parent has authorized such release;

11.  Communicate with other professionals who work with the foster child within the context of the team including, but not limited to, therapists, physicians, and teachers;

12.  Be given, in a timely and consistent manner, any information regarding the child and the child's family which is pertinent to the care and needs of the child and to the making of a permanency plan for the child.  Disclosure of information shall be limited to that information which is authorized by the provisions of Article V of the Oklahoma Children's Code for foster parents and Article VII of the Oklahoma Juvenile Code;

13.  Be given reasonable notice of any change in or addition to the services provided to the child pursuant to the child's individual treatment and service plan;

14. a. Be given written notice of:

(1) plans to terminate the placement of the child with the foster parent pursuant to Section 7208 of this title, and

(2) the reasons for the changes or termination in placement, and

b. The notice shall be waived only in emergency cases pursuant to Section 7208 of this title;

15.  Be notified by the applicable state agency in a timely and complete manner of all court hearings, including notice of the date and time of any court hearing, the name of the judge or hearing officer hearing the case, the location of the hearing, and the court docket number of the case;

16.  Be informed of decisions made by the court, the state agency or the child-placing agency concerning the child;

17.  Be considered as a preferred placement option when a foster child who was formerly placed with the foster parent is to reenter foster care at the same level and type of care, if that placement is consistent with the best interest of the child and other children in the foster parent's home;

18.  Be provided a fair, timely, and impartial investigation of complaints concerning the foster parent's certification;

19.  Be provided the opportunity to request and receive a fair and impartial hearing regarding decisions that affect certification retention or placement of children in the home;

20.  Be allowed the right to exercise parental substitute authority;

21.  Have timely access to the state agency's and child placement agency's appeals process and the right to be free from acts of harassment and retaliation by any other party when exercising the right to appeal;

22.  Be given the number of the statewide toll-free Foster Parent Hotline established in Section 7204 of this title; and

23.  File a grievance and be informed of the process for filing a grievance.

B.  The Department of Human Services, the Office of Juvenile Justice, and a child-placing agency under contract with the Department shall be responsible for implementing this section.

C.  Nothing in this section shall be construed to create a private right of action or claim on the part of any individual, the Department of Human Services, the Office of Juvenile Affairs or any child-placing agency.

Added by Laws 1997, c. 389, § 13, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 414, § 8, emerg. eff. June 11, 1998; Laws 1999, c. 396, § 13, emerg. eff. June 10, 1999; Laws 2000, c. 177, § 3, eff. July 1, 2000.

§10-7206.3.  Previous foster parent a preferred placement option.

Unless there is a kinship placement available, a foster parent shall be considered as a preferred placement option when the foster child who was formerly placed with the foster parent is to be reentered into foster care at the same level and type of care, if that placement is consistent with the best interests of the child and other children in the foster parent's home.

Added by Laws 1997, c. 389, § 14, eff. Nov. 1, 1997.

§10-7207.  Grounds for determination of placement.

A.  In determining placement of a deprived child in foster care:

1.  The Department of Human Services or the court, if the court does not place the child with the Department of Human Services, and any child-placing agency shall be governed by the best interests of the child; and

2.  Such child may express a preference as to placement.  The Department of Human Services, the court, or the child-placing agency shall determine whether the best interests of the child will be served by the child's preference.  The Department of Human Services, the court, or the child-placing agency shall not be bound by the child's preference and may consider other facts in determining the placement.

B.  In determining placement of a delinquent child or a child in need of supervision in foster care:

1.  The Department of Juvenile Justice or the court, if the court does not place custody of the child with the Department of Juvenile Justice, and a child-placing agency shall be governed by the best interests of the child consistent with the state's interest in the protection of the public; and

2.  Such child may express a preference as to placement.  The Department of Juvenile justice, the court, or the child-placing agency shall determine whether the best interests of the child, consistent with the state's interest in the protection of the public, will be served by the child's preference.  The state agency, the court, or the child-placing agency shall not be bound by the child's preference and may consider other facts in determining the placement.

C.  If a deprived child, a delinquent child or  child in need of supervision expresses a preference, the preference may be given with or without the parents, foster parents, guardians, or any other parties being present.

Added by Laws 1996, c. 353, § 7, eff. Nov. 1, 1996.

§10-7208.  Preplacement visits - Removal from foster care placement.

A.  In making placements in foster care, the Department of Human Services, the Department of Juvenile Justice and any child-placing agency shall, if possible, arrange for a preplacement visit for any child five (5) years of age or older with the persons who will be providing foster care.  Persons involved in the preplacement visits should make every effort to discuss with the child how the care, supervision, and guidance, including, but not limited to, parental substitute authority, shall be achieved.

B.  If a child placed in the custody of a child-placing agency or in the custody of a state agency by the court has resided with a foster parent for three (3) or more months:

1.  Except in an emergency, the state agency or child-placing agency shall:

a. give a minimum of five (5) judicial days' advance notice to the foster care family and to the court before removing a child from such family's care, and

b. at the time of such notification, provide the foster family with a written statement of the reasons for removing a child; and

2.  The foster parent shall be entitled to submit to the court written reports or present testimony concerning the strengths, needs, behavior, important experiences, and relationships of the child, in addition to such other information the court may request.

C.  When a child, under the jurisdiction of a court pursuant to the Oklahoma Children's Code, is placed in the custody of the Department of Human Services, or a child, under the jurisdiction of a court pursuant to the Juvenile Justice Code is placed in the custody of the Department of Juvenile Justice, or is placed in the custody of any child-placing agency, the state agency or child-placing agency shall have discretion to determine an appropriate foster placement for the child.  Except as provided in this section, the state agency or child-placing agency may remove a child in its custody from a foster placement whenever the state agency or child-placing agency determines that removal is in the best interests of the deprived child, or the delinquent child or the child in need of supervision, consistent with the state's interest in the protection of the public.

D.  1.  In order to promote stability for foster children and limit repeated movement of such children from one foster placement to another, the state agency or child-placing agency, except as otherwise provided by this subsection, shall not change the foster home placement of a child without the approval of the court in the following circumstances:

a. the child has been moved once since the last court hearing, as provided in Section 7003-5.4a of this title, or

b. a foster parent with whom the child has resided for more than six (6) months objects, in writing pursuant to the provisions of this subsection, after notice of the removal of the child by the state agency or the child-placing agency.

2.  The objection shall be filed with the court by the foster parent and served on the state agency or child-placing agency within five (5) judicial days after receipt of the notice from the state agency or child-placing agency regarding removal of the child.  The court shall provide for notice to other parties in the case.

3.  Timely filing and service of the objection shall stay removal of the child pending review of the court unless the state agency's or child-placing agency's stated reason for removal is:

a. an emergency situation.  As used in this subparagraph, "emergency situation" means a removal that is:

(1) for emergency medical or mental health treatment,

(2) due to substantial noncompliance by the foster parent with applicable contract requirements and agreements such that the health, safety or welfare of the child is endangered, or

(3) due to a pending investigation of allegations of abuse or neglect of a child by a foster parent or other person residing in the foster family home, or

b. reunification with a parent that contributed to the child being deprived, with the prior approval of the court.

4.  The court shall conduct an informal hearing within fifteen (15) working days on any objection filed pursuant to this section.  The court may order that the child remain in or be returned to the objecting foster parent's home if the court finds that the Department of Human Services or child-placing agency's decision to remove the child was arbitrary or was inconsistent with the child's treatment and service plan.

5.  At the hearing, the Department of Human Services shall inform the court as to the reason why the foster child is being removed from the foster home.  The Department of Human Services shall also inform the court as to the number of times a foster child has been moved within the foster family system.

6.  The court, in the court record, shall explain the reasons why the removal of a foster child from the foster home is in the best interests of the foster child.

E.  The Department of Human Services shall not remove a foster child from a foster home solely on the grounds that a foster parent has exercised substitute parental authority.

Added by Laws 1996, c. 353, § 8, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 15, eff. Nov. 1, 1997; Laws 1998, c. 414, § 9, emerg. eff. June 11, 1998; Laws 2000, c. 374, § 35, eff. July 1, 2000; Laws 2002, c. 445, § 7, eff. Nov. 1, 2002.

NOTE:  Laws 1997, c. 386, § 13 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7209.  Foster parent eligibility assessment - Criminal history investigation - Treatment and service plan - Periodic medical examinations.

A.  1.  Except as otherwise provided by law, the Department of Human Services or the Department of Juvenile Justice shall not place a child in out-of-home placement prior to completion of a foster parent eligibility assessment on the foster parent applicant and completion of a national criminal history records search based upon submission of fingerprints for any adult residing in the home, as required by the Oklahoma Child Care Facilities Licensing Act and the Oklahoma Foster Care and Out-of-Home Placement Act; provided, however, the state agencies may place a child in the home of a foster parent, pending completion of the national criminal history records search, if the foster parent and every adult residing in the home of the foster parent have resided in this state for at least five (5) years immediately preceding placement.  The director of such state agency or designee may authorize an exception to the fingerprinting requirement for any person residing in the home who has a severe physical condition which precludes such person's being fingerprinted.

2. a. The Department of Human Services shall be the lead agency for disseminating fingerprint cards to courts and child-placing agencies for obtaining and requesting a national criminal history records search based upon submission of fingerprints from the Oklahoma State Bureau of Investigation.  The Department of Juvenile Justice may directly request national criminal history records searches as defined by Section 150.9 of Title 74 of the Oklahoma Statutes from the Oklahoma State Bureau of Investigation for the purpose of obtaining the national criminal history of any individual for which such a search is required pursuant to this section.

b. Courts and child-placing agencies may request the Department of Human Services to obtain from the Oklahoma State Bureau of Investigation a national criminal history records search based upon submission of fingerprints for foster parents and other persons requiring such search pursuant to the Oklahoma Child Care Facilities Licensing Act and the Oklahoma Foster Care and Out-of-Home Placement Act.  Any fees charged by the Oklahoma State Bureau of Investigation or the Federal Bureau of Investigation for such searches shall be paid by the requesting entity.

c. Either the Department of Human Services or the Office of Juvenile Affairs, whichever is applicable, shall contract with the Oklahoma State Bureau of Investigation to obtain national criminal history records searches based upon submission of fingerprints.

d. (1) If the Department of Human Services or the Office of Juvenile Affairs is considering placement of a child with an individual in an emergency situation and after normal business hours, the Department may request local law enforcement to conduct a criminal history records search based upon submission of the individual's name, race, sex, date of birth and social security number.

(2) Within five (5) business days of the name-based search, the Department shall submit fingerprints on the individual to the Oklahoma State Bureau of Investigation.  In the event the individual refuses to submit to a name-based or fingerprint search, the Department shall either not place or shall remove the child from the individual's home.

e. Upon request for a national criminal history records search based upon submission of fingerprints, the Oklahoma State Bureau of Investigation shall forward one set of fingerprints to the Federal Bureau of Investigation for the purpose of conducting such a national criminal history records search.

3.  The Department of Human Services, pursuant to Section 7003-5.3 of this title, and the Department of Juvenile Justice, pursuant to Section 7303-5.2 of this title, shall conduct an assessment of each child in its custody which shall be designed to establish an appropriate treatment and service plan for the child.

B.  1.  A child-placing agency may place a child who is in the custody of the agency in out-of-home placement if a foster parent eligibility assessment or a national criminal history records search based upon submission of fingerprints has been completed for each individual residing in the home in which the child will be placed, as required pursuant to the Oklahoma Child Care Facilities Licensing Act or the Oklahoma Foster Care and Out-of-Home Placement Act; provided, however, the child-placing agency may place a child in a foster family home pending completion of the national criminal history records search if the foster parent and every adult residing in the home have resided in this state for at least five (5) years immediately preceding the placement.  Upon the request of a child-placing agency, the directors of the state agencies or designees may authorize an exception to the fingerprinting requirement for any person residing in the foster home who has a severe physical condition which precludes such person's being fingerprinted.

2.  In addition, a satisfactory assessment of the out-of-home placement shall be conducted by the child-placing agency prior to foster placement.

C.  1.  Whenever a court awards custody of a child to an individual or a child-placing agency other than the Department of Human Services or the Department of Juvenile Justice, for placement of the child, the court shall:

a. require that when custody is placed with an individual, a foster family eligibility assessment be conducted for the foster parents prior to placement of the child, and

b. require that if custody is awarded to a child-placing agency, a foster family eligibility assessment be conducted as required by the Oklahoma Child Care Facilities Licensing Act.

2.  A child-placing agency other than the Department of Human Services or the Office of Juvenile Affairs shall, within thirty (30) days of placement, provide for an assessment of the child for the purpose of establishing an appropriate treatment and service plan for the child.  The court shall require the treatment and service plan to be completed in substantially the same form and with the same content as required by the Oklahoma Children's Code for a deprived child or as required by the Juvenile Justice Code for a delinquent child or a child in need of supervision.

3.  The child shall receive a complete medical examination within thirty (30) days of initial placement unless a medical examination was conducted on the child upon the removal of the child and the court finds no need for an additional examination.

4.  The child may receive such further diagnosis and evaluation as necessary as determined by the court to preserve the physical and mental well-being of the child.

D.  1.  When the court awards custody of a child to an individual or a child-placing agency as provided by this subsection, the individual or child-placing agency shall be responsible for the completion of and costs of the national criminal history records search based upon submission of fingerprints, the foster parent eligibility assessment, the preparation of a treatment and service plan, and the medical examination required by this subsection.

2.  The Department of Human Services and the Department of Juvenile Justice shall be responsible for the completion of and costs of the foster parent eligibility assessment and any national criminal history records search based upon submission of fingerprints, preparation of a treatment and service plan, and the medical examination required by this subsection only for the children placed in the custody of the state agency.  The state agency may provide for reimbursement of such expenses, costs and charges so incurred pursuant to the Oklahoma Children's Code and the Juvenile Justice Code, as applicable.

E.  1.  Upon any voluntary out-of-home placement of a child by a parent into foster care with a child-placing agency, the child-placing agency shall conduct an assessment of the child in its custody which shall be designed to establish an appropriate plan for placement of the child.  Following the assessment, the child-placing agency shall establish an individual treatment and service plan for the child.  A copy of each plan shall be provided to the child if the child is twelve (12) years of age or older and to the child's parent or guardian.  The plan shall at a minimum:

a. be specific,

b. be in writing,

c. be prepared by the agency in conference with the child's parents,

d. state appropriate deadlines,

e. state specific goals for the treatment of the child,

f. describe the conditions or circumstances causing the child to be placed in foster care,

g. describe the services that are necessary to remedy and that have a reasonable expectation of remedying the conditions or circumstances causing the child to be placed in foster care,

h. state to whom the services will be delivered and who will deliver the services, and

i. prescribe the time the services are expected to begin and the time within which expected results can reasonably be accomplished.

2.  The child shall receive a complete medical examination within thirty (30) days of placement in foster care.

F.  The child may receive such further diagnosis and evaluation as is necessary to preserve the physical and mental well-being of the child.

G.  Subsequent to initial placement, the child placed in foster placement shall have a medical examination, at periodic intervals, but not less than once each year.

H.  Prior to any proposed counseling, testing or other treatment services, the court or child-placing agency shall first determine that the proposed services are necessary and appropriate.

I.  1.  If the assessment and medical examination disclose no physical, mental or emotional reasons for therapeutic foster care, a child voluntarily placed with a child-placing agency shall be placed in a regular foster family home.  If therapeutic foster care is required, the child may be placed only in foster homes that are certified as therapeutic foster homes pursuant to the Oklahoma Child Care Facilities Licensing Act.

2.  No child shall be eligible for any reimbursement through the state Medicaid program for placement in therapeutic foster care unless such placement has been reviewed and approved pursuant to rules regarding medical necessity for therapeutic foster care placement promulgated by the Oklahoma Health Care Authority Board.

Added by Laws 1996, c. 353, § 9, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 386, § 14, emerg. eff. June 10, 1997; Laws 1998, c. 414, § 10, emerg. eff. June 11, 1998; Laws 1999, c. 2, § 3, emerg. eff. March 3, 1999; Laws 2002, c. 237, § 4, emerg. eff. May 9, 2002; Laws 2003, c. 213, § 2, eff. July 1, 2003.

§10-7209.1.  Repealed by Laws 1999, c. 396, § 31, emerg. eff. June 10, 1999.

§10-7210.  Recruitment of foster placement from child's relatives or from families of same minority racial or ethnic heritage.

A.  The Department of Human Services, the Department of Juvenile Justice, and each child-placing agency shall make special efforts to recruit foster placement for children in their custody from suitable relatives and kin of the child, and shall make diligent efforts to recruit foster and adoptive families that reflect the ethnic and racial diversity of children for whom foster and adoptive homes are needed.  Provided, however, no person shall be denied the opportunity to become a foster or adoptive parent on the basis of the race, color, or national origin of the person, or of the child involved.  No child shall be delayed or denied placement into foster care or adoption on the basis of the race, color, or national origin of the adoptive or foster parent, or of the child involved.

B.  Diligent efforts to recruit shall include, but shall not be limited to, contracting and working with community organizations and religious organizations, utilizing local media and other local resources, conducting outreach activities, and increasing the number of minority recruitment staff employed by the Department of Human Services, the Department of Juvenile Justice and the child-placing agency.

Added by Laws 1996, c. 353, § 10, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 415, § 14, emerg. eff. June 5, 2001.

§10-7211.  Foster parent associations - State agencies to cooperate and promote development.

The Department of Human Services and the Department of Juvenile Justice shall cooperate with and shall help promote development of foster parent associations in each county in this state.  The state agency shall provide foster parent associations with data, information and guidelines on the obligations, responsibilities and opportunities of foster parenting and shall keep the associations and their members apprised of changes in laws and rules relevant to foster parenting.

Added by Laws 1996, c. 353, § 11, eff. Nov. 1, 1996.

§10-7212.  Foster parent training and continuing education.

A.  The Department of Human Services, the Department of Juvenile Justice and each child-placing agency shall develop:

1.  A foster care education program to provide training for persons intending to furnish foster care services; and

2.  Continuing educational programs for foster parents.

B.  1.  In addition to any other conditions and requirements specified by the state agency or child-placing agency, as applicable, prior to placement of a child in foster placement other than kinship care, each foster parent shall have completed the training approved by the Department of Human Services, the Department of Juvenile Justice or the child-placing agency, as appropriate.

2.  A foster parent providing kinship foster care shall, if possible, complete the training developed by the Department of Human Services for kinship foster care prior to placement or at such other times as required by the Department; provided, however, in no event shall such training take place later than one hundred twenty (120) days after placement of the child with such kinship foster parent.  Until a kinship foster parent receives final approval from the Department to provide foster care services to a child, the kinship foster parent shall not be eligible to receive any payment for providing such foster care services.

3.  Approved training shall require a minimum of twelve (12) hours of study related, but not limited, to physical care, education, learning disabilities, procedures for referral to and receipt of necessary professional services, behavioral assessment and modification, independent-living skills, and procedures for biological parent contact.  Such training shall relate to the area of parental substitute authority, behavioral management techniques including, but not limited to, parent-child conflict resolution techniques, stress management, and any other appropriate technique to teach the foster parent how to manage the child's behavior in a manner appropriate to the age and development of the foster child.

4.  The foster parent or person intending to provide foster care services may complete the training as part of an approved training program offered by a public or private agency with expertise in the provision of child foster care or in related subject areas.

5.  Within three (3) months of certification, foster parents and kinship foster parents must participate in training for behavioral management techniques which shall include, but not be limited to information regarding restraining and holding techniques, and other techniques appropriate for controlling potentially violent behavior in a manner appropriate to the age and development of the foster child.

C.  In order to assist persons providing kinship foster care, the Department shall immediately refer such kinship foster parents and the child for assistance under the Temporary Assistance for Needy Families Program until the certification and training requirements have been completed.

D.  Foster parent training programs may include, but need not be limited to, in-service training, workshops and seminars developed by the state agency; seminars and courses offered through public or private education agencies; and workshops, seminars and courses pertaining to behavioral and developmental disabilities and to the development of mutual support services for foster parents.

E.  The Department of Human Services, the Department of Juvenile Justice and each child-placing agency shall provide statewide training, education, and continuing education programs for foster parents.

F.  The Department of Human Services, the Department of Juvenile Justice or each child-placing agency shall notify a foster parent at least ten (10) business days in advance of the statewide scheduling of education, continuing education or foster parent training occurring near the vicinity of the home of a foster parent.

G.  The Department of Human Services may also provide additional foster care training to a foster parent.  A foster parent may request in writing to the Department of Human Services that additional foster parent training be provided.

Added by Laws 1996, c. 353, § 12, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 16, eff. Nov. 1, 1997; Laws 1998, c. 414, § 12, emerg. eff. June 11, 1998; Laws 1999, c. 2, § 4, emerg. eff. March 3, 1999; Laws 2000, c. 374, § 36, eff. July 1, 2000.

§10-7213.  Grievance procedures for foster parents.

A.  The Department of Human Services, the Department of Juvenile Justice and child-placing agencies shall each establish grievance procedures for foster parents with whom such state agencies or child-placing agencies contract.

B.  The procedures for foster parents established by each state agency and child-placing agency shall contain the following minimum requirements:

1.  Resolution of disputes with foster parents shall be accomplished quickly, informally and at the lowest possible level, but shall provide for access to impartial arbitration by management level personnel within the central office; and

2.  Prompt resolution of grievances within established time frames.

C.  Each state agency and child-placing agency shall designate an employee to receive and process foster care grievances.

D.  Each state agency and child-placing agency shall maintain records of each grievance filed as well as summary information about the number, nature and outcome of all grievances filed.  Agencies shall keep records of grievances separate and apart from other foster parent files.  A foster parent or a former foster parent shall have a right of access to the grievance record of grievances such person filed after the grievance procedure has been completed.

E.  1.  Each foster parent shall have the right, without fear of reprisal or discrimination, to present grievances with respect to the providing of foster care services.

2.  Each state agency shall promptly initiate a plan of corrective discipline including, but not limited to, dismissal of any agency employee or cancellation or nonrenewal of the contract of a child-placing agency determined by the state agency, through an investigation to have retaliated or discriminated against a foster parent who has:

a. filed a grievance pursuant to the provisions of this section,

b. provided information to any official or Department employee, or

c. testified, assisted, or otherwise participated in an investigation, proceeding or hearing against the Department or the child-placing agency.

3.  The provisions of this paragraph shall not be construed to include any complaint by the foster parent resulting from an administrative, civil or criminal action taken by the employee or child-placing agency for violations of law or rules, or contract provisions by the foster parent.

Added by Laws 1996, c. 353, § 13, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 389, § 17, eff. Nov. 1, 1997; Laws 1999, c. 396, § 14, emerg. eff. June 10, 1999.

§10-7214.  Voluntary foster care placement.

A.  The Department of Human Services, including, but not limited to, the Developmental Disabilities Services Division, may accept a child into voluntary foster care placement when requested by the parent having legal custody of the child or when requested by a child residing in foster care who reaches eighteen (18) years of age and wishes to continue to reside in the foster care home pursuant to the provisions of subsection B of this section.

B.  1.  Any child may be accepted into voluntary foster care placement with the Department.

2.  The Department shall inform a parent considering voluntary foster care placement of a child, or the child residing in foster care who attains eighteen (18) years of age and wishes to continue to reside in the foster care home, of the following as applicable:

a. a parent who enters a voluntary foster care placement agreement may at any time request that the agency return the child,

b. evidence gathered during the time the child is voluntarily placed in foster care may be used at a later time as the basis for a petition alleging that the child is deprived, or as the basis for a petition seeking termination of parental rights,

c. the timelines and procedures for voluntary foster care placements.

3.  Upon acceptance of a child into voluntary foster care placement, the Department shall prepare a notice of placement signed by the parent or the child residing in foster care who reaches eighteen (18) years of age and wishes to continue to reside in the foster care home.

4.  A period of voluntary foster care placement pursuant to the provisions of this section shall not exceed ninety (90) days except as otherwise provided by the Commission for Human Services by rule.

5.  Except as otherwise provided by this section or Section 7006-1.1 of Title 10 of the Oklahoma Statutes, voluntary foster care placement pursuant to the conditions and restrictions of this subsection shall not constitute abandonment, or abuse or neglect as defined in the Oklahoma Children's Code.

6.  The Commission shall promulgate rules for the purpose of assessing parents for the full or partial cost of voluntary foster care placement.

C.  The Department may:

1.  Participate in federal programs relating to deprived children and services for such children; and

2.  Apply for, receive, use and administer federal funds for such purposes.

Added by Laws 1998, c. 421, § 32, emerg. eff. June 11, 1998.

§10-7218.  Abandonment of child in voluntary placement.

A.  For a child in a voluntary foster care placement pursuant to an agreement between the parent, legal guardian or custodian of the child and the Developmental Disabilities Services Division of the Department of Human Services if the division determines that such child has been abandoned pursuant to the provisions of Section 7006-1.1 of Title 10 of the Oklahoma Statutes, such Division may complete a written report of recommendations to the Division of Children and Family Services within the Department.  Such report shall specify that the child has been abandoned and shall recommend that the Division of Children and Family Services request the district attorney to file a petition alleging the child to be deprived.  If the court determines that the child has been abandoned, reasonable efforts to provide for the return of the child to the child's own home shall not be required.  Then the court shall conduct a permanency hearing within thirty (30) days of such determination pursuant to the provision of Section 21 of this act.

B.  If the child is subsequently adjudicated deprived, the Developmental Disabilities Services Division and the Division of Children and Family Services shall cooperate and collaborate with regard to the welfare, health and safety of the child in a permanent placement pursuant to the provisions of the Oklahoma Children's Code.

Added by Laws 1998, c. 421, § 33, emerg. eff. June 11, 1998.

§10-7220.  Grandparents - Legislative findings and declaration - Informational and educational program - Distribution of informational brochures.

A.  The Oklahoma Legislature finds and declares that:

1.  An increasing number of children under the age of eighteen (18) years, including many children who would otherwise be at risk of abuse or neglect, are in the care of a grandparent;

2.  A principal cause for this increase is an increase in the incidence of parental substance abuse, child abuse, mental illness, poverty, and death, as well as concerted efforts by families and by the child welfare service system to keep children with relatives whenever possible;

3.  Grandparents providing primary care for at-risk children may experience unique resultant problems, such as financial stress due to limited incomes, emotional difficulties related to dealing with the loss of the child's parents or to the child's unique behaviors, and decreased physical stamina combined with a much higher incidence of chronic illness;

4.  Many children being raised by grandparents experience one or more of a combination of emotional, behavioral, psychological, academic, or medical problems, especially those born to a substance-abusing mother or those who are at risk of child abuse, neglect, or abandonment; and

5.  Grandparents providing primary care for children lack appropriate information about the issues of kinship care, the special needs, both physical and psychological, of children born to a substance-abusing mother or who are at risk of child abuse, neglect, or abandonment, and the support resources currently available to them.

B.  The Department of Human Services shall establish an informational and educational program including, but not limited to, the area of parental substitute authority, for grandparents who provide primary care for children who are at risk of child abuse, neglect, or abandonment or who were born to substance-abusing mothers.  As a part of the program, the Department shall develop, publish, and distribute an informational brochure for grandparents who provide primary care for children who are at risk of child abuse, neglect, or abandonment or who were born to substance-abusing mothers.  The information provided under the program authorized by this section may include, but is not limited to, the following:

1.  The problems experienced by children being raised by grandparents;

2.  The problems experienced by grandparents providing primary care for children who have special needs;

3.  The legal system as it relates to children and grandparents;

4.  The benefits available to children and grandparents providing primary care; and

5.  A list of support groups and resources located throughout the state.

C.  The brochure may be distributed through hospitals, public health nurses, child protective services, medical professional offices, elementary and secondary schools, senior citizen centers, public libraries, and community action agencies selected by the Department.

Added by Laws 1997, c. 389, § 18, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 414, § 13, emerg. eff. June 11, 1998.

§10-7221.  Limitation of times foster child is moved - Legislative intent.

A.  In order to promote the stability and healthy growth of a foster child who has been placed in a foster family home, it is the intent of the Legislature to limit the number of times a foster child is moved within the foster family system.

B.  If there is an allegation of abuse or neglect in a foster home, an investigation of the allegation shall be conducted as required in Section 7106 of Title 10 of the Oklahoma Statutes.

C.  Required visitations for the foster child are to be made in the home of the foster parent.  If there is good cause, other than an allegation of abuse or neglect, to believe the foster child needs to be interviewed alone without the foster parent present, then the foster parent shall provide a location in the home where the foster child can be questioned without the foster parent's being present.

Added by Laws 1998, c. 414, § 14, emerg. eff. June 11, 1998.

§10-7301-1.1.  Short title.

A.  Chapter 73 of Title 10 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Juvenile Code".

B.  All statutes hereinafter enacted and codified in Chapter 73 of Title 10 of the Oklahoma Statutes shall be considered and deemed part of the Oklahoma Juvenile Code.

C.  Chapter, article and part captions are part of the Oklahoma Juvenile Code, but shall not be deemed to govern, limit or in any manner affect the scope, meaning or intent of the provisions of any article or part of this Code.

Added by Laws 1995, c. 352, § 70, eff. July 1, 1995.

§10-7301-1.2.  Legislative intent - Construction of chapter - Purpose.

It is the intent of the Legislature that Chapter 73 of this title shall be liberally construed, to the end that its purpose may be carried out.

The purpose of the laws relating to juveniles alleged or adjudicated to be delinquent is to promote the public safety and reduce juvenile delinquency.  This purpose should be pursued through means that are fair and just, that:

1.  Recognize the unique characteristics and needs of juveniles;

2.  Give juveniles access to opportunities for personal and social growth;

3.  Maintain the integrity of substantive law prohibiting certain behavior and developing individual responsibility for lawful behavior;

4.  Provide a system for the rehabilitation and reintegration of juvenile delinquents into society;

5.  Preserve and strengthen family ties whenever possible, including improvement of home environment;

6.  Remove a juvenile from the custody of parents if the welfare and safety of the juvenile or the protection of the public would otherwise be endangered;

7.  Secure for any juvenile removed from the custody of parents the necessary treatment, care, guidance and discipline to assist the juvenile in becoming a responsible and productive member of society; and

8.  Provide procedures through which the provisions of the law are executed and enforced and which will assure the parties fair hearings at which their rights as citizens are recognized and protected.

Added by Laws 1995, c. 352, § 71, eff. July 1, 1995.

§10-7301-1.3.  Definitions.

When used in the Oklahoma Juvenile Code, unless the context otherwise requires:

1.  "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition filed pursuant to the provisions of Article III of the Oklahoma Juvenile Code are supported by the evidence and whether a juvenile should be adjudged to be a ward of the court;

2.  "Alternatives to secure detention" means those services and facilities which are included in the State Plan for the Establishment of Juvenile Detention Services adopted by the Board of Juvenile Affairs and which are used for the temporary detention of juveniles in lieu of secure detention in a juvenile detention facility;

3.  "Board" means the Board of Juvenile Affairs;

4.  "Child" or "juvenile" means any person under eighteen (18) years of age, except for any person sixteen (16) or seventeen (17) years of age who is charged with any crime specified in subsection A of Section 7306-1.1 of this title, or any person thirteen (13), fourteen (14) or fifteen (15) years of age who is charged with murder in the first degree pursuant to subsection B of Section 7306-1.1 of this title or Section 7306-2.5 of this title, or any individual who has been certified as an adult pursuant to Section 7303-4.3 of this title, or any individual against whom the imposition of judgment and sentence has been deferred for any crime specified in subsection A or B of Section 7306-1.1 of this title, any individual against whom the imposition of judgment and sentence has been deferred after certification as an adult pursuant to Section 7303-4.3 of this title, or any person fifteen (15) years of age or older and charged or certified as a youthful offender pursuant to the Youthful Offender Act; provided that any person under eighteen (18) years of age who is not convicted after being charged with a crime pursuant to Section 7306-1.1 of this title, or any individual who is not convicted after certification as an adult pursuant to Section 7303-4.3 of this title, or any individual who is not convicted as a youthful offender pursuant to the Youthful Offender Act, shall continue to be subject to the jurisdiction of the juvenile court;

5.  "Child or juvenile in need of mental health treatment" means a juvenile in need of mental health treatment as defined by the Inpatient Mental Health Treatment of Children Act;

6.  "Child or juvenile in need of supervision" means a juvenile who:

a. has repeatedly disobeyed reasonable and lawful commands or directives of the parent, legal guardian, or other custodian,

b. is willfully and voluntarily absent from his home  without the consent of the parent, legal guardian, or  other custodian for a substantial length of time or without intent to return,

c. is willfully and voluntarily absent from school, as specified in Section 10-106 of Title 70 of the Oklahoma Statutes, if the juvenile is subject to compulsory school attendance, or

d. has been served with an ex parte or final protective order pursuant to the Protection from Domestic Abuse Act;

7.  "Community-based" means a facility, program or service, or open group home or other suitable place located near the home or family of the juvenile, and programs of community supervision and service which maintain community participation in their planning, operation, and evaluation.  These programs may include but are not limited to medical, educational, vocational, social, and psychological guidance, training, counseling, alcoholism treatment, drug treatment, diversion programs for first-time offenders, transitional living, independent living and other rehabilitative services;

8.  "Community intervention center" means a facility which serves as a short-term reception facility to receive and hold juveniles for an alleged violation of a municipal ordinance or state law, as provided for in subsection D of Section 7302-3.5 of this title;

9.  "Community residential center" means a residential facility for no more than twenty juveniles which offers a range of services including personal and social services, and emphasizes normal group living, school attendance, securing employment, and general participation in the community;

10.  "Day treatment" means a program which provides intensive services to juveniles who reside in their own home, the home of a relative, or a foster home.  Day treatment programs include educational services and may be operated as a part of a residential facility;

11.  "Delinquent child or juvenile" means a juvenile who:

a. has violated any federal or state law or municipal ordinance except a traffic statute or traffic ordinance or any provision of the Oklahoma Wildlife Conservation Code, the Oklahoma Vessel and Motor Regulation Act or the Oklahoma Boating Safety Regulation Act, or has violated any lawful order of the court made pursuant to the provisions of the Oklahoma Juvenile Code, or

b. has habitually violated traffic laws, traffic ordinances or boating safety laws or rules;

12.  "Department" means the Department of Juvenile Justice;

13.  "Deputy Director" means the Deputy Director of the Department of Juvenile Justice;

14.  "Dispositional hearing" means a hearing to determine the order of disposition which should be made with respect to a juvenile adjudged to be a ward of the court;

15.  "Executive Director" means the Executive Director of the Office of Juvenile Affairs;

16.  "Facility" means a place, an institution, a building or part thereof, a set of buildings, or an area whether or not enclosing a building or set of buildings which is used for the lawful custody and treatment of juveniles.  A facility shall not be considered a correctional facility subject to the provisions of Title 57 of the Oklahoma Statutes;

17.  "Graduated sanctions" means a calibrated system of sanctions designed to ensure that juvenile offenders face uniform, immediate, and consistent consequences that correspond to the seriousness of each offender's current offense, prior delinquent history, and compliance with prior interventions;

18.  "Group home" means a residential facility housing no more than twelve juveniles with a program which emphasizes family-style living in a homelike environment.  Said group home may also offer a program within the community to meet the specialized treatment needs of its residents.  A group home shall not be considered a correctional facility subject to the provisions of Title 57 of the Oklahoma Statutes;

19.  "Independent living program" means a program designed to assist a juvenile to enhance skills and abilities necessary for successful adult living and may include but shall not be limited to minimal direct staff supervision and supportive services in making the arrangements necessary for an appropriate place of residence, completing an education, vocational training, obtaining employment or other similar services;

20.  "Institution" means a residential facility offering care and treatment for more than twenty residents.  An institution shall not be considered a correctional facility subject to the provisions of Title 57 of the Oklahoma Statutes.  Said institution may:

a. have a program which includes community participation and community-based services, or

b. be a secure facility with a program exclusively designed for a particular category of resident;

21.  "Juvenile detention facility" means a secure facility which meets the certification standards of the Department and which is entirely separate from any prison, jail, adult lockup, or other adult facility, for the temporary care of children.  A juvenile detention facility shall not be considered a correctional facility subject to the provisions of Title 57 of the Oklahoma Statutes;

22.  "Mental health facility" means a mental health facility as defined by the Inpatient Mental Health Treatment of Children Act;

23.  "Municipal juvenile facility" means a facility other than a community intervention center that accepts a child under eighteen (18) years of age charged with violating a municipal ordinance and meets the requirements of Section 7303-1.2 of this title;

24.  "Office" means the Office of Juvenile Affairs;

25.  "Person responsible for a juvenile's health or welfare" includes a parent, a legal guardian, custodian, a foster parent, a person eighteen (18) years of age or older with whom the juvenile's parent cohabitates or any other adult residing in the home of the child, an agent or employee of a public or private residential home, institution or facility, or an owner, operator, or employee of a child care facility as defined by Section 402 of this title;

26.  "Preliminary inquiry" or "intake" means a mandatory, preadjudicatory interview of the juvenile and, if available, the parents, legal guardian, or other custodian of the juvenile, which is performed by a duly authorized individual to determine whether a juvenile comes within the purview of the Oklahoma Juvenile Code, whether nonadjudicatory alternatives are available and appropriate, and if the filing of a petition is necessary;

27.  "Probation" means a legal status created by court order whereby a delinquent juvenile is permitted to remain outside a Department of Juvenile Justice facility directly or by contract under prescribed conditions and under supervision by the Department, subject to return to the court for violation of any of the conditions prescribed;

28.  "Rehabilitative facility" means a facility maintained by the state exclusively for the care, education, training, treatment, and rehabilitation of juveniles in need of supervision;

29.  "Secure detention" means the temporary care of juveniles who require secure custody in physically restricting facilities:

a. while under the continuing jurisdiction of the court pending court disposition, or

b. pending placement by the Department of Juvenile Justice after adjudication;

30.  "Training school" or "secure facility" means a facility, maintained by the state exclusively for the care, education, training, treatment, and rehabilitation of delinquent juveniles or youthful offenders which relies on locked rooms and buildings, and fences for physical restraint in order to control behavior of its residents.  A training school or secure facility shall not be considered a correctional facility subject to the provisions of Title 57 of the Oklahoma Statutes; and

31.  "Transitional living program" means a residential program that may be attached to an existing facility or operated solely for the purpose of assisting juveniles to develop the skills and abilities necessary for successful adult living.  Said program may include but shall not be limited to reduced staff supervision, vocational training, educational services, employment and employment training, and other appropriate independent living skills training as a part of the transitional living program.

Added by Laws 1995, c. 352, § 72, eff. July 1, 1995.  Amended by Laws 1996, c. 47, § 2, emerg. eff. April 8, 1996; Laws 1996, c. 247, § 7, eff. July 1, 1996; Laws 1997, c. 293, § 2, eff. July 1, 1997; Laws 1998, c. 5, § 7, emerg. eff. March 4, 1998; Laws 1998, c. 268, § 2, eff. July 1, 1998; Laws 1999, c. 365, § 2, eff. Nov. 1, 1999; Laws 2000, c. 6, § 1, emerg. eff. March 20, 2000.

NOTE:  Laws 1997, c. 199, § 10 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 1998, c. 244, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 1, § 4 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§10-7302-1.1.  Board of Juvenile Affairs - Members - Duties and responsibilities.

A.  There is hereby created, effective February 1, 1995, the Board of Juvenile Affairs which shall consist of seven (7) members who shall be appointed by the Governor with the advice and consent of the Senate.

B.  One member shall be appointed from each congressional district and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  The terms of office of the members serving on the Board on the effective date of this act shall expire at the end of the current term of the member.

C.  1.  All appointments made by the Governor pursuant to this act shall be as follows:

a. one member appointed by the Governor shall be a resident of the First Congressional District,

b. one member appointed by the Governor shall be a resident of the Second Congressional District,

c. one member appointed by the Governor shall be a resident of the Third Congressional District,

d. one member appointed by the Governor shall be a resident of the Fourth Congressional District,

e. one member appointed by the Governor shall be a resident of the Fifth Congressional District,

f. one member appointed by the Governor shall be appointed at large, and

g. one member appointed by the Governor shall be appointed at large.

All members shall be appointed for terms of four (4) years.  All terms shall expire on the first day of July of the year in which the terms of each member expire.

2.  Thereafter an appointment shall be made by the Governor within ninety (90) days after a vacancy has occurred due to resignation, death, or any cause resulting in an unexpired term.  In the event of a vacancy on the Board due to resignation, death, or for any cause resulting in an unexpired term, if not filled within ninety (90) days following such vacancy, the Board may appoint a provisional member to serve in the interim until the Governor makes an appointment.

3.  A member may be reappointed to succeed himself or herself for one additional term.

D.  To be eligible for appointment to the Board a person shall:

1.  Be a citizen of the United States;

2.  Be a resident of this state;

3.  Be a qualified elector of this state; and

4.  Not have been convicted of a felony pursuant to the laws of this state, the laws of any other state, or the laws of the United States.

E.  Members appointed pursuant to this paragraph shall include persons having experience in social work, juvenile justice, criminal justice, criminal-justice-related behavioral sciences, indigent defense, and education.  In making the appointments, the Governor shall also give consideration to urban, rural, gender, and minority representation.

F.  Any member of the Board may be removed from office in the manner provided by law for the removal of officers not subject to impeachment.

G.  1.  The Board shall hold meetings as necessary at a place and time to be fixed by the Board.  The Board shall elect, at its first meeting, one of its members to serve as chair and another of its members to serve as vice-chair.  At the first meeting in each calendar year thereafter, the chair and vice-chair for the ensuing year shall be elected.  Special meetings may be called by the chair or by five members of the Board by delivery of written notice to each member of the Board.  A majority of members serving on the Board shall constitute a quorum of the Board.

2.  Members of the Board shall receive necessary travel expenses according to the provisions of the State Travel Reimbursement Act, but shall receive no other compensation.  Travel expenses shall be paid from funds available to the Office of Juvenile Affairs.

H.  The Board shall:

1.  Adopt and promulgate rules for its government and may adopt an official seal for the Office of Juvenile Affairs;

2.  Appoint and fix the compensation of the Executive Director of the Office of Juvenile Affairs;

3.  Be the rulemaking body for the Office of Juvenile Affairs;

4.  Review and approve the budget request of the Office of Juvenile Affairs to the Governor;

5.  Assist the Office of Juvenile Affairs in conducting periodic reviews and planning activities related to the goals, objectives, priorities, and policies of the Office;

6.  Provide a public forum for receiving comments and disseminating information to the public and the regulated community regarding goals, objectives, priorities, and policies of the Office of Juvenile Affairs at least quarterly.  The Board shall have the authority to adopt nonbinding resolutions requesting action by the Office of Juvenile Affairs in response to comments received or upon the Board's own initiative; and

7.  Establish contracting procedures for the Office of Juvenile Affairs and guidelines for rates of payment for services provided by contract; provided, the Board shall not increase any rates of payment at any time the Legislature is not in session.

I.  1.  As the rulemaking body of the Office of Juvenile Affairs, the Board is specifically charged with the duty of promulgating rules which will implement the duties and responsibilities of the Office pursuant to the Oklahoma Juvenile Code.

2.  Effective July 1, 1995, any administrative policies adopted by the Commission for Human Services related to personnel and other administrative issues and any rules promulgated relating to the custody, care and supervision of children adjudicated to be delinquent or in need of supervision shall be and remain in effect until amended or new rules are promulgated by the Board of Juvenile Affairs.

3.  Any rules adopted by the Commission for Human Services related to personnel and other administrative issues and the custody, care and supervision of children adjudicated to be delinquent or in need of supervision and subject to review by the Legislature during the 1st Session of the 45th Oklahoma Legislature may be finally adopted and promulgated by the Board of Juvenile Affairs pursuant to the Administrative Procedures Act.

4.  Starting April 1, 1995, the Board of Juvenile Affairs shall conduct an internal review of current permanent and emergency rules relating to the custody, care and supervision of children adjudicated to be delinquent or in need of supervision to determine whether such rules need to be amended, or repealed, reinstated, or recodified.  By January 1, 1997, the Board shall have adopted permanent rules to implement the programs and functions within its jurisdiction and shall submit such rules for legislative review pursuant to Article I of the Administrative Procedures Act.

5.  The Board of Juvenile Affairs shall develop performance standards for programs implemented, either directly or pursuant to contract, by the Department of Juvenile Justice.

Added by Laws 1994, c. 290, § 6, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 73, eff. July 1, 1995.  Renumbered from § 1507.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 8, eff. July 1, 1996; Laws 2002, c. 375, § 3, eff. Nov. 5, 2002; Laws 2004, c. 429, § 1, emerg. eff. June 4, 2004.

§10-7302-2.1.  Executive Director - Qualifications - Powers and duties.

A.  The Board of Juvenile Affairs shall appoint the Executive Director of the Office of Juvenile Affairs.  The Executive Director shall serve at the pleasure of the Board.

B.  The Executive Director of the Office of Juvenile Affairs shall be qualified for such position by character, ability, education, training, and successful administrative experience in the corrections or juvenile justice field; shall have earned a master's degree or other advanced degree from an accredited college or university with a major field of study in at least one of the following:  Corrections, juvenile justice, juvenile delinquency, criminal justice, law, police science, criminology, psychology, sociology, administration, education, or a related social science, and three (3) years' work experience in corrections or juvenile justice, or a bachelor's degree in the degree areas specified in this subsection and four (4) years' progressively responsible work experience in corrections or juvenile justice.

C.  The Executive Director shall provide for the administration of the Office of Juvenile Affairs and shall:

1.  Be the executive officer and supervise the activities of the Office of Juvenile Affairs;

2.  Pursuant to legislative authorization employ, discharge, appoint or contract with, and fix the duties and compensation of such assistants, attorneys, law enforcement officers, probation officers, psychologists, social workers, medical professionals, administrative, clerical and technical, investigators, aides and such other personnel, either on a full-time, part-time, fee or contractual basis, as in the judgment and discretion of the Executive Director shall be deemed necessary in the performance or carrying out of any of the purposes, objectives, responsibilities, or statutory provisions relating to the Office of Juvenile Affairs or Department of Juvenile Justice, or to assist the Executive Director of the Office of Juvenile Affairs or Deputy Director of the Department of Juvenile Justice in the performance of official duties and functions;

3.  Establish internal policies and procedures for the proper and efficient administration of the Office of Juvenile Affairs;

4.  Exercise any and all duties of the Deputy Director of the Department of Juvenile Justice in addition to duties as Executive Director; and

5.  Exercise all incidental powers which are necessary and proper to implement the purposes of the Office of Juvenile Affairs pursuant to the Oklahoma Juvenile Code.

D.  The Executive Director shall employ an attorney to be designated the "General Counsel" who shall be the legal advisor for the Office of Juvenile Affairs and the Department of Juvenile Justice.  Except as provided in this subsection, the General Counsel is authorized to appear for and represent the Board, Office and Department in any litigation that may arise in the discharge of the duties of the Board, Office or Department.

It shall continue to be the duty of the Attorney General to give an official opinion to the Executive Director of the Office of Juvenile Affairs, the Deputy Director of the Department of Juvenile Justice, the Office of Juvenile Affairs and the Department of Juvenile Justice, and to prosecute and defend actions therefor, if requested to do so.  The Attorney General may levy and collect costs, expenses of litigation and a reasonable attorney's fee for such legal services from the Office or Department.  Neither the Office nor Department shall contract for representation by private legal counsel unless approved by the Attorney General.  Such contract for private legal counsel shall be in the best interests of the state.  The Attorney General shall be notified by the Office of Juvenile Affairs or its counsel of all lawsuits against the Office of Juvenile Affairs or the Department of Juvenile Justice or officers or employees thereof, that seek injunctive relief which would impose obligations requiring the expenditure of funds in excess of unencumbered monies in the agency's appropriations or beyond the current fiscal year.  The Attorney General shall review any such cases and may represent the interests of the state, if the Attorney General considers it to be in the best interest of the state to do so, in which case the Attorney General shall be paid as provided in this subsection.  Representation of multiple defendants in such actions may, at the discretion of the Attorney General, be divided with counsel for the Office and Department as necessary to avoid conflicts of interest.

E.  In the event of the Executive Director's temporary absence, the Executive Director may delegate the exercise of such powers and duties to a designee during the Executive Director's absence.  In the event of a vacancy in the position of Executive Director, the Board of Juvenile Affairs shall appoint a new Executive Director.  The Board may designate an interim or acting Executive Director who is authorized to exercise such powers and duties until a permanent Executive Director is employed.  The Board may authorize the Deputy Director of the Department of Juvenile Justice to assume the duties of the Executive Director, in the event of a vacancy in the position of Executive Director, in addition to the person's duties as Deputy Director.

Added by Laws 1994, c. 290, § 7, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 74, eff. July 1, 1995.  Renumbered from § 1507.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 9, eff. July 1, 1996; Laws 1997, c. 293, § 3, eff. July 1, 1997.

§10-7302-2.2.  Office of Juvenile Affairs - Transition team - Power and duty.

A.  Effective July 1, 1994, there is hereby created the Office of Juvenile Affairs.  Within the Office of Juvenile Affairs there is hereby created:

1.  The Department of Juvenile Justice which shall be responsible for programs and services for juveniles alleged or adjudicated to be delinquent or in need of supervision.  The Executive Director of the Office of Juvenile Affairs shall appoint a Deputy Director of the Department of Juvenile Justice to serve as the administrative head of the Department; and

2.  Such other Departments specifically established by law.

B.  Suitable office space shall be provided by the Department of Central Services to the Office of Juvenile Affairs, to the extent necessary for the Office to implement its jurisdictional duties provided by the Oklahoma Juvenile Code, and the Office may incur necessary expenses for office rent.

C.  Effective July 1, 1995, the Office of Juvenile Affairs shall be a Merit System agency and all employees of the Office of Juvenile Affairs shall be classified employees who are subject to the Oklahoma Personnel Act and the Merit System of Personnel Administration, except as otherwise provided by law.

D.  Effective July 1, 1995, within its jurisdictional areas of responsibility, the Office of Juvenile Affairs, acting through the Executive Director, or persons authorized by law, rule or designated by the Executive Director to perform such acts, shall have the power and duty to:

1.  Advise, consult, cooperate and enter into agreements with agencies of the state, municipalities and counties, other states and the federal government, and other persons;

2.  Enter into agreements for, accept, administer and use, disburse and administer grants of money, personnel and property from the federal government or any department or agency thereof, or from any state or state agency, or from any other source, to promote and carry on in this state any program within its jurisdictional area of responsibility;

3.  Require the establishment and maintenance of records and reports;

4.  Establish a system of training for personnel in order to assure uniform statewide application of law and rules;

5.  Enforce the provisions of the Oklahoma Juvenile Code and rules promulgated thereunder and orders issued pursuant thereto;

6.  Charge and receive fees pursuant to fee schedules promulgated by the Board of Juvenile Affairs;

7.  Conduct studies, research and planning of programs and functions, pursuant to the authority granted by the Oklahoma Juvenile Code;

8.  Enter into interagency agreements;

9.  Provide administrative and support services to the Board of Juvenile Affairs as necessary to assist the Board in the performance of their duties;

10.  Establish and maintain such facilities and institutions as are necessary or convenient for the operation of programs for children under the jurisdiction of the Office of Juvenile Affairs;

11.  Lease, from time to time, any real property which the Board of Juvenile Affairs shall determine advisable to more fully carry into effect the operation of the Office of Juvenile Affairs in accordance with applicable state statutes.  All such leases for real property shall be subject to the provisions of Section 63 of Title 74 of the Oklahoma Statutes;

12.  Purchase or lease any equipment, supplies or materials pursuant to the Oklahoma Central Purchasing Act;

13.  Contract for professional services;

14.  Acquire, construct, extend, and operate any and all facilities of all kinds which in the judgment of the Executive Director and the approval of the Legislature shall be necessary or convenient to carry out the duties of the Office of Juvenile Affairs, as authorized by law; and

15.  Exercise all incidental powers which are necessary and proper to implement and administer the purposes of the Oklahoma Juvenile Code.

E.  The Office of Juvenile Affairs shall maintain a fair, simple and expeditious system for resolution of grievances of all persons committed to the Office of Juvenile Affairs regarding the substance or application of any written or unwritten policy, rule of the Board of Juvenile Affairs or of an agent or contractor of the Office of Juvenile Affairs or any decision, behavior or action by an employee, agent or contractor or by any other person committed to the Office of Juvenile Affairs.

Added by Laws 1994, c. 290, § 8.  Amended by Laws 1995, c. 352, § 75, eff. July 1, 1995.  Renumbered from § 1507.5 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-2.3.  Agreement with Supreme Court.

The Office of Juvenile Affairs and the Department of Human Services shall enter into an agreement with the State Supreme Court acceptable to that Court in its capacity as the constitutional manager of the State Court System:

1.  To develop and recommend educational programs for judges whose docket responsibilities include cases involving the care, custody, guardianship, or support of children, for persons who provide services to children within the jurisdiction of the courts, and for attorneys who practice before courts with such jurisdiction;

2.  To identify areas in which improvements may be made in the administration and procedures of the courts and to make appropriate recommendations; and

3.  To identify areas in which improvements may be made in the services subject to oversight by the courts and to make appropriate recommendations.

Added by Laws 1975, p. 761, S.J.R. No. 13, § 2, operative Oct. 1, 1975.  Amended by Laws 1995, c. 352, § 76, eff. July 1, 1995.  Renumbered from § 602 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 10, eff. July 1, 1996.

§10-7302-2.4.  Employee's personal property damaged or destroyed by juvenile in custody - Repair or replacement.

The Office of Juvenile Affairs is authorized to repair or replace the personal property of an employee if the personal property is damaged or destroyed by a juvenile who is in the custody of the Office of Juvenile Affairs while the employee is engaged in the performance of official duties for the Office of Juvenile Affairs.  Any personal property repaired or replaced shall be comparable in kind, quality and cost to the original property.  Reimbursement shall not duplicate insurance coverage carried by the employee.

Added by Laws 1996, c. 247, § 11, eff. July 1, 1996.

§10-7302-2.5.  Report to Department of Education.

On or before June 1st of each year the Office of Juvenile Affairs shall annually report to the State Department of Education the number of individual students who have been referred to a county juvenile service unit, a county juvenile bureau or who have been committed to the custody of the Office of Juvenile Affairs.  The number of students shall be reported by school district.

Added by Laws 1999, c. 216, § 4, eff. July 1, 1999.

§10-7302-3.1.  Department of Juvenile Justice - Responsibilities, divisions, programs - Transfer of employees, powers, duties, etc.

A.  Effective July 1, 1995, in addition to other responsibilities specified by law, the Department of Juvenile Justice shall:

1.  Be the state planning and coordinating agency for statewide juvenile justice and delinquency prevention services;

2.  Provide court intake, probation and parole for delinquent children; and

3.  Collect and disseminate information and engage in juvenile justice or delinquency prevention activities relating to the provisions of the Oklahoma Juvenile Code.

B.  The Department of Juvenile Justice shall include the following divisions:

1.  The Division of Advocate Defender;

2.  The Division of the Parole Board which shall consist of the Parole Review and Hearing Board transferred to the Department of Juvenile Justice pursuant to subsection E of this section; and

3.  Such other divisions prescribed by the Executive Director of the Office of Juvenile Affairs or by law.

C.  1.  Effective July 1, 1995, the following programs are established within the Department of Juvenile Justice:

a. programs for community intervention and diversion projects to prevent juvenile delinquency,

b. state programs for children who are potentially delinquent and/or who are adjudicated delinquent,

c. programs for community disciplinary projects,

d. programs of juvenile crime restitution,

e. the Serious and Habitual Juvenile Offender Program,

f. regimented juvenile training programs,

g. the Delinquency and Youth Gang Intervention and Deterrence Act; and

h. such other programs prescribed by the Executive Director of the Office of Juvenile Justice or by law.

2.  Beginning July 1, 1995, the Office of Juvenile Affairs, in cooperation with the courts, shall develop programs which can be used directly by the Department of Juvenile Justice or can be used in communities with the assistance of the Department of Juvenile Justice to divert juveniles at risk of becoming delinquent from the formal court process.  Such programs shall be implemented by the Department of Juvenile Justice beginning July 1, 1995.  Such programs shall include, but not be limited to:

a. alternative diversion programs for first-time offenders as defined by Section 7303-4.6 of this title,

b. teen court programs, subject to the requirements and procedures provided in Section 7303-4.6 of this title, and

c. teen substance abuse schools.  A teen substance abuse school shall include any program approved by the court that provides educational, motivational and behavior modification instruction for juveniles who have chemical dependency problems.

D.  Beginning July 1, 1995, the Department of Juvenile Justice, in its role as coordinator for delinquency prevention services, shall:

1.  Establish guidelines for juvenile delinquency prevention and diversion programs for use in local communities, including but not limited to:

a. counseling programs,

b. recreational programs,

c. job skills workshops,

d. community public improvement projects,

e. mediation programs,

f. programs to improve relationships between juveniles and law enforcement personnel,

g. diagnostic evaluation services,

h. substance abuse prevention programs, and

i. independent living skills and self-sufficiency planning programs; and

2.  Provide that personnel shall be available in each county of the state to assist local communities in developing and implementing community programs to prevent delinquency and to divert juveniles who have committed delinquent acts from committing further delinquent or criminal acts.  The Department of Juvenile Justice shall provide this service in each county either directly or by contract.

E.  1.  On July 1, 1995, the following programs or divisions shall be transferred, along with funding allocations, from the Department of Human Services to the Department of Juvenile Justice within the Office of Juvenile Affairs:

a. the Residential Services Unit of the Office of Juvenile Justice and all staff for the Unit,

b. the Quality Assurance Monitoring Unit of the Office of Juvenile Justice and all staff for the Unit,

c. the Contract Management/Youth Services Unit of the Office of Juvenile Justice and all staff for the Unit,

d. the Psychological Unit of the Office of Juvenile Justice and all staff for the Unit,

e. the Juvenile Services Unit and all field and supervisory staff for the Unit,

f. all institutional staff for institutions transferred from the Department of Human Services to the Office of Juvenile Affairs,

g. all staff assigned to the community residential programs of the Office of Juvenile Justice,

h. the Management Services Unit of the Office of Juvenile Justice,

i. the Programs Unit of the Office of Juvenile Justice,

j. all staff of the business office of the Office of Juvenile Justice,

k. the Planning and Information Unit of the Office of Juvenile Justice,

l. all staff of the Office of Juvenile Justice assigned to serve as the liaison to the Federal Court Monitor of the Office of Juvenile Justice,

m. the Parole Review and Hearing Board within the Office of the General Counsel of the Department of Human Services and all members of the Board and support staff for the Board, and

n. the Division Administrator for the Office of Juvenile Justice and administrative staff for the Division Administrator.

2.  The Office of Juvenile Affairs and the Department of Human Services may enter into an agreement for the transfer of personnel on July 1, 1995, from the Department of Human Services to the Office of Juvenile Affairs.  No selected employee shall be transferred to the Office of Juvenile Affairs, except on the freely given written consent of the employee.

3.  The classified and unclassified employees who are transferred pursuant to paragraph 1 or 2 of this subsection from the Department of Human Services to the Office of Juvenile Affairs on July 1, 1995, shall be subject to the following provisions:

a. classified employees shall remain subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act except that such employees shall be exempt from the provisions of the Merit System pertaining to classification until October 1, 1995.  Effective October 1, 1995, such employees shall be given status in the class to which the position occupied by the employee on October 1, 1995, is allocated by the Office of Personnel Management.  The salary of such an employee shall not be reduced as a result of such position allocation, and if the employee's salary is below the minimum rate of pay for the class to which the position occupied by the employee on October 1, 1995, is allocated, the employee's salary shall be adjusted up to the minimum rate of pay; provided, if such allocation is a promotion, the minimum rate shall be determined as provided in 530:10-7-14 of the Oklahoma Administrative Code,

b. unclassified employees shall remain in the unclassified service and shall serve at the pleasure of the Executive Director.  Effective October 1, 1995, such employees who occupy positions that are subject to the Merit System of Personnel Administration shall become classified and subject to the provisions of the Merit System of Personnel Administration pursuant to Section 840-4.1 of Title 74 of the Oklahoma Statutes. Unclassified employees who, on October 1, 1995, occupy positions that remain in the unclassified service pursuant to law, shall remain in the unclassified service and shall continue to serve at the pleasure of the Executive Director,

c. all employees who are transferred to the Office of Juvenile Affairs shall retain leave, sick and annual time earned and any retirement and longevity benefits which have accrued during their tenure with the agency from which transferred.  The salaries of employees who are transferred shall not be reduced as a direct and immediate result of the transfer.  The transfer of personnel among the state agencies shall be coordinated with the Office of Personnel Management,

d. if the Office of Juvenile Affairs should implement a reduction in force, all employees transferred from the Department of Human Services to the Office of Juvenile Affairs on July 1, 1995, shall be credited for the time they were employed by the Department of Human Services.

F.  Effective July 1, 1995, custody, care and supervision of juveniles adjudicated to be delinquent or in need of supervision and any monies and funds received on behalf of such juveniles are hereby transferred from the Department of Human Services to the Office of Juvenile Affairs.  Records in the custody of the Department of Human Services on the transfer date relating to delinquent juveniles and juveniles in need of supervision shall be transferred to the Department of Juvenile Justice.

G.  Effective July 1, 1995, all powers, duties, records, property, assets, monies and funds of the Office of Juvenile Justice shall be transferred to the Office of Juvenile Affairs.  Effective July 1, 1995, liabilities of the Office of Juvenile Justice shall be transferred to the Office of Juvenile Affairs as provided for in the appropriation process of the Legislature.  Any additional administrative support or costs incurred by the Office of Juvenile Affairs as a result of the transfer required by this section shall be borne by the Office of Juvenile Affairs.

H.  The Office of Juvenile Justice shall be abolished by the Commission for Human Services after such transfer has been completed.

I.  The Director of State Finance is hereby directed to coordinate the transfer of assets, funds, allotments, purchase orders, liabilities, outstanding financial obligations or encumbrances provided for in this section.  The Department of Central Services is hereby directed to coordinate the transfer of property and records provided for in this section.

Added by Laws 1994, c. 290, § 9, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 77, eff. July 1, 1995.  Renumbered from § 1507.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-3.2.  Division of Advocate Defender - Advocate General - Duties and responsibilities.

A.  Effective July 1, 1995, there is hereby established within the Department of Juvenile Justice the Division of Advocate Defender which will be separate and apart from the Office of General Counsel.  The administrative officer of the Division of Advocate Defender shall be the Advocate General, who shall be an attorney with a minimum of three (3) years' experience as an attorney.  The Executive Director of the Office of Juvenile Affairs shall employ such other personnel as may be necessary to carry out the purposes of this section.  Such personnel may be dismissed only for cause.

B.  Effective July 1, 1995, the duties and responsibilities of the Advocate General are as follows:

1.  Supervise personnel assigned to children's institutions and facilities as student defender/representatives;

2.  Monitor and review grievance procedures and hearings;

3.  Investigate grievances of juveniles and staff grievances related to juveniles which are not resolved at the facility level;

4.  Report to the Department of Human Services allegations of abuse or neglect of juveniles who are in the custody of the Office of Juvenile Affairs and placed in private facilities or facilities operated by the Office of Juvenile Affairs; or

5.  Coordinate any hearings or meetings of administrative review committees conducted as a result of unresolved grievances or as a result of investigations;

6.  Make recommendations to the Deputy Director of the Department of Juvenile Justice, and provide regular or special reports regarding grievance procedures, hearings and investigations to the Executive Director of the Office of Juvenile Affairs, the Office of Juvenile System Oversight and other appropriate persons as necessary;

7.  Forward to the Office of Juvenile Systems Oversight, for the information of the Executive Director of the Office of Juvenile Systems Oversight, a copy of the final report of a complaint which is not resolved, through the system for resolution of grievances established by the Office of Juvenile Affairs, in the favor of the complainant; and

8.  Perform such other duties as required by the Executive Director of the Office of Juvenile Affairs.

Added by Laws 1994, c. 290, § 10, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 78, eff. July 1, 1995.  Renumbered from § 1507.7 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-3.3.  Community-based programs.

The Department of Juvenile Justice, in its role as planner and coordinator for juvenile justice and delinquency prevention services, is hereby authorized to and shall enter into agreements for the establishment and maintenance of community-based prevention and diversionary youth services programs which may include, but are not limited to:  Emergency shelter, diagnosis, crisis intervention, counseling, group work, case supervision, job placement, alternative diversion programs for first-time offenders and for youth alleged or adjudicated to be in need of supervision, recruitment and training of volunteers, consultation, brokerage of services, agency coordination with emphasis on keeping youth with a high potential for delinquency out of the traditional juvenile justice process and community intervention centers.  The Department shall enter into agreements based on need as indicated in the State Plan for Services to Children and Youth.

Added by Laws 1975, p. 761, S.J.R. No. 13, § 3, operative Oct. 1, 1975.  Amended by Laws 1982, c. 312, § 10, operative July 1, 1982; Laws 1995, c. 352, § 79, eff. July 1, 1995.  Renumbered from § 603 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 12, eff. July 1, 1996; Laws 1997, c. 293, § 4, eff. July 1, 1997.

§10-7302-3.4.  Financial agreements.

The Department of Juvenile Justice, in its role as planner and coordinator for juvenile justice and delinquency prevention services, is hereby authorized to enter into financial agreements with federal, state and local agencies or entities of government, or with any private agency, for juvenile delinquency prevention programs and juvenile treatment programs.

Added by Laws 1975, p. 761, S.J.R. No. 13, § 4, operative Oct. 1, 1975.  Amended by Laws 1982, c. 312, § 11, operative July 1, 1982; Laws 1995, c. 352, § 80, eff. July 1, 1995.  Renumbered from § 604 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-3.5.  Agreements to establish or maintain community-based youth service programs, shelters and community intervention centers.

A.  The Department of Juvenile Justice is authorized to enter into agreements to establish or maintain community-based youth service programs, shelters and community intervention centers out of local, state and federal monies.

B.  The Department shall take all necessary steps to develop and implement a diversity of community services and community residential care as needed to provide for adequate and appropriate community-based care, treatment and rehabilitation of children in the custody of the Department.  Such community services and residential care shall be consistent with the treatment needs of the child and the protection of the public.

1.  The Department shall, to the extent reasonable and practicable, provide community services, community residential care and community intervention centers to children in the custody of the Department through financial agreements, as authorized in Sections 7302-3.3 and 7302-3.4 of this title.

2.  The Department shall establish procedures for the letting of grants or contracts, and the conditions and requirements for the receipt of such grants or contracts, for community-based services, community residential care and community intervention centers.  A copy of such procedures shall be made available to any member of the general public upon request.

C.  Any state agency letting grants or contracts for the establishment of community residential care or treatment facilities for children shall require, as a condition for receipt of such grants or contracts, documented assurance from the agency or organization establishing such facility that appropriate arrangements have been made for providing the educational services to which residents of the facility are entitled pursuant to state and federal law.

D.  1.  The Department shall implement a pilot program for establishment and continued operation of community intervention centers.  The centers shall be established pursuant to interlocal agreements between one or more municipalities and the Office of Juvenile Affairs pursuant to rules promulgated by the Office.  The municipality may enter into subcontracts with one or more service providers, subject to the approval by the Office of Juvenile Affairs.  The service provider, whether a municipality or other entity, must have access to the management information system provided for in Section 7302-3.8 of this title and must employ qualified staff, as determined by the Office of Juvenile Affairs.

2.  The community intervention center shall serve as a short-term reception facility to receive and hold juveniles who have been taken into custody by law enforcement agencies for the alleged violation of a municipal ordinance or state law and for whom detention is inappropriate or unavailable.  The community intervention center may be a secure facility.  Juveniles held in the community intervention facility shall not be isolated from common areas other than for short-term protective holding for combative or self-destructive behavior, as defined by the Office of Juvenile Affairs.

3.  Juveniles shall not be held in a community intervention center for more than twenty-four (24) hours.

4.  The community intervention center shall perform the following functions:

a. enter demographic information into the management information system provided for in Section 7302-3.8 of this title,

b. immediately notify the parents or parent, guardian, or other person legally responsible for the juvenile's care, or if such legally responsible person is unavailable the adult with whom the juvenile resides, that the juvenile has been taken into custody and to pick up the juvenile, and

c. hold juveniles until they can be released to a parent, guardian, or other responsible adult or until a temporary placement can be secured, but in no event for longer than twenty-four (24) hours.

5.  The community intervention center may perform the following functions:

a. gather information to determine if the juvenile is in need of immediate medical attention,

b. conduct an initial assessment pursuant to rules promulgated by the Office of Juvenile Affairs.  Such initial assessment may be given without parental consent if the juvenile agrees to participate in the assessment, and

c. conduct an assessment pursuant to a Problem Behavior Inventory or a Mental Status Checklist or an equivalent assessment instrument authorized by rules promulgated by the Office of Juvenile Affairs, if written permission to do so is obtained from the parent, guardian or other person legally responsible for the juvenile's care.  Such person and the juvenile may review the assessment instrument prior to the assessment process, must be informed that participation in the assessment is voluntary and that refusal to participate shall not result in any penalty, and must sign a written acknowledgment that they were given an opportunity to review the assessment instrument.  The assessment shall be used to develop recommendations to correct the behavior of the juvenile, to divert the progression of the juvenile into the juvenile justice system, to determine if the juvenile is in need of nonemergency medical treatment, and to determine if the juvenile is the victim of violence.  Information derived from the assessment shall not be used in any phase of prosecution but may be used by the court following adjudication for the dispositional order and may be used for referrals to social services.

6.  A juvenile alleged to have committed an offense which would be a felony if committed by an adult may be fingerprinted at a community intervention center.  No other juveniles shall be fingerprinted at community intervention centers.

7.  Community intervention centers shall be certified pursuant to standards established and rules promulgated by the Office of Juvenile Affairs.

Added by Laws 1976, p. 600, S.J.R. No. 56, § 1, emerg. eff March 16, 1976.  Amended by Laws 1978, c. 307, § 1, emerg. eff. May 10, 1978; Laws 1982, c. 312, § 12, operative July 1, 1982; Laws 1984, c. 182, § 3, emerg. eff. May 7, 1984; Laws 1989, c. 345, § 4, eff. Oct. 1, 1989; Laws 1990, c. 302, § 12, eff. Sept. 1, 1990; Laws 1995, c. 352, § 81, eff. July 1, 1995.  Renumbered from § 607 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 13, eff. July 1, 1996; Laws 1999, c. 365, § 3, eff. Nov. 1, 1999.

§10-7302-3.6.  Repealed by Laws 2002, c. 4, § 10, emerg. eff. Feb. 15, 2002.

§10-7302-3.6a.  Designation of Organizations as Youth Services Agencies - Termination of designation - Contract administration.

A.  Funds specifically appropriated to the Office of Juvenile Affairs for designated Youth Services Agency programs for both the Department of Juvenile Justice and the Department of Human Services shall be made available through contracts negotiated by the Department of Juvenile Justice, to organizations designated by the Department of Juvenile Justice as "Youth Services Agencies".  Such designations shall be granted based on need, as indicated in the State Plan for Services to Children and Youth, and in accordance with criteria approved by the Board of Juvenile Affairs after full consideration of any recommendations of the Department of Human Services and the Oklahoma Association of Youth Services.  Until the criteria is established by the Board, the criteria established by the Commission for Human Services shall remain in effect.  The criteria for designation of Youth Services Agencies shall include but shall not be limited to:

1.  Capability to deliver all or part of the compensable services enumerated in Section 7302-3.3 of Title 10 of the Oklahoma Statutes, if the Youth Services Agency is to provide such services;

2.  Capability to deliver all or part of the compensable children's services that the Department of Human Services is authorized to provide for by contract with a private agency, if the Youth Services Agency is to provide such services;

3.  Adequate and qualified staff who are available as needed, within a reasonable time after being contacted for services in each county served by the agency;

4.  Adequate services in each county served by the agency;

5.  Financial viability; and

6.  A documented need for the local services to be offered.

B.  The criteria for designation of Youth Services Agencies also may include:

1.  Successful completion of peer review processes by the Oklahoma Association of Youth Services; and

2.  Such other criteria as the Board of Juvenile Affairs determines appropriate.

C.  Each Youth Services Agency receiving, by grant or contract from the Department of Human Services on June 30, 1995, state funds specifically appropriated for communitybased youth services programs, is hereby automatically designated a "Youth Services Agency".

D.  The Department of Juvenile Justice, after the opportunity for an administrative hearing, may terminate the designation of a Youth Services Agency that:

1.  Is seriously deficient in the administration of its program;

2.  Loses financial viability; or

3.  Fails to successfully complete the peer review process by the Oklahoma Association of Youth Services.

Any applicant organization denied designation as a Youth Services Agency may request an administrative hearing from the Department.  The Board of Juvenile Affairs shall establish an administrative hearing and appeal process.  Until the administrative hearing and appeal process is established, the hearing and appeal process established for this section by the Commission for Human Services shall remain in effect.

E.  The Department of Juvenile Justice shall be the sole administrator of Youth Services Agency contracts.  Any contracting procedure shall include a procedure for converting all contracts to a system of payment which will be structured in a manner that will allow for the receipt of all available federal funds.

F.  The Department of Juvenile Justice and the Department of Human Services shall enter into a cooperative agreement that establishes procedures to ensure the continuation of services provided for in paragraph 2 of subsection A of this section by Youth Services Agencies.  The Department of Juvenile Justice shall consult with the Department of Human Services when assessing the capability of a Youth Services Agency to deliver services pursuant to paragraph 2 of subsection A of this section.

G.  The Office of Juvenile Affairs is authorized to contract with the Oklahoma Association of Youth Services for evaluation, training and materials for the First Time Offender Program and for statewide office support, including rental of office space and general technical assistance for Youth Services Agencies with which the Office of Juvenile Affairs has contracts.

Added by Laws 2002, c. 4, § 4, emerg. eff. Feb. 15, 2002.

§10-7302-3.7.  Cooperative agreements with Department of Human Services.

The Office of Juvenile Affairs through the Department of Juvenile Justice is hereby authorized to, and shall, enter into cooperative agreements with the Department of Human Services for the use by both Departments of existing community-based programs, management information and client tracking systems, facility certification systems, community intervention centers and other shared resources as deemed necessary or appropriate by both Departments.

Added by Laws 1995, c. 352, § 83, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 14, eff. July 1, 1996.

§10-7302-3.8.  Management information system - Integration with other management information systems - Access to confidential records and reports.

A.  On or before October 1, 1996, the Department of Juvenile Justice shall implement an agency-wide management information system for all programs and services of the Department related to children, youth and families.

B.  The management information system shall:

1.  To the maximum extent possible, be based upon the integration, utilization and modification, as necessary, of existing information systems within the Department;

2.  Provide for the security of and limited access to the information;

3.  Include case specific information, including outcomes, and have the ability to monitor the status of children and youth receiving services through the Department;

4.  Be capable of providing management reports and information regarding the various children and youth programs of the Department, and of providing aggregate information necessary for planning, monitoring and evaluation of said programs and services; and

5.  Be designed so that management and analytical reports can be readily generated for those who require them.

C.  1.  The management information system implemented by the Department of Juvenile Justice shall be integrated with the child welfare management information system implemented by the Department of Human Services and to the extent possible with the Juvenile Justice Information System by October 1, 1996.

2.  The management information system shall be available to persons authorized to obtain confidential records and reports of the Department of Juvenile Justice pursuant to Article VII of the Oklahoma Juvenile Code.

Added by Laws 1995, c. 352, § 84, eff. July 1, 1995.

§10-7302-3.9.  Department planning process for services to children and youth.

A.  The Department of Juvenile Justice shall establish a planning process for the Department that provides for collaborative ongoing planning for the development of divisional and agency goals and priorities for services to children and youth.  Said planning process of the Department shall be developed with the assistance of the Policy Analysis Division or equivalent division within the Department and the division directors and shall provide for identification and assessment of needs, establishment of goals and priorities, and program implementation and monitoring, in a manner that actively involves all divisions and units within divisions.

1.  The Department shall develop a three- to five-year plan for children and youth services provided by the agency.  The plan should be regularly reviewed and modified as necessary.

2.  The Deputy Director of the Department shall hold each division director accountable for the performance of the division in engaging collaboratively in the agency and in interagency planning for programs and services for children and youth.

3.  The administrator of each division of the Department shall actively participate and require the collaborative participation of division workers in interagency planning and coordination for children and youth services.

4.  The administrator for each division shall hold the administrator of each unit within the division responsible for the collaborative development and implementation of agency and division goals and priorities related to children and youth.

B.  The unit, division and agency budget recommendations of the Department for services to children and youth shall be based upon documented needs, and the development of budget recommendations and priorities shall be closely integrated with agency and interagency program planning and management.

C.  As a part of the Department's program planning and monitoring processes, the Department shall examine its programs and services to children and youth to ensure that the practices within them do not operate to the detriment of minority children and youth.

Added by Laws 1991, H.J.R. No. 1038, § 2, emerg. eff. May 28, 1991.  Amended by Laws 1995, c. 352, § 85, eff. July 1, 1995.  Renumbered from § 603.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-3.10.  Defining services and programs.

The Department of Juvenile Justice shall carefully define the services and programs of the Department as to their purpose, the population served and performance expectations.  Planning for new programs and services and major modifications to existing ones shall include evaluation of their effect on other programs and services and communication and coordination with other public and private children and youth service providers in order to assure successful and cost-effective implementation of the program.  An evaluation component that includes monitoring and evaluation of client outcomes shall be incorporated into all of the Department's programs and services to children and youth, whether provided directly by the agency or through a contract.

1.  All programs and services shall be designed to ensure the accessibility of the program to the persons served.  Provision for transportation, child care and similar services necessary in order to assist persons to access the services shall be made.  If the service is provided in an office setting, the service shall be available during the evening.

2.  Programs and services shall be targeted to the areas of the state having the greatest need for them.  The programs and services shall be designed to meet the needs of the area in which they are located.  Programs and services intended for statewide implementation shall be implemented first in those areas that have the greatest need for them.

3.  Requests for proposals developed by the Department shall be based upon documented service needs and identified priorities.  The request for proposals shall clearly identify the program or service requirements, the population to be served, and performance expectations.  The agency shall adopt clear, written guidelines to ensure uniformity in the management, monitoring and enforcement of contracts for services.  If in-state private providers are unable or unwilling to respond to the proposal, then out-of-state providers should be encouraged to respond.

Added by Laws 1995, c. 352, § 86, eff. July 1, 1995.

§10-7302-3.11.  Annual review of programs and services and implementation of Youthful Offender Act - Reports.

A.  The Department of Juvenile Justice shall from time to time, but not less often than annually, review its programs and services and submit a report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Supreme Court of the State of Oklahoma, the Board of Juvenile Affairs, and the Oklahoma Commission on Children and Youth analyzing and evaluating the effectiveness of the programs and services being carried out by the Department of Juvenile Justice.  Such report shall include, but not be limited to:

1.  An analysis and evaluation of programs and services continued, established and discontinued during the period covered by the report;

2.  A description of programs and services which should be implemented;

3.  Relevant information concerning the number of children comprising the population of any facility of the Office of Juvenile Affairs operated by the Department of Juvenile Justice during the period covered by the report;

4.  An analysis and evaluation, by age, of the number of children assessed for literacy skills, the number who failed to demonstrate age-appropriate reading skills, and the number who were required to participate in a literacy skills improvement program; and

5.  Such other information as will enable a user of the report to ascertain the effectiveness of the programs, services and facilities.

B.  Beginning July 1, 1998, and at least annually thereafter, the Department of Juvenile Justice shall analyze and evaluate the implementation of the Youthful Offender Act, the effectiveness of the Youthful Offender Act and any problems which have occurred which have limited the effectiveness of the Youthful Offender Act.  The annual analysis and evaluation shall be incorporated in the report required by subsection A of this section.

Added by Laws 1992, c. 299, § 4, eff. July 1, 1992.  Amended by Laws 1995, c. 352, § 87, eff. July 1, 1995.  Renumbered from § 610 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 15, eff. July 1, 1996; Laws 1998, c. 364, § 8, emerg. eff. June 8, 1998; Laws 1999, c. 1, § 5, emerg. eff. Feb. 24, 1999.

NOTE:  Laws 1998, 268, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§10-7302-4.1.  Juvenile Detention Improvement Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Juvenile Justice to be designated the "Juvenile Detention Improvement Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated to the Juvenile Detention Improvement Revolving Fund and monies which may otherwise be available to the Department of Juvenile Justice for use as provided for in this section.

B.  All monies appropriated to the fund shall be budgeted and expended by the Department of Juvenile Justice for the purpose of providing funds to counties to renovate existing juvenile detention facilities, to construct new juvenile detention facilities, to operate juvenile detention facilities and otherwise provide for secure juvenile detention services and alternatives to secure detention as necessary and appropriate, in accordance with state-approved juvenile detention standards and the State Plan for the Establishment of Juvenile Detention Services provided for in Section 7304-1.3 of this title.  The participation of local resources shall be a requirement for the receipt by counties of said funds and the Department shall establish a system of rates for the reimbursement of secure detention costs to counties.  The methodology for the establishment of said rates may include, but not be limited to, consideration of detention costs, the size of the facility, services provided and geographic location.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

1.  Beginning July 1, 1995, the rate of reimbursement of approved operating cost shall be eighty-five percent (85%) for the Department of Juvenile Justice and fifteen percent (15%) for the county.

2.  Beginning July 15, 1998, the rate of reimbursement of approved operating cost shall be fifty percent (50%) for the Department of Juvenile Justice and fifty percent (50%) for any county that has failed to establish the beds required by the provisions of subsection A of Section 7302-6.8 of this title.

3.  The Department of Juvenile Justice shall approve only those applications for funds to renovate an existing juvenile detention facility or any other existing facility or to construct a new juvenile detention facility which contain proposed plans that are in compliance with state-approved juvenile detention standards.

4.  The Department of Juvenile Justice shall approve only those applications or contracts for funds to operate juvenile detention facilities or otherwise provide for secure juvenile detention services and alternatives to secure detention which are in compliance with or which are designed to achieve compliance with the State Plan for the Establishment of Juvenile Detention Services provided for in Section 7304-1.3 of this title.

5.  The Department of Juvenile Justice shall, from appropriated state monies or from available federal grants, provide for payment pursuant to contract for transportation personnel and vehicle-related costs and reimburse for eligible travel costs for counties utilizing the juvenile detention facilities identified in the "State Plan for the Establishment of Juvenile Detention Services" in accordance with the provisions of the State Travel Reimbursement Act and in accordance with Section 7304-1.3 of this title.

Added by Laws 1982, c. 374, § 41, emerg. eff. July 20, 1982.  Amended by Laws 1983, c. 326, § 30, operative July 1, 1983; Laws 1987, c. 209, § 4, eff. July 1, 1987; Laws 1988, c. 134, § 1, emerg. eff. April 19, 1988; Laws 1994, c. 290, § 61, eff. July 1, 1994; Laws 1995, c. 352, § 88, eff. July 1, 1995.  Renumbered from § 200.6 of Title 56 by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 16, eff. July 1, 1996; Laws 1997, c. 293, § 5, eff. July 1, 1997.

§10-7302-4.2.  Court and hearing costs of Office of Juvenile Affairs - Special agency account.

There is hereby created in the State Treasury a special agency account for court and hearing costs of the Office of Juvenile Affairs.  The money in the account shall be used only for court costs, court filing fees, witness fees, fees for court transcripts, audio tape duplication charges for Merit Protection hearings, service of process, costs for mailing legal documents, and expenses related to any case or proceeding within the official responsibility of the Office of General Counsel of the Office of Juvenile Affairs.

Added by Laws 1997, c. 293, § 6, eff. July 1, 1997.

§10-7302-5.1.  Intake, probation and parole services - Services related to serious and habitual offenders.

A.  The Department of Juvenile Justice shall provide intake, probation and parole services for juveniles and may enter into agreements to supplement probationary services to juveniles in any county.  The Department may participate in federal programs for juvenile probation officers, and may apply for, receive, use and administer federal funds for such purpose.

B.  A pre-adjudicatory substance abuse assessment of a child may be conducted in conjunction with a court intake or preliminary inquiry pursuant to an alleged delinquent act or upon admission to a juvenile detention facility through the use of diagnostic tools including, but not limited to, urinalysis, structured interviews or substance abuse projective testing instruments.

1.  Information gained from the substance abuse assessment pursuant to this subsection shall be used only for substance abuse treatment and for no other purpose.  The results shall not be used in any evidentiary or fact-finding hearing in a juvenile proceeding or as the sole basis for the revocation of a community-based placement or participation in a community-based program.

2.  The results of the substance abuse assessment may be given to the child's intake, probation or parole counselor, the parent or guardian of the child or to the child's attorney.  In accordance with the guidelines established pursuant to the Serious and Habitual Juvenile Offender Program and Section 620.6 of this title, the counselor may also provide the results of the substance abuse assessment to medical personnel, therapists, school personnel or others for use in the treatment and rehabilitation of the child.

C.  In accordance with the guidelines adopted pursuant to the Serious and Habitual Juvenile Offender Program, the Department of Juvenile Justice and the juvenile bureaus shall implement:

1.  Court intake risk-assessment for children alleged or adjudicated to be delinquent;

2.  The imposition of administrative sanctions for the violation of a condition of probation or parole;

3.  A case management system for ensuring appropriate:

a. diversion of youth from the juvenile justice system,

b. services for and supervision of all youth on pre-adjudicatory or postadjudicatory probation or on parole, and for juvenile offenders in the custody of the Department of Juvenile Justice, and

c. intensive supervision of serious and habitual offenders and communication between law enforcement and juvenile court personnel and others regarding such offenders; and

4.  Guidelines for juvenile court personnel recommendations to district attorneys regarding the disposition of individual cases by district attorneys.

D.  1.  The Department of Juvenile Justice shall establish directly and by contract, the services necessary to implement the Serious and Habitual Juvenile Offender Program including, but not limited to:

a. misdemeanor and non-serious first-time offender programs,

b. tracking and mentor services,

c. weekend detention,

d. five-day out-of-home sanction placements,

e. short-term thirty-day intensive, highly structured placements,

f. transitional programs,

g. substance abuse treatment and diagnostic and evaluation programs, and

h. day treatment programs.

2.  In implementing these services, the Department shall give priority to those areas of the state having the highest incidences of juvenile crime and delinquency.

E.  1.  The following entities shall conduct, upon adjudication of a child as a delinquent or in need of supervision unless such child has been previously assessed within the six (6) months prior to such intake, a literacy skills assessment:

a. the Department of Juvenile Justice,

b. a first-time offender program within a designated youth services agency,

c. any metropolitan county juvenile bureau, or

d. any county operating a juvenile bureau.

2.  Such assessment shall be conducted through the use of diagnostic tools which include, but are not limited to:

a. structured interviews,

b. standardized literacy testing instruments which measure the educational proficiency of the child, and

c. any other measure used to determine:

(1) whether a child is reading at an age-appropriate level, and

(2) the child's capacity to read at such level.

3.  The results of the literacy skills assessment required pursuant to this subsection shall be made available to the court by the district attorney for use in the disposition phase; provided, however, the results shall not be used in any evidentiary or fact-finding hearing in a juvenile proceeding to determine whether a juvenile should be adjudicated.  Provided, further, such results shall not be used as the sole basis for the revocation of a community-based placement or participation in a community-based program.

4. a. Upon request, the results of the literacy skills assessment shall be given to the following:

(1) the child's intake, probation or parole counselor,

(2) the parent or guardian of the child, or

(3) the child's attorney.

b. In accordance with the guidelines established pursuant to the Serious and Habitual Juvenile Offender Program and Section 620.6 of this title, the counselor may also provide the results of the literacy skills assessment to therapists, school personnel or others for use in the training and rehabilitation of the child.

5. a. If the child is a juvenile placed in an institution or facility operated by the Department, the child shall be assessed and a literacy improvement program shall be implemented in accordance with Sections 7302-6.1 and 7302-6.3 of this title.

b. If the child is adjudicated delinquent or in need of supervision or is being detained as part of a deferral of prosecution agreement, deferral to file agreement or a deferral sentence agreement, and the results of the literacy skills assessment show that the child is not reading at an age-appropriate level but has the capacity to improve his or her reading skills, the child shall be required to actively participate in a literacy skills improvement program which may include, but not be limited to, a program of instruction through a public or private school, including any technology center school, of this state or any other state.  The child shall provide documentation of substantial quantifiable literacy improvement, sufficient to demonstrate reading proficiency at an age-appropriate or developmentally appropriate level; provided, however, failure to demonstrate substantial quantifiable literacy improvement shall not be the sole basis for not dismissing a case against a child.

Added by Laws 1968, c. 282, § 141, eff Jan. 13, 1969.  Amended by Laws 1982, c. 312, § 31, operative Oct. 1, 1982; Laws 1991, c. 296, § 16, eff. Sept. 1, 1991; Laws 1995, c. 352, § 89, eff. July 1, 1995.  Renumbered from § 1141 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 392, § 2, eff. July 1, 1997; Laws 1998, c. 268, § 4, eff. July 1, 1998; Laws 2001, c. 33, § 10, eff. July 1, 2001.

§10-7302-5.2.  Child adjudicated in need of supervision - Placement - Rehabilitative facilities - Minor in need of treatment.

A.  Whenever a child who has been adjudicated by the court as a child in need of supervision has been committed to the Department of Juvenile Justice, the Department may place the child in the home of the child, the home of a relative of the child, foster home, group home, transitional living program, independent living program, community-based setting, rehabilitative facility or child care facility under the operation of or licensure of the state, or in a state school for the mentally retarded if eligible for admission thereto.  No child in need of supervision shall be placed in a Department-operated institution, other than a rehabilitative facility.

B.  The Department of Juvenile Justice may establish and maintain one or more rehabilitative facilities to be used exclusively for the custody of children in need of supervision.  Each such facility shall be, primarily, a nonsecure facility having as its primary purpose the rehabilitation of children adjudicated to be in need of supervision.  Such facility shall have a bed capacity for no more than twenty children, and shall minimize the institutional atmosphere and prepare the child for reintegration into the community.  Provided however, that such facility may be designed and operated as a secure facility used exclusively for children in need of supervision whom the court has specifically found to be so unmanageable, ungovernable and antisocial that no other reasonable alternative exists for treatment or restraint other than placement in such a secure facility.  Such facility shall not rely on locked rooms, fences, or physical restraints.

C.  A child in need of supervision who has been found by a court to be a minor in need of treatment shall be placed as provided by Section 7303-8.4 of this title and the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

Added by Laws 1968, c. 282, § 137, eff. Jan. 13, 1969.  Amended by Laws 1975, c. 187, § 1, emerg. eff. May 23, 1975; Laws 1977, c. 79, § 5; Laws 1978, c. 307, § 2, emerg. eff. May 10, 1978; Laws 1982, c. 312, § 28, operative Oct. 1, 1982; Laws 1985, c. 253, § 1, emerg. eff. July 15, 1985; Laws 1990, c. 238, § 9, emerg. eff. May 21, 1990; Laws 1992, c. 298, § 35; Laws 1995, c. 352, § 90, eff. July 1, 1995.  Renumbered from § 1137 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2002, c. 327, § 21, eff. July 1, 2002.

§10-7302-5.3.  Delinquent children - Intent of Legislature - Powers and duties of Department.

A.  It is the intent of the Legislature of this state to provide for the creation of all reasonable means and methods that can be established by a state for:

1.  The prevention of delinquency;

2.  The care and rehabilitation of delinquent children; and

3.  The protection of the public.

It is further the intent of the Legislature that this state, through the Department of Juvenile Justice, establish, maintain and continuously refine and develop a balanced and comprehensive state program for children who are potentially delinquent or are delinquent.

B.  Except as provided in subsection C of this section, whenever a child who has been adjudicated by the court as a delinquent child has been committed to the Department of Juvenile Justice, the Department shall provide for placement pursuant to any option authorized by paragraphs 1 through 7 of this subsection; provided, nothing in this subsection shall be construed to establish a priority in regard to the selection of an option or to mandate the exclusive use of one particular option:

1.  Place the child in a state training school or other institution or facility maintained by the state for delinquent children if the child has:

a. exhibited seriously violent, aggressive or assaultive behavior,

b. committed a serious felony constituting violent, aggressive and assaultive behavior,

c. habitually committed delinquent acts if such acts would constitute felonies if committed by an adult,

d. committed multiple serious delinquent acts, or

e. violated any condition of probation or parole,

to the extent that it is necessary for the protection of the public.  For purposes of placement, all deferred prosecutions for serious, habitual, violent, aggressive or assaultive crimes shall count toward placement decisions;

2.  Place the child in a facility maintained by the state for children, or in a foster home, group home, transitional living program or community residential center;

3.  Allow the child his liberty, under supervision, in an independent living program;

4.  Allow the child his liberty, under supervision, either immediately or after a period in one of the facilities referred to in paragraphs 1 and 2 of this subsection;

5.  Place the child in a state school for mentally retarded, if the child is eligible for admission thereto;

6.  Place the child in any licensed private facility deemed by the Department of Juvenile Justice to be in the best interest of the child; or

7.  Place the child as provided by Section 7303-8.4 of this title and the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, if the delinquent child has been found by a court to be in need of mental health or substance abuse treatment.

C.  The Department shall place priority on the placement of delinquent youth held in secure juvenile detention facilities.

D.  Placement of a juvenile pursuant to this section or any other provision of law shall be the responsibility of the Department of Juvenile Justice and shall occur as soon as reasonably possible after adjudication and after the selected placement option becomes available.

The court shall not have authority to require specific placement of a juvenile in a time frame which would require the removal of any other juvenile from such placement.

Added by Laws 1968, c. 282, § 138, eff. Jan. 13, 1969.  Amended by Laws 1981, c. 238, § 5, eff. Oct. 1, 1981; Laws 1982, c. 312, § 29, operative Oct. 1, 1982; Laws 1987, c. 224, § 1, eff. Nov. 1, 1987; Laws 1990, c. 238, § 10, emerg. eff. May 21, 1990; Laws 1991, c. 296, § 15, eff. Sept. 1, 1991; Laws 1992, c. 298, § 36, eff. July 1, 1993; Laws 1992, c. 373, § 4, eff. July 1, 1992; Laws 1993, c. 342, § 8, eff. July 1, 1993; Laws 1994, c. 290, § 44, eff. July 1, 1994; Laws 1995, c. 352, § 91, eff. July 1, 1995.  Renumbered from § 1138 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 7, eff. July 1, 1997; Laws 2002, c. 327, § 22, eff. July 1, 2002.

NOTE:  Laws 1992, c. 299, § 11 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§10-7302-5.4.  Discharge of children adjudicated delinquent - Retaining custody.

A.  Except as otherwise provided by law, all children adjudicated delinquent and committed to the Department of Juvenile Justice shall be discharged at such time as the Department determines there is a reasonable probability that it is no longer necessary, either for the rehabilitation and treatment of the child, or for the protection of the public, that the Department retain legal custody.  Following a hearing, the court may also order that a child adjudged delinquent and committed to the Department shall be discharged by the Department provided the child is on parole status and the court deems the discharge in the best interest of the child and public.  The Department shall give a fifteen-day notice to the court and the district attorney before discharging from legal custody any child committed and confined in a secure facility.

B.  Except as otherwise provided by law, all children adjudged delinquent and committed to the Department of Justice and not discharged under subsection A of this section shall be discharged when the child becomes eighteen (18) years of age, unless the Department is authorized by the court to retain custody of the child until nineteen (19) years of age.  Upon the court's own motion or motion of the Department or the district attorney, the court, after notice to the delinquent child and to the parents and attorney of said child, may authorize the Department to retain custody of the child until he reaches nineteen (19) years of age.  If the court sustains a motion to retain custody, the delinquent child during the extended period shall be considered as a child for purposes of receiving services from the Department.  If a criminal offense is committed by the individual during the extended period, said offense shall be considered as having been committed by an adult.  Except to the extent necessary to effectuate the purposes of this section, an individual after age eighteen (18) years is considered an adult for purposes of other applicable law.

C.  The Department of Juvenile Justice shall not place a child under ten (10) years of age in an institution maintained for delinquent children.

D.  The court may retain jurisdiction over a child adjudged delinquent beyond the age of seventeen (17) years to the extent necessary for the child to complete payment of restitution or court costs.  The court may institute contempt proceedings pursuant to Sections 565 through 567 of Title 21 of the Oklahoma Statutes against any person adjudged delinquent and ordered to pay restitution or court costs who neglects or refuses to pay such restitution or court costs.

E.  Following a hearing, the court may order that any child shall be discharged by the Department of Juvenile Justice of the Office of Juvenile Affairs provided the child is on parole status and the court deems the discharge in the best interest of the child and public.  The Department of Juvenile Justice shall give a fifteen-day notice to the district attorney before discharging from legal custody any child committed and confined in a secure facility.

Added by Laws 1968, c. 282, § 139, eff. Jan. 13, 1969.  Amended by Laws 1977, c. 259, § 21, eff. Oct. 1, 1977; Laws 1981, c. 238, § 6, eff. Oct. 1, 1981; Laws 1985, c. 102, § 1, eff. Nov. 1, 1985; Laws 1986, c. 247, § 18, operative July 1, 1986; Laws 1992, c. 55, § 1, emerg. eff. April 11, 1992; Laws 1993, c. 342, § 9, eff. July 1, 1993; Laws 1994, c. 2, § 4, emerg. eff. March 2, 1994; Laws 1994, c. 290, § 45, eff. July 1, 1994; Laws 1995, c. 352, § 92, eff. July 1, 1995.  Renumbered from § 1139 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 8, eff. July 1, 1997.

NOTE:  Laws 1993, c. 306, § 4 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§10-7302-6.1.  Juveniles placed in Department-operated institutions and facilities - Powers and duties of Department.

A.  In addition to the other powers and duties prescribed by law, the Department of Juvenile Justice shall have the following duties and powers with regard to juveniles placed in Department-operated institutions and facilities:

1.  Provide for the care, education, training, treatment and rehabilitation of juveniles who are placed in the institutions and facilities.  The Department shall provide for a uniform system of assessment of the reading ability of each juvenile upon initial placement in a Department-operated institution or facility.  The assessment shall include, but not be limited to, the following skills:

a. the level of word decoding skills of the juvenile,

b. the level of vocabulary and spelling ability of the juvenile, and

c. the comprehension level of the juvenile.

The Department may give assistance to local school districts in providing an education to such juveniles, may supplement such education, and may provide facilities for such purposes.  It shall be the duty of the Department to assure that juveniles in the aforesaid institutions and facilities receive educational services which provide each juvenile with a balanced and comprehensive reading program, which includes as its primary and foundational components:

(1) an organized, systematic, explicit skills program that may include phonics, word recognition strategies and other word decoding skills to address the needs of the individual juvenile as determined by the entry level needs assessment,

(2) a strong language arts and comprehension program that includes a balance of oral and written language, an ongoing individualized evaluation and diagnosis that informs the teacher and an assessment that assures accountability, and

(3) writing, mathematics, science and vocational-technical education;

2.  Transfer from a juvenile institution to another facility under the jurisdiction of the Department, a juvenile who has been adjudicated delinquent, if the Department believes it advisable to do so; transfer from a facility for juveniles in need of supervision to another such facility, a juvenile who has been adjudicated in need of supervision, provided that such transfer is consistent with the treatment needs of the juvenile; transfer from a juvenile institution or facility to a state school for the mentally retarded, any juvenile eligible for admission thereto, if the juvenile appears to be in need of the care and treatment provided at such school; transfer from a facility for delinquent or in need of supervision juveniles to an appropriate facility or to the Department of Mental Health and Substance Abuse Services any juvenile found by the court to be a minor in need of treatment pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act and committed to inpatient mental health or substance abuse treatment as provided by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.  If a transfer is made pursuant to this paragraph, the Department shall comply with the notification requirements of Section 7303-5.4 of this title;

3.  Release on parole a juvenile previously adjudicated to be delinquent, subject to terms and conditions specified by the Department, whenever the Department determines that such release will not be detrimental to society and that the juvenile is ready to be returned to the community and revoke said parole for violation of the specified terms or conditions of parole pursuant to the provisions of this section and the rules and procedures established by the Department for such revocation;

4.  Release any juvenile from a juvenile institution for placement in a group home, transitional living program, independent living program, other community-based facility or program or out-of-home care subject to terms and conditions specified by the Department; and

5.  Provide parole services for juveniles released on parole from juvenile institutions, and aftercare services for juveniles discharged from juvenile institutions or facilities.  Persons designated as Juvenile Parole Officers by the Department shall have the power to serve process and to apprehend and detain juveniles and make arrests in accordance with the laws of the state.

B.  The transfer of a juvenile from a nonsecure placement to a secure placement shall be subject to an administrative transfer hearing and any revocation of parole shall be subject to a parole revocation hearing.

1.  In any administrative transfer or parole revocation proceeding, the following minimum standards shall apply:

a. the juvenile shall have the right to notice of the proposed transfer or parole revocation hearing and the alleged violation of administrative or parole rules on which the proposed transfer or parole revocation is based,

b. the juvenile shall have the right to representation by an attorney,

c. the juvenile shall have the right to present evidence on behalf of the juvenile, and

d. the juvenile shall have a right to bail, except that said right to bail shall not be construed to require that a juvenile who is in residence in a Department-operated institution or other facility at the time of an alleged violation leading to an administrative transfer proceeding be released from such institution or facility.

2.  The situs of said hearings shall be the county in which the alleged violation of administrative or parole rules occurs.  The judge having juvenile docket jurisdiction in said county shall aid the administrative transfer or parole revocation process of the Department by:

a. determining eligibility for and amount of bail;

b. deciding any intermediate custody or placement issue; and

c. if legal counsel for the juvenile has not otherwise been obtained, appointing legal counsel for the juvenile and fixing the amount of compensation for the legal counsel.  Said judge shall also determine if the juvenile is eligible for free legal services.  If the juvenile is not eligible for free legal services, the court shall order the parents or legal guardian of the juvenile to pay for such services.

3.  If legal counsel for the juvenile has not otherwise been obtained, the appointment of legal counsel for the juvenile, the setting of the amount of compensation for such counsel, and the determination of whether or not the juvenile is eligible for free legal services shall be provided for pursuant to the Indigent Defense Act; provided, however, in those counties subject to the provisions of Section 138.1 of Title 19 of the Oklahoma Statutes, the legal services shall be provided by the county indigent defender as provided by law.  If the juvenile is not eligible for free legal services, the court shall order the parents or legal guardian of the juvenile to pay for such services.

C.  The Department may participate in federal programs relating to delinquent juveniles, or juveniles in need of supervision, or institutions and services for such juveniles and apply for, receive, use and administer federal funds for such purposes.

D.  The Department shall receive interest earnings on the investment by the State Treasurer of monies, to be credited to an agency special account, for the benefit of and held in trust for persons placed in the custody of the Department or in residence at institutions or facilities maintained by the Department.

Added by Laws 1995, c. 352, § 93, eff. July 1, 1995.  Amended by  Laws 1996, c. 259, § 1, eff. Nov. 1, 1996; Laws 2002, c. 327, § 23, eff. July 1, 2002.

§10-7302-6.2.  Methods of administration - Merit system - Employment of superintendent and other personnel - Criminal history records searches - Superintendent as guardian.

A.  The Office of Juvenile Affairs shall establish and maintain such methods of administration, including those necessary to establish and maintain a merit system of personnel administration, and shall promulgate such rules as it deems necessary for the efficient and effective operation of the juvenile institutions and facilities operated by the Department.

B.  The Executive Director of the Office of Juvenile Affairs shall employ and fix the duties and compensation of a superintendent, and such other personnel as the Executive Director deems necessary, for each of the juvenile institutions and facilities operated by the Department of Juvenile Justice.  The Office shall promulgate, and in its hiring and employment practices, the Office shall adhere to, written minimum qualifications by position for personnel working with or around juveniles in said institutions and facilities.  Such minimum qualifications shall be designed to assure that such personnel possess sufficient education, training, experience and background to provide adequate and safe professional care and services to said juveniles; and that the juveniles will not be exposed to abuse, deprivation, criminal conduct, or other unwholesome conditions attributable to employee incompetence or misconduct.

C.  1.  The Office of Juvenile Affairs may directly request national criminal history records searches as defined by Section 150.9 of Title 74 of the Oklahoma Statutes from the Oklahoma State Bureau of Investigation for the purpose of investigating the criminal history of an employee or applicant.  The Oklahoma State Bureau of Investigation may charge a search fee as provided in Section 150.9 of Title 74 of the Oklahoma Statutes.  The fee shall be deposited in the OSBI Revolving Fund.

2.  The Board of Juvenile Affairs shall promulgate rules for the Office of Juvenile Affairs to obtain national criminal history record searches in accordance with the requirements of Section 404.1 of this title for personnel described in subsection B of this section, except that such rules may permit employment of applicants pending receipt of the results of national criminal history record searches.

D.  The superintendent of a juvenile institution or facility shall be the guardian of the person of each juvenile in the institution or facility for the limited purpose of providing care and protection for any life-threatening situation that may arise.

Added by Laws 1995, c. 352, § 94, eff. July 1, 1995.  Amended by Laws 2003, c. 213, § 3, eff. July 1, 2003.

§10-7302-6.3.  Rules, policies and procedures required in facilities.

A.  The Board of Juvenile Affairs shall promulgate written rules, outline policies and procedures governing the operation of those facilities operated by or through contract with the Department of Juvenile Justice wherein juveniles may be housed.  Said policies and procedures shall include, but not be limited to, standards of cleanliness, temperature and lighting, availability of medical and dental care, provision of food, furnishings, clothing and toilet articles, supervision, appropriate and permissible use of restriction and confinement, procedures for enforcing rules of conduct consistent with due process of law and visitation privileges.

B.  The policies prescribed shall, at a minimum, ensure that:

1.  A child shall not be punished by physical force, deprivation of nutritious meals, deprivation of family visits or solitary confinement;

2.  A child shall have the opportunity to participate in physical exercise each day;

3.  A child shall be allowed daily access to showers and the child's own clothing or individualized clothing which is clean.  When a child is participating in an outdoor adventure program that takes the child away from the permanent facility, the child shall be provided with the opportunity to wash with soap and water daily;

4.  A child shall have constant access to writing materials and may send mail without limitation, censorship or prior reading, and may receive mail without prior reading, except that mail may be opened in the presence of the child, without being read, to inspect for contraband, as defined by Section 21 of Title 57 of the Oklahoma Statutes or as otherwise defined by rules promulgated by the Board of Juvenile Affairs, or to inspect for material harmful to minors, as defined by Section 1040.75 of Title 21 of the Oklahoma Statutes;

5.  A child shall have reasonable opportunity to communicate and to visit with the child's family on a regular basis and to communicate with persons in the community;

6.  A child shall have immediate access to medical care as needed and shall receive necessary psychological and psychiatric services;

7.  A child in the custody or care of the Department shall be provided access to education including teaching, educational materials and books, provided, that such policies shall provide emphasis upon basic literacy skills, including but not limited to curricula requirements stressing reading, writing, mathematics, science, vocational-technical education, and other courses of instruction designed to assure that such children will be capable of being assimilated into society as productive adults capable of self-support and full participation;

8.  A child shall have reasonable access to an attorney upon request;

9.  A child shall be afforded a grievance procedure, including an appeal procedure;

10.  A child's mental health needs and mental well-being will be met, protected and served through provision of guidance, counseling and treatment programs, staffed by competent, professionally qualified persons, serving under the supervision of licensed psychologists, psychiatrists or licensed clinical social workers as defined by the regulations of the State Board of Licensed Social Workers; and

11.  Upon leaving the custody of the Department, a child shall be afforded a copy of the literacy progress section of the individualized service plan developed for the child for continued use at the next school placement of the child.

C.  Any contract or agreement between the Department of Juvenile Justice and the Department of Mental Health and Substance Abuse Services for the care and treatment of children in the custody of the Department of Juvenile Justice shall provide that the Department of Mental Health and Substance Abuse Services shall comply with the provisions of subsections A and B of this section and the provisions of Section 7302-6.4 of this title.

Added by Laws 1995, c. 352, § 95, eff. July 1, 1995.  Amended by Laws 1996, c. 259, § 2, eff. Nov. 1, 1996; Laws 1998, c. 244, § 3, eff. July 1, 1998; Laws 2000, c. 177, § 4, eff. July 1, 2000.

§10-7302-6.4.  Physical force, when authorized - Mechanical restraints.

A.  Use of physical force in institutions and other facilities operated by or through contract with the Department of Juvenile Justice wherein children are housed shall be permitted only under the following circumstances:

1.  For self-protection;

2.  To separate juveniles who are fighting; or

3.  To restrain juveniles in danger of inflicting harm to themselves or others; or

4.  To restrain juveniles who have escaped or who are in the process of escaping.

B.  When use of physical force is authorized, the least force necessary under the circumstances shall be employed.

C.  Staff members of residential and nonresidential programs who are assigned to work with juveniles shall receive written guidelines on the use of physical force, and that, in accordance with staff disciplinary procedures, loss of employment may result if unauthorized use of physical force is proven.

D.  Use of mechanical restraints in institutions and other facilities operated by or through contract with the Department of Juvenile Justice or the Department of Mental Health and Substance Abuse Services wherein children are housed shall be minimal and shall be prohibited except as specifically provided for in the rules of each of the Departments.

Added by Laws 1995, c. 352, § 96, eff. July 1, 1995.

§10-7302-6.5.  Escape or run away from institutional placement.

Upon discovery that a child has escaped or run away from an institutional placement, the Department of Juvenile Justice may notify any law enforcement officer or agency in this state who shall use any reasonable method to notify law enforcement agencies and personnel.  Upon receiving notification that a child has escaped or run away from an institutional placement, all law enforcement agencies and personnel shall be authorized to apprehend and detain said child.  Escaping or running away by an adjudicated delinquent child from institutional placement shall be considered by the court of juvenile jurisdiction as a delinquent act.

Added by Laws 1979, c. 257, § 7, eff. Oct. 1, 1979.  Amended by Laws 1984, c. 99, § 1, eff. Nov. 1, 1984; Laws 1995, c. 352, § 97, eff. July 1, 1995.  Renumbered from § 1146 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-6.6.  Central Oklahoma Juvenile Center and Lake Tenkiller youth camp - Supervision, management and control.

A.  The Office of Juvenile Affairs through its Department of Juvenile Justice shall have the supervision, management, operation and control of the children's institution located at Tecumseh, formerly known and designated as Girls' Town and now known as Central Oklahoma Juvenile Center, and the youth camp located at Lake Tenkiller, and all property, equipment and supplies related thereto.  All contracts, leases, or other agreements entered into by the Department of Human Services on behalf of the Center prior to July 1, 1995, shall be administered by the Department of Juvenile Justice.

B.  The Central Oklahoma Juvenile Center shall maintain facilities and bed-space capacity for programs that are consistent with providing statewide juvenile justice and delinquency prevention services.

C.  It shall be the duty of the State Fire Marshal and the Commissioner of Public Health, to cause regular, periodic, not less than quarterly, unannounced inspections of said institution, utilizing adequately trained and qualified inspection personnel, to determine and evaluate conditions and programs being maintained and carried on at said institution in their respective areas of agency jurisdiction.  Such inspections shall include, but not be limited to, the following:  Compliance with minimum fire, life and health safety standards; compliance with minimum standards governing general sanitation of the institution, with particular emphasis upon food storage, preparation, serving and transportation, respectively. Reports of such inspections will be made in writing, itemizing and identifying any deficiencies and recommending corrective measures, and shall be filed with the Board of Juvenile Affairs, the Executive Director of the Office of Juvenile Affairs, the Deputy Director of the Department of Juvenile Justice, the Governor, the Attorney General, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Office of Juvenile System Oversight and the Oklahoma Commission on Children and Youth.  The Department of Juvenile Justice shall file copies of the reports of the inspections and recommendations of the accrediting agencies listed in subsection B of this section with the Office of Juvenile System Oversight.

D.  The Department of Juvenile Justice is authorized and directed to establish, subject to the limits of funds available therefor, a diversity of placement alternatives for children committed to the custody of the Department including, but not limited to, foster family homes, foster family group homes, and group homes.  All child care services and facilities operated by the Department shall be accredited by the American Correctional Association, the Joint Commission on Accreditation of Hospitals or the Child Welfare League of America, as appropriate for the service or facility.

Added by Laws 1968, c. 282, § 401, eff. Jan. 13, 1969.  Amended by Laws 1982, c. 140, § 1, emerg. eff. April 9, 1982; Laws 1982, c. 312, § 32, operative July 1, 1982; Laws 1986, c. 184, § 3, emerg. eff. May 20, 1986; Laws 1992, c. 299, § 16, eff. July 1, 1992; Laws 1994, c. 290, § 48, eff. July 1, 1994; Laws 1995, c. 352, § 98, eff. July 1, 1995.  Renumbered from § 1401 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 9, eff. July 1, 1997.

§10-7302-6.7.  Lloyd E. Rader Children's Center - Administration and control.

The official name and designation of the center for children situated at Sand Springs, Oklahoma, shall be Lloyd E. Rader Children's Center.  The supervision, management, operation and control of the Center and all property, records, equipment and supplies related thereto shall be the responsibility of the Office of Juvenile Affairs through its Department of Juvenile Justice.

All contracts, leases, or other agreements entered into by the Department of Human Services on behalf of the Center prior to July 1, 1995, shall be administered by the Department of Juvenile Justice.

Added by Laws 1972, c. 38, § 1, emerg. eff. March 7, 1972.  Renumbered from § 301.1 of Title 56 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.  Amended by Laws 1992, c. 299, § 19, eff. July 1, 1992; Laws 1995, c. 352, § 99, eff. July 1, 1995.  Renumbered from § 1407 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-6.8.  Expansion of preadjudicatory secure detention beds - Responsibility for regional juvenile facility in southwestern part of state.

A.  Beginning July 1, 1995, the Office of Juvenile Justice shall oversee the expansion of the number of preadjudicatory secure detention beds available in this state.  By July 1, 1996, the number of such beds shall be increased by one hundred nine beds or by the number necessary to result in a total of two hundred sixty-five such beds.  It is the intent of the Legislature to establish such beds on a geographic basis throughout the state in order to provide more accessibility to services for all regions of the state.  Therefore, such beds shall be established as follows:  In Oklahoma County thirty-seven beds, in Tulsa County twenty-six beds, in Cleveland County twelve beds, in Lincoln County ten beds, in Comanche County six beds, in Beckham County six beds, in Texas County six beds and in Talihina in LeFlore County six beds.  The six beds in Comanche County shall be regional detention beds and out-of-county placements shall be given priority for these beds.  The beds established by this subsection shall be operated in accordance with Section 7304-1.3 of this title.

B.  Effective July 1, 1995, the responsibilities for establishing and operating a regional juvenile facility in the southwestern part of the state shall be transferred to the Office of Juvenile Affairs.  The facility shall include six transitional beds and seventy medium secure beds for such programs as the Department of Juvenile Justice determines will most appropriately and effectively provide required services; provided, no more than thirty-two beds shall be used for any one type of program.  It is the intent of the Legislature that the Department of Juvenile Justice locate an existing facility that can be remodeled and used for this purpose.

C.  Beginning July 1, 1998, detention beds constructed and operated by a county solely through revenues from county sources shall be exempt from the provisions of subparagraph 6 of Section 7302-9.3 of this title and from the provisions of the State Plan for the Establishment of Juvenile Detention Services adopted pursuant to subsection D of Section 7304-1.3 of this title.

Added by Laws 1994, c. 290, § 11, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 100, eff. July 1, 1995.  Renumbered from § 1507.8 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 10, eff. July 1, 1997; Laws 1998, c. 34, § 1, eff. Nov. 1, 1998; Laws 1999, c. 365, § 4, eff. Nov. 1, 1999.

§10-7302-6.9.  Regimented juvenile training program - Participation requirements - Completion, standards.

A.  It is the intent of the Legislature that the program established pursuant to this section benefit the state by providing a two-phase regimented juvenile training program under which certain adjudicated juveniles are subject to a controlled and regimented environment that affirms dignity of self and respect for others; promotes the value of education, work, and self-discipline; and develops useful skills and abilities that can be applied when the juvenile is reintegrated into the community.

B.  1.  The Office of Juvenile Affairs through the Department of Juvenile Justice shall establish, maintain, and operate a regimented juvenile training program.  Juveniles eligible for participation in the program shall be assessed and deemed appropriate for the program by the Department of Juvenile Justice.  The juveniles eligible for the program shall include juveniles adjudicated delinquent or in need of supervision in this state or another state.  However, no more than one-third (1/3) of the juveniles allowed to participate in the program during any particular time period shall be from other states.  No juvenile adjudicated in this state or any other state for murder or any offense which, if committed or attempted in this state, would be a crime or attempt to commit a crime requiring registration as a sex offender pursuant to Section 582 of Title 57 of the Oklahoma Statutes shall be eligible for the program.  Juveniles from other states shall be placed in the program pursuant to provisions of the Interstate Compact on the Placement of Children and rules promulgated by the Office of Juvenile Affairs.

2.  Three percent (3%) of any fees received by a program for a delinquent from another state shall be deposited in the Office of Juvenile Affairs Revolving Fund.

3.  A juvenile may be eliminated from the program upon a determination by the Department of Juvenile Justice that a physical or mental condition will prevent full participation in the program by such offender.

C.  The regimented juvenile training program shall consist of two phases, which shall be administered as follows:

1.  Phase I:  An intensive physical training and discipline phase in a secure facility or a nonsecure facility, for a period of not more than one hundred twenty (120) days and administered by the Department of Juvenile Justice.  The Department may operate Phase I at facilities operated by the Office of Juvenile Affairs or contract for such services;

2.  Phase II:  A community reintegration phase for juveniles who have completed Phase I of the program, which is administered by the Office, as follows:

a. if appropriate juvenile diversion services are available, the Department of Juvenile Justice may contract for such services, and

b. if appropriate diversion services are not available, the juvenile shall be subject to a period of supervision under the Department of Juvenile Justice;

3.  A juvenile in the regimented juvenile training program shall be required to participate in the reintegration phase for a period to be determined by the Department of Juvenile Justice; and

4.  In addition to the requirements set forth in this subsection, juveniles shall be required to participate in a job training and educational component, as deemed appropriate by the Department of Juvenile Justice.  The educational component shall include classroom work comprised of basic academic and/or vocational instruction.  Educational services for juveniles adjudicated by another state shall be funded pursuant to Section 1-113 of Title 70 of the Oklahoma Statutes.

D.  If a juvenile fails to progress through or complete the initial phase of the regimented juvenile training program, the Department of Juvenile Justice may reassign the juvenile to another appropriate facility.  In addition, if a juvenile fails to progress through or complete the second phase of the program, the Department may return the juvenile to Phase I of the program for completion of all or part of the earlier phase; except that a juvenile shall not be returned for participation in the initial phase more than once.

E.  The Office of Juvenile Affairs shall establish standards, which shall be enforced by the Department of Juvenile Justice, for the regimented juvenile training program and each of the phases thereof described in this section.  Supportive services deemed necessary by the Department shall be made available under the phases of the regimented juvenile training program, as deemed appropriate by the Office of Juvenile Affairs.

Added by Laws 1994, c. 290, § 12, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 101, eff. July 1, 1995.  Renumbered from § 1507.9 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 11, eff. July 1, 1997; Laws 1999, c. 365, § 5, eff. Nov. 1, 1999; Laws 2001, c. 357, § 1, eff. July 1, 2001.

§10-7302-6.10.  Phil Smalley Children's Unit of the Oklahoma Youth Center - Designation as Phil Smalley Employee Development Center.

The official name and designation of the facility located at Norman, Oklahoma, formerly known and designated as the Phil Smalley Children's Unit of the Oklahoma Youth Center, shall be the Phil Smalley Employee Development Center.  The supervision, management, operation and control of the Center and all property, equipment and supplies related thereto shall be the responsibility of the Office of Juvenile Affairs, except as provided for in interagency agreements between the Department of Mental Health and Substance Abuse Services and the Office of Juvenile Affairs.

Added by Laws 1998, c. 268, § 14, eff. July 1, 1998.

§10-7302-7.1.  Short title - Purpose - Intent.

A.  Sections 7302-7.1 through 7302-7.5 of this title shall be known and may be cited as the "Delinquency and Youth Gang Intervention and Prevention Act".

B.  The Legislature recognizes that the economic cost of crime to the state and communities continues to drain existing resources, and the cost to victims, both economic and psychological, is traumatic and tragic.  The Legislature further recognizes that many adults in the criminal justice system were once delinquents in the juvenile justice system.  The Legislature also recognizes that the most effective juvenile delinquency programs are programs that prevent children from entering the juvenile justice system, meet local community needs, and have substantial community involvement and support.  Therefore, it is the belief of the Legislature that one of the best investments of scarce resources available to combat crime is to counteract the negative social and economic factors that contribute to criminal and delinquent behavior by engaging youth who are determined to have the highest risk of involvement with gangs or delinquent behaviors or live in at-risk neighborhoods and communities in positive programs and opportunities at the local, neighborhood and community level.

C.  For the purpose of reducing the likelihood of later or continued involvement in criminal or delinquent activities, the intent of the Legislature in enacting the Delinquency and Youth Gang Intervention and Prevention Act is to provide programs for adjudicated delinquents and highest risk children and their families who live in at-risk neighborhoods and communities, as defined in Section 7302-7.2 of this title, and to aid all communities in developing delinquency and gang intervention and prevention programs and activities.

Added by Laws 1994, c. 290, § 13, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 102, eff. July 1, 1995.  Renumbered from § 1507.10 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2004, c. 421, § 8, emerg. eff. June 4, 2004.

§10-7302-7.2.  Definitions.

For the purposes of the Delinquency and Youth Gang Intervention and Prevention Act:

1.  "At-risk neighborhoods and communities" means residential and business areas within a specific political subdivision with a history of assault or battery offenses, shootings or firearm-related offenses, substance abuse-related offenses, property and theft-related offenses, and known gang activity that are documented by local law enforcement agencies, and an incidence of reported juvenile crime or referrals for juvenile court intakes, or some combination of both such incidence and referrals as approved by the Department of Juvenile Justice and substantiated by local law enforcement agencies, that is significantly higher than the statewide statistical mean for such offenses, incidence, referrals or combination;

2.  "Children at highest risk of involvement with gangs or delinquent behaviors" means:

a. children and their family members living in at-risk neighborhoods and communities as defined in this section,

b. children living with family members who are gang members or associate with gang members,

c. children living with family members who have been adjudicated or convicted of a criminal offense,

d. children adjudicated delinquent and their family members, or

e. children who use alcohol or controlled substances or who have behavioral problems in school, with peers, family members or authority figures, or some combination thereof;

3.  "Delinquency and gang intervention and prevention programs and activities" includes but is not limited to the following for participating youth:  Intensive school and school-related programs, such as tutoring and other educational services, vocational training and counseling, employment services, recreational opportunities, and counseling services, such as family counseling, mental health counseling, substance abuse outpatient treatment, education programs, and programs and services involving the family members of participating youth; and

4.  "Family members" means children, siblings, parents and other persons living in the immediate household.

Added by Laws 1994, c. 290, § 14, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 103, eff. July 1, 1995.  Renumbered from § 1507.11 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2004, c. 421, § 9, emerg. eff. June 4, 2004.

§10-7302-7.3.  Office of Juvenile Justice - Delinquency prevention, early intervention programs - Eligibility criteria.

A.  From funds appropriated for the Delinquency and Youth Gang Intervention and Prevention Act or otherwise available for that purpose, the Office of Juvenile Affairs through its Department of Juvenile Justice shall:

1.  Issue requests for proposals and contract with eligible entities for delinquency and gang intervention and prevention programs for children and their family members who live in at-risk neighborhoods and communities, as defined by Section 7302-7.2 of this title;

2.  Provide information and technical assistance to individuals and entities receiving grants or contracts pursuant to the Delinquency and Youth Gang Intervention and Prevention Act, schools, neighborhood and community organizations, and agencies within the children and youth service system, as that term is defined by the Serious and Habitual Juvenile Offender Act, for the purpose of assisting such agencies in making application for federal, state and private grants for delinquency and gang intervention and prevention programs; and

3.  Coordinate efforts among the Office of Juvenile Affairs, Department of Human Services, State Department of Education, State Department of Health, Department of Mental Health and Substance Abuse Services, State Arts Council, Oklahoma Commission on Children and Youth, the Oklahoma Health Care Authority, 4-H Clubs, Oklahoma Cooperative Extension Service and other organizations identified by the Department of Juvenile Justice that provide services to children and youth on the creation of an out-of-school resource center subject to the availability of funds.

B.  The Department of Juvenile Justice, with the assistance of and information provided by the Oklahoma Commission on Children and Youth and the Oklahoma State Bureau of Investigation, shall establish criteria and procedures for:

1.  Identifying at-risk neighborhoods and communities, as defined by Section 7302-7.2 of this title, for the purposes of determining eligibility for any grants for at-risk areas available pursuant to the Delinquency and Youth Gang Intervention and Prevention Act; and

2.  Determining eligibility of individuals and other organizations seeking other grants pursuant to the Delinquency and Youth Gang Intervention and Prevention Act.

The Oklahoma Commission on Children and Youth and the Oklahoma State Bureau of Investigation shall provide the Department of Juvenile Justice with information and assistance, as requested by the Department, for the purpose of establishing the criteria required by this section.

Added by Laws 1994, c. 290, § 15, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 104, eff. July 1, 1995.  Renumbered from § 1507.12 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2002, c. 413, § 2, eff. Nov. 1, 2002; Laws 2004, c. 421, § 10, emerg. eff. June 4, 2004.

§10-7302-7.4.  Eligibility for grants - Proposal criteria - Annual report.

A.  The Office of Juvenile Affairs shall establish procedures and criteria for selecting and implementing program models and issuing and submitting grant proposals.  The Board of Juvenile Affairs shall promulgate rules as necessary for the implementation of the Delinquency and Youth Gang Intervention and Prevention Act.

B.  In order to be eligible for a grant contract in an at-risk neighborhood or community, as defined by Section 7302-7.2 of this title, pursuant to the Delinquency and Youth Gang Intervention and Prevention Act the proposal shall, at minimum:

1.  Be a joint proposal made by an individual or organization, a neighborhood or community organization, a municipality or county or a municipal or county agency from the at-risk neighborhood or community, and one or more agencies or organizations within the children and youth service system.  If a school or local law enforcement agency is not a joint participant in the proposal, the proposal shall document and describe the active participation in and support of either the local school or local law enforcement agency in the program and activities for which the proposal is submitted;

2.  Be a program or activity for children at highest risk of involvement in gangs or delinquent behaviors, as defined by Section 7302-7.2 of this title, and their family members;

3.  Describe the respective roles and responsibilities for the administration and operation of the program and activities, including but not limited to the designation of the entity responsible for the receipt and expenditure of any funds awarded pursuant to the Delinquency and Youth Gang Intervention and Prevention Act;

4.  Specifically identify the at-risk neighborhood or community where the programs and activities will be implemented and provide either statistical information concerning the at-risk area or a letter of support from a local school or local law enforcement agency;

5.  Describe how the program will coordinate and cooperate with programs and services administered by the Department of Juvenile Justice, the Department of Human Services, the State Department of Education, and other state or local agencies, such as law enforcement, courts and other agencies within the juvenile, children and youth service system; and

6.  Provide the program and activities on-site in a school, community center, or other similar location within the identified at-risk neighborhood or community.

C.  In order to be eligible for training or continuing education grants or any other grant pursuant to the Delinquency and Youth Gang Intervention and Prevention Act, the proposal shall, at a minimum:

1.  Describe the respective roles and responsibilities for the administration and operation of the training or activity, including but not limited to, the designation of the entity responsible for the receipt and expenditure of any funds awarded pursuant to the Delinquency and Youth Gang Intervention and Prevention Act; and

2.  Describe how the training or activity will coordinate and cooperate with existing programs and services administered by the Department of Juvenile Justice, the Department of Human Services, the State Department of Education, and other state or local agencies, such as law enforcement, courts and other agencies within the juvenile, children and youth service system.

D.  Each entity receiving a grant or contract pursuant to the Delinquency and Youth Gang Intervention and Prevention Act shall submit an annual evaluation report to the Department of Juvenile Justice, by a date subsequent to the end of the contract period as established by the Department, documenting the extent to which the program objectives were met and any other information required by the Department.

Added by Laws 1994, c. 290, § 16, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 105, eff. July 1, 1995.  Renumbered from § 1507.13 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2004, c. 421, § 11, emerg. eff. June 4, 2004.

§10-7302-7.5.  Responsibility for implementation and evaluation of act - Contracts with eligible entities - Outcome-based performance reports.

A.  The Department of Juvenile Justice shall have the responsibility for implementation and evaluation of the Delinquency and Youth Gang Intervention and Prevention Act and any modifications thereto.

B.  Any contract executed by the Department of Juvenile Justice with an eligible entity on and after the effective date of this act for delinquency prevention and early intervention programs, subject to the Delinquency and Youth Gang Intervention and Prevention Act, shall require the eligible entity to prepare and submit to the Department, in a manner prescribed by the Department, an outcome-based performance report including, but not limited to, the following:

1.  A description of the target population, service eligibility criteria, and risk factors;

2.  A description of program services, the number of clients referred each year, the number of clients served each year, and the number of clients discharged each year;

3.  The average cost per client participating in program services each year; and

4.  Performance measures referencing service completion and recidivism which employ uniform definitions developed by the Department.

C.  The Department of Juvenile Justice shall submit to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor by January 15 of each year, an annual report, including a summary detailing the following information derived from the outcome-based performance reports submitted by the eligible entities pursuant to the provisions of subsection A of this section and other information available to the Department:

1.  Total amount of funds per state fiscal year expended for the delinquency prevention programs subject to the Delinquency and Youth Gang Intervention and Prevention Act;

2.  Average expenditures per juvenile during the most recent state fiscal year;

3.  Analyses of the nature and effectiveness of gang-related delinquency prevention and early intervention programs provided by eligible entities pursuant to contracts;

4.  Effectiveness of each of the programs provided by the eligible entities;

5.  Recommendations regarding distribution of the funds based upon the effectiveness of the programs provided by the eligible entities; and

6.  Any other information or recommendations deemed necessary by the Board of Juvenile Affairs.

Added by Laws 1994, c. 290, § 17, eff. July 1, 1994.  Amended by Laws 1995, c. 352, § 106, eff. July 1, 1995.  Renumbered from § 1507.14 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2004, c. 421, § 12, emerg. eff. June 4, 2004.

§10-7302-8.1.  Juvenile Offender Victim Restitution Work Program.

A.  There is hereby created a program of juvenile crime victim restitution to be administered by the Office of Juvenile Affairs through its Department of Juvenile Justice.  The program shall be known as the "Juvenile Offender Victim Restitution Work Program".

B.  The Board of Juvenile Affairs shall promulgate rules necessary for the implementation of the provisions of this section.  Until the rules are promulgated by the Board, the rules promulgated by the Commission for Human Services shall remain in effect.

C.  The programs developed under the provisions of this section shall provide restitution to a victim by requiring the juvenile to work or provide a service for the victim, or to make monetary restitution to the victim from money earned from such a program.  Restitution shall be made through the employment of the juvenile in work programs.  The supervised work or service program shall not deprive the juvenile of schooling which is appropriate to the age, need, and specific rehabilitative goals of the juvenile.  The program shall not prohibit the juvenile from fulfilling restitution obligations through jobs the juvenile has found, by performing volunteer services for the community, or by doing work for the victim.

D.  Agreements for participation in the programs under this section may include restitution not in excess of actual damages caused by the juvenile which shall be paid from the net earnings of the juvenile received through participation in a constructive program of service or education acceptable to the juvenile, the victim, the Department of Juvenile Justice, the district attorney and/or the district court.  During the course of such service, the juvenile shall be paid no less than the federal minimum wage.  In considering a restitution agreement, the Department of Juvenile Justice, the district attorney and/or the district court shall take into account the age, physical and mental capacity of the juvenile.  The service shall be designed to relate to the juvenile a sense of responsibility for the injuries caused to the person or property of another.  If a petition has not been filed, the district attorney shall approve the nature of the work, the number of hours to be spent performing the assigned tasks and shall further specify that as part of a plan of treatment and rehabilitation, that seventy-five percent (75%) or more of the net earnings of the juvenile shall be used for restitution in order to provide positive reinforcement for the work performed.  If a petition has been filed, the district court may approve the nature of the work, the number of hours to be spent performing the assigned tasks and may further specify that as part of a plan of treatment and rehabilitation, that seventy-five percent (75%) or more of the net earnings of the juvenile shall be used for restitution.

E.  The Department of Juvenile Justice may enter into contracts with private service providers for implementation of the program required by this section.  The Department may require, as a condition of the contract, that the service provider pay restitution directly to the victim or victims and pay any amounts due to the juvenile directly to the juvenile.  The records of any service provider that contracts with the Department pursuant to this section shall be subject to inspection by any employee of the Department of Juvenile Justice designated by the Executive Director of the Office of Juvenile Affairs.  The Department of Juvenile Justice may subsidize the employment of a juvenile for the purposes of participation in a work program as provided by this section.

F.  Any person, entity or political subdivision who is an employer of juveniles or recipient of services from a juvenile, pursuant to an agreement with the Juvenile Offender Victim Restitution Work Program shall not be liable for ordinary negligence for:

1.  Damage to the property of the juvenile or injury to the juvenile except as to the liability established by the Workers' Compensation Act if the juvenile is covered thereunder; or

2.  Damage to any property or injury to any person which results from the services of the juvenile pursuant to this section.

Added by Laws 1985, c. 164, § 1, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 266, § 20, operative July 1, 1988; Laws 1992, c. 299, § 18, eff. July 1, 1992; Laws 1995, c. 352, § 107, eff. July 1, 1995.  Renumbered from § 1404.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 17, eff. July 1, 1996.

§10-7302-9.1.  Purpose - Short title.

A.  There is hereby created the Serious and Habitual Juvenile Offender Act for the purpose of:

1.  Establishing an accurate and accessible data base with information on juvenile offenders readily available to law enforcement agencies, juvenile court personnel, district attorneys, and others who require such information;

2.  Establishing a case management system for individual juvenile offenders that includes intensive supervision of serious or habitual juvenile offenders; and

3.  Enhancing community control of crime through information sharing regarding serious and habitual juvenile offenders that can be used by patrol officers and criminal investigators for the early identification of offenders and assist in the reduction of crime.

B.  Sections 7302-9.1 through 7302-9.6 of this title shall be known and may be cited as the "Serious and Habitual Juvenile Offender Act".

Added by Laws 1991, c. 296, § 1, eff. July 1, 1991.  Amended by Laws 1995, c. 352, § 108, eff. July 1, 1995.  Renumbered from § 1160.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7302-9.2.  Definitions.

As used in the Oklahoma Juvenile Code:

1.  "Agencies and programs comprising the juvenile justice system" means:

a. the courts, the District Attorney's Council and offices of the district attorneys, state and local law enforcement agencies, juvenile bureaus, the Department of Human Services, the Department of Juvenile Justice of the Office of Juvenile Affairs, the Oklahoma Commission on Children and Youth, the Department of Corrections, the Criminal Justice Resource Center, any other state agency responsible for the care, custody or supervision of youth alleged or adjudicated to be delinquent, and

b. to the extent that they are responsible for the provision of services to youth alleged or adjudicated to be delinquent, including but not limited to educational, treatment or residential services, local school districts and technology center schools and other public and private agencies not otherwise specifically included in subparagraph a of this paragraph, comprising the "children and youth service system" as defined by Section 600 of this title;

2.  "Felony act" or "felony offense" means any criminal offense that would constitute a felony crime if committed by an adult;

3.  "Habitual criminal acts" means three separate delinquency adjudications for the commission of felony acts.  The felony acts relied upon shall not have arisen out of the same transaction or occurrence or series of events related in time and location;

4.  "Juvenile court personnel" means those persons responsible for juvenile court intake, probation and parole supervision and services to youth alleged or adjudicated to be delinquent;

5.  "Juvenile Justice Information System" means the automated information system established by Section 7302-9.6 of this title;

6.  "Juvenile offender" means a delinquent child or juvenile as defined by Section 7301-1.3 of this title;

7.  "Sanction" means a consequence imposed upon a juvenile offender:

a. as a result of a criminal act, and

b. as a result of a violation of a condition of probation or parole;

8.  "Serious act" means any crime specified by subsection A of Section 7306-1.1 of this title;

9.  "Serious and Habitual Juvenile Offender Program" means the program of information, information sharing, case tracking, case management, supervision and sanctions established by Section 7302-9.3 of this title; and

10.  "Serious juvenile offender" and "habitual juvenile offender" means persons under eighteen (18) years of age who have been adjudicated delinquent for the commission of serious acts or habitual criminal acts and are subject to the Serious and Habitual Juvenile Offender Program in accordance with the criteria established pursuant to Section 7302-9.3 of this title.

Added by Laws 1991, c. 296, § 2, eff. July 1, 1991.  Amended by Laws 1992, c. 299, § 12, eff. July 1, 1992; Laws 1995, c. 352, § 109, eff. July 1, 1995.  Renumbered from § 1160.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 12, eff. July 1, 1997; Laws 2001, c. 33, § 11, eff. July 1, 2001.

§10-7302-9.3.  Serious and Habitual Juvenile Offender Program - Components.

The Serious and Habitual Juvenile Offender Program shall include, but not be limited to:

1.  The Juvenile Justice Information System pursuant to the provisions of Section 7302-9.6 of this title;

2.  Specific procedures for identifying juvenile offenders who have committed a serious act or habitual criminal acts for the purposes of intensive supervision and communication between law enforcement and juvenile court personnel and others regarding said offenders;

3.  Court intake risk-assessment for children alleged or adjudicated to be delinquent;

4.  Structured decision-making instruments utilizing risk-assessment, offense, needs-assessment, and other appropriate criteria for determining the imposition of appropriate specific sanctions for:

a. youth adjudicated delinquent, and

b. the violation of a condition of probation or parole;

5.  A case management system for ensuring appropriate:

a. diversion of youth from the juvenile justice system,

b. services for and supervision of all youth on pre-adjudicatory or postadjudicatory probation or on parole and for juvenile offenders in the custody of the Department of Juvenile Justice, and

c. intensive supervision of serious juvenile offenders and habitual juvenile offenders and communication between law enforcement and juvenile court personnel and others regarding said offenders;

6.  Detention criteria, the uniform statewide application of said detention criteria, and guidelines for the use of secure detention.  Said guidelines shall provide for priority to be given to the use of juvenile detention facilities for the detention of serious juvenile offenders and habitual juvenile offenders through provisions requiring the removal from detention of a juvenile with a lower priority status if an empty detention bed is not available at the time of referral of a juvenile with a higher priority status and if the juvenile with a higher priority status would be more of a danger to the public than the juvenile with the lower priority status;

7.  Guidelines for the imposition of sanctions for any criminal offenses committed by juveniles and for probation and parole violations;

8.  Guidelines for juvenile court personnel recommendations to district attorneys regarding the disposition of individual cases by district attorneys; and

9.  Guidelines for the disposition of individual cases by district attorneys.

Added by Laws 1991, c. 296, § 3, eff. July 1, 1991.  Amended by Laws 1995, c. 352, § 110, eff. July 1, 1995.  Renumbered from § 1160.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 13, eff. July 1, 1997.

§10-7302-9.4.  Implementation of Program - Duties of state and local agencies.

For the purpose of achieving full implementation of the Serious and Habitual Juvenile Offender Program, the Department of Juvenile Justice of the Office of Juvenile Affairs, the juvenile bureaus, the District Attorney's Council, the Oklahoma State Supreme Court as authorized and directed by Section 7302-2.3 of this title and Section 23 of Title 20 of the Oklahoma Statutes, the Oklahoma Commission on Children and Youth, the Oklahoma State Bureau of Investigation, local law enforcement agencies, and other agencies comprising the juvenile justice system shall:

a. develop and implement the Serious and Habitual Juvenile Offender Program,

b. develop and implement the Juvenile Justice Information System,

c. adopt rules, policies, procedures, standards, protocols and guidelines, as appropriate, for the development and implementation of the Serious and Habitual Juvenile Offender Program and the Juvenile Justice Information System, and

d. enter into contracts or interagency agreements under the Interlocal Cooperation Act, as appropriate for the purpose of implementing the Serious and Habitual Juvenile Offender Program and the Juvenile Justice Information System.

Added by Laws 1991, c. 296, § 4, eff. July 1, 1991.  Amended by Laws 1992, c. 299, § 13, eff. July 1, 1992; Laws 1995, c. 352, § 111, eff. July 1, 1995.  Renumbered from § 1160.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 14, eff. July 1, 1997.

§10-7302-9.5.  Repealed by Laws 1997, c. 293, § 42, eff. July 1, 1997.

§10-7302-9.6.  Juvenile Justice Information System - Functions - Duties of state and local agencies - Plan for implementation.

A.  For the purpose of information sharing and management of the Serious and Habitual Juvenile Offender Program, there is hereby created the Juvenile Justice Information System.  The information system shall be an automated, data-based, system for tracking juvenile offenders from arrest through final closure of the case and shall include information provided by all of the components of the juvenile justice system in accordance with the provisions of the Serious and Habitual Juvenile Offender Act.  The information system shall be fully integrated with other information systems related to services to children and youth and shall:

1.  Be based upon the integration, utilization and modification, as necessary, of existing information systems;

2.  Provide for the accuracy of the information and for the security of and limited access to the information;

3.  Include case specific information, including client outcomes, and have the ability to monitor juveniles in the juvenile justice system; and

4.  Be capable of providing management reports and information to the various components of the juvenile justice system, and of providing aggregate information necessary for planning, monitoring, evaluating and managing programs and services provided to youthful offenders as well as for system-wide analysis of the Serious and Habitual Juvenile Offender Program.

B.  The Department of Juvenile Justice of the Office of Juvenile Affairs, the juvenile bureaus, the Criminal Justice Resource Center, the Office of the Court Administrator, and other agencies and programs comprising the juvenile justice system, including but not limited to law enforcement and district attorneys, in accordance with guidelines established by the Serious and Habitual Juvenile Offender Program Implementation Task Force, shall jointly:

1.  Identify information to be shared by agencies on a regular basis;

2.  Develop procedures for processing case-profiles as cases move through agencies that come in contact with juvenile offenders;

3.  Establish training programs in the use of the system;

4.  Conduct a pilot project to test the system; and

5.  At least annually, evaluate the plan for full statewide implementation of the Juvenile Justice Information System and submit any necessary modifications of the existing plan to the Serious and Habitual Juvenile Offender Program Implementation Task Force and to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and each agency affected by said plan.

Added by Laws 1991, c. 296, § 6, eff. July 1, 1991.  Amended by Laws 1992, c. 299, § 15, eff. July 1, 1992; Laws 1995, c. 352, § 113, eff. July 1, 1995.  Renumbered from § 1160.6 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7303-1.1.  Taking of child into custody - Detention - Medical treatment - Mental health or substance abuse treatment - Hearing on order for medical treatment.

A.  A child may be taken into custody prior to the filing of a petition alleging that the child is delinquent or in need of supervision:

1.  By a peace officer, without a court order for any criminal offense for which the officer is authorized to arrest an adult without a warrant, or if the child is willfully and voluntarily absent from the home of the child without the consent of the parent, legal guardian, legal custodian or other person having custody and control of the child for a substantial length of time or without intent to return, or if the child's surroundings are such as to endanger the welfare of the child;

2.  By an employee of the court without a court order, if the child is willfully and voluntarily absent from the home of the child without the consent of the parent, legal guardian, legal custodian or other person having custody and control of the child for a substantial length of time or without intent to return, or if the child's surroundings are such as to endanger the welfare of the child;

3.  Pursuant to an order of the district court issued on the application of the office of the district attorney.  The application presented by the district attorney shall be supported by a sworn affidavit which may be based upon information and belief.  The application shall state facts sufficient to demonstrate to the court that there is probable cause to believe the child has committed a crime or is in violation of the terms of probation, parole or order of the court;

4.  By order of the district court pursuant to subsection E of this section when the child is in need of medical or mental health treatment or other action in order to protect the child's health or welfare and the parent, legal guardian, legal custodian or other person having custody or control of the child is unwilling or unavailable to consent to such medical or mental health treatment or other action; and

5.  Pursuant to an emergency ex parte or a final protective order of the district court issued pursuant to the Protection from Domestic Abuse Act.

Any child referred to in this subsection shall not be considered to be in the custody of the Office of Juvenile Affairs.

B.  Whenever a child is taken into custody as a delinquent child or a child in need of supervision pursuant to subsection A of this section, the child shall be detained, held temporarily in the custodial care of a peace officer or other person employed by a police department, or be released to the custody of the child's parent, legal guardian, legal custodian, attorney or other responsible adult, upon the written promise of such person to bring the child to the court at the time fixed if a petition is to be filed and to assume responsibility for costs for damages caused by the child if the child commits any delinquent acts after being released regardless of whether or not a petition is to be filed.  It shall be a misdemeanor for any person to sign the written promise and then fail to comply with the terms of the promise.  Any person convicted of violating the terms of the written promise shall be subject to imprisonment in the county jail for not more than six (6) months or a fine of not more than Five Hundred Dollars ($500.00) or both such fine and imprisonment.  In addition, if a parent, legal guardian, legal custodian, attorney or other responsible adult is notified that the child has been taken into custody, it shall be a misdemeanor for such person to refuse to assume custody of the child within a timely manner.  If detained, the child shall be taken immediately before a judge of the district court in the county in which the child is sought to be detained, or to the place of detention or shelter designated by the court.  If no judge be available locally, the person having the child in custody shall immediately report the detention of the child to the presiding judge of the judicial administrative district, provided that the child shall not be detained in custody beyond the next judicial day or for good cause shown due to problems of arranging for and transporting the child to and from a secure juvenile detention center, beyond the next two (2) judicial days unless the court shall so order after a detention hearing to determine if there exists probable cause to detain the child.  The child shall be present at the detention hearing or the image of the child may be broadcast to the judge by closed-circuit television or any other electronic means that provides for a two-way communication of image and sound between the child and the judge.  If the latter judge cannot be reached, such detention shall be reported immediately to any judge regularly serving within the judicial administrative district.  If detained, a reasonable bond for release shall be set.  Pending further disposition of the case, a child whose custody has been assumed by the court may be released to the custody of a parent, legal guardian, legal custodian, or other responsible adult or to any other person appointed by the court, or be detained pursuant to Article IV of the Oklahoma Juvenile Code in such place as shall be designated by the court, subject to further order.

C.  When any child is taken into custody pursuant to this title and it reasonably appears to the peace officer, employee of the court or person acting pursuant to court order that the child is in need of medical treatment to preserve the health of the child, any peace officer, any employee of the court or person acting pursuant to court order shall have the authority to authorize medical examination and medical treatment for any child found to be in need of medical treatment as diagnosed by a competent medical authority in the absence of the child's parent, legal guardian, legal custodian, or other person having custody and control of the child who is competent to authorize medical treatment.  The officer or the employee of the court or person acting pursuant to court order shall authorize said medical treatment only after exercising due diligence to locate the child's parent, legal guardian, legal custodian, or other person legally competent to authorize said medical treatment.  The child's parent, legal guardian, legal custodian, or other person having custody and control shall be responsible for such medical expenses as ordered by the court.  No peace officer, any employee of the court or person acting pursuant to court order authorizing such treatment in accordance with the provisions of this section for any child found in need of such medical treatment shall have any liability, civil or criminal, for giving such authorization.

D.  A child who has been taken into custody as otherwise provided by this Code who appears to be a minor in need of treatment may be admitted to a mental health or substance abuse treatment facility on an emergency basis or for an inpatient evaluation or for treatment only in accordance with the provisions of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.  The child's parent, legal guardian, legal custodian, or other person having custody and control shall be responsible for such mental health expenses as ordered by the court.  No peace officer, any employee of the court or person acting pursuant to court order authorizing such treatment in accordance with the provisions of this section for any child found in need of such mental health evaluation or treatment shall have any liability, civil or criminal, for giving such authorization.

E.  1.  A child may be taken into custody pursuant to an order of the court specifying that the child is in need of medical treatment or other action to protect the child's health or welfare and the parent, legal guardian, legal custodian, or other responsible adult having custody or control of a child is unwilling or unavailable to consent to such medical treatment or other action.

2.  If the child is in need of immediate medical treatment or other action to protect the child's health or welfare, the court may issue an emergency ex parte order upon application of the district attorney of the county in which the child is located.  The application for an ex parte order may be verbal or in writing and shall be supported by facts sufficient to demonstrate to the court that there is reasonable cause to believe that the child is in need of immediate medical treatment or other action to protect the child's health or welfare.  The emergency ex parte order shall be in effect until a full hearing is conducted.  A copy of the application, notice for full hearing and a copy of any ex parte order issued by the court shall be served upon such parent, legal guardian, legal custodian, or other responsible adult having custody or control of the child.  Within twenty-four (24) hours of the filing of the application the court shall schedule a full hearing on the application, regardless of whether an emergency ex parte order had been issued or denied.

3.  Except as otherwise provided by paragraph 2 of this section, whenever a child is in need of medical treatment to protect the child's health or welfare, or whenever any other action is necessary to protect the child's health or welfare, and the child's parent, legal guardian, legal custodian, or other person having custody or control of the child is unwilling or unavailable to consent to such medical treatment or other action, the court, upon application of the district attorney of the county in which the child is located, shall hold a full hearing within five (5) days of filing the application.  Notice of the hearing and a copy of the application shall be served upon the parent, legal guardian, legal custodian, or other person having custody or control of the child.

4.  At any hearing held pursuant to this subsection, the court may grant any order or require such medical treatment or other action as is necessary to protect the health or welfare of the child.

5. a. The parent, legal guardian, legal custodian, or other person having custody or control of the child shall be responsible for such medical expenses as ordered by the court.

b. No peace officer, any employee of the court or person acting pursuant to court order authorizing such treatment in accordance with the provisions of this subsection for any child found in need of such medical treatment shall have any liability, civil or criminal.

Added by Laws 1995, c. 352, § 114, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 18, eff. July 1, 1996; Laws 1997, c. 293, § 15, eff. July 1, 1997; Laws 1998, c. 268, § 5, eff. July 1, 1998; Laws 2000, c. 177, § 5, eff. July 1, 2000; Laws 2002, c. 327, § 24, eff. July 1, 2002.

§10-7303-1.2.  Personal jurisdiction.

A.  1.  Upon the filing of a petition, or upon the assumption of custody pursuant to the provisions of Section 7303-1.1 of this title, the district court of the county in which a child:

a. resides,

b. is found, or

c. is alleged to be or is found to be in need of supervision,

shall have jurisdiction of any child who is or is alleged to be in need of supervision and shall have jurisdiction of the parent, guardian, legal custodian, legal guardian or stepparent of said child, regardless of where the parent, guardian, legal custodian, legal guardian or stepparent is found; and shall have jurisdiction of any other adult person living in the home of such child.  For any child who is or is alleged to be delinquent, the district court of the county where the cause of action arose shall have jurisdiction of the child and of the parent, guardian, legal custodian, legal guardian or stepparent of said child, regardless where the parent, guardian, legal custodian, legal guardian or stepparent is found; and shall have jurisdiction of any other adult person living in the home of such child.

2.  When jurisdiction shall have been obtained over a child who is or is alleged to be in need of supervision, such may be retained until the child becomes eighteen (18) years of age and when jurisdiction shall have been obtained over a child who is or is alleged to be a delinquent, jurisdiction may be retained until the child becomes nineteen (19) years of age upon the court's own motion, motion by the district attorney or motion by the Department of Juvenile Justice, as provided in subsection B of Section 7302-5.4 of this title.

3.  For the convenience of the parties and in the interest of justice, a proceeding under the Oklahoma Juvenile Code, Section 7301-1.1 et seq. of this title, may be transferred to the district court in any other county.

4.  Any arrest or detention under the Oklahoma Juvenile Code or any adjudication in a juvenile proceeding shall not be considered an arrest, detention or conviction for purposes of employment, civil rights, or any statute, regulation, license, questionnaire, application, or any other public or private purposes, unless otherwise provided by law.

B.  The district court in which a petition is filed or the district court in which custody has been assumed pursuant to the provisions of Section 7303-1.1 of this title may retain jurisdiction of a delinquent child in such proceeding notwithstanding the fact that the child is subject to the jurisdiction of another district court within the state.  Any adjudication and disposition made by the court in which said petition is filed shall control over prior orders in regard to the child.

C.  The district court in which a petition is filed which alleges that a child is in need of supervision can issue any temporary order or grant any interlocutory relief authorized by this Code notwithstanding the fact that another district court within the state has jurisdiction of the child.

D.  If the district court in which a petition is filed pursuant to either subsection B or subsection C of this section sustains the petition, the district court shall have the jurisdiction to make a final determination on the juvenile petition or to transfer the proceedings to a court having prior jurisdiction over the child.  Where the other proceeding is pending in the same judicial district in which the juvenile petition is filed, the chief judge of the judicial district shall determine if the proceedings shall be consolidated and, if consolidated, which judge shall try the issues when the judges to whom the cases have been assigned are unable to agree on the procedure that should be followed.

E.  1.  A municipality with a population of at least twenty-five thousand (25,000) may, by written resolution filed with the district court as defined in this subsection, assume jurisdiction of cases involving children under eighteen (18) years of age charged with violating any municipal ordinance identified in the resolution.  Any other municipality may enter into an interlocal cooperation agreement with the district court pursuant to the Interlocal Cooperation Act, Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, to assume jurisdiction of cases involving children under eighteen (18) years of age charged with violating any municipal ordinance as agreed by the district court, the district attorney and the municipality.  For the purposes of this subsection, "district court" shall mean the district court judicial district or districts in which the contracting municipality is situated.  The chief juvenile judge of the district court judicial district is hereby authorized to enter into the interlocal cooperation agreement as provided for in this section for and on behalf of said judicial district if the judge determines that the agreement is constitutional and complies with state and federal law.  Provided, if there is no chief juvenile judge in the judicial district, then the presiding judge of the judicial administrative district that includes the contracting judicial district may enter into the agreement for and on behalf of said judicial district if the judge determines that the agreement is constitutional and complies with state and federal law.

2.  A child under eighteen (18) years of age who is taken into custody for the alleged violation of a municipal ordinance relating to truancy may be held pursuant to Section 10-109 of Title 70 of the Oklahoma Statutes.

3.  A child under eighteen (18) years of age who is taken into custody for the alleged violation of a municipal ordinance relating to curfews may be held temporarily under the custodial care of a peace officer or other person employed by a police department only until the child's parent, legal guardian, legal custodian, attorney or other responsible adult assumes custody or, if such a person cannot be located within a reasonable time of the taking of the child into custody or if such a person refuses to assume custody, until temporary shelter is found for the child.  In no event shall the child be placed in a jail, lockup, or detention facility; provided however, this provision shall not restrict or prohibit placing the child in a community intervention center pursuant to Section 7302-3.5 of this title.  The temporary custody provided for by this paragraph shall be utilized as a means of returning the child to the child's home or other place of shelter.

4.  Notwithstanding any other provision of this Code, a child less than eighteen (18) years of age, who is taken into custody for the alleged violation of a municipal ordinance, and who can be prosecuted in municipal court for such offense pursuant to jurisdiction assumed by the municipal court pursuant to the provisions of paragraph 1 of this subsection, may be temporarily detained by the municipality in a municipal juvenile facility, as defined by this paragraph, but only pursuant to the following conditions:

a. the municipality shall immediately take all reasonable steps to attempt to locate the child's parent, legal guardian, legal custodian, attorney or another responsible adult and determine if said parent, legal guardian, legal custodian, attorney or other responsible adult is willing to appear at the municipal juvenile facility and assume personal custody of the child upon the child's release from such facility,

b. the child shall be released to the personal custody of the child's parent, legal guardian, legal custodian, attorney or other responsible adult as soon as practicable and upon the written promise of such person to return the child to municipal court to answer the municipal charges on the date and at the time set by the municipal court and to assume responsibility for costs for damages by the child if the child causes damages while committing any acts in violation of municipal ordinances listed in this section after being released.  Municipalities may enact ordinances providing penalties for failure to comply with the written promise and for refusal to assume custody of a child in a timely manner,

c. the child shall be detained in the municipal juvenile facility for no longer than twenty-four (24) hours; provided, if the child's parent, legal guardian, legal custodian, attorney or other responsible adult fails to appear at the municipal juvenile facility and assume personal custody of the child within said twenty-four-hour period, then custody or release of the child shall be determined pursuant to the provisions of Section 7303-1.1 of this title,

d. the child shall be provided with adequate fresh drinking water,

e. the child shall be provided with adequate food not less than three times in a twenty-four-hour period,

f. the child shall be provided with adequate bathroom facilities and bedding, and

g. the child shall be provided with any necessary medical care and treatment.

Prior to the temporary detention of any child pursuant to the authority of this subsection, the municipal juvenile facility shall be certified by the Office of Juvenile Affairs pursuant to the applicable certification standards set by the Board of Juvenile Affairs, and each member of the staff of the municipal juvenile facility shall have satisfactorily completed a training program provided or approved by the Department of Juvenile Justice.  In furtherance of this subsection, the Office of Juvenile Affairs is directed to and shall establish standards for the certification of municipal juvenile facilities, with said standards to include, but not be limited to, the conditions set forth in subparagraphs a through g, inclusive, of this paragraph, and the Department of Juvenile Justice is directed to and shall provide or approve an appropriate training program for staff members of such facilities.  In lieu of operating a municipal juvenile facility with trained municipal employees, the municipality may contract with an independent public or private facility properly certified by the Office of Juvenile Affairs for performance of the detention services authorized by the provisions of this paragraph.  For the purposes of this section, a "municipal juvenile facility" shall mean a secure facility which is entirely separate from any jail, adult lockup, or other adult facility, or is spatially separate if contained inside any jail, adult lockup, or other adult facility which is certified by the Office of Juvenile Affairs for use for the temporary detention of juveniles as authorized by the provisions of this paragraph.  The provisions of this paragraph shall not restrict or limit the use of municipal juvenile facilities for detention of juveniles who are detained pursuant to other provisions of law.  In no event shall a juvenile be held in an adult facility that does not meet the definition of a municipal juvenile facility.

5.  Pursuant to an interlocal cooperation agreement between a municipality and the district court, as authorized by the provisions of paragraph 1 of this subsection, a child less than eighteen (18) years of age may be charged, prosecuted and, if convicted, fined for violating a municipal ordinance for which provision is made in paragraph 1 of this subsection; provided, that the maximum fine which may be imposed shall not exceed the maximum fine authorized by law.  When assessing punishment, the court also may require appropriate community service work, not to exceed ninety (90) hours, in lieu of or in addition to a fine if the product of multiplying the number of hours of community service work by the prevailing minimum wage plus any fine imposed does not result in a number which exceeds the maximum fine authorized by law, or restitution, or both community service work and restitution.  If the child fails to complete the community service, a parent or guardian of the child who knew or should have known that the child failed to complete the community service may be fined an amount that is equal to the number of community service hours that are uncompleted by the child multiplied by the hourly minimum wage amount.  In addition, during any calendar year that any child:

a. fails to appear for a court date on more than one occasion,

b. is convicted of two or more of the municipal offenses for which provision is made in paragraph 1 of this subsection, which offenses occurred on different days, or

c. fails to pay any fine or cost properly assessed by a municipal court,

and after the expiration of ninety (90) days, the court clerk shall mail notice of such occurrence to the Department of Public Safety, which department shall thereafter suspend or deny driving privileges for such child for six (6) months.  The suspension may be modified as provided in Section 6-107.2 of Title 47 of the Oklahoma Statutes.  In addition, the court may require the child to receive counseling or other community-based services, as necessary.

If a child is prosecuted for an offense in a municipal court, the child shall not be prosecuted for the offense in the district court.  The municipal court may also impose costs as authorized by law.

6.  Any fines and costs properly assessed against any child and which remain unpaid after three (3) months may be assessed by the municipal judge against the child's parent, parents, legal guardian or legal custodian and collected and paid as provided for in Articles XXVII and XXVIII of Title 11 of the Oklahoma Statutes.  Provided however, prior to such latter assessment, the court clerk shall give such child's parent, parents, legal guardian or legal custodian notice by certified mail to their place of residence or personal service of such action proposed to be taken.

7.  All municipal arrest records, prosecution records, court records, and court proceedings for cases involving children less than eighteen (18) years of age charged with violating municipal ordinances shall be kept confidential and shall not be open to public inspection except by order of the municipal court or as otherwise provided by Article VII of this Code and Section 620.6 of this title.  Municipal conviction records involving children less than eighteen (18) years of age convicted of violating municipal ordinances shall be open to public inspection.

F.  Funds generated from fines paid pursuant to an interlocal cooperation agreement between a municipality and the district court pursuant to the provisions of subsection E of this section shall be earmarked and used by the municipality only for the following purposes:

1.  To fund local programs which address problems of juvenile crime;

2.  To fund the costs of prosecutions authorized pursuant to the provisions of subsection E of this section;

3.  To fund the costs of detention authorized pursuant to the provisions of subsection E of this section;

4.  To fund administrative costs related to local programs that address problems of juvenile crime or related to the prosecution, detention, or punishment authorized pursuant to the provisions of subsection E of this section; and

5.  To fund the costs of community intervention centers authorized pursuant to Section 7302-3.5 of this title.

Such earmarked funds shall not be used by the municipality for any purpose other than the purposes set forth in paragraphs 1 through 5 of this subsection.

Added by Laws 1968, c. 282, § 102, eff. Jan. 13, 1969.  Amended by Laws 1972, c. 122, § 3, emerg. eff. April 4, 1972; Laws 1977, c. 259, § 1, eff. Oct. 1, 1977; Laws 1989, c. 269, § 1, eff. Nov. 1, 1989; Laws 1990, c. 84, § 1, eff. Sept. 1, 1990; Laws 1990, c. 337, § 2; Laws 1991, c. 9, § 1, eff. Sept. 1, 1991; Laws 1991, c. 296, § 27, eff. Sept. 1, 1991; Laws 1991, c. 335, § 2, emerg. eff. June 15, 1991; Laws 1992, c. 5, § 1, eff. Sept. 1, 1992; Laws 1992, c. 298, § 16, eff. July 1, 1993; Laws 1992, c. 373, § 2, eff. July 1, 1992; Laws 1993, c. 74, § 1, eff. Sept. 1, 1993; Laws 1993, c. 342, § 2, eff. July 1, 1993; Laws 1994, c. 290, § 30, eff. July 1, 1994; Laws 1995, c. 145, § 1, eff. Nov. 1, 1995; Laws 1995, c. 217, § 1, eff. July 1, 1995; Laws 1995, c. 352, § 115, eff. July 1, 1995.  Renumbered from § 1102 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 305, § 1, eff. Nov. 1, 1996; Laws 1997, c. 2, § 2, emerg. eff. Feb. 26, 1997; Laws 1997, c. 210, § 1, eff. Nov. 1, 1997; Laws 1998, c. 127, § 1, eff. Nov. 1, 1998; Laws 1999, c. 365, § 6, eff. Nov. 1, 1999; Laws 2000, c. 194, § 1, eff. Nov. 1, 2000.

NOTE:  Laws 1989, c. 363, § 2 repealed by Laws 1990, c. 84, § 2, eff. Sept. 1, 1990.  Laws 1990, c. 100, § 1 and Laws 1990, c. 238, § 2 repealed by Laws 1990, c. 337, § 26.  Laws 1991, c. 226, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1992, c. 299, § 8 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1992, c. 273, § 1 repealed by Laws 1993, c. 42, § 2, emerg. eff. April 5, 1993.  Laws 1993, c. 31, § 1 and Laws 1993, c. 42, § 1 repealed by Laws 1993, c. 342, § 10, eff. July 1, 1993.  Laws 1995, c. 274, § 2 repealed by Laws 1996, c. 47, § 4, emerg. eff. April 8, 1996 and Laws 1996, c. 305, § 2, eff. Nov. 1, 1996.  Laws 1996, c. 247, § 19 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§10-7303-1.3.  Preliminary inquiry - Petition.

A.  The court may provide by rule who shall make a preliminary inquiry to determine whether the interests of the public or of the child who is within the purview of the Oklahoma Juvenile Code require that further court action be taken.  Provided, that where intake is to be provided by the Department of Juvenile Justice under contract with the Supreme Court, or under the provision of rules issued by the Supreme Court, the preliminary inquiry shall follow the uniform contractual procedures as agreed to by the Supreme Court and the Department.  If it is determined by the preliminary inquiry that no further action be taken and if agreed to by the district attorney, the person or the court may make such informal adjustment as is practicable without a petition.

B.  A petition in a juvenile proceeding may be filed by the district attorney to determine if further action is necessary.  The proceeding shall be entitled "In the matter of ____________, an alleged (delinquent) or (a child alleged to be in need of supervision)".

The petition shall be verified and may be upon information and belief.  It shall set forth:

1.  With particularity facts which bring the child within the purview of the Oklahoma Juvenile Code;

2.  The name, age and residence of the child;

3.  The names and residences of the parents of the child;

4.  The name and residence of the legal guardian of the child, if applicable;

5.  The name and residence of the person or persons having custody or control of the child;

6.  The name and residence of the nearest known relative, if no parent or guardian can be found;

7.  The relief requested; and

8.  The specific federal law, state law or municipal ordinance under which the child is charged, and an endorsement of witnesses intended to be called by the petitioner, where the child is sought to be adjudged a delinquent child.

If a termination of parental rights is desired, it must be stated in the petition and summons, and if an order for the payment of funds for the care and maintenance of the child is desired, it must be stated in the petition and summons.  If any of the facts herein required are not known by the petitioner, the petition shall so state, along with the reasons why the facts are not known to the petitioner.

C.  A petition alleging a child to be a minor in need of treatment shall be filed by a district attorney pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

D.  A copy of the petition shall be attached to and delivered with the summons.

E.  A district attorney may defer filing a petition alleging a child to be delinquent or in need of supervision for a period of ninety (90) days if the child participates in a teen court program, a graduated sanctions program or a first-time offender program, as defined in Section 7303-4.6 of this title.  If the child successfully completes the program, the district attorney shall not file the petition.  The records of a case for which a petition is not filed shall be subject to the provisions of Article VII of the Oklahoma Juvenile Code.

Added by Laws 1995, c. 352, § 116, eff. July 1, 1995.  Amended by Laws 1998, c. 268, § 6, eff. July 1, 1998; Laws 2002, c. 473, § 2, eff. Nov. 1, 2002; Laws 2003, c. 3, § 7, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 327, § 25 repealed by Laws 2003, c. 3, § 8, emerg. eff. March 19, 2003.

§10-7303-1.4.  Petition to be filed within certain time - Order removing child from home prohibited absent certain determinations - "Responsible adult" defined.

A.  If a child has been taken into custody pursuant to the provisions of the Juvenile Justice Code before a petition has been filed, a petition shall be filed and a summons issued within five (5) judicial days from the date of such assumption of custody, or custody of the child shall be relinquished to the child's parent, legal guardian, legal custodian, or other responsible adult, unless otherwise provided for in the Oklahoma Juvenile Code.

B.  No order of the court providing for the initial or continued removal of a child alleged or adjudicated delinquent or in need of supervision from the child's home shall be entered unless the court finds that the continuation of the child in the home of the child is contrary to the welfare of the child.  The order shall include either:

1.  A determination as to whether or not reasonable efforts have been made to prevent the need for the removal of the child from the home or, as appropriate, reasonable efforts have been made to provide for the return of the child to the home; or

2.  A determination as to whether or not an absence of efforts to prevent the removal of the child from the home is reasonable upon consideration of the family circumstances, the safety of the child and the protection of the public; or

3.  A determination that reasonable efforts to prevent the removal of the child from the home or to reunify the child and family are not required because:

a. a court of competent jurisdiction has determined that the parent has subjected the child to one of the following aggravated circumstances: abandonment, torture, chronic abuse, sexual abuse or chronic, life-threatening neglect of the child,

b. a court of competent jurisdiction has determined that the parent has been convicted of one of the following:

(1) murder of another child of the parent,

(2) voluntary manslaughter of another child of the parent,

(3) aiding or abetting, attempting, conspiring, or soliciting to commit such a murder or such a voluntary manslaughter, or

(4) a felony assault that results in serious bodily injury to the child or another child of the parent, or

c. the parental rights of the parent with respect to a sibling have been terminated involuntarily.

C.  For purposes of this section and Sections 7303-1.1 and 7303-1.2 of this title, "responsible adult" means a stepparent, foster parent, person related to the juvenile in any manner who is eighteen (18) years of age or older, or any person having an obligation and authority to care for or safeguard the juvenile in another person's absence who is eighteen (18) years of age or older.

Added by Laws 1995, c. 352, § 117, eff. July 1, 1995.  Amended by Laws 2002, c. 473, § 3, eff. Nov. 1, 2002.

§10-7303-1.5.  Subsequent pleadings - Amended petitions.

A.  No pleading subsequent to the petition is required, and the filing of any motion or pleading shall not delay the holding of the adjudicatory hearing.

B.  A petition may be amended by order of the court at any time before an order of adjudication has been made, provided that the court shall grant the parties such additional time to prepare as may be required to insure a full and fair hearing.  A petition shall be deemed to have been amended to conform to the proof where the proof does not change the substance of the act, omission or circumstance alleged.  However, the court shall not amend the adjudicatory category prayed for in the petition.

Added by Laws 1995, c. 352, § 118, eff. July 1, 1995.

§10-7303-1.6.  Summons - Warrant.

A.  After a petition shall have been filed, unless the parties provided for in this section shall voluntarily appear, a summons shall be issued which shall recite briefly the nature of the proceeding with the phrase "as described more fully in the attached petition" and requiring the person or persons who have the custody or control of the child to appear personally and bring the child before the court at a time and place stated.  The summons shall state the relief requested, and shall set forth the right of the child, parents and other interested parties to have an attorney present at the hearing on the petition.

B.  The summons shall be served on the person who has actual custody of the child, and if the child has reached the age of twelve (12) years, a copy shall be served on the child.  If the person who has actual custody of the child shall be other than a parent or guardian of the child, a copy of the summons shall be served on the parent or guardian, or both.  A copy of the summons shall be served on a custodial parent, guardian or next friend.  If no parent or guardian can be found, a summons shall be served on such other person or persons as the court shall designate.

Summons may be issued requiring the appearance of any other person whose presence is necessary.

C.  If it subsequently appears that a person who should have been served was not served and has not entered an appearance, the court shall immediately order the issuance of a summons which shall be served on said person.

D.  If after a petition has been filed, it appears that the child is in such condition or surroundings that the welfare of the child requires that custody be immediately assumed by the court, the judge may immediately issue a detention order or warrant authorizing the taking of said child into emergency custody.  Any such child shall not be considered to be in the custody of the Office of Juvenile Affairs.

E.  In a delinquency proceeding, whenever a warrant for the arrest of a child shall issue, it shall state the offense the child is being charged with having committed; in a child in need of supervision proceeding, whenever a warrant for detention of a child shall issue, it shall state the reason for detention.  Warrants for the arrest or detention of a child shall comport with all other requirements of issuance of arrest warrants for adult criminal offenders.

Added by Laws 1995, c. 352, § 119, eff. July 1, 1995.  Amended by Laws 1998, c. 268, § 7, eff. July 1, 1998.

§10-7303-1.7.  Examination by health care professionals - Order for treatment - Investigation of child's home and custodian's earning capacity.

A.  After a petition under the provisions of this article has been filed, the court may order the child to be examined and evaluated by a physician or other appropriate professional to aid the court in making the proper disposition concerning the child.  The court may order a mental health evaluation of a child as provided by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

B.  Whenever a child concerning whom a petition has been filed appears to be in need of nursing, medical or surgical care, the court may order the parent or other person responsible for the care and support of the child to provide such care in a hospital or otherwise.  If the parent or other person fails to provide such care, the court may, after due notice, enter an order therefor, and the expense thereof, when approved by the court, shall be a charge upon the county, but the court may adjudge that the person having the duty under the law to support the child pay part or all of the expenses of such care.  In an emergency the court may, when health or condition of the child may require it, cause the child to be placed in a public hospital or institution for treatment or special care, or in a private hospital or institution which will receive the child for like purpose, and consent to emergency treatment or surgery.

C.  After adjudication and at the request of a judge in any juvenile proceeding, the Department of Juvenile Justice shall investigate the home conditions and environment of the child and the financial ability, occupation and earning capacity of the parent, legal guardian or custodian of the child.  Upon request by the court of another state, the Department may conduct a similar investigation.

Added by Laws 1995, c. 352, § 120, eff. July 1, 1995.  Amended by Laws 2002, c. 327, § 26, eff. July 1, 2002.

§10-7303-2.1.  Service of summons - Timing of hearing - When order determining delinquency becomes final.

A.  Service of summons shall be made as provided for service in civil actions or service may be made by certified mail to such person's last-known address, requesting a return receipt from the addressee only.  If the address of the person to be summoned is not known, or if the mailed summons is returned, the court may order that notice of the hearing be published once in a newspaper of general circulation in the county.

B.  1.  The court shall not hold the hearing until at least forty-eight (48) hours after the service of the summons, except with the consent of the parent or guardian.

2.  If the parent is not served within the state, the court shall not hold the hearing until at least five (5) days after the date of mailing the summons, except with the consent of the parent.

3.  If notice is published, the court shall not hold the hearing until at least ten (10) days after the date of publication.

4.  If one or more persons must be served by publication, and if it appears that the court must order the child held in a place of detention in order to meet the requirement of this section with respect to the time for holding a hearing when a party can be served only by publication, the court may advance the date of the hearing, with reasonable notice to the other persons who have been served or are properly and legally notified, to any date that the court determines to be reasonable and may proceed with the action.

C.  An order determining that a child is delinquent or in need of supervision shall not become final until thirty (30) days after the date of the publication of the notice.  Nothing contained herein shall prevent a court from immediately assuming custody of a child and ordering whatever action may be necessary, including medical treatment, to protect the child's health or welfare.

Added by Laws 1995, c. 352, § 121, eff. July 1, 1995.

§10-7303-2.2.  Failure to appear - Contempt - Warrants.

If any person summoned shall, without reasonable cause, fail to appear, such person may be held in contempt of court.  In case the summons cannot be served, or the parties served fail to obey the same, or in any case when it shall be made to appear to the judge that the service will be ineffectual or that the welfare of the child requires that the child should be brought into the custody of the court, a warrant may be issued against the parent or guardian, or against the child.

Added by Laws 1995, c. 352, § 122, eff. July 1, 1995.

§10-7303-3.1.  Conduct of interrogations - Appointment of counsel - Guardians ad litem - Misuse of records by public officers and employees.

A.  No information gained by a custodial interrogation of a child or a youthful offender under sixteen (16) years of age nor any evidence subsequently obtained as a result of such interrogation shall be admissible into evidence against the child or youthful offender unless the custodial interrogation about any alleged offense by any law enforcement officer or investigative agency, or employee of the court, or employee of the Department of Juvenile Justice is done in the presence of the parents, guardian, attorney, adult relative, adult caretaker, or legal custodian of the child or youthful offender.  No such custodial interrogation shall commence until the child and the parents, guardian, attorney, adult relative, adult caretaker, or legal custodian of the child have been fully advised of the constitutional and legal rights of the child or youthful offender, including the right to be represented by counsel at every stage of the proceedings, and the right to have counsel appointed by the court if the parties are without sufficient financial means; provided, however, that no legal aid or other public or charitable legal service shall make claim for compensation as contemplated herein.  It is further provided that where private counsel is appointed in such cases, the court shall set reasonable compensation and order the payment out of the court fund.  As used in this section, "custodial interrogation" means questioning of a child or youthful offender under sixteen (16) years of age while that child or youthful offender is in law enforcement custody or while that child or youthful offender is being deprived of freedom of action in any significant way by a law enforcement officer, employee of the court, or employee of the Department.  Custodial interrogation shall conform with all requirements for interrogation of adult criminal offenders.  The term "custodial interrogation" shall not be deemed to mean questioning of a child or youthful offender by a public school administrator or teacher, so long as such questioning is not being conducted on behalf of a law enforcement officer, an employee of the court or an employee of the Department.  Any information gained from noncustodial questioning of a child or youthful offender by a public school administrator or teacher concerning a wrongful act committed on public school property shall be admissible into evidence against the child or youthful offender.

B.  If the parents, guardian, or other legal custodian of the child being interrogated requests an attorney and is found to be without sufficient financial means, counsel shall be appointed by the court if a petition has been filed alleging that the child is a child in need of supervision, or if termination of parental rights is a possible remedy, provided that the court may appoint counsel without such request, if it deems representation by counsel necessary to protect the interest of the parents, guardian or other legal custodian.  If the child is not otherwise represented by counsel, whenever a petition is filed pursuant to the provisions of Section 7303-1.3 of this title, the court shall appoint a separate attorney, who shall not be a district attorney, for the child regardless of any attempted waiver by the parent or other legal custodian of the child of the right of the child to be represented by counsel.

C.  Whenever a petition is filed alleging that a child is a delinquent child or a child in need of supervision, the court may appoint a guardian ad litem for the child at any time subsequent to the filing of the petition and shall appoint a guardian ad litem upon the request of the child or the attorney of the child.  The guardian ad litem shall not be a district attorney, an employee of the office of the district attorney, an employee of the court, an employee of a juvenile bureau, or an employee of any public agency having duties or responsibilities towards the child.

D.  The guardian ad litem shall be given access to the court file and access to all records and reports relevant to the case and to any records and reports of examination of the child's parent or other custodian, made pursuant to this section or Section 846 of Title 21 of the Oklahoma Statutes.

E.  It shall be unlawful and a misdemeanor for the Office of Juvenile Affairs, the Department of Juvenile Justice, any person employed by the Office or the Department, or any other public officer or employee, to furnish or permit to be taken off of the records any information therein contained for commercial, political or any other unauthorized purpose.

Added by Laws 1995, c. 352, § 123, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 16, eff. July 1, 1997.

§10-7303-4.1.  Trial by jury.

In adjudicatory hearings to determine if a child is delinquent or in need of supervision, any person entitled to service of summons or the state shall have the right to demand a trial by jury, which shall be granted as in other cases, unless waived, or the judge on the judge's own motion may call a jury to try any such case.  Such jury shall consist of six persons.

Added by Laws 1995, c. 352, § 124, eff. July 1, 1995.

§10-7303-4.2.  Conduct of adjudicative hearings.

A.  All cases of children shall be heard separately from the trial of cases against adults.  The adjudicative hearings shall be conducted according to the rules of evidence, and may be adjourned from time to time.

1.  Except as provided by paragraph 2 of this subsection, the hearings shall be private unless specifically ordered by the judge to be conducted in public, and all persons having a direct interest in the case as provided in this paragraph shall be admitted.  Any victim, relative, legal guardian of a victim, or a person designated by the victim who is not subject to the rule of sequestration as a witness of a juvenile criminal act shall be considered to have a direct interest in the case and shall be notified of all court hearings involving that particular juvenile criminal act as provided by Section 215.33 of Title 19 of the Oklahoma Statutes.  Stenographic notes or other transcript of the hearings shall be kept as in other cases, but they shall not be open to inspection except by order of the court or as otherwise provided by law.

2.  Hearings related to the second or subsequent delinquency adjudication of a child shall be public proceedings.  The adjudications relied upon to determine whether a hearing is a public proceeding pursuant to this paragraph shall not have arisen out of the same transaction or occurrence or series of events closely related in time and location.  Upon its own motion or the motion of any of the parties to the hearing and for good cause shown, the court may order specific testimony or evidence to be heard in private; provided, the court shall not exclude any relative, legal guardian of a victim, or a person designated by the victim who is not subject to the rule of sequestration as a witness from the hearing during testimony of the victim.  For the purposes of this paragraph, "good cause" shall mean a showing that it would be substantially harmful to the mental or physical well-being of the child if such testimony or evidence were presented at a public hearing.

B.  The child may remain silent as a matter of right in delinquency hearings and in need of supervision hearings, and before he is interrogated he shall be so advised.

C.  A decision determining a child to come within the purview of the Oklahoma Juvenile Code shall be based on sworn testimony and the child shall have the opportunity for cross-examination unless the facts are stipulated.  If a child is alleged to be delinquent and the facts are stipulated, the judge shall ascertain from the child if the child agrees with the stipulation and if the child understands the consequences of stipulating the facts.

Added by Laws 1995, c. 352, § 125, eff. July 1, 1995.  Amended by Laws 1997, c. 82, § 1, eff. July 1, 1997.

§10-7303-4.3.  Certification proceedings.

A.  Except as otherwise provided in the Oklahoma Juvenile Code, a child who is charged with having violated any state statute or municipal ordinance other than those enumerated in Section 7306-1.1, 7306-2.5 or 7306-2.6 of this title, shall not be tried in a criminal action but in a juvenile proceeding.  The juvenile proceeding may be filed before the child becomes eighteen (18) years of age or within ninety (90) days after the date of the eighteenth birthday of the child.  If, during the pendency of a criminal or quasi-criminal charge against any person, it shall be ascertained that the person was a child at the time of committing the alleged offense, the district court or municipal court shall transfer the case, together with all the papers, documents and testimony connected therewith, to the juvenile division of the district court.  The division making the transfer shall order the child to be taken forthwith to the place of detention designated by the juvenile division, to that division itself, or release the child to the custody of some suitable person to be brought before the juvenile division.  However, nothing in this act shall be construed to prevent the exercise of concurrent jurisdiction by another division of the district court or by municipal courts in cases involving children wherein the child is charged with the violation of a state or municipal traffic law or ordinance.

B.  Except as otherwise provided by law, if a child is charged with delinquency as a result of an offense which would be a felony if committed by an adult, the court on its own motion or at the request of the district attorney shall conduct a preliminary hearing to determine whether or not there is prosecutive merit to the complaint.  If the court finds that prosecutive merit exists, it shall continue the hearing for a sufficient period of time to conduct an investigation and further hearing to determine if the child should be held accountable for acts of the child as if the child were an adult if the child should be found to have committed the alleged act or omission.

Consideration shall be given to:

1.  The seriousness of the alleged offense to the community, and whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

2.  Whether the offense was against persons or property, greater weight being given to transferring the accused person to the adult criminal justice system for offenses against persons and, if personal injury resulted, the degree of personal injury;

3.  The sophistication and maturity of the juvenile and capability of the juvenile of distinguishing right from wrong as determined by consideration of a psychological evaluation of the juvenile, home, environmental situation, emotional attitude and pattern of living;

4.  The record and previous history of the accused person, including previous contacts with community agencies, law enforcement agencies, schools, juvenile or criminal courts and other jurisdictions, prior periods of probation or prior commitments to juvenile institutions;

5.  The prospects for adequate protection of the public;

6.  The likelihood of reasonable rehabilitation of the juvenile if the juvenile is found to have committed the alleged offense, by the use of procedures and facilities currently available to the juvenile court; and

7.  Whether the offense occurred while the juvenile was escaping or in an escape status from an institution for delinquent children.

After the investigation and hearing, the court may in its discretion proceed with the juvenile proceeding, or it shall state its reasons in writing and shall certify, based on clear and convincing evidence, that the child shall be held accountable for acts of the child as if the child were an adult and shall be held for proper criminal proceedings for the specific offense charged, by any other division of the court which would have trial jurisdiction of the offense if committed by an adult.  The juvenile proceeding shall not be dismissed until the criminal proceeding has commenced and if no criminal proceeding commences within thirty (30) days of the date of the certification, unless stayed pending appeal, the court shall proceed with the juvenile proceeding and the certification shall lapse.

If not included in the original summons, notice of a hearing to consider whether a child should be certified for trial as an adult shall be given to all persons who are required to be served with a summons at the commencement of a juvenile proceeding, but publication in a newspaper when the address of a person is unknown is not required.  The purpose of the hearing shall be clearly stated in the notice.

C.  Prior to the entry of any order of adjudication, any child in custody shall have the same right to be released upon bail as would an adult under the same circumstances.  Subsequent to the entry of an order that a child stand trial as an adult, the child shall have all the statutory and constitutional rights and protections of an adult accused of a crime but shall, while awaiting trial and for the duration of the trial, be detained in a jail cell or ward entirely separate from prisoners who are eighteen (18) years of age or over.  Upon conviction, the juvenile may be incarcerated with the adult population.  If, prior to the entry of any order of adjudication, the child becomes eighteen (18) years of age, the child may be detained in a county jail or released on bail.  If a child is certified to stand trial as an adult, the court shall make every effort to avoid duplication of the adult preliminary hearing and the prosecutorial hearing in the juvenile certification process.  The parties may jointly stipulate to the court that the record for the prosecutorial merit hearing in the juvenile proceeding be used for all or part of the preliminary hearing.

D.  Any child who has been certified to stand trial as an adult pursuant to any certification procedure provided by law, or who has been tried as an adult pursuant to any reverse certification procedure provided by law, and is subsequently convicted of the alleged offense, or against whom the imposition of judgment and sentencing has been deferred, shall be tried as an adult in all subsequent criminal prosecutions, and shall not be subject to the jurisdiction of the juvenile court or be eligible to be tried as a youthful offender in any further proceedings.

E.  Any child seventeen (17) years of age or older who has been certified to stand trial as an adult pursuant to any certification procedure of any other state and subsequently convicted of the alleged offense, or who has been tried and convicted as an adult in any other state, or against whom the imposition of judgment and sentencing has been deferred, shall be tried as an adult in all subsequent criminal prosecutions, and shall not be subject to the jurisdiction of the juvenile court or be eligible to be tried as a youthful offender in any further proceedings.

F.  An order either certifying a person as a child pursuant to subsection B of this section or denying such certification shall be a final order, appealable when entered.

Added by Laws 1968, c. 282, § 112, eff. Jan. 13, 1969.  Amended by Laws 1973, c. 227, § 1, emerg. eff. May 24, 1973; Laws 1974, c. 272, § 2, emerg. eff. May 29, 1974; Laws 1977, c. 79, § 2; Laws 1978, c. 231, § 2, eff. Oct. 1, 1978; Laws 1979, c. 257, § 4, eff. Oct. 1, 1979; Laws 1981, c. 141, § 1; Laws 1988, c. 76, § 2, emerg. eff. March 25, 1988; Laws 1989, c. 363, § 7, eff. Nov. 1, 1989; Laws 1993, c. 342, § 7, eff. July 1, 1993; Laws 1994, c. 290, § 39, eff. July 1, 1994; Laws 1995, c. 352, § 126, eff. July 1, 1995.  Renumbered from § 1112 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 17, eff. July 1, 1997; Laws 2004, c. 75, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 1974, c. 35, § 1 repealed by Laws 1974, c. 272, § 3, emerg. eff. May 29, 1974.

§10-7303-4.4.  Repealed by Laws 1998, c. 268, § 18, eff. July 1, 1998.

§10-7303-4.5.  Dismissal of petition.

If the court finds that the allegations of the petition are not supported by the evidence, the court shall order the petition dismissed and shall order the child discharged from any detention or restriction previously ordered.  The child's parents, guardian or other legal custodian shall also be discharged from any restriction or other previous temporary order.

Added by Laws 1995, c. 352, § 128, eff. July 1, 1995.

§10-7303-4.6.  Order of adjudication - Deferral of delinquency proceedings.

A.  If the court finds that the allegations of a petition alleging a child to be delinquent or in need of supervision are supported by the evidence, the court shall sustain the petition, and shall make an order of adjudication setting forth whether the child is delinquent or in need of supervision and shall adjudge the child as a ward of the court.

B.  A court may defer delinquency adjudication proceedings or proceedings to determine if a child is in need of supervision for one hundred eighty (180) days if the child:

1.  Is alleged to have committed or attempted to commit a delinquent offense that if committed by an adult would be a misdemeanor or that if committed by an adult would be grand larceny of property valued at One Hundred Dollars ($100.00) or less;

2.  Waives the privilege against self-incrimination and testifies, under oath, that the allegations are true;

3.  Has not been previously adjudicated a delinquent; and

4.  Presents to the court an oral or written request to attend a Teen Court program or graduated sanctions program.

C.  A court may defer delinquency adjudication proceedings for the duration of the juvenile drug court program if the child is participating in such a program.

D.  The Teen Court program, graduated sanctions program, or juvenile drug court must be approved by the court.

E.  The court shall dismiss the case with prejudice at the conclusion of the deferral period if the child presents satisfactory evidence that the Teen Court program, graduated sanctions program or a juvenile drug court has been successfully completed.

F.  The court may require a child who requests a Teen Court program to pay a fee, as determined by the court, not to exceed Twenty Dollars ($20.00) to cover the costs of administration.  The fee shall be deposited in the court clerk's official depository account.  Eighty percent (80%) of the costs so paid shall be distributed to the organization sponsoring the Teen Court to be used for Teen Court operating expenses.  The remaining twenty percent (20%) of the cost shall be paid by the court clerk to the court fund.

G.  A court may defer delinquency proceedings or proceedings to determine if a child is in need of supervision for one hundred eighty (180) days for any child that has not been previously adjudicated delinquent, if the child and, if required by the court, the parent or legal guardian of the child agree to participate in an alternative diversion program for first-time offenders that has been approved by the court.  The court shall dismiss the case with prejudice at the conclusion of the deferral period if the child presents satisfactory evidence that the alternative diversion program for first-time offenders has been successfully completed.  The records of a case dismissed pursuant to this subsection shall be subject to the provisions of Article VII of the Oklahoma Juvenile Code.

H.  A court may defer delinquency proceedings for one hundred eighty (180) days for any child that has not been previously adjudicated delinquent, if the child agrees to participate in a military mentor program that has been approved by the court.  The court shall dismiss the case with prejudice at the conclusion of the deferral period if the child presents satisfactory evidence that the military mentor program has been successfully completed.  The records of a case dismissed pursuant to this subsection shall be subject to the provisions of Article VII of the Oklahoma Juvenile Code.

I.  As used in this section:

1.  "Alternative diversion programs for first-time offenders" means programs for juveniles who have been identified by law enforcement personnel, the district attorney, or the court as having committed acts which are not serious enough to warrant adjudication through the juvenile court process, but which do indicate a need for intervention to prevent further development toward juvenile delinquency.  The program shall be administered, pursuant to contact with the Department of Juvenile Justice, by organizations designated as youth services agencies by law;

2.  "Graduated sanctions program" means a program administered by the Office of Juvenile Affairs as defined in Section 7301-1.3 of this title or as otherwise approved by the court;

3.  "Juvenile drug court", "juvenile drug court program" or "program" means a highly structured judicial intervention process for substance abuse treatment of eligible juveniles as set forth in Section 7303-5.5 of this title;

4.  "Military mentor program" means a program administered by the Oklahoma Military Department as provided in Section 7303-5.3 of this title;

5.  "Supervising staff" means a community provider assigned to monitor juveniles in the program, a state or local agency representative or a certified treatment provider participating in the program, or a person designated by the judge to perform drug court investigations; and

6.  "Teen Court program" means a program which provides an alternative judicial forum for cases involving juvenile offenders, in which teenage participants, under the supervision of an adult coordinator, may serve in various capacities within the courtroom, including jurors, lawyers, bailiffs and judges.  Such program also may include participation by volunteer adult attorneys.  The Teen Court hears cases involving juvenile offenders who are referred to the Teen Court by the district attorney or the district court and assesses sentences such as participation in community work projects, counseling or rehabilitation programs.

Added by Laws 1995, c. 352, § 129, eff. July 1, 1995.  Amended by Laws 1998, c. 268, § 8, eff. July 1, 1998; Laws 1999, c. 1, § 6, emerg. eff. Feb. 24, 1999; Laws 2002, c. 473, § 4, eff. Nov. 1, 2002; Laws 2005, c. 226, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1998, c. 244, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§10-7303-5.1.  Dispositional hearings.

A.  After making an order of adjudication, the court shall hold a dispositional hearing, at which all evidence helpful in determining the proper disposition best serving the interest of the child and the public, including but not limited to oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the adjudicatory hearing.

B.  Before making an order of disposition, the court shall advise the district attorney, the parents, guardian, custodian or responsible relative, and their counsel, of the factual contents and the conclusion of reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them.  An order of disposition shall include a specific finding and order of the court relative to the liability and accountability of the parents for the care and maintenance of the child as authorized by Section 7303-7.6 of this title, unless custody is placed with the parent or parents of the child.

C.  On its own motion or that of the district attorney, or of the parent, guardian, custodian, responsible relative or counsel, the court may adjourn the hearing for a reasonable period to receive reports or other evidence and, in such event, shall make an appropriate order for detention of the child, or release of the child from detention subject to supervision by the court, during the period of the continuance.

D.  In scheduling investigations and hearings, the court shall give priority to proceedings in which a child is in detention, or has otherwise been removed from his home, before an order of disposition has been made.

Added by Laws 1995, c. 352, § 130, eff. July 1, 1995.

§10-7303-5.2.  Individual treatment and service plans.

A.  An individual treatment and service plan shall be filed with the court within the thirty (30) days after any child has been adjudicated to be delinquent or in need of supervision.  Said plan shall be filed by the person, department or agency responsible for the supervision of the case or by the legal custodian if the child has been removed from the custody of its lawful parent or parents.  The treatment and service plan shall be based on a comprehensive assessment and evaluation of the child and family and include but not be limited to:

1.  A history of the child and family, including identification of the problems leading to the adjudication;

2.  Identification of the specific services available to the child to remediate or alleviate the conditions that led to the adjudication, including but not limited to educational, vocational- educational, medical, drug or alcohol abuse treatment or counseling or other treatment services;

3.  Identification of the services to be provided to the parent, legal guardian, legal custodian, stepparent, other adult person living in the home or other family members, to remediate or alleviate the conditions that led to the adjudication, including services needed to assist the family to provide proper care and supervision of the child;

4.  Performance criteria that will measure the progress of the child and family toward completion of the treatment and service plan;

5.  A projected date for the completion of the treatment and service plan; and

6.  The name and business address of the attorney representing the child, if any.

B.  The individual treatment and service plan shall be amended as necessary and appropriate to reflect the disposition of the court.  The amended plan shall be filed with the court within thirty (30) days of the order of disposition removing the child from the home and shall state:

1.  The reasons for such placement and a statement as to the unavailability or inappropriateness of local placement, or other good cause, for any placement more than forty (40) miles from the home of the child;

2.  The services to be provided to the child while in such placement and the projected date of discharge;

3.  The services necessary to assist the child to reintegrate with the family of the child or other community-based placement; and

4.  If the child is age sixteen (16) or older, the services necessary to make the transition from community placement to independent living.

C.  Whenever a child who is subject to the provisions of this section is committed for inpatient mental health or substance abuse treatment pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, the individual treatment and service plan shall be amended as necessary and appropriate, including but not limited to identification of the treatment and services to be provided to the child and his family upon discharge of the child from inpatient mental health or substance abuse treatment.

Added by Laws 1995, c. 352, § 131, eff. July 1, 1995.  Amended by Laws 1998, c. 268, § 9, eff. July 1, 1998; Laws 2002, c. 327, § 27, eff. July 1, 2002.

§10-7303-5.3.  Kinds of disposition orders - Revocation, modification and redisposition.

A.  The following kinds of orders of disposition may be made in respect to children adjudicated in need of supervision or delinquent:

1.  The court may place the child on probation or under supervision in the home of the child, or in the custody of a suitable person, upon such conditions as the court shall determine.  The court may require the parent or other person to give security by bond, with surety or sureties approved by the court, for compliance with such order.  If the child is placed on probation, the court may impose a probation supervision fee of not more than Twenty-five Dollars ($25.00) per month, if the court finds that the child or parent or legal guardian of the child has the ability to pay the fee.  In counties having a juvenile bureau, the fee shall be paid to the juvenile bureau; in all other counties, the fee shall be paid to the Office of Juvenile Affairs.

2.  If it is consistent with the welfare of the child, the child shall be placed with the parent or legal guardian of the child, but if it appears to the court that the conduct of such parent, guardian, legal guardian, stepparent or other adult person living in the home has contributed to the child becoming delinquent or in need of supervision, the court may issue a written order specifying conduct to be followed by such parent, guardian, legal custodian, stepparent or other adult person living in the home with respect to such child.  The conduct specified shall be such as would reasonably prevent the child from continuing to be delinquent or in need of supervision.  Such order shall remain in effect for a period of not more than one (1) year to be specified by the court, and the order may be extended or renewed by the court.

a. If it is consistent with the welfare of the child, in cases where the child has been adjudicated to be in need of supervision due to repeated absence from school, the court may order counseling and treatment for the child and the parents of the child to be provided by the local school district, the county, the Department or a private individual or entity.  Prior to final disposition, the court shall require that it be shown by the appropriate school district that a child found to be truant has been evaluated for learning disabilities, hearing and visual impairments and other impediments which could constitute an educational handicap or has been evaluated to determine whether the child has a disability if it is suspected that the child may require special education services in accordance with the Individuals with Disabilities Education Act (IDEA).  The results of such tests shall be made available to the court for use by the court in determining the disposition of the case.

b. In issuing orders to a parent, guardian, legal guardian, stepparent or other adult person living in the home of a child adjudicated to be a delinquent child or in making other disposition of said delinquent child, the court may consider the testimony of said parent, guardian, legal guardian, stepparent or other adult person concerning the behavior of the juvenile and the ability of such person to exercise parental control over the behavior of the juvenile.

c. In any dispositional order involving a child age sixteen (16) or older, the court shall make a determination, where appropriate, of the services needed to assist the child to make the transition to independent living.

No child who has been adjudicated in need of supervision only upon the basis of truancy or noncompliance with the mandatory school attendance law shall be placed in a public or private institutional facility or be removed from the custody of the lawful parent, guardian or custodian of the child.

3.  The court may commit the child to the custody of a private institution or agency, including any institution established and operated by the county, authorized to care for children or to place them in family homes.  In committing a child to a private institution or agency, the court shall select one that is licensed by any state department supervising or licensing private institutions and agencies; or, if such institution or agency is in another state, by the analogous department of that state.  Whenever the court shall commit a child to any institution or agency, it shall transmit with the order of commitment a summary of its information concerning the child, and such institution or agency shall give to the court such information concerning the child as the court may at any time require.

4.  The court may order the child to receive counseling or other community-based services as necessary.

5.  The court may order the child to participate in a military mentor program administered by the Oklahoma Military Department, if such program:

a. is staffed by National Guard or qualified civilian personnel who are trained by the Oklahoma Military Department pursuant to training standards established by the Department of Juvenile Justice and meets screening requirements established by the Department of Juvenile Justice,

b. provides for adequate supervision of the child, and

c. is designed to develop useful skills and abilities of the child and/or integrate the child into community service activities or public works projects.

The Office of Juvenile Affairs through its Department of Juvenile Justice and the Oklahoma Military Department are hereby authorized to enter into an agreement to provide for the effective development and implementation of this paragraph.

6.  The court may commit the child to the custody of the Office of Juvenile Affairs under the supervision of the Department of Juvenile Justice.  Any order adjudicating the child to be delinquent and committing the child to the Department of Juvenile Justice shall be for an indeterminate period of time.  If the adjudication is for distribution of a controlled dangerous substance or possession with intent to distribute a controlled dangerous substance, the court may require that the offender be placed in a regimented juvenile training program as described in Section 7302-6.9 of this title, or a secure facility operated or contracted for by the Office of Juvenile Affairs.   The placement must occur within sixty (60) days of disposition unless extended by the court for an additional sixty (60) days.

7.  If the child has been placed outside the home, and it appears to the court that the parent, guardian, legal custodian, or stepparent, or other adult person living in the home has contributed to the child becoming delinquent or in need of supervision, the court may order that the parent, guardian, legal custodian, stepparent, or other adult living in the home be made subject to any treatment or placement plan prescribed by the Department or other person or agency receiving custody of the child.

8.  With respect to a child adjudicated a delinquent child, the court may:

a. for acts involving criminally injurious conduct as defined in Section 142.3 of Title 21 of the Oklahoma Statutes, order the child to pay a victim compensation assessment in an amount not to exceed that amount specified in Section 142.18 of Title 21 of the Oklahoma Statutes.  The court shall forward a copy of the adjudication order to the Crime Victims Compensation Board for purposes of Section 142.11 of Title 21 of the Oklahoma Statutes.  Except as otherwise provided by law, such adjudication order shall be kept confidential by the Board,

b. order the child to engage in a term of community service without compensation.  The state or any political subdivision shall not be liable if a loss or claim results from any acts or omission of a child ordered to engage in a term of community service pursuant to the provisions of this paragraph,

c. if it is consistent with the welfare of the child, require community service or restitution or both community service and restitution for acts of delinquency.  The immunities provided by Sections 227 and 228 of Title 57 of the Oklahoma Statutes shall apply to community services directed pursuant to this section.  The court may order the parents or custodial parent of any child living with the parents or custodial parent to supervise the performance of community service by the child.  The court may order the parents or custodial parent of any child living with the parents or custodial parent at the time of the criminal or delinquent act of the child to remit the amount of restitution ordered by the court.  The court may consider any hardship of such order on the parents or custodial parent of the child.  The parents or custodial parent may be represented by an attorney in the matter of the order for remittance of the restitution by the parents or custodial parent.  Provided however, if the court orders the parents or custodial parent to remit the amount of restitution as provided for in this paragraph, in addition to any other dispositional orders of the court, the court shall order the child to perform community service for the number of hours commensurate with the number of hours it would require under federal or state minimum wage to earn the amount paid by such child's parents or custodial parent under the order to remit restitution,

d. order the child to pay the fine which would have been imposed had such child been convicted of such crime as an adult.  Any such fine collected pursuant to this paragraph shall be deposited in a special Work Restitution Fund to be established by the court to allow children otherwise unable to pay restitution to work in community service projects in the private or public sector to earn money to compensate their victims,

e. order the cancellation or denial of driving privileges as provided by Sections 6-107.1 and 6-107.2 of Title 47 of the Oklahoma Statutes,

f. in accordance with the guidelines approved and adopted by the Oklahoma Supreme Court for the implementation of the Serious and Habitual Juvenile Offender Program, make the following orders:  sanction detention in the residence of the child or facility designated by the Department of Juvenile Justice or the juvenile bureau for such purpose for up to five (5) days; weekend detention in a place other than a juvenile detention facility or shelter; tracking; or house arrest with electronic monitoring.  On and after the adoption of guidelines by the Oklahoma Supreme Court for the implementation of the Serious and Habitual Juvenile Offender Program, the provisions of subparagraphs a through e of this paragraph shall be subject to said guidelines,

g. in accordance with the guidelines approved and adopted by the Oklahoma Supreme Court for the implementation of the Serious and Habitual Juvenile Offender Program, impose sanctions for the violation of preadjudicatory or postadjudicatory violations of probation.

9.  The court may dismiss the petition or otherwise terminate its jurisdiction at any time for good cause shown.

10.  In any dispositional order removing a child from the home of the child, the court shall, in addition to the findings required by subsection B of Section 7303-1.4 of this title, make a determination that, in accordance with the best interests of the child and the protection of the public, reasonable efforts have been made to provide for the return of the child to the child's own home, or that efforts to reunite the family are not required as provided in subsection B of Section 7303-1.4 of this title, and reasonable efforts are being made to finalize an alternate permanent placement for the child.

B.  Prior to adjudication or as directed by a law enforcement subpoena or court order, a school district may disclose educational records to the court or juvenile justice system for purposes of determining the ability of the juvenile justice system to effectively serve a child.  Any disclosure of educational records shall be in accordance with the requirements of the Family Educational Rights and Privacy Act of 1974 (FERPA).

C.  With respect to a child adjudicated a delinquent child for a violent offense, within thirty (30) days of the date of the adjudication either the juvenile bureau in counties which have a juvenile bureau or the Office of Juvenile Affairs in all other counties shall notify the superintendent of the school district in which the child is enrolled or intends to enroll of the delinquency adjudication and the offense for which the child was adjudicated.

D.  No child who has been adjudicated in need of supervision may be placed in a state training school.

E.  No child charged in a state or municipal court with a violation of state or municipal traffic laws or ordinances, or convicted therefor, may be incarcerated in jail for the violation unless the charge for which the arrest was made would constitute a felony if the child were an adult.  Nothing contained in this subsection shall prohibit the detention of a juvenile for traffic-related offenses prior to the filing of a petition in the district court alleging delinquency as a result of the acts and nothing contained in this section shall prohibit detaining a juvenile pursuant to Section 7303-1.2 of this title.

F.  The court may revoke or modify a disposition order and may order redisposition.  The child whose disposition is being considered for revocation or modification at said hearing shall have the right to be represented by counsel, to present evidence in the child's behalf and to be confronted by witnesses against the child.  Any revocation, modification or redisposition of the court in whole or in part shall be subject to review on appeal, as in other appeals of criminal cases.  Bail may be allowed pending appeal.

Added by Laws 1995, c. 352, § 132, eff. July 1, 1995.  Amended by Laws 1997, c. 350, § 6, eff. July 1, 1997; Laws 1998, c. 5, § 8, emerg. eff. March 4, 1998; Laws 1999, c. 406, § 1, eff. July 1, 1999; Laws 2000, c. 373, § 1, eff. July 1, 2000; Laws 2002, c. 473, § 5, eff. Nov. 1, 2002.

NOTE:  Laws 1997, c. 293, § 18 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7303-5.4.  Periodic review of disposition orders.

A.  1.  Every disposition order regarding a child adjudicated to be delinquent or in need of supervision shall be reviewed by the court at least once every six (6) months until such time as the conditions which caused the child to be adjudicated have been corrected or the parental rights of the parent or parents are terminated pursuant to the Oklahoma Children's Code.

2.  A dispositional order removing a child from the custody of the parents of the child shall be reviewed at a hearing by the court at least once every six (6) months until such time as the child is returned to the custody of the child's parents.  No later than twelve (12) months after placing a child in out-of-home care and every twelve (12) months thereafter, the court making the original order of adjudication shall conduct a permanency hearing to determine whether or not reasonable efforts have been made to finalize one of the following permanent placement plans:

a. the child should be returned to the parents of the child or other family member,

b. the child should be continued in out-of-home care for a specified period,

c. the rights of the parents of the child should be terminated and the child placed for adoption or legal guardianship pursuant to the Oklahoma Children's Code, or

d. the child, because of exceptional circumstances, should remain in out-of-home care on a long-term basis as a permanent plan or with a goal of independent living.

3.  The provisions of this section also shall apply to a child who has been removed from the home of the lawful parent or parents of the child after the child has been returned to that home until such time as the court orders the case closed.

B.  1.  The agency having supervision of the case or, if the child has been removed from the custody of its parents, the legal custodian of such child shall cause to be prepared for each review hearing required herein a written report concerning each child who is the subject of such review.

2.  The report shall include, but not be limited to, a summary of the physical, mental, and emotional condition of the child, the conditions existing in the home or institution where the child has been placed, and the child's adjustment thereto, a report on the child's progress in school and, if the child has been placed outside the home of the child, the visitation exercised by the parents of such child or other persons authorized by the court, and services being provided to a child sixteen (16) years of age or older to assist in the transition from out-of-home care or other community placement to independent living.

3.  If the Office of Juvenile Affairs is the legal custodian of the child, the report also shall include any efforts on the part of the parent or parents to correct the conditions which caused the child to be adjudicated.  The report shall specifically recommend, giving reasons therefor, whether or not the parental rights of the parent or parents of the child should be terminated and the child placed for adoption, whether or not the child should remain in the home or if placed outside the home of the child's lawful parents, whether or not the child should remain outside the home or be returned to the home from which the child was removed.

C.  At each such review hearing, the court shall specifically inquire as to the nature and extent of services being provided the child and parent or parents of the child and shall direct additional services be provided if necessary to protect the child from further physical, mental, or emotional harm or to correct the conditions that led to the adjudication.

In any review order, the court shall further make a determination:

1.  As to whether reasonable efforts have been made to provide for the return of the child to the child's own home.  If reasonable efforts have failed or are not feasible, the court shall make a finding that the efforts to reunite the family have failed, or are not feasible, and reasonable efforts are being made to secure an alternate permanent placement for the child; and

2.  Where appropriate, when the child is age sixteen (16) or older, that services are being provided that will assist the child in making the transition from out-of-home care to independent living.

D.  The attorney representing a child whose case is being reviewed may submit a report to the court for presentation at the review hearing to assist the court in reviewing the placement or status of the child.  The legal custodian shall not deny to a child the right of access to counsel and shall facilitate such access.

E.  The Department of Juvenile Justice shall notify the court having jurisdiction, the appropriate review board and the appropriate district attorney whenever the placement of a child in the custody of the Department is changed and shall inform said court and attorney regarding the location of the child unless placement modification results from an emergency situation, in which case the notification required by this subsection shall be within one (1) business day after the change of placement.  As used in this subsection, "emergency situation" means a placement change requested by a person having actual custody of a child, if the request is made at a time when the business offices of the parties to be notified are closed, or a placement for emergency medical treatment.

F.  The Department of Juvenile Justice shall provide the foster parent of a child and any preadoptive parent or relative providing care for the child with timely notice of and an opportunity to be heard in six-month review hearings and twelve-month permanency hearings held with respect to the child during the time the child is in foster care of such foster parent, preadoptive parent or relative caregiver.  Notice of hearings and an opportunity to be heard does not include the right to standing as a party to the case.

Added by Laws 1995, c. 352, § 133, eff. July 1, 1995.  Amended by Laws 1999, c. 365, § 7, eff. Nov. 1, 1999; Laws 2002, c. 473, § 6, eff. Nov. 1, 2002.

§10-7303-5.5.  Juvenile drug court program.

A.  The court is hereby authorized to establish a juvenile drug court similar to the authority of the Oklahoma Drug Court Act for the purpose of treating alleged or adjudicated juveniles who have a substance abuse disorder.  The Department of Mental Health and Substance Abuse Services shall assist in the establishment of juvenile drug courts.

B.  At the hearing to defer delinquency adjudication proceedings for consideration of a juvenile for a juvenile drug court program, the district judge shall determine whether:

1.  Any statutory preclusion, other prohibition, or program limitation exists and is applicable to considering the juvenile for the program;

2.  The person responsible for the health or welfare of the juvenile, as defined by Section 7301-1.3 of this title, will actively support the participation of the juvenile in the program; and

3.  The juvenile and the person responsible for the health or welfare of the juvenile consent to treatment as part of the juvenile's participation in a juvenile drug court program, including residential treatment, if residential treatment is deemed necessary and appropriate by the drug court team.

C.  The district attorney may object to the consideration of a juvenile for the juvenile drug court program at the initial hearing.

D.  If the juvenile and the person responsible for the health or welfare of the juvenile voluntarily consent to be considered for the juvenile drug court program and have signed and filed the required form requesting consideration, the court may refer the juvenile for a juvenile drug court investigation as provided in Section 3 of this act and set a date for a hearing to determine final eligibility for admittance into the program.

E.  As a condition of participation in the juvenile drug court program, the juvenile shall stipulate to the facts of the case and the plea agreement shall specify the provisions and conditions of traditional processing should the juvenile be revoked from the drug court program.

F.  Upon denial for consideration in the juvenile drug court program at the initial hearing, the case shall proceed as authorized by the Juvenile Code.

Added by Laws 1998, c. 33, § 1, emerg. eff. April 1, 1998.  Amended by Laws 2005, c. 226, § 2, eff. Nov. 1, 2005.

§10-7303-5.6.  Juvenile drug court investigation - Report - Eligibility.

A.  When directed by the juvenile drug court judge, the treatment staff for the juvenile drug court program shall make an investigation of the juvenile under consideration to determine whether the juvenile is a person who:

1.  Would benefit from the juvenile drug court program; and

2.  Is otherwise appropriate for the juvenile drug court program.

B.  1.  The juvenile drug court investigation shall be conducted through a standardized screening test, personal interview, and home study.  A more comprehensive assessment may take place at the time the juvenile enters the treatment portion of the program and may take place at any time after placement in the juvenile drug court program.

2.  The investigation shall determine the original treatment plan which the offender will be required to follow if admitted to the program.  Any subsequent assessments or evaluations by the treatment provider, if the juvenile is admitted to the program, may be used to determine modifications needed to the original treatment plan.

3.  The investigation shall include, but not be limited to, the following information:

a. the age and physical condition of the juvenile,

b. employment,

c. educational background and literacy level,

d. community and family relations,

e. prior and current drug and alcohol use,

f. mental health and medical treatment history, including substance abuse treatment history,

g. demonstrable motivation,

h. the willingness of the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, to actively support the participation of the juvenile in the program, and

i. other mitigating or aggravating factors.

C.  1.  The juvenile drug court investigation shall be conducted after the initial hearing and before the hearing for final determination of eligibility for the juvenile drug court program.

2.  When a juvenile is determined to be appropriate for admittance to the program, the treatment staff shall make a recommendation for the treatment program or programs that are available in the jurisdiction and which would benefit the juvenile and accept the juvenile.

3.  Prior to the next scheduled hearing, the investigation findings and recommendations for program placement shall be reported to the juvenile drug court judge, the district attorney, the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, and the defense attorney.

D.  1.  The district attorney and the defense attorney for the juvenile shall independently review the findings and recommendations of the juvenile drug court investigation report.

2.  For a juvenile to remain eligible for consideration in the program, both the district attorney and the defense attorney must accept the recommended treatment plan and shall negotiate the terms of the written plea agreement with all rehabilitation provisions specified before the scheduled hearing date for determining final eligibility.

3.  Upon failure of the district attorney and defense attorney to negotiate the plea agreement, the case shall be withdrawn from the juvenile drug court program and processed in the traditional manner.

4.  The rehabilitation provisions of the plea agreement shall emphasize reparation to the victim, community, and state.

E.  The hearing to determine final eligibility shall be set not less than three (3) workdays nor more than seven (7) workdays from the date of the initial hearing for consideration, unless extended by the court.

Added by Laws 2005, c. 226, § 3, eff. Nov. 1, 2005.

§10-7303-5.7.  Juvenile drug court investigation and report - Restrictions on admissibility and use - Photographic record of property.

A.  1.  Any statement, or any information procured therefrom, made by the juvenile to any supervising staff, which is made during the course of any drug court investigation conducted by the supervising staff pursuant to Section 3 of this act, and any report of the findings and recommendations of the supervising staff to the court, the district attorney, or the defense counsel shall not be admissible in the criminal case pending against the juvenile.

2.  Any statement, or any information procured therefrom, with respect to the specific offense for which the juvenile was arrested or is charged, which is made to any supervising staff subsequent to the granting of admission of the juvenile to the drug court program, shall not be admissible in the pending criminal case nor shall such be grounds for the revocation of a juvenile from the program.

3.  In the event that a juvenile is denied admission to the drug court program or is subsequently revoked from the program, any information gained from the drug court investigation, any statements or information divulged during the drug court investigation or any treatment session shall not be used in the sentencing of the juvenile for the original adjudication.

4.  The restrictions provided in this section shall not preclude the admissibility of statements or evidence obtained by the state from independent sources.

B.  1.  The juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, as consideration for entering the drug court program, must consent to a full and complete photographic record of property which was to be used as evidence in the pending criminal case.  The photographic record shall be competent evidence of such property and admissible in any criminal action or proceeding as the best evidence.

2.  After the photographic record is made, the property shall be returned as follows:

a. property, except that which is prohibited by law, shall be returned to its owner after proper verification of title,

b. the return to the owner shall be without prejudice to the state or to any person who may have a claim against the property, and

c. when a return is made to the owner, the owner shall sign, under penalty of perjury, a declaration of ownership, which shall be retained by the person in charge of the property at the police department or sheriff's office.

Added by Laws 2005, c. 226, § 4, eff. Nov. 1, 2005.

§10-7303-5.8.  Juvenile drug court program - Final eligibility hearing - Admittance or denial into program.

A.  The juvenile drug court judge shall conduct a hearing to determine final eligibility of the juvenile for the juvenile drug court program by considering:

1.  Whether the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, have voluntarily consented to the program requirements;

2.  The findings and recommendations of the juvenile drug court investigation;

3.  Whether there is a plea agreement, and if so, whether the terms and conditions of the plea agreement among the district attorney, the defense attorney, the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, are appropriate and consistent with the provisions and conditions of other similar cases;

4.  Whether there is an appropriate treatment program available to the juvenile and whether there is a recommended treatment plan; and

5.  Any information relevant to determining eligibility.  A juvenile shall not be denied admittance to any juvenile drug court program based upon the inability of the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, to pay court costs or other costs or fees.

B.  At the hearing to determine final eligibility of the juvenile for the juvenile drug court program, the judge shall not grant a juvenile admission to the program if:

1.  The required treatment plan and adjudication agreement have not been completed;

2.  The program funding or availability of treatment has been exhausted;

3.  The treatment program is unwilling to accept the juvenile;

4.  The juvenile was ineligible for consideration because of the nature of the offense at the time of arrest pursuant to subsection A of Section 471.2 of Title 22 of the Oklahoma Statutes and the charge was modified to meet the eligibility criteria of the program; or

5.  The juvenile is inappropriate for admission to the program, in the discretion of the judge.

C.  The judge shall require the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, to demonstrate support for the participation of the juvenile in the program.  In order for the juvenile to be admitted to the program, every person responsible for the health or welfare of the juvenile shall accept the personal jurisdiction of the court.  Any adult who establishes a permanent residence in the home where the juvenile resides after the juvenile has been admitted to the program shall also accept the personal jurisdiction of the court.

D.  1.  At the final eligibility hearing, if evidence is presented that was not discovered by the juvenile drug court investigation, the district attorney or the defense attorney may make an objection and may ask the court to withdraw the plea agreement previously negotiated or the court may continue the issue to a subsequent hearing.

2.  The court shall determine whether to proceed and overrule the objection, to sustain the objection and transfer the case for traditional processing, or to require further negotiations of the plea agreement.  The decision of the judge for or against eligibility and admission shall be final.

E.  When the court accepts the treatment plan and plea agreement, the juvenile, upon entering the plea as agreed by the parties, shall be ordered immediately into the program.  The juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, must have voluntarily signed the necessary court documents before the juvenile may be admitted to treatment.  The court documents shall include:

1.  Waiver of the right of the juvenile to a speedy trial;

2.  A plea agreement which sets forth the offense charged;

3.  A written treatment plan which is subject to modification at any time during the program;

4.  A statement requiring the juvenile to enter the treatment program as directed by the court and to participate until completion, withdrawal, or removal by the court; and

5.  A statement signed voluntarily by the person or persons responsible for the health or welfare of the juvenile that such person will comply with the orders of the court and any conditions of the treatment program and supervising staff for as long as the juvenile participates in the juvenile drug court program.

F.  The court shall dismiss the case with prejudice at the conclusion of the deferral period if the juvenile presents satisfactory evidence that the juvenile drug court program has been successfully completed.

G.  If admission into the juvenile drug court program is denied, the case shall be returned to the traditional juvenile docket and shall proceed as provided for any other juvenile case.

H.  At the time a juvenile is admitted to the juvenile drug court program, any bond, bail or undertaking on behalf of the juvenile shall be exonerated.

I.  1.  The period of time during which a juvenile may participate in the active treatment portion of the juvenile drug court program shall be not less than six (6) months nor more than twenty-four (24) months and may include a period of supervision not less than six (6) months nor more than one (1) year following the treatment portion of the program.  Any person admitted to a juvenile drug court program who becomes eighteen (18) years of age shall be eligible to complete the drug court program.

2.  All participating treatment providers shall be certified by the Department of Mental Health and Substance Abuse Services and shall be selected and evaluated for performance-based effectiveness annually by the Department of Mental Health and Substance Abuse Services.  Treatment programs shall be designed to be completed within twelve (12) months and shall have relapse prevention and evaluation components.

Added by Laws 2005, c. 226, § 5, eff. Nov. 1, 2005.

§10-7303-5.9.  Juvenile drug court program - Periodic review, progress reports and hearings.

A.  The juvenile drug court judge shall make all judicial decisions concerning any case assigned to the juvenile drug court docket or program.  The judge shall require progress reports and a periodic review of each juvenile during their period of participation in the drug court program or for purposes of collecting costs and fees after completion of the treatment portion of the program.  Reports from the treatment providers and the supervising staff shall be presented to the drug court judge as specified by the treatment plan or as ordered by the court.

B.  Upon the written or oral motion of the treatment provider, the district attorney, the defense attorney, the juvenile, the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, or the supervising staff, the juvenile drug court judge shall set a date for a hearing to review the progress of the juvenile and the treatment plan.  Notice shall be given to the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, and the other parties participating in the drug court case three (3) days before the hearing may be held.

C.  The judge may establish a regular schedule for progress hearings for any juvenile in the drug court program.  The district attorney shall not be required to attend regular progress hearings, but shall be required to be present upon the motion of any party to a drug court case.

D.  The treatment provider, the supervising staff, the district attorney, and the defense attorney shall be allowed access to all information in the drug court case file of the juvenile and all information presented to the judge at any periodic review or progress hearing.

E.  1.  The drug court judge shall recognize relapses and restarts in the program which are considered to be part of the rehabilitation and recovery process.

2.  The judge shall accomplish monitoring and juvenile accountability by ordering progressively increasing sanctions or providing incentives, rather than removing the juvenile from the program when relapse occurs, except when the conduct of the juvenile requires revocation from the program.

3.  Any revocation from the drug court program shall require notice to the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, and other participating parties in the case and a revocation hearing.

4.  At the revocation hearing, if the juvenile is found to have violated the conditions of the plea agreement and disciplinary sanctions have been insufficient to gain compliance, the juvenile shall be revoked from the program and be sent to adjudication for the offense as provided in the plea agreement.

F.  Upon application of any participating party to a drug court case, the judge may modify a treatment plan at any hearing when it is determined that the treatment is not beneficial to the juvenile.  The primary objective of the judge in monitoring the progress of the juvenile and the treatment plan shall be to keep the juvenile in treatment for a sufficient time to change behaviors and attitudes.  Modification of the treatment plan requires a consultation with the treatment provider, supervising staff, district attorney, and the defense attorney in open court.

G.  The judge shall be prohibited from amending the written plea agreement after a juvenile has been admitted to the drug court program.  Nothing in this provision shall be construed to limit the authority of the judge to remove a juvenile from the program and proceed with adjudication or traditional processing of the juvenile as stated in the plea agreement after application, notice, and hearing.

H.  The juvenile drug court judge shall be authorized to modify the responsibilities of any person responsible for the health and welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, for noncompliance with any condition established by the court.  The juvenile drug court judge is also authorized to sanction the person responsible for the health and welfare of the juvenile for noncompliance of such person with any condition established in the court.

Added by Laws 2005, c. 226, § 6, eff. Nov. 1, 2005.

§10-7303-5.10.  Payment of drug court program costs and fees - Juvenile Drug Court Revolving Fund.

A.  1.  The juvenile drug court judge shall order the juvenile or the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, to pay court costs, treatment costs, drug-testing costs, a program user fee, and supervision fees unless the juvenile and the person responsible for the health or welfare of the juvenile are indigent.

2.  The juvenile drug court judge shall establish a schedule for the payment of costs and fees.

B.  1.  There is hereby created with the county treasurer of each county within this state a cash fund to be designated as the "Juvenile Drug Court Revolving Fund".

2.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received and any other monies designated by law for deposit into the fund.

3.  All monies accruing to the credit of the fund are hereby appropriated and shall be expended by the juvenile drug court coordinator for the benefit and administration of the juvenile drug court program.

4.  Claims against the fund shall include only expenses incurred for the administration of the juvenile drug court program and payment may be made after the claim is approved by the juvenile drug court team.

5.  The necessary forms and procedures to account for the monies shall be developed and implemented by the Office of the State Auditor and Inspector.

C.  1.  The cost for treatment, drug testing, supervision and program user fees shall be set by the juvenile drug court team and shall reflect actual expenses or rates established by the Department of Mental Health and Substance Abuse Services and made part of the court's order for payment.

2.  The costs for drug testing, supervision, and program user fees shall be paid to the juvenile drug court coordinator for deposit into the county Juvenile Drug Court Revolving Fund.

3.  The costs for treatment shall be paid to the respective juvenile drug court treatment provider or providers.

4.  The court clerk shall collect all other costs and fees ordered.

D.  1.  No court order for costs and fees shall be limited by any term of supervision, treatment, or extension thereof.

2.  Court orders for costs and fees shall remain an obligation of the juvenile and the person responsible for the health or welfare of the juvenile, as defined in Section 7301-1.3 of Title 10 of the Oklahoma Statutes, with court monitoring until fully paid.

Added by Laws 2005, c. 226, § 7, eff. Nov. 1, 2005.

§10-7303-6.1.  Modifications.

Any decree or order made pursuant to the provisions of this article may be modified by the court at any time.  An order certifying the juvenile as an adult shall not be modified.

Added by Laws 1995, c. 352, § 134, eff. July 1, 1995.

§10-7303-6.2.  Appeals.

A.  Any interested party aggrieved by any order or decree may appeal to the Supreme Court in the same manner as other appeals are taken to the Supreme Court of this state; provided, however, that appeals taken from a trial court's decision in a proceeding for an adjudication of juvenile delinquency or in a proceeding certifying a juvenile to stand trial as an adult or denying such certification shall be taken to the Court of Criminal Appeals in the same manner as other appeals are taken to the Court of Criminal Appeals of this state, and provided further that an order either certifying a juvenile to stand trial as an adult or denying such certification shall be a final order, appealable when entered.

B.  The record on appeal of an order of adjudication or of an order certifying or denying certification of a juvenile to stand trial as an adult shall be completed and the appeal perfected within sixty (60) days after the date of the order.

C.  The pendency of an appeal thus taken shall not suspend the order of the district court regarding a child, nor shall it discharge the child from the custody of that court or of the person, institution or agency to whose care such child has been committed, unless the Supreme Court or the Court of Criminal Appeals shall so order.  The pendency of an appeal from an order of adjudication shall not prevent the district court from holding a dispositional hearing unless the appellate court shall so order.  The pendency of an appeal from an order certifying a juvenile to stand trial as an adult shall not prevent the commencement of criminal proceedings against the juvenile unless stayed by the judge who issued the order of certification or by the appellate court.  If the Supreme Court or the Court of Criminal Appeals does not dismiss the proceedings and discharge the child, it shall affirm or modify the order of the district court and remand the child to the jurisdiction of that court for supervision and care; and thereafter the child shall be and remain under the jurisdiction of the district court in the same manner as if such court had made such order without an appeal having been taken.

Added by Laws 1995, c. 352, § 135, eff. July 1, 1995.

§10-7303-6.3.  Use of initial in place of child's surname.

In the published opinions of the appellate courts of this state in juvenile proceedings under the Oklahoma Juvenile Code, the initial of the child's surname shall be used rather than the child's surname.

Added by Laws 1995, c. 352, § 136, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 20, eff. July 1, 1996.

§10-7303-7.1.  Placement within religious faith of parents or child.

In placing a child in the custody of an individual or in the custody of a private agency or institution, the court shall, if at all possible, select a person or an agency or institution governed by persons of the same religious faith as that of the parents of the child, or in case of a difference in the religious faith of the parents, then of the religious faith of the child, or, if the religious faith of the child is not ascertainable, then of the faith of either of the parents.  However, it shall be left to the discretion of the judge to place children where their total needs will best be served.

Added by Laws 1995, c. 352, § 137, eff. July 1, 1995.

§10-7303-7.2.  District attorneys.

The district attorney shall prepare and prosecute any case or proceeding within the purview of the Oklahoma Juvenile Code.

Added by Laws 1995, c. 352, § 138, eff. July 1, 1995.

§10-7303-7.3.  Mileage and expert witness reimbursement.

In proceedings pursuant to the Oklahoma Juvenile Code, the court may allow mileage as in civil actions to witnesses and reimbursement for expert witnesses but such shall not be tendered in advance of the hearing.

Added by Laws 1995, c. 352, § 139, eff. July 1, 1995.

§10-7303-7.4.  Contempt of court.

A willful violation of any provision of an order of the court issued under the provisions of the Oklahoma Juvenile Code shall constitute indirect contempt of court and shall be punishable as such.  Punishment for any such act of contempt shall not exceed a fine of Three Hundred Dollars ($300.00), or imprisonment for not more than thirty (30) days in the county jail if the violator is an adult, or placement in a juvenile detention center if the violator is a juvenile, or both such fine and imprisonment or detention.

Added by Laws 1995, c. 352, § 140, eff. July 1, 1995.

§10-7303-7.5.  Referees.

A.  Any judge who is assigned to hear juvenile cases in counties having a population in excess of one hundred thousand (100,000) may appoint a suitable person or persons to act as referee or referees, to hold office at the pleasure of the judge.  Such referees shall be lawyers and shall be specially qualified for their duties.  The judge may direct that any case, or all cases of a class or within a county to be designated by the judge, shall be heard in the first instance by a referee in the manner provided for the hearing of cases by the court.  Upon the conclusion of the hearing in each case, the referee shall transmit to the court all papers relating to the case, together with the referee's findings of fact and conclusions of law, and recommendations in writing.

B.  Notice of the referee's findings and recommendations shall be given to the parent, guardian or custodian of the child or to any other person concerned whose case has been heard by the referee.  A hearing by the court shall be allowed upon the filing with the court of a request for such hearing, if the request is filed within three (3) days after the service of such notice.  In case no hearing by the court is requested, the findings and recommendations of the referee, when confirmed by an order of the court, shall become the decree of the court.

Added by Laws 1995, c. 352, § 141, eff. July 1, 1995.

§10-7303-7.6.  Reimbursement for care and maintenance of child and other costs and expenses.

A.  In any hearing concerning the status of a child, the court, if the court determines the parent is able to pay, shall have authority to adjudge the parent, who has been served with notice of the hearing, liable and accountable for the care and maintenance of any child or children, and to:

1.  Reimburse the court fund, in whole or in part, for any disbursements made from the court fund in conjunction with the case, including, but not limited to, court-appointed attorney fees, expert witness fees, sheriff's fees, witness fees, transcripts and postage;

2.  Pay for the care and maintenance of the child, including, but not limited to, all or some part of placement services, medical care and mental health services, and reasonable monthly expenses, as authorized by law;

3.  Assign the benefits of medical insurance coverage for the child to the Department of Juvenile Justice for the period of time the child is in the custody of the Department of Juvenile Justice;

4.  Reimburse the Department of Juvenile Justice, in whole or in part, for any costs and expenses incurred by the Department in providing any services or authorized actions taken pursuant to the Juvenile Justice Code for the child; and

5.  Reimburse any law enforcement agency, in whole or in part, for any costs or expenses incurred by the law enforcement agency for custodial services or other authorized actions taken pursuant to the Juvenile Justice Code.

B.  1.  The court shall use the child support guidelines provided for in Section 118 of Title 43 of the Oklahoma Statutes in determining the amount a parent is to pay for care and maintenance of a child.  If any parent is financially able but has willfully failed to pay any costs or reimbursements as ordered by the court pursuant to this section, the parent may be held in contempt of court and, upon conviction, shall be punished pursuant to Section 566 of Title 21 of the Oklahoma Statutes.

2.  After a judicial determination that the child, the parent of the child, or both such child or parent, are able to pay the costs and reimbursements, in whole or in part, specified by this section, the court shall order the costs and reimbursements.  The court may order such payments and reimbursements to be paid in installments and shall set the amount and due date of each installment.

3.  Even though the court has previously found the parent indigent, if a parent is subsequently found to be financially able to pay costs and reimbursements, the court may order such payments and reimbursements paid in installments.

C.  The court shall have all powers incident to such orders necessary for their enforcement, including the power and authority to require bond or other security for the payment of such order; and may resort to execution and the power of punishment for contempt for noncompliance with such order.

D.  1.  The court shall have the right to increase, decrease, or otherwise modify its orders for care and maintenance, as the conditions or needs of the child or children may require and the ability of the person or persons held to pay may afford.  The court may order support payments to be made direct to the person, organization or institution having the care and custody of the child or children, or, pursuant to Section 413 of Title 43 of the Oklahoma Statutes, to the Department of Human Services Centralized Support Registry.

2.  All such funds ordered and paid to the clerk shall be accounted for; provided, that when payments are made in advance for any child, and custody of the court is terminated before the end of the period, then any unused or unaccrued portion of such payment shall be returned by proper voucher, or the refund may be authorized and paid on claim properly verified and approved by the judge.

E.  1.  The Department may effectuate the order for payment of any costs and expenses authorized pursuant to the provisions of this section against any asset of the parent.  Any assignment, attachment, garnishment, or lien against such assets shall be served upon the person in possession of the assets or shall be recorded in the office of the county clerk in the county in which the parent resides or in which the asset is located.

2.  Pursuant to Section 7302-2.1 of this title, the Department may contract on a contingency fee basis with private attorneys for the collection and enforcement of orders against such assets.  Any such third-party payment shall be paid directly to the Department.

F.  When there is an existing order which provides for payment of child support, and the Department of Juvenile Justice places physical custody of the child with any person or facility without obtaining a modification of the child support order, the change in placement, by operation of law, shall create a presumption that such person or entity with whom the child was placed has legal physical custody of the child for the purposes of the payment of child support, unless the person or entity is receiving foster care payments or payments for care of the child pursuant to contract with the Office of Juvenile Affairs.

Added by Laws 1995, c. 352, § 142, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 26, eff. Nov. 1, 1996; Laws 1997, c. 293, § 19, eff. July 1, 1997; Laws 2000, c. 177, § 6, eff. July 1, 2000; Laws 2001, c. 357, § 2, eff. July 1, 2001.

§10-7303-8.1.  Procedures and requirements for placement of adjudicated children.

A.  1.  Whenever the court transfers custody of a child as provided in this article, the person, institution, agency, or department receiving custody shall have the right to, and shall be responsible for, the care and control of the child, and shall have the duty and authority to provide food, clothing, shelter, medical care, education, and discipline for the child, and to authorize and consent to medical care for the child provided by a qualified health care professional.  Except for an emergency psychiatric admission pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, said person, institution, agency or department may provide or arrange for the provision of an inpatient evaluation or inpatient treatment of such minor only pursuant to a court order as provided by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.  Nothing in this subsection shall be interpreted to prohibit or preclude the provision of outpatient services, including an outpatient examination, counseling, educational, rehabilitative or other similar services to said minor, as necessary and appropriate, in the absence of a specific court order for such services.

2.  The medical care, surgery and extraordinary care shall be charged to the appropriate agency where the child qualifies for the care under law, rule or administrative order or decision.

3.  Nothing in this subsection shall be interpreted to:

a. relieve a parent of the obligation to provide for the support of the child as otherwise provided by law, or

b. limit the authority of the court to order a parent to make support payments or to make payments or reimbursements for medical care or treatment, including mental health care or treatment, to the person, institution, agency or Department having custody of the child, or

c. abrogate the right of the child to any benefits provided through public funds for which the child is otherwise eligible.

4.  No person, agency or institution shall be liable in a civil suit for damages for authorizing or not authorizing surgery or extraordinary care in an emergency, as determined by competent medical authority.  No state employee shall be liable for the costs of any medical care or mental health services provided to any child in the custody of the Office of Juvenile Affairs.

B.  The person, institution, agency, or department having legal custody of a child pursuant to an order of the court shall receive notice of court proceedings regarding the child as provided in Sections 7303-2.1 and 7303-5.1 of this title and shall be allowed to intervene upon application as a party to all court proceedings pertaining to the care and custody of the child including, but not limited to:  adjudication, disposition, review of disposition, termination of parental rights and proceedings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

Added by Laws 1995, c. 352, § 143, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 20, eff. July 1, 1997; Laws 2000, c. 177, § 7, eff. July 1, 2000; Laws 2002, c. 327, § 28, eff. July 1, 2002.

§10-7303-8.2.  Termination of parental rights.

A.  The finding that a child is delinquent or in need of supervision shall not deprive the parents of the child of their parental rights, but a court may terminate the rights of a parent to a child for any reason authorized in the Oklahoma Children's Code.  The provision of the Oklahoma Children's Code shall govern termination of parental rights.

B.  Whenever parental rights of the parents of a child have been terminated and the child is committed to the Department of Juvenile Justice, the Executive Director of the Office of Juvenile Affairs shall serve as the legal guardian of the estate of the child, until another guardian is legally appointed, for the purpose of preserving the child's property rights, securing for the child any benefits to which he may be entitled under social security programs, insurance, claims against third parties, and otherwise, and receiving and administering such funds or property for the care and education of the child.

Added by Laws 1995, c. 352, § 144, eff. July 1, 1995.  Amended by Laws 2000, c. 177, § 8, eff. July 1, 2000.

§10-7303-8.3.  Review and assessment of children committed to Department of Juvenile Justice.

A.  The Department of Juvenile Justice shall review and assess each child committed to the Department to determine the type of placement consistent with the treatment needs of the child in the nearest geographic proximity to the home of the child and, in the case of delinquent children, the protection of the public.  Such review and assessment shall include an investigation of the personal and family history of the child, and his environment, and any physical or mental examinations considered necessary.

B.  In making such review, the Department may use any facilities, public or private, which offer aid to it in the determination of the correct placement of the child.

Added by Laws 1995, c. 352, § 145, eff. July 1, 1995.

§10-7303-8.4.  Minor in need of mental health or substance abuse treatment - Inpatient treatment.

A.  The Department of Juvenile Justice may provide for the care of a child who is in the custody of the Office of Juvenile Affairs and found by a court to be a minor in need of treatment pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act:

1.  In the home of the child, the home of a relative of the child, a foster home, a group home, a transitional living program, an independent living program or in any other community-based child care facility determined by the Department to be appropriate for the care of the child, or as otherwise provided by the Oklahoma Juvenile Code, and shall provide for the outpatient care and treatment of the child; or

2.  The Department shall place a child who has been committed by a court for inpatient mental health or substance abuse treatment as provided by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act in a Department-operated treatment center or a public or private facility as determined by the Department.  The Department may place such child with the Department of Mental Health and Substance Abuse Services upon the consent of the Commissioner of Mental Health and Substance Abuse Services or his designee.  The Department shall establish a system for the regular review by a qualified mental health professional, at intervals of not more than thirty (30) days, of the case of each child in need of treatment in the custody of the Department and receiving inpatient care and treatment to determine whether or not continued inpatient treatment is required and appropriate for the child.  When such child no longer requires inpatient care and treatment in a mental health treatment facility, the Department shall place the child as provided in paragraph 1 of this subsection.

B.  In providing for the outpatient mental health care and the treatment of children in its custody, the Department of Juvenile Justice shall utilize to the maximum extent possible and appropriate the services available through:

1.  The guidance centers operated by the State Department of Health; and

2.  The Department of Mental Health and Substance Abuse Services;

3.  The Department of Human Services; and

4.  Community-based private agencies and organizations.

Added by Laws 1986, c. 286, § 5, emerg. eff. June 24, 1986.  Amended by Laws 1989, c. 345, § 5, eff. Oct. 1, 1989; Laws 1990, c. 238, § 7, emerg. eff. May 21, 1990; Laws 1990, c. 337, § 4; Laws 1991, c. 335, § 3, emerg. eff. June 15, 1991; Laws 1992, c. 298, § 32, eff. July 1, 1993; Laws 1995, c. 352, § 146, eff. July 1, 1995.  Renumbered from § 1135.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2002, c. 327, § 29, eff. July 1, 2002.

NOTE:  Laws 1990, c. 51, § 7 repealed by Laws 1990, c. 337, § 26.  Laws 1990, c. 302, § 11 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§10-7303-8.5.  Establishment of certain placement procedures - Appointment of arbitrator.

A.  The Office of Juvenile Affairs and the Department of Mental Health and Substance Abuse Services, no later than September 1, 1995, shall jointly:

1.  Establish procedures which shall ensure that children placed in the custody of the Office of Juvenile Affairs or its Department of Juvenile Justice shall have adequate and appropriate access to mental health services, including but not limited to inpatient services in accordance with the provisions of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, emergency services, group homes, and day treatment services, provided through the Oklahoma Youth Center and to other appropriate facilities and programs operated by or available through the Department of Mental Health and Substance Abuse Services; and

2.  Establish administrative procedures for the timely and expeditious resolution of any dispute which may arise over the placement of a child in a facility or program operated by the Department of Mental Health and Substance Abuse Services.  Such procedures shall, at a minimum, provide:

a. for a person designated by each agency to serve as its representative for the purpose of resolving any dispute which may arise over the placement of a child in an inpatient treatment facility operated by the Department of Mental Health and Substance Abuse Services, and

b. that whenever there is no resolution of a dispute over the placement of a child in an inpatient facility operated by the Department of Mental Health and Substance Abuse Services within three (3) working days after the initial request of the Office of Juvenile Affairs or the Department of Juvenile Justice for the consent of the Department of Mental Health and Substance Abuse Services for the placement of a child in a Department of Mental Health and Substance Abuse Services inpatient facility, an arbitrator provided for in subsection B of this section will be notified, and the matter will be immediately submitted for arbitration and that the decision of the arbitrator shall be a final decision, and

c. an opportunity for the child whose placement is in dispute to be represented at any arbitration proceedings regarding his placement.

B.  No later than September 1, 1995, the Office of Juvenile Affairs and the Department of Mental Health and Substance Abuse Services shall jointly select an individual to serve as arbitrator and an individual to serve as an alternate in case the arbitrator is unavailable.  Any person selected to serve as an arbitrator or alternate arbitrator shall:

1.  Be a person qualified to make a decision regarding the placement of a child found by a court to be a child in need of mental health treatment;

2.  Agree to make his services immediately available upon notification of a dispute to be resolved; and

3.  Agree to provide a decision within no more than one (1) week after notification of a dispute over the placement of a child.

C.  If for any reason the Department of Juvenile Justice and the Department of Mental Health and Substance Abuse Services are unable to jointly agree upon a person to serve as arbitrator by September 1, 1995, the Commission on Children and Youth shall select said person at its next regularly scheduled monthly meeting.

D.  Nothing in the Oklahoma Juvenile Code shall be construed as prohibiting the Department of Mental Health and Substance Abuse Services from admitting a child, upon the voluntary application for admission by the parent or legal guardian of the child and the recommendation of a qualified mental health professional for such admission, to a facility or program operated by the Department of Mental Health and Substance Abuse Services appropriate for the care and treatment of the child.

Added by Laws 1995, c. 352, § 147, eff. July 1, 1995.  Amended by Laws 2002, c. 327, § 30, eff. July 1, 2002.

§10-7303-8.6.  Commitment of child to custody of Department - Delivery to designated institution.

When a child is committed to the custody of the Department of Juvenile Justice under the provisions of this article, the court shall order the child to be delivered by the sheriff or by a private contractor pursuant to the provisions of Section 7304-1.3 of this title to an institution, or other place, designated by the Department, and the cost of transportation shall be paid from the county's general fund.

Added by Laws 1970, c. 138, § 1, emerg. eff. April 7, 1970.  Amended by Laws 1993, c. 320, § 3, emerg. eff. June 7, 1993; Laws 1995, c. 352, § 148, eff. July 1, 1995.  Renumbered from § 1143 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7304-1.1.  Conditions of detention of child - Detention or confinement in adult facility.

A.  When a child is taken into custody pursuant to the provisions of the Oklahoma Juvenile Code, the child shall be detained only if it is necessary to assure the appearance of the child in court or for the protection of the child or the public.

1.   a. No preadjudicatory or predisposition detention or custody order shall remain in force and effect for more than thirty (30) days.  The court, for good and sufficient cause shown, may extend the effective period of such an order for an additional period not to exceed sixty (60) days.  If the child is being detained for the commission of a murder, the court may, if it is in the best interests of justice, extend the effective period of such an order an additional sixty (60) days.

b. Whenever the court orders a child to be held in a juvenile detention facility, an order for secure detention shall remain in force and effect for not more than ten (10) days after such order.  Upon an application of the district attorney and after a hearing on such application, the court, for good and sufficient cause shown, may extend the effective period of such an order for an additional period not to exceed ten (10) days after such hearing.  The total period of preadjudicatory or predisposition shall not exceed the ninety-day limitation as specified in subparagraph a of this paragraph.  The child shall be present at the hearing on the application for extension unless, as authorized and approved by the court, the attorney for the child is present at the hearing and the child is available to participate in the hearing via telephone conference communication.  For the purpose of this paragraph, "telephone conference communication" means use of a telephone device that allows all parties, including the child, to hear and be heard by the other parties at the hearing.  After the hearing, the court may order continued detention in a juvenile detention center, may order the child detained in an alternative to secure detention or may order the release of the child from detention.

2.  No child alleged or adjudicated to be deprived or in need of supervision or who is or appears to be a minor in need of treatment as defined by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, shall be confined in any jail, adult lockup, or adult detention facility.  No child shall be transported or detained in association with criminal, vicious, or dissolute persons.

3.  Except as otherwise authorized by this section a child who has been taken into custody as a deprived child, a child in need of supervision, or who appears to be a minor in need of treatment, may not be placed in any detention facility pending court proceedings, but must be placed in shelter care or foster care or, with regard to a child who appears to be a minor in need of treatment, a mental health or substance abuse treatment facility in accordance with the provisions of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, or released to the custody of the child's parents or some other responsible party.  When a child is taken into custody as a child in need of supervision as a result of being a runaway, the court may order the child placed in a juvenile detention facility pending court proceedings if it finds the detention to be essential for the safety of the child.

B.  No child shall be placed in secure detention unless:

1.  The child is an escapee from any delinquent placement;

2.  The child is a fugitive from another jurisdiction with a warrant on a delinquency charge or confirmation of delinquency charges by the home jurisdiction;

3.  The child is seriously assaultive or destructive towards others or self;

4.  The child is detained for the commission of a crime that would constitute a serious act as defined by Section 7302-9.2 of this title;

5.  The child is detained for the commission of a crime that would constitute a habitual criminal act as defined by Section 7302-9.2 of this title;

6.  The child is currently charged with a felony act as defined by Section 7302-9.2 of this title or misdemeanor and:

a. is on probation or parole on a prior delinquent offense,

b. is on preadjudicatory community supervision,

c. is currently on release status on a prior delinquent offense, or

d. has willfully failed or there is reason to believe that the child will willfully fail to appear for juvenile court proceedings.

C.  A child who has violated a court order and has had the order revoked or modified pursuant to Section 7303-5.3 of this title may be placed into an Office of Juvenile Affairs-designated sanction detention bed or an Office of Juvenile Affairs-approved sanction program.

D.  A child shall be detained in secure detention only in accordance with the guidelines adopted pursuant to Section 7302-9.3 of this title.

E.  1.  Except as otherwise provided in this section, no child shall be placed in secure detention in a jail, adult lockup, or other adult detention facility unless:

a. the child is detained for the commission of a crime that would constitute a felony if committed by an adult, and

b. the child is awaiting an initial court appearance, and

c. the child's initial court appearance is scheduled within twenty-four (24) hours after being taken into custody, excluding weekends and holidays, and

d. the court of jurisdiction is outside of the Standard Metropolitan Statistical Area as defined by the Bureau of Census, and

e. there is no existing acceptable alternative placement for the child, and

f. the jail, adult lockup or adult detention facility provides sight and sound separation for juveniles, pursuant to standards required by subsection E of Section 7304-1.3 of this title, or

g. the jail, adult lockup or adult detention facility meets the requirements for licensure of juvenile detention facilities, as adopted by the Office of Juvenile Affairs, is appropriately licensed, and provides sight and sound separation for juveniles, which includes:

(1) total separation between juveniles and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities,

(2) total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities, and

(3) separate juvenile and adult staff, specifically direct care staff such as recreation, education and counseling.

Specialized services staff, such as cooks, bookkeepers, and medical professionals who are not normally in contact with detainees or whose infrequent contacts occur under conditions of separation of juvenile and adults can serve both.

2.  Nothing in this section shall preclude a child who is detained for the commission of a crime that would constitute a felony if committed by an adult, or a child who is an escapee from a juvenile training school or from a Department of Juvenile Justice group home from being held in any jail certified by the State Department of Health, police station or similar law enforcement offices for up to six (6) hours for purposes of identification, processing or arranging for transfer to a secure detention or alternative to secure detention.  Such holding shall be limited to the absolute minimum time necessary to complete these actions.

a. The time limitations for holding a child in a jail for the purposes of identification, processing or arranging transfer established by this section shall not include the actual travel time required for transporting a child from a jail to a juvenile detention facility or alternative to secure detention.

b. Whenever the time limitations established by this subsection are exceeded, this circumstance shall not constitute a defense in a subsequent delinquency or criminal proceeding.

3.  Nothing in this section shall preclude detaining in a county jail or other adult detention facility an eighteen-year old charged in a juvenile petition for whom certification to stand trial as an adult is prayed.

4.  Nothing in this section shall preclude detaining in a county jail or other adult detention facility a person provided for in Section 7304-1.2 of this title if written or electronically transmitted confirmation is received from the state seeking return of the individual that the person is a person provided for in Section 7304-1.2 of this title and if, during the time of detention, the person is detained in a facility meeting the requirements of 7304-1.3 of this title.

5.  Nothing in this section shall preclude detaining a person, whose age is not immediately ascertainable and who is being detained for the commission of a felony, in a jail certified by the State Department of Health, a police station or similar law enforcement office for up to twenty-four (24) hours for the purpose of determining whether or not the person is a child, if:

a. there is a reasonable belief that the person is eighteen (18) years of age or older,

b. there is a reasonable belief that a felony has been committed by the person,

c. a court order for such detention is obtained from a judge of the district court within six (6) hours of initially detaining the person,

d. there is no juvenile detention facility that has space available for the person and that is within thirty (30) miles of the jail, police station, or law enforcement office in which the person is to be detained, and

e. during the time of detention the person is detained in a facility meeting the requirements of subparagraph g of paragraph 1 of this subsection.

The time limitation provided for in this paragraph shall include the time the person is detained prior to the issuance of the court order.

The time limitation provided for in this paragraph shall not include the actual travel time required for transporting the person to the jail, police station, or similar law enforcement office.  If the time limitation established by this paragraph is exceeded, this circumstance shall not constitute a defense in any subsequent delinquency or criminal proceeding.

F.  Nothing contained in this section shall in any way reduce or eliminate a county's liability as otherwise provided by law for injury or damages resulting from the placement of a child in a jail, adult lockup, or other adult detention facility.

G.  Any juvenile detention facility shall be available for use by any eligible Indian child as that term is defined by the Oklahoma Indian Child Welfare Act, providing that the use of the juvenile detention facility meets the requirements of the Oklahoma Juvenile Code.  The Indian tribe may contract with any juvenile detention facility for the providing of detention services.

H.  Each member of the staff of a juvenile detention facility shall satisfactorily complete a training program provided or approved by the Department of Juvenile Justice.

Added by Laws 1982, c. 312, § 18, operative Oct. 1, 1982.  Amended by Laws 1984, c. 219, § 1, eff. Nov. 1, 1984; Laws 1987, c. 209, § 1, eff. July 1, 1987; Laws 1988, c. 238, § 2, emerg. eff. June 24, 1988; Laws 1989, c. 363, § 4, eff. Nov. 1, 1989; Laws 1991, c. 296, § 7, eff. Sept. 1, 1991; Laws 1992, c. 298, § 21, eff. July 1, 1993; Laws 1993, c. 342, § 6, eff. July 1, 1993; Laws 1994, c. 2, § 3, emerg. eff. March 2, 1994; Laws 1994, c. 290, § 35, eff. July 1, 1994; Laws 1995, c. 352, § 149, eff. July 1, 1995.  Renumbered from § 1107.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 21, eff. July 1, 1996; Laws 1997, c. 15, § 1, eff. Nov. 1, 1997; Laws 2002, c. 473, § 7, eff. Nov. 1, 2002; Laws 2003, c. 3, § 9, eff. March 19, 2003.

NOTE:  Laws 1993, c. 205, § 2 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 2002, c. 327, § 31 repealed by Laws 2003, c. 3, § 10, eff. March 19, 2003.

§10-7304-1.2.  Persons under 18 years of age who have fled from another state considered adults for purposes of detention only in certain cases.

Whenever a person under eighteen (18) years of age, who has fled from another state, is taken into custody, that person shall be considered an adult only for the purposes of detention if:

1.  The person has been charged with commission of an offense in the other state which is considered a felony in that state; and

2.  The person is certified as an adult in that state for the purpose of criminal prosecution for said felony or has reached the statutory age of majority in that state; and

3.  The other state is seeking the return of the individual to its jurisdiction and provides written or electronically transmitted confirmation, which is received within forty-eight (48) hours after the person is taken into custody.

Added by Laws 1993, c. 205, § 1, eff. Sept. 1, 1993.  Amended by Laws 1994, c. 290, § 33, eff. July 1, 1994; Laws 1995, c. 352, § 150, eff. July 1, 1995.  Renumbered from § 1104.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7304-1.3.  Temporary detention - Transportation - Certification of juvenile detention facilities.

A.  Provision shall be made for the temporary detention of children in a juvenile detention facility or the court may arrange for the care and custody of such children temporarily in private homes, subject to the supervision of the court, or the court may provide shelter or may enter into a contract with any institution or agency to receive, for temporary care and custody, children within the jurisdiction of the court.  The Department of Juvenile Justice shall not be ordered to provide detention unless said Department has designated and is operating detention services or facilities.

B.  County sheriffs, their designee, private contractors under contract with the Department of Juvenile Justice for transportation services, or juvenile court officers shall provide for the transportation of juveniles to and from secure detention for purposes of admission, interfacility transfer, discharge, medical or dental attention, court appearance, or placement designated by the Department.  No private contract for transportation services shall be entered into by the Department unless the private contractor demonstrates to the satisfaction of the Department that such contractor is able to obtain insurance or provide self-insurance to indemnify the Department against possible lawsuits and meets the requirements of subparagraphs a, b and d of paragraph 4 of subsection C of this section.  The Department of Juvenile Justice shall not be ordered to provide transportation for a juvenile who is detained in or is destined for secure detention.  The Department of Juvenile Justice shall provide reimbursement to the entity transporting juveniles for necessary and actual expenses for transporting juveniles who are detained in or destined for a secure detention center as follows:

1.  A fee for the cost of personal services at the rate of Twelve Dollars ($12.00) per hour;

2.  Mileage reimbursement for each mile actually traveled at the rate established in the State Travel Reimbursement Act;

3.  Meals for transporting personnel, not to exceed Six Dollars ($6.00) per meal; and

4.  Meals for juveniles being transported, not to exceed Six Dollars ($6.00) per meal.

The Department of Juvenile Justice shall process and mail reimbursement claims within sixty (60) days of receipt.  Payments for services provided by a county sheriff's office shall be paid to the county and deposited in the sheriff service fee account.

C.  1.  All juvenile detention facilities shall be certified by the Office of Juvenile Affairs.  To be certified, a juvenile detention facility shall be required to meet standards for certification promulgated by the Board of Juvenile Affairs.  Until such standards are promulgated, the standards promulgated by the Oklahoma Commission for Human Services shall remain in effect.

2.  The board of county commissioners of every county shall provide for the temporary detention of a child who is or who may be subject to secure detention and may construct a building or rent space for such purpose.  The boards of county commissioners shall provide for temporary detention services and facilities in accordance with the provisions of the State Plan for the Establishment of Juvenile Detention Services adopted pursuant to subsection D of this section and in accordance with Section 7302-6.8 of this title.  The boards of county commissioners are hereby authorized to create multi-county trust authorities for the purpose of operating juvenile detention facilities.

3.  In order to operate the juvenile detention facilities designated in the State Plan for the Establishment of Juvenile Detention Services and in Section 7302-6.8 of this title, the boards of county commissioners in the designated host counties shall:

a. operate the juvenile detention facility through a statutorily constituted juvenile bureau subject to the supervision of the district court, or

b. operate the juvenile detention facility by employing a manager who may employ personnel and incur other expenses as may be necessary for its operation and maintenance, or

c. contract with a public agency, private agency, federally recognized tribe, or single or multi-county trust authority for the operation of the juvenile detention facility.  In the event any board of county commissioners contracts with a public or private agency or a federally recognized tribe, pursuant to the provisions of this section, the Department is authorized to directly contract with and pay such public or private agency or federally recognized tribe for provision of detention services.  Any contract with a federally recognized tribe shall become effective upon approval by the board of county commissioners.

4.  Management contracts for privately operated detention facilities shall be negotiated with the firm found most qualified by the board of county commissioners.  However, no private management contract shall be entered into by the board unless the private contractor demonstrates to the satisfaction of the board:

a. that the contractor has the qualifications, experience, and personnel necessary to implement the terms of the contract,

b. that the financial condition of the contractor is such that the term of the contract can be fulfilled,

c. that the ability of the contractor to obtain insurance or provide self-insurance to indemnify the county against possible lawsuits and to compensate the county for any property damage or expenses incurred due to the private operation of the juvenile detention facility, and

d. that the contractor has the ability to comply with applicable court orders and rules of the Department of Juvenile Justice.

5.  All counties to be served by a secure juvenile detention facility may, upon the opening of such facility, contract with the operators for the use of the facility for the temporary detention of children who are subject to secure detention; provided, however, a jail, adult lockup, or other adult detention facility may be used for the secure detention of a child as provided for in Section 7304-1.1 of this title.

6.  Expenses incurred in carrying out the provisions of this section shall be paid from the general fund of the county or from other public funds lawfully appropriated for such purposes or from private funds that are available for such purposes.  A county may also issue bonds for the construction of detention facilities.

7.  The operation of a juvenile detention facility by a county shall constitute a quasi-judicial function and is also hereby declared to be a function of the State of Oklahoma for purposes of the Eleventh Amendment to the United States Constitution.  In addition, no contract authorized by the provisions of this section for the providing of transportation services or for the operation of a juvenile detention facility shall be awarded until the contractor demonstrates to the satisfaction of the county that the contractor has obtained liability insurance with the limits specified by the Governmental Tort Claims Act against lawsuits arising from the operation of the juvenile detention facility by the contractor, or if the contract is for the providing of transportation services, the contractor has obtained liability insurance with the limits specified by the Governmental Tort Claims Act against lawsuits arising from the transportation of juveniles as authorized by subsection A of this section.

D.  The Board of Juvenile Affairs, from monies appropriated for that purpose, shall develop, adopt, and implement a plan for secure juvenile detention services and alternatives to secure detention, to be known as the State Plan for the Establishment of Juvenile Detention Services, which shall provide for the establishment of juvenile detention facilities and services with due regard for appropriate geographical distribution and existing juvenile detention programs operated by statutorily constituted juvenile bureaus.  Said plan may be amended or modified by the Board as necessary and appropriate.  Until said plan is adopted by the Board, the plan adopted by the Oklahoma Commission for Human Services shall remain in effect.

1.  The Board of Juvenile Affairs shall establish procedures for the letting of contracts or grants, including grants to existing juvenile detention programs operated by statutorily constituted juvenile bureaus, and the conditions and requirements for the receipt of said grants or contracts for juvenile detention services and facilities as provided in this section and Section 7302-4.1 of this title.  A copy of such procedures shall be made available to any member of the general public upon request.  All such grants or contracts shall require the participation of local resources in the funding of juvenile detention facilities.  A contract for services shall be based upon a formula approved by the Board which shall set the contract amount in accordance with the services offered and the degree of compliance with standards for certification.  Until the procedures are established by the Board, the procedures established by the Commission for Human Services shall remain in effect.

2.  The Board of Juvenile Affairs shall establish standards for the certification of detention services and juvenile detention facilities.  Such standards may include, but not be limited to: Screening for detention; education and recreation opportunities for juveniles in secure detention; and accreditation by the American Correctional Association.  As a condition of continuing eligibility for grants or contracts, secure juvenile detention services and facilities shall be certified by the Board within two (2) years of the date of the initial grant or contract.

E.  The State Department of Health, with the assistance of the Office of Juvenile Affairs, shall establish standards for the certification of jails, adult lockups, and adult detention facilities used to detain juveniles.  Such standards shall include but not be limited to:  Separation of juveniles from adults; supervision of juveniles; and health and safety measures for juveniles.  The Department of Health is authorized to inspect any jail, adult lockup, or adult detention facility for the purpose of determining compliance with such standards.  No jail, adult lockup, or other adult detention facility shall be used to detain juveniles unless such jail, adult lockup, or other adult detention facility complies with the standards established by the Department of Health and is designated as a place for the detention of juveniles by the judge having juvenile docket responsibility in the county from a list of eligible facilities supplied by the Department of Health.

The development and approval of the standards provided for in this paragraph shall comply with the provisions of the Administrative Procedures Act.

F.  The State Board of Health shall promulgate rules providing for the routine recording and reporting of the use of any adult jail, lockup or other adult facility for the detention of any person under the age of eighteen (18).

1.  For the purpose of ensuring the uniformity and compatibility of information related to the detention of persons under age eighteen (18), said rules shall be reviewed and approved by the Oklahoma Commission on Children and Youth prior to their adoption by the Board; and

2.  Said records of detention shall be reviewed during each routine inspection of adult jails, lockups or other adult detention facilities inspected by the State Department of Health and a statistical report of said detentions shall be submitted to the Office of Juvenile Affairs at least every six (6) months in a form approved by the Board of Juvenile Affairs.

Added by Laws 1968, c. 282, § 108, eff. Jan. 13, 1969.  Amended by Laws 1969, c. 273, § 1, emerg. eff. April 24, 1969; Laws 1977, c. 259, § 9, eff. Oct. 1, 1977; Laws 1982, c. 312, § 19, operative Oct. 1, 1982; Laws 1984, c. 219, § 2, eff. Nov. 1, 1984; Laws 1985, c. 253, § 2, emerg. eff. July 15, 1985; Laws 1987, c. 209, § 2, eff. July 1, 1987; Laws 1988, c. 238, § 3, emerg. eff. June 24, 1988; Laws 1989, c. 363, § 5, eff. Nov. 1, 1989; Laws 1990, c. 238, § 6, emerg. eff. May 21, 1990; Laws 1991, c. 296, § 28, eff. Sept. 1, 1991; Laws 1993, c. 320, § 2, emerg. eff. June 7, 1993; Laws 1994, c. 290, § 36, eff. July 1, 1994; Laws 1995, c. 352, § 151, eff. July 1, 1995.  Renumbered from § 1108 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 22, eff. July 1, 1996; Laws 1997, c. 293, § 21, eff. July 1, 1997; Laws 2000, c. 177, § 9, eff. July 1, 2000.

NOTE:  Laws 1987, c. 80, § 11 repealed by Laws 1988, c. 238, § 6, emerg. eff. June 24, 1988.

§10-7304-1.4.  Tort liability coverage of juvenile detention services - Contracts between boards of county commissioners.

The board of county commissioners of each county in this state is authorized to enter into a contract with the county commissioners of another county or counties to provide insurance coverage for any tort liability risk incurred as a result of providing or providing for the temporary detention of children in a juvenile detention facility pursuant to the provisions of the Oklahoma Juvenile Code.

Added by Laws 1988, c. 134, § 3, emerg. eff. April 19, 1988.  Amended by Laws 1995, c. 352, § 152, eff. July 1, 1995.  Renumbered from § 1108.1 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.1.  Juvenile bureau and citizens' advisory committee.

A.  In each county having a population of eighty thousand (80,000) or more, as shown by the last preceding Federal Decennial Census, there is created a juvenile bureau and a citizens' advisory committee.

B.  In each county having a duly constituted juvenile bureau as of January 1, 2005, as provided for in subsection A of this section, the juvenile bureau shall remain in place and continue in operation.  No other counties shall establish juvenile bureaus.

C.  The Department of Juvenile Justice shall provide intake, probation and parole services in all counties not having juvenile bureaus as provided for in Section 7302-2.3 of this title.

Added by Laws 1968, c. 282, § 201, eff. Jan. 13, 1969.  Amended by Laws 1981, c. 176, § 1; Laws 1995, c. 352, § 153, eff. July 1, 1995.  Renumbered from § 1201 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2004, c. 305, § 1, emerg. eff. May 17, 2004.

§10-7305-1.2.  Director and other personnel.

The chief administrative officer of the juvenile bureau shall be a director, who shall be subject to the direction and supervision of the judge of the Juvenile Division, subject to the general administrative authority of the Presiding Judge of the Judicial Administrative District within budgetary limitations.  There shall be sufficient counselors, clerks and assistant clerks to properly conduct the work of the bureau.  The director shall be a person over the age of thirty (30) years, of good character, qualified in social work, and familiar with the problems of juvenile delinquency and dependency.  The director and counselors shall be appointed by the judge of the Juvenile Division, subject to the general administrative authority of the Presiding Judge of the Judicial Administrative District, from a list of eligible persons established by the citizens' advisory committee at the request of the Presiding Judge of the Judicial Administrative District.  Other persons may be employed by the director with the approval of the judge of the Juvenile Division, subject to the general administrative authority of the Presiding Judge of the Judicial Administrative District.  The director, counselors and other employees may be removed by the judge of the Juvenile Division, subject to the general administrative authority of the Presiding Judge of the Judicial Administrative District at any time.

Added by Laws 1968, c. 282, § 202, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 154, eff. July 1, 1995.  Renumbered from § 1202 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.3.  Administrative work of court - Uniformity of procedures and care - Information as privileged.

A.  The director, under the general supervision of the judge, shall organize, direct and develop the administrative work of the court, including the social, financial and clerical work, and the director shall perform such other duties as to children as any judge of the court shall direct.  The technical and professional employees shall have charge of cases assigned to them for investigation or treatment and shall perform such other duties as may be assigned to them by the director.

B.  To assure uniformity of procedures and care throughout the state, each juvenile bureau shall perform its statutory duties for children alleged or adjudicated to be in need of supervision or delinquent in accordance with the procedures and guidelines promulgated by the Board of Juvenile Affairs and implemented by the Department of Juvenile Justice of the Office of Juvenile Affairs.

C.  All information obtained in discharge of official duty by any officer or other employee of the court shall be privileged and shall not be disclosed to anyone other than the judge and others entitled under this act to receive such information, unless and until otherwise ordered by the judge.

Added by Laws 1968, c. 282, § 203, eff. Jan. 13, 1969.  Amended by Laws 1994, c. 290, § 46, eff. July 1, 1994; Laws 1995, c. 352, § 155, eff. July 1, 1995.  Renumbered from § 1203 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.4.  Investigations and reports - Legal proceedings.

A.  It shall be the duty of the director and other employees of the juvenile bureau, at the request of and under the direction of the court, to investigate and report on all cases that are pending in the Juvenile Docket of the district court, and to investigate and report on all cases of delinquent children and children in need of supervision, residing or being in the county.  The director and counselors shall have the power to file, or cause to be filed, information or complaint and to institute and commence the necessary legal proceedings for the purpose of carrying into effect the laws of this state relating to delinquent children and children in need of supervision, and the director and counselors shall investigate and report to the court for appropriate legal action the existence and maintenance of any place or public resort or institution in the county which is or may be detrimental to morals and welfare of children.  It shall be the duty of the court clerk to assign adequate personnel to perform the clerical duties necessary and incidental to the operation of the Juvenile Docket of the court.

B.  All penal, eleemosynary or other institutions under the jurisdiction of the State of Oklahoma and any law enforcement agency or officer of the State of Oklahoma or of any city or county within the state shall furnish the director and assistants of the director with any and all information requested by them pertaining to any person under the jurisdiction of the court.

Added by Laws 1968, c. 282, § 204, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 156, eff. July 1, 1995.  Renumbered from § 1204 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.5.  Arrests - Service of process.

A.  The director or assistants to the director may arrest without a warrant a probationer, parolee or any person who is a temporary or permanent ward of the court, or may deputize any other officer or person with power of arrest by giving such officer or person a written statement setting forth that a probationer, parolee or ward of the court has in the judgment of the director or assistants violated the conditions of probation.

B.  The director and assistants to the director shall have and are hereby vested with authority to serve all process issued by the court in juvenile dependent, neglect and delinquency cases, and hereby are vested with authority to make arrests and transport juveniles in accordance with the laws of this state.

Added by Laws 1968, c. 282, § 205, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 157, eff. July 1, 1995.  Renumbered from § 1205 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.6.  Transportation of juveniles - Expenses.

The director or assistants to the director shall have authority to transport all juveniles found to come within the purview of this article to place or places where the order of the court requires such juveniles to be confined or placed, and the director and assistants to the director shall be paid the actual expenses incurred in carrying out the orders and judgment of the court in addition to a mileage fee of ten cents ($0.10) per mile for miles actually traveled in executing the duties of the director or assistants by order of the judge.

Added by Laws 1968, c. 282, § 206, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 158, eff. July 1, 1995.  Renumbered from § 1206 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.7.  Salaries and expenses - Offices and equipment.

A.  1.  The salary of the director and other employees of the bureau and any detention home established pursuant to Section 7305-1.8 of this title shall be fixed by the judge of the Juvenile Division, subject to the general administrative authority of the county commissioners of the contracting county.  The salary of the director shall not exceed ninety percent (90%) of salaries of county Class A officers.  The salary of a referee shall not be greater than that of the associate district judge of the county.

2.  The salary of supervisors with intake or intake-probational duties shall not be less than Twelve Thousand Three Hundred Dollars ($12,300.00) per year, and not more than eighty-five percent (85%) of Class A county officers.

3.  The salary of employees with case, probation, counseling or juvenile duties shall not be less than Ten Thousand Five Hundred Dollars ($10,500.00) per year, and not more than eighty percent (80%) of Class A county officers.

B.  The judge of the Juvenile Division, subject to the general administrative authority of the county commissioners of the contracting county, may fix a limit on the amount of expenses that may be incurred by the director and assistants to the director, such limit to be in the judgment of the judge adequate to care for the expenses necessary to carrying out the orders of the court in an efficient and expedient manner.  The director and assistants to the director and other personnel of the court shall keep and maintain their offices at the place where the office of the judge of the court is kept, unless the judge of the Juvenile Division, subject to the general administrative authority of the county commissioners of the contracting county, shall direct otherwise.  The offices of the director and assistants to the director shall contain adequate equipment, desk space and consultation rooms necessary for appropriate office procedure.

C.  In addition to their salaries, the director and assistants to the director shall be reimbursed at the same rate as state employees for mileage traveled by them in the investigation of court cases and in supervising probationers; with the approval of the judge in charge of the Juvenile Division, the director and assistants may also receive reimbursement, at the rate and in the manner applicable to other county officers, for actual and necessary expenses incurred by them in attending conferences, meetings, seminars or official business of the court either within or outside of the State of Oklahoma.

D.  In all counties having a juvenile bureau, the budget of the juvenile bureau for salaries and expenses of the director, counselors and other employees shall be established and funded as follows:

1.  All expenses incurred in complying with the provisions of this article shall be a county charge;

2.  The salaries and other compensation of all employees of the juvenile bureau shall be fixed by the judge within the limit of the total appropriations therefor; and

3.  It is made the duty of the county excise board to make the necessary appropriation and levy for the payment of salaries of the director and all other employees, together with the expenses of administering the bureau, consistent with the duty to do likewise with the budget estimates of other county officers under the board's jurisdiction, as required by the Constitution and laws of this state.

E.  All expenses incurred by the director and counselor in carrying out the orders of the judge of the court shall be reported to the judge of the Juvenile Division under oath, and such expenses shall not be paid by the board of county commissioners until such judge shall, by order entered of record, approve such accounts, and such judge may hear testimony as to the correctness thereof.  A certified copy of the order of approval shall be filed in the office of the county clerk and shall be authority to the board of county commissioners to disburse the necessary funds in payment thereof, provided payment of the same comes within the budgetary provisions of the bureau as established in subsection D of this section.

Added by Laws 1968, c. 282, § 207, eff. Jan. 13, 1969.  Amended by Laws 1974, c. 272, § 1, emerg. eff. May 29, 1974; Laws 1979, c. 248, § 3, eff. Oct. 1, 1979; Laws 1987, c. 105, § 1, eff. Nov. 1, 1987; Laws 1995, c. 352, § 159, eff. July 1, 1995.  Renumbered from § 1207 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995; Laws 2005, c. 145, § 1, eff. Nov. 1, 2005.

§10-7305-1.8.  Detention home.

A detention home may be established as a part of the juvenile bureau of the court.  Judge of the Juvenile Division, subject to the general administrative authority of the Presiding Judge of the Judicial Administrative District, may appoint necessary technicians and other employees for such home in the same manner as is provided herein for the appointment of other employees of the bureau, their salaries to be fixed and paid in the same manner as the salaries of other employees.

Added by Laws 1968, c. 282, § 208, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 160, eff. July 1, 1995.  Renumbered from § 1208 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.9.  Citizens' advisory committee.

A.  To aid in the more effective administration of the statutes relating to juveniles and for the purpose of counsel and advice, there is created a citizens' advisory committee consisting of a minimum of seven members, to serve without pay, appointed by the judge of the Juvenile Division assigned to try juvenile cases, who shall serve for a period of four (4) years and until their successors are appointed.

B.  The membership of such committee shall contain an official or employee of the public schools of the county, a professional social worker employed by any recognized social agency in the county, a member of the board of county commissioners of the county, an attorney licensed to practice in the State of Oklahoma to be selected by the members of the County Bar Association of the county, and three other members selected at will by the judge of the Juvenile Division; and of the seven members, three shall be women, and all members shall, at the date of their appointment, be legal residents of the county.

Added by Laws 1968, c. 282, § 209, eff. Jan. 13, 1969.  Amended by Laws 1986, c. 5, § 1, emerg. eff. March 17, 1986; Laws 1995, c. 352, § 161, eff. July 1, 1995.  Renumbered from § 1209 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7305-1.10.  Appointment of personnel for Juvenile Docket of district court.

The provisions of this article shall govern the appointment of all personnel for the Juvenile Docket of the district court in any county referred to in Section 7305-1.1 of this title.  Provided, employees now holding positions in a Juvenile or Children's Court shall remain in similar positions in the juvenile bureau until such time as the judge of the Juvenile Division, subject to the general administrative authority of the Presiding Judge of the Judicial Administrative District, shall otherwise direct, and any balances in appropriations for the maintenance and operation of the administrative personnel and organization under a Juvenile Court Act or Children's Court Act shall continue to be appropriated and shall be used for the operation of the juvenile bureau in the performance of duties set forth in this article.

Added by Laws 1968, c. 282, § 210, eff. Jan. 13, 1969.  Amended by Laws 1995, c. 352, § 162, eff. July 1, 1995.  Renumbered from § 1210 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§10-7306-1.1.  Juveniles of certain ages to be considered adults for certain offenses committed - Detention - Warrants - Certification as child.

A.  Any person sixteen (16) or seventeen (17) years of age who is charged with murder, kidnapping, robbery with a dangerous weapon, robbery in the first degree if personal injury results, rape in the first degree, rape by instrumentation, use of firearm or other offensive weapon while committing a felony, arson in the first degree, burglary with explosives, burglary in the first or second degree after three or more adjudications for committing either burglary in the first degree or burglary in the second degree, shooting with intent to kill, discharging a firearm, crossbow or other weapon from a vehicle pursuant to subsection B of Section 652 of Title 21 of the Oklahoma Statutes, intimidating a witness, manslaughter in the first degree, sodomy, trafficking in illegal drugs, manufacturing, distributing, dispensing, or possessing with intent to manufacture, distribute, or dispense a controlled dangerous substance, or assault and battery with a deadly weapon, shall be considered as an adult.

B.  Any person thirteen (13), fourteen (14), fifteen (15), sixteen (16), or seventeen (17) years of age who is charged with murder in the first degree shall be considered as an adult.

C.  Upon the arrest and detention, such accused person shall have all the statutory and constitutional rights and protections of an adult accused of a crime, but shall be detained in a jail cell or ward entirely separate from prisoners who are eighteen (18) years of age or over.

D.  1.  Upon the filing of an information against such accused person, a warrant shall be issued which shall set forth the rights of the accused person, and the rights of the parents, guardian or next friend of the accused person to be present at the preliminary hearing, to have an attorney present and to make application for certification of such accused person as a child to the juvenile division of the district court.  The warrant shall be personally served together with a certified copy of the information on the accused person and on a custodial parent, guardian or next friend of the accused person.

2.  When personal service of a custodial parent, guardian or next friend of the accused person cannot be effected, service may be made by certified mail to such person's last-known address, requesting a return receipt from the addressee only.  If delivery is refused, notice may be given by mailing the warrant and a copy of the information on the accused person by regular first class mail to the address where the person to be notified refused delivery of the notice sent by certified mail.  Where the address of a custodial parent, guardian or next friend is not known, or if the mailed warrant and copy of the information on the accused person is returned for any reason other than refusal of the addressee to accept delivery, after a distinct and meaningful search of all reasonably available sources to ascertain the whereabouts of a custodial parent, guardian or next friend has been conducted, the court may order that notice of the hearing be given by publication one time in a newspaper of general circulation in the county.  In addition, the court may order other means of service of notice that the court deems advisable or in the interests of justice.

3.  Before service by publication is ordered, the court shall conduct an inquiry to determine whether a distinct and meaningful search has been made of all reasonably available sources to ascertain the whereabouts of any party for whom notice by publication is sought.

E.  The accused person shall file a motion for certification as a child before the start of the criminal preliminary hearing.  Upon the filing of such motion, the complete juvenile record of the accused shall be made available to the district attorney and the accused person.

At the conclusion of the state's case at the criminal preliminary hearing, the accused person may offer evidence to support the motion for certification as a child.

The court shall rule on the certification motion of the accused person before ruling on whether to bind the accused over for trial. When ruling on the certification motion of the accused person, the court shall give consideration to the following guidelines, listed in order of importance:

1.  Whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

2.  Whether the offense was against persons or property, greater weight being given for retaining the accused person within the adult criminal system for offenses against persons, especially if personal injury resulted;

3.  The record and past history of the accused person, including previous contacts with law enforcement agencies and juvenile or criminal courts, prior periods of probation and commitments to juvenile institutions; and

4.  The prospects for adequate protection of the public if the accused person is processed through the juvenile system.

The court, in its decision on the certification motion of the accused person, need not detail responses to each of the above considerations, but shall state that the court has considered each of the guidelines in reaching its decision.

F.  Upon completion of the criminal preliminary hearing, if the accused person is certified as a child to the juvenile division of the district court, then all adult court records relative to the accused person and this charge shall be expunged and any mention of the accused person shall be removed from public record.

G.  An order certifying a person as a child or denying the request for certification as a child shall be a final order, appealable when entered.

H.  The provisions of this section shall apply only to offenses committed before January 1, 1998.

Added by Laws 1978, c. 231, § 1, eff. Oct. 1, 1978.  Amended by Laws 1979, c. 257, § 2, eff. Oct. 1, 1979; Laws 1985, c. 278, § 1, eff. Nov. 1, 1985; Laws 1986, c. 179, § 2, eff. Nov. 1, 1986; Laws 1989, c. 334, § 1, emerg. eff. May 31, 1989; Laws 1991, c. 132, § 1, emerg. eff. April 29, 1991; Laws 1992, c. 192, § 2, emerg. eff. May 11, 1992; Laws 1993, c. 27, § 1, emerg. eff. March 30, 1993; Laws 1993, c. 342, § 4, eff. July 1, 1993; Laws 1994, c. 290, § 32, eff. July 1, 1994; Laws 1995, c. 352, § 163, eff. July 1, 1995.  Renumbered from § 1104.2 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 23, eff. July 1, 1996; Laws 1997, c. 293, § 22, eff. July 1, 1997.

§10-7306-2.1.  Short title - Implementation date.

Sections 7306-2.1 through 7306-2.13 of this title shall be known and may be cited as the "Youthful Offender Act".  The Youthful Offender Act shall be implemented beginning January 1, 1998.

Added by Laws 1994, c. 290, § 18, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 164, eff. July 1, 1997.  Renumbered from § 1507.15 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 24, eff. July 1, 1997; Laws 1997, c. 293, § 23, eff. July 1, 1997.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 164 from July 1, 1996, to July 1, 1997.

§10-7306-2.2.  Definitions - Purpose.

A.  For the purposes of the Youthful Offender Act:

1.  "Youthful offender" means a person:

a. thirteen (13), fourteen (14), fifteen (15), sixteen (16) or seventeen (17) years of age who is charged with murder in the first degree and certified as a youthful offender as provided by Section 7306-2.5 of this title,

b. fifteen (15), sixteen (16), or seventeen (17) years of age and charged with a crime listed in subsection A of Section 7306-2.6 of this title, and

c. sixteen (16) or seventeen (17) years of age and charged with a crime listed in subsection B of Section 7306-2.6 of this title,

if the offense was committed on or after January 1, 1998; and

2.  "Sentenced as a youthful offender" means the imposition of a court order making disposition of a youthful offender as provided by Section 7306-2.9 of this title which shall constitute an adult criminal sentence if the youthful offender is transferred to the custody or supervision of the Department of Corrections pursuant to paragraph 5 of subsection F of Section 7306-2.10 of this title.

B.  It is the purpose of the Youthful Offender Act to better ensure the public safety by holding youths accountable for the commission of serious crimes, while affording courts methods of rehabilitation for those youths the courts determine, at their discretion, may be amenable to such methods.  It is the further purpose of the Youthful Offender Act to allow those youthful offenders whom the courts find to be amenable to rehabilitation by the methods prescribed in the Youthful Offender Act to be placed in the custody or under the supervision of the Office of Juvenile Affairs for the purpose of accessing the rehabilitative programs provided by that Office and thereby, upon good conduct and successful completion of such programs, avoid conviction for a crime.

Added by Laws 1994, c. 290, § 19, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 165, eff. July 1, 1997.  Renumbered from § 1507.16 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 24, eff. July 1, 1997; Laws 2001, c. 357, § 3, eff. July 1, 2001.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 165 from July 1, 1996, to July 1, 1997.

§10-7306-2.3.  Court proceedings - Jurisdiction.

A.  1.  A child who is charged with having violated any state statute or municipal ordinance other than as provided in Sections 7306-2.5 and 7306-2.6 of this title shall not be tried in a criminal action as an adult or a youthful offender, but in a juvenile proceeding, unless certified as an adult pursuant to Section 7303-4.3 of this title.

2.  However, when multiple offenses occur within the same course of conduct within the same county and the person is prosecuted for at least one offense as a youthful offender pursuant to Section 7306-2.5 or 7306-2.6 of this title, then all the charges may be prosecuted under the same action pursuant to the provisions of the Youthful Offender Act, if so ordered by the court.  The decision to join the cases shall not be appealable as a final order.  If the offense listed in Section 7306-2.5 or Section 7306-2.6 of this title is subsequently dismissed for any reason, then any remaining pending charges shall be transferred to the juvenile court.

B.  If, during the pendency of a criminal or quasi-criminal charge against any person, it shall be ascertained that the person was a child at the time of committing the alleged offense, the district court or municipal court shall transfer the case, together with all the papers, documents and testimony connected therewith, to the juvenile division of the district court.  The division making such transfer shall order the child to be taken forthwith to the place of detention designated by the juvenile division, to that division itself, or release such child to the custody of some suitable person to be brought before the juvenile division.

C.  Nothing in this section shall be construed to prevent the exercise of concurrent jurisdiction by another division of the district court or by municipal courts in cases involving children wherein the child is charged with the violation of a state or municipal traffic law or ordinance.

Added by Laws 1994, c. 290, § 20, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 166, eff. July 1, 1997.  Renumbered from § 1507.17 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 25, eff. July 1, 1997; Laws 2000, c. 373, § 2, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 166 from July 1, 1996, to July 1, 1997.

§10-7306-2.4.  Treatment of a child certified as an adult or youthful offender in criminal proceedings.

A.  A child who is arrested for an offense pursuant to subsection A or B of Section 7306-2.6 of this title or who is certified as a youthful offender pursuant to Section 7306-2.5 of this title, shall be charged by information in the same manner as provided for adults.

B.  When a person is certified to stand trial as an adult or a youthful offender as provided by the Youthful Offender Act, the accused person shall have all the statutory and constitutional rights and protections of an adult accused of a crime.  All proceedings shall be as for a criminal action and the provisions of Title 22 of the Oklahoma Statutes shall apply, except as provided for in the Youthful Offender Act.  All youthful offender court records for such a person shall be considered adult records and shall not be subject to the provisions of Article VII of the Oklahoma Juvenile Code.

C.  Proceedings against a youthful offender shall be heard by any judge of the district court.

D.  Upon arrest and detention of a person subject to the provisions of Section 7306-2.5 or 7306-2.6 of this title, the person has the same right to be released on bail as would an adult in the same circumstances and, if detained, may be detained in a county jail if separated from the adult population as otherwise authorized by law.  If no such county jail is available, then such person may be detained at a juvenile detention facility.

E.  Upon a verdict of guilty or entry of a plea of guilty or nolo contendere by a youthful offender who has been certified for the imposition of an adult sentence as provided by Section 7306-2.8 of this title the person may be detained as an adult and, if incarcerated, may be incarcerated with the adult population.

F.  A child or youthful offender shall be tried as an adult in all subsequent criminal prosecutions, and shall not be subject to the jurisdiction of the juvenile court or youthful offender processes in any further proceedings if:

1.  The child or youthful offender has been certified to stand trial as an adult pursuant to any certification procedure provided by law; or

2.  The youthful offender has been certified for the imposition of an adult sentence as provided by Section 7306-2.8 of this title and is subsequently convicted of the alleged offense or against whom the imposition of judgment and sentencing has been deferred.

G.  Except as otherwise provided in the Youthful Offender Act, a person who has been prosecuted and sentenced as a youthful offender shall be prosecuted as a youthful offender in all subsequent criminal proceedings until the youthful offender has attained eighteen (18) years of age.

All proceedings for the commission of a crime committed after a youthful offender has reached eighteen (18) years of age shall be adult proceedings.

H.  When a person who has been sentenced as a youthful offender is placed in the custody or under the supervision of the Office of Juvenile Affairs, if the youthful offender has not been previously discharged by the court from the custody or supervision of the Office of Juvenile Affairs, within the thirty (30) days immediately preceding the date on which the youthful offender becomes eighteen (18) years of age, or if extended by the court, nineteen (19) years of age, the court shall hold a review hearing and shall make further orders regarding the youthful offender as provided by Section 7306-2.10 of this title.

Added by Laws 1994, c. 290, § 21, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 167, eff. July 1, 1997.  Renumbered from § 1507.18 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 26, eff. July 1, 1997; Laws 1998, c. 268, § 10, eff. July 1, 1998; Laws 2000, c. 373, § 3, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 167 from July 1, 1996, to July 1, 1997.

§10-7306-2.5.  Certification as youthful offender or juvenile.

A.  Any person thirteen (13), fourteen (14), fifteen (15), sixteen (16) or seventeen (17) years of age who is charged with murder in the first degree shall be held accountable for his acts as if he were an adult; provided, the person may be certified as a youthful offender or a juvenile as provided by this section, unless the person is subject to the provisions of subsection F of Section 7306-2.4 of this title.

B.  1.  Upon the filing of an adult criminal information against such accused person, a warrant shall be issued which shall set forth the rights of the accused person, and the rights of the parents, guardian or next friend of the accused person to be present at the preliminary hearing, to have an attorney present and to make application for certification of such accused person as a youthful offender to the district court for the purpose of prosecution as a youthful offender.

2.  The warrant shall be personally served together with a certified copy of the information on the accused person and on a custodial parent, guardian or next friend of the accused person.

3.  When personal service of a custodial parent, guardian or next friend of the accused person cannot be effected, service may be made by certified mail to such person's last-known address, requesting a return receipt from the addressee only.  If delivery is refused, notice may be given by mailing the warrant and a copy of the information on the accused person by regular first-class mail to the address where the person to be notified refused delivery of the notice sent by certified mail.  Where the address of a custodial parent, guardian or next friend is not known, or if the mailed warrant and copy of the information on the accused person is returned for any reason other than refusal of the addressee to accept delivery, after a thorough search of all reasonably available sources to ascertain the whereabouts of a custodial parent, guardian or next friend has been conducted, the court may order that notice of the hearing be given by publication one time in a newspaper of general circulation in the county.  In addition, the court may order other means of service of notice that the court deems advisable or in the interests of justice.

4.  Before service by publication is ordered, the court shall conduct an inquiry to determine whether a thorough search has been made of all reasonably available sources to ascertain the whereabouts of any party for whom notice by publication is sought.

C.  1.  The accused person shall file any motions for certification as a youthful offender or a juvenile before the start of the criminal preliminary hearing.  If both a motion for certification as a youthful offender and a motion for certification as a juvenile are filed, they shall both be filed at the same time.  No motion for certification as a youthful offender or certification as a juvenile may be filed after the time specified in this subsection.  Upon the filing of such motion, the complete juvenile record of the accused shall be made available to the district attorney and the accused person.

2.  The court shall conduct a preliminary hearing within ninety (90) days of the charging of the accused person, pursuant to Section 258 of Title 22 of the Oklahoma Statutes, to determine whether the crime was committed and whether there is probable cause to believe the accused person committed the crime.

3.  At the conclusion of the state's case at the criminal preliminary hearing, the state and the accused person may offer evidence to support or oppose the motions for certification as a youthful offender or a juvenile.

D.  The court shall rule on any motions for certification as a youthful offender or juvenile before ruling on whether to bind the accused over for trial.  When ruling on a motion for certification as a youthful offender or juvenile, the court shall give consideration to the following guidelines:

1.  Whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

2.  Whether the offense was against persons, and, if personal injury resulted, the degree of personal injury;

3.  The record and past history of the accused person, including previous contacts with law enforcement agencies and juvenile or criminal courts, prior periods of probation and commitments to juvenile institutions;

4.  The sophistication and maturity of the accused person and his capability of distinguishing right from wrong as determined by consideration of his psychological evaluation, home, environmental situation, emotional attitude and pattern of living;

5.  The prospects for adequate protection of the public if the accused person is processed through the youthful offender system or the juvenile system;

6.  The likelihood of reasonable rehabilitation of the accused person if he is found to have committed the alleged offense, by the use of procedures and facilities currently available to the juvenile court; and

7.  Whether the offense occurred while the accused person was escaping or on escape status from an institution for youthful offenders or delinquent children.

The court, in its decision on a motion for certification as a youthful offender or juvenile, shall detail findings of fact and conclusions of law to each of the above considerations, and shall state that the court has considered each of the guidelines in reaching its decision.

E.  The order certifying a person as a youthful offender or a juvenile or denying the request for certification as either a youthful offender or a juvenile shall be a final order, appealable to the Court of Criminal Appeals when entered.

F.  An order certifying the accused person as a youthful offender or juvenile shall not be reviewable by the trial court.

G.  If the accused person is prosecuted as an adult and is subsequently convicted of the alleged offense or against whom the imposition of judgment and sentencing has been deferred, the person may be incarcerated with the adult population and shall be prosecuted as an adult in all subsequent criminal proceedings.

Added by Laws 1994, c. 290, § 22, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 168, eff. July 1, 1997.  Renumbered from § 1507.19 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 27, eff. July 1, 1997; Laws 2000, c. 373, § 4, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 168 from July 1, 1996, to July 1, 1997.

§10-7306-2.6.  Certain acts mandating youthful offender status - Filing of delinquency petition or youthful offender information - Warrant, certification process - Guidelines.

A.  Any person fifteen (15), sixteen (16) or seventeen (17) years of age who is charged with:

1.  Murder in the second degree;

2.  Kidnapping for the purpose of extortion;

3.  Manslaughter in the first degree;

4.  Robbery with a dangerous weapon or attempt thereof;

5.  Robbery with a firearm or attempt thereof;

6.  Rape in the first degree or attempt thereof;

7.  Rape by instrumentation or attempt thereof;

8.  Forcible sodomy;

9.  Lewd molestation;

10.  Arson in the first degree or attempt thereof;

11.  Shooting with intent to kill; or

12.  Discharging a firearm, crossbow or other weapon from a vehicle pursuant to subsection B of Section 652 of Title 21 of the Oklahoma Statutes,

shall be held accountable for his acts as a youthful offender.

B.  Any person sixteen (16) or seventeen (17) years of age who is charged with:

1.  Burglary in the first degree or attempted burglary in the first degree;

2.  Aggravated assault and battery of a police officer;

3.  Intimidating a witness;

4.  Trafficking in or manufacturing illegal drugs;

5.  Assault or assault and battery with a deadly weapon;

6.  Maiming;

7.  Residential burglary in the second degree after two or more adjudications that are separated in time for delinquency for committing burglary in the first degree or residential burglary in the second degree;

8.  Rape in the second degree; or

9.  Use of a firearm while in commission of a felony,

shall be held accountable for his acts as a youthful offender.

C.  Except as provided in subsection G of Section 7306-2.4 of this title, after a preliminary inquiry conducted by the Department of Juvenile Justice or a juvenile bureau, whichever is applicable for the county, the district attorney may file a petition alleging the person to be a delinquent or may file an information against the accused person charging the person as a youthful offender.

D.  1.  Upon the filing of the information against such alleged youthful offender, a warrant shall be issued which shall set forth the rights of the accused person, and the rights of the parents, guardian or next friend of the accused person to be present at the preliminary hearing, and to have an attorney present.

2.  The warrant shall be personally served together with a certified copy of the information on the alleged youthful offender and on a custodial parent, guardian or next friend of the accused person.

3.  When personal service of a custodial parent, guardian or next friend of the alleged youthful offender cannot be effected, service may be made by certified mail to such person's last-known address, requesting a return receipt from the addressee only.  If delivery is refused, notice may be given by mailing the warrant and a copy of the information on the accused person by regular first-class mail to the address where the person to be notified refused delivery of the notice sent by certified mail.  Where the address of a custodial parent, guardian or next friend is not known, or if the mailed warrant and copy of the information on the accused person is returned for any reason other than refusal of the addressee to accept delivery, after a distinct and meaningful search of all reasonably available sources to ascertain the whereabouts of a custodial parent, guardian or next friend has been conducted, the court may order that notice of the hearing be given by publication one time in a newspaper of general circulation in the county.  In addition, the court may order other means of service of notice that the court deems advisable or in the interests of justice.

4.  Before service by publication is ordered, the court shall conduct an inquiry to determine whether a thorough search has been made of all reasonably available sources to ascertain the whereabouts of any party for whom notice by publication is sought.

E.  A criminal preliminary hearing shall be held within ninety (90) days of the charging of the accused person.

F.  1.  The accused person may file a motion for certification to the juvenile system before the start of the criminal preliminary hearing:

a. upon the filing of such motion, the complete juvenile record of the accused shall be made available to the district attorney and the accused person,

b. at the conclusion of the state's case at the criminal preliminary hearing, the accused person may offer evidence to support the motion for certification as a child.

2.  If no motion to certify the accused person to the juvenile system has been filed, at the conclusion of the criminal preliminary hearing the court may on its own motion hold a hearing on the matter of the certification of the accused youthful offender to the juvenile system.

3.  The court shall rule on the certification motion before ruling on whether to bind the accused over for trial.  When ruling on the certification motion, the court shall give consideration to the following guidelines:

a. the seriousness of the alleged offense to the community, and whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner,

b. whether the offense was against persons or property, greater weight being given to offenses against persons, and if personal injury resulted, the degree of personal injury,

c. the sophistication and maturity of the juvenile and his capability of distinguishing right from wrong as determined by consideration of his psychological evaluation, home, environmental situation, emotional attitude and pattern of living,

d. the record and previous history of the accused person, including previous contacts with community agencies, law enforcement agencies, schools, juvenile courts and other jurisdictions, prior periods of probation or prior commitments to juvenile institutions,

e. the prospects for adequate protection of the public,

f. the likelihood of reasonable rehabilitation of the juvenile if he is found to have committed the alleged offense, by the use of procedures and facilities currently available to the juvenile court, and

g. whether the offense occurred while the accused person was escaping or in an escape status from an institution for delinquent children.

4.  In its decision on the motion for certification as a juvenile, the court shall detail findings of fact and conclusions of law to each of the above considerations and shall state that the court has considered each of the guidelines in reaching its decision.

5.  An order certifying a person or denying such certification to the juvenile system shall be a final order, appealable when entered.

G.  Upon conviction, sentence may be imposed as a sentence for a youthful offender as provided by Section 7306-2.9 of this title.  If the youthful offender sentence is imposed as an adult sentence as provided by Section 7306-2.8 of this title, the juvenile may be incarcerated with the adult population.

Added by Laws 1994, c. 290, § 23, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 169, eff. July 1, 1997.  Renumbered from § 1507.20 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 28, eff. July 1, 1997; Laws 1998, c. 268, § 11, eff. July 1, 1998; Laws 2000, c. 373, § 5, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 169 from July 1, 1996, to July 1, 1997.

§10-7306-2.7.  Repealed by Laws 1997, c. 293, § 43, eff. July 1, 1997.

§10-7306-2.8.  Motion by district attorney to sentence child as an adult - Considerations, standard of proof - Effect of certification.

A.  Whenever the district attorney believes that there is good cause to believe that a person charged as a youthful offender would not reasonably complete a plan of rehabilitation or the public would not be adequately protected if the person were to be sentenced as a youthful offender, and should receive an adult sentence, the district attorney shall file a motion for consideration of the imposition of the sentence as for an adult if the person is convicted:

1.  Not more than thirty (30) days following formal arraignment; or

2.  If, prior to that time, the accused person indicates to the court that the accused person wishes to plead guilty, the court shall grant the state ten (10) days from that date to file the motion required by this subsection, if requested by the state.

B.  Upon the filing of such motion and prior to the trial or before the entry of the plea of guilty or nolo contendere the court shall hold a hearing to determine the matter.

C.  1.  The court shall order an investigation to be conducted unless waived by the accused person with approval of the court.  Any such investigation required shall be conducted by the Department of Juvenile Justice.

2.  At the hearing the court shall consider:

a. the seriousness of the alleged offense to the community, and whether the offense was committed in an aggressive, violent, premeditated or willful manner,

b. whether the offense was against persons or property, greater weight being given for offenses against persons and, if personal injury resulted, the degree of injury,

c. the sophistication and maturity of the accused person and his capability of distinguishing right from wrong as determined by consideration of his psychological evaluation, home, environmental situation, emotional attitude and pattern of living,

d. the record of the person including previous involvements with law enforcement agencies or courts, or prior periods of probation or prior commitments to institutions for delinquent behavior, and the previous history of the person with community agencies and schools,

e. the prospects for adequate protection of the public,

f. the likelihood of reasonable rehabilitation of the youthful offender if he is found to have committed the alleged offense, by the use of procedures and facilities currently available to the court if the accused person is processed through the youthful offender system, and

g. whether the offense occurred while the person was escaping from a secure facility for youthful offenders or delinquent children.

D.  After the hearing and consideration of the report of the investigation, the court shall certify the person as eligible for the imposition of an adult sentence only if it finds by clear and convincing evidence that there is good cause to believe that the accused person would not reasonably complete a plan of rehabilitation or that the public would not be adequately protected if the person were to be sentenced as a youthful offender.

In its decision on the motion of the state for imposition of an adult sentence, the court shall detail findings of fact and conclusions of law to each of the considerations in subsection C of this section and shall state that the court has considered each of its guidelines in reaching its decision.

E.  An order certifying or denying certification for imposition of an adult sentence shall be a final order, appealable when entered.

F.  If the person has been certified as eligible to be sentenced as an adult, the court shall, upon a verdict of guilty or the entry of a plea of guilty or nolo contendere, impose sentence as provided by law for an adult for punishment of the offense committed, subject to the power and authority of the court to suspend or delay sentence, defer judgment, or otherwise structure, limit, or modify sentence as provided in Title 22 of the Oklahoma Statutes or the Youthful Offender Act.  When sentence is imposed pursuant to this subsection, the person shall be treated as an adult for purposes of supervision, incarceration and in all subsequent criminal proceedings.

G.  Upon a verdict of guilty or a plea of guilty or nolo contendere, the court may order the person to pay a fee to the Department of Juvenile Justice of not less than Five Dollars ($5.00), nor more than Two Hundred Fifty Dollars ($250.00), for the presentence investigation.  In hardship cases, the court may waive the fee or set the amount of the fee and establish a payment schedule.

Added by Laws 1994, c. 290, § 25, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 171, eff. July 1, 1997.  Renumbered from § 1507.22 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 29, eff. July 1, 1997; Laws 1999, c. 365, § 8, eff. Nov. 1, 1999; Laws 2000, c. 373, § 6, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 171 from July 1, 1996, to July 1, 1997.

§10-7306-2.9.  Presentence investigation, hearing - Considerations - Court options, dispositional orders.

A.  Upon a verdict of guilty or a plea of guilty or nolo contendere of a youthful offender and prior to the imposition of a youthful offender sentence by the court:

1.  A youthful offender presentence investigation shall be conducted unless waived by the youthful offender with approval of the court or unless an investigation is conducted pursuant to subsection C of Section 7306-2.8 of this title.  Any presentence investigation required shall be conducted by the Department of Juvenile Justice; and

2.  The court shall conduct a hearing and shall consider:

a. whether the offense was committed in an aggressive, violent, premeditated or willful manner,

b. whether the offense was against persons or property, greater weight being given to offenses against persons when personal injury resulted and the degree of injury,

c. the sophistication and maturity of the juvenile and his capability of distinguishing right from wrong as determined by consideration of his psychological evaluation, home, environmental situation, emotional attitude and pattern of living,

d. the record of the person including previous involvements with law enforcement agencies or courts, or prior periods of probation or prior commitments to institutions for delinquent behavior, and the previous history of the person with community agencies and schools,

e. the prospects for adequate protection of the public,

f. the likelihood of reasonable rehabilitation of the youthful offender by the use of procedures and facilities currently available to the court if the accused person is processed through the youthful offender system, and

g. whether the offense occurred while the person was escaping from a secure facility for youthful offenders or delinquent children.

B.  After the hearing and consideration of the report of the presentence investigation, the court shall impose sentence as a youthful offender.  In no event shall the sentence exceed the amount of time of a possible sentence for an adult convicted of the same offense or ten (10) years, whichever is less.  The court may make one of the following dispositional orders regarding a youthful offender:

1.  Place the youthful offender under the supervision of the Office of Juvenile Affairs through its Department of Juvenile Justice; or

2.  Place the youthful offender in the custody of the Office of Juvenile Affairs.

In addition to or in lieu of the placement of the youthful offender in the custody of or under the supervision of the Office of Juvenile Affairs, the court may issue orders with regard to the youthful offender as provided by law for the disposition of a child adjudicated delinquent.

Added by Laws 1994, c. 290, § 26, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 172, eff. July 1, 1997.  Renumbered from § 1507.23 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 30, eff. July 1, 1997; Laws 2000, c. 373, § 7, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 172 from July 1, 1996, to July 1, 1997.

§10-7306-2.10.  Rehabilitation plan - Annual review, hearing - Court options.

A.  Whenever a youthful offender is placed in the custody of or under the supervision of the Office of Juvenile Affairs, the Office shall within thirty (30) days prepare and file with the court a written rehabilitation plan for the youthful offender.  The rehabilitation plan shall include but not be limited to:

1.  When the youthful offender is placed in the custody of the Office of Juvenile Affairs, the placement of the youthful offender;

2.  Clearly stated, measurable objectives which the youthful offender is expected to achieve; and

3.  The services that will be provided to the youthful offender by the Department of Juvenile Justice to assist the youthful offender to achieve the objectives.

B.  Whenever a youthful offender is placed in the custody or under the supervision of the Office of Juvenile Affairs as provided by the Youthful Offender Act, the court shall conduct a semiannual review based upon written reports of the youth's conduct, progress and condition.  Written reports concerning the conduct, progress and condition of a youthful offender shall be submitted to the court prior to scheduled reviews by the Department of Juvenile Justice.  Such reports shall include a written report of the youthful offender with respect to the rehabilitation plan.  Copies of those reports shall be provided by the agency to the youthful offender, his counsel, parent or guardian if the youthful offender is less than eighteen (18) years of age, and the district attorney.  The court shall consider any timely written response to the agency report before concluding its review.

C.  The court shall schedule an annual review hearing in open court, after notice, at its discretion and may schedule such other hearings, after notice, as the court deems necessary.  The court shall hold a review hearing for good cause shown, upon the motion of the district attorney, the Department of Juvenile Justice, or the youthful offender for the purpose of making a determination as to:

1.  The discharge of the youthful offender from the supervision or custody of the Department of Juvenile Justice; or

2.  A change in the custody status of the youthful offender.  For the purpose of this section, "change in the custody status" means a revocation of an order of probation or supervision, revocation of parole, or a transfer of custody or supervision to the Department of Corrections.

D.  If the youthful offender has not been previously discharged, the court shall hold a review hearing within the thirty (30) days immediately preceding the date the youthful offender becomes eighteen (18) years of age or nineteen (19) years of age, if extended by law.

E.  A review hearing shall be conducted in open court after notice to the youth, his counsel, parent or guardian if the youthful offender is less than eighteen (18) years of age, the Department of Juvenile Justice, and the appropriate district attorney.

F.  At the conclusion of any review hearing in open court and after consideration of all reports and other evidence properly submitted to the court, the court may:

1.  Order the youthful offender discharged from the supervision or custody of the Department of Juvenile Justice without a court judgment of guilt, and order the verdict or plea of guilty or plea of nolo contendere expunged from the record as provided in paragraphs 1 through 5 of subsection C of Section 991c of Title 22 of the Oklahoma Statutes and dismiss the charge with prejudice to any further action if the court finds that the youthful offender has reasonably completed the rehabilitation plan and objectives and that such dismissal will not jeopardize public safety.  If a youthful offender has been discharged without a court order judgment of guilt and the charge has been dismissed with prejudice as provided in this paragraph, upon the motion of the youthful offender and three (3) years after such discharge and dismissal, the court may, in addition, order any law enforcement agency to produce all files and records pertaining to the arrest and conviction of the youthful offender and shall order the clerk of the court to destroy the entire file and record of the case, including docket sheets, index entries, court records, summonses, warrants or records in the office of the clerk or which have been produced by a law enforcement agency in which the name of the youthful offender is mentioned.  The court may order probation officers and counselors of the Office of Juvenile Affairs to destroy all records, reports, and social and clinical studies relating to the youthful offender that are in the possession of the Office of Juvenile Affairs, except when the documents are necessary to maintain state or federal funding;

2.  Revoke an order of probation and place the youthful offender in the custody of the Office of Juvenile Affairs;

3.  Revoke a community supervision placement by the Department of Juvenile Justice;

4.  Place the youthful offender in a sanction program operated or contracted for by the Office of Juvenile Affairs community placement, if the youthful offender fails to comply with a written plan of rehabilitation or fails substantially to achieve reasonable treatment objectives while in community or other nonsecure programs;

5.  Proceed as provided in Section 991a of Title 22 of the Oklahoma Statutes and impose the remainder of the sentence as provided by law for an adult punishment of the offense committed subject to the authority of the court to suspend or delay sentence, defer judgment or otherwise structure, limit or modify a sentence as provided in Title 22 of the Oklahoma Statutes, including transfer of the youthful offender to the custody or supervision of the Department of Corrections for the remainder of the youthful offender sentence, if the court finds by clear and convincing evidence that the youthful offender has:

a. after conviction as a youthful offender, seriously injured or endangered the life or health of another person by his violent behavior,

b. escaped from a training school,

c. committed a felony crime while in the custody or under the supervision of the Department of Juvenile Justice as shown by a judgment entered following a verdict of guilty, a plea of guilty or nolo contendere, or as shown by clear and convincing evidence,

d. failed substantially to comply with the previously adopted written plan of rehabilitation,

e. except as provided by paragraph 6 of this subsection, been unable, due to the age of the youthful offender, to substantially comply with a written plan of rehabilitation, or

f. failed substantially to comply with a written plan of rehabilitation or failed substantially to achieve reasonable treatment objectives and is within thirty (30) days of his eighteenth birthday, or nineteenth birthday if custody has been extended, and is still placed in an institution or other long-term staff secure facility.

The court, in its decision to transfer custody of the youthful offender to the custody of the Department of Corrections shall detail findings of fact and conclusions of law addressing the grounds alleged in the motion of the state; or

6.  Upon motion of the Department of Juvenile Justice and after notice to the youthful offender, extend jurisdiction and authorize the Department to retain custody or supervision of the youthful offender until the youthful offender reaches twenty (20) years of age, provided at the time of the hearing, the youthful offender:

a. is within the thirty (30) days immediately preceding the nineteenth birthday of the youthful offender, and

b. has substantially complied with the previously adopted plan of rehabilitation and needs additional time to complete the plan.

During this period of extended jurisdiction, the court may proceed as provided in paragraph 5 of subsection F of this section or dismiss the charge as provided in paragraph 1 of subsection F of this section.

G.  All persons sentenced as a youthful offender and placed in the custody or under the supervision of the Department of Juvenile Justice of the Office of Juvenile Affairs shall be discharged or transferred to the custody of the Department of Corrections, as provided in subsection D, when the youthful offender becomes eighteen (18) years of age unless the Office of Juvenile Affairs is authorized by the court to retain custody or supervision of the person until nineteen (19) years of age unless otherwise provided by law.

H.  An order transferring custody of a youthful offender to the Department of Corrections shall result in an adult conviction and shall be a final order, appealable when entered.

I.  For the purpose of calculating time served to be applied toward any sentence imposed upon a youthful offender, in the event a youthful offender has been placed in the custody or under the supervision of the Office of Juvenile Affairs, he shall receive credit for the time spent in the custody or under the supervision of the Office of Juvenile Affairs.  Upon commitment to the Department of Corrections, a youthful offender shall also receive other credits as provided by law, for an adult inmate.

Added by Laws 1994, c. 290, § 27, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 173, eff. July 1, 1997.  Renumbered from § 1507.24 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 31, eff. July 1, 1997; Laws 1998, c. 268, § 12, eff. July 1, 1998; Laws 2000, c. 177, § 10, eff. July 1, 2000; Laws 2000, c. 373, § 8, eff. July 1, 2000; Laws 2001, c. 357, § 4, eff. July 1, 2001.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 173 from July 1, 1996, to July 1, 1997.

§10-7306-2.11.  Youthful offender in custody of Office of Juvenile Affairs - Placement, responsibility - Rights of youthful offender.

A.  Whenever a youthful offender is committed to the custody of the Office of Juvenile Affairs, the Department of Juvenile Justice may:

1.  Place the youthful offender in a state training school or other institution or facility maintained by the state for youthful offenders;

2.  Place the youthful offender in a group home or community residential facility for youthful offenders;

3.  Place the youthful offender under community supervision prior to or after a period of placement in one or more of the facilities referred to in paragraphs 1 and 2 of this subsection.  The Department of Juvenile Justice may place a youthful offender in his own home, or an independent living or other similar living arrangement within the community of the residence of the youthful offender only upon the approval of the court; provided the court shall not prohibit the reintegration of the youthful offender into the community except upon finding that the youthful offender has not reasonably completed the rehabilitation plan objectives established as preconditions for reintegration into the community or that the public would not be adequately protected if the youthful offender is reintegrated into the community; or

4.  Place the youthful offender in a sanction program if the youthful offender fails to comply with a written plan of rehabilitation or fails substantially to achieve reasonable treatment objectives while in community or other nonsecure programs.

B.  The Department of Juvenile Justice shall be responsible for the care and control of a youthful offender placed in the custody of the Office of Juvenile Affairs, and shall have the duty and the authority to provide food, clothing, shelter, ordinary medical care, education, discipline and in an emergency to authorize surgery or other extraordinary care.  Said medical care, surgery and extraordinary care shall be charged to the appropriate agency where the youthful offender qualifies for said care under law, rule, regulation or administrative order or decision.  Nothing in this section shall abrogate the right of a youthful offender to any benefits provided through public funds nor the parent's statutory duty or responsibility to provide said necessities; further, no person, agency or institution shall be liable in a civil suit for damages for authorizing or not authorizing surgery or extraordinary care in an emergency, as determined by competent medical authority.  No state employee shall be liable for the costs of any medical care or mental health services provided to any child in the custody of the Office of Juvenile Affairs.

C.  A youthful offender in the custody of the Office of Juvenile Affairs shall:

1.  Be entitled to all the rights afforded juvenile delinquents pertaining to the conditions and restrictions in facilities where delinquents may be placed, including any due process afforded delinquents in regard to movement from a nonsecure to a secure placement;

2.  Have access to the same or comparable programs and services available to a delinquent in the custody of or under the supervision of the Office of Juvenile Affairs; and

3.  As appropriate to the age and circumstances of the youthful offender, be provided education, employment, and employment skills and vocational and technical or higher education services, apprenticeship programs and similar opportunities.

Added by Laws 1994, c. 290, § 28, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 174, eff. July 1, 1997.  Renumbered from § 1507.25 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1997, c. 293, § 32, eff. July 1, 1997; Laws 2000, c. 177, § 11, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 174 from July 1, 1996, to July 1, 1997.

§10-7306-2.12.  Conviction as youthful offender - Pardon by Governor, motion to set aside conviction - Release from penalties, destruction of records.

A.  Upon the motion of a person who has been convicted and sentenced as a youthful offender and who has been subsequently transferred to the adult system pursuant to Section 7306-2.10 of this title, with the recommendation of the sentencing court, the Governor may grant a full and complete pardon and restore citizenship to any person who has been convicted and sentenced as a youthful offender and who has completed the sentence or been discharged from parole.

B.  Upon the motion of a person convicted as a youthful offender, and three (3) years after the expiration of the sentence of the youthful offender, the court may set aside the conviction if:

1.  The court has previously found that the person has reasonably complied with the rehabilitation plan and objectives;

2.  The person was discharged from supervision by the Office of Juvenile Affairs, or was granted early discharge from such supervision by the court; or

3.  The person has completed the sentence imposed as a result of his first conviction as a youthful offender and has no subsequent convictions.

If a conviction is set aside pursuant to this subsection, the youthful offender shall thereafter be released from all penalties and disabilities resulting from the offense for which he was convicted, including but not limited to, any disqualification for any employment or occupational license, or both, created by any other provision of law.  The court may in addition order any law enforcement agency to produce all files and records pertaining to said arrest and conviction of the youthful offender and shall order the clerk of the court to destroy the entire file and record of the case, including docket sheets, index entries, court records, summons, warrants or records in the office of the clerk or which have been produced by a law enforcement agency in which the name of the youthful offender is mentioned.  The court may order probation officers and counselors to destroy all records, reports, and social and clinical studies relating to said youthful offender that are in their possession except when said documents are necessary to maintain state or federal funding.

Added by Laws 1994, c. 290, § 29, eff. July 1, 1996.  Amended by Laws 1995, c. 352, § 175, eff. July 1, 1997.  Renumbered from § 1507.26 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 2000, c. 373, § 9, eff. July 1, 2000.

NOTE:  Laws 1996, c. 247, § 48 amended the effective date of Laws 1995, c. 352, § 175 from July 1, 1996, to July 1, 1997.

§10-7306-2.13.  Repealed by Laws 1997, c. 293, § 43, eff. July 1, 1997.

§10-7307-1.1.  Court to keep records - Definitions.

A.  The court shall make and keep records of all cases brought before the court pursuant to the Oklahoma Juvenile Code, Section 7301-1.1 et seq. of this title.  The court shall devise and cause to be printed such forms for social and legal records and such other papers as may be required.

B.  As used in the Oklahoma Juvenile Code:

1.  "Records" or "record" shall include but not be limited to written or printed documents, papers, logs, reports, files, case notes, films, photographs, audio or visual tape recordings pertaining to a juvenile proceeding or a child, and shall include information entered into and maintained in an automated or computerized information system;

2.  "Juvenile court record" means legal and social records other than adoption records, including but not limited to agency, law enforcement and district attorney's records, filed with the court that are related to a child who is the subject of a court proceeding pursuant to the Oklahoma Juvenile Code;

3.  "Agency record" means records prepared, obtained or maintained by a public or private agency with regard to a child who is or has been under its care, custody or supervision or with regard to a family member or other person living in the home of such child and shall include but not be limited to:

a. any study, plan, recommendation, assessment or report made or authorized to be made by such agency for the purpose of determining or describing the history, diagnosis, custody, condition, care or treatment of such child, or

b. any records made in the course of any investigation or inquiry conducted by an agency to determine whether a child is a delinquent child or a child in need of supervision;

4.  "District attorney's records" means any records prepared or obtained by an office of a district attorney relating to a juvenile case and any records prepared or obtained for the prosecution of crimes against children that constitute a legal or social record of a child;

5.  "Law enforcement records" means any contact, incident or similar reports, arrest records, disposition records, detention records, fingerprints, or photographs related to a child and shall include but not be limited to reports of investigations or inquiries conducted by a law enforcement agency to determine whether a child is or may be subject to the provisions of this chapter as a delinquent child or a child in need of supervision.  Law enforcement records pertaining to juveniles shall be maintained separately from records pertaining to adults;

6.  "Nondirectory education records" means any records maintained by a public or private school, including a technology center school, regarding a child who is or has been a student at the school which are categorized as private or confidential records pursuant to the federal Family Educational Rights and Privacy Act of 1974 and any rules promulgated pursuant to the act;

7.  "Legal record" means any petition, docket, motion, finding, order, judgment, pleading, paper or other document, other than social records, filed with the court;

8.  "Social record" means social studies and medical, psychological, clinical or other treatment reports or studies, educational records and agency records other than legal records filed with the court; and

9.  "Participating agency" means any public or private agency that has entered into a contract or an interagency agreement under the Interlocal Cooperation Act in accordance with the rules and guidelines adopted pursuant to Section 620.6 of this title or the Serious and Habitual Juvenile Offender Act for the purpose of accessing and sharing information necessary for the care, treatment, and supervision of children and youth.

Added by Laws 1995, c. 352, § 177, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 1, eff. Nov. 1, 1996; Laws 2001, c. 33, § 12, eff. July 1, 2001.

§10-7307-1.2.  Confidential juvenile records.

A.  Except as provided by this section or as otherwise specifically provided by state or federal laws, the following juvenile records are confidential and shall not be open to the general public, inspected, or their contents disclosed:

1.  Juvenile court records;

2.  Agency records;

3.  District attorney's records;

4.  Law enforcement records;

5.  Nondirectory education records; and

6.  Social records.

B.  The confidentiality limitation of subsection A of this section shall not apply to statistical information or information of a general nature obtained pursuant to the provisions of the Oklahoma Juvenile Code.

C.  The confidentiality requirements of subsection A of this section for juvenile court records and law enforcement records shall not apply:

1.  Upon the certification of a juvenile as an adult pursuant to Section 7303-4.3 of this title;

2.  Upon the charging of an individual pursuant to Section 7306-1.1 of this title;

3.  To a violation of any traffic regulation or motor vehicle regulation of Title 47 of the Oklahoma Statutes, or to a violation of any city ordinance or county resolution which relates to the regulation of traffic on the roads, highways or streets, or to the operation of self-propelled or nonself-propelled vehicles of any kind in this state;

4.  To a juvenile who is fourteen (14) years of age or older and who has been adjudicated delinquent and who subsequently comes before the juvenile court on a new delinquency matter after July 1, 1995;

5.  To a juvenile adjudicated a delinquent for committing a delinquent act which, if committed by an adult, would be a felony offense that is a crime against the person or a felony offense involving a dangerous weapon;

6.  To arrest records of a juvenile arrested for committing an act, which if committed by an adult, would be a felony offense;

7.  To a violation of the Prevention of Youth Access to Tobacco Act; or

8.  Whenever a juvenile is accepted for placement or treatment in a facility or private treatment facility within this state as a result of or following a conviction or adjudication for an out-of-state offense that would qualify the juvenile as a youthful offender, as defined in Section 7306-2.2 of this title, had the crime occurred within this state.  The facility shall provide any law enforcement agency or peace officer all prior criminal offense, conviction, and adjudication information.  If a juvenile flees or is otherwise absent from the facility without permission, the facility shall provide any law enforcement agency or peace officer all prior criminal offense, conviction, and adjudication information.  Any law enforcement agency or peace officer shall have the authority to review or copy any records concerning the juvenile, including prior criminal offense, conviction, or adjudication information.

D.  Following the first adjudication as a delinquent, the court having jurisdiction shall note on the juvenile court record of the person that any subsequent juvenile court records shall not be confidential; provided, the child is at least fourteen (14) years of age or older.  Any juvenile court record which becomes an open juvenile record as provided in this subsection may be expunged as provided in Section 7307-1.8 of this title.

The provisions of this subsection shall only apply to the juvenile court records and law enforcement records of juvenile offenders certified, charged or adjudicated on and after July 1, 1995.

E.  When a delinquent child has escaped or run away from a training school or other institutional placement for delinquents, the name and description of the child may be released to the public by the agency having custody of the child as necessary and appropriate for the protection of the public and the apprehension of the delinquent child whether or not the juvenile record is confidential or open.

F.  Except as otherwise required by state or federal law, the confidential records listed in subsection A of this section may only be inspected, released, disclosed, corrected or expunged pursuant to an order of the court.  Except as otherwise provided in Section 601.6 of this title or any provision of this chapter, no subpoena or subpoena duces tecum purporting to compel disclosure of confidential information or any confidential juvenile record shall be valid.

G.  An order of the court authorizing the inspection, release, disclosure, correction or expungement of confidential records shall be entered by the court only after a review of the records by the court and a determination by the court, with due regard for the confidentiality of the records and the privacy of persons identified in the records, that a compelling reason exists and such inspection, release or disclosure is necessary for the protection of a legitimate public or private interest.

Except for district attorney records, any court order authorizing the disclosure, release or inspection of a confidential juvenile record may be conditioned on such terms and restrictions as the court deems necessary and appropriate.

H.  Upon receiving a written request for inspection, release, disclosure, or correction of a juvenile record, the court shall determine whether the record of a juvenile falls under one of the exceptions listed in subsection C of this section.  If the record falls under one of the exceptions in subsection C of this section, the court shall issue an order authorizing inspection, release, disclosure or correction of the juvenile record.  If the release of a juvenile record is authorized by the court, the Office of Juvenile Affairs shall provide information to the requestor regarding the location of the juvenile record to be released.

I.  Any agency or person may seek an order from the juvenile court prohibiting the release of confidential information subject to disclosure without an order of the court pursuant to Section 620.6 of this title or any provision of this chapter.  The court may, for good cause shown, prohibit the release of such information or authorize release of the information upon such conditions as the court deems necessary and appropriate.

J.  In accordance with the provisions of the Serious and Habitual Juvenile Offender Act and Section 620.6 of this title:

1.  Information included in the records listed in subsection A of this section may be entered in and maintained in the Juvenile Justice Information System and other automated information systems related to services to children and youth whether or not the record is confidential or open; and

2.  The information systems may be accessed by participating agencies as defined by this chapter or as otherwise provided by law.

K.  The court may authorize a designated person to review juvenile court confidential reports and records and collect statistical information and other abstract information for research purposes.  Such authorization shall be in writing and shall state specifically the type of information which may be reviewed and reported.

Each person granted permission to inspect confidential reports and records for research purposes shall present a notarized statement to the court stating that the names of juveniles, parents and other persons as may be required by the court to be confidential will remain confidential.

L.  Nothing contained in the provisions of Section 620.6 of this title or any provision of this chapter shall be construed as:

1.  Authorizing the inspection of records or the disclosure of information contained in records relating to the provision of benefits or services funded, in whole or in part, with federal funds, except in accord with federal statutes and regulations governing the receipt or use of such funds;

2.  Authorizing the disclosure of information required to be kept confidential by Section 7505-1.1, 7506-1.1 or 7510-1.5 of this title, the Oklahoma Adoption Code or disclosure of any other confidential record pursuant to the provisions of this chapter;

3.  Abrogating any privilege, including the attorney-client privilege, or affecting any limitation on such privilege found in any other statutes;

4.  Limiting or otherwise affecting access of parties to a juvenile proceeding to any records filed with or submitted to the court;

5.  Limiting or otherwise affecting access of agencies to information subject to disclosure, review or inspection by contract or as a condition for the receipt of public funds or participation in any program administered by the agency;

6.  Prohibiting the Department of Juvenile Justice from summarizing the outcome of an investigation to the person who reported a known or suspected instance of child abuse or neglect; or

7.  Prohibiting the person or agency conducting a preliminary inquiry relating to an alleged delinquent act from providing information, as to the disposition of the matter by the district attorney, to the person or agency which referred the matter, including but not limited to whether a petition was filed or an alternative action taken, and the basis for such action and the terms of any agreement entered into by the child for payment of restitution, and including but not limited to provisions for community services.

M.  The confidential records listed in subsection A of this section may be inspected and their contents disclosed without a court order to a school district in which the child who is the subject of the record is currently enrolled.  The inspection of records and disclosure authorized by this subsection may be limited to summaries or to information directly necessary for the purpose of such inspection or disclosure.  Upon request by the school district, the agency in possession of the records shall provide the requested information to the school district.  Any records disclosed as provided by this subsection shall remain confidential.  The use of any information shall be limited to the purposes for which disclosure is authorized.

Added by Laws 1995, c. 352, § 178, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 4, eff. Nov. 1, 1996; Laws 1997, c. 350, § 7, eff. July 1, 1997; Laws 1998, c. 54, § 1, eff. Nov. 1, 1998; Laws 1998, c. 415, § 3, emerg. eff. June 11, 1998; Laws 1999, c. 1, § 7, emerg. eff. Feb. 24, 1999; Laws 2002, c. 132, § 1, eff. Nov. 1, 2002; Laws 2004, c. 86, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 1998, c. 322, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§10-7307-1.3.  Inspection and disclosure of confidential records without court order.

A.  In accordance with the rules adopted pursuant to the Serious and Habitual Juvenile Offender Act and Section 620.6 of this title, the confidential records listed in subsection A of Section 7307-1.2 of this title may be inspected and their contents disclosed without a court order to:

1.  Participating agencies;

2.  The following, provided that the inspection of records and disclosure authorized by this paragraph may be limited to summaries or to information directly necessary for the purpose of such inspection or disclosure:

a. pursuant to the provisions of this title, a person, agency, hospital or clinic authorized or directed by the court or by the Department of Juvenile Justice to care for, treat, examine, evaluate or supervise a child or to treat, examine or evaluate the parent, legal guardian or other adult person living in the home of the child,

b. a legally recognized school that is not a participating agency in which the child who is the subject of the record is currently enrolled, and

c. individuals or agencies engaged in legitimate research for educational, scientific or public purposes or for the purpose of an audit authorized by law.  No information identifying the subjects of the records shall be made available or disclosed unless it is essential to the research or audit purpose.

B.  Records and their contents disclosed without an order of the court as provided by this section shall remain confidential.  The use of any information shall be limited to the purposes for which disclosure is authorized.  It shall be unlawful for any person to furnish any confidential record or disclose any confidential information contained in any juvenile record for commercial, political or any other unauthorized purpose.  Any person violating the provisions of this subsection shall, upon conviction, be guilty of a misdemeanor.

Added by Laws 1995, c. 352, § 179, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 5, eff. Nov. 1, 1996.

§10-7307-1.4.  Inspection and disclosure of juvenile court records without court order.

A.  Juvenile court records which are confidential may be inspected, and their contents shall be disclosed, without a court order to the following persons upon showing of proper credentials and pursuant to lawful duties:

1.  The judge having the child currently before the court in any proceeding pursuant to the Oklahoma Juvenile Code, or any judge of the district court or tribal court to which such proceedings may be transferred;

2.  Employees and officers of the court in the performance of their duties, including but not limited to guardians ad litem appointed by the court;

3.  Members of review boards established pursuant to Sections 1116.2 and 1116.6 of this title.  In addition to juvenile court records, any member of such review boards may inspect, without a court order, information including but not limited to:

a. psychological and medical records,

b. placement history and information, including the names and addresses of foster parents,

c. family assessments,

d. treatment or service plans, and

e. school records;

4.  A district attorney and the employees of an office of a district attorney in the course of their official duties;

5.  The attorney representing a child who is the subject of a juvenile proceeding pursuant to the provisions of this chapter.  The attorney representing a child or considering representing a child in a juvenile proceeding may also access other records listed in subsection A of Section 7307-1.2 of this title for use in the legal representation of the child;

6.  Employees of juvenile bureaus in the course of their official duties;

7.  Employees of the Department of Juvenile Justice in the course of their official duties;

8.  Employees of a law enforcement agency in the course of their official duties pertaining to the investigation of a crime committed or alleged to have been committed by a person under eighteen (18) years of age.  Records or information disclosed pursuant to this paragraph may consist of summaries or may be limited to the information or records necessary for the purpose of the investigation;

9.  The Oklahoma Commission on Children and Youth;

10.  The Department of Juvenile Justice or other public or private agency or any individual having court-ordered custody or custody pursuant to Department of Juvenile Justice placement of the child who is the subject of the record;

11.  The Department of Human Services;

12.  The child who is the subject of the record and the parents, legal guardian, legal custodian or foster parent of said child;

13.  Any federally recognized Indian tribe in which the child who is the subject of the record is a member, or is eligible to become a member of the tribe due to the child being the biological child of a member of an Indian tribe pursuant to the Federal Indian Child Welfare Act, P.L. 95-608, and the Oklahoma Indian Child Welfare Act; provided such Indian tribe member, in the course of official duties:

a. is investigating a report of known or suspected child abuse or neglect or crimes against children or for the purpose of determining whether to place a child in protective custody, or

b. is providing services to or for the benefit of a child including but not limited to protective, emergency, social and medical services;

14.  Any federally recognized Indian tribe in which the tribe, the tribal court or the tribal child welfare program has asserted jurisdiction or intervened in any case in which the child is the subject of the proceedings or is a party to the proceedings pursuant to the authority provided in the Oklahoma Indian Child Welfare Act.

The records that are to be provided to Indian tribes pursuant to the provisions of this subsection shall include all case records, reports and documents as defined in this chapter;

15.  The Governor or to any person the Governor designates, in writing;

16.  Any federal official of the United States Department of Health and Human Services;

17.  Any member of the Legislature, upon the written approval of the Speaker of the House of Representatives or the President Pro Tempore of the Senate;

18.  Employees of the Department of Corrections in the course of their official duties;

19.  Employees of the United States Probation Office, in the course of their official duties; and

20.  Domestic violence and sexual assault advocates employed by a certified domestic violence or sexual assault program pursuant to Section 3-313 of Title 43A of the Oklahoma Statutes, working within a law enforcement agency or court in the course of their assigned duties.

B.  Records and their contents disclosed without an order of the court as provided by the provisions of this section shall remain confidential.  The use of any information shall be limited to the purposes for which disclosure is authorized.  It shall be unlawful for any person to furnish any confidential record or disclose any confidential information contained in any juvenile record for commercial, political or any other unauthorized purpose.  Any person violating the provisions of this section shall, upon conviction, be guilty of a misdemeanor.

Added by Laws 1995, c. 352, § 180, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 6, eff. Nov. 1, 1996; Laws 1997, c. 293, § 33, eff. July 1, 1997; Laws 2000, c. 177, § 12, eff. July 1, 2000; Laws 2005, c. 53, § 2, eff. Nov. 1, 2005.

§10-7307-1.5.  Inspection and disclosure of Department of Juvenile Justice records without court order.

A.  Department of Juvenile Justice agency records pertaining to a child which are confidential may be inspected and their contents disclosed without a court order to the following persons upon showing of proper credentials:

1.  The judge having the child currently before the court in any proceeding pursuant to this title, any judge of the district court or tribal court to which any proceedings may be transferred;

2.  Employees and officers of the court in the performance of their duties, including but not limited to guardians ad litem appointed by the court, and members of review boards established pursuant to the Oklahoma Children's Code;

3.  A district attorney and the employees of an office of a district attorney in the course of their official duties pursuant to this title or the prosecution of crimes against children;

4.  The attorney representing a child who is the subject of a juvenile proceeding pursuant to the provisions of this title.  The attorney representing a child or an attorney considering representing a child in a juvenile proceeding may access other confidential records listed in subsection A of Section 7307-1.2 of this title for use in the legal representation of the child;

5.  Employees of juvenile bureaus in the course of their official duties;

6.  Employees of a law enforcement agency of this or another state and employees of a child protective service of another state or any federally recognized Indian tribe member in the course of their official duties pertaining to investigations of a report of known or suspected child abuse or neglect or crimes against children or for the purpose of determining whether to place a child in protective custody;

7.  Employees of a law enforcement agency in the course of their official duties pertaining to the investigation of a crime committed or alleged to have been committed by a person under eighteen (18) years of age.  Records or information disclosed pursuant to this subparagraph may consist of summaries or may be limited to the information or records necessary for the purpose of the investigation;

8.  The Oklahoma Commission on Children and Youth;

9.  The Department of Human Services;

10.  Any public or private agency or person authorized by the Department of Juvenile Justice to diagnose, or provide care, treatment, supervision or other services to a child who is the subject of a report or record of delinquency, child abuse or neglect, or other adjudicatory category, provided the Department may limit the disclosure to summaries or to information directly necessary for the purpose of the disclosure;

11.  Any federally recognized Indian tribe or state or county child protective services or child welfare agency providing for or supervising the diagnosis, care, treatment, supervision or other services provided such child;

12.  The parents of the child who is the subject of any records;

13.  Any person or agency for research purposes, if all of the following conditions are met:

a. the person or agency conducting the research is employed by the State of Oklahoma or is under contract with this state and is authorized by the Office of Juvenile Affairs to conduct the research, and

b. the person or agency conducting the research ensures that all documents containing identifying information are maintained in secure locations and access to any documents by unauthorized persons is prohibited; that no identifying information is included in documents generated from the research conducted; and that all identifying information is deleted from documents used in the research when the research is completed;

14.  The Governor or to any person the Governor designates, in writing;

15.  Any federal official of the United States Department of Health and Human Services, the United States Social Security Administration, or the United States Department of Justice;

16.  Any member of the Legislature, upon the written approval of the Speaker of the House of Representatives or the President Pro Tempore of the Senate; and

17.  Employees of the Department of Corrections in the course of their official duties.

B.  Records and their contents disclosed without an order of the court as provided by the provisions of this section shall remain confidential.  The use of any information shall be limited to the purposes for which disclosure is authorized.  It shall be unlawful for any person to furnish any confidential record or disclose any confidential information contained in any juvenile record for commercial, political or any other unauthorized purpose.  Any person violating the provisions of this section shall, upon conviction, be guilty of a misdemeanor.

Added by Laws 1995, c. 352, § 181, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 7, eff. Nov. 1, 1996; Laws 1997, c. 293, § 34, eff. July 1, 1997; Laws 2000, c. 177, § 13, eff. July 1, 2000.

§10-7307-1.6.  Fingerprinting of persons under 18.

The fingerprinting of persons under eighteen (18) years of age shall be as prescribed by law for the fingerprinting of adults, except as specified by the provisions of this section.

1.  When a child is detained or arrested in the course of an investigation of a criminal offense and:

a. a comparison of the fingerprints of the child with fingerprints found during the investigation of the offense is negative, or

b. a court finds that the child did not commit the alleged offense,

all law enforcement records of the arrest and, if applicable, juvenile court and agency records shall be amended to reflect said facts immediately after the comparison or court finding;

2.  Fingerprints obtained pursuant to this section shall be retained in a central state depository and in a local depository maintained by a duly constituted law enforcement agency;

3.  Fingerprints obtained and maintained pursuant to this section may be used only by law enforcement officers for comparison purposes in connection with the investigation of a crime or to establish identity in instances of death, serious illness, runaways, or emergency; and

4.  If a child is reported to a law enforcement agency as a missing child or a custodial parent, legal guardian or legal custodian of a child requests the issuance of a fingerprint card pursuant to the provisions of the Oklahoma Minor Identification Act, the provisions of the Oklahoma Minor Identification Act shall apply. With the voluntary and informed consent of the parent, legal guardian or legal custodian of the child, fingerprints obtained and maintained pursuant to the Oklahoma Minor Identification Act may be used by law enforcement officers as provided by paragraph 3 of this section.

Added by Laws 1991, c. 296, § 12, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 352, § 182, eff. July 1, 1995.  Renumbered from § 1125.3 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 2, eff. Nov. 1, 1996.

§10-7307-1.7.  Effect of adjudication - Sealing of records - Order unsealing sealed records - Destruction of records.

A.  No adjudication by the court upon the status of a child in a juvenile proceeding shall operate to impose any of the civil disabilities ordinarily resulting from conviction of a crime, nor shall a child be deemed a criminal by reason of a juvenile adjudication.

B.  The court may order the records of a person alleged to be delinquent to be sealed as follows:

1.  When the person has been alleged to be delinquent and:

a. one (1) year has elapsed from the later of:

(1) dismissal or closure of the case by the court, or

(2) notice to the court by the Department of Juvenile Justice or a juvenile bureau of final discharge of such person from the supervision of the Department of Juvenile Justice or juvenile bureau, and

b. the person has not been found guilty of or admitted to the commission of a subsequent criminal offense in either a juvenile or adult proceeding, and

c. no juvenile or adult proceeding for a criminal offense is pending;

2.  When a juvenile court intake has been completed and:

a. the case has been dismissed, or

b. no petition has been filed pending fulfillment of conditions of a voluntary probation, or

c. a petition has been filed but no adjudication has occurred pending the fulfillment of conditions of a preadjudicatory probation;

3.  When a juvenile participates in a court-approved alternative diversion program for first-time offenders and:

a. the juvenile presents satisfactory evidence to the court that the juvenile has successfully completed the program, and

b. the court dismisses the case at the conclusion of the deferral period; or

4.  When a juvenile participates in a court-approved military mentor program and:

a. the juvenile presents satisfactory evidence to the court that the juvenile has successfully completed the program, and

b. the court dismisses the case at the conclusion of the deferral period.

The records may be sealed one (1) year after such dismissal or completion of the conditions of a voluntary or preadjudicatory probation, alternative diversion program for first-time offenders, or military mentor program or upon the person attaining the age of eighteen (18) years in the discretion of the court.

C.  The Administrative Office of the Courts shall establish on or before January 1, 1994, a system for sealing records as required by subsection B of this section and records shall be sealed in accordance with the procedures established pursuant to said system.

D.  Upon the sealing of any record of a person alleged to be delinquent pursuant to this title, the record and official actions subject to the order shall be deemed never to have occurred, and the person who is the subject of the record and all juvenile justice agencies may properly reply upon any inquiry in the matter that no such action ever occurred and no such record exists with respect to such person.

E.  1.  Upon the entry of an order to seal a juvenile court record, the court clerk shall seal the juvenile court record indicated in the court's order, except that a confidential index shall be maintained for the purpose of locating records subject to inspection or release pursuant to subsection G of this section.

2.  When notified by the court clerk of a court order sealing a juvenile court record, the law enforcement agency having records pertaining to the person shall seal the records as ordered, except basic identification information shall be maintained.

3.  Except where such documents are necessary to maintain state or federal funding, the juvenile court personnel records pertaining to the person shall be sealed.

F.  Members of the judiciary, district attorneys, the defendant, the defendant's counsel and employees of juvenile bureaus, the Department of Juvenile Justice assigned juvenile court intake responsibilities, and the Department of Corrections may access records that have been sealed pursuant to this section without a court order for the purpose of determining whether to dismiss an action, seek a voluntary probation, file a petition, or for purposes of sentencing or placement in a case where the person who is the subject of the sealed record is alleged to have committed a subsequent juvenile delinquent act or any adult criminal offense. Provided, any record sealed pursuant to this section may be used in a subsequent juvenile delinquent or adult prosecution only after the issuance of a court order unsealing the record.

G.  The court may issue an order unsealing sealed juvenile court records, for use for the following purposes:

1.  In subsequent cases against the same child pursuant to this title;

2.  In an adult criminal proceeding pursuant to Section 7303-4.3 or 7306-1.1 of this title;

3.  Upon conviction of a criminal offense in an adult proceeding, in connection with the sentencing of such person;

4.  If the person is placed in the custody or under the supervision of the Department of Corrections;

5.  In accordance with the guidelines adopted pursuant to the Serious and Habitual Juvenile Offender Act and Section 620.6 of this title, for maintaining juvenile justice and criminal justice statistical information;

6.  For the purpose of a criminal investigation; or

7.  When the court finds that there is a compelling reason and it is in the interest of justice to order the record unsealed.

H.  Any person or agency having a legitimate interest in a delinquency case or proceeding may petition the court for an order unsealing a juvenile court record.  Upon the filing of a petition to unseal any juvenile court record, the court shall set a date for a hearing and shall provide thirty (30) days' notice to all interested parties.  The hearing may be closed at the court's discretion.  If, after a hearing, the court determines that there is any reason enumerated in subsection G of this section and it is necessary for the protection of a legitimate public or private interest to unseal the records, the court shall order the record unsealed.

I.  Any record ordered to be sealed pursuant to this section, if not unsealed within ten (10) years of the order, shall be obliterated or destroyed at the end of the ten-year period.

Added by Laws 1991, c. 296, § 13, eff. Jan. 1, 1992.  Amended by Laws 1993, c. 178, § 1, eff. Sept. 1, 1993; Laws 1995, c. 352, § 183, eff. July 1, 1995.  Renumbered from § 1125.4 of this title by Laws 1995, c. 352, § 199, eff. July 1, 1995.  Amended by Laws 1996, c. 211, § 3, eff. Nov. 1, 1996.

§10-7307-1.8.  Expungement of open juvenile court record.

A.  A person who is the subject of an open juvenile court record may petition the district court in which the juvenile court record is located for an order to expunge all or any part of the record pertaining to the person, except basic identification information; provided:

1.  The person has attained twenty-one (21) years of age or older;

2.  The person has not been arrested for any adult criminal offense and no charge, indictment, or information has been filed or is pending against the person at the time of the petition for an expungement;

3.  The person has not been subject to any deferred prosecution or deferred sentence, and has not been convicted of any criminal offense; and

4.  All court costs, restitution, fines and other court-ordered requirements have been completed for all juvenile proceedings.

B.  Upon the filing of a petition for expungement of a juvenile court record, the court shall set a date for a hearing, which hearing may be closed at the court's discretion, and shall provide a thirty (30) days' notice of the hearing to the district attorney, the Department of Juvenile Justice, the Oklahoma State Bureau of Investigation, and any other person or agency whom the court has reason to believe may have relevant information related to the expungement of any record.

C.  Upon a finding that the harm to privacy of the person in interest or dangers of unwarranted adverse consequences outweigh the public interest in retaining the records, the court may order the records, or any part thereof except basic identification information, to be expunged.  If the court finds that neither expungement of the records nor maintaining of the records unsealed by the agency would serve the ends of justice, the court may enter an appropriate order limiting access to the records.  Any order entered pursuant to the provisions of this subsection shall specify those agencies to which the court order shall apply.

D.  Upon the entry of an order to expunge any juvenile court record, or any part thereof, the subject official actions shall be deemed never to have occurred, and the person in interest and all juvenile and criminal justice agencies may properly reply, upon any inquiry in the matter, that no such action ever occurred and that no such record exists with respect to the person.

E.  Inspection of the records included in the order may thereafter be permitted by the court only upon petition by the person in interest who is the subject of the records, the Attorney General, or by the district attorney and only to those persons and for such purposes named in the petition.

F.  Employers, educational institutions, state and local government agencies, officials, and employees shall not, in any application or interview or otherwise, require an applicant to disclose any information contained in any expunged juvenile records.  An applicant need not, in answer to any question concerning arrest, juvenile and criminal records, provide information that has been expunged, including any reference to or information concerning expungement and may state that no such action has ever occurred.  Such an application may not be denied solely because of the applicant's refusal to disclose information that has been expunged.

G.  Nothing in this section shall be construed to authorize the physical destruction of any juvenile records.

H.  For the purposes of this section, expunged materials which are recorded in the same document as unsealed material may be recorded in a separate document, and sealed, then obliterated in the original document.

I.  For the purposes of this act, district court index reference of sealed material shall be destroyed, removed or obliterated.

J.  Any record ordered to be expunged pursuant to this section shall be sealed and, if not unsealed within ten (10) years of the expungement order, may be obliterated or destroyed at the end of the ten-year period.

K.  Subsequent to records being sealed as provided herein, the district attorney, the Department of Juvenile Justice, the Oklahoma State Bureau of Investigation, or other interested person or agency may petition the court for an order unsealing any records.  Upon filing of a petition, the court shall set a date for hearing, which hearing may be closed at the court's discretion, and shall provide thirty (30) days' notice to all interested parties.  If, upon hearing, the court determines there has been a change of conditions or that there is a compelling reason to unseal the records, the court may order all or a portion of the records unsealed.

L.  Nothing herein shall prohibit the introduction of evidence regarding actions sealed pursuant to the provisions of this section at any hearing or trial for purposes of impeaching the credibility of a witness or as evidence of character testimony pursuant to Section 2608 of Title 12 of the Oklahoma Statutes.

M.  A person who has attained eighteen (18) years of age or older may petition the district or municipal court in which the juvenile court record is located for an order to expunge all or any part of the record pertaining to matters involving truancy provided the person has met the criteria set forth in paragraphs 2 through 4 of subsection A of this section.  The petition shall be reviewed by the district or municipal judge with primary responsibility over the juvenile court docket.

Added by Laws 1996, c. 211, § 8, eff. Nov. 1, 1996.  Amended by Laws 2003, c. 434, § 13.

§10-7307-1.9.  Procedures for providing certain records to sheriffs - Confidentiality.

The Office of Juvenile Affairs shall, in cooperation with sheriffs in this state, develop procedures for providing timely and relevant information to sheriffs concerning juvenile court records and agency records of persons who have met the criteria specified in paragraph 5 of subsection C of Section 7307-1.2 of Title 10 of the Oklahoma Statutes.  The procedures shall be designed to provide the type of information useful and relevant to establishing security level requirements for persons in the custody of a sheriff.  The provisions of this section shall not require the disclosure of any records or information which is required by law to be kept confidential.

Added by Laws 2000, c. 293, § 2, emerg. eff. June 5, 2000.

§10-7308-1.1.  Short title.

This act shall be known and may be cited as the "Juvenile Sex Offender Registration Act".

Added by Laws 2001, c. 341, § 1, eff. July 1, 2001.

§10-7308-1.2.  Juvenile sex offender defined.

As used in this act, "juvenile sex offender" means a person who was not less than fourteen (14) years of age but who was less than eighteen (18) years of age at the time the qualifying sex offense was committed and who:

1.  On or after July 1, 2001, was adjudicated delinquent or a youthful offender for an action that would be an offense provided in Section 888, 1111, 1111.1, 1114 or 1115 of Title 21 of the Oklahoma Statutes, if committed by an adult;

2.  As of July 1, 2001, is serving formal probation or commitment to the custody of the Office of Juvenile Affairs as the result of adjudication for an action that would be an offense provided in Section 888, 1111, 1111.1, 1114 or 1115 of Title 21 of the Oklahoma Statutes, if committed by an adult;

3.  Was adjudicated delinquent in another state for an action that is substantially equivalent to an offense provided in Section 888, 1111, 1111.1, 1114 or 1115 of Title 21 of the Oklahoma Statutes, and is subject on or after July 1, 2001, to court jurisdiction in this state pursuant to the Interstate Compact on Juveniles; or

4.  Is required to register as a juvenile sex offender in another state for having committed a sex offense in that state regardless of the date of the offense or its adjudication.

Added by Laws 2001, c. 341, § 2, eff. July 1, 2001.  Amended by Laws 2002, c. 164, § 1, eff. July 1, 2002.

§10-7308-1.3.  Juvenile sex offender registry - Information included.

The Office of Juvenile Affairs shall establish and maintain a registry for juvenile sex offenders required by the court to register.  The registry shall include fingerprints, photographs, and information collected from forms submitted and other communications relating to notice of duty to register, sex offender registration, and notice of change of name or address.  Information in the juvenile sex offender registry is subject to release to law enforcement agencies and may be released to the public pursuant to court order as provided in Section 7308-1.4 of this title.

Added by Laws 2001, c. 341, § 3, eff. July 1, 2001.  Amended by Laws 2002, c. 164, § 2, eff. July 1, 2002.

§10-7308-1.4.  Application register - Criteria for qualifying - Court order.

A.  When a person meets the definition of a juvenile sex offender pursuant to Section 7308-1.2 of this title, the district attorney may make an application to include the juvenile in the juvenile sex offender registry.  Upon the application of the district attorney, the court shall appoint two persons who are qualified sex offender treatment professionals to evaluate the juvenile and report to the court on the treatment prognosis and likelihood that the juvenile offender represents an ongoing serious or aggressive threat to the public or children under sixteen (16) years of age.  One appointee shall be currently licensed as a physician or psychologist in Oklahoma with a minimum of two hundred (200) hours of clinical experience in juvenile sex offender treatment.  Other criteria for qualifying as a sex offender treatment professional shall include, but not be limited to, current licensure as a medical or mental health professional with a minimum of two hundred (200) hours of clinical experience in juvenile sex offender treatment, or current licensure as a medical or mental health professional with a minimum of two (2) years' combined clinical experience in child abuse treatment, child or adolescent anger management treatment, juvenile delinquency or criminal behavior treatment, sexual abuse treatment, child or adolescent psychology, or therapeutic social work.  A list of sex offender treatment professionals meeting the established criteria shall be provided to each district court by the Office of Juvenile Affairs.  Where professionals are appointed to conduct an evaluation in such cases, the court may set reasonable compensation and order the payment out of the court fund.  In the event two qualified sex offender treatment professionals are not available to the court to evaluate the juvenile sex offender, the Office of Juvenile Affairs may, at the court's request, select additional qualified sex offender treatment professionals employed by the agency to assist with the evaluation report.

B.  The court shall, after consideration of the evaluation report required by subsection A of this section, make a finding of whether the juvenile offender represents an ongoing serious or aggressive threat to the public or children under sixteen (16) years of age.  If the court finds the juvenile represents such threat, the court shall order the juvenile to register on the juvenile sex offender registry as provided in this act.

C.  The court, in its discretion, may order information on any juvenile sex offender released from the juvenile sex offender registry to any person or to the public at large when the evaluation report considered by the court indicates a likelihood of an ongoing serious or aggressive threat to the public or children under sixteen (16) years of age.  If the court orders release of this information to the public at large, it shall promptly be made available for public inspection or copying pursuant to rules promulgated by the Office of Juvenile Affairs.  If the court orders the release of this information through community notification, the notification shall be carried out by the local law enforcement authority applicable to the person's residence.

D.  The court may review the treatment prognosis of any registered juvenile sex offender at any time and may, in its discretion, order release of additional information from the juvenile sex offender registry, as deemed appropriate for the protection of the public.

Added by Laws 2001, c. 341, § 4, eff. July 1, 2001.  Amended by Laws 2002, c. 164, § 3, eff. July 1, 2002.

§10-7308-1.5.  Juvenile sex offenders ordered to probation - Notification of duty to register.

On and after the effective date of this act, when the court orders a juvenile sex offender to register on the juvenile sex offender registry as provided in Section 7308-1.4 of this title, the court shall provide at the time of the order written notification of the duty to register.  The written notification shall be a form provided by the Office of Juvenile Affairs and shall be signed by the juvenile and a parent or guardian who has custody and control of the juvenile.  One copy shall be retained by the court, one copy shall be provided to the juvenile offender, and one copy shall be submitted within three (3) working days to the juvenile sex offender registry.

Added by Laws 2001, c. 341, § 5, eff. July 1, 2001.  Amended by Laws 2002, c. 164, § 4, eff. July 1, 2002.

§10-7308-1.6.  Repealed by Laws 2002, c. 164, § 6, eff. July 1, 2002.

§10-7308-1.7.  Annual registration - Notification of change of name and address.

An adjudicated juvenile sex offender ordered to register on the juvenile sex offender registry shall be subject to annual registration and change of name and address notification pursuant to this act, except during periods when the juvenile is in the custody of the Office of Juvenile Affairs.

Added by Laws 2001, c. 341, § 7, eff. July 1, 2001.

§10-7308-1.8.  Failure to register or provide notification of change of name or address.

A.  A juvenile sex offender who fails to register or provide notification of a change of name or address is guilty of a misdemeanor.

B.  A parent or guardian who has custody and control of a juvenile sex offender commits a misdemeanor offense of failure to supervise a child if the juvenile offender fails to register or provide notification of a change of name or address as required by this act.  A person convicted of this offense is punishable by a fine of not more than One Thousand Dollars ($1,000.00).

Added by Laws 2001, c. 341, § 8, eff. July 1, 2001.

§10-7308-1.9.  Transfer of registration to adult sex offender registry - Petition.

When a registered juvenile sex offender reaches twenty-one (21) years of age or is otherwise released from the custody of the Office of Juvenile Affairs, the district attorney may petition the court to transfer the person's registration to the adult sex offender registry maintained by the Department of Corrections, subject to the provisions of Section 581 et seq. of Title 57 of the Oklahoma Statutes.  After notice, if the court determines at a hearing that the person who is registered on the juvenile sex offender registry is likely to or does pose an ongoing serious or aggressive threat to the public or children under sixteen (16) years of age, the court shall order that the delinquent act be deemed an adult criminal conviction for the purpose of registration, notification, and public information access pursuant to Section 581 et seq. of Title 57 of the Oklahoma Statutes.  If no petition is filed within ninety (90) days following the twenty-first birthday of the person or the date of release from custody, or if the court determines the person is not likely to or does not pose an ongoing serious or aggressive threat to the public or children under sixteen (16) years of age, the juvenile's name and information shall be deleted from the juvenile sex offender registry, and the person may not be included in the adult sex offender registry.

Added by Laws 2001, c. 341, § 9, eff. July 1, 2001.  Amended by Laws 2002, c. 164, § 5, eff. July 1, 2002.

§10-7308-1.10.  Juveniles not subject to act.

The provisions of this act do not apply to a juvenile who is subject to registration and notification requirements of Section 581 et seq. of Title 57 of the Oklahoma Statutes, because the offender was convicted of a sex offense as an adult.

Added by Laws 2001, c. 341, § 10, eff. July 1, 2001.

§10-7308-1.11.  Disclosure of information - Immunity from liability.

A.  No person or governmental entity, other than those specifically charged in this act with a duty to collect information regarding registered sex offenders, has a duty to inquire, investigate or disclose any information regarding registered sex offenders.

B.  No person or governmental entity, other than those specifically charged in this act with an affirmative duty to provide public access to information regarding registered sex offenders, shall be held liable for any failure to disclose any information regarding registered sex offenders to any other person or entity.

C.  Every person or governmental entity who, acting without malice or criminal intent, obtains or disseminates information under this act shall be immune from civil liability for any damages claimed as a result of such disclosures made or received.

Added by Laws 2001, c. 341, § 11, eff. July 1, 2001.

§10-7308-1.12.  Use of information to commit crime or cause physical harm or damage to property - Penalties.

Any person who uses information obtained pursuant to this act to commit a crime or to cause physical harm to any person or damage to property shall be guilty of a misdemeanor upon conviction, and, in addition to any other punishment, shall be punished by imprisonment in the county jail for a term not to exceed one (1) year, or by a fine not to exceed One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 2001, c. 341, § 12, eff. July 1, 2001.

§10-7308-1.13.  Rules, procedures, and forms.

The Office of Juvenile Affairs shall promulgate rules, procedures, and forms necessary for the implementation of a juvenile sex offender registry.

Added by Laws 2001, c. 341, § 13, eff. July 1, 2001.

§10-7309-1.1.  Short title.

This act shall be known and may be cited as the "Interstate Compact for Juveniles Act".

Added by Laws 2004, c. 147, § 1, eff. July 1, 2004.

§10-7309-1.2.  Purpose.

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE

A.  The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others.  The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence.  The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

B.  It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

1.  Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

2.  Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

3.  Return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

4.  Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

5.  Provide for the effective tracking and supervision of  juveniles;

6.  Equitably allocate the costs, benefits and obligations of the compacting states;

7.  Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

8.  Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

9.  Establish procedures to resolve pending charges detainers.  against juvenile offenders prior to transfer or release to the community under the terms of this compact;

10.  Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

11.  Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

12.  Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

13.  Coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business.  Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact.

The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

Added by Laws 2004, c. 147, § 2, eff. July 1, 2004.

§10-7309-1.3.  Definitions.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

1.  "Bylaws" means those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct;

2.  "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact;

3.  "Compacting state" means any state which has enacted the enabling legislation for this compact;

4.  "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

5.  "Court" means any court having jurisdiction over delinquent, neglected, or dependent children;

6.  "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact;

7.  "Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this compact;

8.  "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

a. "accused delinquent" means a person charged with an offense that, if committed by an adult, would be a criminal offense,

b. "adjudicated delinquent" means a person found to have committed an offense that, if committed by an adult, would be a criminal offense,

c. "accused status offender" means a person charged with an offense that would not be a criminal offense if committed by an adult,

d. "adjudicated status offender" means a person found to have committed an offense that would not be a criminal offense if committed by an adult, and

e. "non-offender" means a person in need of supervision who has not been accused or adjudicated a status offender or delinquent;

9.  "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

10.  "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

11.  "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule; and

12.  "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Added by Laws 2004, c. 147, § 3, eff. July 1, 2004.

§10-7309-1.4.  Interstate Commission for Juveniles.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A.  The compacting states hereby create the "Interstate Commission for Juveniles".  The Interstate Commission shall be a body corporate and joint agency of the compacting states.  The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B.  The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder.  The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C.  In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations.  Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims.  All noncommissioner members of the Interstate Commission shall be ex officio (nonvoting) members.  The Interstate Commission may provide in its bylaws for such additional ex officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the Interstate Commission.

D.  Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote.  A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E.  The Interstate Commission shall meet at least once each calendar year.  The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings.  Public notice shall be given of all meetings and meetings shall be open to the public.

F.  The Interstate Commission shall establish an executive committee, which shall include Interstate Commission officers, members, and others as determined by the bylaws.  The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact.  The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the bylaws.

G.  Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission.  A member shall vote in person and shall not delegate a vote to another compacting state.  However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting.  The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H.  The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying.  The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I.  Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact.  The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1.  Relate solely to the Interstate Commission's internal personnel practices and procedures;

2.  Disclose matters specifically exempted from disclosure by statute;

3.  Disclose trade secrets or commercial or financial information which is privileged or confidential;

4.  Involve accusing any person of a crime, or formally censuring any person;

5.  Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6.  Disclose investigative records compiled for law enforcement purposes;

7.  Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8.  Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9.  Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J.  For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision.  The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question).  All documents considered in connection with any action shall be identified in such minutes.

K.  The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.  Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

Added by Laws 2004, c. 147, § 4, eff. July 1, 2004.

§10-7309-1.5.  Interstate Commission - Powers and duties.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers and duties:

1.  To provide for dispute resolution among compacting states;

2.  To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

3.  To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission;

4.  To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

5.  To establish and maintain offices which shall be located within one or more of the compacting states;

6.  To purchase and maintain insurance and bonds;

7.  To borrow, accept, hire or contract for services of personnel;

8.  To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

9.  To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

10.  To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it;

11.  To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

12.  To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

13.  To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

14.  To sue and be sued;

15.  To adopt a seal and bylaws governing the management and operation of the Interstate Commission;

16.  To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

17.  To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year.  Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

18.  To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity;

19.  To establish uniform standards of the reporting, collecting and exchanging of data; and

20.  The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

Added by Laws 2004, c. 147, § 5, eff. July 1, 2004.

§10-7309-1.6.  Interstate Commission - Organization and operation.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A.  Bylaws.

The Interstate Commission shall, by a majority of the members present and voting, within twelve (12) months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. establishing the fiscal year of the Interstate Commission,

b. establishing an executive committee and such other committees as may be necessary,

c. provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission,

d. providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting,

e. establishing the titles and responsibilities of the officers of the Interstate Commission,

f. providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations,

g. providing "start-up" rules for initial administration of the compact, and

h. establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B.  Officers and staff.

1.  The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice-chairperson, each of whom shall have such authority and duties as may be specified in the bylaws.  The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission.  The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2.  The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate.  The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

C.  Qualified immunity, defense and indemnification.

1.  The Interstate Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2.  The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents.  Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3.  The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4.  The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Added by Laws 2004, c. 147, § 6, eff. July 1, 2004.

§10-7309-1.7.  Interstate Commission - Rulemaking.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A.  The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B.  Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto.  Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act", 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court.  All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C.  When promulgating a rule, the Interstate Commission shall, at a minimum:

1.  Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2.  Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3.  Provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4.  Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D.  Allow, not later than sixty (60) days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule.  If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.  For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E.  If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F.  The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G.  Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

Added by Laws 2004, c. 147, § 7, eff. July 1, 2004.

§10-7309-1.8.  Interstate Commission - Oversight, enforcement and dispute resolution.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE

RESOLUTION BY THE INTERSTATE COMMISSION

A.  Oversight.

1.  The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

2.  The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent.  The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules.  All courts shall take judicial notice of the compact and the rules.  In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

B.  Dispute resolution.

1.  The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2.  The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states.  The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3.  The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

Added by Laws 2004, c. 147, § 8, eff. July 1, 2004.

§10-7309-1.9.  Finance.

ARTICLE VIII

FINANCE

A.  The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B.  The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year.  The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C.  The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D.  The Interstate Commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws.  However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Added by Laws 2004, c. 147, § 9, eff. July 1, 2004.

§10-7309-1.10.  State Council.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision.  While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee.  Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator.  Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

Added by Laws 2004, c. 147, § 10, eff. July 1, 2004.

§10-7309-1.11.  Compacting states - Effective date - Amendment.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

A.  Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B.  The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states.  The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction.  Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.  The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C.  The Interstate Commission may propose amendments to the compact for enactment by the compacting states.  No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Added by Laws 2004, c. 147, § 11, eff. July 1, 2004.

§10-7309-1.12.  Withdrawal - Default - Termination - Judicial enforcement.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

A.  Withdrawal.

1.  Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2.  The effective date of withdrawal is the effective date of the repeal.

3.  The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.  The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4.  The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5.  Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B.  Technical assistance, fines, suspension, termination and default.

1.  If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. remedial training and technical assistance as directed by the Interstate Commission,

b. alternative dispute resolution,

c. fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission, and

d. suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default.  Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.  The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in Interstate Commission bylaws and rules.  The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default.  The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default.  If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2.  Within sixty (60) days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

3.  The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4.  The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5.  Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

C.  Judicial enforcement.

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default.  In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

D.  Dissolution of compact.

1.  The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2.  Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

Added by Laws 2004, c. 147, § 12, eff. July 1, 2004.

§10-7309-1.13.  Severability and construction.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

A.  The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B.  The provisions of this compact shall be liberally construed to effectuate its purposes.

Added by Laws 2004, c. 147, § 13, eff. July 1, 2004.

§10-7309-1.14.  Binding effect - Other laws.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A.  Other laws.

1.  Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2.  All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

B.  Binding effect of compact.

1.  All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

2.  All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3.  Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4.  In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Added by Laws 2004, c. 147, § 14, eff. July 1, 2004.

§10-7501-1.1.  Short title - Composition of Code.

A.  Chapter 75 of this title shall be known and may be cited as the "Oklahoma Adoption Code".

B.  The Oklahoma Adoption Code shall be composed of eleven articles:

Article 1.  State Policy and General Definitions.

Article 2.  Jurisdiction, Venue and Choice of Law.

Article 3.  Adoption of Minors.

Article 4.  Medical and Social Histories.

Article 5.  Adoption Proceedings.

Article 6.  Paternity Registry.

Article 7.  Adult Adoptions.

Article 8.  Adult Adoptee Services.

Article 9.  General Provisions.

Article 10.  Subsidized Adoption Programs.

Article 11.  Studies and Committees.

C.  All statutes hereinafter enacted and codified in Chapter 75 of this title shall be considered and deemed part of the Oklahoma Adoption Code.

D.  The provisions of the Oklahoma Adoption Code shall not invalidate any adoption heretofore granted by any court.

Added by Laws 1957, p. 26, § 23.  Amended by Laws 1996, c. 297, § 1, emerg. eff. June 10, 1996.  Renumbered from § 60.23 of this title by Laws 1996, c. 297, § 28, emerg. eff. June 10, 1996.  Amended by Laws 1997, c. 366, § 1, eff. Nov. 1, 1997.  Renumbered from § 60 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 4, emerg. eff. June 11, 1998.

§10-7501-1.2.  Purpose of Code.

A.  The Legislature of this state believes that every child should be raised in a secure, loving home and finds that adoption is the best way to provide a permanent family for a child whose biological parents are not able or willing to provide for the child's care or whose parents believe the child's best interest will be best served through adoption.  The purpose of the Oklahoma Adoption Code is to:

1.  Ensure and promote the best interests of the child in adoptions and to establish an orderly and expeditious process for movement of adoption matters through the courts;

2.  Affirm that the parent-child relationship is fundamental and that all adoption laws should be fair to the child and to each parent of the child;

3.  Affirm the duty of the biological parents to provide appropriately for the care of the child unless custody of the child has been transferred either voluntarily or involuntarily;

4.  Affirm the duty of a noncustodial parent to:

a. provide financial support for the parent's biological child, and otherwise exercise parental responsibilities,

b. maintain a parent-child relationship, regardless of the absence of any court order to that effect, and

c. provide for the appropriate financial support of the mother of the child during her term of pregnancy;

5.  Affirm the duty of a male person who has sexual relations with a female person outside of marriage to be aware that a pregnancy might occur;

6.  Affirm the duty of the biological father of a child who is to be born or who is born outside of marriage to exercise his parental responsibilities for the child.  This includes the duty to inform himself about the existence and needs of any such child and to exercise parental responsibilities toward that child even before birth;

7.  Encourage prebirth planning for adoption as a means of facilitating adoption of a child into a permanent family as soon as possible.  To that end, the Oklahoma Adoption Code provides for a prebirth notice of a plan for adoption and for procedures by which a putative father may give his consent or otherwise respond to the notice;

8.  Ensure that children placed for adoption will be raised in stable, permanent loving families whose qualifications for adoption have been properly evaluated in light of the child's needs;

9.  Promote and strengthen the integrity and finality of adoptions by limiting the time and circumstances for a consent to be withdrawn or a challenge to the adoption filed; and

10.  Recognize the right of all children who have been adopted to have access to information about their social and medical history.

B.  It is the intent of the Legislature to balance the privacy rights of all parties to an adoption while clarifying when and to whom information may be released.  The Legislature seeks to promote voluntary reunions, provide for confidential intermediaries, and collect and maintain social and medical information relating to the adoption in the recognition that all children should have access to knowledge about their heritage.

Added by Laws 1957, p. 26, § 22.  Amended by Laws 1997, c. 366, § 2, eff. Nov. 1, 1997.  Renumbered from § 60.22 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7501-1.3.  Definitions.

As used in the Oklahoma Adoption Code:

1.  "Abandonment" includes, but is not limited to, the following:

a. the parent has left the minor alone or in the care of another who is not the parent of the minor without identifying the minor or furnishing a means of identification for the minor, the whereabouts of the parents are unknown, and the minor's identity cannot be ascertained by the exercise of reasonable diligence,

b. the parent has voluntarily left the minor alone or in the care of another who is not the parent of the minor and expressed a willful intent by words, actions, or omissions not to return for the minor, or

c. the parent fails to maintain a substantial and positive relationship with the minor for a period of six (6) consecutive months out of the last fourteen (14) months immediately preceding the filing of a petition for termination of parental rights.  For purposes of this section, "establish and/or maintain a substantial, positive relationship" includes but is not limited to:

(1) frequent and regular contact with the minor through frequent and regular visitation or frequent, regular communication to or with the minor, and

(2) exercising parental rights and responsibilities.  Incidental or token visits or communications shall not be sufficient to establish or maintain a substantial and positive relationship with the minor.

The term "abandonment" shall not include when a parent has relinquished a minor to or placed the minor in the custody of a licensed child-placing agency or other court-appointed individual;

2.  "Adoptee" means an individual who is adopted or is to be adopted;

3.  "Adult" means an individual who has attained eighteen (18) years of age;

4.  "Minor" means any person who has not attained the age of eighteen (18) years;

5.  "Child-placing agency" means any child welfare agency licensed pursuant to the Oklahoma Child Care Facilities Licensing Act and authorized to place minors for adoption;

6.  "Contested proceeding" means any proceeding pursuant to the Oklahoma Adoption Code in which an interested party enters an appearance to contest the petition;

7.  "Department" means the Department of Human Services;

8.  "Direct placement adoption" means any adoption in which the minor is not placed for adoption by the Department of Human Services or a child-placing agency;

9.  "Guardian" means an individual, other than a parent, appointed by a court to be the guardian of the person of a minor;

10.  "Parent" means an individual who is the biological or adoptive parent of a child or who is legally recognized as a mother or father of a child.  The term "parent" does not include an individual whose parental relationship to a child has been terminated;

11.  "Permanent relinquishment" means the voluntary surrender of the rights of the parent or guardian with respect to a minor, including legal and physical custody of the minor, to a child-placing agency, Department of Human Services or any person with the assent of the court, by a minor's parent or guardian, for purposes of the minor's adoption;

12.  "Putative father" means the father of a minor born out of wedlock or a minor whose mother was married to another person at the time of the birth of the minor or within the ten (10) months prior to the birth of the minor and includes, but is not limited to, a man who has acknowledged or claims paternity of a minor, a man named by the mother of the minor to be the father of the minor, or any man who is alleged to have engaged in sexual intercourse with a woman during a possible time of conception;

13.  "State" means any state, territory, or possession of the United States, the commonwealth of Puerto Rico, and the District of Columbia; and

14.  "Stepparent" means an individual who is the spouse or surviving spouse of a parent of a minor, but who is not a legal parent of the minor.

Added by Laws 1957, p. 22, § 1.  Amended by Laws 1996, c. 297, § 2, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 3, eff. Nov. 1, 1997.  Renumbered from § 60.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 2001, c. 434, § 6, emerg. eff. June 8, 2001; Laws 2002, c. 445, § 8, eff. Nov. 1, 2002.

§10-7502-1.1.  Jurisdiction.

A.  Except as otherwise provided in this section, a court of this state has jurisdiction over proceedings to terminate parental rights and proceedings for the adoption of a minor commenced pursuant to the Oklahoma Adoption Code if:

1. a. Immediately preceding commencement of the proceeding, the minor lived in this state with a parent, a guardian, a prospective adoptive parent, or another person acting as parent, for at least six (6) consecutive months, excluding periods of temporary absence,

b. In the case of a minor under six (6) months of age, the minor lived in this state from soon after birth with any of those individuals listed in subparagraph a of this paragraph and there is available in this state substantial evidence concerning the minor's present or future care, or

c. A child is born in this state and the mother of the child has been a legal resident of this state for six (6) months prior to the birth or, if not a legal resident for six (6) months prior to birth, verifies compliance with or exemption from the Interstate Compact on the Placement of Children and executes her consent or permanent relinquishment before a judge of a court of this state;

2.  Immediately preceding commencement of the proceeding, the prospective adoptive parent lived in this state for at least six (6) consecutive months, excluding periods of temporary absence, and there is available in this state substantial evidence concerning the minor's present or future care;

3.  The child-placing agency that placed the minor for adoption is located in this state and it is in the best interest of the minor that a court of this state, assume jurisdiction because:

a. the minor and the minor's parents, or the minor and the prospective adoptive parent, have a significant connection with this state, and

b. there is available in this state substantial evidence concerning the minor's present or future care;

4.  The minor and the prospective adoptive parent are physically present in this state, and the minor has been abandoned or it is necessary in an emergency to protect the minor because the minor has been subjected to or threatened with mistreatment or abuse or is otherwise neglected; or

5.  It appears that no other state would have jurisdiction under prerequisites substantially in accordance with paragraphs 1 through 4 of this subsection, or another state has declined to exercise jurisdiction on the ground that this state is the more appropriate forum to hear a petition for adoption of the minor, and it is in the best interest of the minor that a court of this state assume jurisdiction.

B.  1.  If a child is born in this state and the mother of the child executes her consent or permanent relinquishment before a judge of a court of this state, a court of this state may exercise jurisdiction over a proceeding for the termination of parental rights of a putative father pursuant to Section 7505-2.1 of this title.

2.  If a parent has signed a permanent relinquishment in the presence of a court of this state pursuant to Section 7503-2.3 of this title, the court may exercise jurisdiction to issue an order terminating the parental rights of the parent to the child pursuant to Section 7503-2.3 of this title.

3.  A court of this state may exercise jurisdiction to issue a temporary order of custody pursuant to Section 7503-4.1 of this title for:

a. a minor born in this state, or

b. a minor brought into this state in compliance with the Interstate Compact on the Placement of Children, if the court is exercising jurisdiction pursuant to this section over an adoption proceeding concerning the minor that is pending before the court.

4.  If the court does not have jurisdiction over an adoption proceeding pursuant to subsection A of this section, any order issued pursuant to this subsection shall include a finding by the court that states that the court is declining jurisdiction over the adoption proceeding and is deferring jurisdiction to the more appropriate state.

C.  Except as otherwise provided by this section, a court of this state shall not exercise jurisdiction over a proceeding for adoption of a minor or for termination of parental rights brought pursuant to Section 7505-2.1 or 7505-4.1 of this title if, at the time the petition for adoption or termination is filed:

1.  Another court of this state is exercising jurisdiction pursuant to Section 7002-1.1 of this title, unless after notice to the parties to such deprived action, the written consent of such court is obtained and filed in the adoption proceeding, or,

2.  A proceeding concerning the custody or adoption of the minor is pending in a court of another state exercising jurisdiction substantially in conformity with the Uniform Child Custody Jurisdiction Act, the Uniform Child Custody Jurisdiction and Enforcement Act or the Oklahoma Adoption Code, unless the proceeding is stayed by the court of the other state because this state is a more appropriate forum or for another reason.

D.  In any instance when a court of this state is exercising jurisdiction over a proceeding for adoption of a minor who is a resident of this state by adoptive parents who are not legal residents of this state at the time of the filing of the petition for adoption, the court shall require, prior to the granting of a final decree of adoption, either proof of compliance with the Interstate Compact on the Placement of Children or verification that this adoptive placement is otherwise exempt from the Interstate Compact on the Placement of Children.

E.  If a court of another state has issued a decree or order concerning the custody of a minor who may be the subject of a proceeding for adoption or for termination of parental rights brought pursuant to Section 7505-2.1 or 7505-4.1 of this title in this state, a court of this state shall not exercise jurisdiction over a proceeding for adoption or termination of parental rights of the minor unless:

1.  The court of this state finds that the court of the state which issued the decree or order:

a. does not have continuing jurisdiction to modify the decree or order under the law of the state which issued the decree or order or has declined to assume jurisdiction to modify the decree or order, or

b. does not have jurisdiction over a proceeding for adoption substantially in conformity with paragraphs 1 through 4 of subsection A of this section or has declined to assume jurisdiction over a proceeding for adoption; and

2.  The court of this state has jurisdiction pursuant to this section over the proceeding for adoption or termination of parental rights.

Added by Laws 1997, c. 366, § 4, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 5, emerg. eff. June 11, 1998; Laws 1999, c. 29, § 1, emerg. eff. April 5, 1999; Laws 2001, c. 434, § 7, emerg. eff. June 8, 2001; Laws 2005, c. 69, § 2, eff. Nov. 1, 2005.

§10-7502-1.2.  Court.

Proceedings for adoption may be brought in the district court in the county where the petitioners or the child to be adopted reside.

Added by Laws 1957, p. 23, § 4.  Amended by Laws 1991, c. 113, § 3, eff. Sept. 1, 1991; Laws 1997, c. 366, § 5, eff. Nov. 1, 1997.  Renumbered from § 60.4 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7502-1.3.  Laws governing.

A.  Except as otherwise provided by this section, a proceeding to terminate parental rights pursuant to Article 5 of the Oklahoma Adoption Code or an adoption in this state of a minor born in this state or brought into this state from another state by a prospective adoptive parent, or by a person who places the minor for adoption in this state, is governed by the laws of this state, including but not limited to, the Oklahoma Adoption Code and the Interstate Compact on the Placement of Children.

B.  A permanent relinquishment of a child for adoption or a consent to adoption, including, but not limited to, an extrajudicial consent signed by a putative father, will be recognized as valid and given effect in all proceedings brought pursuant to the Oklahoma Adoption Code in the courts of this state, if the permanent relinquishment or consent was executed:

1.  Before an appropriate official and in the manner prescribed by the Oklahoma Adoption Code; or

2.  Except as otherwise provided in subsection I of Section 7503-2.3 and subsection H of Section 7503-2.4 of this title, before an appropriate official and in the manner prescribed by the law of the state or country in which the permanent relinquishment or consent was executed.

C.  The laws of this state shall govern when and under which circumstances a permanent relinquishment of a child for adoption or a consent to adoption, including, but not limited to, an extrajudicial consent signed by a putative father, may be revoked or set aside, if:

1.  The permanent relinquishment or consent was executed in this state; or

2.  The permanent relinquishment or consent was executed outside of this state before an appropriate official and in a manner in compliance with all of the requirements of the Oklahoma Adoption Code.

D.  If a permanent relinquishment for adoption or consent to adoption, including, but not limited to, an extrajudicial consent signed by a putative father, is executed outside of this state before an official or in a manner that is not in compliance with all of the requirements of the Oklahoma Adoption Code, the law of the state in which the permanent relinquishment or consent was executed shall govern the circumstances under which the relinquishment or consent may be revoked or set aside.

Added by Laws 1997, c. 366, § 6, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 6, emerg. eff. June 11, 1998.

§10-7502-1.4.  Foreign adoptions.

A.  The courts of this state shall recognize a decree, judgment, or final order creating the relationship of parent and child by adoption, issued by a court or other governmental authority with appropriate jurisdiction in a foreign country or in another state or territory of the United States.  The rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though the decree, judgment, or final order were issued by a court of this state.  Except that, this state, any of its agencies, or any court of this state shall not recognize an adoption by more than one individual of the same sex from any other state or foreign jurisdiction.

B.  An adoptive parent of a minor adopted outside of the United States with a decree, judgment or final order issued by a court or other governmental authority with appropriate jurisdiction in a foreign country may present the decree, judgment, or final order or present proof that the minor has United States citizenship to the court in combination with a petition for a name change.  Upon presentation of a decree, judgment, or final order or if the minor presents proof of United States citizenship, the court shall order the State Registrar to prepare a supplementary certificate of birth for the child as provided for in Section 7505-6.6 of this title, unless good cause is shown why the certificate should not be issued.

C.  A minor born outside of the United States without a decree, judgment, or final adoption order issued by a court or other governmental authority with appropriate jurisdiction in a foreign country may be adopted in Oklahoma if one or both of the petitioners for adoption are citizens of Oklahoma and the minor is residing in Oklahoma at the time the petition for adoption is filed.

D.  An adoptive parent of a minor adopted outside of the United States may petition to readopt the minor under Oklahoma law, if one or both of the petitioners are citizens of Oklahoma and the minor is residing in Oklahoma at the time the petition for adoption is filed.

E.  A proceeding to adopt a minor born outside of the United States as provided for in subsection C of this section shall proceed pursuant to the Oklahoma Adoption Code, with the following provisions:

1.  The court may grant a decree of adoption without requiring notice to the biological parent and without requiring the consent of the biological parent, if the petitioner files with the petition for adoption a copy of the termination of parental rights granted by a judicial, administrative, or executive body of the country of origin, or a document or documents from such a governmental body stating that the biological parent has consented to the adoption, or stating that the parental rights of the biological parent of the minor have been terminated, or stating that the minor to be adopted has been relinquished by the biological parent or stating that the minor has been abandoned.  Any document in a foreign language shall be translated into English by the Department of State or by a translator who shall certify the accuracy of the translation, and a copy of the translation and certification shall be filed with the court along with a copy of the original documents;

2.  If a minor born outside of the United States is in the legal custody of a child-placing agency at the time that the petition for adoption is filed, notice of the proceedings shall be given to the child-placing agency prior to the hearing on the petition, and the consent of the child-placing agency to the adoption shall be obtained pursuant to Section 7503-2.1 of this title prior to the granting of the decree of adoption; and

3.  The court may waive the issuance of an interlocutory decree of adoption and the waiting period of six (6) months provided in Sections 7505-6.1 and 7505-6.3 of this title, and grant a final decree of adoption, if:

a. the minor has been in the home of petitioner for at least six (6) months prior to the filing of the petition for adoption, and

b. a postplacement report has been submitted to the court.

Added by Laws 1957, p. 26, § 20.  Amended by Laws 1996, c. 297, § 11, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 7, eff. Nov. 1, 1997.  Renumbered from § 60.20 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 2004, c. 176, § 1, eff. July 1, 2004.

§10-7503-1.1.  Eligibility to adopt.

The following persons are eligible to adopt a child:

1.  A husband and wife jointly if both spouses are at least twenty-one (21) years of age;

2.  Either the husband or wife if the other spouse is a parent or a relative of the child;

3.  An unmarried person who is at least twenty-one (21) years of age; or

4.  A married person at least twenty-one (21) years of age who is legally separated from the other spouse.

Added by Laws 1957, p. 22, § 3.  Amended by Laws 1974, c. 297, § 2, operative July 1, 1974; Laws 1997, c. 366, § 8, eff. Nov. 1, 1997.  Renumbered from § 60.3 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 7, emerg. eff. June 11, 1998.

§10-7503-2.1.  Who may consent.

A.  A minor may be adopted when there has been filed written consent to adoption or a permanent relinquishment for adoption executed by:

1.  Both parents of the minor;

2.  One parent of the minor, alone, if:

a. the other parent is dead,

b. the parental rights of the other parent have been terminated, or

c. the consent of the other parent is otherwise not required pursuant to Section 7505-4.2 of this title;

3.  The legal guardian of the person of the minor or the guardian ad litem of the minor if both parents are dead or if the rights of the parents have been terminated by judicial proceedings, or the consent of both parents is otherwise not required pursuant to Section 7505-4.2 of this title, and such guardian or guardian ad litem has authority by order of the court appointing the guardian to consent to the adoption;

4.  The executive head of a licensed child-placing agency if:

a. the minor has been permanently relinquished to such agency by:

(1) both parents, or

(2) one parent alone if the other parent is dead, the parental rights of the other parent have been terminated, or the consent of the other parent is otherwise not required pursuant to Section 7505-4.2 of this title, or

b. the rights of both parents have been judicially terminated and custody of the minor has been legally vested in such agency with authority to consent to adoption of the minor; or

5.  Any person having legal custody of a minor by court order if:

a. the parental rights of both parents have been judicially terminated, and

b. the court that issued the custody order for the minor has consented to adoption and a certified copy of its order containing its consent is filed before the final decree.

B.  1.  A parent of a minor born in wedlock or a parent who is sixteen (16) years of age or older shall be deemed capable of giving consent to the adoption of a minor.

2.  If the parent of a minor born out of wedlock is under sixteen (16) years of age, that parent's consent to the adoption shall be deemed sufficient when:

a. given by such minor parent before a judge of the district court, and

b. accompanied by the written consent of:

(1) the legal guardian of the minor parent,

(2) the parents of the minor parent,

(3) the parent having custody of the minor parent, if the other parent of the minor parent is deceased or the parents of the minor parent are divorced, or

(4) the person having physical custody of the minor parent, if both parents of the minor parent are deceased, or

c. accompanied by a finding of the court issuing the decree of adoption, if consent cannot be secured from any individual whose consent is required by subparagraph b of this paragraph, that:

(1) either notice was given by mail by the court to such person directing the person to show cause at a time appointed by the court, which shall be not less than ten (10) days from the date of mailing, why the adoption should not be granted without the individual's consent, or that notice was waived by the personal appearance of the individual, and

(2) the individual did not appear to contest the adoption, or the consent of the individual is unreasonably withheld.

C.  If a minor to be adopted is twelve (12) years of age or older, the consent of the minor to the adoption is required in addition to the consents required by subsections A and B of this section before a decree of adoption may be granted, unless the court makes a finding that it is not in the best interest of the minor to require the minor's consent.  The consent of the minor must be given before the court in such form as the court shall direct.

D.  1.  When consent for adoption is necessary for minors in the custody of the Department of Human Services, the Director of the Department of Human Services or the designee of the Director may designate, authorize, and direct in writing an employee of the Department to appear in the court of the county in which said adoption proceedings are to be completed and to give written consent for the adoption of such minor by the family whose application for adoption has been approved by the Department of Human Services; or

2.  The executive head of a licensed child-placing agency whose consent is required for the adoption of a minor who is in the custody of the licensed child-placing agency may designate, authorize and direct in writing an employee of the agency to appear in the district court of the county in which the adoption proceedings are to be completed or before anyone authorized by law to take acknowledgements and to give written consent for the adoption of the minor.

Added by Laws 1957, p. 23, § 5.  Amended by Laws 1959, p. 26, § 1, emerg. eff. July 15, 1959; Laws 1961, p. 15, § 1, emerg. eff. June 29, 1961; Laws 1971, c. 316, § 1, emerg. eff. June 24, 1971; Laws 1974, c. 297, § 3, operative July 1, 1974; Laws 1985, c. 337, § 1, eff. Feb. 1, 1986; Laws 1994, c. 122, § 1, eff. July 1, 1994; Laws 1996, c. 297, § 3, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 9, eff. Nov. 1, 1997.  Renumbered from § 60.5 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 8, emerg. eff. June 11, 1998.

§10-7503-2.2.  When consent may be given.

A.  The mother of a minor shall not execute a valid consent to the adoption of the minor or a permanent relinquishment of the minor prior to the birth of the minor.

B.  The father of a minor born in wedlock shall not execute a valid consent to the adoption of the minor or a permanent relinquishment of the minor prior to the birth of the minor.

C.  A putative father of a minor may execute a consent to the adoption of the minor, a permanent relinquishment of the minor, or an extrajudicial consent to the adoption of the minor before or after the birth of the minor.

D.  A guardian, guardian ad litem or legal custodian of a child may execute a consent to the adoption of a minor or a permanent relinquishment at any time after being authorized by a court to do so.

E.  A child-placing agency that places a child for adoption may execute its consent at any time at or before the hearing on the petition for adoption.

F.  A minor twelve (12) years of age or older whose consent is required pursuant to Section 7503-2.1 of this title may execute a consent to adoption at any time at or before the hearing on the petition for adoption.

Added by Laws 1997, c. 366, § 10, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 9, emerg. eff. June 11, 1998.

§10-7503-2.3.  Permanent relinquishments.

A.  A permanent relinquishment may be executed by a person whose consent to the adoption of a minor is required by Section 7503-2.1 of this title.  The permanent relinquishment shall be in writing and shall relinquish all of that individual's rights with respect to the minor, including legal and physical custody and the right to consent to the minor's adoption.

B.  Permanent relinquishments may be made only to:

1.  The Department of Human Services;

2.  A child-placing agency; or

3.  Any other person, with the written consent of the Department or court.

C.  A permanent relinquishment shall be in writing, executed before a judge of the district court in this state, recorded by a court reporter and contain:

1.  The date, place, and time of the execution of the permanent relinquishment;

2.  The name and date of birth of the person executing the permanent relinquishment;

3.  The current mailing address, telephone number and social security number of the person executing the permanent relinquishment;

4.  Instructions that the permanent relinquishment is irrevocable, except upon the specific grounds specified in Section 7503-2.7 of this title, upon which the permanent relinquishment can be revoked and the manner in which a motion to set aside the permanent relinquishment must be filed; and

5.  The name of the person or agency as described in subsection B of this section to whom the permanent relinquishment is being given and who shall have the right to give consent to the minor's adoption.

D.  A permanent relinquishment must state:

1.  That the person executing the document is voluntarily and unequivocally consenting to the adoption of the minor;

2.  An understanding that after the permanent relinquishment is executed, it is final and, except for fraud or duress, may not be revoked or set aside for any reason except as otherwise authorized by the Oklahoma Adoption Code;

3.  That the person executing the permanent relinquishment is represented by counsel or has waived any right to counsel;

4.  That the execution of the permanent relinquishment does not terminate any duty of the person executing the permanent relinquishment to support the mother or the minor until the adoption is completed;

5.  That the person executing the permanent relinquishment has not received or been promised any money or anything of value for the permanent relinquishment, except for payments authorized by law;

6.  Whether the individual executing the permanent relinquishment is a member of an Indian tribe and whether the minor is eligible for membership or the minor is a member of an Indian tribe;

7.  That the person believes the adoption of the minor is in the minor's best interest; and

8.  That the person executing the permanent relinquishment has been advised that an adult adopted person born in Oklahoma, whose decree of adoption is finalized after November 1, 1997, may obtain a copy of such person's original certificate of birth unless affidavits of nondisclosure have been filed pursuant to Section 7503-2.5 of this title and that the relinquishing parent may sign an affidavit of nondisclosure.

E.  When it appears to the court that the parent or guardian executing a permanent relinquishment desires counsel but is indigent and cannot for that reason employ counsel, the court shall appoint counsel.  In all counties having county indigent defenders, the county indigent defenders shall assume the duties of representation in such proceedings.

F.  The transcript of the court proceedings pursuant to this section shall be placed in the court record.

G.  The verification of the court shall be in substantially the following form:

I, _______________, Judge of the District Court in and for __________ County, State of Oklahoma, a Court having original adoption jurisdiction, do hereby certify, that upon this day, __________ personally appeared in open Court, before me, and orally and in writing executed the above and foregoing permanent relinquishment for adoption.

In executing this acknowledgement, I further certify that the said ___________ acknowledged that the person executed said relinquishment to adoption freely and voluntarily, and that it was explained to such person by or before me, the undersigned Judge of the District Court, that in executing the relinquishment, the person was surrendering all parental authority whatsoever over the minor; and that with such explanation made to the person relinquishing the minor by or before me, the undersigned Judge of the District Court, the person executed the relinquishment, freely, voluntarily and intelligently for all uses and purposes therein set forth.

I further certify that it was explained to the relinquishing person that this relinquishment is irrevocable and final except for fraud or duress and may not be revoked or set aside except and unless no Petition to Adopt is filed within nine (9) months after placement of the minor or if this or some other court decides not to terminate the rights of the other parent of the minor.  I further certify that I am satisfied that the relinquishing person understands the consequences of an adoption; the relinquishing person has represented that such person has not received or been promised any money or anything of value for the giving of the permanent relinquishment except for those payments authorized by law; the relinquishing person has represented that such person is not under the influence of alcohol or medication or any other substance that affects the person's competence; the person fully understood the English language and communicated in the English language at all times during said hearing, or all information was translated into the relinquishing person's language, and was fully understood by the person; and if the relinquishing person was the biological parent, such parent was advised regarding the affidavit of nondisclosure.

H.  A permanent relinquishment shall be signed before any judge of a court having probate or adoption jurisdiction in this state or in the state of residence of the person executing the permanent relinquishment.

I. 1. a. If an individual permanently relinquishing the child resides in a country or place other than the United States of America, other than a member of the United States Armed Services stationed abroad, the permanent relinquishment of the individual may be obtained by a written instrument signed by such person and acknowledged before an officer of the legal subdivision of the government of the place of such person's residence who is authorized to administer oaths under the laws of such country or place.

b. If the foreign country's government does not involve itself in adoption matters, the permanent relinquishment may be executed before an officer of the Judge Advocate General's Office of the United States Armed Services or before an officer of the United States Embassy located in that country, provided the execution of a permanent relinquishment is not a violation of the laws of the foreign country, or a violation of international law or treaty between the foreign country's government and the United States.  The permanent relinquishment shall reflect that the permanent relinquishment is not given or accepted in violation of the laws of the foreign country or in violation of international law or treaty between such foreign country's government and the United States.

2.  If an individual permanently relinquishing the child is a member of the United States Armed Services stationed in a country or place other than the United States, the individual's permanent relinquishment may be acknowledged before an officer of the Judge Advocate General's Office or other legal officer possessing the authority to administer oaths.

J.  If the written instrument containing a permanent relinquishment is written in a language other than the English language, the petitioner must have it translated into the English language by a person qualified to do so, and must file the original instrument together with the translation with the court.  The translation must be sworn to as being a true and correct translation by the person translating the document.

K.  Except as otherwise required by subsection I of this section, when the person permanently relinquishing the child for the purposes of adoption resides outside of Oklahoma, the permanent relinquishment by such person may be executed in that state or country in the manner set forth in the Oklahoma Adoption Code or in the manner prescribed by the laws of the state or country of such person's residence.

L.  1.  A court before which a permanent relinquishment has been executed may enter an order terminating parental rights of the parent of a child if such parent has executed a permanent relinquishment for adoption pursuant to the Oklahoma Adoption Code.

2.  Any order terminating parental rights of a parent pursuant to this subsection shall state that the termination of parental rights shall not terminate the duty of the parent to support the child of such parent.  The duty of the parent to support the child shall not be terminated until such time as a final decree of adoption has been entered.

3.  Any proceedings held pursuant to this subsection shall not require the state as a necessary party.

Added by Laws 1997, c. 366, § 11, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 10, emerg. eff. June 11, 1998; Laws 1999, c. 396, § 15, emerg. eff. June 10, 1999.

§10-7503-2.4.  Contents of consent to adoption.

A.  A consent to an adoption of a minor shall be in writing, recorded by a court reporter, and executed before a judge of the district court in this state and contain:

1.  The date, place, and time of the execution of the consent;

2.  The name and date of birth of the person executing the consent;

3.  The current mailing address, telephone number, and social security number of the person executing the consent; and

4.  Instructions that the consent is irrevocable, except upon the specific grounds specified in Section 7503-2.7 of this title, upon which the consent can be revoked and the manner in which a motion to set aside the consent must be filed.

B.  A consent must state:

1.  That the person executing the document is voluntarily and unequivocally consenting to the adoption of the minor;

2.  An understanding that after the consent is executed, it is final and, except for fraud or duress, may not be revoked or set aside for any reason except as otherwise authorized by the Oklahoma Adoption Code;

3.  That the person executing the consent is represented by counsel or has waived any right to counsel;

4.  That the execution of the consent does not terminate any duty of the person executing the consent to support the mother or the minor until the adoption is completed;

5.  That the person executing the consent has not received or been promised any money or anything of value for the consent, except for payments authorized by law;

6.  Whether the individual executing the consent is a member of an Indian tribe and whether the minor is eligible for membership or the child is a member of an Indian tribe;

7.  That the person believes the adoption of the minor is in the minor's best interest; and

8.  That the person executing the consent has been advised that an adult adopted person born in Oklahoma, whose decree of adoption is finalized after November 1, 1997, may obtain a copy of such person's original certificate of birth unless affidavits of nondisclosure have been filed pursuant to Section 7503-2.5 of this title and that the consenting parent may file an affidavit of nondisclosure.

C.  Before executing a consent, a minor twelve (12) years of age or older must have been informed by the court of the meaning and consequences of the adoption and the availability of social and medical history information, pursuant to Section 7504-1.2 of this title, when the minor turns eighteen (18) years of age.

D.  When it appears to the court that the parent or guardian executing a consent desires counsel but is indigent and cannot for that reason employ counsel, the court shall appoint counsel.  In all counties having county indigent defenders, the county indigent defenders shall assume the duties of representation in such proceedings.

E.  The transcript of the court proceedings pursuant to this section shall be placed in the court record.

F.  Except as otherwise provided by subsection K of this section, verification of the court shall be in substantially the following form:

I, _______________, Judge of the District Court in and for __________ County, State of Oklahoma, a Court having original adoption jurisdiction, do hereby certify, that upon this day, __________ personally appeared in open Court, before me, and orally and in writing executed the above and foregoing Appearance and Consent to Adoption.

In executing this acknowledgement, I further certify that the said ___________ acknowledged that the person executed said consent to adoption freely and voluntarily, and that it was explained to such person by or before me, the undersigned Judge of the District Court, that in executing the consent the person was surrendering all parental authority whatsoever over the minor; and that with such explanation made to the consenting person by or before me, the undersigned Judge of the District Court, the person executed the consent, freely, voluntarily and intelligently for all uses and purposes therein set forth.

I further certify that it was explained to the consenting person that this consent is irrevocable and final except for fraud or duress and may not be revoked or set aside except and unless no Petition to Adopt is filed within nine (9) months after placement of the minor or if this or some other court decides not to terminate the rights of the other parent of the minor.  I further certify that I am satisfied that the consenting person understands the consequences of an adoption; the consenting person has represented that such person has not received or been promised any money or anything of value for the giving of consent except for those payments authorized by law; the consenting person has represented that such person is not under the influence of alcohol or medication or other substance that affects the person's competence; the parent fully understood the English language and communicated in the English language at all times during said hearing, or all information was translated into the consenting person's language, and was fully understood by the person; and if the consenting person was the biological parent, such parent was advised regarding the affidavit of nondisclosure.

G.  A consent may be signed before any judge of a court having probate or adoption jurisdiction in this state or in the state of residence of the person executing the consent.

H. 1. a. If an individual whose consent is necessary resides in a country or place other than the United States of America, other than a member of the United States Armed Services stationed abroad, the consent of the individual to the adoption may be obtained by a written instrument signed by such person and acknowledged before an officer of the legal subdivision of the government of the place of such person's residence who is authorized to administer oaths under the laws of such country or place.

b. If the foreign country's government does not involve itself in adoption matters, the consent may be executed before an officer of the Judge Advocate General's Office of the United States Armed Services or before an officer of the United States Embassy located in that country, provided the execution of such consent is not a violation of the laws of the foreign country, or a violation of international law or treaty between the foreign country's government and the United States.  The consent shall reflect that the consent is not given or accepted in violation of the laws of the foreign country or in violation of international law or treaty between such foreign country's government and the United States.

2.  If an individual whose consent is necessary is a member of the United States Armed Services stationed in a country or place other than the United States, the individual's consent may be acknowledged before an officer of the Judge Advocate General's Office or other legal officer possessing the authority to administer oaths.

I.  If the written instrument containing a consent to adoption is written in a language other than the English language, the petitioner must have it translated into the English language by a qualified translator, and must file the original instrument together with the translation with the court.  The translation must be sworn to as being a true and correct translation by the person translating the document.

J.  Except as otherwise required by subsection H of this section, when the person whose consent is or may be required resides outside of Oklahoma, the consent to adoption by such person may be executed in that state or country in the manner set forth in the Oklahoma Adoption Code or in the manner prescribed by the laws of the state or country of such person's residence.

K.  1.  When the person whose consent is required is the Director or designee of the Department of Human Services for minors in the custody of the Department of Human Services, the contents of the consent need only contain the full name of the person executing the consent, that the person executing the consent is duly authorized by the Director to consent to the adoption, the full name of the child being adopted, and the names and addresses of adoptive petitioners.

2.  The verification of the court shall be in substantially the following form:

I, _______________, Judge of the District Court in and for __________ County, State of Oklahoma, a Court having original adoption jurisdiction, do hereby certify, that upon this day, __________ personally appeared in open Court, before me, and orally and in writing executed the above and foregoing Appearance and Consent to Adoption.

Added by Laws 1997, c. 366, § 12, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 11, emerg. eff. June 11, 1998; Laws 2000, c. 385, § 9, eff. Nov. 1, 2000.

§10-7503-2.5.  Acknowledgment of consent to adoption or permanent relinquishment before judge - Affidavit of nondisclosure.

A.  At the time that a written consent to adoption or permanent relinquishment is acknowledged by a biological parent before a judge of a court of this state, the judge shall advise the biological parent:

1.  That an adult adopted person born in the State of Oklahoma whose decree of adoption is finalized after November 1, 1997, may obtain such person's original certificate of birth;

2.  That, if affidavits of nondisclosure have been filed by both biological parents and have not been revoked by either biological parent at the time that the request for the original birth certificate is made by the adult adopted person, the original birth certificate will not be released to the adult adopted person; and

3.  That if an unrevoked affidavit of nondisclosure by only one biological parent is on file with the State Registrar of Vital Statistics at the time that the request for the original birth certificate is made by the adult adopted person, identifying information regarding the parent who filed the unrevoked affidavit of nondisclosure will be deleted from the original birth certificate before it is provided to the adult adopted person.  The identity of the parent who does not have an unrevoked affidavit of nondisclosure on file, if it is contained in the original birth certificate, will be disclosed.

B.  1.  The judge shall ascertain whether the biological parent wishes to execute an affidavit of nondisclosure.  If so, an affidavit of nondisclosure form shall be made available to the biological parent by the court and may be executed in the presence of the judge at the time the written consent to adoption or relinquishment for adoption is acknowledged.

2.  An affidavit of nondisclosure signed at the time a consent or relinquishment is acknowledged shall be filed in the adoption action with the consent or relinquishment for adoption.

3.  Affidavit of nondisclosure forms shall also be available in each district court clerk's office and may be executed and filed by a biological parent in the court in which an adoption action is pending.

4.  An affidavit of nondisclosure may be filed after a final decree of adoption has been entered.

C.  A biological parent who has executed an affidavit of nondisclosure may revoke the affidavit of nondisclosure at any time by filing a revocation with the State Registrar of Vital Statistics.  Upon receipt of a revocation of an affidavit of nondisclosure, the State Registrar shall attach the revocation to the affidavit of nondisclosure and file it with the original certificate of birth and other records of the adoption.

D.  The failure to follow any provisions of this section shall not be grounds to challenge a decree of adoption.

Added by Laws 1997, c. 366, § 13, eff. Nov. 1, 1997.

§10-7503-2.6.  Extrajudicial consent.

A.  1.  A putative father at least sixteen (16) years of age, of a minor born out of wedlock who is not an Indian child, as defined by the Oklahoma Indian Child Welfare Act, may execute an extrajudicial consent before a notary public in which the putative father waives any legal interest in the minor, disclaims any legal rights with respect to the minor, and consents to the adoption of the minor.  An extrajudicial consent may be executed by a putative father before or after the birth of the minor.

2.  A man who is the legal husband of the mother of a minor who is not an Indian child, as defined by the Oklahoma Indian Child Welfare Act, may execute an extrajudicial consent before a notary public in which he waives any legal interest in the minor, disclaims any legal rights with respect to the minor, and consents to the adoption of the minor.  An extrajudicial consent may be executed by the father only after the birth of the minor.

B.  The extrajudicial consent shall contain:

1.  The date, place, and time of the execution of the consent;

2.  The name, current mailing address, telephone number, date of birth, and social security number of the putative father executing the consent;

3.  Instructions that the consent is revocable for any reason for fifteen (15) days after the execution of the consent, the manner in which it may be revoked, and that thereafter the consent is irrevocable, except upon the specific grounds specified in Section 7503-2.7 of this title;

4.  A statement that the putative father is executing the document voluntarily and is unequivocally consenting to the adoption of the minor, and that the putative father understands that the consent is final, and except for fraud or duress or the other grounds set forth in Section 7503-2.7 of this title, may not be revoked for any reason more than fifteen (15) days after execution of the document;

5.  A statement that the putative father executing consent is represented by counsel or has waived the right to counsel;

6.  A statement that the putative father understands that the execution of the extrajudicial consent does not terminate any duty of the person executing the extrajudicial consent to support the mother or the minor until the adoption is completed;

7.  A statement that the putative father executing the consent is not a member of an Indian tribe and that the minor is not, through him, eligible for membership in an Indian tribe;

8.  A statement that the putative father believes that the adoption of the minor is in the minor's best interests;

9.  A statement that the putative father has been advised that an adult adopted person born in Oklahoma, whose decree of adoption is finalized after November 1, 1997, may obtain a copy of such person's original certificate of birth unless affidavits of nondisclosure have been filed pursuant to Section 7503-2.5 of this title and that the consenting putative father may file an affidavit of nondisclosure;

10.  A statement that the putative father has not received or been promised any money or any thing of value for the extrajudicial consent, except for payments authorized by law; and

11.  A statement that the putative father is not under the influence of alcohol or medication or other substance that affects his competence at the time of the signing of the extrajudicial consent.

C.  An extrajudicial consent shall be revocable for any reason for fifteen (15) calendar days after the execution of the consent before the notary public.  To revoke the extrajudicial consent, the consenting person must file a notice of revocation and an intent to claim paternity, an acknowledgement of paternity, or a notice of his desire to receive notice of adoption proceedings or proceedings to terminate his parental rights, with the Paternity Registry of the Department of Human Services pursuant to Section 7506-1.1 of this title, and must provide a copy of this notice to the birth mother at the time of filing the notice with the Paternity Registry of the Department of Human Services.

D.  The execution of an extrajudicial consent does not extinguish any duty of the putative father to support the mother or the minor until the adoption is completed.

E.  Where no notice of revocation is filed in the time period specified in subsection C of this section, the execution of the extrajudicial consent shall operate as a waiver of the consenting person's right to notice and participation in any adoption proceedings or termination of parental rights proceedings regarding the minor referenced in the extrajudicial consent.

Added by Laws 1997, c. 366, § 14, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 12, emerg. eff. June 11, 1998; Laws 1999, c. 396, § 16, emerg. eff. June 10, 1999; Laws 2005, c. 57, § 1, eff. Nov. 1, 2005.

§10-7503-2.7.  Setting aside permanent relinquishment or consent to adoption.

A.  Except as otherwise provided in subsection B of this section and in Section 7503-2.6 of this title, a permanent relinquishment or consent to adoption executed pursuant to the Oklahoma Adoption Code shall be irrevocable.

B.  The court shall set aside a permanent relinquishment or consent to adoption or vacate an order terminating parental rights based upon the execution of a permanent relinquishment only if it would be in the best interests of the minor and if the individual who executed the permanent relinquishment or consent establishes:

1.  By a preponderance of the evidence that without good cause shown, a petition to adopt was not filed within nine (9) months after the minor was placed for adoption;

2.  By a preponderance of the evidence, that another consent or permanent relinquishment was not executed or that a court decided not to terminate another individual's parental relationship to the minor; or

3.  By clear and convincing evidence, before a decree of adoption is issued, or within three (3) months of the discovery of the fraud, whichever is later, that the consent was obtained by fraud or duress.

C.  Notice of the motion to set aside the consent or permanent relinquishment and hearing on the motion shall be provided to:

1.  The person who filed for adoption of the minor;

2.  The Department of Human Services or any child-placing agency participating in the adoption; and

3.  To any person or agency in whose favor the consent was given.

D.  The court shall provide an opportunity to be heard to the person who has filed for adoption and to any agency participating in the adoption as to why the withdrawal of consent would not be in the best interest of the minor.

E.  The court may enter such orders as justice requires regarding the costs and legal fees of the person who filed for adoption, the agency, the Department and the person seeking that the consent or permanent relinquishment be set aside.

Added by Laws 1957, p. 24, § 10.  Amended by Laws 1973, c. 157, § 1, emerg. eff. May 14, 1973; Laws 1990, c. 65, § 1, operative July 1, 1990; Laws 1997, c. 366, § 15, eff. Nov. 1, 1997.  Renumbered from § 60.10 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 13, emerg. eff. June 11, 1998.

§10-7503-3.1.  Notice of plan for adoption.

A.  1.  Before or after the birth of a minor born out of wedlock, the Department of Human Services, a licensed child-placing agency, or an attorney representing prospective adoptive parents of the minor may, by in-hand service to the putative father or certified mail to the putative father, to be signed by the putative father only, notify or cause to be notified a putative father of the minor that the mother of the child is considering an adoptive placement for the minor through a Notice of Plan for Adoption.  If service of the Notice of Plan for Adoption is made by in-hand service, delivery of the Notice must be made by a person licensed to make service of process in civil cases.  Residence service delivered to or signed by a person residing in the home of the putative father or any other forms of substitute service shall not be sufficient service pursuant to this subsection.

2.  Service of a Notice of Plan for Adoption may be served in the manner permitted in this subsection upon a putative father within this state or outside of this state.

B.  The Notice of Plan for Adoption shall include the following:

1.  The identity of the mother, that she is pregnant and the estimated date of birth, that the notified person may be the father of the minor, and that a plan for the adoption of the minor is being considered by the mother;

2.  A preaddressed form for filing by mail or in person with the Paternity Registry of the Department of Human Services and a copy to be returned to the attorney or agency who sent it.  On this form, the recipient shall sign the form and indicate one of the following choices:

a. "I do not know if I am the father of this minor.  I desire to receive notice of the adoption proceedings or the proceeding to terminate parental rights.  I understand that this creates no evidence that could be introduced in court to prove paternity.  Its only legal effect is to entitle me to notice, at the address listed on the form, of an adoption proceeding that may be filed after the birth of the minor."

b. "I hereby file my notice of intent to claim paternity.  I understand that a notice of intent to claim paternity may be revoked at any time by filing a notice to disclaim with the Paternity Registry of the Department of Human Services.  I also understand that an unrevoked notice of intent to claim paternity may be used as evidence in any future court proceeding in which it may be relevant, including a child support proceeding.  I desire to receive notice of the adoption proceeding or the proceeding to terminate parental rights."

c. "I acknowledge paternity.  I understand that this acknowledgement of paternity cannot be revoked and may be used as evidence in any future court proceeding in which it may be relevant, including a child support proceeding.  I desire to receive notice of the adoption proceeding or the proceeding to terminate parental rights."

d. "I deny paternity.  I am not the father of the minor and I do not want to receive notice of any adoption proceeding, or proceeding to terminate my parental rights regarding the minor.  I understand that I am waiving and surrendering any parental rights in relation to the minor in connection with the adoption of the minor.  I understand that my consent to the adoption will not be required."

e. "I may or may not be the father of the minor.  I do not want to receive notice of any adoption proceeding, or proceeding to terminate my parental rights regarding the minor.  I understand that I am waiving and surrendering any parental rights in relation to the minor in connection with the adoption of the minor.  I understand that my consent to the adoption will not be required."

3.  In addition, the Notice of Plan for Adoption shall inform the putative father that:

a. if the form is not received by the Department of Human Services or the attorney or child-placing agency sending it within thirty (30) days from the date that the Notice of Plan for Adoption is served, the failure to file the form shall constitute:

(1) a waiver of the right to receive further notice of any adoption proceedings or proceedings to terminate parental rights, if any, that may be filed regarding the minor,

(2) a denial of interest in the minor, which denial shall result in the court's termination of the notified party's parental rights to the minor and approval of an adoption without his consent if an adoption proceeding is filed regarding the minor and the adoption is approved by the court,

b. if the form is received by the Paternity Registry of the Department of Human Services or the attorney or child-placing agency sending it within thirty (30) days of the date of service of the Notice of Plan for Adoption, and it indicates that any of the options specified in subparagraphs a, b and c of paragraph 2 of this subsection have been chosen, the notified person shall have a right to receive notice of any adoption proceedings or any termination of parental rights proceedings that may be filed regarding the minor, at the address given by the putative father on the form, or at an address later provided to the Paternity Registry of the Department of Human Services.  The return of the form to the Paternity Registry of the Department of Human Services or the attorney or child-placing agency sending the form is the only action by which the notified person will retain the right, if any, to notice of adoption or termination of parental rights proceedings regarding the minor,

c. the filing of the enclosed form shall not, by itself, constitute the bearing of parental responsibilities, and shall not, by itself, establish parental rights,

d. the filing of the enclosed form or the failure to file the enclosed form shall not affect the duty to support the mother or child during the pregnancy or after the delivery of the minor,

e. if a petition to adopt the minor is not filed within twelve (12) months of the placement of the minor for adoption, failure to mail the enclosed notice form shall not affect the notified person's parental rights and responsibilities,

f. the failure to give such notice shall not be grounds available to the father to establish that he was denied knowledge of the pregnancy, and

g. receipt by a putative father of a Notice of Plan for Adoption or return of the form does not obligate the mother of the minor to proceed with an adoptive placement of the minor.

C.  If the form is not received by the Paternity Registry of the Department of Human Services, the attorney or child-placing agency within thirty (30) days from the date that the Notice of Plan for Adoption is served, the failure to file the form shall constitute:

1.  A waiver of the right to receive further notice of any adoption proceedings or proceedings to terminate parental rights, if any, that may be filed regarding the minor; and

2.  A denial of interest in the minor, which denial shall result in the court's termination of the notified party's parental rights to this minor and approval of an adoption without his consent if an adoption proceeding is filed regarding this minor and the adoption is approved by the court.

D.  If the form is received by the Paternity Registry of the Department of Human Services, or the attorney or child-placing agency within thirty (30) days of the date of service of the Notice of Plan for Adoption, and it indicates that any of the options specified in subparagraphs a, b and c of paragraph 2 of subsection B of this section have been chosen, the putative father shall have a right to receive notice of any adoption proceedings or any termination of parental rights proceedings that may be filed regarding the minor, at the address of the putative father given on the form, or at an address later provided to the Paternity Registry of the Department of Human Services.  The return of the form to the Paternity Registry of the Department of Human Services, or the attorney or child-placing agency sending the form within thirty (30) days is the only action by which the notified person will retain the right, if any, to notice of adoption or termination of parental rights proceedings regarding the minor.

E.  The filing of the enclosed form shall not, by itself, constitute the bearing of parental responsibilities, and shall not, by itself, establish parental rights.

F.  The filing of the enclosed form or the failure to file the enclosed form shall not affect the duty to support the mother or minor during the pregnancy or after the delivery of the minor.

G.  If a petition to adopt the minor has not been filed within twelve (12) months of placement of the minor for adoption, failure to mail the enclosed notice form shall not affect the notified person's parental rights and responsibilities.

H.  The failure to give such notice shall not be grounds available to the father to establish that he was denied knowledge of the pregnancy.

I.  Receipt by a putative father of a Notice of Plan for Adoption or return of the form does not obligate the mother of the minor to proceed with an adoptive placement of the minor.

Added by Laws 1997, c. 366, § 16, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 14, emerg. eff. June 11, 1998.

§10-7503-3.2.  Notice of filing of paternity action by putative father.

A.  1.  If a putative father files a paternity action after receiving notice of or having knowledge of a potential adoption, the putative father shall notify the attorney for the petitioner for adoption or the child-placing agency that is placing the minor for adoption that the paternity action has been filed, including, but not limited to:

a. the name of the court,

b. the case number, and

c. the date of filing.

2.  If the name or location of the attorney for the petitioner for adoption or the child-placing agency placing the minor for adoption cannot be ascertained by the putative father, the putative father shall notify the petitioner for adoption.  If the petitioner for adoption is also unknown to the putative father, the putative father shall notify the Paternity Registry of the Department of Human Services.

B.  Upon a motion of the prospective adoptive parent, the court having jurisdiction over the paternity action, if it is filed in a court of this state, shall allow the prospective adoptive parent to intervene in the paternity action and have the opportunity to be heard and seek custody and/or visitation.  If a proceeding for adoption or for termination of parental rights of the putative father and a paternity action by the putative father regarding the same minor are both pending in the courts of this state, upon motion of any party, the court having jurisdiction over the paternity action shall transfer the paternity proceeding to the court in which the adoption or termination proceeding is pending, whereupon the two proceedings may be considered.

Added by Laws 1998, c. 415, § 15, emerg. eff. June 11, 1998.

§10-7503-4.1.  Temporary orders of custody.

A.  1.  If a mother of a minor born out of wedlock or a mother and father of a minor born in wedlock appear before a judge of the district court prior to the birth of the minor and request that the court issue a temporary order of custody effective after the birth of the minor to a child-placing agency licensed in Oklahoma, an attorney licensed in Oklahoma, or a prospective adoptive parent who has presented to the court a favorable preplacement home study, the court may, following the birth of the minor but prior to the execution of a consent or permanent relinquishment by such parent or parents, issue an order of temporary custody to the agency or attorney so designated or, upon review by the judge of the preplacement home study, to the prospective adoptive parent.

2.  A prebirth request by a mother of a minor born out of wedlock or of the mother and father of a child born in wedlock for an order of temporary custody shall not be construed to be a consent to the adoption of the minor or a permanent relinquishment of the minor.

3.  Until such time as a consent or permanent relinquishment is signed by the mother of a minor born out of wedlock or by both parents of a minor born in wedlock, pursuant to the Oklahoma Adoption Code, the mother of the minor born out of wedlock or either parent of the minor born in wedlock may apply to the court at any time to vacate the order of temporary custody.  Upon such application, the court shall set aside the temporary custody order and order that the minor be returned to the parent.

4.  The temporary order of custody issued pursuant to this subsection shall, by its own terms, expire no later than ninety (90) days after it has been issued by the court.  Provided, the court upon application may grant an extension if, prior to the application, the mother of a minor born out of wedlock or the mother and father of a minor born in wedlock have executed a consent or permanent relinquishment and if the court has jurisdiction to adjudicate termination of parental rights or adoption proceedings pursuant to Section 7502-1.1 of this title.

B.  1.  After a birth mother of a minor born out of wedlock executes a consent to adoption or a permanent relinquishment pursuant to Section 7503-2.3 or 7503-2.4 of Title 10 of the Oklahoma Statutes, the court may issue an order granting temporary custody of the minor to a child-placing agency licensed in this state, an attorney licensed in this state or, upon review by the court of the preplacement home study, to a prospective adoptive parent.

2.  After the mother and father of a minor born in wedlock execute a consent to adoption or permanent relinquishment pursuant to Section 7503-2.3 or 7503-2.4 of Title 10 of the Oklahoma Statutes, the court may issue an order granting temporary custody of the minor to a child-placing agency licensed in this state, an attorney licensed in this state or, upon review by the court of the preplacement home study, to a prospective adoptive parent.

3.  The temporary order of custody issued pursuant to this subsection shall, by its own terms, expire no later than ninety (90) days after it has been issued by the court.  Provided, the court upon application may grant an extension if the court has jurisdiction to adjudicate termination of parental rights or adoption proceedings pursuant to Section 7502-1.1 of this title.

Added by Laws 1998, c. 415, § 16, emerg. eff. June 11, 1998.

§10-7504-1.1.  Medical and social history report.

A.  1.  Except as otherwise provided by the Oklahoma Adoption Code, before placing a minor for adoption, the Department or a child-placing agency shall compile a written medical and social history report of the minor to be adopted, containing:

a. all of the information required in subsections B and C of this section that is reasonably available from each biological parent, from any person who has had legal or physical custody of the minor, and from any other relative, or other person or entity who can provide information that cannot otherwise reasonably be obtained from the biological parents or a person who has had legal or physical custody of the minor,

b. a copy of all medical, dental and psychological records of the minor obtained from anyone who has provided medical, dental or psychological services to the minor, and

c. a copy of all educational records of the minor.

2.  If a minor is not being placed for adoption through the Department or a child-placing agency, the attorney representing the adoptive parent in the adoption proceedings shall compile the report.  If the adoptive parent is not represented by an attorney in a direct placement adoption, the person placing the minor for adoption shall compile the report.

B.  1.  The Department of Health shall prescribe the form to be used to record the medical history of the minor and the minor's biological relatives.  The Department of Health shall furnish the forms to any child-placing agency, to the Department of Human Services and to any person who is authorized to place a minor for adoption or who provides services with respect to placements for adoption.

2.  The medical history form shall include, but is not limited to:

a. a current medical and psychological history of the minor, including information concerning:

(1) any prenatal, neonatal, medical, dental, psychiatric or psychological diagnoses, examinations or reports,

(2) any diseases, illnesses, accidents, allergies, and congenital or birth defects,

(3) a record of any immunization and other health care received,

(4) the minor's developmental history, including the age at which the minor developed basic gross motor, fine motor, language and cognitive skills,

(5) any behavioral problems the minor has exhibited,

(6) any physical, sexual or emotional abuse suffered by the minor, and

(7) any other information necessary to determine the child's eligibility for state or federal benefits, including subsidies for adoption and other financial, medical, or similar assistance, and

b. relevant information concerning the medical and psychological history of the minor's biological parents and relatives, including information concerning:

(1) the gynecologic and obstetric history of the biological mother,

(2) the health of the biological mother during her pregnancy with the minor,

(3) the consumption of drugs, medication or alcohol by the biological father or the biological mother at the time of conception and by the biological mother during her pregnancy with the minor,

(4) the exposure of the biological mother to toxic substances, fumes or occupational hazards during her pregnancy that could affect the health of the minor,

(5) whether the minor's biological mother and biological father are related to each other and to what degree,

(6) any history of venereal disease afflicting either biological parent,

(7) physical characteristics of the biological parents, other children of either biological parent, and the biological grandparents, including age at the time of the minor's birth, height, weight, color of eyes, hair, skin and other information of a similar nature,

(8) unusual physical characteristics of any biological parent, other children of either biological parent, biological grandparents and other biological relatives,

(9) potentially inheritable genetic, psychological, or physical diseases, disorders, traits, or tendencies of the biological parents, other children of either biological parent, the biological grandparents or other biological relatives,

(10) allergies, diseases, illnesses, and other medical history of biological parents, other children of either biological parent, biological grandparents and other biological relatives, including but not limited to diabetes, high blood pressure, alcoholism, heart disease, cancer, and epilepsy or predisposition thereto,

(11) any addiction or predisposition to addiction to drugs or alcohol by the biological parents, other children of either biological parent, biological grandparents or other biological relatives,

(12) if the death of either biological parent, other children of either biological parent, or a biological grandparent has occurred, the fact of the death, the age of the decedent at the time of death, and the cause, if known,

(13) the psychological history of the biological parents, other children of either biological parent, biological grandparents and other biological relatives, including any psychiatric or psychological evaluations, the date of the evaluation, any diagnoses, and a summary of any psychiatric or psychological findings or treatment, and

(14) any other useful or unusual health-related information that the biological parents or relatives are willing to provide.

C.  The social history report regarding the minor to be adopted, the biological parents, other children of either biological parent and other biological relatives shall include, but is not limited to:

1.  The educational history of the minor including, but not limited to, the minor's enrollment and performance in school, the results of educational testing, special educational needs of the minor, if any, and the number of years of school completed at the time of the adoption;

2.  The age of the minor, the biological parents, other children of either biological parent, and the biological grandparents at the time of the adoption, and the gender of the other children of either biological parent;

3.  The circumstances leading to the adoption;

4.  The heritage of the minor including, but not limited to, the minor's nationality, ethnic background, tribal affiliation, if any, and race;

5.  The occupation of the biological parents and the biological grandparents, but not specific titles or places of employment;

6.  The talents, hobbies and special interests of the minor, the biological parents, and the biological grandparents;

7.  Nonidentifying information about the extended family of the biological parents and biological grandparents;

8.  The level of educational and vocational achievement of the minor's biological parents and relatives and any noteworthy accomplishments;

9.  An account of the minor's past and existing relationship with any individual with whom the minor has regularly lived or visited;

10.  A criminal conviction, judicial order terminating parental rights, or other proceeding in which a biological parent of the minor was alleged to have abused, neglected, abandoned or otherwise mistreated the minor to be adopted, a sibling of the minor to be adopted, or the other biological parent; and

11.  A criminal conviction or delinquency adjudication of the minor.

D.  A report prepared pursuant to this section must indicate who prepared the report.

E.  1.  Whenever it is feasible, biological parents, legal or physical custodians of the minor and other biological relatives should be assisted in providing information for the medical and social history report by trained professionals employed by the Department or the licensed child-placing agency, by the attorney for the adoptive parents or by trained professionals employed by the attorney for the adoptive parent.

2.  The Department or agency, attorney for the adoptive parent, or person who prepares the medical and social history report shall advise the biological parents, any other persons who submitted information for the report and the adoptive parent that additional information about the adopted person, the biological parents, and the adopted person's genetic history that becomes available may be submitted to the Department, agency, attorney, or person who prepared the report or if the location is known to them, to the clerk of the court that issues the decree of adoption.  Nothing in this section shall require that the location of the court in which the adoption action is filed be revealed to the biological parents, biological relatives or other persons who submitted information for the report, if the location is not otherwise known to them.

F.  The court may request that a biological parent, a present or former legal or physical custodian of the minor, a biological relative, a school, or a medical, dental or psychological care provider for the child supply the information or records required by this section.

G.  Information contained in a medical and social history report compiled pursuant to this section shall not be used as evidence in any criminal proceeding against the individual who furnished the information.  This is a use immunity and not a transactional immunity.

H.  1.  If the petitioner for the adoption of a minor is a stepparent of the minor and the minor will remain in the custody of one biological parent and the stepparent following the adoption, only the medical and social history of the parent whose parental rights are sought to be terminated and that parent's biological relatives must be compiled in the medical and social history report.

2.  If the petitioner for the adoption of a minor is related to the child, only the medical and social history of the parent who is not related to the petitioner and the biological relatives of such parent must be completed in the medical and social history report.

Added by Laws 1996, c. 297, § 4, emerg. eff. June 10, 1996.  Amended by Laws 1997, c. 366, § 17, eff. Nov. 1, 1997.  Renumbered from § 60.5B of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7504-1.2.  Disclosure.

A.  Whenever the disclosure of medical and social history is permitted under this section, all identifying information shall be deleted from the copy of the report or record that is disclosed, unless the court, Department, agency, attorney, or person authorized to disclose information by this section has been informed in writing by both a biological parent and an adoptive parent or prospective adoptive parent of their mutual agreement to share identifying information.  When such an agreement has been made, identifying information shall be released only to the extent specifically permitted by the written agreement.

B.  As early as practicable before the first meeting of the prospective adoptive parent with a minor and before the prospective adoptive parent accepts physical custody of the minor, the Department or child-placing agency that is placing the minor for adoption, or the attorney for the adoptive parent in a direct placement adoption, or the person who is placing the minor for adoption in a direct placement adoption in which the adoptive parent is not represented by an attorney, shall furnish to the prospective adoptive parent a copy of the medical and social history report, containing all of the medical and social history information and records regarding the minor reasonably available at that time.  If placement of the minor with the prospective adoptive parent does not subsequently occur, the prospective adoptive parent shall return the medical and social history report to the Department, agency, attorney or other person who furnished it to the prospective adoptive parent.

C.  Before a hearing on the petition for adoption, the Department or child-placing agency that placed the minor for adoption, or the attorney for the adoptive parent in a direct placement adoption, or the person who placed the minor for adoption in a direct placement adoption in which the adoptive parent is unrepresented, shall furnish to the adoptive parent a supplemental written report containing information or records required by Section 19 of this act, which was unavailable before the minor was placed for adoption, but which becomes reasonably available to the Department, agency, attorney, or person who placed the minor after the placement.

D.  A petition for adoption may not be granted until a copy of the medical and social history report is filed with the court.  If the court finds that information or records required by Section 19 of this act cannot be obtained by the reasonable efforts of the Department or child-placing agency placing the minor, or by the attorney for the adoptive parent in a direct placement adoption, or by the person who placed the minor for adoption in a direct placement adoption in which the adopted parent is unrepresented, the court may accept the report and proceed with the adoption.

E.  1.  Any additional information about an adopted person, the adopted person's biological parents, or the adopted person's genetic history that is submitted to the clerk of the district court that issues the final decree of adoption, before or after the final decree of adoption is issued, shall be made a part of the court's permanent record of the adoption, pursuant to Section 19 of this act.  No filing fee shall be charged for filing this supplemental information with the court clerk.

2.  An adoptive parent, a biological parent, or an adult adopted person may file with the clerk of the district court that issued the final decree of adoption a notice of the individual's current mailing address.  A legal guardian of an adopted minor may file with the clerk of the district court that issued the final decree of adoption a notice of the guardian's current mailing address and proof of legal guardianship.  No filing fee shall be charged for filing this notification of address or guardianship with the court clerk.

3.  Upon filing with the court clerk supplemental information concerning the biological parents or the adopted person's genetic history, the court clerk shall send notice by ordinary mail, at the most recent address, if any, listed in the court records, to the adoptive parent or legal guardian of a minor adopted person or to the adult adopted person.  The notice shall state that supplemental information has been received and is available from the court clerk upon request.

4.  Upon filing with the court clerk supplemental information concerning the adopted person that may be genetically significant for a biological parent or biological relative, the court clerk shall send notice by ordinary mail, at the most recent address, if any, listed in the court records, to the biological parent.  The notice shall state that supplemental information has been received and is available from the court clerk upon request.

F.  If any additional information about an adopted person, the adopted person's biological parents, or the adopted person's genetic history is submitted to the Department, agency, attorney, or person who prepared the original report, the Department, agency, attorney, or person shall:

1.  Retain this supplemental information with their other records of the adoption for as long as these records are maintained;

2.  File a copy of the supplemental information with the clerk of the court that issued the decree of adoption, to be made a part of the court's permanent record of the adoption pursuant to subsection E of this section; and

3.  Furnish a copy of the supplemental information to:

a. the adoptive parent or current legal guardian of the child, if the adopted person is under the age of eighteen (18), or the adult adopted person, if the location of the adoptive parent, guardian or adult adopted person is known to the Department, agency, attorney, or person, or

b. the biological parents, if the supplemental information is submitted by an adoptive parent or adopted person and concerns genetically significant information about the adopted person that is relevant to the health or childbearing decisions of the biological parents or other biological relatives, if the location of the biological parents is known to the Department, agency, attorney, or person.

G.  1.  The clerk of the district court that issues the final adoption decree or the Department, agency, attorney, or person who prepared the medical and social history report shall provide a copy of the medical and social history report and any additional medical and social history information in its possession to the following persons upon request:

a. the adoptive parent or legal guardian of a minor adopted person,

b. an adopted person who has attained eighteen (18) years of age, and

c. an adult whose biological mother's and biological father's parental rights were terminated and who was never adopted.

2.  The clerk of the district court that issues the final adoption decree or the Department, agency, attorney, or person who prepared the medical and social history report shall provide a copy of the medical report and any additional medical information in its possession to the following persons upon request:

a. an adult direct descendant of a deceased adopted person or of a deceased person whose biological mother's and biological father's parental rights were terminated and who was never adopted, and

b. the parent or guardian of a minor direct descendant of a deceased adopted person or of a deceased person whose biological mother's and biological father's rights were terminated and who was never adopted.

3.  The clerk of the district court that issues the final adoption decree or the Department, child-placing agency, attorney, or person who prepared the medical and social history report shall provide to the following persons upon request, a copy of genetically significant supplemental information about an adopted person, or about a person whose parents' parental rights were terminated, which became available subsequent to the issuance of the decree of adoption or termination order:

a. a biological parent or biological relative of an adopted person, and

b. a biological parent or biological relative of a person whose biological mother's and biological father's rights were terminated and who was never adopted.

4.  The clerk of the district court that issues the final adoption decree shall provide a copy of any medical and social history information contained in the court records to the Department, or child-placing agency that placed the minor for adoption or to the attorney representing the adoptive parent upon request.

5.  A copy of the report and supplemental medical and social history information may not be furnished under this subsection to a person who cannot furnish satisfactory proof of identity and legal entitlement to receive a copy.

6.  A person requesting a copy of a report or other medical and social history information under this subsection shall pay only the actual and reasonable costs of providing the copy.

H.  The Department, a child-placing agency, or an attorney for an adoptive parent who facilitated or participated in an adoption proceeding prior to the effective date of this act shall be subject to the same requirements and duties set forth in subsections F and G of this section that are required in those subsections for the Department, agency, or attorney who prepared the medical or social history.

Added by Laws 1996, c. 297, § 5, emerg. eff. June 10, 1996.  Amended by Laws 1997, c. 366, § 18, eff. Nov. 1, 1997.  Renumbered from § 60.5C of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7505-1.1.  Confidential character of hearings and records - Release - Exceptions - Misdemeanor.

A.  Unless otherwise ordered by the district court exercising jurisdiction over the adoption proceeding, all hearings held in proceedings pursuant to the Oklahoma Adoption Code shall be confidential and shall be held in closed court without admittance of any person other than interested parties and their counsel.

B.  All papers, records, and books of proceedings in adoption cases and any papers, records, and books relating to such proceedings:

1.  Shall be kept as a permanent record of the court and maintained in a separate file by the court clerk; and

2.  Shall be confidential and shall not be open to inspection or copy except as authorized in Sections 7504-1.2, 7505-6.6, 7508-1.2 and 7508-1.3 of this title or upon order of a court of record for good cause shown.

C.  Upon application and notice to the person or agency in whose possession the records being sought are held, and for good cause being shown, any court of record may, by written order reciting its findings, permit the necessary information to be released, or may restrict the purposes for which it shall be used.  The findings shall include the reasons the information being sought cannot be obtained through the methods authorized by Sections 7504-1.2, 7505-6.6, 7508-1.2 and 7508-1.3 of this title.

D.  The provisions of this section shall not prohibit persons employed by the court, the Department of Human Services, a child-placing agency, an attorney participating or assisting in a direct placement adoption or any physician, minister or other person or entity assisting or participating in an adoption from providing partial or complete identifying information between a biological parent and prospective adoptive or adoptive parent if a biological parent and a prospective adoptive or adoptive parent mutually agree to share specific identifying information and each gives written, signed notice of their agreement to the court, the Department of Human Services, the child-placing agency, or any attorney participating or assisting in the direct placement adoption pursuant to the Oklahoma Adoption Code.

E.  Any person in charge of adoption records or having access to adoption records or information who discloses any information, including, but not limited to, all records and reports relevant to the case and any records and reports of examination of the minor's parent or other custodian pertaining to an adoption proceeding, contrary to the provisions of this section, upon conviction thereof, shall be guilty of a misdemeanor.

Added by Laws 1957, p. 25, § 17.  Amended by Laws 1984, c. 24, § 2, operative July 1, 1984; Laws 1990, c. 27, § 2, emerg. eff. April 3, 1990; Laws 1993, c. 253, § 3, emerg. eff. May 26, 1993; Laws 1996, c. 297, § 7, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 19, eff. Nov. 1, 1997.  Renumbered from § 60.17 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 385, § 10, eff. Nov. 1, 2000.

§10-7505-1.2.  Appointment of attorney and guardian ad litem.

A.  1.  In a proceeding pursuant to the Oklahoma Adoption Code, the court shall appoint an attorney for a minor in a contested proceeding pursuant to the Oklahoma Adoption Code and may appoint an attorney for a child in an uncontested proceeding.

2.  The attorney shall be charged with the representation of the child.  To that end, the attorney shall make such further investigation as the attorney deems necessary to ascertain the facts, to interview witnesses, examine and cross-examine witnesses at the preliminary hearing and trial, make recommendations to the court, and participate further in the proceedings to the degree appropriate for adequately representing the child.

3.  The attorney shall be given access to all reports relevant to the case and to any reports of examination of the child's parents or other custodian made pursuant to this section.

4.  Upon approval of the court, the attorney may be allowed a reasonable fee for services provided by this section.

B.  1.  The court may appoint a separate guardian ad litem for the minor in a contested proceeding and shall appoint a separate guardian ad litem upon the request of a party, the minor, the attorney of the minor, prospective adoptive parent, or a person or agency having physical or legal custody of the child.

2.  The guardian ad litem shall not be a district attorney, an employee of the office of the district attorney, an employee of the court, an employee of a juvenile bureau, or an employee of any public agency having duties or responsibilities towards the minor.

3.  The guardian ad litem shall be appointed to objectively advocate on behalf of the minor and act as an officer of the court to investigate all matters concerning the best interests of the minor.  In addition to other duties required by the court and as specified by the court, a guardian ad litem shall have the following responsibilities:

a. review relevant documents, reports and other information,

b. meet with and/or observe the child,

c. consider the child's wishes, as appropriate,

d. interview parents, caregivers and others with knowledge relevant to the case,

e. advocate for the minor's best interests by participating in appropriate aspects of the case and advocating for appropriate community and other services when necessary,

f. maintain the confidentiality of information related to the case,

g. monitor the minor's best interests throughout any judicial proceeding, and

h. advise the court of his or her findings and recommendations, if any, and the facts upon which they are based.

4.  The guardian ad litem shall be given access to the court file and access to all records and reports relevant to the case and to any records and reports of examination of the minor's parent or other custodian, as specified by the court, subject to such protective orders regarding identifying information as the court deems advisable.

5.  Any person participating in a judicial proceeding as a guardian ad litem shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

Added by Laws 1997, c. 366, § 20, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 17, emerg. eff. June 11, 1998; Laws 2000, c. 385, § 12, eff. Nov. 1, 2000.

§10-7505-1.3.  Court clerk or deputy may affix signature of judge to order and notice of hearing.

Whenever the Oklahoma Adoption Code requires that an order setting the date of hearing and giving notice thereof be signed by a judge, the chief judge in the county may, by judicial order, provide that such order or notice may be signed by the court clerk or the deputy of the court clerk affixing the signature of the court clerk or deputy beneath the place where the judge's name appears followed with the word "by:" and then followed with the signing officer's title.

Added by Laws 1985, c. 160, § 1, emerg. eff. June 13, 1985.  Amended by Laws 1997, c. 366, § 21, eff. Nov. 1, 1997.  Renumbered from § 60.7a of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7505-1.4.  Priority on docket - Proceedings to be expedited.

Any petitions filed with the court pursuant to the Oklahoma Adoption Code when docketed shall have priority over all cases pending on said docket.  Any other proceedings concerning the adoption of a child shall be expedited by the court.

Added by Laws 1996, c. 297, § 8, emerg. eff. June 10, 1996.  Amended by Laws 1997, c. 366, § 22, eff. Nov. 1, 1997.  Renumbered from § 60.18a of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7505-1.5.  Visitation agreements between child, adoptive parents and birth relative.

A.  If a child has resided with a birth relative before being adopted, the adoptive parents and that birth relative may enter into an agreement pursuant to the provisions of this section regarding communication with, visitation of or contact between the child, adoptive parents and the birth relative after or during pendency of the adoption proceedings.

B.  For purposes of this section, "birth relative" means a parent, stepparent, grandparent, great grandparent, brother, sister, uncle or aunt of a minor adoptee.  This relationship may be by blood or marriage.  For an Indian child, birth relative includes members of the extended family as defined by the laws or customs of the Indian child's tribe or, in the absence of laws or customs, shall be a person who is eighteen (18) years of age or older and who is the Indian child's great-grandparent, grandparent, aunt or uncle, brother or sister, brother-in-law or sister-in-law, niece, nephew, first or second cousins, or stepparent, as provided in the Indian Child Welfare Act, United States Code, Title 25, Section 1903.

C.  1.  An agreement regarding communication with, visitation of or contact between the child, adoptive parents and a birth relative is not legally enforceable unless the terms of the agreement are contained in a written court order entered in accordance with this section.

2.  An order must be sought and shall be filed in the adoption action.

3.  The court shall not enter a proposed order unless the terms of the order have been approved in writing by the prospective adoptive parents, and the birth relative who desires to be a party to the agreement.

D.  The court shall not enter a proposed order unless the court finds that the communication, visitation or contact between the child, the adoptive parents and the birth relative as agreed upon and contained in the proposed order would be in the child's best interests and poses no threat to the safety of the child or integrity of the adoptive placement.

E.  Failure to comply with the terms of an agreed order regarding communication, visitation or contact that has been entered by the court pursuant to this section shall not be grounds for:

1.  Setting aside an adoption decree;

2.  Revocation of a written consent to an adoption after that consent has become irrevocable; or

3.  An action for citation of indirect contempt of court.

F.  1.  An agreed order entered pursuant to the provisions of this section may be enforced or modified by filing a petition or motion with the court that includes a certified copy of the order granting the communication, contact or visitation, but only if the petition or motion is accompanied by an affidavit with supporting documentation that the parties have mediated or attempted to mediate any dispute under the agreement or that the parties agree to a proposed modification.

2.  The prevailing party may be awarded reasonable attorney fees and costs.

3.  The court shall not modify an agreed order pursuant to this section unless it finds that the modification is necessary to serve the best interests of the child, and:

a. the modification is agreed to by the adoptive parent and the birth relative, or

b. exceptional circumstances have arisen since the agreed order was entered that justify modification of the order.

Added by Laws 2000, c. 385, § 11, eff. Nov. 1, 2000.

§10-7505-2.1.  Preadoption termination of parental rights.

A.  1.  Prior to the filing of a petition for adoption, an agency, attorney, or prospective adoptive parent to whom a mother has permanently relinquished a minor born out of wedlock may file a petition for the termination of the parental rights of a putative father of the child.  The petition shall be filed with the district court of the county in which the relinquishment was executed or in the county in which the putative father, the petitioner, or the minor resides at the time of the filing of the petition.

2.  The affidavit of expenses required by subsection A of Section 7505-3.2 of this title is not required to be attached to a petition filed pursuant to this section, nor must it be filed prior to issuance of an order terminating parental rights entered in a proceeding brought under this section.

B.  1.  Notice of the hearing on the petition to terminate parental rights and a copy of the petition shall be served upon the putative father in the same manner as summons is served in civil cases, not less than fifteen (15) days prior to the hearing.

2.  The notice shall contain the name of the putative father, or if unknown, the name of the minor, the date of birth of the minor, the date of the hearing, and the ground or grounds for which termination of parental rights is sought.  The notice shall apprise the putative father of his legal rights and shall include a clear statement that failure to appear at the hearing shall constitute a denial of interest in the minor which denial may result, without further notice of this proceeding or any subsequent proceeding, in the termination of his parental rights and the transfer of the minor's care, custody or guardianship or in the minor's adoption.

3.  If the identity or whereabouts of a putative father is unknown, the court must determine whether the putative father can be identified or located.  Following an inquiry pursuant to Section 7505-4.3 of this title, if the court finds that the identity or whereabouts of the putative father cannot be ascertained, and this fact is attested to by affidavit of the permanently relinquishing mother or the legal custodian or guardian of the child, it shall order that notice be given by publication and, if the identity is known, that a copy be mailed to the last-known address of the putative father.  The notice shall be published once pursuant to the laws relating to service of notice by publication, in the county in which the action to terminate parental rights is brought, and the hearing shall not be held for at least fifteen (15) days after publication of the notice.  When notice is given by publication, the order terminating parental rights shall not become final for a period of fifteen (15) days from the date of the order.

4.  A putative father may waive his right to notice pursuant to this section.  The waiver signed by the putative father shall include a statement affirming that the putative father signing the waiver understands that the waiver shall constitute grounds for the termination of the parental rights of such putative father pursuant to the provisions of this section and Section 7505-4.2 of this title.  A putative father may also waive his right to notice pursuant to this section, by signing an extrajudicial consent pursuant to Section 7503-2.6 of this title, or by waiving notice on a form filed with the Paternity Registry of the Department of Human Services, or by failing to register with the Paternity Registry of the Department of Human Services after receiving a Notice of Plan for Adoption pursuant to Section 7503-3.1 of this title.

C.  When a putative father appears at the hearing and desires counsel but is indigent and cannot for that reason employ counsel, the court shall appoint counsel.  In all counties having county indigent defenders, the county indigent defenders shall assume the duties of the representation in such proceedings.

D.  At the hearing on the petition to terminate parental rights brought pursuant to this section, the court may, if it is in the best interest of the minor:

1.  Accept a permanent relinquishment or consent to adoption executed by the putative father of the minor pursuant to Sections 7503-2.1, 7503-2.3 and 7503-2.4 of this title; or

2.  Terminate any parental rights which the putative father may have upon any of the grounds provided in Section 7505-4.2 of this title for declaring a consent unnecessary.

E.  1.  If the court at the hearing determines that the putative father is the biological father of the minor, that the adoption requires the consent of the putative father, that the putative father will not consent, and the court does not terminate the parental rights of the putative father, then the court shall schedule a separate hearing to issue an appropriate order for the legal and physical custody of the minor according to the best interests of the minor, if the court has jurisdiction to issue a custody order.  Provided, no such hearing shall be scheduled if a preexisting custody order remains in effect.

2.  The court shall certify that the child-placing agency or the attorney who filed the petition to terminate parental rights, the putative father, and any prospective adoptive parents have received notice of the date of the custody hearing at least fifteen (15) days prior to the date of the hearing.  A biological mother who has signed a consent or permanent relinquishment must be served with notice of the date of the custody hearing, by the party who filed the petition for termination, in the same manner as summons is served in civil cases at least fifteen (15) days prior to the date of the hearing.

3.  Upon motion to intervene, the court shall join any person or entity entitled to notice under paragraph 2 of this subsection who is not already a party to the proceeding.

4.  At the hearing, the court may award custody to the biological mother, the biological father, the biological parents, if they are married, the prospective adoptive parent, or the Department of Human Services or other licensed child-placing agency, if the Department or agency had legal custody when the petition was filed, according to Section 21.1 of this title, in the best interests of the child.

5.  The child shall be represented at this hearing by an attorney pursuant to Section 7505-1.2 of this title.

F.  The court shall terminate the rights of a putative father if he fails to appear at the hearing on the petition to terminate his parental rights or if he has waived notice pursuant to paragraph 4 of subsection B of this section.

G.  No order of the court shall be vacated, set aside, or annulled upon the application of any person who was properly served with notice in accordance with this section but failed to appear unless the applicant can establish by clear and convincing evidence that such failure to appear was due to unavoidable circumstances. Such application must be filed within ten (10) days of the date of the hearing at which the applicant failed to appear.  No order of the court shall be vacated, set aside, or annulled upon the application of any person who waived notice pursuant to paragraph 4 of subsection B of this section.

H.  A proceeding pursuant to this section for termination of parental rights shall be heard by the court without a jury.

I.  An appeal may be taken from any final order, judgment, or decree rendered pursuant to this section to the Supreme Court by any person aggrieved thereby, in the manner provided for appeals from the court as provided in this subsection.

1.  In an appeal concerning the termination of parental rights pursuant to this section, the appellant's designation of record shall be filed in the trial court within ten (10) days after the date of the judgment.  Appellee's counter designation of record shall be filed in the trial court ten (10) days after appellant's designation of record is filed in the trial court.

2.  All appeals of cases concerning the termination of parental rights pursuant to this section shall be initiated by filing a petition in error in the Supreme Court within thirty (30) days of the filing of the order, judgment, or decree appealed from.  The record on appeal shall be completed within thirty (30) days from the filing of the petition in error.  Any response to the petition in error shall be filed within twenty (20) days from the filing of the petition in error.

3.  The briefing schedule is established as follows:

a. appellant's brief in chief shall be filed twenty (20) days after the trial court clerk notifies all parties that the record is complete and such notice has been filed in the office of the Clerk of the Supreme Court,

b. appellee's answer brief shall be filed fifteen (15) days after the appellant's brief in chief is filed, and

c. appellant's reply brief may be filed within ten (10) days after the appellee's answer brief is filed.

J.  The pendency of an appeal shall not suspend the order of the district court regarding a minor, nor shall it remove the minor from the custody of that court or of the person, institution, or agency to whose care such minor has been committed, unless the Supreme Court shall so order.

K.  Any appeal when docketed should have priority over all cases pending on said docket.  Adjudication of the appeals and in any other proceedings concerning the relinquishment of the child or the termination of parental rights pursuant to this section shall be expedited by the Supreme Court.

L.  1.  The preadoption termination of parental rights pursuant to this section terminates the parent-child relationship, including the parent's right to the custody of the child and the parent's right to visit the child, the parent's right to control the child's training and education, the necessity for the parent to consent to the adoption of the child, the parent's right to the earnings of the child, and the parent's right to inherit from or through the child.  Provided, that this subsection shall not in any way affect the right of the child to inherit from the parent.

2.  Termination of parental rights shall not terminate the duty of the putative father whose rights have been terminated to support the child unless the court determines he is not the biological father.  The duty of a putative father to support his minor child shall not be terminated until such time as a final decree of adoption has been entered.

Added by Laws 1997, c. 366, § 23, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 18, emerg. eff. June 11, 1998.

§10-7505-3.1.  Contents.

A.  A petition for adoption shall be verified by the petitioner, and shall specify:

1.  The full names, ages and places of residence of the petitioner or petitioners and, if married, the place and date of the marriage;

2.  When the petitioner acquired or intends to acquire custody of the minor and from what person or agency custody is to be acquired;

3.  The date, place of birth, gender and race of the minor;

4.  The name used for the minor in the proceeding and, if a change in name is desired, the new name requested;

5.  That it is the desire of the petitioner that the relationship of parent and child be established between the petitioner and the minor;

6.  A full description and statement of value of all property owned or possessed by the minor, if any;

7.  The name or relationship of the minor to any individual who has executed a consent, extrajudicial consent for adoption or a permanent relinquishment to the adoption, and the name or relationship to the minor of any individual whose consent, extrajudicial consent for adoption or permanent relinquishment may be required, and any fact or circumstance that may excuse the lack of consent;

8.  That a previous petition by the petitioner to adopt has or has not been made in any court, and its disposition;

9.  That a copy of the preplacement home study completed pursuant to subsection A of Sections 7505-5.1 and 7505-5.3 of this title is attached to or filed with the petition.  If the preplacement home study has not been completed, the petition shall specify that a waiver has been signed by a court pursuant to subsection B of Section 7505-5.1 of this title, and that a copy of the waiver is attached to or filed with the petition; or shall include a statement regarding why the preplacement home study is not required pursuant to subsection C of Section 7505-5.1 of this title; or shall specify that the minor is not yet in the physical custody of the petitioner;

10.  Whether any other home study or professional custody evaluation has been conducted regarding one or both of the petitioners, whether performed for this adoption or for any other purpose.  If such a study or evaluation has been completed, a copy of the study or evaluation shall be attached to the petition, if reasonably available;

11.  A description of any previous court order, litigation or pending proceeding known to the petitioner concerning custody of or visitation with the minor or adoption of the minor and any other fact known to the petitioner and needed to establish the jurisdiction of the court;

12.  The county in which the minor is currently residing, the places where the minor has lived within the last five (5) years and the name and present addresses, if known, of the persons with whom the minor has lived during that period, and the name of any person, if known, not a party to the proceeding who has physical custody of the minor or claims to have custody or visitation rights with respect to the minor; and

13.  A statement that to the best of the petitioner's actual knowledge and belief, as of the date of filing, the minor is or is not an Indian child, as defined by the Oklahoma Indian Child Welfare Act, and identification of the minor's known or suspected Indian tribe, if any.

B.  Any written consent, extrajudicial consent for adoption or permanent relinquishment required by the Oklahoma Adoption Code may be attached to the petition, or may be filed, after the filing of the petition.

Added by Laws 1957, p. 24, § 12.  Amended by Laws 1994, c. 122, § 2, eff. July 1, 1994; Laws 1997, c. 366, § 24, eff. Nov. 1, 1997.  Renumbered from § 60.12 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 19, emerg. eff. June 11, 1998.

§10-7505-3.2.  Costs, funds or monies expended by adoptive family.

A.  1.  An affidavit shall be attached to the petition for adoption, or may be filed after the filing of the petition for adoption, but prior to the final decree of adoption, which discloses to the court all of the costs, funds, or monies expended by the adoptive family or expected to be expended in connection with the adoption of a minor.

2.  No final decree of adoption shall be entered until the court is satisfied that all costs and expenses have been disclosed, are reasonable, and that the costs and expenses do not violate the provisions of subsection B of this section.  Upon its review of the affidavit of monies expended, the court shall in writing disapprove any expenditure that the court deems unreasonable or in violation of Sections 865 through 869 of Title 21 of the Oklahoma Statutes and, to the extent necessary to comply with Oklahoma law, shall order reimbursement of any consideration given in violation of Sections 865 through 869 of Title 21 of the Oklahoma Statutes.  Payments made pursuant to this section shall not be a violation of Sections 865 through 869 of Title 21 of the Oklahoma Statutes.

B.  1.  Except as otherwise specifically provided by law, the following list of adoption-related costs and expenses specified in this paragraph may be deemed proper items for a person to pay in connection with an adoption:

a. reasonable attorney fees and court costs,

b. reasonable medical expenses for birth mother and minor to be adopted,

c. reasonable adoption counseling expenses for birth parents before and after the birth of the minor, not to exceed six (6) months from placement of the minor,

d. reasonable fees of a licensed child-placement agency,

e. reasonable living expenses for housing, food, clothing, utilities, and other necessities of the birth mother that are incurred during the adoption planning process or during the pregnancy, not to exceed two (2) months after the birth of the minor or after the consent or relinquishment of the birth mother,

f. reasonable costs for travel or transportation of the birth mother or minor as same is incurred for medical or adoption placement needs,

g. reasonable expenses for a home study, and

h. reasonable expenses legally required by any governmental entity related to the adoption of a minor.

2.  In addition, all expenses approved by the court should be commensurate with other customary fees for similar services by persons of equivalent experience and training where the services are performed.  Any services provided outside this state shall be allowed in an amount as if the services had been performed within the State of Oklahoma.

3.  The provisions of this subsection shall apply to living and transportation expenses incurred after the biological mother of the minor contacts the child-placing agency or attorney for adoption services.

4.  The provisions of this subsection shall not prohibit a court from extending any time period, or including any additional costs and expenses in connection with an adoption other than those specified in this subsection based on unusual circumstances or need.

5.  Except as otherwise ordered by the court except for good cause shown, all payments made pursuant to this section shall be paid directly to the third-party provider of services or goods.

C.  Any person desiring to pay living and transportation expenses to or on behalf of a birth parent is authorized to expend an initial amount not to exceed Five Hundred Dollars ($500.00) for such costs and expenses without first obtaining court approval as required by paragraph 1 of subsection D of this section.  Any such costs and expenses shall be disclosed as is otherwise required by the Oklahoma Adoption Code.

D.  1.  Except for the amount authorized by subsection C of this section, the payment of any living or transportation expenses for benefit of the birth mother as authorized in subparagraphs e and f of paragraph 1 of subsection B of this title shall be approved in advance by the court.

2.  The person, attorney, or licensed child-placing agency desiring to pay living or transportation expenses on behalf of a birth mother which exceed the amount in subsection C of this section shall file a petition for an order approving payment of adoption-related expenses.

3.  The petition for an order approving payment of adoption-related expenses may be filed in the district court where the birth mother resides, in the county where the petitioner, attorney, or child-placing agency is located, or in the county where the adoption petition is to be filed.

4.  The petition shall be captioned: "In the matter of Baby (name)."  The petition shall include a listing of all anticipated living or transportation expenses to be paid on behalf of the birth mother for which court approval is being sought.  If additional expenditures not previously authorized by the court are needed on behalf of the birth mother, an amended petition may be filed with the court.

5.  The petition shall be heard by the court within ten (10) days of filing.  The court clerk shall charge the same cost for a petition for payment of expenses as is charged for the filing of an adoption petition.  In the event an adoption petition is later filed in the same county, the adoption petition shall be filed as an amended petition within the same case in which payment for expenses was approved and no additional court costs shall be required.  In the event a petition for preadoption termination of parental rights is later filed in the same county, the court clerk shall not assess an additional filing fee and may use the same case number as for the petition for adoption.

6.  Any order authorizing payment shall be attached to a petition for adoption.  If no adoption petition is filed, the court shall retain jurisdiction to enter any orders deemed appropriate regarding the reimbursement of costs and expenses paid.  If the child is placed for adoption outside the State of Oklahoma, any such order shall be submitted to the Interstate Compact of the Placement of Children and to the court in the other state where the petition for adoption is to be filed.

Added by Laws 1997, c. 366, § 25, eff. Nov. 1, 1997.  Amended by Laws 1999, c. 396, § 17, emerg. eff. June 10, 1999; Laws 2005, c. 57, § 2, eff. Nov. 1, 2005.

§10-7505-4.1.  Application - Notice - Hearing - Order - Appeal.

A.  If a consent to adoption or permanent relinquishment for adoption has not been obtained from both parents of a minor who is the subject of a petition for adoption, and the rights of the nonconsenting parent or parents have not previously been terminated, the petitioner for adoption, a consenting parent, or a legal guardian or legal custodian of the minor to be adopted must file an application to the court stating the reason that the consent or relinquishment of the parent or parents is not necessary.  In the alternative, if the nonconsenting parent is a putative father of a minor born out of wedlock, the petitioner for adoption, a consenting parent, or a legal guardian or legal custodian of the minor may file an application to terminate the parental rights of the putative father.  The grounds for terminating a putative father pursuant to this section shall be identical to the grounds for permitting an adoption without the consent of a parent, pursuant to Section 7505-4.2 of this title.

B.  A hearing on an application for adoption without consent or an application to terminate parental rights cannot be combined with the hearing on the application for a final decree of adoption.  For good cause shown, a hearing on the application for a final decree of adoption may be heard as early as the same day as a hearing on an application to terminate parental rights, without prejudice to the rights of any parties to appeal from the order terminating parental rights.

C.  1.  Prior to the hearing on the application to permit the adoption of the minor without the consent or relinquishment of a parent, or the application to terminate the rights of a putative father filed pursuant to this section, notice of the hearing on the application and a copy of the application shall be served upon the parent or putative father who is the subject of the application in the same manner as summons is served in civil cases, not less than fifteen (15) days prior to the hearing.

2.  The notice shall contain the name of the parent, putative father, or if the father is unknown, the name of the child, date of birth of the child, the date of the hearing, and the ground or grounds for which application for adoption without consent or relinquishment or termination of parental rights is sought.  The notice shall apprise the parent or putative father of the parent's legal rights and shall include a clear statement that failure to appear at the hearing shall constitute a denial of interest in the child, which denial may result, without further notice of this proceeding or any subsequent proceeding, in the granting of the application for adoption without consent or permanent relinquishment or in the termination of the putative father's parental rights and in the child's adoption.

3.  If the identity or whereabouts of a parent or putative father are unknown, the court must determine whether the parent or putative father can be identified or located.  Following an inquiry pursuant to Section 7505-4.3 of this title, if the court finds that the identity or whereabouts of the putative father cannot be ascertained, and this fact is attested to by affidavit of the consenting parent, legal guardian or legal custodian of the minor, it shall order that notice be given by publication and, if the identity is known, that a copy be mailed to the last-known address of the parent or putative father.  The notice shall be published once pursuant to the laws relating to the service of notice by publication in the county in which the petition to adopt is filed, and the hearing shall not be held for at least fifteen (15) days after publication of the notice.  When notice is given by publication, an order terminating parental rights shall not become final for a period of fifteen (15) days from the date of the order.

4.  A parent or putative father may waive such person's right to notice pursuant to this section.  The waiver, signed by the parent or putative father, shall include a statement affirming that the person signing the waiver understands that the waiver shall constitute grounds for ordering adoption without consent of the parent or for the termination of the parental rights of a putative father pursuant to the provisions of this section and Section 7505-4.2 of this title.  A putative father may waive his right to notice under this section, by signing an extrajudicial consent pursuant to Section 7503-2.6 of this title, or by waiving notice on a form filed with the Paternity Registry of the Department of Human Services, or by failing to register with the Paternity Registry of the Department of Human Services after receiving a Notice of Plan for Adoption pursuant to Section 7503-3.1 of this title.

D.  When a parent or putative father appears at the hearing and desires counsel but is indigent and cannot for that reason employ counsel, the court shall appoint counsel.  In all counties having county indigent defenders, the county's indigent defenders shall assume the duties of representation in such proceedings.

E.  At the hearing on an application to permit adoption without the consent or relinquishment of a parent, the court may determine whether the minor is eligible for adoption pursuant to Section 7505-4.2 of this title.  At the hearing on an application to terminate the parental rights of a putative father, the court may, if it is in the best interests of the minor, determine that the consent of the putative father to the adoption of the minor is not required, and terminate any parental rights which the putative father may have, as provided in Section 7505-4.2 of this title.

F.  The court shall terminate the parental rights of a putative father if he fails to appear at the hearing on the application to terminate his parental rights or if he has waived notice pursuant to paragraph 4 of subsection C of this section.

G.  A proceeding pursuant to this section for determination of necessity of parental consent or for termination of parental rights shall be heard by the court without a jury.

H.  No order of the court shall be vacated, set aside, or annulled upon the application of any person who was properly served with notice in accordance with this section but failed to appear, unless the applicant has established by clear and convincing evidence that such failure to appear was due to unavoidable circumstances.  Such application must be filed within ten (10) days of the date of the hearing at which the applicant failed to appear.  No order of the court shall be vacated, set aside or annulled upon the application of any person who waived notice pursuant to paragraph 4 of subsection C of this section.

I. 1. a. An appeal may be taken from any final order, judgment, or decree terminating parental rights rendered pursuant to this section to the Supreme Court by any person aggrieved thereby, in the manner provided for appeals from the court as provided in this subsection.

b. An appeal from an order determining a child eligible for adoption which does not terminate parental rights may be taken in the same manner provided for appeals from the court as provided in this subsection.  The failure of a parent to appeal from an order declaring a child eligible for adoption without consent of the parent which does not terminate parental rights shall not preclude such parent from asserting error in the order after the final decree is rendered.

2.  In an appeal concerning the termination of parental rights for purposes of adoption pursuant to this section or from an order determining a child eligible for adoption which does not terminate parental rights pursuant to this section, the appellant's designation of record shall be filed in the trial court within ten (10) days after the date of the judgment or order.  Appellee's counter designation of record shall be filed in the trial court ten (10) days after appellant's designation of record is filed in the trial court.

3.  All appeals of cases concerning the termination of parental rights for purposes of adoption or an order determining a child eligible for adoption which does not terminate parental rights pursuant to this section shall be initiated by filing a petition in error in the Supreme Court within thirty (30) days of the filing of the order, judgment, or decree appealed from.  The record on appeal shall be completed within thirty (30) days from the filing of the petition in error.  Any response to the petition in error shall be filed within twenty (20) days from the filing of the petition in error.

4.  The briefing schedule is established as follows:

a. appellant's brief in chief shall be filed twenty (20) days after the trial court clerk notifies all parties that the record is complete and such notice has been filed in the office of the Clerk of the Supreme Court,

b. appellant's answer brief shall be filed fifteen (15) days after the appellant's brief in chief is filed, and

c. appellant's reply brief may be filed within ten (10) days after the appellee's answer brief is filed.

J.  Any appeal when docketed should have priority over all cases pending on said docket.  Adjudication of appeals and any other proceedings concerning the termination of parental rights or the determination that a child is eligible for adoption without consent which does not terminate parental rights pursuant to this section shall be expedited by the Supreme Court.

K.  The pendency of an appeal shall not suspend the order of the district court regarding a minor, nor shall it remove the minor from the custody of that court or of the person, institution, or agency to whose care such minor has been committed, unless the Supreme Court shall so order.

L.  1.  The termination of parental rights terminates the parent-child relationship, including the parent's right to the custody of the child and the parent's right to visit the child, the parent's right to control the child's training and education, the necessity for the parent to consent to the adoption of the child, the parent's right to the earnings of the child, and the parent's right to inherit from or through the child.  Provided, that this subsection shall not in any way affect the right of the child to inherit from the parent.

2.  Termination of parental rights pursuant to this section shall not terminate the duty of either parent to support the minor child of such parent.  The duty of the parent to support the minor child shall not be terminated until such time as a final decree of adoption has been entered.

3.  A determination that the consent to adoption is not required from the parent of a minor shall not, by itself, act to relieve such parent of the obligation to provide for the support of the minor as otherwise required by law.  The duty of the parent to support the minor child shall not be terminated until such time as a final decree of adoption has been entered.

Added by Laws 1997, c. 366, § 26, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 20, emerg. eff. June 11, 1998.

§10-7505-4.2.  Exceptions to requirement of parental consent.

A.  Consent to adoption is not required from a putative father of a minor who, at the hearing provided for in Section 7505-2.1 or 7505-4.1 of this title, fails to prove he is the father of the child.

B.  Consent to adoption is not required from a parent who, for a period of twelve (12) consecutive months out of the last fourteen (14) months immediately preceding the filing of a petition for adoption of a child or a petition to terminate parental rights pursuant to Section 7505-2.1 of this title, has willfully failed, refused, or neglected to contribute to the support of such minor:

1.  In substantial compliance with an order entered by a court of competent jurisdiction adjudicating the duty, amount, and manner of support; or

2.  According to such parent's financial ability to contribute to such minor's support if no provision for support is provided in an order.

The incarceration of a parent in and of itself shall not prevent the adoption of a minor without consent.

C.  Consent to adoption is not required from a father or putative father of a minor born out of wedlock if:

1.  The minor is placed for adoption within ninety (90) days of birth, and the father or putative father fails to show he has exercised parental rights or duties towards the minor, including, but not limited to, failure to contribute to the support of the mother of the child to the extent of his financial ability during her term of pregnancy; or

2.  The minor is placed for adoption within fourteen (14) months of birth, and the father or putative father fails to show that he has exercised parental rights or duties towards the minor, including, but not limited to, failure to contribute to the support of the minor to the extent of his financial ability, which may include consideration of his failure to contribute to the support of the mother of the child to the extent of his financial ability during her term of pregnancy.  Failure to contribute to the support of the mother during her term of pregnancy shall not in and of itself be grounds for finding the minor eligible for adoption without such father's consent.

The incarceration of a parent in and of itself shall not prevent the adoption of a minor without consent.

D.  In any case where a father or putative father of a minor born out of wedlock claims that, prior to the receipt of notice of the hearing provided for in Sections 7505-2.1 and 7505-4.1 of this title, he had been specifically denied knowledge of the minor or denied the opportunity to exercise parental rights and duties toward the minor, such father or putative father must prove to the satisfaction of the court that he made sufficient attempts to discover if he had fathered a minor or made sufficient attempts to exercise parental rights and duties toward the minor prior to the receipt of notice.

E.  Consent to adoption is not required from a parent or putative father who waives in writing his right to notice of the hearing provided for in Section 7505-2.1 or 7505-4.1 of this title.

F.  Consent to adoption is not required from a parent or putative father who fails to appear at the hearing provided for in Section 7505-2.1 or 7505-4.1 of this title if all notice requirements contained in or pursuant to such sections have been met.

G.  Consent to adoption is not required from a parent who is entitled to custody of a minor and has abandoned the minor.

H.  1.  Consent to adoption is not required from a parent who fails to establish and/or maintain a substantial and positive relationship with a minor for a period of twelve (12) consecutive months out of the last fourteen (14) months immediately preceding the filing of a petition for adoption of the child.

2.  In any case where a parent of a minor claims that prior to the receipt of notice of the hearing provided for in Sections 7505-2.1 and 7505-4.1 of this title, such parent had been denied the opportunity to establish and/or maintain a substantial and positive relationship with the minor by the custodian of the minor, such parent shall prove to the satisfaction of the court that he or she has taken sufficient legal action to establish and/or maintain a substantial and positive relationship with the minor prior to the receipt of such notice.

3.  For purposes of this subsection, "fails to establish and/or maintain a substantial and positive relationship" means the parent:

a. has not maintained frequent and regular contact with the minor through frequent and regular visitation or frequent and regular communication to or with the minor, or

b. has not exercised parental rights and responsibilities.

I.  Consent to adoption is not required from a parent who has been convicted in a criminal action pursuant to the provisions of Sections 7102 and 7115 of this title and Sections 1021.3, 1111 and 1123 of Title 21 of the Oklahoma Statutes or who has either:

1.  Physically or sexually abused the minor or a sibling of such minor or failed to protect the minor or a sibling of such minor from physical or sexual abuse that is heinous or shocking to the court or that the minor or sibling of such minor has suffered severe harm or injury as a result of such physical or sexual abuse; or

2.  Physically or sexually abused the minor or a sibling of such minor or failed to protect the minor or a sibling of such minor from physical or sexual abuse subsequent to a previous finding that such parent has physically or sexually abused the minor or a sibling of such minor or failed to protect the minor or a sibling of such minor from physical or sexual abuse.

J.  Consent to adoption is not required from a parent who has been convicted in a criminal action of having caused the death of a sibling of the minor as a result of the physical or sexual abuse or chronic neglect of such sibling.

K.  Consent to adoption is not required from a parent if the parent has been sentenced to a period of incarceration of not less than ten (10) years and the continuation of parental rights would result in harm to the minor based on consideration of the following factors, among others:  the duration of incarceration and its detrimental effect on the parent/child relationship; any previous incarcerations; any history of criminal behavior, including crimes against children; the age of the minor; the evidence of abuse or neglect of the minor or siblings of the minor by the parent; and the current relationship between the parent and the minor and the manner in which the parent has exercised parental rights and duties in the past.

L.  Consent to adoption is not required from:

1.  A parent who has a mental illness or mental deficiency, as defined by paragraphs f and g of Article II of Section 6201 of Title 43A of the Oklahoma Statutes, which renders the parent incapable of adequately and appropriately exercising parental rights, duties and responsibilities;

2.  The continuation of parental rights would result in harm or threatened harm to the minor; and

3.  The mental illness or mental deficiency of the parent is such that it will not respond to treatment, therapy or medication and, based upon competent medical opinion, the condition will not substantially improve.

M.  Consent to adoption is not required from a putative father who has been served with a Notice of Plan for Adoption pursuant to Section 7503-3.1 of this title and who returns the form to the Paternity Registry of the Department of Human Services or agency or attorney who served him explicitly waiving a right to notice and legal rights to the minor or who fails to return the form pursuant to Section 7503-3.1 of this title in time for the form to be received by the Paternity Registry of the Department of Human Services or the agency or attorney who served him within thirty (30) days from the date the Notice of Plan for Adoption was served upon the putative father.

N.  Consent to adoption is not required from:

1.  An individual who has permanently relinquished parental rights and responsibilities to the minor pursuant to the Oklahoma Adoption Code;

2.  An individual whose parental relationship to a minor has been legally terminated or legally determined not to exist; or

3.  The personal representative of a deceased parent's estate.

O.  Consent to adoption is not required from a parent who has voluntarily placed a minor child in the care of a licensed child care institution or child-placing agency, if the minor has remained in out-of-home care for eighteen (18) months or more, and the parent has willfully failed to substantially comply for twelve (12) consecutive months out of the fourteen-month period immediately preceding the filing of the petition for adoption with a reasonable written plan of care.  Provided, the willful failure to comply with the written plan of care may not be a ground for adoption without consent unless the plan of care, at the time it was initially executed by the parent, contained notice that failure to substantially comply constitutes grounds for adoption without consent.  The reasonableness of the plan shall be a question of fact to be determined by the court.

Added by Laws 1957, p. 23, § 6.  Amended by Laws 1973, c. 69, § 1, emerg. eff. April 27, 1973; Laws 1974, c. 297, § 4, operative July 1, 1974; Laws 1981, c. 107, § 1, emerg. eff. April 24, 1981; Laws 1985, c. 337, § 2, eff. Feb. 1, 1986; Laws 1986, c. 263, § 6, operative July 1, 1986; Laws 1993, c. 253, § 2, emerg. eff. May 26, 1993.  Renumbered from § 60.6 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1997, c. 386, § 17, emerg. eff. June 10, 1997; Laws 1998, c. 5, § 9, emerg. eff. March 4, 1998; Laws 1998, c. 415, § 21, emerg. eff. June 11, 1998; Laws 2001, c. 434, § 8, emerg. eff. June 8, 2001.

NOTE:  Laws 1997, c. 366, § 27 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7505-4.3.  Inquiry to identify unknown or putative father.

A.  If, at any time in a proceeding for adoption or for termination of a relationship of parent and child pursuant to the Oklahoma Adoption Code, the court finds that an unknown father or putative father of the child may not have received notice, the court shall determine whether he can be identified.  The determination must be based on evidence that includes inquiry of appropriate persons in an effort to identify an unknown father or putative father for the purpose of providing notice.

B.  The inquiry required by subsection A of this section must include whether:

1.  The woman who gave birth to the child was married at the probable time of conception of the child, or at a later time;

2.  The woman was cohabiting with a man at the probable time of conception of the child;

3.  The woman has received payments or promises of support, other than from a governmental agency, with respect to the child or because of her pregnancy;

4.  The woman has named any individual as the father on the birth certificate of the child or in connection with applying for or receiving public assistance; and

5.  Any individual has formally or informally acknowledged or claimed paternity of the child in a jurisdiction in which the woman resided during or since her pregnancy, or in which the child has resided or resides, at the time of the inquiry.

C.  If inquiry pursuant to subsection B of this section identifies as the father or putative father of the child an individual who has not received notice of the proceeding, the court shall require notice to be served upon him pursuant to Section 7505-2.1 or 7505-4.1 of this title.

D.  If, in an inquiry pursuant to this section, the woman who gave birth to the child fails to disclose the identity of a possible father or reveal his whereabouts, she must be advised that the lack of information about the father's medical and genetic history may be detrimental to the child.  She should also be advised that any false statement that she might make under oath or affirmation at a hearing or trial before the court regarding her knowledge of the identity or whereabouts of a possible father, if she knows or believes that the statement is not true or intends thereby to obstruct the ascertainment of the truth, could constitute grounds for a criminal prosecution for perjury.

Added by Laws 1997, c. 366, § 28, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 22, emerg. eff. June 11, 1998.

§10-7505-5.1.  Favorable preplacement home study required - Waiver - Exception.

A.  Except as otherwise provided in this section, only a person for whom a favorable written preplacement home study has been prepared may accept custody of a minor for purposes of adoption.  A preplacement home study is favorable if it contains a finding that the person is suited to be an adoptive parent, either in general or for a particular minor, and it is completed or brought current within twelve (12) months next preceding a placement of a minor with the person for adoption.

B.  A court may waive the requirement of a preplacement home study for good cause shown, but a person who is the subject of a waiver must be evaluated during the pendency of a proceeding for adoption.

C.  A preplacement home study is not required if a parent or guardian places a minor directly with a relative of the minor for purposes of adoption, but a home study of the relative is required during the pendency of a proceeding for adoption.

D.  For purposes of this subsection, the State of Oklahoma elects to make subparagraph (A) of paragraph 20 of subsection 3 of Section 471(a) of the Social Security Act (Public Law 105-89) inapplicable to Oklahoma.  Instead, the State of Oklahoma requires that:

1.  Except as otherwise provided by this subsection, a prospective adoptive parent shall not be approved for placement of a child if the petitioners or any other person residing in the home of the petitioners has been convicted of any of the following felony offenses:

a. within the five-year period preceding the date of the petition, physical assault, domestic abuse, battery or a drug-related offense, except as otherwise authorized by this subsection,

b. child abuse or neglect,

c. a crime against a child, including, but not limited to, child pornography, and

d. a crime involving violence, including, but not limited to, rape, sexual assault or homicide, but excluding physical assault or battery.

2.  A prospective adoptive parent may be an approved placement regardless of whether such parent has been convicted of any of the felony offenses specified by subparagraph a of paragraph 1 of this subsection, if an evaluation has been made and accepted by the court which considers the nature and seriousness of the crime in relation to the adoption, the time elapsed since the commission of the crime, the circumstances under which the crime was committed, the degree of rehabilitation, the number of crimes committed by the person involved, and a showing by clear and convincing evidence that the child will not be at risk by such placement.

E.  Under no circumstances shall a child be placed in the custody of an individual subject to the Oklahoma Sex Offenders Registration Act or an individual who is married to or living with an individual subject to the Oklahoma Sex Offenders Registration Act.

Added by Laws 1997, c. 366, § 29, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 23, emerg. eff. June 11, 1998.

§10-7505-5.2.  Subsequent home study - Waiver.

A.  If a preplacement home study is waived by the court for good cause shown or is not required by Section 29 of this act, the court, upon the filing of a petition for adoption, shall order that a home study be made and filed with the court by the designated investigator within the time fixed by the court, and in no event more than sixty (60) days from the issuance of the order for the home study, unless the time therefor is extended by the court.

B.  If the child to be adopted is the biological or adopted child of either of the petitioners or of the spouse of the petitioner, then the court by order may waive the requirement in subsection A of this section that a home study report be made, and the requirement for a supplemental report set forth in subsection C of Section 31 of this act, if the court makes the following findings:

1.  That waiver of the home study requirement is in the best interest of the child;

2.  That the parent of the child and the stepparent of the child who are petitioning for adoption have been married for at least one (1) year with the child who is to be adopted living in their home; and

3.  That the stepparent who is petitioning for adoption has no record of conviction of a felony or conviction or adjudication in juvenile court for child abuse or neglect or domestic violence, and there is no record of a protective order or orders issued against the stepparent.

In all other adoptions, including foster, relative, and stepparent adoptions, a home study and report shall be made pursuant to this section or Section 29 of this act.

Added by Laws 1997, c. 366, § 30, eff. Nov. 1, 1997.

§10-7505-5.3.  Contents of home study.

A.  A home study satisfying Section 7505-5.1 or 7505-5.2 of this title must include at a minimum the following:

1.  An appropriate inquiry to determine whether the proposed home is a suitable one for the minor; and any other circumstances and conditions which may have a bearing on the adoption and of which the court should have knowledge; and in this entire matter of investigation, the court is specifically authorized to exercise judicial knowledge and discretion;

2.  Documentation of at least one individual interview with each parent, each school-age child and any other household member, one joint interview, a home visit, and three written references;

3.  Verification that the home is a healthy, safe environment in which to raise a minor, as well as verification of marital status, employment, income, access to medical care, physical health and history; and

4.  A review of a criminal background check and a child abuse registry check.

a. A background check shall be required for adoptive parents and all other household members eighteen (18) years of age and older, consisting of a review of the state criminal background check, a search of the Department of Corrections' files maintained pursuant to the Sex Offenders Registration Act, and a search of the child abuse and neglect files maintained for review by authorized entities by the Department of Human Services pursuant to the Oklahoma Child Abuse Reporting and Prevention Act.

b. For each adoptive parent or other household member eighteen (18) years of age or older who has not maintained continuous residency in the state for ten (10) years prior to the home study or home study update, a national fingerprint-based criminal background check shall be performed in addition to the state criminal background check and child abuse registry check.

c. Each prospective adoptive parent or other household member eighteen (18) years of age or older shall be required to cooperate with the requirements of the Department of Human Services and the Oklahoma State Bureau of Investigation with regard to the criminal background check and child abuse check, including but not limited to signing a release of information allowing the release of the results of any search to the agency or person conducting the home study or home study update.

d. Upon completion of the criminal record checks and child abuse checks, the Department of Human Services and the Oklahoma State Bureau of Investigation shall forward all information obtained to the agency or other person authorized in Section 7505-5.4 of this title to conduct home study investigations who has requested the background searches.

B.  A home study which is being updated or brought current in accordance with subsection A of Section 7505-5.1 of this title shall document appropriate inquiry into changes in the family situation since the last home study, a home visit, at least one joint interview, information on any children added to the family, experiences, if any, of the adoptive parents as parents since the last study, verification of current physical health, and three current letters of reference.

C.  An updated home study as described in subsection B of this section shall include a review of criminal background checks and child abuse registry checks as described in subsection A of this section.  However, when a national fingerprint background check has been done within the five (5) years previous to the completion of the updated home study and the results are available for review by the home study investigator, then a name-based search of the records of the Oklahoma State Bureau of Investigation on the adoptive parents and other household residents over the age of eighteen (18) for whom the fingerprint background check has been performed shall satisfy the requirements for a criminal background check for purposes of a home study update.

D.  1.  A preplacement home study or update which is being used solely for purposes of international adoption shall not require a national fingerprint-based criminal background search in addition to the one required by the United States Immigration and Naturalization Service.

2.  Such an international home study shall contain a review of a state criminal background check, a search of the Department of Corrections' files maintained pursuant to the Sex Offenders Registration Act, and a search of the child abuse and neglect files maintained for review by authorized entities by the Department of Human Services pursuant to the Oklahoma Child Abuse Reporting and Prevention Act.

3.  An international home study or home study update as described in this section must include a statement that the home study recommendation is for international adoption purposes only and may not be used as the basis for a domestic adoption without the addition of a review of the results of a national fingerprint-based criminal background search if such would be required by subparagraph b of paragraph 4 of subsection A of this section.

E.  The report of such home study or home study update shall become a part of the files in the case and shall contain a definite recommendation for or against the proposed adoption and the reasons therefor.

F.  Following issuance of an interlocutory decree of adoption, or if the interlocutory decree is waived, prior to issuance of a final decree, the investigator conducting the home study or another investigator who meets the qualifications specified in Section 7505-5.4 of this title, shall observe the minor in the proposed adoptive home and report in writing to the court on any circumstances or conditions which may have a bearing on the granting of a final adoption decree.  If the interlocutory decree was not waived, the investigator must certify that the final examination described in this subsection has been made since the granting of the interlocutory order.  This supplemental report shall include a determination as to the legal availability or status of the minor for adoption and shall be filed prior to the final decree of adoption.

Added by Laws 1997, c. 366, § 31, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 24, emerg. eff. June 11, 1998; Laws 1999, c. 396, § 18, emerg. eff. June 10, 1999.

§10-7505-5.4.  Persons or agencies authorized to conduct home studies.

A.  Home studies satisfying Sections 7505-5.1, 7505-5.2 and 7505-5.3 of this title must be conducted and the reports prepared only by the following persons or agencies:

1.  The agency having custody or legal guardianship of the child;

2.  The Department of Human Services;

3.  A licensed childplacing agency;

4.  A person designated by the court who meets one of the following qualifications:

a. a master's degree in social work and one (1) year of experience in children's services,

b. a member of the Academy of Certified Social Workers (ACSW) and one (1) year of experience in children's services,

c. a master's degree in a behavioral or social science and two (2) years' experience in children's services,

d. a doctorate in a behavioral or social science and one (1) year of experience in children's services, or

e. is a member of the clergy with two (2) years of experience in family counseling; or

5.  A person who is supervised by a person described in paragraph 4 of this subsection, and who meets one of the following qualifications:

a. a bachelor's degree in social work, or

b. a bachelor's degree in behavioral or social science and one (1) year of experience in children's or family services.

B.  Persons satisfying the qualifications listed in paragraphs 4 and 5 of subsection A of this section shall attend and satisfactorily complete at least once every three (3) years a minimum of a three-hour course in home study preparation and adoption trends taught by a licensed child-placing agency, by the Department of Human Services, or by a college or university.  Documentation of having met this educational requirement shall be provided by the person to the court or others upon request.

C.  The court may order agencies named in subsection A of this section located in one or more counties to make separate investigations on separate parts of the inquiry, as may be appropriate.

D.  The Department of Human Services shall not be required by the court to make a home study and report to the court on adoptive placements made by private adoption agencies or persons providing private adoption services.

Added by Laws 1957, p. 24, § 13.  Amended by Laws 1959, p. 27, § 1, emerg. eff. April 6, 1959; Laws 1987, c. 85, § 1, eff. Nov. 1, 1987; Laws 1994, c. 122, § 3, eff. July 1, 1994; Laws 1997, c. 366, § 32, eff. Nov. 1, 1997.  Renumbered from § 60.13 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1999, c. 396, § 19, emerg. eff. June 10, 1999.

§10-7505-6.1.  Interlocutory decree.

Upon examination of the report required in Section 29 or 30 of this act, and after hearing, the court may issue an interlocutory decree giving the care and custody of a minor to the petitioners, pending the further order of the court.

Added by Laws 1957, p. 25, § 15.  Amended by Laws 1994, c. 122, § 4, eff. July 1, 1994; Laws 1997, c. 366, § 33, eff. Nov. 1, 1997.  Renumbered from § 60.15 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7505-6.2.  Filings required prior to final hearing.

A.  Before the final hearing on the petition for adoption, the following must be filed in the proceeding when available:

1.  A certified copy of the birth certificate or other record of the date and place of birth of the minor;

2.  Any consent, extra judicial consent, or permanent relinquishment, with respect to the minor that has been executed, and any written verifications required by the Oklahoma Adoption Code from the individual before whom a consent, extra judicial consent, or permanent relinquishment was executed;

3.  A certified copy of any court order terminating the parental rights of the minor's parents or guardian;

4.  A certified copy of any existing court order or the petition in any pending proceeding concerning custody of or visitation with the minor;

5.  A copy of any home study performed on the petitioners, including the home studies required by Sections 7505-5.1, 7505-5.2 and 7505-5.3 of this title;

6.  In an adoptive placement in which the adoptive parents or birth parents were not both legal residents of Oklahoma prior to the initiation of the adoption process and the parties are not otherwise exempt from the Interstate Compact on the Placement of Children, a copy of the approval by both the sending state and receiving state pursuant to the Interstate Compact on the Placement of Children;

7.  A copy of any agreement with a public agency to provide a subsidy for the benefit of a minor with a special need;

8.  A verified document by the Department, or child-placing agency that placed the minor for adoption, or the attorney for the adoptive parent in direct placement adoption, or the person who is placing the minor for adoption in a direct placement adoption in which the adoptive parent is not represented by an attorney, stating that the petitioner for adoption has been furnished a copy of the medical and social history report, pursuant to Section 7504-1.2 of this title;

9.  The name and address, if known, of any person who is entitled to receive notice of the proceeding for adoption;

10.  The affidavit of expenditures;

11.  A copy of the medical and social history report, as required by subsection D of Section 7504-1.2 of this title, including the initial report and all supplemental reports, if any, prepared pursuant to subsection C of Section 7504-1.2 of this title;

12.  Affidavits of nondisclosure, if any, signed by a biological parent;

13. a. A copy of the state criminal background check, national fingerprint-based criminal background check, if required by the provisions of the Oklahoma Adoption Code, a search of the Department of Corrections' files maintained pursuant to the Sex Offenders Registration Act, and a search of the child abuse and neglect files maintained for review by authorized entities by the Department of Human Services pursuant to the Oklahoma Child Abuse Reporting and Prevention Act, or

b. If the adoptive petitioners are not legal residents of Oklahoma and the sending state has comparable and accessible checks and searches as specified by subparagraph a of this paragraph, a copy of the approval of both the sending state and receiving state pursuant to the Interstate Compact on the Placement of Children or verification that this adoptive placement is otherwise exempt from the Interstate Compact on the Placement of Children; and

14.  Any such other document or information required by the court.

B.  If an item required by subsection A of this section is not available, the person responsible for furnishing the item shall file an affidavit explaining its absence.

Added by Laws 1997, c. 366, § 34, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 25, emerg. eff. June 11, 1998; Laws 2001, c. 434, § 9, emerg. eff. June 8, 2001; Laws 2002, c. 445, § 9, eff. Nov. 1, 2002.

§10-7505-6.3.  Application for final decree - Waiver of interlocutory decree and waiting period - Notice of hearing - Appearance - Entry of final decree.

A.  After six (6) months from the date of the interlocutory decree unless the court waived all or part of the waiting period, the petitioners may apply to the court for a final decree of adoption.  The court shall thereupon set a time and place for final hearing.

B.  If the minor is related by blood to one of the petitioners, or is a stepchild of the petitioner, or the court finds that the best interests of the child will be furthered thereby, the court, after examination of the home study reports required by Section 7505-5.1 or 7505-5.2 of this title, may waive the entry of an interlocutory decree and the waiting period of six (6) months or the balance of the waiting period provided in this section.

C.  Notice of the time and date of the hearing shall be served at least ten (10) days prior to the hearing upon any parent whose parental rights have not been terminated, unless that parent has properly executed a consent to the adoption or a permanent relinquishment pursuant to Sections 7503-2.3, 7503-2.4 and 7503-2.6 of this title or has waived the right to notice pursuant to Section 7503-3.1 of this title.  Notice of the hearing shall also be served on the child-placing agency or the Department of Human Services in those cases where the child-placing agency or Department has original custody, or performed a home study.

D.  The petitioners and child shall appear at the hearing on the application for final decree, unless the presence of the child is waived by the court.

E.  The final hearing is not required to be recorded by a court reporter.  Upon the request of any party, the court shall direct that the hearing be recorded by the court reporter, or the court may order on its own initiative that the hearing be recorded.

F.  The court may enter a final decree of adoption, if the court is satisfied that the adoption is in the best interests of the child.

G.  For purposes of this subsection, the State of Oklahoma elects to make subparagraph (A) of paragraph 20 of subsection 3 of Section 471(a) of the Social Security Act (Public Law 105-89) inapplicable to Oklahoma.  Instead, the State of Oklahoma requires that:

1.  Except as otherwise provided by this subsection, a prospective adoptive parent shall not be approved for placement of a child if the petitioners or any other person residing in the home of the petitioners has been convicted of any of the following felony offenses:

a. within the five-year period preceding the date of the petition, physical assault, domestic abuse, battery or a drug-related offense, except as otherwise authorized by this subsection,

b. child abuse or neglect,

c. a crime against a child, including, but not limited to, child pornography, and

d. a crime involving violence, including, but not limited to, rape, sexual assault or homicide, but excluding physical assault or battery.

2.  A prospective adoptive parent may be an approved placement regardless of whether such parent has been convicted of any of the felony offenses specified by subparagraph a of paragraph 1 of this subsection, if an evaluation has been made and accepted by the court which considers the nature and seriousness of the crime in relation to the adoption, the time elapsed since the commission of the crime, the circumstances under which the crime was committed, the degree of rehabilitation, the number of crimes committed by the person involved, and a showing by clear and convincing evidence that the child will not be at risk by such placement.

H.  Under no circumstances shall a child be placed in the custody of an individual subject to the Oklahoma Sex Offenders Registration Act or an individual who is married to or living with an individual subject to the Oklahoma Sex Offenders Registration Act.

Added by Laws 1957, p. 25, § 14.  Amended by Laws 1997, c. 366, § 35, eff. Nov. 1, 1997.  Renumbered from § 60.14 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 26, emerg. eff. June 11, 1998.

§10-7505-6.4.  Denial of petition for adoption.

A.  If the court denies a petition for adoption or vacates a decree of adoption, it shall dismiss the proceeding.  If no preexisting custody order remains in effect, the court shall issue an appropriate order for the legal and physical custody of the minor according to the best interests of the minor, if the court has jurisdiction to issue a custody order.

B.  1.  If the court has jurisdiction to issue a custody order, the court shall schedule a separate hearing to determine custody of the minor.  The court shall certify that the petitioner for adoption and each parent of the minor has received notice of the date of the custody hearing at least fifteen (15) days prior to the date of the hearing and that each biological parent who has signed a consent or permanent relinquishment has been served in the same manner as summons is served in civil cases at least fifteen (15) days prior to the date of the hearing.  The petitioner for adoption shall be responsible for serving any parent who has not entered an appearance in the adoption proceeding.  If the Department of Human Services or any licensed child-placing agency had legal custody at the time the petition was filed, the petitioner shall notify the Department or agency of the date of the custody hearing.

2.  Upon motion to intervene, the court shall join any person entitled to notice under this subsection who is not already a party to the proceeding.

3.  At the hearing, the court may award custody to the biological mother, the biological father, the biological parents, if they are married, the prospective adoptive parents, or the Department or other licensed child-placing agency if the Department or agency had legal custody of the child at the time that the petition was filed, pursuant to Section 21.1 of this title, in the best interests of the child.

4.  The child shall be represented at this hearing pursuant to Section 7505-1.2 of this title.

Added by Laws 1997, c. 366, § 36, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 27, emerg. eff. June 11, 1998.

§10-7505-6.5.  Effect of final decree - Grandparental rights.

A.  After the final decree of adoption is entered, the relation of parent and child and all the rights, duties, and other legal consequences of the natural relation of child and parent shall thereafter exist between the adopted child and the adoptive parents of the child and the kindred of the adoptive parents.  From the date of the final decree of adoption, the child shall be entitled to inherit real and personal property from and through the adoptive parents in accordance with the statutes of descent and distribution.  The adoptive parents shall be entitled to inherit real and personal property from and through the child in accordance with said statutes.

B.  After a final decree of adoption is entered, the biological parents of the adopted child, unless they are the adoptive parents or the spouse of an adoptive parent, shall be relieved of all parental responsibilities for said child and shall have no rights over the adopted child or to the property of the child by descent and distribution.

C.  A grandparent, who is the parent of the minor's biological parents, may be given reasonable rights of visitation to the child, only to the extent permitted by the provisions of Section 5 of this title.

D.  A decree of adoption does not affect any property right or benefit vested in the child before the decree becomes final.

Added by Laws 1957, p. 25, § 16.  Amended by Laws 1978, c. 71, § 2; Laws 1981, c. 273, § 2; Laws 1984, c. 82, § 2, emerg. eff. April 4, 1984; Laws 1989, c. 211, § 2, eff. Nov. 1, 1989; Laws 1996, c. 297, § 6, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 37, eff. Nov. 1, 1997.  Renumbered from § 60.16 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 28, emerg. eff. June 11, 1998.

§10-7505-6.6.  Certificate of adoption - Supplementary birth certificate - Sealed records - Disclosure of original records.

A.  1.  For each adoption or annulment of adoption, the attorney or child-placing agency handling the adoption or annulment of adoption shall prepare and the clerk of the court shall certify, within thirty (30) days after the decree becomes final, a certificate of such decree on a form furnished by the State Registrar of Vital Statistics.

2.  Before the fifteenth day of each calendar month, the attorney or child-placing agency handling the adoption or annulment of adoption shall forward to the State Registrar the certificates prepared by the attorney or agency handling the adoption or annulment of adoption during the preceding calendar month.  If a biological parent has filed an affidavit of nondisclosure pursuant to Section 7503-2.5 of this title, the attorney or agency handling the adoption shall attach the affidavit of nondisclosure to the certificate of such decree and forward it with the certificate to the State Registrar.

B.  The State Registrar, upon receipt of a certificate of a decree of adoption, shall prepare a supplementary birth certificate in the new name of the adopted person with the names of the adoptive parents listed as the parents.  The city and county of the place of birth, the hospital, and the name of the physician shall not be changed from the information provided on the original certificate of birth.  If the adopted person was born in a foreign country, the State Registrar shall prepare a certificate of foreign birth.

C.  The State Registrar shall seal and file the original certificate of birth, if any, with the certificate of decree of adoption and the affidavit of nondisclosure, if any, attached.  Upon receipt of a certificate of a court order of annulment of adoption, the State Registrar shall restore the original certificate to its original place in the files.

D.  For adoptions finalized after November 1, 1997, the State Registrar shall provide an adopted person, at that person's request, with an uncertified copy of the person's original certificate of birth at any time after the adopted person's eighteenth birthday, if all of the following conditions are met:

1.  The adopted person has submitted satisfactory proof of identity;

2.  The adopted person has submitted an affidavit in which the adopted person states under oath that such person does not have a biological sibling under the age of eighteen (18) who is currently in an adoptive family and whose location is known to the adopted person; and

3.  The State Registrar has ascertained that at the time of the request there is no unrevoked affidavit of nondisclosure by a biological parent on file.  However, if an unrevoked affidavit of nondisclosure from only one biological parent is on file and the other conditions have been met, the State Registrar may release to the adopted person an uncertified copy of the person's original certificate of birth after deleting from that copy of the birth certificate any identifying information regarding the biological parent who filed the unrevoked affidavit of nondisclosure, including, if necessary, the original surname of the adopted person.

E.  The State Registrar shall not disclose an original certificate of birth or other sealed adoption records, except as permitted by subsection D of this section, or upon order of the court for good cause shown pursuant to Section 7505-1.1 of this title.

Added by Laws 1957, p. 26, § 18.  Amended by Laws 1967, c. 24, § 1, emerg. eff. March 6, 1967; Laws 1969, c. 275, § 1, emerg. eff. April 25, 1969.  Renumbered from § 60.18 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1997, c. 400, § 1, eff. July 1, 1997; Laws 1998, c. 5, § 10, emerg. eff. March 4, 1998; Laws 1998, c. 415, § 29, emerg. eff. June 11, 1998.

NOTE:  Laws 1997, c. 366, § 38 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§10-7505-7.1.  Appeals.

A.  An appeal may be taken from any final order, judgment, decree, or any order determining a minor eligible for adoption without terminating parental rights rendered pursuant to the Oklahoma Adoption Code to the Supreme Court by any person aggrieved thereby, in the manner provided for appeals from the court as provided in this section.

B.  In an appeal concerning the adoption of a minor or the termination of parental rights for adoption purposes, or any order determining a minor eligible for adoption without terminating parental rights, the appellant's designation of record shall be filed in the trial court within ten (10) days after the date of the judgment or order.  Appellee's counter designation of record shall be filed in the trial court ten (10) days after appellant's designation of record is filed in the trial court.

C.  All appeals of cases concerning the adoption of a minor or the termination of parental rights for adoption purposes, or an order determining that a minor is eligible for adoption which does not terminate parental rights, shall be initiated by filing a petition in error in the Supreme Court within thirty (30) days of the filing of the order, judgment, or decree appealed from.  The record on appeal shall be completed within thirty (30) days from the filing of the petition in error.  Any response to the petition in error shall be filed within twenty (20) days from the filing of the petition in error.

D.  The briefing schedule is established as follows:

1.  Appellant's brief in chief shall be filed twenty (20) days after the trial court clerk notifies all parties that the record is complete and such notice has been filed in the office of the Clerk of the Supreme Court;

2.  Appellee's answer brief shall be filed fifteen (15) days after the appellant's brief in chief is filed; and

3.  Appellant's reply brief may be filed within ten (10) days after the appellee's answer brief is filed.

E.  Any appeal when docketed should have priority over all cases pending on said docket.  Adjudication of appeals and any other proceedings concerning the adoption of the minor described in this section shall be expedited by the Supreme Court.

F.  The pendency of an appeal shall not suspend the order of the district court regarding a minor, nor shall it remove the minor from the custody of that court or of the person, institution, or agency to whose care such minor has been committed, unless the Supreme Court shall so order.

Added by Laws 1957, p. 26, § 19.  Amended by Laws 1996, c. 297, § 10, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 39, eff. Nov. 1, 1997.  Renumbered from § 60.19 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 30, emerg. eff. June 11, 1998.

§10-7505-7.2.  Limitations on challenge to adoption or termination of parental rights - Effect of appeal - Best interests of child.

A.  Except as otherwise provided by paragraph 3 of subsection B of Section 7503-2.7 of this title:

1.  When an interlocutory or final decree of adoption has been rendered, a decree terminating parental rights cannot be challenged on any ground, either by a direct or a collateral attack, more than three (3) months after its rendition.  The minority of the natural parent shall not operate to prevent this time limit from running; and

2.  No adoption may be challenged on any ground either by a direct or collateral attack more than three (3) months after the entry of the final adoption decree regardless of whether the decree is void or voidable, and the minority or incompetence of the natural parent shall not operate to prevent this time limit from running.

B.  In any challenge on any ground either by a direct or collateral attack, the court shall not enter a decision which is contrary to the best interests of the adopted minor.

Added by Laws 1971, c. 316, § 2, emerg. eff. June 24, 1971.  Amended by Laws 1995, c. 340, § 25, emerg. eff. June 9, 1995; Laws 1996, c. 297, § 9, emerg. eff. June 10, 1996.  Renumbered from § 58 of this title by Laws 1996, c. 297, § 28, emerg. eff. June 10, 1996.  Amended by Laws 1997, c. 366, § 40, eff. Nov. 1, 1997.  Renumbered from § 60.18b of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 31, emerg. eff. June 11, 1998.

§10-7506-1.1.  Paternity registry.

A.  The Department of Human Services shall establish a centralized paternity registry.  The purpose of the registry is to:

1.  Protect the parental rights of a putative father who may wish to affirmatively assume responsibility for children he may have fathered; and

2.  Expedite adoptions of children whose biological fathers are unwilling to assume responsibility for their children by registering with the registry or otherwise acknowledging their children.

B.  The father or putative father of a child born out of wedlock may file:

1.  A notice of desire to receive notification of an adoption proceeding concerning the minor pursuant to Section 7503-3.1 of this title;

2.  A notice of intent to claim paternity of the child pursuant to this section or Section 7503-3.1 of this title;

3.  An instrument acknowledging paternity of the child as provided in Section 7503-3.1 of this title, or this section, and Section 1-311.3 of Title 63 of the Oklahoma Statutes;

4.  A waiver of interest pursuant to Section 7503-3.1 of this title; or

5.  Any other claim for acknowledging or denial of paternity authorized by law.

C.  The paternity registry shall also be available to any person who:

1.  Has been adjudicated by a court of another state or territory of the United States to be the father of a minor by filing a certified copy of the court order with the registry; or

2.  Has been adjudicated by a court of this state to be the father of a minor born out of wedlock.

D.  The Department shall maintain the following information in the registry:

1.  The putative father's:

a. name,

b. address at which the putative father may be served with notice of an adoption,

c. Social Security number,

d. date of birth, and

e. tribal affiliation, if any;

2.  The mother's:

a. name, including all other names known to the putative father that the mother uses, and

b. address, Social Security number, and date of birth, if known;

3.  The minor's name, date and place of birth, if known, or the probable month and year of the expected birth of the minor;

4.  The date that the Department receives a putative father's registration;

5.  The:

a. name of an attorney or child-placing agency that requests the Department to search the registry to determine whether a putative father is registered in relation to a mother whose minor is or may be the subject of an adoption, and

b. date that the attorney or agency submits a request as provided under this paragraph;

6.  If the registration is based upon an adjudication by a court of this or any other state, the case number, court, date of order, judgment or decree, and a copy of the decree; and

7.  Any other information that the Department determines is necessary to access the information in the registry.

E.  The Department shall store the registry's data in a manner so that the data is accessible under the following:

1.  The putative father's name;

2.  The mother's name; and

3.  The minor's name, if known.

F.  A putative father who registers under this section shall provide to the Department:

1.  The putative father's:

a. name,

b. address at which the putative father may be served with notice of an adoption,

c. Social Security number,

d. date of birth, and

e. tribal affiliation, if any;

2.  The mother's name, including all other names known to the putative father that the mother uses;

3.  If the registration is based upon an adjudication by a court of this or any other state, the case number, court, date of order, judgment or decree, and a copy of the decree; and

4.  Any other information described under subsection D of this section that is known to the putative father.

G.  1.  A person filing a notice of desire to receive notification of an adoption proceeding concerning the minor, a notice of intent to claim paternity of a minor or an acknowledgment of paternity shall include therein his current address and shall notify the registry of any change of address pursuant to procedures prescribed by rules of the Department.

2.  If a putative father does not have an address where the putative father is able to receive notice of an adoption, the putative father may designate another person as an agent for the purpose of receiving notice of adoption.  The putative father must provide the Department with the agent's name and the address at which the agent may be served.

3.  Service of notice upon the agent constitutes service of notice upon the putative father.  If the agent cannot be served at the address provided by the putative father, as provided in this subsection, and if the putative father cannot be served because his whereabouts are unknown, the putative father can be served by publication pursuant to paragraph 3 of subsection B of Section 7505-2.1 or paragraph 3 of subsection C of Section 7505-4.1 of this title.

H.  An unrevoked notice of intent to claim paternity of a minor or an instrument acknowledging paternity may be introduced in evidence by any party in any proceeding in which such fact may be relevant.

I.  The Department, upon request, shall provide the names and addresses of persons listed with the registry to any court or authorized agency, and such other persons deemed necessary to receive such information by the Department.  The information shall not be divulged to any other person except upon order of a court for good cause shown.

J.  The Department shall:

1.  Provide the forms necessary for filing with the paternity registry established by this section and shall make said forms available to any father or putative father of a minor born out of wedlock who wishes to file with the registry; and

2.  Provide, from any available funds, for the publication and statewide distribution to the public of information as to the existence of the paternity registry, the procedures for entry into the registry, and the consequences of failure to register.

Added by Laws 1985, c. 337, § 6, eff. Feb. 1, 1986.  Amended by Laws 1997, c. 366, § 41, eff. Nov. 1, 1997.  Renumbered from § 55.1 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 32, emerg. eff. June 11, 1998.

§10-7506-1.2.  Revocation of notice of intent to claim paternity - Removal of registrant's name from registry.

A.  A putative father may revoke a notice of intent to claim paternity at any time by submitting a signed, notarized statement revoking the notice of intent to claim paternity.

B.  If a court determines that the registrant is not the father of the child, the court shall order that the Department remove the registrant's name from the registry.  On receipt of an order providing for the removal of the registrant's name, the Department shall remove the name from the registry.

Added by Laws 1997, c. 366, § 42, eff. Nov. 1, 1997.

§10-7507-1.1.  Adult adoptions.

An adult person may be adopted by any other adult person, with the consent of the person to be adopted or his guardian, if the court shall approve, and with the consent of the spouse, if any, of an adoptive parent, filed in writing with the court.  The provisions of Sections 9 through 36 of this act shall not apply to the adoption of a competent adult person.  A petition therefor shall be filed with the district court in the county where the adoptive parents reside.  After a hearing on the petition and after such investigation as the court deems advisable, if the court finds that it is to the best interests of the people involved, a decree of adoption may be entered which shall have the legal consequences stated in Section 37 of this act.

Added by Laws 1957, p. 26, § 21.  Amended by Laws 1997, c. 366, § 43, eff. Nov. 1, 1997.  Renumbered from § 60.21 of this title by Laws 1997, c. 366, § 58, eff. Nov. 1, 1997.

§10-7508-1.1.  Records retention.

A.  All records of any adoption finalized in this state shall be maintained for twenty-two (22) years by the child-placing agency, entity, organization or person arranging or facilitating the adoption.

B.  Child-placing agencies, attorneys, or other entities that facilitate adoptions who cease to operate or to practice in this state shall transfer their adoption records to the Department of Human Services, Adoption Division, or, after giving notice to the Department of Human Services, to a transferee agency that is assuming responsibility for the preservation of the agency's adoption records.

Added by Laws 1997, c. 366, § 44, eff. Nov. 1, 1997.

§10-7508-1.2.  Mutual Consent Voluntary Registry.

A.  The Department of Human Services shall establish and administer, directly or through a contractor, a Mutual Consent Voluntary Registry whereby eligible persons as described in subsection B of this section may indicate their willingness to have their identity and whereabouts disclosed to each other under the conditions specified under this part.

B.  Subject to the restrictions of subsections C and D of this section, the following persons may register with the Mutual Consent Voluntary Registry:

1.  An adult adopted person;

2.  An adult person whose biological parent's parental rights have been terminated;

3.  The adoptive parents or guardian of an adopted person who is under the age of eighteen (18) or who has been declared mentally incompetent;

4.  If an adopted person is deceased, the legal parent or guardian of any minor child or mentally incompetent child of the adopted person;

5.  If an adopted person is deceased, any adult descendants of the adopted person;

6.  The legal parent or guardian of a minor or a person who has been declared mentally incompetent whose biological parent's parental rights have been terminated;

7.  The legal parent or guardian of any minor or mentally incompetent child of a deceased person whose biological parent's parental rights have been terminated;

8.  The adult descendants of a deceased person whose biological parent's parental rights have been terminated;

9.  A parent whose parental rights were voluntarily terminated by court order subsequent to the parent's consent or relinquishment, or involuntarily terminated by court order, in an adoption, juvenile, guardianship, or domestic relations proceeding; and

10.  An adult biological relative of an adopted person or a person whose biological parent's parental rights have been terminated.

C.  This registry shall not be used by:

1.  An adult adopted person who has a minor biological sibling in the same adoptive family or in an adoptive or foster family or other placement whose location is known to the adult adopted person; or

2.  An adult whose biological parent's parental rights have been terminated and who has a biological sibling in the same family or in an adoptive or foster family or other placement whose location is known to that adult.

D.  If a biological relative, other than a biological parent, registers pursuant to paragraph 9 of subsection B of this section, the administrator of the Mutual Consent Voluntary Registry shall ascertain from the State Registrar of Vital Statistics whether an affidavit of nondisclosure by a biological parent is on file.  If such an affidavit is filed with the State Registrar and has not been revoked, the administrator of the Mutual Consent Voluntary Registry shall not process a match with any biological relative of the parent who filed the affidavit of nondisclosure.

E.  1.  An eligible person may register by submitting a notarized affidavit, on a form provided by the Department of Human Services, stating the registrant's current name, address, telephone number, and the registrant's willingness to be identified to some or all eligible relatives, identified by name or by relationship, who also register.  The registrant may also provide any previous name by which the registrant was known, previous and current names, if known, of specific eligible persons the registrant wishes to find, the place and date of birth of the adopted minor or the minor whose parent's rights have been terminated, and the name and address of the adoption agency, intermediary, or other person, if any, who placed the minor for adoption or took custody of the minor after the minor's parent's rights were terminated.  If the registrant is an adult adopted person or an adult whose biological parent's rights have been terminated, the affidavit shall also contain a statement that the registrant does not have a minor biological sibling in the same family or in an adoptive or foster family or other placement whose location is known to the registrant.

2.  The form shall also indicate the registrant's desired method of notification in the event a match occurs; however, the Department shall not be required to utilize methods of notification that would require it to incur unreasonable expense.  The form shall also indicate whether the registrant desires release of the registrant's identifying information if a match occurs after the registrant's death.  No registration shall be accepted until the prospective registrant submits satisfactory proof of the registrant's identity.  Registering persons may revise their consent with respect to change of address, telephone number or method of notification.  Any name and accompanying information shall be removed from the list upon the verified written request of the person who registered.

F.  The administrator of the Mutual Consent Voluntary Registry shall process each affidavit in an attempt to match the registrant with any other eligible persons who have registered and consented to have their identifying information released to the registrant.  Such processing may include, but not be limited to, research from agency records, when available, and when agency records are not available, from court records to determine conclusively whether registrants match.  When a match has occurred, the administrator shall notify each registrant, by the registrant's designated method only, and obtain the registrant's consent to an exchange of identifying information before any identifying information is released.  Nothing in this section shall be construed to allow any state or local governmental department, agency, institution, or contractor, or any employee thereof, to solicit any consent for the release of identifying information from someone who has not registered with the registry.

G.  Any affidavits filed and other information collected shall be retained for twenty-two (22) years following the date of registration.

H.  Any person who discloses information from the registry in violation of this act shall be guilty of a misdemeanor and shall be fined up to Five Thousand Dollars ($5,000.00) or imprisoned for a period of six (6) months or both.

Added by Laws 1997, c. 366, § 45, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 33, emerg. eff. June 11, 1998.

§10-7508-1.3.  Confidential intermediary search program.

A.  The Department of Human Services shall establish a search program whereby the services of a confidential intermediary who has been certified through the program may be used by eligible persons listed in subsection B of this section to locate an adult biological relative listed in subsection B of this section with whom contact has been lost through adoption or termination of parental rights proceedings.

B.  Subject to the restrictions of subsections C and D of this section, the following persons may request a search or be the subject of a search through the confidential intermediary search program:

1.  An adult adopted person;

2.  An adult person who has a parent whose parental rights have been terminated;

3.  The legal parent or guardian of any minor or mentally incompetent child of a deceased adopted person;

4.  An adult descendant of a deceased adopted person;

5.  The legal parent or guardian of any minor or mentally incompetent child of a deceased person whose biological parent's parental rights have been terminated;

6.  An adult descendant of a deceased person whose biological parent's parental rights have been terminated;

7.  A biological parent whose parental rights were voluntarily or involuntarily terminated by court order in an adoption, juvenile, guardianship, or domestic relations proceeding;

8.  An adult biological sibling or biological grandparent of an adult adopted person or of an adult person who has a parent whose parental rights have been terminated; and

9.  The sibling of a deceased biological parent whose parental rights were voluntarily or involuntarily terminated by court order in an adoption, juvenile, guardianship, or domestic relations proceeding.

C.  A search through the confidential intermediary program may not be performed on behalf of:

1.  Anyone who has not previously registered with the Mutual Consent Voluntary Registry at least six (6) months prior to submission of the application for services through the confidential intermediary search program;

2.  An adult adopted person who has a minor biological sibling in the same adoptive family or in an adoptive or foster family or other placement whose location is known to the adult adopted person;

3.  An adult whose biological parent's parental rights have been terminated and who has a minor biological sibling in the same family or in an adoptive or foster family or other placement whose location is known to that adult; or

4.  Anyone who has previously initiated a search for a biological parent that refused to share identifying information, communicate, or meet, and who initiates a subsequent search for a biological relative of that biological parent.

D.  If a biological relative of an adopted person, other than a biological parent, applies to initiate a search or is the subject of a search, the administrator of the confidential intermediary search program shall ascertain from the State Registrar of Vital Statistics whether an affidavit of nondisclosure by a biological parent of the adopted person is on file.  If such an affidavit is filed with the State Registrar and has not been revoked, the administrator of the search program shall decline to initiate a search at the request of or for any biological relative of the parent who filed the affidavit of nondisclosure, unless the person initiating the search can provide satisfactory proof that the biological parent who filed the affidavit of nondisclosure is deceased.

E.  The Department of Human Services shall administer, directly or through a contractor, the confidential intermediary search program.  The Department of Human Services shall adopt rules and procedures necessary to implement the search program, including but not limited to the qualifications, minimum standards for training and certification, and standards of conduct for a confidential intermediary.  A person shall not act as a confidential intermediary unless the person has completed the training required by the Department of Human Services, signed and filed an oath of confidentiality with the Department of Human Services, and possesses a confidential intermediary certificate issued by the Department of Human Services.

F.  The Department of Human Services shall develop an oath of confidentiality, which must be signed under penalty of perjury by each prospective confidential intermediary prior to receiving certification.  In the oath, the intermediary shall affirm that:

1.  The intermediary has completed the requisite training for a confidential intermediary as required by the Department of Human Services;

2.  The intermediary will not disclose to anyone, directly or indirectly, identifying or confidential information in the records or otherwise obtained through the intermediary's participation in the search program, except under the conditions specified in this section;

3.  The intermediary will conduct a reasonable search for an individual being sought and make a discreet and confidential inquiry as to whether the individual consents to release of identifying information or medical information or to meeting or communicating with the individual initiating the search, and will report back to the administrator of the program the results of the intermediary's search and inquiry;

4.  If the individual initiating the search and the individual being sought consent in writing to meet or to communicate with each other, the intermediary will act in accordance with the instructions of the administrator of the program to facilitate any meeting or communication between them;

5.  The intermediary will not accept any fee or compensation for the intermediary's services except as authorized by the administrator of the search program and the Oklahoma Statutes; and

6.  The intermediary recognizes that unauthorized release of information is a violation of this section and Section 7505-1.1 of this title and may subject the intermediary to a fine or imprisonment or both, to civil liability, and to loss of certification as a confidential intermediary.

G.  1.  After an eligible person described in subsection B of this section has:

a. completed an application to initiate a search,

b. provided satisfactory proof of identity to the administrator of the program, and

c. paid the fee established by the Department of Human Services for initiating a search,

the administrator of the search program shall assign the search to a confidential intermediary certified by the Department of Human Services.

2.  The confidential intermediary shall be permitted to inspect:

a. all court records relevant to the adoption or termination of parental rights proceeding,

b. the original certificate of birth, or other sealed adoption records, and other relevant records, if any, in the possession of the State Registrar of Vital Statistics, and

c. all relevant records in the possession of the Department of Human Services.

3.  The confidential intermediary must present to the custodians of such records documentary proof of the intermediary's certification and the referral form from the administrator of the search program prior to obtaining access to any of these records.

4.  The confidential intermediary may also inspect records in the possession of a private adoption agency or a private attorney, but only if the private agency or attorney voluntarily agrees to cooperate and permits the examination.

5.  The confidential intermediary shall keep confidential all information obtained during the course of the investigation, except as disclosure is permitted by this section.

H.  1.  If the confidential intermediary is able to locate the subject of the search, the confidential intermediary shall make a discreet and confidential inquiry as to whether the person who is the subject of the search will consent to share identifying information, communicate, or meet with the person who initiated the search.

2.  The inquiry to the person who is the subject of the search shall be by personal and confidential contact.  The inquiry shall be made without disclosing the identifying information about the person who initiated the search.

3.  If the person who is the subject of the search is willing to share identifying information, communicate, or meet with the person who initiated the search, the confidential intermediary shall obtain this consent in writing, in a document that is dated and signed by the subject of the search.

4.  If the person who is the subject of the search is not willing to share identifying information, meet, or communicate with the person who initiated the search, the confidential intermediary shall attempt to obtain any nonidentifying medical or social history information that has been requested by the person who has initiated the search.

5.  If the confidential intermediary discovers the subject of the search is deceased, the confidential intermediary shall include this information and, if the deceased subject is a biological parent, shall include the identity of the biological parent in the written report.

I.  1.  Any written consent and nonidentifying information obtained by the confidential intermediary, along with a written report of the results of the intermediary's search and inquiry, shall be transmitted to the administrator of the confidential intermediary program.

2.  If the confidential intermediary is unable to locate the subject of the search, the intermediary shall report this to the administrator of the program and include in this written report a description of the search efforts.

3.  If the confidential intermediary discovers that the identity of the biological father was unknown or not revealed by the biological mother, the confidential intermediary shall also include this information in the written report.

J.  1.  Upon receipt of the report of the confidential intermediary, the administrator of the search program shall contact the person who initiated the search.

2.  If the subject of the search agreed to share identifying information, communicate, or meet, the administrator shall relay this information and obtain the written consent of the person who initiated the search before arranging the sharing of identifying information, communication, or meeting between them.

3.  Upon receiving the written consent of both the initiator and the subject of the search, the administrator may utilize the services of the confidential intermediary to facilitate a communication or meeting.

4.  If nonidentifying medical or social history information was obtained, the administrator shall provide a copy of the nonidentifying information to the person who initiated the search.  If the intermediary was unable to locate the subject of the search or the subject is deceased or did not consent to exchange identifying information, communicate, or meet, the administrator shall share that information with the initiator of the search.

5.  If the subject of the search is a biological parent who is deceased, the administrator shall provide the initiator of the search with any identifying information available regarding the deceased biological parent, if the initiator of the search consents in writing to receive the information.

K.  If the initiator of a search subsequently applies to the court for an order allowing the release of identifying information for good cause shown, after the subject of the search has refused to share identifying information, communicate, or meet, the initiator shall advise the court in such person's motion of the results of the search.  Upon the request of the court, the administrator of the program shall disclose to the court the report of the confidential intermediary regarding the results of the search, including any information about why the subject of the search objected to disclosure or contact.

L.  Any information obtained by a confidential intermediary during the course of such person's investigation shall be kept strictly confidential and shall be disclosed and utilized only in the manner permitted by this section.

M.  Any person who discloses information obtained during the course of a search performed under this section in violation of this act shall be guilty of a misdemeanor and shall be fined up to Five Thousand Dollars ($5,000.00) or imprisoned for a period of six (6) months or both.

N.  Any reports and other information collected as a result of a search performed under this section shall be retained by the administrator of the search program for twenty-two (22) years following the date of the initial application for the search.

O.  The Department may charge the person who initiates the search for the actual expenses incurred in providing the service requested under this section and a reasonable fee for compensation of the confidential intermediary and the administration of this program.

Added by Laws 1997, c. 366, § 46, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 34, emerg. eff. June 11, 1998.

§10-7509-1.1.  Conditions for discharges of infants from medical facilities.

A.  It is the public policy of the State of Oklahoma that when an infant will be placed for adoption, a discharge of the infant from a medical facility shall be made as soon after birth as is medically prudent to facilitate the placement that has been arranged.

B.  It shall be unlawful for any physician, hospital, or any other person or entity to condition discharge of an infant from a medical facility on the payment of any expense or to require a temporary order from a court before discharging an infant.  Upon receipt of a written authorization of the birth mother, a medical facility shall release an infant to the person or agency designated in the written authorization.

C.  Any physician, hospital, or any other person or entity that violates the provisions of subsection B of this section shall be liable in a civil action for compensatory and punitive damages, shall be subject to injunctive remedies and a judgment for the payment of an aggrieved person's attorney fees and court costs.  In addition, upon proof before any State of Oklahoma licensing board or agency, that any physician, hospital, or other person or entity has violated the provisions of this section, said person's or entity's license or charter to practice a profession or conduct business operations within this state may be suspended.

Added by Laws 1997, c. 366, § 47, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 35, emerg. eff. June 11, 1998.

§10-7509-1.2.  Confidential index of birth and adoptive names.

In order to facilitate the updating of medical and social information received pursuant to the Oklahoma Adoption Act and for the operation of the mutual consent voluntary registry and the confidential intermediary search programs, the office of the court clerk in each county of this state shall create a confidential index that cross-references an adoption of a child by both the child's birth name and adoptive name.

Added by Laws 1998, c. 415, § 36, emerg. eff. June 11, 1998.

§10-7510-1.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Adoption Assistance Act".

Added by Laws 1982, c. 200, § 1.  Amended by Laws 1997, c. 366, § 48, eff. Nov. 1, 1997.  Renumbered from § 60.25 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 445, § 10, eff. Nov. 1, 2002.

§10-7510-1.2.  Definitions.

As used in the Oklahoma Adoption Assistance Act:

1.  "Child" means any person who has not attained the age of eighteen (18) years who is in the court-ordered custody of the Department of Human Services or a federally recognized Indian tribe, as defined by the federal Indian Child Welfare Act and the Oklahoma Indian Child Welfare Act; and

2.  "Department" means the Oklahoma Department of Human Services.

Added by Laws 1982, c. 200, § 2, eff. Oct. 1, 1982.  Amended by Laws 1996, c. 297, § 12, emerg. eff. June 10, 1996.  Renumbered from § 60.26 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 2001, c. 434, § 10, emerg. eff. June 8, 2001; Laws 2002, c. 445, § 11, eff. Nov. 1, 2002.

NOTE:  Laws 2001, c. 415, § 15 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§10-7510-1.3.  Program of assistance for children not eligible for federally funded adoption assistance benefits.

A.  The Department of Human Services shall establish and administer an ongoing program of adoption assistance for eligible special needs children in the legal custody of the Department or a federally recognized Indian tribe, as defined by the federal Indian Child Welfare Act and the Oklahoma Indian Child Welfare Act, who are not eligible for federally funded adoption assistance benefits.  Adoption assistance benefits under this program shall be provided out of funds appropriated to the Department for the maintenance of children in foster care or made available to it from other sources.

B.  Adoption assistance benefits under this program may include Medicaid coverage, a monthly adoption assistance payment, reimbursement of nonrecurring adoption expenses, special services, or any combination of such benefits.

Added by Laws 1982, c. 200, § 3, eff. Oct. 1, 1982.  Amended by Laws 1996, c. 297, § 13, emerg. eff. June 10, 1996.  Renumbered from § 60.27 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 37, emerg. eff. June 11, 1998; Laws 2002, c. 445, § 12, eff. Nov. 1, 2002.

§10-7510-1.4.  Eligibility for adoption assistance - Factors for determination.

A child may be determined by the Department of Human Services to be eligible for adoption assistance pursuant to the Oklahoma Adoption Assistance Act if, in accordance with rules promulgated by the Commission for Human Services, the Department has determined that:

1.  The child cannot or should not be returned to the home of his or her parents;

2.  There exists a specific factor or condition because of which it is reasonable to conclude that the child cannot be placed for adoption without providing adoption assistance; and

3.  A reasonable, but unsuccessful, effort has been made to place the child with appropriate adoptive parents without providing adoption assistance except when it would be against the best interests of the child because of such factors including, but not limited to, the existence of significant emotional ties with prospective adoptive parents while the child was in the care of such parents as a foster child.

Added by Laws 1982, c. 200, § 4, eff. Oct. 1, 1982.  Amended by Laws 1996, c. 297, § 14, emerg. eff. June 10, 1996.  Renumbered from § 60.28 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 1999, c. 396, § 20, emerg. eff. June 10, 1999; Laws 2002, c. 445, § 13, eff. Nov. 1, 2002.

§10-7510-1.5.  Written agreement - Commencement of assistance - Amount - Pre-existing condition - Periodic certification - Termination or modification - Continued eligibility regardless of residence.

A.  1.  When a parent or parents are found and approved for adoption of a child who is determined by the Department of Human Services to be eligible for adoption assistance pursuant to the Oklahoma Adoption Assistance Act, and before the final decree of adoption is entered, there must be a signed written agreement between the prospective adoptive parent or parents and the Department.

2.  Adoption assistance in individual cases may commence with the adoptive placement or at the time of finalization of the adoption.  Adoption assistance may be for special services only, or for monthly money payments, and either for a limited period, or for a long term, or for any combination of the foregoing.

Eligibility for and the rate of monthly adoption assistance payments shall be determined by the Department in accordance with rules promulgated by the Commission for Human Services.

B.  When an otherwise eligible child is determined to have a causative, preexisting condition which was not identified or known prior to the legal finalization of the adoption and which has resulted in a severe medical or psychiatric condition that requires extensive treatment, hospitalization, or institutionalization, an adoption assistance agreement may be approved by the Department after the final decree of adoption has been entered.  In the event an adoption assistance agreement is approved that provides for monthly adoption assistance payments, the adoptive parents may also be entitled to receive retroactive adoption assistance payments for a period not to exceed the two (2) months prior to the date the adoption assistance agreement was approved.

C.  Any child who met the requirements of the provisions of Sections 7510-1.2 and 7510-1.4 of this title, and was determined eligible for Oklahoma adoption assistance with respect to a prior adoption, and is available for adoption because the prior adoption has been dissolved and the parental rights of the adoptive parents have been terminated or because the child's adoptive parents have died, shall be eligible for Oklahoma adoption assistance with respect to any subsequent adoption.

D.  1.  When adoption assistance benefits are for more than one (1) year, the adoptive parent or parents shall present an annual sworn certification that the adopted child remains under their care and that the conditions that caused the child to be initially approved for benefits continue to exist.

2.  The adoptive parent or parents shall at all times keep the Department informed of circumstances which would make them ineligible for such assistance payments or eligible for assistance payments in a different amount.

3.  The Department is authorized and directed to make a review of each adoption assistance agreement annually to assure that the parents are fulfilling their obligations under the agreement.

4.  No payment may be made to any parents with respect to any child who has attained the age of eighteen (18) years, except where the Department determines that the child has a severe physical or mental disability which warrants the continuation of assistance until the child reaches the age of nineteen (19) years.  The child may be considered for continued assistance after reaching the age of nineteen (19) years and until the child reaches the age of twenty-one (21) if the child has applied for Supplemental Security Income and the initial application is pending or has been denied and the child's needs meet the criteria for an adoption assistance difficulty of care level at Rate IV or Rate V as determined by the Department.  Adoption assistance payments shall terminate when SSI payments are approved but in no event shall payments continue after the child reaches the age of twenty-one (21).

5.  Termination or modification of the adoption assistance agreement may be requested by the adoptive parent or parents at any time.

6.  No payment may be made to adoptive parents if the Department determines that the parents are no longer legally responsible for the support of the child or that the child is no longer receiving any financial support from such parents.

E.  A child for whom an adoption assistance agreement has been reached with the Department shall remain eligible and receive adoption assistance benefits regardless of the domicile or residence of the adopting parent or parents at any given time.

F.  All records regarding adoption assistance shall be confidential and may be disclosed only in accordance with the provisions of the Oklahoma Adoption Code.

Added by Laws 1982, c. 200, § 5, eff. Oct. 1, 1982.  Amended by Laws 1989, c. 45, § 1, emerg. eff. April 13, 1989.  Renumbered from § 60.29 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 38, emerg. eff. June 11, 1998; Laws 2001, c. 434, § 11, emerg. eff. June 8, 2001; Laws 2002, c. 445, § 14, eff. Nov. 1, 2002; Laws 2004, c. 415, § 6, emerg. eff. June 4, 2004.

NOTE:  Laws 2001, c. 415, § 16 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§10-7510-1.6.  Denial of assistance - Hearing.

An adoptive parent or parents whose application for adoption assistance on behalf of a child has been denied by the Department of Human Services may request an administrative hearing within thirty (30) days of the date of the denial.

Added by Laws 1982, c. 200, § 6.  Renumbered from § 60.30 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 445, § 15, eff. Nov. 1, 2002.

§10-7510-2.1.  Department of Human Services to contract or join with adoption exchange - Information to be provided - Definitions.

A.  The Department of Human Services, as funds become available for such purposes, shall contract with or join the Oklahoma Children's Adoption Resources Exchange or any other instate or out-of-state or national adoption exchange for purposes of increasing and promoting the placement and adoption of children who are in the custody of the Department of Human Services and in child-placing agencies.

B.  Upon contracting with or joining the Oklahoma Children's Adoption Resources Exchange or any instate or out-of-state or national adoption exchange, the Department and all child-placing agencies shall be required to provide certain information to the Oklahoma Children's Adoption Resource Exchange or any other instate, out-of-state or national adoption exchange specified by the Department.

C.  For purposes of the Subsidized Adoption Act:

1.  "Adoption exchange" shall include only those exchanges which provide a monthly updated system, containing a photograph or description of each child whose parental rights have been terminated and is legally available for adoption; and

2.  "Oklahoma Children's Adoption Resource Exchange" is a private nonprofit corporation incorporated in this state whose membership is composed of child-placing agencies which operates under the direction of a board of directors selected in accordance with the bylaws of the corporation.

Added by Laws 1983, c. 328, § 1, emerg. eff. June 28, 1983.  Amended by Laws 1996, c. 297, § 15, emerg. eff. June 10, 1996; Laws 1997, c. 366, § 49, eff. Nov. 1, 1997.  Renumbered from § 60.31 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 39, emerg. eff. June 11, 1998.

§10-7510-2.2.  Photograph and description of child to be provided to exchange.

Pursuant to the provisions of Section 60.31 of this title, the Department of Human Services and all child-placing agencies shall be required to provide to the Oklahoma Children's Adoption Resource Exchange or any other instate, out-of-state or national adoption exchange specified by the Department, a recent photograph and description of each child who is legally available for adoption and for whom no adoptive home has been found.  Requirements of this section must be completed within ninety (90) days of the date a child has become legally available for adoption or as otherwise required by the adoption exchange.

Added by Laws 1983, c. 328, § 2, emerg. eff. June 28, 1983.  Amended by Laws 1996, c. 297, § 16, emerg. eff. June 10, 1996.  Renumbered from § 60.32 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-7510-2.3.  Exemptions.

The following persons are exempt from the provisions of Sections 7510-2.1 through 7510-2.5 of this title:

1.  Children age twelve (12) years or older who do not choose to be adopted pursuant to the Oklahoma Adoption Act;

2.  Children for whom permanent placement plans have been made that do not include adoption; for example, permanent placement with relatives or long-term foster care;

3.  Children who, because of medical or psychological reasons as determined by a licensed psychiatrist, psychologist or physician, are not ready for adoption;

4.  Children who are runaways and whose present location is unknown; and

5.  Children who are currently in an adoptive placement, pursuant to Section 7505-6.3 of this title.

Added by Laws 1983, c. 328, § 3, emerg. eff. June 28, 1983.  Amended by Laws 1996, c. 297, § 17, emerg. eff. June 10, 1996.  Renumbered from § 60.33 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 415, § 40, emerg. eff. June 11, 1998.

§10-7510-2.4.  Change in status of child listed by exchange.

Any change in the status of a child listed by the Oklahoma Children's Adoption Resource Exchange or any other instate, out-of-state or national adoption exchange specified by the Department shall be reported by the Department of Human Services or child-placing agency having legal custody of that child to the Oklahoma Children's Adoption Resource Exchange or any other instate, out-of-state or national adoption exchange specified by the Department.  The report shall be completed within twenty (20) working days after the change occurs.

Added by Laws 1983, c. 328, § 4, emerg. eff. June 28, 1983.  Amended by Laws 1996, c. 297, § 18, emerg. eff. June 10, 1996.  Renumbered from § 60.34 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-7510-2.5.  Withdrawal of child from register.

A child registered with the Oklahoma Children's Adoption Resource Exchange or any other instate, out-of-state or national adoption exchange as legally adoptable shall be withdrawn from the register when the exchange receives written notification from the agency having legal custody that the child has been placed in an adoptive home.

Added by Laws 1983, c. 328, § 5, emerg. eff. June 28, 1983.  Amended by Laws 1996, c. 297, § 19, emerg. eff. June 10, 1996.  Renumbered from § 60.35 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-7510-3.1.  Short title.

This part may be known and may be cited as the "Compact on Adoption and Medical Assistance".

Added by Laws 1986, c. 126, § 1, emerg. eff. April 11, 1986.  Amended by Laws 1997, c. 366, § 50, eff. Nov. 1, 1997.  Renumbered from § 61 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-7510-3.2.  Compact on Adoption and Medical Assistance.

This Compact on Adoption and Medical Assistance, hereinafter called "the compact", is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I. FINDINGS

The party states find that:

(1)  In order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and services required by such children.

(2)  The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability and general support and encouragement required by such children to surmount their physical, mental or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship.

(3)  The states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children.

(4)  The special needs involved are for the emotional, physical maintenance of the child, and medical support and services.

(5)  The necessary assurance of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, is to establish and maintain suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services, and medical assistance.

ARTICLE II. PURPOSES

The purposes of this compact are to:

(1)  Strengthen protections for the interest of the children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments.

(2)  Provide substantive assurances and procedures which will promote the delivery of medical and other services on an interstate basis to children through programs of adoption assistance established by the laws of the party states.

ARTICLE III. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(1)  "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or twenty-one (21) years, where the state determines that the child's mental or physical handicaps warrant the continuation of assistance, for whom the state has determined the following:

(A)  That the child cannot or should not be returned to the home of his parents; (B)  That there exists with respect to the child a specific factor or condition (such as his ethnic background, age, or membership in a minority or sibling group, or the presence of factors such as medical condition or physical, mental, or emotional handicaps) because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance.

(C)  That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable, but unsuccessful, effort has been made to place the child with appropriate adoptive parents without providing adoption assistance payments.

(2)  "Adoption assistance" means the payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(3)  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a Territory or Possession of the United States.

(4)  "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.

(5)  "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

(6)  "Parents" means either the singular or plural of the word "parent".

ARTICLE IV. ADOPTION ASSISTANCE

(1)  Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs.  The adoption assistance and other aid may be made subject to periodic re-evaluation of eligibility by the adoption assistance state in accordance with its laws.  The provisions of this article and of Article V are subject to the limitation set forth in this paragraph.

(2)  The adoption assistance and medical assistance services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoptive assistance state.  In addition to the content required by subsequent provisions of this article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period thereunder begins with the final or interlocutory decree of adoption.  Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care or other programs of the states and, except as provided in paragraph 3 of this article, shall not be governed by the provisions of this compact.

(3)  Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance, as follows:

(A)  An express commitment that the adoption assistance shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance.

(B)  A provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments.

(C)  A commitment to make medical assistance available to the child in accordance with Article V of this compact.

(D)  An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them.

(4)  Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf.  To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements.  However, it is recognized and agreed that in general children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(5)  Adoption assistance payments, when made on behalf of a child in another state shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

ARTICLE V. MEDICAL ASSISTANCE

(1)  Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided.  Upon application therefor by the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement, the adoptive parents shall receive a medical assistance identification made out in the child's name.  The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

(2)  The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance.  However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact, shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information.  The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

(3)  A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

(4)  An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits.  However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

(5)  A child whose residence is changed from one party state to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

ARTICLE VI. JOINDER AND WITHDRAWAL

(1)  This compact shall be open to joinder by any state.  It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(2)  In order that the provisions of this compact may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented, the full text of the compact, together with a notice of its execution, shall be caused to be published by the authority which has executed it in each party state.  Copies of the compact shall be made available upon request made of the executing authority in any state.

(3)  Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one (1) year after it is given in accordance with the requirements of this paragraph.

(4)  All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions.  Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved thereby.

Added by Laws 1986, c. 126, § 2, emerg. eff. April 11, 1986.  Renumbered from § 62 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-7510-3.3.  Administration of compact - Rules and regulations.

The Department of Human Services shall be the administrator of the Compact on Adoption and Medical Assistance.  The Oklahoma Public Welfare Commission shall promulgate rules and regulations to implement the terms and purposes of this compact.

Added by Laws 1986, c. 126, § 3, emerg. eff. April 11, 1986.  Renumbered from § 63 of this title by Laws 1997, c. 366, § 59, eff. Nov. 1, 1997.

§10-7511-1.1.  Repealed by Laws 1999, c. 59, § 2, eff. July 1, 1999.

§10-7511-1.2.  Repealed by Laws 1999, c. 59, § 2, eff. July 1, 1999.

§10-7511-1.3.  Repealed by Laws 1999, c. 59, § 2, eff. July 1, 1999.

§10-7511-1.4.  Repealed by Laws 1999, c. 59, § 2, eff. July 1, 1999.

§10-7511-1.5.  Repealed by Laws 1999, c. 59, § 2, eff. July 1, 1999.

§10-7601.  Short title.

This act shall be known and may be cited as the "Lead-Impacted Communities Relocation Assistance Act".

Added by Laws 2004, c. 371, § 1.

§10-7602.  Legislative findings.

A.  The Legislature recognizes that historic lead and zinc mining operations have caused severe environmental degradation in areas of this state.  The Legislature further recognizes that this degradation has caused the United States Environmental Protection Agency to place large areas within the state, including entire municipalities, on its Superfund National Priorities List of the most seriously contaminated sites in the nation.

B.  The Legislature finds that lead poses a unique threat to children six (6) years of age and younger.  During this period of their development children are particularly vulnerable to neurological damage caused by lead exposure.  The effects of this childhood exposure can continue throughout their lives.

C.  The Legislature hereby finds and determines that, as shown by studies conducted by the State Department of Health and the United States Indian Health Service, children six (6) years of age and younger, living in the vicinity of these former mining areas, exhibit blood lead levels above the thresholds considered dangerous to human health, and continued exposure of such children to lead constitutes a significant danger to the health of such children in the future.  Further, the Legislature hereby determines a need exists to remedy the problem, by providing incentives for families with children six (6) years of age and younger to relocate outside the area of contamination.

Added by Laws 2004, c. 371, § 2.

§10-7603.  Relocation assistance grants - Determination of amount - Assistance for landlords - Grants to municipalities, public entities and schools - Disposition of property.

A.  The Department of Environmental Quality is hereby authorized to make grants, from monies appropriated for that purpose, to state beneficiary public trusts serving communities affected by historic lead and zinc mining and located within the boundaries of federal Superfund sites; provided, that any trust receiving such a grant shall accept the following grant conditions:

1.  Funds shall be used to assist individuals or married couples living within the most affected area of the site and who are parents or legal guardians of children six (6) years of age and younger.  For purposes of the Lead-Impacted Communities Relocation Assistance Act, "most affected area" shall mean the communities in which lead poses the greatest threat to children's health and shall include a reasonable buffer area around such communities.  To be eligible for assistance an individual or married couple shall have both:

a. continually resided in the most affected area of the site since December 1, 2003, and

b. on December 1, 2003, either been pregnant or had residing with them a child or children six (6) years of age and younger;

2.  For those eligible for relocation assistance who have rented their living quarters since December l, 2003, and who can produce a valid rental contract or other proof of rental arrangement, assistance shall be in an amount equal to the average cost of twelve (12) months of rent for comparable housing elsewhere in the county.  The trust shall provide such assistance in periodic payments and not in a single lump sum.  In addition, eligible individuals or married couples shall receive reimbursement up to One Thousand Dollars ($1,000.00) for payment to a company in the moving business for at least two (2) years or for reimbursement of actual moving expenses as demonstrated by receipts.  Recipients must agree, prior to accepting such assistance, that they will not again reside within one-half (1/2) mile of the most affected area of the site until the State Commissioner of Health formally determines that the area is safe for children six (6) years of age and younger;

3.  For those individuals and married couples eligible for relocation assistance who have owned their homes since December l, 2003, the trust shall purchase their homes for an amount equal to the average cost of comparable housing elsewhere in the county.  In addition, such individuals shall receive reimbursement up to One Thousand Dollars ($1,000.00) either for payment to a company in the moving business for at least two (2) years or for reimbursement of actual moving expenses as demonstrated by receipts.  Recipients must agree, prior to accepting such assistance, that they will not again reside within one-half (1/2) mile of the most affected area of the site until the State Commissioner of Health formally determines that the area is safe for children six (6) years of age and younger;

4.  In determining the purchase price of a recipient's home, the trust shall deduct any amounts received by the recipient in compensation for damage to the home caused by remedial action on the property; and

5.  Funds shall also be used to assist landlords whose tenants take advantage of the relocation assistance provided in paragraph 2 of this subsection.  Landlords shall be eligible for an amount equal to twelve (12) months of rent at a monthly rate equal to the average monthly rent received by the landlord for the vacated unit over the previous twelve (12) months.  Recipients of such assistance must agree, prior to accepting such assistance, that they will not permit any family with children six (6) years of age and younger to occupy any vacated unit until the State Commissioner of Health formally determines that the area is safe for children of such an age.

B.  The trust shall agree to place a restriction which shall run with the land on the deeds to all property obtained pursuant to paragraph 3 of subsection A of this section providing that the property may not be occupied by children six (6) years of age and younger until the State Commissioner of Health formally determines that the area is safe for children of such an age.

C.  Participation in the assistance program shall be voluntary.  No person shall be required to relocate under the provisions of this act.

D.  In addition to the relocation assistance program described in subsection A of this section, funds granted to the trust may be used for the following purposes:

1.  To provide grants to municipalities, public trusts, or other public entities operating utility systems located within the most affected area of the site in order to lessen the debt burden on such entities as a result of the relocation of families pursuant to this act.  The amount of such grants shall be based on the outstanding debt of such entities and the proportion that the number of persons relocated bears to the total population of the community served by such entity; and

2.  To benefit public school districts located within the most affected area of the site.

E.  Real property acquired by the trust pursuant to the relocation assistance provisions of this act may be utilized or disposed of in the manner that the trust determines shall best serve the public interest.

F.  A trust receiving a grant from the Department of Environmental Quality shall be authorized to establish appropriate procedures for eligible residents to apply for the relocation assistance described in this section; provided, however, that such a trust must set a deadline requiring eligible residents to submit their initial application for assistance within four (4) months of the effective date of this act.  The trust is further authorized to make reasonable use of grant funds for the administration of the relocation assistance program.

G.  In addition to the expenditure of funds according to the provisions of this act, a trust receiving a grant from the Department of Environmental Quality, shall be authorized to seek and expend funds from any other source, whether public or private, to further the purposes of the trust.  The funds granted to a trust by the state shall be transferred in periodic payments rather than a single lump sum.

H.  Prior to determining what constitutes the most affected area, the trust shall consult with the Department of Environmental Quality, which shall provide a recommendation regarding what it believes the boundaries of such an area should be.

I.  Any trust receiving funds under this act shall be subject to the provisions of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

J.  At no time shall a majority of the trustees of a trust receiving funds under this act be residents of the most affected area.  All trustees shall abstain from participating in any decision in which they have a direct pecuniary interest.

Added by Laws 2004, c. 371, § 3.

§10-7604.  Enforcement of reoccupation restrictions - Penalties - Injunction.

The restrictions on reoccupation described in subsection A of Section 3 of this act may be enforced by the trust in its own name or by the district attorney or the Attorney General in the name of the State of Oklahoma.  Those violating such restrictions shall be liable for penalties in an amount equal to three times the amount they have received from the trust.  This penalty shall be in addition to such injunctive relief as the court may order.  Proceeds from such actions shall be used by the trust to further the trust purposes identified in Section 2 of the Lead-Impacted Communities Relocation Assistance Act.

Added by Laws 2004, c. 371, § 4.

§10-7605.  No property right or right in action created - Discretion of trust to determine affected areas and property values - Contracts with substate planning districts.

A.  Neither the enactment of this act nor the grant of funds to a trust shall create any property right or right in action.  The courts shall have no jurisdiction to entertain any action against the recipient trust, the State of Oklahoma, their officers or agents founded on a claim that the claimant should have received different or better treatment from the trust.

B.  The determinations made by the trust pursuant to this relocation assistance program including, without limitation, determinations as to what constitutes the most affected area of the site, the average rental cost of comparable housing, the average purchase price of comparable housing, the eligibility of any person for assistance, and the determination of the proper amount of such assistance, if any, shall be committed to the sole discretion of the trust based on the information available to it and shall not be subject to judicial review.

C.  The Department of Environmental Quality may contract with a trust associated with a substate planning district for approval of the recommendations made by the recipient trust.

Added by Laws 2004, c. 371, § 5.

§10-7606.  Department of Health to monitor blood lead levels of children who remain in affected areas.

The State Department of Health shall carefully monitor the blood lead levels of children who remain within the most affected area, with particular attention to those who may take up residence in the most affected area after the institution of relocation assistance.

Added by Laws 2004, c. 371, § 6.



Title 11. — Cities and Towns

OKLAHOMA STATUTES

TITLE 11.

CITIES AND TOWNS

_________

§111101.  Short title.

This act may be cited as the "Oklahoma Municipal Code."

Laws 1977, c. 256, § 1101, eff. July 1, 1978.

§111102.  Definitions.

As used in the Oklahoma Municipal Code:

1.  "Charter municipality" or "Municipality governed by charter" means any municipality which has adopted a charter in accordance with the provisions of the Constitution and laws of Oklahoma and at the time of adoption of the charter had a population of two thousand (2,000) or more.  Once a municipal charter has been adopted and approved, it becomes the organic law of the municipality in all matters pertaining to the local government of the municipality and prevails over state law on matters relating to purely municipal concerns;

2.  "City" means a municipality which has incorporated as a city in accordance with the laws of this state;

3.  "Governing body" or "Municipal governing body" means the city council of a city, the board of trustees of a town, or the legislative body of a municipality, as it may be defined by applicable law or charter provision;

4.  "Mayor" means the official head of the municipal government as defined by applicable law or charter provision.  The mayor is the presiding officer of the governing body in all statutory forms of municipal government, and is the chief executive officer in cities having the statutory aldermanic and statutory strongmayorcouncil forms of city government;

5.  "Municipality" means any incorporated city or town;

6.  "Officer or official" means any person who is elected to an office in municipal government or is appointed to fill an unexpired term of an elected office, and the clerk and the treasurer whether elected or appointed.  When "officer" or "official" is modified by a term which refers to a personnel position or duty, the holder of the position or duty is not an officer or official of the municipality for any purpose;

7.  "Ordinance" means a formal legislative act of a municipal governing body which has the force and effect of a continuing regulation and a permanent rule of conduct or government for the municipality;

8.  "Publish" or "Publication" means printing in a newspaper which:

a. maintains an office in the municipality and is of general circulation in the municipality.  If there is no such newspaper, then in any newspaper which is of general circulation in the municipality; and

b. meets the requirements of a legal newspaper as provided in Section 106 of Title 25 of the Oklahoma Statutes.

If there is no newspaper meeting the requirements as provided for in this paragraph, the term publish or publication shall mean posting a copy of the item to be published in ten or more public places in the municipality.  When a notice is required to be published for a prescribed period of time, publishing the notice one (1) day each week during the prescribed period of publication is sufficient in accordance with Section 103 of Title 25 of the Oklahoma Statutes;

9.  "Quorum" means a majority of all the members of the governing body, board, or commission, including vacant positions;

10.  "Registered voter" means any person who is a qualified elector, as defined by the provisions of Section 1 of Article III of the Oklahoma Constitution, who resides within the limits of a municipality and who has registered to vote in the precinct of his residence;

11.  "Resident" means a person whose actual dwelling or primary residence is located within the corporate limits of the municipality;

12.  "Resolution" means a special or temporary act of a municipal governing body which is declaratory of the will or opinion of a municipality in a given matter and is in the nature of a ministerial or administrative act.  A resolution is not a law and does not prescribe a permanent rule of conduct or government; and

13.  "Town" means a municipality which has incorporated as a town in accordance with the laws of Oklahoma.

Amended by Laws 1984, c. 126, § 1, eff. Nov. 1, 1984.

§111103.  Saving vested rights.

The provisions of this act shall not in any manner affect the rights, liability or right of action, civil or criminal, for or against any municipality in any action commenced before the effective date of this act.  The adoption of this act shall not be construed to repeal or in any way affect or modify:

1.  Any substantive or fixed right;

2.  Any law authorizing the issuance of any outstanding bonds of any municipality;

3.  Any law pursuant to which special assessments or rates or charges of any nature levied by any municipality which have not been paid in full, principal, interest, and any penalties; or

4.  The running of any statute of limitation in force at the time this act becomes effective.

All incomplete proceedings had and taken under any law hereby repealed or amended in the acquisition or improvement of any municipal project, the holding of any election, the creation of any special assessment or other district, the levy and collection of any taxes, special assessments, rates or charges of any sort, or the issuance of any bond or other security appertaining to a municipal project, any contract for the purchase of any such bonds or securities, which proceedings are in substantial compliance herewith, may, at the option of the municipal governing body, be completed hereunder the same as if such incomplete proceedings had been had and taken pursuant to the provisions hereof.

§112101.  Incorporation of a municipality.

A.  Any community of people residing in compact form may become incorporated as a town in the manner provided in Sections 3101 through 3107 of this title.  If the resident population is one thousand (1,000) or more, a town or community of people residing in compact form may become incorporated as a city in the manner provided in Sections 4101 through 4107 of this title.

B.  Any community which has operated as an incorporated municipality for twentyfive (25) years or more but which does not have any evidence of its articles of incorporation shall be presumed to have incorporated as the statutory form of municipal government under which it has operated.  Such community may file with the Secretary of State any historical evidence of its incorporation. Notice of said filing shall be published one time.  If no action challenging the presumption of incorporation is brought within sixty (60) days after publication of the notice of filing, the presumption of incorporation shall be conclusive.

Amended by Laws 1984, c. 126, § 2, eff. Nov. 1, 1984.

§112102.  Name of incorporated town or city.

An incorporated municipality may be known as the:

1.  "City of _________"; or

2.  "Town of _________";

but no municipality which changes its name or incorporates shall adopt the name of an existing municipality in this state.

Laws 1977, c. 256, § 2102, eff. July 1, 1978.

§112103.  Municipality to be surveyed and platted.

Persons intending to apply for the incorporation of a town or city shall cause a survey and plat to be made of the territory intended to be embraced within its limits.  The survey shall be made by a registered land surveyor, and shall set forth the courses and distances of the boundaries, the quantity of land contained therein, and be platted into lots and blocks in accordance with Sections 41101 through 41111 of this title.  The survey and plat shall be verified by the affidavit of the surveyor.

Laws 1977, c. 256, § 2103, eff. July 1, 1978.

§112104.  Restrictions on territory included in proposed municipality or plat.

A.  Except as otherwise provided by subsection B of this section, no territory within five (5) miles of the corporate limits of a municipality having a population of more than two hundred thousand (200,000), and no territory within three (3) miles of the corporate limits of any municipality having a population less than two hundred thousand (200,000), according to the latest federal census, shall be included in the survey and plat provided in Section 2-103 of this title or incorporated as a new municipality.

B.  Territory within five (5) miles of the corporate limits of a municipality having a population of more than two hundred thousand (200,000) may incorporate as a new municipality if it can be proved to the board of county commissioners by documentation that the territory has historically been identified as a community of people residing in compact form.  Such territory shall be included in the survey and plat provided in Section 2-103 of this title or incorporated as a new municipality.  Upon application of any person or municipality affected, the district court in the county where such territory is located may afford appropriate relief for any violation of this section.  Urban areas annexed by a municipality which are completely nonadjacent to the corporate limits of the municipality are not considered as within the corporate limits of that municipality for the purposes of this section.

Added by Laws 1977, c. 256, § 2104, eff. July 1, 1978.  Amended by Laws 2004, c. 329, § 1, eff. Nov. 1, 2004.

§112105.  Division into wards  Number of wards.

Persons intending to apply for incorporation of a municipality shall divide the proposed municipality into the following number of wards, having due regard to the equitable apportionment of the population and the convenience and contiguity of the wards:

1.  A town shall be divided into three (3) or five (5) wards.

2.  A city to be operated under the statutory aldermanic form of government shall be divided into at least four (4) wards.  A city to be operated under the statutory councilmanager or statutory strongmayorcouncil form shall be divided into four (4) or six (6) wards.

Laws 1977, c. 256, § 2105, eff. July 1, 1978.

§112106.  Incorporation procedure for municipality situated in two or more counties.

If a proposed town or city is situated in two or more counties, the petition for incorporation may be presented to the board of county commissioners of any county in which any part of the proposed municipality is situated.  The board shall act upon the petition in the same manner as if the proposed municipality were situated wholly within the county where the petition is presented.  The county clerk shall immediately certify the proceedings relating to the incorporation of the municipality to the board of commissioners of each other county in which any part of the municipality is situated, and each board which receives this certification shall enter the proceedings upon its records.

Laws 1977, c. 256, § 2106, eff. July 1, 1978.

§112107.  Effect of incorporation  Filing  Judicial notice  Challenges.

The order declaring incorporation of a municipality, issued by the board of county commissioners as provided in Sections 3105, 4105 and 5104 of this title or issued by the town board of trustees as provided in Section 4103 of this title, shall be recorded in the office of the county clerk in the county in which the situs of the municipality is located and filed in the office of the Secretary of State and in the archives of the municipality.  The order shall be conclusive evidence of incorporation in all suits by or against the municipality and shall be judicially noticed in all court proceedings without specifically pleading or alleging incorporation.  Anyone wishing to challenge the formation, incorporation or organization of an incorporated municipality must bring action in the district court in the county in which the situs of the municipality is located within sixty (60) days after the date of the order declaring incorporation.

Laws 1977, c. 256, § 2107, eff. July 1, 1978.

§113101.  Petition for incorporation of town  Notice  Contents.

A.  A petition for incorporation of a town shall be presented to the board of county commissioners of the county in which the proposed town is located, at the time indicated in the notice, as provided for in subsection C of this section, or as soon thereafter as the board can receive and consider it.  The petition shall be:

1.  In writing; and

2.  Signed by at least onethird (1/3) of the registered voters residing in the proposed town as shown by the preceding general election or by at least twentyfive (25) registered voters residing in the proposed town, whichever number is greater.

B.  Each petition shall be on a separate sheet and shall be authenticated by the affidavit of at least one credible witness that the signatures are genuine and that the signers of the petition are registered voters of the proposed town.  The petition shall include:

1.  The name of the proposed town;

2.  The survey and plat of the proposed town;

3.  The resident population, including names and addresses of persons residing in the area of the proposed town not more than sixty (60) days prior to presenting the petition to the board of county commissioners;

4.  The number and boundaries of the proposed town wards or, if no wards are proposed, the number of positions on the proposed board of trustees;

5.  The appropriate documentation to prove that territory within five (5) miles of the corporate limits of a municipality having a population of more than two hundred thousand (200,000) has historically been identified as a community of people residing in compact form, if applicable; and

6.  Affidavits verifying the facts contained in the petition.

C.  Not less than thirty (30) days before presenting the petition to the board of county commissioners, notice of the intent of the petitioners to apply for incorporation of a town shall be given by leaving the survey, plat, census, and description of wards, if any, in some convenient place in the proposed town for examination by those having an interest in the application.

Added by Laws 1977, c. 256, § 3-101, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 3, eff. Nov. 1, 1984; Laws 2004, c. 329, § 2, eff. Nov. 1, 2004.

§113102.  Hearing on petition  Order of commissioners calling for election on question.

Within thirty (30) days after the petition for incorporation has been presented, the board of county commissioners shall determine, either by affidavit or by oral testimony in a hearing on the petition, whether the requirements for incorporation have been fully complied with.  If the board is satisfied with the petitioners' compliance, it shall call for an election for the purpose of submitting to the registered voters of the proposed town the question of whether or not such territory shall become an incorporated town.  The order of the board calling for the election shall name the date for the election and shall be submitted to the secretary of the county election board for the purpose of conducting the election.

Laws 1977, c. 256, § 3102, eff. July 1, 1978.

§113103.  Notice of election.

At least ten (10) days' notice of the election shall be given by the board of county commissioners by publication in a newspaper of general circulation in the proposed town, and by posting a copy of the order in not less than ten (10) of the most public places in the proposed town.

Laws 1977, c. 256, § 3103, eff. July 1, 1978.

§113104.  Conduct of election  Ballots.

The election shall be conducted in accordance with applicable election laws.  The registered voters of the proposed town shall vote on the question of incorporation by separate ballot, which shall be substantially in the following form:

For incorporation as the town of ___________

( ) Yes.

( ) No.

Laws 1977, c. 256, § 3104, eff. July 1, 1978.

§113105.  Canvassing returns  Statement of result  Order of incorporation.

The county election board shall canvass the returns of the election. Within five (5) days after the canvass of the returns of the election, the secretary of the county election board shall certify the results of the election to the board of county commissioners.  If a majority of the votes cast are in favor of incorporation as a town, the board of commissioners shall, within twenty (20) days after receiving the result of the vote, issue an order declaring that the town has been incorporated and naming the date for the election of town officers.  The territory shall, from the date of the commissioners' order, be deemed a body corporate and an incorporated town.

Laws 1977, c. 256, § 3105, eff. July 1, 1978.

§11-3-106.  Notice of election of town officers - Fees and expenses.

The order of the board of county commissioners shall be submitted to the secretary of the county election board for the purpose of conducting the election of town officers.  If the town is eligible to come within the provisions of the Oklahoma Town Meeting Act and a majority of the petitioners desire to comply with the provisions of the Oklahoma Town Meeting Act, the petitioners shall call the election in accordance with the provisions of the Oklahoma Town Meeting Act.  Notice of any election of town officers shall be in the manner provided by law for municipal elections.  All expenses for any election on the question of incorporation and the election of officers shall be paid by the county and reimbursed by the town when fully organized.

Added by Laws 1977, c. 256, § 3-106, eff. July 1, 1978.  Amended by Laws 1998, c. 357, § 1, eff. Jan. 1, 1999.

§113107.  Officers to be elected.

The officers to be elected shall be those provided by law applicable to the town board of trustees form of government.  These officers shall hold office until the next oddnumbered year, at which time the first regular municipal election shall be held under the town board of trustees form of government as provided in Section 16206 of this title, and until their successors are elected and qualified.

§114101.  Petition for incorporation of city  Contents.

A petition for incorporation of a city shall be filed with the board of county commissioners of the county in which the proposed city is located.  The petition shall:

1.  Be in writing; and

2.  Be signed by at least thirtyfive percent (35%) of the registered voters residing in the proposed city, as shown by the preceding general election.

Each petition shall be on a separate sheet and shall be authenticated by the affidavit of at least one credible witness that the signatures are genuine and the signers of the petition are registered voters of the proposed city.  The petition shall include:  1.  The name of the proposed city;

2.  The survey and plat of the proposed city;

3.  The resident population according to the latest federal census or other census recognized by the laws of Oklahoma, which population must be one thousand (1,000) inhabitants or more;

4.  The number and boundaries of the proposed city wards;

5.  A designation of the statutory form of city government that is proposed for the city when it becomes incorporated; and

6.  Affidavits verifying the facts alleged in the petition.

Laws 1977, c. 256, § 4101, eff. July 1, 1978.

§114102.  Order calling for election on question  Notice.

Within thirty (30) days after filing the petition for incorporation of a city, the board of county commissioners shall call for an election for the purpose of submitting to the registered voters of the proposed city the question of whether or not such town or community of people shall become an incorporated city.  The order calling for the election shall name the date for the election and shall be submitted to the secretary of the county election board for the purpose of conducting the election.  The order shall be published in a newspaper of general circulation in the proposed city for a period of at least twenty (20) days prior to the election.

Laws 1977, c. 256, § 4102, eff. July 1, 1978.

§114103.  Alternative procedure for incorporated towns.

As an alternative procedure to filing a petition with the board of county commissioners, the board of trustees of an incorporated town, by resolution, may direct the mayor to submit the question of whether or not the town shall become a city to the registered voters of the town at a special or general election.  The resolution shall:  1.  Divide the municipality into the required number of wards for purposes of the proposed city;

2.  Designate the statutory form of city government that is proposed for the city when it becomes incorporated; and

3.  Name the date for the election.

If a majority of the votes cast are in favor of incorporation as a city, as certified by the county election board, the town board shall adopt a resolution declaring that the city has been incorporated and naming the date for the election of city officers. The city shall, from the date of the board's resolution, be deemed a body corporate and an incorporated city.

Laws 1977, c. 256, § 4103, eff. July 1, 1978.

§114104.  Conduct of election  Ballots.

The election on the question of incorporation shall be conducted in accordance with applicable election laws.  The registered voters of the proposed city shall vote on the question by separate ballot, which shall be substantially in the following form:  Shall the ________ (town, community, territory) of ________ become incorporated as the city of ________ and operated under the statutory ________ (name of proposed statutory form) form of city government as provided by the laws of Oklahoma?

( ) Yes.

( ) No.

Laws 1977, c. 256, § 4104, eff. July 1, 1978.

§114105.  Canvassing returns  Certification of results  Order of incorporation.

The county election board shall canvass the returns of the election.  Within five (5) days after the canvass of the returns of the election, the secretary of the county election board shall certify to the board of county commissioners the results of the election.  If a majority of the votes cast are in favor of incororation as a city under the designated statutory form, the board of commissioners shall, within twenty (20) days after receiving the results of the vote, issue an order declaring that the city has been incorporated under the designated statutory form of city government and naming the date for the election of city officers.  The city shall, from the date of the commissioners' order, be deemed a body corporate and an incorporated city.

Laws 1977, c. 256, § 4105, eff. July 1, 1978.

§11-4-106.  Notice of election of city officers - Fees and expenses.

The order of the board of county commissioners shall be submitted to the secretary of the county election board for the purpose of conducting the election.  Notice of the election of city officers shall be in the manner provided by law for municipal elections.  All expenses for the election on the question of incorporation and the election of officers shall be paid by the county and reimbursed by the city when fully organized.

Added by Laws 1977, c. 256, § 4-106, eff. July 1, 1978.  Amended by Laws 1998, c. 357, § 2, eff. Jan. 1, 1999.

§114107.  Officers to be elected.

The officers to be elected shall be those provided by the laws governing the statutory form of city government which has been adopted.  These officers shall hold office until the next oddnumbered year, at which time the first regular municipal election shall be held in accordance with the form of government adopted, and until their successors are elected and qualified.

Laws 1977, c. 256, § 4107, eff. July 1, 1978.

§115101.  City incorporating as a town  Procedure.

Any city may become an incorporated town.  A petition for a city to become an incorporated town shall be filed with the board of county commissioners of the county in which the city is located. The petition shall:

1.  Be in writing; and

2.  Be signed by at least thirtyfive percent (35%) of the registered voters of the city, as shown by the preceding general election.

The petition shall clearly express the desire of the petitioners to become incorporated as a town and shall be authenticated by the affidavit of at least one credible witness that the signatures are genuine and that the signers of the petition are registered voters of the city.  The petition shall include:

1.  The name of the city and of the proposed town;

2.  The survey and plat of the city;

3.  The resident population according to the latest federal census or other census recognized by the laws of Oklahoma;

4.  The description and name of the proposed town wards; and

5.  Affidavits verifying the facts alleged in the petition.

Laws 1977, c. 256, § 5101, eff. July 1, 1978.

§115102.  Order calling for election on question  Notice.

Within thirty (30) days after filing the petition for a city incorporating as a town, the board of county commissioners shall call for an election for the purpose of submitting to the registered voters of the city the question of whether or not such city shall become an incorporated town.  The order calling for the election shall name the date for the election and shall be submitted to the secretary of the county election board for the purpose of conducting the election.  The order shall be published in a newspaper of general circulation in the city for a period of at least twenty (20) days prior to the election.

Laws 1977, c. 256, § 5102, eff. July 1, 1978. 0

§115103.  Election on city incorporating as town  Ballots.

The election shall be conducted in accordance with applicable election laws.  A separate ballot shall be prepared for submitting the question of whether or not the city shall become an incorporated town.  The ballot shall be in substantially the following form:

Shall the City of _________ become an incorporated town and be known as the Town of ________?

( ) Yes.

( ) No.

Laws 1977, c. 256, § 5103, eff. July 1, 1978.

§115104.  Certification of results  Order of incorporation  Notice of election of town officers  Fees and expenses.

The county election board shall canvass the returns of the election.  Within five (5) days after the canvass of the returns of the election, the secretary of the county election board shall certify to the board of commissioners the results of the election.  If a majority of the votes cast in the election are in favor of the city incorporating as a town, the board of commissioners shall, within twenty (20) days after receiving the result of the vote, issue an order declaring the town's incorporation and naming the date for the election of town officers.  Notice of the election of town officers shall be in the manner provided by law for municipal elections.  All expenses for the election on the question of incorporation and the election of officers shall be paid by the incorporated town.

Laws 1977, c. 256, § 5104, eff. July 1, 1978.

§115105.  Town officers to be elected.

The officers to be elected shall be those provided by law applicable to the town board of trustees form of government.  These officers shall hold office until the next oddnumbered year, at which time the first regular municipal election shall be held under the town board of trustees form of government as provided in Section 16206 of this title, and until their successors are elected and qualified.

Laws 1977, c. 256, § 5105, eff. July 1, 1978.

§115106.  Indebtedness assumed by incorporated town.

All indebtedness of any nature, whether resulting from a bond issue or otherwise, shall be assumed by the incorporated town.

Laws 1977, c. 256, § 5106, eff. July 1, 1978.

§116101.  Proposal for consolidation  Terms and conditions  Approval by governing bodies.

Any two or more municipalities lying adjacent to each other may consolidate and become one municipal corporation.  A proposal for consolidation shall be prepared by the governing body of a municipality when:

1.  A resolution of the governing body so directs; or

2.  A petition signed by at least twentyfive percent (25%) of the registered voters of the municipality, as shown by the preceding general election, is filed with the governing body.

The proposal shall then be submitted to the governing body of an adjacent municipality for its approval.  When the proposal is approved, the governing bodies of the municipalities to be consolidated, or their representatives, shall prepare the terms and conditions of the consolidation.  The terms and conditions of consolidation shall provide for the transition of officers and employees of each municipality which is to be consolidated.  If each governing body approves the terms of consolidation, it shall adopt a resolution declaring its approval and shall provide for an election on the question of consolidation.

Laws 1977, c. 256, § 6101, eff. July 1, 1978.

§116102.  Ballots  Election on question.

The question submitted to the registered voters of each municipality shall be substantially in the following form:

Shall the municipalities of ______ and ______ (name of all municipalities to be consolidated) consolidate as the ______ (city or town) of ________ and be operated under the _____________ form of government?

( ) Yes.

( ) No.

If a majority of the votes cast in each municipality are in favor of consolidation, the governing body in each municipality shall declare, by ordinance, that the consolidation has been approved and shall proceed to consolidate under the terms of consolidation.  The consolidation and formation of the municipal corporation shall take effect on the date named in the terms and conditions.  Upon the effective date, the municipal corporation shall be governed by laws applicable to the form of government which has been adopted.

Laws 1977, c. 256, § 6102, eff. July 1, 1978.

§116103.  Record of consolidation.

The order of each municipality declaring consolidation as a municipal corporation shall be recorded in the office of the county clerk in the county in which the situs of the consolidated municipal corporation is located and filed in the office of the Secretary of State and in the archives of the municipal corporation.

Laws 1977, c. 256, § 6103, eff. July 1, 1978.

§116104.  Property and obligations after consolidation.

All real and personal property belonging to each municipality so consolidated, and all its notes, bonds, obligations, accounts, demands, evidences of debt, rights and franchises, books, records, maps and plats shall become the property of the consolidated municipal corporation.  Each municipality as it existed before consolidation shall remain liable for all its obligations and outstanding indebtedness which are due or become due on the day of the election on consolidation, and the property within such municipality shall be assessed to pay the obligations and indebtedness in the same manner as if a consolidation had not taken place.  In no event shall the consolidated municipal corporation be liable for obligations existing before consolidation unless expressly provided for by the terms and conditions of consolidation.

Laws 1977, c. 256, § 6104, eff. July 1, 1978.

§117101.  Dissolution of municipality  Application  Notice of election on question.

An application for dissolution of a municipality shall be filed with the governing body of the municipality.  The application shall:  1.  Be in writing;

2.  Set forth the reasons for the request; and

3.  Be signed by not less than onethird of the registered voters residing in the municipality as shown by the preceding general election.

If the governing body of the municipality determines that the reasons for dissolution are good, it shall call for an election for the purpose of submitting to the registered voters of the municipality the question of whether or not the municipality should be dissolved.  Notice of the election shall be given by the governing body in the manner provided by law for municipal elections.

Laws 1977, c. 256, § 7101, eff. July 1, 1978.

§117102.  Conduct of election  Results.

Registered voters of the municipality shall vote by ballot "yes" or "no" on the question of dissolution of the municipality. The election shall be conducted in accordance with applicable election laws.  If a majority of the votes are in favor of dissolution, and the votes have been cast by at least twofifths of the registered voters of the municipality (as shown by the preceding general election), a statement of the vote signed by the mayor, and attested by the clerk, shall be filed in the office of the county clerk in the county in which the situs of the municipality is located and in the office of the Secretary of State.  At the expiration of six (6) months from the date of the election on the question, the municipality shall cease to be a corporation.

Laws 1977, c. 256, § 7102, eff. July 1, 1978.

§117103.  Disposition of property  Payment of debts and liabilities  Contract rights.

The property belonging to the dissolved municipality shall be used first to pay its debts and liabilities, and then disposed of in the manner as a majority of the registered voters of the municipality shall direct in a special election on the question of disposition of property.  No dissolution of an incorporated municipality shall impair the rights of any person in any contract or agreement to which the municipality is a party.

Laws 1977, c. 256, § 7103, eff. July 1, 1978.

§117104.  Real property owned by municipality at time of dissolution.

If a municipality is the owner in fee simple of real property at the time it is dissolved, and this real property is thereafter brought within the boundaries of another existing incorporated municipality, the fee simple title of this real property will divest from the dissolved municipality and vest in the existing municipality.

Laws 1977, c. 256, § 7104, eff. July 1, 1978.

§117105.  Involuntary dissolution  Grounds  Petition in district court.

The district attorney for the county in which the situs of the municipal government is located may petition for involuntary dissolution of a municipality when the government of a municipality ceases to function by reason of the following:

1.  General municipal elections have not been called in the municipality for two successive general municipal elections; or

2.  A majority of all the members of the governing body fail to qualify for two successive general municipal elections.

The petition requesting involuntary dissolution shall be filed in the district court in the county in which the situs of the municipality is located.  The petition shall state the facts which justify the request and shall set forth a detailed statement of the assets and liabilities of the municipality insofar as they can be ascertained.

Laws 1977, c. 256, § 7105, eff. July 1, 1978.

§117106.  Involuntary dissolution  Notice of hearing.

Upon the filing of a petition for the involuntary dissolution of a municipality, the district court shall fix a date for a hearing on the request.  The date of the hearing shall be not less than thirty (30) days after the date of filing.  The district attorney for the county in which the situs of the municipal government is located shall give at least twenty (20) days' notice of the hearing by publication in a newspaper of general circulation in the municipality, and by posting copies of the notice in five (5) of the most public places in the municipality.  The notice shall state the purpose of the petition and the date and place of the hearing.

Laws 1977, c. 256, § 7106, eff. July 1, 1978.

§117107.  Involuntary dissolution  Hearing and order.

Any person owning property in or registered to vote in the municipality may appear at the hearing and give testimony for or against dissolution of the municipality.  If the court finds that the government of the municipality has ceased to function because of the reasons listed in Section 7105 of this title, it shall enter an order for dissolution of the municipality.  The order of the court shall state when the dissolution shall take effect and appoint a receiver, if necessary, to wind up the affairs of the municipality and dispose of its property.  A record of dissolution shall be filed in the manner provided for voluntary dissolution.

Laws 1977, c. 256, § 7107, eff. July 1, 1978.

§118101.  Qualifications for elected office.

A municipal elected official shall be a resident and a registered voter of the municipality in which he serves, and all councilmembers or trustees from wards shall be actual residents of their respective wards.  If an elected official ceases to be a resident of the municipality, he shall thereupon cease to be an elected official of that municipality.

Laws 1977, c. 256, § 8101, eff. July 1, 1978.

§118102.  Term of office.

Unless otherwise provided for by law, the term of office of an elected municipal official shall be four (4) years.  The term of office of an elected official shall begin at 12:00 noon on the second Monday following the general municipal election, and such official shall serve until his successor is elected and qualified. If a newly elected official does not qualify within thirty (30) days after his term of office begins, the office shall become vacant and shall be filled in the manner provided by law.  In order to complete the unexpired term, the office of an official who is holding over shall be filled at the next general election in compliance with the provisions of Sections 16101 through 16213 of this title.

Amended by Laws 1984, c. 126, § 4, eff. Nov. 1, 1984.

§118103.  Oath of office.

Any officer, elected or appointed, before entering upon the duties of his office, shall take and subscribe to the oath or affirmation of office prescribed by the Oklahoma Constitution.  The oath or affirmation shall be filed in the office of the municipal clerk.

Laws 1977, c. 256, § 8103, eff. July 1, 1978.

§118104.  Who may administer oaths.

All officers authorized by state law, the mayor, the municipal clerk, the city manager, the municipal judge or judges and such other officers as the municipal governing body may authorize, may administer oaths and affirmations in any matter pertaining to the affairs and government of the municipality.

Laws 1977, c. 256, § 8104, eff. July 1, 1978.

§118105.  Certain officers to give bond.

The municipal governing body shall require the municipal treasurer, any officer or employee designated by ordinance to sign municipal warrants or municipal checks, and any other officers and employees as the governing body may designate by ordinance, to give bond for the faithful performance of his duties within ten (10) days after his election or appointment, in such amount and form as the governing body shall prescribe.  The municipality shall pay the premiums on such bonds.

Laws 1977, c. 256, § 8105, eff. July 1, 1978; Laws 1992, c. 371, § 1, eff. July 1, 1992.

§118106.  Nepotism  Dual office holding.

No elected or appointed official or other authority of the municipal government shall appoint or elect any person related by affinity or consanguinity within the third degree to any governing body member or to himself or, in the case of a plural authority, to any one of its members to any office or position of profit in the municipal government.  The provisions of this section shall not prohibit an officer or employee already in the service of the municipality from continuing in such service or from promotion therein. A person may hold more than one office or position in a municipal government as the governing body may ordain.  A member of the governing body shall not receive compensation for service in any municipal office or position other than his elected office.

Amended by Laws 1984, c. 126, § 5, eff. Nov. 1, 1984.

§118107.  Removal of officers.

A municipal elected official may be removed from office for any cause specified by applicable state law for the removal of officers, and by the method or methods prescribed thereby.

Laws 1977, c. 256, § 8107, eff. July 1, 1978.

§118108.  Absence from governing body meetings.

Whenever a member of the municipal governing body is absent from more than onehalf of all meetings of the governing body, regular and special, held within any period of four (4) consecutive months, he shall thereupon cease to hold office.

Laws 1977, c. 256, § 8108, eff. July 1, 1978.

§118109.  Vacancies in office.

A.  When a vacancy occurs in an office of an elected municipal official except the mayor, the governing body shall appoint, by a majority vote of the remaining members, a person to fill the vacancy until the next general municipal election, or the next biennial town meeting if the municipality is subject to the Oklahoma Town Meeting Act, Section 16301 et seq. of this title, and to serve until a successor is elected and qualified.  Any vacancy shall then be filled at the next general municipal election or biennial town meeting by election of a person to complete the balance of any unexpired term. If the vacancy has not been filled within sixty (60) days after it occurs, the governing body shall call for a special election or a special town meeting for the purpose of filling the vacancy for the duration of the unexpired term unless said vacancy occurs or said election would occur within one hundred twenty (120) days prior to the first day of the filing period for the next general municipal election or within one hundred twenty (120) days prior to the next biennial town meeting. If a vacancy is not filled by the special election or at a special town meeting, it shall be filled by appointment as provided for in this subsection.

B.  If a majority of the offices of a governing body become vacant more than sixty (60) days before the beginning of a regular filing period for general municipal elections or more than sixty (60) days before the biennial town meeting, the remaining members of the governing body shall call for a special election or a special town meeting, if the municipality is subject to the Oklahoma Town Meeting Act, to be held as soon as possible in the municipality for the purpose of filling all vacant offices for the remainder of their unexpired terms if the election or town meeting can be held more than sixty (60) days before the beginning of the filing period for the general election or more than sixty (60) days before the next biennial town meeting.  The remaining members of the governing body may pay claims in accordance with Section 17102 of this title and, when necessary to avoid financial loss or injury to a person or property, may take any action otherwise authorized for the governing body except the enactment of an ordinance.

C.  If all the offices of the governing body become vacant, the municipal clerk or acting municipal clerk shall be the interim mayor until a member of the governing body is elected and qualified.  If there is no municipal clerk or acting municipal clerk in office, the municipal treasurer shall serve as interim mayor and acting municipal clerk.  If there is no municipal officer in office, the Governor may appoint a registered voter of the municipality as interim mayor and acting municipal clerk.  The appointed interim mayor shall give bond for the faithful performance of his duties within ten (10) days after his appointment.  The municipality shall pay the premium on the bond.

D.  The interim mayor shall exercise the authority of the governing body for only those purposes set out in this section.

1.  Within five (5) days of the occurrence of the last vacancy, the interim mayor shall call a special election or a special town meeting, if the municipality is subject to the provisions of the Oklahoma Town Meeting Act, for the purpose of filling the unexpired terms in accordance with subsection B of this section.  If all of the offices of the governing body become vacant sixty (60) days or less before the beginning of a regular filing period for general elections or sixty (60) days or less before the next biennial town meeting, the interim mayor shall call the regular general election or the biennial town meeting, whichever is appropriate.  If the interim mayor fails or refuses to call an election or town meeting, whichever is appropriate, the board of county commissioners of the county in which the municipality is located shall call the election or town meeting.  The county sheriff, or his deputy, shall attend any town meeting called by the board of county commissioners and, if the interim mayor fails to conduct the meeting, shall moderate the meeting.  The interim mayor or the sheriff or deputy who is moderating the meeting is authorized to appoint a registered voter of the municipality to take the minutes of the meeting.  If the vacancies are not filled by the election or town meeting called for the purpose, the Governor may appoint registered voters of the municipality to fill the vacancies without regard to wards for the balance of the unexpired term.

2.  The interim mayor may pay claims in accordance with subsection C of Section 17102 of this title.  The interim mayor shall submit a list of such payments to the governing body of the municipality no later than the second regular meeting after the vacancies are filled.

E.  To be eligible for appointment to fill a vacancy in an elected municipal office a person must meet the same qualifications required for filing a declaration for candidacy for that office.

Amended by Laws 1984, c. 126, § 6, eff. Nov. 1, 1984; Laws 1988, c. 105, § 16, eff. Nov. 1, 1988; Laws 1989, c. 255, § 1, emerg. eff. May 19, 1989.

§11-8-110.  Candidacy of municipal officer for county or state office - Resignation.

Any member of a municipal governing body, the city or town clerk, and the city marshal shall be eligible to become a candidate for a county or state office without resigning from the office held by the officer.

Added by Laws 1977, c. 256, § 8-110, eff. July 1, 1978.  Amended by Laws 2004, c. 47, § 1.

§118111.  Abstinence in voting in certain meetings.

If a member of the governing body of a municipality abstains from voting, he shall be deemed to have cast a negative vote, which shall be recorded in the minutes.

Added by Laws 1984, c. 126, § 7, eff. Nov. 1, 1984.

§118112.  Resignation of municipal officer.

A municipal officer may resign by submitting his written resignation to the governing body of the municipality, to the remaining members of the municipal governing body if some positions are vacant, to the interim mayor or, if all positions of the governing body will become vacant upon the resignation, to the board of county commissioners of the county in which the municipality is located.  Delivery of the written resignation to the governing body during a public meeting of such body or to the municipal clerk by mail or personal delivery during regular office hours shall constitute submission of the resignation to the municipal governing body.  Delivery of the written resignation to the board of county commissioners during a public meeting of the commissioners or to the county clerk by mail or hand delivery during regular office hours shall constitute submission of the resignation to the board of county commissioners.  A resignation submitted by a municipal officer may be withdrawn in writing at any time prior to the effective date stated in the resignation.  If no effective date is stated, the resignation shall be effective immediately.  Acceptance by the governing body shall not be required for the resignation to be effective.

Added by Laws 1984, c. 126, § 8, eff. Nov. 1, 1984. Amended by Laws 1988, c. 105, § 17, eff. Nov. 1, 1988.

§11-8-113.  Certain officers and employees prohibited from conducting certain business with municipality - Exception for municipalities under 2,500 - Definitions - Violations - Employees of financial institutions.

A.  Except as otherwise provided by this section, no municipal officer or employee, or any business in which the officer, employee, or spouse of the officer or employee has a proprietary interest, shall engage in:

1.  Selling, buying, or leasing property, real or personal, to or from the municipality;

2.  Contracting with the municipality; or

3.  Buying or bartering for or otherwise engaging in any manner in the acquisition of any bonds, warrants, or other evidence of indebtedness of the municipality.

B.  The provisions of this section shall not apply to any officer or employee of any municipality of this state with a population of not more than two thousand five hundred (2,500) according to the latest Federal Decennial Census, who has a proprietary interest in a business which is the only business of that type within ten (10) miles of the corporate limits of the municipality.  However, any activities permitted by this subsection shall not exceed Five Hundred Dollars ($500.00) for any single activity and shall not exceed Ten Thousand Dollars ($10,000.00) for all activities in any calendar year.

C.  For purposes of this section, "employee" means any person who is employed by a municipality more than ten (10) hours in a week for more than thirteen (13) consecutive weeks and who enters into, recommends or participates in the decision to enter into any transaction described in subsection A of this section.  Any person who receives wages, reimbursement for expenses, or emoluments of any kind from a municipality, any spouse of the person, or any business in which the person or spouse has a proprietary interest shall not buy or otherwise become interested in the transfer of any surplus property of a municipality or a public trust of which the municipality is beneficiary unless the surplus property is offered for sale to the public after notice of the sale is published.

D.  For purposes of this section, "proprietary interest" means ownership of more than twenty-five percent (25%) of the business or of the stock therein or any percentage which constitutes a controlling interest but shall not include any interest held by a blind trust.

E.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.  Any transaction entered into in violation of the provisions of this section is void.  Any member of a governing body who approves any transaction in violation of the provisions of this section shall be held personally liable for the amount of the transaction.

F.  Notwithstanding the provisions of this section, any officer, director or employee of a financial institution may serve on a board of a public body.  Provided, the member shall abstain from voting on any matter relating to a transaction between or involving the financial institution in which they are associated and the public body in which they serve.

Added by Laws 1984, c. 126, § 9, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 5, § 1, emerg. eff. March 5, 1985; Laws 1995, c. 118, § 1, eff. Nov. 1, 1995; Laws 1996, c. 341, § 1, eff. Nov. 1, 1996; Laws 2004, c. 68, § 1, emerg. eff. April 7, 2004.

§11-8-114.  Institute - Statewide organization to conduct.

A.  Each person elected for the first time to a position of a municipality on or after January 1, 2005, shall be required within one year after taking the oath of office to attend an institute for municipal officials.  The Institute shall be conducted at all times, in cooperation with the Oklahoma Department of Career and Technology Education, by or under the supervision of a statewide organization that is exempt from taxation under federal law and designated pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 170(a).  The statewide organization shall demonstrate to the Oklahoma Department of Career and Technology Education that it has represented municipalities, had statutory functions and conducted training programs for municipalities for at least fifteen (15) years prior to the effective date of this act.  It shall further demonstrate that its continuous official purpose is to promote the general welfare of cities and towns, to foster or conduct schools, short courses and other training sessions, to provide technical assistance and consultive services and other aids for the improvement and increased efficiency of city and town government, and to serve as the representative of cities and towns in carrying out the duties and prerogatives conferred on it by state law.

B.  The Institute shall consist of eight (8) hours of instruction.  A certificate of completion shall be awarded to those persons who attend and successfully complete the Institute and a list of those persons shall be filed with the Oklahoma Department of Career and Technology Education.

C.  The curriculum for the Institute shall include, but not be limited to:  municipal budget requirements, the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, ethics, procedures for conducting meetings, conflict of interest, and purchasing procedures.

D.  The Institute shall be held at a minimum of six regional locations in the state.  Every effort shall be made by the Institute to accommodate training through long-distance learning.

E.  A person elected to a municipal position who fails to satisfy the education requirements of this section shall cease to hold the position commencing at the next scheduled meeting of the governing body following the first year anniversary of the person's taking the oath of office.

F.  At the time of filing, the designated statewide organization shall provide the necessary information to the candidate of the option for attendance at the Institute as provided for in this section.  In the case of officials nominated and elected for municipal offices at town meetings, the presiding officer of the town meeting shall notify the candidate of the option.

Added by Laws 2005, c. 147, § 1, eff. Nov. 1, 2005.

§119101.  Statutory aldermanic form of government.

The form of government provided by Sections 9101 through 9118 of this title shall be known as the statutory aldermanic form of city government.  Cities governed under the statutory aldermanic form shall have all the powers, functions, rights, privileges, franchises and immunities granted, or which may be granted, to cities.  Such powers shall be exercised as provided by law applicable to cities under the aldermanic form, or if the manner is not thus prescribed, then in such manner as the governing body may prescribe.

Laws 1977, c. 256, § 9101, eff. July 1, 1978.

§119102.  Governing body.

The governing body of a statutory aldermanic city shall consist of the mayor, who is elected at large, and one or two councilmembers from each ward of the city.  The governing body may submit to the voters the question of whether one or two councilmembers shall be elected from each ward.  If approved, the change shall become effective for the next regular municipal election which shall be conducted in accordance with the provisions of Section 16202 or 16204 of this title, whichever is applicable.

Amended by Laws 1984, c. 126, § 10, eff. Nov. 1, 1984.

§119103.  Qualifications of governing body members.

The governing body members shall be residents and registered voters of the city, and the councilmembers from wards shall be actual residents of their respective wards.  Removal of a councilmember from the ward for which he was elected shall cause a vacancy in the office of that councilmember.

Laws 1977, c. 256, § 9103, eff. July 1, 1978.

§119104.  Mayor  Duties as president of council.

The mayor shall preside at meetings of the council, and shall certify to the correct enrollment of all ordinances and resolutions passed by it.  The mayor is not considered a member of the council for quorum or voting purposes; except that he may vote on questions under consideration by the council only when the council is equally divided.

Laws 1977, c. 256, § 9104, eff. July 1, 1978.

§119105.  Mayor Duties as chief executive officer.

The mayor shall be chief executive officer of the administrative branch of the government of the city.  The mayor shall be recognized as the head of the city government for all ceremonial purposes and by the Governor for purposes of military law.  The mayor shall:

1.  appoint, subject to confirmation by the city council, a city attorney and all heads or directors of administrative departments including members of boards and commissions and shall appoint all other administrative officers and employees of the city; and

2.  sign the commissions and appointments of all officers, elected or appointed; and

3.  remove or suspend city officers or employees against whom charges of incompetency, neglect, or violation of duty are made, until such time as the council shall take action on the charges; and  4.  supervise and control all administrative departments, agencies, officers, and employees, act promptly on a charge of neglect or violation of duty of any officer or employee, and require any officer to account for and report to the council in writing on any subject pertaining to the duties, powers, or functions of the officer when the mayor deems necessary; and

5.  prepare a budget annually and submit it to the council. The mayor shall be responsible for the administration of the budget after it goes into effect; and

6.  keep the council advised of the financial condition and future needs of the city.  The mayor shall submit to the council a report after the end of the fiscal year on the finances and administrative activities of the city for the preceding year; and

7.  make recommendations to the council of measures for the wellbeing of the city; and

8.  enforce the city ordinances; and

9.  grant pardons for violation of city ordinances, including the remission of fines and costs, subject to the approval of the council.  Said approval may only be given at a meeting of the council after the reasons and order of remission or pardon have been entered on the journal; and

10.  have such other powers, duties, and functions as may be prescribed by law or by ordinance.

Amended by Laws 1984, c. 126, § 11, eff. Nov. 1, 1984.

§119106.  Mayor  Signing ordinances  Veto power.

The mayor may sign or veto any city ordinance or resolution passed by the city council.  Any ordinance or resolution vetoed by the mayor may be passed over his veto by a vote of twothirds (2/3) of all the members of the council.  If the mayor neglects or refuses to sign any ordinance or return it with his objections in writing at the next regular meeting of the council, the ordinance shall become law without his signature.

Laws 1977, c. 256, § 9106, eff. July 1, 1978.

§119107.  Election of council president  Duties.

The council shall elect from among its members a president of the city council.  The council president shall be elected in each oddnumbered year at the first council meeting held after council terms begin, or as soon thereafter as practicable, and he shall serve until his successor has been elected and qualified.  The council president shall act as mayor during the absence, disability or suspension of the mayor.  He shall preside at all meetings of the council in the absence of the mayor and while presiding in the place of the mayor, he shall have all the powers, rights, privileges and duties as other members of the council.  In the absence of the mayor and the council president, the council shall elect from among its members an acting president of the city council to occupy the position temporarily.

Laws 1977, c. 256, § 9107, eff. July 1, 1978.

§119108.  Powers vested in council  Designated powers.

Except as otherwise provided in this article, all powers of a statutory aldermanic city, including the determination of matters of policy, shall be vested in the council.  Without limitation of the foregoing, the council may:

1.  Enact municipal legislation subject to such limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

2.  Raise revenue, make appropriations, regulate salaries and wages, and all other fiscal affairs of the city, subject to such limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

3.  Inquire into the conduct of any office, department or agency of the city, and investigate municipal affairs, or authorize and provide for such inquiries; and

4.  Create, change and abolish offices, departments and agencies other than those established by law; assign additional functions and duties to offices, departments and agencies established by this article; and define the duties, powers and privileges of all officers which are not defined by this article.

Laws 1977, c. 256, § 9108, eff. July 1, 1978.

§119109.  Council  Meetings.

The council shall meet regularly at least monthly at such times as it may prescribe by ordinance or otherwise.  The mayor or any three (3) councilmembers may call special meetings.  The call for special meetings must be in writing and specify the subjects to be considered.  No business other than that specified in the call shall be transacted at the special meeting.

Laws 1977, c. 256, § 9109, eff. July 1, 1978.

§119110.  Council  Quorum  Rules and voting.

A majority of all the members of the council shall constitute a quorum to do business, but a smaller number may adjourn from day to day.  The council shall determine its own rules, and may compel the attendance of absent members in the manner and under penalties as the council may prescribe.

Laws 1977, c. 256, § 9110, eff. July 1, 1978.

§119111.  Vacancy in the office of mayor.

When a vacancy occurs in the office of the mayor less than ninety (90) days before the next regular municipal election, the president of the city council shall act as mayor until the next regular municipal election, at which time the registered voters of the city shall elect a person to fill any unexpired term, and until a mayor is elected and qualified for office.  If the vacancy in the mayor's office occurs more than ninety (90) days before the next regular municipal election, the acting mayor shall cause a special election to be held for the purpose of electing a mayor for the duration of the unexpired term.  The acting mayor shall be entitled to receive the same compensation as the mayor would be entitled to.

Laws 1977, c. 256, § 9111, eff. July 1, 1978.

§119112.  City clerk  Creation and duties  Compensation.

The city clerk shall be an officer of the city.  The clerk shall serve as clerk for the council. The city clerk shall:

1.  keep the journal of the proceedings of the city council; and

2.  enroll all ordinances and resolutions passed by the council in a book or set of books kept for that purpose; and

3.  have custody of documents, records, and archives, as may be provided for by law or by ordinance, and have custody of the seal of the city; and

4.  attest and affix the seal of the city to documents as required by law or by ordinance; and

5.  have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance. The person who serves as city clerk may be employed by the city to perform duties not related to his position as city clerk.  The salary, if any, for said duties shall be provided for separately by ordinance.

Amended by Laws 1984, c. 126, § 12, eff. Nov. 1, 1984.

§119113.  City treasurer  Creation and duties  Compensation.

The city treasurer shall be an officer of the city.  Subject to such regulations as the council may prescribe, the city treasurer shall deposit daily funds received for the city in depositories as the council may designate.  The city treasurer shall have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance.  The person who serves as city treasurer may be employed by the city to perform duties not related to his position as city treasurer.  The salary, if any, for said duties shall be provided for separately by ordinance.

Amended by Laws 1984, c. 126, § 13, eff. Nov. 1, 1984.

§119114.  Marshal and street commissioner.

There shall be one marshal and one street commissioner, who shall be officers of the city.  The marshal may be the chief of police.  The marshal shall have such powers, duties, and functions as may be prescribed by law or by ordinance.  The street commissioner may be the head of the street department.  The street commissioner shall have such powers, duties, and functions as may be prescribed by law or by ordinance.

Amended by Laws 1984, c. 126, § 14, eff. Nov. 1, 1984.

§119115.  Merger or consolidation of city offices.

The governing body may combine, merge, or consolidate by ordinance any of the various offices of city government as it deems necessary and convenient for the administration of the affairs or government of the city.  Any consolidation of elected city offices shall go into effect at the end of the term of office of those officers whose offices are consolidated or when a vacancy occurs in one of the offices to be consolidated.  An ordinance consolidating offices must be enacted at least thirty (30) days prior to the date of the next municipal primary election.

Amended by Laws 1984, c. 126, § 15, eff. Nov. 1, 1984.

§11-9-116.  Compensation of elective officers.

The compensation of all elective city officers shall be fixed by ordinance.

Added by Laws 1977, c. 256, § 9-116, eff. July 1, 1978.  Amended by Laws 1996, c. 79, § 1, eff. Nov. 1, 1996.

§119117.  Appointments and removals.

Appointments and promotions in the service of a statutory aldermanic city shall be made solely on the basis of merit and fitness.  Removals, demotions, suspensions, and layoffs shall be made solely for the good of the service.  The council may suspend for cause, by a majority vote of all its members, any officer of the city except the mayor.  The council by ordinance may establish a system for appointment and removal of employees on the basis of merit.  After the council establishes a merit system, it shall adopt regulations governing the organization and functioning of the system, and for the regulation of personnel matters.  The ordinance establishing the merit system may not be repealed except upon the approval of a majority of the registered voters voting on the question at a special or general election in the city.

Amended by Laws 1984, c. 126, § 16, eff. Nov. 1, 1984.

§119118.  City officials and employees  Suspension or removal  Successors.

An appointed officer or employee may be suspended, demoted, laid off or removed by the mayor.  Where appeal procedures have not been established by ordinance, the officer or employee may appeal the action to the city council.  The appeal shall be in writing and shall be filed with the clerk of the council within ten (10) days after the effective date of the layoff, suspension, demotion or removal.  The council may affirm, reverse or modify the mayor's decision.  The mayor may appoint a person to act during the temporary absence, disability or suspension of such officer or employee, or, in the case of a vacancy, until a successor is appointed and qualified.

Laws 1977, c. 256, § 9118, eff. July 1, 1978.

§1110101.  Statutory councilmanager form of government.

The form of government provided by Sections 10101 through 10121 of this title shall be known as the statutory councilmanager form of city government.  Cities governed under the statutory councilmanager form shall have all the powers, functions, rights, privileges, franchises and immunities granted, or which may be granted, to cities.  Such powers shall be exercised as provided by law applicable to cities under the statutory councilmanager form, or if the manner is not thus prescribed, then in such manner as the council may prescribe.

Laws 1977, c. 256, § 10101, eff. July 1, 1978.

§1110102.  Governing body.

The governing body of a statutory councilmanager city shall consist of one (1) councilmember from each ward of the city and one (1) councilmember at large.

Laws 1977, c. 256, § 10102, eff. July 1, 1978.

§1110103.  Qualifications of councilmembers.

The councilmembers shall be residents and registered voters of the city.  The councilmembers from wards shall be actual residents of their respective wards at the time of their candidacy and election; but removal of a councilmember from one ward to another within the city after his election, or a change in ward boundaries, shall not disqualify him from completing the term for which he was elected.

Laws 1977, c. 256, § 10103, eff. July 1, 1978.

§1110104.  Election of mayor and vicemayor.

The council shall elect from among its members a mayor and a vicemayor.  The mayor and vicemayor shall be elected in each oddnumbered year at the first council meeting held after council terms begin, or as soon thereafter as practicable, and they shall serve until their respective successors have been elected and qualified.

Laws 1977, c. 256, § 10104, eff. July 1, 1978.

§11-10-105.  Duties of mayor and vice-mayor.

The mayor shall preside at meetings of the council, and shall certify to the correct enrollment of all ordinances and resolutions passed by it.  He shall be recognized as head of the city government for all ceremonial purposes and by the Governor for purposes of military law.  He shall have no regular administrative duties except that he shall sign all conveyances and other written obligations of the city as the council may require.  The vice-mayor shall act as mayor during the absence, disability or suspension of the mayor.

Laws 1977, c. 256, § 10-105, eff. July 1, 1978.

§1110106.  Powers vested in council  Designated powers.

All powers of a statutory councilmanager city, including the determination of matters of policy, shall be vested in the council. Without limitation of the foregoing, the council may:

1.  Appoint and remove the city manager as provided by law;

2.  Enact municipal legislation subject to limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

3.  Raise revenue, make appropriations, regulate salaries and wages, and all other fiscal affairs of the city, subject to such limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

4.  Inquire into the conduct of any office, department or agency of the city, and investigate municipal affairs, or authorize and provide for such inquiries;

5.  Appoint or elect and remove its own subordinates, members of commissions and boards and other quasilegislative or quasijudicial officers as provided by law, or prescribe the method of appointing or electing and removing them;

6.  Create, change and abolish offices, departments and agencies other than those established by law, and assign additional functions and duties to offices, departments and agencies established by this article; and

7.  Grant pardons for violations of municipal ordinances, including the remission of fines and costs, upon the recommendation of the municipal judge.

Laws 1977, c. 256, § 10106, eff. July 1, 1978.

§1110107.  Limitation of council authority to act through city manager.

Except for the purposes of inquiry, the council and its members shall deal with the administrative service of the city solely through the city manager.  The council and its members may not:

1.  Direct or request the city manager or other authority to appoint or remove officers or employees;

2.  Participate in any manner in the appointment or removal of officers and employees of the city, except as provided by law; or

3.  Give orders on ordinary administrative matters to any subordinate of the city manager either publicly or privately.

Laws 1977, c. 256, § 10107, eff. July 1, 1978.

§1110108.  Council  Meetings.

The council shall meet regularly at least monthly at such times as it may prescribe by ordinance or otherwise.  The mayor or any three councilmembers may call special meetings.

Laws 1977, c. 256, § 10108, eff. July 1, 1978.

§1110109.  Council  Quorum  Rules and voting.

A majority of all the members of the council shall constitute a quorum, but a smaller number may adjourn from day to day.  The council shall determine its own rules.

Laws 1977, c. 256, § 10109, eff. July 1, 1978.

§1110110.  Vacancy in the office of mayor or vicemayor.

When a vacancy occurs in the office of mayor, the vicemayor shall become the mayor for the duration of the unexpired term.  When a vacancy occurs in the office of vicemayor, the council shall elect another vicemayor from among its members for the duration of the unexpired term.

Laws 1977, c. 256, § 10110, eff. July 1, 1978.

§11-10-111.  Compensation of elective officers.

The compensation of all elective city officers shall be fixed by ordinance.

Added by Laws 1977, c. 256, § 10-111, eff. July 1, 1978.  Amended by Laws 1996, c. 79, § 2, eff. Nov. 1, 1996.

§11-10-112.  City manager - Appointment by council.

The council shall appoint a city manager for an indefinite term by a vote of a majority of all its members.  It shall choose the city manager solely on the basis of executive and administrative qualifications with special reference to the actual experience in, or the knowledge of, accepted practice in respect to the duties of the office.  At the time of appointment, the city manager need not be a resident of the city or state; but during the tenure of holding office the city manager shall reside within the city.  City managers may appoint themselves, or the council or other authority may appoint or elect the city manager, to other offices and positions in the city government, subject to regulations prescribed by ordinance; but the city manager may not receive compensation for service in such other offices or positions.  Neither the mayor nor any members of the city council may be appointed city manager during the term for which they shall have been elected nor within two (2) years after they cease to hold such office.

Added by Laws 1977, c. 256, § 10-112, eff. July 1, 1978.  Amended by Laws 2005, c. 386, § 1, eff. Nov. 1, 2005.

§1110113.  City manager  Duties.

The city manager shall be the chief executive officer and head of the administrative branch of the city government.  He shall execute the laws and administer the government of the city, and shall be responsible therefor to the council.  He shall:

1.  Appoint, and when necessary for the good of the service, remove, demote, lay off or suspend all heads of administrative departments and other administrative officers and employees of the city except as otherwise provided by law.  The manager or the council by ordinance may authorize the head of a department, office or agency to appoint and remove the subordinates in such department, office or agency;

2.  Supervise and control all administrative departments, officers and agencies;

3.  Prepare a budget annually and submit it to the council and be responsible for the administration of the budget after it goes into effect; and recommend to the council any changes in the budget which he deems desirable;

4.  Submit to the council a report after the end of the fiscal year on the finances and administrative activities of the city for the preceding year;

5.  Keep the council advised of the financial condition and future needs of the city, and make recommendations as he deems desirable; and

6.  Perform such other duties as may be prescribed by law or by ordinance.

Laws 1977, c. 256, § 10114, eff. July 1, 1978.

§1110114.  Designation of acting city manager.

The city manager, by letter filed with the city clerk, may appoint a qualified administrative officer of the city to be acting city manager during the temporary absence or disability of the city manager.  The council may appoint an acting city manager whenever:

1.  The manager fails to make such designation;

2.  The council suspends the city manager; or

3.  There is a vacancy in the office of city manager.

Laws 1977, c. 256, § 10114, eff. July 1, 1978.

§1110115.  Suspension or removal of city manager.

The council may suspend or remove the city manager or acting city manager at any time by a vote of a majority of all its members.

Laws 1977, c. 256, § 10115, eff. July 1, 1978.

§1110116.  Purchases and sales by city manager  Competitive bidding  Transfer of manager's powers.

A.  The city manager shall contract for, purchase, or issue purchase authorizations for all supplies, materials, and equipment for offices, departments, and agencies of the city government, subject to any regulations which the council may prescribe.  Every contract or purchase exceeding an amount to be established by the council shall require the prior approval of the council.  The city manager may also sell or transfer to or between offices, departments, and agencies surplus or obsolete supplies, materials, and equipment, subject to regulations the council may prescribe.

B.  The council may prescribe requirements and procedures for competitive bidding.  Notice and opportunity for competitive bidding shall be given before a purchase or contract for supplies, materials, or equipment is made, and before a sale of any surplus or obsolete supplies, materials, or equipment is made, in accordance with regulations the council may prescribe.  The council shall not exempt a particular contract, purchase, or sale from the requirement of competitive bidding.

C.  The council may transfer some or all of the power granted to the city manager pursuant to the provisions of this section to an employee appointed by and subordinate to the city manager.

Amended by Laws 1984, c. 126, § 17, eff. Nov. 1, 1984.

§1110117.  City clerk  Creation and duties  Compensation.

The city clerk shall be an officer of the city, appointed by the city manager for an indefinite term.  The city clerk shall serve as clerk for the council.  Subject to regulations the council may prescribe, the city clerk shall:

1.  keep the journal of the proceedings of the council; and

2.  enroll all ordinances and resolutions passed by the council in a book or set of books kept for that purpose; and

3.  have custody of documents, records, and archives, as may be provided for by law or by ordinance, and have custody of the seal of the city; and

4.  attest and affix the seal of the city to documents as required by law or by ordinance; and

5.  have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance. The person who serves as city clerk may be employed by the city to perform duties not related to his position as city clerk.  The salary, if any, for said duties shall be provided for separately by ordinance.

Laws 1977, c. 256, § 10-117, eff. July 1, 1978; Laws 1984, c. 126, § 18, eff. Nov. 1, 1984.

§1110118.  City treasurer  Creation and duties  Compensation.

The city treasurer shall be an officer of the city, appointed by the council for an indefinite term.  The council may provide by ordinance that the same person may hold both the office of city clerk and the office of city treasurer.  Subject to such regulations as the council may prescribe, the city treasurer shall deposit daily funds received for the city in depositories as the council may designate.  The city treasurer shall have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance. The person who serves as city treasurer may be employed by the city to perform duties not related to his position as city treasurer.  The salary, if any, for said duties shall be provided for separately by ordinance.

Amended by Laws 1984, c. 126, § 19, eff. Nov. 1, 1984.

§1110119.  Departments included in councilmanager government.

In a statutory councilmanager city, there shall be a police department, a fire department, a department of law headed by a city attorney, and other administrative departments, offices and agencies as the council may establish.

Laws 1977, c. 256, § 10119, eff. July 1, 1978.

§1110120.  Appointments and removals.

Appointments and promotions in the service of a statutory councilmanager city shall be made solely on the basis of merit and fitness; and removals, demotions, suspensions, and layoffs shall be made solely for the good of the service.  The council by ordinance may establish a merit system and provide for its organization and functioning, and provide for personnel administration and regulation of personnel matters.

Laws 1977, c. 256, § 10120, eff. July 1, 1978.

§1110121.  City officials and employees  Suspension or removal  Successors.

An officer or employee may be suspended, demoted, laid off or removed by the city manager or other authority which has the power to appoint or elect the officer or employee.  The city manager or other authority which has the power to appoint or elect the successor of an officer or employee may appoint or elect a person to act during the temporary absence, disability or suspension of such officer or employee, or, in the case of a vacancy, until a successor is appointed or elected and qualified.  The council may ordain that a particular superior or subordinate or deputy of such officer or employee shall act in such cases.

Laws 1977, c. 256, § 10121, eff. July 1, 1978.

§1111101.  Strongmayorcouncil form of government.

The form of government provided by Sections 11101 through 11125 of this title shall be known as the statutory strongmayorcouncil form of city government. Cities governed under the statutory strongmayorcouncil form shall have all the powers, functions, rights, privileges, franchises and immunities granted, or which may be granted, to cities.  Such powers shall be exercised as provided by law applicable to cities under the statutory strongmayorcouncil form, or if the manner is not thus prescribed, then in such manner as the council may prescribe.

Laws 1977, c. 256, § 11101, eff. July 1, 1978.

§1111102.  Governing body.

The governing body of a statutory strongmayorcouncil city shall consist of the mayor, who is elected at large, and one (1) councilmember from each ward of the city.  The mayor shall serve as ex officio councilmember at large.

Laws 1977, c. 256, § 11102, eff. July 1, 1978.

§1111103.  Qualifications of governing body members.

The governing body members shall be residents and registered voters of the city.  The councilmembers from wards shall be actual residents of their respective wards at the time of their candidacy and election; but removal of a councilmember from one ward to another within the city after his election, or a change in ward boundaries, shall not disqualify him from completing the term for which he was elected.

Laws 1977, c. 256, § 11103, eff. July 1, 1978.

§1111104.  Election of vicemayor  Duties.

The council shall elect from among its members a vicemayor. The vicemayor shall be elected in each oddnumbered year at the first council meeting held after council terms begin, or as soon thereafter as practicable, and he shall serve until his successor has been elected and qualified.  The vicemayor shall act as mayor during the absence, disability or suspension of the mayor.  During the absence, disability or suspension of both the mayor and vicemayor, the council may elect an acting mayor from among its members to serve as mayor.

Laws 1977, c. 256, § 11104, eff. July 1, 1978.

§1111105.  Mayor  Duties as president of council  Temporary council president.

A.  The mayor shall preside at meetings of the council and shall certify to the correct enrollment of all ordinances and resolutions passed by it.  As councilmember at large, he shall have all the powers, rights, privileges, duties and responsibilities of a councilmember, including the right to vote on questions.

B.  The council may elect any councilmember to preside as temporary president of the council whenever it deems that the mayor has a personal interest in a matter under consideration, or it deems that the mayor is not properly performing his duties as presiding officer.  Such temporary president may certify to the correct enrollment of ordinances and resolutions passed while he is presiding.

Laws 1977, c. 256, § 11105, eff. July 1, 1978.

§1111106.  Mayor  Duties as chief executive officer.

The mayor shall be chief executive officer and head of the administrative branch of the city government.  He shall execute the laws and ordinances, and administer the government of the city.  He shall be recognized as the head of the city government for all ceremonial purposes and by the Governor for purposes of military law.  He shall:

1.  Appoint, and when necessary for the good of the service, remove, demote, lay off, or suspend all heads or directors of administrative departments and all other administrative officers and employees of the city in the manner provided by law.  The mayor or the council by ordinance may authorize the head of a department, office or agency to appoint and remove subordinates in such department, office or agency;

2.  Supervise and control, directly or indirectly, all administrative departments, agencies, officers and employees;

3.  Prepare a budget annually and submit it to the council and be responsible for the administration of the budget after it goes into effect; and recommend to the council any changes in the budget which he deems desirable;

4.  Submit to the council a report after the end of the fiscal year on the finances and administrative activities of the city for the preceding year;

5.  Keep the council advised of the financial condition and future needs of the city, and make such recommendations as he deems desirable;

6.  Grant pardons for violations of city ordinances, including the remission of fines and costs, upon the recommendation of the municipal judge; and

7.  Have such other powers, duties and functions as may be prescribed by law or by ordinance.

Laws 1977, c. 256, § 11106, eff. July 1, 1978.

§1111107.  Mayor  Additional offices or duties.

The mayor may appoint himself, or the council or other authority may elect or appoint him, to other offices and positions in the city government, subject to regulations as the council may prescribe; but he may not receive compensation for service in such other offices and positions.  The council may provide that the mayor shall hold ex officio designated administrative offices subordinate to the mayor as well as other designated compatible city offices.

Laws 1977, c. 256, § 11107, eff. July 1, 1978.

§1111108.  Powers vested in council  Designated powers.

Except as otherwise provided in this article, all powers of a statutory strongmayorcouncil city, including the determination of all matters of policy, shall be vested in the council.  Without limitation of the foregoing, the council may:

1.  Enact municipal legislation suject to such limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

2.  Raise revenue, make appropriations, regulate salaries and wages, and all other fiscal affairs of the city, subject to such limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

3.  Inquire into the conduct of any office, department or agency of the city, and investigate municipal affairs, or to authorize and provide for such inquiries and investigations;

4.  Appoint or elect and remove its own subordinates, members of commissions and boards, and other quasilegislative, quasijudicial or advisory officers and authorities as provided by law, or prescribe the method of appointing or electing and removing them; and

5.  Create, change and abolish offices, departments and agencies other than those established by law, and assign additional functions and duties to offices, departments and agencies established by this article.

Laws 1977, c. 256, § 11108, eff. July 1, 1978.

§1111109.  Council  Meetings.

The council shall meet regularly at least monthly at such times as it may prescribe by ordinance or otherwise.  The mayor or any three councilmembers may call special meetings.

Laws 1977, c. 256, § 11109, eff. July 1, 1978.

§1111110.  Council  Quorum  Rules.

A majority of all the members of the council shall constitute a quorum, but a smaller number may adjourn from day to day.  The council may determine its own rules.

Laws 1977, c. 256, § 11110, eff. July 1, 1978.

§1111111.  Vacancy in the office of mayor or vicemayor.

When a vacancy occurs in the office of mayor, the vicemayor shall act as mayor until a mayor is elected by the council and qualified for office.  To fill the vacancy, the council shall elect a registered voter of the city, who may or may not already be a council member at the time, to be mayor until the next general municipal election, and to serve until a successor is elected and qualified.  Any vacancy shall then be filled at the next general municipal election by election of a person to complete the balance of any unexpired term.  If the vacancy has not been filled within sixty (60) days after it occurs, the governing body shall call for a special election for the purpose of filling the vacancy for the duration of the unexpired term.  However, if less than one (1) year remains of the unexpired term, the council shall elect a registered voter of the city, who may or may not already be a council member at the time, to be mayor for the duration of the unexpired term.  When a vacancy occurs in the office of vicemayor, the council shall elect from among its members another vicemayor for the duration of the unexpired term.

Added by Laws 1977, c. 256, § 11-111, eff. July 1, 1978.  Amended by Laws 1993, c. 9, § 1, eff. Sept. 1, 1993.

§11-11-112.  Compensation of elective officers.

The compensation of all elective city officers shall be fixed by ordinance.

Added by Laws 1977, c. 256, § 11-112, eff. July 1, 1978.  Amended by Laws 1996, c. 79, § 3, eff. Nov. 1, 1996.

§1111113.  City clerk  Creation and duties  Compensation.

The city clerk shall be an officer of the city, appointed by the mayor for an indefinite term.  The city clerk shall serve as clerk for the council.  Subject to regulations the council may prescribe, the city clerk shall:

1.  keep the journal of the proceedings of the council; and

2.  enroll all ordinances and resolutions passed by the council in a book or books kept for that purpose; and

3.  have custody of documents, records, and archives, as may be provided for by law or by ordinance, and have custody of the seal of the city; and

4.  attest and affix the seal of the city to documents as required by law or by ordinance; and

5.  have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance. The person who serves as city clerk may be employed by the city to perform duties not related to his position as city clerk.  The salary, if any, for said duties shall be provided for separately by ordinance.

Amended by Laws 1984, c. 126, § 20, eff. Nov. 1, 1984.

§1111114.  Appointment of temporary clerk of council.

The council may appoint a temporary clerk of the council to serve during the absence from a meeting of the city clerk and acting city clerk, if any, or when it deems that the city clerk or acting city clerk is not properly performing his duties as clerical officer of the council.  The temporary clerk of the council shall keep the journal of its proceedings, certify documents of the council, and perform all other duties and functions as clerical officer of the council, under the direction of the council and its presiding officer.

Laws 1977, c. 256, § 11114, eff. July 1, 1978.

§1111115.  City treasurer  Creation and duties  Compensation.

The city treasurer shall be an officer of the city, appointed by the mayor for an indefinite term.  The council may provide by ordinance that the same person may hold both the office of city clerk and the office of city treasurer.  Said council may also provide by ordinance that the city clerk shall be ex officio city treasurer and that an acting city clerk shall be ex officio acting city treasurer.  Subject to such regulations as the council may prescribe, the city treasurer shall deposit daily funds received for the city in depositories as the council may designate.  The city treasurer shall have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance.  The person who serves as city treasurer may be employed by the city to perform duties not related to his position as city treasurer.  The salary, if any, for said duties shall be provided for separately by ordinance.

Amended by Laws 1984, c. 126, § 21, eff. Nov. 1, 1984.

§1111116.  Purchases and sales by mayor  Competitive bidding  Transfer of mayor's powers.

A.  The mayor, subject to any regulations which the council may prescribe, shall contract for, purchase, or issue purchase authorizations for all supplies, materials and equipment for offices, departments and agencies of the city government.  Every contract or purchase exceeding an amount to be established by ordinance shall require the prior approval of the council.  The mayor may also sell or transfer to or between offices, departments and agencies, surplus or obsolete supplies, materials and equipment, subject to regulations as the council may prescribe.

B.  The council by ordinance may prescribe requirements and procedures for competitive bidding.  Notice and opportunity for competitive bidding, in accordance with regulations as the council may prescribe, shall then be given before a purchase or contract for supplies, materials or equipment is made.  The council shall not exempt a particular contract, purchase or sale from the requirement of competitive bidding.

C.  The council by ordinance may transfer some or all of the power granted to the mayor by this section to an officer appointed by and subordinate to the mayor.

Laws 1977, c. 256, § 11116, eff. July 1, 1978.

§1111117.  Departments and agencies.

In a statutory strongmayorcouncil city, there shall be a police department, a fire department, a department of law headed by a city attorney, and such other administrative departments, offices and agencies as the council may establish.

Laws 1977, c. 256, § 11117, eff. July 1, 1978.

§1111118.  Appointments and removals  Personnel department.

Appointments and promotions in the service of a statutory strongmayorcouncil city shall be made solely on the basis of merit and fitness; and removals, demotions, suspensions and layoffs shall be made solely for the good of the service.  The council by ordinance may establish a merit system and provide for its organization and functioning, and provide for personnel administration and regulations of personnel matters.  If and when the council establishes a merit system, it shall create a personnel department, the head of which shall be a personnel director appointed by the mayor for an indefinite term.  The mayor may serve also as personnel director.

Laws 1977, c. 256, § 11118, eff. July 1, 1978.

§1111119.  Personnel board  Membership and tenure.

In a statutory strongmayorcouncil city, there shall be a personnel board consisting of three members elected by the council for staggered sixyear terms.  The council shall elect the three original members so that the term of one member will expire in each succeeding evennumbered year.  The term of their successors shall be for six (6) years, beginning at 7:30 o'clock p.m. on the first Monday in May in every evennumbered year.  Members shall serve until their successors are elected and qualified, and they shall serve without compensation unless the council provides otherwise. The council, by a vote of a majority of its members, after adequate opportunity for a public hearing, may remove a member for the good of the service, and may fill vacancies for the unexpired term.

Laws 1977, c. 256, § 11119, eff. July 1, 1978.

§1111120.  Personnel board  Officers and meetings.

At the time prescribed for the beginning of the term of a newly elected member or as soon thereafter as practicable, the members of the personnel board shall elect a chairman, a vicechairman and a secretary.  The secretary need not be a member of the board.  The board shall determine the time and place of its regular meetings, and the chairman or two members may call special meetings of the board.

Laws 1977, c. 256, § 11120, eff. July 1, 1978.

§1111121.  Classified and unclassified service.

All officers and employees of a statutory strongmayorcouncil city shall be divided into the classified and the unclassified service.  The unclassified service shall consist of:

1.  The mayor and councilmembers, one secretary of the mayor, if any, the municipal judge, and one clerk or secretary of the municipal court, if any;

2.  All personnel appointed, elected or confirmed by the council;

3.  Members and secretaries of boards, commissions and other plural authorities; 4.  All personnel who serve without compensation; and

5.  Persons appointed or employed on a temporary basis to make or conduct a special audit, inquiry, investigation, study, examination or installation, or to perform a temporary professional or technical service, subject to exclusions, limitations and regulations as may be prescribed by ordinance or personnel rules.

All other officers and employees shall be in the classified service.

Laws 1977, c. 256, § 11121, eff. July 1, 1978.

§1111122.  Political appointments or promotions prohibited  Review of alleged violations.

A.  Neither the mayor nor any other appointing authority may appoint or promote any person to any office or position in the classified service of the city for any political reason nor for any reason other than merit and fitness.

B.  A qualified elector of the city may bring an alleged violation of this section before the city personnel board for consideration and determination.  Alleged violations shall be made in the form of a sworn complaint charging that a designated person has been appointed or promoted to an office or position in the classified service in violation of this section.  The complaint shall be filed with the secretary or chairman of the personnel board not later than sixty (60) days after the effective date of such appointment or promotion, and shall be accompanied by a deposit of Twenty Dollars ($20.00) for payment of costs.  The personnel board shall provide adequate opportunity for a public hearing on the complaint.  If the board finds to its satisfaction that the appointment or promotion was made in violation of this section, it shall veto the appointment or promotion.  The appointment or promotion shall thereby be nullified and the money deposit shall be returned to the complainant.

Laws 1977, c. 256, § 11122, eff. July 1, 1978.

§1111123.  Political activity prohibited for officers and employees in classified service  Removal for violations.

A.  No officer or employee in the classified service of a statutory strongmayorcouncil city may actively influence, or actively attempt to influence, or work actively for, the nomination, election or defeat of any candidate for mayor or councilmember; but this shall not prohibit the ordinary exercise of one's right as a citizen to express his opinions and to vote.  An officer or employee who violates this section shall be removed from office or position either by the authority normally having power to remove him, or, after adequate opportunity for a public hearing, by the personnel board.  An officer or employee who violates this section shall not hold any office or position in the city government for a period of four (4) years thereafter.

B.  A qualified elector of the city may bring an alleged violation of this section before the personnel board for consideration and determination.  Alleged violations shall be made in the form of a sworn complaint charging an officer or employee with such violation.  The complaint shall be filed with the secretary or chairman of the personnel board and shall be accompanied by a deposit of Twenty Dollars ($20.00) for payment of costs.  If the personnel board finds to its satisfaction that the officer or employee has violated this section prohibiting political activity, it shall remove him from office or position, and the money deposit shall be returned to the complainant.

Laws 1977, c. 256, § 11123, eff. July 1, 1978.

§1111124.  City officials and employees  Suspension or removal  Successors.

An officer or employee may be suspended, demoted, laid off or removed in the manner provided by law by the mayor or other authority which has the power to appoint or elect the officer or employee.  The mayor or other authority which has the power to appoint or elect the successor of an officer or employee may appoint or elect a person to act during the temporary absence, disability or suspension of such officer or employee, or, in the case of a vacancy, until a successor is appointed or elected and qualified. The council may ordain that a particular superior or subordinate or deputy of such officer or employee shall act in such cases.

Laws 1977, c. 256, § 11124, eff. July 1, 1978.

§1111125.  Removal of employees in classified service  Procedure.

Whenever the mayor or other authority lays off, suspends without pay, demotes or removes an officer or employee in the classified service who has completed a probationary period of six (6) months, the following procedure shall apply:

1.  The mayor or other appointing authority shall deliver, or mail by certified mail, a written statement of the causes for the layoff, suspension, demotion or removal to the officer or employee not later than three (3) days after the effective date of the personnel action;

2.  The officer or employee may appeal the action to the personnel board.  The appeal must be in writing, and must be filed with the secretary or chairman of the personnel board within ten (10) days after the effective date of the layoff, suspension, demotion or removal;

3.  The personnel board shall hold a public hearing on the appeal, or give an adequate opportunity therefor, as soon as practicable after an appeal has been filed;

4.  The personnel board shall report in writing its findings and recommendations to the mayor, where the appellant is a subordinate of the mayor, or to the respective authority having power of removal; and

5.  The mayor or other authority having power of removal shall make the final decision in writing regarding the appellant's layoff, suspension, demotion or removal; but if the personnel board finds to its satisfaction that the layoff, suspension, demotion, or removal was made for a political reason or for any reason other than the good of the service, it shall veto the layoff, suspension, demotion or removal, and the action by the mayor or other authority shall be nullified thereby.

Laws 1977, c. 256, § 11125, eff. July 1, 1978.

§1112101.  Statutory town board of trustees form of government.

The form of government provided by Sections 12101 through 12114 of this title shall be known as the statutory town board of trustees form of government. Towns governed under the statutory town board of trustees form shall have all the powers, functions, rights, privileges, franchises and immunities granted, or which may be granted, to towns.  Such powers shall be exercised as provided by law applicable to towns under the town board of trustees form, or if the manner is not thus prescribed, then in such manner as the board of trustees may prescribe.

Laws 1977, c. 256, § 12101, eff. July 1, 1978.

§1112102.  Governing body  Board of trustees  Terms.

The town board of trustees shall consist of either three (3) or five (5) trustees who shall be nominated from wards or at large and elected at large.  The governing body may submit to the voters the question of whether the town board shall consist of either three (3) or five (5) trustees. If approved, the election of trustees to fill any new positions shall take place at the time set by the town board but no later than the next regular municipal election.  The terms of the new trustees shall be staggered as provided for in Sections 16205 and 16206 of this title.

Amended by Laws 1984, c. 126, § 22, eff. Nov. 1, 1984.

§1112103.  Qualifications of trustees.

The trustees who are nominated from wards shall be actual residents of their respective wards.  Removal of a trustee from the ward for which he was elected shall not cause a vacancy in the office of that trustee.

Laws 1977, c. 256, § 12103, eff. July 1, 1978; Laws 1981, c. 14, § 2.

§1112103.1.  Nomination and election of at large trustees  Ordinance  Petition.

A.  The board of trustees may, by ordinance, provide for the nomination and election at large of the trustees of a statutory town board of trustees form of government; provided, however, that such ordinance shall not become effective until sixty (60) days following the date of its publication.  After the ordinance becomes effective, the requirement that trustees of a town be residents of and nominated from wards shall not apply.

B.  Within such sixtyday period, the registered voters of such town may petition for an election on the question of nominating and electing the trustees at large.  The petition shall be signed by a number of such registered voters that is not less than twenty percent (20%) of the votes cast at the most recent election for the town office receiving the greatest number of votes.  The petition shall be filed with the town clerk.  The ordinance providing for the nomination and election of trustees at large shall be suspended pending the determination of the sufficiency of the number of signatures on the petition or the determination of the results of the election.

C.  Each petition filed with the town clerk shall be on a separate sheet and shall be authenticated by the affidavit of at least one credible witness that the signatures are genuine and that the signers of the petition are registered voters of the town.  The clerk shall make a physical count of the number of signatures appearing on the petitions and shall verify with the county election board the number of votes cast at the most recent town election for the office receiving the greatest number of votes.  The clerk shall then publish a notice of the filing and the apparent sufficiency or insufficiency of the petition.  The notice shall also state that any qualified elector of the town may file a protest to the petition or an objection to the count made by the clerk.  A protest to the petition or the count of signatures shall be filed in the district court in the county in which the situs of the town is located within ten (10) days after the publication.  Written notice of the protest shall be served upon the clerk and the parties who filed the petition.  In the case of the filing of an objection to the count, notice shall also be served upon any party filing a protest.  The district court shall fix a day, not less than ten (10) days after the filing of a protest, to hear testimony and arguments for and against the sufficiency of the petition.  A protest filed by anyone, if abandoned by the party filing it, may be revived within five (5) days by any other qualified elector.  After the hearing, the district court shall decide whether such petition is in form required by law.  If the number of signatures on the petition is insufficient, the ordinance shall become effective.

D.  If the number of signatures of the registered voters on the petition is sufficient, an election on the question shall be conducted as provided in the applicable sections of Article 16 of this title.  The question on the ballot shall read substantially as follows:

For the nomination and election of

trustees at large  (  )

Against the nomination and election

of trustees at large   (  )

E.  If a majority of the votes cast on the question favor the nomination and election of trustees at large, the ordinance shall become effective.  If a majority of the votes cast on the question are against the nomination and election of the trustees at large, the ordinance shall not become effective.

Laws 1981, c. 14, § 3.

§1112103.2.  Notice of at large election of trustees  Ballot  Candidate elected.

A.  Whenever the trustees of a town are to be nominated and elected at large, the notice of election shall state the number of trustees to be elected for fouryear terms and the number of trustees to be elected to fill unexpired terms, if any.  Candidates for the office of trustee shall state on the declaration of candidacy the term of the office being sought.

B.  The ballot shall state the number of offices of trustee to be filled for each designated term and that the voters shall vote for the number of offices to be filled.

C.  The candidate who receives a plurality of the votes cast for the office of trustee for the designated term shall be elected for that designated term.  If more than one office of trustee is to be filled for a designated term, the candidates receiving the largest pluralities shall be elected to those offices.

Laws 1981, c. 14, § 4.

§1112104.  Election of mayor.

The board of trustees shall elect from among its members a mayor.  The mayor shall be elected in each oddnumbered year at the first board of trustees meeting held after trustee terms begin, or as soon thereafter as practicable.  The mayor shall serve until his successor has been elected and qualified.  All references to the president of the town board of trustees in Oklahoma Statutes shall mean the town mayor.

Laws 1977, c. 256, § 12104, eff. July 1, 1978.

§1112105.  Duties of the mayor  Acting mayor.

The mayor shall preside at meetings of the board and shall certify to the correct enrollment of all ordinances and resolutions passed by it.  He shall be recognized as head of the town government for all ceremonial purposes and shall have such other powers, duties and functions as may be prescribed by law or ordinance.  The mayor shall have all the powers, rights, privileges, duties and responsibilities of a trustee, including the right to vote on questions.  During the absence, disability or suspension of the mayor, the board shall elect from among its members an acting mayor. When a vacancy occurs in the office of mayor, the board shall elect another mayor from among its members to serve for the duration of the unexpired term.

Laws 1977, c. 256, § 12105, eff. July 1, 1978.

§1112106.  Powers vested in board of trustees  Designated powers.

All powers of a statutory town board of trustees town, including the determination of matters of policy, shall be vested in the board of trustees.  Without limitation of the foregoing, the board may:

1.  Appoint and remove, and confirm appointments of, designated town officers and employees as provided by law or ordinance;

2.  Enact municipal legislation subject to limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

3.  Raise revenue, establish rates for services and taxes, make appropriations, regulate salaries and wages and all other fiscal affairs of the town, subject to limitations as may now or hereafter be imposed by the Oklahoma Constitution and law;

4.  Inspect the books and accounts maintained by the town treasurer;

5.  Inquire into the conduct of any office, department or agency of the town, and investigate municipal affairs, or authorize and provide for such inquiries;

6.  Create, change and abolish offices, departments or agencies, other than those established by law; assign additional functions and duties to offices, departments and agencies established by this article; and define the duties, powers and privileges of all officers which are not defined by this article; and

7.  Grant pardons for violation of municipal ordinances, including the remission of fines and costs.

Laws 1977, c. 256, § 12106, eff. July 1, 1978.

§1112107.  Board of trustees  Meetings.

The board of trustees shall meet regularly at least monthly at such times as it may prescribe by ordinance or otherwise.

Special meetings may be called by the mayor or:

1.  Any two trustees where the board has three members; or

2.  Any three trustees where the board has five members.

Laws 1977, c. 256, § 12107, eff. July 1, 1978.

§1112108.  Board of trustees  Quorum  Rules and voting.

A majority of all the members of the board of trustees shall constitute a quorum to do business, but a smaller number may adjourn from day to day.  The board may determine its own rules, and may compel the attendance of absent members in the manner and under penalties as the board may prescribe.

Laws 1977, c. 256, § 12108, eff. July 1, 1978.

§1112109.  Town clerk  Creation and duties  Compensation.

The town clerk shall be an officer of the town.  The town clerk shall:

1.  keep the journal of the proceedings of the board of trustees; and

2.  enroll all ordinances and resolutions passed by the board of trustees in a book or set of books kept for that purpose;and

3.  have custody of documents, records, and archives, as may be provided for by law or by ordinance, and have custody of the town seal; and

4.  attest and affix the seal of the town to documents as required by law or by ordinance; and

5.  have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance. The person who serves as town clerk may be employed by the town to perform duties not related to his position as town clerk.  The salary, if any, for said duties shall be provided for separately by ordinance.

Amended by Laws 1984, c. 126, § 23, eff. Nov. 1, 1984.

§1112110.  Town treasurer  Creation and duties  Compensation.

The town treasurer shall be an officer of the town.  The town treasurer shall:

1.  maintain accounts and books to show where and from what source all monies paid to him have been derived and to whom and when any monies have been paid; and

2.  deposit daily funds received for the town in depositories as the board of trustees may designate; and

3.  have such other powers, duties, and functions related to his statutory duties as may be prescribed by law or by ordinance. The person who serves as town treasurer may be employed by the town to perform duties not related to his position as town treasurer. The salary, if any, for said duties shall be provided for separately by ordinance.

The books and accounts of the town treasurer shall be subject at all times to examination by the board of trustees.

Amended by Laws 1984, c. 126, § 24, eff. Nov. 1, 1984.

§1112111.  Chief of police  Creation and duties.

The board of trustees may appoint a chief of police, who shall enforce municipal ordinances and have such other powers, duties and functions as may be prescribed by law or ordinance.  The chief of police may appoint police officers as he deems necessary, subject to the approval and confirmation of the board of trustees.  All references in Oklahoma Statutes to the town marshal shall mean the town chief of police.

Laws 1977, c. 256, § 12111, eff. July 1, 1978; Laws 1979, c. 44, § 2, emerg. eff. April 9, 1979.

§1112112.  Departments and agencies  Merger or consolidation of town offices.

In the town board of trustees form of government, there shall be such administrative departments, officers, and agencies as the board may establish.  The board may combine, merge, or consolidate by ordinance any of the various offices of town government as it deems necessary and convenient for the administration of the affairs or government of the town.  Any consolidation of elected town offices shall go into effect at the end of the term of office of those officers whose offices are consolidated or when a vacancy occurs in one of the offices to be consolidated.  An ordinance consolidating offices must be enacted at least thirty (30) days prior to the date of the next municipal primary election.

Amended by Laws 1984, c. 126, § 25, eff. Nov. 1, 1984.

§1112113.  Compensation of town elective officers.

The compensation of all elective town officers shall be fixed by ordinance.

Laws 1977, c. 256, § 12113, eff. July 1, 1978.

§11-12-114.  Appointments and removals.

Appointments and promotions in the service of a statutory town board of trustees government shall be made solely on the basis of merit and fitness; and removals, demotions, suspensions, and layoffs shall be made solely for the good of the service.  The board by ordinance may establish a merit system and provide for its organization and functioning, and provide for personnel administration and regulation of personnel matters.  The board of trustees may remove for cause any appointive officer by a majority vote of all its members.

Laws 1977, c. 256, § 12114, eff. July 1, 1978.

§1113101.  Municipalities may adopt charter.

Any city or town containing a population of two thousand (2,000) inhabitants or more, as shown by the latest federal census or other census recognized by the laws of Oklahoma, may frame a charter for its own government.

Laws 1977, c. 256, § 12101, eff. July 1, 1978.

§1113102.  Procedure for adopting charters  Petition or governing body resolution.

The mayor of an incorporated municipality shall issue an order calling for an election on the question of whether or not the municipality shall frame a charter for its own government and elect a board of freeholders to prepare the charter when:

1.  A petition signed by not less then twentyfive percent (25%) of the registered voters of the municipality, as shown by the preceding general election, is filed with the governing body; or

2.  The governing body, by resolution, so directs.

The order calling for the election shall be issued within ten (10) days after a petition has been filed with the governing body or within ten (10) days after the date of the governing body resolution.

Laws 1977, c. 256, § 13102, eff. July 1, 1978.

§11-13-103.  Election on question and board of freeholders.

The election on the question and board of freeholders shall be held at a general or special election to be held in the municipality within thirty (30) days after the order calling for the election. Notice of the election shall be given in the manner required for municipal elections.  The question submitted to the registered voters of the municipality shall be substantially in the following form:

Shall the _____ (City or Town) of _______ frame a charter for its own government?

( ) Yes.

( ) No.

The board of freeholders, which is to be voted on in the same election, shall consist of two qualified electors from each ward in the municipality.  The freeholders shall be elected by the registered voters of the respective wards.  The two candidates receiving the highest number of votes in each ward shall be elected as members of the board of freeholders.  The ballot shall be substantially in the following form:

For Freeholder from Ward One

(Vote for Two)

________Name of candidate for freeholder

_________Name of candidate for freeholder.

Laws 1977, c. 256, § 13103, eff. July 1, 1978.

§1113104.  Canvassing returns  Certification of results.

The county election board shall canvass the returns and the secretary of the board shall, within five (5) days after the canvass of the returns of the election, certify the results to the municipal governing body.  If a majority of the votes cast on the question are in favor of framing a charter for the municipality, the board shall tabulate the votes on the election of freeholders and declare the results in the certification to the governing body.

§1113105.  Preparation of charter.

The board of freeholders shall prepare a charter for the municipality within ninety (90) days after their election.  The charter shall be consistent with and subject to the Oklahoma Constitution and shall not be in conflict with the Constitution and laws relating to the exercise of initiative and referendum.

The proposed charter shall be signed in duplicate by at least a majority of the freeholders.  One copy of the proposed charter shall be given to the mayor and the other shall be given to the county clerk of the county in which the situs of the municipality is located.

Laws 1977, c. 256, § 13105, eff. July 1, 1978.

§11-13-106.  Notice of charter election.

Within twenty (20) days after receipt of the proposed charter from the board of freeholders, the governing body shall publish the proposed charter and an announcement of the date for the charter election in a newspaper of general circulation within the municipality once per week for three (3) consecutive weeks.  The date for the charter election shall not be less than twenty (20) days nor more than thirty (30) days after the last publication.

Added by Laws 1977, c. 256, § 13-106, eff. July 1, 1978.  Amended by Laws 1996, c. 16, § 1, eff. Nov. 1, 1996.

§1113107.  Charter election  Certification of results  Approval by Governor.

The question of whether or not the municipality shall adopt the proposed charter shall be submitted to the registered voters of the municipality at a general or special election.  If a majority of the votes cast, as certified by the secretary of the county election board, are in favor of adopting the charter, the charter shall then be certified by the mayor of the municipality and authenticated by the seal of the municipality.  The submission to and approval by the registered voters shall be set forth on the charter.  The charter shall then be submitted to the Governor for his approval, and the Governor shall approve the charter if it is not in conflict with the Constitution and laws of Oklahoma.  Upon his approval, the charter shall become the organic law of the municipality and supersede any existing charter and all ordinances in conflict with it.

in conflict with it.

Laws 1977, c. 256, § 13107, eff. July 1, 1978.

§1113108.  Deposit of copies for record  Judicial notice.

After the approval of the charter by the Governor, duplicate copies shall be made and one shall be deposited in the office of the Secretary of State, and the other, after being recorded in the office of the county clerk of the county in which the situs of the municipality is located, shall be deposited in the archives of the municipality.  Thereafter the charter shall be judicially noticed in all court proceedings.

Laws 1977, c. 256, § 13108, eff. July 1, 1978.

§1113109.  Charter controls over conflicting laws.

Whenever a charter is in conflict with any law relating to municipalities in force at the time of the adoption and approval of the charter, the provisions of the charter shall prevail and shall operate as a repeal or suspension of the state law or laws to the extent of any conflict.

Laws 1977, c. 256, § 13109, eff. July 1, 1978.

§1113110.  Payment of expenses for framing and adopting charter.

All charter election expenses shall be paid by the municipality.  The municipality may provide for the payment of the expenses incurred by the board of freeholders in the framing of the charter.

Amended by Laws 1984, c. 126, § 24, eff. Nov. 1, 1984. d

§1113111.  Charter amendments  Procedure.

Amendments to a municipal charter may be proposed by:

1.  An initiative petition, signed by a number of the registered voters residing in the municipality equal to at least twentyfive percent (25%) of the total number of votes cast at the preceding general election. Charter amendments proposed by initiative petition shall be governed in all respects by the provisions of Sections 15101 through 15110 of this title; or

2.  A resolution of the municipal governing body.  Notice of charter amendments proposed by resolution and the election on them shall be in the same manner provided for adoption of municipal charters as set forth in Sections 13106 and 13107 of this title.

If a majority of the votes cast in the election on the charter amendments, as certified by the secretary of the county election board, are in favor of adopting the proposed amendments to the charter, the charter shall be so amended, certified and authenticated by the mayor, and submitted to the Governor for his approval.  The Governor shall approve the charter amendments if they are not in conflict with the Constitution and laws of Oklahoma. Upon his approval, the charter as amended shall become the organic law of the municipality and supersede any existing charter and all ordinances in conflict with it.  The charter amendments shall be filed and recorded in the same manner provided for filing of municipal charters.

Laws 1977, c. 256, § 13111, eff. July 1, 1978.

§11-13-112.  Revocation or abolishment of charter - Adopting statutory form - Procedure.

A proposal to revoke or abolish the charter of a municipality shall be made in the same manner provided for charter amendments and shall include the proposed statutory form of municipal government to be adopted when the charter is revoked, unless the proposal includes the adoption of a new charter in lieu of the existing charter.  The question to be submitted to the registered voters of the municipality shall be substantially in the following form:

Shall the (City or Town) of _______revoke the charter under which it is now operating, and adopt and be governed under the statutory ______ (name of proposed statutory form) form of municipal government as provided by the laws of Oklahoma?

( ) Yes.

( ) No.

Laws 1977, c. 256, § 13112, eff. July 1, 1978.

§1113113.  Charter revocation  Canvassing returns  Proclamation of Governor  Election of officers.

The secretary of the county election board shall, within five (5) days after the canvass of the returns of the election, certify to the Governor the results of the vote on the question.  If a majority of the votes cast are in favor of revoking the charter, the Governor, within twenty (20) days after receiving the certification, shall issue a proclamation stating that the municipality has revoked its charter and adopted the statutory form of municipal government specified in the question.  The proclamation of the Governor shall also direct the governing body of the municipality to divide the municipality into the number of wards required and to hold primary and general elections in the manner provided by the statutory form of government which has been adopted.  From the date of the Governor's proclamation, the charter of the municipality shall be revoked, and the municipality shall be governed under the laws relating to the statutory form of government which the municipality has adopted.

Laws 1977, c. 256, § 13113, eff. July 1, 1978.

§1113114.  Special charter provisions relating to abandonment of municipal charters.

Where a municipality has adopted a charter containing a special provision to the effect that at the expiration of a specified period after the adoption of the charter the governing body may submit to the registered voters of the municipality the question of whether or not the charter shall be abandoned and the municipality governed under a statutory form of government, and the specified time has expired and the governing body has failed to submit the question, then the question shall be submitted to the registered voters at the next election which may be held in the municipality.  The secretary of the county election board shall submit the question substantially in the language of the charter provision.  If a majority of the votes cast, as certified by the secretary of the county election board, are in favor of abandoning the charter and adopting a statutory form, the results of the election shall be certified to the Governor in the manner provided for revocation of charters.

Laws 1977, c. 256, § 13114, eff. July 1, 1978.

§11-13-115.  Compensation of elective city officers.

Where a municipality has adopted a charter and the charter does not address compensation of elective city officers, the compensation of such elective city officers may be fixed by ordinance.

Added by Laws 1996, c. 79, § 4, eff. Nov. 1, 1996.

§1114101.  Municipal ordinances  Authority.

The municipal governing body may enact ordinances, rules and regulations not inconsistent with the Constitution and laws of Oklahoma for any purpose mentioned in Title 11 of the Oklahoma Statutes or for carrying out their municipal functions.  Municipal ordinances, rules or regulations may be repealed, altered or amended as the governing body ordains.

Laws 1977, c. 256, § 14101, eff. July 1, 1978.

§1114101.1.  Rent control  Prohibition.

A.  No municipal governing body may enact, maintain, or enforce any ordinance or resolution which regulates the amount of rent to be charged for privately owned, singlefamily or multiple unit residential or commercial rental property.

B.  This section shall not be construed to prohibit any municipality or any authority created by a municipality for that purpose from:

1.  regulating in any way property belonging to that municipality or authority;

2.  entering into agreements with private persons which regulate the amount of rent charged for subsidized rental properties; or

3.  enacting ordinances or resolutions restricting rent for properties assisted with federal Community Development Block Grant Funds.

Added by Laws 1988, c. 38, § 1, emerg. eff. March 21, 1988.

§1114102.  Ordinances  Procedure governing passage.

All proposed ordinances of a municipality shall be considered at a public meeting of the council or board of trustees.  A vote of a majority of all the members of the council or board of trustees shall be required for the final passage of an ordinance.

Laws 1977, c. 256, § 14102, eff. July 1, 1978.

§1114103.  Effective date of municipal ordinances  Emergency measures.

Every ordinance except an emergency ordinance shall go into effect thirty (30) days after its final passage unless it specifies a later date.  An emergency measure necessary for the immediate preservation of peace, health, or safety shall go into effect upon its final passage unless it specifies a later date.  Such an emergency measure must state in a separate section the reasons why it is necessary that the measure become effective immediately.  The question of emergency must be ruled upon separately and approved by the affirmative vote of at least threefourths (3/4) of all the members of the governing body of the municipality.

Amended by Laws 1984, c. 126, § 26, eff. Nov. 1, 1984.

§1114104.  Style of ordinances  Title and subject  Enacting clause

An ordinance may contain only one subject and the subject shall be expressed in its title.  The enacting clause of all ordinances passed by a municipal governing body shall be:  1.  "Be it ordained by the Council of the City of _______", for city ordinances; or  2.  "Be it ordained by the Board of Trustees of the Town of _______", for town ordinances. The enacting clause of ordinances proposed by the voters under their powerof initiative shall be "Be it ordained by the People of the _______ (City of Town) of _______".

Laws 1977, c. 256, § 14104, eff. July 1, 1978.

§1114105.  Ordinance book  Entries.

Every ordinance enacted by a municipal governing body shall be entered in an ordinance book immediately after its passage.  The entry shall contain the text of the ordinance and shall state the date of its passage, the page of the journal containing the record of the final vote on its passage, the name of the newspaper in which the ordinance was published, and the date of the publication. Compilations or codes of municipal law or regulations need not be enrolled in full in the book of ordinances, but the ordinance adopting by reference or enacting such compilation or code shall be entered and a copy of the compilation or code shall be filed and kept in the office of the municipal clerk.

Amended by Laws 1984, c. 126, § 27, eff. Nov. 1, 1984.

§1114106.  Publication of ordinances.

No ordinance having any subject other than the appropriation of monies shall be in force unless published or posted within fifteen (15) days after its passage.  Every municipal ordinance shall be published at least once in full, except as provided for in Section 14107 of this title.  When publishing the ordinance, the publisher or managing officer of the newspaper shall prefix to the ordinance a line in brackets stating the date of publication as "Published _______", giving the month, day, and year of publication.

Amended by Laws 1984, c. 126, § 28, eff. Nov. 1, 1984.

§1114107.  Publication of certain codes and ordinances by title and summary of contents.

A.  If a municipal governing body enacts or adopts by reference ordinances which are compilations or codes of law or regulations relating to traffic, building, plumbing, electrical installations, fire prevention, inflammable liquids, milk and milk products, protection of the public health, or any other matters which the municipality has the power to regulate, such ordinances are not required to be published in full.  Legal publication of such ordinances may be by publishing the title and a summary of their contents in the manner provided by Section 14106 of this title.  At least one copy of such ordinances shall be kept in the office of the municipal clerk for public use, inspection, and examination.  The municipal clerk shall keep copies of the ordinances, codes, or compilations for distribution or sale at a reasonable price.

B.  A municipality which adopts building standards shall adopt and enforce one of the following codes:

1.  The BOCA Basic Building Code of the Building Officials and Code Administrators International, Incorporated; or

2.  The Uniform Building Code of the International Conference of Building Officials; or

3.  The Southern Standard Building Code of the Southern Building Code Congress, International, Incorporated; or

4.  The Code for Energy Conservation in New Building Construction prepared by the National Conference of States on Building Codes and Standards, Inc. (NCSBCS); or

5.  Any other code which the governing body of the municipality deems desirable to promote safety, energy efficiency, health, and welfare within the municipality.

C.  Municipalities may adopt the "New Jersey Smart Code" building standard for purposes of rehabilitation to existing structures that were completed prior to November 1, 1985.

D.  Ordinances which are passed by the governing body with an emergency clause attached are not required to be published in full, but may be published by title only in the manner provided by Section 14106 of this title.

Added by Laws 1977, c. 256, § 14-107, eff. July 1, 1978.  Amended by Laws 1979, c. 144, § 1, emerg. eff. May 8, 1979; Laws 1984, c. 126, § 29, eff. Nov. 1, 1984; Laws 2002, c. 407, § 1, eff. Nov. 1, 2002.

§1114108.  Codification of municipal ordinances.

A.  The governing body of a municipality may, from time to time, authorize a codification of its ordinances.  Such a code may be kept up to date by use of a looseleaf system and process of amendment.  In a code of municipal ordinances, the title, enacting clauses and emergency sections may be omitted and temporary and special ordinances and parts of ordinances may also be omitted. Permanent and general ordinances and parts of ordinances which are to be repealed by the code shall be omitted from the code.  The ordinances and parts of ordinances included in the code may be revised, rearranged, renumbered, and reorganized into some systematic arrangement.  The governing body may publish in connection with the code new matter, provisions of state law relating to the municipality, a history of the municipality, the history of the municipal government, the names of officials and other informational matter as the governing body may decide.  The book or pamphlet containing the code may also contain an index and forms and instructions as the governing body may decide.

B.  At least three copies of the code shall be kept in the office of the municipal clerk for public use, inspection and examination.  The municipal clerk shall keep copies of the code for distribution or sale at a reasonable price.

C.  Notice of the publication of the code shall be in the manner provided for publication by title of certain codes and ordinances in subsection A of Section 14107 of this title.

Laws 1977, c. 256, § 14108, eff. July 1, 1978.

§1114109.  Mandatory compilation of penal ordinances.

The penal ordinances of every municipality shall be compiled and published in a permanent form, either printed or typed, periodically, but not less than once each ten (10) years.  Each municipality shall also publish biennial supplements to the permanent volume of compiled penal ordinances.  No municipal ordinance shall be enforced if it is not reflected in such a permanent volume or supplement if the ordinance was adopted before the latest compilation or supplement.  A codification of municipal ordinances which includes all penal ordinances is sufficient for complying with this compilation requirement if the code is issued as a permanent volume with biennial supplements and if the procedures for filing and notice, as outlined in Section 14110 of this title, have been complied with.  Provided, further, the tenyear codification requirement shall be satisfied if the code complies with the compilation requirement and the biennial supplements are made a part of the permanent volume which are maintained in permanent form either bound or in a looseleaf form.

Laws 1977, c. 256, § 14109, eff. July 1, 1978; Laws 1979, c. 44, § 3, emerg. eff. April 9, 1979.

§1114110.  Notice and filing of penal ordinance compilation  Judicial notice.

When a municipality has compiled and published its permanent volume or biennial supplement of penal ordinances, the governing body of the municipality shall adopt a resolution notifying the public of the publication.  A copy of the resolution shall be filed in the office of the county clerk in each county in which the municipality is located.  The county clerk shall assign the filed resolution a book and page number.  At least one copy of the permanent volume and each biennial supplement shall be deposited free of cost by the municipality in the county law library of each county wherein the municipality is located, and receipt of same shall be duly noted in writing by the county law librarian.  A copy of the receipt may be filed with the county clerk who shall then assign a book and page number.  The permanent volume or biennial supplement of compiled penal ordinances shall be available for purchase by the public at a reasonable price.  Ordinances which have been compiled and filed in accordance with this section shall be judicially noticed in all court proceedings.  Provided, a court may consider a book and page reference of the county clerk's filings as satisfactory proof of compliance so that judicial notice may be taken of an ordinance.

Amended by Laws 1985, c. 87, § 1, eff. Nov. 1, 1985; Laws 1989, c. 104, § 2, emerg. eff. April 25, 1989.

§11-14-111.  Enforcement and penalties for violation of municipal ordinances.

A.  The governing body of a municipality may provide for enforcement of its ordinances and establish fines, penalties, or imprisonment, as authorized by subsections B through D of this section, for any offense in violation of its ordinances, which shall be recoverable together with costs of suit.  The governing body may provide that any person fined for violation of a municipal ordinance who is financially able but refuses or neglects to pay the fine or costs may be compelled to satisfy the amount owed by working on the streets, alleys, avenues, areas, and public grounds of the municipality, subject to the direction of the street commissioner or other proper officer, at a rate per day as the governing body may prescribe by ordinance, but not less than Twenty-five Dollars ($25.00) per day for useful labor, until the fine or costs are satisfied.

B.  1.  Except for municipal ordinances related to prostitution, cities having a municipal criminal court of record may enact ordinances prescribing maximum fines of One Thousand Two Hundred Dollars ($1,200.00) and costs or imprisonment not exceeding six (6) months or both the fine and imprisonment, but shall not have authority to enact any ordinance making unlawful an act or omission declared by state statute to be punishable as a felony; provided, that cities having a municipal criminal court of record may enact ordinances prescribing maximum fines of One Thousand Dollars ($1,000.00) and costs or imprisonment not exceeding six (6) months or both such fine and imprisonment for violations of municipal ordinances regulating the pretreatment of wastewater and regulating stormwater discharges.

2.  For violations of municipal ordinances relating to prostitution, including but not limited to engaging in prostitution or soliciting or procuring prostitution, a municipal criminal court of record may enact ordinances prescribing an imprisonment not to exceed six (6) months, and fines as follows:  a fine not to exceed Two Thousand Five Hundred Dollars ($2,500.00) upon the first conviction for violation of any such ordinances, a fine of not more than Five Thousand Dollars ($5,000.00) upon the second conviction for violation of any of such ordinances, and a fine of not more than Seven Thousand Five Hundred Dollars ($7,500.00) upon the third or subsequent convictions for violation of any of such ordinances, or both such fine and imprisonment as well as a term of community service of not less than forty (40) nor more than eighty (80) hours.

C.  Municipalities having a municipal court not of record may enact ordinances prescribing maximum fines pursuant to the provisions of this subsection.  A municipal ordinance may not impose a penalty, including fine or deferral fee in lieu of a fine and costs, which is greater than that established by statute for the same offense.  The maximum fine or deferral fee in lieu of a fine for traffic-related offenses relating to speeding or parking shall not exceed Two Hundred Dollars ($200.00).  For all other offenses, the maximum fine or deferral fee in lieu of a fine shall not exceed Seven Hundred Fifty Dollars ($750.00).  The ordinances may prescribe costs pursuant to the provisions of Section 27-126 of this title or imprisonment not exceeding sixty (60) days or both the fine and imprisonment; provided, that municipalities having only a municipal court not of record shall not have authority to enact any ordinance making unlawful any act or omission declared by state statute to be punishable as a felony; provided further, that municipalities having a municipal court not of record may enact ordinances prescribing maximum fines of One Thousand Dollars ($1,000.00) and costs or imprisonment not exceeding ninety (90) days or both such fine and imprisonment for violations of municipal ordinances regulating the pretreatment of wastewater and regulating stormwater discharges.  If imprisonment is available for the offense, then that person charged shall have a right to a jury trial.

D.  Municipalities having both municipal criminal courts of record and municipal courts not of record may enact ordinances, within the authority of this section, for each court.

E.  No municipality may levy a fine or deferral fee in lieu of a fine of over Fifty Dollars ($50.00) until it has compiled and published its penal ordinances as required in Sections 14-109 and 14-110 of this title.

F.  No municipality may levy a fine of more than Ten Dollars ($10.00) nor court costs of more than Fifteen Dollars ($15.00) for exceeding the posted speed limit by no more than ten (10) miles per hour upon any portion of the National System of Interstate and Defense Highways, federal-aid primary highways, and the state highway system which are located on the outskirts of any municipality as determined in Section 2-117 of Title 47 of the Oklahoma Statutes.

Added by Laws 1977, c. 256, § 14-111, eff. July 1, 1978.  Amended by Laws 1980, c. 247, § 1, eff. Oct. 1, 1980; Laws 1982, c. 157, § 1; Laws 1983, c. 293, § 1, operative Oct. 1, 1983; Laws 1990, c. 141, § 1, eff. Sept. 1, 1990; Laws 1998, c. 322, § 3, eff. Nov. 1, 1998; Laws 1999, c. 412, § 1, eff. Nov. 1, 1999; Laws 2002, c. 120, § 5, emerg. eff. April 19, 2002; Laws 2004, c. 173, § 1, eff. Nov. 1, 2004.

§11-14-111.1.  Retention of penalty assessments or other state fees.

A.  Notwithstanding any other provision of law, a municipal court which collects a penalty assessment or other state fee from a defendant pursuant to state law may retain eight cents ($0.08) of such monies and may also retain all interest accrued thereon prior to the due date for deposits as provided in state law.  The fee shall be deposited as determined by the municipal governing body.

B.  A municipal court in a municipality having a basic law enforcement academy approved by the Council on Law Enforcement Education and Training pursuant to the criteria developed by the Council for training law enforcement officers may retain as an administrative fee two percent (2%) of any penalty assessment or other state fee imposed by state statute.  The two percent (2%) administrative fee shall be deducted from the portion of the penalty assessment or other state fee retained by such municipality.

Added by Laws 2001, c. 258, § 1, eff. July 1, 2001.  Amended by Laws 2001, c. 404, § 1, eff. Nov. 1, 2001.

§11-14-112.  Cancellation or denial of driving privileges for noncompliance with municipal court sentence.

A.  As used in this section:

1.  "Department" means the Department of Public Safety;

2.  "Notification form" means a form prescribed by the Department which contains a statement from the court that the person has failed to satisfy the sentence of the court.  It shall include the name, date of birth, physical description, and the driver license number, if any, of the person;

3.  "Reinstatement form" means a form prescribed by the Department which contains a statement from the court that the person has satisfied the sentence of the court.  It shall include sufficient information to identify the person to the Department;

4.  "Sentence" means any order of the court to pay a fine, penalty assessment or costs or to carry out a term of community service or other remedial action.

B.  When any person under the age of eighteen (18) years fails or refuses to satisfy a sentence of a municipal court, the court shall notify the Department.  Upon receipt of the notification form from the court, the Department shall cancel or deny all driving privileges of the person without a hearing until the person satisfies the sentence of the court.

C.  When the person fulfills the sentence of the court, the court or court clerk shall provide a reinstatement form to such person either directly or by first class mail, postage prepaid, at the last address given by the person to the court.  The driving privileges of a person who furnishes a reinstatement form to the Department shall be granted or reinstated, if the person is otherwise eligible, in accordance with law.  Upon such granting or reinstatement of driving privileges, the Department may remove any record of the denial or cancellation of driving privileges as provided for in this section from the file of the person and maintain an internal record of the denial or cancellation for fiscal or other purposes.

D.  At the time of sentencing the person, the court may take custody of the driver's license of the person until the terms of the sentence are fulfilled.  In such case, the court shall issue to the person a receipt for the license.  Additionally, the court may notify the parents or other custodian of the person of the terms of the sentence or any notice to the Department.

Added by Laws 1990, c. 299, § 1, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 139, § 1, eff. Nov. 1, 1999.

§11-14-113.  Liability for cost of medical care to defendant in custody of municipal officer.

When a defendant is in the custody of a municipal jail, the custodial municipality shall only be liable for the cost of medical care for conditions that are not preexisting prior to arrest and that arise due to acts or omissions of the municipality.  Preexisting conditions are defined as those illnesses beginning or injuries sustained before a person is in the peaceable custody of the municipality's officers.

An inmate receiving medical care for a preexisting condition or a condition not caused by the acts or omissions of the municipality shall be liable for payment of the cost of care, including but not limited to, medication, medical treatment, and transportation costs, for or relating to the condition requiring treatment.

Added by Laws 1990, c. 299, § 2, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 217, § 1, eff. Nov. 1, 1999.

§1115101.  Initiative and Referendum  Powers.

The powers of initiative and referendum, reserved by the Oklahoma Constitution to the people, are reserved to the people of every municipal corporation with reference to all legislative authority which it may exercise and amendments to municipal charters.

Laws 1977, c. 256, § 15101, eff. July 1, 1978.

§1115102.  Procedure for initiative and referendum in municipalities.

The procedure in municipalities which do not provide by ordinance or charter for the manner of exercising the initiative and referendum powers shall be governed by the Oklahoma Constitution and general state law, except as otherwise provided in Sections 15101 through 15110 of this title.  The duties required of the Governor by state law shall be performed by the mayor; the duties of the Secretary of State shall be performed by the municipal clerk; and the duties of the Attorney General shall be performed by the attorney for the municipality.  The procedure for initiative and referendum as to municipal legislation shall be as nearly as practicable the same as those for measures relating to the people of the state at large.

Laws 1977, c. 256, § 15102, eff. July 1, 1978.

§1115103.  Petition  Form  Signatures  Time for filing.

A.  The form of the petition for either initiative or referendum in a municipality shall be substantially as provided in Sections 1 and 2 of Title 34 of the Oklahoma Statutes.  A true copy of each measure proposed by initiative and referendum shall be filed with the clerk of the municipality before it is circulated and signed by the registered voters.

B.  Every petition for either the initiative or referendum shall be signed by a number of the registered voters residing in the municipality equal to at least twentyfive percent (25%) of the total number of votes cast at the preceding general election or biennial town meeting if the municipality is subject to the Oklahoma Town Meeting Act.  The signatures to each petition shall be verified in the manner provided by law.

C.  Signed copies of an initiative petition shall be submitted to the clerk within ninety (90) days after the initial filing of the measure with the clerk.  Signed copies of a petition invoking a referendum upon any ordinance or resolution shall be submitted to the clerk within thirty (30) days after the passage of the ordinance or resolution.  Amendments to municipal charters may be proposed by an initiative petition, and signed copies of such petition shall be submitted to the clerk not less than sixty (60) days before the election at which the amendments are to be voted upon.

Amended by Laws 1984, c. 126, § 26, eff. Nov. 1, 1984.

§1115104.  Publication announcing the filing of petition  Protests.

A.  When signed copies of a petition are timely filed with the clerk, the clerk shall make a physical count of the number of signatures appearing on the petitions.  He shall then publish, in at least one (1) newspaper of general circulation in the municipality, a notice of the filing and the apparent sufficiency or insufficiency of the petition.  The notice shall also state that any qualified elector of the municipality may file a protest to the petition or an objection to the count made by the clerk.

B.  A protest to the petition or the count of signatures shall be filed in the district court in the county in which the situs of the municipality is located within ten (10) days after the publication.  Written notice of the protest shall be served upon the clerk and the parties who filed the petition.  In the case of the filing of an objection to the count, notice shall also be served upon any party filing a protest.  The district court shall fix a day, not less than ten (10) days after the filing of a protest, to hear testimony and arguments for and against the sufficiency of the petition.  A protest filed by anyone, if abandoned by the party filing it, may be revived within five (5) days by any other qualified elector.  After the hearing, the district court shall decide whether such petition is in form required by law.

Laws 1977, c. 256, § 15104, eff. July 1, 1978.

§1115105.  Ballot title.

A.  The parties submitting a petition for either initiative or referendum shall also prepare and file a ballot title for the measure.  The ballot title may be filed with the clerk prior to circulating the petition, but it must be submitted no later than the time that the signed copies of the petition are filed with the clerk. The ballot title shall contain the gist of the proposition couched in language that may be readily understood by persons not engaged in the practice of law.  The ballot title shall contain language which clearly states that a "yes" vote is a vote in favor of the proposition, and a "no" vote is a vote against the proposition.  The ballot title may not:

1.  Exceed one hundred fifty (150) words;

2.  Reflect partiality in its composition or contain any argument for or against the measure; or

3.  Contain language whereby a "yes" vote is, in fact, a vote against the proposition and a "no" vote is, in fact, a vote in favor of the proposition.

B.  The clerk shall immediately forward a copy of the proposition and ballot title to the municipal attorney.  Within three (3) days after the filing of the ballot title, the attorney shall notify the clerk in writing whether or not the proposed ballot title is in legal form and in harmony with the law.  If the ballot title is not in proper form, in the opinion of the attorney, he shall prepare and file a ballot title which does conform to the law within the threeday period.

Laws 1977, c. 256, § 15105, eff. July 1, 1978.

§1115106.  Appeal on question of ballot title  Procedure.

A qualified elector who is dissatisfied with the wording of a ballot title may appeal, within ten (10) days after the ballot title is filed with the clerk, to the district court in the county in which the situs of the municipality is located.  The petition for appeal shall offer a substitute ballot title for the one from which the appeal is taken.  Written notice of the appeal shall be served upon the clerk and upon the parties who filed the ballot title at least five (5) days before such appeal is heard by the court.  The municipal attorney shall, and any interested citizen may, defend the ballot title from which the appeal is taken.  After the hearing of the appeal, the district court may correct or amend the ballot title, or accept the substitute suggested, or may draft a new one which will conform with the law.

Laws 1977, c. 256, § 15106, eff. July 1, 1978.

§1115107.  Presentation of petition to mayor.

When a ballot title has been decided upon, either as approved by the municipal attorney or by the district court, the clerk shall notify the mayor in writing, and attach a copy of the petition and ballot title.

Laws 1977, c. 256, § 15107, eff. July 1, 1978.

§1115108.  Consideration of initiative petitions by governing body  Submission to voters.

When an initiative petition demands the enactment of an ordinance or resolution, the mayor shall present the petition to the municipal legislative body at its next meeting.  If the petition is not granted more than thirty (30) days before the next general municipal election or biennial or special town meeting if the municipality is subject to the Oklahoma Town Meeting Act, the mayor shall submit the ordinance or act so petitioned to the registered voters of the municipality at the next general municipal election or biennial town meeting, whichever is appropriate.

Amended by Laws 1988, c. 105, § 19, eff. Nov. 1, 1988.

§11-15-109.  Time for submission of measures to voters.

Whenever a referendum is demanded against any measure passed by the municipal governing body, or whenever an initiative petition demands an amendment to the municipal charter, the question shall be submitted to the registered voters of the municipality for their approval or rejection at a special election called by the municipal governing body for that purpose or at the next general election, general municipal election or biennial or special town meeting if the municipality is subject to the Oklahoma Town Meeting Act.

Added by Laws 1977, c. 256, § 15-109, eff. July 1, 1978.  Amended by Laws 1988, c. 105, § 20, eff. Nov. 1, 1988; Laws 1995, c. 3, § 1, eff. Nov. 1, 1995.

§1115110.  Conflicting measures proposed by governing body.

Along with each initiative measure the municipal governing body may submit a competing bill or resolution.  If conflicting ordinances or charter amendments are submitted to the registered voters, and two or more of such conflicting measures are approved by the registered voters, then the measure which receives the greatest number of affirmative votes shall be paramount in all particulars as to which there is a conflict, even though such measure may not have received the greatest majority.

Laws 1977, c. 256, § 15110, eff. July 1, 1978.

§11-16-101.  Notice of municipal elections.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

The governing body of a municipality shall give notice of a general municipal election or a special election by publishing the resolution calling for the election.  The resolution shall:  contain the facts described in Section 13-102 of Title 26 of the Oklahoma Statutes.

The resolution shall be published in a newspaper of general circulation in the municipality at least ten (10) days before the beginning of the filing period for a general municipal election, or at least ten (10) days before the date of a special election.  If there is no newspaper of general circulation in the municipality, the notice shall be given by posting a copy of the resolution in at least five (5) public places in the municipality.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Notice of a general municipal election or a special election shall be given by publishing the resolution of the municipal governing body calling for the election.  The resolution shall set forth:

1.  The date or dates of the election; and

2.  The offices to be filled or the questions to be voted upon at the election.

The resolution shall be published in a newspaper of general circulation in the municipality at least ten (10) days before the beginning of the filing period for a general municipal election, or at least ten (10) days before the date of a special election.  If there is no newspaper of general circulation in the municipality, the notice shall be given by posting a copy of the resolution in at least five (5) public places in the municipality.

Added by Laws 1977, c. 256, § 16-101, eff. July 1, 1978.  Amended by Laws 2004, c. 545, § 24, eff. July 1, 2005.

§11-16-102.  Provisions not applicable to municipalities governed by charter or subject to Oklahoma Town Meeting Act - Exception  - Choice of election procedure - Residency requirements.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  The provisions of Section 16-101 et seq. of this title shall not apply to any municipality which is governed by charter; provided, that elections for such municipalities which shall be conducted by the county election board shall be scheduled only on an election date identified by Section subsection B of 3-101 of Title 26 of the Oklahoma Statutes.  However, such a municipality may, by indicating in its resolution calling an election, choose to follow any provision of state law governing elections conducted by a county election board when the municipality's charter or ordinances are silent on the matter addressed by such provision.  In such instance, if the municipal election or any substantial portion thereof is not conducted by a county election board, the duties required of the county election board or its secretary shall be performed by the municipal authority designated by the municipal governing body and nothing herein shall be construed to require the county election board to perform any such duties.  The residency requirements of Sections 16-109 and 16-110 of this title shall apply to all municipalities except to the extent that such residency requirements are governed by municipal charter.

B.  The provisions of Sections 16-101 through 16-114 of this title shall not apply to any municipality subject to the provisions of the Oklahoma Town Meeting Act; provided, Section 16-103.1 of this title shall apply to such municipalities.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  The provisions of Section 16-101 et seq. of this title shall not apply to any municipality which is governed by charter; provided, that in any election such a municipality may, by indicating in its resolution calling the election, choose to follow any provision of state law governing elections conducted by a county election board when the municipality's charter or ordinances are silent on the matter addressed by such provision.  In such instance, if the municipal election or any substantial portion thereof is not conducted by a county election board, the duties required of the county election board or its secretary shall be performed by the municipal authority designated by the municipal governing body and nothing herein shall be construed to require the county election board to perform any such duties.  The residency requirements of Sections 16-109 and 16-110 of this title shall apply to all municipalities except to the extent that such residency requirements are governed by municipal charter.

B.  The provisions of Sections 16-101 through 16-114 of this title shall not apply to any municipality subject to the provisions of the Oklahoma Town Meeting Act; provided, Section 16-103.1 of this title shall apply to such municipalities.

Added by Laws 1977, c. 256, § 16-102, eff. July 1, 1978.  Amended by Laws 1987, c. 75, § 1, eff. July 1, 1987; Laws 1988, c. 105, § 21, eff. Nov. 1, 1988; Laws 2004, c. 545, § 25, eff. July 1, 2005.

§1116103.  General municipal elections  When held.

General municipal elections shall be held in cities and towns on the first Tuesday in April in each oddnumbered year.

Laws 1977, c. 256, § 16103, eff. July 1, 1978.

§1116103.1.  Withholding certain monies from city or town that fails to hold municipal election or biennial town meeting.

No monies shall be distributed pursuant to Section 1104 of Title 47 and Section 504 of Title 68 of the Oklahoma Statutes to any incorporated city or town which has failed to hold a general or special municipal election to elect officers as provided in Section 16101 et seq. of this title or a biennial town meeting as provided by the Oklahoma Town Meeting Act, on the dates required by law for four (4) or more years, if a general or special municipal election, or for two consecutive biennial town meetings.  Such monies shall be remitted to the county in which the incorporated city or town is located and deposited to the county highway fund of that county to be used as otherwise provided by law.  An incorporated city or town shall henceforth send the county treasurer of the county in which it is located and the chairman of the Oklahoma Tax Commission, or a persondesignated by the Oklahoma Tax Commission to receive service of process, a copy of the municipality's notice of a biennial town meeting or resolution calling for its regular municipal elections, whichever is appropriate.  The copy of the resolution shall include a notation by the county election board showing that the resolution was received and the date it was received.

Added by Laws 1984, c. 126, § 30, eff. Nov. 1, 1984. Amended by Laws 1987, c. 75, § 2, eff. July 1, 1987; Laws 1988, c. 105, § 22, eff. Nov. 1, 1988; Laws 1988, c. 152, § 3, eff. Nov. 1, 1988.

§1116104.  Conduct of general municipal elections.

The laws applicable to general elections shall govern general municipal elections except as otherwise provided.  Municipal elected officials, including those from wards as well as at large, shall be elected at large by the registered voters of the entire municipality.

Laws 1977, c. 256, § 16104, eff. July 1, 1978.

§1116105.  What candidate's name may be placed on general election ballot.

No candidate's name shall be printed upon the official ballot for a general municipal election unless such candidate shall have been nominated by some political party at the primary election or unless his name is presented as an independent candidate as provided in Section 16110 of this title.

Laws 1977, c. 256, § 16105, eff. July 1, 1978.

§1116105.1.  Elections to be nonpartisan  Primary elections in nonpartisan elections abolished.

Municipal elections shall be nonpartisan and all candidates shall file as independent candidates unless, prior to the date for notifying the county election board of the call for the election, the municipality has in effect an ordinance providing for a partisan primary election consistent with Section 16101 et seq. of Title 11 of the Oklahoma Statutes.  No primary elections shall be held in a nonpartisan election.  Any election proclamation or notice of election providing for a primary election shall be deemed to be amended by operation of this act to delete the call for a primary election unless a copy of the ordinance authorizing the primary election is attached to the election resolution filed with the county election board.  If such a copy is not attached, each candidate shall appear on the ballot as an independent candidate without party or other designation.  Provided, any municipality which is governed by a charter may provide otherwise by charter or ordinance.

Added by Laws 1987, c. 75, § 3, eff. July 1, 1987.

§1116106.  Unopposed candidates in general election.

Any candidate who is unopposed for an office in a general municipal election shall be deemed elected and certified; and his name shall not appear on the general election ballot.  If there is only one candidate for each of the offices which are to be filled at the election, and no questions are to be voted upon at the election, the general municipal election shall not be held.

Laws 1977, c. 256, § 16106, eff. July 1, 1978.

§11-16-107.  Primary elections - When held.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A primary election shall be held in cities and towns on the second Tuesday of February in each odd-numbered year, at which time the several political parties shall nominate candidates for offices which are to be elected at the upcoming general municipal election.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A primary election shall be held in cities and towns on the first Tuesday of March in each odd-numbered year, at which time the several political parties shall nominate candidates for offices which are to be elected at the upcoming general municipal election.

Added by Laws 1977, c. 256, § 16-107, eff. July 1, 1978.  Amended by Laws 1981, c. 292, § 1; Laws 2004, c. 545, § 26, eff. July 1, 2005.

§11-16-108.  Conduct of primary elections.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

The general laws relating to primary elections shall govern partisan municipal primaries except as otherwise provided.  Party candidates for municipal office, including those from wards as well as at large, shall be nominated at large by the registered voters of the respective parties of the entire municipality.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

The general laws relating to primary elections shall govern municipal primaries except as otherwise provided.  Party candidates for municipal office, including those from wards as well as at large, shall be nominated at large by the registered voters of the respective parties of the entire municipality.

Added by Laws 1977, c. 256, § 16-108, eff. July 1, 1978.  Amended by Laws 2004, c. 545, § 27, eff. July 1, 2005.

§11-16-109.  Eligibility and manner of becoming party candidate.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

To be eligible to become a candidate for a political party nomination in a municipality's partisan primary election, or an independent candidate in such municipality's general election, a person must for at least six (6) months prior to filing a declaration of candidacy be a registered voter at an address within the municipality or in the ward if an office is from a ward.  To become a candidate, a declaration of candidacy must be filed with the county election board no earlier than 8:00 a.m. on the first Monday in December and no later than 5:00 p.m. on the next succeeding Wednesday.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

To be eligible to become a candidate for a political party nomination in the municipality's primary election, a person must for at least six (6) months prior to filing a declaration of candidacy be a registered voter at an address within the municipality or in the ward if an office is from a ward.  To become a party candidate, a declaration of candidacy must be filed with the county election board no earlier than 8:00 a.m. on the first Monday in February and no later than 5:00 p.m. on the next succeeding Wednesday.

Added by Laws 1977, c. 256, § 16-109, eff. July 1, 1978.  Amended by Laws 1981, c. 292, § 2; Laws 1987, c. 75, § 4, eff. July 1, 1987; Laws 2004, c. 545, § 28, eff. July 1, 2005.

§11-16-110.  Nonpartisan candidates.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A candidate may have his or her name printed upon the nonpartisan general municipal election ballot as candidate for any office to be filled at the election.  To become a candidate, a declaration of candidacy must be filed with the county election board no earlier than 8:00 a.m. on the first Monday in February and no later than 5:00 p.m. on the next succeeding Wednesday.  A candidate must also be a registered voter at an address within the municipality, or of the ward where the office is from a ward for at least six (6) months prior to filing a declaration of candidacy.  Filing as a candidate in a nonpartisan municipal election or voting for such candidate shall not affect one's party affiliation or regularity.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

An independent candidate may have his name printed upon the general municipal election ballot as candidate for any office to be filled at the election.  To become an independent candidate, a declaration of candidacy must be filed with the county election board no earlier than 8:00 a.m. on the first Monday in February and no later than 5:00 p.m. on the next succeeding Wednesday.  An independent candidate must also be a registered voter at an address within the municipality, or of the ward where the office is from a ward for at least six (6) months prior to filing a declaration of candidacy. Filing as an independent candidate in an election or voting for such candidate shall not affect one's party affiliation or regularity.

Added by Laws 1977, c. 256, § 16-110, eff. July 1, 1978.  Amended by Laws 1981, c. 292, § 3; Laws 1987, c. 75, § 5, eff. July 1, 1987; Laws 2004, c. 545, § 29, eff. July 1, 2005.

§11-16-111.  Unopposed candidates in primary election.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Any candidate who is unopposed for an office in a partisan primary election shall be deemed nominated and so certified; and his or her name shall not appear on the primary election ballot.  If there are unopposed candidates for each of the offices which are up for election, no primary election shall be held.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Any candidate who is unopposed for an office in a primary election shall be deemed nominated and so certified; and his name shall not appear on the primary election ballot.  If there are unopposed candidates for each of the offices which are up for election, no primary election shall be held.

Added by Laws 1977, c. 256, § 16-111, eff. July 1, 1978.  Amended by Laws 2004, c. 545, § 30, eff. July 1, 2005.

§1116112.  Special elections  Questions which may be submitted.

When the municipal governing body shall deem it advisable, it may, by resolution or ordinance, authorize the mayor to call a special election for the purpose of submitting to the registered voters of the municipality the question of issuing municipal bonds, of granting any franchise, or for any other purpose authorized by law.

Laws 1977, c. 256, § 16112, eff. July 1, 1978. de

§1116113.  Special election ballot  Preparation and arrangement.

The ballot for a special election shall be prepared by the secretary of the county election board and shall set forth the proposition or propositions to be voted upon, and if more than one proposition is submitted, they shall be arranged so that each proposition may be voted upon separately.

Laws 1977, c. 256, § 16113, eff. July 1, 1978.

§11-16-114.  Conduct of special elections held for electing officers.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  When the office of a municipal elected official is to be filled at a special partisan election, the resolution or order of the governing body calling the election shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday, not less than fifteen (15) days from the date of the resolution or order;

2.  The date of the Special Primary Election not less than forty-five (45) days after the close of the filing period; and

3.  The date of the Special General Election, not less than forty-five (45) days after the date of the Primary Election.  A copy of the resolution or order shall be filed with the secretary of the county election board not less than sixty (60) days preceding the date of the special primary election.  The election shall be conducted under the laws applicable to general municipal elections.

B.  When the office of a municipal elected official is to be filled at a special nonpartisan election, the resolution or order of the governing body calling the election shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday, not less than fifteen (15) days from the date of the resolution or order;

2.  The date of the special general election, not less than forty-five (45) days after the close of the filing period.  A copy of the resolution or order shall be filed with the secretary of the county election board not less than sixty (60) days preceding the date of the special general election.

C.  Special municipal elections may be called only on dates established by subsection B of Section 3-101 of Title 26 of the Oklahoma Statutes.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

When the office of a municipal elected official is to be filled at a special election, the resolution or order of the governing body calling the election shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday, not less than fifteen (15) days from the date of the resolution or order;

2.  The date of the Special Primary Election, if any, not less than thirty (30) days after the close of the filing period; and

3.  The date of the Special General Election, not less than thirty (30) days after the date of the Primary Election, if any, but if no primary election is called, not less than thirty (30) days after the close of the filing period.

A copy of the resolution or order shall be filed with the secretary of the county election board.  The election shall be conducted under the laws applicable to general municipal elections.

Added by Laws 1977, c. 256, § 16-114, eff. July 1, 1978.  Amended by Laws 1981, c. 292, § 4; Laws 1987, c. 75, § 6, eff. July 1, 1987; Laws 2004, c. 545, § 31, eff. July 1, 2005.

§1116201.  Aldermanic cities with one councilmember per ward  Officers to be elected  Terms.

In a statutory aldermanic city with one (1) councilmember per ward, the terms of the elected officers shall be staggered so that at any one general municipal election, the following officers are to be elected for fouryear terms:

1.  Councilmembers from oddnumbered wards;

2.  The mayor;

3.  The clerk;

4.  The marshal; and

5.  The street commissioner.

At the next general municipal election, the following officers are to be elected for fouryear terms:

1.  Councilmembers from evennumbered wards; and

2.  The treasurer.

If the office of treasurer has been consolidated with any other office, elections for the office of treasurer and the office with which it has been consolidated shall be held at the time the election to fill the other office is held.  The term of the consolidated office shall be concurrent with the term of the other office.

Laws 1977, c. 256, § 16201, eff. July 1, 1978.

§1116202.  First election held in aldermanic cities with one councilmember per ward.

At the first general municipal election held in the oddnumbered year following adoption of the aldermanic form of government with one (1) councilmember per ward, the officers to be elected and their terms are as follows:

1.  Fouryear terms:  Councilmembers from oddnumbered wards; the mayor; the clerk; the marshal; and the street commissioner.

2.  Twoyear terms:  Councilmembers from evennumbered wards; and the treasurer.

At general municipal elections held thereafter, the successors of the officers whose terms are expiring shall be elected for fouryear terms.

Laws 1977, c. 256, § 16202, eff. July 1, 1978.

§1116203.  Aldermanic cities with two councilmembers per ward  Officers to be elected  Terms.

In a statutory aldermanic city with two councilmembers per ward, the terms of the elected officers shall be staggered so that at any one general municipal election, the following officers are to be elected for fouryear terms:

1.  One (1) councilmember from each ward of the city;

2.  The mayor;

3.  The clerk;

4.  The marshal; and

5.  The street commissioner.

At the next general municipal election, the following officers are to be elected for fouryear terms:

1.  One councilmember from each ward of the city; and

2.  The treasurer.

If the office of treasurer has been consolidated with any other office, elections for the office of treasurer and the office with which it has been consolidated shall be held at the time the election to fill the other office is held.  The term of the consolidated office shall be concurrent with the term of the other office.

Laws 1977, c. 256, § 16203, eff. July 1, 1978.

§1116204.  First election held in aldermanic cities with two councilmembers per ward - Terms of office.

A.  At the first general municipal election held in the oddnumbered year following adoption of the aldermanic form of government with two councilmembers per ward, the officers to be elected and their terms are as follows:

1.  Four-year terms:  One councilmember from each ward of the city; the mayor; the clerk; the marshal; and the street commissioner.

2.  Two-year terms:  One councilmember from each ward of the city; and the treasurer.

At general municipal elections held thereafter, the successors of the officers whose terms are expiring shall be elected for fouryear terms.

B.  The governing body of a municipality with an aldermanic form of government shall provide that the office of the clerk, at the next election after the effective date of this act, be elected to one six-year term followed by four-year terms thereafter, if the clerk and the mayor are currently on the same election cycle.

Added by Laws 1977, c. 256, § 16204, eff. July 1, 1978.  Amended by Laws 2005, c. 97, § 1, eff. Nov. 1, 2005.

§1116205.  Towns  Officers to be elected  Terms.

In a statutory town, the terms of the elected officers shall be staggered so that at any one general municipal election, the following officers are to be elected for fouryear terms:

1.  Trustees from oddnumbered wards; and

2.  The clerk.

At the next general municipal election, the following officers are to be elected for fouryear terms:

1.  Trustees from evennumbered wards; and

2.  The treasurer.

If the office of treasurer has been consolidated with any other office, elections for the office of treasurer and the office with which it has been consolidated shall be held at the time the election to fill the other office is held.  The term of the consolidated office shall be concurrent with the term of the other office.

Laws 1977, c. 256, § 16205, eff. July 1, 1978.

§1116206.  First election held in town.

At the first general municipal election held in the oddnumbered year following adoption of the town board of trustees form of government, the officers to be elected and their terms are as follows:

1.  Fouryear terms:  Trustees from oddnumbered wards; and the clerk.

2.  Twoyear terms:  Trustees from evennumbered wards; and the treasurer.

At general municipal elections held thereafter, the successors of the officers whose terms are expiring shall be elected for fouryear terms.

Laws 1977, c. 256, § 16206, eff. July 1, 1978.

§1116207.  Aldermanic cities and towns  Appointment of certain officials after submission to vote.

A.  The city council of any city may provide by ordinance for the submission to a vote of the registered voters of the city the question of providing for the appointment by the mayor, with the approval of the council, of the city marshal, the street commissioner, the city clerk, the city treasurer, or the city clerktreasurer.

B.  The board of trustees of any town may provide by ordinance for the submission to a vote of the registered voters of the town the question of providing for the appointment by the board of trustees of the town clerk, the town treasurer or the town clerktreasurer.

C.  The question of appointing each official shall be submitted separately on the ballot.  The question providing for the appointment of the clerk or the treasurer may be consolidated into one question provided the two offices are to be consolidated into the office of clerktreasurer.  The question providing for the appointment of any official shall read substantially as follows:

Shall the (Marshal, Street Commissioner, Clerk, Treasurer, ClerkTreasurer) be appointed by the (mayor, with the approval of the council, board of trustees)?

( ) Yes.

( ) No.

If a majority of the votes cast are in favor of appointment to the office, the appointive position shall take effect at the end of the current term of the office.  In cities, the appointive officer shall be appointed and may be removed by the mayor, with the approval of the council.  In towns, the appointment and removal shall be by a majority vote of all the members of the board of trustees.

Laws 1977, c. 256, § 16207, eff. July 1, 1978.

§1116208.  Councilmanager cities  Officers to be elected  Terms.

In a statutory councilmanager city, the terms of the elected officers shall be staggered so that at any one general municipal election, the following officers are to be elected for fouryear terms:

1.  Councilmembers from Wards One, Two and Five (if one).

At the next general municipal election, the following officers are to be elected for fouryear terms:

1.  Councilmembers from Wards Three, Four and Six (if one); and 2.  The councilmember at large.

Laws 1977, c. 256, § 16208, eff. July 1, 1978.

§1116209.  First election held in councilmanager city.

At the first general municipal election held in the oddnumbered year following adoption of the statutory councilmanager form of government, the officers to be elected and their terms are as follows:

1.  Fouryear terms:  Councilmembers from Wards One, Two and Five (if one).

2.  Twoyear terms:  Councilmembers from Wards Three, Four and Six (if one); and the councilmember at large.

At general municipal elections held thereafter, the successors of the officers whose terms are expiring shall be elected for fouryear terms.

Laws 1977, c. 256, § 16209, eff. July 1, 1978.

§1116210.  Strongmayorcouncil cities   Officers to be elected  Terms.

In a statutory strongmayorcouncil city, the terms of the elected officers shall be staggered so that at any one general municipal election, the following officers are to be elected for fouryear terms:

1.  Councilmembers from Wards One, Two and Five (if one).

At the next general municipal election, the following officers are to be elected for fouryear terms:

1.  Councilmembers from Wards Three, Four and Six (if one); and 2.  The mayor.

Laws 1977, c. 256, § 16210, eff. July 1, 1978.

§1116211.  First election held in strongmayorcouncil city.

At the first general municipal election held in the oddnumbered year following adoption of the statutory strongmayorcouncil form of government, the officers to be elected and their terms are as follows:

1.  Fouryear terms:  Councilmembers from Wards One, Two and Five (if one).

2.  Twoyear terms:  Councilmembers from Wards Three, Four and Six (if one); and the mayor.

At general municipal elections held thereafter, the successors of the officers whose terms are expiring shall be elected for fouryear terms.

Laws 1977, c. 256, § 16211, eff. July 1, 1978.

§1116212.  Councilmanager and strongmayorcouncil cities  Form of general municipal election ballot.

The ballots for the general election in a statutory councilmanager or statutory strongmayorcouncil city shall be of the office block type, listing the names of independent candidates and party nominees for each office under the respective office without party designation or emblems as follows:

For Councilmember from Ward One

(Vote for One)

______ Name of independent candidate or party nominee

______ Name of independent candidate or party nominee

For Councilmember from Ward Two

(Vote for One)

______ Name of independent candidate or party nominee

______ Name of independent candidate or party nominee

Laws 1977, c. 256, § 16212, eff. July 1, 1978.

§1116213.  Transitional provisions for municipalities not in conformance with general election or town meeting procedure.

A.  If the term of an elected officer as set forth in the notice of the last election for the office will expire in an evennumbered year, a regular municipal election or town meeting, if the municipality is subject to the Oklahoma Town Meeting Act, shall be held in order to elect a successor.  The term of the successor shall be either three (3) or five (5) years as necessary in order to comply with the provisions of Section 16101 et seq. of this title. Thereafter, the term of said office shall be four (4) years.  Any such election or town meeting held in an evennumbered year shall be conducted in the manner provided by law applicable to municipal elections or town meetings, whichever is appropriate.

B.  If the term of an elected officer as set forth in the notice of the last election for the office will expire in an oddnumbered year, but the term of office does not coincide with the offices named in Section 16201 et seq. of this title, a regular municipal election or town meeting shall be held in order to elect a successor. The term of the successor shall be either two (2) or four (4) years as necessary in order to comply with the provisions of Section 16101 et seq. of this title.  Thereafter, the term of said office shall be four (4) years.

Amended by Laws 1984, c. 126, § 31, eff. Nov. 1, 1984; Laws 1988, c. 105, § 23, eff. Nov. 1, 1988.

§1116301.  Short title.

Sections 1 through 15 of this act shall be known and may be cited as the "Oklahoma Town Meeting Act".

Added by Laws 1988, c. 105, § 1, eff. Nov. 1, 1988.

§1116302.  Municipalities required to hold town meetings  Election  Ordinance providing alternative procedure  Repeal of ordinance.

A.  Except as otherwise provided in this act, Section 16301 et seq. of this title, sixty (60) days after the effective date of this act, all municipalities with fewer than one thousand (1,000) residents, according to the latest Federal Decennial Census, that are not governed by charter, shall elect officers and consider questions raised by initiative or referendum, pursuant to Section 15101 et seq. of this title, at biennial town meetings or special town meetings of the voters of each municipality as provided in this act.  Provided, that a municipality of fewer than one thousand (1,000) residents may at any time adopt an ordinance requiring that its officers shall be elected and initiative and referendum questions shall be decided only through elections conducted by the county election board pursuant to Section 16101 et seq. of this title.  Any municipality that passes an ordinance pursuant to this section shall upon adoption of the ordinance provide a copy of the ordinance to the county election board of the county in which the municipality is located.

B.  If the ordinance is repealed, elections of the municipality shall be at a town meeting. The municipality shall provide a copy of the repealer to the county election board of the county in which the municipality is located.  If a municipality with fewer than one thousand (1,000) residents fails to hold its regular municipal elections as required by law, the municipality shall be subject to the provisions of the Oklahoma Town Meeting Act, Section 16301 et seq. of this title; provided, further, that such municipality may adopt a resolution requiring that its elections be conducted by the county election board as provided in this section.

Added by Laws 1988, c. 105, § 2, eff. Nov. 1, 1988. Amended by Laws 1989, c. 78, § 1, emerg. eff. April 17, 1989.

§1116303.  Time for town meeting  Purpose - Special town meetings.

In municipalities subject to the provisions of Section 16-301 et seq. of this title, a biennial town meeting of the voters shall be held on the first Tuesday in April in each oddnumbered year for the purpose of electing municipal officers and considering questions raised by initiative or referendum pursuant to Section 15101 et seq. of this title.

In addition to the election proceedings of said meeting the mayor or presiding officer may upon compliance with the Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes and other provisions appropriate to the law, conduct regular business meetings or any other town business which would be in order and of interest to those citizens in attendance.  Special town meetings for these purposes may be called at other times as provided in this act.

Added by Laws 1988, c. 105, § 4, eff. Nov. 1, 1988; Amended by Laws 1990, c. 22, § 1, emerg. eff. March 29, 1990.

§1116304.  Notice  Publication  Posting  Contents.

Notice of the biennial town meeting or special town meeting for the purposes of electing officers and considering initiative or referendum questions shall be given by the governing body of the municipality in accordance with the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.  The notice shall be signed by a majority of the members of the governing body.

In addition to the requirements of the Oklahoma Open Meeting Act, notice of the biennial town meeting and any special town meeting shall be given by publishing notice of the meeting stating the date, time, place and agenda in a newspaper of general circulation in the municipality at least ten (10) days before the date of the meeting.  If there is no newspaper of general circulation in the municipality, the notice shall be given by posting a copy of the notice and agenda in at least five (5) public places in the municipality.  The notice shall list the offices to be filled, including the number of officers to be elected for fouryear terms and the number of officers to be elected to fill unexpired terms, and the questions to be voted on, if any.

Added by Laws 1988, c. 105, § 4, eff. Nov. 1, 1988.

§1116305.  Presiding officer  Minutes  Officers  Voting  Registration requirements  False affidavits.

A.  When a municipality fails to hold a biennial meeting on the first Tuesday of April in an oddnumbered year, the governing body shall immediately schedule and give notice of a special town meeting for the purpose of electing officers.  Such notice shall be in accordance with Section 4 of this act.

B.  If the governing body fails or refuses to hold a biennial or special town meeting for the purpose of electing officers, the board of county commissioners of the county in which the municipality is located shall call a town meeting for the purpose of electing officers.  The sheriff, or his deputy, of the county in which the municipality is located shall attend any town meeting called by the board of county commissioners, and if the municipal officers fail to conduct the meeting, shall moderate the meeting.

Added by Laws 1988, c. 105, § 5, eff. Nov. 1, 1988.

§1116306.  Presiding officer  Rules of order, conduct and decorum  Minutes  Ballots  Nomination and election of officials  False affidavits.

A.  Except as otherwise provided in this act, Section 16301 et seq. of this title, the mayor shall be the presiding officer of town meetings, shall decide questions of order and shall make public declaration of votes taken.  Robert's Rules of Order shall govern all town meetings, except when such rules are inconsistent with Oklahoma law.  The presiding officer may establish other rules of conduct and decorum for the meetings consistent with the Oklahoma Town Meeting Act, Section 16301 et seq. of this title.  When the office of mayor is vacant or if the mayor is unable to attend the town meeting, one of the members of the governing body shall be elected by the remaining members of the governing body to preside over the town meeting.

B.  The municipal clerk shall keep the minutes of the meeting.  The minutes shall separately record the number of votes for and against each candidate and each question and shall record the total number of votes cast for each position.  Paper ballots shall be preserved in the municipal clerk's office for a period of six (6) months following the town meeting at which said ballots were cast.

C.  Officials elected at town meetings shall be nominated and elected at large by the registered voters present from nominations taken from the floor.  Prior to accepting any nominations the presiding officer shall state the number of governing body offices to be elected for fouryear terms and the number of governing body offices to be elected to fill unexpired terms, if any.  There shall be separate nominations and balloting for each designated term.  The nominee who receives a plurality of the votes cast for the office of the designated term shall be elected for that designated term.  If more than one office is to be filled for a designated term, the voters shall vote for the designated number of offices to be filled and, the nominees receiving the largest pluralities shall be elected to those offices.  All votes shall be taken by secret ballot; provided that if there is only one candidate for an office, he or she may be elected by acclamation upon proper motion.  In case of a tie vote, the municipal clerk shall immediately select the electee or electees by lot as follows:  The clerk shall write or print the names of the tied nominees on similar pieces of paper and place the papers in a container in view of the persons attending the town meeting.  The clerk shall designate a person, who shall not be one of the nominees, to draw one name for each office to be filled and the nominee or nominees whose names are so drawn shall be deemed elected.  All other papers in the container shall then be exposed for examination.  Only a registered voter who has been a registered voter at an address within the municipality for at least six (6) months prior to the date of the town meeting at which the elections are held shall be qualified for nomination for office.  To be eligible for election, any person who is nominated for office must swear under oath that he or she has been a registered voter at an address within the municipality for the last six (6) months.  Only qualified registered voters who are present at the town meeting at which the elections are held shall be eligible for nomination for municipal office, provided that a qualified registered voter who is not present may be nominated if he or she has agreed in writing to accept the office if elected and has sworn an affidavit that he or she has been a registered voter at an address within the municipality for the last six (6) months.  Any person who falsely swears or signs a false affidavit that the person is qualified for municipal office shall be guilty of a felony.

Added by Laws 1988, c. 105, § 6, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 78, § 2, emerg. eff. April 17, 1989; Laws 1997, c. 133, § 128, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 128 from July 1, 1998, to July 1, 1999.

§11-16-307.  Voting eligibility - Town meeting pollbook - Illegal voting - Penalty.

A.  The presiding officer at a town meeting shall follow reasonable and necessary procedures to ensure that persons who are not registered voters of the town do not vote.  Registered voters shall be seated in a clearly marked area separate from persons not registered to vote.

B.  To be eligible to vote at a town meeting, a person must be registered with the county election board at an address located within the municipality.  Before being seated in the section reserved for registered voters, each voter shall sign his or her name in a town meeting pollbook, said signature to constitute a sworn affidavit on the part of the voter that he or she is eligible to vote at the election.  The pollbook shall be prepared by the municipal clerk.  For such purpose, the municipal clerk or designee of the municipal clerk shall be authorized to administer the oath or affirmation contained in the affidavit.  The town meeting pollbook shall be on file in the office of the municipal clerk and shall be open to public inspection during reasonable office hours; provided, however, that such town meeting pollbooks may be destroyed by the municipal clerk at the end of six (6) months from the date of the election wherein such town meeting pollbook was used.  Any person knowingly voting illegally or found guilty of casting more than one vote for any office or on any question considered at the meeting shall be punished by a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not to exceed thirty (30) days or both such fine and imprisonment.

Added by Laws 1988, c. 105, § 7, eff. Nov. 1, 1988.  Amended by Laws 2002, c. 447, § 1, emerg. eff. June 5, 2002.

§1116308.  Election of municipal officers.

A person present at the meeting electing him or her to municipal office shall be treated as accepting, unless he or she declines before the meeting is adjourned.  When not present, he or she shall be served as soon as possible with a written notice of election, signed and mailed by the municipal clerk.  No person elected shall assume the duties of the office until he or she has signed the oath of office as required by law.

Added by Laws 1988, c. 105, § 8, eff. Nov. 1, 1988.

§1116309.  Filing of list of municipal officers elected  Notification of changes in list.

The municipal clerk shall file with the secretary of the county election board a list of the names and addresses of the municipal officers elected and shall notify the secretary of the county election board of any changes in the list as filed.

Added by Laws 1988, c. 105, § 9, eff. Nov. 1, 1988.

§1116310.  Contest of election by nominee.

Any person nominated for municipal office may, at any time before 5:00 p.m. of the third business day following the town meeting in which he or she was nominated, contest the correctness of the announced results of said election by filing a written petition with the district court of any county in which the municipality is located.

Added by Laws 1988, c. 105, § 10, eff. Nov. 1, 1988.

§1116311.  Petition alleging fraud  Bond  Hearing  Answer  Judgment  Ineligibility for office  Liability of contestant  Damages.

When a petition alleging fraud is filed, said petition must be accompanied by a cash bond of Five Thousand Dollars ($5,000.00), running in favor of the contestee and conditioned upon payment of any and all liabilities or judgments arising from the contest so filed.  In said petition, contestant must allege the specific act constituting such alleged fraud and the names of the alleged perpetrators of such fraud.  If such petition is filed in the manner herein provided, the district judge of the county in which the alleged fraud occurred, or such other judge as may be assigned by the Supreme Court, shall hear and determine said issue without delay or continuance of more than one (1) day.  On the day of such hearing, the contestee may file answer to such petition or may file cross petition, setting forth in detail, as required of a petitioner herein, such claim of fraud.  An original petition or cross petition must be under oath and under penalty of perjury. The judge shall try and determine the issues formed by such pleadings and render such judgment as he or she may deem just and proper, according to the evidence submitted.  The decision of said district judge shall be final as to any changes in the total votes, and a copy of such judgment and decision shall be furnished the officer who presided at the town meeting. In any case where fraud is proved on the part of a nominee, he or she shall be declared ineligible for the office for which he or she was nominated.  In all cases where a petition is filed which alleges fraud, but after hearing said allegations are not reasonably sustained by competent evidence, the contestant shall be civilly liable in damages to the contestee for all damages sustained, including a reasonable attorney fee and all reasonable and proper costs of conducting such contest; and in the event it be alleged and found that such petition was frivolous in nature, the contestee may also be allowed punitive damages to be paid by said petitioner.

Added by Laws 1988, c. 105, § 11, eff. Nov. 1, 1988.

§1116312.  Petition alleging irregularities other than fraud  Sufficiency of allegations  Hearing.

When a petition alleging irregularities other than fraud is filed, the petition must allege a sufficient number of irregularities and of such nature as to:

1.  Prove that the contestant is lawfully entitled to be announced the winner; or

2.  Prove that it is impossible to determine with mathematical certainty which nominee is entitled to be announced the winner. Proof of failure of the presiding officer to take the vote by a paper ballot shall be sufficient proof of this requirement.

If such allegations are not made, the petition shall be deemed frivolous by the presiding judge and shall be dismissed.  Said petition must set forth specific allegations of irregularities.  If said petition is filed in the manner herein provided, the district judge of the county or such other judge as may be assigned by the Supreme Court shall hear and determine said issue in the same manner as provided for a petition alleging fraud.

Added by Laws 1988, c. 105, § 12, eff. Nov. 1, 1988. Amended by Laws 1989, c. 78, § 3, emerg. eff. April 17, 1989

§1116313.  Impossibility of determining winner  Special town meeting to fill contested office.

In the event, after a hearing is conducted pursuant to Section 11 or 12 of this act, it is deemed impossible to determine who should be announced the winner, the judge shall notify the presiding officer of the town meeting of the same.  It shall then be the duty of the presiding officer to call a special town meeting for the purpose of filling the contested office, provided that any nominee upon whom fraud has been proved shall not be a nominee in the new election.

Added by Laws 1988, c. 105, § 13, eff. Nov. 1, 1988.

§1116314.  Omission of or noncompliance with notice requirements  Correction  Rectification of other errors and omissions  Validation of business of original action.

When any of the requirements of this act as to notice of a biennial or special town meeting have been omitted or not complied with, the omission or noncompliance, if the meeting and the business transacted at it is otherwise legal and within the scope of the municipal powers, may be corrected and legalized by a majority vote of the registered voters present at a regular town meeting or special town meeting of the municipality called for that purpose, with notice as required by Section 4 of this act.  The question to be voted upon shall substantially be, "Shall the action taken at the meeting of this town held on (state date) in spite of the fact that (state error or omission), and any act or action of the municipal officers or agents pursuant thereto be readopted, ratified and confirmed?".  Errors or omissions in the conduct of an original meeting which are not the result of an unlawful notice or noncompliance within the scope of the notice, may be rectified by a resolution of the governing body of the municipality passed by a majority of the members of the governing body at a regular meeting or a special meeting called for that purpose, stating that the defect was the result of oversight, inadvertence or mistake.  When an error or omission of this nature has been thus corrected by resolution, all business within the terms of the action of the qualified voters shall be as valid as if the requirements had been initially complied with, on condition, however, that the original action thereby corrected by the governing body was in compliance with the legal exercise of its governing powers.

Added by Laws 1988, c. 105, § 14, eff. Nov. 1, 1988.

§1116315.  Elections to be conducted by county election board  Option to be conducted at town meeting.

Whenever in Title 11 of the Oklahoma Statutes provisions are made for election of officers or consideration of questions at elections conducted by the county election board pursuant to Section 16101 et seq. of Title 11 of the Oklahoma Statutes, such elections may be held or questions considered at biennial or special town meetings, if the municipality is subject to the provisions of this act.

Added by Laws 1988, c. 105, § 15, eff. Nov. 1, 1988.

§1117101.  Borrowing or appropriating monies  Investments  Deposit of monies.

A.  Any act of a municipal governing body which provides for the borrowing of monies or for appropriating monies shall not be valid unless a majority of the governing body of the municipality votes in favor of the action.  The municipal governing body may not appropriate or draw any order on the treasurer for monies unless the same has been appropriated in the manner provided by law or ordered in pursuance of some object provided for by law.

B.  A municipality may invest its funds in any bond, note, or other evidence of indebtedness issued by those agencies, authorities, instrumentalities, or public entities whose governing boards are appointed by the municipality or issued by any public trust of which it is sole beneficiary, excluding obligations which are industrial development bonds as defined in the provisions of Section 103 of the Internal Revenue Code of 1953, as amended, and regulations promulgated thereto.

C.  If a municipality has established a system for the separate accounting of monies by fund sources that has been certified by the auditor of the municipality, the treasurer of such municipality acting as an officer of the municipality or as agent of any instrumentality or public trust of the municipality may deposit into one or more accounts of an authorized depository all monies coming into his custody.  Unless otherwise provided for by law, interest earnings shall be prorated according to fund source.

Amended by Laws 1984, c. 126, § 32, eff. Nov. 1, 1984.

§11-17-102.  Payment of invoice or account - Petty cash accounts.

A.  Any invoice against a municipality must be presented in writing and examined in the manner provided by municipal ordinance or in absence of such ordinance by other applicable law.  The municipal ordinance shall establish an internal control structure adequate to provide reasonable assurance against unauthorized or illegal payments of invoices.  Except as otherwise provided for in this subsection, monies may be drawn from the municipal treasury only upon a proper warrant as provided by law.  In lieu of issuing such warrant, a municipality may process payment by check, wire transfer, direct payroll deposit, or other instrument or method of disbursement through the Federal Reserve System.

B.  The warrant, check, or other instrument shall be prepared and issued in accordance with procedures and requirements provided by municipal ordinance or in absence of such ordinance, by other applicable law.  The municipal warrant or municipal check shall be signed by the officer designated in the ordinance or in the absence of such ordinance, by the municipal treasurer.  The provisions of state law on uniform facsimile signatures of public officials, Sections 601 through 606 of Title 62 of the Oklahoma Statutes, shall be applicable to instruments authorized by this section.

C.  Unless alternate procedures have been enacted by municipal ordinance and a majority or all of governing body offices in a municipality become vacant, thereby preventing approval of amounts lawfully owing on invoices, the interim mayor or the remaining governing body members, as the case may be, may authorize emergency payments of amounts owing on invoices for a period not to exceed ninety (90) days after the date that a majority of the offices become vacant or, if an election cannot be held within the ninety (90) days in accordance with state law, until successors to at least a majority of the governing body offices have been elected and qualified.  The interim mayor or the remaining governing body members may also authorize payment of payroll, utility bills, or other usual and regular obligations of the municipality.  Any such authorization and payment shall not exceed the unencumbered and unexpended balance of the appropriation made for that purpose, nor may the total amount of such emergency authorizations and payments exceed fifteen percent (15%) of the total appropriations approved for the town government for the fiscal year.  Any warrant, check or other instrument issued pursuant to this section shall state that it is being issued under emergency circumstances and by special authority of this section.

D.  A municipality shall have the authority to establish petty cash accounts in amounts established by the governing body for use in making payments for costs incurred in operating the municipality.  The petty cash accounts shall be reimbursed by utilizing properly itemized invoices or petty cash voucher slips and processing the reimbursement in accordance with the provisions of subsection A of this section.

Added by Laws 1977, c. 256, §17-102, eff. July 1, 1978.  Amended by Laws 1980, c. 226, § 1, emerg. eff. May 27, 1980; Laws 1985, c. 82, § 1, eff. Nov. 1, 1985; Laws 1988, c. 105, § 24, eff. Nov. 1, 1988; Laws 1991, c. 124, § 1, eff. July 1, 1991; Laws 1996, c. 52, § 1, emerg. eff. April 8, 1996.

§1117103.  Actions against municipality.

No costs may be recovered against a municipality, in any action brought against it, for any unliquidated claim which has not been presented to the governing body for auditing, nor for claims allowed in part unless the recovery shall be for a greater sum than the amount allowed with the interest due.  No action may be maintained against a municipality in exercising or failing to exercise any corporate power or authority where such action would not lie against a private individual under like circumstances.

Laws 1977, c. 256, § 17103, eff. July 1, 1978.

§1117104.  Liability for voting unlawful claims.

Any governing body member who intentionally votes to appropriate money or to allow any bill or claim which is not authorized by law shall be personally liable to the municipality for the amount of such money appropriated, or bills or claims allowed, with costs of suit, in an action before any court of competent jurisdiction.

Laws 1977, c. 256, § 17104, eff. July 1, 1978.

§11-17-105.  Annual financial statement audit or agreed-upon-procedures engagement.

A.  The governing body of each municipality with an income of Twenty-five Thousand Dollars ($25,000.00) or more to its general fund during a fiscal year shall cause to be prepared, by an independent licensed public accountant or a certified public accountant, an annual financial statement audit to be conducted in accordance with auditing standards generally accepted in the United States of America and "Government Auditing Standards" as issued by the Comptroller General of the United States.  Such audit shall be ordered within thirty (30) days of the close of each fiscal year.  Copies shall be filed with the State Auditor and Inspector within six (6) months after the close of the fiscal year in accordance with the provisions of Sections 3022 and 3023 of Title 68 of the Oklahoma Statutes and with the governing body of the municipality.

B.  The governing body of each municipality with an income of Twenty-five Thousand Dollars ($25,000.00) or more to its general fund during a fiscal year and with a population of less than two thousand five hundred (2,500) as of the most recent Federal Decennial Census, and for whom an annual financial statement audit is not required by another law, regulation or contract, shall cause to be prepared, by an independent licensed public accountant or a certified public accountant, an annual financial statement audit in accordance with auditing standards generally accepted in the United States and Government Auditing Standards as issued by the Comptroller General of the United States, or an agreed-upon-procedures engagement over certain financial information and compliance requirements to be performed in accordance with the applicable attestation standards of The American Institute of Certified Public Accountants, and the fieldwork and reporting standards in Government Auditing Standards.  The specific procedures to be performed are as follows for the fiscal year:

1.  Prepare a schedule of changes in fund balances for each fund and determine compliance with the statutory prohibition of creating fund balance deficits;

2.  Prepare a budget and actual financial schedule for the General Fund and any other significant funds listing separately each federal fund and determine compliance with the legal level of appropriations by comparing expenditures and encumbrances to authorized appropriations;

3.  Agree material bank account balances to bank statements, and trace significant reconciling items to subsequent clearance;

4.  Compare uninsured deposits to fair value of pledged collateral;

5.  Compare use of material-restricted revenues and resources to their restrictions;

6.  Determine compliance with requirements for separate funds; and

7.  Determine compliance with reserve account and debt service coverage requirements of bond indentures.

Such audit or agreed-upon-procedures engagement shall be ordered within thirty (30) days of the close of each fiscal year.  Copies shall be filed with the State Auditor and Inspector within six (6) months after the close of the fiscal year in accordance with the provisions of Sections 3022 and 3023 of Title 68 of the Oklahoma Statutes and with the governing body of the municipality.

Added by Laws 1977, c. 256, § 17-105, eff. July 1, 1978.  Amended by Laws 1979, c. 30, § 1, emerg. eff. April 6, 1979; Laws 1984, c. 125, § 1, emerg. eff. April 10, 1984; Laws 1987, c. 110, § 1, eff. Nov. 1, 1987; Laws 1991, c. 124, § 2, eff. July 1, 1991; Laws 2005, c. 459, § 1, eff. July 1, 2005.

§11-17-105.1.  Filing of audit or agreed-upon-procedures report - Form.

An auditor shall file with the State Auditor and Inspector, at the same time a certified copy of an audit or agreed-upon-procedures report is filed as required in Section 17105 of this title, two copies of a prescribed form setting forth for the fiscal year audited the funds available to the municipality and the use of those funds.  The form shall also include information relating to the duly constituted authorities of the municipality and shall be on a form approved by the State Auditor and Inspector.  Copies of said audit and the form shall be made available for public inspection by the municipality and the State Auditor and Inspector.  The State Auditor and Inspector may contract for the compilation and reporting of the information submitted on the form.

Added by Laws 1984, c. 125, § 2, emerg. eff. April 10, 1984.  Amended by Laws 2005, c. 459, § 2, eff. July 1, 2005.

§11-17-106.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§11-17-106.1.  Independent audit reports relating to federal awards compliance - Form required.

Independent auditor's reports relating to federal awards compliance will be in a form consistent with the auditors' reports in the most recent audit guide for state and local governments prepared by The American Institute of Certified Public Accountants.  State agencies or other pass-through grantors of federal awards will not place auditing requirements on a municipality, in addition to the required reports and schedules of federal awards expended, without approval of the State Auditor and Inspector.

Added by Laws 1991, c. 124, § 3, eff. July 1, 1991.  Amended by Laws 2005, c. 459, § 3, eff. July 1, 2005.

§11-17-107.  Failure to file audit or agreed-upon-procedures report.

If a municipality does not file a copy of its audit or agreed-upon-procedures report as provided in Section 17-105 of this title, the State Auditor and Inspector shall notify the Oklahoma Tax Commission which shall withhold from the municipality its monthly allocations of gasoline taxes until the audit report is filed.  If a report is not filed within two (2) years after the close of the fiscal year, the funds being withheld shall be remitted by the Oklahoma Tax Commission to the county in which the incorporated city or town is located and deposited to the county highway fund of that county to be used as otherwise provided by law.

Added by Laws 1977, c. 256, § 17-107, eff. July 1, 1978.  Amended by Laws 1979, c. 30, § 2, emerg. eff. April 6, 1979; Laws 1993, c. 146, § 2; Laws 2005, c. 459, § 4, eff. July 1, 2005.

§1117108.  Trusts exempt.

The requirements of Sections 17105 through 17107 of this title shall not apply to trusts of which a city or town is the beneficiary, the same being covered under Section 180.1 of Title 60 of the Oklahoma Statutes.

Laws 1977, c. 256, § 17108, eff. July 1, 1978.

§1117109.  Capital improvement fund  Authority to create.

The municipal governing body may create a capital improvement fund and place in the fund any money available to the municipality.  Money in the fund may be accumulated from year to year.  The fund shall be nonfiscal and shall not be considered in computing any levy when the municipality makes its estimate to the excise board for needed appropriations.  Money in the capital improvement fund may be expended for any capital improvement.

Laws 1977, c. 256, § 17109, eff. July 1, 1978; Laws 1991, c. 124, § 4, eff. July 1, 1991.

§1117110.  Capital improvements  Definitions.

For the purpose of creating a capital improvement fund and expending money therefrom, capital improvement shall mean all items and articles, either new or replacements, not consumed with use but only diminished in value with prolonged use, including but not limited to roads and streets, drainage improvements, water and sewerage improvements, machinery, equipment, furniture and fixtures, all real property, all construction or reconstruction of buildings, appurtenances and improvements to real property, the cost and expenses related thereto of rightsofway or other real property, engineering, architectural or legal fees, and payment for improvements for which subsequent reimbursement is made to the capital improvement fund.

Laws 1977, c. 256, § 17110, eff. July 1, 1978.

§11-17-111.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§1117112.  Manufacturing establishments and public utilities  Exemption from municipal taxation.

Any municipality may, by a majority vote of the registered voters of the municipality voting on the question, exempt from municipal taxation for a period not to exceed five (5) years new manufacturing establishments and public utilities locating in the municipality.

Laws 1977, c. 256, § 17112, eff. July 1, 1978.

§1117113.  Publication of city financial statements.

Any municipality subject to the annual audit requirements of Section 17-105 of this title shall cause to be published, within thirty (30) days of receipt of its annual audit report, a notice of availability of the annual audited financial statements for public inspection.  All publications mentioned in this section shall be made in a newspaper of general circulation in the municipality.  The provisions of this section shall not apply to any city governed by charter where the charter provides for the manner or procedure for publication of such financial information.

Laws 1977, c. 256, § 17113, eff. July 1, 1978; Laws 1991, c. 124, § 5, eff. July 1, 1991.

§11-17-114.  Vendor invoices and contract estimates - Payment procedures - Uniform jackets.

To facilitate the payment of vendor invoices and contract estimates the municipal finance officer may design a uniform jacket to be used by all departments and divisions of the municipality whereon shall be provided summarized information relative to the enclosed invoices or contract estimates, together with a space for the approval of the head of the department or division approving said vendor invoices or contract estimates for payment.  Vendor invoices and contract estimates may be accepted by the municipality in lieu of the claim form previously required in the same manner as commercial invoices are paid.  If utilized, vendor invoices and contract estimates shall be filed with the department or division receiving the merchandise or services in the same manner as invoices are filed with commercial firms.  Upon receipt of invoices or contract estimates the head of the department or division or his authorized agent, may approve said documents for payment by executing a certificate of delivery or acceptance of the goods or services.  Whereupon, the authorized official of said agency may approve said invoices or contract estimates for payment by enclosing the invoice or contract estimate in a jacket provided for such purpose and affixing his or her approval in the space provided on the jacket.

Added by Laws 1990, c. 177, § 1, eff. Sept. 1, 1990.

§11-17-115.  Reverse auction bidding - Procedure - Public disclosure - Remedies.

A.  A municipality or any public trust of which the municipality is beneficiary or any nonappropriated governmental agency or instrumentality of the state is authorized to use a reverse auction bidding procedure to obtain bids for the purchase of goods or services of any type of kind.  The reverse auction shall be a real-time bidding process taking place at a previously scheduled time and Internet location and for a previously established duration, in which multiple suppliers, anonymous to each other, submit bids to provide the goods or services.  The reverse auction procedure may be used as an alternative to any state law applicable to the purchase of the goods or services.

B.  The procedure shall provide:

1.  A bid opening and bid closure.  At the opening date and time, the municipality or public trust shall begin accepting reverse auction electronic bids.  Reverse auction bids shall be accepted until the bid closure, except as provided by paragraph 6 of this subsection, unless the municipality or public trust determines it is in the best interest of the municipality or public trust to extend the closing time and notifies the reverse auction bidders of the extended closing time by public announcement at the Internet location at least fifteen (15) minutes prior to the original closing time;

2.  The posting of all reverse auction bids electronically and updating of bids on a real-time basis by the municipality or public trust;

3.  The authorization for the municipality or public trust to require bidders to register before the opening date and time and, as part of that registration, require bidders to agree to any terms, conditions or other requirements of the solicitation or applicable acts;

4.  The authorization for the municipality or public trust to also require potential bidders to prequalify as bidders and to restrict solicitations to prequalified online and reverse auction bidders;

5.  The retention of the authority of the municipality or public trust to determine the criteria that will be used as the basis for making awards; and

6.  The authorization for the municipality or public trust to determine it is in the best interest of the municipality or public trust to allow it to accept an electronic bid after the specified official closing date and time, in the event the municipality or public trust determines that a significant error or event occurred that affected the electronic receipt of any reverse auction bid by the municipality or public trust.

C.  All bids submitted electronically through the reverse auction bidding process pursuant to this section are subject to the same public disclosure laws that govern bids received pursuant to any other law of this state governing procurement procedures for a municipality or public trust.

D.  All remedies available to the municipality or public trust and suppliers through a bid process pursuant to any other law of this state are also available to the municipality or public trust reverse auction bidders in a reverse auction bidding process.

Added by Laws 2004, c. 514, § 1, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 459, § 5, eff. July 1, 2005.

§1117201.  Short title.

This act may be cited as the "Municipal Budget Act".

Laws 1979, c. 111, § 1. 0

§1117202.  Purpose of act.

The purpose of this act is to provide an alternate budget procedure for municipal governments which will:

1.  Establish standard and sound fiscal procedures for the adoption and administration of budgets;

2.  Make available to the public and investors sufficient information as to the financial conditions, requirements and expectations of the municipal government; and

3.  Assist municipal governments to improve and implement generally accepted standards of finance management.

Laws 1979, c. 111, § 2.

§1117203.  Application of act.

This act shall apply to any incorporated city or town which, by resolution of the governing body, opts to come under and comply with all its provisions and requirements.  Once a municipality has selected the Municipal Budget Act to govern its budget procedures, the provisions of this act shall take precedence over any other state laws applicable to municipal budgets, except as may be provided otherwise in this act, and supersede any conflicting laws. Any action of a municipal governing body to implement, rescind or repeal the application of the Municipal Budget Act shall be effective as of the beginning or end of a budget year pursuant to this act.

Laws 1979, c. 111, § 3.

§11-17-204.  Definitions.

As used in this act:

1.  "Account" means an entity for recording specific revenues or expenditures, or for grouping related or similar classes of revenues and expenditures and recording them within a fund or department;

2.  "Appropriated fund balance" means any fund balance appropriated for a fund for the budget year;

3.  "Appropriation" means an authorization to expend or encumber revenues and fund balance of a fund;

4.  "Budget" means a plan of financial operations for a fiscal year, including an estimate of proposed expenditures for given purposes and the proposed means for financing them;

5.  "Budget summary" means a tabular listing of revenues by source and expenditures by fund and by department within each fund for the budget year;

6.  "Budget year" means the fiscal year for which a budget is prepared or being prepared;

7.  "Chief executive officer" means the mayor of an aldermanic city or a strong-mayor-council city, the mayor of a town, or the city manager or chief administrative officer as it may be defined by applicable law, charter or ordinance;

8.  "Current year" means the year in which the budget is prepared and adopted, or the fiscal year immediately preceding the budget year;

9.  "Deficit" means the excess of a fund's current liabilities and encumbrances over its current financial assets as reflected by its books of account;

10.  "Department" means a functional unit within a fund which carries on a specific activity, such as a fire department or a police department within a general fund;

11.  "Estimated revenue" means the amount of revenues estimated to be received during the budget year in each fund for which a budget is prepared;

12.  "Fiscal year" means the annual period for reporting fiscal operations which begins and ends on dates as the Legislature provides or as provided by law;

13.  "Fund" means an independent fiscal and accounting entity with a self-balancing set of accounts to record cash and other financial resources, together with all liabilities, which are segregated for the purpose of carrying on specific activities or attaining certain objectives;

14.  "Fund balance" means the excess of a fund's current financial assets over its current liabilities and encumbrances, as reflected by its books of account;

15.  "Governing body" means the city council of a city, the board of trustees of a town, or the legislative body of a municipality as it may be defined by applicable law or charter provision;

16.  "Immediate prior fiscal year" means the year preceding the current year;

17.  "Levy" means to impose ad valorem taxes or the total amount of ad valorem taxes for a purpose or entity;

18.  "Operating reserve" means that portion of the fund balance which has not been appropriated in a budget year; and

19.  "Municipality" means any incorporated city or town.

Added by Laws 1979, c. 111, § 4.  Amended by Laws 1980, c. 226, § 2, emerg. eff. May 27, 1980; Laws 1995, c. 166, § 1, emerg. eff. May 4, 1995; Laws 2002, c. 98, § 1, eff. Nov. 1, 2002.

§1117205.  Annual budget  Preparation and submission  Assistance of officers, employees and departments.

At least thirty (30) days prior to the beginning of each fiscal year, a budget for the municipality shall be prepared by the chief executive officer and submitted to the governing body.  The chief executive officer may require any other officer or employee who is charged with the management or control of any department or office of the municipality to furnish estimates for the fiscal year covering estimated revenues and expenditures of the department or office on or before a date set by the chief executive officer.

Laws 1979, c. 111, § 5.

§11-17-206.  Requirements and contents of budget.

A.  The municipal budget shall present a complete financial plan for the municipality and shall present information necessary and proper to disclose the financial position and condition of the municipality and the revenues and expenditures thereof, both past and anticipated.

B.  The budget shall contain a budget summary.  It shall also be accompanied by a budget message which shall explain the budget and describe its important features.  The budget format shall be as provided by the governing body in consultation with the chief executive officer.  It shall contain at least the following in tabular form for each fund, itemized by department and account within each fund:

1.  Actual revenues and expenditures for the immediate prior fiscal year;

2.  Revenues and expenditures for the current fiscal year as shown by the budget for the current year as adopted or amended; and

3.  Estimates of revenues and expenditures for the budget year.

C.  The estimate of revenues for any budget year shall include probable income by source which the municipality is legally empowered to collect or receive at the time the budget is adopted.  The estimate shall be based on a review and analysis of past and anticipated revenues of the municipality.  Any portion of the budget of revenues to be derived from ad valorem property taxation shall not exceed the amount of tax which is available for appropriation, as finally determined by the county excise board, or which can or must be raised as required by law.  The budget of expenditures for each fund shall not exceed the estimated revenues for each fund.  No more than ten percent (10%) of the total budget for any fund may be budgeted for miscellaneous purposes.  Included in the budget of revenues or expenditures for any fund may be amounts transferred from or to another fund.  Any such interfund transfer must be shown as a disbursement from the one fund and as a receipt to the other fund.

D.  Encumbrances for funds whose sole purpose is to account for grants and capital projects and/or any unexpended appropriation balances may be considered nonfiscal and excluded from the budget by the governing body, but shall be reappropriated to the same funds, accounts and for the same purposes for the successive fiscal year, unless the grant, project or purpose is designated or declared closed or completed by the governing body.

Added by Laws 1979, c. 111, § 6.  Amended by Laws 2002, c. 98, § 2, eff. Nov. 1, 2002; Laws 2002, c. 440, § 1, eff. Nov. 1, 2002.

§1117207.  Monies received and expended must be accounted for by fund or account.

Any monies received or expended by a municipality must be accounted for by fund and account.  Each municipality shall adopt an appropriation for the general fund and for all other funds established by the governing body pursuant to the provisions of Section 17212 of this title.  The municipal governing body shall determine the needs of the municipality for sinking fund purposes, pursuant to the provisions of Section 431 of Title 62 of the Oklahoma Statutes, Section 3017 of Title 68 of the Oklahoma Statutes, and Section 28 of Article 10 of the Oklahoma Constitution, and include these requirements in the debt service fund budget for the budget year.

Added by Laws 1979, c. 111, § 7.  Amended by Laws 1984, c. 146, § 1, operative July 1, 1984; Laws 1991, c. 124, § 6, eff. July 1, 1991; Laws 2002, c. 98, § 3, eff. Nov. 1, 2002.

§1117208.  Public hearing on proposed budget  Notice  Copies of proposed budget.

The municipal governing body shall hold a public hearing on the proposed budget no later than fifteen (15) days prior to the beginning of the budget year.  Notice of the date, time and place of the hearing, together with the proposed budget summary, shall be published in a newspaper of general circulation in the municipality not less than five (5) days before the date of the hearing.  The municipal clerk shall make available a sufficient number of copies of the proposed budget as the governing body shall determine and have them available for review or for distribution or sale at the office of the municipal clerk.  Whenever the total operating budget, not including debt service, does not exceed Twelve Thousand Dollars ($12,000.00) per year, the proposed budget summary and notice may be posted at the governing body's principal headquarters in lieu of publication in a newspaper. At the public hearing on the budget any person may present to the governing body comments, recommendations or information on any part of the proposed budget.

Laws 1979, c. 111, § 8.

§1117209.  Adoption of budget  Filing  Effective period  Use of appropriated funds  Levying tax.

A.  After the hearing and at least seven (7) days prior to the beginning of the budget year, the governing body shall adopt the budget by resolution, or as any charter may require, at the level of classification as defined in Section 17-213 of this title.  The governing body may add or increase items or delete or decrease items in the budget.  In all cases the proposed expenditures shall not exceed the estimated revenues and appropriated fund balance for any fund.

B.  The adopted budget shall be transmitted to the State Auditor and Inspector within thirty (30) days after the beginning of the fiscal year of the municipality and one copy shall be kept on file in the office of the municipal clerk.  A copy of the municipality's sinking fund requirements shall be filed with the excise board of the county or counties in which the municipality is located.

C.  The adopted budget shall be in effect on and after the first day of the fiscal year to which it applies.  The budget as adopted and filed with the State Auditor and Inspector shall constitute an appropriation for each fund, and the appropriation thus made shall not be used for any other purpose except as provided by law.

D.  At the time required by law, the county excise board shall levy the taxes necessary for the municipality's sinking fund for the budget year pursuant to Section 431 of Title 62 of the Oklahoma Statutes.

Added by Laws 1979, c. 111, § 9.  Amended by Laws 1991, c. 124, § 7, eff. July 1, 1991; Laws 2002, c. 98, § 4, eff. Nov. 1, 2002.

§1117210.  Protests  Failure to protest  Examination of filed budget.

Within fifteen (15) days after the filing of any municipal budget with the State Auditor and Inspector, any taxpayer may file protests against any levy of ad valorem taxes for creating sinking funds in the manner provided by this section and Sections 24104 through 24111 of Title 68 of the Oklahoma Statutes.  The fifteenday protest period begins upon the date the budget is received in the Office of the State Auditor and Inspector.  After receipt of a taxpayer protest, the State Auditor and Inspector shall transmit by certified mail one copy of each protest to the municipal clerk, and one copy of each protest to the county treasurer and the excise board of each county in which the municipality is located.  The taxpayer shall specify the grounds upon which the protest is based.  Any protest filed by any taxpayer shall inure to the benefit of all taxpayers.  Provided, the provisions of this section shall not delay any budget expenditures of a municipality if the amount of revenue from the ad valorem tax levy which is deposited in the municipal general fund is less than five percent (5%) of the total revenue accruing to the municipal general fund during the prior fiscal year.  If no protest is filed by any taxpayer within the fifteenday period, the budget and any appropriations thereof shall be deemed legal and final until amended by the governing body or the county excise board as authorized by law.  Taxpayers shall have the right at all reasonable times to examine the budget on file with the municipal clerk or the State Auditor and Inspector for the purpose of filing protests in accordance with this section and Sections 24104 through 24111 of Title 68.

Laws 1979, c. 111, § 10, eff. Oct. 1, 1979; Laws 1980, c. 226, § 3, emerg. eff. May 27, 1980; Laws 1991, c. 124, § 8, eff. July 1, 1991.

§1117211.  Expenditure of funds  Balances to be carried forward  Unlawful acts and liability therefor.

A.  No expenditure may be incurred or made by any officer or employee which exceeds the fund balance for any fund.  Any fund balance remaining in a fund at the end of the fiscal year shall be carried forward to the credit of the fund for the next fiscal year.  No expenditure may be authorized or made by any officer or employee which exceeds the appropriation of any fund.

B.  It shall be unlawful for any officer or employee of the municipality in any budget year:

1.  To create or authorize creation of a deficit in any fund; or

2.  To authorize, make or incur expenditures in excess of ninety percent (90%) of the appropriation for any fund of the budget as adopted or amended until revenues received, including the prior fiscal year's fund balance carried forward, totals an amount equal to at least ninety percent (90%) of the appropriation for the fund.  Expenditures may then be made and authorized so long as any expenditure does not exceed any fund balance.

C.  Any obligation that is contracted or authorized by any officer or employee in violation of this act shall become the obligation of the officer or employee himself and shall not be valid or enforceable against the municipality.  Any officer or employee who violates this act shall forfeit his office or position and shall be subject to such civil and criminal punishments as are provided by law.  Any obligation, authorization for expenditure or expenditure made in violation of this act shall be illegal and void.

Added by Laws 1979, c. 111, § 11.  Amended by Laws 1991, c. 124, § 9, eff. July 1, 1991; Laws 1992, c. 371, § 2, eff. July 1, 1992; Laws 2002, c. 98, § 5, eff. Nov. 1, 2002.

§1117212.  Funds  Establishment  Kinds.

A municipality shall establish funds consistent with legal and operating requirements.  Each municipality shall maintain according to its own needs some or all of the following funds or ledgers in its system of accounts:

1.  A general fund, to account for all monies received and disbursed for general municipal government purposes, including all assets, liabilities, reserves, fund balances, revenues and expenditures which are not accounted for in any other fund or special ledger account.  All monies received by the municipality under the motor fuel tax or under the motor vehicle license and registration tax and earmarked for the street and alley fund may be deposited in the general fund and accounted for as a "street and alley account" within the general fund.  Expenditures from this account shall be made as earmarked and provided by law.  All references to the street and alley fund or to the special fund earmarked for stateshared gasoline and motor vehicle taxes may mean the street and alley account provided in this section;

2.  Special revenue funds, as required, to account for the proceeds of specific revenue sources that are restricted by law to expenditures for specified purposes;

3.  Debt service fund, which shall include the municipal sinking fund, established to account for the retirement of general obligation bonds or other long-term debt and payment of interest thereon and judgments as provided by law.  Any monies pledged to service general obligation bonds or other long-term debt must be deposited in the debt service fund;

4.  Capital project funds, to account for financial resources segregated for acquisition, construction or other improvement related to capital facilities other than those accounted for in enterprise funds and nonexpendable trust funds;

5.  Enterprise funds, to account for each utility or enterprise or other service, other than those operated as a department of the general fund, where the costs are financed primarily through user charges or where there is a periodic need to determine revenues earned, expenses incurred or net income for a service or program;

6.  Trust and agency funds, to account for assets held by the municipality as trustee or agent for individuals, private organizations or other governmental units or purposes, such as a retirement fund or a cemetery perpetual care fund;

7.  Internal service funds, to account for the financing of goods or services provided by one department or agency of the municipality to another department or agency, or to another government, on a cost reimbursement basis;

8.  A ledger or group of accounts in which to record the details relating to the general fixed assets of the municipality;

9.  A ledger or group of accounts in which to record the details relating to the general bonds or other long-term debt of the municipality; or

10.  Such other funds or ledgers as may be established by the governing body.

Laws 1979, c. 111, § 12; Laws 1991, c. 124, § 10, eff. July 1, 1991.

§1117213.  Funds  Classification of revenues and expenditures.

Each fund shall be made up of accounts for classifying revenues and expenditures.  Revenues shall be classified separately by source.  Expenditures shall be departmentalized within each fund and shall be classified into at least the following accounts:

1.  Personal services, which may include expenses for salaries, wages, per diem or other compensation, fees, allowances or reimbursement for travel expenses, and related employee benefits, paid to any officer or employee for services rendered or for employment.  Employee benefits may include employer contributions to a retirement system, insurance, sick leave, terminal pay or similar benefits;

2.  Materials and supplies, which may include articles and commodities which are consumed or materially altered when used, such as office supplies, operating supplies and repair and maintenance supplies, and all items of expense to any person, firm or corporation rendering a service in connection with repair, sale or trade of such articles or commodities;

3.  Other services and charges, which may include all current expenses other than those listed in paragraphs 1, 2, 4, 5 or 6 of this section, such as services or charges for communications, transportation, advertising, printing or binding, insurance, public utility services, repairs and maintenance, rentals, miscellaneous items and all items of expenses to any person, firm or corporation rendering such services;

4.  Capital outlays, which may include outlays which result in acquisition of or additions to fixed assets which are purchased by the municipality, including machinery and equipment, furniture, land, buildings, improvements other than buildings, and all construction, reconstruction, appurtenances or improvements to real property accomplished according to the conditions of a contract;

5.  Debt service, which may include outlays in the form of debt principal payments, periodic interest payments, or related service charges for benefits received in part in prior fiscal periods as well as in current and future fiscal periods; and

6.  Fund transfers, which may include permanent transfers of resources from one fund to another.

Added by Laws 1979, c. 111, § 13.  Amended by Laws 1991, c. 124, § 11, eff. July 1, 1991; Laws 2002, c. 98, § 6, eff. Nov. 1, 2002.

§1117214.  Funds  Operating reserve.

A municipality may create an operating reserve for the purpose of providing a fund or reserve out of which to meet emergency expenditures.

Laws 1979, c. 111, § 14.

§1117215.  Transfer of unexpended or unencumbered appropriation - Limitations on encumbrances or expenditures.

A.  The chief executive officer, or designee, as authorized by the governing body, may transfer any unexpended and unencumbered appropriation or any portion thereof from one department to another within the same fund; except that no appropriation for debt service or other appropriation required by law or ordinance may be reduced below the minimums required.

B.  Any fund balance in an enterprise fund of the municipality may be transferred to another fund of the municipality as authorized by the governing body.  Other interfund transfers may be made only as adopted or amended according to Section 17206 or 17216 of this title.

C.  Whenever the necessity for maintaining any fund of a municipality has ceased to exist and a balance remains in the fund, the governing body may authorize the transfer of the balance to the general fund or any other designated fund, unless otherwise provided by law.

D.  No encumbrance or expenditure may be authorized or made by any officer or employee which exceeds the available appropriation for each department within a fund.

Added by Laws 1979, c. 111, § 15.  Amended by Laws 1980, c. 226, § 4, emerg. eff. May 27, 1980; Laws 1991, c. 124, § 12, eff. July 1, 1991; Laws 2002, c. 98, § 7, eff. Nov. 1, 2002.

§1117216.  Supplemental appropriations to funds  Amendment of budget.

A.  The governing body may amend the budget to make supplemental appropriations to any fund up to the amount of additional revenues which are available for current expenses for the fund due to:

1.  Revenues received or to be received from sources not anticipated in the budget for that year;

2.  Revenues received or to be received from anticipated sources but in excess of the budget estimates therefor; or

3.  Unexpended and unencumbered fund balances on hand at the end of the preceding fiscal year which had not been anticipated or appropriated in the budget.  Any appropriation authorizing the creating of an indebtedness shall be governed by the applicable provisions of Article 10 of the Oklahoma Constitution.

B.  If at any time during the budget year it appears probable that revenues available will be insufficient to meet the amount appropriated, or that due to unforeseen emergencies there is temporarily insufficient money in a particular fund to meet the requirements of appropriation for the fund, the governing body shall take action as it deems necessary.  For that purpose, it may amend the budget to reduce one or more appropriations or it may amend the budget to transfer money from one fund to another fund, but no appropriation for debt service may be reduced and no appropriation may be reduced by more than the amount of the unencumbered and unexpended balance thereof.  No transfer shall be made from the debt service fund to any other fund except as may be permitted by the terms of the bond issue or applicable law.

C.  A budget amendment as provided in this section authorizing supplemental appropriations or a decrease in the total appropriation of funds shall be adopted at a meeting of the governing body and filed with the municipal clerk and the State Auditor and Inspector.

Added by Laws 1979, c. 111, § 16.  Amended by Laws 1991, c. 124, § 13, eff. July 1, 1991; Laws 2002, c. 98, § 8, eff. Nov. 1, 2002.

§1118101.  Procedure for changing form of government  Petition or governing body resolution.

Any city operating pursuant to a statutory form of city government may change to any one of the other statutory forms of city government.  The mayor shall issue an order calling for an election on the question of whether or not the city shall change its form of government if:

1.  an initiative petition is filed with the governing body of the municipality; or

2.  the governing body, by resolution, so directs.

The initiative petition or resolution of the governing body shall be filed at least one hundred twenty (120) days before the filing date for the next municipal general election and shall include the form of government which is proposed for adoption.  The order calling for the election shall be issued by the governing body of the municipality within ten (10) days after a decision has been made on the ballot title, or within ten (10) days after the effective date of the resolution of the governing body.

Amended by Laws 1984, c. 126, § 33, eff. Nov. 1, 1984.

§1118102.  Election on question  Notice.

The question of changing the statutory form of city government shall be submitted to the registered voters of the city at a general or special election to be held in the city not less than sixty (60) days nor more than ninety (90) days after the date of the order calling for the election.  Notice of the election on the question shall be given by the governing body in the manner required for municipal elections.

Laws 1977, c. 256, § 18102, eff. July 1, 1978; Laws 1993, c. 316, § 1, eff. Sept. 1, 1993.

§1118103.  Ballots  Certification of results  Order.

The question submitted to the registered voters of the municipality shall be substantially in the following form:

Shall the City of ______ change to the statutory ___________ (name of proposed statutory form) form of city government?

( ) Yes.

( ) No.

The secretary of the county election board shall, within five (5) days after the canvass of returns, certify the results of the election on the question to the governing body.  If a majority of the votes cast are in favor of adopting the proposed form of government, the governing body shall, within twenty (20) days after receiving the certification, adopt a resolution stating that the city has changed its form of government to the form adopted.  The governing body by ordinance shall divide the city into the number of wards required under the statutory form of government which has been adopted.

Laws 1977, c. 256, § 18103, eff. July 1, 1978.

§1118104.  Effective date of new form  First elections  Transition of officers.

The first primary and general elections under the new form shall be held at the time that the next municipal primary and general elections would be held as if there were no change in the form of government.  The form of government which has been adopted shall go into full effect when the terms of officers elected under the new form begin.  Every appointive officer or employee holding an office or position which exists under both the previous and new forms of government shall continue in his office or position in the new form of government until his services terminate or are terminated in the manner provided by the new form.

Laws 1977, c. 256, § 18104, eff. July 1, 1978.

§1118105.  Record of change.

The resolution declaring the change in form of city government shall be recorded in the office of the county clerk in the county in which the situs of the city government is located and filed in the office of the Secretary of State and in the archives of the city.

Laws 1977, c. 256, § 18105, eff. July 1, 1978.

§1119101.  Procedure for changing name  Petition or governing body resolution.

The mayor of an incorporated municipality shall issue an order calling for an election on the question of whether or not the municipality shall change its name if:

1.  an initiative petition is filed with the governing body; or 2.  the governing body, by resolution, so directs.

The initiative petition or resolution of the governing body shall set forth the name of the municipality, its location, and the new name which is proposed for adoption.

Amended by Laws 1984, c. 126, § 34, eff. Nov. 1, 1984. Amended by Laws 1984, c. 126, § 34, eff. Nov. 1, 1984.

§1119102.  Election on question  Notice.

The question of changing the name of the municipality shall be submitted to the registered voters of the municipality at a general or special election to be held in the municipality not less than thirty (30) nor more than sixty (60) days after the date of the order calling for the election.  Notice of the election on the question shall be given by the governing body in the manner required for municipal elections.

Laws 1977, c. 256, § 19102, eff. July 1, 1978.

§1119103.  Ballots  Certification of results  Order.

The question submitted to the registered voters of the municipality shall be substantially in the following form:

Shall the ________ (City or Town) of ________ change its name to the (City or Town) of ________?

( ) Yes.

( ) No.

The secretary of the county election board shall, within five (5) days after the canvass of returns, certify the results of the election on the question to the governing body.  If a majority of the votes cast are in favor of adopting the new name, the governing body shall, within twenty (20) days after receiving the certification, adopt a resolution stating that the name of the municipality has been changed and giving the new name of the municipality.  The resolution shall also state the date that the change will take effect.  The effective date shall be not less than thirty (30) days after the resolution is adopted.

Laws 1977, c. 256, § 19103, eff. July 1, 1978.

§1119104.  Record and publication of change.

The resolution declaring the change of name of the municipality shall be recorded in the office of the county clerk in the county in which the situs of the municipal government is located and filed in the office of the Secretary of State and in the archives of the municipality.  The resolution shall also be published at least once in a newspaper of general circulation in the municipality.

Laws 1977, c. 256, § 19104, eff. July 1, 1978.

§1120101.  Review of wards after each federal census.

A.  As soon as practicable following each federal census, the municipal governing body shall review the wards and ward boundaries of the municipality.  The governing body shall change the boundaries or number of wards, if necessary, in the manner provided by this article, so that the wards are formed of compact and contiguous territory and are substantially equal in population.

B.  The municipal governing body, to the extent practicable, shall not subdivide precincts established by a county election board in establishing ward or council boundaries.

Laws 1977, c. 256, § 20101, eff. July 1, 1978; Laws 1993, c. 316, § 2, eff. Sept. 1, 1993.

§1120102.  Procedure for proposing ward changes.

A change in the name, boundaries, or number of wards in a municipality may be proposed at any time by:

1.  a resolution of the municipal governing body; or

2.  an initiative petition filed with the governing body of the municipality.

Any change in the number or boundaries of wards shall be made with due regard to the equitable apportionment of the population and the convenience and contiguity of the wards.

Amended by Laws 1984, c. 126, § 35, eff. Nov. 1, 1984.

§1120103.  Changes proposed by governing body  Notice.

The governing body shall give at least thirty (30) days' notice of the proposal by the governing body to change the name, boundaries, or number of wards. The notice shall be published at least once.  After the thirtyday notice period, the governing body may make the proposed changes by ordinance which shall be approved by a twothirds (2/3) vote of its members.

Amended by Laws 1984, c. 126, § 36, eff. Nov. 1, 1984.

§11-20-104.  Change adopted by initiative petition.

Within thirty (30) days after an election adopting the question in the initiative petition requesting a change in the name, boundaries or number of wards, the municipal governing body by ordinance shall make the requested changes.

Added by Laws 1977, c. 256, § 20-104, eff. July 1, 1978.  Amended by Laws 2001, c. 296, § 1, eff. July 1, 2001.

§1120105.  Effect of change.

Unless otherwise provided for by the governing body, the effective date of a change in the name, boundaries, or number of wards shall be the effective date of the ordinance making such change.  Election of councilmembers or trustees for wards which have no representation due to such change shall take place at the time established by the governing body of the municipality but not later than the next regular municipal election.  The terms of office of such new councilmembers or trustees shall be as provided for by the law applicable to the form of municipal government.  A change in the boundaries or number of wards shall not disqualify a councilmember or trustee from completing the term for which he was elected.

Amended by Laws 1984, c. 126, § 37, eff. Nov. 1, 1984.

§1120106.  Record of change.

The governing body shall provide for the recording and filing of changes made in the name, boundaries or number of municipal wards.

Laws 1977, c. 256, § 20106, eff. July 1, 1978.

§1121101.  Authority to change municipal limits.

The municipal governing body by ordinance may add to the municipality territory adjacent or contiguous to its corporate limits and increase or diminish the corporate limits as the governing body deems desirable for the benefit of the municipality.

Laws 1977, c. 256, § 21101, eff. July 1, 1978.

§1121102.  Annexation of territory separated by railway, intervening strip or highway right-of-way.

Where any territory to be annexed is separated from the corporate limits of the municipality only by a railway rightofway, an intervening strip less than four (4) rods wide, or a highway right-of-way, the territory shall be considered adjacent or contiguous to the municipality.

Added by Laws 1977, c. 256, § 21102, eff. July 1, 1978.  Amended by Laws 1999, c. 220, § 1, eff. Nov. 1, 1999.

§11-21-103.  Cities - Annexation procedure.

A.  Before the governing body of a city may annex any territory adjacent or contiguous to the city, it must obtain the written consent of the owners of at least a majority of the acres to be annexed to the municipality and provide for notice and a public hearing on the proposed annexation of the territory in the manner provided in subsection B of this section; except that no such consent is needed where:

1.  The territory to be annexed is subdivided into tracts or parcels of less than five (5) acres and contains more than one residence; or

2.  Three sides of the territory to be annexed are adjacent or contiguous to the property already within the municipal limits if:

a. the adjacent property on each side constitutes an area in width greater than three hundred (300) feet at its narrowest point excluding a roadway or right-of-way that is adjacent or contiguous to the territory,

b. the municipal governing body makes findings that the annexation furthers municipal purposes relating to airports, spaceports and military installations and such findings are included in the public hearing provided for in subsection D of this section, or

c. prior to the effective date of this act, the municipality has directed that notice be published in accordance with subsection B of this section.

B.  The governing body shall provide the notice and public hearing required in subsection A of this section in the following manner:

1.  The governing body of the municipality shall direct that notice of the proposed annexation of the territory be published in a legally qualified newspaper of general circulation in the territory and shall describe the boundaries of the territory proposed to be annexed by reference to a map, geographical locations, legal or physical description or other reasonable designation.  The notice shall state the date, time, and place the governing body shall conduct a public hearing on the question of annexing the territory.  The notice shall be published in a legal newspaper of general circulation in the territory sought to be annexed within fourteen (14) days following the date the governing body directed the notice to be published;

2.  A copy of the notice of annexation shall be mailed by first-class mail to all owners of property to be annexed as shown by the current year's ownership rolls in the office of the county treasurer and to all owners of property abutting any public right-of-way that forms the boundary of the territory proposed to be annexed; provided that the notice of annexation shall be mailed by certified mail to every person who owns a parcel of land of five (5) acres or more used for agricultural purposes; and

3.  The public hearing of such annexation shall be held no earlier than fourteen (14) days nor more than thirty (30) days following the publication and mailing of the notice.

C.  Unless otherwise provided by law, a roadway or road right-of-way that is adjacent or contiguous to the territory to be annexed shall be considered a part and parcel to the territory to be annexed.

D.  Before any territory is annexed to a municipality, without the written consent of the owners of at least a majority of the acres to be annexed to the municipality in accordance with subsection A of this section, the governing body of the municipality shall direct that notice of the proposed annexation of the territory be published in a legally qualified newspaper of general circulation in the territory and shall hold a public hearing on the proposed annexation.  Prior to the publication of notice, the municipality shall prepare a plan to extend municipal services including, but not limited to, water, sewer, fire protection, law enforcement and the cost of such services appropriate to the proposed annexed territory.  The plan shall provide that the municipality complete the implementation of the plan in accordance with any existing capital improvement plan applicable to the portion of the municipality adjacent to the territory proposed to be annexed.  If no such capital improvement plan has been adopted, the municipality shall complete the service plan within one hundred twenty (120) months from the date of annexation unless a different time is determined by consensus between property owners and the municipality at the hearing.  The time for completion of the service plan shall be set forth in the ordinance annexing the territory.  If municipality services are not substantially complete within the prescribed time, then the territory shall be detached by the governing body as provided in Section 21-110 of this title.  For purposes of this subsection, services may be provided by any method or means available to the municipality to extend municipal services to any other area of the city.  Such notice, hearing and plan shall be subject to the following provisions:

1.  The notice shall describe the boundaries of the territory proposed to be annexed by reference to a map, geographical locations, legal or physical description or other reasonable designation and shall state that the proposed service plan is available for inspection at a specified location.  The notice shall state the date, time, and place when the governing body shall conduct a public hearing on the question of annexing the territory.  The notice shall be published in a legal newspaper of general circulation in the territory sought to be annexed within fourteen (14) days following the date the governing body directed the notice to be published.  A copy of the notice of annexation shall be mailed by firstclass mail to all owners of property to be annexed as shown by the current year's ownership rolls in the office of the county treasurer and to the Department of Transportation for purposes of clarifying any road maintenance responsibilities; provided that the notice of annexation shall be mailed by certified mail to every person who owns parcel of land of five (5) acres or more used for agricultural purposes and to the board of county commissioners of the respective county where the proposed annexation is located.  If the territory to be annexed encroaches upon any adjacent county, a copy of the notice of annexation shall be mailed by first-class mail to the board of county commissioners of the adjacent county and of the county where the proposed annexation is located;

2.  The public hearing of such annexation shall be held no earlier than fourteen (14) days nor more than thirty (30) days following the publication and mailing of the notice; and

3.  The proposed service plan shall be available for inspection and be explained to the property owners of the territory to be annexed at the public hearing.  The plan may be amended through negotiation at the hearing.  The final service plan shall be incorporated into and made part of the ordinance annexing the territory.

E.  As used in this section:

1.  "Airport" means any facility owned by any legal entity or by a county, a municipality or a public trust having at least one county or municipality as its beneficiary which is used primarily for the purpose of providing air transportation of persons or goods or both by aircraft powered through the use of propellers, turboprops, jets or similar propulsion systems;

2.  "Military installation" means those facilities constituting the active or formerly active bases owned by the Department of Defense or other applicable entity of the United States government or by any entity of local government after transfer of title to such installation; and

3.  "Spaceport" means any area as defined pursuant to Section 5202 of Title 74 of the Oklahoma Statutes.

F.  Except for ordinances enacted pursuant to Section 43-101.1 of this title, parcels of land five (5) acres or more used for agricultural purposes annexed into the municipal limits on or after July 1, 2003, shall be exempt from ordinances restricting land use and building construction to the extent such land use or construction is related to agricultural purposes.  Where there is no residence within fifty (50) feet of the boundaries of such a parcel of land, the property shall not be subject to ordinances regulating conduct that would not be an offense under state law; provided, that any such property that discharges into the municipal water, wastewater, or sewer system shall be subject to any ordinances or regulations related to compliance with environmental standards for that system.

G.  Parcels of land situated within an area that is or may be subject to any form of land use or other regulatory control as a result of proximity to an airport, spaceport or military installation shall not be exempt from municipal ordinances or other laws regulating property for the purpose of operations necessary for the use of an airport, spaceport or military installation and such parcels of land shall be subject to all ordinances enacted pursuant to Section 43-101.1 of this title.

Added by Laws 1977, c. 256, § 21-103, eff. July 1, 1978.  Amended by Laws 1979, c. 44, § 5, emerg. eff. April 9, 1979; Laws 1990, c. 197, § 1, emerg. eff. May 10, 1990; Laws 2003, c. 236, § 1, eff. July 1, 2003; Laws 2004, c. 79, § 1, eff. Nov. 1, 2004; Laws 2004, c. 528, § 1, eff. Nov. 1, 2004; Laws 2005, c. 1, § 2, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 514, § 2 repealed by Laws 2005, c. 1, § 3, emerg. eff. March 15, 2005.

§11-21-104.  Towns - Annexation by governing body action - Notice and hearing - Exempted land.

A.  The town board of trustees by ordinance may annex lots which are adjacent or contiguous to the town if the lots have been platted and recorded in the office of the county clerk.  The governing body shall provide notice and a public hearing in the following manner:

1.  The governing body of the municipality shall direct that notice of the proposed annexation of the territory be published in a legally qualified newspaper of general circulation in the territory and shall describe the boundaries of the territory proposed to be annexed by reference to a map, geographical locations, legal or physical description or other reasonable designation.  The notice shall state the date, time, and place the governing body shall conduct a public hearing on the question of annexing the territory.  The notice shall be published in a legal newspaper of general circulation in the territory sought to be annexed within fourteen (14) days following the date the governing body directed the notice to be published;

2.  A copy of the notice of annexation shall be mailed by first-class mail to all owners of property to be annexed as shown by the current year's ownership rolls in the office of the county treasurer and to all owners of property abutting any public right-of-way that forms the boundary of the territory proposed to be annexed; provided that the notice of annexation shall be mailed by certified mail to every person who owns a parcel of land of five (5) acres or more used for agricultural purposes; and

3.  The public hearing of such annexation shall be held no earlier than fourteen (14) days nor more than thirty (30) days following the publication and mailing of the notice.

B.  When the town board of trustees desires to annex any territory adjacent to the town which has not been platted and recorded, the town board of trustees shall direct that notice of the proposed annexation of the territory be published in a legal newspaper of general circulation in the territory and shall hold a public hearing on the proposed annexation.  Unless otherwise provided by law, a roadway or road right-of-way that is adjacent or contiguous to the territory to be annexed shall be considered a part and parcel to the territory to be annexed.  Prior to the publication of notice, the town board of trustees shall prepare a plan to extend appropriate town services, including, but not limited to, water, sewer, fire protection, law enforcement and the cost of such services to the proposed annexed territory.  The plan shall provide that the town board of trustees shall complete the implementation of the plan in accordance with any existing capital improvement plan applicable to the portion of the town adjacent to the territory proposed to be annexed.  If no such capital improvement plan has been adopted, the town shall complete the service plan within one hundred twenty (120) months from the date of annexation unless a different time is determined by consensus between property owners and the town at the hearing.  The time for completion of the service plan shall be set forth in the ordinance annexing the territory.  If the town services are not substantially complete within the prescribed time, then the territory shall be detached by the governing body as provided in Section 21-110 of this title.  For purposes of this subsection, services may be provided by any method or means available to the town that have been used to extend such services to any other area of the town.  Such notice, hearing, and plan shall be subject to the following provisions:

1.  The notice shall describe the boundaries of the territory proposed to be annexed by reference to a map, geographical location, legal or physical description, or other reasonable designation and shall state that the proposed service plan is available for inspection at a specified location.  The notice shall state the date, time, and place the town board of trustees shall conduct a public hearing on the question of annexing the territory.  The notice shall be published in a legal newspaper of general circulation in the territory sought to be annexed within fourteen (14) days following the date the town board of trustees directed the notice to be published.  A copy of the notice of annexation shall be mailed by first-class mail to all owners of property to be annexed as shown by the current year's ownership rolls in the office of the county treasurer and to the Department of Transportation for purposes of changing any road maintenance responsibility; provided that the notice of annexation shall be mailed by certified mail to every person who owns parcels of land of five (5) acres or more used for agricultural purposes and to the board of county commissioners of the respective county where the proposed annexation is located.  If the territory to be annexed encroaches upon any adjacent county, a copy of the notice of annexation shall be mailed by first-class mail to the board of county commissioners of the adjacent county and of the county where the proposed annexation is located;

2.  The public hearing of such annexation shall be held no earlier than fourteen (14) days nor later than thirty (30) days following the publication and mailing of the notice; and

3.  At the public hearing, the proposed service plan shall be available for inspection and be explained to the property owners of the territory to be annexed.  The plan may be amended through negotiation at the hearing.  The final service plan shall be incorporated into and made part of the ordinance annexing the territory.

C.  A town board of trustees shall not annex any territory which has an assessed valuation greater than the assessed valuation of the town without the written consent of the owner or owners of at least a majority of the acres to be annexed to the town.

D.  As used in subsection F of this section:

1.  "Airport" means any facility owned by any legal entity or by a county, a municipality or a public trust having at least one county or municipality as its beneficiary which is used primarily for the purpose of providing air transportation of persons or goods or both by aircraft powered through the use of propellers, turboprops, jets or similar propulsion systems;

2.  "Military installation" means those facilities constituting the active or formerly active bases owned by the Department of Defense or other applicable entity of the United States government or by any entity of local government after transfer of title to such installation; and

3.  "Spaceport" means any area as defined pursuant to Section 5202 of Title 74 of the Oklahoma Statutes.

E.  Except for ordinances enacted pursuant to Section 43-101.1 of this title, parcels of land five (5) acres or more used for agricultural purposes annexed into the municipal limits on or after the effective date of this act shall be exempt from ordinances restricting land use and building construction to the extent such land use or construction is related to agricultural purposes.  Where there is no residence within fifty (50) feet of the boundaries of such a parcel of land, the property shall not be subject to ordinances regulating conduct that would not be an offense under state law; provided that any such property that discharges into the municipal water, wastewater, or sewer system shall be subject to any ordinances or regulations related to compliance with environmental standards for that system.

F.  Parcels of land situated within an area that is or may be subject to any form of land use or other regulatory control as a result of proximity to an airport, spaceport or military installation shall not be exempt from municipal ordinances or other laws regulating property for the purpose of operations necessary for the use of an airport, spaceport or military installation and such parcels of land shall be subject to all ordinances enacted pursuant to Section 43-101.1 of this title.

Added by Laws 1977, c. 256, § 21-104, eff. July 1, 1978.  Amended by Laws 1998, c. 331 § 1, eff. Nov. 1, 1998; Laws 2004, c. 17, § 1, eff. July 1, 2004; Laws 2004, c. 528, § 2, eff. Nov. 1, 2004; Laws 2005, c. 1, § 4, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 79, § 2 repealed by Laws 2004, c. 528, § 3, eff. Nov. 1, 2004.  Laws 2004, c. 514, § 3 repealed by Laws 2005, c. 1, § 5, emerg. eff. March 15, 2005.

§1121105.  Annexation by petition  Notice  Cost  Governing body ordinance.

At least threefourths of the registered voters and the owners of at least threefourths (in value) of the property in any territory adjacent or contiguous to the municipality may request annexation by signing and filing a petition with the governing body of the municipality.  The petitioners must give notice of the presentation of the petition by publication at least once each week for two (2) successive weeks in a newspaper of general circulation in the municipality where the petition has been presented. The municipality may pay the cost of the annexation proceedings.  After the notice of the petition has been given, the governing body by ordinance may annex the territory to the municipality.

Laws 1977, c. 256, § 21105, eff. July 1, 1978; Laws 1980, c. 128, § 1, eff. Oct. 1, 1980.

§1121106.  Failure to grant request in annexation petition  Filing in district court.

If the governing body fails to grant the request contained in a petition for annexation within thirty (30) days after the last publication of the notice, or refuses to grant the request, the petitioners may file their petition with the clerk of the district court in the county in which the situs of the municipal government is located.  Notice of the filing shall be served upon the mayor together with a notice of the time and place that the district court will hear the petition.  The notice must be given at least ten (10) days before the date of the hearing.  The hearing on the petition may be held at a regular or special term of the district court or by the court in vacation.

Laws 1977, c. 256, § 21106, eff. July 1, 1978.

§1121108.  Lands platted for educational or charitable institutions  Annexation only by petition.

When any lands adjacent to the corporate limits of any municipality have been surveyed and platted into lots and blocks for the purpose of being sold in whole or in part to establish, build or maintain any religious, fraternal, or benevolent school, college, home or other educational or charitiable institution, these lands may not be annexed to the municipality without a petition requesting annexation first being signed and filed by at least a majority of the resident owners of the lands to be annexed.

Laws 1977, c. 256, § 21108, eff. July 1, 1978.

§11-21-109.  Taxation of annexed territory.

A.  Tracts of land in excess of forty (40) acres which are annexed to a municipality and used for industrial or commercial purposes shall not be subject to municipal taxes.  Tracts of annexed land in excess of five (5) acres which are used by persons engaged in farming or ranching, and all farm animals and livestock, and all agricultural implements and machinery and household goods located on the land, shall not be subject to municipal taxes unless the municipality furnishes services to these tracts as are ordinarily furnished to municipal residents.  No land which is used for agricultural purposes may be taken within the limits of a town and taxed at a greater rate than land which is adjacent to but outside the town limits.

B.  On any annexation after July 1, 1998, the revenue and taxation ordinances of any municipality and the licensing and regulatory authority of any municipality shall not apply or extend to any military installation located on federal property which has been annexed in part or in whole by a municipality.

Added by Laws 1977, c. 256, § 21-109, eff. July 1, 1978.  Amended by  Laws 1998, c. 119, § 1, eff. July 1, 1998.

§1121110.  Detachment of municipal territory  Procedure.

A.  Territory may be detached from the corporate limits of a municipality by the governing body when:

1.  An ordinance of the governing body so directs; or

2.  A petition requesting detachment, signed by at least threefourths (3/4) of the registered voters and by the owners of at least threefourths (3/4), in value, of the property to be detached, is filed with the governing body.

Only land which is within the limits of the municipality and upon its border and not laid out in lots and blocks, or land which had been annexed to a municipality, may be detached by petition.

B.  Petitioners for detachment of municipal territory shall comply with the following procedures:

1.  A true and complete unsigned copy of the petition requesting detachment shall be filed with the clerk of the municipality before it is circulated and signed by at least three-fourths (3/4) of the registered voters and by the owners of at least three-fourths (3/4), in value, of the property to be detached, as required by subsection A of this section;

2.  Signed copies of the petition requesting detachment shall be filed with the clerk of the municipality within ninety (90) days after the initial filing of the unsigned copy with the clerk; and

3.  Notice of the filing of the signed petition requesting detachment with the clerk of the municipality shall be given in the same manner provided for petitions requesting annexation.

Failure to comply with the notice requirement or the other procedures set forth in this subsection shall render the petition for detachment insufficient and no action thereon shall be required by the clerk or governing body of the municipality.

C.  When signed copies of the petition requesting detachment are timely filed with the clerk of the municipality, the clerk shall determine the sufficiency of the signatures appearing on the petition.  The clerk shall then publish, in at least one newspaper of general circulation in the municipality, a notice of the filing and the apparent sufficiency or insufficiency of the petition.  Within ten (10) days following the publication, the governing body of the municipality shall hold a public hearing on the petition requesting detachment and take such action thereon as the governing body deems appropriate, which may include approval, denial, or deferral.

D.  Appeal to the district court concerning any action by the clerk or governing body of the municipality on a petition requesting detachment shall be in the same manner provided for petitions requesting annexation.

Added by Laws 1977, c. 256, § 21110, eff. July 1, 1978.  Amended by Laws 1999, c. 343, § 1, eff. Nov. 1, 1999.

§1121111.  Liability of detached territory.

Any lands detached from a municipality and the owners thereof shall be liable to the municipality only for the cost of public improvements which may have been constructed on the detached lands at the expense of the municipality.  The municipality shall have no claim upon nor collect any tax from the detached territory for any public debt or the cost of any public improvements which have not been expended directly upon the detached lands.

Laws 1977, c. 256, § 21111, eff. July 1, 1978.

§11-21-112.  Record regarding territory annexed or detached.

When any territory is annexed to or detached from a municipality, whether by ordinance or court order, the mayor shall file and record a duly certified copy of the ordinance or court order, together with an accurate map or plat of the territory, in the office of the county clerk of the county in which the territory, or the greater portion of it, is located and with the Ad Valorem Division of the Oklahoma Tax Commission.  The record in the office of the county clerk shall be conclusive evidence of such annexation or detachment.

Added by Laws 1977, c. 256, § 21-112, eff. July 1, 1978.  Amended by Laws 2000, c. 314, § 1, eff. July 1, 2000.

§11-21-113.  Annexation of unoccupied property for road and bridge construction.

Upon proper notification, a municipality may annex any unoccupied property of an owner who is not a resident of this state which is adjacent or contiguous to property already within the municipal limits for the sole purpose of constructing roads and/or bridges which are provided for in the comprehensive plan of the municipality, if such owner does not object to the annexation within thirty (30) days of the publication and mailing of such notice.  For purposes of this subsection, notice shall be given by posting a copy of the notice on the subject property, by publication in a legally qualified newspaper of general circulation in the area in which the property to be annexed is located and by certified mail to the owner of such property as shown by the current year's tax rolls in the county treasurer's office.

Added by Laws 1990, c. 215, § 4, emerg. eff. May 18, 1990.

§11-21-114.  Petition to annex unincorporated territory enclosed by boundaries of other municipality - District court action.

A.  The majority of the owners of a subdivision or property owners located in unincorporated territory which is enclosed by the boundaries of a municipality may petition for annexation in writing to another municipality if:

1.  The width of the boundary is less than twenty (20) feet; and

2.  The property is contiguous to the other municipality except for the boundary.

B.  The governing body of the other municipality may grant the petition after notifying the enclosing municipality in writing at least thirty (30) days prior to adoption of the annexation ordinance.  The boundary of the enclosing municipality shall recede to the extent of the annexation.  The enclosing municipality at any time may reestablish its boundary within unincorporated territory enclosed by it on or after July 1, 2001.  The enclosing municipality may bring an action in district court to invalidate the annexation.  If the district court finds that the conditions for annexation exist and that the enclosing municipality has not demonstrated a substantial governmental interest in the use of the property, it shall uphold the annexation.

Added by Laws 1991, c. 57, § 1, eff. Sept. 1, 1991.  Amended by Laws 2001, c. 150, § 1, eff. July 1, 2001.

§11-21-115.  Inclusion of territory in public records or notices - Presumption of validity.

In the event any territory has been included within public records or public notices describing the corporate boundaries of a municipality for purposes of an election or ad valorem tax assessment of the municipality for five (5) consecutive years, there shall be a rebuttable presumption that the territory is situated within the municipality.  The public records and public notices shall be evidence of the jurisdiction of the municipality over the territory in all suits by or against the municipality.

Added by Laws 1999, c. 220, § 2, eff. Nov. 1, 1999.

§11-21-121.  Furnishing retail electric service to certain electric consuming facilities prohibited.

Except as provided in this section, municipal corporations or public trusts thereof, the Grand River Dam Authority, rural electric cooperatives or investor-owned electric utilities shall not furnish retail electric service to an electric consuming facility which is currently being served, or which was being served and the electric facilities are in place to render such a service, by a municipal corporation or public trust thereof, the Grand River Dam Authority, a rural electric cooperative or an investor-owned electric utility unless the entities involved have agreed by mutual consent, in writing, to such transaction.  For purposes of this section, the term "electric consuming facility" means everything that utilizes electric energy from a central station source.

Added by Laws 1989, c. 26, § 1, emerg. eff. March 30, 1989.  Amended by Laws 1992, c. 245, § 1, emerg. eff. May 21, 1992; Laws 1998, c. 391, § 1, emerg. eff. June 10, 1998.

§1121201.  Municipalities subject to inundation  Acquiring new townsite.

When fifty percent (50%) or more of the area of a municipality shall be liable to inundation by the construction of a lake, reservoir or other body of water, and the municipal governing body determines that it is impracticable to annex adjacent or contiguous terrritory which is necessary for the municipality, the governing body may acquire a new site for the municipality.

Laws 1977, c. 256, § 21201, eff. July 1, 1978.

§1121202.  Approval of plat  Special election.

The owners of a tract of land located not more than ten (10) miles from the nearest limits of the municipality, or located at any greater distance which is reasonable under the circumstances in order to secure the most desirable site, may present to the governing body a plat of the tract of land prepared in the same manner as a plat for a proposed municipal incorporation.  The governing body shall examine the plat and may require amendments and changes as it deems expedient.  If the governing body finds that the area contained in the plat is a suitable and desirable site for the municipality, it shall call for a special election on the question of whether the territory comprised within the plat shall be annexed to the municipality and serve as the new site for the municipality.

Laws 1977, c. 256, § 21202, eff. July 1, 1978.

§1121203.  Approval of annexation  Recording of resolution and plat.

If a majority of the votes cast in the election are in favor of annexation of the territory and relocation of the municipality, the governing body shall so declare by resolution, and a copy of the resolution and the plat shall be filed for record in the office of the county clerk and the office of the Secretary of State.  If part or all of the territory comprised within the new site is located in a county other than that in which the municipality is located, the resolution and plat shall be recorded in each county.  Upon the date of the filing of the resolution and the plat, the territory shall be annexed to and be the site of the municipality.

Laws 1977, c. 256, § 21203, eff. July 1, 1978.

§1121204.  New boundaries of the municipality.

All portions of land within the original boundaries of the municipality shall continue to be within its limits and subject to its governmental authority.  The governing body may, in the interest of the public or the owners of such land, detach any territory embraced within its original limits in the manner provided by law for the detachment of municipal territory.

Laws 1977, c. 256, § 21204, eff. July 1, 1978.

§1121205.  Additional powers of governing body in relocating municipality.

In relocating a municipality subject to inundation, the governing body may also:

1.  Provide by ordinance for the acquisition of a new site through the exercise of the right of condemnation in the manner provided by law for municipalities, or by negotiated purchases or in any other lawful manner;

2.  Provide for the reimbursement of owners of the annexed property through the issuance of bonds in the manner provided by law for cities and towns, and hold any necessary bond election together with the special election on the question of annexation and relocation, or through the encumbrance of the acquired property or in any other lawful manner;

3.  Provide for the administration of the annexed property, including, but not limited to, the authority to zone and other similar and usual powers for regulating use and development of realty and the power to provide for and regulate the sale of lots and excess property, if any, and to enact ordinances as will facilitate the orderly and equitable relocation of the municipality; and

4.  Act in concert with, or deal with, any private person, agency, nonprofit corporation, governmental body or agency or other appropriate entity in the accomplishment of these ends.

Laws 1977, c. 256, § 21205, eff. July 1, 1978.

§11-21-222.  Condemnation proceedings relating to rural electric cooperatives or electric public utilities - Moratorium - Implementation of retail consumer choice contingency.

There is hereby declared a moratorium on all municipal condemnation proceedings instituted pursuant to Section 437.2 of Title 18 of the Oklahoma Statutes, initiated prior to the enactment of electric restructuring enabling legislation and the implementation of consumer choice of retail electric energy suppliers.  The moratorium shall also apply to all municipalities or public trusts thereof which attempt to condemn the facilities of electric public utilities or rural electric cooperatives for the purpose of utilizing such facilities for the delivery of electric power and energy.  The moratorium shall remain in effect until the enactment of electric restructuring enabling legislation and implementation of consumer choice of retail electric energy suppliers.  Upon such enactment of electric restructuring enabling legislation and implementation of consumer choice of retail electric energy suppliers, the municipal condemnation provisions authorizing municipalities with electric utilities to condemn the facilities of rural electric cooperatives contained in Section 437.2 of Title 18 of the Oklahoma Statutes is hereby repealed.  The moratorium provided for herein shall have prospective and retroactive application.

Added by Laws 1998, c. 391, § 2, emerg. eff. June 10, 1998.  Amended by Laws 2001, c. 397, § 1, emerg. eff. June 4, 2001.

§1122101.  Corporate powers of municipalities.

All incorporated municipalities shall be bodies corporate and politic, and shall have the powers to:

1.  Sue and be sued;

2.  Purchase and hold real and personal property for the use of the municipality;

3.  Sell and convey any real or personal property owned by the municipality and make orders respecting the same as may be conducive to the best interests of the municipality;

4.  Make all contracts and do all other acts in relation to the property and affairs of the municipality, necessary to the good government of the municipality, and to the exercise of its corporate and administrative powers; and

5.  Exercise such other powers as are or may be conferred by law.

Laws 1977, c. 256, § 22101, eff. July 1, 1978.

§1122101.1.   Political activities by municipal employees  Restrictions.

Municipal employees may attend and express their views at city council meetings, or any other public meetings of municipal entities.

Any municipal employee may actively participate in partisan and nonpartisan political activities.  Provided, the political activity in which the employee participates shall be exercised only during offduty hours and while not in uniform.  Any federal statutes restricting the political activities of certain municipal employees shall supersede the provisions of thissection as to such employees. Municipal corporations may establish employment requirements requiring municipal employees to refrain from filing as a candidate for public office while employed by said municipality.

Amended by Laws 1983, c. 276, § 1, emerg. eff. June 24, 1983.

§1122101.2.  Employer coercion prohibited.

It shall be unlawful for the governing body or officer of any municipal corporation in this state to directly or indirectly coerce or attempt to coerce any municipal employee to participate or refrain from participation in municipal political activities or public meetings.

Laws 1981, c. 311, § 2.

§1122101.3.  Violations.

Any person convicted of violating any of the provisions of this act shall be guilty of a misdemeanor.

Laws 1981, c. 311, § 3.

§1122102.  Proof of legal organization or ordinances  Recovery of costs and attorney fees.

A.  If a suit is instituted by a municipality, the municipality shall not be required to post bond or to show its compliance with any of the provisions of law as to its organization or publication of ordinances unless the same is controverted by affidavit.

B.  A municipality shall be entitled to recover its costs and attorneys fees on the same terms and in the same manner as any other party.

Amended by Laws 1984, c. 126, § 38, eff. Nov. 1, 1984.

§1122103.  Service of notice or process on municipality.

Any notice or process affecting a municipality shall be served upon the municipal clerk, or in his or her absence then upon a deputy municipal clerk or upon the mayor.

Amended by Laws 1984, c. 126, § 39, eff. Nov. 1, 1984.

§11-22-104.  Right to engage in business - Public utilities and improvements - Eminent domain - Issuance of bonds - Lease of public utility.

Every municipality shall have the right to:

1.  Engage in any business or enterprise which may be engaged in by a person, firm, or corporation by virtue of a franchise from the municipality and to do all things necessary and proper in the discretion of the governing body of the municipality pursuant to the authority granted to it by the Constitution and laws of this state to maintain said business or enterprise for the benefit of the municipality;

2.  Acquire, own, and maintain, within or without its corporate limits, real estate for sites and rights-of-way for any municipal purpose including but not limited to public utility and public park purposes, and for the location thereon of waterworks, electric light and gas plants and other facilities for generating or distributing energy, ports, airports, hospitals, quarantine stations, garbage reduction plants, pipelines for the transmission and transportation of gas, water, stormwater, and sewerage, and for any plant for the manufacture of any material for public improvement purposes and public buildings;

3.  Exercise the right of eminent domain for any municipal purpose, within or without its corporate limits, and to establish, lay, and operate any plant or pipeline upon any land or right-of-way taken pursuant to eminent domain.  Any business or profession which is affected by the right of eminent domain as exercised pursuant to the provisions of this section shall be considered as a property right of the owner thereof and proper allowance therefor shall be made;

4.  Exercise the right to manufacture any material for public improvement purposes, and to barter or exchange the same for other material to be used in public improvements in the municipality, or to sell the same;

5.  Issue and sell bonds subject to and by virtue of the provisions of the Constitution of this state and in the manner and form provided by law in order to raise the monies to establish and maintain public utilities, parks, and improvements;

6.  Sell or lease to any consumer or corporation, within or without its boundaries, the commodities and services supplied by such municipally owned or controlled public utility, business enterprise, or improvement and to enter into such short- or long-term contracts, agreements, and stipulations and do all things necessary and proper to further the capability of the municipality pursuant to the authority granted to it by the Oklahoma Statutes and the Constitution of this state to provide said commodities and services as may be deemed appropriate by the governing body of the municipality;

7.  Lease at a stipulated rental rate any public improvement or utility from any person, firm, or corporation which will contract to furnish the same.  Any such rental contract shall reserve for the municipality the option to purchase the improvement or utility in the future; and

8.  Exercise powers necessary to carry out the purpose of the Local Development Act as set forth in Section 854 of Title 62 of the Oklahoma Statutes.

Added by Laws 1977, c. 256, § 22-104, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 40, eff. Nov. 1, 1984; Laws 1987, c. 23, § 1, eff. Nov. 1, 1987; Laws 1998, c. 63, § 1, eff. Nov. 1, 1998.

§1122105.  Condemnation of private property.

Private property may be taken for public use, or for the purpose of giving a rightofway or other privilege for any necessary purpose, in the manner provided by law; but in every case the municipality shall make adequate compensation to the person or persons whose property shall be taken or injured thereby as provided by law.

§11-22-105.1.  Displacing private company providing solid waste collection service - Notice and hearing - Acquisition by purchase, donation, or condemnation - Judicial review of report of commissioners.

A.  Pursuant to Section 2-10-102 of Title 27A of the Oklahoma Statutes, it is the policy of this state to regulate the management of solid waste in order to protect the public health, safety and welfare.  For this purpose and for purposes of this section, the collection of solid waste shall be a matter of statewide interest.

B.  No municipality shall displace or pass an ordinance to displace a private company providing solid waste collection service without first:

1.  Holding at least one public hearing seeking comment on the advisability of the municipality providing such service;

2.  Providing at least forty-five (45) days written notice of the hearing, delivered by first-class mail to all private solid waste collection companies which provide service in the municipality; and

3.  Providing public notice of the hearing.

Following the final public hearing held pursuant to this section, but in no event longer than one (1) year after the date of the hearing, if the municipality elects to provide such solid waste collection services and displace the private solid waste collection company, the municipality shall purchase by condemnation the private solid waste collection services as set forth in this section.

C.  A municipality shall have the authority to acquire by purchase, donation, or condemnation such interests in any private company providing solid waste collection services operating within the limits of the municipality.  The municipality shall give the owner of the displaced private solid waste collection company the opportunity to sell the displaced private solid waste collection services to the municipality at an agreed upon or negotiated price or the municipality may acquire the business by condemnation as provided in this section.

D.  If the municipality seeks to condemn the displaced private solid waste collection services, the district judge of the county in which the displaced services are located, upon petition of either party, shall direct the sheriff of the county to summon three disinterested freeholders, to be selected by the judge as commissioners, and who shall not have a conflict of interest.  The commissioners shall be sworn to perform their duties impartially and justly.  The commissioners shall inspect the company and the displaced services and consider the injury which the owner may sustain by reason of the condemnation, and they shall assess the just compensation to which the owner is entitled.  The commissioners shall make a report in writing to the clerk of the court, setting forth the quantity, boundaries, and just compensation for the property or services taken, and amount of injury done to the business, either directly or indirectly, which they assess to the owner.  The report shall be filed and recorded by the clerk.

E.  Immediately upon payment to the clerk of the court of the sum assessed by the commissioners, the municipality shall be authorized to collect solid waste in the area serviced by the owner of the business.  If the owner refuses to cease collection of solid waste pursuant to this section, the court shall issue an order, upon proof, enjoining the owner from collecting solid waste in the areas subject to such condemnation.

F.  The report of the commissioners may be reviewed by the district court, on written exceptions filed by either party in the clerk's office within thirty (30) days after the filing of the report.  The court, after a hearing, shall make such order as right and justice may require, either by confirmation, rejection, or by ordering a new appraisement on good cause shown.  In the event a new appraisement is ordered, the municipality shall have the continuing right of possession obtained under the first appraisal, unless and until its right to condemn has finally been determined otherwise.  Either party may, within sixty (60) days after the filing of such report, file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury, and the trial shall be conducted and judgment entered in the same manner as civil actions in the district court.  If the party demanding the trial does not recover a verdict more favorable to such party than the assessment of the commissioners, all costs in the district court shall be taxed against such party.  If, after the filing of exceptions to the report of commissioners as provided in this section, the municipality shall fail to establish its right to condemn such business, the owner shall be restored to possession of the business, or part thereof, and the municipality shall pay the owner for any damages sustained through the occupation by the municipality.  If such damages cannot be determined by amicable settlement, the damages shall be determined by jury trial in the same proceedings.

G.  Either party aggrieved may appeal to the Supreme Court from the decision of the district court on exceptions to the report of commissioners, or jury trial.  The review or appeal shall not delay the work of the municipality in question if the award of commissioners, or jury, as the case may be, has been deposited with the clerk for such owner.  In no case shall the municipality be liable for the costs on the review or appeal unless the owner of the business shall be adjudged entitled, upon either review or appeal, to a greater amount of damages than was awarded by the commissioners.  The municipality shall in all cases pay the cost of the commissioners' fees and expenses, for their services, as determined and ordered paid by the judge of the district court in which such case is pending.  However, poundage fees and condemnation fees shall only be paid by the municipality in the event of appeal resulting in a jury verdict in excess of the commissioners' award.  Under no circumstances shall any poundage fees or condemnation fees be assessed against the recipient of the award.  In case of review or appeal, a certified copy of the final order or judgment shall be transmitted by the clerk of the court to the county clerk and be filed.

H.  As used in this section:

1.  "Displace" or "displacement" means a municipality's provision of a service which prohibits a private company from providing the same service and which the company is providing at the time the decision to displace is made.  Displace or displacement does not mean:

a. competition between the municipality and private companies for individual contracts,

b. situations where a municipality, at the end of a contract with a private company, does not renew the contract and either awards the contract to another private company, or, decides to provide for such services itself,

c. situations where action is taken against the private company because the company has acted in a manner threatening to the public health, safety and welfare of the citizens of the municipality or resulting in a substantial public nuisance,

d. situations where action is taken against the private company because the company has materially breached its contract with the municipality, or

e. entering into a contract with a private company to provide solid waste collection so long as the contract is not entered into pursuant to an ordinance which displaces or authorizes the displacement of another private company providing solid waste collection;

2.  "Just compensation" means the value of the business taken, and in addition, any injury to any part of the business not taken.  Any special and direct benefits to the part of the business not taken may be offset only against any injury to the business not taken.  If only a part of the business is taken, just compensation shall be ascertained by determining the difference between the fair market value of the whole business immediately before the taking and the fair market value of that portion left remaining immediately after the taking; and

3.  "Solid waste" shall have the same meaning as provided in Section 2-10-103 of Title 27A of the Oklahoma Statutes.

Added by Laws 1998, c. 18, § 1, eff. Nov. 1, 1998.

§11-22-106.  License tax on occupations - Authority to levy and collect - Penalties.

A.  A municipal governing body may levy and collect a license tax on auctioneers, contractors, druggists, hawkers, peddlers, bankers, brokers, pawnbrokers, merchants of all kinds, grocers, confectioners, restaurants, butchers, taverns, public boarding houses, billiard tables, bowling alleys, and other amusement devices, drays, hacks, carriages, omnibuses, carts, wagons and other vehicles used in the municipality for pay, hay scales, lumber dealers, furniture dealers, saddle or harness dealers, stationers, jewelers, livery stable keepers, real estate agents, express companies or agencies, telegraph companies or agencies, shows, theatres, all kinds of exhibitions for pay, also photographers, photographers' agents, agents of all kinds and solicitors.  The taxes so levied and collected shall be applied for the use and benefit of the municipality as the governing body may direct.

B.  All scientific and literary lectures and entertainments shall be exempt from license taxation, and also all concerts and musical or other entertainments given exclusively by the citizens of the municipality.

C.  The governing body may establish penalties for any failure to observe the license provisions or to pay the tax provided for by ordinance.

D.  A municipal body which levies and collects a license tax on licensed plumbing, electrical and mechanical contractors pursuant to subsection A of this section, may only assess the tax on the licensed contractor and shall not levy or collect such tax on a licensed journeyman or apprentice.  The amount of tax assessed shall be determined by the municipalities based on the number of licensed journeymen or apprentices under the supervision of the licensed contractor.

Added by Laws 1977, c. 256, § 22-106, eff. July 1, 1978.  Amended by Laws 2003, c. 318, § 1, eff. Nov. 1, 2003.

§1122107.  Licenses and fees regulated by ordinance  Expiration  Issuance  Seal  Exchange of information for collecting of state and local taxes.

Municipal licenses and license fees shall be regulated by ordinance.  A municipality may establish such license requirements as it deems appropriate in the exercise of its police power and may provide that each applicant supply his state sales tax identification number or proof of exemption pursuant to the provisions of Title 68 of the Oklahoma Statutes.  Any license issued by the governing body shall expire no later than one (1) year after the date of its issuance or on June 30 of each year.  No license may be issued until the amount prescribed therefor is paid to the municipal treasurer.  No license in any case may be assigned or transferred.  Licenses shall be signed as provided for by ordinance.  The clerk shall affix the corporate seal of the municipality to the license.  A municipality and the Oklahoma Tax Commission may exchange information to further the collection or enforcement of state and local taxes.  The municipality and the officers and employees of the municipality shall preserve the confidentiality of such information in the same manner and be subject to the same penalties as provided for by Section 205 of Title 68 of the Oklahoma Statutes, provided that the municipal prosecutor and other municipal enforcement personnel may receive all information necessary to enforce municipal sales tax ordinances or licensing ordinances.

Laws 1977, c. 256, § 22-107, eff. July 1, 1978; Amended by Laws 1984, c. 126, § 41, eff. Nov. 1, 1984.

§1122107.1.  Cable television systems  Terms of overlapping certificates  Provisions inconsistent with state or federal law.

A.  A municipality may by ordinance or otherwise issue a certificate, license or permit, for the operation of a cable television system.  A municipality may establish such certificate, license or permit requirements as it deems appropriate in the exercise of its police power.  Any certificate, license or permit issued by the governing body shall be nonexclusive and shall not exceed a period of twentyfive (25) years and may be revocable by the governing body if said body determines that the holder of the certificate, license or permit has willfully failed or neglected to perform duties pursuant to the terms of the grant of the certificate, license or permit.  A certificate, license or permit may be assigned or transferred subject to approval of the governing body of the municipality.  Nothing herein shall limit the authority of a municipality to comply with state or federal law.

B.  No municipality shall grant any overlapping certificate, license, permit or franchise for cable television service within its jurisdiction on terms or conditions more favorable or less burdensome than those in any existing certificate, license, permit or franchise within such municipality.

C.  No municipal provisions regulating a cable television system may be adopted which are inconsistent with either state or federal law relating to cable television operations.

Added by Laws 1985, c. 65, § 1, eff. Nov. 1, 1985. Amended by Laws 1988, c. 147, § 1, eff. Oct. 11, 1988.

§11-22-107.2.  Sellers of cable television service - Assessment of late fee.

A.  Unless otherwise specifically prohibited by law, a seller of cable television service may assess a late fee on delinquent accounts having an unpaid balance of Twelve Dollars ($12.00) or more.

B.  The seller of cable television service shall conspicuously disclose, in the contract for service and on each statement or invoice, the terms on which a late fee may be assessed by the seller including the amount of the fee.

C.  No late fee shall be assessed which exceeds Six Dollars ($6.00) or five percent (5%) of the unpaid amount, whichever is greater.

D.  Prior to collecting a late fee, the seller shall give notice to the customer by first class mail to the customer's last known billing address as shown on the records of the seller of the amount of the delinquency at least ten (10) days prior to the date the fee will be imposed.  The notice shall conspicuously state the place and address for making payment, the date on which the late fee will be imposed, and the amount of the late fee.

Added by Laws 1998, c. 352, § 1, eff. July 1, 1998.

§1122108.  Power to suppress gaming and gambling.

The municipal governing body may enact ordinances to restrain, prohibit, and suppress games and gambling houses, bowling alleys, pool and billiard tables, and other gambling tables.  The powers granted to municipalities in this section shall not be construed to repeal any gambling law now on the statute books, but shall be cumulative only.

Laws 1977, c. 256, § 22108, eff. July 1, 1978.

§1122109.  Disorderly houses and public indecencies.

The municipal governing body may enact ordinances to restrain, prohibit, and suppress houses of prostitution and other disorderly houses and practices, and all kinds of public indecencies.  No municipal officer shall accept or receive any hush money, or any money or valuable things, from any person or persons engaged in any such business or practice, or grant any immunity or protection against a rigid enforcement of the laws and ordinances enacted to restrain, prohibit and suppress any such business or practice.

Laws 1977, c. 256, § 22109, eff. July 1, 1978.

§11-22-109.1.  Location of adult novelty shops.

A.  As used in this act:

1.  "Adult novelty shop" means a commercial establishment that displays, sells, or offers for sale instruments, devices, or paraphernalia designed or marketed primarily for use to stimulate human genital organs or for use in connection with sadomasochistic practices; and

2.  "Sadomasochistic practices" means flagellation or torture by or upon a person clothed or naked, or the condition of being fettered, bound, or otherwise physically restrained on the part of one so clothed or naked.

B.  The location of an adult novelty shop shall be subject to the nondiscriminatory zoning ordinances of the town or city in which located, and the location of such entities is specifically prohibited within one thousand (1,000) feet of:

1.  Any building primarily and regularly used for worship services and religious activities;

2.  Any public or private school;

3.  Any public park or playground;

4.  Any public library; or

5.  Any land zoned or used for residential purposes.

Provided, that if any such building used for worship and religious activities, any public or private school, any public park or playground, any public library or any land zoned or used for residential purposes shall be established within one thousand (1,000) feet of any such premises after the premises have been established, this shall not be a bar to the continuation of the business so long as it has been in continuous force and effect.  The distance indicated in this subsection shall be measured from the nearest property line of such church or school to the nearest public entrance door of the premises of the adult novelty shop along the street right-of-way line providing the nearest direct route usually traveled by pedestrians between such points.  For purposes of determining measured distance, property situated on the opposite side of the street from such church or school shall be considered as if it were located on the same side of the street with such church or school.

Added by Laws 1997, c. 225, § 1, eff. Nov. 1, 1997.

§1122110.  Riots, assaults and disturbances  Firearms and fireworks.

The municipal governing body may regulate or prohibit riots, assaults, batteries, petty larceny, disturbances or disorderly assemblies, and immoral or indecent shows, exhibitions or concerts, in any street, house or place in the municipality; and may regulate, punish, and prevent the discharge of firearms, rockets, powder, fireworks, or other dangerously combustible material in the streets, lots, grounds, alleys or about, or in the vicinity of any buildings. The governing body may also regulate the carrying of firearms or other deadly weapons, concealed or otherwise, as provided for in Section 2 of this act.

Amended by Laws 1985, c. 28, § 1, eff. Nov. 1, 1985.

§11-22-111.  Cleaning and mowing of property - Notice - Consent - Hearing - Right of entry - Costs - Lien - Ordinances - Summary abatement - Definitions.

A.  A municipal governing body may cause property within the municipal limits to be cleaned of trash and weeds or grass to be cut or mowed in accordance with the following procedure:

1.  At least ten (10) days' notice shall be given to the owner of the property by mail at the address shown by the current year's tax rolls in the county treasurer's office before the governing body holds a hearing or takes action.  The notice shall order the property owner to clean the property of trash, or to cut or mow the weeds or grass on the property, as appropriate, and the notice shall further state that unless such work is performed within ten (10) days of the date of the notice the work shall be done by the municipality and a notice of lien shall be filed with the county clerk against the property for the costs due and owing the municipality.  At the time of mailing of notice to the property owner, the municipality shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.  However, if the property owner cannot be located within ten (10) days from the date of mailing by the municipal governing body, notice may be given by posting a copy of the notice on the property or by publication, as defined in Section 1102 of this title, one time not less than ten (10) days prior to any hearing or action by the municipality.  If a municipal governing body anticipates summary abatement of a nuisance in accordance with the provisions of subsection B of this section, the notice, whether by mail, posting or publication, shall state: that any accumulations of trash or excessive weed or grass growth on the owner's property occurring within six (6) months from and after the date of this notice may be summarily abated by the municipal governing body; that the costs of such abatement shall be assessed against the owner; and that a lien may be imposed on the property to secure such payment, all without further prior notice to the property owner;

2.  The owner of the property may give written consent to the municipality authorizing the removal of the trash or the mowing of the weeds or grass.  By giving written consent, the owner waives the owner's right to a hearing by the municipality;

3.  A hearing may be held by the municipal governing body to determine whether the accumulation of trash or the growth of weeds or grass has caused the property to become detrimental to the health, benefit, and welfare of the public and the community or a hazard to traffic, or creates a fire hazard to the danger of property;

4.  Upon a finding that the condition of the property constitutes a detriment or hazard, and that the property would be benefited by the removal of such conditions, the agents of the municipality are granted the right of entry on the property for the removal of trash, mowing of weeds or grass, and performance of the necessary duties as a governmental function of the municipality.  Immediately following the cleaning or mowing of the property, the municipal clerk shall file a notice of lien with the county clerk describing the property and the work performed by the municipality, and stating that the municipality claims a lien on the property for the cleaning or mowing costs;

5.  The governing body shall determine the actual cost of such cleaning and mowing and any other expenses as may be necessary in connection therewith, including the cost of notice and mailing.  The municipal clerk shall forward by mail to the property owner specified in paragraph 1 of this subsection a statement of such actual cost and demanding payment.  If the cleaning and mowing are done by the municipality, the cost to the property owner for the cleaning and mowing shall not exceed the actual cost of the labor, maintenance, and equipment required.  If the cleaning and mowing are done on a private contract basis, the contract shall be awarded to the lowest and best bidder;

6.  If payment is not made within thirty (30) days from the date of the mailing of the statement, the municipal clerk shall forward a certified statement of the amount of the cost to the county treasurer of the county in which the property is located and the same shall be levied on the property and collected by the county treasurer as other taxes authorized by law.  Once certified by the county treasurer, payment may only be made to the county treasurer except as otherwise provided for in this section.  Until fully paid, the cost and the interest thereon shall be the personal obligation of the property owner from and after the date the cost is certified to the county treasurer.  In addition the cost and the interest thereon shall be a lien against the property from the date the cost is certified to the county treasurer, coequal with the lien of ad valorem taxes and all other taxes and special assessments and prior and superior to all other titles and liens against the property, and the lien shall continue until the cost shall be fully paid.  At the time of collection the county treasurer shall collect a fee of Five Dollars ($5.00) for each parcel of property.  The fee shall be deposited to the credit of the general fund of the county.  If the county treasurer and the municipality agree that the county treasurer is unable to collect the assessment, the municipality may pursue a civil remedy for collection of the amount owing and interest thereon by an action in personam against the property owner and an action in rem to foreclose its lien against the property.  A mineral interest, if severed from the surface interest and not owned by the surface owner, shall not be subject to any tax or judgment lien created pursuant to this section.  Upon receiving payment, if any, the municipal clerk shall forward to the county treasurer a notice of such payment and directing discharge of the lien; and

7.  The municipality may designate by ordinance an administrative officer or administrative body to carry out the duties of the governing body in subsection A of this section.  The property owner shall have a right of appeal to the municipal governing body from any order of the administrative officer or administrative body.  Such appeal shall be taken by filing written notice of appeal with the municipal clerk within ten (10) days after the administrative order is rendered.

B.  If a notice is given by a municipal governing body to a property owner ordering the property within the municipal limits to be cleaned of trash and weeds or grass to be cut or mowed in accordance with the procedures provided for in subsection A of this section, any subsequent accumulations of trash or excessive weed or grass growth on the property occurring within a sixmonth period may be declared to be a nuisance and may be summarily abated without further prior notice to the property owner.  At the time of each such summary abatement the municipality shall notify the property owner of the abatement and the costs thereof.  The notice shall state that the property owner may request a hearing within ten (10) days after the date of mailing the notice.  The notice and hearing shall be as provided for in subsection A of this section.  Unless otherwise determined at the hearing the cost of such abatement shall be determined and collected as provided for in paragraphs 5 and 6 of subsection A of this section.  This subsection shall not apply if the records of the county clerk show that the property was transferred after notice was given pursuant to subsection A of this section.

C.  The municipal governing body may enact ordinances to prohibit owners of property or persons otherwise in possession or control located within the municipal limits from allowing trash to accumulate, or weeds to grow or stand upon the premises and may impose penalties for violation of said ordinances.

D.  As used in this section:

1.  "Weed" includes but is not limited to poison ivy, poison oak, or poison sumac and all vegetation at any state of maturity which:

a. exceeds twelve (12) inches in height, except healthy trees, shrubs, or produce for human consumption grown in a tended and cultivated garden unless such trees and shrubbery by their density or location constitute a detriment to the health, benefit and welfare of the public and community or a hazard to traffic or create a fire hazard to the property or otherwise interfere with the mowing of said weeds;

b. regardless of height, harbors, conceals, or invites deposits or accumulation of refuse or trash;

c. harbors rodents or vermin;

d. gives off unpleasant or noxious odors;

e. constitutes a fire or traffic hazard; or

f. is dead or diseased.

The term "weed" shall not include tended crops on land zoned for agricultural use which are planted more than one hundred fifty (150) feet from a parcel zoned for other than agricultural use.

2.  "Trash" means any refuse, litter, ashes, leaves, debris, paper, combustible materials, rubbish, offal, or waste, or matter of any kind or form which is uncared for, discarded, or abandoned.

3.  "Owner" means the owner of record as shown by the most current tax rolls of the county treasurer.

4.  "Cleaning" means the removal of trash from property.

E.  The provisions of this section shall not apply to any property zoned and used for agricultural purposes or to railroad property under the jurisdiction of the Oklahoma Corporation Commission.  However, a municipal governing body may cause the removal of weeds or trash from property zoned and used for agricultural purposes pursuant to the provisions of this section but only if such weeds or trash pose a hazard to traffic and are located in, or within ten (10) yards of, the public right-of-way at intersections.

Added by Laws 1977, c. 256, § 22-111, eff. July 1, 1978.  Amended by Laws 1983, c. 48, § 1, emerg. eff. April 26, 1983; Laws 1986, c. 28, § 1, eff. Nov. 1, 1986; Laws 1988, c. 99, § 1, emerg. eff. April 1, 1988; Laws 1989, c. 5, § 1, emerg. eff. March 22, 1989; Laws 1990, c. 253, § 1, emerg. eff. May 22, 1990; Laws 1994, c. 206, § 1, emerg. eff. May 20, 1994; Laws 1998, c. 146, § 1, eff. Nov. 1, 1998; Laws 2000, c. 82, § 1, eff. Nov. 1, 2000.

§11-22-112.  Condemnation - Procedures - Administrative officer or body - Definitions- Nuisance - Damages or loss of property - Agricultural property.

A.  A municipal governing body may cause dilapidated buildings within the municipal limits to be torn down and removed in accordance with the following procedures:

1.  At least ten (10) days' notice that a building is to be torn down or removed shall be given to the owner of the property before the governing body holds a hearing.  A copy of the notice shall be posted on the property to be affected.  In addition, a copy of the notice shall be sent by mail to the property owner at the address shown by the current year's tax rolls in the office of the county treasurer.  Written notice shall also be mailed to any mortgage holder as shown by the records in the office of the county clerk to the last-known address of the mortgagee.  At the time of mailing of notice to any property owner or mortgage holder, the municipality shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.  However, if neither the property owner nor mortgage holder can be located, notice may be given by posting a copy of the notice on the property, or by publication as defined in Section 1-102 of this title.  The notice may be published once not less than ten (10) days prior to any hearing or action by the municipality pursuant to the provisions of this section;

2.  A hearing shall be held by the governing body to determine if the property is dilapidated and has become detrimental to the health, safety, or welfare of the general public and the community, or if the property creates a fire hazard which is dangerous to other property;

3.  Pursuant to a finding that the condition of the property constitutes a detriment or a hazard and that the property would be benefited by the removal of such conditions, the governing body may cause the dilapidated building to be torn down and removed.  The governing body shall fix reasonable dates for the commencement and completion of the work.  The municipal clerk shall immediately file a notice of dilapidation and lien with the county clerk describing the property, the findings of the municipality at the hearing, and stating that the municipality claims a lien on the property for the destruction and removal costs and that such costs are the personal obligation of the property owner from and after the date of filing of the notice.  The agents of the municipality are granted the right of entry on the property for the performance of the necessary duties as a governmental function of the municipality if the work is not performed by the property owner within dates fixed by the governing body.  Any action to challenge the order of the municipal governing body shall be filed within thirty (30) business days from the date of the order;

4.  The governing body shall determine the actual cost of the dismantling and removal of dilapidated buildings and any other expenses that may be necessary in conjunction with the dismantling and removal of the buildings, including the cost of notice and mailing.  The municipal clerk shall forward a statement of the actual cost attributable to the dismantling and removal of the buildings and a demand for payment of such costs, by mail to the property owner.  In addition, a copy of the statement shall be mailed to any mortgage holder at the address provided for in paragraph 1 of this subsection.  At the time of mailing of the statement of costs to any property owner or mortgage holder, the municipality shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.  If a municipality dismantles or removes any dilapidated buildings, the cost to the property owner shall not exceed the actual cost of the labor, maintenance, and equipment required for the dismantling and removal of the dilapidated buildings.  If dismantling and removal of the dilapidated buildings is done on a private contract basis, the contract shall be awarded to the lowest and best bidder; and

5.  When payment is made to the municipality for costs incurred, the municipal clerk shall file a release of lien, but if payment attributable to the actual cost of the dismantling and removal of the buildings is not made within six (6) months from the date of the mailing of the statement to the owner of such property, the municipal clerk shall forward a certified statement of the amount of the cost to the county treasurer of the county in which the property is located.  Once certified to the county treasurer, payment may only be made to the county treasurer except as otherwise provided for in this section.  The costs shall be levied on the property and collected by the county treasurer as are other taxes authorized by law.  Until finally paid, the costs and the interest thereon shall be the personal obligation of the property owner from and after the date of the notice of dilapidation and lien is filed with the county clerk.  In addition the cost and the interest thereon shall be a lien against the property from the date the notice of the lien is filed with the county clerk.  The lien shall be coequal with the lien of ad valorem taxes and all other taxes and special assessments and shall be prior and superior to all other titles and liens against the property.  The lien shall continue until the cost is fully paid.  At the time of collection, the county treasurer shall collect a fee of Five Dollars ($5.00) for each parcel of property.  The fee shall be deposited to the credit of the general fund of the county.  If the county treasurer and the municipality agree that the county treasurer is unable to collect the assessment, the municipality may pursue a civil remedy for collection of the amount owing and interest thereon including an action in personam against the property owner and an action in rem to foreclose its lien against the property.  A mineral interest, if severed from the surface interest and not owned by the surface owner, shall not be subject to any tax or judgment lien created pursuant to this section.  Upon receiving payment, the municipal clerk shall forward to the county treasurer a notice of such payment and shall direct discharge of the lien.

B.  The municipality may designate, by ordinance, an administrative officer or administrative body to carry out the duties of the governing body specified in this section.  The property owner shall have the right of appeal to the municipal governing body from any order of the administrative officer or administrative body.  Such appeal shall be taken by filing written notice of appeal with the municipal clerk within ten (10) days after the administrative order is rendered.

C.  For the purposes of this section:

1.  "Dilapidated building" means:

a. a structure which through neglect or injury lacks necessary repairs or otherwise is in a state of decay or partial ruin to such an extent that the structure is a hazard to the health, safety, or welfare of the general public,

b. a structure which is unfit for human occupancy due to the lack of necessary repairs and is considered uninhabitable or is a hazard to the health, safety, and welfare of the general public,

c. a structure which is determined by the municipal governing body or administrative officer of the municipal governing body to be an unsecured building, as defined by Section 22-112.1 of this title, more than three times within any twelve-month period,

d. a structure which has been boarded and secured, as defined by Section 22-112.1 of this title, for more than thirty-six (36) consecutive months, or

e. a structure declared by the municipal governing body to constitute a public nuisance; and

2.  "Owner" means the owner of record as shown by the most current tax rolls of the county treasurer.

D.  Nothing in the provisions of this section shall prevent the municipality from abating a dilapidated building as a nuisance or otherwise exercising its police power to protect the health, safety, or welfare of the general public.

E.  The officers, employees or agents of the municipality shall not be liable for any damages or loss of property due to the removal of dilapidated buildings performed pursuant to the provisions of this section or as otherwise prescribed by law.

F.  The provisions of this section shall not apply to any property zoned and used for agricultural purposes.

Added by Laws 1977, c. 256, § 22-112, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 42, eff. Nov. 1, 1984; Laws 1988, c. 152, § 1, eff. Nov. 1, 1988; Laws 1989, c. 5, § 2, emerg. eff. March 22, 1989; Laws 1990, c. 253, § 2, emerg. eff. May 22, 1990; Laws 1997, c. 83, § 1, eff. Nov. 1, 1997; Laws 1999, c. 343, § 2, eff. Nov. 1, 1999; Laws 2000, c. 82, § 2, eff. Nov. 1, 2000; Laws 2004, c. 314, § 1, eff. Nov. 1, 2004.

§11-22-112.1.  Boarding and securing dilapidated building - Definitions.

A.  After a building has been declared dilapidated, as provided in Section 22-112 of this title, and before the commencement of the tearing and removal of a dilapidated building, the governing body of any municipality may authorize that such a building be boarded and secured.  However, if the dilapidated building is vacant and unfit for human occupancy, the governing body of any municipality may authorize the structure to be demolished pursuant to Section 22-112 of this title.

B.  A governing body of any municipality may cause the premises on which an unsecured building is located to be cleaned of trash and weeds in accordance with the provisions of Section 22-111 of this title.

C.  A governing body of any municipality may cause an unsecured building to be boarded and secured in accordance with the following procedures:

1.  Before the governing body orders such action, at least ten (10) days' notice that such unsecured building is to be boarded and secured shall be given by mail to any property owners and mortgage holders as provided in Section 22-112 of this title.  At the time of mailing of notice to any property owner or mortgage holder, the municipality shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.  A copy of the notice shall also be posted on the property to be affected.  However, if neither the property owner nor mortgage holder can be located, notice may be given by posting a copy of the notice on the property or by publication as defined in Section 1-102 of this title.  Such notice shall be published one time, not less than ten (10) days prior to any hearing or action by the municipality pursuant to the provisions of this section.  If a municipal governing body anticipates summary abatement of a nuisance in accordance with the provisions of paragraph 9 of this subsection, the notice shall state:  that any subsequent need for boarding and securing the building within a six-month period after the initial boarding and securing of the building pursuant to such notice may be summarily boarded and secured by the municipal governing body; that the costs of such boarding and securing shall be assessed against the owner; and that a lien may be imposed on the property to secure such payment, all without further prior notice to the property owner or mortgage holder;

2.  The owner of the property may give written consent to the municipality authorizing the boarding and securing of such unsecured building and to the payment of any costs incurred thereby.  By giving written consent, the owner waives any right the owner has to a hearing by the municipal governing body;

3.  If the property owner does not give written consent to such actions, a hearing may be held by the municipal governing body to determine whether the boarding and securing of such unsecured building would promote and benefit the public health, safety or welfare.  Such hearing may be held in conjunction with a hearing on the accumulation of trash or the growth of weeds or grass on the premises of such unsecured building held pursuant to the provisions of paragraph 3 of subsection A of Section 22-111 of this title.  In making such determination, the governing body shall apply the following standard:  the governing body may order the boarding and securing of the unsecured building when the boarding and securing thereof would make such building less available for transient occupation, decrease a fire hazard created by such building, or decrease the hazard that such building would constitute an attractive nuisance to children.

Upon making the required determination, the municipal governing body may order the boarding and securing of the unsecured building;

4.  After the governing body orders the boarding and securing of such unsecured building, the municipal clerk shall immediately file a notice of unsecured building and lien with the county clerk describing the property, stating the findings of the municipality at the hearing at which such building was determined to be unsecured, and stating that the municipality claims a lien on the property for the costs of boarding and securing such building and that such costs are the personal obligation of the property owner from and after the date of filing the notice;

5.  Pursuant to the order of the governing body, the agents of the municipality are granted the right of entry on the property for the performance of the boarding and securing of such building and for the performance of all necessary duties as a governmental function of the municipality;

6.  After an unsecured building has been boarded and secured, the governing body shall determine the actual costs of such actions and any other expenses that may be necessary in conjunction therewith including the cost of the notice and mailing.  The municipal clerk shall forward a statement of the actual costs attributable to the boarding and securing of the unsecured building and a demand for payment of such costs, by mail to any property owners and mortgage holders as provided in Section 22-112 of this title.  At the time of mailing of the statement of costs to any property owner or mortgage holder, the municipality shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.

If a municipality boards and secures any unsecured building, the cost to the property owner shall not exceed the actual cost of the labor, materials and equipment required for the performance of such actions.  If such actions are done on a private contract basis, the contract shall be awarded to the lowest and best bidder;

7.  When payment is made to the municipality for costs incurred, the municipal clerk shall file a release of lien, but if payment attributable to the actual costs of the boarding and securing of the unsecured building is not made within thirty (30) days from the date of the mailing of the statement to the owner of such property, the municipal clerk shall forward a certified statement of the amount of the costs to the county treasurer of the county in which the property is located.  Once certified to the county treasurer, payment may only be made to the county treasurer except as otherwise provided for in this section.  At the time of collection the county treasurer shall collect a fee of Five Dollars ($5.00) for each parcel of property and such fee shall be deposited to the general fund of the county.  The costs shall be levied on the property and collected by the county treasurer as are other taxes authorized by law.  Until fully paid, the costs and the interest thereon shall be the personal obligation of the property owner from and after the date the notice of unsecured building and lien is filed with the county clerk.  In addition the costs and the interest thereon shall be a lien against the property from the date the notice of the lien is filed with the county clerk.  The lien shall be coequal with the lien of ad valorem taxes and all other taxes and special assessments and shall be prior and superior to all other titles and liens against the property.  The lien shall continue until the costs and interest are fully paid.  If the county treasurer and the municipality agree that the county treasurer is unable to collect the assessment, the municipality may pursue a civil remedy for collection of the amount owing and interest thereon by an action in personam against the property owner and an action in rem to foreclose its lien against the property.  A mineral interest if severed from the surface owner, shall not be subject to any tax or judgment lien created pursuant to this section.  Upon receiving payment, the municipal clerk shall forward to the county treasurer a notice of such payment and shall direct discharge of the lien;

8.  The municipality may designate by ordinance an administrative officer or administrative body to carry out the duties of the governing body specified in subsection C of this section.  The property owner or mortgage holder shall have a right of appeal to the municipal governing body from any order of the administrative officer or administrative body.  Such appeal shall be taken by filing written notice of appeal with the municipal clerk within ten (10) days after the administrative order is rendered;

9.  If a municipal governing body causes a structure within the municipal limits to be boarded and secured, any subsequent need for boarding and securing within a six-month period constitutes a public nuisance and may be summarily boarded and secured without further prior notice to the property owner or mortgage holder.  At the time of each such summary boarding and securing, the municipality shall notify the property owner and mortgage holder of the boarding and securing and the costs thereof.  The notice shall state that the property owner may request an appeal with the municipal clerk within ten (10) days after the mailing of the notice.  The notice and hearing shall be as provided for in paragraph 1 of this subsection.  Unless otherwise determined at the hearing the cost of such boarding and securing shall be determined and collected as provided for in paragraphs 6 and 7 of this subsection;

10.  A governing body of any municipality may determine that a building is unsecured and order that such building be boarded and secured in the manner provided for in this subsection even though such building has not been declared, by the governing body, to be dilapidated; and

11.  For the purposes of this subsection:

a. "boarding and securing" or "boarded and secured" means the closing, boarding or locking of any or all exterior openings so as to prevent entry into the structure,

b. "unsecured building" shall mean any structure which is not occupied by a legal or equitable owner thereof, or by a lessee of a legal or equitable owner, and into which there are one or more unsecured openings such as broken windows, unlocked windows, broken doors, unlocked doors, holes in exterior walls, holes in the roof, broken basement or cellar hatchways, unlocked basement or cellar hatchways or other similar unsecured openings which would facilitate an unauthorized entry into the structure, and

c. "unfit for human occupancy" means a structure that due to lack of necessary repairs is considered uninhabitable and is a hazard to the health, safety, and welfare of the general public.

D.  The provisions of this section shall not apply to any property zoned and used for agricultural purposes.

Added by Laws 1984, c. 126, § 43, eff. Nov. 1, 1984.  Amended by Laws 1986, c. 257, § 1, eff. Nov. 1, 1986; Laws 1988, c. 152, § 2, eff. Nov. 1, 1988; Laws 1990, c. 253, § 3, emerg. eff. May 22, 1990; Laws 1997, c. 83, § 2, eff. Nov. 1, 1997; Laws 2000, c. 82, § 3, eff. Nov. 1, 2000.

§11-22-112.2.  Removal of graffiti by municipalities.

A.  A municipal governing body may cause graffiti to be removed from property within the municipal limits in accordance with the following procedures:

1.  The property owner and the tenant, if any, may give their written consent to the municipality authorizing removal of the graffiti.  By giving such written consent, the owner and the tenant each waives the right to notice and a hearing by the municipality as otherwise required by this section;

2.  If the consent of the property owner and the tenant, if any, to remove graffiti from the property cannot be obtained, the municipality may remove the graffiti without such consent pursuant to the procedures set forth in this section;

3.  To remove graffiti from property without the consent of the property owner and the tenant, if any, at least ten (10) days' notice shall be given by mail directed to the address shown by the current year's tax rolls in the county treasurer's office.  Notice to the tenant, if any, shall be given by mail directed to the property address.  The notice shall order the property owner and the tenant, if any, to remove graffiti from the property and shall further state that unless such work is performed within twenty (20) days of the date of the notice the work shall be done by the municipality.  At the time of mailing of notice to the property owner and the tenant, if any, the municipality shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee(s).  In addition, notice shall be given by posting a copy of the notice on the property at least one time not less than ten (10) days prior to any hearing or action by the municipality.  If a municipal governing body anticipates summary abatement of graffiti in accordance with the provisions of subsection B of this section, the notice shall state that any accumulations of graffiti on the property occurring within one (1) year from and after the date of the notice may be summarily abated by the municipality without a hearing and further prior notice to the property owner or the tenant, if any, except by posting of notice at least one time on the property once not less than two (2) business days prior to such summary abatement;

4.  A hearing may be held by the municipal governing body to determine whether the accumulation of graffiti on the property has caused the property to become detrimental or a hazard to the health, safety, or general welfare of the public and the community;

5.  Upon finding that the condition of the property constitutes a detriment or hazard, and that the property, the public, and the community would be benefited by removal of such conditions, the agents of the municipality are granted the right of entry onto the property for the removal of the graffiti thereon and for performance of the necessary duties as a governmental function of the municipality; and

6.  The municipality may designate by ordinance an administrative officer or administrative body to perform the functions set forth in this section.  The property owner and the tenant, if any, shall have a right of appeal to the municipal governing body from any order of the administrative officer or administrative body.  Such appeal shall be taken by filing written notice of appeal with the municipal clerk within ten (10) business days after the administrative order is rendered.

B.  If a notice is given by a municipal governing body to a property owner and tenant, if any, ordering graffiti to be removed from property within the municipal limits in accordance with the procedures provided for in subsection A of this section, any subsequent accumulations of graffiti on the property occurring within a one (1) year period may be summarily abated without further prior notice to the property owner or the tenant, if any.  However, prior to the summary abatement by the municipality, notice thereof shall be posted at least one time on the property not less than two (2) business days prior to such summary abatement.  This subsection shall not apply if the records of the county clerk show that the ownership and/or tenancy of the property was transferred after notice was given pursuant to subsection A of this section.

C.  Removal of graffiti by a municipality pursuant to the provisions of this section shall be performed at the sole expense of the municipality.  In removing the graffiti, the municipality shall restore the property as nearly as possible to the condition as it existed immediately prior to the graffiti being placed on the property.

D.  Nothing in the provisions of this section shall prevent the municipality from abating graffiti as a nuisance or otherwise exercising its police power to protect the health, safety, or general welfare of the public.

E.  The municipality and its officers, employees or agents shall not be liable for any damages or loss of property due to the removal of graffiti performed pursuant to the provisions of this section.

F.  Nothing in this section shall prohibit the municipal governing body from enacting ordinances concerning the removal of graffiti that are more strict than this section.

G.  For the purposes of this section:

1.  "Advertising" means any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner or tenant of the property, or an agent of such owner or tenant, for the purpose of promoting products or services or conveying information to the public;

2.  "Graffiti" means, without limitation, any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind visible to the public that is drawn, painted, chiseled, scratched or etched on a rock, tree, wall, bridge, fence, gate, building or other structure; provided, this definition shall not include advertising or any other letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner of the property, a tenant of the property, or by an authorized agent for such owner or tenant;

3.  "Owner" means the owner of record as shown by the most current tax rolls of the county treasurer;

4.  "Removal", "remove", or "removed", when used in relation to the eradication of graffiti means the act of taking graffiti off of, or masking the presence of graffiti on, a rock, tree, wall, bridge, fence, gate, building or other structure; and

5.  "Tenant" means any person shown by the records of the county clerk's office as a lessee of property, or any person lawfully in actual physical possession of property.

Added by Laws 1997, c. 170, § 1, eff. Nov. 1, 1997.

§1122113.  Fire hazards and building location restrictions.

The municipal governing body may regulate the construction or suppression, and cleaning of any apparatus, fixtures, or equipment used in any building, manufactory, or business which may cause or promote fires, may prescribe limits within which dangerous or hazardous businesses may be carried on, and may adopt fire prevention codes and regulations.  The governing body may impose penalties for the violation of such ordinances and may remove or abate any buildings constructed or located in violation of its ordinances.

Amended by Laws 1984, c. 126, § 44, eff. Nov. 1, 1984.

§11-22-114.  Entry upon private property for making surveys, soundings, examination or terminating public utility services - Reimbursement for damages.

A.  Municipalities through their authorized agents or employees may enter upon any lands, waters, or premises for the purpose of making surveys, soundings, or examinations as may be necessary for the purpose of establishing, locating, relocating, constructing, or maintaining any sewer, waterworks, drain, or public works or facilities.  Entry may also be made for the purpose of terminating any public utility services if the municipality determines the existence of a hazard to the health, safety, or welfare of the general public in connection with said services.  Said entry shall not be deemed a trespass, nor shall an entry pursuant to any condemnation proceedings which may be pending be deemed a trespass. If the municipality does not have written consent for entry from the owner and lessee, the municipality shall give notice to the owner and lessee of the property to be entered, by certified mail at least fourteen (14) days prior to any entry.  If the owner and lessee are unable to be given notice by certified mail, notice shall be given by publication.

B.  Municipalities shall make reimbursement for any actual damages to lands, water, or premises as a result of the entry onto property as authorized in this section.  If there is a disagreement as to the amount of any damage, either the person incurring any damage to land, water, or premises or the municipality may file a petition with the district court in the county where the alleged damage occurred requesting the appointment of a commissioner to appraise the damage and proceed to have the damage determined as in condemnation proceedings.

Amended by Laws 1984, c. 126, § 45, eff. Nov. 1, 1984.

§1122115.  Animals running at large  Regulation and taxation.

The municipal governing body may regulate or prohibit animals from running at large.  Animals which are running at large may be impounded and sold to discharge any costs and penalties established by the governing body and the expense of impounding, keeping or sale of such animals.  The governing body may also provide for the erection of pens, pounds, and buildings for the use of the municipality, within or without the municipal limits, and appoint and compensate keepers thereof, and establish and enforce rules governing the pens, pounds or buildings.  The governing body may also regulate and provide for taxing the owners and harborers of dogs, and authorize the killing of dogs which are found at large in violation of any ordinance regulating the same.

Laws 1977, c. 256, § 22115, eff. July 1, 1978.

§11-22-116.  Jurisdiction over real property and navigable streams.

A.  Except as provided for in subsection B of this section, the municipality shall have jurisdiction over any real property within or without its corporate limits belonging to the municipality.

B.  A municipality with a population of more than three hundred fifty thousand (350,000) persons, according to the most recent Federal Decennial Census, shall have jurisdiction over any real property within its corporate limits belonging to the municipality.  The municipality shall have the authority to enact ordinances regulating real property belonging to the municipality that is outside the corporate limits of the municipality.  Municipal property outside the corporate limits of the municipality shall be subject to state or municipal law and any violation of state or municipal law shall be prosecuted in the district court of the county or the municipal court of the local city where the violation occurred.  Unless otherwise provided for by law, the municipality may regulate the banks, shores, and wharves of navigable streams within the corporate limits.

Added by Laws 1977, c. 256, § 22-116, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 46, eff. Nov. 1, 1984; Laws 2003, c. 147, § 1, eff. Nov. 1, 2003.

§1122117.  Traffic regulations  Racing and driving  Games and amusements  School zone speed limits and signs.

Section 22117.  A.  The municipal governing body may establish ordinances and regulations governing the operation of motor vehicles and traffic upon the roads and streets within the municipality in the manner provided by, and not inconsistent with, state law.  The governing body may also regulate and prevent racing and fast driving, and all games, practices or amusements likely to result in damage to any person or property, in the streets, highways, alleys, bridges, sidewalks or other places in the municipality, and riding or driving over or upon the sidewalks of the municipality.

B.  Any municipal governing body which establishes ordinances and regulations governing school zone speed limits, shall place school zone signs designating the beginning and end of the zone on the side or in the center of the roadway.  Such end zone signing shall be as follows:

(a)  On roadways of two driving lanes, only the end zone signing may be on either side of the roadway or in the center of the roadway.

(b)  On roadways in excess of two driving lanes, the end zone signing shall be on the right side of the roadway or in the center of the roadway if said roadway is divided by a median.

Laws 1977, c. 256, § 22117, eff. July 1, 1978; Laws 1978, c. 90, § 1, eff. Oct. 1, 1978.

§1122117.1.  Possession of security verification form may be required for certain vehicles.

Pursuant to Section 22117 of this title, a municipality may by ordinance require the operator of any motor vehicle registered in this state to carry a current security verification form as defined in Article VI, Chapter 7 of Title 47 of the Oklahoma Statutes or equivalent form which has been issued by the Department.

Any person producing proof that a current security verification form or equivalent form which has been issued by the Department was in force for such person at the time of the alleged offense shall be entitled to dismissal of such charge upon payment of court costs; however, if proof of security verification is presented to the court within fortyeight (48) hours after the violation, the charge shall be dismissed without payment of court costs.

Upon conviction, bond forfeiture or deferral of sentence, the court shall forward an abstract to the Department of Public Safety within ten (10) days reflecting the action taken by the court.

Added by Laws 1982, c. 355, § 10, operative July 1, 1983. Amended by Laws 1984, c. 181, § 1, eff. Nov. 1, 1984.

§11-22-118.  Regulation of taxicabs - Specific requirements.

The municipal governing body is vested with full police powers, for the purpose of preserving public health, safety and welfare, over the operation, regulation and control of taxicabs within the limits of the municipality.  The municipal governing body may prescribe regulations for the operation of taxicabs, which regulations may include, and shall be limited to the following specific powers and subjects:

1.  Requirement of minimum insurance, bond or other indemnity for public liability upon each taxicab; and if other than standard insurance be permitted, requirement and specifications of terms and conditions under which such other indemnity shall be accumulated, held, maintained, managed, and disposed of to secure persons in whose favor any liability shall arise out of the operation of taxicabs;

2.  Requirement of minimum standards of mechanical condition and efficiency of any vehicle used as a taxicab, together with the power to require inspections to insure compliance therewith;

3.  Restriction of the loading of taxicabs to specified zones or localities; including the power to prohibit and punish "cruising" and the making of such other rules governing the manner of operation of taxicabs as the public safety may require;

4.  Determination, establishing, and enforcement of maximum and/or minimum rates and charges to be made by taxicabs for the transportation of passengers; including, but not requiring, the establishment of zones as the basis of such rates, or the requirement of taximeters as the basis of calculating such charges;

5.  Requirement of municipal license for the operation of each taxicab; together with the right to levy and exact an annual fee therefor, and the right to revoke, cancel and thereafter refuse to reissue such license for failure to comply with or for infractions of regulations promulgated pursuant to this section.  The granting of any license may be made dependent upon the holding of a certificate of convenience and necessity issued by the municipality, if such certificates are provided as authorized by paragraph 6 of this section; and

6.  Requirement for the holding of a certificate of convenience and necessity as a condition precedent to the issuance and holding of a municipal license for the operation of a taxicab; including the power to issue, deny, suspend and revoke such certificates.

Added by Laws 1977, c. 256, § 22-118, eff. July 1, 1978.

§1122119.  Regulation of railway and freight operations within municipal limits.

The municipal governing body may regulate levees, depots, depot grounds, and places of storing freight and goods, and provide for the passage of railways through the streets and public grounds of the municipality. The governing body may also regulate the crossing of railway tracks and the running of railway engines, cars and trucks within the limits of the municipality, and to govern the speed thereof, and to make provisions, rules and restrictions to prevent accidents at crossings and on the tracks of railways and to prevent fires from engines.

Laws 1977, c. 256, § 22119, eff. July 1, 1978.

§11-22-120.  Public health, hospitals, quarantine, and environmental hazards.

A.  The municipal governing body may enact and enforce such ordinances, rules and regulations as it deems necessary for the protection of the public health, not inconsistent with state law; and may establish and regulate hospitals, and provide for their operation and support.  The governing body may make regulations to prevent the introduction of contagious diseases into the municipality and may enforce quarantine laws within five (5) miles of the municipal limits.

B.  If the Department of Environmental Quality notifies a municipality in writing that certain vacant property presents an extraordinary environmental hazard to public health and safety, the municipal governing body is authorized to enact special ordinances restricting occupancy and use of the vacant buildings, vacant structures or land as necessary to protect against the extraordinary environmental hazard.  This includes, but is not limited to, the authority to restrict occupancy or use by classes of persons who may be especially vulnerable to the environmental hazard.  The municipal governing body is further authorized to restrict occupancy or use, by children or other especially vulnerable classes of persons, of property in areas or at locations with contamination by lead or other hazardous substances to such a degree that normal health and welfare of members of the class are at significant risk.

Added by Laws 1977, c. 256, § 22-120, eff. July 1, 1978.  Amended by Laws 2001, c. 352, § 1, emerg. eff. June 1, 2001.

§1122121.  Nuisances.

The municipal governing body may declare what shall constitute a nuisance, and provide for the prevention, removal and abatement of nuisances.

§1122122.  Trees.

The municipal governing body may enact ordinances for the purpose of regulating, planting and maintaining trees in the streets, avenues or public grounds of the municipality.  Planting and maintaining trees may also be petitioned for in the manner provided for petitioning sidewalks; and the governing body may make assessments and collect taxes in order to pay for planting and maintaining trees in the manner provided for sidewalk assessments and taxes.

Laws 1977, c. 256, § 22122, eff. July 1, 1978.

§1122123.  Vagrancy.

The municipal governing body may provide by ordinance for the arrest, fine, and imprisonment of vagrants.

Laws 1977, c. 256, § 22123, eff. July 1, 1978.

§1122124.  Commercial development projects, market houses and marketplaces  Municipal buildings.

The municipal governing body may purchase ground for, erect, establish, operate, and regulate retail or commercial redevelopment projects, market houses, and marketplaces.  The governing body may contract with any person, company, or corporation for the erection, operation, and maintenance of such redevelopment projects, market houses, and marketplaces on terms and conditions and in such manner as may be necessary and proper pursuant to the authority granted to it by the Constitution and laws of this state to protect and preserve such projects and markets for the benefit of the municipality and its citizens.  The municipal governing body may raise all necessary revenue therefor.  The governing body may also provide for the erection and operation of any and all necessary buildings for the municipality.

Amended by Laws 1984, c. 126, § 47, eff. Nov. 1, 1984.

§1122125.  Gifts to institutions in state system of higher education or to school districts.

The municipal governing body may make gifts of any real estate belonging to the municipality to any institution in The Oklahoma State System of Higher Education or to any school district, which is located in the municipality.  The municipal governing body may purchase or otherwise acquire real estate for this purpose, execute any instruments necessary for the transfer of real estate, and may give buildings or monies for the construction of buildings to institutions in the state system of higher education or any school district in this state.  The governing boards of such institutions or school districts are hereby authorized to accept these gifts.

Laws 1977, c. 256, § 22125, eff. July 1, 1978; Laws 1991, c. 313, § 3, eff. Sept. 1, 1991.

§1122126.  Participation in federal programs.

The municipal governing body may receive funds for and participate in any federal program, and may cooperate with the United States Government and any agency or instrumentality thereof, in the manner authorized and provided by federal law and regulation. In doing so, a municipality may perform all necessary functions and take all necessary actions for accomplishing such federal purposes and programs, as agent of the federal government, notwithstanding any provisions of state law.

Laws 1977, c. 256, § 22126, eff. July 1, 1978.

§1122127.  Establishing residency requirements.

The municipal governing body by ordinance may designate which appointed officers and employees shall reside within the municipality; but police officers, firefighters and other municipal employees need not be actual residents of the municipality where they are employed in municipalities of five thousand (5,000) population or more, according to the latest federal census.

Laws 1977, c. 256, § 22127, eff. July 1, 1978.

§1122128.  Authority for public improvements  Borrowing money  Bond issues.

The governing body may provide for making any and all improvements of a general nature in the municipality and may from time to time borrow money and issue bonds for the purpose of paying for such improvements.  No such money shall be borrowed or bonds issued until the governing body is instructed to do so by a vote of at least threefifths of the registered voters voting on the question at any election held in the municipality, unless otherwise provided by the Constitution and laws of Oklahoma.  Bonds issued under this section shall be payable not more than twentyfive (25) years from the date of their issue, with interest thereon at a rate not exceeding a maximum rate established by law.  The governing body shall provide for taxes to pay the bonds at their maturity, and their interest coupons as they respectively become due.

Amended by Laws 1983, c. 170, § 13, eff. July 1, 1983.

§11-22-129.  Tax warrants against lots for special assessments or for abatement of public nuisance.

A.  Where municipal improvements of any character are made by special assessments upon the abutting lots, or upon blocks, or where a special assessment may be created by ordinance for the direct benefit of a limited locality in a municipality, the governing body may issue a tax warrant against each separate abutting lot, in the manner provided by law, which shall be a valid lien on the lot and shall be extended, collected and bear a like penalty with other taxes of the state, county or municipality.

B.  Where a municipality has abated any public nuisance in accordance with state law or municipal ordinance, the governing body may issue a tax warrant against each separate lot that was actually abated, in the manner provided by law, which shall be a valid lien on the lot and shall be extended, collected and bear a like penalty with other taxes of the state, county or municipality.

Added by Laws 1977, c. 256, § 22-129, eff. July 1, 1978.  Amended by Laws 2003, c. 454, § 1, emerg. eff. June 6, 2003.

§1122130.  Reassessments for void or illegal assessments.

When a municipal governing body has attempted to levy any assessment for improvements which may have been informal, illegal or void for want of sufficient authority or other cause, the governing body of the municipality shall reassess any such assessment in the manner provided by law.

Laws 1977, c. 256, § 22130, eff. July 1, 1978.

§1122131.  Municipal records  Destruction, sale or disposition after certain time limitations.

A.  A municipal governing body may destroy, sell for salvage or otherwise dispose of the following papers, documents and records after the expiration of the specified period of time following the end of the fiscal year in which the paper, document or record was created, except as otherwise specified:

1.  One (1) year:  parking citations may be destroyed or otherwise permanently disposed of one (1) year after the date of issuances;

2.  Two (2) years:  municipal court warrants, water, sewer, garbage and utility receipts and statements, which have been previously audited; inspection records relating to water meters and sewer inspections; miscellaneous petitions and letters addressed to the governing body on matters other than pertaining to the items hereinafter set forth; utility billing ledger or register; utility cash receipts ledger or register; and utility accounts receivable ledger or register.  Fire run contracts may be destroyed or otherwise disposed of two (2) years after their expiration;

3.  Five (5) years:  successful and unsuccessful bids for the purchase or furnishing of equipment, material and improvements; inspection records except as provided for in paragraph 2 of this section; claims that have been denied; license applications; bonds; special, primary and general election payrolls; election tabulations and returns; withholding statements; garnishment records; traffic tickets and receipts; bond receipts and fine receipts; information and complaints; court dockets; paid general obligation and revenue bonds; paid street improvement, sewer and sidewalk district bonds; warrants; claims; checks; vouchers; purchase orders; payrolls;

4.  Ten (10) years:  inventories; appropriation ledgers; sidewalk assessment records, except payment records; cash receipt book or register for the general fund, the street and alley fund, any bond fund or sinking fund and all other trust funds that have been audited; and

5.  Fifteen (15) years:  sewer and improvement district records, except payment records.

None of the abovementioned records, papers or documents pertaining to pending litigation shall be disposed of until such litigation is finally terminated.  This section shall not be construed to authorize or allow the destruction of any testing laboratory results or the inspection records of public improvements of a municipality.

B.  Time limits for the destruction, sale, or other disposition of municipal papers, documents and records which are not mentioned in subsection A of this section may be determined and set by ordinance or resolution of the municipal governing body.

Added by Laws 1977, c. 256, § 22-131, eff. July 1, 1978.  Amended by Laws 1982, c. 166, § 1; Laws 1987, c. 173, § 3, eff. Nov. 1, 1987; Laws 1990, c. 83, § 1, eff. Sept. 1, 1990; Laws 1996, c. 83, § 1, eff. Nov. 1, 1996.

§11-22-132.  Authority to have records photographed or reproduced on film or stored on optical disk - Original record - Storage.

A.  The head of any municipal department, commission, bureau or board may have any or all records kept by the official, department, commission, bureau or board photographed, microphotographed, photostated, reproduced on film or stored on optical disk.  Such film or reproducing material shall be of durable material and the device used to reproduce such records on film or other material shall be such as to accurately reproduce and perpetuate the original records in all details.

B.  The photostatic copy, photograph, microphotograph, photographic film or optical disk of the original records shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies.  A facsimile, exemplification or certified copy thereof shall, for all purposes recited herein, be deemed to be a transcript, exemplification or certified copy of the original.

C.  Whenever photostatic copies, photographs, microphotographs, reproductions on films or optical disks shall be placed in conveniently accessible files and provisions made for preserving, examining and using same, the head of any municipal department, commission, bureau or board may certify those facts to the municipal governing body.  Following such certification, the governing body may, by ordinance or resolution, authorize the disposal, archival storage or destruction of the original records and papers before the expiration of the retention period established pursuant to Section 22-131 of this title.

Added by Laws 1977, c. 256, § 22-132, eff. July 1, 1978.  Amended by Laws 1990, c. 50, § 1, eff. Sept. 1, 1990; Laws 1998, c. 234, § 1, eff. Nov. 1, 1998.

§1122132.1.  Municipal Records  Maintenance and protection  Availability.

Any officer or employee of a municipality having custody of records or other documents of the municipality shall keep and maintain such records in a manner and at a location prescribed by the governing body.  Such records shall be available for use by officers and employees of the municipality as the governing body shall direct.  The governing body shall establish policies and procedures to preserve and protect the records of the municipality consistent with other provisions of law providing for the confidentiality of such records where appropriate and the accessibility of such records for inspection by the public.

§1122133.  Contesting reasonableness of oil and gas drilling fee.

Any person, firm or corporation may contest the reasonableness of any fee imposed pursuant to the provisions of Section 52 of Title 17 of the Oklahoma Statutes, for the issuance of a permit for the drilling and operation of an oil and gas well or the regulation thereof, by filing a petition in the district court of the county where the governing body of such incorporated city or town is located.  The court, upon hearing all the facts and circumstances relating to the imposition of the fee, shall determine the reasonableness of such fee.  The court may award attorneys' fees and costs to the prevailing party.

Added by Laws 1986, c. 250, § 14, emerg. eff. June 13, 1986.

§11-22-134.  Purchasing or accounts payable - Approval by electronic process.

Notwithstanding any other provisions of the Oklahoma Statutes, any municipal document, other than checks, drafts or warrants,   relating to purchasing or accounts payable may be approved by the municipality by an electronic process in lieu of a manual process.

Added by Laws 1990, c. 176, § 1, eff. Sept. 1, 1990.

§11-22-135.  National disaster leave.

A.  The governing body of a municipality may grant leave with pay not to exceed fifteen (15) working days to a municipal employee who is affected by a presidentially declared national disaster in Oklahoma after May 1, 1999, if:

1.  The employee suffered a physical injury as a result of the disaster;

2.  A relative or household member of the employee suffered a physical injury or died as a result of the disaster; or

3.  The domicile of the employee or the domicile of a relative of the employee was damaged or destroyed as a result of the disaster.

B.  As used in this section:

1.  "Relative of the employee" shall be limited to the spouse, child, stepchild, grandchild, grandparent, stepparent, or parent of the employee; and

2.  "Household members" means those persons who reside in the same home, who have reciprocal duties to and do provide financial support for one another.  This term shall include foster children and legal wards even if they do not live in the household.  The term does not include persons sharing the same general house, when the living style is primarily that of a dormitory or commune.

C.  The authority to grant leave with pay pursuant to subsection A of this section shall extend for a period of not more than six (6) months after the date of a presidentially declared national disaster.

D.  Annual leave, sick leave, or compensatory time which was charged to a municipal employee as a result of the presidentially declared national disaster resulting from the May 3, 1999, tornadoes that would have otherwise been eligible for the leave provision in subsection A of this section, may be reinstated by the governing body.  A municipal employee entitled to leave with pay pursuant to this section who was charged leave without pay shall be compensated at the base rate of pay of the employee.

E.  A governing body of a municipality may amend an existing leave sharing program or establish a leave sharing program to allow municipal employees to share sick or annual leave with municipal employees who are eligible for leave pursuant to subsection A of this section.  The disaster-related leave sharing plan shall be subject to the following conditions:

1.  An employee eligible for disaster-related leave may receive up to fifteen (15) days donated leave;

2.  The donated leave must be used for disaster-related injuries or matters;

3.  The eligible employee shall not be required to take or exhaust any of the employee's regular sick, personal, or emergency leave in order to receive donated leave;

4.  Donated leave may be used to reinstate regular emergency, sick, or personal leave an employee used after May 1, 1999, for disaster-related injuries or matters;

5.  An eligible employee who was required to take leave without pay for disaster-related injuries or matters may be compensated for up to fifteen (15) days if leave is donated to cover the leave without pay; and

6.  The municipality may require documentation to support a request to use donated leave pursuant to this section.

Added by Laws 1999, c. 306, § 4, eff. July 1, 1999.

§11-22-136.  Intangible property held for owner or apparent owner by municipality or municipal public trust - Abandonment - Notice - Definitions.

A.  Except as provided by other provisions of Title 11 of the Oklahoma Statutes governing disposition of certain specific types of intangible property, any intangible property held for the owner or apparent owner by a municipality or a municipal public trust that remains unclaimed by the owner or apparent owner for one (1) year or more after becoming payable or distributable is presumed abandoned and shall be disposed of as provided by subsection B of this section.

B.  Intangible property presumed abandoned pursuant to the provisions of subsection A of this section shall be disposed of by the municipality or municipal public trust as follows:

1. a. The municipality or municipal public trust shall mail written notice to the owner or apparent owner at his or her last-known address stating that the intangible property shall be paid over to the municipality or municipal public trust unless the owner or apparent owner files a claim therefor with the clerk of the municipality or with the secretary of the municipal public trust, as applicable, within two (2) years of the date of the notice.

b. If the address of the owner or apparent owner is unknown, or the mailed notice required by subparagraph a of this paragraph is returned as undeliverable, the municipality or municipal public trust shall publish such notice two (2) times in a newspaper of general circulation within the county where the principal offices of the municipality or municipal public trust are located; and

2.  If the intangible property is not claimed by the owner or apparent owner within two (2) years of the latest date of the mailed or published notice, as provided in paragraph 1 of this subsection, then the claim of such owner or apparent owner shall be extinguished and the property shall be disposed of as may be determined and directed by the municipal governing body or by the trustees of the public trust, as applicable.

C.  As used in this section:

1.  "Apparent owner" means the person whose name appears on the records of the municipality or municipal public trust as the person entitled to intangible property held, issued, or owning by the municipality or municipal public trust;

2.  "Intangible property" means money, warrants, checks, drafts, deposits, interest, dividends, income, credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets, unidentified remittances and other similar personal property;

3.  "Last-known address" means a description of the location of the owner or apparent owner sufficient for the purpose of the delivery of mail;

4.  "Municipal public trust" means any public trust of which one or more municipalities are the sole beneficiary or beneficiaries; and

5.  "Owner" means a depositor in the case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this act, or his or her legal representative.  When used in this section, the term "owner" shall encompass both a single owner or multiple owners.

Added by Laws 2002, c. 119, § 1, eff. Nov. 1, 2002.

§11-22-150.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Oklahoma Municipal Utility Revenue Bond Act".

Added by Laws 1992, c. 211, § 1, eff. July 1, 1992.

§11-22-151.  Purpose and construction of act.

The Oklahoma Municipal Utility Revenue Bond Act shall serve to implement and execute Section 27B of Article X of the Oklahoma Constitution, and nothing in the Oklahoma Municipal Utility Revenue Bond Act shall be construed in a manner contrary to or inconsistent with the provisions of said constitutional provision.

Added by Laws 1992, c. 211, § 2, eff. July 1, 1992.

§11-22-152.  Definitions.

For purposes of the Oklahoma Municipal Utility Revenue Bond Act and the implementation of Section 27B of Article X of the Oklahoma Constitution:

1.  "Affirmative vote of at least three-fourths (3/4) of all members of such governing body" shall mean an affirmative vote by persons comprising not less than three-fourths (3/4) of the total number of members provided by law, municipal ordinance or charter as constituting the governing body of said municipality;

2.  "Bond counsel" shall mean an attorney or firm of attorneys qualified and experienced in public finance transactions, and who renders an opinion as to the validity and enforceability of the obligations issued pursuant to the Oklahoma Municipal Utility Revenue Bond Act;

3.  "Financial advisor" shall mean a person or firm qualified and experienced in public finance transactions, and who renders advice and counsel to the municipality regarding fiscal and marketing aspects pertaining to the obligations issued pursuant to the Oklahoma Municipal Utility Revenue Bond Act.  Provided, any such financial advisor shall not be permitted to bid on, underwrite, purchase or take part in the marketing of the obligations nor have any other pecuniary interest therein, other than the fee negotiated with the municipality for the services of such financial advisor;

4.  "Improve" means to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, purchase, alter or otherwise perform any work which provides a new facility, or enhances, extends or restores the value or usefulness of an existing facility;

5.  "Improvement" means any type of improvement made by authority of the Oklahoma Municipal Utility Revenue Bond Act and includes reimprovement of any prior improvement made pursuant to the provisions of this or any other applicable act;

6.  "Municipality" shall mean any city or town duly incorporated and validly existing pursuant to the laws of Oklahoma;

7.  "Obligations" shall mean collectively, bonds, notes or other evidences of indebtedness, or any of them, issued by a municipality pursuant to Section 27B of Article X of the Oklahoma Constitution and the provisions of the Oklahoma Municipal Utility Revenue Bond Act, and may include refunding obligations;

8.  "Public trust" shall mean an Oklahoma public trust created pursuant to and existing in accordance with Sections 176 through 180.4 of Title 60 of the Oklahoma Statutes and which has the municipality as a beneficiary; provided, for purposes of the Oklahoma Municipal Utility Revenue Bond Act, "public trust" shall not include a trust created for industrial purposes; and

9.  "Qualified voters" or "voters" shall mean the voters of a municipality duly qualified to vote in a special municipal election on the issuance of bonds of the municipality or on the question of making improvements to public utilities, under the laws, ordinances and charter provisions applicable at the time such election is held.  As used in the Oklahoma Municipal Utility Revenue Bond Act, the singular shall include the plural, and unless indicated herein, defined words shall have the same meaning whether or not capitalized.

Added by Laws 1992, c. 211, § 3, eff. July 1, 1992.

§11-22-153.  Authority to issue certain revenue bonds and obligations - Limitations.

Any municipality may issue its obligations in the manner set out in the Oklahoma Municipal Utility Revenue Bond Act in order to finance, or to refinance, all or a part of the cost of the acquisition, purchase or construction of, or the making of improvements to any public utility owned or to be owned exclusively by said municipality, and said obligations shall be payable from and secured by the revenues resulting from the operation of the municipality's revenue-producing public utilities or any part thereof.  Provided, nothing herein shall authorize or be construed to authorize a municipality to create a lien or mortgage on, or a security interest in or with respect to such public utility or utilities to secure said obligations.  The obligations, when issued and delivered, shall state on the face thereof that the revenue indebtedness or contractual obligations created thereby are limited obligations of the municipality payable from and secured by a lien and charge on the revenues of funds pledged for their payment by the governing body of the municipality and shall not constitute a general indebtedness of the municipality, nor shall it invoke or require the imposition of the general taxing power of such municipality.

Added by Laws 1992, c. 211, § 4, eff. July 1, 1992.

§11-22-154.  Additional sources of security for utility revenue obligations.

Nothing in the Oklahoma Municipal Utility Revenue Bond Act shall prevent a municipality from dedicating sales taxes or other municipal taxes as an additional source of payment and security for its utility revenue obligations, provided that the dedication of such tax revenue is approved by a majority of municipal voters voting at an election held for that purpose, in the manner set out in Section 2701 of Title 68 of the Oklahoma Statutes and other applicable laws, on a ballot question separate from the question of the issuance of revenue obligations.  Further, nothing in the Oklahoma Municipal Utility Revenue Bond Act shall prevent a municipality from purchasing a policy of municipal bond insurance, securing a rating on the creditworthiness of the obligations, obtaining a letter of credit and other such credit enhancement product generally utilized in the public finance industry to further enhance and secure the obligations, provided, that at the time of the securing of such credit enhancement it reasonably appears to the governing body of the municipality that such credit enhancement shall result in a reduction in the amount of interest to be paid by the municipality over the life of the obligations, taking into account the cost of such credit enhancement.  The dedication of such municipal taxes or the providing of credit enhancement for the obligations shall be at the sound discretion of the governing body of the municipality.

Added by Laws 1992, c. 211, § 5, eff. July 1, 1992.

§11-22-155.  Submission of question of issuance of revenue obligations to finance acquisition, purchase or construction of public utility to voters.

Prior to and as a condition precedent to issuing revenue obligations under the Oklahoma Municipal Utility Revenue Bond Act, the governing body of a municipality shall submit the question of issuance of revenue obligations to finance the acquisition, purchase or construction of a public utility or combination of public utilities to qualified voters of the municipality at an election if:

1.  The type or kind of public utility or utilities to be financed have not heretofore been owned or operated by the municipality or a public trust having the municipality as its beneficiary; or

2.  The question of the acquisition, construction or purchase of the public utility or combination of utilities at issue has not been previously approved by a lawful majority of qualified voters of the municipality voting at an election held within ten (10) years of the date of the election.

Added by Laws 1992, c. 211, § 6, eff. July 1, 1992.

§11-22-156.  Submission of question of issuance of revenue obligations to finance improvement of public utility to voters.

Prior to and as a condition precedent to issuing revenue obligations under the Oklahoma Municipal Utility Revenue Bond Act, the governing body of a municipality shall submit the question of issuance of revenue obligations to finance improvements to a public utility or combination of public utilities if:

1.  The improvements are with respect to a public utility or utilities owned by the municipality or by a public trust having the municipality as its beneficiary at the time of the election; and

2.  The original acquisition, purchase or construction of the public utility or utilities on which improvements are to be made was not approved by a lawful majority of qualified voters of the municipality voting at an election for that purpose; or

3.  The original acquisition, purchase or construction of the public utility or utilities on which improvements are to be made was not accomplished and financed by a public trust of which the municipality is a beneficiary.

Added by Laws 1992, c. 211, § 7, eff. July 1, 1992.

§11-22-157.  Approval issuance, sale and delivery of revenue obligations.

A.  Subject to the provisions of Sections 6 and 7 of this act, upon the affirmative vote of at least three-fourths (3/4) of all the members of the governing body, a municipality may borrow money or issue obligations to finance or refinance acquisition, construction or purchase of or the making of improvements to a public utility or utilities.

B.  Obligations issued and sold pursuant to the provisions of the Oklahoma Municipal Utility Revenue Bond Act shall be in such principal amounts and shall mature at such time as determined by the municipal governing body, and shall bear interest at such annual rate or rates as determined by the governing board of the municipality, provided the rate of interest on the obligations or any particular maturity thereof, shall not exceed fourteen percent (14%) per annum.

C.  Evidence of the issuance, sale and delivery of revenue obligations under the Oklahoma Municipal Utility Revenue Bond Act shall be provided by delivering (1) to the Secretary of State a preliminary offering document and notice of sale at least ten (10) business days prior to the date of sale thereof, and (2) to the Secretary of State and the Oklahoma Securities Commission a final offering document within fifteen (15) business days after the delivery thereof.

D.  In the proceedings leading to the approval, issuance, sale and delivery of revenue obligations under the Oklahoma Municipal Utility Revenue Bond Act, a private attorney or attorneys acting as bond counsel and in other necessary capacities may be employed at a fee to be negotiated by the municipality and such attorneys; and the fees and expenses of such counsel may, at the option of the governing body of the municipality, be paid from the proceeds of the obligations or from other available sources.

E.  The governing body of the municipality may also, at its option, employ a financial advisor in connection with the issuance and sale of the obligations at a fee to be negotiated by the governing body and the financial advisor.  Fees and expenses of the financial advisor, if any are incurred, may be paid from the proceeds of the obligations or from other available sources.

F.  The obligations issued pursuant to the Oklahoma Municipal Utility Revenue Bond Act shall be sold at competitive bid, to the bidder bidding the lowest net interest cost on the obligations or the lowest true interest cost as the governing body shall direct.  Notice of the sale of the obligations shall be published at least ten (10) days prior to the sale thereof, and such notice by publication shall include publication once a week for two (2) consecutive weeks in a legally qualified newspaper of general circulation in the municipality, provided that the date specified in the notice for sale of the obligations shall not be less than ten (10) days after the first publication thereof.  The notice of sale shall state that the municipality reserves the right to reject any and all bids.  Provided, however, competitive bidding may be waived upon an affirmative vote of the governing body.  The governing body thereupon may negotiate for the private sale of the obligations to an underwriter or other purchaser or purchasers if it has received the written opinion of bond counsel that such negotiated sale is in accordance with the terms and provisions of the Oklahoma Municipal Utility Revenue Bond Act, and contravenes no other provisions of applicable law.

G.  The obligations may, at the election of the governing body, be sold at a discount; provided that no obligations shall be sold for less than ninety-six percent (96%) of par value until the governing body has received from the underwriter or financial advisor, or in the absence of an underwriter or financial advisor, the initial purchaser of such bonds, an estimated alternative financing structure or structures showing the estimated total interest and principal cost of each alternative.  At least one alternative financing structure shall include bonds sold to the public at par.  Such estimates shall be considered a public record.  In no event shall bonds be sold for less than sixty-five percent (65%) of par value.  Said net interest cost or true interest cost shall include and take into consideration any discount or premium bid on the obligations.

H.  It shall be a further condition to the issuance and sale of revenue obligations hereunder that the municipality establish and maintain for the particular utility or utilities providing revenues to repay the obligations a separate system of accounting for such revenues in order that the governing body of the municipality may accurately and reliably determine from year to year the sufficiency of rates, charges and amounts of revenues derived from such utilities and available to pay debt service and other costs related to the obligations.  Such enterprise accounts shall be clearly identified in the annual audits of the municipality.

Added by Laws 1992, c. 211, § 8, eff. July 1, 1992.

§11-22-158.  General obligation bonds not authorized without vote of citizens.

Nothing in this act shall authorize general obligation bonds without a vote of the citizens of the municipality.

Added by Laws 1992, c. 211, § 9, eff. July 1, 1992.

§11-22-159.  Municipal support of public school systems.

Municipalities may support any public school system located in whole or in part within the corporate limits of the municipality, including without limitation by the expenditure of municipal revenues for construction or improvement of public school facilities.  In furtherance of municipal support for any public school system, as authorized by this section, the municipal governing body may take all actions necessary to effectuate such support.

Added by Laws 1999, c. 217, § 5, eff. Nov. 1, 1999.

§1123101.  Municipality to defend municipal employees in certain legal actions.

A.  Unless otherwise provided for in the Governmental Tort Claims Act, if an action is brought against a municipal employee in any civil action or special proceeding in the courts of this state or of the United States by reason of any act done or omitted in good faith in the course of employment, the governing body of the municipality shall direct the municipal attorney or other designated legal counsel to appear and defend the action or proceeding on the behalf of the employee in accordance with the provisions of Section 23102 of this title.  The municipal governing body shall not designate an attorney to represent a municipal employee if that employee did not perform a statutorily required duty and such duty is a basis of the civil action or special proceeding.

B.  The municipal governing body may direct its attorney to intervene in any action or proceeding and to appear on behalf of the municipality, or any of its officers or employees, if the governing body deems the municipality to have an interest in the subject matter of the litigation.

C.  A municipality may indemnify its employees for actual damages, fees and costs in accordance with the Governmental Tort Claims Act.

Laws 1977, c. 256, § 23-101, eff. July 1, 1978; Laws 1984, c. 126, § 48, eff. Nov. 1, 1984; Laws 1992, c. 371, § 3, eff. July 1, 1992.

§1123102.  Defense of municipal employees  Procedure for request and defense.

If a municipality is to defend a municipal employee in a civil action or special proceeding as provided for in Section 23101 of this title, the following procedure shall apply:

1.  The employee shall make a written request to the governing body of the municipality within ten (10) days after service of summons on the employee.  A copy of the request shall be transmitted by the employee to his immediate supervisor and to the municipal attorney or other designated legal counsel;

2.  Before any defense is initiated, an inquiry shall be made by the municipal governing body of the facts upon which the action or special proceeding is based.  Unless the governing body determines that the employee was acting in good faith and in the course of his employment, representation shall not be provided pursuant to the provisions of Section 23101 of this title;

3.  Upon the decision of the municipal governing body to provide representation for the employee, it shall direct an attorney to appear and defend the action.  Said attorney shall determine the method of preparation and presentation of the defense and shall not be held civilly liable for the exercise of such discretion;

4.  The employee named in the action may employ private counsel at his own expense to assist in his defense;

5.  It shall be the duty of any municipal law enforcement agency to provide investigators at the request of the designated attorney to assist him in implementing the provisions of this section;

6.  No findings or reports of the municipal governing body, the designated attorney, or persons making inquiry subject to their direction pursuant to the provisions of this section shall be discoverable or admissible as evidence in any such action or special proceeding, and no reference thereto shall be made in any such trial or hearing; and

7.  Any officer or employee who acts outside the scope of his official authority shall be liable for damages in the same manner as any private citizen.

Amended by Laws 1984, c. 126, § 49, eff. Nov. 1, 1984.

§1123103.  Cost of litigation when municipality defends municipal employee.

The cost of litigation in any case for which representation is provided pursuant to Sections 23101 and 23102 of this title shall be paid by the municipality.  Cost of litigation shall include, but is not limited to, court cost, deposition expenses, travel and lodging, witness fees and other similar costs; except that this section shall not be construed as authorizing the payment by the municipality of any judgment making an award of monetary damages.

Laws 1977, c. 256, § 23103, eff. July 1, 1978.

§1123103.1.  Employee defined.

As used in Sections 23101 through 23103 of this title, employee means any person who is acting or who has acted in behalf of a political subdivision or an agency whether that person is acting on a permanent or temporary basis, with or without being compensated or on a fulltime or parttime basis. Employee also includes all elected or appointed officers, members of governing bodies and other persons designated to act for an agency or political subdivision, but shall not include independent contractors.

Laws 1979, c. 44, § 6, emerg. eff. April 9, 1979.

§1123105.  Ambulance service  Liability insurance  Employee benefits.

A.  The governing body of any municipality or county may contract for ambulance service with the state or any of its agencies or any other municipality, county, person, firm, or corporation or combination thereof subject to such terms and conditions as may be agreed upon between the parties or in accordance with the requirements of the Interlocal Cooperation Act.  Such contracts, if with a person, firm, or corporation, shall provide for the carrying of liability insurance in a sum of not less than the risk of liability of the municipality pursuant to the provisions of Section 154 of Title 51 of the Oklahoma Statutes.

B.  Any employee of a municipality, county, or public trust, engaging in ambulance or emergency service provided by the employer shall be entitled to all benefits of any pension fund or insurance benefits to which such employee might otherwise be entitled.  If the employee of any city, town, county, or public trust performs ambulance or emergency service in his offduty hours in addition to such employee's principal employment, the time spent in such additional duty shall not be counted toward the person's pension and the compensation received shall not be used to calculate the pension that person may receive at some future time.

Amended by Laws 1984, c. 126, § 50, eff. Nov. 1, 1984.

§1123108.  Hospital, health, life and accident insurance for municipal employees.

A.  A municipality may provide hospital and medical benefits, accident, health, and life insurance, or any of the aforesaid, through any company authorized to do business in Oklahoma, for any or all of its officers or employees and their dependents, whether said officers or employees are engaged in a governmental or nongovernmental function of the municipality.  A municipality may also provide such benefits when an officer or employee is ordered by proper authority to active duty in the National Guard or Reserve Corps of the Armed Forces of the United States.  The municipality may pay a portion or all of said premiums from any municipal general funds, and may deduct from the wages or salary of any such officer or employee, upon written authority signed by the officer or employee, amounts for the payment of all or any portion of the monthly premium for same.

B.  1.  For the purposes of and as used in this subsection:

a. "affected municipality" means a municipality that provides hospital and medical benefits, accident and health insurance, or any of the aforesaid, for any or all of its officers or employees and their dependents pursuant to the provisions of subsection A of this section,

b. "health insurance plan" means the hospital and medical benefits, accident and health insurance, or any of the aforesaid, provided by an affected municipality to its officers or employees pursuant to the provisions of subsection A of this section,

c. "retired employee" means any officer or employee of an affected municipality who receives a continuing benefit pursuant to the provisions of the Oklahoma Public Employees Retirement System, a municipal retirement system authorized pursuant to the provisions of Section 48-101 et seq. of this title, the Oklahoma Firefighters Pension and Retirement System, or the Oklahoma Police Pension and Retirement System, and who began receiving said benefits immediately after termination of employment, taking into consideration any administrative delays in establishing said continuing benefits, with an affected municipality, provided that the phrase "retired employee" shall include elected officers that have served eight (8) or more years with an affected municipality and the survivor of said elected officer or officer or employee, and

d. "survivor" means a survivor of a retired employee who would have been eligible to make the election authorized by this subsection and shall be determined in accordance with the applicable rules of the retirement system from which said retired employee qualified to receive benefits.  Provided, "survivor" shall also mean the surviving spouse or the surviving minor child or children of a person who was an employee or elected official of an affected municipality on or after July 1, 1992, and who continuously participated in the hospital and medical benefits insurance plan of said affected municipality at the time of the death of said employee.

2.  Notwithstanding any other state or federal law, a retired employee may continue in force the health insurance plan offered by the affected municipality that last employed said retired employee.

3.  To participate in the health insurance plan offered by a retired employee's affected municipality, the retired employee shall elect to participate in the health insurance plan within thirty (30) days from the date of termination of employment with said affected municipality.

4.  The retired employee who participates in the health insurance plan pursuant to this subsection shall pay up to the full cost of said health insurance plan at the rates and pursuant to the terms and conditions established by the affected municipality, provided the amount of the retired employee's premiums and dependent premiums for said health insurance plan paid by said retired employee who is under sixty-five (65) years of age shall be no greater than one hundred twenty-five percent (125%) of the amount of the officer or employee premiums and dependent premiums for the health insurance plan paid by or on behalf of an officer or employee who is currently employed by the affected municipality.

5.  An affected municipality that offers a health insurance plan in accordance with this section to its officers or employees and dependents shall offer the same health insurance plan to those retired employees and their dependents who elect to continue in force or participate in said health insurance plan in accordance with this subsection unless the retired employee or dependent is over sixty-five (65) years of age and qualifies for Medicare.

6.  An affected municipality that provides a health insurance plan to retired employees pursuant to this subsection shall also offer a Medicare supplement plan to those retired employees and their dependents who are over sixty-five (65) years of age.

7.  An affected municipality which participates in the plan or plans offered by the State and Education Employees Group Insurance Board shall not be subject to the provisions of this subsection so long as said participation continues.

8.  If a retired employee who retires from an affected municipality that participates in a municipal retirement system authorized pursuant to the provisions of Section 48-101 et seq. of this title does not receive a continuing benefit from said municipal retirement system because of a lump sum distribution from said retirement system to said retired employee or because said municipal retirement system is discontinued, said retired employee shall be entitled to make the election authorized pursuant to this subsection if said retired employee was employed by the affected municipality for at least eight (8) years or was disabled due to a line-of-duty injury while employed by and unable to continue similar employment with said affected municipality.

C.  Public and private educational institutions of the state not supported by any state appropriated funds may purchase annuity contracts for any of their fulltime officers and employees from any insurance company organized and operated without profit to any private shareholder or individual exclusively for the purpose of aiding and strengthening educational institutions, whether or not such company be authorized to do business in Oklahoma.

Added by Laws 1977, c. 256, § 23108, eff. July 1, 1978.  Amended by Laws 1991, c. 232, § 2, emerg. eff. May 24, 1991; Laws 1992, c. 386, § 1, eff. July 1, 1992; Laws 1993, c. 50, § 1, emerg. eff. April 9, 1993; Laws 1995, c. 53, § 1, emerg. eff. April 10, 1995; Laws 2004, c. 515, § 4, eff. July 1, 2004.

§1124101.  Short Title.

Short Title.  This act shall be known and may be cited as the "Oklahoma Municipal Power Authority Act".

Laws 1981, c. 218, § 1, emerg. eff. June 2, 1981.

§1124102.  Legislative Findings and Declaration of Necessity.

Legislative Findings and Declaration of Necessity.  It is declared that the provision of adequate, reliable and economic sources of electrical energy is in the public interest; that there is a need to establish a means by which municipalities and public trusts operating municipal electric systems may jointly plan, finance, own and operate facilities relating to electrical energy and acquire fuel and other supplies for the generation of electrical energy through the creation of a power authority in order to achieve economies and efficiencies not possible for municipalities and public trusts acting alone; that the joint planning, financing, ownership and operation of facilities relating to electrical energy, the acquisition of fuel and other supplies for the generation of electrical energy and the issuance of revenue bonds as provided herein is for a public use and serves a valid public purpose; and that the Legislature finds it necessary and proper to provide a method for municipalities and public trusts operating municipal electric systems to jointly plan, finance, develop, own or operate, either by themselves or with other public agencies, utilities or persons, facilities appropriate to the present and projected needs of such municipalities and public trusts for electrical energy.  It is further declared that the intent of this act is to consider all methods for the generation of electrical energy and to provide such energy in the most economical manner available.

Laws 1981, c. 218, § 2, emerg. eff. June 2, 1981.

§1124103.  Creation of the Authority.

Creation of the Authority.  There is hereby created within the State of Oklahoma a power authority to be known as "Oklahoma Municipal Power Authority".  Said Authority shall be, and is hereby declared to be a state governmental agency, body politic and corporate, with powers of government and with authority to exercise the rights, privileges and functions hereinafter specified.

Nothing in this act or in any other act or law contained, however, shall be construed as authorizing the Authority to levy or collect taxes or assessments, or to create any indebtedness payable out of the taxes or assessments, or in any manner to pledge the credit of the State of Oklahoma, or any subdivision thereof.

Laws 1981, c. 218, § 3, emerg. eff. June 2, 1981.

§1124104.  Members.

Members.  (a) (i)  Election Committee.  The Authority shall be governed by a Board of Directors consisting of seven members or such greater number, but in no event more than eleven members, as provided in the bylaws of the Authority as in effect from time to time.  Members of the Board of Directors of the Authority shall be eligible to succeed themselves and shall be elected by the election committee as hereinafter provided in this section.  On or before the 90th day following the effective date of this act, each of those eligible public agencies which shall have, prior to such 90th day, by proper resolution of its governing body or its public trust, declared its intention to participate, or to have any public trust operating its electric system participate, with the Authority in the development of power supply resources, shall designate one person as its representative on the election committee.  All such resolutions of declaration of intention to participate with the Authority shall be filed with the Secretary of State and shall be presented to the election committee at its first meeting which shall be held in the office of the Municipal Electric Systems of Oklahoma at 11:00 a.m. on the first Tuesday following such 90th day. At such meeting the election committee shall organize and elect a chairman and such other officers as may be desirable in the determination of the election committee.  The election committee shall then determine the sufficiency of the resolutions presented to it.

(ii)  Election Committee Voting.  For purposes of voting upon any matter which may properly come before the election committee, each representative shall have one vote unless otherwise provided in the bylaws of the Authority as in effect from time to time.  The presence at any meeting of the election committee of representatives entitled to cast a majority of the total votes to which the election committee shall be entitled shall, unless otherwise provided in the bylaws of the Authority as in effect from time to time, constitute a quorum of the election committee.

(iii)  Bylaws of the Authority.

(A) The bylaws of the Authority shall be adopted by the election committee of the Authority by a majority vote of the election committee and may thereafter be amended at any time and from time to time in whole or in part by the election committee or by the Board of Directors by a majority of the total votes entitled to be cast at any properly called and constituted meeting thereof, provided, however, that any such amendment shall not violate the provisions of Section 19 hereof.

(B) The bylaws of the Authority shall provide the following:

(1)  the time, place, manner of calling, notice, quorum and voting provisions, and other procedural rules for regular and special meetings of the election committee of the Authority;

(2)  the time, place, manner of calling, notice, quorum and voting provisions, and other procedural rules for regular and special meetings of the Board of Directors of the Authority;

(3)  provisions for the number, election, term of office and removal of members of the Board of Directors and for filling vacancies on the Board of Directors;

(4)  the titles, duties and manner of election, removal and replacement of officers of the Authority;

(5)  provisions governing when the Authority may dissolve and the disposition of property of the Authority and the procedures to be followed in the event of such a dissolution, provided, however, that any such dissolution shall not violate the provisions of Section 19 hereof; and  (6)  such other rules for regulating the affairs of the Authority as the election committee or the Board of Directors may deem necessary or advisable.

(iv)  Board of Directors.  The initial members of the Board of Directors of the Authority shall be elected by the election committee of the Authority.  Members of the Board of Directors of the Authority shall be residents of the State of Oklahoma.  Members of the Board of Directors of the Authority may, but need not, be members of the election committee.  Each member of the Board of Directors of the Authority shall hold office until the adjournment of the annual meeting of the Board of Directors held at, or nearest to, the expiration of his term of office as provided in the bylaws of the Authority and until his successor is elected.

(b)  Additional Members of Election Committee.  Each eligible public agency declaring its intention, by proper resolution of its governing body, to participate, or to have any public trust operating its electric system participate, with the Authority in the development of power supply resources after the 90th day following the effective date of this act shall promptly file such resolution with the Secretary of State and give written notice to the Authority of the adoption of such resolution and shall then designate one person as an additional member of the election committee whose term shall begin with the first meeting of the election committee which is held following the expiration of ten (10) days from the date of receipt of notice of the adoption of such resolution by the Authority.  Members of the election committee shall serve at the pleasure of the governing body of the eligible public agency by which they were appointed.

Laws 1981, c. 218, § 4, emerg. eff. June 2, 1981. de

§1124105.  Definitions.

Definitions.  As used in this act the following words shall have the following meanings unless the context clearly indicates otherwise:

(a)  "Authority" shall mean the Oklahoma Municipal Power Authority hereby created and any successor or successors thereto. Any change in name or composition of the Authority shall in no way affect the vested rights of any person under the provisions of this act or impair the obligations of any contracts existing under this act.

(b)  "Board of Directors" shall mean the Board of Directors elected by the election committee as set forth in Section 4 of this act which shall exercise all the powers and manage and control all the affairs and property of the Authority unless otherwise specifically provided herein or in the bylaws of the Authority as in effect from time to time.

(c)  "Bonds" shall mean any revenue bonds, notes or other evidences of obligations of the Authority issued by the Authority under the provisions of this act, including, without limitation, bond anticipation notes and refunding bonds.

(d)  "Eligible public agency" shall mean any municipality, authority or other public body which owns, maintains or operates an electrical energy generation, transmission or distribution system within the State of Oklahoma on the date on which this act becomes law.

(e)  "Person" shall mean (i) any natural person; (ii) any eligible public agency as defined herein; (iii) any public trust as defined herein; (iv) the United States, any state, any municipality, political subdivision, municipal corporation, unit of local government, governmental unit or public corporation created by or pursuant to the laws of the United States or any state, or any board, corporation or other entity or body declared by the laws of the United States or any state to be a department, agency or instrumentality thereof; (v) any corporation, not for profit corporation, firm, partnership, cooperative association, electric cooperative or business trust of any nature whatsoever organized and existing under the laws of the United States or any state; or (vi) any foreign country, any political subdivision or governmental unit of any foreign country or any corporation, not for profit corporation, firm, partnership, cooperative association, electric cooperative or business trust of any nature whatsoever organized and existing under the laws of any foreign country or of any political subdivision or governmental entity thereof.

(f)  "Project" shall mean any plant, works, system, facilities and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, located within or without the State of Oklahoma, used or useful in the generation, production, transmission, purchase, sale, exchange or interchange of electrical energy and in the acquisition, extraction, processing, transportation or storage or of fuel of any kind for any such purposes or any interest in, or right to the use, services, output or capacity, of any such plant, works, system or facilities; provided, however, a project shall not include (i) any interest in any plant for the generation of electrical energy which is to be owned jointly with any investorowned utility if such plant is not existing on May 10, 1981, or (ii) any interest in any nuclear powered generating plant.  For purposes of this definition, a plant shall be considered to be existing if construction shall have been commenced at the plant site, if orders have been placed for major components of equipment or if the plant is to consist of an additional unit at the site of an already existing unit which will use in common any of the existing facilities at such site.

(g)  "Public trust" shall mean any public trust created and existing under the provisions of the Trusts for Furtherance of Public Functions Law, as provided by Sections 176 et seq. of Title 60 of the Oklahoma Statutes, and the Oklahoma Trust Act, as provided by Sections 175 et seq. of Title 60 of the Oklahoma Statutes, which has as its beneficiary a municipality and which owns, maintains or operates an electrical energy generation, transmission or distribution system serving the residents and consumers of such municipality and existing on the date on which this act becomes law or created hereafter with an eligible public agency as the beneficiary.

Laws 1981, c. 218, § 5, emerg. eff. June 2, 1981. de

§11-24-105.1.  Electric generation project - Joint interest - Exception.

Notwithstanding the provisions of subsection (f) of Section 24-105 of Title 11 of the Oklahoma Statutes that prohibits joint ownership in any plant for the generation of electric energy with any investor-owned utility that did not exist on May 10, 1981, the Oklahoma Municipal Power Authority is hereby authorized to own a joint interest in any electric generation project, except any nuclear generating plant.

Added by Laws 2001, c. 397, § 2, emerg. eff. June 4, 2001.

§1124106.  Public Property.

Public Property.  It is hereby found, determined, and declared that the creation of the Authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and that the Authority is an institution of purely public charity performing an essential governmental function and all property of said Authority (including the Authority's interest in any property held jointly with any other person) is hereby declared and shall in all respects be considered to be public property and title to such property shall be held by the Authority only for the benefit of the public and the use of such property pursuant to the terms of this act shall be and is hereby declared to be for essential public and governmental purposes, that is, for the promotion of public general welfare in the matter of providing an adequate, dependable and economic electric power supply in an effort to better the general condition of the residents of the State of Oklahoma, and all of the property of and income, obligations and interest on all the bonds and notes of the Authority and the transfer thereof shall be and hereby are declared to be nontaxable for any and all purposes by the State of Oklahoma or any of its political subdivisions.

Laws 1981, c. 218, § 6, emerg. eff. June 2, 1981. der

§1124107.  Powers, Rights and Privileges of Authority.

Powers, Rights and Privileges of Authority.  (a)  The Authority shall have and is hereby authorized to exercise all powers, rights and privileges enumerated in this section.  Such powers, rights and privileges shall be exercised by its Board of Directors unless otherwise specifically provided herein or by the bylaws of the Authority as in effect from time to time.

(b)  The Authority may plan, finance, acquire, construct, reconstruct, own, lease, operate, maintain, repair, improve, extend or otherwise participate, individually or jointly with other persons, in one or more projects, proposed, existing or under construction, and may act as agent, or designate one or more persons, whether or not participating in a project, to act as its agent, in connection with the planning, financing, acquisition, construction, reconstruction, ownership, lease, operation, maintenance, repair, extension or improvement of the project.

(c)  The Authority may investigate the desirability of and necessity for additional sources and supplies of electrical energy and fuel and other supplies of any kind for such purpose, and make studies, surveys and estimates as may be necessary to determine the feasibility and cost thereof.

(d)  The Authority may cooperate with other persons in the development of sources and supplies of electrical energy and fuel and other supplies of any kind for such purposes, and give assistance with personnel and equipment in any project.

(e)  The Authority may apply to any person for consents, authorizations or approvals required for any project within its powers and take all actions necessary to comply with the conditions thereof.

(f)  The Authority may perform any act authorized by this act through, or by means of, its officers, agents or employees or by contract with any person, including, without limitation, the employment of engineers, architects, attorneys, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the Board of Directors, and fix and pay their compensation from funds available to the Authority therefor.

(g)  The Authority may acquire, hold, use and dispose of income, revenues, funds and money.

(h)  The Authority may, individually or jointly with other persons, acquire, own, hire, use, operate and dispose of personal property and any interest therein.

(i)  The Authority may, individually or jointly with other persons, acquire, own, use, lease as lessor or lessee, operate and dispose of real property and interests in real property, including projects existing, proposed or under construction, and make improvements thereon.

(j)  The Authority may grant the use by franchise, lease or otherwise and make charges for the use of any property or facility owned or controlled by it.

(k)  The Authority may borrow money and issue negotiable bonds, secured or unsecured, in accordance with this act.

(l)  The Authority may invest money of the Authority not required for immediate use, including proceeds from the sale of any bonds.

(m)  The Authority may exercise the power of eminent domain in accordance with the provisions of Section 10.

(n)  The Authority may determine the location and character of, and all other matters in connection with, any and all projects it is authorized to acquire, hold, establish, effectuate, operate or control.

(o)  The Authority may contract with any person for the planning, development, construction, operation, sale or lease as lessor or lessee of any project or for any interest therein, on such terms and for such period of time as its Board of Directors shall determine.

(p)  The Authority may contract with any eligible public agency, any public trust, or any other person for the sale of power and energy, transmission services, power supply development services or other services within or without the State of Oklahoma on such terms and conditions as the Board of Directors shall approve.  Any such contract may be for the sale of output and services of a particular project or may be for output and services generally without regard to a specific project and may be for the supply of a specific quantity of output or a percentage of the output of a specific project or other specific facility or may be based on the requirements of the purchaser or may be on such other terms and conditions as the Board of Directors deems appropriate.

(q)  The Authority may enter into any contract or agreement necessary, appropriate or incidental to the effectuation of its lawful purposes and the exercise of the powers granted by this act, including, without limitation, contracts or agreements for the purchase, sale, exchange, interchange, wheeling, pooling, transmission or storage of electric power and energy, and fuel and other supplies of any kind for any such purposes, within and without the State of Oklahoma, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, on such terms and for such period of time as the Board of Directors determines.

(r)  In any case in which the Authority participates in a project as a joint owner with one or more persons, the Authority may enter into an agreement or agreements with respect to such project with the other person or persons participating therein, and any such agreement may contain such terms, conditions and provisions consistent with the provisions of the act as the parties thereto shall deem to be in their best interest.  Any such agreement may include, but need not be limited to, provisions defining what constitutes a default thereunder and providing for the rights and remedies of the parties thereto upon the occurrence of such a default deemed appropriate by the Board of Directors including, to the extent deemed appropriate, the acquisition by nondefaulting parties of all or any part of the defaulting party's interest; provisions setting forth such restraints on alienation of the interests of the parties in the project as the Board of Directors deems appropriate; provisions for the construction, operation and maintenance of such electric generation or transmission facility by any one or more of the parties to such agreement which party or parties shall be designated in or pursuant to such agreement as agent or parties thereto or by such other means as may be determined by the parties thereto; and provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements and disposals with respect to such project.  In exercising its power to participate in a project as a joint owner with one or more persons, the Authority may not loan its credit to any person which is a joint owner of such project; provided, however, the appropriate allocations of the costs of construction, operation, maintenance, renewals, replacements, improvements and disposals with respect to such project between the Authority and such persons shall not be a loan of credit by the Authority to such persons.  In carrying out its functions and activities as such agent with respect to construction, operation and maintenance of a project, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties. Notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any such agreement, the Authority may delegate its powers and duties with respect to the construction, operation and maintenance of such project to the person acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be made binding upon the Authority without further action or approval by the Authority.

(s)  The Authority may procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable, or may selfinsure against such losses.

(t)  The Authority may contract for and accept any gifts, grants or loans of funds or property or financial or other aid in any form from any person, and may comply, subject to the provisions of this act, with the terms and conditions thereof.

(u)  The Authority may adopt a corporate seal and may sue or be sued.

(v)  The Authority may exercise all other powers not inconsistent with the Constitution of the State of Oklahoma or the United States Constitution, which powers may be reasonably necessary or appropriate for or incidental to effectuate its authorized purposes or to the exercise of any of the powers enumerated in this act.

(w) Notwithstanding any other provision herein seemingly to the contrary, the Authority may not sell output (i) at retail to the ultimate consumers thereof, (ii) to any municipality which does not qualify as an eligible public agency under the definition set forth in Section 5(d) of this act, or (iii) to any trust created and existing under the provisions of the Local Industrial Development Act, as provided by Sections 651 et seq. of Title 62 of the Oklahoma Statutes, or the Trusts for Furtherance of Public Functions Law, as provided by Sections 176 et seq. of Title 60 of the Oklahoma Statutes, which does not qualify as a public trust under the definition set forth in Section 5(g) of this act.

Laws 1981, c. 218, § 7, emerg. eff. June 2, 1981.

§1124108.  Issuance of bonds.

A.  Purposes.  The Authority may issue bonds in such principal amounts as the Authority deems necessary to provide sufficient funds to perform any of its corporate purposes and powers including, without limitation, the acquisition, construction, or termination of any project to be owned or leased, as lessor or lessee, by the Authority or the acquisition of any interest therein or any right to the products or services thereof, the funding or refunding of the principal of, redemption premium, if any, and interest on, any bonds issued by the Authority whether the bonds or interest to be funded or refunded have or have not become due, the payment of engineering, legal, and other expenses, together with interest subsequent to the estimated date of completion of the project for such period of time as the Board of Directors determines appropriate, the establishment or increase of reserves to secure or to pay the bonds or interest thereon, the providing of working capital, and the payment of, and the establishment or increase of reserves for, all other costs or expenses of the Authority incident to, and necessary or convenient to perform, its corporate purposes and powers.

B.  Security for Bonds.  Every issue of bonds of the Authority shall be payable out of the revenues or funds of the Authority, subject to any agreements with the holders of particular bonds pledging any particular revenues or funds.  The Authority may issue such types of bonds as it may determine to be appropriate, including bonds as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to the products and services thereof, or from one or more revenueproducing contracts made by the Authority with any person, or its revenues generally.  Any such bonds may be additionally secured by a pledge or assignment of any revenueproducing contracts made by the Authority with any person or of any grant, subsidy, or contribution from any person or a pledge of any income or revenues, funds, or monies of the Authority from any source.

C.  Negotiability.  All bonds of the Authority shall have all the qualities of negotiable instruments pursuant to the laws of this state.

D.  Bond Provisions.  Bonds of the Authority shall be authorized by a resolution adopted by a majority of the members of the Board of Directors then in office and may be issued pursuant to said bond resolution or pursuant to a trust indenture or other security agreement, in one or more series, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates which may be fixed or may change at such time or times and in accordance with such formula or method of determination, provided that the interest cost of the money received from the sale of the bonds computed to maturity in accordance with standard bond tables in general use by banks and insurance companies shall not exceed the prime rate of interest of the Oklahoma bank with which the Authority has its primary banking relationship as of the date of sale of the bonds, and provided further that in any event such interest cost shall not exceed the average annual rate of fourteen percent (14%). Said bonds shall also be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without this state, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the bond resolution, trust indenture, or other security agreement may provide.  Said bonds shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligations of eligible public agencies or private persons.  The bonds shall be sold, in such manner as the Board of Directors shall determine, at public or private sale.  The Board of Directors may also authorize bonds to be issued and sold from time to time and may delegate to such officer or agent of the Authority as the Board of Directors selects the power to determine the time and manner of sale, public or private, the maturities and rate or rates of interest which may be fixed or may vary at such time or times and in accordance with a specified formula or method of determination, provided that the interest cost of the money received from the sale of the bonds computed to maturity in accordance with standard bond tables in general use by banks and insurance companies shall not exceed the maximum rate of interest provided for in this section.  Said bonds shall be subject to such other terms and conditions deemed appropriate by said officer or agent; provided, however, that the amounts and maturities of, and the interest rate or rates not exceeding the maximum rate of interest provided for in this section on, said bonds shall be within the limits prescribed by the Board of Directors in its resolution delegating to said officer or agent the power to authorize the sale and issuance of said bonds.  E.  Execution of Bonds.  Bonds of the Authority may be issued and delivered notwithstanding the fact that one or more of the officers executing them shall have ceased to hold office at the time the bonds are actually delivered.

F.  Temporary Bonds.  Pending preparation of definitive bonds, the Authority may issue temporary bonds which shall be exchanged for the definitive bonds.

G.  Consents.  Bonds of the Authority may be issued pursuant to the provisions of the Oklahoma Municipal Power Authority Act without obtaining the consent of any department, division, commission, board, bureau, or agency of this state and without any other proceeding, condition, or occurrence except as specifically required by the provisions of the Oklahoma Municipal Power Authority Act.

H.  Official Statement, Prospectus or Offering Document; Filing.  At least five (5) business days prior to the delivery of and payment for any bonds, there shall be filed with the Secretary of State a preliminary copy of the official statement, prospectus, or other offering document pertaining to the issuance.  Prior to the expiration of fifteen (15) business days following said bond delivery and payment, there shall be filed with the Secretary of State and the Oklahoma Securities Commission a copy, in final form, of said official statement, prospectus, or other offering document. If no official statement, prospectus, or other offering document is used in connection with the sale of said bonds, in lieu thereof there shall be filed a copy of the draft and final proceedings of the Authority authorizing the sale and issuance of the bonds.

I.  Resolution Constitutes a Contract.  The bond resolution, trust indenture, or other security agreement pursuant to which any bonds are issued shall constitute a contract with the holders of the bonds and may contain provisions including but not limited to:

1.  The terms and provisions of the bonds;

2.  The pledge and grant of a security interest in any personal property and in all or any part of the revenue from any project or any revenueproducing contract made by the Authority with any person to secure the payment of bonds, subject to any agreements with the holders of bonds which might then exist;

3.  The custody, collection, securing, investment, and payment of any revenues, assets, money, funds, or property with respect to which the Authority may have any rights or interest;

4.  The rates or charges for electrical energy or other services rendered by the Authority, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;  5.  The creation of reserves or sinking funds and the regulation and disposition thereof;

6.  The purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge or revenues to secure the payment of the bonds;

7.  The limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

8.  The rank or priority of any bonds with respect to any lien or security;

9.  The creation of special funds or monies to be held in trust or otherwise for operational expenses, payment, or redemption of bonds, reserves, or other purposes, and the use and disposition of monies held in said funds;

10.  The procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or revised, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;

11.  The definition of the acts or omissions to act which shall constitute a default in the duties of the Authority to holders of its bonds, and the rights and remedies of the holders in the event of default, including, if the Authority so determines, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the bond resolution, trust indenture, or other security agreement;

12.  Any additional agreements with or for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interest of the holders;

13.  The custody of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

14.  The vesting in a trustee or trustees, within or without this state, of such properties, rights, powers, and duties in trust as the Authority may determine, or the limiting or abrogating of the rights of the holders of any bonds to appoint a trustee, or the limiting of the rights, powers, and duties of said trustee; or

15.  The appointment of and the establishment of the duties and obligations of, any paying agent or other fiduciary within or without this state.

J.  Any pledge of revenues, securities, contract rights, or other personal property made by the Authority pursuant to the provisions of the Oklahoma Municipal Power Authority Act shall be valid and binding from the date the pledge is made.  The revenues, securities, contract rights, or other personal property so pledged and then held or thereafter received by the Authority or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the Authority without regard to whether said parties have notice of the lien.  The bond resolution, trust indenture, security agreement, or other instrument by which a pledge is created need not be filed or recorded in any manner.

K.  Neither the officials, directors, members of the Authority, or any person executing bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.  The Authority shall have power to indemnify and to purchase and maintain insurance on behalf of any director, officer, employee, or agent of the Authority, in connection with any threatened, pending, or completed action, suit, or proceeding.

L.  The Authority shall have power to purchase bonds out of any funds available therefor, and to hold, pledge, cancel, or retire the bonds and coupons prior to maturity, subject to and in accordance with any agreements with the holders.

M.  The principal of, premium, if any, and interest upon any bonds issued by the Authority shall be payable solely from the revenues or funds pledged or available for their payment as authorized by the provisions of the Oklahoma Municipal Power Authority Act.  Each bond shall contain a statement that it constitutes an obligation of the Authority, that the principal thereof, premium, if any, and interest thereon are payable solely from revenues or funds of the Authority and that neither the State of Oklahoma or any political subdivision thereof, or any eligible public agency or public trust which has contracted with the Authority, is obligated to pay the principal of, premium, if any, or interest on the bonds and that neither the faith and credit or the taxing power of the State of Oklahoma or any such political subdivision thereof or of any such eligible public agency or public trust is pledged to the payment of the principal of, premium, if any, or the interest on the bonds.

Amended by Laws 1983, c. 310, § 1, eff. Nov. 1, 1983.

§1124109.  Judicial Determination by Supreme Court of Validity of Bonds, Contracts and Other Acts  Notice.

Judicial Determination by Supreme Court of Validity of Bonds, Contracts and Other ActsNotice.  The Authority is authorized in its discretion to file an application with the Supreme Court of Oklahoma for approval by said court of any bonds to be issued under this act, or to file a petition for a judgment determining the validity of any proposed contract or action arising from the exercise of any of the powers, rights, privileges and functions conferred upon the Authority, eligible public agencies or public trusts under this act; and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application or petition.  It shall be the duty of the court to give such applications and petitions precedence over the other civil business of the court except habeas corpus proceedings, and to consider and pass upon the applications and petitions and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application and petition shall be given by a notice published in a newspaper of general circulation in the state that on a day named the Authority will ask the court to hear its application and approve the bonds, or hear its petition and enter a declaratory judgment.  Such notice shall inform property owners, taxpayers, ratepayers, citizens and all persons having or claiming any right, title or interest in such matter or properties or funds to be affected by the issuance of such bonds, or proposed contract or action, or affected in any way thereby, that they may file protests against the issuance of the bonds, the validity of the contracts or action, or the declaratory judgment, and be present at the hearings and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the court.  If the court shall be satisfied that the bonds have been properly authorized in accordance with this act and that, when issued, they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds, and shall, upon application of the Authority, also issue an order permanently enjoining all persons described in the aforesaid notice from thereafter instituting any action or proceeding contesting the validity of such bonds, or of the rates, fees or charges authorized to be charged for the payment thereof, or the pledge of revenues, monies, securities, contract rights or other personal property to secure such payment, and shall fix the time within which a petition for rehearing may be filed.  If the court shall be satisfied that the proposed contract or action is in accordance with this act, the court shall enter a judgment approving and declaring such contract or action to be valid, and shall, upon application of the Authority, also issue an order permanently enjoining all persons described in the aforesaid notice from thereafter instituting any action or proceeding contesting the validity of such contract or action, and shall fix the time within which the petition for rehearing may be filed.  The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Authority, its officers and agents, and thereafter the bonds so approved and the revenues, monies, securities, contract rights or other personal property pledged to their payments shall be incontestable in any court in the State of Oklahoma, and any declaratory judgment on any contract or action of the Authority, any eligible public agency or any public trust entered pursuant to this section shall have the force and effect of a final judgment or decree.

Laws 1981, c. 218, § 9, emerg. eff. June 2, 1981.

§1124110.  Eminent Domain.

Eminent Domain.  Except as otherwise provided by this act, the Authority may acquire all real or personal property that it deems necessary for carrying out the purposes of this act, whether in fee simple absolute or a lesser interest, by condemnation and the exercise of the power of eminent domain in the manner and by like proceedings as provided by general law with respect to condemnation. The Authority shall never have power of eminent domain with respect to any real or personal property or interest therein at the time owned or leased by any person as part of a system, whether existing, under construction or being planned, or facilities for the generation, transmission, production or distribution of electrical power.  The authority of the Authority to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power, and no exercise thereof shall exhaust it.

Laws 1981, c. 218, § 10, emerg. eff. June 2, 1981.

§1124111.  Legal Investments.

Legal Investments.  The bonds herein authorized are hereby made securities in which all public officers and bodies of this state and all political subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them.  The bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state and all political subdivisions for any purpose for which deposit of bonds or other obligations of this state is now or may hereafter be authorized.

Laws 1981, c. 218, § 11, emerg. eff. June 2, 1981.

§1124112.  Powers of Eligible Public Agencies and Public Trusts.

Powers of Eligible Public Agencies and Public Trusts.

(a)  In order to accomplish the purposes of this act, any eligible public agency, subject to the restrictions of Article 10, Sections 17, 26 and 27 of the Constitution of the State of Oklahoma, or any public trust may enter into and carry out contracts and agreements for the purchase from the Authority of power and energy, transmission services, power supply development services and other services.

(i)  Each such contract and agreement shall be for such period and shall contain such other terms, conditions and provisions, not inconsistent with the provisions of this act, as the Board of Directors of the Authority shall approve, including, without limitation, provisions whereby the eligible public agency or public trust is obligated to pay for the products and services of the Authority without setoff or counterclaim and irrespective of whether such products or services are furnished, made available or delivered to the eligible public agency or public trust or whether any project contemplated by any such contract and agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the products and services of such project.

(ii)  Each such contract and agreement may be pledged by the Authority to secure its obligations and may provide that if one or more eligible public agencies or public trusts defaults in the payment of its obligations under such contract and agreement, the remaining eligible public agencies and public trusts having such contracts and agreements shall be required to pay for and shall be entitled proportionately to use or otherwise dispose of the products and services which were to be purchased by the defaulting eligible public agency or public trust.

(iii)  Each such contract and agreement shall be a limited obligation of an eligible public agency or public trust payable from and may be secured by a pledge of, and lien and charge upon, all or any part of the revenues derived or to be derived from the ownership and operation of its electric or other integrated utility system as and, if so provided in such contract or agreement, shall be an expense of operation and maintenance thereof, and shall not constitute an indebtedness of such eligible public agency or public trust for the purpose of any statutory limitation.

(iv)  Nothing in this act shall be construed to preclude an eligible public agency or public trust from appropriating and using taxes and other revenues received in any year to make payments due or to comply with covenants to be performed during that year under any contract or agreement entered into as contemplated in this act.

(b) Any such contract or agreement may include provisions for the sale of output and services of a particular project or for output and services generally without regard to a specific project and for the supply of a specific quantity of output or a percentage of the output of a specific project or other specific facilities or for the supply of output based upon the requirements of the purchaser and on such other terms and conditions as the Board of Directors and the contracting or agreeing party deem appropriate.

(c) In the event of any failure or refusal on the part of the eligible public agency or public trust to perform punctually any covenant or obligation contained in any such contract, the Authority may enforce performance by any legal or equitable process, including specific performance.

Laws 1981, c. 218, § 12, emerg. eff. June 2, 1981. de

§1124113.  Rents, Rates and Other Charges; Corporation Commission Exemption.

Rents, Rates and Other Charges; Corporation Commission Exemption.  The Authority may establish, levy and collect or may authorize, by contract, franchise, lease or otherwise, the establishment, levying and collection of rents, rates and other charges for the products and services afforded by the Authority or by or in connection with any project which it may construct, acquire, own, operate or control or with respect to which it may have any interest or any right to the products and services thereof as it may deem necessary, proper, desirable or reasonable.  Rents, rates and other charges shall be at least sufficient to meet the operation, maintenance and other expenses thereof, including reasonable reserves, interest and principal payments, including payments into one or more sinking funds for the retirement of principal, to comply with all terms and provisions of the bond resolution, trust indenture or other security agreement relating to the bonds issued in connection with any project, to accumulate any excess income which may be required by the purchasers of such bonds or may be dictated by the requirements of such bond resolution, trust indenture or security agreement for achieving ready marketability of and low interest on such bonds and to generate funds sufficient to fulfill the terms of any other contracts or agreements made by the Authority.  The Authority may pledge its rates, rents and other revenue, or any part thereof, as security for the repayment, with interest and premium, if any, of any monies borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owing by it under any contract.

The Authority shall be exempt in any and all respects from the jurisdiction or control of the Oklahoma Corporation Commission. Nothing herein shall be construed as depriving the State of Oklahoma of its power to regulate and control fees and/or charges to be collected for the use of any products and services afforded by the Authority, provided, that the State of Oklahoma does hereby pledge to and agree with the purchasers and successive holders of the bonds issued hereunder that the state will not limit or alter the power hereby vested in the Authority to establish, levy and collect such rents, rates and other charges as will produce revenue sufficient to meet the operation, maintenance and other expenses set forth in the preceding paragraph of this Section 13, or in any way to impair the rights or remedies of the holders of the bonds, or of any person in their behalf, until the bonds, together with the interest thereon, with interest on unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders and all other obligations of the Authority in connection with such bonds are fully met and discharged.

Laws 1981, c. 218, § 13, emerg. eff. June 2, 1981.

§1124114.  Acquisition and Construction Contracts.

Acquisition and Construction Contracts.  The Authority shall be subject to the provisions of the Public Competitive Bidding Act, as provided by Sections 101 et seq. of Title 61 of the Oklahoma Statutes, provided, however, where the Authority is purchasing an undivided interest in a project that is being constructed or operated by another person, the initial purchase of such interest by the Authority and any contracts entered into by such person while acting as agent for the Authority in connection with such project shall not be subject to the provisions of such act.

Laws 1981, c. 218, § 14, emerg. eff. June 2, 1981.

§1124115.  Financial statements - Filing.

Within ninety (90) days following the closing of each fiscal year, the Authority shall cause to be prepared certified financial statements which shall be filed with the State Auditor and Inspector and with the Director of State Finance in accordance with the requirements for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1981, c. 218, § 15, emerg. eff. June 2, 1981.  Amended by Laws 1996, c. 290, § 1, eff. July 1, 1996.

§1124116.  Meetings and Records.

Meetings and Records.  All meetings of the Authority shall be subject to the provisions of the Oklahoma Open Meeting Act, as provided by Sections 301 et seq. of Title 25 of the Oklahoma Statutes.  All records of the Authority shall be subject to the provisions of Section 24 of Title 51 of the Oklahoma Statutes.

Laws 1981, c. 218, § 16, emerg. eff. June 2, 1981.

§1124117.  Construction.

Construction.  This act and all the terms and provisions hereof shall be liberally construed to effectuate the purposes set forth herein; provided however, nothing in this act shall be construed to authorize the Authority to loan its credit to any investorowned utility nor to acquire or subsidize any nuclear powered generating plant.

Laws 1981, c. 218, § 17, emerg. eff. June 2, 1981.

§1124118.  Powers Declared Supplementary.

Powers Declared Supplementary.  The provisions of this act shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers now existing.

Laws 1981, c. 218, § 19, emerg. eff. June 2, 1981. d

§1124119.  Irrevocable Contracts.

Irrevocable Contract.  While any of the bonds issued by the Authority shall remain outstanding or while the Authority has any undischarged duties or obligations under any contract or agreement, including obligations to any joint owner of any project, the powers, duties or existence of the Authority or of its officers, employees or agents shall not be diminished, impaired or affected in any manner which will affect adversely the interest and right of the owners of such bonds or the persons to whom such duties or obligations are owed under such contracts or agreements.  The provisions of this act shall be for the benefit of the state, the Authority, every owner of the Authority's bonds and every other person to whom the Authority owes a duty or is obligated by contract or agreement and, upon and after the issuance of bonds under the provisions of this act, shall constitute an irrevocable contract by the state with the owners of such bonds and the other persons to whom the Authority owes a duty or is obligated by such contracts or agreements.

Laws 1981, c. 218, § 19, emerg. eff. June 2, 1981.

§1124120.  Personnel to be Included in Unclassified Service.

Personnel to be Included in Unclassified Service.  In addition to those officers and positions in the unclassified service of the state as now provided by law, all personnel of the Authority shall be included in the unclassified service of the state.

Laws 1981, c. 218, § 20, emerg. eff. June 2, 1981.

§1124121.  Partial Invalidity.

Partial Invalidity.  If any provision of this act or the application thereof to any person or circumstance shall be held to be invalid, the remainder of the act, and the application of such provision to other persons or circumstances, shall not be affected thereby.

Laws 1981, c. 218, § 26, emerg. eff. June 2, 1981.

§1126101.  Authority to purchase and regulate.

A municipal governing body shall have the power to purchase, lay out and regulate cemeteries.  The powers over cemeteries which are granted to a municipal governing body in this section include, but are not limited to, cemeteries used or dedicated for interment of animal remains.

Laws 1977, c. 256, § 26101, eff. July 1, 1978.

§1126102.  Power to acquire and control land for cemeteries.

A municipal governing body may acquire, by purchase, donation or otherwise, and control lots or parcels of land within and without the limits of the municipality as the governing body deems necessary for cemetery purposes.  When lots or parcels are so acquired, the title shall vest in the municipality.  The governing body may subdivide or plat any of the lots or lands into suitable parcels for burial purposes and make such disposition thereof as will in the judgment of the governing body best serve the purpose for which they were acquired.  Any lands so acquired shall thereafter be exempt from taxation, and the governing body may pay and discharge any assessments against the lands for the improvement of streets or the construction of sewers.  The governing body shall provide for the grading, fencing, ornamenting and improving of all burial and cemetery grounds owned by the municipality and the avenues leading thereto, and may construct walks and plant and protect ornamental trees and shrubs therein, and provide for paying the cost thereof.

Laws 1977, c. 256, § 26102, eff. July 1, 1978. Laws 1977, c. 256, § 26102, eff. July 1, 1978.

§1126103.  Conveyance of cemetery lots  Abandoned lots.

Lots in a municipal cemetery shall be conveyed by certificate signed by the mayor and countersigned by the clerk, under the seal of the municipality.  The certificate shall show the price for which the lots are sold and specify that the person to whom it is issued is the owner of the lot or lots described therein by number, as laid down in the plat, for the purpose of interment.  The certificate shall vest in the purchaser and his heirs a right to the lot or lots, for the sole purpose of interment, under the regulations of the governing body or board of cemetery trustees.  The certificate shall be entitled to record in the office of the county clerk of the county in which the lot is situated without further acknowledgment, and the description of lots by number shall be sufficient for the purpose of record.  All abandoned lots or spaces of lots shall revert to the municipality.

Laws 1977, c. 256, § 26103, eff. July 1, 1978.

§11-26-104.  Conveyance or devise of lot in trust.

Any burial lot in any cemetery owned by a municipality, or by an association incorporated for cemetery purposes under the laws of Oklahoma, may be conveyed or devised by the owner back to and held by such company, municipality, or association in perpetual trust for the purpose of its preservation as a place of burial.  The lot so conveyed shall thereafter remain forever inalienable by act of the parties, but the right to use the same as a place of burial of the dead of the family of the owner and his descendants from generation to generation shall remain, unless the deed of conveyance in trust shall provide that interments in such lot shall be confined to the bodies of specified persons, in which case the lot shall be forever preserved as the burial place of the persons specified in the deed and shall never be used for any other purpose whatever.  However, no conveyance in trust shall be made without the consent of the cemetery company or association in whose cemetery the burial lot is located, or of the governing body or board of cemetery trustees of the municipality.

Laws 1977, c. 256, § 26104, eff. July 1, 1978.

§1126105.  Rules and ordinances  Penalties and fines.

The governing body may pass rules and ordinances to regulate, protect, and govern the cemetery, the owners of the lots therein, visitors therein, and to punish trespassers therein.  The governing body may limit the number of lots which may be owned by one person, corporation or association at the same time, and may prescribe rules for enclosing, adorning and erecting monuments and tombstones on cemetery lots; but no religious test shall be made as to the ownership of lots, the burial therein, or the ornamentation of graves or lots.  The governing body may prohibit any division of the use of lots and any improper adornment thereof.  The officers of the municipality shall have full jurisdiction and power to enforce such rules and ordinances as if they related to the municipality itself. Penalties and fines not exceeding One Hundred Dollars ($100.00) or thirty (30) days in jail may be imposed for violation of such rules and ordinances.

Laws 1977, c. 256, § 26105, eff. July 1, 1978.

§1126106.  Board of cemetery trustees  Appointment and creation.

Where a cemetery is owned by a municipality, the governing body may provide by ordinance for the creation and appointment of a board of cemetery trustees.  The board of cemetery trustees shall consist of three (3) members.  The term of each member shall be six (6) years, except that when the board is first appointed, one member shall serve a term of two (2) years, one member shall serve a term of four (4) years, and one member shall serve a term of six (6) years.

Laws 1977, c. 256, § 26106, eff. July 1, 1978.

§1126107.  Powers and duties of cemetery trustees.

The board of cemetery trustees shall have charge of and control of the municipal cemetery, and shall be authorized to:

1.  Make rules and regulations governing the management, improvement and establishment of the cemetery;

2.  Fix the price for which lots shall be sold or for which an interment shall be made; and

3.  Appoint all officers necessary for the control and management of cemeteries, including a cemetery superintendent, subject to the approval of the municipal governing body.

Laws 1977, c. 256, § 26107, eff. July 1, 1978.

§1126108.  Cemetery expenses and collections.

All monies received by the board of cemetery trustees from the sale of lots or from interments or from any other source shall be paid daily to the municipal treasurer, who shall deposit the same in the municipal treasury.  Expenses incurred for the upkeep, repair, and adornment of the municipal cemetery may be paid by the municipal treasurer upon proper warrants.

Amended by Laws 1984, c. 126, § 51, eff. Nov. 1, 1984.

§1126109.  Cemetery Care Fund  Purchase of lands  Investment of fund.

In all municipally owned cemeteries where lots are sold or charges made for interments, not less than twelve and one-half percent (12.5%) of all monies received from the sale of lots and interments shall be segregated and set aside as a permanent fund to be known as the "Cemetery Care Fund".  The Cemetery Care Fund principal shall be expended for purchasing lands for cemeteries and for making capital improvements as defined in Section 17-110 of this title, if necessary.  The balance of the fund may be invested in the manner provided by law for investment of municipal funds.  The interest from the investments shall be used for the same purposes as the principal or in improving, caring for, and embellishing the lots, walks, drives, parks, and other necessary improvements on such cemeteries.

Added by Laws 1977, c. 256, § 26-109, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 52, eff. Nov. 1, 1984; Laws 1991, c. 124, § 14, eff. July 1, 1991; Laws 1993, c. 23, § 1, eff. Sept. 1, 1993.

§1126110.  Reports of the cemetery board of trustees.

The board of cemetery trustees shall, on the first Mondays in January and July of each year, make a full report to the municipal governing body of all lots sold, interments made, and all moneys received and expended by the board in and about the cemetery.

Laws 1977, c. 256, § 26110, eff. July 1, 1978.

§1126111.  Lien on cemetery lots for upkeep charges  Enforcement.

A.  Any municipality which owns a cemetery, or any board of cemetery trustees of a cemetery owned by an association incorporated for cemetery purposes under the laws of Oklahoma, shall have a lien on any unused lot when a written contract provides for upkeep payments on such lot and the upkeep payments have been unpaid for a continuous period of five (5) years.  Where more than one lot has been purchased in a group of lots, and at least one of the lots has been used in that group of lots, the provisions of this section shall not apply.

B.  After filing the lien with the clerk of the district court in the county in which the cemetery lot is situated, the lien may be enforced by civil action.  The practice, pleading and proceedings for foreclosure in such action shall conform to the rules prescribed by the code of civil procedure as far as they may be applicable.

Laws 1977, c. 256, § 26111, eff. July 1, 1978.

§1126112.  Removal of remains to other gravesites  Unmarked graves.

When the bodily remains of an unknown person are discovered in an unidentified and unmarked grave of a municipally owned and operated cemetery, the remains may be removed to some other gravesite within the cemetery, at the expense of the municipality, if no record exists as to a sale or conveyance of the lot and the municipality is without knowledge that a body had been buried in the gravesite, in the event the lot is sold to another person.  An application for approval of the disinterment and removal of the bodily remains shall be first filed with, and approval obtained from, the State Health Department.

Laws 1977, c. 256, § 26112, eff. July 1, 1978.

§1126201.  Trusts for special care of specified lots  Perpetual care fund  Use.

Donations, deposits or bequests may be made in trust for the special care of specified lots, monuments or mausoleums in any cemetery.  These funds shall be segregated and set aside as a permanent fund to be known as the "Perpetual Care Fund".  A separate account shall be kept of each amount so deposited, donated and bequeathed for special care of specified lots.  The perpetual care fund may be invested in like manner as the cemetery care fund, and only the interest derived from the fund shall be used in the care, maintenance and repair of such lots, monuments and mausoleums, unless otherwise specified by the donor.

Laws 1977, c. 256, § 26201, eff. July 1, 1978.

§1126202.  Trustee of perpetual care fund  Appointment  Duties.

Any municipality which owns a cemetery, or twentyfive of the lot owners in the cemetery, may petition the district court in the county where the cemetery is situated for the appointment of a trustee to be the trustee of the perpetual care fund.  The trustee of the fund shall receive the perpetual care funds, as provided in Section 26201 of this title, and any other funds which may be donated, deposited or bequeathed to the cemetery or any part thereof, as a perpetual care fund.  The trustee shall invest, manage and control the fund under the direction of the judge of the district court.

Laws 1977, c. 256, § 26202, eff. July 1, 1978.

§1126203.  Perpetual care fund receipts  Cemetery records.

Every trustee of a perpetual care fund shall execute and deliver to the donor a receipt showing the amount of money received, and the use to be made of the net proceeds from the money.  The receipts shall be attested by the clerk of the court granting letters of trusteeship and a copy thereof shall be signed by the trustees of the cemetery board.  The receipts so attested shall then be filed with and recorded by the court clerk in a book to be known as the "Cemetery Records," in which shall be recorded all reports and other papers, including orders made by the court or judge relative to cemetery matters.

Laws 1977, c. 256, § 26203, eff. July 1, 1978.

§1126204.  Perpetual care fund loans  Approval.

The perpetual care fund trustee may loan moneys received by him under the direction and with the approval of the court, but only as such loans may be secured by first mortgages upon Oklahoma real estate.  No loan shall be made or approved unless it be made to appear to the court that the real estate is ample security for the loan applied for, and that the title to the real estate is good of record and in fact in the party making application for the loan.

Laws 1977, c. 256, § 26204, eff. July 1, 1978.

§1126205.  Bond and oath of perpetual care fund trustee.

The trustee of the perpetual care fund, before entering on the discharge of his duties or at any time thereafter when required by the court or judge, shall give bond in such amount as may be required by the court, to be approved by the court clerk, conditioned for the faithful discharge of the duties imposed upon the trustee by law.  The trustee shall take and subscribe an oath the same in substance as the condition of the bond.  The oath and bond shall be filed with the court clerk.

Laws 1977, c. 256, § 26205, eff. July 1, 1978.

§1126206.  Clerk to advise court on sufficiency of trustee's bond.

The court clerk, at the time of filing each receipt as provided in Section 26203 of this title, shall immediately advise the court or judge as to the amount of the principal fund in the hands of the trustee, the amount of bond filed, and whether or not the bond is good and sufficient for the amount given.  The court or judge may require, if it seems best, a new and additional bond of the perpetual care fund trustee.

Laws 1977, c. 256, § 26206, eff. July 1, 1978.

§1126207.  Payment of trustee's expenses.

The trustee of a perpetual care fund shall not be entitled to receive any compensation for services rendered, but may, out of the income received, pay all proper items of expense incurred in the performance of his duties, including cost of bond, if any.

Laws 1977, c. 256, § 26207, eff. July 1, 1978.

§1126208.  Trustee reports.

Every perpetual care fund trustee shall make a full report to the district court of his doings in the matter of his trusteeship in the months of January and July following his appointment, and in January and July of each successive year.  In each of the reports he shall apportion the net proceeds received from the sum total of the permanent fund and make proper credit to each of the separate funds assigned to him in trust.

Laws 1977, c. 256, § 26208, eff. July 1, 1978.

§1126209.  Removal or death of trustee.

A perpetual care fund trustee may be removed by the court or judge thereof at any time for cause.  In the event of removal or death, the court or judge must appoint a new trustee and require his predecessor or his personal representative to make full accounting for all the property belonging to the trustee.

Laws 1977, c. 256, § 26209, eff. July 1, 1978.

§1127101.  Creation of municipal court not of record.

A municipality may create a Municipal Court, as provided in this article, which shall be a court not of record.  This court may be created in addition to a Municipal Criminal Court of Record. References in Sections 27101 through 27131 of this title to the municipal court shall mean the municipal court not of record established under the authority of the provisions of this article.

Laws 1977, c. 256, § 27101, eff. July 1, 1978.

§1127102.  Resolution of governing body.

Before a municipal court not of record may be put into operation, the municipal governing body shall determine by resolution that the efficient disposition of cases involving the violation of municipal ordinances necessitates putting the court into operation.  The governing body shall cause a certified copy of the resolution to be filed in the office of the county clerk of each county in which the municipality is located.  The resolution and the filing thereof shall be judicially noticed in all courts of this state.

Amended by Laws 1988, c. 21, § 1, eff. Nov. 1, 1988. d

§1127103.  Jurisdiction.

The municipal court shall have original jurisdiction to hear and determine all prosecutions wherein a violation of any ordinance of the municipality where the court is established is charged.

Laws 1977, c. 256, § 27103, eff. July 1, 1978.

§11-27-104.  Judges.

A.  The number of judges for each municipal court shall be determined by the governing body of the municipality where the court is established.  The judge of each municipal court shall be appointed by the mayor of the municipality where the court is established, with the consent of the municipal governing body.  The judge of any municipal court shall be licensed to practice law in Oklahoma, except as provided for in subsections B and C of this section.  He shall serve for a term of two (2) years, said term expiring on a date fixed by ordinance, and until his successor is appointed and qualified, unless removed by the vote of a majority of all members of the governing body for such cause as is provided for by law for the removal of public officers.  Any appointment to fill a vacancy shall be for the unexpired term.  Except in cities with a population of more than two hundred thousand (200,000), nothing in the provisions of this section shall be construed to prevent the judge from engaging in the practice of law in any other court during his tenure of office.  The judge shall be paid a salary to be fixed by the municipal governing body.  He shall be paid in the same manner as other municipal officials.

B.  In any municipality with a population of less than seven thousand five hundred (7,500), the mayor, with the consent of the governing body of the municipality, may appoint as judge:

1.  An attorney licensed to practice law in Oklahoma, who resides in the county in which the municipality is located or in an adjacent county; or

2.  An attorney licensed to practice law in Oklahoma who maintains a permanent office in the municipality; or

3.  Any suitable person who resides in the county in which the municipality is located or in an adjacent county.

C.  In any municipality with a population of seven thousand five hundred (7,500) or more, if no attorney licensed to practice law in Oklahoma resides in the county or in an adjacent county in which the municipality is located, who is at the time of appointment willing to accept the appointment as judge, the mayor, with the consent of the governing body of the municipality, may appoint any suitable and proper person as judge.

D.  If the judge of the municipal court is not a licensed attorney and has not complied with the education requirements pursuant to subsection F of this section and the education requirements pursuant to Section 18-101 of Title 47 of the Oklahoma Statutes, the trial shall be to the court, and the court may not impose a fine of more than Fifty Dollars ($50.00), and may not order the defendant imprisoned except for the nonpayment of fines or costs or both.

E.  If the judge of the municipal court is not a licensed attorney but has complied with the education requirements of subsection F of this section and the education requirements pursuant to Section 18-101 of Title 47 of the Oklahoma Statutes, the maximum fine that may be imposed shall be Five Hundred Dollars ($500.00).

F.  In order to impose the fine authorized by subsection E of this section, a nonlawyer judge must, within a period not to exceed the preceding reporting period in this state for mandatory continuing legal education, complete courses held for municipal judges which have been approved by the Oklahoma Bar Association Mandatory Legal Education Commission for at least six (6) hours of continuing education credit.  Verification may be made by a statement of attendance signed by the course registration personnel.

Added by Laws 1977, c. 256, § 27-104, eff. July 1, 1978.  Amended by Laws 1982, c. 157, § 2; Laws 1983, c. 293, § 2, operative Oct. 1, 1983; Laws 1984, c. 32, § 1, eff. Nov. 1, 1984; Laws 1996, c. 245, § 1, eff. Nov. 1, 1996; Laws 2004, c. 173, § 2, eff. Nov. 1, 2004; Laws 2005, c. 386, § 2, eff. Nov. 1, 2005.

§1127105.  Prohibition on change of venue  Disqualification of judge.

No change of venue shall be allowed from any municipal court, but the judge of the municipal court may be disqualified under the same terms and conditions as are now provided by law for courts of record, and in case of such disqualification a special judge shall be appointed as provided in Section 27104 of this title.

Laws 1977, c. 256, § 27105, eff. July 1, 1978.

§1127106.  Acting judge  Alternate judge  Compensation.

In the event of disqualification of the judge in a particular case, or his absence or inability to act, the mayor of the municipality may appoint some person, qualified as provided in Section 27104 of this title, as acting municipal judge of the court in the place of the judge during his absence or inability to act or in a case wherein the judge is disqualified; or, in its discretion, the municipal governing body may provide by ordinance for the appointment of an alternate judge of the court, in the same manner and for the same term as the judge and possessing the qualifications prescribed by Section 27104 of this title, who shall sit as acting judge of the court in case of the absence, inability or disqualification of the judge.  If both the judge and the alternate judge are unable to sit, the mayor may appoint an acting judge as provided in this section.  The municipal governing body, by ordinance, shall provide for the compensation of an acting judge of the court.

Laws 1977, c. 256, § 27106, eff. July 1, 1978.

§1127107.  Vacancies in office of judge.

Vacancies in the office of the judge of any municipal court shall be filled in the same manner as provided for the appointment of the judge in the first instance.

Laws 1977, c. 256, § 27107, eff. July 1, 1978.

§1127108.  Municipal attorney as prosecutor.

The municipal attorney of each municipality where a municipal court is established may be the prosecutor of the municipal court. The prosecutor shall have full power to prosecute for the violations of any ordinance of the municipality in the municipal court and shall have the power to prosecute and resist appeals and proceedings in error and review from the municipal court.

Amended by Laws 1984, c. 126, § 53, eff. Nov. 1, 1984.

§1127109.  Clerk of court  Duties.

The municipal clerk of any municipality where a municipal court is established, or a designated deputy shall be the clerk of the municipal court unless the governing body establishes or authorizes a position of chief municipal court officer to serve as court clerk.

The court clerk shall have authority to carry out the duties of the position as required by law; provided, that the person who serves as court clerk may separately perform other duties for the municipality.  The clerk of the court shall:

1.  Assist the judge in recording the proceedings of the court, preparation of writs, processes, or other papers;

2.  Administer oaths required in judicial or other proceedings before the court;

3.  Be responsible for the entry of all pleadings, processes, and proceedings in the dockets of the court;

4.  Perform such other clerical duties in relation to the proceedings of the court as the judge shall direct; and

5.  Receive and give receipt for and disburse or deliver to the municipal treasurer all fines, forfeitures, fees, deposits, and sums of money properly payable to the municipal court.  Such funds and sums of money while in the custody of the clerk shall be deposited and disbursed upon vouchers as directed by the municipal governing body.

Added by Laws 1977, c. 256, § 27109, eff. July 1, 1978.  Amended by Laws 1991, c. 124, § 15, eff. July 1, 1991; Laws 1995, c. 166, § 2, emerg. eff. May 4, 1995.

§1127110.  Court marshal  Duties.

The municipal governing body, upon the recommendation of the judge of the municipal court, may designate any appropriate person who is a resident of the municipality to serve as marshal, and in the absence of such a designation, the chief of police or corresponding officer of the municipality shall be ex officio marshal of the court.  The marshal shall execute any writs and other process directed to him, except as herein otherwise provided, and such duty may be performed by any deputy marshal or by any members of the police force of the municipality, as the case may be.

Laws 1977, c. 256, § 27110, eff. July 1, 1978.

§1127111.  Bond of clerk and judge  Form.

A.  The clerk of each municipal court shall give bond to the governing body of the municipality where the court is established. The bond shall be approved by the governing body and shall be in an amount to be fixed by the governing body.  The bond shall be in substance as follows:

I, ___________, clerk of the Municipal Court of ___________, State of Oklahoma, and ___________ and ___________, his sureties, do jointly and severally agree to pay on demand each and every person who may be entitled thereto, all such sums of money as the said clerk may become liable to pay, on account of any moneys which may come into his hands, by virtue of his office.

Dated at ___________, this _____ day of ______, 19__.

_________________________

(Signed)

B.  The municipal governing body may provide that the judge, the alternate judge, and an acting judge, or any of them, shall give a bond to the governing body of the municipality where the court is established.  If a bond is required, it shall be in an amount to be fixed by the governing body.  It shall be conditioned in the same manner as the bond that is required of the clerk of the court, and it shall be approved by the governing body.

Laws 1977, c. 256, § 27111, eff. July 1, 1978.

§11-27-111.1.  Courthouse security system identity cards.

In any public courthouse in this state in counties with a population of three hundred thousand (300,000) or more other than a federal courthouse in which a security system of restricted access, utilizing metal detectors or their equivalent, has been implemented, the public official responsible for the management of such system may implement a plan for issuance of laminated photographic identity cards to certain classes of persons deemed sufficiently reliable and trustworthy to enter the courthouse without being first required to pass through the metal detectors, or otherwise be subjected to search, upon display of such identity card.  The class of persons so exempted shall include, without limitation, judges, district attorneys, members of good standing of the Bar of the State of Oklahoma, courthouse employees, law enforcement officers, real estate agents and brokers of good standing, probation officers and such other persons determined by the public official to be suitable risks for exemption from security measures.  Such public official shall have the authority, upon just cause, to revoke the identity card and require immediate surrender thereof.  The plan may, but need not, include utilization of bar codes and bar code reader at the point of entry as a protection against lost or stolen cards, as deemed appropriate by the public official.

Added by Laws 1998, c. 172, § 1, eff. Nov. 1, 1998.

§1127112.  Fees, fines and forfeitures  Dispositions.

All of the fees, fines, and forfeitures which come into the municipal court shall be paid by the clerk of the court to the municipal treasurer.  The treasurer shall credit such deposits to the fund designated by the municipal governing body.  The court clerk shall make duplicate receipts for the fees, fines, and forfeitures collected by him, one copy of which shall be retained by the municipal treasurer together with a detailed statement of all costs, the style of the case in which they were paid, and the name of the party paying the same.

Amended by Laws 1982, c. 133, § 2; Laws 1984, c. 126, § 55, eff. Nov. 1, 1984.

§1127113.  Procedure  Judicial notice of statutes and ordinances  Writs and process  Service of arrest warrant.

Except as otherwise provided for by law, the code of procedure in the municipal court shall be the same as is provided for by law for the trial of misdemeanors.  The court shall take judicial notice of state statutes and the ordinances of the municipality in which it is located.  Writs and processes of the court may be issued by the judge or clerk thereof to any proper officer.  All writs and processes of the municipal court in which a violation of a municipal ordinance is charged shall be directed to the chief of police of the municipality, a county sheriff, or to some other appropriate peace officer.  A law enforcement officer of the municipality or county sheriff may serve an arrest warrant issued by the municipal court any place within this state.  If the warrant is served by a county sheriff, the municipality shall pay the Sheriff's Service Fee Account a fee of Twenty Dollars ($20.00).

Amended by Laws 1982, c. 133, § 2; Laws 1984, c. 126, § 55, eff. Nov. 1, 1984; Laws 1990, c. 259, § 1, eff. Sept. 1, 1990.

§1127114.  Rules for conduct of court business.

The judge of each municipal court may prescribe rules, consistent with the provisions of this article, for the proper conduct of the business of the municipal court.

Laws 1977, c. 256, § 27114, eff. July 1, 1978.

§1127115.  Prosecutions by verified complaint  Style.

All prosecutions commenced in the municipal court shall be by complaint which shall be subscribed by the person making the complaint and shall be verified before a judge, the court clerk, a deputy court clerk, or a police officer.  No warrant for arrest shall be issued until the complaint has been approved by the judge of the municipal court.  All prosecutions for the violation of municipal ordinances shall be styled, "The ________ (City or Town) of ________________ (name the municipality) vs. ________________ (naming the person or persons charged)".

Amended by Laws 1984, c. 126, § 56, eff. Nov. 1, 1984.

§11-27-115.1.  Prosecutions by verified complaint - Means of verification.

Notwithstanding other provisions of law, when a law enforcement officer issues a citation or ticket as the basis for a complaint or information, for an offense against a municipal ordinance which is declared to be a misdemeanor, the citation or ticket shall be properly verified if:

1.  The issuing officer subscribes the officer's signature on the citation, ticket or complaint to the following statement:

"I, the undersigned issuing officer, hereby certify and

swear that I have read the foregoing information and know

the facts and contents thereof and that the facts supporting

the criminal charge stated therein are true."

Such a subscription by an issuing officer, in all respects, shall constitute a sworn statement, as if sworn to upon an oath administered by an official authorized by law to administer oaths; and

2.  The citation or ticket states the specific facts supporting the criminal charge and the ordinance or statute alleged to be violated; or

3.  A complainant verifies by oath, subscribed on the citation, ticket or complaint, that he has read the information, knows the facts and contents thereof and that the facts supporting the criminal charge stated therein are true.  For purposes of such an oath and subscription, any law enforcement officer of the state, county or municipality of the State of Oklahoma issuing the citation, ticket or complaint shall be authorized to administer the oath to the complainant.

Added by Laws 1992, c. 68, § 2, eff. Sept. 1, 1992.

§1127116.  Arraignment  Fines in lieu of appearance.

The arraignment shall be made by the court.  The judge or the prosecuting attorney shall read the complaint to the defendant, inform him of his legal rights and of the consequences of conviction, and ask him whether he pleads guilty or not guilty.  The municipal governing body by ordinance may prescribe a schedule of fines which the defendant may pay in lieu of his appearance before the municipal court and such payment shall constitute a final determination of the cause against the defendant.

Laws 1977, c. 256, § 27116, eff. July 1, 1978.

§11-27-117.  Arrests - Release by signing citation - Bail - Amount and conditions - Temporary cash bond.

A.  If a resident of a municipality served by a municipal court is arrested by a law enforcement officer for the violation of any traffic ordinance for which Section 27-117.1 of this title does not apply, or is arrested for the violation of a nontraffic ordinance, the officer shall immediately release said person if the person acknowledges receipt of a citation by signing it.  Provided, however, the arresting officer need not release said person if it reasonably appears to the officer that the person may cause injury to himself or others or damage to property if released, that the person will not appear in response to the citation, or the person is arrested for an offense against a person or property.  If said person fails to appear in response to the citation, a warrant shall be issued for his arrest and his appearance shall be compelled.

If the arrested resident is not released by being permitted to sign a citation as provided for in this subsection, he shall be admitted to bail either before or after arraignment, or shall be released on personal recognizance.  A municipality may prescribe a fine for up to the maximum amount authorized by courts not of record for failure of a person to have a valid driver's license when charged with a traffic violation.

B.  If a nonresident of a municipality served by a municipal court is arrested by a law enforcement officer for a violation of any ordinance for which Section 27-117.1 of this title does not apply, the defendant shall be eligible to be admitted to bail either before or after arraignment.

C.  The amount and conditions of bail granted pursuant to the provisions of subsections A and B of this section shall be determined by the judge who shall prescribe rules for the receipt of bail and for the release on personal recognizance.  The amount of bail for each offense shall not exceed the maximum fine plus court costs, unless the defendant has a previous history of failing to appear according to the terms or conditions of a bond, in which case the amount of bail shall not exceed One Thousand Dollars ($1,000.00).  In the event of arrests at night, emergencies, or when the judge is not available, a court official, the chief of police or his designated representative may be authorized by the judge, subject to such conditions as shall be prescribed by the judge, to accept a temporary cash bond in a sufficient amount to secure the appearance of the accused.  The cash bond shall not exceed the maximum fine provided for by ordinance for each offense charged, unless the defendant has a previous history of failing to appear according to the terms or conditions of a bond, in which case the amount of the cash bond shall not exceed One Thousand Dollars ($1,000.00).  The court official, chief of police or his designated representative is authorized, subject to such conditions as shall be prescribed by the judge, to release a resident of the municipality on personal recognizance.

Added by Laws 1977, c. 256, § 27-117, eff. July 1, 1977.  Amended by Laws 1978, c. 261, § 1, eff. July 1, 1978; Laws 1984, c. 126, § 57, eff. Nov. 1, 1984; Laws 1986, c. 250, § 7, operative July 1, 1987; Laws 1997, c. 251, § 6, eff. Nov. 1, 1997.

§1127117.1.  Arrest for misdemeanor traffic violation other than parking or standing  Bail.

If a resident or nonresident of a municipality having a municipal court is arrested by a law enforcement officer solely for a misdemeanor violation of a traffic ordinance, other than an ordinance pertaining to a parking or standing traffic violation, and the arrested person is eligible to sign a written promise to appear and be released upon personal recognizance as provided for in Section 1115.1 of Title 22 of the Oklahoma Statutes, then the procedures provided for in the State and Municipal Traffic Bail Bond Procedure Act as applied to municipalities, shall govern.  A municipality, by ordinance, may prescribe a bail bond schedule for this purpose and may provide for bail to be used as payment of the fine and costs upon a plea of guilty or nolo contendere, as provided for in Section 1115.1 of Title 22 of the Oklahoma Statutes.  Absent such ordinance, the municipal court may prescribe a bail bond schedule for traffic offenses.  The amount of bail shall not exceed the maximum fine and costs provided by ordinance for each offense, unless the defendant has a previous history of failing to appear according to the terms or conditions of a bond, in which case the amount of bail shall not exceed One Thousand Dollars ($1,000.00).

Added by Laws 1986, c. 250, § 8, operative July 1, 1987.  Amended by Laws 1993, c. 15, § 1, eff. Sept. 1, 1993; Laws 1997, c. 251, § 7, eff. Nov. 1, 1997.

§1127118.  Failure to appear according to terms of bond  Forfeiture.

A.  If, without sufficient excuse, a defendant fails to appear according to the terms or conditions of a bond, given by a bail bondsman as defined in Section 1301 of Title 59 of the Oklahoma Statutes, either for hearing, arraignment, trial, or judgment, or upon any other occasion when the presence of the defendant in court or before the judge may be lawfully required:

1.  The court shall perform the procedures set forth in Section 1332 of Title 59 of the Oklahoma Statutes whereby the municipal court clerk shall issue the required notices; or

2. a. The municipal judge shall issue an order declaring the bond to be forfeited on the day the defendant failed to appear and stating the reasons therefor, and

b. Within five (5) days of the order of forfeiture, the municipal court clerk shall file a certified copy of the order with the district court in the county where the municipal government is located.  The district court clerk shall treat the certified order of forfeiture as a foreign judgment and proceed in accordance with the provisions of Section 1332 of Title 59 of the Oklahoma Statutes.  A surety shall have all remedies available under the provisions of Section 1108 of Title 22 and Sections 1301 through 1340 of Title 59 of the Oklahoma Statutes.

B.  Court costs shall be collectible from the proceeds of a forfeited bond.

Added by Laws 1977, c. 256, § 27118, eff. July 1, 1978.  Amended by Laws 1993, c. 265, § 1, eff. July 1, 1993; Laws 1994, c. 49, § 1, eff. Sept. 1, 1994; Laws 1995, c. 166, § 3, emerg. eff. May 4, 1995.

§11-27-119.  Jury trials  Qualifications of jurors.

In all prosecutions in the municipal court for any offense for which the municipality, with the concurrence of the court, seeks imposition of a fine of more than Two Hundred Dollars ($200.00), excluding court costs, or imprisonment, or both such fine and imprisonment, a jury trial shall be had unless waived by the defendant and the municipality, provided that the municipality has compiled its penal ordinances in accordance with the provisions of Sections 14109 and 14110 of this title.  If the municipality has not compiled its ordinances as provided by law, the fine shall not exceed Fifty Dollars ($50.00).  In prosecutions for all other offenses, or in cases wherein a jury trial is waived by the defendant and the municipality, trial shall be to the court.  A jury in the municipal court shall consist of six (6) jurors, five of whom may return a verdict.  Jurors shall be good and lawful men or women, citizens of the county in which the court sits, having the qualifications of jurors in the district court.

Added by Laws 1977, c. 256, § 27-119, eff. July 1, 1978.  Amended by Laws 1982, c. 157, § 3; Laws 1983, c. 293, § 3, operative Oct. 1, 1983; Laws 1995, c. 61, § 1, eff. Nov. 1, 1995; Laws 1997, c. 251, § 8, eff. Nov. 1, 1997.

§11-27-120.  Selection and summons of jurors.

Jurors in the municipal court shall be selected pursuant to this section under the same terms and conditions as are provided for by law for the district courts, or in the alternative, pursuant to Section 18.1 of Title 38 of the Oklahoma Statutes.  Upon written request of the judge of the municipal court for a stated number of jurors to the chief judge of the appropriate district court, it shall be the duty of the clerk of the district court to draw from the jury wheel a requested number of jurors in the same manner as is provided by law for the district court until the number requested, who from their addresses appear to reside within the corporate limits of the municipality, is drawn, and to prepare a list of names drawn and certify such list to the judge of the municipal court.  On completion of the draw, the clerk shall immediately return to the jury wheel all names drawn which are not placed on the certified list.  The judge of the municipal court shall make written request to the chief judge of the district court for a stated number of additional jurors if, after allowance of claimed statutory exemptions, the listed number is found to be insufficient.  Summons of the prospective jurors shall be issued as set out by ordinance, and may be served in person by the chief of police or any member of the police force of the municipality, or may be served by the clerk of the municipal court by mail.

Added by Laws 1977, c. 256, § 27-120, eff. July 1, 1978.  Amended by Laws 2003, c. 225, § 1, eff. Nov. 1, 2003.

§1127121.  Fees and mileage of jurors and witnesses.

The municipal governing body shall determine by ordinance the fees and mileage that shall be paid to jurors and witnesses in a municipal court.  However, no witness fee shall be paid to any police or peace officer.  The jury fee and mileage due jurors and witnesses shall be paid as provided by ordinance.

Laws 1977, c. 256, § 27121, eff. July 1, 1978.

§1127122.  Enforcement of payment of fines or costs by imprisonment  Persons unable to pay.

A.  If a defendant who is financially able refuses or neglects to pay a fine or costs or both, payment may be enforced:

1.  By imprisonment until the same shall be satisfied at the rate of Twenty-five Dollars ($25.00) per day; or

2.  In the same manner as is prescribed in subsection B of this section for a defendant who is without means to make such payment.

B.  If the defendant is without means to pay the fine or costs, the municipal judge may direct the total amount due to be entered upon the court minutes and to be certified to the district court in the county where the situs of the municipal government is located, where it shall be entered upon the district court judgment docket and shall have the full force and effect of a district court judgment.  The same remedies shall be available for the enforcement of the judgment as are available to any other judgment creditor.

Added by Laws 1977, c. 256, § 27-122, eff. July 1, 1978.  Amended by Laws 1980, c. 247, § 2, eff. Oct. 1, 1980; Laws 1987, c. 173, § 4, eff. Nov. 1, 1987; Laws 2004, c. 173, § 3, eff. Nov. 1, 2004.

§11-27-122.1.  Execution of sentences of municipal court.

A.  All sentences of imprisonment shall be executed by the chief of police of the municipality, and any person convicted of a violation of any ordinance of the municipality and sentenced to imprisonment shall be confined in the jail, farm, or workhouse of the municipality, in the discretion of the court, for the time specified in the sentence; provided, however, the court may, in lieu of imprisonment, order the defendant to engage in a term of community service without compensation.  If the defendant fails to perform the required community service or if the conditions of community service are violated, the judge may impose a sentence of imprisonment, not to exceed the maximum sentence allowable for the violation for which the defendant was convicted.

B.  The judge of the municipal court imposing a judgment and sentence, at the judge's discretion, is empowered to modify, reduce, suspend, or defer the imposition of a sentence or any part thereof and to authorize probation for a period not to exceed six (6) months from the date of sentence under terms or conditions as the judge may specify.  Procedures relating to suspension of the judgment or costs or both shall be as provided in Section 27-123 of Title 11 of the Oklahoma Statutes.  Upon completion of the terms of probation, the defendant shall be discharged without a court judgment of guilt, and the verdict, judgment of guilty, or plea of guilty shall be expunged from the record and the charge dismissed with prejudice to any further action.  Upon a finding of the court that the conditions of probation have been violated, the municipal judge may enter a judgment of guilty.

C.  The judge of the municipal court may continue or delay imposing a judgment and sentence for a period of time not to exceed six (6) months from the date of sentence.  At the expiration of this period of time the judge may allow the municipal attorney to amend the charge to a lesser offense.

D.  If a deferred sentence is imposed, an administrative fee not to exceed Five Hundred Dollars ($500.00) may be imposed as costs in the case, in addition to any deferral fee otherwise authorized by law.

Added by Laws 1987, c. 173, § 1, eff. Nov. 1, 1987.  Amended by Laws 1990, c. 69, § 1, eff. Sept. 1, 1990; Laws 1999, c. 412, § 2, eff. Nov. 1, 1999; Laws 2004, c. 173, § 4, eff. Nov. 1, 2004.

§1127122.2.  Community service in lieu of fine or in conjunction with imprisonment - Violation of community service conditions.

Whenever any person is convicted in municipal court for violation of a municipal ordinance, the court may order the defendant to a term of community service or remedial action in lieu of fine or in conjunction with imprisonment.  If the defendant fails to perform the required community service or if the conditions of community service are violated, the judge may impose a sentence of imprisonment, not to exceed the maximum sentence allowable for the violation for which the defendant was convicted.

Added by Laws 1989, c. 255 § 3, emerg. eff. May 19, 1989.  Amended by Laws 1990, c. 69, § 2, eff. Sept. 1, 1990.

§1127123.  Suspension of judgment or costs  Reconfinement.

Whenever any person shall be convicted in the municipal court of violating a municipal ordinance, the judge trying the cause, after sentence, may suspend the judgment or costs or both and allow the person so convicted to be released upon his own recognizance. Any person so released shall be required to report at such times and to such person or officer as the judge shall direct.  The judge may cause a warrant to be issued for any person so released if it shall be made to appear to the judge that such person:

1.  Has been guilty of the violation of any law after his release;

2.  Is habitually associating with lewd or vicious persons; or

3.  Is indulging in vicious habits.

Upon the issuance of the warrant by the judge, the person shall be delivered forthwith to the place of confinement to which he was originally sentenced and shall serve out the full term for which he was originally sentenced.

Laws 1977, c. 256, § 27123, eff. July 1, 1978.

§1127124.  Supervision of juveniles on parole or probation.

In addition to the duties otherwise provided by law, the judge of each municipal court, or some other person designated by the governing body of the municipality where the court is established, shall be required to supervise all juveniles who are either on parole or serving probation terms or suspended sentences pronounced and adjudged by the municipal court.

Laws 1977, c. 256, § 27124, eff. July 1, 1978.

§1127125.  Contempt of court.

The judge of each municipal court shall have power to enforce due obedience to orders, rules and judgments made by him and may fine or imprison for contempt offered to the judge while holding his court or to process issued by him in the same manner and to the same extent as the district courts of Oklahoma.

Laws 1977, c. 256, § 27125, eff. July 1, 1978.

§11-27-126.  Costs.

Subject to the provisions of subsection F of Section 14-111 of this title and other limitations or exceptions imposed by law, the municipal governing body shall determine by ordinance the costs that may be charged and collected by the clerk of the court, but these costs shall not exceed the sum of Twenty-five Dollars ($25.00) plus the fees and mileage of jurors and witnesses.

Added by Laws 1977, c. 256, § 27-126, eff. July 1, 1978.  Amended by Laws 1987, c. 173, § 2, eff. Nov. 1, 1987; Laws 1999, c. 412, § 3, eff. Nov. 1, 1999.

§1127127.  Prosecution for same offense in another court prohibited.

When a defendant has been in jeopardy for the same or any lesser included offense in a municipal court or district court, he shall not be prosecuted in another court for the same or a lesser included offense.

Laws 1977, c. 256, § 27127, eff. July 1, 1978; Laws 1980, c. 247, § 3, eff. Oct. 1, 1980.

§1127128.  Writs of mandamus, prohibition and certiorari.

The district court in each county wherein a municipal court is established shall have the same jurisdiction to issue to the municipal court writs of mandamus, prohibition and certiorari as the Supreme Court now has to issue such writs to courts of record.

Laws 1977, c. 256, § 27128, eff. July 1, 1978.

§11-27-129.  Appeals.

A.  An appeal may be taken from a final judgment of the municipal court by the defendant by filing in the district court in the county where the situs of the municipal government is located, within ten (10) days from the date of the final judgment, a notice of appeal and by filing a copy of the notice with the municipal court.  In case of an appeal, a trial de novo shall be had, and there shall be a right to a jury trial if the sentence imposed for the offense was a fine of more than Two Hundred Dollars ($200.00) and costs.

B.  Upon conviction, at the request of the defendant, or upon notice of appeal being filed, the judge of the municipal court shall enter an order on the docket fixing an amount in which bond may be given by the defendant, in cash or sureties for cash in an amount of not less than One Hundred Dollars ($100.00) nor more than twice the amount of such fine.  Bond shall be taken by the clerk of the court wherein judgment was rendered.  Any pledge of sureties must be approved by a judge of the court.

C.  Upon appeal being filed the judge shall within ten (10) days thereafter certify to the clerk of the appellate court the original papers in the case.  If the papers have not been certified to the appellate court, the prosecuting attorney shall take the necessary steps to have the papers certified to the appellate court within twenty (20) days of the filing of the notice of appeal, and failure to do so, except for good cause shown, shall be grounds for dismissal of the charge by the appellate court, the cost to be taxed to the municipality.  The certificate shall state whether or not the municipal judge hearing the case was a licensed attorney in Oklahoma.

D.  All proceedings necessary to carry the judgment into effect shall be had in the appellate court.

Added by Laws 1977, c. 256, § 27-129, eff. July 1, 1978.  Amended by Laws 1980, c. 247, § 4, eff. Oct. 1, 1980; Laws 1982, c. 157, § 4; Laws 1983, c. 293, § 4, operative Oct. 1, 1983; Laws 1995, c. 61, § 2, eff. Nov. 1, 1995; Laws 1997, c. 251, § 9, eff. Nov. 1, 1997; Laws 2004, c. 363, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 2004, c. 173, § 5 repealed by Laws 2005, c. 386, § 5, eff. Nov. 1, 2005.

§1127130.  District attorney to defend appeals in certain cases.

The district attorney, and his assistants, shall defend any appeal from a municipal court in his district that has no municipal attorney who is paid a salary in excess of a rate of Three Thousand Six Hundred Dollars ($3,600.00) per annum.

Laws 1977, c. 256, § 27130, eff. July 1, 1978. d

§1127131.  Orders relative to procedures and practices by Supreme Court.

The Supreme Court is authorized to issue orders of statewide application relative to procedures in and practices before the municipal courts and appeals therefrom, subject to the provisions of this article, and under its general superintending control of all inferior courts, shall have the power and authority by and through the Chief Justice of the Supreme Court, to call annual conferences of the judges of the municipal courts of Oklahoma to consider matters calculated to bring about a speedier and more efficient administration of justice.

Laws 1977, c. 256, § 27131, eff. July 1, 1978.

§1127132.  Appeal to Court of Criminal appeals.

Section 27132.  An appeal may be taken to the Court of Criminal Appeals from the final judgment or order of a district court in an appeal from a final judgment of a municipal court in the same manner and to the same extent that appeals are taken from a district court to the Court of Criminal Appeals.

Laws 1978, c. 248, § 1, eff. July 1, 1978. Laws 1978, c. 248, § 1, eff. July 1, 1978. d

§1128101.  Municipal criminal courts of record  Cities with population over 65,000 - Resolution.

A.  In cities having a population of more than sixty-five thousand (65,000) inhabitants, as determined by the latest federal census, there is hereby created a "Municipal Criminal Court of Record of the City of ___________", subject to the restrictions of subsection B of this section.  References in Sections 28101 through 28128 of this title to the municipal criminal court of record shall mean the courts established by the provisions of this article in cities over sixty-five thousand (65,000) population.

B.  Before a municipal criminal court of record not in existence before November 1, 2004, may be created, the municipal governing body shall determine by resolution that the efficient disposition of cases involving the violation of municipal ordinances necessitates creating a court of record.  If such a resolution is not adopted, the criminal court of the municipality shall remain a court not of record.  The governing body shall cause a certified copy of the resolution to be filed in the office of the county clerk of each county in which the municipality is located.  The resolution and the filing thereof shall be judicially noticed in all courts of this state.  The provisions of this subsection shall not apply to any municipal criminal court of record created prior to November 1, 2004, and such courts shall have all the powers and duties heretofore provided for such courts.

Added by Laws 1977, c. 256, § 28101, eff. July 1, 1978.  Amended by Laws 2004, c. 363, § 2, eff. Nov. 1, 2004.

§11-28-102.  Jurisdiction of criminal court of record - Jury trial - Maximum punishment - Double jeopardy.

A.  The municipal criminal courts of record shall have original jurisdiction to hear and determine all prosecutions when a violation of any of the ordinances of the city where the court is established is charged, as provided by Article VII, Section 1 of the Oklahoma Constitution.

B.  Except in cases when the penalty provided for the violation of an ordinance is a fine in the amount of Two Hundred Dollars ($200.00) or less, excluding court costs, or by imprisonment, or by both such fine and imprisonment, all persons charged before such municipal criminal court of record shall be entitled to a trial by jury, unless waived by the defendant.  Judgment and sentence imposed by the judge shall be as effective as if the same had been rendered and imposed by a jury.

C.  The maximum punishment that may be levied in any municipal criminal court of record is a fine not exceeding One Thousand Two Hundred Dollars ($1,200.00) and costs, an imprisonment not to exceed six (6) months, or both such fine and imprisonment.  Provided, the maximum punishment that may be levied in any municipal criminal court of record for violations of municipal traffic ordinances not including ordinances relating to driving a motor vehicle under the influence of alcohol or drugs is a fine not exceeding Seven Hundred Fifty Dollars ($750.00) and costs, an imprisonment not to exceed ninety (90) days, or both such fine and imprisonment.  Provided, further that any municipal criminal court of record may levy a fine not to exceed One Thousand Dollars ($1,000.00) and costs, an imprisonment not to exceed six (6) months, or both such fine and imprisonment for violations of municipal ordinances regulating the pretreatment of wastewater and regulating stormwater discharges.  Provided, further, that for violations of municipal ordinances relating to prostitution, including but not limited to engaging in prostitution or soliciting or procuring prostitution, any municipal criminal court of record in cities with more than two hundred thousand (200,000) in population may levy an imprisonment not to exceed six (6) months, and fines as follows:  a fine not to exceed Two Thousand Five Hundred Dollars ($2,500.00) upon the first conviction for violation of any such ordinances, a fine of not more than Five Thousand Dollars ($5,000.00) upon the second conviction for violation of any of such ordinances, and a fine of not more than Seven Thousand Five Hundred Dollars ($7,500.00) upon the third or subsequent convictions for violation of any of such ordinances, or both such fine and imprisonment, as well as a term of community service of not less than forty (40) nor more than eighty (80) hours.  If imprisonment is available for the offense, then that person charged shall have a right to a jury trial.

D.  A defendant who has been in jeopardy for the same or any lesser included offense in the municipal criminal court of record or district court shall not be prosecuted in any other court for the same or a lesser included offense.

Added by Laws 1977, c. 256, § 28-102, eff. July 1, 1978.  Amended by Laws 1982, c. 157, § 5; Laws 1983, c. 293, § 5, operative Oct. 1, 1983; Laws 1990, c. 141, § 2, eff. Sept. 1, 1990; Laws 1995, c. 61, § 3, eff. Nov. 1, 1995; Laws 1995, c. 198, § 1, eff. Nov. 1, 1995; Laws 1997, c. 51, § 1, eff. Nov. 1, 1997; Laws 1998, c. 234, § 2, eff. Nov. 1, 1998; Laws 1999, c. 217, § 3, eff. Nov. 1, 1999; Laws 2002, c. 120, § 6, emerg. eff. April 19, 2002; Laws 2004, c. 173, § 6, eff. Nov. 1, 2004.

§11-28-102a.  Fines for violations relating to prostitution - Percentage forwarded to city - county health department.

In municipalities that have a population of more than two hundred thousand (200,000), that have a municipal court of record, and that are located within a county having a population greater than four hundred thousand (400,000), One Hundred Dollars ($100.00) of each fine collected for violations of municipal ordinances relating to prostitution shall be forwarded by the city clerk or other appropriate finance official to the city-county health department serving the county.

Added by Laws 2002, c. 348, § 6, emerg. eff. May 30, 2002.

§1128103.  Judges and clerks.

The city governing body may appoint and fix the compensation of one or more judges of the municipal criminal court of record, as may be required, and designate one as a presiding judge.  Each judge shall possess the qualifications now required by law to be possessed by associate judges of the district court.  The city governing body may appoint or otherwise provide for appointment of a clerk of the municipal criminal court of record and one or more deputy clerks and fix their compensation.  The judge shall serve for a term of two (2) years, expiring on a date fixed by ordinance, and until his successor is appointed and qualified, unless sooner removed by the vote of a majority of all members of the governing body for such cause as is provided by law for the removal of public officers.  Any appointment to fill a vacancy shall be for the unexpired term.

§1128104.  Powers and duties of judge.

A judge of the municipal criminal court of record shall have power to administer oaths, keep and preserve the records of the court, certify transcripts and other records and shall have and possess such other general powers as are possessed by the district judge.  The judge shall also approve all recognizances and bonds to which persons charged, or convicted, may be admitted and shall determine and fix the amount thereof.

Laws 1977, c. 256, § 28104, eff. July 1, 1978.

§1128105.  Disqualification, disability or absence of judge.

In the event of the disqualification, disability or absence of a regular judge of the municipal criminal court of record, the city governing body shall have power to appoint a special judge to sit for the duration of such disqualification, disability or absence.

Laws 1977, c. 256, § 28105, eff. July 1, 1978.

§1128106.  Duties of clerk  Certificate as prima facie proof.

The clerk of the municipal criminal court of record shall keep and preserve the records of all proceedings had in the court, shall keep a docket, and shall collect and receive or cause to be collected and received all fines, costs, bond forfeitures and other monies properly receivable by the clerk and shall account for the same to the city governing body.  The governing body may authorize the appropriate finance official of the city by ordinance to collect and receive all fines, costs, bond forfeitures and other monies properly received by the clerk.  When the clerk collects and receives such monies, the clerk shall pay or cause to be paid all such sums of money to the appropriate finance official of the city as the governing body may prescribe.  It shall be the duty of the clerk to certify and authenticate all transcripts, cases and other records of the court and the certificate of the clerk shall be prima facie proof of the correctness of the copy of the document or record authenticated.

Added by Laws 1977, c. 256, § 28106, eff. July 1, 1978.  Amended by Laws 1992, c. 285, § 1, emerg. eff. May 25, 1992; Laws 1995, c. 166, § 4, emerg. eff. May 4, 1995.

§1128107.  Marshal of court.

The administrative head of the municipality, upon recommendation of the judge of the municipal court, may designate any appropriate person to serve as marshal, and in the absence of such a designation, the chief of police or corresponding officer of the municipality shall be ex officio marshal of the court.  The marshal shall execute all writs and other processes directed to him, except as otherwise provided, and such duty may be performed by any deputy marshal or by any member of the police force of the municipality, as the case may be.

Amended by Laws 1986, c. 250, § 9, emerg. eff. June 13, 1986.

§1128108.  Reporter.

A.  The presiding judge of the municipal criminal court of record may recommend to the governing body of the city the appointment of a suitable and proper person as court reporter, whose duty it shall be to correctly take and record all of the testimony and proceedings had upon the trial or cases when required by either party.  The city governing body shall fix the compensation to be allowed the court reporter.  Such reporter may also perform such other clerical duties as the city governing body and judge and clerk of the court may require and shall have power to certify all transcripts and records of evidence and proceedings taken by him.

B.  The court reporter, before entering upon the duties of his or her office, shall be duly sworn in open court faithfully to perform the duties of the office.

C.  The reporter shall not receive any fees from the city other than salary but shall receive the same fees for transcribing the testimony and proceedings from other parties that are received by reporters of the district court for like services.

Laws 1977, c. 256, § 28108, eff. July 1, 1978.

§1128109.  Prosecuting officers.

The city attorney or municipal counselor and his assistants shall be the prosecuting officers of the municipal criminal court of record and the relation which they bear to the court shall be the same as that borne to the district court by the district attorney. They shall have full power to prosecute violations of any ordinance of the city in the municipal criminal court of record and shall have power to prosecute and resist appeals and proceedings in error or review from the municipal criminal court of record.

Laws 1977, c. 256, § 28109, eff. July 1, 1978.

§1128110.  Office of public defender.

The city governing body may create the office of public defender.  The public defender shall be charged upon order of any judge of the municipal criminal court of record with the protection of the rights of any defendant charged with violation of any ordinance in the court.  The city governing body may provide for necessary office supplies and equipment and arrange for sufficient office space in public buildings.

Laws 1977, c. 256, § 28110, eff. July 1, 1978.

§1128111.  Qualifications of public defender  Appointment and tenure  Salary  Legal aid.

A.  The office of public defender shall be assumed by an attorney or attorneys authorized to practice law in Oklahoma.  Said attorneys shall be appointed by the judges of the municipal criminal court of record and serve at the pleasure of the judges or shall be appointed and removed as provided by the city charter.  The salary of the municipal public defender shall be set by the city governing body.

B.  The city governing body and/or the presiding or chief judge of the municipal criminal court of record may make suitable arrangements with a legal aid society for representation of indigents in lieu of appointing a municipal public defender.

Laws 1977, c. 256, § 28111, eff. July 1, 1978.

§1128112.  Determination of need for public defense  Appeals.

The judges of the municipal criminal court of record shall hold such hearing as they deem necessary to determine if an individual is an indigent and entitled to representation at public expense.  If an indigent represented by the municipal public defender or legal aid society seriously believes that he has just cause for an appeal, the attorney for said indigent shall specify those portions of the record essential for said appeal and the judge of the court may order a transcript prepared for such appeal at public expense.

Laws 1977, c. 256, § 28112, eff. July 1, 1978. d

§1128113.  Commencement of prosecution  Style - Procedure - Schedule of fines.

A.  All prosecutions commenced in a municipal criminal court of record shall be by information, pursuant to Section 16108 of Title 47 of the Oklahoma Statutes, for traffic offenses and by information as in the district courts in other cases, which shall be subscribed by the person making complaint and shall be verified before a judge, the court clerk, or a deputy court clerk.  All prosecutions for the violation of municipal ordinances shall be styled, "The City of _______ (naming the municipality) vs. __________ (naming the person or persons charged)".

B.  Upon receipt of a traffic ticket or complaint by the court clerk, other than a traffic ticket which has been signed by the arrested person as a plea of guilty, the court clerk shall either prepare a copy of the ticket or complaint and deliver the original or duplicate original to the municipal attorney, or record the ticket on a list maintained in the clerk's office and deliver the ticket to the municipal attorney for his disposition.  After disposition of the ticket by the municipal attorney, the name shall be removed from the list by the court clerk.  A traffic ticket or complaint that is certified by the arresting officer, the complainant, or the municipal attorney, shall constitute an information against the person arrested and served with the traffic ticket or complaint.  The ticket or complaint shall be endorsed by the municipal attorney before it is filed with the court clerk; except if the person arrested and served with a traffic ticket or complaint either at the time he is arrested or at a subsequent time shall indicate in writing on the ticket or complaint, above his signature, that he elects to plead guilty to the violation charged, the traffic ticket or complaint shall be filed with the court clerk, as an information, without the endorsement of the municipal attorney, and it shall be the duty of the court clerk to notify the municipal attorney as to the fact of such filing.

C.  The municipal governing body, by ordinance, may prescribe a schedule of fines for nonjury cases which a defendant may pay in lieu of an appearance before the municipal court, and such payment shall constitute a final determination of the cause against the defendant; provided, however, this subsection shall not apply to those offenses for which the penalty is a fine of more than Two Hundred Dollars ($200.00).

Added by Laws 1977, c. 256, § 28-113, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 59, eff. Nov. 1, 1984; Laws 1999, c. 217, § 2, eff. Nov. 1, 1999.

§11-28-113.1.  Prosecutions by verified complaint - Means of verification.

Notwithstanding other provisions of law, when a law enforcement officer issues a citation or ticket as the basis for a complaint or information, for an offense against a municipal ordinance which is declared to be a misdemeanor, the citation or ticket shall be properly verified if:

1.  The issuing officer subscribes the officer's signature on the citation, ticket or complaint to the following statement:

"I, the undersigned issuing officer, hereby certify and

swear that I have read the foregoing information and know

the facts and contents thereof and that the facts supporting

the criminal charge stated therein are true."

Such a subscription by an issuing officer, in all respects, shall constitute a sworn statement, as if sworn to upon an oath administered by an official authorized by law to administer oaths; and

2.  The citation or ticket states the specific facts supporting the criminal charge and the ordinance or statute alleged to be violated; or

3.  A complainant verifies by oath, subscribed on the citation, ticket or complaint, that he has read the information, knows the facts and contents thereof and that the facts supporting the criminal charge stated therein are true.  For purposes of such an oath and subscription, any law enforcement officer of the state, county or municipality of the State of Oklahoma issuing the citation, ticket or complaint shall be authorized to administer the oath to the complainant.

Added by Laws 1992, c. 68, § 3, eff. Sept. 1, 1992.

§11-28-114.  Procedures upon arrest.

A.  Except as otherwise provided in this section, if a resident of a municipality served by a municipal court is arrested by a law enforcement officer for the violation of any ordinance for which Section 28-114.1 of this title does not apply, or is arrested for violation of a nontraffic ordinance, the officer shall immediately release said person if the person acknowledges receipt of a citation by signing it.  Provided, however, the arresting officer need not release said person if it reasonably appears to the officer that the person may cause injury to self or others or damage to property if released, that the person will not appear in response to the citation, or the person is arrested for an offense against a person or property.  If said person fails to appear in response to the citation, a warrant shall be issued for the person's arrest and the person's appearance shall be compelled.

If the arrested resident is not released by being permitted to sign a citation as provided for in this subsection, the resident shall be admitted to bail either before or after arraignment, or shall be released on personal recognizance.  A municipality may prescribe a fine for up to the maximum amount authorized by courts not of record for failure of a person to have a valid driver license when charged with a traffic violation.

B.  If a nonresident of a municipality served by a municipal court is arrested by a law enforcement officer for a violation of any ordinance for which Section 28-114.1 of this title does not apply, the defendant shall be eligible to be admitted to bail either before or after arraignment.

C.  The amount and conditions of bail granted pursuant to the provisions of subsections A and B of this section shall be determined by the judge, within the limitation prescribed by this section, who shall prescribe rules for the receipt of bail and for the release on personal recognizance.  In the event of arrests at night, emergencies, or when the judge is not available, a court official, the chief of police or the chief's designated representative may be authorized by the judge, subject to such conditions as shall be prescribed by the judge, to accept a temporary cash bond in a sufficient amount to secure the appearance of the accused.  Except as provided in this subsection, cash bond shall not exceed the maximum fine provided for by ordinance for each offense charged.  The court official, chief of police or the chief's designated representative is authorized, subject to such conditions as shall be prescribed by the judge or by law, to release a resident of the municipality on personal recognizance.  Provided, however, that a person arrested in a municipality for violations of municipal ordinances relating to prostitution, including but not limited to engaging in prostitution or soliciting or procuring prostitution, shall not be released on personal recognizance.

Added by Laws 1977, c. 256, § 28-114, eff. July 1, 1978.  Amended by Laws 1982, c. 133, § 1; Laws 1984, c. 126, § 58, eff. Nov. 1, 1984; Laws 1986, c. 250, § 10, operative July 1, 1987; Laws 2002, c. 120, § 7, emerg. eff. April 19, 2002.

§1128114.1.  Arrest for misdemeanor traffic violation other than parking or standing  Bail.

If a resident or nonresident of a municipality served by a municipal court is arrested by a law enforcement officer solely for a misdemeanor violation of a traffic ordinance, other than an ordinance pertaining to a parking or standing traffic violation, and the arrested person is eligible to sign a written promise to appear and be released upon personal recognizance as provided for in Section 1115.1 of Title 22 of the Oklahoma Statutes, then the procedures provided for in the State and Municipal Traffic Bail Bond Procedure Act as applied to municipalities, shall govern.  A municipality, by ordinance, may prescribe a bail bond schedule for this purpose and may provide for bail to be used as payment of the fine and costs upon a plea of guilty or nolo contendere, as provided for in Section 2 of this act.  Absent such ordinance, the municipal court may prescribe a bail bond schedule for traffic offenses.  The amount of bail shall not exceed the maximum fine and costs provided by ordinance for each offense.

Added by Laws 1986, c. 250, § 11, operative July 1, 1987.  Amended by Laws 1993, c. 15, § 2, eff. Sept. 1, 1993.

§1128115.  Composition of jury  Selection, empanelling and qualification.

A jury for the trial of cases in the municipal criminal court of record shall consist of six (6) persons who shall be selected, empanelled and qualified in the same manner that jurors are selected, empanelled and qualified in the district court.

Laws 1977, c. 256, § 28115, eff. July 1, 1978.

§1128116.  Jury list and jury boxes.

A.  Upon written request of the presiding judge of the municipal criminal court of record for a stated number of jurors to the presiding judge of the appropriate district court, it shall be the duty of the clerk of the district court to draw from the jury wheel the requested number of jurors in the same manner as is provided by the law for the district court, and to prepare a list of the names drawn and certify such list to the judge of the municipal criminal court of record.  Upon receipt of such jury list by the judge of said court, the same shall be filed in the records of the court and the judge or clerk shall thereupon write the name of each person upon such list upon a separate slip of paper of uniform size and color and place the same in a box in the same manner as required by law in the preparation of jury boxes in the district court; except that the box wherein the names of jurors of the court shall be kept shall be locked with two (2) keys, one of which shall be retained and kept by the judge of the municipal court and the other by the chief of police of the city.

B.  The judge of the court shall ascertain if any of the prospective jurors reside outside the corporate limits of the city and shall not summon for jury duty any nonresident of the city.

Laws 1977, c. 256, § 28116, eff. July 1, 1978.

§1128117.  Drawing of panel.

Upon order of the presiding judge, the clerk, or a judge, and the chief of police of the city shall draw the names of jurors from the jury box, in such number as may be ordered by the presiding judge, in the same manner as is provided by law for the drawing of names to fill a jury panel in the district court by the district judge and sheriff of the county.

Laws 1977, c. 256, § 28117, eff. July 1, 1978.

§1128118.  When regular panel drawn.

A regular jury panel may be drawn and prepared at any time upon the order of the presiding judge.

Laws 1977, c. 256, § 28118, eff. July 1, 1978. Laws 1977, c. 256, § 28118, eff. July 1, 1978.

§1128119.  Special panel.

In the event of the exhaustion of the regular jury panel, a special panel may be prepared and summoned upon the order of the judge directed to the chief of police of the city or sheriff of the county in the same manner as is provided by law for summoning a special panel in the district court.

Laws 1977, c. 256, § 28119, eff. July 1, 1978.

§11-28-120.  Compliance with criminal code of procedure.

Except as otherwise specifically provided, the municipal court of record shall comply with the criminal code of procedure, as in the district court for misdemeanor cases.

Added by Laws 1977, c. 256, § 28-120, eff. July 1, 1978.  Amended by Laws 1998, c. 172, § 2, eff. Nov. 1, 1998.

§1128121.  Process  Searches, seizures and confiscation  Service of arrest warrant.

The municipal criminal court of record, by and through its clerk or judge, shall have power to issue subpoenas, writs of attachment, and summonses, to administer oaths, to verify complaints and other processes and writs issuable by the district judge in criminal proceedings, and to direct the same to the chief of police or other law enforcement officers.  The municipal criminal court of record shall have power to compel obedience to its writs and orders in the same manner and to the same extent as the district court.  The municipal criminal court of record shall also have power to issue arrest warrants and search and seizure warrants and to hear and determine proceedings for the confiscation of property used in violation of the ordinances of the municipality.  A law enforcement officer of the municipality or a county sheriff may serve an arrest warrant issued by the municipal court any place within this state.  If the warrant is served by a county sheriff, the municipality shall pay the Sheriff's Service Fee Account a fee of Twenty Dollars ($20.00).

Amended by Laws 1982, c. 133, § 3; Laws 1984, c. 126, § 60, eff. Nov. 1, 1984; Laws 1990, c. 259, § 2, eff. Sept. 1, 1990.

§1128122.  Trial Docket  Criminal courts to observe certain holidays.

A.  The trial docket of the municipal criminal court of record shall be prepared and set by order of the presiding judge at such times and in such manner as he may prescribe.

B.  Municipal criminal courts of record shall remain closed on those holidays observed by the district courts of the state; however, the office of the court clerk may remain open for business.

Laws 1977, c. 256, § 28122, eff. July 1, 1978; Laws 1980, c. 254, § 1, eff. Oct. 1, 1980.

§1128123.  Execution of sentence  Modification, reduction or suspension  Probation  Deferred sentence.

A.  All sentences of imprisonment shall be  executed by the chief of police of the city, and any person convicted of a violation of any ordinance of the city and sentenced to imprisonment shall be confined in the jail, farm or workhouse, of the city, in the discretion of the court, for the time specified in the sentence.  All persons who shall be convicted in the court of violation of any ordinance of the city and sentenced to pay a fine and costs, who shall refuse to pay such fine or costs, shall be imprisoned in the jail of the city for one (1) day for each Two Dollars ($2.00) of the fine and costs assessed.

B.  The judge of the municipal criminal court of record imposing a judgment and sentence, at his discretion, is empowered to modify, reduce, or suspend or defer the imposition of such sentence or any part thereof and to authorize probation for a period not to exceed six (6) months from the date of sentence, under such terms or conditions as the judge may specify.  Upon completion of the probation term following a deferred sentence, the defendant shall be discharged without a court judgment of guilt, and the verdict, judgment of guilty or plea of guilty shall be expunged from the record and said charge be dismissed with prejudice to any further action.  Upon a finding of the court that the conditions of probation have been violated, the municipal judge may enter a judgment of guilty.

C.  The judge of the municipal court of record may continue or delay imposing a judgment and sentence for a period of time not to exceed one (1) year from the date of sentence.  At the expiration of such period of time the judge may allow the city attorney to amend the charge to a lesser offense.

D.  If a deferred sentence is imposed, an administrative fee of One Hundred Dollars ($100.00) may be imposed as costs in the case.

Added by Laws 1977, c. 256, § 28-123, eff. July 1, 1978.  Amended by Laws 1983, c. 293, § 6, operative Oct. 1, 1983; Laws 1993, c. 265, § 2, eff. July 1, 1993; Laws 1999, c. 217, § 4, eff. Nov. 1, 1999.

§1128124.  Imprisonment for nonpayment of fine and costs  Persons unable to pay.

Any person who shall be convicted in the municipal criminal court of record of a violation of any ordinance of the city and sentenced to pay a fine and costs, who is financially able but refuses or neglects to pay such fine and costs, shall be imprisoned in the jail, farm or workhouse of the city, in the discretion of the court, for one (1) day for each Five Dollars ($5.00) of the fine and cost assessed, if he performs useful labor.  If the defendant is without means to pay the fine or costs, the municipal judge may direct the total amount due to be entered upon the court minutes and to be certified to the district court in the county where the situs of the municipal government is located where it shall be entered upon the district court judgment docket and shall have the full force and effect of a district court judgment.  Thereupon, the same remedies shall be available for the enforcement of the judgment as are available to any other judgment creditor.

Laws 1977, c. 256, § 28124, eff. July 1, 1978.

§1128125.  Costs.

When a person is convicted of a violation of any ordinance of the city, the cost of prosecution shall be taxed against such person as a part of the penalty and said penalty shall be enforced as provided in this article. The governing body of the city shall have the power to specify a schedule of costs, including witness fees, to be taxed in cases wherein a violation of a city ordinance is charged.

Costs of the prosecution shall be taxed against a person when the penalty assessed said person is a deferred sentence in the same manner as costs are taxed against an individual for a violation of any other ordinance of the city.

Amended by Laws 1983, c. 293, § 7, operative Oct. 1, 1983.

§1128126.  Fines and costs  Disposition.

Any and all fines and costs collected, and all bonds and recognizances forfeited shall be paid into the treasury of the city. The court shall cause any furniture or equipment or other personal property which the court finds to have been actually used or intended to be used in violation of ordinances of the city to be delivered to the chief of police; provided that any of the furniture or equipment susceptible of legitimate use may be sold and the proceeds thereof shall be paid into the treasury of the city.

Laws 1977, c. 256, § 28126, eff. July 1, 1978.

§1128127.  Bond forfeiture.

If a defendant fails to appear according to the terms or conditions of his bond, either for hearing, arraignment, trial or judgment, or to surrender himself in execution of the judgment, or upon any other occasion when his presence in court or before the municipal judge may be lawfully required, bond forfeiture shall follow the procedures as set forth in Section 1332 of Title 59 of the Oklahoma Statutes.

Amended by Laws 1982, c. 88, § 1; Laws 1984, c. 225, § 26, emerg. eff. May 23, 1984.  Amended by Laws 1990, c. 332, § 1, emerg. eff. May 30, 1990.

§1128128.  Appeals.

Appeals may be taken from a judgment or order of a municipal criminal court of record to the Court of Criminal Appeals in the same manner and to the same extent that appeals are now taken from the district courts to the Court of Criminal Appeals in criminal matters, and no appeals other than those herein provided shall be allowed.

Laws 1977, c. 256, § 28128, eff. July 1, 1978.

§1129101.  General powers.

The municipal governing body may procure all necessary equipment for protection and prevention against fire and provide for the organization of a municipal fire department.  The governing body may enact such ordinances, resolutions and regulations as may be necessary to establish and operate a fire department, and to borrow money and issue bonds therefor subject to the provisions of the Constitution and laws of Oklahoma.

Laws 1977, c. 256, § 29101, eff. July 1, 1978.

§1129102.  Fire chief  Duties  Qualifications  Activity report forms.

All cities having a paid fire department shall have one fulltime fire chief whose primary duty shall be the administration of the fire department in accordance with the policies and procedures prescribed by the governing body or by the city manager.  The fire department shall be under the direction and control of the fire chief who shall not serve as fire chief and police chief.  The chief of any paid municipal fire department shall have had at least three (3) years' actual experience as a paid fire fighter.  It shall be the duty of the fire chief to file the appropriate activity report forms with the Office of the State Fire Marshal in Oklahoma City on an annual basis.  The activity report forms shall be designed by the State Fire Marshal and shall include, but not be limited to, the amount of property and vehicle fire loss, types of fires, inspections and investigations.  The report shall include notification of all fire-related civilian deaths and injuries in the respective jurisdiction and of fire fighter deaths in the line of duty and of fire fighter injuries in the line of duty requiring the services of a hospital or physician or both.

Amended by Laws 1982, c. 83, § 1; Laws 1986, c. 190, § 4, operative July 1, 1986; Laws 1990, c. 16, § 1, emerg. eff. March 29, 1990.

§1129103.  Firefighters  How appointed.

The members of all paid municipal fire departments shall, on approval of the chief of the fire department, be appointed in the manner provided by law applicable to the form of municipal government for the appointment of municipal employees.

Laws 1977, c. 256, § 29103, eff. July 1, 1978.

§1129104.  Tenure of office.

The chief and members of all paid municipal fire departments shall hold their respective positions unless removed for a good and sufficient cause as provided by applicable law or ordinance.

Laws 1977, c. 256, § 29104, eff. July 1, 1978.

§11-29-104.1.  Paid fire department - Definition.

The term "paid fire department" means one which has in its employ more than two full-time salaried firefighters and no enrolled volunteer firefighters.

Added by Laws 2003, c. 460, § 1, eff. July 1, 2003.

§1129105.  Municipalities and fire protection districts  Contracts.

A municipality may:

1.  Provide protection from fire for all persons and property within its boundaries;

2.  Contract to give or receive such protection to or from one or more municipalities or private organizations;

3.  Provide fire protection jointly with one or more municipalities or private organizations;

4.  Contribute toward the support of any fire department in return for fire protection service;

5.  Create fire protection districts within the limits of the municipality encompassing areas served by fire protection services; or

6.  Provide fire protection for persons and property outside its corporate limits provided that said fire protection has been authorized by the governing body of the municipality.

Laws 1977, c. 256, § 29105, eff. July 1, 1978; Laws 1993, c. 241, § 1, eff. Sept. 1, 1993.

§1129106.  Contracts respecting fire protection.

Any contract for fire protection entered into by the governing bodies of municipalities shall expressly stipulate the terms and conditions upon and in compliance with which each party thereof is to cooperate in furnishing, maintaining, and operating fire equipment for outside aid or mutual aid or making payment for such service.  Governing bodies may contract to supply fire protection to owners of any individual properties.

Laws 1977, c. 256, § 29106, eff. July 1, 1978.

§1129107.  Firefighters working outside limits  Compensation  Pension fund.

All municipal firefighters, full paid or volunteer, attending and serving at fires or doing fire prevention work or rescue, resuscitation, first aid, inspection or any other official work outside the corporate limits of a municipality as provided in Sections 29105 through 29108 of this title shall be considered as serving in their regular line of duty as full as if they were serving within the corporate limits of their own municipality; but fuel paid firefighters shall receive no additional compensation, and volunteer firefighters shall receive only such compensation as may be provided for by ordinance or resolution for such cases.  All such firefighters shall be entitled to all the benefits of any pension fund, firemen's relief and pension fund in the same manner as if the fire fighting or fire prevention work or rescue, resuscitation, first aid, inspection or any other official work has been within the corporate limits of the municipality.

Laws 1977, c. 256, § 29107, eff. July 1, 1978.

§1129108.  Fire department answering calls outside corporate limits considered agent of state  Liability for damages.

A municipal fire department answering any fire alarms or performing fire prevention services or rescue, resuscitation, first aid, inspection or any other official work outside the corporate limits of its municipality shall be considered an agent of the State of Oklahoma, and acting solely and alone in a governmental capacity. Said municipality shall not be liable in damages for any act of commission, omission, or negligence while answering or returning from any fire or reported fire or doing or performing any fire prevention work or rescue, resuscitation, first aid, inspection or any other official work.

Laws 1977, c. 256, § 29108, eff. July 1, 1978.

§11-29-109.  Municipalities permitted to contract for fire protection.

A.  Any city or town operating a paid fire department may contract with a private entity, organization, corporation or company for the performance of the essential functions of fire suppression, prevention, and life safety duties in a fire department and, if required, transfer capital assets used in fire protection services to a public trust for the use of the private entity, organization, corporation or company in providing such services.  Pursuant to the provisions of this act, the mayor shall issue an order calling for an election on the question of whether or not the city or town shall change its method of providing fire protection if:

1.  An initiative petition is filed with the governing body of the municipality; or

2.  The governing body, by resolution, so directs.

B.  The initiative petition or resolution of the governing body shall be filed with the clerk of the municipality at least one hundred twenty (120) days before the filing date for the next municipal general election.  The order calling for the election regarding fire protection services shall be issued by the mayor of the municipality within ten (10) days after a decision has been made on the ballot title, or within ten (10) days after the effective date of the resolution of the governing body.

Added by Laws 1997, c. 142, § 1, eff. Nov. 1, 1997.

§11-29-110.  Election on question of contracting for fire protection services.

The question of contracting for fire protection services with a private entity, organization, corporation or company and, if required, the transfer of capital assets used in fire protection services to a public trust, shall be submitted to the registered voters of the city or town at the next general election, or a special election to be held in the city or town not less than thirty (30) days nor more than sixty (60) days after the date of the order calling for the election.  Notice of the election on the question shall be given by the governing body in a manner required for municipal elections.

Added by Laws 1997, c. 142, § 2, eff. Nov. 1, 1997.

§11-29-111.  Ballot - Canvass of returns and resolution of governing body.

A.  1.  The question submitted to the registered voters of the municipality shall be substantially in the following form:

Shall the City of ___________ contract for fire protection services with a private entity, organization, corporation or company?

(  )  Yes

(  )  No

2.  If the question includes the transfer of capital assets used in fire protection services, a second question shall be submitted to the registered voters of the municipality and shall be substantially in the following form:

Shall the City of ___________ transfer ownership of capital assets used in fire protection services to a public trust for use by the private entity, organization, corporation or company in providing such services?

(  )  Yes

(  )  No

B.  1.  The secretary of the county election board shall, within five (5) days after the canvass of returns, certify the results of the election on the question to the governing body.

2.  If a majority of the votes cast are in favor of contracting for fire protection services with a private entity, organization, corporation or company, the governing body shall, within twenty (20) days after receiving the certification, adopt a resolution stating that the city or town will contract for fire protection services with a private entity, organization, corporation or company pursuant to a solicitation of proposals on a competitive bid basis pursuant to the provisions of the Oklahoma Central Purchasing Act.

3.  If a majority of the votes cast are in favor of transferring ownership of capital assets used in fire protection services to a public trust for use by the private entity, organization, corporation or company in providing such services, the governing body shall, within twenty (20) days after receiving the certification, adopt a resolution stating that the city or town will create a public trust for such purpose and transfer ownership of the assets to the public trust.

Added by Laws 1997, c. 142, § 3, eff. Nov. 1, 1997.

§11-29-112.  Recording and filing of resolutions.

The resolutions required pursuant to Section 3 of this act shall be recorded in the office of the county clerk and filed in the office of the Secretary of State and in the archives of the city.

Added by Laws 1997, c. 142, § 4, eff. Nov. 1, 1997.

§11-29-113.  Fire protection services to meet or exceed current level of service.

The delivery of fire protection services shall meet or exceed the current levels and standards of fire protection services being provided by the municipality, pursuant to the provisions of Section 324.8 of Title 74 of the Oklahoma Statutes, in order for a private entity, organization, corporation or company to provide fire protection services to a municipality.

Added by Laws 1997, c. 142, § 5, eff. Nov. 1, 1997.

§11-29-114.  Certain firefighters governmental employees and members of the Oklahoma Firefighters Pension and Retirement System.

All firefighters in the state whose fire department provides fire protection services to a participating municipality, as defined in paragraph 9 of Section 49-100.1 of Title 11 of the Oklahoma Statutes, on or after the effective date of this act shall be governmental employees, as described in Internal Revenue Service Revenue Rule 89-49, 1989-1 CB 117, and shall be members of the Oklahoma Firefighters Pension and Retirement System.  The Oklahoma Firefighters Pension and Retirement Board shall determine whether a firefighter is a governmental employee as defined in this section.

Added by Laws 1997, c. 142, § 6, eff. Nov. 1, 1997.

§11-29-115.  Publication of income or loss statement and balance sheet.

Every private entity, organization, corporation or company providing fire protection services to a municipality shall, within ninety (90) days after the end of its fiscal year, publish one insertion in a legal newspaper that services that municipality.  Such insertion shall be a statement of income or loss and a balance sheet that relates only to the fire protection services being provided to the municipality.  The statement shall be prepared in conformance with generally accepted accounting principles along with an opinion of fair presentation by a certified public accountant.

Added by Laws 1997, c. 142, § 7, eff. Nov. 1, 1997.

§1129201.  Oklahoma Volunteer Firefighters Act  Purpose.

The purpose of the Oklahoma Volunteer Firefighters Act, Sections 29201 through 29205 of this title, is to provide for a uniform system of fire protection for the lives and property of the people of Oklahoma.

Laws 1977, c. 256, § 29201, eff. July 1, 1978.

§11-29-202.  Definitions.

As used in Sections 29-201 through 29-205 of this title:

1.  "Volunteer firefighter" means a person who is enrolled as a member of a fire department and who serves in such capacity without receiving a regular salary;

2.  "Volunteer fire department" means a fire department which has in its employ not more than two full-time salaried firefighters; and

3.  "Municipality" means a municipality which has qualified to participate in the Oklahoma Firefighters Pension and Retirement System.

Added by Laws 1977, c. 256, § 29-202, eff. July 1, 1978.  Amended by Laws 2003, c. 460, § 2, eff. July 1, 2003.

§1129203.  Size of volunteer department.

Any municipality having a volunteer fire department shall limit by ordinance the size of the volunteer fire department to not less than twelve nor more than twenty-five members for municipalities with a population of more than one thousand five hundred (1,500); or not less than eight or more than twenty-five members for municipalities with a population of eight hundred (800) to one thousand five hundred (1,500); or not less than six or more than twenty-five members for municipalities with a population of less than eight hundred (800).

Added by Laws 1977, c. 256, § 29-203, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 51, eff. Jan. 1, 1981; Laws 1981, c. 3, § 1, emerg. eff. Feb. 19, 1981; Laws 1983, c. 230, § 1, emerg. eff. June 17, 1983; Laws 2002, c. 115, § 1, eff. Nov. 1, 2002.

§1129204.  Minimum rules and regulations of volunteer fire department.

Any municipality which has volunteers enrolled as members of the fire department shall adopt by ordinance a code of minimum rules and regulations in substantial compliance with the following:

Article 1.  The Fire Chief.

(a)  The chief shall be the head of the department, subject to the laws of the State of Oklahoma, ordinances of this municipality, and the rules and regulations adopted pursuant to this section.  The chief shall be appointed in the manner provided by law applicable to this municipality for the appointment of municipal officers.

(b)  The chief shall be responsible for the general condition and efficient operation of the department, the training of members, and the performance of all other duties imposed upon him by law or the municipality.

(c)  The chief may inspect or cause to be inspected by members of the department, the municipal fire hydrants, cisterns, and other sources of water supply of the municipality at least twice a year.

(d)  The chief shall maintain a library or file of publications on fire prevention and fire protection and shall make use of it to the best advantage of all members.

(e)  The chief shall make every effort to attend all fires and shall direct the officers and members in the performance of their duties.

(f)  The chief shall see that the citizens are kept informed on fire hazards in the community and on the activities of the department.

(g)  The chief shall see that each fire is carefully investigated to determine its cause, and in the case of suspicion of incendiarism shall notify proper authorities.  The chief shall secure and preserve all possible evidence for future use in the case of suspicious incendiarism.

(h)  The chief shall file the appropriate activity report forms with the Office of the State Fire Marshal in Oklahoma City on an annual basis.  The activity report forms shall be designed by the State Fire Marshal and shall include, but not be limited to, the amount of property and vehicle fire loss, types of fires, inspections and investigations.  The report shall include notification of all fire-related civilian deaths and injuries in the respective jurisdiction and of fire fighter deaths in the line of duty and of fire fighter injuries in the line of duty requiring the services of a hospital or physician or both.

Article 2.  The Assistant Chief.

In the absence of the chief, the assistant chief on duty shall command the department and shall have the full powers and responsibilities of the chief.

Article 3.  Company Officers.

The company officers shall be selected upon their:  1. knowledge of fire fighting, 2. leadership ability, and 3. knowledge of fire fighting equipment.

Article 4.  The SecretaryTreasurer.

One member elected by the fire department shall be secretarytreasurer.  His duties shall consist of the following:  1. Calling the roll at the opening of each meeting, 2. Keeping the minutes of each meeting, and 3. Collecting any money due the department by the members.

Article 5.  New Members.

(a)  All new members shall be on probation for one (1) year after their appointment.

(b)  New volunteer members upon completion of their probation period must be approved by the majority of the fire department.

Article 6.  Bylaws.

The bylaws of the department shall include but shall not be limited to the following:

(a)  All volunteer fire fighters are required to respond to alarms of fire and other emergencies when notified.

(b)  A volunteer fire fighter is required to be present at all regular meetings, call meetings, and schools presented for the benefit of the fire fighters.

(c)  There shall be at least one regular business meeting each month.

(d)  Any volunteer fire fighter having two unexcused absences in succession or three unexcused absences in a period of three (3) months will be expelled from the fire department rolls.

(e) Volunteer fire fighters leaving the municipality for an extended period of time will be required to notify the chief.

(f)  Any volunteer fire fighter refusing to attend training classes provided for him will be expelled from the rolls.

(g)  Any volunteer member of the fire department shall be expelled from the rolls for the following offenses:  1. Conduct unbecoming a fire fighter, 2. Any act of insubordination, 3. Neglect of duty, 4. Any violation of rules and regulations governing the fire department, or 5. Conviction of a felony.

Amended by Laws 1982, c. 83, § 2; Laws 1983, c. 202, § 3, operative July 1, 1983; Laws 1986, c. 190, § 5, operative July 1, 1986; Laws 1990, c. 16, § 2, emerg. eff. March 29, 1990.

§1129205.  Copies of volunteer fire department ordinances submitted to Insurance Commissioner.

Copies of the ordinances adopted by any municipality in compliance with the provisions of Sections 29203 and 29204 of this title shall be submitted to the State Insurance Commissioner when such ordinances are adopted or amended by the municipal governing body.

Laws 1977, c. 256, § 29205, eff. July 1, 1978.

§11-29-301.  Definitions.

A.  As used in this section and Section 4 of this act:

1.  "Combination fire department" means a fire department which has in its employ more than two full-time salaried firefighters and at least one but not more than twenty-five volunteer firefighters.  However, a fire department that would otherwise be considered a "combination fire department" under this definition but for the fact that it had more than twenty-five (25) volunteer firefighters on June 1, 2003, shall be considered a "combination fire department" as long as it does not exceed the number of volunteer firefighters that it had on June 1, 2003; and

2.  "Volunteer firefighter of a combination fire department" means a person who is enrolled as a volunteer member of a combination fire department and who serves in such capacity without receiving a regular salary.  The person, who is a salaried employee of a municipality, shall not serve as a volunteer firefighter of a combination fire department if such service as a volunteer firefighter is a condition of employment with the municipality.  A person, who is a salaried public safety employee of a municipality, shall not serve as a volunteer firefighter of a combination fire department unless the person is off duty and such service is not a condition of employment.

B.  For the purposes of this subsection, a public safety employee is a person employed to serve as a salaried firefighter, police or other law enforcement officer or emergency medical technician.

Added by Laws 2003, c. 460, § 3, eff. July 1, 2003.

§11-29-302.  Application of other provisions of law.

The provisions of Sections 29-101 through 29-115 of Title 11 of the Oklahoma Statutes relating to paid fire departments, paid fire chiefs, paid firefighters or fire department equipment or other property shall also apply to combination fire departments unless otherwise noted.

Added by Laws 2003, c. 460, § 4, eff. July 1, 2003.

§11-29-303.  Duties of volunteer firefighters of combination fire department.

Volunteer firefighters of a combination fire department shall:

1.  Be required, when notified, to respond to alarms of fire and other emergencies;

2.  Be required to be present at all regular meetings, call meetings and schools presented for the benefit of the firefighters;

3.  Be dropped from a fire department's rolls if such volunteer firefighter has two unexcused absences in succession or three unexcused absences in a period of three (3) months;

4.  Notify the chief if such volunteer firefighter is leaving the municipality for an extended period of time;

5.  Be expelled from the rolls if such volunteer firefighter refuses to attend training classes provided for him or her;

6.  Be expelled from the rolls for the following offenses:

a. conduct unbecoming of a firefighter,

b. any act of insubordination,

c. neglect of duty,

d. any violation of rules and regulations governing the fire department, or

e. conviction of a felony; and

7.  Reside in the same county as the combination fire department he or she is enrolled in or in a county that immediately borders the county in which the combination fire department is located.

Added by Laws 2003, c. 460, § 5, eff. July 1, 2003.

§11-29-304.  Volunteer Firefighter Recognition Program.

There is hereby created a "Volunteer Firefighter Recognition Program".  This program shall recognize the following persons with a certification of recognition from the Governor:

1.  Employers of volunteer firefighters who allow the firefighter time off for training and emergency responses; and

2.  Volunteer firefighters for their service to the citizens of their community and to this state.

Added by Laws 2003, c. 460, § 6, eff. July 1, 2003.

§1130101.  Establishment of municipal hospitals  Financial statement and estimate.

A municipal governing body may establish and maintain a municipal hospital and do all things necessary and proper in its discretion pursuant to the authority granted to it by the Constitution and laws of this state to further the ability of the municipality to provide hospital service. After the establishment of a municipal hospital, the governing body shall include an item in its municipal financial statement and estimate of needs for the following fiscal year to maintain the hospital.

Amended by Laws 1984, c. 126, § 61, eff. Nov. 1, 1984.

§1130102.  Hospital board of control.

The municipal governing body may, in its discretion and by ordinance, place the exclusive management and control of the municipal hospital under a board of control of five (5) members, chosen by the governing body from the citizens of any school district which is part of the municipality with reference to their fitness for such office.  The members of the board of control shall hold office for a term of five (5) years from the first day of May following their appointment, and their terms shall be staggered.  At the first regular meeting of the board, the members shall cast lots for respective terms of one year, two years, three years, four years, and five years; thereafter the terms of all members shall be five (5) years.  Vacancies in the board of control shall be filled in the same manner as original appointments.

Laws 1977, c. 256, § 30102, eff. July 1, 1978; Laws 1995, c. 34, § 1, emerg. eff. Mar. 31, 1995.

§1130103.  Organization of board.

The board of control shall, immediately after the appointment and qualification of its members, meet and organize by electing one member as president and one member as secretary.  The municipal treasurer shall act as treasurer of the board.

Laws 1977, c. 256, § 30103, eff. July 1, 1978.

§1130104.  Rules and regulations  Expenditures and receipts  Hospital fund  Personnel.

The board of control shall adopt rules and regulations for its own guidance and for the governance and operation of the municipal hospital, not inconsistent with this article, which shall be subject to the approval of the municipal governing body.  It shall have exclusive control of expenditures of all moneys collected and deposited to the credit of the municipal hospital fund, of the hospital building or buildings, and of the care and custody of the grounds, rooms, or buildings purchased, leased or set apart for the hospital.  All money received by the board on account of the operation of the hospital, or otherwise, shall be paid by the board to the municipal treasurer, who shall deposit the same in a special account in the municipal treasury to be designated the "hospital fund."  Such moneys shall be paid out only upon warrants authorized by the board, drawn and signed by its secretary, and countersigned by its president.  The board shall have authority to establish a petty cash fund, not to exceed the sum of Five Hundred Dollars ($500.00) at any one time, for use in maintaining the hospital, which money shall be expended by the superintendent of the hosptial on forms prescribed and authorized by the board of control.  The board of control shall have authority to appoint, and remove, a suitable superintendent, or matron, or both, and necessary assistants and nurses, and to fix their compensation, all of which shall be subject to the approval of the municipal governing body.

Laws 1977, c. 256, § 30104, eff. July 1, 1978.

§1130105.  Meetings  Examinations  Pecuniary interest.

The board of control shall hold meetings at least once each month and keep a complete record of all its proceedings.  Three members of the board shall constitute a quorum thereof.  One of its members shall visit and examine the hospital at least twice each month.  No member of the board shall have a pecuniary interest, either directly or indirectly, in any purchase for the hospital, except when such a purchase is made upon a competitive bid basis.

Laws 1977, c. 256, § 30105, eff. July 1, 1978.

§1130106.  Qualifications of nurses and attendants  Physicians and surgeons.

The board of control shall appoint none other than competent and experienced nurses and attendants for the municipal hospital, and employ competent and experienced physicians and surgeons to care for, and render medical and surgical treatment to, the patients of the hospital.

Laws 1977, c. 256, § 30106, eff. July 1, 1978.

§1130107.  Donations.

Any person desiring to make donations of money, personal or real property for the benefit of the municipal hospital, or for the establishment, maintenance or endowment of the hospital, shall have the right to vest the title to such money or property in the municipality, to be held and controlled by the municipality, when accepted, according to the terms of the donation.  The municipality shall be held and considered to be a special trustee as to such money or property donated.

Laws 1977, c. 256, § 30107, eff. July 1, 1978.

§1130108.  Grounds and building.

The board of control shall have the power, with the approval of the municipal governing body, to purchase grounds and erect thereon a suitable building for the hospital and to suitably equip the same. The title to the grounds so purchased, as well as any building thereon, shall be taken in the name of the municipality as grantee.

Laws 1977, c. 256, § 30108, eff. July 1, 1978.

§1130109.  Annual report of board of control.

The board of control shall make, on or before the thirtyfirst day of July in each year, an annual report to the municipal governing body stating:

1.  The condition of its trust on the thirtieth day of June of that year;

2.  The various sums of money and property received, and how such moneys have been expended and for what purposes;

3.  The financial condition of the hospital;

4.  The budget for the hospital for the next fiscal year;

5.  The number of its physicians, attendants, nurses and employees; and

6.  Such other information and suggestions as it may deem of general interest.

Laws 1977, c. 256, § 30109, eff. July 1, 1978.

§1131101.  Establishment of municipal libraries  Financial statement and estimate.

A municipal governing body may establish and maintain a public library for the use and benefit of the citizens of the municipality. The governing body may establish branch libraries in different parts of the municipality to accommodate the citizens of the municipality.  After the establishment of a municipal public library, the municipal governing body shall include an item in its municipal financial statement and estimate of needs for the following fiscal year to maintain the public library.

Laws 1977, c. 256, § 31101, eff. July 1, 1978.

§1131102.  Library board of directors.

The municipal governing body may, in its discretion and by ordinance, place the management and control of the public library under a library board of directors.  The library board shall consist of at least five but not more than nine directors, chosen by the municipal governing body from the citizens of the municipality with reference to their fitness for such office.  No director shall receive compensation as such.  Directors appointed to the library board shall hold office for a term of three (3) years from the first day of May following their appointment, and their terms shall be staggered.  The municipal governing body may remove any director for misconduct or neglect of duty.  Vacancies in the library board of directors shall be filled in the same manner as original appointments.

Laws 1977, c. 256, § 31102, eff. July 1, 1978; Laws 1992, c. 381, § 1, eff. July 1, 1992.

§1131103.  Organization of library board.

The library board, immediately after the appointment and qualification of its directors, shall meet and organize by electing one director as president, one director as secretary, and by electing such other officers as the board may deem necessary.

Laws 1977, c. 256, § 31103, eff. July 1, 1978.

§1131104.  Powers and duties of library board  Fixing of fees.

The library board shall have control and supervision of the public library of the municipality.  The library board may appoint a suitable librarian and remove the librarian, subject to approval of the municipal governing body.  The board shall fix any fees to be charged by the library and shall have such other powers and authority as may be provided by ordinances of the municipality.

Laws 1977, c. 256, § 31104, eff. July 1, 1978; Laws 1991, c. 124, § 16, eff. July 1, 1991; Laws 1992, c. 381, § 2, eff. July 1, 1992.

§1131105.  Grounds and building.

The library board shall have the power, with the approval of the municipal governing body, to purchase grounds and erect thereon a suitable building for the use of the municipal library and to suitably equip the same, and to lease rooms or buildings for the use of the library. The title to any grounds so purchased or leased, as well as any building thereon, shall be taken in the name of the municipality as grantee.

Laws 1977, c. 256, § 31105, eff. July 1, 1978.

§1131106.  Library board may impose fines or penalties.

The library board may impose fines or suitable penalties for loss of, failure to return, or damage to library materials, subject to ordinances which the municipal governing body may enact.

Laws 1977, c. 256, § 31106, eff. July 1, 1978; Laws 1992, c. 381, § 3, eff. July 1, 1992.

§1131107.  Donations.

Any person desiring to make donations of money, personal or real property for the benefit of the municipal library shall have the right to vest the title to such money or property in the municipality, to be held and controlled by the municipality, when accepted, according to the terms of the donation.  The municipality shall be held and considered to be a special trustee as to such property or money donated.

Laws 1977, c. 256, § 31107, eff. July 1, 1978; Laws 1992, c. 381, § 4, eff. July 1, 1992.

§1131108.  Annual report of board.

The library board shall make, on or before the thirtyfirst day of July in each year, an annual report to the municipal governing body stating:

1.  The condition of its trust on the thirtieth day of June of that year;

2.  The various sums of money and property received from the library fund and other sources, and how such moneys have been expended and for what purposes;

3.  The budget for the library for the next fiscal year;

4.  Statistics on the general character and number of books and periodicals which:

a.  are on hand;

b.  are lost or missing;

c.  have been added by purchase, gift or otherwise during the year; and

d.  have been loaned out during the year;

5.  The number of persons making use of the library during the year; and

6.  Such other information, statistics and suggestions as it may deem of general interest.

Laws 1977, c. 256, § 31108, eff. July 1, 1978.

§1132101.  Definitions.

As used in Sections 32101 through 32117 of this title, the terms "public parking stations" and "parking stations" include parking lots, parking areas, passageways, arcades, buildings or other structures for parking or storage of automotive vehicles, and facilities for ingress and egress to automobile parking facilities.

Laws 1977, c. 256, § 32101, eff. July 1, 1978.

§1132102.  General powers of municipality.

A municipal governing body may:

1.  acquire or construct parking stations within the limits of the municipality;

2.  own, maintain, and operate parking stations;

3.  own and lease parking stations to or cause parking stations to be maintained and operated by a financially responsible person, firm, or corporation; or

4.  own and lease to a responsible person, firm, or corporation who shall construct, finance, and operate one or more parking stations.

The right of the municipality to own, lease, maintain, operate, and cause to be operated parking facilities and to fix and collect fees and tolls for the use of said facilities is hereby declared to be a public right and use.  Said right and facilities shall constitute a public benefit.  The municipal governing body may do all things necessary and proper in its discretion pursuant to the authority granted to it by the Constitution and laws of this state to further the ability of the municipality to provide parking facilities and services.

Amended by Laws 1984, c. 126, § 62, eff. Nov. 1, 1984.

§1132103.  Acquiring land for parking stations  Title.

A municipal governing body, in its discretion, may acquire, by purchase, gift or condemnation, lands for public parking stations for the control of traffic within the corporate limits of the municipality.  In acquiring lands for public parking stations by condemnation, the provisions of state law relating to the exercise of eminent domain by railroads shall be followed.  The title to land condemned or otherwise acquired for parking stations shall be vested in the municipality; and the costs thereof may be paid as provided in Section 32105 of this title for parking station improvements.

Laws 1977, c. 256, § 32103, eff. July 1, 1978.

§1132104.  Rights of common carriers and utilities.

If the exercise of powers granted by Sections 32103, and 32105 through 32117 of this title by the municipality makes necessary the relocation, raising, rerouting or changing the grade of or altering the construction of any railroad, common carrier, or public utility property or facility, then all such relocation, raising, rerouting, changing of grade or alteration of construction shall be accomplished at the expense of the parking station improvement district.  The municipality shall not disturb the possession or operation of any railroad, common carrier, or public utility in or to the appropriated property or facility until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the railroad, common carrier or public utility.

Laws 1977, c. 256, § 32104, eff. July 1, 1978.

§1132105.  Establishing parking station improvement district  Restrictions on cost.

A municipal governing body may make or cause to be made municipal parking facilities or improvements thereon which confer a special benefit upon property within a definable area of the municipality and may levy and collect special assessments upon property in the area deemed by the governing body to be benefited by the improvement.  The improvement district shall be established by the adoption of a resolution of the governing body.  In the resolution, the governing body shall:

1.  Fix the percentage of cost of acquiring and improving lands for parking stations which is to be assessed against the improvement district; and

2.  Direct and order a public hearing on the advisability of the improvement, as provided in Section 32107 of this title.

The municipality may pay such portion of the cost of the improvement as the governing body may determine, but not more than fifty percent (50%) of the total cost thereof.

Laws 1977, c. 256, § 32105, eff. July 1, 1978.

§1132106.  Surveys and plans of proposed parking stations.

Before establishing an improvement district for parking stations, the governing body may conduct a survey and investigation for the purpose of determining:

1.  Suitable locations for parking stations;

2.  The approximate cost of acquiring and improving the land therefor;

3.  The area to be included in the improvement district or districts; or

4.  The percentage of the costs of acquiring and improving such parking stations which shall be paid by the municipality and the property owners within the district.

A written report on such survey and investigation shall be filed in the office of the municipal clerk.  For the purpose of the survey and investigation, the governing body may employ appraisers, engineers, and other persons as it may deem necessary. The cost of the survey and investigation shall be included as a part of the cost of acquiring and improving the land for parking stations; except that  if no land be acquired, the costs may be paid from the general fund of the municipality.

Laws 1977, c. 256, § 32106, eff. July 1, 1978.

§1132107.  Public hearing on improvement  Notice.

Before any contract is let or work is ordered or authorized for parking station improvements, except the survey and investigation authorized in Section 32106 of this title, the governing body shall conduct a public hearing on the advisability of the improvement, as set forth in the resolution establishing the improvement district. Notice of the hearing shall be given by:

1.  Publishing a notice in not less than two (2) issues of a newspaper of general circulation in the municipality.  The two (2) publications shall be seven (7) days apart, and the last publication shall be at least three (3) days before the hearing; and

2.  Mailing a postal card, or a copy of the newspaper publication, to each listed owner of property within the district, as shown by the current year's tax rolls in the county treasurer's office, which mailing shall be not less than ten (10) days before the hearing on the improvement.

The notice by mail and by publication shall contain:

1.  The time and place of the hearing;

2.  The general nature of the proposed improvements;

3.  The estimated or probable cost of the proposed improvements;

4.  The extent of the proposed improvement district to be assessed;

5.  The proposed method of assessment; and

6.  The proposed apportionment of cost between the improvement district and the muncipality.

Laws 1977, c. 256, § 32107, eff. July 1, 1978.

§1132108.  Resolution authorizing improvement  Notice.

The governing body may, by a majority vote of its entire membership, adopt a resolution authorizing the parking station improvement at any time within six (6) months after the final adjournment of the hearing on the advisability of making the improvement.  Notice of the resolution shall be published in at least two (2) issues of a newspaper of general circulation in the municipality.  The notice shall state that any record owner of property liable to assessment may protest the improvement, as provided in Section 32109 of this title.

Laws 1977, c. 256, § 32108, eff. July 1, 1978.

§1132109.  Protest.

The parking station improvement shall not be commenced if, within thirty (30) days after the last publication of the resolution ordering the improvement, written protests have been filed by both:

1.  A majority of the record owners of property liable for assessment within the improvement district; and

2.  The record owners of more than onehalf the area liable for assessment in the district.

The governing body shall be judge of the sufficiency of any protest and its decision shall be final and conclusive.  Names may be withdrawn from any protests by the signers thereof at any time before the governing body convenes to determine the sufficiency thereof.

Laws 1977, c. 256, § 32109, eff. July 1, 1978.

§1132110.  Petition for improvement  Contents.

A petition for any parking station improvement may be filed with the municipal clerk.  The petition shall be signed by either:

1.  A majority of the record owners of property liable for assessment under the proposal; or

2.  The record owners of more than onehalf the area liable for assessment under the proposal.

The petition shall set forth:

1.  The general nature of the proposed improvement;

2.  The estimated or probable cost;

3.  The extent of the proposed improvement district to be assessed;

4.  The proposed methods of assessment; and

5.  The proposed apportionment of cost between the improvement district and the municipality.

Upon the filing of the petition, the governing body may make findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the improvement district, the method of assessment and apportionment of cost between the improvement district and the municipality, all as determined by the governing body.  Thereupon the governing body may proceed without notice and hearing to order the improvement as provided in Section 32108 of this title, except that no protests shall be received as provided therein.  The area of the improvement district finally determined by the governing body to be assessed may not exceed the district proposed in the petition unless notice is given and a hearing held as provided in Section 32107 of this title, and the proceedings shall be subject to protest as in other cases.

Laws 1977, c. 256, § 32110, eff. July 1, 1978.

§1132111.  Rules applicable to a petition for improvement.

For the purposes of a petition for parking station improvement, the following shall apply:

1.  After any petition has been signed by an owner of land in the improvement district, any change in ownership of the land shall not affect the petition;

2.  If any of the owners of lands within the improvement district are tenants in common or joint tenants, each cotenant or joint tenant shall be considered a landowner to the extent of his undivided interest in said land;

3.  The owner of a life estate shall be deemed the sole landowner;

4.  Guardians of minors or insane persons may petition for their wards when authorized by the probate court to do so; and

5.  An Oklahoma corporation having its registered office in the municipality and owning land in the improvement district shall be deemed a record landowner.

Laws 1977, c. 256, § 32111, eff. July 1, 1978.

§1132112.  Limitation on suits contesting establishment of the district.

No suit shall be maintained in any court to enjoin or in any way contest the establishment of parking stations or the establishment of an improvement district unless the suit be instituted and summons served within thirty (30) days after the date of the filing of a petition for the improvement with the municipal clerk, or within thirty (30) days after the date of the public hearing on the advisability of the improvement.

Laws 1977, c. 256, § 32112, eff. July 1, 1978.

§1132113.  Apportionment of costs  Assessing ordinance  Limitation on suits.

The portion of the cost of any improvement to be assessed against the property in the improvement district shall be apportioned against the property in accordance with the special benefits accruing thereto by reason of the improvement.  The cost may be assessed equally per front foot or per square foot against all lots and pieces of land within the improvement district or the cost may be determined and fixed on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property similary benefited.  The governing body shall determine the final apportionment of costs of the improvement and shall levy, by ordinance, assessments in accordance with the apportionment against the property liable therefor.  No suit shall be maintained in any court to enjoin or in any way contest the validity of any special assessment for the cost of acquiring or improving parking stations unless the same be instituted and summons served within thirty (30) days after the date of the publication of the ordinance levying the assessment.

Laws 1977, c. 256, § 32113, eff. July 1, 1978.

§1132114.  Levy and collection of costs  Installments  Issuance of bonds.

The levy and assessment shall be payable in not more than ten equal annual installments.  Interest on the whole amount remaining due and unpaid each year shall be at a rate not exceeding eight percent (8%) per annum.  Delinquent installments, and the unpaid interest thereon, shall draw interest at the rate of twelve percent (12%) per annum from maturity until paid.  Any owner of land within the improvement district may, within thirty (30) days after the assessing ordinance is passed, pay the entire amount assessed against such land.  The assessing ordinance may provide that if the entire amount of all assessments shall not have been paid within thirty (30) days after passage of the assessing ordinance, special assessment bonds may be issued, sold, collected and enforced as to unpaid installments of assessments in the same manner as bonds for municipal street improvements are issued, sold, collected and enforced.

Laws 1977, c. 256, § 32114, eff. July 1, 1978.

§1132115.  Cost of maintaining or operating parking stations  Charges.

After any parking stations are acquired and improved by the municipality, the cost of maintaining, operating and policing the same shall be borne by the municipality.  The use of the parking stations may be free or for such charge or charges as shall be determined by the governing body, to be collected either by parking meters, by attendants, or otherwise.  The governing body may also prescribe and enforce any fees or charges which are to be made for the use of such facilities by any lessee or operator of the parking stations.

Laws 1977, c. 256, § 32115, eff. July 1, 1978.

§1132116.  Easements on streets and alleys for parking stations  Lease of parking stations by municipality.

A.  For the purposes of this article, the right of public use and of the enjoyment of the streets and alleys within any municipality, heretofore or hereafter dedicated or otherwise established, is hereby declared to constitute an easement on the land upon which the streets and alleys are located.  Such easement is hereby vested in the State of Oklahoma with all incidents of ownership thereof, except as provided in subsection B of this section; provided, that the management of such easements located within any municipality is hereby delegated to the municipality except insofar as the management of the easements has been, or hereafter shall be expressly restricted by law.  The proprietary right in the easements and the management thereof shall not operate to alter, impair or divest in any manner whatsoever the state or any of its political subdivisions to the extent of any delegation by the state of the governmental control and regulation of the use and enjoyment of streets and alleys as thoroughfares.

B.  All improvements made to any street or alley and all maintenance and repair thereof shall be effected solely pursuant to the governmental control and regulation of the streets and alleys as thoroughfares; and the ownership and management of the easements described herein as such shall not include the right of improvement or maintenance of the easements.

C.  For the purpose of expediting traffic and the use and enjoyment by the public of the easements described herein for throughfares, each municipality to which management thereof is delegated may prohibit parking or may designate specific portions of the easements for limited use for vehicle parking; may prescribe the limitations of such use for specified periods of time; may fix and collect a fee or charge for such limited and special use by vehicle operators, which fee or charge may be required to be paid in advance for each specified period of time; may lease designated portions of the easements for the operation of limited vehicle parking thereon upon the condition that the lessee under any such lease shall make no greater charges for vehicle parking on the leased portion or different periods of parking use than shall be specified in the lease.  Each municipality, by ordinance, may protect any selfoperated or leased parking stations or any portions of the easements designated for prohibited or limited vehicular parking from unauthorized trespass, may penalize violations, and authorize the removal and impoundment and sale for costs of removal and penalties of any trespassing vehicle.  All revenues derived from fees and charges by any municipality and all lease rentals from the leasing of the easements shall be received by the municipality as compensation for its management of the easements.

D.  Any lease made pursuant to this article shall constitute an enforceable contract between the respective municipality and its lessee, and shall not be impaired by any action of the municipality during its effective term.  Nothing herein appearing to the contrary shall imply any surrender, divestiture, limitation or impairment of any lawful governmental power of the state or any of its political subdivisions in relation to any subject whatsoever.

Laws 1977, c. 256, § 32116, eff. July 1, 1978.

§1132117.  Disposal of parking station property.

If any parking station so acquired and improved shall become unsuitable or unusable as a parking station, the governing body, by ordinance, may discontinue the use of the land as a parking station and use the same for other municipal purposes or sell the same as provided by law.

Laws 1977, c. 256, § 32117, eff. July 1, 1978.

§1133101.  Purpose of Oklahoma public parks and recreation law.

The purpose of Sections 33101 through 33115 of this title is to promote the establishment, operation and support of public recreational facilities for the welfare of the people by local governmental units of Oklahoma either singly or jointly.

Laws 1977, c. 256, § 33101, eff. July 1, 1978.

§1133102.  Definitions.

For the purposes of Sections 33101 through 33115 of this title, the term "governing body" means any city council, city commission, town board of trustees, board of county commissioners, school board, or other body acting in lieu thereof, in the State of Oklahoma.  The term "governmental unit" means any city, town, school district, or county in the State of Oklahoma.

Laws 1977, c. 256, § 33102, eff. July 1, 1978.

§1133103.  Powers of cities, towns, counties and school districts.

Any city, town, school district or county may establish, provide, maintain, construct, set apart and conduct, either singly or jointly in cooperation with one or more of the other governmental units specified herein, parks, playgrounds, recreation centers, athletic fields or grounds, swimming pools, social and community centers, and other facilities and activities in public schools, parks, buildings and facilities now owned or acquired.  For such purposes the governing body of the governmental unit may dedicate and set apart for use as playgrounds, recreation centers and other recreational purposes any lands or buildings, or both, owned or leased by the governmental unit and not dedicated or devoted to another public use.  The governmental unit may, in such manner as may now or hereafter be authorized or provided by law for the acquisition of lands or buildings for public purposes by the governmental unit, acquire or lease lands or buildings, or both, within or beyond the corporate limits of the governmental unit for playgrounds, recreation centers and other recreational purposes. When the governing body of the governmental unit shall dedicate, set apart, acquire or lease buildings for such purposes, it may on its own initiative provide for their conduct, equipment and maintenance according to the provisions of this subarticle by making an appropriation from the general revenues of the governmental unit as for other current expenses of the governmental unit.  Any governing body is hereby authorized and empowered to establish, provide, maintain, construct and conduct recreational activities on local nongovernmental properties as well as on publiclyowned facilities.

Laws 1977, c. 256, § 33103, eff. July 1, 1978.

§1133104.  Joint establishment and conduct of system of recreation.

Any two or more governmental units may jointly establish and conduct such a system of recreation, including recreation centers, parks, swimming pools, playgrounds and any and all other recreational facilities and activities, and may exercise all the powers given by Sections 33101 through 33115 of this title. The respective governing bodies operating such a joint program or programs may provide by agreement among themselves for all matters connected with the program and determine what items of cost and expense shall be paid by each.  All such facilities and activities shall be governmental in nature, and no liability for negligence shall accrue against any participating governmental unit.

Laws 1977, c. 256, § 33104, eff. July 1, 1978.

§1133105.  Powers of governing body  Creation and powers of recreation board or commission.

The governing body of any governmental unit may establish a system of supervised recreation and it may, by resolution or ordinance, vest the power to provide, maintain and conduct playgrounds, recreation centers and other recreational facilities and activities in a board, department or commission as it may determine.  Any agency so designated shall have the power to maintain and equip playgrounds, recreation centers and the buildings thereon, and it may, for the purpose of carrying out the provisions of this subarticle employ play leaders, playground directors, supervisors, recreational superintendents, and such other officers and employees as may be deemed proper.  However, all appropriations for such purposes shall remain and be vested in the governing body of the governmental unit.

Laws 1977, c. 256, § 33105, eff. July 1, 1978.

§1133106.  Public recreation board or commission  Membership  Appointment.

A.  If the governing body or bodies of any governmental unit or units shall determine that the power to provide, establish, conduct and maintain such recreation centers, facilities and playgrounds shall be exercised by a board or commission acting through a public recreation department, the governing body or bodies shall, by resolution or ordinance, singly or jointly, establish in the governmental unit or units a public recreation board which shall possess all the powers necessary to the carrying out of the provisions of this subarticle, and the planning and providing of a comprehensive program of public recreation.  However, the financial and fiscal affairs of the board or commission and the public recreation program shall be under the supervision and control of the governing body or bodies of the governmental unit or units.

B.  If a public recreation board or commission is established, it shall consist of not less than five (5) persons serving without pay, to be appointed jointly by a majority of the members of the governing body or bodies of the governmental unit or units.  The term of office of each of the members of the board or commission shall be fixed by the governing body or bodies or the governmental unit or units; however all terms shall not expire at the same time. Immediately after their appointment, the members of the board or commission shall meet and organize by electing one of their members chairman, and such other offices as the board may deem necessary. The board or commission shall elect officers annually and may appoint permanent or temporary committees, who may or may not be members of the board or governing body, to advise and assist it in the conduct of its affairs.  Vacancies on the board or commission occurring otherwise than by expiration of their term of office shall be filled by the presiding officer of the governing body or bodies only for the unexpired term of the member whose vacancy is being filled.

Laws 1977, c. 256, § 33106, eff. July 1, 1978.

§1133107.  Public recreation board or commission  Functions  Superintendent.

If a public recreation board or commission shall be established, it shall discharge its functions through a public recreation department, as provided in Section 33106 of this title, shall make annual reports, shall adopt rules and regulations and establish general policies for the conduct of its business and for the operation of public recreational activities and services.  It shall make an annual report to the governing body or bodies and such special reports as may be requested in writing by the governing body or any of the governing bodies; provided that a copy of all reports shall be furnished to each governing body if there be more than one. The public recreation board or commission, in order to carry out the provisions of this subarticle, shall recommend a superintendent of recreation, not of its own membership or of the membership of the governing body or bodies, who is trained in public recreation and who shall be responsible for formulating the recreational program and community organization for recreation and who shall be the administrative head of the public recreation department.  The superintendent shall be secretary of the public recreation board or commission, but shall have no vote.  The superintendent shall:

1.  Suggest and participate in planning public recreation and deciding upon matters of policy adopted by the board or commission;

2.  Recommend appointment of trained personnel within the budgetary limits of the department;

3.  Be in charge of all employees, and make all contracts and expenditures subject to the policies, rules and regulations of the board or commission;

4.  Direct and be responsible for the work performed;

5.  Make an annual report to the board or commission and such special reports as may be requested in writing by the board or commission; and

6.  Prepare annually a budget for the operation of the recreation program for the succeeding fiscal year.

Salaries of all employees, including that of the superintendent, shall be determined by the board or commission.  When the recreation program budget has been approved by the board or commission, it shall be presented to the governing body or bodies for approval. All funds credited to the public recreational board or commission shall be paid out as are other public funds.

Laws 1977, c. 256, § 33107, eff. July 1, 1978.

§1133108.  Parallel systems within same area not authorized.

The provisions of Sections 33101 through 33115 of this title shall not be deemed to authorize a parallel system of general public recreation to be carried on by a governmental unit within the same area in which another governmental unit is located and operating a similar program.

Laws 1977, c. 256, § 33108, eff. July 1, 1978.

§1133109.  Grants and devises of real property  Gifts and bequests.

Any governmental unit which may provide for or establish any recreation center or facilities as provided herein may accept any grant or devise of real estate, or any gift or bequest of money or other personal property or any donation to be applied (either principal or income) for either temporary or permanent use for playground or recreational centers or recreational purposes; but if the acceptance thereof for such purpose will subject such governmental unit to additional expense for improvement, maintenance or otherwise, the acceptance of any grant, devise or gift shall be subject to the approval of the governing body of such governmental unit.  Money received for such purpose, unless otherwise provided by the terms of the gift or bequest, shall be deposited with the treasurer of the governmental unit to be a special account of the recreation center or activity and shall be considered as a continuing fund to be used for such purpose and shall not be considered as a part of the cash surplus on hand of the governmental unit for the purpose of making appropriations and levying taxes for the governmental unit.

Laws 1977, c. 256, § 33109, eff. July 1, 1978.

§1133110.  Bonds  Power to issue  Manner of issuance.

The governing body of the governmental unit may issue bonds, pursuant to law, provided that bonds of the governmental unit may be issued in the manner provided by law for the issuance of bonds for other functions, for the purpose of acquiring land or buildings for playgrounds, recreation centers, swimming pools and other recreational purposes, and for the equipment thereof.

Laws 1977, c. 256, § 33110, eff. July 1, 1978.

§1133111.  Petition for recreation programs  Submission of question to voters.

Whenever a petition is signed by at least five percent (5%) of the registered voters of a governmental unit requesting its governing body to provide, establish, maintain, conduct, either singly or jointly with one or more of the other governmental units specified herein, a recreation system and an appropriate amount of funds necessary for the establishment thereof, it shall be the duty of the governing body of the governmental unit to cause the question of establishment, maintenance and conduct of the recreational system or facilities to be submitted to the registered voters of the governmental unit, and the proposition of the issuance of bonds therefor to be voted on in a special or general election.  Upon the adoption of the proposition, the governing body of the governmental unit shall by appropriate resolution or ordinance provide for the establishment, maintenance and conduct of such recreation center or other recreational purposes or facilities.

Laws 1977, c. 256, § 33111, eff. July 1, 1978.

§1133112.  Limitation of indebtedness  Approval of bonds and proceedings by Attorney General.

Any indebtedness created or bonds issued under authority of Sections 33101 through 33115 of this title shall be within the limitations and provisions of Sections 26 or 27, Article X of the Oklahoma Constitution.  Any bonds or proceedings incident to the issuance shall be submitted to and approved by the Attorney General of Oklahoma, in the manner and with the effect provided in Sections 11, 13 and 14 of Title 62 of the Oklahoma Statutes.

Laws 1977, c. 256, § 33112, eff. July 1, 1978.

§1133113.  Buildings  Tax levy.

The governing body of a governmental unit may provide for the erection of buildings for any such recreational purposes or functions by providing for a tax levy therefor under the provisions of Section 10, Article X of the Oklahoma Constitution.

Laws 1977, c. 256, § 33113, eff. July 1, 1978.

§1133114.  Department of Tourism and Recreation  Aid and assistance  Existing authority not impaired.

The Oklahoma Tourism and Recreation Department may provide, upon request, to the governmental units of Oklahoma or to any nongovernmental agency or organization, aid and assistance in planning for the development of wholesome and adequate community recreation programs.  The Department may provide a supervisor of recreation, who is technically trained, with adequate administrative experience in the field of community recreation, to encourage, consult with, aid and assist such governmental units and agencies in establishing recreation programs.  The supervisor of recreation may encourage and render assistance in the promotion of training programs for volunteer and professional recreation leaders in cooperation with other agencies, organizations and institutions, and may encourage the establishment of standards for recreation personnel.  The Department may act jointly with other state agencies, institutions, departments, boards or commissions, to coordinate the park and recreational functions at the state level of government.  Nothing in Sections 33101 through 33115 of this title shall be construed as limiting or impairing the authority or responsibility of any other department or agency of the State of Oklahoma under any other act.

Laws 1977, c. 256, § 33114, eff. July 1, 1978.

§1133115.  Public recreation law cumulative.

The provisions of Sections 33101 through 33115 of this title shall in no manner supersede or repeal any laws now in force or effect or any charter provisions of any municipality relating to municipal parks or park boards, but shall be cumulative to all such laws and charter provisions thereof.

Laws 1977, c. 256, § 33115, eff. July 1, 1978.

§1133201.  Municipality may lease or grant fishing and hunting privileges or licenses.

The governing body of any municipality owning or controlling lakes, ponds, streams or reservoirs for the purpose of furnishing water to the municipality may let, lease or rent, or issue privileges or licenses upon the water courses, lakes, ponds or reservoirs for the purpose of hunting, fishing and propagating fish, subject to rules and regulations as may be provided by the municipal governing body.

Laws 1977, c. 256, § 33201, eff. July 1, 1978.

§1133202.  Terms of leases  Exclusion of commercial propagation of fish.

No lease issued under the authority of Section 33201 of this title shall be for a longer period than ten (10) years, nor shall any lease be given to any individual, corporation, or stock company which has for its purpose the propagation of fish for commercial purposes unless the governing body of the municipality determines that the lake, pond, stream, water course or reservoir has not been used for at least three (3) years for amusement or recreational purposes.  However, if a lease contains a provision that the premises described in the lease shall be open to the public for free hunting and fishing privileges, then the lease may be for any period of time, not to exceed twentyfive (25) years.

Laws 1977, c. 256, § 33202, eff. July 1, 1978; Laws 1991, c. 313, § 1, eff. Sept. 1, 1991.

§11-33-203.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§1133204.  Docks, boathouses and boats  Powers of municipalities.

The governing body of any municipality owning lands, inside or outside of the corporate limits, which adjoin and abut upon a lake or large body of water capable of being used by a motorpropelled boat may own, construct, maintain, operate, and equip docks, boathouses, and boats for amusement and recreational purposes.  The governing body may also lease or rent to any person lots or spaces and provide permits for the construction or use of privately owned boathouses or docks or other recreational purposes on such property for amusement and recreational purposes pursuant to such terms as the governing body deems proper.  Said governing body may fix and collect fares, rents, tolls, or other revenues for the use of said facilities, lots and spaces, and the issuance of permits.  The right of a municipality to own, construct, maintain, operate and equip said docks, boathouses, and boats, and to rent or lease such spaces and lots and the issuance of permits for the construction or use of such privately owned docks or boathouses for amusement and recreational purposes is hereby declared to be a public right and use.  Rent and lease of such lots and spaces shall be at fair market value.  Except in cases of rentals and leases authorized herein, said right and facilities shall constitute a public benefit.  The municipal governing body may do all things necessary and proper in its discretion pursuant to the authority granted to it by the Constitution and laws of this state to further the ability of the municipality to provide for the amusement and recreational services authorized by the provisions of this section.

Amended by Laws 1984, c. 126, § 63, eff. Nov. 1, 1984; Laws 1991, c. 152, § 1, eff. Sept. 1, 1991.

§1133205.  Establishment of fish and game commission  Appointment  Powers.

The governing body of any municipality having a municipallyowned lake or lakes may provide by ordinance for the creation of a municipal Fish and Game Commission, and establish the number of members, their terms, and manner of appointment.  The municipal Fish and Game Commission shall exercise control and supervision over the hunting and fishing privileges on and around such lake or lakes and the improvement of such lake or lakes for hunting and fishing.  The Commission shall fix the fees to be charged for hunting and fishing, and have such other power and authority as may be provided by the ordinances of the municipality.

Laws 1977, c. 256, § 33205, eff. July 1, 1978.

§11-34-101.  Police officers.

A.  A municipal police officer shall at all times have the power to make or order an arrest for any offense against the laws of this state or the ordinances of the municipality.  The officer shall have such other powers, duties and functions as may be prescribed by law or ordinance.

B.  In addition to regular full-time municipal police officers, reserve municipal police officers may also be appointed by the chief of police.  Reserve municipal police officers shall have the powers, duties and functions as set forth in law or ordinance for regular full-time municipal police officers, including serving as police officers in another municipality requesting assistance pursuant to Section 34-103 of this title.  A reserve municipal police officer shall serve on a part-time basis and shall perform duties only while on authorized duty.  Noncompensated reserve municipal police officers may serve as dispatchers or confinement officers at municipal jails.  The calculation for part-time reserve officers shall be as follows:

1.  For cities having a total population of less than two hundred thousand (200,000) persons, a reserve officer shall serve not more than one hundred ten (110) hours per calendar month; and

2.  For cities having a total population of two hundred thousand (200,000) or more persons, a reserve officer shall serve not more than one hundred forty (140) hours per calendar month.

Such reserve municipal police officers must meet the minimum requirements of Section 3311 of Title 70 of the Oklahoma Statutes.

Added by Laws 1977, c. 256, § 34-101, eff. July 1, 1978.  Amended by Laws 1981, c. 134, § 1; Laws 1997, c. 228, § 1, emerg. eff. May 20, 1997; Laws 2000, c. 162, § 2, eff. Nov. 1, 2000.

§1134102.  Chief of police.

The chief of police of a municipality shall be a peace officer and shall enforce the municipal ordinances.  He shall have such other powers, duties and functions as may be prescribed by law or ordinance.

Laws 1977, c. 256, § 34102, eff. July 1, 1978.

§1134103.  Performance of police functions outside employing municipality.

A.  Members of the regular police department of any municipality, upon request of the mayor or a designee, or chief of police or a designee, of any other municipality, may serve as police officers in the municipality requesting their assistance upon approval of the governing body of the municipality where such officers are regularly employed.  While so serving in another municipality, such police officers shall have the same powers and duties as though employed by the municipality where such duties are performed; except that salaries, insurance and other benefits shall be provided in their regular manner by the municipality in which the police officers are regularly employed.

B.  Members of the regular police department of any municipality, upon request of a county sheriff or a designee, or upon request by a member of the Oklahoma Highway Patrol, may serve as law enforcement officers for the sheriff's office or the Oklahoma Highway Patrol, respectively, if such service has been authorized by prior resolution by the governing body of the municipality where such officers are regularly employed.  While so serving, such police officers shall have the same powers and duties as though employed by the requesting law enforcement agency and when so acting they shall be deemed to be acting within the scope of employment of the requesting law enforcement agency; except that salaries, insurance and other benefits shall be provided in their regular manner by the municipality in which the police officers are regularly employed.

C.  Members of the regular police department of any municipality may be deputized by the county sheriff or a designee subject to an interlocal governmental agreement to combine city and county law enforcement efforts and to encourage cooperation between city and county law enforcement officials.  Liability for the conduct of any municipal police officers deputized under the terms and conditions of an interlocal governmental agreement shall remain the responsibility of their municipal employer.

D.  The governing body of a municipality may, by resolution, authorize the chief executive officer of the municipality to respond to any request from any other jurisdiction within the state for law enforcement assistance in cases of emergency.  The police officers of the municipality serving in response to the emergency request shall have the same powers and duties as though employed by the requesting law enforcement agency and when so acting they shall be deemed to be acting within the scope of employment of the requesting law enforcement agency; provided, however, that salaries, insurance and other benefits shall be provided in the regular manner by the municipality in which the police officers are regularly employed.

As used in this section, "emergency" means a sudden and unforeseeable occurrence or condition either as to its onset or its extent of such severity or magnitude that immediate response or action is necessary to assist law enforcement agencies having jurisdiction at the scene of the emergency to carry out their functions.

Added by Laws 1977, c. 256, § 34-103, eff. July 1, 1978.  Amended by Laws 1979, c. 7, § 1, emerg. eff. March 30, 1979; Laws 1987, c. 63, § 1, emerg. eff. May 4, 1987; Laws 1988, c. 96, § 1, emerg. eff. April 1, 1988; Laws 1992, c. 285, § 2, emerg. eff. May 25, 1992; Laws 1996, c. 174, § 1, emerg. eff. May 14, 1996.

§11-34-104.  Disposition of personal property or money or legal tender.

A.  Any chief of police is authorized to dispose of personal property or money or legal tender as provided in this section or the charter of the municipality, which has come into the possession of the chief of police in any manner if:

1.  The owner of the personal property or money or legal tender is unknown or has not claimed the property;

2.  The property or money or legal tender has been in the custody of the chief of police for at least ninety (90) days; and

3.  The property or money or legal tender or any part thereof is no longer needed to be held as evidence or for any other purpose in connection with any litigation.

B.  The chief of police shall file an application in the district court in which the situs of government of the municipality is located requesting the authority of the court to conduct a sale of the personal property which has a fair market value of more than its face value.  The chief of police shall attach to the application a list describing the property including any identifying numbers and marks, the date the property came into the possession of the chief of police, and the name of the owner and the person in last possession, if different, and the address of the person, if known.  The court shall set the application for hearing not less than ten (10) days nor more than twenty (20) days after filing of the application.

C.  In any instance where the property has an actual or apparent value of more than One Hundred Dollars ($100.00), at least ten (10) days prior to the date of the hearing, notice of the hearing shall be sent by certified mail to each owner at the address as listed in the application.  If the owner of any property with an actual or apparent value exceeding Five Hundred Dollars ($500.00) is unable to be served notice by certified mail, notice shall be provided by one publication in a newspaper of general circulation in the county where the property is in custody.  The notice shall contain a brief description of the property of the owner and the place and date of the hearing.  The notice shall be posted at the assigned place for the posting of municipal notices, and at two other public places in the municipality.

D.  If no owner appears and establishes ownership to the property at the hearing, the court shall enter an order authorizing the chief of police to dispose of the property as follows:

1.  Donate the property having value of less than Five Hundred Dollars ($500.00) to a not-for-profit corporation as defined in Title 18 of the Oklahoma Statutes for use by needy families;

2.  Sell the personal property for cash to the highest bidder, after at least five (5) days' notice of the sale has been published;

3.  Transfer the property to a third-party agent under contract with the governing body of the chief of police for sale by Internet or other electronic means, regardless of whether the sale structure or distribution site is within the State of Oklahoma; or

4.  By any other means as determined appropriate by the court, including but not limited to, destruction.

Regardless of the means of disposition, the chief of police shall make a return of the donation or sale and the order of the court confirming the donation or sale shall vest title to the property in the recipient or purchaser.  After payment of court costs and other expenses, the remainder of money received from the sale of the personal property shall be deposited in the municipal general fund.

E.  All money or legal tender which has come into the possession of the chief of police pursuant to the circumstances provided for in subsection A of this section shall be transferred by the chief of police to the municipal clerk for deposit in the municipal general fund.  Prior to any transfer, the chief of police shall file an application in the district court requesting the court to enter an order authorizing the chief of police to transfer the money for deposit in the municipal general fund.  The application shall describe the money or legal tender, the date the same came into the possession of the chief of police, and the name of the owner and the address of the owner, if known.  Upon filing the application which may be joined with an application as described in subsection B of this section, a hearing shall be set not less than ten (10) days nor more than twenty (20) days from the filing of the application.  Notice of the hearing shall be given as provided for in subsection C of this section.  The notice shall state that upon failure of anyone to appear to prove ownership to the money or legal tender, the court shall order the same to be deposited in the municipal general fund.  The notice may be combined with a notice to sell personal property as provided for in subsection B of this section.  If no one appears to claim and prove ownership to the money or legal tender at the hearing, the court shall order the same to be transferred to the municipal general fund as provided in this subsection.

F.  The provisions of this section shall not apply to any dangerous or deadly weapons, narcotic or poisonous drugs, explosives, or any property of any kind or character, which the possession of is prohibited by law.  By order of the trial court, any property filed as an exhibit or held by the municipality shall be destroyed or sold or disposed of, pursuant to the conditions prescribed in the order.

G.  The municipality is hereby authorized to establish a procedure for the registration of "lost and found" property.  The procedure shall give the finder of any property the option of relinquishing any future claim to found property at the time its possession is surrendered to the police or other agent of the municipality, or of retaining possession of the property after registering its description and the finders identity with the police department or other agent of the municipality.  Only property in which the finder relinquishes any future claim to its ownership will be stored in municipal police property rooms.

H.  The municipality may provide by ordinance that a percentage of the money or legal tender deposited in the municipal general fund as provided in subsection D or E of this section may be paid as a finders fee for services rendered to any person who found the unclaimed personal property or money or legal tender and delivered it to, or registered it with, the chief of police or other agent of the municipality.

Added by Laws 1983, c. 294, § 1, eff. Nov. 1, 1983.  Amended by Laws 1985, c. 73, § 1, emerg. eff. May 16, 1985; Laws 1989, c. 255, § 4, emerg. eff. May 19, 1989; Laws 1990, c. 44, § 1, emerg. eff. April 5, 1990; Laws 1995, c. 45, § 1, eff. Nov. 1, 1995; Laws 1998, c. 234, § 3, eff. Nov. 1, 1998; Laws 2003, c. 91, § 1, eff. Nov. 1, 2003; Laws 2005, c. 56, § 1, eff. Nov. 1, 2005.

§1134105.  Management and operation of jail facilities by Department of Corrections or private prison contractor.

A.  The governing body of any city or town is authorized to enter into professional services contracts with the State Department of Corrections for the housing of state prisoners in any facility approved by the State Department of Corrections or private contractors for the management and operation of any jail owned by the city or town or for the incarceration of inmates in facilities owned and operated by the city or town. Such services shall meet any standards prescribed and established for jails in this state, including but not limited to standards concerning internal and perimeter security, discipline of inmates, employment of inmates, and proper food, clothing, housing, and medical care.  Contracting procedures shall be pursuant to municipal ordinances.  Said contracts shall be entered into for a period not to exceed fifty (50) years, subject to annual appropriation by the governing body of the city or town.  Said contracts shall be valid for a fiscal year only if the governing body of the city or town provides an appropriation for the contract for the fiscal year.

B.  Any contract between a city or town and private prison contractor, whereby the contractor provides for the housing, care, and control of inmates in a facility owned and operated by the contractor, shall contain provisions granting the city or town the option at the beginning of each fiscal year to purchase, at a predetermined price any such facility.

C.  No contract authorized by the provisions of this section shall be awarded until the private contractor demonstrates to the satisfaction of the governing body:

1.  that the contractor has the necessary qualifications and experience to provide the services specified in thecontract;

2.  that the contractor has the necessary qualified personnel to implement the terms of the contract;

3.  that the financial condition of the contractor is such that the terms of the contract can be fulfilled;

4.  that the ability of the contractor to obtain insurance or provide selfinsurance to:

a. indemnify the city or town against possible lawsuits arising from the operation of jail facilities by the contractor, and

b. compensate the city or town for any property damage or expenses incurred due to the operation of jail facilities; and

5.  that the contractor has the ability to comply with applicable court orders and jail standards.

D.  A person designated by the governing body of the city or town shall monitor implementation of the contract.

E.  A private contractor, in implementing a contract pursuant to the provisions of this section, shall not be bound by state laws or other legislative enactments which govern the appointment, qualifications, duties, salaries or benefits of jailers or other employees of the jail facilities, except that any personnel authorized to carry and use firearms shall comply with the certification standards required by the provisions of Section 3311 of Title 70 of the Oklahoma Statutes and be authorized to use firearms only to prevent the commission of a felony, to prevent escape from custody, or to prevent an act which would cause death or serious bodily injury to the personnel or to another person.

F.  Except as otherwise provided, any state law or municipal ordinance governing municipal jails shall apply to jail facilities operated by a private contractor.

G.  Any offense which would be a crime if committed within a municipal jail also shall be a crime if committed in a jail facility operated by a private contractor.

Added by Laws 1987, c. 80, § 10, operative July 1, 1987. Amended by Laws 1987, c. 205, § 28, operative July 1, 1987.

§11-34-106.  Use of unmarked vehicle prohibited - Official uniform required.

The State of Oklahoma hereby declares and states that the increased number of persons impersonating law enforcement officers by making routine traffic stops while using unmarked cars is a threat to the public health and safety of all the citizens of the State of Oklahoma; therefore it shall be unlawful for any municipal police department to use any vehicle which is not clearly marked as a law enforcement vehicle for routine traffic enforcement except as provided in Section 12-218 of Title 47 of the Oklahoma Statutes.  In addition to Section 12-218 of Title 47 of the Oklahoma Statutes, the peace officer operating the law enforcement vehicle for routine traffic stops shall be dressed in the official uniform including shoulder patches, badge, and any other identifying insignias normally used by the employing law enforcement agency.

Added by Laws 1999, c. 24, § 1, eff. July 1, 1999.  Amended by Laws 2003, c. 33, § 2, eff. Nov. 1, 2003.

§1135101.  Extension of utility lines and service beyond corporate limits.

Any municipality owning or operating its own system of generating or distributing energy or utilities, and any municipality engaged in the distribution of energy or utilities, may extend its lines, mains, and channels together with necessary appurtenances beyond the corporate limits of the municipality.  Such municipality may acquire, erect, construct and own all necessary poles, wire, lines, pipelines, mains, channels together with necessary appurtenances, apparatus and substations, and acquire rightsofway, and do all other things necessary and proper in carrying on the business outside of the corporate limits of the municipality to the same effect as it may now do within the corporate limits of the municipality.  Such municipality may construct or acquire lines, pipelines, mains or channels together with necessary appurtenances by purchase or otherwise and may sell such service to any person, firm or corporation outside of the limits of the municipality.

Amended by Laws 1987, c. 23, § 2, eff. Nov. 1, 1987.

§11-35-102.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§11-35-102.1.  Disposition of proceeds from investment of meter deposit funds.

The proceeds from any investments of meter deposit funds and any other earnings therefrom shall be considered to be profit derived from the investment and shall be placed in the fund from which the operation and maintenance expenses of the utility, for which the meter deposits invested were collected, are paid.  The investment of such funds by the municipality shall in no manner impair its obligation to any person, firm or corporation, to refund in full any or all deposits theretofore or thereafter made.

Added by Laws 1995, c. 166, § 5, emerg. eff. May 4, 1995.

§11-35-103.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§11-35-104.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§11-35-105.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§11-35-106.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§1135107.  Utility deposit  Refund  Notice  Forfeiture.

A.  Money in the municipal treasury which has been acquired as a utility deposit from a customer of a municipal utility shall be refunded or credited to the customer upon termination of the utility service and payment of all charges due and connected with the service, or at an earlier date as may be allowed by the municipality.  Refunds to the customer shall be made in accordance with the procedures set forth in this section.

B.  If a utility deposit is to be refunded to the customer instead of being credited to the account of the customer, a refund check or warrant payable to the customer shall be issued by the municipal utility within thirty (30) days following the termination of the utility service.

C.  Utility deposit refund checks or warrants of Five Dollars ($5.00) or less shall be cashed by the customer within one (1) year of the termination of the utility service.  Any such refund check or warrant not cashed by the customer within one (1) year of termination of the utility service shall be cancelled and the amount of the deposit shall be paid into the fund of the municipal utility for which the deposit was collected, or into the general fund as may be determined by the municipal governing body.  No municipal utility customer shall have the right to any claim or refund on the deposit following the expiration of the one-year time period as set forth in this subsection.

D.  If a utility deposit refund check or warrant in excess of Five Dollars ($5.00) has not been cashed by a customer within one (1) year following termination of the utility service to the customer, the municipality shall send written notice to the customer at the lastknown address of the customer stating that the refund check or warrant shall be cancelled and the deposit will be paid over to the municipality unless it is cashed by the customer within ninety (90) days of the date the notice is mailed by the municipality.  If the check or warrant is not cashed within the ninety (90) days, the check or warrant shall be cancelled and the amount of the deposit shall be paid into the fund of the municipal utility for which the deposit was collected, or into the general fund as may be determined by the governing body.  No municipal utility customer shall have a right to any claim or refund on the deposit after written notice and expiration of the ninetyday period in accordance with this subsection.

Added by Laws 1980, c. 253, § 1, eff. Oct. 1, 1980.  Amended by Laws 1991, c. 124, § 17, eff. July 1, 1991; Laws 1998, c. 234, § 4, eff. Nov. 1, 1998; Laws 2000, c. 104, § 1, eff. Nov. 1, 2000.

§1135201.  Sale or lease of municipally owned public utility  Applicability  Charters.

The provisions of this section through Section 35205 of this title relating to the procedure for selling or leasing municipally owned public utilities shall apply when the municipally owned public utility is to be sold or leased in its entirety and its fair market value exceeds Ten Thousand Dollars ($10,000.00).  The provisions of this section through Section 35205 of this title shall not apply to any sale of property of a municipality to the state or any agency or county thereof or any sale or lease to a public trust of which the municipality is the sole beneficiary.  Any municipality governed by charter, when authorized by said charter, may sell, convey, or lease any public utility owned by the municipality without conducting an election as provided for in Section 35203 of this title.  For purposes of this section through Section 35-205 of this title, "public utility" shall be interchangeable with "public utilities, works and ways" and shall include municipally owned parks, lakes and recreation areas.

Added by Laws 1977, c. 256, § 35-201, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 64, eff. Nov. 1, 1984; Laws 1995, c. 166, § 6, emerg. eff. May 4, 1995.

§1135202.  Necessity of voter authorization prior to sale or lease of public utility.

No public utility owned by any municipality, as defined in Section 35201 of this title, shall be sold, conveyed, leased or otherwise disposed of by the municipal governing body unless such sale, lease, conveyance, or other disposal of such utility shall be authorized by the vote of a majority of the registered voters of the municipality voting on the question at an election to be held for such purpose.

Laws 1977, c. 256, § 35202, eff. July 1, 1978.

§1135203.  Procedure for sale or lease of public utility  Notice  Election.

The procedure for the sale or lease of a municipallyowned public utility shall be as follows:

1.  When the governing body of any municipality, as defined in Section 35201 of this title, desires to offer for sale or lease any public utility belonging to the municipality, it shall authorize by resolution the proper officers of the municipality to give notice and advertise for bids.  The notice shall state that on a specified day the governing body will receive open bids for the sale or lease of the public utility.  The notice shall also state the requirements for submission of bids, as provided in Section 35204 of this title;  2.  The notice shall be published in two (2) consecutive issues of a newspaper of general circulation in the municipality.  The two publications shall be seven (7) days apart, and the first publication of the notice shall be at least fifteen (15) days before open bids will be received;

3.  The municipal governing body shall receive bids on the specified date and select the highest and best bid for the sale or lease of the public utility, if satisfactory to the governing body;

4.  After selecting the highest and best bidder, the governing body shall, by ordinance, call for an election for the submission of the following propositions to the registered voters of the municipality:

a.  the question of the proposed sale or lease of the public utility to the highest and best bidder, and;

b.  at the same time, the question of the granting of a franchise to the bidder if such a franchise is required by the Oklahoma Constitution.

The questions shall be submitted on the same day.  If a franchise is required by the Oklahoma Constitution, the sale of the utility shall be conditioned upon the franchise being granted to the bidder by vote of the people at the election.  The election shall be conducted in the manner provided by law for the granting of franchise; and

5.  If the highest and best bidder for the public utility under the procedure herein defined shall be the owner of a competing utility operating under a valid franchise or permit, it shall be necessary only to submit to the registered voters the question of the sale of the municipal utility.

Laws 1977, c. 256, § 35203, eff. July 1, 1978.

§1135204.  Sale to be for cash  Bids  Payment.

The sale of any public utility, when authorized by the registered voters, shall be for cash to the highest and best responsible bidder.  Each bid shall be accompanied with a certified check payable to the clerk of the municipality for ten percent (10%) of the amount bid.  The check shall be cashed by the treasurer of the municipality if the bid to which the check is attached is accepted, and the proceeds thereof shall be held to secure the municipality in damages it might sustain upon the failure of the bidder to pay the amount bid for the utility.  The balance of the purchase price shall be payable in cash by the successful bidder upon the execution and delivery of proper legal conveyances and of the property thereby conveyed.  The public utility shall not be delivered, nor shall the right to participate in any portion of the income derived therefrom accrue to the purchaser until full payment in cash of the amount of the bid for such utility is made. Securities in which municipal treasurers are authorized by law to invest sinking funds may be accepted in lieu of cash.

Laws 1977, c. 256, § 35204, eff. July 1, 1978.

§1135205.  Conveyance.

If the sale or lease is authorized at the election on the question, and the franchise is granted, then the governing body of the municipality shall convey the utility to the purchaser by proper legal instruments.

Laws 1977, c. 256, § 35205, eff. July 1, 1978.

§1136101.  Powers of municipalities.

The title to streets, roads and public ways within the limits of a municipality which have been dedicated and accepted by the municipal governing body is held by the municipality in trust for public use and enjoyment.

A municipal governing body may, in the manner provided by law:

1.  Regulate and control the use of streets, roads and other public ways within the limits of the municipality;

2.  Authorize the execution of any and all contracts, easements and permits for the use of roads, streets, and other public ways as the governing body deems to be in the public interest;

3.  Establish and change the grade of any street, avenue, lane, alley or other place;

4.  Open, straighten, widen, extend or improve any street, avenue, lane, alley or other place by grading, paving, constructing, macadamizing, chatting or graveling, curbing, guttering, draining or otherwise improving the same;

5.  Install necessary manholes, catch basins, culverts, inlets and drainage pipes, sewers with necessary connections thereto for the purpose of providing for the adequate disposition of surface water falling on such improvements or carried thereon;

6.  Construct, reconstruct, raise, lower, widen or repair sidewalks;

7.  Authorize and regulate tunnels, walkways and other structures for public travel under and above public streets and roads; or

8.  Make all necessary utility connections whenever the public necessity may require such improvements.

Laws 1977, c. 256, § 36101, eff. July 1, 1978.

§11-36-101A.  Handicapped parking and access - Constructing and providing.

Cities and towns are hereby authorized to construct and provide parking spaces, curb cuts, ramps and signage for handicapped parking and access for use in conjunction with facilities, both public and private, open to the general public.  The city or town may bear the cost of such construction, or at the option of the city or town and the owner of such facilities, share the cost of such construction with the owner of such facilities.

Added by Laws 1990, c. 332, § 2, emerg. eff. May 30, 1990.

§1136102.  Resurfacing streets  Procedures and payment of cost.

Regardless of the type or character of the existing surface, the municipal governing body may resurface, with such material or materials as the governing body deems proper, any street, avenue, boulevard, lane, or alley, or any part or parts thereof, within the municipality, which has heretofore been paved, macadamized, blacktopped, chatted, graveled, or otherwise improved.  The municipality may pay, or provide for payment of, the cost of the resurfacing in any manner or by any procedure provided by statute for the paving, macadamizing, blacktopping, chatting, graveling, or otherwise permanently improving streets, avenues, lanes, and alleys in municipalities.  The governing body, in its discretion, may also provide for the payment of any portion of the cost of the resurfacing from the street and alley fund of the municipality; from revenue from parking meters; or from any funds derived from leasing or other uses of streets and alleys, or other funds available for the maintenance and repair of such streets, avenues, boulevards, lanes or alleys.  In addition to using any of the abovementioned funds, the municipal governing body may also provide for the apportionment and assessment of the balance of the cost of resurfacing against the real property benefited thereby, in the manner provided by statute for the apportionment and assessment of the cost of permanent street improvements against property benefited thereby.

Laws 1977, c. 256, § 36102, eff. July 1, 1978.

§1136103.  Sidewalk improvements generally.

For constructing and repairing sidewalks, and bringing them to grade for that purpose, the governing body may:

1.  Issue or sell bonds in the same manner as provided in Section 22128 of this title for issuing bonds for public improvements; or

2.  Make assessments on all lots and pieces of ground abutting on the improvement, according to the front foot thereof, and proceed with improving sidewalks in the manner provided for "Street Improvements".  When streets and sidewalks are graded, paved and built at the same time, assessments for such improvements shall be made at the same time and by the same appraisers.

Amended by Laws 1982, c. 42, § 1, operative July 1, 1982.

§1136104.  Emergency sidewalk repairs  How made  Notice to owner.

Whenever the municipal governing body deems it necessary for the public safety to repair any sidewalk in the municipality which has been or may hereafter be constructed, it may declare, by resolution, an emergency to exist for the protection of the public safety, by reason whereof it is necessary to make the repairs immediately.  Upon the adoption of the resolution, notice shall be given to the owner or occupant of the property directing him to make the repairs within three (3) days after the service of the notice. If the owner or occupant cannot be found, the notice may be served by posting a copy of the notice upon the lot or parcel or real property abutting upon the portion of the street where the sidewalk repairs are necessary.  If the repairs are not completed within the threeday period, as directed in the notice, the municipality may proceed to construct or repair the sidewalk, or let a contract therefor without advertisement.  The cost of making the repairs shall then be assessed against the abutting property in the manner provided for sidewalk improvements.  All such assessments which amount to Ten Dollars ($10.00) or less shall be paid in one installment at the next tax paying period after the amount is certified.

Laws 1977, c. 256, § 36104, eff. July 1, 1978.

§1136105.  Granting right to close, alter or appropriate roads or streets for certain purposes.

A.  A municipal governing body, by and with the written approval of the State Highway Commission insofar as state and federal highways may be affected, may grant to the United States of America, or any irrigation district, conservancy district, or water users' association, organized under the laws of Oklahoma, the right to close, inundate, destroy, alter, or appropriate any municipal roads or streets in the municipality in connection with the construction, development, operation, or maintenance of any irrigation, reclamation, water conservation and utilization, flood control, military, or national defense project, for needful public buildings, or other public projects being constructed, operated, developed, or maintained by the United States of America, or any such district or association, upon such terms and conditions and for such consideration as the governing body may determine to be just and proper.

B.  The municipal governing body may authorize the execution of, and the mayor or other chief official shall in accordance with such authorization have the power to execute, any and all contracts, deeds, easements, and other instruments of conveyance as may be required in or convenient to the exercise of the powers granted in this section.

Laws 1977, c. 256, § 36105, eff. July 1, 1978.

§1136106.  Title to trees, shrubbery and parking abutting streets  Injury to  Powers of municipality.

The owners of real estate situated in municipalities abutting upon public streets and avenues in the municipality shall have, subject to the lawful supervision of the municipality over its streets, such title to and right to property in

1.  Growing trees situated in front of such real estate, but within the boundary line of the streets and avenues, and within the curb line; or

2.  Parking and ornamental shrubbery planted and cultivated within the curb line of the streets and avenues;

so as to enable the owners, in case of wrongful injury or destruction of the trees, shrubbery or parking, to recover from the person or corporation causing the injury or destruction the full damages which the abutting property in front of which they are situated may sustain by reason thereof, notwithstanding the fee title to the land in such streets and avenues may not be in the owner of the abutting property.  The abutting property owners shall also have, subject to the limitations provided in this section, the right of action in any court of competent jurisdiction to enjoin wrongful injury to or destruction of the trees, shrubbery or parking.  The necessary trimming of such trees or shrubbery to permit the proper stringing and passage of utility and other wires shall not be considered as a wrongful injury.  Nothing in this section shall deprive the municipal governing body of the ordinary supervision of its streets, or of the right to direct, by proper ordinance, the manner of planting or cultivating such trees, shrubbery or parking, on the part of the street where they shall be so planted and cultivated, and from exercising reasonable supervision of the same, and causing them to be trimmed and grown in such manner as not to interfere with public travel upon the streets and sidewalks or other public use.

Laws 1977, c. 256, § 36106, eff. July 1, 1978.

§1136107.  Encroachments and obstructions in streets.

The governing body may prohibit and prevent all encroachments into and upon the sidewalks, streets, avenues, alleys and other property of the municipality, and may provide for the removal of all obstructions from the sidewalks, curbstones, gutters and crosswalks, at the expense of the owner or occupier of the grounds fronting thereon, or at the expense of the person placing the encroachment there.  The governing body may also regulate the planting and protection of shade trees in streets, the building of bulkheads, cellar and basement ways, stairways, railways, windows and doorways, awnings, lamp posts, awning posts, and all other structures projecting upon or over and adjoining, and all other excavations through and under the sidewalks, or along any streets of the municipality.

Laws 1977, c. 256, § 36107, eff. July 1, 1978.

§1136108.  Encroachments not exceeding twentyfour inches  Quitclaim deed.

A municipal governing body, in its discretion, may execute and deliver to the owners of a building, business or religious institution a quitclaim deed to that part of the municipality's streets or alleys which have been inadvertently encroached by such building or institution under the following conditions:  1.  The governing body finds that a residential building, business, or religious institution located in the municipality has inadvertently encroached not to exceed twentyfour (24) inches on a street or alley of the municipality by constructing a part of a building thereon, which encroachment is of such limited character as not to interfere with traffic on the street, alley, or on any sidewalk located thereon;   2.  All the building facing the street are in substantial line with each other;  3.  The encroachment has existed continuously for more than fifteen (15) years last past; 4.  In the opinion of the governing body the encroachment does not interfere with traffic on the street, alley, or sidewalk; and  5. Payment is made to the municipality of an amount which the governing body finds to be a reasonable cash value of the property so conveyed. This section shall no apply in cases of encroachments accomplishedafter May 27, 1975.

Laws 1977, c. 256, § 36108, eff. July 1, 1978.

§1136109.  Ordinances and rules for making assessments for improvements  Expense of connections.

When a petition for improvement is presented, or when the municipal governing body shall have determined to pave or otherwise improve any street, avenue, lane, alley or other public place, and shall have passed the required resolution, the governing body shall then have the power to:

1.  Enact all ordinances, and to establish all rules and regulations as may be necessary to require the owners of all property subject to assessment to pay the cost of such improvement; or

2.  Cause to be put in and constructed all utility lines and connections in and underneath the streets, avenues, lanes and alleys, and other public places where the improvements are made.

All cost and expense for making utility connections which are not paid for by the property owner may be contracted for by the municipality and shall be taxed as a direct charge against the property, and shall be included in and made a part of the assessment to cover the cost of the improvement.

Laws 1977, c. 256, § 36109, eff. July 1, 1978.

§1136110.  Contract for service of engineers for making improvements.

A municipal governing body may contract for the services of consulting engineers to prepare the necessary surveys, plans, plats, profiles, estimates and all other details for the work of improvements and to supervise the work.  The consulting engineer may be a person, firm or corporation, resident in or outside the State of Oklahoma, duly registered as an engineer in the State of Oklahoma.  The consulting engineer may be employed also to furnish the necessary advertising, printing, appraising, transcripts and other expense as may be necessary.  The municipality shall provide for the payment of such services and expenses from the assessments to be levied against the abutting property as part of the cost of the improvement.

Laws 1977, c. 256, § 36110, eff. July 1, 1978.

§1136111.  Change of grade  Compensation to abutting owners.

No change of any grade previously established by a municipality shall be made without making due compensation to the owners of abutting property for any damage thereby caused to permanent improvements erected on the abutting property with reference to the grade previously established.  However, the failure to make such compensation shall not invalidate any assessments on the property chargeable with costs of a grade change as provided by law on street improvements.

Laws 1977, c. 256, § 36111, eff. July 1, 1978.

§1136112.  Intersections and crossings  Participation by counties and state highway commission in street improvements.

A.  The municipal governing body, in its discretion, may provide for the payment of the cost for improving street intersections and alley crossings out of the general revenues.

B.  The State Highway Commission is authorized in its sole discretion to enter into agreements with the governing body of any municipality for participation with State Highway Construction and Maintenance Funds in the cost of any improvements on streets which are a part of the State Highway System.  Such agreements may provide for the award and supervision of the contract by the municipality. The state's share of the cost is to be due and payable upon completion of the project.

C.  Any board of county commissioners, in its discretion, may enter into agreements with the governing body of any municipality for participation with County Highway Funds in the cost of any improvements on streets which are in the limits of the municipality and are part of the County Highway System.  Such agreements may provide for the award and supervision of the contract by the municipality.  The county's share of the cost is to be due and payable upon completion of the project.

Laws 1977, c. 256, § 36112, eff. July 1, 1978.

§11-36-113.  Municipalities under 5,000 population - Construction, improvement, repair or maintenance of streets - Department of Transportation and Boards of County Commissioners.

A.  The Department of Transportation may, or the board of county commissioners of any county or federally recognized tribal government shall, by agreement with the governing body of a municipality having a population less than five thousand (5,000), construct, improve, repair or maintain any of the streets of the municipality.

B.  Subject to the provisions of Section 339 of Title 19 of the Oklahoma Statutes, the board of county commissioners may construct, improve, repair, or maintain any of the streets of a municipality having a population of less than five thousand (5,000).

C.  Subject to the provisions of Section 339 of Title 19 of the Oklahoma Statutes, the board of county commissioners may construct, improve, repair or maintain any of the streets of a municipality having a population of less than fifteen thousand (15,000) if the county has passed a sales tax with the proceeds earmarked to construct, improve, repair or maintain any of the streets or roadways of such county.

Added by Laws 1977, c. 256, § 36-113, eff. July 1, 1978.  Amended by Laws 1982, c. 123, § 1, emerg. eff. April 9, 1982; Laws 1989, c. 162, § 1, operative July 1, 1989; Laws 2001, c. 22, § 1, eff. July 1, 2001; Laws 2003, c. 387, § 1, emerg. eff. June 4, 2003.

§1136114.  Use of money from motor fuel excise tax and motor vehicle license and registration tax.

A municipal governing body which receives money from the state under the motor fuel tax or under the motor vehicle license and registration tax act may expend such money out of the street and alley fund or the street and alley account of the general fund of the municipality for construction, maintenance, repair, improvement, or lighting of streets and alleys.

Laws 1977, c. 256, § 36114, eff. July 1, 1978; Laws 1991, c. 124, § 18, eff. July 1, 1991.

§1136115.  Lighting of state and federal highways in unincorporated areas.

The municipal governing body may contract and pay for the lighting of state and federal highways in unincorporated areas adjacent to the municipality.

Laws 1977, c. 256, § 36115, eff. July 1, 1978.

§1136116.  Duties of railways as to paving and street improvements.

When a railway occupies any portion of a street with its tracks running in the general direction of the street, either on or adjacent thereto, the railway company shall improve the space between its tracks, and two (2) feet on either side thereof, in the same manner that the remainder of the street is to be improved, or with such other material as the municipality may require.  Where any railway company occupies an alley with its track or tracks, the company shall be required to improve, gutter, drain, grade or pave, chat or gravel such alley in the manner that may be required by the ordinances of the municipality.  Where any railway company crosses any street that is being or has been paved, the governing body may require the railway company to pave so much of the street as may be occupied by its track or tracks and two (2) feet on each side, and when more than one track crosses the street within a distance of one hundred (100) feet, measuring from inside rail to inside rail, the railway company shall grade, gutter, drain, curb, pave, chat or gravel, or improve between its tracks in the same manner as the municipality may be improving or has improved the other portion of the street.  Provided however, any municipality may, at the time of the construction of the tracks, the granting of any street railway franchise, or at the time of the publication of the resolution, waive any or all of the requirements of this section if it deems it to be in the best interests of the municipality to do so.

Laws 1977, c. 256, § 36116, eff. July 1, 1978.

§1136117.  Sidewalks  Construction by railroad  Maintenance of improvements.

The municipality may require, in addition to the improvement of streets as required in Section 36116 of this title, that a railway company shall construct sidewalks crossing the tracks or rightofway of its railways, with such material as the municipality may require by ordinance, upon either or both sides of the street; and that the railway company shall maintain such improvements, keeping the same in repair at its own expense, using for such purpose the same material as is used for the original paving, graveling or macadamizing, or sidewalks, or such other material as the municipality may order.

Laws 1977, c. 256, § 36117, eff. July 1, 1978.

§1136118.  Noncompliance by railway  Doing work at railway's expense  Lien on railway property.

A.  If the owners of the railway shall fail or refuse to comply with the order of the municipality to make such improvements by paving, chatting, graveling, macadamizing, or building sidewalks as the municipality may direct, or to repair such paving, graveling, macadamizing or sidewalks, such work may be done by the municipality.  The cost and expense of such work done by the municipality may be charged against the railway company and may be collected in the district court in the county in which the improvements have been made, by action of law, in the name of the municipality against the railway company.  In any such action at law it shall be sufficient to declare generally for work or labor done, or material furnished on the particular street, avenue, alley or highway so improved.

B.  In addition to the remedy provided in this section for collection of costs and expenses, the municipality, or any one authorized by it to do the work, shall be entitled to a lien upon the property of the railway company.  Such lien shall exist for the full amount of the cost and expense against the property of the railway company adjacent or contiguous to the improvement or improvements so made.  The lien may be enforced against the property of the railway company by action in the district court in the county in which the improvements have been made.  In any action to enforce the lien, it shall be sufficient to declare generally that the lien exists for the amount of the cost and expense of the work and labor done or material furnished on the particular improvement.

Laws 1977, c. 256, § 36118, eff. July 1, 1978.

§1136119.  Waiver of penalties on delinquent assessments.

Whenever the municipal governing body deems it to be in the best interest of the municipality to waive or cancel any part or portion of the penalty or penalties belonging to the municipality from delinquent special assessments, the governing body by resolution may waive or cancel such part or portion of the penalty or penalties; except that any penalties which have been set aside by law for the purpose of paying bonds issued in the respective districts, together with the interest thereon which has accrued upon any delinquent special assessment or installment thereof, or for the purpose of securing bonds or warrants for street improvement purposes or sewers, may not be waived or cancelled by the governing body.

Laws 1977, c. 256, § 36119, eff. July 1, 1978.

§1136120.  Compromise of assessments and penalties.

If all the bonds or warrants secured by assessments in any special assessment district in a municipality have been paid off and retired, and there are any special assessment, assessments or installments thereof remaining in the special assessment district which have not been paid off or discharged, then the governing body, in its discretion, may compromise and discharge the assessment, assessments or installments therof, including penalties, for such sum as the governing body determines to be in the best interest of the municipality.

Laws 1977, c. 256, § 36120, eff. July 1, 1978.

§1136121.  Resolution waiving penalties  Entries on record.

When any assessment, assessments, installments thereof, or penalties thereon shall be cancelled, compromised or waived by the governing body, a copy of its resolution, certified by the municipal clerk, shall be presented to the municipal or county official charged with the collection of such special assessment, assessments, installments or penalties.  The official shall forthwith make the necessary entries in the records and books of his office as may be required to carry out the purposes of the resolution.

Amended by Laws 1984, c. 126, § 68, eff. Nov. 1, 1984.

§1136201.  Definitions of terms used.

The following terms, when used in Sections 36201 through 36226, shall have the meanings respectively provided for them in this section, unless a different definition is given:

1.  "Abutting property" shall mean all property within a block liable for assessments for both front and side street improvements. Where the property abutting upon an improvement is not divided into lots and blocks, the property liable to assessment shall be to the distance of three hundred (300) feet from the street, avenue, lane or alley upon which improvements are made, extending along both sides of the distance of the street or way so improved.

2.  "Draining" shall mean the construction and connection of all necessary inlets, catch basins, manholes, underground drainage, sewer and utility pipes so as to provide for the collection, carriage and disposal of all surface water falling on or carried to any permanently improved street or way, to the most available existing outlet therefor.

Laws 1977, c. 256, § 36201, eff. July 1, 1978.

§1136202.  Petition for street improvements by owners.

A.  The owners of more than onehalf, in area, of the land liable to assessment for any improvement may petition the municipal governing body for the improvement of any street, alley, lane or avenue, or part thereof, not less than one block in length.  The petition shall be filed with the municipal clerk.  The petition shall state in bold, capitalized letters at the top of the page that the cost of the proposed improvements shall be assessed against the property benefited by the improvements.  The petition shall:

1.  Describe the character of the improvement desired and the width of the improvement;

2.  Indicate the materials preferred by the petitioners for the improvement; and

3.  Show that the petitioners are the record owners of the land liable to assessment.

B.  The governing body shall determine the sufficiency of the petition and its finding shall be conclusive and binding for all purposes and against all persons.  The governing body may conduct hearings on the sufficiency of the petition and compel the attendance of witnesses under oath.  No action or suit to question the findings of the governing body on the sufficiency of the petition may be commenced later than fifteen (15) days after such finding.

C.  Upon making a satisfactory determination of the sufficiency of the petition, the governing body shall direct the engineer to prepare preliminary plans and estimates, as provided in Section 36203 of this title, and proceed with the improvement in the manner provided by Sections 36201 through 36226 of this title.

Added by Laws 1977, c. 256, § 36202, eff. July 1, 1978.  Amended by Laws 2001, c. 54, § 1, eff. Nov. 1, 2001.

§1136203.  Preliminary plans and costs of improvement  Governing body action.

Whenever the municipal governing body deems it necessary to grade, pave, construct, macadamize, chat or gravel, curb, gutter, drain or otherwise improve any street, alley, avenue, lane or any part thereof which shall have been heretofore paved, within the limits of the municipality, it shall direct, by resolution, the engineer to prepare preliminary plans and an estimate of cost.  The resolution shall require the engineer to prepare and submit to the municipal clerk the following:

1.  Preliminary plans, showing a typical section of the contemplated improvement, the type or types of material, and approximate thicknesses and widths;

2.  Assessment plat, showing the area to be assessed; and

3.  Preliminary estimate of the total cost of the improvement.

The cost estimate may be in a lump sum or by unit prices, as the engineer may deem most desirable, for the improvement complete in place.  The estimate shall also include the cost of advertising, appraising, engineering, and such other expense as in the judgment of the engineer is necessary or essential to the completion of the work of improvement and the payment of the cost thereof.  The engineering fees shall not exceed five percent (5%) of the contract price of the improvement.  If the resolution provides for one or more types of construction, the engineer shall separately estimate the cost of each type of construction.  If more than one street, avenue, alley, lane, public place, or part thereof is included in such resolution, separate estimates as to each shall be made.

Laws 1977, c. 256, § 36203, eff. July 1, 1978.

§1136204.  Examination and approval of plans  Resolution of necessity.

Upon the filing of the plans, assessment plat, and preliminary estimate of the cost of the improvements with the clerk, the governing body shall examine them and, if found satisfactory, shall adopt and approve them by resolution, and declare such work of improvement necessary to be done.  The resolution shall:

1.  Contain the time and place that the governing body will hold a hearing on the proposed improvement; and

2.  Direct the municipal clerk to give notice as required in Section 36205 of this title.

The resolution shall further provide that:

1.  Any person, firm, corporation, administrator or guardian holding title to the lands liable to assessment may file, within fifteen (15) days after the last publication of notice, with the clerk a protest in writing against the improvement of the street, avenue, lane, alley or public place, or part thereof; and

2.  The municipality may proceed to cause the improvements to be made, contract therefor and levy assessments for the payment thereof, if the record owners of more than onehalf, in area, of the land liable to be assessed do not file their written protest as provided in this section.

Laws 1977, c. 256, § 36204, eff. July 1, 1978.

§1136205.  Notice of resolution of necessity  Publication and mailing.

A.  The resolution of necessity shall be published in six (6) consecutive issues of a daily newspaper, or two (2) consecutive issues of a weekly newspaper, which newspaper shall be of general circulation in the municipality.

B.  Not less than ten (10) days before the date of the first hearing on the proposed improvement, as set forth in the resolution of necessity, the clerk shall notify each listed owner of lots or tracts of land within the district as shown by the current year's tax rolls in the county treasurer's office in the following manner:

1.  By mailing a postal card directly to the listed owner at his lastknown address as shown by the tax roll, notifying the owner of the initiation of proceedings and advising him that his property will be liable to assessment and referring him to the newspaper and issues thereof in which the resolution is or will be published for further particulars; or

2.  In lieu of mailing the postal card, by mailing to each of the listed owners a copy of the newspaper publication, which mailing shall not be less than ten (10) days before the first hearing.

If several tracts appear to be owned by the same person, all may be included in the same notification.

C.  Proof of the notification given shall be made by certificate of the clerk which shall be filed in his office. However, the failure of any one or more of the listed owners to receive the notification shall not invalidate any of the proceedings hereunder.

Laws 1977, c. 256, § 36205, eff. July 1, 1978.

§1136206.  Protests  Determination of sufficiency  Effect of protests on the improvement.

A.  Protests which have been filed in accordance with Section 36204 of this title shall be heard and considered at the hearing on the proposed improvement.  The hearing may be continued from time to time so that all protestants may be heard.

B.  The findings of the governing body as to the sufficiency or insufficiency of any protest shall be conclusive and binding for all purposes and against all persons.  At any hearing on such protests, the governing body may compel the attendance of witnesses under oath to determine the sufficiency thereof, and no action or suit to question the findings of the governing body on the sufficiency of the protests shall be commenced later than fifteen (15) days after the finding.

C.  Any number of streets, avenues, lanes, alleys or other public places, or parts thereof, to be improved may be included in the resolution of necessity; but protests or objections shall be made and considered separately as to each street or way.  For the purpose of protest, disconnected parts of the same street shall be treated as separate streets.

D.  If any street, avenue, lane, alley, or other public place, or part thereof, has been protested by the owners of more than fifty percent (50%) of the land liable to assessment for the improvement, the municipal governing body shall not include the same in proceedings hereunder for a period of six (6) months except upon petition by the owners as provided in Section 36202 of this title.

E.  If sufficient protests are filed as to any one or more of such streets, avenues, lanes, alleys or public places, or parts thereof, the same shall be eliminated from the proceedings, but the other streets, avenues, lanes, alleys or other public places, or parts thereof, as to which sufficient protests have not been filed shall not be affected thereby.

F.  Notwithstanding any of the provisions of this section, when a section of any street or avenue included in the resolution of necessity does not exceed two (2) blocks, and does not exceed one thousand (1,000) feet in length and at the ends or limits of the section to be improved there is paving already constructed on and along the street or avenue to be improved, the governing body may cause such improvement to be constructed and to charge the cost thereof to the property liable for assessment as herein provided regardless of the number of protests that are filed against the proposed improvement of such section, street or avenue.

Laws 1977, c. 256, § 36206, eff. July 1, 1978.

§1136207.  Right of property owner to institute action in district court  Waiver of objections.

Any property owner, or other person interested in the proposed improvement, shall have the right to institute an action in the district court in the county in which situs of the municipality is located, at any time not later than fifteen (15) days after the action of the municipal governing body in adopting and approving the plans, profiles, specifications, estimates and assessment plat, to contest such action.  Any suit instituted after the expiration of the fifteen (15) days shall not be maintained to question the plans, profiles, specifications, estimates or assessment plat, and the property owners liable for assessment shall be deemed to have waived all objections thereto.

Laws 1977, c. 256, § 36207, eff. July 1, 1978.

§1136208.  Resolution ordering improvement  Detailed plans, etc.  Contractor's bonds.

A.  After the expiration of the time for filing protests against the proposed improvement, or if insufficient protests have been filed, the municipal governing body shall adopt a resolution declaring that no protests have been filed, or if protests have been filed, that the protests were insufficient, and expressing the determination of the governing body to proceed with the improvement. The resolution shall require the engineer to forthwith submit and file detailed plans, profiles, specifications and estimates of probable cost.

B.  After the engineer has filed the detailed plans and estimates, the governing body shall examine them and, if found satisfactory, shall adopt and approve them by resolution, and order the improvement.  The resolution ordering the improvement shall be adopted not later than one (1) year after the adoption of the resolution of necessity or after the filing of a petition by property owners for street improvements.  The resolution shall:

1.  State that the improvement will be constructed in accordance with the final detailed plans, specifications and profiles of the engineer;

2.  Set forth the material to be used;

3.  Set forth any reasonable terms and conditions that the governing body shall deem proper to impose with reference to the letting of the contract and the provisions thereof;

4.  Require the contractor to execute to the municipality a good and sufficient bond, in the amount stated in the resolution, conditioned for the full and faithful execution of the work and the performance of the contract for the protection of the municipality and all property owners interested, against any loss or damage by reason of the negligence of the contractor, or improper execution of the work, or for the use of inferior material;

5.  Require the contractor to execute a bond, in the amount stated in the resolution, for the maintenance of the improvements against any failure due to defective workmanship or materials for a period of not less than three (3) years from the time of its completion and acceptance.  Such maintenance bond shall not be required where the street improvements consist in chatting or graveling;

6.  Require the execution of a good and sufficient bond for payment of labor and material in accordance with applicable state law; and

7.  Direct the municipal clerk, after the filing of the final plans, profiles, specifications and estimates, to advertise for sealed proposals for furnishing the materials and performing the work necessary in making the improvement.

Laws 1977, c. 256, § 36208, eff. July 1, 1978.

§1136209.  Advertisement and notice for proposals  Filing date for suits or actions.

A.  The notice of the municipality's advertisement for proposals shall set forth:

1.  The streets, avenues, or other public places to be improved;

2.  The kind of improvements proposed;

3.  That bonds will be required to be executed by the contractor as specified in the resolution ordering the improvement;

4.  A reference to the plans and specifications;

5.  The time and place for filing sealed proposals; and

6.  The time and place that the governing body will consider the proposals.

The notice shall be published in ten (10) consecutive issues of a daily newspaper, or two (2) consecutive issues of a weekly newspaper, which is of general circulation in the municipality.

B.  No action or suit to question the adoption of the resolution ordering the improvement, or its sufficiency, or the final detailed estimates of the engineer, shall be commenced later than fifteen (15) days after the first publication of the notice for proposals.

Laws 1977, c. 256, § 36209, eff. July 1, 1978.

§1136210.  Award of contract  Aggregate cost.

At the time and place named in the notice for proposals to contractors, the municipal governing body shall examine all bids received.  Without unnecessary delay, the governing body shall award the contract to the lowest and best bidder, who will perform the work and furnish the materials which have been selected, and perform all the conditions imposed by the governing body, as prescribed in the resolution ordering the improvement and notice for proposals. The aggregate amount of the contract shall not exceed the aggregate estimate of cost submitted by the engineer for the improvement, and in the event of any excess in cost over the engineer's estimate, the excess shall be void and no assessments for such excess may be levied.  The governing body shall have the right to award a contract for all or a portion of the improvement or to reject any or all bids, and to readvertise for other bids when any bids are not, in its judgment, satisfactory.  The letting of the contract shall not be complete until the contract is duly executed and the bonds approved.

Laws 1977, c. 256, § 36210, eff. July 1, 1978.

§1136211.  Final statement of cost  Designation of land in improvement district  Roster.

A.  After the contract has been let and the grading and underground connections have been made, the engineer shall prepare and file with the municipal clerk a final, complete and accurate statement of the cost of the entire improvement, including engineering, appraising, advertising and other expenses incurred or to be incurred by the municipality incident to the improvement, together with any and all additions to the contract price of the improvements and the cost of all water, gas, sewer or other utility connections directly chargeable against the abutting property.

B.  The engineer or municipal clerk shall prepare a roster of the owners of the lots and parcels of land which are to be included in the improvement district.  The roster shall contain, according to the record title thereof:

1.  The names of the last known owners of the property to be assessed, as shown by the current year's tax rolls in the county treasurer's office, or as shown by the certificate of a bonded abstractor; or in case the name of the owner is not known, a statement to that effect; and

2.  A description of each tract or parcel of land to be assessed.

Any error in the description of any lot or tract of land liable for assessment shall not invalidate the assessment or lien thereof.

C.  The governing body shall adopt and approve the final statement of cost, and the roster designating the lots and parcels of land liable for assessment, if they are found to be correct.

Laws 1977, c. 256, § 36211, eff. July 1, 1978.

§1136212.  Appointment of appraisers  Duties  Preparation of assessment roll  Conclusiveness.

A.  After the approval of the final statement of cost and the roster designating the property in the improvement district, the governing body by resolution shall appoint a board of appraisers to appraise and apportion the benefits to the several lots and tracts of land described in the roster.  The board of appraisers shall consist of three (3) disinterested freeholders of the municipality who are not owners of property to be assessed for the improvement.

B.  The appraisers shall take and subscribe an oath to make a true and impartial appraisement and apportionment.  The appraisers may be paid for their services.  The act of a majority of the appraisers shall have like force and effect as the act of all.

C.  Within five (5) days after being notified of their appointment, the appraisers shall proceed to appraise and apportion the benefits to such lots and tracts of land as have been designated by the governing body.  The cost of the improvement shall be apportioned among the lots and subdivisions of each quarter block, as provided in Section 36213 of this title, according to the ownership thereof as it appears on the roster and according to the benefits to be assessed to each lot or parcel.  The appraisers shall prepare and file an assessment roll containing the amount of the apportionment and assessment of each tract or parcel of land listed on the roster with the municipal clerk within ten (10) days after being notified of their appointment.

D.  The determination by the board of appraisers, as confirmed by the governing body, of the property to be assessed and of the amount of benefits shall be conclusive upon the owners of the property assessed and shall not be subject to review by any court.

Laws 1977, c. 256, § 36212, eff. July 1, 1978.

§1136213.  Property chargeable with cost  Rules for apportioning costs.

A.  For the purpose of determining the area of assessment, a block shall be deemed to be the area bounded on all sides by streets and avenues, or municipal limits, irrespective of the designation thereof.  The lots, pieces or parcels of land fronting or abutting upon any improvement shall be chargeable with the cost thereof to the center of the block where the abutting way is on the exterior of the block.

B.  Each quarter block shall be charged with its due proportion of the cost of improving both the front and side streets on which the block abuts, together with the areas formed by street intersections and alley crossings, except such portions of street intersections and alley crossings as may be chargeable to railway companies.  Each quarter block shall bear:

1.  Its due proportion of the cost of paving, curbing, and guttering the same;

2.  The cost of grading in proportion to the cost of grading the entire street being improved; and

3.  The proportionate cost for construction of catch basins, manholes, inlet and drainage pipes, sewers and utility connections in proportion to the cost of the entire area of the improvement drained.

The board of appraisers shall determine the amount of benefits to each quarter block on account of the grading thereof and the installation and construction of necessary drainage therefor.

C.  When triangular or other irregularly shaped lots or tracts are to be assessed for an improvement, the cost of the improvement in excess of the benefits accruing to the lots shall be assessed against and borne by the municipality.

D.  If the improvement is made in an alley or other public way in the center of the block, the assessment shall be made upon the property abutting the alley to the exterior of the block.  In case of an alley not in the center of the block, or if more than one alley is improved in the block, then the assessment shall be made against the property which fronts and abuts the alley according to the area specially benefited by the improvement as the board of appraisers shall determine and as confirmed by the governing body.

E.  If any of the property abutting upon an improvement shall not be a part of a block, or shall be a part of a block which is not square or rectangular in shape or shall be a part of a block which is not uniformly platted or subdivided, the governing body shall include such property in quarter block districts as nearly as practicable for the purpose of appraisement and assessment, and it shall determine the area of the property benefited by the improvement and the depth to which the property shall be assessed. In such cases the property shall be subject to assessment according to benefits as determined by the board of appraisers and as confirmed by the governing body and irrespective of whether or not the property immediately abuts upon the improvement.  All such property within six hundred (600) feet of the improvement shall be deemed to be abutting thereon for the purposes of assessment.

F.  If a fractional part of a lot, parcel, or tract of land is within an assessment area, the benefit shall be computed for the fractional part; but the entire lot, parcel or tract of land under the same ownership of which the fractional part is a part shall be subject to assessment for such benefit.

Laws 1977, c. 256, § 36213, eff. July 1, 1978.

§1136214.  Hearing of objections on assessments  Time of hearing  Notice.

A.  When the assessment roll has been filed, the governing body shall set a time for holding a hearing on any complaints or objections that may be made concerning the apportionment as to any of the lots or tracts of land.

B.  Notice of the hearing shall be published in five (5) consecutive issues of a daily newspaper, or two (2) consecutive issues of a weekly newspaper, which is of general circulation in the municipality.  The date fixed for the hearing shall be not less than five (5) nor more than ten (10) days from the date of the last publication.

Not less than ten (10) days before the hearing, the municipal clerk shall also notify each listed owner of property chargeable with the cost of the improvement at his address, as shown by the current year's tax rolls in the county treasurer's office, or as shown by certificate of a bonded abstractor, in the following manner:

1.  By mailing a postal card directly to the owner, notifying him of the facts contained in subsection C of this section, and referring him to the newspaper and issues thereof in which the notice is or will be published; or

2.  In lieu of mailing the postal card, by mailing to each of the listed owners a copy of the newspaper publication, which mailing shall be not less than ten (10) days before the first hearing.

If several tracts appear to be owned by the same person, all may be included in the same notification.

C.  The notice by publication and by mail shall state:

1.  That the assessment roll is on file in the municipal clerk's office;

2.  The date the assessment roll was filed; and

3.  The time and place that the governing body will hear and consider any objections.

D.  Proof of the notification given shall be made by certificate of the clerk which shall be filed in his office. However, the failure of any one or more of the listed owners to receive the notification shall not invalidate any of the proceedings hereunder.

Laws 1977, c. 256, § 36214, eff. July 1, 1978.

§1136215.  Hearing  Correction and confirmation of apportionment.

Any person, firm or corporation may, at or prior to the hearing on the apportionment, file objections in writing against the validity of the assessment roll or amount of the proposed assessment, specifically setting forth the nature thereof, and shall have full opportunity to be heard thereon.  The governing body shall adjudicate and determine the objections and may make such order as may be just and proper.  Any objections to the regularity of the proceedings with reference to the making of the improvement or the validity or the amount of any assessment shall be deemed waived unless presented at the time and in the manner herein specified.  At the hearing on the apportionment, or any adjournment thereof, the municipal governing body may review and correct the apportionment and assessment, and raise or lower the same as to any lots or tracts of land, as it shall deem just.  The governing body by resolution shall confirm the apportionment and assessment as so revised and corrected by it.

Laws 1977, c. 256, § 36215, eff. July 1, 1978.

§1136216.  Assessing ordinance  Interest on installments  Lien.

Assessments in conformity to the appraisement and apportionment, as corrected and confirmed by the governing body, shall be payable in ten equal annual installments, and shall bear interest at the rate of not to exceed thirteen percent (13%) per annum until paid, payable in each year at such time as the several installments are made payable.  The governing body, by ordinance and by referring to the assessment roll as confirmed, shall levy assessments in accordance with the assessment roll as confirmed against the several lots and tracts of land liable therefor.  The ordinance shall provide that the owners of the property so assessed shall have the privilege of paying the amounts of their respective assessments without interest within thirty (30) days after the date of the publication of the assessing ordinance.  The special assessments, and each installment thereof and the interest thereon, are hereby declared to be a lien against the lots and tracts of land so assessed from the date of the publication of the ordinance levying the same, coequal with the lien of other taxes and prior and superior to all other liens against such lots or tracts of land. The lien shall continue as to unpaid installments and interest until the assessments and interest thereon shall be fully paid, but unmatured installments shall not be deemed to be within the terms of any general convenant or warranty.

Laws 1977, c. 256, § 36215, eff. July 1, 1978.

§1136217.  Treatment of property owned by municipality, counties or schools.

Any property which is owned by the municipality, or county, or any board of education or school district shall be treated and considered the same as the property of other owners.  The municipality, county, school district, or board of education within the district to be assessed may pay the total assessment against its property without interest within thirty (30) days from the date of the publication of the ordinance levying the assessment.  In the event the assessment is not paid in full without interest within the thirtyday period, the municipality, county, school district or board of education shall annually provide, by the levy of taxes in a sufficient sum, for payment of the maturing installments of assessments and interest thereon.

Laws 1977, c. 256, § 36217, eff. July 1, 1978.

§11-36-218.  Assessment record.

As soon as the assessing ordinance is adopted, the municipal clerk shall prepare a book which shall be known as the Street Assessment Record in which he shall enter:

1.  The names of each person owning the land to be assessed as ascertained from the records of the county, or in case the name of the owner is not known, a statement to that effect;

2.  A description of the lot, tract or subdivision;

3.  A blank space for entering the amount of the assessment; and

4.  A suitable column for entering the payments which may be made from time to time on account of the assessment.

Laws 1977, c. 256, § 36218, eff. July 1, 1978.

§1136219.  Due date of first installment  Payment of assessment  Interest on delinquent installments.

A.  The first installment of the assessment, together with interest upon the whole assessment from the date of the passage of the assessing ordinance to the first day of the next September, shall be due and payable in cash on or before the first day of September next succeeding the passage of the assessing ordinance. If the assessing ordinance is not passed prior to the first day of July in any year, the first installment of the assessment shall be due and payable in cash with interest from the date of the passage of the assessing ordinance to the first day of September of the following year.

B.  The assessments shall be payable as the several installments become due, together with the interest thereon, to the municipal clerk, who shall give proper receipts for the payments, and credit the payments upon the Street Assessment Record.  In case any installment or interest is not paid when due, the installment so matured and unpaid and the unpaid interest thereon shall draw interest at the rate of twelve percent (12%) per annum from maturity until paid, except as otherwise provided.

C.  No statute of limitations shall commence to run against any installment until after the maturity of all installments.

Laws 1977, c. 256, § 36219, eff. July 1, 1978.

§1136220.  Notice of maturity of installments.

A.  The municipal clerk shall, not less than thirty (30) days and not more than forty (40) days before the maturity of any installment of an assessment, publish in two (2) successive issues of a daily newspaper, or in one (1) issue of a weekly newspaper, which is of general circulation in the municipality, a notice which:  1.  Advises the owners of the land affected by the assessment of the date when the installment and interest will be due;

2.  Designates the street, streets, or other public places for the improvement of which the assessments have been levied; and

3.  States that unless the installment and interest shall be promptly paid, the installment and interest shall bear interest at the rate of twelve percent (12%) per annum thereafter until paid, and that proceedings will be taken according to law to collect the installment and interest.

B.  In addition to publication of the notice of maturity of installments, the municipality may also notify each owner of land affected by the assessment at his address as shown on the Assessment Record by mailing a postal card directly to the owner reciting the facts contained in the published notice, or by mailing to the owner a copy of the newspaper publication.

Laws 1977, c. 256, § 36220, eff. July 1, 1978.

§1136221.  Collection of payments  Bond of clerk  Special fund.

The municipal clerk shall be required to execute a good and sufficient bond, with sureties, and in an amount to be approved by the governing body, payable to the municipality, conditioned for the faithful performance of the duties conferred upon the clerk as collector of the assessments.

The municipal clerk shall keep an accurate account of all assessment collections made by him, and shall pay to the municipal treasurer daily the amounts of the assessments collected by him. The amounts so collected and paid to the municipal treasurer shall constitute a separate, special fund to be used and applied to the payment of the bonds and interest coupons which are issued against the assessments.  After the payment of all bonds and interest thereon, any surplus remaining in the fund shall be used for the purpose of repairing and maintaining any improvement for which assessments have been levied, and for no other purpose whatsoever.

Laws 1977, c. 256, § 36221, eff. July 1, 1978.

§11-36-222.  Delinquent installments - Certification to county treasurer - Collection of taxes and penalties.

A.  The municipal clerk, after the date of maturity of any installment and interest and no earlier than the first day of July and no later than the tenth day of July of the following year, shall certify the installment and interest then due to the county treasurer of the county in which the assessed property is located.  Once certified to the county treasurer, payment may only be made to the county treasurer except as otherwise provided for in this section.  At the time of collection the county treasurer shall collect a fee of Five Dollars ($5.00) for each parcel of property and such fee shall be deposited to the general fund of the county.  The county treasurer shall place the installment and interest upon the November delinquent tax list of the same year, which is prepared by the county treasurer, and collect the installment and interest as other delinquent taxes are collected. Provided, that no such certification shall be made to the county treasurer unless the town clerk shall have sent a notice of the nature and amount of the assessment by restricted delivery mail on or before June 1 of said year to the last-known address of the owner of the assessed property.  The county treasurer shall collect the installments of assessment, together with interest and penalty, as certified to him by the municipal clerk, but any taxpayer shall have the right to pay his ad valorem taxes to the county treasurer regardless of the delinquency of such assessments.  Within thirty (30) days after the receipt of a delinquent assessment, interest and penalty, as collected by the county treasurer, the same shall be paid by the county treasurer to the municipal treasurer for disbursement in accordance with the provisions of Section 36221 of this title.  The failure of the municipal clerk to publish notice of the maturing of any installment and interest shall in no way affect the validity of the proceedings to collect the same under the provisions of this section.  All payments to the municipal treasurer on account of such assessments shall be certified by him to the municipal clerk for crediting on the Street Assessment Record.

B.  All penalties for delinquent taxes, including penalties on special assessments and the interest of bonds for paving or other special assessment bonds, over and above the amount specified on the face thereof, shall be the property of the municipality and shall be collected by the county treasurer, it being the intent of this provision to have such penalties go to the street repair fund of the municipality.

Added by Laws 1977, c. 256, § 36-222, eff. July 1, 1978.  Amended by Laws 1978, c. 196, § 1, eff. July 1, 1978; Laws 2000, c. 82, § 4, eff. Nov. 1, 2000.

§1136223.  Setting aside assessments  Limitation on suits.

No suit may be sustained to set aside any assessment, nor to contest the area of assessment, nor to enjoin the municipal governing body from levying or collecting any assessment, or installment thereof, or interest or penalty thereon, or issuing the bonds, or providing for their payment, or contesting the validity thereof on any ground unless such suit shall be commenced not more than fifteen (15) days after the publication of the ordinance levying assessments.  After the fifteenday period has expired, or after the work has been completed and accepted by the municipality, a suit may be brought only for the failure of the governing body to adopt and publish the resolution declaring the necessity for the improvements, as provided in Sections 36204 and 36205 of this title, or for the failure to give notice of the hearing on the assessment roll, as provided in Section 36214 of this title.  If any special assessment shall be found to be invalid or insufficient, in whole or in part, for any reason whatever, the governing body at any time, in the manner provided for levying an original assessment, may proceed to cause a new assessment to be made and levied which shall have like force and effect as an original assessment.

Laws 1977, c. 256, § 36223, eff. July 1, 1978.

§1136224.  Accepting improvements.

Upon the completion of the improvement, the municipal governing body shall determine whether or not the work has been completed in accordance with the plans, profiles, specifications and contract therefor.  If the governing body finds the work to be in compliance, it shall accept the same.  When the work is so accepted, the action shall be conclusively binding upon all persons interested and upon the court.

Laws 1977, c. 256, § 36224, eff. July 1, 1978.

§1136225.  Replacement bonds  Repairs.

Upon acceptance of the improvements and before the final payment of the contract price, the governing body shall require the contractor performing the work to make and execute a good and sufficient surety bond, or deposit sufficient securities or obligations of the United State of America or of the State of Oklahoma or some municipal subdivision thereof, to be approved by the governing body in the sum as determined by the governing body, but in no case to be less than ten percent (10%) of the contract price.  The bond shall be conditioned for the immediate reimbursement to the municipality by the contractor for the maintenance of the improvements against any failure due to defective workmanship or materials for a period of three (3) years from the time of its completion and acceptance.  Whenever any repairs of the improvements due to defective workmanship or materials are deemed necessary by the governing body, they shall order the same to be made under the supervision of the municipal engineer and the costs thereof certified to by the engineer.  When such repairs have been approved by the governing body, the contractor and his bondsmen shall be notified of the amount expended and shall immediately become liable therefor.

Laws 1977, c. 256, § 36225, eff. July 1, 1978. d

§1136226.  Renewing improvements.

If the municipal governing body shall deem it necessary to pave, construct, macadamize, chat or gravel, curb, gutter, drain, or otherwise improve any street, avenue, alley, lane or any part thereof, which shall have been heretofore paved, constructed, macadamized, curbed, guttered, drained, or otherwise improved, the improvement is authorized to be done in accordance with the procedures on street improvements. In such case, the provisions of Sections 36201 through 36312 of this title for making improvements and levying assessments therefor and the issuance of bonds shall apply.

Laws 1977, c. 256, § 36226, eff. July 1, 1978.

§1136301.  Issuance of negotiable coupon bonds.

The municipal governing body may, after the expiration of thirty (30) days from the publication of the assessing ordinance, within which period the whole of any assessment may be paid without interest, provide by resolution for the issuance of bonds to pay all or any part of the cost of the street improvement.  The bonds shall be in the aggregate amount of the assessments then remaining unpaid, bearing the date of thirty (30) days after the publication of the assessing ordinance, and be of such denominations as the governing body and the contractor shall determine.  The bonds shall in no event become a liability of the municipality issuing the bonds.  The bonds shall be payable on or before the first of October next succeeding the September 1 on which the last installment of assessments shall mature.  The interest on the bonds shall be at the rate of not to exceed twelve percent (12%) per annum, payable on October 1 following the due date of the first installment of assessments, and semiannually thereafter, until maturity, and fifteen percent (15%) per annum after maturity.  The bonds shall be designated as Street Improvement Bonds and shall:

1.  Recite the street or streets or part of streets, or other public places, for the improvement of which they have been issued;

2.  State that they are payable, in cash, from the assessments which have been levied upon the lots and tracts of land benefited by the improvement and from the accumulation of the interest and penalty on the assessment;

3.  Designate the place, either within or without Oklahoma, where the bonds and interest shall be payable;

4.  Be signed by the mayor and attested by the municipal clerk; and

5.  Contain an impression of the corporate seal of the municipality thereon.

Facsimile of the signatures of the mayor and municipal clerk may be used as provided in the Registered Public Obligations Act of Oklahoma.  The bonds shall be issued in series, and the bonds of each series shall be numbered consecutively beginning with number One, and the bonds of each series shall be payable, in cash, in their numerical order.

Amended by Laws 1982, c. 9, § 2, emerg. eff. March 15, 1982; Laws 1983, c. 170, § 14, eff. July 1, 1983.

§1136302.  Registration of bonds.

The bonds shall be registered by the clerk of the municipality in a book to be provided for that purpose.  The book shall show a description of the bond, the name and address of the owner or holder, and the date of registration.  Upon the books of the treasurer shall be noted the name of the holder of the bond and his address.  The bond shall be endorsed by the clerk over his signature, or a facsimile of his signature, the legend "registered in my office".  Each bond shall bear a certificate of registration. Any subsequent holder may cause the same to be registered in the name of the holder upon submission of proper proof of ownership. After registration of any bond, no transfer or assignment thereof shall be valid until such transfer or assignment has been registered with the municipal clerk.  Nothing herein shall prevent the appointment and compensation by the municipality of a registrar, transfer, authenticating, paying or other agents to effect the transfer of ownership or change of payee of any bonds issued by the municipality and to maintain books and records relating thereto.

Amended by Laws 1983, c. 170, § 15, eff. July 1, 1983. d

§1136303.  Bond payment and cancellation.

The municipality shall have the right to call in and pay the bonds or any number thereof in the following manner:  Whenever there shall be sufficient funds in the hands of the municipal treasurer after the payment of all interest due and to become due within the next six (6) months, the treasurer, on or before March 10 and September 10 of any year, shall give notice by certified mail addressed to the last registered holder of the bonds called at the address appearing on his registry, that there has accumulated funds sufficient to pay the designated bonds and interest thereon to April 1 next or October 1 next, as the case may be, and directing the presentation of the bonds for payment and cancellation.  The bonds which are called will cease to bear interest after April 1 or October 1, as provided in the notice.  Upon the payment and cancellation of the bonds, proper entry thereof shall be made upon the books of the clerk and treasurer.  Upon the accumulation of sufficient funds as herein provided to pay one or more bonds, the municipal treasurer shall call and pay such bonds, and in the event of failure to do so, he shall be liable for all such damages as may result therefrom.  The provisions of this section may be enforced by appropriate proceedings in mandamus against the treasurer.

Laws 1977, c. 256, § 36303, eff. July 1, 1978.

§1136304.  Delivery of bonds to contractor.

The cash prepayments and the bonds in the amount that may be necessary for the purpose shall be turned over and delivered to the contractor or assigns at par and accrued interest in payment of the amount due, including advertising, engineering and appraising costs, in accordance with the terms of the contract.  The bonds shall be executed and held by the municipality and delivered in parcels from time to time upon the completion and approval of the work, or any part thereof not less than one (1) block, in an amount equal to the improvement so completed and accepted.

Laws 1977, c. 256, § 36304, eff. July 1, 1978. d

§1136305.  Consent to use bonds as payment for assessments.

The registered holder of any outstanding bonds issued to pay for a street improvement may file his consent in writing with the municipal clerk to use the bonds to pay for an assessment, or installment thereof, which has been levied by the governing body. The written consent shall be binding upon any transferee or assignee of the bonds, and upon all of the registered owners signing the consent, as to all payments and discharges made for such assessment until written notice be filed with the clerk by the registered holder, transferee or assignee, of the bond terminating his consent thereto.  After the written consent is filed and until written notice of termination is given, the owner of any property in the street improvement district may present, with the written consent of the registered holder or holders, to the clerk the bonds bearing the lowest serial numbers of the bonds outstanding in the series as payment for the assessment, or any installment thereof, upon the owner's property, whether delinquent or unmatured, with all interest and penalty thereon.  The clerk shall endorse upon each bond the amount of the installment, and interest and penalty thereon, for which the bond is tendered as payment.  The clerk shall then issue a receipt to the owner of the property for the amount of the installment, together with interest and penalty, for which credit has been endorsed upon the bonds.  Whenever the credits upon any bond so endorsed equals the principal amount of the bond, together with all matured interest, the bond, together with all matured interest, whether due or to become due, shall be canceled by the clerk.

Amended by Laws 1983, c. 170, § 16, eff. July 1, 1983.

§1136306.  Payment of delinquent assessments by endorsement on bonds.

If an assessment or installment thereof which is paid by endorsement upon a bond is delinquent and in the hands of the county treasurer for collection, then the receipt issued by the clerk may be presented by the registered holder of the bond to the county treasurer.  The county treasurer shall thereupon endorse upon his records the satisfaction and discharge of the delinquent installments upon the property described in the receipt.  Thereafter the property shall be free and discharged from all further lien for such installments of assessment.

Laws 1977, c. 256, § 36306, eff. July 1, 1978.

§1136307.  Settlement between property owner and bondholder  Ratification.

All settlements or compromises made by any property owner with the registered holder of bonds in accordance with Section 36305 of this title are hereby ratified and confirmed and shall be binding upon all persons, including subsequent holders and assignees of the bonds.

Laws 1977, c. 256, § 36307, eff. July 1, 1978. der

§1136308.  Right of action of bondholder.

Any holder of a street improvement bond shall have the right to institute, in the name of the municipality issuing the bond, an action in the district court in the county in which the property is located to foreclose the lien of the assessment whenever the assessment, or any installment thereof, is delinquent for a period of at least twelve (12) months.  The petition for foreclosure shall generally:

1.  State the ownership of the bond;

2.  Describe the property assessed;

3.  Describe the nature of the improvement;

4.  State the amount of the unpaid delinquent assessment or installment and penalty thereon at the rate of twelve percent (12%) per annum; and

5.  Pray for the foreclosure of the lien.

Summons shall be issued on the petition as in other civil actions and the cause shall be tried by the district court.  Judgment may be entered on the petition for the amount of the unpaid assessment, or installment, together with interest thereon at the rate of twelve percent (12%) per annum from the date the assessment or installment was due and payable up to the date of the filing of the petition, and for the sum of six percent (6%) interest on the judgment computed from the time of filing the petition until the judgment is paid.  If the judgment, together with interest and costs, is not paid within six (6) months after the date of the rendition thereof, an order of sale shall be issued by the clerk of the court, directed to the sheriff of the county, to sell the real estate in the manner and form as for sale of real estate under execution.  The judgment shall carry the costs of the action, together with the costs of the sale.  Upon the payment of the judgment, the amount thereof exclusive of costs shall be paid to the municipal treasurer for deposit in the separate, special fund.  The judgment shall provide for the sale of the real estate subject to existing general or ad valorem taxes and special assessments.  All owners or encumbrancers shall be made parties defendant in the suit.  Upon the institution of an action to collect delinquent and unpaid assessments against property liable therefor, no other action shall be instituted and maintained to collect such delinquent assessment against the property for that year.

1136309.  Refunding street improvement bonds  Authority.

Any municipality which has issued street improvement bonds by virtue of the authority of any law or charter provision is authorized to refund the bonds.  In refunding such bonds, the governing body may provide for:

1.  The levy and collection of assessments to pay the bonds;

2.  The retirement of the street improvement bonds originally issued;

3.  The cancellation of any or all prior assessments, and penalties and interest, together with interest and penalties that have accrued thereon, by and with the written consent and under written contract with the holders of any series of the street improvement bonds;

4.  A written "Agreement to Accept Street Improvement Refunding Bonds" in exchange for the bonds originally issued; and

5.  The procedure for such refunding in accordance with applicable law.

Laws 1977, c. 256, § 36308, eff. July 1, 1978.

§1136310.  Limitation of bondholder actions on street improvement bonds.

The right of any holder to enforce the lien of any street improvement bond or street improvement refunding bond by foreclosure, mandamus, refunding, or otherwise, shall be barred upon the expiration of three (3) years after the maturity date named on the face of such bond, unless the bondholder, prior to the expiration of the threeyear period, shall have:

1.  Commenced suit to foreclose his lien by filing an action for that purpose and procuring service of summons therein; or

2.  Evidenced his willingness to accept street improvement refunding bonds, issued under the provisions of Sections 36309 through 36312 of this title, in exchange for the bond.

The running of the threeyear period of limitation shall be an absolute bar to any action or proceeding brought thereafter, whether the same is plead as a defense or not, and the property against which the bonds represented a lien shall thereafter be, by operation of law, absolved of any lien or liability on account of the bonds.

Laws 1977, c. 256, § 36310, eff. July 1, 1978.

§1136311.  Notice to bondholders  Holder may accept street improvement refunding bonds.

At least sixty (60) days prior to the expiration of the threeyear limitation on actions by bondholders, the municipal clerk shall notify the holders of all outstanding street improvement bonds that the same are about to be barred by the statute of limitations by:

1.  Mailing a notice to the holder of each bond at his last known address, as shown by the records of the clerk; and

2.  Publishing the notice in some newspaper of general circulation in the municipality in which the street improvement district is located.  If there is no newspaper published in the municipality, then the publication shall be made in some newspaper published in the county, and by publication of the notice in at least one nationally recognized financial journal.

The notice to bondholders shall be substantially in the following form:

NOTICE TO ALL HOLDERS OF STREET IMPROVEMENT BONDS OF

DISTRICT NO.______ (or, if appropriate, insert the ordinance or serial no.) OF THE _____ (City or Town) OF _________, OKLAHOMA:

You are hereby notified that on the _____ day of _____, 19__, the above bonds and rights thereunder will be barred by the Statute of Limitation, as provided in Section 36310 of Title 11 of the Oklahoma Statutes.  You will govern yourselves accordingly.

___________

CLERK OF THE ______ (City or Town) of _______, OKLAHOMA.

Failure of the clerk to give notice provided herein shall not impair any of the provisions of Sections 36309 through 36312 of this title.

Laws 1977, c. 256, § 36311, eff. July 1, 1978. d

§1136312.  Limitation of actions to enforce lien of bonds by holder not receiving refunding bonds.

The right of any bondholder, who has filed with the municipal clerk an "Agreement to Accept Street Improvement Refunding Bonds" but who has not been issued street improvement refunding bonds, to enforce the lien of any street improvement bond or street improvement refunding bond by foreclosure, mandamus, tax sale and resale, refunding, or otherwise, shall be barred upon the expiration of three (3) years after the date of the filing of his "Agreement to Accept Street Improvement Refunding Bonds".  The running of the threeyear period of limitation shall be an absolute bar to any action or proceeding brought thereafter, whether the same be plead as a defense or not, and the property against which the bonds represented a lien shall thereafter be absolved of any lien or liability on account of the bonds or "Agreement to Accept Street Improvement Refunding Bonds".  A certificate issued by the municipal clerk certifying that no holder of any such bonds has either

1.  filed his "Agreement to Accept Street Improvement Refunding Bonds";

2.  commenced foreclosure, mandamus, refunding or otherwise, within the threeyear period as prescribed herein; or

3.  commenced foreclosure within the threeyear period prescribed in Section 36310 of this title,

shall operate to remove any cloud upon the title of any property created by the street improvement bond, the street improvement refunding bond, or "Agreement to Accept Street Improvement Refunding Bonds", and the liens represented thereby. Nothing contained in this section shall be construed to give a remedy where no remedy of any type or nature previously existed in any bondholder or owner, or to revive a lien or right where no remedy previously existed.

Laws 1977, c. 256, § 36312, eff. July 1, 1978.

§1136401.  Widening streets  Acquisition of real estate  Payment of cost.

A municipality may acquire by condemnation, in the manner provided by law, or by purchase or gift, the necessary real estate or interest therein for the purpose of laying out, opening, extending, widening or straightening any street, boulevard, alley, park or public square within the municipality.  The governing body may provide for the payment of the costs of the real estate in accordance with Sections 36401 through 36414 of this title and may purchase the real estate from the capital outlay account for streets and alleys.  Whenever the governing body deems it to be in the best interest of the municipality to pay the cost of the real estate from moneys on hand, it may authorize by resolution the payment for the real estate from the appropriate fund or funds of the municipality, after transferring the funds to the street and alley account.

Laws 1977, c. 256, § 36401, eff. July 1, 1978.

§1136402.  Preliminary plans  Examination and approval  Proposed assessment roll.

When the governing body deems it necessary to acquire real estate for the purpose of laying out, opening, extending, widening or straightening any street, boulevard, alley, park or public square within the municipality, it shall direct, by resolution, the engineer to prepare the necessary plans, specifications, profiles and an estimate of the probable cost of the improvement and to submit them for approval to the governing body.  Upon the approval of the plans and estimates, the engineer shall at once prepare a proposed assessment roll which shall contain:

1.  The names of the lastknown owners of real estate abutting the improvement, not less than one (1) block distance from the improvement, and including such additional area as shall be deemed to be benefited by reason of the improvement.  The record owners shall be listed as shown by the current year's tax rolls in the county treasurer's office, or as shown by certificate of a bonded abstractor;

2.  A description of each tract or parcel of land to be assessed; and

3.  The amount of the proposed assessment of each tract or parcel of land, based on apportionment of the cost of improvement among the tracts and parcels benefited by the improvement in proportion to the entire area benefited by the improvement.

Laws 1977, c. 256, § 36402, eff. July 1, 1978.

§1136403.  Resolution of necessity  Assessment of cost  Notice of hearing.

Section 36403. The proposed assessment roll shall be submitted by the engineer to the governing body, which shall examine the same and correct any errors which may appear therein.  The governing body shall adopt a resolution approving the assessment roll and declaring the work of improvement necessary to be done.  The resolution shall:  1.  State that the assessment roll, as approved, is on file in the municipal clerk's office;

2.  Set forth the time and place that the governing body will hold a hearing on any complaints or objections that may be made concerning the apportionment and assessment of costs for the improvement.  The date of the hearing shall be not less than five (5) nor more than fifteen (15) days after the date of the last publication; and

3.  Direct that notice be given by publication of the resolution for not less than five (5) nor more than ten (10) days in a daily newspaper of general circulation in the municipality, or by publication for four (4) consecutive weeks in a weekly newspaper of general circulation in the municipality.

A copy of the notice of the nature and amount of the assessment shall also be mailed by restricted delivery mail to the owners of land liable to assessment for the cost of the improvement, directed to the address of such owner as shown on the assessment roll, which mailing shall be not less than ten (10) days before the first hearing.  The notice by restricted delivery mail shall be considered cumulative of the notice by publication.

Laws 1977, c. 256, § 36403, eff. July 1, 1978; Laws 1978, c. 196, § 2, eff. July 1, 1978. der

§1136404.  Hearing  Correction and confirmation of apportionment  Right of action.

At the hearing on the assessment and apportionment, the governing body shall give full opportunity to hear any and all protests that may be urged against the levy of assessments for the cost of the improvement and shall have the right to hear witnesses until a full and complete hearing shall be had thereon.  The protests shall be in writing, specifically setting forth the nature of the objection raised.  After the conclusion of the hearing, the governing body shall adjudicate the objections and may make such order on the levy of assessments as may be just and proper.  Any objection shall be deemed waived unless presented at the time and in the manner prescribed herein.  Any owner of land liable to assessment shall have the right to institute an action to contest the validity of the amount of the assessment at any time within ten (10) days after the final adjudication thereof by the governing body, but no suit may be maintained to contest the validity or the amount of the assessment, or any other matter pertaining to the proposed improvement after the expiration of the tenday period.

Laws 1977, c. 256, § 36404, eff. July 1, 1978.

§1136405.  Assessing ordinance  Interest on installments  Lien.

Section 36405. The governing body, by ordinance, shall levy assessments against the several lots and tracts of land benefited by reason of the improvement in accordance with its determination and final adjudication and fix a lien upon the property for the amount of the assessments.  The ordinance shall provide that:

1.  The assessments are payable in ten (10) equal annual installments, with interest thereon at the rate of eight percent (8%) per annum, payable annually;

2.  The installments shall be due and payable on or before the first day of September of each year following the date of the passage of the assessing ordinance;

3.  The owner of any lot, piece or parcel of land shall have the right to pay the entire assessment without interest within thirty (30) days after the date of the publication of the assessing ordinance;

4.  Upon failure to pay an installment the municipal clerk shall certify the delinquency to the county treasurer to be placed upon the delinquent tax list of the county for the current year; and  5.  If installments are not paid when due, they shall bear interest at the rate of twelve percent (12%) per annum, and no earlier than July 1 and no later than July 10 of the following year, shall be certified to the county treasurer to be placed upon the delinquent list, and the property shall be sold to pay such delinquent assessment in the manner provided for the sale of property for delinquent taxes.  Provided, that no such certification shall be made to the county treasurer unless the city or town clerk shall have sent a notice of the nature and amount of the assessment by restricted delivery mail on or before June 1 of said year to the lastknown address of the owner of the assessed property.

Laws 1977, c. 256, § 36405, eff. July 1, 1978; Laws 1978, c. 196, § 3, eff. July 1, 1978.

§1136406.  Issuance of negotiable coupon bonds.

Upon the expiration of thirty (30) days after the passage of the assessing ordinance, the governing body may provide by resolution for the issuance of negotiable interest coupon bonds. The bonds shall be designated Local Improvement Bonds and shall be of such denominations and in such form as the governing body shall determine.  The bonds shall bear the date of thirty (30) days after the publication of the assessing ordinance and shall bear interest at the rate of seven percent (7%) per annum until paid, and ten percent (10%) per annum, from maturity.  The bonds may be registered in the name of the holder thereof and shall be payable at the office of the municipal treasurer or at the fiscal agency of the State of Oklahoma.  The interest thereon shall be payable annually on the first day of September of each year.  Upon the issuance of the bonds, they shall be delivered to the municipal treasurer and shall be sold at not less than par.  If the governing body deems it most advantageous to the municipality, the bonds may be used for the payment of the cost of acquiring the real estate necessary for the improvement.  The bonds shall be paid from the accumulation of assessments, interest and penalty, levied against the several lots and tracts of land described in the assessing ordinance.  The accumulations shall be retained in a separate, special fund used for the purpose of paying the bonds and interest thereon, and for no other purpose whatsoever.  Any surplus remaining in the fund, after the payment of all bonds and the interest thereon, shall become the property of the municipality.  In no event shall the municipality be liable for the payment of the bonds.

Amended by Laws 1983, c. 170, § 17, eff. July 1, 1983.

§1136407.  Additional improvements on widened streets  Surface waters, etc.  Assessment.

The governing body may grade, pave, macadamize, chat, gravel, and install necessary manholes, catch basins, inlets, drainage pipe and sewers with necessary connections therefor, for the purpose of adequately disposing of the surface water falling upon any street, alley, boulevard, park or public square which is being improved pursuant to this subarticle.  In proceeding with such work of improvement, the governing body may contract therefor, levy and collect special assessments, and provide for the issuance and payment of bonds, or tax bills, to pay for the improvements, in accordance with the provisions of existing law or charter.  The area benefited by reason of the construction of the improvements shall be those lots, pieces and parcels of land abutting and adjacent to the improvement, as described in the written statement of the engineer as benefiting by reason of acquiring, opening, extending, widening or straightening the street, alley, boulevard, avenue, park or public square, and as confirmed by the governing body.  Protests and assessments shall be made in the manner provided in Sections 36403 through 36406 of this title.

Laws 1977, c. 256, § 36407, eff. July 1, 1978.

§1136408.  Excess of cost over benefits.

Whenever the governing body determines that any lot or tract of land abutting upon the improvement is to be assessed and the cost of the improvement exceeds the benefits accruing to the lot or tract of land, the municipality shall bear the excess and shall pay for the excess out of the general revenues of the municipality in such manner as the governing body determines.

Laws 1977, c. 256, § 36408, eff. July 1, 1978.

§1136409.  Limitation on certain collections and bond sales for widening streets.

A.  Any municipality that proposes to widen an existing twolane street to a width which would permit four or more lanes of traffic shall be liable for the entire costs of the improvement, except that portion of the costs that may be paid by the board of county commissioners, the State of Oklahoma, the United States of America, or the amount set forth in a petition for street improvements as assessable against property owners.

B.  No assessments shall be collected nor shall any improvement bonds which are to be paid from assessment collections be sold or assigned after April 28, 1971, which relate to the financing or a widening project for which assessments are prohibited under subsection A of this section and unless the improvement has been completed as of April 28, 1971.

Laws 1977, c. 256, § 36409, eff. July 1, 1978.

§1136410.  Laying out or widening across public property  Declaration of necessity  Exceptions.

Whenever the municipal governing body deems it necessary for public use and convenience to extend, open, widen, or lay out any street or avenue over, upon or across any public property which is wholly within the municipal limits and which is owned by the state, county, school district, or board of education, the governing body by ordinance shall declare the public necessity for the use of such street.  Public property which is actually covered by a public building may be taken for the purposes named in this section upon approval by the appropriate governing body or officer of the governmental agency which has title to the building.

Laws 1977, c. 256, § 36410, eff. July 1, 1978.

§1136411.  Description of property  Delivery of copy of ordinance  Making improvements.

The ordinance of necessity shall particularly describe the tract of land necessary to be taken for public use and a copy of the ordinance, duly certified by the municipal clerk, shall be delivered to:

1.  The Governor, if the property to be taken is state property;

2.  The county clerk, if the property to be taken is county property; and

3.  To the clerk of the school district or board of education, if the property to be taken is school property.

Upon passage and proper delivery of the ordinance of necessity, the municipality shall have the power to immediately enter upon the land and improve it by opening, widening, extending or laying out, over, upon and across the land a street or avenue, and the land so taken shall become a part of the street system of the municipality.  When the ordinance of necessity has been passed, it shall be considered conclusive evidence in any court of the public necessity for opening, widening, or laying out such street.

Laws 1977, c. 256, § 36411, eff. July 1, 1978.

§1136412.  Compensation to owner  How ascertained  Exempting land from assessment.

A.  No compensation shall be paid to the state, county, school district or board of education for taking land for street purposes as provided in Sections 36410 and 36411 of this title, unless the property taken was acquired by purchase or condemnation or is held in a private and not a governmental capacity.  If the land taken for street purposes was acquired by purchase or condemnation or is held in a private or proprietary capacity and not in a governmental capacity, then compensation shall be paid in accordance with the method for ascertaining damages in eminent domain proceedings for the taking of private property.

B.  If the land taken for street purposes was not acquired by purchase or eminent domain proceedings and is not owned and held in a private or proprietary capacity, no expense, special assessment, or other charge shall be levied or assessed against the land so taken or any part thereof by reason of the opening, widening, extending, laying out, curbing, guttering, or paving of the street or avenue.  The exemption from all such paving, special assessments and other expenses shall be in lieu of any compensation for the taking of the land for public streets.

Laws 1977, c. 256, § 36412, eff. July 1, 1978.

§1136413.  Dedication of public property for street purposes.

Any board of county commissioners, board of education or school district shall have full power and authority at all times to offer to the public for public use and for street purposes any lands owned or held by it in any municipality, whether such lands be held in a governmental or private or proprietary capacity.  To effect a dedication to the public, it shall only be necessary for the municipal governing body to adopt a resolution declaring the land described dedicated to public use as a public street or avenue.

Laws 1977, c. 256, § 36413, eff. July 1, 1978.

§1136414.  Authority and control over property taken.

When public land has been appropriated for street purposes, as provided in Sections 36410 through 36413 of this title, such land shall not again be subject to the control or authority of the state, county, school district or board of education until and unless the land so taken shall be no longer used by the public for street purposes.

Laws 1977, c. 256, § 36414, eff. July 1, 1978.

§1137101.  Definitions.

For the purpose of Sections 37101 through 37127, the term "waterworks" shall mean any water supplies, facilities, plants and equipment necessary for the supply and distribution of water, including, but not limited to, dams, lakes, reservoirs, canals, wells, water plants and pipelines.

Laws 1977, c. 256, § 37101, eff. July 1, 1978.

§1137102.  General powers as to waterworks and water supply.

The municipal governing body may purchase, erect, lease, rent, manage, and maintain any system or part of a system of waterworks and water supply.  It may establish and alter the channels of watercourses and may establish and regulate wells, cisterns, aqueducts, and reservoirs of water.  The governing body may pass all ordinances, penal or otherwise, that are necessary and proper for the full protection, maintenance, management, and control of said facilities, may make provisions for taxes for these purposes, and may do all things necessary and proper in its discretion to exercise the powers authorized by the Constitution and laws of this state and to further the ability of the municipality to provide water supplies, services, and facilities.

Amended by Laws 1984, c. 126, § 65, eff. Nov. 1, 1984.

§1137103.  Appropriation of land and water rights.

A.  The municipal governing body may dam any river or stream which is not navigable, and condemn, appropriate and divert the water from such river or stream, or so much thereof, as may be deemed necessary; and may condemn and appropriate in the name of and for the use of the municipality any land located in or outside of the corporate limits of the municipality as may be necessary for the construction and operation of waterworks.  The appropriation of land or of water rights by any municipality shall be governed by the procedure prescribed for the condemnation of land for railway purposes.  The water and the right to divert the water may be described, at the option of the municipality, in capacity by a given number of gallons daily, or as a quantity sufficient for the purposes.  Upon the payment made or deposit of the award of the commissioners to the clerk of the district court, the municipality shall be vested with the perpetual right to use the land so condemned and the right to divert the water so condemned for the purposes mentioned herein.  The exercise of this power shall be a continuing right and not exhausted by one or more exercises thereof.  B.  The provisions of this section and Sections 37104 and 37105 of this title shall be construed as cumulative to the rights and powers already possessed by municipalities to purchase, take and condemn land for public uses.

Laws 1977, c. 256, § 37103, eff. July 1, 1978.

§1137104.  Acquiring lands  Protection from contamination.

Any municipality may purchase or condemn and hold the perpetual right to use any lots or lands, either within or without the corporate limits of the municipality, which the municipal governing body determines by resolution to be necessary for acquisition by the municipality in order to locate and build or enlarge, at the time or in the future, waterworks and every auxiliary part thereof, including reservoir site or sites to be flooded, and the lands adjacent thereto and within six hundred sixty (660) feet of the margin of the reservoir at maximum high water.  The governing body may protect from possible contamination or pollution and police any such lands in order to protect any reservoir already constructed or proposed to be constructed or enlarged as a part of any municipal waterworks plant or water supply, the waters thereof, and the waters flowing therein or percolating or seeping thereto.  The property and land so acquired before and after the passage of this subarticle, insofar as such lands are within six hundred sixty (660) feet of the margin of a reservoir at maximum high water and necessary for natural drainage into the reservoir, shall not be used by the municipality, its lessees or assigns, or other persons or corporations, for any purpose other than the protection of the reservoir and the waters thereof from contamination and pollution. No structures shall be placed on such lands by the municipality, individual or corporation, except as are necessary in the furtherance of the protection of the reservoir from contamination or pollution, and in the use of the water.

Laws 1977, c. 256, § 37104, eff. July 1, 1978.

§1137105.  Condemnation procedure for acquiring land for waterworks.

A municipality is vested with the power of eminent domain for the purpose of acquiring lands for the location and building or enlargement of waterworks.  The proceedings for the condemnation thereof, including the notices, appointment of commissioners, assessment of damages, possession, payment of compensation and appeals, shall be the same as is provided by law for the condemnation of lands for railroad purposes.  It shall not be necessary in such condemnation proceedings to allege or prove any negotiations for the purchase of any lands or interests therein with:

1.  The owner or owners or claimants of any property sought to be condemned, where such ownership does not appear clearly from the title records in the office of the county clerk of the county where the lots or lands are situated; or

2.  The heirs of the person or persons who appear from such records to be the owner or owners, or persons who hold or claim under such heirs, and the lands have not been partitioned at the time the petition to condemn is filed.

The notice of application for appointment of commissioners to assess damages in condemnation proceedings may be given by publication as provided by law regulating the condemnation of lands for railroad purposes for notice to nonresidents.

Laws 1977, c. 256, § 37105, eff. July 1, 1978.

§1137106.  Issuing bonds  Election.

To defray the cost of procuring waterworks, and the election provided in this section, the municipal governing body may provide for the issuance of bonds of the municipality.  Before any bonds may be issued, the municipal governing body shall submit the question of issuing the bonds to the registered voters of the municipality at any general election or special election called by them for that purpose.  Notice of the election shall be given in the manner provided by law for municipal elections; and the election shall be conducted in all respects as other municipal elections.

Laws 1977, c. 256, § 37106, eff. July 1, 1978.

§1137107.  Bonds for waterworks  Form.

Upon the approval of a majority of the registered voters of the municipality voting on the question, the bonds shall be issued by the governing body in the manner provided by the Constitution and laws of Oklahoma.  Bonds issued under this section shall be payable not more than twentyfive (25) years from the date of their issue, with interest thereon at a rate not exceeding a maximum rate established by law.  The bonds shall be signed by the mayor and countersigned by the municipal clerk.  Facsimile signatures may be used as provided in the Registered Public Obligations Act of Oklahoma.

Amended by Laws 1983, c. 170, § 18, eff. July 1, 1983.

§1137108.  Employment of engineers  Acts necessary for erection, operation and repair.

The municipal governing body may appoint and employ all engineers and other officers to superintend and operate waterworks both during and after the construction of the same as may be necessary.  The governing body may do all acts it deems necessary for the erection or operation, alteration and repair of the waterworks.

Laws 1977, c. 256, § 37108, eff. July 1, 1978.

§1137109.  Water charges  Enforcement.

The municipal governing body shall fix the water charges to be paid by the consumer and provide by ordinance for appropriate penalties for the violation thereof as the governing body may deem proper for the regulation and protection of the waterworks.

Laws 1977, c. 256, § 37109, eff. July 1, 1978.

§1137110.  Establishing water districts  Regulations to protect water supply.

The governing body of any municipality securing its water supply from a stream or reservoir located outside of its corporate limits may designate by ordinance a district to be known as a water district.  The water district shall be designated by metes and bounds and may embrace any lands, directly or indirectly flowing or shedding water into any such stream or reservoir as the governing body ordains.  The governing body may adopt and enforce any rules promulgated by the Board of Environmental Quality for the protection of any such water supply.

Laws 1977, c. 256, § 37110, eff. July 1, 1978; Laws 1994, c. 353, § 1, eff. July 1, 1994.

§1137111.  Publication of rules and ordinances affecting water district  Service.

All rules promulgated by the Board of Environmental Quality and adopted by, and all ordinances of, the governing body for the protection of the water supply and establishment of the water district shall be published in the same manner as ordinances.  A copy of the ordinances and adopted rules shall be served, as provided by law in civil actions, on each person, firm, association or corporation owning property in the water district, and upon the head of each family residing in the water district.  All ordinances and adopted rules shall also be posted in conspicuous places in the water district.

Laws 1977, c. 256, § 37111, eff. July 1, 1978; Laws 1994, c. 353, § 2, eff. July 1, 1994.

§1137112.  Making and enforcement of regulations  Expenses.

The making, enforcement and penalties for the violation of any rules and regulations for the protection of the water supply and water district shall be governed in all respects by the provisions of state law on public water supplies and standards.  All expenses incident to and connected with the establishment of any water district, and the making and enforcement of any and all rules and regulations for the protection thereof, shall be borne by the municipality and paid as are other claims against the municipality relating to its water supply.

Laws 1977, c. 256, § 37112, eff. July 1, 1978.

§1137113.  Highways crossing reservoir sites  Power to close.

Any municipality having acquired possession by purchase, condemnation, gift or otherwise, of a reservoir site for a public water supply may close to travel any section line or public road leading into or through the reservoir site.

Laws 1977, c. 256, § 37113, eff. July 1, 1978.

§1137114.  Punishment for injuries to reservoir fences.

It shall be unlawful for any person to cut, damage or otherwise interfere with any fence enclosing any reservoir or other site which supplies any municipality with water.  Such unlawful injuries to reservoir fences shall constitute a misdemeanor, and any person found violating the provisions of this section, upon conviction thereof, shall be punished by a fine of not less than Fifty Dollars ($50.00) or by imprisonment in the county jail for not less than thirty (30) days, or by both such fine and imprisonment.

Laws 1977, c. 256, § 37114, eff. July 1, 1978.

§1137115.  Pollution of municipal water supply unlawful.

No person, firm, partnership, or corporation, or any of the partners, officers, managers, or employees thereof, shall pollute or permit the pollution of the water supply of a municipality, or any stream, pond, spring, lake, or other water reservoir or groundwater aquifer, which is used or which is being held for use as a water supply by a municipality.  A municipality may bring an action in the district court to enjoin any activity that will cause pollution of the water supply of a municipality whether or not such activity is regulated, licensed, or inspected.  For the purposes of this section, the term pollution means contamination or other alteration of the physical, chemical, or biological properties of any natural waters of the state, or such discharge of any liquid, gaseous, or solid substance into any waters of the state as will or is likely to create a nuisance or render such waters harmful or detrimental or injurious to the health, safety, or welfare of the general public, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, or fish or other aquatic life.

Amended by Laws 1984, c. 126, § 66, eff. Nov. 1, 1984.

§1137116.  Action for damages for pollution of municipal water supply.

A municipality shall have a right of action for damages resulting from pollution of its water supply, as provided in Section 37115 of this title, and the measure of damages shall be the amount which will compensate for the detriment caused thereby, whether it could have been anticipated or not.  Where such pollution is continued for a period of six (6) months or more, the injury shall be regarded as permanent.

Laws 1977, c. 256, § 37116, eff. July 1, 1978.

§1137117.  Acquiring lands and water for future needs  Sale outside corporate limits no defense.

Any municipality owning and operating or proposing to own and operate a system of waterworks to supply the municipality, and the inhabitants thereof with water may provide for its contemplated future water and waterworks requirements, in advance of its immediate needs.  For that purpose the governing body may acquire lands and water both within and without the corporate limits of the municipality and within the State of Oklahoma.  Such municipalities are vested with the power of eminent domain for that purpose, such power to be exercised in the manner provided by law for the condemnation of lands by municipalities for waterworks purposes. It shall be no defense against the exercise of such power or eminent domain that the municipality is selling and furnishing water to other municipalities or to persons, firms or corporations without the corporate limits of the municipality.

Laws 1977, c. 256, § 37117, eff. July 1, 1978.

§1137118.  Acquisition of title or interest of land or water in adjoining states.

For use in connection with the acquisition, establishment, betterment or expansion, and the maintenance or operation of its municipal waterworks system, any municipality may acquire title to, or any lesser interest in, any lands or water rights, or both, in any state adjoining the State of Oklahoma, which lie within any watershed from which the municipality obtains, or desires to obtain, its municipal water supply.  The municipality may acquire any necessary easements or rightsofway for pipelines to convey water from such water supply to a point or points within the State of Oklahoma, over and across lands not within such watershed, if, and to the extent, and in the manner, permitted by the laws of the adjoining state.

Laws 1977, c. 256, § 37118, eff. July 1, 1978.

§11-37-119.  Contracts for water - Provision for modification of rates - Outside users subject to rationing program of municipality.

A.  All contracts for the sale or furnishing of water from a source obtained by or on behalf of a municipality by permit or prior right under state law or by general obligation bonds shall be made in the name of the municipality as provided for by statute or by charter.

B.  All such water sold and furnished to persons or public or private entities outside the corporate limits of the municipality shall be sold and furnished upon written contracts which shall provide for an annual review of the municipality's costs and contract modification of rates to permit rates to be increased or decreased to the purchasers as appropriate.  Any modification shall be nondiscriminatorily allocated between the municipality's customers and the purchaser.  Provided, however, that only those costs that are attributable to maintaining the ability of the municipality to provide water service to the purchaser shall be included in purchaser's rates.

The contracts shall provide that the persons or public or private entities outside the corporate limits of the municipality shall be subject to a rationing program consistent with any rationing program ordered by the municipality.

Added by Laws 1977, c. 256, § 37-119, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 67, eff. Nov. 1, 1984; Laws 1989, c. 74, § 1, operative July 1, 1989; Laws 1991, c. 313, § 2, eff. Sept. 1, 1991; Laws 1994, c. 339, § 1, eff. emerg. June 8, 1994.

§11-37-119a.  Sale of water outside corporate limits - Failure to implement enterprise accounting system - Liability to purchaser.

Beginning July 1, 1996, if a municipality selling water to persons or public or private entities outside its corporate limits has not implemented an enterprise accounting system to account for the cost of water supply, treatment and delivery to the point of delivery to the purchaser's water system, it shall be liable to the purchaser for the reasonable expenses of such an accounting exceeding the expense which the purchaser would have incurred using an enterprise accounting system.

Added by Laws 1994, c. 339, § 2.

§1137120.  Extension of lines beyond limits  Contracts for furnishing water outside limits.

Any municipality owning or operating its own waterworks plant and every municipality engaged in the distribution of water may extend its lines beyond the corporate limits of such municipality and may acquire, construct, own, maintain and operate all necessary lines, apparatus and equipment, and acquire rights of way, and do all things necessary and proper in carrying on the business and furnishing water to any person, firm, corporation or other municipality beyond the corporate limits of the municipality, to the same extent as it may now do within the corporate limits of the municipality.  All water so sold and furnished to persons, firms, corporations and other municipalities beyond and without the corporate limits of the municipality so selling and furnishing the same shall be sold and furnished only under written contracts upon such terms and conditions as may be agreed upon by negotiation between the municipality and such persons, firms, corporations or other municipalities.  Nothing herein contained shall be construed to impose any duty or obligation upon any municipality to sell or furnish water to any person, firm, corporation or municipality beyond its corporate limits except as the municipality may expressly undertake by the terms of the written contract.

Laws 1977, c. 256, § 37120, eff. July 1, 1978.

§11-37-121.  Contract or lease for purchase, sale and distribution of water - Extensions.

The municipal governing body may enter into a contract or lease program as a governmental function for the purpose of buying, selling, or distributing water with any nonprofit organization, person, or water development or distribution corporation inside or outside of the municipal limits in areas that the municipality is not supplying or servicing with a source of water at the time that the contract and lease arrangement is made.  The annual contracts for sale and purchase of water may be extended from year to year at the option of the contracting parties.  All said facilities, contracts, leases, activities, programs, and performance thereof, on behalf of the municipality, shall be governmental in nature.

Amended by Laws 1984, c. 126, § 68, eff. Nov. 1, 1984.

§1137122.  Contract with United States  Provisions authorized  Validation of existing contracts.

Any municipal governing body, or any agency, instrumentality or public trust of which a municipality is beneficiary thereof, or appropriate board or commission subject to the approval of the municipal governing body, may enter into and do every act necessary to carry out a contract with the United States of America or agency thereof for furnishing a municipal water supply to the municipality, all upon such terms as to use of water, payment therefor, and other conditions as may be agreed upon between the United States or agency thereof and the municipal governing body or any agency, instrumentality or public trust of which a municipality is beneficiary thereof.  Incident to procuring a municipal water supply in the manner provided herein, any contract authorized by this section may provide for, but is not limited to, either or both of the following:

1.  The replacement or exchange of water or water rights; or

2.  The transfer or conveyance by the municipality to the United States of water, water rights, dams, easements or real or personal property of any kind whatsoever needed by the United States in connection with the construction or operation and maintenance of any such irrigation project.

Any contract authorized by this section, heretofore entered into by any municipality, is hereby ratified, validated and confirmed.

Laws 1977, c. 256, § 37122, eff. July 1, 1978; Laws 1980, c. 90, § 1.

§1137123.  Use of water outside corporate limits for park purposes.

Any municipality owning and operating waterworks or water plants for the purpose of supplying the municipality and the inhabitants thereof with water may make use of such water for park or other public purposes without the corporate limits of the municipality.

Laws 1977, c. 256, § 37123, eff. July 1, 1978.

§1137124.  Joint construction and operation of waterworks  Election.

Any municipality may conduct an election, in the manner provided by law for municipal elections, for the purpose of securing approval of the registered voters within its corporate limits to enter into a contract with any other municipality to finance the construction, maintenance, control and operation of waterworks necessary to provide such municipalities with an adequate supply of water for public purposes.

Laws 1977, c. 256, § 37124, eff. July 1, 1978.

§1137125.  Joint financing of waterworks.

Waterworks which are jointly constructed, maintained, controlled or operated by two or more municipalities may be financed by the issue and sale of bonds and collection of water charges, as provided in Sections 37106 through 37109 of this title.  The governing bodies of such municipalities are hereby specifically authorized to enter into agreement and contract as to the amount of each municipality's indebtedness and proportionate share of cost of construction, maintenance, control and operation of any waterworks jointly acquired under the provisions of Section 37124 of this title; provided that in all cases where a proposition is submitted to the registered voters of any municipality for the voting of bonds to defray costs of such a joint contract, the election notice and ballot shall so state.

Laws 1977, c. 256, § 37125, eff. July 1, 1978.

§1137126.  Joint construction deemed supplemental.

The provisions of Sections 37124 and 37125 of this title, authorizing the joint construction and financing of waterworks and water supplies, shall be deemed to provide an additional and alternative method for doing the things authorized thereby, and shall be construed as supplemental and additional to all other powers granted by law.

Laws 1977, c. 256, § 37126, eff. July 1, 1978.

§1137127.  Municipalities outside Oklahoma  Purchase of lands for water in Oklahoma.

An incorporated municipality of a state adjoining the State of Oklahoma is hereby granted permission, if authorized or empowered by the laws of such adjoining state to do so, to acquire by purchase from a private corporation which may be furnishing water to water users in the municipality, or which may be furnishing water to the municipality for resale to water users therein, the title to, or lesser interest in, lands that the private corporation owns in the State of Oklahoma.  The municipality may also acquire any easements or rightsofway then owned by such corporation over and across other lands within the State of Oklahoma necessary for pipelines to convey water from a reservoir to a point or points outside the State of Oklahoma.  Such lands, easements and rightsofway acquired by the municipality may be used in connection with, but only used in connection with, the establishment, betterment or expansion of a municipallyowned water supply or system; the necessary protection of the water supply from pollution; or the maintenance and operation of the municipallyowned water supply or system.  The municipality may continue to hold lands, easements and rightsofway so acquired as long as the same are so used.  In order to transfer or convey any of its interests in Oklahoma lands, the private corporation shall have owned the title to, or any lesser interest in, lands within the State of Oklahoma as of April 25, 1957, upon which is located, in whole or in part, a reservoir from which such water or portion thereof is obtained, which reservoir has been in existence on the lands for more than one (1) year prior to April 25, 1957, and which land, or interest therein, has been owned by the corporation for more than fifteen (15) years prior to April 25, 1957.

Laws 1977, c. 256, § 37127, eff. July 1, 1978.

§11-37-128.  Public water trusts - Supervision by municipalities - Penalties - Exceptions.

A.  Any public water trust formed pursuant to Sections 176 through 180.4 of Title 60 of the Oklahoma Statutes whose beneficiary is the state, any county or municipality or any combination thereof, supplying water directly to residents of a municipality, shall be subject to general supervision by such municipality with regards to any waterworks within the city limits of the municipality.

B.  1.  The municipality shall have power to promulgate regulations and enact ordinances affecting the services, operation, management, rates and manner of conduct of the business of any public water trust having waterworks within the city limits of the municipality.

2.  The municipality shall have full visitorial and inquisitorial power to examine the records of such public water trust and keep informed as to the general condition, rates, plants, equipment, apparatus, conduct, operation, practices and services, and compliance with regulations and ordinances and laws of this state with respect to the waterworks within the city limits of the municipality and with respect to any other management or conduct of the public water trust which affects any of the waterworks within the city limits of the municipality.

C.  It shall be unlawful for any public water trust to operate any waterworks within the city limits of a municipality in violation of the regulations promulgated or ordinances enacted by the municipality pursuant to this section.

D.  1.  Any person who violates any of the provisions of any regulation promulgated or ordinance enacted issued pursuant to this section, upon conviction thereof, shall be guilty of a misdemeanor.  Each day upon which such violation occurs shall constitute a separate violation.

2.  In addition to any criminal penalty imposed pursuant to this subsection, a public water trust which has been determined by the municipality to have violated any regulation or ordinance issued pursuant to this section may be liable for a civil penalty of not more than Five Hundred Dollars ($500.00) for each day that such violation continues.  The amount of such penalty shall be assessed by the municipality, after notice and hearing.

E.  1.  The district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of such violation of any regulation or order issued pursuant to this section.

2.  The court has jurisdiction to determine such action and to grant the necessary or appropriate relief, including, but not limited to, mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

F.  The provisions of this section shall not apply to:

1.  Any public trusts formed as rural water districts and established pursuant to the Rural Water, Sewer, Gas and Solid Waste Management District Act;

2.  Any municipality in a county having a population less than Two Hundred Fifty Thousand (250,000) persons; or

3.  Waterworks or water systems owned or operated by a municipality or by any public trust of which a municipality is the sole beneficiary.

G.  For purposes of this section, "waterworks" means facilities used in the procurement, supply, treatment, storage, pumping or distribution of water for human consumption or fire protection, and includes the necessary facilities from the initial source to the place for consumer utilization.

Added by Laws 2000, c. 252, § 1, eff. Sept. 30, 2000.

§1137201.  Authorization to establish lines and facilities  Joint efforts  Acceptance of grants.

The municipal governing body may:

1.  Authorize the construction of mains, submains and laterals for sewers, also ditches, drains, conduits, pipelines and channels for sanitary and drainage purposes, or either or both thereof, with lift stations, outlets, manholes, catch basins, flush tanks, connecting sewers, ditches, drains, conduits, channels and other appurtenances in, under, over or through any street, or any land of the municipality or any rightofway granted or obtained for such purpose, either within or without the limits of the municipality;

2.  Authorize the construction of mains, submains and laterals for water distribution lines, water distribution systems or waterworks, and water supply facilities for same; also ditches, canals, channels, conduits, pipelines and siphons, together with the necessary or usual appurtenances for carrying storm water or water from irrigation ditches, water courses, streams, springs, wells, lakes, treating plants or other sources of supply into, through or out of the municipality in, under, over or through any street or any land of the municipality or any rightofway granted or obtained for such purpose, either within or without the limits of the municipality;

3.  Join with other municipalities or any improvement district or sanitary district of the state, or any of its departments or agencies, the federal government or any of its departments, agencies or instrumentalities, as may be provided by law, in the construction, operation or maintenance of improvements authorized by the provisions of Sections 37201 through 37234 of this title; and

4.  Accept from the state, or federal government, or any agency, department or instrumentality of either, grants for or in aid of the construction or engineering planning of any of the improvements provided herein, and enter into contracts with the state, the federal government, or any agency, department or instrumentality of either or both, for the construction or supervision of construction by the state, the federal government, or any agency, department or instrumentality, for either or both of any such improvements, in accordance with the plans, specifications, rules and regulations of the state, the federal government, or any agency, department or instrumentality or either or both, but reserving to the municipality the right to assess against the property benefited by the improvement and located within the municipality, that portion of the cost of the improvement which does not qualify for aid under the state or federal grant.

Laws 1977, c. 256, § 37201, eff. July 1, 1978.

§1137202.  Public and district sewers  Public and district water distribution lines.

In all municipalities where a system of public waterworks is maintained and operated, or created, the municipal governing body shall have power to cause a general sanitary, storm or combination sewer system to be established, which shall be composed of two classes of sewers:  public and district sewers.  The governing body may also cause a water distribution system and water supply facilities to be established composed of public and district water distribution lines.  Such systems may be created separately or in conjunction with each other.

Laws 1977, c. 256, § 37202, eff. July 1, 1978.

§1137203.  Location of public sewers  Dimensions  Regulations.

Public sewers shall be established along the principal courses of drainage, at such points, to such extent, of such dimensions and under such regulations as may be determined by the governing body. These public sewers may be extensions or branches of sewers already constructed or entirely new throughout as may be deemed expedient by the municipal governing body.

Laws 1977, c. 256, § 37203, eff. July 1, 1978.

§1137204.  Location of public water distribution system  Main lines of conveyance.

The public water distribution system shall consist only of the main lines of conveyance from the sources of supply, and the main lines for general distribution, including such other property as may be necessary in connection therewith for the proper maintenance and use of the water distribution system throughout the municipality. The public distribution lines shall be established along the principal courses of distribution, or of supply, at such points, to such extent, of such dimensions and under such regulations as may be provided by the governing body; and these principal lines of distribution may be extensions or branches of lines already constructed or entirely new throughout as may be deemed expedient and necessary by the municipal governing body.

Laws 1977, c. 256, § 37204, eff. July 1, 1978. Laws 1977, c. 256, § 37204, eff. July 1, 1978.

§1137205.  Payment of construction and maintenance of public sewers and water lines  Petition.

Except as otherwise provided, the construction and maintenance of public sanitary sewers, storm sewers, and public waterlines shall be paid for as follows:

1.  Unless otherwise provided for in this section, all mains and submains constructed by a municipality shall be paid for by the municipality.  If a petition signed by the owners of more than onehalf (1/2) of the area of the land that will be drained or benefited by the construction of such mains or submains is filed with the governing body or the governing body finds that certain property will be specially benefited thereby, the governing body may create a district and order the construction of such mains and submains and provide for the payment therefor to be made by the owners of the property included within the district in accordance with the procedure for the construction of and payment for district sewers and district waterlines.  The petition shall be filed with the city clerk.  The petition shall state in bold, capitalized letters at the top of the page that the cost of the proposed improvements shall be assessed against the property benefited by the improvements;

2.  Laterals shall be paid for by the owners of the property abutting on such laterals in the manner provided for by law for the estimate of cost and assessments for district sewers and district waterlines;

3.  If a main or submain is constructed in any alley or other place where a lateral would otherwise have been constructed and the main or submain serves the purpose of a lateral for the property abutting thereon, the owners of the property shall be assessed in amounts equal to that which they would have been required to pay for a sufficient lateral; and

4.  If any private connection is made with a main or submain instead of with a lateral, the owner of the premises so connected shall pay to the municipality an amount equal to that which he would have been required to pay for a lateral so constructed as to provide similar service.  The amounts to be charged for connections with mains and submains, or for mains or submains used as laterals, shall be ascertained by the municipal engineer or the engineer in charge of such work and assessed against the property and collected in the manner provided for by law in the case of district sewers.

Added by Laws 1977, c. 256, § 37-205, eff. July 1, 1978.  Amended by Laws 1984, c. 126, § 69, eff. Nov. 1, 1984; Laws 2001, c. 54, § 2, eff. Nov. 1, 2001.

§1137206.  Establishment of district sewer and water distribution lines  Petition.

District sewers and district water distribution lines shall be established within the limits of the districts, to be prescribed by ordinance.  District sewers shall connect with public sewers or other district sewers, or with the natural course of drainage, as each case may be.  District water distribution lines in contiguous or noncontiguous areas may connect with public distribution lines, or other district distribution lines.  The governing body shall cause sewers and/or district water distribution lines to be constructed in each district whenever the record owners of more than onehalf the area of land liable to assessments for the improvement shall petition therefor.  The petition shall be filed with the city clerk.  The petition shall state in bold, capitalized letters at the top of the page that the cost of the proposed improvements shall be assessed against the property benefited by the improvements.  The districts may include mains and submains where the same are within the limits of the district or are necessary outlets or supply lines thereto.

Added by Laws 1977, c. 256, § 37206, eff. July 1, 1978.  Amended by Laws 2001, c. 54, § 3, eff. Nov. 1, 2001.

§1137207.  Costs of district sewer and water distribution lines.

The costs of district sewers and district water distribution lines, including mains and submains properly included in the district, shall be assessed and collected as hereinafter provided. The municipality shall incur no liability for building district sewers, except when the municipality is the owner of a lot within the district, and in that case the municipality shall be liable for the costs of the sewer in the same manner as other property owners within the district.

Laws 1977, c. 256, § 37207, eff. July 1, 1978.

§1137208.  Construction of lines through private property  Condemnation.

No sewer or water line shall run diagonally through private property when it is practicable, without injury to the sewer or water line, to construct it parallel with one of the exterior lines of such property; nor shall any public sewer or public water line be constructed through private property when it is practicable to construct it along or through a street, alley or other public highway.  The municipal governing body shall have the power to condemn private property for public use, occupation or possession in the construction and repair of public and district sewers and water distribution lines, in the same manner as other property is condemned within the municipality for public uses.

Laws 1977, c. 256, § 37208, eff. July 1, 1978.

§1137209.  District sewer or water lines without petition  Preliminary plans and costs.

Whenever the governing body deems district sewers or district water distribution lines necessary, it may proceed with such work without petition, and shall require, by resolution, the municipal engineer, or other registered professional engineer, to prepare and file preliminary plans, showing a preliminary estimate of the cost of such improvement, and an assessment plat showing the area to be assessed.  In the event noncontiguous areas are included in the same district, separate preliminary estimates shall be filed as to each area.  The governing body may adopt any material or methods for the construction of such work.

Laws 1977, c. 256, § 37209, eff. July 1, 1978.

§1137210.  Special attorneys, auditors or consulting engineers.

The municipal body may contract for the services of special attorneys, auditors or consulting engineers to make the necessary surveys, and prepare plans, plats, profiles, estimates and all other details for the work of improvements and to supervise the work.  Any such consulting engineer shall be a person, firm or corporation, resident in the State of Oklahoma, and duly registered as an engineer in the State of Oklahoma.  A consulting engineer may be employed also to furnish the necessary advertising, printing, transcripts, legal fees, preparation of assessment rolls, and such other expense as may be necessary.  The municipality shall provide for the payment of such services and expenses from the assessments to be levied as part of the cost of such improvments, except as otherwise provided.

Laws 1977, c. 256, § 37210, eff. July 1, 1978.

§1137211.  Examination and approval of plans  Resolution of necessity.

Upon the filing of the preliminary plans, preliminary estimate and assessment plat, the governing body shall examine them and, if found satisfactory, shall adopt and approve them by resolution, and declare such work of improvement necessary to be done.  The resolution shall:

1.  Contain the time and place that the governing body will hold a hearing on the proposed improvement; and

2.  Direct the municipal clerk to give notice as required in Section 37212 of this title.

The resolution shall further provide that:

1.  Any person, firm, corporation, administrator or guardian holding title to the land liable to assessment may file, within fifteen (15) days after the last publication of notice, with the clerk a protest in writing against the improvement; and

2.  The municipality may proceed to cause the improvements to be made, contract therefor and levy assessments for the payment thereof, if the record owners of more than onehalf, in area, of the land liable to be assessed do not file their written protest as provided in this section.

Laws 1977, c. 256, § 37211, eff. July 1, 1978.

§11-37-212.  Notice of resolution of necessity - Publication and mailing.

A.  The resolution of necessity shall be published in at least two (2) consecutive Thursday issues of a daily newspaper, or at least two (2) consecutive issues of a weekly newspaper, which newspaper shall be of general circulation in the municipality.

B.  Not less than ten (10) days before the date of the first hearing affecting the proposed district, as set forth in the resolution of necessity, the clerk shall notify each listed owner of lots or tracts of land within the district as shown by the current year's tax rolls in the county treasurer's office, which list shall be furnished by the engineer, as follows:

1.  By mailing a postal card directly to the listed owner at his lastknown address as shown by the tax roll, notifying the owner of the initiation of proceedings and advising him that his property, describing it, will be liable to assessment to pay for the improvement, and referring him to the newspaper and issues thereof in which the resolution is or will be published for further particulars; or

2.  In lieu of mailing the postal card, by mailing to each of the listed owners a copy of the newspaper publication, which mailing shall not be less than ten (10) days before the first hearing.

If several tracts appear to be owned by the same person, all may be included in the same notification.

C.  Proof of the notification given shall be made by affidavit of the clerk and filed in his office.  However, the failure of any one or more listed owners to receive the notification shall not invalidate any of the proceedings hereunder.

Laws 1977, c. 256, § 37212, eff. July 1, 1978.

§1137213.  Protests  Hearing  Findings as conclusive and binding.

Protests shall be heard and considered at the next regular meeting of the governing body following the expiration of the fifteenday period after the last publication of the resolution of necessity.  The hearing may be continued from time to time.  The finding of the governing body as to the sufficiency or insufficiency of the protest or petition shall be conclusive and binding for all purposes and against all persons.  The governing body shall have the power to hear any protest or petition and compel the attendance of witnesses under oath to determine the sufficiency thereof.  If sufficient protests are filed as to any one or more noncontiguous areas, the same shall be eliminated from the proceedings, but the other areas shall not be affected thereby.  No action or suit to question the findings of the governing body on the sufficiency of the protests or petition shall be commenced later than fifteen (15) days after the finding.

Laws 1977, c. 256, § 37213, eff. July 1, 1978.

§1137214.  Rules regarding protests  Sufficiency.

In determining the sufficiency of any protest or petition as provided in Section 37213 of this title, the governing body shall be guided by these rules:

1.  Each paper containing signatures shall have attached thereto the affidavit of an owner of property to be assessed, or his agent, stating that each signature was affixed in his presence and is the signer's genuine signature;

2.  The protest or petition shall be counted only for the property described as belonging to the signer;

3.  The signature of one coowner shall be counted only to the extent of the signer's interest in the property, but the signature of one joint tenant will protest or petition the entire interest;

4.  A protest or petition signed by a guardian, executor, administrator or trustee shall be valid without an order of court therefor; and

5.  A protest or petition is valid if signed by a person who has an equitable title, including a recorded contract of purchase.

Laws 1977, c. 256, § 37214, eff. July 1, 1978.

§1137215.  Right of property owner to institute action in district court.

Any property owner shall have the right to institute an action in the district court in the county in which the situs of the municipal government is located at any time not later than fifteen (15) days after the action of the municipal governing body in adopting and approving the plans, profiles, specifications, estimates and assessment plat, to contest such action.  Any suit instituted after the expiration of the fifteen (15) days shall not be maintained to question the plans, profiles, specifications, estimates or assessment plat, and the property owners liable for assessment shall be deemed to have waived all objections thereto.

Laws 1977, c. 256, § 37215, eff. July 1, 1978.

§1137216.  Resolution ordering improvement  Detailed plans, etc.  Contractor's bonds.

A.  After the expiration of the time for filing protests against the proposed improvement, or if insufficient protests have been filed, the municipal governing body shall adopt a resolution declaring that no protests have been filed, or if protests have been filed, that the protests were insufficient, and expressing the determination of the governing body to proceed with the improvement. The resolution shall require the engineer to forthwith submit and file detailed plans, profiles, specifications and estimates of probable cost.

B.  After the engineer has filed the detailed plans and estimates, the governing body shall examine them and, if found satisfactory, shall adopt and approve them by resolution, and order the improvement to be done.  The resolution ordering the improvement shall:

1.  State that the improvement will be constructed in accordance with the final detailed plans, specifications and profiles of the engineer;

2.  Set forth any reasonable terms and conditions that the governing body shall deem proper to impose with reference to the letting of the contract and the provisions thereof;

3.  Require the contractor to execute to the municipality a good and sufficient bond, in the amount stated in the resolution, conditioned for the full and faithful execution of the work and the performance of the contract for the protection of the municipality and all property owners interested, against any loss or damage by reason of the negligence of the contractor, or improper execution of the work, or for the use of inferior material;

4.  Require the contractor to execute a bond, in the amount stated in the resolution, for the maintenance of the improvements against any failure due to defective workmanship or materials for a period of not less than one (1) year from the time of its completion and acceptance;

5.  Require the execution of a good and sufficient bond to the State of Oklahoma for the payment of all labor and material used in the construction of the improvement in the full amount of the contract price therefor; and

6.  Direct the municipal clerk, after the filing of the final plans, profiles, specifications and estimates, to advertise for sealed proposals for furnishing the materials and performing the work necessary in making the improvement.

Laws 1977, c. 256, § 37216, eff. July 1, 1978.

§1137217.  Advertisement and notice for proposals  Filing date for suits and actions.

A.  The notice of the municipality's advertisement for proposals shall set forth:

1.  The boundaries of the area to be improved, referring to the assessment plat on file;

2.  The kind of improvements proposed;

3.  What bonds will be required to be executed by the contractor, as specified in the resolution ordering the improvement;  4.  A reference to the plans and specifications;

5.  The time and the place for filing sealed proposals; and

6.  The time and place that the governing body will consider the proposals.

The notice shall be published in ten (10) consecutive issues of a daily newspaper, or two (2) consecutive issues of a weekly newspaper, which is of general circulation in the municipality.

B.  No action or suit to question the adoption of the resolution ordering the improvement, or its sufficiency, or the final, detailed estimates of the engineer, shall be commenced later than fifteen (15) days after the first publication of the notice for proposals.

Laws 1977, c. 256, § 37217, eff. July 1, 1978.

§1137218.  Awarding of contract  Aggregate cost.

At the time and place named in the notice for proposals to contractors, the municipal governing body shall examine all bids received.  Without unnecessary delay, the governing body shall award the contract to the lowest and best bidder.  Contractors' bids shall not be held valid longer than fortyfive (45) days after the deadline for filing the proposals with the municipality.  The aggregate amount of the contract shall not exceed the aggregate estimate of cost submitted by the engineer.  The governing body shall have the right to award a contract for all or a portion of the improvement or to reject any or all bids, and to readvertise for other bids when any bids are not, in its judgment, satisfactory. The letting of the contract shall not be complete until the contract is duly executed and the bonds approved.

Laws 1977, c. 256, § 37218, eff. July 1, 1978.

§1137219.  Final statement of cost  Preparing assessment roll.

A.  After the completion of the work and after the cost of the same has been ascertained, the engineer shall prepare and file with the municipal clerk a final, complete and accurate statement of the cost of the entire improvement, including engineering, advertising, legal, rightofway, easements and other expenses incurred by the municipality incident to the improvement, together with any and all additions to the contract price of the improvements.  The governing body shall adopt and confirm the final statement of cost, if found to be correct.

B.  The engineer or municipal clerk shall thereupon prepare and file an assessment roll, which shall contain among other things:

1.  The names of the lastknown owners of the property to be assessed, as shown by the current year's tax rolls in the county treasurer's office, or as shown by certificate of a bonded abstractor; or in case the name of the owner is not known, a statement to that effect;

2.  A description of each tract or parcel of land to be assessed; and

3.  The amount of the assessment of each tract or parcel of land.

The amount assessed to each tract or parcel of land shall be on an area basis, in proportion to the area of the whole district, exclusive of public highways.  All property within two hundred (200) feet of the improvements shall be deemed to be abutting thereon for the purposes of protest and assessment, to the extent that such property is within the limits of the assessment plat.  If a fractional part of a lot, parcel, or tract of land is within an assessment area, the benefit shall be computed for the fractional part, but the entire lot, parcel or tract of land under the same ownership of which the fractional part is a part shall be subject to assessment for the benefit.

Laws 1977, c. 256, § 37219, eff. July 1, 1978.

§1137220.  Hearing of objections on assessments  Time of hearing  Notice.

When the assessment roll is filed, the governing body shall set a time for holding a hearing on any complaints or objections that may be made concerning the apportionment as to any of the lots. Notice of the hearing shall be published in five (5) consecutive issues of a daily newspaper, or two (2) consecutive issues of a weekly newspaper, which is of general circulation in the municipality.  The date fixed for the hearing shall be not less than five (5) nor more than thirty (30) days from the date of the last publication.  Not less than ten (10) days before the hearing, the municipal clerk shall also notify each listed owner or property chargeable with the cost of the improvement by mail to his address, as shown by the current year's tax rolls in the county treasurer's office, or as shown by certificate of a bonded abstractor.  The notice shall state:

1.  That the assessment roll is on file in the municipal clerk's office;

2.  The date the assessment roll was filed; and

3.  The time and place that the governing body will hear and consider any objections.

Laws 1977, c. 256, § 37220, eff. July 1, 1978.

§1137221.  Correction and confirmation of apportionment.

Any owner of real estate proposed to be assessed may, at or prior to the hearing on the apportionment, file his objections in writing against the validity of the assessment roll and proposed assessment, setting forth the nature thereof, and shall have full opportunity to be heard.  The governing body shall make such adjustments as may be just and proper.  Any and all objections to the amount and validity of the assessments shall be deemed waived unless presented at the time and in the manner herein specified.  At the hearing on the apportionment, or any adjournment thereof, the municipal governing body may review and correct the apportionment and raise or lower the same as to any lots or tracts of land, as it shall deem just.  The governing body by resolution shall confirm the apportionment and assessment as so revised and corrected by it.  The determination by the governing body of the existence and extent of special benefit to each tract or parcel of land in the district is hereby declared to be legislative in nature, and shall be conclusive upon the property owners and upon the courts.

Laws 1977, c. 256, § 37221, eff. July 1, 1978.

§11-37-222.  Assessing ordinance - Interest on installments - Liens.

Assessments in conformity with the appraisement and apportionment, as corrected and confirmed by the governing body, shall be payable in ten equal annual installments, and shall bear interest not to exceed the rate of thirteen percent (13%) per annum until paid, payable in each year at such time as the several installments are made payable.  The governing body, by ordinance and by referring to the assessment roll as confirmed, shall levy assessments in accordance with the assessment roll and apportionment, as confirmed, against the several lots and tracts of land liable therefor.  The ordinance shall provide that the owners of the property so assessed shall have the privilege of paying the amounts of their respective assessments without interest within thirty (30) days after the date of the publication of the assessing ordinance.  The special assessments, and each installment thereof and the interest and penalties thereon, are hereby declared to be a lien against the lots and tracts of land as assessed from the date of the publication of the ordinance levying the same, coequal with the lien of other taxes and prior and superior to all other liens against such lots or tracts of land.  The liens shall continue as to unpaid installments, interest and penalties until the assessments, interest and penalties thereon shall be fully paid, but unmatured installments shall not be deemed to be within the terms of any general convenant or warranty.

Amended by Laws 1982, c. 9, § 3, emerg. eff. March 15, 1982.

§1137223.  Treatment of property owned by municipality, counties or schools.

Any property which is owned by the municipality, or county, or any board of education or school district, shall be treated and considered the same as the property of other owners.  The municipality, county, school district or board of education within the district to be assessed shall annually provide, by the levy of taxes in a sufficient sum, for payment of the maturing installments of assessments and interest and penalty thereon.  In municipalities containing a population of less than two thousand five hundred (2,500), according to the latest federal census, the municipality may, with the consent of the school board, provide for the payment of such assessments, or the construction and installment of sewer and water improvements, with funds derived from the issuance of building bonds or receipts of a building tax levy of a school district served by such improvement.

Laws 1977, c. 256, § 37223, eff. July 1, 1978.

§1137224.  Assessment record.

As soon as the assessing ordinance is adopted, the municipal clerk shall prepare a book which shall be known as the Assessment Record, in which he shall enter:

1.  The names of each person owning the land to be assessed, as ascertained from the records of the county; or in case the name of the owner is not known, a statement to that effect;

2.  A description of the lot, tract or subdivision;

3.  A blank space for entering the amount of the assessment; and

4.  A suitable column for entering the payments which may be made from time to time on account of the assessment.

Laws 1977, c. 256, § 37224, eff. July 1, 1978.

§1137225.  Due date of first installment  Payment of assessments  Interest on delinquent installments.

A.  The first installment of the assessment, together with interest upon the whole assessment from the date of the passage of the assessing ordinance to the first day of the next September, shall be due and payable in cash on or before the first day of September next succeeding the passage of the assessing ordinance. If the assessing ordinance is not passed prior to the first day of July in any year, the first installment of the assessment shall be due and payable in cash with interest from the date of the passage of the assessing ordinance to the first day of September of the following year.

B.  The assessments shall be payable as the several installments become due, together with the interest thereon, to the municipal clerk, who shall give proper receipts for the payments, and credit the payments upon the Assessment Record.  In case any installment or interest is not paid when due, the installment so matured and unpaid and the unpaid interest thereon shall draw interest at the rate of twelve percent (12%) per annum from maturity until paid, except as otherwise provided.

Laws 1977, c. 256, § 37225, eff. July 1, 1978.

§1137226.  Collection of payments  Bond of clerk  Special fund.

The municipal clerk shall be required to execute a good and sufficient bond, with sureties, and in an amount to be approved by the governing body, payable to the municipality, conditioned for the faithful performance of the duties conferred upon him as collector of the assessments.  The municipal clerk shall keep an accurate account of all assessment collections made by him, and shall pay to the municipal treasurer daily the amounts of the assessments collected by him.  The amounts so collected and paid to the municipal treasurer shall constitute a separate, special fund to be used and applied to the payment of bonds and the interest coupons which are issued against the assessments.  After the payment of all bonds and interest thereon, any surplus remaining in the fund shall be paid to the general fund.

Laws 1977, c. 256, § 37226, eff. July 1, 1978.

§11-37-227.  Delinquent installments - Certification to county treasurer - Collection of taxes and penalties.

The municipal clerk, promptly after the date of maturity of any installment and interest and no earlier than the first day of July and no later than the tenth day of July in each year, shall certify the installment and interest then due to the county treasurer of the county in which the assessed property is located.  Once certified to the county treasurer, payment may only be made to the county treasurer except as otherwise provided for in this section.  At the time of collection the county treasurer shall collect a fee of Five Dollars ($5.00) for each parcel of property and such fee shall be deposited to the general fund of the county.  The county treasurer shall place the installment and interest upon the November delinquent tax list of the same year which is prepared by the county treasurer, and collect the installment and interest as other delinquent taxes are collected.  Provided, that no such certification shall be made to the county treasurer unless the city or town clerk shall have sent notice of the nature and amount of the assessment by restricted delivery mail on or before June 1 of said year to the last-known address of the owner of the assessed property.  The county treasurer shall collect the installments of assessment, together with interest and penalty, as certified to him by the municipal clerk, but any taxpayer shall have a right to pay his ad valorem taxes to the county treasurer regardless of the delinquency of such assessments.  Within thirty (30) days from the receipt of a delinquent assessment, interest and penalty, as collected by the county treasurer, the same shall be paid by the county treasurer to the municipal treasurer for disbursement in accordance with the provisions of Section 37226 of this title.  All payments to the municipal treasurer on account of such assessments shall be certified by him to the municipal clerk for crediting on the Assessment Record.

Added by Laws 1977, c. 256, § 37-227, eff. July 1, 1978.  Amended by Laws 1978, c. 196, § 4, eff. July 1, 1978; Laws 2000, c. 82, § 5, eff. Nov. 1, 2000.

§1137228.  Acceptance of work after completion in accordance with plans.

Upon the completion of the improvement, the governing body shall determine whether or not the work has been completed in accordance with the plans, specifications and contract therefor.  If the governing body finds the work to be in compliance, it shall accept the same.  When the work is so accepted, the action shall be conclusively binding upon all persons interested and upon the court.

Laws 1977, c. 256, § 37228, eff. July 1, 1978.

§1137229.  Issuance of negotiable coupon books.

The municipal governing body may, after the expiration of thirty (30) days from the publication of the assessing ordinance, within which period the whole of any assessment may be paid without interest, provide by resolution for the issuance of bonds.  The bonds shall be in the aggregate amount of the assessments then remaining unpaid, bearing date of thirty (30) days after the publication of the assessing ordinance, and be of such denominations as the governing body and the contractor shall determine.  The bonds shall in no event become a liability of the municipality issuing the bonds.  The bonds shall be payable on or before the first of October next succeeding the September 1 on which the last installment of assessments shall mature.  The interest on the bonds shall be at the rate of not to exceed twelve percent (12%) per annum, payable October 1 following the due date of the first installment of assessments, and semiannually thereafter, until maturity, and fifteen percent (15%) per annum after maturity.  The bonds shall be designated as Improvement Bonds and shall:

1.  Recite the areas for the improvement of which they have been issued;

2.  State that they are payable, in cash, from the assessments which have been levied upon the lots and tracts of land benefited by the improvement and from the accumulation of the interest and penalty on the assessments;

3.  Designate the place, either within or without Oklahoma, where the bonds and interest shall be payable;

4.  Be signed by the mayor and attested by the municipal clerk; and

5.  Contain an impression of the corporate seal of the municipality thereon.

Facsimile seals and signatures of the mayor and municipal clerk may be used as provided in the Registered Public Obligations Act of Oklahoma.  The bonds shall be issued in series, and the bonds of each series shall be numbered consecutively beginning with number One.  The bonds of each series shall be payable, in cash, in their numerical order.

Amended by Laws 1982, c. 9, § 4, emerg. eff. March 15, 1982; Laws 1983, c. 170, § 19, eff. July 1, 1983.

§1137230.  Registration of bonds.

The Improvement Bonds shall be registered by the clerk of the municipality in a book to be provided for that purpose, and each bond shall bear a certificate of such registration. Upon the books of the treasurer shall be noted the name of the holder of each bond and his address.  Any subsequent holder may cause the same to be registered in the name of the holder upon submission of proper proof of ownership.  Nothing herein shall prevent the appointment of a registrar, transfer, authenticating, paying or other agent as provided in the Registered Public Obligations Act of Oklahoma for purposes of performing the functions required herein.

Amended by Laws 1983, c. 170, § 21, eff. July 1, 1983.

§1137231.  Bond payment and cancellation.

The municipality shall have the right to call and pay in numerical order the bonds or any number thereof in the following manner:  Whenever there shall be sufficient funds in the hands of the municipal treasurer after the payment of all interest due and to become due within the next six (6) months, the treasurer, on or before March 10 and September 10 of any year, shall give notice by certified mail addressed to the lastregistered holder of the bonds called, at the address appearing upon the registry, that there has accumulated funds sufficient to pay the designated bonds, and interest thereon to April 1 next or October 1 next, as the case may be, and directing the presentation of the bond or bonds for payment and cancellation.  The bond or bonds which are called will cease to bear interest after April 1 or October 1, as provided in the notice. Upon the payment and cancellation of the bond or bonds, proper entry thereof shall be made upon the books of the clerk and treasurer or appointed agent.  Upon the accumulation of sufficient funds as herein provided, the municipal treasurer shall pay the bonds so called and, in the event of failure to do so, he shall be liable for all such damages as may result therefrom.  The provisions of this section may be enforced by appropriate proceedings in mandamus against the treasurer.

Amended by Laws 1983, c. 170, § 20, eff. July 1, 1983.

§1137232.  Delivery of bonds to contractor.

The cash prepayments and the bonds in the amount that may be necessary for the purpose shall be turned over and delivered to the contractor or assigns at par and accrued interest in payment of the amount due in accordance with the terms of the contract, provided that the contractor has paid to the municipal clerk all advertising, engineering, appraising, rightofway and easements and other costs, including consulting attorneys fees and special attorney and audit fees.

Laws 1977, c. 256, § 37232, eff. July 1, 1978.

§1137233.  Right of action of bondholder.

Any holder of any improvement bond issued hereunder shall have the right to institute, in the name of the municipality issuing the bond, an action in the district court in the county in which the property is located to foreclose the lien of the assessments whenever the assessments, or any installment thereof, are delinquent for a period of at least six (6) months.  The petition for foreclosure shall generally:

1.  State the ownership of the bond;

2.  Describe the property assessed;

3.  Describe the nature of the improvement;

4.  Set forth the amount of the unpaid delinquent assessment or installment and penalty thereon at the rate of twelve percent (12%) per annum; and

5.  Pray for the foreclosure of the lien.

Summons shall be issued on the petition as in other civil actions and the cause tried by the district court.  Judgment may be entered on the petition for the amount of the unpaid assessment, or installment, together with interest thereon at the rate of twelve percent (12%) per annum from the date the assessment or installment was due and payable up to the date of the filing of the petition, and for the sum of six percent (6%) interest on the judgment computed from the time of filing the petition until the judgment is paid, together with reasonable attorneys fees.  If the judgment, together with interest, costs and attorneys fees, is not paid within six (6) months after the date of the rendition thereof, an order of sale shall issue by the clerk of the court, directed to the sheriff of the county, to sell the real estate in the manner and form as for sale of real estate under execution.  Upon the payment of the judgment, the amount thereof exclusive of costs and attorneys fees shall be paid to the municipal treasurer for deposit in the separate, special fund to pay outstanding bonds and interest thereon.  The judgment shall provide for the sale of the real estate subject to existing general ad valorem taxes.  All owners or encumbrancers shall be made parties defendant in the suit.  Upon the institution of an action to collect delinquent and unpaid assessments in any improvement district against property liable therefor, no other or further action shall be instituted and maintained to collect such delinquent assessment against the property for that year.

Laws 1977, c. 256, § 37233, eff. July 1, 1978.

§1137234.  Limitation on suits to set aside assessments or issuance of bonds.

No suit shall be sustained to set aside any assessment, nor to contest the area of assessment, nor to enjoin the municipal governing body from levying or collecting any such assessment, or installment thereof, or interest or penalty thereon, or issuing the bonds, or providing for their payment, or contesting the validity thereof on any ground, unless such suit shall be commenced not more than fifteen (15) days after the publication of the ordinance levying assessments.  After the fifteenday period has expired, or after the work has been completed and accepted by the municipality, a suit may be brought only for the failure to adopt and publish the resolution declaring the necessity for the improvement, as provided in Sections 37211 and 37212 of this title, or for the failure to give notice of the hearing interest or penalty thereon, or issuing the bonds, or providing for their payment, or contesting the validity thereof on any ground, unless such suit shall be commenced not more than fifteen (15) days after the publication of the ordinance levying assessments.  After the fifteenday period has expired, or after the work has been completed and accepted by the municipality, a suit may be brought only for the failure to adopt and publish the resolution declaring the necessity for the improvement, as provided in Sections 37211 and 37212 of this title, or for the failure to give notice of the hearing on the assessment roll, as provided in Section 37220 of this title. In the event any special assessment shall be found to be invalid or insufficient, in whole or in part, for any reason whatever, the governing body at any time, in the manner provided for levying an original assessment, may proceed to cause a new assessment to be made and levied which shall have like force and effect as an original assessment.

Laws 1977, c. 256, § 37234, eff. July 1, 1978.

§1138101.  Definitions and applicability.

The provisions of this article shall apply to all municipalities in this state except as otherwise provided.  The following terms whenever used or referred to in Sections 38101 through 38119 of this title shall have the following meanings, unless a different meaning is clearly indicated by the context:

1.  "Authority" or "Urban Renewal Authority" shall mean a public body corporate created by Section 38107 of this title;

2.  "Public body" shall mean the state or any incorporated city, town, board, commission, authority, district, or any subdivision or public body of the state;

3.  "Municipality" shall mean any incorporated city or town;

4.  "Municipal governing body" shall mean the council, board of trustees, or other body duly charged with governing a municipality;

5.  "Mayor" shall mean the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality;

6.  "Clerk" shall mean the clerk or other official of a municipality who is the custodian of the official records of the municipality;

7.  "Federal Government" shall include the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

8.  "Blighted area" shall mean an area in which there are properties, buildings, or improvements, whether occupied or vacant, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation or open spaces; population overcrowding; improper subdivision or obsolete platting of land, inadequate parcel size; arrested economic development; improper street layout in terms of existing or projected traffic needs, traffic congestion or lack of parking or terminal facilities needed for existing or proposed land uses in the area, predominance of defective or inadequate street layouts; faulty lot layout in relation to size, adequacy, accessibility or usefulness; insanitary or unsafe conditions, deterioration of site or other improvements; diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land; defective or unusual conditions of title; any one or combination of such conditions which substantially impair or arrest the sound growth of municipalities, or constitutes an economic or social liability, or which endangers life or property by fire or other causes, or is conducive to ill health, transmission of disease, mortality, juvenile delinquency, or crime and by reason thereof, is detrimental to the public health, safety, morals or welfare;

9.  "Urban renewal project" or "redevelopment project" may include undertakings and activities of a municipality, an urban renewal authority, redevelopment corporation, person or other corporation, in an urban renewal area for the elimination and for the prevention of the development or spread of blight, and may involve clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

Such undertakings may include:  (a)  acquisition of a blighted area or portions thereof; (b)  demolition and removal of buildings and improvements; (c)  installation, construction or reconstruction of streets, offstreet parking facilities, utilities, parks, playgrounds, and other improvements necessary for carrying out in the urban renewal area the urban renewal objectives of this article in accordance with the urban renewal plan; (d)  disposition of any property for uses in the urban renewal area or the leasing or retention of such property for uses in accordance with the urban renewal plan; (e) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the urban renewal plan; or (f) acquisition of any other real property in the area where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

10.  "Urban renewal area" means a blighted area within which the governing body of a municipality designates an area appropriate for an urban renewal project;

11.  "Urban renewal plan" means a plan officially adopted by the municipal governing body, as it exists or is changed from time to time, for an urban renewal project, which plan shall:  (a) conform to the general plan for the municipality as a whole except as provided in subsection I of Section 38106(e) of this title; and (b) be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, traffic, public transportation, public utilities, recreational and community facilities, and other public improvements, and plans for financing the project, and plans for the relocation of families and businesses to be displaced;

12.  "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise;

13.  "Notes" shall mean any notes (including refunding notes), interim certificates of indebtedness, debentures or other obligations;

14.  "Obligee" shall include any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with an urban renewal project, or any assignee or assignees of such lessor's interest or any part thereof, and the Federal Government when it is a party to any contract with the Urban Renewal Authority or the municipality;

15.  "Person" shall mean any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity;

16.  "Area of operation" shall mean the area within the corporate limits of the municipality;

17.  "Board" or "Commission" shall mean a board, commission, department, division, office, body or other unit of the municipality;

18.  "Public officer" shall mean any officer who is in charge of any department or branch of the government of a municipality relating to health, fire, building regulations, or to other activities concerning dwellings in its area of operation; and

19.  "Redevelopment corporation" shall mean a corporation organized under the provisions of Section 38117 of this title.

Laws 1977, c. 256, § 38101, eff. July 1, 1978.

§1138102.  Declarations and findings.

It is hereby found and declared that there exists in certain municipalities blighted areas as herein defined which constitute a serious and growing menace, injurious and inimical to the public health, safety, morals and welfare of the residents of said municipalities; that the existence of such areas contributes an economic and social liability imposing onerous burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests sound urban growth, retards sound economic development, aggravates traffic problems and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of blight is a matter of state policy and state concern; that the state and such municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenue because of extra services required for police, fire, accident, hospitalization and other forms of public protection, services and facilities; that by such prevention and elimination, property values will be stabilized and tax burdens more equitably distributed, and the financial and capital resources of the state will be strengthened; that this menace can best be remedied by cooperative participation of private enterprise, municipal governing bodies and public agencies.

It is further found and declared that certain blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this article, since the prevailing conditions of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented; that the salvable blighted areas can be conserved and rehabilitated through appropriate public action as herein authorized, and the cooperation and voluntary action of the owners and tenants of property in such area.

It is further found and declared that the powers conferred by this article are for public uses and purposes for which public money may be expended and the power of eminent domain and police power exercised; and it is hereby declared that it is a matter of legislative determination that the provisions of this article are enacted in the public interest.

Laws 1977, c. 256, § 38102, eff. July 1, 1978.

§1138103.  Workable program for utilization of private and public resources.

A municipality for the purpose of this article shall formulate for its area of operation a workable program for utilizing appropriate private and public resources to eliminate and prevent the development or spread of blight, to encourage needed rehabilitation, to provide for the redevelopment of blighted areas, or to undertake any of these activities or other feasible public activities as may be suitably employed to achieve the objectives of the workable program.  The workable program may include, without limitation, provision for:  the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning and occupancy controls and standards; the rehabilitation or conservation of blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of blighted areas or portions thereof.

Laws 1977, c. 256, § 38103, eff. July 1, 1978.

§11-38-104.  Maximum rehabilitation and redevelopment by private enterprise - Public housing facilities.

The Urban Renewal Authority and any municipality, to the greatest extent determined to be feasible in carrying out the provisions of this article, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise.  The Urban Renewal Authority and the municipality shall give consideration to this objective in exercising their powers under this article, including the formulation of a workable program, the approval of urban renewal plans (consistent with the general plan of the municipality), and the exercise of its zoning powers, the enforcement of other laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.  Nothing herein shall be construed to authorize any municipality or Urban Renewal Authority to construct or operate public housing facilities.

Laws 1977, c. 256, § 38104, eff. July 1, 1978.

§11-38-105.  Authorization by resolution of governing body.

A.  No Urban Renewal Authority created by this article shall exercise the authority or powers granted by this article until after the municipal governing body shall have determined by resolution that such action is in the public interest and elects to have the authority or powers exercised by the Urban Renewal Authority if one exists or is subsequently established.

B.  No municipality shall exercise the authority granted by this article until after the municipal governing body shall have adopted a resolution finding that:

1.  One or more blighted areas exist in its area of operation; and

2.  The rehabilitation, conservation or redevelopment, or a combination thereof, of the area or areas is necessary in the interest of the public health, safety, morals and welfare of the residents of the area.

Added by Laws 1977, c. 256, § 38-105, eff. July 1, 1978.  Amended by Laws 1994, c. 206, § 2, emerg. eff. May 20, 1994; Laws 2004, c. 42, § 1, eff. Nov. 1, 2004.

§1138106.  Urban renewal plan  Public hearings  Approval and modification  Disaster areas.

A.  The Urban Renewal Authority may itself prepare or cause to be prepared an urban renewal plan or any person or agency, public or private, may prepare and submit such a plan to the municipality. Prior to the approval of an urban renewal plan by the municipal governing body, the plan shall be submitted to the planning commission having official planning jurisdiction in the municipality and such planning commission shall determine if such plan conforms with the general plan for its area of operation and the municipality, and the planning commission shall submit its written recommendations to the municipality with respect thereto within sixty (60) days after receipt of the plan.

B.  A municipal governing body shall not approve an urban renewal plan for an urban renewal area unless such governing body, by resolution, has determined such area to be a blighted area and designated such area or portion thereof, as appropriate for an urban renewal project.  The municipal governing body shall not approve an urban renewal plan or project until a general plan for the municipality has been adopted as the longrange development policy, and such urban renewal plan shall adhere thereto; provided, however, that such general plan must have designated and delineated urban renewal areas, established the appropriate reuse of such areas and established priorities for the rehabilitation or clearance and redevelopment of such areas.  The Urban Renewal Authority or a municipality shall not acquire real property for an urban renewal project unless the municipal governing body has approved the urban renewal plan in accordance with Subsection D of this section.

C.  Upon receipt of the recommendations of the planning commission, or if no recommendations are received within the sixtyday period, then without such recommendations, the municipal governing body may proceed with the hearing on the proposed urban renewal project as prescribed by Subsection D of this section.

D.  The municipal governing body shall hold a public hearing on an urban renewal plan, after public notice thereof by publication at least one time not less than fifteen (15) days prior to the date of such public hearing, in a newspaper having general circulation in the area of operation of the municipality; and by posting not less than five (5) public notice signs, each having at least nine (9) square feet of display area, for a period of fifteen (15) successive days including the day of the public hearing for which notice is being given, in the area affected by the proposed urban renewal plan, and shall outline the general nature and scope of the urban renewal project under consideration.

E.  Following such hearing, the municipal governing body may approve an urban renewal plan if it finds that:  (1)  A feasible method exists for the relocation of families and businesses who will be displaced from the urban renewal area in decent, safe and sanitary accommodations within their means and without undue hardship to such families and businesses; (2)  The urban renewal plan conforms to and assists in the execution of the general plan of the municipality as a whole; provided, however, if the planning commission fails to make such a determination within the prescribed sixty (60) days, or makes a determination to the contrary, not less than fourfifths majority vote of the municipal governing body shall be required to make this finding; (3)  The plan includes feasible methods for financing the project; and (4)  The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.

F.  An urban renewal plan may be modified at any time in accordance with the following procedure:  (1)  The Urban Renewal Authority determines the proposed modification to be desirable; (2) The planning commission determines that the proposed modification conforms to the general plan for the municipality and makes its recommendations pursuant to the modification or not as it may determine.  Public hearings required for the adoption of an urban renewal plan in the first instance shall be held if the governing body determines the modification to be a significant deviation from the existing urban renewal plan, in which case, approval of the modification shall be in the same manner as prescribed by this article for adoption of any urban renewal plan.  If the governing body determines the modification not to be a significant deviation or to be merely technical or for clarification purposes, the governing body may act without such public hearings.

G.  If modification of the plan is proposed after the lease or sale by the Urban Renewal Authority of real property in the urban renewal project area, such modification may be conditioned upon the approval of the owner, lessee or successor in interest as the authority may deem advisable and in any event shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, may be entitled to assert.

H.  Upon the approval by the municipal governing body of an urban renewal plan or of any modification thereof, such plan or modification shall be deemed to be in full force and effect for the respective urban renewal area and the Urban Renewal Authority may then cause such plan or modification to be carried out in accordance with its terms.

I.  Notwithstanding any other provisions of this article, where the municipal governing body determines that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, wind, earthquake, storm or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under Public Law 875, Eightyfirst Congress (42 U.S.C. Sections 1855  1855g), or other federal laws, the municipal governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of subsection E of this section and the provisions of this section requiring a general plan for the municipality and a public hearing on the urban renewal project.

Laws 1977, c. 256, § 38106, eff. July 1, 1978.

§1138107.  Urban Renewal Authority.

A.  There is hereby created in each municipality to which this article is applicable, a public body corporate to be known as the "Urban Renewal Authority", or such other name as may be designated by the governing body of the municipality, which may sue or be sued; provided, that such Authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the municipality has made the finding prescribed in Section 38105 of this title.

B.  When the Urban Renewal Authority is authorized to transact business and exercise powers hereunder, the mayor, subject to the approval of the municipal governing body, shall appoint a Board of Commissioners consisting of five (5) members.  The term of office of each such Commission member shall be for three (3) years, except that of the members first appointed, one shall serve for a term of one (1) year and two shall serve for terms of two (2) years. The initial appointments, regardless of the calendar date when such appointments are made, shall expire on the July 31 closest to the full one, two or threeyear term to which such members are appointed.  Thereafter, and after the expiration of initial terms, all members shall serve terms of three (3) years.  All terms of office, including initial appointments, shall expire as of July 31 and new terms shall commence on August 1 of the calendar year.

C.  The mayor of the municipality shall designate from the duly appointed Commission members, a Chairman and Vice Chairman who shall serve terms of one (1) year, beginning August 1 of each calendar year, or until a successor is named.  Should the mayor fail to designate a Chairman or Vice Chairman within thirty (30) days after the separation date of the former Chairman, the Commission may elect a Chairman or Vice Chairman from its membership by a simple majority vote of its members.  The Chairman, and in his absence the Vice Chairman, shall call and preside over meetings of the Board of Commissioners, direct the recording of minutes of its deliberations, and appoint committees and assign their respective activities.

D.  A Commissioner shall receive no compensation for his services but shall be entitled to necessary expenses, including traveling expenses, incurred in the discharge of his duties.  Each Commissioner shall hold office until his successor has been appointed and qualified.  A certificate of the appointment or reappointment of any Commission member shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such Commission member.  Commissioners shall not be personally liable for obligations of the Urban Renewal Authority.

E.  The powers of an Urban Renewal Authority shall be exercised by the Commissioners thereof.  A majority of the Commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the Authority and for all other purposes. Action may be taken by the Authority upon a vote of a majority of the Commissioners, unless in any case its bylaws shall require a larger number.  Any person may be appointed as a Commissioner if he has resided for five (5) years within the municipality or an area annexed to the municipality and is otherwise eligible for such appointment under this article.

F.  The Urban Renewal Authority may employ an executive director, technical experts and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation.  The Authority may receive legal services of the staff of the municipality or it may employ or retain its own legal counsel and legal staff and may contract for any services necessary to its operation under this article.  An Authority authorized to transact business and exercise powers under this article shall file, with the mayor and the municipal governing body, on or before July 31 of each year, a report of its activities for the preceding fiscal year ending June 30, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expenses as of the end of such fiscal year.  At the time of filing the report, the Authority shall publish in a newspaper of general circulation in the area of operation, a notice to the effect that such report has been filed with the mayor and municipal governing body and that the report is available for inspection during business hours in the office of the clerk or other appropriate officer of the municipality and in the office of the Urban Renewal Authority.

G.  A Commission member may be removed from office prior to the expiration of the term for which he was appointed only for inefficiency or neglect of duty or misconduct in office by a twothirds majority vote of the municipal governing body after hearing based on charges which are written and a copy delivered to such Commission member at least ten (10) days before such hearing. A Commission member may represent himself at such hearing or be represented by counsel.

Amended by Laws 1986, c. 118, § 1, emerg. eff. April 9, 1986.

§1138108.  Enumerated Authority powers  Powers and duties excluded.

A.  Every Urban Renewal Authority within the provisions of this article shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others herein granted:  1.  To undertake and carry out the urban renewal projects within its area of operation and in accordance with any urban renewal plan adopted by the municipality; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this article; and to disseminate blight and urban renewal information;

2.  To provide or to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, offstreet parking facilities, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to Federal financial assistance and imposed pursuant to Federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project, and to include in any contract let in connection with such a report, provisions to fulfill such of said conditions as it may deem reasonable and appropriate;

3.  With the permission of the owner or occupant, to enter into any building or property in any urban renewal area within its area of operation in order to make inspections, surveys, appraisals, soundings or test borings; provided if permission be denied, to so enter for such purpose, upon reasonable notice and at reasonable times, with the least possible inconvenience to the persons in possession, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain or otherwise, any real property, or personal property for its purposes, together with any improvements thereon; to hold, improve, clear or prepare for redevelopment any such property; to mortgage, pledge, hypothecate or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the Authority or the municipality against any risk or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this article; provided, however, that no statutory provisions with respect to the acquisition, clearance or disposition of property by public bodies shall restrict the Authority or municipality or other public body exercising powers hereunder, in the exercise of such functions with respect to an urban renewal project, unless the Legislature shall specifically so state;

4.  To invest any urban renewal project funds held in reserves or sinking funds or any such funds not required for immediate disbursement, in property or securities in which savings banks, building and loan associations or savings and loan associations may legally invest funds; to redeem such notes as have been issued pursuant to Section 38115 of this title at the redemption price established therein or to purchase such notes at less than redemption price, all such notes so redeemed or purchased to be cancelled;

5.  To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county or other public body, or from any sources, public or private, for the purposes of this article, and to give such security as may be required and to enter into and carry out contracts in connection therewith.  An Authority may include in any contract for financial assistance with the federal government for an urban renewal project such conditions imposed pursuant to federal laws as the Authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this article;

6.  To make or have made, within its area of operation, surveys and plans necessary to the carrying out of urban renewal plans or projects, and to contract with any person, public or private, in making and carrying out such plans.  Such plans may include: (a) urban renewal plans; (b)  preliminary plans outlining urban renewal activities for neighborhoods to embrace two or more urban renewal areas; (c)  plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements; (d)  plans for the enforcement of state and local laws, codes and regulations relating to the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; or (e) appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of urban renewal projects;

7.  To develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of blight and to apply for, accept and utilize grants of funds from the Federal Government or any other source for such purposes;

8.  To prepare plans for the relocation of persons, families, business concerns and others displaced by an urban renewal project, and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payment financed by the Federal Government but not limited thereby;

9.  To make such expenditures as may be necessary to carry out the purposes of this article;

10.  To organize, coordinate and direct the administration of the provisions of this article as they apply to the municipality in order that the objective of remedying blighted areas and preventing the causes thereof within its area of operation may be most effectively promoted and achieved, and to establish such office or offices necessary to carry out such purposes most effectively; or

11.  To exercise all or any part or combination of powers herein granted, provided that the records covering all transactions shall be open to public scrutiny and may be inspected by any person affected thereby during regular office hours and upon reasonable notice.

B.  The duties, powers or authority of the Urban Renewal Authority shall not include:

1. The power to determine an area to be a blighted area and to designate such area as appropriate for an urban renewal project;

2.  The power to prepare, establish, or amend a general plan for the locality as a whole;

3.  The power to formulate a workable program;

4.  The power to make the determinations and findings provided for in Section 38105 and subsection E of Section 38106 of this title;

5.  The power to issue general obligation bonds;

6.  The power to appropriate funds of the municipality, to levy taxes and assessments;

7.  The power to zone or rezone; or

8.  The power to make exceptions to zoning ordinances or building regulations of the municipality.

Laws 1977, c. 256, § 38108, eff. July 1, 1978.

§1138109.  Powers of municipalities or other public bodies.

A.  For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project, a municipality or any other public body may:

1.  Cause public buildings and public facilities to be furnished, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; or make exceptions from building regulations; and cause administrative and other services to be furnished;

2.  Accept by gift or otherwise acquire, with or without consideration, title to real property in an urban renewal project area, hold such real property and enter into leasepurchase or other agreements respecting the operation, use, or disposal of such land, with a duly organized urban redevelopment corporation or Urban Renewal Authority.  Such leasepurchase or other agreements shall contain such terms and conditions as may be deemed necessary and convenient to the execution of an urban renewal plan; or

3.  Appropriate funds for urban renewal purposes.

B.  If at any time title to or possession of any real property in an urban renewal project is held by any municipality or public body or governmental agency which is authorized by law to engage in the undertakings, carrying out, or administration of urban renewal projects (including any agency or instrumentality of the United States of America), the provisions of the agreements referred to in this section shall inure to the benefit thereof and may be enforced by such public body or governmental agency.

C.  Any sale, conveyance, lease or leasepurchase agreement or agreement provided pursuant to this section may be made by a public body to any other public body without appraisal, public notice, advertisement or public bidding.

D.  For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project hereunder, a municipality or an Urban Renewal Authority or any other public agency, board or body may (in addition to its other powers and upon such terms, with or without consideration, as it may determine) do and perform any or all of the actions or things which such public agencies or public bodies are authorized to do or perform, including the furnishing of financial and other assistance.

E.  For the purposes of this section, or for the purposes of aiding in the planning, undertaking or carrying out of an urban renewal project, such municipality may issue and sell its general obligation bonds.  Any bonds issued by a municipality pursuant to this section shall be issued in the manner and within the limitations prescribed by laws of this state for the issuance and authorization of bonds by such municipality for public purposes generally.

Laws 1977, c. 256, § 38109, eff. July 1, 1978.

§1138110.  Powers of redevelopment corporations or other private persons or corporations.

For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project, an urban redevelopment corporation or any other private person or corporation may, upon such terms and with or without consideration, as may be determined:

1.  Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to an Urban Renewal Authority, or to a municipality or any other public body or governmental agency or to any private person or corporation;

2.  Incur the entire expense, or any portion thereof, of any public improvements necessary to the execution of an urban renewal plan;

3.  Do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan;

4.  Lend, grant or contribute funds to an Urban Renewal Authority; or

5.  Enter into agreements, including leasepurchase agreements, (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with any municipality, public body or governmental agency including an Urban Renewal Authority, respecting action to be taken pursuant to any of the powers granted by this article, including the furnishing of funds, or other assistance in connection with an urban renewal project.

Laws 1977, c. 256, § 38110, eff. July 1, 1978.

§11-38-111.  Condemnation powers.

A.  After the adoption by the municipal governing body of an urban renewal plan and a resolution declaring that the acquisition of real property described in the plan is necessary to the execution of the plan, the Urban Renewal Authority designated as the agency to execute such plan shall have the right to acquire by condemnation or otherwise, any interest or right or combination of rights in real property, including a fee simple title thereto, necessary to the execution of the approved plan.  Condemnation for the urban renewal of blighted areas is declared to be a public use, and property already devoted to any other public use or acquired by the owner or his predecessor in interest by eminent domain may be condemned for the purpose of this article.  The award of compensation for real property taken for such a project shall not be increased by reason of any increase in the value of the real property caused by the assembling, clearance, reconstruction, or proposed assembly, clearance or reconstruction in the project area.  No increment of value shall accrue to such property as the result of any illegal or unlawful use thereof.  No allowance shall be made for the improvements begun on real property after notice to the owner of such property or the institution of proceedings to condemn such property.  Evidence shall be admissible bearing upon the insanitary, unsafe, or substandard condition of the premises, or the lawful use thereof.

B.  Except as otherwise provided by subsection C of this section, the Urban Renewal Authority shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project under this article.

C.  If an Urban Renewal Authority intends to acquire unimproved real property pursuant to the power of condemnation authorized by this article, the Urban Renewal Authority shall specifically identify the parcels or tracts of real property which it intends to acquire through condemnation to the governing body of the municipality.  The governing body of the municipality shall consider the proposed acquisition of the unimproved real property during an open meeting and shall be required to approve the proposed acquisition by a majority vote of those persons constituting the governing body of the municipality.  No Urban Renewal Authority shall acquire unimproved real property by condemnation unless the acquisition has been specifically approved by the governing body of the municipality as required by this subsection.  An acquisition by an Urban Renewal Authority of unimproved real property made without the approval of the municipal governing body shall be void and notwithstanding the completion of other proceedings an action may be maintained by a person with a legal or equitable interest in the subject real property to recover title to the real property or possession of the real property or both title and possession of the real property.

D.  The procedure prescribed for railroad companies in Sections 51 et seq., of Title 66 of the Oklahoma Statutes, shall be followed in acquiring property by eminent domain.  Property already devoted to public use may be acquired in like manner; provided, that no real property belonging to the state or any political subdivision thereof may be acquired without its consent.

E.  In the event any Urban Renewal Authority in exercising any of the powers conferred by this article makes necessary the relocation, raising, rerouting or changing the grade of or altering the construction of any railroad, common carrier or public utility property or facility, all such relocation, raising, rerouting, changing of grade or alteration of construction shall be accomplished at the expense of the Urban Renewal Authority, provided that the Urban Renewal Authority shall not disturb the possession or operation of any railroad, common carrier, or public utility in or to the appropriated property or facility until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the railroad, common carrier or public utility.

F.  In any proceeding to fix or assess compensation for damages for the taking (or damaging) of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

1.  Any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, insanitary or otherwise contrary to the public health, safety, or welfare; and

2.  The effect on the value of such property, or any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation.

G.  The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the occupancy or operation.  Testimony or evidence that any public officer charged with the duty or authority to do so has rendered, made or issued any judgment, decree, determination or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition or operation.

H.  In any condemnation proceedings in which a jury trial is had, if the verdict of the jury exceeds the award of the court appointed commissioners, the court may award a reasonable attorney fee to the defendant or defendants, which shall be paid by the condemner.

Added by Laws 1977, c. 256, § 38-111, eff. July 1, 1978.  Amended by Laws 1996, c. 36, § 1, eff. Nov. 1, 1996.

§1138112.  Exemption of property from judicial process and taxation.

A.  All property of an Urban Renewal Authority, including funds, owned or held by it for the purposes of this article shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an Urban Renewal Authority be a charge or lien upon such property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this article by an Urban Renewal Authority on its rents, fees, grants or revenues from urban renewal projects.

B.  The exercise of powers granted by this article will be in all respects for the benefit of the people of this state, and its political subdivisions, and the municipalities of this state, for the improvement of the public health, safety, morals and general welfare of the people.  The activities of an Urban Renewal Authority pursuant to this article constitute an essential governmental function and the property or funds of an Urban Renewal Authority, acquired or held for the purposes of this article, are declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the state, the county, the municipality or any other political subdivision thereof; provided, that such tax exemption shall terminate when the Urban Renewal Authority sells such property in an urban renewal area to a purchaser who is not a public body entitled to tax exemption with respect to such property; or if such property is leased by the Urban Renewal Authority, then the improvements placed thereon shall not be entitled to such tax exemption. Provided, further, that the Urban Renewal Authority is limited in its authority to acquire property to the acquisition which is necessary in the carrying out of an urban renewal plan.

Laws 1977, c. 256, § 38112, eff. July 1, 1978.

§1138113.  Acquisition of property other than by means of eminent domain  Payment of taxes  Excess property.

Whenever the municipal governing body shall have determined by resolution that an area within the municipality is appropriate for an urban renewal project, then, regardless of whether or not an urban renewal plan for such area has been approved under the provisions of this article, the municipality or the Urban Renewal Authority within the municipality may acquire real property at any time within such area by means other than the exercise of the power of eminent domain.  In order to qualify for financial assistance from the Federal Government in making such acquisition, and regardless of any other provisions of the laws of the State of Oklahoma, the municipal governing body may assume the responsibility to the Federal Government to bear any loss that may arise as a result of such acquisition in the event the property so acquired is not used for urban renewal purposes because an urban renewal plan for the project area is not approved, or is amended to omit any of the acquired property, or is abandoned for any reason.  It is further provided that in the event of an advance acquisition of any improved property as herein provided the Urban Renewal Authority or governing body, as the case may be, acquiring the property shall be responsible for and pay any accruing ad valorem taxes becoming due or owing until such time as the property is incorporated in an approved urban renewal plan or converted to another public use.  Any property so acquired shall be subject to all other provisions of this article the same as property otherwise acquired, except that in the event the property so acquired is not used for urban renewal purposes because an urban renewal plan for the project area is not approved, or is amended to omit any of the acquired property, or is abandoned for any reason, the property may be disposed of under such reasonable competitive bidding procedures as the municipal governing body shall prescribe, or such property may be converted to any other public use.

Laws 1977, c. 256, § 38113, eff. July 1, 1978.

§11-38-114.  Sale or lease of real property - Obligations of purchasers or lessees - Owner participation agreements.

A.  An Urban Renewal Authority may sell, lease or otherwise dispose of or transfer real property or any interest therein acquired by it at its fair value to a redevelopment corporation or any other private person or persons, and may enter into contracts with respect thereto, under reasonable negotiating procedures as may be prescribed by the municipal governing body, for residential, recreational, commercial, industrial or other uses or for public uses, or may retain such property for public use, in accordance with the urban renewal plan.  The sale, lease or other disposition or transfer of real property or interest therein may be subject to such covenants, conditions, and restrictions, including covenants running with the land, as the Urban Renewal Authority may deem to be necessary or desirable to assist in preventing the development or spread of future blight or to otherwise carry out the purposes of this article; provided that such sale, lease, disposition, transfer or retention, may be approved by the municipal governing body and may be made only after approval of the urban renewal plan by the municipal governing body.  A copy of the agreement or agreements related to the sale, lease, disposition or transfer shall be filed as a public record with the clerk of the municipality and the county clerk of the county in which the situs of the municipality is located.

B.  The municipality may transfer real property necessary and convenient to the execution of an approved urban renewal plan, or any interest therein, acquired by it, to the Urban Renewal Authority or a redevelopment corporation established under the provisions of this article.  The transfer of real property or any interest therein to the Urban Renewal Authority shall be on such terms as may be deemed to be desirable and in the public interest.  Such property, or interest therein, transferred to a redevelopment corporation shall be at its fair values for uses in accordance with an approved urban renewal plan.  Any such transfer of real property or interest therein shall be by agreement to be executed only after approval of the urban renewal plan by the municipal governing body.  A copy of the agreement or agreements related to such transfer of real property shall be filed as a public record with the clerk of the municipality and the county clerk of the county in which the situs of the municipality is located.

C.  Purchasers or lessees of real property in an urban renewal area and their successors and assignees shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the Urban Renewal Authority or the municipal governing body may determine to be in the public interest, including but not limited to the obligation to begin and complete within a reasonable time any improvements on such real property required by the urban renewal plan.  The Urban Renewal Authority or municipality may require an appropriate performance bond to insure compliance with such requirements.

D.  In determining the fair value of real property for uses in accordance with the urban renewal plan, the Urban Renewal Authority or the municipality, whichever the case may be, shall take into account and give consideration to the uses provided in such plan; the restrictions upon and the covenants, conditions and obligations assumed by the purchaser or lessee or by a public body or public agency retaining the property, and the objectives of such plan for the prevention of the recurrence of blighted areas.  The Urban Renewal Authority in any instrument of conveyance to a private purchaser or lessee or the municipality in any instrument of conveyance to a redevelopment corporation may provide that such purchaser or lessee shall be without power to sell, lease or otherwise transfer the real property without prior written consent until such purchaser or lessee has completed the construction of any or all improvements which such purchaser has obligated himself to construct thereon.  Real property acquired for urban renewal purposes by the municipality or the Urban Renewal Authority shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan to a redevelopment corporation or other private person or persons.  The urban renewal plan, or such part or parts of such plan as the Urban Renewal Authority or the municipality may determine, may be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

E.  An Urban Renewal Authority or a municipality may operate and maintain, during the project development stage, real property acquired in an urban renewal area pending the disposition of the property as authorized in this article, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

F.  The urban renewal plan may provide that the owners of record of lands within the urban renewal project at the time of project execution, if the Urban Renewal Authority deems it feasible and finds that such owners of record are financially and otherwise qualified, may retain their land and participate in the renewal or redevelopment of the project area.  In every such case, the Urban Renewal Authority shall enter into an owner participation agreement with such owner or owners, which agreement shall provide that the owner agrees to carry out the purposes of the urban renewal plan, to devote such property to uses specified in the urban renewal plan, and shall contain provisions deemed to be necessary or desirable to assist in preventing the development or spread of future blight or to otherwise carry out the purposes of this article.  Such agreement shall contain such requirements as the Urban Renewal Authority may determine to be in the public interest, including the obligation to begin and complete within a reasonable time any improvements, necessary remodeling modification of any existing structure or structures on the real property required by the urban renewal plan.  The Urban Renewal Authority may require an appropriate performance bond to insure compliance with such requirements.  In all other respects, the owner participation agreement shall be consistent with and make requirements similar to the conditions to sale developed for similar property in the same project.

Added by Laws 1977, c. 256, § 38-114, eff. July 1, 1978.  Amended by Laws 1998, c. 333, § 1, emerg. eff. June 3, 1998.

§1138115.  Notes or bonds.

A.  An Urban Renewal Authority shall have the power to issue notes or bonds, including revenue bonds, from time to time at its discretion to finance the undertaking of any urban renewal project under this article, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans, and shall also have power to issue refunding notes or bonds for the payment or retirement of such notes or bonds previously issued by it.  Such notes or bonds shall be made payable, as to both principal and interest, solely from:

1.  The income, proceeds, revenues, and funds of the Urban Renewal Authority derived from or held in connection with its undertaking and carrying out urban renewal projects under this article;

2.  Any private source, contribution or other financial assistance;

3.  Contributions or other financial assistance from the state or federal government;

4.  Any other monies derived from gifts, grants, the sale of properties or any other legally available source;

5.  The proceeds from any additional borrowings;

6.  Taxes on incremental property values allocated to a special fund of the city and appropriated by the city to the Urban Renewal Authority, under the provisions of Sections 3 through 6 of this act; or

7.  Any combination of these methods.

Provided, however, that payment of such notes or bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or any other source, in aid of any urban renewal projects of the Urban Renewal Authority under this article, and by a mortgage of any such urban renewal projects, or any part thereof, title to which is in the Urban Renewal Authority.

B.  Notes or bonds issued under this section shall not constitute an indebtedness of the state or any municipality.

C.  Notes or bonds issued under the provisions of this article are declared to be issued for an essential public and governmental purpose, and together with interest thereon and income therefrom shall be exempted from all taxes.

D.  Notes or bonds issued under this section shall be authorized by resolution of the Urban Renewal Authority and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate determined feasible by the Urban Renewal Authority, be in such denomination or denominations, be in such form, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption, with or without premium, be secured in such manner, and have such other characteristics, as may be provided by such resolution or trust indenture or mortgage issued pursuant thereto.

E.  Such notes or bonds must be sold to the lowest and best bidder at public sale held after notice published prior to such sale in a newspaper having general circulation in the area of operation and in such other medium of publication as the Authority may determine.  Provided, that such notes may be sold to the federal government at private sale at not less than par, and, in the event less than all of the authorized principal amount of such notes or bonds is sold to the federal government, the balance may be sold at private sales at not less than par at an interest cost of not to exceed the interest cost of the portion of the notes sold to the federal government.

F.  In case any of the public officials of the Authority or any other public body whose signature appears on any notes or bonds issued under this article shall cease to be such officials before the delivery of the notes or bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.  Any provision of any law to the contrary notwithstanding any notes or bonds issued pursuant to this article shall be fully negotiable.

G.  In any suit, action or proceeding involving the validity or enforceability of any notes or bonds, issued under this article or the security therefor, any such note reciting in substance that it has been issued by the Urban Renewal Authority in connection with an urban renewal project, as defined in this article, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of this article.

Amended by Laws 1983, c. 310, § 2, eff. Nov. 1, 1983.

§1138116.  Notes or other obligations as legal investments.

All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest in sinking funds, moneys, or other funds belonging to them or within their control in any notes or other obligations issued by a municipality or an Urban Renewal Authority pursuant to this article and vested with urban renewal project powers under this article; Provided, that such notes, bonds or other obligations may be secured by an agreement between the issuer and the Federal Government in which the issuer agrees to borrow from the Federal Government and the Federal Government agrees to lend to the issuer, prior to the maturity of such notes, bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on such notes, bonds or other obligations) will suffice to pay the principal of such notes, bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreements are required to be used for the purpose of paying the principal and interest of such notes, bonds or other obligations at their maturity.  Such notes, bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivision and officers, public or private, to use any funds owned or controlled by them for the purchase of any such notes, bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

Laws 1977, c. 256, § 38116, eff. July 1, 1978.

§1138117.  Organization of urban redevelopment corporations  Powers, duties and obligations.

A.  Corporations referred to in this article as urban redevelopment corporations shall be organized in the following manner: The articles of agreement or association shall be prepared, subscribed and acknowledged, and filed in the office of the Secretary of State pursuant to the general corporation laws of the state and shall contain:  (1) The name of the proposed corporation, which must have the words "redevelopment corporation" as a part thereof; (2) The purposes for which it is formed, which shall be to acquire, construct, maintain and operate a redevelopment project or redevelopment projects in accordance with the provisions of this article; (3) The amount of the capital stock, and if any be preferred stock, the preference thereof; (4) The number of shares of which the capital shall consist, all of which shall have a par value; (5) The municipality in which its principal business office is to be located; (6) Its duration, which shall not exceed ninetynine (99) years; (7) The number of directors, which shall not be less than three (3), nor more than thirteen (13); (8) The names and post office addresses of the directors for the first year, at least one of whom shall be a resident of the State of Oklahoma; (9) The names and post office addresses of the subscribers to the articles of association or agreement; (10) A provision that in the event that income debenture certificates are issued by a corporation, the owners thereof shall have the same right to vote as they would have if possessed of certificates of stock of the amount and par value of the income debenture certificates held by them. The articles may provide for the retirement of income debenture certificates or preferred stock of the corporation as and when there shall be funds available in the treasury of the corporation from the receipt of amortization of sinking fund installments for that purpose; and (11) A declaration that the corporation has been organized to serve a public purpose; that all real estate acquired by it and all structures erected by it are to be acquired for the purpose of promoting the public health, safety, and welfare, and that such corporation is organized for the purpose of clearing, replanning, reconstructing or rehabilitating blighted areas, and the construction of such industrial, commercial, residential or public structure as may be appropriate including provisions for recreational and other facilities incidental or appurtenant thereto. B.  No corporation now organized under the laws of this state shall change its name to a name, and no such corporation hereafter organized shall have a name, containing the word "redevelopment" as a part thereof except as provided in this article.  No foreign corporation now authorized to do business in this state shall change its name to a name, and no such corporation shall hereafter be authorized to do business in the state with a name, containing the word "redevelopment" as a part thereof.

C.  An urban redevelopment corporation may operate under this article on one or more redevelopment projects and, with respect to each such project, shall have such rights, powers, duties, and immunities and obligations, not inconsistent with the provisions of this article, as may be granted to it by an agreement to operate and to execute an urban renewal plan or any portion thereof.  The agreement to operate may be entered between the redevelopment corporation and any municipality or Urban Renewal Authority.  The agreement shall provide, among other things, that the corporation is to carry out the purposes of the urban renewal plan for the project area, and to devote such property as it may acquire, to uses specified in the urban renewal plan and shall contain provisions deemed to be necessary or desirable to assist in preventing the development or spread of future blight or otherwise carry out the purposes of this article.  The agreement shall contain such requirements as the municipality or Urban Renewal Authority may determine to be in the public interest, including the obligation to begin to execute the redevelopment plan within a reasonable time. The agreement to operate may provide that the redevelopment corporation is to prepare a renewal plan; however, execution of the plan shall not proceed until such plan is adopted by the municipality as required in this article.  The agreement may require the redevelopment corporation to furnish a performance bond for an amount to be determined by the municipality or the Urban Renewal Authority whichever the case may be.

D.  The provisions of the general corporation law, as presently in effect and as hereafter from time to time amended, shall apply to urban redevelopment corporations, except where such provisions are in conflict with the provisions of this article.

E.  In the event that any action with respect to which the holders of income debentures shall have the right to vote is proposed to be taken, notice of any meeting at which such action is proposed to be taken shall be given to such holders in the same manner and to the same extent as if they were stockholders entitled to notice of and to vote at such meeting.  Any articles filed pursuant to law in the office of the Secretary of State with respect to any such action, and any affidavit required by law to be annexed to such articles shall contain the same statements or recitals.  The articles shall be subscribed and acknowledged, and such affidavit shall be made, in the same manner as if such debenture holders were stockholders holding shares of an additional class of stock entitled to vote on such action, or with respect to the proceedings provided in such document.

F.  An urban redevelopment corporation shall establish and maintain depreciation, obsolescence, and other reserves, also surplus and other accounts, including, among others, a reserve for the payment of taxes according to recognized standard accounting practices.

G.  No urban redevelopment corporation shall pay any interest on its income debentures or dividends on its stock during any dividend year unless there shall exist at the time of such payment no default under any amortization requirements with respect to its indebtedness, or unless all accrued interest, taxes and other public charges shall have been duly paid or reserves set up for payment therefor, and adequate reserves provided for depreciation, obsolescence and other proper reserves.

H.  The real property, title of which is vested in an urban redevelopment corporation, shall be subject to the payment of general ad valorem taxes imposed by the state or any political subdivision thereof.

I.  Notwithstanding any requirement of law to the contrary, or the absence of direct provision therefor in the instrument under which a fiduciary is acting, any of the following persons, partnerships, or corporations, and public bodies or public officers, owning or holding any real property within any blighted area proposed to be cleared or redeveloped by an urban redevelopment corporation, may grant, sell, lease or otherwise transfer any such real property to an urban redevelopment corporation, and receive and hold any cash, mortgages, or other securities or obligations exchanged therefor by such urban redevelopment corporation, and may execute such instruments and do such acts as may be deemed necessary or desirable by them or to and by the urban redevelopment corporation in connection with the execution of any urban renewal plan: (1) Every executor, administrator, trustee, guardian or any other person holding trust funds or acting in a fiduciary capacity, unless the instrument under which such fiduciary is acting expressly forbids; (2) The state, its subdivisions, municipalities, all other public bodies, and all public officers; (3) Persons, partnerships and corporations, organized under or subject to the provisions of the banking and trust laws (including savings banks, savings and loan associations, trust companies, private bankers and private banking corporations); (4) The State Bank Commissioner or the Commissioner of Securities as conservator, liquidator, or rehabilitator of any such person, partnership, or corporation.

J.  An urban redevelopment corporation may acquire real property or secure options in its own name or in the name of nominees, or it may acquire real property by gift, grant, lease, purchase, leasepurchase, or otherwise.

K.  When title to real property has been vested in an urban redevelopment corporation, the urban redevelopment corporation may agree with the previous owners of such property, or any tenants continuing to occupy or use it, or any other persons who may occupy or use or seek to occupy or use such property, that such former owner, tenant, or other persons may occupy or use such property upon the payment periodically of an agreed sum of money.  Such occupation or use shall not be construed as a tenancy from month to month, nor require the giving of notice by the urban redevelopment corporation for the termination of such occupation or use of the right to such occupation or use, but immediately upon the expiration of the term for which payment has been made the urban redevelopment corporation shall be entitled to possession of the real property and may maintain an action for either unlawful detainer or ejectment for the purpose of recovering immediate possession thereof.

L.  An urban redevelopment corporation may borrow funds and secure the repayment thereof by mortgage which shall contain reasonable amortization provisions and shall be a lien upon no other real property except that forming the whole or a part of a single development area.  Certificates, bonds and notes, or part interest therein, or any part of an issue thereof, which are secured by a first mortgage on the real property in an urban renewal area, or any part thereof, shall be securities in which all the following persons, partnerships, or corporations and public bodies or public officers may legally invest the funds within their control: (1) Every executor, administrator, trustee, guardian, committee or other person or corporation holding trust funds or acting in a fiduciary capacity; (2) Persons, partnerships and corporations organized under or subject to the provisions of the banking law (including savings banks, savings and loan associations and trust companies); (3) The State Bank Commissioner or the Commissioner of Securities as conservator, liquidator, or rehabilitator of any such person, partnership or corporation; (4) Persons, partnerships, or corporations organized under or subject to the provisions of the insurance law; (5) Fraternal benefit societies; and (6) The State Commissioner of Insurance as conservator, liquidator, or rehabilitator of any such person, partnership or corporation.  Any mortgage on the real property in an urban renewal area, or any part thereof, may create a first lien, or a second or other junior lien, upon such real property.

M.  Any urban redevelopment corporation may lease, sell, grant, dedicate or otherwise dispose of any or all of the real property acquired by it for the purposes of a redevelopment project.  In the event of the sale by reason of foreclosure or other disposition of real property of any urban redevelopment corporation by voluntary transfer or otherwise, or by reason of the foreclosure of any mortgage or other lien, through insolvency or bankruptcy proceedings, by order of any court of competent jurisdiction, by voluntary transfer or otherwise, the purchaser of such real property of such redevelopment corporation shall continue to use, operate and maintain such real property in accordance with the provisions of the urban renewal plan.

N.  Any urban redevelopment corporation may accept grants or loans of money from the Federal Government or any department or agency thereof.

O.  Any corporation organized under the laws of the State of Oklahoma, or admitted to do business in the State of Oklahoma, shall have power to purchase shares of stock of an urban redevelopment corporation organized under the provisions of this article.

Laws 1977, c. 256, § 38117, eff. July 1, 1978.

§11-38-118.  Personal interest of public officials or employees in project or property.

No public official or employee of a municipality (or Board or Commission thereof), and no Commissioner or employee of an Urban Renewal Authority which has been vested by a municipality with urban renewal project powers under this article, shall voluntarily acquire any personal interest, direct or indirect, in any urban renewal project, or in any property that is to be acquired or developed with public finance assistance and that is included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project.  Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the municipal governing body.  If such official, Commissioner or employee presently owns or controls, or owned or controlled within the preceding two (2) years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the municipal governing body, and any such officials, Commissioner or employee shall not participate in any action by the municipality (or Board or Commission thereof), or Urban Renewal Authority affecting such property.  The disclosure required to be made by this section to the municipal governing body shall concurrently be made to the Urban Renewal Authority which has been vested with urban renewal project powers by the municipality pursuant to the provisions of this article.  No Commissioner or other officer of any Urban Renewal Authority, Board or Commission exercising the powers pursuant to this article shall hold any other public office under the municipality other than his commissionership or office with respect to such Urban Renewal Authority.

Added by Laws 1977, c. 256, § 38-118, eff. July 1, 1978.  Amended by Laws 2005, c. 210, § 1, emerg. eff. May 23, 2005.

§1138119.  Law governing.

Insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.  The powers conferred by this article shall be in addition and supplemental to the power conferred by any other law.

Laws 1977, c. 256, § 38119, eff. July 1, 1978.

§1138120.  Designation of tax increment allocation district.

A.  At the time of adoption of an urban renewal plan pursuant to this act, or subsequent thereto, the municipal governing body may designate the urban renewal area to be a tax increment allocation district by either resolution or ordinance.

B.  Before a municipality may designate a tax increment allocation district, the municipal governing body shall hold a public hearing thereon, after public notice thereof by publication at least one time not less than fifteen (15) days prior to the date of such public hearing, in a newspaper having general circulation in the area of operation of the municipality, and by posting not less than five public notice signs, each having at least nine (9) square feet of display area, for a period of fifteen (15) successive days including the day of the public hearing for which notice is being given, in the area to be included in the proposed tax increment allocation district.  Public notice may be combined with public notice of a hearing on an urban renewal plan or an amendment thereto.

C.  Following such hearing, the municipal governing body may designate an urban renewal area to be a tax increment allocation district if it finds that the designation of such district is necessary or desirable in achieving the objectives of one or more urban renewal or urban redevelopment projects.

Added by Laws 1983, c. 310, § 3, eff. Nov. 1, 1983.

§1138121.  Costs of urban renewal or redevelopment projects and repayment of interest and principal interest on bonds.

Notwithstanding any other statutory provision, it is hereby stated that the costs of undertaking and carrying out urban renewal or urban redevelopment projects and the repayment of interest and principal on bonds issued under this act are valid and lawful objects to which any revenue derived from ad valorem taxes levied under subsection (a) of Section 9 of Article X of the Oklahoma Constitution and not apportioned for the use of school districts under subsection (a) of Section 9 of Article X of the Oklahoma Constitution or Section 2495 of Title 68 of the Oklahoma Statutes, may be applied.

Added by Laws 1983, c. 310, § 4, eff. Nov. 1, 1983.

§1138122.  Certain documents to be transmitted to county clerk, assessor and treasurer  Valuation of real property.

A.  After the designation by the municipal governing body of a tax increment allocation district, the city clerk shall transmit a copy of the description of the district, a copy of the resolution or ordinance designating the district and a map or plat indicating the boundaries of the district to the clerk, assessor and treasurer of the county in which the tax increment allocation district is located.  These documents shall be transmitted as promptly as practicable following the designation of the district, but in any event on or before January 1 of the next year following the designation of the district.

B.  As soon as possible after the documents referred to in subsection A of this section have been received by the county assessor's office, the county assessor shall assess the value of all real property located in the tax increment allocation district. This assessed valuation, hereinafter referred to as the "base year net assessed valuation", shall be certified to the county clerk and the city clerk on or before July 1 of the next year following the designation of any tax increment allocation district.

Added by Laws 1983, c. 310, § 5, eff. Nov. 1, 1983.

§1138123.  Apportionment of mileage.

For every year in which tax increment allocations are used by a city or an Urban Renewal Authority, the county excise board shall apportion to the city in which such tax increment allocation district is located, a part of the millage authorized by subsection (a) of Section 9 of Article X of the Oklahoma Constitution.  The procedure for apportioning such millage shall be as follows:

1.  Upon notice of such use by the city, the county assessor shall reassess the amount of increase from the base year net assessed valuation of real property within a tax increment allocation district and shall certify such amount to the county clerk and the county excise board before July 1 of each year.  Such amount, to the extent not already included, shall be added to the net assessed valuation of the tax increment allocation district and the total shall be referred to as the current year net assessed valuation;

2.  The county excise board shall then determine the amount to be apportioned. The procedure for determining such amount shall be as follows:

a. compute the revenue derived from the tax increment allocation district's base year net assessed valuation by multiplying the total millage levied during the prior year against the base year net assessed valuation of the tax increment allocation district,

b. compute the revenue derived from the tax increment allocation district's current year net assessed valuation by multiplying the total millage levied during the prior year against the current year net assessed valuation of the tax increment allocation district,

c. compute the incremental tax revenue of the tax increment allocation district subtracting the revenue derived from the base year net assessed valuation from the revenue derived from the current year net assessed valuation, and

d. divide the incremental tax revenue by the current year net assessed valuation of the city in which the tax increment allocation district is located.

The result represents the amount of millage to be apportioned by the county excise board to the city in which the tax increment allocation district is located;

3.  The county excise board shall then apportion such amount to the city, for use for urban renewal and urban redevelopment purposes, in accordance with Section 2495 of Title 68 of the Oklahoma Statutes, provided that in no event shall the apportionment authorized by this section exceed onehalf (1/2) mill; and

4.  Such allocations with respect to a tax increment allocation district shall terminate upon the expiration of thirty (30) years or such earlier date as may be determined by the municipality.

Added by Laws 1983, c. 310, § 6, eff. Nov. 1, 1983.

§1139101.  Citation.

Section 39101.  This act may be cited as the Improvement District Act.

Laws 1978, c. 233, § 1, emerg. eff. April 25, 1978.

§1139102.  Definitions.

Section 39102.  As used in the Improvement District Act, the singular includes the plural and:

1.  Acquired means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means;

2.  City means any city or town incorporated pursuant to the laws of Oklahoma;

3.  Engineer means a city engineer, city official, employee or other person competent to advise and assist the governing body in planning and making an improvement;

4.  Cost means any cost necessarily incurred in making the improvement, including but not limited to cost of:

a.  preparation of preliminary reports,

b.  preparation of plans and specifications,

c.  preparation and publication of notices of hearings, resolutions, ordinances and other proceedings,

d.  fees and expenses for engineers, attorneys, laborers and other personal services, and

e.  rightsofway, materials and other lawful expenses incurred in making any improvement;

5.  District means an area designated by the governing body to be benefited by an improvement and subjected to payment of special assessments for all or a portion of the cost of the improvement;

6.  Governing body means the city council, city commission or board of trustees of an incorporated city or town;

7.  Improve means to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, purchase, alter or otherwise perform any work which provides a new facility, or enhances, extends or restores the value or usefulness of an existing facility;

8.  Improvement means any type of improvement made by authority of this Improvement District Act and includes reimprovement of any prior improvement made pursuant to any other act;

9.  Mail means by firstclass mail;

10.  Trustee means a city acting pursuant to this act;

11.  Street means any highway, street, alley, boulevard, avenue, rightofway, public ground, or other public facility, or any part thereof; and

12.  Publish or publication means printing in a newspaper which maintains an office in the city or town and is of general circulation within the city or town, or, if there is no newspaper which maintains an office in the city or town, a newspaper of general circulation within the city or town and in two (2) separate issues thereof, at least seven (7) days apart.

Laws 1978, c. 233, § 2, emerg. eff. April 25, 1978.

§1139103.  Creation of improvement districts  Purpose  Contents.

Section 39103.  The governing body of any city may create one or more districts for the purpose of making or causing to be made any improvement or combination of improvements that confer special benefit upon property within the district.  Such improvement or combination of improvements may include the following, without limitation because of enumeration:

1.  Acquisition of property or interest in property when necessary for any of the purposes authorized by the Improvement District Act;

2.  Opening, widening and extending or altering of streets to improve paving, and surfacing, constructing and reconstructing gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage facilities, and service connections from sewers, water, gas, electricity and other utility mains, conduits or pipes;

3.  Constructing or improving main and lateral storm water drains and sanitary sewer systems and facilities;

4.  Installation or improvement of street lights and street lighting systems;

5.  Construction or improvement of water mains and waterworks systems;

6.  Improvement of parks, playgrounds and recreational facilities;

7.  Improvement of any street, parking or other facility by landscaping, or planting of trees, shrubs and other plants;

8.  Constructing or improving dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto;

9.  Constructing or improving vehicle and pedestrian bridges, overpasses and tunnels;

10.  Constructing or improving retaining walls and area walls on public ways or land abutting thereon;

11.  Constructing or improving property for offstreet parking facilities, including construction and equipment of buildings thereon; or

12.  Constructing or improving pedestrian malls.

Laws 1978, c. 233, § 3, emerg. eff. April 25, 1978.

§11-39-103.1.  Additional improvement districts - Assessments - Objections - Termination.

A.  In addition to those purposes set out in Section 39-103 of this title, the governing body of any municipality having a population of more than one thousand five hundred (1,500) may create one or more districts and levy assessments for the purpose of providing or causing to be provided any maintenance, cleaning, security, shuttle service, upkeep, marketing, management or other services which confer special benefits upon property within the district by preserving, enhancing or extending the value or usefulness of any improvement described in Section 39-103 of this title, whether or not the improvement was financed or constructed pursuant to this act and such governing body may exclude or modify such assessments according to benefits received on properties which are exempt from ad valorem taxation, except those assessments provided for by Section 39-103 of this title.  In addition, such districts may also be used to fund maintenance, management, marketing and other services being provided through an active Main Street Program recognized as such by the Oklahoma Department of Commerce.  General street repair and maintenance on any street used by vehicular traffic shall not be made a part of any assessments provided for hereunder.

B.  If the governing body determines that it is desirable to continue to provide or cause to be provided the improvements and services authorized by this section, the governing body shall annually prepare and cause to be filed in the office of the municipal clerk an assessment roll containing, among other things:

1.  The name and address of the last-known owner of each tract or parcel of land to be assessed, or if the name of the owner is unknown, state "unknown".  The name and address of the owner of each tract of land shall be obtained from the records of the county treasurer;

2.  A description of the tract or parcel of land to be assessed; and

3.  The amount of the assessment against each tract or parcel of land.

If after filing the assessment roll, it appears that the amount of the assessment against any tract or parcel of land shall be increased, the governing body shall by resolution set a time and place for the assessment hearing at which an owner may object to the amount of the assessment.

C.  Not more than thirty (30) days nor less than ten (10) days before the day of the hearing, the municipal clerk, the deputy municipal clerk or the engineer shall mail the notice of the hearing on the assessment roll to the owner of the tract or parcel of land on which the amount of assessment is increased.  Proof of the mailing is to be made by affidavit by the municipal clerk, the deputy municipal clerk or the engineer, which shall be filed in the office of the municipal clerk.  Failure of the owner to receive any notice shall not invalidate any of the proceedings authorized in the Improvement District Act.  Notice of the hearing shall also be published.  The last publication shall be at least seven (7) days prior to the day of the hearing.  Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the municipal clerk.

D.  No district created under this section shall continue longer than ten (10) years unless re-created as provided in this act for creation of districts.  Provided, that at any time after its creation, the district shall cease to exist if:

1.  The governing body by resolution terminates the district; or

2.  The owners of a majority in area of the tracts or parcels of land within the district and a majority of the owners of record of property within the district petition in writing to terminate the district.

Such termination shall take effect at the end of the fiscal year in which the governing body adopts such resolution or determines the validity of such petition.  Nothing herein shall excuse a tract or parcel of land from its liability for deferred payments or any assessment.

Added by Laws 1981, c. 139, § 1, emerg. eff. May 5, 1981.  Amended by Laws 1983, c. 154, § 1, emerg. eff. May 26, 1983; Laws 1988, c. 152, § 4, eff. Nov. 1, 1988; Laws 1998, c. 30, § 1, eff. Nov. 1, 1998.

§11-39-104.  Number of streets or areas included - Property assessed for improvement.

Any district may include one or more streets or areas which need not be contiguous and may include two (2) or more types of improvements.  Such improvements may be included in one (1) proceeding and constructed and financed as one improvement.  The district shall include, for the purpose of assessment, all the property which the governing body determines is benefited by the improvement or improvements, including property utilized for public, governmental, burial, or charitable purposes, except property of any religious organization used primarily for religious purposes, or of the United States, or any agency, instrumentality or corporation thereof, in the absence of consent of Congress.  The board of county commissioners, the governing body of a city, town, school district or any agency or institution of state government is authorized to pay the amount assessed against property under its ownership or control.

Added by Laws 1978, c. 233, § 4, emerg. eff. April 25, 1978.  Amended by Laws 2003, c. 454, § 2, emerg. eff. June 6, 2003.

§1139105.  Assessments against property wholly within, partly within or wholly without or partly without boundary of city levying assessment  Contracts for improvements.

Section 39105.  A.  Whenever the boundary of a city is upon or along any street which at that point lies wholly within, partly within or partly without or wholly outside of its boundary, but contiguous to the boundary of the city, the governing body of such city may include the street in the district, improve that portion of such street and assess a part of the cost thereof against the abutting property lying on both sides of such street.  Provided, however, if such street is wholly or partly within the boundary of another city, the governing body of such other city shall, by resolution, consent to the improvement and give its consent to assessment of the benefited property.

B.  If, within thirty (30) days after the adoption of the ordinance levying the assessment by the city creating the district, the governing body of the city in which the property is situated does not, by resolution, consent or ratify the assessments, the governing body of the city creating the district may:

1.  Modify the boundary of the district to exclude the property from the district;

2.  Assume the cost of the improvement assessed against the property lying beyond the boundary of the city; or

3.  Nullify the proceedings, including any contract, relating to the district.  Any failure on the part of the governing body of the other city to ratify the assessments levied by the city creating the improvement district shall not affect the validity of the assessments which have been levied against any property lying within the limits of the city creating the improvement district.

C.  The owner, or his designated agent, of any property lying outside the boundary of the city creating the district and in the district, including the county and any affected subdivision outside the city, shall have the same rights granted to owners of property lying within the boundary of the city creating the district.

D.  Whenever a part of the boundary of two or more cities is upon or along any street or is along the edge of any street and the governing bodies of the cities determine the necessity for making an improvement upon any portion of the street, the governing bodies of the cities may contract, upon such terms as are to them mutually agreeable, to make the improvement.  The contract shall:

1.  Authorize one of the cities to create the district pursuant to the Improvement District Act; and

2.  Prescribe the apportionment of the costs, if any, among the cities and the manner and payment of such cost.  The payment of such costs by the cities party to the contract is lawful whether the improvement is wholly within, partly within and partly without or wholly outside its limits.

Laws 1978, c. 233, § 5, emerg. eff. April 25, 1978.

§1139106.  Petitions  Preliminary plans and estimates of cost - Resolutions.

A.  For area within the boundary of a city, a petition shall be filed with the city clerk.  The petition shall state in bold, capitalized letters at the top of the page that the cost of the proposed improvements shall be assessed against the property benefited by the improvements.  In addition, the petition shall be in a format which:

1.  Sets forth:

a. the general nature of the improvements to be made,

b. the estimated or probable cost of the proposal,

c. the area of the proposed district to be assessed,

d. the proposed method of assessment, and

e. the proposed apportionment of cost, if any, between the district and the city at large; and

2.  Is signed by:

a. a majority of the resident owners of record of property liable for assessment under the proposal, or

b. the resident owners of record of more than onehalf (1/2) of the area liable for assessment under the proposal, or

c. the owners of record of more than onehalf (1/2) of the area liable to be assessed under the proposal.

B.  For area outside the boundary of a city, a petition shall be filed with the city clerk which:

1.  Sets forth:

a. the general nature of the improvements to be made,

b. the estimated or probable cost of the proposal,

c. the area of the proposed district to be assessed,

d. the proposed method of assessment,

e. the proposed apportionment of cost, if any, between the district and the city at large; and

2.  Is signed by:

a. a majority of the resident owners of record of property liable for assessment under the proposal, and

b. the owners of record of more than onehalf (1/2) of the area liable for assessment under the proposal; and

3.  States the area is contiguous to, but not within, the boundary of the city.

C.  Whenever the governing body, either upon its own initiative or in response to a petition, determines that the creation of the district is necessary, it may by resolution direct the engineer to prepare preliminary plans and an estimate of cost for the proposed district.  The resolution shall:

1.  Describe in general terms the property to be included in the district;

2.  Require the engineer to prepare:

a. an assessment plat showing the area to be included in the improvement district, and

b. an addendum to the assessment plat showing the amount of maximum benefit estimated to be assessed against each tract or parcel in the district on a frontfoot, zone, area or other equitable basis, which basis shall be set forth in the resolution; and

3.  Require the engineer to prepare preliminary plans for one or more types of improvement showing:

a. for each type of curb, gutter, sidewalk and street, a typical section of the contemplated improvement, the type of material to be used and the approximate thickness and width of the material,

b. for each type of storm sewer or drain, sanitary sewer or water line, the type of material and approximate diameter or diameters of any trunk lines, mains, laterals or house connections, or

c. for each other type of improvement or other major component of the foregoing types of improvements, a general description.

D.  The engineer shall include in the total cost estimate for the district all expenses including but not limited to advertising, legal, appraising, engineering and printing expenses which the engineer deems necessary to pay the complete cost of the improvement.

E.  The engineer shall submit to the city clerk the:

1.  Assessment plat;

2.  Preliminary plans of the type of construction; and

3.  Estimate of costs for the improvement.

F.  After the governing body examines the assessment plat, preliminary plans and estimates of cost for the district, the governing body may adopt a resolution which:

1.  Proposes that the district be created and the improvement be constructed; and

2.  Instructs the city clerk or engineer to give notice of a hearing on the proposed district.

Added by Laws 1978, c. 233, § 6, emerg. eff. April 25, 1978.  Amended by Laws 2001, c. 54, § 4, eff. Nov. 1, 2001.

§1139107.  Notice of creation of improvement district.

Section 39107.  A.  The notice as to creating an improvement district shall:

1.  Contain the time and place when the governing body shall hold a hearing on the resolution to create the district;

2.  Describe the improvement to be constructed and the general location thereof; and

3.  State that any interested person may ascertain in the office of the municipal clerk:

a.  a description of the property to be assessed, and

b.  the maximum amount of benefit estimated to be conferred on each tract or parcel of land.

B.  Not more than thirty (30) days nor less than ten (10) days before the day of the hearing, the city clerk, his deputy or the engineer shall mail the notice of the hearing on the proposed district to the owner of the tract or parcel of land to be assessed the cost of the improvement at his lastknown address.  The name and address of the owner of each tract of land shall be obtained from the records of the county treasurer.  The notice shall contain a preliminary basis for estimating the assessment.  Proof of the mailing is to be made by affidavit of the city clerk, his deputy, or the engineer, which shall be filed in the office of the city clerk. Failure of the owner to receive any notice shall not invalidate any of the proceedings authorized in the Improvement District Act.

C.  Notice of the hearing shall also be published.  The last publication shall be at least seven (7) days prior to the day of the hearing.  Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the city clerk.

Laws 1978, c. 233, § 7, emerg. eff. April 25, 1978.

§1139108.  Hearings on creation of district  Protests and objections.

A.  At the hearing of the governing body on the proposed resolution creating a district, any interested person or owner of property to be assessed for the improvement may file a written protest or objection questioning the:

1.  Propriety and advisability of constructing the improvement;

2.  Estimated cost of the improvement;

3.  Manner of paying for the improvement; and

4.  Amount to be assessed against the individual tract or parcel of land.

B.  The governing body may recess the hearing from time to time so that all protestants may be heard.

C.  At the hearing, the governing body may:

1.  Correct any mistake or irregularity in any proceeding relating to the improvement;

2.  Correct an assessment made against any tract or parcel of land;

3.  In case of any invalidity, reassess the cost of the improvement against an abutting tract or parcel of land;

4.  Delete any tract or parcel of land, protested by the owner, from the district; and

5.  Recess the hearing from time to time.

D.  Within thirty (30) days after the governing body has concluded the hearing; determined the advisability of constructing the improvement and the type and character of the improvement; and created the improvement district, any person who, during the hearing, filed a written protest with the governing body protesting the construction of the improvement may commence an action in district court to correct or set aside the determination of the governing body.  After the lapse of thirty (30) days succeeding the determination of the governing body, any action attacking the validity of the proceedings and the amount of benefit to be derived from the improvement is perpetually barred.  Provided, however, if the owners of fifty percent (50%) or more in area of the tracts or parcels within the district or a majority of the owners of record of property in the assessment area protest, in writing, the creation of the district, the district shall not be created.

Added by Laws 1978, c. 233, § 8, emerg. eff. April 25, 1978.  Amended by Laws 1985, c. 26, § 1, eff. Nov. 1, 1985; Laws 1999, c. 343, § 3, eff. Nov. 1, 1999.

§1139109.  Award of contract  Payment of contractor.

After the governing body creates a district, the governing body may proceed, either to make the improvement by force accounting or call for sealed bids on the proposed improvement; provided, however, in the case of the districts created pursuant to Section 39103.1 of this title, the governing body may contract for said services without calling for sealed bids or force accounting.  The notice shall state the manner of payment to the contractor and whether the contractor will be paid in money, in bonds or in a proportion of money and bonds for making the improvement.  The governing body may to the extent that funds are available authorize payments to the contractor during the construction of the improvement provided that the payments do not exceed the amount of work completed and that ten percent (10%) of such payments shall be retained by the city pending final acceptance by the city of the improvement.  The term "improvement" as used in this section and Sections 101 through 136 of Title 61 of the Oklahoma Statutes shall not include any services or maintenance authorized and provided pursuant to Section 39103.1 of this title.

Amended by Laws 1983, c. 170, § 22, eff. July 1, 1983; Laws 1986, c. 284, § 15, operative July 1, 1986.

§1139110.  Approtionment of cost  Funding sources  Limitation of assessment  assessment roll  Hearings on assessments.

Section 39110.  A.  After the contract has been awarded and the governing body determines the total cost of the improvement to the city, the governing body shall determine what portion of the total cost of the improvement shall be assessed against benefited tracts or parcels of land.  The governing body may use funds from any source, public or private, to pay for all or a portion of the assessment or the cost of the improvement.  The assessment, including the cost of the improvement at an intersection, shall not exceed the estimated benefit to the tract or parcel of land assessed.  Provided, however, the cost per front foot to be assessed against the benefiting property for paving a street, for paving alone, shall not exceed the cost per front foot assessed for paving a street that does not exceed thirtysix (36) feet in width.

B.  With the assistance of the engineer, the governing body shall prepare and cause to be filed in the office of the city clerk an assessment roll containing, among other things:

1.  The name and address of the lastknown owner of each tract or parcel of land to be assessed, or if the name of the owner is unknown, state "unknown".  The name and address of the owner of each tract of land shall be obtained from the records of the county treasurer;

2.  A description of the tract or parcel of land to be assessed; and

3.  The amount of the assessment against each tract or parcel of land.

C.  After the filing of the assessment roll, the governing body shall, by resolution, set a time and place for the assessment hearing when an owner may object to the amount of the assessment.

D.  Not more than thirty (30) days nor less than ten (10) days before the day of the hearing, the city clerk, his deputy or the engineer shall mail the notice of the hearing on the assessment roll to the owner of the tract or parcel of land being assessed the cost of the improvement.  Proof of the mailing is to be made by affidavit of the city clerk, his deputy or the engineer, which shall be filed in the office of the city clerk.  Failure of the owner to receive any notice shall not invalidate any of the proceedings authorized in the Improvement District Act.  Notice of the hearing shall also be published.  The last publication shall be at least seven (7) days prior to the day of the hearing.  Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the city clerk.

E.  Any property which shall be owned by the city, town or county, or any board of education or school district, shall be treated and considered the same as the property of other owners, and such city, town, county, school district or board of education within such district to be assessed may pay the total assessment against its property without interest within thirty (30) days from the date of the publication of the ordinance levying the assessment, or, in the event the same is not paid in full without interest within said thirtyday period, such city, town, county, school district or board of education shall annually provide by the levy of taxes a sufficient sum to pay the maturing installments of assessments and interest thereon.

Laws 1978, c. 233, § 10, emerg. eff. April 25, 1978.

§1139111.  Filing of objections to assessment  Waiver of objection  Hearings  Levy of assessment  Ordinance.

Section 39111.  A.  Not later than three (3) days before the date of the hearing on the assessment roll, any owner of a tract or parcel of land which is listed on the assessment roll may file his specific objections to the amount of the assessment in writing with the city clerk.  Unless presented as required in this subsection, any objection is deemed waived as to the regularity, validity and correctness of:

1.  The proceedings;

2.  The assessment roll;

3.  Each assessment contained on the assessment roll; or

4.  The amount of the assessment levied against each tract or parcel of land.

B.  At the hearing, the governing body shall hear all objections which have been filed as provided in this section and may recess the hearing from time to time and, by resolution, revise, correct, confirm or set aside any assessment and order another assessment be made de novo.

C.  The governing body by ordinance shall by reference to such assessment roll, or assessment roll as modified, if modified, and as confirmed by resolution, levy the assessments contained in the assessment roll.  The decision, resolution and ordinance of the governing body shall be:

1.  A final determination of the regularity, validity and correctness of the proceedings, the assessment roll, each assessment contained on the assessment roll, the amount of the assessment levied against each tract or parcel of land; and

2.  Conclusive upon the owners of the tract or parcel of land assessed.

D.  Within fifteen (15) days after the publication or posting of the ordinance, any owner who has filed an objection as provided in this section may commence an action in district court to correct or set aside the determination of the governing body.  After the lapse of fifteen (15) days after the publication or posting of the ordinance, all actions, which include the defense of confiscation or attack the regularity, validity and correctness of the proceedings, the assessment roll, each assessment contained on the assessment roll, and the amount of the assessment levied against each tract or parcel of land, are perpetually barred.

Laws 1978, c. 233, § 11, emerg. eff. April 25, 1978.

§1139112.  Assessments  Rate  Interest  Delinquent payments  Liens.

Section 39112.  A.  The governing body may by ordinance:

1.  Establish the time and terms of paying the assessment or an installment on the assessment;

2.  Set a rate of interest not exceeding ten percent (10%) per annum upon deferred payments of the assessment which shall commence from the date of publication of the ordinance ratifying the assessment; and

3.  Fix penalties to be charged for delinquent payment of an installment on an assessment.

B.  After the publication of the ordinance ratifying an assessment levied as provided in Section 11 of this act, the assessment with any interest or penalty accruing on such assessment shall constitute a lien upon the tract or parcel of land so assessed.  Such lien shall be coequal with the lien for ad valorem taxes and the lien of other improvement districts, and be superior to all other liens, claims and titles.  Unmatured installments are not deemed to be within the terms of any general covenant or warranty.  All purchasers, mortgagees or encumbrancers of a tract or parcel of land so assessed shall acquire the tract or parcel of land subject to the lien so created.

C.  Within sixty (60) days after the publication of the ordinance ratifying an assessment roll, the city clerk shall prepare, sign, attest with the municipal seal and record in the office of the county clerk a claim of lien for any unpaid amount due and assessed against a tract or parcel of land.

D.  Any tract or parcel so assessed shall not be relieved from the assessment or lien by the sale of the tract or parcel of land for taxes or any other assessment, subject to the provisions of Section 19 of this act.  The statute of limitations shall not begin to run against an assessment until after the last installment of the assessment becomes due.

E.  The fact that an improvement is omitted in front of any tract or parcel of land does not invalidate a lien or assessment made against any other tract or parcel of land.

F.  A delinquent installment of an assessment shall be foreclosed and the tract or parcel of land concerned be sold in the manner provided by law for foreclosure of mortgages on land.  If, at the sale, there is no better bidder for the tract or parcel of land the municipality shall bid in the tract or parcel of land for the amount due on the assessment plus any interest, penalties or costs which have accrued against the assessment.  Any real estate sold under any order, judgment or decree of court to satisfy the lien may be redeemed by the owner or his assignee at any time within one (1) year of the date of sale by paying to the purchaser thereof or assignee the amount paid with interest from the date of purchase at the rate of twelve percent (12%) per annum.

Laws 1978, c. 233, § 12, emerg. eff. April 25, 1978.

§1139113.  Use of revenues.

A.  All money received by the city from any special assessment or assessment within a district shall be held in a special fund and used to:

1.  Pay the cost of the improvement for which the assessment was made;

2.  Reimburse the city for any work performed or cost incurred by the city in constructing the improvement; or

3.  Pay the interest and principal due on any outstanding negotiable bonds.

B.  Any person who uses money in a district fund other than as provided in this section is guilty of a felony and shall be punished by a fine not exceeding One Thousand Dollars ($1,000.00) or by imprisonment in the State Penitentiary for not more than two (2) years, or by both such fine and imprisonment, in the discretion of the court.

Added by Laws 1978, c. 233, § 13, emerg. eff. April 25, 1978.  Amended by Laws 1983, c. 170, § 23, eff. July 1, 1983; Laws 1997, c. 133, § 129, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 58, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 129 from July 1, 1998, to July 1, 1999.

§1139114.  Transfer of revenues to general fund.

Section 39114.  The governing body may transfer to the general fund of the city any money obtained from the levy of an assessment for a district if:

1.  Bonds were issued to finance the improvement; and

2.  The funds obtained by the bonds were spent for the improvement; and

3.  The assessments were levied and collected for the payment of the bonds; and

4.  Either the bondholders are barred by the statute of limitations or a court judgment or decree from collecting the indebtedness; or

5.  The bonded indebtedness has been paid.

Laws 1978, c. 233, § 14, emerg. eff. April 25, 1978.

§1139115.  Bonds.

A.  To pay all or any part of the cost of the improvement, the governing body may issue, in the name of the city, bonds in an amount not exceeding the total cost of the improvement. If the bonds recite that:

1.  The proceedings relating to making the improvement and levying the assessments to pay for the improvement have been done in compliance with law; and

2.  All prerequisites to the fixing of the assessment lien against the tract or parcel of land benefited by the improvement have been performed;

such recital shall be conclusive evidence of the facts recited.

B.  The bonds shall:

1.  Recite the terms and conditions for their issuance;

2.  Be payable from the money collected from the assessment authorized in Section 11 of this act; and

3.  Bear a rate of interest not less than two percent (2%) of the rate of interest on the deferred installments of the assessment.  C.  Payment of the bonds issued for a storm sewer, lighting, street, alley, curb, gutter or sidewalk improvement may be supplemented from gasoline tax money remitted by the State of Oklahoma on or before a date not more than twelve (12) months after the last deferred installment of an assessment is due from the owner of a tract or parcel of land so assessed.  Payment of the bonds issued for a water, sewer, gas, electric or other improvement may be supplemented from the funds received by the water, sewer, gas, electric or other facility on or before a date not more than twelve (12) months after the last deferred installment of an assessment is due from the owner of a tract or parcel of land so assessed.

D.  The bonds may be issued to the contractor in payment for the construction of the improvement or may be issued and sold:

1.  In payment of the city's proportion of the cost of the improvement;

2.  In payment of the proportionate cost if the improvement is done in cooperation with another governmental agency;

3.  In payment of the construction of the improvement done under contract; or

4.  In reimbursement to the city if the city constructed the improvement with city owned or leased equipment and city employees.

E.  Any city may contract for the issuance and sale of bonds or assignable certificates.

F.  Bonds or assignable certificates may be sold at a public or private sale at a discount.

Amended by Laws 1983, c. 170, § 24, eff. July 1, 1983.

§1139116.  Duty of city relative to assessments and bonds.

A.  Whenever a district has been created and bonds have been issued to finance the improvement, a city shall:

1.  Act as agent for the collection of the assessments;

2.  Collect the assessments annually or semiannually;

3.  Act as trustee for the benefit of the holders of the bonds; 4.  Annually prepare a statement which shall:

a.   be available for inspection in the office of the city treasurer,

b.   reflect the financial condition of the district,

c.   list all the delinquencies existing at that time, and  d.   institute proceedings to foreclose the assessment lien against any tract or parcel of land which is delinquent in the payment of the assessment or installment of an assessment for a period of more than one (1) year.  In lieu of the foreclosure of a lien against any tract or parcel of land which is delinquent in the payment of an assessment or installment of an assessment for a period of more than one (1) year, a city may accept a deed to the property subject to the lien if the owner of the property tenders the deed to the municipality.

B.  If more than one district is created, the money from assessments in each district shall be kept in a separate fund and used for the payment of principal and interest of the bonds outstanding against that district.  Nothing herein shall prevent the appointment and compensation by the district of a registrar, transfer, authenticating, paying or other agents to effect the transfer of ownership, change of payee of any bond issued by the district and to maintain books and records relating thereto.

Amended by Laws 1983, c. 170, § 25, eff. July 1, 1983.

§1139117.  Delinquent assessment or installment  Rights and remedies for collection of assessment.

A.  If the governing body fails or refuses to foreclose and sell a tract or parcel of land for the delinquent assessment or installment of the assessment as required in Section 39116 of this title, any holder of a bond secured by the assessment may foreclose the assessment lien on such delinquent property in the manner provided by law for the foreclosure of mortgages on real estate.

B.  Whenever a governing body, board of county commissioners or local board of education is delinquent in the payment of an assessment, the holder of any bonds issued against the tract or parcel of land of the city, county or school district has the rights and remedies for the collection of the assessment as are given by law for the collection of judgments against cities, counties and school districts.

Amended by Laws 1983, c. 170, § 26, eff. July 1, 1983.

§1139118.  Duties of trustees in foreclosure actions.

In any action seeking the foreclosure of a lien against any tract or parcel of land assessed by a city for the construction of any improvement after bonds have been issued, the trustee of the fund from which the bonds are to be paid may:

1.  Purchase the tract or parcel of land sold at the foreclosure sale; or

2.  Bid, in lieu of cash, the full amount of the assessment and interest found by the court to be due and payable under the ordinance creating the lien and any cost taxed by the court in the foreclosure proceedings against the property ordered sold.

Amended by Laws 1983, c. 170, § 27, eff. July 1, 1983.

§1139119.  Title to property in trustee.

Upon the acceptance or purchase of the tract or parcel of land as provided in Sections 39116 and 39118 of this title, title to the tract or parcel of land, subject to the right of redemption as provided by law, shall vest in the trustee of the fund from which the bonds are payable.

Amended by Laws 1983, c. 170, § 28, eff. July 1, 1983.

§1139120.  Sale of property by trustee.

A.  After expiration of the period of redemption of the tract or parcel of land foreclosed, the trustee may apply to the district court which ordered the property sold for an order authorizing the trustee to sell the property at private sale.

B.  After the filing of the application of the trustee, the district court shall appoint three (3) disinterested persons to appraise the property sought to be sold and return the appraisement to the court.  After the appraisement is filed in the district court, the district court shall, if it deems the appraisement to be fair, enter an order authorizing and directing the trustee to sell and convey to the purchaser the tract or parcel of land being sold. The tract or parcel of land shall not be sold at private sale except for cash and for no less than the value determined by the appraisers.

C.  If the trustee is unable to sell the tract or parcel of land at its appraised value, the trustee may apply to the district court which ordered the property sold for an order authorizing the trustee to sell for cash the tract or parcel of land foreclosed to the highest and best bidder subject to the approval of the district court.  If the court determines that the property cannot be sold at its appraised value, the court may enter an order directing the public sale of the property.

D.  After the sale of the foreclosed tract or parcel of land at either a private sale or a public sale, approved by the court, the trustee shall:

1.  Deduct the costs of the sale and costs taxed against the tract or parcel of land in the sale proceedings; and

2.  Pay the remainder of the proceeds into the proper district fund for payment of the interest and the bonds.  In case of the sale of any tract or parcel of land subject to more than one delinquent assessment, such remaining proceeds shall be distributed into the proper district funds for such payment pro rata based upon the total unpaid amount due each such district.

Amended by Laws 1983, c. 170, § 29, eff. July 1, 1983.

§1139121.  Purpose of act.

Section 121.  The Improvement District Act is intended to afford another and additional method of making improvements and is not to be construed as repealing or qualifying any other charter or statutory authorization granting a city authority to make improvements.

Laws 1978, c. 233, § 21, emerg. eff. April 25, 1978.

§11-40-101.  Short title.

This act shall be known and may be cited as the "Neighborhood Redevelopment Act".

Added by Laws 1981, c. 315, § 1.  Amended by Laws 1998, c. 247, § 1, eff. Nov. 1, 1998.

§11-40-102.  Purpose of act.

It is declared to be the purpose of the Neighborhood Redevelopment Act to promote, stimulate, and develop the general and economic welfare of this state and its communities and to assist in the development and redevelopment of commercial, industrial and residential neighborhoods, thus promoting the general welfare of the citizens of this state, by authorizing cities and towns to establish redevelopment trust authorities, and to authorize such authorities to undertake redevelopment activities within such neighborhoods.  The powers conferred by the Neighborhood Redevelopment Act are for public uses and purposes for which public money may be expended and the power of eminent domain exercised.  The necessity in the public interest for the provisions enacted as the Neighborhood Redevelopment Act is hereby declared as a matter of legislative determination.  The municipal governing body may do all things necessary and proper in its discretion pursuant to the authority granted to it by the Constitution and laws of this state to redevelop and maintain its commercial, industrial and residential neighborhoods.

Added by Laws 1981, c. 315, § 2.  Amended by Laws 1984, c. 126, § 70, eff. Nov. 1, 1984; Laws 1998, c. 247, § 2, eff. Nov. 1, 1998.

§11-40-103.  Procedure for application of act - Limitations.

A.  No city or town shall exercise any of the powers conferred by this act unless the governing body of such city or town shall have adopted a resolution finding that all or a portion of the commercial, industrial or residential neighborhood seeking to be redeveloped contains blighted conditions and the conservation, development or redevelopment of such area is necessary to promote the general and economic welfare of such city or town.

B.  The powers conferred upon cities and towns under the provisions of this act shall be exercised only in commercial, industrial or residential neighborhoods of cities and towns, as determined by resolution adopted pursuant to Section 40-104 of this  title.

Added by Laws 1981, c. 315, § 3.  Amended by Laws 1998, c. 247, § 3, eff. Nov. 1, 1998.

§11-40-104.  Redevelopment plan - Procedure for adoption.

A.  Any city or town proposing to undertake the redevelopment of a commercial, industrial or residential neighborhood in accordance with the provisions of this act shall first prepare a redevelopment plan in consultation with the planning commission of the city.  The redevelopment plan shall include:

1.  A description and map of the boundaries of the redevelopment district being proposed;

2.  A summary of the blighted conditions which justify the creation of such district;

3.  A delegation of authority to a public trust created pursuant to Section 176 et seq. of Title 60 of the Oklahoma Statutes, specifying the name of the redevelopment trust which will undertake the redevelopment activities on behalf of such city or town.  If no redevelopment trust is then in existence, the redevelopment plan shall include a copy of the trust indenture or other document creating the redevelopment trust;

4.  A summary of the types of redevelopment activities and projects which may be undertaken by the redevelopment trust; and

5.  Such other information as deemed by the governing body necessary to advise the public as to the intent of the plan.

B.  Any redevelopment plan undertaken in accordance with the provisions of this act shall fix a date on which the redevelopment plan shall terminate, which date shall be not more than twenty-five (25) years from the date the plan was adopted.

C.  Thereafter, the governing body of the city shall adopt a resolution stating that the city is considering the adoption of a redevelopment plan.  The resolution shall:

1.  Give notice that a public hearing will be held to consider the adoption of the redevelopment plan, and fix the date, hour and place of such public hearing;

2.  Describe the boundaries of the district being proposed; and

3.  State that the redevelopment plan is available for inspection during regular office hours in the office of the city clerk.

D.  The date fixed for the public hearing shall be not less than thirty (30) days nor more than seventy (70) days following the date of the adoption of the resolution fixing the date of such hearing.

E.  A copy of the redevelopment plan, along with a resolution providing for the public hearing, shall be delivered to the county commissioners of any county and the board of education of any school district levying taxes on property within the proposed redevelopment  district.  The resolution shall be published in a newspaper of general circulation within the city or town as a legal, public notice once each week for three (3) consecutive weeks, the last publication to be not less than one (1) week and not more than two (2) weeks preceding the date fixed for public hearing.  A sketch clearly delineating the area in detail as may be necessary to advise the reader of the particular land proposed to be included within the  redevelopment district shall be published with the resolution.

F.  At the public hearing, a representative of the city shall present the city's proposed redevelopment plan.  Following such explanation, all interested persons shall be given an opportunity to be heard.  The governing body may for good cause shown recess the hearing to a time and date certain which shall be fixed in the presence of persons in attendance at the hearing.

G.  Following the hearing, the governing body may adopt the redevelopment plan by ordinance passed upon a two-thirds (2/3) vote.   Such ordinance may include an acceptance of beneficial interest in any redevelopment trust being created pursuant to the terms of a redevelopment plan.

H.  Thereafter, any substantial changes to the redevelopment plan as adopted shall be subject to public hearing following publication of notice thereof at least twice in a newspaper of general circulation within the city or town.

Added by Laws 1981, c. 315, § 4.  Amended by Laws 1998, c. 247, § 4, eff. Nov. 1, 1998.

§11-40-105.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-105.1.  Proposed program plan - Resolution - Notice and hearing - Approval by municipality.

A.  Following adoption of the ordinance described in Section 40-104 of this title, the redevelopment trust named in such ordinance shall thereafter develop a comprehensive approach to remedy those blighted conditions which were found to exist within the redevelopment district.  This comprehensive approach shall consist of one or more program plans designed to address the blighted conditions within such redevelopment district.  Before the adoption of a program plan requiring the acquisition of land, the redevelopment trust shall provide to the city a feasibility study, which study shall show that the benefits derived from the program plan will exceed the costs and that the income therefrom will be sufficient to pay for the program plan.

B.  Prior to the adoption of a program plan, a redevelopment trust shall adopt a resolution relating to the proposed program plan, which resolution shall:

1.  State that a public hearing will be held to consider the adoption of a program plan, and fix the date, hour and place of such public hearing;

2.  Describe the geographic boundaries of the area to which such program plan relates; and

3.  State that the program plan, including a summary of any feasibility study, relocation assistance plan, financial guarantees of a prospective developer, if applicable, and a description and map of the area to be redeveloped are available for inspection during regular office hours in the office of the city clerk.

C.  The date fixed for the public hearing shall be not less than ten (10) days nor more than thirty (30) days following the date of the adoption of the resolution fixing the date of such hearing.  The resolution shall be published in a newspaper of general circulation within such city or town as a legal, public notice once each week for two (2) consecutive weeks, the last publication to be not more than two (2) weeks preceding the date fixed for public hearing.  A summary of the program plan shall be mailed by certified mail to each owner and occupant of land within the proposed redevelopment district not more than ten (10) days following the date of the adoption of the resolution.  A statement shall be included in the summary of the program plan that the program plan is available for inspection and copying during regular office hours in the office of the city clerk.

D.  Following the hearing, the trustees of the redevelopment trust may, by resolution, adopt the program plan as originally proposed, or may adopt the program plan with such amendments as deemed appropriate by the trustees of the redevelopment trust.  Thereafter, any substantial changes to a program plan, as adopted, shall be subject to public hearing following publication of notice thereof at least twice in a newspaper of general circulation within such city or town.

E.  After the adoption of a program plan, or any substantial change to a program plan, the governing body of such municipality, upon a finding by the planning commission that the program plan, or any substantial change to the program plan is consistent with the general comprehensive plan for the development of the city, may approve the program plan, or any substantial change to the program plan, as being consistent with the comprehensive general plan for the development of the city.  Thereafter, a redevelopment trust may undertake specific redevelopment projects; provided, that:

1.  Such projects are undertaken pursuant to a project plan which clearly sets forth the actions being taken by the redevelopment trust with regard to a specific parcel or lot;

2.  Such projects are undertaken within the period of time specified in the program plan; and

3.  The terms and conditions relating to such projects are consistent with the terms and conditions of the program plan.

Added by Laws 1998, c. 247, § 5, eff. Nov. 1, 1998.

§11-40-106.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-106.1.  Powers of redevelopment trust.

In order to carry out the purposes of this act, and any redevelopment plan adopted by a city or town pursuant hereto, a redevelopment trust may exercise all powers of a public trust pursuant to the provisions of Sections 176 et seq. and 175.1 et seq. of Title 60 of the Oklahoma Statutes.

Added by Laws 1998, c. 247, § 6, eff. Nov. 1, 1998.

§11-40-107.  Application of Title 60, Section 178.4.

The provisions of Section 178.4 of Title 60 of the Oklahoma Statutes regarding retail outlets and residential enterprises and functions shall not apply to any redevelopment trust operating pursuant to a duly adopted redevelopment plan.

Added by Laws 1981, c. 315, § 7.  Amended by Laws 1998, c. 247, § 7, eff. Nov. 1, 1998.

§11-40-108.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-108.1.  Bonds or notes - Pledge of revenues.

A redevelopment trust operating pursuant to a duly adopted redevelopment plan may issue tax apportionment bonds or notes in accordance with the provisions of the Local Development Act, Section 850 et seq. of Title 62 of the Oklahoma Statutes, as amended, and may receive and pledge revenues derived from the apportionment of ad valorem taxes as provided in Sections 861 and 862 of Title 62 of the Oklahoma Statutes.

Added by Laws 1998, c. 247, § 8, eff. Nov. 1, 1998.

§11-40-109.  Relocation assistance plan.

Before any redevelopment project shall be initiated under this act, a relocation assistance plan shall be approved by the redevelopment trust proposing to undertake the project.  Such relocation assistance plan shall:

1.  Provide for relocation payments to be made to persons, families and businesses who move from real property or who move personal property from real property as a result of the acquisition of the real property by the city in carrying out the provisions of this act, the plan to specify the time and manner of any such payments agreed to;

2.  Provide that no persons or families residing in the project area shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by such displaced person or family at rents within their ability to pay.  Such housing units shall be suitable to the needs of such displaced persons or families and must be a decent, safe, sanitary and otherwise standard dwelling;

3.  Provide for the payment of any damages sustained by a retailer by reason of the liquidation of inventories necessitated by relocation; and

4.  Provide for conformance with requirements promulgated under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended.

Added by Laws 1981, c. 315, § 9.  Amended by Laws 1998, c. 247, § 9, eff. Nov. 1, 1998.

§11-40-110.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-111.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-112.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-113.  Definitions.

The following terms, whenever used or referred to in this act, shall, unless a different intent clearly appears from the context, be constructed to have the following meaning:

1.  "Blighted conditions" means conditions which, because of the presence of a majority of the following factors, substantially impair or arrest the sound development and growth of the municipality or constitute an economic or social liability or are a menace to the public health, safety, morals or welfare in its present condition and use:

a. a substantial number of deteriorated or deteriorating structures,

b. predominance of defective or inadequate street layout,

c. unsanitary or unsafe conditions,

d. deterioration of site improvements,

e. absentee ownership,

f. tax or special assessment delinquency exceeding the fair value of the land,

g. defective or unusual conditions of title,

h. improper subdivision or obsolete platting or land uses,

i. the existence of conditions which endanger life or property by fire and other causes, or

j. conditions which create economic obsolescence, or areas containing obsolete, nonfunctioning or inappropriately developed structures;

2.  "Governing body" means the city council, city commission or town board of trustees;

3.  "Neighborhood" means a contiguous geographic area within a city or town that is characterized by a predominant building style or function, and may apply to residential, commercial or industrial areas;

4.  "Program plan" means a plan for the redevelopment of all or a portion of a redevelopment district, which the governing body of a city or town has found to contain blighted conditions, so that the clearance, replatting, rehabilitation or reconstruction thereof is necessary to effectuate the purposes of this act;

5.  "Project plan" means a specific work or improvement to effectuate all or a portion of a program plan;

6.  "Redevelopment" shall mean the clearance, planning, construction, rehabilitation, or renovation of all or a portion of a redevelopment district, and the provision for such industrial, commercial, retail, residential or public structures and spaces as may be appropriate, including recreational and other facilities incidental or appurtenant thereto;

7.  "Redevelopment district" means that portion of a city or town which the governing body of such city or town has found to contain blighted conditions;

8.  "Redevelopment plan" means a plan for the redevelopment of all or a portion of a redevelopment district; and

9.  "Redevelopment trust" means a public trust established in accordance with Section 176 et seq. of Title 60 of the Oklahoma Statutes which has the power to undertake redevelopment activities.

Added by Laws 1981, c. 315, § 13.  Amended by Laws 1998, c. 247, § 10, eff. Nov. 1, 1998.

§11-40-114.  Repealed by Laws 1998, c. 247, § 12, eff. Nov. 1, 1998.

§11-40-115.  Eminent domain - Lien foreclosure.

A.  A redevelopment trust shall have the right to acquire by the exercise of the power of eminent domain any real property in fee simple or other estate which is necessary to accomplish the purposes of this act, when so approved by the governing body.

B.  A redevelopment trust may exercise the power of eminent domain in the manner provided in Sections 9 through 14 of Title 27 of the Oklahoma Statutes; or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provision for the exercise of the power of eminent domain.  Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to any city, county, public trust or the state or any political subdivision thereof may be acquired without its consent.

C.  In the event of the sale or other disposition of real property of any redevelopment trust by reason of the foreclosure of any mortgage or other lien, through insolvency or bankruptcy proceedings, by order of any court of competent jurisdiction, by voluntary transfer or otherwise, the purchaser of such real property of such redevelopment trust shall continue to use, operate and maintain such real property in accordance with the provisions of any  project plan.

Added by Laws 1981, c. 315, § 15.  Amended by Laws 1998, c. 247, § 11, eff. Nov. 1, 1998.

§1141101.  Survey and plat for subdivisions or proposed municipality.

A person intending to lay out a municipality or an addition or subdivision shall cause a survey and plat to be made of the land which is to be laid out.  The plat shall particularly describe and set forth all streets, alleys, easements, commons or public grounds, all lots and blocks, and fractional lots within or adjoining the land, and give their names, width, courses, boundaries, and extent.

Laws 1977, c. 256, § 41101, eff. July 1, 1978.

§1141102.  Lots to be numbered and described in plat.

All lots shall be numbered in progressive numbers, and their precise length and width shall be stated on the plat or map, together with any streets, alleys, or roads which divide or border the lots. Angles or bearings shall be given on all block lines and lot lines not parallel to block lines.

Laws 1977, c. 256, § 41102, eff. July 1, 1978.

§1141103.  Base line  How formed.

At the time of surveying and platting, the owner of the municipality, addition or subdivision of lots and blocks, or his agent, shall form the base line from which future surveys are to be made.  The base line shall be formed by placing on the line of a street two good and sufficient monuments of such size and dimension as the surveyor shall direct.  The point or points where the base line may be found shall be distinguished on the plat or map.

Laws 1977, c. 256, § 41103, eff. July 1, 1978.

§1141104.  Plats must be certified and acknowledged.

When the plat or map is completed, it shall be certified by a registered land surveyor and the owner or agent who has prepared it. At or before the time of offering the plat or map for record, the plat or map must be acknowledged before some person authorized to take acknowledgment of deeds.  A certificate of such acknowledgment shall be endorsed on the plat or map.  The certificate of the survey and acknowledgment shall also be recorded and form a part of the record.

Laws 1977, c. 256, § 41105, eff. July 1, 1978.

§1141105.  Certificate as to payment of taxes required before plat is recorded.

A.  No plat or map may be accepted for record or be recorded by the county clerk unless it bears the certificate of the county treasurer of the county in which the tract or parcel of land is located, certifying that:

1.  All taxes for all previous years, which taxes have been levied against the tract or parcel of land involving the plat, including improvements thereon, have been paid; and

2.  All taxes for the year during which the plat or map is offered for record, which taxes shall be levied against the land to be platted, excluding improvements thereon, have been paid; provided, if the plat to be certified is a replat, or a plat within a plat, the requirement set forth herein shall only apply to the extent that the boundaries of the tracts or parcels of land which are the subject of the replat or plat vary from the original plat.

B.  The county assessor of the county in which the land to be platted is located shall determine the taxes due for the year during which the plat is offered for record based on the assessed value of the land to be platted, excluding all improvements thereon; shall place the tax so determined on the tax rolls for that year; and shall notify the county treasurer of such taxes due.  In the event the taxes due have not been determined by the county assessor as required in this section or the county treasurer has not been notified of the taxes due on the land to be platted, excluding all improvements thereon, then the owner of the property to be platted, whether in whole or in part, or his agent submitting the plat for record, shall make a security deposit in cash with the county treasurer or a bond executed by a bonding company authorized to do business in the State of Oklahoma.  The security deposit or bond shall be in an amount equal to:

1.  The sum charged upon the last tax rolls in the office of the county treasurer against the tract or parcel of land involving the plat, whether in whole or in part, excluding all improvements thereon; and

2.  Twentyfive percent (25%) of the sum of such taxes as assurance against increase of tax charges for the taxable year in which the plat is offered.

The security deposit or bond shall be held by the county treasurer until the tax rolls for the county have been made up for the taxable year and the tax charge against the tract, excluding all improvements thereon, has become fixed.  Upon the payment of all the tax so charged, or applied thereto out of the cash deposit, the remainder of the deposit shall be refunded or the bond released.

Added by Laws 1977, c. 256, § 41-105, eff. July 1, 1978.  Amended by Laws 2004, c. 50, § 1, eff. Nov. 1, 2004.

§1141106.  Approval by municipal governing body before plat is recorded.

Before any plan, plat or replat of land within the corporate limits of a municipality shall be entitled to record in the office of the county clerk, it must be approved by the municipal governing body.  No plan, plat or replat may be received or recorded in any public office unless the same shall bear thereon, by endorsement or otherwise, the approval of the municipal governing body.  The disapproval of any plan, plat or replat by the municipal governing body shall be deemed a refusal of any proposed dedication shown thereon.

Laws 1977, c. 256, § 41106, eff. July 1, 1978.

§1141107.  Fees of surveyor and register  Where recorded.

The surveyor who shall lay out, survey and plat any municipality, addition or subdivision shall be entitled to receive proper compensation for his services.  The county clerk of the county in which the property is situated shall receive fees as set forth in Section 32 of Title 28 of the Oklahoma Statutes.  The original of the plat and survey shall be retained by the county clerk of the county in which the property is situated, and recorded into a plat book to be provided for that purpose.

Laws 1977, c. 256, § 41107, eff. July 1, 1978.

§1141108.  Plat record specifications.

Any plat submitted for recording shall have the following specifications:

1.  The dimensions of the plat shall be twentyfour (24) by thirtysix (36) inches or shall be a size that can be properly and conveniently folded to these dimensions and shall be drawn to a minimum scale of one hundred (100) feet to the inch; except that plats in which all lots contain a net area in excess of forty thousand (40,000) square feet, the plat may be drawn to a scale of two hundred (200) feet to the inch;

2.  The drawing surface of the plat shall have a binding margin of two (2) inches at the left side of the plat, a margin of not less than one (1) inch at the right side, and a margin of not less than one and onehalf (1 1/2) inches at the top and bottom;

3.  The original tracing of each plat and two prints thereof shall be presented for recording;

4.  The original plat shall be an original drawing made with india ink on a good grade linen tracing cloth, or with a suitable black acetate base ink on a stable polyester base film coated upon completion with a suitable plastic material to prevent flaking and to assure permanent legibility, or a print on a stable polyester base film made by photographic processes from a film scribing tested for residual hypo with an approved hypo testing solution to assure permanency;

5.  Marginal lines, standard certificates and approval forms may be printed or legibly stamped on the plat with permanent opaque black ink when permitted by local ordinance; and

6.  The county clerk may require one of the prints to be a blueprint cloth and the other print to be a photographic matte film positive.

Laws 1977, c. 256, § 41108, eff. July 1, 1978.

§1141109.  Donations and grants shown on plat deemed conveyances  Title to streets, alleys, etc.

When the plat or map has been completed and certified, acknowledged, approved and recorded as required by Sections 41104 through 41108 of this title,  every donation or grant to the public, or to any individual, any religious society, or to any corporation or body politic, marked or noted as such on the plat or map, shall be deemed in law and equity a sufficient conveyance to vest the fee simple of the tract or parcel of land as expressed in the plat or map.  Such conveyance shall be considered for all intents and purposes a general warranty against the donor, his heirs or representatives, to the donee or grantee, for his use for the uses and purposes named in the plat or map, expressed and intended, and no other use and purpose whatever.  The land intended to be used for the streets, alleys, ways, commons or other public uses in any municipality or addition thereto shall be held in the municipality's corporate name in trust to and for the use and purposes set forth and expressed or intended.

§1141110.  Lands already laid out under prior law.

When a municipality, addition or subdivision has been laid out and lots sold, and a plat or map of the land has not been acknowledged and recorded in conformity with laws heretofore in force, then the county commissioners or a majority of them in the county where the land is situated, or the owner who has laid out the land, or his legal representatives, shall prepare the plat or map and have it acknowledged and recorded in the proper county, in the form and manner required by Sections 41104 through 41108 of this title.  The plat or map shall particularly describe the donation of lands or otherwise to individual societies, bodies politic, or for common or public purposes.  The plat or map shall conform with the requirements of current law, except that if the lots have been numbered differently and sales made, and they cannot be easily renumbered to conform with the law, then the lots shall be returned as originally stated.

Laws 1977, c. 256, § 41110, eff. July 1, 1978.

§1141111.  Penalty for sale of lots before compliance.

No person, firm or corporation shall dispose of, offer for sale, or lease for any time any lots or blocks in any municipality, addition or subdivision, or part thereof, which are hereafter laid out, before all the requirements of Sections 41104 through 41108 of this title have been complied with.

Laws 1977, c. 256, § 41111, eff. July 1, 1978.

§1141112.  Correction of errors in plats and conveyances  Petition to district court.

The district court in the county in which the property is situated shall have the jurisdiction to correct municipal plats and plats of additions and subdivisions.  The owner of any lot within the portion of the plat sought to be corrected may file his petition in the district court to correct the plat, or any portion thereof, when the same has been erroneously made by duplicating lot numbers in any block or incorrectly describing the distances on the plat or when the same is, in any manner, incorrect in description or otherwise.  The court may correct the description of property in any conveyance of any lot, where the plat is corrected, which may be necessary for the purpose of making a complete and correct descriptive chain of title to the lot.

Laws 1977, c. 256, § 41112, eff. July 1, 1978.

§1141113.  Parties to suit in correcting plat errors.

A.  If the object of the petition is to correct one (1) block of the plat, or any portion thereof, the petition shall name as parties defendant the record owners, as of the time of commencing the suit, of all the lots within the block sought to be corrected. The municipality within which the plat is located shall be made a party to the suit if the streets and alleys of the municipality will be affected by the correction.

B.  If the object of the petition is to correct a greater portion than one (1) block of the plat, then the petition shall name as parties defendant:

1.  The record owners, as of the time of commencing the suit, of the lots within the area sought to be corrected; and

2.  The municipality within which the plat is located.

Laws 1977, c. 256, § 41113, eff. July 1, 1978.

§1141114.  Action to correct plat errors  Service of summons and notice.

Service of summons in the action shall be had upon the defendants in the manner provided by law in civil actions.  Where the record owners are numerous, however, the action may be maintained in the name of one or more lot owners for the benefit of all the owners of property within the area of that portion of the plat affected by the proposed correction.  In addition to service of process to those record owners in whose name the action is maintained, the petitioner shall also give notice by mail to the following, without naming them as parties defendant:

1.  All owners of record, as shown by the current year's tax rolls in the office of the county treasurer, of lots within the block or area sought to be corrected; and

2.  The municipality within which the plat is located.

The notice shall set out the error sought to be corrected and the manner which is proposed for correcting the error as prayed for in the petition.

Laws 1977, c. 256, § 41114, eff. July 1, 1978.

§1141115.  Correction of errors and defects in recorded plats  Procedure.

A.  Municipal plats or plats of additions and subdivisions which have been erroneously described on any record in the chain of title to said plats, or are otherwise defective on their face, may be corrected pursuant to the provisions of this section or pursuant to the provisions of Sections 41112 through 41114 of this title.

B.  If a municipal plat or plat of an addition or subdivision which is executed and filed in the office of the county clerk of the county in which said plat is located fails to identify or correctly describe the land to be platted, the registered land surveyor who prepared said plat may execute a certificate stating the nature of the error and cure said defect.  The surveyor shall refer to said plat by correct page number and book in which said plat is recorded by the county clerk.  Said certificate shall be dated and signed by said registered land surveyor.

C.  If the registered land surveyor who originally certified said plat pursuant to the provisions of Section 41104 of this title is not available, or if said plat was not prepared by a registered land surveyor, a certificate as provided for in subsection B of this section may be executed by any registered land surveyor, provided said certificate states the reasons why the registered land surveyor who prepared the plat was not available or that said plat was not originally prepared by a registered land surveyor.

D.  Prior to recording the correction certificate in the office of the county clerk of the county in which said plat is located, the certificate shall be approved by the planning commission or other governmental body having jurisdiction, provided that such certificate shall be approved by the municipal governing body if the correction alters or otherwise affects a rightofway or easement of the municipality.

E.  The certificate authorized by the provisions of this section shall be retained by the county clerk of the county in which said plat is located and shall be recorded as a correction in the county plat book.

F.  A certificate filed pursuant to the provisions of this section shall be prima facie evidence of the statements contained in said certificate and shall be received into evidence for that purpose.  No such certificate shall have the effect of destroying or changing any vested rights which were acquired based upon an existing plat despite the errors or defects contained in said plat. The provisions of this section shall not prohibit any interested party from commencing an action in the district court of the county in which the plat is located pursuant to the provisions of Sections 41112 through 41114 of this title.

Added by Laws 1983, c. 35, § 1, eff. Nov. 1, 1983. Amended by Laws 1985, c. 12, § 1, emerg. eff. April 11, 1985.

§1142101.  Definitions.

In Sections 42101 through 42115 of this title, the following terms shall have the meanings respectively provided for them in this section, unless the context otherwise requires:

1.  "Close" means a legislative act of the governing body of a municipality discontinuing the public use of a public way or easement without affecting title to real property;

2.  "Vacate" means the termination, by written instrument, as provided in Section 42106 of this title, or judicial act of the district court, of private and/or public rights in a public way, easement or plat and vesting title in real estate in private ownership;

3.  "Public way" means a street, avenue, boulevard, alley, lane or thoroughfare open for public use; and

4.  "Easement" means rights in real property as set forth in Section 49 of Title 60 of the Oklahoma Statutes.

Laws 1977, c. 256, § 41101, eff. July 1, 1978.

§1142102.  Application by owner for vacation of platted tract, street, alley, easement or public way  Power of district court.

A.  If the owner of any tract of land platted for municipal purposes, or the owner of any portion of such platted tract, desires to vacate the whole or some part thereof, or desires to vacate a platted street, alley, easement or portion thereof, the owner shall file a verified application setting forth his current address and briefly stating the reason for vacating, in the district court in the county where the land is located.

B.  Notwithstanding provisions in subsection A of this section, if the owner of any tract of land platted for municipal purposes for a public way desires to vacate some part thereof and the portion thus vacated would not obstruct the use of the balance of the tract as a street, avenue, alley, lane or thoroughfare open for public use, and which tract after vacation would remain bounded on all sides by land platted for municipal purposes, the owner may file a verified application in the district court in the county where the property is located.  The district court is authorized, upon application by such owner and upon showing that previous use of the tract as a street would remain unobstructed, to alter or vacate the platted tract or any part thereof.

C.  In cases where a portion of a tract is vacated but remains bounded on all sides by public ways and public grounds, title to the portion vacated shall pass to the municipality or public entity created by the municipality for the purpose of managing, developing, maintaining or leasing, for any lawful purpose, public or private, the tract so vacated.  The title to said tract shall remain with the municipality or other public entity until such time as any adjacent tract comprising the public way or street is subsequently vacated and no longer used for a public purpose.

Laws 1977, c. 256, § 42102, eff. July 1, 1978; Laws 1979, c. 236, § 1.  Amended by Laws 1990, c. 194, § 1, emerg. eff. May 10, 1990.

§1142103.  Notice of application to court for vacation  Right to resist.

A.  In addition to any other requirements for notice provided by this section, notice of hearing shall be given to the public by one publication in some newspaper of general circulation in the municipality where the land is located. If there is no newspaper published in such municipality where the land is located, the publication may be in some newspaper of general circulation in the county where the land is located.  Such notice shall be published at least thirty (30) days prior to the time when the application has been set for hearing by the court.

B.  The court shall set a date for hearing on an application for vacation, not less than thirtyfive (35) days nor more than sixty (60) days after the filing of the application.  Notice of the hearing, with a copy of the application attached thereto, shall be served at least thirty (30) days prior to the date set for said hearing in the same manner as is provided for service of process in civil actions on:

1.  The governing body of the municipality if the tract, street,   alley, easement or portion thereof is inside the municipal limits;

2.  The board of county commissioners; and

3.  Any holder of a franchise and others having a special right or privilege granted by ordinance or legislative enactment to use the platted tract or portion thereof or street, alley, easement or portion thereof sought to be vacated.

C.  Notice of the hearing shall be mailed by first class mail at least thirty (30) days prior to the date set for said hearing to:  1.  All owners of land, as shown by the current year's tax rolls in the office of the county treasurer, within three hundred (300) feet of the tract, street, alley, easement or portion thereof sought to be vacated; and

2.  All persons, firms or corporations, not otherwise required to be notified, that are known by the applicant to claim an interest or right in the tract, street, alley, easement or portion thereof sought to be vacated.

Attached to any application shall be the certificate of a bonded abstractor listing the names and mailing addresses, as reflected by the current year's tax rolls in the office of the county treasurer, of all persons required to be notified herein.

D.  The municipality, county, and any holder of a franchise or other special right or privilege, or any owner of any land required by this section to be notified, may appear and oppose and resist the application if such party has filed, at least five (5) days prior to the date set for said hearing, a verified answer showing the grounds therefor.  A copy of the answer shall be mailed to the applicant or applicants the date the answer is filed.

Laws 1977, c. 256, § 43103, eff. July 1, 1978.

§1142104.  Hearing and determination  Extent of relief.

A.  If the applicant for vacation produces to the court satisfactory evidence that the service of notice, mailing, and notice of publication required by Section 42103 of this title has been given, the court shall proceed to hear and determine the application as well as any objections thereto.

B.  If the application shall be for the vacation of the entire plat, and no owner of any portion thereof or the holder of a franchise or other special right or privilege shall appear and object to such vacation, the entire plat may be vacated.  If it shall appear that portions of the plat are not used or required for county or municipal purposes, or for the holder of a franchise or other special right or privilege, as platted, the court may vacate such portions thereof as will not injuriously affect the rights of owners of other portions of the plat or the public.

C.  If the application shall be by the owner of a portion of the platted tract for the vacation of such portion only, or for the vacation of a street, alley, easement or portion thereof abutting such portion, the court may vacate such portion or abutting street, alley, easement or portion thereof as will not injuriously affect the rights of owners of other portions of the plat or the public if it shall appear that:

1.  The portion or abutting street, alley, easement or portion thereof desired to be vacated is either not used or not required for county or municipal purposes or for the use of the holder of a franchise or anyone having a special right or privilege granted by ordinance or legislative enactment; and accordingly, said street, alley, easement or portion thereof has been closed to the public by enactment of any ordinance or resolution;

2.  The platted street, alley, easement or portion thereof on or across such portion has never been used by the public; or

3.  The public has for more than ninety (90) days abandoned such by nonuser, or that the same has been enclosed and occupied adversely to the public for more than ninety (90) days, and that application has been made to the governing body of the county or municipality where the property is located at least ninety (90) days prior to the filing of the application for vacation in the district court for an ordinance or resolution closing the street, alley, easement or portion thereof to public use, but the governing body has failed, refused or neglected to enact such an ordinance or resolution.

Laws 1977, c. 256, § 42104, eff. July 1, 1978; Laws 1979, c. 236, § 3.

§1142105.  Rights of municipal utilities and transmission companies.

No vacation of any plat or public way, or part thereof, shall operate to invalidate or impair the right of any municipal utility or regulated transmission company to continue to possess, occupy, and use that part of the public ways, utility easements, or rightsofway existing within the affected area and occupied and used by any municipal utility or regulated transmission company for the performance of its public service undertaking.  Said easements shall be defined in any decree of vacation.  The municipal utility or regulated transmission company may maintain, replace, repair, and operate its facilities, have unrestricted ingress and egress to said locations, and remove its facilities without impairment by reason of the vacation or partial vacation of any plat or public way.

Amended by Laws 1984, c. 126, § 72, eff. Nov. 1, 1984.

§11-42-106.  Vacation of plat by written agreement of owners.

A.  Any plat of a municipality or addition thereto or any subdivision of land may be vacated by the owners thereof at any time before the sale of any lots therein by a written instrument declaring the same to be vacated, duly executed, acknowledged or proved and recorded in the same office with the plat to be vacated.  The executing and recording of the written instrument, bearing the approval or consent of the municipality in which the plat is situated, shall operate to destroy the force and effect of the recording of the plat so vacated, and to divest all public rights in the public ways, commons, and public grounds laid out as described in the plat.

B.  Where any lots in the plat sought to be vacated have been sold, the plat or a portion thereof may be vacated as provided in subsection A of this section, provided that the owners of sixty percent (60%) of the lots in the plat and all of the owners in the area to be vacated join in the execution of the written instrument, the instrument bears the approval of the municipality in which the plat is situated, and such action is not prohibited by any restrictive covenants encumbering the lots in plat.

C.  Notwithstanding the foregoing provisions, any plat of record in the office of the county clerk in the county in which the real property is situated, for a period of not less than ten (10) years, which bears the approval of the municipality in which the real property is situated, which replats an existing plat, or a portion thereof, shall be deemed a lawful replatting of any plat, or portion thereof, thereby vacating the plat, or a portion thereof, which is replatted.

D.  This section shall not be construed as applying to any of the territory included within the limits of any incorporated municipality created and organized under and by virtue of a special act of the Legislature.

Added by Laws 1977, c. 256, § 42-106, eff. July 1, 1978.  Amended by Laws 1993, c. 241, § 2, eff. Sept. 1, 1993; Laws 2002, c. 74, § 1, emerg. eff. April 15, 2002.

§11-42-106.1.  Amendment of restrictive covenant on property in residential addition - Creation of neighborhood association.

A.  Any restrictive covenant on property contained in a residential addition may be amended if:

1.  The restrictive covenant has been in existence for at least ten (10) years and the amendment is approved by the owners of at least seventy percent (70%) of the parcels contained in the addition or the amount specified in the restrictive covenant, whichever is less; or

2.  The restrictive covenant has been in existence for at least fifteen (15) years and the amendment is approved by the owners of at least sixty percent (60%) of the parcels contained in the addition or the amount specified in the restrictive covenant, whichever is less.

B.  Where a preliminary plat has been filed for a residential addition, the requirements of paragraphs 1 and 2 of subsection A of this section shall include all the parcels contained in the preliminary plat.

C.  In the absence of a provision providing for the amendment of the restrictive covenants of a residential addition the requirements of paragraphs 1 and 2 of subsection A of this section shall apply.  A thirty-day notice of any meeting called to amend the restrictive covenants shall be provided to the owners of every parcel contained in the addition.  Each parcel shall be entitled to one vote.

D.  The recorded restrictive covenants on property contained in a residential addition may be amended by the addition of a new covenant creating a neighborhood association for the addition that would require the mandatory participation of the successors-in-interest of all record owners of parcels within the addition at the time the amendment is recorded.  The amendment must be approved by the record owners of at least sixty percent (60%) of the parcels contained in the addition and shall be subject to the following:

1.  The amendment shall provide that participation in the neighborhood association created by the amendment shall not be mandatory for persons who are record owners of parcels within the residential addition at the time the amendment is filed of record, but such participation shall be mandatory for all successors-in-interest of the record owners;

2.  The amendment must provide that the concurring vote of not less than sixty percent (60%) of the record owners of parcels contained in the addition shall be necessary for the establishment or change of dues for the neighborhood association; and

3.  Following approval, the amendment shall be filed of record in the office of the county clerk of the county wherein the residential addition is located against all parcels within the addition.  The term amendment may apply to an existing covenant or to a new subject not addressed in existing covenants.

A thirty-day written notice of any meeting called to approve any such amendment shall be provided to the owners of every parcel contained in the residential addition.  The notice of such meeting shall be published in a newspaper in the county at least fourteen (14) days before the meeting.  The notice shall also be given by publication in the neighborhood newsletter.  Each parcel within the addition shall be entitled to one vote.  Any amendment approved and recorded pursuant to this subsection may thereafter be revoked by approval of sixty percent (60%) of the record owners of parcels within the addition.

Added by Laws 1995, c. 154, § 1, eff. Nov. 1, 1995.  Amended by Laws 2002, c. 82, § 1, eff. Nov. 1, 2002.

§1142107.  Record of vacation.

Any decree or written instrument vacating a plat or portion thereof shall be filed and recorded in the office of the county clerk in the county where the land is situated and shall include a metes and bounds legal description of the area being vacated and a separate metes and bounds legal description of the area, if any, remaining platted.  The clerk shall write in plain, legible letters across that part of the plat so vacated the word "Vacated".  The county clerk shall provide a copy of the metes and bounds legal description of the property being vacated as furnished by the petitioner to the county assessor.  The clerk shall also note on the original plat a reference to the decree or instrument and the volume and page where recorded.

Added by Laws 1977, c. 256, § 42107, eff. July 1, 1978.  Amended by Laws 2005, c. 116, § 1, eff. Nov. 1, 2005.

§1142108.  Vacating part of a plat  Closing highways.

Any part of a plat may be vacated in accordance with the procedures and subject to the conditions of Sections 42101 through 42115 of this title, provided that such vacating does not abridge or destroy any of the rights and privileges of other owners in the plat.  Nothing contained in this section shall authorize the closing or obstructing of any public highway laid out according to law.

Laws 1977, c. 256, § 42108, eff. July 1, 1978.

§11-42-109.  Replatting of vacated plat - Effect on rights-of-way and restrictive covenants - Reversion of fee.

A.  The owner of any lot in a plat which has been vacated by decree or written instrument may cause the same and a proportionate part of adjacent public ways and public grounds to be replatted and numbered by a registered land surveyor.  The owner of any platted lot or lots may replat the lot or lots without necessity of vacating the initial plat or applicable portion thereof if such action is not prohibited by any restrictive covenants encumbering the lots.  A replat shall not be deemed a vacation of the initial plat nor affect any preexisting public ways, utility easements or rights-of-way.  A replat or a vacation of a plat shall not be deemed a termination of any restrictive covenants which are otherwise enforceable.  When a replat is acknowledged by the owner and bears the approval of the municipality in which the plat is situated and is recorded in the office of the county clerk of the county in which the plat is located, the lots may be conveyed and assessed by the numbers given them on the plat.

B.  When any part of a plat has been vacated by decree or written instrument, the owners of the lots so vacated may enclose the public ways and public grounds adjoining the lots in equal proportion.

C.  Nothing contained in this article shall operate to preclude a fee from reverting to its owner when a public rightofway is vacated in law or in fact.

Added by Laws 1977, c. 256, § 42-109, eff. July 1, 1978.  Amended by Laws 2002, c. 74, § 2, emerg. eff. April 15, 2002.

§1142110.  Power to close public ways or easements by ordinance  Reopening  Rights of utilities.

A.  The municipal governing body by ordinance may close to the public use any public way or easement within the municipality whenever deemed necessary or expedient.  The procedure for closing a public way or easement shall be established by ordinance or resolution adopted by the municipality.

B.  The municipality shall give written notice of any proposed closing of a public way or easement to any holder of a franchise or others determined by the governing body to have a special right or privilege granted by ordinance or legislative enactment to use the public way or easement at least thirty (30) days prior to passage of any ordinance providing for closing of a public way or easement.

C.  The municipality shall retain the absolute right to reopen the public way or easement without expense to the municipality.  The public way or easement may be reopened by ordinance whenever:

1.  The municipal governing body deems it necessary; or

2.  An application of the property owners owning more than onehalf in area of the property abutting on the public way or easement previously closed is filed with the governing body.

D.  Closing of the public way or easement shall not affect the right to maintain, repair, reconstruct, operate or remove utility, public service corporation, or transmission company facilities of service therein, nor shall a closing affect private ways existing by operation of law unless released in writing executed by the owners thereof.

Laws 1977, c. 256, § 42110, eff. July 1, 1978.

§1142111.  Court action by owners to foreclose or reopen public way  Petition.

Any owner of any real estate to which any public way or easement, or any part thereof, has heretofore reverted or may hereafter revert by closing, within the corporate limits of any municipality, may commence an action in the district court in the county in which the real estate is situated, upon filing a verified petition.  The petition shall show the passage of an ordinance closing the public way or easement and ask for the foreclosure of the absolute right to reopen the public way or easement or ask for the reopening of the public way or easement.  Attached to the verified petition shall be the certificate of a bonded abstractor listing the names and mailing addresses of all persons required to be notified as set forth in Section 42112 of this title.

Laws 1977, c. 256, § 42111, eff. July 1, 1978.

§11-42-112.  Notice of court action by owners to foreclose or reopen.

Notice of the verified petition by a property owner to foreclose the right to reopen the public way or to reopen the public way shall be given by:

1.  Service of summons to the municipality as provided in civil action;

2.  Service of summons to public service corporations, transmission and utility companies or franchise holders having rights in the public way or easement; and

3. a. Mailing by first class mail at least thirty (30) days before the hearing a copy of the petition and a copy of the notice to be published as provided in subparagraph b of this paragraph to all owners of record, as shown by the current year's tax rolls in the office of the county treasurer, of property abutting that portion of the public way or easement sought to be vacated, and such other owners of record whose property abuts said public way or easement within three hundred (300) feet from that portion of said public way or easement sought to be vacated; and to any person, firm or corporation, not otherwise required to be notified, that is known by the petitioner to claim an interest or rights in the public way or easement.  An affidavit verifying the mailing of the petition and notice as provided for in this subparagraph shall be filed in the action.

b. Notice to the public shall be given by one (1) publication in a newspaper of general circulation published in the county where the property is located, which publication shall be at least thirty (30) days prior to the hearing.  The summons or publication notice shall provide for an answer date not less than twenty (20) days after issuance of the summons or first publication notice.

Added by Laws 1977, c. 256, § 42-112, eff. July 1, 1978.  Amended by Laws 1988, c. 57, § 1, eff. Nov. 1, 1988; Laws 1997, c. 28, § 1, eff. July 1, 1997.

§1142113.  Hearing and disposition of petition to foreclose or reopen.

A.  At the hearing on the petition, the district court shall inquire into the merits of the petition and take testimony as in any special proceeding and, upon determination of the issues, may:

1.  grant the foreclosure of the right to reopen the public way or easement unless the municipality has established that it has a present or future reason to reopen or use the public way or easement as a public way or easement;

2.  grant the request to reopen the public way or easement;

3.  deny the petition; or

4.  make any proper order pursuant to the facts and the law.

B.  The order granting foreclosure of the right to reopen the vacated public way or easement, or portion thereof, shall vest a complete fee simple title in and to the vacated part or portion thereof which reverted to the real estate.

C.  When any public way or easement is vacated, the same shall revert to the owners of real estate adjacent to such public way or easement on each side, in proportion to the frontage of the real estate, except in cases where such public way or easement has been taken and appropriated to public use in a different proportion, in which case it shall revert to adjacent lots or real estate in proportion to which it was taken from them or dedicated.  Provided, however, when any public way or easement so vacated remains bounded on all sides by public ways, public grounds, or public easements, title to the entire tract vacated shall vest in the municipality but may then be used by the municipality or a leasehold conveyed by act of the governing body for any lawful purpose, public or private.

Amended by Laws 1984, c. 126, § 73, eff. Nov. 1, 1984; Laws 1990, c. 194, § 2, emerg. eff. May 10, 1990.

§1142114.  Limitation on claims for damages.

No one may maintain an action for damages against the parties obtaining a decree of vacation of a public way or easement, their heirs, assigns, or successors, unless commenced within ninety (90) days after the decree of vacation has been rendered or the decree has become final if an appeal has been taken.

Laws 1977, c. 256, § 42114, eff. July 1, 1978.

§1142115.  Validation.

Any and all judgments rendered prior to October 1, 1973, for the vacation of a plat, public way or easement in actions that were prosecuted in compliance with the law applicable at the time such action accrued are hereby validated and declared to be legal and valid; except that any action which was commenced prior to October 1, 1973, or any action accruing prior to October 1, 1973, which is commenced prior to October 1, 1974, shall be determined according to the law in effect at the time of the accrual of such action, and the rights of the parties to such pending litigation or litigation commenced prior to October 1, 1974, shall not be affected by the provisions of this article.

Laws 1977, c. 256, § 42115, eff. July 1, 1978.

§1143101.  General powers of municipalities.

For the purpose of promoting health, safety, morals, or the general welfare of the community, a municipal governing body may regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes.

Laws 1977, c. 256, § 43101, eff. July 1, 1978.

§11-43-101.1.  Restriction of use of or prohibition of future use of property hazardous to aircraft operation.

A.  Any municipality in this state within which there lies wholly or in part an active-duty United States military installation, may enact a city ordinance specifying that within five (5) miles of the corporate limits of the military installation future uses on the property which may be hazardous to aircraft operation shall be restricted or prohibited.  Such authority shall not extend into the corporate limits of another municipality.

B.  The ordinance shall restrict or prohibit future uses within the five-mile area which:

1.  Release into the air any substance which would impair visibility or otherwise interfere with the operation of aircraft, such as steam, dust or smoke unless such substance is generated from agricultural use;

2.  Produce light emissions, either directly, or indirectly or by reflective light, which would interfere with pilot vision;

3.  Produce electrical emissions which would interfere with aircraft communications systems or navigation equipment;

4.  Attract birds or waterfowl including, but not limited to, operation of sanitary landfills and maintenance of feeding stations;

5.  Provide for structures within ten (10) feet of aircraft approach, departure, or transitional surfaces;

6.  Expose persons to noise greater than seventy-five (75) decibels; or

7.  Detract from the aesthetic appearance, or otherwise create or promote an unsightly, unsanitary or unhealthy appearance of any entrance into the installation including, but not limited to, automobile or truck salvage yards, equipment storage sites or solid waste storage or disposal sites.

C.  The ordinance shall restrict or prohibit future uses within the five-mile area which violate any Federal Aviation height restriction criteria.

D.  1.  The ordinance shall be consistent with the most current recommendations or studies made by the United States Air Force installations located at Altus Air Force Base located in Altus, Oklahoma, Tinker Air Force Base located in Oklahoma City, Oklahoma, and Vance Air Force Base located in Enid, Oklahoma, entitled "Air Installation Compatible Use Zone Study" or studies made by the United States Department of the Army installations located at Fort Sill in Lawton, Oklahoma, entitled "Army Compatible Use Buffers" or any similar zoning relating to or surrounding a military installation as adopted by a county, city, or town or any combination of those governmental entities and shall be consistent with the most current recommendations; and

2.  Interpretations of such ordinance shall consider the recommendations or studies with a view to protection of the public and maintenance of safe aircraft operations.

E.  Subject to the provisions and requirements of paragraph 1 of subsection D of this section, the ordinance shall not prohibit single-family residential use on tracts of one (1) acre or more in area, provided that future construction shall comply with the "Guidelines for the Sound Insulation of Residences Exposed to Aircraft Operations, Wyle Research Report WR 89-7".  Such construction shall be regulated and inspected by the municipality's existing building permit and inspection ordinances and procedures.

Added by Laws 2001, c. 352, § 2, emerg. eff. June 1, 2001.  Amended by Laws 2002, c. 41, § 1, emerg. eff. April 11, 2002; Laws 2004, c. 335, § 1, eff. Nov. 1, 2004.

§11-43-102.  Establishing districts within municipality - Erection, etc. of buildings - Uniformity of regulations - Sale for consumption of low-point beer.

A.  The municipal governing body may divide the municipality into districts of such number, shape and area as it deems suitable in carrying out its powers as to buildings, land and structures.  Within the districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land.  All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

B.  The municipal governing body may enact nondiscriminatory zoning ordinances regulating the location for the sale for consumption on the premises of low-point beer, as defined in Section 163.2 of Title 37 of the Oklahoma Statutes, commonly called 3.2 beer; provided, however, that no special or separate classification shall be created only for businesses selling said product.

C.  Nothing in this section shall be construed to apply to telephone exchange buildings.

Added by Laws 1977, c. 256, § 43-102, eff. July 1, 1978.  Amended by Laws 1980, c. 49, § 1, eff. Oct. 1, 1980; Laws 1995, c. 274, § 3, eff. Nov. 1, 1995.

§1143103.  Purpose of regulations  Comprehensive plan.

Municipal regulations as to buildings, structures and land shall be made in accordance with a comprehensive plan and be designed to accomplish any of the following objectives:

1.  To lessen congestion in the streets;

2.  To secure safety from fire, panic and other dangers;

3.  To promote health and the general welfare, including the peace and quality of life of the district;

4.  To provide adequate light and air;

5.  To prevent the overcrowding of land;

6.  To promote historical preservation;

7.  To avoid undue concentration of population; or

8.  To facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements.

The regulations shall be made with reasonable consideration, among other things, as to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the municipality.  The governing body shall provide the manner in which regulations, restrictions and district boundaries shall be determined, established and enforced, and amended, supplemented or changed.

Added by Laws 1977, c. 256, § 43103, eff. July 1, 1978.  Amended by Laws 1991, c. 32, § 1, eff. Sept. 1, 1991; Laws 1999, c. 220, § 3, eff. Nov. 1, 1999.

§1143104.  Notice and public hearing of proposed regulations.

Parties in interest and citizens shall have an opportunity to be heard at a public hearing before any district regulation, restriction, or boundary shall become effective.  At least fifteen (15) days' notice of the date, time, and place of the hearing shall be published in a newspaper of general circulation in the municipality.  Said notice shall include a map of the area tobe affected which indicates street names or numbers, streams, or other significant landmarks in said area.

Amended by Laws 1984, c. 126, § 74, eff. Nov. 1, 1984.

§1143105.  Amendments or changes of regulations, restrictions and boundaries  Protests.

A.  Regulations, restrictions and district boundaries of municipalities may be amended, supplemented, changed, modified or repealed.  The requirements of Section 43104 of this title on public hearings and notice shall apply to all proposed amendments or changes to regulations, restrictions or district boundaries.

B.  Protests against proposed changes shall be filed at least three (3) days before the date of the public hearings.  If protests are filed by:

1.  the owners of twenty percent (20%) or more of the area of the lots included in a proposed change, or

2.  the owners of fifty percent (50%) or more of the area of the lots within a three hundred (300) foot radius of the exterior boundary of the territory included in a proposed change;

then the proposed change or amendment shall not become effective except by the favorable vote of threefourths of all the members of the municipal governing body where there are more than seven members in the governing body, and by threefifths favorable vote where there are seven or less members in the governing body.

Laws 1977, c. 256, § 43105, eff. July 1, 1978.

§1143106.  Additional notice requirements for proposed zoning changes and reclassifications.

A.  Except as authorized in subsection B of this section, in addition to the notice requirements provided for in Section 43104 of this title, notice of a public hearing on any proposed zoning change, except by a municipality acting pursuant to subsection B of this section, shall be given twenty (20) days prior to the hearing by mailing written notice by the secretary of the planning commission, or by the municipal clerk if there is no planning commission, to all the owners of real property as provided for in Section 43105 of this title.  The notice shall contain the:

1.  legal description of the property and the street address or approximate location in the municipality; and

2.  present zoning  of the property and the zoning sought by the applicant; and

3.  date, time, and place of the public hearing.

In addition to written notice requirements, notice may also be given by posting notice of said hearing on the affected property at least twenty (20) days before the date of the hearing.

B.  If a municipality proposes zoning reclassifications in order to revise its comprehensive plan or official map or to identify areas which require specific land use development due to topography, geography, or other distinguishing features, including but not limited to floodplain, drainage, historic preservation, and blighted areas, the governing body may require, in addition to the notice requirements provided for in Section 43104 of this title, a sign to be posted on designated properties within the area affected by the proposed zoning reclassification.  The sign and the lettering thereon shall be of sufficient size so as to be clearly visible and legible from the public street or streets toward which it faces. The notice shall state:

1.  the date, time, and place of the public hearing; and

2.  who will conduct the public hearing; and

3.  the desired zoning classification; and

4.  the proposed use of the property; and

5.  other information as may be necessary to provide adequate and timely public notice.

Amended by Laws 1984, c. 126, § 75, eff. Nov. 1, 1984.

§1143107.  Injunction for violations of regulations.

If any building, structure or land is in violation of any municipal ordinance or other regulation, the proper local authorities of the municipality, or any other person affected thereby, in addition to other remedies, may institute appropriate action or proceedings to prevent any unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use; to restrain, correct or abate any violation; to prevent the unlawful occupancy of the building, structure or land; or to prevent any illegal act, conduct, business or use in or about the premises.

Laws 1977, c. 256, § 43107, eff. July 1, 1978.

§1143108.  Governing act in case of conflict.

Whenever the provisions of a statute, local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose higher standards than any other applicable statute, local ordinance or regulation, then the provisions of the statute, local ordinance or regulation which impose higher standards or greater restrictions shall govern.  In no event shall any provision of this article apply to any property of any railway company or terminal company.

Laws 1977, c. 256, § 43108, eff. July 1, 1978.

§1143109.  Appointment of zoning commission.

In order to avail itself of the powers conferred by this article, the municipal governing body shall appoint a commission to be known as the zoning commission to recommend the boundaries of the various original districts and to recommend appropriate regulations to be enforced therein.  The commission shall make a preliminary report and hold public hearings thereon before submitting its final report.  The governing body shall not hold its public hearings or take action until it has received the final report of the commission.  Where a municipal planning commission already exists, it shall be appointed as the zoning commission.

Laws 1977, c. 256, § 43109, eff. July 1, 1978.

§11-43-109.1  Suit to challenge action, decision, ruling or order of municipal governing body - Timing.

Any suit to challenge any action, decision, ruling or order of the municipal governing body under the provisions of this article shall be filed with the district court within thirty (30) business days from the action, decision, ruling or order.

Added by Laws 2004, c. 314, § 2, eff. Nov. 1, 2004.

§11-43-110.  Planned unit developments - Zoning ordinances - Required regulations - Notice and hearing - Consideration of requests - Incorporation of other land development ordinances and statutes.

A.  As used in this section, "planned unit development" includes cluster housing, planned residential and nonresidential development, community unit plan, and other zoning requirements which are designed to accomplish the objectives of a comprehensive plan and zoning ordinance through a land development project review process based on the application of site planning criteria to achieve integration of the proposed land development project with the characteristics of the project area.

B.  A municipal governing body may establish planned unit development requirements and procedures in a zoning ordinance which permit flexibility in the regulation of land development; encourage innovation in land use and variety in design, layout and type of structures constructed; achieve efficiency in the use of land, natural resources, energy and the providing of public services and utilities; encourage useful open space; and provide better housing, employment and shopping opportunities particularly suited to the needs of the residents of the state.  The review and approval of a planned unit development shall be made by either the planning commission or the governing body.

C.  Within a designated planned unit development, conditions relating to the use of land, including but not limited to, permitted uses, lot sizes, setbacks, height limits, required facilities, buffers, open space areas, lighting, signage, landscaping, parking and loading, compatibility, and land use density shall be determined in accordance with the planned unit development regulations specified in the zoning ordinance.  The planned unit development conditions need not be uniform with regard to each type of land use if equitable procedures recognizing due process principles and avoiding arbitrary decisions have been followed in making regulatory decisions.

D.  The planned unit development regulations established by a municipality shall specify the following:

1.  The body which shall review and approve planned unit development requests and amend the same;

2.  The conditions which create planned unit development eligibility, the persons and agencies involved in the review process, if any, and the requirements and standards upon which applications will be reviewed and approval granted; and

3.  The procedures required for application, review and approval.

E.  Following receipt of a request for a planned unit development, at least one public hearing shall be held.  An ordinance may provide for one or more preapplication conferences before submission of a planned unit development request, and the submission of preliminary site plans before the public hearing.  Notification of the public hearing shall be given by mail in the same manner as required by Section 43-106 of this title for public hearings on proposed zoning changes.  In addition, a municipality may require notice by posting and/or publication.  Within a reasonable time following the public hearing, the body responsible for approving planned unit developments shall deny the request, approve the request, or approve the request with conditions.

1.  Should the ordinance require that the municipal governing body amend the ordinance to act on the planned unit development request, the planning commission shall conduct the public hearing and make recommendations on the planned unit development request which shall be transmitted to the municipal governing body for consideration in making a final decision.  If an amendment of a zoning ordinance is required by the planned unit development regulations of a municipal zoning ordinance, the requirements of this act for amendment of a zoning ordinance shall be followed.

2.  If the planned unit development regulations of a municipal zoning ordinance do not require amendment of the ordinance to authorize a planned unit development, the body charged in the zoning ordinance with review and approval of planned unit developments may approve, approve with conditions, or deny a request.

F.  Final approvals may be granted on each phase of multiphased planned unit developments if each phase contains the necessary consideration of the natural environment and the health, safety, and welfare of the users of the planned unit development and the landowners immediately adjacent thereto.

G.  In establishing planned unit development regulations, a municipal governing body may incorporate by reference other available and applicable ordinances or statutes which regulate land development.  The planned unit development regulations contained in zoning ordinances shall encourage complementary relationships between zoning regulations and other requirements affecting the development of land.

Added by Laws 1990, c. 215, § 1, emerg. eff. May 18, 1990.

§11-43-111.  Conditions of approval - Standards of evaluation - Record of conditions.

A.  If a municipal zoning ordinance authorizes the consideration and approval of planned unit developments pursuant to Section 2 of this act, or otherwise provides for discretionary decisions, the regulations and standards upon which those decisions are made shall be specified in the ordinance.  The standards shall be consistent with, and promote the intent and purpose of the comprehensive plan and/or any ordinances, and promote the land use or activity so as to be compatible with adjacent uses of land, the natural environment, and the planned capacities of public services and facilities affected by the land use.  The standards shall also ensure that the land use or activity is consistent with the public health, safety, and welfare of the municipality.

B.  Reasonable conditions may be required in conjunction with the approval of a planned unit development.  Conditions imposed shall meet the following requirements:

1.  Be designed to take into consideration natural environment, the health, safety and welfare of the residents, and landowners immediately adjacent to the proposed land use or activity, and the community as a whole.

2.  Be related to the valid exercise of the police power, and to the proposed use or activity.

3.  Be necessary to meet the intent and purpose of the zoning requirements; be related to the standards established in the ordinance for the land use or activity under consideration; and be necessary to ensure compliance with those standards.

C.  The conditions imposed with respect to the approval of a land use or activity shall be stated in the record of the approval actions, and shall not be changed or amended except as authorized by the zoning ordinance with notice as specified thereby.  The approving body shall maintain a record of conditions which are changed.

Added by Laws 1990, c. 215, § 2, emerg. eff. May 18, 1990.

§11-43-112.  Site plans - Submission, review and approval - Changes - Validity of prior approved developments.

A.  As used in the section, "site plan" means the documents and plans specified in the zoning ordinance needed to ensure that a proposed land use or activity is in compliance with the ordinances and applicable state and federal regulations, if any.

B.  The procedures and requirements for the submission and approval of site plans shall be specified in the zoning ordinance.  Site plan submission, review and approval shall be required for planned unit developments.  Decisions denying, approving, or conditionally approving a site plan shall be based upon the approved planned unit development conditions and standards, and requirements contained in the zoning ordinance.

C.  Changes to the approval site plan may be authorized by the zoning ordinance with notice as specified thereby.

D.  Nothing set out in this section or Sections 2 and 3 of this act shall invalidate a planned unit development approved by a municipality prior to the effective date of these sections.

Added by Laws 1990, c. 215, § 3, emerg. eff. May 18, 1990.

§11-43-113.  Specific use permits - List of uses - Conditions for use of land - Public hearing.

A.  As used in this act, "specific use permit" means a permit granted by a municipal governing body, after notice and a hearing and preliminary review and recommendation of a municipal planning commission, for a specific use within any zoning district.  Municipalities may enact an ordinance provision for specific use permit.  Any municipality enacting an ordinance providing for specific use permits shall enumerate a list of uses which it has determined more intensely dominate the area in which they are to be located or their effects on the general public are broader in scope than other types of uses which are permitted in a zoning district.  An entity with a use which is enumerated on the list may, by application for a specific use permit, locate in a zoning district for which such use would not normally be allowed or could be allowed, but due to its potential impact on surrounding properties, must secure a specific use permit.

B.  The types of uses for which a specific use permit may be required shall be those types of uses which, because of the size of the land they require or the specialized nature of the use, may more intensely dominate the area in which they are located and their effects on the general public are broader in scope than other uses permitted in the district.

C.  The designation of a specific use as possible on the specific use list shall not constitute an authorization or an assurance that such use will be permitted.  Rather, each specific use permit application shall be viewed as to its probable effect on the adjacent properties and community welfare and may be approved or denied as the findings indicate appropriate.

D.  In granting a specific use permit, the governing body of the municipality may require conditions related to the use of land, including, but not limited to, permitted uses, lot sizes, setback, height limits, required facilities, buffers, open space areas, lighting, signage, landscaping, parking and loading, compatibility, land use density and such other development standards and operational conditions and safeguards as are indicated to be important to the welfare and protection of adjacent property and the community as a whole.  This may include having the property platted and/or the requirement of the dedication of sufficient right-of-way or easement as necessary to further the public good.  Such conditions shall be determined in accordance with the regulations specified in the zoning ordinance.  The conditions need not be uniform with regard to each type of land use if equitable procedures recognizing due process principles and avoiding arbitrary decisions have been followed in making regulatory decisions.

E.  The specific use permit regulations established by a municipality shall specify the following:

1.  The body which shall review and approve specific use permit requests and amend the same;

2.  The conditions which create specific use permit eligibility, the persons and agencies involved in the review process, if any, and the requirements and standards upon which applications will be reviewed and approval granted; and

3.  The procedures required for application, review and approval.

F.  Following receipt of a request for a specific use permit, at least one public hearing shall be held.  An ordinance may provide for one or more preapplication conferences before submission of a request, and the submission of preliminary site plans before the public hearing.  Notification of the public hearing shall be given by mail in the same manner as required by Section 43-106 of Title 11 of the Oklahoma Statutes for public hearings on proposed zoning changes.  Within a reasonable time following the public hearing, the body responsible for approving a specific use permit shall deny the request, approve the request, or approve the request with the following conditions:

1.  The planning commission shall conduct a public hearing and make recommendations on the specific use permit request which shall be transmitted to the municipal governing body for consideration in making a final decision.  If an amendment of a zoning ordinance is required by the specific use permit regulations of a municipal zoning ordinance, the requirements for amendment of a zoning ordinance shall be followed; and

2.  If the specific use permit regulations of a municipal zoning ordinance do not require amendment of the ordinance with review and approval of specific use permits, the municipal governing body may approve, approve with conditions, or deny a request.

G.  In establishing specific use permit ordinances, the municipal governing body may incorporate by reference other available and applicable ordinances or statutes which regulate land development.

Added by Laws 2003, c.18, § 1, eff. Nov. 1, 2003.

§11-43-114.  Decision-making regulations and standards - Conditions of approval.

A.  If a municipal zoning ordinance authorizes the consideration and approval of a specific use permit pursuant to the provisions of this act, the regulations and standards upon which those decisions are made shall be specified in the ordinance.  The standards shall be consistent with, and promote the intent and purpose of the comprehensive plan and/or ordinances, and promote the land use or activity so as to be compatible with adjacent uses of land, the natural environment, and the planned capacities of public services and facilities affected by the land use.  The standards shall also ensure that the land use or activity is consistent with the public health, safety, and welfare of the municipality.

B.  Reasonable conditions may be required in conjunction with the approval of a specific use permit.  Conditions imposed shall meet the following requirements:

1.  Be designed to take into consideration natural environment, the health, safety, and welfare of the residents and landowners immediately adjacent to the proposed land use or activity, and the community as a whole;

2.  Be related to the valid exercise of the police power, and to the proposed use or activity;

3.  Be necessary to meet the intent and purpose of the zoning requirements;

4.  Be related to the standards established in the ordinance for the land use or activity under consideration; and

5.  Be necessary to ensure compliance with those standards.

C.  The conditions imposed with respect to the approval of a specific use permit shall be stated in the record of the approval actions, and shall not be changed or amended except as authorized by the zoning ordinance with notice as specified thereby.  The approving body shall maintain a record of conditions which are changed.

Added by Laws 2003, c 18, § 2, eff. Nov. 1, 2003.

§11-43-115.  Site plans - Submission and approval.

A.  As used in this section, "site plan" means the documents and plans specified in the zoning ordinance which are needed to ensure that a proposed land use or activity is in compliance with the ordinances and applicable state and federal regulations, if any.

B.  The procedures and requirements for the submission and approval of site plans shall be specified in the zoning ordinance.  Site plan submission review and approval shall be required for specific use permits.  Decisions denying, approving, or conditionally approving a site plan shall be based upon the approved specific use permit conditions and standards, and requirements contained in the zoning ordinance.

C.  Changes to the approved site plan may be authorized by the zoning ordinance with notice as specified thereby.

D.  The ordinance providing for specific use permits may provide that the permit shall become void if the use ceases for a specified period of time or if the use does not commence within a specified time after the granting of the specific use permit.

E.  Nothing set out in this section or Sections 1 and 2 of this act shall invalidate a specific use permit approved by a municipality prior to the effective date of these sections whether named a specific use permit or conditional use permit or other term but having as its purpose the same or similar purpose herein provided and which provided notice and an opportunity for hearing prior to approval.

Added by Laws 2003, c. 18, § 3, eff. Nov. 1, 2003.

§1144101.  Board of adjustment  Appointment.

Where a municipality is exercising zoning powers, as conferred by Sections 43101 through 43109 of this title, the governing body of the municipality shall provide by ordinance for the appointment of a Board of Adjustment.  The board of adjustment shall consist of five (5) members, each to be appointed for a term of three (3) years and removable for cause by the governing body, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant.

Laws 1977, c. 256, § 44101, eff. July 1, 1978.

§1144102.  Meetings and rules.

The board of adjustment shall adopt rules in accordance with the provisions of the ordinance adopted by the municipal governing body.  Meetings of the board of adjustment shall be held at the call of the chairman and at such other times as the board of adjustment may determine.  The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses.  The board of adjustment shall be subject to the open meeting laws of the state and all meetings, deliberations and voting of the board shall be open to the public.  The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of all official actions, all of which shall be immediately filed in the office of the board of adjustment and shall be public record.

Laws 1977, c. 256, § 44102, eff. July 1, 1978.

§1144103.  Board of adjustment in cities over 200,000 population  Hearings and compensation.

In any city which has a population in excess of two hundred thousand (200,000), the board of adjustment shall hold a minimum of two regular scheduled public hearings per month, unless the city also has a board of building code appeals which holds at least one meeting each month in addition to the monthly meeting of the board of adjustment.  The members of the board of adjustment may receive a per diem of Twentyfive Dollars ($25.00) for each meeting attended not to exceed Fifty Dollars ($50.00) per month.

Laws 1977, c. 256, § 44103, eff. July 1, 1978.

§1144104.  Powers.

The board of adjustment shall have the power to:

1.  hear and decide appeals if it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of any zoning ordinance;

2.  hear and decide special exceptions to the zoning ordinance to allow a use, or a specifically designated element associated with a use, which is not permitted by right in a particular district because of potential adverse effect, but which if controlled in the particular instance as to its relationship to the neighborhood and to the general welfare, may be permitted by the board of adjustment, where specifically authorized by the zoning ordinance, and in accordance with the substantive and procedural standards of the zoning ordinance;

3.  authorize in specific cases a variance from the terms, standards and criteria that pertain to an allowed use category within a zoning district as authorized by the zoning ordinance when such cases are shown not to be contrary to the public interest if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance shall be observed and substantial justice done; provided, however, the board shall have no power to authorize variances as to use except as provided by paragraph 4 of this section;

4.  hear and decide oil and/or gas applications or appeals unless prohibited throughout a municipality by municipal ordinance. The board of adjustment shall be required to make the findings prescribed by Section 44107 of this title in order to grant a variance as to use with respect to any such application or appeal.

Exceptions and/or variances may be allowed by the board of adjustment only after notice and hearing as provided in Section 44108 of this title.  The record of the meeting at which the variance or special exception was granted shall show that each element of a variance or special exception was established at the public hearing on the question, otherwise said variance or special exception shall be voidable on appeal to the district court.

Amended by Laws 1984, c. 126, § 76, eff. Nov. 1, 1984; Laws 1988, c. 198, § 1, emerg. eff. June 9, 1988.

§1144105.  Extent of relief.

A.  When exercising the powers provided for in Section 44104 of this title, the board of adjustment, in conformity with the provisionsof the ordinance, may reverse or affirm, in whole or in part, or modify the order, requirement, decision, or determination from which appealed and may make such order, requirement, decision, or determination as ought to be made.

B.  The concurring vote of at least three members of the board of adjustment shall be necessary to reverse any order, requirement, decision, or determination being appealed from, to decide in favor of the applicant, or to decide any matter which may properly come before it pursuant to the zoning ordinance and Section 44104 of this title.

Amended by Laws 1984, c. 126, § 77, eff. Nov. 1, 1984; Laws 1988, c. 198, § 2, emerg. eff. June 9, 1988.

§1144106.  Special exceptions.

The municipal governing body may authorize the board of adjustment to make special exceptions to specific uses allowed within each zoning category according to the zoning ordinance in appropriate cases and subject to appropriate conditions and safeguards in harmony with its general purpose and intent and only in accordance with general or specific provisions contained in the zoning ordinance.

Amended by Laws 1988, c. 198, § 3, emerg. eff. June 9, 1988.

§1144107.  Variances.

A variance from the terms, standards and criteria that pertain to an allowed use category within a zoning district as authorized by the zoning ordinance may be granted, in whole, in part, or upon reasonable conditions as provided in this article, only upon a finding by the board of adjustment that:

1.  The application of the ordinance to the particular piece of property would create an unnecessary hardship;

2.  Such conditions are peculiar to the particular piece of property involved;

3.  Relief, if granted, would not cause substantial detriment to the public good, or impair the purposes and intent of the ordinance or the comprehensive plan; and

4.  The variance, if granted, would be the minimum necessary to alleviate the unnecessary hardship.

Amended by Laws 1988, c. 198, § 4, emerg. eff. June 9, 1988.

§1144107.1.  Nonconforming use - Termination - Exception.

A.  The lawful nonconforming use of a building, structure or premises as such existed at the time of the adoption and recording of any ordinance affecting it, may be continued, although such use does not conform with the provisions of such ordinance.  The municipality may provide for the termination of lawful nonconforming uses either by specifying the period or periods within which such use shall be required to cease, or by designating conditions or circumstances which shall cause such use to cease, or by providing a formula or formulas whereby the compulsory termination of a nonconforming use shall be so fixed as to allow a reasonable period for the amortization of the investment in the nonconformance.

B.  Regulations and restrictions affecting the termination of nonconforming uses as authorized by this section may be adopted or amended by the municipality only after notice and hearing as provided in Sections 43104 and 43105 of Title 11 of the Oklahoma Statutes.

C.  Nothing in this section shall be construed to permit or authorize municipalities to terminate lawful nonconforming uses consisting of oil and/or gas activity.

D.  Nothing in this section shall be construed to permit or authorize municipalities to terminate a lawfully erected nonconforming sign unless such sign is altered in a manner that increases the degree of nonconformity or is abandoned for a period of more than two (2) years.

Added by Laws 1988, c. 198, § 5, emerg. eff. June 9, 1988.  Amended by Laws 1994, c. 125, § 3, eff. Sept. 1, 1994.

§1144108.  Notice and hearings  Contents of notice  Minor variances or exceptions.

A.  Notice of public hearing before the board of adjustment shall be given by publication in a newspaper of general circulation in the municipality where the property is located and by mailing written notice by the clerk of the board of adjustment to all owners of property within a three hundred (300) foot radius of the exterior boundary of the subject property.  A copy of the published notice may be mailed in lieu of written notice; however, the notice by publication and written notice shall be published and mailed at least ten (10) days prior to the hearing.

B.  The notice, whether by publication or mail, of a public hearing before the board of adjustment shall contain:

1.  Legal description of the property and the street address or approximate location in the municipality;

2.  Present zoning classification of the property and the nature of the appeal, variance or exception requested; and

3.  Date, time and place of the hearing.

C.  On hearings involving minor variances or exceptions, notice shall be given by the clerk of the board of adjustment by mailing written notice to all owners of property adjacent to the subject property.  The notice shall be mailed at least ten (10) days prior to the hearing and shall contain the facts listed in subsection B of this section.  The board of adjustment shall set forth in a statement of policy what constitutes minor variances or exceptions, subject to approval or amendment by the municipal governing body.

Laws 1977, c. 256, § 44108, eff. July 1, 1978.

§1144109.  Procedure for appeals to the board of adjustment.

The municipal governing body shall provide by ordinance for appeals from any action or decision of an administrative officer acting pursuant to any zoning ordinance to the board of adjustment in the following manner:

1.  Appeals from the action of any administrative officer to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any decision of the administrative officer;

2.  An appeal shall be taken within the time limits as fixed by municipal ordinance by filing with the officer from whom the appeal is taken and by filing with the board of adjustment a notice of appeal specifying the grounds therefor.  The officer from whom the appeal is taken shall forthwith transmit to the board of adjustment certified copies of all the papers constituting the record of the matter, together with a copy of the ruling or order from which the appeal is taken;

3.  An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property.  In such case the proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown; and

4.  The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time.  Upon the hearing any party may appear in person or by agent or by attorney.

Laws 1977, c. 256, § 44109, eff. July 1, 1978.

§1144110.  Appeals from the board of adjustment.

A.  An appeal from any action, decision, ruling, judgment or order of the board of adjustment may be taken by any person or persons, jointly or severally aggrieved, or any taxpayer or any officer, department, board or bureau of the municipality to the district court in the county in which the situs of the municipality is located.

B.  The appeal shall be taken by filing with the municipal clerk and with the clerk of the board of adjustment, within the time limits which may be fixed by ordinance, a notice of appeal.  The notice shall specify the grounds for the appeal.  No bond or deposit for costs shall be required for such appeal.

C.  Upon filing the notice of appeal, the board of adjustment shall forthwith transmit to the court clerk the original, or certified copies, of all papers constituting the record in the case, together with the order, decision or ruling of the board.

D.  The appeal shall be heard and tried de novo in the district court.  All issues in any proceedings under this section shall have preference over all other civil actions and proceedings.

E.  An appeal to the district court from the board of adjustment stays all proceedings in furtherance of the action appealed from, unless the chairman of the board, from which the appeal is taken, certifies to the court clerk, after the notice of appeal has been filed, that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property.  In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the district court upon application or notice to the administrative officer in charge of the enforcement of the terms and provisions of the ordinance, and upon notice to the chairman of the board from which the appeal is taken, and upon due cause being shown.

F.  The district court may reverse or affirm, wholly or partly, or modify the decision brought up for review.  Costs shall not be allowed against the board of adjustment unless it shall appear to the district court that the board acted with gross negligence or in bad faith or with malice in making the decision appealed from.  An appeal shall lie from the action of the district court as in all other civil actions.

Laws 1977, c. 256, § 44110, eff. July 1, 1978.

§1145101.  Municipal planning commissions  Appointment authorized  Ordinances.

A municipal governing body may appoint a municipal planning commission whenever it is deemed expedient and may pass suitable ordinances for carrying out the provisions of this article.

Laws 1977, c. 256, § 45101, eff. July 1, 1978.

§1145102.  Members of municipal planning commission  Compensation.

The municipal planning commission shall consist of not less than five (5) citizens, all of whom shall reside within the municipality.  The members shall be nominated by the mayor and confirmed by the governing body of the municipality.  Each member shall serve for a term of three (3) years.  When the commission is first appointed, the terms of onethird (1/3) of the members shall be for three (3) years, onethird (1/3) for two (2) years, and onethird (1/3) for one (1) year.  Appointments to fill vacancies shall be for the unexpired term only.  The members of the commission shall serve without pay, except that in cities having a population of more than two hundred thousand (200,000), the commissioners may receive a per diem as set by the municipal governing body, not to exceed Twentyfive Dollars ($25.00) for each meeting attended or One Hundred Dollars ($100.00) per month.

Amended by Laws 1984, c. 126, § 78, eff. Nov. 1, 1984.

§1145103.  Duties and powers of the planning commission  Employees.

The planning commission shall prepare from time to time plans for the betterment of the municipality as a place of residence or for business.  It may consider and investigate any subject matter tending to the development and betterment of the municipality, and make recommendations as it may deem advisable concerning the adoption thereof, to any department of the municipal government, and for any purpose make or cause to be made surveys, maps or plans. The commission shall have the power and authority to employ engineers, attorneys, clerks and a secretary, or any other help deemed necessary, subject to the approval of the municipal governing body.  The salaries and compensation of any planning commission employees shall be fixed by the governing body and shall be paid out of the municipal treasury as other officers and employees.  The necessary expenses incurred by the commission shall be appropriated and paid out of the municipal treasury as other legal expenses of the municipality, but in no event may the planning commission be authorized to create a deficiency.

Laws 1977, c. 256, § 45103, eff. July 1, 1978.

§11-45-104.  Public improvements and plats of land  Planning commission review  Subdivision regulations  Rural land not served by municipal water and sewer facilities.

A.  Before final action may be taken by any municipality or department thereof on the location, construction, or design of any public building, statue, memorial, park, parkway, boulevard, street, alley, playground, public ground, or bridge, or the change in the location or grade of any street or alley, the question shall be submitted to the planning commission for investigation and report.  Counties and school districts may be exempted from the payment of a fee to obtain any license or permit required by a zoning, building, or similar ordinance of a municipality.

B.  All plans, plats, or replats of land laid out in lots or blocks, and the streets, alleys, or other portions of the same, intended to be dedicated to public or private use, within the corporate limits of a municipality, shall first be submitted to the municipal planning commission for its approval or rejection.  Before said plans, plats, or replats shall be entitled to be recorded in the office of the county clerk, they shall be approved by the municipal governing body.  It shall be unlawful to offer and cause to be recorded any such plan, plat, or replat in any public office unless the same shall bear thereon, by endorsement or otherwise, the approval of the municipal governing body.  Any plat filed without the endorsed approval of the municipal governing body shall not import notice nor impose any obligation or duties on the municipality.  The disapproval of any such plan, plat, or replat by the municipal governing body shall be deemed a refusal of the proposed dedication shown thereon.

C.  The municipal planning commission may exercise jurisdiction over subdivision of land and adopt regulations governing the subdivision of land within its jurisdiction.  Any such regulations, before they become effective, shall be approved by the municipal governing body and shall be published as provided by law for the publication of ordinances.  Such regulations may include provisions as to the extent to which streets and other ways shall be graded and improved and to which water, sewer, and other utility mains, piping, or other facilities shall be installed as a condition precedent to the approval of the plat.  The regulations may provide for a tentative approval of the plat before such installation.  Any such tentative approval shall be revocable for failure to comply with commitments upon which the tentative approval was based and shall not be entered on the plat.  In lieu of the completion of any improvements or utilities prior to the final approval of the plat, the commission may accept an adequate bond with surety, satisfactory to the commission, to secure for the municipality the actual construction and installation of the improvements or utilities at a time and according to specifications fixed by or in accordance with the regulations of the commission, and further conditioned that the developer will pay for all material and labor relating to the construction of the improvements.  The municipality may enforce said bond by all appropriate legal and equitable remedies.  Nothing in this section shall be construed as granting to any municipality or planning commission the power to direct any public utility to extend its services to any particular area.

D.  Upon adoption of the regulations governing the subdivision of land as provided in subsection C of this section, no plat or deed or other instrument concerning the subdivision of land within the corporate limits of a municipality shall be filed with the county clerk until it has been approved by the municipal planning commission of that municipality in accordance with the officially adopted regulations of subdivisions of that commission.  If such approval is needed, the approval shall be endorsed on the face of the plat, or in the case of a deed or other instrument, in the form of a special subdivision certificate.  If the adopted regulations exempt a certain subdivision of land from the approval requirement, the municipal planning commission shall provide to the county clerk an exemption statement to accompany the deed or instrument to be filed.

E.  A municipality which contains large areas of rural land not served by water and sewer facilities by the municipality shall authorize the use of private roadways in either platted or unplatted areas and shall issue building permits to property owners whose property is abutting upon the private roadways, without complying with standards as provided for dedicated streets, subject to the following conditions:

1.  The private roadway easement shall be at least fifty (50) feet in width; and

2.  The property abutting upon the private roadway shall contain not less than two (2) acres; provided, however, if the covenants of the subdivision allow for Evapotranspiration Absorption Systems or an Aerobic Wastewater Treatment System, the property abutting upon the private roadway may contain not less than one (1) acre; and

3.  The property shall be more than onefourth (1/4) mile from sewer and water facilities furnished by the municipality; and

4.  The private roadway shall not be dedicated to the public but reserved for future dedication and, until such future dedication, shall be the private roadway of the owners of the abutting property; and

5.  The private roadway shall be maintained by the owners of the property within the subdivision; and

6.  The municipality shall have no responsibility for the maintenance or repair of the private roadway; and

7.  If the property is platted, there shall be emblematized on the face of the plat, clearly conspicuous, a notice that the streets and drives have not been dedicated to the public and that the streets shall be maintained by the private property owners within the subdivision.  Said streets shall always be open to police, fire, and other official vehicles of all state, federal, county, and municipal agencies; and

8.  Every deed shall clearly acknowledge that the roadway is private and not maintained by the municipality; and

9.  Prior to the sale of any parcel of land in the subdivision, a conspicuous sign shall be posted at the entrance to the subdivision:  "Private roadway not maintained by __________ (the municipality)".  At any time after the municipality permits the use of said private roadway, a petition of the owners of at least sixty percent (60%) of the area of the land to improve and dedicate the street shall bind all of the owners thereby to permanently improve the street or roadway in compliance with the requirements of the municipality; and

10.  The planning commission may require the developer of such property to reserve appropriate utility easements for water, sewer, and any other utility installations as may be required for present and future development.

Added by Laws 1977, c. 256, § 45-104, eff. July 1, 1978.  Amended by Laws 1978, c. 126, § 1, eff. July 1, 1978; Laws 1984, c. 126, § 79, eff. Nov. 1, 1984; Laws 1989, c. 231, § 1, eff. Nov. 1, 1989; Laws 2002, c. 274, § 1, eff. July 1, 2002; Laws 2004, c. 20, § 1, eff. July 1, 2004.

§11-45-106.  Suit to challenge action, decision, ruling or order of municipal planning commission - Timing.

Any suit to challenge any action, decision, ruling or order of the municipal planning commission under provisions of this article shall be filed with the district court within thirty (30) business days from the action, decision, ruling or order.

Added by Laws 2004, c. 314, § 3, eff. Nov. 1, 2004.

§1146101.  Regional planning commissions  Appointment authorized  Members  Compensation.

Any municipality may appoint a regional planning commission. The members of the regional planning commission shall consist of the members of the municipal planning commission.  The mayor, municipal engineer, chairman of the board of county commissioners, and county engineer shall be ex officio voting members of the commission but shall not be counted for purposes of a quorum.  Members of the regional planning commission shall serve without pay.

Amended by Laws 1984, c. 126, § 80, eff. Nov. 1, 1984.

§1146102.  Jurisdiction of regional planning commission.

The regional planning commission shall have jurisdiction over a regional district which shall be construed to mean any land outside the incorporated limits of any municipality whose any one boundary, at any point, shall be within a distance of three (3) miles from the incorporated limits of the municipality.

Laws 1977, c. 256, § 46102, eff. July 1, 1978.

§1146103.  Duties and powers of regional planning commission  Employees and expenses.

The regional planning commission shall prepare from time to time plans for the systematic development and betterment of the regional district for residence, manufacturing or business purposes. It may consider and investigate any subject matter tending to the development and betterment of such regional district and make recommendations as it may deem advisable concerning the adoption thereof to any department of the municipal or county government, and for any purpose make or cause to be made surveys, maps or plans. The commission shall have the power and authority to employ attorneys, engineers, clerks and a secretary, and to pay for their services, and to pay for such other expenses as the commission may lawfully incur, including the necessary disbursements incurred by its members in the performance of their duties as members of the commission.  It shall be lawful for the board of county commissioners to appropriate money for the expenses of such regional planning commission.

Laws 1977, c. 256, § 46103, eff. July 1, 1978.

§1146104.  Public improvements and plats of land  Regional planning commission review  Rural land not served by municipal water and sewer facilities  Punishment for violation.

Section 46104.  A.  Before final action shall be taken by any municipal or county government or department thereof on the location and design of any public buildings, statue, memorial, park, parkway, boulevard, playground, public grounds, or bridge, within such regional district, the question shall be submitted to the regional planning commission for investigation and report.

B.  All plans, plats, or replats of land laid out in lots or blocks, and the streets, alleys, or other portions of the same intended to be dedicated to public or private use, within such regional district, shall first be submitted to the regional planning commission and approved by it before it shall be entitled to record in the office of the county clerk.  It shall be unlawful to receive or record any such plat, plan or replat in any public office unless the same shall bear thereon, by endorsement or otherwise, the approval of the regional planning commission.  The disapproval of any such plan, plat or replat by the regional planning commission shall be deemed a refusal of the proposed dedication shown thereon.

C.  In any regional district which contains large areas of rural land not served by water and sewer facilities by any governmental entity, the use of private roadways in either platted or unplatted areas shall be recognized and authorized and building permits to property owners abutting upon the private roadways shall be issued without complying with standards as provided for dedicated streets under the following conditions:

1.  The private roadway easement shall be at least fifty (50) feet in width;

2.  The property abutting the private roadway shall contain not less than two (2) acres;

3.  The property shall be more than onefourth (1/4) mile from sewer and water facilities furnished by the governmental entity;

4.  The private roadway shall not be dedicated to the public but reserved for future dedication and, until such future dedication, be the private roadway of the abutting property owners;

5.  The private roadway shall be maintained by the owners of the property within the subdivision;

6.  No municipality or county shall have responsibility for the maintenance and repair of the private roadway;

7.  If the property is platted, there shall be emblemized on the face of the plat, clearly conspicuous, a notice that the streets and drives have not been dedicated to the public, and that the streets shall be maintained by the private property owners within the subdivision, but that the streets shall always be open to police, fire, and other official vehicles of all state, federal, county and municipal agencies;

8.  Every deed shall clearly acknowledge that the roadway is private and not maintained by any municipality or county;

9.  Prior to the sale of any parcel in the subdivision, a conspicuous sign shall be posted at the entrance to the subdivision: "Private roadway not maintained by __________ (the municipality or county)."  At any time after use of such private roadway is recognized and authorized pursuant to law, a petition of at least sixty percent (60%) of the owners, in area, to improve and dedicate the street shall bind all of the owners thereby to permanently improve the street or roadway in compliance with the applicable requirements of the municipality or county.  All other ordinances and planning commission regulations pursuant to the provisions of this article relating to subdivisions not in conflict herewith shall be applicable in such cases.  The provisions of any ordinance, planning commission regulation or statute relating to subdivisions which are in conflict with this section are hereby superseded; and

10.  The planning commission may require the developer of such property to reserve appropriate utility easements for water, sewer and any other utility installations as may be required for present and future development.

D.  Any person, partnership or corporation violating any of the provisions of Sections 46101 through 46104 of this title, upon conviction thereof, shall be fined not less than Two Hundred Dollars ($200.00) nor more than One Thousand Dollars ($1,000.00), or imprisoned in the county jail for a term not less than thirty (30) days, nor more than six (6) months, or may be subjected to both such fine and imprisonment.

Laws 1977, c. 256, § 46104, eff. July 1, 1978; Laws 1978, c. 126, § 2, eff. July 1, 1978.

§11-46-105.  Suit to challenge action, decision, ruling or order of regional planning commission - Timing.

Any suit to challenge any action, decision, ruling or order of the regional planning commission under the provisions of this article shall be filed with the district court within thirty (30) days from the action, decision, ruling or order.

Added by Laws 2004, c. 314, § 4, eff. Nov. 1, 2004.

§1147101.  Application and definitions.

The provisions of Sections 47101 through 47124 of this title are applicable to all cities which have a population of not less than two hundred thousand (200,000) according to the latest federal census.  The following terms, when used in this article, shall have the meanings respectively provided for them in this section:

1.  "Municipality" means any incorporated city of over two hundred thousand (200,000) population;

2.  "Mayor" means the chief executive of the municipality, whether the official designation of his office be mayor, city manager, or otherwise;

3.  "Council" means the chief legislative body of the municipality;

4.  "Streets" includes streets, avenues, boulevards, roads, lanes, alleys, viaducts, and other ways;

5.  "Subdivision" means the division of a lot, tract, or parcel of land into two or more lots, plats, sites, or other divisions of land for the purpose, whether immediate or future, of sale or of building development.  It includes resubdivision and when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided; and

6.  "Commission" means the city planning commission.

Laws 1977, c. 256, § 47101, eff. July 1, 1978.

§1147102.  Grant of power to municipality.

Any municipality may make, adopt, amend, extend, add to, or carry out a municipal plan as provided in this article and create by ordinance a planning commission with the powers and duties herein set forth.  The planning commission shall be designated as the city planning commission.

Laws 1977, c. 256, § 47102, eff. July 1, 1978.

§1147103.  Members of the city planning commission.

The city planning commission shall consist of nine (9) members to be appointed by the mayor, if the mayor be an elective officer, otherwise by such officer as the council may designate as the appointing power in the ordinance creating the commission.  In a municipality which is divided into wards or other subdivisions for the election of members of the council, one member shall be appointed to the planning commission from each of the wards or subdivisions.  All members of the commission shall serve as such without compensation, and the members shall hold no other municipal office, except that one member may be a member of the zoning board of adjustment or appeals.  The term of each member shall be six (6) years or until his successor is appointed and qualified; except that when the commission is first appointed, the respective terms of three of the members shall be three (3), four (4) and five (5) years.  Members may be removed by the mayor, after a public hearing, for inefficiency, neglect of duty, or malfeasance in office.  The mayor shall file a written statement of reasons for the removal. Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired term by the mayor or by the appointing power designated by the council in municipalities in which the mayor is not an elective officer.

Laws 1977, c. 256, § 47102, eff. July 1, 1978.

§1147104.  Organization and rules.

The commission shall elect a chairman and create and fill other of its offices as it may determine.  The term of chairman shall be one (1) year, with eligibility for reelection.  The commission shall hold at least one regular meeting each month.  It shall adopt rules for transaction of business and shall keep a record of its resolutions, transactions, findings and determinations, which record shall be a public record.

Laws 1977, c. 256, § 47104, eff. July 1, 1978.

§1147105.  Staff and finances.

The commission may recommend such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law as govern other corresponding civil employees of the municipality.  The commission may also recommend to the council the employment of city planners, engineers, architects, and consultants for such other services as it may require.  The council may provide funds for the salaries of employees and the expenses of the planning commission as for other functions of the municipality.

Laws 1977, c. 256, § 47105, eff. July 1, 1978.

§1147106.  General powers and duties.

It shall be the function and duty of the commission to make and adopt a master plan for the physical development of the municipality, including any area outside its boundaries which in the commission's judgment bear relation to the planning of the municipality.  The commission may cooperate with any county planning commission having planning jurisdiction over such unincorporated areas in connection with the preparation of that portion of the master plan covering those areas.  The plan, with the accompanying maps, plats, charts, and descriptive matter shall show the commission's recommendations for the development of the territory, including among other things, the general location, character, and extent of streets, viaducts, subways, bridges, waterways, water fronts, boulevards, parkways, playgrounds, squares, parks, aviation fields, and other public ways, grounds and open spaces; the general location of public buildings and other public property; also the removal, relocation, widening, narrowing, vacating, abandonment, change of use or extension of any of the foregoing ways, grounds, open spaces, buildings, or property; as well as a zoning plan for the control of the height, area, bulk, location, and use of buildings and premises.  As the work of making the whole master plan progresses, the commission from time to time may adopt and publish a part or parts thereof, any such part to cover one or more major sections or divisions of the municipality, or one or more of the matters listed above or other functional matters to be included in the plan.  The commission may amend, extend, or add to the plan from time to time.

Laws 1977, c. 256, § 47106, eff. July 1, 1978.

§1147107.  Purposes of the plan.

In preparation of the plan, the commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the municipality and with due regard to its relation to neighboring territory.  The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the municipality and its environs which will best promote, in accordance with present and future needs, health, safety, morals, order, convenience, prosperity and general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, the promotion of safety from fire and other dangers, adequate provision for light and air, the promotion of healthful and convenient distribution of population, the promotion of good civic design and arrangement, and wise and efficient expenditure of public funds.

Laws 1977, c. 256, § 47107, eff. July 1, 1978.

§1147108.  Procedure of commission in adopting the plan.

The commission may adopt the plan as a whole by a single resolution or may by successive resolutions adopt successive parts of the plan, the parts corresponding with major geographical sections or divisions of the municipality or with functional subdivisions of the subject matter of the plan, and may adopt any amendment or extension thereof or addition thereto.  Before the adoption of the plan or any such part, amendment, extension, or addition the commission shall hold at least one public hearing thereon, notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the municipality and in the official gazette, if any, of the municipality.  The adoption of the plan or of any part or amendment or extension or addition shall be by resolution of the commission carried by the affirmative votes of a majority of the commission. The resolution shall refer expressly to the maps and descriptive and other matter intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the map and plan and descriptive matter by the identifying signature of the chairman or secretary of the commission.  An attested copy of the plan or part thereof shall be certified to the council.

Laws 1977, c. 256, § 47108, eff. July 1, 1978.

§1147109.  Legal status of official plan  Approval by commission.

Whenever the commission shall have adopted the master plan of the municipality or of one or more major sections or districts thereof no street, square, park, or other public way, ground, or open space, or public building or structure, or other government enterprise, shall be constructed or authorized in the municipality or in the planned section and district until the location, character and extent thereof shall have been submitted to and approved by the commission.  In the case of disapproval, the commission shall communicate its specific findings and reasons for disapproval in writing to the council, which shall have the power to overrule the disapproval by a recorded vote of not less than twothirds of all its members.  If the authorization or financing of the public way, ground, space, building, structure, or other governmental enterprise, does not fall within the province of the council, under the law or charter provisions governing same, the submission to the commission shall be by the board, commission or body having jurisdiction, and the commission's disapproval may be overruled by the board, commission or body having jurisdiction by a vote of not less than twothirds of all its members.  If the sponsoring agency is appointive and not elected, the disapproval of the commission cannot be overridden except by a vote of not less than twothirds of all the members of the council.  The failure of the commission to act within sixty (60) days after the date of official submission to the commission shall be deemed approval.

Laws 1977, c. 256, § 47109, eff. July 1, 1978.

§1147110.  Overruling planning commission action by council.

Any action of the commission as set forth in any report, recommendation, order or decision of the commission, which, by law, is required to be submitted to the council for approval, disapproval or further action, may be overruled by the council only by the vote of not less than a majority of the entire membership of such council.

Laws 1977, c. 256, § 47110, eff. July 1, 1978.

§1147111.  Miscellaneous powers and duties of commission.

The commission shall have power to promote public interest in and understanding of the plan and to that end may publish and distribute copies of the plan or of any report and may employ other means of publicity and education as it may determine.  Members of the commission, when duly authorized by the commission, may attend city planning conferences or meetings of city planning institutes or hearings upon pending city planning legislation, and the council, by resolution spread upon its minutes, may authorize and pay the reasonable traveling expenses incident to attendance at authorized meetings.  The commission from time to time shall recommend to the appropriate public officials programs for public structures and improvements and for the financing thereof.  It shall be part of its duties to consult and advise with public officials and agencies, public utility companies, civic, education, professional and other organizations, and with citizens with relation to the protecting or carrying out of the plan.  The commission shall have the right to accept and use gifts for the exercise of its functions.  All public officials shall furnish the commission, upon request and within a reasonable time, available information as it may require for its work.  The commission, its members, officers, and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon.  In general, the commission shall have the powers as may be necessary to enable it to fulfill its functions, promote municipal planning, or carry out the purposes of this article.

Laws 1977, c. 256, § 47111, eff. July 1, 1978.

§1147112.  Transfer of zoning powers and duties to planning commission.

In order to avoid a multiplicity of boards and commissions and to avoid a duplication of functions, the council may transfer to the city planning commission all of the powers and duties of any zoning commission or planning commission now existing and may authorize the city planning commission to exercise the powers and to perform the duties relative to the formulation of zoning regulations which are now authorized by law.  The provisions of this article shall not be construed as a general grant of power to municipalities to create districts and regulate buildings and land uses therein, but that power shall continue as may be authorized by law.

Laws 1977, c. 256, § 47112, eff. July 1, 1978.

§1147113.  Scope of control of subdivisions  Review of plats.

After a city planning commission is organized, all maps, plats, replats, and subdivisions of land into lots, blocks, streets and alleys shall be submitted to the commission, and no map or plat of land within the jurisdiction of the commission shall be filed or recorded until it shall have been approved by the commission and the approval entered in writing on the plat by the chairman or secretary of the commission.

Laws 1977, c. 256, § 47113, eff. July 1, 1978.

§1147114.  Subdivision regulations.

A.  Before the commission may exercise jurisdiction over subdivision of land, it shall adopt regulations governing the subdivision of land within its jurisdiction.  The regulations may provide for the proper arrangement of streets in relation to other existing or planned streets and to the master plan, for adequate and convenient open spaces for traffic, utilities, access of firefighting apparatus, recreation, light and air, or for the avoidance of congestion of population, including minimum width and area of lots.

B.  The regulations on subdivision of land may include provisions as to the extent to which streets and other ways shall be graded and improved and to which water and sewer and other utility mains, piping or other facilities shall be installed as a condition precedent to the approval of the plat.  The regulations or practice of the commission may provide for a tentative approval of the plat previous to such installation; but any such tentative approval shall be revocable for failure to comply with commitments on which the tentative approval was based, and shall not be entered on the plat. In lieu of the completion of any improvements and utilities prior to the final approval of the plat, the commission may accept an adequate bond satisfactory to the commission, with surety, to secure to the municipality the actual construction and installation of the improvements or utilities at a time and according to specifications fixed by or in accordance with the regulations of the commission, and further conditioned that the developer will pay for all material and labor entering into the construction of the improvements.  The municipality is hereby granted the power to enforce such bond by all appropriate legal and equitable remedies.

C.  Nothing in this section shall be construed as granting to any municipality or city planning commission the power to direct any public utility to extend its services to any particular area.

D.  All regulations governing the subdivision of land shall be published as provided by law for the publication of ordinances, and before adoption, a public hearing shall be held thereon.

§1147115.  Procedure for approval of plats.

The commission shall approve or disapprove a plat within thirty (30) days after it has been submitted to the commission; otherwise the plat shall be deemed to have been approved, and a certificate to that effect shall be issued by the commission on demand.  The applicant for the commission's approval may waive the thirtyday requirement and consent to an extension of the period.  The ground for disapproval of any plat shall be stated upon the records of the commission.  Any plat submitted to the commission shall contain the name and address of a person to whom notice of a hearing shall be sent; and no plat shall be acted on by the commission without affording a hearing thereon.  Notice shall be sent to the person at said address by registered mail of the time and place of the hearing not less than five (5) days before the date fixed therefor.  Similar notice shall be mailed to the owners of land immediately adjoining the platted land, as their names appear upon the plats in the county clerk's office and their addresses appear in the directory of the municipality or on the tax records of the municipality or county. Every plat approved by the commission, by virtue of the approval, shall be deemed to be an amendment of or an addition to or a detail of the municipal plan and a part thereof.  Approval of a plat shall not be deemed to constitute or effect an acceptance by the public of any street or other open space shown upon the plat. The commission from time to time may recommend to the council amendments of the zoning ordinance or map or additions thereto to conform to the commission's recommendations for the zoning regulation of the territory comprised within approved subdivisions.  The commission shall have the power to agree with the applicant upon use, height, area or bulk requirements or restrictions governing buildings and premises within the subdivision, provided such requirements or restrictions do not authorize the violation of the then effective zoning ordinance of the municipality.  The requirements or restrictions shall be stated upon the plat prior to the approval and recording thereof and shall have the same force of law and be enforceable in the same manner and with the same sanctions and penalties and subject to the same power or amendment or repeal as though set out as a part of the zoning ordinance or map of the municipality.

Laws 1977, c. 256, § 47114, eff. July 1, 1978.

§11-47-115.  Procedure for approval of plats.

The commission shall approve or disapprove a plat within thirty (30) days after it has been submitted to the commission; otherwise the plat shall be deemed to have been approved, and a certificate to that effect shall be issued by the commission on demand.  The applicant for the commission's approval may waive the thirty-day requirement and consent to an extension of the period.  The ground for disapproval of any plat shall be stated upon the records of the commission.  Any plat submitted to the commission shall contain the name and address for a person to whom notice of a hearing shall be sent, and no plat shall be acted on by the commission without affording a hearing thereon.  Notice shall be sent to the person at the address by registered mail of the time and place of the hearing not less than five (5) days before the date fixed therefor.  Similar notice shall be mailed by first-class mail to the owners of land immediately adjoining the platted land, as their names appear upon the plats in the county clerk's office and their addresses appear in the directory of the municipality or on the tax records of the municipality or county.  Every plat approved by the commission, by virtue of the approval, shall be deemed to be an amendment of or an addition to or a detail of the municipal plan and a part thereof.  Approval of a plat shall not be deemed to constitute or effect an acceptance by the public of any street or other open space shown upon the plat.  The commission from time to time may recommend to the council amendments of the zoning ordinance or map or additions thereto to conform to the commission's recommendations for the zoning regulation of the territory comprised within approved subdivisions.  The commission shall have the power to agree with the applicant upon use, height, area or bulk requirements or restrictions governing buildings and premises within the subdivision, provided such requirements or restrictions do not authorize the violation of the then effective zoning ordinance of the municipality.  The requirements or restrictions shall be stated upon the plat prior to the approval and recording thereof and shall have the same force of law and be enforceable in the same manner and with the same sanctions and penalties and subject to the same power or amendment or repeal as though set out as a part of the zoning ordinance or map of the municipality.

Added by Laws 1977, c. 256, § 47-115, eff. July 1, 1978.  Amended by Laws 1998, c. 234, § 5, eff. Nov. 1, 1998.

§1147116.  Unapproved plats not entitled to record.

Section 47116.  A.  No plat, replat, or subdivision of land within the jurisdiction of the commission shall be entitled to record unless it bears the written approval of the commission.  No deed referring to the unapproved plat shall be entitled to record and, if recorded, shall not import notice.

B.  No deed describing land by metes and bounds which conveys land within the jurisdiction of the commission in a tract of five (5) acres or less shall be entitled to record and, if recorded, shall not import notice, unless one of the following conditions is met:

1.  The deed bears the written approval of the commission; or

2.  A preceding title transaction of record bears the written approval of the commission of the metes and bounds description in the subsequent deed.

C.  The provisions of subsections A and B of this section shall not apply to any plat, replat, subdivision or deed which has been recorded prior to annexation by the municipality, or to any deed or other conveyance of unplatted property covering all of the unplatted property acquired by the grantor in a single conveyance if the grantor's deed has been filed of record for five (5) years or more.

Laws 1977, c. 256, § 47116, eff. July 1, 1978; Laws 1978, c. 65, § 1, eff. July 1, 1978.

§1147117.  Improvements in unapproved streets.

The municipality shall not accept, lay out, open, improve, grade, pave, curb, or light any street, or lay or authorize water mains or sewers or utility connections to be laid in any street, within any portion of territory for which the commission shall have adopted a major street plan, unless the street:

1.  Shall have been accepted or opened as or shall otherwise have received the legal status of a public street prior to the adoption of the street plan; or

2.  Corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the commission or with a street on a street plat made by and adopted by the commission.

However, the council may accept any street not shown on or not corresponding with a street on the official master plan or on an approved subdivision plat or an approved street plat, provided the ordinance or other measure accepting such street be first submitted to the city planning commission for its approval, and, if approved by the commission, be enacted or passed by not less than a majority of all the members of the council.  If the ordinance or other measure accepting such street is disapproved by the commission, the ordinance or measure may be enacted or passed by not less than twothirds of all the members of the council.  A street approved by the commission upon submission by council, or a street accepted by twothirds vote after disapproval by the commission, shall thereupon have the status of an approved street as fully as though it had been originally shown on the official master plan or on a subdivision plat approved by the commission or had been originally platted by the commission.

Laws 1977, c. 256, § 47117, eff. July 1, 1978.

§1147118.  Erection of buildings.

After the city planning commission has adopted a major street plan of the territory within its subdivision jurisdiction or part thereof, no building shall be erected on any lot within the territory or part, nor shall a building permit be issued therefor unless the street giving access to the lot upon which the building is proposed to be placed:

1.  Shall have been accepted or opened as or shall otherwise have received the legal status of a public street prior to that time; or

2.  Corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the commission or with a street accepted by council, after submission to the commission, by the favorable vote required in Section 47117 of this title.

Any building erected in violation of this section shall be deemed an unlawful structure, and the building inspector or other appropriate official may cause it to be vacated and have it removed.

Laws 1977, c. 256, § 47118, eff. July 1, 1978.

§1147119.  Use of certain private roadways  Dedication, repair and maintenance of roadways  Building permits.

A.  A municipality situated in three or more counties which contains large areas of rural land not served by water and sewer facilities by the municipality shall recognize and permit the use of private roadways in either platted or unplatted areas consisting of ten (10) acres or less and shall issue building permits to owners of property abutting upon the private roadways without complying with standards as provided for dedicated streets under the following conditions:

1.  The private roadway easement shall be at least fifty (50) feet in width;

2.  The property abutting the private roadway shall contain not less than two (2) acres;

3.  The property shall be more than onefourth (1/4) mile from sewer and water facilities furnished by the municipality;

4.  The private roadway shall not be dedicated to the public but reserved for future dedication and, until such future dedication, be the private roadway of the abutting property owners;

5.  The private roadway shall be maintained by the owners of the property within the subdivision;

6.  The municipality shall have no responsibility for the maintenance and repair of the private roadway;

7.  If the property is platted, there shall be emblematized on the face of the plat, clearly conspicuous, a notice that the streets and drives have not been dedicated to the public, and that the streets shall be maintained by the private property owners within the subdivision, but that the streets shall always be open to police, fire, and other official vehicles of all state, federal, county, and municipal agencies;

8.  Every deed shall clearly acknowledge that the roadway is private and not maintained by the municipality; and

9.  Prior to the sale of any parcel in the subdivision, a conspicuous sign shall be posted at the entrance to the subdivision: "Private roadway not maintained by __________ (the municipality)".

At any time after the municipality recognizes and permits the use of such private roadway, a petition of at least sixty percent (60%) of the owners, in area, to improve and dedicate the street shall bind all of the owners thereby, to permanently improve the street or roadway in compliance with the requirements of the municipality. All other ordinances and planning commission regulations pursuant to the provisions of this article relating to subdivisions not in conflict herewith shall be applicable in such cases.

B.  Multiple subdivisions divided into contiguous tenacre tracts shall not qualify for the private road exemption provided for in subsection A of this section.

C.  A municipality situated in three or more counties which contains large areas of rural land not served by water and sewer facilities by the municipality shall recognize and accept the dedication, repair, and maintenance of the roadways in either platted or unplatted areas and shall issue building permits to owners of property abutting upon all roadways complying with the following standards:

1.  The roadbed shall be graded to a width of thirtyfour (34) feet from the edge of slope to the edge of slope, with a maximum crown of six (6) inches and with side slopes of 3:1 in cut section and a maximum of 2:1 in fill sections;

2.  Ditches, where required for drainage, shall be a minimum of eighteen (18) inches in depth;

3.  The subgrade shall be compacted thirtytwo (32) feet in width to a depth of six (6) inches to a minimum of ninetyfive percent (95%) of the Standard Proctor Density;

4.  The base shall be constructed twentythree (23) feet in width to a depth of four (4) inches using stabilized aggregate base in accordance with Department of Transportation specifications or equivalent as determined by the Equivalent Base Thickness Method; and

5.  The minimum roadway surfacing shall be constructed of hotmix asphalt concrete twentytwo (22) feet in width, two (2) inches in thickness or approved equivalent as determined by local authority.

Amended by Laws 1983, c. 312, § 1, emerg. eff. June 27, 1983.

§1147120.  Status of existing platting statutes.

After a city planning commission has control over subdivision as provided in Section 47114 of this title, the jurisdiction of the commission, as herein conferred over plats shall be exclusive within the territory under its jurisdiction.

Laws 1977, c. 256, § 47120, eff. July 1, 1978.

§1147121.  Building line ordinance.

After any plan for major streets, or portions thereof, has been prepared and adopted by a city planning commission, the council shall be authorized and empowered to establish, regulate and limit building or setback lines on such major streets by ordinance and to prohibit any new building being located within the building or setback lines, and to amend such regulations from time to time.

Laws 1977, c. 256, § 47121, eff. July 1, 1978.

§1147122.  Enforcement of building line ordinance  Board of adjustment  Appeals.

The council shall provide for the method by which its building or setback regulations shall be enforced and shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation or use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected.  If there is a board of zoning adjustment such board shall be appointed to serve as the board of adjustment for the building or setback line regulations. Regulations authorized under the provisions of this section shall not be adopted, changed or amended until a public hearing has been held thereon by the commission, public notice of which shall be given in the manner provided by law.  Appeals may be taken from any order, regulation or action of a board of adjustment as provided in this section in the manner provided by law for appeals from orders of the board of adjustment in zoning cases.

Laws 1977, c. 256, § 47122, eff. July 1, 1978.

§1147123.  Saving vested rights.

In any instance where it is shown that the application of the terms of Sections 47101 through 47124 of this title, or any proposed action hereunder, will be in material conflict with any accrued vested right so that it would, if applied to the particular property involved, result in substantial harm, loss, damage or impairment, such right shall be preserved, recognized and given effect and may be protected by any remedy herein provided for.

Laws 1977, c. 256, § 47123, eff. July 1, 1978.

§1147124.  Judicial review.

A judicial review in the district court in the county in which the situs of the municipality is located may be had of any ruling, regulation, interpretation, order, requirement, refusal, permit, approval, or decision made under the terms of this article when such action is alleged to be arbitrary, unreasonable or capricious, and that by reason thereof such action has, or if enforced, will work an unnecessary hardship on or create substantial harm or loss to the complaining party.

Laws 1977, c. 256, § 47124, eff. July 1, 1978.

§1148101.  Authorization to provide retirement fund and system.

The governing body of any municipality may provide by ordinance for a retirement fund and system for any or all of its employees and the employees of a duly constituted authority of the municipality which are not otherwise provided for by a pension or retirement system.  The governing body may establish said retirement system as delayed compensation in order to encourage continuous and meritorious service on the part of employees and thereby promote public efficiency, and may provide retirement allowances and other benefits for said employees, their surviving spouses, and surviving children.  The retirement fund and system may include all municipal employees whether they are engaged in a governmental or nongovernmental function of the municipality or the municipal authority.  The retirement fund shall be supported wholly by the municipality or municipal authority or by joint contributions by the municipality or authority and the employee to be benefited.

Amended by Laws 1984, c. 126, § 81, eff. Nov. 1, 1984.

§1148102.  Control and management of system.

Every municipality or municipal authority establishing a retirement fund and system is authorized and directed to provide for the control and management of the system by ordinance.  The ordinance shall provide, in addition to other provisions, for:

1.  The qualifications of the persons eligible for retirement benefits;

2.  The minimum age for retirement of employees;

3.  The limitations of the amounts to be paid to persons eligible for retirement benefits;

4.  A Board of Trustees to administer the fund, and the duties, membership and powers of such board;

5.  The amount of contributions to be made by the municipality or authority, and the amount to be made by the employee, if any; and  6.  Such rules and regulations as the municipality or authority shall determine necessary for the proper regulation of the retirement system and fund.

The retirement fund and system shall be known as the "Employee Retirement System of ________ (name of municipality), Oklahoma" and by such name all of its business shall be transacted, all funds handled and all of its cash and securities and other property held. Any municipality or any municipal authority may combine or pool by contract with other municipalities and authorities pension and retirement funds for purposes of management and investment, and may create a single board of trustees for such purposes.  The provisions of this section shall not apply to Firemen's Relief and Pension Funds nor to Police Pension and Retirement System funds.

Laws 1977, c. 256, § 48102, eff. July 1, 1978.

§11-48-103.  Fund required in every municipality - Payments exempt from attachment, etc. - Exception of qualified domestic orders.

A.  Every municipality establishing a retirement fund and system shall provide a fund or contribute to a fund which shall be paid to and received by the municipal treasurer along with funds received from a duly constituted authority of the municipality for the use and benefit of the persons eligible for retirement benefits in such amount as the municipality shall provide by ordinance.

B.  Money on hand in this fund shall not be available for any other purpose and shall not be used for any purpose other than for retirement benefits to eligible persons.

C.  Except as otherwise provided by this section, sums of money due or to become due to any employee or retired employee shall not be liable to attachment, garnishment, levy, or seizure in any manner under any legal or equitable process, whether such sums remain in the hands of the treasurer of the retirement system or of any official or agent of the retirement system, or are in the course of transmission to the employee or retired employee entitled thereto, but shall inure wholly to the benefit of such employee or retired employee.

D.  1.  The provisions of subsection C of this section shall not apply to a qualified domestic order as provided in this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state, pursuant to the domestic relations laws of the State of Oklahoma, which relates to the provision of marital property rights to a spouse or former spouse of a member of any retirement fund created pursuant to subsection A of this section, or to the provision of support for a minor child or children, and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member and amounts payable to a plan participant of any retirement plan created pursuant to subsection A of this section.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the municipality and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address, if any, of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the retirement system to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the retirement system to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the retirement system,

b. does not require the retirement system to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the retirement plan as a valid order prior to the effective date of this section.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date or withdrawal of the related member.

8.  The obligation of the retirement system to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A., Section 1001 et seq., as amended from time to time, or rules promulgated thereunder and court cases interpreting said act.

10.  The municipality may adopt such provisions as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order shall fully comply with all provisions of the requirements imposed by the municipality pursuant to this section in order to continue receiving benefits.

E.  This fund shall be nonfiscal and shall not be considered in computing any levy when the municipality makes its estimate to the Excise Board for needed appropriations.

Added by Laws 1977, c. 256, § 48-103, eff. July 1, 1978.  Amended by Laws 1998, c. 198, § 1, eff. Nov. 1, 1998.

§1148104.  Annual appropriations.

Any municipality establishing a retirement fund and system may appropriate annually such sums as may be deemed necessary or desirable by the municipal governing body to the retirement fund and for the sole use of the retirement fund.  The sums so appropriated shall be paid to the fund as other payments are made from municipal funds.

Laws 1977, c. 256, § 48104, eff. July 1, 1978.

§1148105.  Prorating of fund in event of insufficiency.

If the funds in any retirement system are insufficient to make full payment of the amount of retirement benefits or allowances to any eligible persons under the rules and regulations of the municipality, then the fund shall be prorated among those entitled thereto as the board of trustees administering the fund shall determine to be just and equitable.

Laws 1977, c. 256, § 48105, eff. July 1, 1978.

§1148106.  Authorization to enact necessary ordinances.

The municipal governing body may enact any and all ordinances necessary to accomplish the purposes of this article.

Laws 1977, c. 256, § 48106, eff. July 1, 1978.

§11-49-100.1.  Definitions.

As used in this article:

1.  "System" means the Oklahoma Firefighters Pension and Retirement System and all predecessor municipal firefighters pension and retirement systems;

2.  "Article" means Article 49 of this title;

3.  "State Board" means the Oklahoma Firefighters Pension and Retirement Board;

4.  "Local board" means the local firefighters pension and retirement boards;

5.  "Fund" means the Oklahoma Firefighters Pension and Retirement Fund;

6.  "Member" means all eligible firefighters of a participating municipality or a fire protection district who perform the essential functions of fire suppression, prevention, and life safety duties in a fire department.  The term "member" shall include but not be limited to the person serving as fire chief of any participating municipality, provided that a person serving as fire chief of a participating municipality shall meet the age, agility, physical and other eligibility requirements required by law at the time said person becomes a member of the System.  Effective July 1, 1987, a member does not include a "leased employee".  The term "leased employee" means any person (other than an employee of the recipient) who pursuant to an agreement between the recipient and any other person ("leasing organization") has performed services for the recipient (or for the recipient and related persons determined in accordance with Section 414(n)(6) of the Internal Revenue Code of 1986, as amended) on a substantially full-time basis for a period of at least one year, and such services are performed under primary direction or control by the recipient.  Contributions or benefits provided a leased employee by the leasing organization which are attributable to services performed for the recipient employer shall be treated as provided by the recipient employer.  A leased employee shall not be considered an employee of the recipient if the requirements of the safe harbor provisions of Section 414(n)(5) of the Internal Revenue Code of 1986, as amended, are satisfied.  Effective July 1, 1999, any individual who agrees with the participating municipality that the individual's services are to be performed as a leased employee or an independent contractor shall not be a member regardless of any classification as a common law employee by the Internal Revenue Service or any other governmental agency, or any court of competent jurisdiction;

7.  "Normal retirement date" means the date at which the member is eligible to receive the unreduced payments of the member's accrued retirement benefit.  Such date shall be the first day following the date the member completes twenty (20) years of credited service.  If the member's employment continues past the normal retirement date of the member, the actual retirement date of the member shall be the first day following the date the member terminates employment with more than twenty (20) years of credited service;

8.  "Credited service" means the period of service used to determine the eligibility for and the amount of benefits payable to a member.  Credited service shall consist of the period during which the member participated in the System or the predecessor municipal systems as an active employee in an eligible membership classification, plus any service prior to the establishment of the predecessor municipal systems which was credited under the predecessor municipal systems; provided however, "credited service" for members from a fire protection district shall not begin accruing before July 1, 1982;

9.  "Participating municipality" means a municipality, county fire department organized pursuant to subsection D of Section 351 of Title 19 of the Oklahoma Statutes, or fire protection district which is making contributions to the System on behalf of its firefighters;

10.  "Disability" means the complete inability of the firefighter to perform any and every duty of his regular occupation; provided further, that once benefits have been paid for twenty-four (24) months the provisions of Section 49-110 of this title shall apply to the firefighter;

11.  "Executive Director" means the managing officer of the System employed by the State Board;

12.  "Eligible employer" means any municipality with a municipal fire department or a fire protection district with an organized fire department;

13.  "Entry date" means the date as of which an eligible employer joins the System.  The first entry date pursuant to this article shall be January 1, 1981;

14.  "Final average salary" means the average paid gross salary of the firefighter for normally scheduled hours over the highest salaried thirty (30) consecutive months of the last sixty (60) months of credited service.  Gross salary shall not include payment for accumulated sick or annual leave upon termination of employment, any uniform allowances or any other compensation for reimbursement of out-of-pocket expenses.  Only salary on which the required contributions have been made may be used in computing the final average salary.  Effective January 1, 1988, gross salary shall include any amount of elective salary reduction under Section 125 of the Internal Revenue Code of 1986, as amended.  Gross salary shall include any amount of elective salary reduction under Section 457 of the Internal Revenue Code of 1986, as amended, and any amount of nonelective salary reduction under Section 414(h) of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1998, for purposes of determining a member's compensation, any contribution by the member to reduce his regular cash remuneration under 132(f)(4) of the Internal Revenue Code of 1986, as amended, shall be treated as if the member did not make such an election.  Only salary on which required contributions have been made may be used in computing final average salary.

In addition to other applicable limitations, and notwithstanding any other provision to the contrary, for plan years beginning on or after July 1, 2002, the annual gross salary of each "Noneligible Member" taken into account under the System shall not exceed the Economic Growth and Tax Relief Reconciliation Act of 2001("EGTRRA") annual salary limit.  The EGTRRA annual salary limit is Two Hundred Thousand Dollars ($200,000.00), as adjusted by the Commissioner for increases in the cost of living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code of 1986, as amended.  The annual salary limit in effect for a calendar year applies to any period, not exceeding twelve (12) months, over which salary is determined ("determination period") beginning in such calendar year.  If a determination period consists of fewer than twelve (12) months, the EGTRRA salary limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve (12).  For purposes of this subsection, a "Noneligible Member" is any member who first became a member during a plan year commencing on or after July 1, 1996.

For plan years beginning on or after July 1, 2002, any reference to the annual salary limit under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, shall mean the EGTRRA salary limit set forth in this subsection;

15.  "Accrued retirement benefit" means two and one-half percent (2 1/2%) of the firefighter's final average salary multiplied by the member's years of credited service not to exceed thirty (30) years;

16.  "Beneficiary" means a member's surviving spouse or any surviving children, including biological and adopted children, at the time of the member's death.  The surviving spouse must have been married to the firefighter for the thirty (30) continuous months preceding the firefighter's death provided a surviving spouse of a member who died while in, or as a consequence of, the performance of the member's duty for a participating municipality, shall not be subject to the marriage limitation for survivor benefits.  A surviving child of a member shall be a beneficiary until reaching eighteen (18) years of age or twenty-two (22) years of age if the child is enrolled full time and regularly attending a public or private school or any institution of higher education.  Any child adopted by a member after the member's retirement shall be a beneficiary only if the child is adopted by the member for the thirty (30) continuous months preceding the member's death.  Any child who is adopted by a member after the member's retirement and such member dies accidentally or as a consequence of the performance of the member's duty as a firefighter shall not be subject to the thirty-month adoption requirement.  This definition of beneficiary shall be in addition to any other requirement set forth in this article;

17.  "Accumulated contributions" means the sum of all contributions made by a member to the System and includes both contributions deducted from the compensation of a member and contributions of a member picked up and paid by the participating municipality of the member.  Accumulated contributions shall not include any interest on the contributions of the member, interest on any amount contributed by the municipality or state and any amount contributed by the municipality or state; and

18.  "Limitation year" means the year used in applying the limitations of Section 415 of the Internal Revenue Code of 1986, which year shall be the calendar year.

Added by Laws 1980, c. 352, § 1, eff. Jan. 1, 1981.  Amended by Laws 1982, c. 320, § 1, operative July 1, 1982; Laws 1985, c. 222, § 1, emerg. eff. July 8, 1985; Laws 1987, c. 236, § 142, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 1, operative July 1, 1988; Laws 1990, c. 143, § 1, emerg. eff. May 1, 1990; Laws 1991, c. 323, § 1, emerg. eff. June 12, 1991; Laws 1992, c. 390, § 1, emerg. eff. June 9, 1992; Laws 1993, c. 126, § 1, emerg. eff. May 3, 1993; Laws 1994, c. 84, § 1, eff. July 1, 1994; Laws 1994, c. 300, § 1, eff. July 1, 1994; Laws 1996, c. 208, § 1, emerg. eff. May 21, 1996; Laws 1998, c. 299, § 1, emerg. eff. May 28, 1998; Laws 1999, c. 193, § 1, eff. July 1, 1999; Laws 2000, c. 327, § 1, eff. July 1, 2000; Laws 2002, c. 398, § 1, eff. July 1, 2002; Laws 2003, c. 128, § 1, eff. July 1, 2003.

§11-49-100.2.  Firefighters Pension and Retirement System - Creation - Powers and duties.

There is created the Oklahoma Firefighters Pension and Retirement System which shall be a body corporate and an instrumentality of this state.  The System shall be vested with the powers and duties specified in this article and such other powers as may be necessary to enable it and its officers and employees to carry out fully and effectively the purposes and intent of this article.  All assets of the System shall be held in trust for the exclusive purpose of providing benefits for the members and beneficiaries of the System or defraying reasonable expenses of administering the System, and shall not be encumbered for or diverted to any other purpose or purposes.  This System shall be the responsibility of the state and not that of the participating municipalities.  The System is a qualified governmental retirement plan under Sections 401(a) and 414(d) of the Internal Revenue Code of 1986, as amended (26 U.S.C.A. §§ 401, 414) and Section 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.A. §1002(32)).  The Board shall administer the System in order to comply with the applicable provisions of the Internal Revenue Code of 1986, as amended.

Added by Laws 1980, c. 352, § 2, eff. Jan. 1, 1981.  Amended by Laws 2000, c. 327, § 2, eff. July 1, 2000; Laws 2002, c. 398, § 2, eff. July 1, 2002.

§11-49-100.3.  Firefighters Pension and Retirement Board.

A.  There shall be an Oklahoma Firefighters Pension and Retirement Board which shall be composed of thirteen (13) members as follows:

1.  Five members shall be the Board of Trustees of the Oklahoma Firefighters Association;

2.  One member shall be the President of the Professional Fire Fighters of Oklahoma or his designee.  The designee shall be a member of the Professional Fire Fighters of Oklahoma;

3.  One member shall be the President of the Oklahoma State Retired Fire Fighters Association or his designee.  The designee shall be a member of the Oklahoma State Retired Fire Fighters Association;

4.  One member shall be appointed by the Speaker of the House of Representatives;

5.  One member shall be appointed by the President Pro Tempore of the Senate;

6.  Two members shall be appointed by the President of the Oklahoma Municipal League;

7.  One member shall be the State Insurance Commissioner or his designee; and

8.  One member shall be the Director of State Finance or his designee.

B.  1.  The terms of office of the members appointed to the State Board by the President of the Oklahoma Municipal League who are members of the State Board on the operative date of this act shall expire on July 1, 1989.  The members appointed to fill the positions that expire on July 1, 1989, shall serve initial terms of office as follows:

a. the term of office of one of the members appointed by the President of the Oklahoma Municipal League shall expire on July 1, 1990; and

b. the term of office of one of the members appointed by the President of the Oklahoma Municipal League shall expire on July 1, 1992.

Thereafter, the terms of office of the members of the State Board appointed by the President of the Oklahoma Municipal League shall be four (4) years.

2.  The term of office of the member appointed to the State Board by the Speaker of the House of Representatives and the term of office of the member appointed to the State Board by the President Pro Tempore of the Senate who are members of the State Board on the operative date of this act shall expire on January 3, 1989.  The members thereafter appointed shall serve terms of office of four (4) years.

3.  Vacancies shall be filled for the unexpired term of office in the same manner as the original appointment was made.

C.  Those members appointed to the State Board by the President of the Oklahoma Municipal League, the Speaker of the House of Representatives and the President Pro Tempore of the Senate or who are designees of an ex officio member of the State Board shall:

1.  Have demonstrated professional experience in investment or funds management, public funds management, public or private pension fund management or retirement system management; or

2.  Have demonstrated experience in the banking profession and have demonstrated professional experience in investment or funds management; or

3.  Be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

4.  Be licensed by the Oklahoma State Board of Public Accountancy to practice in this state as a public accountant or a certified public accountant.

The appointing authorities, in making appointments that conform to the requirements of this subsection, shall give due consideration to balancing the appointments among the criteria specified in paragraphs 1 through 4 of this subsection.

D.  No member of the State Board shall be a lobbyist registered in this state as provided by law.

E.  Notwithstanding any of the provisions of this section to the contrary, any person serving as an appointed member of the State Board on the operative date of this act shall be eligible for reappointment when the term of office of the member expires.

F.  The State Board shall elect one of its members as Chairman at its annual meeting.  The Chairman shall preside over meetings of the State Board and perform such other duties as may be required by the State Board.  The State Board shall also elect another member to serve as Vice Chairman, and the Vice Chairman shall perform duties of Chairman in the absence of the latter or upon the Chairman's inability or refusal to act.

G.  Prior to February 6, 1995, the State Board shall be prevented from making any payment or granting any benefit, with the exception of disability benefits for which provisions are otherwise made in Section 49-100.1 et seq. of this title, the actuarial liability for which has not been included in such Board's annual actuarial report prior to May 1, 1994.

H.  The State Board shall adopt a cost of living adjustment actuarial assumption in its annual actuarial valuation report.

Added by Laws 1980, c. 352, § 3, eff. Jan. 1, 1981.  Amended by Laws 1988, c. 321, § 1, operative July 1, 1988; Laws 1994, c. 383, § 1, eff. July 1, 1994; Laws 2004, c. 536, § 1, eff. July 1, 2004.

§1149100.4.  Meetings  Special meetings  Notice  Quorum  Per diem  Expenses.

A.  The State Board shall hold regular meetings in Oklahoma City at least once each quarter, the dates, time, and place to be fixed by the State Board.  The State Board shall hold a regular meeting in July of each year which meeting shall be the annual meeting at which it shall elect its Chairman.  Special meetings may be called upon written call of the Chairman or by agreement of any eight (8) members of the State Board.  Notice of a special meeting shall be delivered to all State Board members in person or by registered or certified United States mail not less than seven (7) days prior to the date fixed for the meeting; provided, however, that notice of such meeting may be waived by any member either before or after such meeting and attendance at such meeting shall constitute a waiver of notice of such meeting, unless a member participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

B.  Seven (7) State Board members shall constitute a quorum for the transaction of business, but any official action of the State Board shall be based upon a favorable vote by at least seven (7) State Board members at a regular or special meeting of the State Board.

C.  Members shall receive per diem at the rate of Twentyfive Dollars ($25.00) per day for each day in session and shall be reimbursed for necessary expenditures including mileage to and from meetings in accordance with the State Travel Reimbursement Act, which shall be paid as an operating expense from the appropriate operating fund of the System.

Amended by Laws 1988, c. 321, § 2, operative July 1, 1988.

§1149100.5.  Office facilities  Records  Inspection  Financial statement  Audits.

A.  The principal office of the System shall be in Oklahoma City, Oklahoma.  Offices shall be assigned to the System by the Department of Central Services.  Upon the failure or inability of the Department of Central Services to provide adequate facilities, the State Board is hereby authorized to contract for necessary office space in suitable quarters.

B.  The State Board shall keep a record of all of its proceedings, which shall be open for inspection at all reasonable hours.  A report including such information as the operation of the System for the past fiscal year, including income, disbursements, and the financial condition of the System at the end of each fiscal year and showing the valuation of its assets, investments, and liabilities, shall be delivered to the Governor after the end of each fiscal year but prior to October 1 of the next fiscal year and made available to the firefighters and participating municipalities.

C.  The State Auditor and Inspector shall make an annual audit of the accounts of the System.  The audit shall be filed as soon after the close of the fiscal year as practicable, in accordance with the requirements for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1980, c. 352, § 5, eff. Jan. 1, 1981.  Amended by Laws 1983, c. 304, § 6, eff. July 1, 1983; Laws 1985, c. 222, § 2, emerg. eff. July 8, 1985; Laws 1996, c. 290, § 2, eff. July 1, 1996.

§11-49-100.6.  Executive Director - Employees - Acceptance of gifts and gratuities - Actuary - Legal services.

A.  The State Board shall appoint an Executive Director.  Subject to the policy direction of the State Board, the Executive Director shall be the managing and administrative officer of the System and as such shall have charge of the office, records, and supervision and direction of the employees of the System.

B.  The Executive Director shall recommend to the State Board the administrative organization, the number and qualifications of employees necessary to carry out the intent of this article, and the policy direction of the State Board.  Upon approval of the organizational plan by the State Board, the Executive Director may employ such persons as are deemed necessary to administer this article.

C.  The members of the State Board, the Executive Director and the employees of the System shall not accept gifts or gratuities from an individual organization with a value in excess of the amount per year permitted by the Ethics Commission for all state officials and employees pursuant to Rule 257:20-1-9(b) of the Ethics Commission Rules.  The provisions of this section shall not be construed to prevent the members of the State Board, the Executive Director or the employees of the System from attending educational seminars, conferences, meetings or similar functions which are paid for, directly or indirectly, by more than one organization.

D.  The State Board may select and retain a qualified actuary who shall serve at its pleasure as its technical advisor or consultant on matters regarding the operation of the System.  The actuary may at the direction of the State Board:

1.  Make an annual valuation of the liabilities and reserves of the System, and a determination of the contributions required by the System to discharge its liabilities and administrative costs under this article, and recommend to the State Board rates of employer contributions required to establish and maintain the System on an adequate reserve basis;

2.  As soon after the effective date of this act or as deemed necessary by the State Board, make a general investigation of the actuarial experience under the System, including mortality, retirement, employment turnover, and interest, and recommend actuarial tables for use in valuations and in calculating actuarial equivalent values based on such investigation; and

3.  Perform such other duties as may be assigned by the State Board.

E.  The State Board shall retain an attorney licensed to practice law in this state.  The attorney shall serve at the pleasure of the State Board for such compensation as set by the State Board.  The Attorney General of the state shall furnish such legal services as may be required by the State Board.

Added by Laws 1980, c. 352, § 6, eff. Jan. 1, 1981.  Amended by Laws 1988, c. 321, § 3, operative July 1, 1988; Laws 1994, c. 383, § 2, eff. July 1, 1994; Laws 2000, c. 327, § 3, eff. July 1, 2000.

§1149100.7.  Administration of System  Rules and regulations  Accounts and records  Open meetings  Actuarial tables  Decisions of Board  Actions.

A.  The State Board shall be responsible for the policies and rules for the general administration of the System, subject to the provisions of this article.

B.  The State Board shall establish rules and regulations for the administration of the System and for the transaction of its business consistent with law, which rules and regulations shall be filed with the Secretary of State.

C.  The State Board shall be responsible for the installation or provision of a complete and adequate system of accounts and records.

D.  All meetings of the State Board shall be open to the public.  The State Board shall keep a record of its proceedings.

E.  The State Board may adopt all necessary actuarial tables to be used in the operation of the System as recommended by the actuary and may compile such additional data as may be necessary for required actuarial valuation calculations.

F.  All decisions of the State Board as to questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have effect equivalent to fraud.

G.  The State Board shall take all necessary action upon applications for pensions, disability benefits, refund of accumulated contributions and shall take action on all other matters deemed necessary by the State Board.

Amended by Laws 1985, c. 222, § 3, emerg. eff. July 8, 1985; Laws 1988, c. 321, § 4, operative July 1, 1988.

§11-49-100.8.  Certified estimate of rate of contribution required, accumulated contributions and other assets of System.

The State Board shall certify to the Director of State Finance, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate, on or before July 15 of each year, an actuarially determined estimate of the rate of contribution which will be required, together with all accumulated contributions and other assets of the System to pay by leveldollar payments all liabilities which shall exist or accrue pursuant to the provisions of the System, including amortization of the unfunded accrued liability over a period of not to exceed thirty (30) years beginning July 1, 2003.

Added by Laws 1982, c. 320, § 6, operative July 1, 1982.  Amended by Laws 1983, c. 143, § 5, emerg. eff. May 26, 1983; Laws 1988, c. 267, § 2, operative July 1, 1988; Laws 2003, c. 334, § 1, emerg. eff. May 29, 2003.

§11-49-100.9.  Duties of Board.

A.  The Oklahoma Firefighters Pension and Retirement Board shall discharge their duties with respect to the System solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the System;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the System so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the System.

B.  The State Board may procure insurance indemnifying the members of the State Board from personal loss or accountability from liability resulting from a member's action or inaction as a member of the State Board.

C.  The State Board may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the State Board appointed by the chairman of the State Board.  The committee shall make recommendations to the full State Board on all matters related to the choice of custodians and managers of the assets of the System, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the State Board in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the State Board nor take effect without the approval of the State Board as provided by law.

D.  The Board shall retain qualified investment managers to provide for the investment of the monies of the System.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the State Board.  Subject to the overall investment guidelines set by the State Board, the investment managers shall have full discretion in the management of those monies of the System allocated to the investment managers.  The State Board shall manage those monies not specifically allocated to the investment managers.  The monies of the System allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  Funds and revenues for investment by the investment managers or the State Board shall be placed with a custodian selected by the State Board.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the State Board.  In compliance with the investment policy guidelines of the State Board, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the System are invested in incomeproducing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the System as to the investment of the monies of the System in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the State Board for investing the monies in appropriately collateralized shortterm interestbearing investment vehicles.

F.  By November 1, 1988, and prior to August 1 of each year thereafter, the State Board shall develop a written investment plan for the System.

G.  The State Board shall compile a quarterly financial report of all the funds of the System on a fiscal year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The State Board shall include in the quarterly reports all commissions, fees or payments for investment services performed on behalf of the State Board.  The report shall be distributed to the Governor, the Oklahoma State Pension Commission, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

H.  After July 1 and before October 1 of each year, the State Board shall publish widely an annual report presented in simple and easily understood language pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Oklahoma State Pension Commission and the members of the System.  The annual report shall cover the operation of the System during the past fiscal year, including income, disbursements, and the financial condition of the System at the end of the fiscal year.  The annual report shall also contain the information issued in the quarterly reports required pursuant to subsection G of this section as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over funded status, contributions and any other information deemed relevant by the State Board.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the System for the fiscal year.  In order to standardize the information and analysis of the financial condition of the System, the Board shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the System in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the System:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the System of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the System, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the System are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

I.  Effective July 1, 2000, the State Board is hereby authorized to do all acts and things necessary and proper to carry out the purpose of the System and to make the least costly amendments and changes, if any, as may be necessary to qualify the System under the applicable sections of the Internal Revenue Code of 1986, as amended.

Added by Laws 1988, c. 321, § 5, operative July 1, 1988.  Amended by Laws 1992, c. 354, § 1; Laws 1995, c. 81, § 1, eff. July 1, 1995; Laws 2000, c. 327, § 4, eff. July 1, 2000; Laws 2002, c. 391, § 3, eff. July 1, 2002.

§1149100.10.  Duties of fiduciaries.

A.  A fiduciary with respect to the Oklahoma Firefighters Pension and Retirement System shall not cause the System to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  sale or exchange, or leasing of any property from the System to a party in interest for less than adequate consideration or from a party in interest to the System for more than adequate consideration;

2.  lending of money or other extension of credit from the System to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the System with provision of excessive security or an unreasonably high rate of interest;

3.  furnishing of goods, services or facilities from the System to a party in interest for less than adequate consideration, or from a party in interest to the System for more than adequate consideration; or

4.  transfer to, or use by or for the benefit of, a party in interest of any assets of the System for less than adequate consideration.

B.  A fiduciary with respect to the Oklahoma Firefighters Pension and Retirement System shall not:

1.  deal with the assets of the System in the fiduciary's own interest or for the fiduciary's own account;

2.  in the fiduciary's individual or any other capacity act in any transaction involving the System on behalf of a party whose interests are adverse to the interests of the System or the interests of its participants or beneficiaries; or

3.  receive any consideration for the fiduciary's own personal account from any party dealing with the System in connection with a transaction involving the assets of the System.

C.  A fiduciary with respect to the Oklahoma Firefighters Pension and Retirement System may:

1.  invest all or part of the assets of the System in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the Oklahoma Firefighters Pension and Retirement System to the extent that the person or the financial institution:

1.  exercises any discretionary authority or discretionary control respecting management of the Oklahoma Firefighters Pension and Retirement System or exercises any authority or control respecting management or disposition of the assets of the System;

2.  renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the System, or has any authority or responsibility to do so; or

3.  has any discretionary authority or discretionary responsibility in the administration of the System.

Added by Laws 1988, c. 321, § 6, operative July 1, 1988. de

§1149100.11.  Deposits of contributions and dedicated revenues  Warrants and vouchers.

A.  All employee and employer contributions and dedicated revenues shall be deposited in the Oklahoma Firefighters Pension and Retirement Fund in the State Treasury.  The State Board shall have the responsibility for the management of the Oklahoma Firefighters Pension and Retirement Fund, and may transfer monies used for investment purposes by the Oklahoma Firefighters Pension and Retirement System from the Oklahoma Firefighters Pension and Retirement Fund in the State Treasury to the custodian bank or trust company of the System.

B.  All benefits payable pursuant to the provisions of the Oklahoma Firefighters Pension and Retirement System, refunds of contribution and overpayments, and all administrative expenses in connection with the System shall be paid from the Oklahoma Firefighters Pension and Retirement Fund upon warrants or vouchers signed by two persons designated by the State Board. The State Board may transfer monies from the custodian bank or trust company of the System to the Oklahoma Firefighters Pension and Retirement Fund in the State Treasury for the purposes specified in this subsection.

Added by Laws 1988, c. 321, § 7, operative July 1, 1988.

§1149101.  Right to pension  Amount.

A.  All retired volunteer fire fighters who qualify for retirement shall be entitled to a monthly pension.  The monthly pension of a volunteer fire fighter shall be in the amount retired volunteer fire fighters are receiving at the time the volunteer fire fighter begins to receive a pension for each year of credited service not to exceed thirty (30) years.  In determining the number of years of credited service, a fractional year of six (6) months or more shall be counted as one (1) full year and a fractional year of less than six (6) months shall not be counted in such determination.  Retired volunteer fire fighters of a municipality shall receive a pension of not less than that which retired volunteer fire fighters of such municipality were receiving on June 30, 1985.

B.  If a volunteer fire fighter terminates service after completing ten (10) years of credited service, the volunteer fire fighter shall receive a vested benefit.  The volunteer fire fighter shall be entitled to a monthly pension commencing on the date the fire fighter reaches fifty (50) years of age or the date the fire fighter would have had twenty (20) years of credited service had the fire fighter's service continued uninterrupted, whichever is later. The monthly amount of such retirement benefit shall be the amount being paid to volunteer fire fighters at the time the member vests multiplied by the number of years of credited service.  Credited service must be established at the time of the volunteer fire fighter's termination.  If a volunteer fire fighter who terminates employment and receives a vested benefit dies prior to being eligible to receive benefits, the volunteer fire fighter's beneficiary shall be entitled to the volunteer fire fighter's normal monthly retirement benefit on the date the deceased volunteer fire fighter would have been eligible to receive the benefit.

Added by Laws 1977, c. 256, § 49-101, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 8, eff. Jan. 1, 1981; Laws 1981, c. 224, § 1, emerg. eff. June 22, 1981; Laws 1983, c. 143, § 4, emerg. eff. May 26, 1983; Laws 1985, c. 222, § 4, emerg. eff. July 8, 1985; Laws 1986, c. 187, § 1, operative July 1, 1986; Laws 1987, c. 236, § 143, emerg. eff. July 20, 1987; Laws 1993, c. 126, § 2, emerg. eff. May 3, 1993.

§11-49-101.1.  Purchase of credited service.

An eligible employer joining the Oklahoma Firefighters Pension and Retirement System on or after July 1, 2000, may purchase up to five (5) years of credited service for each volunteer member of a volunteer fire department at the annual contribution rate in effect as of the date of the purchase, provided verifiable evidence of active firefighter service for the purchased years for each individual is provided to the System.  Even though the participating municipality is exempt from contributions, contributions must be paid for a volunteer firefighter to receive purchased credited service.  Payment for purchased credited service must be received by the System within six (6) months of the date the eligible employer becomes a participating municipality, and may be paid by the individual member.  Six (6) months from the date the eligible employer becomes a participating municipality, any eligible prior credited service not purchased shall expire and not be available for determining benefits.  Eligibility to receive purchased credited service shall be limited to those members of the new volunteer fire department enrolled at the time the eligible employer applies for affiliation with the System pursuant to Section 49-105.2 of Title 11 of the Oklahoma Statutes.

Added by Laws 2000, c. 327, § 5, eff. July 1, 2000.

§11-49-101.2.  Certain volunteers to be considered paid firefighters - Physical and agility requirements - Fire chief qualifications.

Any member serving as an active volunteer firefighter who receives annual compensation from a fire department in a participating municipality for services related to firefighting, other than reimbursement of expenses in excess of two (2) times the annual pension benefit paid by the System to a retired volunteer firefighter with twenty (20) years credited service, shall be considered a paid firefighter and must meet the physical and agility requirements pursuant to Section 49-116 of this title to continue as an active member of the System.  Credited service earned as a paid firefighter pursuant to this section shall not be considered actual experience as a paid firefighter for purposes of meeting the qualifications of a paid fire chief as provided in Section 29-102 of this title.

Added by Laws 2000, c. 327, § 6, eff. July 1, 2000.  Amended by Laws 2003, c. 460, § 7, eff. July 1, 2003; Laws 2004, c. 546, § 1, eff. July 1, 2004.

§1149102.  Consolidation or annexation  Pension rights.

Whenever two or more adjacent municipalities participating in the System shall be made one, either by consolidation or annexation, those funds and those persons receiving benefits under the System shall be transferred to the new or surviving participating municipality and those persons receiving said benefits shall continue to retain all the rights and privileges granted therein; provided further that those active volunteer firefighters of participating municipalities shall be transferred and continued as volunteer firefighters and retain all the rights and privileges granted in this article.

Laws 1977, c. 256, § 49102, eff. July 1, 1978; Laws 1980, c. 352, § 9, eff. Jan. 1, 1981.

§11-49-103.  Local firefighter pension and retirement boards.

A.  The mayor, the clerk and the treasurer of every incorporated municipality are, in addition to the duties now required of them, hereby created and constituted, together with three members from the fire department of such municipality, a local firefighters pension and retirement board of each such municipality, which board shall be known as the Local Firefighters Pension and Retirement Board.  The fire department of each such municipality shall elect, by ballot, three members of such fire department, one of whom shall serve for the term of one (1) year, and one for the term of two (2) years, and one for the term of three (3) years, and thereafter such fire department shall, every year, elect by ballot one of its members to serve for the term of three (3) years upon the local board; provided, the provisions of this article shall not apply to any municipality where no regularly organized fire department is maintained, nor to any municipality where the fire department has firefighting apparatus of less than One Thousand Dollars ($1,000.00) value.

B.  Local firefighter pension and retirement boards of participating employers of the System shall be terminated on December 31, 2000, and all powers, duties and functions shall be assumed by the Executive Director unless a majority of the active firefighters of an affected fire department elect to continue their local firefighter pension and retirement board before the termination date prescribed by this subsection, provided that an election shall be held within twenty (20) days of the date a petition is presented to the fire chief of a fire department signed by at least ten percent (10%) of the active firefighters on the rolls as of the petition date requesting an election to continue the local firefighter pension and retirement board.

Added by Laws 1977, c. 256, § 49-103, eff. July 1, 1980.  Amended by Laws 1980, c. 352, § 10, eff. Jan. 1, 1981; Laws 2000, c. 327, § 7, eff. July 1, 2000.

§1149104.  Organization of board  Officers  Rules and other offices.

The mayor shall be an ex officio member and chairman of the local board, the municipal clerk shall be ex officio secretary, and the municipal treasurer shall be ex officio treasurer of the local board.  The mayor shall have a casting vote with the members only when necessary to avoid a tie vote among them.  The members shall elect a vice chairman from among them and promulgate such other rules and offices as may be necessary to insure the orderly conduct of business.

Laws 1977, c. 256, § 49104, eff. July 1, 1978; Laws 1980, c. 352, § 11, eff. Jan. 1, 1981.

§1149105.  Meetings of local board  Record of proceedings  Quorum.

The local board shall hold meetings upon the call of its chairman at such times as the chairman deems necessary.  The local board shall keep a record of its proceedings, which record shall be public record.  A majority of all the regular voting members of the local board shall constitute a quorum and have power to transact business.

Laws 1977, c. 256, § 49105, eff. July 1, 1980; Laws 1980, c. 252, § 12, eff. Jan. 1, 1981. 8

§1149105.1.  Responsibility of local board to review certain applications.

It shall be the responsibility of the local board to review applications for retirement benefits and disability benefits.  Each local board shall recommend approval, disapproval or modification of each application and the secretary shall forward such recommendations to the State Board within ten (10) days following the local board's decision.  Consideration by the local board shall be pursuant to this article and the rules and regulations of the State Board.  The State Board shall furnish all required forms.

Amended by Laws 1985, c. 222, § 5, emerg. eff. July 8, 1985.

§1149105.2.  Joining system  Application for affiliation  Consolidation of systems.

A.  An eligible employer may join the System on the first day of any month. Application for affiliation shall be in the form of a resolution approved by the governing body of the eligible employer or by any other body or officer authorized by law or recognized by the State Board to approve such resolution or action.  Upon the filing of a certified copy of such resolution with the State Board, such election shall be irrevocable and the eligible employer shall become a participating municipality on the first day of the month immediately following the filing of such election with the State Board.

B.  Any municipality that has a municipal firefighters pension and retirement system prior to January 1, 1981, shall consolidate its system with the state System and become aparticipating municipality on the first entry date as provided in this article.

Amended by Laws 1987, c. 236, § 144, emerg. eff. July 20, 1987.

§1149105.3.  Municipalities contracting with private entities to provide fire protection.

Any participating municipality that contracts with private organizations, corporations or companies to provide fire protection in this state shall meet the requirements of the Oklahoma Firefighters Pension and Retirement System and the fire fighters of the participating municipality shall be members of the system.

Added by Laws 1988, c. 267, § 3, operative July 1, 1988.

§11-49-106.  Retirement benefits - Waiver of benefits.

A.  Any firefighter who reaches the firefighter's normal retirement date shall be entitled, upon written request, to retire from such service and be paid from the System a monthly pension equal to the member's accrued retirement benefit; provided, that the pension shall cease during any period of time the member may thereafter serve for compensation in any municipal fire department in the state.  If such a member is reemployed by a participating municipality in a position which is not covered by the System, retirement shall also include receipt by such member of in-service distributions from the System.

B.  With respect to distributions under the System made for calendar years beginning on or after January 1, 2005, the System shall apply the minimum distribution incidental benefit requirements, incidental benefit requirements, and minimum distribution requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, in accordance with the final regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, which were issued in April 2002 and June 2004, notwithstanding any provision of the System to the contrary.  With respect to distributions under the System made for calendar years beginning on or after January 1, 2001 through December 31, 2004, the System shall apply the minimum distribution requirements and incidental benefit requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, in accordance with the regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, which were proposed in January 2001, notwithstanding any provision of the System to the contrary.  Effective July 1, 1989, notwithstanding any other provision contained herein to the contrary, in no event shall commencement of distribution of the accrued retirement benefit of a member be delayed beyond April 1 of the calendar year following the later of:

1.  The calendar year in which the member reaches seventy and one-half (70 1/2) years of age; or

2.  The actual retirement date of the member.

C.  Any member or beneficiary eligible to receive a monthly benefit from the System may make an election to waive all or a portion of monthly benefits.

Added by Laws 1977, c. 256, § 49-106, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 15, eff. Jan. 1, 1981; Laws 1981, c. 99, § 1, emerg. eff. April 22, 1981; Laws 1989, c. 249, § 41, eff. Jan. 1, 1989; Laws 1999, c. 193, § 2, eff. July 1, 1999; Laws 2002, c. 398, § 3, eff. July 1, 2002; Laws 2003, c. 128, § 2, eff. July 1, 2003; Laws 2004, c. 546, § 2, eff. July 1, 2004; Laws 2005, c. 203, § 1, emerg. eff. May 20, 2005.

§11-49-106.1.  Oklahoma Firefighters Deferred Option Plan.

A.  In lieu of terminating employment and accepting a service retirement pension pursuant to Sections 49-101 and 49-106 of this title, any member of the Oklahoma Firefighters Pension and Retirement System who has not less than twenty (20) years of creditable service and who is eligible to receive a service retirement pension may elect to participate in the Oklahoma Firefighters Deferred Option Plan and defer the receipts of benefits in accordance with the provisions of this section.

B.  For purposes of this section, creditable service shall include service credit reciprocally recognized pursuant to Sections 49-100.1 through 49-100.8 and Sections 49-101, 49-101.1 and 49-101.2 of this title but for eligibility purposes only.

C.  The duration of participation in the Oklahoma Firefighters Deferred Option Plan for active firefighters shall not exceed five (5) years.  Participation in the Oklahoma Firefighters Deferred Option Plan must begin the first day of a month and end on the last day of a month.  At the conclusion of a member's participation in the Oklahoma Firefighters Deferred Option Plan, the member shall terminate employment with all participating municipalities as a firefighter, and shall start receiving the member's accrued monthly retirement benefit from the System.  Such a member may be reemployed by a participating municipality but only in a position not covered under the System, and receive in-service distributions of such member's accrued monthly retirement benefit from the System.

D.  When a member begins participation in the Oklahoma Firefighters Deferred Option Plan, the contribution of the member shall cease.  The employer contributions shall continue to be paid in accordance with subsection B of Section 49-122 of this title.  Employer contributions for members who elect the Oklahoma Firefighters Deferred Option Plan shall be credited equally to the Oklahoma Firefighters Pension and Retirement System and to the member's Oklahoma Firefighters Deferred Option Plan account.  The monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the member's Oklahoma Firefighters Deferred Option Plan account.

E.  1.  A member who participates in this plan shall be eligible to receive cost of living increases.

2.  A member who participates in this plan shall earn interest at a rate of two percentage points below the rate of return of the investment portfolio of the System, but no less than the actuarial assumed interest rate as certified by the actuary in the yearly evaluation report of the actuary.  The interest shall be credited to the individual account balance of the member on an annual basis.

F.  A member in the plan shall receive, at the option of the member, a lump sum payment from the account equal to the payments to the account or an annuity based upon the account of the member or may elect any other method of payment if approved by the Board of Trustees.  If a member becomes so physically or mentally disabled while in, or in consequence of, the performance of his duty as to prevent the effective performance of his duties that the State Board approves an in line of duty disability pension, the payment from the account shall be an in line of duty disability payment.

G.  If a member dies while maintaining an account balance in the plan the System shall pay to the designated recipient or recipients of the member, or if there is no designated recipient or if the designated recipient predeceases the member, to the spouse of the member, or if there is no spouse or if the spouse predeceases the member, to the estate of the member a lump sum payment equal to the account balance of the member.  If such member was receiving, or eligible to receive, an in line of duty disability pension at the time of his or her death, payment of the account balance shall be an in line of duty disability payment.  If a designated recipient is the surviving spouse of the member, the surviving spouse shall receive his or her portion of the account balance of the member pursuant to subsection F of this section.

H.  In lieu of participating in the Oklahoma Firefighters Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section, a member may elect to participate in the Oklahoma Firefighters Deferred Option Plan pursuant to this subsection as follows:

1.  For purposes of this subsection, the following definitions shall apply:

a. "back drop date" means the member's normal retirement date or the date five (5) years before the member elects to participate in the Oklahoma Firefighters Deferred Option Plan, whichever date is later,

b. "termination date" means the date the member elects to participate in the Oklahoma Firefighters Deferred Option Plan pursuant to this subsection, and the date the member terminates employment with all participating municipalities as an active firefighter,

c. "earlier attained credited service" means the credited service earned by a member as of the back drop date, and

d. "deferred benefit balance" means all monthly retirement benefits that would have been payable had the member elected to cease employment on the back drop date and receive a service retirement from the back drop date to the termination date, all the member's contributions and one-half (1/2) of the employer contributions from the back drop date to the termination date, with interest based on how the benefit would have accumulated on a compound annual basis as if the member had participated in the Oklahoma Firefighters Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section from the back drop date to the termination date.

2.  At the termination date, the monthly pension benefit shall be determined based on earlier attained credited service and on the final average salary as of the back drop date.  The member's individual deferred option account shall be credited with an amount equal to the deferred benefit balance, the member shall terminate employment with all participating municipalities as a firefighter, and shall start receiving the member's accrued monthly retirement benefit from the System.  Such a member may be reemployed by a participating municipality but only in a position not covered under the System, and receive in-service distributions of such member's accrued monthly retirement benefit from the System.  The provisions of subsections B, C, E, F and G of this section shall apply to this subsection.  A member shall not participate in the Oklahoma Firefighters Deferred Option Plan pursuant to this subsection if the member has elected to participate in the Oklahoma Firefighters Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section.

3.  Effective July 1, 2003, if a member who has more than twenty (20) years of creditable service and who is eligible to receive a service retirement pension dies on or after July 1, 2003, and prior to terminating employment, his/her surviving spouse shall be eligible to elect to receive a benefit determined as if the member had elected to participate in the Oklahoma Firefighters Deferred Option Plan in accordance with this subsection on the day immediately preceding the member's death, provided such election is made within one year from the date of the member's death.  The monthly pension such surviving spouse is receiving, or entitled to receive, shall be adjusted in accordance with the provisions of this subsection to account for the member's participation in the Oklahoma Firefighters Deferred Option Plan.  The adjusted monthly pension so determined shall be subtracted from the monthly pension the surviving spouse was receiving prior to the election, and the difference for each month, if greater than zero (0), shall be adjusted to include interest based on the actuarial assumed interest rate as certified by the actuary in the yearly evaluation report of the actuary.  The sum of all such adjusted monthly amounts shall be used to reduce the surviving spouse's account balance in the Oklahoma Firefighters Deferred Option Plan.  For purposes of this election, the surviving spouse must have been married to the firefighter for the thirty (30) continuous months preceding the firefighter's death; provided, the surviving spouse of a member who died while in, or as a consequence of, the performance of the member's duty for a participating municipality shall not be subject to the marriage limitation for this election.

Added by Laws 1989, c. 109, § 1.  Amended by Laws 1990, c. 334, § 1, operative July 1, 1990; Laws 1993, c. 353, § 1, emerg. eff. June 10, 1993; Laws 1997, c. 247, § 1, eff. July 1, 1997; Laws 2003, c. 80, § 1, eff. July 1, 2003; Laws 2003, c. 334, § 2, emerg. eff. May 29, 2003; Laws 2004, c. 546, § 3, eff. July 1, 2004.

NOTE:  Laws 2003, c. 128, § 3 repealed by Laws 2003, c. 334, § 5, emerg. eff. May 29, 2003.

§11-49-106.2.  Limitations on benefits relating to Section 415 of Internal Revenue Code of 1986.

A.  Notwithstanding any other provision contained herein to the contrary, the benefits payable to a member in the System shall be subject to the limitations of Section 415 of the Internal Revenue Code of 1986 in accordance with the provisions of subsections B and C of this section.

B.  Except as provided in paragraphs 3 through 7 of this subsection, any accrued retirement benefit payable to a member shall not exceed the lesser of:

1.  One Hundred Sixty Thousand Dollars ($160,000.00), adjusted for increases in the cost of living, as prescribed by the Secretary of the Treasury or his delegate, effective January 1 of each calendar year and applicable to the limitation year ending with or within such calendar year; or

2.  For limitation years beginning prior to January 1, 1995, one hundred percent (100%) of the average earnings of the member for the three (3) consecutive calendar years, while a member in the System, in which the member's earnings were the highest.  For purposes of this paragraph, earnings for any limitation year shall be the earned income of the member, wages, salaries, and fees for professional services, and other amounts received for personal services actually rendered in the course of employment with a participating municipality, provided such amounts are actually paid or includable in gross income during such year.  Earnings shall exclude the following:

a. contributions by a participating municipality to a plan of deferred compensation which are not included in the gross income of the member for the taxable year in which contributed or any distributions from a funded plan of deferred compensation, and

b. other amounts which received special tax benefits, or contributions made by a participating municipality, whether or not under a salary reduction agreement, towards the purchase of an annuity described in Section 403(b) of the Internal Revenue Code of 1986, whether or not the amounts are actually excludable from the gross income of the member;

3.  Except as provided in paragraph 5 of this subsection, the limitations specified in paragraphs 1 and 2 of this subsection shall not be applicable with respect to any member whose total annual accrued retirement benefit payable from the System is less than Ten Thousand Dollars ($10,000.00) and who has not at any time participated in any contribution plan, within the meaning of Section 415(k) of the Internal Revenue Code of 1986, maintained by a participating municipality;

4.  If a member has less than ten (10) years of participation in the System and all predecessor municipal firefighter pension and retirement systems, the dollar limitation otherwise applicable under paragraph 1 of this subsection shall be reduced by multiplying such limitation by a fraction, the numerator of which is the number of the years of participation in the System of the member, but never less than one (1), and the denominator of which is ten (10).  This paragraph, to the extent required by the Secretary of the Treasury, shall be applied separately to each change in benefit structure hereunder;

5.  Effective for limitation years beginning on or after January 1, 1995, if a member has been credited with less than ten (10) years of credited service, the dollar amount otherwise applicable under paragraph 3 of this subsection shall be reduced by multiplying such dollar amount by a fraction, the numerator of which is the number of the years of credited service of the member, but never less than one (1), and the denominator of which is ten (10);

6.  The limitations specified in this section shall apply to a straight life annuity with no ancillary benefits and to an annuity that constitutes a qualified joint and survivor annuity.  If payment is in a different form, the amount thereof shall be adjusted to be the actuarial equivalent of a single life annuity and the limitations shall be applied to such adjusted amount.  Such adjustment shall be based on the mortality tables and interest rates described in divisions (1), (2) and (3) of subparagraph a of this paragraph.

a. If payment begins before the member reaches sixtytwo (62) years of age, the limitation in paragraph 1 of this subsection shall be reduced on an actuarially equivalent basis.

(1) For limitation years beginning before January 1, 1999, the interest rate to be used to determine such actuarial equivalent amount in this subparagraph shall be the rate specified in the actuarial tables adopted by the State Board; however, the interest rate used in determining an actuarially equivalent pre-age-sixty-two (62) amount shall not be less than five percent (5%).

(2) Effective for limitation years beginning on or after January 1, 1999, the actuarial equivalent adjustments in this subparagraph shall be determined using the prevailing Commissioner's standard table (described in Section 807(d)(5)(A) of the Internal Revenue Code of 1986), without regard to any other subparagraph of Section 807(d)(5) of the Internal Revenue Code of 1986, used to determine reserves for group annuity contracts issued on the date as of which the payment is being determined.  The interest rate shall be five percent (5%).  Notwithstanding any other System provisions to the contrary, for distributions with annuity starting dates on or after December 31, 2002, the applicable mortality table used for purposes of adjusting any benefit or limitation under Sections 415(b)(2)(B), (C) or (D) of the Internal revenue Code of 1986, as amended, is the table described in Rev. Rul. 2001-62.

(3) For limitation years beginning on or after January 1, 1997, if payment begins before the member reaches age sixty-two (62), the reductions in the limitations in this subparagraph shall not apply to a member who is a "qualified participant" as defined in Section 415(b)(2)(H) of the Internal Revenue Code of 1986.

b. If payment begins after the member reaches sixtyfive (65) years of age, the limitation in paragraph 1 of this subsection shall be the actuarial equivalent of such amount otherwise applicable at the member reaching sixtyfive (65) years of age.

(1) For limitation years beginning before January 1, 1999, the interest rate to be used to determine such actuarial equivalent amount in this subparagraph shall be the rate specified in the actuarial tables adopted by the State Board; however, the interest rate used in determining an actuarially equivalent post-age-sixtyfive (65) amount shall not be greater than five percent (5%).

(2) Effective for limitation years beginning on or after January 1, 1999, the actuarial equivalent adjustments in this subparagraph shall use the mortality and interest rate basis provided in division (2) of subparagraph a of this paragraph.

7.  In no event shall the maximum annual accrued retirement benefit of a member allowable under this section be less than the annual amount of such accrued retirement benefit, including early pension and qualified joint and survivor annuity amounts, duly accrued by the member as of the last day of the limitation year beginning in 1982, or as of the last day of the limitation year beginning in 1986, whichever is greater, disregarding any plan changes or costofliving adjustments occurring after July 1, 1982, as to the 1982 accrued amount, and May 5, 1986, as to the 1986 accrued amount.

8.  For limitation years beginning on or after January 1, 1995, paragraphs 4, 5 and 6 of this subsection shall not apply to a benefit paid under the System as a result of the member becoming disabled by reason of personal injuries or sickness, or amounts received by the beneficiaries, survivors or estate of the member as a result of the death of the member.

9.  Effective for years beginning after December 31, 1997, if a member purchases service under Sections 49-117.2 and 49-117.3 of this title, which qualifies as "permissive service credit" pursuant to Section 415(n) of the Internal Revenue Code of 1986, as amended, the limitations of Section 415 of the Internal Revenue Code of 1986, as amended, may be met by either:

a. treating the accrued benefit derived from such contributions as an annual benefit under paragraph 1 of this subsection, or

b. treating all such contributions as annual additions for purposes of Section 415(c) of the Internal Revenue Code of 1986, as amended.

10.  Effective for years beginning after December 31, 1997, if a member repays to the System any amounts received because of the member's prior termination pursuant to Section 49-117.1 of this title, such repayment shall not be taken into account for purposes of Section 415 of the Internal Revenue Code of 1986, as amended, pursuant to Section 415(k)(3) of the Internal Revenue Code of 1986, as amended.

C.  For distributions made in limitation years beginning on or after January 1, 2000, the combined limit of repealed Section 415(e) of the Internal Revenue Code of 1986, as amended, shall not apply.

D.  The State Board is hereby authorized to revoke the special election previously made on June 21, 1991, under Internal Revenue Code Section 415(b)(10).

Added by Laws 1991, c. 323, § 2, emerg. eff. June 12, 1991.  Amended by Laws 1999, c. 193, § 3, eff. July 1, 1999; Laws 2000, c. 327, § 8, eff. July 1, 2000; Laws 2003, c. 128, § 4, eff. July 1, 2003.

§11-49-106.3.  Payment of distribution to retirement plan.

A.  For distributions made on or after January 1, 1993, and notwithstanding any provision of the System to the contrary that would otherwise limit a Distributee's election hereunder, a Distributee may elect, at the time and in the manner prescribed by the State Board, to have any portion of an Eligible Rollover Distribution paid directly to an Eligible Retirement Plan specified by the Distributee in a Direct Rollover.

B.  For purposes of this section, the following definitions shall apply:

1.  "Eligible Rollover Distribution" means any distribution of all or any portion of the balance to the credit of the Distributee, except that an Eligible Rollover Distribution does not include any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the Distributee or the joint lives (or life expectancies) of the Distributee and the Distributee's designated beneficiary, or for a specified period of ten (10) years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code of 1986; and the portion of any distribution that is not includable in gross income.  Provided, however, that, effective January 1, 2002, a portion of a distribution shall not fail to be an Eligible Rollover Distribution merely because the portion consists of after-tax member contributions which are not includable in gross income.  However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code of 1986, as amended, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, that agrees to separately account for amounts so transferred, including separate accounting for the portion of such distribution which is includable in gross income and the portion of such distribution which is not so includable;

2.  "Eligible Retirement Plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code of 1986, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code of 1986, an annuity plan described in Section 403(a) of the Internal Revenue Code of 1986, or a qualified trust described in Section 401(a) of the Internal Revenue Code of 1986, that accepts the Distributee's Eligible Rollover Distribution.  Effective January 1, 2002, an Eligible Retirement Plan shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, and an eligible plan under Section 457(b) of the Internal Revenue Code of 1986, as amended, which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the System.  Effective January 1, 2002, the definition of Eligible Retirement Plan shall also apply in the case of a distribution to a surviving spouse, or to a spouse or former spouse who is the alternate payee to a qualified domestic order as defined in subsection B of Section 49-126 of this title.  An Eligible Retirement Plan does not include a Roth IRA under Section 408(a) of the Internal Revenue Code of 1986, as amended;

3.  "Distributee" means a member whether or not said member is an active firefighter.  In addition, effective June 7, 1993, the member's surviving spouse and the member's spouse or former spouse who is an alternate payee under a qualified domestic order, as provided in subsection B of Section 49-126 of this title, are Distributees with regard to the interest of the spouse or former spouse; and

4.  "Direct Rollover" means a payment by the System to the Eligible Retirement Plan specified by the Distributee.

C.  At least thirty (30) days and not less than ninety (90) days before the date of distribution, the Distributee must be provided with a notice of rights which satisfies Section 402(f) of the Internal Revenue Code of 1986, as to rollover options and tax effects.  Such distribution may commence less than thirty (30) days after the notice is given, provided that:

1.  The State Board clearly informs the Distributee that the Distributee has a right to a period of at least thirty (30) days after receiving the notice to consider the decision of whether or not to elect a distribution; and

2.  The Distributee, after receiving the notice, affirmatively elects a distribution.

Added by Laws 1999, c. 193, § 4, eff. July 1, 1999.  Amended by Laws 2000, c. 327, § 9, eff. July 1, 2000; Laws 2003, c. 128, § 5, eff. July 1, 2003.

§11-49-108.  Volunteer fire fighters with less than 10 years' service - Pension rights.

A.  Any volunteer fire fighter who is appointed as a paid fire fighter and serves less than ten (10) years as a paid fire fighter, shall be entitled to receive onetwentieth (1/20) of a volunteer pension for each full year served as a volunteer fire fighter and onetwentieth of onehalf (1/20 of 1/2) of the average salary received for each full year the fire fighter served as a paid fire fighter.

B.  Any volunteer fire fighter who is appointed as a paid fire fighter after the effective date of this act and serves ten (10) or more years as a paid fire fighter, shall be entitled to credit no more than five (5) years of volunteer time to complete a twenty-year paid service pension with remaining volunteer time computed at one-twentieth (1/20) of a volunteer pension for each additional volunteer year.  Any volunteer fire fighter who is appointed as a paid fire fighter before the effective date of this act and serves ten (10) or more years as a paid fire fighter, shall be entitled to credit all of the fire fighter's volunteer time to complete a twenty-year paid service pension.

C.  For purposes of determining benefits pursuant to this section, total credited service for paid and volunteer service shall not exceed thirty (30) years; provided, the most recent years of service shall be used in determining total credited service for paid and volunteer service.

D.  Nothing contained in this section shall be construed to create an eligibility for pension which is not otherwise provided by law.

Added by Laws 1977, c. 256, § 49-108, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 16, eff. Jan. 1, 1981; Laws 1992, c. 203, § 1, emerg. eff. May 15, 1992; Laws 2000, c. 327, § 10, eff. July 1, 2000.

§11-49-109.  Retirement for disability - Restoration to service - Disability or death not in line of duty.

A.  Whenever any firefighter serving in any capacity in a regularly constituted fire department of a municipality shall become so physically or mentally disabled while in, or in consequence of, the performance of the firefighter's duty as to prevent the effective performance of the firefighter's duties, the State Board may, upon the firefighter's written request, or without such request if the State Board deems it for the good of the department, retire the firefighter from active service, and if so retired, shall direct that the firefighter be paid from the System a monthly pension equal to the greater of:

1.  Fifty percent (50%) of the average monthly salary which was paid to the firefighter during the last thirty (30) months of the firefighter's service; or

2.  Two and one-half percent (2 1/2%) of the firefighter's final average salary multiplied by the member's years of credited service, not to exceed thirty (30) years, provided such firefighter has completed twenty (20) or more years of credited service; provided, that whenever such disability shall cease such disability pension shall cease; provided further, that if the disability ceases within two (2) years from the date of the firefighter's disability retirement and before the firefighter's normal retirement date, the formerly disabled person shall be restored to active service at the salary attached to the rank the firefighter held at the time of the firefighter's disability retirement provided the firefighter is capable of performing the duties of a firefighter; provided further, that if a firefighter participates in the Oklahoma Firefighters Deferred Option Plan pursuant to Section 49-106.1 of this title, the firefighter's disability pension provided pursuant to this subsection shall be reduced to account for the firefighter's participation in the Oklahoma Firefighters Deferred Option Plan.

B.  Whenever any firefighter, who has served in any capacity in a regularly constituted fire department of a municipality of the state, and who has served less than the firefighter's normal retirement date, shall become so physically or mentally disabled from causes not arising in the line of duty as to prevent the effective performance of the firefighter's duties, the firefighter shall be entitled to a pension during the continuance of said disability based upon the firefighter's service period which shall be fifty percent (50%) of the average monthly salary which was paid to the firefighter during the last sixty (60) months of the firefighter's service.

C.  No firefighter shall accrue additional service time while receiving a disability pension; provided further, that nothing herein contained shall affect the eligibility of any firefighter to apply for and receive a retirement pension after the firefighter's normal retirement date; provided further, that no firefighter shall receive retirement benefits from the System during the time the firefighter is receiving disability benefits from the System.  Any member or beneficiary eligible to receive a monthly benefit pursuant to this section may make an election to waive all or a portion of monthly benefits.

Added by Laws 1977, c. 256, § 49-109, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 17, eff. Jan. 1, 1981; Laws 1985, c. 222, § 6, emerg. eff. July 8, 1985; Laws 2004, c. 546, § 4, eff. July 1, 2004.

§11-49-110.  Certificates of disability - Presumptions - Medical evidence and records.

A.  No firefighter shall be retired, as provided in Section 49-109 of this title, or receive any pension from the System, unless there shall be filed with the State Board certificates of the firefighter's disability.  Any member of the fire department of any municipality who is disabled as a result of heart disease, injury to the respiratory system, infectious disease, or the existence of any cancer which heart disease, injury to the respiratory system, infectious disease, or cancer was not revealed by the physical examination passed by the member upon entry into the department, shall be presumed to have incurred the heart disease, injury to the respiratory system, infectious disease, or cancer while performing the firefighter's duties as a member of such department unless the contrary is shown by competent evidence.  As used in this section, "infectious disease" means hepatitis, human immunodeficiency virus, meningitis and tuberculosis.  Effective November 10, 1999, the provisions of this subsection relating to infectious disease shall apply.

B.  Medical treatment based on the presumptions prescribed by subsection A of this section shall be provided by the municipality as a job-related illness until a court of competent jurisdiction determines that the presumption does not apply.  If it is subsequently determined that the illness is not job-related, the workers' compensation provider shall be reimbursed for expenditures made for health care services by the medical plan or benefit provided by the municipality for the employee.

C.  If any such member fails to submit evidence of a physical examination prior to entry into the fire department, there shall be no presumption the heart disease, injury to the respiratory system, infectious disease, or cancer was incurred while performing the firefighter's official duties and it shall be the duty of the State Board to determine if the heart disease, injury to the respiratory system, infectious disease, or cancer was incurred while performing the member's official duties.

D.  Whenever a participating municipality on behalf of a member or a member applies for a disability benefit, the application shall be accompanied by proof of injury unless otherwise provided and medical evidence supporting the existence of a disability, certified by the member's or municipality's physician, that the member is unable to perform the duties of a firefighter.  Should the application be made by a municipality, the member may submit medical evidence or reports from the member's physician to the local board. If both the municipality's physician and the member's physician certify to the disability, the local board shall act upon the application.

E.  In regards to applications made by either an individual member or a municipality, should the physicians disagree, or if there is only one physician statement, the local board shall be required to have all the medical records concerning the applicant's disability reviewed by a physician selected by the local board and, if required by the reviewing physician, the local board shall have the member examined.  The local board shall act upon all the physician's statements.  Local board physician examinations and certifications shall be paid by the State Board and shall be limited to only those conditions upon which the member or the municipality on behalf of the member is requesting a disability.

F.  If the State Board deems appropriate, an independent physician may be selected by the State Board to review medical records and examine the member.  The physicians selected by the State Board shall submit a report and recommendation to the State Board.  The local board may request assistance from the State Board in selecting a physician.  Final determination on all disability applications shall rest solely with the State Board.

Added by Laws 1977, c. 256, § 49-110, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 18, eff. Jan. 1, 1981; Laws 1982, c. 320, § 2, operative July 1, 1982; Laws 1987, c. 236, § 145, emerg. eff. July 20, 1987; Laws 1993, c. 353, § 2, emerg. eff. June 10, 1993; Laws 1998, c. 296, § 1, eff. July 1, 1998; Laws 2001, c. 359, § 1, eff. July 1, 2001; Laws 2002, c. 398, § 4, eff. July 1, 2002.

§1149111.  Temporary sickness or disability.

A.  Whenever any member of the fire department of any municipality, on account of sickness or temporary disability, other than a burn injury, caused or sustained while in the discharge of the member's duty as such member, is unable to perform the member's duties, notwithstanding the provisions of Sections 11 and 12 of Title 85 of the Oklahoma Statutes, the salary shall be paid by the municipality to the member and shall continue while the member is sick or temporarily disabled for a period of not more than six (6) months with the municipality having the option of extending the period for up to an additional six (6) months, not to exceed a total of twelve (12) months, after which period the provisions for disability benefits under the Oklahoma Firefighters Pension and Retirement System shall apply.

B.  Whenever any member of the fire department of any municipality, on account of a burn injury, caused or sustained while in the discharge of the member's duty as such member, is unable to perform the member's duties, notwithstanding the provisions of Sections 11 and 12 of Title 85 of the Oklahoma Statutes, the salary shall be paid by the municipality to the member and shall continue while the member is sick or temporarily disabled for a period of not more than twelve (12) months with the municipality having the option of extending the period for up to an additional six (6) months, not to exceed a total of eighteen (18) months, after which said period the provisions for disability benefits under the Oklahoma Firefighters Pension and Retirement System shall apply.

C.  Should a member receiving a salary under this section be eligible to receive, and should the salary of the member under this section exceed any temporary disability benefit paid to the member under Section 1 et seq. of Title 85 of the Oklahoma Statutes, the member shall transfer such temporary disability benefits under Section 1 et seq. of Title 85 of the Oklahoma Statutes to the municipality while the member is sick or temporarily disabled.

Added by Laws 1977, c. 256, § 49111, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 19, eff. Jan. 1, 1981; Laws 1993, c. 80, § 1, eff. July 1, 1993; Laws 1997, c. 182, § 1, eff. July 1, 1997.

§1149112.  Pensions for loss of life.

Whenever any member of the fire department shall lose his or her life by reason of any injury or sickness sustained by him or her while in, or in consequence of, the performance of his or her duty or while on active duty in the National Guard and Reserves called to active duty, leaving a surviving spouse, or child or children under the age of eighteen (18) years, then, upon satisfactory proof of such facts made to it, the State Board shall order and direct that a monthly pension be paid in accordance with the provisions of Section 49113 of this title.  If the member does not leave a beneficiary, the accumulated contributions made to the System by the member shall be paid to the estate of the member.

Laws 1977, c. 256, § 49112, eff. July 1, 1978; Laws 1980, c. 352, § 20, eff. Jan. 1, 1981.  Amended by Laws 1990, c. 143, § 2,  emerg. eff. May 1, 1990; Laws 1991, c. 125, § 1, emerg. eff. April 29, 1991.

§11-49-113.  Death of firefighter for any cause - Payment of benefits to beneficiaries.

A.  1.  In the event of the death of a firefighter who at the time of the firefighter's death was drawing a pension, other than a disability pension, or who at the time of the firefighter's death (whether death occurred while on duty, but not in or in consequence of the performance of duty, or while on vacation or off duty) was eligible, upon written request, to retire and draw a pension, other than a disability pension, the beneficiary of such person shall be paid an amount not to exceed one hundred percent (100%) of said pension.

2.  In the event of the death of a firefighter who at the time of the firefighter's death was drawing, or eligible to draw, a disability pension for a physical or mental disability that occurred while in, or in consequence of, the performance of the firefighter's duty, and which prevented the effective performance of the firefighter's duties, and which caused the State Board to retire the firefighter from active service, the beneficiary of such person shall be paid an amount not to exceed one hundred percent (100%) of the pension paid in accordance with subsection A of Section 49-109 of this title.

3.  In the event of the death of a firefighter who at the time of the firefighter's death was drawing, or eligible to draw, a disability pension for a physical or mental disability from causes not arising in the line of duty and which prevented the effective performance of the firefighter's duties, the beneficiary of such person shall be paid an amount not to exceed one hundred percent (100%) of the pension paid in accordance with subsection B of Section 49-109 of this title.

4.  Effective March 1, 1997, if a firefighter to whom a retirement or disability benefit has been awarded, or who is eligible therefor, dies prior to the date as of which the total amount of retirement or disability benefit paid equals the total amount of the employee contributions paid by or on behalf of the member and the member does not have a surviving beneficiary, the total benefits paid as of the date of the member's death shall be subtracted from the accumulated employee contribution amount and the balance, if greater than zero (0), shall be paid to the member's estate.

5.  Any person eligible to receive a payment pursuant to this section may make an election to waive all or a portion of monthly payments.

B.  In the event of the death of the surviving spouse, the pension shall cease, and should there then be but one living child same shall receive an amount equal to one hundred percent (100%) of said pension, but if there then be more than one living child, one hundred percent (100%) of said pension shall be divided equally between the children until each child reaches the age of eighteen (18) years or until the age of twenty-two (22) years if the child is enrolled full time and regularly attending a public or private school or any institution of higher education.  Provided, that in the event the State Board finds that such a child who is not married at the time of death of the member or the member's surviving spouse and who at the time the child attains or attained the age of eighteen (18) years is either physically or mentally disabled, the pension thereof shall continue so long as such disability remains; provided, that upon the death of the firefighter and surviving spouse, if any, said physically or mentally disabled child shall be entitled to have paid to the child's trustee of a trust, whether inter vivos or testamentary, which trust provides for the receipt of the pension benefits to be held and administered for the sole benefit of said physically or mentally disabled child, or if there is no trust, to the child's legally appointed guardian, an amount not to exceed one hundred percent (100%) of said pension.  The money so paid to the guardian or trustee shall be used solely for the benefit of the disabled child and it shall be reported annually to the State Board.  The payment so provided shall be calculated after payments have been made to all eligible children as provided in this section; provided further, that beneficiaries now receiving pensions under the provisions of Sections 49-112 or 49-113 of this title shall, upon application to the State Board, thereafter be entitled to a pension equal to the amount which they would have received if this act were in effect at the time the right to said pension accrued.

C.  In the event a surviving spouse of a member remarried prior to June 7, 1993, the surviving spouse shall be eligible to receive the pension benefits provided for in this section.  To receive the pension benefits provided for in this section the surviving spouse falling within this section shall submit a written request for such benefits to the Oklahoma Firefighters Pension and Retirement System.  The Oklahoma Firefighters Pension and Retirement System shall approve requests by surviving spouses meeting the requirements of this section.  Upon approval by the Oklahoma Firefighters Pension and Retirement System, the surviving spouse shall be entitled to the pension benefits provided for in this section beginning from the date of approval forward.  Pension benefits provided to surviving spouses falling within this section shall not apply to alter any amount of pension benefits paid or due prior to the Oklahoma Firefighters Pension and Retirement System's approval of the remarried surviving spouse's written request for benefits.

D.  No surviving spouse shall receive benefits from this section, Section 50-117 of this title, or Section 2-306 of Title 47 of the Oklahoma Statutes as the surviving spouse of more than one member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, or the Oklahoma Law Enforcement Retirement System.  The surviving spouse of more than one member shall elect which member's benefits he or she will receive.

E.  Upon the death of a retired member, the benefit payment for the month in which the retired member died, if not previously paid, shall be made to the beneficiary of the member or to the member's estate if there is no beneficiary.  Such benefit payment shall be made in an amount equal to a full monthly benefit payment regardless of the day of the month in which the retired member died.

F.  Upon the death of an unmarried firefighter who has one or more children, said child or children shall receive pension benefits as provided in subsection B of this section as if the surviving spouse had died; provided, that upon the death of the firefighter, said child or children shall be entitled to have the System pay to the child's or children's trustee of a trust, whether inter vivos or testamentary, which trust provides for the receipt of the pension benefits to be held and administered for the sole benefit of said child, or if there is no trust, to the child's or children's legally appointed guardian, the pension benefits as provided in subsection B of this section in an amount not to exceed one hundred percent (100%) of said pension.  The money so paid to the guardian or trustee shall be used solely for the benefit of the child and it shall be reported annually to the State Board.

Added by Laws 1977, c. 256, § 49-113, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 21, eff. Jan. 1, 1981; Laws 1985, c. 222, § 7, emerg. eff. July 8, 1985; Laws 1991, c. 125, § 2, emerg. eff. April 29, 1991; Laws 1993, c. 126, § 3, emerg. eff. May 3, 1993; Laws 1993, c. 322, § 1, emerg. eff. June 7, 1993; Laws 1994, c. 84, § 2, eff. July 1, 1994; Laws 1994, c. 351, § 1, eff. July 1, 1994; Laws 1997, c. 363, § 1, emerg. eff. June 11, 1997; Laws 1998, c. 419, § 1, eff. July 1, 1998; Laws 2001, c. 49, § 1, emerg. eff. April 10, 2001; Laws 2002, c. 330, § 1, eff. July 1, 2002; Laws 2003, c. 334, § 3, emerg. eff. May 29, 2003; Laws 2004, c. 546, § 5, eff. July 1, 2004; Laws 2005, c. 203, § 2, emerg. eff. May 20, 2005.

§11-49-113.2.  Death benefit.

A.  Upon the death of an active or retired member, the System shall pay to the surviving spouse of the member if the surviving spouse has been married to the firefighter for thirty (30) continuous months preceding the member's death provided a surviving spouse of a member who died while in, or as a consequence of, the performance of the member's duty for a participating municipality shall not be subject to the marriage limitation for survivor benefits, or if there is no surviving spouse or no surviving spouse meeting the requirements of this section, the System shall pay to the designated recipient or recipients of the member, or if there is no designated recipient or if the designated recipient predeceases the member, to the estate of the member, the sum of Four Thousand Dollars ($4,000.00) for those active or retired members who died prior to July 1, 1999.  For those active or retired members who die on or after July 1, 1999, the sum shall be Five Thousand Dollars ($5,000.00).  The benefit payable pursuant to this subsection shall be deemed, for purposes of federal income taxation, as life insurance proceeds and not as a death benefit if the Internal Revenue Service approves this provision pursuant to a private letter ruling request which shall be submitted by the board of trustees of the System for that purpose.

B.  Upon the death of a member who dies leaving no living designated recipient or having designated the member's estate as recipient, the System may pay any applicable death benefit which may be subject to probate, in an amount of Five Thousand Dollars ($5,000.00), to the heir or heirs of the member without the intervention of a probate court or probate procedures.

C.  Before any applicable probate procedure may be waived, the System must be in receipt of the member's proof of death and the following documents from those persons claiming to be the legal heirs of the deceased member:

1.  The member's last will and testament if available;

2.  An affidavit or affidavits of heirship which must contain:

a. the names and signatures of all claiming heirs to the deceased member's estate including the claiming heirs' names, relationship to the deceased member, current addresses and current telephone numbers,

b. a statement or statements by the claiming heirs that no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction,

c. a statement that the value of the deceased member's entire probate estate, less liens and encumbrances, does not exceed Ten Thousand Dollars ($10,000.00), including the payment of benefits from the System, and

d. a statement by each individual claiming heir identifying the amount of personal property that the heir is claiming from the System or the amount the heir agrees to be paid to another person, and that the heir has been notified of, is aware of and consents to the identified claims of all the other claiming heirs of the deceased member pending with the System;

3.  A written agreement or agreements signed by all claiming heirs of the deceased member which provides that the claiming heirs release, discharge and hold harmless the System from any and all liability, obligations and costs which it may incur as a result of making a payment to any of the deceased member's heirs;

4.  A corroborating affidavit from an individual other than a claiming heir, who was familiar with the affairs of the deceased member; and

5.  Proof that funeral and burial expenses of the deceased member have been paid or provided for.

D.  The System shall retain complete discretion in determining which requests for probate waiver may be granted or denied, for any reason.  Should the System have any questions as to the validity of any document presented by the claiming heirs, or as to any statement or assertion contained therein, the probate requirements provided for in Section 1 et seq. of Title 58 of the Oklahoma Statutes shall not be waived.

E.  After paying any death benefits to any claiming heirs as provided pursuant to this section, the System is discharged and released from any and all liability, obligation and costs to the same extent as if the System had paid a personal representative holding valid letters testamentary issued by a court of competent jurisdiction.  The System is not required to inquire into the truth of any matter specified in this section or into the payment of any estate tax liability.

F.  The provisions of this section shall not be subject to qualified domestic orders as provided in subsection B of Section 49-126 of this title.

G.  1.  For purposes of this section, if a person makes a qualified disclaimer with respect to the death benefit provided for in subsection A of this section, this section shall apply with respect to such death benefit as if the death benefit had never been transferred to such person.

2.  For purposes of this subsection, the term "qualified disclaimer" means an irrevocable and unqualified refusal by a person, including but not limited to the surviving spouse of the deceased member, to accept an interest in the death benefit provided for in subsection A of this section, but only if:

a. such refusal is in writing,

b. such writing is received by the System not later than the date which is nine (9) months after the date of death of the deceased member,

c. such person has not accepted the death benefit provided for in subsection A of this section, and

d. as a result of such refusal, the death benefit provided for in subsection A of this section passes without any direction on the part of the person making the disclaimer and passes first, to the organization providing funeral and burial services for the deceased member or, if the cost of the funeral and burial services for the deceased member has already been paid, to the person or persons other than the person making the disclaimer as further provided for in this section.

Added by Laws 1987, c. 236, § 146, emerg. eff. July 20, 1987.  Amended by Laws 1994, c. 300, § 2, eff. July 1, 1994; Laws 1994, c. 351, § 2, eff. July 1, 1994; Laws 1996, c. 291, § 1, eff. July 1, 1996; Laws 1999, c. 167, § 1, eff. July 1, 1999; Laws 2001, c. 49, § 2, emerg. eff. April 10, 2001; Laws 2002, c. 352, § 1, eff. July 1, 2002.

§1149114.  Members entitled to benefits for disability or loss of life.

Any member serving in any capacity in a regularly constituted fire department of a municipality of this state who shall become physically or mentally disabled as provided in Section 49109 of this title, or shall lose his life as provided in Section 49112 of this title, where said disability or loss of life was occasioned in fighting or preventing fires or in carrying out any order or direction of the chief or acting chief of said department shall be entitled to all of the benefits authorized by said sections.

Laws 1977, c. 256, § 49114, eff. July 1, 1978; Laws 1980, c. 352, § 23, eff. Jan. 1, 1981; Laws 1992, c. 390, § 2, emerg. eff. June 9, 1992.

§11-49-116.  Physical performance/agility test and examination - Retired disabled persons.

A.  All candidates being considered for a position of a paid firefighter shall pass the required pre-employment offer physical performance/agility test based on standards established by the State Board; provided that the time between the administration of the physical performance/agility test approval for membership in the System by the Executive Director and the candidate's actual hire date by the participating municipality is less than twelve (12) months, provided further that a volunteer firefighter who passes an agility test at the time he or she is enrolled as a firefighter in a combination paid and volunteer fire department shall not be required to take a second agility test at the time of appointment as a paid firefighter in the same fire department.  After review of a candidate's physical performance/agility test presented to the System by a participating municipality or its fire department, the Executive Director may require that a second physical performance/agility test be administered to said candidate by and under the supervision of the Executive Director.  Successful completion of the second physical performance/agility test shall be required before said candidate's application for membership in the System can be approved.

B.  The State Board shall require that any candidate applying for entrance as a member of the System, who has been offered a position of a paid firefighter and before entering the employment of a participating municipality as a paid firefighter, must successfully complete a physical examination, as promulgated by the administrative rules established by the State Board, in order to participate and qualify to receive any benefits from the System; provided that when the System receives all the information necessary for entrance into the System, including written notice from the System's physician that the candidate has met the minimum medical requirements for entrance, the Executive Director shall have the authority to approve an entrance date for the candidate no earlier than the date all the necessary information for entrance is received or the actual hire date whichever is later; provided that the time between the administration of the physical examination approval for membership in the System by the Executive Director and the candidate's actual hire date by the participating municipality is less than six (6) months.  All candidates shall be of good moral character, free from deformities, mental or physical conditions, disease and alcohol or drug addiction, which would prohibit a candidate from performing duties as a firefighter.  The State Board shall have the authority to deny or revoke the membership of a candidate submitting false information in such candidate's membership application and shall have final authority in determining eligibility for membership pursuant to the provisions of this article.  This subsection shall not apply to any person who terminates employment with a participating municipality as a paid firefighter and is reemployed by the participating municipality or employed by another participating municipality within six (6) months of such termination, unless such person was terminated for medical reasons.

C.  Any person retired for disability under this article may be summoned before the State Board herein provided for, any time hereafter, and shall submit himself thereto for examination as to his fitness for duty, and shall abide the decision and order of the State Board with reference thereto; and all members of the fire department, who may be retired under the provisions of this article, shall report to some physician designated by the State Board when so retired, as required by the State Board.

Added by Laws 1977, c. 256, § 49-116, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 25, eff. Jan. 1, 1981; Laws 1982, c. 320, § 3, operative July 1, 1982; Laws 1992, c. 390, § 3, emerg. eff. June 9, 1992; Laws 2000, c. 327, § 11, eff. July 1, 2000; Laws 2002, c. 398, § 5, eff. July 1, 2002; Laws 2003, c. 128, § 6, eff. July 1, 2003.

§1149117.  Forfeiture of pensions and allowances.

When any person who shall have received any benefits from the System shall fail to report himself for examination for duty as required herein, unless excused by the State Board, or shall disobey the requirements of said State Board under this article, in respect to said examination or duty, then the State Board shall order that such pension or allowance as may have been granted to such person shall immediately cease, and such person shall receive no further pension or allowance or benefit under this article.

Laws 1977, c. 256, § 49117, eff. July 1, 1978; Laws 1978, c. 280, § 1, eff. July 1, 1978; Laws 1980, c. 352, § 26, eff. Jan. 1, 1980.

§11-49-117.1.  Termination of service before normal retirement date - Refunds - Vested benefits - Retirement annuity - Rejoining System.

A member who terminates service before normal retirement date, other than by death or disability shall, upon application filed with the State Board, be refunded from the Fund an amount equal to the accumulated contributions the member has made to the Fund, but excluding any interest or any amount contributed by the municipality or state.  If a member has completed ten (10) years of credited service at the date of termination, the member may elect a vested benefit in lieu of receiving the member's accumulated contributions.

If the member who has completed ten (10) or more years of credited service elects the vested benefit, the member shall be entitled to a monthly retirement annuity commencing on the date the member reaches fifty (50) years of age or the date the member would have had twenty (20) years of credited service had the member's employment continued uninterrupted, whichever is later.  The annual amount of such retirement annuity shall be equal to two and onehalf percent (2 1/2%) of final average salary multiplied by the number of years of credited service.  The death benefits provided for in this article shall not apply to any member retiring under the provisions of this section.

If a member who terminates employment and elects a vested benefit dies prior to being eligible to receive benefits, the member's beneficiary shall be entitled to the member's normal monthly retirement benefit on the date the deceased member would have been eligible to receive the benefit.

If a member terminates employment and withdraws the member's accumulated contributions and then subsequently rejoins the System, he may pay to the System the sum of the accumulated contributions he has withdrawn plus five percent (5%) annual interest from the date of withdrawal and shall receive the same benefits as if he had never withdrawn his contributions; however, effective January 1, 1991, the rate of interest provided herein shall be ten percent (10%) per annum.

Effective January 1, 2002, lump-sum payments for repayment of any amounts received because of a member's prior termination with interest may be repaid by a trustee-to-trustee transfer from a Code Section 403(b) annuity, a governmental Code Section 457 plan, and/or a Code Section 401(a) qualified plan.

A fire fighter shall not be permitted to withdraw from the System while employed as a fire fighter in a participating municipality.

Added by Laws 1980, c. 352, § 27, eff. Jan. 1, 1981.  Amended by Laws 1985, c. 222, § 8, emerg. eff. July 8, 1985; Laws 1987, c. 236, § 147, emerg. eff. July 20, 1987; Laws 1990, c. 340, § 1, eff. July 1, 1990; Laws 1993, c. 126, § 4, emerg. eff. May 3, 1993; Laws 2002, c. 398, § 6, eff. July 1, 2002; Laws 2003, c. 128, § 7, eff. July 1, 2003.

§1149117.2.   Transfer of credited service from or to other retirement system.

A.  A paid member of the Oklahoma Firefighters Pension and Retirement System may receive up to five (5) years of credited service accumulated by the member while a member of the Oklahoma Police Pension and Retirement System, the Oklahoma Law Enforcement Retirement System, the Teacher's Retirement System of Oklahoma or the Oklahoma Public Employees Retirement System, if the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system.  To receive the service credit prior to January 1, 1991, the member shall pay a five percent (5%) contribution and interest of not to exceed five percent (5%), as may be required by the State Board for each year of service transferred pursuant to this section.  Effective January 1, 1991, to receive the service credit, the member shall pay the amount determined by the State Board pursuant to Section 3 of this act.  The transferred credited service of the member from another state retirement system shall not alter the member's normal retirement date or vesting requirements.  The transferred credited service will be added after the member reaches normal retirement date.

B.  The Oklahoma Firefighters Pension and Retirement System shall transfer credited service to another state retirement system upon request of former paid members.  Upon transfer, the former member shall have forfeited all rights in the Oklahoma Firefighters Pension and Retirement System.  Employee and city contributions of the former municipal retirement systems prior to January 1, 1981, are not transferable.

Amended by Laws 1985, c. 222, § 8, emerg. eff. July 8, 1985; Laws 1987, c. 236, § 147, emerg. eff. July 20, 1987.  Amended by Laws 1990, c. 340, § 2, eff. July 1, 1990.

§11-49-117.3.  Transferred credited service - Computation of purchase price.

A.  The State Board shall adopt rules for computation of the purchase price for transferred credited service.  These rules shall base the purchase price for each year purchased on the actuarial cost of the incremental projected benefits to be purchased.  The purchase price shall represent the present value of the incremental projected benefits discounted according to the member's age at the time of purchase.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without purchasing the transferred credited service and the projected benefit after purchase of the transferred credited service computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

B.  In the event that the member is unable to pay the purchase price provided for in this section by the due date, the State Board shall permit the members to amortize the purchase price over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the State Board permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the State Board for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  The State Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

C.  Members who pay the purchase price by the due date may make payment by:

1.  A trusteetotrustee transfer from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), and/or a Code Section 401(a) qualified plan; or

2.  A direct rollover of tax-deferred funds from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), a Code Section 401(a) qualified plan, and/or a Code Section 408(a) or 408(b) traditional or conduit Individual Retirement Account or Annuity (IRA).  Roth IRAs and Coverdell Education Savings Accounts shall not be used to purchase transferred credited service.

The State Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

D.  Members amortizing the purchase price and making payments by payroll deduction, shall have the option of making a cash lump-sum payment for the balance of the actuarial purchase price with interest due through the date of payment by:

1.  A trusteetotrustee transfer from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), and/or a Code Section 401(a) qualified plan; or

2.  A direct rollover of tax-deferred funds from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), a Code Section 401(a) qualified plan, and/or a Code Section 408(a) or 408(b) traditional or conduit Individual Retirement Account or Annuity (IRA).  Roth IRAs and Coverdell Education Savings Accounts shall not be used to purchase transferred credited service.

The State Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

Added by Laws 1990, c. 340, § 3, eff. July 1, 1990.  Amended by Laws 1993, c. 322, § 2, emerg. eff. June 7, 1993; Laws 2002, c. 398, § 7, eff. July 1, 2002; Laws 2003, c. 128, § 8, eff. July 1, 2003; Laws 2004, c. 546, § 6, eff. July 1, 2004; Laws 2005, c. 203, § 3, emerg. eff. May 20, 2005.

§1149118.  Additional powers of State Board.

The State Board  shall, in addition to other powers herein granted, have power, to wit:

1.  To compel witnesses to attend and testify before it upon all matters connected with the operations of this article, and in the same manner as is or may be provided by law for the taking of testimony before notaries public; and its president or any member of said board may administer oaths to such witnesses;

2.  To provide for the payment from the Fund of all its necessary expenses and printing; and

3.  To make all rules and regulations needful for its guidance in conformity with the provisions of this article.

Laws 1977, c. 256, § 49118, eff. July 1, 1978; Laws 1980, c. 352, § 28, eff. Jan. 1, 1981.

§1149119.  Tax on insurance premiums for benefit of fund  Appropriations.

There is hereby appropriated and set aside for the use and benefit of the Fund, a percentage on all taxes collected on premiums collected by all insurance companies and other entities which are subject to the premium tax levied pursuant to Section 624 of Title 36 of the Oklahoma Statutes, after all returned premiums and other credits are deducted as provided by Sections 312.1 and 624 through 626 of Title 36 of the Oklahoma Statutes.  In addition, the State of Oklahoma shall make such appropriation as is necessary to assure the retirement benefits provided by this article.

Amended by Laws 1988, c. 83, § 1, emerg. eff. March 25, 1988.

§1149120.  Account of tax paid by insurance companies  Warrants.

The Insurance Commissioner shall keep a separate account of the amount of tax paid by all insurance companies and other entities subject to the premium tax levied pursuant to Section 624 of Title 36 of the Oklahoma Statutes, as provided by Sections 312.1 and 624 through 626 of Title 36 of the Oklahoma Statutes, and in his report to the State Auditor and Inspector and the State Treasurer he shall certify the exact amount.  The State Treasurer shall issue a warrant to the State Board, for the benefit of the System, for the amount of which the Fund shall be entitled and shall deliver the warrant to the State Board.

Amended by Laws 1985, c. 222, § 9, emerg. eff. July 8, 1985; Laws 1988, c. 83, § 2, emerg. eff. March 25, 1988.

§1149121.  Amount of first warrant pursuant to Section 49120  Eligibility of receive funds.

The amount of the first warrant drawn by the State Treasurer pursuant to Section49120 of this title shall never be less than Five Hundred Dollars ($500.00).  Any municipality having a firefighting apparatus of a value of not less than One Thousand Dollars ($1,000.00), may qualify and receive the benefits of the funds made available by the provisions of Section 49120 of this title, by meeting all the other requirements thereof.

Laws 1977, c. 256, § 49121, eff. July 1, 1978; Laws 1978, c. 280, § 3, eff. Jan. 1, 1979; Laws 1980, c. 352, § 31, eff. Jan. 1, 1981.

§11-49-122.  Deductions from salaries of fire department members - Picked up contributions - Deposit of funds - City charters superceded.

A.  Each municipality having a paid member of a fire department shall deduct monthly from the salary of each member of the fire department of such municipality an amount equal to eight percent (8%) of the actual paid gross salary of each member of the fire department.  The deduction shall be considered the minimum deduction.  At the option of the municipality, the municipality may pay all or any part of the member's required contribution.  The members of a fire department, by a majority vote of its paid members, may vote to increase the amount of the deduction.  The treasurer of each municipality shall deduct the authorized deductions from the salary of each paid member of the fire department.  The treasurer of the municipality shall deposit within ten (10) days from each ending payroll date in the System the amount deducted from the salary of each member of the fire department.  Amounts deducted from the salary of a member and not paid to the System after thirty (30) days from each ending payroll date shall be subject to a monthly late charge of one and one-half percent (1 1/2%) of the unpaid balance to be paid by the municipality to the System.

Each municipality shall pick up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 and pay the contribution which the member is required by law to make to the System for all compensation earned after December 31, 1988.  Although the contributions so picked up are designated as member contributions, such contributions shall be treated as contributions being paid by the municipality in lieu of contributions by the member in determining tax treatment under the Internal Revenue Code of 1986 and such picked up contributions shall not be includable in the gross income of the member until such amounts are distributed or made available to the member or the beneficiary of the member.  The member, by the terms of this system, shall not have any option to choose to receive the contributions so picked up directly and the picked up contributions must be paid by the municipality to the System.

Member contributions which are picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date on which member contributions were picked up by the municipality.  Member contributions so picked up shall be included in salary for purposes of the System.

The municipality shall pay the member contributions from the same source of funds used in paying salary to the member, by effecting an equal cash reduction in gross salary of the member, or by an offset against future salary increases, or by a combination of reduction in gross salary and offset against future salary increases.

The treasurer of each municipality shall deduct the picked up contributions from the salary of each paid member of the fire department.  The treasurer of the municipality shall deposit monthly in the System the amount picked up from the salary of each member of the fire department.

B.  Each municipality having a paid member of a fire department shall deposit monthly with the State Board an amount equal to the following:

1.  Prior to July 1, 1991, ten percent (10%) of the total actual paid gross salaries of the members of the fire department;

2.  Beginning July 1, 1991 through June 30, 1992, ten and one-half percent (10 1/2%) of the total actual paid gross salaries of the members of the fire department;

3.  Beginning July 1, 1992 through June 30, 1993, eleven percent (11%) of the total actual paid gross salaries of the members of the fire department;

4.  Beginning July 1, 1993 through June 30, 1994, eleven and one-half percent (11 1/2%) of the total actual paid gross salaries of the members of the fire department;

5.  Beginning July 1, 1994 through June 30, 1995, twelve percent (12%) of the total actual paid gross salaries of the members of the fire department;

6.  Beginning July 1, 1995 through June 30, 1996, twelve and one-half percent (12 1/2%) of the total actual paid gross salaries of the members of the fire department; and

7.  Beginning July 1, 1996, thirteen percent (13%) of the total actual paid gross salaries of the members of the fire department.

C.  Each county or municipality having a volunteer member of a fire department shall deposit yearly with the State Board Sixty Dollars ($60.00) for each volunteer member of the department.

Provided, the above-mentioned volunteer county or municipal contributions shall be reevaluated by the next scheduled actuarial study and the amounts adjusted so that in a nine-year period of time, the amounts would reflect the actuarial recommendations at that time.  Any county or municipality with an income of less than Twenty-five Thousand Dollars ($25,000.00) to its general fund during a fiscal year shall be exempt from the provisions of this subsection.

Any municipality that fails to comply with the provisions of this section shall not be entitled to its proportionate share of the Motor Fuel Excise Tax which is received through the Oklahoma Tax Commission.  Any county or municipality may exceed the amount of contribution required by this section.

The provisions of this section shall supercede any city charter provision in direct conflict with this section.

Added by Laws 1977, c. 256, § 49-122, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 32, eff. Jan. 1, 1981; Laws 1984, c. 287, § 2, operative July 1, 1984; Laws 1987, c. 236, § 149, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 4, operative July 1, 1988; Laws 1990, c. 340, § 4, eff. July 1, 1990; Laws 1992, c. 376, § 1, eff. July 1, 1992; Laws 1998, c. 299, § 2, emerg. eff. May 28, 1998.

§1149122.1.  Firefighters Pension and Retirement Fund  Establishment  Deposit and investment of contributions.

There is hereby established a fund to be designated as the Oklahoma Firefighters Pension and Retirement Fund.  All employee and employer contributions shall be deposited in the Fund and may be invested as provided in this article.

Laws 1980, c. 352, § 33, eff. Jan. 1, 1981.

§1149122.2.  Transfer of assets to State Board.

Any municipality having a Firefighters Pension and Retirement Fund prior to January 1, 1981, shall transfer all assets of such fund to the State Board on July 1, 1981.  Assets shall be transferred in the form of cash, negotiable securities and such other specific assets as permitted by the State Board.

Amended by Laws 1985, c. 222, § 10, emerg. eff. July 8, 1985.

§11-49-122.3.  Assets of funds - Right to assets - Valuation.

The assets of the Fund shall consist of such assets and the income therefrom, including monthly contributions made to the State Board by each municipality, or property for which any of the same shall be exchanged or into which any of the same shall be converted, together with any other assets held from time to time hereunder by the State Board.  All legal right, title and interest in and to the assets of the Fund shall at all times be held in trust and vested exclusively in the State Board or its nominee and no municipality shall be deemed to have severable ownership of any asset of the Fund or any right of partition or possession.

The State Board shall appraise and place valuation upon the assets of the Fund held by it as of the last business day of each month.  Any assets not held by the State Board shall be appraised and valued by the Executive Director on said date.

The valuation of all assets of the Fund shall be both at cost and at the fair market value thereof, as determined by reference to the best available source or sources, in the opinion of the Executive Director and the State Board and both the Executive Director and State Board may rely on figures, or statements appearing in any reputable publication purporting to state sales prices, market quotations, values, bid and asking prices or any facts affecting values and upon the opinion of one or more persons familiar with the reasonable market value of any assets to be valued and shall incur no liability for error in any such valuation made in good faith.  The reasonable and equitable decision of the Executive Director and State Board regarding the method used in determining values shall be conclusive and binding upon all persons, natural or legal, having interest, direct or indirect, in the Fund's assets.

Added by Laws 1980, c. 352, § 35, eff. Jan. 1, 1981.  Amended by Laws 1985, c. 222, § 11, emerg. eff. July 8, 1985; Laws 2000, c. 327, § 12, eff. July 1, 2000.

§1149122.4.  Costs and expenses  Supplies and equipment.

A.  All costs and expenses for the selection and compensation of investment counselors, institutional custodian service and commissions or other costs resulting from the purchase, sale or other transfer of assets shall be paid from the fund.

B.  Three percent (3%) of the funds disbursed to the State Board under the provisions of Section 312.1 of Title 36 of the Oklahoma Statutes shall be retained by the State Board for the purpose of paying all costs and expenses, other than those provided for in subsection A of this section, incurred in the operation, administration and management of the System.  At the close of each fiscal year, any surplus shall be transferred to the Oklahoma Firefighters Pension and Retirement Fund.

C.  The State Board is authorized to purchase such equipment and supplies as it deems necessary for the efficient operation, administration and management of the System.  Payment for such equipment and supplies shall be made from the operating funds of the System.

Amended by Laws 1982, c. 320, § 4, operative July 1, 1982.

§1149122.5.  Operation, administration and management of System  Responsibilities.

The State Board shall be responsible for the operation, administration and management of the System.

In order to carry out the responsibilities imposed by law upon them, the State Board shall appoint such advisors, consultants, agents and employees, each of whom may be such individual, firm or corporation as shall be deemed necessary or advisable and approved by the State Board.  Such individuals, firms or corporations may be retained or employed in such manner and upon such terms as shall seem appropriate and proper to the State Board, either by contract or retainer, by regular full or parttime employment or by such other arrangements as shall be satisfactory to the State Board and shall be subject to such bonding requirements as shall be established by the State Board.

The Executive Director shall perform the duties and services indicated below andsuch other duties and services as may, from time to time, be requested or directed by the State Board, and who shall be responsible to the State Board and shall attend all regular meetings of the State Board.

The Executive Director shall be responsible to the State Board for the daytoday operation of the System, and shall on behalf of the State Board:

1.  Be responsible for the transmittal of communications from the State Board to the local board;

2.  Receive payroll and employment reports from participating municipalities and maintain current employment, earnings and contribution data on each covered member of each participating municipality;

3.  Coordinate the activities of all other advisors, consultants, agents or employees appointed by the State Board;

4.  Maintain all necessary records reflecting the operation and administration of the System and submit detailed reports thereof to the State Board at each regular meeting of the State Board and at such other time or times as requested by the State Board;

5.  Process all claims for payment of benefits or expenses for approval by the State Board; and

6.  File on behalf of the State Board such reports or other information as shall be required by any state or federal law or regulation.

Amended by Laws 1982, c. 227, § 1, emerg. eff. May 4, 1982; Laws 1982, c. 320, § 5, operative July 1, 1982; Laws 1988, c. 321, § 8, operative July 1, 1988.

§11-49-122.6.  Confidentiality of records.

All information, documents and copies thereof contained in a member's retirement file shall be given confidential treatment and shall not be made public by the Oklahoma Firefighters Pension and Retirement System without the prior written consent of the member to which it pertains, but shall be subject to subpoena or court order.

Added by Laws 1993, c. 353, § 3, emerg. eff. June 10, 1993.

§1149123.  Moneys to be paid over to State Board.

All moneys provided for the System by this article shall be paid over to and received by the State Board for the use and benefit of the System.

Laws 1977, c. 256, § 49123, eff. July 1, 1978; Laws 1980, c. 352, § 38, eff. Jan. 1, 1981.

§1149124.  Report by clerk of statistics as to fire department.

On forms supplied by the State Board, it is hereby made the duty of the clerk of each participating municipality or fire protection district in which an organized department is maintained having fire fighting apparatus of the value of One Thousand Dollars ($1,000.00) or more, to record annually with the State Board the name of such fire department and the number of fire fighters with their names, birthdate, date of appointment and date of expiration of term of service.

Laws 1977, c. 256, § 49125, eff. July 1, 1978; Laws 1980, c. 352, § 39, eff. Jan. 1, 1981; Laws 1993, c. 353, § 4, emerg. eff. June 10, 1993.

§11-49-126.  Pensions and allowances exempt from forced sale - Assignments or transfers void - Exception of qualified domestic orders.

A.  Except as otherwise provided by this section, no portion of said pension shall, either before or after its order of distribution by the State Board to such disabled members of said fire department, or the surviving spouse, alternate payee as defined in subsection B of this section, or guardian of such minor child or children, to the deceased or retired member of such department, be held, seized, taken, subjected to or detained or levied on by virtue of any attachment, execution, injunction, writ interlocutory or other order or decree, or any process or proceeding whatever, issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damages, claim, demand or judgment against such member, or his or her surviving spouse, alternate payee, or the guardian of said minor child or children of any deceased member, nor shall said fund or any claim thereto be directly or indirectly assigned and any attempt to assign or transfer the same shall be void; but the funds shall be held, kept, secured and distributed for the purpose of pensioning the persons named in this article, and for no other purpose whatever.  Notwithstanding the foregoing, effective August 5, 1997, the State Board may approve any offset of a member's benefit to pay a judgment or settlement against a member for a crime involving the System, for a breach of the member's fiduciary duty to the System, or for funds or monies incorrectly paid to a member or beneficiary by mistake, provided such offset is in accordance with the requirements of Section 401(a)(13) of the Internal Revenue Code of 1986, as amended.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state pursuant to the domestic relation laws of this state which relates to the provision of marital property rights to an alternate payee and which creates or recognizes the existence of the right of an alternate payee and assigns to an alternate payee the right to receive a portion of the benefits payable with respect to a member of the System.

3.  The term "alternate payee" means any spouse, former spouse, minor or disabled child or children, or other dependent of the member who is recognized by a domestic relations order as having a right to receive benefits payable with respect to a member of the System.

4.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

5.  A qualified domestic order is valid and binding on the State Board and the related member only if it meets the requirements of this subsection.

6.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address (if any) of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the System to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

7.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the System to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the System,

b. does not require the System to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the System as a valid order prior to the effective date of this act.

8.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date of the related member.

9.  The obligation of the System to pay an alternate payee pursuant to a qualified domestic order shall cease upon the earlier of the death of the related member or the death of the alternate payee.  Upon the death of the alternate payee, the assignment to the alternate payee of the right to receive a portion of the benefits payable with respect to the member shall cease and the payments of benefits to the member shall be reinstated.

10.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A. Section 1001, et seq., as amended from time to time, or rules and regulations promulgated thereunder, and court cases interpreting said act.

11.  The Oklahoma Firefighters Pension and Retirement Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

12.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order must fully comply with all provisions of the rules promulgated by the State Board pursuant to this subsection in order to continue receiving his or her benefit.

C.  The provisions of subsection A of this section shall not apply to a Child Support Enforcement Division order for a support arrearage pursuant to Section 240.23 of Title 56 of the Oklahoma Statutes and current child support payments made pursuant to a valid court order.

D.  The provisions of subsection A of this section shall not apply to a federal tax levy made pursuant to Section 6331 of the Internal Revenue Code of 1986, as amended, and the collection by the United States on a judgment resulting from an unpaid tax assessment.

Added by Laws 1977, c. 256, § 49-126, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 40, eff. Jan. 1, 1981; Laws 1993, c. 322, § 3, emerg. eff. June 7, 1993; Laws 1998, c. 198, § 2, eff. Nov. 1, 1998; Laws 1999, c. 193, § 5, eff. July 1, 1999; Laws 2000, c. 327, § 13, eff. July 1, 2000; Laws 2003, c. 334, § 4, emerg. eff. May 29, 2003; Laws 2004, c. 546, § 7, eff. July 1, 2004.

§11-49-128.  Appeals.

Any person possessing the qualifications required and provided for under this article, who deems himself aggrieved by a decision of the State Board on his or her claim for pension, either in rejecting his or her claim or in the amount allowed by the Board, or participating municipality, may appeal from such decision by filing a petition in the Oklahoma County District Court within thirty (30) days from the date of such decision.

Added by Laws 1977, c. 256, § 49-128, eff. July 1, 1978.  Amended by Laws 1980, c. 352, § 41, eff. Jan. 1, 1981; Laws 1997, c. 247, § 2, eff. July 1, 1997; Laws 1999, c. 193, § 6, eff. July 1, 1999.

§1149132.  Use of moneys for payment of pensions and other benefits and administration of System.

Money paid to the State Board for the benefit of the System shall, unless otherwise provided by law relating to the apportionment and payment of such moneys to the several municipalities of this state, be used solely for the payment of such pensions and other benefits to retired members of such fire department, injured or otherwise disabled members of such fire department, and beneficiaries of deceased members of such fire department, and such expenses of administering the System, as may be authorized by law.

Laws 1977, c. 256, § 49132, eff. July 1, 1978; Laws 1980, c. 352, § 43, eff. Jan. 1, 1980.

§1149133.  Use of money for unauthorized purposes.

The Insurance Commissioner may examine the books and financial records of the State Board and when a written complaint is made to him under oath that any part of such money has been, or is being, expended or applied for purposes other than those authorized by Section 49132 of this title, it shall be his duty to examine such books and financial records to determine if such complaint is true and if such an examination discloses that any such money has been, or is being, expended or applied for purposes other than those authorized, it shall be his duty to report that fact to the Governor.  Upon receiving such report, the Governor shall direct the State Treasurer not to issue any warrants to the State Board for the municipality involved until the Insurance Commissioner reports to the Governor that all monies wrongfully expended or applied have been replaced; provided that, the Governor may take such further action as the situation may demand.

Laws 1977, c. 256, § 49133, eff. July 1, 1978; Laws 1978, c. 280, § 4, eff. Jan. 1, 1979; Laws 1980, c. 352, § 44, eff. Jan. 1, 1981.

§1149134.  Mandatory retirement at age sixtyfive  Exception.

No person, who is eligible for retirement under the laws of this state pertaining to the System, shall serve in any capacity as a member of any fire department of any municipality of this state after having attained the age of sixtyfive (65) years, provided, however, no person shall be required to retire because of the provisions of this section until such person shall have completed twenty (20) years service.

Laws 1977, c. 256, § 49134, eff. July 1, 1978; Laws 1980, c. 352, § 45, eff. Jan. 1, 1981.

§1149135.  Employment of persons over fortyfive prohibited  Exceptions  Reemployment.

No person shall be employed in a fire department who has reached the age of fortyfive (45) years, unless it appears he shall become eligible for retirement at the age of sixtyfive (65) years, or unless he be retired from a municipal fire department in the State of Oklahoma.  This section shall not apply to professional engineers, or to persons employed as technical specialists on a temporary basis.  The State Board shall be authorized to establish the maximum age, within the limits herein prescribed, over which an applicant may not be considered for initial employment, but no person shall be prohibited from making application for reemployment and having such reemployment application considered merely because of his age, provided that such person be under the age of fortyfive (45) years, and provided further, that such reemployment shall be with the consent of the fire chief of such municipality.

Laws 1977, c. 256, § 49135, eff. July 1, 1978; Laws 1980, c. 352, § 46, eff. Jan. 1, 1981.

§11-49-138.  Military service credit.

A.  Any member of a regularly constituted fire department of any municipality who is now serving or may hereafter serve in the Armed Forces of the United States whether such service is voluntary or involuntary, who shall have been a member of such fire department at the time of entering such service, shall be entitled to have the whole of the time of such service applied under the provisions of Section 49-106 of this title, so far as the same applies to a service pension; provided further, that the municipality shall continue its payment into said pension fund, to the same force and effect as though the member were in the actual service of such fire department; provided, that any person who is eligible for such service but who shall have volunteered for military or naval service for a period not to exceed five (5) years shall likewise be entitled to all of the benefits of Sections 49-138 through 49-142 of this title for the full period of such service or enlistment; provided further, that only one such period of voluntary service shall be considered hereunder.  If such person shall reenlist, unless he is required to do so by law, he shall not thereafter be entitled to the provisions of this subsection.  The provisions of this subsection shall not apply where any such person dies during the period of said service or enlistment, and shall not entitle the surviving spouse or children to any benefits, and shall not apply to any member who shall have served on active duty (including initial active duty) for training purposes only and/or inactive duty training.

B.  Effective February 1, 1997, credited service received pursuant to this section or credited service for wartime military service received as otherwise provided by law shall be used in determining the member's retirement benefit but shall not be used in determining years of service for retirement, vesting purposes or eligibility for participation in the Oklahoma Firefighters Deferred Option Plan.  For a member of the System hired on or after July 1, 2003, if the military service credit authorized by this section is used to compute the retirement benefit of the member and the member retires from the System, such military service credit shall not be used to compute the retirement benefit in any other retirement system created pursuant to the Oklahoma Statutes and the member may receive credit for such service only in the retirement system from which the member first retires.

C.  A member who retires or elects to participate in the Oklahoma Firefighters Deferred Option Plan on or after July 1, 1998, shall be entitled to prior service credit, not to exceed five (5) years, for those periods of military service on active duty prior to membership in the Oklahoma Firefighters Pension and Retirement System.

For purposes of this subsection, "military service" means service in the Armed Forces of the United States by honorably discharged persons during the following time periods, as reflected on such person's Defense Department Form 214, as follows:

1.  During the following periods, including the beginning and ending dates, and only for the periods served, from:

a. April 6, 1917, to November 11, 1918, commonly referred to as World War I,

b. September 16, 1940, to December 7, 1941, for members of the 45th Division,

c. December 7, 1941, to December 31, 1946, commonly referred to as World War II,

d. June 27, 1950, to January 31, 1955, commonly referred to as the Korean Conflict or the Korean War,

e. February 28, 1961, to May 7, 1975, commonly referred to as the Vietnam era, except that:

(1) for the period from February 28, 1961, to August 4, 1964, military service shall only include service in the Republic of Vietnam during that period, and

(2) for purposes of determining eligibility for education and training benefits, such period shall end on December 31, 1976, or

f. August 1, 1990, to December 31, 1991, commonly referred to as the Gulf War, the Persian Gulf War, or Operation Desert Storm, but excluding any person who served on active duty for training only, unless discharged from such active duty for a service-connected disability;

2.  During a period of war or combat military operation other than a conflict, war or era listed in paragraph 1 of this subsection, beginning on the date of Congressional authorization, Congressional resolution, or Executive Order of the President of the United States, for the use of the Armed Forces of the United States in a war or combat military operation, if such war or combat military operation lasted for a period of ninety (90) days or more, for a person who served, and only for the period served, in the area of responsibility of the war or combat military operation, but excluding a person who served on active duty for training only, unless discharged from such active duty for a service-connected disability, and provided that the burden of proof of military service during this period shall be with the member, who must present appropriate documentation establishing such service.

D.  An eligible member pursuant to subsection C of this section shall include only those persons who shall have served during the times or in the areas prescribed in subsection C of this section, and only if such person provides appropriate documentation in such time and manner as required by the System to establish such military service prescribed in this section, or for service pursuant to division (1) of subparagraph e of paragraph 1 of subsection C of this section, those persons who were awarded service medals, as authorized by the United States Department of Defense as reflected in the veteran's Defense Department Form 214, related to the Vietnam Conflict for service prior to August 5, 1964.  The provisions of subsection C of this section shall include military retirees, whose retirement was based only on active service, that have been rated as having twenty percent (20%) or greater service-connected disability by the Veterans Administration or the Armed Forces of the United States.  The provisions of subsection C of this section shall not apply to any person who shall have served on active duty for training purposes only unless discharged from active duty for a service-connected disability.

E.  Notwithstanding any provision herein to the contrary, contributions, benefits and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code of 1986, which is in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994, (USERRA) as amended.  The municipality's contributions to the System for a member covered by USERRA are due when such a member makes up his or her contributions that were missed due to his or her qualified military service.

F.  Members or beneficiaries shall make application to the System for credited service related to wartime military service.  Interest on additional benefits related to wartime military service owed by the System to a retired member or beneficiary as provided by law shall cease accruing one (1) year after the effective date the additional benefits are payable by the System or July 1, 2000, whichever is later, if the member has not applied to the System for credited service related to such wartime military service.

Added by Laws 1977, c. 256, § 49-138, eff. July 1, 1978.  Amended by Laws 1991, c. 125, § 3, emerg. eff. April 29, 1991; Laws 1997, c. 237, § 1, emerg. eff. May 23, 1997; Laws 1998, c. 192, § 1, eff. July 1, 1998; Laws 1999, c. 193, § 7, eff. July 1, 1999; Laws 2000, c. 327, § 14, eff. July 1, 2000; Laws 2003, c. 406, § 1, eff. July 1, 2003; Laws 2004, c. 302, § 1, emerg. eff. May 13, 2004; Laws 2005, c. 203, § 4, emerg. eff. May 20, 2005.

§1149139.  Persons carried on roll of members during military absence  Advancements and promotions  Reinstatement  Reduction of compensation or dismissal.

Any such person shall be carried on the roll of members of the fire department during such absence and shall be entitled to all advancements, seniority and promotions under the rules, regulations and customs of the fire department, during his said absence, and all advancements and promotions made in the fire department during his absence in such military or naval service to which he would have been entitled shall only be filled temporarily and shall be subject to the rights of such person who shall, within ninety (90) days after he has been honorably discharged or received a certificate as a reserve component of the land or naval services, have the right to make application for reinstatement, and he shall have preference over any and all members of the fire department who have been employed by such municipality subsequent to his entering said military or naval service, and upon such application it shall be the duty of the executive head of the fire department to reinstate such person as an actual member of the fire department with all rights of advancements and promotions, provided, he has not been mentally or physically disabled since last serving in such fire department and is able to pass the usual and customary physical and mental examination then required by the State Board for entry into said fire department, and he shall not thereafter be subject to reduction of compensation or dismissal without just cause.

Laws 1977, c. 256, § 49139, eff. July 1, 1978; Laws 1980, c. 352, § 48, eff. Jan. 1, 1981.

§1149140.  Rejection for reinstatement  Examination by physicians.

If any person feels aggrieved by the findings of the physician giving the examination provided for in the preceding section, he may by written notice served upon the head of the fire department within thirty (30) days after he has been rejected for reinstatement, name one licensed physician to act with said examining physician, and the two said physicians shall, within eight (8) days thereafter, select a third physician, and the three said physicians shall, within ten (10) days thereafter, jointly examine said person, and within five (5) days thereafter certify to the State Board their findings. The findings of any two of said physicians shall be binding on all parties as to the physical and mental conditions of such person.  If the two examining physicians first selected are unable to agree upon a third, then the presiding judge of the Oklahoma County district court shall name the third physician.

Laws 1977, c. 256, § 49140, eff. July 1, 1978; Laws 1980, c. 352, § 49, eff. Jan. 1, 1981.

§1149141.  Participation in independent insurance or other benefits.

Any such person shall be entitled to participate in any independent insurance or other benefits offered by such municipality, or its fire department or members thereof, to the same effect as though he were in the actual service of such fire department.

Laws 1977, c. 256, § 49141, eff. July 1, 1978.

§1149142.  Refusal to comply with act  Petition to district court  District attorney to represent applicant  Fees and costs.

In case a municipality, or official thereof, refuses to comply with the provisions of Sections 49138 through  49142 of this title, then any person entitled to the benefits hereof may file a petition in the Oklahoma County district court, without cost deposit, to specifically require such municipality, or official thereof, to comply with said provisions, and, as incident thereto, to compensate said person for any loss of wages or benefits suffered by such refusal.  The court shall order a speedy hearing in any such case and shall advance it on the calendar.  Upon application to the Oklahoma District Attorney by any person claiming to be entitled to the benefits of the provisions hereof, such District Attorney, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the amicable adjustment of the claim or in the filing of the petition and the prosecution thereof.  The action in the district court shall be brought within ninety (90) days from the date of the refusal of the municipality, or its representative, to comply with the provisions of this act.  No fees or court costs shall be taxed against the person so applying.

Laws 1977, c. 256, § 49142, eff. July 1, 1978; Laws 1980, c. 352, § 50, eff. Jan. 1, 1981.

§1149143.  Increase in pension benefits.

Any person receiving benefits from the Oklahoma Firefighters Pension and Retirement System as of June 30, 1986, shall receive a six percent (6%) increase in said benefits on July 1, 1986.  The provisions of this section shall not apply to members receiving Added by Laws 1985, c. 222, § 12, emerg. eff. July 8, 1985. Amended by Laws 1986, c. 187, § 2, operative July 1, 1986.

§11-49-143.1.  Increase in benefits - Amount - Offset.

A.  Except as provided in subsection B of this section and except for persons receiving benefits pursuant to Section 49-101 of this title, effective July 1, 2002, any person receiving benefits from the Oklahoma Firefighters Pension and Retirement System as of June 30, 2001, who continues to receive benefits on or after July 1, 2002, shall receive a five percent (5%) increase in said benefits on July 1, 2002.

B.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 49-136 of this title after June 30, 2000, shall be used to offset the increase in benefits provided in subsection A of this section.

C.  Effective July 1, 2002, any persons receiving benefits pursuant to Section 49-101 of this title shall each receive a benefit equal to Six Dollars and sixty-nine cents ($6.69) for each year of credited service not to exceed thirty (30) years of service.

Added by Laws 1988, c. 267, § 5, operative July 1, 1988.  Amended by Laws 1990, c. 340, § 5, eff. July 1, 1990; Laws 1994, c. 383, § 3, eff. July 1, 1994; Laws 1998, c. 317, § 1, eff. July 1, 1998; Laws 1999, c. 228, § 1, eff. July 1, 1999; Laws 2000, c. 377, § 1, eff. July 1, 2000; Laws 2002, c. 394, § 1, eff. July 1, 2002.

§11-49-143.2.  Additional retirement benefit.

A.  The Oklahoma Firefighters Pension and Retirement System shall pay to its retirees, who retire not later than June 30, 1997, or their beneficiaries, from assets of the retirement system, an additional amount, for the fiscal year ending June 30, 1998, based upon the number of years of credited service upon which the retirement benefit of the member was computed as follows:

1.  For paid firefighters:

a. One Hundred Fifty Dollars ($150.00) for at least ten (10), but no more than fourteen (14) years of service,

b. Three Hundred Dollars ($300.00) for at least fifteen (15), but no more than nineteen (19) years of service,

c. Four Hundred Fifty Dollars ($450.00) for at least twenty (20), but no more than twenty-four (24) years of service, and

d. Six Hundred Dollars ($600.00) for twenty-five (25) or more years of service.

2.  For volunteer firefighters:

a. Seventy-five Dollars ($75.00) for at least ten (10), but no more than fourteen (14) years of service,

b. One Hundred Fifty Dollars ($150.00) for at least fifteen (15), but no more than nineteen (19) years of service,

c. Two Hundred Twenty-five Dollars ($225.00) for at least twenty (20), but no more than twenty-four (24) years of service, and

d. Three Hundred Dollars ($300.00) for twenty-five (25) or more years of service;

3.  One Hundred Fifty Dollars ($150.00) for a paid firefighter with less than ten (10) years of service who received a disability retirement; and

4.  Seventy-five Dollars ($75.00) for a volunteer firefighter with less than ten (10) years of service who received a disability retirement.

B.  For purposes of subsection A or B of this section, months of credited service in excess of a whole number of years shall be disregarded for purposes of determining the applicable payment amount.

C.  The payment authorized by this section shall be distributed not later than August 1, 1997.

D.  The payment authorized by this section shall not be a recurring benefit and shall only be made for the fiscal year ending June 30, 1998, and for no other fiscal year.

E.  If a retiree has multiple beneficiaries, the amount prescribed by subsection A of this section shall be divided equally among the beneficiaries on a per capita basis.

Added by Laws 1997, c. 384, § 19, eff. July 1, 1997.

§11-49-143.3.  Benefit adjustment - Restoration of Initial COLA Benefit.

A.  For purposes of this section the following definitions shall apply:

1.  "Initial COLA Benefit Date" means the later of the member's date of benefit commencement or January 1, 1981.  This date is used in the definition of Initial COLA Benefit and Target COLA Benefit;

2.  "Initial COLA Benefit" means the accrued retirement benefit which will be used as the base benefit for determining the Target COLA Benefit.  The Initial COLA Benefit equals the benefit in payment status as of the Initial COLA Benefit Date.  Furthermore, this benefit will reflect adjustment for military service credits, if any, granted after the Initial COLA Benefit Date;

3.  "CPI-U" means the Consumer Price Index for all urban consumers for all goods and services, as published by the Bureau of Labor Statistics, U.S. Department of Labor.  This is used as a measure of price inflation for the development of the Target COLA Benefit defined below; and

4.  "Target COLA Benefit" is the Initial COLA Benefit adjusted to reflect price inflation as measured by CPI-U.  The Target COLA Benefit is calculated for each eligible member to equal the member's Initial COLA Benefit multiplied by a ratio of (A) divided by (B) as follows:

(A) is the CPI-U as of July 1, 1997.

(B) is the CPI-U as of July 1 of the calendar year of the Initial COLA Benefit Date.

B.  The Board shall, effective July 1, 1999, implement a benefit adjustment, to increase, if necessary, the retirement benefit for any person receiving benefits from the System as of June 30, 1997.  This benefit adjustment is intended to restore one hundred percent (100%) of the loss of the Initial COLA Benefit, if any, due to price inflation, as measured by CPI-U.  The benefit adjustment shall be one hundred percent (100%) of the amount by which the Target COLA Benefit is in excess, if any, of the June 1998 retirement benefit. Persons who retired after December 31, 1996 and before July 1, 1997, shall receive a benefit increase based on one hundred percent (100%) of one-half (1/2) of the CPI-U change for the period beginning January 1, 1997 and before July 1, 1997.

C.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 49-136 of Title 11 of the Oklahoma Statutes, after June 30, 1998, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 1998, c. 317, § 2, eff. July 1, 1998.  Amended by Laws 1999, c. 228, § 2, eff. July 1, 1999.

§11-49-143.4.  Firefighters Pension and Retirement System - Increase in benefits - Offset.

A.  Except as provided in subsection B of this section and except for persons receiving benefits pursuant to Section 49-101 of Title 11 of the Oklahoma Statutes, effective July 1, 2004, any person receiving benefits from the Oklahoma Firefighters Pension and Retirement System as of June 30, 2003, who continues to receive benefits on or after July 1, 2004, shall receive a four-percent increase in said benefits beginning in July 2004.

B.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 49-136 of Title 11 of the Oklahoma Statutes after June 30, 2002, shall be used to offset the increase in benefits provided in subsection A of this section.

C.  Effective July 1, 2004, any persons receiving benefits pursuant to Section 49-101 of Title 11 of the Oklahoma Statutes shall each receive a monthly benefit equal to Six Dollars and ninety-six cents ($6.96) for each year of credited service not to exceed thirty (30) years of service.

Added by Laws 2004, c. 536, § 2, eff. July 1, 2004.

§11-50-101.  Definitions.

As used in this article:

1.  "System" means the Oklahoma Police Pension and Retirement System and all predecessor municipal Police Pension and Retirement Systems;

2.  "Article" means Article 50 of this title;

3.  "State Board" means the Oklahoma Police Pension and Retirement Board;

4.  "Fund" means the Oklahoma Police Pension and Retirement Fund;

5.  "Officer" means any duly appointed and sworn full-time officer of the regular police department of a municipality whose duties are to preserve the public peace, protect life and property, prevent crime, serve warrants, enforce all laws and municipal ordinances of this state, and any political subdivision thereof, and who is authorized to bear arms in the execution of such duties;

6.  "Member" means all eligible officers of a participating municipality and any person hired by a participating municipality who is undergoing police training to become a permanent police officer of the municipality.  Effective July 1, 1987, a member does not include a "leased employee" as defined under Section 414(n)(2) of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1999, any individual who agrees with the participating municipality that the individual's services are to be performed as a leased employee or an independent contractor shall not be a member regardless of any classification as a common law employee by the Internal Revenue Service or any other governmental agency, or any court of competent jurisdiction.  A member shall include eligible commissioned officers of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma State Bureau of Investigation, and the Alcoholic Beverage Laws Enforcement Commission who elect to participate in the System pursuant to Section 50-111.5 of this title;

7.  "Normal retirement date" means the date at which the member is eligible to receive the unreduced payments of the member's accrued retirement benefit.  Such date shall be the first day of the month coinciding with or following the date the member completes twenty (20) years of credited service.  If the member's employment continues past the normal retirement date of the member, the actual retirement date of the member shall be the first day of the month after the member terminates employment with more than twenty (20) years of credited service;

8.  "Credited service" means the period of service used to determine the eligibility for and the amount of benefits payable to a member.  Credited service shall consist of the period during which the member participated in the System or the predecessor municipal systems as an active employee in an eligible membership classification, plus any service prior to the establishment of the predecessor municipal systems which was credited under the predecessor municipal systems or credited service granted by the State Board;

9.  "Participating municipality" means a municipality which is making contributions to the System on behalf of its officers.  The Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma State Bureau of Investigation, and the Alcoholic Beverage Laws Enforcement Commission shall be treated in the same manner as a participating municipality only regarding those members who elect to participate in the System pursuant to Section 50-111.5 of this title;

10.  "Permanent total disability" means incapacity due to accidental injury or occupational disease, to earn any wages in the employment for which the member is physically suited and reasonably fitted through education, training or experience.  Further, the member must be declared one hundred percent (100%) impaired as defined by the "American Medical Association's Guides to the Evaluation of Permanent Impairment" on the basis of a physical medical examination by a physician licensed to practice medicine in this state, as selected by the State Board;

11.  "Permanent partial disability" means permanent disability which is less than permanent total disability as defined in this section.  The member must be declared no greater than ninety-nine percent (99%) impaired as defined by the "American Medical Association's Guides to the Evaluation of Permanent Impairment" on the basis of a physical medical examination by a physician licensed to practice medicine in this state, as selected by the State Board;

12.  "Permanent in-line disability" means incapacity to earn any wages as a certified, commissioned police officer due to accidental injury or occupational disease, incurred while in, and in consequence of, the performance of duty as an officer;

13.  "Beneficiary" means a member's surviving spouse or any surviving children, including biological and adopted children, at the time of the member's death.  The surviving spouse must have been married to the member for the thirty (30) continuous months immediately preceding the member's death, provided a surviving spouse of a member who died while in, and as a consequence of, the performance of the member's duty for a participating municipality, shall not be subject to the thirty-month marriage requirement for survivor benefits.  A surviving child of a member shall be a beneficiary until reaching eighteen (18) years of age or twenty-two (22) years of age if the child is enrolled full time and regularly attending a public or private school or any institution of higher education.  Any child adopted by a member after the member's retirement shall be a beneficiary only if the child is adopted by the member for the thirty (30) continuous months preceding the member's death.  Any child who is adopted by a member after the member's retirement and such member dies accidentally or as a consequence of the performance of the member's duty as a police officer shall not be subject to the thirty-month adoption requirement.  This definition of beneficiary shall be in addition to any other requirement set forth in this article;

14.  "Executive Director" means the managing officer of the System employed by the State Board;

15.  "Eligible employer" means any municipality with a municipal police department;

16.  "Entry date" means the date as of which an eligible employer joins the System.  The first entry date pursuant to this article shall be January 1, 1981;

17.  "Final average salary" means the average paid base salary of the member for normally scheduled hours over the highest salaried thirty (30) consecutive months of the last sixty (60) months of credited service.

a. Base salary shall not include payment for accumulated sick and annual leave upon termination of employment or any uniform allowances.  Provided, for purposes of determining the normal disability benefit, final average salary shall be based on the member's total service if less than thirty (30) months.  Base salary shall include any amount of elective salary reduction under Section 457 of the Internal Revenue Code of 1986, as amended, and any amount of nonelective salary reduction under Section 414(h) of the Internal Revenue Code of 1986, as amended.  Effective January 1, 1988, base salary shall include any amount of elective salary reduction under Section 125 of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1998, gross salary shall include any amount of elective salary reduction not includable in the gross income of the member under Section 132(f)(4) of the Internal Revenue Code of 1986, as amended.  Only salary on which required contributions have been made may be used in computing the final average salary.

b. In addition to other applicable limitations, and notwithstanding any other provision to the contrary, for plan years beginning on or after July 1, 2002, the annual compensation of each "Noneligible Member" taken into account under the System shall not exceed the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA) annual compensation limit.  The EGTRRA annual compensation limit is Two Hundred Thousand Dollars ($200,000.00), as adjusted by the Commissioner for increases in the cost of living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code of 1986, as amended.  The annual compensation limit in effect for a calendar year applies to any period, not exceeding twelve (12) months, over which compensation is determined ("determination period") beginning in such calendar year.  If a determination period consists of fewer than twelve (12) months, the EGTRRA annual compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve (12).  For purposes of this section, a "Noneligible Member" is any member who first became a member during a plan year commencing on or after July 1, 1996.

c. For plan years beginning on or after July 1, 2002, any reference in the System to the annual compensation limit under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, shall mean the EGTRRA annual compensation limit set forth in this provision;

18.  "Accrued retirement benefit" means two and one-half percent (2 1/2%) of the member's final average salary multiplied by the member's years of credited service not to exceed thirty (30) years;

19.  "Normal disability benefit" means two and one-half percent (2 1/2%) of the member's final average salary multiplied by twenty (20) years;

20.  "Limitation year" means the year used in applying the limitations of Section 415 of the Internal Revenue Code of 1986, as amended, which year shall be the calendar year;

21.  "Paid base salary" means, effective May 1, 2002, all compensation that shall include longevity, educational allowances, and normal compensation paid on a regularly scheduled pay period of which said pay period shall include holidays, annual leave and sick leave.  Paid base salary shall not include overtime, shall not include payment for accumulated sick and annual leave upon termination of employment, and shall not include any uniform allowance or any other compensation for reimbursement of out-of-pocket expenses; and

22.  "Actuarial equivalent" means equality in value of the aggregate amounts expected to be received based on interest rate and mortality assumptions set by the State Board, in a manner that precludes employer discretion, and based upon recommendations from independent professional advisors, and which shall be published annually in the actuarial report.

Added by Laws 1977, c. 256, § 50-101, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 1, eff. Jan. 1, 1981; Laws 1985, c. 221, § 1, emerg. eff. July 8, 1985; Laws 1987, c. 236, § 150, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 6, operative July 1, 1988; Laws 1990, c. 143, § 3, emerg. eff. May 1, 1990; Laws 1993, c. 126, § 3, emerg. eff. May 3, 1993; Laws 1994, c. 84, § 3, eff. July 1, 1994; Laws 1995, c. 173, § 1, eff. July 1, 1995; Laws 1996, c. 208, § 2, emerg. eff. May 21, 1996; Laws 1996, c. 288, § 1, emerg. eff. June 5, 1996; Laws 1999, c. 257, § 1, eff. July 1, 1999; Laws 2000, c. 307, § 1, eff. July 1, 2000; Laws 2001, c. 5, § 3, emerg. eff. March 21, 2001; Laws 2001, c. 183, § 1, emerg. eff. May 2, 2001; Laws 2001, c. 414, § 2, eff. July 1, 2001; Laws 2002, c. 340, § 1, eff. July 1, 2002; Laws 2003, c. 137, § 1, emerg. eff. April 25, 2003.

NOTE:  Laws 1996, c. 141, § 1 repealed by Laws 1996, c. 288, § 9, eff. Nov. 1, 1996.  Laws 2000, c. 287, § 1 repealed by Laws 2001, c. 5, § 4, emerg. eff. March 21, 2001.  Laws 2001, c. 199, § 1 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.

§11-50-102.  Repealed by Laws 1980, c. 356, § 42, eff. Jan. 1, 1981.

§1150102.1.  Police Pension and Retirement System  Creation  Status  Powers and duties.

There is created the Oklahoma Police Pension and Retirement System which shall be a body corporate and an instrumentality of this state.  The System shall be vested with the powers and duties specified in this act and such other powers as may be necessary to enable it and its officers and employees to carry out fully and effectively the purposes and intent of this article.  All assets of the System shall be held in trust for the exclusive purpose of providing benefits for the members and beneficiaries of the System, including defraying reasonable expenses of administering the System, and shall not be encumbered for or diverted to any other purpose.  This System shall be the responsibility of the state and not that of the participating municipalities.

Added by Laws 1980, c. 356, § 2, eff. Jan. 1, 1981.  Amended by Laws 2000, c. 287, § 2, eff. July 1, 2000.

§1150103.  Board of trustees  Membership  Election  Vacancy  Duties.

A.  In any municipality, having in its regular employ not more than five police officers and establishing a Police Pension and Retirement System as herein provided, the clerk of such municipality is, in addition to the duties required of him, hereby created and constituted, together with two members of the Police Department of such municipality which elects to participate in the system, a Board of Trustees of the Police Pension and Retirement System of such municipality.  Within thirty (30) days after such Police Pension and Retirement System is established by the municipal governing body, the members participating in the police pension system either active on or retired from the Police Department of such municipality shall elect by ballot two members of such Police Department, one of whom shall serve for the term of two (2) years, and one for the term of four (4) years; thereafter, members participating in the police pension system either active on or retired from the Police Department shall, every two (2) years, elect by ballot one of its members to serve for the term of four (4) years upon said Board of Trustees.

B.  In any municipality, having in its regular employ more than five police officers and establishing a Police Pension and Retirement System as herein provided, the treasurer and clerk of such municipality are, in addition to the duties required of them, hereby created and constituted, together with three members of the Police Department of such municipality which elects to participate in the system, a Board of Trustees of the Police Pension and Retirement System of such municipality.  Within thirty (30) days after such Police Pension and Retirement System is established by the municipal governing body, the members participating in the police pension system either active on or retired from the Police Department of such municipality shall elect by ballot three members of such Police Department, one of whom shall serve for the term of one (1) year, one of whom shall serve for the term of two (2) years, and one for the term of three (3) years; thereafter members participating in the police pension system either active on or retired from the Police Department shall, every year, elect by ballot one of its members to serve for the term of three (3) years upon said Board of Trustees.

C.  If a vacancy occurs in the office of a Trustee of any Board, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

D.  Such Board of Trustees shall provide for the disbursement of the funds of such system, and shall designate the beneficiaries thereof as provided in this article, or as provided by ordinances of such municipality.

E.  The Board of Trustees created under this section shall be known as the Board of Trustees of the Police Pension and Retirement System.

§11-50-103.1.  Police Pension and Retirement Board - Composition - Areas of representation - Terms - Vacancies - Selection criteria - Officers.

A.  There shall be an Oklahoma Police Pension and Retirement Board which shall be composed of thirteen (13) members as follows:

1.  Seven members shall be elected as follows:

a. One member shall be elected to represent State Board District 1.  State Board District 1 shall include that area of the state, except for any area comprising Oklahoma City, that is north of Interstate Highway 40 and west of Interstate Highway 35;

b. One member shall be elected to represent State Board District 2.  State Board District 2 shall include that area of the state, except for any area comprising Oklahoma City, that is south of Interstate Highway 40 and west of Interstate Highway 35;

c. One member shall be elected to represent State Board District 3.  State Board District 3 shall include that area of the state, except for any area comprising Oklahoma City or Tulsa, that is north of Interstate Highway 40 and east of Interstate Highway 35;

d. One member shall be elected to represent State Board District 4.  State Board District 4 shall include that area of the state, except for any area comprising Oklahoma City, that is south of Interstate Highway 40 and east of Interstate Highway 35;

e. One member shall be elected to represent State Board District 5.  State Board District 5 shall include that area of the state comprising the City of Tulsa;

f. One member shall be elected to represent State Board District 6.  State Board District 6 shall include that area of the state comprising the City of Oklahoma City; and

g. One member shall be elected to represent State Board District 7.  State Board District 7 shall include the entire area of the state.

The members elected to represent State Board Districts 1 through 6 shall be active members of the System and work for a participating municipality whose police department is physically located within the State Board District.  The member elected to represent State Board District 7 shall be a retired member of the System.  Elections for the State Board Districts shall be held within six (6) months of the date of the expiration of the term of office of a member or of the date a vacancy occurs on such dates that are set by the State Board.  The initial term of office for State Board Districts 2, 5 and 7 shall begin on July 1, 1989.  The initial term of office for State Board Districts 3 and 6 shall begin on July 1, 1990.  The initial term of office for State Board Districts 1 and 4 shall begin on July 1, 1991.  The term of office of the elected members shall be three (3) years.  Only members of the System working for a participating municipality whose police department is physically located within the respective State Board Districts may participate in the election process for State Board Districts 1 through 6.  Only retired members of the System may participate in the election process for State Board District 7.

2.  One member shall be appointed by the Speaker of the House of Representatives;

3.  One member shall be appointed by the President Pro Tempore of the Senate;

4.  One member shall be appointed by the Governor;

5.  One member shall be appointed by the President of the Oklahoma Municipal League;

6.  One member shall be the State Insurance Commissioner or the Commissioner's designee; and

7.  One member shall be the Director of State Finance or the Director's designee.

B.  1.  The term of office of the member appointed to the State Board by the Speaker of the House of Representatives and the term of office of the member appointed to the State Board by the President Pro Tempore of the Senate who are members of the State Board on the operative date of this act, shall expire on January 3, 1989.  The members thereafter appointed by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall serve terms of office of four (4) years.

2.  The term of office of the member appointed by the Governor who is a member of the State Board on the operative date of this act shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

3.  The initial term of office of the member appointed by the President of the Oklahoma Municipal League shall expire on July 1, 1990.  The members thereafter appointed by the President of the Oklahoma Municipal League shall serve terms of office of four (4) years.

4.  Any vacancy that occurs shall be filled for the unexpired term in the same manner as the office was previously filled.

C.  The members appointed to the State Board by the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Governor and the President of the Oklahoma Municipal League or who are designees of an ex officio member of the State Board shall:

1.  Have demonstrated professional experience in investment or funds management, public funds management, public or private pension fund management or retirement system management;

2.  Have demonstrated experience in the banking profession and have demonstrated professional experience in investment or funds management;

3.  Be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

4.  Be licensed by the Oklahoma Accountancy Board to practice in this state as a public accountant or a certified public accountant.

The appointing authorities, in making appointments that conform to the requirements of this subsection, shall give due consideration to balancing the appointments among the criteria specified in paragraphs 1 through 4 of this subsection.

D.  No member of the State Board shall be a lobbyist registered in this state as provided by law.

E.  Notwithstanding any of the provisions of this section to the contrary, any person serving as an appointed member of the State Board on the operative date of this act shall be eligible for reappointment when the term of office of the member expires.

F.  The State Board shall elect one of its members as Chairman at its annual meeting.  The Chairman shall preside over meetings of the State Board and perform such other duties as may be required by the State Board.  The State Board shall also elect another member to serve as Vice Chairman, and the Vice Chairman shall perform duties of Chairman in the absence of the latter or upon the Chairman's inability or refusal to act.

Added by Laws 1980, c. 356, § 3, eff. Jan. 1, 1981.  Amended by Laws 1986, c. 12, § 1, eff. July 1, 1986; Laws 1987, c. 236, § 151, emerg. eff. July 20, 1987; Laws 1988, c. 321, § 9, operative July 1, 1988; Laws 2003, c. 51, § 1, eff. July 1, 2003; Laws 2004, c. 551, § 1, emerg. eff. June 9, 2004.

§1150104.  Organization of Board of Trustees  Chairman  Secretary  Annual financial report.

As soon as any Board of Trustees has its personnel completed, as provided by this article, it shall meet and choose a Chairman and Secretary from the members of the Board, who shall serve for a term of one (1) year or until their successors are elected.  One year from the date of the first organization meeting, and each year thereafter, the Board shall elect a Chairman and Secretary from its members.  In the event any Chairman or Secretary ceases to be a member of the Board, the Board shall elect from its members a Chairman or Secretary to serve the unexpired term of the respective officer whose membership on the Board is terminated.  The Secretary shall report annually, at the time of the election of officers of the Board, the condition of the Police Pension and Retirement System, and the receipts and disbursements on account of the same with a full and complete list of the beneficiaries of funds in said system and the amount paid them.

§11-50-104.1.  Meetings of State Board - Special meetings - Notice - Quorum - Travel expenses.

A.  The State Board shall hold regular meetings in Oklahoma City at least once each quarter, the dates, time, and place thereof to be fixed by the State Board.  The State Board shall hold a regular meeting in July of each year which meeting shall be the annual meeting at which it shall elect its Chairman.  Special meetings may be called upon written call of the Chairman or by agreement of any eight (8) members of the State Board.  Notice of a special meeting shall be mailed to all State Board members not less than seven (7) days prior to the date fixed for the meeting; provided, however, that notice of such meeting may be waived by any member either before or after such meeting and attendance at such meeting shall constitute a waiver of notice of such meeting, unless a member participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

B.  Seven (7) State Board members shall constitute a quorum for the transaction of business, but any official action of the State Board shall be based upon a favorable vote by at least seven (7) State Board members at a regular, special, or emergency meeting of the State Board.

C.  State Board members shall be reimbursed for necessary travel expenses pursuant to the State Travel Reimbursement Act.

Added by Laws 1980, c. 356, § 4, eff. Jan. 1, 1981.  Amended by Laws 1985, c. 178, § 10, operative July 1, 1985; Laws 1988, c. 321, § 10, operative July 1, 1988; Laws 2000, c. 287, § 3, eff. July 1, 2000; Laws 2003, c. 51, § 2, eff. July 1, 2003.

§1150104.2.  Office facilities  Record of proceedings  Financial statement  Audits.

A.  The principal office of the System shall be in Oklahoma City, Oklahoma.  The State Board is hereby authorized to contract for necessary office space in suitable quarters.

B.  The State Board shall keep a record of all of its proceedings, which shall be open for inspection at all reasonable hours.  A report including such information as the operation of the System for the past fiscal year, including income, disbursements, and the financial condition of the fund at the end of each fiscal year and showing the valuation of its assets, investments, and liabilities, shall be delivered to the Governor after the end of each fiscal year but prior to October 1 of the next fiscal year and made available to the members and participating municipalities.

C.  The State Auditor and Inspector shall make an annual audit of the accounts of the System.  The audit shall be filed as soon after the close of the fiscal year as practicable, in accordance with the requirements for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1980, c. 356, § 5, eff. Jan. 1, 1981.  Amended by Laws 1983, c. 304, § 7, eff. July 1, 1983; Laws 1985, c. 221, § 2, emerg. eff. July 8, 1985; Laws 1995, c. 173, § 2, eff. July 1, 1995; Laws 1996, c. 290, § 3, eff. July 1, 1996.

§11-50-105.1.  Executive Director - Employees - Acceptance of gifts or gratuities - Actuary - Legal services.

A.  The State Board shall appoint an Executive Director.  Subject to the policy direction of the State Board, the Executive Director shall be the managing and administrative officer of the System and as such shall have charge of the office, records, and supervision and direction of the employees of the System.

B.  The Executive Director shall recommend to the State Board the administrative organization, the number and qualifications of employees necessary to carry out the intent of this article, and the policy direction of the State Board.  Upon approval of the organizational plan by the State Board, the Executive Director may employ such persons as are deemed necessary to administer this article.

C.  The members of the State Board, the Executive Director and the employees of the System shall not accept gifts or gratuities from an individual organization with a value in excess of the amount per year permitted by the Ethics Commission for all state officials and employees.  The provisions of this section shall not be construed to prevent the members of the State Board, the Executive Director or the employees of the System from attending educational seminars, conferences, meetings or similar functions which are paid for, directly or indirectly, by more than one organization.

D.  The State Board may select and retain a qualified actuary who shall serve at its pleasure as its technical advisor or consultant on matters regarding the operation of the System.  The actuary may at the direction of the State Board:

1.  Make an annual valuation of the liabilities and reserves of the System, and a determination of the contributions required by the System to discharge its liabilities and administrative costs under this article, and recommend to the State Board rates of employer contributions required to establish and maintain the System on an adequate reserve basis;

2.  As deemed necessary by the State Board, make a general investigation of the actuarial experience under the System, including mortality, retirement, employment turnover, and interest, and recommend actuarial tables for use in valuations and in calculating actuarial equivalent values based on such investigation; and

3.  Perform such other duties as may be assigned by the State Board.

E.  The State Board may retain an attorney licensed to practice law in this state.  The attorney shall serve at the pleasure of the State Board for such compensation as set by the State Board.  The Attorney General shall furnish such legal services as may be requested by the State Board.

Added by Laws 1980, c. 356, § 6, eff. Jan. 1, 1981.  Amended by Laws 1988, c. 321, § 11, operative July 1, 1988; Laws 2000, c. 287, § 4, eff. July 1, 2000; Laws 2004, c. 551, § 2, emerg. eff. June 9, 2004.

§1150105.2.  Administration of System  Rules and regulations  Accounts and records  Open meetings  Actuarial tables  Decisions of Board  Actions.

A.  The State Board shall be responsible for the policies and rules for the general administration of the System, subject to the provisions of this article.

B.  The State Board shall establish rules and regulations for the administration of the System and for the transaction of its business consistent with law, which rules and regulations shall be filed with the Secretary of State.

C.  The State Board shall be responsible for the installation or provision of a complete and adequate system of accounts and records.

D.  All meetings of the State Board shall be open to the public.  The State Board shall keep a record of its proceedings.

E.  The State Board may adopt all necessary actuarial tables to be used in the operation of the System as recommended by the actuary and may compile such additional data as may be necessary for required actuarial valuation calculations.

F.  All decisions of the State Board as to questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have effect equivalent to fraud.

G.  The State Board shall take all necessary action upon applications for pensions, disability benefits, refund of accumulated contributions and shall take action on all other matters deemed necessary by the State Board.

Amended by Laws 1985, c. 221, § 3, emerg. eff. July 8, 1985; Laws 1987, c. 236, § 152, emerg. eff. July 20, 1987; Laws 1988, c. 321, § 12, operative July 1, 1988.

§11-50-105.3.  Certified estimate of rate of contribution required, accumulated contributions and other assets of System.

The State Board shall certify to the Director of State Finance, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate, on or before November 1 of each year, an actuarially determined estimate of the rate of contribution which will be required, together with all accumulated contributions and other assets of the System to pay by leveldollar payments all liabilities which shall exist or accrue pursuant to the provisions of the System, including amortization of the unfunded accrued liability over a period of not to exceed thirty (30) years beginning July 1, 1988.

Added by Laws 1988, c. 321, § 13, operative July 1, 1988.  Amended by Laws 2003, c. 51, § 3, eff. July 1, 2003.

§11-50-105.4.  Duties of Board - Investments - Liability insurance - Investment managers - Custodial services - Reports.

A.  The Oklahoma Police Pension and Retirement Board shall discharge their duties with respect to the System solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the System;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the System so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the System.

B.  The State Board may procure insurance indemnifying the members of the State Board from personal loss or accountability from liability resulting from a member's action or inaction as a member of the State Board.

C.  The State Board may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the State Board appointed by the chairman of the State Board.  The committee shall make recommendations to the full State Board on all matters related to the choice of custodians and managers of the assets of the System, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the State Board in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the State Board nor take effect without the approval of the State Board as provided by law.

D.  The State Board shall retain qualified investment managers to provide for the investment of the monies of the System.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the State Board unless the State Board deems it necessary and prudent to do otherwise to fulfill its fiduciary responsibility.  Subject to the overall investment guidelines set by the State Board, the investment managers shall have full discretion in the management of those monies of the System allocated to the investment managers.  The State Board shall manage those monies not specifically allocated to the investment managers.  The monies of the System allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  Funds and revenues for investment by the investment managers or the State Board shall be placed with a custodian selected by the State Board.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive basis pursuant to standards set by the State Board.  In compliance with the investment policy guidelines of the State Board, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the System are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the System as to the investment of the monies of the System in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the State Board for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

F.  By November 1, 1988, and prior to August 1 of each year thereafter, the State Board shall develop a written investment plan for the System.

G.  After July 1 and before November 1 of each year, the State Board shall publish widely an annual report presented in simple and easily understood language pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Oklahoma State Pension Commission and the members of the System.  The annual report shall cover the operation of the System during the past fiscal year, including income, disbursements, and the financial condition of the System at the end of the fiscal year.  The annual report shall also contain a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over funded status, contributions and any other information deemed relevant by the State Board.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performances of the System for the fiscal year.  In order to standardize the information and analysis of the financial condition of the System, the Board shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the System in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the System:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the System of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the System, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the System are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

H.  The State Board shall adopt a cost of living adjustment actuarial assumption in its annual actuarial valuation report.

Added by Laws 1988, c. 321, § 13, operative July 1, 1988.  Amended by Laws 1992, c. 354, § 2; Laws 1995, c. 81, § 2, eff. July 1, 1995; Laws 2000, c. 287, § 5, eff. July 1, 2000; Laws 2002, c. 391, § 4, eff. July 1, 2002; Laws 2003, c. 51, § 4, eff. July 1, 2003; Laws 2004, c. 536, § 3, eff. July 1, 2004.

§1150105.5.  Duties of fiduciaries.

A.  A fiduciary with respect to the Oklahoma Police Pension and Retirement System shall not cause the System to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  sale or exchange, or leasing of any property from the System to a party in interest for less than adequate consideration or from a party in interest to the System for more than adequate consideration;

2.  lending of money or other extension of credit from the System to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the System with provision of excessive security or an unreasonably high rate of interest;

3.  furnishing of goods, services or facilities from the System to a party in interest for less than adequate consideration, or from a party in interest to the System for more than adequate consideration; or

4.  transfer to, or use by or for the benefit of, a party in interest of any assets of the System for less than adequate consideration.

B.  A fiduciary with respect to the Oklahoma Police Pension and Retirement System shall not:

1.  deal with the assets of the System in the fiduciary's own interest or for the fiduciary's own account;

2.  in the fiduciary's individual or any other capacity act in any transaction involving the System on behalf of a party whose interests are adverse to the interests of the System or the interests of its participants or beneficiaries; or

3.  receive any consideration for the fiduciary's own personal account from any party dealing with the System in connection with a transaction involving the assets of the System.

C.  A fiduciary with respect to the Oklahoma Police Pension and Retirement System may:

1.  invest all or part of the assets of the System in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the Oklahoma Police Pension and Retirement System to the extent that the person or the financial institution:

1.  exercises any discretionary authority or discretionary control respecting management of the Oklahoma Police Pension and Retirement System or exercises any authority or control respecting management or disposition of the assets of the System;

2.  renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the System, or has any authority or responsibility to do so; or

3.  has any discretionary authority or discretionary responsibility in the administration of the System.

Added by Laws 1988, c. 321, § 14, operative July 1, 1988.

§1150105.6.  Deposit of contributions and dedicated revenues  Warrants and vouchers.

A.  All employee and employer contributions and dedicated revenues shall be deposited in the Oklahoma Police Pension and Retirement Fund in the State Treasury.  The State Board shall have the responsibility for the management of the Oklahoma Police Pension and Retirement Fund, and may transfer monies used for investment purposes by the Oklahoma Police Pension and Retirement System from the Oklahoma Police Pension and Retirement Fund in the State Treasury to the custodian bank or trust company of the System.

B.  All benefits payable pursuant to the provisions of the Oklahoma Police Pension and Retirement System, refunds of contribution and overpayments, and all administrative expenses in connection with the System shall be paid from the Oklahoma Police Pension and Retirement Fund upon warrants or vouchers signed by two persons designated by the State Board. The State Board may transfer monies from the custodian bank or trust company of the System to the Oklahoma Police Pension and Retirement Fund in the State Treasury for the purposes specified in this subsection.

Added by Laws 1988, c. 321, § 15, operative July 1, 1988.

§1150106.  General powers of State Board.

The State Board shall, in addition to other powers herein granted, have power to:

1.  Compel witnesses to attend and testify before it upon all matters connected with the operations of this article or ordinances enacted by any municipality relative to the System, and in the same manner as is or may be provided by law for the taking of testimony before notaries public; and its Chairman or any member of the State Board may administer oaths to such witnesses;

2.  Provide for the payment of all its necessary expenses, and pay for actuarial, legal and such other services as shall be required to transact the business of the System;

3.  Provide all rules and regulations necessary for its guidance in conformity with the provisions of this article including the physical requirements for eligibility for initial membership in the System;

4.  For the purpose of meeting disbursements for pensions and other payments, to keep on deposit in one or more banks, trust companies or savings and loan associations, to the extent that such deposit is insured, what it considers an adequate amount of cash.  No trustee or employee of the State Board shall, directly or indirectly, for himself or as an agent, in any manner use the assets of the System, except to make such current and necessary payments as are authorized by the State Board, nor shall any trustee or employee of the State Board become an endorser or surety or become in any manner an obligor for monies loaned by or borrowed from the State Board; and

5.  Effective July 1, 1999, do all acts and things necessary and proper to carry out the purpose of the System and to make the least costly amendments and changes, if any, as may be necessary to qualify the System under the applicable sections of the Internal Revenue Code of 1986, as amended.

Added by Laws 1977, c. 256, § 50-106, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 8, eff. Jan. 1, 1981; Laws 1981, c. 343, § 3, emerg. eff. June 30, 1981; Laws 1982, c. 119, § 2; Laws 1982, c. 227, § 2, emerg. eff. May 4, 1982; Laws 1988, c. 321, § 16, operative July 1, 1988; Laws 2000, c. 287, § 6, eff. July 1, 2000.

§11-50-106.1.  Repealed by Laws 2003, c. 137, § 10, emerg. eff. April 25, 2003.

§11-50-106.2.  Repealed by Laws 2003, c. 137, § 10, emerg. eff. April 25, 2003.

§11-50-106.3.  Joining System - Application for affiliation - Consolidation of systems - Election to participate.

A.  An eligible employer may join the System on the first day of any month.  Application for affiliation shall be in the form of a resolution approved by the governing body of the eligible employer or by any other body or officer authorized by law or recognized by the State Board to approve such resolution or action.  Upon the filing of a certified copy of such resolution with the State Board, such election shall be irrevocable and the eligible municipality shall become a participating municipality on the first day of the month immediately following the filing of such election with the State Board.  Participating municipalities shall be required to provide all documentation requested by the System relating to the administration of the System.

B.  The State Board shall have final authority in determining eligibility for membership in the System, pursuant to the provisions of this article.  A member claiming credit for prior municipal police service in Oklahoma shall file an application with the State Board.  The date of filing such application shall be not more than ninety (90) days after the municipality's entry date.  Any credit for such prior service shall not exceed five (5) years.  Upon a favorable determination of the eligibility for and the amount of service credit under this section, the member shall pay the amount determined by the State Board pursuant to Section 50-111.4 of this title.

C.  Any municipality that has a municipal police pension and retirement system prior to July 1, 1980, shall consolidate its system with the state System and become a participating municipality on the first entry date as provided in this article.

D.  Any eligible employer of a municipality which is a participating employer in the Oklahoma Public Employees Retirement System on July 1, 1996, may become a participating municipality of the Oklahoma Police Pension and Retirement System if and only if a certified copy of a resolution approved by the governing body of the eligible employer or by any other body or officer authorized by law or recognized by the Board to approve such a resolution, is filed with the Board.  Such election shall be irrevocable.

1.  All eligible officers who are initially employed in such a position on or after the date when the municipality becomes a participating municipality shall be members of the Oklahoma Police Pension and Retirement System and shall have no right to participate in the Oklahoma Public Employees Retirement System.

2.  All eligible officers who were employed in such a position prior to the date when the municipality becomes a participating municipality shall have the right to make a one-time election on or before six (6) months following the date that the municipality became a participating municipality to participate in the Oklahoma Police Pension and Retirement System.  Any such employee who fails to make the election provided in this paragraph shall remain in the Oklahoma Public Employees Retirement System.

a. Eligible officers electing to participate in the Oklahoma Police Pension and Retirement System shall be allowed to withdraw their accumulated contributions or elect a vested benefit in the Oklahoma Public Employees Retirement System as provided in Section 917 of Title 74 of the Oklahoma Statutes.

b. Eligible officers electing to participate in the Oklahoma Police Pension and Retirement System may file a claim for prior municipal police service in Oklahoma with the State Board and may receive the prior service credit, not to exceed five (5) years, upon payment for the service at the actuarial cost as determined by the State Board.  In no event, however, shall any eligible officer electing to participate in the Oklahoma Police Pension and Retirement System be allowed to receive credit or benefits in the Oklahoma Police Pension and Retirement System for years of service for which the officer is already receiving or eligible to receive retirement credit or benefits in the Oklahoma Public Employees Retirement System.

Added by Laws 1980, c. 356, § 11, eff. Jan. 1, 1981.  Amended by Laws 1987, c. 236, § 153, emerg. eff. July 20, 1987; Laws 1990, c. 340, § 6, eff. July 1, 1990; Laws 1993, c. 352, § 1, eff. July 1, 1993; Laws 1996, c. 333, § 1, eff. July 1, 1996; Laws 2001, c. 183, § 2, emerg. eff. May 2, 2001; Laws 2003, c. 51, § 5, eff. July 1, 2003.

§11-50-107.  Custody and disbursement of pension funds.

All monies provided for the Fund of the System by this article, or by appropriation by any municipality, or by contribution from members, shall be paid over to and received by the State Board for the use and benefit of the System to be disbursed and handled as provided in this article.  Should any error in any records of the Oklahoma Police Pension and Retirement System result in any payee receiving more or less than the payee would have been entitled had the records been correct, the State Board shall correct such error and shall pay any underpayments or recover any overpayments.

Added by Laws 1977, c. 256, § 50-107, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 12, eff. Jan. 1, 1981; Laws 2003, c. 51, § 6, eff. July 1, 2003.

§11-50-108.  Repealed by Laws 2003, c. 137, § 10, emerg. eff. April 25, 2003.

§1150109.  Appropriation of percentage of annual salary of member of System.

Any municipality participating in the System shall appropriate funds, for the use and benefit of the System, as provided in the following schedule:

1.  Prior to July 1, 1991, a minimum of ten percent (10%) of the actual paid base salary of each member of the System employed by the municipality;

2.  Beginning July 1, 1991, a minimum of ten and one-half percent (10 1/2%) of the actual paid base salary of each member of the System employed by the municipality;

3.  Beginning July 1, 1992, a minimum of eleven percent (11%) of the actual paid base salary of each member of the System employed by the municipality;

4.  Beginning July 1, 1993, a minimum of eleven and one-half percent (11 1/2%) of the actual paid base salary of each member of the System employed by the municipality;

5.  Beginning July 1, 1994, a minimum of twelve percent (12%) of the actual paid base salary of each member of the System employed by the municipality;

6.  Beginning July 1, 1995, a minimum of twelve and one-half percent (12 1/2%) of the actual paid base salary of each member of the System employed by the municipality; and

7.  Beginning July 1, 1996, a minimum of thirteen percent (13%) of the actual paid base salary of each member of the System employed by the municipality.

The sum appropriated shall be paid to the System within ten (10) days following the payroll period on which the contribution is based.

The state shall make such appropriation as is necessary to assure the retirement benefits provided by the article.

Laws 1977, c. 256, § 50-109, eff. July 1, 1978; Laws 1980, c. 356, § 14, eff. Jan. 1, 1981.  Amended by Laws 1990, c. 340, § 7, eff. July 1, 1990.

§1150110.  Contributions by members of System  Picked up contributions.

A.  Each member in the System shall contribute to the System a minimum of eight percent (8%) of the member's actual paid base salary.

At the option of the participating municipality, the participating municipality may pay all or any part of the member's required contribution.  The sums contributed shall be paid to the System as provided in this article within ten (10) days following the payroll period on which the contributions are based.  Amounts deducted from the salary of a member and not paid to the System after thirty (30) days from each ending payroll date shall be subject to a monthly late charge of one and one-half percent (1 1/2%) of the unpaid balance to be paid by the municipality to the System.  All funds received by a participating municipality for police retirement purposes shall be forwarded to the State Board for credit to the Fund.

B.  Each municipality shall pick up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 and pay the contribution which the member is required by law to make to the System for all compensation earned after December 31, 1988.  Although the contributions so picked up are designated as member contributions, such contributions shall be treated as contributions being paid by the municipality in lieu of contributions by the member in determining tax treatment under the Internal Revenue Code of 1986 and such picked up contributions shall not be includable in the gross income of the member until such amounts are distributed or made available to the member or the beneficiary of the member.  The member, by the terms of this System, shall not have any option to choose to receive the contributions so picked up directly and the picked up contributions must be paid by the municipality to the System.

Member contributions which are picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date on which member contributions were picked up by the municipality.  Member contributions so picked up shall be included in gross salary for purposes of determining benefits and contributions under the System.

The municipality shall pay the member contributions from the same source of funds used in paying salary to the member, by effecting an equal cash reduction in gross salary of the member.

Laws 1977, c. 256, § 50-110, eff. July 1, 1978; Laws 1980, c. 356, § 15, eff. Jan. 1, 1981; Laws 1988, c. 267, § 8, operative July 1, 1988; Laws 1992, c. 376, § 2, eff. July 1, 1992.

§11-50-111.1.  Termination of service before normal retirement date - Refund of accumulated contributions - Election of vested benefit - Monthly retirement annuity - Rejoining System - Death without named beneficiary.

A.  A member who terminates  service before normal retirement date, other than by death or disability shall, upon application filed with the State Board, be refunded from the Fund an amount equal to the accumulated contributions the member has made to the Fund, but excluding any interest or any amount contributed by the municipality or state.  If a member withdraws the member's accumulated contributions, such member shall not have any recourse against the System for any type of additional benefits including, but not limited to, disability benefits.  If a member has completed ten (10) years of credited service at the date of termination, the member may elect a vested benefit in lieu of receiving the member's accumulated contributions.

If the member who has completed ten (10) or more years of credited service elects the vested benefit, the member shall be entitled to a monthly retirement annuity commencing on the date the member reaches fifty (50) years of age or the date the member would have had twenty (20) years of credited service had the member's employment continued uninterrupted, whichever is later.  The annual amount of such retirement annuity shall be equal to two and one-half percent (2 1/2%) of final average salary multiplied by the number of years of credited service.

If a terminated member has elected a vested benefit and subsequently returns to work as a police officer of a participating municipality, their vested benefit will be set aside and prior credited service will be reinstated.

B.  If a member who terminates employment and elects a vested benefit dies prior to being eligible to receive benefits, the member's beneficiary shall be entitled to the member's normal monthly accrued retirement benefits on the date the deceased member would have been eligible to receive the benefit.

C.  Whenever a member has terminated or hereafter terminates covered employment and has withdrawn or hereafter withdraws the member's accumulated contributions and has rejoined or hereafter rejoins the System, the member, upon proper application and approval by the Board, may pay to the System the sum of the accumulated contributions the member has withdrawn or hereafter withdraws plus ten percent (10%) annual interest from the date of withdrawal and shall receive the same benefits as if the member had never withdrawn the contributions.  Effective July 1, 2003, a lump-sum payment for repayment of any amounts received because of a member's prior termination may be repaid by trustee-to-trustee transfers from a Section 403(b) annuity, an eligible Section 457(b) plan, and/or a Section 401(a) qualified plan.  Those members who at the time of termination of employment could not withdraw any of their accumulated contributions shall receive credited service for the time employed as an officer prior to any such termination upon proper application and approval by the Board.  To receive credit for such service, all required contributions and interest shall be paid within ninety (90) days of Board approval of the application.  The provisions of this subsection shall not apply to any member who is receiving benefits from the System as of July 1, 1987.

D.  If an active member dies and does not leave a beneficiary, the accumulated contributions made to the System by the member shall be paid to the estate of the member.

Added by Laws 1980, c. 356, § 16, eff. Jan. 1, 1981.  Amended by Laws 1985, c. 221, § 5, emerg. eff. July 8, 1985; Laws 1987, c. 236, § 154, emerg. eff. July 20, 1987; Laws 1990, c. 340, § 8, eff. July 1, 1990; Laws 1991, c. 335, § 4, emerg. eff. June 15, 1991; Laws 1993, c. 352, § 2, eff. July 1, 1993; Laws 1994, c. 2, § 5, emerg. eff. March 2, 1994; Laws 1995, c. 173, § 3, eff. July 1, 1995; Laws 2003, c. 137, § 2, emerg. eff. April 25, 2003; Laws 2004, c. 551, § 3, emerg. eff. June 9, 2004.

NOTE:  Laws 1990, c. 143, § 4 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1993, c. 126, § 6 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§11-50-111.2.  Transfer of credited service from or to other retirement system.

A.  A member of the Oklahoma Police Pension and Retirement System may receive up to five (5) years of credited service accumulated by the member while a member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Law Enforcement Retirement System, the Teacher's Retirement System of Oklahoma, the Oklahoma Public Employees Retirement System or a county retirement system created pursuant to Section 951 of Title 19 of the Oklahoma Statutes or an Oklahoma municipal retirement system, if the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system.  The member shall decide the number of years of credited service, not to exceed five (5) years, to purchase.  The State Board shall determine the amount for the purchase pursuant to Section 50-111.4 of this title.  The amount may be paid through a trustee-to-trustee transfer to the Oklahoma Police Pension and Retirement System from another system designated in this section, and/or through payments made by the member.  The transferred credited service of the member from another retirement system pursuant to this section shall not alter the member's normal retirement date or vesting requirements.  The transferred credited service will be added after the member reaches normal retirement date or vesting date.

B.  The Oklahoma Police Pension and Retirement System shall transfer credited service to another state retirement system upon request of former members.  Upon transfer, the former member shall have forfeited all rights in the Oklahoma Police Pension and Retirement System.  Employee and city contributions of the former municipal retirement systems prior to January 1, 1981, are not transferable.

Added by Laws 1987, c. 236, § 155, emerg. eff. July 20, 1987.  Amended by Laws 1988, c. 267, § 9, operative July 1, 1988; Laws 1990, c. 340, § 9, eff. July 1, 1990; Laws 1993, c. 352, § 3, eff. July 1, 1993; Laws 2001, c. 183, § 3, emerg. eff. May 2, 2001.

§11-50-111.2A.  Purchase of service credit for time served with Department of Defense or military.

A.  A member of the System who terminates employment for the purpose of performing service as a police officer on a contract basis for the United States Department of Defense or for the State Department of the United States in a war zone may purchase not to exceed one (1) year of service credit for the period of time during which the member performed services for either of such entities, or any branch of the United States military or other entity operating under authority of the Department of Defense or the State Department, by making payment of all required employer and employee contributions for the period of service during which the member was so privately employed.

B.  The contributions required by this section shall be paid by the member within one (1) year of becoming reemployed by a participating employer of the System.

C.  Service credit purchased according to the provisions of this section shall be counted for purposes of vesting, normal retirement date, eligibility to participate in the Deferred Option Retirement Plan and alternative to the Deferred Option Retirement Plan authorized by Section 50-111.3 of Title 11 of the Oklahoma Statutes and for purposes of computing the retirement benefit of the member.

Added by Laws 2004, c. 434, § 2, eff. July 1, 2004.

§11-50-111.3.  Deferred option plans.

A.  In lieu of terminating employment and accepting a service retirement pension pursuant to Section 50-114 of this title, any member of the Oklahoma Police Pension and Retirement System who has not less than twenty (20) years of creditable service and who is eligible to receive a service retirement pension may elect to participate in the Oklahoma Police Deferred Option Plan and defer the receipts of benefits in accordance with the provisions of this section.

B.  For purposes of this section, creditable service shall include service credit reciprocally recognized pursuant to Section 50-101 et seq. of this title but for eligibility purposes only.

C.  The duration of participation in the Oklahoma Police Deferred Option Plan for a member shall not exceed five (5) years.  Participation in the Oklahoma Police Deferred Option Plan must begin the first day of a month and end on the last day of a month.  At the conclusion of a member's participation in the Oklahoma Police Deferred Option Plan, the member shall terminate employment with all participating municipalities as an officer, and shall start receiving the member's accrued monthly retirement benefit from the System.  Such a member may receive in-service distributions of such member's accrued monthly retirement benefit from the System if such member is reemployed by a participating municipality only if such reemployment is as a police chief or in a position not covered under the System.

D.  When a member begins participation in the Oklahoma Police Deferred Option Plan, the contribution of the employee shall cease.  The employer contributions shall continue to be paid in accordance with Section 50-109 of this title.  Municipal contributions for employees who elect the Oklahoma Police Deferred Option Plan shall be credited equally to the Oklahoma Police Pension and Retirement System and to the Oklahoma Police Deferred Option Plan.  The monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the Oklahoma Police Deferred Option Plan account.

E.  1.  A member who participates in this plan shall be eligible to receive cost of living increases.

2.  A member who participates in this plan shall earn interest at a rate of two percentage points below the rate of return of the investment portfolio of the System, but no less than the actuarial assumed interest rate as certified by the actuary in the yearly evaluation report of the actuary.  The interest shall be credited to the individual account balance of the member on an annual basis.

F.  A participant in the Oklahoma Police Deferred Option Plan shall receive, at the option of the participant:

1.  A lump sum payment from the account equal to the option account balance of the participant, payable to the participant;

2.  A lump sum payment from the account equal to the option account balance of the participant, payable to the annuity provider which shall be selected by the participant as a result of the research and investigation of the participant; or

3.  Any other method of payment if approved by the State Board.

G.  If the participant dies during the period of participation in the Oklahoma Police Deferred Option Plan, a lump sum payment equal to the account balance of the participant shall be paid in accordance with Section 50-115.2 of this title.

H.  In lieu of participating in the Oklahoma Police Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section, a member may elect to participate in the Oklahoma Police Deferred Option Plan pursuant to this subsection as follows:

1.  For purposes of this subsection, the following definitions shall apply:

a. "back drop date" means the member's normal retirement date or the date five (5) years before the member elects to participate in the Oklahoma Police Deferred Option Plan, whichever date is later,

b. "termination date" means the date the member elects to participate in the Oklahoma Police Deferred Option Plan pursuant to this subsection, and the date the member terminates employment with all participating municipalities as an active police officer, such termination has at all times included reemployment of a member by a participating municipality only if such reemployment is as a police chief or in a position not covered under the System,

c. "earlier attained credited service" means the credited service earned by a member as of the back drop date, and earlier attained credited service cannot be reduced to less than twenty (20) years of credited service, and

d. "deferred benefit balance" means all monthly retirement benefits that would have been payable had the member elected to cease employment on the back drop date and receive a service retirement from the back drop date to the termination date, all of the member's contributions and one-half (1/2) of the employer contributions from the back drop date to the termination date, with interest based on how the benefit would have accumulated as if the member had participated in the Oklahoma Police Deferred Option Plan pursuant to subsections A, B, C, D and E of this section from the back drop date to the termination date;

2.  At the termination date, the monthly pension benefit shall be determined based on earlier attained credited service and on the final average salary as of the back drop date.  The member's individual deferred option account shall be credited with an amount equal to the deferred benefit balance; the member shall terminate employment with all participating municipalities as a police officer and shall start receiving the member's accrued monthly retirement benefit from the System.  The provisions of subsections B, C, E, F and G of this section shall apply to this subsection.  A member shall not participate in the Oklahoma Police Deferred Option Plan pursuant to this subsection if the member has elected to participate in the Oklahoma Police Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section; and

3.  If a member who has not less than twenty (20) years of creditable service and who is eligible to receive a service retirement pension dies prior to terminating employment, the surviving spouse shall be eligible to elect to receive a benefit determined as if the member had elected to participate in the Oklahoma Police Deferred Option Plan in accordance with this subsection on the day immediately preceding the death.  The surviving spouse must have been married to the member for the thirty (30) continuous months preceding the member's death; provided, the surviving spouse of a member who died while in, and as a consequence of, the performance of the member's duty for a participating municipality shall not be subject to the thirty-month marriage requirement for this election.

Added by Laws 1990, c. 111, § 1, eff. Oct. 1, 1990.  Amended by Laws 1990, c. 340, § 10, eff. July 1, 1990; Laws 1990, c. 334, § 2, eff. July 1, 1990; Laws 1993, c. 352, § 4, eff. July 1, 1993; Laws 2003, c. 137, § 3, emerg. eff. April 25, 2003; Laws 2003, c. 343, § 1, eff. July 1, 2003; Laws 2004, c. 551, § 4, emerg. eff. June 9, 2004.

NOTE:  Laws 1990, c. 247, § 1 repealed by Laws 1990, c. 340, § 45, eff. July 1, 1990.

§11-50-111.4.  Transferred credited service - Computation of purchase price.

A.  The State Board shall adopt rules for computation of the purchase price for transferred credited service.  These rules shall base the purchase price for each year purchased on the actuarial cost of the incremental projected benefits to be purchased.  The purchase price shall represent the present value of the incremental projected benefits discounted according to the member's age at the time of purchase.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without purchasing the transferred credited service and the projected benefit after purchase of the transferred credited service computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

B.  In the event that the member is unable to pay the purchase price provided for in this section by the due date, the State Board shall permit the members to amortize the purchase price over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the State Board permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the State Board for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  Notwithstanding anything herein to the contrary, lump-sum payments for a transferred credited service purchase may be made by a trustee-to-trustee transfer from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), and/or a Code Section 401(a) qualified plan; or a direct rollover of tax-deferred funds from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), a Code Section 401(a) qualified plan, and/or a Code Section 408(a) or 408(b) traditional or conduit Individual Retirement Account or Annuity (IRA).  Roth IRAs and Coverdell Education Savings Accounts shall not be used to purchase transferred credited service.  A member making installment payments shall have the option of making a cash lump-sum payment for the balance of the actuarial purchase price with interest due through the date of payment by a trustee-to-trustee transfer from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), and/or a Code Section 401(a) qualified plan; or a direct rollover of tax-deferred funds from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), a Code Section 401(a) qualified plan, and/or a Code Section 408(a) or 408(b) traditional or conduit Individual Retirement Account or Annuity (IRA).  Roth IRAs and Coverdell Education Savings Accounts shall not be used to purchase transferred credited service.  The State Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

Added by Laws 1990, c. 340, § 11, eff. July 1, 1990.  Amended by Laws 1993, c. 322, § 4, emerg. eff. June 7, 1993; Laws 2003, c. 137, § 4, emerg. eff. April 25, 2003; Laws 2004, c. 536, § 4, eff. July 1, 2004; Laws 2005, c. 137, § 1, emerg. eff. May 3, 2005.

§11-50-111.5.  Written election - Employer and employee contributions and accrued earnings - Service.

A.  Any individual who was a member with a vested benefit with the Oklahoma Police Pension and Retirement System on or after July 1, 1987, and who becomes appointed to a position in the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma State Bureau of Investigation, or the Alcoholic Beverage Laws Enforcement Commission may, at the time the individual accepts such position, elect in writing to remain a member of the Oklahoma Police Pension and Retirement System as long as the individual has not begun receiving benefits from the Oklahoma Police Pension and Retirement System or the Oklahoma Law Enforcement Retirement System.  The agency shall send a copy of the written election to the Oklahoma Police Pension and Retirement System and the Oklahoma Law Enforcement Retirement System within five (5) business days from its signing.  If such eligible individual does not elect to remain in the Oklahoma Police Pension and Retirement System pursuant to this subsection, then the individual may elect to transfer at a later date pursuant to subsection B of this section.

B.  Any individual who was a member with a vested benefit with the Oklahoma Police Pension and Retirement System on or after July 1, 1987, and who subsequently entered the Oklahoma Law Enforcement Retirement System because he or she was appointed to a position in the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma State Bureau of Investigation, or the Alcoholic Beverage Laws Enforcement Commission may, at any time the member is an active employee of such agency and has not begun receiving benefits from the Oklahoma Police Pension and Retirement System or the Oklahoma Law Enforcement Retirement System, elect in writing to reenter the Oklahoma Police Pension and Retirement System.  Such written election shall be provided to the Oklahoma Police Pension and Retirement System.  For purposes of this section, constructive receipt of the written election shall be the first day of the month following actual receipt.

1.  A person who elects to transfer pursuant to this subsection  shall have all of his or her employer and employee contributions made to the Oklahoma Law Enforcement Retirement System transferred to the Oklahoma Police Pension and Retirement System along with accrued earnings based upon the actuarial rate of return of the Oklahoma Law Enforcement Retirement System.  Upon receiving the transfer of the employer and employee contributions and earnings, and notwithstanding the provisions of Section 50-111.4 of this title, the Oklahoma Police Pension and Retirement System shall treat the service that the member accrued in the Oklahoma Law Enforcement Retirement System as service in the Oklahoma Police Pension and Retirement System; and

2.  Upon actual receipt of the written election pursuant to this subsection, the Oklahoma Police Pension and Retirement System shall notify the Oklahoma Law Enforcement Retirement System of the transfer election and shall send to the Oklahoma Law Enforcement Retirement System a copy of the election within five (5) business days.  The Oklahoma Law Enforcement Retirement System shall transfer the employer and employee contributions and earnings of the transferring member to the Oklahoma Police Pension and Retirement System on or before the first day of the month following constructive receipt of the election.  The transferring member shall then reenter the Oklahoma Police Pension and Retirement System beginning on the first day of the month following the month in which constructive receipt of the written election was made to the Oklahoma Police Pension and Retirement System.  Any member who transfers to the Oklahoma Police Pension and Retirement System pursuant to this subsection shall have all service credit in the Oklahoma Law Enforcement Retirement System canceled.

C.  Notwithstanding the provisions of Section 2-300 et seq. of Title 47 of the Oklahoma Statutes, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma State Bureau of Investigation, and the Alcoholic Beverage Laws Enforcement Commission shall make employer contributions to the Oklahoma Police Pension and Retirement System in the same manner as participating municipalities of the Oklahoma Police Pension and Retirement System for all members who either elect to remain in or elect to transfer to the Oklahoma Police Pension and Retirement System pursuant to this section.  The electing member shall make employee contributions to the Oklahoma Police Pension and Retirement System as other participating members of the Oklahoma Police Pension and Retirement System.

Added by Laws 2000, c. 307, § 2, eff. July 1, 2000.  Amended by Laws 2001, c. 199, § 2, eff. July 1, 2001.

§11-50-112.  Participation in System required - Eligibility.

A.  All persons employed as full-time duly appointed or elected officers who are paid for working more than twenty-five (25) hours per week or any person hired by a participating municipality who is undergoing police training to become a permanent police officer of the municipality shall participate in the System upon initial employment with a police department of a participating municipality.  All such persons shall submit to a physical-medical examination pertaining to sight, hearing, agility and other conditions the requirements of which shall be established by the State Board.  The person shall be required to complete this physical-medical examination prior to the beginning of actual employment.  This examination shall identify any preexisting conditions.  Except as otherwise provided in this section, a police officer shall be not less than twenty-one (21) nor more than forty-five (45) years of age when accepted for membership in the System.  However, if a municipality should be found to be in noncompliance with the provisions of Article 50 of this title, as determined by the State Board, then any current full-time active police officer employed by a municipality as of July 1, 2001, shall not be denied eligibility to participate in the Oklahoma Police Pension and Retirement System solely due to age.  The State Board shall have authority to deny or revoke membership of any person submitting false information in such person's membership application.  The State Board shall have final authority in determining eligibility for membership in the System, pursuant to the provisions of this article.

B.  The police chief of any participating municipality may be exempt from membership in the System or may become a member provided the member is not a retired member and the requirements of this section are met at the time of employment.

C.  A member of the System who has attained his or her normal retirement date may, if the member so elects, agree to terminate employment and retire as a member of the System and make an election to receive distributions from the System.  If a retired member is reemployed by a participating municipality in the position of police chief or in a position which is not covered by the System, retirement shall include receipt by such retired member of in-service distributions from the System.

D.  A former member of the System who terminates from covered employment and who has neither retired from the System nor entered the Oklahoma Police Deferred Option Plan and is later employed in a covered position with a participating municipality shall not be denied eligibility to become a member of the System because he or she is forty-five (45) years of age or older.  If such member has withdrawn his or her contributions prior to re-entering the System and the member desires to receive credit for such prior service, then the member shall pay back such contributions and interest pursuant to Section 50-111.1 of this title.

E.  Notwithstanding any other provision of law to the contrary, a municipality that employs two (2) or fewer full-time police officers may employ a police officer who is more than forty-five (45) years of age and who has never participated in the Oklahoma Police Pension and Retirement System, but such police officer shall not be eligible to participate in the System.  Such police officer shall be counted in the limitation imposed by this subsection.

Added by Laws 1977, c. 256, § 50-112, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 17, eff. Jan. 1, 1981; Laws 1984, c. 286, § 3, operative July 1, 1984; Laws 1988, c. 267, § 10, operative July 1, 1988; Laws 1989, c. 234, § 1, emerg. eff. May 12, 1989; Laws 1990, c. 340, § 12, eff. July 1, 1990; Laws 1991, c. 335, § 5, emerg. eff. June 15, 1991; Laws 1992, c. 390, § 4, emerg. eff. June 9, 1992; Laws 1995, c. 173, § 4, eff. July 1, 1995; Laws 2000, c. 377, § 2, eff. July 1, 2000; Laws 2001, c. 183, § 4, emerg. eff. May 2, 2001; Laws 2001, c. 414, § 3, eff. July 1, 2001; Laws 2003, c. 64, § 1, eff. July 1, 2003; Laws 2003, c. 486, § 1, eff. July 1, 2003; Laws 2004, c. 5, § 3, emerg. eff. March 1, 2004; Laws 2004, c. 434, § 1, eff. July 1, 2004.

NOTE:  Laws 1989, c. 341, § 2 repealed by Laws 1990, c. 337, § 26.  Laws 1990, c. 337, § 5 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 2001, c. 128, § 1 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.  Laws 2003, c. 137, § 5 repealed by Laws 2004, c. 5, § 4, emerg. eff. March 1, 2004.

§1150113.  Purposes of pension fund  Limitation on payments.

All the funds in the System shall be used only for the following purposes:

1.  For investments as authorized by law;

2.  For the payment of allowances to injured and disabled members of any participating municipality;

3.  For the payment of pensions for long service to retired members of any participating municipality;

4.  For the payment of a pension to any beneficiary of any member eligible for a pension;

5.  For the payment of any professional services deemed necessary by the State Board;

6.  For the payment of warrant deductions upon proper authorization given by the member to the Board from which the member or beneficiary is currently receiving retirement benefits for any insurance premium due an insurance organization with a minimum participation of ten Oklahoma Police Pension and Retirement System members for life, accident, and health insurance.

The System has no responsibility for the marketing, enrolling or administration of the products for which warrant deductions are authorized under this paragraph, but shall retain a processing fee of two percent (2%) of the gross deductions for the products.

Approval of a warrant deduction for any insurance organization, line of coverage or policy shall not be construed as an assumption of liability, for the terms of the policy or the performance of the insurance organization by the Oklahoma Police Pension and Retirement System.  Contracts for such insurance shall be in all respects subject to the insurance laws of this state, and shall be enforceable solely pursuant to such laws;

7.  For the payment of membership dues in a statewide association limited to Oklahoma Police Pension and Retirement System members with a minimum membership of one thousand dues-paying members upon proper authorization given by the member.  The System shall retain a processing fee of two percent (2%) of the gross deductions made pursuant to this paragraph; and

8.  Any other purposes authorized by law.

Such payments in any event shall not exceed the limits provided in this article.

Added by Laws 1977, c. 256, § 50-113, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 18, eff. Jan. 1, 1981; Laws 1988, c. 321, § 17, operative July 1, 1988; Laws 1995, c. 162, § 1, emerg. eff. May 2, 1995.

§11-50-114.  Service pension to members of System - Amount - Eligibility - Delay of distribution - Death of member - Review of requests - Disability benefits in lieu of pensions.

A.  The State Board is hereby authorized to pay out of funds in the System a monthly service pension to any member eligible as hereinafter provided, not exceeding in any event the amount of money in such funds and not exceeding in any event the accrued retirement benefit for such member, except as provided for herein.  In order for a member to be eligible for such service pension the following requirements must be complied with:

1.  The member's service with the police department for any participating municipality must have ceased; however, a member may be subsequently reemployed in the position of police chief pursuant to subsection C of Section 50-112 of this title;

2.  The member must have reached the member's normal retirement date; and

3.  The member must have complied with any agreement as to contributions by the member and other members to any funds of the System where said agreement has been made as provided by this article; provided, that should a retired member receive disability benefits as provided in this and other sections of this article, the time the retired member is receiving said disability benefits shall count as time on active service if the retired member should be recalled by the Chief of Police from said disability retirement.  It shall be necessary before said time shall be counted toward retirement that the retired member make the same contribution as the member would have otherwise made if on active service for the time the retired member was disabled.

B.  Any member complying with all requirements of this article, who reaches normal retirement date, upon application, shall be retired at the accrued retirement benefit.  When a member has served for the necessary number of years and is otherwise eligible, as provided in this article, if such member is discharged without cause by the participating municipality, the member shall be eligible for a pension.

C.  Effective July 1, 1989, in no event shall commencement of distribution of the accrued retirement benefit of a member be delayed beyond April 1 of the calendar year following the later of:

1.  The calendar year in which the member reaches seventy and one-half (70 1/2) years of age; or

2.  The actual retirement date of the member.

For distributions made for calendar years beginning on or after January 1, 2001 through December 31, 2004, the System shall apply the minimum distribution requirements and incidental benefit requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, in accordance with the regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, which were proposed on January 17, 2001, notwithstanding any provision of the System to the contrary.  For distributions made for calendar years beginning on or after January 1, 2005, the System shall apply the minimum distribution incidental benefit requirements, incidental benefit requirements, and minimum distribution requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, in accordance with the final regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, which were issued in April 2002 and June 2004, notwithstanding any provision of the System to the contrary.

D.  In the event of the death of any member who has been awarded a retirement benefit or is eligible therefor as provided in this section, such member's beneficiaries shall be paid such retirement benefit.  The remaining portion of the member's retirement benefit shall be distributed to the beneficiaries at least as rapidly as under the method of distribution to the member.  Effective March 1, 1997, if a member to whom a retirement benefit has been awarded or who is eligible therefor dies prior to the date as of which the total amount of retirement benefit paid equals the total amount of the employee contributions paid by or on behalf of the member and the member does not have a surviving beneficiary, the total benefits paid as of the date of the member's death shall be subtracted from the accumulated employee contribution amount and the balance, if greater than zero (0), shall be paid to the member's estate.

E.  The State Board may review and affirm a member's request for retirement benefits prior to the member's normal retirement date provided that no retirement benefits are paid prior to the normal retirement date.

F.  A member retired under the provisions of this article may apply to the State Board to have the member's retirement benefits set aside and may make application for disability benefits.  Upon approval of the disability benefits, the member would become subject to all provisions of this article pertaining to disability retirement.

G.  Upon the death of a retired member or a beneficiary, the benefit payment for the month in which the retired member or beneficiary died, if not previously paid, shall be made to the beneficiary of the member or to the member's or beneficiary's estate if there is no beneficiary.  Such benefit payment shall be made in an amount equal to a full monthly benefit payment regardless of the day of the month in which the retired member or beneficiary died.

Added by Laws 1977, c. 256, § 50-114, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 19, eff. Jan. 1, 1981; Laws 1985, c. 221, § 6, emerg. eff. July 8, 1985; Laws 1988, c. 267, § 11, operative July 1, 1988; Laws 1993, c. 352, § 5, eff. July 1, 1993; Laws 1997, c. 363, § 2, emerg. eff. June 11, 1997; Laws 1998, c. 419, § 2, eff. July 1, 1998; Laws 1999, c. 257, § 2, eff. July 1, 1999; Laws 2000, c. 287, § 7, eff. July 1, 2000; Laws 2001, c. 183, § 5, emerg. eff. May 2, 2001; Laws 2003, c. 137, § 6, emerg. eff. April 25, 2003; Laws 2005, c. 137, § 2, emerg. eff. May 3, 2005.

§11-50-114.1.  Limitations on benefits relating to Section 415 of Internal Revenue Code of 1986.

Notwithstanding any other provision contained herein to the contrary, the benefits payable to a member in the System shall be subject to the limitations of Section 415 of the Internal Revenue Code of 1986 in accordance with the provisions of paragraphs 1 and 2 of this section.

1.  Except as provided in subparagraphs c through g of this paragraph, any accrued retirement benefit payable to a member shall not exceed the lesser of:

a. One Hundred Sixty Thousand Dollars ($160,000.00), effective January 1, 2002, adjusted for increases in the cost of living, as prescribed by the Secretary of the Treasury or the Secretary's delegate, effective January 1 of each calendar year and applicable to the limitation year ending with or within such calendar year.

b. The limitations of this subparagraph shall apply only to limitation years beginning prior to January 1, 1995.  One hundred percent (100%) of the average earnings of the member for the three (3) consecutive calendar years, while a member in the System, in which the member's earnings were the highest.  For purposes of this subparagraph, earnings for any limitation year shall be the earned income of the member, wages, salaries, and fees for professional services, and other amounts received for personal services actually rendered in the course of employment with a participating municipality, provided such amounts are actually paid or includable in gross income during such year.  Earnings shall exclude the following:

(1) contributions by a participating municipality to a plan of deferred compensation which are not included in the gross income of the member for the taxable year in which contributed or any distributions from a funded plan of deferred compensation, and

(2) other amounts which received special tax benefits, or contributions made by a participating municipality, whether or not under a salary reduction agreement, towards the purchase of an annuity described in Section 403(b) of the Internal Revenue Code of 1986, as amended, whether or not the amounts are actually excludable from the gross income of the member.

c. Except as provided in subparagraph e of this paragraph, the limitations specified in subparagraphs a and b of this paragraph shall not be applicable with respect to any member whose total annual accrued retirement benefit payable from the System is less than Ten Thousand Dollars ($10,000.00) and who has not at any time participated in any contribution plan, within the meaning of Section 415(k) of the Internal Revenue Code of 1986, maintained by a participating municipality.

d. If a member has less than ten (10) years of participation in the System and all predecessor municipal police pension and retirement systems, the dollar limitation otherwise applicable under subparagraph a of this paragraph shall be reduced by multiplying such limitation by a fraction, the numerator of which is the number of the years of participation in the System of the member, but never less than one (1), and the denominator of which is ten (10).  This subparagraph, to the extent required by the Secretary of the Treasury, shall be applied separately to each change in benefit structure hereunder.

e. Effective for limitation years beginning on or after January 1, 1995, if a member has been credited with less than ten (10) years of credited service, the dollar amount otherwise applicable under subparagraph c of this paragraph shall be reduced by multiplying such dollar amount by a fraction, the numerator of which is the number of the years of credited service of the member, but never less than one (1), and the denominator of which is ten (10).

f. The limitations specified in this section shall apply to a straight life annuity with no ancillary benefits and to an annuity that constitutes a qualified joint and survivor annuity.  If payment is in a different form, the amount thereof shall be adjusted to be the actuarial equivalent of a single life annuity and the limitations shall be applied to such adjusted amount.  Such adjustment shall be based on the mortality tables and interest rates described in subdivisions (a), (b) and (c) of division (1) of this subparagraph.

(1) If payment begins before the member reaches age sixty-two (62) years of age, the limitation in subparagraph a of this paragraph shall be reduced on an actuarially equivalent basis; provided however, prior to January 1, 2002, if such payment begins after the member reaches fifty-five (55) years of age, the reduced limit shall not be less than Seventy-five Thousand Dollars ($75,000.00) and, if payment begins prior to the member reaching fifty-five (55) years of age, the reduced limit shall not be less than the actuarial equivalent of the Seventy-five Thousand Dollar ($75,000.00) limit for age fifty-five (55); provided further, that in no event shall such amount be reduced below Fifty Thousand Dollars ($50,000.00), adjusted for increases in the cost of living, as prescribed by the Secretary of Treasury, or the Secretary's delegate.

(a) For limitation years beginning before January 1, 1999, the interest rate to be used to determine such actuarial equivalent amount in this division shall be the rate specified in the actuarial tables adopted by the State Board; however, the interest rate used in determining an actuarially equivalent pre-age-sixty-two amount shall not be less than five percent (5%).

(b) Effective for limitation years beginning on or after January 1, 1999, the actuarial equivalent adjustments in this division shall be determined using the prevailing commissioner's standard table described in Code Section 807(d)(5)(A), without regard to any other subparagraph of Code Section 807(d)(5), used to determine reserves for group annuity contracts issued on the date as of which the payment is being determined.  Notwithstanding any other System provisions to the contrary, for distributions with annuity starting dates on or after December 31, 2002, the applicable mortality table used for purposes of adjusting any benefit or limitation under Sections 415(b)(2)(B), (C), or (D) of the Internal Revenue Code of 1986, as amended, is the table described in Rev. Rul. 2001-62.  The interest rate shall be five percent (5%).

(c) For limitation years beginning on or after January 1, 1997, if payment begins before the member reaches age sixty-two (62), the reductions in the limitations in this division shall not apply to a member who is a "qualified participant" as defined in Section 415(b)(2)(H) of the Internal Revenue Code of 1986.

(2) If payment begins after the member reaches age sixty-five (65) years of age, the limitation in subparagraph a of this paragraph shall be the actuarial equivalent of such amount otherwise applicable at the member reaching sixty-five (65) years of age.

(a) For limitation years beginning before January 1, 1999, the interest rate to be used to determine such actuarial equivalent amount in this division shall be the rate specified in the actuarial tables adopted by the State Board; however, the interest rate used in determining an actuarially equivalent post-age-sixty-five amount shall not be greater than five percent (5%).

(b) Effective for limitation years beginning on or after January 1, 1999, the actuarial equivalent adjustments in this division shall use the mortality and interest rate basis provided in subdivision (b) of division (1) of this subparagraph.

g. In no event shall the maximum annual accrued retirement benefit of a member allowable under this section be less than the annual amount of such accrued retirement benefit, including early pension and qualified joint and survivor annuity amounts, duly accrued by the member as of the last day of the limitation year beginning in 1982, or as of the last day of the limitation year beginning in 1986, whichever is greater, disregarding any plan changes or cost-of-living adjustments occurring after July 1, 1982, as to the 1982 accrued amount, and May 5, 1986, as to the 1986 accrued amount.

h. Effective for years beginning after December 31, 1997, if a member purchases service pursuant to Section 50-111.2 and Section 50-111.4 of this title, which qualifies as "permissive service credit" pursuant to Section 415(n) of the Internal Revenue Code of 1986, as amended, the limitations of Section 415 of the Internal Revenue Code of 1986, as amended, may be met by either:

(1) treating the accrued benefit derived from such contributions as an annual benefit under paragraph 1 of this section, or

(2) treating all such contributions as annual additions for purposes of Section 415(c) of the Internal Revenue Code of 1986, as amended.

i. Effective for years beginning after December 31, 1997, if a member repays to the System any amounts received because of such member's prior termination pursuant to subsection C of Section 50-111.1 of this title, such repayment shall not be taken into account for purposes of Section 415 of the Internal Revenue Code of 1986, as amended, pursuant to Section 415(k)(3) of the Internal Revenue Code of 1986, as amended.

For limitation years beginning on or after January 1, 1995, subparagraphs d, e and f of this paragraph shall not apply to a benefit paid under the System as the result of the member becoming disabled by reason of personal injuries or sickness, or amounts received by the beneficiaries, survivors or estate of the member as the result of the death of the member.

2.  For distributions made in limitation years beginning on or after January 1, 2000, the combined limit of repealed Section 415(e) of the Internal Revenue Code of 1986, as amended, shall not apply.

3.  The State Board is hereby authorized to revoke the special election previously made on June 19, 1991, under Internal Revenue Code Section 415(b)(10).

Added by Laws 1988, c. 267, § 12, operative July 1, 1988.  Amended by Laws 1991, c. 323, § 3, emerg. eff. June 12, 1991; Laws 1999, c. 257, § 3, eff. July 1, 1999; Laws 2000, c. 287, § 8, eff. July 1, 2000; Laws 2003, c. 137, § 7, emerg. eff. April 25, 2003; Laws 2004, c. 551, § 5, emerg. eff. June 9, 2004.

§11-50-114.2.  Direct rollover distributions.

A.  This section applies to distributions made on or after January 1, 1993.  Notwithstanding any provision of the System to the contrary that would otherwise limit a Distributee's election hereunder, a Distributee may elect, at the time and in the manner prescribed by the State Board, to have any portion of an Eligible Rollover Distribution paid directly to an Eligible Retirement Plan specified by the Distributee in a Direct Rollover.

B.  For purposes of this section, the following definitions shall apply:

1.  "Eligible Rollover Distribution" means any distribution of all or any portion of the balance to the credit of the Distributee, except that an Eligible Rollover Distribution does not include:  any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the Distributee or the joint lives (or life expectancies) of the Distributee and the Distributee's designated beneficiary, or for a specified period of ten (10) years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code of 1986; and the portion of any distribution that is not includable in gross income; provided, however, that, effective January 1, 2002, a portion of a distribution shall not fail to be an Eligible Rollover Distribution merely because the portion consists of after-tax member contributions which are not includable in gross income.  However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code of 1986, as amended, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, that agrees to separately account for amounts so transferred, including separate accounting for the portion of such distribution which is includable in gross income and the portion of such distribution which is not so includable;

2.  "Eligible Retirement Plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code of 1986, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code of 1986, an annuity plan described in Section 403(a) of the Internal Revenue Code of 1986, or a qualified trust described in Section 401(a) of the Internal Revenue Code of 1986, that accepts the Distributee's Eligible Rollover Distribution.  Effective January 1, 2002, an Eligible Retirement Plan shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, and an eligible plan under Section 457(b) of the Internal Revenue Code of 1986, as amended, which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the System.  Effective January 1, 2002, the definition of Eligible Retirement Plan shall also apply in the case of a distribution to a surviving spouse, or to a spouse or former spouse who is the alternate payee pursuant to a qualified domestic order as defined in subsection B of Section 50-124 of this title.  An Eligible Retirement Plan does not include a Roth IRA under Section 408(a) of the Internal Revenue Code of 1986, as amended;

3.  "Distributee" means an employee or former employee.  In addition, effective June 7, 1993, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic order, as defined in subsection B of Section 50-124 of this title, are Distributees with regard to the interest of the spouse or the former spouse; and

4.  "Direct Rollover" means a payment by the System to the Eligible Retirement Plan specified by the Distributee.

C.  At least thirty (30) days and not more than ninety (90) days before the date of distribution, the Distributee must be provided with a notice of rights which satisfies Section 402(f) of the Internal Revenue Code of 1986, as amended, as to rollover options and tax effects.  Such distribution may commence less than thirty (30) days after the notice is given, provided that:

1.  The State Board clearly informs the Distributee that the Distributee has a right to a period of at least thirty (30) days after receiving the notice to consider the decision of whether or not to elect a distribution; and

2.  The Distributee, after receiving the notice, affirmatively elects a distribution.

Added by Laws 1999, c. 257, § 4, eff. July 1, 1999.  Amended by Laws 2000, c. 287, § 9, eff. July 1, 2000; Laws 2003, c. 137, § 8, emerg. eff. April 25, 2003.

§11-50-115.  Disability benefit - Eligibility - Award - Evidence of disability - Continuance of salary.

A.  The State Board is authorized to pay a disability benefit to a member of the System or a pension to the beneficiaries of such member eligible as hereinafter provided, not exceeding the accrued retirement benefit of the member, except as otherwise provided in this article.  Such disability benefit shall be payable immediately upon determination of eligibility.  Any preexisting condition identified at the time of any initial or subsequent membership shall be used to offset the percentage of impairment to the whole person in determining any disability benefit.  Once the initial disability benefit has been awarded by the Board on the basis of the percentage of impairment to the whole person, the member shall have no further recourse to increase the awarded percentage of impairment.

B.  In order for any member to be eligible for any disability benefit, or the member's beneficiaries to be eligible for a pension, the member must have complied with any agreement as to contributions by the member and other members to any funds of the System where said agreement has been made as provided by this article; and the State Board must find:

1.  That the member incurred a permanent total disability or a permanent partial disability or died while in, and in consequence of, the performance of duty as an officer; or

2.  That such member has served ten (10) years and incurred a permanent total disability or a permanent partial disability or has died from any cause.

C.  In the event of the death of any member who has been awarded a disability benefit or is eligible therefor as provided in this article, the member's beneficiary shall be paid the benefit.

D.  As of the date of determination by the State Board that a member is physically or mentally disabled and that the disability is permanent and partial or permanent and total as was incurred while in, and in consequence of, the performance or duty as an officer, the member shall be awarded a disability benefit on the basis of the percentage of impairment to the whole person, as defined by the most current standards of the impairment as outlined in the "American Medical Association's Guides to the Evaluation of Permanent Impairment," as provided in the following table:

1% to 49% impairment to whole person = 50% of the normal disability benefit

50% to 74% impairment to whole person = 75% of the normal disability benefit

75% to 100% impairment to whole person = 100% of the normal disability benefit.

E.  If the participating municipality denies a disabled member the option of continuing employment instead of retiring on a disability pension, then the burden of proof rests with the participating municipality to show cause to the State Board that there is no position as a sworn officer within the police department of that municipality which the member can fill.

F.  Upon determination by the State Board that a member is physically or mentally disabled and that the disability is permanent and total and that the member has completed ten (10) years of credited service and is disabled by any cause, the member shall receive a disability benefit on the basis of the member's accrued retirement benefit.

G.  Upon determination by the State Board that a member is physically or mentally disabled and that the disability is permanent and partial and that the member has completed ten (10) years of credited service as a member and is disabled from any cause, the member shall be awarded a disability benefit on the basis of the member's years of credited service as a member and the percentage of impairment to the whole person, as defined by the most current standards of the impairment as outlined in the "American Medical Association's Guides to the Evaluation of Permanent Impairment", on the basis of the following table:

1% to 24% impaired = 25% of accrued retirement benefit

25% to 49% impaired = 50% of accrued retirement benefit

50% to 74% impaired = 75% of accrued retirement benefit

75% to 99% impaired = 90% of accrued retirement benefit.

H.  Before making a finding as to the disability of a member, the State Board shall require that, if the member is able, the member shall make a certificate as to the disability which shall be subscribed and sworn to by the member.  It shall also require a certificate as to such disability to be made by some physician licensed to practice in this state as selected by the State Board.  The State Board may require other evidence of disability before making the disability benefit.  The salary of any such member shall continue while the member is so necessarily confined to such hospital bed or home and necessarily requires medical care or professional nursing on account of such sickness or disability for a period of not more than six (6) months, after which said period the other provisions of this article may apply.  The State Board, in making disability benefits, shall act upon the written request of the member or without such request, if it deem it for the good of the police department.  Any disability benefits shall cease when the member receiving same shall be restored to active service at a salary not less than three-fourths (3/4) of the member's average monthly salary.

I.  Any member of a police department of any municipality who, in the line of duty, has been exposed to hazardous substances, including but not limited to chemicals used in the manufacture of a controlled dangerous substance or chemicals resulting from the manufacture of a controlled dangerous substance, or to blood-borne pathogens and who is later disabled from a condition that was the result of such exposure and that was not revealed by the physical examination passed by the member upon entry into the System shall be presumed to have incurred such disability while performing the officer's duties unless the contrary is shown by competent evidence.  The presumption created by this subsection shall have no application whatever to any workers' compensation claim or claims, and it shall not be applied or be relied upon in any way in workers' compensation proceedings.  All compensation or benefits due to any member pursuant to the presumption created by this subsection shall be paid solely by the system.

Added by Laws 1977, c. 256, § 50-115, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 20, eff. Jan. 1, 1981; Laws 1985, c. 221, § 7, emerg. eff. July 8, 1985; Laws 1995, c. 173, § 5, eff. July 1, 1995; Laws 1999, c. 167, § 2, eff. July 1, 1999; Laws 2002, c. 340, § 2, eff. July 1, 2002; Laws 2004, c. 551, § 6, emerg. eff. June 9, 2004; Laws 2005, c. 137, § 3, emerg. eff. May 3, 2005.

§1150115.2.  Death benefit.

Upon the death of an active or retired member, the Oklahoma Police Pension and Retirement System shall pay to the beneficiary of the member or if there is no beneficiary or if the beneficiary predeceases the member, to the estate of the member, the sum of Four Thousand Dollars ($4,000.00) as a death benefit for those active or retired members who died prior to July 1, 1999.  For those active or retired members who die on or after July 1, 1999, the sum shall be Five Thousand Dollars ($5,000.00).  The benefit payable pursuant to this section shall be deemed, for purposes of federal income taxation, as life insurance proceeds and not as a death benefit if the Internal Revenue Service approves this provision pursuant to a private letter ruling request which shall be submitted by the board of trustees of the System for that purpose.

Added by Laws 1987, c. 236, § 156, emerg. eff. July 20, 1987.  Amended by Laws 1999, c. 167, § 3, eff. July 1, 1999; Laws 2002, c. 352, § 2, eff. July 1, 2002.

§1150116.1.  Sickness or temporary disability  Continuance of salary.

Whenever any member of the police department of any municipality is unable to perform the member's duties because of sickness or temporary disability caused or sustained while in the discharge of the member's duty as such member, notwithstanding the provisions of Sections 11 and 12 of Title 85 of the Oklahoma Statutes, the salary shall be paid by the municipality to the member and shall continue while the member is sick or temporarily disabled for a period of not more than six (6) months with the municipality having the option of extending the period for up to an additional six (6) months, not to exceed a total of twelve (12) months, after which said period the provisions for permanent total or permanent partial disability benefits of the Oklahoma Police Pension and Retirement System shall apply.  Should a member receiving a salary under this section be eligible to receive, and should the salary of the member under this section exceed any temporary disability benefit paid to the member under Section 1 et seq. of Title 85 of the Oklahoma Statutes, the member shall transfer said temporary disability benefits under Section 1 et seq. of Title 85 of the Oklahoma Statutes to the municipality while the member is sick or temporarily disabled.

Added by Laws 1988, c. 267, § 13, operative July 1, 1988.  Amended by Laws 1993, c. 352, § 6, eff. July 1, 1993.

§11-50-117.  Payment of pension to beneficiary of member - Amount - Eligibility - Limitations - Commencement and cessation of benefits.

A.  The State Board is authorized to pay a pension to the beneficiary of any member where requirements for eligibility for such pension are met as provided in this subsection.  The pension shall be in an amount as the State Board shall provide not exceeding the accrued retirement benefit or normal disability benefit.  Before any beneficiary of a member shall be entitled to any pension the member must have complied with any agreement as to contributions by the member and other members to the System where said agreement has been made as provided by this article, and the State Board must find that:

1.  The member lost his or her life while in, and in consequence of, the performance of the member's duty and through no negligence on the member's part; and

2.  The member left a beneficiary.

B.  The State Board is authorized to pay a pension to the beneficiary of any member where requirements for eligibility for such pension are met as provided in this subsection.  The member's beneficiary shall receive the member's accrued retirement benefit.  Before any beneficiary of a member shall be entitled to any pension the member must have complied with any agreement as to contributions by the member and other members to the System where said agreement has been made as provided by this article, and the State Board must find that:

1.  The member completed ten (10) years of credited service and died from any cause; and

2.  The member left a beneficiary.

C.  If such finding is made, a pension shall be allowed, limited as provided in this article.  The pension shall commence to the beneficiary of the member within one (1) year of the death of the member and, except as otherwise provided in this section, shall be payable over the life of the beneficiary.  If the beneficiary is a child of the member, the pension payments shall cease automatically when the child reaches eighteen (18) years of age or twenty-two (22) years of age if the child is enrolled full time and regularly attending a public or private school or any institution of higher education.

If the beneficiary is a surviving spouse of a member who remarried prior to June 7, 1993, and was a surviving spouse of a member who died while in, or as a consequence of, the performance of the member's duty for the employer, the surviving spouse shall be eligible to receive the pension benefits provided for in this section.  To receive the pension benefits provided for in this section the surviving spouse falling within this section shall submit a written request for such benefits to the Oklahoma Police Pension and Retirement System.  The Oklahoma Police Pension and Retirement System shall approve requests by surviving spouses meeting the requirements of this section.  Upon approval by the Oklahoma Police Pension and Retirement System, the surviving spouse shall be entitled to the pension benefits provided for in this section beginning from the date of approval forward.  Pension benefits provided to surviving spouses falling within this section shall not apply to alter any amount of pension benefits paid or due prior to the Oklahoma Police Pension and Retirement System's approval of the remarried surviving spouse's written request for benefits.

No surviving spouse shall receive benefits from this section, Section 49-113 of this title, or Section 2-306 of Title 47 as the surviving spouse of more than one member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, or the Oklahoma Law Enforcement Retirement System.  The surviving spouse of more than one member shall elect which member's benefits he or she will receive.

Added by Laws 1977, c. 256, § 50-117, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 23, eff. Jan. 1, 1981; Laws 1985, c. 221, § 8, emerg. eff. July 8, 1985; Laws 1988, c. 267, § 14, operative July 1, 1988; Laws 1994, c. 84, § 4, eff. July 1, 1994; Laws 1994, c. 351, § 3, eff. July 1, 1994; Laws 2004, c. 551, § 7, emerg. eff. June 9, 2004.

§1150118.  Member retired for disability  Physical examination  Emergency duty.

Any member retired for disability as authorized in this article may be summoned before the State Board at any time to submit himself or herself to the State Board or some physician licensed by this state and selected by the State Board, to be examined as to the member's fitness for duty, and if found to be able to return to duty by the State Board, the member shall not be entitled to any further money from the funds of the System.  All such members so retired as authorized under this article shall report, upon order of the State Board, to some physician licensed by this state and designated by the State Board, for an examination as to the member's fitness for duty, and if at such time the member be found fit for duty by the State Board, the member shall not be entitled to any further money from the System.  In case of great public emergency any such member retired for disability may be assigned to and shall perform such duty as the Chief of the Police Department of the municipality may direct and such member shall not be entitled to any pay from the municipality for the duty so performed.

Laws 1977, c. 256, § 50118, eff. July 1, 1978; Laws 1980, c. 356, § 24, eff. Jan. 1, 1981.

§1150119.  Forfeiture of benefits  Grounds.

When any person who shall receive any benefits from any funds of the System as authorized by this article shall fail to report to duty as required by this article, unless excused by the State Board, or shall disobey the requirements of the State Board made under this article, in respect to said examination for duty or otherwise, then the State Board shall order that such benefits as may have been granted to such member shall immediately cease and such member shall receive no further benefits as authorized to be paid under this article unless or until, if possible, such member shall have met the requirements made by the State Board.

§1150121.  Ordinances to accomplish purpose of article.

The governing body of any participating municipality is authorized to pass any ordinances specifically mentioned in this article, and such other ordinances as shall be necessary to accomplish the purposes provided in this article, provided that no ordinance shall conflict with the provisions of this article.

Laws 1977, c. 256, § 50121, eff. July 1, 1978; Laws 1980, c. 356, § 27, eff. Jan. 1, 1981.

§1150122.  Computation of pensions  Leaves of absence  Military leaves of absence or credits for military service exempted.

A.  All pensions shall be computed on a monthly basis with a majority of the month counting as a full month.

B.  Authorized leaves of absence may be granted by a participating municipality to a member.  These authorized leaves of absence shall not constitute a deprivation of pension rights and service accumulations up to the point of the leave.  Accrual time may continue when the member returns to work if that absence is not longer than three hundred sixtyfive (365) days.  In no case shall a member on authorized leave of absence withdraw any funds from the System.  Effective August 5, 1993, an authorized leave of absence shall include a period of absence pursuant to the Family and Medical Leave Act of 1993.

C.  Nothing in subsection B of this section shall be construed as affecting any provision for military leaves of absence or credits for military service in the Oklahoma Statutes.

Added by Laws 1977, c. 256, § 50-122, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 28, eff. Jan. 1, 1981; Laws 1985, c. 221, § 9, emerg. eff. July 8, 1985; Laws 1999, c. 257, § 5, eff. July 1, 1999.

§1150123.  Discharge of member  Board of review  Grounds  Appeal.

A.  The governing body of every participating municipality, except municipalities which have provided for a civil service board of review or merit board, or have negotiated a contract covering discharge with their members to hear such appeals, shall establish a board of review to hear appeals concerning the discharge of members. The board of review shall consist of the mayor, ex officio, who shall be a voting member, and four members to be appointed by the governing body of the participating municipality, as follows:

1.  Two police officers retired or active from the police department of the municipality; and

2.  One attorney and one licensed physician residing in the municipality.

Whenever persons meeting the qualifications of this subsection are unavailable for appointments, the mayor shall in lieu thereof make the appointments from the governing body of the municipality, except that neither the Chief of Police nor any person having direct appointive authority for police personnel shall be eligible for appointment to said board.  Appointive members of the board shall serve at the pleasure of the appointing official.

B.  No member may be discharged except for cause.  Any member who is discharged may appeal to the board of review herein provided. Appeals from decisions of said board of review may be taken in the manner provided for in this article, provided the provisions of this section relating to the board of review and discharge shall not apply to any municipality which has heretofore or hereinafter established by its charter civil service or merit system pertaining to the appointment and discharge of members and an independent board or commission having authority to hear actions involving the discharge of members.

Laws 1977, c. 256, § 50123, eff. July 1, 1978; Laws 1980, c. 356, § 29, eff. Jan. 1, 1981.

§11-50-124.  Exemption of System funds from legal process - Assignment or transfer void - Exception of qualified domestic orders - Offset for offenses involving the System.

A.  Except as otherwise provided by this section, no portion of any of the funds of the System shall, either before or after any order made by the State Board for payment to any person entitled to a pension or allowance, be held, seized, taken, subjected to, or detained, or levied on by virtue of any garnishment, attachment, execution, injunction, or other order or decree or any process or proceeding whatever, issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, claim, demand or judgment against any such person entitled to payment, nor shall said payments or any claim thereto be directly or indirectly assigned, and any attempt to assign or transfer the same shall be void.  The said funds shall be held, invested, secured and distributed for the purposes named in this article, and for no other purpose whatever.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state pursuant to the domestic relation laws of the State of Oklahoma which relates to the provision of marital property rights to a spouse or former spouse of a member or provision of support for a minor child or children and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member of the System.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the State Board and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address (if any) of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the System to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the System to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the System,

b. does not require the System to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the System as a valid order prior to the effective date of this act.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date of the related member.

8.  The obligation of the System to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A. Section 1001, et seq., as amended from time to time, or rules and regulations promulgated thereunder, and court cases interpreting said act.

10.  The Oklahoma Police Pension and Retirement Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order must fully comply with all provisions of the rules promulgated by the State Board pursuant to this subsection in order to continue receiving his or her benefit.

C.  Notwithstanding any other provision of law to the contrary, effective August 5, 1997, the State Board may approve any offset of a member's benefit to pay a judgment or settlement against the member for a crime involving the System or for a breach of the member's fiduciary duty to the System, provided such offset is in accordance with the requirements of Section 401(a)(13) of the Internal Revenue Code of 1986, as amended.

Added by Laws 1977, c. 256, § 50-124, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 30, eff. Jan. 1, 1981; Laws 1993, c. 322, § 5, emerg. eff. June 7, 1993; Laws 1998, c. 198, § 3, eff. Nov. 1, 1998; Laws 1999, c. 257, § 6, eff. July 1, 1999; Laws 2000, c. 287, § 10, eff. July 1, 2000; Laws 2004, c. 551, § 8, emerg. eff. June 9, 2004.

§11-50-125.  Repealed by Laws 1996, c. 191, § 24, emerg. eff. May 16, 1996.

§1150127.  Limitation on withdrawal from System.

A member shall not be permitted to withdraw from the System while employed as an officer or while undergoing police training in a participating municipality.

Added by Laws 1977, c. 256, § 50-127, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 33, eff. Jan. 1, 1981; Laws 1985, c. 221, § 10, emerg. eff. July 8, 1985; Laws 1995, c. 173, § 6, eff. July 1, 1995.

§11-50-128.  Credit for military service.

A.  Any member who has heretofore left the Police Department qualifying under this article to enter the military service of the United States during World War II and who returned to said department on or before July 1, 1947, or the Korean conflict and who returned to said department on or before January 1, 1956, shall receive credit for such time in military service without having made contribution to the System; and any member who has heretofore left, or hereafter may leave said department because of involuntary conscription into the military services of the United States at any time and who returns to said department within ninety (90) days after the member's release from such involuntary service shall receive credit for such time in said military service on the Police Department without having made contribution to the System only for that period that is involuntary; voluntary enlistments and voluntary extensions of military service being herewith specifically excluded for retirement credit.

B.  A member who began participation in the System prior to July 1, 2003, and who retires on or after July 1, 1998, shall be entitled to prior service credit, not to exceed five (5) years, for those periods of military service on active duty prior to membership in the Oklahoma Police Pension and Retirement System.  All members who initially begin participation with the System after June 30, 2003, may acquire prior military service credit for a maximum of five (5) years of such service credit upon payment of the actuarial cost of such service in the manner prescribed by and subject to all of the requirements of Section 50-111.4 of this title.  For members of the System hired or rehired on or after July 1, 2003, if the military service credit authorized by this subsection is used to compute the retirement benefit of the member and the member retires from the System, such military service credit shall not be used to compute the retirement benefit in any other retirement system created pursuant to the Oklahoma Statutes and the member may receive credit for such service only in the retirement system from which the member first retires.

For purposes of this subsection, "military service" means service in the Armed Forces of the United States by honorably discharged persons during the following time periods, as reflected on such person's Defense Department Form 214, as follows:

1.  During the following periods, including the beginning and ending dates, and only for the periods served, from:

a. April 6, 1917, to November 11, 1918, commonly referred to as World War I,

b. September 16, 1940, to December 7, 1941, as a member of the 45th Division,

c. December 7, 1941, to December 31, 1946, commonly referred to as World War II,

d. June 27, 1950, to January 31, 1955, commonly referred to as the Korean Conflict or the Korean War,

e. February 28, 1961, to May 7, 1975, commonly referred to as the Vietnam era, except that:

(1) for the period from February 28, 1961, to August 4, 1964, military service shall only include service in the Republic of Vietnam during that period, and

(2) for purposes of determining eligibility for education and training benefits, such period shall end on December 31, 1976, or

f. August 1, 1990, to December 31, 1991, commonly referred to as the Gulf War, the Persian Gulf War, or Operation Desert Storm, but excluding any person who served on active duty for training only, unless discharged from such active duty for a service-connected disability;

2.  During a period of war or combat military operation other than a conflict, war or era listed in paragraph 1 of this subsection, beginning on the date of Congressional authorization, Congressional resolution, or Executive Order of the President of the United States, for the use of the Armed Forces of the United States in a war or combat military operation, if such war or combat military operation lasted for a period of ninety (90) days or more, for a person who served, and only for the period served, in the area of responsibility of the war or combat military operation, but excluding a person who served on active duty for training only, unless discharged from such active duty for a service-connected disability, and provided that the burden of proof of military service during this period shall be with the member, who must present appropriate documentation establishing such service.

C.  An eligible member pursuant to subsection B of this section shall include only those persons who shall have served during the times or in the areas prescribed thereunder and only if such person provides appropriate documentation in such time and manner as required by the System to establish such military service prescribed in this section, or for service pursuant to division (1) of subparagraph e of paragraph 1 of subsection B of this section, those persons who were awarded service medals, as authorized by the United States Department of Defense as reflected in the veteran's Defense Department Form 214, related to the Vietnam Conflict for service prior to August 5, 1964.  The provisions of subsection B of this section shall include military retirees, whose retirement was based only on active service, that have been rated as having twenty percent (20%) or greater service-connected disability by the Veterans Administration or the Armed Forces of the United States.

D.  Effective December 12, 1994, a leave of absence on account of a period of "qualified military service" in the uniformed services of the United States (within the meaning of Section 414(u)(5) of the Internal Revenue Code of 1986), followed by a return to the service of the participating municipality within ninety (90) days after the completion of the period of service, shall constitute credited service.  Notwithstanding any provision herein to the contrary, contributions, benefits and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code of 1986, which is in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994, as amended (USERRA).  The municipality's contributions to the System for a member covered by USERRA are due when such a member makes up his or her contributions that were missed due to his or her qualified military service.

Added by Laws 1977, c. 256, § 50-128, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 34, eff. Jan. 1, 1981; Laws 1998, c. 192, § 2, eff. July 1, 1998; Laws 1999, c. 257, § 7, eff. July 1, 1999; Laws 2003, c. 51, § 7, eff. July 1, 2003; Laws 2003, c. 406, § 2, eff. July 1, 2003; Laws 2004, c. 302, § 2, emerg. eff. May 13, 2004; Laws 2005, c. 137, § 4, emerg. eff. May 3, 2005.

§11-50-129.  Appeals.

Notwithstanding any other provision of law, any aggrieved party may appeal the decision of the State Board in granting, denying or adjusting a pension or retirement benefit, and such appeal shall be made in the district court of Oklahoma County.  The appeal shall be commenced within thirty (30) days after the date of the State Board's decision.  Notice of the intent to appeal shall be given by the aggrieved party to the State Board within ten (10) days after the date of the State Board's decision.  The proceedings, practice, and standards of review in the district court shall be governed by the Administrative Procedures Act except as otherwise provided in this section.  The district court may affirm, reverse or modify the decision of the State Board.  The court may also remand the cause with specific instructions to the State Board. The court costs and expense of preparation of any transcript shall be paid by the losing party.  All other legal actions or proceedings against the Oklahoma Police Pension and Retirement Board, the Oklahoma Police Pension and Retirement System or its employees or agents shall be brought in the district court of Oklahoma County.

Added by Laws 1977, c. 256, § 50-129, eff. July 1, 1978.  Amended by Laws 1980, c. 356, § 35, eff. Jan. 1, 1981; Laws 2003, c. 51, § 8, eff. July 1, 2003.

§1150130.  Police Pension and Retirement Fund.

There is hereby established a fund to be designated as the Oklahoma Police Pension and Retirement Fund.  All employee and employer contributions shall be deposited in the Fund and may be invested as provided in this article.

Laws 1980, c. 356, § 36, eff. Jan. 1, 1981.

§11-50-132.  Assets of Fund - Contents - Right to assets - Valuation.

The assets of the Fund shall consist of such assets and the income therefrom, including such contributions as shall from time to time be made to the State Board by each municipality, or property for which any of the same shall be exchanged or into which any of the same shall be converted, together with any other assets held from time to time hereunder by the State Board.  All legal right, title and interest in and to the assets of the Fund shall at all times be held in trust and vested exclusively in the State Board or its nominee and no municipality shall be deemed to have severable ownership of any asset of the Fund or any right of partition or possession.

The State Board shall appraise and place valuation upon the assets of the Fund held by it as of the last business day of each month.  Any assets not held by the State Board shall be appraised and valued by the Executive Director on said date.

The valuation of all assets of the Fund shall be both at cost and at the fair market value thereof, as determined by reference to the best available source or sources, in the opinion of the Executive Director and the State Board and both the Executive Director and State Board may rely on figures, or statements appearing in any reputable publication purporting to state sales prices, market quotations, values, bid and asking prices or any facts affecting values and upon the opinion of one or more persons familiar with the reasonable market value of any assets to be valued and shall incur no liability for error in any such valuation made in good faith.  The reasonable and equitable decision of the Executive Director and State Board regarding the method used in determining values shall be conclusive and binding upon all persons, natural or legal, having interest, direct or indirect, in the Fund's assets.

Upon termination or partial termination of the System, or a permanent discontinuance of contributions, the benefits accrued up to the date of termination by the affected members and their beneficiaries, respectively, shall be nonforfeitable.

Added by Laws 1980, c. 356, § 38, eff. Jan. 1, 1981.  Amended by Laws 1985, c. 221, § 12, emerg. eff. July 8, 1985; Laws 2000, c. 287, § 11, eff. July 1, 2000; Laws 2001, c. 183, § 6, emerg. eff. May 2, 2001.

§1150133.  Costs and expenses of operation, administration and management of system fund  Equipment and supplies.

All costs and expenses incurred in the operation, administration and management of the System shall be paid by the State Board from the monies of the fund, including but not limited to commissions or other costs resulting from the purchase, sale or other transfer of assets.

The State Board is authorized to purchase such equipment and supplies as it deems necessary for the efficient operation, administration and management of the System.  Payment for such equipment and supplies shall be made from the operating account of the System.  Such payments shall be considered an expense of the System and the equipment and supplies so purchased shall be an asset of the System.

Amended by Laws 1983, c. 268, § 1, operative July 1, 1983.

§11-50-134.  Operation, administration and management of System - Responsibilities.

The State Board shall be responsible for the operation, administration and management of the System.

In order to carry out the responsibilities imposed upon them by law, the State Board shall appoint such advisors, consultants, agents and employees, each of whom may be such individual, firm or corporation as shall be deemed necessary or advisable and approved by the State Board.  Such individuals, firms or corporations may be retained or employed in such manner and upon such terms as shall seem appropriate and proper to the State Board, either by contract or retainer, by regular full- or part-time employment or by such other arrangements as shall be satisfactory to the State Board and shall be subject to such bonding requirements as shall be established by the State Board.  The fees, commissions, salaries and other compensation of such advisors, consultants, agents or employees shall be paid by the State Board from the Fund.

The Executive Director shall perform the duties and services indicated below and such other duties and services as may, from time to time, be requested or directed by the State Board, and who shall be responsible to the State Board and shall attend all regular meetings of the State Board.

The Executive Director shall be responsible to the State Board for the day-to-day operation of the System, and shall on behalf of the State Board:

1.  Be responsible for the transmittal of communications from the State Board to the participating municipalities;

2.  Receive payroll and employment reports from participating municipalities and maintain current employment, earnings and contribution data on each covered member of each participating municipality;

3.  Coordinate the activities of all other advisors, consultants, agents or employees appointed by the State Board;

4.  Maintain all necessary records reflecting the operation and administration of the System and submit detailed reports thereof to the State Board at each regular meeting of the State Board and at such other time or times as requested by the State Board;

5.  Process all claims for payment of benefits or expenses for approval by the State Board; and

6.  File on behalf of the State Board such reports or other information as shall be required by any state or federal law or regulations.

Added by Laws 1980, c. 356, § 40, eff. Jan. 1, 1980.  Amended by Laws 1988, c. 321, § 18, operative July 1, 1988; Laws 2003, c. 137, § 9, emerg. eff. April 25, 2003; Laws 2004, c. 551, § 9, emerg. eff. June 9, 2004.

§11-50-134.1.  Confidentiality of records.

All information, documents and copies thereof contained in a member's retirement file shall be given confidential treatment and shall not be made public by the Oklahoma Police Pension and Retirement System without the prior written consent of the member to which it pertains, but shall be subject to court order.

Added by Laws 1993, c. 352, § 7, eff. July 1, 1993.  Amended by Laws 2000, c. 287, § 12, eff. July 1, 2000.

§1150135.  Forfeiture of Motor Fuel Excise Tax revenues.

Any participating municipality that does not comply with the contribution requirements of this act shall forfeit that proportionate share of the Motor Fuel Excise Tax which is received through the Oklahoma Tax Commission.  It shall be the duty of the Oklahoma Tax Commission to withhold these funds until such time as the Attorney General shall certify to the Oklahoma Tax Commission, upon proof presented, that the provisions of this act are being complied with by the participating municipality, that the forfeiture of the Motor Fuel Excise Tax is terminated.  It shall be the duty of the Attorney General to enforce the provisions of this section.

Laws 1980, c. 356, § 41, eff. Jan. 1, 1981.

§1150136.  Increase in pension benefits.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Police Pension and Retirement System as of June 30, 1989, shall receive a five percent (5%) increase in said benefits on July 1, 1990.

B.  Any increase in benefits a person is eligible to recover or has received during calendar year 1989 and 1990 pursuant to repealed Section 50-120 of this title, shall be used to offset the increase in benefits provided in subsection A of this section.

Added by Laws 1985, c. 221, § 13, emerg. eff. July 8, 1985. Amended by Laws 1986, c. 186, § 1, operative July 1, 1986.  Amended by Laws 1990, c. 340, § 13, eff. July 1, 1990.

§1150136.1.  Increase in benefits  Repealed Section 50120.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Police Pension and Retirement System as of June 30, 1993, shall receive a two and one-half percent (2 1/2%) increase in said benefits on July 1, 1994.

B.  Notwithstanding the provisions of Section 50-111.3 of this title, any increase in benefits a person is eligible to receive or has received during calendar year 1990 and any subsequent calendar year pursuant to repealed Section 50120 of this title shall be used to offset the increase in benefits provided in subsection A of this section.

Added by Laws 1988, c. 267, § 15, operative July 1, 1988.  Amended by Laws 1994, c. 383, § 4, eff. July 1, 1994.

§11-50-136.2.  Additional retirement benefit.

A.  Except as provided by subsection B of this section, the Oklahoma Police Pension and Retirement System shall pay to its retirees, who retire not later than June 30, 1997, or their beneficiaries, from assets of the retirement system, an additional amount, for the fiscal year ending June 30, 1998, based upon the number of years of credited service upon which the retirement benefit of the member was computed as follows:

1.  One Hundred Fifty Dollars ($150.00) for at least ten (10), but no more than fourteen (14) years of service;

2.  Three Hundred Dollars ($300.00) for at least fifteen (15), but no more than nineteen (19) years of service;

3.  Four Hundred Fifty Dollars ($450.00) for at least twenty (20), but no more than twenty-four (24) years of service; and

4.  Six Hundred Dollars ($600.00) for twenty-five (25) or more years of service.

B.  The Oklahoma Police Pension and Retirement System shall pay to retirees, who retire not later than June 30, 1997, with a disability retirement benefit and having less than ten (10) years of service, the sum of One Hundred Fifty Dollars ($150.00).

C.  For purposes of subsection A or B of this section, months of credited service in excess of a whole number of years shall be disregarded for purposes of determining the applicable payment amount.

D.  The payment authorized by this section shall be distributed not later than August 1, 1997.

E.  The payment authorized by this section shall not be a recurring benefit and shall only be made for the fiscal year ending June 30, 1998, and for no other fiscal year.

F.  If a retiree has multiple beneficiaries, the amount prescribed by subsection A of this section shall be divided equally among the beneficiaries on a per capita basis.

Added by Laws 1997, c. 384, § 20, eff. July 1, 1997.

§11-50-136.3.  Benefit adjustment - Restoration of Initial COLA Benefit.

A.  For purposes of this section the following definitions shall apply:

1.  "Initial COLA Benefit Date" means the later of the member's date of benefit commencement or January 1, 1981.  This date is used in the definition of Initial COLA Benefit and Target COLA Benefit;

2.  "Initial COLA Benefit" means the accrued retirement benefit which will be used as the base benefit for determining the Target COLA Benefit.  The Initial COLA Benefit equals the benefit in payment status as of the Initial COLA Benefit Date.  Furthermore, this benefit will reflect adjustment for military service credits, if any, granted after the Initial COLA Benefit Date;

3.  "CPI-U" means the Consumer Price Index for all urban consumers for all goods and services, as published by the Bureau of Labor Statistics, U.S. Department of Labor.  This is used as a measure of price inflation for the development of the Target COLA Benefit defined below; and

4.  "Target COLA Benefit" is the Initial COLA Benefit adjusted to reflect price inflation as measured by CPI-U.  The Target COLA Benefit is calculated for each eligible member to equal the member's Initial COLA Benefit multiplied by a ratio of (A) divided by (B) as follows:

(A)  is the CPI-U as of July 1, 1997.

(B)  is the CPI-U as of July 1 of the calendar year of the   Initial COLA Benefit Date.

B.  The Board shall, effective July 1, 1998, implement a benefit adjustment, to increase, if necessary, the retirement benefit for any person receiving benefits from the System as of June 30, 1997.  This benefit adjustment is intended to restore one hundred percent (100%) of the loss of the Initial COLA Benefit, if any, due to price inflation, as measured by CPI-U.  The benefit adjustment shall be one hundred percent (100%) of the amount by which the Target COLA Benefit is in excess, if any, of the June 1998 retirement benefit.

Persons who retired after December 31, 1996 and before July 1, 1997, shall receive a benefit increase based on one-half (1/2) of the CPI-U change for the period beginning January 1, 1997 and before July 1, 1997.

C.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 50-120 of Title 11 of the Oklahoma Statutes, after June 30, 1998, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 1998, c. 317, § 3, eff. July 1, 1998.

§11-50-136.4.  Benefit increase - Offset.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Police Pension and Retirement System as of June 30, 1999, who continues to receive benefits on or after July 1, 2000, shall receive a four and seven-tenths percent (4.7%) increase in said benefits on July 1, 2000.

B.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 50-120 of Title 11 of the Oklahoma Statutes, after June 30, 1998, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 2000, c. 377, § 3, eff. July 1, 2000.

§11-50-136.5.  Increase in benefits - Amount - Offset.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Police Pension and Retirement System as of June 30, 2001, who continues to receive benefits on or after July 1, 2002, shall receive a five percent (5%) increase in said benefits on July 1, 2002.

B.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 50-120 of Title 11 of the Oklahoma Statutes, after June 30, 2000, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 2002, c. 394, § 2, eff. July 1, 2002.

§11-50-136.6.  Police Pension and Retirement System - Increase in benefits - Offset.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Police Pension and Retirement System as of June 30, 2003, who continues to receive benefits on or after July 1, 2004, shall receive a four-percent increase in said benefits beginning in July 2004.

B.  Any increase in benefits a person is eligible to receive pursuant to repealed Section 50-120 of Title 11 of the Oklahoma Statutes, after June 30, 2002, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 2004, c. 536, § 5, eff. July 1, 2004.

§1151101.  Public policy of fire and police arbitration law.

A.  The protection of the public health, safety and welfare demands that the permanent members of any paid fire department or police department in any municipality not be accorded the right to strike or engage in any work stoppage or slowdown.  This necessary prohibition does not, however, require the denial to such employees of other wellrecognized rights of labor such as the right to organize, to be represented by a collective bargaining representative of their choice and the right to bargain collectively concerning wages, hours and other terms and conditions of employment; and such employees shall also have the right to refrain from any and all such activities.

B.  It is declared to be the public policy of this state to accord to the permanent members of any paid fire department or police department in any municipality all of the rights of labor, other than the right to strike or to engage in any work stoppage or slowdown.  Nothing in this article shall constitute a grant of the right to strike to fire fighters or police officers of any municipality and such strikes are hereby prohibited.  Notwithstanding the provisions of any other law, any person holding such a position who, by concerted action with others and without the lawful approval of his superior, willfully absents himself from his position or abstains in whole or in part from the full, faithful and proper performance of his duties for the purpose of inducing, influencing or coercing a change in the conditions or compensation, or the rights, privileges or obligations of employment shall be deemed to be on strike but the person, upon request, shall be entitled to a determination as to whether he did violate the provisions of this article.  The request shall be filed in writing with the officer or body having the power to remove or discipline such employee within ten (10) days after regular compensation of such employee has ceased or other discipline has been imposed.  In the event of such request, the officer or body shall within ten (10) days after the receipt of such request commence a proceeding for the determination of whether the provisions of this article have been violated by the public employee, in accordance with the law and regulations appropriate to a proceeding to remove the public employee.  The proceedings shall be undertaken without unnecessary delay.  The decision of the proceeding shall be made within ten (10) days following the conclusion of said hearing.  If the employee involved is held to have violated this article and his employment terminated or other discipline imposed, he shall have the right of review to the district court having jurisdiction of the parties, within thirty (30) days from such decision, for determination whether such decision is supported by competent, material and substantial evidence on the whole record.  To provide for the exercise of these rights, a method of arbitration of disputes is hereby established.

C.  It is declared to be the public policy of the State of Oklahoma that no person shall be discharged from or denied employment as a member of any paid fire department or police department in any municipality of this state by reason of membership or nonmembership in, or the payment or nonpayment of any dues, fees or other charges to, an organization of such members for collective bargaining purposes as herein contemplated.

D.  The establishment of this method of arbitration shall not, however, in any way whatever, be deemed to be a recognition by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather shall be deemed to be a recognition solely of the necessity to provide some alternative procedure for settling disputes where employees must, as a matter of public policy, be denied the usual right to strike.

Laws 1977, c. 256, § 51-101, eff. July 1, 1978.

§1151102.  Definitions.

As used in this article, unless the context requires a different interpretation:

1.  "Fire fighters and police officers" shall mean the permanent paid members of any fire department or police department in any municipality within the State of Oklahoma but shall not include the chief of police and an administrative assistant and the chief of the fire department and an administrative assistant.  The administrative assistant shall be that person so designated by the chief of the police department.  "Police officers" as used herein shall be those persons as defined in Section 50101 of this title.

2.  "Corporate authorities" means the proper officials, singly or collectively, within any municipality whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions and other terms and conditions of employment of fire fighters or police officers, whether they be the mayor, city manager, town manager, town administrator, city council, town council, director of personnel, personnel board or commission, or by whatever other name the same may be designated, or any combination thereof.  It is not the intent of this paragraph that the abovenamed officials shall in any way be exclusive or limiting.

3.  "Strike" shall mean the concerted failure to report for duty, the willful absence from one's position, unauthorized holidays, sickness unsubstantiated by a physician's statement, the stoppage of work, or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment, for the purpose of inducing, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of employment. Nothing contained in this article shall be construed to limit, impair or affect the right of any public employee to the expression or communication of a view, grievance, complaint or opinion on any matter related to the conditions or compensation of public employment or their betterment, so long as the same does not interfere with the full, faithful and proper performance of the duties of employment.

4.  "Bargaining agent" shall mean any lawful association, fraternal organization, labor organization, federation or council having as one of its purposes the improvement of wages, hours and other conditions of employment among employees of fire and police departments.

5.  "Collective bargaining" shall mean the performance of the mutual obligation of the municipal employer or his designated representatives and the representative of the employees to meet at reasonable times, including meetings appropriately related to the budgetmaking process; to confer in good faith with respect to wages, hours and other conditions of employment, or the negotiation of an agreement, or any question arising thereunder; and to execute a written contract incorporating any agreement reached if requested by either party.  Such obligation shall not, however, compel either party to agree to a proposal or require the making of a concession.

6.  "Unfair labor practices" for the purpose of this article shall be deemed to include but not be limited to the following acts and conduct:

6a. Action by corporate authorities:

(1) interfering with, restraining, intimidating or coercing employees in the exercise of the rights guaranteed them by this article;

(2) dominating or interfering with the formation, existence or administration of any employee organization or bargaining agent;

(3) interfering in any manner whatsoever with the process of selection by fire fighters or police officers of their respective bargaining agents or attempting to influence, coerce or intimidate individuals in such selection;

(4) discharging or otherwise disciplining or discriminating against a police officer or fire fighter because he has signed or filed any affidavit, petition or complaint or has given any information or testimony under this article or because of his election to be represented by the bargaining agent;

(5) refusing to bargain collectively or discuss grievances in good faith with the designated bargaining agent with respect to any issue coming within the purview of this article; or

(6) instituting or attempting to institute a lockout.

6b. Action by bargaining agent:

(1) interfering with, restraining, intimidating or coercing employees in the exercise of the rights guaranteed them by this article;

(2) interfering with or attempting to coerce the corporate authorities in the selection of their representatives for the purposes of collective bargaining or the adjustment of grievances; or

(3) refusing to bargain collectively or discuss grievances in good faith with the proper corporate authorities with respect to any issue coming within the purview of this article.

7.  "Board" shall mean the Public Employees Relations Board.

Laws 1977, c. 256, § 51102, eff. July 1, 1978.

§1151103.  Collective bargaining rights  Petition  Hearing  Elections.

A.  Firefighters and police officers in any municipality shall have the separate right to bargain collectively with their municipality and to be represented by a bargaining agent in such collective bargaining with respect to wages, salaries, hours, rates of pay, grievances, working conditions and all other terms and conditions of employment.

B.  Whenever, conformable to regulations that may be prescribed by the Public Employees Relations Board, herein created, a petition is filed by:

1.  A labor organization alleging that thirty percent (30%) of the firefighters or police officers in a municipality:

a.  wish to be represented for collective bargaining by an exclusive employee representative, or

b.  assert that the designated exclusive employee representative is no longer the representative of the majority of employees in the unit; or

2.  The employer alleging that one or more labor organizations has presented to it a claim to be recognized as the exclusive employee representative in an appropriate unit;

the Board shall investigate the facts alleged therein and if it has reasonable cause to believe that a question of representation exists, it shall provide for an appropriate hearing upon due notice. If the Board finds upon the record of such hearing that such a question of representation exists, it shall direct an election by secret ballot and shall certify the results thereof.  The Board may also certify a labor organization as an exclusive employee representative if it determines that a free and untrammelled election cannot be conducted because of the employer's unfair labor practices.

C.  Only those labor organizations which have been designated by more than ten percent (10%) of the employees in the unit found to be appropriate shall be placed on the ballot.  Nothing in this section shall be construed to prohibit the waiving of hearing by stipulation for the purpose of a consent election, in conformity with the rules and regulations of the Board.

D.  In order to assure to firefighters and police officers of any municipality the fullest freedom in exercising the rights guaranteed by this article, the Board shall decide in each case before it in which the issue is raised the unit appropriate for the purposes of collective bargaining, and shall consider such factors as community of interest, wages, hours and other working conditions of the employees involved, the history of collective bargaining, and the desires of the employees.

E.  An election shall not be directed in any bargaining unit or in any subdivision thereof within which, in the preceding twelvemonth period, a valid election has been held.  The Board shall determine who is eligible to vote in the election and shall establish rules governing the election.  In any election where none of the choices on the ballot receives a majority, but a majority of all votes cast are for representation by some labor organization, a runoff election shall be conducted.  A labor organization which receives the majority of the votes cast in an election shall be certified by the Board as the exclusive employee representative.

Laws 1977, c. 256, § 51103, eff. July 1, 1978.

§11-51-104.  Public Employees Relations Board.

A.  There is hereby re-created, to continue until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74, the Public Employees Relations Board, which shall be composed of three (3) members appointed by the Governor, one of whom shall be designated as Chairman.  The Chairman shall be appointed for a term of five (5) years, commencing from July 1, 1972.  The other members shall be appointed for terms of one (1) and three (3) years, respectively, from July 1, 1972, but their successors shall be appointed for terms of five (5) years.  Two members of the Board shall constitute a quorum.  Any individual chosen to fill a vacancy on the Board shall be appointed only for the unexpired term.  The Chairman and members of the Board shall not receive a salary but shall receive compensation in lieu of expenses in the amount of Fifty Dollars ($50.00) per day for any meeting or the conduct of official duties, whether acting singly or collectively.

B.  To accomplish the objectives and to perform the duties prescribed by this article, the Board may subpoena witnesses, issue subpoenas to require the production of books, papers, records, and documents which may be needed as evidence of any matter under inquiry, and administer oaths and affirmations.  In cases of neglect or refusal to obey a subpoena issued to any person, the district court of the county in which the investigations or the public hearings are taking place, upon application by the Board, may issue an order requiring such person to appear before the Board and produce evidence about the matter under investigation.  A failure to obey such order may be punished by the court as a contempt.

C.  Any subpoena, notice of hearing, or other process or notice of the Board issued under the provisions of this article may be served personally, by registered mail, or by leaving a copy at the principal office of the person required to be served.  A return made and verified by the individual making such service and setting forth the manner of such service is proof of service, and a returned post office receipt, when registered or certified mail is used, is proof of service.

D.  The Board shall adopt, promulgate, amend, or rescind such rules as it deems necessary to carry out the provisions of this article.  Public hearings shall be held by the Board on any proposed rule of general applicability designed to implement, interpret, or prescribe policy, procedure or practice requirements under the provisions of this article and on any proposed change to such existing rule.  Reasonable notice shall be given prior to such hearings, which shall include the time, place, and nature of such hearing and the terms or substance of the proposed rule or the changes to such rule.

Added by Laws 1977, c. 256, § 51-104, eff. July 1, 1978.  Amended by Laws 1983, c. 146, § 1, operative July 1, 1983; Laws 1985, c. 178, § 11, operative July 1, 1985; Laws 1986, c. 301, § 18, operative July 1, 1986; Laws 1989, c. 140, § 1, eff. July 1, 1989; Laws 1995, c. 13, § 1; Laws 2001, c. 7, § 1.

§1151104a.  Employees  Duties and compensation  Operating expenditures.

The Office of Public Affairs, in cooperation with the Chairman of the Public Employees Relations Board, is authorized to appoint and fix the duties and compensation ofemployees necessary to perform the responsibilities imposed upon the Public Employees Relations Board by law.  The Office of Public Affairs is authorized to initiate or accept and process claims for personal services, consulting services, supplies, equipment, and other operating expenditures essential to the accomplishment of the duties imposed upon the Public Employees Relations Board by law.

Added by Laws 1983, c. 306, § 6, operative July 1, 1983.

§1151104b.  Unfair Labor practices  Prevention.

A.  The Public Employees Relations Board is empowered, as hereinafter provided, to prevent any person, including bargaining agent and corporate authorities, from engaging in any unfair labor practice as defined herein.

B.  Whenever it is charged that any person has engaged in or is engaging in any such unfair labor practice, the Board shall have the power to issue and cause to be served upon such person a complaint stating the charges in that respect, and containing a notice of hearing before the Board, at a place therein fixed, not less than five (5) days after the serving of said complaint.  The person so complained of shall have the right to file an answer and to appear and give testimony at the time and place fixed in the complaint.  In the discretion of the Board, any other person may be allowed to intervene in such proceeding.

C.  If upon the preponderance of the testimony taken the Board shall be of the opinion that the person named in the complaint has engaged in or is engaging in any such unfair labor practice, then the Board shall state its findings of fact and shall issue and cause to be served on such person an order requiring such person to cease and desist from such unfair labor practice.  Such order may further require such person to make reports from time to time showing the extent to which it has complied with the order.  If upon the preponderance of the testimony taken the Board shall not be of the opinion that the person served in the complaint has engaged in or is engaging in any such unfair labor practice, then the Board shall state its findings of fact and shall issue an order dismissing the complaint.

D.  The Board, or any interested party, shall have the power to petition the district court, wherein the unfair labor practice in question occurred, for the enforcement of such order and for appropriate temporary relief of restraining order.

Added by Laws 1985, c. 148, § 1.

§1151105.  Meet and confer  Agreements.

It shall be the obligation of the municipality, acting through its corporate authorities, to meet at reasonable times and confer in good faith with the representatives of the fire fighters or police officers within ten (10) days after receipt of written notice from said bargaining agent requesting a meeting for collective bargaining purposes.  The obligation shall include the duty to cause any collective bargaining agreement resulting from negotiations to be reduced to a written agreement, the term of which shall not exceed one (1) year; provided, any such agreement shall continue from year to year and be automatically extended for oneyear terms unless written notice of request for bargaining is given by either the municipal authorities or the bargaining agent of the fire fighters or police officers at least thirty (30) days before the anniversary date of such negotiated agreement.  Within ten (10) days of receipt of such notice by the other party, a conference shall be scheduled for the purposes of collective bargaining, and until a new agreement is reached, the currently existing written agreement shall not expire and shall continue in full force and effect.

Amended by Laws 1985, c. 148, § 2.

§1151106.  Arbitration.

In the event that the bargaining agent and the corporate authorities are unable, within thirty (30) days from and including the date of the first meeting, to reach an agreement on a contract, any and all unresolved issues shall be submitted to arbitration, upon request of either party.

Laws 1977, c. 256, § 51106, eff. July 1, 1978.

§1151107.  Arbitrators  Selection.

Within five (5) days from the date of the request for arbitration referred to in Section 51106 of this title, the bargaining agent and the corporate authorities shall each select and name one arbitrator and shall immediately thereafter notify each other in writing of the name and address of the person so selected. The two arbitrators so selected and named shall, within five (5) days from and after the expiration of the fiveday period hereinabove mentioned, agree upon and select a third arbitrator. If, on the expiration of the period allowed therefor, the arbitrators are unable to agree upon the selection of a third arbitrator, the bargaining agent and the corporate authorities shall request the Federal Mediation and Conciliation Service to provide a list of five arbitrators.  Within five (5) days after receipt of the list of arbitrators from the Federal Mediation and Conciliation Service, the two arbitrators already selected shall alternately strike the name of one arbitrator from the list of five until one name remains, with the employer making the first strike from said list.  The third arbitrator, whether selected as a result of an agreement between the two arbitrators previously selected or selected from the list provided by the Federal Mediation and Conciliation Service, shall act as chairman of the arbitration board.

Laws 1977, c. 256, § 51107, eff. July 1, 1978.

§11-51-108.  Hearing procedures - Special municipal elections - Effective date of agreements.

A.  1.  The arbitration board acting through its chair shall call a hearing to be held within ten (10) days after the date of the appointment of the chair and shall, acting through its chair, give at least seven (7) days' notice in writing to each of the other two arbitrators, the bargaining agent and the corporate authorities of the time and place of such hearing.

2.  At least seven (7) days before the date of the hearing the corporate authorities and the bargaining agent shall submit to each other and to the arbitration board members a written arbitration statement listing all contract terms which the parties have resolved and all contract issues which are unresolved.  Each arbitration statement shall also include a final offer on each unresolved issue.  The terms and offers contained in the arbitration statements shall be known collectively as each party's last best offer.

3.  The hearing shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding.  Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.  The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.  A hearing shall be concluded within twenty (20) days from the time of commencement.

4.  Within seven (7) days after the conclusion of the hearing, a majority of the arbitration board members shall select one of the two last best offers as the contract of the parties.  The criteria to be used by the board in determining which offer to select shall be limited to paragraphs 1 through 5 of Section 51-109 of this title.  The arbitration board may not modify, add to or delete from the last best offer of either party.  Written notice of the selection decision shall be mailed or delivered to the bargaining agent and the corporate authorities.

B.  If the city's last best offer is not selected by the arbitration board, that party may submit the offers which the parties submitted to the arbitration board to the voters of the municipality for their selection by requesting a special election for that purpose.  The request for an election must be filed with the clerk of the municipality within ten (10) days of the date of the written decision of the arbitration board.  Written notice of the filing of the request shall be given to the bargaining agent.  If a request for an election is not filed in a timely manner, the board's selection decision shall be final, and the last best offer it selected shall constitute the agreement of the parties.

C.  Upon receiving a request for an election pursuant to the provisions of this section, the clerk shall notify the mayor and governing body of the request.  Within ten (10) days of such notification the municipal authorities shall call for a special election.  The election shall be governed by the state laws on special municipal elections.  Only residents of the municipality shall be eligible to vote in said election.  The ballot shall inform the voters that they must choose either the last best offer of the bargaining agent or the last best offer of the corporate authorities.  Within twenty (20) days of the date of the decision to call for the election, the municipal authorities and the bargaining agent shall agree on a ballot.  If no agreement is reached within that time, each party shall present a proposed ballot to the arbitration board.  The parties shall present their ballot to the board no later than seven (7) days after the aforementioned twenty-day period.  The board shall consider the proposed ballots and shall select one or the other within seven (7) days of the date of receipt of the parties' proposed ballots.  The last best offer receiving a majority of the votes shall become the agreement of the parties.

D.  Concerning issues relating to money, such ballot shall clearly state the total dollar amount of the offer from the corporate authority and the total dollar amount of the offer from the bargaining agent.  Such ballot shall also disclose the percentage of increase or decrease both offers have over or under the last contract of the two parties.

E.  Agreements which are reached as a result of selection by the arbitration board or by election shall be effective on the first day of the fiscal year involved regardless of the date of the final selection.

Added by Laws 1977, c. 256, § 51-108, eff. July 1, 1978.  Amended by Laws 1985, c. 148, § 3; Laws 1994, c. 139, § 1; Laws 2000, c. 358, § 1, eff. July 1, 2000; Laws 2004, c. 126, § 1, eff. Nov. 1, 2004.

§1151109.  Factors to be considered.

The arbitrators shall conduct the hearings and render their decision upon the basis of a prompt, peaceful and just settlement of all submitted disputes between the firefighters or police officers and the corporate authorities.  The factors, among others, to be given weight by the arbitrators in arriving at a decision shall include:

1.  Comparison of wage rates, insurance, retirement, other fringe benefits or hourly conditions of employment of the fire department or police department in question with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the local operating area involved;

2.  Comparison of wage rates, insurance, retirement, other fringe benefits or hourly conditions of employment of the fire department or police department in question with wage rates or hourly conditions of employment maintained for the same or similar work of employees exhibiting like or similar skills under the same or similar working conditions in the local operating area involved;

3.  Comparison of wage rates, insurance, retirement, other fringe benefits or hourly conditions of employment of the fire department or police department in question with wage rates or hourly conditions of employment of fire departments or police departments in cities, towns or other political subdivisions of comparable size and economic status both within and without the State of Oklahoma;

4.  Interest and welfare of the public and revenues available to the municipality; or

5.  Comparison of peculiarities of employment in regard to other trades or professions, including specifically:

a.  hazards of employment,

b.  physical qualifications,

c.  educational qualifications,

d.  mental qualifications, and

e.  job training and skills.

Laws 1977, c. 256, § 51109, eff. July 1, 1978.

§1151110.  Fees and expenses.

Fees and necessary expenses of the arbitrator selected by the bargaining agent and the arbitrator selected by the corporate authorities shall be borne by the bargaining agent and the corporate authorities respectively.  The reasonable fees and necessary expenses of the third arbitrator shall be borne equally by the bargaining agent and corporate authorities.

Laws 1977, c. 256, § 51110, eff. July 1, 1978.

§1151111.  Agreements  Contents.

Any agreement actually negotiated between the bargaining agent and the corporate authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing fire fighters or police officers in the municipality for the period stated therein; provided that such period shall not exceed one (1) year.  Any collective bargaining agreement negotiated under the terms and provisions of this article shall specifically provide that the fire fighters or police officers who are subject to its terms shall have no right to engage in any work stoppage, slowdown or strike, the consideration for such provision being the right to a resolution of disputed questions. All rules, regulations, fiscal procedures, working conditions, departmental practices and manner of conducting the operation and administration of fire departments and police departments currently in effect on the effective date of any negotiated agreement shall be deemed a part of said agreement unless and except as modified or changed by the specific terms of such agreement.  Every such agreement shall contain a clause establishing arbitration procedures for the immediate and speedy resolution and determination of any dispute which may arise involving the interpretation or application of any of the provisions of such agreement or the actions of any of the parties thereunder.  In the absence of such negotiated procedure such dispute may be submitted to arbitration in accordance with the provisions of Sections 51107 through 51110 of this title, except that the arbitration board shall be convened within ten (10) days after demand therefor by the bargaining agent upon the corporate authority or authorities.  In such case the arbitration board's determination shall be final.

Amended by Laws 1985, c. 148, § 4.

§1151112.  Matters requiring appropriation of moneys  Notice.

Whenever wages, rates of pay or any other matters requiring appropriation of moneys by any municipality are included as matters of collective bargaining conducted under the provisions of this article, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the corporate authorities at least one hundred twenty (120) days before the last day on which moneys can be appropriated by the municipality to cover the contract period which is the subject of the collective bargaining procedure.

Laws 1977, c. 256, § 51112, eff. July 1, 1978.

§1151113.  Penalties.

It shall be unlawful for any collective bargaining representative or member of a paid fire department or police department to strike or engage in any work stoppage; and it shall further be unlawful for any official, executive, administrator, manager, or member of a governing body exercising the authority to fix and determine the salaries, hours of work, and employment conditions of any paid fire or police department of a municipality in this state to fail to bargain in good faith in accordance with the provisions of this article.  Any person or persons guilty of violating the provisions of this article shall be fined not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00) for such offense, and each day during which such violation occurs or continues shall constitute a separate offense, and any such conviction shall be grounds for immediate dismissal from public employment, for any persons so employed.

Laws 1977, c. 256, § 51113, eff. July 1, 1978.

§11-51-200.  Short title.

This act shall be known and may be cited as the "Oklahoma Municipal Employee Collective Bargaining Act".

Added by Laws 2004, c. 62, § 1, eff. Nov. 1, 2004.

§11-51-201.  Policies and purposes.

The Legislature of the State of Oklahoma declares that it is the public policy of this state and the purpose of the Legislature in the enactment of this act to promote orderly and constructive employment relations between municipal employers and their employees, to increase the efficiency of state and local government throughout the state, and to ensure the health and safety of the citizens of this state.  The Legislature has determined that these policies and purposes may best be accomplished by:

1.  Granting to municipal employees the right to associate with others in organizing and choosing representatives for the purpose of collective bargaining;

2.  Requiring municipal employers to recognize, negotiate and bargain with employee organizations representing municipal employees and to enter into written agreements evidencing the result of bargaining; and

3.  Encouraging labor peace through the establishment of standards and procedures which protect the rights of the municipal employer, the municipal employee and the citizens of this state.

Added by Laws 2004, c. 62, § 2, eff. Nov. 1, 2004.

§11-51-202.  Definitions.

As used in this act:

1.  "Arbitration" means the procedure whereby the parties involved in an impasse or grievance dispute submit their differences to a third party for a final and binding decision or as otherwise provided in this act;

2.  "Board" means the Public Employees Relations Board (PERB) established pursuant to Section 51-104 of Title 11 of the Oklahoma Statutes;

3.  "Collective bargaining", "bargain collectively" or "negotiate" means to perform the mutual obligation of the municipal employer, by its representatives, and the representatives of its employees to negotiate in good faith at reasonable times and places with respect to wages, hours, and other terms and conditions of employment and the continuation, modification, or deletion of an existing provision of a collective bargaining agreement, with the intention of reaching an agreement, or to resolve questions arising under the agreement.  This includes executing a written contract by incorporating the terms of any agreement reached.  The obligation to bargain collectively does not mean that either party is compelled to agree to a proposal, nor does it require the making of a concession;

4.  "Confidential employee" means any municipal employee who acts in a confidential capacity to an individual who formulates or effectuates management policies in the field of labor management relations;

5.  "Employee organization" means an organization in which municipal employees participate and which exists for the purpose, in whole or in part, of dealing with municipal employers concerning grievances, labor disputes, wages, hours and other terms and conditions of employment;

6.  "Exclusive bargaining representative" means an employee organization certified as the exclusive bargaining representative by the Board pursuant to the provisions of this act or recognized as the exclusive bargaining representative by the municipal employer on December 31, 2004;

7.  "Governing body" means the city council of a city, the board of trustees of a town, or the legislative body of a municipality, as it may be defined by applicable law or charter provision;

8.  "Impasse" means the failure of a municipal employer and the exclusive bargaining representative to reach agreement in the course of negotiations;

9.  "Management official" means an individual employed by a municipal employer in a position the duties and responsibilities of which require or authorize the individual to formulate, determine, or substantially influence the policies of the municipal employer;

10.  "Mediation" means assistance by an impartial third party to reconcile an impasse between the municipal employer and the exclusive bargaining representative regarding wages, hours, and other terms and conditions of employment through interpretation, suggestion, and advice;

11.  "Municipal employee" means any individual employed by a municipal employer, except individuals exempted under the provisions of Section 4 of this act;

12.  "Municipal employer" means municipalities in this state, as defined in Section 1-102 of Title 11 of the Oklahoma Statutes, with a population greater than thirty-five thousand (35,000) persons and any special districts, authorities, agencies and boards created by such municipalities; provided, however, that for purposes of this act such term shall exclude public school districts as defined in Section 1-108 of Title 70 of the Oklahoma Statutes; county governments and municipalities with a population of less than thirty-five thousand (35,000) persons;

13.  "Strike" means, in concerted action with others, an employee's refusal to report to duty, or willful absence from his or her position, or stoppage of work, or abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment, for the purpose of inducing, influencing, or coercing a change in the conditions, compensation, rights, privileges, or obligations of employment; and

14.  "Supervisor" means an employee who devotes a majority of work time to supervisory duties, who customarily and regularly directs the work of two or more other employees and who has the authority, in the interest of the employer, to hire, promote or discipline other employees but does not include individuals who perform merely routine, incidental or clerical duties or who occasionally assume supervisory or directory roles or whose duties are substantially similar to those of their subordinates and does not include lead employees, employees who participate in peer review, employee involvement programs or occasional employee evaluation programs.

Added by Laws 2004, c. 62, § 3, eff. Nov. 1, 2004.

§11-51-203.  Employees excluded.

The following public employees shall be excluded from the provisions of this act:

1.  Elected officials and persons appointed to fill vacancies in elected offices, and members of any board or commission;

2.  Representatives of a municipal employer, including the administrative officer, director, or chief executive officer of a municipal employer, or major division thereof, as well as his or her deputy, first assistant, and any non-bargaining unit supervisory employees; provided, however, that nothing herein shall be construed to prohibit a municipal employer from bargaining with, and entering into a contract with, a labor organization certified to represent a separate unit comprised solely of supervisors;

3.  Confidential employees;

4.  Temporary employees employed for a period of four (4) months or less in any twelve-month period;

5.  Patients and inmates employed, sentenced or committed to any state or local institution;

6.  Firefighters and police officers as defined in Section 51-102 of Title 11 of the Oklahoma Statutes;

7.  Employees of school districts as defined in Section 509.2 of Title 70 of the Oklahoma Statutes;

8.  Employees of institutions of the Oklahoma State System of Higher Education as defined in Section 3201 of Title 70 of the Oklahoma Statutes;

9.  Employees of county governments; and

10.  Employees of the State of Oklahoma, as defined in Section 840-1.3 of Title 74 of the Oklahoma Statutes.

Added by Laws 2004, c. 62, § 4, eff. Nov. 1, 2004.

§11-51-204.  Administration of act - List of mediators and arbitrators - Hearings - Rules.

The Public Employees Relations Board as established in Section 51-104 of Title 11 of the Oklahoma Statutes, shall:

1.  Administer the provisions of this act;

2.  Maintain, after consulting with exclusive bargaining representatives and municipal employers, a list of qualified persons representative of the public to be available to serve as mediators, and arbitrators and establish their compensation rates;

3.  Hold hearings and administer oaths, examine witnesses and documents, take testimony and receive evidence, issue subpoenas to compel the attendance of witnesses and the production of records, and delegate such power to a member of the Board, or persons appointed or employed by the Board, including hearing officers for the performances of its functions.  In cases of refusal to obey a subpoena issued by the Board, the district court of the district where the person refusing to obey the subpoena may be found, on application by the Board, may issue an order requiring the person to appear before the Board and to testify and produce evidence ordered relating to the matter under investigation, and any failure to obey such order shall be punished by the court as a contempt thereof; and

4.  Adopt rules as it may deem necessary to carry out the purposes of this act.

Added by Laws 2004, c. 62, § 5, eff. Nov. 1, 2004.

§11-51-205.  Powers of employer.

Unless limited by the provisions of a collective bargaining agreement or by other statutory provisions, a municipal employer may:

1.  Direct the work of, hire, promote, assign, transfer, demote, suspend, discharge or terminate municipal employees;

2.  Determine qualifications for employment and the nature and content of personnel examinations; and

3.  Take actions as may be necessary to carry out the mission of the municipal employer in emergencies.

Added by Laws 2004, c. 62, § 6, eff. Nov. 1, 2004.

§11-51-206.  Powers of employees.

Municipal employees may:

1.  Organize, or form, join, or assist any employee organization;

2.  Negotiate collectively through representatives of their own choosing; and

3.  Engage in other concerted activities for the purposes of collective bargaining or other mutual aid or protection insofar as any the activity is not prohibited by this act or any other law of this state.

Added by Laws 2004, c. 62, § 7, eff. Nov. 1, 2004.

§11-51-207.  Negotiation in good faith - Collective bargaining agreement.

A.  The municipal employer and an employee organization which is the exclusive bargaining representative shall meet at reasonable times, including meetings reasonably in advance of the municipality's budget-making process, to negotiate in good faith with respect to wages, hours, and other terms and conditions of employment exclusive of retirement programs established pursuant to Section 903 of Title 74 of the Oklahoma Statutes.  The municipal employer shall negotiate only with the exclusive bargaining representative on matters contained in this act.  Such obligation to negotiate in good faith does not compel either party to agree to a proposal or make a concession.  Neither the municipal employer nor the exclusive bargaining representative shall be required to negotiate over any matter that is inconsistent with state law and the parties may negotiate and reach agreement with regard to the matter only if it is understood that the agreement with respect to the matter cannot become effective unless the applicable law is amended by the Legislature.

B.  The collective bargaining agreement negotiated between the employer and the exclusive bargaining representative shall contain a grievance resolution procedure which shall apply to all employees in the bargaining unit and shall provide for final and binding arbitration of grievances pertaining to employment terms and conditions and related personnel matters including questions of arbitrability and appeal of disciplinary and other employment actions.

C.  The collective bargaining agreement negotiated between the employer and the exclusive bargaining representative shall also include a provision for the checkoff of initiation fees and dues to the labor organization.  During the time that a board certification is in effect for a particular appropriate bargaining unit, the employer shall not deduct dues for any other labor organization.

Added by Laws 2004, c. 62, § 8, eff. Nov. 1, 2004.

§11-51-208.  Prohibited practices.

A.  It shall be a prohibited practice for any municipal employer or exclusive bargaining representative to refuse to negotiate in good faith with respect to the scope of negotiations as defined in Section 8 of this act.

B.  It shall be a prohibited practice for a municipal employer, its designated representatives, or its supervisors to:

1.  Interfere with, restrain or coerce municipal employees in the exercise of rights granted by this act;

2.  Dominate or interfere in the administration of any employee organization;

3.  Encourage or discourage membership in any employee organization, committee, or association or take a position for or encourage or discourage exclusive representation of employees;

4.  Discharge or discriminate against any employee because he or she has filed an affidavit, petition, or complaint or given any information or testimony under this act, or because he or she has formed, joined, or chosen to be represented by any exclusive bargaining representative;

5.  Refuse to negotiate collectively with representatives of any employee organization which is an exclusive bargaining representative as required in this act;

6.  Deny the rights accompanying certification or exclusive recognition granted in this act;

7.  Refuse to participate in good faith in any agreed upon impasse procedures or those set forth in this act; and

8.  Refuse to reduce a collective bargaining agreement to writing and sign such agreement.

C.  It shall be a prohibited practice for an employee organization or its agents willfully to:

1.  Interfere with, restrain, or coerce any municipal employee with respect to any of the rights under this act or in order to prevent or discourage his or her exercise of any such right;

2.  to cause or attempt to cause a municipal employer to discriminate against any employee in the exercise by the employee of any right under this act;

3.  Refuse to bargain collectively with the municipal employer as required in this act;

4.  Refuse to participate in good faith in any agreed upon impasse procedures or those set forth in this act; and

5.  Violate the impasse provisions of this act, which hereby are made applicable to municipal employers, municipal employees and exclusive representatives.

Added by Laws 2004, c. 62, § 9, eff. Nov. 1, 2004.

§11-51-209.  Charging of violation - Hearing - Appeal.

A.  Proceedings against a party alleging a violation of Section 9 of this act shall be commenced by filing a charge with the Public Employees Relations Board within six (6) months of the alleged violation, or knowledge thereof, causing a copy of the charge to be served upon the accused party in the manner of an original notice as provided in Section 20 of this act.  The accused party shall have ten (10) days within which to file a written answer to the charge.  The Board may conduct a preliminary investigation of the alleged violation, and if the Board determines that the charge has no legal or factual basis, it may dismiss the charge.  If it does not dismiss the charge, the Board shall promptly thereafter set a time and place for a hearing in the county where the alleged violation occurred or in the county where the Board maintains its principal office.  The parties shall be permitted to be represented by counsel or other designated representative, summon witnesses, and request the Board to subpoena witnesses on the requester's behalf.  Compliance with the technical rules of pleading and evidence shall not be required.

B.  The Board may designate a hearing officer to conduct the hearing.  The hearing officer shall have such powers as may be exercised by the Board for conducting the hearing and shall follow the procedures adopted by the Board for conducting the hearing.  The decision of the hearing officer may be appealed to the Board and the Board may hear the case de novo or upon the record as submitted before the hearing officer.

C.  The Board shall provide for an official written transcript to report the proceedings and the Board shall affix the reasonable amount of compensation for the service, which amount shall be taxed as other costs.

D.  The Board shall file its findings of fact and conclusions of law.  If the Board finds that the party accused has committed a prohibited practice, the Board may issue an order directing the party to cease and desist engaging in the prohibited practice and may order such other affirmative relief as is necessary to remedy the prohibited practice.  The Board may petition the district court for enforcement of its orders.

E.  Any party aggrieved by any decision or order of the Board may, within ten (10) days from the date the decision or order is filed, appeal to the district court to obtain judicial review of an order of the Board entered under this act in the district court of the judicial district in which the Board maintains its principal office, the judicial district in which the municipal employer maintains its principal office, or the judicial district in which the charge arose.  The Board and all parties of record in the proceedings before the Board shall be named as parties to the appeal.  In any judicial review proceeding, the employee organization may sue or be sued as an entity and on behalf of the employees whom it represents.  The service of legal process, summons or subpoena upon an officer or agent of the employee organization in his or her capacity as such shall constitute service upon the employee organization.

F.  Within thirty (30) days after a notice of appeal is filed with the Board, it shall make, certify, and file in the office of the district court clerk to which the appeal is taken, a full and complete transcript of all documents in the case, including any depositions and a transcript or certificate of the evidence together with the notice of appeal.

G.  The transcript as certified and filed by the Board shall be the record on which the appeal shall be heard, and no additional evidence shall be heard.  In the absence of fraud, the findings of fact made by the Board shall be conclusive if supported by substantial evidence on the record considered as a whole.

H.  Any order or decision of the Board may be modified, reversed, or set aside on one or more of the following grounds and on no other:

1.  If the Board acts without or in excess of its power;

2.  If the order was procured by fraud or is contrary to law;

3.  If the facts found by the Board do not support the order; or

4.  If the order is not supported by substantial evidence on the record considered as a whole.

I.  When the district court, on appeal, reverses or sets aside an order or decision of the Board, it may remand the case to the Board for further proceedings in harmony with the holdings of the court, or it may enter the proper judgment, as the case may be.  Such judgment or decree shall have the same force and effect as if action had been originally brought and tried in such court.  The assessment of costs in the appeals shall be at the discretion of the court.

Added by Laws 2004, c. 62, § 10, eff. Nov. 1, 2004.

§11-51-210.  Prior collective bargaining agreements - Determination of bargaining unit.

A.  Nothing in this act shall be construed to annul or modify any collective bargaining agreement entered into between an employer and exclusive representative prior to the effective date of this act or impair a recognition of an exclusive bargaining representative in existence prior to the effective date of this act.

B.  The Board determination of an appropriate bargaining unit shall be made upon a petition being filed by an employee organization.

C.  Within thirty (30) days of receipt of a petition the Public Employees Relations Board shall conduct a public hearing, receive written or oral testimony, and promptly thereafter file an order defining the appropriate bargaining unit.  In defining the unit, the Board shall take into consideration, along with other relevant factors:  the desires of the employees; the community of interest including the existence of clearly identifiable crafts among employees; wages, hours, and other working conditions of the municipal employees; the effect of over-fragmentation; the administrative structure of the municipal employer; the recommendation of the parties; and the history of collective bargaining.  The Board determination of an appropriate unit shall not be subject to judicial review.

Added by Laws 2004, c. 62, § 11, eff. Nov. 1, 2004.

§11-51-211.  Petition of employee organization - Certification and decertification - Investigation of allegations.

A.  Board certification of an employee organization as the exclusive bargaining representative of a bargaining unit shall be upon a petition filed with the Public Employees Relations Board by a municipal employee or an employee organization and an election pursuant to Section 13 of this act or upon administratively acceptable evidence that a majority of bargaining unit employees have authorized an employee organization to represent them for the purposes of collective bargaining.

B.  A petition of an employee organization for a representation election shall be accompanied by written evidence that thirty percent (30%) of the municipal employees have authorized it to represent them for the purposes of collective bargaining.  A petition by an employee organization for certification without an election shall be accompanied by written evidence alleging that a majority of the municipal employees have authorized it to represent them for the purposes of collective bargaining.  Upon validating the evidence that a majority of the municipal employees in a bargaining unit have authorized it to represent them for the purposes of collective bargaining, the Board shall certify the employee organization as the exclusive representative of the bargaining unit unless another employee organization submits written evidence within fifteen (15) days of the initial petition that thirty percent (30%) of such municipal employees have authorized it to represent them for the purposes of collective bargaining.  In the event of a competing request for recognition and certification, the Board shall conduct an election in accordance with Section 13 of this act.

C.  For the purpose of decertification, the petition of a municipal employee or employee organization shall allege that an employee organization which has been certified or recognized as the exclusive bargaining representative of an appropriate unit does not represent a majority of the municipal employees and that the petitioners do not want to be represented by an employee organization or seek certification of a different employee organization.  The petition shall be accompanied by written evidence that fifty percent (50%) of the employees do not want to be represented by the exclusive representative employee organization or seek certification of a different employee organization.  Upon validation of the fifty percent (50%) showing of interest, the Board shall conduct a secret ballot election in accordance with Section 13 of this act.

D.  The Board shall investigate the allegations of any petition and shall give reasonable notice of the receipt of the petition to all municipal employees, employee organizations, and municipal employers named or described in such petitions or interested in the representation question.  When necessary, the Board shall call an election under Section 13 of this act within thirty (30) days of receipt of a petition unless it finds that less than thirty percent (30%) of the municipal employees in the unit appropriate for collective bargaining support the petition for certification, or it finds that less than fifty percent (50%) of employees in the unit appropriate for collective bargaining support the petition for decertification, or the appropriate bargaining unit has not been determined pursuant to Section 11 of this act.

E.  The hearing and appeal procedures shall be the same as provided for in Section 10 of this act.

Added by Laws 2004, c. 62, § 12, eff. Nov. 1, 2004.

§11-51-212.  Representation election.

A.  Whenever a petition for an election is filed by an employee or employee organization containing the signatures of at least thirty percent (30%) of the municipal employees in an appropriate bargaining unit, or containing the signatures of at least fifty percent (50%) of the municipal employees in an appropriate unit in the case of decertification, the Public Employees Relations Board shall conduct a secret ballot representation election to determine whether the municipal employees in the appropriate bargaining unit wish to be represented by an exclusive bargaining representative.  The ballot shall contain the names of the petitioning employee organization, any employee organization submitting, within fifteen (15) days of the initial petition, a petition containing signatures of at least thirty percent (30%) of the municipal employees within the appropriate bargaining unit, and any incumbent labor organization.  The ballot shall also contain a choice of no representation.

B.  If none of the choices on the ballot receives the vote of a majority of the municipal employees voting, the Board shall, within thirty (30) days, conduct a run-off election among the two choices receiving the greatest number of votes.

C.  Upon written objections filed by any party to the election within ten (10) days after notice of the results of the election, if the Board finds that misconduct or other circumstances prevented the municipal employees eligible to vote from freely expressing their preferences, the Board may invalidate the election and hold a second or subsequent election for the municipal employees.

D.  Upon completion of a valid election in which the majority choice of the bargaining unit employees voting is determined, the Board shall certify the results of the election within fifteen (15) days of the notice of results of the election if no timely written objections are filed or within five (5) days of validating the election upon a finding that filed objections did not prevent the employees eligible to vote from freely expressing their preferences, and shall give reasonable notice to all employee organizations listed on the ballot, the municipal employers, and the municipal employees in the appropriate bargaining unit.  An employee organization which is the majority choice of the bargaining unit employees voting in a valid election under this section shall be certified by the Board as the exclusive bargaining representative for the bargaining unit employees.

E.  A petition for decertification or certification of an exclusive bargaining representative shall not be considered by the Board for a period of one (1) year from the date of the certification or noncertification of an exclusive bargaining representative or during the duration of a collective bargaining agreement unless the petition for decertification is filed not more than ninety (90) days prior to the expiration of the collective bargaining agreement.

Added by Laws 2004, c. 62, § 13, eff. Nov. 1, 2004.

§11-51-213.  Exclusive bargaining representative - Commencement of collective bargaining.

A.  The employee organization certified as the bargaining representative or recognized by the municipal employer on December 31, 2004, shall be the exclusive representative of all municipal employees in the bargaining unit and shall represent all municipal employees fairly, except that any individual employee or a group of employees shall have the right at any time to present grievances to their municipal employer and to have such grievances adjusted, without the intervention of the bargaining representative, as long as the adjustment is not inconsistent with the terms of a collective bargaining contract or agreement then in effect and the exclusive bargaining representative has been given the opportunity to be present during the grievance process and at such adjustment.

B.  The employee organization which is an exclusive bargaining representative and the municipal employer may designate any individual or individuals as its representatives to engage in collective bargaining negotiations.  Upon demand of either party, collective bargaining between the employer and an exclusive bargaining representative must begin within sixty (60) days of the date of certification of the representative by the Public Employees Relations Board, or in the case of an existing exclusive bargaining representative, within sixty (60) days of the receipt by a party of a demand issued by the other party or in accordance with procedures established in any applicable collective bargaining agreement.

C.  Negotiating sessions, including strategy meetings of municipal employers or exclusive bargaining representatives, mediation and the deliberative process of arbitrators shall be exempt from the Oklahoma Open Meeting Act.

Added by Laws 2004, c. 62, § 14, eff. Nov. 1, 2004.

§11-51-214.  Impasse procedures.

A.  A request for negotiations shall be filed in writing by an exclusive representative of employees of a municipal employer other than the state in a timely fashion reasonably in advance of that employer's budget-making process.

B.  A municipal employer and the exclusive representative may enter into a written agreement setting forth an impasse resolution procedure.  The procedure shall culminate with binding arbitration.

C.  If the municipal employer and the exclusive representative have not agreed to an impasse resolution procedure, negotiation impasses shall be subject to:

1.  At the initiative of either party, the Federal Mediation and Conciliation Service may be requested to appoint an impartial mediator; or

2.  At the request of either party, all impasses not resolved through mediation shall jointly be submitted to final and binding arbitration.  The parties shall jointly select an arbitrator or, if they are unable to agree on an arbitrator, they shall request a list of seven arbitrators from the Public Employees Relations Board.  Each party in turn shall strike a name from the list until only one name remains.  Negotiations may continue throughout the impasse procedures.

D.  In making any decision under the impasse procedures authorized by this section, the arbitrator shall give weight to the following factors:

1.  The lawful authority of the municipal employer;

2.  Stipulations of the parties;

3.  The interests and welfare of the public;

4.  The financial ability of the employer to meet the costs of any items to be included in the contract;

5.  Comparison of wages, hours and terms and conditions of employment of the employees involved in the arbitration proceedings with the wages, hours and terms and conditions of employment of other persons performing similar services in the public and private sectors;

6.  The average consumer prices for goods and services, commonly known as the cost of living;

7.  The overall compensation presently received by the employees involved in the arbitration including, but not limited to, wages, health and life insurance, vacations, holidays and similar benefits;

8.  Changes in any of the foregoing circumstances during the pendency of the arbitration proceedings; and

9.  Other factors which are normally or traditionally taken into consideration in the determination of wages, hours and terms and conditions of employment through voluntary collective bargaining, mediation, fact finding, arbitration or otherwise between the parties, in the public service or in private employment.

E.  The expenses of the arbitrator shall be borne equally by the parties.

Added by Laws 2004, c. 62, § 15, eff. Nov. 1, 2004.

§11-51-215.  Final agreement or arbitration decision - Request for funds to governing body.

A.  After a negotiated agreement has been agreed to by both parties, or a final and binding arbitration decision has been rendered in accordance with Section 15 of this act, the municipal employer shall submit a request for funds necessary to implement the agreement and for approval of any other matter requiring the approval of the appropriate governing body within fourteen (14) days after the date on which the parties finalize the agreement, or the date on which the arbitration decision is issued, unless otherwise specified in this section.  If the appropriate governing body is not in session at the time, then the submission shall be within fourteen (14) days after it next convenes.

B.  If the governing body rejects the submission of the municipal employer, either party may reopen negotiations.

C.  The parties shall specify that those provisions of the agreement not requiring action by a governing body shall be effective and operative in accordance with the terms of the agreement.

Added by Laws 2004, c. 62, § 16, eff. Nov. 1, 2004.

§11-51-216.  Judicial review of arbitration award.

The district court for the district in which a dispute arose or in which a majority of the affected employees reside may review an award of the arbitrator or an award of an arbitrator in a grievance arbitration, when the arbitrator was without or exceeded his or her jurisdiction; the order is not supported by competent, material and substantial evidence on the whole record; or the order was procured by fraud, collusion or other similar and unlawful means.  The pendency of a proceeding for review shall not automatically stay the order of the arbitrator.

Added by Laws 2004, c. 62, § 17, eff. Nov. 1, 2004.

§11-51-217.  Strikes - Unlawful acts - Injunctive relief.

A.  It shall be unlawful for municipal employees to strike.  If a strike occurs, the municipal employer may initiate in the district court in the district where the strike occurs, an action for injunctive relief.

B.  It shall be unlawful for any municipal employer to authorize, consent to, or condone any strikes; or to pay or agree to pay a municipal employee for any day in which the employee participates in a strike; or to pay or agree to pay any increase in compensation or benefits to any municipal employee in response to or as a result of any strike or any act which violates this act.  It shall be unlawful for any official, director, or representative of any municipal employer to authorize, ratify, or participate in any violation of this section.  Nothing in this section shall prevent new or renewed bargaining and agreement within the scope of negotiations as defined by this act, at any time after a violation of this section has ceased.

Added by Laws 2004, c. 62, § 18, eff. Nov. 1, 2004.

§11-51-218.  Actions and proceedings by or against exclusive bargaining representatives.

Any employee organization and municipal employer may sue or be sued as an entity under the provisions of this act.  Service upon the municipal employer or upon the exclusive bargaining representative shall be made pursuant to the Oklahoma Pleading Code.  For purposes of actions and proceedings by or against exclusive bargaining representatives under this act, a district court shall have jurisdiction of an exclusive bargaining representative in the district in which the organization maintains its principal office, or in any district in which its duly authorized officers or agents are engaged in representing or acting for employee members.  Nothing in this act shall be construed to make any individual or his or her assets liable for any judgment against a municipal employer or an exclusive bargaining representative.

Added by Laws 2004, c. 62, § 19, eff. Nov. 1, 2004.

§11-51-219.  Form of notice and manner of service.

Any notice required under the provisions of this act shall be in writing, and served in a manner specified by the Public Employees Relations Board.

Added by Laws 2004, c. 62, § 20, eff. Nov. 1, 2004.

§11-51-220.  Conflicting laws and other provisions.

Any conflict between the provisions of this act and any other law, executive order or administrative rule, the provisions of this act shall prevail and control.

Added by Laws 2004, c. 62, § 21, eff. Nov. 1, 2004.

§1152101.  Purpose.

The provisions of this article are hereby declared to be necessary for the protection of public funds, records and property, and to protect the public welfare of the State of Oklahoma.

Laws 1977, c. 256, § 52101, eff. July 1, 1978.

§1152102.  Definitions.

As used in Sections 52101 through 52107 of this title:

1.  "Clerk", "treasurer" and "finance officer" mean any person who is at any time responsible for the clerical or financial records, or the keeping or making of any of them, of any city or town government coming within the provisions of this article;

2.  "Committee" means the Advisory Committee to the municipal clerks and treasurers training division of the Oklahoma Department of Career and Technology Education; and

3.  "Division" means the municipal clerks and treasurers training division of the Oklahoma Department of Career and Technology Education.

Added by Laws 1977, c. 256, § 52-102, eff. July 1, 1978.  Amended by Laws 1986, c. 258, § 14, operative July 1, 1986; Laws 2001, c. 33, § 13, eff. July 1, 2001.

§1152103.  Advisory committee created  Membership  Personnel  Travel reimbursement.

A.  There is hereby created the Advisory Committee to the municipal clerks and treasurers division of the Oklahoma Department of Career and Technology Education which shall consist of five (5) members appointed by the Director of the Oklahoma Department of Career and Technology Education.  The Director shall appoint one member he deems appropriate; one member from a list of three persons submitted by the Oklahoma Municipal League; one member from a list of three persons submitted by the Oklahoma Chapter of the Municipal Finance Officers Association; one member from a list of three persons submitted by the Oklahoma Chapter of the Municipal Treasurers Association; and one member from a list of three persons submitted by the Oklahoma Municipal Clerks, Treasurers and Finance Officers Association.  Terms of office shall be for three (3) years, and shall be made in the manner provided in this section.  The nominees submitted for appointment by the organizations herein enumerated shall be officers or employees of cities and towns.

B.  The existing Commission members shall serve to the end of their terms of office as members of the Advisory Committee. Thereafter, appointments shall be made as provided for by law.  The Committee shall elect from among its members a chairman and shall not meet more than six (6) days in any one (1) fiscal year.

C.  Personnel employed by the Commission on June 30, 1986, shall become employees of the Oklahoma Department of Career and Technology Education on July 1, 1986, without change in status as to duties and compensation, including accrual of leave, and eligibility for longevity payments and other benefits of employment, except as otherwise provided by law.

D.  Members of the Committee shall receive no salary or other compensation for their services but shall be reimbursed for travel expense pursuant to the State Travel Reimbursement Act.

Added by Laws 1977, c. 256, § 52-103, eff. July 1, 1978.  Amended by Laws 1981, c. 80, § 1, emerg. eff. April 20, 1981; Laws 1985, c. 178, § 12, operative July 1, 1985; Laws 1986, c. 258, § 15, operative July 1, 1986; Laws 2001, c. 33, § 14, eff. July 1, 2001.

§11-52-104.  Powers and duties.

In addition to other powers and duties conferred upon it by law, the Oklahoma Department of Career and Technology Education shall:

1.  Employ such personnel, incur such expenses, make contracts and purchase such personal property as may be necessary for the purposes of conducting training programs, including but not limited to itinerant training programs and special on-the-job training programs;

2.  Accept such grants, appropriation or other monies or services as may be available for training, research, development or demonstration purposes in training aimed to increase the efficiency of clerks, treasurers and finance officers and of persons under their direction; and

3.  Develop such manuals and prescribe such procedures and tests as may be necessary for the fulfillment of the purposes of this article, to determine criteria and to grade for the successful completion of training.

Added by Laws 1977, c. 256, § 52-104, eff. July 1, 1978.  Amended by Laws 1986, c. 258, § 16, operative July 1, 1986; Laws 2001, c. 33, § 15, eff. July 1, 2001.

§1152104.1.  Study to increase efficiency.

The Committee shall study and recommend such requirements and do all other things as it may deem necessary in the development, administration and operation of training programs to increase the efficiency of municipal clerks, treasurers and finance officers.

Added by Laws 1986, c. 258, § 17, operative July 1, 1986.

§1152105.  Annual certificate  Renewals  Fee.

Upon payment of the fee prescribed by the division, an annual certificate shall be issued to any person, not less than eighteen (18) years of age and of good moral character, who has successfully completed the training provided for each year.  Said certificate shall expire on June 30 next following its issuance and may be renewed from year to year upon completion of the yearly training program and payment of the fee.  The division may refuse to renew such certificate upon failure of an applicant during the year to complete the training program offered or approved by it unless waived by action of the division.  Each application for a certificate or renewal shall be accompanied by a payment of the prescribed fee.

Laws 1977, c. 256, § 52-105, eff. July 1, 1978; Laws 1986, c. 258, § 18, operative July 1, 1986; Laws 1992, c. 59, § 1, eff. July 1, 1992.

§1152107.  Clerks' and Treasurers' Training Fund abolished.

Effective November 15, 1986, the "Clerks' and Treasurers' Training Fund" is abolished.  All monies received to the credit of said fund shall be deposited to the State Career-Technology Fund in the State Treasury.

Added by Laws 1977, c. 256, § 52-107, eff. July 1, 1978.  Amended by Laws 1986, c. 258, § 21, operative July 1, 1986; Laws 2001, c. 33, § 16, eff. July 1, 2001.



Title 12. — Civil Procedure

OKLAHOMA STATUTES

TITLE 12.

CIVIL PROCEDURE

_________

§121.  Title of chapter.

This chapter shall be known as the Code of Civil Procedure of the State of Oklahoma.

R.L. 1910, § 4641.

§122.  Force of common law.

The common law, as modified by constitutional and statutory law, judicial decisions and the condition and wants of the people, shall remain in force in aid of the general statutes of Oklahoma; but the rule of the common law, that statutes in derogation thereof, shall be strictly construed, shall not be applicable to any general statute of Oklahoma; but all such statutes shall be liberally construed to promote their object.

R.L. 1910, § 4642.

§12-3.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-4.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-5.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-6.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-7.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-8.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-9.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-10.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-11.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-12.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-13.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-14.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-15.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-16.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-17.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-18.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-21.  Repealed by Laws 1980, c. 180, § 6, emerg. eff. May 13, 1980.

§1222.  Books to be kept by district clerk.

The clerk of the district court shall keep an appearance docket, a trial docket, a journal and such other records as may be ordered by the court or required by law.

R.L. 1910, § 5322.  Amended by Laws 1988, c. 102, § 2, eff. Nov. 1, 1988; Laws 1990, c. 251, § 18, eff. Jan. 1, 1991; Laws 1991, c. 251, § 1, eff. June 1, 1991; Laws 1993, c. 351, § 7, eff. Oct. 1, 1993.

§1223.  Appearance docket.

On the appearance docket he shall enter all actions in the order in which they are brought, the date of the summons, the time of the return thereof by the officer, and his return thereon, the time of filing the petition, and all subsequent pleadings and papers, and an abstract of all judgments and orders of the court.  An abstract shall contain a very brief description of the order or judgment rendered.  It must not be encumbered with a detailed recital of the terms.  Proceedings other than those which culminated in an order or judgment shall not be abstracted into the appearance docket.  Either the judge or the clerk may prepare an appearance docket entry in the form of a minute, or the content of the entry may be dictated either by the judge or the clerk into an electronic recording device.  The clerk shall transcribe onto the appearance docket all minute entries made and all the electronicallyrecorded abstracts.

R.L. 1910, § 5323.  Amended by Laws 1972, c. 119, § 1, emerg. eff. March 31, 1972.

§12-24.  Journal record - Instruments to be entered - Microfilm.

Upon the journal record required to be kept by the clerk of the district court in civil cases exclusive of the small claims docket and juvenile proceedings docket shall be entered copies of the following instruments on file:

1.  All items of process by which the court acquired jurisdiction of the person of each defendant in the case; and

2.  All instruments filed in the case that bear the signature of the judge and specify clearly the relief granted or order made.

The journal may be kept entirely in microfilm, optical disks, or other appropriate medium.  Existing journal records in the custody of the court clerk may be destroyed after being stored on at least two microfilm records, optical disks, or other appropriate medium, one of which shall be placed by the court clerk with the Archives and Records Division of the Oklahoma Department of Libraries, or in a bank or other appropriate local depository, and one shall be available for public use in the court clerk's office.  In case of functional failure of the record in the court clerk's office the copy in storage shall be made available to anyone requesting access to it.  The cost of the storage medium and equipment and for viewing and copying shall be paid out of the court fund upon approval by the Chief Justice of the Supreme Court.  Copies of the journal record reproduced from microfilm, optical disk, and other media and copies of the original instruments that are part of the journal records, when certified by the court clerk having the custody of the original, may be received in evidence with the same effect as the original would have had and without further identification by the party desiring to offer them.

R.L.1910, § 5324.  Amended by Laws 1971, c. 245, § 1, eff. Oct. 1, 1971; Laws 1972, c. 146, § 1, emerg. eff. April 7, 1972; Laws 2004, c. 447, § 2, emerg. eff. June 4, 2004.

§1224.1.  Disposal of records.

Any clerk, upon microfilming the record as above set forth, is directed to destroy the record, provided that such record shall first be offered to the county and State Historical Society.

Added by Laws 1971, c. 245, § 2, eff. Oct. 1, 1971.

§12-25.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-25.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-26.  Repealed by Laws 1988, c. 102, § 3, eff. Nov. 1, 1988.

§1227.  Clerk may collect judgment and costs.

Where there is no execution outstanding, the clerk of the court in which the judgment was rendered may receive the amount of the judgment and costs, and receipt therefor, with the same effect as if the same had been paid to the sheriff on an execution; and the clerk shall be liable to be amerced in the same manner and amount as a sheriff for refusing to pay the same to the party entitled thereto, when requested, and shall also be liable on his official bond.

R.L. 1910, § 5327.

§1228.  Clerks to issue writs and orders  Preparation.

All writs and orders for provisional remedies, and process of every kind shall be prepared by the party or his attorney who is seeking the issuance of such writ, order, or process and shall be issued by the clerks of the several courts.

R.L. 1910, § 5328.  Amended by Laws 1969, c. 210, § 1.

§12-29.  Clerks to file and preserve papers - Refusal to file sham legal process.

A.  It is the duty of the clerk of each of the courts to file together and carefully preserve in his office, all papers delivered to him for that purpose, except as provided in subsection B of this section, in every action or special proceeding.

B.  The court clerk may refuse to file any document presented for filing if the clerk believes that the document constitutes sham legal process, as defined by Section 1533 of Title 21 of the Oklahoma Statutes.

C.  1.  Any person aggrieved by the refusal of a court clerk to file any document provided for in subsection A of this section may petition the district court for a writ of mandamus to compel the clerk to file the tendered document.

2.  At the time of refusal, the person aggrieved shall file a notice of refusal with the court clerk for the purpose of tolling any applicable statute of limitations in the event the person prevails in any action so commenced, if the person wishes for the statute of limitations to be tolled.  The refusal notice shall be submitted on a form provided by the court clerk, but must be filled out by the aggrieved party.  A copy of the instrument that the clerk refused to file must be attached to the notice of refusal.  The court clerk shall stamp the date of refusal on the notice of refusal.

The refusal notice shall be in the following form:

STATE OF OKLAHOMA

__________ COUNTY

NOTICE OF REFUSAL

The Office of Court Clerk of __________ County, Oklahoma, has on __________ (date) refused to file a document designated ___________ (title of document or brief description of document).  A copy of the refused document must be attached to this notice of refusal or the clerk cannot accept it for filing.

Signed:_____________ Signed: ________________________

Court Clerk   Aggrieved party or attorney

for aggrieved party

_______County, Oklahoma

Address:__________________

__________________________

3.  The action for mandamus must be filed with the district court within twenty (20) days after the notice of refusal is filed with the county clerk.  If the writ of mandamus is granted, the court clerk shall refund the fee for filing the action.  Notice of the pendency of a mandamus action filed pursuant to this section shall be filed in accordance with Section 2004.2 of this title.  If the court determines that the tendered document is not sham legal process, the court shall order the clerk to file the tendered paper or papers.  For any instrument which the court orders to be filed pursuant to this subsection, the date of filing shall be retroactive to the date the notice of refusal was filed.

D.  If a court clerk improperly files or refuses to file a document provided for in subsection B of this section, the clerk shall be immune from liability for such action in any civil suit.

E.  A clerk shall post a sign, in letters at least one (1) inch in height, that is clearly visible to the general public in or near the clerk's office stating that it is a felony to intentionally or knowingly file or attempt to file sham legal process with the clerk.  Failure of the clerk to post such a sign shall not create a defense to any criminal or civil action based on sham legal process.

R.L. 1910, § 5329.  Amended by Laws 1997, c. 405, § 2, emerg. eff. June 13, 1997.

§12-30.  Each case to be kept separate - Correction of case number or other identifying data.

The papers in each case shall be kept in a separate file marked with the title and number of the case.  If the court clerk discovers a pleading or other paper which has been filed or submitted for filing that bears an incorrect case number or other incorrect identifying data, the court clerk shall correct the case number or other incorrect identifying data and enter a notation on the docket sheet of both cases recording the correction.  The corrected pleading or other paper shall be placed in the court file bearing the corrected case number.

R.L. 1910, § 5330.  Amended by Laws 1972, c. 119, § 2, emerg. eff. March 31, 1972; Laws 1997, c. 239, § 3, eff. July 1, 1997.

§1231.  Endorsements.

He shall endorse upon every paper filed with him, the day of filing it; and upon every order for a provisional remedy, and upon every undertaking given under the same, the day of its return to his office.

R.L. 1910, § 5331.

§1231.1.  Removal of records or files from office of court clerk.

Only officers of the court or persons, firms or corporations holding a certificate of authority pursuant to the Oklahoma Abstractors Law, Section 227.10 et seq. of Title 74 of the Oklahoma Statutes and other authorized court personnel may remove records or case files from the office of the court clerk for a period not to exceed twentyfour (24) hours.  Rules for the removal of records or case files shall be promulgated by the district court having jurisdiction over the county in which such records or case files are situated.

Added by Laws 1986, c. 214, § 1, eff. Nov. 1, 1986.

§1232.  Entry on return of summons.

He shall, upon the return of every summons, enter upon the appearance docket whether or not service has been made; and, if the summons has been served, the name of the defendant or defendants summoned and the day and manner of the service upon each one.  The entry shall be evidence in case of the loss of the summons.

R.L. 1910, § 5332.  Amended by Laws 1953, p. 47, § 1.

§1232.1.  Material for record.

The record shall be made up from the petition, the process, return, the pleadings subsequent thereto, reports, verdicts, orders, judgments, and all material acts and proceedings of the court; but if the items of an account, or the copies of papers attached to the pleadings, be voluminous, the court may order the record to be made by abbreviating the same, or inserting a pertinent description thereof, or by omitting them entirely.  Evidence must not be recorded.

R.L. 1910, § 5146.  Renumbered from § 704 of this title by Laws 1972, c. 119, § 5, emerg. eff. March 3l, 1972.

§12-32.2.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-32.3.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§1233.  Clerk to keep court records, books and papers  Statistical and other information for Supreme Court, President Pro Tempore of Senate and Speaker of House.

He shall keep the records and books and papers appertaining to the court and record its proceedings.  He is directed to furnish without cost to the Supreme Court of Oklahoma and to the President Pro Tempore of the Senate and the Speaker of the House of Representatives such statistical and other information as the court or Legislature may require, including, but without being limited to, the number and classification of cases:

1.  Filed with the court;

2.  Disposed of by the court, and the manner of such disposition; and

3.  The number of cases pending before the court, at each term of the court.

R.L. 1910, § 5333.  Amended by Laws 1951, p. 23, § 1; Laws 1981, c. 272, § 2, eff. July 1, 1981.

§1234.  Applicable to what courts.

The provisions of this article shall, as far as they are applicable, apply to the clerk of all courts of record.

R.L. 1910, § 5334.

§1235.  Powers and duties of clerks  Statistical and other information for Supreme Court, President Pro Tempore of Senate and Speaker of House.

The clerks of each of the courts shall exercise the powers and perform the duties imposed upon them by the statutes of this state and by the common law.  The clerks of each of the courts of record shall furnish without cost to the Supreme Court of Oklahoma and to the President Pro Tempore of the Senate and the Speaker of the House of Representatives such statistical and other information as the court or Legislature may require, including, but without being limited to, the number and classification of cases:

1.  Filed with the court;

2.  Disposed of by the court, and the manner of such disposition; and

3.  The number of cases pending before the court, at each term of the court.

R.L. 1910, § 5335.  Amended by Laws 1951, p. 23, § 2; Laws 1981, c. 272, § 3, eff. July 1, 1981.

§1235.1.  Court clerk may process passports  Election  Passport fees.

A.  The duties of the court clerk may include processing of passports as permitted and prescribed by federal law and regulation if the court clerk files a written election with the Administrative Office of the Courts to process passports.  Upon the filing of the election to process passports as an official duty and service, the court clerk shall execute all passport applications presented.

B.  Amounts collected pursuant to subsection A of this section shall be retained by the court clerk and deposited in the Court Clerk's Revolving Fund pursuant to the provisions of Section 220 of Title 19 of the Oklahoma Statutes.

Added by Laws 1983, c. 127, § 1, eff. Nov. 1, 1983.  Amended by Laws 1997, c. 400, § 2, eff. July 1, 1997; Laws 1998, c. 310, § 1, eff. Nov. 1, 1998.

§12-36.  Repealed by Laws 1974, c. 153, § 17-114, operative Jan. 1, 1975.

§12-37.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 1, 1979.

§12-38.  Seal of clerk of district court.

A.  Every clerk of a district court shall keep a seal, to be furnished by the court, which shall contain the name of the county and the words "Oklahoma" and "District Court".  The seal may be either metallic or nonmetallic.

B.  Every instrument, document, record, paper or other thing required to be certified by the court or by the court clerk shall contain the seal of the court clerk.  Where electronic transmission of a document is allowed, the document shall be deemed certified if it contains a digital signature or equivalent signing technology, as approved and supplied by the Supreme Court of Oklahoma.  The Supreme Court shall be the guardian of digital signatures or equivalent signing technology and shall govern all rules as to validity and authenticity.

C.  Any person who uses the seal of the court clerk with the intent to deceive or mislead any person as to the authenticity of the seal, a certification required by subsection B of this section, or the thing to which the seal is applied shall be guilty of a misdemeanor.

D.  Electronic transmittals of documents shall be allowed if safeguards are in place to protect against unauthorized users and if agents intended to receive the transmittals have agreed to electronic processing of the documents.

Added by Laws 1991, c. 114, § 1, eff. Sept. 1, 1991.  Amended by Laws 2004, c. 94, § 1, eff. July 1, 2004.

§12-39.  Court clerk - Court-controlled web site - Prohibiting posting of certain documentation.

A.  Beginning July 1, 2005, no court clerk shall post on a court-controlled web site any document that contains a charge in Sections 886 and 888 of Title 21 of the Oklahoma Statutes, if the offense involved the detestable and abominable crime against nature with mankind, or a charge in Section 7115 of Title 10 of the Oklahoma Statutes, or Section 644, 741, 843.1, 885, 1021, 1021.2, 1021.3, 1040.13a, 1081, 1085, 1087, 1088, Sections 1111 through 1116 or Section 1123 of Title 21 of the Oklahoma Statutes.

B.  Nothing in this section shall be construed to prohibit access to any original document as provided by law.

Added by Laws 2005, c. 387, § 1, eff. July 1, 2005.

§1251.  Style of process.

The style of all process shall be "The State of Oklahoma."  It shall be under the seal of the court from whence the same shall issue, shall be signed by the clerk, and dated the day it is issued.

R.L. 1910, § 5319.

§1252.  Appointment of substitute for sheriff.

The court or judge, or any clerk in the absence of the judge from the county, for good cause, may appoint a person to serve a particular process or order, who shall have the same power to execute it which the sheriff has.  The person may be appointed on the application of the party obtaining the process or order, and the return must be verified by affidavit.  He shall be entitled to the same fees allowed to the sheriff for similar services.

R.L. 1910, § 5320.

§1253.  Sheriff to endorse time of receipt on process.

The sheriff shall endorse upon every summons, order of arrest, or for the delivery of property or of attachment or injunction, the day and hour it was received by him.

R.L. 1910, § 5336.

§1254.  Must execute and return process  Execution by county clerk when sheriff disqualified.

He shall execute every summons, order or other process, and return the same as required by law; and if he fail to do so, unless he make it appear to the satisfaction of the court that he was prevented by inevitable accident from so doing, he shall be amerced by the court in a sum not exceeding One Thousand Dollars ($1,000.00), upon motion and ten (10) days' notice, and shall be liable to the action of any person aggrieved by such failure.  Provided that whenever any party, his agent or attorney, shall make and file with the clerk of the proper court an affidavit, stating that he believes that the sheriff of said county will not, by reason of either partiality, prejudice, consanguinity or interest, faithfully perform his duties in any suit commenced in said court, the clerk shall direct the original, or other process, in such suit to the county clerk who shall execute the same in like manner as the sheriff might or ought to have done, and who shall be subject to the same penalties as the sheriff if he fail to do so, unless he make it appear that he was prevented by inevitable accident from so doing, and the county clerk shall perform all of the other duties of the sheriff when the sheriff shall be a party to the case, or is disqualified.

R.L. 1910, § 5337.  Amended by Laws 1953, p. 47, § 1.

§1255.  Sheriff may adjourn court, when.

If the judge of a court fail to attend at the time and place appointed for holding his court, the sheriff shall have power to adjourn the court, from day to day, until the regular or assigned judge attend or a judge pro tempore be selected; but if the judge be not present in his court, nor a judge be assigned or a judge pro tempore be selected, within two (2) days after the first day of the term, then the court shall stand adjourned for the term.  The sheriff shall exercise the powers and duties conferred and imposed upon him by the statutes of this state and by the common law.

R.L. 1910, § 5338.

§1261.  Justification of surety.

A ministerial officer whose duty it is to take security in any undertaking provided for by this Code or by other statutes shall require the person offered as surety to make an affidavit of his qualifications, which affidavit may be made before such officer, and shall be endorsed upon or attached to the undertaking.  The taking of such an affidavit shall not exempt the officer from any liability to which he might otherwise be subject for taking insufficient security.

R.L. 1910, § 5342.

§1262.  Qualifications of surety.

The surety in every undertaking provided for by this Code or other statutes unless a surety company, must be a resident of this state and worth double the sum to be secured, over and above all exemptions, debts and liabilities.  Where there are two or more sureties in the same undertaking they must in the aggregate have the qualifications prescribed in this section.

R.L. 1910, § 5343.

§1263.  Real estate mortgage as bond.

In every instance in this state where bond, indemnity or guaranty is required, a first mortgage upon improved real estate within this state shall be accepted:  Provided, that the amount of such bond, guaranty or indemnity shall not exceed fifty percent (50%) of the reasonable valuation of such improved real estate, exclusive of all buildings thereon; Provided, further, that where the amount of such bond, guaranty or indemnity shall exceed fifty percent (50%) of the reasonable valuation of such improved real estate, exclusive of all buildings, then such first mortgage shall be accepted to the extent of such fifty percent (50%) valuation.

R.L. 1910, § 5344.

§1264.  Valuation of real estate.

The officer, whose duty it is to accept and approve such bond, guaranty or indemnity shall require the affidavits of two freeholders versed in land values in the community where such real estate is located to the value of such real estate.  Said officer shall have the authority to administer the oaths and take said affidavits.

R.L. 1910, § 5345.

§1265.  False valuation  Penalty.

Any person willfully making a false affidavit as to the value of any such real estate shall be guilty of perjury and punished accordingly.  Any officer administering or accepting such affidavit knowing it to be false, shall be guilty of the felony of subornation of perjury and punished accordingly.

R.L. 1910, § 5346.  Amended by Laws 1997, c. 133, § 130, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 130 from July 1, 1998, to July 1, 1999.

§1266.  State as a party - Bond not required - Automatic stay - Payment of costs.

A.  Whenever an action is filed in any of the courts of this state where the State of Oklahoma or any of its departments or agencies, as defined in Section 152 of Title 51 of the Oklahoma Statutes, is a party, no bonds or other obligation of security shall be required from the state or from any party acting under the direction of the state, either to prosecute, answer, or appeal the action.  The execution of a judgment or final order of any judicial tribunal against the state or any of its departments or agencies is automatically stayed without the execution of a supersedeas bond until any appeal of such judgment or final order has finally been determined.

In case of an adverse decision, such costs as by law are taxable against the state, or against the party acting by its direction, shall be paid out of the funds of the department under whose direction the proceedings were instituted or defended.

B.  Costs shall be paid to the court fund of the district court in which an action is filed from the first funds collected in satisfaction of any judgment obtained by this state or any party acting under the direction of this state, except when the funds are collected pursuant to a child support order or judgment.  No action filed by this state or by any party acting under the direction of this state shall be dismissed with unpaid costs of the action without the prior notification of the district court clerk of the county in which the action was filed.

Added by Laws 1923, c. 203, p. 354, § 1, emerg. eff. March 31, 1923.  Amended by Laws 1992, c. 357, § 1, eff. July 1, 1992; Laws 1999, c. 359, § 2, eff. Nov. 1, 1999; Laws 2002, c. 468, § 1, eff. Nov. 1, 2002.

§12-67.  Repealed by Laws 1961, p. 59, § 1.

§1268.  Appearance bond  Application of penalty  Right to enforce.

If a bench warrant or command to enforce a court order by body attachment is issued in a case for divorce, legal separation, annulment or alimony, or in any civil proceeding in which a judgment debtor is summoned to answer as to assets, and the person arrested, pursuant to the authority of such process, makes a bond for his appearance at the time of trial or other proceeding in the case, the bond made shall be disbursed by the court clerk upon order of the court to the party in the suit who has procured the bench warrant or command for body attachment rather than to the State of Oklahoma.  The penalty on the bond, or any part thereof, shall, when recovered, first be applied to discharge the obligation adjudicated in the case in which the bond was posted.  The party who is the obligee on such bond shall have the right to enforce its penalty to the same extent and in the same manner as the state may enforce the penalty on a forfeited bail bond.

Added by Laws 1976, c. 265, § 1, operative Oct. 1, 1976.  Amended by Laws 1977, c. 26, § 1, eff. Oct. 1, 1977.  Renumbered from § 1276.1 of this title by Laws 1977, c. 26, § 2, eff. Oct. 1, 1977.

§1271.  Deputy may perform official duties.

Any duty enjoined by this Code upon a ministerial officer, and any act permitted to be done by him, may be performed by his lawful deputy.

R.L. 1910, § 5339.

§1272.  Affirmation.

Whenever an oath is required by this Code, the affirmation of a person, conscientiously scrupulous of taking an oath shall have the same effect.

R.L. 1910, § 5340.

§12-73.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§1274.  Supreme Court rules.

The Justices of the Supreme Court shall meet every two (2) years during the month of June at the capitol of the state and revise their general rules, and make such amendments thereto as may be required to carry into effect the provisions of this Code, and shall make such further rules consistent therewith as they may deem proper.  The rules so made shall apply to the Supreme Court, the district courts, the superior courts, the county courts and all other courts of record.

R.L. 1910, § 5347.

§1275.  Publications in "patent insides".

All publications and notices required by law to be published in newspapers in this state if published in newspapers having one side of the paper printed away from the office of publication, known as patent outsides or insides, shall have the same force and effect as though the same were published in newspapers printed wholly and published in the county where such publication shall be made, if one side of the paper is printed in said county where said notices are required to be published.

R.L. 1910, § 5348.

§1276.  Action on official bond.

When an officer, executor or administrator within this state, by misconduct or neglect of duty, forfeits his bond or renders his sureties liable, any person injured thereby, or who is, by law, entitled to the benefit of the security, may bring an action thereon in his own name, against the officer, executor or administrator and his sureties, to recover the amount to which he may be entitled by reason of the delinquency.  The action may be instituted and proceeded in on a certified copy of the bond, which copy shall be furnished by the person holding the original thereof.

R.L. 1910, § 5349.

§1277.  May be several actions on same security.

A judgment in favor of a party for one delinquency does not preclude the same or another party from an action on the same security for another delinquency.

R.L. 1910, § 5350.

§1278.  Immaterial errors to be disregarded.

The court, in every stage of action, must disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party; and no judgment shall be reversed or affected by reason of such error or defect.

R.L. 1910, § 4791.

§12-79.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-80.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§1281.  Payments into court for infant or incompetent person  Disposition.

Where any amount of money not exceeding Five Hundred Dollars ($500.00) shall be deposited and paid into any court of record of this state by virtue of any judgment, order, settlement, distribution or decree for the use and benefit of, and to the credit of, any minor or incompetent person having no legal guardian of his estate within this state, and no person shall within ninety (90) days thereafter become the legal and qualified guardian of the estate of such minor or incompetent person, if it appears to the court that such money is needed for the support of such minor or incompetent person or that it is otherwise for the best interest of such minor or incompetent person, the court may, in its discretion, order payment of such funds to be made to any proper and suitable person as trustee for such minor or incompetent person, with bond, as the court may direct, to be expended for the support, use, and benefit of such minor or incompetent person.  Such order may be made by the court in the original cause in which the funds are credited upon the application of any interested person; and the court may direct the clerk of the court to make payment of the same to be made in installments or in one lump sum as may seem for the best interests of such minor or incompetent person.

Added by Laws 1931, p. 2, § 1.  Amended by Laws 1951, p. 24, § 1.

§12-82.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-83.  Conserving monies obtained for or on behalf of persons under eighteen years of age in court proceedings.

A.  Monies recovered in any court proceeding by a next friend or guardian ad litem for or on behalf of a person who is less than eighteen (18) years of age in excess of One Thousand Dollars ($1,000.00) over sums sufficient for paying costs and expenses including medical bills and attorney's fees shall be deposited, by order of the court, in one or more federally insured banking, credit union or savings and loan institutions, or invested by a bank or trust company having trust powers under federal or state law, approved by the court; provided, that the court may approve a structured settlement, by the terms of which the proceeds of a settlement may be invested by the plaintiff or the defendant in an annuity to be paid to or for the benefit of the minor by an insurance company licensed in this state.

B.  Until the person becomes eighteen (18) years of age, withdrawals of monies from the account or accounts shall be solely pursuant to order of the court made in the case in which recovery was had.

C.  When an application for the order is made by a person who is not represented by an attorney, the judge of the court shall prepare the order.

D.  This section shall not apply if a legal guardian has been appointed for the minor prior to any award of monies pursuant to subsection A of this section.  If a legal guardian is appointed after any award of monies pursuant to subsection A of this section, the legal guardian may petition the district court in the county where the federally insured funds are held for an order directing the bank, credit union or savings and loan to transfer the funds to the legal guardian.  The district court may make the granting of the request to transfer funds subject to reasonable safeguards.

Added by Laws 1971, c. 98, § 1, eff. Oct. 1, 1971.  Amended by Laws 1972, c. 197, § 1, emerg. eff. April 7, 1972; Laws 1984, c. 53, § 1, emerg. eff. March 28, 1984; Laws 1993, c. 98, § 1, eff. Sept. 1, 1993; Laws 1996, c. 293, § 1, eff. Nov. 1, 1996; Laws 2003, c. 140, § 1, eff. Nov. 1, 2003.

§12-84.  Repealed by Laws 1993, c. 98, § 2, eff. Sept. 1, 1993.

§12-85.  Repealed by Laws 1982, c. 290, § 11.

§1291.  Actions barred not revived.

Any right of action, which shall have been barred by any statute heretofore in force, shall not be deemed to be revived by the provisions of this article, nor shall the prior statutes of limitation be extended as to any cause of action which has accrued prior to the time this article shall take effect.

R.L. 1910, § 4653.

§1292.  Limitations applicable.

Civil actions can only be commenced within the periods prescribed in this article, after the cause of action shall have accrued; but where, in special cases, a different limitation is prescribed by statute, the action shall be governed by such limitation.

R.L. 1910, § 4654.

§1293.  Limitation of real actions.

Actions for the recovery of real property, or for the determination of any adverse right or interest therein, can only be brought within the periods hereinafter prescribed, after the cause of action shall have accrued, and at no other time thereafter:

(1) An action for the recovery of real property sold on execution, or for the recovery of real estate partitioned by judgment in kind, or sold, or conveyed pursuant to partition proceedings, or other judicial sale, or an action for the recovery of real estate distributed under decree of district court in administration or probate proceedings, when brought by or on behalf of the execution debtor or former owner, or his or their heirs, or any person claiming under him or them by title acquired after the date of the judgment or by any person claiming to be an heir or devisee of the decedent in whose estate such decree was rendered, or claiming under, as successor in interest, any such heir or devisee, within five (5) years after the date of the recording of the deed made in pursuance of the sale or proceeding, or within five (5) years after the date of the entry of the final judgment of partition in kind where no sale is had in the partition proceedings; or within five (5) years after the recording of the decree of distribution rendered by the district court in an administration or probate proceeding; provided, however, that where any such action pertains to real estate distributed under decree of district court in administration or probate proceedings and would at the passage of this act be barred by the terms hereof, such action may be brought within one (1) year after the passage of this act; this proviso shall not be construed to revive any action barred by paragraph 4 of this section.

(2) An action for the recovery of real property sold by executors, administrators, or guardians, upon an order or judgment of a court directing such sale, brought by the heirs or devisees of the deceased person, or the ward of his guardian, or any person claiming under any or either of them, by the title acquired after the date of judgment or order, within five (5) years after the date of recording of the deed made in pursuance of the sale.

(3) An action for the recovery of real property sold for taxes, within five (5) years after the date of the recording of the tax deed, except where lands exempt from taxation by reason of any Act of the Congress of the United States of America have been sold for taxes, in which case there shall be no limitation; provided, nothing herein shall be construed as reviving any cause of action for recovery of real property heretofore barred nor as divesting any interest acquired by adverse possession prior to the effective date hereof.

(4) An action for the recovery of real property not hereinbefore provided for, within fifteen (15) years.

(5) An action for the forcible entry and detention or forcible detention only of real property, within two (2) years.

(6) Numbered paragraphs 1, 2, and 3 shall be fully operative regardless of whether the deed or judgment or the precedent action or proceeding upon which such deed or judgment is based is void or voidable in whole or in part, for any reason, jurisdictional or otherwise; provided that this paragraph shall not be applied so as to bar causes of action which have heretofore accrued, until the expiration of one (1) year from and after its effective date.

R.L. 1910, § 4655.  Amended by Laws 1945, p. 37, § 1; Laws 1949, p. 95, § 1; Laws 1961, p. 59, § 1, emerg. eff. July 26, 1961.

§1294.  Persons under disability  Time to sue to recover realty.

Any person entitled to bring an action for the recovery of real property, who may be under any legal disability when the cause of action accrues, may bring his action within two (2) years after the disability is removed.

R.L. 1910, § 4656.

§12-95.  Limitation of other actions.

A.  Civil actions other than for the recovery of real property can only be brought within the following periods, after the cause of action shall have accrued, and not afterwards:

1.  Within five (5) years:  An action upon any contract, agreement, or promise in writing;

2.  Within three (3) years:  An action upon a contract express or implied not in writing; an action upon a liability created by statute other than a forfeiture or penalty; and an action on a foreign judgment;

3.  Within two (2) years:  An action for trespass upon real property; an action for taking, detaining, or injuring personal property, including actions for the specific recovery of personal property; an action for injury to the rights of another, not arising on contract, and not hereinafter enumerated; an action for relief on the ground of fraud - the cause of action in such case shall not be deemed to have accrued until the discovery of the fraud;

4.  Within one (1) year:  An action for libel, slander, assault, battery, malicious prosecution, or false imprisonment; an action upon a statute for penalty or forfeiture, except where the statute imposing it prescribes a different limitation;

5.  An action upon the official bond or undertaking of an executor, administrator, guardian, sheriff, or any other officer, or upon the bond or undertaking given in attachment, injunction, arrest, or in any case whatever required by the statute, can only be brought within five (5) years after the cause of action shall have accrued;

6.  An action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of childhood sexual abuse incidents or exploitation as defined by Section 7102 of Title 10 of the Oklahoma Statutes or incest can only be brought within the latter of the following periods:

a. within two (2) years of the act alleged to have caused the injury or condition, or

b. within two (2) years of the time the victim discovered or reasonably should have discovered that the injury or condition was caused by the act or that the act caused the injury for which the claim is brought.

Provided, however, that the time limit for commencement of an action pursuant to this paragraph is tolled for a child until the child reaches the age of eighteen (18) years or until five (5) years after the perpetrator is released from the custody of a state, federal or local correctional facility or jail, whichever is later.  No action may be brought against the alleged perpetrator or the estate of the alleged perpetrator after the death of such alleged perpetrator, unless the perpetrator was convicted of a crime of sexual abuse involving the claimant.  An action pursuant to this paragraph must be based upon objective verifiable evidence in order for the victim to recover damages for injuries suffered by reason of such sexual abuse, exploitation, or incest.  The evidence should include both proof that the victim had psychologically repressed the memory of the facts upon which the claim was predicated and that there was corroborating evidence that the sexual abuse, exploitation, or incest actually occurred.  The victim need not establish which act in a series of continuing sexual abuse incidents, exploitation incidents, or incest caused the injury complained of, but may compute the date of discovery from the date of discovery of the last act by the same perpetrator which is part of a common scheme or plan of sexual abuse, exploitation, or incest.  Provided further, any action based on intentional conduct specified in paragraph 7 of this section must be commenced within twenty (20) years of the victim reaching the age of eighteen (18);

7.  An action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of criminal actions, as defined by the Oklahoma Statutes, may be brought against any person incarcerated or under the supervision of a state, federal or local correctional facility on or after November 1, 2003:

a. at any time during the incarceration of the offender for the offense on which the action is based, or

b. within five (5) years after the perpetrator is released from the custody of a state, federal or local correctional facility, if the defendant was serving time for the offense on which the action is based;

8.  An action to establish paternity and to enforce support obligations can be brought any time before the child reaches the age of eighteen (18);

9.  An action to establish paternity can be brought by a child if commenced within one (1) year after the child reaches the age of eighteen (18);

10.  Court-ordered child support is owed until it is paid in full and it is not subject to a statute of limitations;

11.  All actions filed by an inmate or by a person based upon facts that occurred while the person was an inmate in the custody of one of the following:

a. the State of Oklahoma,

b. a contractor of the State of Oklahoma, or

c. a political subdivision of the State of Oklahoma,

to include, but not be limited to, the revocation of earned credits and claims for injury to the rights of another, shall be commenced within one (1) year after the cause of action shall have accrued; and

12.  An action for relief, not hereinbefore provided for, can only be brought within five (5) years after the cause of action shall have accrued.

B.  Collection of debts owed by inmates who have received damage awards pursuant to Section 566.1 of Title 57 of the Oklahoma Statutes shall be governed by the time limitations imposed by that section.

R.L. 1910, § 4657.  Amended by Laws 1953, p. 48, § 1, emerg. eff. June 1, 1953; Laws 1961, p. 60, § 1; Laws 1971, c. 316, § 3, emerg. eff. June 24, 1971; Laws 1992, c. 344, § 1, eff. Sept. 1, 1992; Laws 1994, c. 356, § 11, eff. Sept. 1, 1994; Laws 1996, c. 233, § 1, eff. Nov. 1, 1996; Laws 2002, c. 402, § 1, eff. July 1, 2002; Laws 2004, c. 168, § 1, emerg. eff. April 27, 2004; Laws 2005, c. 159, § 1, emerg. eff. May 10, 2005.

NOTE:  Laws 2004, c. 168, § 18, providing for an effective date of Nov. 1, 2004, was repealed by Laws 2004, c. 382, § 4, emerg. eff. June 3, 2004.

§1296.  Persons under disability in actions other than to recover realty  Exceptions  Personal injury to minor arising from medical malpractice.

If a person entitled to bring an action other than for the recovery of real property, except for a penalty or forfeiture, be, at the time the cause of action accrued, under any legal disability, every such person shall be entitled to bring such action within one (1) year after such disability shall be removed, except that, after the effective date of this section, an action for personal injury to a minor under the age of twelve (12) arising from medical malpractice must be brought by the minor's parent or guardian within seven (7) years of infliction of the injury, provided a minor twelve (12) years of age and older must bring such action within one (1) year after attaining majority, but in no event less than two (2) years from the date of infliction of the injury, and an action for personal injury arising from medical malpractice to a person adjudged incompetent must be brought by the incompetent person's guardian within seven (7) years of infliction of the injury, provided an incompetent who has been adjudged competent must bring such action within one (1) year after the adjudication of such competency, but in no event less than two (2) years from the date of infliction of the injury.

R.L. 1910, § 4658.  Amended by Laws 1987, c. 78, § 1, eff. Nov. 1, 1987.

§12-97.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§1298.  Absence or flight of defendant  Effect of other laws.

When a cause of action accrues against a person and that person is out of the state or has concealed himself, the period limited for the commencement of the action shall not begin to run until he comes into the state, or while he is concealed.  If, after a cause of action accrues against a person and that person leaves the state or conceals himself, the time of his absence or concealment shall not be computed as any part of the period within which the action must be brought.  Provided, however, that if any statute which extends the exercise of personal jurisdiction of courts over a person or corporation based upon service outside this state, or based upon substituted service upon an official of this or any other state or nation, or based upon service by publication permits the courts of this state to acquire personal jurisdiction over the person, the period of his absence or concealment shall be computed as part of the period within which the action must be brought.

R.L. 1910, § 4660.  Amended by Laws 1970, c. 76, § 1, emerg. eff. March 20, 1970; Laws 1980, c. 31, eff. Oct. 1, 1980.

§12-99.  Repealed by Laws 1965, c. 98, § 6, eff. July 1, 1966.

§12100.  Limitation of new action after reversal or failure otherwise than on merits.

If any action is commenced within due time, and a judgment thereon for the plaintiff is reversed, or if the plaintiff fail in such action otherwise than upon the merits, the plaintiff, or, if he should die, and the cause of action survive, his representatives may commence a new action within one (1) year after the reversal or failure although the time limit for commencing the action shall have expired before the new action is filed.

R.L. 1910, § 4662.  Amended by Laws 1975, c. 44, § 1, emerg. eff. March 31, 1975.

§12101.  Extension of limitation  Part payment, acknowledgment or new promise.

In any case founded on contract, when any part of the principal or interest shall have been paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same shall have been made, an action may be brought in such case within the period prescribed for the same, after such payment, acknowledgment or promise; but such acknowledgment or promise must be in writing, signed by the party to be charged thereby.

R.L. 1910, § 4663.

§12102.  Statutory bar absolute  Exception.

When a right of action is barred by the provisions of any statute, it shall be unavailable either as a cause of action or ground of defense, except as otherwise provided with reference to a counterclaim or setoff.

R.L. 1910, § 4664.

§12-103.  Repealed by Laws 1953, p. 64, § 2.

§12104.  Claims arising outside state  "Claim" defined.

As used in this act, "claim" means any right of action which may be asserted in a civil action or proceeding and includes, but is not limited to, a right of action created by statute.

Added by Laws 1965, c. 98, § 1, emerg. eff. May 12, 1965.

§12105.  Law governing.

The period of limitation applicable to a claim accruing outside of this state shall be that prescribed either by the law of the place where the claim accrued or by the law of this state, whichever last bars the claim.

Added by Laws 1965, c. 98, § 2, emerg. eff. May 12, 1965.  Amended by Laws 1970, c. 31, § 1, emerg. eff. Feb. 24, 1970.

§12-106.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§12107.  Uniform law.

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Added by Laws 1965, c. 98, § 4, emerg. eff. May 12, 1965.

§12108.  Citation.

This act may be cited as the Uniform Statute of Limitation on Foreign Claims Act.

Added by Laws 1965, c. 98, § 5, emerg. eff. May 12, 1965.

§12109.  Limitation of action to recover damages arising from design, planning or construction of improvement to real property.

No action in tort to recover damages

(i) for any deficiency in the design, planning, supervision or observation of construction or construction of an improvement to real property,

(ii) for injury to property, real or personal, arising out of any such deficiency, or

(iii) for injury to the person or for wrongful death arising out of any such deficiency,

shall be brought against any person owning, leasing, or in possession of such an improvement or performing or furnishing the design, planning, supervision or observation of construction or construction of such an improvement more than ten (10) years after substantial completion of such an improvement.

Added by Laws 1967, c. 360, § 1, emerg. eff. May 22, 1967.  Amended by Laws 1978, c. 188, § 1, eff. Oct. 1, 1978.

§12110.  Injury occurring during fifth year after substantial completion.

Notwithstanding the provisions of Section 1 of this act, in the case of such an injury to property or the person or such an injury causing wrongful death, which injury occurred during the fifth year after such substantial completion, an action in tort to recover damages for such an injury or wrongful death may be brought within two (2) years after the date on which such injury occurred (irrespective of the date of death) but in no event may such an action be brought more than seven (7) years after the substantial completion of construction of such an improvement.

Added by Laws 1967, c. 360, § 2, emerg. eff. May 22, 1967.

§12111.  Period for bringing actions not extended.

Nothing in this act shall be construed as extending the period prescribed by the laws of this state for the bringing of any action.

Added by Laws 1967, c. 360, § 3, emerg. eff. May 22, 1967.

§12-112.  Repealed by Laws 1978, c. 188, § 2, eff. Oct. 1, 1978.

§12113.  "Person" defined.

As used in this act, the term "person" shall mean an individual, corporation, partnership, business trust, unincorporated organization, association or joint stock company.

Added by Laws 1967, c. 360, § 5, emerg. eff. May 22, 1967.

§12-121.  Repealed by Laws 1947, c. 188, § 248.

§12-122.  Repealed by Laws 1947, c. 188, § 248.

§12-123.  Repealed by Laws 1947, c. 188, § 248.

§12-124.  Repealed by Laws 1947, c. 188, § 248.

§12-125.  Repealed by Laws 1947, c. 188, § 248.

§12-126.  Repealed by Laws 1947, c. 188, § 248.

§12-130.  Actions brought pursuant to Affordable Access to Health Care Act.

The venue of civil actions for damages brought pursuant to the Affordable Access to Health Care Act, Section 1-1708.1A et seq. of Title 63 of the Oklahoma Statutes, shall be in a county where the cause of action or any portion thereof arose, or in any county in which any of the defendants reside, or in the case of a corporation, in a county in which it is situated, or has its principal office or place of business, or in any county where a codefendant of such corporation may be sued.  Upon a finding of lack of venue, the court shall transfer or dismiss the action; provided, however, that if the court finds lack of venue and that a dismissal would operate as a dismissal with prejudice, the court shall transfer the action.

Added by Laws 2004, c. 368, § 2, eff. Nov. 1, 2004.

§12-131.  Actions brought where subject located.

Except as provided in Section 132 of this title or Section 163 of Title 51 of the Oklahoma Statutes:

1.  Actions for the following causes shall be brought in the county in which the subject of the action is situated

a. for the recovery of real property, or of any estate, or interest therein, or the determination in any form of any such right or interest,

b. for the partition of real property,

c. for the sale of real property under a mortgage, lien, or other encumbrance or charge, and

d. to quiet title, to establish a trust in, remove a cloud on, set aside a conveyance of, or to enforce or set aside an agreement to convey real property; and

2.  For all damages to land, crops, or improvements thereon, actions shall be brought in the county where the damage occurs.

R.L. 1910, § 4671.  Amended by Laws 1957, p. 78, § 2; Laws 1999, c. 293, § 2 eff. Nov. 1, 1999.

§12132.  Realty located in two or more counties  Specific performance.

If real property, the subject of an action, be an entire tract, and situated in two or more counties, or if it consists of separate tracts, situated in two or more counties, the action may be brought in any county in which any tract, or part thereof, is situated, unless it be an action to recover possession thereof, and if the property be an entire tract situated in two or more counties, an action to recover possession thereof may be brought in either of such counties; but if it consists of separate tracts, in different counties, the possession of such tracts must be recovered by separate actions brought in the counties where such tracts are situated.  An action to compel the specific performance of a contract to sell real estate may be brought in the county where the land lies or where the defendants, or any of them reside or may be summoned.

R.L. 1910, § 4672.

§12133.  Actions brought where cause arose.

Actions for the following causes must be brought in the county where the cause, or some part thereof arose:

First.  An action for the recovery of a fine, forfeiture or penalty imposed by statute, except when imposed for an offense committed on a river or other stream of water, road or other place which is the boundary of two or more counties, the cause of action shall be deemed to have arisen in each of said counties, and may be brought in any county bordering on such river, watercourse, road or other place, and opposite to the place where the offense was committed.

Second.  An action against a public officer for an act done by him in virtue, or under color, of his office, or for neglect of his official duties.

Third.  An action on the official bond or undertaking of a public officer.

R.L. 1910, § 4673.

§12134.  Domestic corporations.

An action, other than one of those mentioned in first three sections of this article, against a corporation created by the laws of this state, may be brought in the county in which it is situated, or has its principal office or place of business, or in which any of the principal officers thereof may reside, or be summoned, or in the county where the cause of action or some part thereof arose, or in any county where a codefendant of such corporation created by the laws of this state may properly be sued.

R.L. 1910, § 4674.  Amended by Laws 1913, c. 83, p. 133, § 1; Laws 1970, c. 190, § 2, eff. Jan. 1, 1971.

§12135.  Actions against transportation or transmission companies.

Actions may be commenced against any transportation or transmission company in the county where any person resides upon whom service of summons is authorized to be made, irrespective of the order in which such persons are named in this chapter, and irrespective of the residence of any superior officer or authorized person upon whom service of summons may be had; or in the county where the cause of action, or some part thereof may have accrued; or, in any county through which or into which the lines of road or any part of the structure of such company may be, or passes; and the plaintiff may elect in which county he will bring the action.

R.L. 1910, § 4675.

§12136.  Actions against turnpike companies.

An action, other than one of those mentioned in the first three sections of this article, against a turnpike road company, may be brought in any county in which any part of such turnpike road or roads lie.

R.L. 1910, § 4676.

§12-137.  Actions against foreign corporations and nonresidents.

In addition to the other counties in which an action may be brought against a nonresident of this state, or a foreign corporation, such action may be brought in any county in which there may be property of or debts owing to such defendant, or where such defendant may be found, or in any county where a codefendant may properly be sued; if such defendant be a foreign insurance company the action may be brought in any county where such cause of action, or any part thereof, arose, or where the plaintiff resides or where such company has an agent.

R.L. 1910, § 4677.  Amended by Laws 1975, c. 125, § 1, emerg. eff. May 13, 1975.

§12-138.  Repealed by Laws 1971, c. 23, § 3, eff. March 22, 1971.

§12139.  Other actions  Venue when creditor has assigned right.

Every other action must be brought in the county in which the defendant or some one of the defendants resides or resided at the time the claim arose, or may be summoned; except claims against makers of notes, claims, or other indebtedness which have been assigned, sold or transferred by or from the original payee or obligee, which claims against such original maker of such notes, claims or indebtedness can only be brought in the county in which the said maker of such note, claim or indebtedness or some one of the original makers of such note, claim or indebtedness resides. Provided, however, this section shall not in any way change or limit Section 4671 of the Revised Laws of Oklahoma, 1910.

R.L. 1910, § 4679.  Amended by Laws 1915, c. 62, § 1; Laws 1991, c. 30, § 1, eff. Sept. 1, 1991.

§12140.  Change of venue.

In all cases in which it is made to appear to the court that a fair and impartial trial cannot be had in the county where the suit is pending, the court may, on application of either party, change the place of trial to some county where such objections do not exist.

R.L. 1910, § 4680.

§12141.  Actions for damages by motor vehicles or watercraft.

The venue of civil actions for damages resulting from the use or operation of motor vehicles, or resulting from the operation of boats or other watercraft in the waters of this state, wherein the defendant or defendants resided in the State of Oklahoma at the time of injury, shall be, at the option of the plaintiff or plaintiffs, in either of the following:

1.  In any county of Oklahoma where service of summons can be obtained upon one or more of the defendants as now provided by law.

2.  In any county where the damages or a part thereof were sustained.

The plaintiff or plaintiffs may cause summons to issue to any county in Oklahoma for service upon one or more of the defendants.  When service of summons upon one or more of the defendants cannot be obtained in Oklahoma with the exercise of due diligence, service may then be secured upon such defendant or defendants, as now or hereafter provided in Chapter 59, 47 O.S. 1961, for service upon nonresident motorists.

Added by Laws 1953, p. 49, § 1.  Amended by Laws 1965, c. 51, § 1, emerg. eff. March 26, 1965; Laws 1965, c. 246, § 1, emerg. eff. June 16, 1965.

§12142.  Action for collection on open account, statement of account, account stated, note or other instrument of indebtedness  Contracts for goods, wares, merchandise, labor or services.

The venue of civil actions for the collection of an open account, a statement of account, account stated, written or oral contract relating to the purchase of goods, wares or merchandise, labor or services, or for the collection of any note or other instrument of indebtedness shall be, at the option of the plaintiff or plaintiffs, in either of the following:

(a) in any county in which venue may be properly laid as now provided by law; or

(b) in the county in which the debt was contracted or in which the note or other instrument of indebtedness was given.

Added by Laws 1965, c. 94, § 1.  Amended by Laws 1971, c. 45, § 1, eff. Oct. 1, 1971; Laws 1978, c. 305, § 1, eff. July 1, 1978; Laws 1988, c. 4, § 1, eff. Nov. 1, 1987.

§12143.  Venue statutes as cumulative  Application.

All venue statutes are cumulative wherever they appear and any action brought under any such statute may be maintained where brought.  No court shall apply one venue statute in preference to another whether considered general or special.

Added by Laws 1975, c. 105, § 1, emerg. eff. May 6, 1975.

NOTE:  A former § 143 of this title, derived from Laws 1965, c. 94, § 2, was repealed by Laws 1971, c. 45, § 2.

§12-150.  Medical liability actions - Summons.

In any medical liability action, a summons shall be served on the defendant, or defendants, within one hundred eighty (180) days of the filing of the lawsuit or the case shall be deemed dismissed without prejudice.

Added by Laws 2003, c.390, § 9, eff. July 1, 2003.

§12-151.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-152.  Repealed by Laws 1972, c. 214, § 5, eff. Oct. 1, 1972.

§12-153.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-153.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12154.  Summons may issue to other county.

Where the action is rightly brought in any county, a summons shall be issued to any other county against any one or more of the defendants, at the plaintiff's request.

R.L. 1910, § 4706.

§12-154.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-154.2.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-154.3.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-154.4.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-154.5.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-154.6.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-154.7.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-155.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-156.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-157.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-158.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-158.1.  Private process servers - Licensing - Qualifications - Fees - Hearing - Notice - Protests - Proof of service - Revocation of license - List of licensees.

A.  Service and return of process in civil cases may be by an authorized licensed private process server.  The presiding judge of the judicial administrative district in which the county is located, or an associate district judge or district judge of the county as may be designated by the presiding judge, shall be authorized to issue a license to make service of process in civil cases to persons deemed qualified to do so.

B.  Any person eighteen (18) years of age or older, of good moral character, and found ethically and mentally fit may obtain a license by filing an application therefor with the court clerk on a verified form to be prescribed by the Administrative Office of the Courts.

C.  The applicant filing for a license shall:

1.  Pay a license fee of Thirtyfive Dollars ($35.00), and the regular docketing, posting, mailing, and filing fees prescribed by law.  The license shall contain the name, address, a brief description of the licensee, and, at the discretion of the district court clerk, a recent photograph of the licensee.  The license shall state that the licensee is an officer of the court only for the purpose of service of process and only within the county in which the license is issued.  The license shall be carried by the licensee while on duty as a private process server.  At the end of one (1) calendar year from the date of issuance of the initial license, the license shall be renewed for a period of one (1) year.  The license shall be renewed each succeeding year.  A fee of Five Dollars ($5.00) shall be charged for each license renewal.  Upon an annual filing of a certified copy of a license issued pursuant to the provisions of this paragraph and payment of a filing fee of Twenty-five Dollars ($25.00) to the court clerk of any county within this state, a licensed process server may serve process in that county for the district court having jurisdiction for that county; or

2.  Pay a license fee of One Hundred Fifty Dollars ($150.00), and the regular docketing, posting, mailing, and filing fees prescribed by law.  The license shall contain the name, address, a brief description of the licensee, and, at the discretion of the district court clerk, a recent photograph of the licensee.  The license shall state that the licensee is an officer of the court only for the purpose of service of process.  The authority of the licensee shall be statewide.  The license shall be carried by the licensee while on duty as a private process server.  At the end of one (1) calendar year from the date of issuance of the initial license, the license shall be renewed for a period of three (3) years.  The license shall be renewed each succeeding three (3) years.  A fee of Fifteen Dollars ($15.00) per renewal shall be charged for each license renewal.

All fees collected pursuant to this section shall be deposited in the court fund.

D.  Upon the filing of an application for a license, the court clerk shall give five (5) days' notice of hearing by causing the notice to be posted in the courthouse.  A copy of the notice shall be mailed to the district attorney, the sheriff, and the chief of police or marshal in the county seat and shall contain the name of the applicant and the time and place the presiding judge or the associate district judge or district judge designated by the presiding judge, will act upon the application.

E.  If, at the time of consideration of the application or renewal, there are no protests and the applicant appears qualified, the application for the license shall be granted by the presiding judge or such associate district judge or district judge as is designated by the presiding judge and, upon executing bond running to the State of Oklahoma in the amount of Five Thousand Dollars ($5,000.00) for faithful performance of his or her duties and filing the bond with the court clerk, the applicant shall be authorized and licensed to serve civil process statewide.

F.  If any citizen of the county files a written protest setting forth objections to the licensing of the applicant, the district court clerk shall so advise the presiding judge or such associate district judge or district judge as is designated by the presiding judge, who shall set a later date for hearing of application and protest.  The hearing shall be held within thirty (30) days and after notice to all persons known to be interested.

G.  Proof of service of process shall be shown by affidavit as provided for by subsection G of Section 2004 of this title.

H.  The district attorney of the county wherein a license authorized under this act has been issued may file a petition in the district court to revoke the license issued to any licensee, as authorized pursuant to the provisions of this section, alleging the violation by the licensee of any of the provisions of the law.  After at least ten (10) days' notice by certified mail to the licensee, the chief or presiding judge, sitting without jury, shall hear the petition and enter an order thereon.  If the license is revoked, the licensee shall not be permitted to reapply for a license for a period of five (5) years from the date of revocation.  Notwithstanding any other provisions of this section, any licensee whose license has been revoked one time shall pay the sum of One Thousand Dollars ($1,000.00) as a renewal fee.  If a second revocation occurs, the chief or presiding judge shall not allow an applicant to renew the license.

I.  The court clerk shall keep posted at all times in his office the list of licensed private process servers.  Any person in need of a process server's services may designate one from the names on the list, before presenting summons to the court clerk for issuance, without necessity for individual judicial appointment.

Added by Laws 1976, c. 74, § 1, emerg. eff. April 29, 1976.  Amended by Laws 1978, c. 156, § 1, emerg. eff. Oct. 1, 1978; Laws 1979, c. 177, § 1, eff. Oct. 1, 1979; Laws 1984, c. 157, § 1, eff. Nov. 1, 1984; Laws 1985, c. 277, § 1, eff. Nov. 1, 1985; Laws 1987, c. 83, § 1, eff. Nov. 1, 1987; Laws 1998, c. 310, § 2, eff. Nov. 1, 1998; Laws 2003, c. 440, § 1, eff. July 1, 2003.

§12158.2.  Request of server  Fees.

The process served by a licensee, authorized herein, shall be upon a request by the party or person desiring to obtain the services of said licensee.  The fees to be paid for the services shall be agreed upon by them, and such fees shall not be collected by, nor handled through, the court clerk's office.

Added by Laws 1976, c. 74, § 2, emerg. eff. April 29, 1976.

§12-159.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-160.  Repealed by Laws 1968, c. 293, § 3, eff. May 3, 1968.

§12-161.  Repealed by Laws 1972, c. 214, § 5, eff. Oct. 1, 1972.

§12-162.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-163.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-164.  Repealed by Laws 1963, c. 24, § 1, eff. March 26, 1963.

§12-165.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-166.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-167.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-168.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-169.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.  Repealed by Laws 1972, c. 208, § 12, eff. Oct. 1, 1972.

§12-170.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.2.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.3.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.4.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.5.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.6.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.7.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.8.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-170.9.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-171.  Repealed by Laws 1972, c. 208, § 12, eff. Oct. 1, 1972.

§12-171.1.  Effect of affidavit of service.

No judgment rendered more than ten (10) years prior hereto against unknown heirs, executors, administrators, devisees, trustees or assigns of any deceased person or, in the alternative, against a person or his unknown heirs, executors, administrators, devisees and assigns, shall ever be construed or held to be either void or voidable on the ground of the alleged insufficiency of said affidavit, provided the requirements of 12 O.S. 1961, § 171, are met in such affidavit, either directly or by inference.  All such judgments, if not otherwise defective, are hereby declared valid and legally effective and conclusive as of the date thereof.  Provided, that nothing in this act shall be construed to affect any litigation now pending in any courts of the State of Oklahoma on the effective date of this act.

Added by Laws 1967, c. 143, § 1, emerg. eff. April 27, 1967.

§12-172.  Repealed by Laws 1972, c. 208, § 12, eff. Oct. 1, 1972.

§12-173.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-174.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-176.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-177.  Repealed by Laws 1947, p. 79, § 2.

§12177.1.  Judgment against unknown heirs or devisees  Judgment against party served by publication.

No judgment heretofore or hereafter rendered in any action against unknown heirs or devisees of a deceased person shall ever be construed, or held to be, either void or voidable upon the ground that an affidavit of the plaintiff to the effect that the name of such heirs or devisees, or any of them, and their residences, are unknown to the plaintiff, was not annexed to his petition; and all such judgments, if not otherwise void, are hereby declared to be valid and binding from the date of rendition.

No judgment heretofore or hereafter rendered in any action against any person or party served by publication shall be construed or held to be void or voidable because the affidavit for such service by publication was made by the attorney for the plaintiff or because the petition or other pleading was verified by the attorney for the plaintiff or party seeking such service by publication.  In all such cases it shall be conclusively presumed, if otherwise sufficient, that the allegations and statements made by such attorney were and are in legal effect and for all purposes made by plaintiff and shall have the same force and effect as if actually made by the plaintiff.  All such judgments, if not otherwise defective or void, are hereby declared valid and legally effective and conclusive as of the date thereof as if such affidavit was made or the petition or pleading was verified by the plaintiff or other party obtaining such service by publication.  Provided further, that nothing in this act shall be construed to affect any litigation now pending in any courts of the State of Oklahoma on the effective date of this act.

Added by Laws 1947, p. 79, § 3.  Amended by Laws 1957, p. 80, § 1.

§12177.2.  Limitation of actions.

Provided, any proceeding or suit or action to challenge or vacate or reopen a judgment ratified or confirmed by this act or law shall be commenced within six (6) months from the effective date hereof.  Unless such suit or proceeding is begun within such time, the right to attack or challenge or question the validity of such judgment shall be forever barred.

Added by Laws 1957, p. 81, § 2.

§12178.  Service on some of several defendants.

Where the action is against two or more defendants, and one or more shall have been served, but not all of them, the plaintiff may proceed as follows:

First.  If the action be against defendants jointly indebted upon contract, tort, or any other cause of action, he may proceed against the defendants served, unless the court otherwise direct; and if he recover judgment, it may be entered against all the defendants thus jointly indebted, so far only as that it may be enforced against the joint property of all, and the separate property of the defendants served; and if they are subject to arrest, against the persons of the defendants served.

Second.  If the action be against defendants severally liable, he may, without prejudice to his rights against those not served, proceed against the defendants served in the same manner as if they were the only defendants.

R.L. 1910, § 4730.  Amended by Laws 1925, c. 186, p. 291, § 1.

§12179.  Judgment no bar as to defendants not served.

Nothing in this code shall be so construed as to make a judgment, against one or more defendants jointly or severally liable, a bar to another action against those not served.

R.L. 1910, § 4731.

§12-180.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-180.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12181.  Record of judgment in realty case.

When any part of real property, the subject matter of an action, is situated in any other county or counties than the one in which the action is brought, a certified copy of the judgment in such action must be recorded in the office of the county clerk of such other county or counties, before it shall operate therein as notice.  It shall operate as such notice, when recorded in the office of the county clerk, in the county where it is rendered.

R.L. 1910, § 4733.  Amended by Laws 1977, c. 207, § 2, eff. Oct. 1, 1977.

§12182.  Unincorporated associations and trusts  Suits against  Service of process.

When any two or more persons associate themselves together and transact business for gain or speculation under a particular appellation, not being incorporated, they may be sued by such appellation without naming the individuals composing such association and service of process may be had upon such association by personal service as provided by law for services of summons in civil actions, upon any member of such unincorporated association, or, if the case be one in which service by publication may be had under the laws of this state, and service of summons either within or outside of the state cannot be had, with due diligence, upon any of the members of such unincorporated association, service by publication may be had upon such association by its particular appellation.  Provided further, that service may be had upon any common law trust or any other unincorporated association or trust of individuals designating themselves as a trust or represented by an individual as trustee, by service upon any one of such individuals as may be designated as trustee for said trust, the same as in any other civil action.  Venue in such cases, in addition to that now provided, shall be the same as that provided for actions involving domestic corporations.

Added by Laws 1931, p. 4, art. 3, § 1.  Amended by Laws 1973, c. 262, § 4, operative July 1, 1973; Laws 1976, c. 17, § 1, eff. Oct. 1, 1976.

§12-183.  Repealed by Laws 1973, c. 262, § 8, operative July 1, 1973.

§12-184.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-185.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-185.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-186.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12187.  Action against nonresident defendant(s) - Venue.

In addition to the other counties in which an action may be brought against a nonresident of this state, an action where all defendants are nonresidents of the state may be brought in the county where the cause of action arose or in the county where the plaintiff or one of the plaintiffs resides.  If one or more of the defendants is a resident of this state, the action shall be brought in any county where venue would be proper as to the resident defendant or one of the resident defendants if there are several.

Added by Laws 1963, c. 32, § 1.  Amended by Laws 1965, c. 54, § 1, emerg. eff. March 29, 1965; Laws 1967, c. 228, § 1, emerg. eff. May 2, 1967; Laws 1972, c. 208, § 8, eff. Oct. 1, 1972; Laws 1984, c. 164, § 31, eff. Nov. 1, 1984.

§12-188.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-189.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-190.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-221.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-222.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-223.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-224.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-225.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-226.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-227.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-228.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-228a.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-229.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-230.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-231.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-232.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-233.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-234.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-235.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-236.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12236a.  Party defendants in real property actions.

In an action involving real property any person appearing in any manner in the title thereto, or claiming or appearing to claim some interest in the real property involved, may be included as a party defendant by naming such person as a party defendant in the caption of such petition; and when such person is made a defendant in the body of the petition under the appellation of substantially the following words "said defendant named herein claims some right, title, lien, estate, encumbrance, claim, assessment or interest in and to the real property involved herein, adverse to plaintiff which constitutes a cloud upon the title of plaintiff and defendant has no right, title, lien, estate, encumbrance, claim, assessment or interest, either in law or in equity, in and to the real property involved herein", that same is sufficient to include any and all claims, known or unknown, that such defendant may have in and to the real property involved in such case, it not being necessary to set out the reason in the petition, or other pleading, for such person being made a party defendant.

Added by Laws 1961, p. 61, § 1.

§12-237.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-238.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-239.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-240.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-241.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-242.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-243.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12244.  Transferred to § 17.1 of Title 10.

§12-245.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-261.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-262.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-263.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-264.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-264.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-265.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-266.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-267.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-268.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-268A.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-269.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12270.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-271.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-272.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-273.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-273.1.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-274.  Repealed by Laws 1965, c. 120, § 2.

§12-275.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-276.  Repealed by Laws 1963, c. 125, § 2.

§12-277.  Repealed by Laws 1963, c. 125, § 2.

§12-278.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-279.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-280.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-281.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-282.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-283.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-284.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-285.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-286.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-287.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-288.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-289.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-290.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-291.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-292.  Repealed by Laws 1977, c. 86, § 1, eff. Oct. 1, 1977.

§12-293.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-294.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-295.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-296.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-297.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-298.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-299.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-300.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-301.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-302.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12303.  Libel or slander  Alleging publication concerning plaintiff.

In an action for libel or slander, it shall be sufficient to state, generally, that the defamatory matter was published or spoken of the plaintiff; and if the allegation be denied, the plaintiff must prove, on the trial, the facts, showing that the defamatory matter was published or spoken of him.

R.L. 1910, § 4776.

§12304.  Truth as defense in libel or slander  Mitigation.

In the actions mentioned in the last section, the defendant may allege the truth of the matter charged as defamatory, and may prove the same, and any mitigating circumstances, to reduce the amount of damages, or he may prove either.

R.L. 1910, § 4777.

§12305.  Description of real property.

In any action for the recovery of real property, it shall be described with such convenient certainty as will enable an officer holding an execution to identify it.

R.L. 1910, § 4778.

§12305.1.  Pleading recorded instruments affecting real estate.

From and after the passage of this act in all civil cases whereby it is necessary to incorporate, in the pleadings, facts concerning instruments of record affecting real estate, that such incorporation may be made by reference to the date of such instrument, and the book and page number where recorded in lieu of affixing a copy of the same to such pleadings.

Added by Laws 1953, p. 52, § 1.

§12-306.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-307.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-308.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12309.  Tenders  How made  Deposit in court.

When a tender of money is alleged in any pleading, it shall not be necessary to deposit the money in court when the pleading is filed, but it shall be sufficient if the money is deposited in court at trial, or when ordered by the court.

R.L. 1910, § 4782.

§12310.  Lost pleadings.

If an original pleading be lost or withheld by any person the court may allow a copy thereof to be substituted.

R.L. 1910, § 4783.

§12-311.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-312.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-313.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-314.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-315.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-316.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-317.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-318.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-319.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-320.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-321.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-322.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-323.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-324.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-381.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-382.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-383.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-384.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-385.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-385.1.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-385.2.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-385.3.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-386.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-387.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-388.  Repealed by Laws 1982, c. 198, § 16.

§12-389.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-390.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-390.1.  Repealed by Laws 1982, c. 198, § 16.

§12-391.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12392.  Disobedience of subpoena or refusal to be sworn or answer as a witness punishable as contempt.

Disobedience of a subpoena, or refusal to be sworn or to answer as a witness, when lawfully ordered, may be punished as a contempt of the court or officer by whom his attendance or testimony is required.

R.L. 1910, § 5057.  Amended by Laws 1980, c. 47, § 1, eff. Oct. 1, 1980.

§12393.  Attachment of witness for nonattendance.

When a witness fails to attend in obedience to a subpoena (except in case of a demand and failure to pay his fees), the court or officer before whom his attendance is required may issue an attachment to the sheriff, coroner or constable of the county, commanding him to arrest and bring the person therein named before the court or officer, at a time and place to be fixed in the attachment, to give his testimony and answer for the contempt.  If the attachment be not for immediately bringing the witness before the court or officer, a sum may be fixed in which the witness may give an undertaking, with surety, for his appearance; such sum shall be endorsed on the back of the attachment; and if no sum is so fixed and endorsed, it shall be One Hundred Dollars ($100.00).  If the witness be not personally served, the court may, by a rule, order him to show cause why an attachment should not issue against him.

R.L. 1910, § 5058.

§12394.  Punishment for contempt  Liability to party injured.

A.  The punishment for the contempt provided in Section 393 of this title shall be as follows:  When the witness fails to attend, in obedience to the subpoena, except in case of a demand and failure to pay his fees, the court or officer may fine the witness in a sum not exceeding Fifty Dollars ($50.00).  In other cases, the court or officer may fine the witness in a sum not exceeding Fifty Dollars ($50.00), or may imprison him in the county jail, there to remain until he shall submit to be sworn, testify or give his deposition.  The fine imposed by the court shall be paid into the county treasury, and that imposed by the officer shall be for the use of the party for whom the witness was subpoenaed.  The witness shall, also, be liable to the party injured for any damages occasioned by his failure to attend, or his refusal to be sworn, testify or give his deposition.

B.  The punishment provided in this section shall not apply where the witness refuses to subscribe a deposition.

R.L. 1910, § 5059.  Amended by Laws 1980, c. 47, § 2, eff. Oct. 1, 1980.

§12395.  Discharge when imprisonment illegal.

A witness so imprisoned by an officer before whom his deposition is being taken, may apply to a judge of a court of record, who shall have power to discharge him, if it appears that his imprisonment is illegal.

R.L. 1910, § 5060.

§12396.  Requisites of attachment  Order of commitment.

Every attachment for the arrest, or order of commitment to prison of a witness by a court or officer, pursuant to this article, must be under the seal of the court or officer, if he have an official seal, and must specify, particularly, the cause of arrest or commitment; and if the commitment be for refusing to answer a question, such question must be stated in the order.  Such order of commitment may be directed to the sheriff, coroner or any constable of the county where such witness resides, or may be at the time, and shall be executed by committing him to the jail of such county, and delivering a copy of the order to the jailor.

R.L. 1910, § 5061.

§12-397.  Prisoner as witness or complaining or defending party - Release for examination - Notice - Attorney fee award prohibited - Writ of habeas corpus.

A.  A person confined in any prison in this state may by order of any court of record, be required to be produced for oral examination as a witness by the court in the county where he is imprisoned, but in all other cases his examination must be by deposition.

B.  Any person or a prisoner confined in any prison or jail in this state who is the complaining party or defending party in any form of a civil action may apply for a Writ of Habeas Corpus for the purpose of having the prisoner appear before the court for an evidentiary hearing in which the court shall take testimony from the prisoner.  The custodian of the prisoner shall be given prior notice of the application and fifteen (15) days to respond prior to the decision of the court.  If the court issues such writ, it shall be issued and delivered to the custodian of the prisoner at least fifteen (15) days prior to the date the prisoner is to appear, shall order the custodian to be paid for all costs of transportation and shall order the prisoner to be delivered to the court named in the writ.  The court shall not consider a writ of habeas corpus ad testificandum except for a hearing on the merits of the civil action.  The court shall not award attorney fees and costs to the prevailing party in this matter.  All pretrial hearings for the civil action that involve a prisoner shall be conducted by telephone, deposition or video conference.

C.  If upon application, the court issues a Writ of Habeas Corpus as provided in subsection B of this section, it shall order the person applying for such writ or other appropriate party to pay to the custodian executing the writ all costs of transporting the prisoner to and from the court.  No court shall waive the requirement to pay the costs of transportation to the custodian.  The writ shall also serve as a judgment against the prisoner, if the prisoner is the party ordered to pay transportation costs or was the party seeking the writ, and may be enforced by the detaining governmental unit without further order of any court for a period of five (5) years after the date of the writ.  The custodian executing the release shall notify the prisoner and the court, at the time of delivery, of the costs of transportation.

D.  Any writ that fails to comply with all of the requirements of this section shall be void and unenforceable and no officer or employee of the custodian shall be liable for failing to execute said writ.

R.L. 1910, § 5062.  Amended by Laws 1993, c. 174, § 1, emerg. eff. May 10, 1993; Laws 2002, c. 402, § 2, eff. July 1, 2002; Laws 2004, c. 168, § 2, emerg. eff. April 27, 2004; Laws 2005, c. 159, § 2, emerg. eff. May 10, 2005.

NOTE:  Laws 2004, c. 168, § 18, providing for an effective date of Nov. 1, 2004, was repealed by Laws 2004, c. 382, § 4, emerg. eff. June 3, 2004.

§12398.  Examination by deposition  Custody.

If a prisoner's testimony is taken by deposition, he shall remain in the custody of the official charged with the prisoner's custody.  The official custodian shall afford reasonable facilities for the taking of the deposition.

R.L. 1910, § 5063.  Amended by Laws 1993, c. 174, § 2, emerg. eff. May 10, 1993.

§12399.  Witness privileged.

A witness shall not be liable to be sued in a county in which he does not reside, by being served with a summons in such county, while going, returning or attending, in obedience to a subpoena.

R.L. 1910, § 5064.

§12400.  Witness may demand fees each day  Exception.

At the commencement of each day after the first day, a witness may demand his fees for that day's attendance in obedience to a subpoena; and if the same be not paid, he shall not be required to remain, except witnesses subpoenaed by any state department, board, commission or legislative committee authorized by law to issue subpoenas shall be paid for their attendance and necessary travel as provided by law in other cases at the time their testimony is completed.

R.L. 1910, § 5065.  Amended by Laws 1961, p. 63, § 3.

§12-401.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12411.  Privilege.

No testimony given by a witness before the House of Representatives or the Senate, or before any committee established by a Resolution of the House, or Senate, or Concurrent Resolution of the two Houses of the Legislature, shall be used as evidence in any criminal proceeding against him in any court, except in a prosecution for perjury committed in giving such testimony.  But an official paper or record produced by him is not within the privilege.

Added by Laws 1957, p. 167, § 1.

§12412.  Procedure.

In the case of proceedings before a committee that twothirds (2/3) of the members of the full committee shall by affirmative vote have authorized such witness, to be granted immunity under this act with respect to the transactions, matters or things concerning which he is compelled, after having claimed his privilege against selfincrimination, to testify or produce evidence by direction of the presiding officer and that an order of the district or superior court for the county wherein the inquiry is being carried on has been entered into the record requiring said person to testify or produce evidence.  Such an order may be issued by a district or superior court judge upon application by a duly authorized representative of the House of Representatives or Senate or of the committee concerned.  Neither house nor any committee thereof nor any joint committee of the two houses of the Legislature shall grant immunity to any witness without first having notified the Attorney General of the State of Oklahoma of such action and thereafter having secured the approval of the district or superior court for the county wherein the inquiry is being held.  The Attorney General of the State of Oklahoma shall be notified of the time of each proposed application to the district or superior court and shall be given an opportunity to be heard with respect thereto prior to the entrance into the record of the order of the district or superior court.  No witness shall be exempt from prosecution for perjury or contempt committed while giving testimony or producing evidence under compulsion as provided in this section.

Added by Laws 1957, p. 168, § 2.

§12413.  Oaths.

The President of the Senate, the Speaker of the House of Representatives, or a chairman of committee of the whole, or of any committee or either House of the Legislature, is empowered to administer oaths to witnesses in any case under their examination.

Added by Laws 1957, p. 168, § 3.

§12414.  Penalties.

Every person who having been summoned as a witness by the authority of either house of the Legislature, to give testimony or produce papers upon any matter under inquiry before either house, or any committee of either house of the Legislature, willfully makes default, or who, having appeared, refuses to answer any question pertinent to the question under inquiry, shall be deemed guilty of a misdemeanor, punishable by a fine of not more than Five Thousand Dollars ($5,000.00) nor less than One Hundred Dollars ($100.00), and imprisonment in a county jail for not less than one (1) month nor more than twelve (12) months.

Added by Laws 1957, p. 168, § 4.

§12415.  Disgrace as ground for refusal to testify.

No witness is privileged to refuse to testify to any fact, or produce any paper, respecting which he shall be examined by either house of the Legislature, or by any committee of either house, upon the ground that his testimony to such fact or his production of such paper may tend to disgrace or otherwise render him infamous.

Added by Laws 1957, p. 168, § 5.

§12416.  Prosecution.

Whenever a witness summoned as mentioned in Section 4 of this act fails to testify, and the facts are reported to either house, the President of the Senate or Speaker of the House, as the case may be, shall certify the fact under the seal of the Senate or House to the Attorney General and district attorney of the county where the witness failed to appear, whose duty it shall be to bring the matter in the proper court by information or indictment for prosecution.

Added by Laws 1957, p. 168, § 6.

§12417.  Fees and mileage.

Witnesses shall be paid the same fees and mileage as are paid in civil cases in district and superior courts.

Added by Laws 1957, p. 168, § 7.

§12-418.1.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.2.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.3.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.4.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.5.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.6.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.7.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.8.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.9.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.10.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.11.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-418.12.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12421.  Modes of taking testimony.

The testimony of witnesses is taken in three modes:

First.  By affidavits.

Second.  By deposition.

Third. By oral examination.

R.L. 1910, § 5067.

§12422.  Affidavit defined.

An affidavit is a written declaration, under oath, made without notice to the adverse party.

R.L. 1910, § 5068.

§12-423.  Repealed by Laws 1982, c. 198, § 16.

§12-424.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-425.  Repealed by Laws 1982, c. 198, § 16.

§12-426.  Statement under penalty of perjury.

Whenever, under any law of Oklahoma or under any rule, order, or requirement made pursuant to the law of Oklahoma, any matter is required or permitted to be supported, evidenced, established, or proved by the sworn statement, declaration, verification, certificate, oath, or affidavit, in writing of the person making the same (other than a deposition, or any oath of office, or an oath required to be taken before a specified official other than a notary public), the matter may with like force and effect be supported, evidenced, established, or proved by the unsworn statement in writing of the person made and signed under penalty of perjury setting forth the date and place of execution and that it is made under the laws of Oklahoma.  The statement under penalty of perjury may be substantially in the following form:

"I state under penalty of perjury under the laws of Oklahoma that the foregoing is true and correct.

______________________________ _________________________________

(Date and Place) (Signature)"

The signed statement under penalty of perjury shall constitute a legally binding assertion that the contents of the statement to which it refers are true.  This section shall not affect any requirement for acknowledgment of an instrument affecting real property.

Added by Laws 2002, c. 468, § 2, eff. Nov. 1, 2002.

§12431.  Use of affidavit.

An affidavit may be used to verify a pleading, to prove the service of a summons, notice or other process in an action, to obtain a provisional remedy, an examination of a witness, a stay of proceedings, or upon a motion or in any other case permitted by law.

R.L. 1910, § 5071.

§12432.  Where and before whom taken.

An affidavit may be made in and out of this state, before any person authorized to administer oaths.

R.L. 1910, § 5072.  Amended by Laws 1989, c. 230, § 1, eff. Nov. 1, 1989.

§12-433.  Repealed by Laws 1982, c. 198, § 16.

§12-434.  Repealed by Laws 1982, c. 198, § 16.

§12-435.  Repealed by Laws 1982, c. 198, § 16.

§12-436.  Repealed by Laws 1982, c. 198, § 16.

§12-437.  Repealed by Laws 1982, c. 198, § 16.

§12-438.  Repealed by Laws 1982, c. 198, § 16.

§12-439.  Repealed by Laws 1982, c. 198, § 16.

§12-440.  Repealed by Laws 1982, c. 198, § 16.

§12-441.  Repealed by Laws 1982, c. 198, § 16.

§12-442.  Repealed by Laws 1982, c. 198, § 16.

§12-443.  Repealed by Laws 1982, c. 198, § 16.

§12-444.  Repealed by Laws 1982, c. 198, § 16.

§12-445.  Repealed by Laws 1982, c. 198, § 16.

§12-446.  Repealed by Laws 1982, c. 198, § 16.

§12-447.  Repealed by Laws 1982, c. 198, § 16.

§12-448.  Repealed by Laws 1982, c. 198, § 16.

§12-449.  Repealed by Laws 1982, c. 198, § 16.

§12-450.  Repealed by Laws 1982, c. 198, § 16.

§12-451.  Repealed by Laws 1982, c. 198, § 16.

§12-452.  Repealed by Laws 1982, c. 198, § 16.

§12-453.  Repealed by Laws 1961, p. 63, § 1, eff. Oct. 27, 1961.

§12-461.  Repealed by Laws 1982, c. 198, § 16.

§12-462.  Repealed by Laws 2002, c. 468, § 79, eff. Nov. 1, 2002.

§12-463.  Repealed by Laws 1982, c. 198, § 16.

§12-481.  Repealed by Laws 1982, c. 198, § 16.

§12-482.  Repealed by Laws 1982, c. 198, § 16.

§12-483.  Repealed by Laws 1982, c. 198, § 16.

§12-484.  Repealed by Laws 1982, c. 198, § 16.

§12-485.  Repealed by Laws 1982, c. 198, § 16.

§12-486.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-487.  Repealed by Laws 1982, c. 198, § 16.

§12-488.  Repealed by Laws 1982, c. 198, § 16.

§12-489.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-490.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-491.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§12-492.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§12-493.  Repealed by Laws 1982, c. 198, § 16.

§12-494.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-495.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-496.  Repealed by Laws 1982, c. 198, § 16.

§12-497.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-498.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-499.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-500.  Repealed by Laws 1982, c. 198, § 16.

§12-501.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-502.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-503.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-504.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-505.  Repealed by Laws 1982, c. 198, § 16.

§12-521.  Repealed by Laws 1982, c. 198, § 16.

§12-522.  Repealed by Laws 1982, c. 198, § 16.

§12-523.  Repealed by Laws 1982, c. 198, § 16.

§12-531.  Repealed by Laws 1965, c. 110, § 14, eff. May 19, 1965.

§12-532.  Repealed by Laws 1965, c. 110, § 14, eff. May 19, 1965.

§12-533.  Repealed by Laws 1965, c. 110, § 14, eff. May 19, 1965.

§12-534.  Repealed by Laws 1965, c. 110, § 14, eff. May 19, 1965.

§12-535.  Repealed by Laws 1965, c. 110, § 14, eff. May 19, 1965.

§12-536.  Repealed by Laws 1965, c. 110, § 14, eff. May 19, 1965.

§12-537.  Repealed by Laws 1982, c. 198, § 16.

§12-538.1.  Repealed by Laws 1982, c. 198, § 16.

§12-538.2.  Repealed by Laws 1982, c. 198, § 16.

§12-538.3.  Repealed by Laws 1982, c. 198, § 16.

§12-538.4.  Repealed by Laws 1982, c. 198, § 16.

§12-538.5.  Repealed by Laws 1982, c. 198, § 16.

§12-538.6.  Repealed by Laws 1982, c. 198, § 16.

§12-538.7.  Repealed by Laws 1982, c. 198, § 16.

§12-538.8.  Repealed by Laws 1982, c. 198, § 16.

§12-538.9.  Repealed by Laws 1982, c. 198, § 16.

§12-538.10.  Repealed by Laws 1982, c. 198, § 16.

§12-538.11.  Repealed by Laws 1982, c. 198, § 16.

§12-538.12.  Repealed by Laws 1982, c. 198, § 16.

§12-538.13.  Repealed by Laws 1982, c. 198, § 16.

§12-541.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-542.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-543.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-544.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-546.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-547.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-548.  Repealed by Laws 1982, c. 198, § 16.

§12-549.  Repealed by Laws 1982, c. 198, § 16.

§12551.  Trial defined.

A trial is a judicial examination of the issues, whether of law or fact, in an action.

R.L. 1910, § 4988.

§12552.  How issues arise  Kinds of issues.

Issues arise on the pleadings, where a fact or conclusion of law is maintained by one party, and controverted by the other.  There are two kinds:  First, of law.  Second, of fact.

R.L. 1910, § 4989.

§12-553.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-554.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-555.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12556.  Trial of issues.

Issues of law must be tried by the court, unless referred.  Issues of fact arising in actions for the recovery of money, or of specific real or personal property, shall be tried by a jury, unless a jury trial is waived, or a reference be ordered, as hereinafter provided.

R.L. 1910, § 4993.

§12556.1.  Constituency of juries in civil actions  Trial without jury in certain cases.

(a) Where the amount in controversy, as stated in the prayer for relief or an affidavit of a party, or as found by the court where the amount in controversy is questioned by the adverse party, does not exceed One Thousand Five Hundred Dollars ($1,500.00), the action shall be tried to the court without a jury.

(b) In actions for forcible entry and detainer, or detention only, of real property and collection of rents therefor a jury shall consist of six (6) persons.

(c) Except as provided in parts (a) and (b) of this section, actions for the recovery of money or specific real or personal property or both shall be tried to a jury of twelve (12) persons (1) if a party requests the recovery of money in the sum of at least Ten Thousand Dollars ($10,000.00) or (2) if a party files an affidavit that the action involves at least Ten Thousand Dollars ($10,000.00) and the adverse party does not controvert the affidavit, or (3) if the adverse party controverts such an affidavit, if one is filed, and the court finds that the action involves at least Ten Thousand Dollars ($10,000.00); all other actions for the recovery of money or specific real or personal property or both shall be tried to a jury composed of six (6) persons.

Added by Laws 1968, c. 371, § 2.  Amended by Laws 1969, c. 331, § 1, emerg. eff. May 7, 1969; Laws 1991, c. 15, § 1.

§12557.  Certain issues of fact tried by court.

All other issues of fact shall be tried by the court, subject to its power to order any issue or issues to be tried by jury, or referred as provided in this Code.

R.L. 1910, § 4994.

§12-558.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-559.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12571.  Summoning jury.

The general mode of summoning the jury is such as is or may be provided by law.

R.L. 1910, § 4996.

§12572.  Causes for challenging jurors.

If there shall be impaneled, for the trial of any cause, any petit juror, who shall have been convicted of any crime which by law renders him disqualified to serve on a jury; or who has been arbitrator on either side, relating to the same controversy; or who has an interest in the cause; or who has an action pending between him and either party; or who has formerly been a juror in the same cause; or who is the employer, employee, counselor, agent, steward or attorney of either party; or who is subpoenaed as a witness; or who is of kin to either party; or any person who shall have served once already on a jury, as a talesman on the trial of any cause, in the same court during the term, he may be challenged for such causes; in either of which cases the same shall be considered as a principal challenge, and the validity thereof be tried by the court; and any petit juror who shall be returned upon the trial of any of the causes hereinbefore specified, against whom no principal cause of challenge can be alleged, may, nevertheless, be challenged on suspicion of prejudice against, or partiality for either party, or for want of competent knowledge of the English language, or any other cause that may render him, at the time, an unsuitable juror; but a resident and taxpayer of the state or any municipality therein shall not be thereby disqualified in actions in which such municipality is a party.  The validity of all challenges shall be determined by the court.

R.L. 1910, § 4997.

§12573.  Order of challenges.

The plaintiff first, and afterward the defendant, shall complete his challenges for cause.  They may then, in turn, in the same order, have the right to challenge one juror each, until each shall have peremptorily challenged three jurors, but no more.

R.L. 1910, § 4998.

§12574.  Vacancies filled at once  Challenges to jurors.

After each challenge, the vacancy shall be filled before further challenges are made; and any new juror thus introduced may be challenged for cause as well as peremptorily.

R.L. 1910, § 4999.

§12-575.  Repealed by Laws 1961, p. 64, § 1, eff. Oct. 27, 1961.

§12575.1.  Selection of jury in discretion of court  Manner.

Notwithstanding other methods authorized by law, the trial judge may direct in his discretion that a jury in a civil case be selected in the following manner:

(a) if the case be triable to a twelveman jury, eighteen prospective jurors shall be called and seated in the box and then examined on voir dire; when eighteen such prospective jurors have been passed for cause, each side of the lawsuit shall exercise its peremptory challenges out of the hearing of the jury by alternately striking three names from the list of those so passed for cause, and the remaining twelve persons shall be sworn to try the case;

(b) if the case be triable to a sixman jury, twelve prospective jurors shall be called and seated in the box and then examined on voir dire; when twelve such prospective jurors have been passed for cause, each side of the lawsuit shall exercise its peremptory challenges out of the hearing of the jury by alternately striking three names from the list of those so passed for cause, and the remaining six persons shall be sworn to try the case.

If there be more than one defendant in the case, and the trial judge determines on motion that there is a serious conflict of interest between them, he may, in his discretion, allow each defendant to strike three names from the list of jurors seated and passed for cause.  In such case he shall appropriately increase the number of jurors initially called and seated in the box for voir dire examination.

Added by Laws 1969, c. 252, § 1, emerg. eff. April 24, 1969.

§12576.  Oath of jury.

The jury shall be sworn to well and truly try the matters submitted to them in the case in hearing, and a true verdict give, according to the law and the evidence.

R.L. 1910, § 5001.

§12577.  Order of trial.

When the jury has been sworn, the trial shall proceed in the following order, unless the court for special reasons otherwise directs:

First.  The party on whom rests the burden of the issues may briefly state his case, and the evidence by which he expects to sustain it.

Second.  The adverse party may then briefly state his defense, and the evidence he expects to offer in support of it.

Third.  The party on whom rests the burden of the issues must first produce his evidence; after he has closed his evidence the adverse party may interpose and file a demurrer thereto, upon the ground that no cause of action or defense is proved.  If the court shall sustain the demurrer, such judgment shall be rendered for the party demurring as the state of the pleadings or the proof shall demand.  If the demurrer be overruled, the adverse party will then produce his evidence.

Fourth.  The parties will then be confined to rebutting evidence unless the court, for good reasons in furtherance of justice, permits them to offer evidence in the original case.

Fifth.  When the evidence is concluded and either party desires special instructions to be given to the jury, such instructions shall be reduced to writing, numbered, and signed by the party or his attorney asking the same, and delivered to the court.  The court shall give general instructions to the jury, which shall be in writing, and be numbered, and signed by the judge, if required by either party.

Sixth.  When either party asks special instructions to be given to the jury, the court shall either give such instructions as requested, or positively refuse to do so; or give the instructions with modification in such manner that it shall distinctly appear what instructions were given in whole or part, and in like manner those refused, so that either party may except to the instructions as asked for, or as modified, or to the modification, or to the refusal.  All instructions given by the court must be signed by the judge; and filed together with those asked for by the parties as a part of the record.

Seventh.  After the instructions have been given to the jury the cause may be argued.

R.L. 1910, § 5002.

§12577.1.  Oklahoma Uniform Jury Instructions  Institution of.

Inasmuch as many judgments in actions tried by juries are set aside and vacated on account of errors in instructions; and, whereas, justice is withheld, delayed, and, in some cases, denied on account of such erroneous instructions; and, the compilation and adoption of a body of uniform instructions in civil and criminal cases tried by juries in the courts of this state is necessary to the equal and uniform administration of justice; and, whereas, the justices and judges of the appellate courts of this state are in the best position to properly prescribe such instructions on this subject to the Legislature; the Supreme Court of the State of Oklahoma and the Court of Criminal Appeals of Oklahoma are respectively requested and authorized to proceed to prescribe and institute uniform instructions to be given in jury trials of civil or criminal cases, such instructions to be called:  "Oklahoma Uniform Jury Instructions."  (OUJI).

Added by Laws 1968, c. 201, § 1, emerg. eff. April 19, 1968.

§12577.2.  Use of instructions  Requests  Copies.

Whenever Oklahoma Uniform Jury Instructions (OUJI) contains an instruction applicable in a civil case or a criminal case, giving due consideration to the facts and the prevailing law, and the court determines that the jury should be instructed on the subject, the OUJI instructions shall be used unless the court determines that it does not accurately state the law.  Whenever OUJI does not contain an instruction on a subject on which the court determines that the jury should be instructed, the instruction given on that subject should be simple, brief, impartial and free from argument.  Counsel for either party or parties shall have a right to request instructions by so requesting in writing.

Each instruction shall be accompanied by a copy, and a copy shall be delivered to opposing counsel.  In addition to numbering the copies and indicating who tendered them, the copy shall contain a notation substantially as follows:

"OUJI No. ______" or "OUJI No. ______ Modified" or "Not in OUJI" as the case may be.

Added by Laws 1968, c. 201, § 2, emerg. eff. April 19, 1968.

§12577.3.  Appropriations.

The Supreme Court of Oklahoma and the Court of Criminal Appeals are authorized and requested to include in their respective budget requests, a reasonable appropriation for personal services and expenses to effectively carry out this project.

Added by Laws 1968, c. 201, § 3, emerg. eff. April 19, 1968.

§12578.  Exceptions to instructions  Copies to parties.

A party excepting to the giving of instructions, or the refusal thereof, shall not be required to file a formal bill of exceptions; but it shall be sufficient to make objection thereto by dictating into the record in open court, out of the hearing of the jury, after the reading of all instructions, the number of the particular instruction that was requested, refused and is excepted to, or the number of the particular instruction given by the court that is excepted to.  Provided, further, that the court shall furnish copies of the instructions to the plaintiff and defendant prior to the time said instructions are given by the court.

R.L. 1910, § 5003.  Amended by Laws 1969, c. 140, § 1, emerg. eff. April 9, 1969.

§12579.  View by jury.

Whenever, in the opinion of the court, it is proper for the jury to have a view of the property which is the subject of litigation, or of the place in which any material fact occurred, it may order, them to be conducted, in a body, under the charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose.  While the jury are thus absent, no person, other than the person so appointed, shall speak to them on any subject connected with the trial.

R.L. 1910, § 5004.

§12580.  Jury may decide in court or retire  Keeping together  Communications to jury or concerning deliberations.

When the case is finally submitted to the jury, they may decide in court or retire for deliberation.  If they retire, they must be kept together, in some convenient place, under charge of an officer, until they agree upon a verdict or be discharged by the court, subject to the discretion of the court, to permit them to separate temporarily at night, and at their meals.  The officer having them under his charge shall not suffer any communication to be made to them, or make any himself, except to ask them if they are agreed upon their verdict, unless by order of the court; and he shall not, before their verdict is rendered, communicate to any person the state of their deliberations, or the verdict agreed upon.

R.L. 1910, § 5005.

§12581.  Admonition of jury on separation.

If the jury are permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with, or suffer themselves to be addressed by, any other person, on any subject of the trial, and that it is their duty not to form or express an opinion thereon, until the case is finally submitted to them.

R.L. 1910, § 5006.

§12582.  Information after retirement.

After the jury have retired for deliberation, if there be a disagreement between them as to any part of the testimony, or if they desire to be informed as to any part of the law arising in the case, they may request the officer to conduct them to the court, where the information on the point of law shall be given in writing, and the court may give its recollections as to the testimony on the point in dispute, or cause the same to be read by the stenographer in the presence of, or after notice to, the parties or their counsel.

R.L. 1910, § 5007.

§12583.  Discharged, when.

The jury may be discharged by the court on account of the sickness of a juror, or other accident or calamity requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears to the court that there is no probability of their agreeing.

R.L. 1910, § 5008.

§12584.  Retrial.

In all cases where the jury are discharged during the trial, or after the cause is submitted to them, it may be tried again immediately, or at a future time, as the court may direct.

R.L. 1910, § 5009.

§12585.  Delivery of verdict.

When the jury have agreed upon their verdict they must be conducted into court, their names called by the clerk, and their verdict rendered by their foreman.  When the verdict is announced, either party may require the jury to be polled, which is done by the clerk or the court asking each juror if it is his verdict.  If any one answers in the negative, the jury must again be sent out, for further deliberation.

R.L. 1910, § 5010.

§12586.  Requisites of verdicts  Reading and inquiry by clerk  Correction of defects in form.

The verdict shall be written, signed by the foreman and read by the clerk to the jury, and the inquiry made whether it is their verdict.  If any juror disagrees, the jury must be sent out again; but if no disagreement be expressed, and neither party requires the jury to be polled, the verdict is complete and the jury discharged from the case.  If, however, the verdict be defective in form only, the same may, with the assent of the jury, before they are discharged, be corrected by the court.

R.L. 1910, § 5011.

§12587.  General and special verdict.

The verdict of a jury is either general or special.  A general verdict is that by which they pronounce generally upon all or any of the issues, either in favor of the plaintiff or defendant.  A special verdict is that by which the jury finds facts only.  It must present the facts as established by the evidence, and not the evidence to prove them; and they must be so presented as that nothing remains to the court but to draw from them conclusions of law.

R.L. 1910, § 5012.

§12588.  General and special findings.

In all cases the jury shall render a general verdict, and the court may in any case at the request of the parties thereto, or either of them, in addition to the general verdict, direct the jury to find upon particular questions of fact, to be stated in writing by the party or parties requesting the same.

R.L. 1910, § 5013.

§12589.  When special finding inconsistent with general verdict.

When the special finding of facts is inconsistent with the general verdict, the former controls the latter and the court may give judgment accordingly.

R.L. 1910, § 5014.

§12590.  Jury must assess amount of recovery.

When, by the verdict either party is entitled to recover money of the adverse party the jury, in their verdict, must assess the amount of recovery.

R.L. 1910, § 5015.

§12591.  Waiver of jury.

The trial by jury may be waived by the parties, in actions arising on contract, and with the assent of the court in other actions, in the following manner:  By the consent of the party appearing, when the other party fails to appear at the trial by himself or attorney.  By written consent, in person or by attorney, filed with the clerk.  By oral consent, in open court, entered on the journal.

R.L. 1910, § 5016.

§12609.  Impeachment by Evidence of Conviction of Crime.

A.  For the purpose of attacking the credibility of a witness, evidence that he has been convicted of a crime shall be admitted if elicited from him or established by public record during crossexamination but only if the crime:

1.  Involved dishonesty or false statement, regardless of the punishment; or

2.  Was punishable by death or imprisonment in excess of one (1) year, and the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to the detriment of the defendent.

B.  Evidence of a conviction under this section is not admissible if a period of more than ten (10) years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is later, unless the court determines, in the interests of justice, that the probative value of the conviction supported by specific facts and circumstances substantially outweighs its prejudicial effect. Evidence of a conviction more than ten (10) years old, as calculated herein, is not admissible unless the proponent gives to the adverse party sufficient advance written notice of intent to use such evidence to provide the adverse party with a fair opportunity to contest the use of such evidence.

C.  Evidence of a conviction is not admissible under this Code if:

1.  The conviction has been the subject of a pardon, annulment, certificate of rehabilitation or other equivalent procedure based on a finding of the rehabilitation of the person convicted, and that person has not been convicted of a subsequent crime which was punishable by death or imprisonment in excess of one (1) year; or

2.  The conviction has been the subject of a pardon, annulment or other equivalent procedure based on a finding of innocence.

D.  Evidence of juvenile adjudications is not admissible under this Code.

The court in a criminal case may, however, allow evidence of a juvenile adjudication of a witness other than the accused if conviction of the offense would be admissible to attack the credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair determination of the issue of guilt or innocence.

E.  The pendency of an appeal from the conviction does not render evidence of that conviction inadmissible.  Evidence of the pendency of an appeal is admissible.

§12-611.  Findings of fact and conclusions of law.

Upon the trial of questions of fact by the court, it shall not be necessary for the court to state its findings, except generally, for the plaintiff or defendant, unless one of the parties request it, with the view of excepting to the decision of the court upon the questions of law involved in the trial; in which case the court shall state, in writing, the findings of fact found, separately from the conclusions of law.

R.L. 1910, § 5017.  Amended by Laws 1990, c. 251, § 9, eff. Jan. 1, 1991; Laws 1991, c. 251, § 4, eff. June 1, 1991.

§12612.  Reference of issues by consent of parties.

All or any of the issues in the action, whether of fact or of law, or both, may be referred, upon the written consent of the parties, or upon their oral consent in court, entered upon the journal.

R.L. 1910, § 5018.

§12613.  Reference by court, when.

When the parties do not consent, the court may, upon the application of either, or of its own motion, direct a reference in either of the following cases:  Where the trial of an issue of fact shall require the examination of mutual accounts, or when the account is on one side only, and it shall be made to appear to the court that it is necessary that the party on the other side should be examined as a witness to prove the account; in which case the referees may be directed to hear and report upon the whole issue, or upon any specific question of fact involved therein; or where the taking of an account shall be necessary for the information of the court before judgment, in cases which may be determined by the court, or for carrying a judgment into effect, or where a question of fact other than upon the pleadings, shall arise, upon motion or otherwise, in any stage of an action.

R.L. 1910, § 5019.

§12614.  Trial before referee  Report.

A trial before referees is conducted in the same manner as a trial by the court.  They have the same power as the court to summon and enforce the attendance of witnesses, to administer all necessary oaths in the trial of the case, and to grant adjournments, upon such trial.  They must state the facts found and the conclusions of law separately, and their decisions must be given, and may be excepted to and reviewed in like manner.  The report of the referees upon the whole issue stands as the decision of the court, and judgment may be entered thereon in the same manner as if the action had been tried by the court.  When the referee is to report the facts, the report has the effect of a special verdict.

R.L. 1910, § 5020.

§12615.  Appointment of referee.

In all cases of reference, the parties, except when an infant may be a party, may agree upon a suitable person or persons, not exceeding three, and the reference shall be ordered accordingly; and if the parties do not agree, the court shall appoint one or more referees, not exceeding three, who shall be free from exception.

R.L. 1910, § 5021.

§12616.  Exceptions  Signature and return with report.

It shall be the duty of the referees to sign any true exceptions taken to any order or decision by them made in the case, and return the same, with their report, to the court making the reference.

R.L. 1910, § 5022.

§12617.  Reference in vacation.

A judge, in vacation, upon the written consent of the parties, may make an order of reference which the court of which he is a member could make in term time.  In such case, the order of reference shall be made on the written agreement of the parties to refer, and shall be filed with the clerk of the court, with the other papers in the case.

R.L. 1910, § 5023.

§12618.  Oath of referee.

The referees must be sworn or affirmed well and faithfully to hear and examine the cause, and to make a just and true report therein, according to the best of their understanding.  The oath may be administered by any person authorized to take depositions.

R.L. 1910, § 5024.

§12619.  Compensation.

The referees shall be allowed such compensation for their services as the court may deem just and proper, which shall be taxed as part of the costs in the case.

R.L. 1910, § 5025.

§12620.  Reference by district or superior court  Report and transcript  Filing.

In all actions referred to a referee by the district or superior court, with directions to make findings of fact and conclusions of law and to report the evidence to the court, the referee must file a written report of his findings of fact and conclusions of law and the transcript of the testimony with the clerk of the court.

Added by Laws 1941, p. 35, § 1.

§12621.  Notice before filing report.

The referee must give at least four (4) days written notice to each attorney of record in the action that he will file his report with the clerk of the court on a day certain.

Added by Laws 1941, p. 35, § 2.

§12622.  Objections to report.

Any party to the action desiring to except to the reports of the referee or any portion thereof, shall file his written objections thereto with the clerk of the court within ten (10) days after the referee shall have filed his report.

Added by Laws 1941, p. 35, § 3.  Amended by Laws 1963, c. 292, § 1.

§12-623.  Repealed by Laws 1968, c. 395, § 2.

§12624.  Appeal as provided in code of civil procedure.

An appeal shall be had and perfected in the same manner and time as provided in the code of civil procedure from any final judgment of the district or superior court.

Added by Laws 1941, p. 35, § 5.

§12630.  Formal exceptions unnecessary  What acts sufficient.

Formal exceptions to rulings or orders of the court shall not be necessary; but for all purposes for which an exception has heretofore been necessary at the trial of a cause it shall be sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor.

Added by Laws 1951, p. 25, § 1.

§12631.  Exception defined.

An exception is an objection taken to a decision of the court or judge upon a matter of law.

R.L. 1910, § 5026.

§12-632.  Repealed by Laws 1961, p. 64, § 1.

§12-633.  Repealed by Laws 1961, p. 64, § 1.

§12-634.  Repealed by Laws 1961, p. 64, § 1.

§12-635.  Repealed by Laws 1961, p. 64, § 1.

§12636.  Immaterial exception.

No exception shall be regarded, unless it is material and prejudicial to the substantial rights of the party excepting.

R.L. 1910, § 5031.

§12637.  Exceptions may be withdrawn.

Exceptions taken to the decision of any court of record may, by leave of such court, be withdrawn from the files by the party taking the same, at any time before the proceedings in error are commenced.

R.L. 1910, § 5032.

§12-651.  New trial - Definition - Causes for.

A new trial is a reexamination in the same court, of an issue of fact or of law or both, after a verdict by a jury, the approval of the report of a referee, or a decision by the court.  The former verdict, report, or decision shall be vacated, and a new trial granted, on the application of the party aggrieved, for any of the following causes, affecting materially the substantial rights of the party:

1.  Irregularity in the proceedings of the court, jury, referee, or prevailing party, or any order of the court or referee, or abuse of discretion, by which the party was prevented from having a fair trial;

2.  Misconduct of the jury or a prevailing party;

3.  Accident or surprise, which ordinary prudence could not have guarded against;

4.  Excessive or inadequate damages, appearing to have been given under the influence of passion or prejudice;

5.  Error in the assessment of the amount of recovery, whether too large or too small, where the action is upon a contract, or for the injury or detention of property;

6.  That the verdict, report, or decision is not sustained by sufficient evidence, or is contrary to law;

7.  Newly discovered evidence, material for the party applying, which could not, with reasonable diligence, have been discovered and produced at the trial;

8.  Error of law occurring at the trial, and objected to by the party making the application; or

9.  When, without fault of the complaining party, it becomes impossible to prepare a record for an appeal.

R.L. 1910, § 5033.  Amended by Laws 1953, p. 53, § 1; Laws 1963, c. 239, § 1, emerg. eff. June 13, 1963; Laws 1999, c. 293, § 3, eff. Nov. 1, 1999.

§12-652.  Repealed by Laws 1953, p. 54, § 2.

§12-653.  Time of application.

A.  Unless unavoidably prevented, an application for a new trial by motion, if made, must be filed not later than ten (10) days after the judgment, decree or appealable order prepared in conformance with Section 696.3 of this title has been filed.  More than ten (10) days after the judgment, decree, or appealable order which conforms with Section 696.3 of this title has been filed, an application for a new trial by petition may be filed in conformance with the provisions of Section 655 of this title.

B.  If the moving party did not prepare the judgment, decree, or appealable order, and Section 696.2 of this title required a copy of the judgment, decree, or appealable order to be mailed to the moving party, and the court records do not reflect the mailing of a copy of the judgment, decree, or appealable order to the moving party within three (3) days, exclusive of weekends and holidays, after the filing of the judgment, decree, or appealable order, the motion for new trial may be filed no later than ten (10) days after the earliest date on which the court records show that a copy of the judgment, decree, or appealable order was mailed to the moving party.

C.  A motion for new trial filed after the announcement of the decision on all issues in the case but before the filing of the judgment or decree shall be deemed filed immediately after the filing of the judgment or decree.

R.L. 1910, § 5035.  Amended by Laws 1953, p. 54, § 1; Laws 1990, c. 251, § 10, eff. Jan. 1, 1991; Laws 1991, c. 251, § 5, eff. June 1, 1991; Laws 1993, c. 351, § 8, eff. Oct. 1, 1993; Laws 1994, c. 343, § 1, eff. Sept. 1, 1994; Laws 1997, c. 102, § 1, eff. May 1, 1997; Laws 1999, c. 293, § 4, eff. Nov. 1, 1999.

§12-654.  Application, how made - Affidavits.

A.  The application for a new trial by motion must be upon written grounds filed at the time of making the motion.

B.  The application for a new trial by petition must be filed in conformance with Section 655 of this title.  The causes enumerated in paragraphs 2, 3, 7, and 9 of Section 651 of this title must be sustained by affidavits, showing their truth, and may be controverted by affidavits.

R.L. 1910, § 5036.  Amended by Laws 1999, c. 293, § 5, eff. Nov. 1, 1999.

§12-655.  Petition for new trial on grounds discovered more than 10 days after judgment, decree, or appealable order was filed.

Where the grounds for a new trial could not with reasonable diligence have been discovered before but are discovered more than ten (10) days after the judgment, decree, or appealable order was filed, or where the impossibility of preparing a record for an appeal, without fault of the complaining party, arose more than ten (10) days after the judgment, decree, or appealable order was filed, the application may be made by petition filed in the original case, as in other cases, within thirty (30) days after such discovery or occurrence; on which a summons shall issue, be returnable and served, or publication made, as in the beginning of civil actions, or service may be made on the attorney of record in the original case.  The facts stated in the petition shall be considered as denied without answer, and the case shall be heard and summarily decided after the expiration of twenty (20) days from the date of service and not more than sixty (60) days after service, and the witnesses shall be examined in open court, or their depositions taken as in other cases; but no petition shall be filed more than one (1) year after the filing of the final judgment.

R.L. 1910, § 5037.  Amended by Laws 1969, c. 304, § 2, emerg. eff. April 28, 1969; Laws 1990, c. 251, § 11, eff. Jan. 1, 1991; Laws 1999, c. 293, § 6, eff. Nov. 1, 1999.

§12661.  Amount of damages recoverable.

Whenever damages are recoverable, the plaintiff may claim and recover any rate of damages to which he may be entitled for the cause of action established.

R.L. 1910, § 5038.

§12662.  Provisions applicable to trials by court.

The provisions of this article respecting trials by jury apply, so far as they are in their nature applicable, to trials by the court.

R.L. 1910, § 5039.

§12663.  Trial docket.

A trial docket shall be made out by the clerk of court, at least twelve (12) days before the first day of each term of the court, and the actions shall be set for particular days in the order prescribed by the judge of the court, and so arranged that the cases set for each day shall be considered as nearly as may be on that day.

R.L. 1910, § 5040.

§12664.  Trial docket for bar.

The clerk shall make out a copy of the trial docket for the use of the bar, before the first day of the term of court and cause the same to be printed.

R.L. 1910, § 5041.

§12665.  Order of trial of cases docketed.

The trial of an issue of fact, and the assessment of damages in any case, shall be in the order in which they are placed on the trial docket, unless by the consent of the parties or the order of the court they are continued or placed at the heel of the docket, unless the court, in its discretion, shall otherwise direct.  The court may, in its discretion, hear at any time a motion, and may by rule prescribe the time for hearing motions.

R.L. 1910, § 5042.

§12666.  Time of trial.

Actions shall be triable at the first term of court, after or during which the issues therein, by the time fixed for pleading are, or shall have been made up.  When the issues are made up, or when the defendant has failed to plead within the time fixed, the cause shall be placed on the trial docket, and if it be a trial case shall stand for trial at such term ten (10) days after the issues are made up, and shall, in case of default stand for trial forthwith.  When any demurrer shall be adjudged to be frivolous the cause shall stand for hearing or trial in like manner as if an issue of fact had been joined in the first instance.

R.L. 1910, § 5043.

§12667.  Continuances  Power to grant  Costs  Continuances and appeals when member of Legislature is party or attorney.

The court may, for good cause shown, continue an action at any stage of the proceedings upon terms as may be just; provided, that if a party or his attorney of record is serving as a member of the Legislature or the Senate, sitting as a court of impeachment, or within thirty (30) days after an adjournment of a session of the Legislature, such fact shall constitute cause for continuance of the case, and it is mandatory that the court shall grant such continuance upon motion whether such attorney may have been employed before or during the session of the Legislature, and the court shall have no power to exercise its discretion as to the granting of such continuance, and all motions, demurrers and preliminary matters to be heard by the court, the refusal to grant which shall constitute error, and entitle such party to a new trial as a matter of right.  When a continuance is granted on account of the absence of evidence, it shall be at the cost of the party making the application unless the court otherwise order.  And when any litigant has given notice of appeal from any judgment of any court of record in this state to the Supreme Court or Criminal Court of Appeals and the time for doing any act to perfect such appeal has, or does hereafter lapse during the session of the Legislature, whether regular or special, and the said litigant is a member of the Senate or House of Representatives, of the State of Oklahoma, in such session, or his attorney of record is such member, such litigant or attorney shall have such time after the adjournment of the session of the Legislature to perform such act and complete his appeal as he had at the commencement of the session of the Legislature, of which he or his attorney of record was a member, and all acts done in the perfection of such appeals shall be as valid as if done within the time provided.

R.L. 1910, § 5044.  Amended by Laws 1915, c. 236, p. 556, § 1; Laws 1919, c. 263, p. 374, § 1; Laws 1935, p. 2, § 1; Laws 1937, p. 1, § 1; Laws 1955, p. 134, § 1.

§12668.  Affidavit for continuance.

A motion for a continuance, on account of the absence of evidence, can be made only upon affidavit, showing the materiality of the evidence expected to be obtained, and that due diligence has been used to obtain it, and where the evidence may be; and if it is for an absent witness, the affidavit must show where the witness resides, if his residence is known to the party, and the probability of procuring his testimony within a reasonable time, and what facts he believes the witness will prove, and that he believes them to be true.  If thereupon, the adverse party will consent that on the trial the facts, alleged in the affidavit shall be read and treated as the deposition of the absent witness, or that the facts in relation to other evidence shall be taken as proved to the extent alleged in the affidavit, no continuance shall be granted on the ground of the absence of such evidence.

R.L. 1910, § 5045.

§12681.  Judgment defined.

A judgment is the final determination of the rights of the parties in an action.

R.L. 1910, § 5123.

§12682.  Given for or against whom  Dismissal of petition.

Judgment may be given for or against one or more of several plaintiffs, and for or against one or more of several defendants; it may determine the ultimate rights of the parties on either side, as between themselves, and it may grant to the defendant any affirmative relief to which he may be entitled.  In an action against several defendants, the court may, in its discretion, render judgment against one or more of them, leaving the action to proceed against the others whenever a several judgment may be proper.  The court may also dismiss the petition with costs, in favor of one or more defendants, in case of unreasonable neglect on the part of the plaintiff to serve the summons on other defendants, or proceed in the cause against the defendant or defendants served.

R.L. 1910, § 5124.

§12-683.  Dismissal of action - Grounds and time.

Except as provided in Section 5 of this act, an action may be dismissed, without prejudice to a future action:

1.  By the plaintiff, before the final submission of the case to the jury, or to the court, where the trial is by the court;

2.  By the court, where the plaintiff fails to appear on the trial;

3.  By the court, for the want of necessary parties;

4.  By the court, on the application of some of the defendants, where there are others whom the plaintiff fails to prosecute with diligence;

5.  By the court, for disobedience by the plaintiff of an order concerning the proceedings in the action; and

6.  In all other cases, upon the trial of the action, the decision must be upon the merits.

R.L. 1910, § 5125.  Amended by Laws 2004, c. 368, § 3, eff. Nov. 1, 2004.

§12-684.  Dismissal without order of court.

A.  Except as provided in Section 5 of this act, an action may be dismissed on the payment of costs and without an order of court by the plaintiff at any time before a petition of intervention or answer praying for affirmative relief against the plaintiff is filed in the action.  A plaintiff may, at any time before the trial is commenced, on payment of the costs and without any order of court, dismiss the action after the filing of a petition of intervention or answer praying for affirmative relief, but such dismissal shall not prejudice the right of the intervenor or defendant to proceed with the action.  Any defendant or intervenor may, in like manner, dismiss an action against the plaintiff, without an order of court, at any time before the trial is begun, on payment of the costs made on the claim filed by the defendant or intervenor.  All parties to a civil action may at any time before trial, without an order of court, and on payment of costs, by agreement, dismiss the action.

B.  Such dismissal shall be in writing and signed by the party or the attorney for the party, and shall be filed with the clerk of the district court where the action is pending, who shall note the fact on the proper record: Provided, such dismissal shall be held to be without prejudice, unless the words "with prejudice" be expressed therein.

C.  When an action is dismissed after a jury in the action is empanelled and the case is subsequently refiled, the court, at the conclusion of the subsequent action, may assess costs and attorney fees incurred in the previous action by the defendants subsequent to the jury being empanelled.

R.L. 1910, § 5126.  Amended by Laws 2004, c. 368, § 4, eff. Nov. 1, 2004.

§12-684.1.  Action brought pursuant to Affordable Access to Health Care Act - Dismissal without order of court.

A.  A medical liability action brought pursuant to the Affordable Access to Health Care Act shall only be dismissed, on the payment of costs and without an order of court:

1.  By the plaintiff, before the later of the completion of discovery or the court's ruling on a motion for summary judgment;

2.  By the plaintiff at any time before a petition for intervention or answer praying for affirmative relief against the plaintiff is filed in the action.  The plaintiff may, at any time before the trial is commenced, on payment of the costs and without any order of the court, dismiss the action after the filing of a petition for intervention or answer praying for affirmative relief, but such dismissal shall not prejudice the right of the intervenor or defendant to proceed with the action.  Any defendant or intervenor may, in like manner, dismiss an action against the plaintiff, without an order of the court, at any time before the trial has begun, on payment of costs made on the claim filed by the defendant or intervenor; or

3.  By agreement of all parties to a civil action at any time before trial.

B.  Such dismissal shall be in writing and signed by the party or the attorney for the party, and shall be filed with the clerk of the district court where the action is pending, who shall note the fact on the proper record.  Provided, such dismissal shall be held to be without prejudice, unless the words "with prejudice" be expressed therein.

C.  If the court finds that a party has acted in bad faith, vexatiously, wantonly or in an oppressive manner in dismissing an action under this section, the court, pursuant to subsection A of this section, may award reasonable costs against the party and condition the refiling of the case upon payment of the costs.

Added by Laws 2004, c. 368, § 5, eff. Nov. 1, 2004.

§12-685.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12686.  Judgment in foreclosure suit  Sale of real estate  Lands in different counties  Application of proceeds  Attorney's fees and expenses, taxation of  Putting purchaser in possession  Deficiency judgments.

In actions to enforce a mortgage, deed of trust, or other lien or charge, a personal judgment or judgment or judgments shall be rendered for the amount or amounts due as well to the plaintiff as other parties to the action having liens upon the mortgaged premises by mortgage or otherwise, with interest thereon, and for sale of the property charged and the application of the proceeds; or such application may be reserved for the future order of the court, and the court shall tax the costs, attorney's fees and expenses which may accrue in the action, and apportion the same among the parties according to their respective interests, to be collected on the order of sale or sales issued thereon; when the same mortgage embraces separate tracts of land situated in two or more counties, the sheriff of each county shall make sale of the lands situated in the county of which he is sheriff.  No real estate shall be sold for the payment of any money or the performance of any contract or agreement in writing, in security for which it may have been pledged or assigned, except in pursuance of a judgment of a court of competent jurisdiction ordering such sale.  The court may, in the order confirming a sale of land under order of sale on foreclosure or upon execution, award or order the issuance of a writ of assistance by the clerk of the court to the sheriff of the county where the land is situated, to place the purchaser in full possession of such land, and any resistance of the service of such writ of assistance shall constitute an indirect contempt of the process of such court, and if any person who has been removed from any lands by process of law or writ of assistance or who has removed from any lands pursuant to law or adjudication or direction of any court, tribunal or officer, afterwards, without authority of law, returns to settle or reside upon such land, he shall be guilty of an indirect contempt of court, and may be proceeded against and punished for such contempt.  Notwithstanding the above provisions no judgment shall be enforced for any residue of the debt remaining unsatisfied as prescribed by this act after the mortgaged property shall have been sold, except as herein provided.  Simultaneously with the making of a motion for an order confirming the sale or in any event within ninety (90) days after the date of the sale, the party to whom such residue shall be owing may make a motion in the action for leave to enter a deficiency judgment upon notice to the party against whom such judgment is sought or the attorney who shall have appeared for such party in such action.  Such notice shall be served personally or in such other manner as the court may direct.  Upon such motion the court, whether or not the respondent appears, shall determine, upon affidavit or otherwise as it shall direct, the fair and reasonable market value of the mortgaged premises as of the date of sale or such nearest earlier date as there shall have been any market value thereof and shall make an order directing the entry of a deficiency judgment.  Such deficiency judgment shall be for an amount equal to the sum of the amount owing by the party liable as determined by the judgment with interest, plus costs and disbursements of the action plus the amount owing on all prior liens and encumbrances with interest, less the market value as determined by the court or the sale price of the property whichever shall be the higher.  If no motion for a deficiency judgment shall be made as herein prescribed the proceeds of the sale regardless of amount shall be deemed to be in full satisfaction of the mortgage debt and no right to recover any deficiency in any action or proceeding shall exist.

In any action pending at the time this act becomes effective or thereafter commenced, other than an action to foreclose a mortgage, to recover a judgment for any indebtedness secured by a mortgage on real property and which originated simultaneously with such mortgage and which is secured solely by such mortgage, against any person or corporation directly or indirectly or contingently liable therefor, any party against whom a money judgment is demanded, shall be entitled to set off the fair and reasonable market value of the mortgaged property less the amounts owing on prior liens and encumbrances.  Provided that nothing in this section shall limit or reduce any deficiency judgment in favor of or in behalf of the state for any debts, obligations or taxes due the state, now or hereafter.

R.L. 1910, § 5128.  Amended by Laws 1915, c. 175, § 1; Laws 1941, p. 35, § 1.

§12687.  Judgment for conveyance, release or acquittance  Sheriff may execute when party fails to do so.

When a judgment shall be rendered for a conveyance, release or acquittance, in any court of this state, and the party against whom the judgment shall be rendered does not comply therewith by the time appointed, such judgment shall have the same operation and effect, and be as available, as if the conveyance, release or acquittance had been executed conformably to such judgment; or the court may order such conveyance, release or acquittance to be executed in the first instance by the sheriff; and such conveyance, release or acquittance, so executed, shall have the same effect as if executed by the party against whom the judgment was rendered.

R.L. 1910, § 5129.

§12688.  Taking account or proof or assessment of damages on default or decision of issue of law.

If the taking of an account, or the proof of a fact, or the assessment of damages, be necessary to enable the court to pronounce judgment upon a failure to answer, or after a decision of an issue of law the court may, with the assent of the party not in default, take the account, hear the proof, or assess the damages; or may, with the like assent, refer the same to a referee or master commissioner, or may direct the same to be ascertained or assessed by a jury.  If a jury be ordered, it shall be on or after the day on which the action is set for trial.

R.L. 1910, § 5130.

§12689.  Judgment by confession.

Any person indebted, or against whom a cause of action exists, may personally appear in a court of competent jurisdiction, and, with the assent of the creditor or person having such cause of action, confess judgment therefor; whereupon judgment shall be entered accordingly.

R.L. 1910, § 5131.

§12-690.  Repealed by Laws 1999, c. 293, § 28, eff. Nov. 1, 1999.

§12-691.  Repealed by Laws 1999, c. 293, § 28, eff. Nov. 1, 1999.

§12-692.  Repealed by Laws 1999, c. 293, § 28, eff. Nov. 1, 1999.

§12-693.  Repealed by Laws 1999, c. 293, § 28, eff. Nov. 1, 1999.

§12-694.  Repealed by Laws 1999, c. 293, § 28, eff. Nov. 1, 1999.

§12-695.  Repealed by Laws 1999, c. 293, § 28, eff. Nov. 1, 1999.

§12-696.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-696.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-696.2.  Preparation, mailing and filing of judgments, decrees and appealable orders.

A.  After the granting of a judgment, decree or appealable order, it shall be reduced to writing in conformance with Section 696.3 of this title, signed by the court, and filed with the court clerk.  The court may direct counsel for any party to the action to prepare a draft for the signature of the court, in which event, the court may prescribe procedures for the preparation and timely filing of the judgment, decree or appealable order, including, but not limited to, the time within which it is to be submitted to the court.  If a written judgment, decree or appealable order is not submitted to the court by the party directed to do so within the time prescribed by the court, then any other party may reduce it to writing and submit it to the court.

B.  A file-stamped copy of every judgment, decree, or appealable order shall be mailed to all parties who are not in default for failure to appear in the action by the counsel for a party or party who prepared it, or by a person designated by the trial court, promptly and no later than three (3) days after it is filed.  The mailing shall be done in the manner provided in Section 2005 of Title 12 of the Oklahoma Statutes for the service of papers, and a certificate of service must be filed with the court clerk.  If the judgment, decree or appealable order was prepared by the court, the court may direct a bailiff, court clerk or party to perform the mailing and certificate of service required by this subsection.

C.  In any probate, guardianship, or conservatorship proceeding commenced on or after October 1, 1996, where a party, heir, devisee, legatee, or other interested party or representative of a party has received notice of a hearing which resulted in the issuance of a judgment, decree, or appealable order and did not file an entry of appearance, no further mailing of any judgment, decree, or appealable order shall be required to be sent to such party, heir, devisee, legatee, or other interested party or representative of a party, unless otherwise specifically required by law.  No certificate of mailing shall be required to be filed where no party, heir, devisee, legatee, or other interested party, or representative of a party has filed an entry of appearance.

D.  The filing with the court clerk of a written judgment, decree or appealable order, prepared in conformance with Section 696.3 of this title and signed by the court, shall be a jurisdictional prerequisite to the commencement of an appeal.  The following shall not constitute a judgment, decree or appealable order:  A minute entry; verdict; informal statement of the proceedings and relief awarded, including, but not limited to, a letter to a party or parties indicating the ruling or instructions for preparing the judgment, decree or appealable order.

E.  A judgment, decree or appealable order, whether interlocutory or final, shall not be enforceable in whole or in part unless or until it is signed by the court and filed; except that the adjudication of any issue shall be enforceable when pronounced by the court in the following actions:  divorce; separate maintenance; annulment; post-decree matrimonial proceedings; paternity; custody; adoption; termination of parental rights; mental health; guardianship; juvenile matters; habeas corpus proceedings; or proceedings for temporary restraining orders, temporary injunctions, permanent injunctions, conservatorship, probate proceedings, special executions in foreclosure actions, quiet title actions, partition proceedings or contempt citations.  The time for appeal shall not begin to run until a written judgment, decree or appealable order, prepared in conformance with Section 696.3 of this title, is filed with the court clerk, regardless of whether the judgment, decree, or appealable order is effective when pronounced or when it is filed.

F.  The preparation of orders, decisions and awards and the taking of appeals in workers' compensation cases shall be governed by the provisions of Title 85 of the Oklahoma Statutes.

Added by Laws 1993, c. 351, § 9, eff. Oct. 1, 1993.  Amended by Laws 1997, c. 102, § 2, eff. May 1, 1997; Laws 1997, c. 239, § 4, emerg. eff. May 23, 1997.

§12-696.3.  Contents of filed judgments, decrees and appealable orders - Clerk's endorsement - Mailing.

A.  Judgments, decrees and appealable orders that are filed with the clerk of the court shall contain:

1.  A caption setting forth the name of the court, the names and designation of the parties, the file number of the case and the title of the instrument;

2.  A statement of the disposition of the action, proceeding or motion, including a statement of the relief awarded to a party or parties and the liabilities and obligations imposed on the other party or parties, including the amount of any prejudgment interest;

3.  The signature and title of the court; and

4.  Any other matter approved by the court.

B.  Judgments, decrees and appealable orders that are filed with the clerk of the court may contain a statement of costs, attorney fees and interest other than prejudgment interest, or any of them, if they have been determined prior to the time the judgment, decree or appealable order is signed by the court in accordance with this section.

C.  The clerk shall endorse on the judgment, decree or appealable order the date it was filed and the name and title of the clerk.

D.  A file-stamped copy of the judgment, decree, or appealable order shall be mailed to all parties who are not in default for failure to appear in the action as provided in Section 696.2 of this title.

Added by Laws 1993, c. 351, § 10, eff. Oct. 1, 1993.  Amended by Laws 1997, c. 102, § 3, eff. May 1, 1997; Laws 2004, c. 181, § 1, eff. Nov. 1, 2004.

§12-696.4.  Costs and attorney fees.

A.  A judgment, decree or appealable order may provide for costs, attorney fees, or both of these items, but it need not include them.  The preparation and filing of the judgment, decree, or appealable order shall not be delayed pending the determination of these items.  Such items may be determined by the court if a timely request is made, regardless of whether a petition in error has been filed.

B.  If attorney fees or costs, including the amount of such attorney fees or costs have not been included in the judgment, decree or appealable order, a party seeking any of these items must file an application with the court clerk along with the proof of service of the application on all affected parties in accordance with Section 2005 of this title.  The application must set forth the amount requested and include information which supports that amount.  The application must be filed within thirty (30) days after the filing of the judgment, decree or appealable order unless a posttrial motion pursuant to subsection A of Section 990.2 of this title has been filed within ten (10) days after the filing of the judgment, decree, or appealable order.  If such a motion is filed within that time, the application for attorney fees, costs, or interest shall be filed within thirty (30) days after the date an order disposing of the posttrial motion is filed.  If the party filing the application did not prepare the judgment, decree, or appealable order, and Section 696.2 of this title required a copy of the judgment, decree, or appealable order to be mailed to the party filing application, and the court records do not reflect the mailing of a copy of the judgment, decree, or appealable order to the party filing the application within three (3) days, exclusive of weekends and holidays, after the filing of the judgment, decree, or appealable order, the application may be filed no later than thirty (30) days after the earliest date on which the court records show that a copy of the judgment, decree, appealable order, or order disposing of the posttrial motion was mailed to the party filing the application.  For good cause shown, the court may extend the time for filing the application upon motion filed within the time that the application could be filed.  Within fifteen (15) days after the application is filed with the court, any party may file written objections to it, with a copy to the moving party.

C.  Except as provided in Subsection D of this section, an application for attorney fees for services performed on appeal shall be made to the appellate court either in the applicant's brief on appeal or by separate motion filed any time before issuance of mandate.  If in the brief, the application shall be made in a separate portion that is specifically identified.  The application shall cite authority for awarding attorney fees but shall not include evidentiary material concerning their amount.  The appellate court shall decide whether to award attorney fees for services on appeal, and if fees are awarded, it shall remand the case to the trial court for a determination of their amount.  The trial court's order determining the amount of fees is an appealable order.

D.  If the right of a party to recover attorney fees depends upon a determination that the party has prevailed in an action, and if the prevailing party in the action cannot be determined from the decision of the appellate court, an application for attorney fees for services performed on appeal shall be made to the trial court in the manner and within the time provided in subsection B of this section.

Added by Laws 1993, c. 351, § 11, eff. Oct. 1, 1993.  Amended by Laws 1995, c. 253, § 1, eff. Nov. 1, 1995; Laws 1997, c. 102, § 4, eff. May 1, 1997; Laws 2002, c. 468, § 3, eff. Nov. 1, 2002; Laws 2004, c. 181, § 2, eff. Nov. 1, 2004.

§12-697.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-697.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-698.  Judgment notwithstanding verdict.

When a motion for a directed verdict made at the close of all of the evidence should have been granted, the court shall, at the request of the moving party, grant judgment in the moving party's favor, although a verdict has been found against the moving party, but the court may order a new trial where it appears that the other party was prevented from proving a claim or defense by mistake, accident or surprise.  The motion for judgment notwithstanding the verdict, if made, must be filed not later than ten (10) days after the judgment, prepared in conformance with Section 696.3 of this title, is filed with the court clerk.  A motion for judgment notwithstanding the verdict may be joined with a motion for a new trial.  If the moving party did not prepare the judgment, and Section 696.2 of this title required a copy of the judgment to be mailed to the moving party, and the court records do not reflect the mailing of a copy of the judgment to the moving party within three (3) days, exclusive of weekends and holidays, after the filing of the judgment, the motion for judgment notwithstanding the verdict may be filed no later than ten (10) days after the earliest date on which the court records show that a copy of the judgment was mailed to the moving party.  A motion for judgment notwithstanding the verdict filed after the announcement of the verdict but before the filing of the judgment shall be deemed filed immediately after the filing of the judgment or decree.

R.L. 1910, § 5140.  Amended by Laws 1961, p. 64, § 1; Laws 1990, c. 251, § 12, eff. Jan. 1, 1991; Laws 1991, c. 251, § 8, eff. June 1, 1991; Laws 1993, c. 351, § 12, eff. Oct. 1, 1993; Laws 1994, c. 343, § 2, eff. Sept. 1, 1994; Laws 1997, c. 102, § 5, eff. May 1, 1997.

§12-699.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12700.  Judgment against infant  Right of infant to show cause against judgment one year after reaching majority.

It shall not be necessary to reserve in a judgment or order the right of a minor to show cause against him after his attaining full age; but in any case in which, but for this section, such reservation would have been proper, the minor, within one (1) year after arriving at the age of eighteen (18) years, may show cause against such order or judgment.

R.L. 1910, § 5142.  Amended by Laws 1973, c. 14, § 1, eff. Oct. 1, 1973.

§12-701.  Repealed by Laws 1971, c. 245, § 3, eff. Oct. 1, 1971.

§12-702.  Repealed by Laws 1972, c. 119, § 4, emerg. eff. March 31, 1972.

§12-703.  Repealed by Laws 1972, c. 119, § 4, emerg. eff. March 31, 1972.

§12-704.  Renumbered as Section 32.1 of this title by Laws 1972, c. 119, § 5, emerg. eff. March 31, 1972.

§12-705.  Renumbered as Section 32.2 of this title by Laws 1972, c. 119, § 5, emerg. eff. March 31, 1972.

§12-706.  Scope of section - Creation of lien - Judgment index - Execution of judgment - Effect of filing or recording a judgment - Acceptance by county clerk.

A.  Scope.  This section applies to all judgments of courts of record of this state, and judgments of courts of record of the United States not subject to the registration procedures of the Uniform Federal Lien Registration Act, Section 3401 et seq. of Title 68 of the Oklahoma Statutes, which award the payment of money, regardless of whether such judgments also include other orders or relief.

B.  Creation of Lien.  A judgment to which this section applies shall be a lien on the real estate of the judgment debtor within a county only from and after a Statement of Judgment made by the judgment creditor or the judgment creditor's attorney, substantially in the form prescribed by the Administrative Director of the Courts, has been filed in the office of the county clerk in that county.

1.  Presentation of a Statement of Judgment and tender of the filing fee, shall, upon acceptance by the county clerk, constitute filing under this section.

2.  A lien created pursuant to this section shall affect and attach to all real property, including the homestead, of judgment debtors whose names appear in the Statement of Judgment; however, judgment liens on a homestead are exempt from forced sale pursuant to Section 1 of Title 31 of the Oklahoma Statutes and Section 2 of Article XII of the Oklahoma Constitution.

C.  Judgment Index.  A judgment index shall be kept by each county clerk in which the name of each person named as a judgment debtor in a Statement of Judgment filed with the county clerk shall appear in alphabetical order.

1.  It shall be the duty of the county clerk, immediately after the filing of the Statement of Judgment, to make in the judgment index a separate entry in alphabetical order of the name of each judgment debtor named therein, which entry shall also contain the name(s) of the judgment creditor(s), the name of the court which granted the judgment, the number and style of the case in which the judgment was filed, the amount of the judgment, including interest, costs and attorney's fees if shown on the Statement of Judgment, the date of the filing of the judgment with the court clerk of the court which granted it, and the date of filing of the Statement of Judgment with the county clerk.

2.  It shall also be the duty of the county clerk, immediately after the filing of a Release of Judgment Lien, to make a notation in each entry in the judgment index made when any Statement of Judgment was filed with respect to the judgment being released, of the date of filing of the Release with the county clerk, the name of the judgment creditor on whose behalf the Release is filed, and whether the Release states that it is only a partial Release.

D.  Execution of Judgment.  Execution shall be issued only from the court which granted the judgment being enforced.

E.  Release of Lien of Judgment.  The lien of a judgment upon the real estate of judgment debtor in any county, which has not become unenforceable by operation of law, is released only upon the filing in the office of the county clerk in that county of a Release of Judgment Lien, or a copy thereof certified by the court clerk of the court which granted the judgment.

1.  A judgment lien may be released, in whole or in part, by filing a Release of Judgment Lien with the county clerk by the judgment creditor or his or her attorney.

a. A Release of Judgment Lien shall either recite the name of the court which granted the judgment, the number and style of the case, the name of each judgment debtor with respect to whom the lien is being released, the name of each judgment creditor in favor of whom the lien was created, or otherwise adequately identify the judgment lien being released and the judgment debtor against whom the lien is indexed.  The Administrative Director of the Courts shall prescribe a form of Release of Judgment which may be used at the option of the judgment creditor.

b. If the release is only partial, it shall also contain a description of the lands then being released from the judgment lien or identify the particular judgment debtors, if less than all, with respect to whom the lien is then being released, or both, as the case may be.

c. A Release of Judgment Lien may also be filed with the court clerk of the court which granted the judgment but filing with the court clerk does not release any judgment lien created pursuant to this section.

2.  The lien of any judgment which has been satisfied by payment or otherwise discharged and which has not been released by the judgment creditor shall be released by the court upon written motion.

a. The motion shall be accompanied by an affidavit stating the grounds for the motion, and shall contain or be accompanied by a notice to the judgment creditor that, if the judgment creditor does not file with the court a response or objection to the motion within fifteen (15) days after the mailing of a copy of the motion to the judgment creditor, the court will order the judgment lien released.

b. A copy of the motion shall be mailed by certified mail by the party seeking release of the lien to the judgment creditor at the lastknown address of the judgment creditor, and to the attorney of record of the judgment creditor, if any.  There shall be attached to the filed motion, and to each copy of the motion to be mailed, a Certificate of Mailing showing to whom copies of the motion were mailed, the addresses to which they were mailed, and the date of mailing.

c. If the judgment creditor does not file a response or objection to the motion within fifteen (15) days after the mailing of a copy of the motion, the court shall order the judgment lien released.

d. When a judgment lien is ordered released by the court, the court shall cause a Release of Judgment Lien, in the form provided by the Administrative Director of the Courts, to be prepared.  Instructions shall be printed on such form advising the judgment debtor to file the Release in the office of the county clerk of the county in which the real estate is situated in order to obtain the release of the lien of the judgment upon the real estate of the judgment debtor in such county.

e. The party filing the motion for release shall pay all costs of the proceeding and any recording fees.

F.  Effect of Filing or Recording a Judgment.  The filing or recording of a judgment itself in the office of a county clerk on or after October 1, 1993, shall not be effective to create a general money judgment lien upon real estate, but a certified copy of a judgment may be recorded in such office for the purpose of giving notice of its contents whether or not recording is required by law.

G.  Acceptance by County Clerk.  The county clerk shall accept for filing and file any Statement of Judgment or Release of Judgment Lien without requiring any formalities of execution other than those provided in this section.

R.L. 1910, § 5148.  Amended by Laws 1931, p. 3, § 1; Laws 1943, p. 34, § 1, emerg. eff. April 13, 1943; Laws 1978, c. 138, § 1, eff. Oct. 1, 1978; Laws 1983, c. 56, § 1, eff. Nov. 1, 1983; Laws 1988, c. 102, § 1, eff. Nov. 1, 1988; Laws 1990, c. 251, § 19, eff. Jan. 1, 1991; Laws 1991, c. 251, § 9, eff. June 1, 1991; Laws 1993, c. 351, § 13, eff. Oct. 1, 1993; Laws 1997, c. 320, § 1, eff. Nov. 1, 1997.

§12-706.1.  Repealed by Laws 1981, c. 120, § 5.

§12-706.2.  Cash deposit on appeal from money judgment - Release of lien - Hearing.

In the event of an appeal from a money judgment granted by a court of this state, the lien of such judgment, and any lien by virtue of an attachment issued and levied in the action in which such judgment was granted, shall cease when the judgment debtor or debtors deposit with the clerk of the court in which such judgment was granted cash sufficient to cover the whole amount of the judgment, including interest, costs, and any attorney fees, together with costs and interest on the appeal.  This amount shall be determined by court order upon application of the judgment debtor indicating that such deposit is made to discharge the lien of the judgment and any lien by virtue of an attachment issued and levied in the action.  The cash deposit shall be accompanied by the statement of ownership required pursuant to Section 151.1 of Title 28 of the Oklahoma Statutes.

It shall be the duty of the judgment debtor to deliver the court order of deposit to the court clerk, department head or supervisor.  Upon receipt of such a cash deposit, statement of ownership and an order of the court directing deposit, it shall be the duty of the court clerk to immediately record receipt of the order and the amount of the cash deposit upon the appearance docket in the cause.  It also shall be the duty of the court clerk to place the cash deposit in the court clerk's official depository account and to hold the deposit in an interest-bearing account, unless otherwise ordered by the court, pending final determination of the action.  The court clerk shall mail notice of receipt of the cash deposit to counsel for the judgment creditor or, if the judgment creditor is not represented by counsel, to the judgment creditor at the lastknown address provided by the judgment debtor's application.  The notice shall contain a statement that, if the judgment creditor does not file with the court a response or objection to the cash deposit within twenty (20) days after the mailing of the notice to the judgment creditor, the judgment lien may be released.  This objection period shall not be extended because of mailing time or for intervening weekends or holidays.

If no objection is filed with the court by the judgment creditor within twenty (20) days after the mailing of the notice, the court clerk, upon request of the judgment debtor, shall prepare a Release of Judgment Lien for the judgment debtor on the form provided by the Administrative Director of the Courts.  Instructions shall be printed on the Release of Judgment Lien advising the judgment debtor to file the Release in the office of the county clerk of the county in which the real estate is situated.  The lien of the judgment upon real estate of the judgment debtor in a county shall be released when the Release of Judgment Lien is filed in the office of the county clerk of that county.  The judgment debtor making the deposit shall pay all costs and recording fees relating to the release procedure.

Upon final determination of the appeal, the court may order the deposit together with accrued interest to be applied to any final judgment granted against the depositor or depositors, and refund any balance in excess of the judgment to the depositor or depositors.  In the event judgment against the depositor or depositors is reversed in its entirety, the whole amount of the cash deposit together with accrued interest shall be refunded to the depositor or depositors.

A judgment debtor may also apply to the district court where the judgment was rendered for an order releasing a judgment lien to permit a particular transfer of property otherwise subject to the judgment lien on such terms as the court deems proper for the protection of the parties.  Such a release of judgment lien may be granted only upon notice to the judgment creditor and hearing, and if granted the court shall endeavor to fully protect the rights of the judgment creditor to the security otherwise afforded by the judgment lien, for example, by determining the adequacy of consideration for the property and directing that such consideration be deposited into the court registry as security for the judgment.

Added by Laws 1955, p. 135, § 1.  Amended by Laws 1983, c. 56, § 2, eff. Nov. 1, 1983; Laws 1993, c. 351, § 14, eff. Oct. 1, 1993; Laws 1995, c. 253, § 2, eff. Nov. 1, 1995; Laws 2004, c. 450, § 1, eff. Nov. 1, 2004.

§12706.3.  Additional cash deposits.

If during the appeal of a money judgment, money has been deposited by the judgment debtor pursuant to Section 706.2 of this title and the deposit has become insufficient, the judgment creditor may request the trial court to order the deposit of additional cash.  The request shall be in the form of a written motion which shall recite the facts which support the request.

If the court finds that the cash deposited is insufficient to cover the whole amount of the judgment, including interest, costs, and any attorneys fees, together with costs and interest on the appeal, the court shall order the deposit of additional cash.  If the additional cash is not deposited within a reasonable time set by the court, the judgment creditor may thereafter file a Statement of Judgment, which shall create a lien effective upon its filing with the county clerk as provided in Section 706 of this title, and may enforce the judgment against the property of the judgment debtor including the cash previously deposited with the court clerk.

Added by Laws 1955, p. 135, § 2.  Amended by Laws 1983, c. 56, § 3, eff. Nov. 1, 1983; Laws 1993, c. 351, § 15, eff. Oct. 1, 1993.

§12-706.4.  Repealed by Laws 1995, c. 253, § 8, eff. Nov. 1, 1995.

§12707.  Dismissal or default judgment against state  Necessity of proof of notice.

No order shall be made by any county, district or superior court in this state dismissing, for want of prosecution, any action now pending or hereafter filed, wherein the State of Oklahoma is an interested party and in which the Attorney General or any assistant Attorney General shall appear as attorney of record, for the state, nor shall any judgment by default against the State of Oklahoma be rendered by any such court in such action, unless proof is made (that the Attorney General or assistant Attorney General appearing as counsel for the state, shall have been notified) in writing by registered mail, at least ten (10) days prior to the date set for such trial or hearing that the action has been set for trial.

Added by Laws 1919, c. 45, p. 73, § 1, emerg. eff. April 3, 1919.

§12708.  Form and proof of notice  Fee.

A printed docket or other written notice, setting forth the style of the cause and the day that the same is set for trial or hearing, may be mailed, by registered mail, by the court clerk or opposing counsel, addressed to the Attorney General or the assistant Attorney General appearing as attorney of record for the State of Oklahoma, not less than ten (10) days prior to the date set for such trial or hearing, and the registry return of such notice shall be sufficient proof of the notice herein required.  The court clerk is authorized to tax up as cost for each notice given twentyfive cents ($0.25).

Added by Laws 1919, c. 45, p. 73, § 2, emerg. eff. April 3, 1919.

§12709.  Effect of violation.

All orders and judgments rendered in the absence of proof of the notice herein required and in violation of the provisions of this section shall be void, and the court shall on its own motion vacate and set aside same when the same is brought to its attention.

Added by Laws 1919, c. 45, p. 73, § 3, emerg. eff. April 3, 1919.

§12710.  Foreign moneyjudgments  Definitions.

As used in this act, (1) "foreign state" means any governmental unit other than the United States, or any state, district, commonwealth, territory, insular possession thereof, or the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the Ryukyu Islands; (2) "foreign judgment" means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters.

Added by Laws 1965, c. 448, § 1.

§12711.  Applicability.

This act applies to any foreign judgment that is final and conclusive and enforceable where rendered even though an appeal therefrom is pending or it is subject to appeal.

Added by Laws 1965, c. 448, § 2.

§12712.  Recognition and enforcement.

Except as provided in Section 4, a foreign judgment meeting the requirements of Section 2 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money.  The foreign judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.

Added by Laws 1965, c. 448, § 3.

§12713.  Grounds for nonrecognition.

(a) A foreign judgment is not conclusive if

(1) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) The foreign court did not have personal jurisdiction over the defendant; or

(3) The foreign court did not have jurisdiction over the subject matter.

(b) A foreign judgment need not be recognized if

(1) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him to defend;

(2) The judgment was obtained by fraud;

(3) The cause of action on which the judgment is based is repugnant to the public policy of this state;

(4) The judgment conflicts with another final and conclusive judgment;

(5) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court; or

(6) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

Added by Laws 1965, c. 448, § 4.

§12714.  Personal jurisdiction.

(a) The foreign judgment shall not be refused recognition for lack of personal jurisdiction if

(1) The defendant was served personally in the foreign state;

(2) The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over him;

(3) The defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) The defendant was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign state;

(5) The defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign state; or

(6) The defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of such operation.

(b) The courts of this state may recognize other bases of jurisdiction.

Added by Laws 1965, c. 448, § 5.

§12715.  Stay in case of appeal.

If the defendant satisfies the court either that an appeal is pending or that he is entitled and intends to appeal from the foreign judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal.

Added by Laws 1965, c. 448, § 6.

§12716.  Saving clause.

This act does not prevent the recognition of a foreign judgment in situations not covered by this act.

Added by Laws 1965, c. 448, § 7.

§12717.  Construction.

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Added by Laws 1965, c. 448, § 8.

§12718.  Citation.

This act may be cited as the Uniform Foreign MoneyJudgments Recognition Act.

Added by Laws 1965, c. 448, § 9.

§12719.  Uniform Enforcement of Foreign Judgments Act.

This act may be cited as the Uniform Enforcement of Foreign Judgments Act.

Added by Laws 1968, c. 170, § 1, emerg. eff. April 15, 1968.

§12720.  Definition.

In this act "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

Added by Laws 1968, c. 170, § 2, emerg. eff. April 15, 1968.

§12721.  Filing and status of foreign judgments.

A copy of any foreign judgment authenticated in accordance with the applicable Act of Congress or of the statutes of this state may be filed in the office of the court clerk of any county of this state.  The clerk shall treat the foreign judgment in the same manner as a judgment of the district court of any county of this state.  A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of a district court of this state and may be enforced or satisfied in like manner.  Provided, however, that no such filed foreign judgment shall be a lien on real estate of the judgment debtor until the judgment creditor complies with the requirements of subsection B of Section 706 of this title.

Added by Laws 1968, c. 170, § 3, emerg. eff. April 15, 1968.  Amended by Laws 1978, c. 138, § 2, eff. Oct. 1, 1978; Laws 2004, c. 181, § 3, eff. Nov. 1, 2004.

§12722.  Notice of filing.

(a) At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of the court an affidavit setting forth the name and lastknown post-office address of the judgment debtor, and of the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket.  The notice shall include the name and post-office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state.  In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk.  Lack of notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until twenty (20) days after the date the judgment is filed.

Added by Laws 1968, c. 170, § 4, emerg. eff. April 15, 1968.

§12723.  Stay.

(a) If the judgment debtor shows the district or superior court of the county in which the judgment is filed that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, or until the time for appeal expires, or until the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the law of the state in which it was rendered.

(b) If the judgment debtor shows the district or superior court of the county in which the judgment is filed any ground upon which enforcement of a judgment of that court would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

Added by Laws 1968, c. 170, § 5, emerg. eff. April 15, 1968.

§12724.  Fees.

Any person filing a foreign judgment shall pay to the court clerk those fees now and hereafter prescribed by statute for the filing of an action in the court in which such judgment is filed.  Fees for docketing, transcription, or other enforcement proceedings shall be the same as provided for judgments of the district courts of this state.

Added by Laws 1968, c. 170, § 6, emerg. eff. April 15, 1968.

§12725.  Optional procedure.

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this act remains unimpaired.

Added by Laws 1968, c. 170, § 7, emerg. eff. April 15, 1968.

§12726.  Uniformity of interpretation.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Added by Laws 1968, c. 170, § 8, emerg. eff. April 15, 1968.

§12-727.  Interest on judgments rendered on or after January 1, 2000, but before January 1, 2005.

POSTJUDGMENT INTEREST

A.  1.  Except as otherwise provided by this section, all judgments of courts of record, including costs and attorney fees authorized by statute or otherwise and allowed by the court, shall bear interest at a rate prescribed pursuant to this section.

2.  Costs and attorney fees allowed by the court shall bear interest from the earlier of the date the judgment or order is pronounced, if expressly stated in the written judgment or order awarding the costs and attorney fees, or the date the judgment or order is filed with the court clerk.

B.  Judgments, including costs and attorney fees authorized by statute or otherwise and allowed by the court, against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, shall bear interest during the term of judgment at a rate prescribed pursuant to this section, but not to exceed ten percent (10%), from the date of rendition.  No judgment against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, inclusive of postjudgment interest, shall exceed the total amount of liability of the governmental entity pursuant to The Governmental Tort Claims Act.

C.  The postjudgment interest authorized by subsection A or subsection B of this section shall accrue from the earlier of the date the judgment is rendered as expressly stated in the judgment, or the date the judgment is filed with the court clerk, and shall initially accrue at the rate in effect for the calendar year during which the judgment is rendered until the end of the calendar year in which the judgment was rendered, or until the judgment is paid, whichever first occurs.  Beginning on the first day of January of the next succeeding calendar year until the end of that calendar year, or until the judgment is paid, whichever first occurs, the judgment, together with postjudgment interest previously accrued, shall bear interest at the rate in effect for judgments rendered during that calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  For each succeeding calendar year, or part of a calendar year, during which a judgment remains unpaid, the judgment, together with postjudgment interest previously accrued, shall bear interest at the rate in effect for judgments rendered during that calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  A separate computation using the interest rate in effect for judgments as provided by subsection I of this section shall be made for each calendar year, or part of a calendar year, during which the judgment remains unpaid in order to determine the total amount of interest for which the judgment debtor is liable.  The postjudgment interest rate for each calendar year or part of a calendar year a judgment remains unpaid shall be multiplied by the original amount of the judgment, including any prejudgment interest, together with postjudgment interest previously accrued.  Interest shall accrue on a judgment in the manner prescribed by this subsection until the judgment is satisfied or released.

D.  If a rate of interest is specified in a contract, the rate specified shall apply and be stated in the journal entry of judgment.  The rate of interest shall not exceed the lawful rate for that obligation.  Postjudgment interest shall be calculated and accrued in the same manner as prescribed in subsection C of this section.

PREJUDGMENT INTEREST

E.  Except as provided by subsection F of this section, if a verdict for damages by reason of personal injuries or injury to personal rights including, but not limited to, injury resulting from bodily restraint, personal insult, defamation, invasion of privacy, injury to personal relations, or detriment due to an act or omission of another is accepted by the trial court, the court in rendering judgment shall add interest on the verdict at a rate prescribed pursuant to subsection I of this section from the date the suit resulting in the judgment was commenced to the earlier of the date the verdict is accepted by the trial court as expressly stated in the judgment, or the date the judgment is filed with the court clerk.  The interest rate for computation of prejudgment interest shall begin with the rate prescribed by subsection I of this section which is in effect for the calendar year in which the suit resulting in the judgment is commenced.  This rate shall be in effect until the end of the calendar year in which the suit resulting in judgment was filed or until the date judgment is filed, whichever first occurs.  Beginning on the first day of January of the next succeeding calendar year until the end of that calendar year, or until the date the judgment is filed, whichever first occurs, and for each succeeding calendar year thereafter, the prejudgment interest rate shall be the rate in effect for judgments rendered during each calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  After the computation of all prejudgment interest has been completed, the total amount of prejudgment interest shall be added to the amount of the judgment rendered pursuant to the trial of the action, and the total amount of the resulting judgment shall become the amount upon which postjudgment interest is computed pursuant to subsection A of this section.

F.  If a verdict of the type described by subsection E of this section is rendered against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, the judgment shall bear interest at the rate prescribed pursuant to subsection I of this section, but not to exceed ten percent (10%) from the date the suit was commenced to the earlier of the date the verdict is accepted by the trial court as expressly stated in the judgment or the date the judgment is filed with the court clerk.  The interest rate for computation of prejudgment interest shall begin with the rate prescribed by subsection I of this section which is in effect for the calendar year in which the suit resulting in the judgment is commenced.  This rate shall be in effect until the end of the calendar year in which the suit resulting in judgment was filed or until the date the judgment is rendered as expressly stated in the judgment, whichever first occurs.  Beginning on the first day of January of the next succeeding calendar year until the end of that calendar year, or until the date judgment is rendered, whichever first occurs, and for each succeeding calendar year thereafter, the prejudgment interest rate shall be the rate in effect for judgments rendered during each  calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  After the computation of prejudgment interest has been completed, the amount shall be added to the amount of the judgment rendered pursuant to the trial of the action, and the total amount of the resulting judgment shall become the amount upon which postjudgment interest is computed pursuant to subsection B of this section.  No award of prejudgment interest against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, including the amount of the judgment awarded pursuant to trial of the action, shall exceed the total amount of liability of the governmental entity pursuant to The Governmental Tort Claims Act.

G.  If exemplary or punitive damages are awarded in an action for personal injury or injury to personal rights including, but not limited to, injury resulting from bodily restraint, personal insult, defamation, invasion of privacy, injury to personal relations, or detriment due to an act or omission of another, the interest on  that award shall begin to accrue from the earlier of the date the judgment is rendered as expressly stated in the judgment, or the date the judgment is filed with the court clerk.

H.  If a judgment is rendered establishing the existence of a lien against property and no rate of interest exists, the court shall allow prejudgment interest at a rate prescribed pursuant to subsection I of this section from the date the lien is filed to the date of verdict.

I.  For purposes of computing either postjudgment interest or prejudgment interest as authorized by this section, interest shall be determined using a rate equal to the average United States Treasury Bill rate of the preceding calendar year as certified to the Administrative Director of the Courts by the State Treasurer on the first regular business day in January of each year, plus four percentage points.

J.  For purposes of computing postjudgment interest, the provisions of this section, including the amendments prescribed by Chapter 320, O.S.L. 1997, shall be applicable to all judgments of the district courts rendered on or after January 1, 2000 but before January 1, 2005.  Until January 1, 2005, the method for computing postjudgment interest prescribed by this section shall be applicable to all judgments remaining unpaid rendered prior to January 1, 2000.

K.  For purposes of computing prejudgment interest, the provisions of this section, including the amendments prescribed by Chapter 320, O.S.L. 1997, shall be applicable to all actions which are filed in the district courts on or after January 1, 2000, but before January 1, 2005, for which an award of prejudgment interest is authorized by the provisions of this section.

R.L.1910, § 1008.  Amended by Laws 1968, c. 71, § 1, emerg. eff. March 25, 1968; Laws 1971, c. 252, § 1.  Renumbered from § 274 of Title 15 by Laws 1971, c. 252, § 2.  Amended by Laws 1979, c. 60, § 1, eff. Oct. 1, 1979; Laws 1982, c. 78, § 1, emerg. eff. April 1, 1982; Laws 1984, c. 83, § 1, emerg. eff. April 4, 1984; Laws 1985, c. 257, § 1, eff. Nov. 1, 1985; Laws 1986, c. 315, § 4, eff. Nov. 1, 1986; Laws 1997, c. 320, § 2, eff. Jan. 1, 1998; Laws 1999, c. 293, § 7, eff. Nov. 1, 1999; Laws 2004, c. 368, § 6, eff. Nov. 1, 2004.

§12-727.1.  Interest on judgments rendered on or after January 1, 2005.

POSTJUDGMENT INTEREST

A.  1.  Except as otherwise provided by this section, all judgments of courts of record, including costs and attorney fees authorized by statute or otherwise and allowed by the court, shall bear interest at a rate prescribed pursuant to this section.

2.  Costs and attorney fees allowed by the court shall bear interest from the earlier of the date the judgment or order is pronounced, if expressly stated in the written judgment or order awarding the costs and attorney fees, or the date the judgment or order is filed with the court clerk.

B.  Judgments, including costs and attorney fees authorized by statute or otherwise and allowed by the court, against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, shall bear interest during the term of judgment at a rate prescribed pursuant to this section from the date of rendition.  No judgment against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, inclusive of postjudgment interest, shall exceed the total amount of liability of the governmental entity pursuant to The Governmental Tort Claims Act.

C.  The postjudgment interest authorized by subsection A or subsection B of this section shall accrue from the earlier of the date the judgment is rendered as expressly stated in the judgment, or the date the judgment is filed with the court clerk, and shall initially accrue at the rate in effect for the calendar year during which the judgment is rendered until the end of the calendar year in which the judgment was rendered, or until the judgment is paid, whichever first occurs.  Beginning on January 1 of the next succeeding calendar year until the end of that calendar year, or until the judgment is paid, whichever first occurs, the judgment, together with postjudgment interest previously accrued, shall bear interest at the rate in effect for judgments rendered during that calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  For each succeeding calendar year, or part of a calendar year, during which a judgment remains unpaid, the judgment, together with postjudgment interest previously accrued, shall bear interest at the rate in effect for judgments rendered during that calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  A separate computation using the interest rate in effect for judgments as provided by subsection I of this section shall be made for each calendar year, or part of a calendar year, during which the judgment remains unpaid in order to determine the total amount of interest for which the judgment debtor is liable.  The postjudgment interest rate for each calendar year or part of a calendar year a judgment remains unpaid shall be multiplied by the original amount of the judgment, including any prejudgment interest, together with postjudgment interest previously accrued.  Interest shall accrue on a judgment in the manner prescribed by this subsection until the judgment is satisfied or released.

D.  If a rate of interest is specified in a contract, the rate specified shall apply and be stated in the journal entry of judgment.  The rate of interest shall not exceed the lawful rate for that obligation.  Postjudgment interest shall be calculated and accrued in the same manner as prescribed in subsection C of this section.

PREJUDGMENT INTEREST

E.  Except as provided by subsection F of this section or Section 1-1708.1G of Title 63 of the Oklahoma Statutes, if a verdict for damages by reason of personal injuries or injury to personal rights including, but not limited to, injury resulting from bodily restraint, personal insult, defamation, invasion of privacy, injury to personal relations, or detriment due to an act or omission of another is accepted by the trial court, the court in rendering judgment shall add interest on the verdict at a rate prescribed pursuant to subsection I of this section from the date the suit resulting in the judgment was commenced to the earlier of the date the verdict is accepted by the trial court as expressly stated in the judgment, or the date the judgment is filed with the court clerk.  The interest rate for computation of prejudgment interest shall begin with the rate prescribed by subsection I of this section which is in effect for the calendar year in which the suit resulting in the judgment is commenced.  This rate shall be in effect until the end of the calendar year in which the suit resulting in judgment was filed or until the date judgment is filed, whichever first occurs.  Beginning on January 1 of the next succeeding calendar year until the end of that calendar year, or until the date the judgment is filed, whichever first occurs, and for each succeeding calendar year thereafter, the prejudgment interest rate shall be the rate in effect for judgments rendered during each calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  After the computation of all prejudgment interest has been completed, the total amount of prejudgment interest shall be added to the amount of the judgment rendered pursuant to the trial of the action, and the total amount of the resulting judgment shall become the amount upon which postjudgment interest is computed pursuant to subsection A of this section.

F.  If a verdict of the type described by subsection E of this section is rendered against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, the judgment shall bear interest at the rate prescribed pursuant to subsection I of this section from the date the suit was commenced to the earlier of the date the verdict is accepted by the trial court as expressly stated in the judgment or the date the judgment is filed with the court clerk.  The interest rate for computation of prejudgment interest shall begin with the rate prescribed by subsection I of this section which is in effect for the calendar year in which the suit resulting in the judgment is commenced.  This rate shall be in effect until the end of the calendar year in which the suit resulting in judgment was filed or until the date the judgment is rendered as expressly stated in the judgment, whichever first occurs.  Beginning on January 1 of the next succeeding calendar year until the end of that calendar year, or until the date judgment is rendered, whichever first occurs, and for each succeeding calendar year thereafter, the prejudgment interest rate shall be the rate in effect for judgments rendered during each calendar year as certified by the Administrative Director of the Courts pursuant to subsection I of this section.  After the computation of prejudgment interest has been completed, the amount shall be added to the amount of the judgment rendered pursuant to the trial of the action, and the total amount of the resulting judgment shall become the amount upon which postjudgment interest is computed pursuant to subsection B of this section.  No award of prejudgment interest against this state or its political subdivisions, including counties, municipalities, school districts, and public trusts of which this state or a political subdivision of this state is a beneficiary, including the amount of the judgment awarded pursuant to trial of the action, shall exceed the total amount of liability of the governmental entity pursuant to The Governmental Tort Claims Act.

G.  If exemplary or punitive damages are awarded in an action for personal injury or injury to personal rights including, but not limited to, injury resulting from bodily restraint, personal insult, defamation, invasion of privacy, injury to personal relations, or detriment due to an act or omission of another, the interest on  that award shall begin to accrue from the earlier of the date the judgment is rendered as expressly stated in the judgment, or the date the judgment is filed with the court clerk.

H.  If a judgment is rendered establishing the existence of a lien against property and no rate of interest exists, the court shall allow prejudgment interest at a rate prescribed pursuant to subsection I of this section from the date the lien is filed to the date of verdict.

I.  For purposes of computing either postjudgment interest or prejudgment interest as authorized by this section, interest shall be the prime rate, as listed in the first edition of the Wall Street Journal published for each calendar year and as certified to the Administrative Director of the Courts by the State Treasurer on the first regular business day following publication in January of each year, plus two percent (2%).

J.  For purposes of computing postjudgment interest, the provisions of this section shall be applicable to all judgments of the district courts rendered on or after January 1, 2005.  Effective January 1, 2005, the method for computing postjudgment interest prescribed by this section shall be applicable to all judgments remaining unpaid rendered prior to January 1, 2005.

K.  For purposes of computing prejudgment interest, the provisions of this section shall be applicable to all actions which are filed in the district courts on or after January 1, 2005, for which an award of prejudgment interest is authorized by the provisions of this section.

Added by Laws 2004, c. 368, § 7, eff. Nov. 1, 2004.

§12-728.  Standards for recognizing records and proceedings of tribal courts - Reciprocity.

A.  This act affirms the power of the Supreme Court of the State of Oklahoma to issue standards for extending full faith and credit to the records and judicial proceedings of any court of any federally recognized Indian nation, tribe, band or political subdivision thereof, including courts of Indian offenses.

B.  In issuing any such standard the Supreme Court of the State of Oklahoma may extend such recognition in whole or in part to such type or types of judgments of the tribal courts as it deems appropriate where tribal courts agree to grant reciprocity of judgments of the courts of the State of Oklahoma in such tribal courts.

Added by Laws 1992, c. 384, § 1, eff. Sept. 1, 1992.

§12-729.  Force and effect of certain judgment, decree or appealable order of a district court.

Any judgment, decree or appealable order of a district court rendered or granted on or after January 1, 1991, and before the effective date of this act, which substantially complies with this act, Chapter 251, O.S.L. 1991, Chapter 251, O.S.L. 1990 or the law which was effective prior to January 1, 1991, shall have the same force and effect as any other properly rendered or granted judgment, decree or appealable order.

From Laws 1991, c. 251, § 23, eff. June 1, 1991.  Amended by Laws 1993, c. 351, § 16, eff. Oct. 1, 1993.  Codified as § 729 of Title 12 by Laws 1993, § 17, eff. Oct. 1, 1993.

§12-729.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Uniform Foreign-Money Claims Act".

Added by Laws 1994, c. 165, § 1, eff. Jan. 1, 1995.

§12-729.2.  Definitions.

As used in this act:

1.  "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim;

2.  "Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate;

3.  "Conversion date" means the banking day next preceding the date on which money, in accordance with this act, is:

a. paid to a claimant in an action or distribution proceeding,

b. paid to the official designated by law to enforce a judgment or award on behalf of a claimant, or

c. used to recoup, set-off or counterclaim in different moneys in an action or distribution proceeding;

4.  "Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes, but is not limited to, an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust or other fund;

5.  "Foreign money" means money other than money of the United States of America;

6.  "Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money;

7.  "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement;

8.  "Money of the claim" means the money determined as proper pursuant to Section 5 of this act;

9.  "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, limited liability company, two or more persons having a joint or common interest or any other legal or commercial entity;

10.  "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion.  If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim;

11.  "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account or by an agreed delayed settlement not exceeding two days; and

12.  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

Added by Laws 1994, c. 165, § 2, eff. Jan. 1, 1995.

§12-729.3.  Application of act.

A.  This act applies only to a foreign-money claim in an action or distribution proceeding.

B.  This act applies to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding.

Added by Laws 1994, c. 165, § 3, eff. Jan. 1, 1995.

§12-729.4.  Variation of act by agreement of parties.

A.  The effect of this act may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

B.  Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction.  Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

Added by Laws 1994, c. 165, § 4, eff. Jan. 1, 1995.

§12-729.5.  Determining proper money of claim.

A.  The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

B.  If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

1.  Regularly used between the parties as a matter of usage or course of dealing;

2.  Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

3.  In which the loss was ultimately felt or will be incurred by the party claimant.

Added by Laws 1994, c. 165, § 5, eff. Jan. 1, 1995.

§12-729.6.  Determining amount to be paid in foreign money.

A.  If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

B.  If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding thirty (30) days.  Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

C.  A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor.  If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

Added by Laws 1994, c. 165, § 6, eff. Jan. 1, 1995.

§12-729.7.  Assertion of claim or defense using a foreign money.

A.  A person may assert a claim in a specified foreign money.  If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

B.  An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

C.  A person may assert a claim as a defense, set-off, recoupment or counterclaim in any money appropriate for the claim without regard to the money of other claims.

D.  The determination of the proper money of the claim is a question of law.

Added by Laws 1994, c. 165, § 7, eff. Jan. 1, 1995.

§12-729.8.  Judgment or award on foreign-money claim.

A.  Except as provided in subsection C of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

B.  A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

C.  Assessed costs must be entered in United States dollars.

D.  Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

E.  A judgment or award made in an action or distribution proceeding on both:

1.  A defense, set-off, recoupment or counterclaim; and

2.  The adverse party's claim,

must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

F.  A judgment substantially in the following form complies with subsection A of this section:

IT IS ADJUDGED AND ORDERED, that Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate - see Section 10 of this act) percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.

G.  If a contract claim is of the type covered by subsection A or B of Section 6 of this act, the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

H.  In order to create a lien, a judgment in foreign money must be filed and indexed in the same manner as other judgments.  It may be discharged in the same manner as other judgments.

Added by Laws 1994, c. 165, § 8, eff. Jan. 1, 1995.

§12-729.9.  Rate of exchange.

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding.  A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

Added by Laws 1994, c. 165, § 9, eff. Jan. 1, 1995.

§12-729.10.  Interest.

A.  With respect to a foreign-money claim, recovery of prejudgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection B of this section, are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this state.

B.  The court or arbitrator shall increase or decrease the amount of prejudgment or pre-award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

C.  A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.

Added by Laws 1994, c. 165, § 10, eff. Jan. 1, 1995.

§12-729.11.  Enforcement of foreign judgment.

A.  If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in Section 8 of this act, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

B.  A foreign judgment may be filed in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

C.  A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

D.  A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only.

Added by Laws 1994, c. 165, § 11, eff. Jan. 1, 1995.

§12-729.12.  Enforcement of provisional remedies.

A.  Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

B.  For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections C and D of this section.

C.  A party seeking the process, costs, bond or other undertaking under subsection B of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

D.  A party seeking the process, costs, bond or other undertaking under subsection B of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation.  Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

Added by Laws 1994, c. 165, § 12, eff. Jan. 1, 1995.

§12-729.13.  Foreign money revalorization.

A.  If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

B.  If substitution under subsection A of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

Added by Laws 1994, c. 165, § 13, eff. Jan. 1, 1995.

§12-729.14.  Principles of law and equity - Construction of act.

Unless displaced by particular provisions of this act, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement its provisions.

Added by Laws 1994, c. 165, § 14, eff. Jan. 1, 1995.

§12-729.15.  Prospective applicability of act.

This act applies to actions and distribution proceedings commenced after its effective date.

Added by Laws 1994, c. 165, § 15, eff. Jan. 1, 1995.

§12-729.16.  Construction to effectuate general purpose of act.

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1994, c. 165, § 16, eff. Jan. 1, 1995.

§12731.  Executions  Defined  How issued  Different counties.

Executions shall be deemed process of the court, and shall be issued by the clerk, and directed to the sheriff of the county.  They may be directed to different counties at the same time.

R.L. 1910, § 5149.

§12732.  Kinds of executions.

Executions are of three kinds:

First, against the property of the judgment debtor.

Second, for the delivery of possession of real or personal property, with damages for withholding the same, and costs.

Third, executions in special cases.

R.L. 1910, § 5150.

§12733.  Property subject to levy.

Lands, tenements, goods and chattels, not exempt by law shall be subject to the payment of debts, and shall be liable to be taken on execution and sold, as hereinafter provided.

R.L. 1910, § 5151.

§12734.  Property bound after seizure.

All real estate not bound by the lien of the judgment, as well as goods and chattels of the debtor, shall be bound from the time they shall be seized in execution.

R.L. 1910, § 5152.

§12-735.  Must be issued within five years or judgment becomes unenforceable - Inapplicable to municipalities or child support judgments.

A.  A judgment shall become unenforceable and of no effect if, within five (5) years after the date of filing of any judgment that now is or may hereafter be filed in any court of record in this state:

1.  Execution is not issued by the court clerk and filed with the county clerk as provided in Section 759 of this title;

2.  A notice of renewal of judgment substantially in the form prescribed by the Administrative Director of the Courts is not filed with the court clerk;

3.  A garnishment summons is not issued by the court clerk; or

4.  A certified copy of a notice of income assignment is not sent to a payor of the judgment debtor.

B.  A judgment shall become unenforceable and of no effect if more than five (5) years have passed from the date of:

1.  The last execution on the judgment was filed with the county clerk;

2.  The last notice of renewal of judgment was filed with the court clerk;

3.  The last garnishment summons was issued; or

4.  The sending of a certified copy of a notice of income assignment to a payor of the judgment debtor.

C.  This section shall not apply to judgments against municipalities or to child support judgments by operation of law.

R.L. 1910, § 5153.  Amended by Laws 1981, c. 120, § 1, eff. Oct. 1, 1981; Laws 1988, c. 22, § 1, eff. Nov. 1, 1988; Laws 1989, c. 236, § 5, eff. July 1, 1989; Laws 1997, c. 320, § 3, eff. Nov. 1, 1997; Laws 2000, c. 384, § 1, eff. Nov. 1, 2000; Laws 2002, c. 468, § 4, eff. Nov. 1, 2002.

§12736.  Execution to command levy on personalty before levy on realty  Endorsement of amount of debt, damages, and costs on execution.

The writ of execution against the property of the judgment debtor, issuing from any court of record in this state, shall command the officer to whom it is directed, that of the goods and chattels of the debtor he cause to be made the money specified in the writ; and for want of goods and chattels, he cause the same to be made of the lands and tenements of the debtor; and the amount of the debt, damages and costs, for which the judgment is entered, shall be endorsed on the execution.

R.L. 1910, § 5154.

§12737.  Priority among executions.

When two or more writs of execution against the same debtor shall be sued out during the term in which judgment was rendered, or within ten (10) days thereafter, and when two or more writs of execution against the same debtor shall be delivered to the officer on the same day, no preference shall be given to either of such writs; but if a sufficient sum of money be not made to satisfy all such executions, the amount made shall be distributed to the several creditors in proportion to the amount of their respective demands.  In all other cases, the writ of execution first delivered to the officer shall be first satisfied.  And it shall be the duty of the officer to endorse on every writ of execution the time when he received the same; but nothing herein contained shall be so construed as to affect any preferable lien which one or more of the judgments, on which execution issued, may have on the lands of the judgment debtor.

R.L. 1910, § 5155.

§12751.  Levy on goods and chattels, then on realty  Sale of lands subject to liens  Appraisement.

The officer to whom a writ of execution is delivered, shall proceed immediately to levy the same upon the goods and chattels of the debtor; but if no goods and chattels can be found, the officer shall endorse on the writ of execution, "No goods," and forthwith levy the writ of execution upon the lands and tenements of the debtor, which may be liable to satisfy the judgment; and if any of the lands and tenements of the debtor which may be liable shall be encumbered by a mortgage or any other lien or liens, such lands and tenements may be levied upon and appraised.  If the appraisal reveals any equity in excess of such mortgage or liens, the lands and tenements may be sold, subject to such mortgage or liens, stated in the appraisal.  If the appraisal reveals no equity, the lands and tenements of the debtor shall not be sold.

R.L. 1910, § 5156.  Amended by Laws 1985, c. 277, § 10, eff. Nov. 1, 1985.

§12752.  Attachments and executions, who levied by.

It shall be unlawful for anyone to levy an attachment or execution within this state who is not a bonded officer.

Added by Laws 1919, c. 139, p. 199, § 1.

§12753.  Same void when issued to or levied otherwise.

Any attachment or execution issued to, or levied by anyone other than a bonded officer shall be void and of no effect and the court clerk or judge of the district court, or clerks of the judge of the district court issuing same, or officer levying same, as the case may be, together with their bondsmen shall be liable for any damage caused thereby.

Added by Laws 1919, c. 139, p. 199, § 2.

§12754.  Penalty.

Anyone violating the provisions of this act shall be punished by a fine not to exceed One Hundred Dollars ($100.00) or confinement in the county jail not to exceed thirty (30) days or both.

Added by Laws 1919, c. 139, p. 200, § 3.

§12755.  Property claimed by third person  Plaintiff to secure officer.

If the officer, by virtue of an execution issued from any court of record in this state, shall levy the same on any goods and chattels claimed by any person other than the defendant, or be requested by the plaintiff to levy on any such goods and chattels, the officer may require the plaintiff to give him an undertaking, with good and sufficient securities to pay all costs and damages that he may sustain by reason of the detention or sale of such property; and until such undertaking shall be given, the officer may refuse to proceed as against such property.

R.L. 1910, § 5157.

§12756.  Redelivery to defendant, when  Undertaking.

In all cases where a sheriff or other officer shall, by virtue of an execution, levy upon any goods and chattels which shall remain upon his hands unsold, for want of bidders, for the want of time to advertise and sell, or any other reasonable cause, the officer may, for his own security, take of the defendant an undertaking, with security, in such sum as he may deem sufficient, to the effect that the said property shall be delivered to the officer holding an execution for the sale of the same, at the time and place appointed by said officer, either by notice, given in writing, to said defendant in execution, or by advertisement published in a newspaper printed in the county, naming therein the day and place of sale.  If the defendant shall fail to deliver the goods and chattels at the time and place mentioned in the notice to him, given, or to pay to the officer holding the execution the full value of said goods and chattels, or the amount of said debt and costs, the undertaking, given as aforesaid, may be proceeded on as in other cases.

R.L. 1910, § 5158.

§12757.  Notice of sale of chattels  Acceptance of bids  Inventory for want of bidders.

A.  1.  No goods or chattels levied upon by an officer pursuant to an execution issued by a court of record shall be sold unless the party causing the execution to be issued:

a. causes a written notice of sale executed by the sheriff describing the goods or chattels subject to sale and stating the date, time and place where the sale shall occur to be mailed, by first class mail, postage prepaid, to the judgment debtor, any holder of record of an interest in the property, and all other persons of whom the party causing the execution to be issued has notice who claim a lien or any interest in the goods or chattels, at least ten (10) days prior to the date of the sale, if the names and actual addresses of such persons are known, and

b. causes public notice to be given of the date, time and place of sale, for at least ten (10) days before the day of sale.  The notice shall be executed by the sheriff and shall state the name of any person having an interest in the property whose actual address is unknown, and shall designate the person or persons whose unknown successors are being notified.  The notice shall be given by advertisement, published in some newspaper published in the county, or, in case no newspaper be published therein, by setting up advertisements in five public places in the county. Two advertisements shall be put up in the township where the sale is to be held, and

c. files in the case an affidavit of proof of mailing and of publication or posting;

2.  A written notice of sale executed prior to the effective date of this act by the party causing the execution to be issued but otherwise conforming to the provisions of this section shall, for all purposes, be deemed valid.

B.  1.  If a purchaser other than the party causing the execution to be issued, when required by the sheriff, fails to post cash or certified funds equal to ten percent (10%) of the amount bid for the property within twentyfour (24) hours of the sale, excluding Sundays and legal holidays, or otherwise fails to complete the sale, the sheriff may proceed with the sale and may accept the next highest bid.

2.  When goods and chattels levied upon cannot be sold for want of bidders, the officer making such return shall affix a true and correct inventory of such goods and chattels to the execution, and the party causing such execution to be issued may thereupon sue out another writ of execution, directing the sale of the property levied upon as provided for in this section.

R.L. 1910, § 5159.  Amended by Laws 1986, c. 227, § 2, eff. Nov. 1, 1986; Laws 1987, c. 189, § 1, operative Nov. 1, 1987.

§12758.  Further levy when property taken insufficient.

When any writ shall issue, directing the sale of property previously taken in execution, the officer issuing said writ shall, at the request of the person entitled to the benefit thereof, his agent or attorney, add thereto a command to the officer to whom such writ shall be directed, that if the property remaining in his hands not sold shall, in his opinion, be insufficient to satisfy the judgment, he shall levy the same upon lands and tenements, goods and chattels, or either, as the law shall permit, being the property of the judgment debtor, sufficient to satisfy the debt.

R.L. 1910, § 5160.

§12-759.  Filing and index of execution - Appraisement of property - Extension of judgment lien.

A.  When a general execution is issued and placed in the custody of a sheriff for levy, a certified copy of the execution shall be filed in the office of the county clerk of the county whose sheriff holds the execution and shall be indexed in the same manner as judgments.

B.  If a general or special execution is levied upon lands and tenements, the sheriff shall endorse on the face of the writ the legal description and shall have three disinterested persons who have taken an oath to impartially appraise the property levied on, upon actual view; and the disinterested persons shall return to the officer their signed estimate of the real value of the property.

C.  To extend a judgment lien beyond the initial or any subsequent statutory period, prior to the expiration of such period, a certified copy of one of the following must be filed and indexed in the same manner as judgments in the office of the county clerk in the county in which the statement of judgment was filed and the lien thereof is sought to be retained:

1.  A general execution upon the judgment;

2.  A notice of renewal of judgment;

3.  A garnishment summons issued against the judgment debtor; or

4.  A notice of income assignment sent to a payor of the judgment debtor.

R.L. 1910, § 5161.  Amended by Laws 1981, c. 120, § 2; Laws 1988, c. 22, § 2, eff. Nov. 1, 1988; Laws 1997, c. 320, § 4, eff. Nov. 1, 1997; Laws 2000, c. 384, § 2, eff. Nov. 1, 2000.

§12760.  Waiver of appraisement  Order of sale not to issue until six months after judgment.

If the words "appraisement waived" or other words of similar import, shall be inserted in any deed, mortgages, bonds, notes, bill or written contract, any court rendering judgment thereon, shall order as a part of the judgment that the same, and any process issued thereon, shall be enforced, and that lands and tenements may be sold thereunder without appraisement; and such judgment, and any process issued thereon shall be enforced, and sales of land and tenements made thereunder, without any appraisement or valuation being made of the property, to be sold:  Provided, that no order of sale or execution shall be issued upon such judgment until the expiration of six (6) months from the time of the rendition of said judgment.

R.L. 1910, § 5162.

§12761.  Return of appraisement  Sale.

The officer receiving such return shall forthwith deposit a copy thereof with the clerk of the court from which the writ issued, and advertise and sell such property, agreeably to the provisions of this article.

R.L. 1910, § 5163.

§12762.  Lien restricted to property levied on when twothirds of appraised value sufficient to satisfy judgment  Amount for which property sold  Sale for debt or taxes due state.

If, upon such return, as aforesaid, it appear, by the inquisition, that twothirds (2/3) of the appraised value of said lands and tenements, so levied upon is sufficient to satisfy the execution, with costs, the judgment on which such execution issued shall not operate as a lien on the residue of the debtor's estate, to the prejudice of any other judgment creditor; but no such property shall be sold for less than twothirds (2/3) of the value returned in the inquest; and nothing in this section contained shall, in any wise, extend to affect the sale of lands by the state, but all lands, the property of individuals indebted to the state for any debt or taxes, or in any other manner, shall be sold without valuation, for the discharge of such debt or taxes, agreeably to the laws in such cases made and provided.

R.L. 1910, § 5164.

§12763.  Judgments against public officers  Sale without valuation.

If the property of any clerk, sheriff, coroner, judge of the district court, constable or any collector of state, county, town or township tax, shall be levied on for, or on account of, any monies that now are, or may hereafter be, by them collected or received in their official capacity, the property so levied on shall be sold without valuation.

R.L. 1910, § 5165.

§12764.  Notice of sale of realty.

A.  Lands and tenements taken on execution shall not be sold unless the party causing the execution to be issued:

1.  Causes a written notice of sale executed by the sheriff containing the legal description of the property to be sold and stating the date, time and place where the property will be sold to be mailed, by first class mail, postage prepaid, to the judgment debtor, any holder of interest of record in the property to be sold whose interest is sought to be extinguished, and all other persons of whom the party causing the execution to be issued has notice who claim a lien or any interest in the property whose interest is sought to be extinguished, at least ten (10) days prior to the date of the sale, if the names and addresses of such persons are known; and

2.  Causes public notice of the date, time and place of sale to be given by publication for two (2) successive weeks in a newspaper published in the county in which the property to be sold is situated, or in case no newspaper be published in such county, then in a newspaper of general circulation therein and by putting up an advertisement upon the courthouse door and in five other public places in such county, two of which shall be in the township where such lands and tenements lie; provided, that in counties now having a population of one hundred ten thousand (110,000) or more according to the last Federal Census, the advertisement shall be published in some newspaper published in the city or township where said lands and tenements lie or if there be no newspaper in such city or township then in some newspaper published in the county.  Notice shall be executed by the sheriff and state the name of any person having an interest in the property to be sold whose interest is sought to be extinguished and whose actual address is unknown, and shall designate the person or persons whose unknown successors are being notified; and

3.  Files in the case an affidavit of proof of mailing and of publication or posting.

B.  A written notice of sale executed prior to the effective date of this act by the party causing the execution to be issued but otherwise conforming to the provisions of this section shall, for all purposes, be deemed valid.

C.  Such sale shall not be held less than thirty (30) days after the date of first publication of the notice required in paragraph 2 of subsection A of this section.  If a purchaser other than the party causing the execution to be issued, when required by the sheriff, fails to post cash or certified funds equal to ten percent (10%) of the amount bid for the property within twentyfour (24) hours of the sale, excluding Sundays and legal holidays, or otherwise fails to complete the sale, the sheriff may accept the next highest bid.  Except as otherwise provided for in subsection B of this section, sales for which the provisions of subsection A of this section have not been complied with shall be set aside on motion by the court to which the execution is returnable.

R.L. 1910, § 5166.  Amended by Laws 1927, c. 117, p. 184, § 1; Laws 1957, p. 81, § 1; Laws 1986, c. 227, § 3, eff. Nov. 1, 1986; Laws 1987, c. 189, § 2, operative Nov. 1, 1987.

§12765.  Confirmation of sale  Objections.

A.  Upon the return of any writ of execution for the satisfaction of which any lands or tenements have been sold, the party causing the execution to be issued shall:

1.  Cause a written notice of hearing on the confirmation of the sale to be mailed, by first class mail, postage prepaid, to all persons to whom mailing of the notice of the execution sale was required to be made pursuant to Section 764 of this title and to the high bidder at such sale, at least ten (10) days before the hearing on the confirmation of the sale, and if the name or address of any such person is unknown, shall cause a notice of the hearing on the confirmation of the sale to be published in a newspaper authorized by law to publish legal notices in the county in which the property is situated.  If no newspaper authorized by law to publish legal notices is published in such county, the notice shall be published in some such newspaper of general circulation which is published in an adjoining county.  The notice shall state the name of any person being so notified and shall be published once at least ten (10) days prior to the date of the hearing on the confirmation of the sale; and

2.  Files in the case an affidavit of proof of mailing, and if required, of publication.

B.  Any person filing a written objection to the confirmation of the sale shall cause a copy of such written objection to be mailed, prior to the hearing on the confirmation of the sale, by first class mail, postage prepaid, to all persons to whom mailing of the notice of the hearing on the confirmation of the sale was required to be made pursuant to this section.  The court may continue the hearing or make such other orders as are necessary to allow the interested persons to adequately support or oppose any such objections to the confirmation of the sale.  If the court, after having carefully examined the proceedings of the officer, is satisfied that the sale has, in all respects, been made in conformity with the provisions of this article, the court shall direct the clerk to make an entry on the journal that the court is satisfied of the legality of such sale and shall order that the officer make to the purchaser a deed for such lands and tenements; and the officer, on making such sale, shall deposit the purchase money with the clerk of the court from which said writ of execution issued, where same shall remain until the court shall have examined his proceedings as aforesaid, when said clerk of the court shall pay the same to the person entitled thereto, agreeable to the order of the court.

R.L. 1910, § 5167.  Amended by Laws 1959, p. 80, § 1; Laws 1986, c. 227, § 4, eff. Nov. 1, 1986; Laws 1987, c. 189, § 3, operative Nov. 1, 1987.

§12766.  Sheriff's deed  Title transferred  Requisites.

The sheriff or other officer who, upon such writ or writs of execution, shall sell the said lands and tenements, or any part thereof, shall make to the purchaser as good and sufficient deed of conveyance of the land sold, as the person or persons against whom such writ or writs of execution were issued could have made of the same, at or any time after they became liable to the judgment.  The deed shall be sufficient evidence of the legality of such sale, and the proceedings therein, until the contrary be proved, and shall vest in the purchaser as good and as perfect an estate in the premises therein mentioned, as was vested in the party at, or after, the time when such lands and tenements became liable to the satisfaction of the judgment; and such deed of conveyance, to be made by the sheriff or other officer, shall recite the execution or executions, or the substance thereof, and the names of the parties, the amount and date of rendition of each judgment, by virtue whereof the said lands and tenements were sold as aforesaid, and shall be executed, acknowledged and recorded as is or may be provided by law, to perfect the conveyance of real estate in other cases.

R.L. 1910, § 5168.

§12767.  Officers may require advance of printer's fees.

The officer who levies upon goods and chattels, or lands and tenements, or who is charged with the duty of selling the same by virtue of any writ of execution, may refuse to publish a notice of the sale thereof by advertisement in a newspaper until the party for whose benefit such execution issued, his agent or attorney, shall advance to such officer so much money as will be sufficient to discharge the fees of the printer for publishing such notice.

R.L. 1910, § 5169.

§12768.  Same  Officer must make demand.

Before any officer shall be excused from giving the notification mentioned in the last section, he shall demand of the party for whose benefit the execution was issued, his agent or attorney provided either of them reside in the county, the fees in said section specified.

R.L. 1910, § 5170.

§12769.  Place of sale  Officers or appraisers not to purchase.

All sales of lands or tenements under execution shall be held at the court house in the county in which such lands or tenements are situated, unless some other place within said county is designated by the judge having jurisdiction in the case.  No sheriff or other officer making the sale of property, either personal or real, nor any appraiser of such property, shall either directly or indirectly, purchase the same; and every purchase so made shall be considered fraudulent and void.

R.L. 1910, § 5171.  Amended by Laws 1965, c. 173, § 1, emerg. eff. June 2, 1965.

§12770.  Other executions of realty not sold.

If lands or tenements, levied on as aforesaid, are not sold upon one execution, other executions may be issued to sell the property so levied upon.

R.L. 1910, § 5172.

§12771.  Levy on realty under several executions.

In all cases where two or more executions shall be put into the hands of any sheriff or other officer, and it shall be necessary to levy on real estate to satisfy the same, and either of the judgment creditors, in whose favor one or more of said executions are issued, shall require the sheriff or other officer to levy said executions, or so many thereof as may be required, on separate parcels of the real property of the judgment debtor or debtors, giving to the officer making the levy on behalf of the creditors, whose execution may, by the provisions of this article, be entitled to a preference, the choice of such part of the real property of the judgment debtor or debtors, as will be sufficient, at twothirds (2/3) of the appraised value, to satisfy the same; and in all cases where two or more executions, which are entitled to no preference over each other, are put in the hands of the same officer, it shall be the duty of the officer, when required, to levy the same on separate parcels of the real property of the judgment debtor or debtors, when, in the opinion of the appraisers, the same may be divided without material injury; and if the real property of said debtors will not be sufficient, at twothirds (2/3) of its appraised value, to satisfy all the executions chargeable thereon, such part of the same shall be levied on, to satisfy each execution, as will bear the same proportion in value to the whole, as the amount due to the execution bears to the amount of all the executions chargeable thereon, as near as may be according to the appraised value of each separate parcel of said real property.

R.L. 1910, § 5173.

§12772.  Deed by successor of officer making sale.

If the term of service of the sheriff or other officer who has made, or shall hereafter make sale of any lands and tenements, shall expire, or if the sheriff or other officer shall be absent, or be rendered unable by death or otherwise, to make a deed of conveyance of the same, any succeeding sheriff or other officer, on receiving a certificate from the court from which the execution issued for the sale of said lands and tenements, signed by the clerk, by order of said court, setting forth that sufficient proof has been made to the court that said sale was fairly and legally made, and on tender of the purchase money, or if the same or any part thereof be paid then on proof of such payment and tender of the balance, if any, may execute to the said purchaser or purchasers, or his or their legal representatives, a deed of conveyance of said lands and tenements so sold.  Such deed shall be as good and valid in law and have the same effect as if the sheriff or other officer who made the sale had executed the same.

R.L. 1910, § 5174.

§12773.  Payment to defendant of overplus after sale.

If, on any sale made as aforesaid, there shall be in the hands of the sheriff or other officer more money than is sufficient to satisfy the writ or writs of execution, with interest and costs, the sheriff or other officer shall, on demand, pay the balance to the defendant in execution.

R.L. 1910, § 5175.

§12774.  Reversal of judgment after sale of land.

If any judgment or judgments, in satisfaction of which any lands or tenements are sold, shall at any time thereafter be reversed, such reversal shall not defeat or affect the title of the purchaser or purchasers; but in such cases, restitution shall be made, by the judgment creditors, of the money, for which such lands or tenements were sold, with lawful interest from the day of sale.

R.L. 1910, § 5176.

§12775.  Execution on judgment in favor of state  Purchase by state  Resale  Disposition of funds received.

In all civil actions wherein the State of Oklahoma, as plaintiff, has heretofore or may hereafter recover judgment, and where, in any such action an execution has or may be issued, the State of Oklahoma, through the officer or officers on whose relation the action was brought, may bid at such execution sale, and buy said property offered for sale, for any amount not to exceed the amount of the judgment in such action, said amount to be credited upon the judgment.

And further, when such property offered for sale at execution is bought by the State of Oklahoma, said property may be sold for the state by the officer or officers upon whose relation the state was party plaintiff, and further provided that at such execution sales the attorney or attorneys representing the State of Oklahoma may bid for the state, not to exceed the amount of the judgment, provided, however, that said bid is not more than One Hundred Dollars ($100.00) higher than the next best bid, and if there be no other bidder, then not to exceed One Hundred Dollars ($100.00).

And further provided that in disposing of such property so acquired, if it be personal property the officer or successor of the officer upon whose relation the State of Oklahoma was plaintiff may sell said property by executing a good and sufficient bill of sale, to be attested by the Secretary of State.  And in disposing of real property so acquired or any interest or equity therein, the officer or successor in office on whose relation the state was party plaintiff may execute in the name of the State of Oklahoma by said officer a good and sufficient deed, to be attested by the Secretary of the State of Oklahoma.  Provided, however, that in no event shall any sale be valid under this act for any amount less than the amount for which said property was originally bid in by the state.  The funds obtained upon the sale of any such property shall be placed in the fund for which the judgment was obtained.

Added by Laws 1941, p. 37, § 1.

§12-801.  Reappraisal where realty twice advertised for sale.

In all cases where real estate has been or may hereafter be taken on execution and appraised and twice advertised and offered for sale, and shall remain unsold for the want of bidders it shall be the duty of the court from which such execution issued, on motion of the plaintiff, to set aside such appraisement and order a new one to be made, or to set aside such levy and appraisement and award a new execution to issue, as the case may require.

R.L.1910, § 5177.  Amended by Laws 2000, c. 380, § 1, eff. Nov. 1, 2000.

§12802.  Return.

The sheriff or other officer to whom any writ of execution shall be directed, shall return such writ to the court to which the same is returnable, within sixty (60) days from the date thereof.

R.L. 1910, § 5178.

§12-803.  Principal and surety - Levy against principal before surety.

In all cases where judgment is rendered in any court of record within this state, upon any instrument of writing in which two or more persons are jointly and severally bound, and it shall be made to appear to the court, by parol or other testimony, that one or more of said persons so bound, signed the same as surety or bail, for his or their codefendant, it shall be the duty of the clerk of said court, in recording the judgment thereon to certify which of the defendants is principal debtor, and which are sureties or bail.  And the clerk of the court aforesaid shall issue execution on such judgment, commanding the sheriff or other officer to cause the money to be made of the goods and chattels, lands and tenements, of the principal debtor; but for want of sufficient property of the principal debtor to make the same, that he cause the same to be made of the goods and chattels, lands and tenements, of the surety or bail.  In all cases, the property, both personal and real, of the principal debtor, within the jurisdiction of the court, shall be exhausted before any of the property of the surety or bail shall be taken in execution.

R.L. 1910, § 5179.

§12811.  Action for officer's neglect or refusal - Notice.

A.  If any sheriff or other officer shall refuse or neglect to execute any writ of execution to him directed, which has come to his hands, or shall neglect or refuse to sell any goods and chattels, lands and tenements; or shall neglect to call an inquest and return a copy thereof forthwith, to the clerk's office, or shall neglect to return any writ of execution to the proper court on or before the return day thereof, or shall neglect to return a just and perfect inventory of all and singular the goods and chattels by him taken in execution, unless the said sheriff or other officer shall return that he has levied and made the amount of the debt, damages and costs; or shall refuse or neglect, on demand, to pay over to the plaintiff, his agent or attorney of record, all monies by him collected or received for the use of said party at any time after collecting or receiving the same, except as provided in Section 765 of this title, or shall neglect or refuse, on demand made by the defendant, his agent or attorney of record, to pay over all monies by him received for any sale made, beyond what is sufficient to satisfy the writ or writs of execution, with interest and legal costs, the party aggrieved by the alleged neglect or refusal may file an action in district court to recover damages sustained.

B.  Before an aggrieved party shall proceed in an action pursuant to this section, the party shall serve written notice upon the sheriff, detailing the alleged act or acts of negligence or refusal to act.  Said notice shall be served personally upon the sheriff at least twenty (20) days before a petition is filed in district court.  The sheriff or other officer shall have twenty (20) days from receipt of notice to perform the act which is the basis for the alleged neglect or refusal to act or to respond as to reason for failure to do so.  If the sheriff performs the act required within the twenty-day period no action for damages shall be authorized.

Notice also shall be served upon the surety from whom the bond, required by Section 167 of Title 19 of the Oklahoma Statutes, was purchased.  Proof of service of notice required by this subsection shall be attached to the petition filed by the aggrieved party.

R.L. 1910, § 5180.  Amended by Laws 1990, c. 185, § 1, eff. Sept. 1, 1990.

§12812.  Action against clerk of court for refusal or neglect to pay over money - Notice.

A.  If any clerk of a court shall neglect or refuse on demand made by the person entitled thereto, his agent or attorney of record, to pay over all money by him received in his official capacity, for the use of such persons, the party aggrieved by the alleged neglect or refusal may file an action in district court to recover damages sustained.

B.  Before an aggrieved party shall proceed in an action pursuant to this section, the party shall serve written notice upon the court clerk, detailing the alleged act or acts of negligence or refusal to act.  Said notice shall be served personally upon the court clerk at least twenty (20) days before a petition is filed in district court.  The court clerk shall have twenty (20) days from receipt of notice to perform the act which is the basis for the alleged neglect or refusal to act or to respond as to reason for failure to do so.  If the court clerk performs the act required within the twenty-day period no action for damages shall be authorized.

Notice also shall be served upon the surety from whom the bond, required by Section 167 of Title 19 of the Oklahoma Statutes, was purchased.  Proof of service of notice required by this subsection shall be attached to the petition filed by the aggrieved party.

R.L. 1910, § 5181.  Amended by Laws 1990, c. 185, § 2, eff. Sept. 1, 1990.

§12813.  Action for refusal to pay over money  Amount liable for.

When the cause of action provided for in Section 811 or 812 of this title is for refusing to pay over money collected, the sheriff or other officer or court clerk shall not be liable for a greater sum than the amount so withheld.

R.L. 1910, § 5182.  Amended by Laws 1990, c. 185, § 3, eff. Sept. 1, 1990.

§12814.  Execution to sheriff of another county.

When execution is issued to the sheriff of any county other than that in which the judgment was rendered, the sheriff shall endorse the date of its reception thereon, and following the time of its levy, shall return any such writ to the clerk of the court from which issued.

R.L. 1910, § 5183.  Amended by Laws 1981, c. 120, § 3.

§12815.  Return by sheriff of other county  Proof of timely mailing of return.

When execution shall be issued in any county in this state and directed to the sheriff of another county, it shall be lawful for such sheriff having the execution, after having discharged all the duties required of him by law, to inclose such execution, by mail, to the clerk of the court who issued the same.  On proof being made by such sheriff that the execution was mailed soon enough to have reached the office where it was issued within the time prescribed by law, the sheriff shall not be liable for any penalty or damages if it does not reach the office in due time.

R.L. 1910, § 5184.  Amended by Laws 1990, c. 185, § 4, eff. Sept. 1, 1990.

§12816.  Forwarding of proceeds of execution by mail.

No sheriff shall forward, by mail any money made on any such execution, unless he shall be especially instructed to do it by the plaintiff, his agent or attorney of record.

R.L. 1910, § 5185.  Amended by Laws 1990, c. 185, § 5, eff. Sept. 1, 1990.

§12817.  Sureties of sheriff made parties on amercement  Attachment.

Every surety of any sheriff or other officer may be made party to the judgment rendered as aforesaid, against the sheriff or other officer, by action, to be commenced and prosecuted as in other cases; but the goods and chattels, lands and tenements of any such surety shall not be liable to be taken on execution, when sufficient goods and chattels, lands and tenements of the sheriff or other officer against whom execution may be issued can be found to satisfy the same.  Nothing herein contained shall prevent either party from proceeding against such sheriff or other officer, by attachment, at his election.

R.L. 1910, § 5186.

§12818.  Officer or court clerk subject to action for neglect or refusal to perform certain duties may collect on original judgment.

In cases where a sheriff or other officer or court clerk may be subject to an action provided for in Section 811 or 812 of this title, and shall not have collected the amount of the original judgment, he shall be permitted to sue out an execution and collect the amount of said judgment, in the name of the original plaintiff, for his use.

R.L. 1910, § 5187.  Amended by Laws 1990, c. 185, § 6, eff. Sept. 1, 1990.

§12831.  Joint debtors or sureties may have contribution or repayment.

When property, liable to an execution against several persons, is sold thereon, and more than a due proportion of the judgment is laid upon the property of one of them, or one of them pays, without a sale, more than his proportion, he may regardless of the nature of the demand upon which the judgment was rendered, compel contribution from the others; and when a judgment is against several, and is upon an obligation of one of them, as security for another, and the surety pays the amount, or any part thereof, either by sale of his property or before sale, he may compel repayment from the principal; in such case, the person so paying or contributing, is entitled to the benefit of the judgment, to enforce contribution or repayment, if within ten (10) days after his payment he file with the clerk of court where the judgment was rendered, notice of his payment and claim to contribution or repayment.  Upon a filing of such notice, the clerk shall make an entry thereof in the margin of the docket.

R.L. 1910, § 5188.

§12-832.  Joint tort-feasors - Contribution - Indemnity - Exemptions - Release, covenant not to sue, etc.

A.  When two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them except as provided in this section.

B.  The right of contribution exists only in favor of a tort-feasor who has paid more than their pro rata share of the common liability, and the total recovery is limited to the amount paid by the tort-feasor in excess of their pro rata share.  No tort-feasor is compelled to make contribution beyond their pro rata share of the entire liability.

C.  There is no right of contribution in favor of any tort-feasor who has intentionally caused or contributed to the injury or wrongful death.

D.  A tort-feasor who enters into a settlement with a claimant is not entitled to recover contribution from another tort-feasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

E.  A liability insurer which by payment has discharged, in full or in part, the liability of a tort-feasor and has thereby discharged in full its obligation as insurer, is subrogated to the tort-feasor's right of contribution to the extent of the amount it has paid in excess of the tort-feasor's pro rata share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

F.  This act does not impair any right of indemnity under existing law.  When one tort-feasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of the indemnity obligation.

G.  This act shall not apply to breaches of trust or of other fiduciary obligation.

H.  When a release, covenant not to sue, or a similar agreement is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

1.  It does not discharge any other tort-feasor from liability for the injury or wrongful death unless the other tort-feasor is specifically named; but it reduces the claim against others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is greater; and

2.  It discharges the tort-feasor to whom it is given from all liability for contribution to any other tort-feasor.

Added by Laws 1978, c. 78, § 1, eff. Oct. 1, 1978.  Amended by Laws 1980, c. 109, § 1, eff. Oct. 1, 1980; Laws 1995, c. 218, § 1, emerg. eff. May 23, 1995.

§12-832.1.  Product liability actions - Duty of manufacturer to indemnify seller.

A.  A manufacturer shall indemnify and hold harmless a seller against loss arising out of a product liability action, except for any loss caused by the seller's negligence, intentional misconduct, or other act or omission, such as negligently modifying or altering the product, for which the seller is independently liable.

B.  For purposes of this section, "loss" includes court costs and other reasonable expenses, reasonable attorney fees, and any reasonable damages.

C.  Damages awarded by the trier of fact shall, on final judgment, be deemed reasonable for purposes of this section.

D.  For purposes of this section, a wholesale distributor or retail seller who completely or partially assembles a product in accordance with the manufacturer's instructions shall be considered a seller.

E.  The duty to indemnify under this section:

1.  Applies without regard to the manner in which the action is concluded; and

2.  Is in addition to any duty to indemnify established by law, contract, or otherwise.

F.  A seller eligible for indemnification under this section shall give reasonable notice to the manufacturer of a product claimed in a petition or complaint to be defective, unless the manufacturer has been served as a party or otherwise has actual notice of the action.

G.  A seller is entitled to recover from the manufacturer court costs and other reasonable expenses, reasonable attorney fees, and any reasonable damages incurred by the seller to enforce the seller's right to indemnification under this section.

H.  Nothing contained in this section shall operate to permit or require dismissal of a party with a right of indemnification arising under this section and nothing in this section shall be used as a basis for dismissal of a plaintiff's claim against the seller.

Added by Laws 2004, c. 368, § 8, eff. Nov. 1, 2004.

§12841.  Property, equitable interests subject to execution.

At any time after judgment, any property of the judgment debtor, including any equitable interest he may have, unless by law expressly excluded from being reached by creditors shall be subject to the payment of such judgment, by action, or as hereinafter provided.

R.L. 1910, § 5189.  Amended by Laws 1965, c. 300, § 1.

§12-842.  Debtor's appearance and answer regarding property - Subpoena - Contempt citation or bench warrant upon failure to appear - Discovery - Attorney fee.

A.  At any time after a final judgment, order, or decree is filed, on application of the judgment creditor, a judge of the court in which the final judgment, order, or decree was rendered shall order the judgment debtor to appear before the judge, or a referee appointed by the judge, at a time and place specified in the order, to answer concerning the judgment debtor's property.  The judge may, by order, enjoin the judgment debtor from alienating, concealing, or encumbering any of the judgment debtor's nonexempt property pending the hearing and further order of the court.  Upon the judgment debtor's disclosure of any nonexempt property, proceedings as provided by law may be had for the application of the property to the satisfaction of the judgment.  If the judgment debtor is personally served with an order to appear pursuant to this section, the judge issuing the order may authorize the issuance of either a contempt citation or a bench warrant for the judgment debtor's failure to comply with the order.  If the judgment debtor is served by other than personal service, the judge may authorize the issuance of a contempt citation for the judgment debtor's failure to comply with the order.

B.  At any time after a final judgment, order, or decree is filed, an attorney for a judgment creditor may:

1.  Subpoena the judgment debtor, pursuant to Section 2004.1 of this title, to appear at any place in the county in which the judgment, order, or decree was rendered, or the judgment debtor's county of residence, to answer concerning the judgment debtor's property, income, or liabilities, or to produce documents concerning the debtor's property, income, or liabilities.  The judgment debtor shall not be entitled to an attendance fee or mileage;

2.  Subpoena any person, pursuant to Section 2004.1 of this title, to appear at any place in the county where the person is located, or where service may otherwise be had on the person, to answer concerning the judgment debtor's property, income, or liabilities, or to produce documents concerning the judgment debtor's property, income, or liabilities; or

3.  Serve interrogatories, requests for admissions, or request for production of documents, pursuant to Section 3224 et. seq. of this title, upon the judgment debtor, concerning the judgment debtor's property, income, or liabilities.

C.  Failure by any person, without good cause, to obey a subpoena issued and served pursuant to this section by personal service may be deemed a contempt of the court from which the subpoena issued.

D.  In addition to sums otherwise due under a final judgment, order, or decree if an order, subpoena, or discovery request is served upon the judgment debtor or any person under this section, the judgment creditor shall be entitled to costs of service and, if represented by an attorney, to an attorney fee of Seventy-five Dollars ($75.00); provided, attorney fees awarded pursuant to this subsection relating to a judgment, order, or decree shall not exceed One Hundred Fifty Dollars ($150.00) in any calendar year.

R.L.1910, § 5190.  Amended by Laws 1965, c. 300, § 2; Laws 1999, c. 293, § 8, eff. Nov. 1, 1999; Laws 2001, c. 177, § 1, eff. Nov. 1, 2001; Laws 2004, c. 450, § 2, eff. Nov. 1, 2004.

§12-843.  Repealed by Laws 1965, c. 300, § 10.

§12844.  Arrest of debtor in danger of leaving state, concealing himself or transferring assets  Undertaking  Commitment.

When by affidavit of the judgment creditor or otherwise it shall be made to appear to the satisfaction of the judge of any court of record having civil jurisdiction in a county wherein the defendant may be arrested, that there is danger of the judgment debtor leaving the state, or of concealing himself, or of his removal or transfer of his assets outside the state, the judge shall issue a warrant requiring the sheriff of the county to arrest the judgment debtor and bring him before such judge.  Upon being brought before the judge, the judgment debtor shall be examined on oath and other witnesses on either side may be summoned by the judge and examined upon oath.  If on such examination, it appears that the judgment debtor has in his possession or under his control property which he unjustly refuses to apply to the satisfaction of the creditor's judgment, the judge may order application thereof as provided in 12 O.S. 1961, Section 850.  In addition, if it shall clearly appear on the examination that there is danger of the judgment debtor leaving the state or of his removing or transferring his property therefrom, the judge shall order him to enter into an undertaking, in such sum as the judge may prescribe with one or more sureties that he will from time to time attend for examination before the judge or a referee as may be directed.  In default of entering into such an undertaking, he may be committed to the jail of the county, by warrant of the judge, as for contempt.

R.L. 1910, § 5192.  Amended by Laws 1965, c. 300, § 3.

§12845.  Defendant must answer questions  Answers inadmissible in prosecution for fraud.

No person shall, on examination pursuant to this article, be excused from answering any question on the ground that his examination will tend to convict him of a fraud; but his answer shall not be used as evidence against him in a prosecution for such fraud.

R.L. 1910, § 5193.

§12846.  Debtor of defendant may pay execution  Sheriff's receipt as discharge.

After the issuing of execution against property, any person indebted to the judgment debtor may pay to the sheriff the amount of his debt, or so much thereof as may be necessary to satisfy the execution; and the sheriff's receipt shall be a sufficient discharge for the amount so paid, or directed to be credited by the judgment creditor on the execution.

R.L. 1910, § 5194.

§12-847.  Repealed by Laws 1965, c. 297, § 17.

§12848.  Evidence on inquiry  Witnesses.

Witnesses may be required, upon the order of the judge, to appear and testify upon any proceedings herein provided in the same manner as upon the trial of an issue.

R.L. 1910, § 5196.  Amended by Laws 1965, c. 300, § 4.

§12849.  Examination under oath  Answer by corporation.

The party or witness may be required to attend before the judge, or before a referee appointed by the judge.  When a corporation is required to attend, the answers on its behalf shall be made by an officer thereof.  All examinations and answers before a judge or a referee must be on oath.

R.L. 1910, § 5197.  Amended by Laws 1965, c. 300, § 5.

§12850.  Order for application of property to satisfaction of judgment  Contempt proceedings  Installment payments from earnings  Modification of order.

The judge after the hearing provided herein may order any property of the judgment debtor, not exempt by law, in his possession or under his control to be applied toward the satisfaction of the judgment, and may enforce the same by proceedings for contempt in case of refusal or disobedience.

The judge may further order the judgment debtor to pay to the judgment creditor or apply on the judgment in installments, such portion of his nonexempt income, however or wherever earned or acquired, as the court may deem proper after due regard for any payments required to be made by the judgment debtor by virtue of law or prior order of a court or under wage assignments outstanding.  Where the judgment debtor claims or is proved to be rendering services to or employed by a relative or other person or by a corporation owned or controlled by a relative or other person, without salary or compensation, or at a salary or compensation so inadequate as to satisfy the court that such salary or compensation is merely colorable and designed to defraud or impede the creditors of such debtor, the court may direct such debtor to make payments on account of the judgment, in installments, based upon a reasonable value of the services rendered by such judgment debtor under his said employment or upon said debtor's then earning ability.  The court may, from time to time, modify an order made under this section upon application of either party upon notice to the other.  A failure or neglect to comply with an order of direction of the court, shall be punished as for contempt.

R.L. 1910, § 5198.  Amended by Laws 1965, c. 300, § 6.

§12-851.  Repealed by Laws 1965, c. 301, § 3.

§12852.  Receiver may be appointed  Forbidding transfer of property.

The judge may also, by order, appoint the sheriff of the proper county, or other suitable person, a receiver of the property of the judgment debtor, in the same manner and with like authority as if the appointment was made by the court.  The judge may also, by order, forbid a transfer or other disposition of the property of the judgment debtor, not exempt by law, and any interference therewith.

R.L. 1910, § 5200.

§12853.  Sale of equitable interests in realty.

If it shall appear that the judgment debtor has any equitable interest in real estate in the county in which proceedings are had, as mortgagor or mortgagee, or otherwise, and the interest of said debtor can be ascertained as between himself and the person or persons holding the legal estate, or the person or persons having a lien on or interest in the same, without controversy as to the interest of such person or persons holding such legal estate or interest therein, or lien on the same, the receiver may be ordered to sell and convey such real estate, or the debtor's interest therein.  Such sale shall be conducted in all respects in the same manner as is provided by this code for the sale of real estate upon execution; and the proceedings of the sale shall, before the execution of the deed, be approved by the court in which the judgment was rendered, or the transcript has been filed as aforesaid, as in case of sale upon execution.

R.L. 1910, § 5201.

§12854.  Sheriff as receiver  Bond of receiver  Other person appointed receiver.

If the sheriff shall be appointed receiver, he and his sureties shall be liable on his official bond for the faithful discharge of his duties as receiver, and no additional oath shall be required of him; if any other person shall be appointed receiver, he shall give a written undertaking, in such sum as shall be prescribed by the judge, with one or more sureties, to the effect that he will faithfully discharge the duties of receiver, and he shall also take an oath to the same effect before acting as such receiver.  The undertaking mentioned in this section shall be to the State of Oklahoma, and actions may be prosecuted for a breach thereof, by any person interested, in the same manner as upon a sheriff's official bond.

R.L. 1910, § 5202.

§12855.  Rights and powers of receiver.

The receiver shall be vested with the property and effects and rights in action of the judgment debtor, not exempt by law, or such part thereof as the court or judge may order, and may sue for, collect, and recover, and dispose of the same, and apply the proceeds according to the order of the court or judge, and generally may do such acts concerning the property as the court or judge may authorize.

R.L. 1910, § 5203.

§12856.  Receiver entitled to possession of property.

The court or judge may order the delivery, to the receiver, by the judgment debtor, or any other person in whose possession the same may be, of any notes, bills, accounts, contracts, books or other evidence of indebtedness or right in action, of the judgment debtor, and may enforce such order by attachment, as for a contempt.

R.L. 1910, § 5204.

§12857.  Continuance.

The judge or referee shall have power to continue his proceedings, from time to time, until they shall be completed.

R.L. 1910, § 5205.  Amended by Laws 1965, c. 300, § 7.

§12858.  Reference.

The judge may, in his discretion, order a reference to a referee, agreed upon or appointed by him, to report the evidence or the facts.

R.L. 1910, § 5206.

§12859.  Contempts.

If any person, party or witness disobey an order of the judge or referee, duly served, such person, party or witness may be punished by the judge, as for a contempt.

R.L. 1910, § 5207.

§12860.  Form, service and filing of orders.

The orders mentioned herein shall be in writing, and signed by the judge making the same, and shall be served as a summons in other cases.  The judge shall reduce all his orders to writing, which, together with a minute of his proceedings, signed by himself, shall be filed with the clerk of the court of the county in which the judgment is rendered, or the transcript of the justice filed, and the clerk shall enter on his execution docket the time of filing the same.

R.L. 1910, § 5208.  Amended by Laws 1965, c. 300, § 8.

§12861.  Fees allowed taxed as costs.

The judge shall allow to clerks, sheriffs, referees, receivers and witnesses such compensation as is allowed for like services in other cases, to be taxed as costs in the case, and shall enforce, by order, the collection thereof, from such party or parties as ought to pay the same.

R.L. 1910, § 5209.

§12862.  Clerk's fees.

The clerk shall be allowed such fees for services as are allowed for similar services in other cases.

R.L. 1910, § 5210.  Amended by Laws 1965, c. 300, § 9.

§12-863.  Repealed by Laws 1965, c. 297, § 17.

§12-864.  Repealed by Laws 1965, c. 297, § 17.

§12-865.  Repealed by Laws 1965, c. 297, § 17.

§12-891.  Repealed by Laws 1947, p. 188, § 248.

§12-892.  Repealed by Laws 1947, p. 188, § 248.

§12-893.  Repealed by Laws 1947, p. 188, § 248.

§12-894.  Repealed by Laws 1947, p. 188, § 248.

§12-895.  Repealed by Laws 1947, p. 188, § 248.

§12-896.  Repealed by Laws 1947, p. 188, § 248.

§12901.  Execution for delivery of property.

If the execution be for the delivery of the possession of real or personal property, it shall require the officer to deliver the same, particularly describing the property, to the party entitled thereto, and may, at the same time, require the officer to satisfy any costs or damages, recovered in the same judgment, out of the goods and chattels of the party against whom it was rendered; and, for the want of such goods and chattels, then out of the lands and tenements; and in this respect it shall be deemed an execution against the property.

R.L. 1910, § 5214.

§12902.  Enforcing judgment in other cases.

When the judgment is not for the recovery of money or real property, the same may be enforced by attachment, by the court rendering judgment, upon motion made, or by a rule of the court upon the defendant; but in either case, notice of the motion or a service of a copy of the rule shall be made on the defendant, a reasonable time before the order of attachment is made.

R.L. 1910, § 5215.

§12903.  Execution must conform to judgment.

In special cases not hereinbefore provided for, the execution shall conform to the judgment or order of the court.  When a judgment for any specified amount, and also for the sale of specific real or personal property, shall have been rendered, and an amount sufficient to satisfy the amount of the debt or damages and costs, be not made from the sale of property specified, an execution may issue for the balance, as in other cases.

R.L. 1910, § 5216.

§12-904.  Repealed by Laws 1974, c. 54, § 1.

§12-905.  Repealed by Laws 1974, c. 54, § 1.

§12-906.  Repealed by Laws 1974, c. 54, § 1.

§12-907.  Repealed by Laws 1974, c. 54, § 1.

§12-908.  Repealed by Laws 1974, c. 54, § 1.

§12909.  Filing to be without charge.

Any document required to be filed under Section 759 of this title in the office of the county clerk, bearing the filing stamp of the court clerk of the county wherein such filing is to be made, and duly certified, shall be filed without charge.

Added by Laws 1981, c. 120, § 4.  Amended by Laws 1982, c. 6, § 1, emerg. eff. March 11, 1982.

§12-921.  Repealed by Laws 1968, c. 359, § 9, eff. July 1, 1968.

§12-921.1.  Legal Services Revolving Fund.

A.  The Supreme Court shall allocate funds from the Legal Services Revolving Fund to provide legal representation to indigent persons in this state in civil legal matters to the extent that funds are available from the Legal Services Revolving Fund.  The Administrative Director of the Courts shall be responsible for allocating these funds pursuant to contract with eligible regional or statewide organizations which ordinarily render legal services to indigent persons.  The funds shall be allocated for the benefit of indigent clients in all seventy-seven (77) counties of Oklahoma on a pro rata basis, utilizing an allocation formula that distributes funds according to the number of residents whose incomes are less than the official United States federal poverty guidelines, based on the United States census data, as a percentage of the total number of these residents in this state and which reserves funds for services for specialized areas of law.

B.  As used in this section, "eligible organization" means an entity that:

1.  Is organized as a not-for-profit corporation that is tax exempt pursuant to the provisions of paragraph (3) of subsection (c) of Section 501 of the United States Internal Revenue Code of 1986, as amended;

2.  Has as its primary purpose the furnishing of legal assistance to eligible clients;

3.  Has a board of directors or other governing body the majority of which is comprised of attorneys who are admitted to practice in this state and who are approved to serve on such body by the governing bodies of the state or county bar associations and has at least one-third of the membership who, when selected, are eligible clients; and

4.  Is incorporated pursuant to any applicable laws of this state.

C.  As a condition of the contract, the organization shall be required to determine the eligibility of any person seeking legal services pursuant to this section.

D.  The Administrative Director of the Courts shall prepare annually and distribute to the Judiciary committees of the Senate and the House of Representatives, the Legal Services Committee of the Oklahoma Bar Association, and the Supreme Court a report detailing expenditures of funds for representation to indigent persons in civil legal matters.

E.  Each organization that contracts to provide legal services pursuant to subsection A of this section shall maintain books and records in accordance with generally accepted accounting principles.  The books and records shall account for the receipt and expenditure of all funds paid pursuant to contract.  Books and records shall be maintained for a period of five (5) years from the close of the fiscal year of the contract period.  The State Auditor and Inspector shall audit each organization annually.  The necessary expense of each audit, including, but not limited to, the cost of typing, printing, and binding, shall be paid from funds of the organization.  In lieu of the audit by the State Auditor and Inspector, the organization may submit an audit prepared by an independent auditing firm for compliance with federal auditing requirements.  A copy of the audit prepared by or submitted to the State Auditor and Inspector shall be submitted to the Administrative Director of the Courts.

F.  Funds for representation of indigent persons in civil legal matters shall be limited to family law legal services with priority given to cases involving domestic and family violence and abuse.  In no event shall such funds ever be used for any of the following activities:

1.  Provision of legal services in a fee-generating case unless appropriate private representation is not available;

2.  Provision of legal services in any criminal proceeding;

3.  Provision of legal services collaterally attacking the validity of a criminal conviction;

4.  Provision of legal services which seek to procure an abortion;

5.  Provision of legal representation relating to the desegregation of any school or school system;

6.  Provision of legal services involving any proceeding derived from the Military Selective Service Act;

7.  Provision of legal services to advocate for or oppose any altering of a legislative, judicial, or elective district at any level of government; and

8.  Provision of legal services to challenge a census of the United States of America.

G.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Supreme Court to be designated the "Legal Services Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Supreme Court for indigent legal services from funds appropriated to the fund, federal funds, gifts, donations, and grants.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Administrative Director of the Courts for the purpose of providing legal services to indigent clients pursuant to the provisions of this section.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1996, c. 361, § 1, eff. July 1, 1996.  Amended by Laws 1998, c. 201, § 5, emerg. eff. May 11, 1998.

§12922.  Affidavit in forma pauperis.

The affidavit provided for in the preceding section shall be in the form following, and attached to the petition, viz.:

State of Oklahoma, ____________ County, ____________, in the district court of said county:  I do solemnly swear that the cause of action set forth in the petition hereto prefixed is just, and I (or we) do further swear that by reason of my (or our) poverty, I am unable to give security for costs.

R.L. 1910, § 5223.

§12923.  False swearing in such case.

Any person willfully swearing falsely in making the affidavit aforesaid, shall, on conviction, be adjudged guilty of the felony of perjury, and punished as the law prescribes.

R.L. 1910, § 5224.  Amended by Laws 1997, c. 133, § 131, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 131 from July 1, 1998, to July 1, 1999.

§12-924.  Repealed by Laws 1969, c. 202, § 4, eff. April 18, 1969.

§12-925.  Repealed by Laws 1969, c. 202, § 4, eff. April 18, 1969.

§12926.  Costs where defendant disclaims.

Where defendants disclaim having any title or interest in land or other property, the subject matter of the action, they shall recover their costs, unless for special reasons the court decide otherwise.

R.L. 1910, § 5227.

§12927.  Certain costs taxed at discretion of court.

Unless otherwise provided by statute, the costs of motions, continuances, amendments and the like, shall be taxed and paid as the court, in its discretion, may direct.

R.L. 1910, § 5228.

§12928.  Costs to successful plaintiff as matter of course.

Where it is not otherwise provided by this and other statutes, costs shall be allowed of course to the plaintiff, upon a judgment in his favor, in actions for the recovery of money only, or for the recovery of specific, real or personal property.

R.L. 1910, § 5229.

§12929.  Costs to successful defendant as matter of course.

Costs shall be allowed of course to any defendant, upon a judgment in his favor in the actions mentioned in the last section.

R.L. 1910, § 5230.

§12930.  Costs in other cases  Apportionment of costs  Discretion of court.

In other actions, the court may award and tax costs, and apportion the same between the parties on the same or adverse sides, as in its discretion it may think right and equitable.

R.L. 1910, § 5231.

§12931.  Several actions on joint instrument.

Where several actions are brought on one bill of exchange, promissory note or other obligation, or instrument in writing, against several parties who might have been joined as defendants in the same action, no costs shall be recovered by the plaintiff in more than one of such actions, if the parties proceeded against in the other actions were, at the commencement of the previous action, openly within the state.

R.L. 1910, § 5232.

§12-932.  Repealed by Laws 1971, c. 105, § 6, eff. Oct. 1, 1971.

§12-933.  Repealed by Laws 1991, c. 165, § 2, eff. Sept. 1, 1991.

§12-934.  Repealed by Laws 1991, c. 165, § 2, eff. Sept. 1, 1991.

§12935.  Deposit insufficient  Apportionment to claimants.

Whenever the amount of money deposited as security for costs in any such action or proceeding, or whenever the amount collected therein shall be insufficient, at the termination of the action or proceeding, to pay all the costs in such action or proceeding, then the amount so deposited or collected shall be apportioned ratably among the different officers and persons entitled thereto in the same proportion that the amount due each officer or person bears to the whole amount so deposited or collected.

Added by Laws 1913, c. 14, p. 15, § 2.

§12936.  Attorney fees taxed as costs in actions for labor or services rendered or on certain accounts, bills and contracts.

In any civil action to recover for labor or services rendered, or on an open account, a statement of account, account stated, note, bill, negotiable instrument, or contract relating to the purchase or sale of goods, wares, or merchandise, unless otherwise provided by law or the contract which is the subject of the action, the prevailing party shall be allowed a reasonable attorney fee to be set by the court, to be taxed and collected as costs.

Added by Laws 1961, p. 64, § 1, emerg. eff. April 13, 1961.  Amended by Laws 1967, c. 135, § 1, emerg. eff. April 27, 1967; Laws 1970, c. 282, § 1; Laws 2002, c. 468, § 5, eff. Nov. 1, 2002.

§12937.  Attorney fees taxed as costs in actions to collect on checks.

In any civil action to enforce payment of or to collect upon a check, draft or similar bill of exchange drawn on a bank or otherwise, payment upon which said instrument has been refused because of insufficient funds or no account, the party prevailing on such cause of action shall be awarded a reasonable attorney's fee, such fee to be assessed by the court as costs against the losing party; provided, that said fee shall not be allowed unless the plaintiff offers proof during the trial of said action that prior to the filing of the petition in the action demand for payment of the check, draft or similar bill of exchange had been made upon the defendant by registered or certified mail not less than ten (10) days prior to the filing of such suit.

Added by Laws 1965, c. 466, § 1, emerg. eff. July 12, 1965.

§12938.  Attorney fees taxed as costs in certain actions relating to public utilities.

In any civil action or proceeding to recover for the overpayment of any charge for water, sanitary sewer, garbage, electric or natural gas service from any person, firm or corporation, or to determine the right of any person, firm or corporation to receive any such service, the prevailing party shall be allowed a reasonable  attorney fee to be set by the court, to be taxed and collected as  costs.

Added by Laws 1972, c. 120, § 1, eff. Oct. 1, 1972.

§12939.  Attorney fees taxed as costs in actions for breach of an express warranty.

In any civil action brought to recover damages for breach of an express warranty or to enforce the terms of an express warranty made under Section 2313 of Title 12A of the Oklahoma Statutes, against the seller, retailer, manufacturer, manufacturer's representative or distributor, the prevailing party shall be allowed a reasonable attorney fee to be set by the court, which shall be taxed and collected as costs.

Added by Laws 1975, c. 168, § 1.

§12940.  Negligent or willful injury to property  Attorney's fees and costs  Offer and acceptance of judgment.

A.  In any civil action to recover damages for the negligent or willful injury to property and any other incidental costs related to such action, the prevailing party shall be allowed reasonable attorney's fees, court costs and interest to be set by the court and to be taxed and collected as other costs of the action.

B.  Provided that, the defendant in such action may, not less than ten (10) days after being served with summons, serve upon the plaintiff or his attorney a written offer to allow judgment to be taken against him.  If the plaintiff accepts the offer and gives notice thereof to the defendant or his attorney, within five (5) days after the offer was served, the offer, and an affidavit that the notice of acceptance was delivered within the time limited, may be filed by the plaintiff, or the defendant, verified by affidavit.  The offer and acceptance shall be noted in the journal, and judgment shall be rendered accordingly.  If the notice of acceptance is not given in the period limited, the offer shall be deemed withdrawn, and shall not be given in evidence or mentioned at the trial.  If upon the action being adjudicated the judgment rendered is for the defendant or for the plaintiff and is for a lesser amount than the defendant's offer, then the plaintiff shall not be entitled to recover attorney's fees, court costs and interest.  If the judgment rendered is for the plaintiff, and is for the same amount as the defendant's offer, then the plaintiff and defendant shall incur their own attorney's fees, court costs and interest.  And if the judgment rendered is for the plaintiff, and is for a larger amount than the defendant's offer, then the plaintiff shall be entitled to recover attorney's fees, court costs and interest.

Added by Laws 1979, c. 57, § 1, eff. Oct. 1, 1979.

§12941.  Actions by state entities  Court costs, witness fees and attorney fees.

A.  The defendant in any civil action brought in any court of this state by any state agency, board, commission, department, authority or bureau authorized to make rules or formulate orders shall be entitled to recover against such state entity court costs, witness fees and reasonable attorney fees if the court determines that the action was brought without reasonable basis or is frivolous.  This subsection shall apply to any action commenced on or after October 1, 1982.

B.  The respondent in any proceeding brought before any state administrative tribunal by any state agency, board, commission, department, authority or bureau authorized to make rules or formulate orders shall be entitled to recover against such state entity court costs, witness fees and reasonable attorney fees if the tribunal or a court of proper jurisdiction determines that the proceeding was brought without reasonable basis or is frivolous; provided, however, if the tribunal is required by law to act upon complaints and determines that the complaint had no reasonable basis or is frivolous, the tribunal may assess the respondent's costs, witness fees and reasonable attorney fees against the complainant. This subsection shall apply to any proceeding before any state administrative tribunal commenced on or after November 1, 1987.

Added by Laws 1982, c. 38, § 1, operative Oct. 1, 1982.  Amended by Laws 1987, c. 127, § 1, eff. Nov. 1, 1987.

§12-942.  Costs which judges are required to award.

A judge of any court of this state may award the following as costs:

1.  Any fees assessed by the court clerk or the clerk of the appellate court;

2.  Reasonable expenses for the giving of notice, including expenses for service of summons and other judicial process and expenses for publication;

3.  Statutory witness fees and reasonable expenses for service of subpoenas;

4.  Costs of copying papers necessarily used at trial, limited to the amount authorized by law.  If no amount is specified, costs of copying papers shall be limited to ten cents ($0.10) per page;

5.  Transcripts of the trial or another proceeding that the court determines are necessary to resolve the case;

6.  Reasonable expenses for taking and transcribing deposition testimony, for furnishing copies to the witness and opposing counsel, and for recording deposition testimony on videotape, but not to exceed One Hundred Dollars ($100.00) per two-hour videotape, unless the court determines that a particular deposition was neither reasonable nor necessary; and

7.  Any other expenses authorized by law to be collected as costs.

Added by Laws 1991, c. 165, § 1, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 403, § 4, eff. Nov. 1, 1997.

§12951.  Appellate jurisdiction of the district court.

(a)  A judgment rendered, or final order made, by any tribunal, board or officer exercising judicial functions, and inferior in jurisdiction to the district court, may be reversed, vacated or modified by the district court except where an appeal to some other court is provided by law.

(b)  Unless otherwise provided by law, proceedings for review of a judgment or final order shall be commenced by filing a petition in the district court of the county where the inferior tribunal, board or officer rendered the order within thirty (30) days of the date that a copy of the judgment or final order is mailed to the appellant, as shown by the certificate of mailing attached to the judgment or final order.

R.L. 1910, § 5235.  Amended by Laws 1998, c. 374, § 1, eff. Nov. 1, 1998.

§12952.  Jurisdiction of Supreme Court.

(a) The Supreme Court may reverse, vacate or modify judgments of the district court for errors appearing on the record, and in the reversal of such judgment may reverse, vacate or modify any intermediate order involving the merits of the action, or any portion thereof.

(b) The Supreme Court may reverse, vacate or modify any of the following orders of the district court, or a judge thereof:

1.  A final order;

2.  An order that discharges, vacates or modifies or refuses to vacate or modify a provisional remedy which affects the substantial rights of a party; or grants, refuses, vacates, modifies or refuses to vacate or modify an injunction; grants or refuses a new trial; or vacates or refuses to vacate a final judgment;

3.  Any other order, which affects a substantial part of the merits of the controversy when the trial judge certifies that an immediate appeal may materially advance the ultimate termination of the litigation; provided, however, that the Supreme Court, in its discretion, may refuse to hear the appeal.  If the Supreme Court assumes jurisdiction of the appeal, it shall indicate in its order whether the action in the trial court shall be stayed or shall continue.

The failure of a party to appeal from an order that is appealable under either subdivision 2 or 3 of subsection (b) of this section shall not preclude him from asserting error in the order after the judgment or final order is rendered.

R.L. 1910, § 5236.  Amended by Laws 1955, p. 135, § 1; Laws 1968, c. 290, § 1, eff. Jan. 13, 1969.

§12953.  Final order defined.

An order affecting a substantial right in an action, when such order, in effect, determines the action and prevents a judgment, and an order affecting a substantial right, made in a special proceeding or upon a summary application in an action after judgment, is a final order, which may be vacated, modified or reversed, as provided in this article.

R.L. 1910, § 5237.

§12-954.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-955.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.1.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.2.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.3.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.4.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.5.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.6.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.7.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.8.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.9.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.10.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-956.11.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-957.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-958.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-959.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-960.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-961.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-962.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-963.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-964.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-965.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-966.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-967.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-968.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-968.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-969.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-969.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-970.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-970.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-971.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-971.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12-972.  Repealed by Laws 1968, c. 290, § 4, eff. Jan. 13, 1969.

§12-973.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§12-974.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-974.1.  Repealed by Laws 1993, c. 351, § 29, eff. Oct. 1, 1993.

§12975.  Judgment on appeal  Mandate to issue to lower court.

When a judgment or final order shall be reversed on appeal, either in whole or in part, the court reversing the same shall proceed to render such judgment as the court below should have rendered, or remand the cause to the court below for such judgment.  The court reversing such judgment or final order shall not issue execution in causes that are removed before them on error, on which they pronounce judgment as aforesaid, but shall send a special mandate to the court below as the case may require, to award execution thereupon; and such court, to which such special mandate is sent, shall proceed in such cases in the same manner as if such judgment or final order had been rendered therein.  In cases decided by the Supreme Court, when the facts are agreed to by the parties or found by the court below, or a referee, and when it does not appear, by exception or otherwise, that such findings are against the weight of the evidence in the case, the Supreme Court shall send a mandate to the court below directing it to render such judgment in the premises as it should have rendered on the facts agreed to or found in the case.

R.L. 1910, § 5258.

§12-976.  Repealed by Laws 1968, c. 290, § 3, eff. Jan. 13, 1969.

§12-977.  Repealed by Laws 1968, c. 290, § 3, eff. Jan. 13, 1969.

§12978.  Costs on appeal.

When a judgment or final order is reversed, the plaintiff in error shall recover his costs, including the costs of the transcript of the proceedings, or casemade, filed with the petition in error; and when reversed in part and affirmed in part, costs shall be equally divided between the parties.

R.L. 1910, § 5261.

§12978.1.  Recovery of costs for review of certain interlocutory orders on appeal or on certiorari.

When an interlocutory order of a district court is reviewed on appeal or on certiorari and the interlocutory order is reversed, the prevailing party shall recover his costs, exclusive of attorney fees, including the cost deposit and the costs of preparing the record on appeal or on certiorari, regardless of the ultimate disposition of the action; and when the interlocutory order is reversed in part and affirmed in part, the costs shall be equally divided between the parties.

Added by Laws 1980, c. 14, § 1.

§12979.  Neglect of clerk not error.

A mistake, neglect or omission of the clerk shall not be ground of error, until the same has been presented and acted upon in the court in which the mistake, neglect or omission occurred.

R.L. 1910, § 5262.

§12980.  Writs of error and certiorari abolished.

Writs of error and certiorari, to reverse, vacate or modify judgments or final orders in civil cases, are abolished; but courts shall have the same power to compel complete and perfect transcripts of the proceedings containing the judgment or final order sought to be reversed, to be furnished as they heretofore had under writs of error and certiorari.

R.L. 1910, § 5263.

§12-981.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§12-982.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§12-983.  Repealed by Laws 1970, c. 289, § 3, eff. July 1, 1970.

§12984.  Applicable to what courts.

The provisions of this article shall apply to all the courts of record of the state so far as the same may be applicable to the judgments or final orders of such courts.

R.L. 1910, § 5275.

§12985.  Who need not give bond on appeal.

Executors, administrators and guardians who have given bond in this state, with sureties, according to law, are not required to give an undertaking on appeal or proceedings in error.

R.L. 1910, § 5276.

§12-986.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§12-987.  Repealed by Laws 1961, p. 64, § 1.

§12-988.  Repealed by Laws 1970, c. 88, § 2.

§12-989.  Repealed by Laws 1970, c. 88, § 2.

§12-990.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12990.1.  Jurisdiction of certain appeals  Time limit for counterappeals and crossappeals.

When a petition in error is timely filed, the Supreme Court shall have jurisdiction of the entire action that is the subject of the appeal.  No additional jurisdictional steps shall be necessary to enable the Supreme Court to rule upon any errors made in the trial of the action which are asserted by any party to the appeal and involve any other party to the appeal.

The Supreme Court may prescribe by rule the time limits for filing counterappeals and crossappeals.

Added by Laws 1984, c. 31, § 1, eff. Nov. 1, 1984.

§12-990.2.  Time for appeal - Effect of post-trial motions.

A.  Post-Trial Motions Filed Within Ten (10) Days.  When a post-trial motion for a new trial, for judgment notwithstanding the verdict, or to correct, open, modify, vacate or reconsider a judgment, decree or final order, other than a motion only involving costs or attorney fees, is filed within ten (10) days after the judgment, decree or final order is filed with the court clerk, an appeal shall not be commenced until an order disposing of the motion is filed with the court clerk.  The unsuccessful party may then appeal from the order disposing of the motion within thirty (30) days after the date such order was filed.  If the decision on the motion was against the moving party, the moving party may appeal from the judgment, decree or final order, from the ruling on the motion, or from both, in one appeal, within thirty (30) days after the filing of the order disposing of the motion.  Successive appeals from the original judgment, decree or final order and the order disposing of the motion shall not be allowed.

B.  Post-Trial Motions Filed After Ten (10) Days.  The time to appeal from a judgment, decree or final order is not extended or affected by the filing of a motion to correct, open, modify, vacate or reconsider the judgment, decree or final order that is filed more than ten (10) days after the judgment, decree or final order is filed with the clerk of the trial court, and an appeal that is commenced before such a motion is filed is not premature.  If the motion is filed after a petition in error is filed, the moving party shall advise the Supreme Court the motion was filed.  If a petition in error is filed after such a motion is filed, the appellant shall advise the Supreme Court in the petition in error that the motion is pending.  When the trial court disposes of the motion where a petition in error has been filed, the successful party shall advise the Supreme Court of the action taken on the motion.

C.  If the appellant did not prepare the judgment, decree, or final order, and Section 696.2 of this title required a copy of the judgment, decree, or final order to be mailed to the appellant, and the court records do not reflect the mailing of a copy of the judgment, decree, or final order to the appellant within three (3) days, exclusive of weekends and holidays, after the filing of the judgment, decree, or final order, all times referred to in this section shall run from the earliest date on which the court records show that a file-stamped copy of the judgment, decree, or final order was mailed to the appealing party, rather than from the date of filing.

D.  Costs and Attorney Fees.  The filing of a motion for costs or attorney fees shall not extend or affect the time to appeal.

Added by Laws 1993, c. 351, § 19, eff. Oct. 1, 1993.  Amended by Laws 1997, c. 102, § 6, eff. May 1, 1997; Laws 2004, c. 181, § 4, eff. Nov. 1, 2004.

§12-990.3.  Time for enforcement of judgments, decrees or final orders.

A.  Where only the payment of money is awarded, no execution or other proceeding shall be taken for the enforcement of the judgment, decree or final order until ten (10) days after the judgment, decree or order is filed with the court clerk.  Asset hearing proceedings shall not be stayed under this section.

B.  Where relief other than the payment of money is awarded or where relief in addition to the payment of money is awarded, the enforcement of the judgment, decree or final order shall be stayed until ten (10) days after the judgment, decree or order is filed with the court clerk, but the court, in its discretion, may impose any conditions on the parties that are necessary for the protection of the property or interests that are the subject of the action, including distribution of part or all of the property involved where the court requires the filing of a superseded bond.

C.  This section shall not apply in actions for divorce, separate maintenance, annulment, post-decree matrimonial proceedings, paternity, custody, adoption, termination of parental rights, juvenile matters, probate proceedings, habeas corpus proceedings, special executions in foreclosures, conservatorship or guardianship proceedings, mental health, quiet title actions, and partition proceedings or actions, involving temporary or permanent injunctions, proceedings under the Small Claims Procedure Act, writs of assistance in foreclosure, and other real property actions, post-judgment replevin, and forcible entry and detainer proceedings.  The court, in its discretion, may impose any conditions that are necessary to protect the interests of the parties in such actions.

D.  It shall be the responsibility of the judgment creditor or counsel for the judgment creditor to ensure that no execution or other proceeding for enforcement of the judgment is sought or taken within the ten-day stay.

Added by Laws 1993, c. 351, § 20, eff. Oct. 1, 1993.  Amended by Laws 1994, c. 343, § 3, eff. Sept. 1, 1994.

§12-990.4.  Stay of enforcement - Judgments, decrees or final orders.

A.  Except as provided in subsection C of this section, a party may obtain a stay of the enforcement of a judgment, decree or final order:

1.  While a post-trial motion is pending;

2.  During the time in which an appeal may be commenced; or

3.  While an appeal is pending.

Such stay may be obtained by filing with the court clerk a written undertaking and the posting of a supersedeas bond or other security as provided in this section.  In the undertaking the appellant shall agree to satisfy the judgment, decree or final order, and pay the costs and interest on appeal, if it is affirmed.  The undertaking and supersedeas bond or security may be given at any time.  The stay is effective when the bond and the sufficiency of the sureties are approved by the trial court or the security is deposited with the court clerk.  The enforcement of the judgment, decree or order shall no longer be stayed, and the judgment, decree or order may be enforced against any surety on the bond or other security:

1.  If neither a post-trial motion nor a petition in error is filed, and the time for appeal has expired;

2.  If a post-trial motion is no longer pending, no petition in error has been filed, and the time for appeal has expired; or

3.  If an appeal is no longer pending.

B.  The amount of the bond or other security shall be as follows:

1.  When the judgment, decree or final order is for payment of money:

a. the bond shall be double the amount of the judgment, decree or final order, unless the bond is executed or guaranteed by a surety as hereinafter provided.  The bond shall be for the amount of the judgment, decree or order including costs and interest on appeal where it is executed or guaranteed by an entity with suretyship powers as provided by the laws of Oklahoma.  On a showing by the judgment debtor that the judgment debtor is likely to suffer substantial economic harm if required to post bond in the amount required by this paragraph, the court shall balance the likely substantial economic harm to the judgment debtor with the ability of the judgment creditor to collect the judgment in the event the judgment is affirmed on appeal and may lower the bond accordingly.  "Substantial economic harm" means insolvency or creating a significant risk of insolvency.  The court shall not lower a bond as provided in this paragraph to the extent there is in effect an insurance policy, or agreement under which a third party is liable to satisfy part or all of the judgment entered and such party is required to post all or part of the bond.  Upon lowering the bond as provided in this paragraph, the court shall enter an order enjoining a judgment debtor from dissipating or transferring assets to avoid satisfaction of the judgment, but the court shall not make any order that interferes with the judgment debtor's use of assets in the normal course of business, and

b. instead of filing a supersedeas bond, the appellant may obtain a stay by depositing cash with the court clerk in the amount of the judgment or order plus an amount that the court determines will cover costs and interest on appeal.  The court shall have discretion to accept United States Treasury notes or general obligation bonds of the State of Oklahoma in lieu of cash.  If the court accepts such notes or bonds, it shall make appropriate orders for their safekeeping and maintenance during the stay;

2.  When the judgment, decree or final order directs execution of a conveyance or other instrument, the amount of the bond shall be determined by the court.  Instead of posting a supersedeas bond or other security, the appellant may execute the conveyance or other instrument and deliver it to the clerk of the court for deposit with a public or private entity for safekeeping, as directed by the court in writing;

3.  When the judgment, decree or final order directs the delivery of possession of real or personal property, the bond shall be in an amount, to be determined by the court, that will protect the interests of the parties.  The court may consider the value of the use of the property, any waste that may be committed on or to the property during the pendency of the stay, the value of the property, and all costs.  When the judgment, decree or final order is for the sale of mortgaged premises and the payment of a deficiency arising from the sale, the bond must also provide for the payment of the deficiency;

4.  When the judgment or final order directs the assignment or delivery of documents, they may be placed in the custody of the clerk of the court in which the judgment or order was rendered, for deposit with a public or private entity for safekeeping during the pendency of the stay, as directed by the court in writing, or the bond shall be in such sum as may be prescribed by the court; or

5.  In order to protect any monies payable to the Tobacco Settlement Fund as set forth in Section 50 of Title 62 of the Oklahoma Statutes, the bond in any action or litigation brought under any legal theory involving a signatory, successor of a signatory or an affiliate of a signatory to the Master Settlement Agreement dated November 23, 1998, or a signatory, successor of a signatory or an affiliate of a signatory to the Smokeless Tobacco Master Settlement Agreement, also dated November 23, 1998, shall be in an amount not to exceed one hundred percent (100%) of the judgment, exclusive of interest and costs, or Twenty-five Million Dollars ($25,000,000.00), whichever is less.  However, if it is proved by a preponderance of the evidence that the appellant for whom the bond has been limited pursuant to this paragraph is intentionally dissipating or diverting assets outside of the ordinary course of its business for the purpose of avoiding payment of the judgment, the court shall enter such orders as are necessary to prevent dissipation or diversion, including, but not limited to, requiring that a bond be posted equal to the full amount of security required pursuant to this section.  For purposes of this paragraph, "Master Settlement Agreement" shall have the same meaning as that term is defined in paragraph 5 of Section 600.22 of Title 37 of the Oklahoma Statutes, and "Smokeless Tobacco Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by this state and leading United States smokeless tobacco product manufacturers.

C.  Subsections A and B of this section shall not apply in actions involving temporary or permanent injunctions, actions for divorce, separate maintenance, annulment, paternity, custody, adoption, or termination of parental rights, or in juvenile matters, post-decree matrimonial proceedings or habeas corpus proceedings.  The trial or appellate court, in its discretion, may stay the enforcement of any provision in a judgment, decree or final order in any of the types of actions or proceedings listed in this subsection during the pendency of the appeal or while any post-trial motion is pending upon such terms as to bond or otherwise as it considers proper for the security of the rights of the parties.  If a temporary or permanent injunction is denied or dissolved, the trial or appellate court, in its discretion, may restore or grant an injunction during the pendency of the appeal and while any post-trial motions are pending upon such terms as to bond or otherwise as it considers proper for the security of the rights of the parties.

D.  In any action not provided for in subsections A, B or C, the court may stay the enforcement of any judgment, decree or final order during the pendency of the appeal or while any post-trial motion is pending upon such terms as to bond or otherwise as it considers proper for the security of the rights of the parties.

E.  The trial court shall have continuing jurisdiction during the pendency of any post-trial motion and appeal to modify any order it has entered regarding security or other conditions in connection with a stay.

F.  The execution of a supersedeas bond shall not be a condition for the granting of a stay of judgment, decree or final order of any judicial tribunal against any county, municipality, or other political subdivision of the State of Oklahoma.

G.  Executors, administrators and guardians who have given bond in this state, with sureties, according to law, are not required to provide a supersedeas bond if they are granted a stay of enforcement of a judgment, decree or final order.

H.  After an appeal has been decided, but before the mandate has issued, a party whose trial court judgment has been affirmed, may move the appellate court to order judgment on the bond or other security in the amount of the judgment plus interest, appeals costs and allowable appeal-related attorney fees.  After mandate has issued, a party who has posted a bond or other security may move for exoneration of the bond or other security only in the trial court; and all motions concerning the bond or other security must be addressed to the trial court.

Added by Laws 1993, c. 351, § 21, eff. Oct. 1, 1993.  Amended by Laws 2001, c. 66, § 3, emerg. eff. April 10, 2001; Laws 2004, c. 450, § 3, eff. Nov. 1, 2004; Laws 2005, c. 1, § 6, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 368, § 9 repealed by Laws 2005, c. 1, § 7, emerg. eff. March 15, 2005.

§12-990.5.  Stay of enforcement against political subdivisions of the state.

Notwithstanding any other provision of this title, the execution of a judgment or final order of any judicial tribunal against any county, municipality, or other political subdivision of this state is automatically stayed without the execution of supersedeas bond until any appeal of such judgment or final order has finally been determined.

Added by Laws 1994, c. 343, § 4, eff. Sept. 1, 1994.

§12-990A.  Appeal to Supreme Court by filing petition in error - Rules - Record on appeal - Premature appeal - Designation of record.

A.  An appeal to the Supreme Court of Oklahoma, if taken, must be commenced by filing a petition in error with the Clerk of the Supreme Court of Oklahoma within thirty (30) days from the date a judgment, decree, or appealable order prepared in conformance with Section 696.3 of this title is filed with the clerk of the trial court.  If the appellant did not prepare the judgment, decree, or appealable order, and Section 696.2 of this title required a copy of the judgment, decree, or appealable order to be mailed to the appellant, and the court records do not reflect the mailing of a copy of the judgment, decree, or appealable order to the appellant within three (3) days, exclusive of weekends and holidays, after the filing of the judgment, decree, or appealable order, the petition in error may be filed within thirty (30) days after the earliest date on which the court records show that a copy of the judgment, decree, or appealable order was mailed to the appellant.

B.  The filing of the petition in error may be accomplished either by delivery or mailing by certified or first-class mail, postage prepaid, to the Clerk of the Supreme Court.  The date of filing or the date of mailing, as shown by the postmark affixed by the post office or other proof from the post office of the date of mailing, shall constitute the date of filing of the petition in error.  If there is no proof from the post office of the date of mailing, the date of receipt by the Clerk of the Supreme Court shall constitute the date of filing of the petition in error.

C.  The Supreme Court shall provide by rule, which shall have the force of statute, and be in furtherance of this method of appeal:

1.  For the filing of cross-appeals;

2.  The procedure to be followed by the trial courts or tribunals in the preparation and authentication of transcripts and records in cases appealed under this act; and

3.  The procedure to be followed for the completion and submission of the appeal taken hereunder.

D.  In all cases the record on appeal shall be complete and ready for filing in the Supreme Court within the time prescribed by rule.

E.  Except for the filing of a petition in error as provided herein, all steps in perfecting an appeal are not jurisdictional.

F.  1.  If a petition in error is filed before the time prescribed in this section, it shall be dismissed as premature; however, if the time to commence the appeal accrues before the appeal is dismissed, the appellant may file a supplemental petition in error, without the payment of any additional costs.  Such supplemental petition in error shall state when the time for commencing the appeal began and shall set out all matters which have occurred since the filing of the original petition in error and which should be included in a timely petition in error.  When a proper supplemental petition in error is filed, the appeal shall not be dismissed on the ground that it was premature.

2.  If an appeal is dismissed on the ground that it was premature, the appellant may file a new petition in error within the time prescribed in this section for filing petitions in error or within thirty (30) days after notice is mailed to the parties which states that the appeal was dismissed on the ground that it was premature, whichever date is later.  A notice that an appeal was dismissed on the ground that it was premature shall include the date of mailing and the ground for dismissal.

G.  1.  No designation of record shall be accepted by the district court clerk for filing unless it contains one of the following:

a. where a transcript is designated:  A signed acknowledgment from the court reporter who reported evidence in the case indicating receipt of the request for transcript, the date received, and the amount of deposit received, if applicable, in substantially the following form:  I, ________, court reporter for the above styled case, do hereby acknowledge this request for transcript on this ____ day of____, 20__, and have received a deposit in the sum of $____., or

b. where a transcript is not designated:  A signed statement by the attorney preparing the designation of record stating that a transcript has not been ordered and a brief explanation why, in substantially the following form:  I, ________, attorney for the appellant, hereby state that I have not ordered a transcript because:

(1) a transcript is not necessary for this appeal, or

(2) no stenographic reporting was made.

2.  This section shall not apply to counter-designations of record filed by appellees.

Added by Laws 1991, c. 251, § 15, eff. June 1, 1991.  Amended by Laws 1993, c. 351, § 18, eff. Oct. 1, 1993; Laws 1994, c. 343, § 5, eff. Sept. 1, 1994; Laws 1997, c. 102, § 7, eff. May 1, 1997; Laws 2002, c. 468, § 6, eff. Nov. 1, 2002.

§12991.  Right to perfect appeal to Supreme Court without filing motion for new trial  Exemption.

(a) The right of a party to perfect an appeal from a judgment, order or decree of the trial court to the Supreme Court shall not be conditioned upon his having filed in the trial court a motion for a new trial, but in the event a motion for a new trial is filed in the trial court by a party adversely affected by the judgment, order or decree, no appeal to the Supreme Court may be taken until subsequent to the ruling by the trial court on the motion for a new trial.  This provision shall not apply, however, to an appeal from an order of the Corporation Commission.

(b) If a motion for a new trial be filed and a new trial be denied, the movant may not, on the appeal, raise allegations of error that were available to him at the time of the filing of his motion for a new trial but were not therein asserted.

Added by Laws 1968, c. 395, § 1.

§12992.  Errors in perfecting appeals - Raising - Waiver.

Where possible, errors in perfecting an appeal must be raised promptly in the trial court, and errors in perfecting an appeal that could have been raised in the trial court may not be raised for the first time in the appellate court.  The parties may waive any defect or error in perfecting an appeal except the timely filing of a petition in error as prescribed in Section 15 of this act, and of a petition to review a certified interlocutory order under paragraph 3 of subsection (b) of Section 952 of this title.

Added by Laws 1970, c. 88, § 1.  Amended by Laws 1990, c. 251, § 13, eff. Jan. 1, 1991; Laws 1991, c. 251, § 16, eff. June 1, 1991.

§12-993.  Appeals from certain orders.

A.  When an order:

1.  Discharges, vacates, or modifies or refuses to discharge, vacate, or modify an attachment;

2.  Denies a temporary or permanent injunction, grants a temporary or permanent injunction except where granted at an ex parte hearing, or discharges, vacates, or modifies or refuses to discharge, vacate, or modify a temporary or permanent injunction;

3.  Discharges, vacates, or modifies or refuses to discharge, vacate, or modify a provisional remedy which affects the substantial rights of a party;

4.  Appoints a receiver except where the receiver was appointed at an ex parte hearing, refuses to appoint a receiver, or vacates or refuses to vacate the appointment of a receiver;

5.  Directs the payment of money pendente lite except where granted at an ex parte hearing, refuses to direct the payment of money pendente lite, or vacates or refuses to vacate an order directing the payment of money pendente lite;

6.  Certifies or refuses to certify an action to be maintained as a class action; or

7.  Grants a new trial or opens or vacates a judgment or order,

the party aggrieved thereby may appeal the order to the Supreme Court without awaiting the final determination in said cause, by filing the petition in error and the record on appeal with the Supreme Court within thirty (30) days after the order prepared in conformance with Section 696.3 of this title, is filed with the court clerk.  If the appellant did not prepare the order, and Section 696.2 of this title required a copy of the order to be mailed to the appellant, and the court records do not reflect the mailing of a copy of the order to the appellant within three (3) days, exclusive of weekends and holidays, after the filing of the order, the petition in error may be filed within thirty (30) days after the earliest date on which the court records show that a copy of the order was mailed to the appellant.  The Supreme Court may extend the time for filing the record upon good cause shown.

B.  If the order discharges or modifies an attachment or temporary injunction and it becomes operative, the undertaking given upon the allowance of an attachment or temporary injunction shall stay the enforcement of said order and remain in full force until final order of discharge shall take effect.

C.  Where a receiver shall be or has been appointed, upon the appellant filing an appeal bond, with sufficient sureties, in such sum as may have been required of the receiver by the court or a judge thereof, conditioned for the due prosecution of the appeal and the payment of all costs or damages that may accrue to the state or any officer or person by reason thereof, the authority of the receiver shall be suspended until the final determination of the appeal, and if the receiver has taken possession of any property, real or personal, it shall be returned and surrendered to the appellant upon the filing and approval of the bonds.

Added by Laws 1970, c. 289, § 1, eff. July 1, 1970.  Amended by Laws 1978, c. 245, § 8, eff. July 1, 1978; Laws 1984, c. 40, § 1, eff. Nov. 1, 1984; Laws 1990, c. 251, § 14, eff. Jan. 1, 1991; Laws 1991, c. 251, § 17, eff. June 1, 1991; Laws 1993, c. 351, § 22, eff. Oct. 1, 1993; Laws 1996, c. 61, § 1, eff. Nov. 1, 1996; Laws 1997, c. 102, § 8, eff. May 1, 1997.

§12-994.  Judgment involving multiple claims or parties.

A.  When more than one claim for relief is presented in an action, whether as a claim, counterclaim, crossclaim, or thirdparty claim, or when multiple parties are involved, the court may direct the preparation and filing of a final judgment, decree, or final order as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the filing of a final judgment, decree, or final order.  In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the final judgment, decree, or final order adjudicating all the claims and the rights and liabilities of all the parties is filed with the court clerk.

B.  When a court has ordered a final judgment, decree, or final order under the conditions stated in subsection A of this section, the court may stay enforcement of that final judgment, decree or final order until the filing of a subsequent final judgment, decree or final order and may prescribe such conditions as are necessary to protect the interests of all parties to the action.  If the court stays the enforcement of a final judgment, decree, or final order until the filing of a subsequent final judgment, decree, or final order, notice of the vacation or modification of the stay or of any condition that was imposed on the enforcement of the final judgment, decree, or final order shall be given to the parties affected by the stay or condition.

Added by Laws 1990, c. 251, § 6, eff. Jan. 1, 1991.  Amended by Laws 1991, c. 251, § 18, eff. June 1, 1991; Laws 1993, c. 351, § 23, eff. Oct. 1, 1993.  Renumbered from § 1006 of this title by Laws 1993, c. 351, § 30, eff. Oct. 1, 1993.  Amended by Laws 1995, c. 253, § 3, eff. Nov. 1, 1995.

§12-995.  Frivolous appeals, cross-appeals or original proceedings - Dismissal and sanctions.

The Oklahoma Supreme Court or Court of Civil Appeals shall dismiss an appeal that is frivolous, and may impose sanctions against the appellant, the appellant's attorney, or both.  The sanctions that may be imposed may include the reasonable expenses incurred because of the filing of the appeal, including a reasonable attorney's fee.  The court shall dismiss a cross-appeal or an original proceeding that is frivolous and may impose sanctions as provided by this section.

Added by Laws 1993, c. 351, § 24, eff. Oct. 1, 1993.  Amended by Laws 1996, c. 97, § 1, eff. Nov. 1, 1996.

§12-1001.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1002.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1003.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1004.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1005.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1006.  Renumbered as § 994 of this title by Laws 1993, c. 351, § 30, eff. Oct. 1, 1993.

§12-1007.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1008.  Repealed by Laws 1991, c. 251, § 22, eff. June 1, 1991.

§12-1031.  District court - Power to vacate or modify its judgments, when.

The district court shall have power to vacate or modify its own judgments or orders within the times prescribed hereafter:

1.  By granting a new trial for the cause, within the time and in the manner prescribed in Sections 651 through 655 of this title;

2.  As authorized in subsection C of Section 2004 of this title where the defendant had no actual notice of the pendency of the action at the time of the filing of the judgment or order;

3.  For mistake, neglect, or omission of the clerk or irregularity in obtaining a judgment or order;

4.  For fraud, practiced by the successful party, in obtaining a judgment or order;

5.  For erroneous proceedings against an infant, or a person of unsound mind, where the condition of such defendant does not appear in the record, nor the error in the proceedings;

6.  For the death of one of the parties before the judgment in the action;

7.  For unavoidable casualty or misfortune, preventing the party from prosecuting or defending;

8.  For errors in a judgment, shown by an infant in twelve (12) months after arriving at full age, as prescribed in Section 700 of this title; or

9.  For taking judgments upon warrants of attorney for more than was due to the plaintiff, when the defendant was not summoned or otherwise legally notified of the time and place of taking such judgment.

R.L. 1910, Section 5267.  Amended by Laws 1969, c. 304, § 3, emerg. eff. April 28, 1969; Laws 1999, c. 293, § 9, eff. Nov. 1, 1999.

§12-1031.1.  Authorization to correct, open, modify or vacate judgments - Time - Notice.

A.  A court may correct, open, modify or vacate a judgment, decree, or appealable order on its own initiative not later than thirty (30) days after the judgment, decree, or appealable order prepared in conformance with Section 696.3 of this title has been filed with the court clerk.  Notice of the court's action shall be given as directed by the court to all affected parties.

B.  On motion of a party made not later than thirty (30) days after a judgment, decree, or appealable order prepared in conformance with Section 696.3 of this title has been filed with the court clerk, the court may correct, open, modify, or vacate the judgment, decree, or appealable order.  If the moving party did not prepare the judgment, decree, or appealable order, and Section 696.2 of this title required a copy of the judgment, decree, or appealable order to be mailed to the moving party, and the court records do not reflect the mailing of a copy of the judgment, decree, or appealable order to the moving party within three (3) days, exclusive of weekends and holidays, after the filing of the judgment, decree, or appealable order, the motion to correct, open, modify, or vacate the judgment, decree, or appealable order may be filed no later than thirty (30) days after the earliest date on which the court records show that a copy of the judgment, decree, or appealable order was mailed to the moving party.  The moving party shall give notice to all affected parties.  A motion to correct, open, modify, or vacate a judgment or decree filed after the announcement of the decision on all issues in the case but before the filing of the judgment or decree shall be deemed filed immediately after the filing of the judgment or decree.

C.  After thirty (30) days after a judgment, decree, or appealable order has been filed, proceedings to vacate or modify the judgment, decree, or appealable order shall be by petition in conformance with Section 1033 of this title.

Added by Laws 1969, c. 304, § 1, emerg. eff. April 28, 1969.  Amended by Laws 1990, c. 251, § 15, eff. Jan. 1, 1991; Laws 1991, c. 251, § 19, eff. June 1, 1991; Laws 1993, c. 351, § 25, eff. Oct. 1, 1993; Laws 1994, c. 343, § 6, eff. Sept. 1, 1994; Laws 1997, c. 102, § 9, eff. May 1, 1997; Laws 1999, c. 293, § 10, eff. Nov. 1, 1999.

§121032.  Proceedings to be by motion - Notice.

The proceedings to correct mistakes or omissions of the clerk, or irregularity in obtaining a judgment or order, shall be by motion, upon reasonable notice to the adverse party or his attorney in the action.

R.L. 1910, § 5268.  Amended by Laws 1969, c. 304, § 4, emerg. eff. April 28, 1969; Laws 1993, c. 351, § 26, eff. Oct. 1, 1993.

§12-1033.  Proceedings by petition, when - Summons.

If more than thirty (30) days after a judgment, decree, or appealable order has been filed, proceedings to vacate or modify the judgment, decree, or appealable order, on the grounds mentioned in paragraphs 2, 4, 5, 6, 7, 8, and 9 of Section 1031 of this title, shall be by petition, verified by affidavit, setting forth the judgment, decree, or appealable order, the grounds to vacate or modify it, and the defense to the action, if the party applying was defendant.  On this petition, a summons shall issue and be served as in the commencement of a civil action.

R.L. 1910, § 5269.  Amended by Laws 1999, c. 293, § 11, eff. Nov. 1, 1999

§121034.  Trial of application to vacate.

The court may first try and decide upon the grounds to vacate or modify a judgment or order before trying or deciding upon the validity of the defense or cause of action.

R.L. 1910, § 5270.

§121035.  Liens and securities preserved.

If a judgment is modified, all liens and securities obtained under it shall be preserved to the modified judgment.

R.L. 1910, § 5271.  Amended by Laws 1990, c. 251, § 16, eff. Jan. 1, 1991.

§121036.  Suspending proceedings  Bond.

The party seeking to vacate or modify a judgment or order, may obtain an order suspending proceedings on the whole or part thereof; which order may be granted by the court, or any judge thereof, upon its being rendered probable, by affidavit, or by exhibition of the record, that the party is entitled to have such judgment or order vacated or modified.  On the granting of any such order, the court, or judge, may require the party obtaining any such order to enter into an undertaking to the adverse party to pay all damages that may be caused by granting of the same.

R.L. 1910, § 5272.

§121037.  Suspension where judgment given prematurely.

When the judgment was rendered before the action stood for trial, the suspension may be granted, as provided in the last section, although no valid defense to the action is shown; and the court shall make such orders, concerning the executions to be issued on the judgment as shall give to the defendant the same rights of delay he would have had if the judgment had been rendered at the proper time.

R.L. 1910, § 5273.

§121038.  Limitations.

Proceedings to vacate or modify a judgment, decree or order, for the causes mentioned in paragraphs 4, 5 and 7 of Section 1031 of this title must be commenced within two (2) years after the filing of the judgment, decree or order, unless the party entitled thereto be an infant, or a person of unsound mind and then within two (2) years after removal of such disability.  Proceedings for the causes mentioned in paragraphs 3 and 6 of Section 1031 of this title, shall be within three (3) years, and in paragraph 9 of Section 1031 of this title, within one (1) year after the defendant has notice of the judgment, decree or order.  A void judgment, decree or order may be vacated at any time, on motion of a party, or any person affected thereby.

R.L. 1910, § 5274.  Amended by Laws 1990, c. 251, § 17, eff. Jan. 1, 1991; Laws 1991, c. 251, § 20, eff. June 1, 1991; Laws 1993, c. 351, § 27, eff. Oct. 1, 1993.

§121051.  Causes of action that survive.

In addition to the causes of action which survive at common law, causes of action for mesne profits, or for an injury to the person, or to real or personal estate, or for any deceit or fraud, shall also survive; and the action may be brought, notwithstanding the death of the person entitled or liable to the same.

R.L. 1910, § 5279.

§121052.  Actions which abate on death of party.

No action pending in any court shall abate by the death of either or both the parties thereto, except an action for libel, slander or malicious prosecution, which shall abate by the death of the defendant.  An action for libel, slander or malicious prosecution shall not abate after a jury verdict or a decision by the court where the trial is by the court, unless a new trial is ordered.

R.L. 1910, § 5280.  Amended by Laws 1965, c. 299, § 1.

§121053.  Wrongful death  Limitation of actions  Damages.

A.  When the death of one is caused by the wrongful act or omission of another, the personal representative of the former may maintain an action therefor against the latter, or his or her personal representative if he or she is also deceased, if the former might have maintained an action, had he or she lived, against the latter, or his or her representative, for an injury for the same act or omission.  The action must be commenced within two (2) years.

B.  The damages recoverable in actions for wrongful death as provided in this section shall include the following:  Medical and burial expenses, which shall be distributed to the person or governmental agency as defined in Section 5051.1 of Title 63 of the Oklahoma Statutes who paid these expenses, or to the decedent's estate if paid by the estate.

The loss of consortium and the grief of the surviving spouse, which shall be distributed to the surviving spouse.

The mental pain and anguish suffered by the decedent, which shall be distributed to the surviving spouse and children, if any, or next of kin in the same proportion as personal property of the decedent.

The pecuniary loss to the survivors based upon properly admissible evidence with regard thereto including, but not limited to, the age, occupation, earning capacity, health habits, and probable duration of the decedent's life, which must inure to the exclusive benefit of the surviving spouse and children, if any, or next of kin, and shall be distributed to them according to their pecuniary loss.

The grief and loss of companionship of the children and parents of the decedent, which shall be distributed to them according to their grief and loss of companionship.

C.  In proper cases, as provided by Section 9.1 of Title 23 of the Oklahoma Statutes, punitive or exemplary damages may also be recovered against the person proximately causing the wrongful death or the person's representative if such person is deceased.  Such damages, if recovered, shall be distributed to the surviving spouse and children, if any, or next of kin in the same proportion as personal property of the decedent.

D.  Where the recovery is to be distributed according to a person's pecuniary loss or loss of companionship, the judge shall determine the proper division.

E.  The above-mentioned distributions shall be made after the payment of legal expenses and costs of the action.

F.  1.  The provisions of this section shall also be available for the death of an unborn child as defined in Section 1-730 of Title 63 of the Oklahoma Statutes.

2.  The provisions of this subsection shall not apply to:

a. acts which cause the death of an unborn child if those acts were committed during a legal abortion to which the pregnant woman consented, or

b. acts which are committed pursuant to the usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.

3.  Under no circumstances shall the mother of the unborn child be found liable for causing the death of the unborn child unless the mother has committed a crime that caused the death of the unborn child.

R.L. 1910, § 5281.  Amended by Laws 1925, c. 125, p. 177, § 1; Laws 1943, p. 35, § 1, emerg. eff. April 13, 1943; Laws 1978, c. 106, § 1, eff. Oct. 1, 1978; Laws 1979, c. 235, § 1, eff. Oct. 1, 1979; Laws 2005, c. 200, § 1, emerg. eff. May 20, 2005.

§121054.  Action for death  Who may sue.

In all cases where the residence of the party whose death has been caused as set forth in the preceding section of this article is at the time of his death in any other state or territory, or when, being a resident of this state, no personal representative is or has been appointed, the action provided in the said section may be brought by the widow, or where there is no widow, by the next of kin of such deceased.

R.L. 1910, § 5282.

§121055.  Death of a child.

In all actions hereinafter brought to recover damages for the death of an unmarried, unemancipated minor child, the damages recoverable shall include medical and burial expense, loss of anticipated services and support, loss of companionship and love of the child, destruction of parentchild relationship and loss of monies expended by parents or guardian in support, maintenance and education of such minor child, in such amount as, under all circumstances of the case, may be just.

Added by Laws 1975, c. 132, § 1, eff. Oct. 1, 1975.

§12-1061.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1062.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1063.  Repealed by Laws 1965, c. 299, § 8.

§12-1064.  Repealed by Laws 1965, c. 299, § 8.

§12-1065.  Repealed by Laws 1965, c. 299, § 8.

§12-1066.  Repealed by Laws 1965, c. 299, § 8.

§12-1067.  Repealed by Laws 1965, c. 299, § 8.

§12-1068.  Repealed by Laws 1965, c. 299, § 8.

§12-1069.  Repealed by Laws 1965, c. 299, § 8.

§12-1070.  Repealed by Laws 1965, c. 299, § 8.

§12-1071.  Repealed by Laws 1965, c. 299, § 8.

§12-1072.  Repealed by Laws 1965, c. 299, § 8.

§12-1073.  Repealed by Laws 1965, c. 299, § 8.

§12-1074.  Repealed by Laws 1965, c. 299, § 8.

§12-1075.  Repealed by Laws 1965, c. 299, § 8.

§12-1076.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1077.  Repealed by Laws 1965, c. 299, § 8.

§12-1078.  Repealed by Laws 1965, c. 299, § 8.

§12-1079.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1080.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§121081.  Death of party after verdict or judgment.

(a) If a party dies after verdict is rendered, judgment may be rendered on the verdict although the representative or successor of the decedent has not been substituted as a party to the action.

(b) If a plaintiff dies after verdict or after judgment and the verdict and judgment are in his favor, his representative or successor may be substituted for him upon motion of any party to the action with notice to the representative or successor, or substitution may be made upon motion of the representative or successor of the decedent.  Such motion may be made at any time before the judgment becomes dormant but it must be made before action is taken to enforce the judgment.  A delay in substituting the representative or successor of the decedent shall not affect the validity of a judgment lien.

(c) If a defendant dies after verdict or after judgment and the verdict and judgment are in favor of the plaintiff, the judgment shall be filed with the representative of the decedent within the time allowed for filing other claims and the judgment shall be treated as if it has been allowed by the representative and it shall be payable in the due course of administration.

Added by Laws 1965, c. 299, § 3.

§121082.  Dissolved partnerships.

(a) A partnership may sue and be sued in its firm name, and after a partnership has been dissolved, actions may be brought by and against the partnership in its firm name to enforce obligations that arose before the dissolution, the partnership being deemed to continue for the purpose of the suit.  Where the dissolution is caused by the death of a partner, an action to enforce an obligation that arose before the dissolution may be brought by or against the partnership in its firm name, or by or against the surviving partners, or by or against the surviving partners and the estate of the deceased partner, if an action is brought against the partnership in its firm name, the estate of the deceased partner may be made a party to the action by being properly served with process.

(b) When a partner dies after suit is brought by or against a partnership, the action will not abate, whether it is brought by or against the partnership in its firm name or in the names of the partners and it shall not be necessary to make the representative of the deceased partner a party to the action although he may be substituted for the decedent if the decedent was named as a party plaintiff or was served with process, but judgment may not be enforced against the decedent's estate if the partner dies before the verdict was rendered and the decedent's representative was not made a party to the action.

(c) When a partner dies after judgment has been rendered in favor of or against the partnership of which the decedent was a member, the judgment may be enforced in favor of or against the partnership and against the estate of the deceased partner although the estate of the deceased partner is not made a party to the judgment.

Added by Laws 1965, c. 299, § 4.

§121083.  Actions not at issue and in which no pleadings filed for 1 year  Dismissed.

Any action which is not at issue and in which no pleading has been filed or other action taken for a year and in which no motion or demurrer has been pending during any part of said year shall be dismissed without prejudice by the court on its own motion after notice to the parties or their attorneys of record; providing, the court may upon written application and for good cause shown, by order in writing allow the action to remain upon its docket.

Added by Laws 1965, c. 299, § 5.

§121084.  Enforcement of contracts or obligations.

If a person who is either jointly or jointly and severally liable on a contract or obligation dies before an action is brought to enforce the contract or obligation and if the cause of action survives, the decedent's estate may be joined as a party to an action to enforce the contract or obligation.

Added by Laws 1965, c. 299, § 6.

§121085.  Death of nonresident.

When a nonresident who is subject to the jurisdiction of a court of this state dies, the action shall continue and his personal representative shall be substituted as a party to the action although he was appointed as personal representative in some other jurisdiction if

(1) the personal representative is served in this state with notice of his substitution as a party to the action; or,

(2) the cause of action arose in this state and the personal representative is given actual notice by mail or by personal service outside of this state of his substitution as a party to the action;

(3) the action may continue as a proceeding in rem if a reasonable effort is made to notify the personal representative of the existence of the action.

Added by Laws 1965, c. 299, § 7.

§121101.  Offer to allow judgment to be taken.

The defendant, in an action for the recovery of money only, may, at any time before the trial, serve upon the plaintiff or his attorney an offer, in writing, to allow judgment to be taken against him for the sum specified therein.  If the plaintiff accept the offer and give notice thereof to the defendant or his attorney, within five days after the offer was served, the offer, and an affidavit that the notice of acceptance was delivered within the time limited, may be filed by the plaintiff, or the defendant may file the acceptance, with a copy of the offer, verified by affidavit; and in either case, the offer and acceptance shall be noted in the journal, and judgment shall be rendered accordingly. If the notice of acceptance be not given in the period limited, the offer shall be deemed withdrawn, and shall not be given in evidence or mentioned on the trial.  If the plaintiff fails to obtain judgment for more than was offered by the defendant, he shall pay the defendant's costs from the time of the offer.

R.L. 1910, § 5301.

§12-1101.1.  Civil actions - Offers of judgment - Counteroffers - Recovery of costs and attorney fees.

A.  Actions for personal injury, wrongful death, and certain specified actions.

1.  Subject to the provisions of paragraph 5 of this subsection, after a civil action is brought for the recovery of money as the result of a claim for personal injury, wrongful death, or pursuant to Chapter 21 of Title 25 or Section 5 of Title 85 of the Oklahoma Statutes, any defendant may file with the court, at any time more than ten (10) days prior to trial, an offer of judgment for a sum certain to any plaintiff with respect to the action or any claim or claims asserted in the action.  An offer of judgment shall be deemed to include any costs or attorney fees otherwise recoverable unless it expressly provides otherwise.  If an offer of judgment is filed, each plaintiff to whom an offer of judgment is made shall, within ten (10) days, file:

a. a written acceptance or rejection of such offer, or

b. a counteroffer of judgment, as described in paragraph 2 of this subsection.

If the plaintiff fails to file a timely response, the offer of judgment shall be deemed rejected.  The fact an offer of judgment is made but not accepted or is deemed rejected does not preclude subsequent timely offers of judgment.

2.  In the event a defendant files an offer of judgment, the plaintiff may, within ten (10) days, file with the court a counteroffer of judgment directed to each defendant who has filed an offer of judgment.  If a counteroffer of judgment is filed, each defendant to whom the counteroffer of judgment is made shall, within ten (10) days, file a written acceptance or rejection of the counteroffer of judgment.  If a defendant fails to file a timely response, the counteroffer of judgment shall be deemed rejected.  The fact a counteroffer of judgment is made but not accepted or deemed rejected does not preclude subsequent counteroffers of judgment if subsequent offers of judgment are made.

3.  In the event the plaintiff rejects the offer(s) of judgment and the judgment awarded the plaintiff is less than the final offer of judgment, then the defendant filing the offer of judgment shall be entitled to recover reasonable litigation costs and reasonable attorney fees incurred by that defendant from the date of filing of the final offer of judgment until the date of the verdict.  Such costs and fees may be offset from the judgment entered against the offering defendant; provided, however, that prior to any such offset, the plaintiff's attorney may:

a. exercise any attorneys lien claimed in an amount not to exceed twenty-five percent (25%) of the judgment, and

b. recover the plaintiff's reasonable litigation costs, not to exceed an additional fifteen percent (15%) of the judgment or Five Thousand Dollars ($5,000.00), whichever is greater.

4.  In the event a defendant rejects the counteroffer(s) of judgment and the judgment awarded to the plaintiff is greater than the final counteroffer of judgment, the plaintiff shall be entitled to recover reasonable litigation costs and reasonable attorney fees incurred by the plaintiff from the date of filing of the final counteroffer of judgment until the date of the verdict.  Such costs and fees may be added to the judgment entered in favor of the plaintiff.

5.  The provisions of this subsection shall apply only where the plaintiff demands in a pleading or in trial proceedings more than One Hundred Thousand Dollars ($100,000.00), or where the defendant makes an offer of judgment more than One Hundred Thousand Dollars ($100,000.00).  Any offer of judgment may precede the demand.

B.  Other actions.

1.  After a civil action is brought for the recovery of money or property in an action other than for personal injury, wrongful death or pursuant to Chapter 21 of Title 25 or Section 5 of Title 85 of the Oklahoma Statutes, any defendant may file with the court, at any time more than ten (10) days prior to trial, an offer of judgment for a sum certain to any plaintiff with respect to the action or any claim or claims asserted in the action.  An offer of judgment shall be deemed to include any costs and attorney fees otherwise recoverable unless it expressly provides otherwise.  If an offer of judgment is filed, the plaintiff or plaintiffs to whom the offer of judgment is made shall, within ten (10) days, file:

a. a written acceptance or rejection of the offer, or

b. a counteroffer of judgment, as described in paragraph 2 of this subsection.

If a plaintiff fails to file a timely response, the offer of judgment shall be deemed rejected.  The fact an offer of judgment is made but not accepted or is deemed rejected does not preclude subsequent timely offers of judgment.

2.  In the event a defendant files an offer of judgment, the plaintiff may, within ten (10) days, file with the court a counteroffer of judgment to each defendant who has filed an offer of judgment and the claim or claims which are the subject thereof.  If a counteroffer of judgment is filed, each defendant to whom a counteroffer of judgment is made shall, within ten (10) days, file a written acceptance or rejection of the counteroffer of judgment.  If a defendant fails to file a timely response, the counteroffer of judgment shall be deemed rejected.  The fact a counteroffer of judgment is made but not accepted or is deemed rejected does not preclude subsequent counteroffers of judgment if subsequent offers of judgment are made.

3.  If no offer of judgment or counteroffer of judgment is accepted and the judgment awarded the plaintiff is less than one or more offers of judgment, the defendant shall be entitled to reasonable litigation costs and reasonable attorney fees incurred by the defendant with respect to the action or the claim or claims included in the offer of judgment from and after the date of the first offer of judgment which is greater than the judgment until the date of the judgment.  Such costs and fees may be offset from the judgment entered against the offering defendant.

4.  If no offer of judgment or counteroffer of judgment is accepted and the judgment awarded the plaintiff is greater than one or more counteroffers of judgment, the plaintiff shall be entitled to recover the reasonable litigation costs and reasonable attorney fees incurred by the plaintiff with respect to the action or the claim or claims included in the counteroffer of judgment from and after the date of the first counteroffer of judgment which is less than the judgment until the date of the judgment.  Such costs and fees may be added to the judgment entered in favor of the plaintiff.

5.  An award of reasonable litigation costs and reasonable attorneys fees under paragraph 3 of this subsection shall not preclude an award under paragraph 4 of this subsection, and an award under paragraph 4 of this subsection shall not preclude an award under paragraph 3 of this subsection.

6.  This subsection shall not apply to actions brought pursuant to Chapter 21 of Title 25 or Section 5 of Title 85 of the Oklahoma Statutes.

C.  For purposes of comparing the amount of a judgment with the amount of an offer under paragraph 3 or 4 of subsection A of this section or paragraph 3 or 4 of subsection B of this section, attorney fees and costs otherwise recoverable shall be included in the amount of the compared judgment only if the offer was inclusive of attorney fees and costs.  Fees or costs recoverable for work performed after the date of the offer shall not be included in the amount of the judgment for purposes of comparison.

D.  Evidence of an offer of judgment or a counteroffer of judgment shall not be admissible in any action or proceeding for any purpose except in proceedings to enforce a settlement arising out of an offer of judgment or counteroffer of judgment or to determine reasonable attorneys fees and reasonable litigation costs under this section.

E.  This section shall apply whether or not litigation costs or attorneys fees are otherwise recoverable.

F.  The provisions of this section are severable, and if any part or provision thereof shall be held void, the decision of the court shall not affect or impair any of the remaining parts or provisions thereof.

G.  This section shall apply to all civil actions filed after the effective date of this act.

Added by Laws 1995, c. 287, § 1.  Amended by Laws 1999, c. 293, § 12, eff. Nov. 1, 1999; Laws 2002, c. 468, § 7, eff. Nov. 1, 2002.

§121102.  Offer not ground for continuance.

The making of an offer, pursuant to the provisions contained in the foregoing section, shall not be a cause for a continuance of an action or a postponement of the trial.

R.L. 1910, § 5302.

§121103.  Submission of controversy without suit.

Parties to a question, which might be the subject of a civil action, may, without action, agree upon a case containing the facts upon which the controversy depends, and present a submission of the same to any court, which would have jurisdiction if an action had been brought.  But it must appear, by affidavit, that the controversy is real, and the proceedings in good faith to determine the rights of the parties.  The court shall thereupon hear and determine the case, and render judgment as if an action were pending.

R.L. 1910, § 5303.

§121104.  Record, submission without suit.

The case, the submission and a copy of the judgment shall constitute the record.

R.L. 1910, § 5304.

§121105.  Judgment and reversal, submission without suit.

The judgment shall be with costs, may be enforced, and shall be subject to reversal in the same manner as if it had been rendered in an action unless otherwise provided in the submission.

R.L. 1910, § 5305.

§121106.  Offer to confess judgment in part.

After an action for the recovery of money is brought, the defendant may offer in court to confess judgment for part of the amount claimed, or part of the causes involved in the action; whereupon, if the plaintiff, being present, refuse to accept such confession of judgment in full of his demands against the defendant in the action, or, having had such notice that the offer would be made, of its amount, and of the time of making it, as the court shall deem reasonable, fail to attend, and on the trial do not recover more than was so offered to be confessed, such plaintiff shall pay all the costs of the defendant incurred after the offer.  The offer shall not be deemed to be an admission of the cause of action, or the amount to which the plaintiff is entitled, nor be given in evidence upon the trial.

R.L. 1910, § 5306.

§121107.  Surety may sue principal for performance.

A surety may maintain an action against his principal, to compel him to discharge the debt or liability for which the surety is bound, after the same has become due.

R.L. 1910, § 5307.

§121108.  Suit by surety before liability due.

A surety may maintain an action against his principal, to obtain indemnity against the debt or liability for which he is bound, before it is due, whenever any of the grounds exist, upon which, by the provisions of this code, an order may be made for arrest and bail, or for an attachment.

R.L. 1910, § 5308.

§121109.  Remedies.

In such action the surety may obtain any of the provisional remedies mentioned in Articles eight, nine and ten upon the grounds and in the manner therein prescribed.

R.L. 1910, § 5309.

§12-1110.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1111.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1112.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1113.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1114.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1115.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§121116.  Order defined.

Every direction of a court or judge made or entered in writing, and not included in a judgment, is an order.

R.L. 1910, § 5316.

§121117.  Orders to be entered.

Orders made out of court shall be forthwith entered by the clerk in the journal of the court, in the same manner as orders made in term.

R.L. 1910, § 5317.

§121118.  Powers of judges at chambers.

Judges of the district, superior and county courts shall within their respective districts and counties be authorized to hear and determine at chambers, motions to dissolve attachments and injunctions, and generally to exercise such supervisory control of the other officers and processes of their courts as to prevent abuses or oppression thereby or thereof.

R.L. 1910, § 5318.

§12-1141.  Action to quiet title - Sham legal process.

A.  An action may be brought by any person in possession, by himself or tenant, of real property against any person who claims an estate or any interest therein adverse to the person bringing the action for the purpose of determining such adverse estate or interest, and such action may be joined with an action to recover possession of such real property by any person not in possession.  The person or persons bringing such action shall not be required to allege the particular estate or interest claimed adversely by the person or persons against whom the action is brought, but may allege that the defendants' claim is adverse to that of the plaintiffs.

B.  If an action is brought to quiet title alleging that the adverse claim is sham legal process, as defined by Section 1533 of Title 21 of the Oklahoma Statutes, the court may award costs and reasonable attorneys fees to the prevailing party.  If the plaintiff prevails in the action, the court shall order the defendant to pay the plaintiff three times the damages that the plaintiff may have sustained as a result of the sham legal process.  A quiet title action pursuant to this subsection shall be independent of any criminal action that may be filed against the defendant, and there shall be no requirement that the defendant in such an action be convicted of any criminal act.

R.L. 1910, § 4927.  Amended by Laws 1910-11, c. 10, p. 25, § 1; Laws 1957, p. 82, § 1, emerg. eff. June 1, 1957; Laws 1983, c. 33, § 1, eff. Nov. 1, 1983; Laws 1997, c. 405, § 5, emerg. eff. June 13, 1997; Laws 1998, c. 57, § 1, emerg. eff. April 7, 1998; Laws 2000, c. 147, § 6, eff. Nov. 1, 2000.

§12-1141.1.  Short title.

This act shall be known and may be cited as the "Nonjudicial Marketable Title Procedures Act".

Added by Laws 2000, c. 147, § 1, eff. Nov. 1, 2000.

§12-1141.2.  Definitions.

As used in this act:

1.  "Apparent cloud" means an effect, without a judgment of a court of competent jurisdiction, which in the good faith opinion of a requestor results in a condition of title to real property located in the State of Oklahoma that fails to meet the standard of "marketable title" as defined by the "Oklahoma Title Examination Standards" as adopted and revised by the House of Delegates of the Oklahoma Bar Association;

2.  "Certified mail" means that method of transmitting items through the United States Post Office pursuant to which the addressee of the item mailed is either required to indicate an acceptance of delivery or refusal or which results in a record by the United States Post Office that the addressee was contacted regarding the item, but refused delivery or refused to claim the item;

3.  "Conveyance" means an instrument, recorded in the real property records of a county of the State of Oklahoma, pursuant to which a grantor makes a transfer of an estate in real property;

4.  "Corrective action" means some procedure, other than the execution and delivery of a curative instrument, identified in a notice and communicated to a respondent with the intended effect of removing a cloud or an apparent cloud on the title to real property;

5.  "Curative instrument" means a conveyance or instrument identified by a requestor that the requestor in good faith believes has the effect of curing a title defect;

6.  "Entity" means a person, firm, partnership, general partnership, limited partnership, corporation, limited liability company, limited liability partnership or other legally constituted entity;

7.  "Estate" means a quantity or duration of ownership in real property located in the State of Oklahoma whether in fee simple absolute or some lesser quantity or duration and includes both the surface estate and mineral estate;

8.  "Execute" means to subscribe an instrument or a conveyance as either a natural person acting in an individual or a representative capacity;

9.  "Good faith" means having a basis in facts ascertainable to a requestor or which should be ascertainable with the exercise of reasonable diligence and the reasonable application of law to facts known or which, through the exercise of reasonable diligence, should be known to a requestor regarding the effect of an instrument upon the title to real property located in the State of Oklahoma;

10.  "Instrument" means a document, executed with formalities authorized or required by law, pursuant to which either a conveyance is made or pursuant to which some aspect of the title to real property located in the State of Oklahoma is affected or may be affected;

11.  "Interest" means either legal title or an equitable claim which is made in good faith;

12.  "Notice" means the document described in Section 3 of this act;

13.  "Parcel" means real property capable of separate description from any other real property located in the State of Oklahoma, pursuant to a description which is adequate for a conveyance pursuant to the requirements of the laws of the State of Oklahoma;

14.  "Person" means a natural person acting in an individual capacity or a natural person acting in a representative capacity;

15.  "Quiet title action" means a civil action filed pursuant to the authority of Section 1141 of Title 12 of the Oklahoma Statutes and in which the plaintiff requests a determination or judgment from the court regarding the title to a parcel of real property;

16.  "Real property" means land and fixtures and includes the surface estate and the minerals underlying lands located in the State of Oklahoma;

17.  "Refuse" means that the respondent either will not take the action specified in a notice or that the respondent will not take action which the requestor communicates as an acceptable response to the notice;

18.  "Requestor" means any person or entity transmitting a notice to a respondent pursuant to Section 3 of this act or if the requestor engages the services of an agent or fiduciary to prepare the notice, the agent or fiduciary of the requestor;

19.  "Respondent" means the person or entity to whom a notice is transmitted pursuant to Section 3 of this act or, if the respondent engages the services of an agent or fiduciary to prepare a response to a requestor, the agent or fiduciary of the requestor;

20.  "Response" means the document transmitted by the respondent to the requestor within the time prescribed by Section 4 of this act;

21.  "Subject parcel" means the specific real property identified in a notice transmitted to a respondent as provided by Section 3 of this act;

22.  "Title" means the judicial or nonjudicial conclusion regarding either legal or equitable ownership of real property or an estate in real property located in the State of Oklahoma; and

23.  "Title defect" means a deficiency, as measured or determined by reference to the statutes of the State of Oklahoma, cases decided by the courts of the State of Oklahoma or by reference to the Title Examination Standards published by the Real Property Section of the Oklahoma Bar Association, in the legal or equitable title of real property located in the State of Oklahoma.

Added by Laws 2000, c. 147, § 2, eff. Nov. 1, 2000.

§12-1141.3.  Procedures alternative to quiet title action to remove cloud on title.

A.  Any person or any entity having an interest or claiming an interest with respect to any parcel of real property who in good faith asserts that there is an instrument filed in the real property records of the county in which the real property, or some portion of the real property, is located and who would otherwise be required to file a quiet title action with respect to the parcel pursuant to the provisions of Section 1141 of Title 12 of the Oklahoma Statutes, may use the procedures authorized by this act to attempt to remove a cloud or an apparent cloud on the title of the real property by requesting a respondent to prepare a curative instrument or to take corrective action.

B.  The provisions of this act are permissive and shall not be required as a condition precedent to the filing of a petition to quiet title pursuant to Section 1141 of Title 12 of the Oklahoma Statutes.

C.  If making a request pursuant to this act, the requestor shall send a notice to the respondent which shall include:

1.  The specific identity of the person or entity requesting the respondent to execute or to execute and deliver a curative instrument or take other corrective action the purpose of which is to remove a cloud or an apparent cloud on the title of the subject parcel;

2.  A specific identification of the conveyance, instrument or other document, by reference to:

a. the county or counties in which the instrument or document is filed for record,

b. the book and page number in which the instrument or other document is recorded,

c. the identity of the grantor or the person or entity subscribing the instrument, (if different than the identified grantor),

d. the identity of the grantee or grantees,

e. the legal description of the real property contained in the instrument,

f. the date the instrument was executed,

g. the date the instrument was filed for record, and

h. such other information as may be required in order for the respondent to know with reasonable certainty the exact instrument or instruments to which the requestor is referring;

3.  The nature of the assertion by the requestor regarding the effect of the instrument or document as a cloud or an apparent cloud upon the title of the subject parcel; and

4.  The nature of the corrective action sought by the requestor, including, but not limited to, the exact instrument or conveyance which the requestor would accept from the respondent as a curative instrument or other corrective action.

D.  The requestor shall prepare and send with the notice the exact instrument or conveyance which the requestor would accept from the respondent as a curative instrument or other corrective action.

Added by Laws 2000, c. 147, § 3, eff. Nov. 1, 2000.

§12-1141.4.  Notice - Respondent's request for clarification or information - Failure of respondent to deliver curative instrument or take corrective action.

A.  The requestor shall prepare the notice as described in Section 3 of this act and shall transmit the notice by certified mail to the person or entity identified in the notice as the respondent.

B.  The respondent shall have a period of thirty (30) days from the receipt of the notice within which to respond to the notice and any request for the execution or delivery of a curative instrument or for corrective action.

C.  A respondent may ask for clarification by the requestor or for further information prior to making either a negative response or an affirmative response.  The respondent may communicate with the requestor within the period of time required for the respondent to make a response to the requestor, but any request made pursuant to this subsection shall not extend the time within which to respond.

D.  The respondent may make a formal request of the requestor for clarification or for further information by certified mail if the formal request for clarification or additional information is received by the original requestor within the original period of time prescribed by subsection B of this section for a response by the respondent.  If a respondent makes a formal request for clarification or for additional information, the original requestor shall have a period of twenty (20) days within which to transmit a clarification or additional information.  The respondent shall then have a period of twenty (20) days from the date the clarification or additional information is received in order to provide a final response.

E.  If a respondent declines to execute and deliver the curative instrument requested or take the corrective action requested, and the respondent communicates the refusal to the requestor, the requestor may pursue the remedies authorized by this section.

F.  If the requestor properly transmits the notice by certified mail and the respondent does not claim the item as indicated by the records of the United States Post Office, the refusal to claim the item shall be treated as a refusal to respond to the request.

G.  If a respondent executes and delivers or causes to be executed and delivered the curative instrument requested in the notice or takes the corrective action requested, the respondent shall not be liable for the damages specified in subsection A of Section 5 of this act in a quiet title action notwithstanding that the respondent is named as a defendant in such an action.

Added by Laws 2000, c. 147, § 4, eff. Nov. 1, 2000.

§12-1141.5.  Liability for damages, costs and attorney fees.

A.  If a requestor prepares a notice pursuant to Section 3 of this act, and:

1.  The respondent receives the notice and fails to respond, or

2.  The respondent requests clarification or additional information and then subsequently refuses to execute and deliver a curative instrument or to take the corrective action identified in the notice, or

3.  The respondent refuses to claim the notice, or

4.  The respondent receives the notice and refuses to take the action requested in the notice,

then in the event that the requestor files an action to quiet title to the subject parcel pursuant to Section 1141 of Title 12 of the Oklahoma Statutes, and the civil action results in a judgment for the plaintiff which could have been accomplished through the execution and delivery of a curative instrument or the taking of corrective action identified in a notice, the plaintiff in the quiet title action, in addition to any other requested relief, shall be entitled to recover damages equal to the actual expenses incurred by the plaintiff in identifying the relevant instrument, preparing the notice to the respondent pursuant to Section 3 of this act, and the expenses of litigation directly related to obtaining judgment quieting title in the plaintiff with respect to the interest or apparent interest forming the basis of the action against the respondent, including costs and reasonable attorney fees.

B.  If a defendant in the quiet title action who either failed to respond to a notice pursuant to Section 4 of this act or who refused to execute and deliver a curative instrument or take corrective action identified in the notice prevails in the quiet title action, the defendant in the quiet title action, in addition to any other requested relief, shall be entitled to recover damages equal to the actual expenses incurred by the defendant in responding to the notice from the requestor pursuant to Section 4 of this act, and the expenses of litigation directly related to obtaining judgment quieting title in the defendant or asserting an affirmative defense with respect to the interest or apparent interest forming the basis of the action against the defendant, including costs and reasonable attorney fees.

Added by Laws 2000, c. 147, § 5, eff. Nov. 1, 2000.

§121142.  Actions to recover real property.

In actions for the recovery of real property, it shall be necessary for the plaintiff to set forth in detail the facts relied upon to establish his claim, and to attach to his petition copies of all deeds or other evidences of title, as in actions upon written contracts; and he must establish the allegations of his petition, whether answer be filed or not.

R.L. 1910, § 4928.

§121143.  Answer in action to recover real property.

It shall be sufficient in such action, if the defendant in his answer, deny, generally, the title alleged in the petition, or that he withholds the possession, as the case may be, but if he deny the title of the plaintiff, possession by the defendant shall be taken as admitted.  Where he does not defend for the whole premises, the answer shall describe the particular part of which defense is made.

R.L. 1910, § 4929.

§121144.  Action by tenant against cotenant.

In an action, by a tenant in common of real property, against a cotenant, the plaintiff must, in addition to what is required in the second preceding section, state, in his petition, that the defendant either denied the plaintiff's right, or did some act amounting to such denial.

R.L. 1910, § 4930.

§121145.  Recovery where plaintiff's right ceases during action.

In an action for the recovery of real property, where the plaintiff shows a right to recover at the time the action was commenced, but it appears that his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact, and the plaintiff may recover for withholding the property.

R.L. 1910, § 4931.

§121146.  New trial in action to recover real property.

In all actions for the recovery of real property one trial only shall be granted as a matter of right, but the party against whom the judgment is rendered may secure a new trial in the same manner and for the same reasons as new trials are awarded in other civil cases.

R.L. 1910, § 4932.

§121147.1.  Determination of rights of living persons and persons not in being  Direction for sale and holding proceeds in trust.

If it shall appear in any suit or proceeding in a district court involving real estate that any person or persons not in being are or may become entitled to, or may upon coming into being claim to be entitled to, any future interest in such real estate, legal or equitable, and if it further appears to be expedient or for the best interests of all concerned, the court may by order determine the rights of all living persons in such real estate and the circumstances under which persons not then in being may claim an interest therein in the future and determine the nature and extent of any such interest or claim and may direct the sale of the full title to the real estate in which such future interest may be claimed, and direct that the proceeds of the sale shall be held as a trust in lieu of the real estate so sold to be administered as hereinafter provided.

Added by Laws 1953, p. 58, § 1, emerg. eff. June 1, 1953.

§121147.2.  Possible claim affecting undivided interest.

When, under the circumstances stated in Section 1, the possible claim of persons not in being affect only an undivided interest in the full fee simple title to a tract of real estate, such undivided interest only may be sold under the provisions of this act, and the title to the other undivided interest therein shall not, in such case, be affected by said sale.

Added by Laws 1953, p. 58, § 2, emerg. eff. June 1, 1953.

§121147.3.  Parties to proceedings  Representation of persons not in being  Guardian ad litem.

No sale of real estate hereunder shall be made unless all persons interested in the real estate to be sold (which shall be the full fee simple title in the tract sold if the possible claims of the person or persons not in being affect the full fee simple title thereto, or the full undivided interest in the tract sold if such possible claims affect only such undivided interest) are made parties to said proceedings; provided that where the real estate to be sold is subject to a mortgage or other lien, the mortgagee or lienholder need not be made a party to said proceedings if the sale is made subject to such mortgage or lien.  Where the person or persons not in being who may claim an interest in the real estate sold belong to a class of which there is a living member or members whose interests do not conflict with those not in being, such living member or members of said class may be made parties plaintiff or defendant and may appear on behalf of themselves and the unborn members of the class, but in every case the court shall appoint a disinterested person as guardian ad litem for such person or persons not in being, and such guardian ad litem shall be required to file a written answer or other pleading fully disclosing the possible interests of such unborn persons and take all appropriate steps to protect their interests.

Added by Laws 1953, p. 58, § 3, emerg. eff. June 1, 1953.

§121147.4.  Sale  Trustee  Notice  Terms  Return  Deed  Confirmation.

Where a sale is made under the provisions of this act, the court may appoint a trustee to make such sale on such terms as it may deem advisable, at public or private sale, with or without notice, and on such terms as to the payment of the purchase price as the court may direct and in the event the sale is made partly in cash and partly on credit, the unpaid balance of the purchase money shall be evidenced by a first mortgage secured by the real estate sold.  The trustee appointed to sell said real estate shall make a verified return of sale and, upon confirmation by the court, shall execute a trustee's deed conveying the fee simple title to the real estate sold.  Said deed shall vest in the purchaser the full fee simple title to said real estate and the rights and claims of all persons who held an interest therein prior to the sale, including all those of a class not then in being, shall be forever barred.  The court shall not confirm said sale unless it shall have received satisfactory evidence that the sale was fairly conducted and that a higher price cannot be obtained and furthermore that the sale is for the best interest of all parties who have or may claim an interest therein.

Added by Laws 1953, p. 58, § 4, emerg. eff. June 1, 1953.

§12-1147.5.  Trust in proceeds of sale.

Upon confirming the sale of real estate under the provisions of Section 1147.4 of this title, the court shall direct that the proceeds of the sale, including any purchase money mortgage which may be accepted as a part of the purchase price, less any costs chargeable against the same, constitute a trust to be managed and invested under the continuing jurisdiction of the court and, except as may be otherwise directed by the court, in accordance with the provisions of the Oklahoma Trust Act and the Oklahoma Uniform Prudent Investor Act.  The trustee appointed to make said sale may be continued as trustee for the administration of the trust or the court may appoint a different trustee for the purpose of administering the trust.  In the order of confirmation of sale and the appointment of the trustee to administer the trust, the court shall make appropriate provisions with respect to the term during which the trust shall be administered and how the income and principal thereof shall be distributed.

Added by Laws 1953, p. 59, § 5, emerg. eff. June 1, 1953.  Amended by Laws 1995, c. 351, § 17, eff. Nov. 1, 1995.

§121147.6.  Fees and costs.

The court shall fix all fees and costs including reasonable compensation for the guardian or guardians ad litem and trustee and assess the same against the trust assets or, in the event the sale is not made, against the parties to the proceedings who are sui juris as equity may require.

Added by Laws 1953, p. 58, § 6, emerg. eff. June 1, 1953.

§121148.1.  Jurisdiction  Forcible entry and detention  Joinder of actions  Judgments no bar.

The district court shall have jurisdiction to try all actions for the forcible entry and detention, or detention only, of real property, and claims for the collection of rent or damages to the premises, or claims arising under the Oklahoma Residential Landlord and Tenant Act, may be included in the same action, but other claims may not be included in the same action.  A judgment in an action brought under this act shall be conclusive as to any issues adjudicated therein, but it shall not be a bar to any other action brought by either party.

Added by Laws 1968, c. 172, § 1, eff. Jan. 13, 1969.  Amended by Laws 1978, c. 257, § 36, eff. Oct. 1, 1978.

§121148.2.  Powers of court.

The court shall have power to inquire, in the manner hereinafter directed, as well against those who make unlawful and forcible entry into lands and tenements, and detain the same, as against those who, having a lawful and peaceable entry into land or tenements, unlawfully and by force hold the same, and if it be found, upon such inquiry, that an unlawful and forcible entry has been made, and that the same lands and tenements are held unlawfully, then the court shall cause the party complaining to have restitution thereof.

Added by Laws 1968, c. 172, § 2, eff. Jan. 13, 1969.

§121148.3.  Extent of jurisdiction.

Proceedings under this act may be had in all cases against tenants holding over their terms and, incident thereto, to determine whether or not tenants are holding over their terms; in sales or real estate on executions, orders or other judicial process, when the judgment debtor was in possession at the time of the rendition of the judgment or decree, by virtue of which such sale was made; in sales by executors, administrators, guardians and on partition, where any of the parties to the partition were in possession at the commencement of the suit, after such sales, so made, on execution or otherwise, shall have been examined by the proper court, and the same by said court, adjudged valid; and in cases where the defendant is a settler or occupier of lands and tenements without color of title, and to which the complainant has the right of possession.  This section is not to be construed as limiting the provisions of the preceding section.

Added by Laws 1968, c. 172, § 3, eff. Jan. 13, 1969.  Amended by Laws 1978, c. 87, § 1, eff. Oct. 1, 1978.

§121148.4.  Issuance and return of summons  Content  Amending pleading to conform to evidence.

The summons shall be issued and returned as in other cases, except that it shall command the sheriff, or other person serving it, to summon the defendant to appear for trial at the time and place specified therein, which time shall be not less than five (5) days nor more than ten (10) days from the date that the summons is issued. The summons shall apprise the defendant of the nature of the claim that is being asserted against him; and there shall be endorsed upon the summons the relief sought and the amount for which the plaintiff will take judgment if the defendant fails to appear.  In all cases, pleadings may be amended to conform to the evidence.

Added by Laws 1968, c. 172, § 4.  Amended by Laws 1969, c. 136, § 1, emerg. eff. April 9, 1969; Laws 1980, c. 63, § 1, eff. Oct. 1, 1980.

§121148.5.  Service of summons.

The summons may be served as in other cases except that such service shall be at least three (3) days before the day of trial, and the return day shall not be later than the day of trial, and it may also be served by leaving a copy thereof with some person over fifteen (15) years of age, residing on the premises, at least three (3) days before the day of trial; or, if service cannot be made by the exercise of reasonable diligence on the tenant or on any person over the age of fifteen (15) years residing on the premises, the same may be served by certified mail with return receipt postmarked at least three (3) days before the date of trial.

Added by Laws 1968, c. 172, § 5, eff. Jan. 13, 1969.  Amended by Laws 1989, c. 347, § 1, eff. Nov. 1, 1989.

§121148.5A.  Constructive service of summons.

If, in the exercise of reasonable diligence, service cannot be made upon the defendant personally nor upon any person residing upon the premises over fifteen (15) years of age, then in lieu of service by certified mail, service may be obtained for the sole purpose of adjudicating the right to restitution of the premises by the sheriff's posting or by private process service posting of said summons conspicuously on the building on the premises, and, if there be no building on said premises, then by posting the same at some conspicuous place on the premises sought to be recovered at least five (5) days prior to the date of trial, and by the claimant's mailing a copy of said summons to the defendant at his lastknown address by certified mail at least five (5) days prior to said date of trial.  Such service shall confer no jurisdiction upon the court to render any judgment against the defendant for the payment of money nor for any relief other than the restoration of possession of the premises to the claimant, unless the defendant appears at trial.  Such service shall not be rendered ineffectual by the failure of the defendant to actually see or receive such posted process nor by his failure to actually receive or sign a return receipt for such mailed process.

Added by Laws 1976, c. 68, § 1.  Amended by Laws 1989, c. 205, § 1, eff. Nov. 1, 1989; Laws 1989, c. 347, § 2, eff. Nov. 1, 1989; Laws 1990, c. 89, § 1, eff. Sept. 1, 1990; Laws 1996, c. 339, § 1, eff. Nov. 1, 1996.

§121148.6.  Answer or affidavit by defendant.

A.  In all cases in which the defendant wishes to assert title to the land or that the boundaries of the land are in dispute, he shall, before the time for the trial of the cause, file a verified answer or an affidavit which contains a full and specific statement of the facts constituting his defense of title or boundary dispute.  If the defendant files such a verified answer or affidavit, the action shall proceed as one in ejectment before the proper division of the district court.  If the defendant files an affidavit he shall file answer within ten (10) days after the date the affidavit is filed.

B.  In all cases in which the cause of action is based on an asserted breach of a lease by the defendant, or the termination or expiration of a lease under which the defendant claims an interest in the property in a verified answer or affidavit, the plaintiff may proceed with the forcible entry and detainer action instead of an ejectment action.

C.  No answer by the defendant shall be required before the time for trial of the cause.

Added by Laws 1968, c. 172, § 6, eff. Jan. 13, 1969.  Amended by Laws 1978, c. 87, § 2, eff. Oct. 1, 1978.

§121148.7.  Jury trial  Trial by court.

If neither party demands a jury trial on or before the day of trial, the court shall try the cause.

Added by Laws 1968, c. 172, § 7, eff. Jan. 13, 1969.

§121148.8.  Procedure where no jury available.

If a jury be demanded by either party, and no jury is available from the general panel, the judge shall immediately direct that an open venire be issued to the sheriff of the county, or one of his deputies, for such number of jurors as may be deemed necessary, to be selected from the body of the county without resorting to the jury wheel.  The persons selected shall have the qualifications of jurors.

Added by Laws 1968, c. 172, § 8, eff. Jan. 13, 1969.

§121148.9.  Attorney fee.

A reasonable attorney fee shall be allowed by the court to the prevailing party.

Added by Laws 1968, c. 172, § 9, eff. Jan. 13, 1969.

§121148.10.  Writ of execution  Form  New trial.

If judgment be for plaintiff, the court shall, at the request of the plaintiff, his agent or attorney, issue a writ of execution thereon, which shall be in substantially the following form:

The State of Oklahoma, _______ County.

The State of Oklahoma to the Sheriff of ________ County:

Whereas, in a certain action for the forcible entry and detention (or for the forcible detention as the case may be) of the following described premises, to wit:  ______________ lately tried before me, wherein _________ was plaintiff, and _______ was defendant, judgment was rendered on the ____ day of ______, 19__, that the plaintiff have restitution of said premises; and also that he recover rent, attorney fees and costs in the sum of ______; you, therefore, are hereby commanded to cause the defendant to be forthwith removed from said premises and the said plaintiff to have restitution of the same; also that you levy on the goods and chattels of the said defendant, and make the costs aforesaid, and all accruing costs, and of this writ, make legal service and due return.

Witness my hand this _____ day of ________, 19__.

_______________

A.B., Judge

A motion for a new trial may be filed only within three (3) days of judgment but shall not operate to stay execution.

Added by Laws 1968, c. 172, § 10, eff. Jan. 13, 1969.

§12-1148.10A.  Notice of writ - Filing of original - Execution of writ - Refusal to surrender possession - Assistance of law enforcement - Appeal.

A.  The plaintiff or agent of the plaintiff or officer shall immediately notify the defendant in person or by posting of said notice that the plaintiff or agent of the plaintiff or officer shall return in forty-eight (48) hours to restore the plaintiff possession of the premises by executing the writ prescribed in Section 1148.10 of this title and shall make levy to collect the amount of the judgment and all accruing costs.

B.  The original writ of execution issued as provided by Section 1148.10 of this title shall be filed in the action in the manner provided for judgments in civil cases.

C.  The plaintiff or agent of the plaintiff may execute the writ upon the defendant by personally serving a certified copy of the writ upon the defendant or upon a person authorized to receive service of process as provided by Section 2004 of this title.  If the plaintiff or agent of the plaintiff is unable to personally serve the defendant or a person authorized to receive service of process as provided by Section 2004 of this title, the plaintiff or agent of the plaintiff may post a notice in a conspicuous place at the premises address that the plaintiff or agent of the plaintiff shall return at a specified date and time, which shall be not less than forty-eight (48) hours from the time of posting, to restore the plaintiff to possession of the premises by executing the writ prescribed in Section 1148.10 of this title.

D.  Any person who wrongfully refuses to surrender possession of the premises described in the writ of execution upon service of the writ by the plaintiff or the agent of the plaintiff shall, upon conviction, be deemed guilty of a trespass and may be punished by a fine in an amount not to exceed Five Hundred Dollars ($500.00) or by confinement in the county jail for a period not to exceed thirty (30) days or by both such fine and imprisonment.

E.  The plaintiff or the agent of the plaintiff may summon either the sheriff of the county or the law enforcement agency of the city or town in which the premises are located for assistance in executing the writ.

F.  The plaintiff's, the agent of the plaintiff's, or the officer's return shall be as upon other executions.  Within two (2) days of the date of the judgment, the defendant may post supersedeas bond conditioned as provided by law.  This time limit may be enlarged by a trial judge's order to not more than seven (7) days after the date of judgment.  The posting of a supersedeas bond shall not be construed to relieve the defendant of his duty to pay current rent as it becomes due while the appeal is pending.  The rent shall be paid into the court clerk's office together with poundage.  If there be controversy as to the amount of rent, the judge shall determine by order how much shall be paid in what time intervals.  Withdrawal by the plaintiff of rent deposited in the court clerk's office pending appeal shall not operate to estop him from urging on appeal his right to the possession of the premises.  Failure to pay current rentals while the appeal is pending shall be considered as abandonment of the appeal.

Added by Laws 1971, c. 205, § 1, eff. Oct. 1, 1971.  Amended by Laws 1991, c. 150, § 1, eff. Sept. 1, 1991; Laws 1995, c. 149, § 1, eff. Nov. 1, 1995.

§12-1148.10B.  Curing of default - Good faith claim of failure to provide minimum services.

A.  A tenant shall be allowed to cure a default in a forcible entry and detainer action in the following instance:

The default of the tenant was due to unpaid rent which was unpaid due to the good faith claim of a tenant that the landlord failed to provide the minimum services required by subsection C of Section 121 of Title 41 of the Oklahoma Statutes; provided that written notice of said claim or actual notice to the landlord's agent for collecting rent is provided within ten (10) days of the date that rent became due.

B.  In such instance, the order of the court must recite that the tenant by paying the judgment including court costs and attorney fees, by cash or cashier's check, within seventy-two (72) hours can avoid a writ of execution, cure the breach and remain in the premises.

Added by Laws 1990, c. 172, § 1, eff. Sept. 1, 1990.

§12-1148.11.  Repealed by Laws 1971, c. 205, § 3, eff. Oct. 1, 1971.

§12-1148.12.  Repealed by Laws 1970, c. 107, § 1, eff. April 1, 1970.

§121148.13.  Codification.

This act shall be incorporated in Title 12, Oklahoma Statutes.

Added by Laws 1968, c. 172, § 13, eff. Jan. 13, 1969.

§12-1148.14.  Forcible entry and detainer action not exceeding jurisdictional amount for small claims court - Small claims docket.

An action for forcible entry and detainer brought pursuant to procedures prescribed otherwise in this title standing alone or when joined with a claim for recovery of rent, damages to the premises, or a claim arising under the Oklahoma Residential Landlord and Tenant Act, where the total recovery sought, exclusive of attorney's fees and other court costs, does not exceed the jurisdictional amount for the small claims court, shall be placed on the small claims docket of the district court.  The district courts may provide by court rule that any action for forcible entry and detainer may be assigned to the small claims division for determination of the right to possession, regardless of the underlying amount in controversy, at the conclusion of which, the matter shall be returned to the assigned judge for further proceedings.  The court clerk shall in connection with such actions prepare the affidavit, by which the action is commenced, and the summons, and generally assist unrepresented plaintiffs to the same extent that he is now required so to do under the Small Claims Procedure Act, Section 1751 et seq. of this title.

Added by Laws 1971, c. 339, § 5, eff. Oct. 1, 1971.  Amended by Laws 1978, c. 257, § 35, eff. Oct. 1, 1978; Laws 1994, c. 343, § 7, eff. Sept. 1, 1994.

§121148.15.  Affidavit  Form.

The actions for unlawful entry and detainer standing alone or when joined with a claim for collection of rent or damages to the premises, or both, shall be commenced by filing an affidavit in substantially the following form with the clerk of the court:

In the District Court, County of ____________________________, State of Oklahoma.

_____________________________________

Plaintiff

vs. No.__________

_____________________________________

Defendant

STATE OF OKLAHOMA)

)  ss

COUNTY OF _______)

AFFIDAVIT

____________________________, being duly sworn, deposes and says:

The defendant resides at _______________________________, in the  abovenamed county, and defendant's mailing address is ______________ ___________________________________________________________________.

The defendant is indebted to the plaintiff in the sum of $__________ for rent and for the further sum of $__________ for damages to the premises rented by the defendant; the plaintiff has demanded payment of said sum(s) but the defendant refused to pay the same and no part of the amount sued for herein has been paid,

and/or

the defendant is wrongfully in possession of certain real property described as ________________________________________________________ __________________________________________________________________; the plaintiff is entitled to possession thereof and has made demand on the defendant to vacate the premises, but the defendant refused to do so.

____________________

Subscribed and sworn to before me this _____ day of __________, 19__.

_________________________________

Notary Public (or Clerk or Judge)

Added by Laws 1971, c. 339, § 6, eff. Oct. 1, 1971.

§121148.16.  Summons  Form.

The summons to be issued in an action for forcible entry and detainer shall be in the following form:

SUMMONS

The State of Oklahoma to the withinnamed defendant:

You are hereby directed to relinquish immediately to the plaintiff herein total possession of the real property described as ___________________________________________________________________ or to appear and show cause why you should be permitted to retain control and possession thereof.

This matter shall be heard at ____________________ (name or address of building), in _______________, County of _______________, State of Oklahoma, at the hour of _____ o'clock of _____ day of  __________ month, 19__, or at the same time and place three (3) days after service hereof, whichever is the latter.  (This date shall be not less than five (5) days from the date summons is issued).  You are further notified that if you do not appear on the date shown, judgment will be given against you as follows:

For the amount of the claim for deficient rent and/or damages to the premises, as it is stated in the affidavit of the plaintiff and for possession of the real property described in said affidavit, whereupon a writ of assistance shall issue directing the sheriff to remove you from said premises and take possession thereof.

In addition, a judgment for costs of the action, including attorney's fees and other costs, may also be given.

Dated this _____ day of __________, 19__.

___________________________________

Clerk of the Court (or Judge)

_____________________________

Plaintiff or Attorney

_____________________________

Address

_____________________________

Telephone Number

Added by Laws 1971, c. 339, § 7, eff. Oct. 1, 1971.  Amended by Laws 1973, c. 187, § 1, emerg. eff. May 17, 1973.

§121151.  Grounds for attachment.

The plaintiff in a civil action for the recovery of money may, at or after the commencement thereof, have an attachment against the property of the defendant, and upon the grounds herein stated:

1.  When the defendant, or one of several defendants, is a foreign corporation, or a nonresident of this state, (but no order of attachment shall be issued on the ground or grounds in this clause stated for any claim other than a debt or demand arising upon contract, judgment or decree, unless the cause of action arose wholly within the limits of this state, which fact must be established on the trial):

2.  When the defendant, or one of several defendants, has absconded with intention to defraud his creditors; or,

3.  Has left the county of his residence to avoid the service of summons; or,

4.  So conceals himself that a summons cannot be served upon him; or,

5.  Is about to remove his property, or a part thereof, out of the jurisdiction of the court, with the intent to defraud his creditors; or,

6.  Is about to convert his property, or a part thereof, into money, for the purpose of placing it beyond the reach of his creditors; or,

7.  Has property or rights in action, which he conceals; or,

8.  Has assigned, removed or disposed of, or is about to dispose of, his property, or a part thereof, with the intent to defraud, hinder or delay his creditors; or,

9.  Fraudulently contracted the debt, or fraudulently incurred the liability or obligations for which the suit is about to be or has been brought; or,

10.  Where the damages for which the action is brought are for injuries arising from the commission of some felony or misdemeanor, or the seduction of any female; or,

11.  When the debtor has failed to pay the price or value of any article or thing delivered, which by contract he was bound to pay upon delivery.

R.L. 1910, § 4812.

§121152.  Attachment affidavit.

An order of attachment shall be issued by the judge of the court in which the action is brought, when:

1.  There is filed in the office of the court clerk an application that the court issue an order of attachment which states facts which show:

First, The nature of the plaintiff's claim;

Second, That it is just;

Third, The amount which the affiant believes the plaintiff ought to recover; and,

Fourth, The existence of some one of the grounds for an attachment enumerated in Section 1151 of this title.

2.  The application must be verified by the plaintiff or, where his agent or attorney has personal knowledge of the facts, by said agent or attorney.

3.  The defendant has been served with a notice, issued by the clerk, which shall notify the defendant that an order of attachment of property is requested and that he may object to the issuance of such an order by a written objection which is filed with the court clerk and mailed or delivered to the plaintiff's attorney within five (5) days of the receipt of the notice.  A copy of plaintiff's application shall be attached to and served with the notice, and the notice and application may be served with the summons in the action.

4.  If no written objection is filed within the fiveday period, no hearing is necessary and the clerk may issue the order of attachment.  If a written objection is filed within the fiveday period, the court shall, at the request of either party, set the matter for a prompt hearing with notice to the adverse party.  If the plaintiff proves the probable merit of his cause and the truth of the matters asserted in his application for an order of attachment, the court may issue the order of attachment.  Provided, however, before an order of attachment is issued by either the court or the clerk, the plaintiff has executed an undertaking pursuant to Section 1153 of this title.

5.  If the court finds that the defendant cannot be given notice as provided herein although a reasonable effort was made to notify him, but at the hearing the plaintiff proves the probable merit of his cause and the truth of the matters asserted in his application, the court may issue the order of attachment.  The defendant may subsequently move to have the attachment vacated as provided in Section 1241 of this title.

R.L. 1910, § 4813.  Amended by Laws 1976, c. 87, § 1, emerg. eff. May 4, 1976.

§121153.  Attachment bonds.

The order of attachment shall not be issued until an undertaking on the part of the plaintiff has been executed by one or more sufficient sureties, approved by the clerk and filed in his office, in a sum not less than double the amount of the plaintiff's claim, to the effect that the plaintiff shall pay to the defendant all damages that he may sustain by reason of the attachment, including reasonable attorney's fees, if the order be wrongfully obtained; but no undertaking shall be required where the State of Oklahoma is the party plaintiff.

R.L. 1910, § 4814.  Amended by Laws 1923, c. 73, p. 140, § 1; Laws 1976, c. 87, § 2, emerg. eff. May 4, 1976.

§121154.  Order of attachment.

The order of attachment shall be directed and delivered to the sheriff.  It shall require him to attach the lands, tenements, goods, chattels, stocks, rights, credits, moneys and effects of the defendant in his county, not exempt by law from being applied to the payment of the plaintiff's claim, or so much thereof as will satisfy the plaintiff's claim, to be stated in the order as in the affidavit, and the probable cost of the action not exceeding Fifty Dollars ($50.00).

R.L. 1910, § 4815.

§121155.  Orders to several counties.

Orders of attachment may be issued to the sheriffs of different counties, and several of them may, at the option of the plaintiff, be issued at the same time, or in succession; but only such as have been executed shall be taxed in the costs, unless otherwise directed by the court.

R.L. 1910, § 4816.

§121156.  Returnable, when.

The return day of the order of attachment when issued at the commencement of the action, shall be the same as that of the summons.  When issued afterwards, it shall be twenty (20) days after it is issued.

R.L. 1910, § 4817.

§121157.  Order of execution.

Where there are several orders of attachment against the defendant, they shall be executed in the order in which they are received by the sheriff.

R.L. 1910, § 4818.

§121158.  Execution of order.

The order of attachment shall be executed by the sheriff, without delay.  He shall go to the place where the defendant's property may be found, and declare that, by virtue of said order, he attaches said property at the suit of the plaintiff; and the officer, with two householders, who shall be first sworn or affirmed by the officer, shall make a true inventory and appraisement of all the property attached, which shall be signed by the officer and householders, and returned with the order.

R.L. 1910, § 4819.

§121159.  Service of order  Custody of attached property  Filing of order.

When the property attached is real property, the officer shall leave a copy of the order with the occupant, or, if there be no occupant, then a copy of the order shall be posted in a conspicuous place on the real property.  Where it is personal property, and he can get possession, he shall take such into his custody, and hold it subject to the order of the court.

When the property attached is real property, third parties shall not be affected until a copy of the attachment order and the legal description of the real property attached shall be filed and placed of record with the county clerk of the county where the real property is located.

R.L. 1910, § 4820.  Amended by Laws 1980, c. 234, § 1, eff. Oct. 1, 1980.

§121160.  Redelivery on bond.

The sheriff shall deliver the property attached to the person in whose possession it was found, upon the execution, by such person, in the presence of the sheriff, of an undertaking to the plaintiff, with one or more sufficient sureties, resident in the county, to the effect that the parties to the same are bound, in double the appraised value thereof, that the property, or its appraised value in money, shall be forthcoming to answer the judgment of the court in the action; but if it shall appear to the court that any part of said property has been lost or destroyed by unavoidable accident, the value thereof shall be remitted to the person so bound.

R.L. 1910, § 4821.

§121170.  Definitions.

A.  For the purposes of this subsection and Sections 1171.2 through 1171.4 of this title:

1.  "Arrearage" means the total amount of unpaid support obligations;

2.  "Delinquency" means any payment under an order for support which becomes due and remains unpaid;

3.  "Income" or "earnings" means any form of payment to an individual regardless of source including, but not limited to, wages, salary, commission, compensation as an independent contractor, workers' compensation, disability, annuity and retirement benefits, and any other payments made by any person, private entity, federal or state government, any unit of local government, school district, or any entity created by law;

4.  "Disposable income" means income or earnings less any amounts required by law to be withheld, including, but not limited to, federal, state, and local taxes, Social Security, and public assistance payments;

5.  "Obligor" means the person who is required to make payments under an order for support;

6.  "Person entitled" or "obligee" means the person to whom a duty of support is owed as designated in the support order or as otherwise specified by the court;

7.  "Payor" means any person or entity paying monies, income, or earnings to an obligor.  In the case of a self-employed person, the "payor" and "obligor" may be the same person;

8.  "Support order" means an order for the payment of child support issued by a district court or the Department of Human Services;

9.  "Income assignment" is a provision of a support order which directs the obligor to assign a portion of the monies, income, or periodic earnings due and owing to the obligor to the person entitled to the support or to another person designated by the support order or assignment for payment of support or arrearages or both.  The assignment shall be in an amount which is sufficient to meet the periodic support arrearages or other maintenance payments or both imposed by the court order or administrative order.  The income assignment shall be made a part of the support order;

10.  "Child support" means and includes all payments or other obligations due and owing to the person entitled by the obligor pursuant to a child support order, including but not limited to medical insurance or health care premiums and other medical expenses, current child care obligations, child care arrearages and any fixed child care obligations and such other expenses and requirements as specified in Section 118 of Title 43 of the Oklahoma Statutes; and

11.  "Notice of income assignment" means the standardized form prescribed by the United States Secretary of Health and Human Services that is required to be used in all cases to notify a payor of an order to withhold for payment of child support and other maintenance payments.

B.  For the purposes of prejudgment garnishments, "judgment creditor" includes prejudgment garnishors.

Added by Laws 1985, c. 297, § 10, operative Oct. 1, 1985.  Amended by Laws 1986, c. 176, § 1, emerg. eff. May 15, 1986; Laws 1990, c. 309, § 6, eff. Sept. 1, 1990; Laws 1995, c. 338, § 1, eff. Nov. 1, 1995; Laws 1997, c. 272, § 1, eff. Nov. 1, 1997; Laws 1999, c. 422, § 1, eff. Nov. 1, 1999; Laws 2000, c. 345, § 1, emerg. eff. June 6, 2000.

§121171.  Right to garnishment  Classes of garnishment.

A.  Any creditor shall be entitled to proceed by garnishment in any court having jurisdiction against any person who shall be indebted to the creditor's debtor or has any property in his possession or under his control belonging to such creditor's debtor, in the cases, upon the conditions, and in the manner described by law.

B.  Subject to the limitations and exceptions otherwise provided by law, there shall be two classes of garnishments:

1.  Prejudgment garnishments, which shall consist only of general garnishments pursuant to Section 1173.3 of this title; and

2.  Postjudgment garnishments, which shall consist of the following types of garnishments:

a. Income assignment for child support pursuant to the provisions of Section 1171.2 of this title;

b. Noncontinuing earnings garnishment pursuant to Section 1173 of this title;

c. Garnishment for collection of child support pursuant to Section 1173.2 of this title;

d. General garnishment pursuant to Section 1173.3 of this title; and

e. Continuing earnings garnishment pursuant to Section 1173.4 of this title.

R.L. 1910, § 4822.  Amended by Laws 1965, c. 297, § 1; Laws 1989, c. 236, § 1, eff. July 1, 1989; Laws 1995, c. 338, § 2, eff. Nov. 1, 1995.

§121171.1.  Money earned from prejudgment garnishment  Exemption.

A.  Money that was earned by a natural person as wages, salary, bonus or commission for personal services shall be exempt from garnishment issued before judgment of the trial court except as provided for support in a divorce proceeding interlocutory order pursuant to this title, and as otherwise specifically provided by statute.

B.  Seventyfive percent (75%) of all earnings for personal or professional services earned during the last ninety (90) days shall be exempt from garnishment except for collection of child support obligations.

Added by Laws 1971, c. 158, § 1, eff. Oct. 1, 1971.  Amended by Laws 1976, c. 187, § 1, emerg. eff. June 4, 1976; Laws 1978, c. 190, § 1, eff. Oct. 1, 1978.

§12-1171.2.  Child support payments - Income assignment or garnishment proceedings.

A.  Any person awarded custody of and support for a minor child by the district court or awarded periodic child support payments by the Department of Human Services, or the Department of Human Services on behalf of a recipient of Temporary Assistance for Needy Families or on behalf of a person not receiving Temporary Assistance for Needy Families shall be entitled to proceed to collect any current child support and child support due and owing through income assignment pursuant to the provisions of this section and Sections 1171.3 and 1171.4 of this title or Sections 240 through 240.3 of Title 56 of the Oklahoma Statutes or by garnishment, if the minor child is in the custody and care of the person entitled to receive the child support or as is otherwise provided by the court or administrative order at the time of the income assignment or garnishment proceedings.

B.  The maximum part of the aggregate disposable earnings of any person for any workweek which is subject to garnishment or income assignment for the support of a minor child shall not exceed:

1.  Fifty percent (50%) of such person's disposable earnings for that week, if such person is supporting his spouse or a dependent child other than the child with respect to whose support such order is used; and

2.  Sixty percent (60%) of such person's disposable earnings for that week if such person is not supporting a spouse or dependent child.

The fifty percent (50%) specified in paragraph 1 of this subsection shall be deemed to be fifty-five percent (55%) and the sixty percent (60%) specified in paragraph 2 of this subsection shall be deemed to be sixty-five percent (65%), if and to the extent that such earnings are subject to garnishment or income assignment to enforce a support order with respect to a period which is prior to the twelve-week period which ends with the beginning of such workweek.

Added by Laws 1978, c. 190, § 2, eff. Oct. 1, 1978.  Amended by Laws 1985, c. 297, § 11, operative Oct. 1, 1985; Laws 1997, c. 402, § 6, eff. July 1, 1997.

NOTE:  Laws 1997, c. 272, § 2 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§12-1171.3.  Income assignment proceedings.

A.  In all child support cases arising out of an action for divorce, paternity or other proceedings, the court shall order the payment of child support as provided under Section 115 of Title 43 of the Oklahoma Statutes.

B.  1.  A notice of income assignment shall be sent by the applicant to the payor on a standardized form prescribed by the Secretary of the United States Department of Health and Human Services and available through the Administrative Office of the Courts.  The notice shall be sent by certified mail, return receipt requested or served according to law.  The payor shall be required to comply with the provisions of this subsection and the provisions stated in the notice.

2.  The income assignment shall take effect on the next payment of earnings to the obligor after the payor receives notice.  The amount withheld shall be sent to the Centralized Support Registry as provided for in Section 413 of Title 43 of the Oklahoma Statutes within seven (7) days after the date upon which the obligor is paid.  The payor shall include with each payment a statement reporting the date the obligor's support obligation was withheld.

3.  Each pay period the payor shall withhold the amounts specified in the notice from the obligor's income and earnings.  The amount withheld by the payor shall not exceed the limits on the percentage of an obligor's income which may be assigned for support pursuant to Section 1171.2 of this title.

4.  The income assignment is binding upon the payor until released or until further order of the court.

5.  All payments shall be made through the Centralized Support Registry as provided in Section 413 of Title 43 of the Oklahoma Statutes.

6.  If the amount of support due under all income assignments against the obligor exceeds the maximum amount authorized by Section 1171.2 of this title, the payor shall pay the amount due up to the statutory limit, and the payor shall send written notice to the person or agency designated to receive payments that the amount due exceeds the amount subject to withholding.  If the payor wrongfully fails to pay or notify as required in this subsection, the payor may be liable for an amount up to the accumulated amount due upon receipt of the notice.

7.  If the payor is the obligor's employer, the payor shall send written notice to the person or agency designated to receive payments within ten (10) days of the date the obligor terminates employment, and shall provide the obligor's last-known address and the name of the obligor's new employer, if known.

8.  If the payor has no income due or to be due to the obligor in the payor's possession or control or if the obligor has terminated employment with the payor prior to the receipt of notice of income assignment required pursuant to this subsection, the payor shall send written notice to the person or agency designated to receive payments within ten (10) days.  Failure to notify the person or agency entitled to support within the required time limit may subject the payor to liability for an amount up to the accumulated amount due upon receipt of the notice of income assignment.

9.  The payor is liable for any amount up to the accumulated amount that should have been withheld and paid, and may be fined up to Two Hundred Dollars ($200.00) for each failure to make the required deductions if the payor:

a. fails to withhold or pay the support in accordance with the provisions of the income assignment notice, or

b. fails to notify the person or agency designated to receive payments as required.

10.  The payor may combine withheld amounts from earnings of two or more obligors subject to the same support order in a single payment and separately identify that portion of the single payment which is attributable to each individual obligor.

11.  An income assignment for child support shall have priority over any prior or subsequent garnishments of the same wages.

12.  The payor may deduct from any earnings of the obligor a sum not exceeding Five Dollars ($5.00) per pay period but not to exceed Ten Dollars ($10.00) per month as reimbursement for costs incurred by the payor for the income assignment.

13.  The income assignment shall remain in effect regardless of a change of payor.

14.  The income assignment shall remain in effect as long as current support is due or until all arrearages for support are paid, whichever is later.  Payment of arrearages shall not prevent the income assignment from taking effect.

15.  The payor may not discipline, suspend, discharge, or refuse to promote an obligor because of an income assignment executed pursuant to this section.  Any payor who violates this section shall be liable to the obligor for all income, wages, and employment benefits lost by the obligor from the period of unlawful discipline, suspension, discharge, or refusal to promote until the time of reinstatement or promotion.

C.  Income assignment shall be available to collect any amounts due for child support, child care and medical expenses, as well as current support alimony payments; provided, child support shall be paid prior to any alimony payments.

D.  Any existing support order or income assignment which is brought before the court shall be modified by the court to conform to the provisions of this section.

E.  Any person obligated to pay support, who has left or is beyond the jurisdiction of the court, may be prosecuted under any other proceedings available pursuant to the laws of this state for the enforcement of the duty of support and maintenance.

F.  The income assignment proceedings specified in this section shall be available to other states for the enforcement of support and maintenance or to enforce out-of-state orders.  Venue for these proceedings is, at the option of the obligee:

1.  In the county in this state in which the support order was entered;

2.  In the county in this state in which the obligee resides; or

3.  In the county in this state in which the obligor resides or receives income.

G.  1.  In all child support cases in which child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, all orders for support are subject to immediate income assignment without need for a hearing by the district or administrative court.

2.  In all child support cases arising out of an action for divorce, paternity, or other proceeding in which services are not being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, the court shall order the income of any parent ordered to pay child support to be subject to immediate income assignment regardless of whether child support payments are in arrears at the time of the order, unless:

a. one of the parties demonstrates and the court finds that there is good cause not to require immediate income withholding.  Any finding that there is good cause not to require immediate income assignment must be based upon at least:

(1) a written determination and explanation by the court or administrative authority of why implementing immediate income assignment would not be in the best interests of the child, and

(2) proof of timely payment of previously ordered support in cases involving modification of support orders, or

b. a written agreement is reached between the parties which provides for an alternative arrangement.  For purposes of this subparagraph, "written agreement" means a written alternative arrangement signed by both the custodial and noncustodial parents which has been reviewed by the court and entered into the record by the court or administrative authority.

Added by Laws 1985, c. 297, § 12, operative Oct. 1, 1985.  Amended by Laws 1986, c. 176, § 2, emerg. eff. May 15, 1986; Laws 1989, c. 362, § 1, eff. Nov. 1, 1989; Laws 1990, c. 309, § 7, eff. Sept. 1, 1990; Laws 1991, c. 278, § 1, emerg. eff. May 28, 1991; Laws 1994, c. 356, § 23, eff. Sept. 1, 1994; Laws 1997, c. 402, § 7, eff. July 1, 1997; Laws 1998, c. 323, § 5, eff. Oct. 1, 1998; Laws 2000, c. 384, § 3, eff. Nov. 1, 2000; Laws 2004, c. 393, § 1, emerg. eff. June 3, 2004.

NOTE:  Laws 1997, c. 272, § 3 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§12-1171.4.  Repealed by Laws 2000, c. 384, § 22, eff. Nov. 1, 2000.

§12-1172.  Commencement of garnishment proceedings - Affidavit.

A.  Garnishment proceedings, whether prejudgment or postjudgment, shall be commenced by the filing of an affidavit, on a form prescribed by the Administrative Director of the Courts, stating:

1.  The name(s) of the plaintiff(s);

2.  The name(s) of the defendant(s);

3.  In the case of prejudgment garnishments, the amount of the plaintiff's original claim against the defendant or defendants over and above all offsets;

4.  In the case of postjudgment garnishments, the amount of the interest-bearing balance;

5.  In the case of postjudgment garnishments, the rate and the date the interest begins to accrue; and

6.  That the plaintiff verily believes that some person, naming him, whether within or without the county, is indebted to or has property in his possession or under his control belonging to the defendant, or either or any of the defendants, in the action or execution and that the indebtedness or property is, to the best of the knowledge and belief of the person making such affidavit, not by law exempt from seizure or sale upon execution.

B.  The affidavit may be filed by the plaintiff or the plaintiff's attorney at or before the time of filing of a garnishment summons.

C.  Only one garnishee may be embraced in any affidavit or garnishment summons.

R.L.1910, § 4823.  Amended by Laws 1923, c. 45, p. 56, § 1; Laws 1965, c. 297, § 2; Laws 1974, c. 71, § 1, emerg. eff. April 15, 1974; Laws 1989, c. 236, § 2, eff. July 1, 1989; Laws 2004, c. 450, § 4, eff. Nov. 1, 2004.

§12-1172.1.  Prejudgment and postjudgment summons - Procedure.

A.  A garnishee summons shall not be issued in any action prior to judgment until:

1.  Defendant has been served with a notice, to which the affidavit required by Section 1172 of this title is attached, which notifies the defendant that the issuance of a garnishee summons is requested and that the defendant may object to the issuance of the summons by filing a written objection with the court clerk and delivering or mailing a copy to the plaintiff's attorney within five (5) days of the service of the notice.  The service of the notice on the defendant satisfies the notice requirement of Section 1174 of this title;

2.  If no written objection is filed within the fiveday period, and if the undertaking has been executed as provided herein, the court clerk shall issue the garnishee summons;

3.  Should a written objection be filed within the fiveday period, the court shall, at the request of either party, set the matter for a prompt hearing with notice to the adverse party.  If, at the hearing, the plaintiff proves the probable merit of the plaintiff's cause and the truth of the matters asserted in the affidavit and if the plaintiff executes an undertaking, as provided herein, the court may issue the garnishee summons; and

4.  An undertaking on the part of the plaintiff has been executed by one or more sufficient sureties, approved by the clerk or the court and filed in the clerk's office, in a sum not less than double the amount of the plaintiff's claim, to the effect that the plaintiff shall pay to the defendant all damages which the defendant may sustain by reason of the garnishment, together with a reasonable attorney's fee, if the order be wrongfully obtained.

B.  If the court finds that the defendant cannot be given notice as provided by paragraph 1 of subsection A of this section, although a reasonable effort was made to notify the defendant, and at the hearing the plaintiff proves the probable merit of the plaintiff's cause of action and the truth of the matters asserted in the affidavit and the plaintiff has executed an undertaking as provided herein, the court may issue a garnishee summons after which the defendant may move to have the garnishee summons quashed.  Notice of a motion to quash, with the date of the hearing, shall be served on the attorney for the plaintiff.  The motion shall be heard promptly, and in any case within five (5) days after the date that it is filed.  The court must grant the defendant's motion unless, at the hearing on defendant's motion, the plaintiff proves the probable merit of the plaintiff's cause and the truth of the matters asserted in the affidavit.  The court clerk may issue an order to pay the money into the court after the hearing, at the direction of the court.

C.  A prejudgment or postjudgment garnishment may be amended as in other civil actions.  Upon request of the garnishor, alias or additional summons shall issue against the garnishee.

Added by Laws 1974, c. 71, § 2, emerg. eff. April 15, 1974.  Amended by Laws 1976, c. 87, § 4, emerg. eff. May 4, 1976; Laws 1982, c. 302, § 1, operative Oct. 1, 1982; Laws 1983, c. 50, § 1, emerg. eff. April 26, 1983; Laws 1999, c. 293, § 13, eff. Nov. 1, 1999.

§12-1172.2.  Notice of garnishment and exemptions - Payment of funds by garnishee.

A.  When a garnishment summons is issued in any action after the judgment is filed, the court clerk shall attach to the garnishment summons a notice of garnishment and exemptions required by subsection C of Section 1174 of this title and an application for the defendant to request a hearing.  If the garnishee is indebted to or holds property or money belonging to the defendant, the garnishee shall immediately mail by first-class mail a copy of the notice of garnishment and exemptions and the application for hearing to the defendant at the last-known address of the defendant shown on the records of the garnishee at the time the garnishment summons was served on the garnishee.  If more than one address is shown on the records of the garnishee at the time of service of the summons, the garnishee shall discharge the duty by mailing the required items to any one of the addresses shown on its records.  In lieu of mailing, the garnishee may hand-deliver a copy of the notice of garnishment and exemptions and the application for hearing to the defendant.  The garnishee shall have no liability except for willful failure to mail or hand-deliver the copy of the notice of garnishment and exemptions and the application for hearing to the defendant.  The answer of the garnishee shall contain a statement indicating substantial compliance with this section.  If the application requesting a hearing is filed, the court shall set the matter for hearing within not less than two (2) nor more than ten (10) days from receipt of the returned application, and the court clerk shall give notice of the hearing to each of the parties by first-class mail.  The defendant shall have the burden of proof to show that some or all of the assets subject to the garnishment are exempt.  The court shall issue an order determining the exemption and directing distribution of funds, as appropriate.  The court may direct such other orders to the judgment creditor as are necessary to prevent subsequent garnishment of the exempt property.

B.  In any case in which the garnishee is required by law or by order of the court to pay garnishment funds, the garnishee shall pay the funds directly to the judgment creditor, unless otherwise ordered by the court upon good cause shown, to pay the funds directly to the court clerk or unless due to federal law or federal regulation it is necessary that payment be made directly to the court clerk.

C.  Any funds paid to the court clerk on a judgment, whether or not pursuant to a garnishment summons shall be paid to the judgment creditor's attorney, or to the judgment creditor if there is no attorney within twenty-one (21) days from receipt by the court clerk, notwithstanding the various times set forth above unless otherwise directed by the court.  No order of disbursement shall be necessary.  In distribution of funds to the judgment creditor's attorney or judgment creditor, if received pursuant to a garnishment, the court shall not have the duty to determine whether or not the garnishee has complied with the mailing or hand-delivery required of this section or be held liable for complete or partial noncompliance with the notice delivery requirement by the garnishee.

Added by Laws 1983, c. 50, § 2, emerg. eff. April 26, 1983.  Amended by Laws 1983, c. 308, § 1, operative Oct. 1, 1983; Laws 1986, c. 185, § 1, eff. Sept. 1, 1986; Laws 1994, c. 343, § 8, eff. Sept. 1, 1994; Laws 1995, c. 338, § 3, eff. Nov. 1, 1995.

§12-1173.  Noncontinuing earnings garnishment - Summons - Answer - Priority of lien.

A.  Any judgment creditor may obtain a noncontinuing lien on earnings.  For the purposes of this section, "earnings" means any form of payment to an individual including, but not limited to, salary, commission, or other compensation, but does not include reimbursements for travel expenses for state employees.

B.  A noncontinuing earnings garnishment shall be commenced by filing the affidavit provided for by Section 1172 of this title.

C.  The form for the summons required by this section shall be prescribed by the Administrative Office of the Courts.

D.  The summons shall be served upon the garnishee, together with a copy of the judgment creditor's affidavit, a garnishee's answer form, notice of garnishment and request for hearing, and claim for exemptions, in the manner provided for in Section 2004 of this title and shall be returned with proof of service within ten (10) days of its date.

E.  The garnishee's answer shall be on a form prescribed by the Administrative Office of the Courts.

F.  Within seven (7) days after the end of the defendant's then-current pay period or thirty (30) days from the date of service of the garnishment summons, whichever is earlier, the garnishee shall file the answer with the court clerk and the garnishee shall pay the amount withheld from the pay period to the judgment creditor's attorney or to the judgment creditor, if there is no attorney, with a copy of the answer which shall state:

1.  Whether the garnishee was the employer of or indebted or under any liability to the defendant named in the notice in any manner or upon any account for earnings or wages, specifying, as applicable, the beginning and ending dates of the pay period existing at the time of the service of the affidavit and summons, the total amounts earned in the pay period, and all of the facts and circumstances necessary to a complete understanding of the indebtedness or liability.  When the garnishee shall be in doubt respecting the liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

2.  If the garnishee shall claim any setoff, defense, other indebtedness, liability, lien, or claim to the property, the facts and circumstances in the affidavit;

3.  At the garnishee's option, any claim of exemption from execution on the part of the defendant or other objection known to the garnishee against the right of the judgment creditor to apply the indebtedness or property disclosed;

4.  If the garnishee shall disclose any indebtedness or the possession of any property to which the defendant or any other person makes claim, at the garnishee's option, the names and addresses of other claimants and, so far as known, the nature of the claims; and

5.  That the garnishee has mailed or hand-delivered a copy of the notice of garnishment and exemptions, application for hearing, and the manner and date of compliance.

G.  The garnishment summons served on the garnishee under this section is a lien on the defendant's property due at the time of service or the effective date of the summons to the extent the property is not exempt from garnishment.

H.  1.  A garnishment lien under this section has priority over any subsequent garnishment lien or garnishment summons served on the garnishee.

2.  When a garnishment summons is served under this section on a garnishee while a previous garnishment lien is still in effect, the garnishee shall answer the subsequent garnishment lien or garnishment summons by stating that the garnishee is presently holding defendant's property under a previous garnishment lien or garnishment summons and by giving the date when all previous garnishment liens or garnishment summonses are expected to end.

I.  1.  When a postjudgment noncontinuing earnings garnishment under Section 1173 of this title or a continuing earnings garnishment under Section 1173.4 of this title is issued against a defendant already subject to an income assignment for child support, the garnishee shall determine the maximum percentage of the defendant's disposable earnings according to the provisions of Section 1171.2 of this title and then deduct from that percentage the actual percentage of the defendant's disposable earnings actually withheld under the income assignment.  The resulting percentage shall be the amount to be withheld by the garnishee, not to exceed twenty-five percent (25%).

2.  For any involuntary legal or equitable procedures through which the earnings of any individual are required to be withheld for the payment of any debt which has statutory priority over this section, the amount withheld pursuant to a garnishment under this section shall be reduced by the actual sums withheld pursuant to such other involuntary process.

R.L. 1910, § 4824.  Amended by Laws 1965, c. 297, § 3; Laws 1974, c. 71, § 3, emerg. eff. April 15, 1974; Laws 1976, c. 87, § 5, emerg. eff. May 4, 1976; Laws 1978, c. 190, § 3, eff. Oct. 1, 1978; Laws 1982, c. 159, § 1, emerg. eff. April 12, 1982; Laws 1983, c. 50, § 3, emerg. eff. April 26, 1983; Laws 1984, c. 22, § 1, emerg. eff. March 20, 1984; Laws 1985, c. 297, § 14, operative Oct. 1, 1985; Laws 1986, c. 185, § 2, eff. Sept. 1, 1986; Laws 1990, c. 248, § 1, emerg. eff. May 21, 1990; Laws 1995, c. 338, § 4, eff. Nov. 1, 1995; Laws 1999, c. 293, § 14, eff. Nov. 1, 1999.

§12-1173.1.  Repealed by Laws 2004, c. 393, § 5, emerg. eff. June 3, 2004.

§12-1173.2.  Summons - Garnishment for collection of support.

Upon the filing of such affidavit and the undertaking and, when a hearing is required, after said hearing, where the garnishment is for the collection of support, garnishee summons shall be issued by the judge of the district court if prejudgment garnishment is sought or by the clerk of the district court if postjudgment garnishment is sought and served upon each of the garnishees, in the manner provided for service of summons, and shall be returned with proof of service within five (5) days of its date except when issued to another county it shall be returned with proof of service within ten (10) days from its date.  The garnishee summons shall be on a form prescribed by the Administrative Office of the Courts.

Added by Laws 1986, c. 185, § 6, eff. Sept. 1, 1986.  Amended by Laws 1990, c. 248, § 2, emerg. eff. May 21, 1990; Laws 1997, c. 272, § 6, eff. Nov. 1, 1997.

§12-1173.3.  General garnishment - Affidavit - Summons - Answer.

A.  A general garnishment shall be commenced by filing the affidavit provided for by Section 1172 of this title.

B.  The summons required by this section shall be on a form prescribed by the Office of the Administrative Director of the Courts.

C.  The summons required by subsection B of this section shall be served upon the garnishee together with a copy of the judgment creditor's affidavit, a garnishee's answer form, notice of garnishment and request for hearing, and claim for exemptions in the manner provided for in Section 2004 of this title and shall be returned with proof of service within ten (10) days of its date.

D.  The garnishee's answer shall be on a form prescribed by the Office of the Administrative Director of the Courts.

E.  Within ten (10) days after service of the garnishment, the garnishee shall file its answer with the court clerk and pay or deliver to the judgment creditor's attorney or to the judgment creditor if there is no attorney the indebtedness or property belonging to or owed to the defendant, together with a copy of the answer which shall state:

1.  Whether the garnishee was indebted or under any liability to or had in garnishee's possession or control, any property belonging to the defendant.  When the garnishee shall be in doubt respecting any such liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

2.  If the garnishee shall claim any setoff, defense, other indebtedness, liability, lien, or claim to the property, the facts and circumstances;

3.  At the garnishee's option, any claim of exemption from execution on the part of the defendant, or other objection known to the garnishee against the right of the judgment creditor to apply the indebtedness or property disclosed;

4.  If the garnishee shall disclose any indebtedness or the possession of any property to which the defendant or any other person makes claim, at the garnishee's option, the names and addresses of such other claimants and, so far as known, the nature of the claims; and

5.  That the garnishee has mailed or hand-delivered a copy of the notice of garnishment and exemptions, application for hearing, and the manner and date of compliance.

F.  The garnishment summons and affidavit served on the garnishee under this section are a lien on the defendant's property due at the time of service of the summons to the extent the property is not exempt from garnishment.

Added by Laws 1986, c. 185, § 7, eff. Sept. 1, 1986.  Amended by Laws 1990, c. 248, § 3, emerg. eff. May 21, 1990; Laws 1995, c. 338, § 5, eff. Nov. 1, 1995.

§12-1173.4.  Continuing earnings garnishment.

A.  Any judgment creditor may obtain a continuing lien on earnings.  For the purposes of this section, "earnings" means any form of payment to an individual including, but not limited to, salary, wages, commission, or other compensation, but does not include reimbursements for travel expenses for state employees.

B.  A continuing earnings garnishment shall be commenced by filing the affidavit provided for by Section 1172 of this title.

C.  The summons required by this section shall be on a form prescribed by the Administrative Office of the Courts.

D.  The summons required by this section shall be served upon each of the garnishees, together with a copy of the judgment creditor's affidavit, a garnishee's answer form, notice of garnishment and request for hearing, and claim for exemptions, in the manner provided for in Section 2004 of this title and shall be returned with proof of service within ten (10) days of its date.

E.  The garnishee's answer shall be on a form prescribed by the Administrative Office of the Courts.

F.  Within seven (7) days after the end of each pay period, or, if the judgment debtor does not have regular pay periods, after any payment by the garnishee to the judgment debtor, the garnishee shall file an answer with the court clerk, and pay the amount withheld to the judgment creditor's attorney or to the judgment creditor, if there is no attorney, together with a copy of the answer which shall state:

1.  Whether the garnishee was the employer of the defendant named in the notice, was indebted to the defendant, or was under any liability to the defendant in any manner or upon any account for earnings, specifying the beginning and ending dates of the pay period, if applicable, existing at the time of the service of the affidavit and summons, the total amounts earned in the entire pay period, and all of the facts and circumstances necessary to a complete understanding of any indebtedness or liability.  When the garnishee shall be in doubt respecting the liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

2.  If the garnishee shall claim any setoff, defense, other indebtedness, liability, lien, or claim to the property, the facts and circumstances in the affidavit;

3.  At the garnishee's option, any claim of exemption from execution on the part of the defendant or other objection known to the garnishee against the right of the judgment creditor to apply the indebtedness or property disclosed;

4.  If the garnishee shall disclose any indebtedness or the possession of any property to which the defendant or any other person makes claim, at the garnishee's option, the names and addresses of other claimants and, so far as known, the nature of their claims; and

5.  That the garnishee has mailed or handdelivered a copy of the notice of garnishment and exemptions, application for hearing, and the manner and date of compliance.

G.  The garnishment summons served on the garnishee under this section is a lien on the defendant's property due at the time of service or the effective date of the summons, to the extent the property is not exempt from garnishment.  This lien attaches to subsequent nonexempt earnings until one of the following occurs:

1.  The total earnings subject to the lien equals the balance of the judgment against the defendant owing to the plaintiff;

2.  The employment relationship is terminated;

3.  The judgment against the defendant is vacated, modified, or satisfied in full;

4.  The summons is dismissed; or

5.  One hundred eighty (180) days from the date of service of the affidavit and summons have elapsed; provided, an affidavit and summons shall continue in effect and shall apply to a pay period beginning before the end of the one hundred eighty-day period even if the conclusion extends beyond the end of the period.

H.  1.  A garnishment lien under this section has priority over any subsequent garnishment lien or garnishment summons served on the garnishee during the period it is in effect, regardless of whether the amounts withheld by the garnishee are reduced by the court or by agreement of the parties.

2. a. When a garnishment summons is served under this section on a garnishee while a previous garnishment lien is still in effect, the garnishee shall answer the subsequent garnishment lien or garnishment summons by stating that the garnishee is presently holding defendant's property under a previous garnishment lien or garnishment summons, and by giving the date when all previous garnishment liens or garnishment summons are expected to end.

b. The subsequent summons is not effective if a summons or lien on the same cause of action is pending at the time of service unless the subsequent summons in the same cause of action is served after the one-hundred-fiftieth day of the previous garnishment lien.

I.  1.  When a postjudgment wage garnishment under Section 1173 of this title or a continuing earnings garnishment under this section is issued against a defendant already subject to an income assignment for child support, the garnishee shall determine the maximum percentage of the defendant's disposable earnings according to the provisions of Section 1171.2 of this title and then deduct from that percentage the actual percentage of the defendant's disposable earnings actually withheld under the income assignment.  The resulting percentage shall be the amount to be withheld by the garnishee, not to exceed twenty-five percent (25%).

2.  For any involuntary legal or equitable procedures through which the earnings of any individual are required to be withheld for the payment of any debt which has statutory priority over this section, the amount withheld pursuant to a garnishment under this section shall be reduced by the actual sums withheld pursuant to such other involuntary process.

J.  A continuing earnings garnishment may be suspended or modified for a specific period of time within the effective period of the garnishment by the judgment creditor upon agreement with the judgment debtor, which agreement shall be in writing and filed by the judgment creditor with the clerk of the court in which the judgment was entered, and a copy of which shall be mailed by first-class mail, postage prepaid by the judgment creditor to the garnishee.

K.  Any garnishment issued against a debtor already subject to a continuing or noncontinuing earnings garnishment shall take effect immediately upon the conclusion of the prior garnishment, and shall be effective for its full period of time or as otherwise provided in this section.

Added by Laws 1989, c. 236, § 3, eff. July 1, 1989.  Amended by Laws 1990, c. 248, § 4, emerg. eff. May 21, 1990; Laws 1995, c. 338, § 6,  eff. Nov. 1, 1995; Laws 1999, c. 293, § 15, eff. Nov. 1, 1999; Laws 2004, c. 450, § 5, eff. Nov. 1, 2004.

§12-1174.  Notice to defendant of garnishment proceedings.

A.  In all cases of garnishment before judgment, the defendant in the principal action shall be given notice of the issuance in said action of any garnishee summons, the date of issuance of said summons, and the name of the garnishee.

B.  In all cases of garnishment for the collection of child support, the defendant shall be given notice as required by this section.

C.  In all cases of postjudgment garnishment, the court clerk shall attach notice, in a form prescribed by the Administrative Director of the Courts, with the garnishment, in the manner provided by Section 1172.2 of this title that the defendant may be entitled to claim an exemption for any assistance received pursuant to the terms of the Federal or Oklahoma Social Security Act and other exemptions that may be available to the defendant, and that any such claim should be filed with the court clerk within five (5) days from receipt of notice in a form prescribed by the Administrative Director of the Courts, requesting a hearing as to the status of any assets which the defendant asserts are exempt.  Any proceeding to claim an exemption initiated subsequent to five (5) days after receipt of notice shall be by motion unless otherwise agreed by the parties.

D.  Said notification may be accomplished by:

1.  Serving a copy of the garnishee summons on the defendant or on his attorney of record in the manner provided for the service of summons; or

2.  Sending the notice or a copy of the garnishee summons to the defendant or his attorney of record by registered or certified mail with return receipt requested, which receipt shall be filed in the action; or

3.  Attaching the notice on the summons issued in the principal action prior to its service; or

4.  Including the notice in the publication notice when service in the principal action is by publication; or

5.  Publication one time in a newspaper of general circulation in the county in which the action is filed at least five (5) days prior to the date on which the garnishee's answer is due if the defendant is a nonresident or if the defendant's whereabouts are unknown to plaintiff.

Added by Laws 1910-11, c. 126, p. 280, § 1.  Amended by Laws 1965, c. 297, § 4; Laws 1978, c. 190, § 4, eff. Oct. 1, 1978; Laws 1982, c. 302, § 2, operative Oct. 1, 1982; Laws 1983, c. 50, § 4, emerg. eff. April 26, 1983; Laws 1983, c. 308, § 2, operative Oct. 1, 1983; Laws 1986, c. 185, § 3, eff. Sept. 1, 1986; Laws 2004, c. 450, § 6, eff. Nov. 1, 2004.

§121175.  Subsequent proceedings.

The judgment creditor may in like manner subsequently proceed against other garnishees, or against the same garnishees, upon a new affidavit, if the judgment creditor shall have reason to believe they have subsequently become liable.

R.L. 1910, § 4825.  Amended by Laws 1965, c. 297, § 5; Laws 1995, c. 338, § 7, eff. Nov. 1, 1995.

§12-1176.  Repealed by Laws 1995, c. 338, § 22, eff. Nov. 1, 1995.

§121177.  Trial of issue  Judgment on answer.

The answer of the garnishee shall in all cases be conclusive of the truth of the facts therein stated, with reference to the garnishee's liability to the defendant unless the judgment creditor shall within twenty (20) days from the receipt of the garnishee's answer, from the date of the deposition of the garnishee, or from receipt of the garnishee's answers to interrogatories, whichever is later, serve upon the garnishee or the garnishee's attorney of record personally or by certified mail, return receipt requested, a notice in writing that the judgment creditor elects to take issue with the garnishee's answer; in which case, the issue shall stand for trial as a civil action in which the affidavit on the part of the judgment creditor shall be deemed the petition and the garnishee's answer the answer thereto.  If an issue for trial shall be joined between the judgment creditor and a garnishee resident in another county other than that in which the action is pending, the court may, on motion, change the place of trial of such issue to the county of the garnishee's residence.  The judgment creditor may, in all cases, move the court, upon the answer of the garnishee, and of the defendant, if the defendant shall also answer, for such judgment to which the judgment creditor shall be entitled, but any such judgment shall be no bar beyond the facts stated in the answer.

R.L. 1910, § 4827.  Amended by Laws 1965, c. 297, § 7; Laws 1995, c. 338, § 8, eff. Nov. 1, 1995.

§12-1178.  Garnishee's affidavit where garnishment summons on earnings.

A.  For the purposes of this section, "earnings" means any form of payment to an individual including, but not limited to, salary, wages, commission, or other compensation, but does not include reimbursement for travel expenses for state employees.

B.  Where the garnishment summons is on earnings and is issued under Section 1173 of this title, the garnishee shall, within seven (7) days after the end of defendant's present pay period or where a payment of earnings is due, or thirty (30) days from the service of the summons, whichever is earlier, file an affidavit with the clerk of the court in which the action is pending and deliver or mail a copy thereof to the judgment creditor or the judgment creditor's attorney of record.  The affidavit shall state:

1.  Whether the garnishee was the employer of or indebted or under any liability to the defendant named in the notice in any manner or upon any account for earnings or wages, specifying, as applicable, the beginning and ending dates of the pay period existing at the time of the service of the garnishee summons, the total amounts earned in the pay period, and all of the facts and circumstances necessary to a complete understanding of such indebtedness or liability.  When the garnishee shall be in doubt respecting any such liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

2.  If the garnishee shall claim any setoff, defense, other indebtedness, liability, lien, or claim to such property, the facts and circumstances in the affidavit;

3.  At the garnishee's option, any claim of exemption from execution on the part of the defendant, or other objection known to the garnishee against the right of the judgment creditor to apply the indebtedness or property disclosed;

4.  If the garnishee shall disclose any indebtedness or the possession of any property to which the defendant, or any other person, makes claim, at the garnishee's option, the names and addresses of such other claimants and, so far as known, the nature of the claims; and

5.  The garnishee shall state that he has mailed or handdelivered a copy of the notice of garnishment and exemptions, application for hearing, and the manner and date of compliance.

C.  The garnishee's answer shall be on a form prescribed by the Administrative Office of the Courts.

R.L. 1910, § 4828.  Amended by Laws 1965, c. 297, § 8; Laws 1976, c. 87, § 7, emerg. eff. May 4, 1976; Laws 1982, c. 302, § 3, operative Oct. 1, 1982; Laws 1983, c. 50, § 5, emerg. eff. April 26, 1983; Laws 1986, c. 185, § 5, eff. Sept. 1, 1986; Laws 1990, c. 248, § 6, emerg. eff. May 21, 1990; Laws 1995, c. 338, § 9, eff. Nov. 1, 1995.

§12-1178.1.  Summons for collection of support - Affidavit - Garnishee's answer.

A.  For the purposes of this section, "wages" or "earnings" means any form of payment to an individual including, but not limited to, salary, commission, or other compensation, but does not include reimbursement for travel expenses for state employees.

B.  Where the garnishment summons is for the collection of support and is issued under Section 1173.2 of this title, the garnishee shall, within ten (10) days from the service of the garnishee's summons or within seven (7) days after the end of defendant's current pay period or thirty (30) days from the date of service of this summons, whichever is earlier, file an affidavit with the clerk of the court in which the action is pending and deliver or mail a copy thereof to the judgment creditor's attorney or to the judgment creditor if there is no attorney.  The affidavit shall state:

1.  Whether the garnishee was the employer of or indebted or under any liability to the defendant named in the notice in any manner or upon any account for earnings or wages specifying, as applicable, the beginning and ending dates of the pay period existing at the time of the service of the affidavit and summons, the total amounts earned in the pay period and all of the facts and circumstances necessary to a complete understanding of such indebtedness or liability.  When the garnishee shall be in doubt respecting any such liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

2.  Whether the garnishee was indebted or under any liability to or had in garnishee's possession or control, any property belonging to the defendant.  When the garnishee shall be in doubt respecting any such liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

3.  If the garnishee shall claim any setoff, defense, other indebtedness, liability, lien, or claim to such property, the facts and circumstances in the affidavit;

4.  At the garnishee's option any claim of exemption from execution on the part of the defendant, or other objection known to the garnishee against the right of the judgment creditor, to apply the indebtedness or property disclosed;

5.  If the garnishee shall disclose any indebtedness or the possession of any property to which the defendant or any other person, makes claim, at the garnishee's option the names and addresses of such other claimants and, so far as known, the nature of the claims; and

6.  That the garnishee has mailed or hand-delivered a copy of the notice of garnishment and exemptions, application for hearing, and the manner and date of compliance.

C.  The answer of the garnishee shall be on a form prescribed by the Administrative Office of the Courts.

Added by Laws 1986, c. 185, § 8, eff. Sept. 1, 1986.  Amended by Laws 1990, c. 248, § 7, emerg. eff. May 21, 1990; Laws 1995, c. 338, § 10, eff. Nov. 1, 1995; Laws 1997, c. 272, § 7, eff. Nov. 1, 1997.

§121178.2.  General garnishee summons  Affidavit  Garnishee's answer.

A.  Where the garnishment summons is not on earnings, is not for the collection of child support and is issued under Section 1173.3 of this title, then unless the garnishee shall make the affidavit provided for in Section 1176 of this title, the garnishee shall, within ten (10) days from the service of the garnishee's summons, file an affidavit with the clerk of the court in which the action is pending and deliver or mail a copy thereof to the judgment creditor's attorney or to the judgment creditor if there is no attorney.  The affidavit shall state:

1.  Whether the garnishee was indebted or under any liability to the defendant named in the notice in any manner or upon any account specifying if indebted or liable, the amount, the interest thereon, the manner in which evidenced, when payable, whether an absolute or contingent liability and all of the facts and circumstances necessary to a complete understanding of such indebtedness or liability.  When the garnishee shall be in doubt respecting any such liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

2.  Whether the garnishee was indebted or under any liability to or had in garnishee's possession or control, any property belonging to the defendant.  When the garnishee shall be in doubt respecting any such liability or indebtedness, the garnishee may set forth all of the facts and circumstances concerning the same, and submit the question to the court;

3.  If the garnishee shall claim any setoff, defense, other indebtedness, liability, lien, or claim to such property, the facts and circumstances in the affidavit;

4.  At the garnishee's option, any claim of exemption from execution on the part of the defendant, or other objection known to the garnishee against the right of the judgment creditor to apply the indebtedness or property disclosed;

5.  If the garnishee shall disclose any indebtedness or the possession of any property to which the defendant or any other person makes claim, at the garnishee's option, the names and addresses of such other claimants and, so far as known, the nature of the claims; and

6.  That the garnishee has mailed or handdelivered a copy of the notice of garnishment and exemptions, application for hearing, and the manner and date of compliance.

B.  The answer of the garnishee shall be on a form prescribed by the Administrative Office of the Courts.

Added by Laws 1986, c. 185, § 9, eff. Sept. 1, 1986.  Amended by Laws 1995, c. 338, § 11, eff. Nov. 1, 1995; Laws 1996, c. 339, § 2, eff. Nov. 1, 1996.

§121179.  Failure of garnishee to answer.

If any garnishee, having been duly summoned, shall fail to file and deliver or mail the answer as required by Sections 1172.2, 1178, 1178.1 or 1178.2 of this title, to appear for deposition or to answer interrogatories as provided in Section 1183 of this title, the court shall enter an order to the garnishee to file and deliver or mail the answer, to appear for deposition, or to answer the interrogatories within a time prescribed by the court, not to be less than seven (7) days, in the order and also to deliver within the same period of time to the court or the judgment creditor any money or property of defendant that the garnishee is required to pay or deliver under this title.  The court shall also direct the manner in which notice of the order shall be given to the garnishee.  The order for giving notice shall specify a manner of giving notice which is calculated to be most likely to give actual notice to the garnishee or its managing officers, directors, or agents.  The order shall specifically inform the garnishee that the garnishee has failed to respond to the summons and shall specifically advise the garnishee that judgment will be rendered against it in the principal amount of the judgment against the defendant plus costs, which amounts will be specified, upon failure to conform with the requirements of the order.  If the garnishee shall fail to file and deliver or mail the answer affidavit as required in the order, appear for deposition, or to answer interrogatories as provided in the order, then the court shall render judgment against the garnishee for the amount of the judgment and costs due the judgment creditor from the defendant in the principal action together with the costs of the garnishment, including a reasonable attorney's fee to the judgment creditor for prosecuting the garnishment.  The garnishee may also be subject to punishment for contempt; provided, however, the court shall have power to vacate or modify any order issued pursuant to this section in the manner provided in Sections 1031 or 1031.1 of this title.

R.L. 1910, § 4829.  Amended by Laws 1965, c. 297, § 9; Laws 1976, c. 87, § 8, emerg. eff. May 4, 1976; Laws 1992, c. 156, § 1, eff. Sept. 1, 1992; Laws 1995, c. 338, § 12, eff. Nov. 1, 1995.

§12-1180.  Persons authorized to make answer.

The answer of a corporation summoned as a garnishee may be made by any officer or attorney thereof; and of any other garnishee may be made by any agent or attorney of the garnishee.

R.L. 1910, § 4830.  Amended by Laws 1965, c. 297, § 10; Laws 1968, c. 259, § 1, emerg. eff. April 29, 1968; Laws 1995, c. 338, § 13, eff. Nov. 1, 1995.

§121181.  Mutual defense by garnishee and defendant.

At any time before final order or judgment against the garnishee, the defendant may in all cases, by answer duly verified defend the proceedings against any garnishee, upon the ground that the indebtedness of the garnishee, or any property held by him, is exempt from execution against such defendant, or for any other reason is not liable to garnishment; or upon any ground upon which a garnishee might defend the same; and may participate in the trial of any issue between the plaintiff and garnishee for the protection of his interests.  The garnishee may at his option, defend the principal action for the defendant, if the latter does not, but shall be under no obligations so to do.

R.L. 1910, § 4831.  Amended by Laws 1965, c. 297, § 11.

§121182.  Proceedings deemed actions  Judgment and enforcement  Trial and dismissal  Unmatured or unliquidated debts.

The proceedings against a garnishee shall be deemed an action by the judgment creditor against garnishee and defendant, as parties defendant, and all of the provisions for enforcing judgment shall be applicable thereto.  No trial shall be had of the garnishee action until the judgment creditor shall have judgment in the principal action, and if the defendant have judgment, the garnishee action shall be dismissed with costs, unless the judgment creditor shall perfect an appeal according to law, in which event the garnishment proceeding shall be continued until the disposition of the appeal, and it shall not be necessary to appeal the garnishment proceedings, or make the garnishee a party to the appeal.  The court shall render such judgment in all cases as shall be just to all of the parties and shall properly protect their respective interests, and may adjudge the recovery of any indebtedness, the conveyance, transfer, or delivery to the sheriff, or any officer appointed by the judgment, of any property disclosed or found to be liable to be applied to the judgment creditor's demand, or by the judgment pass the title thereto; and may therein, or by its order when proper, direct the manner of making sale and of disposing of the proceeds thereof, or of any money or other things paid over or delivered to the clerk or officer.  The judgment against a garnishee shall acquit and discharge from all demands by the defendant or the defendant's representatives for all moneys, goods, effects, or credits paid, delivered or accounted for by the garnishee by force of such judgment; provided, it shall be no defense to proceedings against a garnishee that the debt owing by the garnishee to the defendant was unliquidated or was not due.

R.L. 1910, § 4832.  Amended by Laws 1913, c. 121, p. 232, § 1; Laws 1965, c. 297, § 12; Laws 1995, c. 338, § 14, eff. Nov. 1, 1995.

§12-1183.  Examination of garnishee.

The garnishee may be examined by the judgment creditor in any manner prescribed by the Oklahoma Discovery Code.  Discovery may commence at any time after the service of the garnishee summons.  If the garnishee is a corporation, any principal officer thereof may be so examined.  Within forty-five (45) days after the filing of the answer affidavit by the garnishee, the judgment creditor may commence discovery concerning any matter contained in the answer or germane to any liability on the garnishee's part to the principal defendant.  Attached to any discovery request or notice of deposition shall be a statement that, upon failure to answer or appear, a judgment may be taken against the garnishee by default for the amount of the judgment and costs which the judgment creditor shall recover or has recovered against the defendant in the principal action, together with costs of the garnishment, and that the garnishee may also be proceeded against for contempt.  A copy of the discovery request or notice of deposition and such statement shall be served upon the garnishee or the garnishee's attorney of record in the manner provided for service of summons.  The garnishee within twenty (20) days of the date of  service of a discovery request shall deliver by mail a copy to the judgment creditor or the judgment creditor's attorney of record, full and true answers to all discovery requests, verified by affidavit, in the manner prescribed by the Oklahoma Discovery Code.

R.L. 1910, § 4833.  Amended by Laws 1965, c. 297, § 13; Laws 1995, c. 338, § 15, eff. Nov. 1, 1995; Laws 1999, c. 293, § 16, eff. Nov. 1, 1999.

§121184.  Disclaimer by garnishee  Interpleading interested party.

When the answer of the garnishee shall disclose that any other person than the defendant claims the indebtedness or property in his hands, and the name and residence of such claimant, the court may, on motion, order that such claimant be interpleaded, as a defendant to the garnishee action; and that notice thereof, setting forth the facts, with a copy of such order, in such form as the court shall direct, be served upon him; and that after such service shall have been made, the garnishee may pay or deliver to the officer or the clerk such indebtedness or property, and have a receipt therefor, which shall be a complete discharge from all liability to any party for the amount paid or property so delivered.  Such notice shall be served in the manner required for service of a summons in a civil action, and may be made without the state, or by publication thereof, if the order shall so direct.  Upon such service being made, such claimant shall be deemed a defendant to the garnishee action and within ten (10) days shall answer, setting forth his claim or any defense which the garnishee might have made.  In case of default, judgment may be rendered, which shall conclude any claim upon the part of such defendant.

R.L. 1910, § 4834.  Amended by Laws 1965, c. 297, § 14.

§121185.  Liability of garnishee.

From the time of the service of the summons upon the garnishee he shall stand liable to the plaintiff to the amount of the property, monies, credits and effects in his possession or under his control, belonging to the defendant or in which he shall be interested, to the extent of his right or interest therein, and of all debts due or to become due to the defendant, except such as may be by law exempt from execution.  Any property, monies, credits and effects held by a conveyance or title void as to the creditors of the defendant, shall be embraced in such liability.  In case such monies, credits and effects in the possession or under the control of the garnishee shall exceed the amount of the plaintiff's claim, the garnishee shall stand liable to the plaintiff only for the amount of the plaintiff's claim as disclosed by the garnishment affidavit, together with such further amount as shall be equal to all costs and damages, which the plaintiff may recover in the action and garnishment proceedings.

R.L. 1910, § 4835.

§121186.  Garnishee not liable for what  Judgment on unmatured obligation.

No judgment shall be rendered upon a liability of the garnishee arising

First, By reason of his having drawn, accepted, made, endorsed or guaranteed any negotiable bill, draft, note, or other security.

Second, By reason of any money or other thing received or collected by him as sheriff or other officer, by force of an execution or other legal process in favor of the defendant.

Third, By reason of any money in his hands as a public officer, and for which he is accountable to the defendant merely as such officer.

Fourth, By reason of any money or other thing owing from him to the defendant, unless before judgment against the defendant it shall become due absolutely and without depending on any future emergency.   Judgment may be given for any money or other thing owing, although it has not become payable, in which case the garnishee shall not be required to pay or deliver it before the time appointed by the contract.

R.L. 1910, § 4836.

§121187.  Action by defendant against garnishee.

No action shall be commenced by the defendant or his assignee against a garnishee upon any claim or demand liable to garnishment, or to recover any property garnished, or execution be issued upon a judgment in favor of defendant against such garnishee subsequent to the service of the garnishee summons upon him, until the termination of the garnishee action; and if an action shall have been commenced or an execution issued, it shall be stayed by the court or a judge thereof, upon the garnishee's application; except that upon cause shown, the court or a judge may by order permit the commencement of such an action, or the issue of an execution, or the further prosecution of one stayed.

R.L. 1910, § 4837.

§121188.  Bond by defendant.

The defendant may, at any time after the garnishment affidavit is filed, and before judgment, file with the clerk of the court an undertaking, executed by at least two sureties, resident freeholders of the state, to the effect that they will, on demand, pay to the plaintiff the amount of the judgment that may be recovered against such defendant in the action, with all costs not exceeding a sum specified, which sum shall not be less than double the amount demanded by the complaint on file, or in such less sum as the court shall, upon application, direct.  The sureties shall justify their responsibility by affidavit annexed stating a sum which each is worth, in property within this state, over and above all his debts and liabilities and property exempt from execution, the aggregate of which sums shall be double the amount specified in the undertaking.  The defendant shall serve a copy of such undertaking, with a notice where and when the same was filed, on the plaintiff.  Within three (3) days after the receipt thereof the plaintiff shall give notice to the defendant that he excepts to the sufficiency of the sureties, or he shall be deemed to have waived all objections to them.

R.L. 1910, § 4838.

§121189.  Justification of sureties  Garnishees discharged.

When the plaintiff excepts, the sureties shall appear for justification before the judge of the district court or the county judge of the county in which the action is brought, at a time and place to be mentioned in the notice given by the plaintiff, and may be examined on oath on the part of the plaintiff touching their sufficiency, in such manner as the judge in his discretion may think proper.  The examination shall be reduced to writing and subscribed by the sureties, if required by the plaintiff.  If the judge find the sureties sufficient he shall annex the examination to the undertaking, endorse his allowance thereon, and cause them to be filed with the clerk of the district court.  Thereafter all the garnishees shall be discharged, and the garnishment proceedings shall be deemed discontinued, and any money or property paid or delivered to any officer shall be surrendered to the person entitled thereto, and the costs shall be taxable as disbursements of the plaintiff in the action if he recovers.  The judge may in his discretion require the costs of the justification before him, including fees to the sureties as witnesses, to be forthwith paid by the party requiring justification.

R.L. 1910, § 4839.

§12-1190.  Costs - Attorney's fees.

A.  A garnishee may deduct a fee of Ten Dollars ($10.00) from the funds of the defendant in the garnishee's possession as reimbursement for costs incurred in answering.  If the garnishee is not indebted to the defendant and the garnishee's answer evidencing that is filed and mailed or delivered to the judgment creditor or to the judgment creditor's attorney of record, the garnishee may assess the judgment creditor a fee of Ten Dollars ($10.00) as reimbursement for such costs.

B.  1.  In case of the trial of any issue between the judgment creditor and any garnishee, costs shall be awarded to the judgment creditor and against the garnishee, in addition to the garnishee's liability, if the judgment creditor recovered more than the garnishee admitted by the garnishee's answer; and if the judgment creditor does not, the garnishee shall recover costs from the judgment creditor.  The costs shall include a reasonable attorney's fee to be taxed in favor of the prevailing party.

2.  In the case of the trial to determine the amount to be recovered for due and owing child support, where any liability on the part of the garnishee is disclosed, costs shall be awarded to the judgment creditor and against the defendant, including a reasonable attorney's fee.

C.  In all other cases under this article not expressly provided for, the court may, in its discretion, award costs in favor of or against any party.

D.  In addition to sums otherwise due pursuant to a judgment, a judgment creditor, if represented by an attorney, shall be entitled to an attorney's fee of Fifty Dollars ($50.00) for prosecuting a garnishment pursuant to subparagraphs b, c, and d of paragraph 2 of subsection B of Section 1171 of this title, and an attorney's fee of One Hundred Dollars ($100.00) for prosecuting a garnishment pursuant to subparagraph e of paragraph 2 of subsection B of Section 1171 of this title, not to exceed a total of One Hundred Fifty Dollars ($150.00) in any twelve-month period.

R.L. 1910, § 4840.  Amended by Laws 1965, c. 297, § 15; Laws 1978, c. 190, § 5, eff. Oct. 1, 1978; Laws 1986, c. 185, § 10, eff. Sept. 1, 1986; Laws 1992, c. 156, § 2, eff. Sept. 1, 1992; Laws 1995, c. 338, § 16, eff. Nov. 1, 1995; Laws 1999, c. 293, § 17, eff. Nov. 1, 1999; Laws 2002, c. 26, § 1, emerg. eff. April 5, 2002.

§12-1191.  Repealed by Laws 1965, c. 297, § 17.

§121192.  Garnishment of money due from state, county or municipality  Exceptions.

That it shall be lawful for any creditor of any person, firm or corporation in this state, to whom the state or any county, city, town, school board, board of education or any municipal subdivision of the state is indebted, to cause a garnishment to issue to, and to garnishee sums, wages or other sums due such creditor of the state or such municipality to the same extent and in like manner as if such creditor of the state or such municipality was a creditor of a private individual, firm or corporation; provided, however, that such officer or employee of said state, county or municipality shall be entitled to the exemptions as to amount of such wages, salary, fund or compensation due thereto, as is exempt from attachment, execution or garnishment in favor of officers or employees of private individuals or corporations.

Added by Laws 1925, c. 33, p. 51, § 1.

§121193.  Summons  Service when state, state department or institution, county or municipality garnished  Warrants.

Where the state is garnisheed, service shall be made by summons, as in other cases, upon the officer having control of the department or institution which caused the state to become indebted to the defendant in the case in which the garnishment summons is issued.  Where the state department is under the control of a board or commission, service of the garnishment summons may be had upon either the chairman or the secretary of said board or commission.  Service upon the officer having control of a state institution shall be had upon the president of the school, college or university, the superintendent of the institution, or the warden of the penitentiary or reformatory involved, although such persons may not be technically officers.  It is the intent and purpose of this section that the officer, board or commission which caused the state to become indebted, and whose duty it is to see that the indebtedness is paid, shall be the agency of the state upon which the garnishment summons shall be served.  Upon request of any such agency of the state, the State Treasurer shall draw warrants, or cancel warrants already drawn by him, and reissue same in such amounts as will enable the agency of the state served to comply with the garnishment proceedings.  The State Treasurer shall not deliver any warrant direct to the payee thereof, but he shall in every instance deliver warrants drawn by him to the agency of the state which caused the indebtedness, to be paid by the warrant, to be incurred.  Provided, that when a state officer not under the control of a state department or institution of the state is the defendant, service of garnishment shall be made by summons, as in other cases, upon the State Treasurer.  Where the county is garnisheed, service shall be made by summons, as in other cases, upon the county clerk; where a city is garnisheed, service shall be made by summons, as in other cases, upon the city clerk; where towns are garnisheed, service shall be made by summons, as in other cases, upon the town clerk; where townships are garnisheed, service shall be made by summons, as in other cases, upon the township clerk; where township government has heretofore been abolished and the functions and powers of township government are being performed by a board of county commissioners, service herein shall be made by summons, as in other cases, upon the county clerk; where school boards or board of education are garnisheed, service herein shall be made by summons, as in other cases, upon the clerk of such boards.

Added by Laws 1925, c. 33, p. 51, § 2.  Amended by Laws 1939, p. 1, § 1; Laws 1949, p. 97, § 1; Laws 1979, c. 47, § 5, emerg. eff. April 9, 1979.

§12-1194.  State or political subdivisions as garnishee - Judgments.

No judgment shall be rendered against the state, or any county, city, town, board of education, school board or any municipal subdivision of the state named as garnishee, but judgment may be rendered against any person served pursuant to Section 1193 of this title, who shall willfully fail, neglect or refuse to answer garnishment summons; provided, no person employed by the state or any county, city, town, board of education, school board, or any municipal subdivision of the state shall be held personally liable unless the failure, neglect, or refusal to answer is willful.

Added by Laws 1925, c. 33, p. 51, § 3, emerg. eff. Feb. 23, 1925.  Amended by Laws 1965, c. 297, § 16; Laws 2005, c. 78, § 1, eff. Nov. 1, 2005.

§121195.  Garnishment bond not required when state is plaintiff.

That in all actions in which the State of Oklahoma is party plaintiff, no garnishment bond shall be required of the plaintiff, but that garnishment writ shall issue upon the filing of proper affidavits, as provided by law.

Added by Laws 1923, c. 74, p. 141, § 1, emerg. eff. March 31, 1923.

§121196.  Judgment  Garnishee liability to defendant.

If the plaintiff takes issue with the answer of the garnishee, the plaintiff may have a copy of the garnishee's answer and a copy of the plaintiff's notice which takes issue with the answer served on the defendant.  If the defendant is served copies of the garnishee's answer and the plaintiff's notice, the determination of the court as to the liability of the garnishee to the defendant will be binding on the defendant in any future action involving him and the garnishee whether or not the defendant participates in the trial of the issues raised by the garnishee's answer.

Added by Laws 1976, c. 87, § 9, emerg. eff. May 4, 1976.

§121221.  Different attachments of same property.

Different attachments of the same property may be made by the same officer, and one inventory and appraisement shall be sufficient; and it shall not be necessary to return the same with more than one order.

R.L. 1910, § 4842.

§121222.  Subsequent attachment.

Where property is under attachment, it shall be attached under subsequent orders, as follows:

First, if it be real property, it shall be attached in the same manner prescribed in Section 4820.

Second, if it be personal property, it shall be attached as in the hands of an officer, and subject to any previous attachment.

Third, if the same person or corporation be made a garnishee, a copy of the order and notice shall be left with him in the manner prescribed in Section 4841.

R.L. 1910, § 4843.

§121223.  Return of order.

The officer shall return, upon every order of attachment, what he has done under it.  The return must show the property attached, and the time it was attached; when garnishees are served, their names, and the time each was served, must be stated.  The officer shall also return with the order all undertakings given under it.

R.L. 1910, § 4844.

§121224.  Appointment and bond of receiver.

The court, or any judge thereof, during vacation, may, on application of the plaintiff, and on good cause shown, appoint a receiver, who shall take an oath faithfully to discharge his duty and shall give an undertaking to the State of Oklahoma, in such sum as the court or judge may direct, and with such security as shall be approved by the clerk of such court, for the faithful performance of his duty as such receiver, and to pay over all money and account for all property which may come into his hands by virtue of his appointment, at such times and in such manner as the court may direct.

R.L. 1910, § 4845.

§121225.  Duties of receiver.

Such receiver shall take possession of all notes, due bills, books of account, accounts and all other evidences of debt that have been taken, by the sheriff or other officer, as the property of the defendant in attachment, and shall proceed to settle and collect the same.  For that purpose, he may commence and maintain actions in his own name as such receiver; but in such actions no right of defense shall be impaired or affected.

R.L. 1910, § 4846.

§121226.  Notice to debtors.

Such receiver shall forthwith give notice of his appointment to the persons indebted to the defendant in attachment.  The notice shall be written or printed, and shall be served on the debtor or debtors, by copy personally, or by copy left at the residence of the debtor or debtors; and from the date of such service, the debtors shall stand liable to the plaintiff in attachment for the amount of money or credits in their hands, or due from them to the defendant in attachment, and shall account therefor to the receiver.

R.L. 1910, § 4847.

§121227.  Report to courts.

Such receiver shall, when required, report his proceedings to the court, and hold all monies collected by him, and the property which may come into his hands, subject to the order of the court.

R.L. 1910, § 4848.

§121228.  Sheriff to act as receiver  When.

Where a receiver is not appointed by the court or a judge thereof, the sheriff or other officer attaching the property, shall have all the powers and perform all the duties of a receiver appointed by the court or a judge, and may, if necessary, commence and maintain actions in his own name as such officer.  He may be required to give security other than his official undertaking.

R.L. 1910, § 4849.

§121229.  Disposition of property.

The court shall make proper orders for the preservation of the property during the pendency of the suit; it may direct a sale of property, when, because of its perishable nature; or of the costs of keeping it, a sale will be for the benefit of the parties.  In vacation, such sale may be ordered by the judge of the court.  The sale shall be public, after such advertisement as is prescribed for the sale of like property on execution, and shall be made in such manner and upon such terms of credit, with security, as the court or judge, having, regard to the probable duration of the action, may direct.  The proceeds, if collected by the sheriff, with all the monies received by him from garnishees, shall be held and paid over by him, under the same requirement and responsibility of himself and sureties, as are provided in respect to money deposited in lieu of bail.

R.L. 1910, § 4850.

§121230.  Bond to discharge attachment.

If the defendant, or other person on his behalf, at any time before judgment, cause an undertaking to be executed to the plaintiff, by one or more sureties, resident in the county, to be approved by the court, in double the amount of the plaintiff's claim as stated in his affidavit, to the effect that the defendant shall perform the judgment of the court, the attachment in such action shall be discharged, and restitution made of any property taken under it or the proceeds thereof.  Such undertaking shall, also, discharge the liability of a garnishee in such action, for any property of the defendant in his hands.

R.L. 1910, § 4851.

§121231.  Bond  Execution in vacation.

The undertaking mentioned in the last section may, in vacation, be executed in the presence of the sheriff having the order of attachment in his hands, or after the return of the order, before the clerk, with the same effect as if executed in court, the sureties in either case to be approved by the officer before whom the undertaking is executed.

R.L. 1910, § 4852.

§12-1232.  Repealed by Laws 1965, c. 297, § 17.

§121233.  Garnishee may pay money into court.

A garnishee may pay the money owing to the defendant by him to the sheriff having the order of attachment, or into court.  He shall be discharged from liability to the defendant for any money so paid, not exceeding the plaintiff's claim.  He shall not be subject to costs, beyond those caused by his resistance of the claim against him; and if he discloses the property in his hands, or the true amount owing by him, and deliver and pay the same, according to the order of the court, he shall be allowed his costs.

R.L. 1910, § 4854.

§121234.  Discharge of attachment  Proceedings.

If judgment be rendered in the action for the defendant the attachment shall be discharged and the property attached, or its proceeds, shall be returned to him.  If the attachment or garnishment shall be discharged on motion prior to final judgment, the defendant may, upon proper supplemental answer, recover his damages, as in other cases for such wrongful attachment or garnishment.

R.L. 1910, § 4855.

§121235.  Judgment for plaintiff  How satisfied  Surplus.

If judgment be rendered for the plaintiff, it shall be satisfied as follows:  So much of the property remaining in the hands of the officer, after applying the monies arising from the sale of perishable property, and so much of the personal property and lands and tenements, if any, whether held by legal or equitable title, as may be necessary to satisfy the judgment, shall be sold by order of the court, under the same restrictions and regulations as if the same had been levied on by execution; and the money arising therefrom, with the amount which may be recovered from the garnishee, shall be applied to satisfy the judgment and costs.  If there be not enough to satisfy the same, the judgment shall stand, and execution may issue thereon for the residue, in all respects as in other cases.  Any surplus of the attached property or its proceeds shall be returned to the defendant.

R.L. 1910, § 4856.

§121236.  Delivery to sheriff of attached property.

The court may compel the delivery to the sheriff, for sale, of any of the attached property for which an undertaking may have been given, and may proceed summarily, on such undertaking, to enforce the delivery of the property, or the payment of such sum as may be due upon the undertaking, by rules and attachments, as in cases of contempt.

R.L. 1910, § 4857.

§121237.  Possession by sheriff.

The court may order the sheriff to repossess himself, for the purpose of selling it, of any of the attached property, which may have passed out of his hands, without having been sold or converted into money; and the sheriff shall, under such order, have the same power to take the property as he would have under an order of attachment.

R.L. 1910, § 4858.

§121238.  Reference to ascertain priority of attachments.

Where several attachments are executed upon the same property, or the same persons are made garnishees, the court, on motion of any of the plaintiffs, may order a reference, to ascertain and report the amounts and priorities of the several attachments, or may determine any such amount and priorities without such reference.

R.L. 1910, § 4859.

§121239.  Jurisdiction after issuance of order of attachment  Proceedings not abated by death or expiration of charter, etc.

From the time of the issuing of the order of attachment, the court shall be deemed to have acquired jurisdiction and to have control of all subsequent proceedings under the attachment; and if, after the issuing of the order, the defendant, being a person, should die, or a corporation, and its charter should expire by limitation, forfeiture or otherwise, the proceedings shall be carried on; but in all such cases, other than where the defendant was a foreign corporation, his legal representatives shall be made parties to the action.

R.L. 1910, § 4860.

§121240.  Additional security by plaintiff.

The defendant may, at any time before judgment, after reasonable notice to the plaintiff, move the court for additional security on the part of the plaintiff; and if, on such motion, the court is satisfied that the surety in the plaintiff's undertaking has removed from this state, or is not sufficient for the amount thereof, it may vacate the order of attachment and direct restitution of any property taken under it, unless, in a reasonable time, to be fixed by the court, sufficient security be given by the plaintiff.

R.L. 1910, § 4861.

§121241.  Motion to discharge attachment.

The defendant may, at any time before judgment upon reasonable notice to the plaintiff, move to discharge an attachment, as to the whole or part of the property attached.  A motion to discharge an attachment shall be heard promptly, and in any case within five (5) days after the date that it was filed.  Where the defendant did not receive actual notice of the hearing, the court must grant his motion unless, at the hearing on defendant's motion, the plaintiff proves the probable merit of his cause and the truth of the averments in his application.

R.L. 1910, § 4862.  Amended by Laws 1976, c. 87, § 3, emerg. eff. May 4, 1976.

§121242.  Affidavits and evidence in opposition to motion.

If the motion be made upon affidavits, on the part of the defendant, or papers and evidence in the case, but not otherwise, the plaintiff may oppose the same by affidavits or other evidence, in addition to that on which the order of attachment was made.

R.L. 1910, § 4863.

§121243.  Action and attachment against fraudulent debtor.

Where a debtor has sold, conveyed or otherwise disposed of his property with the fraudulent intention of cheating or defrauding his creditors, or to hinder or delay them in the collection of their debts, or is about to make such sale or conveyance or disposition of his property with such fraudulent intent, or is about to remove his property or a material part thereof, with intent or to the effect of cheating or defrauding his creditors or of hindering or delaying them in the collection of their debts, a creditor may bring an action upon his claim before it is due, and have an attachment against the property of the debtor as in other cases; but before such attachment shall be issued or such action maintained, the plaintiff or his agent or attorney shall make oath in writing setting forth the grounds of such attachment as in other cases, and also showing the nature of plaintiff's claim that it is just, when the same will become due, and the existence of some one or more of the grounds for an attachment enumerated in this section.

R.L. 1910, § 4864.

§121244.  No judgment until claim due.

The plaintiff in such action shall not have judgment on his claim before it is due, but the proceedings on the attachment may be conducted without delay.

R.L. 1910, § 4865.

§12-1271.  Renumbered as § 101 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1272.  Renumbered as § 102 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1272.1.  Renumbered as § 103 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1272.2.  Renumbered as § 104 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1273.  Renumbered as § 105 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1274.  Renumbered as § 106 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1274.1.  Renumbered as § 107 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1275.  Renumbered as § 108 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1275.4.  Renumbered as § 109 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1276.  Renumbered as § 110 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1276.1.  Renumbered as § 68 of this title by Laws 1977, c. 26, § 2, eff. Oct. 1, 1977.

§12-1276.2.  Renumbered as § 111 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§121276.3.  Renumbered as § 111.1 of Title 43 by Laws 1990, c. 171, § 3, operative July 1, 1990 and Laws 1990, c. 188, § 2, eff. Sept. 1, 1990.

§12-1277.  Renumbered as § 112 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.1.  Renumbered as § 113 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§121277.2.  Renumbered as § 109.2 of Title 43 by Laws 1994, c. 356, § 35, eff. Sept. 1, 1994.

§12-1277.3.  Renumbered as § 114 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.4.  Renumbered as § 115 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.5.  Renumbered as § 116 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.6.  Renumbered as § 117 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.7.  Renumbered as § 118 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.7A.  Renumbered as § 118.1 of Title 43 by Laws 1990, c. 171, § 3, operative July 1, 1990 and Laws 1990, c. 188, § 2, eff. Sept. 1, 1990.

§12-1277.8.  Renumbered as § 119 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1277.8A.  Renumbered as § 119.1 of Title 43 by Laws 1990, c. 171, § 3, operative July 1, 1990 and Laws 1990, c. 188, § 2, eff. Sept. 1, 1990.

§12-1277.9.  Renumbered as § 120 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1278.  Renumbered as § 121 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1279.  Renumbered as § 122 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1280.  Renumbered as § 123 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1281.  Renumbered as § 124 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1281a.  Renumbered as § 125 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1281b.  Renumbered as § 126 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1282.  Renumbered as § 127 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1283.  Renumbered as § 128 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1284.  Renumbered as § 129 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1285.  Renumbered as § 130 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1286.  Renumbered as § 131 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1287.  Renumbered as § 132 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1288.  Renumbered as § 133 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1289.  Renumbered as § 134 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1289.1.  Renumbered as § 135 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1290.  Renumbered as § 136 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§12-1291.  Renumbered as § 137 of Title 43 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§121331.  Persons who may prosecute writ.

Every person restrained of his liberty, under any pretense whatever, may prosecute a writ of habeas corpus to enquire into the cause of the restraint, and shall be delivered therefrom when illegal.

R.L. 1910, § 4882.

§121332.  Application  How made  Contents.

Application for the writ shall be made by petition, signed and verified either by the plaintiff or by some person in his behalf, and shall specify:

First.  By whom the person in whose behalf the writ is applied for is restrained of his liberty, and the place where, naming all the parties, if they are known, or describing them, if they are not known.

Second.  The cause or pretense of the restraint, according to the best of the knowledge and belief of the applicant.

Third.  If the restraint be alleged to be illegal, in what the illegality consists.

R.L. 1910, § 4883.

§121333.  Courts which may grant writ  Grant without delay.

Writs of habeas corpus may be granted by any court of record in term time, or by a judge of any such court, either in term or vacation; and upon application the writ shall be granted without delay.

R.L. 1910, § 4884.

§121334.  Direction and command of writ.

The writ shall be directed to the officer or party having the person under restraint, commanding him to have such person before the court, or judge, at such time and place as the court or judge shall direct, to do and receive what shall be ordered concerning him and have then and there the writ.

R.L. 1910, § 4885.

§121335.  Delivery to sheriff.

If the writ be directed to the sheriff, it shall be delivered by the clerk to him without delay.

R.L. 1910, § 4886.

§121336.  Service on party other than sheriff.

If the writ be directed to any other person, it shall be delivered to the sheriff and shall be by him served by delivering to such person without delay.

R.L. 1910, § 4887.

§121337.  Service when person not found or refuses admittance.

If the person to whom such writ is directed cannot be found, or shall refuse admittance to the sheriff, the same may be served by leaving it at the residence of the person to whom it is directed, or by affixing the same on some conspicuous place, either of his dwelling house or where the party is confined under restraint.

R.L. 1910, § 4888.

§121338.  Return of writ  Enforcing obedience.

The sheriff or other person to whom the writ is directed shall make immediate return thereof, and if he neglect or refuse, after due service, to make return, or shall refuse or neglect to obey the writ by producing the party named therein, and no sufficient excuse be shown for such neglect or refusal, the court shall enforce obedience by attachment.

R.L. 1910, § 4889.

§121339.  Return  Signature and verification  Contents  Production of party.

The return must be signed and verified by the person making it, who shall state:

First.  The authority or cause of restraint of the party in his custody.

Second.  If the authority be in writing, he shall return a copy and produce the original on the hearing.

Third.  If he has had the party in his custody or under his restraint, and has transferred him to another, he shall state to whom, the time, place and cause of the transfer.

He shall produce the party on the hearing, unless prevented by sickness or infirmity, which must be shown in the return.

R.L. 1910, § 4890.

§121340.  Proceedings in case of allegation of sickness or imfirmity  Exceptions to return  Controverting  New matter  Amendments.

The court or judge, if satisfied with the truth of the allegation of sickness or infirmity, may proceed to decide on the return, or the hearing may be adjourned until the party can be produced, or for other good cause.  The plaintiff may except to the sufficiency of, or controvert the return or any part thereof, or allege any new matter in avoidance; the new matter shall be verified, except in cases of commitment on a criminal charge; the return and pleadings may be amended without causing any delay.

R.L. 1910, § 4891.

§121341.  Hearing and discharge.

The court or judge shall thereupon proceed in a summary way to hear and determine the cause, and if no legal cause be shown for the restraint or for the continuance thereof, shall discharge the party.

R.L. 1910, § 4892.

§121342.  Inquiry into legality of judgment or process  Limitations.

No court or judge shall inquire into the legality of any judgment or process, whereby the party is in custody, or discharge him when the term of commitment has not expired in either of the cases following:

First.  Upon process issued by any court or judge of the United States, or where such court or judge has exclusive jurisdiction; or,

Second.  Upon any process issued on any final judgment of a court of competent jurisdiction; or,

Third.  For any contempt of any court, officer or body having authority to commit; but an order of commitment as for a contempt, upon proceedings to enforce the remedy of a party, is not included in any of the foregoing specifications;

Fourth.  Upon a warrant or commitment issued from the district court, or any other court of competent jurisdiction, upon an indictment or information.

R.L. 1910, § 4893.

§121343.  Procedure when person committed for want of bail  Defects in charge or process  Want of probable cause.

No person shall be discharged from an order of commitment issued by any judicial or peace officer for want of bail, or in cases not bailable, on account of any defect in the charge or process, or for alleged want of probable cause; but in all such cases, the court or judge shall summon the prosecuting witnesses, investigate the criminal charge, and discharge, let to bail or recommit the prisoner, as may be just and legal, and recognize witnesses when proper.

R.L. 1910, § 4894.

§121344.  Writ may issue to admit to bail.

The writ may be had for the purpose of letting a prisoner to bail in civil and criminal actions.

R.L. 1910, § 4895.

§121345.  Notice to interested persons before discharge.

When any person has an interest in the detention, the prisoner shall not be discharged until the person having such interest is notified.

R.L. 1910, § 4896.

§121346.  Power of court  Attendance of witnesses.

The court or judge shall have power to require and compel the attendance of witnesses and to do all other acts necessary to determine the case.

R.L. 1910, § 4897.

§121347.  Officers not liable for obeying orders.

No sheriff or other officer shall be liable to a civil action for obeying any writ of habeas corpus or order of discharge made thereon.

R.L. 1910, § 4898.

§121348.  Issuance of warrant to prevent removal from jurisdiction.

Whenever it shall appear by affidavit that anyone is illegally held in custody or restraint, and that there is good reason to believe that such person will be carried out of the jurisdiction of the court or judge before whom the application is made, or will suffer some irreparable injury before compliance with the writ can be enforced, such court or judge may cause a warrant to be issued, reciting the facts, and directed to the sheriff or any constable of the county, commanding him to take the person thus held in custody or restraint, and forthwith bring him before the court or judge, to be dealt with according to law.

R.L. 1910, § 4899.

§121349.  Arrest of party causing restraint.

The court or judge may also, if the same be deemed necessary, insert in the warrant a command for the apprehension of the person charged with causing the illegal restraint.

R.L. 1910, § 4900.

§121350.  Execution of writ  Return and proceedings.

The officer shall execute the writ by bringing the person therein named before the court or judge; and the like return and proceedings shall be required and had as in case of writs of habeas corpus.

R.L. 1910, § 4901.

§121351.  Temporary orders  Change of custody.

The court or judge may make any temporary orders in the cause or disposition of the party during the progress of the proceedings, that justice may require.  The custody of any party restrained may be changed from one person to another, by order of the court or judge.

R.L. 1910, § 4902.

§121352.  Writs and processes  Issuance and service on Sunday.

Any writ or process authorized by this article may be issued and served, in case of emergency, on Sunday.

R.L. 1910, § 4903.

§121353.  Issue, service and amendment of process.

All writs and other process, authorized by the provisions of this article, shall be issued by the clerk of the court, and except summons, sealed with the seal of such court, and shall be served and returned forthwith, unless the court or judge shall specify a particular time for any such return.  And no writ or other process shall be disregarded for any defect therein, if enough is shown to notify the officer or person of the purport of the process.  Amendments may be allowed, and temporary commitments, when necessary.

R.L. 1910, § 4904.

§121354.  Grant of writ to parents, etc.  Protection of infants and insane persons  Proceedings.

Writ of habeas corpus shall be granted in favor of parents, guardians, masters, husbands and wives; and to enforce the rights and for the protection of infants and insane persons; and the proceedings shall, in all such cases, conform to the provisions of this article.

R.L. 1910, § 4905.

§12-1355.  Deposit or security costs not required for initial application - Payment of court costs required.

No deposit or security for costs shall be required of an applicant for the initial application for a writ of habeas corpus.  An applicant for a writ of habeas corpus shall be required to pay court costs pursuant to the procedures provided in Section 566.3 of Title 57 of the Oklahoma Statutes.

R.L. 1910, § 4906.  Amended by Laws 2004, c. 168, § 3, emerg. eff. April 27, 2004.

§121381.  Injunction defined.

The injunction provided by this code is a command to refrain from a particular act.  It may be the final judgment in an action, or may be allowed as a provisional remedy, and, when so allowed, it shall be by order.  The writ of injunction is abolished.

R.L. 1910, § 4866.

§121382.  Cause for injunction  Temporary injunction.

When it appears, by the petition, that the plaintiff is entitled to the relief demanded, and such relief, or any part thereof, consists in restraining the commission or continuance of some act, the commission or continuance of which, during the litigation, would produce injury to the plaintiff; or when, during the litigation, it appears that the defendant is doing, or threatens, or is about to do or is procuring or suffering to be done, some act in violation of the plaintiff's rights respecting the subject of the action, and tending to render the judgment ineffectual, a temporary injunction may be granted to restrain such act.  And when, during the pendency of an action, it shall appear, by affidavit, that the defendant threatens or is about to remove or dispose of his property with intent to defraud his creditors, or to render the judgment ineffectual, a temporary injunction may be granted to restrain such removal or disposition.  It may, also, be granted in any case where it is specially authorized by statute.

R.L. 1910, § 4867.

§121383.  When and by whom injunction granted  Affidavit showing right to.

The injunction may be granted at the time of commencing the action, or any time afterwards, before judgment by the district court, or the judge thereof, or, in his absence from the county or disqualification, by the county judge, upon its appearing satisfactorily to the court or judge, by the affidavit of the plaintiff or his agent, that the plaintiff is entitled thereto.

R.L. 1910, § 4868.

§121384.  Repealed by Laws 1989, c. 230, § 4, eff. Nov. 1, 1989.

§121384.1.  Temporary injunction  Temporary restraining order  Notice  Granting without notice.

A.  No temporary injunction shall be issued without notice to the adverse party.

B.  A temporary restraining order may be granted without written or oral notice to the adverse party or the attorney for the adverse party only if:

1.  It clearly appears from specific facts shown by affidavit or by the verified petition that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or the attorney for the adverse party can be heard in opposition; or

2.  The attorney for the applicant certifies to the court in writing the efforts, if any, which have been made to give the notice and the reasons supporting the claim that notice should not be required; and the court determines that the efforts of the applicant to give notice, if any, were reasonable under the circumstances.

C.  Every temporary restraining order granted without notice:

1.  Shall be endorsed with the date and hour of issuance;

2.  Shall be filed in the office of the court clerk and entered of record; and

3.  Shall define the injury and state why it is irreparable and why the order was granted without notice.

D.  If a temporary restraining order is granted without notice, the motion for a temporary injunction shall be set down for hearing at the earliest possible time and takes precedence of all matters except older matters of the same character.  When the motion comes on for hearing the party who obtained the temporary restraining order shall proceed with the application for a temporary injunction and, if the party does not do so, the court shall dissolve the temporary restraining order.  On two (2) days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to that party as the court may prescribe, the adverse party may appear and move its dissolution, modification, or require the posting of an undertaking, and in that event the court shall proceed to hear and determine the motion as expeditiously as the ends of justice require.

E.  This section shall not apply to temporary restraining orders in actions for a divorce, alimony without a divorce, separate maintenance, an annulment, custody, or similar matters, guardianship or juvenile proceedings, or to proceedings brought pursuant to special statutes that provide alternate procedures for the obtaining of temporary restraining orders or temporary injunctions.

Added by Laws 1989, c. 230, § 2, eff. Nov. 1, 1989.

§121384.2.  Granting temporary restraining order  Recovery of damages.

If a temporary restraining order is granted, the party restrained may recover the damages he sustained, including reasonable attorney's fees, if it be finally decided that the restraining order ought not to have been granted.

Added by Laws 1989, c. 230, § 3, eff. Nov. 1, 1989.

§12-1385.  Repealed by Laws 1989, c. 230, § 4, eff. Nov. 1, 1989.

§121386.  Order and service of injunction.

The order of injunction shall be addressed to the party enjoined, shall state the injunction, and shall be issued by the clerk.  Where the injunction is allowed at the commencement of the action, the clerk shall endorse upon the summons "Injunction allowed," and it shall not be necessary to issue the order of injunction, nor shall it be necessary to issue the same where notice of application therefor has been given to the party enjoined.  The service of the summons so endorsed, or the notice of an application for an injunction, shall be notice of its allowance.

R.L. 1910, § 4871.

§121387.  Injunction during litigation without notice  Service of order.

Where the injunction is allowed during the litigation, and without notice of the application therefor, the order of injunction shall be issued and the sheriff shall forthwith serve the same upon each party enjoined, in the manner prescribed for serving a summons, and make return thereof without delay.

R.L. 1910, § 4872.

§121388.  Injunction binding  When.

An injunction binds the party from the time he has notice thereof, and the undertaking required by the applicant therefor is executed.

R.L. 1910, § 4873.

§121389.  Injunction not granted where motion overruled on merits  Inferior court not to grant.

No injunction shall be granted by a judge, after a motion therefor has been overruled on the merits of the application, by his court; and where it has been refused by the court in which the action is brought, or a judge thereof, it shall not be granted to the same applicant, by a court of inferior jurisdiction, or any judge thereof.

R.L. 1910, § 4874.

§121390.  Enforcement  Disobedience punishable as contempt  Penalties  Jury trial.

An injunction granted by a judge may be enforced as the act of the court.  Disobedience of any injunction may be punished as a contempt, by the court or any judge who might have granted it in vacation.  An attachment may be issued by the court or judge, upon being satisfied, by affidavit, of the breach of the injunction, against the party guilty of the same, who may be required to make immediate restitution to the party injured, and give further security to obey the injunction; or, in default thereof, he may be committed to close custody, until he shall fully comply with such requirements, or be otherwise legally discharged, or be punished by fine not exceeding Two Hundred Dollars ($200.00) for each day of contempt, to be paid into the court fund, or by confinement in the county jail for not longer than six (6) months, or by both such fine and imprisonment.  This act shall in no way alter the right to trial by jury.

R.L. 1910, § 4875.  Amended by Laws 1972, c. 149, § 1.

§121391.  Additional security.

A party enjoined may, at any time before judgment, upon reasonable notice to the party who has obtained the injunction, move the court for additional security; and if it appear that the surety in the undertaking has removed from the state, or is insufficient, the court may vacate the injunction, unless, in a reasonable time, sufficient security is given.

R.L. 1910, § 4876.

§121392.  Plaintiff to give bond  Amount  Attorney's fees.

Unless otherwise provided by special statute, no injunction shall operate until the party obtaining the same shall give an undertaking, with sufficient surety, to be approved by the clerk of the court granting such injunction, in an amount to be fixed by the court or judge allowing the same, to secure the party injured the damages he may sustain, including reasonable attorney's fees, if it be finally decided that the injunction ought not to have been granted.

R.L. 1910, § 4877.

§121393.  Affidavits on hearing.

On the hearing of an application for an injunction, each party may read affidavits.  All affidavits shall be filed.

R.L. 1910, § 4878.

§121394.  Application to vacate or modify injunction  Return and record of orders of judge.

If the injunction be granted without notice, the defendant, at any time before the trial, may apply, upon notice, to the court in which the action is brought, or any judge thereof, to vacate or modify the same.  The application may be made upon the petition and affidavits upon which the injunction is granted, or upon affidavits on the part of the party enjoined, with or without answer.  The order of the judge, allowing, dissolving or modifying an injunction, shall be returned to the office of the clerk of the court in which the action is brought, and recorded and obeyed, as if made by the court.

R.L. 1910, § 4878a.

§121395.  Counter affidavits or evidence.

If application be made upon affidavits or other evidence on the part of the defendant, but not otherwise, the plaintiff may oppose the same, by affidavits or other evidence, in addition to that on which the injunction was granted.

R.L. 1910, § 4879.

§121396.  Injunction by defendant.

A defendant may obtain an injunction upon an answer, in the nature of a counterclaim.  He shall proceed in the manner hereinbefore prescribed.

R.L. 1910, § 4880.

§121397.  Tax or nuisance may be enjoined  Petition  No bond required.

An injunction may be granted to enjoin the enforcement of a void judgment, the illegal levy of any tax, charge or assessment, or the collection of any illegal tax, charge or assessment, or any proceeding to enforce the same; and any number of persons whose property is affected by a tax or assessment so levied may unite in the petition filed to obtain such injunction.  An injunction may be granted in the name of the state to enjoin and suppress the keeping and maintaining of a common nuisance.  The petition therefor shall be verified by the district attorney of the proper county, or by the Attorney General, upon information and belief, and no bond shall be required, but the county shall, in all other respects, be liable as other plaintiffs.

R.L. 1910, § 4881.

§121411.  Liability Insurance.

Section 1411.  Evidence of the existence of liability insurance is not admissible upon the issue of negligence or wrongful action. This section does not require the exclusion of evidence of liability insurance where the question of possession of liability insurance is itself an element of the action, or when offered for another purpose, including proof of agency, ownership, control, bias or prejudice of a witness.

§12-1421.  Repealed by Laws 1941, p. 465, § 8.

§12-1422.  Repealed by Laws 1941, p. 465, § 8.

§12-1423.  Repealed by Laws 1941, p. 465, § 8.

§12-1424.  Repealed by Laws 1941, p. 465, § 8.

§12-1425.  Repealed by Laws 1941, p. 465, § 8.

§12-1426.  Repealed by Laws 1941, p. 465, § 8.

§12-1427.  Repealed by Laws 1941, p. 465, § 8.

§12-1428.  Repealed by Laws 1941, p. 465, § 8.

§121441.  Libel defined.

Libel is a false or malicious unprivileged publication by writing, printing, picture, or effigy or other fixed representation to the eye, which exposes any person to public hatred, contempt, ridicule or obloquy, or which tends to deprive him of public confidence, or to injure him in his occupation, or any malicious publication as aforesaid, designed to blacken or vilify the memory of one who is dead, and tending to scandalize his surviving relatives or friends.

R.L. 1910, §§ 2380, 4956.

§121442.  Slander defined.

Slander is a false and unprivileged publication, other than libel, which:

1.  Charges any person with crime, or with having been indicted, convicted or punished for crime.

2.  Imputes in him the present existence of an infectious, contagious or loathsome disease.

3.  Tends directly to injure him in respect to his office, profession, trade or business, either by imputing to him general disqualification in those respects which the office or other occupation peculiarly requires, or by imputing something with reference to his office, profession, trade or business that has a natural tendency to lessen its profit.

4.  Imputes to him impotence or want of chastity; or,

5.  Which, by natural consequences, causes actual damage.

R.L. 1910, § 4957.

§12-1443.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§121443.1.  Privileged communication defined  Exemption from libel.

A.  A privileged publication or communication is one made:

First.  In any legislative or judicial proceeding or any other proceeding authorized by law;

Second.  In the proper discharge of an official duty;

Third.  By a fair and true report of any legislative or judicial or other proceeding authorized by law, or anything said in the course thereof, and any and all expressions of opinion in regard thereto, and criticisms thereon, and any and all criticisms upon the official acts of any and all public officers, except where the matter stated of and concerning the official act done, or of the officer, falsely imputes crime to the officer so criticized.

B.  No publication which under this section would be privileged shall be punishable as libel.

Added by Laws 1981, c. 21, § 1, operative April 7, 1981.

§121443.2.  Pleading  Proof  Defenses.

In all civil actions to recover damages for libel or slander, it shall be sufficient to state generally what the defamatory matter was, and that it was published or spoken of the plaintiff, and to allege any general or special damage caused thereby.  As a defense thereto the defendant may deny and offer evidence to disprove the charges made, or he may prove that the matter charged as defamatory was true and, in addition thereto, that it was published or spoken under such circumstances as to render it a privileged communication.

§12-1444.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§121444.1.  Pleading  Proof  Defenses.

In all civil actions to recover damages for libel or slander, it shall be sufficient to state generally what the defamatory matter was, and that it was published or spoken of the plaintiff, and to allege any general or special damage caused thereby.  As a defense thereto the defendant may deny and offer evidence to disprove the charges made, or he may prove that the matter charged as defamatory was true and, in addition thereto, that it was published or spoken under such circumstances as to render it a privileged communication.

Added by Laws 1981, c. 21, § 2, operative April 7, 1981.

§12-1445.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§12-1446.  Repealed by Laws 1986, c. 315, § 18, emerg. eff. June 24, 1986.

§121446a.  Good faith in publishing libel  Retraction  Actual damages only  Jury question  Exceptions.

In an action for damages for the publication of a libel in a newspaper or periodical, if the evidence shows that the article was published in good faith and that its falsity was due to an honest mistake of the facts, and the question of "honest mistake" shall be a question of fact to be determined by a jury, unless a jury be waived by the parties, the plaintiff shall be entitled to recover actual damages only unless a retraction be requested and refused as hereinafter provided.  The person claiming to have been libeled shall notify the publisher, either orally or in writing, stating or setting forth the particular matter claimed to be libelous and requesting that the same be retracted.  If a retraction, headed "RETRACTION" in eighteenpoint type or larger, be published on the same page and in the same type as were the statements complained of, in two regular issues of said newspaper or periodical, published within a reasonable time, but not to exceed two (2) weeks after such notice in a weekly newspaper, or not to exceed one (1) week in a daily newspaper, the publication of said retraction shall be full and complete satisfaction as to all other than actual damages, and the plaintiff shall not be entitled to recover other than actual damages on account of such erroneous published matter.  If such a retraction be not so published, plaintiff may recover such damages as are provided by the statutes of this state, if his cause of action be maintained.  This section shall not apply to any libel imputing unchastity to a woman; nor in any case in which the evidence shows the publication was made maliciously or with a premeditated intention and purpose to injure, defame or destroy the reputation of another or to injuriously alter a person's reputation; nor to anonymous communications or publications, and provided further that this section shall not apply to any article pertaining to any candidate for any public office when said article is published within three (3) weeks of the date of the primary, runoff primary, special or general election, as the case may be.

Added by Laws 1941, p. 37, § 1.

§121446b.  "Newspapers" or "periodicals" defined.

Newspapers or periodicals shall, for the purpose of this act, be considered publications having admission to the mails as second class mail matter and having all the other qualifications of a legal newspaper as defined in Chapter 1, Article 1, Session Laws 1935.

Added by Laws 1941, p. 38, § 2.

§121447.1.  Defamation by radio and television  Limitation of liability.

The owner, licensee or operator of a television and/or radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a television and/or radio broadcast, by one other than such owner, licensee or operator, or agent or employee thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

Added by Laws 1957, p. 83, § 1.

§121447.2.  Defamatory statements by candidates for public office.

In no event, however, shall any owner, licensee or operator, or the agents or employees of any such owner, licensee or operator of such television and/or radio station or network of stations be held liable for any damages for any defamatory statement uttered over the facilities of such station or network by any candidate for public office, where such statement is not subject to censorship or control by reason of any federal statute or any ruling or order of the Federal Communications Commission made pursuant thereto; PROVIDED, HOWEVER, that this section shall not apply to any owner, licensee, or operator, or any agent or employee of such owner, licensee or operator, of such visual or sound radio broadcasting station, or network of stations, when such owner, licensee, or operator, or agent or employee of such owner, licensee or operator, is a candidate for public office or speaking on behalf of a candidate for public office.

Added by Laws 1957, p. 83, § 2.

§121447.3.  Damages recoverable.

In any action for damages for any defamatory statement published in or uttered as a part of a television and/or radio broadcast, the complaining party shall be allowed such actual and/or punitive damages as he has alleged and proved.

Added by Laws 1957, p. 83, § 3.

§121447.4.  Recordation and preservation of political utterances.

It shall be the duty of such television and/or radio broadcasting station or network to record and preserve all political utterances.  Said recording to be preserved for a period of two (2) years and made available to any person or persons instituting legal actions for libel or defamation.  Any person, firm or corporation violating this section shall be guilty of a misdemeanor and upon conviction thereof fined not to exceed One Thousand Dollars ($1,000.00) and costs.

Added by Laws 1957, p. 83, § 4.  Amended by Laws 1975, c. 152, § 1, emerg. eff. May 20, 1975.

§121447.5.  Broadcast of truth statement following broadcast of untrue statement.

If any broadcasting station, at any time, broadcasts, publishes, or circulates any false statement, allegation or rumor pertaining or relating to any individual or association of individuals, or to any trade, labor business, social, economic or religious organization or to any firm, corporation or business or to any public official or candidate for a public office, the said broadcasting station upon demand of any person or persons affected or their representatives, shall broadcast, without charge, any statement setting forth in proper language the truth pertaining to such statement, allegation, or rumor, which said person or persons or their representatives shall offer to said broadcasting station for broadcast.  Provided, that the truth statement shall be broadcast as many times as the untrue statement was broadcast.  Provided further, that the truth statement shall be broadcast at a like or comparable time in the daily routine as was the untrue statement.

Added by Laws 1957, p. 83, § 5.

§121448.  Deceased personality's right of publicity  Unauthorized use  Claims  Exemptions.

A.  Any person who uses a deceased personality's name, voice, signature, photograph, or likeness, in any manner, on or in products, merchandise, or goods, or for purposes of advertising or selling, or soliciting purchases of, products, merchandise, goods, or services, without prior consent from the person or persons specified in subsection C of this section, shall be liable for any damages sustained by the person or persons injured as a result thereof, and any profits from the unauthorized use that are attributable to the use shall be taken into account in computing the actual damages.  In establishing these profits, the injured party or parties shall be required to present proof only of the gross revenue attributable to the use and the person who violated this section is required to prove his or her deductible expenses.  Punitive damages may also be awarded to the injured party or parties.  The prevailing party or parties in any action under this section shall also be entitled to attorney's fees and costs.

B.  The rights recognized under this section are property rights, freely transferable, in whole or in part, by contract or by means of trust or testamentary documents, whether the transfer occurs before the death of the deceased personality, by the deceased personality or his or her transferees, or, after the death of the deceased personality, by the person or persons in whom such rights vest under this section or the transferees of that person or persons.

C.  The consent required by this section shall be exercisable by the person or persons to whom such right of consent (or portion thereof) has been transferred in accordance with subsection B of this section, or if no such transfer has occurred, then by the person or persons to whom such right of consent (or portion thereof) has passed in accordance with subsection D of this section.

D.  Subject to subsections B and C of this section, after the death of any person, the rights under this section shall belong to the decedents' spouse, issue, or parents in accordance with Section 213 of Title 84 of the Oklahoma Statutes.  Said rights shall be exercised on behalf of and for the benefit of all those persons, by those persons who, in the aggregate, are entitled to more than a onehalf (1/2) interest in such rights.

E.  If any deceased personality does not transfer his or her rights under this section by contract, or by means of a trust or testamentary document, and there are no surviving persons as described in subsection D of this section, then the rights set forth in subsection A of this section shall terminate.

F.  1.  A successorininterest to the rights of a deceased personality under this section or a licensee thereof may not recover damages for a use prohibited by this section that occurs before the successorininterest or licensee registers a claim of the rights under paragraph 2 of this subsection.

2.  Any person claiming to be a successorininterest to the rights of a deceased personality under this section or a licensee thereof may register that claim with the Secretary of State on a form prescribed by the Secretary of State and upon payment of a fee of Ten Dollars ($10.00).  The form shall be verified and shall include the name and date of death of the deceased personality, the name and address of the claimant, the basis of the claim, and the rights claimed.

3.  Upon receipt and after filing of any document under this section, the Secretary of State may microfilm or reproduce by other techniques any of the filings or documents and destroy the original filing or document.  The microfilm or other reproduction of any document under the provision of this section shall be admissible in any court of law.  The microfilm or other reproduction of any document may be destroyed by the Secretary of State fifty (50) years after the death of the personality named therein.

4.  Claims registered under this subdivision shall be public records.

G.  No action shall be brought under this section by reason of any use of a deceased personality's name, voice, signature, photograph, or likeness occurring after the expiration of one hundred (100) years from the death of the deceased personality.

H.  As used in this section, "deceased personality" means any natural person whose name, voice, signature, photograph, or likeness has commercial value at the time of his or her death, whether or not during the lifetime of that natural person the person used his or her name, voice, signature, photograph, or likeness on or in products, merchandise or goods, or for purposes of advertising or selling, or solicitation of purchase of, products, merchandise, goods, or services.  A "deceased personality" shall include, without limitation, any such natural person who has died within fifty (50) years prior to January 1, 1986.

I.  As used in this section, "photograph" means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission, of any person, such that the deceased personality is readily identifiable.  A deceased personality shall be deemed to be readily identifiable from a photograph when one who views the photograph with the naked eye can reasonably determine who the person depicted in the photograph is.

J.  For purposes of this section, a use of a name, voice, signature, photograph, or likeness in connection with any news, public affairs, or sports broadcast or account, or any political campaign, shall not constitute a use for which consent is required under subsection A of this section.

K.  The use of a name, voice, signature, photograph, or likeness in a commercial medium shall not constitute a use for which consent is required under subsection A of this section solely because the material containing such use is commercially sponsored or contains paid advertising.  Rather it shall be a question of fact whether or not the use of the deceased personality's name, voice, signature, photograph, or likeness was so directly connected with the commercial sponsorship or with the paid advertising as to constitute a use for which consent is required under subsection A of this section.

L.  Nothing in this section shall apply to the owners or employees of any medium used for advertising, including, but not limited to, newspapers, magazines, radio and television networks and stations, cable television systems, billboards, and transit ads, by whom any advertisement or solicitation in violation of this section is published or disseminated, unless it is established that such owners or employees had knowledge of the unauthorized use of the deceased personality's name, voice, signature, photograph, or likeness as prohibited by this section.

M.  The remedies provided for in this section are cumulative and shall be in addition to any others provided for by law.

N.  This section shall not apply to the use of a deceased personality's name, voice, signature, photograph, or likeness, in any of the following instances:

1.  A play, book, magazine, newspaper, musical composition, exhibit, display, film, radio or television program, other than an advertisement or commercial announcement not exempt under paragraph 4 of this subsection;

2.  Material that is of political or newsworthy value;

3.  Single and original works of fine art; and

4.  An advertisement or commercial announcement for a use permitted by paragraph 1, 2 or 3 of this subsection.

Added by Laws 1985, c. 159, § 1, eff. Jan. 1, 1986.

§121449.  Unauthorized use of another person's rights of publicity  Damages  Consent  Presumptions  Fact questions  Exemptions.

A.  Any person who knowingly uses another's name, voice, signature, photograph, or likeness, in any manner, on or in products, merchandise, or goods, or for purposes of advertising or selling, or soliciting purchases of, products, merchandise, goods, or services, without such person's prior consent, or, in the case of a minor, the prior consent of his parent or legal guardian, shall be liable for any damages sustained by the person or persons injured as a result thereof, and any profits from the unauthorized use that are attributable to the use shall be taken into account in computing the actual damages.  In establishing such profits, the injured party or parties are required to present proof only of the gross revenue attributable to such use, and the person who violated this section is required to prove his or her deductible expenses.  Punitive damages may also be awarded to the injured party or parties.  The prevailing party in any action under this section shall also be entitled to attorney's fees and costs.

B.  As used in this section, "photograph" means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission, of any person, such that the person is readily identifiable.

1.  A person shall be deemed to be readily identifiable from a photograph when one who views the photograph with the naked eye can reasonably determine that the person depicted in the photograph is the same person who is complaining of its unauthorized use.

2.  If the photograph includes more than one person so identifiable, then the person or persons complaining of the use shall be represented as individuals rather than solely as members of a definable group represented in the photograph.  A definable group includes, but is not limited to, the following examples:  A crowd at any sporting event, a crowd in any street or public building, the audience at any theatrical or stage production, a glee club, or a baseball team.

3.  A person or persons shall be considered to be represented as members of a definable group if they are represented in the photograph solely as a result of being present at the time the photograph was taken and have not been singled out as individuals in any manner.

C.  Where a photograph or likeness of an employee of the person using the photograph or likeness appearing in the advertisement or other publication prepared by or in behalf of the user is only incidental, and not essential, to the purpose of the publication in which it appears, there shall arise a rebuttable presumption affecting the burden of producing evidence that the failure to obtain the consent of the employee was not a knowing use of the employee's photograph or likeness.

D.  For purposes of this section, a use of a name, voice, signature, photograph, or likeness in connection with any news, public affairs, or sports broadcast or account, or any political campaign, shall not constitute a use for which consent is required under subsection A of this section.

E.  The use of a name, voice, signature, photograph, or likeness in a commercial medium shall not constitute a use for which consent is required under subsection A of this section solely because the material containing such use is commercially sponsored or contains paid advertising.  Rather it shall be a question of fact whether or not the use of the person's name, voice, signature, photograph, or likeness was so directly connected with the commercial sponsorship or with the paid advertising as to constitute a use for which consent is required under subsection A of this section.

F.  Nothing in this section shall apply to the owners or employees of any medium used for advertising, including, but not limited to, newspapers, magazines, radio and television networks and stations, cable television systems, billboards, and transit ads, by whom any advertisement or solicitation in violation of this section is published or disseminated, unless it is established that such owners or employees had knowledge of the unauthorized use of the person's name, voice, signature, photograph, or likeness as prohibited by this section.

G.  The remedies provided for in this section are cumulative and shall be in addition to any others provided for by law.

Added by Laws 1985, c. 159, § 2, eff. Jan. 1, 1986.

§121451.  By and to whom writ issued  Function.

The writ of mandamus may be issued by the Supreme Court or the district court, or any justice or judge thereof, during term, or at chambers, to any inferior tribunal, corporation, board or person, to compel the performance of any act which the law specially enjoins as a duty, resulting from an office, trust or station;  but though it may require an inferior tribunal to exercise its judgment or proceed to the discharge of any of its functions, it cannot control judicial discretion.

R.L. 1910, § 4907.

§121452.  Writ not issued where remedy at law  Information.

This writ may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law.  It may be issued on the information of the party beneficially interested.

R.L. 1910, § 4908.

§121453.  Forms and contents of writ.

The writ is either alternative or peremptory.  The alternative writ must state, concisely, the fact showing the obligation of the defendant to perform the act, and his omission to perform it, and command him that immediately upon the receipt of the writ, or at some other specified time, he do the act required to be performed or show cause before the court whence the writ issued, at a specified time and place, why he has not done so; and that he then and there return the writ with his certificate of having done as he is commanded.  The peremptory writ must be in a similar form, except that the words requiring the defendant to show cause why he has not done as commanded, must be omitted.

R.L. 1910, § 4909.

§121454.  When peremptory writ to issue.

When the right to require the performance of the act is clear, and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus may be allowed in the first instance; in all other cases, the alternative writ must be first issued.

R.L. 1910, § 4910.

§121455.  Motion upon affidavit  Notice.

The motion for the writ must be made upon affidavit, and the court may require a notice of the application to be given to the adverse party, or may grant an order to show cause why it should not be allowed, or may grant the writ without notice.

R.L. 1910, § 4911.

§12-1456.  Allowance and service - Neglect to return.

The allowance of the writ must be endorsed thereon, signed by the judge of the court granting it, and the writ must be served personally upon the defendant; if the defendant, duly served, neglect to return the same, he shall be proceeded against as for contempt.

R.L. 1910, § 4912.

§121457.  Answer.

On the return day of the alternative writ, or such further day as the court may allow, the party on whom the writ shall have been served may show cause, by answer made in the same manner as an answer to a petition in a civil action.

R.L. 1910, § 4913.

§121458.  Failure to answer  New matter in answer not conclusive.

If no answer be made, a peremptory mandamus must be allowed against the defendant; if answer be made, containing new matter, the same shall not, in any respect, conclude the plaintiff, who may, on the trial or other proceeding, avail himself of any valid objections to its sufficiency, or may countervail it by proof, either in direct denial or by way of avoidance.

R.L. 1910, § 4914.

§121459.  No further pleading allowed  Similarity to civil action.

No other pleading or written allegation is allowed than the writ and answer; these are the pleadings in the case, and have the same effect, and are to be construed and may be amended in the same manner, as pleadings in a civil action; and the issues thereby joined must be tried, and the further proceedings thereon had, in the same manner as in a civil action.

R.L. 1910, § 4915.

§121460.  Recovery by plaintiff.

If judgment be given for the plaintiff, he shall recover the damages which he shall have sustained, to be ascertained by the court or jury, or by referees, as in a civil action, and costs; and a peremptory mandamus shall also be granted to him without delay.

R.L. 1910, § 4916.

§121461.  Damages a bar to further action.

A recovery of damages, by virtue of this article, against a party who shall have made a return to a writ of mandamus, is a bar to any other action against the same party for the making of such return.

R.L. 1910, § 4917.

§121462.  Penalty for refusal or neglect to perform.

Whenever a peremptory mandamus is directed to any public officer, body or board, commanding the performance of any public duty specially enjoined by law, if it appear to the court that such officer, or any member of such body or board, has, without just excuse, refused or neglected to perform the duty so enjoined, the court may impose a fine, not exceeding Five Hundred Dollars ($500.00), upon every such officer or members of such body or board.  Such fine, when collected, shall be paid into the treasury of the county where the duty ought to have been performed; and the payment thereof is a bar to an action for any penalty incurred by such officer or member of such body or board, by reason of his refusal or neglect to perform the duty so enjoined.

R.L. 1910, § 4918.

§121481.  Occupying claimant entitled to pay for improvements and taxes.

In all cases any occupying claimant being in quiet possession of any lands or tenements for which such person can show a plain and connected title in law or equity, derived from the records of some public office, or being in quiet possession of and holding the same by deed, devise, descent, contract, bond, or agreement from and under any person claiming title as aforesaid, derived from the records of some public office, or by deed duly authenticated and recorded, or being in quiet possession of, and holding the same under sale on execution or order of sale against any person claiming title as aforesaid, derived from the records of some public office, or by deed, duly authenticated and recorded; or being in possession of and holding any land under any sale for taxes authorized by the laws of this state, or any person who has made a bona fide settlement and improvement which he still occupies upon any of the Indian lands lying in this state, or any lands held in trust for the benefit of any Indian tribe at the date of such settlement, or which may have heretofore been Indian lands, and which were vacant and unoccupied at the date of such settlement, and where the records of the county show no title or claim of any person to said lands at the time of such settlement; or any person in quiet possession of any land claiming title thereto, and holding the same under a sale and conveyance made by executors, administrators or guardians, or by any other person in pursuance of any order of court or decree in chancery where lands are or have been directed to be sold and the purchaser thereof has obtained title to and possession of the same without any fraud or collusion on his part, shall not be evicted or thrown out of possession by any person or persons who shall set up and prove an adverse and better title to said lands until said occupying claimant or his heirs, shall be paid the full value of all lasting and valuable improvements made on such lands by such occupying claimant, or by the person under whom he may hold the same and all taxes paid thereon by such claimant with interest, as provided for the redemption of lands sold for taxes, previous to receiving actual notice by the commencement of suit on such adverse claim by which eviction may be effected.

R.L. 1910, § 4933.

§121482.  Tax title, sufficiency.

The title by which the successful claimant succeeds against the occupying claimant, in all cases of lands sold for taxes, by virtue of any of the laws of this state, shall be considered an adverse and better title, under the provisions of this article, whether it be the title under which the taxes were due, and for which said land was sold, or any other title or claim whatever; and the occupying claimant holding possession of land sold for taxes, as aforesaid, having the deed of a collector of taxes or county clerk for such sale for taxes, or a certificate of sale of said land from a collector of taxes or a county treasurer, or shall claim under the person or persons who hold such deed or certificate, or any other title or claim whatever, shall be considered as having sufficient title to said land to demand the value of improvements under the provisions of this article.

R.L. 1910, § 4934.

§121483.  Appraisement or trial  New trial.

The court rendering judgment in any case provided for by this article against an occupying claimant, shall, at the request of such occupying claimant, for the benefit of the provisions of this article, cause an entry to be made upon the journal of such request, and shall at once set a day for the trial of the right of such occupying claimant to compensation for all lasting, valuable and permanent improvements made by such occupying claimant, or those under whom he claims upon the premises, prior to the issuing of summons in the cause; and at such trial each party shall produce his evidence relating to such improvements, and the court shall make specific findings of fact on all matters relating to the right of such occupying claimant to compensation for such improvements, and shall find specifically whether such improvements were made in good faith and under color of title and whether the occupying claimant is entitled to the benefit of this article, which findings shall be entered at length upon the journal, and if the court shall find that the occupying claimant is entitled to compensation for such improvements, it shall at once appoint three disinterested freeholders of the county who shall have the qualifications of jurors in the cause, to assess the actual value of the improvements on the date of the assessment, of which appointment and the date of assessment all parties to the action shall have five (5) days actual notice.  Said appraisers shall also assess the rental value of the premises from the date of the summons to the date of the appraisement; also the actual value of the land without the improvements; which assessments shall be made upon actual view of the premises, and said appraisers shall reduce their appraisement to writing and return the same to the court or clerk thereof forthwith; and upon such report the court shall render judgment in accordance therewith:  Provided, that if either party shall at any time before the return and filing of the report of the appraisers, demand a trial by jury, the court shall at once discharge the appraisers and impanel a jury to find the facts and make the assessment of value which the appraisers were to make, which trial shall be had in open court and upon proofs to be adduced by the parties, and the trial shall be conducted in all respects as other jury trials, and the court may, in its discretion, send the jury to take an actual view of the premises.  The said jury shall return their findings of value into court and the court shall then enter judgment in accordance with such findings:  Provided, that if either party deem himself aggrieved by such assessment of values or findings of the court, he may, upon motion and proper showing, obtain a new trial as in other cases under the Code of Civil Procedure of this state.

R.L. 1910, § 4935.

§121484.  Judgment for plaintiff  Execution  Bar of action for mesne profits.

If the jurors shall report a sum in favor of the plaintiff or plaintiffs in said action, for the recovery of real property, on the assessment and valuation of the valuable and lasting improvements, and the assessment of damages for waste, and the net annual value of the rents and profits, the court shall render a judgment therefor without pleadings, and issue execution thereon as in other cases; or if no excess be reported in favor of said plaintiff or plaintiffs, then, and in either case, the said plaintiff or plaintiffs shall be thereby barred from having or maintaining any action for mesne profits.

R.L. 1910, § 4936.

§121485.  Judgment for occupying claimant  Appeal.

If the appraisers or jury appointed or impaneled as hereinbefore provided, shall find that the value of the improvements is greater than the value of the rents and damages and waste, then the court shall enter judgment that the successful claimant pay to the clerk of the court for the use of the occupying claimant the full amount of the excess of the value of the improvements over the value of the rents, damages and waste before the writ of ouster shall issue; Provided, that if either party shall deem himself aggrieved by the judgment and shall desire to contest either or both the findings of the court or the appraisement of the appraisers or the jury herein provided for, by appeals or otherwise, to a higher court, and the successful claimant shall execute an undertaking to the occupying claimant in double the amount of the excess in value as found by the appraisers or the jury, with good and sufficient surety to be approved by the clerk of the court, conditioned that he will pay such excess with interest from the date of the judgment, if the judgment be affirmed by the appellate court, then the writ of ouster shall, at the request of the successful claimant issue at once.

R.L. 1910, § 4937.

§121486.  Election to receive value without improvements  Neglect or refusal to pay.

If the successful claimant, his heirs, or the guardians of said heirs they being minors, shall elect to receive the value without improvements assessed as aforesaid, to be paid by the occupying claimant within such reasonable time as the court may allow, and shall tender a general warranty deed of the land in question, conveying such adverse or better title within said time allowed by the court for the payment of the money in this section mentioned, and the occupying claimant shall refuse or neglect to pay said money to the successful claimant, his heirs or their guardians, within the time limited as aforesaid, then a writ of possession shall be issued in favor of said successful claimant, his heirs or their guardians.

R.L. 1910, § 4938.

§121487.  Sheriff's, administrator's or guardian's sale  Purchase price to be refunded on recovery of land.

Whenever any land, sold by an executor, administrator, guardian, sheriff or commissioner of court, is afterwards recovered in the proper action by any person originally liable, or in whose hands the land would be liable to pay the demand or judgment for which, or for whose benefit the land was sold, or any one claiming under such person, the plaintiff shall not be entitled to the possession of the land until he has refunded the purchase money with interest, deducting therefrom the value of the use, rents and profits, and injury done by waste and cultivation, to be assessed under the provisions of this article.

R.L. 1910, § 4939.

§121497.  Tax or nuisance may be enjoined  Petition  No bond required.

An injunction may be granted to enjoin the enforcement of a void judgment, the illegal levy of any tax, charge or assessment, or the collection of any illegal tax, charge or assessment, or any proceeding to enforce the same; and any number of persons whose property is affected by a tax or assessment so levied may unite in the petition filed to obtain such injunction.  An injunction may be granted in the name of the state to enjoin and suppress the keeping and maintaining of a common nuisance.  The petition therefor shall be verified by the district attorney of the proper county, or by the Attorney General, upon information and belief, and no bond shall be required, but the county shall, in all other respects, be liable as other plaintiffs.

§12-1501.  Renumbered as § 569 of Title 52 by Laws 1985, c. 120, § 2, emerg. eff. May 31, 1985.

§121501.1.  Petition for partition  Contents  Proof required.

A.  When the object of the action is to effect a partition of real property, the petition must describe the property and the respective interests of the owners thereof, if known.

B.  1.  Except as provided for in this subsection, in any action involving the partition of a mineral estate, in addition to the requirements of subsection A of this section, the petition shall specify and the plaintiff shall establish at trial by a preponderance of the evidence that:

a. one or more of the coowners of the mineral estate are frustrating the development objective of the plaintiff for the estate; and

b. an order of the Corporation Commission to pool and develop said minerals pursuant to Section 87.1 of Title 52 of the Oklahoma Statutes and a plan of unitization created pursuant to Sections 287.1 through 287.15 of Title 52 of the Oklahoma Statutes would not effectuate a realization of the development objective.

2.  The provisions of this subsection shall not apply to any action involving the partition of a mineral estate, if the person requesting the partition owns the surface estate or any part thereof and also owns an interest in the mineral estate.

R.L. 1910, § 4940.  Amended by Laws 1970, c. 40, § 1, emerg. eff. March 2, 1970; Laws 1971, c. 65, § 1, emerg. eff. April 9, 1971; Laws 1984, c. 205, § 1, emerg. eff. May 14, 1984; Laws 1985, c. 120, § 1, emerg. eff. May 31, 1985.  Renumbered from § 1501 of this title by Laws 1985, c. 120, § 2, emerg. eff. May 31, 1985.  Amended by Laws 1987, c. 189, § 5, operative Nov. 1, 1987.  Renumbered from § 569 of Title 52 by Laws 1987, c. 189, § 7, operative Nov. 1, 1987.

§121502.  Unknown shares or owners.

If the number of shares or interests is known, but the owners thereof are unknown, or if there are, or are supposed to be, any interests which are unknown, contingent or doubtful, these facts must be set forth in the petition with reasonable certainty.

R.L. 1910, § 4941.

§121503.  Creditors may be made parties.

Creditors having a specific or general lien upon all or any portion of the property, may be made parties.

R.L. 1910, § 4942.

§121504.  Answer.

The answers of the defendants must state, among other things, the amount and nature of their respective interests.  They may also deny the interests of any of the plaintiffs, or any of the defendants.

R.L. 1910, § 4943.

§121505.  Order for partition.

After the interests of all the parties shall have been ascertained, the court shall make an order specifying the interests of the respective parties, and directing partition to be made accordingly.

R.L. 1910, § 4944.

§121506.  Commissioners to partition.

Upon making such order, the court shall appoint three commissioners to make partition into the requisite number of shares.

R.L. 1910, § 4945.

§121507.  Allotments.

For good and sufficient reasons appearing to the court, the commissioners may be directed to allot particular portions to any one of the parties.

R.L. 1910, § 4946.

§121508.  Oath of commissioners.

Before entering upon their duties, such commissioners shall take and subscribe an oath that they will perform their duties faithfully and impartially, to the best of their ability.

R.L. 1910, § 4947.

§12-1509.  Duty of commissioners - Report - Notice of time limit for filing exception or election.

A.  The commissioners shall make partition of the property among the parties according to their respective interests, if such partition can be made without manifest injury.  But if such partition cannot be made, the commissioners shall make a valuation and appraisement of the property.  They shall make a report of their proceedings to the court, forthwith.  For the purpose of this section the term "party" shall mean one who has been adjudged to own an undivided interest in the property involved in the action.

B.  Within ten (10) days after the report of commissioners is filed with the court clerk, the attorney for the plaintiff shall forward by certified mail to the attorney of record for every other party in the case and to each party not represented by an attorney, a copy of the commissioners' report and a notice stating that the time limit for filing an exception or an election to take the property at the appraisement, if partition cannot be made, is not later than twenty (20) days from the date the report was filed.  Before the expiration of the said twenty (20) days, the court may fix a different and longer period for the filing of an election.  The mailing of notice as required herein shall be certified by affidavit to be filed, attached to the original notice.  If a party has been served by publication, the notice of said time limit shall be published in one issue of a newspaper qualified to publish legal notices, at least ten (10) days prior to the expiration of the date to file exception or election.

C.  The time limit for filing an exception or an election to take property at appraisement, as prescribed in subsection B of this section, shall be calculated from the date the report of the commissioners is filed in the case.  On failure of the attorney for plaintiff to give notice within the time prescribed in subsection B of this section, the court, on application of any party, may extend the time for filing an exception or an election for the period not to exceed twenty (20) days from the date the application is heard.

R.L.1910,.§ 4948.  Amended by Laws 1974, c. 166, § 1, eff. Oct. 1, 1974; Laws 1975, c. 75, § 1, eff. Oct. 1, 1975; Laws 1979, c. 68, § 1, eff. Oct. 1, 1979; Laws 1995, c. 232, § 1, eff. Nov. 1, 1995.

§121510.  Action on exceptions to report.

Any party may file exceptions to the report of the commissioners, and the court may, for good cause, set aside such report, and appoint other commissioners, or refer the matter back to the same commissioners.

R.L. 1910, § 4949.

§121511.  Judgment on partition.

If partition be made by the commissioners, and no exceptions are filed to their report, the court shall render judgment that such partition be and remain firm and effectual forever.

R.L. 1910, § 4950.

§121512.  Purchase at appraised value.

If partition cannot be made, and the property shall have been valued and appraised, any one or more of the parties may elect to take the same at the appraisement, and the court may direct the sheriff to make a deed to the party or parties so electing, on payment to the other parties of their proportion of the appraised value.  Such election shall be filed within twenty (20) days of the filing of the commissioners' report provided that the court may, before expiration of the said twenty (20) days, fix a different and longer period for the filing of elections.

R.L. 1910, § 4951.  Amended by Laws 1953, p. 60, § 1; Laws 1974, c. 166, § 2, eff. Oct. 1, 1974.

§121513.  Property sold, when  Amount for which sold.

If none of the parties elect to take the property at the valuation, or if several of the parties elect to take the same at the valuation, in opposition to each other, the court shall make an order directing the sheriff of the county to sell the same, in the same manner as in sales of real estate on execution; but no sale shall be made at less than twothirds (2/3) of the valuation placed upon the property by the commissioners.

R.L. 1910, § 4952.

§121514.  Return and deed.

The sheriff shall make return of his proceedings to the court, and if the sale made by him shall be approved by the court, the sheriff shall execute a deed to the purchaser, upon the payment of the purchase money, or securing the same to be paid, in such manner as the court shall direct.

R.L. 1910, § 4953.

§121515.  Costs and fees.

The court making partition shall tax the costs, attorney's fees and expenses which may accrue in the action, and apportion the same among the parties, according to their respective interests, and may award execution therefor, as in other cases.

R.L. 1910, § 4954.

§121516.  Power of court.

The court shall have full power to make any order, not inconsistent with the provisions of this article, that may be necessary to make a just and equitable partition between the parties, and to secure their respective interests.

R.L. 1910, § 4955.

§121517.  Sale of property that cannot be partitioned  Procedure.

A.  In addition to other provisions of law, if, upon the filing of the commissioners' report, it appears that the property cannot be partitioned in kind and the value of the property does not exceed Five Thousand Dollars ($5,000.00), the court may forthwith dispense with further regular partition proceedings and make an order directing the sheriff of the county to sell the property, in the same manner, as in sales of real estate on execution at not less than twothirds (2/3) of the appraised value.

B.  In addition to the notice required for sales of real estate on execution, notice of the sale shall be mailed with return receipt requested at least twenty (20) days prior to the sale, to all persons owning an interest in the property or to their attorneys at their respective lastknown address.

C.  If it can be established to the satisfaction of the court, prior to the sale, that such property is of a value in excess of Five Thousand Dollars ($5,000.00), such sale shall not be held and the court shall appoint other commissioners to reappraise the property or refer the matter to the same commissioners.

D.  Confirmation of such sale shall be set for hearing not less than ten (10) days after the day of sale.  A written notice of hearing on the confirmation of the sale shall be mailed, by firstclass mail, postage prepaid, to all persons having an interest in the property as previously determined by the court whose names and addresses are known, at least ten (10) days before the hearing on the confirmation of the sale, and if the name or address of any such person is unknown, such notice shall also be published in a newspaper authorized by law to publish legal notices in each county in which the property is situated.  If no newspaper authorized by law to publish legal notices is published in such county, the notice shall be published in some such newspaper of general circulation which is published in an adjoining county.  The notice shall state the name of the person or persons being notified by publication and shall be published once at least ten (10) days prior to the date of the hearing on the notice of confirmation of the sale.  An affidavit of proof of mailing and of publication, if publication is required, shall be filed in the case.

E.  Upon such hearing, if satisfied with the validity and fairness of the sale, the court shall order the sheriff to issue a sheriff's deed to the purchaser of the property and, after apportionment of costs, attorney fees and expenses, direct disbursement of the sale proceeds to those persons legally entitled to receive the same.

Added by Laws 1980, c. 60, § 1, eff. Oct. 1, 1980.  Amended by Laws 1986, c. 227, § 5, eff. Nov. 1, 1986.

§121531.  Quo warranto abolished  Relief obtainable by civil action  Maintenance by contestants for office.

The writ of quo warranto, and proceedings by information in the nature of quo warranto, are abolished and the remedies heretofore obtainable in those forms may be had by civil action; provided, that such cause of action may be instituted and maintained by the contestant for such office at any time after the issuance of the certificate of election by the state, county, township or city election boards, and before the expiration of thirty (30) days after such official is inducted into office; provided further, that all suits now pending, contesting such elections, shall not be dismissed because of the prematurity as to time of their commencement, which shall be deemded valid and timely, if commenced after the issuance of the election certificate or after twenty (20) days after the result of said election having been declared by such election board; and provided further, that this act shall not apply to primary election.

R.L. 1910, § 4919.  Amended by Laws 1925, c. 96, p. 145, § 1.

§121532.  Grounds for action in the nature of quo warranto.

Such action may be brought in the Supreme Court or in the district court, in the following cases:

1st, When any person shall usurp, intrude into, or unlawfully hold or exercise any public office, or shall claim any franchise within this state or any office in any corporation created by authority of this state;

2nd, Whenever any public officer shall have done or suffered any act which, by the provisions of law, shall work a forfeiture of his office;

3rd, When any association or number of persons shall act within this state as a corporation without being legally incorporated;

4th, When any corporation does or admits acts which amount to a surrender or a forfeiture of its rights and privileges as a corporation, or when any corporation abuses its power or intentionally exercises powers not conferred by law;

5th, Where any corporation claims, by virtue of a congressional grant, any of the public lands or Indian lands to which the Indian title or right of occupancy has been extinguished;

6th, For any other cause for which a remedy might have been heretofore obtained by writ of quo warranto, or information in the nature of quo warranto.

R.L. 1910, § 4920.

§121533.  Persons who may bring action  Expenses  Petition by Attorney General or district attorney  Recovery of damages.

When the action is brought by the Attorney General or the district attorney of any county of his own motion, or when directed to do so by competent authority, it shall be prosecuted in the name of the state, but where the action is brought by a person claiming an interest in the office, franchise or corporation, or claiming any interest adverse to the franchise, gift or grant, which is the subject of the action, it shall be prosecuted in the name and under the direction, and at the expense of such persons; whenever the action is brought against a person for usurping an office by the Attorney General or the district attorney, he shall set forth in the petition the name of the person rightfully (entitled) to the office and his right or title thereto; when the action in such case is brought by the person claiming title, he may claim and recover any damage he may have sustained.

R.L. 1910, § 4921.

§121534.  Judgment in contest for office.

In every case contesting the right to an office, judgment shall be rendered according to the rights of the parties, and for the damages the plaintiff or person entitled may have sustained, if any, to the time of the judgment.

R.L. 1910, § 4922.

§121535.  Judgment for plaintiff.

If judgment be rendered in favor of the plaintiff or person entitled, he shall proceed to exercise the functions of the office, after he has been qualified as required by law; and the court shall order the defendant to deliver over all the books and papers in his custody or within his power, belonging to the office from which he shall have been ousted.

R.L. 1910, § 4923.

§121536.  Enforcement of judgment.

If the defendant shall refuse or neglect to deliver over the books and papers, pursuant to the order, the court, or judge thereof, shall enforce the order by attachment and imprisonment.

R.L. 1910, § 4924.

§121537.  Plaintiff may have separate action for damages  Judgment of ouster or dissolution.

When judgment is rendered in favor of the plaintiff, he may, if he has not claimed his damages in the action, have a separate action for the damages at any time within one (1) year after the judgment.  The court may give judgment of ouster against the defendant, and exclude him from the office, franchise or corporate rights; and in cases of corporations, may give judgment that the same shall be dissolved.

R.L. 1910, § 4925.

§121538.  Costs, in case of corporations  Scope of relief  Receiver.

If judgment be rendered against any corporation, or against any persons claiming to be a corporation, the court may cause the costs to be collected by execution against the persons claiming to be a corporation, or by attachment against the directors or other officers of the corporation, and may restrain any disposition of the effects of the corporation, appoint a receiver of its property and effects, take an account, and make a distribution thereof among the creditors and persons entitled.

R.L. 1910, § 4926.

§121551.  Appointment of receiver.

A receiver may be appointed by a Judge of the Supreme Court or a district court judge:

1.  In an action by a vendor to vacate a fraudulent purchase of property, or by a creditor to subject any property or fund to his claim, or between partners or others jointly owning or interested in any property or fund, on the application of the plaintiff, or of any party whose right to or interest in the property or fund, or the proceeds thereof, is probable, and where it is shown that the property or fund is in danger of being lost, removed or materially injured.

2.  In an action by a mortgagee for the foreclosure of his mortgage and sale of the mortgaged property or in connection with a mortgagee foreclosing his mortgage by power of sale under the Oklahoma Power of Sale Mortgage Foreclosure Act:

a. where it appears that the mortgaged property is in danger of being lost, removed or materially injured, or

b. that a condition of the mortgage has not been performed, and that the property is probably insufficient to discharge the mortgage debt, or

c. that a condition of the mortgage has not been performed and the mortgage instrument provides for the appointment of a receiver.

3.  After judgment, to carry the judgment into effect.

4.  After judgment, to dispose of the property according to the judgment, or to preserve it during the pendency of an appeal, or in proceeding in aid of execution, when an execution has been returned unsatisfied, or when the judgment debtor refuses to apply his property in satisfaction of the judgment.

5.  In the cases provided in this Code, and by special statutes, when a corporation has been dissolved, or is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights.

6.  In all other cases where receivers have heretofore been appointed by the usages of the courts of equity.

R.L. 1910, § 4979.  Amended by Laws 1989, c. 332, § 1, eff. Nov. 1, 1989.

§121552.  Persons ineligible.

No party, or attorney, or person interested in an action, shall be appointed receiver therein except by consent of all parties thereto.

R.L. 1910, § 4980.

§121553.  Oath and bond.

Before entering upon his duties, the receiver must be sworn to perform them faithfully, and with one or more sureties, approved by the court or judge; execute an undertaking to such person and in such sum as the court or judge shall direct, to the effect that he will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

R.L. 1910, § 4981.

§121554.  Powers of receiver.

The receiver has, under the control of the court, power to bring and defend actions in his own name, as receiver; to take and keep possession of the property, to receive rents, to collect debts, to compound for and compromise the same, to make transfers, and generally to do such acts respecting the property as the courts may authorize.

R.L. 1910, § 4982.

§121555.  Investment of funds.

Funds in the hands of a receiver may be invested upon interest, by order of the court; but no such order shall be made, except upon the consent of all the parties to the action.

R.L. 1910, § 4983.

§121556.  Disposition of property litigated.

When it is admitted, by the pleading or oral examination of a party, that he has in his possession or under his control any money or other thing capable of delivery, which, being the subject of litigation, is held by him as trustee for another party, or which belongs or is due to another party, the court may order the same to be deposited in court or delivered to such party, with or without security, subject to the further direction of the court.

R.L. 1910, § 4984.

§121557.  Punishment for disobedience of court.

Whenever, in the exercise of its authority, a court shall have ordered the deposit or delivery of money or other thing, and the order is disobeyed, the court, besides punishing the disobedience as for contempt, may make an order requiring the sheriff to take the money, or thing, and deposit or deliver it, in conformity with the direction of the court.

R.L. 1910, § 4985.

§12-1558.  Repealed by Laws 1970, c. 289, § 3, eff. July 1, 1970.

§121559.  Vacation of appointment by Supreme Court.

In all cases in the Supreme Court in which a receiver has been appointed, or refused, by any Justice of the Supreme Court, the party aggrieved may, within ten (10) days thereafter have the right to file a motion to vacate the order refusing or appointing such receiver, and hearing on such motion may be had before the Supreme Court, if the same be in session, or before a quorum of the justices of said court in vacation, at such time and place as the said court or the justices thereof may determine, and pending the final determination of the cause, if the order was one of the appointment of a receiver, the moving party shall have the right to give bond with good and sufficient sureties, and in such amount as may be fixed by order of the court or a justice thereof, conditioned for the due prosecution of such cause and the payment of all costs and damages that may accrue to the state, or any officer, or person by reason thereof, and the authority of any such receiver shall be suspended pending a final determination of such cause, and if such receiver shall have taken possession of any property in controversy in said action, the same shall be surrendered to the rightful owner thereof, upon the filing and approval of said bond.

R.L. 1910, § 4987.

§121571.  Order of delivery  Procedure.

A.  The plaintiff in an action to recover the possession of specific personal property may claim the delivery of the property at the commencement of suit, as provided herein.

1.  The petition must allege facts which show:

a. a description of the property claimed,

b. that the plaintiff is the owner of the property or has a special ownership or interest therein, stating the facts in relation thereto, and that he is entitled to the immediate possession of the property,

c. that the property is wrongfully detained by the defendant,

d. the actual value of the property, provided that when several articles are claimed, the value of each shall be stated as nearly as practicable,

e. that the property was not taken in execution on any order or judgment against said plaintiff, or for the payment of any tax, fine or amercement assessed against him, or by virtue of an order of delivery issued under this chapter, or any other mesne or final process issued against said plaintiff; or, if taken in execution or on any order or judgment against the plaintiff, that it is exempt by law from being so taken, and

f. the prayer for relief requests that the court issue an order for the immediate delivery of the property.

2.  The above allegations are verified by the party or, when the facts are within the personal knowledge of his agent or attorney and this is shown in the verification, by said agent or attorney.

3.  A notice shall be issued by the clerk and served on the defendant with the summons which shall notify the defendant that an order of delivery of the property described in the petition is sought and that the defendant may object to the issuance of such an order by a written objection which is filed with the clerk and delivered or mailed to the plaintiff's attorney within five (5) days of the service of the summons.  In the event that no written objection is filed within the fiveday period, no hearing is necessary and the court clerk shall issue the order of delivery.  Should a written objection be filed within the fiveday period specified, the court shall, at the request of either party, set the matter for prompt hearing.  At such hearing the court shall proceed to determine whether the order for prejudgment delivery of the property should issue according to the probable merit of plaintiff's petition.  Provided, however, that no order of delivery may be issued until an undertaking has been executed pursuant to Section 1573 of this title.

Nothing contained in this act shall prohibit a party from waiving his right to a hearing or from voluntarily delivering the goods to the party seeking them before the commencement of the proceedings or at any time after institution thereof.

B.  Where the notice that is required by subsection A of this section cannot be served on the defendant but the judge finds that a reasonable effort to serve him was made and at the hearing the plaintiff has shown the probable truth of the allegations in his petition, the court may issue an order for the prejudgment delivery of the property.  If an order for the delivery of the property is issued without actual notice being given the defendant, the defendant may move to have said order dissolved and, if he does not have possession of the property, for a return of the property.  Notice of said motion with the date of the hearing shall be served upon the attorney for the plaintiff in the action.  The motion shall be heard promptly, and in any case within five (5) days after the date that it is filed.  The court must grant the motion unless, at the hearing on defendant's motion, the plaintiff proves the probable truth of the allegations contained in his petition.  If said notice is filed before the sheriff turns the property over to the plaintiff, the sheriff shall retain control of the property pending the hearing on the motion.

C.  The court may, on request of the plaintiff, order the defendant not to conceal, damage or destroy the property or a part thereof and not to remove the property or a part thereof from the state or county, pending the hearing on plaintiff's request for an order for the prejudgment delivery of the property, and said order may be served with the summons.

D.  No action to recover the possession of specific personal property pursuant to this section may be brought against any city, county or state agency or an employee of a city, county, or state agency, if the claim alleges matters arising from incarceration, probation, parole or community supervision.

R.L. 1910, § 4798.  Amended by Laws 1974, c. 129, § 1, emerg. eff. May 3, 1974; Laws 1976, c. 71, § 1, emerg. eff. April 26, 1976; Laws 2002, c. 402, § 3, eff. July 1, 2002.

§121571.1.  Damage, concealment or removal of property subject to order of delivery  Penalty.

Any person who willfully and knowingly damages property in which there exists a valid right to issuance of an order of delivery, or on which such order has been sought under the provisions of this act, or who conceals it, with the intent to interfere with enforcement of the order, or who removes it from the jurisdiction of the court in which the action is pending with the intention of defeating enforcement of an order of delivery, or who willfully refuses to disclose its location to an officer charged with executing an order for its delivery, or, if such property is in his possession, willfully interferes with the officer charged with executing such writ, shall be guilty of a misdemeanor, and if convicted shall be subject to a fine of not more than One Thousand Dollars ($1,000.00) and imprisonment for a term of not more than six (6) months, or both; and, in addition to such criminal penalties, shall be liable to the plaintiff for double the amount of damage done to the property together with a reasonable attorney's fee to be fixed by the court, which damages and fee shall be deemed based on tortious conduct and enforceable accordingly.

Added by Laws 1974, c. 129, § 2, emerg. eff. May 3, 1974.

§12-1572.  Repealed by Laws 1976, c. 71, § 4, emerg. eff. April 26, 1976.

§121573.  Undertaking in replevin.

The order shall not be issued until there has been executed by one or more sufficient sureties of the plaintiff, to be approved by the clerk, an undertaking in not less than double the value of the property as stated in the petition to the effect that the plaintiff shall duly prosecute the action, and pay all costs and damages which may be awarded against him, including attorney's fees and, if the property be delivered to him, that he will return the same to the defendant if a return be adjudged; provided, that where the State of Oklahoma is party plaintiff, an undertaking in replevin shall not be required of the plaintiff, but a writ shall issue upon petition duly filed as provided by law.  The undertaking shall be filed with the clerk of the court.

R.L. 1910, § 4800.  Amended by Laws 1923, c. 75, p. 141, § 1; Laws 1976, c. 71, § 2, emerg. eff. April 26, 1976; Laws 1977, c. 96, § 1, emerg. eff. May 30, 1977.

§121573.1.  Replevin bond  Value.

On application of either party which is made at the time of executing the replevin bond or the redelivery bond, or at a later date, with notice to the adverse party, the court may hold a hearing to determine the value of the property which the plaintiff seeks to replevy.  If the value as determined by the court is different from that stated in the petition, the value as determined by the court shall control for the purpose of Sections 1573 and 1577 of this title.

Added by Laws 1976, c. 71, § 3, emerg. eff. April 26, 1976.  Amended by Laws 1977, c. 96, § 2, emerg. eff. May 30, 1977.

§121574.  Order for delivery.

The order for the delivery of the property to the plaintiffs shall be addressed and delivered to the sheriff.  It shall state the names of the parties, the court in which the action is brought, and command the sheriff to take the property, describing it, and deliver it to the plaintiff, and to make return of the order on a day to be named therein.

R.L. 1910, § 4801.

§121575.  Order returnable, when.

The return day of the order of delivery, when issued at the commencement of the suit, shall be the same as that of the summons; when issued afterwards, it shall be ten (10) days after it is issued.

R.L. 1910, § 4802.

§121576.  Execution of order.

The sheriff shall execute the order by taking the property therein mentioned.  He shall also deliver a copy of the order to the person charged with the unlawful detainer of the property, or leave such copy at his usual place of residence.

R.L. 1910, § 4803.

§121577.  Redelivery on bond.

If, within twentyfour (24) hours after service of the copy of the order, there is executed by one or more sufficient sureties of the defendant, to be approved by the sheriff, an undertaking to the plaintiff, in not less than double the amount of the value of the property as stated in the affidavit of the plaintiff, to the effect that the defendant will deliver the property to the plaintiff, if such delivery be adjudged, and will pay all costs and damages that may be awarded against him, the sheriff shall return the property to the defendant.  If such undertaking be not given within twentyfour (24) hours after service of the order, the sheriff shall deliver the property to the plaintiff.

R.L. 1910, § 4804.

§121578.  Exception to sureties.

The plaintiff may, within twentyfour (24) hours from the time the undertaking referred to in Section 1577 of this title is given by the defendant, give notice as hereinafter required that he excepts to the sufficiency of the sureties.  In the event plaintiff excepts to the sufficiency of the defendant's sureties, said plaintiff will file written exceptions and notice in the district court in the case involved, and the court shall set a day for hearing said exceptions, provided, however, after notice of plaintiff's exceptions have been given to the defendant, he shall have five (5) days within which to except to the sufficiency of plaintiff's sureties on the undertaking required of the plaintiff by Section 1573 above, and if a hearing is held on the exception by either party, the bonds of both shall be subject to scrutiny and a decision made upon each by the district court at the same hearing.  If plaintiff or defendant fails to except, he shall be deemed to have waived all objections to the sufficiency of the sureties involved.  If either party excepts, the sureties must justify, upon notice, as bail in criminal cases.

R.L. 1910, § 4805.  Amended by Laws 1986, c. 69, § 1, emerg. eff. March 25, 1968.

§121579.  Proceedings on failure to prosecute action.

If the property has been delivered to the plaintiff, and judgment rendered against him, on demurrer, or if he otherwise fail to prosecute his action to final judgment, the court shall, on application of the defendant or his attorney, proceed to inquire into the right of property, and right of possession of the defendant to the property taken.

R.L. 1910, § 4806.

§121580.  Judgment  Damages  Attorney fees.

In an action to recover the possession of personal property, judgment for the plaintiff may be for the possession, or for the recovery of possession, or the value thereof in case a delivery cannot be had, and of damages for the detention.  If the property has been delivered to the plaintiff, and the defendant claim a return thereof, judgment for the defendant may be for a return of the property, or the value thereof in case a return cannot be had, and damages for taking and withholding the same.  The judgment rendered in favor of the prevailing party in such action may include a reasonable attorney fee to be set by the court, to be taxed and collected as costs.

R.L. 1910, § 4807.  Amended by Laws 1972, c. 173, § 1, emerg. eff. April 7, 1972.

§121581.  Order to different counties  Separate and successive orders.

An order may be directed to any other county than the one in which the action is brought, for the delivery of the property claimed.  Several orders may issue at the same time, or successively, at the option of the plaintiff; but only one of them shall be taxed in the costs, unless otherwise ordered by the court.

R.L. 1910, § 4808.

§121582.  Officer may break into buildings.

The sheriff or other officer, in the execution of the order of delivery, may break open any building or inclosure in which the property claimed, or any part thereof, is concealed, but not until he has been refused an entrance into said building or inclosure and the delivery of the property, after having demanded the same.

R.L. 1910, § 4809.

§121583.  Compelling delivery by attachment  Examination of party.

In an action to recover the possession of specific personal property, the court, or judge in vacation, may for good cause shown, before or after judgment, compel the delivery of the property to the officer or party entitled thereto by attachment, and may examine either party as to the possession or control of the property.  Such authority shall only be exercised in aid of the foregoing provisions of this article.

R.L. 1910, § 4810.

§12-1584.  Improper issue of order of delivery.

Any order for the delivery of property, issued under this article, without the affidavit and undertaking required, shall be set aside at the cost of the clerk issuing the same, and the plaintiff shall be liable, in damages, to the party injured.

R.L.1910, § 4811.  Amended by Laws 2005, c. 192, § 1, eff. Nov. 1, 2005.

§121585.  Joinder of cause of action for debt  Stay of judgment.

In any action for replevin in any court of this state, it shall be permissible for the plaintiff to join with the cause of action in replevin a cause of action founded on a debt claimed to be owing to the plaintiff if the debt shall be secured by a lien upon the property sought to be recovered in the cause of action in replevin.  Upon the rendition of any judgment in replevin in any case wherein there shall be joined a cause of action from debt, judgment for such debt shall be stayed pending the determination of the amount thereof remaining due to plaintiff after any sale of the property pursuant to such liens.

Added by Laws 1951, p. 26, § 1.

§12-1600.1.  Renumbered as § 301 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.2.  Renumbered as § 302 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.3.  Renumbered as § 303 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.4.  Renumbered as § 304 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.5.  Renumbered as § 305 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.6.  Renumbered as § 306 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.7.  Renumbered as § 307 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.8.  Renumbered as § 308 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.9.  Renumbered as § 309 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.10.  Renumbered as § 310 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.11.  Renumbered as § 311 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.12.  Renumbered as § 312 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.13.  Renumbered as § 313 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.14.  Renumbered as § 314 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.15.  Renumbered as § 315 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.16.  Renumbered as § 316 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.17.  Renumbered as § 317 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.18.  Renumbered as § 318 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.19.  Renumbered as § 319 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.20.  Renumbered as § 320 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.20a.  Renumbered as § 321 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.20b.  Renumbered as § 322 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.20c.  Renumbered as § 323 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.20d.  Renumbered as § 324 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.21.  Renumbered as § 325 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.22.  Renumbered as § 326 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.23.  Renumbered as § 327 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.24.  Renumbered as § 328 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.25.  Renumbered as § 329 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.26.  Renumbered as § 330 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.27.  Renumbered as § 331 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.28.  Renumbered as § 332 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.29.  Renumbered as § 333 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.30.  Renumbered as § 334 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.31.  Renumbered as § 335 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.31a.  Renumbered as § 336 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.32.  Renumbered as § 337 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.33.  Renumbered as § 338 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.34.  Renumbered as § 339 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.34a.  Renumbered as § 340 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.35.  Renumbered as § 341 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.36.  Renumbered as § 342 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.37.  Renumbered as § 343 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1600.38.  Renumbered as § 344 of Title 43 by Laws 1990, c. 188, § 3, eff. Sept. 1, 1990.

§12-1601.  Repealed by Laws 1953, p. 64, § 31.

§12-1602.  Repealed by Laws 1953, p. 64, § 31.

§12-1603.  Repealed by Laws 1953, p. 64, § 31.

§12-1604.  Repealed by Laws 1953, p. 64, § 31.

§12-1605.  Repealed by Laws 1953, p. 64, § 31.

§12-1606.  Repealed by Laws 1953, p. 64, § 31.

§12-1607.  Repealed by Laws 1953, p. 64, § 31.

§12-1608.  Repealed by Laws 1953, p. 64, § 31.

§12-1609.  Repealed by Laws 1953, p. 64, § 31.

§12-1610.  Repealed by Laws 1953, p. 64, § 31.

§121631.  Right to petition for change of name.

Any natural person, who has been domiciled in this state or who has been residing upon any military reservation located in said state, for more than thirty (30) days, and has been an actual resident of the county or such military reservation situated in said county, or county in which the military reservation is situated, for more than thirty (30) days, next preceding the filing of the action, may petition for a change of name in a civil action in the district court.  If the person be a minor, the action may be brought by guardian or next friend as in other actions.

Added by Laws 1953, p. 57, § 1.  Amended by Laws 1955, p. 141, § 1; Laws 1957, p. 83, § 1.

§121632.  Petition.

The petition shall be verified and shall state: (a) The name and address of the petitioner; (b) The facts as to domicile and residence; (c) The date and place of birth; (d) The birth certificate number, and place where the birth is registered, if registered; (e) The name desired by petitioner; (f) A clear and concise statement of the reasons for the desired change; (g) A positive statement that the change is not sought for any illegal or fraudulent purpose, or to delay or hinder creditors.

Added by Laws 1953, p. 57, § 2.

§121633.  Notice  Protest  Hearing date  Continuance.

Notice of filing of such petition shall be given, in the manner provided for publication notice in civil cases,  by publishing the same one time at least ten (10) days prior to the date set for hearing in some newspaper authorized by law to publish legal notices printed in the county where the petition is filed if there be any printed in such county, and if there be none, then in some such newspaper printed in this state of general circulation in that county.  The notice shall contain the style and number of the case, the time, date and place where the same is to be heard, and that any person may file a written protest in the case prior to the date set for the hearing.  The hearing date may be any day after completion of the publication.  The court or judge, for cause, may continue the matter to a later date.

Added by Laws 1953, p. 57, § 3.  Amended by Laws 1955, p. 141, § 2; Laws 1976, c. 113, § 1, emerg. eff. May 14, 1976.

§121634.  Evidence  Determination.

The material allegations of the petition shall be sustained by sworn evidence, and the prayer of the petition shall be granted unless the court or judge finds that the change is sought for an illegal or fraudulent purpose, or that a material allegation in the petition is false.

Added by Laws 1953, p. 57, § 4.

§121635.  Judgment.

The judgment shall recite generally the material facts and the change granted, or if denied, the reasons for the denial.  A certified or authenticated copy of such judgment may be filed in any office, where proper to do so, and shall be regarded as a judgment in a civil action.

Added by Laws 1953, p. 57, § 5.

§121636.  Illegal or fraudulent purpose.

Any person who obtains a judgment under this act, willfully intending to use the same for any illegal or fraudulent purpose, or who thereafter willfully and intentionally uses such judgment, or a copy thereof, for any illegal or fraudulent purpose, shall be deemed guilty of a misdemeanor.

Added by Laws 1953, p. 57, § 6.

§121637.  Exclusiveness of statutory remedy.

After the effective date of this act, no natural person in this state may change his or her name except as provided in Sections 1631 through 1635 of this title and Sections 1 and 3 of this act, other than by marriage or decree of divorce or by adoption.

Added by Laws 1953, p. 57, § 7.  Amended by Laws 1986, c. 82, § 2, emerg. eff. April 3, 1986.

§12-1638.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10,1980.

§12-1639.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10,1980.

§12-1640.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§121651.  Determination of rights, status or other legal relations  Exceptions.

District courts may, in cases of actual controversy, determine rights, status, or other legal relations, including but not limited to a determination of the construction or validity of any foreign judgment or decree, deed, contract, trust, or other instrument or agreement or of any statute, municipal ordinance, or other governmental regulation, whether or not other relief is or could be claimed, except that no declaration shall be made concerning liability or nonliability for damages on account of alleged tortious injuries to persons or to property either before or after judgment or for compensation alleged to be due under workers' compensation laws for injuries to persons.  The determination may be made either before or after there has been a breach of any legal duty or obligation, and it may be either affirmative or negative in form and effect; provided however, that a court may refuse to make a determination where the judgment, if rendered, would not terminate the controversy, or some part thereof, giving rise to the proceeding.

Added by Laws 1961, p. 58, § 1, eff. Oct. 1, 1961.  Amended by Laws 1974, c. 134, § 1, emerg. eff. May 3, 1974; Laws 2004, c. 519, § 1, eff. Nov. 1, 2004.

§121652.  Pleading.

A determination of rights, status, or other legal relations may be obtained by means of a pleading seeking that relief alone or as incident to or part of a petition, counterclaim, or other pleading seeking other relief, and, when a party seeks other relief, a court may grant declaratory relief where appropriate.

Added by Laws 1961, p. 58, § 2.

§121653.  Parties  Venue.

A.  When a declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding.

B.  The venue of the action shall be established by existing statutes; provided, however, where the action involves an individual defendant, the venue shall be in the county of the defendant's residence or where the defendant may be served with summons.  If the action involves two or more defendants who reside in different counties, the venue shall be in any county where any defendant resides or may be served with summons.  Where the action has as a defendant the Department of Corrections, the Board of Corrections or any of the agents, officers or employees of the Department or Board, the venue shall be in the county of the official residence of the Department or Board.

C.  In any proceeding which involves the validity of a municipal ordinance or regulation, the municipality shall be made a party, and shall be entitled to be heard, and if a statute or regulation is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.

Added by Laws 1961, p. 59, § 3.  Amended by Laws 2002, c. 468, § 8, eff. Nov. 1, 2002; Laws 2003, c. 3, § 11, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 402, § 4 repealed by Laws 2003, c. 3, § 12, emerg. eff. March 19, 2003.

§121654.  Effect of determination  Review.

Any determination of rights, status, or other legal relations shall have the force and effect of a final judgment, and it shall be reviewable in the same manner as other judgments.

Added by Laws 1961, p. 59, § 4.

§121655.  Further relief.

Further relief based upon a determination of rights, status, or other legal relations may be granted whenever such relief becomes necessary and proper after the determination has been made.  Application may be made by petition to any court having jurisdiction for an order directed to any party or parties whose rights have been determined to show cause why the further relief should not be granted forthwith, upon reasonable notice prescribed by the court in its order.

Added by Laws 1961, p. 59, § 5.

§121656.  Issues of fact.

When a proceeding under this act involves the determination of an issue of fact, such issue must be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

Added by Laws 1961, p. 59, § 6.

§121657.  Applicability.

This act shall not be applicable to orders, judgments, or decrees made by the State Industrial Court, the Corporation Commission, or any other administrative agency, board or commission of the State of Oklahoma.

Added by Laws 1961, p. 59, § 8.

§12-1701.01.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1701.02.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1701.03.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1701.04.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§121701.05.  Hearing in another forum  Stay or dismissal of action.

When the court finds that in the interest of substantial justice the action or proceeding should be heard in another forum, the court may stay or dismiss the action in whole or in part on any conditions that may be just.

Added by Laws 1965, c. 144, art. 1, § 1.05.

§12-1702.01.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1702.02.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1702.03.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1702.04.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1703.01.  Repealed by Laws 1982, c. 198, § 16.

§12-1703.02.  Repealed by Laws 2002, c. 468, § 79, eff. Nov. 1, 2002.

§12-1704.01.  Repealed by Laws 1980, c. 9, § 3.

§12-1704.02.  Repealed by Laws 1980, c. 9, § 3.

§12-1704.03.  Repealed by Laws 1980, c. 9, § 3.

§12-1705.01.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-1705.02.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-1705.03.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-1705.04.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§12-1706.01.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1706.02.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1706.03.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§12-1706.04.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§121751.  Suits authorized under small claims procedure.

A.  The following suits may be brought under the small claims procedure:

1.  Actions for the recovery of money based on contract or tort, including subrogation claims, but excluding libel or slander, in which the amount sought to be recovered, exclusive of attorneys fees and other court costs, does not exceed Six Thousand Dollars ($6,000.00);

2.  Actions to replevy personal property the value of which does not exceed Six Thousand Dollars ($6,000.00).  If the claims for possession of personal property and to recover money are pled in the alternative, the joinder of claims is permissible if neither the value of the property nor the total amount of money sought to be recovered, exclusive of attorneys fees and other costs, exceeds Six Thousand Dollars ($6,000.00); and

3.  Actions in the nature of interpleader, as provided for in Section 2022 of this title, in which the value of the money which is the subject of such action does not exceed Six Thousand Dollars ($6,000.00).

B.  No action may be brought under the small claims procedure by any collection agency, collection agent, or assignee of a claim, except that an action may be brought against an insurer or third-party administrator by a health care provider as that term is defined in Section 6552 of Title 36 of the Oklahoma Statutes, who is an assignee of benefits available under an accident and health insurance policy, trust, plan, or contract.

C.  In those cases which are uncontested, the amount of attorneys fees allowed shall not exceed ten percent (10%) of the judgment.

D.  No action may be brought under the small claims procedure for any alleged claim against any city, county or state agency, or employee of a city, county or state agency, if the claim alleges matters arising from incarceration, probation, parole or community supervision.

E.  No action by a plaintiff who is currently incarcerated in any jail or prison in the state may be brought against any person or entity under the small claims procedure.

Added by Laws 1968, c. 322, § 1, eff. Jan. 13, 1969.  Amended by Laws 1969, c. 279, § 1, emerg. eff. April 25, 1969; Laws 1971, c. 339, § 1, eff. Oct. 1, 1971; Laws 1976, c. 253, § 1, eff. Oct. 1, 1976; Laws 1981, c. 240, § 1, eff. Oct. 1, 1981; Laws 1982, c. 142, § 1; Laws 1983, c. 30, § 1, eff. Nov. 1, 1983; Laws 1989, c. 81, § 1, eff. Nov. 1, 1989; Laws 1992, c. 35, § 1, eff. Sept. 1, 1992; Laws 1995, c. 136, § 1, eff. Nov. 1, 1995; Laws 2002, c. 468, § 9, eff. Nov. 1, 2002; Laws 2003, c. 3, § 13, emerg. eff. March 19, 2003; Laws 2004, c. 70, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 2002, c. 402, § 5 repealed by Laws 2003, c. 3, § 14, emerg. eff. March 19, 2003.

§12-1752.  Repealed by Laws 1971, c. 249, § 3, eff. Oct. 1, 1971.

§121752B.  Venue of actions arising upon contract.

The venue of civil actions instituted under small claims procedure for the collection of an open account or for the collection of any note or other instrument of indebtedness shall be, at the option of the plaintiff or plaintiffs in either of the following:

(a) in any county in which venue may be properly had as provided by law; or

(b) in the county in which the debt was contracted or in which the note or other instrument of indebtedness was given.

Added by Laws 1971, c. 249, § 1, eff. Oct. 1, 1971.

§12-1753.  Affidavits - Form - Filing.

A.  Actions under the small claims procedure as described in paragraphs 1 and 2 of subsection A of Section 1751 of this title shall be initiated by plaintiff or plaintiff's attorney filing an affidavit in substantially the following form with the clerk of the court:

In the District Court, County of _______________,

State of Oklahoma.

____________________

Plaintiff

vs. Small Claims No. ___________

____________________

Defendant

STATE OF OKLAHOMA  )

) ss

COUNTY OF _________)

____________________, being duly sworn, deposes and says:

That the defendant resides at ________________________________, in the abovenamed county, and that the mailing address of the defendant is ______________________________________________________.  That the defendant is indebted to the plaintiff in the sum of $______ for __________, that plaintiff has demanded payment of the sum, but the defendant refused to pay the same and no part of the amount sued for has been paid,

or

That the defendant is wrongfully in possession of certain personal property described as _____________________________________ ____________________________________________________________________ that the value of the personal property is $______, that plaintiff is entitled to possession thereof and has demanded that defendant relinquish possession of the personal property, but that defendant wholly refuses to do so.

_____________________________________________

Subscribed and sworn to before me this _____ day of __________, 20__.

_____________________________________________

Notary Public (or Clerk or Judge)

My Commission Expires:

______________________

On the affidavit shall be printed:

ORDER

The people of the State of Oklahoma, to the withinnamed defendant:

You are hereby directed to appear and answer the foregoing claim and to have with you all books, papers, and witnesses needed by you to establish your defense to the claim.

This matter shall be heard at ____________________ (name or address of building), in _______________, County of _______________, State of Oklahoma, at the hour of _____ o'clock of the _____ day of __________, 20__.  And you are further notified that in case you do not so appear judgment will be given against you as follows:

For the amount of the claim as it is stated in the affidavit, or for possession of the personal property described in the affidavit.

And, in addition, for costs of the action (including attorney fees where provided by law), including costs of service of the order.

Dated this _____ day of __________, 20__.

________________________________________

Clerk of the Court (or Judge)

B.  Actions under the small claims procedure as described in paragraph 3 of subsection A of Section 1751 of this title shall be initiated by plaintiff or plaintiff's attorney filing an affidavit in substantially the following form with the clerk of the court:

In the District Court, County of ______________________,

State of Oklahoma.

____________________

Plaintiff

vs. Small Claims No. ___________

____________________

Defendant

____________________

Defendant

STATE OF OKLAHOMA )

)   ss.

COUNTY OF________________)

________________________, being duly sworn, deposes and says:

That, ______________________, the defendant resides at _______________________, in the abovenamed county, and that the mailing address of the defendant is __________________________.

That, ______________________, the defendant resides at _______________________, in the abovenamed county, and that the mailing address of the defendant is __________________________.

That the plaintiff has custody or possession of money in the amount or value of $________, held pursuant to the following:

______________________________________________________________

______________________________________________________________.

That the defendants claim or may claim to be entitled to the money.

That the plaintiff deposits herewith into the court $________, which equals the amount of the money to be invested in accordance with the order of the court and that the plaintiff will abide with the judgment of the court as to the final disposition thereof.

Subscribed and sworn to before me this __ day of ____, 20__.

_________________________________

Notary Public (or Clerk or Judge)

My Commission Expires:

______________________

On the affidavit shall be printed:

ORDER

The people of the State of Oklahoma, to each of the withinnamed defendants:

You are hereby directed to appear and answer the foregoing claim and to have with you all books, papers, and witnesses needed by you to establish your claim to the money.

This matter shall be heard at ____________ (name or address of building), in __________, County of __________, State of Oklahoma, at the hour of ______ o'clock of the ______ day of __________, 20__.  And you are further notified that in case you do not so appear judgment will be given against you as follows:

Determining or foreclosing your claim to the abovedescribed money as well as the disposition thereof.

And, in addition, for costs of the action, including attorney fees where provided by law, and including costs of service of the order.

Dated this ______ day of __________, 20__.

_____________________________

Clerk of the Court (or Judge)

Added by Laws 1968, c. 322, § 3, eff. Jan. 13, 1969.  Amended by Laws 1969, c. 279, § 2, emerg. eff. April 25, 1969; Laws 1971, c. 339, § 2, eff. Oct. 1, 1971; Laws 1974, c. 128, § 1; Laws 1975, c. 78, § 1, eff. Oct. 1, 1975; Laws 1982, c. 142, § 2, eff. Oct. 1, 1982; Laws 2000, c. 380, § 2, eff. Nov. 1, 2000; Laws 2002, c. 468, § 10, eff. Nov. 1, 2002.

§121754.  Preparation of affidavit  Copies.

The claimant shall prepare such an affidavit as is set forth in Section 3 of this act, or, at his request, the clerk of said court shall draft the same for him.  Such affidavit may be presented by the claimant in person or sent to the clerk by mail.  Upon receipt of said affidavit, properly sworn to, the clerk shall file the same and make a true and correct copy thereof, and the clerk shall fill in the blanks in the order printed on said copy and sign the order.

Added by Laws 1968, c. 322, § 4, eff. Jan. 13, 1969.

§121755.  Service of affidavit and order upon defendant.

Unless service by the sheriff or other authorized person is requested by the plaintiff, the defendant shall be served by mail.  The clerk shall enclose a copy of the affidavit and the order in an envelope addressed to the defendant at the address stated in said affidavit, prepay the postage, and mail said envelope to said defendant by certified mail and request a return receipt from addressee only.  The clerk shall attach to the original affidavit the receipt for the certified letter and the return card thereon or other evidence of service of said affidavit and order.  If the envelope is returned undelivered and sufficient time remains for making service, the clerk shall deliver a copy of the affidavit and order to the sheriff who shall serve the defendant in the time set in Section 1756 of this title, or at the election of the plaintiff service shall be governed by the provisions of subsection C of Section 2004 of this title.

Added by Laws 1968, c. 322, § 5, eff. Jan. 13, 1969.  Amended by Laws 1971, c. 76, § 1; Laws 1993, c. 210, § 1.

§12-1756.  Date for appearance of defendant.

The date for the appearance of the defendant as provided in the order endorsed on the affidavit shall not be more than sixty (60) days nor less than ten (10) days from the date of the order.  The order shall be served upon the defendant at least seven (7) days prior to the date specified in the order for the appearance of the defendant.  If it is not served upon the defendant, the plaintiff shall apply to the clerk for a new order setting a new day for the appearance of the defendant, which shall not be more than sixty (60) days nor less than ten (10) days from the date of the issuance of the new order.  When the clerk has fixed the date for appearance of the defendant, the clerk shall inform the plaintiff, either in person or by certified mail, of the date and order the plaintiff to appear on that date.

Added by Laws 1968, c. 322, § 6, eff. Jan. 13, 1969.  Amended by Laws 2000, c. 380, § 3, eff. Nov. 1, 2000.

§121757.  Transfer of actions from small claims docket to another docket.

A.  On motion of the defendant, a small claims action may, in the discretion of the court, be transferred from the small claims docket to another docket of the court; provided, that the motion is filed and notice is given by the defendant to the opposing party or parties by mailing a copy of the motion at least fortyeight (48) hours prior to the time fixed in the order for defendant to appear or answer; and provided further, that the defendant deposit the sum of Fifty Dollars ($50.00) as the court cost.

B.  The motion shall be heard at the time fixed in the order and consideration shall be given to any hardship on the plaintiff, complexity of the case, reason for transfer, and other relevant matters.  If the motion is denied, the action shall remain on the small claims docket.  If the motion is granted, the defendant as movant shall present within ten (10) days and the court shall cause to be filed an order on a form prepared by the Administrative Office of the Courts transferring the action from the small claims docket to another docket.  If the transfer order is not filed by the movant within ten (10) days, it shall be reinstated upon the small claims docket upon motion of the small claims plaintiff, and no further transfer shall be authorized.  Before the transfer is effected, the movant shall deposit with the clerk the court costs that are charged in other civil cases under Sections 151 through 157 of Title 28 of the Oklahoma Statutes, less any sums that have already been paid to the clerk.  After this filing, the costs and other procedural matters shall be governed as in other civil actions, and not under small claims procedure.

C.  Within twenty (20) days of the date the transfer order is signed, the plaintiff shall file a petition that conforms to the standards of pleadings prescribed by the Oklahoma Pleading Code.  The answer of the defendant shall be due within twenty (20) days after the filing of the petition and the reply of the plaintiff in ten (10) days after the answer is filed.  If the plaintiff ultimately prevails in the action so transferred by the defendant, a reasonable attorney's fee shall be allowed to plaintiff's attorney to be taxed as costs in the case, in addition to any sanctions which the court may deem appropriate.

Added by Laws 1968, c. 322, § 7, eff. Jan. 13, 1969.  Amended by Laws 1970, c. 266, § 1, eff. July 1, 1970; Laws 1974, c. 128, § 2; Laws 1975, c. 341, § 1; Laws 1978, c. 212, § 1, eff. July 1, 1978; Laws 1985, c. 284, § 1, eff. Nov. 1, 1985; Laws 1993, c. 210, § 2; Laws 1994, c. 343, § 9, eff. Sept. 1, 1994.

§121758.  Counterclaim or setoff by verified answer.

No formal pleading, other than the claim and notice, shall be necessary, but if the defendant wishes to state new matter which constitutes a counterclaim or a setoff, he shall file a verified answer, a copy of which shall be delivered to the plaintiff in person, and filed with the clerk of the court not later than seventytwo (72) hours prior to the hour set for the first appearance of said defendant in such action.  Such answer shall be made in substantially the following form:

COUNTERCLAIM OR SETOFF

In the District Court,

County of _______________,

State of Oklahoma.

____________________

Plaintiff

vs.   Small Claims No. _________

____________________

Defendant

Claim of defendant.

STATE OF OKLAHOMA  )

) ss

COUNTY OF _________)

__________, being first duly sworn, deposes and says:  That said plaintiff is indebted to said defendant in the sum of $________ for _______, which amount defendant prays may be allowed as a claim against the plaintiff herein.

________________________________________________

Subscribed and sworn to before me this _____ day of _____, 19__.

______________________________________

Notary Public (or Clerk or Judge)

Added by Laws 1968, c. 322, § 8, eff. Jan. 13, 1969.  Amended by Laws 1985, c. 284, § 2, eff. Nov. 1, 1985; Laws 1995, c. 136, § 2, eff. Nov. 1, 1995.

§121759.  Claim, counterclaim, or setoff in excess of Six Thousand Dollars.

A.  Except as provided by subsection C of this section, if a claim, a counterclaim, or a setoff is filed, prior to the expiration of the time prescribed by Section 1758 of this title, for an amount in excess of Six Thousand Dollars ($6,000.00), the action shall be transferred to another docket of the district court unless both parties agree in writing and file said agreement with the papers in the action that said claim, counterclaim, or setoff shall be tried under the small claims procedure.  If such an agreement has not been filed, a judgment in excess of Six Thousand Dollars ($6,000.00) may not be enforced for the part that exceeds Six Thousand Dollars ($6,000.00).  If the action is transferred to another docket of the district court, the person whose claim exceeded Six Thousand Dollars ($6,000.00) shall deposit with the clerk the court costs that are charged in other cases, less any sums that have been already paid to the clerk, or the claim shall be dismissed and the remaining claims, if any, shall proceed under the small claims procedure.

B.  If the action is transferred to another docket of the district court, the plaintiff shall file a petition that conforms to the standards for pleadings prescribed by the Oklahoma Pleading Code, Section 2001 et seq. of this title, within twenty (20) days from the timely filing of the claim, counterclaim, or setoff.  The answer of the defendant shall be due within twenty (20) days after the filing of the petition and the reply of the plaintiff shall be due within ten (10) days after the answer is filed.

C.  Except as provided by Section 1757 of this title, if a defendant does not file a counterclaim within the period prescribed by Section 1758 of this title, the action shall not be transferred to another docket of the district court.

Added by Laws 1968, c. 322, § 9, eff. Jan. 13, 1969.  Amended by Laws 1976, c. 253, § 2, eff. Oct. 1, 1976; Laws 1981, c. 240, § 2, eff. Oct. 1, 1981; Laws 1983, c. 273, § 1, operative July 1, 1983; Laws 1989, c. 81, § 2, eff. Nov. 1, 1989; Laws 1995, c. 136, § 3, eff. Nov. 1, 1995; Laws 1996, c. 339, § 3, eff. Nov. 1, 1996; Laws 2005, c. 122, § 1, eff. Nov. 1, 2005.

§121760.  Attachment or garnishment  Depositions  Interrogatories  New parties  Intervention.

No attachment or prejudgment garnishment shall issue in any suit under the small claims procedure.  Proceedings to enforce or collect a judgment rendered by the trial court in a suit under the small claims procedure shall be in all respects as in other cases; provided, however, judgments, other than default judgments, for the payment of money may be enforced or collected as prescribed in Section 4 of this act.  No depositions shall be taken or interrogatories or other discovery proceeding shall be used under the small claims procedure except in aid of execution.  No new parties shall be brought into the action, and no party shall be allowed to intervene in the action.

Added by Laws 1968, c. 322, § 10, eff. Jan. 13, 1969.  Amended by Laws 1970, c. 211, § 1; Laws 1971, c. 339, § 3, eff. Oct. 1, 1971; Laws 1988, c. 78, § 1, eff. Nov. 1, 1988.

§12-1761.  Trial by court - Request for reporter or jury - Evidence - Informality - Mailing of judgment.

Actions under the small claims procedure shall be tried to the court without a jury, unless the amount of the claim, counterclaim, or setoff exceeds One Thousand Five Hundred Dollars ($1,500.00); provided, if either party wishes a reporter or if either party to an action in which the claim, counterclaim, or setoff exceeds One Thousand Five Hundred Dollars ($1,500.00) wishes a jury, he must notify the clerk of the court in writing at least two (2) working days before the date set for the defendant's appearance and must deposit Fifty Dollars ($50.00) with said notice with the clerk.  The plaintiff and the defendant shall have the right to offer evidence in their behalf by witnesses appearing at such hearing, and the judge may call such witnesses and order the production of such documents as he may deem appropriate.  The hearing and disposition of such actions shall be informal with the sole object of dispensing speedy justice between the parties.

The prevailing party shall mail a file-stamped copy of the judgment by first-class mail to all other parties who have entered an appearance in the action at their last-known addresses and file a certificate of mailing with the court clerk.

Added by Laws 1968, c. 322, § 11, eff. Jan. 13, 1969.  Amended by Laws 1978, c. 212, § 2, eff. July 1, 1978; Laws 1989, c. 205, § 2, eff. Nov. 1, 1989; Laws 1991, c. 15, § 2, eff. July 1, 1991; Laws 1992, c. 357, § 2, eff. July 1, 1992; Laws 1997, c. 102, § 10, eff. May 1, 1997.

§121762.  Payment of judgment.

If judgment be rendered against either party for the payment of money, said party shall pay the same immediately or pay the judgment in accordance with a judgment satisfaction plan arranged by the court.

Added by Laws 1968, c. 322, § 12, eff. Jan. 13, 1969.  Amended by Laws 1988, c. 78, § 2, eff. Nov. 1, 1988.

§121763.  Appeals.

Appeals may be taken from the judgment rendered under small claims procedure to the Supreme Court of the state in the same manner as appeals are taken in other civil actions.

Added by Laws 1968, c. 322, § 13, eff. Jan. 13, 1969.

§12-1764.  Fees.

A fee of Forty-five Dollars ($45.00) shall be charged and collected for the filing of the affidavit for the commencement of any action for an amount of One Thousand Five Hundred Dollars ($1,500.00) or less.  Any action in excess of One Thousand Five Hundred Dollars ($1,500.00) shall be subject to the filing fees provided in Title 28 of the Oklahoma Statutes for the same kind of action as filed in district court.  For the filing of any counterclaim or setoff, fees shall be charged and collected pursuant to Section 152.1 of Title 28 of the Oklahoma Statutes.  Except as otherwise provided in Section 1772 of this title, no other fee or charge shall be collected by any officer for any service rendered pursuant to the provisions of the Small Claims Procedure Act, or for the taking of affidavits for use in connection with any action tried pursuant to the provisions of the Small Claims Procedure Act.  If the affidavit and order are served by the sheriff or a licensed private process server, the court clerk shall collect the usual fee for the sheriff, which shall be taxed as costs in the case.  The fee paid to a licensed private process server, as approved by the court, shall be taxed as additional costs in the case.  After judgment, the court clerk shall issue such process and shall be entitled to collect only such fees and charges as are allowed by law for like services in other actions.  All fees collected as authorized by this section and Section 1772 of this title shall be deposited with other fees that are collected by the district court.  Any statute providing for an award of attorneys fees shall be applicable to the small claims division if the attorney makes an appearance in the case, whether before or after judgment or on hearing for disclosure of assets.

Added by Laws 1968, c. 322, § 14, eff. Jan. 13, 1969.  Amended by Laws 1969, c. 285, § 1; Laws 1971, c. 339, § 4, eff. Oct. 1, 1971; Laws 1976, c. 15, § 1; Laws 1978, c. 212, § 3, eff. July 1, 1978; Laws 1981, c. 242, § 1, operative July 1, 1981; Laws 1982, c. 256, § 1, operative Oct. 1, 1982; Laws 1983, c. 273, § 2, operative July 1, 1983; Laws 1987, c. 181, § 9, eff. July 1, 1987; Laws 1988, c. 78, § 3, eff. Nov. 1, 1988; Laws 1988, c. 327, § 1, operative Aug. 1, 1988; Laws 1989, c. 205, § 3, eff. Nov. 1, 1989; Laws 1989, c. 353, § 12, emerg. eff. June 3, 1989; Laws 1997, c. 400, § 3, eff. July 1, 1997; Laws 2003, c. 440, § 2, eff. July 1, 2003; Laws 2004, c. 447, § 3, emerg. eff. June 4, 2004.

NOTE:  Laws 1989, c. 81, § 3 repealed by Laws 1989, c. 353, § 12, emerg. eff. June 3, 1989.

§121765.  Costs.

The prevailing party in an action is entitled to costs of the action, including the costs of service of the order for the appearance of the defendant and the costs of enforcing any judgment rendered therein.

Added by Laws 1968, c. 322, § 15, eff. Jan. 13, 1969.

§121766.  Citation  Codification.

This act shall be known as "The Small Claims Procedure Act," and shall be incorporated in Title 12, Oklahoma Statutes.

Added by Laws 1968, c. 322, § 16, eff. Jan. 13, 1969.

§12-1767.  Repealed by Laws 1970, c. 107, § 1, emerg. eff. April 1, 1970.

§12-1768.  Repealed by Laws 1970, c. 107, § 1, emerg. eff. April 1, 1970.

§12-1769.  Repealed by Laws 1987, c. 92, § 1, emerg. eff. May 15, 1987.

§12-1770.  Small claims judgment as lien - Release.

A.  A judgment granted under the Small Claims Procedure Act, Section 1751 et seq. of Title 12 of the Oklahoma Statutes, shall become a lien on the real property of the judgment debtor within a county only from and after the time a Statement of Judgment has been filed in the office of the county clerk of that county.  When requested, the court clerk shall prepare a Statement of Judgment for the judgment creditor on a form provided by the Administrative Office of the Courts which shall include instructions advising the judgment creditor to file the Statement of Judgment in the office of the county clerk.

B.  The lien of any small claims judgment when satisfied by payment or otherwise discharged shall be released by the court clerk upon written application by the judgment debtor.  The court clerk shall mail notice of the judgment debtor's application to the attorney for the judgment creditor or the judgment creditor, if there is no attorney, at the last-known address of the attorney or judgment creditor.  If there is no response or objection from the judgment creditor within ten (10) days after the notice is mailed, the judgment shall be released.  No hearing shall be required unless requested by a party to the action.  When requested, the court clerk shall prepare a Certificate of Release on a form provided by the Administrative Office of the Courts.  The Certificate of Release shall include instructions advising the judgment debtor to file the Certificate of Release in the office of the county clerk.  The lien of the judgment shall be released once the Certificate of Release is filed in the office of the county clerk.

C.  The party filing the application for release shall pay all recording fees and other costs.

Added by Laws 1975, c. 15, § 1, eff. Oct. 1, 1975.  Amended by Laws 1977, c. 216, § 1; Laws 1979, c. 83, § 1; Laws 1982, c. 136, § 1, eff. Oct. 1, 1982; Laws 1993, c. 351, § 28, eff. Oct. 1, 1993; Laws 1995, c. 338, § 17, eff. Nov. 1, 1995.

§12-1771.  Repealed by Laws 1990, c. 251, § 20, eff. Jan. 1, 1991.

§12-1771.1.  Repealed by Laws 1995, c. 193, § 6, eff. July 1, 1995.

§121772.  Judgments for payment of money - Processing and collection.

Judgments for the payment of money shall be processed and collected as follows:

1.  Incident to the entering of the judgment and while the parties are still under oath:

a. the court may arrange a judgment satisfaction plan and enter a writ of execution, and

b. the court may secure a listing and description of the judgment debtor's assets from the judgment debtor in case subsequent attachment of property becomes necessary to collect an unsatisfied judgment.  Forms for an application and order to appear and answer as to assets and interrogatories to be answered by the debtor shall be supplied by the court clerk on forms promulgated by the Director of the Administrative Office of the Courts.

2.  If the judgment debtor fails to satisfy the judgment in accordance with the judgment satisfaction plan, the judgment creditor shall attempt to contact the judgment debtor and collect the same.

3.  If the judgment debtor still fails to satisfy the judgment, the judgment creditor may:

a. require the debtor to appear and answer interrogatories regarding assets, or

b. request the issuance of a writ of execution or a garnishment summons on forms provided by the court clerk.

4.  Except as provided in this section, proceedings hereunder to collect the judgment shall be conducted pursuant to the provisions of this title.

Added by Laws 1988, c. 78, § 4, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 205, § 4, eff. Nov. 1, 1989; Laws 1993, c. 210, § 3.

§121773.  Dismissal of action  Failure to file pleadings or serve process.

A.  Any action under the Small Claims Procedure Act which is not at issue and in which no pleading has been filed or other action taken for one (1) year and in which no motion has been pending during any part of the year shall be dismissed without prejudice by the court on its own motion after notice to the parties or their attorneys of record; providing, the court may, upon written application and for good cause shown by order in writing, allow the action to remain on its docket.

B.  If service of process under the Small Claims Procedure Act is not made upon a defendant within one hundred eighty (180) days after the filing of the affidavit, the action shall be deemed to have been dismissed without prejudice as to that defendant.  The action shall not be deemed to have been dismissed where a summons was served on the defendant within one hundred eighty (180) days after the filing of the affidavit and a court later holds that the summons or its service was invalid.  After a court quashes a summons or its service, a new summons may be served on the defendant within a time specified by the judge.  If the new summons is not served within the specified time, the action shall be deemed to have been dismissed without prejudice as to that defendant.  This subsection shall not apply with respect to a defendant who has been in a foreign country for one hundred eighty (180) days following the filing of the affidavit.

Added by Laws 1989, c. 195, § 1, eff. Nov. 1, 1989.

§121801.  Purpose of act  Short title.

The Legislature is aware of the fact that many disputes arise between citizens of this state which are of small social or economic magnitude and can be both costly and time consuming if resolved through a formal judicial proceeding.  Many times such disputes can be resolved in a fair and equitable manner through less formal proceedings.  Such proceedings can also help alleviate the backlog of cases which burden the judicial system in this state.  It is therefore the purpose of this act to provide to all citizens of this state convenient access to dispute resolution proceedings which are fair, effective, inexpensive, and expeditious.

Sections 1 through 6 of this act shall be known and may be cited as the "Dispute Resolution Act".

Added by Laws 1983, c. 78, § 1, operative July 1, 1983.

§12-1802.  Definitions.

As used in the Dispute Resolution Act:

1.  "Initiating party" means the party who first seeks mediation.

2.  "Mediation" means the process of resolving a dispute with the assistance of a mediator outside of a formal court proceeding.

3.  "Mediator" means any person certified pursuant to the provisions of the Dispute Resolution Act or the District Court Mediation Act to assist in the resolution of a dispute.

4.  "Party" means an individual person, company, or governmental agency.

5.  "Resolution" means the final determination of the dispute, arrived at by the parties upon their own initiative or by anyone authorized in writing to act in their behalf or with the help of a mediator.

6.  "Responding party" means the party who is named by the initiating party as the other party in a dispute where mediation is sought.

Added by Laws 1983, c. 78, § 2, operative July 1, 1983.  Amended by Laws 2000, c. 323, § 1, eff. Nov. 1, 2000.

§121803.  Programs for mediation services  Rules and regulations.

A.  Any county, municipality, accredited law school or agency of this state is hereby authorized to establish programs for the purpose of providing mediation services pursuant to the provisions of the Dispute Resolution Act, to be administered and supervised under the direction of the Administrative Director of the Courts.  The Administrative Director shall promulgate rules and regulations, subject to the approval of the Supreme Court of the State of Oklahoma, to effectuate the purposes of the Dispute Resolution Act.

B.  Mediation pursuant to the provisions of the Dispute Resolution Act shall be available to any party eligible according to the jurisdictional guidelines established by the Administrative Director.  The company or governmental agency shall be represented in mediation by a person authorized in writing to act in behalf of such entity to the extent necessary to arrive at a resolution pursuant to the provisions of the Dispute Resolution Act.

C.  Mediators participating in a program sponsored by a state agency are deemed an employee of that agency solely for the limited purpose of Section 20f of Title 74 of the Oklahoma Statutes.

D.  Such rules and regulations shall include:

1.  Qualifications to certify mediators to assure their competence and impartiality; and

2.  Jurisdictional guidelines including types of disputes which may be subject to the Dispute Resolution Act; and

3.  Standard procedures for mediation which shall be complied with in all mediation proceedings; and

4.  A method by which a court may grant a continuance in contemplation of dismissal on the condition that the defendant in a criminal action or the plaintiff and defendant in a civil action participate in mediation and a resolution is reached by the parties; and

5.  A form for a written agreement for participation in mediation; and

6.  A form for a written record of the termination of mediation.

Added by Laws 1983, c. 78, § 3, operative July 1, 1983.  Amended by Laws 1985, c. 260, § 1, eff. Nov. 1, 1985; Laws 1986, c. 231, § 3, emerg. eff. June 10, 1986.

§121803.1.  Dispute Resolution Advisory Board.

There is hereby created a Dispute Resolution Advisory Board which shall consist of no more than fifteen (15) members appointed by the Supreme Court of the State of Oklahoma.  The Advisory Board shall be composed of persons from state and local governments, business organizations, the academic community, the law enforcement field, the legal profession, the judiciary, the field of corrections which shall be represented by the Director of the Oklahoma Department of Corrections or his designee, retired citizen organizations, the district attorney profession, consumer organizations, social service agencies, and three (3) members at large.  The term of office of each member shall be for one (1) year and end on June 30 of each year, but all members shall hold office until their successors are appointed and qualified.  The Administrative Director of the Courts or his designee shall serve as a nonvoting, ex officio member of the Advisory Board.

The members of the Advisory Board shall receive no compensation for their services, but shall be entitled to any reimbursements to which they may otherwise be entitled from sources other than the Office of the Administrative Director of the Courts.

Added by Laws 1985, c. 260, § 2, eff. Nov. 1, 1985.

§121804.  Written consent to dispute resolution proceedings.

A.  Prior to commencement of any dispute resolution proceedings, the disputing parties shall enter into a written consent which specifies the method by which the parties shall attempt to resolve the issues in dispute.

B.  The written consent shall be in a form prescribed by the Administrative Director of the Courts and shall include the following:

1.  The rights and obligations of all parties pursuant to the provisions of the Dispute Resolution Act; and

2.  The confidentiality of the proceedings.

C.  If the parties agree to have the resolution reduced to written form, a copy shall be provided to the parties.

Added by Laws 1983, c. 78, § 4, operative July 1, 1983.

§121805.  Confidentiality of proceedings  Disclosure  Civil liability  Waiver of privilege.

A.  Any information received by a mediator or a person employed to assist a mediator, through files, reports, interviews, memoranda, case summaries, or notes and work products of the mediator, is privileged and confidential.

B.  No part of the proceeding shall be considered a matter of public record.

C.  No mediator, initiating party, or responding party in a mediation proceeding shall be subject to administrative or judicial process requiring disclosure of any matters discussed or shall disclose any information obtained during any part of the mediation proceedings.

D.  Each mediation session shall be informal.  No adjudication sanction or penalty may be made or imposed by the mediator or the program.

E.  No mediator, employee, or agent of a mediator shall be held liable for civil damages for any statement or decision made in the process of mediating or settling a dispute unless the action of such person was a result of gross negligence with malicious purpose or in a manner exhibiting willful disregard of the rights, safety, or property of any party to the mediation.

F.  If a party who has participated in mediation brings an action for damages against a mediator arising out of mediation, for purposes of that action the privilege provided for in subsection A of this section shall be deemed to be waived as to the party bringing the action.

Added by Laws 1983, c. 78, § 5, operative July 1, 1983.

§121806.  Tolling statute of limitation.

During the period of the mediation, any applicable statute of limitation shall be tolled as to the participants.  Such tolling shall commence on the date the parties agree in writing to participate in mediation and shall end on the date mediation is officially terminated by the mediator.

A defendant in a criminal action shall be deemed to have waived his right to a speedy trial during the period of time he is participating in a mediation proceeding.

Added by Laws 1983, c. 78, § 6, operative July 1, 1983.

§121807.  Definitions.

As used in Sections 3 through 9 of this act:

1.  "Administrator" means any county, municipality, or agency of this state that administers a community dispute resolution center pursuant to the provisions of this act.

2.  "Center" means a communitybased facility which provides dispute resolution services consisting of conciliation, mediation, arbitration, facilitation, or other forms and techniques of dispute resolution.

3.  "Director" means the Administrative Director of the Courts.

Added by Laws 1985, c. 260, § 3, eff. Nov. 1, 1985.

§121808.  Administration of programs.

A.  Programs established pursuant to the provisions of Section 1803 of Title 12 of the Oklahoma Statutes shall be administered and supervised by the Director to ensure the stability and continuance of dispute resolution centers.

B.  Every center shall be operated by an administrator and shall be established on the basis of community need as determined by the Director.

C.  All centers shall be operated pursuant to a contract with the Director and shall comply with the provisions of the Dispute Resolution Act and the provisions of this act.

Added by Laws 1985, c. 260, § 4, eff. Nov. 1, 1985.

§12-1809.  Collection and disposition of court costs and fees.

A.  1.  To establish and maintain an alternative dispute resolution system, court costs in the amount of Two Dollars ($2.00) shall be taxed, collected, and paid as other court costs in all civil cases.  When dispute resolution services are sought, a fee in the amount of Five Dollars ($5.00) shall be assessed by the center and collected from the initiating party.  If the responding party agrees to participate in mediation of the dispute, a fee of Five Dollars ($5.00) shall be assessed by the center and collected from the responding party.

The fee of an initiating or responding party shall be waived by the center upon receipt of an affidavit in forma pauperis executed under oath by such party.

2.  Except for the court costs and fees provided for in this subsection, dispute resolution services shall be provided without cost to participants.

B.  The court costs and fees provided for in subsection A of this section, once collected, shall be transferred by the court clerk to the Director who shall deposit them in the State Judicial Revolving Fund.

Added by Laws 1985, c. 260, § 5, eff. Nov. 1, 1985.  Amended by Laws 1991, c. 286, § 13, emerg. eff. May 29, 1991; Laws 1994, c. 225, § 1, eff. July 1, 1994; Laws 2004, c. 443, § 1, eff. July 1, 2004.

§121810.  Allocation of funds.

A.  Monies in the Dispute Resolution System Revolving Fund shall be allocated by the Director to eligible centers for dispute resolution programs authorized pursuant to the provisions of this act.

B.  1.  The Director shall determine the eligibility of a center for funding on the basis of an application submitted by the center.

2.  The application for funding shall state:

a. a description of the proposed community area of service;

b. the cost of the principal components of operation;

c. a description of available dispute resolution services and facilities within the defined geographic area;

d. a description of the applicant's proposed program, by category and purpose, including evidence of community support, the present availability of resources, and the applicant's administrative capacity;

e. a description of the efforts of cooperation between the applicant and the local human service and criminal justice agencies in dealing with program operations; and

f. such additional information as may be required by the Director.

C.  The provisions of this section shall not be construed to prohibit dispute resolution centers in existence prior to the effective date of this act from submitting an application for funding as provided for in subsection B of this section.

D.  A center shall not be eligible for funds for dispute resolution programs unless it complies with the provisions of the Dispute Resolution Act, the provisions of this act, and the rules and regulations promulgated by the Director.

E.  Each center funded pursuant to the provisions of this section, annually, shall provide the Director with a written report containing statistical data regarding operational expenses, the number of referrals, the category or types of cases referred, the number of parties serviced, the number of disputes resolved, the nature of resolution, amount and types of awards, the rate of compliance, and such other data as may be required by the Director.

Added by Laws 1985, c. 260, § 6, eff. Nov. 1, 1985.

§121811.  Disbursement of funds  Method of reimbursement.

Upon the approval of an application by the Director and at his direction, monies in the Dispute Resolution System Revolving Fund shall be disbursed to a center for operational costs of approved center programs.  The method of reimbursement for dispute resolution program costs shall be specified by the Director pursuant to rules and regulations.

Added by Laws 1985, c. 260, § 7, eff. Nov. 1, 1985.

§121812.  Director  Powers and duties.

A.  The Director shall have such power as is necessary to implement the provisions of this act.

B.  The Director shall promulgate rules and regulations to effectuate the purposes of this act, which shall include provisions for periodic monitoring and evaluation of center programs.

C.  The Director may have such additional personnel as is necessary to implement the provisions of this act.

Added by Laws 1985, c. 260, § 8, eff. Nov. 1, 1985.

§121813.  Inspection, examination and audit of centers.

The State Auditor and Inspector, annually, shall inspect, examine, and audit the Dispute Resolution System Revolving Fund and the fiscal affairs of centers.

Added by Laws 1985, c. 260, § 9, eff. Nov. 1, 1985.

§12-1821.  Short title.

This act shall be known and may be cited as the "District Court Mediation Act".

Added by Laws 1998, c. 321, § 1, eff. Nov. 1, 1998.

§12-1822.  Construction with Dispute Resolution Act.

Nothing in this act shall be construed to replace or supersede any provision of the Dispute Resolution Act or the rules and procedures promulgated to implement and effectuate the Dispute Resolution Act.

Added by Laws 1998, c. 321, § 2, eff. Nov. 1, 1998.

§12-1823.  Referral to mediation.

Any district court, by agreement of the parties, may refer any civil case, including any domestic relations case, or any portion thereof for mediation.  A referral to mediation may be made at any time while a civil case is pending.  The order of referral to mediation shall be entered on a standard form consistent with the form provided in subsection D of Section 5 of this act.

Added by Laws 1998, c. 321, § 3, eff. Nov. 1, 1998.

§12-1824.  Provisions applying to court-ordered mediation.

The following provisions shall apply to any mediation ordered by a court pursuant to Section 3 of this act:

1.  Mediation shall be a process in which an impartial person, the mediator, facilitates communication between disputing parties to promote understanding, reconciliation, and settlement.  Participants shall include the mediator, the parties, interested non-parties or their representatives, and all others present.  The mediator may meet with participants together or individually;

2.  The mediator shall be an advocate for settlement and use the mediation process to help the parties fully explore any potential areas of agreement.  The mediator shall not serve as a judge and shall not have authority to render any decisions on any disputed issues or to force a settlement between the parties;

3.  The parties shall be responsible for negotiating any resolution to a dispute.  Parties shall participate in mediation in good faith, and put forth their best efforts with the intention to settle all issues if possible.  If the parties are unable to settle all issues, they shall attempt to settle as many issues as possible;

4.  No person with any financial or personal interest in the result of mediation may serve as a mediator.  Prior to agreeing to mediate a dispute, the mediator shall disclose any circumstances likely to create a presumption of bias or prevent a prompt meeting with the parties;

5.  Mediation sessions shall be private.  Persons other than the parties and interested non-parties and their representatives may attend only with the consent of the parties, interested non-parties, and the mediator;

6.  Any communication relating to the subject matter of the dispute made during the mediation process by a participant or any other person present at the mediation shall be a confidential communication.  No admission, representation, statement, or other confidential communication made in setting up or in conducting the mediation shall be admissible as evidence or subject to discovery, except that, no fact independently discoverable shall be nondiscoverable solely by virtue of having been disclosed in such confidential communication.  There shall be no stenographic or electronic record, including audio or video, of the mediation process unless it is agreed upon by the parties, interested non-parties, and the mediator, and it is not otherwise prohibited by law.  No participant in the mediation proceeding, including the mediator, shall be subpoenaed or otherwise compelled to disclose any matter disclosed in the process of setting up or conducting the mediation proceeding; and

7.  No subpoena, summons, complaint, petition, citation, or other process of any kind may be served upon any person who is at or near the site of any mediation session and is there because of the mediation.

Added by Laws 1998, c. 321, § 4, eff. Nov. 1, 1998.

§12-1825.  List of qualified mediators - Minimum requirements - Form of order of referral.

A.  A district court may maintain a list of qualified mediators to assist the parties in selecting a mediator.  In order to be placed on any such list, an individual shall meet the following minimum requirements:

1.  Civil and commercial mediators shall:

a. be certified pursuant to the Dispute Resolution Act, or

b. (1) complete a minimum of twenty-four (24) hours of mediation training, which training has been approved by the Mandatory Continuing Legal Education Commission of the Oklahoma Bar Association,

(2) observe a minimum of two (2) mediation proceedings, and

(3) complete at least six (6) hours every other year of continuing professional education in the area of mediation, which education has been approved by the Mandatory Continuing Legal Education Commission of the Oklahoma Bar Association; and

2.  Divorce and Family Mediators shall:

a. be certified for family and divorce mediation pursuant to the Dispute Resolution Act, or

b. (1) complete forty (40) hours of training in family and divorce mediation, which training has been approved by the Mandatory Continuing Legal Education Commission of the Oklahoma Bar Association,

(2) conduct at least twelve (12) hours of mediation with three (3) separate families, and

(3) complete at least six (6) hours every other year of professional education in the area of family mediation, or

c. have been regularly engaged in the practice of family and divorce mediation for at least four (4) years.

B.  Nothing in this act shall preclude the parties from agreeing:

1.  To participate in any alternative dispute resolution process, including mediation, independent of this act or any related court order; or

2.  To select a mediator not identified on any list of qualified mediators maintained by the district court.

C.  Mediators who are not certified pursuant to the Dispute Resolution Act, upon request by the court, any party, or legal counsel, shall provide information demonstrating the mediator's compliance with the requirements of Section 4 of this act, and shall agree to adhere to the Model Standards of Conduct for Mediators approved by the Litigation and Dispute Resolution Sections of the American Bar Association, the American Arbitration Association, and the Society of Professionals in Dispute Resolution.

D.  The following form shall be used to order mediation pursuant to this act:

IN THE DISTRICT COURT OF ____________________ COUNTY

STATE OF OKLAHOMA

Order of Referral To Mediation

This case is ordered to mediation pursuant to the District Court Mediation Act.  Parties and legal counsel shall proceed in good faith to resolve this case.  The parties shall select and contact a mediator or mediation program or service within five (5) business days to make appropriate arrangements for the mediation proceeding.  Mediation shall be completed within _____ days from the date of this order.

Mediation shall be attended by persons with full settlement authority.  Both parties shall participate in mediation; attorneys may participate as agreed by the parties and the mediator.  Named parties shall be present except for a named party who has no interest in the outcome and no settlement authority.  Each party who is represented by legal counsel shall be accompanied at mediation by an attorney who is fully familiar with the case.  In addition, any interested non-party, including any insurance company or other entity that is contractually required to defend or to pay damages, shall be represented by a person with full settlement authority.

Added by Laws 1998, c. 321, § 5, eff. Nov. 1, 1998.

§12-1831.  Short title - Purpose.

A.  Sections 11 through 20 of this act shall be known as the "Choice in Mediation Act".

B.  The Legislature has previously enacted measures designed to create programs for and encourage the use of mediation in resolving disputes involving citizens of this state.  These measures provide guidelines and standards for qualifications of mediators and their use in resolving disputes.  Over the years since the first of these measures was enacted, there has developed a significant number of trained and experienced mediators, some of whom work solely in volunteer programs under the Dispute Resolution Act and some of whom provide mediation services on a "for fee" basis, either solely or in addition to volunteer work.  The power of the parties to a dispute to settle their own dispute with the help of a neutral person being the essence of mediation, there now exists a need to clarify the choice available to disputants to select a mediator.

Added by Laws 2002, c. 468, § 11, eff. Nov. 1, 2002.

§12-1832.  Mediation as an alternative dispute resolution process or on an ad hoc basis.

Any county, municipality, accredited law school, school district, board, commission, department, or agency of this state or its political subdivisions is hereby authorized to establish programs for the purpose of providing mediation as an alternative dispute resolution process or for referring disputes to mediation on an ad hoc basis.  For the purposes of the Choice in Mediation Act, "mediation" means a process in which an impartial person, the mediator, facilitates communication between disputing parties to promote settlement of disputes, whether before or in the process of litigation or administrative proceedings.

Added by Laws 2002, c. 468, § 12, eff. Nov. 1, 2002.

§12-1833.  Options to operating a mediation program or referring matters exclusively to mediators or programs qualified under the Dispute Resolution Act.

Nothing in the Choice in Mediation Act shall require any such county, municipality, accredited law school, school district, board, commission, department, or agency of this state or its political subdivisions to operate a mediation program under the auspices of the Dispute Resolution Act or to refer matters for mediation exclusively to mediators or programs qualified under the Dispute Resolution Act.  Instead, any such entity may elect to do one or more of the following:

1.  Utilize mediators certified under the Dispute Resolution Act or qualified under the District Court Mediation Act;

2.  Specify required training in addition to that required for certification under the Dispute Resolution Act or qualification under the District Court Mediation Act in order to receive referrals or disputes for mediation;

3.  Maintain a list of qualified mediators to whom it may refer disputes for mediation;

4.  Contract with the Administrative Office of the Courts to provide training for a fee for mediators to whom it may refer disputes for mediation;

5.  Refer disputes to a center under the Dispute Resolution Act to be mediated under the rules and procedures applicable to such center;

6.  Elect to be treated as a center for all purposes under the Dispute Resolution Act and make appropriate application pursuant to the Dispute Resolution Act;

7.  Contract with another public agency providing mediation services under the Choice in Mediation Act or with a private individual, company, or organization, whether for-profit or not-for-profit, to provide mediators or mediation training or both, so long as the contracting entity requires certification of mediators under the Dispute Resolution Act, or qualification of mediators under the District Court Mediation Act, if applicable; or

8.  Utilize a mediator of the parties' choice.

Added by Laws 2002, c. 468, § 13, eff. Nov. 1, 2002.

§12-1834.  Compensation to mediators.

Except in those instances in which a specific statute or rule prohibits compensation of mediators, the program authorized by Section 12 of this act may provide for appropriate compensation of the mediator.

Added by Laws 2002, c. 468, § 14, eff. Nov. 1, 2002.

§12-1835.  Disclosure regarding the mediator.

Any program for mediation under the Choice in Mediation Act shall make provision for disclosure to the parties of the background, qualifications, experience, and actual or potential conflicts of interest of the mediator, sufficient to permit the parties to participate in the choice of a mediator for their dispute and to determine that the mediator selected is qualified and neutral.

Added by Laws 2002, c. 468, § 15, eff. Nov. 1, 2002.

§12-1836.  Procedures - Confidentiality and impartiality.

Any program for mediation under the Choice in Mediation Act shall adopt appropriate procedures for the conduct of mediation under the program, to ensure confidentiality of proceedings and impartiality of the mediator and to encourage participation in good faith by the disputing parties.  The program may comply with this provision by adopting the provisions in Section 1824 of Title 12 of the Oklahoma Statutes or by becoming a center under the Dispute Resolution Act and complying with the procedures of the Dispute Resolution Act.

Added by Laws 2002, c. 468, § 16, eff. Nov. 1, 2002.

§12-1837.  Feedback on process or mediator - Due process prior to removal or decertification of mediator.

Any program for mediation under the Choice in Mediation Act shall make provision for a procedure whereby parties to a dispute or the administrator of the program may make complaints about the mediation process and/or the conduct of the mediator.  Any such procedure shall include due process prior to removal of a mediator from a list of qualified mediators or "decertification" of a mediator.

Added by Laws 2002, c. 468, § 17, eff. Nov. 1, 2002.

§12-1838.  Program certification - Intent of provision.

Any entity, including the Administrative Office of the Courts, "certifying" mediators for its program shall make clear in all communications regarding the "certification" that the mediator is "certified" for that program only.  Any mediator certified under the Dispute Resolution Act or qualified under the District Court Mediation Act shall be considered "certified" for purposes of any federal programs that require the use of "certified mediators" or "certified programs".  The intent of this provision is to avoid the misconception that there is one certifying body for mediators in Oklahoma and to permit agencies to utilize available state and federal funds for operation of mediation programs and, where appropriate, for the compensation of mediators.

Added by Laws 2002, c. 468, § 18, eff. Nov. 1, 2002.

§12-1839.  Authority of the courts - Court-ordered settlement conferences.

Nothing in the Choice in Mediation Act shall impair the authority of trial courts or appellate courts of this state to establish or continue in effect programs for mediation of disputes within their jurisdiction or for conducting court-ordered settlement conferences.

Added by Laws 2002, c. 468, § 19, eff. Nov. 1, 2002.

§12-1840.  Parties - Selection and compensation of mediators.

Nothing in the Choice in Mediation Act shall limit the ability of parties to a dispute to select and, if appropriate, compensate a mediator of their choice, whether or not that mediator is certified under the Dispute Resolution Act or qualified under the District Court Mediation Act; nor shall anything in the Choice in Mediation Act prohibit any person from acting as a mediator of a dispute when so requested by the parties to the dispute.

Added by Laws 2002, c. 468, § 20, eff. Nov. 1, 2002.

§12-1851.  Short title.

Sections 1 through 31 of this act shall be known and may be cited as the "Uniform Arbitration Act".

Added by Laws 2005, c. 364, § 1.

§12-1852.  Definitions.

As used in the Uniform Arbitration Act:

1.  "Arbitration organization" means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator;

2.  "Arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate;

3.  "Court" means any court of competent jurisdiction in this state;

4.  "Knowledge" means actual knowledge;

5.  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity; and

6.  "Record" means any information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Added by Laws 2005, c. 364, § 2.

§12-1853.  Notice.

A.  Except as otherwise provided in the Uniform Arbitration Act, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

B.  A person has notice if the person has knowledge of the notice or has received notice.

C.  A person will be deemed to have received notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.

Added by Laws 2005, c. 364, § 3.

§12-1854.  Date of applicability.

A.  The Uniform Arbitration Act governs an agreement to arbitrate made on or after January 1, 2006.

B.  The Uniform Arbitration Act governs an agreement to arbitrate made before January 1, 2006, if all the parties to the agreement or to the arbitration proceeding so agree in a record.

C.  Beginning January 1, 2006, the Uniform Arbitration Act governs an agreement to arbitrate whenever made.

Added by Laws 2005, c. 364, § 4, emerg. eff. June 6, 2005.

§12-1855.  Waivers.

A.  Except as otherwise provided in subsections B, C and D of this section and subject to the public policy of this state as expressed in this act, including Section 30 of this act, and in the laws of this state outside of this act, a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of the Uniform Arbitration Act to the extent permitted by law.

B.  Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

1.  Waive or agree to vary the effect of the requirements of subsection A of Section 6 of this act, subsection A of Section 7 of this act, Section 9 of this act, subsection A or B of Section 18 of this act, Section 27 of this act or Section 29 of this act;

2.  Agree to unreasonably restrict the right under Section 10 of this act to notice of the initiation of an arbitration proceeding;

3.  Agree to unreasonably restrict the right under Section 13 of this act to disclosure of any facts by a neutral arbitrator; or

4.  Waive the right under Section 17 of this act of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under the Uniform Arbitration Act, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

C.  A party to an agreement to arbitrate or to an arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or subsection A or C of Section 4 of this act, Section 8 of this act, Section 15 of this act, Section 19 of this act, subsection D or E of Section 21 of this act, Section 23, 24 or 25 of this act, subsection A or B of Section 26 of this act, or Section 30 of this act.

D.  The Uniform Arbitration Act shall not apply to collective bargaining agreements and contracts which reference insurance.

Added by Laws 2005, c. 364, § 5.

§12-1856.  Application.

A.  Except as otherwise provided in Section 28 of this act, an application for judicial relief under the Uniform Arbitration Act must be made by application and motion to the court and heard in the manner provided by law or rule of court for making and hearing motions.

B.  Unless a civil action involving the agreement to arbitrate is pending, notice of an initial application and motion to the court under the Uniform Arbitration Act must be served in the manner provided by law for the service of a summons in the filing of a civil action.  Otherwise, notice of the motion must be given in the manner provided by law or rule of court for serving motions in pending cases.

Added by Laws 2005, c. 364, § 6.

§12-1857.  Agreement.

A.  An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

B.  If necessary, a court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

C.  An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

D.  If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

Added by Laws 2005, c. 364, § 7.

§12-1858.  Court order of arbitration.

A.  On application and motion of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

1.  If the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate; and

2.  If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.  The court may also tax costs against the party opposing the motion if the court concludes the opposition was not brought in good faith.

B.  On motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue.  If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.  The court may also tax costs against the party opposing the motion if the court concludes the opposition was not brought in good faith.

C.  If the court finds that there is no enforceable agreement, it may not, pursuant to subsection A or B of this section, order the parties to arbitrate.

D.  The court shall not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

E.  If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion under this section must be made in that court.  Otherwise, a motion under this section may be made in any court as provided in Section 28 of this act.

F.  If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

G.  If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration.  If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

Added by Laws 2005, c. 364, § 8.

§12-1859.  Appointment of arbitrator.

A.  Before an arbitrator is appointed and is authorized and able to act, the court, upon application and motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

B.  After an arbitrator is appointed and is authorized and able to act:

1.  The arbitrator may issue such further or revised orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

2.  A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

C.  A party does not waive a right of arbitration by making an application and motion under subsection A or B of this section.

Added by Laws 2005, c. 364, § 9.

§12-1860.  Initiation.

A.  A person initiates an arbitration proceeding by giving notice in a record to all the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action.  The notice must describe:

1.  The general nature of the controversy; and

2.  The remedy and alleged damages sought.

B.  Unless a person objects for lack or insufficiency of notice under subsection C of Section 16 of this act not later than the beginning of the arbitration hearing, the person by appearing at the hearing waives any objection to lack of or insufficiency of notice.

Added by Laws 2005, c. 364, § 10.

§12-1861.  Consolidation of separate proceedings.

A.  Except as otherwise provided in subsection C of this section, upon application and motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

1.  There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

2.  The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

3.  The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

4.  Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

B.  The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

C.  The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.

Added by Laws 2005, c. 364, § 11.

§12-1862.  Agreement to method.

A.  If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method must be followed, unless the method fails.  If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on motion of a party to the arbitration proceeding, shall appoint the arbitrator.  An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

B.  An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party shall not serve as an arbitrator required by an agreement to be neutral.

Added by Laws 2005, c. 364, § 12.

§12-1863.  Disclosure of facts.

A.  Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including but not limited to:

1.  A financial or personal interest in the outcome of the arbitration proceeding; and

2.  An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness, or another arbitrator.

B.  An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator.

C.  If an arbitrator discloses a fact required by subsection A or B of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under paragraph 2 of subsection A of Section 24 of this act for vacating an award made by the arbitrator.

D.  If the arbitrator did not disclose a fact as required by subsection A or B of this section, upon timely objection by a party, the court under paragraph 2 of subsection A of Section 24 of this act may vacate an award.

E.  An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality under paragraph 2 of subsection A of Section 24 of this act.

F.  If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to an application and motion to vacate an award on that ground under paragraph 2 of subsection A of Section 24 of this act.

Added by Laws 2005, c. 364, § 13.

§12-1864.  Multiple arbitrators.

If there is more than one arbitrator, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under subsection C of Section 16 of this act.

Added by Laws 2005, c. 364, § 14.

§12-1865.  Immunity of arbitrator.

A.  An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

B.  The immunity afforded by this section supplements any immunity under other law.

C.  The failure of an arbitrator to make a disclosure required by Section 13 of this act shall not cause any loss of immunity under this action.

D.  In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision, or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity.  This subsection shall not apply:

1.  To the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

2.  To a hearing on an application and motion to vacate an award under paragraph 1 or 2 of subsection A of Section 24 of this act if the movant establishes prima facie that a ground for vacating the award exists.

E.  If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection D of this section, and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative reasonable attorney fees and other reasonable expenses of litigation.

Added by Laws 2005, c. 364, § 15.

§12-1866.  Role of arbitrator.

A.  An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding.  The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality and weight of any evidence, as well as ask questions of any witnesses during the proceedings.

B.  An arbitrator may decide a request for summary disposition of a claim or particular issue:

1.  If all interested parties agree; or

2.  Upon request of one party to the arbitration proceeding if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

C.  If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five (5) days before the hearing begins.  Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection.  Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date.  The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear.  The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

D.  At a hearing under subsection C of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

E.  If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed in accordance with Section 12 of this act to continue the proceeding and to resolve the controversy.

Added by Laws 2005, c. 364, § 16.

§12-1867.  Legal representation.

A party to an arbitration proceeding may be represented by a lawyer.

Added by Laws 2005, c. 364, § 17.

§12-1868.  Subpoena.

A.  An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths.  A subpoena must be served in the manner for service of subpoenas in a civil action and, upon application and motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.  A witness may be allowed to appear telephonically or by any other available means that allows contemporaneous cross-examination.

B.  In order to make the proceedings fair, expeditious, and cost-effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing.  The arbitrator shall determine the conditions under which the deposition is taken.

C.  An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost-effective.

D.  If an arbitrator permits discovery under subsection C of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

E.  An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

F.  All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition, or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

G.  The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost-effective.  A subpoena or discovery-related order issued by an arbitrator in another state must be served in the manner provided by law for service of subpoenas in a civil action in this state and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this state.

Added by Laws 2005, c. 364, § 18.

§12-1869.  Preaward ruling.

If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under Section 20 of this act.  A prevailing party may make an application and motion to the court for an expedited order to confirm the award under Section 23 of this act, in which case the court shall summarily decide the motion.  The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under Section 24 or 25 of this act.

Added by Laws 2005, c. 364, § 19.

§12-1870.  Record of award.

A.  An arbitrator shall make a record of an award.  The award may, or may not, contain the evidence and conclusion upon which the award was based unless the parties agreement specifies the type of award to be issued.  The record shall be signed or otherwise authenticated by any arbitrator who concurs with the award.  The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

B.  An award shall be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court.  The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time.  The court or the parties may do so within or after the time specified or ordered.  A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.

C.  Upon rendering a final decision on the merits of a case, the arbitrator shall support his or her decision by likewise rendering findings of fact and conclusions of law.

Added by Laws 2005, c. 364, § 20.

§12-1871.  Modification of award.

A.  On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

1.  Upon a ground stated in paragraph 1 or 3 of subsection A of Section 25 of this act;

2.  Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

3.  To clarify the award.

B.  A motion under subsection A of this section must be made and notice given to all parties within twenty (20) days after the movant receives notice of the award.

C.  A party to the arbitration proceeding must give notice of any objection to the motion within ten (10) days after receipt of the notice.

D.  If a motion to the court is pending under Section 23, 24 or 25 of this act, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

1.  Upon a ground stated in paragraph 1 or 3 of subsection A of Section 25 of this act;

2.  Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

3.  To clarify the award.

E.  An award modified or corrected pursuant to this section is subject to the provisions of subsection A of Section 20 of this act and Sections 23, 24 and 25 of this act.

Added by Laws 2005, c. 364, § 21.

§12-1872.  Amount of award.

A.  An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

B.  An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

C.  As to all remedies other than those authorized by subsections A and B of this section, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding.  The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under Section 23 of this act or for vacating an award under Section 24 of this act.

D.  An arbitrator's expenses and fees, together with other expenses, shall be paid as provided in the award.

E.  If an arbitrator awards punitive damages or other exemplary relief under subsection A of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief.

Added by Laws 2005, c. 364, § 22.

§12-1873.  Award confirmation.

After a party to an arbitration proceeding receives notice of an award, the party may make an application and motion to the court for an order confirming the award at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to Section 21 or 25 of this act or is vacated pursuant to Section 24 of this act.

Added by Laws 2005, c. 364, § 23.

§12-1874.  Application to vacate an award.

A.  Upon an application and motion to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

1.  The award was procured by corruption, fraud, or other undue means;

2.  There was:

a. evident partiality by an arbitrator appointed as a neutral arbitrator,

b. corruption by an arbitrator, or

c. misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

3.  An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to Section 6 of this act, so as to prejudice substantially the rights of a party to the arbitration proceeding;

4.  An arbitrator exceeded the arbitrator's powers;

5.  There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under subsection C of Section 16 of this act not later than the beginning of the arbitration hearing; or

6.  The arbitration was conducted without proper notice of the initiation of an arbitration as required in Section 10 of this act so as to prejudice substantially the rights of a party to the arbitration proceeding.

B.  An application and motion under this section must be filed within ninety (90) days after the movant receives notice of the award pursuant to Section 20 of this act or within ninety (90) days after the movant receives notice of a modified or corrected award pursuant to Section 21 of this act, unless the movant alleges that the award was procured by corruption, fraud, or other undue means, in which case the motion must be made within ninety (90) days after the ground is known or by the exercise of reasonable care would have been known by the movant.

C.  If the court vacates an award on a ground other than that set forth in paragraph 5 of subsection A of this section, it may order a rehearing.  If the award is vacated on a ground stated in paragraph 1 or 2 of subsection A of this section, the rehearing must be before a new arbitrator.  If the award is vacated on a ground stated in paragraph 3, 4 or 6 of subsection A of this subsection, the rehearing may be before the arbitrator who made the award or the arbitrator's successor.  The arbitrator must render the decision in the rehearing within the same time as that provided in subsection B of Section 20 of this act for an award.

D.  If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award is pending.

Added by Laws 2005, c. 364, § 24.

§12-1875.  Motion to vacate or correct an award.

A.  Upon application and motion made within ninety (90) days after movant receives notice of the award pursuant to Section 20 of this act or within ninety (90) days after the movant receives notice of a modified or corrected award pursuant to Section 21 of this act, the court shall modify or correct the award if:

1.  There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

2.  The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

3.  The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

B.  If a motion made under subsection A of this section is granted, the court shall modify or correct and confirm the award as modified or corrected.  Otherwise, unless a motion to vacate is pending, the court shall confirm the award.

C.  A motion to modify or correct an award pursuant to this section may be joined with a motion to vacate the award.

Added by Laws 2005, c. 364, § 25.

§12-1876.  Judgment in conformity.

A.  Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity therewith.  The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

B.  A court may allow reasonable costs of the motion and subsequent judicial proceedings.

C.  On application of a prevailing party to a contested judicial proceeding under Section 23, 24, or 25, the court may add reasonable attorney fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying, or correcting an award.

Added by Laws 2005, c. 364, § 26.

§12-1877.  Enforcement of agreement to arbitrate.

A.  A court of this state having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

B.  An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under the Uniform Arbitration Act.

Added by Laws 2005, c. 364, § 27.

§12-1878.  Location of arbitration.

An application and motion pursuant to Section 6 of this act must be made in the court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held.  Otherwise, the motion may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any county in this state.  All subsequent motions must be made in the court hearing the initial motion unless the court otherwise directs.

Added by Laws 2005, c. 364, § 28.

§12-1879.  Appeal.

A.  An appeal may be taken from:

1.  An order denying a motion to compel arbitration;

2.  An order granting a motion to stay arbitration;

3.  An order confirming or denying confirmation of an award;

4.  An order modifying or correcting an award;

5.  An order vacating an award without directing a rehearing; or

6.  A final judgment entered pursuant to the Uniform Arbitration Act.

B.  An appeal under this section shall be taken as from an order or a judgment in a civil action.

Added by Laws 2005, c. 364, § 29.

§12-1880.  Considerations of conformity.

A.  In applying and construing the Uniform Arbitration Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

B.  In applying and construing the Uniform Arbitration Act, to the extent permitted by federal law, recognition shall be given to the following considerations as applicable:

1.  Agreements to arbitrate are often included in standard forms prepared by one party and in a context where there is little or no ability to negotiate or change the terms of the agreement to arbitrate; and

2.  In such cases, clauses providing for the location for arbitration, for the expenses of arbitration, denying the ability to consolidate arbitrations or to have arbitration for a class of persons involving substantially similar issues, and for other matters that may represent a serious disadvantage to the party or parties that did not prepare the form shall be closely reviewed for unconscionability based on unreasonable one-sidedness and understandable or unnoticeable language or lack of meaningful choice and for balance and fairness in accordance with reasonable standards of fair dealing.

Added by Laws 2005, c. 364, § 30.

§12-1881.  Conformity with Electronic Signatures in Global and National Commerce Act.

The provisions of the Uniform Arbitration Act governing the legal effect, validity, and enforceability of electronic records or electronic signatures, and of contracts performed with the use of such records or signatures shall conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act.

Added by Laws 2005, c. 364, § 31.

§122001.  Scope of the Oklahoma Pleading Code.

SCOPE OF THE OKLAHOMA PLEADING CODE

The Oklahoma Pleading Code governs the procedure in the district courts of Oklahoma in all suits of a civil nature whether cognizable as cases at law or in equity except where a statute specifies a different procedure.  It shall be construed to secure the just, speedy, and inexpensive determination of every action.  The provisions of Sections 1 through 2027 of this title may be cited as the "Oklahoma Pleading Code".  Section captions are part of this act.

Added by Laws 1984, c. 164, § 1, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 277, § 2, eff. Nov. 1, 1985.

§122002.  One form of action.

ONE FORM OF ACTION

There shall be one form of action to be known as "civil action".

Added by Laws 1984, c. 164, § 2, eff. Nov. 1, 1984.

§122003.  Commencement of action.

COMMENCEMENT OF ACTION

A civil action is commenced by filing a petition with the court.

Added by Laws 1984, c. 164, § 3, eff. Nov. 1, 1984.

§12-2003.1.  Commencement of actions by inmates.

OMMENCEMENT OF ACTIONS BY INMATES

A.  Petitions, motions, or other pleadings filed by an inmate as defined in paragraph 2 of subsection B of Section 566 of Title 57 of the Oklahoma Statutes appearing pro se shall be on forms approved by the district court and supplied without charge by the clerk of the district court upon request.

B.  The following information shall be supplied by an inmate who is seeking relief in a civil action:

1.  Plaintiff's full name;

2.  Place of plaintiff's residence;

3.  Name(s) of defendant(s);

4.  Place(s) of defendant(s) employment;

5.  Title and position of (each) defendant;

6.  Whether the defendant(s) was (were) acting under color of state law at the time the claim alleged in the complaint arose;

7.  Brief statement of the facts;

8.  Grounds upon which plaintiff bases allegations that constitutional rights, privileges, or immunities have been violated, together with the facts which support each of these grounds;

9.  A statement of prior judicial and administrative relief sought, copies of which shall be attached to the petition;

10.  A statement of the relief requested; and

11.  A complete list, supported by affidavit under penalty of perjury, of all lawsuits filed by the inmate as an inmate in the previous ten (10) years in state and federal courts and the disposition of each case.

C.  In all cases in which the petitioner, movant, or plaintiff is an inmate of a penal institution and desires to proceed in forma pauperis, the proof of poverty required by the Oklahoma Statutes shall be submitted.

D.  If the court determines that the filing is a noncomplying petition, motion, or other pleading filed by an inmate in a penal institution appearing pro se, the action may not proceed, and it shall be returned together with a copy of this statute and a statement of the reason or reasons for its return.  If the court determines that the inmate-plaintiff knowingly and willfully failed to comply with all the requirements of this section, the court may dismiss the case with prejudice.

E.  If the defendant claims either qualified or absolute immunity in its answer, the court may order the plaintiff to file a detailed reply to the answer pursuant to subsection A of Section 2007 of this title.

F.  The Administrative Office of the Courts shall adopt forms to be used by inmates of penal institutions appearing pro se pursuant to this section.

Added by Laws 1995, c. 141, § 1, eff. Nov. 1, 1995.  Amended by Laws 2002, c. 402, § 6, eff. July 1, 2002; Laws 2004, c. 168, § 4, emerg. eff. April 27, 2004.

§12-2004.  Process.

PROCESS

A.  SUMMONS:  ISSUANCE.  Upon filing of the petition, the clerk shall forthwith issue a summons.  Upon request of the plaintiff separate or additional summons shall issue against any defendants.

B.  SUMMONS:  FORM.

1.  The summons shall be signed by the clerk, be under the seal of the court, contain the name of the court and the names of the parties, be directed to the defendant, state the name and address of the plaintiff's attorney, if any, otherwise, the plaintiff's address, and the time within which these rules require the defendant to appear and defend, and shall notify the defendant that in case of failure to appear, judgment by default will be rendered against the defendant for the relief demanded in the petition.

2.  A judgment by default shall not be different in kind from or exceed in amount that prayed for in either the demand for judgment or in cases not sounding in contract in a notice which has been given the party against whom default judgment is sought.  Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his or her pleadings.

C.  BY WHOM SERVED:  PERSON TO BE SERVED.

1.  SERVICE BY PERSONAL DELIVERY.

a. At the election of the plaintiff, process, other than a subpoena, shall be served by a sheriff or deputy sheriff, a person licensed to make service of process in civil cases, or a person specially appointed for that purpose.  The court shall freely make special appointments to serve all process, other than a subpoena, under this paragraph.

b. A summons to be served by the sheriff or deputy sheriff shall be delivered to the sheriff by the court clerk or an attorney of record for the plaintiff.  When a summons, subpoena, or other process is to be served by the sheriff or deputy sheriff of another county, the court clerk shall mail it, together with his voucher for the fees collected for the service, to the sheriff of that county.  The sheriff shall deposit the voucher in the Sheriff's Service Fee Account created pursuant to Section 514.1 of Title 19 of the Oklahoma Statutes.  The sheriff or deputy sheriff shall serve the process in the manner that other process issued out of the court of the sheriff's own county is served.  A summons to be served by a person licensed to make service of process in civil cases or by a person specially appointed for that purpose shall be delivered by an attorney of record for the plaintiff to such person.

c. Service shall be made as follows:

(1) Upon an individual other than an infant who is less than fifteen (15) years of age or an incompetent person, by delivering a copy of the summons and of the petition personally or by leaving copies thereof at the person's dwelling house or usual place of abode with some person then residing therein who is fifteen (15) years of age or older or by delivering a copy of the summons and of the petition to an agent authorized by appointment or by law to receive service of process;

(2) Upon an infant who is less than fifteen (15) years of age, by serving the summons and petition personally and upon either of the infant's parents or guardian, or if they cannot be found, then upon the person having the care or control of the infant or with whom the infant lives; and upon an incompetent person by serving the summons and petition personally and upon the incompetent person's guardian;

(3) Upon a domestic or foreign corporation or upon a partnership or other unincorporated association which is subject to suit under a common name, by delivering a copy of the summons and of the petition to an officer, a managing or general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the agent is one authorized by statute to receive service and the statute so requires, by also mailing a copy to the defendant;

(4) Upon the United States or an officer or agency thereof in the manner specified by Federal Rule of Civil Procedure 4;

(5) Upon a state, county, school district, public trust or municipal corporation or other governmental organization thereof subject to suit, by delivering a copy of the summons and of the petition to the officer or individual designated by specific statute; however, if there is no statute, then upon the chief executive officer or a clerk, secretary, or other official whose duty it is to maintain the official records of the organization; and

(6) Upon an inmate incarcerated in an institution under the jurisdiction and control of the Department of Corrections, by delivering a copy of the summons and of the petition to the warden or superintendent or the designee of the warden or superintendent of the institution where the inmate is housed.  It shall be the duty of the receiving warden or superintendent or a designee to promptly deliver the summons and petition to the inmate named therein.  The warden or superintendent or his or her designee shall reject service of process for any inmate who is not actually present in said institution.

2.  SERVICE BY MAIL.

a. At the election of the plaintiff, a summons and petition may be served by mail by the plaintiff's attorney, any person authorized to serve process pursuant to subparagraph a of paragraph 1 of this subsection, or by the court clerk upon a defendant of any class referred to in division (1), (3), or (5) of subparagraph c of paragraph 1 of this subsection.  Service by mail shall be effective on the date of receipt or if refused, on the date of refusal of the summons and petition by the defendant.

b. Service by mail shall be accomplished by mailing a copy of the summons and petition by certified mail, return receipt requested and delivery restricted to the addressee.  When there is more than one defendant, the summons and a copy of the petition or order shall be mailed in a separate envelope to each defendant.  If the summons is to be served by mail by the court clerk, the court clerk shall enclose the summons and a copy of the petition or order of the court to be served in an envelope, prepared by the plaintiff, addressed to the defendant, or to the resident service agent if one has been appointed.  The court clerk shall prepay the postage and mail the envelope to the defendant, or service agent, by certified mail, return receipt requested and delivery restricted to the addressee.  The return receipt shall be prepared by the plaintiff.  Service by mail to a garnishee shall be accomplished by mailing a copy of the summons and notice by certified mail, return receipt requested, and at the election of the judgment creditor by restricted delivery, to the addressee.

c. Service by mail shall not be the basis for the entry of a default or a judgment by default unless the record contains a return receipt showing acceptance by the defendant or a returned envelope showing refusal of the process by the defendant.  Acceptance or refusal of service by mail by a person who is fifteen (15) years of age or older who resides at the defendant's dwelling house or usual place of abode shall constitute acceptance or refusal by the party addressed.  In the case of an entity described in division (3) of subparagraph c of paragraph 1 of this subsection, acceptance or refusal by any officer or by any employee of the registered office or principal place of business who is authorized to or who regularly receives certified mail shall constitute acceptance or refusal by the party addressed.  A return receipt signed at such registered office or principal place of business shall be presumed to have been signed by an employee authorized to receive certified mail.  In the case of a state municipal corporation, or other governmental organization thereof subject to suit, acceptance or refusal by an employee of the office of the officials specified in division (5) of subparagraph c of paragraph 1 of this subsection who is authorized to or who regularly receives certified mail shall constitute acceptance or refusal by the party addressed.  If delivery of the process is refused, upon the receipt of notice of such refusal and at least ten (10) days before applying for entry of default, the person elected by plaintiff pursuant to subparagraph a of this paragraph to serve the process shall mail to the defendant by firstclass mail a copy of the summons and petition and a notice prepared by the plaintiff that despite such refusal the case will proceed and that judgment by default will be rendered against him unless he appears to defend the suit.  Any default or judgment by default shall be set aside upon motion of the defendant in the manner prescribed in Section 1031.1 of this title, or upon petition of the defendant in the manner prescribed in Section 1033 of this title if the defendant demonstrates to the court that the return receipt was signed or delivery was refused by an unauthorized person.  A petition shall be filed within one (1) year after the defendant has notice of the default or judgment by default but in no event more than two (2) years after the filing of the judgment.

3.  SERVICE BY PUBLICATION.

a. Service of summons upon a named defendant may be made by publication when it is stated in the petition, verified by the plaintiff or the plaintiff's attorney, or in a separate affidavit by the plaintiff or the plaintiff's attorney filed with the court, that with due diligence service cannot be made upon the defendant by any other method.

b. Service of summons upon the unknown successors of a named defendant, a named decedent, or a dissolved partnership, corporation, or other association may be made by publication when it is stated in a petition, verified by the plaintiff or the plaintiff's attorney, or in a separate affidavit by the plaintiff or the plaintiff's attorney filed with the court, that the person who verified the petition or the affidavit does not know and with due diligence cannot ascertain the following:

(1) whether a person named as defendant is living or dead, and, if dead, the names or whereabouts of the person's successors, if any,

(2) the names or whereabouts of the unknown successors, if any, of a named decedent,

(3) whether a partnership, corporation, or other association named as a defendant continues to have legal existence or not; or the names or whereabouts of its officers or successors,

(4) whether any person designated in a record as a trustee continues to be the trustee; or the names or whereabouts of the successors of the trustee, or

(5) the names or whereabouts of the owners or holders of special assessment or improvement bonds, or any other bonds, sewer warrants or tax bills.

c. Service pursuant to this paragraph shall be made by publication of a notice, signed by the court clerk, one (1) day a week for three (3) consecutive weeks in a newspaper authorized by law to publish legal notices which is published in the county where the petition is filed.  If no newspaper authorized by law to publish legal notices is published in such county, the notice shall be published in some such newspaper of general circulation which is published in an adjoining county.  All named parties and their unknown successors who may be served by publication may be included in one notice.  The notice shall state the court in which the petition is filed and the names of the plaintiff and the parties served by publication, and shall designate the parties whose unknown successors are being served.  The notice shall also state that the named defendants and their unknown successors have been sued and must answer the petition on or before a time to be stated (which shall not be less than fortyone (41) days from the date of the first publication), or judgment, the nature of which shall be stated, will be rendered accordingly.  If jurisdiction of the court is based on property, any real property subject to the jurisdiction of the court and any property or debts to be attached or garnished must be described in the notice.

(1) When the recovery of money is sought, it is not necessary for the publication notice to state the separate items involved, but the total amount that is claimed must be stated.  When interest is claimed, it is not necessary to state the rate of interest, the date from which interest is claimed, or that interest is claimed until the obligation is paid.

(2) It is not necessary for the publication notice to state that the judgment will include recovery of costs in order for a judgment following the publication notice to include costs of suit.

(3) In an action to quiet title to real property, it is not necessary for the publication notice to state the nature of the claim or interest of either party, and in describing the nature of the judgment that will be rendered should the defendant fail to answer, it is sufficient to state that a decree quieting plaintiff's title to the described property will be entered.  It is not necessary to state that a decree forever barring the defendant from asserting any interest in or to the property is sought or will be entered if the defendant does not answer.

(4) In an action to foreclose a mortgage, it is sufficient that the publication notice state that if the defendant does not answer, the defendant's interest in the property will be foreclosed.  It is not necessary to state that a judgment forever barring the defendant from all right, title, interest, estate, property and equity of redemption in or to said property or any part thereof is requested or will be entered if the defendant does not answer.

d. Service by publication is complete when made in the manner and for the time prescribed in subparagraph c of this paragraph.  Service by publication shall be proved by the affidavit of any person having knowledge of the publication.  No default judgment may be entered on such service until proof of service by publication is filed with and approved by the court.

e. Before entry of a default judgment or order against a party who has been served solely by publication under this paragraph, the court shall conduct an inquiry to determine whether the plaintiff, or someone acting in his behalf, made a distinct and meaningful search of all reasonably available sources to ascertain the whereabouts of any named parties who have been served solely by publication under this paragraph.  Before entry of a default judgment or order against the unknown successors of a named defendant, a named decedent, or a dissolved partnership, corporation or association, the court shall conduct an inquiry to ascertain whether the requirements described in subparagraph b of this paragraph have been satisfied.

f. A party against whom a default judgment or order has been rendered, without other service than by publication in a newspaper, may, at any time within three (3) years after the filing of the judgment or order, have the judgment or order set aside in the manner prescribed in Sections 1031.1 and 1033 of this title.  Before the judgment or order is set aside, the applicant shall notify the adverse party of the intention to make an application and shall file a full answer to the petition, pay all costs if the court requires them to be paid, and satisfy the court by affidavit or other evidence that during the pendency of the action the applicant had no actual notice thereof in time to appear in court and make a defense.  The title to any property which is the subject of and which passes to a purchaser in good faith by or in consequence of the judgment or order to be opened shall not be affected by any proceedings under this subparagraph.  Nor shall proceedings under this subparagraph affect the title of any property sold before judgment under an attachment.  The adverse party, on the hearing of an application to open a judgment or order as provided by this subparagraph, shall be allowed to present evidence to show that during the pendency of the action the applicant had notice thereof in time to appear in court and make a defense.

g. The term "successors" includes all heirs, executors, administrators, devisees, trustees, and assigns, immediate and remote, of a named individual, partnership, corporation, or association.

h. Service outside of the state does not give the court in personal jurisdiction over a defendant who is not subject to the jurisdiction of the courts of this state or who has not, either in person or through an agent, submitted to the jurisdiction of the courts of this state.

4.  SERVICE ON THE SECRETARY OF STATE.

a. Service of process on a domestic or foreign corporation may be made by serving the Secretary of State as the corporation's agent, if:

(1) there is no registered agent for the corporation listed in the records of the Secretary of State; or

(2) neither the registered agent nor an officer of the corporation could be found at the registered office of the corporation, when service of process was attempted.

b. Before resorting to service on the Secretary of State the plaintiff must have attempted service either in person or by mail on the corporation at:

(1) the corporation's last-known address shown on the records of the Franchise Tax Division of the Oklahoma Tax Commission, if any is listed there; and

(2) the corporation's last-known address shown on the records of the Secretary of State, if any is listed there; and

(3) the corporation's last address known to the plaintiff.

If any of these addresses are the same, the plaintiff is not required to attempt service more than once at any address.  The plaintiff shall furnish the Secretary of State with a certified copy of the return or returns showing the attempted service.

c. Service on the Secretary of State shall be made by filing two (2) copies of the summons and petition with the Secretary of State, notifying the Secretary of State that service is being made pursuant to the provisions of this paragraph, and paying the Secretary of State the fee prescribed in paragraph 7 of Section 1142 of Title 18 of the Oklahoma Statutes, which fee shall be taxed as part of the costs of the action, suit or proceeding if the plaintiff shall prevail therein.  If a registered agent for the corporation is listed in the records of the Secretary of State, the plaintiff must also furnish a certified copy of the return showing that service on the registered agent has been attempted either in person or by mail, and that neither the registered agent nor an officer of the corporation could be found at the registered office of the corporation.

d. Within three (3) working days after receiving the summons and petition, the Secretary of State shall send notice by letter, certified mail, return receipt requested, directed to the corporation at its registered office or the last-known address found in the office of the Secretary of State, or if no address is found there, to the corporation's last-known address provided by the plaintiff.  The notice shall enclose a copy of the summons and petition and any other papers served upon the Secretary of State.  The corporation shall not be required to serve its answer until forty (40) days after service of the summons and petition on the Secretary of State.

e. Before entry of a default judgment or order against a corporation that has been served by serving the Secretary of State as its agent under this paragraph, the court shall determine whether the requirements of this paragraph have been satisfied.  A default judgment or order against a corporation that has been served only by service on the Secretary of State may be set aside upon motion of the corporation in the manner prescribed in Section 1031.1 of this title, or upon petition of the corporation in the manner prescribed in Section 1033 of this title, if the corporation demonstrates to the court that it had no actual notice of the action in time to appear and make its defense.  A petition shall be filed within one (1) year after the corporation has notice of the default judgment or order but in no event more than two (2) years after the filing of the default judgment or order.

f. The Secretary of State shall maintain an alphabetical record of service setting forth the name of the plaintiff and defendant, the title, docket number, and nature of the proceeding in which the process has been served upon the defendant, the fact that service has been effected pursuant to the provisions of this paragraph, the return date thereof, and the date when the service was made.  The Secretary of State shall not be required to retain this information for a period longer than five (5) years from receipt of the service of process.

g. The provisions of this paragraph shall not apply to a foreign insurance company doing business in this state.

5.  SERVICE BY ACKNOWLEDGMENT.  An acknowledgment on the back of the summons or the voluntary appearance of a defendant is equivalent to service.

6.  SERVICE BY OTHER METHODS.  If service cannot be made by personal delivery or by mail, a defendant of any class referred to in division (1) or (3) of subparagraph c of paragraph 1 of this subsection may be served as provided by court order in any manner which is reasonably calculated to give the defendant actual notice of the proceedings and an opportunity to be heard.

7.  NO SERVICE BY PRISONER.  No prisoner in any jail, Department of Corrections facility, private prison, or parolee or probationer under supervision of the Department of Corrections shall be appointed by any court to serve process on any defendant, party or witness.

D.  SUMMONS AND PETITION.  The summons and petition shall be served together.  The plaintiff shall furnish the person making service with such copies as are necessary.  The failure to serve a copy of the petition with the summons is not a ground for dismissal for insufficiency of service of process, but on motion of the party served, the court may extend the time to answer or otherwise plead. If a summons and petition are served by personal delivery, the person serving the summons shall state on the copy that is left with the person served the date that service is made.  This provision is not jurisdictional, but if the failure to comply with it prejudices the party served, the court, on motion of the party served, may extend the time to answer or otherwise plead.

E.  SUMMONS:  TERRITORIAL LIMITS OF EFFECTIVE SERVICE.

1.  Service of the summons and petition may be made anywhere within this state in the manner provided by subsection C of this section.

2.  When the exercise of jurisdiction is authorized by subsection F of this section, service of the summons and petition may be made outside this state:

a. by personal delivery in the manner prescribed for service within this state,

b. in the manner prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction,

c. in the manner prescribed by paragraph 2 of subsection C of this section,

d. as directed by the foreign authority in response to a letter rogatory,

e. in the manner prescribed by paragraph 3 of subsection C of this section only when permitted by subparagraphs a and b of paragraph 3 of subsection C of this section, or

f. as directed by the court.

3.  Proof of service outside this state may be made in the manner prescribed by subsection G of this section, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction.

4.  Service outside this state may be made by an individual permitted to make service of process under the law of this state or under the law of the place in which the service is made or who is designated to make service by a court of this state.

5.  When subsection C of this section requires that in order to effect service one or more designated individuals be served, service outside this state under this section must be made upon the designated individual or individuals.

6. a. A court of this state may order service upon any person who is domiciled or can be found within this state of any document issued in connection with a proceeding in a tribunal outside this state.  The order may be made upon application of any interested person or in response to a letter rogatory issued by a tribunal outside this state and shall direct the manner of service.

b. Service in connection with a proceeding in a tribunal outside this state may be made within this state without an order of court.

F.  ASSERTION OF JURISDICTION.  A court of this state may exercise jurisdiction on any basis consistent with the Constitution of this state and the Constitution of the United States.

G.  RETURN.

1.  The person serving the process shall make proof of service thereof to the court promptly and in any event within the time during which the person served must respond to the process, but the failure to make proof of service does not affect the validity of the service.

2.  When process has been served by a sheriff or deputy sheriff and return thereof is filed in the office of the court clerk, a copy of the return shall be sent by the court clerk to the plaintiff's attorney within three (3) days after the return is filed.  If service is made by a person other than a sheriff, deputy sheriff, or licensed process server, that person shall make affidavit thereof.  The return shall set forth the name of the person served and the date, place, and method of service.

3.  If service was by mail, the person mailing the summons and petition shall endorse on the copy of the summons or order of the court that is filed in the action the date and place of mailing and the date when service was receipted or service was rejected, and  shall attach to the copy of the summons or order a copy of the return receipt or returned envelope, if and when received, showing whether the mailing was accepted, refused, or otherwise returned.  If the mailing was refused, the return shall also show the date and place of any subsequent mailing pursuant to paragraph 2 of subsection C of this section.  When the summons and petition are mailed by the court clerk, the court clerk shall notify the plaintiff's attorney within three (3) days after receipt of the returned card or envelope showing that the card or envelope has been received.

H.  AMENDMENT.  At any time in its discretion and upon such terms as it deems just, the court may allow any process or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.

I.  SUMMONS:  TIME LIMIT FOR SERVICE.  If service of process is not made upon a defendant within one hundred eighty (180) days after the filing of the petition and the plaintiff cannot show good cause why such service was not made within that period, the action may be dismissed as to that defendant without prejudice upon the court's own initiative with notice to the plaintiff or upon motion.  The action shall not be dismissed where a summons was served on the defendant within one hundred eighty (180) days after the filing of the petition and a court later holds that the summons or its service was invalid.  After a court quashes a summons or its service, a new summons may be served on the defendant within a time specified by the judge.  If the new summons is not served within the specified time, the action shall be deemed to have been dismissed without prejudice as to that defendant.  This subsection shall not apply with respect to a defendant who has been outside of this state for one hundred eighty (180) days following the filing of the petition.

Added by Laws 1984, c. 164, § 4, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 277, § 3, eff. Nov. 1, 1985; Laws 1986, c. 206, § 2, operative July 1, 1986; Laws 1987, c. 123, § 2, eff. Nov. 1, 1987; Laws 1988, c. 181, § 1, eff. Nov. 1, 1988; Laws 1989, c. 208, § 1, eff. Nov. 1, 1989;  Laws 1990, c. 248, § 8, emerg. eff. May 21, 1990; Laws 1991, c. 101, § 1, eff. Sept. 1, 1991; Laws 1996, c. 339, § 4, eff. Nov. 1, 1996; Laws 1999, c. 293, § 18, eff. Nov. 1, 1999; Laws 2002, c. 402, § 7, eff. July 1, 2002.

§12-2004.1.  Subpoena.

SUBPOENA

A.  SUBPOENA; FORM; ISSUANCE.

1.  Every subpoena shall:

a. state the name of the court from which it is issued and the title of the action; and

b. command each person to whom it is directed to attend and give testimony or to produce and permit inspection and copying of designated books, documents or tangible things in the possession, custody or control of that person, or to permit inspection of premises, at a time and place therein specified.

2.  A subpoena shall issue from the court where the action is pending, and it may be served at any place within the state.  If the action is pending outside of this state, the district court for the county in which the deposition is to be taken shall issue the subpoena and, upon application, any other order or process that may be appropriate in aid of discovery in that action.  Proof of service of a notice to take deposition constitutes a sufficient authorization for the issuance by the clerk of subpoenas for the persons named or described therein; provided, any person aggrieved by the issuance or enforcement of the subpoena may obtain judicial review upon the filing of a civil action and payment of the required fees.

3.  A witness shall be obligated upon service of a subpoena to attend a trial or hearing at any place within the state and to attend a deposition or produce or allow inspection of documents at a location that is authorized by subsection B of Section 3230 of this title.

4.  The clerk shall issue a subpoena, or a subpoena for the production of documentary evidence, signed and sealed but otherwise in blank, to a party requesting it, who shall fill it in before service.  As an officer of the court, an attorney authorized to practice law in this state may also issue and sign a subpoena on behalf of a court of this state.

5.  Leave of court for issuance of a subpoena for the production of documentary evidence shall be required if the plaintiff seeks to serve a subpoena for the production of documentary evidence on any person who is not a party prior to the expiration of thirty (30) days after service of the summons and petition upon any defendant.

6.  Notwithstanding any other provision of law, a court clerk of this state shall not be subject to a subpoena in matters relating to court records unless the court makes a specific finding that the appearance and testimony of the court clerk are both material and necessary because of a written objection to the introduction of the court records made by a party prior to trial.

B.  1.  SERVICE.  Service of a subpoena upon a person named therein shall be made by delivering or mailing a copy thereof to such person and, if the person's attendance is demanded, by tendering to that person the fees for one (1) day's attendance and the mileage allowed by law.  Service of a subpoena may be accomplished by any person who is eighteen (18) years of age or older.  A copy of any subpoena that commands production of documents and things or inspection of premises before trial shall be served on each party in the manner prescribed by subsection B of Section 2005 of this title.  If the subpoena commands production of documents and things or inspection of premises from a nonparty before trial but does not require attendance of a witness, the subpoena shall specify a date for the production or inspection that is at least seven (7) days after the date that the subpoena and copies of the subpoena are served on the witness and all parties, and the subpoena shall include the following language:  "In order to allow objections to the production of documents and things to be filed, you should not produce them until the date specified in this subpoena, and if an objection is filed, until the court rules on the objection."

2.  Service of a subpoena by mail may be accomplished by mailing a copy thereof by certified mail with return receipt requested and delivery restricted to the person named in the subpoena.  The person serving the subpoena shall make proof of service thereof to the court promptly and, in any event, before the witness is required to testify at the hearing or trial.  If service is made by a person other than a sheriff or deputy sheriff, such person shall make affidavit thereof.  If service is by mail, the person serving the subpoena shall show in the proof of service the date and place of mailing and attach a copy of the return receipt showing that the mailing was accepted.  Failure to make proof of service does not affect the validity of the service, but service of a subpoena by mail shall not be effective if the mailing was not accepted by the person named in the subpoena.  Costs of service shall be allowed whether service is made by the sheriff, the sheriff's deputy, or any other person.  When the subpoena is issued on behalf of a state department, board, commission, or legislative committee, fees and mileage shall be paid to the witness at the conclusion of the testimony out of funds appropriated to the state department, board, commission, or legislative committee.

C.  PROTECTION OF PERSONS SUBJECT TO SUBPOENAS.

1.  A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.  The court on behalf of which the subpoena was issued shall enforce this duty and impose upon the party or attorney, or both, in breach of this duty an appropriate sanction, which may include, but is not limited to, lost earnings and a reasonable attorney fee.

2. a. A person commanded to produce and permit inspection and copying of designated books, papers, documents or tangible things, or inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition, hearing or trial.

b. Subject to paragraph 2 of subsection D of this section, a person commanded to produce and permit inspection and copying or any party may, within fourteen (14) days after service of the subpoena or before the time specified for compliance if such time is less than fourteen (14) days after service, serve written objection to inspection or copying of any or all of the designated materials or of the premises.  An objection that all or a portion of the requested material will or should be withheld on a claim that it is privileged or subject to protection as trial preparation materials shall be made within this time period and in accordance with subsection D of this section.  If the objection is made by the witness, the witness shall serve the objection on all parties; if objection is made by a party, the party shall serve the objection on the witness and all other parties.  If objection is made, the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of the court by which the subpoena was issued.  For failure to object in a timely fashion, the court may assess reasonable costs and attorney fees or take any other action it deems proper; however, a privilege or the protection for trial preparation materials shall not be waived solely for a failure to timely object under this section.  If objection has been made, the party serving the subpoena may, upon notice to the person commanded to produce, move at any time for an order to compel the production.  Such an order to compel production shall protect any person who is not a party or an officer of a party from significant expense resulting from the inspection and copying commanded.

3. a. On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it:

(1) fails to allow reasonable time for compliance; or

(2) requires a person to travel to a place beyond the limits allowed under paragraph 3 of subsection A of this section; or

(3) requires disclosure of privileged or other protected matter and no exception or waiver applies; or

(4) subjects a person to undue burden; or

(5) requires production of books, papers, documents or tangible things that fall outside the scope of discovery permitted by Section 3226 of this title.

b. If a subpoena:

(1) requires disclosure of a trade secret or other confidential research, development, or commercial information; or

(2) requires disclosure of an unretained expert's opinion or information not describing specific events or occurrences in dispute and resulting from the expert's study made not at the request of any party,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena.  However, if the party in whose behalf the subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production only upon specified conditions.

D.  DUTIES IN RESPONDING TO SUBPOENA.

1.  A person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall organize and label them to correspond with the categories in the demand.

2.  When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials, the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not produced that is sufficient to enable the demanding party to contest the claim.

E.  CONTEMPT.

Failure by any person without adequate excuse to obey a subpoena served upon him or her may be deemed a contempt of the court from which the subpoena issued.

Added by Laws 1985, c. 277, § 4, eff. Nov. 1, 1985.  Amended by Laws 1993, c. 351, § 1, eff. Sept. 1, 1993; Laws 1994, c. 343, § 10, eff. Sept. 1, 1994; Laws 1996, c. 61, § 2, eff. Nov. 1, 1996; Laws 1998, c. 374, § 2, eff. Nov. 1, 1998; Laws 1999, c. 293, § 19, eff. Nov. 1, 1999; Laws 2000, c. 172, § 1, eff. Nov. 1, 2000; Laws 2002, c. 92, § 1, eff. Nov. 1, 2002; Laws 2002, c. 468, § 21, eff. Nov. 1, 2002.

§122004.2.  Notice of pendency of action.

NOTICE OF PENDENCY OF ACTION

A.  Upon the filing of a petition, the action is pending so as to charge third persons with notice of its pendency.  While an action is pending, no third person shall acquire an interest in the subject matter of the suit as against the prevailing party's title; except that:

1.  As to actions in either state or federal court involving real property, such notice shall be effective from and after the time that a notice of pendency of action, identifying the case and the court in which it is pending and giving the legal description of the land affected by the action, is filed of record in the office of the county clerk of the county wherein the land is situated; and

2.  Notice of the pendency of an action shall have no effect unless service of process is made upon the defendant or service by publication is commenced within one hundred twenty (120) days after the filing of the petition.

B.  Except as to mechanics and materialman lien claimants, any interest in real property which is the subject matter of an action pending in any state or federal court, acquired or purported to be acquired subsequent to the filing of a notice of pendency of action as provided in subsection A of this section, or acquired or purported to be acquired prior to but filed or perfected after the filing of such notice of pendency of action, shall be void as against the prevailing party or parties to such action.

C.  No person purporting to acquire or perfect an interest in real property in contravention of this section need be given notice of a sale upon execution or of hearing upon confirmation thereof.

Added by Laws 1985, c. 277, § 5, eff. Nov. 1, 1985.  Amended by Laws 1987, c. 189, § 4, operative Nov. 1, 1987.

§122005.  Service and filing of pleadings and other papers.

SERVICE AND FILING OF PLEADINGS AND OTHER PAPERS

A.  SERVICE:  WHEN REQUIRED.  Except as otherwise provided in this title, every order required by its terms to be served, every pleading subsequent to the original petition unless the court otherwise orders because of numerous defendants, every paper relating to discovery required to be served upon a party or any other person unless the court otherwise orders, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, and similar paper shall be served upon each of the parties.  No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in Section 2004 of this title.

B.  SERVICE:  HOW MADE.  Whenever pursuant to this act service is required or permitted to be made upon a party represented by an attorney the service shall be made upon the attorney unless service upon the party himself is ordered by the court or final judgment has been rendered and the time for appeal has expired.  Service upon the attorney or upon a party shall be made by delivering a copy to him or by mailing it to him at his lastknown address or, if no address is known, by leaving it with the clerk of the court.  Delivery of a copy within this section means:

1.  Handing it to the attorney or to the party; or

2.  Leaving it at his office with his clerk or other person in charge thereof; or

3.  If there is no one in charge, leaving it in a conspicuous place therein; or

4.  If the office is closed or the person to be served has no office, leaving it at his dwelling house or usual place of abode with some person residing therein who is fifteen (15) years of age or older.

Except for service of the summons and the original petition, service by mail is complete upon mailing.

C.  SERVICE:  NUMEROUS DEFENDANTS.  In any action in which there are unusually large numbers of defendants, the court, upon motion or of its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants and that any crossclaim, counterclaim, or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties.  A copy of every such order shall be served upon the parties in such manner and form as the court directs.

D.  FILING.  All papers after the petition required to be served upon a party shall be filed with the court either before service or within a reasonable time thereafter, but the court may on motion of a party or on its own initiative order that depositions upon oral examination and interrogatories, requests for documents, requests for admission, and answers and responses thereto not be filed unless on order of the court or for use in the proceeding.  All papers filed with the court shall include a statement setting forth the names of the persons served and the date, place, and method of service.

E.  FILING WITH THE COURT DEFINED.

1.  The filing of papers with the court as required by this act shall be made by filing them with the clerk of the court, except that the judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and forthwith transmit them to the office of the clerk.

2.  A duplicate of any paper shall be acceptable for filing with the court and shall have the same force and effect as an original.  For purposes of this section a duplicate is a copy produced on unglazed white or eggshell paper by mechanical, chemical or electronic means, or by other equivalent technique, which accurately reproduces the original.  A duplicate that is acceptable for filing shall not be refused because any signatures thereon are duplicates.  A carbon copy shall not be considered a duplicate for purposes of this section.

3.  Papers may be filed by facsimile or other electronic transmission directly to the court or the court clerk as permitted by a rule of court.  The Administrative Office of the Courts shall promulgate rules for the district court for the filing of papers transmitted by facsimile or other electronic transmission device.  Rules for facsimile or other electronic transmission filing must have the approval of the Supreme Court.

4.  The clerk shall not refuse to accept for filing any paper solely because it is not presented in proper form as required by these rules or any local rules or practices.

Added by Laws 1984, c. 164, § 5, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 277, § 6, eff. Nov. 1, 1985; Laws 1993, c. 351, § 2, eff. Sept. 1, 1993; Laws 1997, c. 239, § 5, eff. July 1, 1997.

§122005.1.  Service of postjudgment motions in divorce actions.

SERVICE OF POSTJUDGMENT MOTIONS IN DIVORCE ACTIONS

All postjudgment motions pertaining to divorce proceedings shall

be served in accordance with subsection C of Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1986, c. 122, § 1, operative August 1, 1986.

§12-2005.2.  Entry of appearance - Out-of-state counsel - Withdrawal - Address of record.

ENTRY OF APPEARANCE; OUT-OF-STATE COUNSEL;

WITHDRAWAL; ADDRESS OF RECORD

A.  ENTRY OF APPEARANCE.  Every party to any civil proceeding in the district courts shall file an entry of appearance by counsel or personally as an unrepresented party when no other pleading or other paper in the case by that counsel or party has been filed, but no later than the first filing of any pleading or other paper in the case by that counsel or party.  In the event a party changes, adds, or substitutes counsel, new counsel must immediately file an entry of appearance as set forth in this section.  The entry of appearance shall include the name and signature of counsel or the unrepresented party, the name of the party represented by counsel, the mailing address, telephone and fax numbers, Oklahoma Bar Association number, and name of the law firm, if any.  Copies shall be served on all other parties of record.  Filing an entry of appearance as required by this section does not waive any defenses enumerated in subsection B of Section 2012 of Title 12 of the Oklahoma Statutes.

B.  COUNSEL NOT LICENSED IN OKLAHOMA.  All motions of counsel not licensed to practice in Oklahoma shall comply with the requirements of Section 5 of Article 2 of the Rules Creating and Controlling the Oklahoma Bar Association in Appendix 1 of Title 5 of the Oklahoma Statutes.  The statement required by Section 5 of Article 2 of the Rules Creating and Controlling the Oklahoma Bar Association shall be in the form of an affidavit attached to the motion.  The motion shall show that the requirements of Section 5 of Article 2 of the Rules Creating and Controlling the Oklahoma Bar Association are fulfilled.  The required entry of appearance of the associate attorney shall be filed with the motion and affidavit.

C.  WITHDRAWAL OF COUNSEL.  A motion to withdraw may be filed at any time.  All motions to withdraw shall be accompanied by a proposed order.  No counsel may withdraw from a pending case without leave of the court.  The counsel filing the motion shall serve a copy of the motion on the client and all attorneys of record.  All motions to withdraw shall be signed by the party on whose behalf counsel has previously appeared or contain a certificate by counsel that:

1.  The client has knowledge of counsel's intent to withdraw; or

2.  Counsel has made a good faith effort to notify the client and the client cannot be located.

In civil actions, the court may grant a motion to withdraw where there is no successor counsel only if the withdrawing attorney clearly states in the body of the motion the name and address of the party.  The order allowing withdrawal shall notify the unrepresented party that an entry of appearance must be filed either by the party pro se or by substitute counsel within thirty (30) days from the date of the order permitting the withdrawal and that a failure of the party to prosecute or defend the case may result in dismissal of the case without prejudice or a default judgment against the party.  If no entry of appearance is filed within thirty (30) days from the date of the order permitting withdrawal, then the unrepresented party, other than a corporation, is deemed to be representing himself or herself and acting pro se.  In all cases, counsel seeking to withdraw shall advise the court if the case is currently set for motion docket, pretrial conference, or trial.

D.  ADDRESS OF RECORD.  The address of record for any attorney or party appearing in a case pending in any district court shall be the last address provided to the court.  The attorney or unrepresented party must, in all cases pending before the court involving the attorney or party, file with the court and serve upon all counsel and unrepresented parties a notice of a change of address.  Any attorney or unrepresented party has the duty of maintaining a current address with the court.  Service of notice to the address of record of counsel or an unrepresented party shall be considered valid service for all purposes, including dismissal of cases for failure to appear.

E.  NOTICE OF CHANGE OF ADDRESS.  All attorneys and unrepresented parties shall give immediate notice to the court of a change of address by filing notice with the court clerk.  The notice of the change of address shall contain the same information required in the entry of appearance, shall be served on all parties, and a copy shall be provided to the assigned judge.  If an attorney or an unrepresented party files an entry of appearance, the court will assume the correctness of the last address of record until a notice of change of address is received.  Attorneys of record who change law firms shall notify the court clerk and the assigned judge of the status of representation of their clients, and shall immediately withdraw, when appropriate.

Added by Laws 2002, c. 468, § 22, eff. Nov. 1, 2002.

§12-2006.  Time.

TIME

A.  COMPUTATION.  1.  In computing any period of time prescribed or allowed by this title, by the rules of any court of this state, or by order of a court of this state, the day of the act, event, or default from which the designated period of time begins to run shall not be included.  The last day of the period so computed shall be included, unless it is a legal holiday as defined by Section 82.1 of Title 25 of the Oklahoma Statutes or any other day when the office of the court clerk does not remain open for public business until the regularly scheduled closing time, in which event the period runs until the end of the next day which is not a legal holiday or a day when the office of the court clerk does not remain open for public business until the regularly scheduled closing time.  Except for the times provided in Sections 765, 990.3, 1148.4, 1148.5, 1148.5A, and 1756 of this title, when the period of time prescribed or allowed is less than eleven (11) days, intermediate legal holidays and any other day when the office of the court clerk does not remain open for public business until the regularly scheduled closing time, shall be excluded from the computation.

2.  For actions filed on or after November 1, 1999, and on or before June 30, 2000, any period of time prescribed or allowed by this title, by the rules of any court, by an order of a court, or by any applicable statute, shall be computed pursuant to the shortest time prescribed by the law in effect before November 1, 1999, the law in effect prior to the effective date of this act, or this act, unless the court finds that to do so would result in injustice.

B.  ENLARGEMENT.  When by this title or by a notice given thereunder by order of court an act is required or allowed to be done at or within a specified time, the court for cause shown may at any time in its discretion:

1.  With or without motion or notice order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

2.  Upon motion made after the expiration of the specified period permit the act to be done where the failure to act was the result of excusable neglect; but it may not extend the time set forth in this title for taking an appeal from a judgment, decree or appealable order, or for seeking a new trial, a judgment notwithstanding the verdict, or to correct, open, modify, vacate or reconsider a judgment, decree, or appealable order, except as provided in the sections governing such proceedings.

C.  FOR MOTIONS - AFFIDAVITS.  A written motion, other than one which may be heard ex parte, and notice of the hearing thereof, shall be served not later than five (5) days before the time specified for the hearing, unless a different period is fixed by the Oklahoma Statutes, court rules, or by an order of the court.  Such an order may for cause shown be made on ex parte application.  When a motion is supported by affidavit, the affidavit shall be served with the motion.

D.  ADDITIONAL TIME AFTER SERVICE BY MAIL.  Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon the party and the notice or paper is served upon the party by mail, three (3) days shall be added to the prescribed period; provided, however, when a summons and petition are served by mail, a defendant shall serve an answer within twenty (20) days or thirty-five (35) days if pursuant to subsection A of Section 2012 of this title, after the date of receipt or if refused, the date of refusal of the summons and petition by the defendant.

Added by Laws 1984, c. 164, § 6, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 277, § 7, eff. Nov. 1, 1985; Laws 1995, c. 253, § 4, eff. Nov. 1, 1995; Laws 1999, c. 293, § 20, eff. Nov. 1, 1999; Laws 2000, c. 260, § 1, emerg. eff. June 1, 2000; Laws 2001, c. 178, § 1, emerg. eff. May 2, 2001.

§122007.  Pleadings allowed - Form of motions.

PLEADINGS ALLOWED; FORM OF MOTIONS

A.  PLEADINGS.  There shall be a petition and an answer; a reply to a counterclaim denominated as such; an answer to a crossclaim, if the answer contains a crossclaim denominated as such; a thirdparty petition, if a person who was not an original party is summoned under the provisions of Section 14 of this act; and a thirdparty answer, if a thirdparty petition is served.  No other pleading shall be allowed, except that the court may order a reply to an answer or a thirdparty answer.

B.  MOTIONS AND OTHER PAPERS.

1.  An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought.  The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion.

2.  The rules applicable to captions, signing, and other matters of form of pleadings apply to all motions and other papers provided for by this act.

3.  All motions shall be signed in accordance with Section 11 of this act.

C.  DEMURRERS TO THE PLEADINGS, PLEAS, ETC., ABOLISHED.  Demurrers to the pleadings, pleas, and exceptions for insufficiency of a pleading shall not be used.

Added by Laws 1984, c. 164, § 7, eff. Nov. 1, 1984.

§122008.  General rules of pleading.

GENERAL RULES OF PLEADING

A.  CLAIMS FOR RELIEF.  A pleading which sets forth a claim for relief, whether an original claim, counterclaim, crossclaim or thirdparty claim, shall contain:

1.  A short and plain statement of the claim showing that the pleader is entitled to relief; and

2.  A demand for judgment for the relief to which he deems himself entitled.  Every pleading demanding relief for damages in money in excess of Ten Thousand Dollars ($10,000.00) shall, without demanding any specific amount of money, set forth only that the amount sought as damages is in excess of Ten Thousand Dollars ($10,000.00), except in actions sounding in contract.  Every pleading demanding relief for damages in money in an amount of Ten Thousand Dollars ($10,000.00) or less shall specify the amount of such damages sought to be recovered.

Relief in the alternative or of several different types may be demanded.

B.  DEFENSES; FORM OF DENIALS.  A party shall state in short and plain terms his defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies.  If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this statement has the effect of a denial.  Denials shall fairly meet the substance of the averments denied.  When a pleader intends in good faith to deny only a part or a qualification of an averment, he shall specify so much of it as is true and material and shall deny only the remainder.  Unless the pleader intends in good faith to controvert all the averments of the preceding pleading, he may make his denials as specific denials of designated averments or paragraphs or he may generally deny all the averments except such designated averments or paragraphs as he expressly admits; but, when he does so intend to controvert all its averments, he may do so by general denial subject to the obligations set forth in Section 2011 of this title.

C.  AFFIRMATIVE DEFENSES.  In pleading to a preceding pleading, a party shall set forth affirmatively:

1.  Accord and satisfaction;

2.  Arbitration and award;

3.  Assumption of risk;

4.  Contributory negligence;

5.  Discharge in bankruptcy;

6.  Duress;

7.  Estoppel;

8.  Failure of consideration;

9.  Fraud;

10.  Illegality;

11.  Injury by fellow servant;

12.  Laches;

13.  License;

14.  Payment;

15.  Release;

16.  Res judicata;

17.  Statute of frauds;

18.  Statute of limitations;

19.  Waiver; and

20.  Any other matter constituting an avoidance or affirmative defense.

When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court on terms, if justice so requires, shall treat the pleading as if there had been a proper designation.

D.  EFFECT OF FAILURE TO DENY.  Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading.  Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided.

E.  PLEADING TO BE CONCISE AND DIRECT; CONSISTENCY.

1.  Each averment of a pleading shall be simple, concise, and direct.  No technical forms of pleadings or motions are required.

2.  A party may set forth, and at trial rely on, two or more statements of a claim or defense alternately or hypothetically, either in one count or defense or in separate counts or defenses.  When two or more statements are made in the alternative and one of them if made independently would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements.  A party may also state as many separate claims or defenses as he has regardless of consistency and whether based on legal or equitable grounds.  All statements shall be made subject to the obligations set forth in Section 2011 of this title.

F.  CONSTRUCTION OF PLEADINGS.  All pleadings shall be so construed as to do substantial justice.

Added by Laws 1984, c. 164, § 8, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 78, § 2, eff. Nov. 1, 1987.

§122009.  Pleading special matters.

PLEADING SPECIAL MATTERS

A.  CAPACITY.  It is not necessary to aver the capacity of a party to sue or be sued or the authority of a party to sue or be sued in a representative capacity or the legal existence of an organized association of persons that is made a party.  When a party desires to raise an issue as to the legal existence of any party or the capacity of any party to sue or be sued or the authority of a party to sue or be sued in a representative capacity, he shall do so by negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge, and he shall have the burden of proof on that issue.

B.  FRAUD, MISTAKE, CONDITION OF THE MIND.  In all averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated with particularity.  Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

C.  CONDITIONS PRECEDENT.  In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally that all conditions precedent have been performed or have occurred.  A denial of performance or occurrence shall be made specifically and with particularity.

D.  OFFICIAL DOCUMENT OR ACT.  In pleading an official document or official act it is sufficient to aver that the document was issued or the act done in compliance with law.

E.  JUDGMENT.  In pleading a judgment or decision of a domestic or foreign court, judicial or quasijudicial tribunal, or of a board or officer, it is sufficient to aver the judgment or decision without setting forth matter showing jurisdiction to render it.

F.  TIME AND PLACE.  For the purpose of testing the sufficiency of a pleading, averments of time and place are material and shall be considered like all other averments of material matter.

G.  SPECIAL DAMAGE.  When items of special damage are claimed, their nature shall be specifically stated.  In actions where exemplary or punitive damages are sought, the petition shall not state a dollar amount for damages sought to be recovered but shall state whether the amount of damages sought to be recovered is in excess of or not in excess of Ten Thousand Dollars ($10,000.00).

Added by Laws 1984, c. 164, § 9, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 78, § 3, eff. Nov. 1, 1987.

§122010.  Form of pleadings.

FORM OF PLEADINGS

A.  CAPTION; NAMES OF PARTIES.  Every pleading shall contain a caption setting forth the name of the court, the title of the action, the file number, and a designation as in subsection A of Section 7 of this act.  In the petition the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.  In a thirdparty petition the title of the action shall include the names of the parties to the thirdparty action; a counterclaim and a crossclaim shall include the names of the claimants and the parties against whom the claim is asserted; and a motion and petition in intervention shall include the names of the intervenors and the adverse parties.  When a party is suing or being sued in a representative capacity, this should be stated in the title of the action.

B.  PARAGRAPHS; SEPARATE STATEMENTS.  All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings.  Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever a separation facilitates the clear presentation of the matters set forth.

C.  ADOPTION BY REFERENCE; EXHIBITS.  Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion.  A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes.

Added by Laws 1984, c. 164, § 10, eff. Nov. 1, 1984.

§12-2011.  Signing of pleadings.

SIGNING OF PLEADINGS

A.  SIGNATURE.  Every pleading, written motion, and other paper shall be signed by at least one attorney of record in his individual name, whose Oklahoma Bar Association identification number shall be stated, or, if the party is not represented by an attorney, shall be signed by the party.  Each paper shall state the address of the signer and telephone number, if any.  Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit.  An unsigned paper shall be stricken unless the omission of the signature is corrected promptly after being called to the attention of the attorney or party.

B.  REPRESENTATIONS TO COURT.  By presenting to the court, whether by signing, filing, submitting, or later advocating, a pleading, written motion, or other paper, an attorney or unrepresented party is certifying that to the best of the person's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:

1.  It is not being presented for any improper or frivolous purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

2.  The claims, defenses and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law;

3.  The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; and

4.  The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on a lack of information or belief.

C.  SANCTIONS.  If, after notice and a reasonable opportunity to respond, the court determines that subsection B of this section has been violated, the court shall, subject to the conditions stated below, impose an appropriate sanction upon the attorneys, law firms, or parties that have violated subsection B of this section or are responsible for the violation.

1.  HOW INITIATED.

a. By Motion.  A motion for sanctions under this rule shall be made separately from other motions or requests and shall describe the specific conduct alleged to violate subsection B of this section.  It shall be served as provided in Section 2005 of this title, but shall not be filed with or presented to the court unless, within twenty-one (21) days after service of the motion or such other period as the court may prescribe, the challenged paper, claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected.  If warranted, the court may award to the party prevailing on the motion the reasonable expenses and attorneys fees incurred in presenting or opposing the motion.  Absent exceptional circumstances, a law firm shall be held jointly responsible for violations committed by its partners, associates, and employees.

b. On Court's Initiative.  On its own initiative, the court may enter an order describing the specific conduct that appears to violate subsection B of this section and directing an attorney, law firm, or party to show cause why it has not violated subsection B of this section with respect thereto.

2.  NATURE OF SANCTIONS;  LIMITATIONS.  A sanction imposed for violation of this section shall be limited to what is sufficient to deter repetition of such conduct or comparable conduct by others similarly situated.  Subject to the limitations in subparagraphs a, b and c of this paragraph, the sanction may consist of, or include, directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reasonable attorneys fees and other expenses incurred as a direct result of the violation.

a. Monetary sanctions shall not be awarded against a represented party for a violation of paragraph 2 of subsection B of this section.

b. Monetary sanctions shall not be awarded on the court's initiative unless the court issues its order to show cause before a voluntary dismissal or settlement of the claims made by or against the party which is, or whose attorneys are, to be sanctioned.

c. Monetary sanctions shall be awarded for any violations of paragraph 1 of subsection B of this section.  The sanctions shall consist of an order directing payment of reasonable costs, including attorney fees, incurred by the movant with respect to the conduct for which the sanctions are imposed.  In addition, the court may impose any other sanctions authorized by this paragraph.

3.  ORDER.  When imposing sanctions, the court shall describe the conduct determined to constitute a violation of this section and explain the basis for the sanction imposed.

D.  INAPPLICABILITY TO DISCOVERY.  This section does not apply to disclosures and discovery requests, responses, objections, and motions that are subject to the provisions of Sections 3226 through 3237 of this title.

E.  DEFINITION.  As used in this section, "frivolous" means the action or pleading was knowingly asserted in bad faith, was unsupported by any credible evidence, was not grounded in fact, or was unwarranted by existing law or a good faith argument for the extension, modification, or reversal of existing law or the establishment of new law.

Added by Laws 1984, c. 164, § 11, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 277, § 8, eff. Nov. 1, 1985; Laws 1987, c. 78, § 4, eff. Nov. 1, 1987; Laws 1994, c. 343, § 11, eff. Sept. 1, 1994; Laws 2004, c. 368, § 10, eff. Nov. 1, 2004.

§12-2011.1.  Finding of frivolous claim - Actions not arising out of contract - Award of costs and attorney fees.

In any action not arising out of contract, the court shall, upon granting a motion to dismiss an action or a motion for summary judgment or subsequent to adjudication on the merits, determine whether a claim or defense asserted in the action by a nonprevailing party was frivolous.  As used in this section, "frivolous" means the action was knowingly asserted in bad faith, was unsupported by any credible evidence, was not grounded in fact, or was unwarranted by existing law or a good faith argument for the extension, modification, or reversal of existing law or the establishment of new law.  Upon so finding, the court shall enter a judgment ordering such nonprevailing party to reimburse the prevailing party for reasonable costs, including attorney fees, incurred with respect to such claim or defense.  In addition, the court may impose any sanction authorized by Section 2011 of Title 12 of the Oklahoma Statutes.

Added by Laws 2004, c. 370, § 1, eff. Nov. 1, 2004.

§12-2012.  Defenses and objections - When and how presented - By pleading or motion.

DEFENSES AND OBJECTIONS; WHEN AND HOW PRESENTED;

BY PLEADING OR MOTION

A.  WHEN PRESENTED.  1.  Unless a different time is prescribed by law, a defendant shall serve an answer:

a. within twenty (20) days after the service of the summons and petition upon the defendant,

b. within twenty (20) days after the service of the summons and petition upon the defendant, or within the last day for answering if applicable; provided, a defendant may file a reservation of time which shall extend the time to respond twenty (20) days from the last date for answering.  The filing of such a reservation of time waives defenses of paragraphs 2, 3, 4, 5, 6, and 9 of subsection B of this section.

2.  A party served with a pleading stating a crossclaim against that party shall serve an answer thereto within twenty (20) days after the service upon the party.

3.  The plaintiff shall serve a reply to a counterclaim in the answer within twenty (20) days after service of the answer or, if a reply is ordered by the court, within twenty (20) days after service of the order, unless the order otherwise directs.

4.  The party requesting a summons to be issued or filing a counter-claim or cross-claim may elect to have the answer served within thirty-five (35) days in lieu of the twenty (20) days set forth in this section.

5.  The service of a motion permitted under this section or a motion for summary judgment alters these periods of time as follows: if the court denies the motion or postpones its disposition until the trial on the merits, the responsive pleading shall be served within twenty (20) days after notice of the court's action, unless a different time is fixed by order of the court.

B.  HOW PRESENTED.  Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, crossclaim, or thirdparty claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion:

1.  Lack of jurisdiction over the subject matter;

2.  Lack of jurisdiction over the person;

3.  Improper venue;

4.  Insufficiency of process;

5.  Insufficiency of service of process;

6.  Failure to state a claim upon which relief can be granted;

7.  Failure to join a party under Section 2019 of this title;

8.  Another action pending between the same parties for the same claim;

9.  Lack of capacity of a party to be sued; and

10.  Lack of capacity of a party to sue.

A motion making any of these defenses shall be made before pleading if a further pleading is permitted.  No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion.  If a pleading sets forth a claim for relief to which the adverse party is not required to serve a responsive pleading, the adverse party may assert at the trial any defense in law or fact to that claim for relief.  If, on a motion asserting the defense numbered 6 of this subsection to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and all parties shall be given reasonable opportunity to present all material made pertinent to the motion by the rules for summary judgment.  A motion to dismiss for failure to state a claim upon which relief can be granted shall separately state each omission or defect in the petition, and a motion that does not specify such defects or omissions shall be denied without a hearing and the defendant shall answer within twenty (20) days after notice of the court's action.

C.  PRELIMINARY HEARINGS.  The defenses specifically enumerated in paragraphs 1 through 10 of subsection B of this section, whether made in a pleading or by motion, and the motion to strike mentioned in subsection D of this section shall be heard and determined before trial on application of any party, unless the court orders that the hearing and determination thereof be deferred until the trial.  If the court determines that venue is proper, the action shall not be dismissed for improper venue as a result of the jury's verdict or the subsequent ruling of the court on a demurrer to the evidence or a motion for a directed verdict.

D.  MOTION TO STRIKE.  Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted by this act, upon motion made by a party within twenty (20) days after the service of the pleading upon the party or upon the court's own initiative at any time, the court may order stricken from any pleading any insufficient defense.  If, on a motion to strike an insufficient defense, matters outside the pleadings are presented to and not excluded by the court, the motion shall be treated as one for partial summary judgment and all parties shall be given reasonable opportunity to present all materials made pertinent to  the motion by the rules for summary judgment.

E.  CONSOLIDATION OF DEFENSES IN MOTION.  A party who makes a motion under this section may join with it any other motions herein provided for and then available to the party.  If a party makes a motion under this section but omits therefrom any defense or objection then available to the party which this section permits to be raised by motion, the party shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in paragraph 2 of subsection F of this section on the grounds there stated.  The court in its discretion may permit a party to amend a motion by stating additional defenses or objections if an amendment is sought at least five (5) days before the hearing on the motion.

F.  WAIVER OR PRESERVATION OF CERTAIN DEFENSES.

1.  A defense of lack of jurisdiction over the person, improper venue, insufficiency of process, insufficiency of service of process, failure to state a claim upon which relief can be granted, or lack of capacity of a party to be sued is waived:

a. if omitted from a motion that raises any of the defenses or objections which this section permits to be raised by motion, or

b. if it is not made by motion and it is not included in a responsive pleading or an amendment thereof permitted by subsection A of Section 2015 of this title to be made as a matter of course.  A motion to strike an insufficient defense is waived if not raised as in subsection D of this section.

2.  A defense of failure to join a party indispensable under Section 2019 of this title may be made in any pleading permitted or ordered under subsection A of Section 2007 of this title or at the trial on the merits.  A defense of another action pending between the same parties for the same claim or a defense of lack of capacity of a party to sue may be made in any pleading permitted or ordered pursuant to the provisions of subsection A of Section 2007 of this title or at the pretrial conference.

3.  Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.

4.  A waiver of the defense in paragraph 6 of subsection B of this section does not preclude a later contention that a party is not entitled to any relief as a matter of law, either by motion for summary judgment, or by demurrer or motion at or after trial.

G.  FINAL DISMISSAL ON FAILURE TO AMEND.  On granting a motion to dismiss a claim for relief, the court shall grant leave to amend if the defect can be remedied and shall specify the time within which an amended pleading shall be filed.  If the amended pleading is not filed within the time allowed, final judgment of dismissal with prejudice shall be entered on motion except in cases of excusable neglect.  In such cases amendment shall be made by the party in default within a time specified by the court for filing an amended pleading.  Within the time allowed by the court for filing an amended pleading, a plaintiff may voluntarily dismiss the action without prejudice.

Added by Laws 1984, c. 164, § 12, eff. Nov. 1, 1984.  Amended by Laws 2000, c. 380, § 4, eff. Nov. 1, 2000; Laws 2002, c. 468, § 23, eff. Nov. 1, 2002; Laws 2004, c. 181, § 5, eff. Nov. 1, 2004.

§122013.  Counterclaim and crossclaim.

COUNTERCLAIM AND CROSSCLAIM

A.  COMPULSORY COUNTERCLAIMS.  A pleading shall state as a counterclaim any claim which at the time of serving the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrence that is the subject matter of the opposing party's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction.  But the pleader need not state the claim if:

1.  At the time the action was commenced the claim was the subject of another pending action; or

2.  The opposing party brought suit upon his claim by attachment or other process by which the court did not acquire jurisdiction to render a personal judgment on that claim, and the pleader is not stating any counterclaim pursuant to this section.

B.  PERMISSIVE COUNTERCLAIMS; CONTINGENT COUNTERCLAIMS.

1.  A pleading may state as a counterclaim any claim against an opposing party not arising out of the transaction or occurrence that is the subject matter of the opposing party's claim.

2.  A pleading may state as a counterclaim against an opposing party a contingent claim that the opposing party may be liable to the counterclaimant for all or part of a claim asserted in the action against the counterclaimant.

C.  COUNTERCLAIM EXCEEDING OPPOSING CLAIMS; STATUTES OF LIMITATION.  A counterclaim may or may not diminish or defeat the recovery sought by the opposing party.  It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.  Where a counterclaim and the claim of the opposing party arise out of the same transaction or occurrence, the counterclaim shall not be barred by a statute of limitation notwithstanding that it was barred at the time the petition was filed, and the counterclaimant shall not be precluded from recovering an affirmative judgment.  Where a counterclaim and the claim of the opposing party:

1.  Do not arise out of the same transaction or occurrence;

2.  Both claims are for money judgments;

3.  Both claims had accrued before either was barred by a statute of limitation; and

4.  The counterclaim is barred by a statute of limitation at the time that it is asserted, whether in an answer or an amended answer, the counterclaim may be asserted only to reduce the opposing party's claim.

Where a counterclaim was barred by a statute of limitation before the claim of the opposing party arose, the barred counterclaim cannot be used for any purpose.

D.  COUNTERCLAIMS AGAINST ASSIGNED CLAIMS.  A party, other than a holder in due course, who acquires a claim by assignment or otherwise, takes the claim subject to any defenses or counterclaims that could have been asserted against the person from whom he acquired the claim, but the recovery on a counterclaim may be asserted only to reduce the recovery of the opposing party.

E.  CLAIM MATURING OR ACQUIRED AFTER PLEADING.  A claim which either matured or was acquired by the pleader after serving his pleading may, with the permission of the court, be presented as a counterclaim or a crossclaim by supplemental pleading.

F.  OMITTED COUNTERCLAIM.  When a pleader fails to set up an omitted counterclaim by amendment within twenty (20) days after service as authorized by subsection A of Section 2015 of this title, he may with leave of court or by written consent of the adverse party set up the counterclaim by amendment where the failure to assert it was due to oversight, inadvertence, excusable neglect, or where justice requires.

G.  CROSSCLAIMS.  A pleading may state as a crossclaim any claim by one party against any party who is not an opposing party arising out of the transaction or occurrence that is the subject matter either of the original action or of a claim therein or relating to any property that is the subject matter of the original action.  A crossclaim may assert a claim that the party against whom it is asserted is or may be liable to the crossclaimant for all or part of a claim asserted in the action against the crossclaimant.

H.  JOINDER OF ADDITIONAL PARTIES.  Persons other than those made parties to the original action may be made parties to a counterclaim or crossclaim in accordance with the provisions of Sections 2019 and 2020 of this title.

I.  SEPARATE TRIALS; SEPARATE JUDGMENTS.  A court may order separate trials of a counterclaim or a crossclaim.  A counterclaim or a crossclaim may proceed to trial and judgment thereon may be rendered even if the claim of the opposing party has been dismissed or otherwise disposed of.

Added by Laws 1984, c. 164, § 13, eff. Nov. 1, 1984.  Amended by Laws 1986, c. 227, § 6, eff. Nov. 1, 1986; Laws 1988, c. 181, § 2, eff. Nov. 1, 1988.

§122014.  Thirdparty practice.

THIRDPARTY PRACTICE

A.  WHEN DEFENDANT MAY BRING IN THIRD PARTY.  At any time after commencement of the action a defending party, as a thirdparty plaintiff, may cause a summons and petition to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him or who is liable to him on a claim arising out of the transaction or occurrence that is the subject matter of a claim that is asserted against him.  The thirdparty plaintiff need not obtain leave to make the service if he files the thirdparty petition not later than ten (10) days after he serves his original answer.  Otherwise, he must obtain leave on motion upon notice to all parties to the action.  The person served with the summons and thirdparty petition, hereinafter called the thirdparty defendant, shall make his defenses to the thirdparty plaintiff's claim as provided in Section 12 of this act and his counterclaims against the thirdparty plaintiff and crossclaims against other thirdparty defendants as provided in Section 13 of this act.  The thirdparty defendant may assert against the plaintiff any defenses which the thirdparty plaintiff has to the plaintiff's claim.  The thirdparty defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the thirdparty plaintiff.  The plaintiff may assert any claim against the thirdparty defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the thirdparty plaintiff, and the thirdparty defendant thereupon shall assert his defenses as provided in Section 12 of this act and his counterclaims and crossclaims as provided in Section 13 of this act.  Any party may move to strike the thirdparty claim, or for its severance or separate trial.  A thirdparty defendant may proceed under this section against any person not a party to the action who is or may be liable to him for all or part of the claim made in the action against the thirdparty defendant.

B.  WHEN PLAINTIFF MAY BRING IN THIRD PARTY.  When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which pursuant to this section would entitle a defendant to do so.

Added by Laws 1984, c. 164, § 14, eff. Nov. 1, 1984.

§122015.  Amended and supplemental pleadings.

AMENDED AND SUPPLEMENTAL PLEADINGS

A.  AMENDMENTS.  A party may amend his pleading once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted and the action has not been placed upon the trial calendar, he may so amend it at any time within twenty (20) days after it is served.  Amendments to add omitted counterclaims or to add or drop parties may be made as a matter of course within the time specified above.  Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires.  A party shall respond to an amended pleading within the time remaining for response to the original pleading or within ten (10) days after the service of the amended pleading, whichever period may be longer, unless the court otherwise orders.

B.  AMENDMENTS TO CONFORM TO THE EVIDENCE.  When issues not raised by the pleadings or by the pretrial conference order, where the order has superseded the pleadings, are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings or the pretrial conference order.  Such amendment as may be necessary to cause the pleadings or the pretrial conference order to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues.  If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings or the pretrial conference order, the court may allow the pleadings or the pretrial conference order to be amended and shall do so freely when the presentation of the merits of the action will be served thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense upon the merits.  The court may grant a continuance to enable the objecting party to meet such evidence.

Where the pretrial conference order has superseded the pleadings, it is sufficient to amend the order and the pleadings shall not be amended.

C.  RELATION BACK OF AMENDMENTS.  An amendment of a pleading relates back to the date of the original pleading when:

1.  Relation back is permitted by the law that provides the statute of limitations applicable to the action; or

2.  The claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading; or

3.  The amendment changes the party or the naming of the party against whom a claim is asserted if paragraph 2 of this subsection is satisfied and, within the period provided by subsection I of Section 2004 of this title for service of the summons and petition, the party to be brought in by amendment:

a. has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits; and

b. knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.

An amendment to add an omitted counterclaim does not relate back to the date of the original answer.

The delivery or mailing of process to the Attorney General of Oklahoma, or an agency or officer who would have been a proper defendant if named, satisfies the requirements of subparagraphs a and b of this paragraph with respect to the State of Oklahoma or any agency or officer thereof to be brought into the action as a defendant.

D.  SUPPLEMENTAL PLEADINGS.  Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented.  Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense.  If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor.  A supplemental pleading relates back to the date of the original pleading if it arises out of the conduct, transaction, or occurrence set forth in the original pleading.

Added by Laws 1984, c. 164, § 15, eff. Nov. 1, 1984.  Amended by Laws 1993, c. 351, § 3, eff. Sept. 1, 1993.

§122016.  Pretrial procedure - Formulating issues.

PRETRIAL PROCEDURE; FORMULATING ISSUES

In the absence of specific superseding legislation, the procedures for conducting pretrial conferences shall be governed by rules promulgated by the Supreme Court of Oklahoma.

Added by Laws 1984, c. 164, § 16, eff. Nov. 1, 1984.

§122017.  Parties plaintiff and defendant - Capacity.

PARTIES PLAINTIFF AND DEFENDANT; CAPACITY

A.  REAL PARTY IN INTEREST.  Every action shall be prosecuted in the name of the real party in interest.  An executor, administrator, guardian, bailee, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in his own name without joining with him the party for whose benefit the action is brought.  No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

B.  CAPACITY TO SUE OR BE SUED.  Except as otherwise provided by law, any person, corporation, partnership, or unincorporated association shall have capacity to sue or be sued in this state.

C.  INFANTS OR INCOMPETENT PERSONS.  Whenever an infant or incompetent person has a representative, such as a general guardian, committee, conservator, or other like fiduciary, the representative may sue or defend on behalf of the infant or incompetent person.  If an infant or incompetent person does not have a duly appointed representative he may sue by his next friend or by a guardian ad litem.  The court shall appoint a guardian ad litem for an infant or incompetent person not otherwise represented in an action or shall make such other order as it deems proper for the protection of the infant or incompetent person.

D.  ASSIGNMENT AND SUBROGATION OF CLAIMS.  The assignment of claims not arising out of contract is prohibited.  However, nothing in this section shall be construed to affect the law in this state as relates to the transfer of claims through subrogation.

Added by Laws 1984, c. 164, § 17, eff. Nov. 1, 1984.

§122018.  Joinder of claims and remedies.

JOINDER OF CLAIMS AND REMEDIES

A.  JOINDER OF CLAIMS.  A party asserting a claim to relief as an original claim, counterclaim, crossclaim, or thirdparty claim, may join, either as independent or as alternate claims, as many claims, legal or equitable, as he has against an opposing party.

B.  JOINDER OF REMEDIES; FRAUDULENT CONVEYANCES.  Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the two claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties.  In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to him, without first having obtained a judgment establishing the claim for money.

C.  CONSOLIDATION.  When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

D.  SEPARATE TRIALS.  The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition and economy, may order a separate trial of any claim, crossclaim, counterclaim, or thirdparty claim, or of any separate issue or of any number of claims, crossclaims, counterclaims, thirdparty claims, or issues, always preserving inviolate the right of trial by jury.

Added by Laws 1984, c. 164, § 18, eff. Nov. 1, 1984.

§122019.  Joinder of persons needed for just adjudication.

JOINDER OF PERSONS NEEDED FOR JUST ADJUDICATION

A.  PERSONS TO BE JOINED IF FEASIBLE.  A person who is subject to service of process shall be joined as a party in the action if:

1.  In his absence complete relief cannot be accorded among those already parties; or

2.  He claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may:

a. as a practical matter, impair or impede his ability to protect that interest, or

b. leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest.

If he has not been so joined, the court shall order that he be made a party.  If he should join as a plaintiff but refuses to do so, he may be made a defendant or, in a proper case, an involuntary plaintiff.

B.  DETERMINATION BY COURT WHENEVER JOINDER NOT FEASIBLE.  If a person as described in paragraphs 1 and 2 of subsection A of this section cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable.  The factors to be considered by the court include:

1.  To what extent a judgment rendered in the person's absence might be prejudicial to him or those already parties;

2.  The extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided;

3.  Whether a judgment rendered in the person's absence will be adequate; and

4.  Whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

C.  PLEADING REASONS FOR NONJOINDER.  A pleading asserting a claim for relief shall state the names, if known to the pleader, of any persons as described in paragraphs 1 and 2 of subsection A of this section who are not joined and the reasons why they are not joined.

D.  EXCEPTION OF CLASS ACTIONS.  This section is subject to the provisions of Section 23 of this act.

Added by Laws 1984, c. 164, § 19, eff. Nov. 1, 1984.

§12-2020.  Permissive joinder of parties.

PERMISSIVE JOINDER OF PARTIES

A.  PERMISSIVE JOINDER.

1.  All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative:

a. in respect of or arising out of the same transaction or occurrence, or

b. if the claims arise out of a series of transactions or occurrences and any question of law or fact common to all these persons will arise in the action, or

c. if the claims are connected with the subject matter of the action.

2.  All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative:

a. any right to relief in respect of or arising out of the same transaction or occurrence, or

b. if the claims arise out of a series of transactions or occurrences and any question of law or fact common to all defendants will arise in the action, or

c. if the claims are connected with the subject matter of the action.

3.  A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded.  Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

B.  ACTIONS INVOLVING PROPERTY.  In actions to quiet title or actions to enforce mortgages or other liens, persons who assert an interest in the property that is the subject of the action may be joined although their interest does not arise from the same transaction or occurrence.  The court may order separate trials to prevent delay or prejudice.

C.  SEPARATE TRIALS.  The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and who asserts no claim against him, and may order separate trials or make other orders to prevent delay or prejudice.  In determining whether to allow joinder under this section or to order separate trials, the court shall consider if in the interest of justice such action provides a fair and convenient forum for all parties.

Added by Laws 1984, c. 164, § 20, eff. Nov. 1, 1984.  Amended by Laws 2004, c. 368, § 11, eff. Nov. 1, 2004.

§12-2021.  Misjoinder and nonjoinder of parties.

MISJOINDER AND NONJOINDER OF PARTIES

Misjoinder of parties is not ground for dismissal of an action.  Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just.  Any claim against a party may be severed and proceeded with separately.  In determining whether to add or drop parties under this section, the court shall consider if in the interest of justice such action provides a fair and convenient forum for all parties.

Added by Laws 1984, c. 164, § 21, eff. Nov. 1, 1984.  Amended by Laws 2004, c. 368, § 12, eff. Nov. 1, 2004.

§122022.  Interpleader.

INTERPLEADER

A.  Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability.  It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants.  A defendant exposed to similar liability may obtain such interpleader by way of crossclaim or counterclaim.  The provisions of this section supplement and do not in any way limit the joinder of parties permitted in Section 20 of this act.

B.  The provisions of this section shall be applicable to actions brought against a sheriff or other officer for the recovery of personal property taken by him under execution or for the proceeds of such property so taken and sold by him; and the defendant in any such action shall be entitled to the benefit of this section against the party in whose favor the execution issued.

C.  The court may make an order for the safekeeping of the subject of the action or for its payment or delivery into the court or to such person as the court may direct, and the court may order the person who is seeking relief by way of interpleader to give a bond, payable to the clerk of the court, in such amount and with such surety as the court or judge may deem proper, conditioned upon the compliance with the future order or judgment of the court with respect to the subject matter of the controversy.  Where the party seeking relief by way of interpleader claims no interest in the subject of the action and the subject of the action has been deposited with the court or with a person designated by the court, the court should discharge him from the action and from liability as to the claims of the other parties to the action with costs and, in the discretion of the court, a reasonable attorney fee.

D.  In cases of interpleader, costs may be adjudged for or against any party, except as provided in subsection C of this section.

Added by Laws 1984, c. 164, § 22, eff. Nov. 1, 1984.

§122023.  Class actions.

CLASS ACTIONS

A.  PREREQUISITES TO A CLASS ACTION.  One or more members of a class may sue or be sued as representative parties on behalf of all only if:

1.  The class is so numerous that joinder of all members is impracticable;

2.  There are questions of law or fact common to the class;

3.  The claims or defenses of the representative parties are typical of the claims or defenses of the class; and

4.  The representative parties will fairly and adequately protect the interests of the class.

B.  CLASS ACTIONS MAINTAINABLE.  An action may be maintained as a class action if the prerequisites of subsection A of this section are satisfied and in addition:

1.  The prosecution of separate actions by or against individual members of the class would create a risk of:

a. inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class, or

b. adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

2.  The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

3.  The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:

a. the interest of members of the class in individually controlling the prosecution or defense of separate actions,

b. the extent and nature of any litigation concerning the controversy already commenced by or against members of the class,

c. the desirability or undesirability of concentrating the litigation of the claims in the particular forum, and

d. the difficulties likely to be encountered in the management of a class action.

C.  DETERMINATION BY ORDER WHETHER CLASS ACTION TO BE MAINTAINED; NOTICE; JUDGMENT; ACTIONS CONDUCTED PARTIALLY AS CLASS ACTIONS.

1.  As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained.  An order under this subsection may be conditional, and may be altered or amended before the decision on the merits.

2.  In any class action maintained under paragraph 3 of subsection B of this section, the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort.  The notice shall advise each member that:

a. the court will exclude him from the class if he so requests by a specified date,

b. the judgment, whether favorable or not, will include all members who do not request exclusion, and

c. any member who does not request exclusion may, if he desires, enter an appearance through his counsel.

Where the class contains more than five hundred (500) members who can be identified through reasonable effort, it shall not be necessary to direct individual notice to more than five hundred (500) members, but the members to whom individual notice is not directed shall be given notice in such manner as the court shall direct, which may include publishing notice in newspapers, magazines, trade journals or other publications, posting it in appropriate places, and taking other steps that are reasonably calculated to bring the notice to the attention of such members, provided that the cost of giving such notice shall be reasonable in view of the amounts that may be recovered by the class members who are being notified.  Members to whom individual notice was not directed may request exclusion from the class at any time before the issue of liability is determined, and commencing an individual action before the issue of liability is determined shall be the equivalent of requesting exclusion from the class.

3.  The judgment in an action maintained as a class action under paragraphs 1 or 2 of subsection B of this section, whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class.  The judgment in an action maintained as a class action under paragraph 3 of subsection B of this section, whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in paragraph 2 of subsection C of this section was directed, and who have not requested exclusion, and whom the court finds to be members of the class.

4.  When appropriate:

a. an action may be brought or maintained as a class action with respect to particular issues, or

b. a class may be divided into subclasses and each subclass treated as a class.

The provisions of this section shall then be construed and applied accordingly.

D.  ORDERS IN CONDUCT OF ACTIONS.  In the conduct of actions to which this section applies, the court may make appropriate orders:

1.  Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

2.  Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action;

3.  Imposing conditions on the representative parties or on intervenors;

4.  Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly; and

5.  Dealing with similar procedural matters.

The orders may be combined with an order under Section 16 of this act and may be altered or amended as may be desirable from time to time.

E.  DISMISSAL OR COMPROMISE.  A class action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs.

Added by Laws 1984, c. 164, § 23, eff. Nov. 1, 1984.

§122023.1.  Derivative actions by shareholders.

DERIVATIVE ACTIONS BY SHAREHOLDERS

In a derivative action brought by one or more shareholders or members to enforce a right of a corporation or of an unincorporated association, the corporation or association having failed to enforce a right which may properly be asserted by it, the petition shall be verified and shall allege that the plaintiff was a shareholder or member at the time of the transaction of which he complains or that his share or membership thereafter devolved on him by operation of law.  The petition shall also allege with particularity the efforts, if any, made by the plaintiff to obtain the action he desires from the directors or comparable authority and, if necessary, from the shareholders or members, and the reasons for his failure to obtain the action or for not making the effort.  The derivative action may not be maintained if it appears that the plaintiff does not fairly and adequately represent the interests of the shareholders or members similarly situated in enforcing the right of the corporation or association.  The action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to shareholders or members in such manner as the court directs.

Added by Laws 1984, c. 164, § 24, eff. Nov. 1, 1984.

§122023.2.  Actions relating to unincorporated associations.

ACTIONS RELATING TO UNINCORPORATED ASSOCIATIONS

An action brought by or against the members of an unincorporated association as a class by naming certain members as representative parties may be maintained only if it appears that the representative parties will fairly and adequately protect the interests of the association and its members.  In the conduct of the action the court may make appropriate orders corresponding with those described in subsection D of Section 23 of this act, and the procedure for dismissal or compromise of the action shall correspond with that provided in subsection E of Section 23 of this act.

Added by Laws 1984, c. 164, § 25, eff. Nov. 1, 1984.

§12-2024.  Intervention.

INTERVENTION

A.  INTERVENTION OF RIGHT.  Upon timely application anyone shall be permitted to intervene in an action:

1.  When a statute confers an unconditional right to intervene; or

2.  When the applicant claims an interest relating to the property or transaction which is the subject of the action and the applicant is so situated that the disposition of the action may as a practical matter impair or impede the applicant's ability to protect that interest.

B.  PERMISSIVE INTERVENTION.  Upon timely application anyone may be permitted to intervene in an action:

1.  When a statute confers a conditional right to intervene; or

2.  When an applicant's claim or defense and the main action have a question of law or fact in common.

When a party to an action relies for ground of claim or defense upon any statute or executive order administered by a federal or state governmental officer or agency or upon any regulation, order, requirement or agreement issued or made pursuant to the statute or executive order, the officer or agency upon timely application may be permitted to intervene in the action.  In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

C.  PROCEDURE.  A person desiring to intervene shall serve a motion to intervene upon the parties as provided in Section 2005 of this title.  The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought.  If the motion to intervene is granted, the plaintiff or defendant, or both, may respond to the pleading of the intervenor within twenty (20) days after the date that the motion was granted unless the court prescribes a shorter time.

D.  INTERVENTION BY STATE OF OKLAHOMA.

1.  In any action, suit, or proceeding to which the State of Oklahoma or any agency, officer, or employee thereof is not a party, wherein the constitutionality of any statute of this state affecting the public interest is drawn in question, the court shall certify such fact to the Attorney General, and shall permit the State of Oklahoma to intervene for presentation of evidence, if evidence is otherwise admissible in the case, and for argument on the question of constitutionality.  The State of Oklahoma shall, subject to the applicable provisions of law, have all the rights of a party and be subject to all liabilities of a party as to court costs to the extent necessary for a proper presentation of the facts and law relating to the question of constitutionality.

2.  Upon receipt of notice pursuant to paragraph 1 of this subsection or other actual notice that the constitutionality of any statute of this state affecting the public interest is drawn in question, the Attorney General shall immediately deliver a copy of the proceeding to the Speaker of the House of Representatives and the President Pro Tempore of the Senate who may intervene on behalf of their respective house of the Legislature and who shall be entitled to be heard.  Intervention by the Speaker of the House of Representatives or President Pro Tempore of the Senate shall not constitute waiver of legislative immunity.

Added by Laws 1984, c. 164, § 26, eff. Nov. 1, 1984.  Amended by Laws 2003, c. 142, § 1.

§122025.  Substitution of parties.

SUBSTITUTION OF PARTIES

A.  DEATH.

1.  If a party dies and the claim is not thereby extinguished, the court may order substitution of the proper parties.  The motion for substitution may be made by any party or by the successors or representatives of the deceased party and, together with the notice of hearing, shall be served on the parties as provided in Section 5 of this act and upon persons not parties in the manner provided in Section 4 of this act for the service of a summons.  During the pendency of an action any party may file with the court a statement of the death of another party conforming substantially to Form 22 of Section 29 of this act along with proof of death and serve the statement of death and proof of death on all other parties in the manner provided in Section 5 of this act.  Unless the motion for substitution is made within ninety (90) days of service of the statement of death, the action shall be dismissed without prejudice as to the deceased party.

2.  In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate.  A statement of death conforming substantially to Form 22 of Section 29 of this act along with proof of death shall be filed with the court by any party and served on all other parties, and the action shall proceed in favor of or against the surviving parties.

B.  INCOMPETENCY.  If a party becomes incompetent, the court upon motion served as provided in subsection A of this section may allow the action to be continued by or against his representative.

C.  TRANSFER OF INTEREST.  In case of any transfer of interest, the action may be continued by or against the original party, unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party.  Service of the motion shall be made as provided in subsection A of this section.

D.  PUBLIC OFFICERS; DEATH OR SEPARATION FROM OFFICE.

1.  When a public officer is a party to an action in his official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and his successor is automatically substituted as a party.  Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded.  An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

2.  When a public officer sues or is sued in his official capacity, he may be described as a party by his official title rather than by name; but the court may require his name to be added.

Added by Laws 1984, c. 164, § 27, eff. Nov. 1, 1984.

§122026.  Forms.

FORMS

The forms contained in Section 29 of this act, the Appendix of Forms, are sufficient under the Oklahoma Pleading Code and are intended to indicate the simplicity and brevity of statement which the Oklahoma Pleading Code contemplates.

Added by Laws 1984, c. 164, § 28, eff. Nov. 1, 1984.

§122027.  Appendix of forms.

APPENDIX OF FORMS

Form 1.

SUMMONS

IN THE DISTRICT COURT

OF ________________ COUNTY, STATE OF OKLAHOMA

A.B., Plaintiff )

v.   )  No. ___________

C.D., Defendant )

Summons

To the abovenamed Defendant:

You have been sued by the abovenamed plaintiff, and you are directed to file a written answer to the attached petition in the court at the above address within twenty (20) days after service of this summons upon you, exclusive of the day of service.  Within the same time, a copy of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against you with costs of the action.

___________, Court Clerk

by___________, Deputy Court Clerk

(Seal)

Attorney(s) for Plaintiff(s):

Name _______________________

Address ____________________

____________________________

Telephone Number ___________

This summons was served on _________________

(date of service)

_____________________________________

(Signature of person serving summons)

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS SUIT OR YOUR ANSWER.  SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE TIME LIMIT STATED IN THE SUMMONS.

Form 2.

PETITION ON A PROMISSORY NOTE

1.  Defendant on or about June 1, 19__, executed and delivered to plaintiff a promissory note (in the following words and figures: (here set out the note verbatim)); (a copy of which is hereto annexed as Exhibit A); (whereby defendant promised to pay to plaintiff or order on June 1, 19__, the sum of ______ dollars with interest thereon at the rate of ____ percent per annum).

2.  Defendant owes to plaintiff the amount of said note and interest.

Wherefore plaintiff demands judgment against defendant for the sum of _______ dollars, interest, and costs including reasonable attorney fees.

Signed: __________________________

Attorney for Plaintiff

Address: _________________________

Form 3.

PETITION ON AN ACCOUNT

Defendant owes plaintiff ______ dollars according to the account hereto annexed as Exhibit A.

Wherefore (etc. as in Form 2.)

Form 4.

PETITION FOR GOODS SOLD AND DELIVERED

Defendant owes plaintiff _______ dollars for goods sold and delivered by plaintiff to defendant between June 1, 19__, and December 1, 19__.

Wherefore (etc. as in Form 2.)

Form 5.

PETITION FOR MONEY LENT

Defendant owes plaintiff ________ dollars for money lent by plaintiff to defendant on June 1, 19__.

Wherefore (etc. as in Form 2.)

Form 6.

PETITION FOR MONEY PAID BY MISTAKE

Defendant owes plaintiff ________ dollars for money paid by plaintiff to defendant by mistake on June 1, 19__, under the following circumstances:  (here state the circumstances with particularitysee subsection B of Section 2009 of this title)

Wherefore plaintiff demands judgment against defendant for the sum of _______ dollars, interest, and costs.

Form 7.

PETITION FOR MONEY HAD AND RECEIVED

Defendant owes plaintiff _______ dollars for money had and received from one G.H. on June 1, 19__, to be paid by defendant to plaintiff.

Wherefore (etc. as in Form 6.)

Form 8.

PETITION FOR NEGLIGENCE

1.  On June 1, 19__, on a public roadway called Utica Avenue in Tulsa, Oklahoma, defendant negligently drove a motor vehicle against plaintiff who was then crossing said roadway.

2.  As a result plaintiff was thrown down and had his leg broken and was otherwise injured, was prevented from transacting his business, suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization.

Wherefore plaintiff demands judgment against defendant in the sum of ______ dollars, interest, and costs.

Form 9.

PETITION FOR NEGLIGENCE WHERE PLAINTIFF

IS UNABLE TO DETERMINE DEFINITELY WHETHER

THE PERSON RESPONSIBLE IS C.D. OR E.F. OR

WHETHER BOTH ARE RESPONSIBLE AND WHERE HIS

EVIDENCE MAY JUSTIFY A FINDING OF

WILLFULNESS OR OF RECKLESSNESS OR OF NEGLIGENCE

AND A PRAYER FOR PUNITIVE DAMAGES

A.B., Plaintiff  )

v.  )   No.__________________

C.D. and E.F., Defendants)

Petition

1.  On June 1, 19__, on a public roadway called Utica Avenue in Tulsa, Oklahoma, defendant C.D. or defendant E.F., or both defendants C.D. and E.F. willfully or recklessly or negligently drove or caused to be driven a motor vehicle against plaintiff who was then crossing said roadway.

2.  As a result plaintiff was thrown down and had his leg broken and was otherwise injured, was prevented from transacting his business, suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization.

Wherefore plaintiff demands judgment against C.D. or against E.F. or against both for actual and punitive damages in the sum of ____________ dollars, interest, and costs.

Form 10.

PETITION FOR CONVERSION

On or about December 1, 19__, defendant converted to his own use ten bonds of the _____________ Company (here insert brief identification as by number and issue) of the value of __________ dollars, the property of plaintiff.

Wherefore plaintiff demands judgment against defendant in the sum of _________ dollars, interest and costs.

Form 11.

PETITION FOR SPECIFIC PERFORMANCE

OF CONTRACT TO CONVEY LAND

1.  On or about December 1, 19__, plaintiff and defendant entered into an agreement in writing, a copy of which is hereto annexed as Exhibit A.

2.  In accord with the provisions of said agreement plaintiff tendered to defendant the purchase price and requested a conveyance of the land, but defendant refused to accept the tender and refused to make the conveyance.

3.  Plaintiff now offers to pay the purchase price.

Wherefore plaintiff demands:

(1) that defendant be required specifically to perform said agreement;

(2) damages in the sum of One Thousand Dollars ($1,000.00); and

(3) that if specific performance is not granted plaintiff have judgment against defendant in the sum of _________ dollars.

Form 12.

PETITION ON CLAIM FOR DEBT AND TO SET ASIDE

FRAUDULENT CONVEYANCE UNDER SUBSECTION B

OF SECTION 2018 OF THIS TITLE

A.B., Plaintiff  )

v.   )   No.__________________

C.D. and E.F., Defendants)

Petition

1.  Defendant C.D. on or about _____________ executed and delivered to plaintiff a promissory note (in the following words and figures:  (here set out the note verbatim)); (a copy of which is hereto annexed as Exhibit A); (whereby defendant C.D. promised to pay to plaintiff or order on __________ the sum of Five Thousand Dollars ($5,000.00) with interest thereon at the rate of __% per annum).

2.  Defendant C.D. owes to plaintiff the amount of said note and interest.

3.  Defendant C.D. on or about ___________ conveyed all his property, real and personal (or specify and describe) to defendant E.F. for the purpose of defrauding plaintiff and hindering and delaying the collection of the indebtedness evidenced by the note above referred to.

Wherefore plaintiff demands:

(1)  That plaintiff have judgment against defendant C.D. for _________ dollars and interest;

(2)  That the aforesaid conveyance to defendant E.F. be declared void and the judgment herein be declared a lien on said property; and

(3)  That plaintiff have judgment against the defendants for costs, including reasonable attorney fees.

Form 13.

PETITION FOR NEGLIGENCE UNDER

FEDERAL EMPLOYERS' LIABILITY ACT

1.  During all the times herein mentioned defendant owned and operated in interstate commerce a railroad which passed through a tunnel located at ________ and known as Tunnel No. _____.

2.  On or about June 1, 19__, defendant was repairing and enlarging the tunnel in order to protect interstate trains, passengers and freight from injury and in order to make the tunnel more conveniently usable for interstate commerce.

3.  In the course of thus repairing and enlarging the tunnel on said day defendant employed plaintiff as one of its workmen, and negligently put plaintiff to work in a portion of the tunnel which defendant had left unprotected and unsupported.

4.  By reason of defendant's negligence in thus putting plaintiff to work in that portion of the tunnel, plaintiff was, while so working pursuant to defendant's orders, struck and crushed by a rock, which fell from the unsupported portion of the tunnel, and was (here describe plaintiff's injuries).

5.  Prior to these injuries, plaintiff was a strong, ablebodied man (or woman), capable of earning and actually earning ________ dollars per day.  By these injuries he (or she) has been made incapable of any gainful activity, has suffered great physical and mental pain, and has incurred expense for medicine, medical attendance, and hospitalization.

Wherefore plaintiff demands judgment against defendant in the sum of ________ dollars and costs.

Form 14.

MOTION TO DISMISS, PRESENTING DEFENSES OF FAILURE

TO STATE A CLAIM, OF LACK OF SERVICE OF PROCESS

AND OF IMPROPER VENUE UNDER SUBSECTION B

OF SECTION 2012 OF THIS TITLE

The defendant moves the court as follows:

1.  To dismiss the action because the petition fails to state a claim against defendant upon which relief can be granted, because plaintiff's claim is barred by the statute of limitations in Section 95 of Title 12 of the Oklahoma Statutes.

2.  To dismiss the action or, in lieu thereof, to quash the return of service of summons on the grounds:

(a) That the defendant is a corporation organized under the laws of Delaware and was not and is not subject to service of process within the State of Oklahoma, and

(b) That the defendant has not been properly served with process in this action, all of which more clearly appears in the affidavits of M.N. and X.Y., hereto annexed as Exhibit A and Exhibit B respectively.

3.  To dismiss the action on the ground that it is in the wrong county, because this is an action for damages to land located in Cherokee County, and under Section 131 of Title 12 of the Oklahoma Statutes, this action must be brought in Cherokee County, all of which more clearly appears in the affidavits of K.L. and V.W., hereto annexed as Exhibits C and D respectively.

Signed: ______________________

Attorney for Defendant

Address: ______________________

Notice of Motion

To: ______________________

Attorney for Plaintiff

Please take notice, that the undersigned will bring the above motion on for hearing before this Court at Room _____, Tulsa County Courthouse, City of Tulsa on the _____ day of ___________, 19__, at 10:00 o'clock a.m. of that day or as soon thereafter as counsel can be heard.

Signed: ______________________

Attorney for Defendant

Address: ______________________

Form 15.

ANSWER PRESENTING DEFENSES UNDER SUBSECTION B

OF SECTION 2012 OF THIS TITLE

First Defense

The petition fails to state a claim against defendant upon which relief can be granted, because plaintiff is suing on a contract for the sale of goods for a price of more than Five Hundred Dollars ($500.00), which is not enforceable under Section 2201 of Title 12A of the Oklahoma Statutes.

Second Defense

If defendant is indebted to plaintiffs for the goods mentioned in the petition, he is indebted to them jointly with G.H., G.H. is alive; is a citizen of the State of Oklahoma and a resident of this state, is subject to the jurisdiction of this court, as to both service of process and venue; can be made a party without depriving this court of jurisdiction of the present parties, and has not been made a party.

Third Defense

Defendant admits the allegation contained in paragraphs 1 and 4 of the petition; alleges that he is without knowledge or information sufficient to form a belief as to the truth of the allegations contained in paragraph 2 of the petition; and denies each and every other allegation contained in the petition.

Fourth Defense

The right of action set forth in the petition did not accrue within five (5) years next before the commencement of this action.

Counterclaim

(Here set forth any claim as a counterclaim in the manner in which a claim is pleaded in a petition.)

Crossclaim Against Defendant M.N.

(Here set forth the claim constituting a crossclaim against defendant M.N. in the manner in which a claim is pleaded in a petition.)

Form 16.

ANSWER TO PETITION SET FORTH IN FORM 7, WITH COUNTERCLAIM

FOR INTERPLEADER

Defense

Defendant denies the allegations stated in paragraph 2 of the petition to the extent set forth in the counterclaim herein.

Counterclaim for Interpleader

1.  Defendant received the sum of ________ dollars as a deposit from E.F. and defendant claims no interest in the money.

2.  Plaintiff has demanded the payment of such deposit to him by virtue of an assignment of it which he claims to have received from E.F.

3.  E.F. has notified the defendant that he claims such deposit, that the purported assignment is not valid, and that he holds the defendant responsible for the deposit.

Wherefore defendant demands:

(1)  That the court order E.F. to be made a party defendant to respond to the petition and to this counterclaim.

(2)  That the court order the plaintiff and E.F. to interplead their respective claims.

(3)  That the court adjudge whether the plaintiff or E.F. is entitled to the sum of money.

(4)  That the court order the defendant to deposit the money claimed by the plaintiff and E.F. with the clerk of the court and discharge the defendant from the action and from all liability in the premises.

(5)  That the court award to the defendant its costs and attorney's fees.

Form 17.

SUMMONS AND PETITION AGAINST THIRDPARTY DEFENDANT

IN THE DISTRICT COURT OF

______________ COUNTY, STATE OF OKLAHOMA

A.B., Plaintiff  )

v.   )

C.D., Defendant and  )   No. _________

ThirdParty Plaintiff)

v.   )

E.F., ThirdParty   )

Defendant   )

Summons

To the abovenamed ThirdParty Defendant:

You have been sued by the abovenamed defendant and thirdparty plaintiff, and you are directed to file a written answer to the attached thirdparty petition in the court at the above address within twenty (20) days after the service of this summons upon you, exclusive of the day of service.  Within the same time, a copy of your answer must be delivered or mailed to the attorney for the thirdparty plaintiff and to the attorney for the original plaintiff.

Unless you answer the thirdparty petition within the time stated, judgment will be rendered against you with costs of the action.

__________, Court Clerk

by__________, Deputy Court Clerk

(Seal)

Attorney(s) for Original Plaintiff(s):

Name _____________________

Address __________________

__________________________

Telephone Number _________

Attorney(s) for ThirdParty Plaintiff(s):

Name _____________________

Address __________________

__________________________

Telephone Number _________

This summons was served on ____________________ (date of service)

_____________________________________

(Signature of person serving summons)

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS SUIT OR YOUR ANSWER.  SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE TIME LIMIT STATED IN THE SUMMONS.

IN THE DISTRICT COURT OF ______________ COUNTY,

STATE OF OKLAHOMA

A.B., Plaintiff   )

v.   )

C.D., Defendant and  )   No. __________

ThirdParty Plaintiff)

v.   )

E.F., ThirdParty   )

Defendant   )

ThirdParty Petition

1.  Plaintiff A.B. has filed against defendant C.D. a petition, a copy of which is hereto attached as "Exhibit A".

2.  (Here state the grounds upon which C.D. is entitled to recover from E.F. all or part of what A.B. may recover from C.D.  The statement should be framed as in an original petition.)

Wherefore C.D. demands judgment against thirdparty defendant E.F. for all sums that may be adjudged against defendant C.D. in favor of plaintiff A.B.

Signed: _______________________

Attorney for C.D.,

ThirdParty Plaintiff

Address: ______________________

Form 18.

MOTION TO BRING IN THIRDPARTY DEFENDANT

Defendant moves for leave, as thirdparty plaintiff, to cause to be served upon E.F. a summons and thirdparty petition, copies of which are hereto attached as "Exhibit X".

Signed: ___________________________

Attorney for Defendant C.D.

Address:___________________________

Notice of Motion

(Contents the same as in Form 14.  The notice should be addressed to all parties to the action.)

Exhibit X

(Contents the same as in Form 17)

Form 19.

NOTICE OF MOTION AND MOTION FOR LEAVE TO INTERVENE AS PLAINTIFF

IN THE DISTRICT COURT OF ____ COUNTY, STATE OF OKLAHOMA

A.B., Plaintiff, )

v. )

C.D., Defendant, ) No. _____

E.F., Applicant for)

intervention )

Notice of Motion and Motion

TO: ____ (Plaintiff) and _____ (Defendant) and to _____ and

____, their respective attorneys

Please be advised that in Room _____, Tulsa County Courthouse, _____ (address), on ______, 19___, or as soon thereafter as counsel can be heard, _____ (proposed intervenor) will move for leave to intervene as plaintiff in the abovestyled action on the ground that he has a claim against the abovenamed defendant that involves questions of law and fact in common with those that are involved in the original action, and that his intervention to assert the claim will not unduly delay or prejudice the adjudication of the rights of the original parties.  The claim of _____ (proposed intervenor) is set out in his attached proposed petition in intervention.

The motion will be based on this notice, (the attached affidavit of _____), and on all the pleadings and records heretofore filed in this action.

Signed: __________________________

Attorney for E.F.

Applicant for Intervention

Address: __________________________

(Attach Affidavit, if any)

Form 20.

MOTION TO INTERVENE AS A DEFENDANT UNDER

SECTION 2024 OF THIS TITLE

(Based upon the petition, Form 8)

IN THE DISTRICT COURT OF ______________ COUNTY,

STATE OF OKLAHOMA

A.B., Plaintiff )

v. )

C.D., Defendant ) No. _________

E.F., Applicant for)

intervention )

Motion to Intervene as a Defendant

E.F. moves for leave to intervene as a defendant in this action, in order to assert the defenses set forth in his proposed answer, of which a copy is hereto attached, on the ground that he is the employer of defendant C.D., who was operating a motor vehicle in the course of his employment at the time of the accident alleged in the petition, and as such has a defense to plaintiff's claim presenting both questions of law and of fact which are common to the main action.

Signed:__________________________

Attorney for E.F.,

Applicant for Intervention

Address: __________________________

Notice of Motion

(Contents the same as in Form 14)

IN THE DISTRICT COURT OF ______________ COUNTY, STATE OF OKLAHOMA

A.B., Plaintiff )

v.   )

C.D., Defendant ) No. _________

E.F., Intervenor)

Intervenor's Answer

First Defense

Intervenor denies the allegations stated in paragraphs 1 and 2 of the petition insofar as they assert the negligence of defendant.

Second Defense

Plaintiff was not injured as a result of the negligence of defendant, since plaintiff was crossing the public street against a red stoplight and defendant had the right of way.

Signed: __________________

Attorney for E.F.,

Intervenor

Address: __________________

Form 21.

ALLEGATION OF REASON FOR OMITTING PARTY

When it is necessary, under subsection C of Section 2019 of this title, for the pleader to set forth in his pleading the names of persons who ought to be made parties, but who are not so made, there should be an allegation such as the one set out below:

John Doe, named in this petition, is not made a party to this action (because he is not subject to the jurisdiction of this court); (because he cannot be made a party to this action without depriving this court of jurisdiction).

Form 22.

SUGGESTION OF DEATH UPON THE RECORD UNDER PARAGRAPH 1

OF SUBSECTION A OF SECTION 2025 OF THIS TITLE

A.B. (describe as a party, or as executor, administrator, or other representative or successor of C.D., the deceased party) suggests upon the record, pursuant to paragraph 1 of subsection A of Section 2025 of this title, the death of C.D. (describe as party) during the pendency of this action.

Added by Laws 1984, c. 164, § 29, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 277, § 9, eff. Nov. 1, 1985.

§122101.  Short title.

This act shall be known and may be cited as the Oklahoma Evidence Code.

Added by Laws 1978, c. 285, § 101, eff. Oct. 1, 1978.

§122102.  Legislative purpose.

This Code shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

Added by Laws 1978, c. 285, § 102, eff. Oct. 1, 1978.

§122103.  Scope of rules.

A.  Except as otherwise provided in subsection B of this section, this Code shall apply in both criminal and civil proceedings, conducted by or under the supervision of a court, in which evidence is produced.

B.  The rules set forth in this Code, other than those applicable to a valid claim of privilege, do not apply in the following situations:

1.  The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the judge under subsection A of Section 2105 of this title; and

2.  Proceedings for extradition or rendition; sentencing or granting or revoking probation; advancement of deferred judgment; issuance of warrants for arrest, criminal summonses and search warrants; proceedings with respect to release on bail or otherwise; and juvenile emergency showcause hearings.

Added by Laws 1978, c. 285, § 103, eff. Oct. 1, 1978.  Amended by Laws 1986, c. 240, § 1, eff. Nov. 1, 1986; Laws 2002, c. 468, § 24, eff. Nov. 1, 2002.

§122104.  Rulings on evidence.

A.  Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of a party is affected, and:

1.  If the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

2.  If the ruling is one excluding evidence, the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked.

B.  The court may add any statement which shows the character of the evidence, the form in which it was offered, the objection made and the ruling thereon.  It may direct the making of an offer in question and answer form.

C.  In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being presented to the jury by any means, including making statements or offers of proof or asking questions within the hearing of the jury.

D.  Nothing in this section precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court.

Added by Laws 1978, c. 285, § 104, eff. Oct. 1, 1978.

§122105.  Preliminary questions.

A.  Preliminary questions concerning the qualifications of a person to be a witness, the existence of a privilege or the admissibility of evidence shall be determined by the court, subject to the provisions of subsections B and C of this section.

B.  A person claiming a privilege must prove that the conditions prerequisite to the existence of the privilege are more probably true than not.  A person claiming an exception to a privilege must prove that the conditions prerequisite to the applicability of the exception are more probably true than not.  If there is a factual basis to support a good faith belief that a review of the allegedly privileged material is necessary, the court, in making its determination, may review the material outside the presence of any other person.

C.  When the relevancy of evidence depends upon the fulfillment of a condition of fact, the judge shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

D.  Hearings on the admissibility of confessions shall be conducted in all cases out of the hearing of the jury.  Hearings on other preliminary matters shall also be conducted out of the hearing of the jury when the interests of justice require or when requested by an accused who is a witness.

E.  The accused does not subject himself to crossexamination on other issues in the case by testifying upon a preliminary matter.

F.  This section does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

Added by Laws 1978, c. 285, § 105, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 25, eff. Nov. 1, 2002.

§122106.  Limited admissibility.

When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court shall upon request restrict the evidence to its proper scope and instruct the jury accordingly.

Added by Laws 1978, c. 285, § 106, eff. Oct. 1, 1978.

§122107.  Remainder of record.

When a record or part thereof is introduced by a party, an adverse party may require the introduction at that time of any other part or any other record that should in fairness be considered contemporaneously with it.

Added by Laws 1978, c. 285, § 107, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 26, eff. Nov. 1, 2002.

§122201.  Judicial notice of law.

A.  Judicial notice shall be taken by the court of the common law, constitutions and public statutes in force in every state, territory and jurisdiction of the United States.

B.  Judicial notice may be taken by the court of:

1.  Private acts and resolutions of the Congress of the United States and of the Legislature of this state, and duly enacted ordinances and duly published regulations of governmental subdivisions or agencies of this state or the United States; and

2.  The laws of foreign countries.

C.  The determination by judicial notice of the applicability and the tenor of any matter of common law, constitutional law or of any statute, private act, resolution, ordinance or regulation shall be a matter for the judge and not for the jury.

Added by Laws 1978, c. 285, § 201, eff. Oct. 1, 1978.

§122202.  Judicial notice of adjudicative facts.

A.  This section governs only judicial notice of adjudicative facts.

B.  A judicially noticed adjudicative fact shall not be subject to reasonable dispute in that it is either:

1.  Generally known within the territorial jurisdiction of the trial court; or

2.  Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

C.  A court may take judicial notice, whether requested or not.

D.  A court shall take judicial notice if requested by a party and supplied with the necessary information.

E.  In a civil action or proceeding, the court shall instruct the jury to accept as conclusive any fact judicially noticed.  In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed.

Added by Laws 1978, c. 285, § 202, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 27, eff. Nov. 1, 2002.

§122203.  Determining propriety of taking judicial notice.

A.  In determining the propriety of taking judicial notice of a matter:

1.  The court may consult and use any source of pertinent information, whether or not furnished by a party; and

2.  No exclusionary rule except a valid claim of privilege shall apply.

B.  A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the scope of the matter noticed.  In the absence of prior notification, the request may be made after judicial notice has been taken.

C.  Judicial notice may be taken at any stage of the proceeding.

Added by Laws 1978, c. 285, § 203, eff. Oct. 1, 1978.

§122206.  Competency of Juror as Witness.

A.  A member of the jury shall not testify as a witness before that jury in the trial of the case in which he is sitting as a juror.  If he is called to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

B.  Upon an inquiry into the validity of a verdict or indictment, a juror shall not testify as to any matter or statement occurring during the course of the jury's deliberations or as to the effect of anything upon his or another juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes during deliberations. A juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror.  An affidavit or evidence of any statement by him concerning a matter about which he would be precluded from testifying shall not be received for these purposes.

§122301.  Definitions.

As used in this Code:

1.  A "presumption" means a rule of procedure that when a basic fact exists the existence of another fact must be assumed, whether or not the basic fact has any probative value of the existence of the assumed fact;

2.  "Basic fact" means the fact or group of facts giving rise to a presumption;

3.  "Presumed fact" means the fact which must be assumed; and

4.  "Inconsistent presumptions" means the presumed fact of one presumption is inconsistent with the presumed fact of another presumption.

Added by Laws 1978, c. 285, § 301, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 28, eff. Nov. 1, 2002.

§122302.  Establishment of basic fact.

The basic fact of a presumption may be established in an action by the pleadings, or by stipulation of the parties, or by judicial notice, or by evidence.

Added by Laws 1978, c. 285, § 302, eff. Oct. 1, 1978.

§122303.  Effect of presumptions in civil cases.

Except when otherwise provided by law, when the basic fact of a presumption has been established as provided in Section 302 of this Code:

1.  If the basic fact has any probative value of the existence of the presumed fact, the presumed fact shall be assumed to exist and the burden of persuading the trier of fact of the nonexistence of the presumed fact rests on the party against whom the presumption operates; or

2.  If the basic fact does not have any probative value of the existence of the presumed fact, the presumed fact is disregarded when the party against whom the presumption operates introduces evidence which would support a finding of the nonexistence of the presumed fact and the existence of the fact otherwise presumed is then determined from the evidence in the same manner as if no presumption had been operable in the case.

Added by Laws 1978, c. 285, § 303, eff. Oct. 1, 1978.

§122304.  Presumptions in criminal cases.

A.  Except as otherwise provided by act of the Legislature, this statute governs presumptions against an accused, in a criminal case, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt.

B.  The court shall not direct the jury to find a presumed fact against an accused.  If a presumed fact establishes guilt, is an element of the offense, or negates a defense, the court may submit the question of guilt or of the existence of the presumed fact to the jury, if a reasonable juror considering the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt.  If the presumed fact has a lesser effect, its existence may be submitted to the jury if the basic facts are supported by substantial evidence, or are otherwise established, unless the evidence as a whole negates the existence of the presumed fact.

C.  Whenever the existence of a presumed fact against the accused establishes guilt or is an element of the offense or negatives a defense and is submitted to the jury, the judge shall give an instruction explaining that the jury may regard the basic facts as sufficient evidence of the presumed fact but is not required to do so.  Where the presumed fact establishes guilt, is an element of the offense or negatives a defense, the judge also shall instruct the jury that its existence, on all the evidence, must be proved beyond a reasonable doubt.

Added by Laws 1978, c. 285, § 304, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 29, eff. Nov. 1, 2002.

§122305.  Inconsistent presumptions.

If two conflicting presumptions arise the court shall apply the presumption which is founded on the weightier considerations of policy and logic.  If there is no such preponderance both presumptions shall be disregarded.

Added by Laws 1978, c. 285, § 305, eff. Oct. 1, 1978.

§122401.  Definition of "relevant evidence".

"Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

Added by Laws 1978, c. 285, § 401, eff. Oct. 1, 1978.

§122402.  Relevant evidence generally admissible - Irrelevant evidence inadmissible.

All relevant evidence is admissible, except as otherwise provided by the Constitution of the United States, the Constitution of the State of Oklahoma, by statute or by this Code.  Evidence which is not relevant is not admissible.

Added by Laws 1978, c. 285, § 402, eff. Oct. 1, 1978.

§122403.  Exclusion of relevant evidence on grounds of prejudice, confusion or cumulative nature of evidence.

Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, misleading the jury, undue delay, needless presentation of cumulative evidence, or unfair and harmful surprise.  However, in a prosecution for any criminal homicide, an appropriate photograph of the victim while alive shall be admissible evidence when offered by the district attorney to show the general appearance and condition of the victim while alive.

Added by Laws 1978, c. 285, § 403, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 30, eff. Nov. 1, 2002; Laws 2003, c. 3, § 15, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 128, § 1 repealed by Laws 2003, c. 3, § 16, emerg. eff. March 19, 2003.

§122404.  Character evidence not admissible to prove conduct - Exceptions - Other crimes.

A.  Evidence of a person's character or a trait of his character is not admissible for the purpose of proving action in conformity therewith on a particular occasion, except:

1.  Evidence of a pertinent trait of character offered by an accused or by the prosecution to rebut the same;

2.  Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor; or

3.  Evidence of the character of a witness, as provided in Sections 2607, 2608 and 2609 of this Code.

B.  Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show action in conformity therewith.  It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or accident.

Added by Laws 1978, c. 285, § 404, eff. Oct. 1, 1978.  Amended by Laws 1991, c. 62, § 1, eff. Sept. 1, 1991.

§122405.  Methods of proving character.

A.  Where evidence of a person's character or trait of character is admissible, proof may be by testimony as to reputation or by testimony in the form of opinion.  Inquiry is allowable on crossexamination into relevant specific instances of conduct.

B.  In cases in which a person's character or a trait of character is an essential element of a charge, claim or defense, proof may be made of specific instances of his conduct.

Added by Laws 1978, c. 285, § 405, eff. Oct. 1, 1978.

§122406.  Habit - Routine practice.

Evidence of a person's habit or of an organization's routine practice, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

Added by Laws 1978, c. 285, § 406, eff. Oct. 1, 1978.

§122407.  Subsequent remedial measures.

When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event.  This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment.

Added by Laws 1978, c. 285, § 407, eff. Oct. 1, 1978.  Amended by Laws 1991, c. 62, § 2, eff. Sept. 1, 1991.

§122408.  Compromise and offers to compromise.

Evidence of:

1.  Furnishing, offering or promising to furnish; or

2.  Accepting, offering or promising to accept,

a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount is not admissible to prove liability for the claim, invalidity of the claim or the amount of the claim.

Evidence of conduct or statements made in compromise negotiations is not admissible.  This section does not require the exclusion of discoverable evidence merely because it is revealed in the course of compromise negotiations.  This section does not require exclusion of evidence when it is offered for another purpose, including proof of bias or prejudice of a witness, negativing a contention of undue delay, or proof of an effort to obstruct a criminal investigation or prosecution.

Added by Laws 1978, c. 285, § 408, eff. Oct. 1, 1978.

§122409.  Payment of medical and similar expenses.

Evidence of furnishing, offering or promising to pay medical, hospital or similar expenses occasioned by an injury is not admissible to prove liability for the injury.

Added by Laws 1978, c. 285, § 409, eff. Oct. 1, 1978.

§122410.  Pleas and plea discussions - Admissibility of evidence.

A.  Except as otherwise provided in this section evidence of the following is not, in any civil or criminal proceeding, admissible against the defendant who made the plea or was a participant in the plea discussions:

1.  A plea of guilty which was later withdrawn;

2.  A plea of nolo contendere;

3.  Any statement made in the course of any proceedings under state procedure regarding either of the foregoing pleas; or

4.  Any statement made in the course of plea discussions with an attorney for the prosecuting authority which do not result in a plea of guilty or which result in a plea of guilty which is later withdrawn.

B.  However, such a statement is admissible in:

1.  Any proceeding wherein another statement made in the course of the same plea or plea discussions has been introduced and the statement, as a matter of justice, should be considered contemporaneously with it; or

2.  A criminal proceeding for perjury or false statement if the statement was made by the defendant under oath, on the record and in the presence of counsel.

Added by Laws 1978, c. 285, § 410, eff. Oct. 1, 1978.  Amended by Laws 1991, c. 62, § 3, eff. Sept. 1, 1991.

§122411.  Liability insurance.

Evidence of the existence of liability insurance is not admissible upon the issue of negligence or wrongful action.  This section does not require the exclusion of evidence of liability insurance where the question of possession of liability insurance is itself an element of the action, or when offered for another purpose, including proof of agency, ownership, control, bias or prejudice of a witness.

Added by Laws 1978, c. 285, § 411, eff. Oct. 1, 1978.

§122412.  Sexual offense against another person - Evidence of other sexual behavior inadmissible - Exceptions.

A.  In a criminal case in which a person is accused of a sexual offense against another person, the following is not admissible:

1.  Evidence of reputation or opinion regarding other sexual behavior of a victim or the sexual offense alleged.

2.  Evidence of specific instances of sexual behavior of an alleged victim with persons other than the accused offered on the issue of whether the alleged victim consented to the sexual behavior with respect to the sexual offense alleged.

B.  The provisions of subsection A of this section do not require the exclusion of evidence of:

1.  Specific instances of sexual behavior if offered for a purpose other than the issue of consent, including proof of the source of semen, pregnancy, disease or injury;

2.  False allegations of sexual offenses; or

3.  Similar sexual acts in the presence of the accused with persons other than the accused which occurs at the time of the event giving rise to the sexual offense alleged.

C.  1.  If the defendant intends to offer evidence described in subsection B of this section, the defendant shall file a written motion to offer such evidence accompanied by an offer of proof not later than fifteen (15) days before the date on which the trial in which such evidence is to be offered is scheduled to begin, except that the court may allow the motion to be made at a later date, including during trial, if the court determines either that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence or that the issue to which such evidence relates has newly arisen in the case.  Any motion made under this paragraph shall be served on all other parties by counsel for the defendant and on the alleged victim by the district attorney.

2.  If the court determines that the motion and offer of proof described in paragraph 1 of this subsection contains evidence described in subsection B of this section, the court may order an in-camera hearing to determine whether the proffered evidence is admissible under subsection B of this section.

Added by Laws 1975, c. 19, § 1.  Renumbered from Section 750 of Title 22 by Laws 1992, c. 168, § 1, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 197, § 1, eff. Sept. 1, 1993.

§122501.  Privileges recognized only as provided.

Except as otherwise provided by constitution, statute or rules promulgated by the Supreme Court no person has a privilege to:

1.  Refuse to be a witness;

2.  Refuse to disclose any matter;

3.  Refuse to produce any object or record; or

4.  Prevent another from being a witness or disclosing any matter or producing any object or record.

Added by Laws 1978, c. 285, § 501, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 31, eff. Nov. 1, 2002.

§122502.  Attorneyclient privilege.

A.  As used in this section:

1.  An "attorney" is a person authorized, or reasonably believed by the client to be authorized, to engage in the practice of law in any state or nation;

2.  A "client" is a person, public officer, or corporation, association, or other organization or entity, either public or private, who consults an attorney with a view towards obtaining legal services or is rendered professional legal services by an attorney;

3.  A "representative of an attorney" is one employed by the attorney to assist the attorney in the rendition of professional legal services;

4.  A "representative of the client" is one having authority to obtain professional legal services, or to act on advice rendered pursuant thereto, on behalf of the client; and

5.  A communication is "confidential" if not intended to be disclosed to third persons other than those to whom disclosure is made in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

B.  A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client:

1.  Between the client or a representative of the client and the client's attorney or a representative of the attorney;

2.  Between the attorney and a representative of the attorney;

3.  By the client or a representative of the client or the client's attorney or a representative of the attorney to an attorney or a representative of an attorney representing another party in a pending action and concerning a matter of common interest therein;

4.  Between representatives of the client or between the client and a representative of the client; or

5.  Among attorneys and their representatives representing the same client.

C.  The privilege may be claimed by the client, the client's guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence.  The person who was the attorney or the attorney's representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

D.  There is no privilege under this rule:

1.  If the services of the attorney were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

2.  As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

3.  As to a communication relevant to an issue of breach of duty by the attorney to the client or by the client to the attorney;

4.  As to a communication necessary for an attorney to defend in a legal proceeding an accusation that the attorney assisted the client in criminal or fraudulent conduct;

5.  As to a communication relevant to an issue concerning an attested document to which the attorney is an attesting witness;

6.  As to a communication relevant to a matter of common interest between or among two or more clients if the communication was made by any of them to an attorney retained or consulted in common, when offered in an action between or among any of the clients; or

7.  As to a communication between a public officer or agency and its attorney unless the communication concerns a pending investigation, claim or action and the court determines that disclosure will seriously impair the ability of the public officer or agency to process the claim or conduct a pending investigation, litigation or proceeding in the public interest.

Added by Laws 1978, c. 285, § 502, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 32, eff. Nov. 1, 2002.

§12-2503.  Physician and psychotherapistpatient privilege.

A.  As used in this section:

1.  A "patient" is a person who consults or is examined or interviewed by a physician or psychotherapist;

2.  A "physician" is a person authorized to practice medicine in any state or nation, or reasonably believed by the patient to be so authorized;

3.  A "psychotherapist" is:

a. a person authorized to practice medicine in any state or nation, or reasonably believed by the patient to be so authorized, while engaged in the diagnosis or treatment of a mental or emotional condition, including alcohol or drug addiction, or

b. a person licensed or certified as a psychologist under the laws of any state or nation, or reasonably believed by the patient to be so licensed or certified, while similarly engaged; and

4.  A communication is "confidential" if not intended to be disclosed to third persons, except persons present to further the interest of the patient in the consultation, examination or interview, persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician or psychotherapist, including members of the patient's family.

B.  A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of diagnosis or treatment of the patient's physical, mental or emotional condition, including alcohol or drug addiction, among the patient, the patient's physician or psychotherapist, and persons who are participating in the diagnosis or treatment under the direction of the physician or psychotherapist, including members of the patient's family.

C.  The privilege may be claimed by the patient, the patient's guardian or conservator or the personal representative of a deceased patient.  The person who was the physician or psychotherapist at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the patient.

D.  The following shall be exceptions to a claim of privilege:

1.  There is no privilege under this section for communications relevant to an issue in proceedings to hospitalize the patient for mental illness, if the psychotherapist in the course of diagnosis or treatment has determined that the patient is in need of hospitalization;

2.  Communications made in the course of a court-ordered examination of the physical, mental or emotional condition of a patient, whether a party or a witness, are not privileged under this section when they relate to the particular purpose for which the examination is ordered unless the court orders otherwise;

3.  The privilege under this Code as to a communication relevant to the physical, mental or emotional condition of the patient in any proceeding in which the patient relies upon that condition as an element of the patient's claim or defense or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of the party's claim or defense is qualified to the extent that an adverse party in the proceeding may obtain relevant information regarding the condition by statutory discovery; or

4.  When the patient is an inmate in the custody of the Department of Corrections or a private prison or facility under contract with the Department of Corrections, and the release of the information is necessary:

a. to prevent or lessen a serious and imminent threat to the health or safety of any person, or

b. for law enforcement authorities to identify or apprehend an individual where it appears from all the circumstances that the individual has escaped from a correctional institution or from lawful custody.

Added by Laws 1978, c. 285, § 503, eff. Oct. 1, 1978.  Amended by Laws 1980, c. 113, § 1, eff. Oct. 1, 1980; Laws 2002, c. 468, § 33, eff. Nov. 1, 2002; Laws 2003, c.390, § 10, eff. July 1, 2003; Laws 2004, c. 168, § 5, emerg. eff. April 27, 2004.

§12-2503.1.  Interpreter for the Deaf or Hard-of-Hearing Privilege.

A.  As used in this section:

1.  An "interpreter" is a qualified legal interpreter for the deaf or hard-of-hearing, as defined by Section 2408 of Title 63 of the Oklahoma Statutes;

2.  A "deaf or hard-of-hearing person" is a person whose sense of hearing is nonfunctional for the ordinary purposes of life; and

3.  A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

B.  A person has a privilege to refuse to disclose and to prevent an interpreter from disclosing such person's confidential communication made while such interpreter is acting in the capacity as an interpreter for persons who are deaf or hard-of-hearing.

C.  The privilege may be claimed by the interpreter, by the deaf or hard-of-hearing person, by the guardian or conservator of the deaf or hard-of-hearing person, or by the personal representative of the deaf or hard-of-hearing person if the deaf or hard-of-hearing person is deceased.

D.  An interpreter who is employed to interpret, transliterate or relay a conversation between a person who can hear and a deaf or hard-of-hearing person is a conduit for the conversation and may not disclose or be compelled to disclose, through reporting or testimony or by subpoena, the contents of a confidential communication.

E.  There is no privilege pursuant to this section for communications:

1.  If the services of the interpreter were sought or obtained to enable or aid anyone to commit or plan to commit what the deaf or hard-of-hearing person knew, or reasonably should have known, to be a crime or fraud or physical injury to the deaf or hard-of-hearing person or another individual;

2.  In which the deaf or hard-of-hearing person has expressed an intent to engage in conduct likely to result in imminent death or serious bodily injury to the deaf or hard-of-hearing person or another individual;

3.  Relevant to an issue in a proceeding challenging the competency of the interpreter;

4.  Relevant to a breach of duty by the interpreter; or

5.  That are subject to a duty to disclose under statutory law.

Added by Laws 1993, c. 297, § 1, emerg. eff. June 7, 1993.  Amended by Laws 2002, c. 468, § 37, eff. Nov. 1, 2002.  Renumbered from § 2506.1 of this title by Laws 2002, c. 468, § 78, eff. Nov. 1, 2002.  Amended by Laws 2005, c. 395, § 10, eff. Nov. 1, 2005.

§122504.  Husbandwife privilege.

A.  A communication is confidential for purposes of this section if it is made privately by any person to the person's spouse and is not intended for disclosure to any other person.

B.  An accused in a criminal proceeding has a privilege to prevent the spouse of the accused from testifying as to any confidential communication between the accused and the spouse.

C.  The privilege may be claimed by the accused or by the spouse on behalf of the accused.  The authority of the spouse to do so is presumed.

D.  There is no privilege under this section in a proceeding in which one spouse is charged with a crime against the person or property of:

1.  The other;

2.  A child of either;

3.  A person residing in the household of either; or

4.  A third person when the crime is committed in the course of committing a crime against any other person named in this section.

Added by Laws 1978, c. 285, § 504, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 34, eff. Nov. 1, 2002.

§122505.  Religious privilege.

A.  As used in this section:

1.  A "cleric" is a minister, priest, rabbi, accredited Christian Science practitioner or other similar functionary of a religious organization, or any individual reasonably believed to be a cleric by the person consulting the cleric; and

2.  A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

B.  A person has a privilege to refuse to disclose and to prevent another from disclosing his confidential communication made to a clergyman acting in his professional capacity.

C.  The privilege may be claimed by the person, by the person's guardian or conservator, or by the person's personal representative if the person is deceased.  The cleric is presumed to have authority to claim the privilege but only on behalf of the communicant.

Added by Laws 1978, c. 285, § 505, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 35, eff. Nov. 1, 2002.

§122506.  Journalist's privilege.

A.  As used in this section:

1.  "State proceeding" includes any proceeding or investigation before or by any judicial, legislative, executive or administrative body in this state;

2.  "Medium of communication" includes any newspaper, magazine, other periodical, book, pamphlet, news service, wire service, news or feature syndicate, broadcast station or network, cable television system, or record;

3.  "Information" includes any written, oral or pictorial news or other record;

4.  "Published information" means any information disseminated to the public by the person from whom disclosure is sought;

5.  "Unpublished information" includes information not disseminated to the public by the person from whom disclosure is sought, whether or not related information has been disseminated, and includes, but is not limited to, all notes, outtakes, photographs, tapes or other data of whatever sort not itself disseminated to the public through a medium of communication, whether or not published information based upon or related to such material has been disseminated;

6.  "Processing" includes compiling, storing and editing of information; and

7.  "Journalist" means any person who is a reporter, photographer, editor, commentator, journalist, correspondent, announcer, or other individual regularly engaged in obtaining, writing, reviewing, editing, or otherwise preparing news for any newspaper, periodical, press association, newspaper syndicate, wire service, radio or television station, or other news service.  Any individual employed by any such news service in the performance of any of the abovementioned activities shall be deemed to be regularly engaged in such activities.  However, journalist shall not include any governmental entity or individual employed thereby engaged in official governmental information activities.

B.  No journalist shall be required to disclose in a state proceeding either:

1.  The source of any published or unpublished information obtained in the gathering, receiving or processing of information for any medium of communication to the public; or

2.  Any unpublished information obtained or prepared in gathering, receiving or processing of information for any medium of communication to the public; unless the court finds that the party seeking the information or identity has established by clear and convincing evidence that such information or identity is relevant to a significant issue in the action and could not with due diligence be obtained by alternate means.

This subsection does not apply with respect to the content or source of allegedly defamatory information, in a civil action for defamation wherein the defendant asserts a defense based on the content or source of such information.

Added by Laws 1978, c. 285, § 506, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 36, eff. Nov. 1, 2002.

§12-2506.1.  Renumbered as § 2503.1 of this title by Laws 2002, c. 468, § 78, eff. Nov. 1, 2002.

§122507.  Political vote.

A.  Every person has a privilege to refuse to disclose the tenor of the person's vote at a political election conducted by secret ballot.

B.  This privilege does not apply if the court finds that the vote was cast illegally.

Added by Laws 1978, c. 285, § 507, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 38, eff. Nov. 1, 2002.

§122508.  Trade secrets.

A person has a privilege, which may be claimed by the person, the person's agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by the person, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice.  If disclosure is directed, the court shall take such protective measures as the interest of the holder of the privilege, of the parties and of justice require.

Added by Laws 1978, c. 285, § 508, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 39, eff. Nov. 1, 2002.

§122509.  Secrets of state and other official information - Governmental privileges.

A.  If the law of the United States creates a governmental privilege that the courts of this state must recognize under the Constitution of the United States, the privilege may be claimed as provided by the law of the United States.

B.  No other governmental privilege is recognized except as created by the Constitution or statutes of this state.

C.  If a claim of governmental privilege is sustained and it appears that a party is thereby deprived of material evidence, the court shall make any further orders the interests of justice require, including striking the testimony of a witness, declaring a mistrial, finding upon an issue as to which the evidence is relevant or dismissing the action.

Added by Laws 1978, c. 285, § 509, eff. Oct. 1, 1978.

§122510.  Identity of informer.

A.  The United States, state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of a law to a law enforcement officer or member of a legislative committee or its staff conducting the investigation.

B.  The privilege under this section may be claimed by an appropriate representative of the public entity to which the information was furnished.

C.  The following shall be exceptions to the privilege granted in this section:

1.  No privilege exists if the identity of the informer or the informer's interest in the subject matter of the informer's communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness for the government.

2.  If the informant is also a material witness to the criminal conduct with which the defendant is charged, or was a participant in said criminal conduct conjointly with the defendant, or is shown to be able to give testimony relevant to a material issue in the case.

3.  If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the court or the defendant is not satisfied that the information was received from an informer reasonably believed to be reliable or credible, the court or defendant may require the identity of the informer to be disclosed.  The court shall, on request of the government, direct that the disclosure be made in chambers.  All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of a proceeding under this subsection except a disclosure in chambers if the court determines that no counsel or party shall be permitted to be present.  If disclosure of the identity of the informer is made in chambers, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the government.

Added by Laws 1978, c. 285, § 510, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 40, eff. Nov. 1, 2002.

§12-2510.1.  Crime stoppers organizations - Privileged communications - Orders for production of records.

A.  As used in this section:

1.  "Crime stoppers organization" means a private, nonprofit organization that accepts and expends donations for rewards to persons who report to the organization information concerning criminal activity and that forwards the information to the appropriate law enforcement agency; and

2.  "Privileged communication" means a statement by any person who wishes to remain anonymous to a crime stoppers organization for the purpose of reporting alleged criminal activity.

B.  Evidence of a privileged communication between a person submitting a report of a criminal act to a crime stoppers organization and the person who accepts the report on behalf of the organization is not admissible in a court or an administrative proceeding.

C.  Records of a crime stoppers organization concerning a privileged communication of criminal activity may not be compelled to be produced before a court or other tribunal except upon the motion of a criminal defendant to the court in which the offense is being tried that the records or report contains evidence that is exculpatory to the defendant in the trial of that offense.

D.  Upon the motion of a defendant under subsection C of this section, the court may issue an order for production of the records or report.  The court shall conduct an in camera inspection of materials produced under the order to determine whether the records or report contain evidence that is exculpatory to the defendant.

E.  If the court determines that the records or report produced contain evidence that is exculpatory to the defendant, the court shall present the evidence to the defendant in a form that does not disclose the identity of the person who was the source of the evidence, unless the state or federal constitution requires the disclosure of the identity of that person.

F.  The court shall return to the crime stoppers organization the records or report that are produced under this section but not disclosed to the defendant.  The crime stoppers organization shall store the records or report until the conclusion of the criminal trial and the expiration of the time for all direct appeals in the case.

Added by Laws 2002, c. 323, § 1, eff. Nov. 1, 2002.

§122511.  Waiver of privilege by voluntary disclosure.

A person upon whom this Code confers a privilege against disclosure waives the privilege if the person or the person's predecessor voluntarily discloses or consents to disclosure of any significant part of the privileged matter.  This section does not apply if the disclosure itself is privileged.

Added by Laws 1978, c. 285, § 511, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 41, eff. Nov. 1, 2002.

§122512.  Privileged matter disclosed under compulsion or without opportunity to claim privilege.

A claim of privilege is not defeated by a disclosure which was:

1.  Compelled erroneously; or

2.  Made without opportunity to claim the privilege.

Added by Laws 1978, c. 285, § 512, eff. Oct. 1, 1978.

§122513.  Comment upon or inference from claim of privilege - Instruction.

A.  A claim of privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel.  No inference may be drawn therefrom.

B.  In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

C.  Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

Added by Laws 1978, c. 285, § 513, eff. Oct. 1, 1978.

§122601.  General rule of competency.

Every person is competent to be a witness except as otherwise provided in this Code.

Added by Laws 1978, c. 285, § 601, eff. Oct. 1, 1978.

§12-2602.  Personal knowledge.

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter.  Evidence to prove personal knowledge may consist of the witness's own testimony.  This rule is subject to the provisions of Section 2703 of this title.

Added by Laws 1978, c. 285, § 602, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 42, eff. Nov. 1, 2002.

§122603.  Oath or affirmation.

Every witness shall be required to declare before testifying that the witness will testify truthfully, by oath or affirmation administered in a form calculated to awaken the witness's conscience and impress the witness's mind with the duty to do so.

Added by Laws 1978, c. 285, § 603, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 43, eff. Nov. 1, 2002.

§122604.  Interpreters.

An interpreter is subject to the provisions of this Code relating to qualification as an expert and the administration of an oath or affirmation to make a true and complete rendition of all communications made during the interpretive process to the best of the interpreter's knowledge and belief.

Added by Laws 1978, c. 285, § 604, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 44, eff. Nov. 1, 2002.

§122605.  Competency of judge as witness.

The judge presiding at the trial shall not testify in that trial as a witness.  No objection need be made in order to preserve the error.

Added by Laws 1978, c. 285, § 605, eff. Oct. 1, 1978.

§122606.  Competency of juror as witness.

A.  A member of the jury shall not testify as a witness before that jury in the trial of the case in which the juror is sitting.  If the juror is called to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

B.  Upon an inquiry into the validity of a verdict or indictment, a juror shall not testify as to any matter or statement occurring during the course of the jury's deliberations or as to the effect of anything upon the juror's mind or another juror's mind or emotions as influencing the juror to assent to or dissent from the verdict or indictment or concerning the juror's mental processes during deliberations.  A juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror.  An affidavit or evidence of any statement by the juror concerning a matter about which the juror would be precluded from testifying shall not be received for these purposes.

Added by Laws 1978, c. 285, § 606, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 45, eff. Nov. 1, 2002.

§122607.  Who may impeach.

The credibility of a witness may be attacked by any party, including the party calling the witness.

Added by Laws 1978, c. 285, § 607, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 46, eff. Nov. 1, 2002.

§122608.  Evidence of character and conduct of witness.

A.  The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, subject to these limitations:

1.  The evidence may refer only to character for truthfulness or untruthfulness; and

2.  Evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked.

B.  Specific instances of the conduct of a witness, for the purpose of attacking or supporting the witness's credibility, other than conviction of crime as provided in Section 2609 of this title, may not be proved by extrinsic evidence.  They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on crossexamination of the witness if they:

1.  Concern the witness's character for truthfulness or untruthfulness;

2.  Concern the character for truthfulness or untruthfulness of another witness as to which character the witness being crossexamined has testified.

C.  The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of the accused's or the witness's privilege against selfincrimination when examined with respect to matters which relate only to credibility.

Added by Laws 1978, c. 285, § 608, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 47, eff. Nov. 1, 2002.

§12-2609.  Impeachment by evidence of conviction of crime.

A.  For the purpose of attacking the credibility of a witness:

1.  Evidence that a witness other than an accused has been convicted of a crime shall be admitted, subject to Section 2403 of this title, if the crime was punishable by death or imprisonment in excess of one (1) year pursuant to the law under which the witness was convicted, and evidence that an accused has been convicted of such a crime shall be admitted if the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to the accused; and

2.  Evidence that any witness has been convicted of a crime shall be admitted if it involved dishonesty or false statement, regardless of the punishment.

B.  Evidence of a conviction under this section is not admissible if a period of more than ten (10) years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is later, to the date of the witness's testimony, unless the court determines, in the interests of justice, that the probative value of the conviction supported by specific facts and circumstances substantially outweighs its prejudicial effect.  However, if the witness is a defendant currently charged with a sexual offense involving a child, testifying at a criminal proceeding regarding the current charge of the defendant and has a prior conviction for a sexual offense involving a child, the conviction of the prior sexual offense involving a child is admissible for the purpose of impeachment of the defendant regardless of the age of the prior conviction.  Evidence of a conviction more than ten (10) years old, as calculated herein, is not admissible unless the proponent gives to the adverse party sufficient advance written notice of intent to use such evidence to provide the adverse party with a fair opportunity to contest the use of such evidence or unless, during the ten-year period, the witness has been convicted of a subsequent crime which is a misdemeanor involving moral turpitude or a felony.

C.  Evidence of a conviction is not admissible under this Code if:

1.  The conviction has been the subject of a pardon, annulment, certificate of rehabilitation or other equivalent procedure based on a finding of the rehabilitation of the person convicted, and that person has not been convicted of a subsequent crime which was punishable by death or imprisonment in excess of one (1) year; or

2.  The conviction has been the subject of a pardon, annulment or other equivalent procedure based on a finding of innocence.

D.  Evidence of juvenile adjudications is not admissible under this Code.  The court in a criminal case may, however, allow evidence of a juvenile adjudication of a witness other than the accused if conviction of the offense would be admissible to attack the credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair determination of the issue of guilt or innocence.

E.  The pendency of an appeal from the conviction does not render evidence of that conviction inadmissible.  Evidence of the pendency of an appeal is admissible.

Added by Laws 1978, c. 285, § 609, eff. Oct. 1, 1978.  Amended by Laws 1991, c. 62, § 4, eff. Sept. 1, 1991; Laws 2000, c. 245, § 1, eff. Nov. 1, 2000; Laws 2002, c. 468, § 48, eff. Nov. 1, 2002; Laws 2004, c. 275, § 1, eff. July 1, 2004.

§122610.  Religious beliefs or opinions.

Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature the witness's credibility is impaired or enhanced.

Added by Laws 1978, c. 285, § 610, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 49, eff. Nov. 1, 2002.

§122611.  Mode and order of interrogation and presentation.

A.  Subject to subsection B of this section, the court shall exercise control over the manner and order of interrogating witnesses and presenting evidence so as to:

1.  Make the interrogation and presentation effective for the ascertainment of the truth;

2.  Avoid needless consumption of time; and

3.  Protect witnesses from harassment or undue embarrassment.

B.  Any party to a civil action or proceeding may compel any adverse party or person, or any agent, servant or employee of such party or person, for whose benefit such action or proceeding is instituted, prosecuted or defended, to testify as a witness, at the trial, or by deposition, in the same manner and subject to the same rules as other witnesses, provided that any such adverse party, or the adverse party's agent, servant or employee called as a witness by the opposing party shall be deemed a hostile witness and may be crossexamined by the party calling the witness to the same extent as any opposition witness.

C.  Crossexamination shall be limited to the subject matter of the direct examination and matters affecting the credibility of the witness.  The court may permit inquiry into additional matters as if on direct examination.

D.  Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness's testimony.  Leading questions should ordinarily be permitted on crossexamination.  When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, leading questions may be used on direct examination.

Added by Laws 1978, c. 285, § 611, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 50, eff. Nov. 1, 2002.

§12-2611.1.  Repealed by Laws 1993, c. 197, § 4, eff. Sept. 1, 1993.

§12-2611.2.  Incapacitated witnesses - Closing of testimony to public - Taking testimony outside courtroom - Meeting in chambers with judge and attorneys - Presence of support person.

A.  It is the intent of the Legislature in enacting this section to provide the court with discretion to employ unusual court procedures to protect the rights of incapacitated persons, while ensuring the rights of a criminal defendant and the integrity of the judicial process.

B.  As used in this section:

1.  "Support person" means a parent, other relative or a next friend chosen by the witness to accompany the witness to court proceedings;

2.  "Incapacitated witness" means any witness in a criminal proceeding that is a person who is defined as an incapacitated person or vulnerable adult as such terms are defined by the provisions of Section 10-103 of Title 43A of the Oklahoma Statutes; and

3.  "Witness" means incapacitated witness.

C.  The court, upon motion of counsel, shall conduct a hearing to determine whether the testimony of a witness shall be closed to the public.  In making the decision, the court shall consider:

1.  The nature and seriousness of the issues in the proceeding;

2.  The age of the witness;

3.  The relationship, if any, of the witness to the defendant;

4.  The extent to which the size of the community would preclude the anonymity of the witness;

5.  The likelihood of public disgrace of the witness;

6.  Whether there is an overriding public interest in having the testimony of the witness presented in open court;

7.  The substantial risk that the identity of the witness would be disclosed to the public during the proceeding;

8.  The substantial probability that the disclosure of the identity of the witness would cause serious harm to the witness;

9.  Whether the witness has disclosed information concerning the case to the public in a manner which would preclude anonymity of the witness; and

10.  Other factors the court may deem necessary to protect the interests of justice.

D.  If the court determines that the testimony of the witness is to be closed to the public, the court shall in its order accordingly and set forth the persons who can be present during the taking of testimony of the witness, which shall include:

1.  The parties to the proceeding and their counsel;

2.  Any officer having custody of the witness;

3.  Court personnel as may be necessary to conduct the hearing and maintain order, including but not limited to the judge, the court clerk, the bailiff, and the court reporter;

4.  Jury members, if appropriate; and

5.  The witness and a support person for the witness.

E.  The testimony of the witness may be taken in the courtroom, in chambers, or in some other comfortable place.  If the testimony of a witness is to be taken in a courtroom, the witness and support person shall be assembled in the court chambers prior to the taking of the testimony to meet for a reasonable period of time with the judge, and counsel for the parties.  At this meeting court procedures shall be explained to the witness and counsel shall be given an opportunity to establish a rapport with the witness to facilitate taking the testimony of the witness at a later time.  The facts involved in the proceeding shall not be discussed with the witness during this meeting.

F.  A witness shall have the right to be accompanied by a support person while giving testimony in the proceeding, but the support person shall not discuss the testimony of the witness with any other witnesses or attempt to prompt or influence the testimony of the witness in any way.

Added by Laws 1996, c. 202, § 1, eff. Nov. 1, 1996.  Renumbered from § 2803.2 of this title by Laws 1999, c. 108, § 1, eff. Nov. 1, 1999.  Amended by Laws 2000, c. 340, § 21, eff. July 1, 2000; Laws 2002, c. 468, § 51, eff. Nov. 1, 2002; Laws 2003, c. 405, § 10, eff. Nov. 1, 2003.

§12-2611.3.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Uniform Child Witness Testimony by Alternative Methods Act".

Added by Laws 2003, c. 405, § 1, eff. Nov. 1, 2003.

§12-2611.4.  Definitions.

As used in the Uniform Child Witness Testimony by Alternative Methods Act:

1.  "Alternative method" means a method by which a child witness testifies which does not include all of the following:

a. having the child testify in person in an open forum,

b. having the child testify in the presence and full view of the finder of fact and presiding officer, and

c. allowing all of the parties to be present, to participate, and to view and be viewed by the child;

2.  "Child witness" means an individual under thirteen (13) years of age who has been or will be called to testify in a proceeding;

3.  "Criminal proceeding" means a deposition, conditional examination ordered pursuant to Section 765 of Title 22 of the Oklahoma Statutes, trial or hearing before a court in a prosecution of a person charged with violating a criminal law of this state, a juvenile certified to stand trial as an adult pursuant to Section 7303-4.3 of Title 10 of the Oklahoma Statutes, a juvenile prosecuted as an adult pursuant to Section 7306-1.1 of Title 10 of the Oklahoma Statutes, or a youthful offender prosecuted pursuant to the Youthful Offender Act; and

4.  "Noncriminal proceeding" means a deposition, trial or hearing before a court or an administrative agency of this state having judicial or quasi-judicial powers, other than a criminal proceeding.

Added by Laws 2003, c. 405, § 2, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 445, § 1, emerg. eff. June 4, 2004.

§12-2611.5.  Testimony to which act applies - Other procedures not precluded.

The Uniform Child Witness Testimony by Alternative Methods Act applies to the testimony of a child witness in a criminal or noncriminal proceeding.  However, the Uniform Child Witness Testimony by Alternative Methods Act does not preclude, in a noncriminal proceeding, any other procedure permitted by law for a child witness to testify in a proceeding conducted pursuant to the Oklahoma Children's Code or the Oklahoma Juvenile Code.

Added by Laws 2003, c. 405, § 3, eff. Nov. 1, 2003.

§12-2611.6.  Hearing - Determination of whether to use alternative method testimony.

A.  The judge or presiding officer in a criminal or noncriminal proceeding may order a hearing to determine whether to allow a child witness to testify by an alternative method.  The judge or presiding officer, for good cause shown, shall order the hearing upon motion of a party, a child witness, or an individual determined by the judge or presiding officer to have sufficient standing to act on behalf of the child.

B.  A hearing to determine whether to allow a child witness to testify by an alternative method shall be conducted on the record after reasonable notice to all parties, any nonparty movant, and any other person the presiding officer specifies.  The presence of the child is not required at the hearing unless ordered by the judge or presiding officer.  In conducting the hearing, the judge or presiding officer shall not be bound by rules of evidence except the rules of privilege.

Added by Laws 2003, c. 405, § 4, eff. Nov. 1, 2003.

§12-2611.7.  Situations where alternative method testimony permitted.

A.  In a criminal proceeding, the judge or presiding officer may allow a child witness to testify by an alternative method only in the following situations:

1.  The child may testify otherwise than in an open forum in the presence and full view of the finder of fact if the judge or presiding officer finds by clear and convincing evidence that the child would suffer serious emotional trauma that would substantially impair the child's ability to communicate with the finder of fact if required to testify in the open forum; and

2.  The child may testify other than face-to-face with the defendant if the judge or presiding officer finds by clear and convincing evidence that the child would suffer serious emotional trauma that would substantially impair the child's ability to communicate with the finder of fact if required to be confronted face-to-face by the defendant.

B.  In a criminal proceeding, the child may have an advocate appointed by the court to monitor the potential for emotional trauma.  The advocate shall be a court-appointed special advocate (CASA), a registered professional social worker, psychologist, or psychiatrist.

C.  In a noncriminal proceeding, the judge or presiding officer may allow a child witness to testify by an alternative method if the judge or presiding officer finds by a preponderance of the evidence that allowing the child to testify by an alternative method is necessary to serve the best interests of the child or enable the child to communicate with the finder of fact.  In making the finding, the judge or presiding officer shall consider:

1.  The nature of the proceeding;

2.  The age and maturity of the child;

3.  The relationship of the child to the parties in the proceeding;

4.  The nature and degree of emotional trauma that the child may suffer in testifying; and

5.  Any other relevant factor.

Added by Laws 2003, c. 405, § 5, eff. Nov. 1, 2003.

§12-2611.8.  Determination of whether to allow child witness to testify by an alternative method.

If the judge or presiding officer determines that a standard under Section 5 of this act has been met, the judge or presiding officer shall determine whether to allow a child witness to testify by an alternative method and in doing so shall consider:

1.  Alternative methods reasonably available;

2.  Available means for protecting the interests of or reducing emotional trauma to the child without resort to an alternative method;

3.  The nature of the case;

4.  The relative rights of the parties;

5.  The importance of the proposed testimony of the child;

6.  The nature and degree of emotional trauma that the child may suffer if an alternative method is not used; and

7.  Any other relevant factor.

Added by Laws 2003, c. 405, § 6, eff. Nov. 1, 2003.

§12-2611.9.  Order - Required contents.

A.  An order allowing or disallowing a child witness to testify by an alternative method shall state the findings of fact and conclusions of law that support the determination of the judge or presiding officer.

B.  An order allowing a child witness to testify by an alternative method shall:

1.  State the method by which the child is to testify;

2.  List any individual or category of individuals allowed to be in, or required to be excluded from, the presence of the child during the testimony;

3.  State any special conditions necessary to facilitate a party's right to examine or cross-examine the child;

4.  State any condition or limitation upon the participation of individuals present during the testimony of the child; and

5.  State any other condition necessary for taking or presenting the testimony.

C.  The alternative method ordered by the judge or presiding officer shall not be more restrictive of the rights of the parties than is necessary under the circumstance to serve the purposes of the order.

Added by Laws 2003, c. 405, § 7, eff. Nov. 1, 2003.

§12-2611.10.  Opportunity for examination and cross-examination.

An alternative method ordered by the judge or presiding officer shall permit a full and fair opportunity for examination or cross-examination of the child witness by each party.

Added by Laws 2003, c. 405, § 8, eff. Nov. 1, 2003.

§12-2611.11.  Construction and application of act.

In applying and construing the Uniform Child Witness Testimony by Alternative Methods Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Added by Laws 2003, c. 405, § 9, eff. Nov. 1, 2003.

§122612.  Writing used to refresh memory.

If a witness uses a record or object to refresh the witness's memory either while testifying or before testifying, the court shall allow an adverse party to have the record or object produced at the hearing, to inspect it, to crossexamine the witness thereon and to introduce in evidence those portions which relate to the testimony of the witness.  If it is claimed by an opposing party that the record or object contains matters not related to the subject matter of the testimony, the court shall examine the record or object in chambers, excise any portions not so related, and order delivery of the remainder to the party entitled thereto.  Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal.  If a record or object is not produced, made available for inspection, or delivered pursuant to order, the court shall make any order justice requires, but in criminal cases if the prosecution elects not to comply, the order shall be an order striking the testimony or declaring a mistrial.

Added by Laws 1978, c. 285, § 612, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 52, eff. Nov. 1, 2002.

§122613.  Prior statements of witnesses.

A.  In examining a witness concerning a prior statement made by the witness whether in a record or not, the statement need not be shown nor its contents disclosed to the witness at that time but on request the same shall be shown or disclosed to opposing counsel just prior to the crossexamination of the witness.

B.  Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate the witness thereon.  This provision does not apply to admissions of a party opponent as defined in paragraph 2 of subsection B of Section 2801 of this title.

Added by Laws 1978, c. 285, § 613, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 53, eff. Nov. 1, 2002.

§122614.  Calling and interrogation of witnesses by court.

A.  The court may, on its own motion or at the suggestion of a party, call witnesses, provided that all parties shall have the right of crossexamination of those witnesses.

B.  The court may interrogate any witness whether called by itself or by a party.

C.  Objections to the calling or interrogating of witnesses by the court may be made at the time or at the next available opportunity when the jury is not present.

Added by Laws 1978, c. 285, § 614, eff. Oct. 1, 1978.

§122615.  Exclusion of witnesses.

At the request of a party the court shall order witnesses excluded so that they cannot hear the testimony of other witnesses.  The court may make the order of its own motion.  This rule does not authorize exclusion of:

1.  A party who is a natural person;

2.  An officer or employee of a party which is not a natural person designated as its representative by its attorney;

3.  A person whose presence is shown by a party to be essential to the presentation of the party's cause;

4.  A parent, other relative, or next friend of a child twelve (12) years of age or under who is called to testify when the court deems it to be in the best interests of the child and the interests of justice; or

5.  The victim of an alleged criminal offense or a representative, parent or other relative of said victim, in any criminal prosecution, upon the motion of the state to bar such exclusion, unless the court finds such exclusion to be in the interest of justice.

Added by Laws 1978, c. 285, § 615, eff. Oct. 1, 1978.  Amended by Laws 1988, c. 109, § 1, eff. Nov. 1, 1988; Laws 1991, c. 62, § 5, eff. Sept. 1, 1991; Laws 1993, c. 197, § 2, eff. Sept. 1, 1993.

§122701.  Opinion testimony by lay witnesses.

If the witness is not testifying as an expert, the witness's testimony in the form of opinions or inferences is limited to those opinions or inferences which are:

1.  Rationally based on the perception of the witness;

2.  Helpful to a clear understanding of his testimony or the determination of a fact in issue; and

3.  Not based on scientific, technical or other specialized knowledge within the scope of Section 2702 of this title.

Added by Laws 1978, c. 285, § 701, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 54, eff. Nov. 1, 2002.

§122702.  Testimony by experts.

If scientific, technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training or education may testify in the form of an opinion or otherwise.

Added by Laws 1978, c. 285, § 702, eff. Oct. 1, 1978.

§122703.  Bases of opinion testimony by experts.

The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing.  If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence in order for the opinion or inference to be admitted.

Added by Laws 1978, c. 285, § 703, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 55, eff. Nov. 1, 2002.

§122704.  Opinion on ultimate issue.

Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

Added by Laws 1978, c. 285, § 704, eff. Oct. 1, 1978.

§122705.  Disclosure of facts or data underlying expert opinion.

An expert may testify in terms of opinion or inference and give reasons therefor without previous disclosure of the underlying facts or data, unless the court requires otherwise.  The expert may in any event be required to disclose the underlying facts or data on crossexamination.

Added by Laws 1978, c. 285, § 705, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 56, eff. Nov. 1, 2002.

§122801.  Definitions.

A.  For purposes of this Code:

1.  A "statement" means:

a. an oral assertion,

b. an assertion in a record, or

c. nonverbal conduct of a person, if it is intended by a person as an assertion;

2.  A "declarant" means a person who makes a statement; and

3.  "Hearsay" means a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

B.  A statement is not hearsay if:

1.  The declarant testifies at the trial or hearing and is subject to crossexamination concerning the statement, and the statement is:

a. inconsistent with the declarant's testimony, and was given under oath subject to the penalty of perjury at a trial, hearing or other proceeding, or in a deposition, or

b. consistent with the declarant's testimony and is offered to rebut an express or implied charge against the declarant of recent fabrication or improper influence or motive and was made before the supposed fabrication, influence, or motive arose, or

c. one of identification of a person made after perceiving the person; or

2.  The statement is offered against a party and is:

a. the party's own statement, in either an individual or a representative capacity, or

b. a statement of which the party has manifested an adoption or belief in its truth, or

c. a statement by a person authorized by the party to make a statement concerning the subject, or

d. a statement by the party's agent or servant concerning a matter within the scope of the agency or employment, made during the existence of the relationship, or

e. a statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

Added by Laws 1978, c. 285, § 801, eff. Oct. 1, 1978.  Amended by Laws 1991, c. 62, § 6, eff. Sept. 1, 1991; Laws 2002, c. 468, § 57, eff. Nov. 1, 2002.

§122802.  Hearsay rule.

Hearsay is not admissible except as otherwise provided by an act of the Legislature.

Added by Laws 1978, c. 285, § 802, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 58, eff. Nov. 1, 2002.

§122803.  Hearsay exceptions - Availability of declarant immaterial.

The following are not excluded by the hearsay rule, even though the declarant is available as a witness:

1.  A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter;

2.  A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition;

3.  A statement of the declarant's then existing state of mind, emotion, sensation or physical condition, such as intent, plan, motive, design, mental feeling, pain and bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification or terms of declarant's will;

4.  Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, if reasonably pertinent to diagnosis or treatment;

5.  A record concerning a matter about which a witness once had knowledge but now has insufficient recollection to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in the witness's memory and to reflect that knowledge correctly.  The record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party;

6.  A record of acts, events, conditions, opinions or diagnosis, made at or near the time by or from information transmitted by a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the record, all as shown by the testimony of the custodian or other qualified witness, or by certification that complies with paragraph 11 or 12 of Section 2902 of this title, or with a statute providing for certification, unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness.  The term "business" as used in this paragraph includes business, institution, association, profession, occupation and calling of every kind, whether or not conducted for profit.  A public record inadmissible under paragraph 8 of this section is inadmissible under this exception;

7.  Evidence that a matter is not included in records kept in accordance with the provisions of paragraph 6 of this section, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a record was regularly made and preserved, or by certification that complies with paragraph 11 or 12 of Section 2902 of this title, or with a statute providing for certification, unless the sources of information or other circumstances indicate lack of trustworthiness;

8.  To the extent not otherwise provided in this paragraph, a record of a public office or agency setting forth its regularly conducted and regularly recorded activities or matters observed pursuant to duty imposed by law and as to which there was a duty to report, or factual finding resulting from an investigation made pursuant to authority granted by law.  The following are not within this exception to the hearsay rule:

a. investigative reports by police and other law enforcement personnel,

b. investigative reports prepared by or for a government, a public office or agency when offered by it in a case in which it is a party,

c. factual findings offered by the government in criminal cases,

d. factual findings resulting from special investigation of a particular complaint, case or incident, or

e. any matter as to which the sources of information or other circumstances indicate lack of trustworthiness;

9.  Records of births, fetal deaths, deaths or marriages, if the report thereof was made to a public office pursuant to statutory requirements;

10.  To prove the absence of a record or the nonoccurrence or nonexistence of a matter of which a record was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with Section 2903 of this title, or testimony, that diligent search failed to disclose the record or entry;

11.  Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage or other similar facts of personal or family history contained in a regularly kept record of a religious organization;

12.  Statements of fact contained in a certified record that the maker performed a marriage or other ceremony or administered a sacrament, made by a cleric, public official or other person authorized by the rules or practices of a religious organization or by law to perform the act certified and purporting to have been issued at the time of the act or within a reasonable time thereafter;

13.  Statements of fact concerning personal or family history including those contained in family Bibles, genealogy, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts or tombstones, or the like;

14.  A public record purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed and delivered;

15.  A statement contained in a record purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the record unless dealings with the property since the record was made have been inconsistent with the truth of the statement or the purport of the record;

16.  Statements in a record in existence twenty (20) years or more, the authenticity of which is established;

17.  Market quotations, tabulations, lists, directories or other published or publicly recorded compilations generally used and relied upon by the public or by persons in particular occupations;

18.  To the extent called to the attention of an expert witness upon crossexamination or relied upon by the witness in direct examination, statements contained in published treatises, periodicals or pamphlets on a subject of history, medicine or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice.  If admitted, the statements may be read into evidence but may not be received as exhibits;

19.  Reputation among members of an individual's family by blood, adoption or marriage, or among the individual's associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption or marriage, ancestry or other similar fact of the individual's personal or family history;

20.  Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community and reputation as to events of general history important to the community or state or nation in which located;

21.  Reputation of a person's character among the person's associates or in the community;

22.  Evidence of a final judgment, but not upon a plea of nolo contendere, adjudging a person guilty of a crime punishable by death or imprisonment in excess of one (1) year, to prove any fact essential to sustain the judgment, but not including, when offered by the state in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused.  The pendency of an appeal may be shown but does not affect admissibility;

23.  Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the matter would be provable by evidence of reputation; or

24.  A verified or declared written medical report signed by a physician, provided:

a. the report is used in an action not arising out of contract in which the claim of the plaintiff is not in excess of Twenty-five Thousand Dollars ($25,000.00),

b. the report contains a history of the plaintiff, the complaints of the plaintiff, the physician's findings on examination, and any diagnostic tests, description and cause of the injury, and the nature and extent of any permanent impairment.  All opinions expressed in the report must be based upon a reasonable degree of medical probability, and

c. the medical report must be verified or contain a written declaration, made under the penalty of perjury, that the report is true.

Added by Laws 1978, c. 285, § 803, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 59, eff. Nov. 1, 2002; Laws 2004, c. 519, § 2, eff. Nov. 1, 2004.

§12-2803.1.  Statements of children not having attained 13 years or incapacitated persons describing acts of physical abuse or sexual contact - Admissibility in criminal and juvenile proceedings.

A.  A statement made by a child who has not attained thirteen (13) years of age or a person who is an incapacitated person as such term is defined by the provisions of Section 10-103 of Title 43A of the Oklahoma Statutes, which describes any act of physical abuse against the child or incapacitated person or any act of sexual contact performed with or on the child or incapacitated person by another, is admissible in criminal and juvenile proceedings in the courts in this state if:

1.  The court finds, in a hearing conducted outside the presence of the jury, that the time, content and totality of circumstances surrounding the taking of the statement provide sufficient indicia of reliability so as to render it inherently trustworthy.  In determining such trustworthiness, the court may consider, among other things, the following factors:  the spontaneity and consistent repetition of the statement, the mental state of the declarant, whether the terminology used is unexpected of a child of similar age or of an incapacitated person, and whether a lack of motive to fabricate exists; and

2.  The child or incapacitated person either:

a. testifies or is available to testify at the proceedings in open court or through an alternative method pursuant to the provisions of the Uniform Child Witness Testimony by Alternative Methods Act or Section 2611.2 of Title 12 of the Oklahoma Statutes, or

b. is unavailable as defined in Section 2804 of this title as a witness.  When the child or incapacitated person is unavailable, such statement may be admitted only if there is corroborative evidence of the act.

B.  A statement may not be admitted under this section unless the proponent of the statement makes known to the adverse party an intention to offer the statement and the particulars of the statement at least ten (10) days in advance of the proceedings to provide the adverse party with an opportunity to prepare to answer the statement.

Added by Laws 1984, c. 8, § 1, emerg. eff. March 12, 1984.  Amended by Laws 1986, c. 87, § 1, operative July 1, 1986; Laws 1990, c. 224, § 8, eff. Sept. 1, 1990; Laws 1992, c. 301, § 2, eff. Sept. 1, 1992; Laws 1993, c. 197, § 3, eff. Sept. 1, 1993; Laws 1998, c. 24, § 1, emerg. eff. April 1, 1998; Laws 2000, c. 340, § 22, eff. July 1, 2000; Laws 2004, c. 445, § 2, emerg. eff. June 4, 2004.

§12-2803.2.  Renumbered as § 2611.2 of this title by Laws 1999, c. 108, § 1, eff. Nov. 1, 1999.

§122804.  Hearsay exception - Declarant unavailable.

A.  "Unavailability as a witness," as used in this section, includes the situation in which the declarant:

1.  Is exempt by ruling of the court on the ground of privilege from testifying concerning the subject matter or of the declarant's statement;

2.  Persists in refusing to testify concerning the subject matter of the declarant's statement despite an order of the court to do so;

3.  Testifies to a lack of memory of the subject matter of the declarant's statement;

4.  Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

5.  Is absent from the hearing and the proponent of the declarant's statement has been unable to procure the declarant's attendance or, in the case of a hearsay exception under paragraphs 2, 3 or 4 of subsection B of this section, the declarant's attendance or testimony, by process or other reasonable means.

A declarant is not unavailable as a witness if the declarant's exemption, refusal, claim of lack of memory, inability or absence is due to an act by the proponent of the declarant's statement for the purpose of preventing the witness from attending or testifying.

B.  The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

1.  Testimony given as a witness at another hearing of the same or another proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered or, in a civil action or proceeding, a predecessor in interest had an opportunity and similar motive to develop the testimony by direct, cross or redirect examination;

2.  In a prosecution for homicide or in a civil action or proceeding, a statement made by a declarant while believing that the declarant's death was imminent, concerning the cause or circumstances of what the declarant believed to be the declarant's impending death;

3.  A statement which was at the time of its making contrary to the declarant's pecuniary or proprietary interest, or which tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, and which a reasonable person in the declarant's position would not have made unless the declarant believed it to be true.  A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.  A statement or confession offered against the accused in a criminal case, made by a codefendant or other individual implicating both the codefendant or other individual and the accused, is not within this exception; and

4.  A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, ancestry, relationship to another person or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or statement concerning the foregoing matters or death of another person, if the declarant was related to that person by blood, adoption or marriage or was so intimately associated with the person's family as to be likely to have accurate information concerning the matter declared.

Added by Laws 1978, c. 285, § 804, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 60, eff. Nov. 1, 2002.

§12-2804.1.  Hearsay exception - Exceptional circumstances.

A.  In exceptional circumstances a statement not covered by Section 2803, 2804, 2805, or 2806 of this title but possessing equivalent, though not identical, circumstantial guarantees of trustworthiness, is not excluded by the hearsay rule if the court determines that:

1.  The statement is offered as evidence of a fact of consequence;

2.  The statement is more probative on the point for which it is offered than any other evidence that the proponent can procure through reasonable efforts; and

3.  The general purposes of this Code and the interests of justice will best be served by admission of the statement into evidence.

B.  The court shall state on the record the circumstances that support its determination of the admissibility of the statement offered pursuant to subsection A of this section.

C.  A statement is not admissible under this exception unless its proponent gives to all parties reasonable notice in advance of trial, or during trial if the court excuses pretrial notice for good cause shown, of the substance of the statement and the identity of the declarant.

Added by Laws 2002, c. 468, § 61, eff. Nov. 1, 2002.

§122805.  Hearsay within hearsay.

Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in this Code.

Added by Laws 1978, c. 285, § 805, eff. Oct. 1, 1978.

§122806.  Attacking and supporting credibility of declarant.

When a hearsay statement, or a statement defined in subparagraph b, c, d or e of paragraph 2 of subsection B of Section 2801 of this title, has been admitted in evidence, the credibility of the declarant may be attacked and, if attacked, may be supported by any evidence which would be admissible for those purposes if declarant had testified as a witness.  Evidence of a statement or conduct by the declarant at any time, inconsistent with the declarant's hearsay statement, is not subject to any requirement that the declarant may have been afforded an opportunity to deny or explain.  If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine the declarant on the statement as if under crossexamination.

Added by Laws 1978, c. 285, § 806, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 62, eff. Nov. 1, 2002.

§122901.  Requirement of authentication or identification.

A.  The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims it to be.

B.  The following are illustrative examples of authentication or identification conforming with the requirements of this Code:

1.  Testimony that a matter is what it is claimed to be;

2.  Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation;

3.  Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated;

4.  Appearance, content, substance, internal patterns or other distinctive characteristics taken in conjunction with circumstances;  5.  Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker;

6.  Telephone conversations by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business if:

a. in the case of a person, circumstances, including selfidentification, show the person answering to be the one called, or

b. in the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone;

7.  Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement or data compilation, in any form, is from the public office where items of this nature are kept;

8.  Evidence that a document or data compilation, in any form:

a. is in such condition as to create no suspicion concerning its authenticity,

b. was in a place where it, if authentic, would likely be, and

c. has been in existence twenty (20) years or more at the time it is offered;

9.  Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result; or

10.  Any method of authentication or identification provided by statute or by rules prescribed by the Supreme Court pursuant to statutory authority.

Added by Laws 1978, c. 285, § 901, eff. Oct. 1, 1978.

§122902.  Selfauthentication.

Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

1.  A document bearing a seal purporting to be that of the United States or of any state, district, commonwealth, territory or insular possession thereof, including the Panama Canal Zone, or the trust territory of the Pacific Islands, or of a political subdivision, department, office or agency thereof, and a signature purporting to be an attestation or execution;

2.  A document purporting to bear the signature in his official capacity of an officer or employee of any entity included in paragraph 1 of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine;

3.  A document purporting to be executed or attested in his official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position:

a. of the executing or attesting person, or

b. of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness or signature and official position relating to the execution or attestation.  A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States.  If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification;

4.  A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with paragraph 1, 2 or 3 of this section or complying with any statute or by rules prescribed by the Supreme Court pursuant to statutory authority;

5.  Books, pamphlets or other publications purporting to be issued by public authority;

6.  Printed materials purporting to be newspapers or periodicals;

7.  Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin;

8.  Records accompanied by a certificate of acknowledgment under the hand and the seal of a notary public or other officer authorized by law to take acknowledgments;

9.  Commercial paper, signatures thereon, and related records to the extent provided by general commercial law;

10.  Any signature, record or other matter declared by act of the Legislature to be presumptively or prima facie genuine or authentic;

11.  The original or a duplicate of a domestic record of acts, events, conditions, opinions, or diagnoses if:

a. the document is accompanied by a written declaration under oath of the custodian of the record, or other qualified individual that the record was made, at or near the time of the occurrence of the matters set forth by or from information transmitted by a person having knowledge of those matters; was kept in the course of the regularly conducted business activity; and was made pursuant to the regularly conducted activity,

b. the party intending to offer the record in evidence gives notice of that intention to all adverse parties and makes the record available for inspection sufficiently in advance of its offer to provide the adverse parties with a fair opportunity to challenge the record, and

c. notice is given to the proponent, sufficiently in advance of the offer to provide the proponent with a fair opportunity to meet the objection or obtain the testimony of a foundation witness, raising a genuine question as to the trustworthiness or authenticity of the record; and

12.  The original or a duplicate of a record from a foreign country of acts, events, conditions, opinions, or diagnoses if:

a. the document is accompanied by a written declaration under oath of the custodian of the record, or other qualified individual that the record was made, at or near the time of the occurrence of the matters set forth by or from information transmitted by a person having knowledge of those matters; was kept in the course of a regularly conducted business activity; and was made pursuant to the regularly conducted activity,

b. the party intending to offer the record in evidence gives notice of that intention to all adverse parties and makes the record available for inspection sufficiently in advance of its offer to provide the adverse parties with a fair opportunity to challenge the record, and

c. notice is given to the proponent, sufficiently in advance of the offer to provide the proponent with a fair opportunity to meet the objection or obtain the testimony of a foundation witness, raising a genuine question as to the trustworthiness or authenticity of the record.

Added by Laws 1978, c. 285, § 902, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 63, eff. Nov. 1, 2002.

§122903.  Subscribing witness' testimony unnecessary.

The testimony of a subscribing witness is not necessary to authenticate a record unless required by the laws of the jurisdiction governing the validity of the record.

Added by Laws 1978, c. 285, § 903, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 64, eff. Nov. 1, 2002.

§123001.  Definitions.

For purposes of this Code:

1.  "Writings" and "recordings" means letters, words, or numbers, or their equivalent, inscribed on a tangible medium or stored in an electronic or other machine and retrievable in perceivable form by handwriting, typewriting, printing, photostating, photographing, mechanical or electronic recording, or other technique;

2.  "Photographs" mean a form of a record which consists of still photographs, stored images, xray films, video tapes, or motion pictures;

3.  An "original" of a writing, recording, or other record means the writing, recording, or other record itself or any counterpart intended to have the same effect by a person executing or issuing it.  An "original", when applied to a photograph, includes the negative or any print therefrom.  The term "original" includes a print out or other perceivable output of a record of data or images stored in a computer or similar device if shown to reflect the data or images accurately;

4.  A "duplicate" means a counterpart in the form of a record produced by the same impression as the original, from the same matrix, by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, by chemical reproduction, or by another equivalent technique that accurately reproduce the original;

5.  "Image" means a form of a record which consists of a digitized copy or image of information; and

6.  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Added by Laws 1978, c. 285, § 1001, eff. Oct. 1, 1978.  Amended by Laws 1992, c. 222, § 1; Laws 1995, c. 135, § 1, eff. Nov. 1, 1995; Laws 2002, c. 468, § 65, eff. Nov. 1, 2002.

§123002.  Requirement of original.

To prove the content of a record, recording or photograph, the original record, recording or photograph is required except as otherwise provided in this Code or by other statutes.

Added by Laws 1978, c. 285, § 1002, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 66, eff. Nov. 1, 2002.

§123003.  Admissibility of duplicates.

A duplicate is admissible to the same extent as an original under this rule or as may otherwise be provided by statute unless:

1.  A genuine question is raised as to the authenticity of the original; or

2.  In the circumstances it would be unfair to admit the duplicate in lieu of the original.

Added by Laws 1978, c. 285, § 1003, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 67, eff. Nov. 1, 2002.

§123004.  Admissibility of other evidence of contents.

The original is not required, and a duplicate or other evidence of the contents of a record is admissible if:

1.  All originals are lost or have been destroyed unless the proponent lost or destroyed them in bad faith;

2.  No original can be obtained by any available judicial process or procedure;

3.  At a time when an original was under the control of the party against whom offered, the party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearings and the party does not produce the original at the hearing; or

4.  The record is not closely related to a controlling issue.

Added by Laws 1978, c. 285, § 1004, eff. Oct. 1, 1978.  Amended by Laws 1995, c. 135, § 2, eff. Nov. 1, 1995; Laws 2002, c. 468, § 68, eff. Nov. 1, 2002.

§123005.  Public records.

The contents of an official record or of a private record authorized to be recorded or filed in the public records and actually recorded or filed, if otherwise admissible, may be proved by a copy in perceivable form, certified as correct in accordance with Section 2902 of this title or testified to be correct by a witness who has compared it with the original.  If a copy which complies with this section cannot be obtained by the exercise of reasonable diligence, other evidence of the contents may be admitted.

Added by Laws 1978, c. 285, § 1005, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 69, eff. Nov. 1, 2002.

§123006.  Summaries.

The contents of voluminous writings, recordings or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary or calculation.  The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place.  The judge may order that they be produced in court.

Added by Laws 1978, c. 285, § 1006, eff. Oct. 1, 1978.

§123007.  Testimony or written admission of party.

Contents of a record may be proved by the testimony or deposition of the party against whom offered or by that party's written admission without accounting for the nonproduction of the original.

Added by Laws 1978, c. 285, § 1007, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 70, eff. Nov. 1, 2002.

§123008.  Functions of judge and jury.

When the admissibility of other evidence of contents of a record depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with the provisions of Section 2104 of this title.  However, when an issue is raised questioning:

1.  Whether the asserted record ever existed;

2.  Whether another record produced at the trial is the original; or

3.  Whether other evidence of contents correctly reflects the contents;

the issue is for the trier of fact to determine.

Added by Laws 1978, c. 285, § 1008, eff. Oct. 1, 1978.  Amended by Laws 2002, c. 468, § 71, eff. Nov. 1, 2002.

§123009.  Medical bills  Identification.

Upon the trial of any civil case involving injury, disease or disability, the patient, a member of the patient's family or any other person responsible for the care of the patient, shall be a competent witness to identify doctor bills, hospital bills, ambulance service bills, drug bills and similar bills for expenses incurred in the treatment of the patient upon a showing by the witness that such bills were received from a licensed practicing physician, hospital, ambulance service, pharmacy, drug store, or supplier of therapeutic or orthopedic devices, and that such expenses were incurred in connection with the treatment of the injury, disease or disability involved in the subject of litigation at trial.  Such items of evidence need not be identified by the person who submits the bill, and it shall not be necessary for an expert witness to testify that the charges were reasonable and necessary.

Added by Laws 1979, c. 37, § 1, eff. Oct. 1, 1979.  Amended by Laws 2002, c. 468, § 72, eff. Nov. 1, 2002.

§12-3010.  Repealed by Laws 1982, c. 198, § 16.

§12-3101.  Repealed by Laws 2002, c. 468, § 80, eff. Nov. 1, 2002.

§12-3102.  Repealed by Laws 2002, c. 468, § 80, eff. Nov. 1, 2002.

§12-3103.  Repealed by Laws 2002, c. 468, § 80, eff. Nov. 1, 2002.

§12-3201.  Renumbered as § 3224 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3202.  Renumbered as § 3225 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3203.  Renumbered as § 3226 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3204.  Renumbered as § 3227 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3205.  Renumbered as § 3228 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3206.  Renumbered as § 3229 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3207.  Renumbered as § 3230 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3208.  Renumbered as § 3231 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3209.  Renumbered as § 3232 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3210.  Renumbered as § 3233 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3211.  Renumbered as § 3234 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3212.  Renumbered as § 3235 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3213.  Renumbered as § 3236 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3214.  Renumbered as § 3237 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3215.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§123224.  Short title and scope of Code.

Sections 3224 through 3237 of this title shall be known and may be cited as the Oklahoma Discovery Code.  The Oklahoma Discovery Code shall govern the procedure for discovery in all suits of a civil nature in all courts in this state.

Added by Laws 1982, c. 198, § 1.  Amended by Laws 1989, c. 129, § 1, eff. Nov. 1, 1989.  Renumbered from § 3201 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§123225.  Construction.

The Discovery Code shall be liberally constructed to provide the just, speedy and inexpensive determination of every action.

Added by Laws 1982, c. 198, § 2.  Renumbered from § 3202 of this title by Laws 1989, § 14, eff. Nov. 1, 1989.

§12-3226.  General provisions governing discovery.

A.  DISCOVERY METHODS.  Parties may obtain discovery by one or more of the following methods:  Depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission.  Unless the court orders otherwise under this section, the frequency of use of these methods is not limited.

B.  DISCOVERY SCOPE AND LIMITS.  Unless otherwise limited by order of the court in accordance with the Oklahoma Discovery Code, the scope of discovery is as follows:

1.  IN GENERAL.  Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of any discoverable matter.  It is not a ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.  A party shall produce upon request pursuant to Section 3234 of this title, any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment.  Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial.  For purposes of this section, an application for insurance shall not be treated as a part of an insurance agreement.

2.  TRIAL PREPARATION:  MATERIALS.  Subject to the provisions of paragraph 3 of this subsection, discovery may be obtained of documents and tangible things otherwise discoverable under paragraph 1 of this subsection and prepared in anticipation of litigation or for trial by or for another party or by or for the representative of that other party, including his attorney, consultant, surety, indemnitor, only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of his case and that he is unable, without undue hardship, to obtain the substantial equivalent of the materials by other means.  In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions or legal theories of an attorney or other representative of a party concerning the litigation.

A party may obtain, without the required showing provided for in this paragraph, a statement concerning the action or its subject matter previously made by that party.  Upon request, a person not a party may obtain without the required showing a statement concerning the action or its subject matter previously made by that person.  If the request is refused, the person may move for a court order.  The provisions of paragraph 4 of subsection A of Section 3237 of this title apply to the award of expenses incurred in relation to the motion.  For purposes of this paragraph, a statement previously made is:

a. A written statement signed or otherwise adopted or approved by the person making it, or

b. A stenographic, mechanical, electrical, or other recording, or a transcription thereof, which substantially recites an oral statement by the person making it and contemporaneously recorded.

3.  TRIAL PREPARATION:  EXPERTS.

a. Discovery of facts known and opinions held by experts, otherwise discoverable under the provisions of paragraph 1 of this subsection and acquired or developed in anticipation of litigation or for trial, may be obtained only as follows:

(1) A party may, through interrogatories, require any other party to identify each person whom that other party expects to call as an expert witness at trial and give the address at which that expert witness may be located.

(2) After disclosure of the names and addresses of the expert witnesses, the other party expects to call as witnesses, the party, who has requested disclosure, may depose any such expert witnesses subject to scope of this section.  Prior to taking the deposition the party must give notice as required in subsections A and C of Section 3230 of this title.  If any documents are provided to such disclosed expert witnesses, the documents shall not be protected from disclosure by privilege or work product protection and they may be obtained through discovery.

(3) In addition to taking the depositions of expert witnesses the party may, through interrogatories, require the party who expects to call the expert witnesses to state the subject matter on which each expert witness is expected to testify; the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion; the qualifications of each expert witness, including a list of all publications authored by the expert witness within the preceding ten (10) years; the compensation to be paid to the expert witness for the testimony and preparation for the testimony; and a listing of any other cases in which the expert witness has testified as an expert at trial or by deposition within the preceding four (4) years.  An interrogatory seeking the information specified above shall be treated as a single interrogatory for purposes of the limitation on the number of interrogatories in Section 3233 of this title.

b. A party may discover facts known or opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or preparation for trial and who is not expected to be called as a witness at trial, only upon motion, when the court may order discovery as provided in Section 3235 of this title or upon a showing of exceptional circumstances under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by any other means.

c. Unless manifest injustice would result:

(1) The court shall require that the party seeking discovery pay the expert a reasonable fee for time spent in responding to discovery under division (2) of subparagraph a of this paragraph and subparagraph b of this paragraph.

(2) The court shall require that the party seeking discovery with respect to discovery obtained under subparagraph b of this paragraph, pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

4.  CLAIMS OF PRIVILEGE OR PROTECTION OF TRIAL PREPARATION MATERIALS.  When a party withholds information otherwise discoverable under the Oklahoma Discovery Code by claiming that it is privileged or subject to protection as trial preparation material, the party shall make the claim expressly and shall describe the nature of the documents, communications, or things not produced or disclosed in a manner that, without revealing information itself privileged or protected, will enable other parties to assess the applicability of the privilege or protection.

C.  PROTECTIVE ORDERS.

1.  Upon motion by a party or by the person from whom discovery is sought, accompanied by a certification that the movant has in good faith conferred or attempted to confer, either in person or by telephone, with other affected parties in an effort to resolve the dispute without court action, and for good cause shown, the court in which the action is pending or on matters relating to a deposition, the district court in the county where the deposition is to be taken may enter any order which justice requires to protect a party or person from annoyance, harassment, embarrassment, oppression or undue delay, burden or expense, including one or more of the following:

a. that the discovery not be had,

b. that the discovery may be had only on specified terms and conditions, including a designation of the time or place,

c. that the discovery may be had only by a method of discovery other than that selected by the party seeking discovery,

d. that certain matters not be inquired into, or that the scope of the disclosure or discovery be limited to certain matters,

e. that discovery be conducted with no one present except persons designated by the court,

f. that a deposition after being sealed be opened only by order of the court,

g. that a trade secret or other confidential research, development or commercial information not be disclosed or be disclosed only in a designated way, and

h. that the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court;

2.  If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery.  The provisions of paragraph 4 of subsection A of Section 3237 of this title apply to the award of expenses incurred in relation to the motion.  Any protective order of the court which has the effect of removing any material obtained by discovery from the public record shall contain the following:

a. a statement that the court has determined it is necessary in the interests of justice to remove the material from the public record,

b. specific identification of the material which is to be removed or withdrawn from the public record, or which is to be filed but not placed in the public record, and

c. a requirement that any party obtaining a protective order place the protected material in a sealed manila envelope clearly marked with the caption and case number and is clearly marked with the word "CONFIDENTIAL", and stating the date the order was entered and the name of the judge entering the order;

3.  No protective order entered after the filing and microfilming of documents of any kind shall be construed to require the microfilm record of such filing to be amended in any fashion;

4.  The party or counsel which has received the protective order shall be responsible for promptly presenting the order to appropriate court clerk personnel for appropriate action;

5.  All documents produced or testimony given under a protective order shall be retained in the office of counsel until required by the court to be filed in the case;

6.  Counsel for the respective parties shall be responsible for informing witnesses, as necessary, of the contents of the protective order; and

7.  When a case is filed in which a party intends to seek a protective order removing material from the public record, the plaintiff(s) and defendant(s) shall be initially designated on the petition under pseudonym such as "John or Jane Doe", or "Roe", and the petition shall clearly indicate that the party designations are fictitious.  The party seeking confidentiality or other order removing the case, in whole or in part, from the public record, shall immediately present application to the court, seeking instructions for the conduct of the case, including confidentiality of the records.

D.  SEQUENCE AND TIMING OF DISCOVERY.  Unless the court upon motion, for the convenience of parties and witnesses and in the interests of justice, orders otherwise, methods of discovery may be used in any sequence.  The fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay discovery by any other party.

E.  SUPPLEMENTATION OF RESPONSES.  A party who has responded to a request for discovery with a response that was complete when it was made is under no duty to supplement the response to include information thereafter acquired, except as follows:

1.  A party is under a duty seasonably to supplement the response with respect to any question directly addressed to:

a. the identity and location of persons having knowledge of discoverable matters, and

b. the identity of each person expected to be called as an expert witness at trial, the subject matter on which the person is expected to testify, and the substance of the testimony of the person.

2.  A party is under a duty seasonably to amend a prior response to an interrogatory, request for production, or request for admission if the party obtains information upon the basis of which:

a. (i) the party knows that the response was incorrect in some material respect when made, or

(ii) the party knows that the response, which was correct when made, is no longer true in some material respect; and

b. the additional or corrective information has not otherwise been made known to the other parties during the discovery process or in writing.

3.  A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.

F.  DISCOVERY CONFERENCE.  At any time after commencement of an action, the court may direct the attorneys for the parties to appear for a conference on the subject of discovery.  The court shall do so upon motion by the attorney for any party if the motion includes:

1.  A statement of the issues as they then appear;

2.  A proposed plan and schedule of discovery;

3.  Any limitations proposed to be placed on discovery;

4.  Any other proposed orders with respect to discovery; and

5.  A statement showing that the attorney making the motion has made a reasonable effort to reach agreement with opposing attorneys on the matters set forth in the motion.

Each party and his attorney are under a duty to participate in good faith in the framing of a discovery plan if a plan is proposed by the attorney for any party.  Notice of the motion shall be served on all parties.  Objections or additions to matters set forth in the motion shall be served not later than ten (10) days after service of the motion.

Following the discovery conference, the court shall enter an order tentatively identifying the issues for discovery purposes, establishing a plan and schedule for discovery, setting limitations on discovery, if any; and determining such other matters, including the allocation of expenses, as are necessary for the proper management of discovery in the action.  In preparing the plan for discovery the court shall protect the parties from excessive or abusive use of discovery.  An order shall be altered or amended whenever justice so requires.

Subject to the right of a party who properly moves for a discovery conference to prompt convening of the conference, the court may combine the discovery conference with a pretrial conference.

G.  SIGNING OF DISCOVERY REQUESTS, RESPONSES AND OBJECTIONS.  Every request for discovery, response or objection thereto made by a party represented by an attorney shall be signed by at least one of his attorneys of record in his individual name whose address shall be stated.  A party who is not represented by an attorney shall sign the request, response or objection and state his address.  The signature of the attorney or party constitutes a certification that he has read the request, response or objection, and that it is:

1.  To the best of his knowledge, information and belief formed after a reasonable inquiry consistent with the Oklahoma Discovery Code and warranted by existing law or a good faith argument for the extension, modification or reversal of existing law;

2.  Interposed in good faith and not primarily to cause delay or for any other improper purpose; and

3.  Not unreasonable or unduly burdensome or expensive, given the nature and complexity of the case, the discovery already had in the case, the amount in controversy, and other values at stake in the litigation.  If a request, response or objection is not signed, it shall be deemed ineffective.

If a certification is made in violation of the provisions of this subsection, the court, upon motion or upon its own initiative, shall impose upon the person who made the certification, the party on whose behalf the request, response or objection is made, or both, an appropriate sanction, which may include an order to pay to the amount of the reasonable expenses occasioned thereby, including a reasonable attorney fee.

Added by Laws 1982, c. 198, § 3.  Amended by Laws 1989, c. 129, § 2, eff. Nov. 1, 1989.  Renumbered from § 3203 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 343, § 13, eff. Sept. 1, 1994; Laws 1996, c. 61, § 3, eff. Nov. 1, 1996; Laws 1999, c. 293, § 21, eff. Nov. 1, 1999; Laws 2002, c. 468, § 73, eff. Nov. 1, 2002; Laws 2004, c. 519, § 3, eff. Nov. 1, 2004.

NOTE:  Laws 2004, c. 368, § 13 repealed by Laws 2005, c. 1, § 8, emerg. eff. March 15, 2005.

§12-3226.1.  Abusive discovery.

A.  ABUSIVE DISCOVERY.  In addition to the protective orders that a court may issue pursuant to paragraph 1 of subsection C of Section 3226 of Title 12 of the Oklahoma Statutes, a protective order may be issued by the court authorizing or denying discovery in the court in which the action is pending.  A protective order may also be authorized on matters relating to a deposition.  The order may be issued upon a motion by a party or the person from whom discovery is sought.  The motion shall be accompanied by a certification that the movant has in good faith conferred or attempted to confer, either in person or by telephone, with other affected parties in an effort to resolve the dispute without court action.  Upon receipt by the court of the motion and certification, the court may enter the protective order authorizing or denying the discovery upon a finding that justice requires a party or person be protected from annoyance, harassment, embarrassment, oppression or undue delay, burden, or expense.

B.  AWARD OF EXPENSES OF MOTION.  If the motion is granted, the court may, after opportunity for hearing, require the party or person whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is denied, the court may, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorney fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

Added by Laws 2004, c. 368, § 14, eff. Nov. 1, 2004.

§12-3226A.  Withdrawal of certain discovery items.

Not less than thirty (30) days nor more than sixty (60) days after the filing of a judgment, decree, or final appealable order if no appeal is taken, or within thirty (30) days after issuance of the mandate by the appellate court if appealed, the party or counsel shall withdraw, upon proper receipt to the court clerk, any previously filed discovery items which were not introduced into evidence which were not included in the record on appeal or which are not needed for decision of the case on remand, if any.

Added by Laws 1994, c. 343, § 12, eff. Sept. 1, 1994.

§12-3227.  Depositions before action or pending appeal.

A.  BEFORE ACTION.

1.  PETITION.  A person who desires to perpetuate his own testimony or that of another person regarding any matter that may be cognizable in any court may file a verified petition in the district court in the county of the residence of any expected adverse party for such perpetuation of testimony.  The petition shall be entitled in the name of the petitioner and shall show:

a. That the petitioner or his personal representative, heirs, beneficiaries, successors or assigns may be a party to an action cognizable in a court but is presently unable to bring it or cause it to be brought.

b. The subject matter of the expected action and his interest therein, and a copy, attached to the petition, of any written instrument the validity or construction of which may be called in question or which is connected with the subject matter of the requested deposition.

c. The facts which he desires to establish by the proposed testimony and his reasons for desiring to perpetuate it.

d. The names or, if the names are unknown, a description of the persons he expects will be adverse parties and their addresses so far as known.

e. The names and addresses of the persons to be examined and the substance of the testimony which he expects to elicit from each.

The petition shall request an order authorizing the petitioner to take the depositions of the persons named in the petition to be examined for the purpose of perpetuating their testimony.

2.  NOTICE AND SERVICE.  The petitioner shall thereafter serve a notice upon each person named or described in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition.  At least twenty (20) days before the date of hearing, the notice shall be served either within or without the state in the manner provided for personal service of summons.  If such service cannot, with due diligence, be made upon any expected adverse party named or described in the petition, the court may enter such order as is just for service by publication or otherwise, and shall appoint, for persons not served by personal service, an attorney who shall represent them and, if they are not otherwise represented, shall crossexamine the deponent.  If any expected adverse party is a minor or incompetent the court shall appoint a guardian ad litem for any such minor or incompetent not legally represented.

3.  ORDER AND EXAMINATION.  If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall enter an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and how the depositions shall be taken.  The depositions may then be taken in accordance with the Oklahoma Discovery Code, Section 3224 et seq. of this title.  The court may enter orders of the character provided for by Sections 3234 and 3235 of this title.  For the purpose of applying the Oklahoma Discovery Code to depositions for perpetuating testimony, each reference to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

4.  USE OF DEPOSITION.  If a deposition to perpetuate testimony is taken under the Oklahoma Discovery Code, it may be used in any action involving the same subject matter subsequently brought in a court of this state, in accordance with the provisions of subsection A of Section 3232 of this title.

B.  PENDING APPEAL.  If an appeal has been taken from a judgment of a district court or before the taking of an appeal if the time therefor has not expired, the district court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the district court.  In such case, the party who desires to perpetuate the testimony may make a motion in the district court for leave to take the depositions, upon the same notice and service thereof as if the action was pending in the district court.  The motion shall show:

1.  The names and addresses of persons to be examined and the substance of the testimony which he expects to elicit from each;

2.  The reasons for perpetuating the testimony.

If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may enter an order allowing the depositions to be taken and may make orders of the character provided for by Sections 3234 and 3235 of this title, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in the Oklahoma Discovery Code for depositions taken in actions pending in the district court.

C.  PERPETUATION BY ACTION.  The procedures prescribed in this section do not limit the power of a court to entertain an action to perpetuate testimony.

D.  FILING OF DEPOSITION.  Depositions taken under this section shall not be filed with the court in which the petition is filed or the motion is made except on order of the court or unless they are attached to a motion, response thereto, or are needed for use in a trial or hearing.

E.  COSTS.  The attorney taking any deposition under this section shall pay the costs thereof unless otherwise ordered by the court.

F.  DEPOSITIONS TAKEN IN OTHER JURISDICTIONS ADMISSIBLE.  A deposition taken under procedures of another jurisdiction, which are similar to those in this section, is admissible in this state to the same extent as a deposition taken under this section.

Added by Laws 1982, c. 198, § 4.  Amended by Laws 1989, c. 129, § 3, eff. Nov. 1, 1989.  Renumbered from § 3204 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 343, § 14, eff. Sept. 1, 1994; Laws 2004, c. 293, § 1, eff. Nov. 1, 2004.

§123228.  Persons before whom depositions may be taken.

A.  DEPOSITIONS TAKEN WITHIN OKLAHOMA.  Within this state, depositions shall be taken before an officer authorized to administer oaths by the laws of the place where the examination is held, or before a person appointed by the court in which the action is pending.  A person so appointed has power to administer oaths and take testimony.

The term officer as used in Sections 3230 through 3232 of this title includes a person appointed by the court or designated by the parties under Section 3229 of this title; except that on and after January 1, 1990, depositions taken within this state shall only be taken by an officer who is either a certified shorthand reporter (CSR) or a licensed shorthand reporter (LSR); provided however, on and after the effective date of this act, any person who was taking depositions by the steno-mask method of reporting within this state prior to January 1, 1990, may continue to take depositions within this state if the person provides to the State Board of Examiners of Official Shorthand Reporters or successor entity of the Board a certification, signed by a judge of the district court and by an attorney licensed to practice law in this state, declaring that the person has taken depositions that were admitted into evidence in any court of this state.  The certification shall be submitted within thirty (30) days of the effective date of this act to the State Board of Examiners of Official Shorthand Reporters or successor entity of the Board who shall issue said person a certificate as an acting court reporter permitting the person to take depositions or other sworn statements, subpoena witnesses for depositions, issue affidavits in respect to the regular duties of the person, and administer oaths and affirmations with authority equal to that of a notary public.

B.  DEPOSITIONS TAKEN OUTSIDE OF OKLAHOMA.  Depositions may be taken outside of Oklahoma:

1.  On notice before a person authorized to administer oaths in the place in which the examination is held, either by the law thereof or by the law of this state; or

2.  Before a person commissioned by the court, and a person so commissioned shall have the power by virtue of his commission to administer any necessary oath and take testimony; or

3.  Pursuant to a letter rogatory.

A commission or a letter rogatory shall be issued on application and notice and on terms that are just and appropriate.  It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter rogatory may be issued in proper cases.  A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title.  Evidence obtained in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within this state.

C.  DISQUALIFICATIONS FOR INTEREST.  No deposition shall be taken before a person who is a relative or employee or attorney or counsel of any of the parties, or is a relative or employee of such attorney or counsel, or is financially interested in the action.

Added by Laws 1982, c. 198, § 5.  Amended by Laws 1986, c. 299, § 6, operative July 1, 1986; Laws 1989, c. 129, § 4, eff. Nov. 1, 1989.  Renumbered from § 3205 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1992, c. 1, § 6, emerg. eff. March 10, 1992; Laws 1995, c. 253, § 5, eff. Nov. 1, 1995.

§12-3229.  Stipulations regarding discovery procedure.

Unless the court orders otherwise, the parties may by written stipulation:

1.  Provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions; and

2.  Modify other procedures governing or limitations placed upon discovery, except that stipulations extending the time provided in Sections 3226, 3233, 3234 and 3236 of this title for responses to discovery may, if they would interfere with any time set for completion of discovery, be made only with the approval of the court.  A person designated by the stipulation has the power by virtue of his designation to administer any necessary oath.

Added by Laws 1982, c. 198, § 6.  Amended by Laws 1989, c. 129, § 5, eff. Nov. 1, 1989.  Renumbered from § 3206 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 61, § 4, eff. Nov. 1, 1996.

§12-3230.  Depositions upon oral examination.

A.  WHEN DEPOSITIONS MAY BE TAKEN; WHEN LEAVE REQUIRED.

1.  A party may take the testimony of any person, including a party, by deposition upon oral examination without leave of court except as provided in paragraph 2 of this subsection.  The attendance of witnesses may be compelled by subpoena as provided in Section 2004.1 of this title.

2. a. A party shall obtain leave of court, if the person to be examined is confined in prison, or if, without the written stipulation of the parties:

(1) the person to be examined already has been deposed in the case, or

(2) a party seeks to take a deposition prior to the expiration of thirty (30) days after service of the summons and petition upon any defendant unless the notice contains a certification, with supporting facts, that the person to be examined is expected to leave this state and will be unavailable for examination in this state unless deposed before that time.

b. A request for leave of court shall include a statement that the requesting party has in good faith conferred or attempted to confer either in person or by telephone with the opposing parties to obtain a written stipulation.

3.  Unless otherwise agreed by the parties or ordered by the court, a deposition upon oral examination shall not last more than six (6) hours and shall be taken only between the hours of 8:00 a.m. and 5:00 p.m. on a day other than a Saturday or Sunday and on a date other than a holiday designated in Section 82.1 of Title 25 of the Oklahoma Statutes.  The court may grant an extension of these time limits if the court finds that the witness or counsel has been obstructive or uncooperative or if the court finds it to be in the interest of justice.

B.  PLACE WHERE WITNESS OR PARTY IS REQUIRED TO ATTEND TAKING OF DEPOSITIONS.

1.  A witness shall be obligated to attend to give a deposition only in the county of his or her residence, a county adjoining the county of his or her residence or the county where he or she is located when the subpoena is served.

2.  A party, in addition to the places where a witness may be deposed, may be deposed in the county where the action is pending or the county where he or she is located when the notice is served.

C.  NOTICE OF EXAMINATION; GENERAL REQUIREMENTS; SPECIAL NOTICE; NONSTENOGRAPHIC RECORDING; PRODUCTION OF DOCUMENTS AND THINGS; DEPOSITION OF ORGANIZATION; DEPOSITION BY TELEPHONE.

1.  A party desiring to take the deposition of any person upon oral examination shall give notice in writing to every other party to the action.  The notice shall state the time and place for taking the deposition and shall state the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs.  The notice shall be served in order to allow the adverse party sufficient time, by the usual route of travel, to attend, and three (3) days for preparation, exclusive of the day of service of the notice.

If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced, as set forth in the subpoena, shall be attached to or included in the notice.

2.  The court may for cause shown enlarge or shorten the time for taking the deposition and for notice of taking the deposition.

3.  The parties may stipulate in writing or the court may upon motion order that the testimony at a deposition be recorded by other than stenographic means.  Unless good cause is shown to the contrary, such motions shall be freely granted.  The stipulation or order shall designate the person before whom the deposition shall be taken, the manner of recording, preserving, and filing the deposition, and may include other provisions to assure that the recorded testimony will be accurate and trustworthy.  If the deposition is recorded by other than stenographic means, the party taking the deposition shall upon request by any party or the witness furnish a copy of the deposition to the witness.  The party taking the deposition may furnish either a stenographic copy of the deposition or a copy of the deposition as recorded by other than stenographic means.

Any objections under subsection D of this section, any changes made by the witness, the signature of the witness identifying the deposition as his or her own or the statement of the officer that is required if the witness does not sign, as provided in subsection F of this section, and the certification of the officer required by subsection G of this section shall be set forth in a writing to accompany a deposition recorded by nonstenographic means.

4.  The notice to a party deponent may be accompanied by a request made in compliance with Section 3234 of this title for the production of documents and tangible things at the taking of the deposition.  The procedure of Section 3234 of this title shall apply to the request.

5.  A party may in the notice and in a subpoena name as the deponent a public or private corporation or a partnership or association or governmental agency and describe with reasonable particularity the matters on which examination is requested.  In that event, the organization so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which that person will testify.  Such designation of persons to testify and the subject of the testimony shall be delivered to the other party or parties prior to or at the commencement of the taking of the deposition of the organization.  A subpoena shall advise a nonparty organization of its duty to make such a designation.  The persons so designated shall testify as to matters known or reasonably available to the organization.

This paragraph does not preclude taking a deposition by any other procedure authorized in the Oklahoma Discovery Code.

6.  The parties may stipulate in writing or the court may upon motion order that a deposition be taken by telephone or other remote electronic means.  For the purposes of this section, subsection A of Section 3228, and paragraphs 1 of subsections A and B of Section 3237 of this title, a deposition taken by such means is taken in the county and state and at the place where the deponent is to answer questions.

D.  EXAMINATION AND CROSSEXAMINATION; RECORD OF EXAMINATION; OATH; OBJECTIONS.  Examination and crossexamination of witnesses may proceed as permitted at the trial under the provisions of Section 2101 et seq. of this title except Section 2104.  The officer before whom the deposition is to be taken shall put the witness on oath or affirmation and shall personally, or by someone acting under his direction and in his presence, record the testimony of the witness.  The testimony shall be taken stenographically or recorded by any other method authorized by paragraph  3 of subsection C of this section.

All objections made at the time of the examination to the qualifications of the officer taking the deposition, to the manner of taking it, to the evidence presented, to the conduct of any party, or to any other aspect of the proceedings shall be noted by the officer upon the record of the deposition; however, the examination shall proceed, with the testimony being taken subject to the objections.

In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the depositions and that party shall transmit them to the officer, who shall propound them to the witness and record the answers verbatim.

E.  MOTION TO TERMINATE OR LIMIT EXAMINATION.

1.  Any objection to evidence during a deposition shall be stated concisely and in a nonargumentative and nonsuggestive manner.  A party may instruct a deponent not to answer only when necessary to preserve a privilege or work product protection, to enforce a limitation on evidence directed by the court, to present a motion under paragraph 2 of this subsection, or to move for a protective order under subsection C of Section 3226 of this title.  If the court finds a person has engaged in conduct which has frustrated the fair examination of the deponent, it may impose upon the persons responsible an appropriate sanction, including the reasonable costs and attorney fees incurred by any parties as a result thereof.

2.  At any time during the taking of the deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass or oppress the deponent or party, the court in which the action is pending or the court in the county where the deposition is being taken may order the officer conducting the examination to cease taking the deposition, or may limit the scope and manner of the taking of the deposition as provided in subsection C of Section 3226 of this title.  If the order entered terminates the examination, it shall be resumed thereafter only upon the order of the court in which the action is pending.  Upon demand of the objecting party or deponent, the taking of the deposition shall be suspended for the time necessary to make a motion for the order provided for in this section.  The provisions of paragraph 4 of subsection A of Section 3237 of this title apply to the award of expenses incurred in relation to the motion.

F.  REVIEW BY WITNESS; CHANGES; SIGNING.  The deponent shall have the opportunity to review the transcript of the deposition unless such examination and reading are waived by the deponent and by the parties.  After being notified by the officer that the transcript is available, the deponent shall have thirty (30) days in which to review it and, if there are changes in form or substance, to sign a statement reciting such changes and the reasons given by the deponent for making them.  The officer shall indicate in the certificate prescribed by paragraph 1 of subsection G of this section whether any review was requested and, if so, shall append any changes made by the deponent during the period allowed.

G.  CERTIFICATION AND FILING BY OFFICER; EXHIBITS; COPIES; NOTICE OF FILING.

1.  The officer shall certify on any stenographic deposition:

a. the qualification of the officer to administer oaths, including the officer's certificate number,

b. that the witness was duly sworn by the officer,

c. that the deposition is a true record of the testimony given by the witness, and

d. that the officer is not a relative or employee or attorney or counsel of any of the parties, or a relative or employee of the attorney or counsel, and is not financially interested in the action.

Except on order of the court or unless a deposition is attached to a motion response thereto, is needed for use in a trial or hearing, or the parties stipulate otherwise, depositions shall not be filed with the court clerk.  The officer shall securely seal any stenographic deposition in an envelope endorsed with the title of the action and marked "Deposition of (here insert name of witness)" and send it to the attorney who arranged for the deposition, who shall store it under conditions that will protect it against loss, destruction, tampering, or deterioration.

Documents and things produced for inspection during the examination of the witness shall, upon the request of a party, be marked for identification and annexed to the deposition and may be inspected and copied by any party.  If the person producing the materials desires to retain them he may:

a. Offer copies to be marked for identification and annexed to the deposition and to serve as originals if he affords to all parties fair opportunity to verify the copies by comparison with the originals, or

b. Offer the originals to be marked for identification, after giving to each party an opportunity to inspect and copy them, in which event the materials may then be used in the same manner as if annexed to the deposition.  Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

2.  Each attorney who takes the deposition of a witness or of a party shall bear all expenses thereof, including the cost of transcription, and shall furnish upon request to the adverse party or parties, free of charge, one copy of the transcribed deposition.  If the party taking the deposition recorded it on videotape or by other nonstenographic means, that party shall also furnish upon request to the adverse party or parties, free of charge, one copy of the videotape or other recording of the deposition.

H.  FAILURE TO ATTEND OR TO SERVE SUBPOENA; EXPENSES.

1.  If the party giving the notice of the taking of a deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court may order the party giving the notice to pay to the other party the reasonable expenses incurred by the attending party and his or her attorney in attending, including reasonable attorney fees.

2.  If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon the witness and the witness because of such failure does not attend, and if another party attends in person or by attorney because he or she expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the reasonable expenses incurred by that party and his or her attorney in attending, including reasonable attorney fees.

I.  WITNESS FEES.

1.  The attendance and travel fees for a witness shall be paid as provided in Section 400 of this title.

2.  A party deponent must attend the taking of a deposition without the payment or tender of attendance or travel fees.

J.  TAXING OF COSTS OF DEPOSITIONS.  The cost of transcription of a deposition, as verified by the statement of the certified court reporter, the fees of the sheriff for serving the notice to take depositions and fees of witnesses shall each constitute an item of costs to be taxed in the case in the manner provided by law.  The court may upon motion of a party retax the costs if the court finds the deposition was unauthorized by statute or unnecessary for protection of the interest of the party taking the deposition.

Added by Laws 1982, c. 198, § 7.  Amended by Laws 1986, c. 227, § 7, eff. Nov. 1, 1986; Laws 1986, c. 299, § 7, operative July 1, 1986; Laws 1989, c. 129, § 6, eff. Nov. 1, 1989.  Renumbered from § 3207 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 343, § 15, eff. Sept. 1, 1994; Laws 1996, c. 61, § 5, eff. Nov. 1, 1996; Laws 1999, c. 293, § 22, eff. Nov. 1, 1999; Laws 2002, c. 468, § 74, eff. Nov. 1, 2002; Laws 2005, c. 66, § 1, eff. Nov. 1, 2005.

§123231.  Depositions upon written questions.

A.  SERVING QUESTIONS; NOTICE.  After commencement of the action, any party to the action may take the testimony of any person, including an opposing party, by deposition upon written questions.  The attendance of witnesses may be compelled by the use of a subpoena.  The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes.

A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating:

1.  The name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs; and

2.  The name or descriptive title and address of the officer before whom the deposition is to be taken.

A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of paragraph 6 of subsection C of Section 3230 of this title.

Within thirty (30) days after the notice and written questions are served, a party may serve cross questions upon all other parties.  Within ten (10) days after being served with cross questions, a party may serve redirect questions upon all other parties.  Within ten (10) days after being served with redirect questions, a party may serve recross questions upon all other parties.  The court may for cause shown enlarge or shorten the time.

B.  OFFICER TO TAKE RESPONSES AND PREPARE RECORD.  A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice.  The officer shall proceed promptly, in the manner provided by subsections D, F and G of Section 3230 of this title, to take the testimony of the witness in response to the questions and to prepare, certify and file or mail the deposition as provided in subsection G of Section 3230 of this title, attaching thereto the copy of the notice and the questions received by him.

C.  NOTICE OF FILING.  When the deposition is filed the party taking it shall promptly give notice thereof to all other parties.

D.  COSTS OF TRANSCRIPTION OF DEPOSITION.  Cost of the transcription, fees of the sheriff and witness fees shall be taxed as provided in subsection J of Section 3230 of this title.

Added by Laws 1982, c. 198, § 8.  Amended by Laws 1989, c. 129, § 7, eff. Nov. 1, 1989.  Renumbered from § 3208 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3232.  Use of depositions in court proceedings.

A.  USE OF DEPOSITIONS.  At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the Oklahoma Evidence Code applied as though the witness were then present and testifying, may be used against any party who was present or who was represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any of the following provisions:

1.  Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness, or for any other purpose permitted by the Oklahoma Evidence Code;

2.  The deposition of a party or of anyone who at the time of taking the deposition was an officer, director or managing agent, or a person designated under paragraph 6 of subsection C of Section 3230 or subsection A of Section 3231 of this title to testify on behalf of a public or private corporation, partnership or association or governmental agency which is a party may be used for any purpose;

3.  The deposition of a witness, whether or not a party may be used for any purpose if the court finds:

a. That the witness is dead, or

b. That the witness does not reside in the county where the action or proceeding is pending or is sent for trial by a change of venue or the witness is absent therefrom, unless it appears that the absence of the witness was procured by the party offering the deposition, or

c. That the witness is unable to attend or testify because of age, illness, infirmity or imprisonment, or

d. That the party offering the deposition has been unable to procure the attendance of the witness by subpoena, or

e. That the witness is an expert witness, who for purposes of this section is a person educated in a special art or profession or a person possessing special or peculiar knowledge acquired from practical experience, or

f. Upon application and notice, that such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used.

Nothing in this paragraph shall be construed to limit the authority of the appropriate office to issue a subpoena to compel an expert witness to appear in the same manner as any other witness;

4.  If only part of a deposition is offered in evidence by a party, an adverse party may require the introduction of any other part which ought in fairness to be considered with the part introduced, and any party may introduce any other parts.

Substitution of parties pursuant to Section 1081, 1082, 1083 or 2025 of this title does not affect the right to use depositions previously taken.  When an action has been brought in this state or in any court of the United States or of any other state and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the former action may be used in the latter as if originally taken therefor.

A deposition previously taken may also be used as permitted by the Oklahoma Evidence Code.

B.  OBJECTIONS TO ADMISSIBILITY.  Subject to the provisions of subsection B of Section 3228 of this title and paragraph 3 of subsection D of this section, objection may be made, at the trial or hearing, to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

C.  FORM OF PRESENTATION.  Except as otherwise directed by the court, a party offering deposition testimony pursuant to this section may offer it in stenographic or nonstenographic form, but, if in nonstenographic form, the party shall also provide the court with a transcript of the portions so offered.

D.  EFFECT OF ERRORS AND IRREGULARITIES IN DEPOSITIONS.

1.  AS TO NOTICE.  All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

2.  AS TO DISQUALIFICATION OF OFFICER.  Objection to taking a deposition because of disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

3.  AS TO TAKING OF DEPOSITION.

a. Objections to the competency of a witness or to the competency, relevancy or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

b. Errors and irregularities occurring in the manner of the oral examination in the taking of the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

c. Objections to the form of written questions submitted under Section 3231 of this title are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions or within five (5) days after service of the last questions authorized.

4.  AS TO COMPLETION AND RETURN OF DEPOSITION.  Errors and irregularities:

a. in the manner in which the testimony is transcribed or recorded, or

b. in the manner in which the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with by the officer under Sections 3230 and 3231 of this title

are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.

Added by Laws 1982, c. 198, § 9.  Amended by Laws 1989, c. 129, § 8, eff. Nov. 1, 1989.  Renumbered from § 3209 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 61, § 6, eff. Nov. 1, 1996; Laws 2004, c. 181, § 6, eff. Nov. 1, 2004.

§12-3233.  Interrogatories to parties.

A.  AVAILABILITY; PROCEDURES FOR USE.  Any party may serve upon any other party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association or governmental agency, by any officer or agent, who shall furnish such information as is available to that party.  Interrogatories may, without leave of court, be served upon the plaintiff after commencement of the action or upon any other party with the summons and petition or after service of the summons and petition on that party.

Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the objecting party shall state the reasons for objection and shall answer to the extent the interrogatory is not objectionable.  The number of interrogatories to a party shall not exceed thirty in number.  Interrogatories inquiring as to the names and locations of witnesses, or the existence, location and custodian of documents or physical evidence shall be construed as one interrogatory.  All other interrogatories, including subdivisions of one numbered interrogatory, shall be construed as separate interrogatories.  No further interrogatories will be served unless authorized by the court.  If counsel for a party believes that more than thirty interrogatories are necessary, he shall consult with opposing counsel promptly and attempt to reach a written stipulation as to a reasonable number of additional interrogatories.  Counsel are expected to comply with this requirement in good faith.  In the event a written stipulation cannot be agreed upon, the party seeking to submit such additional interrogatories shall file a motion with the court (1) showing that counsel have conferred in good faith but sincere attempts to resolve the issue have been unavailing, (2) showing reasons establishing good cause for their use, and (3) setting forth the proposed additional interrogatories.  The answers are to be signed by the person making them, and the objections signed by the attorney making them.  The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within thirty (30) days after the service of the interrogatories, except that a defendant may serve answers or objections to interrogatories within fortyfive (45) days after service of the summons and complaint upon that defendant.  A shorter or longer time may be directed by the court or, in the absence of such an order, agreed to in writing by the parties subject to Section 3229 of this title.  All grounds for an objection to an interrogatory shall be stated with specificity.  Any ground not stated in a timely objection is waived unless the party's failure to object is excused by the court for good cause shown.  The party submitting the interrogatories may move for an order under subsection A of Section 3237 of this title with respect to any objection to or other failure to answer an interrogatory.

B.  SCOPE; USE AT TRIAL.  Interrogatories may relate to any matters which can be inquired into under subsection B of Section 3226 of this title, and the answers may be used to the extent permitted by the Oklahoma Evidence Code as set forth in Sections 2101 et seq. of this title.

An interrogatory otherwise proper is not necessarily objectionable because an answer to the interrogatory involves an opinion or contention that relates to fact or the application of law to fact.  The court may order that such an interrogatory need not be answered until after designated discovery has been completed or until a pretrial conference or other later time.

C.  OPTION TO PRODUCE BUSINESS RECORDS.  Where the answer to an interrogatory may be derived or ascertained from the business records of the party upon whom the interrogatory has been served or from an examination, audit or inspection of such business records, including a compilation, abstract or summary thereof, and the burden of deriving or ascertaining the answer is substantially the same for the party serving the interrogatory as for the party served, it is a sufficient answer to such interrogatory to specify the records from which the answer may be derived or ascertained and to afford to the party serving the interrogatory reasonable opportunity to examine, audit or inspect such records and to make copies, compilations, abstracts or summaries thereof.  A specification shall be in sufficient detail to permit the party submitting the interrogatory to locate and to identify, as readily as can the party served, the records from which the answer may be ascertained.

Added by Laws 1982, c. 198, § 10.  Amended by Laws 1983, c. 142, § 1, eff. Nov. 1, 1983; Laws 1989, c. 129, § 9, eff. Nov. 1, 1989.  Renumbered from § 3210 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 61, § 7, eff. Nov. 1, 1996.

§123234.  Production of documents and things and entry upon land for inspection and other purposes.

A.  SCOPE.  Any party may serve on any other party a request:

1.  To produce and permit the party making the request, or someone acting on his behalf, to inspect and copy any designated documents including, but not limited to, writings, drawings, graphs, charts, photographs, motion picture films, phonograph records, tape and video recordings, records and other data compilations from which information can be obtained, translated, if necessary, by the respondent through detection devices into reasonably usable form, or to inspect and copy, test or sample any tangible things which constitute or contain matters within the scope of subsection B of Section 3226 of this title and which are in the possession, custody or control of the party upon whom the request is served; or

2.  To permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing or sampling the property or any designated object or operation thereon, within the scope of subsection B of Section 3226 of this title.

B.  PROCEDURE.  The request to produce or permit inspection or copying may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with the summons and petition or after service of the summons and petition upon that party.  The request shall set forth and describe with reasonable particularity the items to be inspected either by individual item or by category.  The request shall specify a reasonable time, place and manner of making the inspection and performing the related acts.

The party, upon whom the request is served, shall serve a written response within thirty (30) days after the service of the request, except that a defendant may serve a response within fortyfive (45) days after service of the summons and petition upon that defendant.  The court may allow a shorter or longer time.  The response shall state, with respect to each item or category, that inspection and related activities shall be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated.  If objection is made to part of an item or category, the part shall be specified.  The party submitting the request may move for an order under subsection A of Section 3237 of this title with respect to any objection to or other failure to respond to the request or any part thereof, or any failure to permit inspection as requested.

A party who produces documents for inspection shall produce them as they are kept in the usual course of business or shall organize and label them to correspond with the categories in the request.

C.  PERSONS NOT PARTIES.  A person not a party to the action may be compelled to produce documents and things or to submit to an inspection as provided in Section 2004.1 of this title.

Added by Laws 1982, c. 198, § 11.  Amended by Laws 1989, c. 129, § 10, eff. Nov. 1, 1989.  Renumbered from § 3211 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 351, § 4, eff. Sept. 1, 1993.

§123235.  Physical and mental examination of persons.

A.  SCOPE WHEN ELEMENT OF CLAIM OR DEFENSE.  When the physical, including the blood group, or mental condition of a party or of a person in custody or under the legal control of a party, is in controversy in any proceeding in which the person relies upon that condition as an element of his claim or defense, an adverse party may take a physical or mental examination of such person.

B.  PROCEDURE WHEN ELEMENT OF CLAIM OR DEFENSE.  The party desiring to take the physical or mental examination of another party or of a person in custody or control of another party within the scope of subsection A of this section shall serve his request upon the person to be examined and all other parties.  The request shall specify the time, place, manner, conditions and scope of the examination and the person or persons by whom it is to be made.

No request shall be served until thirty (30) days after service of summons and petition upon the defendant.  The request shall set a time for the examination not less than five (5) days after service of the notice.

If the party or person in custody or control of the party who is to be examined objects to the physical or mental examination then he shall file a motion objecting to the examination and setting out the reasons why his mental or physical condition is not in controversy or such person may apply for a protective order under the provisions of subsection C of Section 3226 of this title.  The burden of proof is upon the person objecting to the examination or requesting a protective order.  The court may set the conditions for examination or refuse to permit such examination if the mental or physical condition is not in controversy.  If the party or the person in custody or control of the party refuses to obey the court order to submit to a physical or mental examination the court may impose those sanctions provided for in paragraph 4 of subsection A and paragraph 2 of subsection B of Section 3237 of this title.

If the motion is granted to prohibit the examination, the court may impose those sanctions provided for in paragraph 4 of subsection A of Section 3237 of this title upon the party requesting the examination.

C.  ORDER FOR EXAMINATION.  When the physical, including the blood group, or mental condition of a party, or a person in the custody or under the legal control of a party, is in controversy but does not meet the conditions set forth in subsection A of this section, the court in which the action is pending may order the party to submit to a physical or mental examination by a suitably licensed or certified examiner or to produce for such examination the agent, employee or person in his custody or legal control.  The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties.  The order shall specify the time, place, manner, conditions and scope of the examination and the person or persons by whom it is to be made.

D.  REPRESENTATIVE MAY BE PRESENT.  A representative of the person to be examined may be present at the examination.

E.  REPORT OF EXAMINER.

1.  If requested by the party or the person examined under this section, the party causing the examination to be made shall deliver to him a copy of a detailed written report of the examiner setting out his findings, including results of all tests made, diagnoses and conclusions, together with the like reports of all earlier examinations of the same condition.  After delivery, the party causing the examination shall be entitled upon request to receive from the party or person against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows that he is unable to obtain it.  The court on motion may enter an order against a party requiring delivery of a report on such terms as are just.  If an examiner fails or refuses to make a report the court may exclude his testimony if offered at the trial.

2.  If the physician or psychotherapistpatient privilege has not already been waived as provided in the Oklahoma Evidence Code requesting and obtaining a report of the examination made or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action or any other involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same physical or mental condition.

3.  This subsection applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise.  This subsection does not preclude discovery of a report of an examiner or the taking of a deposition of the examiner in accordance with the provisions of any other section of the Oklahoma Discovery Code.

Added by Laws 1982, c. 198, § 12.  Amended by Laws 1989, c. 129, § 11, eff. Nov. 1, 1989.  Renumbered from § 3212 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 351, § 5, eff. Sept. 1, 1993.

§123236.  Requests for admission.

A.  REQUEST FOR ADMISSION.  A party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of Section 3226 of this title set forth in the request that relate to statements or opinions of fact or of the application of law to fact, including the genuineness of any documents described in the request.  Copies of documents shall be served with the request for admission unless they have been or are otherwise furnished or made available for inspection and copying.  The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with the summons and petition or after service of the summons and petition upon that party.  The number of requests for admissions for each party is limited to thirty.  No further requests for admission will be served unless authorized by the court.  If counsel for a party believes that more than thirty requests for admissions are necessary, he shall consult with opposing counsel promptly and attempt to reach a written stipulation as to a reasonable number of additional requests for admissions.  Counsel are expected to comply with this requirement in good faith.  In the event a written stipulation cannot be agreed upon, the party seeking to submit such additional requests for admissions shall file a motion with the court (1) showing that counsel have conferred in good faith but sincere attempts to resolve the issue have been unavailing, (2) showing reasons establishing good cause for their use, and (3) setting forth the proposed additional requests.

Each matter of which an admission is requested shall be separately set forth.  The matter is admitted unless, within thirty (30) days after service of the request, or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by his attorney, but unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of fortyfive (45) days after service of the summons and petition upon him.

If objection is made, the reasons therefor shall be stated.  The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter.  A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify his answer or deny only a part of the matter of which an admission is requested, he shall specify so much of it as is true and qualify or deny the remainder.  An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless he states that he has made reasonable inquiry and that the information known or readily obtainable by him is insufficient to enable him to admit or deny.  A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; he may, subject to the provisions of subsection D of Section 3237 of this title, deny the matter or set forth reasons why he cannot admit or deny it.

The party who has requested the admission may move to determine the sufficiency of the answers or objections.  Unless the court determines that an objection is justified, it shall order that an answer be served.  If the court determines that an answer does not comply with the requirements of this section, it may order either that the matter is admitted or that an amended answer be served.

The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial.  The provisions of paragraph 4 of subsection A of Section 3237 of this title apply to the award of expenses incurred in relation to the motion.

B.  EFFECT OF ADMISSION.  Any matter admitted under this section is conclusively established unless the court on motion permits withdrawal or amendment of the admission.  The court may permit withdrawal or amendment of an admission when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice him in maintaining his action or defense on the merits.

C.  SCOPE OF ADMISSIONS.  Any admission made by a party under this section is for the purpose of the pending action only and is not an admission by him for any other purpose nor may it be used against him in any other proceeding.

Added by Laws 1982, c. 198, § 13.  Amended by Laws 1983, c. 142, § 2, eff. Nov. 1, 1983; Laws 1989, c. 129, § 12, eff. Nov. 1, 1989.  Renumbered from § 3213 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.

§12-3237.  Failure to make or cooperate in discovery - Sanctions.

A.  MOTION FOR ORDER COMPELLING DISCOVERY.  A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

1.  APPROPRIATE COURT.  An application for an order to a party may be made to the court in which the action is pending, or, on matters, relating to a deposition, to the district court in the county where the deposition is being taken.  An application for an order to a deponent who is not a party shall be made to the district court in the county where the deposition is being taken or to the court in which the action is pending.

2.  MOTION.  If a deponent fails to answer a question propounded or submitted under Section 3230 or 3231 of this title, or a corporation or other entity fails to make a designation under paragraph 6 of subsection C of Section 3230 or subsection A of Section 3231 of this title, or a party fails to answer an interrogatory submitted under Section 3233 of this title, or if a party, in response to a request for inspection and copying submitted under Section 3234 of this title, fails to respond that the inspection or copying will be permitted as requested or fails to permit the inspection or copying as requested, or if a party or witness objects to the inspection or copying of any materials designated in a subpoena issued pursuant to subsection A of Section 2004.1 of this title, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection and copying in accordance with the request or subpoena.  The motion must include a statement that the movant has in good faith conferred or attempted to confer either in person or by telephone with the person or party failing to make the discovery in an effort to secure the information or material without court action.  When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before applying for an order.

When a claim of privilege or other protection from discovery is made in response to any request or subpoena for documents, and the court, in its discretion, determines that a privilege log is necessary in order to determine the validity of the claim, the court shall order the party claiming the privilege to prepare and serve a privilege log upon the terms and conditions deemed appropriate by the court.  The privilege log shall be served upon all other parties.  Unless otherwise ordered by the court, the privilege log shall include, as to each document for which a claim of privilege or other protection from discovery has been made, the following:

a. the author or authors,

b. the recipient or recipients,

c. its origination date,

d. its length,

e. the nature of the document or its intended purpose, and

f. the basis for the objection.

The court may conduct an in camera review of the documents for which the privilege or other protection from discovery is claimed.  If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to subsection C of Section 3226 of this title.

3.  EVASIVE OR INCOMPLETE ANSWER.  For purposes of this subsection, an evasive or incomplete answer is to be treated as a failure to answer.

4.  AWARD OF EXPENSES OF MOTION.  If the motion is granted, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is denied, the court shall, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorney fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

B.  FAILURE TO COMPLY WITH ORDER.

1.  SANCTIONS BY COURT IN COUNTY WHERE DEPOSITION IS TAKEN.  If a deponent fails to be sworn or to answer a question after being directed to do so by the court in the county in which the deposition is being taken, the failure may be considered a contempt of that court.

2.  SANCTION BY COURT IN WHICH ACTION IS PENDING.  If a party or an officer, director or managing agent of a party or a person designated under paragraph 6 of subsection C of Section 3230 or subsection A of Section 3231 of this title to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under subsection A of this section or Section 3235 of this title, or if a party fails to obey an order entered under subsection F of Section 3226 of this title, the court in which the action is pending may make such orders in regard to the failure as are just.  Such orders may include the following:

a. An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order,

b. An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing designated matters in evidence,

c. An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceedings or any part thereof, or rendering a judgment by default against the disobedient party,

d. In lieu of or in addition to the orders provided for in subparagraphs a through c of this paragraph, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination,

e. Where a party has failed to comply with an order under subsection A of Section 3235 of this title requiring him to produce another for examination, such orders as are listed in subparagraphs a, b and c of this paragraph, unless the party failing to comply shows that he is unable to produce such person for examination,

f. If a person, not a party, fails to obey an order entered under subsection C of Section 3234 of this title, the court may treat the failure to obey the order as contempt of court.

In lieu of or in addition to the orders provided for in this paragraph, the court shall require the party failing to obey the order or the attorney advising him or both to pay the reasonable expenses, including attorney fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

C.  EXPENSES ON EXAMINATION OF PROPERTY.  The reasonable expense of making the property available under Section 3234 of this title shall be paid by the requesting party, and at the time of the taxing of costs in the case, the court may tax such expenses as costs, or it may apportion such expenses between the parties, or it may provide that they are an expense of the requesting party.

D.  EXPENSES ON FAILURE TO ADMIT.  If a party fails to admit the genuineness of any document or the truth of any matter as requested under Section 3236 of this title, and if the party requesting the admission thereafter proves the genuineness of the document or the truth of the matter, he may apply to the court for an order requiring the other party to pay him the reasonable expenses incurred in making that proof, including reasonable attorney fees.  The court shall make the order unless it finds that:

1.  The request was held objectionable pursuant to subsection C of Section 3236 of this title; or

2.  The admission sought was of no substantial importance; or

3.  The party failing to admit had reasonable ground to believe that he might prevail on the matter; or

4.  There was other good reason for the failure to admit.

E.  FAILURE OF PARTY TO ATTEND AT OWN DEPOSITION OR SERVE ANSWER TO INTERROGATORIES OR RESPOND TO REQUEST FOR INSPECTION.  If a party or an officer, director or managing agent of a party or a person designated under paragraph 6 of subsection C of Section 3230 or subsection A of Section 3231 of this title to testify on behalf of a party fails:

1.  To appear before the officer who is to take his deposition, after being served with a proper notice; or

2.  To serve answers or objections to interrogatories submitted under Section 3233 of this title, after proper service of the interrogatories; or

3.  To serve a written response to a request for inspection submitted under Section 3234 of this title, after proper service of the request;

the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others it may take any action authorized under subparagraphs a, b and c of paragraph 2 of subsection B of this section.  In lieu of or in addition to any order, the court shall require the party failing to act or the attorney advising him or both to pay the reasonable expenses, including attorney fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act as described in this subsection may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by subsection C of Section 3226 of this title.

F.  FAILURE TO PARTICIPATE IN THE FRAMING OF A DISCOVERY PLAN.  If a party or his attorney fails to participate in good faith in the framing of a discovery plan by agreement as is required by subsection F of Section 3226 of this title, the court may, after opportunity for hearing, require such party or his attorney to pay to any other party the reasonable expenses, including attorney fees, caused by the failure.

Added by Laws 1982, c. 198, § 14.  Amended by Laws 1989, c. 129, § 13, eff. Nov. 1, 1989.  Renumbered from § 3214 of this title by Laws 1989, c. 129, § 14, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 61, § 8, eff. Nov. 1, 1996; Laws 2002, c. 468, § 75, eff. Nov. 1, 2002.

§12-3238.  Short title.

This act shall be known and may be cited as the "Structured Settlement Protection Act of 2001".

Added by Laws 2001, c. 70, § 1, eff. Nov. 1, 2001.

§12-3239.  Definitions.

As used in the Structured Settlement Protection Act of 2001:

1.  "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement;

2.  "Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony;

3.  "Discounted present value" means the present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

4.  "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from the consideration;

5.  "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

6.  "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under the structured settlement;

7.  "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under paragraph 5 of Section 3 of this act;

8.  "Payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to make a transfer of the payment rights;

9.  "Periodic payments" includes both recurring payments and scheduled future lump sum payments;

10.  "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of section 130 of the United States Internal Revenue Code, United States Code Title 26, as amended from time to time;

11.  "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by the structured settlement;

12.  "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement;

13.  "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

14.  "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement;

15.  "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

16.  "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

a. the payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in this state,

b. the structured settlement agreement was approved by a court or responsible administrative authority in this state, or

c. the structured settlement agreement is expressly governed by the laws of this state;

17.  "Terms of the structured settlement" include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement;

18.  "Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to the insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce the blanket security interest against structured settlement payment rights;

19.  "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights;

20.  "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, finders' fees, commissions, and other payments to a broker or other intermediary; "transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer; and

21.  "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer;

Added by Laws 2001, c. 70, § 2, eff. Nov. 1, 2001.

§12-3240.  Disclosure statement.

Not less than three (3) days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen (14) point, to include the following:

1.  The amounts and due dates of the structured settlement payments to be transferred;

2.  The aggregate amount of the payments;

3.  The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating such discounted present value;

4.  The gross advance amount;

5.  An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

6.  The net advance amount;

7.  The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

8.  A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

Added by Laws 2001, c. 70, § 3, eff. Nov. 1, 2001.

§12-3241.  Judicial or administrative approval of transfer of payment - Required findings.

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that:

1.  The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

2.  The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received the advice or knowingly waived the advice in writing; and

3.  The transfer does not contravene any applicable statute or the order of any court or other government authority.

Added by Laws 2001, c. 70, § 4, eff. Nov. 1, 2001.

§12-3242.  Discharge and release from liability.

Following a transfer of structured settlement payment rights under the Structured Settlement Protection Act of 2001:

1.  The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

2.  The transferee shall be liable to the structured settlement obligor and the annuity issuer:

a. if the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer, and

b. for any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by the parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this act;

3.  Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

4.  Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of the Structured Settlement Protection Act of 2001.

Added by Laws 2001 c. 70, § 5, eff. Nov. 1, 2001.

§12-3243.  Application for approval of transfer of payment rights.

A.  An application under the Structured Settlement Protection Act for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

B.  Not less than twenty (20) days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under Section 4 of this act, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including with such notice:

1.  A copy of the transferee's application;

2.  A copy of the transfer agreement;

3.  A copy of the disclosure statement required under Section 3 of this act;

4.  A listing of each of the payee's dependents, together with each dependent's age;

5.  Notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

6.  Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall be not less than fifteen (15) days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority.

Added by Laws 2001, c. 70, § 6, eff. Nov. 1, 2001.

§12-3244.  Waiver of provisions - Disputes - Life-contingent payments - Liability.

A.  The provisions of the Structured Settlement Protection Act of 2001 may not be waived by any payee.

B.  Any transfer agreement entered into on or after the effective date of this act by a payee who resides in this state shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state.  No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

C.  No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for

1.  Periodically confirming the payee's survival; and

2.  Giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

D.  No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this act.

E.  Nothing contained in this act shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to the effective date of this act is valid or invalid.

F.  Compliance with the requirements set forth in Section 3 of this act and fulfillment of the conditions set forth in Section 4 of this act shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.

Added by Laws 2001, c. 70, § 7, eff. Nov. 1, 2001.

§12-3245.  Application of act.

This act shall apply to any transfer of structured settlement payment rights under a transfer agreement entered into on or after the thirtieth day after the date of enactment of this act; provided that nothing contained herein shall imply that any transfer under a transfer agreement reached prior to such date is either effective or ineffective.

Added by Laws 2001, c. 70, § 8, eff. Nov. 1, 2001.



Title 12A. — Commercial Code

OKLAHOMA STATUTES

TITLE 12A.

COMMERCIAL CODE

_________

§12A-1-9-101.  Short title.

SHORT TITLE

This article, Sections 1 through 144 of this act, may be cited as Uniform Commercial Code - Secured Transactions.

Added by Laws 2000, c. 371, § 1, eff. July 1, 2001.

§12A-1-9-102.  Definitions and index of definitions.

DEFINITIONS AND INDEX OF DEFINITIONS

(a)  In this article:

(1)  "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) (A) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance:

(i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;

(ii) for services rendered or to be rendered;

(iii) for a policy of insurance issued or to be issued;

(iv) for a secondary obligation incurred or to be incurred;

(v) for energy provided or to be provided;

(vi) for the use or hire of a vessel under a charter or other contract;

(vii) arising out of the use of a credit or charge card or information contained on or for use with the card; or

(viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or a person licensed or authorized to operate the game by a state or governmental unit of a state.

(B) The term includes health-care-insurance receivables.

(C) The term does not include:

(i) rights to payment evidenced by chattel paper or an instrument;

(ii) commercial tort claims;

(iii) deposit accounts;

(iv) investment property;

(v) letter-of-credit rights or letters of credit; or

(vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3)  "Account debtor" means a person obligated on an account, chattel paper, or general intangible.  The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4)  "Accounting", except as used in "accounting for", means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five (35) days earlier or thirty-five (35) days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5)  "Agricultural lien" means an interest in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6)  "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7)  "Authenticate" means:

(A) to sign; or

(B) to execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

(8)  "Bank" means an organization that is engaged in the business of banking.  The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9)  "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10)  "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11)  "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods.  In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of goods and includes a monetary obligation with respect to software used in the goods.  The term does not include charters or other contracts involving the use or hire of a vessel.  If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12)  "Collateral" means the property subject to a security interest or agricultural lien.  The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13)  "Commercial tort claim" means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14)  "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15)  "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16)  "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17)  "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18)  "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19)  "Consignee" means a merchant to which goods are delivered in a consignment.

(20)  "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is One Thousand Dollars ($1,000.00) or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21)  "Consignor" means a person that delivers goods to a consignee in a consignment.

(22)  "Consumer debtor" means a debtor in a consumer transaction.

(23)  "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24)  "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25)  "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26)  "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes.  The term includes consumer-goods transactions.

(27)  "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28)  "Debtor" means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29)  "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank as defined in paragraph (8) of this subsection.  The term does not include investment property or a deposit account evidenced by an instrument.

(30)  "Document" means a document of title or a receipt of the type described in subsection (b) of Section 7201 of this title.

(31)  "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32)  "Encumbrance" means a right, other than an ownership interest, in real property.  The term includes mortgages and other liens on real property.

(33)  "Equipment" means goods other than inventory, farm products, or consumer goods.

(34)  "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35)  "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36)  "File number" means the number assigned to an initial financing statement pursuant to subsection (a) of Section 19519 of this title.

(37)  "Filing office" means an office designated in Section 19501 as the place to file a financing statement.

(38)  "Filing-office rule" means a rule adopted pursuant to Section 19526 and 19526.1 of this title.

(39)  "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40)  "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections (a) and (b) of Section 19502 of this title.  The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41)  "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42)  "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction.  The term includes payment intangibles and software.

(43)  "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) (A) "Goods" means all things that are movable when a security interest attaches.

(B) The term includes:

(i) fixtures;

(ii) standing timber that is to be cut and removed under a conveyance or contract for sale;

(iii) the unborn young of animals;

(iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes; and

(v) manufactured homes.

(C) The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if:

(i) the program is associated with the goods in such a manner that it customarily is considered part of the goods; or

(ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.

(D) The term does not include a computer program which is embedded in goods and that consist solely of the medium in which the program is embedded.

(E) The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45)  "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country.  The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46)  "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) (A) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment.

(B) "Instrument" includes:

(i) an instrument as defined in subparagraph (A) of this paragraph, whether the instrument is subject to Section 3-104 of this title because it is not payable to order; and

(ii) a writing that contains both an acknowledgment by a bank as defined in paragraph (8) of this subsection that a sum of money has been received by the bank and its promise to repay the sum of money, which is considered a certificate of deposit by the bank issuing it, even if the writing provides that it is nontransferable or uses similar language.

(C) The term does not include:

(i) investment property;

(ii) letters of credit; or

(iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48)  "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49)  "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50)  "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51)  "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance.  The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52)  "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) (A) "Manufactured home" means a structure, transportable in one or more sections, which:

(i) in the traveling mode, is eight body feet or more in width or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet,

(ii) is built on a permanent chassis,

(iii) is designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and

(iv) includes the plumbing, heating, air-conditioning, and electrical systems contained therein.

(B) The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54)  "Manufactured-home transaction" means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55)  "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56)  "New debtor" means a person that becomes bound as a debtor under subsection (d) of Section 19203 of this title by a security agreement previously entered into by another person.

(57) (A) "New value" means:

(i) money;

(ii) money's worth in property, services, or new credit; or

(iii) release by a transferee of an interest in property previously transferred to the transferee.

(B) The term does not include an obligation substituted for another obligation.

(58)  "Noncash proceeds" means proceeds other than cash proceeds.

(59) (A) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(i) owes payment or other performance of the obligation;

(ii) has provided property other than the collateral to secure payment or other performance of the obligation; or

(iii) is otherwise accountable in whole or in part for payment or other performance of the obligation.

(B) The term does not include issuers or nominated persons under a letter of credit.

(60)  "Original debtor" means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subsection (d) of Section 19203 of this title.

(61)  "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62)  "Person related to", with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63)  "Person related to", with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B), or (C) of this paragraph; or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) of this paragraph and who shares the same home with the individual.

(64)  "Proceeds" means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65)  "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66)  "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 19620, 19621, and 19622 of this title.

(67)  "Public-finance transaction" means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least twenty (20) years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68)  "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(69)  "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(70)  "Registered organization" means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.

(71)  "Secondary obligor" means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(72)  "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under Section 2401, 2505, paragraph (3) of Section 2711, paragraph (5) of Section 2A508, 4210, or 5118 of this title.

(73)  "Security agreement" means an agreement that creates or provides for a security interest.

(74)  "Send", in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A) of this paragraph.

(75)  "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program.  The term does not include a computer program that is included in the definition of goods.

(76)  "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(77)  "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(78)  "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(79)  "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(80)  "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water.

(b)  "Control" as provided in Section 7-106 of this title and the following definitions in other articles of this title apply to this article:

"Applicant" - Section 5102 of this title.

"Beneficiary" - Section 5102 of this title.

"Broker" - Section 8102 of this title.

"Certificated security" - Section 8102 of this title.

"Check" - Section 3104 of this title.

"Clearing corporation" - Section 8102 of this title.

"Contract for sale" - Section 2106 of this title.

"Customer" - Section 4104 of this title.

"Entitlement holder" - Section 8102 of this title.

"Financial asset" - Section 8102 of this title.

"Holder in due course" - Section 3302 of this title.

"Issuer" (with respect to a letter of credit or letter-of-credit right)- Section 5102 of this title.

"Issuer" - (with respect to a security) - Section 8-201 of this title.

"Issuer" - (with respect to documents of title) - Section 7-102 of this title.

"Lease" - Section 2A103 of this title.

"Lease agreement" - Section 2A103 of this title.

"Lease contract" - Section 2A103 of this title.

"Leasehold interest" - Section 2A103 of this title.

"Lessee" - Section 2A103 of this title.

"Lessee in ordinary course of business" - Section 2A103 of this title.

"Lessor" - Section 2A103 of this title.

"Lessor's residual interest" - Section 2A103 of this title.

"Letter of credit" - Section 5102 of this title.

"Merchant" - Section 2104 of this title.

"Negotiable instrument" - Section 3104 of this title.

"Nominated person" - Section 5102 of this title.

"Note" - Section 3104 of this title.

"Proceeds of a letter of credit" - Section 5114 of this title.

"Prove" - Section 3103 of this title.

"Sale" - Section 2106 of this title.

"Securities account" - Section 8501 of this title.

"Securities intermediary" - Section 8102 of this title.

"Security" - Section 8102 of this title.

"Security certificate" - Section 8102 of this title.

"Security entitlement" - Section 8102 of this title.

"Uncertificated security" - Section 8102 of this title.

(c)  Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.

Added by Laws 2000, c. 371, § 2, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 1, eff. Nov. 1, 2004; Laws 2005, c. 140, § 59, eff. Jan. 1, 2006.

§12A-1-9-103.  Purchase-money security interest; application of payments; burden of establishing.

PURCHASE-MONEY SECURITY INTEREST; APPLICATION OF PAYMENTS;

BURDEN OF ESTABLISHING

(a)  In this section:

(1)  "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2)  "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b)  A security interest in goods is a purchase-money security interest:

(1)  to the extent that the goods are purchase-money collateral with respect to that security interest;

(2)  if the security interest is in inventory that is or was purchase-money collateral, to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3)  to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c)  A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1)  the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2)  the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d)  The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e)  In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1)  in accordance with any reasonable method of application to which the parties agree;

(2)  in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3)  in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f)  In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1)  the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2)  collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3)  the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g)  In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h)  The limitation of the rules in subsections (e), (f), and (g) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions.  The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

Added by Laws 2000, c. 371, § 3, eff. July 1, 2001.

§12A-1-9-104.  Control of deposit account.

CONTROL OF DEPOSIT ACCOUNT

(a)  A secured party has control of a deposit account if:

(1)  the secured party is the bank with which the deposit account is maintained;

(2)  the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3)  the secured party becomes the bank's customer with respect to the deposit account.

(b)  A secured party that has satisfied subsection (a) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Added by Laws 2000, c. 371, § 4, eff. July 1, 2001.

§12A-1-9-105.  Control of electronic chattel paper.

CONTROL OF ELECTRONIC CHATTEL PAPER

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1)  a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6) of this section, unalterable;

(2)  the authoritative copy identifies the secured party as the assignee of the record or records;

(3)  the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4)  copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5)  each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)  any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.

Added by Laws 2000, c. 371, § 5, eff. July 1, 2001.

§12A-1-9-106.  Control of investment property.

CONTROL OF INVESTMENT PROPERTY

(a)  A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8106 of this title.

(b)  A secured party has control of a commodity contract if:

(1)  the secured party is the commodity intermediary with which the commodity contract is carried; or

(2)  the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c)  A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Added by Laws 2000, c. 371, § 6, eff. July 1, 2001.

§12A-1-9-107.  Control of letter-of-credit right.

CONTROL OF LETTER-OF-CREDIT RIGHT

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under subsection (c) of Section 5114 of this title or otherwise applicable law or practice.

Added by Laws 2000, c. 371, § 7, eff. July 1, 2001.

§12A-1-9-108.  Sufficiency of description.

SUFFICIENCY OF DESCRIPTION

(a)  Except as otherwise provided in subsections (c), (d), and (e) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b)  Except as otherwise provided in subsection (d) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1)  specific listing;

(2)  category;

(3)  except as otherwise provided in subsection (e) of this section, a type of collateral defined in this title;

(4)  quantity;

(5)  computational or allocational formula or procedure; or

(6)  except as otherwise provided in subsection (c) of this section, any other method, if the identity of the collateral is objectively determinable.

(c)  A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d)  Except as otherwise provided in subsection (e) of this section, a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1)  the collateral by those terms or as investment property; or

(2)  the underlying financial asset or commodity contract.

(e)  A description only by type of collateral defined in this title is an insufficient description of:

(1)  a commercial tort claim; or

(2)  in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

Added by Laws 2000, c. 371, § 8, eff. July 1, 2001.

§12A-1-9-109.  Scope of article.

SCOPE OF ARTICLE

(a)  Except as otherwise provided in subsections (c) and (d) of this section, this article applies to:

(1)  a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2)  an agricultural lien;

(3)  a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4)  a consignment;

(5)  a security interest arising under Section 2401, Section 2505, paragraph (3) of Section 2711, or paragraph (5) of Section 2A508 of this title, as provided in Section 19110 of this title; and

(6)  a security interest arising under Section 4210 or 5118 of this title.

(b)  The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c)  This article does not apply to the extent that:

(1)  a statute, regulation, or treaty of the United States preempts this article;

(2)  another statute of this state expressly governs the creation, perfection, priority, or enforcement of a security interest created by this state or a governmental unit of this state;

(3)  a statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4)  the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114 of this title.

(d)  This article does not apply to:

(1)  a landlord's lien, other than an agricultural lien;

(2)  a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 19333 of this title applies with respect to priority of the lien;

(3)  an assignment of a claim for wages, salary, or other compensation of an employee;

(4)  a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5)  an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6)  an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7)  an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8)  a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 19315 and 19322 of this title apply with respect to proceeds and priorities in proceeds;

(9)  an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10)  a right of recoupment or set-off, but:

(A) Section 19340 of this title applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 19404 of this title applies with respect to defenses or claims of an account debtor;

(11)  the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 19203 and 19308 of this title;

(B) fixtures in Section 19334 of this title;

(C) fixture filings in Sections 19501, 19502, 19512, 19516, and 19519 of this title; and

(D) security agreements covering personal and real property in Section 19604 of this title; or

(12)  an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 19315 and 19322 of this title apply with respect to proceeds and priorities in proceeds.

Added by Laws 2000, c. 371, § 9, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 2, eff. Nov. 1, 2004.

§12A-1-9-110.  Security interests arising under article 2 or 2a.

SECURITY INTERESTS ARISING UNDER ARTICLE 2 OR 2A

A security interest arising under Section 2401, 2505, paragraph (3) of Section 2711, or paragraph (5) of Section 2A508 of this title is subject to this article.  However, until the debtor obtains possession of the goods:

(1)  the security interest is enforceable, even if paragraph (3) of subsection (b) of Section 19203 of this title has not been satisfied;

(2)  filing is not required to perfect the security interest;

(3)  the rights of the secured party after default by the debtor are governed by Article 2 or 2A of this title; and

(4)  the security interest has priority over a conflicting security interest created by the debtor.

Added by Laws 2000, c. 371, § 10, eff. July 1, 2001.

§12A-1-9-201.  General effectiveness of security agreement.

GENERAL EFFECTIVENESS OF SECURITY AGREEMENT

(a)  Except as otherwise provided in this title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b)  A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers, and any other statute or regulation that regulates the rates, charges, agreements and practices for loans, credit sales or other extensions of credit.

(c)  In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b) of this section, the rule of law, statute, or regulation controls.  Failure to comply with a statute or regulation described in subsection (b) of this section has only the effect the statute or regulation specifies.

(d)  This article does not:

(1)  validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b) of this section; or

(2)  extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

Added by Laws 2000, c. 371, § 11, eff. July 1, 2001.

§12A-1-9-202.  Title to collateral immaterial.

TITLE TO COLLATERAL IMMATERIAL

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

Added by Laws 2000, c. 371, § 12, eff. July 1, 2001.

§12A-1-9-203.  Attachment and enforceability of security interest - Proceeds - Supporting obligations - Formal requisites.

ATTACHMENT AND ENFORCEABILITY OF SECURITY INTEREST;

PROCEEDS; SUPPORTING OBLIGATIONS; FORMAL REQUISITES

(a)  A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b)  Except as otherwise provided in subsections (c) through (i) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1)  value has been given;

(2)  the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3)  one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 19313 of this title pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 8301 of this title pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under Section 7-106, 19104, 19105, 19106, or 19107 of this title pursuant to the debtor's security agreement.

(c)  Subsection (b) of this section is subject to Section 4210 of this title on the security interest of a collecting bank, Section 5118 of this title on the security interest of a letter-of-credit issuer or nominated person, Section 19110 of this title on a security interest arising under Article 2 or 2A of this title, and Section 19206 of this title on security interests in investment property.

(d)  A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1)  the security agreement becomes effective to create a security interest in the person's property; or

(2)  the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e)  If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1)  the agreement satisfies paragraph (3) of subsection (b) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2)  another agreement is not necessary to make a security interest in the property enforceable.

(f)  The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 19315 of this title and is also attachment of a security interest in a supporting obligation for the collateral.

(g)  The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h)  The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i)  The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Added by Laws 2000, c. 371, § 13, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 60, eff. Jan. 1, 2006.

§12A-1-9-204.  After-acquired property; future advances.

AFTER-ACQUIRED PROPERTY; FUTURE ADVANCES

(a)  Except as otherwise provided in subsection (b) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

(b)  A security interest does not attach under a term constituting an afteracquired property clause to:

(1)  consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten (10) days after the secured party gives value; or

(2)  a commercial tort claim.

(c)  A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

Added by Laws 2000, c. 371, § 14, eff. July 1, 2001.

§12A-1-9-205.  Use or disposition of collateral permissible.

USE OR DISPOSITION OF COLLATERAL PERMISSIBLE

(a)  A security interest is not invalid or fraudulent against creditors solely because:

(1)  the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2)  the secured party fails to require the debtor to account for proceeds or replace collateral.

(b)  This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

Added by Laws 2000, c. 371, § 15, eff. July 1, 2001.

§12A-1-9-206.  Security interest arising in purchase or delivery of financial asset.

SECURITY INTEREST ARISING IN PURCHASE

OR DELIVERY OF FINANCIAL ASSET

(a)  A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1)  the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2)  the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b)  The security interest described in subsection (a) of this section secures the person's obligation to pay for the financial asset.

(c)  A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1)  the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2)  the agreement calls for delivery against payment.

(d)  The security interest described in subsection (c) of this section secures the obligation to make payment for the delivery.

Added by Laws 2000, c. 371, § 16, eff. July 1, 2001.

§12A-1-9-207.  Rights and duties of secured party having possession or control of collateral.

RIGHTS AND DUTIES OF SECURED PARTY

HAVING POSSESSION OR CONTROL OF COLLATERAL

(a)  Except as otherwise provided in subsection (d) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession.  In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b)  Except as otherwise provided in subsection (d) of this section, if a secured party has possession of collateral:

(1)  reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2)  the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3)  the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4)  the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c)  Except as otherwise provided in subsection (d) of this section, a secured party having possession of collateral or control of collateral under Section 7-106, 19104, 19105, 19106, or 19107 of this title:

(1)  may hold as additional security any proceeds, except money or funds, received from the collateral;

(2)  shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3)  may create a security interest in the collateral.

(d)  If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1)  subsection (a) of this section does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2)  subsections (b) and (c) of this section do not apply.

Added by Laws 2000, c. 371, § 17, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 61, eff. Jan. 1, 2006.

§12A-1-9-208.  Additional duties of secured party having control of collateral.

ADDITIONAL DUTIES OF SECURED PARTY

HAVING CONTROL OF COLLATERAL

(a)  This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)  Within ten (10) days after receiving an authenticated demand by the debtor:

(1)  a secured party having control of a deposit account under paragraph (2) of subsection (a) of Section 19104 of this title shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2)  a secured party having control of a deposit account under paragraph (3) of subsection (a) of Section 19104 of this title shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3)  a secured party, other than a buyer, having control of electronic chattel paper under Section 19105 of this title shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4)  a secured party having control of investment property under paragraph (2) of subsection (d) of Section 8106 of this title or subsection (b) of Section 19106 of this title shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5)  a secured party having control of a letter-of-credit right under Section 19107 of this title shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6)  a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

Added by Laws 2000, c. 371, § 18, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 62, eff. Jan 1, 2006.

§12A-1-9-209.  Duties of secured party if account debtor has been notified of assignment.

DUTIES OF SECURED PARTY IF ACCOUNT

DEBTOR HAS BEEN NOTIFIED OF ASSIGNMENT

(a)  Except as otherwise provided in subsection (c) of this section, this section applies if:

(1)  there is no outstanding secured obligation; and

(2)  the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)  Within ten (10) days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under subsection (a) of Section 19406 of this title an authenticated record that releases the account debtor from any further obligation to the secured party.

(c)  This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

Added by Laws 2000, c. 371, § 19, eff. July 1, 2001.

§12A-1-9-210.  Request for accounting; request regarding list of collateral or statement of account.

REQUEST FOR ACCOUNTING; REQUEST REGARDING

LIST OF COLLATERAL OR STATEMENT OF ACCOUNT

(a)  In this section:

(1)  "Request" means a record of a type described in paragraph (2), (3), or (4) of this subsection.

(2)  "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3)  "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4)  "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b)  Subject to subsections (c), (d), (e), and (f) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen (14) days after receipt:

(1)  in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2)  in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c)  A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen (14) days after receipt.

(d)  A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:

(1)  disclaiming any interest in the collateral; and

(2)  if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e)  A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:

(1)  disclaiming any interest in the obligations; and

(2)  if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f)  A debtor is entitled without charge to one response to a request under this section during any six-month period.  The secured party may require payment of a charge not exceeding Twenty-five Dollars ($25.00) for each additional response.

Added by Laws 2000, c. 371, § 20, eff. July 1, 2001.

§12A-1-9-301.  Law governing perfection and priority of security interests.

LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY INTERESTS

Except as otherwise provided in Sections 19303 through 19306 of this title, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1)  Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2)  While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3)  Except as otherwise provided in paragraph (4) of this section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4)  The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

Added by Laws 2000, c. 371, § 21, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 63, eff. Jan. 1, 2006.

§12A-1-9-302.  Law governing perfection and priority of agricultural liens.

LAW GOVERNING PERFECTION AND PRIORITY OF AGRICULTURAL LIENS

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

Added by Laws 2000, c. 371, § 22, eff. July 1, 2001.

§12A-1-9-303.  Law governing perfection and priority of security interests in goods covered by a certificate of title.

LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY

INTERESTS IN GOODS COVERED BY A CERTIFICATE OF TITLE

(a)  This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b)  Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority.  Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c)  The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

Added by Laws 2000, c. 371, § 23, eff. July 1, 2001.

§12A-1-9-304.  Law governing perfection and priority of security interests in deposit accounts.

LAW GOVERNING PERFECTION AND PRIORITY OF

SECURITY INTERESTS IN DEPOSIT ACCOUNTS

(a)  The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b)  The following rules determine a bank's jurisdiction for purposes of this part:

(1)  If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2)  If paragraph (1) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3)  If neither paragraph (1) nor paragraph (2) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4)  If none of the preceding paragraphs of this subsection applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5)  If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

Added by Laws 2000, c. 371, § 24, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 3, eff. Nov. 1, 2004.

§12A-1-9-305.  Law governing perfection and priority of security interests in investment property.

LAW GOVERNING PERFECTION AND PRIORITY

OF SECURITY INTERESTS IN INVESTMENT PROPERTY

(a)  Except as otherwise provided in subsection (c) of this section, the following rules apply:

(1)  While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2)  The local law of the issuer's jurisdiction as specified in subsection (d) of Section 8110 of this title governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3)  The local law of the securities intermediary's jurisdiction as specified in subsection (e) of Section 8110 of this title governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4)  The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b)  The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1)  If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this article, or this title, that jurisdiction is the commodity intermediary's jurisdiction.

(2)  If paragraph (1) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3)  If neither paragraph (1) nor paragraph (2) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4)  If none of the preceding paragraphs of this section applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5)  If none of the preceding paragraphs of this section applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c)  The local law of the jurisdiction in which the debtor is located governs:

(1)  perfection of a security interest in investment property by filing;

(2)  automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3)  automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

Added by Laws 2000, c. 371, § 25, eff. July 1, 2001.

§12A-1-9-306.  Law governing perfection and priority of security interests in letter-of-credit rights.

LAW GOVERNING PERFECTION AND PRIORITY

OF SECURITY INTERESTS IN LETTER-OF-CREDIT RIGHTS

(a)  Subject to subsection (c) of this section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b)  For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5116 of this title.

(c)  This section does not apply to a security interest that is perfected only under subsection (d) of Section 19308 of this title.

Added by Laws 2000, c. 371, § 26, eff. July 1, 2001.

§12A-1-9-307.  Location of debtor.

LOCATION OF DEBTOR

(a)  In this section, "place of business" means a place where a debtor conducts its affairs.

(b)  Except as otherwise provided in this section, the following rules determine a debtor's location:

(1)  A debtor who is an individual is located at the individual's principal residence;

(2)  A debtor that is an organization and has only one place of business is located at its place of business; and

(3)  A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c)  Subsection (b) of this section of this section applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.  If subsection (b) of this section does not apply, the debtor is located in the District of Columbia.

(d)  A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c) of this section.

(e)  A registered organization that is organized under the law of a state is located in that state.

(f)  Except as otherwise provided in subsection (i) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1)  in the state that the law of the United States designates, if the law designates a state of location;

(2)  in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or

(3)  in the District of Columbia, if neither paragraph (1) nor paragraph (2) of this subsection applies.

(g)  A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) of this section notwithstanding:

(1)  the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2)  the dissolution, winding up, or cancellation of the existence of the registered organization.

(h)  The United States is located in the District of Columbia.

(i)  A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j)  A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k)  This section applies only for purposes of this part.

Added by Laws 2000, c. 371, § 27, eff. July 1, 2001.

§12A-1-9-308.  When security interest or agricultural lien is perfected; continuity of perfection.

WHEN SECURITY INTEREST OR AGRICULTURAL

LIEN IS PERFECTED; CONTINUITY OF PERFECTION

(a)  Except as otherwise provided in this section and Section 19309 of this title, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 19310 through 19316 of this title have been satisfied.  A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b)  An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 19310 of this title have been satisfied.  An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c)  A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d)  Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e)  Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f)  Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g)  Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

Added by Laws 2000, c. 371, § 28, eff. July 1, 2001.

§12A-1-9-309.  Security interest perfected upon attachment.

SECURITY INTEREST PERFECTED UPON ATTACHMENT

The following security interests are perfected when they attach:

(1)  a purchase-money security interest in consumer goods, except as otherwise provided in subsection (b) of Section 19311 of this title with respect to consumer goods that are subject to a statute or treaty described in subsection (a) of Section 19311 of this title;

(2)  an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3)  a sale of a payment intangible;

(4)  a sale of a promissory note;

(5)  a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6)  a security interest arising under Section 2401, 2505, paragraph (3) of Section 2711, or paragraph (5) of Section 2A508 of this title, until the debtor obtains possession of the collateral;

(7)  a security interest of a collecting bank arising under Section 4210 of this title;

(8)  a security interest of an issuer or nominated person arising under Section 5118 of this title;

(9)  a security interest arising in the delivery of a financial asset under subsection (c) of Section 19206 of this title;

(10)  a security interest in investment property created by a broker or securities intermediary;

(11)  a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12)  an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder;

(13)  a security interest created by an assignment of a beneficial interest in a decedent's estate; and

(14)  a sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance.

Added by Laws 2000, c. 371, § 29, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 4, eff. Nov. 1, 2004.

§12A-1-9-310.  When filing required to perfect security interest or agricultural lien - Security interests and agricultural liens to which filing provisions do not apply.

WHEN FILING REQUIRED TO PERFECT SECURITY INTEREST OR

AGRICULTURAL LIEN; SECURITY INTERESTS AND AGRICULTURAL

LIENS TO WHICH FILING PROVISIONS DO NOT APPLY

(a)  Except as otherwise provided in subsection (b) of this section and Section 19312 of this title, a financing statement must be filed to perfect all security interests and agricultural liens.

(b)  The filing of a financing statement is not necessary to perfect a security interest:

(1)  that is perfected under subsection (d), (e), (f), or (g) of Section 19308 of this title;

(2)  that is perfected under Section 19309 of this title when it attaches;

(3)  in property subject to a statute, regulation, or treaty described in subsection (a) of Section 19311 of this title;

(4)  in goods in possession of a bailee which is perfected under paragraph (1) or (2) of subsection (d) of Section 19312 of this title;

(5)  in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under subsection (e), (f), or (g) of Section 19312 of this title;

(6)  in collateral in the secured party's possession under Section 19313 of this title;

(7)  in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 19313 of this title;

(8)  in deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under Section 19314 of this title;

(9)  in proceeds which is perfected under Section 19315 of this title; or

(10)  that is perfected under Section 19316 of this title.

(c)  If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

Added by Laws 2000, c. 371, § 30, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 64, eff. Jan. 1, 2006.

§12A-1-9-311.  Perfection of security interests in property subject to certain statutes, regulations, and treaties.

PERFECTION OF SECURITY INTERESTS IN PROPERTY

SUBJECT TO CERTAIN STATUTES, REGULATIONS, AND TREATIES

(a)  Except as otherwise provided in subsection (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1)  a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt subsection (a) of Section 19310 of this title;

(2)  another statute of this state that provides for central filing of, or that requires indication on or delivery for indication on a certificate of title of, any security interest in the property as a condition or result of perfection, including, but not limited to, Section 1110 of Title 47 and Section 4013 of Title 63 of the Oklahoma Statutes;

(3)  a certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property; or

(4)  the law or procedure of a federally recognized Indian tribe, if the security interest is in a vehicle registered or to be registered by the federally recognized Indian tribe and if within thirty (30) days after the security interest attaches, it is noted on the face of a certificate of title issued by the Indian tribe or, notwithstanding subsection G of Section 1110 of Title 47 of the Oklahoma Statutes, the security interest is otherwise perfected under an applicable law or procedure of that tribe.

(b)  Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article.  Except as otherwise provided in subsection (d) of this section and Section 19313 and subsections (d) and (e) of Section 19316 of this title for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c)  Except as otherwise provided in subsection (d) of this section and subsections (d) and (e) of Section 19316 of this title, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) of this section are governed by the statute, regulation, or treaty.  In other respects, the security interest is subject to this article.

(d)  During any period in which collateral, described in Section 1110 of Title 47 and Section 4013 of Title 63 of the Oklahoma Statutes, is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person as debtor.

Added by Laws 2000, c. 371, § 31, eff. July 1, 2001.  Amended by Laws 2001, c. 354, § 1, eff. July 1, 2001; Laws 2005, c. 139, § 37, emerg. eff. May 5, 2005.

§12A-1-9-312.  Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money - Perfection by permissive filing - Temporary perfection without filing or transfer of possession.

PERFECTION OF SECURITY INTERESTS IN CHATTEL PAPER, DEPOSIT

ACCOUNTS, DOCUMENTS, GOODS COVERED BY DOCUMENTS, INSTRUMENTS,

INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, AND MONEY;

PERFECTION BY PERMISSIVE FILING; TEMPORARY PERFECTION WITHOUT

FILING OR TRANSFER OF POSSESSION

(a)  A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b)  Except as otherwise provided in subsections (c) and (d) of Section 19315 of this title for proceeds:

(1)  a security interest in a deposit account may be perfected only by control under Section 19314 of this title;

(2)  and except as otherwise provided in subsection (d) of Section 19308 of this title, a security interest in a letter-of-credit right may be perfected only by control under Section 19314 of this title; and

(3)  a security interest in money may be perfected only by the secured party's taking possession under Section 19313 of this title.

(c)  While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1)  a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2)  a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d)  While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1)  issuance of a document in the name of the secured party;

(2)  the bailee's receipt of notification of the secured party's interest; or

(3)  filing as to the goods.

(e)  A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty (20) days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f)  A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty (20) days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1)  ultimate sale or exchange; or

(2)  loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g)  A perfected security interest in a certificated security or instrument remains perfected for twenty (20) days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1)  ultimate sale or exchange; or

(2)  presentation, collection, enforcement, renewal, or registration of transfer.

(h)  After the twentyday period specified in subsection (e), (f), or (g) of this section expires, perfection depends upon compliance with this article.

Added by Laws 2000, c. 371, § 32, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 65, eff. Jan. 1, 2006.

§12A-1-9-313.  When possession by or delivery to secured party perfects security interest without filing.

WHEN POSSESSION BY OR DELIVERY TO SECURED PARTY

PERFECTS SECURITY INTEREST WITHOUT FILING

(a)  Except as otherwise provided in subsection (b) of this section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral.  A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8301 of this title.

(b)  With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in subsection (d) of Section 19316 of this title.

(c)  With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1)  the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2)  the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d)  If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e)  A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8301 of this title and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f)  A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g)  If a person acknowledges that it holds possession for the secured party's benefit:

(1)  the acknowledgment is effective under subsection (c) of this section or subsection (a) of Section 8301 of this title, even if the acknowledgment violates the rights of a debtor; and

(2)  unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h)  A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1)  to hold possession of the collateral for the secured party's benefit; or

(2)  to redeliver the collateral to the secured party.

(i)  A secured party does not relinquish possession, even if a delivery under subsection (h) of this section violates the rights of a debtor.  A person to which collateral is delivered under subsection (h) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.

Added by Laws 2000, c. 371, § 33, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 66, eff. Jan. 1, 2006.

§12A-1-9-314.  Perfection by control.

PERFECTION BY CONTROL

(a)  A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 19104, 19105, 19106, or 19107 of this title.

(b)  A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 19104, 19105, or 19107 of this title when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c)  A security interest in investment property is perfected by control under Section 19106 of this title from the time the secured party obtains control and remains perfected by control until:

(1)  the secured party does not have control; and

(2)  one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

Added by Laws 2000, c. 371, § 34, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 67, eff. Jan. 1, 2006.

§12A-1-9-315.  Secured party's rights on disposition of collateral and in proceeds.

SECURED PARTY'S RIGHTS ON DISPOSITION

OF COLLATERAL AND IN PROCEEDS

(a)  Except as otherwise provided in this article and in paragraph (2) of Section 2403 of this title:

(1)  a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2)  a security interest attaches to any identifiable proceeds of collateral.

(b)  Proceeds that are commingled with other property are identifiable proceeds:

(1)  if the proceeds are goods, to the extent provided by Section 19336 of this title; and

(2)  if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c)  A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d)  A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1)  the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2)  the proceeds are identifiable cash proceeds; or

(3)  the security interest in the proceeds is perfected other than under subsection (c) of this section when the security interest attaches to the proceeds or within twenty (20) days thereafter.

(e)  If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under paragraph (1) of subsection (d) of this section becomes unperfected at the later of:

(1)  when the effectiveness of the filed financing statement lapses under Section 19515 of this title or is terminated under Section 19513 of this title; or

(2)  the twenty-first day after the security interest attaches to the proceeds.

Added by Laws 2000, c. 371, § 35, eff. July 1, 2001.

§12A-1-9-316.  Continued perfection of security interest following change in governing law.

CONTINUED PERFECTION OF SECURITY INTEREST

FOLLOWING CHANGE IN GOVERNING LAW

(a)  A security interest perfected pursuant to the law of the jurisdiction designated in paragraph (1) of Section 19301 or subsection (c) of Section 19305 of this title remains perfected until the earliest of:

(1)  the time perfection would have ceased under the law of that jurisdiction;

(2)  the expiration of four (4) months after a change of the debtor's location to another jurisdiction; or

(3)  the expiration of one (1) year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b)  If a security interest described in subsection (a) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter.  If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c)  A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1)  the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2)  thereafter the collateral is brought into another jurisdiction; and

(3)  upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d)  Except as otherwise provided in subsection (e) of this section, a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e)  A security interest described in subsection (d) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under subsection (b) of Section 19311 or Section 19313 of this title are not satisfied before the earlier of:

(1)  the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2)  the expiration of four (4) months after the goods had become so covered.

(f)  A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1)  the time the security interest would have become unperfected under the law of that jurisdiction; or

(2)  the expiration of four (4) months after a change of the applicable jurisdiction to another jurisdiction.

(g)  If a security interest described in subsection (f) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter.  If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Added by Laws 2000, c. 371, § 36, eff. July 1, 2001.

§12A-1-9-317.  Interests that take priority over or take free of security interest or agricultural lien.

INTERESTS THAT TAKE PRIORITY OVER OR TAKE FREE

OF SECURITY INTEREST OR AGRICULTURAL LIEN

(a)  A security interest or agricultural lien is subordinate to the rights of:

(1)  a person entitled to priority under Section 19322 of this title; and

(2)  except as otherwise provided in subsection (e) of this section, a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in paragraph (3) of subsection (b) of Section 1-9-203 of this title is met and a financing statement covering the collateral is filed.

(b)  Except as otherwise provided in subsection (e) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c)  Except as otherwise provided in subsection (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d)  A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e)  Except as otherwise provided in Sections 1-9-320 and 1-9-321 of this title, if a person files a financing statement with respect to a purchase-money security interest before or within twenty (20) days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

Added by Laws 2000, c. 371, § 37, eff. July 1, 2001.  Amended by Laws 2001, c. 354, § 2, eff. July 1, 2001; Laws 2005, c. 140, § 68, eff. Jan. 1, 2006.

§12A-1-9-318.  Rights and title of seller of account or chattel paper with respect to creditors and purchasers.

RIGHTS AND TITLE OF SELLER OF ACCOUNT OR CHATTEL

PAPER WITH RESPECT TO CREDITORS AND PURCHASERS

(a)  A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b)  For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

Added by Laws 2000, c. 371, § 38, eff. July 1, 2001.

§12A-1-9-319.  Rights and title of consignee with respect to creditors and purchasers.

RIGHTS AND TITLE OF CONSIGNEE WITH

RESPECT TO CREDITORS AND PURCHASERS

(a)  Except as otherwise provided in subsection (b) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b)  For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

Added by Laws 2000, c. 371, § 39, eff. July 1, 2001.

§12A-1-9-320.1.  Purpose.

PURPOSE

The purpose of Sections 19320.1 through 19320.7 of this title is to make the laws governing protection of buyers of farm products, commission merchants, and selling agents comply with the provisions of Section 1324 of the Food Security Act of 1985 as codified at Section 1631 of Title 7 of the United States Code.

Added by Laws 1987, c. 69, § 1.  Amended by Laws 2000, c. 371, § 41, eff. July 1, 2001.  Renumbered from § 9-307.1 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-1-9-320.2.  Definitions; requisites of an effective financing statement.

DEFINITIONS; REQUISITES OF AN

EFFECTIVE FINANCING STATEMENT

As used in this section and Sections 1-9-320.1 through 1-9-320.7 of this title:

(a) "Buyer in the ordinary course of business" means a person who, in the ordinary course of business, buys farm products from a person engaged in farming operations who is in the business of selling farm products.

(b) "Central filing system" means a system for filing effective financing statements on a statewide basis and which has been certified by the Secretary of the United States Department of Agriculture.

(c) "Commission merchant" means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

(d) "Effective financing statement" means a statement that:

(i) is an original or reproduced form consistent with the provisions of this act and approved by the Secretary of State;

(ii) is signed and filed with the Secretary of State by the secured party;

(iii) is signed by the debtor;

(iv) contains:

(A) the name and address of the secured party,

(B) the name and address of the person indebted to the secured party,

(C) the social security number of the debtor or, in the case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of such debtor,

(D) the farm product name,

(E) each county in this state where the farm product is produced or to be produced or a blanket code covering all 77 Oklahoma counties,

(F) a description of the farm products subject to the security interest only if needed to distinguish it from other such farm products owned by the same person or persons but not subject to the particular interest; and

(G) the crop year, unless every crop of the farm product in question, for the duration of the effective financing statement, is to be subject to the particular security interest.

(v) must be amended in writing, within three (3) months, similarly signed and filed, to reflect material changes;

(vi) remains effective for a period of five (5) years from the date of filing, subject to extensions for additional periods of five (5) years each by refiling or filing a continuation statement within six (6) months before the expiration of the initial fiveyear period;

(vii) is removed from the active files when the statement lapses on the expiration of the effective period of the statement or when a termination statement from the secured party is accepted, whichever occurs first;

(viii) is accompanied by the requisite filing fee provided for in Section 111 of Title 28 of the Oklahoma Statutes; and

(ix) substantially complies with the requirements of this paragraph even though it contains minor errors that are not seriously misleading.

(x) may reflect multiple products or products in multiple counties.

(e) "Farm product" means an agricultural commodity such as wheat, corn, soybeans, or a species of livestock such as cattle, hogs, sheep, horses, or poultry used or produced in farming operations, or a product of such crop or livestock in its unmanufactured state (such as ginned cotton, woolclip, maple syrup, milk, and eggs), that is in the possession of a person engaged in farming operations.

(f) "Knows" or "knowledge" means actual knowledge.

(g) "Person" means any individual, partnership, corporation, limited liability company, trust, or any other business entity.

(h) "Security interest" means an interest in farm products that secures payment or performance of an obligation.

(i) "Selling agent" means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm product on behalf of a person engaged in farming operations.

(2)  Unless otherwise provided for in this act, for purposes of this section and Sections 4 and 6 of this act, receipt of notice shall be presumed if notice is sent by firstclass mail, postage prepaid.

Added by Laws 1987, c. 69, § 2.  Amended by Laws 2000, c. 371, § 42, eff. July 1, 2001.  Renumbered from § 9-307.2 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-1-9-320.3.  Forms - Duty of Secretary of State.

FORMS; DUTY OF SECRETARY OF STATE

The Secretary of State shall develop and maintain a standard form for an effective financing statement and for a statement of continuation, partial release, amendment, or assignment thereof, which shall be consistent with the provisions of Sections 19320.1 through 19320.7 of this title.

Added by Laws 1987, c. 69, § 3.  Amended by Laws 2000, c. 371, § 43, eff. July 1, 2001.  Renumbered from § 9-307.3 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001; Laws 2001, c. 406, § 1, emerg. eff. June 4, 2001.

§12A-1-9-320.4.  Protection of buyers of farm products, commission merchants and selling agents.

PROTECTION OF BUYERS OF FARM PRODUCTS,

COMMISSION MERCHANTS AND SELLING AGENTS

A buyer of farm products, commission merchant, or selling agent who purchases or sells farm products in the ordinary course of business from or for a person engaged in farming operations takes subject to a security interest in the farm products if:

(a) (i) the buyer of the farm products, commission merchant, or selling agent has failed to register with the Secretary of State prior to the purchase of the farm products and the secured party has filed an effective financing statement that covers the farm products being sold; or

(ii) the buyer of farm products, commission merchant or selling agent receives from the Secretary of State written notice as provided in paragraph (d) or (f) of subsection (4) of Section 1-9-320.6 of this title, and the buyer of farm products, commission merchant or selling agent does not secure a waiver or release of the security interest specified in an effective financing statement from the secured party by performing any payment obligation or otherwise; or

(b) the secured party or the seller provides written notice of the security interest pursuant to the provisions of Section 1-9-320.7 of this title.

Added by Laws 1987, c. 69, § 4.  Amended by Laws 2000, c. 371, § 44, eff. July 1, 2001.  Renumbered from § 9-307.4 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-1-9-320.5.  Immunity from liability.

IMMUNITY FROM LIABILITY

A buyer of farm products, commission merchant, or selling agent who purchases or sells farm products in the ordinary course of business from or for a person engaged in farming operations shall not be liable for errors or inaccuracies generated by the central filing system provided for in Section 19320.6 of this title if the buyer, commission merchant, or selling agent has otherwise complied with the provisions of Sections 19320.1 through 19320.7 of this title.

Added by Laws 1987, c. 69, § 5.  Amended by Laws 2000, c. 371, § 45, eff. July 1, 2001.  Renumbered from § 9-307.5 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-1-9-320.6.  Central filing system relating to farm products.

CENTRAL FILING SYSTEM RELATING TO FARM PRODUCTS

(1)  The Secretary of State shall be responsible for developing and implementing the central filing system.  This responsibility shall include obtaining the necessary certification for the system from the United States Department of Agriculture ("USDA").  The effective date for the implementation of the central filing system was October 24, 1988.

(2)  The Secretary of State may promulgate, in accordance with the applicable provisions of the Administrative Procedures Act, appropriate rules for the implementation and operation of the central filing system.

(3)  The Office of State Finance shall assist the Secretary of State in developing and implementing the central filing system.

(4)  The central filing system shall conform to the following requirements:

(a) The Secretary of State shall record the date and hour of the filing of each effective financing statement;

(b) The Secretary of State shall compile all effective financing statements into a master list:

(i) organized according to farm products;

(ii) arranged within each such product:

(A) in alphabetical order according to the last name of the individual debtors or, in the case of debtors doing business other than as individuals, the first word in the name of the debtors;

(B) in numerical order according to the social security number of the individual debtors or, in the case of debtors doing business other than as individuals, the Internal Revenue Service taxpayer identification number of the debtors;

(C) geographically by county produced; and

(D) by crop year; and

(iii) containing the information provided for in subparagraph (iv) of paragraph (d) of Section 1-9-320.2 of this title;

(iv) portions of the master list shall be available in hard copy or electronic formats, and may be organized by other sorting methods in addition to the methods listed above.

(c) The Secretary of State shall maintain records of all buyers of farm products, commission merchants, selling agents and others who register with the Secretary of State, on a form containing:

(i) the name and address of each registrant;

(ii) the information on the farm product or products that the registrant is requesting;

(iii) the name of each county where the product is produced or to be produced, or a blanket code covering all seventy-seven (77) counties of this state; and

(iv) an authorized signature.

(d) (i) A copy of those portions of the master list covering the information requested by a registrant shall be distributed to such registrants by the Secretary of State on or before the last business day of each month and shall be presumed to have been received by the third business day of the following month.

(ii) Registrants shall be deemed to be registered only as to those portions of the master list for which they register, and shall be deemed to have failed to register and shall not be considered to be registrants as to those portions for which they do not register.

(iii) Registrants are subject only to security interests shown on the portions of the master list which they receive as a consequence of registration with the Secretary of State.

(iv) If a particular security interest is shown on the master list, but was included since the last regular distribution of portions of the master list to registrants, registrants shall not be subject to that security interest;

(e) The duration of the registration with the Secretary of State of a buyer of farm products, commission merchant, selling agent or other registrant shall be one (1) year from the effective date of the registration with the Secretary of State.

(f) (i) Upon request, within twentyfour (24) hours of any inquiry, for information, the Secretary of State shall provide verbal confirmation of the existence or nonexistence of any effective financing statement on file.  By the close of the business day following the day on which the request was received, written confirmation of the existence of an effective financing statement will be provided to buyers of farm products, commission merchants, and selling agents who have not registered, and others who request it.

(ii) The state or political subdivision shall not be liable if a loss or claim results from any confirmation of the existence or nonexistence of any effective financing statement on file in the Office of the Secretary of State made in good faith by an employee of the Office of the Secretary of State as required by the provisions of Section 1-9-320.6 of this title.

(5)  The filing in the office of the Secretary of State under this section shall be in addition to the filing requirements provided for in this article.

(6)  A financing or continuation statement covering farm products that has not lapsed and which was filed pursuant to Section 9401 of Title 12A of the Oklahoma Statutes between December 23, 1986, and October 24, 1988, inclusive, and for which no written notice was furnished as provided in Section 1-9-320.7 of this title, shall become ineffective as to a buyer of farm products, commission merchant or selling agent, unless the secured party files an effective financing statement in the office of the Secretary of State.

(7)  An effective financing statement shall not be deemed filed in accordance with the provisions of this section until all fees authorized by Section 111 of Title 28 of the Oklahoma Statutes relating to the filing of the statement are tendered to the Secretary of State.

(8)  The secured party shall file a termination statement within twenty (20) days after there is no outstanding secured obligation  or commitment to make advances, incur obligations or otherwise give value.  The secured party shall not be required to file a termination statement if the debtor, in writing, addressed to the secured party, requests that a termination not be filed.  The request shall be signed by the debtor or an authorized representative and the request may be made at any time prior to the expiration date of an effective financing statement set forth herein.  If the affected secured party fails to file a termination statement as required by this subsection, the party shall be liable to the Secretary of State for Five Hundred Dollars ($500.00).  In addition the affected secured party shall be liable to the debtor for any loss caused to the debtor by the failure to terminate the effective financing statement.

(9)  The Attorney General shall be responsible for enforcing the provisions of subsection (8) of this section on behalf of the Secretary of State and is authorized to take appropriate actions to collect any penalties owed to the Secretary of State pursuant to subsection (8) of this section.  When collected, the Attorney General shall cause the penalty to be deposited into the Central Filing System Revolving Fund created pursuant to Section 276.3 of Title 62 of the Oklahoma Statutes.

Added by Laws 1987, c. 69, § 6.  Amended by Laws 1991, c. 314, § 1, eff. Sept. 1, 1991; Laws 2000, c. 371, § 46, eff. July 1, 2001.  Renumbered from § 9-307.6 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001; Laws 2001, c. 406, § 2, emerg. eff. June 4, 2001.

§12A-1-9-320.7.  Written notification affecting farm products; disclosure requirements; penalty.

WRITTEN NOTIFICATION AFFECTING FARM PRODUCTS;

DISCLOSURE REQUIREMENTS; PENALTY

(1)  A secured party or a seller of farm products may furnish to the buyer of such farm products, commission merchant, or selling agent, within one (1) year before the sale of the farm products, a written notice of a security interest, organized according to farm products, that:

(a) is an original or reproduced copy thereof;

(b) contains:

(i) the name and address of the secured party;

(ii) the name and address of the person indebted to the secured party;

(iii) the social security number of the debtor or, in the case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of the debtor; and

(iv) a description of the farm products subject to the security interest created by the debtor, including the amount of the products where applicable, crop year, county, and a reasonable description of the property;

(c) must be amended in writing, within ten (10) days, similarly signed and transmitted, to reflect material changes;

(d) will lapse on the expiration period of the statement, or the transmission of a notice signed by the secured party that the statement has lapsed, whichever occurs first; and

(e) states any payment obligations imposed on the buyer of farm products, commission merchant, or selling agent by the secured party as conditions for waiver or release of the security interest.

(2)  For purposes of this section, receipt of notice shall be presumed if notice is sent by certified mail.

(3) (a) A secured party who intends to furnish written notification of the existence of a security interest in farm products as provided in this section, shall require the person engaged in farming operations to execute a security agreement containing a provision requiring the person to furnish to the secured party a list of the buyers, commission merchants, and selling agents to or through whom the person may sell the farm products.  If the person engaged in farming operations sells the farm product collateral to a buyer or through a commission merchant or selling agent not included on the list, the person engaged in farming operations shall be subject to the penalty provisions of paragraph (b) of this subsection, unless the person:

(i) has notified the secured party in writing of the identity of the buyer, commission merchant, or selling agent at least seven (7) days prior to the sale; or

(ii) has accounted to the secured party for the proceeds of the sale not later than twenty (20) days after the sale.

(b) A person violating the provisions of paragraph (a) of this subsection shall be fined Five Thousand Dollars ($5,000.00) or fifteen percent (15%) of the value or benefit received for the farm product described in the security agreement, whichever is greater.

Added by Laws 1987, c. 69, § 7.  Amended by Laws 1991, c. 314, § 2, eff. Sept. 1, 1991; Laws 2000, c. 371, § 47, eff. July 1, 2001.  Renumbered from § 9-307.7 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-1-9-320.  Buyer of goods.

BUYER OF GOODS

(a)  Except as otherwise provided in subsection (e) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b)  Except as otherwise provided in subsection (e) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1)  without knowledge of the security interest;

(2)  for value;

(3)  primarily for the buyer's personal, family, or household purposes; and

(4)  before the filing of a financing statement covering the goods.

(c)  To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by subsections (a) and (b) of Section 19316 of this title.

(d)  A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e)  Subsections (a) and (b) of this section do not affect a security interest in goods in the possession of the secured party under Section 19313 of this title.

Added by Laws 2000, c. 371, § 40, eff. July 1, 2001.

§12A-1-9-321.  Licensee of general intangible and lessee of goods in ordinary course of business.

LICENSEE OF GENERAL INTANGIBLE AND LESSEE

OF GOODS IN ORDINARY COURSE OF BUSINESS

(a)  In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind.  A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b)  A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c)  A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

Added by Laws 2000, c. 371, § 48, eff. July 1, 2001.

§12A-1-9-322.  Priorities among conflicting security interests in and agricultural liens on same collateral.

PRIORITIES AMONG CONFLICTING SECURITY INTERESTS

IN AND AGRICULTURAL LIENS ON SAME COLLATERAL

(a)  Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1)  Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection.  Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection;

(2)  A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien; and

(3)  The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b)  For the purposes of paragraph (1) of subsection (a) of this section:

(1)  The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2)  The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c)  Except as otherwise provided in subsection (f) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under Sections 19327, 19328, 19329, 19330, or 19331 of this title also has priority over a conflicting security interest in:

(1)  Any supporting obligation for the collateral; and

(2)  Proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d)  Subject to subsection (e) of this section and except as otherwise provided in subsection (f) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e)  Subsection (d) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f)  Subsections (a) through (e) of this section are subject to:

(1)  subsection (g) of this section and the other provisions of this part;

(2)  Section 4210 of this title with respect to a security interest of a collecting bank;

(3)  Section 5118 of this title with respect to a security interest of an issuer or nominated person; and

(4)  Section 19110 of this title with respect to a security interest arising under Article 2 or 2A of this title.

(g)  A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

Added by Laws 2000, c. 371, § 49, eff. July 1, 2001.

§12A-1-9-323.  Future advances.

FUTURE ADVANCES

(a)  Except as otherwise provided in subsection (c) of this section, for purposes of determining the priority of a perfected security interest under paragraph (1) of subsection (a) of Section 19322 of this title, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1)  is made while the security interest is perfected only:

(A) under Section 19309 of this title when it attaches; or

(B) temporarily under subsection (e), (f), or (g) of Section 19312 of this title; and

(2)  is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 19309 or subsection (e), (f), or (g) of Section 19312 of this title.

(b)  Except as otherwise provided in subsection (c) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five (45) days after the person becomes a lien creditor unless the advance is made:

(1)  without knowledge of the lien; or

(2)  pursuant to a commitment entered into without knowledge of the lien.

(c)  Subsections (a) and (b) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d)  Except as otherwise provided in subsection (e) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1)  the time the secured party acquires knowledge of the buyer's purchase; or

(2)  forty-five (45) days after the purchase.

(e)  Subsection (d) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-fiveday period.

(f)  Except as otherwise provided in subsection (g) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1)  the time the secured party acquires knowledge of the lease; or

(2)  Forty-five (45) days after the lease contract becomes enforceable.

(g)  Subsection (f) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-fiveday period.

Added by Laws 2000, c. 371, § 50, eff. July 1, 2001.

§12A-1-9-324.  Priority of purchase-money security interests.

PRIORITY OF PURCHASE-MONEY SECURITY INTERESTS

(a)  Except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 19327 of this title, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty (20) days thereafter.

(b)  Subject to subsection (c) of this section and except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 19330 of this title, and, except as otherwise provided in Section 19327 of this title, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1)  the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2)  the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)  the holder of the conflicting security interest receives the notification within five (5) years before the debtor receives possession of the inventory; and

(4)  the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c)  Paragraphs (2) through (4) of subsection (b) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1)  if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2)  if the purchase-money security interest is temporarily perfected without filing or possession under subsection (f) of Section 19312 of this title, before the beginning of the twentyday period thereunder.

(d)  Subject to subsection (e) of this section and except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 19327 of this title, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1)  the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2)  the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)  the holder of the conflicting security interest receives the notification within six (6) months before the debtor receives possession of the livestock; and

(4)  the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e)  Paragraphs (2) through (4) of subsection (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1)  if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2)  if the purchase-money security interest is temporarily perfected without filing or possession under subsection (f) of Section 19312 of this title, before the beginning of the twentyday period thereunder.

(f)  Except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 19327 of this title, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g)  If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f) of this section:

(1)  a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2)  in all other cases, subsection (a) of Section 19322 of this title applies to the qualifying security interests.

Added by Laws 2000, c. 371, § 51, eff. July 1, 2001.

§12A-1-9-325.  Priority of security interests in transferred collateral.

PRIORITY OF SECURITY INTERESTS IN TRANSFERRED COLLATERAL

(a)  Except as otherwise provided in subsection (b) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1)  the debtor acquired the collateral subject to the security interest created by the other person;

(2)  the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3)  there is no period thereafter when the security interest is unperfected.

(b)  Subsection (a) of this section subordinates a security interest only if the security interest:

(1)  otherwise would have priority solely under subsection (a) of Section 19322 or Section 19324 of this title; or

(2)  arose solely under paragraph (3) of Section 2711 or paragraph (5) of Section 2A508 of this title.

Added by Laws 2000, c. 371, § 52, eff. July 1, 2001.

§12A-1-9-326.  Priority of security interests created by new debtor.

PRIORITY OF SECURITY INTERESTS CREATED BY NEW DEBTOR

(a)  Subject to subsection (b) of this section, a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under Section 19508 of this title in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under Section 19508 of this title.

(b)  The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under Section 19508 of this title.  However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Added by Laws 2000, c. 371, § 53, eff. July 1, 2001.

§12A-1-9-327.  Priority of security interests in deposit account.

PRIORITY OF SECURITY INTERESTS IN DEPOSIT ACCOUNT

The following rules govern priority among conflicting security interests in the same deposit account:

(1)  A security interest held by a secured party having control of the deposit account under Section 19104 of this title has priority over a conflicting security interest held by a secured party that does not have control.

(2)  Except as otherwise provided in paragraphs (3) and (4) of this section, security interests perfected by control under Section 19314 of this title rank according to priority in time of obtaining control.

(3)  Except as otherwise provided in paragraph (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4)  A security interest perfected by control under paragraph (3) of subsection (a) of Section 19104 of this title has priority over a security interest held by the bank with which the deposit account is maintained.

Added by Laws 2000, c. 371, § 54, eff. July 1, 2001.

§12A-1-9-328.  Priority of security interests in investment property.

PRIORITY OF SECURITY INTERESTS IN INVESTMENT PROPERTY

The following rules govern priority among conflicting security interests in the same investment property:

(1)  A security interest held by a secured party having control of investment property under Section 19106 of this title has priority over a security interest held by a secured party that does not have control of the investment property.

(2)  Except as otherwise provided in paragraphs (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under Section 19106 of this title rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under paragraph (1) of subsection (d) of Section 8-106 of this title, the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under paragraph (2) of subsection (d) of Section 8106 of this title, the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under paragraph (3) of subsection (d) of Section 8106 of this title, the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in paragraph (2) of subsection (b) of Section 19106 of this title with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3)  A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4)  A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5)  A security interest in a certificated security in registered form which is perfected by taking delivery under subsection (a) of Section 19313 of this title and not by control under Section 19314 of this title has priority over a conflicting security interest perfected by a method other than control.

(6)  Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 19106 of this title rank equally.

(7)  In all other cases, priority among conflicting security interests in investment property is governed by Sections 19322 and 19323 of this title.

Added by Laws 2000, c. 371, § 55, eff. July 1, 2001.

§12A-1-9-329.  Priority of security interests in letter-of-credit right.

PRIORITY OF SECURITY INTERESTS IN LETTER-OF-CREDIT RIGHT

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1)  A security interest held by a secured party having control of the letter-of-credit right under Section 19107 of this title has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2)  Security interests perfected by control under Section 19 314 of this title rank according to priority in time of obtaining control.

Added by Laws 2000, c. 371, § 56, eff. July 1, 2001.

§12A-1-9-330.  Priority of purchaser of chattel paper or instrument.

PRIORITY OF PURCHASER OF CHATTEL PAPER OR INSTRUMENT

(a)  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1)  in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 19105 of this title; and

(2)  the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b)  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 19105 of this title in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c)  Except as otherwise provided in Section 19327 of this title, a purchaser having priority in chattel paper under subsection (a) or (b) of this section also has priority in proceeds of the chattel paper to the extent that:

(1)  Section 19322 of this title provides for priority in the proceeds; or

(2)  the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d)  Except as otherwise provided in subsection (a) of Section 19331 of this title, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e)  For purposes of subsections (a) and (b) of this section, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f)  For purposes of subsections (b) and (d) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Added by Laws 2000, c. 371, § 57, eff. July 1, 2001.

§12A-1-9-331.  Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8

PRIORITY OF RIGHTS OF PURCHASERS OF INSTRUMENTS, DOCUMENTS,

AND SECURITIES UNDER OTHER ARTICLES; PRIORITY OF INTERESTS

IN FINANCIAL ASSETS AND SECURITY ENTITLEMENTS UNDER ARTICLE 8

(a)  This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security.  These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8 of this title.

(b)  This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8 of this title.

(c)  Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b) of this section.

Added by Laws 2000, c. 371, § 58, eff. July 1, 2001.

§12A-1-9-332.  Transfer of money; transfer of funds from deposit account.

TRANSFER OF MONEY; TRANSFER OF FUNDS FROM DEPOSIT ACCOUNT

(a)  A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b)  A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Added by Laws 2000, c. 371, § 59, eff. July 1, 2001.

§12A-1-9-333.  Priority of certain liens arising by operation of law.

PRIORITY OF CERTAIN LIENS ARISING BY OPERATION OF LAW

(a)  In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1)  which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2)  which is created by statute or rule of law in favor of the person; and

(3)  whose effectiveness depends on the person's possession of the goods.

(b)  A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

Added by Laws 2000, c. 371, § 60, eff. July 1, 2001.

§12A-1-9-334.  Priority of security interests in fixtures and crops.

PRIORITY OF SECURITY INTERESTS IN FIXTURES AND CROPS

(a)  A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures.  A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b)  This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c)  In cases not governed by subsections (d) through (h) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d)  Except as otherwise provided in subsection (h) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1)  the security interest is a purchase-money security interest;

(2)  the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3)  the security interest is perfected by a fixture filing before the goods become fixtures or within twenty (20) days thereafter.

(e)  A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)  the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2)  before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3)  the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4)  the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in paragraph (2) of subsection (a) of Section 19311 of this title.

(f)  A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)  the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2)  the debtor has a right to remove the goods as against the encumbrancer or owner.

(g)  The priority of the security interest under paragraph (2) of subsection (f) of this section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h)  A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates.  Except as otherwise provided in subsections (e) and (f) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction.  A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i)  A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j)  Subsection (i) of this section prevails over any inconsistent provisions of other statutes of this state.

Added by Laws 2000, c. 371, § 61, eff. July 1, 2001.

§12A-1-9-335.  Accessions.

ACCESSIONS

(a)  A security interest may be created in an accession and continues in collateral that becomes an accession.

(b)  If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c)  Except as otherwise provided in subsection (d) of this section, the other provisions of this part determine the priority of a security interest in an accession.

(d)  A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under subsection (b) of Section 19311 of this title.

(e)  After default, subject to Part 6 of this article, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f)  A secured party that removes an accession from other goods under subsection (e) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods.  The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it.  A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Added by Laws 2000, c. 371, § 62, eff. July 1, 2001.

§12A-1-9-336.  Commingled goods.

COMMINGLED GOODS

(a)  In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b)  A security interest does not exist in commingled goods as such.  However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c)  If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d)  If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) of this section is perfected.

(e)  Except as otherwise provided in subsection (f) of this section, the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c) of this section.

(f)  If more than one security interest attaches to the product or mass under subsection (c) of this section, the following rules determine priority:

(1)  A security interest that is perfected under subsection (d) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2)  If more than one security interest is perfected under subsection (d) of this section, the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

Added by Laws 2000, c. 371, § 63, eff. July 1, 2001.

§12A-1-9-337.  Priority of security interests in goods covered by certificate of title.

PRIORITY OF SECURITY INTERESTS IN

GOODS COVERED BY CERTIFICATE OF TITLE

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or does not contain a statement that they may be subject to security interests not shown on the certificate:

(1)  a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2)  the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under subsection (b) of Section 19311 of this title, after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

Added by Laws 2000, c. 371, § 64, eff. July 1, 2001.

§12A-1-9-338.  Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

PRIORITY OF SECURITY INTEREST OR

AGRICULTURAL LIEN PERFECTED BY FILED FINANCING

STATEMENT PROVIDING CERTAIN INCORRECT INFORMATION

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in paragraph (5) of subsection (b) of Section 19516 of this title which is incorrect at the time the financing statement is filed:

(1)  the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2)  a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

Added by Laws 2000, c. 371, § 65, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 69, eff. Jan. 1, 2006.

§12A-1-9-339.  Priority subject to subordination.

PRIORITY SUBJECT TO SUBORDINATION

This article does not preclude subordination by agreement by a person entitled to priority.

Added by Laws 2000, c. 371, § 66, eff. July 1, 2001.

§12A-1-9-340.  Effectiveness of right of recoupment or set-off against deposit account.

EFFECTIVENESS OF RIGHT OF RECOUPMENT OR

SET-OFF AGAINST DEPOSIT ACCOUNT

(a)  Except as otherwise provided in subsection (c) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b)  Except as otherwise provided in subsection (c) of this section, the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c)  The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under paragraph (3) of subsection (a) of Section 19104 of this title, if the set-off is based on a claim against the debtor.

Added by Laws 2000, c. 371, § 67, eff. July 1, 2001.

§12A-1-9-341.  Bank's rights and duties with respect to deposit account.

BANK'S RIGHTS AND DUTIES WITH RESPECT TO DEPOSIT ACCOUNT

Except as otherwise provided in subsection (c) of Section 19340 of this title, and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1)  the creation, attachment, or perfection of a security interest in the deposit account;

(2)  the bank's knowledge of the security interest; or

(3)  the bank's receipt of instructions from the secured party.

Added by Laws 2000, c. 371, § 68, eff. July 1, 2001.

§12A-1-9-342.  Bank's right to refuse to enter into or disclose existence of control agreement.

BANK'S RIGHT TO REFUSE TO ENTER INTO

OR DISCLOSE EXISTENCE OF CONTROL AGREEMENT

This article does not require a bank to enter into an agreement of the kind described in paragraph (2) of subsection (a) of Section 19104 of this title, even if its customer so requests or directs.  A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

Added by Laws 2000, c. 371, § 69, eff. July 1, 2001.

§12A-1-9-401.  Alienability of debtor's rights.

ALIENABILITY OF DEBTOR'S RIGHTS

(a)  Except as otherwise provided in subsection (b) of this section and Sections 19406, 19407, 19408, and 19409 of this title, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b)  An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

Added by Laws 2000, c. 371, § 70, eff. July 1, 2001.

§12A-1-9-402.  Secured party not obligated on contract of debtor or in tort.

SECURED PARTY NOT OBLIGATED ON

CONTRACT OF DEBTOR OR IN TORT

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

Added by Laws 2000, c. 371, § 71, eff. July 1, 2001.

§12A-1-9-403.  Agreement not to assert defenses against assignee.

AGREEMENT NOT TO ASSERT DEFENSES AGAINST ASSIGNEE

(a)  In this section, "value" has the meaning provided in subsection (a) of Section 3303 of this title.

(b)  Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1)  for value;

(2)  in good faith;

(3)  without notice of a claim of a property or possessory right to the property assigned; and

(4)  without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under subsection (a) Section 3305 of this title.

(c)  Subsection (b) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under subsection (b) of Section 3305 of this title.

(d)  In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1)  the record has the same effect as if the record included such a statement; and

(2)  the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f)  Except as otherwise provided in subsection (d) of this section, this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

Added by Laws 2000, c. 371, § 72, eff. July 1, 2001.

§12A-1-9-404.  Rights acquired by assignee; claims and defenses against assignee.

RIGHTS ACQUIRED BY ASSIGNEE;

CLAIMS AND DEFENSES AGAINST ASSIGNEE

(a)  Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e) of this section, the rights of an assignee are subject to:

(1)  all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2)  any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b)  Subject to subsection (c) of this section and except as otherwise provided in subsection (d) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) of this section only to reduce the amount the account debtor owes.

(c)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)  In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e)  This section does not apply to an assignment of a health-care-insurance receivable.

Added by Laws 2000, c. 371, § 73, eff. July 1, 2001.

§12A-1-9-405.  Modification of assigned contract.

MODIFICATION OF ASSIGNED CONTRACT

(a)  A modification of or substitution for an assigned contract is effective against an assignee if made in good faith.  The assignee acquires corresponding rights under the modified or substituted contract.  The assignment may provide that the modification or substitution is a breach of contract by the assignor.  This subsection is subject to subsections (b) through (d) of this section.

(b)  Subsection (a) of this section applies to the extent that:

(1)  the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2)  the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under subsection (a) of Section 19406 of this title.

(c)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)  This section does not apply to an assignment of a health-care-insurance receivable.

Added by Laws 2000, c. 371, § 74, eff. July 1, 2001.

§12A-1-9-406.  Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

DISCHARGE OF ACCOUNT DEBTOR; NOTIFICATION OF ASSIGNMENT;

IDENTIFICATION AND PROOF OF ASSIGNMENT; RESTRICTIONS ON

ASSIGNMENT OF ACCOUNTS, CHATTEL PAPER, PAYMENT

INTANGIBLES, AND PROMISSORY NOTES INEFFECTIVE

(a)  Subject to subsections (b) through (i) of this section, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee.  After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b)  Subject to subsection (h) of this section, notification is ineffective under subsection (a) of this section:

(1)  if it does not reasonably identify the rights assigned;

(2)  to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3)  at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or general intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c)  Subject to subsection (h) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made.  Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a) of this section.

(d)  (1)  Except as otherwise provided in paragraph (2) of this subsection and subsection (e) of this section and Sections 2A303 and 19407 of this title, and subject to subsection (h) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(A) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(B) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(2)  This subsection does not apply to the assignment or transfer of or creation of a security interest in the following:

(i) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C., Section 104 (a)(1) or (2), as amended from time to time;

(ii) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C., Section 1396p(d)(4), as amended from time to time; or

(iii) a structured settlement payment right as defined in paragraph 16 of Section 3239 of Title 12 of the Oklahoma Statutes to the extent of any conflict between the Uniform Commercial Code and the Structured Settlement Protection Act of 2001.

(e)  Subsection (d) of this section does not apply to the sale of a payment intangible or promissory note.

(f)  Except as otherwise provided in Sections 2A-303 and 19407 of this title and subject to subsections (h) and (i) of this section, a rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1)  prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2)  provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g)  Subject to subsection (h) of this section, an account debtor may not waive or vary its option under paragraph (3) of subsection (b) of this section.

(h)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i)  This section does not apply to an assignment of a health-care-insurance receivable.

Added by Laws 2000, c. 371, § 75, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 5, eff. Nov. 1, 2004.

§12A-1-9-407.  Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

RESTRICTIONS ON CREATION OR ENFORCEMENT

OF SECURITY INTEREST IN LEASEHOLD INTEREST

OR IN LESSOR'S RESIDUAL INTEREST

(a)  Except as otherwise provided in subsection (b) of this section, a term in a lease agreement is ineffective to the extent that it:

(1)  prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2)  provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b)  Except as otherwise provided in paragraph (7) of Section 2A303 of this title, a term described in paragraph (2) of subsection (a) of this section is effective to the extent that there is:

(1)  a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2)  a delegation of a material performance of either party to the lease contract in violation of the term.

(c)  The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of paragraph (4) of Section 2A303 of this title unless, and then only to the extent that, enforcement actually results in delegation of material performance of the lessor.

Added by Laws 2000, c. 371, § 76, eff. July 1, 2001.

§12A-1-9-408.  Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

RESTRICTIONS ON ASSIGNMENT OF PROMISSORY

NOTES, HEALTH-CARE-INSURANCE RECEIVABLES, AND

CERTAIN GENERAL INTANGIBLES INEFFECTIVE

(a)  Except as otherwise provided in subsection (b) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1)  would impair the creation, attachment, or perfection of a security interest; or

(2)  provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b)  Subsection (a) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c)  A rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1)  would impair the creation, attachment, or perfection of a security interest; or

(2)  provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d)  To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) of this section would be effective under law other than this article but is ineffective under subsection (a) or (c) of this section, the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1)  is not enforceable against the person obligated on the promissory note or the account debtor;

(2)  does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3)  does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4)  does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5)  does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6)  does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e)  Subsections (a) and (c) of this section do not apply to the assignment or transfer of or creation of a security interest in:

(1)  a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C., Section 104(a)(1) or (2), as amended from time to time;

(2)  a claim or right to receive benefits under a special needs trust as described in 42 U.S.C., Section 1396p(d)(4), as amended from time to time; or

(3)  a structured settlement payment right as defined in paragraph 16 of Section 3239 of Title 12 of the Oklahoma Statutes to the extent of any conflict between the Uniform Commercial Code and the Structured Settlement Protection Act of 2001.

Added by Laws 2000, c. 371, § 77, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 6, eff. Nov. 1, 2004.

§12A-1-9-409.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-1-9-501.  Filing office.

FILING OFFICE

(a)  Except as otherwise provided in subsection (b) of this section, if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1)  the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2)  the office of the county clerk of Oklahoma County, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b)  The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State pursuant to Sections 17 and 18 of Title 46 of the Oklahoma Statutes.  The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

Added by Laws 2000, c. 371, § 79, eff. July 1, 2001.

§12A-1-9-502.  Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

CONTENTS OF FINANCING STATEMENT; RECORD OF MORTGAGE AS

FINANCING STATEMENT; TIME OF FILING FINANCING STATEMENT

(a)  Subject to subsection (b) of this section, a financing statement is sufficient only if it:

(1)  provides the name of the debtor;

(2)  provides the name of the secured party or a representative of the secured party; and

(3)  indicates the collateral covered by the financing statement.

(b)  Except as otherwise provided in subsection (b) of Section 19501 of this title, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) of this section and also:

(1)  indicate that it covers this type of collateral;

(2)  indicate that it is to be filed against the tract index in the real property records;

(3)  provide a description of the real property to which the collateral is related; and

(4)  if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c)  A record of a mortgage is effective, from the date of recording as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1)  the record indicates the goods or accounts that it covers;

(2)  the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3)  the record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4)  the record is duly recorded.

(d)  A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

(e)  (1)  No filing of a financing statement, continuation statement, termination statement, or assignment or release of a financing statement under the provisions of paragraph (1) of subsection (a) of Section 19501 of this title shall constitute record notice of the contents thereof against any subsequent purchaser or encumbrancer of real estate or any interest therein unless the same contains a legal description of the real estate adequate for the purposes of indexing in the tract indexes of the county wherein the real estate is situated.

(2)  It shall be the duty of the county clerk to cause all such financing statements, continuation statements, termination statements, or assignments or releases of financing statements containing an adequate legal description to be recorded and indexed in the records of said office in the same place and manner as a mortgage on real estate or assignment or release thereof.

(3)  To effectuate the provisions of Section 2A-309 of this title, a lessor of goods that are or are to become fixtures may file a fixture filing complying with that section, and filings related to that fixture filing, using the terms "lessor," "lessee," or the like instead of the terms specified in this part.  The provisions of this article relating to a fixture filing or a filing related to it shall apply as appropriate in conjunction with the provisions of Article 2A of this title with respect to such filings.

(f)  Except as otherwise provided in subsection (c) of this section, a financing statement, or any filing related to it, that complies with this section is sufficient and may be recorded and shall be effective as a financing statement even though it does not comply with the execution and acknowledgement requirements of Sections 15, 26, 93, 94, or 95 of Title 16 of the Oklahoma Statutes, as amended, or other statutes, if any, of like import that would impose requirements beyond those of the kind encompassed in this section.

Added by Laws 2000, c. 371, § 80, eff. July 1, 2001.

§12A-1-9-503.  Name of debtor and secured party.

NAME OF DEBTOR AND SECURED PARTY

(a)  A financing statement sufficiently provides the name of the debtor:

(1)  if the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;

(2)  if the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3)  if the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(A) provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(B) indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4)  in other cases:

(A) if the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

(b)  A financing statement that provides the name of the debtor in accordance with subsection (a) of this section is not rendered ineffective by the absence of:

(1)  a trade name or other name of the debtor; or

(2)  unless required under subparagraph (B) of paragraph (4) of subsection (a) of this section, names of partners, members, associates, or other persons comprising the debtor.

(c)  A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d)  Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e)  A financing statement may provide the name of more than one debtor and the name of more than one secured party.

Added by Laws 2000, c. 371, § 81, eff. July 1, 2001.

§12A-1-9-504.  Indication of collateral.

INDICATION OF COLLATERAL

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1)  a description of the collateral pursuant to Section 19108 of this title; or

(2)  an indication that the financing statement covers all assets or all personal property.

Added by Laws 2000, c. 371, § 82, eff. July 1, 2001.

§12A-1-9-505.  Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

FILING AND COMPLIANCE WITH OTHER STATUTES AND TREATIES FOR

CONSIGNMENTS, LEASES, OTHER BAILMENTS, AND OTHER TRANSACTIONS

(a)  A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in subsection (a) of Section 19311 of this title, using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b)  This part applies to the filing of a financing statement under subsection (a) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under subsection (b) of Section 19311 of this title, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation.  If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

Added by Laws 2000, c. 371, § 83, eff. July 1, 2001.

§12A-1-9-506.  Effect of errors or omissions.

EFFECT OF ERRORS OR OMISSIONS

(a)  A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b)  Except as otherwise provided in subsection (c) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection (a) of Section 19503 of this title is seriously misleading.

(c)  If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection (a) of Section 19503 of this title, the name provided does not make the financing statement seriously misleading.

(d)  For purposes of subsection (b) of Section 19508 of this title, the "debtor's correct name" in subsection (c) of this section means the correct name of the new debtor.

Added by Laws 2000, c. 371, § 84, eff. July 1, 2001.

§12A-1-9-507.  Effect of certain events on effectiveness of financing statement.

EFFECT OF CERTAIN EVENTS ON

EFFECTIVENESS OF FINANCING STATEMENT

(a)  A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b)  Except as otherwise provided in subsection (c) of this section and Section 19508 of this title, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 19506 of this title.

(c)  If a debtor so changes its name that a filed financing statement becomes seriously misleading under Section 19506 of this title:

(1)  the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four (4) months after, the change; and

(2)  the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four (4) months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four (4) months after the change.

Added by Laws 2000, c. 371, § 85, eff. July 1, 2001.

§12A-1-9-508.  Effectiveness of financing statement if new debtor becomes bound by security agreement.

EFFECTIVENESS OF FINANCING STATEMENT IF

NEW DEBTOR BECOMES BOUND BY SECURITY AGREEMENT

(a)  Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b)  If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) of this section to be seriously misleading under Section 19506 of this title:

(1)  the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under subsection (d) of Section 19203 of this title; and

(2)  the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four (4) months after the new debtor becomes bound under subsection (d) of Section 19203 of this title unless an initial financing statement providing the name of the new debtor if filed before the expiration of that time.

(c)  This section does not apply to collateral for which a filed financing statement remains effective against the new debtor under subsection (a) of Section 19507 of this title.

Added by Laws 2000, c. 371, § 86, eff. July 1, 2001.

§12A-1-9-509.  Persons entitled to file a record.

PERSONS ENTITLED TO FILE A RECORD

(a)  A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1)  the debtor authorizes the filing in an authenticated record; or

(2)  the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b)  By authenticating or becoming bound as a debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1)  the collateral described in the security agreement; and

(2)  property that becomes collateral under paragraph (2) of subsection (a) of Section 19315 of this title, whether or not the security agreement expressly covers proceeds.

(c)  By acquiring collateral in which a security interest or agricultural lien continues under paragraph (1) of subsection (a) of Section 1-9-315 of this title, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under paragraph (2) of subsection (a) of Section 1-9-315 of this title.

(d)  A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1)  the secured party of record authorizes the filing; or

(2)  the amendment is a termination statement for a financing statement for which the secured party of record has failed to file or send a termination statement as required by subsection (a) or (c) of Section 19513 of this title, the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e)  If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d) of this section.

Added by Laws 2000, c. 371, § 87, eff. July 1, 2001.

§12A-1-9-510.  Effectiveness of filed record.

EFFECTIVENESS OF FILED RECORD

(a)  A filed record is effective only to the extent that it was filed by a person that may file it under Section 19509 of this title.

(b)  A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c)  A continuation statement that is not filed within the six-month period prescribed by subsection (d) of Section 19515 of this title is ineffective.

Added by Laws 2000, c. 371, § 88, eff. July 1, 2001.

§12A-1-9-511.  Secured party of record.

SECURED PARTY OF RECORD

(a)  A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed.  If an initial financing statement is filed under subsection (a) of Section 19514 of this title, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b)  If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record.  If an amendment is filed under subsection (b) of Section 19514 of this title, the assignee named in the amendment is a secured party of record.

(c)  A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

Added by Laws 2000, c. 371, § 89, eff. July 1, 2001.

§12A-1-9-512.  Amendment of financing statement.

AMENDMENT OF FINANCING STATEMENT

(a)  Subject to Section 19509 of this title, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

(1)  identifies, by its file number, the initial financing statement to which the amendment relates; and

(2)  if the amendment relates to an initial financing statement filed or recorded in a filing office described in paragraph (1) of subsection (a) of Section 19501 of this title, provides the file number and date that the initial financing statement was filed or recorded, and the information specified in subsection (b) of Section 19502 of this title.

(b)  Except as otherwise provided in Section 19515 of this title, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c)  A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d)  A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e)  An amendment is ineffective to the extent it:

(1)  purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2)  purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

Added by Laws 2000, c. 371, § 90, eff. July 1, 2001.

§12A-1-9-513.  Termination statement.

TERMINATION STATEMENT

(a)  A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1)  there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)  the debtor did not authorize the filing of the initial financing statement.

(b)  To comply with subsection (a) of this section, a secured party shall cause the secured party of record to file the termination statement:

(1)  within one (1) month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)  if earlier, within twenty (20) days after the secured party receives an authenticated demand from a debtor.

(c)  In cases not governed by subsection (a) of this section, within twenty (20) days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1)  except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2)  the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3)  the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4)  the debtor did not authorize the filing of the initial financing statement.

(d)  Except as otherwise provided in Section 19510 of this title, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective.  Except as otherwise provided in Section 1-9-510 of this title, for purposes of subsection (g) of Section 1-9-519, subsection (a) of Section 1-9-522, and subsection (c) of Section 1-9-523 of this title, the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Added by Laws 2000, c. 371, § 91, eff. July 1, 2001.

§12A-1-9-514.  Assignment of powers of secured party of record.

ASSIGNMENT OF POWERS OF SECURED PARTY OF RECORD

(a)  Except as otherwise provided in subsection (c) of this section, an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b)  Except as otherwise provided in subsection (c) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1)  identifies, by its file number, the initial financing statement to which it relates;

(2)  provides the name of the assignor; and

(3)  provides the name and mailing address of the assignee.

(c)  An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a fixture filing under subsection (c) of Section 19502 of this title may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.

Added by Laws 2000, c. 371, § 92, eff. July 1, 2001.

§12A-1-9-515.  Duration and effectiveness of financing statement; effect of lapsed financing statement.

DURATION AND EFFECTIVENESS OF FINANCING STATEMENT;

EFFECT OF LAPSED FINANCING STATEMENT

(a)  Except as otherwise provided in subsections (b), (e), (f), and (g) of this section, a filed financing statement is effective for a period of five (5) years after the date of filing.

(b)  Except as otherwise provided in subsections (e), (f), and (g) of this section, an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty (30) years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c)  The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d) of this section.  Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise.  If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d)  A continuation statement may be filed only within six (6) months before the expiration of the five-year period specified in subsection (a) of this section or the thirty-year period specified in subsection (b) of this section, whichever is applicable.

(e)  Except as otherwise provided in Section 19510 of this title, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five (5) years commencing on the day on which the financing statement would have become ineffective in the absence of the filing.  Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (d) of this section.  Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f)  If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g)  A record of a mortgage that is effective as a financing statement filed as a fixture filing under subsection (c) of Section 19502 of this title remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Added by Laws 2000, c. 371, § 93, eff. July 1, 2001.

§12A-1-9-516.  What constitutes filing; effectiveness of filing.

WHAT CONSTITUTES FILING; EFFECTIVENESS OF FILING

(a)  Except as otherwise provided in subsection (b) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b)  Filing does not occur with respect to a record that a filing office refuses to accept because:

(1)  the record is not communicated by a method or medium of communication authorized by the filing office;

(2)  an amount equal to or greater than the applicable filing fee is not tendered;

(3)  the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or correction statement, the record:

(i) does not identify the initial financing statement as required by Section 19512 or 19518 of this title, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 19515 of this title;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or

(D) in the case of a record filed or recorded in the filing office described in paragraph (1) of subsection (a) of Section 19501 of this title, the record does not provide a sufficient description of the real property to which it relates;

(4)  in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5)  in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor;

(B) indicate whether the debtor is an individual or an organization; or

(C) if the financing statement indicates that the debtor is an organization, provide:

(i) a type of organization for the debtor;

(ii) a jurisdiction of organization for the debtor; or

(iii) an organizational identification number for the debtor or indicate that the debtor has none;

(6)  in the case of an assignment reflected in an initial financing statement under paragraph (a) of Section 19514 of this title or an amendment filed under subsection (b) of Section 19514 of this title, the record does not provide a name and mailing address for the assignee; or

(7)  in the case of a continuation statement, the record is not filed within the six-month period prescribed by subsection (d) of Section 19515 of this title.

(c)  For  purposes of subsection (b) of this section:

(1)  a record does not provide information if the filing office is unable to read or decipher the information; and

(2)  a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 19512, 19514, or 19518 of this title, is an initial financing statement.

(d)  A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

Added by Laws 2000, c. 371, § 94, eff. July 1, 2001.

§12A-1-9-517.  Effect of indexing errors.

EFFECT OF INDEXING ERRORS

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

Added by Laws 2000, c. 371, § 95, eff. July 1, 2001.

§12A-1-9-518.  Claim concerning inaccurate or wrongfully filed record.

CLAIM CONCERNING INACCURATE OR WRONGFULLY FILED RECORD

(a)  A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b)  A correction statement must:

(1)  identify the record to which it relates by:

(A) the file number of the initial financing statement to which the record relates; and

(B) if the correction statement relates to a record filed or recorded in a filing office described in paragraph (1) of subsection (a) of Section 19501 of this title, the file number, the date that the initial financing statement was filed or recorded, and the information specified in paragraph (1) of subsection (e) of Section 19502 of this title;

(2)  indicate that it is a correction statement; and

(3)  provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c)  The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.

Added by Laws 2000, c. 371, § 96, eff. July 1, 2001.

§12A-1-9-519.  Numbering, maintaining, and indexing records; communicating information provided in records.

NUMBERING, MAINTAINING, AND INDEXING RECORDS;

COMMUNICATING INFORMATION PROVIDED IN RECORDS

(a)  For each record filed in a filing office, the filing office shall:

(1)  assign a unique number to the filed record;

(2)  create a record that bears the number assigned to the filed record and the date and time of filing;

(3)  maintain the filed record for public inspection; and

(4)  index the filed record in accordance with subsections (c), (d), and (e) of this section.

(b)  A file number assigned by the county clerk of Oklahoma County after July 1, 2001, must include a digit that:

(1)  is mathematically derived from or related to the other digits of the file number; and

(2)  aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c)  Except as otherwise provided in subsections (d) and (e) of this section, the filing office shall:

(1)  index an initial financing statement according to the name of the debtor and shall index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2)  index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d)  If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1)  under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2)  to the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e)  If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under subsection (a) of Section 19514 of this title or an amendment filed under subsection (b) of Section 19514 of this title:

(1)  under the name of the assignor as grantor; and

(2)  to the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f)  The filing office shall maintain a capability:

(1)  to retrieve a record by the name of the debtor and:

(A) if the filing office is described in paragraph (1) of subsection (a) of Section 19501 of this title, by the file number assigned to the initial financing statement to which the record relates, the date that the record was filed or recorded, and the legal description of the real estate adequate for the purposes of indexing in the tract indexes of the county where the real estate is situated; or

(B) if the filing office is described in paragraph (2) of subsection (a) of Section 19501 of this title, by the file number and date of the initial financing statement to which the record relates; and

(2)  to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g)  The filing office may not remove a debtor's name from the index until one (1) year after the effectiveness of a financing statement naming the debtor lapses under Section 19515 of this title with respect to all secured parties of record.

(h)  The filing office shall perform the acts required by subsections (a) through (e) of this section at the time and in the manner prescribed by filing-office rule, but not later than two (2) business days after the filing office receives the record in question.

(i)  Subsection (b) of this section does not apply to a filing office described in paragraph (1) of subsection (a) of Section 19501 of this title.

Added by Laws 2000, c. 371, § 97, eff. July 1, 2001.

§12A-1-9-520.  Acceptance and refusal to accept record.

ACCEPTANCE AND REFUSAL TO ACCEPT RECORD

(a)  A filing office shall refuse to accept a record for filing for a reason set forth in subsection (b) of Section 19516 of this title and may refuse to accept a record for filing only for a reason set forth in subsection (b) of Section 19516 of this title.

(b)  If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it.  The communication must be made at the time and in the manner prescribed by filing-office rule, but, in the case of a filing office described in paragraph (2) of subsection (a) of Section 19501 of this title, in no event more than two (2) business days after the filing office receives the record.

(c)  A filed financing statement satisfying subsections (a) and (b) of Section 19502 of this title is effective, even if the filing office is required to refuse to accept it for filing under subsection (a).  However, Section 19338 of this title applies to a filed financing statement providing information described in paragraph (5) of subsection (b) of Section 19516 of this title which is incorrect at the time the financing statement is filed.

(d)  If a record communicated to a filing office provides information that relates to more than one debtor, this part applies to each debtor separately.

Added by Laws 2000, c. 371, § 98, eff. July 1, 2001.

§12A-1-9-521.  Uniform form of written financing statement and amendment.

UNIFORM FORM OF WRITTEN FINANCING STATEMENT AND AMENDMENT

(a)  A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format, except for a reason set forth in subsection (b) of Section 19516:

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME AND PHONE OF CONTACT AT FILER [optional]

________________________________________

B. SEND ACKNOWLEDGMENT TO:  (Name and Address)

________________________________________

________________________________________ THE ABOVE SPACE IS FOR

________________________________________ FILING OFFICE USE ONLY

1. DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - Do not abbreviate or combine names

1a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 1b.  INDIVIDUAL'S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX

_______________________________________________________________

1c.  MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY

_______________________________________________________________

1d. TAX ID. NO. ADD'L INFO. RE 1e. TYPE OF ORGANIZATION

SSN OR EIN ORGANIZATION DEBTOR

_______________________________________________________________

1f. JURISDICTION OF ORGANIZATION 1g.  ORGANIZATIONAL ID No.,

if any

_______________________________________________________[ ] NONE

2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (2a or 2b) - do not abbreviate or combine names

2a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 2b.  INDIVIDUAL'S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX

_______________________________________________________________

2c.  MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY

_______________________________________________________________

2d. TAX ID. NO. ADD'L INFO. RE 2e. TYPE OF ORGANIZATION

SSN OR EIN ORGANIZATION DEBTOR

_______________________________________________________________

2f. JURISDICTION OF ORGANIZATION 2g.  ORGANIZATIONAL ID No.,

if any

_______________________________________________________[ ] NONE

3. SECURED PARTY'S NAME (or name of total assignee of assignor S/P) - insert only one secured party name (3a or 3b)

3a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 3b.  INDIVIDUAL'S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX

_______________________________________________________________

3c.  MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY

_______________________________________________________________

4. This FINANCING STATEMENT covers the following collateral:

_______________________________________________________________

5. ALTERNATIVE DESIGNATION [if applicable]:  [ ] LESSEE/LESSOR

[ ] CONSIGNEE/CONSIGNOR [ ] BAILEE/BAILOR [ ] SELLER/BUYER

[ ] AG. LIEN [ ] NON-UCC FILING

6. [ ] This FINANCING STATEMENT is to be filed against the tract index in the REAL ESTATE RECORDS.

Attach Addendum [if applicable]

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)

[ ] All Debtors  [ ] Debtor 1  [ ] Debtor 2

[ADDITIONAL FEE]  [optional]

_______________________________________________________________

8. OPTIONAL FILER REFERENCE DATA

_______________________________________________________________

FILING OFFICE COPY - NATIONAL UCC FILING STATEMENT (FORM UCC 1))

[BACK OF FORM]

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS (front and back) CAREFULLY.

9. NAME OF FIRST DEBTOR (1a or 1b) ON RELATED FINANCING STATEMENT

_______________________________________________________________

9a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 9b.  INDIVIDUAL'S LAST NAME  FIRST NAME  MIDDLE NAME  SUFFIX

_______________________________________________________________

10. MISCELLANEOUS:

________________________________________

________________________________________ THE ABOVE SPACE IS FOR

________________________________________ FILING OFFICE USE ONLY

11. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - insert only one name (11a or 11b) - do not abbreviate or combine names

11a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 11b.  INDIVIDUAL'S LAST NAME  FIRST NAME  MIDDLE NAME  SUFFIX

_______________________________________________________________

11c.  MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY

_______________________________________________________________

11d. TAX ID. NO. ADD'L INFO. RE 11e. TYPE OF ORGANIZATION

SSN OR EIN ORGANIZATION DEBTOR

_______________________________________________________________

11f. JURISDICTION OF ORGANIZATION 11g.  ORGANIZATIONAL ID No.,

if any

_______________________________________________________[ ] NONE

12. [ ] ADDITIONAL SECURED PARTY'S or [ ] ASSIGNOR S/P'S NAME - insert only one name (12a or 12b).

12a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 12b.  INDIVIDUAL'S LAST NAME   FIRST NAME   MIDDLE NAME  SUFFIX

_______________________________________________________________

12c.  MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY

_______________________________________________________________

13. This FINANCING STATEMENT covers [ ] timber to be cut or [ ] as-extracted collateral, or is filed as a [ ] fixture filing.

14. Description of real estate:

_______________________________________________________________

_______________________________________________________________

15. Name and address of a RECORD OWNER of the above-described real estate (if Debtor does not have record interest):

_______________________________________________________________

_______________________________________________________________

16. Additional collateral description:

_______________________________________________________________

_______________________________________________________________

17. Check only if applicable and check only one box:

Debtor is a [ ] Trust or [ ] Trustee acting with respect to property held in trust or

[ ] Decedent's Estate

18. Check only if applicable and check only one box:

[ ] Debtor is a TRANSMITTING UTILITY

[ ] Filed in connection with a Manufactured-Home Transaction - effective 30 years

[ ] Filed in connection with a Public-Finance Transaction - effective 30 years

FILING OFFICE COPY - NATIONAL UCC FILING STATEMENT

(FORM UCC 1Ad)

(b)  A filing office that accepts written records for filing may not refuse to accept a written financing statement amendment in the following form, except for a reason set forth in subsection (b) of Section 19516:

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME AND PHONE OF CONTACT AT FILER [optional]

_______________________________________________________________

B. SEND ACKNOWLEDGMENT TO:  (Name and Address)

________________________________________

________________________________________ THE ABOVE SPACE IS FOR

________________________________________ FILING OFFICE USE ONLY

1a.  INITIAL FINANCING STATEMENT FILE NO. __________________

1b.  [ ] This FINANCING STATEMENT AMENDMENT is to be filed against the tract index in the REAL ESTATE RECORDS.

2. [ ] TERMINATION:  Effectiveness of the Financing Statement identified above is terminated with respect to security interest(s) of the Secured Party authorizing this Termination Statement.

3. [ ] CONTINUATION:  Effectiveness of the Financing Statement identified above with respect to security interest(s) of the Secured Party authorizing this Continuation Statement is continued for the additional period provided by applicable law.

4. [ ] ASSIGNMENT (full or partial):  Give name of assignee in item 7a or 7b and address of assignee in item 7c; and also give name of assignor in item 9.

_______________________________________________________________

5. AMENDMENT (PARTY INFORMATION):  This Amendment affects [ ] Debtor or [ ] Secured Party of record.  Check only one of these two boxes.  Also check one of the following three boxes and provide appropriate information in items 6 and/or 7.

[ ] CHANGE name and/or address:  Give current record name in item 6a or 6b; also give new name (if name change) in item 7a or 7b and/or new address (if address change) in item 7c.

[ ] DELETE name:  Give record name to be deleted in item 6a or 6b.

[ ] ADD name: Complete item 7a or 7b, and also item 7c; also complete items 7d-7g (if applicable).

6. CURRENT RECORD INFORMATION:

6a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 6b.  INDIVIDUAL'S LAST NAME  FIRST NAME  MIDDLE NAME  SUFFIX

_______________________________________________________________

7. CHANGED (NEW) OR ADDED INFORMATION:

7a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 7b.  INDIVIDUAL'S LAST NAME  FIRST NAME  MIDDLE NAME  SUFFIX

_______________________________________________________________

7c.  MAILING ADDRESS   CITY   STATE  POSTAL CODE  COUNTRY

_______________________________________________________________

7d. TAX ID. NO. ADD'L INFO. RE 7e. TYPE OF ORGANIZATION

SSN OR EIN ORGANIZATION DEBTOR

_______________________________________________________________

7f. JURISDICTION OF ORGANIZATION 7g.  ORGANIZATIONAL ID No.,

if any

_______________________________________________________[ ] NONE

8. AMENDMENT (COLLATERAL CHANGE):  check only one box

Describe collateral [ ] deleted or [ ] added, or give entire [ ] restated collateral description, or describe collateral [ ] assigned.

_______________________________________________________________

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor, if this is an Assignment).  If this is an Amendment authorized by a Debtor which adds collateral or adds the authorizing Debtor, or if this is a Termination authorized by a Debtor, check here [ ] and enter name of DEBTOR authorizing this Amendment.

9a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 9b.  INDIVIDUAL'S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX

_______________________________________________________________

10. OPTIONAL FILE REFERENCE DATA

_______________________________________________________________

FILING OFFICE COPY - NATIONAL UCC FINANCING STATEMENT AMENDMENT (FORM UCC3)

[BACK OF FORM]

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

11. INITIAL FINANCING STATEMENT FILE NO. (same as item 1a on Amendment form)

_______________________________________________________________

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT (same as item 9 on Amendment form)

12a.  ORGANIZATION'S NAME

_______________________________________________________________

OR 12b.  INDIVIDUAL'S LAST NAME  FIRST NAME  MIDDLE NAME  SUFFIX

_______________________________________________________________

13.  USE THIS SPACE FOR ADDITIONAL INFORMATION

_________________________________________

_________________________________________THE ABOVE SPACE IS FOR

_________________________________________FILING OFFICE USE ONLY

FILING OFFICE COPY - NATIONAL UCC FINANCING STATEMENT AMENDMENT ADDENDUM (FORM UCC3Ad)

(c)  A form that a filing office may not refuse to accept under subsection (a) or (b) of this section must conform to the format prescribed for the form by the National Conference of Commissioners on Uniform State Laws.

Added by Laws 2000, c. 371, § 99, eff. July 1, 2001.

§12A-1-9-522.  Maintenance and destruction of records.

MAINTENANCE AND DESTRUCTION OF RECORDS

(a)  The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 19515 of this title with respect to all secured parties of record.  The record must be retrievable by using the name of the debtor and:

(1)  if the record was filed or recorded in the filing office described in paragraph (1) of subsection (a) of Section 19501 of this title, by using the file number of the initial financing statement to which the record relates and the date and that the record was filed or recorded, and by the legal description of the real estate adequate for the purposes of indexing in the tract indexes of the county where the real estate is situated; or

(2)  if the record was filed in the filing office described in paragraph (2) of subsection (a) of Section 19501 of this title, by using the file number of the initial financing statement to which the record relates.

(b)  Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement.  However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a) of this section.

Added by Laws 2000, c. 371, § 100, eff. July 1, 2001.

§12A-1-9-523.  Information from filing office; sale or license of records.

INFORMATION FROM FILING OFFICE; SALE OR LICENSE OF RECORDS

(a)  If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to paragraph (1) of subsection (a) of Section 19519 of this title and the date and time of the filing of the record.  However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1)  note upon the copy the number assigned to the record pursuant to paragraph (1) of subsection (a) of Section 19519 of this title and the date and time of the filing of the record; and

(2)  send the copy to the person.

(b)  If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1)  the information in the record;

(2)  the number assigned to the record pursuant to paragraph (1) of subsection (a) of Section 19519 of this title; and

(3)  the date and time of the filing of the record.

(c)  The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1)  whether there is on file on a date and time specified by the filing office, but not a date earlier than three (3) business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under Section 19515 of this title with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 19515 of this title and a record of which is maintained by the filing office under subsection (a) of Section 19522 of this title;

(2)  the date and time of filing of each financing statement; and

(3)  the information provided in each financing statement.

(d)  In complying with its duty under subsection (c) of this section, the filing office may communicate information in any medium.  However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(e)  The filing office shall perform the acts required by subsections (a) through (d) of this section at the time and in the manner prescribed by filing-office rule, but not later than two (2) business days after the filing office receives the request.

(f)  At least weekly, the filing office shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

Added by Laws 2000, c. 371, § 101, eff. July 1, 2001.

§12A-1-9-524.  Delay by filing office.

DELAY BY FILING OFFICE

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1)  the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2)  the filing office exercises reasonable diligence under the circumstances.

Added by Laws 2000, c. 371, § 102, eff. July 1, 2001.

§12A-1-9-525.1.  Disposition of fees.

DISPOSITION OF FEES

(a)  There is hereby created a cash account to be known as the "Oklahoma County Clerk's Uniform Commercial Code Central Filing Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all fees and penalties collected pursuant to Section 1-9-525 of this title by the county clerk of Oklahoma County, all monies otherwise credited to the account, and any interest accruing thereon.

(b)  Monies in this account shall be expended in the following amounts for the following purposes:

(1)  Of the fees collected pursuant to paragraphs (1) and (2) of subsection (a) of Section 19525 of this title, Five Dollars ($5.00) shall be paid monthly by the thirtieth day following the month in which collected to the general fund of Oklahoma County as a liquidated fee for capital and other expenses associated with operation of the filing office; and

(2)  All other fees or parts of fees and any interest accruing to this account shall be expended by the county clerk of Oklahoma County for the lawful operation of the filing office.

(c)  The county clerk of Oklahoma County may, by rule, establish prepaid fee accounts.  If adopted, the rule shall provide for at least the following:

(1)  An application for an account on a form prescribed in the rule;

(2)  A one-time application fee of not more than Twenty Dollars ($20.00);

(3)  Acceptable methods of making deposits to an account;

(4)  Any requirements for a minimum initial deposit, a minimum balance, and a minimum amount for subsequent deposits;

(5)  The fees and penalties which may be paid from the account;

(6)  Procedures for making deposits to and payments from an account; and

(7)  Procedures for closing an account.

Added by Laws 2000, c. 371, § 104, eff. July 1, 2001.

§12A-1-9-525.  Fees.

FEES

(a)  Except as otherwise provided in subsection (e) of this section, the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (c) of Section 19502 of this title, is:

(1)  Ten Dollars ($10.00) if the record is communicated in writing and consists of one to five pages, and an additional One Dollar ($1.00) per page for each page exceeding five; and

(2)  Ten Dollars ($10.00) if the record is communicated by an electronic medium authorized by filing-office rule.

(b)  The number of names required to be indexed does not affect the amount of the fee in subsection (a) of this section.

(c)  The fee for responding to a request for information from the filing office in any medium designated by the filing office, including issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is Ten Dollars ($10.00) for each debtor.

(d)  The fee for a copy of a record is One Dollar ($1.00) per page regardless of the medium used.

(e)  This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under subsection (c) of Section 19502 of this title.  However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply pursuant to paragraphs 1, 2, 4, 7, 11, 15 and 16 of subsection A of Section 32 of Title 28 of the Oklahoma Statutes.

(f)  The fee for providing certified copies shall be One Dollar ($1.00) per page regardless of medium.

(g)  The fee for providing bulk data of indexed records as described in subsection (f) of Section 19523 of this title is as follows:

(1)  Five Hundred Dollars ($500.00) for the initial database history.

(2)  Fifty Dollars ($50.00) for weekly updates to the database.

(3)  Four cents ($0.04) per page for images of filed records.

(h)  The filing office may accept payment for fees by automated clearing house or by a nationally recognized debit or credit card.  If payment is made by a credit or debit card, the filing office may add an amount equal to the amount of the service charge incurred for the acceptance of the payment.  The filing office may enter into contracts for credit card processing services according to applicable county purchasing laws or may enter into agreements with the State Treasurer to participate in any credit card processing agreements entered into by the State Treasurer.

Added by Laws 2000, c. 371, § 103, eff. July 1, 2001.

§12A-1-9-526.1.  Procedures for adopting rules.

PROCEDURES FOR ADOPTING RULES

(a)  The county clerk of Oklahoma County shall adopt rules, pursuant to Section 19526 of this title, for the operation of the filing office designated in paragraph (2) of subsection (a) of Section 19501 of this title.  Initial rules for the filing office shall be adopted on or before January 1, 2001.  These rules may be amended or repealed and additional rules may be adopted at any time in the same manner as initial rules.

(b)  The county clerk of Oklahoma County, or a designee, shall conduct a meeting which complies with the Oklahoma Open Meeting Act at which public comment regarding the proposed rules may be given and received orally or in writing.

(c)  In addition to any notice required by the Oklahoma Open Meeting Act, notice shall be given of the proposed rulemaking which shall:

(1)  Be published in at least two newspapers in this state and in other periodicals and on Internet sites as the county clerk deems appropriate, at least thirty (30) and no more than sixty (60) days prior to the meeting at which public comment is invited on the proposed rules;

(2)  Be sent to any person who requests notice of proposed rulemaking under this section; and

(3)  Include the following:

(A) the date, time, and place of the meeting or meetings at which public comment is invited on the proposed rules,

(B) the address, telephone number, and Internet address, if any, for the office to which comments regarding the rules may be made or a request for a copy of the proposed rules may be directed,

(C) the deadline for making comments, and

(D) the reason for the proposed rule, repeal, or amendment, and a brief summary of the proposed rule, repeal, or amendment, including citations to the rules.

(d)  At the request of any person, the county clerk of Oklahoma County shall provide copies of proposed rules and rules adopted pursuant to this section.

(1)  One copy of each proposed rule, repeal, or amendment shall be provided free of charge.  Additional copies shall be made available upon payment of a fee which shall not exceed twenty-five cents ($0.25) per page plus the cost of mailing, if any.

(2)  Copies of rules adopted pursuant to this section shall be made available either:

(A) upon payment of a fee which shall not exceed twenty-five cents ($0.25) per page plus the cost of mailing, if any, or

(B) pursuant to subsection (f) of this section, or

(C) a combination of subparagraphs (A) and (B) of this paragraph.

(e)  Proposed rules and rules adopted pursuant to this section may also be published on one or more Internet sites designated by the county clerk.

(f)  The county clerk of Oklahoma County shall, no less than annually, compile and publish all rules adopted pursuant to this section which have been adopted and are effective or have been adopted and will become effective during the year after publication.  Copies of this compilation shall be made available upon payment of a fee which shall not exceed Five Dollars ($5.00) plus the cost of mailing, if any.

(g)  The county clerk of Oklahoma County may agree with the Office of Administrative Rules in the Office of the Secretary of State to publish the rules with the Oklahoma Administrative Code.  An agreement made pursuant to this subsection shall not require compliance with the Administrative Procedures Act.

Added by Laws 2000, c. 371, § 106, eff. Jan. 1, 2001.

§12A-1-9-526.  Filing-office rules.

FILING-OFFICE RULES

(a)  The county clerk of Oklahoma County shall adopt and publish rules to implement this article.  The filing-office rules must be:

(1)  consistent with this article; and

(2)  adopted and published in accordance with Section 19526.1 of this title.

(b)  To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the county clerk of Oklahoma County, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(1)  consult with filing offices in other jurisdictions that enact substantially this part;

(2)  consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3)  take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

Added by Laws 2000, c. 371, § 105, eff. Jan. 1, 2001.

§12A-1-9-527.  Duty to report.

DUTY TO REPORT

The county clerk of Oklahoma County shall report annually on or before January 1 to the Governor and Legislature on the operation of the filing office.  The report must contain a statement of the extent to which:

(1)  the filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2)  the filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.

Added by Laws 2000, c. 371, § 107, eff. Jan. 1, 2001.

§12A-1-9-601.  Rights after default - Judicial enforcement - Consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

RIGHTS AFTER DEFAULT; JUDICIAL ENFORCEMENT;

CONSIGNOR OR BUYER OF ACCOUNTS, CHATTEL PAPER,

PAYMENT INTANGIBLES, OR PROMISSORY NOTES

(a)  After default, a secured party has the rights provided in this part and, except as otherwise provided in Section 19602 of this title, those provided by agreement of the parties.  A secured party:

(1)  may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure, but Section 686 of Title 12 of the Oklahoma Statutes, shall not apply to the enforcement of a claim, security interest, or agricultural lien under this article except as provided in Section 19604 of this title where the procedure is in accordance with the rights of the parties with respect to real property; and

(2)  if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b)  A secured party in possession of collateral or control of collateral under Section 7-106, 19104, 19105, 19106, or 19107 of this title has the rights and duties provided in Section 19207 of this title.

(c)  The rights under subsections (a) and (b) of this section are cumulative and may be exercised simultaneously.

(d)  Except as otherwise provided in subsection (g) of this section and Section 19605 of this title, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e)  If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1)  the date of perfection of the security interest or agricultural lien in the collateral;

(2)  the date of filing a financing statement covering the collateral; or

(3)  any date specified in a statute under which the agricultural lien was created.

(f)  A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section.  A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g)  Except as otherwise provided in subsection (c) of Section 19607 of this title, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Added by Laws 2000, c. 371, § 108, eff. July 1, 2001.  Amended by Laws 2005, c. 140, § 70, eff. Jan. 1, 2006.

§12A-1-9-602.  Waiver and variance of rights and duties.

WAIVER AND VARIANCE OF RIGHTS AND DUTIES

Except as otherwise provided in Section 19624 of this title, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1)  Subparagraph (C) of paragraph (4) of subsection (b) of Section 19207 of this title, which deals with use and operation of the collateral by the secured party;

(2)  Section 19210 of this title, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3)  Subsection (c) of Section 19607 of this title, which deals with collection and enforcement of collateral;

(4)  Subsection (a) of Section 19608 of this title and subsection (c) of Section 19615 of this title to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5)  Subsection (a) of Section 19608 of this title and subsection (d) of Section 19615 of this title to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6)  Section 19609 of this title to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7)  Subsection (b) of Section 19610 of this title and Sections 19611, 19613, and 19614 of this title, which deal with disposition of collateral;

(8)  Subsection (f) of Section 19615 of this title, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9)  Section 19616 of this title, which deals with explanation of the calculation of a surplus or deficiency;

(10)  Sections 19620, 19621, and 19622 of this title, which deal with acceptance of collateral in satisfaction of obligation;

(11)  Section 19623 of this title, which deals with redemption of collateral;

(12)  Section 19624 of this title, which deals with permissible waivers; and

(13)  Sections 19625 and 19626 of this title, which deal with the secured party's liability for failure to comply with this article.

Added by Laws 2000, c. 371, § 109, eff. July 1, 2001.

§12A-1-9-603.  Agreement on standards concerning rights and duties.

AGREEMENT ON STANDARDS CONCERNING RIGHTS AND DUTIES

(a)  The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 19602  of this title if the standards are not manifestly unreasonable.

(b)  Subsection (a) of this section does not apply to the duty under Section 19609 of this title to refrain from breaching the peace.

Added by Laws 2000, c. 371, § 110, eff. July 1, 2001.

§12A-1-9-604.  Procedure if security agreement covers real property or fixtures.

PROCEDURE IF SECURITY AGREEMENT

COVERS REAL PROPERTY OR FIXTURES

(a)  If a security agreement covers both personal and real property, a secured party may proceed:

(1)  under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2)  as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b)  Subject to subsection (c) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1)  under this part; or

(2)  in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c)  Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrances of the real property, the secured party, after default, may remove the collateral from the real property.

(d)  A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal.  The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them.  A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Added by Laws 2000, c. 371, § 111, eff. July 1, 2001.

§12A-1-9-605.  Unknown debtor or secondary obligor.

UNKNOWN DEBTOR OR SECONDARY OBLIGOR

A secured party does not owe a duty based on its status as secured party:

(1)  to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2)  to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

Added by Laws 2000, c. 371, § 112, eff. July 1, 2001.

§12A-1-9-606.  Time of default for agricultural lien.

TIME OF DEFAULT FOR AGRICULTURAL LIEN

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

Added by Laws 2000, c. 371, § 113, eff. July 1, 2001.

§12A-1-9-607.  Collection and enforcement by secured party.

COLLECTION AND ENFORCEMENT BY SECURED PARTY

(a)  If so agreed, and in any event after default, a secured party:

(1)  may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2)  may take any proceeds to which the secured party is entitled under Section 19315 of this title;

(3)  may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4)  if it holds a security interest in a deposit account perfected by control under paragraph (1) of subsection (a) of Section 19104 of this title, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5)  if it holds a security interest in a deposit account perfected by control under paragraph (2) or (3) of subsection (a) Section 19104 of this title, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b)  If necessary to enable a secured party to exercise under paragraph (3) of subsection (a) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1)  a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2)  the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c)  A secured party shall proceed in a commercially reasonable manner if the secured party:

(1)  undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2)  is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d)  A secured party may deduct from the collections made pursuant to subsection (c) of this section reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e)  This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

Added by Laws 2000, c. 371, § 114, eff. July 1, 2001.

§12A-1-9-608.  Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

APPLICATION OF PROCEEDS OF COLLECTION OR ENFORCEMENT;

LIABILITY FOR DEFICIENCY AND RIGHT TO SURPLUS

(a)  If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1)  A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under this section in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2)  If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time.  Unless the holder complies, the secured party need not comply with the holder's demand under subparagraph (C) of paragraph (1) of this subsection.

(3)  A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under this section unless the failure to do so would be commercially unreasonable.  A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4)  A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b)  If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

Added by Laws 2000, c. 371, § 115, eff. July 1, 2001.

§12A-1-9-609.  Secured party's right to take possession after default.

SECURED PARTY'S RIGHT TO TAKE POSSESSION AFTER DEFAULT

(a)  After default, a secured party:

(1)  may take possession of the collateral; and

(2)  without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 19610 of this title.

(b)  A secured party may proceed under subsection (a) of this section:

(1)  pursuant to judicial process; or

(2)  without judicial process, if it proceeds without breach of the peace.

(c)  If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

Added by Laws 2000, c. 371, § 116, eff. July 1, 2001.

§12A-1-9-610.  Disposition of collateral after default.

DISPOSITION OF COLLATERAL AFTER DEFAULT

(a)  After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b)  Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable.  If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c)  A secured party may purchase collateral:

(1)  at a public disposition; or

(2)  at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d)  A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e)  A secured party may disclaim or modify warranties under subsection (d) of this section:

(1)  in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2)  by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f)  A record is sufficient to disclaim warranties under subsection (e) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

Added by Laws 2000, c. 371, § 117, eff. July 1, 2001.

§12A-1-9-611.  Notification before disposition of collateral.

NOTIFICATION BEFORE DISPOSITION OF COLLATERAL

(a)  In this section, "notification date" means the earlier of the date on which:

(1)  a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2)  the debtor and any secondary obligor waive the right to notification.

(b)  Except as otherwise provided in subsection (d) of this section, a secured party that disposes of collateral under Section 19610 of this title shall send to the persons specified in subsection (c) of this section a reasonable authenticated notification of disposition.

(c)  To comply with subsection (b) of this section, the secured party shall send an authenticated notification of disposition to:

(1)  the debtor;

(2)  any secondary obligor; and

(3)  if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten (10)  days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten (10) days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in subsection (a) of Section 19311 of this title.

(d)  Subsection (b) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e)  A secured party complies with the requirement for notification prescribed by subparagraph (B) of paragraph (3) of subsection (c) of this section if:

(1)  not later than twenty (20) days or earlier than thirty (30)  days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subparagraph (B) of paragraph (3) of subsection (c) of this section; and

(2)  before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

Added by Laws 2000, c. 371, § 118, eff. July 1, 2001.

§12A-1-9-612.  Timeliness of notification before disposition of collateral.

TIMELINESS OF NOTIFICATION BEFORE DISPOSITION OF COLLATERAL

(a)  Except as otherwise provided in subsection (b) of this section, whether a notification is sent within a reasonable time is a question of fact.

(b)  In a transaction other than a consumer transaction, a notification of disposition sent after default and ten (10) days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

Added by Laws 2000, c. 371, § 119, eff. July 1, 2001.

§12A-1-9-613.  Contents and form of notification before disposition of collateral:  general.

CONTENTS AND FORM OF NOTIFICATION

BEFORE DISPOSITION OF COLLATERAL:  GENERAL

Except in a consumer-goods transaction, the following rules apply:

(1)  The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2)  Whether the contents of a notification that lacks any of the information specified in paragraph (1) of this section are nevertheless sufficient is a question of fact.

(3)  The contents of a notification providing substantially the information specified in paragraph (1) of this section are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4)  A particular phrasing of the notification is not required.

(5)  The following form of notification and the form appearing in paragraph (3) of Section 19614 of this title, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

____________________________________________________

____________________________________________________

From: [Name, address, and telephone number of secured party]

____________________________________________________

____________________________________________________

Name of Debtor(s):

[Include only if debtor(s) are not an addressee]

____________________________________________________

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] __________________ [to the highest qualified bidder] in public as follows:

Day and Date: _________________

Time: _________________

Place: _________________

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] __________________ privately sometime after [day and date] ________________.

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $_____________ ].  You may request an accounting by calling us at [telephone number] ________________.

[End of Form]

Added by Laws 2000, c. 371, § 120, eff. July 1, 2001.

§12A-1-9-614.  Contents and form of notification before disposition of collateral:  consumer-goods transaction.

CONTENTS AND FORM OF NOTIFICATION BEFORE

DISPOSITION OF COLLATERAL:  CONSUMER-GOODS TRANSACTION

In a consumer-goods transaction, the following rules apply:

(1)  A notification of disposition must provide the following information:

(A) the information specified in paragraph (1) of Section 19613 of this title;

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 19623 of this title is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2)  A particular phrasing of the notification is not required.

(3)  The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

______________________________________________

[Date]

_________________

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

________________________________________________________________

Subject: [Identification of Transaction]

________________________________________________________________

We have your [describe collateral] ________________________, because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] _______________________ at public sale.  A sale could include a lease or license.  The sale will be held as follows:

Date: _________________________

Time: _________________________

Place: _________________________

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] ______________________ at private sale sometime after [date] _________________.  A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe.  If we get less money than you owe, you [will or will not, as applicable] _______________________ still owe us the difference.  If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses.  To learn the exact amount you must pay, call us at [telephone number] _________________.

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] _______________ [or write us at [secured party's address] ________________________] and request a written explanation.  [We will charge you $_______________ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]__________________] [or write us at [secured party's address]_________________________________].

We are sending this notice to the following other people who have an interest in [describe collateral] _____________________ or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

____________________________________________________________

[End of Form]

(4)  A notification in the form of paragraph (3) of this section is sufficient, even if additional information appears at the end of the form.

(5)  A notification in the form of paragraph (3) of this section is sufficient, even if it includes errors in information not required by paragraph (1) of this section, unless the error is misleading with respect to rights arising under this article.

(6)  If a notification under this section is not in the form of paragraph (3) of this section, law other than this article determines the effect of including information not required by paragraph (1) of this section.

Added by Laws 2000, c. 371, § 121, eff. July 1, 2001.

§12A-1-9-615.  Application of proceeds of disposition; liability for deficiency and right to surplus.

APPLICATION OF PROCEEDS OF DISPOSITION;

LIABILITY FOR DEFICIENCY AND RIGHT TO SURPLUS

(a)  A secured party shall apply or pay over for application the cash proceeds of disposition pursuant to Section 1-9-610 of this title in the following order to:

(1)  the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2)  the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3)  the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4)  a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b)  If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time.  Unless the holder does so, the secured party need not comply with the holder's demand under paragraph (3) of subsection (a) of this section.

(c)  A secured party need not apply or pay over for application noncash proceeds of disposition pursuant to Section 1-9-610 of this title unless the failure to do so would be commercially unreasonable.  A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d)  If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) of this section and permitted by subsection (c) of this section:

(1)  unless paragraph (4) of subsection (a) of this section  requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2)  the obligor is liable for any deficiency.

(e)  If the underlying transaction is a sale of accounts, tangible chattel paper, payment intangibles, or promissory notes:

(1)  the debtor is not entitled to any surplus; and

(2)  the obligor is not liable for any deficiency.

(f)  The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1)  the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2)  the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g)  A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1)  takes the cash proceeds free of the security interest or other lien;

(2)  is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3)  is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

Added by Laws 2000, c. 371, § 122, eff. July 1, 2001.  Amended by Laws 2001, c. 354, § 3, eff. July 1, 2001.

§12A-1-9-616.  Explanation of calculation of surplus or deficiency.

EXPLANATION OF CALCULATION OF SURPLUS OR DEFICIENCY

(a)  In this section:

(1)  "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of this section of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2)  "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 19610 of this title.

(b)  In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 19615 of this title, the secured party shall:

(1)  send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen (14) days after receipt of a request; or

(2)  in the case of a consumer obligor who is liable for a deficiency, within fourteen (14) days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c)  To comply with subparagraph (B) of paragraph (1) of subsection (a) of this section, a writing must provide the following information in the following order:

(1)  the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five (35) days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five (35) days before the disposition;

(2)  the amount of proceeds of the disposition;

(3)  the aggregate amount of the obligations after deducting the amount of proceeds;

(4)  the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5)  the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1) of this subsection; and

(6)  the amount of the surplus or deficiency.

(d)  A particular phrasing of the explanation is not required.  An explanation complying substantially with the requirements of subsection (a) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

(e)  A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to paragraph (1) of subsection (b) of this section.  The secured party may require payment of a charge not exceeding Twenty-five Dollars ($25.00) for each additional response.

Added by Laws 2000, c. 371, § 123, eff. July 1, 2001.

§12A-1-9-617.  Rights of transferee of collateral.

RIGHTS OF TRANSFEREE OF COLLATERAL

(a)  A secured party's disposition of collateral after default:

(1)  transfers to a transferee for value all of the debtor's rights in the collateral;

(2)  discharges the security interest under which the disposition is made; and

(3)  discharges any subordinate security interest or other subordinate lien.

(b)  A transferee that acts in good faith takes free of the rights and interests described in subsection (a) of this section, even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c)  If a transferee does not take free of the rights and interests described in subsection (a) of this section, the transferee takes the collateral subject to:

(1)  the debtor's rights in the collateral;

(2)  the security interest or agricultural lien under which the disposition is made; and

(3)  any other security interest or other lien.

Added by Laws 2000, c. 371, § 124, eff. July 1, 2001.

§12A-1-9-618.  Rights and duties of certain secondary obligors.

RIGHTS AND DUTIES OF CERTAIN SECONDARY OBLIGORS

(a)  A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1)  receives an assignment of a secured obligation from the secured party;

(2)  receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3)  is subrogated to the rights of a secured party with respect to collateral.

(b)  An assignment, transfer, or subrogation described in subsection (a) of this section:

(1)  is not a disposition of collateral under Section 19610 of this title; and

(2)  relieves the secured party of further duties under this article.

Added by Laws 2000, c. 371, § 125, eff. July 1, 2001.

§12A-1-9-619.  Transfer of record or legal title.

TRANSFER OF RECORD OR LEGAL TITLE

(a)  In this section, "transfer statement" means a record authenticated by a secured party stating:

(1)  that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2)  that the secured party has exercised its post-default remedies with respect to the collateral;

(3)  that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4)  the name and mailing address of the secured party, debtor, and transferee.

(b)  A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral.  If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1)  accept the transfer statement;

(2)  promptly amend its records to reflect the transfer; and

(3)  if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c)  A transfer of the record or legal title to collateral to a secured party under subsection (b) of this section or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.

Added by Laws 2000, c. 371, § 126, eff. July 1, 2001.

§12A-1-9-620.  Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

ACCEPTANCE OF COLLATERAL IN FULL OR PARTIAL SATISFACTION

OF OBLIGATION; COMPULSORY DISPOSITION OF COLLATERAL

(a)  Except as otherwise provided in subsection (g) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1)  the debtor consents to the acceptance under subsection (c) of this section;

(2)  the secured party does not receive, within the time set forth in subsection (d) of this section, a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 19621 of this title; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3)  if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4)  subsection (e) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 19624 of this title.

(b)  A purported or apparent acceptance of collateral under this section is ineffective unless:

(1)  the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2)  the conditions of subsection (a) of this section are met.

(c)  For purposes of this section:

(1)  a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2)  a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty (20) days after the proposal is sent.

(d)  To be effective under paragraph (2) of subsection (a) of this section, a notification of objection must be received by the secured party:

(1)  in the case of a person to which the proposal was sent pursuant to Section 19621 of this title, within twenty (20) days after notification was sent to that person; and

(2)  in other cases:

(A) within twenty (20) days after the last notification was sent pursuant to Section 19621 of this title; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c) of this section.

(e)  A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 19610 of this title within the time specified in subsection (f) of this section if:

(1)  Sixty percent (60%) of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2)  Sixty percent (60%) of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f)  To comply with subsection (e) of this section, the secured party shall dispose of the collateral:

(1)  within ninety (90) days after taking possession; or

(2)  within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g)  In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

Added by Laws 2000, c. 371, § 127, eff. July 1, 2001.

§12A-1-9-621.  Notification of proposal to accept collateral.

NOTIFICATION OF PROPOSAL TO ACCEPT COLLATERAL

(a)  A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1)  any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2)  any other secured party or lienholder that, ten (10) days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which a financing statement against the debtor covering the collateral as of that date would have been filed; and

(3)  any other secured party that, ten (10) days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in subsection (a) of Section 19311 of this title.

(b)  A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a) of this section.

Added by Laws 2000, c. 371, § 128, eff. July 1, 2001.

§12A-1-9-622.  Effect of acceptance of collateral.

EFFECT OF ACCEPTANCE OF COLLATERAL

(a)  A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1)  discharges the obligation to the extent consented to by the debtor;

(2)  transfers to the secured party all of a debtor's rights in the collateral;

(3)  discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4)  terminates any other subordinate interest.

(b)  A subordinate interest is discharged or terminated under subsection (a) of this section, even if the secured party fails to comply with this article.

Added by Laws 2000, c. 371, § 129, eff. July 1, 2001.

§12A-1-9-623.  Right to redeem collateral.

RIGHT TO REDEEM COLLATERAL

(a)  A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b)  To redeem collateral, a person shall tender:

(1)  fulfillment of all obligations secured by the collateral; and

(2)  the reasonable expenses and attorney's fees described in paragraph (1) of subsection (a) of Section 19615 of this title.

(c)  A redemption may occur at any time before a secured party:

(1)  has collected collateral under Section 19607 of this title;

(2)  has disposed of collateral or entered into a contract for its disposition under Section 19610 of this title; or

(3)  has accepted collateral in full or partial satisfaction of the obligation it secures under Section 19622 of this title.

Added by Laws 2000, c. 371, § 130, eff. July 1, 2001.

§12A-1-9-624.  Waiver.

WAIVER

(a)  A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 19611 of this title only by an agreement to that effect entered into and authenticated after default.

(b)  A debtor may waive the right to require disposition of collateral under subsection (e) of Section 19620 of this title only by agreement to that effect entered into and authenticated after default.

(c)  Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 19623 of this title only by an agreement to that effect entered into and authenticated after default.

Added by Laws 2000, c. 371, § 131, eff. July 1, 2000.

§12A-1-9-625.  Remedies for secured party's failure to comply with article.

REMEDIES FOR SECURED PARTY'S

FAILURE TO COMPLY WITH ARTICLE

(a)  If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b)  Subject to subsections (c), (d), and (f) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this article.  Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c)  Except as otherwise provided in Section 19628 of this title:

(1)  a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) of this section for its loss; and

(2)  if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent (10%) of the principal amount of the obligation or the time-price differential plus ten percent (10%) of the cash price.

(d)  A debtor whose deficiency is eliminated under Section 19626 of this title may recover damages for the loss of any surplus.  However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 19626 of this title may not otherwise recover under subsection (b) of this section for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e)  In addition to any damages recoverable under subsection (b) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover Five Hundred Dollars ($500.00) in each case from a person that:

(1)  fails to comply with Section 19208 of this title;

(2)  fails to comply with Section 19209 of this title;

(3)  files a record that the person is not entitled to file under subsection (a) of Section 19509 of this title;

(4)  fails to cause the secured party of record to file or send a termination statement as required by subsection (a) or (c) Section 19513 of this title;

(5)  fails to comply with paragraph (1) of subsection (b) of Section 19616 of this title and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6)  fails to comply with paragraph (2) of subsection (b) of Section 19616 of this title.

(f)  A debtor or consumer obligor may recover damages under subsection (b) of this section and, in addition, Five Hundred Dollars ($500.00) in each case from a person that, without reasonable cause, fails to comply with a request under Section 19210 of this title.  A recipient of a request under Section 19210 of this title which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g)  If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 19210 of this title, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

Added by Laws 2000, c. 371, § 132, eff. July 1, 2001.

§12A-1-9-626.  Action in which deficiency or surplus is in issue.

ACTION IN WHICH DEFICIENCY OR SURPLUS IS IN ISSUE

(a)  In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1)  A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2)  If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3)  Except as otherwise provided in Section 19628 of this title, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4)  For purposes of subparagraph (B) of paragraph (3) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5)   If a deficiency or surplus is calculated under subsection (f) of Section 19615 of this title, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b)  The limitation of the rules in subsection (a) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions.  The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

Added by Laws 2000, c. 371, § 133, eff. July 1, 2001.

§12A-1-9-627.  Determination of whether conduct was commercially reasonable.

DETERMINATION OF WHETHER CONDUCT

WAS COMMERCIALLY REASONABLE

(a)  The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b)  A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1)  in the usual manner on any recognized market;

(2)  at the price current in any recognized market at the time of the disposition; or

(3)  otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c)  A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1)  in a judicial proceeding;

(2)  by a bona fide creditors' committee;

(3)  by a representative of creditors; or

(4)  by an assignee for the benefit of creditors.

(d)  Approval under subsection (c) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

Added by Laws 2000, c. 371, § 134, eff. July 1, 2001.

§12A-1-9-628.  Nonliability and limitation on liability of secured party; liability of secondary obligor.

NONLIABILITY AND LIMITATION ON LIABILITY

OF SECURED PARTY; LIABILITY OF SECONDARY OBLIGOR

(a)  Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1)  the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2)  the secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b)  A secured party is not liable because of its status as secured party:

(1)  to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2)  to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c)  A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1)  a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2)  an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d)  A secured party is not liable to any person under paragraph (2) of subsection (c) of Section 19 625 of this title for its failure to comply with Section 19616 of this title.

(e)  A secured party is not liable under paragraph (2) of subsection (c) of Section 19625 of this title more than once with respect to any one secured obligation.

Added by Laws 2000, c. 371, § 135, eff. July 1, 2001.

§12A-1-9-702.  Savings clause.

SAVINGS CLAUSE

(a)  Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b)  Except as otherwise provided in subsection (c) of this section and Sections 19703 through 19709 of this title:

(1)  transactions and liens that were not governed by former Article 9 of this title, were validly entered into or created before this act takes effect, and would be subject to this act if they had been entered into or created after this act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this act takes effect; and

(2)  the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c)  This act does not affect an action, case, or proceeding commenced before this act takes effect.

Added by Laws 2000, c. 371, § 136, eff. July 1, 2001.

§12A-1-9-703.  Security interest perfected before effective date.

SECURITY INTEREST PERFECTED BEFORE EFFECTIVE DATE

(a)  A security interest that is enforceable immediately before this act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, when this act takes effect, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b)  Except as otherwise provided in Section 19705 of this title, if, immediately before this act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied when this act takes effect, the security interest:

(1)  is a perfected security interest for one (1) year after this act takes effect;

(2)  remains enforceable thereafter only if the security interest becomes enforceable under Section 19203 of this title before the year expires; and

(3)  remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.

Added by Laws 2000, c. 371, § 137, eff. July 1, 2001.

§12A-1-9-704.  Security interest unperfected before effective date.

SECURITY INTEREST UNPERFECTED BEFORE EFFECTIVE DATE

A security interest that is enforceable immediately before this act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1)  remains an enforceable security interest for one (1) year after this act takes effect;

(2)  remains enforceable thereafter if the security interest becomes enforceable under Section 19203 of this title when this act takes effect or within one (1) year thereafter; and

(3)  becomes perfected:

(A) without further action, when this act takes effect if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

Added by Laws 2000, c. 371, § 138, eff. July 1, 2001.

§12A-1-9-705.  Effectiveness of action taken before effective date of act.

EFFECTIVENESS OF ACTION TAKEN

BEFORE EFFECTIVE DATE OF ACT

(a)  If action, other than the filing of a financing statement, is taken before this act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this act takes effect, the action is effective to perfect a security interest that attaches under this act within one (1) year after this act takes effect.  An attached security interest becomes unperfected one (1) year after this act takes effect unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b)  The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c)  This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103.1 of this title.  However, except as otherwise provided in subsections (d) and (e) of this section and Section 19706 of this title, the financing statement ceases to be effective at the earlier of:

(1)  the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2)  June 30, 2006.

(d)  The filing of a continuation statement after this act takes effect does not continue the effectiveness of the financing statement filed before this act takes effect.  However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this article, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(e)  Paragraph (2) of subsection (c) of this section applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103.1 only to the extent that Part 3 of this article provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f)  A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of Part 5 of this article for an initial financing statement.

(g)  If an effective financing statement was filed before July 1, 2001, and that financing statement would otherwise cease to be effective on June 30, 2006, by operation of paragraph (2) of subsection (c) of this section, a continuation statement permitted to be filed by the second sentence of subsection (d) of this section may be filed between December 30, 2005, and June 30, 2006, inclusive, and will be timely, notwithstanding subsection (d) of Section 1-9-515 of this title.  Without limitation, this provision applies to collateral, however described under former law, that meets the definition of "as-extracted collateral" in Section 1-9-102 of this title.

Added by Laws 2000, c. 371, § 139, eff. July 1, 2001.  Amended by Laws 2004, c. 153, § 7, eff. Nov. 1, 2004.

§12A-1-9-706.  When initial financing statement suffices to continue effectivness of financing statement.

WHEN INITIAL FINANCING STATEMENT SUFFICES

TO CONTINUE EFFECTIVNESS OF FINANCING STATEMENT

(a)  The filing of an initial financing statement in the office specified in Section 19501 of this title continues the effectiveness of a financing statement filed before this act takes effect if:

(1)  the filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2)  the pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3)  the initial financing statement satisfies subsection (c) of this section.

(b)  The filing of an initial financing statement under subsection (a) of this section continues the effectiveness of the pre-effective-date financing statement:

(1)  if the initial financing statement is filed before this act takes effect, for the period provided in former Section 9-403 of this title with respect to a financing statement; and

(2)  if the initial financing statement is filed after this act takes effect, for the period provided in Section 19515 of this title with respect to an initial financing statement.

(c)  To be effective for purposes of subsection (a) of this section, an initial financing statement must:

(1)  satisfy the requirements of Part 5 of this article for an initial financing statement;

(2)  identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3)  indicate that the pre-effective-date financing statement remains effective.

Added by Laws 2000, c. 371, § 140, eff. July 1, 2001.

§12A-1-9-707.  Persons entitled to file initial financing statement.

PERSONS ENTITLED TO FILE INITIAL FINANCING STATEMENT

(a)  In this section, "pre-effective-date financing statement" means a financing statement filed before this act takes effect.

(b)  After this act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this article of this title.  However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c)  Except as otherwise provided in subsection (d) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this act takes effect only if:

(1)  the pre-effective-date financing statement and an amendment are filed in the office specified in Section 1-9-501 of this title;

(2)  an amendment is filed in the office specified in Section 1-9-501 of this title concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection (c) of Section 1-9-706 of this title; or

(3)  an initial financing statement that provides the information as amended and satisfies subsection (c) of Section 1-9-706 of this title is filed in the office specified in Section 1-9-501 of this title.

(d)  If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subsections (d) and (f) of Section 1-9-705 or Section 1-9-706 of this title.

(e)  Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after this act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies subsection (c) of Section 1-9-706 of this title has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 of this article of this title as the office in which to file a financing statement.

Added by Laws 2000, c. 371, § 141, eff. July 1, 2001.  Amended by Laws 2001, c. 354, § 4, eff. July 1, 2001.

§12A-1-9-708.  Persons entitled to file initial financing statement or continuation statement.

PERSONS ENTITLED TO FILE INITIAL

FINANCING STATEMENT OR CONTINUATION STATEMENT

A person may file an initial financing statement or a continuation statement under this part if:

(1)  the secured party of record authorizes the filing; and

(2)  the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this act takes effect; or

(B) to perfect or continue the perfection of a security interest.

Added by Laws 2000, c. 371, § 142, eff. July 1, 2001.

§12A-1-9-709.  Priority.

PRIORITY

(a)  This act determines the priority of conflicting claims to collateral.  However, if the relative priorities of the claims were established before this act takes effect, former Article 9 determines priority.

(b)  For purposes of subsection (a) of Section 19322 of this title, the priority of a security interest that becomes enforceable under Section 19203 of this title dates from the time this act takes effect if the security interest is perfected under this act by the filing of a financing statement before this act takes effect which would not have been effective to perfect the security interest under former Article 9 of this title.  This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Added by Laws 2000, c. 371, § 143, eff. July 1, 2001.

§12A-1-9-710.  Duties of local-filing offices.

(a)  In this section:

(1)  "Local-filing office" means a filing office, other than the statewide filing office in the office of the County Clerk of Oklahoma County or the statewide filing office in the office of the Secretary of State, that is designated as the proper place to file a financing statement under former Article 9 of this title;

(2) (A) "Former-Article 9 records" means:

(i) financing statements and other records that have been filed in a local-filing office before July 1, 2001, and that are, or upon processing and indexing will be, reflected in the index maintained by the local-filing office for filing for financing statements and other records filed in the local-filing office before July 1, 2001, and

(ii) the index maintained by the local-filing office as of June 30, 2001, including entries for filings completed before July 1, 2001, even though processed on or after that date.

(B) "Former-Article 9 records" do not include records presented to a local-filing office for filing after June 30, 2001, whether or not the records relate to financing statements filed in the local-filing office before July 1, 2001; and

(3)  "Mortgage", "as-extracted collateral", "fixture filing", "goods" and "fixtures" have the meanings set forth in this article of this title.

(b)  A local-filing office shall not accept for filing a record presented after June 30, 2001, whether or not the record relates to a financing statement filed in the local-filing office before July 1, 2001.

(c)  Until July 1, 2008, each local-filing office shall maintain all former-Article 9 records in accordance with former-Article 9.  A former-Article 9 record which is filed before July 1, 2001, but which is not reflected on the index maintained as of June 30, 2001, by the local-filing office, shall be processed and indexed and reflected on the index maintained as of June 30, 2001, as soon as practicable, but in no event later than July 30, 2001.

(d)  Until July 1, 2008, each local-filing office shall respond to requests for information with respect to former-Article 9 records relating to a debtor and shall issue certificates in accordance with former-Article 9.  The fees for issuing a certificate or for furnishing a certified copy of a former-Article 9 record shall be the uniform fees provided by subsections (c) and (d) of Section 19525 of this title.

(e)  After June 30, 2008, each local-filing office may remove and destroy all former-Article 9 records pursuant to Section 155.2 of Title 19 of the Oklahoma Statutes.

(f)  This section shall not apply, with respect to financing statements and other records, to a filing office in which mortgages or records of mortgages on real property are required to be filed or recorded if:

(1)  the collateral is timber to be cut or as-extracted collateral, or

(2)  the record is or relates to a financing statement files as a fixture filing and the collateral is goods that are or are to become fixtures.

Added by Laws 2000, c. 371, § 144, eff. July 1, 2001.  Amended by Laws 2001, c. 354, § 5, eff. July 1, 2001.

§12A1101.  Short titles.

Short Titles.

(a)  Sections 1101 through 11107 of this title shall be known and may be cited as the "Uniform Commercial Code".

(b)  This article shall be known and may be cited as "Uniform Commercial Code - General Provisions".

Added by Laws 1961, p. 69, § 1-101.  Amended by Laws 1988, c. 86, § 79, eff. Nov. 1, 1988; Laws 2005, c. 139, § 1, eff. Jan. 1, 2006.

§12A1102.  Scope of article.

Scope of Article.

This article applies to a transaction to the extent that it is governed by another article of the Uniform Commercial Code.

Added by Laws 1961, p. 69, § 1102.  Amended by Laws 2005, c. 139, § 2, eff. Jan. 1, 2006.

§12A1103.  Construction of Uniform Commercial Code to promote its purposes and policies - Applicability of supplemental principles of law.

Construction of Uniform Commercial Code to Promote Its Purposes and Policies; Applicability of Supplemental Principles of Law.

(a)  The Uniform Commercial Code shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b)  Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions.

Added by Laws 1961, p. 69, § 1103.  Amended by Laws 2005, c. 139, § 3, eff. Jan. 1, 2006.

§12A1104.  Construction against implicit repeal.

Construction Against Implicit Repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Laws 1961, p. 69, § 1104.  Amended by Laws 2005, c. 139, § 4, eff. Jan. 1, 2006.

§12A-1-105.  Repealed by Laws 2005, c. 139, § 38, eff. Jan. 1, 2006.

§12A1106.  Use of singular and plural - Gender.

Use of Singular and Plural; Gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1)  words in the singular number include the plural, and in the plural include the singular; and

(2)  words of any gender include any other gender.

Added by Laws 1961, p. 70, § 1106.  Amended by Laws 2005, c. 139, § 5, eff. Jan. 1, 2006.

§12A1107.  Section captions.

Section Captions.

Section captions are part of the Uniform Commercial Code.

Added by Laws 1961, p. 70, § 1107.  Amended by Laws 2005, c. 139, § 6, eff. Jan. 1, 2006.

§12A-1-108.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§12A-1-108.1.  Relationship to Electronic Signatures in Global and National Commerce Act.

Article 1 of the Uniform Commercial Code modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C., Section 7001 et seq., except that nothing in this article modifies, limits or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act.

Added by Laws 2005, c. 139, § 7, eff. Jan. 1, 2006.

§12A-1-109.  Repealed by Laws 2005, c. 139, § 38, eff. Jan. 1, 2006.

§12A-1-201.  General definitions and principles of interpretation.

General Definitions and Principles of Interpretation.

(a)  Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of the Uniform Commercial Code that apply to particular articles or parts thereof, have the meanings stated.

(b)  Subject to definitions contained in other articles of the Uniform Commercial Code that apply to particular articles or parts thereof:

(1)  "Action" in the sense of a judicial proceeding includes a recoupment, counterclaim, setoff, suit in equity, and any other proceedings in which rights are determined.

(2)  "Aggrieved party" means a party entitled to pursue a remedy.

(3)  "Agreement", as distinguished from "contract", means the bargain of the parties in fact as found in their language or inferred from other circumstances including course of performance, course of dealing, or usage of trade as provided in Section 1-303 of this title.

(4)  "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5)  "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of an instrument, negotiable tangible document of title, or certificated security payable to bearer or endorsed in blank.

(6)  "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods.  The term does not include a warehouse receipt.

(7)  "Branch" includes a separately incorporated foreign branch of a bank.

(8)  "Burden of establishing" means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9)  "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind.  A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices.  A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind.  A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale.  Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business.  "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or total or partial satisfaction of a money debt.

(10)  "Conspicuous", with reference to a term means so written, displayed, or presented that a reasonable person against whom it is to operate ought to have noticed it.  Whether a term is "conspicuous" or not is a decision for the court.  Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11)  "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12)  "Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by the provisions of the Uniform Commercial Code as supplemented by any other applicable laws.

(13)  "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14)  "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15)  "Delivery" with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper means voluntary transfer of possession.

(16)  "Document of title" means a record that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.  The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods.  An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium.  A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17)  "Fault" means a default, breach, or wrongful act or omission.

(18)  "Fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19)  "Genuine" means free of forgery or counterfeiting.

(20)  "Good faith", except as otherwise provided in Article 5 of this title, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21)  "Holder" means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) the person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title.

(22)  "Insolvency proceeding" includes any assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23)  "Insolvent" means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of the federal bankruptcy law.

(24)  "Money" means a medium of exchange authorized or adopted by a domestic or foreign government.  The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25)  "Organization" means a person other than an individual.

(26)  "Party", as distinguished from "third party", means a person who has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(27)  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28)  "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29)  "Purchase" means taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30)  "Purchaser" means a person who takes by purchase.

(31)  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32)  "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33)  "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34)  "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation.  "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Article 9 of this title.  "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under Section 2-401 of this title, but a buyer may also acquire a "security interest" by complying with the provisions of Article 9 of this title.  Except as otherwise provided in Section 2-505 of this title, the right of a seller or lessor of goods under Article 2 or 2A of this title to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with Article 9 of this title.  The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under Section 2-401 of this title is limited in effect to a reservation of a "security interest".  Whether a transaction in the form of a lease creates security interest is determined pursuant to Section 1-203 of this title.

(36)  "Send" in connection with any writing, record, or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none, to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time at which it would have arrived if properly sent.

(37)  "Signed" includes any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39)  "Surety" includes guarantor or other secondary obligor.

(40)  "Term" means a portion of an agreement which relates to a particular matter.

(41)  "Unauthorized signature" means a signature made without actual, implied or apparent authority.  The term includes a forgery.

(42)  "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43)  "Writing" includes printing, typewriting, or any other intentional reduction to tangible form.  "Written" has a corresponding meaning.

Added by Laws 1961, p. 70, § 1-201.  Amended by Laws 1981, c. 194, § 2, eff. Oct. 1, 1981; Laws 1984, c. 76, § 1, eff. Nov. 1, 1984; Laws 1988, c. 86, § 82, eff. Nov. 1, 1988; Laws 1991, c. 117, § 1, eff. Jan. 1, 1992; Laws 1994, c. 46, § 1, eff. Sept. 1, 1994; Laws 2000, c. 371, § 147, eff. July 1, 2001; Laws 2005, c. 139, § 8, eff. Jan. 1, 2006.

§12A1202.  Notice - Knowledge.

Notice; Knowledge.

(a)  Subject to subsection (f) of this section, a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge.  "Knows" has a corresponding meaning.

(c)  "Discover" or "learn" or a word or phrase of similar import refers to knowledge rather than to reason to know.

(d)  A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course whether or not the other person actually comes to know of it.

(e)  Subject to subsection (f) of this section, a person "receives" a notice or notification when:

(1) it comes to the attention of the person; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f)  Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction, and, in any event, from the time it would have been brought to the attention of the individual if the organization had exercised due diligence.  An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines.  Due diligence does not require an individual acting for the organization to communicate information unless such communication is part of the regular duties of the individual or unless the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

Added by Laws 1961, p. 73, § 1202.  Amended by Laws 2005, c. 139, § 9, eff. Jan. 1, 2006.

§12A1203.  Lease distinguished from security interest.

Lease Distinguished from Security Interest.

(a)  Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b)  A transaction creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d)  Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised.  Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed, or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

Added by Laws 1961, p. 73, § 1203.  Amended by Laws 2005, c. 139, § 10, eff. Jan. 1, 2006.

§12A1204.  "Value".

"Value".

Except as otherwise provided in Articles 3, 4 and 5 of the Uniform Commercial Code, a person gives value for rights if the person acquires them:

(1)  in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2)  as security for, or in total or partial satisfaction of, a preexisting claim;

(3)  by accepting delivery under a preexisting contract for purchase; or

(4)  in return for any consideration sufficient to support a simple contract.

Added by Laws 1961, p. 73, § 1204.  Amended by Laws 2005, c. 139, § 11, eff. Jan. 1, 2006.

§12A1205.  Reasonable time - Seasonableness.

Reasonable Time; Seasonableness.

(a)  Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b)  An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

Added by Laws 1961, p. 73, § 1205.  Amended by Laws 2005, c. 139, § 12, eff. Jan. 1, 2006.

§12A1206.  Presumptions.

Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed", the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

Added by Laws 1961, p. 74, § 1206.  Amended by Laws 1995, c. 242, § 53, eff. Feb. 1, 1996; Laws 2005, c. 139, § 13, eff. Jan. 1, 2006.

§12A-1-207.  Repealed by Laws 2005, c. 139, § 39, eff. Jan. 1, 2006.

§12A-1-208.  Repealed by Laws 2005, c. 139, § 39, eff. Jan. 1, 2006.

§12A-1-209.  Repealed by Laws 2005, c. 139, § 39, eff. Jan. 1, 2006.

§12A-1-301.  Territorial applicability - Parties' power to choose applicable law.

Territorial Applicability; Parties' Power to Choose Applicable Law.

(a)  Except as provided hereafter in this section, when a transaction bears a reasonable relation to this state and also to another state or nation, the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.  Failing such agreement, this title applies to transactions bearing an appropriate relation to this state.

(b)  To the extent that the Uniform Commercial Code governs a transaction, if one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1)  Section 2-402 of this title;

(2)  Sections 2A-105 and 2A-106 of this title;

(3)  Section 4-102 of this title;

(4)  Section 4A-507 of this title;

(5)  Section 5-116 of this title;

(6)  Section 8-110 of this title; and

(7)  Sections 1-9-301 through 1-9-307 of this title.

Added by Laws 2005, c. 139, § 14, eff. Jan. 1, 2006.

§12A-1-302.  Variation by agreement.

Variation by Agreement.

(a)  Except as otherwise provided in subsection (b) of this section or elsewhere in the Uniform Commercial Code, the effect of the Uniform Commercial Code may be varied by agreement.

(b)  The obligations of good faith, diligence, reasonableness, and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement.  The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable.  Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c)  The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed" or words of similar import does not imply that the effect of other provisions may not be varied by agreement under this section.

Added by Laws 2005, c. 139, § 15, eff. Jan. 1, 2006.

§12A-1-303.  Course of performance, course of dealing, and usage of trade.

Course of Performance, Course of Dealing, and Usage of Trade.

(a)  A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1)  the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2)  the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b)  A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c)  A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question.  The existence and scope of such a usage must be proved as facts.  If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d)  A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the agreement of the parties, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement.  A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e)  Except as otherwise provided in subsection (f) of this section, the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other.  If such a construction is unreasonable:

(1)  express terms prevail over course of performance, course of dealing, and usage of trade;

(2)  course of performance prevails over course of dealing and usage of trade; and

(3)  course of dealing prevails over usage of trade.

(f)  Subject to Section 2-209 of Title 12A of the Oklahoma Statutes, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g)  Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

Added by Laws 2005, c. 139, § 16, eff. Jan. 1, 2006.

§12A-1-304.  Obligation of good faith.

Obligation of Good Faith.

Every contract of duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

Added by Laws 2005, c. 139, § 17, eff. Jan. 1, 2006.

§12A-1-305.  Remedies to be liberally administered.

Remedies to Be Liberally Administered.

(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

Added by Laws 2005, c. 139, § 18, eff. Jan. 1, 2006.

§12A-1-306.  Waiver or renunciation of claim or right after breach.

Waiver or Renunciation of Claim or Right after Breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

Added by Laws 2005, c. 139, § 19, eff. Jan. 1, 2006.

§12A-1-307.  Prima facie evidence by third-party documents.

Prima Facie Evidence by Third-Party Documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

Added by Laws 2005, c. 139, § 20, eff. Jan. 1, 2006.

§12A-1-308.  Performance or acceptance under reservation of rights.

Performance or Acceptance Under Reservation of Rights.

(a)  A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved.  Such words as "without prejudice", "under protest" or the like are sufficient.

(b)  Subsection (a) of this section does not apply to an accord and satisfaction.

Added by Laws 2005, c. 139, § 21, eff. Jan. 1, 2006.

§12A-1-309.  Option to accelerate at will.

Option to Accelerate at Will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure", or in words of similar import, means that the party shall have power to do so only if that party in good faith believes that the prospect of payment or performance is impaired.  The burden of establishing lack of good faith is on the party against whom the power has been exercised.

Added by Laws 2005, c. 139, § 22, eff. Jan. 1, 2006.

§12A-1-310.  Subordination of obligations.

Subordination of obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated.  Such a subordination does not create a security interest as against either the common debtor or a subordinated creditor.

Added by Laws 2005, c. 139, § 23, eff. Jan. 1, 2006.

§12A2101.  Short Title.

This article shall be known and may be cited as Uniform Commercial CodeSales.

Laws 1961, p. 74, § 2101.

§12A2102.  Scope; Certain Security and Other Transactions Excluded from this Article.

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

Laws 1961, p. 74, § 2102.

§12A-2-103.  Definitions and Index of Definitions.

Definitions and Index of Definitions.

(1)  In this article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Receipt" of goods means taking physical possession of them.

(c) "Seller" means a person who sells or contracts to sell goods.

(2)  Other definitions applying to this article or to specified parts thereof, and the sections in which they appear are:

"Acceptance".  Section 2-606 of this title.

"Banker's credit".  Section 2-325 of this title.

"Between merchants".  Section 2-104 of this title.

"Cancellation".  Section 2-106(4) of this title.

"Commercial unit".  Section 2-105 of this title.

"Confirmed credit".  Section 2-325 of this title.

"Conforming to contract".  Section 2-106 of this title.

"Contract for sale".  Section 2-106 of this title.

"Cover".  Section 2-712 of this title.

"Entrusting".  Section 2-403 of this title.

"Financing agency".  Section 2-104 of this title.

"Future goods".  Section 2-105 of this title.

"Goods".  Section 2-105 of this title.

"Identification".  Section 2-501 of this title.

"Installment contract".  Section 2-612 of this title.

"Letter of credit".  Section 2-325 of this title.

"Lot".  Section 2-105 of this title.

"Merchant".  Section 2-104 of this title.

"Overseas".  Section 2-323 of this title.

"Person in position of seller".  Section 2-707 of this title.

"Present sale".  Section 2-106 of this title.

"Sale".  Section 2-106 of this title.

"Sale on approval".  Section 2-326 of this title.

"Sale or return".  Section 2-326 of this title.

"Termination".  Section 2-106 of this title.

(3)  "Control" as provided in Section 7-106 of this title and the following definitions in other articles apply to this article:

"Check".  Section 3-104 of this title.

"Consignee".  Section 7-102 of this title.

"Consignor".  Section 7-102 of this title.

"Consumer goods".  Section 1-9-102 of this title.

"Dishonor".  Section 3-502 of this title.

"Draft".  Section 3-104 of this title.

(4)  In addition, Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.

Added by Laws 1961, p. 74, § 2-103.  Amended by Laws 1994, c. 46, § 2, eff. Sept. 1, 1994; Laws 2000, c. 371, § 148, eff. July 1, 2001; Laws 2005, c. 140, § 42, eff. Jan. 1, 2006; Laws 2005, c. 473, § 1, emerg. eff. June 9, 2005.

NOTE:  Laws 2005, c. 139, § 24 repealed by Laws 2005, c. 473, § 3, emerg. eff. June 9, 2005.

§12A2104.  Definitions:  "Merchant";  "Between merchants"; "Financing agency".

Definitions:  "Merchant";  "Between Merchants"; "Financing Agency".

(1)  "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2)  "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft.  "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Section 2707).

(3)  "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

Added by Laws 1961, p. 75, § 2104.  Amended by Laws 2005, c. 140, § 43, eff. Jan. 1, 2006.

§12A2105.  Definitions:  Transferability; "Goods"; "Future" goods; "Lot"; "Commercial unit".

Definitions:  Transferability; "Goods";  "Future" Goods;  "Lot"; "Commercial Unit".

(1)  "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2107) but does not include information.

(2)  Goods must be both existing and identified before any interest in them can pass.  Goods which are not both existing and identified are "future" goods.  A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3)  There may be a sale of a part interest in existing identified goods.

(4)  An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined.  Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5)  "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6)  "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use.  A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

Added by Laws 1961, p. 75, § 2105.  Amended by Laws 2005, c. 139, § 25, eff. Jan. 1, 2006.

§12A2106.  Definitions: "Contract"; "Agreement"; "Contract for sale"; "Sale"; "Present sale"; "Conforming" to contract; "Termination"; "Cancellation".

Definitions: "Contract"; "Agreement"; "Contract for Sale"; "Sale"; "Present Sale"; "Conforming" to Contract; "Termination"; "Cancellation".

(1)  In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods.  "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time but does not include a license of information.  A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2401).  A "present sale" means a sale which is accomplished by the making of the contract.

(2)  Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3)  "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach.  On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4)  "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.

Added by Laws 1961, p. 76, § 2106.  Amended by Laws 2005, c. 139, § 26, eff. Jan. 1, 2006.

§12A2107.  Goods to be Severed from Realty:  Recording.

Goods to be Severed from Realty: Recording.  (1) A contract for the sale of minerals or the like, including oil and gas, or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller, but until severance, a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale, apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto, but not described in subsection (1) of this section or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

Laws 1961, p. 76, § 2107; Laws 1981, c. 194, § 3.

§12A2201.  Formal Requirements; Statute of Frauds.

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of Five Hundred Dollars ($500.00) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker.  A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten (10) days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a)  if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b)  if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c)  with respect to goods for which payment has been made and accepted or which have been received and accepted (Section 2606).

Laws 1961, p. 77, § 2201.

§12A2202.  Final written expression: parol or extrinsic evidence.

Final Written Expression: Parol or Extrinsic Evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a)  by course of performance, course of dealing or usage of trade (Section 16 of this act); and

(b)  by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

Added by Laws 1961, p. 77, § 2202.  Amended by Laws 2005, c. 139, § 27, eff. Jan. 1, 2006.

§12A2203.  Seals Inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

Laws 1961, p. 77, § 2203.

§12A2204.  Formation in General.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

Laws 1961, p. 77, § 2204.

§12A2205.  Firm Offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three (3) months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

Laws 1961, p. 77, § 2205.

§12A2206.  Offer and Acceptance in Formation of Contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a)  an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b)  an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

Laws 1961, p. 78, § 2206.

§12A2207.  Additional Terms in Acceptance or Confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract.  Between merchants such terms become part of the contract unless:

(a)  the offer expressly limits acceptance to the terms of the offer;

(b)  they materially alter it; or

(c)  notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract.  In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this act.

Laws 1961, p. 78, § 2207.

§12A2208.  Course of Performance or Practical Construction.

(1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (Section 1205).

(3) Subject to the provisions of the next section on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.

Laws 1961, p. 78, § 2208.

§12A2209.  Modification, Rescission and Waiver.

(1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (Section 2201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements  of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

Laws 1961, p. 78, § 2209.

§12A-2-210.  Delegation of Performance; Assignment of Rights.

Delegation of Performance; Assignment of Rights.

(1)  A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract.  No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2)  Except as otherwise provided in Section 19406 of this title, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance.  A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3)  The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of paragraph (2) of this section unless, and then only to the extent that enforcement actually results in a delegation of material performance of the seller.  Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4)  Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5)  An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties.  This promise is enforceable by either the assignor or the other party to the original contract.

(6)  The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (Section 2609).

Added by Laws 1961, p. 79, § 2-210.  Amended by Laws 2000, c. 371, § 149, eff. July 1, 2001.

§12A2301.  General Obligations of Parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

Laws 1961, p. 79, § 2301.

§12A2302.  Unconscionable Contract or Clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

Laws 1961, p. 79, § 2302.

§12A2303.  Allocation or Division of Risks.

Where this article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.

Laws 1961, p. 79, § 2303.

§12A2304.  Price Payable in Money, Goods, Realty, or Otherwise.

(1) The price can be made payable in money or otherwise.  If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

Laws 1961, p. 79, § 2304.

§12A2305.  Open Price Term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled.  In such a case the price is a reasonable price at the time for delivery if

(a)  nothing is said as to price; or

(b)  the price is left to be agreed by the parties and they fail to agree; or

(c)  the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract.  In such case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

§12A2306.  Output, Requirements and Exclusive Dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

Laws 1961, p. 80, § 2306.

§12A2307.  Delivery in Single Lot or Several Lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

Laws 1961, p. 80, § 2307.

§12A2308.  Absence of Specified Place for Delivery.

Unless otherwise agreed

(a)  the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b)  in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c)  documents of title may be delivered through customary banking channels.

Laws 1961 P. 80, Sec. 2308.

§12A2309.  Absence of Specific Time Provisions; Notice of Termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

Laws 1961, p. 80, § 2309.

§12A2310.  Open time for payment or running of credit - Authority to ship under reservation.

Open Time for Payment or Running of Credit; Authority to Ship Under Reservation.

Unless otherwise agreed:

(a)  payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b)  if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2513); and

(c)  if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d)  where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

Added by Laws 1961, p. 80, § 2310.  Amended by Laws 2005, c. 140, § 44, eff. Jan. 1, 2006.

§12A2311.  Options and Cooperation Respecting Performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties.  Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1) (c) and (3) of Section 2319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a)  is excused for any resulting delay in his own performance; and

(b)  may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

Laws 1961, p. 81, § 2311.

§12A2312.  Warranty of Title and Against Infringement; Buyer's Obligation Against Infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a)  the title conveyed shall be good, and its transfer rightful; and

(b)  the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

Laws 1961, p. 81, § 2312.

§12A2313.  Express Warranties by Affirmation, Promise, Description, Sample.

(1) Express warranties by the seller are created as follows:

(a)  Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b)  Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c)  Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

Laws 1961, p. 81, § 2313.

§12A2314.  Implied Warranty:  Merchantability; Usage of Trade.

(1) Unless excluded or modified (Section 2316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a)  pass without objection in the trade under the contract description; and

(b)  in the case of fungible goods, are of fair average quality within the description; and

(c)  are fit for the ordinary purposes for which such goods are used; and

(d)  run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e)  are adequately contained, packaged, and labeled as the agreement may require; and

(f)  conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2316) other implied warranties may arise from course of dealing or usage of trade.

Laws 1961 P. 82, Sec. 2314.

§12A2315.  Implied Warranty: Fitness for Particular Purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose. Laws 1961 P. 82, Sec. 2315.

§12A2316.  Exclusion or Modification of Warranties.

Exclusion or Modification of Warranties.  (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but, subject to the provisions of this Article on parol or extrinsic evidence (Section 2202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

(d) the implied warranties of merchantability and fitness do not apply to the sale or barter of livestock or its unborn young, provided that seller offers sufficient evidence that all state and federal regulations pertaining to the health of such animals were complied with; provided, however, that the implied warranties of merchantability and fitness shall apply to the sale or barter of horses.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2718 and 2719).

Laws 1961, p. 82, § 2316; Laws 1981, c. 181, § 1.

§12A2317.  Cumulation and Conflict of Warranties Express or Implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant.  In ascertaining that intention the following rules apply:

(a)  Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b)  A sample from an existing bulk displaces inconsistent general language of description.

(c)  Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

Laws 1961, p. 82, § 2317.

§12A2318.  Third Party Beneficiaries of Warranties Express or Implied.

Third Party Beneficiaries of Warranties Express or Implied.

(1)  A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty.

(2)  This section does not displace principles of law and equity that extend a warranty to or for the benefit of a buyer to other persons.

(3)  The operation of this section may not be excluded, modified, or limited by a seller, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the buyer is also effective against any beneficiary designated under this section.

Amended by Laws 1988, c. 86, § 83, eff. Nov. 1, 1988.

§12A2319.  F.O.B. and F.A.S. Terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (Section 2504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (Section 2503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board.  If the term if F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (Section 2323).

(2)  Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a)  at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b)  obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3)  Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date.  The seller may treat the failure of needed instructions as a failure of cooperation under this article (Section 2311).  He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4)  Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

Laws 1961, p. 83, § 2319. d

§12A2320.  C.I.F. and C. and F. Terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination.  The term C. and F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a)  put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b)  load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c)  obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d)  prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e)  forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. and F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. and F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

Laws 1961, p. 83, § 2320.

§12A2321.  C.I.F. or C. and F.: "Net Landed Weights"; "Payment on Arrival"; Warranty of Condition on Arrival.

Under a contract containing a term C.I.F. or C. and F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price.  The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of indentification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

Laws 1961, p. 84, § 2321.

§12A2322.  Delivery "ExShip".

(1) Unless otherwise agreed a term for delivery of goods "exship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a)  the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b)  the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

Laws 1961, p. 84, § 2322.

§12A2323.  Form of bill of lading required in overseas shipment - "Overseas".

Form of Bill of Lading Required in Overseas Shipment; "Overseas".

(1)  Where the contract contemplates overseas shipment and contains a term C.I.F. or C. and F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. and F., received for shipment.

(2)  Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered.  Even if the agreement expressly requires a full set.

(a)  due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of Section 2508); and

(b)  even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3)  A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

Added by Laws 1961, p. 84, § 2323.  Amended by Laws 2005, c. 140, § 45, eff. Jan. 1, 2006.

§12A2324.  "No Arrival, No Sale" Term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed.

(a)  the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b)  where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2613).

Laws 1961, p. 85, § 2324.

§12A2325.  "Letter of Credit" Term; "Confirmed Credit".

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay.  If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute.  The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

Laws 1961, p. 85, § 2325.

§12A-2-326.  Sale on Approval and Sale or Return; Consignment Sales and Rights of Creditors.

Sale on Approval and Sale or Return; Consignment Sales and Rights of Creditors.

(1)  Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a)  a "sale on approval" if the goods are delivered primarily for use, and

(b)  a "sale or return" if the goods are delivered primarily for resale.

(2)  Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3)  Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (Section 2201 of this title) and as contradicting the sale aspect of the contract within the provisions of this article on parole or extrinsic evidence (Section 2202 of this title).

Added by Laws 1961, p. 85, § 2-326.  Amended by Laws 2000, c. 371, § 150, eff. July 1, 2001.

§12A2327.  Special Incidents of Sale on Approval and Sale or Return.

(1) Under a sale on approval unless otherwise agreed

(a)  although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b)  use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c)  after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a)  the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably, and

(b) the return is at the buyer's risk and expense.

Laws 1961, p. 86, § 2327.

§12A2328.  Sale by Auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve.  In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale.  In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale.  This subsection shall not apply to any bid at a forced sale.

Laws 1961, p. 86, § 2328.

§12A2401.  Passing of title - Reservation for security - Limited application of this section.

Passing of Title; Reservation for Security; Limited Application of this Section.

Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title.  Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1)  Title to goods cannot pass under a contract for sale prior to their identification to the contract (Section 2501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this act.  Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest.  Subject to these provisions and to the provisions of the article on Secured Transactions (Article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2)  Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a)  if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b)  if the contract requires delivery at destination, title passes on tender there.

(3)  Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a)  if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b)  if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4)  A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

Added by Laws 1961, p. 86, § 2401.  Amended by Laws 2005, c. 140, § 46, eff. Jan. 1, 2006.

§12A2402.  Rights of Seller's Creditors Against Sold Goods.

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (Sections 2502 and 2716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchantseller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing this article shall be deemed to impair the rights of creditors of the seller.

(a)  under the provisions of the article on Secured Transactions (Article 9); or

(b)  where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.

Laws 1961, p. 87, § 2402.

§12A-2-403.  Power to Transfer; Good Faith Purchase of Goods; "Entrusting".

Power to Transfer; Good Faith Purchase of Goods; "Entrusting".

(1)  A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased.  A person with voidable title has power to transfer a good title to a good faith purchaser for value.  When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2)  Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3)  "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4)  The rights of other purchasers of goods and of lien creditors are governed by the articles on Secured Transactions (Article 9) and Documents of Title (Article 7).

Added by Laws 1961, p. 87, § 2-403.  Amended by Laws 1990, c. 273, § 12, eff. Sept. 1, 1990; Laws 1997, c. 112, § 2, eff. Nov. 1, 1997.

§12A2501.  Insurable Interest in Goods; Manner of Identification of Goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them.  Such identification can be made at any time and in any manner explicitly agreed to by the parties.  In the absence of explicit agreement identification occurs

(a)  when the contract is made if it is for the sale of goods already existing and identified;

(b)  if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c)  when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve (12) months after contracting or for the Sale of crops to be harvested within twelve (12) months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Laws 1961, p. 88, § 2501.

§12A-2-502.  Buyer's Right to Goods on Seller's Insolvency.

Buyer's Right to Goods on Seller's Insolvency.

(1)  Subject to paragraphs (2) and (3) of this section and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of Section 2-501 of this title may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a)  in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b)  in all cases, the seller becomes insolvent within ten (10) days after receipt of the first installment on their price.

(2)  The buyer's right to recover the goods under subparagraph (a) of paragraph (1) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3)  If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

Added by Laws 1961, p. 88, § 2-502.  Amended by Laws 2000, c. 371, § 151, eff. July 1, 2001.

§12A2503.  Manner of seller's tender of delivery.

Manner of Seller's Tender of Delivery.

(1)  Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular:

(a)  tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b)  unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2)  Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3)  Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4)  Where goods are in the possession of a bailee and are to be delivered without being moved.

(a)  tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b)  tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5)  Where the contract requires the seller to deliver documents

(a)  he must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of Section 2323); and

(b)  tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

Added by Laws 1961, p. 88, § 2503.  Amended by Laws 2005, c. 140, § 47, eff. Jan. 1, 2006.

§12A2504.  Shipment by Seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a)  put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b)  obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c)  promptly notify the buyer of the shipment.  Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

Laws 1961, p. 89, § 2504.

§12A2505.  Seller's shipment under reservation.

Seller's Shipment Under Reservation.

(1)  Where the seller has identified goods to the contract by or before shipment:

(a)  his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods.  His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b)  a nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of Section 2507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2)  When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

Added by Laws 1961, p. 89, § 2505.  Amended by Laws 2005, c. 140, § 48, eff. Jan. 1, 2006.

§12A2506.  Rights of financing agency.

Rights of Financing Agency.

(1)  A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2)  The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

Added by Laws 1961, p. 90, § 2506.  Amended by Laws 2005, c. 140, § 49, eff. Jan. 1, 2006.

§12A2507.  Effect of Seller's Tender; Delivery on Condition.

1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

Laws 1961, p. 90, § 2507.

§12A2508.  Cure by Seller of Improper Tender or Delivery; Replacement.

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

Laws 1961, p. 90, § 2508.

§12A2509.  Risk of loss in the absence of breach.

Risk of Loss in the Absence of Breach.

(1)  Where the contract requires or authorizes the seller to ship the goods by carrier:

(a)  if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2505); but

(b)  if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2)  Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a)  on his receipt of a negotiable document of title covering the goods; or

(b)  on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c)  after his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4) (b) of Section 2503.

(3)  In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4)  The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (Section 2327) and on effect of breach on risk of loss (Section 2510).

Added by Laws 1961, p. 90, § 2509.  Amended by Laws 2005, c. 140, § 50, eff. Jan. 1, 2006.

§12A2510.  Effect of Breach on Risk of Loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

Laws 1961, p. 90, § 2510.

§12A2511.  Tender of Payment by Buyer; Payment by Check.

Tender of Payment by Buyer; Payment by Check.

(1)  Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2)  Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3)  Subject to the provisions of this act on the effect of an instrument on an obligation (Section 3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

Laws 1961, p. 91, § 2511; Laws 1994, c. 46, § 3, eff. Sept. 1, 1994.

§12A-2-512.  Payment by Buyer Before Inspection.

Payment by Buyer Before Inspection.

(1)  Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a) the nonconformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under the provisions of this act (subsection (b) of Section 5-109 of this title).

(2)  Payment pursuant to subsection (1) of this section does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

Added by Laws 1961, p. 91, § 2-512.  Amended by Laws 1996, c. 56, § 20, eff. Jan. 1, 1997.

§12A2513.  Buyer's Right to Inspection of Goods.

(1)  Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2)  Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3)  Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of Section 2321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a)  for delivery "C.O.D." or on other like terms; or

(b)  for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4)  A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss.  If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

Laws 1961, p. 91, § 2513.

§12A2514.  When Documents Deliverable on Acceptance; When on Payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment.

Laws 1961, p. 91, § 2514.

§12A2515.  Preserving Evidence of Goods in Dispute.

In furtherance of the adjustment of any claim or dispute

(a)  either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b)  the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

Laws 1961, p. 91, § 2515.

§12A2601.  Buyer's Rights on Improper Delivery.

Subject to the provisions of this article on breach in installment contracts (Section 2612) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 2718 and 2719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

Laws 1961, p. 92, § 2601.

§12A2602.  Manner and Effect of Rightful Rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender.  It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (Section 2603 and 2604),

(a)  after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b)  if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of Section 2711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c)  the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on Seller's remedies in general (Section 2703).

Laws 1961, p. 92, § 2602.

§12A2603.  Merchant Buyer's Duties as to Rightfully Rejected Goods.

(1) Subject to any security interest in the buyer (subsection (3) of Section 2711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily.  Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent (10%) on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

Laws 1961, p. 92, § 2603.

§12A2604.  Buyer's Options as to Salvage of Rightfully Rejected Goods.

Subject to the provisions of the immediately preceding section on perishables if the seller gives on instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section.  Such action is not acceptance or conversion.

Laws 1961, p. 92, § 2604. d

§12A2605.  Waiver of buyer's objections by failure to particularize.

Waiver of Buyer's Objections by Failure to Particularize.

(1)  The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a)  where the seller could have cured it if stated seasonably; or

(b)  between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2)  Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

Added by Laws 1961, p. 92, § 2605.  Amended by Laws 2005, c. 140, § 51, eff. Jan. 1, 2006.

§12A2606.  What Constitutes Acceptance of Goods.

(1) Acceptance of goods occurs when the buyer

(a)  after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b)  fails to make an effective rejection (subsection (1) of Section 2602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c)  does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit. Laws 1961 P. 93, Sec. 2606.

§12A2607.  Effect of Acceptance; Notice of Breach; Burden of Establishing Breach After Acceptance; Notice of Claim or Litigation to Person Answerable Over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted

(a)  the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b)  if the claim is one for infringement or the like (subsection (3) of Section 2312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a)  he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b)  if the claim is one for infringement or the like (subsection (3) of Section 2312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) (b) of Section 2312). Laws 1961 P. 93, Sec. 2607.

§12A2608.  Revocation of Acceptance in Whole or in Part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a)  on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b)  without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects.  It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

Laws 1961, p. 93, § 2608.

§12A2609.  Right to Adequate Assurance of Performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.  When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.  (2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty (30) days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

Laws 1961, p. 94, § 2609.

§12A2610.  Anticipatory Repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a)  for a commercially reasonable time await performance by the repudiating party; or

(b)  resort to any remedy for breach (Section 2703 or Section 2711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c)  in either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2704).

Laws 1961, p. 94, § 2610.

§12A2611.  Retraction of Anticipatory Repudiation.

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (Section 2609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

Laws 1961, p. 94, § 2611.

§12A2612.  "Installment Contract"; Breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole.  But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

Laws 1961, p. 94, § 2612.

§12A2613.  Casualty to Identified Goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2324) then

(a)  if the loss is total the contract is avoided; and

(b)  if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

Laws 1961, p. 95, § 2613.

§12A2614.  Substituted Performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent.  If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

Laws 1961, p. 95, § 2614. d

§12A2615.  Excuse by Failure of Presupposed Conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a)  Delay in delivery on nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b)  Where the clauses mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture.  He may so allocate in any manner which is fair and reasonable.

(c)  The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

Laws 1961, p. 95, § 2615.

§12A2616.  Procedure on Notice Claiming Excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (Section 2612), then also as to the whole,

(a)  terminate and thereby discharge any unexecuted portion of the contract; or

(b)  modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty (30) days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

Laws 1961, p. 95, § 2616.

§12A2701.  Remedies for Breach of Collateral Contracts Not Impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.

Laws 1961, p. 96, § 2701.

§12A2702.  Seller's Remedies on Discovery of Buyer's Insolvency.

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (Section 2705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the tenday limitation does not apply.  Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this article (Section 2403).  Successful reclamation of goods excludes all other remedies with respect to them.

Laws 1961, p. 96, § 2702; Laws 1970, c. 246, § 1.

§12A2703.  Seller's Remedies in General.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2 612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a)  withhold delivery of such goods;

(b)  stop delivery by any bailee as hereafter provided (Section 2705);

(c)  proceed under the next section respecting goods still unidentified to the contract;

(d)  resell and recover damages as hereafter provided (Section 2706);

(e)  recover damages for nonacceptance (Section 2708) or in a proper case the price (Section 2709);

(f)  cancel.

Laws 1961, p. 96, § 2703.

§12A2704.  Seller's Right to Identify Goods to the Contract Notwithstanding Breach or to Salvage Unfinished Goods.

(1) An aggrieved seller under the preceding section may

(a)  identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b)  treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

Laws 1961, p. 96, § 2704.

§12A2705.  Seller's stoppage of delivery in transit or otherwise.

Seller's Stoppage of Delivery in Transit or Otherwise.

(1)  The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (Section 2702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2)  As against such buyer the seller may stop delivery until

(a)  receipt of the goods by the buyer; or

(b)  acknowledgement to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c)  such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d)  negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a)  To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)  After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c)  If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d)  A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

Added by Laws 1961, p. 96, § 2705.  Amended by Laws 2005, c. 140, § 52, eff. Jan. 1, 2006.

§12A2706.  Seller's Resale Including Contract for Resale.

(1) Under the conditions stated in Section 2703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof.  Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (Section 2710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller.  Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable.  The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a)  only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b)  it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c)  if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d)  the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale.  A person in the position of a seller (Section 2707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of Section 2711).

Laws 1961, p. 97, § 2706.

§12A2707.  "Person in the Position of a Seller".

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (Section 2705) and resell (Section 2706) and recover incidental damages (Section 2710).

Laws 1961, p. 98, § 2707.

§12A2708.  Seller's Damages for Nonacceptance or Repudiation.

(1) Subject to subsection (2) and to the provisions of this article with respect to proof of market price (Section 2723), the measure of damages for  nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (Section 2710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (Section 2710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

Laws 1961, p. 98, § 2708.

§12A2709.  Action for the Price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a)  of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b)  of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and the payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

Laws 1961, p. 98, § 2709.

§12A2710.  Seller's Incidental Damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

Laws 1961, p. 98, § 2710.

§12A2711.  Buyer's Remedies in General; Buyer's Security Interest in Rejected Goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a)  "cover" and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b)  recover damages for nondelivery as provided in this article (Section 2713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a)  if the goods have been identified recover them as provided in this article (Section 2502); or

(b)  in a proper case obtain specific performance or replevy the goods as provided in this article (Section 2716).

(3) On rightful rejection or justifiable revocation of acceptance of buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2706).

Laws 1961, p. 98, § 2711.

§12A2712.  "Cover"; Buyer's Procurement of Substitute Goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

Laws 1961, p. 99, § 2712.

§12A2713.  Buyer's Damages for Nondelivery or Repudiation.

(1) Subject to the provisions of this article with respect to proof of market price (Section 2723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (Section 2715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

Laws 1961, p. 99, § 2713.

§12A2714.  Buyer's Damages for Breach in Regard to Accepted Goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

Laws 1961, p. 99, § 2714.

§12A2715.  Buyer's Incidental and Consequential Damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a)  any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b)  injury to person or property proximately resulting from any breach of warranty.

Laws 1961 P. 99, Sec. 2715.

§12A-2-716.  Buyer's Right to Specific Performance or Replevin.

Buyer's Right to Specific Performance or Replevin.

(1)  Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2)  The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3)  The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered.  In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

Added by Laws 1961, p. 99, § 2-716.  Amended by Laws 2000, c. 371, § 152, eff. July 1, 2001.

§12A2717.  Deduction of Damages From the Price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

Laws 1961, p. 100, § 2717.

§12A2718.  Liquidation or Limitation of Damages; Deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy.  A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a)  the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b)  in the absence of such terms, twenty percent (20%) of the value of the total performance for which the buyer is obligated under the contract or Five Hundred Dollars ($500.00), whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a)  a right to recover damages under the provisions of this article other than subsection (1), and

(b)  the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (Section 2706).

Laws 1961, p. 100, § 2718.

§12A2719.  Contractual Modification or Limitation of Remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a)  the agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b)  resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this act.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

Laws 1961, p. 100, § 2719.

§12A2720.  Effect of "Cancellation" or "Rescission" on Claims for Antecedent Breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

Laws 1961, p. 100, § 2720. d

§12A2721.  Remedies for Fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

Laws 1961, p. 100, § 2721.

§12A2722.  Who Can Sue Third Parties for Injury to Goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a)  a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b)  if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c)  either party may with the consent of the other sue for the benefit of whom it may concern.

Laws 1961, p. 101, § 2722.

§12A2723.  Proof of Market Price:  Time and Place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2708 or Section 2713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise. Laws 1961 P. 101, Sec. 2723.

§12A2724.  Admissibility of Market Quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence.  The circumstances of the preparation of such a report, may be shown to affect its weight but not its admissibility.

Laws 1961, p. 101, § 2724.

§12A2725.  Statute of Limitations in Contracts for Sale.

(1) An action for breach of any contract for sale must be commenced within five (5) years after the cause of action has accrued.  By the original agreement the parties may reduce the period of limitation to not less than one (1) year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within one (1) year after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this act becomes effective.

Laws 1961, p. 101, § 2725.

§12A-2A-101.  Short title.

This article shall be known and may be cited as the Uniform Commercial Code - Leases.

Added by Laws 1988, c. 86, § 1, eff. Nov. 1, 1988.

§12A2A102.  Scope.

SCOPE

This article applies to any transaction, regardless of form, that creates a lease of goods.

Added by Laws 1988, c. 86, § 2, eff. Nov. 1, 1988. 8

§12A-2A-103.  Definitions and Index of Definitions.

DEFINITIONS AND INDEX OF DEFINITIONS

(1)  In this article unless the context otherwise requires:

(a) "Buyer in the ordinary course of business" means a person who in good faith and without knowledge that the sale to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in the ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker.  "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use.  A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed Forty-five Thousand Dollars ($45,000.00).

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) the lessor does not select, manufacture or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) the lessee receives a copy of the contract  by which the lessor acquired the goods or the right to possession and use of the goods  before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 2A-309 of this title).  The term includes future goods, specially manufactured goods, and the unborn young of animals.  The term does not include information, the money in which the price is to be paid, investment securities under Article 8 of the Uniform Commercial Code, minerals or the like, including oil and gas, before extraction, or choses in action.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest or license of information is not a lease.  Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing of usage of trade or course of performance as provided in this article.  Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law.  Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease.  Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in the ordinary course of business" means a person who in good faith and without knowledge that the lease to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in the ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker.  "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease.  Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain.  The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2)  Other definitions applying to this article and the sections in which they appear are:

"Accessions".  Subsection (1) of Section 2A-310 of this title.

"Construction mortgage".  Paragraph (d) of subsection (1) of Section 2A-309 of this title.

"Encumbrance".  Paragraph (e) of subsection (1) of Section  2A-309 of this title.

"Fixtures".  Paragraph (a) of subsection (1) of Section 2A-309 of this title.

"Fixture filing".  Paragraph (b) of subsection (1) of Section 2A-309 of this title.

"Purchase money lease".  Paragraph (c) of subsection (1) of Section 2A-309 of this title.

(3)  The following definitions in other articles apply to this article:

"Account".  Paragraph (2) of subsection (a) of Section 19102 of this title.

"Between merchants".  Subsection (3) of Section 2-104 of  this title.

"Buyer".  Paragraph (a) of subsection (1) of Section 2-103 of this title.

"Chattel paper".  Paragraph (11) of subsection (a) of Section 19102 of this title.

"Consumer goods".  Paragraph (23) of subsection (a) of Section 19102 of this title.

"Document".  Paragraph (30) of subsection (a) of Section 19102 of this title.

"Entrusting".  Paragraph (3) of Section 2-403 of this title.

"General intangible".  Paragraph (42) of subsection (a) of Section 19102 of this title.

"Instrument".  Paragraph (47) of subsection (a) of Section 19102 of this title.

"Merchant".  Subsection (1) of Section 2-104 of this title.

"Mortgage".  Paragraph (55) of subsection (a) of Section 19102 of this title.

"Pursuant to commitment".  Paragraph (68) of subsection (a) of Section 19102 of this title.

"Receipt".  Subsection (c) of paragraph (1) of Section 2-103 of this title.

"Sale".  Paragraph (1) of Section 2-106 of this title.

"Sale on approval".  Section 2-326 of this title.

"Sale or return".  Section 2-326 of this title.

"Seller".  Subparagraph (d) of paragraph (1) of Section 2-103 of this title.

(4)  In addition, Article 1 of this title, contains general definitions and principles of construction and interpretation applicable throughout this article.

Added by Laws 1988, c. 86, § 3, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 3, eff. Jan. 1, 1992; Laws 2000, c. 371, § 153, eff. July 1, 2001; Laws 2005, c. 140, § 53, eff. Jan. 1, 2006; Laws 2005, c. 473, § 2, emerg. eff. June 9, 2005.

NOTE:  Laws 2005, c. 139, § 28 repealed by Laws 2005, c. 473, § 3, emerg. eff. June 9, 2005.

§12A2A104.  Leases Subject to Other Law.

LEASES SUBJECT TO OTHER LAW

(1)  A lease, although subject to this article, is also subject to any applicable:

(a) certificate of title statute of this state;

(b) certificate of title statute of another jurisdiction (Section 2A-105 of this title); or

(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on January 1, 1992.

(2)  In case of conflict between this article, other than  Section 2A-105, subsection (3) of Section 2A-304, and subsection (3) of Section 2A-305 of this title, and a statute or decision referred to in subsection (1) of this section, the statute or decision  controls.

(3)  Failure to comply with an applicable law has only the effect specified therein.

Added by Laws 1988, c. 86, § 4, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 4, eff. Jan. 1, 1992.

§12A2A105.  Territorial application of article to goods covered by certificate of title.

TERRITORIAL APPLICATION OF ARTICLE TO GOODS

COVERED BY CERTIFICATE OF TITLE

Subject to the provisions of subsections (3) of Sections 34 and 35 of this act, with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of:

(a) surrender of the certificate, or

(b) four (4) months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

Added by Laws 1988, c. 86, § 5, eff. Nov. 1, 1988.

§12A2A106.  Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

LIMITATION ON POWER OF PARTIES TO CONSUMER LEASE

TO CHOOSE APPLICABLE LAW AND JUDICIAL FORUM

(1)  If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty (30) days thereafter or in which the goods are to be used, the choice is not enforceable.

(2)  If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

Added by Laws 1988, c. 86, § 6, eff. Nov. 1, 1988.

§12A2A107.  Waiver or renunciation of claim or right after default.

WAIVER OR RENUNCIATION OF CLAIM OR RIGHT AFTER DEFAULT

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

Added by Laws 1988, c. 86, § 7, eff. Nov. 1, 1988.

§12A2A108.  Unconscionability.

UNCONSCIONABILITY

(1)  If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2)  With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3)  Before making a finding of unconscionability under subsection (1) or (2) of this section, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4)  In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2) of this section, the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) of this section is not controlling.

Added by Laws 1988, c. 86, § 8, eff. Nov. 1, 1988.

§12A2A109.  Option to accelerate at will.

OPTION TO ACCELERATE AT WILL

(1)  A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(2)  With respect to a consumer lease, the burden of establishing good faith under subsection (1) of this section is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

Added by Laws 1988, c. 86, § 9, eff. Nov. 1, 1988.

§12A2A201.  Statute of frauds.

STATUTE OF FRAUDS

(1)  A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than One Thousand Dollars ($1,000.00); or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2)  Any description of leased goods or of the lease term is sufficient and satisfies paragraph (b) of subsection (1) of this section, whether or not it is specific, if it reasonably identifies what is described.

(3)  A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under paragraph (b) of subsection (1) of this section beyond the lease term and the quantity of goods shown in the writing.

(4)  A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5)  The lease term under a lease contract referred to in subsection (4) of this section is:

(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.

Added by Laws 1988, c. 86, § 10, eff. Nov. 1, 1988.

§12A2A202.  Final written expression; parol or extrinsic evidence.

FINAL WRITTEN EXPRESSION; PAROL OR EXTRINSIC EVIDENCE

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

Added by Laws 1988, c. 86, § 11, eff. Nov. 1, 1988.

§12A2A203.  Seals inoperative.

SEALS INOPERATIVE

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

Added by Laws 1988, c. 86, § 12, eff. Nov. 1, 1988.

§12A2A204.  Formation in general.

FORMATION IN GENERAL

(1)  A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2)  An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3)  Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

Added by Laws 1988, c. 86, § 13, eff. Nov. 1, 1988.

§12A2A205.  Firm offers.

FIRM OFFERS

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three (3) months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

Added by Laws 1988, c. 86, § 14, eff. Nov. 1, 1988.

§12A2A206.  Offer and acceptance in formation of lease contract.

OFFER AND ACCEPTANCE IN FORMATION OF LEASE CONTRACT

(1)  Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2)  If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

Added by Laws 1988, c. 86, § 15, eff. Nov. 1, 1988.

§12A-2A-207.  Repealed by Laws 2005, c. 139, § 40, eff. Jan. 1, 2006.

§12A2A208.  Modification, rescission and waiver.

MODIFICATION, RESCISSION AND WAIVER

(1)  An agreement modifying a lease contract needs no consideration to be binding.

(2)  A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3)  Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

(4)  A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

Added by Laws 1988, c. 86, § 17, eff. Nov. 1, 1988.

§12A2A209.  Lessee Under Finance Lease as Beneficiary of Supply Contract.

LESSEE UNDER FINANCE LEASE AS BENEFICIARY OF SUPPLY CONTRACT

(1)  The benefit of the supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2)  The extension of the benefit of a supplier's promises and of warranties to the lessee (subsection (1) of this section) does not:

(i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or

(ii) impose any duty or liability under the supply contract on the lessee.

(3)  Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract.  If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4)  In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

Added by Laws 1988, c. 86, § 18, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 5, eff. Jan. 1, 1991.

§12A2A210.  Express warranties.

EXPRESS WARRANTIES

(1)  Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2)  It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

Added by Laws 1988, c. 86, § 19, eff. Nov. 1, 1988.

§12A2A211.  Warranties against interference and against infringement; lessee's obligation against infringement.

WARRANTIES AGAINST INTERFERENCE AND AGAINST

INFRINGEMENT; LESSEE'S OBLIGATION AGAINST

INFRINGEMENT

(1)  There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2)  Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3)  A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

Added by Laws 1988, c. 86, § 20, eff. Nov. 1, 1988.

§12A2A212.  Implied warranty of merchantability.

IMPLIED WARRANTY OF MERCHANTABILITY

(1)  Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2)  Goods to be merchantable must be at least such as:

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3)  Other implied warranties may arise from course of dealing or usage of trade.

Added by Laws 1988, c. 86, § 21, eff. Nov. 1, 1988.

§12A2A213.  Implied warranty of fitness for particular purpose.

IMPLIED WARRANTY OF FITNESS FOR PARTICULAR PURPOSE

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

Added by Laws 1988, c. 86, § 22, eff. Nov. 1, 1988.

§12A2A214.  Exclusion or modification of warranties.

EXCLUSION OR MODIFICATION OF WARRANTIES

(1)  Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 11 of this act on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2)  Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous.  Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous.  Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3)  Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section:

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4)  To exclude or modify a warranty against interference or against infringement (Section 20 of this act) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. Added by Laws 1988, c. 86, § 23, eff. Nov. 1, 1988.

§12A2A215.  Cumulation and conflict of warranties express or implied.

CUMULATION AND CONFLICT OF WARRANTIES EXPRESS

OR IMPLIED

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant.  In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

Added by Laws 1988, c. 86, § 24, eff. Nov. 1, 1988.

§12A2A216.  Third party beneficiaries of express and implied warranties.

THIRD PARTY BENEFICIARIES OF EXPRESS AND

IMPLIED WARRANTIES

(1)  A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty.

(2)  This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons.

(3)  The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

Added by Laws 1988, c. 86, § 25, eff. Nov. 1, 1988.

§12A2A217.  Identification.

IDENTIFICATION

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties.  In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

Added by Laws 1988, c. 86, § 26, eff. Nov. 1, 1988.

§12A2A218.  Insurance and proceeds.

INSURANCE AND PROCEEDS

(1)  A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2)  If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3)  Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4)  Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5)  The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

Added by Laws 1988, c. 86, § 27, eff. Nov. 1, 1988.

§12A2A219.  Risk of loss.

RISK OF LOSS

(1)  Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee.  In the case of a finance lease, risk of loss passes to the lessee.

(2)  Subject to the provisions of this article on the effect of default on risk of loss (Section 29 of this act), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier:

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within paragraph (a) or (b) of this subsection, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

Added by Laws 1988, c. 86, § 28, eff. Nov. 1, 1988.

§12A2A220.  Effect of default on risk of loss.

EFFECT OF DEFAULT ON RISK OF LOSS

(1)  Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2)  Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

Added by Laws 1988, c. 86, § 29, eff. Nov. 1, 1988.

§12A2A221.  Casualty to identified goods.

CASUALTY TO IDENTIFIED GOODS

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 29 of this act, then:

(a) if the loss is total, the lease contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

Added by Laws 1988, c. 86, § 30, eff. Nov. 1, 1988.

§12A2A301.  Enforceability of lease contract.

ENFORCEABILITY OF LEASE CONTRACT

Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

Added by Laws 1988, c. 86, § 31, eff. Nov. 1, 1988.

§12A2A302.  Title to and possession of goods.

TITLE TO AND POSSESSION OF GOODS

Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

Added by Laws 1988, c. 86, § 32, eff. Nov. 1, 1988.

§12A-2A-303.  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

ALIENABILITY OF PARTY'S INTEREST UNDER LEASE CONTRACT

OR OF LESSOR'S RESIDUAL INTEREST IN GOODS;

DELEGATION OF PERFORMANCE; TRANSFER OF RIGHTS

(1)  As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9 of this title, Secured Transactions, by reason of paragraph (3) of subsection (a) of Section 19109 of this title.

(2)  Except as provided in subsection (3) of Section 19407 of this title, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3)  A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden of risk imposed on, the other party to the lease contract within the purview of subsection (4) of this section.

(4)  Subject to  subsection (3) of this section and Section 19407 of this article:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in subsection (2) of Section 2A-501 of this title; or

(b) if paragraph (a) of this subsection is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5)  A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee.  Acceptance by the transferee constitutes a promise by the transferee to perform those duties.  The promise is enforceable by either the transferor or the other party to the lease contract.

(6)  Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7)  In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

Added by Laws 1988, c. 86, § 33, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 6, eff. Jan. 1, 1992; Laws 2000, c. 371, § 154, eff. July 1, 2001.

§12A2A304.  Subsequent Lease of Goods by Lessor.

SUBSEQUENT LEASE OF GOODS BY LESSOR

(1)  Subject to Section 2A-303 of this title, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and subsection (4) of Section 2A-527 of this title, takes subject to the existing lease contract.  A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence.  If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2)  A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3)  A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

Added by Laws 1988, c. 86, § 34, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 7, eff. Jan. 1, 1992.

§12A2A305.  Sale or sublease of goods by lessee.

SALE OR SUBLEASE OF GOODS BY LESSEE

(1)  Subject to the provisions of Section 33 of this act, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and subsection (4) of Section 58 of this act, takes subject to the existing lease contract.  A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent provided for a buyer or sublessee from the lessee of goods under an existing lease contract.  When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2)  A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3)  A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

Added by Laws 1988, c. 86, § 35, eff. Nov. 1, 1988.

§12A2A306.  Priority of certain liens arising by operation of law.

PRIORITY OF CERTAIN LIENS ARISING BY OPERATION OF LAW

If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

Added by Laws 1988, c. 86, § 36, eff. Nov. 1, 1988.

§12A-2A-307.  Priority of Liens Arising by Attachment or Levy on, Security Interests in, and Other Claims to Goods.

PRIORITY OF LIENS ARISING BY ATTACHMENT OR LEVY

ON, SECURITY INTERESTS IN, AND OTHER CLAIMS TO GOODS

(1)  Except as otherwise provided in Section 2A-306 of this  title, a creditor of a lessee takes subject to the lease contract.

(2)  Except as otherwise provided in subsection (3) of this section and in Sections 2A-306 and 2A-308 of this title, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3)  Except as otherwise provided in Sections 19317, 19321, and 19323 of this title, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

Added by Laws 1988, c. 86, § 37, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 8, eff. Jan. 1, 1992; Laws 2000, c. 371, § 155, eff. July 1, 2001.

§12A2A308.  Special rights of creditors.

SPECIAL RIGHTS OF CREDITORS

(1)  A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2)  Nothing in this article impairs the rights of creditors of a lessor if the lease contract:

(a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and

(b) is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(3)  A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

Added by Laws 1988, c. 86, § 38, eff. Nov. 1, 1988.

§12A-2A-309.  Lessor's and Lessee's Rights When Goods Become Fixtures.

LESSOR'S AND LESSEE'S RIGHTS WHEN GOODS BECOME FIXTURES

(1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of subsections (a) and (b) of Section 19502 of this title, as applicable;

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2)  Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(3)  This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4)  The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten (10) days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5)  The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner.  If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6)  Notwithstanding paragraph (a) of subsection (4) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction.  To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7)  In cases other than those described in subsections (1) through (6) of this section, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8)  If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article,  remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them.  A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9)  Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the Uniform Commercial Code - Secured Transactions.

Added by Laws 1988, c. 86, § 39, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 9, eff. Jan. 1, 1992; Laws 2000, c. 371, § 156, eff. July 1, 2001.

§12A2A310.  Lessor's and lessee's rights when goods become accessions.

LESSOR'S AND LESSEE'S RIGHTS WHEN GOODS BECOME ACCESSIONS

(1)  Goods are "accessions" when they are installed in or affixed to other goods.

(2)  The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

(3)  The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4)  The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5)  When under subsections (2) or (3), and (4) of this section a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee:

(a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or

(b) if necessary to enforce his other rights and remedies under this article,

may remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them.  A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Added by Laws 1988, c. 86, § 40, eff. Nov. 1, 1988.

§12A-2A-311.  Priority Subject to Subordination.

PRIORITY SUBJECT TO SUBORDINATION.

Nothing in this article prevents subordination by agreement by any person entitled to priority.

Added by Laws 1991, c. 117, § 10, eff. Jan. 1, 1992.

§12A2A401.  Insecurity; adequate assurance of performance.

INSECURITY; ADEQUATE ASSURANCE OF PERFORMANCE

(1)  A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2)  If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance.  Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(3)  A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty (30) days after receipt of a demand by the other party.

(4)  Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5)  Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

Added by Laws 1988, c. 86, § 41, eff. Nov. 1, 1988.

§12A2A402.  Anticipatory repudiation.

ANTICIPATORY REPUDIATION

(1)  If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to Section 41 of this act and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction.

(2)  In addition, whether or not the aggrieved party is pursuing one of the remedies provided for in subsection (1) of this section, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 71 of this act).

Added by Laws 1988, c. 86, § 42, eff. Nov. 1, 1988.

§12A2A403.  Retraction of anticipatory repudiation.

RETRACTION OF ANTICIPATORY REPUDIATION

(1)  Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2)  Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 41 of this act.

(3)  Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

Added by Laws 1988, c. 86, § 43, eff. Nov. 1, 1988.

§12A2A404.  Substituted performance.

SUBSTITUTED PERFORMANCE

(1)  If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2)  If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

Added by Laws 1988, c. 86, § 44, eff. Nov. 1, 1988.

§12A2A405.  Excused performance.

EXCUSED PERFORMANCE

Subject to Section 44 of this act on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) of this section affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture.  He may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b) of this section, of the estimated quota thus made available for the lessee.

Added by Laws 1988, c. 86, § 45, eff. Nov. 1, 1988.

§12A2A406.  Procedure on excused performance.

PROCEDURE ON EXCUSED PERFORMANCE

(1)  If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 45 of this act, the lessee, by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 57 of this act) may:

(a) terminate the lease contract (subsection (2) of Section 52 of this act); or

(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2)  If, after receipt of a notification from the lessor under Section 45 of this act, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty (30) days, the lease contract lapses with respect to any deliveries affected.

Added by Laws 1988, c. 86, § 46, eff. Nov. 1, 1988.

§12A2A407.  Irrevocable Promises; Finance Leases.

IRREVOCABLE PROMISES; FINANCE LEASES

(1)  In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2)  A promise that has become irrevocable and independent under subsection (1) of this section:

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3)  This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

Added by Laws 1988, c. 86, § 47, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 11, eff. Jan. 1, 1992.

§12A2A501.  Default - Procedure.

DEFAULT; PROCEDURE

(1)  Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(2)  If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(3)  If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this article.

(4)  Except as otherwise provided in subsection (a) of Section 18 of this act or this article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

(5)  If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.

Added by Laws 1988, c. 86, § 48, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 12, eff. Jan. 1, 1992; Laws 2005, c. 139, § 29, eff. Jan. 1, 2006.

§12A2A502.  Notice after default.

NOTICE AFTER DEFAULT

Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

Added by Laws 1988, c. 86, § 49, eff. Nov. 1, 1988.

§12A2A503.  Modification or Impairment of Rights and Remedies.

MODIFICATION OR IMPAIRMENT OF RIGHTS AND REMEDIES

(1)  Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(2)  Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive.  If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(3)  Consequential damages may be liquidated under Section 2A-504 of this title, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable.  Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4)  Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.

Added by Laws 1988, c. 86, § 50, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 13, eff. Jan. 1, 1992.

§12A2A504.  Liquidation of damages.

LIQUIDATION OF DAMAGES

(1)  Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2)  If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(3)  If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 72 or 73 of this act), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

(b) in the absence of those terms, twenty percent (20%) of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or Five Hundred Dollars ($500.00).

(4)  A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this article other than subsection (1) of this section; and

(b) the amount of value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

Added by Laws 1988, c. 86, § 51, eff. Nov. 1, 1988.

§12A2A505.  Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

CANCELLATION AND TERMINATION AND EFFECT OF

CANCELLATION, TERMINATION, RESCISSION, OR FRAUD ON

RIGHTS AND REMEDIES

(1)  On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2)  On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3)  Unless the contrary intention clearly appears, expressions of "cancellation", "rescission", or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4)  Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(5)  Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

Added by Laws 1988, c. 86, § 52, eff. Nov. 1, 1988.

§12A2A506.  Statute of limitations.

STATUTE OF LIMITATIONS

(1)  An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four (4) years after the cause of action accrued.  By the original lease contract the parties may reduce the period of limitation to not less than one (1) year.

(2)  A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later.  A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3)  If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4)  This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this article becomes effective.

Added by Laws 1988, c. 86, § 53, eff. Nov. 1, 1988.

§12A2A507.  Proof of Market Rent; Time and Place.

PROOF OF MARKET RENT; TIME AND PLACE

(1)  Damages based on market rent (Section 2A-519 or 2A-528 of this title) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528 of this title.

(2)  If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3)  Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4)  If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence.  The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

Added by Laws 1988, c. 86, § 54, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 14, eff. Jan. 1, 1992.

§12A2A508.  Lessee's Remedies.

LESSEE'S REMEDIES

(1)  If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509 of this title) or repudiates the lease contract (Section 2A-402 of this title), or a lessee rightfully rejects the goods (Section 2A-509 of this title) or justifiably revokes acceptance of the goods (Section 2A-517 of this title), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510 of this title), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (subsection (1) of Section 2A-505 of this title);

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520 of this title), or recover damages for nondelivery (Sections 2A-519 and 2A-520 of this title);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2)  If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (Section 2A-522 of this title); or

(b) in a proper case, obtain specific performance or replevy the goods (Section 2A-521 of this title).

(3)  If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in subsection (3) of Section 2A-519 of this title.

(4)  If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (subsection (4) of Section 2A-519 of this title).

(5)  On rightful rejection or justifiable revocation or acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to subsection (5) of Section 2A-527 of this title.

(6)  Subject to the provisions of Section 2A-407 of this title, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

Added by Laws 1988, c. 86, § 55, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 15, eff. Jan. 1, 1992.

§12A2A509.  Lessee's rights on improper delivery; rightful rejection.

LESSEE'S RIGHTS ON IMPROPER DELIVERY; RIGHTFUL REJECTION

(1)  Subject to the provisions of Section 58 of this act, a lessee, on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2)  Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

Added by Laws 1988, c. 86, § 56, eff. Nov. 1, 1988.

§12A2A510.  Installment lease contracts; rejection and default.

INSTALLMENT LEASE CONTRACTS; REJECTION AND

DEFAULT

(1)  Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2)  Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole.  But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

Added by Laws 1988, c. 86, § 57, eff. Nov. 1, 1988.

§12A2A511.  Merchant lessee's duties as to rightfully rejected goods.

MERCHANT LESSEE'S DUTIES AS TO

RIGHTFULLY REJECTED GOODS

(1)  Subject to any security interest of a lessee (subsection (5) of Section 55 of this act), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods.  In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily.  Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2)  If a merchant lessee (subsection (1) of this section) or any other lessee (Section 59 of this act) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent (10%) of the gross proceeds.

(3)  In complying with this section or Section 59 of this act, the lessee is held only to good faith.  Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4)  A purchaser who purchases in good faith from a lessee pursuant to this section or Section 59 of this act takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article.

Added by Laws 1988, c. 86, § 58, eff. Nov. 1, 1988.

§12A2A512.  Lessee's duties as to rightfully rejected goods.

LESSEE'S DUTIES AS TO RIGHTFULLY REJECTED GOODS

(1)  Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 58 of this act) and subject to any security interest of a lessee (subsection (5) of Section 55 of this act):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 58 of this act; but (c) the lessee has no further obligations with regard to goods rightfully rejected.  (2)  Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion.

Added by Laws 1988, c. 86, § 59, eff. Nov. 1, 1988.

§12A2A513.  Cure by lessor of improper tender or delivery; replacement.

CURE BY LESSOR OF IMPROPER TENDER

OR DELIVERY; REPLACEMENT

(1)  If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2)  If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

Added by Laws 1988, c. 86, § 60, eff. Nov. 1, 1988.

§12A2A514.  Waiver of lessee's objections.

WAIVER OF LESSEE'S OBJECTIONS

(1)  In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a)  if, stated seasonably, the lessor or the supplier could have cured it (Section 2A-213 of this title); or

(b)  between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2)  A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

Added by Laws 1988, c. 86, § 61, eff. Nov. 1, 1988.  Amended by Laws 2005, c. 140, § 54, eff. Jan. 1, 2006.

§12A2A515.  Acceptance of goods.

ACCEPTANCE OF GOODS

(1)  Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (subsection (2) of Section 56 of this act).

(2)  Acceptance of a part of any commercial unit is acceptance of that entire unit.

Added by Laws 1988, c. 86, § 62, eff. Nov. 1, 1988.

§12A2A516.  Effect of Acceptance of Goods; Notice of Default; Burden of Establishing Default After Acceptance; Notice of Claim or Litigation to Person Answerable Over.

EFFECT OF ACCEPTANCE OF GOODS; NOTICE OF DEFAULT;

BURDEN OF ESTABLISHING DEFAULT AFTER ACCEPTANCE;

NOTICE OF CLAIM OR LITIGATION TO PERSON

ANSWERABLE OVER

(1)  A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2)  A lessee's acceptance of goods precludes rejection of the goods accepted.  In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it.  In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured.  Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(3)  If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211 of this title) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4)  If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) the lessee may give the lessor or the supplier, or  both, written notice of the litigation.  If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) the lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211 of this title) or else be barred from any remedy over.  If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5)  Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211 of this title).

Added by Laws 1988, c. 86, § 63, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 16, eff. Jan. 1, 1992.

§12A2A517.  Revocation of Acceptance of Goods.

REVOCATION OF ACCEPTANCE OF GOODS

(1)  A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2)  Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3)  If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4)  Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity.  Revocation is not effective until the lessee notifies the lessor.

(5)  A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

Added by Laws 1988, c. 86, § 64, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 17, eff. Jan. 1, 1992.

§12A2A518.  Cover - Substitute goods.

COVER; SUBSTITUTE GOODS

(1)  After a default by a lessor under the lease contract of the type described in subsection (1) of Section 2A-508 of this title, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2)  Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504 of this title) or otherwise determined pursuant to agreement of the parties (subsection (c) of Section 15 of this act and Section 2A-503 of this title), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and

(ii) any incidental or consequential damages less expenses saved in consequence of the lessor's default.

(3)  If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 of this title governs.

Added by Laws 1988, c. 86, § 65, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 18, eff. Jan. 1, 1992; Laws 2005, c. 139, § 30, eff. Jan. 1, 2006.

§12A2A519.  Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

LESSEE'S DAMAGES FOR NONDELIVERY,

REPUDIATION, DEFAULT AND BREACH OF

WARRANTY IN REGARD TO ACCEPTED GOODS

(1)  Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504 of this title) or otherwise determined pursuant to agreement of the parties (subsection (c) of Section 15 of this act and Section 2A-503 of this title), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of Section 2A-518 of this title, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2)  Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3)  Except as otherwise agreed, if the lessee has accepted goods and given notification (subsection (3) of Section 2A-516 of this title), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4)  Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

Added by Laws 1988, c. 86, § 66, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 19, eff. Jan. 1, 1992; Laws 2005, c. 139, § 31, eff. Jan. 1, 2006.

§12A2A520.  Lessee's incidental and consequential damages.

LESSEE'S INCIDENTAL AND CONSEQUENTIAL DAMAGES

(1)  Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2)  Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

Added by Laws 1988, c. 86, § 67, eff. Nov. 1, 1988.

§12A2A521.  Lessee's right to specific performance or replevin.

LESSEE'S RIGHT TO SPECIFIC PERFORMANCE OR REPLEVIN

(1)  Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2)  A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3)  A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

Added by Laws 1988, c. 86, § 68, eff. Nov. 1, 1988.

§12A2A522.  Lessee's right to goods on lessor's insolvency.

LESSEE'S RIGHT TO GOODS ON LESSOR'S INSOLVENCY

(1)  Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 26 of this act) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten (10) days after receipt of the first installment of rent and security.

(2)  A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

Added by Laws 1988, c. 86, § 69, eff. Nov. 1, 1988.

§12A2A523.  Lessor's remedies.

LESSOR'S REMEDIES

(1)  If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510 of this title), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (subsection (1) of Section 2A-505 of this title);

(b) proceed respecting goods not identified to the lease contract (Section 2A-524 of this title);

(c) withhold delivery of the goods and take possession of goods previously delivered (Section 2A-525 of this title);

(d) stop delivery of the goods by any bailee (Section 2A-526 of this title);

(e) dispose of the goods and recover damages (Section 2A-527 of this title), or retain the goods and recover damages (Section 2A-528 of this title), or in a proper case recover rent (Section 2A-529 of this title); or

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2)  If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3)  If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease.  In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2) of this section; or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section.

Added by Laws 1988, c. 86, § 70, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 20, eff. Jan. 1, 1992.

§12A2A524.  Lessor's right to identify goods to lease contract.

LESSOR'S RIGHT TO IDENTIFY GOODS TO LEASE CONTRACT

(1)  After default by the lessee under the lease contract of the type described in either subsection (1) of Section 2A-523 of this title or paragraph (a) of subsection (3) of Section 2A-523 of this title, or, if agreed, after other default by the lessee, the lessor may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (subsection (1) of Section 2A-527 of this title) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2)  If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

Added by Laws 1988, c. 86, § 71, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 135, eff. Jan. 1, 1992.

§12A2A525.  Lessor's right to possession of goods.

LESSOR'S RIGHT TO POSSESSION OF GOODS

(1)  If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2)  After a default by the lessee under the lease contract of the type described in subsection (1) of Section 2A-523 or paragraph (a) of subsection (3) of Section 2A-523 of this title or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods.  If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties.  Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527 of this title).

(3)  The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

Added by Laws 1988, c. 86, § 72, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 21, eff. Jan. 1, 1992.

§12A2A526.  Lessor's stoppage of delivery in transit or otherwise.

LESSOR'S STOPPAGE OF DELIVERY IN TRANSIT OR OTHERWISE

(1)  A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2)  In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

(a)  receipt of the goods by the lessee;

(b)  acknowledgement to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c)  such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)  (a)  To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)  After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c)  A carrier who has issued a nonnegotiable bill of lading is not obligated to obey a notification to stop received from a person other than the consignor.

Added by Laws 1988, c. 86, § 73, eff. Nov. 1, 1988.  Amended by Laws 2005, c. 140, § 55, eff. Jan. 1, 2006.

§12A2A527.  Lessor's rights to dispose of goods.

LESSOR'S RIGHTS TO DISPOSE OF GOODS

(1)  After a default by a lessee under the lease contract of the type described in subsection (1) of Section 2A-523 of this title or paragraph (a) of subsection (3) of Section 2A-523 of this title or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526 of this title), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2)  Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504 of this title) or otherwise determined pursuant to agreement of the parties (subsection (c) of Section 15 of this act and Section 2A-503 of this title), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages:

(i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement,

(ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and

(iii) any incidental damages allowed under Section 2A-530 of this title, less expenses saved in consequence of the lessee's default.

(3)  If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 of this title governs.

(4)  A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(5)  The lessor is not accountable to the lessee for any profit made on any disposition.  A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (subsection (5) of Section 2A-508 of this title).

Added by Laws 1988, c. 86, § 74, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 22, eff. Jan. 1, 1992; Laws 2005, c. 139, § 32, eff. Jan. 1, 2006.

§12A2A528.  Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

LESSOR'S DAMAGES FOR NONACCEPTANCE, FAILURE TO PAY,

REPUDIATION, OR OTHER DEFAULT

(1)  Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504 of this title) or otherwise determined pursuant to agreement of the parties (subsection (c) of Section 15 of this act and Section 2A-503 of this title), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of Section 2A-527 of this title, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in subsection (1) of Section 2A-523 or paragraph (a) of subsection (3) of Section 2A-523, or, if agreed, for other default of the lessee:

(i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor,

(ii) the present value as of the date determined under   clause (i) of this subsection of the total rent for the  then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and

(iii) any incidental damages allowed under Section 2A-530 of this title, less expenses saved in consequence of the lessee's default.

(2)  If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530 of this title, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

Added by Laws 1988, c. 86, § 75, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 23, eff. Jan. 1, 1992; Laws 2005, c. 139, § 33, eff. Jan. 1, 2006.

§12A2A529.  Lessor's action for the rent.

LESSOR'S ACTION FOR THE RENT

(1)  After default by the lessee under the lease contract of the type described in subsection (1) of Section 2A-523 or paragraph (a) of subsection (3) of Section 2A-523 of this title, or, if agreed, after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219 of this title):

(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor,

(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and

(iii) any incidental damages allowed under Section 2A-530 of this title, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing:

(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor,

(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and

(iii) any incidental damages allowed under Section 2A-530 of this title, less expenses saved in consequence of the lessee's default.

(2)  Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3)  The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section.  If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or 2A-528 of this title, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528 of this title.

(4)  Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5)  After default by the lessee under the lease contract of the type described in either subsection (1) of Section 2A-523 of this title or paragraph (a) of subsection (3) of Section 2A-523 of this title or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under Sections 2A-527 or 2A-528 of this title.

Added by Laws 1988, c. 86, § 76, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 117, § 24, eff. Jan. 1, 1992.

§12A2A530.  Lessor's incidental damages.

LESSOR'S INCIDENTAL DAMAGES

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

Added by Laws 1988, c. 86, § 77, eff. Nov. 1, 1988.

§12A2A531.  Standing to sue third parties for injury to goods.

STANDING TO SUE THIRD PARTIES FOR INJURY TO GOODS

(1)  If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract:

(a) the lessor has a right of action against the third party, and

(b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2)  If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3)  Either party with the consent of the other may sue for the benefit of whom it may concern.

Added by Laws 1988, c. 86, § 78, eff. Nov. 1, 1988.

§12A-2A-532.  Lessor's rights to residual interest.

LESSOR'S RIGHTS TO RESIDUAL INTEREST

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

Added by Laws 1991, c. 117, § 25, eff. Jan. 1, 1992.

§12A3101.  Short Title.

SHORT TITLE

This article may be cited as Uniform Commercial Code   Negotiable Instruments.

Laws 1961, p. 102, § 3101; Laws 1991, c. 117, § 26, eff. Jan. 1, 1992.

§12A3102.  Subject Matter.

SUBJECT MATTER

(a)  This article applies to negotiable instruments.  It does not apply to money, to payment orders governed by Article 4A of this title, or to securities governed by Article 8 of this title.

(b)  If there is conflict between this article and Article 4 or 9, Articles 4 and 9 govern.

(c)  Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supercede any inconsistent provision of this article to the extent of the inconsistency.

Amended by Laws 1988, c. 39, § 1, emerg. eff. March 21, 1988; Laws 1991, c. 117, § 27, eff. Jan. 1, 1992.

§12A3103.  Definitions.

DEFINITIONS

(a)  In this article:

(1) "Acceptor" means a drawee who has accepted a draft;

(2) "Drawee" means a person ordered in a draft to make payment;

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment;

(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay;

(6) "Order" means a written instruction to pay money signed by the person giving the instruction.  The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession.  An authorization to pay is not an order unless the person authorized to pay is also instructed to pay;

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged.  In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or Article 4 of this title;

(8) "Party" means a party to an instrument;

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay.  An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation;

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (subsection (8) of Section 1-201 of this title); and

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b)  Other definitions applying to this article and the sections in which they appear in this title are:

"Acceptance" Section 3-409

"Accommodated party" Section 3-419

"Accommodation party" Section 3-419

"Alteration" Section 3-407

"Anomalous indorsement" Section 3-205

"Blank indorsement" Section 3-205

"Cashier's check" Section 3-104

"Certificate of deposit" Section 3-104

"Certified check" Section 3-409

"Check" Section 3-104

"Consideration" Section 3-303

"Draft" Section 3-104

"Holder in due course" Section 3-302

"Incomplete instrument" Section 3-115

"Indorsement" Section 3-204

"Indorser" Section 3-204

"Instrument" Section 3-104

"Issue" Section 3-105

"Issuer" Section 3-105

"Negotiable instrument" Section 3-104

"Negotiation" Section 3-201

"Note" Section 3-104

"Payable at a definite time" Section 3-108

"Payable on demand" Section 3-108

"Payable to bearer" Section 3-109

"Payable to order" Section 3-109

"Payment" Section 3-602

"Person entitled to enforce" Section 3-301

"Presentment" Section 3-501

"Reacquisition" Section 3-207

"Special indorsement" Section 3-205

"Teller's check" Section 3-104

"Transfer of instrument" Section 3-203

"Traveler's check" Section 3-104

"Value" Section 3-303

(c)  The following definitions in other articles of this title apply to this article:

"Bank" Section 4-105

"Banking day" Section 4-104

"Clearing house" Section 4-104

"Collecting bank" Section 4-105

"Depositary bank" Section 4-105

"Documentary draft" Section 4-104

"Intermediary bank" Section 4-105

"Item" Section 4-104

"Payor bank" Section 4-105

"Suspends payments" Section 4-104

(d)  In addition, Article 1 of the Uniform Commercial Code, this title, contains general definitions and principles of construction and interpretation applicable throughout this article.

Laws 1961, p. 102, § 3103; Laws 1991, c. 117, § 28, eff. Jan. 1, 1992.

§12A3104.  Negotiable Instrument.

NEGOTIABLE INSTRUMENT

(a)  Except as provided in subsections (c) and (d) of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b)  "Instrument" means a negotiable instrument.

(c)  An order that meets all of the requirements of subsection (a) of this section, except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) of this section is a negotiable instrument and a check.

(d)  A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e)  An instrument is a "note" if it is a promise and is a "draft" if it is an order.  If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.

(f)  "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check.  An instrument may be a check even though it is described on its face by another term, such as "money order".

(g)  "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h)  "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i)  "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j)  "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money.  A certificate of deposit is a note of the bank.

Laws 1961, p. 103, § 3104; Laws 1991, c. 117, § 29, eff. Jan. 1, 1992.

§12A3105.  Issue of Instrument.

ISSUE OF INSTRUMENT

(a)  "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b)  An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense.  An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c)  "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

Laws 1961, p. 103, § 3105; Laws 1991, c. 117, § 30, eff. Jan. 1, 1992.

§12A3106.  Unconditional Promise or Order.

UNCONDITIONAL PROMISE OR ORDER

(a)  Except as provided in this section, for the purposes of subsection (a) of Section 3-104 of this title, a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing.  A reference to another writing does not of itself make the promise or order conditional.

(b)  A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c)  If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of subsection (a) of Section 3-104 of this title.  If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d)  If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of subsection (a) of Section 3-104 of this title; but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Laws 1961, p. 103, § 3106; Laws 1991, c. 117, § 31, eff. Jan. 1, 1992.

§12A3107.  Instrument Payable in Foreign Money.

INSTRUMENT PAYABLE IN FOREIGN MONEY

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

Laws 1961, p. 104, § 3107; Laws 1991, c. 117, § 32, eff. Jan. 1, 1992.

§12A3108.  Payable on Demand or at Definite Time.

PAYABLE ON DEMAND OR AT DEFINITE TIME

(a)  A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b)  A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c)  If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Laws 1961, p. 104, § 3108; Laws 1991, c. 117, § 33, eff. Jan. 1, 1992.

§12A3109.  Payable to Bearer or to Order.

PAYABLE TO BEARER OR TO ORDER

(a)  A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b)  A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order.  A promise or order that is payable to order is payable to the identified person.

(c)  An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to subsection (a) of Section 3-205 of this title.  An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to subsection (b) of Section 3-205 of this title.

Laws 1961, p. 104, § 3109; Laws 1991, c. 117, § 34, eff. Jan. 1, 1992.

§12A3110.  Identification of Person to Whom Instrument is Payable.

IDENTIFICATION OF PERSON TO WHOM INSTRUMENT IS PAYABLE

(a)  The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument.  The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person.  If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b)  If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c)  A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number.  For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable.  If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d)  If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument.  If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them.  If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

Laws 1961, p. 104, § 3110; Laws 1991, c. 117, § 35, eff. Jan. 1, 1992.

§12A3111.  Place of payment.

PLACE OF PAYMENT

Except as otherwise provided for items in Article 4 of this title, an instrument is payable at the place of payment stated in the instrument.  If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument.  If no address is stated, the place of payment is the place of business of the drawee or maker.  If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument.  If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

Laws 1961, p. 104, § 3111; Laws 1991, c. 117, § 36, eff. Jan. 1, 1992.

§12A3112.  Interest.

INTEREST

(a)  Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b)  Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates.  The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument.  If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Laws 1961, p. 104, § 3112; Laws 1991, c. 117, § 37, eff. Jan. 1, 1992.

§12A3113.  Date of Instrument.

DATE OF INSTRUMENT

(a)  An instrument may be antedated or postdated.  The date stated determines the time of payment if the instrument is payable at a fixed period after date.  Except as provided in subsection (c) of Section 4-401 of this title, an instrument payable on demand is not payable before the date of the instrument.

(b)  If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

Laws 1961, p. 105, § 3113; Laws 1991, c. 117, § 38, eff. Jan. 1, 1992.

§12A-3-114.  Contradictory terms of instrument.

CONTRADICTORY TERMS OF INSTRUMENT

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

Laws 1961, p. 105, § 3-114; Amended by Laws 1991, c. 117, § 39, eff. January 1, 1992.

§12A3115.  Incomplete Instrument.

INCOMPLETE INSTRUMENT

(a)  "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b)  Subject to subsection (c) of this section, if an incomplete instrument is an instrument under Section 3-104 of this title, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion.  If an incomplete instrument is not an instrument under Section 3-104 of this title, but, after completion, the requirements of Section 3-104 of this title, are met, the instrument may be enforced according to its terms as augmented by completion.

(c)  If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407 of this title.

(d)  The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Laws 1961, p. 105, § 3115; Laws 1991, c. 117, § 40, eff. Jan. 1, 1992.

§12A3116.  Joint and Several Liability; Contribution.

JOINT AND SEVERAL LIABILITY; CONTRIBUTION

(a)  Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b)  Except as provided in subsection (e) of Section 3-419 of this title or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c)  Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of this section of a party having the same joint and several liability to receive contribution from the party discharged.

Laws 1961, p. 105, § 3-116; Laws 1991, c. 117, § 41, eff. Jan. 1, 1992.

§12A3117.  Other Agreements Affecting Instrument.

OTHER AGREEMENTS AFFECTING INSTRUMENT

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement.  To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

Laws 1961, p. 105, § 3117; Laws 1991, c. 117, § 42, eff. Jan. 1, 1992.

§12A3118.  Statute of Limitations.

STATUTE OF LIMITATIONS

(a)  Except as provided in subsection (e) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six (6) years after the due date or dates stated in the note or, if a due date is accelerated, within six (6) years after the accelerated due date.

(b)  Except as provided in subsection (d) or (e) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six (6) years after the demand.  If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten (10) years.

(c)  Except as provided in subsection (d) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three (3) years after dishonor of the draft or ten (10) years after the date of the draft, whichever period expires first.

(d)  An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three (3) years after demand for payment is made to the acceptor or issuer, as the case may be.

(e)  An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six (6) years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f)  An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six (6) years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six (6) years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g)  Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three (3) years after the claim for relief accrues.

Laws 1961, p. 105, § 3118; Laws 1991, c. 117, § 43, eff. Jan. 1, 1992.

§12A3119.  Notice of Right to Defend Action.

NOTICE OF RIGHT TO DEFEND ACTION

In an action for breach of an obligation for which a third person is answerable over pursuant to this article or Article 4 of this title, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over.  If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

Laws 1961, p. 106, § 3119; Laws 1991, c. 117, § 44, eff. Jan. 1, 1992.

§12A-3-120.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-121.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-122.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A3201.  Negotiation.

NEGOTIATION

(a)  "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b)  Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder.  If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Laws 1961, p. 106, § 3201; Laws 1991, c. 117, § 45, eff. Jan. 1, 1992.

§12A3202.  Negotiation Subject to Rescission.

NEGOTIATION SUBJECT TO RESCISSION

(a)  Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b)  To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

Laws 1961, p. 107, § 3202; Laws 1991, c. 117, § 46, eff. Jan. 1, 1992.

§12A3203.  Transfer of Instrument; Rights Acquired by Transfer.

TRANSFER OF INSTRUMENT; RIGHTS ACQUIRED BY TRANSFER

(a)  An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b)  Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c)  Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d)  If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur.  The transferee obtains no rights under this article and has only the rights of a partial assignee.

Laws 1961, p. 107, § 3203; Laws 1991, c. 117, § 47, eff. Jan. 1, 1992.

§12A3204.  Indorsement.

INDORSEMENT

(a)  "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement.  For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b)  "Indorser" means a person who makes an indorsement.

(c)  For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d)  If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

Laws 1961, p. 107, § 3204; Laws 1991, c. 117, § 48, eff. Jan. 1, 1992.

§12A3205.  Special Indorsement; Blank Indorsement; Anomalous Indorsement.

SPECIAL INDORSEMENT; BLANK INDORSEMENT; ANOMALOUS INDORSEMENT

(a)  If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement".  When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person.  The principles stated in Section 3-110 of this title apply to special indorsements.

(b)  If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement".  When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c)  The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d)  "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument.  An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

Laws 1961, p. 107, § 3205; Laws 1991, c. 117, § 49, eff. Jan. 1, 1992.

§12A3206.  Restrictive Indorsement.

RESTRICTIVE INDORSEMENT

(a)  An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b)  An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument.  A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c)  If an instrument bears an indorsement (i) described in subsection (b) of Section 4-201 of this title, or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement;

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement;

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement; and

(4) Except as otherwise provided in paragraph (3) of this subsection, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d)  Except for an indorsement covered by subsection (c) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307 of this title, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser; and

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e)  The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection (d) of this section.

(f)  In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

Laws 1961, p. 107, § 3206; Laws 1991, c. 117, § 50, eff. Jan. 1, 1992.

§12A3207.  Reacquisition.

REACQUISITION

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise.  A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument.  If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument.  An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Laws 1961, p. 108, § 3207; Laws 1991, c. 117, § 51, eff. Jan. 1, 1992.

§12A-3-208.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A3301.  Person Entitled to Enforce Instrument.

PERSON ENTITLED TO ENFORCE INSTRUMENT

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 3-309 or subsection (d) of Section 3-418 of this title.  A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Laws 1961, p. 108, § 3301; Laws 1991, c. 117, § 52, eff. Jan. 1, 1992.

§12A3302.  Holder in Due Course.

HOLDER IN DUE COURSE

(a)  Subject to subsection (c) of this section and subsection (d) of Section 3-106 of this title, "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 3-306 of this title, and (vi) without notice that any party has a defense or claim in recoupment described in subsection (a) of Section 3-305 of this title.

(b)  Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge.  Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c)  Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d)  If, under paragraph (1) of subsection (a) of Section 3-303 of this title, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e)  If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f)  To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g)  This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Laws 1961, p. 108, § 3302; Laws 1991, c. 117, § 53, eff. Jan. 1, 1992.

§12A3303.  Value and Consideration.

VALUE AND CONSIDERATION

(a)  An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b)  "Consideration" means any consideration sufficient to support a simple contract.  The drawer or maker of an instrument has a defense if the instrument is issued without consideration.  If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed.  If an instrument is issued for value as stated in subsection (a) of this section, the instrument is also issued for consideration.

Laws 1961, p. 108, § 3303; Laws 1991, c. 117, § 54, eff. Jan. 1, 1992.

§12A3304.  Overdue Instrument.

OVERDUE INSTRUMENT

(a)  An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, ninety (90) days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b)  With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured;

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date; and

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c)  Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

Laws 1961, p. 108, § 3304; Laws 1991, c. 117, § 55, eff. Jan. 1, 1992.

§12A3305.  Defenses and Claims in Recoupment.

DEFENSES AND CLAIMS IN RECOUPMENT

(a)  Except as stated in subsection (b) of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b)  The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in paragraph (1) of subsection (a) of this section, but is not subject to defenses of the obligor stated in paragraph (2) of subsection (a) of this section or claims in recoupment stated in paragraph (3) of subsection (a) of this section against a person other than the holder.

(c)  Except as stated in subsection (d) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306 of this title) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument.  An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d)  In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

Laws 1961, p. 109, § 3305; Laws 1991, c. 117, § 56, eff. Jan. 1, 1992.

§12A3306.  Claims to an Instrument.

CLAIMS TO AN INSTRUMENT

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds.  A person having rights of a holder in due course takes free of the claim to the instrument.

Laws 1961, p. 109, § 3306; Laws 1991, c. 117, § 57, eff. Jan. 1, 1992.

§12A3307.  Notice of Breach of Fiduciary.

NOTICE OF BREACH OF FIDUCIARY DUTY

(a)  In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument; and

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) of this subsection is owed.

(b)  If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person;

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person;

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty; and

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Laws 1961, p. 110, § 3307.  Amended by Laws 1991, c. 117, § 58, eff. Jan. 1, 1992.

§12A-3-308.  Proof of Signatures and Status as Holder in Due Course.

PROOF OF SIGNATURES AND STATUS AS HOLDER IN DUE COURSE

(a)  In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings.  If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature.  If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under subsection (a) of Section 65 of this act.

(b)  If the validity of signatures is admitted or proved and there is compliance with subsection (a) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 52 of this act, unless the defendant proves a defense or claim in recoupment.  If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

Added by Laws 1991, c. 117, § 59, eff. Jan. 1, 1992.

§12A-3-309.  Enforcement of Lost, Destroyed, or Stolen Instrument.

ENFORCEMENT OF LOST, DESTROYED, OR STOLEN INSTRUMENT

(a)  A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b)  A person seeking enforcement of an instrument under subsection (a) of this section must prove the terms of the instrument and the person's right to enforce the instrument.  If that proof is made, Section 59 of this act applies to the case as if the person seeking enforcement had produced the instrument.  The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument.  Adequate protection may be provided by any reasonable means.

Added by Laws 1991, c. 117, § 60, eff. Jan. 1, 1992.

§12A-3-310.  Effect of Instrument on Obligation for Which Taken.

EFFECT OF INSTRUMENT ON OBLIGATION FOR WHICH TAKEN

(a)  Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation.  Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b)  Unless otherwise agreed and except as provided in subsection (a) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified.  Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check;

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid.  Payment of the note results in discharge of the obligation to the extent of the payment;

(3) Except as provided in paragraph (4) of this subsection, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation.  In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation; and

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended.  If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c)  If an instrument other than one described in subsection (a) or (b) of this section is taken for an obligation, the effect is (i) that stated in subsection (a) of this section if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) of this section in any other case.

Added by Laws 1991, c. 117, § 61, eff. Jan. 1, 1992.

§12A-3-311.  Accord and Satisfaction by Use of Instrument.

ACCORD AND SATISFACTION BY USE OF INSTRUMENT

(a)  If a person against whom a claim is asserted proves that (i)

that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b)  Unless subsection (c) of this section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c)  Subject to subsection (d) of this section, a claim is not discharged under subsection (b) of this section if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office or place; or

(2) The claimant, whether or not an organization, proves that within ninety (90) days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted.  This paragraph does not apply if the claimant is an organization that sent a statement complying with subparagraph (i) of paragraph (1) of this subsection.

(d)  A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

Added by Laws 1991, c. 117, § 62, eff. Jan. 1, 1992.

§12A-3-312.  Lost, Destroyed, or Stolen Cashier's Check, Teller's Check, or Certified Check.

LOST, DESTROYED, OR STOLEN CASHIER'S CHECK,

TELLER'S CHECK, OR CERTIFIED CHECK

(a)  In this section:

(1) "Check" means a cashier's check, teller's check, or certified check;

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen;

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process; and

(4) "Obligated bank" means the issuer of a cashier's check or a teller's check or the acceptor of a certified check.

(b)  A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank.  Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration.  If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth (90th) day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth (90th) day following the date of the acceptance, in the case of a certified check;

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check.  Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check;

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check; and

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check.  Subject to paragraph (1) of subsection (a) of Section 122 of this act, payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c)  If the obligated bank pays the amount of a check to a claimant under paragraph (4) of subsection (b) of this section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d)  If a claimant has the right to assert a claim under subsection (b) of this section and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 60 of this act.

Added by Laws 1991, c. 117, § 63, eff. Jan. 1, 1992.

§12A3401.  Signature.

SIGNATURE

(a)  A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 3-402 of this title.

(b)  A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

Laws 1961, p. 110, § 3401; Laws 1991, c. 117, § 64, eff. Jan. 1, 1992.

§12A3402.  Signature by Representative.

SIGNATURE BY REPRESENTATIVE

(a)  If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract.  If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b)  If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument; and

(2) Subject to subsection (c) of this section, if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument.  With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c)  If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Laws 1961, p. 110, § 3402; Laws 1991, c. 117, § 65, eff. Jan. 1, 1992.

§12A3403.  Unauthorized Signature.

UNAUTHORIZED SIGNATURE

(a)  Unless otherwise provided in this article or Article 4 of this title, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value.  An unauthorized signature may be ratified for all purposes of this article.

(b)  If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c)  The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.

Laws 1961, p. 110, § 3-403; Laws 1991, c. 117, § 66, eff. Jan. 1, 1992.

§12A3404.  Impostors; Fictitious Payees.

IMPOSTORS; FICTITIOUS PAYEES

(a)  If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b)  If (i) a person whose intent determines to whom an instrument is payable (subsection (a) or (b) of Section 3-110 of this title) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder; and

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c)  Under subsection (a) or (b) of this section, an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d)  With respect to an instrument to which subsection (a) or (b) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Laws 1961, p. 110, § 3-404; Laws 1991, c. 117, § 67, eff. Jan. 1, 1992.

§12A3405.  Employer's Responsibility for Fraudulent Indorsement by Employee.

EMPLOYER'S RESPONSIBILITY FOR FRAUDULENT

INDORSEMENT BY EMPLOYEE

(a)  In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer;

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee; and

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity.  "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b)  For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person.  If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c)  Under subsection (b) of this section, an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Laws 1961, p. 111, § 3405; Laws 1991, c. 117, § 68, eff. Jan. 1, 1992.

§12A3406.  Negligence Contributing to Forged Signature or Alteration of Instrument.

NEGLIGENCE CONTRIBUTING TO FORGED SIGNATURE

OR ALTERATION OF INSTRUMENT

(a)  A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b)  Under subsection (a) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c)  Under subsection (a) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion.  Under subsection (b) of this section, the burden of proving failure to exercise ordinary care is on the person precluded.

Laws 1961, p. 111, § 3406; Laws 1991, c. 117, § 69, eff. Jan. 1, 1992.

§12A3407.  Alteration.

ALTERATION

(a)  "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b)  Except as provided in subsection (c) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration.  No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c)  A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

Laws 1961, p. 111, § 3407; Laws 1991, c. 117, § 70, eff. Jan. 1, 1992.

§12A3408.  Drawee Not Liable on Unaccepted Draft.

DRAWEE NOT LIABLE ON UNACCEPTED DRAFT

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

Laws 1961, p. 111, § 3408; Laws 1991, c. 117, § 71, eff. Jan. 1, 1992.

§12A3409.  Acceptance of Draft; Certified Check.

ACCEPTANCE OF DRAFT; CERTIFIED CHECK

(a)  "Acceptance" means the drawee's signed agreement to pay a draft as presented.  It must be written on the draft and may consist of the drawee's signature alone.  Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b)  A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c)  If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d)  "Certified check" means a check accepted by the bank on which it is drawn.  Acceptance may be made as stated in subsection (a) of this section or by a writing on the check which indicates that the check is certified.  The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

Laws 1961, p. 111, § 3409; Laws 1991, c. 117, § 72, eff. Jan. 1, 1992.

§12A3410.  Acceptance Varying Draft.

ACCEPTANCE VARYING DRAFT

(a)  If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored.  In that case, the drawee may cancel the acceptance.

(b)  The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c)  If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

Laws 1961, p. 111, § 3410; Laws 1991, c. 117, § 73, eff. Jan. 1, 1992.

§12A3411.  Refusal to Pay Cashier's Checks, Teller's Checks, and Certified Checks.

REFUSAL TO PAY CASHIER'S CHECKS,

TELLER'S CHECKS, AND CERTIFIED CHECKS

(a)  In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b)  If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c)  Expenses or consequential damages under subsection (b) of this section are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

Laws 1961, p. 112, § 3411; Laws 1991, c. 117, § 74, eff. Jan. 1, 1992.

§12A3412.  Obligation of Issuer of Note or Cashier's Check.

OBLIGATION OF ISSUER OF NOTE OR CASHIER'S CHECK

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407 of this title.  The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415 of this title.

Laws 1961, p. 112, § 3412; Laws 1991, c. 117, § 75, eff. Jan. 1, 1992.

§12A3413.  Obligation of Acceptor.

OBLIGATION OF ACCEPTOR

(a)  The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407 of this title.  The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415 of this title.

(b)  If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount.  If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

Laws 1961, p. 112, § 3413; Laws 1991, c. 117, § 76, eff. Jan. 1, 1992.

§12A3414.  Obligation of Drawer.

OBLIGATION OF DRAWER

(a)  This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b)  If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407 of this title.  The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415 of this title.

(c)  If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d)  If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under subsections (a) and (c) of Section 3-415 of this title.

(e)  If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) of this section to pay the draft if the draft is not a check.  A disclaimer of the liability stated in subsection (b) of this section is not effective if the draft is a check.

(f)  If (i) a check is not presented for payment or given to a depositary bank for collection within thirty (30) days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Laws 1961, p. 112, § 3414; Laws 1991, c. 117, § 77, eff. Jan. 1, 1992.

§12A3415.  Obligation of Indorser.

OBLIGATION OF INDORSER

(a)  Subject to subsections (b), (c), (d), and (e) of this section and to subsection (d) of Section 3-419 of this title, if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Section 3-115 and 3-407 of this title.  The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b)  If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) of this section to pay the instrument.

(c)  If notice of dishonor of an instrument is required by Section 3-503 of this title and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) of this section is discharged.

(d)  If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) of this section is discharged.

(e)  If an indorser of a check is liable under subsection (a) of this section and the check is not presented for payment, or given to a depositary bank for collection, within thirty (30) days after the day the indorsement was made, the liability of the indorser under subsection (a) of this section is discharged.

Laws 1961, p. 112, § 3415; Laws 1991, c. 117, § 78, eff. Jan. 1, 1992; Laws 1994, c. 46, § 4, eff. Sept. 1, 1994.

§12A3416.  Transfer Warranties.

TRANSFER WARRANTIES

(a)  A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b)  A person to whom the warranties under subsection (a) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c)  The warranties stated in subsection (a) of this section cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d)  A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Laws 1961, p. 112, § 3416; Laws 1991, c. 117, § 79, eff. Jan. 1, 1992.

§12A3417.  Presentment Warranties.

PRESENTMENT WARRANTIES

(a)  If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b)  A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment.  In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach.  The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment.  If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor.  If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c)  If a drawee asserts a claim for breach of warranty under subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 of this title or the drawer is precluded under Section 3-406 or 4-406 of this title from asserting against the drawee the unauthorized indorsement or alteration.

(d)  If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument; and

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e)  The warranties stated in subsections (a) and (d) of this section cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f)  A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Laws 1961, p. 113, § 3417; Laws 1991, c. 117, § 80, eff. Jan. 1, 1992.

§12A3418.  Payment or Acceptance by Mistake.

PAYMENT OR ACCEPTANCE BY MISTAKE

(a)  Except as provided in subsection (c) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 of this title or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.  Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b)  Except as provided in subsection (c) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c)  The remedies provided by subsection (a) or (b) of this section may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance.  This subsection does not limit remedies provided by Section 3-417 or 4-407 of this title.

(d)  Notwithstanding Section 4-215 of this title, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Laws 1961, p. 114, § 3418; Laws 1991, c. 117, § 81, eff. Jan. 1, 1992.

§12A3419.  Instruments Signed for Accommodation.

INSTRUMENTS SIGNED FOR ACCOMMODATION

(a)  If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".

(b)  An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs.  The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c)  A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument.  Except as provided in Section 3-605 of this title, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d)  If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e)  An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party.  An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

Laws 1961, p. 114, § 3419; Laws 1991, c. 117, § 82, eff. Jan. 1, 1992.

§12A-3-420.  Conversion of Instrument.

CONVERSION OF INSTRUMENT

(a)  The law applicable to conversion of personal property applies to instruments.  An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment.  An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b)  In an action under subsection (a) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c)  A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

Added by Laws 1991, c. 117, § 83, eff. Jan. 1, 1992.

§12A3501.  Presentment.

PRESENTMENT

(a)  "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b)  The following rules are subject to Article 4 of this title, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors;

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made;

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule; and

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 o'clock p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

Laws 1961, p. 114, § 3501; Laws 1970, c. 246, § 2; Laws 1991, c. 117, § 84, eff. Jan. 1, 1992.

§12A3502.  Dishonor.

DISHONOR

(a)  Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment;

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later; and

(3) If the note is not payable on demand and paragraph (2) of this subsection does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b)  Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 4-301 or 4-302 of this title, or becomes accountable for the amount of the check under Section 4-302 of this title;

(2) If a draft is payable on demand and paragraph (1) of this subsection does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment;

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment; and

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c)  Dishonor of an unaccepted documentary draft occurs according to the rules stated in paragraphs (2), (3) and (4) of subsection (b) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d)  Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment; and

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e)  In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 3-504 of this title, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f)  If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Laws 1961, p. 115, § 3502; Laws 1991, c. 117, § 85, eff. Jan. 1, 1992.

§12A3503.  Notice of Dishonor.

NOTICE OF DISHONOR

(a)  The obligation of an indorser stated in subsection (a) of Section 3-415 of this title and the obligation of a drawer stated in subsection (d) of Section 3-414 of this title may not be enforced unless (i) the indorsers or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under subsection (b) of Section 3-504 of this title.

(b)  Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted.  Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c)  Subject to subsection (c) of Section 3-504 of this title, with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty (30) days following the day on which the person receives notice of dishonor.  With respect to any other instrument, notice of dishonor must be given within thirty (30) days following the day on which dishonor occurs.

Laws 1961, p. 115, § 3503; Laws 1991, c. 117, § 86, eff. Jan. 1, 1992.

§12A3504.  Excused Presentment and Notice of Dishonor.

EXCUSED PRESENTMENT AND NOTICE OF DISHONOR

(a)  Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b)  Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor.  A waiver of presentment is also a waiver of notice of dishonor.

(c)  Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Laws 1961, p. 115, § 3504; Laws 1991, c. 117, § 87, eff. Jan. 1, 1992.

§12A3505.  Evidence of Dishonor.

EVIDENCE OF DISHONOR

(a)  The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) of this section which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b)  A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs.  It may be made upon information satisfactory to that person.  The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment.  The protest may also certify that notice of dishonor has been given to some or all parties.

Laws 1961, p. 116, § 3505; Laws 1991, c. 117, § 88, eff. Jan. 1, 1992.

§12A-3-506.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-507.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-508.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-509.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-510.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-511.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A3601.  Discharge and Effect of Discharge.

DISCHARGE AND EFFECT OF DISCHARGE

(a)  The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b)  Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

Laws 1961, p. 118, § 3601; Laws 1991, c. 117, § 89, eff. Jan. 1, 1992.

§12A3602.  Payment.

PAYMENT

(a)  Subject to subsection (b) of this section, an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument.  To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 3-306 of this title by another person.

(b)  The obligation of a party to pay the instrument is not discharged under subsection (a) of this section if:

(1) A claim to the instrument under Section 3-306 of this title is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

Laws 1961, p. 118, § 3602; Laws 1991, c. 117, § 90, eff. Jan. 1, 1992.

§12A3603.  Tender of Payment.

TENDER OF PAYMENT

(a)  If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b)  If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c)  If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged.  If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

Laws 1961, p. 118, § 3603; Laws 1991, c. 117, § 91, eff. Jan. 1, 1992.

§12A3604.  Discharge by Cancellation or Renunciation.

DISCHARGE BY CANCELLATION OR RENUNCIATION

(a)  A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b)  Cancellation or striking out of an indorsement pursuant to subsection (a) of this section does not affect the status and rights of a party derived from the indorsement.

Laws 1961, p. 119, § 3604; Laws 1991, c. 117, § 92, eff. Jan. 1, 1992.

§12A3605.  Discharge of Indorsers, Accommodation, and Other Parties.

DISCHARGE OF INDORSERS, ACCOMMODATION, AND OTHER PARTIES

(a)  In this section, the term "indorser" includes a drawer having the obligation described in subsection (d) of Section 3-414 of this title.

(b)  Discharge, under Section 3-604 of this title, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c)  If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d)  If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse.  The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e)  If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment.  The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest.  The burden of proving impairment is on the party asserting discharge.

(f)  If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred.  If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement.  The burden of proving impairment is on the party asserting discharge.

(g)  Under subsection (e) or (f) of this section, impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 of this title or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h)  An accommodation party is not discharged under subsection (c), (d), or (e) of this section unless the person entitled to enforce the instrument knows of the accommodation or has notice under subsection (c) of Section 3-419 of this title that the instrument was signed for accommodation.

(i)  A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

Laws 1961, p. 119, § 3605; Laws 1991, c. 117, § 93, eff. Jan. 1, 1992.

§12A-3-606.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-701.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-801.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-802.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-803.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-804.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A-3-805.  Repealed by Laws 1991, c. 117, § 137, eff. Jan. 1, 1992.

§12A4101.  Short Title.

SHORT TITLE

This article may be cited as Uniform Commercial Code  Bank Deposits and Collections.

Laws 1961, p. 121, § 4101; Laws 1991, c. 117, § 94, eff. Jan. 1, 1992.

§12A4102.  Applicability.

APPLICABILITY

(a)  To the extent that items within this article are also within  Articles 3 and 8 of this title, they are subject to those articles.  If there is conflict, this article governs Article 3, but Article 8 governs this article.

(b)  The liability of a bank for action or nonaction with respect to any item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located.

Laws 1961, p. 121, § 4102; Laws 1991, c. 117, § 95, eff. Jan. 1, 1992.

§12A4103.  Variation by Agreement; Measure of Damages; Certain Action Constituting Ordinary Care.

VARIATION BY AGREEMENT; MEASURE OF

DAMAGES; CERTAIN ACTION CONSTITUTING ORDINARY CARE

(a)  The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure; however, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b)  Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a) of this section, whether or not specifically assented to by all parties interested in items handled.

(c)  Action or non-action approved by this article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d)  The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e)  The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount  that could not have been realized by the exercise of ordinary care.  If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

Laws 1961, p. 121, § 4103; Laws 1991, c. 117, § 96, eff. Jan. 1, 1992.

§12A-4-104.  Definitions and index of definitions.

DEFINITIONS AND INDEX OF DEFINITIONS

(a)  In this article unless the context otherwise requires:

(1)  "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2)  "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4)  "Clearing house" means an association of banks or other payors regularly clearing items;

(5)  "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6)  "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certified securities (Section 8-102 of this title) or instructions for uncertificated securities (Section 8-102 of this title) or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7)  "Draft" means a draft as defined in Section 3-104 of this title or an item, other than an instrument, that is an order;

(8)  "Drawee" means a person ordered in a draft to make payment;

(9)  "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment.  The term does not include a payment order governed by Article 4A of this title or a credit or debit card slip;

(10)  "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11)  "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed.  A settlement may be either provisional or final; and

(12)  "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b)  Other definitions applying to this article and the sections of this title in which they appear are:

"Agreement for electronic presentment" Section 4-110.

"Bank" Section 4-105.

"Collecting bank" Section 4-105.

"Depositary bank" Section 4-105.

"Intermediary bank" Section 4-105.

"Payor bank" Section 4-105.

"Presenting bank" Section 4-105.

"Presentment Notice" Section 4-110.

(c)  "Control" as provided in Section 7-106 of this title and the following definitions in other articles of this title apply to this article:

"Acceptance" Section 3-409.

"Alteration" Section 3-407.

"Cashier's check" Section 3-104.

"Certificate of deposit" Section 3-104.

"Certified check" Section 3-409.

"Check" Section 3-104.

"Draft" Section 3-104.

"Good faith" Section 3-103.

"Holder in due course" Section 3-302.

"Instrument" Section 3-104.

"Notice of dishonor" Section 3-503.

"Order" Section 3-103.

"Ordinary care" Section 3-103.

"Person entitled to enforce" Section 3-301.

"Presentment" Section 3-501.

"Promise" Section 3-103.

"Prove" Section 3-103.

"Teller's check" Section 3-104.

"Unauthorized signature" Section 3-403.

(d)  In addition, Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.

Added by Laws 1961, p. 121, § 4-104.  Amended by Laws 1988, c. 39, § 2, emerg. eff. March 21, 1988; Laws 1991, c. 117, § 97, eff. Jan. 1, 1992; Laws 1995, c. 242, § 54, eff. Feb. 1, 1996; Laws 2005, c. 140, § 56, eff. Jan. 1, 2006.

§12A4105.  "Bank"; "Depositary Bank"; "Payor Bank"; "Intermediary Bank"; "Collecting Bank"; "Presenting Bank".

"BANK"; "DEPOSITARY BANK"; "PAYOR BANK";

"INTERMEDIARY BANK"; "COLLECTING BANK";

"PRESENTING BANK"

In this article:

(1)  "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2)  "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3)  "Payor bank" means a bank that is the drawee of a draft;

(4)  "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5)  "Collecting bank" means a bank handling an item for collection except the payor bank; and

(6)  "Presenting bank" means a bank presenting an item except a payor bank.

Laws 1961, p. 122, § 4105; Laws 1991, c. 117, § 98, eff. Jan. 1, 1992.

§12A-4-106.  Payable through or Payable at Bank; Collecting Bank.

PAYABLE THROUGH OR PAYABLE AT BANK; COLLECTING BANK

(a)  If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b)  If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c)  If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

Added by Laws 1991, c. 117, § 99, eff. Jan. 1, 1992.

§12A4107.  Separate Office of Bank.

SEPARATE OFFICE OF BANK

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this article and under Article 3 of this title.

Laws 1961, p. 122, § 4107; Laws 1991, c. 117, § 100, eff. Jan. 1, 1992.

§12A4108.  Time of Receipt of Items.

TIME OF RECEIPT OF ITEMS

(a)  For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cut-off hour for the handling of money and items and the making of entries on its books.

(b)  An item or deposit of money received on any day after a cut-off so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

Laws 1961, p. 123, § 4108; Laws 1991, c. 117, § 101, eff. Jan. 1, 1992.

§12A-4-109.  Delays.

DELAYS

(a)  Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this article for a period not exceeding two (2) additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b)  Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this article or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

Added by Laws 1991, c. 117, § 102, eff. Jan. 1, 1992.

§12A-4-110.  Electronic Presentment.

ELECTRONIC PRESENTMENT

(a)  "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself.  The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b)  Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c)  If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates.

Added by Laws 1991, c. 117, § 103, eff. Jan. 1, 1992.

§12A-4-111.  Statute of Limitations.

STATUTE OF LIMITATIONS

An action to enforce an obligation, duty, or right arising under this article must be commenced within three (3) years after the claim for relief accrues.

Added by Laws 1991, c. 117, § 104, eff. Jan. 1, 1992.

§12A4201.  Status of Collecting Bank as Agent and Provisional Status of Credits; Applicability of Article; Item Endorsed "Pay Any Bank".

STATUS OF COLLECTING

BANK AS AGENT AND PROVISIONAL STATUS OF CREDITS;

APPLICABILITY OF ARTICLE; ITEM ENDORSED "PAY ANY BANK"

(a)  Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional.  This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff.  If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b)  After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by bank to a person who is not  a bank.

Laws 1961, p. 123, § 4201; Laws 1991, c. 117, § 105, eff. Jan. 1, 1992.

§12A4202.  Responsibility for Collection or Return; When Action Timely.

RESPONSIBILITY FOR COLLECTION

OR RETURN; WHEN ACTION TIMELY

(a)  A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b)  A collecting bank exercises ordinary care under subsection (a) of this section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement.  Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c)  Subject to paragraph (1) of subsection (a) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

Laws 1961, p. 123, § 4202; Laws 1991, c. 117, § 106, eff. Jan. 1, 1992.

§12A4203.  Effect of Instructions.

EFFECT OF INSTRUCTIONS

Subject to Article 3 of this title concerning conversion of instruments (Section 3-420 of this title) and restrictive indorsements (Section 3-206 of this title), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

Laws 1961, p. 124, § 4203; Laws 1991, c. 117, § 107, eff. Jan. 1, 1992.

§12A4204.  Methods of Sending and Presenting; Sending Directly to Payor Bank.

METHODS OF SENDING AND PRESENTING;

SENDING DIRECTLY TO PAYOR BANK

(a)  A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b)  A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c)  Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

Laws 1961, p. 124, § 4204; Laws 1991, c. 117, § 108, eff. Jan. 1, 1992.

§12A4205.  Depositary Bank Holder of Unindorsed Item.

DEPOSITARY BANK HOLDER OF UNINDORSED ITEM

If a customer delivers an item to a depositary bank for collection:

(1)  The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302 of this title, it is a holder in due course; and

(2)  The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

Laws 1961, p. 124, § 4205; Laws 1991, c. 117, § 109, eff. Jan. 1, 1992.

§12A4206.  Transfer Between Banks.

TRANSFER BETWEEN BANKS

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

Laws 1961, p. 124, § 4206; Laws 1991, c. 117, § 110, eff. Jan. 1, 1992.

§12A4207.  Transfer Warranties.

TRANSFER WARRANTIES

(a)  A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (subsection (a) of Section 3-305 of this title) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b)  If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407 of this title.  The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith.  A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c)  A person to whom the warranties under subsection (a) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d)  The warranties stated in subsection (a) of this section cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e)  A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Laws 1961, p. 124, § 4207; Laws 1991, c. 117, § 111, eff. Jan. 1, 1992.

§12A4208.  Presentment Warranties.

PRESENTMENT WARRANTIES

(a)  If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b)  A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment.  In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach.  The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment.  If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c)  If a drawee asserts a claim for breach of warranty under subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 of this title or the drawer is precluded under Section 3-406 or 4-406 of this title from asserting against the drawee the unauthorized indorsement or alteration.

(d)  If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item.  The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e)  The warranties stated in subsections (a) and (d) of this section cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f)  A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Laws 1961, p. 125, § 4208; Laws 1991, c. 117, § 112, eff. Jan. 1, 1992.

§12A4209.  Encoding and Retention Warranties.

ENCODING AND RETENTION WARRANTIES

(a)  A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded.  If the customer of a depositary bank encodes, that bank also makes the warranty.

(b)  A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement.  If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c)  A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

Laws 1961, p. 126, § 4209; Laws 1991, c. 117, § 113, eff. Jan. 1, 1992.

§12A-4-210.  Security interest of collecting bank in items, accompanying documents and proceeds.

SECURITY INTEREST OF COLLECTING BANK IN ITEMS,

ACCOMPANYING DOCUMENTS AND PROCEEDS

(a)  A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1)  In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2)  In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3)  If it makes an advance on or against the item.

(b)  If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either.  For the purpose of this section, credits first given are first withdrawn.

(c)  Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds.  So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9 of this title, but:

(1)  No security agreement is necessary to make the security interest enforceable (subparagraph (A) of paragraph (3) of subsection (b) of Section 19203 of this title);

(2)  No filing is required to perfect the security interest; and

(3)  The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

Added by Laws 1961, p. 126, § 4-210.  Amended by Laws 1991, c. 117, § 114, eff. Jan. 1, 1992; Laws 2000, c. 371, § 157, eff. July 1, 2001; Laws 2005, c. 140, § 57, eff. Jan. 1, 2006.

§12A4211.  When Bank Gives Value for Purposes of Holder In Due Course.

WHEN BANK GIVES VALUE FOR PURPOSES OF HOLDER IN DUE COURSE

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 of this title on what constitutes a holder in due course.

Laws 1961, p. 126, § 4211; Laws 1991, c. 117, § 115, eff. Jan. 1, 1992.

§12A4212.  Presentment by Notice of Item Not Payable By, Through, or At Bank; Liability of Drawer or Indorser.

PRESENTMENT BY NOTICE OF ITEM NOT PAYABLE BY, THROUGH, OR AT BANK;

LIABILITY OF DRAWER OR INDORSER

(a)  Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment.  The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b)  If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 of this title is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

Laws 1961, p. 127, § 4212; Laws 1991, c. 117, § 116, eff. Jan. 1, 1992.

§12A4213.  Medium and Time of Settlement by Bank.

MEDIUM AND TIME OF SETTLEMENT BY BANK

(a)  With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement.  In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection (a) of Section 4A-406 of this title to the person receiving settlement.

(b)  If the tender of settlement is not by a medium authorized by subsection (a) of this section or the time of settlement is not fixed by subsection (a) of this section, no settlement occurs until the tender or settlement is accepted by the person receiving settlement.

(c)  If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d)  If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is make by the bank receiving settlement if there are funds available in the account for the amount of the item.

Laws 1961, p. 127, § 4213; Laws 1991, c. 117, § 117, eff. Jan. 1, 1992.

§12A4214.  Right of Charge-Back or Refund; Liability of Collecting Bank; Return of Item.

RIGHT OF CHARGE-BACK OR REFUND;

LIABILITY OF COLLECTING BANK; RETURN OF ITEM

(a)  If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts.  If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay.  These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b)  A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c)  A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301 of this title).

(d)  The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e)  A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f)  If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

Laws 1961, p. 128, § 4214; Laws 1991, c. 117, § 118, eff. Jan. 1, 1992.

§12A-4-215.  Final Payment of Item by Payor Bank; When Provisional Debits and Credits Become Final; When Certain Credits Become Available for Withdrawal.

FINAL PAYMENT OF ITEM BY PAYOR BANK; WHEN

PROVISIONAL DEBITS AND CREDITS BECOME FINAL;

WHEN CERTAIN CREDITS BECOME AVAILABLE FOR WITHDRAWAL

(a)  An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b)  If provisional settlement for an item does not become final, the item is not finally paid.

(c)  If provisional settlement for an item between the presenting and payor banks is made through a clearing-house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d)  If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e)  Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f)  Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

Added by Laws 1991, c. 117, § 119, eff. Jan. 1, 1992.

§12A-4-216.  Insolvency and Preference.

INSOLVENCY AND PREFERENCE

(a)  If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b)  If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c)  If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d)  If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

Added by Laws 1991, c. 117, § 120, eff. Jan. 1, 1992.

§12A4301.  Deferred Posting; Recovery of Payment by Return of Items; Time of Dishonor; Return of Items by Payor Bank.

DEFERRED POSTING; RECOVERY OF PAYMENT BY RETURN OF ITEMS;

TIME OF DISHONOR; RETURN OF ITEMS BY PAYOR BANK

(a)  If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) Returns the item; or

(2) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b)  If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a) of this section.

(c)  Unless previous notice of dishonor has been sent an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d)  An item is returned:

(1) As to an item presented through a clearing-house, when it is delivered to the presenting or last collecting bank or to the clearing-house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

Laws 1961, p. 128, § 4301; Laws 1991, c. 117, § 121, eff. Jan. 1, 1992.

§12A4302.  Payor Bank's Responsibility for Late Return of Item.

PAYOR BANK'S RESPONSIBILITY FOR LATE RETURN OF ITEM

(a)  If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b)  The liability of a payor bank to pay an item pursuant to subsection (a) of this section is subject to defenses based on breach of presentment warranty (Section 4-208 of this title) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

Laws 1961, p. 129, § 4302; Laws 1991, c. 117, § 122, eff. Jan. 1, 1992.

§12A4303.  When Items Subject to Notice, StopPayment Order, Legal Process, or Setoff; Order in Which Items May be Charged or Certified.

WHEN ITEMS SUBJECT TO NOTICE, STOP-PAYMENT ORDER,

LEGAL PROCESS, OR SETOFF; ORDER IN WHICH ITEMS

MAY BE CHARGED OR CERTIFIED

(a)  Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to   revoke the settlement under statute, clearing-house   rule, or agreement;

(4) The bank becomes accountable for the amount of the item under Section 4302 of this title dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one (1) hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b)  Subject to subsection (a) of this section, items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

Laws 1961, p. 129, § 4303; Laws 1991, c. 117, § 123, eff. Jan. 1, 1992.

§12A4401.  When Bank May Charge Customer's Account.

WHEN BANK MAY CHARGE CUSTOMER'S ACCOUNT

(a)  A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft.  An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b)  A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c)  A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty.  The notice is effective for the period stated in subsection (b) of Section 4-403 of this title for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 4-303 of this title.  If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act.  The loss may include damages for dishonor or subsequent items under Section 4-402 of this title.

(d)  A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

Laws 1961, p. 129, § 4401; Laws 1991, c. 117, § 124, eff. Jan. 1, 1992.

§12A4402.  Bank's Liability to Customer for Wrongful Dishonor; Time for Determining Insufficiency of Account.

BANK'S LIABILITY TO CUSTOMER FOR WRONGFUL DISHONOR;

TIME FOR DETERMINING INSUFFICIENCY OF ACCOUNT

(a)  Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b)  A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item.  Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages.  Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c)  A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based and may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one (1) determination need be made.  If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

Laws 1961, p. 129, § 4402; Laws 1991, c. 117, § 125, eff. Jan. 1, 1992.

§12A4403.  Customer's Right to Stop Payment; Burden of Proof of Loss.

CUSTOMER'S RIGHT TO STOP PAYMENT; BURDEN OF PROOF OF LOSS

(a)  A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 4303 of this title.  If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b)  A stop-payment order is effective for six (6) months, but it lapses after fourteen (14) calendar days if the original order was oral and was not confirmed in writing within that period.  A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c)  The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer.  The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 4-402 of this title.

Laws 1961, p. 130, § 4403; Laws 1991, c. 117, § 126, eff. Jan. 1, 1992.

§12A4404.  Bank Not Obligated to Pay Check More Than Six Months Old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six (6) months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

Laws 1961, p. 130, § 4404.

§12A4405.  Death or Incompetence of Customer.

DEATH OR INCOMPETENCE OF CUSTOMER

(a)  A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence.  Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b)  Even with knowledge, a bank may for ten (10) days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

Laws 1961, p. 130, § 4405; Laws 1991, c. 117, § 127, eff. Jan. 1, 1992.

§12A4406.  Customer's Duty to Discover and Report Unauthorized Signature or Alteration.

CUSTOMER'S DUTY TO DISCOVER AND REPORT

UNAUTHORIZED SIGNATURE OR ALTERATION

(a)  A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid.  The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b)  If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven (7) years after receipt of the items.  A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c)  If a bank sends or makes available a statement of account or items pursuant to subsection (a) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized.  If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d)  If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c) of this section, the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty (30) days, in which to examine the item or statement of account and notify the bank.

(e)  If subsection (d) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) of this section and the failure of the bank to exercise ordinary care contributed to the loss.  If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) of this section does not apply.

(f)  Without regard to care or lack of care of either the customer or the bank, a customer who does not within one (1) year after the statement or items are made available to the customer (subsection (a) of this section) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration.  If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 of this title with respect to the unauthorized signature or alteration to which the preclusion applies.

Laws 1961, p. 130, § 4406; Laws 1991, c. 117, § 128, eff. Jan. 1, 1992.

§12A4407.  Payor Bank's Right to Subrogation on Improper Payment.

PAYOR BANK'S RIGHT TO SUBROGATION ON IMPROPER PAYMENT

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) Of any holder in due course on the item against the drawer or maker;

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction of which the item arose.

Laws 1961, p. 131, § 4407; Laws 1991, c. 117, § 129, eff. Jan. 1, 1992.

§12A4501.  Handling of Documentary Drafts; Duty to Send for Presentment and to Notify Customer of Dishonor.

HANDLING OF DOCUMENTARY DRAFTS; DUTY TO SEND FOR PRESENTMENT

AND TO NOTIFY CUSTOMER OF DISHONOR

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

Laws 1961, p. 131, § 4501; Laws 1991, c. 117, § 130, eff. Jan. 1, 1992.

§12A4502.  Presentment of "On Arrival" Drafts.

PRESENTMENT OF "ON ARRIVAL" DRAFTS

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired.  Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

Laws 1961, p. 131, § 4502; Laws 1991, c. 117, § 131, eff. Jan. 1, 1992.

§12A4503.  Responsibility of Presenting Bank for Documents and Goods; Report of Reasons for Dishonor; Referee in Case of Need.

RESPONSIBILITY OF PRESENTING BANK FOR DOCUMENTS AND GOODS;

REPORT OF REASONS FOR DISHONOR; REFEREE IN CASE OF NEED

Unless otherwise instructed and except as provided in Article 5 of this title, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

Laws 1961, p. 131, § 4503; Laws 1991, c. 117, § 132, eff. Jan. 1, 1992.

§12A4504.  Privilege of Presenting Bank to Deal With Goods; Security Interest for Expenses.

PRIVILEGE OF PRESENTING BANK TO DEAL WITH GOODS;

SECURITY INTEREST FOR EXPENSES

(a)  A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b)  For its reasonable expenses incurred by action under subsection (a) of this section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

Laws 1961, p. 131, § 4504; Laws 1991, c. 117, § 133, eff. Jan. 1, 1992.

§12A-4A-101.  Short title.

SHORT TITLE

This Article, Sections 1 through 38 of this act, shall be known and may be cited as the Uniform Commercial Code - Funds Transfers.

Added by Laws 1990, c. 110, § 1, eff. July 1, 1991.

§12A-4A-102.  Subject matter.

SUBJECT MATTER

Except as otherwise provided in Section 8 of this act, this Article applies to funds transfers defined in Section 4 of this act.

Added by Laws 1990, c. 110, § 2, eff. July 1, 1991.

§12A-4A-103.  Payment order - Definitions.

PAYMENT ORDER - DEFINITIONS

(a)  In this Article:

(1)  "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2)  "Beneficiary" means the person to be paid by the beneficiary's bank.

(3)  "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4)  "Receiving bank"  means the bank to which the sender's instruction is addressed.

(5)  "Sender" means the person giving the instruction to the receiving bank.

(b)  If an instruction complying with paragraph (1) of subsection (a) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c)  A payment order is issued when it is sent to the receiving bank.

Added by Laws 1990, c. 110, § 3, eff. July 1, 1991.

§12A-4A-104.  Funds transfer - Definitions.

FUNDS TRANSFER - DEFINITIONS

In this Article:

(a)  "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order.  The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order.  A fund  transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b)  "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c)  "Originator" means the sender of the first payment order in a funds transfer.

(d)  "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

Added by Laws 1990, c. 110, § 4, eff. July 1, 1991.

§12A-4A-105.  Other definitions.

OTHER DEFINITIONS

(a)  In this Article:

(1)  "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank.  If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2)  "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.  A branch or separate office of a bank is a separate bank for purposes of this Article.

(3)  "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4)  "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5)  "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6)  "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7)  "Prove" with respect to a fact means to meet the burden of establishing the fact as provided in paragraph 8 of Section 1-201 of Title 12A of the Oklahoma Statutes.

(b)  Other definitions applying to this Article and the sections in which they appear are:

"Acceptance" Section 4A-209

"Beneficiary" Section 4A-103

"Beneficiary's bank" Section 4A-103

"Executed" Section 4A-301

"Execution date" Section 4A-301

"Funds transfer" Section 4A-104

"Funds-transfer system rule" Section 4A-501

"Intermediary bank" Section 4A-104

"Originator" Section 4A-104

"Originator's bank" Section 4A-104

"Payment by beneficiary's bank

to beneficiary" Section 4A-405

"Payment by originator to

beneficiary" Section 4A-406

"Payment by sender

to receiving bank" Section 4A-403

"Payment date" Section 4A-401

"Payment order" Section 4A-103

"Receiving bank" Section 4A-103

"Security procedure" Section 4A-201

"Sender" Section 4A-103

(c)  The following definitions in Article 4 of Title 12A of the Oklahoma Statutes apply to this Article:

"Clearing house" Section 4-104

"Item" Section 4-104

"Suspends payments" Section 4-104

(d)  In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

Added by Laws 1990, c. 110, § 5, eff. July 1, 1991.

§12A-4A-106.  Time payment order is received.

TIME PAYMENT ORDER IS RECEIVED

(a)  The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202 of this title.  A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders.  Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments.  A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders.  If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b)  If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

Added by Laws 1990, c. 110, § 6, eff. July 1, 1991.  Amended by Laws 2005, c. 139, § 34, eff. Jan. 1, 2006.

§12A-4A-107.  Federal reserve regulations and operating circulars.

FEDERAL RESERVE REGULATIONS AND OPERATING CIRCULARS

Regulations of the board of governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

Added by Laws 1990, c. 110, § 7, eff. July 1, 1991.

§12A-4A-108.  Exclusion of consumer transactions governed by federal law.

EXCLUSION OF CONSUMER TRANSACTIONS GOVERNED BY FEDERAL LAW

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. Section 1693 et seq.) as amended from time to time.

Added by Laws 1990, c. 110, § 8, eff. July 1, 1991.

§12A-4A-201.  Security procedure.

SECURITY PROCEDURE

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication.  A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices.  Comparisons of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Added by Laws 1990, c. 110, § 9, eff. July 1, 1991.

§12A-4A-202.  Authorized and verified payment orders.

AUTHORIZED AND VERIFIED PAYMENT ORDERS

(a)  A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b)  If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.  The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c)  Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated.  A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d)  The term "sender" in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e)  This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f)  Except as provided in this section and in paragraph (1) of subsection (a) of Section 11 of this act rights and obligations arising under this section or Section 11 of this act may not be varied by agreement.

Added by Laws 1990, c. 110, § 10, eff. July 1, 1991.

§12A-4A-203.  Unenforceability of certain verified payment orders.

UNENFORCEABILITY OF CERTAIN VERIFIED PAYMENT ORDERS

(a)  If an accepted payment order is not, under subsection (a) of Section 10 of this act, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to subsection (b) of Section 10 of this act, the following rules apply:

(1)  By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2)  The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.  Information includes any access device, computer software, or the like.

(b)  This section applies to amendments of payment orders to the same extent it applies to payment orders.

Added by Laws 1990, c. 110, § 11, eff. July 1, 1991.

§12A-4A-204.  Refund of payment and duty of customer to report with respect to unauthorized payment order.

REFUND OF PAYMENT AND DUTY OF CUSTOMER TO REPORT WITH RESPECT TO UNAUTHORIZED PAYMENT ORDER

(a)  If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 4A-202 of this title, or (ii) not enforceable, in whole or in part, against the customer under Section 4A-203 of this title, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund.  However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order.  The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b)  Reasonable time under subsection (a) of this section may be fixed by agreement as stated in subsection (b) of Section 15 of this act, but the obligation of a receiving bank to refund payment as stated in subsection (a) of this section may not otherwise be varied by agreement.

Added by Laws 1990, c. 110, § 12, eff. July 1, 1991.  Amended by Laws 2005, c. 139, § 35, eff. Jan. 1, 2006.

§12A-4A-205.  Erroneous payment orders.

ERRONEOUS PAYMENT ORDERS

(a)  If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1)  If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 14 of this act complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3) of this subsection.

(2)  If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a) of this section, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3)  If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender.  In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b)  If (i) the sender of an erroneous payment order described in subsection (a) of this section is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety (90) days, after the bank's notification was received by the sender.  If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c)  This section applies to amendments to payment orders to the same extent it applies to payment orders.

Added by Laws 1990, c. 110, § 13, eff. July 1, 1991.

§12A-4A-206.  Transmission of payment order through funds-transfer or other communication system.

TRANSMISSION OF PAYMENT ORDER THROUGH FUNDS-TRANSFER OR OTHER COMMUNICATION SYSTEM

(a)  If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank.  If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system.  This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b)  This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

Added by Laws 1990, c. 110, § 14, eff. July 1, 1991.

§12A-4A-207.  Misdescription of beneficiary.

MISDESCRIPTION OF BENEFICIARY

(a)  Subject to subsection (b) of this section, if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b)  If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1)  Except as otherwise provided in subsection (c) of this section, if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order.  The beneficiary's bank need not determine whether the name and number refer to the same person.

(2)  If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer.  If no person has rights as beneficiary, acceptance of the order cannot occur.

(c)  If (i) a payment order described in subsection (b) of this section is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by paragraph (1) of subsection (b) of this section, the following rules apply:

(1)  If the originator is a bank, the originator is obliged to pay its order.

(2)  If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary.  Proof of notice may be made by any admissible evidence.  The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d)  In a case governed by paragraph (1) of subsection (b) of this section, if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1)  If the originator is obliged to pay its payment order as stated in subsection (c) of this section, the originator has the right to recover.

(2)  If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

Added by Laws 1990, c. 110, § 15, eff. July 1, 1991.

§12A-4A-208.  Misdescription of intermediary bank or beneficiary's bank.

MISDESCRIPTION OF INTERMEDIARY BANK OR BENEFICIARY'S BANK

(a)  This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1)  The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2)  The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b)  This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1)  If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons.  The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank.  The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2)  If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (1) of subsection (b) of this section, as though the sender were a bank.  Proof of notice may be made by any admissible evidence.  The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3)  Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons.  The receiving bank need not determine whether the name and number refer to the same person.

(4)  If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in paragraph (1) of subsection (a) of Section 22 of this act.

Added by Laws 1990, c. 110, § 16, eff. July 1, 1991.

§12A-4A-209.  Acceptance of payment order.

ACCEPTANCE OF PAYMENT ORDER

(a)  Subject to subsection (d) of this section, a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b)  Subject to subsections (c) and (d) of this section, a beneficiary's bank accepts a payment order at the earliest of the following times:

(1)  When the bank (i) pays the beneficiary as stated in subsection (a) or (b) of Section 30 of this act, or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2)  When the bank receives payment of the entire amount of the sender's order pursuant to paragraph (1) or (2) of subsection (a) of Section 28 of this act; or

(3)  The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later.  If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day.  If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c)  Acceptance of a payment order cannot occur before the order is received by the receiving bank.  Acceptance does not occur under paragraph (2) or (3) of subsection (b) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d)  A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank.  If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to subsection (b) of Section 19 of this act, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

Added by Laws 1990, c. 110, § 17, eff. July 1, 1991.

§12A-4A-210.  Rejection of payment order.

REJECTION OF PAYMENT ORDER

(a)  A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing.  A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order.  Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances.  If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received.  If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b)  This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order.  If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to subsection (d) of Section 19 of this act or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day.  If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c)  If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d)  Acceptance of a payment order precludes a later rejection of the order.  Rejection of a payment order precludes a later acceptance of the order.

Added by Laws 1990, c. 110, § 18, eff. July 1, 1991.

§12A-4A-211.  Cancellation and amendment of payment order.

CANCELLATION AND AMENDMENT OF PAYMENT ORDER

(a)  A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing.  If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b)  Subject to subsection (a) of this section, a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c)  After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1)  With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2)  With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.  If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d)  An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e)  A canceled payment order cannot be accepted.  If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance.  Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f)  Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g)  A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h)  A funds-transfer system rule is not effective to the extent it conflicts with paragraph (2) of subsection (c) of this section.

Added by Laws 1990, c. 110, § 19, eff. July 1, 1991.

§12A-4A-212.  Liability and duty of receiving bank regarding unaccepted payment.

LIABILITY AND DUTY OF RECEIVING BANK REGARDING UNACCEPTED PAYMENT ORDER

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement.  Liability based on acceptance arises only when acceptance occurs as stated in Section 17 of this act, and liability is limited to that provided in this Article.  A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

Added by Laws 1990, c. 110, § 20, eff. July 1, 1991.

§12A-4A-301.  Execution and execution date.

EXECUTION AND EXECUTION DATE

(a)  A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank.  A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b)  "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order.  The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received.  If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Added by Laws 1990, c. 110, § 21, eff. July 1, 1991.

§12A-4A-302.  Obligations of receiving bank in execution of payment order.

OBLIGATIONS OF RECEIVING BANK IN EXECUTION OF PAYMENT ORDER

(a)  Except as provided in subsections (b) through (d) of this section, if the receiving bank accepts a payment order pursuant to subsection (a) of Section 17 of this act, the bank has the following obligations in executing the order:

(1)  The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer.  If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator.  An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2)  If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly.  If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b)  Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank.  A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c)  Unless paragraph (2) of subsection (a) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances.  If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d)  Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

Added by Laws 1990, c. 110, § 22, eff. July 1, 1991.

§12A-4A-303.  Erroneous execution of payment order.

ERRONEOUS EXECUTION OF PAYMENT ORDER

(a)  A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under subsection (e) of Section 27 of this act if that subsection is otherwise satisfied.  The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b)  A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under subsection (c) of Section 27 of this act if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order.  If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order.  This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c)  If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued.  The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

Added by Laws 1990, c. 110, § 23, eff. July 1, 1991.

§12A-4A-304.  Duty of sender to report erroneously executed payment order.

DUTY OF SENDER TO REPORT ERRONEOUSLY EXECUTED PAYMENT ORDER

If the sender of a payment order that is erroneously executed as stated in Section 23 of this act receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the notification from the bank was received by the sender.  If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under subsection (d) of Section 27 of this act for the period before the bank learns of the execution error.  The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

Added by Laws 1990, c. 110, § 24, eff. July 1, 1991.

§12A-4A-305.  Liability for late or improper execution or failure to execute payment order.

LIABILITY FOR LATE OR IMPROPER EXECUTION OR FAILURE TO

EXECUTE PAYMENT ORDER

(a)  If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 22 of this act results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution.  Except as provided in subsection (c) of this section, additional damages are not recoverable.

(b)  If execution of a payment order by a receiving bank in breach of Section 22 of this act results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a) of this section, resulting from the improper execution.  Except as provided in subsection (c) of this section, additional damages are not recoverable.

(c)  In addition to the amounts payable under subsections (a) and (b) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d)  If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute.  Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e)  Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) of this section is made and refused before an action is brought on the claim.  If a claim is made for breach of an agreement under subsection (d) of this section and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) of this section is made and refused before an action is brought on the claim.

(f)  Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) of this section may not be varied by agreement.

Added by Laws 1990, c. 110, § 25, eff. July 1, 1991.

§12A-4A-401.  Payment date.

PAYMENT DATE

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank.  The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Added by Laws 1990, c. 110, § 26, eff. July 1, 1991.

§12A-4A-402.  Obligation of sender to pay receiving bank.

OBLIGATION OF SENDER TO PAY RECEIVING BANK

(a)  This section is subject to Sections 13 and 15 of this act.

(b)  With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c)  This subsection is subject to subsection (e) of this section and to Section 23 of this act.  With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order.  Payment by the sender is not due until the execution date of the sender's order.  The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d)  If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay.  Except as provided in Sections 12 and 24 of this act, interest is payable on the refundable amount from the date of payment.

(e)  If a funds transfer is not completed as stated in subsection (c) of this section and an intermediary bank is obliged to refund payment as stated in subsection (d) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in paragraph (1) of subsection (a) of Section 22 of this act, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted.  The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d) of this section.

(f)  The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) of this section may not be varied by agreement.

Added by Laws 1990, c. 110, § 27, eff. July 1, 1991.

§12A-4A-403.  Payment by sender to receiving bank.

PAYMENT BY SENDER TO RECEIVING BANK

(a)  Payment of the sender's obligation under Section 27 of this act to pay the receiving bank occurs as follows:

(1)  If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2)  If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3)  If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b)  If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.  The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.  The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system.  The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c)  If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 27 of this act will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank.  To the extent of the setoff, each bank has made payment to the other.

(d)  In a case not covered by subsection (a) of this section, the time when payment of the sender's obligation under subsections (b) or (c) of Section 27 of this act occurs is governed by applicable principles of law that determine when an obligation is satisfied.

Added by Laws 1990, c. 110, § 28, eff. July 1, 1991.

§12A-4A-404.  Obligation of beneficiary's bank to pay and give notice to beneficiary.

OBLIGATION OF BENEFICIARY'S BANK TO PAY AND GIVE NOTICE TO BENEFICIARY

(a)  Subject to subsection (e) of Section 19 and subsections (d) and (e) of Section 30 of this act, if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order.  Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day.  If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b)  If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date.  If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order.  Notice may be given by first class mail or any other means reasonable in the circumstances.  If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank.  No other damages are recoverable.  Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c)  The right of a beneficiary to receive payment and damages as stated in subsection (a) of this section may not be varied by agreement or a funds-transfer system rule.  The right of a beneficiary to be notified as stated in subsection (b) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

Added by Laws 1990, c. 110, § 29, eff. July 1, 1991.

§12A-4A-405.  Payment by beneficiary's bank to beneficiary.

PAYMENT BY BENEFICIARY'S BANK TO BENEFICIARY

(a)  If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under subsection (a) of Section 29 of this act occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b)  If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under subsection (a) of Section 29 of this act occurs is governed by principles of law that determine when an obligation is satisfied.

(c)  Except as stated in subsections (d) and (e) of this section, if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d)  A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted.  A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted.  If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 31 of this act.

(e)  This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations.  If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 31 of this act, and (iv) subject to subsection (e) of Section 27 of this act, each sender in the funds transfer is excused from its obligation to pay its payment order under subsection (c) of Section 27 of this act because the funds transfer has not been completed.

Added by Laws 1990, c. 110, § 30, eff. July 1, 1991.

§12A-4A-406.  Payment by originator to beneficiary; discharge of underlying obligation.

PAYMENT BY ORIGINATOR TO BENEFICIARY; DISCHARGE OF  UNDERLYING OBLIGATION

(a)  Subject to subsection (e) of Section 19 and subsections (d) and (e) of Section 30 of this act, the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b)  If payment under subsection (a) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.  If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under subsection (a) of Section 29 of this act.

(c)  For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d)  Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

Added by Laws 1990, c. 110, § 31, eff. July 1, 1991.

§12A-4A-501.  Variation by agreement and effect of funds-transfer system rule.

VARIATION BY AGREEMENT AND EFFECT OF FUNDS-TRANSFER SYSTEM RULE

(a)  Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b)  "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.  Except as otherwise provided in this Article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule.  A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in subsection (c) of Section 29, subsection (d) of Section 30, and subsection (c) of Section 38 of this act.

Added by Laws 1990, c. 110, § 32, eff. July 1, 1990.

§12A-4A-502.  Creditor process served on receiving bank; setoff by beneficiary's bank.

CREDITOR PROCESS SERVED ON RECEIVING BANK; SETOFF BY BENEFICIARY'S BANK

(a)  As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b)  This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank.  For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c)  If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1)  The bank may credit the beneficiary's account.  The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2)  The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3)  If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d)  Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary.  Any other bank served with the creditor process is not obliged to act with respect to the process.

Added by Laws 1990, c. 110, § 33, eff. July 1, 1991.

§12A-4A-503.  Injunction or restraining order with respect to funds transfer.

INJUNCTION OR RESTRAINING ORDER WITH RESPECT TO FUNDS TRANSFER

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.  A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

Added by Laws 1990, c. 110, § 34, eff. July 1, 1991.

§12A-4A-504.  Order in which items and payment orders may be charged to account; order of withdrawals from account.

ORDER IN WHICH ITEMS AND PAYMENT ORDERS MAY BE CHARGED TO ACCOUNT; ORDER OF WITHDRAWALS FROM ACCOUNT

(a)  If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b)  In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

Added by Laws 1990, c. 110, § 35, eff. July 1, 1991.

§12A-4A-505.  Preclusion of objection to debit of customer's account.

PRECLUSION OF OBJECTION TO DEBIT OF CUSTOMER'S ACCOUNT

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within (1) one year after the notification was received by the customer.

Added by Laws 1990, c. 110, § 36, eff. July 1, 1991.

§12A-4A-506.  Rate of interest.

RATE OF INTEREST

(a)  If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b)  If the amount of interest is not determined by an agreement or rule as stated in subsection (a) of this section, the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable.  The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty (360).  The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate.  If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

Added by Laws 1990, c. 110, § 37, eff. July 1, 1991.

§12A-4A-507.  Choice of law.

CHOICE OF LAW

(a)  The following rules apply unless the affected parties otherwise agree or subsection (c) of this section applies:

(1)  The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2)  The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3)  The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b)  If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c)  A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.  A choice of law made pursuant to clause (i) is binding on participating banks.  A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order.  The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system.  The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d)  In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c) of this section, the agreement under subsection (b) of this section prevails.

(e)  If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

Added by laws 1990, c. 110, § 38, eff. July 1, 1991.

§12A-4A-551.  Validity of prior transactions.

Transactions validly entered into before the effective date of this act and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this act as though such repeal or amendment has not occurred.

Added by Laws 1990, c. 110, § 39, eff. July 1, 1991.

§12A5101.  Short Title.

This article shall be known and may be cited as Uniform Commercial Code  Letters of Credit.

Laws 1961, p. 132, § 5101.

§12A-5-102.  Definitions.

Definitions.

(a)  In this article:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended;

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued.  The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer;

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored.  The term includes a person to whom drawing rights have been transferred under a transferable letter of credit;

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another;

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit;

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion:

(i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in subsection (e) of Section 5-108 of this title; and

(ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit.

A document may not be oral;

(7) "Good faith" means honesty in fact in the conduct or transaction concerned;

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value.  Unless the letter of credit otherwise provides, "honor" occurs:

(i) upon payment;

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance;

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes;

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of Section 5-104 of this title by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value;

(11) "Nominated person" means a person whom the issuer:

(i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and

(ii) undertakes by agreement or custom and practice to reimburse;

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit;

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person;

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b)  Definitions in other articles of this title applying to this article and the sections in which they appear are:

"Accept or "Acceptance" Section 3-409.

"Value" Sections 3-303 and 4-2ll.

(c)  Article 1 of this title contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.

Added by Laws 1961, p. 132, § 5-102.  Amended by Laws 1996, c. 56, § 1, eff. Jan. 1, 1997.

§12A-5-103.  Scope.

Scope.

(a)  This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b)  The statement of a rule in this article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c)  With the exception of this subsection, subsections (a) and (d) of this section, paragraphs (9) and (10) of subsection (a) of Section 5-102 of this title, subsection (d) of Section 5-106 of this title, and subsection (d) of Section 5-114 of this title, and except to the extent prohibited in Section 15 of this act and subsection (d) of Section 5-117 of this title, the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking.  A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d)  Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

Added by Laws 1961, p. 132, § 5-103.  Amended by Laws 1994, c. 46, § 5, eff. Sept. 1, 1994; Laws 1996, c. 56, § 2, eff. Jan. 1, 1997; Laws 2005, c. 139, § 36, eff. Jan. 1, 2006.

§12A-5-104.  Formal Requirements.

Formal Requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated:

(1) By a signature; or

(2) In accordance with the agreement of the parties or the standard practice referred to in subsection (e) of Section 5-108 of this title.

Added by Laws 1961, p. 133, § 5-104.  Amended by Laws 1996, c. 56, § 3, eff. Jan. 1, 1997.

§12A-5-105.  Consideration.

Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

Added by Laws 1961, p. 133, § 5-105.  Amended by Laws 1996, c. 56, § 4, eff. Jan. 1, 1997.

§12A-5-106.  Issuance, Amendment, Cancellation, and Duration.

Issuance, Amendment, Cancellation, and Duration.

(a)  A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary.  A letter of credit is revocable only if it so provides.

(b)  After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c)  If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one (1) year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d)  A letter of credit that states that it is perpetual expires five (5) years after its stated date of issuance, or if none is stated, after the date on which it is issued.

Added by Laws 1961, p. 133, § 5-106.  Amended by Laws 1996, c. 56, § 5, eff. Jan. 1, 1997.

§12A-5-107.  Confirmer, Nominated Person, and Adviser.

Confirmer, Nominated Person, and Adviser.

(a)  A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation.  The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b)  A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c)  A person requested to advise may decline to act as an adviser.  An adviser that is not a confirmer is not obligated to honor or give value for a presentation.  An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise.  Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d)  A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c) of this section.  The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

Added by Laws 1961, p. 133, § 5-107.  Amended by Laws 1996, c. 56, § 6, eff. Jan. 1, 1997.

§12A-5-108.  Issuer's Rights and Obligations.

Issuer's Rights and Obligations.

(a)  Except as otherwise provided in Section 5-109 of this title, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit.  Except as otherwise provided in Section 5-113 of this title and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b)  An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven (7) business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(c)  Except as otherwise provided in subsection (d) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d)  Failure to give the notice specified in subsection (b) of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in subsection (a) of Section 5-109 of this title or expiration of the letter of credit before presentation.

(e)  An issuer shall observe standard practice of financial institutions that regularly issue letters of credit.  Determination of the issuer's observance of the standard practice is a matter of interpretation for the court.  The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f)  An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) An act or omission of others; or

(3) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e) of this section.

(g)  If an undertaking constituting a letter of credit under paragraph (10) of subsection (a) of Section 5-102 of this title contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h)  An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i)  An issuer that has honored a presentation as permitted or required by this article:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415 of this title;

(4) Except as otherwise provided in Sections 5-110 and 5-117 of this title, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

Added by Laws 1961, p. 133, § 5-108.  Amended by Laws 1996, c. 56, § 7, eff. Jan. 1, 1997.

§12A-5-109.  Fraud and Forgery.

Fraud and Forgery.

(a)  If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) The issuer shall honor the presentation, if honor is demanded by:

(i) a nominated person who has given value in good faith and without notice of forgery or material fraud;

(ii) a confirmer who has honored its confirmation in good faith;

(iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or

(iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b)  If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) All of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under paragraph (1) of subsection (a) of this section.

Added by Laws 1961, p. 134, § 5-109.  Amended by Laws 1996, c. 56, § 8, eff. Jan. 1, 1997.

§12A-5-110.  Warranties.

Warranties.

(a)  If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in subsection (a) of Section 5-109 of this title; and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b)  The warranties in subsection (a) of this section are in addition to warranties arising under Articles III, IV, VII and VIII of this title because of the presentation or transfer of documents covered by any of those articles.

Added by Laws 1961, p. 134, § 5-110.  Amended by Laws 1996, c. 56, § 9, eff. Jan. 1, 1997.

§12A-5-111.  Remedies.

Remedies.

(a)  If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation.  If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer.  In either case, the claimant may also recover incidental but not consequential damages.  The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection.  If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided.  The issuer has the burden of proving the amount of damages avoided.  In the case of repudiation the claimant need not present any document.

(b)  If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c)  If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.  To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b) of this section.

(d)  An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e)  Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f)  Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

Added by Laws 1961, p. 134, § 5-111.  Amended by Laws 1996, c. 56, § 10, eff. Jan. 1, 1997.

§12A-5-112.  Transfer of Letter of Credit.

Transfer of Letter of Credit.

(a)  Except as otherwise provided in Section 5-113 of this title, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b)  Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in subsection (e) of Section 5-108 of this title or is otherwise reasonable under the circumstances.

Added by Laws 1961, p. 135, § 5-112.  Amended by Laws 1996, c. 56, § 11, eff. Jan. 1, 1997.

§12A-5-113.  Transfer by Operation of Law.

Transfer by Operation of Law.

(a)  A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b)  A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary.  Except as otherwise provided in subsection (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in subsection (e) of Section 5-108 of this title or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c)  An issuer is not obligated to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d)  Honor of a purported successor's apparently complying presentation under subsection (a) or (b) of this section has the consequences specified in subsection (i) of Section 5-108 of this title even if the purported successor is not the successor of a beneficiary.  Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109 of this title.

(e)  An issuer whose rights of reimbursement are not covered by subsection (d) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b) of this section.

(f)  A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

Added by Laws 1961, p. 135, § 5-113.  Amended by Laws 1996, c. 56, § 12, eff. Jan. 1, 1997.

§12A-5-114.  Assignment of Proceeds.

Assignment of Proceeds.

(a)  In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit.  The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b)  A beneficiary may assign its right to part or all of the proceeds of a letter of credit.  The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c)  An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d)  An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e)  Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f)  Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person.  The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 of this title or other law.  Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 of this title or other law.

Added by Laws 1961, p. 135, § 5-114.  Amended by Laws 1984, c. 76, § 2, eff. Nov. 1, 1984; Laws 1995, c. 242, § 55, eff. Feb. 1, 1996; Laws 1996, c. 56, § 13, eff. Jan. 1, 1997.

§12A-5-115.  Statute of Limitations.

Statute of Limitations.

An action to enforce a right or obligation arising under this article must be commenced within one (1) year after the expiration date of the relevant letter of credit or one (1) year after the cause of action accrues, whichever occurs later.  A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

Added by Laws 1961, p. 136, § 5-115.  Amended by Laws 1996, c. 56, § 14, eff. Jan. 1, 1997.

§12A-5-116.  Choice of Law and Forum.

Choice of Law and Forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 of this title or by a provision in the person's letter of credit, confirmation, or other undertaking.  The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b)  Unless subsection (a) of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located.  The person is considered to be located at the address indicated in the person's undertaking.  If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued.  For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c)  Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject.  If:

(1) This article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b) of this section;

(2) The relevant undertaking incorporates rules of custom or practice; and

(3) There is conflict between this article and those rules as applied to that undertaking,

those rules govern except to the extent of any conflict with the nonvariable provisions specified in subsection (c) of Section 5-103 of this title.

(d)  If there is conflict between this article and Article 3, 4, 4A, or 9 of this title, this article governs.

(e)  The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a) of this section.

Added by Laws 1961, p. 136, § 5-116.  Amended by Laws 1981, c. 194, § 4, eff. Oct. 1, 1981; Laws 1996, c. 56, § 15, eff. Jan. 1, 1997.

§12A-5-117.  Subrogation of Issuer, Applicant, and Nominated Person.

Subrogation of Issuer, Applicant, and Nominated Person.

(a)  An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b)  An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a) of this section.

(c)  A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d)  Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) of this section do not arise until the nominated person pays or otherwise gives value.  Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

Added by Laws 1961, p. 136, § 5-117.  Amended by Laws 1996, c. 56, § 16, eff. Jan. 1, 1997.

§12A-5-118.  Applicability.

Applicability.

This act applies to a letter of credit that is issued on or after January 1, 1997.  This act does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before January 1, 1997.

Added by Laws 1996, c. 56, § 17, eff. Jan. 1, 1997.

§12A-5-118.1.  Security interest of issuer or nominated person.

SECURITY INTEREST OF ISSUER OR NOMINATED PERSON

(a)  An issuer or nominated person has a security interest in a document presented under a letter of credit and any identifiable proceeds of the collateral to the extent that the issuer or nominated person honors or gives value for the presentation.

(b)  As long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a) of this section, the security interest continues and is subject to Article 9 of this title, but:

(1)  a security agreement is not necessary to make the security interest enforceable under paragraph (3) of subsection (b) of Section 19203 of this title;

(2)  if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3)  if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, so long as the debtor does not have possession of the document, the security is perfected and has priority over a conflicting security interest in the document.

Added by Laws 2000, c. 371, § 158, eff. July 1, 2001.

§12A-5-119.  Savings Clause.

Savings Clause.

A transaction arising out of or associated with a letter of credit that was issued before January 1, 1997, and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended or repealed by this act as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.

Added by Laws 1996, c. 56, § 18, eff. Jan. 1, 1997.

§12A-6-101.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-102.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-103.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-104.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-105.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-106.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-107.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-108.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-109.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-110.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-111.  Repealed by Laws 1990, c. 273, § 15, eff. Sept. 1, 1990.

§12A-6-201.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-202.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-203.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-204.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-205.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-206.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-207.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-208.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-209.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A-6-210.  Repealed by Laws 1997, c. 112, § 4, eff. Nov. 1, 1997.

§12A7101.  Short Title.

This article shall be known and may be cited as Uniform Commercial Code  Documents of Title.

Laws 1961, p. 140, § 7101.

§12A7102.  Definitions and index of definitions.

Definitions and Index of Definitions.

(a)  In this article, unless the context otherwise requires

(1)  "Bailee" means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

(2)  "Carrier" means a person that issues a bill of lading.

(3)  "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4)  "Consignor" means the person named in a bill of lading as the person from whom the goods have been received for shipment.

(5)  "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6)  "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7)  "Goods" means all things that are treated as movable for the purposes of a contract of storage or transportation.

(8)  "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver.  The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9)  "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10)  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11)  "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(12)  "Shipper" means a person that enters into a contract of transportation with a carrier.

(13)  "Warehouse" means a person engaged in the business of storing goods for hire.

(b)  Definitions in other articles applying to this article and the sections in which they appear are:

(1)  "Contract for sale", Section 2106.

(2)  "Lessee in the ordinary course of business", Section 2A-103.

(3)  "Receipt" of goods, Section 2103.

(c)  In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

Added by Laws 1961, p. 140, § 7102.  Amended by Laws 2005, c. 140, § 1, eff. Jan. 1, 2006.

§12A7103.  Relation of article to treaty or statute.

Relation of Article to Treaty or Statute.

(a)  This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b)  This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article.  However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c)  This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C., Section 7001 et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C., Section 7001(c)) or authorize electronic delivery of the notices described in Section 103(b).

(d)  To the extent there is a conflict between any law governing electronic transactions and this article, this article governs.

Added by Laws 1961, p. 140, § 7103.  Amended by Laws 2005, c. 140, § 2, eff. Jan. 1, 2006.

§12A7104.  Negotiable and nonnegotiable document of title.

Negotiable and Nonnegotiable Document of Title.

(a)  Except as otherwise provided in subsection (c) of this section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b)  A document of title other than one described in subsection (a) of this section is nonnegotiable.  A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c)  A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

Added by Laws 1961, p. 140, § 7104.  Amended by Laws 2005, c. 140, § 3, eff. Jan. 1, 2006.

§12A-7-105.  Repealed by Laws 2005, c. 140, § 71, eff. Jan. 1, 2006.

§12A-7-105.1.  Reissuance in alternative medium.

Reissuance in Alternative Medium.

(a)  Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1)  the person entitled under the electronic document surrenders control of the document to the issuer; and

(2)  the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b)  Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a) of this section:

(1)  the electronic document ceases to have any effect or validity; and

(2)  the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c)  Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1)  the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2)  the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d)  Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c) of this section:

(1)  the tangible document ceases to have any effect or validity; and

(2)  the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

Added by Laws 2005, c. 140, § 4, eff. Jan. 1, 2006.

§12A-7-106.  Control of electronic document of title.

Control of Electronic Document of Title.

(a)  A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b)  A system satisfies subsection (a) of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1)  a single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection, unalterable;

(2)  the authoritative copy identifies the person asserting control as:

(A) the person to which the document was issued; or

(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3)  the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)  copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)  each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)  any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

Added by Laws 2005, c. 140, § 5, eff. Jan. 1, 2006.

§12A7201.  Persons that may issue a warehouse receipt - Storage under bond.

Persons That May Issue a Warehouse Receipt; Storage Under Bond.

(a)  A warehouse receipt may be issued by any warehouse.

(b)  If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person who is the owner of the goods and is not a warehouse.

Added by Laws 1961, p. 141, § 7201.  Amended by Laws 2005, c. 140, § 6, eff. Jan. 1, 2006.

§12A7202. Form of warehouse receipt - Effect of omission.

Form of Warehouse Receipt; Effect of Omission.

(a)  A warehouse receipt need not be in any particular form.

(b)  Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by the omission:

(1)  a statement of the location of the warehouse where the goods are stored;

(2)  the date of issue of the receipt;

(3)  the unique identification code of the receipt;

(4)  a statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5)  the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6)  a description of the goods or of the packages containing them;

(7)  the signature of the warehouse or its agent;

(8)  if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9)  a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c)  A warehouse may insert in its receipt any terms that are not contrary to the provisions of the Uniform Commercial Code and do not impair its obligation of delivery under Section 7403 of this title or its duty of care under Section 7204 of this title.  Any contrary provisions are ineffective.

Added by Laws 1961, p. 141, § 7202.  Amended by Laws 2005, c. 140, § 7, eff. Jan. 1, 2006.

§12A7203.  Liability for nonreceipt or misdescription.

Liability for Nonreceipt or Misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1)  the document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain" or words of similar import, if such indication is true; or

(2)  the party or purchaser otherwise has notice of the nonreceipt or misdescription.

Added by Laws 1961, p. 141, § 7203.  Amended by Laws 2005, c. 140, § 8, eff. Jan. 1, 2006.

§12A7204.  Duty of care - Contractual limitation of warehouse's liability.

Duty of Care; Contractual Limitation of Warehouse's Liability.

(a)  A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods as a reasonably careful person would exercise under similar circumstances.  Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b)  Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse shall not be liable.  Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use.  On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt.  In this event, increased rates may be charged based on an increased valuation of the goods.

(c)  Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

Added by Laws 1961, p. 142, § 7204.  Amended by Laws 2005, c. 140, § 9, eff. Jan. 1, 2006.

§12A7205.  Title under warehouse receipt defeated in certain cases.

Title Under Warehouse Receipt Defeated in Certain Cases.

A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

Added by Laws 1961, p. 142, § 7205.  Amended by Laws 2005, c. 140, § 10, eff. Jan. 1, 2006.

§12A7206.  Termination of storage at warehouse's option.

Termination of Storage at Warehouse's Option.

(a)  A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title, or, if a period is not fixed, within a stated period not less than thirty (30) days after the warehouse gives notice.  If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to Section 7210 of this title.

(b)  If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) of this section and Section 7-210 of this title, the warehouse may specify in the notice given under subsection (a) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one (1) week after a single advertisement or posting.

(c)  If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods.  If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d)  A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e)  A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

Added by Laws 1961, p. 142, § 7206.  Amended by Laws 2005, c. 140, § 11, eff. Jan. 1, 2006.

§12A7207.  Goods must be kept separate - Fungible goods.

Goods Must be Kept Separate; Fungible Goods.

(a)  Unless the warehouse receipt otherwise provides, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods.  However, different lots of fungible goods may be commingled.

(b)  If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the  warehouse is severally liable to each owner for that owner's share.  If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts which the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

Added by Laws 1961, p. 143, § 7207.  Amended by Laws 2005, c. 140, § 12, eff. Jan. 1, 2006.

§12A7208.  Altered warehouse receipts.

Altered Warehouse Receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized.  Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

Added by Laws 1961, p. 143, § 7208.  Amended by Laws 2005, c. 140, § 13, eff. Jan. 1, 2006.

§12A7209.  Lien of warehouse.

Lien of Warehouse.

(a)  A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law.  If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the goods have been delivered by the warehouse.  However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b)  A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a) of this section, such as for money advanced and interest.  The security interest is governed by Article 9.

(c)  A warehouse's lien for charges and expenses under subsection (a) of this section or a security interest under subsection (b) of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid.  However, the lien or security interest is not effective against a person that before issuance of a document:

(1)  delivers or entrusts the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under Section 7-403 of this title; or

(C) power of disposition under Sections 2-403, 2A-304(2), 2A-305(2), 1-9-320, or 1-9-321(c) of the Uniform Commercial Code or other statute or rule of law; or

(2)  acquiesces in the procurement by the bailor or its nominee of any document.

(d)  A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit.  In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e)  A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Added by Laws 1961, p. 143, § 7209.  Amended by Laws 1970, c. 246, § 3; Laws 2005, c. 140, § 14, eff. Jan. 1, 2006.

§12A7210.  Enforcement of warehouse's lien.

Enforcement of Warehouseman's Lien.

(a)  Except as provided in subsection (b) of this section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods.  The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale.  The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner.  The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold.  A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(b)  A warehouse may enforce its lien on goods other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1)  All persons known to claim an interest in the goods must be notified.

(2)  The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten (10) days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3)  The sale must conform to the terms of the notification.

(4)  The sale must be held at the nearest suitable place to that where the goods are held or stored.

(5)  After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two (2) weeks consecutively in a newspaper of general circulation where the sale is to be held.  The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale.  The sale must take place at least fifteen (15) days after the first publication.  If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c)  Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section.  In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d)  A warehouse may buy at any public sale pursuant to this section.

(e)  A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f)  A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g)  The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h)  If a lien is on goods stored by a merchant in the course of its business the lien may be enforced in accordance with subsection (a) or (b) of this section.

(i)  A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

Added by Laws 1961, p. 143, § 7210.  Amended by Laws 2005, c. 140, § 15, eff. Jan. 1, 2006.

§12A7301.  Liability for nonreceipt or misdescription - "Said to contain" - "Shipper's load and count" - Improper handling.

Liability for Nonreceipt or Misdescription; "Said to Contain"; "Shipper's Load and Count"; Improper Handling.

(a)  A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load and count" or words of similar import, if such indication is true.

(b)  If goods are loaded by an issuer of a bill of lading:

(1)  the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk freight; and

(2)  words such as "shipper's weight, load and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed by packages.

(c)  If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so.  In that case, "shipper's weight" or words of similar import are ineffective.

(d)  The issuer of a bill of lading, by including in the bill the words "shipper's weight, load and count" or words of similar import may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer shall not be liable for damages caused by the improper loading.  However, omission of such words does not imply liability for such damages caused by improper loading.

(e)  A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars.  This right of indemnity does not limit the issuer's responsibility and liability under the contract of carriage to any person other than the shipper.

Added by Laws 1961, p. 144, § 7301.  Amended by Laws 2005, c. 140, § 16, eff. Jan. 1, 2006.

§12A7302.  Through bills of lading and similar documents of title.

Through Bills of Lading and Similar Documents of Title.

(a)  The issuer of a through bill of lading, or other document embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or document.  However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b)  If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer.  The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or document and does not include liability for breach by any other person or by the issuer.

(c)  The issuer of a through bill of lading or other document of title described in subsection (a) of this section is entitled to recover from the connecting carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1)  the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2)  the amount of any expense reasonably incurred by the issuer in defending any action by any person entitled to recover on the bill or other document for the breach.

Added by Laws 1961, p. 145, § 7302.  Amended by Laws 2005, c. 140, § 17, eff. Jan. 1, 2006.

§12A7303.  Diversion - Reconsignment - Change of instructions.

Diversion; Reconsignment; Change of Instructions.

(a)  Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1)  the holder of a negotiable bill;

(2)  the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3)  the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4)  the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b)  Unless instructions described in subsection (a) of this section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

Added by Laws 1961, p. 145, § 7303.  Amended by Laws 2005, c. 140, § 18, eff. Jan. 1, 2006.

§12A7304.  Bills of lading in a set.

Bills of Lading in a Set.

(a)  Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts.  The issuer is liable for damages caused by violation of this subsection.

(b)  If a tangible bill of lading is lawfully issued in a set of parts, each of which has an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c)  If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d)  A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e)  The bailee shall deliver in accordance with Part 4 of this article against the first presented part of a tangible bill of lading lawfully issued in a set.  Delivery in this manner discharges the bailee's obligation on the whole bill.

Added by Laws 1961, p. 146, § 7304.  Amended by Laws 2005, c. 140, § 19, eff. Jan. 1, 2006.

§12A7305.  Destination bills.

Destination Bills.

(a)  Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b)  Upon request of a person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to Section 7-105 of this title, may procure a substitute bill to be issued at any place designated in the request.

Added by Laws 1961, p. 146, § 7305.  Amended by Laws 2005, c. 140, § 20, eff. Jan. 1, 2006.

§12A7306.  Altered Bills of Lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

Laws 1961, p. 146, § 7306.

§12A7307.  Lien of carrier.

Lien of Carrier.

(a)  A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges subsequent to the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law.  However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b)  A lien for charges and expenses under subsection (a) of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses.  Any other lien under subsection (a) of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c)  A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Added by Laws 1961, p. 146, § 7307.  Amended by Laws 2005, c. 140, § 21, eff. Jan. 1, 2006.

§12A7308.  Enforcement of carrier's lien.

Enforcement of Carrier's Lien.

(a)  A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods.  The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale.  The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner.  The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold.  A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b)  Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section.  In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c)  A carrier may buy at any public sale pursuant to this section.

(d)  A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with  this section.

(e)  A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f)  The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g)  A carrier's lien may be enforced pursuant to either subsection (a) of this section or the procedure set forth in subsection (b) of Section 7210 of this title.

(h)  A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

Added by Laws 1961, p. 146, § 7308.  Amended by Laws 2005, c. 140, § 22, eff. Jan. 1, 2006.

§12A7309.  Duty of care - Contractual limitation of carrier's liability.

Duty of Care; Contractual Limitation of Carrier's Liability.

(a)  A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances.  This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b)  Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity.  However, such a limitation is effective with respect to the carrier's liability for conversion to its own use.

(c)  Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or transportation agreement.

Added by Laws 1961, p. 147, § 7309.  Amended by Laws 2005, c. 140, § 23, eff. Jan. 1, 2006.

§12A7401.  Irregularities in issue of receipt or bill or conduct of issuer.

Irregularities in Issue of Receipt or Bill or Conduct of Issuer.

The obligations imposed by this article on an issuer apply to a document of title even if:

(1)  the document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issue, form or content;

(2)  the issuer violated laws regulating the conduct of its business;

(3)  the goods covered by the document were owned by the bailee at the time the document was issued; or

(4)  the person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

Added by Laws 1961, p. 147, § 7401.  Amended by Laws 2005, c. 140, § 24, eff. Jan. 1, 2006.

§12A7402.  Duplicate receipt or bill - Overissue.

Duplicate Receipt or Bill; Overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to Section 7-105.1 of this title.  The issuer is liable for damages caused by its overissue or failure to identify a duplicate document as such by conspicuous notation.

Added by Laws 1961, p. 148, § 7402.  Amended by Laws 2005, c. 140, § 25, eff. Jan. 1, 2006.

§12A7403.  Obligation of bailee to deliver - Excuse.

Obligation of Bailee to Deliver; Excuse.

(a)  A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) of this section, unless and to the extent that the bailee establishes any of the following:

(1)  delivery of the goods to a person whose receipt was rightful as against the claimant;

(2)  damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3)  previous sale or other disposition of the goods in lawful enforcement of a lien or on warehouse's lawful termination of storage;

(4)  the exercise by a seller of its right to stop delivery pursuant to Section 2705 of this title or by a lessor of its right to stop delivery pursuant to Section 2A-526 of this title;

(5)  a diversion, reconsignment or other disposition pursuant to Section 7303 of this title;

(6)  release, satisfaction or any other personal defense against the claimant; or

(7)  any other lawful excuse.

(b)  A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c)  Unless the person claiming the goods is a person against which the document of title does not confer a right under subsection (a) of Section 7-503 of this title:

(1)  the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2)  the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

Added by Laws 1961, p. 148, § 7403.  Amended by Laws 2005, c. 140, § 26, eff. Jan. 1, 2006.

§12A7404.  No liability for good-faith delivery pursuant to document of title.

No Liability for Good-Faith Delivery Pursuant to Document of Title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of the document of title or pursuant to this article is not liable even if:

(1)  the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2)  the person to which the bailee delivered the goods had no authority to receive the goods.

Added by Laws 1961, p. 148, § 7404.  Amended by Laws 2005, c. 140, § 27, eff. Jan. 1, 2006.

§12A7501.  Form of negotiation and requirements of due negotiation.

Form of Negotiation and Requirements of Due Negotiation.

(a)  The following rules apply to a negotiable tangible document of title:

(1)  If the document's original terms run to the order of a named person, the document is negotiated by the named person's endorsement and delivery.  After the named person's endorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2)  If the document's original terms run to bearer, it is negotiated by delivery alone.

(3)  If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4)  Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person and delivery.

(5)  A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

(b)  The following rules apply to a negotiable electronic document of title:

(1)  If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person.  Endorsement by the named person is not required to negotiate the document.

(2)  If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3)  A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c)  Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d)  The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill nor constitute notice to a purchaser of the bill of any interest of that person in the goods.

Added by Laws 1961, p. 148, § 7501.  Amended by Laws 2005, c. 140, § 28, eff. Jan. 1, 2006.

§12A7502.  Rights acquired by due negotiation.

Rights Acquired by Due Negotiation.

(a)  Subject to Sections 7205 and 7-503 of this title, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1)  title to the document;

(2)  title to the goods;

(3)  all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4)  the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

(b)  Subject to Section 7-503 of this title, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document or by surrender of the goods by the bailee and are not impaired even if:

(1)  the due negotiation or any prior due negotiation constituted a breach of duty;

(2)  any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or

(3)  a previous sale or other transfer of the goods or document has been made to a third person.

Added by Laws 1961, p. 149, § 7502.  Amended by Laws 2005, c. 140, § 29, eff. Jan. 1, 2006.

§12A-7-503.  Document of title to goods defeated in certain cases.

Document of Title to Goods Defeated in Certain Cases.

(a)  A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1)  deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store or sell;

(B) power to obtain delivery under Section 7403 of this title; or

(C) power of disposition under Section 2403, 2A-304(2), 2A-305(2), 19320, or 1-9-321(c) of this title or other statute or rule of law; or

(2)  acquiesce in the procurement by the bailor or its nominee of any document.

(b)  Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated.  That title may be defeated under Section 7-504 of this title to the same extent as the rights of the issuer or a transferee from the issuer.

(c)  Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated.  However, delivery by the carrier in accordance with Part 4 of this article pursuant to its own bill of lading discharges the carrier's obligation to deliver.

Added by Laws 1961, p. 149, § 7-503.  Amended by Laws 2000, c. 371, § 159, eff. July 1, 2001; Laws 2005, c. 140, § 30, eff. Jan. 1, 2006.

§12A7504.  Rights acquired in absence of due negotiation - Effect of diversion - Stoppage of delivery.

Rights Acquired in Absence of Due Negotiation; Effect of Diversion; Stoppage of Delivery.

(a)  A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b)  In the case of a nonnegotiable document of title, until but not after the bailee receives notification of the transfer, the rights of the transferee may be defeated:

(1)  by those creditors of the transferor who could treat the sale as void under Section 2402 or 2A-308 of this title;

(2)  by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of buyer's rights;

(3)  by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4)  as against the bailee, by good faith dealings of the bailee with the transferor.

(c)  A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d)  Delivery pursuant to a nonnegotiable document of title may be stopped by a seller under Section 2705 of this title or a lessor under Section 2A-526 of this title, subject to the requirement of due notification in those sections.  A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

Added by Laws 1961, p. 150, § 7504.  Amended by Laws 2005, c. 140, § 31, eff. Jan. 1, 2006.

§12A7505.  Endorser not a guarantor for other parties.

Endorser Not a Guarantor For Other Parties.

The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or by previous endorsers.

Added by Laws 1961, p. 150, § 7505.  Amended by Laws 2005, c. 140, § 32, eff. Jan. 1, 2006.

§12A7506.  Delivery without endorsement: Right to compel endorsement.

Delivery Without Endorsement: Right to Compel Endorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary endorsement but the transfer becomes a negotiation only as of the time the endorsement is supplied.

Added by Laws 1961, p. 150, § 7506.  Amended by Laws 2005, c. 140, § 33, eff. Jan. 1, 2006.

§12A7507.  Warranties on negotiation or transfer of receipt or bill.

Warranties on Negotiation or Transfer of Receipt or Bill.

If a person negotiates or transfers a document of title for value, otherwise than as a mere intermediary under Section 7-508 of this title, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1)  the document is genuine;

(2)  the transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3)  the negotiation or transfer is rightful and fully effective with respect to the title to the document and the goods it represents.

Added by Laws 1961, p. 150, § 7507.  Amended by Laws 2005, c. 140, § 34, eff. Jan. 1, 2006.

§12A7508.  Warranties of collecting bank as to documents of title.

Warranties of Collecting Bank as to Documents of Title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

Added by Laws 1961, p. 150, § 7508.  Amended by Laws 2005, c. 140, § 35, eff. Jan. 1, 2006.

§12A7509.  Adequate compliance with commercial contract.

Adequate Compliance With Commercial Contract.

Whether a document is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

Added by Laws 1961, p. 150, § 7509.  Amended by Laws 2005, c. 140, § 36, eff. Jan. 1, 2006.

§12A7601.  Lost, stolen, or destroyed documents of title.

Lost, Stolen, or Destroyed Documents of Title.

(a)  If a document has been lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order.  If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss.  If the document was not negotiable, the court may require security.  The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this section.

(b)  A bailee that, without court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby.  If the delivery is not in good faith, the bailee is liable for conversion.  Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one (1) year after the delivery.

Added by Laws 1961, p. 151, § 7601.  Amended by Laws 2005, c. 140, § 37, eff. Jan. 1, 2006.

§12A7602.  Judicial process against goods covered by negotiable document of title.

Judicial Process Against Goods Covered by Negotiable Document of Title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation enjoined.  The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court.  A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

Added by Laws 1961, p. 151, § 7602.  Amended by Laws 2005, c. 140, § 38, eff. Jan. 1, 2006.

§12A7603.  Conflicting claims - Interpleader.

Conflicting Claims; Interpleader.

If more than one person claims title or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader.  The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

Added by Laws 1961, p. 151, § 7603.  Amended by Laws 2005, c. 140, § 39, eff. Jan. 1, 2006.

§12A-7-703.  Applicability.

Applicability.

This article applies to a document of title that is issued or a bailment that arises on or after January 1, 2006.  This article does not apply to a document of title that is issued or a bailment that arises before January 1, 2006, even if the document of title or bailment would be subject to this article if the document of title had been issued or bailment had arisen on or after January 1, 2006.  This article does not apply to a right of action that has accrued before January 1, 2006.

Added by Laws 2005, c. 140, § 40, eff. Jan. 1, 2006.

§12A-7-704.  Savings clause.

Savings Clause.

A document of title issued or a bailment that arises before January 1, 2006, and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this act as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

Added by Laws 2005, c. 140, § 41, eff. Jan. 1, 2006.

§12A-8-101.  Short Title.

Short Title.

This article may be cited as Uniform Commercial Code - Investment Securities.

Added by Laws 1961, p. 151, § 8-101.  Amended by Laws 1995, c. 242, § 1, eff. Feb. 1, 1996.

§12A-8-102.  Definitions.

Definitions.

(a)  In this article:

(1) "Adverse claim" means a claim that a claimant has a  property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset;

(2) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its term but not by reason of an indorsement;

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity;

(4) "Certificated security" means a security that is represented by a certificate;

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority;

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information;

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary.  If a person acquires a security entitlement by virtue of paragraph (2) or (3) of subsection (b) of Section 8-501 of this title, that person is the entitlement holder;

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement;

(9) "Financial asset", except as otherwise provided in Section 8-103 of this title, means:

(i) a security;

(ii) an obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement;

(10) "Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this article, means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer, or redeem it;

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed;

(13) "Registered form", as applied to a certificate security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states;

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity;

(15) "Security", except as otherwise provided in Section 8-103 of this title, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this article;

(16) "Security certificate" means a certificate representing a security;

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5 of this article; and

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b)  Other definitions applying to this article and the sections in which they appear are:

"Appropriate person".  Section 8-107.

"Control".  Section 8-106.

"Delivery".  Section 8-301.

"Investment company security".  Section 8-103.

"Issuer".  Section 8-201.

"Overissue".  Section 8-210.

"Protected purchaser".  Section 8-303.

"Securities account".  Section 8-501.

(c)  In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(d)  The characterization of a person, business, or transaction for purposes of this article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

Added by Laws 1961, p. 151, § 8-102.  Amended by Laws 1970, c. 246, § 11; Laws 1975, c. 127, § 1, emerg. eff. May 13, 1975; Laws 1984, c. 76, § 3, eff. Nov. 1, 1984; Laws 1995, c. 242, § 2, eff. Feb. 1, 1996.

§12A-8-103.  Rules for determining whether certain obligations and interests are securities or financial assets.

Rules for Determining Whether Certain Obligations and Interests Are Securities or Financial Assets.

(a)  A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b)  An "investment company security" is a security.  "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered.  Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c)  An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security.  However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d)  A writing that is a security certificate is governed by this article and not by Article 3 of this code, even though it also meets the requirements of that article.  However, a negotiable instrument governed by Article 3 of this code is a financial asset if it is held in a securities account.

(e)  An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f)  A commodity contract, as defined in paragraph (15) of subsection (a) of Section 19102 of this title, is not a security or a financial asset.

(g)  A document of title is not a financial asset unless subparagraph (iii) of paragraph (9) of subsection (a) of Section 8-102 of this title applies.

Added by Laws 1961, p. 152 , § 8-103.  Amended by Laws 1984, c. 76, § 4, eff. Nov. 1, 1984; Laws 1995, c. 242, § 3, eff. Feb. 1, 1996; Laws 2000, c. 371, § 160, eff. July 1, 2001; Laws 2005, c. 140, § 58, eff. Jan. 1, 2006.

§12A-8-104.  Acquisition of Security on Financial Asset or Interest Therein.

Acquisition of Security on Financial Asset or Interest Therein.

(a)  A person acquires a security or an interest therein, under this article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 8-301 of this title; or

(2) the person acquires a security entitlement to the security pursuant to Section 8-501 of this title.

(b)  A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c)  A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5 of this code, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8-503 of this title.

(d)  Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfied that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b) of this section.

Added by Laws 1961, p. 151, § 8-104.  Amended by Laws 1984, c. 76, § 5, eff. Nov. 1, 1984; Laws 1995, c. 242, § 4, eff. Feb. 1, 1996.

§12A-8-105.  Notice of Adverse Claim.

Notice of Adverse Claim.

(a)  A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b)  Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim.  However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c)  An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one (1) year after a date set for presentment or surrender for redemption or exchange; or

(2) six (6) months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d)  A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e)  Filing of a financing statement under Article 9 of this code is not notice of an adverse claim to a financial asset.

Added by Laws 1961, p. 152, § 8-105.  Amended by Laws 1984, c. 76, § 6, eff. Nov. 1, 1984; Laws 1995, c. 242, § 5, eff. Feb. 1, 1996.

§12A-8-106.  Control.

Control.

(a)  A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b)  A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c)  A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d)  A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e)  If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f)  A purchaser who has satisfied the requirements of subsection (c) or (d) of this section has control even if the registered owner in the case of subsection (c) of this section or the entitlement holder in the case of subsection (d) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g)  An issuer or a securities intermediary may not enter into an agreement of the kind described in paragraph (2) of subsection (c) or paragraph (2) of subsection (d) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs.  An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

Added by Laws 1961, p. 153, § 8-106.  Amended by Laws 1984, c. 76, § 7, eff. Nov. 1, 1984; Laws 1995, c. 242, § 6, eff. Feb. 1, 1996; Laws 2000, c. 371, § 161, eff. July 1, 2001.

§12A8107.  Whether Indorsement, Instruction, or Entitlement Order is Effective.

Whether Indorsement, Instruction, or Entitlement Order is Effective.

(a)  "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2) or (3) of this subsection is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2) or (3) of this subsection lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b)  An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under paragraph (2) of subsection (c) or paragraph (2) of subsection (d) of Section 8-106 of this title; or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c)  An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d)  If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e)  Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

Added by Laws 1984, c. 76, § 8, eff. Nov. 1, 1984.  Amended by Laws 1995, c. 242, § 7, eff. Feb. 1, 1996.

§12A-8-108.  Warranties in Direct Holding.

Warranties in Direct Holding.

(a)  A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b)  A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c)  A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d)  A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e)  A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

(f)  A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g)  If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h)  A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g) of this section.

(i)  Except as otherwise provided in subsection (g) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f) of this section.  A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b) of this section, and has the rights and privileges of a purchaser under this section.  The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

Added by Laws 1984, c. 76, § 9, eff. Nov. 1, 1984.  Amended by Laws 1995, c. 242, § 8, eff. Feb. 1, 1996.

§12A-8-109.  Warranties in Indirect Holding.

Warranties in Indirect Holding.

(a)  A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b)  A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subsection (a) or (b) of Section 8-108 of this title.

(c)  If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subsection (a) or (b) of Section 8-108 of this title.

Added by Laws 1995, c. 242, § 9, eff. Feb. 1, 1996.

§12A-8-110.  Applicability; Choice of Law.

Applicability; Choice of Law.

(a)  The local law of the issuer's jurisdiction, as specified in subsection (d) of this section, governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b)  The local law of the securities intermediary's jurisdiction, as specified in subsection (e) of this section, governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c)  The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d)  "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer.  An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in paragraphs (2) through (5) of subsection (a) of this section.

(e)  The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or this title, that jurisdiction is the securities intermediary's jurisdiction;

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(4) If none of the preceding paragraphs of this subsection applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located; and

(5) If none of the preceding paragraphs of this subsection applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f)  A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other recordkeeping concerning the account.

Added by Laws 1995, c. 242, § 10, eff. Feb. 1, 1996.  Amended by Laws 2000, c. 371, § 162, eff. July 1, 2001.

§12A-8-111.  Clearing Corporation Rules.

Clearing Corporation Rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this act and affects another party who does not consent to the rule.

Added by Laws 1995, c. 242, § 11, eff. Feb. 1, 1996.

§12A-8-112.  Creditor's Legal Process.

Creditor's Legal Process.

(a)  The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d) of this section.  However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b)  The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d) of this section.

(c)  The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d) of this section.

(d)  The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e)  A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

Added by Laws 1995, c. 242, § 12, eff. Feb. 1, 1996.

§12A-8-113.  Statute of Frauds Inapplicable.

Statute of Frauds Inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one (1) year of its making.

Added by Laws 1995, c. 242, § 13, eff. Feb. 1, 1996.

§12A-8-114.  Evidentiary Rules Concerning Certificated Securities.

Evidentiary Rules Concerning Certificated Securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted;

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized;

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security; and

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

Added by Laws 1995, c. 242, § 14, eff. Feb. 1, 1996.

§12A-8-115.  Securities Intermediary and Others Not Liable to Adverse Claimant.

Securities Intermediary and Others Not Liable to Adverse Claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it has been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

Added by Laws 1995, c. 242, § 15, eff. Feb. 1, 1996.

§12A-8-116.  Securities Intermediary as Purchaser for Value.

Securities Intermediary as Purchaser for Value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset.  A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

Added by Laws 1995, c. 242, § 16, eff. Feb. 1, 1996.

§12A-8-201.  "Issuer".

"Issuer".

(a)  With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of , another person described as an issuer in this section.

(b)  With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c)  With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

Added by Laws 1961, p. 153, § 8-201.  Amended by Laws 1984, c. 76, § 10, eff. Nov. 1, 1984; Laws 1995, c. 242, § 17, eff. Feb. 1, 1996.

§12A-8-202.  Issuer's Responsibility and Defenses; Notice of Defect or Defense.

Issuer's Responsibility and Defenses; Notice of Defect or Defense.

(a)  Even against a purchaser for value and without notice, the terms of a security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate.  A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice.  The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b)  The following rules apply if an issuer asserts that a security is not valid:

(1)  A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2)  Paragraph (1) of this subsection applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c)  Except as otherwise provided in Section 8205 of this title, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d)  All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e)  This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f)  If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

Added by Laws 1961, p. 153, § 8-202.  Amended by Laws 1984, c. 76, § 11, eff. Nov. 1, 1984; Laws 1995, c. 242, § 18, eff. Feb. 1, 1996.

§12A8203.  Staleness as Notice of Defects or Defenses.

Staleness as Notice of Defects or Defenses.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one (1) year after that date; or

(2) is not covered by paragraph (1) of this subsection and the purchaser takes the security more than two (2) years after the date set for surrender or presentation or the date on which performance became due.

Added by Laws 1961, p. 154, § 8-203.  Amended by Laws 1984, c. 76, § 12, eff. Nov. 1, 1984; Laws 1995, c. 242, § 19, eff. Feb. 1, 1996.

§12A8204.  Effect of Issuer's Restrictions on Transfer.

Effect of Issuer's Restrictions on Transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

Added by Laws 1961, p. 154, § 8-204.  Amended by Laws 1984, c. 76, § 13, eff. Nov. 1, 1984; Laws 1995, c. 242, § 20, eff. Feb. 1, 1996.

§12A8205.  Effect of Unauthorized Signature on Security Certificate.

Effect of Unauthorized Signature on Security Certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1) of this subsection, entrusted with responsible handling of the security certificate.

Added by Laws 1961, p. 154, § 8-205.  Amended by Laws 1984, c. 76, § 14, eff. Nov. 1, 1984; Laws 1995, c. 242, § 21, eff. Feb. 1, 1996.

§12A8206.  Completion or Alteration of Security Certificate.

Completion or Alteration of Security Certificate.

(a)  If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b)  A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

Added by Laws 1961, p. 154, § 8-206.  Amended by Laws 1984, c. 76, § 15, eff. Nov. 1, 1984; Laws 1995, c. 242, § 22, eff. Feb. 1, 1996.

§12A8207.  Rights and Duties of Issuer with Respect to Registered Owners.

Rights and Duties of Issuer with Respect to Registered Owners.

(a)  Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b)  This article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

Added by Laws 1961, p. 154, § 8-207.  Amended by Laws 1984, c. 76, § 16, eff. Nov. 1, 1984; Laws 1995, c. 242, § 23, eff. Feb. 1, 1996.

§12A8208.  Effect of Signature of Authenticating Trustee, Registrar, or Transfer Agent.

Effect of Signature of Authenticating Trustee, Registrar, or Transfer Agent.

(a)  A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b)  Unless otherwise agreed, a person signing under subsection (a) of this section does not assume responsibility for the validity of the security in other respects.

Added by Laws 1961, p. 154, § 8-208.  Amended by Laws 1984, c. 76, § 17, eff. Nov. 1, 1984; Laws 1995, c. 242, § 24, eff. Feb. 1, 1996.

§12A-8-209.  Issuer's Lien.

Issuer's Lien.

A lien in favor of an issuer upon certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

Added by Laws 1995, c. 242, § 25, eff. Feb. 1, 1996.

§12A-8-210.  Overissue.

Overissue.

(a)  In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b)  Except as otherwise provided in subsections (c) and (d) of this section, the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c)  If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d)  If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

Added by Laws 1995, c. 242, § 26, eff. Feb. 1, 1996.

§12A-8-301.  Delivery.

Delivery.

(a)  Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective endorsement and has not been indorsed to the securities intermediary or in blank.

(b)  Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

Added by Laws 1961, p. 155, § 8-301.  Amended by Laws 1984, c. 76, § 18, eff. Nov. 1, 1984; Laws 1995, c. 242, § 27, eff. Feb. 1, 1996; Laws 2000, c. 371, § 163, eff. July 1, 2001.

§12A-8-302.  Rights of Purchaser.

Rights of Purchaser.

(a)  Except as otherwise provided in subsections (b) and (c) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b)  A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c)  A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

Added by Laws 1961, p. 155, § 8-302.  Amended by Laws 1984, c. 76, § 19, eff. Nov. 1, 1984; Laws 1995, c. 242, § 28, eff. Feb. 1, 1996; Laws 2000, c. 371, § 164, eff. July 1, 2001.

§12A8303.  Protected Purchaser.

Protected Purchaser.

(a)  "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b)  In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

Added by Laws 1961, p. 155, § 8-303.  Amended by Laws 1984, c. 76, § 20, eff. Nov. 1, 1984; Laws 1995, c. 242, § 29, eff. Feb. 1, 1996.

§12A8304.  Indorsement.

Indorsement.

(a)  An indorsement may be in blank or special.  An indorsement in blank includes an indorsement to bearer.  A special indorsement specifies to whom a security is to be transferred or who has power to transfer it.  A holder may convert a blank indorsement to a special indorsement.

(b)  An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c)  An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d)  If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied.  However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e)  An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f)  Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in Section 8-108 of this title and not an obligation that the security will be honored by the issuer.

Added by Laws 1961, p. 155, § 8-304.  Amended by Laws 1984, c. 76, § 21, eff. Nov. 1, 1984; Laws 1995, c. 242, § 30, eff. Feb. 1, 1996.

§12A8305.  Instruction.

Instruction.

(a)  If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b)  Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 of this title and not an obligation that the security will be honored by the issuer.

Added by Laws 1961, p. 155, § 8-305.  Amended by Laws 1984, c. 76, § 22, eff. Nov. 1, 1984; Laws 1995, c. 242, § 31, eff. Feb. 1, 1996.

§12A8306.  Effect of Guaranteeing Signature, Indorsement, or Instruction.

Effect of Guaranteeing Signature, Indorsement, or Instruction.

(a)  A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b)  A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c)  A person who specially guarantees the signature of an originator of an instruction make the warranties of a signature guarantor under subsection (b) of this section and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d)  A guarantor under subsections (a) and (b) of this section or a special guarantor under subsection (c) of this section does not otherwise warrant the rightfulness of the transfer.

(e)  A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) of this section and also warrants the rightfulness of the transfer in all respects.

(f)  A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) of this section and also warrants the rightfulness of the transfer in all respects.

(g)  An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h)  The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach.  An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

Added by Laws 1961, p. 156, § 8-306.  Amended by Laws 1984, c. 76, § 23, eff. Nov. 1, 1984; Laws 1995, c. 242, § 32, eff. Feb. 1, 1996.

§12A8307.  Purchaser's Right to Requisites for Registration of Transfer.

Purchaser's Right to Requisites for Registration of Transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses.  If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

Added by Laws 1961, p. 156, § 8-307.  Amended by Laws 1984, c. 76, § 24, eff. Nov. 1, 1984; Laws 1995, c. 242, § 33, eff. Feb. 1, 1996.

§12A-8-308.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-309.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-310.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-311.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-312.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-313.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-314.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-315.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-316.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-317.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-318.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-319.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-320.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-321.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A8401.  Duty of Issuer to Register Transfer.

Duty of Issuer to Register Transfer.

(a)  If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized;

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with Section 8-204 of this title;

(6) a demand that the issuer not register transfer has not become effective under Section 8-403 of this title, or the issuer has complied with subsection (b) of Section 8-403 of this title but no legal process or indemnity bond is obtained as provided in subsection (d) of Section 8-403 of this title; and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b)  If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

Added by Laws 1961, p. 159, § 8-401.  Amended by Laws 1984, c. 76, § 39, eff. Nov. 1, 1984; Laws 1995, c. 242, § 34, eff. Feb. 1, 1996.

§12A8402.  Assurance that Indorsement or Instruction Is Effective.

Assurance that Indorsement or Instruction is Effective.

(a)  An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to paragraph (4) or (5) of subsection (a) of Section 8-107 of this title, appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b)  An issuer may elect to require reasonable assurance beyond that specified in this section.

(c)  In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible.  An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty (60) days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

Added by Laws 1961, p. 159, § 8-402.  Amended by Laws 1984, c. 76, § 40, eff. Nov. 1, 1984; Laws 1995, c. 242, § 35, eff. Feb. 1, 1996.

§12A8403.  Demand that Issuer not Register Transfer.

Demand that Issuer not Register Transfer.

(a)  A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand.  The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b)  If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c)  The period described in paragraph (3) of subsection (b) of this section may not exceed thirty (30) days after the date of communication of the notification.  A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d)  An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e)  This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

Added by Laws 1961, p. 160, § 8-403.  Amended by Laws 1984, c. 76, § 41, eff. Nov. 1, 1984; Laws 1995, c. 242, § 36, eff. Feb. 1, 1996.

§12A8404.  Wrongful Registration.

Wrongful Registration.

(a)  Except as otherwise provided in Section 8-406 of this title, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under subsection (a) of Section 8-403 of this title and the issuer did not comply with subsection (b) of Section 8-403 of this title;

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b)  An issuer that is liable for wrongful registration of transfer under subsection (a) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration.  If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 8-210 of this title.

(c)  Except as otherwise provided in subsection (a) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

Added by Laws 1961, p. 161, § 8-404.  Amended by Laws 1984, c. 76, § 42, eff. Nov. 1, 1984; Laws 1995, c. 242, § 37, eff. Feb. 1, 1996.

§12A8405.  Replacement of Lost, Destroyed, or Wrongfully Taken Security Certificate.

Replacement of Lost, Destroyed, or Wrongfully Taken Security Certificate.

(a)  If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b)  If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result.  In that case, the issuer's liability is governed by Section 8-210 of this title.  In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

Added by Laws 1961, p. 161, § 8-405.  Amended by Laws 1984, c. 76, § 43, eff. Nov. 1, 1984; Laws 1995, c. 242, § 38, eff. Feb. 1, 1996.

§12A-8-405.1.  Obligation to Notify Issuer of Lost, Destroyed, or Wrongfully Taken Security Certificate.

Obligation to Notify Issuer of Lost, Destroyed, or Wrongfully Taken Security Certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 of this title or a claim to a new security certificate under Section 8-405 of this title.

Added by Laws 1995, c. 242, § 39, eff. Feb. 1, 1996.

§12A8406.  Authenticating Trustee, Transfer Agent, and Registrar.

Authenticating Trustee, Transfer Agent, and Registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered:  security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

Added by Laws 1961, p. 161, § 8-406.  Amended by Laws 1984, c. 76, § 44, eff. Nov. 1, 1984; Laws 1995, c. 242, § 40, eff. Feb. 1, 1996.

§12A-8-407.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-408.  Repealed by Laws 1995, c. 242, § 70, eff. Feb. 1, 1996.

§12A-8-501.  Securities Account; Acquisition of Security Entitlement from Securities Intermediary.

Securities Account; Acquisition of Security Entitlement from Securities Intermediary.

(a)  "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b)  Except as otherwise provided in subsections (d) and (e) of this section, a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c)  If a condition of subsection (b) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d)  If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e)  Issuance of a security is not establishment of a security entitlement.

Added by Laws 1995, c. 242, § 41, eff. Feb. 1, 1996.

§12A-8-502.  Assertion of Adverse Claim Against Entitlement Holder.

Assertion of Adverse Claim Against Entitlement Holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Section 8-501 of this title for value and without notice of the adverse claim.

Added by Laws 1995, c. 242, § 42, eff. Feb. 1, 1996.  Amended by Laws 2000, c. 371, § 165, eff. July 1, 2001.

§12A-8-503.  Property Interest of Entitlement Holder in Financial Asset Held by Securities Intermediary.

Property Interest of Entitlement Holder in Financial Asset Held by Securities Intermediary.

(a)  To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 8511 of this title.

(b)  An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c)  An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 8-505 through 8-508 of this title.

(d)  An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 8-504 of this title by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e) of this section.

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser.  If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e)  An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 8-504 of this title.

Added by Laws 1995, c. 242, § 43, eff. Feb. 1, 1996.

§12A-8-504.  Duty of Securities Intermediary to Maintain Financial Asset.

Duty of Securities Intermediary to Maintain Financial Asset.

(a)  A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset.  The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b)  Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a) of this section.

(c)  A securities intermediary satisfies the duty in subsection (a) of this section if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d)  This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

Added by Laws 1995, c. 242, § 44, eff. Feb. 1, 1996.

§12A-8-505.  Duty of Securities Intermediary with Respect to Payments and Distributions.

Duty of Securities Intermediary with Respect to Payments and Distributions.

(a)  A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset.  A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b)  A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

Added by Laws 1995, c. 242, § 45, eff. Feb. 1, 1996.

§12A-8-506.  Duty of Securities Intermediary to Exercise Rights as Directed by Entitlement Holder.

Duty of Securities Intermediary to Exercise Rights as Directed by Entitlement Holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder.  A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Added by Laws 1995, c. 242, § 46, eff. Feb. 1, 1996.

§12A-8-507.  Duty of Securities Intermediary to Comply with Entitlement Order.

Duty of Securities Intermediary to Comply with Entitlement Order.

(a)  A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order.  A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b)  If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer.  If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

Added by Laws 1995, c. 242, § 47, eff. Feb. 1, 1996.

§12A-8-508.  Duty of Securities Intermediary to Change Entitlement Holder's Position to Other Forms of Security Holding.

Duty of Securities Intermediary to Change Entitlement Holder's Position to Other Forms of Security Holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary.  A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Added by Laws 1995, c. 242, § 48, eff. Feb. 1, 1996.

§12A-8-509.  Specification of Duties of Securities Intermediary by Other Statute or Regulation; Manner of Performance of Duties of Securities Intermediary and Exercise of Rights of Entitlement Holder.

Specification of Duties of Securities Intermediary by Other Statute or Regulation; Manner of Performance of Duties of Securities Intermediary and Exercise of Rights of Entitlement Holder.

(a)  If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 of this title is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b)  To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c)  The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 of this title is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d)  Sections 8-504 through 8-508 of this title do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

Added by Laws 1995, c. 242, § 49, eff. Feb. 1, 1996.

§12A-8-510.  Rights of Purchaser of Security Entitlement from Entitlement Holder.

Rights of Purchaser of Security Entitlement from Entitlement Holder.

(a)  In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gave value, does not have notice of the adverse claim, and obtains control.

(b)  If an adverse claim could not have been asserted against an entitlement holder under Section 8-502 of this title, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c)  In a case not covered by the priority rules in Article 9 of this code, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control.  Except as otherwise provided in subsection (d) of this section, purchasers who have control rank according to priority in time of:

(1)  the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under paragraph (1) of subsection (d) of Section 8-106 of this title;

(2)  the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under paragraph (2) of subsection (d) of Section 8-106 of this title; or

(3)  if the purchaser obtained control through another person under paragraph (3) of subsection (d) of Section 8-106 of this title, the time on which priority would be based under this subsection if the other person were the secured party.

(d)  A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

Added by Laws 1995, c. 242, § 50, eff. Feb. 1, 1996.  Amended by Laws 2000, c. 371, § 166, eff. July 1, 2001.

§12A-8-511.  Priority Among Security Interests and Entitlement Holders.

Priority Among Security Interests and Entitlement Holders.

(a)  Except as otherwise provided in subsections (b) and (c) of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b)  A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c)  If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

Added by Laws 1995, c. 242, § 51, eff. Feb. 1, 1996.

§12A-8-603.  Savings clause.

A.  This act does not affect an action or proceeding commenced before this act takes effect.

B.  If a security interest in a security is perfected before this act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this act, no further action is required to continue perfection.  If a security interest in a security is perfected before this act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this act, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this act is taken within that period.  If a security interest is perfected before this act takes effect and the security interest can be perfected by filing under this act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

Added by Laws 1995, c. 242, § 69, eff. Feb. 1, 1996.

§12A-9-101.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-102.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-103.  Repealed by Laws 1981, c. 194, § 46.

§12A-9-103.1.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-104.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-105.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-106.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-107.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-108.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-109.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-110.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-111.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-112.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-113.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-114.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-115.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-116.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-201.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-202.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-203.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-204.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-205.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-206.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-207.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-208.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-301.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-302.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-303.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-304.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-305.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-306.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-307.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-307.1.  Renumbered as § 1-9-320.1 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.2.  Renumbered as § 1-9-320.2 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.3.  Renumbered as § 1-9-320.3 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.4.  Renumbered as § 1-9-320.4 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.5.  Renumbered as § 1-9-320.5 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.6.  Renumbered as § 1-9-320.6 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.7.  Renumbered as § 1-9-320.7 of this title by Laws 2000, c. 371, § 183, eff. July 1, 2001.

§12A-9-307.8.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-308.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-309.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-310.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-311.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-312.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-313.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-314.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-315.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-316.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-317.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-318.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-401.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-401A.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-402.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-403.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-404.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-405.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-406.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-407.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-408.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-501.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-502.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-503.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-504.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-505.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-506.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-9-507.  Repealed by Laws 2000, c. 371, § 185, eff. July 1, 2001.

§12A-10-101.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§12A-10-102.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§12A-10-103.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§12A-10-104.  Repealed by Laws 2005, c. 140, § 72, eff. Jan. 1, 2006.

§12A11101.  Preservation of Old Transition Provision.

Preservation of Old Transition Provision.  The provisions of Section 10103 of this title shall continue to apply to this act, and for this purpose, the U.C.C. prior to this act and after this act shall be considered one continuous statute.

Laws 1981, c. 194, § 39.

§12A11102.  Transition to This Act; General Rule.

Transition to This Act; General Rule.  Transactions validly entered into after December 31, 1962, and before October 1, 1981 and which were subject to the provisions of the U.C.C. prior to this act, and which would be subject to this act, as amended if they had been entered into after the effective date of this act and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by this act. Security interests arising out of such transactions which are perfected when this act becomes effective shall remain perfected until they lapse as provided herein, and may be continued as permitted by this act, except as stated in Section 11104.

Laws 1981, c. 194, § 40.

§12A11103.  Transition Provision on Change of Requirement of Filing.

Transition Provision on Change of Requirement of Filing.  A security interest for the perfection of which filing or the taking of possession was required under the U.C.C. prior to this act and which attached prior to the effective date of this act but was not perfected shall be deemed perfected on the effective date of this act if this act permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

Laws 1981, c. 194, § 41.

§12A11104.  Transition Provision on Change of Place of Filing.

Transition Provision on Change of Place of Filing.

(1) A financing statement or continuation statement filed prior to October 1, 1981, which shall not have lapsed prior to that date shall remain effective for the period provided in the unamended version of the U.C.C., but for not less than five (5) years after the filing.

(2)  With respect to any collateral acquired by the debtor subsequent to the effective date of this act, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the provisions of this act.

(3)  The effectiveness of any financing statement or continuation statement filed prior to the effective date of this act may be continued by a continuation statement as permitted by this act, except that if this act requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11105 shall be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if this act had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (6) of Section 9402 of this act on October 1, 1981.

Laws 1981, c. 194, § 42.

§12A11105.  Required Refilings.

Required Refilings.  (1) If a security interest is perfected or has priority when this act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under this act, the perfection and priority rights of the security interest continue until three (3) years after the effective date of this act.  The perfection will then lapse unless a financing statement is filed as provided in subsection (4) of this section or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this act takes effect under a law other than the U.C.C. prior to this act which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse three (3) years after this act takes effect, unless a financing statement is filed as provided in subsection (4) of this section or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of Section 9302, the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) of this section or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within six (6) months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party.  It must identify the security agreement, statement or notice, however denominated in any statute or other law repealed or modified by this act, state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated in another filing office under the U.C.C. prior to this act, or under any statute or other law repealed or modified by this act is still effective.  Section 9401 and Section 7 of this act determine the proper place to file such a financing statement.  Except as specified in this subsection, the provisions of Section 9403(3) for continuation statements apply to such a financing statement.

Laws 1981, c. 194, § 43.

§12A11106.  Transition Provisions as to Priorities.

Transition Provisions as to Priorities.  Except as otherwise provided in this article, the U.C.C. prior to this act shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of this act.  In other cases questions of priority shall be determined by this act.

Laws 1981, c. 194, § 44.

§12A11107.  Presumption that Rule of Law Continues Unchanged.

Presumption that Rule of Law Continues Unchanged.  Unless a change in law has clearly been made, the provisions of this act shall be deemed declaratory of the meaning of the U.C.C. prior to this act.

Laws 1981, c. 194, § 45.

§12A-15-101.  Short title.

SHORT TITLE

This act shall be known and may be cited as the "Uniform Electronic Transactions Act".

Added by Laws 2000, c. 372, § 1, eff. Nov. 1, 2000.

§12A-15-102.  Definitions.

DEFINITIONS

In this act:

(1)  "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2)  "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3)  "Certification authority" means a person who issues a certificate for a digital signature.

(4)  "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(5)  "Contract" means the total legal obligation resulting from the parties' agreement as affected by this act and other applicable law.

(6)  "Digital signature" means a type of electronic signature consisting of a transformation of an electronic message using an asymmetric crypto system such that a person having the initial message and the signer's public key can accurately determine whether:

(A)  The transformation was created using the private key that corresponds to the signer's public key; and

(B)  The initial message has not been altered since the transformation was made.

(7)  "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(8)  "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(9)  "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(10)  "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(11)  "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(12)  "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(13)  "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(14)  "Message" means a digital representation of information.

(15)  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(16)  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17)  "Registered certification authority" means a certification authority who is registered with the Secretary and has been certified by the Secretary as meeting the standards set forth by regulation.

(18)  "Secretary" means the Oklahoma Secretary of State.

(19)  "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record.  The term "security procedure" includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(20)  "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.  The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(21)  "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

Added by Laws 2000, c. 372, § 2, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 282, § 1, eff. July 1, 2001.

§12A-15-103.  Scope.

SCOPE

(a)  Except as provided in subsection (b) of this section or as otherwise provided by law, this act applies to electronic records and electronic signatures relating to a transaction.

(b)  This act does not apply to a transaction to the extent it is governed by:

(1)  a law governing the creation and execution of wills, codicils, or testamentary trusts;

(2)  the Uniform Commercial Code, other than Sections 1107 and 1206 of Title 12A of the Oklahoma Statutes and Article 2, and Article 2A of Title 12A of the Oklahoma Statutes;

(3)  the Uniform Computer Information Transactions Act; and

(4)  a consumer protection law of this state to the extent specified by rule by the Administrator of the Department of Consumer Credit as necessary to conform to existing federal requirements or to preserve existing consumer protection requirements.

(c)  This act applies to an electronic record or electronic signature otherwise excluded from the application of this act under subsection (b) of this section to the extent it is governed by a law other than those specified in subsection (b) of this section.

(d)  A transaction subject to this act is also subject to other applicable substantive law.

Added by Laws 2000, c. 372, § 3, eff. Nov. 1, 2000.

§12A-15-104.  Prospective application.

PROSPECTIVE APPLICATION

This act applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after the effective date of this act.

Added by Laws 2000, c. 372, § 4, eff. Nov. 1, 2000.

§12A-15-105.  Use of electronic records and electronic signatures; variation by agreement.

USE OF ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES; VARIATION BY AGREEMENT

(a)  This act does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b)  This act applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c)  A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means.  The right granted by this subsection may not be waived by agreement.

(d)  Except as otherwise provided in this act, the effect of any of its provisions may be varied by agreement.  The presence in certain provisions of this act of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e)  Whether an electronic record or electronic signature has legal consequences is determined by this act and other applicable law.

Added by Laws 2000, c. 372, § 5, eff. Nov. 1, 2000.

§12A-15-106.  Construction and application

CONSTRUCTION AND APPLICATION

This act must be construed and applied:

(1)  to facilitate electronic transactions consistent with other applicable law;

(2)  to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3)  to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 2000, c. 372, § 6, eff. Nov. 1, 2000.

§12A-15-107.  Legal recognition of electronic records, electronic signatures, and electronic contracts.

LEGAL RECOGNITION OF ELECTRONIC RECORDS, ELECTRONIC SIGNATURES, AND ELECTRONIC CONTRACTS

(a)  A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b)  A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c)  If a law requires a record to be in writing, an electronic record satisfies the law.

(d)  If a law requires a signature, an electronic signature satisfies the law.

Added by Laws 2000, c. 372, § 7, eff. Nov. 1, 2000.

§12A-15-108.  Provision of information in writing; presentation of records.

PROVISION OF INFORMATION IN WRITING; PRESENTATION OF RECORDS

(a)  If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt.  An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b)  If a law other than this act requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated, or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1)  The record must be posted or displayed in the manner specified in the other law;

(2)  Except as otherwise provided in paragraph (2) of subsection (d) of this section, the record must be sent, communicated, or transmitted by the method specified in the other law; and

(3)  The record must contain the information formatted in the manner specified in the other law.

(c)  If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d)  The requirements of this section may not be varied by agreement, but:

(1)  to the extent a law other than this act requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2)  a requirement under a law other than this act to send, communicate, or transmit a record by first-class mail, postage prepaid, or regular United States mail, may be varied by agreement to the extent permitted by the other law.

Added by Laws 2000, c. 372, § 8, eff. Nov. 1, 2000.

§12A-15-109.  Attribution and effect of electronic record and electronic signature.

ATTRIBUTION AND EFFECT OF ELECTRONIC RECORD AND ELECTRONIC SIGNATURE

(a)  An electronic record or electronic signature is attributable to a person if it was the act of the person.  The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b)  The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

Added by Laws 2000, c. 372, § 9, eff. Nov. 1, 2000.

§12A-15-110.  Effect of change or error.

EFFECT OF CHANGE OR ERROR

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1)  If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2)  In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A)  promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B)  takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C)  has not used or received any benefit or value from the consideration, if any, received from the other person.

(3)  If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4)  Paragraphs (2) and (3) of this section may not be varied by agreement.

Added by Laws 2000, c. 372, § 10, eff. Nov. 1, 2000.

§12A-15-111.  Notarization and acknowledgment.

NOTARIZATION AND ACKNOWLEDGMENT

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

Added by Laws 2000, c. 372, § 11, eff. Nov. 1, 2000.

§12A-15-112.  Retention of electronic records; originals.

RETENTION OF ELECTRONIC RECORDS; ORIGINALS

(a)  If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1)  accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2)  remains accessible for later reference.

(b)  A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c)  A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d)  If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e)  If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f)  A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after the effective date of this act specifically prohibits the use of an electronic record for the specified purpose.

(g)  This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

Added by Laws 2000, c. 372, § 12, eff. Nov. 1, 2000.

§12A-15-113.  Admissibility in evidence.

ADMISSIBILITY IN EVIDENCE

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

Added by Laws 2000, c. 372, § 13, eff. Nov. 1, 2000.

§12A-15-114.  Automated transaction.

AUTOMATED TRANSACTION

In an automated transaction, the following rules apply:

(1)  A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2)  A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3)  The terms of the contract are determined by the substantive law applicable to it.

Added by Laws 2000, c. 372, § 14, eff. Nov. 1, 2000.

§12A-15-115.  Time and place of sending and receipt.

TIME AND PLACE OF SENDING AND RECEIPT

(a)  Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1)  is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2)  is in a form capable of being processed by that system; and

(3)  enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b)  Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1)  it enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2)  it is in a form capable of being processed by that system.

(c)  Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d)  Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business.  For purposes of this subsection, the following rules apply:

(1)  If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2)  If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e)  An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f)  Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g)  If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law.  Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

Added by Laws 2000, c. 372, § 15, eff. Nov. 1, 2000.

§12A-15-116.  Transferable records.

TRANSFERABLE RECORDS

(a)  In this section, "transferable record" means an electronic record that:

(1)  would be a note under Article 3 of the Uniform Commercial Code or a document under Article 7 of the Uniform Commercial Code if the electronic record were in writing; and

(2)  the issuer of the electronic record expressly has agreed is a transferable record.

(b)  A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c)  A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1)  a single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection, unalterable;

(2)  the authoritative copy identifies the person asserting control as:

(A)  the person to which the transferable record was issued, or

(B)  if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3)  the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)  copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)  each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)  any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d)  Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in paragraph 20 of Section 1201 of the Uniform Commercial Code, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under subsection (a) of Section 3302, Section 7501, or Section 9308 of the Uniform Commercial Code are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively.  Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e)  Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

(f)  If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record.  Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

Added by Laws 2000, c. 372, § 16, eff. Nov. 1, 2000.

§12A-15-117.  Creation and retention of electronic records and conversion of written records by governmental agencies.

CREATION AND RETENTION OF ELECTRONIC RECORDS AND CONVERSION OF WRITTEN RECORDS BY GOVERNMENTAL AGENCIES

Each governmental agency of this state, in cooperation with the Archives and Records Commission, shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

Added by Laws 2000, c. 372, § 17, eff. Nov. 1, 2000.

§12A-15-118.  Acceptance and distribution of electronic records by governmental agencies.

ACCEPTANCE AND DISTRIBUTION OF ELECTRONIC RECORDS BY GOVERNMENTAL AGENCIES

(a)  Except as otherwise provided in subsection (f) of Section 12 of this act, each governmental agency of this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b)  To the extent that a governmental agency uses electronic records and electronic signatures under subsection (a) of this section, the governmental agency, giving due consideration to security, may specify:

(1)  the manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2)  if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

(3)  control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4)  any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(c)  Except as otherwise provided in subsection (f) of Section 12 of this act, this act does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.

Added by Laws 2000, c. 372, § 18, eff. Nov. 1, 2000.

§12A-15-119.  Interoperability.

INTEROPERABILITY

A governmental agency of this state which adopts standards pursuant to Section 18 of this act may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state.  If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

Added by Laws 2000, c. 372, § 19, eff. Nov. 1, 2000.

§12A-15-120.  Waiver of information transaction laws by governmental agencies.

WAIVER OF INFORMATION TRANSACTION LAWS BY GOVERNMENTAL AGENCIES

Notwithstanding subsections (b) and (d) of Section 8 of this act, a governmental agency may waive the requirements of state law governing (i) the method of posting or display of a record or information, (ii) the manner of communication or transmittal of a record or information, including but not limited to, first class or other United States mail requirements, or (iii) formatting requirements of a record or information, with respect to the matters over which the agency has jurisdiction.

Added by Laws 2000, c. 372, § 20, eff. Nov. 1, 2000.

§12A-15-121.  Registration of certification authorities.

(a)  No person, other than a state agency, board, or commission, shall act as a registered certification authority in this state until such person:

(1)  Registers with the Secretary on forms approved and provided by the Secretary;

(2)  Files with the Secretary a good and sufficient surety bond, certificate of insurance, or other evidence of financial security in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00); and

(3)  Meets the requirements of any rules promulgated by the Secretary.

(b)  Real estate transactions and district and appellate court filings shall require the use of a registered certification authority.

(c)  If a registered certification authority fails to maintain any of the qualifications listed in subsection (a) of this section, the registration of the certification authority shall be deemed lapsed.

(d)  Any person who knowingly acts as a registered certification authority who has not met the requirements set forth in subsection (a) of this section shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine of not more than One Thousand Dollars ($1,000.00) or up to thirty (30) days in a county jail, or both, for each violation.  Each violation shall be a separate offense under this section.

(e)  Notwithstanding any contractual provisions to the contrary, a certification authority shall be liable for damages suffered by any person injured as a result of the fraudulent or unauthorized acts of the certification authority.

(f)  In addition to any civil or criminal actions, the Secretary or the Attorney General may apply to the district court in the county in which a violation of this section has allegedly occurred for an order enjoining or restraining the person from continuing the acts specified in the complaint.  The court may grant a temporary or permanent injunction or restraining order, with or without bond, as it deems just and proper.

(g)  The Secretary is authorized to adopt rules to implement the provisions of this section, and related provisions.

(h)  The Secretary shall have the authority to establish reciprocity with other states and nations for purposes of this section, and related provisions.

Added by Laws 2001, c. 282, § 2, eff. July 1, 2001.



Title 13. — Common Carriers

OKLAHOMA STATUTES

TITLE 13.

COMMON CARRIERS

_________

§13-1.  Contract of carriage defined.

A contract of carriage is a contract for the conveyance of property, persons or messages from one place to another.

R.L. 1910, § 783.

§13-2.  Gratuitous carriers - Rules governing.

Carriers without reward are subject to the same rules as employees without reward, except so far as otherwise provided by this title.

R.L. 1910, § 784.

§13-3.  Duty to complete undertaking.

A carrier without reward, who has begun to perform his undertaking, must complete it in like manner as if he had received a reward, unless he restores the person or thing carried to as favorable a position as before he commenced the carriage.

R.L. 1910, § 785.

§13-4.  Common carrier defined.

Everyone who offers to the public to carry persons, property or messages is a common carrier of whatever he thus offers to carry.

R.L. 1910, § 786.

§13-5.  Duty to accept and carry.

A common carrier must, if able to do so, accept and carry whatever is offered to him, at a reasonable time and place, of a kind that he undertakes or is accustomed to carry.

R.L. 1910, § 787.

§13-6.  Preference to state and United States.

A common carrier must always give a preference in time, and may give a preference in price, to the United States and to this state.

R.L. 1910, § 788.

§13-7.  Starting time and place.

A common carrier must start at such time and place as he announces to the public, unless detained by accident or the elements, or in order to connect with carriers on other lines of travel.

R.L. 1910, § 789.

§13-8.  Compensation.

A common carrier is entitled to a reasonable compensation and no more, which he may require to be paid in advance.  If payment thereof is refused he may refuse to carry.

R.L. 1910, § 790.

§13-9.  Railroad and express companies - Excessive rates.

All agents of railroad and express companies doing business in this state are hereby prohibited from knowingly charging, collecting or receiving pay for any goods, wares, packages, merchandise, or any article whatever that may be sent or received by or through their respective offices in excess of the regular rates charged for the same.

R.L. 1910, § 791.

§13-10.  Telegraph and telephone companies - Excessive rates.

All agents or operators for any telegraph or telephone company doing business in this state are hereby prohibited from knowingly charging, collecting or receiving pay for any message sent or received by them in excess of the regular rate charged for the same.

R.L. 1910, § 792.

§13-11.  Rate schedules - Inspection.

In order to ascertain what the regular charges of such companies are, all railroad, express, telegraph, and telephone companies doing business in this state are hereby required to keep in all their offices in this state, a schedule of the regular rates charged by them, which shall be open to the inspection of any person interested therein.

R.L. 1910, § 793.

§13-12.  Overcharges - Penalty.

Any person who shall violate the provisions of Sections 792 and 793 shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than Twenty-five Dollars ($25.00) nor more than Two Hundred Dollars ($200.00).

R.L. 1910, § 794.

§13-13.  Concealing rate schedules - Penalty.

Any agent of any railroad, express, telegraph, or telephone company who shall fail or refuse to show the schedule of rates of said company to any person or persons interested therein, and allow him or them to examine the same, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined in any sum not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00).

R.L. 1910, § 795.

§13-14.  Limitation of obligations.

The obligations of a common carrier cannot be limited by general notice on his part, but may be limited by special contract.

R.L. 1910, § 796.

§13-15.  Exoneration from liability.

A common carrier cannot be exonerated by any agreement made in anticipation thereof, from liability for the gross negligence, fraud or willful wrong, of himself or his servants.

R.L. 1910, § 797.

§13-16.  Acceptance of ticket, etc., as assent to contract.

A passenger, consignor or consignee by accepting a ticket, bill of lading or written contract for carriage, with a knowledge of its terms, assents to the rate of hire, the time, place and manner of delivery therein stated.  But his assent to any other modification of the carrier's rights or obligations contained in such instrument can only be manifested by his signature to the same.

R.L. 1910, § 798.

§13-31.  Gratuitous carriers - Care required.

A carrier of persons without reward must use ordinary care and diligence for their safe carriage.

R.L. 1910, § 799.

§13-32.  Carriers for reward - Care and skill required.

A carrier of persons for reward must use the utmost care and diligence for their safe carriage, must provide everything necessary for that purpose, and must exercise to that end a reasonable degree of skill.

R.L. 1910, § 800.

§13-33.  Duty to provide safe and fit vehicles.

A carrier of persons for reward is bound to provide vehicles safe and fit for the purposes to which they are put, and is not excused for default in this respect by any degree of care.

R.L. 1910, § 801.

§13-34.  Overcrowding or overloading.

A carrier of persons for reward must not overcrowd or overload his vehicle.

R.L. 1910, § 802.

§13-35.  Passengers - Accommodations - Treatment - Attention.

A carrier of persons for reward must give to passengers all such accommodations as are usual and reasonable, must treat them with civility, and give them a reasonable degree of attention.

R.L. 1910, § 803.

§13-36.  Speed - Delay - Deviation.

A carrier of persons for reward must travel at a reasonable rate of speed, and without any unreasonable delay or deviation from his proper route.

R.L. 1910, § 804.

§13-37.  Luggage - Duty to carry - Charges.

A common carrier of persons, unless his vehicle is fitted for the reception of passengers exclusively, must receive and carry a reasonable amount of luggage for each passenger, without any charge except for an excess of weight over one hundred and fifty (150) pounds to a passenger.

R.L. 1910, § 805.

§13-38.  Luggage defined.

Luggage may consist of any articles intended for the use of a passenger while traveling, or for his personal equipment.

R.L. 1910, § 806.

§13-39.  Liability for luggage.

The liability of a carrier, for luggage received by him with a passenger, is the same as that of a common carrier of property.

R.L. 1910, § 807.

§13-40.  Carriage and delivery of luggage.

A common carrier must deliver every passenger's luggage, whether within the prescribed weight or not, immediately upon the arrival of the passenger at his destination; and unless the vehicle be overcrowded or overloaded thereby, must carry it on the same vehicle by which he carries the passenger to whom it belongs except that where luggage is transported by rail, it must be checked and carried in a regular baggage car; and whenever passengers neglect or refuse to have their luggage so checked and transported, it is carried at their risk.

R.L. 1910, § 808.

§13-41.  Vehicles for accommodation of passengers.

A common carrier of persons must provide a sufficient number of vehicles to accommodate all the passengers who can be reasonably expected to require carriage at any one time.

R.L. 1910, § 809.

§13-42.  Seats - Overloading.

A common carrier of persons must provide every passenger with a seat.  He must not overload his vehicle by receiving and carrying more passengers than its rated capacity allows.

R.L. 1910, § 810.

§13-43.  Power to make and enforce rules.

A common carrier of persons may make rules for the conduct of his business, and may require passengers to conform to them, if they are lawful, public, uniform in their application, and reasonable.

R.L. 1910, § 811.

§13-44.  Time for payment of fares.

A common carrier may demand the fare of passengers either at starting or at any subsequent time.

R.L. 1910, § 812.

§13-45.  Ejection of passengers.

A passenger who refuses to pay his fare, or to conform to any lawful regulation of the carrier, may be ejected from the vehicle by the carrier.  But this must be done with as little violence as possible, and at any usual stopping place, or near some dwelling house.  After having ejected a passenger, a carrier has no right to require the payment of any part of his fare.

R.L. 1910, § 813.

§13-46.  Lien on luggage for fare.

A common carrier has a lien upon the luggage of a passenger for the payment of such fare as he is entitled to from him.

R.L. 1910, § 814.

§13-61.  Definitions.

Property carried is called freight; the reward, if any, to be paid for its carriage is called freightage; the person who delivers the freight to the carrier is called the consignor, and the person to whom it is to be delivered is called the consignee.

R.L. 1910, § 817.

§13-62.  Care and diligence required.

A carrier of property for reward must use at least ordinary care and diligence in the performance of all his duties.  A carrier without reward must use at least slight care and diligence.

R.L. 1910, § 818.

§13-63.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-64.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-65.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-66.  Place of delivery.

If there is no usage to the contrary at the place of delivery, freight must be delivered as follows:

1.  If carried upon a railway owned and managed by the carrier, it may be delivered at the station nearest the place to which it is addressed.

2.  In other cases, it must be delivered to the consignee or his agent, personally, if either can, with reasonable diligence, be found.

R.L. 1910, § 822.

§13-67.  Notice to consignee - Safekeeping pending removal.

If, for any reason, a carrier does not deliver freight to the consignee or his agent, personally, he must give notice to the consignee of its arrival, and keep the same in safety, upon his responsibility as a warehouseman, until the consignee has had a reasonable time to remove it.  If the place of residence or business of the consignee be unknown to the carrier, he may give the notice by letter dropped in the nearest post office.

R.L. 1910, § 823.

§13-68.  Exoneration from liability - Storage of freight - Notice to consignee.

If a consignee does not accept and remove freight within a reasonable time after the carrier has fulfilled his obligation to deliver, or duly offered to fulfill the same, the carrier may exonerate himself from further liability by placing the freight in a suitable warehouse, on storage, on account of the consignee, and giving notice thereof to him.

R.L. 1910, § 824.

§13-69.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-70.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-71.  Application to hotel keepers and warehousemen.

The provisions of this chapter shall apply to hotelkeepers and warehousemen.

R.L. 1910, § 827.

§13-91.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-92.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-93.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-94.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-95.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-96.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-97.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-111.  Time for payment.

A carrier may require his freightage to be paid upon his receiving the freight; but if he does not demand it then, he cannot until he is ready to deliver the freight to the consignee.

R.L. 1910, § 835.

§13-112.  Liability of consignor.

The consignor of freight is presumed to be liable for the freightage, but if the contract between him and the carrier provides that the consignee shall pay it, and the carrier allows the consignee to take the freight, he cannot afterwards recover the freightage from the consignor.

R.L. 1910, § 836.

§13-113.  Liability of consignee.

The consignee of freight is liable for the freightage, if he accepts the freight with notice of the intention of the consignor that he should pay it.

R.L. 1910, § 837.

§13-114.  Natural increase.

No freightage can be charged upon the natural increase of freight.

R.L. 1910, § 838.

§13-115.  Apportionment of freightage.

If freightage is apportioned by a bill of lading, or other contract made between a consignor and carrier, the carrier is entitled to payment according to the apportionment for so much as he delivers.

R.L. 1910, § 839.

§13-116.  Apportionment on acceptance of part of freight.

If a part of the freight is accepted by a consignee without a specific objection that the rest is not delivered, the freightage must be apportioned and paid as to that part, though not apportioned in the original contract.

R.L. 1910, § 840.

§13-117.  Apportionment according to distance.

If a consignee voluntarily receives freight at a place short of the one appointed for delivery, the carrier is entitled to a just proportion of the freightage, according to distance.  If the carrier, being ready and willing, offers to complete the transit, he is entitled to the full freightage.  If he does not thus offer completion, and the consignee receives the freight only from necessity, the carrier is not entitled to any freightage.

R.L. 1910, § 841.

§13-118.  Extra carriage.

If freight is carried further, or more expeditiously than was agreed upon by the parties, the carrier is not entitled to additional compensation, and cannot refuse to deliver it on the demand of the consignee at the place and time of its arrival.

R.L. 1910, § 842.

§13-119.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-131.  Liability for loss or injury - Exceptions.

Unless the consignor accompanies the freight and retains exclusive control thereof, a common carrier of property is liable, from the time that he accepts until he relieves himself from liability as hereinafter provided, for the loss or injury thereof from any cause whatever, except:

1.  An inherent defect, vice or weakness, or a spontaneous action, of the property itself.

2.  The act of a public enemy of the United States, or of this state.

3.  The act of the law; or,

4.  Any irresistible superhuman cause.

R.L. 1910, § 815.

§13-132.  Liability for negligence in excepted cases.

A common carrier is liable, even in the cases excepted by the preceding section, if his ordinary negligence exposes the property to the cause of the loss.

R.L. 1910, § 816.

§13-133.  Liability for delays.

A common carrier is liable for delay only when it is caused by his want of ordinary care and diligence.

R.L. 1910, § 843.

§13-134.  Precious metals and other valuables - Liability for loss or injury - Notice of nature of freight.

A common carrier of gold, silver, platina, or precious stones, or of imitations thereof, in a manufactured or unmanufactured state, or timepieces of any description, of negotiable paper or other valuable writings, of pictures, glass or china ware, is not liable for more than Fifty Dollars ($50.00) upon the loss or injury of any one package of such articles, unless he has notice, upon his receipt thereof, by mark upon the package or otherwise, of the nature of the freight.

R.L. 1910, § 844.

§13-135.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-136.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§13-151.  Coal - Statement of weight in bill of lading.

Whenever any coal is shipped over any common carrier from any point within the State of Oklahoma to any other point within the said State, the common carrier transporting such coal shall issue a bill of lading stating the true weight of the coal so transported.

R.L. 1910, § 848.

§13-152.  Coal - Reweighing at destination - Liability for deficiencies or shrinkage.

When said coal arrives at its destination, the said carrier shall cause the same to be weighed at that point, provided it has scales at that point, and if not, then it shall cause said coal to be weighed at the nearest track scales on its line between the point of shipment and the point of destination, and if the weight of said coal at the point of delivery is less that the weight set out in the bill of lading, the carrier delivering to the consignee shall be liable to the consignee for all deficiencies in weight, less the natural shrinkage, which shall not exceed one percent (1%) for a one hundred fifty-mile haul or less and one and one-half percent (1 1/2%) on more than a one hundred fifty-mile haul; and the measure of damage of the consignee for such deficiency or shortage shall be the value of the deficiency if the freight has not been paid; and in weighing cars of coal they shall be detached from the train and in the event the loss or shortage does not occur on the delivering line, the carrier delivering to the consignee shall be entitled to recover from the carrier upon whose line the loss or shortage occurred, such amount for the loss or shortage as the carrier delivering to the consignee may be required to pay to the consignee as may be evidenced by any receipt, judgment, or transcript thereof.

R.L. 1910, § 849.

§13-153.  Connecting carrier - Reweighing on transfer.

In case any coal shipped shall be carried over the lines of the connecting carriers, the carrier receiving said coal shall cause the correct weight thereof to be placed in the bill of lading, and such coal shall be reweighed when delivered to the connecting carrier, and the value of the coal at the point of destination shall be the measure of damages.

R.L. 1910, § 850.

§13-154.  Consignee - Reweighing at destination - Liability of carrier.

In case the carrier shall fail or refuse to weigh said coal at its destination or at the nearest track scales to the point of destination between said point and the point of shipment, the consignee may weigh said coal, and his weights shall be prima facie evidence of the amount of coal received, and the carrier shall be liable in damages as set out in this article, for any shortage between the actual quantity received at the point of destination and the amount named in the bill of lading:  Provided, that if the consignee shall have the coal weighed at the point of destination, on other than track scales, an allowance of ten (10) pounds per ton shall be deducted from the weight.

R.L. 1910, § 851.

§13-155.  Failure to weigh - False weights - Penalties.

Any agent, servant or employee of any carrier who shall fail or refuse to weigh any coal at its point of destination, or shall knowingly or willfully make false weights of such coal, or in case there are no track scales at the point of destination, at the nearest track scales passed in its transit from its point of shipment, such agents, servants or employees shall be deemed guilty of a misdemeanor, and shall be punished by a fine of not less than Fifty nor more than One Hundred Dollars ($100.00), or be imprisoned not less than thirty (30) days nor more than sixty (60) days or both such fine and imprisonment.

R.L. 1910, § 852.

§13-156.  Weighing interstate shipments.

Whenever any coal shall be brought into this state by any carrier where the point of shipment is outside of the state, the same shall be weighed by the carrier at the nearest track scales within the state to the state line; and after being so weighed, as to its further carriage all of the provisions of this article, shall apply thereto in the same manner as if the shipment originated within this state.

R.L. 1910, § 853.

§13-157.  Method of weighing - Stencil weights.

In case any contention shall arise between the consignee and the carrier in regard to the shortage of coal on any car, the car shall be weighed first while loaded and then the empty car shall be weighed again and the actual gross and net weights shall be ascertained, and the stencil weight of any car marked thereon shall not be taken in any case as a true weight of said car.

R.L. 1910, § 854.

§13-171.  Delivery of messages.

A carrier of messages for reward must deliver them at any place to which they are addressed, or to the persons for whom they are intended.

R.L. 1910, § 855.

§13-172.  Care and diligence required.

A carrier of messages for reward must use great care and diligence in the transmission and delivery of messages.  A carrier by telegraph must use the utmost diligence therein.

R.L. 1910, § 856.

§13-173.  Transmission of telegrams - Time - Order.

A carrier of messages by telegraph must, if it is practicable, transmit every such message immediately upon its receipt.  But if this is not practicable, and several messages accumulate upon his hands, he must transmit them in the following order:

1.  Messages from public agents of the United States, or of this state on public business.

2.  Messages intended in good faith for immediate publication in newspapers, and not for any secret use.

3.  Messages giving information relating to the sickness or death of any person.

4.  Other messages, in the order in which they were received.

R.L. 1910, § 857.

§13-174.  Transmission of messages otherwise than by telegraph.

A common carrier of messages, otherwise than by telegraph, must transmit messages in the order in which he receives them, except messages from agents of the United States or of this state on public business, to which he must always give priority.  But he may fix upon certain times for the simultaneous transmission of messages previously received.

R.L. 1910, § 858.

§13-175.  Unlawful refusal or postponement - Damages.

Every person whose message is refused or postponed, contrary to the provisions of this article, is entitled to recover from the carrier his actual damages, and Fifty Dollars ($50.00) in addition thereto.

R.L. 1910, § 859.

§13-176.  Damages for mental anguish.

All telegraph companies doing business in this state for hire shall be liable for damages to any person injured thereby for mental anguish or suffering, even in the absence of bodily injury, or pecuniary loss, for negligence in receiving, transmitting or delivering messages; and in all actions of this kind, the jury, or court may award such damages as they conclude resulted from the negligence of such telegraph company.

Added by Laws 1917, c. 269, p. 490, § 1.

§13-176.1.  Short title.

Sections 1 through 14 of this act shall be known and may be cited as the "Security of Communications Act".

Added by Laws 1982, c. 343, § 1.

§13-176.2.  Definitions.

As used in the Security of Communications Act:

1.  "Aggrieved person" means a person who was a party to any intercepted wire, oral or electronic communication or a person against whom the interception was directed;

2.  "Aural acquisition" means obtaining knowledge of a communication through the sense of hearing which is contemporaneous with the communication;

3.  "Communication common carrier" means, for the purposes of the Security of Communications Act only, any telephone or telegraph company, rural telephone cooperative, communications transmission company or other public communications company under the laws of this state;

4.  "Communication facility" means any and all public and private instrumentalities used or useful in the transmission of writing, signs, signals, pictures, or sounds of all kinds and includes mail, telephone, wire, radio, and all other means of communication;

5.  "Contents", when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of that communication;

6.  "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photooptical system, but does not include:

a. any wire or oral communication,

b. any communication made through a tone-only paging device, or

c. any communication from a tracking device;

7.  "Electronic, mechanical or other device" means any device or apparatus which can be used to intercept a wire, oral or electronic communication other than:

a. any telephone or telegraph instrument, equipment or facility or any component thereof furnished to the subscriber or user by a communication common carrier or other lawful supplier in the ordinary course of its business which is being used by the subscriber or user in the ordinary course of its business, or being used by a communication common carrier in the ordinary course of business or being used by a law enforcement officer in the ordinary course of  duties,

b. a hearing aid or similar device being used to correct subnormal hearing to not better than normal;

8.  "Intercept" means the aural acquisition of the contents of any wire, oral or electronic communication through the use of any electronic, mechanical or other device;

9.  "Judge of competent jurisdiction" means the Presiding Judge of the Court of Criminal Appeals;

10.  "Law enforcement officer" means any person who is employed by the United States, this state or political subdivision thereof and is empowered by law to conduct investigations of, or to make arrests for, offenses enumerated in the Security of Communications Act or similar federal offenses and any attorney authorized by law to prosecute or participate in the prosecution of such offenses;

11.  "Oral communication" means any communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstance justifying such expectation;

12.  "Person" means any individual, partnership, association, joint-stock company, trust, corporation or political subdivision including an employee or agent thereof; and

13.  "Wire communication" means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception furnished or operated by any person engaged as a communication common carrier in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications.

Added by Laws 1982, c. 343, § 2.  Amended by Laws 1989, c. 216, § 1, eff. Nov. 1, 1989; Laws 1989, c. 348, § 1, eff. Nov. 1, 1989; Laws 2004, c. 289, § 1, eff. Nov. 1, 2004.

§13-176.3.  Prohibited acts - Felonies - Penalties - Venue.

Except as otherwise specifically provided in this act, any person is guilty of a felony and upon conviction shall be punished by a fine of not less than Five Thousand Dollars ($5,000.00), or by imprisonment of not more than five (5) years, or by both who:

1.  Willfully intercepts, endeavors to intercept or procures any other person to intercept or endeavor to intercept any wire, oral or electronic communication;

2.  Willfully uses, endeavors to use or procures any other person to use or endeavor to use any electronic, mechanical or other device to intercept any oral communication;

3.  Willfully discloses or endeavors to disclose to any other person the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained in violation of the provisions of the Security of Communications Act;

4.  Willfully uses or endeavors to use the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained in violation of the provisions of the Security of Communications Act;

5.  Willfully and maliciously, without legal authority, removes, injures or obstructs any telephone or telegraph line, or any part or appurtenances or apparatus connected thereto, or severs any wires thereof;

6.  Sends through the mail or sends or carries any electronic, mechanical or other device with the intention of rendering the device primarily useful for the purpose of the illegal interception of wire, oral or electronic communications in violation of the provisions of the Security of Communications Act;

7.  Manufactures, assembles, possesses or sells any electronic, mechanical or other device with the intention of rendering the device primarily useful for the purpose of the illegal interception of wire, oral or electronic communications in violation of the provisions of the Security of Communications Act; or

8.  Willfully uses any communication facility in committing or in causing or facilitating the commission of any act or acts constituting one or more of the felonies enumerated in Section 176.7 of this title.  Each separate use of a communication facility to cause or facilitate such a felony shall be a separate offense.  Venue for any violation of this section shall lie in the same county as venue for the underlying felony enumerated in Section 176.7 of this title.

Added by Laws 1982, c. 343, § 3.  Amended by Laws 1989, c. 216, § 2, eff. Nov. 1, 1989; Laws 1989, c. 348, § 2, eff. Nov. 1, 1989; Laws 1997, c. 133, § 132, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 59, eff. July 1, 1999; Laws 2003, c. 148, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 132 from July 1, 1998, to July 1, 1999.

§13-176.4.  Acts not prohibited.

It is not unlawful pursuant to the Security of Communications Act for:

1.  an operator of a switchboard, or an officer, employee, or agent of any communication common carrier whose facilities are used in the transmission of a wire, oral or electronic communication to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the carrier of such communication.  Said communication common carriers shall not utilize service observing or random monitoring except for mechanical or service quality control checks; or

2.  an officer, employee, or agent of any communication common carrier or other person authorized to provide information, facilities, or technical assistance to a law enforcement officer who is authorized to intercept a wire, oral or electronic communication; or

3.  an officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the Commission in the enforcement of Chapter 5 of Title 47 of the United States Code, to intercept a wire, oral or electronic communication transmitted by radio or to disclose or use the information obtained; or

4.  a person acting under color of law to intercept a wire, oral or electronic communication when such person is a party to the communication or one of the parties to the communication has given prior consent to such interception; or

5.  a person not acting under color of law to intercept a wire, oral or electronic communication when such person is a party to the communication or when one of the parties to the communication has given prior consent to such interception unless the communication is intercepted for the purpose of committing any criminal act; or

6.  a communication common carrier or an officer, agent, or employee thereof, or a person under contract with a communication common carrier, in the normal course of the business of the communication common carrier bidding upon contracts with or in the course of doing business with the United States, a state, or a political subdivision thereof, in the normal course of the activities of said entities, to send through the mail, send or carry in interstate or foreign commerce, manufacture, assemble, possess, or sell any electronic, mechanical, or other device knowing or having reason to know that the design of such device renders the device primarily useful for the purpose of the illegal interception of wire, oral or electronic communications; or

7.  an officer or employee of the Oklahoma Department of Corrections to monitor any wire, oral or electronic communication where an incarcerated inmate is a party to that communication, if the inmate is given prior and conspicuous notice of the surveillance or monitoring.

Added by Laws 1982, c. 343, § 4.  Amended by Laws 1983, c. 105, § 1, emerg. eff. May 10, 1983; Laws 1989, c. 216, § 3, eff. Nov. 1, 1989.

§13-176.5.  Seizure and forfeiture of certain devices.

Any electronic, mechanical or other device used, sent, carried, manufactured, assembled, possessed or sold in violation of the Security of Communications Act may be seized and forfeited to the state.

Added by Laws 1982, c. 343, § 5.

§13-176.6.  Use of certain intercepted communications as evidence prohibited.

Whenever any wire, oral or electronic communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee or other authority of the state, or a political subdivision thereof, if the disclosure of that information would be in violation of the Security of Communications Act.

Added by Laws 1982, c. 343, § 6.  Amended by Laws 1989, c. 216, § 4, eff. Nov. 1, 1989.

§13-176.7.  Court order authorizing interception of communications.

The Attorney General, upon application by a district attorney, may make application to a judge of competent jurisdiction for, and such judge may grant in conformity with the Security of Communications Act, an order authorizing the interception of wire, oral or electronic communications by any law enforcement agency of this state or any political subdivision thereof having responsibility for the investigation of the offense as to which the application is made, when such interception may provide evidence of acts of biochemical terrorism, terrorism, terrorism hoax, and biochemical assault as defined in Section 1268.1 of Title 21 of the Oklahoma Statutes, the commission of the offense of murder, the cultivation or manufacture or distribution of narcotic drugs or other controlled dangerous substances as defined in the Uniform Controlled Dangerous Substances Act, or trafficking in illegal drugs, as defined in the Trafficking in Illegal Drugs Act, and any conspiracy to commit the crimes specifically enumerated in this section.

Added by Laws 1982, c. 343, § 7.  Amended by Laws 1989, c. 216, § 5, eff. Nov. 1, 1989; Laws 1990, c. 232, § 10, emerg. eff. May 18, 1990; Laws 2004, c. 289, § 2, eff. Nov. 1, 2004.

§13-176.8.  Disclosure of information.

A.  Any law enforcement officer who, by any means authorized by the Security of Communications Act, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom may disclose such contents to another law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

B.  Any law enforcement officer who, by any authorized means, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom may use such contents to the extent such use is appropriate to the proper performance of his official duties.

C.  Any person who has received, by any authorized means, any information concerning a wire, oral or electronic communication or evidence derived therefrom intercepted in accordance with the provisions of the Security of Communications Act may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of this state or of the United States or in any grand jury proceeding, if such testimony is otherwise admissible.

D.  No otherwise privileged wire, oral or electronic communication intercepted in accordance with, or in violation of, the provisions of the Security of Communications Act shall lose its privileged character.

E.  When a law enforcement officer, while engaged in intercepting wire, oral or electronic communications in an authorized manner, intercepts wire, oral or electronic communications relating to offenses for which an order or authorization could have been secured or any offense listed in  Section 571 of Title 57 of the Oklahoma Statutes, which is other than those specified in the order of authorization, the contents thereof and evidence derived therefrom may be disclosed or used as provided in this section.  Such contents and any evidence derived therefrom may be used when authorized by a judge of competent jurisdiction when such judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of the Security of Communications Act.  Such application shall be made as soon as practicable.

Added by Laws 1982, c. 343, § 8.  Amended by Laws 1989, c. 216, § 6, eff. Nov. 1, 1989; Laws 2001, c. 85, § 1, eff. Nov. 1, 2001; Laws 2002, c. 224, § 1, emerg. eff. May 8, 2002.

§13-176.9.  Application for court order - Contents - Additional evidence - Ex parte order - Specifications of order - Time limitations - Reports - Emergency oral authorization.

A.  Each application for an order authorizing or approving the interception of a wire, oral or electronic communication shall be made in writing upon oath or affirmation to a judge of competent jurisdiction and shall state the authority of the Attorney General to make such application.  Each application shall include the following information:

1.  The identity of the law enforcement officer initiating the application and the district attorney authorizing the application to the Attorney General;

2.  A full and complete statement of the facts and circumstances relied upon by the Attorney General to justify that an order should be issued, including:

a. details as to the particular offense that has been, is being or is about to be committed,

b. a particular description of the nature and location of the facilities from which, or the place where the wire, oral or electronic communications are to be intercepted,

c. a particular description of the type of communications sought to be intercepted, and

d. the identity of the person, if known, committing the offense and whose wire, oral or electronic communications are to be intercepted;

3.  A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be either unlikely to succeed if tried or are too dangerous;

4.  A statement of the period of time for which the interception is required to be maintained, and, if the nature of the investigation is such that the authorization for interception should not automatically be terminated when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

5.  A full and complete statement of the facts concerning:

a. all previous applications made for authorization to intercept wire, oral or electronic communications involving any of the same persons, facilities or places specified in the application, and

b. the action taken on each such application; and

6.  When the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception or a reasonable explanation of the failure to obtain such results.

B.  The judge of competent jurisdiction may require the applicant to furnish additional testimony or documentary evidence in support of the application.

C.  Upon the submission of the application, an ex parte order may be entered, as requested or as modified, authorizing interception of wire, oral or electronic communications within the territorial jurisdiction of the judicial district of the district attorney requesting the order if the judge of competent jurisdiction determines on the basis of the facts submitted by the applicant that:

1.  There is probable cause for belief that an individual is committing, has committed or is about to commit a particular offense enumerated in Section 176.7 of this title;

2.  There is probable cause to believe that particular communications concerning the offense will be obtained through such interception;

3.  Normal investigative procedures have been tried and have failed or reasonably appear to be either unlikely to succeed if tried or are too dangerous; or

4.  There is probable cause to believe that the facilities from which, or the place where the wire, oral or electronic communications are to be intercepted, are being used by an individual or are about to be used in connection with the commission of such offense or are leased to, listed in the name of or commonly used by such person.

D.  Each order authorizing the interception of any wire, oral or electronic communication shall specify:

1.  The identity of the person, if known, whose communications are to be intercepted;

2.  The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

3.  A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

4.  The identity of the agency authorized to intercept the communications and of the person authorizing the application;

5.  The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

6.  An order authorizing the interception of a wire, oral or electronic communication shall, upon request of the applicant, direct that a communication common carrier, landlord, custodian or other person shall furnish the applicant as soon as possible all information, facilities and technical assistance necessary to accomplish the interception with a minimum of interference with the services that such carrier, landlord, custodian or person is furnishing to the person whose communications are sought to be intercepted.  Any communication common carrier, landlord, custodian or other person furnishing such facilities or technical assistance pursuant to the Security of Communications Act shall be compensated therefor by the applicant at the prevailing rates and shall be immune from any civil or criminal action or liability for compliance to an order under this or any other state or local law, rule, regulation or ordinance by reason of furnishing any such information, facilities or technical assistance.

E.  No order entered pursuant to this section may authorize the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, or in any event, longer than thirty (30) days.  Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection A of this section and upon the meeting of the requirements of subsection C of this section.  The period of extension shall be no longer than the judge of competent jurisdiction deems necessary to achieve the purposes for which the extension was granted, and in no event for longer than thirty (30) days.  Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under the Security of Communications Act and must terminate upon attainment of the authorized objective or within the time authorized as provided by this section.

F.  Whenever an order authorizing interception is entered pursuant to the Security of Communications Act, the order may require reports to be made to the Attorney General and the judge of competent jurisdiction who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception.  The reports shall be made at such intervals as the judge of competent jurisdiction may require.

G.  Any other provision of this act notwithstanding, a judge of competent jurisdiction or a judge of the district court may grant emergency oral authorization to a law enforcement officer to intercept wire, oral or electronic communications for a period not to exceed twenty-four (24) hours under the following circumstances:

1.  When any emergency situation exists which poses the risk of death or bodily injury to any person, and there are reasonable grounds to believe that such interception would avert such death or bodily injury; or

2.  When a law enforcement officer is investigating any offense of murder or conspiracy to commit murder, and there are reasonable grounds to believe that such interception may prevent the destruction of key evidence or the flight or escape of a suspect or material witness.

Application of such emergency authorization shall be made orally by the Attorney General, a district attorney in whose territorial jurisdiction the interception is to occur, or any such Assistant Attorney General or assistant district attorney as they may designate in writing.  The oral application shall be made to a judge of competent jurisdiction or a judge of the district court, and either the prosecuting attorney making application or a law enforcement officer shall orally provide the relevant probable cause and emergency circumstances to the judge of competent jurisdiction or a judge of the district court, all of which shall be electronically recorded.  Any such emergency interception shall terminate upon attainment of the authorized objective or at the end of twenty-four (24) hours, whichever comes first.  If the assistance of a communication common carrier is needed to implement the interception, the person obtaining the emergency authorization shall certify in writing to the communication common carrier that emergency oral authorization has been obtained and no warrant or order is required.  The communication common carrier shall provide the same facilities, information, and assistance as required under subsection D of this section, and shall enjoy the same immunity from civil and criminal penalties as is provided for therein.

Following such oral authorization, the district attorney or assistant district attorney shall apply through the Attorney General for an order pursuant to Section 176.7 of this title.  The application shall be made as soon as is practicable, and in no event later than forty-eight (48) hours after termination of the interception pursuant to the oral authorization.  The written application shall include an intelligible copy of the electronic recording of the conversation in which the oral authorization was granted.  If the district attorney or the assistant district attorney fails to make such written application within forty-eight (48) hours after termination of the interception, or if written authorization to intercept communications is denied, no information obtained pursuant to the emergency interception shall be admitted in any court or other proceeding.

Added by Laws 1982, c. 343, § 9.  Amended by Laws 1989, c. 216, § 7, eff. Nov. 1, 1989; Laws 2004, c. 289, § 3, eff. Nov. 1, 2004.

§13-176.10.  Recording intercepted communication - Seal - Inventory - Inspection - Violation.

A.  The contents of any wire, oral or electronic communication intercepted by any means authorized by the Security of Communications Act shall, if possible, be recorded on tape or wire or other comparable device.  The recording of the contents shall be securely kept in order to guarantee protection of the recording from editing or other alterations.  Immediately upon the expiration of the period of the order and any extensions, the recordings shall be made available to the judge of competent jurisdiction issuing such order and shall be sealed under his directions.  Custody of the recordings shall be determined by the judge of competent jurisdiction.  Such recordings shall not be destroyed except upon an order of the issuing judge of competent jurisdiction and shall be kept for at least ten (10) years.  Duplicate recordings may be made for use or disclosure in the conduct of investigations pursuant to the provisions of subsections A and B of Section 176.8 of this title.

B.  The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof as determined by the court where presented, shall be a prerequisite for the use or disclosure of the contents of any wire, oral or electronic communication or evidence derived therefrom under subsection C of Section 176.8 of this title.

C.  Applications made and orders granted under the Security of Communications Act shall be sealed by the judge of competent jurisdiction.  Custody of the applications and orders shall be determined by the judge of competent jurisdiction.  Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge of competent jurisdiction and shall be kept for at least ten (10) years.

D.  Within a reasonable time but not later than ninety (90) days after the termination of the period of an order or extension thereof, the issuing judge of competent jurisdiction shall cause to be served, on the persons named in the order or the application, and such other parties to intercepted communications as the judge of competent jurisdiction may determine in his discretion are in the interest of justice, an inventory which shall include notice of:

1.  The entry of the order or application;

2.  The date of such entry and the period of authorized, approved interception, or the date of denial of the application; and

3.  Whether or not during such period, wire, oral or electronic communications were or were not intercepted.

E.  The judge of competent jurisdiction, upon the filing of a motion, may make available to the person named in the order or application or his counsel for inspection such portions of the intercepted communications, applications and orders as the judge of competent jurisdiction determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the inventory required by this subsection may be postponed.

F.  Any violation of the provisions of this section is punishable as contempt of the issuing judge of competent jurisdiction.

Added by Laws 1982, c. 343, § 10.  Amended by Laws 1989, c. 216, § 8, eff. Nov. 1, 1989.

§13-176.11.  Reports.

A.  Within thirty (30) days after the expiration of an order, or each extension thereof, entered under Section 7 of this act, or the denial of an order approving an interception, the judge of competent jurisdiction shall submit in a written report to the Administrative Director of the Courts the following information:

1.  The fact that an order or extension was applied for;

2.  The kind of order or extension applied for;

3.  The fact that the order or extension was granted as applied for, was modified, or was denied;

4.  The period of interceptions authorized by the order, and the number and duration of any extensions of the order;

5.  The offense specified in the order or application, or extension of an order;

6.  The identity of the law enforcement officer and the agency making the request for the application and the district attorney requesting the Attorney General to make the application; and

7.  The nature of the facilities from which or the place where communications were to be intercepted.

B.  In January of each year, the Attorney General shall submit in a written report to the Administrative Director of the Courts the following information:

1.  Regarding an order or extension:

a. the fact that it was applied for,

b. the kind applied for,

c. the fact that it was granted as applied for, was modified, or was denied,

d. the period of interceptions authorized, and the number and duration of any extensions of the order,

e. the offense specified,

f. the identity of the law enforcement officer and the agency making the request for the application and the district attorney requesting the Attorney General to make the application, and

g. the nature of the facilities from which or the place where communications were to be intercepted;

2.  A general description of the interceptions made under such order or extension, including:

a. the approximate nature and frequency of incriminating communications intercepted,

b. the approximate nature and frequency of other communications intercepted,

c. the approximate number of persons whose communications were intercepted, and

d. the approximate nature, amount, and cost of the manpower and other resources used in the interceptions;

3.  The number of arrests resulting from interceptions made under such order or extension, and the offenses for which arrests were made;

4.  The number of trials resulting from such interceptions;

5.  The number of motions to suppress made with respect to such interceptions, and the number granted or denied;

6.  The number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions; and

7.  The information required by paragraphs 2 through 6 of this subsection with respect to orders or extensions obtained in a preceding calendar year.

Added by Laws 1982, c. 343, § 11.

§13-176.12.  Conditions for use of intercepted communication as evidence or disclosure at trial.

The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding unless each party, not less than ten (10) days before the trial, hearing or proceeding, has been furnished with a copy of the court order and accompanying application under which the interception was authorized.  This ten-day period may be waived by the judge if he finds that it was not possible to furnish the party with the above information ten (10) days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving such information.

Added by Laws 1982, c. 343, § 12.  Amended by Laws 1989, c. 216, § 9, eff. Nov. 1, 1989.

§13-176.13.  Suppression of intercepted communication or evidence derived therefrom.

A.  Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority may move to suppress the contents of any intercepted wire, oral or electronic communication, or evidence derived therefrom, on the grounds that:

1.  The communication was unlawfully intercepted;

2.  The order of authorization under which it was intercepted is insufficient on its face; or

3.  The interception was not made in conformity with the order of authorization.

B.  Said motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make the motion or the aggrieved person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, oral or electronic communication, or evidence derived therefrom, shall be treated as having been obtained in violation of the Security of Communications Act.  The judge, upon the filing of the motion by the aggrieved person, may make available to the aggrieved person or his counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interests of justice.

Added by Laws 1982, c. 343, § 13.  Amended by Laws 1989, c. 216, § 10, eff. Nov. 1, 1989.

§13-176.14.  State's right to appeal certain orders.

In addition to any other right to appeal, the state shall have the right to appeal from either an order granting a motion to suppress made under Section 13 of the Security of Communications Act or the denial of an application for an order of authorization if the Attorney General certifies to the judge or other official granting such motion or denying such application that the appeal is not taken for purposes of delay.  The appeal shall be taken within thirty (30) days after the date the order was entered and shall be diligently prosecuted.

Added by Laws 1982, c. 343, § 14.

§13-177.1.  Definitions.

As used in Sections 177.1 through 177.5 of this title:

1.  "Court of competent jurisdiction" means a court of general criminal jurisdiction of this state, including the judges of the district court, associate district judges and special district judges, or any justice of the Supreme Court or judge of the Court of Criminal Appeals or Court of Civil Appeals;

2.  "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electro-magnetic, photo-electronic or photo-optical system, but does not include:

a. the radio portion of a cordless telephone communication that is transmitted between the cordless telephone headset and the base unit,

b. any wire or oral communication,

c. any communication made through a tone-only paging device, or

d. any communication from a tracking device;

3.  "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but such term does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

4.  "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted, but does not include devices used by subscribers to identify the originating numbers of calls received by such subscribers; and

5.  "Wire communication" means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception furnished or operated by any person engaged as a communication common carrier in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications.

Added by Laws 1988, c. 264, § 1, emerg. eff. June 29, 1988.  Amended by Laws 1991, c. 64, § 1, emerg. eff. April 11, 1991; Laws 2002, c. 224, § 2, emerg. eff. May 8, 2002.

§13-177.2.  Installation or use of pen register or trap and trace device without court order - Exceptions - Penalty.

A.  Except as otherwise provided in this section, no person shall install or use a pen register or a trap and trace device without first obtaining a court order as provided by Section 4 of this act.

B.  The prohibition of subsection A of this section shall not apply with respect to the use of a pen register or a trap and trace device by a provider of electronic or wire communication service:

1.  Relating to the operation, maintenance and testing of a wire or electronic communication service or to the protection of the rights or property of such provider, or to the protection of users of that service from abuse of service or unlawful use of service;

2.  To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire or electronic communication or a user of that service, from fraudulent, unlawful or abusive use of service; or

3.  Where the consent of the user of that service has been obtained.

C.  Any person knowingly violating the provisions of subsection A of this section, upon conviction, shall be guilty of a misdemeanor and shall be punishable by a fine not exceeding One Thousand Dollars ($1,000.00) or by imprisonment of not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 1988, c. 264, § 2, emerg. eff. June 29, 1988.

§13-177.3.  Application for order or extension of order.

An officer, attorney or agent of any law enforcement agency, a district attorney or assistant district attorney or the Attorney General or Assistant Attorney General may make application for an order or an extension of an order as provided in Section 4 of this act.  Such application shall be in writing, under oath or equivalent affirmation, to a court of competent jurisdiction and shall include:  1.  The identity of the person making the application and the identity of the law enforcement agency conducting the investigation; and

2.  A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

Added by Laws 1988, c. 264, § 3, emerg. eff. June 29, 1988.

§13-177.4.  Court order - Contents - Duration.

A.  The court, in considering an application made pursuant to Section 177.3 of this title, shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the person making the application has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing criminal investigation.  The installation and use of a pen register or a trap and trace device shall be considered to be within the jurisdiction of the court if: (a) the law enforcement equipment to be used to collect electronic data is or will be physically installed within the geographical area over which the court has jurisdiction, (b) there are reasonable grounds to believe the telephone device is or will be used within the geographical area over which the court has jurisdiction, or (c) the billing address for the telephone service for the telephone device is located within the geographical area over which the court has jurisdiction.

The order issued under this section:

1.  Shall specify:

a. the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached,

b. the identity, if known, of the person who is the subject of the criminal investigation,

c. the number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order, and

d. a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

2.  Shall direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device.

B.  An order issued pursuant to this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty (60) days.  Extensions of such an order may be granted, but only upon application as provided in Section 177.3 of this title and upon issuance of an order as required by subsection A of this section.  Each period of extension shall be for a period not to exceed sixty (60) days.

C.  An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

1.  The order be sealed until otherwise ordered by the court; and

2.  The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

Added by Laws 1988, c. 264, § 4, emerg. eff. June 29, 1988.  Amended by Laws 2002, c. 224, § 3, emerg. eff. May 8, 2002.

§13-177.5.  Assistance of service provider, landlord, custodian or other person - Compensation - Liability - Defense.

A.  Upon the issuance of an order pursuant to the provisions of Section 4 of this act, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish forthwith all information, facilities and technical assistance necessary to accomplish the installation of the pen register with a minimum of interference with the services provided, if such assistance is directed by a court order as provided in Section 4 of this act.

B.  Upon the issuance of an order pursuant to the provisions of Section 4 of this act for a trap and trace device, a provider of a wire or electronic communication service, landlord, custodian or other person shall install such trap and trace device forthwith on the appropriate line and shall furnish such person all additional information, facilities and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services provided, if such installation and assistance is directed by a court order as provided in Section 4 of this act.  Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished at reasonable intervals during regular business hours for the duration of the order.

C.  A provider of a wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for any reasonable expenses incurred in providing such facilities and assistance.

D.  No cause of action shall lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under this act.

E.  A good faith reliance on a court order, a legislative authorization or a statutory authorization is a complete defense against any civil or criminal action brought under this act.

Added by Laws 1988, c. 264, § 5, emerg. eff. June 29, 1988.

§13-181.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-182.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-183.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-184.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-185.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-186.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-187.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-188.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-189.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-190.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-191.  Repealed by Laws 1965, c. 9, § 1, eff. Feb. 10, 1965.

§13-201.  Free choice of sureties by employees.

No common carrier authorized to do business in this state, when requiring of an employee a bond or undertaking of any nature whatever, shall require such employee to have such bond or undertaking executed as surety by any particular person, company, corporation, association, or firm, or by any one or more of any number of such persons, companies, corporations, associations or firms named by such common carrier; and no such common carrier shall reject any such bond or undertaking for any reason other than the financial insufficiency of such bond or undertaking.

R.L. 1910, § 871.

§13-202.  Sureties - Residence - Corporations.

No common carrier authorized to do business in this state, when requiring of any employee a bond or undertaking of any nature whatsoever, shall require as surety thereon any person not a resident of this state; nor shall any such common carrier accept as such surety any company, corporation or association, unless the same is a corporation duly organized under the laws of Oklahoma, or which shall have designated an agent residing within this state upon whom service of legal process against it may be had, as provided by law for foreign corporations doing business in this state, and which shall also have in this state a general office where it shall require that every such bond or undertaking shall be approved, if approved, and canceled if canceled, and where a complete record thereof shall be kept.

R.L. 1910, § 872.

§13-203.  Term - Cancellation - Notice.

Every bond or undertaking of any nature whatsoever given by an employee of any common carrier authorized to do business in this state, shall be made to cover a definite term; and no such bond or undertaking shall be canceled without the consent of all parties thereto, except for a breach of one or more of the conditions thereof.  Any such employee who shall have given any such bond or undertaking, shall, upon breach of any of the conditions thereof by the other party or parties hereto, have the power to cancel the same by giving the surety or sureties thereon and the common carrier for the benefit of whom the same shall have been made at least ten (10) days' notice in writing, setting out in full the reasons for canceling the same, said notice to be signed by such employee and sworn to by him in this state before any officer authorized to administer oaths. Any such notice to a company, corporation or association may be served by leaving the same with any person upon whom service of legal process upon such company, corporation or association may be had. Any surety on any such bond or undertaking, shall, upon the breach of any of the conditions thereof by the common carrier employee for whom the same shall have been made, have power to cancel the same by giving such employee at least ten (10) days' notice in writing, setting out in full the reasons for canceling the same, the said notice to be signed by an agent or manager of such surety, then a resident of this state and then authorized to approve or disapprove similar bonds or undertakings for such surety, and to be sworn to by the person signing the same in this state before an officer authorized to administer oaths: Provided, that nothing herein shall affect any right of action accruing to any person upon the breach of a contract.

R.L. 1910, § 873.

§13-204.  Penalty - Invalidity of bond.

Any officer, agent, or representative of any company, corporation, association or firm, or any other person who shall violate any of the provisions of this article shall be guilty of a misdemeanor and be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than One Thousand Dollars ($1,000.00), and by imprisonment in the county jail for a period of not less than thirty days, nor more than one year.  Any bond, contract or undertaking made in violation of the provisions of this article shall be void.

R.L. 1910, § 874.



Title 14. — Congressional and Legislative Districts

OKLAHOMA STATUTES

TITLE 14.

CONGRESSIONAL AND LEGISLATIVE DISTRICTS

_________

§14-1.  Repealed by Laws 1967, c. 23, § 3, eff. March 6, 1967.

§14-1.1.  Oklahoma Census Full Count 2000 Select Committee.

NOTE:  This section is due to be repealed July 1, 2000.

A.  1.  There is hereby created the "Oklahoma Census Full Count 2000 Select Committee" hereinafter referred to as the Committee.  The Committee shall consist of sixteen (16) members as follows:

a. eleven mayors.  Each substate planning district shall be authorized to make one appointment,

b. one legislative member from the Oklahoma House of Representatives appointed by the Speaker of the House of Representatives,

c. one legislative member from the Oklahoma State Senate appointed by the President Pro Tempore of the Senate, and

d. three members representing ethnic or language minority groups within the state to be appointed by the Governor.

2.  The Committee shall select a chairman and vice-chairman and such other officers as the members of the Committee deem necessary.  A majority of the members of the Committee shall constitute a quorum to transact business but no vacancy shall impair the right of the remaining members to perform the duties and responsibilities of the Committee.

3.  All nonlegislative and municipal members shall be reimbursed for travel expenses incurred in carrying out their duties as members of the Committee, by the appointing authority, pursuant to the provisions of the State Travel Reimbursement Act.  Legislative members shall be reimbursed by the body from which they serve.

4.  The members shall serve at the pleasure of the authority by whom appointed.

5.  The staff for the Committee shall be provided by the State Data Center of the Oklahoma Department of Commerce.

B.  In order to assure a full count of the population of Oklahoma for the 2000 decennial census, the duties and responsibilities of the Committee shall be to:

1.  Establish a set of goals and the steps to be taken each year so that Oklahoma will achieve a full count for the 2000 census;

2.  Establish a coordination system or structure through substate planning districts and local governments to:

a. carry out and evaluate the state's full-count efforts at a local level,

b. set a framework for state participation in the programs of the United States Census Bureau for improving both the state's housing unit database and counting methodology,

c. explain the importance of a full count to the people of Oklahoma through public announcements and publications, and

d. assist in full count efforts for the 2000 census as necessary and required;

3.  Review and implement, as advisable and feasible, the 1992 written recommendations of the Oklahoma Census Full Count 2000 Select Committee;

4.  Make annual recommendations to the Legislature and the Governor regarding any matters necessary for reaching the goals and determining the progress being made toward reaching the goal of full count for the 2000 census; and

5.  Request through the State Department of Commerce a budget for adequately funding the duties and efforts required pursuant to this section.

C.  Each substate planning district shall be responsible for notification and monitoring of the Committee's program for all incorporated cities and towns as well as all rural areas within their respective districts.

D.  Each substate planning district shall assist its appointed committee member in establishing an active regional full-count organization.

E.  The State Data Center shall call the first meeting no later than July 1, 1997, and the Committee shall meet thereafter at the call of the chair, with a minimum of one meeting per year.

F.  The appointing authorities shall make their official appointments to the Committee by March 1, 1997, and shall notify the State Data Center of the person so appointed.

G.  The Committee shall submit a final report of its activities to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate no later than June 1, 2000.

Added by Laws 1992, c. 88, § 1, eff. Jan. 1, 1997 (Repealed by § 2, eff. July 1, 2000).  Amended by Laws 1998, c. 36, § 1, emerg. eff. April 2, 1998.

§14-3.  Repealed by Laws 1972, c. 210, § 3, emerg. eff. April 3, 1972.

§14-4.  Repealed by Laws 1981, c. 354, § 3, emerg. eff. July 22, 1981.

§14-5.  Repealed by Laws 1991, c. 260, § 6, eff. Nov. 1, 1992.

§14-5.1.  Oklahoma Congressional Redistricting Act of 1991 - Short title.

This act shall be known and may be cited as the "Oklahoma Congressional Redistricting Act of 1991".

Added by Laws 1991, c. 260, § 1, emerg. eff. May 27, 1991.

§14-5.2.  Fixing boundaries and dividing state.

The State of Oklahoma is hereby divided into six (6) Congressional Districts as hereinafter described.  The following delineation of areas to be included in each Congressional District is based on the official Tracts, Block Groups, Blocks, Places and Voting Districts (VTD's) as defined in 1990 by the United States Bureau of the Census.  The six (6) Congressional Districts shall consist of the Counties, Tracts, Block Groups, Blocks, Places and Voting Districts (VTD's) next described:

CONGRESSIONAL DISTRICT NO. 1   Popu-  Total

County  Census Designated Area   lation  Pop

Tulsa  503341

Wagoner (Part)  VTD 0025   1219

VTD 0030   1071

VTD 0035  768

VTD 0036  684

VTD 0040   2367

VTD 0045   1422

VTD 0050   1611

VTD 0055 (Part)

Tract 0305.03/Block 208A

Tract 0305.03/Block 208B

VTD 0055 Total   58

VTD 0060 (Part)

Tract 0308/Block 209

Tract 0308/Block 210

Tract 0308/Block 211

VTD 0060 Total  5

VTD 0065  458

VTD 0075  604

VTD 0155   2144

VTD 0160  956

VTD 0165   1350

VTD 0170   1173

VTD 0175  547

VTD 0180 (Part)

Tract 0305.03/Block 102A

Tract 0305.03/Block 102B

Tract 0305.03/Block 103A

Tract 0305.03/Block 103B

Tract 0305.03/Block 104A

Tract 0305.03/Block 104B

Tract 0305.03/Block 105

Tract 0305.03/Block 106

Tract 0305.03/Block 107

Tract 0305.03/Block 108A

Tract 0305.03/Block 108B

Tract 0305.03/Block 109

Tract 0305.03/Block 110A

Tract 0305.03/Block 110B

Tract 0305.03/Block 114

Tract 0305.03/Block 115

Tract 0305.03/Block 116

Tract 0305.03/Block 117

Tract 0305.03/Block 118

Tract 0305.03/Block 119

Tract 0305.03/Block 120

Tract 0305.03/Block 121

Tract 0305.03/Block 122

VTD 0180 Total   1479

VTD 0185   2046

VTD 0190  797

VTD 0195 (Part)

Tract 0306.02/Block 501A

Tract 0306.02/Block 501B

Tract 0306.02/Block 503B

Tract 0306.02/Block 504B

Tract 0308/Block 241

Tract 0308/Block 242

Tract 0308/Block 250

VTD 0195 Total  160

VTD 0200 (Part)

Tract 0307.98/Block 320

Tract 0307.98/Block 321

Tract 0307.98/Block 322

VTD 0200 Total  4

Wagoner County Total in Congressional District 1  20923

CONGRESSIONAL DISTRICT NO. 1 TOTAL   524264

CONGRESSIONAL DISTRICT NO. 2

Adair   18421

Cherokee  34049

Craig   14104

Creek   60915

Delaware  28070

Haskell   10940

McIntosh  16779

Mayes   33366

Muskogee  68078

Nowata   9992

Okfuskee  11551

Okmulgee  36490

Osage (Part)  VTD 0035 (Part)

Tract 0106/Block 120

Tract 0106/Block 201C

Tract 0106/Block 202B

Tract 0106/Block 203

Tract 0106/Block 204D

Tract 0106/Block 205

Tract 0106/Block 236

Tract 0106/Block 237

Tract 0106/Block 238

Tract 0106/Block 239

Tract 0106/Block 240

Tract 0106/Block 241

Tract 0106/Block 242

Tract 0106/Block 243

Tract 0106/Block 244

Tract 0106/Block 245

Tract 0106/Block 246

Tract 0106/Block 247

Tract 0106/Block 268B

Tract 0106/Block 302B

Tract 0106/Block 303C

VTD 0035 Total  172

VTD 0040 (Part)

Tract 0107/Block 281

VTD 0040 Total  5

VTD 0045  711

VTD 0050   1290

VTD 0055  881

VTD 0060 (Part)

Tract 0106/Block 127A

Tract 0106/Block 127B

Tract 0106/Block 128

Tract 0106/Block 129

Tract 0106/Block 130A

Tract 0106/Block 130B

Tract 0106/Block 140

Tract 0106/Block 143

Tract 0106/Block 144

Tract 0106/Block 145

Tract 0106/Block 146

Tract 0106/Block 147

Tract 0106/Block 148

Tract 0106/Block 149

Tract 0106/Block 150

Tract 0106/Block 151

Tract 0106/Block 152

Tract 0106/Block 153

Tract 0106/Block 154

Tract 0106/Block 155

Tract 0106/Block 156

Tract 0106/Block 157

Tract 0106/Block 158

Tract 0106/Block 159

Tract 0106/Block 160

Tract 0106/Block 161

Tract 0106/Block 162

Tract 0106/Block 163

Tract 0106/Block 164

Tract 0106/Block 165

Tract 0106/Block 166

Tract 0106/Block 167

Tract 0106/Block 168

Tract 0106/Block 170

Tract 0106/Block 190

Tract 0106/Block 302A

Tract 0106/Block 303A

Tract 0106/Block 303B

Tract 0106/Block 304

Tract 0106/Block 305

Tract 0106/Block 306

Tract 0106/Block 307

Tract 0106/Block 308

Tract 0106/Block 309

Tract 0106/Block 310

Tract 0106/Block 311

Tract 0106/Block 312

Tract 0106/Block 313

Tract 0106/Block 314

Tract 0106/Block 315

Tract 0106/Block 316

Tract 0106/Block 317

Tract 0106/Block 318

Tract 0106/Block 319

Tract 0106/Block 320

Tract 0106/Block 321

Tract 0106/Block 322

Tract 0106/Block 323

Tract 0106/Block 324

Tract 0106/Block 325

Tract 0106/Block 326

Tract 0106/Block 327

Tract 0106/Block 328

Tract 0106/Block 329

Tract 0106/Block 330

Tract 0106/Block 331

Tract 0106/Block 332

Tract 0106/Block 333

Tract 0106/Block 334

Tract 0106/Block 335

Tract 0106/Block 336

Tract 0106/Block 337

Tract 0106/Block 601B

Tract 0106/Block 601C

Tract 0106/Block 605

Tract 0106/Block 606

Tract 0106/Block 607

Tract 0106/Block 608

Tract 0106/Block 609

Tract 0106/Block 610

Tract 0106/Block 611

Tract 0106/Block 612

Tract 0106/Block 613

Tract 0106/Block 614

Tract 0106/Block 615

Tract 0106/Block 616

Tract 0106/Block 617

Tract 0106/Block 618

Tract 0106/Block 619A

Tract 0106/Block 619B

Tract 0106/Block 620

Tract 0106/Block 621

Tract 0106/Block 622A

Tract 0106/Block 622B

Tract 0106/Block 622C

Tract 0106/Block 623

Tract 0106/Block 625C

Tract 0106/Block 626B

Tract 0106/Block 632B

Tract 0106/Block 636

Tract 0106/Block 637

Tract 0106/Block 638

Tract 0106/Block 639B

Tract 0106/Block 640

Tract 0106/Block 641

Tract 0106/Block 642B

Tract 0106/Block 643

Tract 0106/Block 719

Tract 0106/Block 720

Tract 0106/Block 728

Tract 0106/Block 729

VTD 0060 Total   1366

VTD 0065 (Part)

Tract 0106/Block 425

Tract 0106/Block 426

Tract 0106/Block 427

Tract 0106/Block 428

Tract 0106/Block 429

Tract 0106/Block 503A

Tract 0106/Block 503B

Tract 0106/Block 544

Tract 0106/Block 545

Tract 0106/Block 546

Tract 0106/Block 547

Tract 0106/Block 548

Tract 0106/Block 549

Tract 0106/Block 550

Tract 0106/Block 551

Tract 0106/Block 552

Tract 0106/Block 553

Tract 0106/Block 554

Tract 0106/Block 601A

Tract 0106/Block 602

Tract 0106/Block 603

Tract 0106/Block 604

Tract 0106/Block 624

Tract 0106/Block 625B

Tract 0106/Block 625A

Tract 0106/Block 626A

Tract 0106/Block 627

Tract 0106/Block 628

Tract 0106/Block 629

Tract 0106/Block 630

Tract 0106/Block 631

Tract 0106/Block 632A

Tract 0106/Block 633

Tract 0106/Block 634

Tract 0106/Block 635

Tract 0106/Block 639A

Tract 0106/Block 642A

Tract 0106/Block 701

Tract 0106/Block 702

Tract 0106/Block 703

Tract 0106/Block 704

Tract 0106/Block 705

Tract 0106/Block 706

Tract 0106/Block 707

Tract 0106/Block 708

Tract 0106/Block 709

Tract 0106/Block 710

Tract 0106/Block 711

Tract 0106/Block 712

Tract 0106/Block 713

Tract 0106/Block 714

Tract 0106/Block 715

Tract 0106/Block 716

Tract 0106/Block 717

Tract 0106/Block 718

Tract 0106/Block 721

Tract 0106/Block 722

Tract 0106/Block 723

Tract 0106/Block 724

Tract 0106/Block 725

Tract 0106/Block 726

Tract 0106/Block 727

Tract 0106/Block 730

VTD 0065 Total  803

VTD 0070  620

VTD 0075  488

VTD 0080  289

VTD 0085  312

VTD 0090 (Part)

Tract 0103/Block 201

Tract 0103/Block 202

Tract 0103/Block 203

Tract 0103/Block 204

Tract 0103/Block 205

Tract 0103/Block 206

Tract 0103/Block 209

Tract 0103/Block 210

Tract 0103/Block 211

Tract 0103/Block 212

Tract 0103/Block 213

Tract 0103/Block 214

Tract 0103/Block 215

Tract 0103/Block 216

Tract 0103/Block 217A

Tract 0103/Block 217B

Tract 0103/Block 217C

Tract 0103/Block 218

Tract 0103/Block 219

Tract 0103/Block 220

Tract 0103/Block 302

Tract 0103/Block 303

Tract 0103/Block 304

Tract 0103/Block 305

Tract 0103/Block 306

Tract 0103/Block 307

Tract 0103/Block 309

Tract 0103/Block 310

Tract 0103/Block 311

Tract 0103/Block 312

Tract 0103/Block 313

Tract 0103/Block 314

Tract 0103/Block 315

Tract 0103/Block 316

Tract 0103/Block 317

Tract 0103/Block 318

Tract 0103/Block 319

Tract 0103/Block 320

Tract 0103/Block 321

Tract 0103/Block 322

Tract 0103/Block 323

Tract 0103/Block 324

Tract 0103/Block 325

Tract 0103/Block 326

Tract 0103/Block 327A

Tract 0103/Block 327B

Tract 0103/Block 328

Tract 0103/Block 329

Tract 0103/Block 330

Tract 0103/Block 331

Tract 0103/Block 332

Tract 0103/Block 333

Tract 0103/Block 334

Tract 0103/Block 337

Tract 0103/Block 338

Tract 0103/Block 339

Tract 0103/Block 340A

Tract 0103/Block 340B

Tract 0103/Block 390

Tract 0103/Block 391

Tract 0103/Block 392

Tract 0103/Block 393

Tract 0103/Block 394

Tract 0103/Block 395

Tract 0103/Block 396

Tract 0103/Block 397

Tract 0107/Block 280

VTD 0090 Total  432

VTD 0095  807

VTD 0105   2252

VTD 0110   1398

VTD 0115   1607

VTD 0120  538

VTD 0125   3138

VTD 0130   3913

VTD 0135   2296

VTD 0140 (Part)

Tract 0105/Block 501

Tract 0105/Block 502

Tract 0105/Block 503

Tract 0105/Block 506

Tract 0105/Block 507

Tract 0105/Block 508

Tract 0105/Block 511

Tract 0105/Block 513

Tract 0105/Block 514

Tract 0105/Block 515

Tract 0105/Block 516

Tract 0105/Block 517

Tract 0105/Block 518

Tract 0105/Block 519

Tract 0105/Block 520

Tract 0105/Block 521

Tract 0105/Block 522

Tract 0105/Block 523A

Tract 0105/Block 523B

Tract 0105/Block 528

Tract 0105/Block 550

Tract 0105/Block 551

Tract 0105/Block 601A

Tract 0105/Block 601B

Tract 0105/Block 601E

Tract 0105/Block 602A

Tract 0105/Block 602B

Tract 0105/Block 603A

Tract 0105/Block 603B

Tract 0105/Block 604

Tract 0105/Block 605

Tract 0105/Block 606

Tract 0105/Block 607A

Tract 0105/Block 607B

Tract 0105/Block 607C

Tract 0105/Block 608

Tract 0105/Block 609

Tract 0105/Block 610

Tract 0105/Block 611A

Tract 0105/Block 611B

Tract 0105/Block 612

Tract 0105/Block 613

Tract 0105/Block 614

Tract 0105/Block 615

Tract 0105/Block 616

Tract 0105/Block 617

Tract 0105/Block 618A

Tract 0105/Block 618B

Tract 0105/Block 618C

Tract 0105/Block 619A

Tract 0105/Block 619B

Tract 0105/Block 620A

Tract 0105/Block 620B

Tract 0105/Block 621

Tract 0105/Block 622

Tract 0105/Block 623

Tract 0105/Block 624A

Tract 0105/Block 624B

Tract 0105/Block 625

Tract 0105/Block 626

Tract 0105/Block 627

Tract 0105/Block 628

Tract 0105/Block 629

Tract 0105/Block 630

Tract 0105/Block 631

Tract 0105/Block 632

Tract 0105/Block 633

Tract 0105/Block 634

Tract 0105/Block 635

Tract 0105/Block 636

Tract 0105/Block 637

Tract 0105/Block 638

Tract 0105/Block 639

Tract 0105/Block 640

Tract 0105/Block 647

Tract 0105/Block 648

Tract 0105/Block 649

Tract 0105/Block 650

Tract 0105/Block 651

Tract 0105/Block 652

Tract 0105/Block 653

Tract 0105/Block 654

Tract 0105/Block 658A

Tract 0105/Block 658B

Tract 0105/Block 659

Tract 0105/Block 660

VTD 0140 Total  757

VTD 0145 (Part)

Tract 0105/Block 524

Tract 0105/Block 525

Tract 0105/Block 526

Tract 0105/Block 527

Tract 0105/Block 529

Tract 0105/Block 530

Tract 0105/Block 531

Tract 0105/Block 532

Tract 0105/Block 533

Tract 0105/Block 534

Tract 0105/Block 535

Tract 0105/Block 536

Tract 0105/Block 537

Tract 0105/Block 538

Tract 0105/Block 539

Tract 0105/Block 540

Tract 0105/Block 541

Tract 0105/Block 542

Tract 0105/Block 543

Tract 0105/Block 544

Tract 0105/Block 545

Tract 0105/Block 546

Tract 0105/Block 547

Tract 0105/Block 548

Tract 0105/Block 549

Tract 0105/Block 561

Tract 0105/Block 577

Tract 0105/Block 578

Tract 0105/Block 579

Tract 0105/Block 580

Tract 0105/Block 581

Tract 0105/Block 582

Tract 0105/Block 583

Tract 0105/Block 584

Tract 0105/Block 593

Tract 0105/Block 594

Tract 0105/Block 595

Tract 0105/Block 596

Tract 0105/Block 597

Tract 0105/Block 601F

Tract 0105/Block 641

Tract 0105/Block 642

Tract 0105/Block 643

Tract 0105/Block 644

Tract 0105/Block 645

Tract 0105/Block 646

Tract 0105/Block 701

Tract 0105/Block 702

Tract 0105/Block 703

Tract 0105/Block 704

Tract 0105/Block 705

Tract 0105/Block 706

Tract 0105/Block 707

Tract 0105/Block 708

Tract 0105/Block 709

Tract 0105/Block 718

Tract 0105/Block 719

Tract 0105/Block 720

Tract 0105/Block 721

Tract 0105/Block 726

Tract 0105/Block 727

Tract 0105/Block 728

Tract 0105/Block 729

Tract 0105/Block 730

Tract 0105/Block 731

Tract 0105/Block 737B

Tract 0105/Block 739

Tract 0105/Block 740

Tract 0105/Block 741

Tract 0105/Block 742

Tract 0105/Block 743

Tract 0105/Block 745

VTD 0145 Total  774

VTD 0150  787

VTD 0155  849

VTD 0185   2479

VTD 0190  558

VTD 0195  570

VTD 0200  766

VTD 0205   2242

VTD 0207  0

Osage County Total in Congressional District 2  33100

Ottawa  30561

Pawnee (Part)   VTD 0015 (Part)

Tract 9572/Block 101A

Tract 9572/Block 101B

Tract 9572/Block 101

Tract 9572/Block 101D

Tract 9572/Block 102

Tract 9572/Block 103

Tract 9572/Block 104

Tract 9572/Block 104B

Tract 9572/Block 104C

Tract 9572/Block 105

Tract 9572/Block 106

Tract 9572/Block 107

Tract 9572/Block 108A

Tract 9572/Block 108B

Tract 9572/Block 108C

Tract 9572/Block 108

Tract 9572/Block 109

Tract 9572/Block 110

Tract 9572/Block 111

Tract 9572/Block 112A

Tract 9572/Block 112B

Tract 9572/Block 112

Tract 9572/Block 113A

Tract 9572/Block 113F

Tract 9572/Block 113C

Tract 9572/Block 113A

Tract 9572/Block 113J

Tract 9572/Block 113K

Tract 9572/Block 114

Tract 9572/Block 114B

Tract 9572/Block 124

Tract 9572/Block 125

Tract 9572/Block 126

Tract 9572/Block 127

Tract 9572/Block 129

Tract 9572/Block 130

Tract 9572/Block 131

Tract 9572/Block 132A

Tract 9572/Block 132B

Tract 9572/Block 132C

Tract 9572/Block 133A

Tract 9572/Block 133B

Tract 9572/Block 134

Tract 9572/Block 135A

Tract 9572/Block 135B

Tract 9572/Block 136A

Tract 9572/Block 136B

Tract 9572/Block 136

Tract 9572/Block 137

Tract 9572/Block 138

Tract 9572/Block 139

Tract 9572/Block 140

Tract 9572/Block 141A

Tract 9572/Block 141E

Tract 9572/Block 141A

Tract 9572/Block 141B

Tract 9572/Block 141C

Tract 9572/Block 141D

Tract 9572/Block 141G

Tract 9572/Block 141F

Tract 9572/Block 142

Tract 9572/Block 143

Tract 9572/Block 144

Tract 9572/Block 145

Tract 9572/Block 146

Tract 9572/Block 147

Tract 9572/Block 148

Tract 9572/Block 149A

Tract 9572/Block 149B

Tract 9572/Block 150

Tract 9572/Block 150B

Tract 9572/Block 151A

Tract 9572/Block 151B

Tract 9572/Block 151C

Tract 9572/Block 151D

Tract 9572/Block 151

Tract 9572/Block 152

Tract 9572/Block 152B

Tract 9572/Block 153

Tract 9572/Block 154

Tract 9572/Block 155

Tract 9572/Block 156A

Tract 9572/Block 156B

Tract 9572/Block 157

Tract 9572/Block 158A

Tract 9572/Block 158B

Tract 9572/Block 159

Tract 9572/Block 160

Tract 9572/Block 161

Tract 9572/Block 162

Tract 9572/Block 163A

Tract 9572/Block 163C

Tract 9572/Block 163B

Tract 9572/Block 163D

Tract 9572/Block 164A

Tract 9572/Block 164B

Tract 9572/Block 164C

Tract 9572/Block 165

Tract 9572/Block 166

Tract 9572/Block 433B

Tract 9572/Block 468A

Tract 9572/Block 468B

Tract 9572/Block 468C

Tract 9572/Block 468D

VTD 0015 Total   1494

VTD 0025 (Part)

Tract 9572/Block 301A

Tract 9572/Block 301B

Tract 9572/Block 301C

Tract 9572/Block 301D

Tract 9572/Block 301E

Tract 9572/Block 301F

Tract 9572/Block 301G

Tract 9572/Block 301H

Tract 9572/Block 302

Tract 9572/Block 303A

Tract 9572/Block 303B

Tract 9572/Block 303C

Tract 9572/Block 303D

Tract 9572/Block 303E

Tract 9572/Block 303F

Tract 9572/Block 304A

Tract 9572/Block 304B

Tract 9572/Block 305A

Tract 9572/Block 305B

Tract 9572/Block 306A

Tract 9572/Block 306B

Tract 9572/Block 311

Tract 9572/Block 318

Tract 9572/Block 327

Tract 9572/Block 328

Tract 9572/Block 329

Tract 9572/Block 330

Tract 9572/Block 331

Tract 9572/Block 332A

Tract 9572/Block 332B

Tract 9572/Block 333

Tract 9572/Block 334

Tract 9572/Block 335

VTD 0025 Total  390

VTD 0045 (Part)

Tract 9572/Block 465D

Tract 9572/Block 465H

Tract 9572/Block 467A

Tract 9572/Block 467B

VTD 0045 Total  6

Pawnee County Total in Congressional District 2  1890

Rogers  55170

Sequoyah  33828

Wagoner (Part)  VTD 0005   1825

VTD 0015   2626

VTD 0020   1610

VTD 0055 (Part)

Tract 0305.03/Block 201A

Tract 0305.03/Block 201B

Tract 0305.03/Block 202A

Tract 0305.03/Block 202B

Tract 0305.03/Block 203A

Tract 0305.03/Block 203B

Tract 0305.03/Block 204A

Tract 0305.03/Block 204B

Tract 0305.03/Block 205A

Tract 0305.03/Block 205B

Tract 0305.03/Block 206

Tract 0305.03/Block 207A

Tract 0305.03/Block 207B

Tract 0305.03/Block 209

Tract 0305.03/Block 210

Tract 0305.03/Block 211

Tract 0305.03/Block 212

VTD 0055 Total  611

VTD 0060 (Part)

Tract 0308/Block 151

Tract 0308/Block 153A

Tract 0308/Block 155

Tract 0308/Block 156

Tract 0308/Block 157

Tract 0308/Block 158

Tract 0308/Block 159

Tract 0308/Block 160

Tract 0308/Block 162

Tract 0308/Block 165

Tract 0308/Block 166

Tract 0308/Block 167

Tract 0308/Block 168

Tract 0308/Block 169

Tract 0308/Block 170

Tract 0308/Block 171

Tract 0308/Block 172

Tract 0308/Block 173

Tract 0308/Block 174

Tract 0308/Block 175

Tract 0308/Block 176

Tract 0308/Block 177

Tract 0308/Block 178

Tract 0308/Block 179

Tract 0308/Block 180

Tract 0308/Block 181

Tract 0308/Block 182

Tract 0308/Block 183

Tract 0308/Block 184

Tract 0308/Block 185

Tract 0308/Block 186

Tract 0308/Block 187

Tract 0308/Block 188

Tract 0308/Block 189

Tract 0308/Block 190

Tract 0308/Block 191

Tract 0308/Block 192

Tract 0308/Block 193

Tract 0308/Block 194

Tract 0308/Block 195

Tract 0308/Block 197

VTD 0060 Total  380

VTD 0070   2446

VTD 0080   1111

VTD 0085  941

VTD 0090   1197

VTD 0095  936

VTD 0100  884

VTD 0105   1241

VTD 0110   1459

VTD 0115  822

VTD 0120  166

VTD 0125  815

VTD 0130  615

VTD 0135  761

VTD 0140   1625

VTD 0145   1183

VTD 0150  346

VTD 0180 (Part)

Tract 0305.03/Block 101

VTD 0180 Total   74

VTD 0195 (Part)

Tract 0303/Block 191

Tract 0307.98/Block 101

Tract 0307.98/Block 102

Tract 0307.98/Block 103

Tract 0307.98/Block 104

Tract 0307.98/Block 105

Tract 0307.98/Block 183

Tract 0307.98/Block 184

Tract 0308/Block 201

Tract 0308/Block 202

Tract 0308/Block 203

Tract 0308/Block 204

Tract 0308/Block 205

Tract 0308/Block 206

Tract 0308/Block 214

Tract 0308/Block 215

Tract 0308/Block 216

Tract 0308/Block 217

Tract 0308/Block 218

Tract 0308/Block 219

Tract 0308/Block 220

Tract 0308/Block 221

Tract 0308/Block 222

Tract 0308/Block 223

Tract 0308/Block 224

Tract 0308/Block 225

Tract 0308/Block 226

Tract 0308/Block 227

Tract 0308/Block 228

Tract 0308/Block 229

Tract 0308/Block 230

Tract 0308/Block 231

Tract 0308/Block 232

Tract 0308/Block 233

Tract 0308/Block 234

Tract 0308/Block 235

Tract 0308/Block 236

Tract 0308/Block 237

Tract 0308/Block 238

Tract 0308/Block 239

Tract 0308/Block 240

Tract 0308/Block 243

Tract 0308/Block 244

Tract 0308/Block 245

Tract 0308/Block 246

Tract 0308/Block 247

Tract 0308/Block 248

Tract 0308/Block 249

Tract 0308/Block 251

Tract 0308/Block 252

Tract 0308/Block 253

Tract 0308/Block 254

VTD 0195 Total   1048

VTD 0200 (Part)

Tract 0307.98/Block 316

Tract 0307.98/Block 317A

Tract 0307.98/Block 317B

Tract 0307.98/Block 318A

Tract 0307.98/Block 318B

Tract 0307.98/Block 319

Tract 0307.98/Block 323

Tract 0307.98/Block 324

Tract 0307.98/Block 325

Tract 0307.98/Block 326A

Tract 0307.98/Block 326B

Tract 0307.98/Block 327

Tract 0307.98/Block 328

Tract 0307.98/Block 329

Tract 0307.98/Block 330

Tract 0307.98/Block 331

Tract 0307.98/Block 332

Tract 0307.98/Block 333

Tract 0307.98/Block 334

Tract 0307.98/Block 335

Tract 0307.98/Block 336

Tract 0307.98/Block 337

Tract 0307.98/Block 338

Tract 0307.98/Block 339

Tract 0307.98/Block 340

Tract 0307.98/Block 341

Tract 0307.98/Block 342A

Tract 0307.98/Block 342B

Tract 0307.98/Block 343

Tract 0307.98/Block 344

Tract 0307.98/Block 347

Tract 0307.98/Block 348

Tract 0307.98/Block 349

Tract 0307.98/Block 350

Tract 0307.98/Block 351

Tract 0307.98/Block 352A

Tract 0307.98/Block 353

Tract 0307.98/Block 354

Tract 0307.98/Block 355

Tract 0307.98/Block 356

Tract 0307.98/Block 357

Tract 0307.98/Block 358

Tract 0307.98/Block 365

Tract 0307.98/Block 366

Tract 0307.98/Block 367

Tract 0307.98/Block 368

Tract 0307.98/Block 369A

Tract 0307.98/Block 377

Tract 0307.98/Block 378

Tract 0307.98/Block 379

Tract 0307.98/Block 383

Tract 0307.98/Block 384

Tract 0307.98/Block 385

Tract 0307.98/Block 386

Tract 0307.98/Block 387

Tract 0307.98/Block 388

Tract 0307.98/Block 389

Tract 0307.98/Block 390

Tract 0307.98/Block 391

Tract 0307.98/Block 392

Tract 0307.98/Block 393

Tract 0307.98/Block 396A

Tract 0307.98/Block 397

VTD 0200 Total  723

VTD 0205   1193

VTD 0210  322

Wagoner County Total in Congressional District 2  26960

CONGRESSIONAL DISTRICT NO. 2 TOTAL   524264

CONGRESSIONAL DISTRICT NO. 3

Atoka   12778

Bryan   32089

Carter  42919

Choctaw   15302

Coal   5780

Hughes  13023

Johnston  10032

Latimer   10333

Le Flore  43270

Lincoln   29216

Love   8157

McCurtain   33433

Marshall  10829

Murray  12042

Pawnee (Part)   VTD 0005  931

VTD 0010  847

VTD 0015 (Part)

Tract 9572/Block 113B

Tract 9572/Block 113C

Tract 9572/Block 113D

Tract 9572/Block 113E

Tract 9572/Block 115

Tract 9572/Block 116A

Tract 9572/Block 116B

Tract 9572/Block 117

Tract 9572/Block 118

Tract 9572/Block 119

Tract 9572/Block 120

Tract 9572/Block 121

Tract 9572/Block 122A

Tract 9572/Block 122B

Tract 9572/Block 123

Tract 9572/Block 128

Tract 9572/Block 133C

Tract 9572/Block 201A

Tract 9572/Block 201B

Tract 9572/Block 201C

Tract 9572/Block 202

Tract 9572/Block 203A

Tract 9572/Block 203B

Tract 9572/Block 203C

Tract 9572/Block 203D

Tract 9572/Block 204

Tract 9572/Block 205

Tract 9572/Block 206

Tract 9572/Block 207

Tract 9572/Block 208A

Tract 9572/Block 208B

Tract 9572/Block 209

Tract 9572/Block 210

Tract 9572/Block 211A

Tract 9572/Block 211B

Tract 9572/Block 211C

Tract 9572/Block 212

Tract 9572/Block 213A

Tract 9572/Block 213B

Tract 9572/Block 213C

Tract 9572/Block 214

Tract 9572/Block 215

Tract 9572/Block 216A

Tract 9572/Block 216B

Tract 9572/Block 217

Tract 9572/Block 218A

Tract 9572/Block 218B

Tract 9572/Block 219

Tract 9572/Block 220A

Tract 9572/Block 220B

Tract 9572/Block 220C

Tract 9572/Block 401A

Tract 9572/Block 401B

Tract 9572/Block 417

Tract 9572/Block 418

Tract 9572/Block 419

Tract 9572/Block 420

Tract 9572/Block 421A

Tract 9572/Block 421B

Tract 9572/Block 423A

Tract 9572/Block 424A

Tract 9572/Block 424B

Tract 9572/Block 425

Tract 9572/Block 426

Tract 9572/Block 427

Tract 9572/Block 428

Tract 9572/Block 429A

Tract 9572/Block 429B

Tract 9572/Block 429C

Tract 9572/Block 430

Tract 9572/Block 431

Tract 9572/Block 432

Tract 9572/Block 433A

Tract 9572/Block 433C

Tract 9572/Block 433D

Tract 9572/Block 433E

Tract 9572/Block 433F

Tract 9572/Block 433G

Tract 9572/Block 433H

Tract 9572/Block 434

Tract 9572/Block 435

Tract 9572/Block 436

Tract 9572/Block 437

Tract 9572/Block 438

Tract 9572/Block 462

Tract 9572/Block 463

Tract 9572/Block 464

Tract 9572/Block 469

Tract 9572/Block 470A

Tract 9572/Block 470

Tract 9572/Block 471A

Tract 9572/Block 471B

Tract 9572/Block 471C

Tract 9572/Block 471D

Tract 9572/Block 471E

Tract 9572/Block 472

Tract 9572/Block 473

Tract 9572/Block 474

Tract 9572/Block 475

Tract 9572/Block 476

Tract 9572/Block 477

Tract 9572/Block 478

Tract 9572/Block 479

Tract 9572/Block 480

Tract 9572/Block 481

Tract 9572/Block 482

Tract 9572/Block 483

Tract 9572/Block 484

Tract 9572/Block 485

Tract 9572/Block 486

Tract 9572/Block 487

Tract 9572/Block 488

Tract 9572/Block 489

Tract 9572/Block 490

Tract 9572/Block 491

Tract 9572/Block 492A

VTD 0015 Total  930

VTD 0020   1390

VTD 0025 (Part)

Tract 9572/Block 307A

Tract 9572/Block 307B

Tract 9572/Block 308A

Tract 9572/Block 308B

Tract 9572/Block 308C

Tract 9572/Block 309

Tract 9572/Block 310

Tract 9572/Block 312

Tract 9572/Block 313

Tract 9572/Block 314

Tract 9572/Block 315

Tract 9572/Block 316

Tract 9572/Block 317

Tract 9572/Block 319

Tract 9572/Block 320A

Tract 9572/Block 320B

Tract 9572/Block 320C

Tract 9572/Block 321

Tract 9572/Block 322

Tract 9572/Block 323

Tract 9572/Block 324

Tract 9572/Block 325

Tract 9572/Block 326

Tract 9572/Block 336

VTD 0025 Total  181

VTD 0030   1098

VTD 0035  685

VTD 0040  315

VTD 0045 (Part)

Tract 9572/Block 406A

Tract 9572/Block 406C

Tract 9572/Block 414A

Tract 9572/Block 414B

Tract 9572/Block 414C

Tract 9572/Block 414D

Tract 9572/Block 415

Tract 9572/Block 416A

Tract 9572/Block 416B

Tract 9572/Block 439

Tract 9572/Block 440A

Tract 9572/Block 440B

Tract 9572/Block 441

Tract 9572/Block 442A

Tract 9572/Block 442B

Tract 9572/Block 446A

Tract 9572/Block 446B

Tract 9572/Block 447A

Tract 9572/Block 447B

Tract 9572/Block 447C

Tract 9572/Block 447D

Tract 9572/Block 448A

Tract 9572/Block 448B

Tract 9572/Block 449A

Tract 9572/Block 449B

Tract 9572/Block 449C

Tract 9572/Block 449D

Tract 9572/Block 449E

Tract 9572/Block 450A

Tract 9572/Block 450B

Tract 9572/Block 450C

Tract 9572/Block 451A

Tract 9572/Block 451B

Tract 9572/Block 452A

Tract 9572/Block 452B

Tract 9572/Block 453

Tract 9572/Block 454A

Tract 9572/Block 454B

Tract 9572/Block 454C

Tract 9572/Block 454D

Tract 9572/Block 454E

Tract 9572/Block 455A

Tract 9572/Block 455B

Tract 9572/Block 456A

Tract 9572/Block 456B

Tract 9572/Block 457A

Tract 9572/Block 457B

Tract 9572/Block 458

Tract 9572/Block 459A

Tract 9572/Block 459B

Tract 9572/Block 460A

Tract 9572/Block 460B

Tract 9572/Block 461

Tract 9572/Block 465A

Tract 9572/Block 465B

Tract 9572/Block 465C

Tract 9572/Block 465E

Tract 9572/Block 465G

Tract 9572/Block 465F

Tract 9572/Block 466A

Tract 9572/Block 466B

Tract 9572/Block 466C

Tract 9572/Block 496

Tract 9572/Block 497A

Tract 9572/Block 497B

Tract 9573/Block 223

Tract 9573/Block 224

Tract 9573/Block 226

Tract 9573/Block 317

Tract 9573/Block 318

Tract 9573/Block 319

Tract 9573/Block 320

Tract 9573/Block 321

Tract 9573/Block 322

Tract 9573/Block 323

Tract 9573/Block 324

Tract 9573/Block 325

Tract 9573/Block 326

Tract 9573/Block 327

Tract 9573/Block 328A

Tract 9573/Block 328B

Tract 9573/Block 329A

Tract 9573/Block 329B

Tract 9573/Block 330A

Tract 9573/Block 330B

Tract 9573/Block 331

Tract 9573/Block 332A

Tract 9573/Block 332B

Tract 9573/Block 333A

Tract 9573/Block 333B

Tract 9573/Block 333C

Tract 9573/Block 334A

Tract 9573/Block 334B

Tract 9573/Block 334C

Tract 9573/Block 335

Tract 9573/Block 336

Tract 9573/Block 337

Tract 9573/Block 338A

Tract 9573/Block 338B

Tract 9573/Block 339

Tract 9573/Block 340

Tract 9573/Block 341

Tract 9573/Block 342

Tract 9573/Block 343

Tract 9573/Block 344A

Tract 9573/Block 344B

Tract 9573/Block 345

Tract 9573/Block 346A

Tract 9573/Block 346B

Tract 9573/Block 347A

Tract 9573/Block 347B

Tract 9573/Block 347C

Tract 9573/Block 348

Tract 9573/Block 349

Tract 9573/Block 350

Tract 9573/Block 351

Tract 9573/Block 352A

Tract 9573/Block 352B

Tract 9573/Block 353

Tract 9573/Block 354

Tract 9573/Block 355

Tract 9573/Block 356A

Tract 9573/Block 356B

Tract 9573/Block 357

Tract 9573/Block 358

Tract 9573/Block 359

Tract 9573/Block 360

VTD 0045 Total   1502

VTD 0050  588

VTD 0055  271

VTD 0060  983

VTD 0065  703

VTD 0070  435

VTD 0075  629

VTD 0080   1100

VTD 0085   1097

Pawnee County Total in Congressional District 3   13685

Payne   61507

Pittsburg   40581

Pontotoc  34119

Pottawatomie  58760

Pushmataha  10997

Seminole  25412

CONGRESSIONAL DISTRICT NO. 3 TOTAL   524264

CONGRESSIONAL DISTRICT NO. 4

Cleveland  174253

Comanche   111486

Cotton   6651

Garvin  26605

Grady   41747

Jackson   28764

Jefferson  7010

McClain   22795

Oklahoma (Part)   VTD 0090 (Part)

Tract 1087.03/Block 205

VTD 0090 Total  193

VTD 0095   98

VTD 0235   3430

VTD 0240   5180

VTD 0245   3984

VTD 0246   10

VTD 0250   3885

VTD 0255   6159

VTD 0260   2005

VTD 0265   3518

VTD 0270   3314

VTD 0275 (Part)

Tract 1080.03/Block 220

Tract 1080.03/Block 221

VTD 0275 Total  2

VTD 0285   8651

VTD 0300 (Part)

Tract 1087.03/Block 310

VTD 0300 Total   96

VTD 0700 (Part)

Tract 1087.03/Block 311

Tract 1087.03/Block 312

Tract 1087.04/Block 105

Tract 1087.04/Block 108

Tract 1087.04/Block 111

Tract 1087.04/Block 112

Tract 1087.04/Block 113

Tract 1087.04/Block 114

Tract 1087.04/Block 115

Tract 1087.04/Block 116

Tract 1087.04/Block 117

Tract 1087.04/Block 201

Tract 1087.04/Block 202

Tract 1087.04/Block 203

Tract 1087.04/Block 204

Tract 1087.04/Block 205

Tract 1087.04/Block 206

Tract 1087.04/Block 207

Tract 1087.04/Block 208

Tract 1087.04/Block 209

Tract 1087.04/Block 210

Tract 1087.04/Block 211

Tract 1087.04/Block 301

Tract 1087.04/Block 306

Tract 1087.04/Block 307

Tract 1087.04/Block 401

Tract 1087.04/Block 402

Tract 1087.04/Block 403

Tract 1087.04/Block 404

Tract 1087.04/Block 405

Tract 1087.04/Block 406

Tract 1087.04/Block 408

Tract 1087.04/Block 409

Tract 1087.04/Block 410

Tract 1087.04/Block 411

Tract 1087.04/Block 412

Tract 1087.04/Block 413

Tract 1087.04/Block 414

Tract 1087.04/Block 415

Tract 1087.04/Block 416

Tract 1087.04/Block 417

Tract 1087.04/Block 418

VTD 0700 Total   2071

VTD 0715 (Part)

Tract 1074.85/Block 401A

Tract 1074.85/Block 401B

Tract 1074.85/Block 402

Tract 1074.85/Block 403A

Tract 1074.85/Block 403B

Tract 1074.85/Block 404A

Tract 1074.85/Block 404B

Tract 1074.85/Block 405A

Tract 1074.85/Block 405B

Tract 1074.85/Block 406

Tract 1074.85/Block 407

Tract 1074.85/Block 408

Tract 1074.85/Block 409

Tract 1074.85/Block 410

Tract 1074.85/Block 411

Tract 1074.85/Block 412

Tract 1074.85/Block 413

Tract 1074.85/Block 414

Tract 1074.85/Block 415

Tract 1074.85/Block 416

Tract 1074.85/Block 417

Tract 1074.85/Block 418

Tract 1074.85/Block 419

Tract 1074.85/Block 420

Tract 1074.85/Block 421

Tract 1074.85/Block 422

Tract 1074.85/Block 423

Tract 1074.85/Block 424

Tract 1074.85/Block 425

Tract 1074.85/Block 426

Tract 1074.85/Block 430

VTD 0715 Total   3185

VTD 0720   5378

VTD 1290   1112

Oklahoma County Total in Congressional District 4   52271

Stephens  42299

Tillman   10384

CONGRESSIONAL DISTRICT NO. 4 TOTAL   524265

CONGRESSIONAL DISTRICT NO. 5

Canadian (Part)   VTD 0050   1630

VTD 0055   1929

VTD 0060   4199

VTD 0065  521

VTD 0070   2130

VTD 0075   2067

VTD 0080   1213

VTD 0085   2163

VTD 0090   3391

VTD 0095   2806

VTD 0100   2542

VTD 0105   2240

VTD 0110   6596

VTD 0115   3795

VTD 0120  715

VTD 0180   2256

VTD 0185   1121

Canadian County Total in Congressional District 5   41314

Kay   48056

Logan   29011

Noble   11045

Oklahoma (Part)   VTD 0005   3486

VTD 0010  118

VTD 0015   1017

VTD 0020   4603

VTD 0025  985

VTD 0030   1134

VTD 0035  358

VTD 0040   2807

VTD 0045   4395

VTD 0050   1172

VTD 0055  0

VTD 0060   1698

VTD 0070  418

VTD 0075 (Part)

Tract 1090/Block 219A

VTD 0075 Total  2

VTD 0100 (Part)

Tract 1087.05/Block 210A

VTD 0100 Total   28

VTD 0105   1191

VTD 0150   6143

VTD 0155   3539

VTD 0160   1091

VTD 0165   5080

VTD 0170   4128

VTD 0175   5236

VTD 0180   2319

VTD 0185   2939

VTD 0190   2156

VTD 0195   3879

VTD 0200   6290

VTD 0205   2208

VTD 0215   1908

VTD 0220   1833

VTD 0225   2345

VTD 0230   1587

VTD 0305   1320

VTD 0310   1014

VTD 0315  810

VTD 0320  472

VTD 0340   3752

VTD 0345   2995

VTD 0350  227

VTD 0355   1615

VTD 0360   4954

VTD 0365   7350

VTD 0370   1750

VTD 0375   1331

VTD 0380   2162

VTD 0385   1621

VTD 0390   2137

VTD 0395   2031

VTD 0400   3096

VTD 0405   1604

VTD 0410   2006

VTD 0415   2183

VTD 0420   2598

VTD 0425  101

VTD 0426  415

VTD 0430  511

VTD 0435   3824

VTD 0440   2947

VTD 0445   2429

VTD 0465   3921

VTD 0470   1361

VTD 0475  941

VTD 0480   3643

VTD 0485  788

VTD 0490   3021

VTD 0495  262

VTD 0500   1026

VTD 0520 (Part)

Tract 1062/Block 208

Tract 1062/Block 209

Tract 1062/Block 210

Tract 1062/Block 211

Tract 1062/Block 212

Tract 1062/Block 213

Tract 1062/Block 216

VTD 0520 Total   12

VTD 0530  796

VTD 0540 (Part)

Tract 1083.12/Block 101B

Tract 1083.12/Block 102

Tract 1083.12/Block 103

Tract 1083.12/Block 104

Tract 1083.12/Block 105

Tract 1083.12/Block 106

Tract 1083.12/Block 107

Tract 1083.12/Block 108

Tract 1083.12/Block 109

Tract 1083.12/Block 110

Tract 1083.12/Block 111

Tract 1083.12/Block 112

Tract 1083.12/Block 113

Tract 1083.12/Block 114

Tract 1083.12/Block 115

Tract 1083.12/Block 116

Tract 1083.12/Block 117

Tract 1083.12/Block 118

Tract 1083.12/Block 119

Tract 1083.12/Block 120

Tract 1083.12/Block 121

Tract 1083.12/Block 122

Tract 1083.12/Block 211

Tract 1083.12/Block 212

Tract 1083.12/Block 213

Tract 1083.12/Block 214

Tract 1083.12/Block 215

Tract 1083.12/Block 216

VTD 0540 Total   1571

VTD 0545  561

VTD 0546  3

VTD 0560   2188

VTD 0590  973

VTD 0595   1756

VTD 0600   1084

VTD 0605   1617

VTD 0606   3428

VTD 0610 (Part)

Tract 1070.01/Block 201

Tract 1070.01/Block 202

Tract 1070.01/Block 203

Tract 1070.01/Block 204

Tract 1070.01/Block 205

Tract 1070.01/Block 410

Tract 1070.01/Block 411

Tract 1070.01/Block 415

VTD 0610 Total  390

VTD 0615   1169

VTD 0620   15

VTD 0625   1320

VTD 0630  551

VTD 0631  106

VTD 0635   1994

VTD 0640  697

VTD 0645   2861

VTD 0650   2503

VTD 0655   2279

VTD 0660  2

VTD 0665   1061

VTD 0670   1314

VTD 0700 (Part)

Tract 1087.04/Block 109

Tract 1087.04/Block 110

Tract 1087.04/Block 118

Tract 1087.04/Block 119

Tract 1087.04/Block 302

Tract 1087.04/Block 305

Tract 1087.04/Block 407

VTD 0700 Total  352

VTD 0780   1121

VTD 0785   2057

VTD 0790  602

VTD 0795   85

VTD 0800   4310

VTD 0805   5585

VTD 0810   2251

VTD 0815   3121

VTD 0830 (Part)

Tract 1041/Block 201

Tract 1041/Block 202

Tract 1041/Block 206

Tract 1041/Block 207

Tract 1041/Block 208

Tract 1041/Block 209

Tract 1041/Block 213

Tract 1041/Block 214

Tract 1041/Block 215

Tract 1041/Block 301

Tract 1041/Block 302

Tract 1041/Block 303

Tract 1041/Block 304

Tract 1041/Block 305

Tract 1041/Block 306

Tract 1041/Block 307

Tract 1041/Block 308

Tract 1041/Block 309

Tract 1041/Block 310

Tract 1041/Block 311

Tract 1041/Block 313

Tract 1041/Block 314

Tract 1041/Block 315

Tract 1042/Block 101

Tract 1042/Block 102

Tract 1042/Block 103

Tract 1042/Block 104

Tract 1042/Block 105

Tract 1042/Block 106

Tract 1042/Block 107

Tract 1042/Block 108

Tract 1043/Block 102

Tract 1043/Block 103

Tract 1043/Block 104

Tract 1043/Block 105

Tract 1043/Block 106

Tract 1043/Block 107

Tract 1043/Block 108

Tract 1043/Block 109

Tract 1043/Block 110

Tract 1043/Block 111

Tract 1043/Block 112

Tract 1043/Block 113

Tract 1043/Block 114

Tract 1043/Block 115

Tract 1043/Block 116

Tract 1043/Block 117

Tract 1043/Block 118

Tract 1043/Block 119

Tract 1043/Block 120

Tract 1043/Block 121

Tract 1043/Block 201

Tract 1043/Block 202

Tract 1043/Block 203

Tract 1043/Block 204

Tract 1043/Block 509

Tract 1043/Block 510

Tract 1043/Block 511

Tract 1043/Block 512

Tract 1057/Block 125

Tract 1057/Block 126

Tract 1057/Block 127

Tract 1057/Block 128

Tract 1057/Block 129

VTD 0830 Total   2640

VTD 0835   3785

VTD 0840  770

VTD 0845   3042

VTD 0850   3148

VTD 0855   3186

VTD 0860 (Part)

Tract 1017/Block 213

Tract 1017/Block 216

Tract 1017/Block 217

Tract 1017/Block 218

Tract 1017/Block 219

Tract 1017/Block 220

Tract 1017/Block 221

Tract 1017/Block 222

Tract 1017/Block 223

Tract 1017/Block 226

Tract 1018/Block 102

Tract 1018/Block 103

Tract 1018/Block 104

Tract 1018/Block 105

Tract 1018/Block 108

Tract 1018/Block 109

Tract 1018/Block 110

Tract 1018/Block 111

Tract 1018/Block 114

Tract 1018/Block 115

Tract 1018/Block 201

Tract 1018/Block 202

Tract 1018/Block 205

Tract 1018/Block 206

Tract 1025/Block 302

Tract 1025/Block 303

Tract 1025/Block 304

Tract 1025/Block 305

Tract 1025/Block 306

VTD 0860 Total   1070

VTD 0870  168

VTD 0871   89

VTD 0940  386

VTD 0945   1316

VTD 0950   3703

VTD 0955  125

VTD 0960  773

VTD 0965  367

VTD 1000   1098

VTD 1005  690

VTD 1010   2770

VTD 1015   2470

VTD 1020   1333

VTD 1025   2220

VTD 1030   3018

VTD 1035   1240

VTD 1040   2890

VTD 1045   1356

VTD 1050   3254

VTD 1055   1898

VTD 1060   7240

VTD 1065 (Part)

Tract 1083.06/Block 201

Tract 1083.06/Block 202

Tract 1083.07/Block 102

Tract 1083.07/Block 103

Tract 1083.07/Block 104

Tract 1083.07/Block 105

Tract 1083.07/Block 106

Tract 1083.07/Block 107

Tract 1083.07/Block 112

Tract 1083.07/Block 114

Tract 1083.07/Block 115

Tract 1083.07/Block 201

Tract 1083.07/Block 202

Tract 1083.07/Block 203

Tract 1083.07/Block 204

Tract 1083.07/Block 601

Tract 1083.07/Block 602

Tract 1083.07/Block 603

Tract 1083.07/Block 604

Tract 1083.07/Block 605

Tract 1083.07/Block 607

Tract 1083.07/Block 608

Tract 1083.10/Block 101

Tract 1083.10/Block 102

Tract 1083.11/Block 101

Tract 1083.11/Block 102

Tract 1083.11/Block 103

Tract 1083.11/Block 104

Tract 1083.11/Block 105

Tract 1083.11/Block 106

Tract 1083.11/Block 107

Tract 1083.11/Block 116

Tract 1083.11/Block 118

Tract 1083.11/Block 119

Tract 1083.11/Block 120

Tract 1083.11/Block 121

Tract 1083.11/Block 122

Tract 1083.11/Block 201

Tract 1083.11/Block 220

Tract 1083.11/Block 221

Tract 1083.11/Block 222

Tract 1083.11/Block 223

Tract 1083.11/Block 224

Tract 1083.11/Block 225

Tract 1083.11/Block 226

VTD 1065 Total   4702

VTD 1075   1377

VTD 1085   2134

VTD 1090   4134

VTD 1095   5115

VTD 1100   2056

VTD 1105   4553

VTD 1110   3919

VTD 1135   1587

VTD 1140  457

VTD 1145  393

VTD 1150  456

VTD 1155  294

VTD 1160  706

VTD 1165   2029

VTD 1170   1460

VTD 1175  793

VTD 1180   2251

VTD 1185   1076

VTD 1190   1219

VTD 1195   82

VTD 1200   1465

VTD 1205  709

VTD 1210  202

VTD 1211  0

VTD 1215   2064

VTD 1220   1659

VTD 1225  800

VTD 1230  170

VTD 1235  643

VTD 1236   66

VTD 1240   2022

VTD 1245  2

VTD 1250 (Part)

Tract 1064.01/Block 101

VTD 1250 Total  0

VTD 1265   4882

VTD 1270   1489

VTD 1275   6159

VTD 1285   1595

VTD 1295  336

VTD 1300   2975

VTD 1305   5640

VTD 1310   3593

VTD 1315   2502

VTD 1320   1635

VTD 1335   2653

VTD 1336  0

VTD 1345   82

Oklahoma County Total in Congressional District 5  338227

Osage (Part)  VTD 0005  560

VTD 0010  260

VTD 0015   83

VTD 0020  149

VTD 0025   1360

VTD 0030  269

VTD 0035 (Part)

Tract 0106/Block 101

Tract 0106/Block 102

Tract 0106/Block 103

Tract 0106/Block 104

Tract 0106/Block 105

Tract 0106/Block 106

Tract 0106/Block 107

Tract 0106/Block 108

Tract 0106/Block 109

Tract 0106/Block 110

Tract 0106/Block 111

Tract 0106/Block 112

Tract 0106/Block 113A

Tract 0106/Block 113B

Tract 0106/Block 113C

Tract 0106/Block 114

Tract 0106/Block 115

Tract 0106/Block 116

Tract 0106/Block 117

Tract 0106/Block 118

Tract 0106/Block 119B

Tract 0106/Block 121

Tract 0106/Block 122

Tract 0106/Block 123B

Tract 0106/Block 131

Tract 0106/Block 132

Tract 0106/Block 133

Tract 0106/Block 134

Tract 0106/Block 135

Tract 0106/Block 136

Tract 0106/Block 137

Tract 0106/Block 138

Tract 0106/Block 141

Tract 0106/Block 142

Tract 0106/Block 172

Tract 0106/Block 174

Tract 0106/Block 197A

Tract 0106/Block 197B

Tract 0106/Block 301

Tract 0106/Block 501B

Tract 0106/Block 501C

Tract 0106/Block 502

Tract 0106/Block 555B

VTD 0035 Total  285

VTD 0040 (Part)

Tract 0106/Block 125B

Tract 0106/Block 126

Tract 0106/Block 171

Tract 0106/Block 173

Tract 0106/Block 175

Tract 0106/Block 176

Tract 0106/Block 195

Tract 0106/Block 196

Tract 0107/Block 258

Tract 0107/Block 259

Tract 0107/Block 260

Tract 0107/Block 261

Tract 0107/Block 263

Tract 0107/Block 282

Tract 0107/Block 283

Tract 0107/Block 284

Tract 0107/Block 285

Tract 0107/Block 286

Tract 0107/Block 287

VTD 0040 Total  596

VTD 0060 (Part)

Tract 0106/Block 139

VTD 0060 Total  3

VTD 0065 (Part)

Tract 0106/Block 119A

Tract 0106/Block 123A

Tract 0106/Block 124

Tract 0106/Block 125A

Tract 0106/Block 501A

Tract 0106/Block 555A

VTD 0065 Total  9

VTD 0090 (Part)

Tract 0103/Block 301

Tract 0103/Block 308

Tract 0107/Block 277

Tract 0107/Block 278

VTD 0090 Total   35

VTD 0100  526

VTD 0140 (Part)

Tract 0105/Block 505

Tract 0105/Block 512

Tract 0105/Block 552

Tract 0105/Block 553

Tract 0105/Block 554

VTD 0140 Total   21

VTD 0145 (Part)

Tract 0105/Block 560

Tract 0105/Block 744

VTD 0145 Total   66

VTD 0160  399

VTD 0165  293

VTD 0170  739

VTD 0175   2767

VTD 0180  125

Osage County Total in Congressional District 5   8545

Washington  48066

CONGRESSIONAL DISTRICT NO. 5 TOTAL   524264

CONGRESSIONAL DISTRICT NO. 6

Alfalfa  6416

Beaver   6023

Beckham   18812

Blaine  11470

Caddo   29550

Canadian (Part)   VTD 0005   2845

VTD 0010  656

VTD 0015   3293

VTD 0020   2547

VTD 0025   1449

VTD 0030   2294

VTD 0035  521

VTD 0040   2786

VTD 0045  486

VTD 0125   1975

VTD 0130   2167

VTD 0135   3829

VTD 0140   3845

VTD 0145   1080

VTD 0150  557

VTD 0155  444

VTD 0160  374

VTD 0165  800

VTD 0170  308

VTD 0175  839

Canadian County Total in Congressional District 6   33095

Cimarron   3301

Custer  26897

Dewey  5551

Ellis  4497

Garfield  56735

Grant  5689

Greer  6559

Harmon   3793

Harper   4063

Kingfisher  13212

Kiowa   11347

Major  8055

Oklahoma (Part)   VTD 0065   1206

VTD 0075 (Part)

Tract 1087.03/Block 101

Tract 1090/Block 220

Tract 1090/Block 221

Tract 1090/Block 222

VTD 0075 Total  301

VTD 0080   1418

VTD 0085  190

VTD 0090 (Part)

Tract 1087.03/Block 105

Tract 1087.03/Block 111

Tract 1087.03/Block 112

Tract 1087.03/Block 113

Tract 1087.03/Block 201

Tract 1087.03/Block 202

Tract 1087.03/Block 203

Tract 1087.03/Block 204

Tract 1087.03/Block 206

Tract 1087.03/Block 305

Tract 1087.03/Block 307A

VTD 0090 Total  937

VTD 0100 (Part)

Tract 1087.03/Block 102

Tract 1087.03/Block 103

Tract 1087.03/Block 104

Tract 1087.03/Block 106

Tract 1087.03/Block 107

Tract 1087.03/Block 108

Tract 1087.03/Block 109

Tract 1087.03/Block 110

Tract 1087.03/Block 301

Tract 1087.03/Block 303

Tract 1087.03/Block 304

Tract 1087.03/Block 306

Tract 1087.03/Block 314A

Tract 1087.03/Block 316A

Tract 1087.03/Block 318

Tract 1087.03/Block 319

Tract 1087.03/Block 320

Tract 1087.03/Block 321

Tract 1087.03/Block 322

Tract 1087.03/Block 323

Tract 1087.03/Block 324

Tract 1087.04/Block 101

Tract 1087.04/Block 102

Tract 1087.04/Block 121

Tract 1087.04/Block 122

Tract 1087.04/Block 123

Tract 1087.04/Block 124

Tract 1087.04/Block 125

VTD 0100 Total   1741

VTD 0110   3751

VTD 0115   2297

VTD 0120   4357

VTD 0125   2608

VTD 0130   4810

VTD 0135  384

VTD 0140   3245

VTD 0145   2729

VTD 0210   1311

VTD 0275 (Part)

Tract 1080.03/Block 203

Tract 1080.03/Block 204A

Tract 1080.03/Block 204B

Tract 1080.03/Block 204C

Tract 1080.03/Block 205A

Tract 1080.03/Block 205B

Tract 1080.03/Block 206

Tract 1080.03/Block 207

Tract 1080.03/Block 208

Tract 1080.03/Block 211A

Tract 1080.03/Block 211B

Tract 1080.03/Block 212

Tract 1080.03/Block 213

Tract 1080.03/Block 214

Tract 1080.03/Block 215

Tract 1080.03/Block 216

Tract 1080.03/Block 217

VTD 0275 Total  436

VTD 0280   3784

VTD 0290   1153

VTD 0295  767

VTD 0300 (Part)

Tract 1087.03/Block 302

Tract 1087.03/Block 308A

Tract 1087.03/Block 309A

VTD 0300 Total  103

VTD 0325   1842

VTD 0330  692

VTD 0335  650

VTD 0450   2630

VTD 0455   4899

VTD 0460   1800

VTD 0505   1583

VTD 0510  341

VTD 0515   2551

VTD 0520 (Part)

Tract 1062/Block 201

Tract 1062/Block 202

Tract 1062/Block 203

Tract 1062/Block 204

Tract 1062/Block 205B

Tract 1062/Block 206

Tract 1062/Block 207

Tract 1062/Block 214

Tract 1062/Block 215

Tract 1062/Block 217

Tract 1062/Block 218

Tract 1062/Block 219

Tract 1062/Block 220

Tract 1062/Block 221

Tract 1062/Block 222

Tract 1062/Block 223

Tract 1062/Block 224

Tract 1062/Block 225

Tract 1062/Block 226

Tract 1062/Block 227

Tract 1062/Block 228

Tract 1063.01/Block 101

Tract 1063.01/Block 102

Tract 1063.01/Block 103

Tract 1063.01/Block 104

Tract 1063.01/Block 105

Tract 1063.01/Block 106

Tract 1063.01/Block 107

Tract 1063.01/Block 110

Tract 1063.01/Block 111

Tract 1063.01/Block 112

Tract 1063.01/Block 113

Tract 1063.01/Block 114

Tract 1063.01/Block 116

Tract 1063.01/Block 117

Tract 1063.01/Block 118

Tract 1063.01/Block 119

Tract 1063.01/Block 121

Tract 1063.01/Block 122

Tract 1063.01/Block 123

Tract 1063.01/Block 126

Tract 1063.01/Block 201

Tract 1063.01/Block 202

Tract 1063.01/Block 203

Tract 1063.01/Block 204

Tract 1063.01/Block 205

Tract 1063.01/Block 206

Tract 1063.01/Block 207

Tract 1063.01/Block 208

Tract 1063.01/Block 210

Tract 1063.01/Block 211

Tract 1063.01/Block 212

Tract 1063.01/Block 213

Tract 1063.01/Block 214

Tract 1063.01/Block 215

Tract 1063.01/Block 216

Tract 1063.01/Block 217

Tract 1063.01/Block 218

Tract 1063.01/Block 219

Tract 1063.01/Block 220

Tract 1063.01/Block 221

Tract 1063.01/Block 222

Tract 1063.01/Block 223

Tract 1063.01/Block 224

Tract 1063.01/Block 225

Tract 1063.01/Block 226

Tract 1063.01/Block 227

Tract 1063.01/Block 228

Tract 1063.01/Block 301

Tract 1063.01/Block 302

Tract 1063.01/Block 303

Tract 1063.01/Block 304

Tract 1063.01/Block 305

Tract 1063.01/Block 306

Tract 1063.01/Block 307

Tract 1063.01/Block 308

Tract 1063.01/Block 309

Tract 1063.01/Block 310

Tract 1063.01/Block 311

Tract 1063.01/Block 312

Tract 1063.01/Block 313

Tract 1063.01/Block 314

Tract 1063.01/Block 315

Tract 1063.01/Block 316

Tract 1063.01/Block 317

Tract 1063.01/Block 318

Tract 1063.01/Block 319

Tract 1063.01/Block 325

Tract 1063.01/Block 326

Tract 1063.01/Block 327

Tract 1063.01/Block 328

Tract 1063.01/Block 329

Tract 1063.01/Block 501

Tract 1063.01/Block 502

Tract 1063.01/Block 503

Tract 1063.01/Block 504

Tract 1063.01/Block 506

Tract 1063.01/Block 507

Tract 1063.01/Block 508

Tract 1063.01/Block 509

Tract 1063.01/Block 510

Tract 1063.01/Block 511

Tract 1063.01/Block 512

Tract 1063.01/Block 513

Tract 1063.01/Block 514

Tract 1063.01/Block 515

Tract 1063.01/Block 516

Tract 1063.01/Block 517

Tract 1063.01/Block 518

Tract 1063.01/Block 519

Tract 1063.01/Block 520

Tract 1063.01/Block 521

Tract 1063.01/Block 522

Tract 1063.01/Block 523

Tract 1063.01/Block 524

Tract 1063.01/Block 525

Tract 1063.01/Block 526

Tract 1063.01/Block 527

Tract 1063.01/Block 528

Tract 1063.01/Block 529

Tract 1063.01/Block 530

VTD 0520 Total   3756

VTD 0525   1233

VTD 0535  319

VTD 0540 (Part)

Tract 1063.02/Block 101

Tract 1063.02/Block 102

Tract 1063.02/Block 103

Tract 1063.02/Block 104

Tract 1063.02/Block 105

Tract 1063.02/Block 106

Tract 1063.02/Block 107

Tract 1063.02/Block 125

Tract 1063.02/Block 126

Tract 1063.02/Block 127

Tract 1063.02/Block 726

Tract 1063.02/Block 727

Tract 1063.02/Block 728

Tract 1063.02/Block 729

Tract 1063.02/Block 730

Tract 1063.02/Block 731

Tract 1083.02/Block 101

Tract 1083.02/Block 102

Tract 1083.02/Block 104

Tract 1083.02/Block 105

Tract 1083.02/Block 907

Tract 1083.02/Block 908

Tract 1083.02/Block 910

Tract 1083.02/Block 911

Tract 1083.02/Block 912

Tract 1083.02/Block 913

Tract 1083.02/Block 914

Tract 1083.02/Block 915

Tract 1083.02/Block 916

Tract 1083.12/Block 123

Tract 1083.12/Block 124

VTD 0540 Total   2989

VTD 0550   1348

VTD 0555  116

VTD 0565   2283

VTD 0570   1970

VTD 0575   3450

VTD 0580   3580

VTD 0585   4513

VTD 0610 (Part)

Tract 1070.01/Block 416

VTD 0610 Total  2

VTD 0675   2828

VTD 0680   3982

VTD 0685   6044

VTD 0690   4026

VTD 0695   5172

VTD 0700 (Part)

Tract 1087.04/Block 103A

Tract 1087.04/Block 104

VTD 0700 Total   17

VTD 0705  378

VTD 0710   5502

VTD 0715 (Part)

Tract 1074.01/Block 101

Tract 1074.01/Block 109

Tract 1074.01/Block 110

Tract 1074.01/Block 111

Tract 1074.01/Block 112

Tract 1074.01/Block 211

Tract 1074.01/Block 212

Tract 1074.01/Block 301

Tract 1074.01/Block 302

Tract 1074.01/Block 309

Tract 1074.01/Block 310

Tract 1074.02/Block 101

Tract 1074.02/Block 102

Tract 1074.02/Block 103

Tract 1074.02/Block 104

Tract 1074.02/Block 105

Tract 1074.02/Block 106

Tract 1074.02/Block 107

Tract 1074.02/Block 108

Tract 1074.02/Block 109

Tract 1074.02/Block 110

Tract 1074.02/Block 111

Tract 1074.02/Block 112

Tract 1074.02/Block 113

Tract 1074.02/Block 114

Tract 1074.02/Block 115

Tract 1074.02/Block 116

Tract 1074.02/Block 117

Tract 1074.02/Block 118

Tract 1074.02/Block 201

Tract 1074.02/Block 202

Tract 1074.02/Block 203

Tract 1074.02/Block 204

Tract 1074.02/Block 205

Tract 1074.02/Block 206

Tract 1074.02/Block 207

Tract 1074.02/Block 208

Tract 1074.02/Block 209

Tract 1074.02/Block 210

Tract 1074.02/Block 211

Tract 1074.02/Block 212

Tract 1074.02/Block 213

Tract 1074.02/Block 214

Tract 1074.02/Block 215

Tract 1074.02/Block 216

Tract 1074.02/Block 217

Tract 1074.02/Block 218

Tract 1074.02/Block 601

Tract 1074.02/Block 602

Tract 1074.02/Block 603

Tract 1074.02/Block 604

Tract 1074.02/Block 605

Tract 1074.02/Block 606

Tract 1074.02/Block 607

Tract 1074.02/Block 608

VTD 0715 Total   7038

VTD 0725   2734

VTD 0730  671

VTD 0735   3407

VTD 0740   2847

VTD 0745   3207

VTD 0750   3662

VTD 0755   2889

VTD 0760   3829

VTD 0765   3082

VTD 0770   2506

VTD 0775   3000

VTD 0820  914

VTD 0825   1183

VTD 0830 (Part)

Tract 1041/Block 203

Tract 1041/Block 204

Tract 1041/Block 205

VTD 0830 Total  0

VTD 0860 (Part)

Tract 1017/Block 101

Tract 1017/Block 102

Tract 1017/Block 103

Tract 1017/Block 104

Tract 1017/Block 105

Tract 1017/Block 106

Tract 1017/Block 107

Tract 1017/Block 108

Tract 1017/Block 109

Tract 1017/Block 110

Tract 1017/Block 111

Tract 1017/Block 112

Tract 1017/Block 113

Tract 1017/Block 114

Tract 1017/Block 115

Tract 1017/Block 116

Tract 1017/Block 117

Tract 1017/Block 118

Tract 1017/Block 119

Tract 1017/Block 120

Tract 1017/Block 121

Tract 1017/Block 122

Tract 1017/Block 123

Tract 1017/Block 124

Tract 1017/Block 125

Tract 1017/Block 126

Tract 1017/Block 127

Tract 1017/Block 201

Tract 1017/Block 202

Tract 1017/Block 203

Tract 1017/Block 204

Tract 1017/Block 205

Tract 1017/Block 206

Tract 1017/Block 207

Tract 1017/Block 208

Tract 1017/Block 209

Tract 1017/Block 210

Tract 1017/Block 211

Tract 1017/Block 212

Tract 1017/Block 214

Tract 1017/Block 215

Tract 1018/Block 101

Tract 1018/Block 106

Tract 1018/Block 107

Tract 1018/Block 112

Tract 1018/Block 113

Tract 1018/Block 203

Tract 1018/Block 204

Tract 1025/Block 101

Tract 1025/Block 102

Tract 1025/Block 103

Tract 1025/Block 104

Tract 1025/Block 105

Tract 1025/Block 111

Tract 1025/Block 112

Tract 1025/Block 113

Tract 1025/Block 114

Tract 1025/Block 201

Tract 1025/Block 202

Tract 1025/Block 203

Tract 1025/Block 204

Tract 1025/Block 205

Tract 1025/Block 206

Tract 1025/Block 207

Tract 1025/Block 208

Tract 1025/Block 209

Tract 1025/Block 210

Tract 1025/Block 211

Tract 1025/Block 212

Tract 1025/Block 213

Tract 1025/Block 214

Tract 1025/Block 301

Tract 1025/Block 307

Tract 1025/Block 308

Tract 1025/Block 309

Tract 1025/Block 310

Tract 1025/Block 311

Tract 1025/Block 312

Tract 1025/Block 313

VTD 0860 Total   1536

VTD 0865   2265

VTD 0875  507

VTD 0880   1663

VTD 0890   4142

VTD 0895   3640

VTD 0900   3968

VTD 0905   3132

VTD 0910   2153

VTD 0915   2626

VTD 0920  229

VTD 0925  443

VTD 0930   1166

VTD 0935   29

VTD 0970  387

VTD 0975   2283

VTD 0980  0

VTD 0985   1631

VTD 0990  106

VTD 0995   2208

VTD 1065 (Part)

Tract 1083.10/Block 103

Tract 1083.10/Block 104

Tract 1083.10/Block 105

Tract 1083.10/Block 106

Tract 1083.10/Block 107

VTD 1065 Total   1152

VTD 1070  444

VTD 1080   1696

VTD 1115   34

VTD 1120  297

VTD 1125   3859

VTD 1130  754

VTD 1250 (Part)

Tract 1062/Block 205A

VTD 1250 Total  0

VTD 1255   4061

VTD 1260   2739

VTD 1280   3800

VTD 1325   1921

VTD 1330   4934

VTD 1340  315

Oklahoma County Total in Congressional District 6  209113

Roger Mills  4147

Texas   16419

Washita   11441

Woods  9103

Woodward  18976

CONGRESSIONAL DISTRICT NO. 6 TOTAL   524264

Added by Laws 1991, c. 260, § 2, emerg. eff. May 27, 1991.

§14-5.3.  Effect of redistricting on boards, commissions or other entities.

This act shall not affect the operation of any board, commission or other entity whose membership is based upon Congressional Districts which have heretofore been created by law.

Added by Laws 1991, c. 260, § 3, emerg. eff. May 27, 1991.

§14-5.4.  Scrivener's errors - Correction by Legislature.

The Legislature declares that careful and diligent efforts have been put forth in the preparation of the Congressional Districts set forth in this act, however, if by some scrivener's error any Census Tract, Block Group, Census Block, Place or Voting District (VTD) has been inadvertently and unintentionally omitted or so placed as to be noncontiguous, then it shall be the duty of the Legislature to correct such scrivener's error.

Added by Laws 1991, c. 260, § 4, emerg. eff. May 27, 1991.

§14-5.5.  Effective date of districts.

The Congressional Districts described herein shall become effective at the beginning of the terms of the members of the United States House of Representatives elected at the General Election in November, 1992, provided, however, the State Election Board shall conduct the elections for such offices in 1992 in accordance with the provisions of this act.

Added by Laws 1991, c. 260, § 5, emerg. eff. May 27, 1991.

§14-9.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-10.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-10.5.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-11.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-12.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-13.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-14.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-21.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-22.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-31.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-32.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-33.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-41.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-42.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-43.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-45.1.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-45.2.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-45.3.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-45.4.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-51.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-52.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-53.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-54.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-55.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-61.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-62.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-63.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-71.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-72.  Repealed by Laws 1963, p. 745, S.J.R. No. 8, § 12.

§14-73.  Annulled.

§14-74.  Annulled.

§14-75.  Annulled.

§14-76.  Annulled.

§14-77.  Annulled.

§14-78.1.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.2.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.3.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.4.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.5.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.6.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.7.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.8.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.9.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.10.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-78.11.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-79.  Repealed by Laws 1971, c. 81, § 8 as of the fifteenth day after the general election held in November 1972.

§14-80.  Qualifications of candidates.

To file as a candidate for the Senate in any senatorial district, a person must have been a registered voter in the district and a resident residing within such district for at least six (6) months immediately preceding the filing period prescribed by law.  Except, however, to file as a candidate for the Senate in any senatorial district in 2004, a person must have been a registered voter and a resident residing in such district no later than December 21, 2003.  Any member of the Senate whose district has been changed by a reapportionment may change residence with the intent of becoming qualified to seek reelection in such district in the first election applicable to such district following the reapportionment without thereby being deemed to have vacated his or her existing office.

Added by Laws 1967, c. 142, § 1, emerg. eff. April 27, 1967.  Amended by Laws 1971, c. 133, § 1; Laws 1973, c. 40, § 1, emerg. eff. April 25, 1973; Laws 1981, c. 178, § 1, emerg. eff. May 18, 1981; Laws 2004, c. 53, § 1, emerg. eff. April 1, 2004.

§14-80.1.  Repealed by Laws 1981, c. 275, § 8.

§14-80.2.  Repealed by Laws 1981, c. 275, § 8.

§14-80.3.  Repealed by Laws 1981, c. 275, § 8.

§14-80.4.  Repealed by Laws 1981, c. 275, § 8.

§14-80.5.  Repealed by Laws 1981, c. 275, § 8.

§14-80.6.  Repealed by Laws 1981, c. 275, § 8.

§14-80.7.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§14-80.10.  Repealed by Laws 1991, c. 193, § 7, emerg. eff. May 15, 1991.

§14-80.11.  Repealed by Laws 1991, c. 193, § 7, emerg. eff. May 15, 1991.

§14-80.12.  Repealed by Laws 1991, c. 193, § 7, emerg. eff. May 15, 1991.

§14-80.13.  Repealed by Laws 1991, c. 193, § 7, emerg. eff. May 15, 1991.

§14-80.14.  Repealed by Laws 1991, c. 193, § 7, emerg. eff. May 15, 1991.

§14-80.15.  Repealed by Laws 1991, c. 193, § 7, emerg. eff. May 15, 1991.

§14-80.20.  Short title.

This act shall be known and may be cited as the "State Senate Apportionment Act of 1991".

Added by Laws 1991, c. 193, § 1, emerg. eff. May 15, 1991.

§14-80.21.  Repealed by Laws 2001, c. 257, § 6, eff. July 1, 2001.

§14-80.22.  Repealed by Laws 2001, c. 257, § 6, eff. July 1, 2001.

§14-80.23.  Repealed by Laws 2001, c. 257, § 6, eff. July 1, 2001.

§14-80.24.  Repealed by Laws 2001, c. 257, § 6, eff. July 1, 2001.

§14-80.25.  Repealed by Laws 2001, c. 257, § 6, eff. July 1, 2001.

§14-80.30.  Short title.

This act shall be known and may be cited as the "State Senate Redistricting Act of 2001".

Added by Laws 2001, c. 257, § 1, eff. July 1, 2001.

§14-80.31.  Terms of senators - Numerical designation of districts.

Senators elected in 2002 from even-numbered districts provided hereinafter shall hold office until the fifteenth day succeeding the General Election in November, 2006, and thereafter shall be elected for terms of four (4) years.  Senators elected from odd-numbered districts in November, 2000, shall hold office until the fifteenth day succeeding the General Election in November, 2004, and thereafter shall be elected for terms of four (4) years.

From and after the fifteenth day succeeding the General Election in November, 2002, the Senate districts shall bear the numerical designations hereinafter described and set forth.

Added by Laws 2001, c. 257, § 2, eff. July 1, 2001.

§14-80.32.  Districts.

The Senate shall be composed of forty-eight (48) members elected from the districts hereinafter described.  The following delineation of areas to be included in each Senate district is based on the official counties, voting districts (VTD's) and blocks as defined in 2000 by the United States Bureau of the Census.  The forty-eight (48) Senate districts shall consist of the counties, voting districts (VTD's) and blocks next described:

Total

County Census Designated Area Population Population

SENATE DISTRICT 1

Craig County (Part)

VTD: 140 1,433

VTD: 410 (Part)

BLK: 731001106

BLK: 731001107

BLK: 731001108

BLK: 731001109

BLK: 731001110

BLK: 731001112

BLK: 731001113

BLK: 731001114

BLK: 731001115

BLK: 731001116

BLK: 731001117

BLK: 731001118

BLK: 731001119

BLK: 731001120

BLK: 731001184

BLK: 731001190

BLK: 731001222

BLK: 731001223

BLK: 731001224

BLK: 731001225

BLK: 731002000

BLK: 731002001

BLK: 731002002

BLK: 731002003

BLK: 731002004

BLK: 731002005

BLK: 731002006

BLK: 731002007

BLK: 731002008

BLK: 731002009

BLK: 731002010

BLK: 731002011

BLK: 731002012

BLK: 731002013

BLK: 731002014

BLK: 731002015

BLK: 731002016

BLK: 731002017

BLK: 731002021

BLK: 731002023

BLK: 731002024

BLK: 731002025

BLK: 731002026

BLK: 731002028

BLK: 731002029

BLK: 731002030

BLK: 731002031

BLK: 731002032

BLK: 731002033

BLK: 731002034

BLK: 731002035

BLK: 731002036

BLK: 731002037

BLK: 731002038

BLK: 731002039

BLK: 731002040

BLK: 731002041

BLK: 731002042

BLK: 731002043

BLK: 731002044

BLK: 731002045

BLK: 731002046

BLK: 731002047

BLK: 731002048

BLK: 731002049

BLK: 731002050

BLK: 731002051

BLK: 731002052

BLK: 731002053

BLK: 731002054

BLK: 731002055

BLK: 731002056

BLK: 731002057

BLK: 731002058

BLK: 731002059

BLK: 731002060

BLK: 731002061

BLK: 731002062

BLK: 731002063

BLK: 731002064

BLK: 731002065

BLK: 731002066

BLK: 731002067

BLK: 731002068

BLK: 731002069

BLK: 731002070

BLK: 731002071

BLK: 731002072

BLK: 731002073

BLK: 731002074

BLK: 731002075

BLK: 731002076

BLK: 731002080

BLK: 731002081

BLK: 731002088

BLK: 731002089

BLK: 731002090

BLK: 731002091

BLK: 731002092

BLK: 731002093

BLK: 731002096

BLK: 731002104

BLK: 731002105

BLK: 731002106

BLK: 731002107

BLK: 731002108

BLK: 731002999

VTD: 410 Total 895

VTD: 914 (Part)

BLK: 732001003

BLK: 732001004

VTD: 914 Total 0

Craig County Total in Senate District 1 2,328

Delaware County 37,077

Ottawa County 33,194

SENATE DISTRICT 1 TOTAL 72,599

SENATE DISTRICT 2

Mayes County (Part)

VTD: 101 2,533

VTD: 11 1,463

VTD: 12 1,932

VTD: 121 2,382

VTD: 13 869

VTD: 130 (Part)

BLK: 408001001

VTD: 130 Total 0

VTD: 132 1,064

VTD: 15 1,265

VTD: 20 1,289

VTD: 21 1,452

VTD: 211 162

VTD: 241 2,157

VTD: 242 1,140

Mayes County Total in Senate District 2 17,708

Rogers County (Part)

VTD: 1 1,532

VTD: 11 2,772

VTD: 120 1,782

VTD: 124 657

VTD: 128 (Part)

BLK: 504091000

BLK: 504091001

BLK: 504091002

BLK: 504091998

BLK: 504091999

BLK: 505011996

BLK: 505011997

VTD: 128 Total 0

VTD: 13 3,406

VTD: 14 977

VTD: 16 2,428

VTD: 17 1,995

VTD: 18 2,758

VTD: 19 1,085

VTD: 20 3,793

VTD: 22 1,438

VTD: 23 4,971

VTD: 24 (Part)

BLK: 508011007

BLK: 508011008

BLK: 508011009

BLK: 508011010

BLK: 508011016

BLK: 508011019

BLK: 508011020

BLK: 508011021

BLK: 508011022

BLK: 508011044

BLK: 508011045

BLK: 508011046

BLK: 508011047

BLK: 508021000

BLK: 508021001

BLK: 508021002

BLK: 508021003

BLK: 508021004

BLK: 508021005

BLK: 508021006

BLK: 508021011

BLK: 508021012

BLK: 508021013

BLK: 508021014

BLK: 508021015

BLK: 508021016

BLK: 508021017

BLK: 508021018

BLK: 508021019

BLK: 508021020

BLK: 508021021

BLK: 508021022

BLK: 508021023

BLK: 508021024

BLK: 508021025

BLK: 508021026

BLK: 508021027

BLK: 508021028

BLK: 508021029

BLK: 508021030

BLK: 508021031

BLK: 508021032

BLK: 508021033

BLK: 508021034

BLK: 508021035

BLK: 508021036

BLK: 508021037

BLK: 508021038

BLK: 508021039

BLK: 508021040

BLK: 508021041

BLK: 508021042

BLK: 508021043

BLK: 508021044

BLK: 508021045

BLK: 508021046

BLK: 508021047

BLK: 508021048

BLK: 508021049

BLK: 508021050

BLK: 508021051

BLK: 508021052

BLK: 508021053

BLK: 508021054

BLK: 508021055

BLK: 508021056

BLK: 508021057

BLK: 508021058

BLK: 508021059

BLK: 508021060

BLK: 508021061

BLK: 508021062

BLK: 508021063

BLK: 508021064

BLK: 508021065

BLK: 508021066

BLK: 508021067

BLK: 508021068

BLK: 508021069

BLK: 508021070

BLK: 508021071

BLK: 508021072

BLK: 508021073

BLK: 508021074

BLK: 508021075

BLK: 508021076

BLK: 508021077

BLK: 508021078

BLK: 508021079

BLK: 508021080

BLK: 508021081

BLK: 508021082

BLK: 508021083

BLK: 508021996

BLK: 508022010

BLK: 508022011

BLK: 508022012

BLK: 508022013

BLK: 508022014

BLK: 508022015

BLK: 508022016

BLK: 508022017

BLK: 508022018

BLK: 508022019

BLK: 508022022

BLK: 508022047

BLK: 508022051

BLK: 508022056

BLK: 508022057

BLK: 508022058

BLK: 508022059

VTD: 24 Total 2,131

VTD: 26 2,481

VTD: 27 3,085

VTD: 29 (Part)

BLK: 503041035

BLK: 503041997

VTD: 29 Total 133

VTD: 3 2,412

VTD: 4 2,325

VTD: 7 2,955

VTD: 8 4,261

VTD: 9 3,805

Rogers County Total in Senate District 2 53,182

SENATE DISTRICT 2 TOTAL 70,890

SENATE DISTRICT 3

Adair County 21,038

Cherokee County 42,521

Sequoyah County (Part)

VTD: 107 705

VTD: 201 (Part)

BLK: 302022008

BLK: 302022009

BLK: 302022010

BLK: 302022096

BLK: 302022097

BLK: 302022098

BLK: 302022099

BLK: 302022101

BLK: 302022102

BLK: 302022103

BLK: 302022104

BLK: 302022106

BLK: 302022107

BLK: 302022108

BLK: 302022109

BLK: 302022110

BLK: 302022139

BLK: 302022140

BLK: 302022141

BLK: 302022142

BLK: 302022143

VTD: 201 Total 323

VTD: 202 (Part)

BLK: 302022127

BLK: 302022128

BLK: 302022129

BLK: 302022131

BLK: 302022132

BLK: 302022133

BLK: 302022134

BLK: 302022135

BLK: 302022136

BLK: 302022137

BLK: 302022138

BLK: 302022159

BLK: 302022160

BLK: 302022161

BLK: 302022162

BLK: 302022163

BLK: 302022164

BLK: 302022169

BLK: 302022170

BLK: 302022999

VTD: 202 Total 149

VTD: 206 387

VTD: 207 982

VTD: 208 1,037

VTD: 209 894

VTD: 210 1,033

VTD: 211 (Part)

BLK: 302011102

BLK: 302011103

BLK: 302011104

BLK: 302011105

BLK: 302011106

BLK: 302011992

BLK: 302011993

BLK: 302011994

BLK: 302011995

BLK: 302011996

BLK: 302022011

BLK: 302022012

BLK: 302022013

BLK: 302022014

BLK: 302022015

BLK: 302022016

BLK: 302022017

BLK: 302022018

BLK: 302022019

BLK: 302022020

BLK: 302022021

BLK: 302022022

BLK: 302022090

BLK: 302022091

BLK: 302022092

BLK: 302022093

BLK: 302022094

BLK: 302022095

BLK: 302022992

BLK: 302022993

BLK: 302022994

BLK: 302022995

BLK: 302022997

VTD: 211 Total 470

VTD: 212 (Part)

BLK: 302023114

VTD: 212 Total 3

VTD: 214 (Part)

BLK: 302012049

BLK: 302012104

BLK: 302012105

BLK: 302012106

BLK: 302022023

BLK: 302022024

BLK: 302022025

BLK: 302022026

BLK: 302022030

BLK: 302022031

BLK: 302022032

BLK: 302022033

BLK: 302022034

BLK: 302022035

BLK: 302022036

BLK: 302022037

BLK: 302022038

BLK: 302022039

BLK: 302022040

BLK: 302022041

BLK: 302022042

BLK: 302022043

BLK: 302022044

BLK: 302022045

BLK: 302022046

BLK: 302022047

BLK: 302022048

BLK: 302022053

BLK: 302022059

BLK: 302022060

BLK: 302022062

BLK: 302022063

BLK: 302022064

BLK: 302022065

BLK: 302022066

BLK: 302022067

BLK: 302022068

BLK: 302022069

BLK: 302022070

BLK: 302022071

BLK: 302022072

VTD: 214 Total 435

VTD: 306 661

VTD: 307 964

VTD: 308 932

VTD: 309 591

VTD: 311 427

Sequoyah County Total in Senate District 3 9,993

SENATE DISTRICT 3 TOTAL 73,552

SENATE DISTRICT 4

Le Flore County 48,109

Sequoyah County (Part)

VTD: 101 2,020

VTD: 102 1,516

VTD: 103 2,051

VTD: 104 1,772

VTD: 105 2,637

VTD: 106 1,445

VTD: 108 532

VTD: 109 781

VTD: 110 402

VTD: 204 (Part)

BLK: 304011076

BLK: 304011997

BLK: 304011998

BLK: 304011999

VTD: 204 Total 0

VTD: 205 3,016

VTD: 301 1,582

VTD: 302 2,007

VTD: 303 1,495

VTD: 304 1,087

VTD: 305 1,058

VTD: 310 786

VTD: 312 1,064

Sequoyah County Total in Senate District 4 25,251

SENATE DISTRICT 4 TOTAL 73,360

SENATE DISTRICT 5

Atoka County (Part)

VTD: 1 139

VTD: 10 (Part)

BLK: 877004036

BLK: 879001020

BLK: 879001021

BLK: 879001022

BLK: 879001023

BLK: 879001024

BLK: 879001026

BLK: 879001027

BLK: 879001028

BLK: 879001029

BLK: 879001030

BLK: 879001031

BLK: 879001032

BLK: 879001033

BLK: 879001046

BLK: 879001047

BLK: 879002000

BLK: 879002001

BLK: 879002002

BLK: 879002005

BLK: 879002006

BLK: 879002007

BLK: 879002008

BLK: 879002009

BLK: 879002010

BLK: 879002032

BLK: 879002033

BLK: 879002034

BLK: 879002035

BLK: 879003026

BLK: 879003027

BLK: 879003028

VTD: 10 Total 404

VTD: 11 1,200

VTD: 12 1,492

VTD: 13 1,710

VTD: 14 228

VTD: 15 268

VTD: 2 (Part)

BLK: 877001014

BLK: 877001015

BLK: 877001016

BLK: 877001017

BLK: 877001025

BLK: 877001026

BLK: 877001027

BLK: 877001028

BLK: 877001029

BLK: 877001030

BLK: 877001033

BLK: 877001034

BLK: 877001035

BLK: 877001036

BLK: 877001037

BLK: 877001038

BLK: 877001039

BLK: 877001040

BLK: 877001088

BLK: 877001089

BLK: 877001090

BLK: 877001091

BLK: 877001092

BLK: 877001093

BLK: 877001094

BLK: 877001095

BLK: 877001096

BLK: 877003007

BLK: 877003008

BLK: 877003009

BLK: 877003010

BLK: 877003011

BLK: 877003012

BLK: 877003013

BLK: 877003027

BLK: 877003028

BLK: 877003038

BLK: 877003039

BLK: 877003046

BLK: 877003047

BLK: 877003048

BLK: 877003049

BLK: 877003050

BLK: 877003051

BLK: 877003052

BLK: 877003053

BLK: 877003054

BLK: 877003055

BLK: 877003066

BLK: 877003067

BLK: 877003068

BLK: 877003069

BLK: 877003070

BLK: 877003071

BLK: 877003072

BLK: 877004013

BLK: 877004014

BLK: 877004015

BLK: 877004016

BLK: 877004017

BLK: 877004018

BLK: 877004019

BLK: 877004020

BLK: 877004022

BLK: 877004023

BLK: 877004024

BLK: 877004025

BLK: 877004026

BLK: 877004027

BLK: 877004028

BLK: 877004029

BLK: 877004030

BLK: 877004031

BLK: 877004032

BLK: 877004042

BLK: 877004043

BLK: 877004044

BLK: 877004045

BLK: 877004046

BLK: 878002000

BLK: 878002001

BLK: 878002002

VTD: 2 Total 1,737

VTD: 3 405

VTD: 4 709

VTD: 5 (Part)

BLK: 877002004

BLK: 877002005

BLK: 877002006

BLK: 877002007

BLK: 877002026

BLK: 877002027

BLK: 877002028

BLK: 877002029

BLK: 877002030

BLK: 877002031

BLK: 877002032

BLK: 877002033

BLK: 877002034

BLK: 877002035

BLK: 877002036

BLK: 877002037

BLK: 877002038

BLK: 877002039

BLK: 877002040

BLK: 877002041

BLK: 877002042

BLK: 877002043

BLK: 877002044

BLK: 877002045

BLK: 877002046

BLK: 877002047

BLK: 877002048

BLK: 877002049

BLK: 877002050

BLK: 877002051

BLK: 877002052

BLK: 877002053

BLK: 877002054

BLK: 877002055

BLK: 877002056

BLK: 877002058

BLK: 877002061

BLK: 877002062

BLK: 877002063

BLK: 877002064

BLK: 877002065

BLK: 877002066

BLK: 877004000

BLK: 877004001

BLK: 877004002

BLK: 877004003

BLK: 877004004

BLK: 877004005

BLK: 877004006

BLK: 877004007

BLK: 877004008

BLK: 877004009

BLK: 877004010

BLK: 877004011

BLK: 877004012

BLK: 877004021

BLK: 877004033

BLK: 877004034

BLK: 877004035

BLK: 877004039

BLK: 877004040

BLK: 877004041

VTD: 5 Total 813

VTD: 9 (Part)

BLK: 879002068

BLK: 879002080

BLK: 879002082

BLK: 879003032

BLK: 879003033

BLK: 879003034

BLK: 879003039

BLK: 879003040

BLK: 879003043

BLK: 879003044

BLK: 879003045

BLK: 879003046

BLK: 879003047

BLK: 879003048

BLK: 879003049

BLK: 879003050

BLK: 879003051

BLK: 879003091

BLK: 879003093

VTD: 9 Total 215

Atoka County Total in Senate District 5 9,320

Choctaw County 15,342

McCurtain County 34,402

Pushmataha County 11,667

SENATE DISTRICT 5 TOTAL 70,731

SENATE DISTRICT 6

Atoka County (Part)

VTD: 10 (Part)

BLK: 877004037

BLK: 879001025

BLK: 879002003

BLK: 879002004

BLK: 879002011

BLK: 879002012

BLK: 879002013

BLK: 879002014

BLK: 879002015

BLK: 879002016

BLK: 879002019

BLK: 879002020

BLK: 879002021

BLK: 879002022

BLK: 879002023

BLK: 879002024

BLK: 879002025

BLK: 879002026

BLK: 879002027

BLK: 879002028

BLK: 879002029

BLK: 879002030

BLK: 879002031

BLK: 879002036

BLK: 879002037

BLK: 879002038

BLK: 879002039

BLK: 879002040

BLK: 879002047

BLK: 879002048

BLK: 879002049

BLK: 879002050

BLK: 879002051

BLK: 879002052

BLK: 879002053

BLK: 879002054

BLK: 879002059

BLK: 879002060

VTD: 10 Total 709

VTD: 16 387

VTD: 17 298

VTD: 2 (Part)

BLK: 878001000

BLK: 878001001

BLK: 878001055

BLK: 878001057

BLK: 878001058

BLK: 878001059

BLK: 878001060

BLK: 878001061

BLK: 878001062

BLK: 878001063

BLK: 878001998

BLK: 878002003

BLK: 878002004

BLK: 878002005

BLK: 878002006

BLK: 878002007

BLK: 878002010

BLK: 878002017

VTD: 2 Total 119

VTD: 5 (Part)

BLK: 877004038

VTD: 5 Total 9

VTD: 6 444

VTD: 7 1,012

VTD: 8 1,274

VTD: 9 (Part)

BLK: 878003026

BLK: 878003027

BLK: 879002057

BLK: 879002058

BLK: 879002061

BLK: 879002062

BLK: 879002063

BLK: 879002064

BLK: 879002065

BLK: 879002066

BLK: 879002067

BLK: 879002069

BLK: 879002070

BLK: 879002071

BLK: 879002072

BLK: 879002073

BLK: 879002074

BLK: 879002075

BLK: 879002076

BLK: 879002077

BLK: 879002078

BLK: 879002079

BLK: 879002081

VTD: 9 Total 307

Atoka County Total in Senate District 6 4,559

Bryan County 36,534

Coal County (Part)

VTD: 10 518

VTD: 11 616

VTD: 2 794

VTD: 3 (Part)

BLK: 882001057

BLK: 882001058

BLK: 882001061

BLK: 882001090

BLK: 882001095

BLK: 882001096

BLK: 882001097

BLK: 882001098

BLK: 882001099

BLK: 882001100

BLK: 882001101

BLK: 882001102

BLK: 882001103

BLK: 882001104

BLK: 882001105

BLK: 882001106

BLK: 882001107

BLK: 882001108

BLK: 882001109

BLK: 882001110

BLK: 882001111

BLK: 882001112

BLK: 882001113

BLK: 882001114

BLK: 882001115

BLK: 882001116

BLK: 882001117

BLK: 882001118

BLK: 882001119

BLK: 882001121

BLK: 882001122

BLK: 882001123

BLK: 882001124

BLK: 882001125

BLK: 882001126

BLK: 882001127

BLK: 882001128

BLK: 882001129

BLK: 882001186

BLK: 882001187

BLK: 882001188

BLK: 882001189

BLK: 882001190

BLK: 882001191

BLK: 882001192

BLK: 882001193

BLK: 882001194

BLK: 882001195

BLK: 882001196

BLK: 882001197

BLK: 882001198

BLK: 882001199

BLK: 882001200

BLK: 882001201

BLK: 882001202

BLK: 882001203

BLK: 882001204

BLK: 882001205

BLK: 882001209

BLK: 882001210

BLK: 882001212

BLK: 882001997

VTD: 3 Total 294

VTD: 4 (Part)

BLK: 881001033

BLK: 881001034

BLK: 881001036

BLK: 881001037

BLK: 881001038

BLK: 881001039

BLK: 881001040

BLK: 881001041

BLK: 881001044

BLK: 881001045

BLK: 881001046

BLK: 881001047

BLK: 881001048

BLK: 881001049

BLK: 881001050

BLK: 881001051

BLK: 881001052

BLK: 881001053

BLK: 881001054

BLK: 881001055

BLK: 881001056

BLK: 881001057

BLK: 881001058

BLK: 881001059

BLK: 881001060

BLK: 881001061

BLK: 881001062

BLK: 881001063

BLK: 881001064

BLK: 881001065

BLK: 881001066

BLK: 881001067

BLK: 881001068

BLK: 881001069

BLK: 881001070

BLK: 881001071

BLK: 881001072

BLK: 881001073

BLK: 881001074

BLK: 881001075

BLK: 881001076

BLK: 881001077

BLK: 881001078

BLK: 881001079

BLK: 881001080

BLK: 881001081

BLK: 881001082

BLK: 881001083

BLK: 881001084

BLK: 881001085

BLK: 881001086

BLK: 881001087

BLK: 881001088

BLK: 881001089

BLK: 881001090

BLK: 881001091

BLK: 881001092

BLK: 881001093

BLK: 881001094

BLK: 881001095

BLK: 881001096

BLK: 881001097

BLK: 881001098

BLK: 881001099

BLK: 881001100

BLK: 881001994

BLK: 881001995

BLK: 881001996

BLK: 881001997

BLK: 881001998

BLK: 881002000

BLK: 881002001

BLK: 881002006

BLK: 881002007

BLK: 881002999

VTD: 4 Total 610

VTD: 5 1,276

VTD: 6 452

VTD: 7 828

VTD: 9 364

Coal County Total in Senate District 6 5,752

Johnston County 10,513

Marshall County 13,184

SENATE DISTRICT 6 TOTAL 70,542

SENATE DISTRICT 7

Haskell County 11,792

Latimer County 10,692

Pittsburg County 43,953

Sequoyah County (Part)

VTD: 201 (Part)

BLK: 302022144

BLK: 302022145

BLK: 302022147

BLK: 302022148

BLK: 302022149

BLK: 302022150

BLK: 302022151

BLK: 302022152

BLK: 302022153

BLK: 302022154

BLK: 302024000

BLK: 302024001

BLK: 302024002

BLK: 302024003

BLK: 302024004

BLK: 302024005

BLK: 302024006

BLK: 302024007

BLK: 302024008

BLK: 302024009

BLK: 302024010

BLK: 302024011

BLK: 302024012

BLK: 302024013

BLK: 302024014

BLK: 302024015

BLK: 302024016

BLK: 302024017

BLK: 302024019

BLK: 302024020

BLK: 302024021

BLK: 302024022

BLK: 302024023

BLK: 302024024

BLK: 302024025

BLK: 302024026

BLK: 302024027

BLK: 302024028

BLK: 302024029

BLK: 302024030

BLK: 302024031

BLK: 302024032

BLK: 302024033

BLK: 302024034

BLK: 302025001

VTD: 201 Total 404

VTD: 202 (Part)

BLK: 302022146

BLK: 302022157

BLK: 302022158

BLK: 302023020

BLK: 302023021

BLK: 302023022

BLK: 302023023

BLK: 302023024

BLK: 302023027

BLK: 302024035

BLK: 302024036

BLK: 302024037

BLK: 302024038

BLK: 302024039

BLK: 302024040

BLK: 302024041

BLK: 302024042

BLK: 302024043

BLK: 302024044

BLK: 302024045

BLK: 302024046

BLK: 302024047

BLK: 302024048

BLK: 302024049

BLK: 302024050

BLK: 302024052

BLK: 302024053

BLK: 302025000

BLK: 302025002

BLK: 302025003

BLK: 302025004

BLK: 302025005

BLK: 302025006

BLK: 302025007

BLK: 302025008

BLK: 302025009

BLK: 302025010

BLK: 302025011

BLK: 302025012

BLK: 302025013

BLK: 302025014

BLK: 302025015

BLK: 302025016

BLK: 302025017

BLK: 302025018

BLK: 302025019

BLK: 302025020

BLK: 302025021

BLK: 302025022

BLK: 302025023

BLK: 302025024

BLK: 302025025

BLK: 302025026

BLK: 302025027

BLK: 302025028

BLK: 302025029

BLK: 302025030

BLK: 302025031

BLK: 302025032

BLK: 302025033

BLK: 302025036

BLK: 302025037

BLK: 302025038

BLK: 302025039

BLK: 302025040

BLK: 302025041

BLK: 302025042

BLK: 302025043

BLK: 302025044

BLK: 302025045

VTD: 202 Total 1,234

VTD: 203 355

VTD: 204 (Part)

BLK: 301014040

BLK: 301014041

BLK: 301014042

BLK: 301014043

BLK: 301014044

BLK: 301014045

BLK: 301014046

BLK: 301014047

BLK: 301014991

BLK: 301014992

BLK: 302023002

BLK: 302023007

BLK: 302023008

BLK: 302023009

BLK: 302023010

BLK: 302023011

BLK: 302023012

BLK: 302023013

BLK: 302023014

BLK: 302023015

BLK: 302023170

BLK: 302023171

BLK: 302023172

BLK: 302023173

BLK: 302023174

BLK: 302023175

BLK: 302023178

BLK: 302023179

BLK: 302023180

BLK: 302023181

BLK: 302023182

BLK: 302023183

BLK: 302023184

BLK: 302023185

BLK: 302023186

BLK: 302023187

BLK: 302023188

BLK: 302023189

BLK: 302023190

BLK: 302023192

BLK: 302023193

BLK: 302023194

BLK: 302023195

BLK: 302023196

BLK: 302023972

BLK: 302023973

BLK: 302023974

BLK: 302023975

BLK: 302023976

BLK: 302023992

BLK: 302023993

BLK: 302023994

BLK: 302023995

BLK: 302023996

BLK: 303007030

BLK: 303007047

VTD: 204 Total 401

VTD: 211 (Part)

BLK: 302022081

BLK: 302022082

BLK: 302022083

BLK: 302022084

BLK: 302022085

BLK: 302022086

BLK: 302022087

BLK: 302022088

BLK: 302022089

BLK: 302022996

BLK: 302023048

VTD: 211 Total 126

VTD: 212 (Part)

BLK: 302023101

BLK: 302023103

BLK: 302023104

BLK: 302023105

BLK: 302023106

BLK: 302023107

BLK: 302023108

BLK: 302023109

BLK: 302023110

BLK: 302023111

BLK: 302023112

BLK: 302023113

BLK: 302023115

BLK: 302023116

BLK: 302023117

BLK: 302023118

BLK: 302023119

BLK: 302023120

BLK: 302023121

BLK: 302023122

BLK: 302023123

BLK: 302023124

BLK: 302023125

BLK: 302023126

BLK: 302023127

BLK: 302023128

BLK: 302023129

BLK: 302023130

BLK: 302023131

BLK: 302023132

BLK: 302023133

BLK: 302023134

BLK: 302023135

BLK: 302023136

BLK: 302023137

BLK: 302023138

BLK: 302023139

BLK: 302023140

BLK: 302023141

BLK: 302023142

BLK: 302023143

BLK: 302023144

BLK: 302023145

BLK: 302023146

BLK: 302023147

BLK: 302023148

BLK: 302023149

BLK: 302023150

BLK: 302023151

BLK: 302023152

BLK: 302023153

BLK: 302023154

BLK: 302023155

BLK: 302023980

BLK: 302023981

BLK: 302023982

BLK: 302023983

VTD: 212 Total 485

VTD: 213 122

VTD: 214 (Part)

BLK: 302022049

BLK: 302022050

BLK: 302022051

BLK: 302022052

BLK: 302022054

BLK: 302022055

BLK: 302022056

BLK: 302022057

BLK: 302022058

BLK: 302022061

BLK: 302022073

BLK: 302022074

BLK: 302022075

BLK: 302022076

BLK: 302022077

BLK: 302022078

BLK: 302022079

BLK: 302022080

VTD: 214 Total 408

VTD: 401 19

VTD: 402 154

VTD: 403 20

Sequoyah County Total in Senate District 7 3,728

SENATE DISTRICT 7 TOTAL 70,165

SENATE DISTRICT 8

McIntosh County 19,456

Okfuskee County (Part)

VTD: 102 (Part)

BLK: 807002076

VTD: 102 Total 28

VTD: 105 (Part)

BLK: 806002034

BLK: 806002035

BLK: 806002037

BLK: 806002038

BLK: 806002109

BLK: 806002110

BLK: 806002111

BLK: 806002112

BLK: 806002113

BLK: 806002114

BLK: 806002122

BLK: 806002123

BLK: 806002124

BLK: 806002128

BLK: 806002129

BLK: 806002149

BLK: 806002150

BLK: 806002993

BLK: 809001001

BLK: 809001002

BLK: 809001003

BLK: 809001004

BLK: 809001019

BLK: 809001020

BLK: 809001024

BLK: 809001025

BLK: 809001026

BLK: 809001027

BLK: 809001028

BLK: 809001029

BLK: 809001030

BLK: 809001031

BLK: 809001032

VTD: 105 Total 415

VTD: 206 (Part)

BLK: 806002016

BLK: 806002017

BLK: 806002018

BLK: 806002019

BLK: 806002020

BLK: 806002047

BLK: 806002048

BLK: 806002049

BLK: 806002050

BLK: 806002051

BLK: 806002052

BLK: 806002053

BLK: 806002054

BLK: 806002097

BLK: 806002098

BLK: 806002108

VTD: 206 Total 127

VTD: 207 289

VTD: 208 1,069

VTD: 209 1,755

VTD: 210 250

VTD: 311 (Part)

BLK: 806002000

BLK: 806002001

BLK: 806002002

BLK: 806002003

BLK: 806002004

BLK: 806002005

BLK: 806002006

BLK: 806002007

BLK: 806002008

BLK: 806002009

BLK: 806002010

BLK: 806002011

BLK: 806002012

BLK: 806002013

BLK: 806002014

BLK: 806002015

BLK: 806002055

BLK: 806002056

BLK: 806002057

BLK: 806002058

BLK: 806002059

BLK: 806002060

BLK: 806002061

BLK: 806002062

BLK: 806002063

BLK: 806002064

BLK: 806002065

BLK: 806002066

BLK: 806002067

BLK: 806002068

BLK: 806002069

BLK: 806002070

BLK: 806002071

BLK: 806002072

BLK: 806002073

BLK: 806002074

BLK: 806002075

BLK: 806002076

BLK: 806002077

BLK: 806002078

BLK: 806002079

BLK: 806002080

BLK: 806002081

BLK: 806002082

BLK: 806002086

BLK: 806002087

BLK: 806002995

BLK: 806002996

BLK: 806002997

BLK: 806002998

BLK: 806002999

BLK: 810001000

BLK: 810001001

BLK: 810001002

BLK: 810001003

BLK: 810001004

BLK: 810001005

BLK: 810001006

BLK: 810001007

BLK: 810001008

BLK: 810001009

BLK: 810001010

BLK: 810001011

BLK: 810001012

BLK: 810001013

BLK: 810001014

BLK: 810001015

BLK: 810001016

BLK: 810001017

BLK: 810001018

BLK: 810001019

BLK: 810001020

BLK: 810001021

BLK: 810001022

BLK: 810001023

BLK: 810001024

BLK: 810001025

BLK: 810001026

BLK: 810001027

BLK: 810001028

BLK: 810001029

BLK: 810001030

BLK: 810001031

BLK: 810001032

BLK: 810001033

BLK: 810001034

BLK: 810001035

BLK: 810001082

BLK: 810001083

BLK: 810001084

BLK: 810001085

BLK: 810001086

BLK: 810001087

BLK: 810001088

BLK: 810001089

BLK: 810001090

BLK: 810001091

BLK: 810001092

BLK: 810001093

BLK: 810001094

BLK: 810001095

BLK: 810001096

BLK: 810001097

BLK: 810001098

BLK: 810001099

BLK: 810001100

BLK: 810001101

BLK: 810001102

BLK: 810001103

BLK: 810001104

BLK: 810001105

BLK: 810001106

BLK: 810001107

BLK: 810001108

BLK: 810001109

BLK: 810001110

BLK: 810001111

BLK: 810001112

BLK: 810001113

BLK: 810001114

BLK: 810001115

BLK: 810001116

BLK: 810001117

BLK: 810001118

BLK: 810001119

BLK: 810001130

BLK: 810001131

BLK: 810001132

BLK: 810001133

BLK: 810001134

BLK: 810001135

BLK: 810001136

BLK: 810001137

BLK: 810001138

BLK: 810001139

BLK: 810001140

BLK: 810001141

BLK: 810001142

BLK: 810001144

BLK: 810001164

BLK: 810001165

VTD: 311 Total 746

VTD: 312 1,362

VTD: 313 390

VTD: 314 1,206

Okfuskee County Total in Senate District 8 7,637

Okmulgee County 39,685

Tulsa County (Part)

VTD: 351 (Part)

BLK: 077024010

BLK: 077024011

BLK: 077024025

BLK: 077024092

VTD: 351 Total 153

VTD: 354 (Part)

BLK: 077024091

BLK: 077024093

BLK: 077024094

BLK: 077024117

BLK: 077024118

BLK: 077024119

BLK: 078022035

BLK: 078022076

BLK: 078022077

BLK: 078022078

BLK: 078022079

VTD: 354 Total 422

VTD: 650 1,243

VTD: 705 3,884

VTD: 706 (Part)

BLK: 077012004

BLK: 077012005

BLK: 077012006

BLK: 077012010

BLK: 077012011

BLK: 077012012

BLK: 077012013

BLK: 077012014

BLK: 077012033

VTD: 706 Total 421

Tulsa County Total in Senate District 8 6,123

SENATE DISTRICT 8 TOTAL 72,901

SENATE DISTRICT 9

Muskogee County 69,451

Wagoner County (Part)

VTD: 252 (Part)

BLK: 307983078

BLK: 307983079

BLK: 307983080

BLK: 307983081

BLK: 307983082

BLK: 307983083

BLK: 307983084

BLK: 307983085

BLK: 307983086

BLK: 307983101

BLK: 307983102

BLK: 307983103

BLK: 307983104

BLK: 307983105

BLK: 307983110

BLK: 307983111

BLK: 307983112

BLK: 307983113

BLK: 307983114

BLK: 307983115

BLK: 307983116

BLK: 307983993

BLK: 307983994

VTD: 252 Total 298

VTD: 379 (Part)

BLK: 308002052

BLK: 308002053

BLK: 308002054

BLK: 308002055

BLK: 308002058

BLK: 308002059

BLK: 308002060

BLK: 308002064

BLK: 308002065

BLK: 308002066

BLK: 308002067

BLK: 308002068

BLK: 308002069

BLK: 308002074

BLK: 308002075

BLK: 308002076

VTD: 379 Total 373

VTD: 380 (Part)

BLK: 307981005

BLK: 307981007

BLK: 307981008

BLK: 307981009

BLK: 307981010

BLK: 307981011

BLK: 307981012

BLK: 307981013

BLK: 307981014

BLK: 307981015

BLK: 307981023

BLK: 307981024

BLK: 307981025

BLK: 307981026

BLK: 307981027

BLK: 307981028

BLK: 307981029

BLK: 307981030

BLK: 307981031

BLK: 307981032

BLK: 307981033

BLK: 307981034

BLK: 307981035

BLK: 307981036

BLK: 307981037

BLK: 307981038

BLK: 307981039

BLK: 307981040

BLK: 307981041

BLK: 307981042

BLK: 307981043

BLK: 307981044

BLK: 307981045

BLK: 307981046

BLK: 307981047

BLK: 307981048

BLK: 307981049

BLK: 307981050

BLK: 307981051

BLK: 307981052

BLK: 307981053

BLK: 307981054

BLK: 307981055

BLK: 307981056

BLK: 307981057

BLK: 307981058

BLK: 307981059

BLK: 307981060

BLK: 307981061

BLK: 307981062

BLK: 307981063

BLK: 307981064

BLK: 307981065

BLK: 307981066

BLK: 307981067

BLK: 307981068

BLK: 307981069

BLK: 307981070

BLK: 307981071

BLK: 307981072

BLK: 307981073

BLK: 307981074

BLK: 307981075

BLK: 307981076

BLK: 307981077

BLK: 307981078

BLK: 307981079

BLK: 307981080

BLK: 307981081

BLK: 307981082

BLK: 307981083

BLK: 307981084

BLK: 307981085

BLK: 307981086

BLK: 307981087

BLK: 307981088

BLK: 307981089

BLK: 307981090

BLK: 307981091

BLK: 307981092

BLK: 307981093

BLK: 307981094

BLK: 307981095

BLK: 307981096

BLK: 307981097

BLK: 307981098

BLK: 307981099

BLK: 307981100

BLK: 307981101

BLK: 307981102

BLK: 307981103

BLK: 307981104

BLK: 307981105

BLK: 307981106

BLK: 307981107

BLK: 307981108

BLK: 307981109

BLK: 307981110

BLK: 307981111

BLK: 307981112

BLK: 307981113

BLK: 307981114

BLK: 307981115

BLK: 307981116

BLK: 307981117

BLK: 307981118

BLK: 307981119

BLK: 307981120

BLK: 307981121

BLK: 307981122

BLK: 307981123

BLK: 307981124

BLK: 307981125

BLK: 307981126

BLK: 307981127

BLK: 307981128

BLK: 307981129

BLK: 307981130

BLK: 307981131

BLK: 307981132

BLK: 307981133

BLK: 307981134

BLK: 307981135

BLK: 307981136

BLK: 307981137

BLK: 307981138

BLK: 307981139

BLK: 307981140

BLK: 307981141

BLK: 307981142

BLK: 307981143

BLK: 307981144

BLK: 307981145

BLK: 307981146

BLK: 307981147

BLK: 307981148

BLK: 307981149

BLK: 307981150

BLK: 307981151

BLK: 307981152

BLK: 307981153

BLK: 307981154

BLK: 307981155

BLK: 307981156

BLK: 307981157

BLK: 307981158

BLK: 307981159

BLK: 307981160

BLK: 307981161

BLK: 307981162

BLK: 307981163

BLK: 307981164

BLK: 307981165

BLK: 307981166

BLK: 307981167

BLK: 307981168

BLK: 307981169

BLK: 307981170

BLK: 307981171

BLK: 307981172

BLK: 307981173

BLK: 307981174

BLK: 307981175

BLK: 307981176

BLK: 307981177

BLK: 307981178

BLK: 307981183

BLK: 307981184

BLK: 307981198

BLK: 307981199

BLK: 307981200

BLK: 307981201

BLK: 307981202

BLK: 307981203

BLK: 307981204

BLK: 307981205

BLK: 307981206

BLK: 307981219

BLK: 307981220

BLK: 307981221

BLK: 307981222

BLK: 307981223

BLK: 307981224

BLK: 307981225

BLK: 307981226

BLK: 307981227

BLK: 307981228

BLK: 307981229

BLK: 307981230

BLK: 307981231

BLK: 307981246

BLK: 307982000

BLK: 307982001

BLK: 307982002

BLK: 307982003

BLK: 307982004

BLK: 307982005

BLK: 307982006

BLK: 307982007

BLK: 307982008

BLK: 307982009

BLK: 307982010

BLK: 307982011

BLK: 307982012

BLK: 307982013

BLK: 307982014

BLK: 307982015

BLK: 307982016

BLK: 307982017

BLK: 307982018

BLK: 307982019

BLK: 307982020

BLK: 307982021

BLK: 307982022

BLK: 307982023

BLK: 307982024

BLK: 307982025

BLK: 307982026

BLK: 307982027

BLK: 307982028

BLK: 307982029

BLK: 307982030

BLK: 307982031

BLK: 307982032

BLK: 307982033

BLK: 307982034

BLK: 307982035

BLK: 307982036

BLK: 307982037

BLK: 307982038

BLK: 307982039

BLK: 307982040

BLK: 307982041

BLK: 307982042

BLK: 307982043

BLK: 307982044

BLK: 307982045

BLK: 307982046

BLK: 307982047

BLK: 307982048

BLK: 307982049

BLK: 307982050

BLK: 307982051

BLK: 307982052

BLK: 307982053

BLK: 307982054

BLK: 307982055

BLK: 307982056

BLK: 307982057

BLK: 307982058

BLK: 307982059

BLK: 307982060

BLK: 307982061

BLK: 307983018

BLK: 307983019

BLK: 307983020

BLK: 307983021

BLK: 307983022

BLK: 307983038

BLK: 307983039

BLK: 307983040

BLK: 307983041

BLK: 307983042

BLK: 307983043

BLK: 307983095

VTD: 380 Total 1,403

VTD: 381 680

VTD: 382 (Part)

BLK: 307983023

BLK: 307983031

BLK: 307983032

BLK: 307983033

BLK: 307983034

BLK: 307983035

BLK: 307983036

BLK: 307983037

BLK: 307983044

BLK: 307983045

BLK: 307983046

BLK: 307983047

BLK: 307983048

BLK: 307983049

BLK: 307983050

BLK: 307983051

BLK: 307983052

BLK: 307983053

BLK: 307983054

BLK: 307983055

BLK: 307983056

BLK: 307983057

BLK: 307983058

BLK: 307983059

BLK: 307983060

BLK: 307983061

BLK: 307983062

BLK: 307983063

BLK: 307983064

BLK: 307983065

BLK: 307983066

BLK: 307983067

BLK: 307983068

BLK: 307983069

BLK: 307983070

BLK: 307983071

BLK: 307983072

BLK: 307983073

BLK: 307983074

BLK: 307983075

BLK: 307983076

BLK: 307983077

BLK: 307983087

BLK: 307983088

BLK: 307983089

BLK: 307983090

BLK: 307983091

BLK: 307983092

BLK: 307983093

BLK: 307983094

BLK: 307983096

BLK: 307983097

BLK: 307983098

BLK: 307983099

BLK: 307983100

BLK: 307983995

VTD: 382 Total 371

VTD: 383 (Part)

BLK: 306012008

BLK: 306012011

BLK: 306012012

BLK: 306012013

BLK: 306012014

BLK: 306012015

BLK: 306012016

BLK: 306012018

BLK: 306012019

BLK: 306012020

BLK: 306012021

BLK: 306012022

BLK: 306012023

BLK: 306012024

BLK: 306012025

BLK: 306012026

BLK: 306012037

BLK: 306012038

BLK: 306012039

BLK: 306012040

BLK: 306012041

BLK: 306012042

BLK: 306012043

BLK: 306012044

BLK: 306012045

BLK: 306012046

BLK: 306012047

BLK: 306012992

BLK: 306012994

BLK: 306012995

BLK: 306012996

BLK: 306012997

BLK: 306012998

BLK: 306012999

BLK: 306025035

BLK: 306025999

BLK: 307981986

BLK: 307981987

BLK: 308002073

VTD: 383 Total 481

VTD: 384 483

Wagoner County Total in Senate District 9 4,089

SENATE DISTRICT 9 TOTAL 73,540

SENATE DISTRICT 10

Kay County (Part)

VTD: 1 1,325

VTD: 2 1,088

VTD: 400 167

VTD: 401 119

VTD: 403 935

VTD: 411 297

VTD: 412 854

VTD: 413 (Part)

BLK: 006001134

BLK: 006001135

BLK: 006001139

BLK: 006001998

BLK: 006001999

VTD: 413 Total 64

VTD: 414 (Part)

BLK: 006001000

BLK: 006001001

BLK: 006001002

BLK: 006001003

BLK: 006001004

BLK: 006001005

BLK: 006001006

BLK: 006001007

BLK: 006001008

BLK: 006001009

BLK: 006001010

BLK: 006001011

BLK: 006001027

BLK: 006001028

VTD: 414 Total 148

Kay County Total in Senate District 10 4,997

Osage County (Part)

VTD: 101 396

VTD: 102 287

VTD: 103 175

VTD: 104 563

VTD: 105 732

VTD: 106 740

VTD: 107 1,666

VTD: 108 2,636

VTD: 109 880

VTD: 110 509

VTD: 111 488

VTD: 112 2,015

VTD: 113 1,112

VTD: 114 612

VTD: 115 716

VTD: 116 27

VTD: 117 218

VTD: 118 430

VTD: 201 2,321

VTD: 203 4,910

VTD: 204 (Part)

BLK: 102011111

BLK: 102011112

BLK: 102011113

BLK: 102011114

BLK: 102011115

BLK: 102011116

BLK: 102011117

BLK: 102011118

BLK: 102011119

BLK: 102011120

BLK: 102011121

BLK: 102011122

BLK: 102011123

BLK: 102011124

BLK: 102011125

BLK: 102011126

BLK: 102011127

BLK: 102011128

BLK: 102011129

BLK: 102011130

BLK: 102011131

BLK: 102011132

BLK: 102011133

BLK: 102011134

BLK: 102011135

BLK: 102011136

BLK: 102011137

BLK: 102011138

BLK: 102011152

BLK: 102011153

BLK: 102011154

BLK: 102011155

BLK: 102011156

BLK: 102011157

BLK: 102011158

BLK: 102011198

BLK: 102011199

BLK: 102011205

BLK: 102011207

BLK: 102011208

BLK: 102011209

BLK: 102011210

BLK: 102011211

BLK: 102011212

BLK: 102011213

BLK: 102011214

BLK: 102011215

BLK: 102011216

BLK: 102011217

BLK: 102011220

BLK: 102011221

BLK: 102011222

BLK: 102011225

BLK: 102011226

BLK: 102011227

BLK: 102011228

BLK: 102011229

BLK: 102011230

BLK: 102011231

BLK: 102011974

BLK: 102011975

BLK: 102011976

BLK: 102011977

BLK: 102011983

BLK: 102011984

BLK: 102012079

BLK: 102012080

BLK: 102012081

BLK: 102012085

BLK: 102012086

BLK: 102012087

BLK: 102022017

BLK: 102022018

BLK: 102031000

BLK: 102031001

BLK: 102031002

BLK: 102031003

BLK: 102031004

BLK: 102031005

BLK: 102031006

BLK: 102031007

BLK: 102031008

BLK: 102031009

BLK: 102031010

BLK: 102031011

BLK: 102031012

BLK: 102031013

BLK: 102031014

BLK: 102031015

BLK: 102031016

BLK: 102031017

BLK: 102031018

BLK: 102031019

BLK: 102031020

BLK: 102031021

BLK: 102031022

BLK: 102031023

BLK: 102031024

BLK: 102031025

BLK: 102031026

BLK: 102031027

BLK: 102031028

BLK: 102031029

BLK: 102031030

BLK: 102031031

BLK: 102031032

BLK: 102031033

BLK: 102031034

BLK: 102031035

BLK: 102031036

BLK: 102031037

BLK: 102031038

BLK: 102031039

BLK: 102031040

BLK: 102031041

BLK: 102031042

BLK: 102031043

BLK: 102031044

BLK: 102031045

BLK: 102031046

BLK: 102031047

BLK: 102031048

BLK: 102031049

BLK: 102031050

BLK: 102031051

BLK: 102031052

BLK: 102031053

BLK: 102031054

BLK: 102031055

BLK: 102031056

BLK: 102031057

BLK: 102031058

BLK: 102031059

BLK: 102031060

BLK: 102031061

BLK: 102031062

BLK: 102031063

BLK: 102031064

BLK: 102032000

BLK: 102032001

BLK: 102032002

BLK: 102032003

BLK: 102032004

BLK: 102032005

BLK: 102032008

BLK: 102032009

BLK: 102032010

BLK: 102032011

BLK: 102032012

BLK: 102032013

BLK: 102032014

BLK: 102032016

BLK: 102032025

BLK: 102033000

BLK: 102033001

BLK: 102033002

BLK: 102033003

BLK: 102033004

BLK: 102033005

BLK: 102033006

BLK: 102033007

BLK: 102033008

BLK: 102033009

BLK: 102033010

BLK: 102033011

BLK: 102033012

BLK: 102033013

BLK: 102033014

BLK: 102033015

BLK: 102033016

BLK: 102033017

BLK: 102033018

BLK: 102033019

BLK: 102033020

BLK: 102033021

BLK: 102033022

VTD: 204 Total 3,725

VTD: 301 1,570

VTD: 302 484

VTD: 303 1,199

VTD: 304 199

VTD: 305 1,762

VTD: 306 596

VTD: 307 1,397

VTD: 308 1,488

VTD: 309 562

VTD: 310 933

VTD: 311 2,117

VTD: 312 1,311

Osage County Total in Senate District 10 38,776

Pawnee County 16,612

Payne County (Part)

VTD: 201 1,382

VTD: 202 947

VTD: 402 (Part)

BLK: 111004012

BLK: 111004013

BLK: 111004014

BLK: 111004022

BLK: 111005003

BLK: 111005004

BLK: 111005005

BLK: 111005007

BLK: 111005008

BLK: 111005009

BLK: 111005010

BLK: 111005011

BLK: 111005012

BLK: 111005013

BLK: 111005014

BLK: 111005015

BLK: 111005018

BLK: 111005019

BLK: 111005020

BLK: 111005021

BLK: 111005022

BLK: 111005023

BLK: 111005024

BLK: 111005029

BLK: 111005030

BLK: 111005031

BLK: 111005032

BLK: 111005033

VTD: 402 Total 437

VTD: 406 1,168

VTD: 407 937

VTD: 408 992

VTD: 409 (Part)

BLK: 113001007

BLK: 113001008

BLK: 113002000

BLK: 113002001

BLK: 113002002

BLK: 113002003

BLK: 113002004

BLK: 113002005

BLK: 113002006

BLK: 113002007

BLK: 113002008

BLK: 113002009

BLK: 113002015

BLK: 113002016

BLK: 113002017

BLK: 113002018

BLK: 113002019

BLK: 113002020

BLK: 113002035

BLK: 113002036

BLK: 113002037

BLK: 113002038

BLK: 113002039

BLK: 113002995

BLK: 113002996

BLK: 113002997

BLK: 113002998

BLK: 113002999

VTD: 409 Total 308

VTD: 411 721

VTD: 413 (Part)

BLK: 111002085

BLK: 111002086

BLK: 111002087

BLK: 111002088

BLK: 111002089

BLK: 111002090

BLK: 111002091

BLK: 111002092

BLK: 111002093

BLK: 111002094

BLK: 111002095

BLK: 111002096

BLK: 111002097

BLK: 111002098

BLK: 111002099

BLK: 111002100

BLK: 111002101

BLK: 111002102

BLK: 111002995

BLK: 111002996

BLK: 111002997

BLK: 111005016

BLK: 111005017

BLK: 111005025

BLK: 111005049

BLK: 111005999

BLK: 114001000

BLK: 114001001

BLK: 114001002

BLK: 114001003

BLK: 114001004

BLK: 114001005

BLK: 114001006

BLK: 114001007

BLK: 114001008

BLK: 114001009

BLK: 114001010

BLK: 114001011

BLK: 114001012

BLK: 114001013

BLK: 114001014

BLK: 114001015

BLK: 114001016

BLK: 114001017

BLK: 114001018

BLK: 114001019

BLK: 114001020

BLK: 114001021

BLK: 114001022

BLK: 114001023

BLK: 114001024

BLK: 114001025

BLK: 114001026

BLK: 114001027

BLK: 114001028

BLK: 114001029

BLK: 114001030

BLK: 114001031

BLK: 114001032

BLK: 114001033

BLK: 114001034

BLK: 114001035

BLK: 114001036

BLK: 114001037

BLK: 114001038

BLK: 114001039

BLK: 114001040

BLK: 114001041

BLK: 114001042

BLK: 114001043

BLK: 114001044

BLK: 114001045

BLK: 114001046

BLK: 114001047

BLK: 114001048

BLK: 114001049

BLK: 114001050

BLK: 114001059

BLK: 114001063

BLK: 114001064

BLK: 114001992

BLK: 114001994

BLK: 114001995

BLK: 114001997

BLK: 114001998

BLK: 114001999

BLK: 114002000

BLK: 114002001

BLK: 114002002

BLK: 114002013

BLK: 114002014

BLK: 114002015

BLK: 114002016

BLK: 114002999

VTD: 413 Total 1,175

VTD: 416 946

VTD: 417 349

Payne County Total in Senate District 10 9,362

Tulsa County (Part)

VTD: 554 (Part)

BLK: 055001043

BLK: 055002056

VTD: 554 Total 25

VTD: 900 (Part)

BLK: 055001000

BLK: 055001001

BLK: 055001002

BLK: 055001003

BLK: 055001004

BLK: 055001005

BLK: 055001006

BLK: 055001007

BLK: 055001008

BLK: 055001009

BLK: 055001010

BLK: 055001011

BLK: 055001012

BLK: 055001013

BLK: 055001014

BLK: 055001015

BLK: 055001016

BLK: 055001017

BLK: 055001018

BLK: 055001022

BLK: 055001023

BLK: 055001024

BLK: 055001025

BLK: 055001026

BLK: 055001027

BLK: 055001028

BLK: 055001029

BLK: 055001030

BLK: 055001031

BLK: 055001032

BLK: 055001033

BLK: 055001034

BLK: 055001035

BLK: 055001036

BLK: 055001037

BLK: 055001038

BLK: 055001039

BLK: 055001040

BLK: 055001041

BLK: 055001042

BLK: 055001044

BLK: 055001045

BLK: 055001046

BLK: 055001047

BLK: 055001048

BLK: 055001049

BLK: 055001050

BLK: 055001051

BLK: 055001052

BLK: 055001997

BLK: 055001998

BLK: 055001999

BLK: 055002000

BLK: 055002001

BLK: 055002002

BLK: 055002003

BLK: 055002004

BLK: 055002005

BLK: 055002006

BLK: 055002007

BLK: 055002008

BLK: 055002009

BLK: 055002010

BLK: 055002011

BLK: 055002012

BLK: 055002013

BLK: 055002014

BLK: 055002015

BLK: 055002016

BLK: 055002017

BLK: 055002018

BLK: 055002019

BLK: 055002020

BLK: 055002021

BLK: 055002022

BLK: 055002023

BLK: 055002024

BLK: 055002025

BLK: 055002026

BLK: 055002027

BLK: 055002028

BLK: 055002029

BLK: 055002030

BLK: 055002031

BLK: 055002032

BLK: 055002033

BLK: 055002034

BLK: 055002035

BLK: 055002036

BLK: 055002037

BLK: 055002038

BLK: 055002039

BLK: 055002040

BLK: 055002041

BLK: 055002042

BLK: 055002043

BLK: 055002044

BLK: 055002045

BLK: 055002046

BLK: 055002047

BLK: 055002048

BLK: 055002049

BLK: 055002050

BLK: 055002051

BLK: 055002052

BLK: 055002053

BLK: 055002054

BLK: 055002055

BLK: 055002057

BLK: 055002058

BLK: 055002059

BLK: 055002060

BLK: 055002061

BLK: 055002062

BLK: 055002063

BLK: 055002064

BLK: 055002065

BLK: 055002066

BLK: 055002067

BLK: 055002068

BLK: 055002069

VTD: 900 Total 2,713

Tulsa County Total in Senate District 10 2,738

SENATE DISTRICT 10 TOTAL 72,485

SENATE DISTRICT 11

Osage County (Part)

VTD: 202 2,539

VTD: 204 (Part)

BLK: 102032006

BLK: 102032007

BLK: 102032015

BLK: 102032017

BLK: 102032018

BLK: 102032019

BLK: 102032020

BLK: 102032021

BLK: 102032022

BLK: 102032023

BLK: 102032024

BLK: 102032026

BLK: 102032027

VTD: 204 Total 363

VTD: 205 2,759

Osage County Total in Senate District 11 5,661

Tulsa County (Part)

VTD: 1 1,677

VTD: 10 3,796

VTD: 11 3,886

VTD: 12 2,541

VTD: 122 262

VTD: 127 (Part)

BLK: 022001006

BLK: 022001007

BLK: 022001008

BLK: 022001009

BLK: 022001010

BLK: 022001011

BLK: 022001012

BLK: 022001013

BLK: 022001015

BLK: 022001023

BLK: 022001024

BLK: 022001025

BLK: 022001026

BLK: 022001027

BLK: 022001028

BLK: 022001029

BLK: 022001030

BLK: 022001031

BLK: 022001032

BLK: 022001033

BLK: 022001034

BLK: 022001035

BLK: 022001036

BLK: 022001043

BLK: 022001044

BLK: 022001049

BLK: 022001050

BLK: 022001051

BLK: 022001052

BLK: 022001053

BLK: 022001054

BLK: 022001055

BLK: 022001056

VTD: 127 Total 1,246

VTD: 13 1,962

VTD: 14 2,832

VTD: 15 2,475

VTD: 154 2,185

VTD: 155 1,407

VTD: 159 (Part)

BLK: 023001042

BLK: 023001043

BLK: 023001044

BLK: 023001053

BLK: 023001054

BLK: 023001055

BLK: 023001056

BLK: 023001067

BLK: 023001068

BLK: 023001069

BLK: 023001070

BLK: 023001071

BLK: 023001072

BLK: 023001073

BLK: 023001074

BLK: 023001075

BLK: 023001076

BLK: 023001077

BLK: 023001078

BLK: 023001089

BLK: 023001090

VTD: 159 Total 615

VTD: 16 1,384

VTD: 17 2,557

VTD: 18 (Part)

BLK: 014003004

BLK: 014003005

BLK: 014003006

BLK: 014003017

BLK: 014003018

BLK: 014003019

BLK: 014003020

BLK: 014003021

BLK: 014003022

BLK: 014003023

BLK: 014003024

BLK: 014003025

BLK: 014003026

BLK: 014003027

BLK: 014004000

BLK: 014004001

BLK: 014004002

BLK: 014004003

BLK: 014004004

BLK: 014004005

BLK: 014004006

BLK: 014004007

BLK: 014004008

BLK: 014004009

BLK: 014004010

BLK: 014004011

BLK: 014004012

BLK: 014004013

BLK: 014005000

BLK: 014005001

BLK: 014005002

BLK: 014005003

BLK: 014005004

BLK: 014005005

BLK: 014005006

BLK: 014005007

BLK: 014005008

BLK: 014005009

BLK: 014005010

BLK: 014005011

BLK: 014005012

BLK: 014005013

BLK: 014005014

BLK: 014005015

BLK: 014005016

BLK: 014005017

BLK: 014005018

BLK: 014005019

BLK: 014005020

BLK: 014005021

BLK: 014005022

BLK: 014005023

BLK: 020001000

BLK: 020001001

BLK: 020001002

BLK: 020001003

BLK: 020001004

BLK: 020001005

VTD: 18 Total 3,160

VTD: 19 2,069

VTD: 2 4,308

VTD: 20 1,945

VTD: 21 599

VTD: 3 3,378

VTD: 30 3,063

VTD: 31 (Part)

BLK: 022001045

BLK: 022001046

BLK: 022001047

BLK: 023001063

BLK: 023001064

VTD: 31 Total 56

VTD: 32 (Part)

BLK: 020001006

BLK: 020001007

BLK: 020001008

BLK: 020001009

BLK: 020001010

BLK: 020001011

BLK: 020001012

BLK: 020001013

BLK: 020001014

BLK: 020001028

BLK: 020001029

BLK: 020001030

BLK: 020001031

BLK: 020001032

BLK: 020001033

BLK: 020001034

BLK: 020001035

BLK: 020001036

BLK: 020001037

BLK: 020001046

BLK: 020001047

BLK: 020001048

BLK: 020001049

BLK: 020001050

BLK: 021001000

BLK: 021001001

BLK: 021001002

BLK: 021001003

BLK: 021001004

BLK: 021001005

BLK: 021001006

BLK: 021001007

BLK: 021001008

BLK: 021001009

BLK: 021001010

BLK: 021001011

BLK: 021002004

BLK: 021002005

BLK: 021002008

BLK: 021002009

BLK: 021003005

BLK: 021003006

BLK: 021003007

BLK: 021003008

BLK: 021003009

BLK: 021003010

BLK: 021003011

BLK: 021003012

BLK: 021003013

BLK: 021003014

BLK: 021003015

BLK: 021003016

VTD: 32 Total 3,130

VTD: 4 2,666

VTD: 5 2,320

VTD: 551 (Part)

BLK: 058041125

BLK: 058041127

BLK: 058041128

BLK: 091042000

BLK: 091042001

BLK: 091042002

BLK: 091042003

BLK: 091042004

BLK: 091042005

BLK: 091042006

BLK: 091042007

BLK: 091042008

BLK: 091042009

BLK: 091042010

BLK: 091042013

BLK: 091042016

BLK: 091042017

BLK: 091042018

BLK: 091042019

BLK: 091042020

BLK: 091042021

BLK: 091042022

BLK: 091042023

BLK: 091042024

BLK: 091042025

BLK: 091042026

BLK: 091042027

BLK: 091042028

BLK: 091042029

BLK: 091042030

BLK: 091042031

BLK: 091042032

BLK: 091042033

BLK: 091042034

BLK: 091042035

BLK: 091042036

BLK: 091042037

BLK: 091042038

BLK: 091042039

BLK: 091042040

BLK: 091042041

BLK: 091042042

BLK: 091042043

BLK: 091042044

BLK: 091042045

BLK: 091042046

BLK: 091042047

BLK: 091042048

BLK: 091042049

BLK: 091042050

BLK: 091042051

BLK: 091042052

BLK: 091042053

BLK: 091042054

BLK: 091042055

BLK: 091042056

BLK: 091042057

BLK: 091042058

BLK: 091042059

BLK: 091042060

BLK: 091042061

BLK: 091042062

VTD: 551 Total 1,780

VTD: 552 (Part)

BLK: 091012015

BLK: 091012016

BLK: 091012017

BLK: 091012018

BLK: 091012019

BLK: 091012020

BLK: 091012021

BLK: 091012022

BLK: 091012023

BLK: 091012024

BLK: 091012025

BLK: 091012026

BLK: 091012027

BLK: 091012028

BLK: 091012029

BLK: 091012030

BLK: 091012031

BLK: 091012032

BLK: 091012033

BLK: 091012034

BLK: 091012035

BLK: 091012036

BLK: 091012037

BLK: 091012038

BLK: 091012039

BLK: 091012040

BLK: 091012041

BLK: 091012042

BLK: 091012043

BLK: 091012044

BLK: 091012045

BLK: 091013000

BLK: 091013001

BLK: 091013002

BLK: 091013003

BLK: 091013004

BLK: 091013005

BLK: 091042014

BLK: 091042015

VTD: 552 Total 640

VTD: 6 2,792

VTD: 7 767

VTD: 8 (Part)

BLK: 002001000

BLK: 002001001

BLK: 002001002

BLK: 002001003

BLK: 002001004

BLK: 002001005

BLK: 002001006

BLK: 002001007

BLK: 002001008

BLK: 002001009

BLK: 002001010

BLK: 002001011

BLK: 002001012

BLK: 002001013

BLK: 002001014

BLK: 002001015

BLK: 002001016

BLK: 002001017

BLK: 002001018

BLK: 002001019

BLK: 002001020

BLK: 002001021

BLK: 002001022

BLK: 002001023

BLK: 002001024

BLK: 002001025

BLK: 002001026

BLK: 002001027

BLK: 002001028

BLK: 002001029

BLK: 002001030

BLK: 002001031

BLK: 002001032

BLK: 002001033

BLK: 002001034

BLK: 002001035

BLK: 002001036

BLK: 002001037

BLK: 002001038

BLK: 002001039

BLK: 002001040

BLK: 002001041

BLK: 002001042

BLK: 002001043

BLK: 002001044

BLK: 002001045

BLK: 002001046

BLK: 002001047

BLK: 002001048

BLK: 002001049

BLK: 002001050

BLK: 002001051

BLK: 002001052

BLK: 002001053

BLK: 002001054

BLK: 002001055

BLK: 002001056

BLK: 002001057

BLK: 002001058

BLK: 002001059

BLK: 002001060

BLK: 002001061

BLK: 002001062

BLK: 002001063

BLK: 002001064

BLK: 002001065

BLK: 002001066

BLK: 002001067

BLK: 002001068

BLK: 002001069

BLK: 002001070

BLK: 002001071

BLK: 002001072

BLK: 002001073

BLK: 002001074

BLK: 002001075

BLK: 002001076

BLK: 002001077

BLK: 002001078

BLK: 002001079

BLK: 002001080

BLK: 002001081

BLK: 002001082

BLK: 002001083

BLK: 002001084

BLK: 002001085

BLK: 002001086

BLK: 002001098

BLK: 002001099

BLK: 002001100

BLK: 002001101

BLK: 002001104

BLK: 002001105

BLK: 002001106

BLK: 002001107

BLK: 002001109

BLK: 003001000

BLK: 003001001

BLK: 003001002

BLK: 003001003

BLK: 003001004

BLK: 003001005

BLK: 003002000

BLK: 003002001

BLK: 003002002

BLK: 003002003

BLK: 003002004

BLK: 003002005

BLK: 003002006

BLK: 003002013

BLK: 111001108

BLK: 111001109

BLK: 111001110

BLK: 111001111

BLK: 111001112

BLK: 111001113

BLK: 111001114

BLK: 111001115

VTD: 8 Total 2,463

VTD: 9 1,140

Tulsa County Total in Senate District 11 65,101

SENATE DISTRICT 11 TOTAL 70,762

SENATE DISTRICT 12

Creek County 67,367

Okfuskee County (Part)

VTD: 101 1,538

VTD: 102 (Part)

BLK: 807002000

BLK: 807002001

BLK: 807002002

BLK: 807002003

BLK: 807002004

BLK: 807002005

BLK: 807002006

BLK: 807002007

BLK: 807002008

BLK: 807002009

BLK: 807002010

BLK: 807002011

BLK: 807002012

BLK: 807002013

BLK: 807002014

BLK: 807002015

BLK: 807002016

BLK: 807002017

BLK: 807002018

BLK: 807002019

BLK: 807002020

BLK: 807002021

BLK: 807002022

BLK: 807002023

BLK: 807002024

BLK: 807002025

BLK: 807002026

BLK: 807002027

BLK: 807002028

BLK: 807002029

BLK: 807002030

BLK: 807002031

BLK: 807002032

BLK: 807002033

BLK: 807002034

BLK: 807002035

BLK: 807002036

BLK: 807002037

BLK: 807002038

BLK: 807002039

BLK: 807002040

BLK: 807002041

BLK: 807002042

BLK: 807002043

BLK: 807002044

BLK: 807002045

BLK: 807002046

BLK: 807002047

BLK: 807002048

BLK: 807002049

BLK: 807002050

BLK: 807002051

BLK: 807002052

BLK: 807002054

BLK: 807002055

BLK: 807002056

BLK: 807002057

BLK: 807002058

BLK: 807002059

BLK: 807002060

BLK: 807002061

BLK: 807002062

BLK: 807002063

BLK: 807002064

BLK: 807002065

BLK: 807002066

BLK: 807002067

BLK: 807002068

BLK: 807002069

BLK: 807002070

BLK: 807002071

BLK: 807002072

BLK: 807002073

BLK: 807002074

BLK: 807002075

BLK: 807002077

BLK: 807002078

BLK: 807002079

BLK: 807002080

BLK: 807003000

BLK: 807003001

BLK: 807003002

BLK: 807003003

BLK: 807003004

BLK: 807003005

BLK: 807003006

BLK: 807003007

BLK: 807003009

BLK: 807003010

BLK: 807003011

BLK: 807003012

BLK: 807003013

BLK: 807003014

BLK: 807003015

BLK: 807003016

BLK: 807003017

BLK: 807003018

BLK: 807003019

BLK: 807003020

BLK: 807003021

BLK: 807003022

BLK: 807003023

BLK: 807003024

BLK: 807004032

BLK: 807004033

VTD: 102 Total 1,544

VTD: 103 349

VTD: 105 (Part)

BLK: 806001091

BLK: 806001092

BLK: 806001093

BLK: 806002021

BLK: 806002022

BLK: 806002023

BLK: 806002024

BLK: 806002025

BLK: 806002026

BLK: 806002027

BLK: 806002028

BLK: 806002029

BLK: 806002030

BLK: 806002031

BLK: 806002032

BLK: 806002033

BLK: 806002036

BLK: 806002039

BLK: 806002040

BLK: 806002041

BLK: 806002042

BLK: 806002043

BLK: 806002044

BLK: 806002045

BLK: 806002046

BLK: 806002115

BLK: 806002116

BLK: 806002117

BLK: 806002118

BLK: 806002119

BLK: 806002120

BLK: 806002121

BLK: 806002994

VTD: 105 Total 211

VTD: 206 (Part)

BLK: 806001000

BLK: 806001001

BLK: 806001002

BLK: 806001003

BLK: 806001004

BLK: 806001005

BLK: 806001006

BLK: 806001007

BLK: 806001008

BLK: 806001009

BLK: 806001010

BLK: 806001011

BLK: 806001012

BLK: 806001013

BLK: 806001014

BLK: 806001031

BLK: 806001032

BLK: 806001033

BLK: 806001034

BLK: 806001035

BLK: 806001036

BLK: 806001037

BLK: 806001038

BLK: 806001039

BLK: 806001040

BLK: 806001041

BLK: 806001042

BLK: 806001043

BLK: 806001044

BLK: 806001045

BLK: 806001046

BLK: 806001047

BLK: 806001048

BLK: 806001049

BLK: 806001050

BLK: 806001051

BLK: 806001058

BLK: 806001059

BLK: 806001060

BLK: 806001061

BLK: 806001062

BLK: 806001063

BLK: 806001064

BLK: 806001065

BLK: 806001066

BLK: 806001067

BLK: 806001068

BLK: 806001069

BLK: 806001070

BLK: 806001071

BLK: 806001072

BLK: 806001073

BLK: 806001074

BLK: 806001075

BLK: 806001076

BLK: 806001077

BLK: 806001078

BLK: 806001079

BLK: 806001080

BLK: 806001081

BLK: 806001082

BLK: 806001083

BLK: 806001084

BLK: 806001085

BLK: 806001086

BLK: 806001087

BLK: 806001088

BLK: 806001999

VTD: 206 Total 535

VTD: 311 (Part)

BLK: 806001089

BLK: 806001090

VTD: 311 Total 0

Okfuskee County Total in Senate District 12 4,177

SENATE DISTRICT 12 TOTAL 71,544

SENATE DISTRICT 13

Coal County (Part)

VTD: 1 131

VTD: 3 (Part)

BLK: 882001000

BLK: 882001001

BLK: 882001002

BLK: 882001003

BLK: 882001004

BLK: 882001005

BLK: 882001006

BLK: 882001007

BLK: 882001008

BLK: 882001009

BLK: 882001010

BLK: 882001011

BLK: 882001012

BLK: 882001013

BLK: 882001014

BLK: 882001015

BLK: 882001016

BLK: 882001017

BLK: 882001018

BLK: 882001019

BLK: 882001020

BLK: 882001021

BLK: 882001022

BLK: 882001023

BLK: 882001024

BLK: 882001025

BLK: 882001026

BLK: 882001027

BLK: 882001028

BLK: 882001029

BLK: 882001030

BLK: 882001031

BLK: 882001032

BLK: 882001033

BLK: 882001034

BLK: 882001035

BLK: 882001036

BLK: 882001037

BLK: 882001038

BLK: 882001039

BLK: 882001040

BLK: 882001041

BLK: 882001042

BLK: 882001043

BLK: 882001044

BLK: 882001045

BLK: 882001046

BLK: 882001047

BLK: 882001048

BLK: 882001049

BLK: 882001050

BLK: 882001051

BLK: 882001052

BLK: 882001053

BLK: 882001054

BLK: 882001055

BLK: 882001056

BLK: 882001059

BLK: 882001060

BLK: 882001999

VTD: 3 Total 83

VTD: 4 (Part)

BLK: 881001010

BLK: 881001011

BLK: 881001016

BLK: 881001017

BLK: 881001018

BLK: 881001019

BLK: 881001020

BLK: 881001021

BLK: 881001042

BLK: 881001043

BLK: 881001101

VTD: 4 Total 65

Coal County Total in Senate District 13 279

Garvin County (Part)

VTD: 1 1,914

VTD: 10 (Part)

BLK: 919001056

BLK: 919002053

BLK: 919002055

BLK: 919002059

BLK: 919002070

BLK: 919002071

BLK: 919002072

VTD: 10 Total 115

VTD: 15 (Part)

BLK: 914001006

BLK: 914001015

BLK: 914001016

BLK: 914001017

BLK: 914001018

BLK: 914001019

BLK: 914001020

BLK: 914001021

BLK: 914001022

BLK: 914002012

BLK: 914002013

BLK: 914002017

BLK: 914002018

BLK: 914002019

BLK: 914002020

BLK: 914002021

BLK: 914003000

BLK: 914003001

BLK: 914003002

BLK: 914003003

BLK: 914003004

BLK: 914003005

BLK: 914003006

BLK: 914003007

BLK: 914003008

BLK: 914003009

BLK: 914003010

BLK: 914003011

BLK: 914003012

BLK: 914003013

BLK: 914003014

BLK: 914003015

BLK: 914003016

BLK: 914003017

BLK: 914003018

BLK: 914003019

BLK: 914003020

BLK: 914003021

BLK: 914003022

BLK: 914003023

BLK: 914003024

BLK: 914003025

BLK: 914003026

BLK: 914003027

BLK: 914003028

BLK: 914003029

BLK: 914003030

BLK: 914003031

BLK: 914003032

BLK: 914003033

BLK: 914003034

BLK: 914003035

BLK: 914003036

BLK: 914003037

BLK: 914003038

BLK: 914003039

BLK: 914003040

BLK: 914003041

BLK: 914003042

BLK: 914003043

BLK: 914003047

BLK: 914003999

BLK: 914004004

BLK: 914004007

VTD: 15 Total 1,903

VTD: 16 1,448

VTD: 17 1,371

VTD: 18 2,195

VTD: 19 1,183

VTD: 2 1,208

VTD: 24 2,346

VTD: 3 1,402

VTD: 4 446

VTD: 5 2,160

VTD: 6 947

VTD: 7 546

VTD: 8 (Part)

BLK: 912002041

BLK: 912002042

BLK: 912002043

BLK: 912002059

BLK: 912002060

BLK: 912002061

BLK: 912002062

BLK: 912002063

BLK: 914003048

BLK: 914003049

BLK: 914003050

BLK: 914003051

BLK: 914003052

BLK: 914003053

BLK: 914004005

BLK: 914004006

BLK: 914004008

BLK: 914004009

BLK: 914004010

BLK: 914004011

BLK: 914004012

BLK: 914004013

BLK: 914004014

BLK: 914004015

BLK: 914004016

BLK: 914004017

BLK: 914004018

BLK: 914004019

BLK: 914004020

BLK: 914004021

BLK: 914004022

BLK: 914004023

BLK: 914004024

BLK: 914004025

BLK: 914004026

BLK: 914004027

BLK: 914004028

BLK: 914004033

BLK: 914004034

BLK: 916003040

BLK: 919001000

BLK: 919001095

VTD: 8 Total 481

VTD: 9 1,415

Garvin County Total in Senate District 13 21,080

Hughes County 14,154

Pontotoc County 35,143

SENATE DISTRICT 13 TOTAL 70,656

SENATE DISTRICT 14

Carter County 45,621

Garvin County (Part)

VTD: 10 (Part)

BLK: 914004114

BLK: 914004115

BLK: 914004116

BLK: 914004117

BLK: 914004120

BLK: 914004124

BLK: 914004125

BLK: 914004126

BLK: 914004127

BLK: 919003014

BLK: 919003015

BLK: 919003016

BLK: 919003017

BLK: 919003018

BLK: 919003019

BLK: 919003083

BLK: 919003084

VTD: 10 Total 356

VTD: 11 68

VTD: 12 546

VTD: 13 539

VTD: 14 277

VTD: 15 (Part)

BLK: 914003044

BLK: 914003045

BLK: 914003046

VTD: 15 Total 2

VTD: 20 1,463

VTD: 21 1,346

VTD: 25 760

VTD: 8 (Part)

BLK: 914004000

BLK: 914004001

BLK: 914004002

BLK: 914004003

BLK: 914004029

BLK: 914004030

BLK: 914004031

BLK: 914004032

BLK: 914004035

BLK: 914004036

BLK: 914004037

BLK: 914004038

BLK: 914004039

BLK: 914004040

BLK: 914004041

BLK: 914004042

BLK: 914004043

BLK: 914004044

BLK: 914004045

BLK: 914004046

BLK: 914004118

BLK: 914004119

BLK: 914004121

BLK: 914004122

BLK: 914004123

BLK: 919001096

BLK: 919003000

BLK: 919003001

BLK: 919003002

BLK: 919003003

BLK: 919003004

BLK: 919003005

BLK: 919003006

BLK: 919003007

BLK: 919003008

BLK: 919003009

BLK: 919003010

BLK: 919003011

BLK: 919003012

BLK: 919003013

BLK: 919003085

VTD: 8 Total 773

Garvin County Total in Senate District 14 6,130

Love County 8,831

Murray County 12,623

SENATE DISTRICT 14 TOTAL 73,205

SENATE DISTRICT 15

Cleveland County (Part)

VTD: 12 2,128

VTD: 13 7,330

VTD: 23 2,771

VTD: 25 1,498

VTD: 26 5,470

VTD: 27 3,910

VTD: 3 (Part)

BLK: 003001000

BLK: 003001001

BLK: 003001002

BLK: 003001003

BLK: 003001004

BLK: 003001005

BLK: 003001006

BLK: 003001007

BLK: 003001008

BLK: 003001009

BLK: 003001010

BLK: 003001011

BLK: 003001012

BLK: 003001013

BLK: 003001014

BLK: 003001015

BLK: 003004000

BLK: 003004001

BLK: 003004002

BLK: 003004003

BLK: 003004004

BLK: 003004005

BLK: 003004006

BLK: 003004007

BLK: 003004008

BLK: 003004009

BLK: 003004010

BLK: 003004011

BLK: 003004012

BLK: 003004013

BLK: 003004014

BLK: 003004015

BLK: 003004016

BLK: 003004999

BLK: 008001020

BLK: 008001021

BLK: 008001022

BLK: 008001023

BLK: 008001024

BLK: 008001025

BLK: 008001026

BLK: 008001027

BLK: 008001028

BLK: 008001029

VTD: 3 Total 2,934

VTD: 30 2,681

VTD: 35 1,969

VTD: 36 2,742

VTD: 37 520

VTD: 39 3,010

VTD: 49 3,011

VTD: 53 4,564

VTD: 55 3,591

VTD: 63 370

VTD: 64 (Part)

BLK: 023021002

BLK: 023021003

BLK: 023021004

BLK: 023021005

BLK: 023021006

BLK: 023021007

BLK: 023021008

BLK: 023021009

BLK: 023021020

BLK: 023021021

BLK: 023021022

BLK: 023021023

BLK: 023021024

BLK: 023021025

BLK: 024021002

BLK: 024021003

BLK: 024021004

BLK: 024021011

BLK: 024021012

VTD: 64 Total 543

VTD: 65 (Part)

BLK: 024021013

BLK: 024021016

BLK: 024021017

BLK: 024021018

BLK: 024021019

BLK: 024021020

BLK: 024021021

BLK: 024021022

BLK: 024021023

BLK: 024021024

BLK: 024021025

BLK: 024021026

BLK: 024021987

VTD: 65 Total 288

VTD: 68 1,116

VTD: 71 3,929

VTD: 73 3,036

Cleveland County Total in Senate District 15 57,411

McClain County (Part)

VTD: 10 698

VTD: 11 1,862

VTD: 12 (Part)

BLK: 001021042

BLK: 001021043

BLK: 001021044

BLK: 001021045

BLK: 001021046

BLK: 001021058

BLK: 001021059

BLK: 001021060

BLK: 001021061

BLK: 001021062

BLK: 001021063

BLK: 001022007

BLK: 001022008

BLK: 001022009

BLK: 001022010

BLK: 001022011

BLK: 001022012

BLK: 001022013

BLK: 001022014

BLK: 001022015

BLK: 001022016

BLK: 001022017

BLK: 001022018

BLK: 001022019

BLK: 001022020

BLK: 001022021

BLK: 001022022

BLK: 001022023

BLK: 001022024

BLK: 001022025

BLK: 001022026

BLK: 001022027

BLK: 001022028

BLK: 001022029

BLK: 001022030

BLK: 001022031

BLK: 001022032

BLK: 001022033

BLK: 001022034

BLK: 001022035

BLK: 001023000

BLK: 001023001

BLK: 001023002

BLK: 001023003

BLK: 001023004

BLK: 001023005

BLK: 001023006

BLK: 001023007

BLK: 001023008

BLK: 001023009

BLK: 001023010

BLK: 001023011

BLK: 001023012

BLK: 001023013

BLK: 001023014

BLK: 001023015

BLK: 001023016

BLK: 001023017

BLK: 001023018

BLK: 001023019

BLK: 001023020

BLK: 001023021

BLK: 001023022

BLK: 001023023

BLK: 001023024

BLK: 001023025

BLK: 001023026

BLK: 001023027

BLK: 001023028

BLK: 001023029

BLK: 001023030

BLK: 001023031

BLK: 001023032

BLK: 001023033

BLK: 001023034

BLK: 001023035

BLK: 001023036

BLK: 001023037

BLK: 001023038

BLK: 001023039

BLK: 001023040

BLK: 001023041

BLK: 001023042

BLK: 001023043

BLK: 001023044

BLK: 001023045

BLK: 001023046

BLK: 001023047

BLK: 001023048

BLK: 001023049

BLK: 001024000

BLK: 001024001

BLK: 001024002

BLK: 001024003

BLK: 001024004

BLK: 001024005

BLK: 001024006

BLK: 001024007

BLK: 001024008

BLK: 001024009

BLK: 001024010

BLK: 001024011

BLK: 001024012

BLK: 001024013

BLK: 001024014

BLK: 001024015

BLK: 001024016

BLK: 001024017

BLK: 001024018

BLK: 001024019

BLK: 001024020

BLK: 001024021

BLK: 001024022

BLK: 001024023

BLK: 001024024

BLK: 001024025

BLK: 001024026

BLK: 001024027

BLK: 001024028

BLK: 001024029

BLK: 001024030

BLK: 001024031

BLK: 001024032

BLK: 001024033

BLK: 001024034

BLK: 001024035

BLK: 001024036

BLK: 001024037

BLK: 001024038

BLK: 001024039

BLK: 001024040

BLK: 001024041

BLK: 001025004

BLK: 001025005

BLK: 001025006

BLK: 001025007

BLK: 001025008

BLK: 001025009

BLK: 001025010

BLK: 001025011

BLK: 001025012

BLK: 001025013

BLK: 001025014

BLK: 001025015

BLK: 001025016

BLK: 001025017

BLK: 001025018

BLK: 001025019

BLK: 001025020

BLK: 001025021

BLK: 001025022

BLK: 001025023

BLK: 001025024

BLK: 001025025

BLK: 001025026

BLK: 001025027

BLK: 001025028

BLK: 001025029

BLK: 001025030

BLK: 001025031

BLK: 001025032

BLK: 001025033

BLK: 001025034

BLK: 001025037

BLK: 001025038

BLK: 001025039

BLK: 001025040

BLK: 001025041

BLK: 001025042

BLK: 001025043

BLK: 001025044

BLK: 001025045

BLK: 001025046

BLK: 001025047

BLK: 001025048

BLK: 001025049

BLK: 001025050

BLK: 001025053

BLK: 001025054

BLK: 001025055

BLK: 001025057

BLK: 001025058

BLK: 001025059

BLK: 001025060

BLK: 001025061

BLK: 001025062

BLK: 001025063

BLK: 001025064

BLK: 001025065

BLK: 001025066

BLK: 001025067

BLK: 001025068

BLK: 001025069

BLK: 001025070

BLK: 001025071

BLK: 001025072

BLK: 001025073

BLK: 001025074

BLK: 001025075

BLK: 001025076

BLK: 001025077

BLK: 001025079

BLK: 001025080

BLK: 001025081

BLK: 001025082

BLK: 001025083

BLK: 001025084

BLK: 001025085

BLK: 001025093

BLK: 001025094

BLK: 001025095

BLK: 001025097

BLK: 001025098

BLK: 001025111

BLK: 001025112

BLK: 001025113

BLK: 001025156

BLK: 002001061

BLK: 002001081

VTD: 12 Total 3,904

VTD: 4 698

VTD: 5 475

VTD: 6 (Part)

BLK: 002002046

BLK: 002002054

BLK: 002002055

BLK: 002002056

BLK: 002002057

BLK: 002002058

BLK: 002002059

BLK: 002002060

BLK: 002002061

BLK: 002002062

BLK: 002002063

BLK: 002002066

BLK: 002002067

BLK: 002002068

BLK: 002002069

BLK: 002002070

BLK: 002002071

BLK: 002002072

BLK: 002002073

BLK: 002002074

BLK: 002002075

BLK: 002002076

BLK: 002002077

BLK: 002002078

BLK: 002002079

BLK: 002002080

BLK: 002002081

BLK: 002002082

BLK: 002002083

BLK: 002002993

BLK: 002002994

BLK: 002002995

BLK: 002003000

BLK: 002003001

BLK: 002003035

BLK: 002003041

BLK: 002003042

BLK: 002003043

BLK: 002003044

BLK: 002003045

BLK: 002003046

BLK: 002003047

BLK: 002003048

BLK: 002003049

BLK: 002003050

BLK: 002003051

BLK: 002003052

BLK: 002003053

BLK: 002003054

BLK: 002003055

BLK: 002003056

BLK: 002003057

BLK: 002003058

BLK: 002003059

BLK: 002003060

BLK: 002003061

BLK: 002003062

BLK: 002003063

BLK: 002003064

BLK: 002003065

BLK: 002003066

BLK: 002003067

BLK: 002003068

BLK: 002003069

BLK: 002003998

BLK: 002003999

BLK: 002005005

BLK: 002005006

BLK: 002005007

BLK: 002005008

BLK: 002005009

BLK: 002005034

BLK: 002005035

BLK: 002005036

BLK: 002005037

BLK: 002005038

BLK: 002005042

BLK: 002005043

BLK: 002005044

BLK: 002005996

BLK: 003002000

BLK: 003002001

BLK: 003002037

BLK: 003002038

BLK: 003002039

BLK: 003002040

BLK: 003002041

VTD: 6 Total 1,395

VTD: 7 (Part)

BLK: 002003094

BLK: 002003095

BLK: 002003096

BLK: 002003097

BLK: 002003098

BLK: 002003099

BLK: 002003101

BLK: 002003102

BLK: 002005002

BLK: 002005003

BLK: 002005004

BLK: 002005045

BLK: 002005046

BLK: 002005047

BLK: 002005998

BLK: 002005999

VTD: 7 Total 471

VTD: 8 2,056

VTD: 9 (Part)

BLK: 001012999

BLK: 001022000

BLK: 001022001

BLK: 001022002

BLK: 001022003

BLK: 001022036

BLK: 001022037

BLK: 001022999

BLK: 002001000

BLK: 002001001

BLK: 002001002

BLK: 002001003

BLK: 002001004

BLK: 002001005

BLK: 002001006

BLK: 002001007

BLK: 002001008

BLK: 002001009

BLK: 002001010

BLK: 002001011

BLK: 002001012

BLK: 002001013

BLK: 002001014

BLK: 002001015

BLK: 002001016

BLK: 002001017

BLK: 002001018

BLK: 002001019

BLK: 002001020

BLK: 002001021

BLK: 002001022

BLK: 002001023

BLK: 002001024

BLK: 002001025

BLK: 002001026

BLK: 002001027

BLK: 002001028

BLK: 002001029

BLK: 002001030

BLK: 002001031

BLK: 002001032

BLK: 002001033

BLK: 002001034

BLK: 002001035

BLK: 002001036

BLK: 002001037

BLK: 002001038

BLK: 002001039

BLK: 002001040

BLK: 002001041

BLK: 002001042

BLK: 002001043

BLK: 002001044

BLK: 002001045

BLK: 002001046

BLK: 002001047

BLK: 002001048

BLK: 002001049

BLK: 002001050

BLK: 002001051

BLK: 002001052

BLK: 002001053

BLK: 002001054

BLK: 002001055

BLK: 002001056

BLK: 002001057

BLK: 002001058

BLK: 002001059

BLK: 002001060

BLK: 002001062

BLK: 002001063

BLK: 002001064

BLK: 002001065

BLK: 002001066

BLK: 002001067

BLK: 002001075

BLK: 002001076

BLK: 002001077

BLK: 002001078

BLK: 002001079

BLK: 002001080

BLK: 002001082

BLK: 002001083

BLK: 002001086

BLK: 002001998

BLK: 002001999

BLK: 002002000

BLK: 002002001

BLK: 002002002

BLK: 002002003

BLK: 002002004

BLK: 002002005

BLK: 002002006

BLK: 002002007

BLK: 002002008

BLK: 002002009

BLK: 002002010

BLK: 002002011

BLK: 002002012

BLK: 002002013

BLK: 002002014

BLK: 002002015

BLK: 002002016

BLK: 002002017

BLK: 002002018

BLK: 002002019

BLK: 002002028

BLK: 002002029

BLK: 002002030

BLK: 002002031

BLK: 002002032

BLK: 002002033

BLK: 002002048

BLK: 002002049

BLK: 002002050

BLK: 002002053

BLK: 002002996

BLK: 002002997

BLK: 002002998

BLK: 002002999

VTD: 9 Total 2,154

McClain County Total in Senate District 15 13,713

SENATE DISTRICT 15 TOTAL 71,124

SENATE DISTRICT 16

Cleveland County (Part)

VTD: 1 95

VTD: 11 2,168

VTD: 14 2,703

VTD: 15 2,570

VTD: 18 1,934

VTD: 19 1,666

VTD: 2 1,205

VTD: 28 5,502

VTD: 29 2,216

VTD: 3 (Part)

BLK: 003002000

BLK: 003002001

BLK: 003002002

BLK: 003002003

BLK: 003002004

BLK: 003002005

BLK: 003002006

BLK: 003002007

BLK: 003002008

BLK: 003002009

BLK: 003002010

BLK: 003002011

BLK: 003002012

BLK: 003002013

BLK: 003002014

BLK: 003002015

BLK: 003002016

BLK: 003002017

BLK: 003002018

BLK: 003002019

BLK: 003002020

BLK: 003002021

BLK: 003002022

BLK: 003002023

BLK: 003002024

BLK: 003002025

BLK: 003002026

BLK: 003002027

BLK: 003002028

BLK: 003002029

BLK: 003002030

BLK: 003002031

BLK: 003002032

BLK: 003002033

BLK: 003002034

BLK: 003002035

BLK: 003002036

VTD: 3 Total 950

VTD: 31 3,384

VTD: 32 2,746

VTD: 33 3,945

VTD: 34 2,653

VTD: 38 2,967

VTD: 40 2,625

VTD: 42 1,941

VTD: 43 1,977

VTD: 45 1,906

VTD: 46 2,961

VTD: 51 2,278

VTD: 52 2,038

VTD: 56 1,817

VTD: 57 3,910

VTD: 59 1,190

VTD: 6 2,011

VTD: 67 1,271

VTD: 8 2,339

Cleveland County Total in Senate District 16 64,968

McClain County (Part)

VTD: 1 675

VTD: 2 514

VTD: 3 1,334

VTD: 6 (Part)

BLK: 003001000

BLK: 003001001

BLK: 003001002

BLK: 003001003

BLK: 003001004

BLK: 003001005

BLK: 003001006

BLK: 003001007

BLK: 003001008

BLK: 003001009

BLK: 003001010

BLK: 003001011

BLK: 003001012

BLK: 003001013

BLK: 003001014

BLK: 003001015

BLK: 003001016

BLK: 003001018

BLK: 003001019

BLK: 003001020

BLK: 003001021

BLK: 003001022

BLK: 003001023

BLK: 003001024

BLK: 003001025

BLK: 003001026

BLK: 003001027

BLK: 003001028

BLK: 003001029

BLK: 003001030

BLK: 003001031

BLK: 003001032

BLK: 003001033

BLK: 003001034

BLK: 003001035

BLK: 003001036

BLK: 003001037

BLK: 003001038

BLK: 003001039

BLK: 003001040

BLK: 003001995

BLK: 003001996

BLK: 003001997

BLK: 003001998

BLK: 003001999

BLK: 003002002

BLK: 003002003

BLK: 003002004

BLK: 003002005

BLK: 003002006

BLK: 003002007

BLK: 003002008

BLK: 003002009

BLK: 003002010

BLK: 003002011

BLK: 003002012

BLK: 003002013

BLK: 003002015

BLK: 003002016

BLK: 003002024

BLK: 003002025

BLK: 003002026

BLK: 003002029

BLK: 003002036

BLK: 003003009

VTD: 6 Total 1,429

VTD: 7 (Part)

BLK: 003001017

BLK: 003002014

BLK: 003002017

BLK: 003002018

BLK: 003002019

BLK: 003002020

BLK: 003002021

BLK: 003002022

BLK: 003002023

BLK: 003002027

BLK: 003002028

BLK: 003002030

BLK: 003002031

BLK: 003002032

BLK: 003002033

BLK: 003002034

BLK: 003002035

BLK: 003003000

BLK: 003003001

BLK: 003003002

BLK: 003003003

BLK: 003003004

BLK: 003003005

BLK: 003003006

BLK: 003003007

BLK: 003003008

BLK: 003003010

BLK: 003003011

BLK: 003003012

BLK: 003003013

BLK: 003003014

BLK: 003003015

BLK: 003003016

BLK: 003003017

BLK: 003003018

BLK: 003003019

BLK: 003003020

BLK: 003003021

BLK: 003003022

BLK: 003003023

BLK: 003003024

BLK: 003003025

BLK: 003003026

BLK: 003003027

BLK: 003003028

BLK: 003003029

BLK: 003003030

BLK: 003003031

BLK: 003003032

BLK: 003003033

BLK: 003003034

BLK: 003003035

BLK: 003003036

BLK: 003003037

BLK: 003003038

BLK: 003003039

BLK: 003003040

BLK: 003003041

BLK: 003003042

BLK: 003003043

BLK: 003003044

BLK: 003003045

BLK: 003003046

BLK: 003003047

BLK: 003003048

BLK: 003003999

BLK: 003004000

BLK: 003004001

BLK: 003004002

BLK: 003004003

BLK: 003004004

BLK: 003004005

BLK: 003004006

BLK: 003004007

BLK: 003004008

BLK: 003004009

BLK: 003004010

BLK: 003004011

BLK: 003004012

BLK: 003004013

BLK: 003004014

BLK: 003004015

BLK: 003004016

BLK: 003004017

BLK: 003004018

BLK: 003004019

BLK: 003004020

BLK: 003004021

BLK: 003004022

BLK: 003004023

BLK: 003004024

BLK: 003004025

BLK: 003004026

BLK: 003004027

BLK: 003004028

BLK: 003004029

BLK: 003004030

BLK: 003004031

BLK: 003004032

BLK: 003004033

BLK: 003004034

BLK: 003004035

BLK: 003004036

BLK: 003004037

BLK: 003004038

BLK: 003004039

BLK: 003004040

BLK: 003004041

BLK: 003004042

BLK: 003004043

BLK: 003004044

BLK: 003004045

BLK: 003004046

BLK: 003004047

BLK: 003004048

BLK: 003004049

BLK: 003004050

BLK: 003004051

BLK: 003004052

BLK: 003005000

BLK: 003005001

BLK: 003005002

BLK: 003005003

BLK: 003005004

BLK: 003005005

BLK: 003005006

BLK: 003005007

BLK: 003005008

BLK: 003005009

BLK: 003005010

BLK: 003005011

BLK: 003005012

BLK: 003005013

BLK: 003005014

BLK: 003005015

BLK: 003005016

BLK: 003005017

BLK: 003005018

BLK: 003005019

BLK: 003005020

BLK: 003005021

BLK: 003005022

BLK: 003005023

BLK: 003005024

BLK: 003005025

BLK: 003005026

BLK: 003005027

BLK: 003005028

BLK: 003005029

BLK: 003005030

BLK: 003005031

BLK: 003005032

BLK: 003005033

BLK: 003005034

BLK: 003005035

BLK: 003005036

BLK: 003005037

BLK: 003005038

BLK: 003005039

BLK: 003005040

BLK: 003005041

BLK: 003005042

BLK: 003005043

BLK: 003005044

BLK: 003005045

BLK: 003005046

BLK: 003005047

BLK: 003005048

BLK: 003005049

BLK: 003005050

BLK: 003005051

BLK: 003005052

BLK: 003005053

BLK: 003005054

BLK: 003005055

BLK: 003005056

BLK: 003005057

BLK: 003005058

BLK: 003005059

BLK: 003005060

BLK: 003005061

BLK: 003005062

BLK: 003005063

BLK: 003005064

BLK: 003005065

BLK: 003005066

BLK: 003005067

BLK: 003005068

BLK: 003005069

BLK: 003005995

BLK: 003005996

BLK: 003005997

BLK: 003005998

BLK: 003005999

VTD: 7 Total 3,861

McClain County Total in Senate District 16 7,813

SENATE DISTRICT 16 TOTAL 72,781

SENATE DISTRICT 17

Cleveland County (Part)

VTD: 64 (Part)

BLK: 023021000

BLK: 023021001

BLK: 023021010

BLK: 023021011

BLK: 023021012

BLK: 023021013

BLK: 023021014

BLK: 023021015

BLK: 023021016

BLK: 023021017

BLK: 023021018

BLK: 023021019

BLK: 023022000

BLK: 023022001

BLK: 023022002

BLK: 023022003

BLK: 023022004

BLK: 023022005

BLK: 023022006

BLK: 023022007

BLK: 023022008

BLK: 023022009

BLK: 023022010

BLK: 023022011

BLK: 023022012

BLK: 023022013

BLK: 023023000

BLK: 023023001

BLK: 023023002

BLK: 023023003

BLK: 023023004

BLK: 023023005

BLK: 023023006

BLK: 023023007

BLK: 023023008

BLK: 023023009

BLK: 023023010

BLK: 023023011

BLK: 023023012

BLK: 023023013

BLK: 023023014

BLK: 023023015

BLK: 023024013

BLK: 024021000

BLK: 024021001

BLK: 024021005

BLK: 024021006

BLK: 024021007

BLK: 024021008

BLK: 024021009

BLK: 024021010

BLK: 024021015

VTD: 64 Total 3,413

VTD: 65 (Part)

BLK: 023024000

BLK: 023024001

BLK: 023024002

BLK: 023024003

BLK: 023024004

BLK: 023024005

BLK: 023024006

BLK: 023024009

BLK: 023024012

BLK: 023024022

BLK: 023024023

BLK: 024021014

BLK: 024021067

VTD: 65 Total 1,010

VTD: 66 768

Cleveland County Total in Senate District 17 5,191

Oklahoma County (Part)

VTD: 17 591

VTD: 214 (Part)

BLK: 088041004

BLK: 088041005

VTD: 214 Total 50

VTD: 215 146

VTD: 219 (Part)

BLK: 087051000

BLK: 087051001

BLK: 087051002

BLK: 087051003

BLK: 087051005

BLK: 087051006

BLK: 087051007

BLK: 087051008

BLK: 087051009

BLK: 087051010

BLK: 087051011

BLK: 087051012

BLK: 087051013

BLK: 087051014

BLK: 087051015

BLK: 087051016

BLK: 087051017

BLK: 087051018

BLK: 087051019

BLK: 087051020

BLK: 087051021

BLK: 087051022

BLK: 087051023

BLK: 087051024

BLK: 087051025

BLK: 087051026

BLK: 087051027

BLK: 087051028

BLK: 087051029

BLK: 087051030

BLK: 087051031

BLK: 087051033

BLK: 087051034

BLK: 087051035

BLK: 087051036

BLK: 087051037

BLK: 087051038

BLK: 087051039

BLK: 087051040

BLK: 087051041

BLK: 087051042

BLK: 087051043

BLK: 087051044

BLK: 087051045

BLK: 087051046

BLK: 087051047

BLK: 087051048

BLK: 087051049

BLK: 087051050

BLK: 087051051

BLK: 087051059

BLK: 087051060

BLK: 087051063

BLK: 087051070

BLK: 087051071

BLK: 087051072

BLK: 087051073

BLK: 087052001

BLK: 087052002

BLK: 087052012

BLK: 087052013

BLK: 087059051

BLK: 090024000

BLK: 090024001

VTD: 219 Total 1,906

VTD: 266 1,066

VTD: 28 (Part)

BLK: 090022000

BLK: 090022001

BLK: 090022002

BLK: 090022003

BLK: 090022004

BLK: 090022005

BLK: 090022006

BLK: 090022007

BLK: 090022008

BLK: 090022009

BLK: 090022010

BLK: 090022012

BLK: 090022013

BLK: 090022014

BLK: 090022015

BLK: 090022016

BLK: 090022017

BLK: 090022018

BLK: 090022019

BLK: 090022020

BLK: 090022021

BLK: 090023000

BLK: 090023001

BLK: 090023002

BLK: 090023003

BLK: 090023004

BLK: 090023009

VTD: 28 Total 1,281

VTD: 29 866

VTD: 52 (Part)

BLK: 090022032

BLK: 090022033

BLK: 090022034

BLK: 090022035

BLK: 090022044

BLK: 090023014

BLK: 090023015

BLK: 090023016

BLK: 090023017

BLK: 090023018

BLK: 090023019

BLK: 090023020

BLK: 090023021

BLK: 090023022

BLK: 090023023

BLK: 090023024

BLK: 090023025

BLK: 090024004

BLK: 090024005

BLK: 090024006

BLK: 090024007

BLK: 090024008

BLK: 090024009

BLK: 090024010

BLK: 090024011

BLK: 090024015

BLK: 090024016

BLK: 090024017

BLK: 090024018

BLK: 090024019

BLK: 090024020

BLK: 090024021

BLK: 090024022

BLK: 090024023

BLK: 090024024

BLK: 090024025

BLK: 090024026

BLK: 090024027

BLK: 090024028

BLK: 090024029

BLK: 090024030

BLK: 090024031

BLK: 090024032

BLK: 090024033

BLK: 090024034

BLK: 090024035

BLK: 090024064

BLK: 090024065

BLK: 090024066

BLK: 090024067

VTD: 52 Total 1,600

VTD: 53 (Part)

BLK: 087051004

BLK: 087051032

BLK: 087052000

BLK: 090024002

BLK: 090024003

BLK: 090024036

BLK: 090024037

BLK: 090024038

BLK: 090024039

BLK: 090024040

BLK: 090024041

BLK: 090024045

BLK: 090024046

BLK: 090024047

BLK: 090024048

BLK: 090024049

BLK: 090024050

BLK: 090024051

BLK: 090024052

BLK: 090024053

BLK: 090024054

BLK: 090024055

BLK: 090024056

BLK: 090024057

BLK: 090024058

BLK: 090024059

BLK: 090024060

BLK: 090024061

BLK: 090024062

BLK: 090024063

VTD: 53 Total 2,178

VTD: 54 136

VTD: 55 (Part)

BLK: 088042002

BLK: 088042003

BLK: 088042004

BLK: 088042006

VTD: 55 Total 497

Oklahoma County Total in Senate District 17 10,317

Pottawatomie County (Part)

VTD: 11 (Part)

BLK: 006002000

BLK: 006002001

BLK: 006002002

BLK: 006002008

BLK: 006002009

BLK: 006002010

BLK: 006002011

BLK: 006002012

BLK: 006002013

BLK: 006002014

BLK: 006002015

BLK: 006002016

BLK: 006002017

BLK: 006002018

BLK: 006002019

BLK: 006002020

BLK: 006003000

BLK: 006003001

BLK: 006003002

BLK: 006003003

BLK: 006003004

BLK: 006003005

BLK: 006003006

BLK: 006003007

BLK: 006003008

BLK: 006003009

BLK: 006003010

BLK: 007003000

BLK: 007003001

BLK: 007003002

BLK: 007003005

BLK: 007003013

BLK: 007003014

BLK: 007003015

BLK: 007003016

BLK: 008001000

BLK: 008001001

BLK: 008001002

BLK: 008001003

BLK: 008001004

BLK: 008001005

BLK: 008001006

BLK: 008001007

BLK: 008001008

BLK: 008001009

BLK: 008001010

BLK: 008001011

BLK: 008001012

BLK: 008001013

BLK: 008001014

BLK: 008001015

BLK: 008001016

BLK: 008001017

BLK: 008001018

BLK: 008001019

BLK: 008001020

BLK: 008001021

BLK: 008001022

BLK: 008001023

BLK: 008001024

BLK: 008001025

BLK: 008001026

BLK: 009002021

BLK: 009002061

BLK: 009002062

BLK: 009002063

BLK: 009002066

BLK: 009002067

BLK: 009002068

BLK: 009002069

BLK: 009002070

BLK: 009002071

BLK: 009002072

BLK: 009002073

BLK: 009002074

BLK: 009002075

BLK: 009002076

BLK: 009002077

BLK: 009002078

BLK: 009002079

BLK: 009002080

BLK: 009002081

BLK: 009002083

BLK: 009002084

BLK: 009002088

BLK: 009002998

BLK: 009002999

BLK: 009003005

BLK: 009003006

BLK: 009003007

BLK: 009003008

BLK: 009003009

BLK: 009003010

BLK: 009003011

BLK: 009003012

BLK: 009003013

VTD: 11 Total 3,201

VTD: 12 843

VTD: 13 1,596

VTD: 15 2,677

VTD: 16 1,887

VTD: 17 2,605

VTD: 18 3,081

VTD: 2 1,826

VTD: 21 (Part)

BLK: 009002085

BLK: 009002086

BLK: 009002087

BLK: 009002089

BLK: 009002090

BLK: 009002091

BLK: 009002092

BLK: 009002093

BLK: 009002094

BLK: 009002095

BLK: 009003000

BLK: 009003001

BLK: 009003002

BLK: 009003003

BLK: 009003004

BLK: 009003031

BLK: 009003032

BLK: 009003033

BLK: 009003034

BLK: 009003035

BLK: 009003036

BLK: 009003037

BLK: 009003038

BLK: 009003039

BLK: 009003040

BLK: 009003041

BLK: 009003042

BLK: 009003043

BLK: 009003044

BLK: 009003045

BLK: 009003046

BLK: 009003047

BLK: 009003048

BLK: 009003049

BLK: 009003050

BLK: 009003051

BLK: 009003052

BLK: 009003053

BLK: 009003054

BLK: 009003055

BLK: 009003056

BLK: 009003057

BLK: 009003058

BLK: 009003059

BLK: 009003060

BLK: 009003061

BLK: 009003062

BLK: 011011065

BLK: 011013000

BLK: 011013001

BLK: 011013002

BLK: 011013003

BLK: 011013004

BLK: 011013006

BLK: 011013007

BLK: 011013008

BLK: 011013009

BLK: 011013010

BLK: 011013011

BLK: 011013018

BLK: 011013019

BLK: 011013020

BLK: 011013021

BLK: 011013022

BLK: 011013023

BLK: 011013024

BLK: 011013025

VTD: 21 Total 1,694

VTD: 25 2,171

VTD: 26 4,484

VTD: 27 1,977

VTD: 28 2,622

VTD: 29 2,104

VTD: 3 2,129

VTD: 30 2,738

VTD: 33 1,268

VTD: 36 946

VTD: 37 838

VTD: 38 898

VTD: 40 1,037

VTD: 41 1,293

VTD: 42 1,034

VTD: 6 3,460

VTD: 7 2,928

VTD: 9 4,004

Pottawatomie County Total in Senate District 17 55,341

SENATE DISTRICT 17 TOTAL 70,849

SENATE DISTRICT 18

Mayes County (Part)

VTD: 130 (Part)

BLK: 407002003

BLK: 407002004

BLK: 407002005

BLK: 407002006

BLK: 407002021

BLK: 407002023

BLK: 407002024

BLK: 407002025

BLK: 407002026

BLK: 407002027

BLK: 407002028

BLK: 407002029

BLK: 407002030

BLK: 407002031

BLK: 407002032

BLK: 407002033

BLK: 407002034

BLK: 407002035

BLK: 407002036

BLK: 407002037

BLK: 407002038

BLK: 407002039

BLK: 407002040

BLK: 407002041

BLK: 407002042

BLK: 407002043

BLK: 407002044

BLK: 407002045

BLK: 407002046

BLK: 407002047

BLK: 407002048

BLK: 407002049

BLK: 407002050

BLK: 407002051

BLK: 407002052

BLK: 407002054

BLK: 407002055

BLK: 407002056

BLK: 407002057

BLK: 407002058

BLK: 407002059

BLK: 407002060

BLK: 407002061

BLK: 407002062

BLK: 407002063

BLK: 407002064

BLK: 407002065

BLK: 407002066

BLK: 407002068

BLK: 407002069

BLK: 407002994

BLK: 407002995

BLK: 407002996

BLK: 407002997

VTD: 130 Total 512

VTD: 14 432

VTD: 22 1,492

VTD: 23 2,334

VTD: 24 1,481

VTD: 25 1,198

VTD: 31 1,809

VTD: 310 1,121

VTD: 311 1,532

VTD: 34 1,186

VTD: 35 1,078

VTD: 36 3,155

VTD: 37 1,166

VTD: 38 920

VTD: 39 1,245

Mayes County Total in Senate District 18 20,661

Tulsa County (Part)

VTD: 104 4,586

VTD: 42 1,336

VTD: 43 1,194

VTD: 44 3,183

VTD: 45 2,902

VTD: 58 3,794

VTD: 59 1,769

VTD: 60 2,834

Tulsa County Total in Senate District 18 21,598

Wagoner County (Part)

VTD: 111 1,660

VTD: 113 2,349

VTD: 114 2,291

VTD: 121 (Part)

BLK: 305081038

BLK: 305081039

BLK: 305081040

BLK: 305081041

BLK: 305081042

BLK: 305081043

BLK: 305081044

BLK: 305081045

BLK: 305081046

BLK: 305093020

BLK: 305093021

BLK: 305093022

BLK: 305093034

BLK: 305093035

BLK: 305093036

BLK: 305093037

BLK: 305093038

BLK: 305093039

BLK: 305101000

BLK: 305101001

BLK: 305101002

BLK: 305101003

BLK: 305101004

BLK: 305101005

BLK: 305101006

BLK: 305101007

BLK: 305101008

BLK: 305101009

BLK: 305101010

BLK: 305101011

BLK: 305101012

BLK: 305101013

BLK: 305101014

BLK: 305101015

BLK: 305101016

BLK: 305101017

BLK: 305101018

BLK: 305101019

BLK: 305101020

BLK: 305101021

BLK: 305101022

BLK: 305101023

BLK: 305101024

BLK: 305101025

BLK: 305101026

BLK: 305101027

BLK: 305101028

BLK: 305101029

BLK: 305101030

BLK: 305101031

BLK: 305101032

BLK: 305101033

BLK: 305101034

BLK: 305101035

BLK: 305101036

BLK: 305101037

BLK: 305101038

BLK: 305101039

BLK: 305101040

BLK: 305101041

BLK: 305101042

BLK: 305101043

BLK: 305101044

BLK: 305101045

BLK: 305101046

BLK: 305101047

BLK: 305101048

BLK: 305101049

BLK: 305101050

BLK: 305101051

BLK: 305101052

BLK: 305101053

BLK: 305101054

BLK: 305101055

BLK: 305101056

BLK: 305111000

BLK: 305111001

VTD: 121 Total 2,484

VTD: 122 714

VTD: 123 (Part)

BLK: 303001139

BLK: 303001997

BLK: 303001999

BLK: 304021021

BLK: 304021032

BLK: 304021033

BLK: 304021044

BLK: 304021045

BLK: 304021046

BLK: 304021047

BLK: 304021048

BLK: 304021049

BLK: 304021055

BLK: 304021056

BLK: 304021057

BLK: 304021058

BLK: 304021059

BLK: 304021060

BLK: 304023000

BLK: 304023001

BLK: 304023004

BLK: 304023005

BLK: 304023006

BLK: 304023007

BLK: 304023008

BLK: 304023009

BLK: 304023010

BLK: 304023011

BLK: 304023012

BLK: 304023013

BLK: 304023014

BLK: 304023015

BLK: 304023016

BLK: 304023017

BLK: 304023018

BLK: 304023019

BLK: 304023020

BLK: 304023021

BLK: 304023022

BLK: 304023023

BLK: 304023024

BLK: 304023025

BLK: 304023026

BLK: 304023027

BLK: 304023028

BLK: 304023029

BLK: 304023030

BLK: 304023031

BLK: 304023032

BLK: 304023033

BLK: 304023999

BLK: 305051000

BLK: 305051001

BLK: 305051053

BLK: 305051054

BLK: 305051055

BLK: 305051056

BLK: 305051057

BLK: 305051058

BLK: 305051062

BLK: 305051063

BLK: 305093000

BLK: 305093010

BLK: 305093011

BLK: 305093012

BLK: 305093013

BLK: 305093014

BLK: 305093015

BLK: 305093016

BLK: 305093017

BLK: 305093018

BLK: 305093019

BLK: 305121000

BLK: 305121001

BLK: 305121002

BLK: 305121003

BLK: 305121004

BLK: 305121005

BLK: 305121006

BLK: 305121007

BLK: 305121008

BLK: 305121009

BLK: 305121010

BLK: 305121011

BLK: 305121012

BLK: 305121013

BLK: 305121017

BLK: 305121018

BLK: 305121019

BLK: 305121020

BLK: 305121021

BLK: 305121022

BLK: 308001008

BLK: 308001009

BLK: 308001012

BLK: 308001013

BLK: 308001014

BLK: 308001015

BLK: 308001016

BLK: 308001017

BLK: 308001018

BLK: 308001019

BLK: 308001020

BLK: 308001021

BLK: 308001022

BLK: 308001023

BLK: 308001024

BLK: 308001025

BLK: 308001026

BLK: 308001027

BLK: 308001028

BLK: 308001029

BLK: 308001030

BLK: 308001031

BLK: 308001032

BLK: 308001033

BLK: 308001034

BLK: 308001035

BLK: 308001036

BLK: 308001037

BLK: 308001038

BLK: 308001039

BLK: 308001040

BLK: 308001041

BLK: 308001042

BLK: 308001043

BLK: 308001044

BLK: 308001045

BLK: 308001046

BLK: 308001047

BLK: 308001048

BLK: 308001049

BLK: 308001050

BLK: 308001051

BLK: 308001052

BLK: 308001053

BLK: 308001054

BLK: 308001055

BLK: 308001056

BLK: 308001057

BLK: 308001058

BLK: 308001059

BLK: 308001060

BLK: 308001061

BLK: 308001062

BLK: 308001063

BLK: 308001064

BLK: 308001069

BLK: 308001095

BLK: 308001984

BLK: 308001985

BLK: 308001986

BLK: 308001987

BLK: 308001988

BLK: 308001989

BLK: 308001990

BLK: 308001991

BLK: 308001992

BLK: 308001993

BLK: 308001997

BLK: 308001998

VTD: 123 Total 3,223

VTD: 241 2,559

VTD: 242 1,093

VTD: 243 1,547

VTD: 244 1,894

VTD: 245 1,403

VTD: 246 907

VTD: 247 1,627

VTD: 248 529

VTD: 249 124

VTD: 250 2,106

VTD: 251 2,246

VTD: 252 (Part)

BLK: 307983000

BLK: 307983001

BLK: 307983002

BLK: 307983003

BLK: 307983004

BLK: 307983106

BLK: 307983107

BLK: 307983108

BLK: 307983109

BLK: 307983117

BLK: 307983118

VTD: 252 Total 72

VTD: 378 461

VTD: 379 (Part)

BLK: 308002002

BLK: 308002003

BLK: 308002004

BLK: 308002005

BLK: 308002006

BLK: 308002045

BLK: 308002046

BLK: 308002047

BLK: 308002048

BLK: 308002049

VTD: 379 Total 91

VTD: 380 (Part)

BLK: 307981000

BLK: 307981001

BLK: 307981002

BLK: 307981003

BLK: 307981004

BLK: 307981006

BLK: 307981247

BLK: 307983008

BLK: 307983009

BLK: 307983010

BLK: 307983011

BLK: 307983014

BLK: 307983015

BLK: 307983016

BLK: 307983017

BLK: 308002000

BLK: 308002001

BLK: 308002050

BLK: 308002051

VTD: 380 Total 361

VTD: 382 (Part)

BLK: 307983005

BLK: 307983006

BLK: 307983007

BLK: 307983024

BLK: 307983025

BLK: 307983026

BLK: 307983027

BLK: 307983028

BLK: 307983029

BLK: 307983030

VTD: 382 Total 111

Wagoner County Total in Senate District 18 29,852

SENATE DISTRICT 18 TOTAL 72,111

SENATE DISTRICT 19

Garfield County (Part)

VTD: 101 4,353

VTD: 102 2,857

VTD: 103 5,535

VTD: 104 2,725

VTD: 107 (Part)

BLK: 006003000

BLK: 006003001

BLK: 006003002

BLK: 006003003

BLK: 006003004

BLK: 006003005

BLK: 006003006

BLK: 006003007

BLK: 006003008

BLK: 006003009

BLK: 006003010

BLK: 006003011

BLK: 006003012

BLK: 006003013

BLK: 006003014

BLK: 006003015

BLK: 006003016

BLK: 006003017

BLK: 006003018

BLK: 006003019

BLK: 006003020

BLK: 006003025

BLK: 006003026

BLK: 006003027

BLK: 006003051

BLK: 006003052

BLK: 006003053

BLK: 006003054

BLK: 006003055

BLK: 015001079

BLK: 015001080

BLK: 015001081

BLK: 015001082

BLK: 015001083

BLK: 015001084

BLK: 015001090

BLK: 015001091

BLK: 015001092

BLK: 015001093

BLK: 015001094

BLK: 015001120

BLK: 015001121

BLK: 015001122

BLK: 015001123

BLK: 015001124

BLK: 015001125

BLK: 015001126

BLK: 015001127

BLK: 015001128

BLK: 015001129

BLK: 015001130

BLK: 015001131

BLK: 015001132

BLK: 015001133

BLK: 015001134

BLK: 015001999

BLK: 015002000

BLK: 015002001

BLK: 015002002

BLK: 015002018

BLK: 015002019

BLK: 015002031

BLK: 015002032

BLK: 015002033

BLK: 015002034

BLK: 015002035

BLK: 015002036

BLK: 015005000

BLK: 015005001

BLK: 015005002

BLK: 015005003

BLK: 015005004

BLK: 015005026

BLK: 015005027

BLK: 015006009

BLK: 015006010

BLK: 015006011

BLK: 015006012

VTD: 107 Total 2,130

VTD: 108 (Part)

BLK: 015006013

BLK: 015006073

BLK: 015006074

BLK: 015006075

BLK: 015006076

BLK: 015006077

BLK: 015006078

BLK: 015006079

BLK: 015006080

BLK: 015006081

BLK: 015006082

BLK: 015006083

BLK: 015006084

BLK: 015006085

BLK: 015006086

BLK: 015006087

BLK: 015006088

BLK: 015006096

BLK: 015006097

BLK: 015006098

BLK: 015006099

BLK: 015006101

VTD: 108 Total 183

VTD: 201 3,531

VTD: 202 1,905

VTD: 203 3,718

VTD: 204 1,363

VTD: 205 718

VTD: 206 1,624

VTD: 207 (Part)

BLK: 002002000

BLK: 002002001

BLK: 002002002

BLK: 002002003

BLK: 002002004

BLK: 002002005

BLK: 002002008

BLK: 002002015

BLK: 002002016

BLK: 002002017

BLK: 002002018

BLK: 002002019

BLK: 002002020

BLK: 002002021

BLK: 002002022

BLK: 002002023

BLK: 002002024

BLK: 002002025

BLK: 002002026

BLK: 002002027

BLK: 002002028

BLK: 002002029

BLK: 002002030

BLK: 002002031

BLK: 002002032

BLK: 002002033

BLK: 002002034

BLK: 002002035

BLK: 002002036

BLK: 002002037

BLK: 002002038

BLK: 002002039

BLK: 002002040

BLK: 002002041

BLK: 002002042

BLK: 002002043

BLK: 002002044

BLK: 002002045

BLK: 002002046

BLK: 002002047

BLK: 002002048

BLK: 002002049

BLK: 002002050

BLK: 002002051

BLK: 002002052

BLK: 002002053

BLK: 002002054

BLK: 002002055

BLK: 002002056

BLK: 002002057

BLK: 002002058

BLK: 002002059

BLK: 002002060

BLK: 002002061

BLK: 002002062

BLK: 002002063

BLK: 002002064

BLK: 002002065

BLK: 002002066

BLK: 002002067

BLK: 002002068

BLK: 002002069

BLK: 002002070

BLK: 002002071

BLK: 002002072

BLK: 002002073

BLK: 002002074

BLK: 002002103

BLK: 002002104

BLK: 002002105

BLK: 002002106

BLK: 002002107

BLK: 002002108

BLK: 002002109

BLK: 002002110

BLK: 002002111

BLK: 002002112

BLK: 002002113

BLK: 002002114

BLK: 002002115

BLK: 002002116

BLK: 002002117

BLK: 002002118

BLK: 002002119

BLK: 002002120

BLK: 002002121

BLK: 002002122

BLK: 002002123

BLK: 002002124

BLK: 002002125

BLK: 010001000

BLK: 010001001

BLK: 010001002

BLK: 010001060

BLK: 015001006

BLK: 015001007

BLK: 015001008

BLK: 015001009

BLK: 015001010

BLK: 015001011

BLK: 015001012

BLK: 015001013

BLK: 015001014

BLK: 015001015

BLK: 015001016

BLK: 015001017

BLK: 015001018

BLK: 015001019

BLK: 015001020

BLK: 015001021

BLK: 015001022

BLK: 015001023

BLK: 015001024

BLK: 015001025

BLK: 015001026

BLK: 015001027

BLK: 015001028

BLK: 015001029

BLK: 015001030

BLK: 015001031

BLK: 015001032

BLK: 015001033

BLK: 015001034

BLK: 015001035

BLK: 015001036

BLK: 015001037

BLK: 015001038

BLK: 015001039

BLK: 015001078

BLK: 015001085

BLK: 015001086

BLK: 015001087

BLK: 015001088

BLK: 015001089

BLK: 015002003

BLK: 015002004

VTD: 207 Total 1,220

VTD: 208 1,333

VTD: 301 1,731

VTD: 302 1,315

VTD: 303 2,298

VTD: 304 1,895

VTD: 305 1,797

VTD: 306 1,449

VTD: 307 (Part)

BLK: 010001003

BLK: 010001004

BLK: 010001005

BLK: 010001006

BLK: 010001007

BLK: 010001008

BLK: 010001009

BLK: 010001010

BLK: 010001011

BLK: 010001012

BLK: 010001013

BLK: 010001014

BLK: 010001015

BLK: 010001016

BLK: 010001017

BLK: 010001018

BLK: 010001019

BLK: 010001020

BLK: 010001021

BLK: 010001022

BLK: 010001023

BLK: 010001024

BLK: 010001025

BLK: 010001026

BLK: 010001027

BLK: 010001028

BLK: 010001029

BLK: 010001030

BLK: 010001031

BLK: 010001032

BLK: 010001033

BLK: 010001034

BLK: 010001035

BLK: 010001036

BLK: 010001037

BLK: 010001038

BLK: 010001039

BLK: 010001040

BLK: 010001041

BLK: 010001042

BLK: 010001043

BLK: 010001044

BLK: 010001045

BLK: 010001046

BLK: 010001047

BLK: 010001048

BLK: 010001049

BLK: 010001050

BLK: 010001051

BLK: 010001052

BLK: 010001053

BLK: 010001054

BLK: 010001055

BLK: 010001056

BLK: 010001057

BLK: 010001058

BLK: 010001059

BLK: 010001061

BLK: 010001062

BLK: 010001063

BLK: 010001064

BLK: 010001065

BLK: 010001066

BLK: 010001067

BLK: 010001068

BLK: 010001069

BLK: 010001070

BLK: 010001071

BLK: 010001072

BLK: 010001073

BLK: 010001074

BLK: 010001075

BLK: 010001076

BLK: 010001077

BLK: 010001078

BLK: 010001079

BLK: 010001080

BLK: 010001081

BLK: 010001082

BLK: 010001083

BLK: 010001089

BLK: 010001999

BLK: 013001000

BLK: 013001001

BLK: 013001002

BLK: 013001003

BLK: 013001004

BLK: 013001005

BLK: 013001006

BLK: 013001007

BLK: 013001008

BLK: 013001009

BLK: 013001010

BLK: 013001011

BLK: 013001012

BLK: 013001013

BLK: 013001014

VTD: 307 Total 2,152

VTD: 308 3,178

VTD: 309 1,174

VTD: 310 803

VTD: 311 1,800

Garfield County Total in Senate District 19 52,787

Kingfisher County (Part)

VTD: 106 254

VTD: 201 2,927

VTD: 202 250

VTD: 203 167

VTD: 204 568

VTD: 205 578

VTD: 304 (Part)

BLK: 582001002

BLK: 582001003

BLK: 582001004

BLK: 582001005

BLK: 582001006

BLK: 582001007

BLK: 582001008

BLK: 582001009

BLK: 582001010

BLK: 582001020

BLK: 582001021

BLK: 582001022

BLK: 582001024

BLK: 582001025

BLK: 582001026

BLK: 582001027

BLK: 582001028

BLK: 582001029

BLK: 582001030

BLK: 582001031

BLK: 582001032

BLK: 582001033

BLK: 582001034

BLK: 582001035

BLK: 582001036

BLK: 582001037

BLK: 582001038

BLK: 582001039

BLK: 582001040

BLK: 582001041

BLK: 582001042

BLK: 582001043

BLK: 582001044

BLK: 582001045

BLK: 582001046

BLK: 582001047

BLK: 582001048

BLK: 582001049

BLK: 582001050

BLK: 582001051

BLK: 582001052

BLK: 582001053

BLK: 582001055

BLK: 582001056

BLK: 582001057

BLK: 582001058

BLK: 582001059

BLK: 582001060

BLK: 582001061

BLK: 582001062

BLK: 582001063

BLK: 582001064

BLK: 582001065

BLK: 582001066

BLK: 582001067

BLK: 582001068

BLK: 582001069

BLK: 582001070

BLK: 582001071

BLK: 582001072

BLK: 582001073

BLK: 582001074

BLK: 582001075

BLK: 582001076

BLK: 582001077

BLK: 582001078

BLK: 582001079

BLK: 582001080

BLK: 582001084

BLK: 582001087

BLK: 582001088

BLK: 582001089

BLK: 582001090

BLK: 582001093

BLK: 582001094

BLK: 582001095

BLK: 582001096

BLK: 582001097

BLK: 582001098

BLK: 582001099

BLK: 582001100

BLK: 582001101

VTD: 304 Total 288

VTD: 305 (Part)

BLK: 582001054

BLK: 582001086

BLK: 582002039

VTD: 305 Total 8

Kingfisher County Total in Senate District 19 5,040

Logan County (Part)

VTD: 101 (Part)

BLK: 005001001

BLK: 005001002

BLK: 005001003

BLK: 005001004

BLK: 005001005

BLK: 005001006

BLK: 005001007

BLK: 005001008

BLK: 005001009

BLK: 005001012

BLK: 005001013

BLK: 005001014

BLK: 005001015

BLK: 005001016

BLK: 005001017

BLK: 005001018

BLK: 005001019

BLK: 005001020

BLK: 005001021

BLK: 005001022

BLK: 005001023

BLK: 005001024

BLK: 005001025

BLK: 005001026

BLK: 005001027

BLK: 005001028

BLK: 005001029

BLK: 005001030

BLK: 005001031

BLK: 005001032

BLK: 005001033

BLK: 005001034

BLK: 005001035

BLK: 005001036

BLK: 005001037

BLK: 005001038

BLK: 005001045

BLK: 005001046

BLK: 005001047

BLK: 005001073

BLK: 005001109

BLK: 005001110

BLK: 005001993

BLK: 005001996

BLK: 005001997

VTD: 101 Total 185

VTD: 104 (Part)

BLK: 002001000

BLK: 002001001

BLK: 002001002

BLK: 002001003

BLK: 002001004

BLK: 002001005

BLK: 002001006

BLK: 002001007

BLK: 002001008

BLK: 002001009

BLK: 002001105

BLK: 002001998

BLK: 002001999

BLK: 002002000

BLK: 002002001

BLK: 002002046

BLK: 002002047

BLK: 002002048

BLK: 002002049

BLK: 002002050

BLK: 002002051

BLK: 002002052

BLK: 002002997

BLK: 002002998

BLK: 002002999

BLK: 002003002

BLK: 002003003

BLK: 002003004

BLK: 002003005

BLK: 002003008

BLK: 003001042

BLK: 003001043

BLK: 003001045

BLK: 003001062

BLK: 003001063

BLK: 003001064

BLK: 003001065

BLK: 003001066

BLK: 003001067

BLK: 003002007

BLK: 003002008

BLK: 003002009

BLK: 004001007

BLK: 004001008

BLK: 004001009

BLK: 004001010

BLK: 004001011

BLK: 004001012

BLK: 004001013

BLK: 004001014

BLK: 004001015

BLK: 004001016

BLK: 004001017

BLK: 004001037

BLK: 004001038

BLK: 004001039

BLK: 004001041

BLK: 004001042

BLK: 004001043

BLK: 004001044

BLK: 004001056

BLK: 004001057

BLK: 004001058

BLK: 004001059

BLK: 004001060

BLK: 004001061

BLK: 004001062

BLK: 004001063

BLK: 004001064

BLK: 004001065

BLK: 004001066

BLK: 004001067

BLK: 004002044

BLK: 004002045

BLK: 004002051

BLK: 004002052

BLK: 004002060

BLK: 004002061

BLK: 004002062

BLK: 004002068

BLK: 004002069

BLK: 004002070

BLK: 004002088

BLK: 004002089

BLK: 008001090

BLK: 008001091

BLK: 008001092

BLK: 008001093

BLK: 008001094

BLK: 008001095

BLK: 008001096

BLK: 008001098

BLK: 008002000

BLK: 008002001

BLK: 008002002

BLK: 008002003

BLK: 008002004

BLK: 008002005

BLK: 008002006

BLK: 008002007

BLK: 008002008

BLK: 008002009

BLK: 008002010

BLK: 008002011

BLK: 008002012

BLK: 008002013

BLK: 008002014

BLK: 008002015

BLK: 008002016

BLK: 008002017

BLK: 008002018

BLK: 008002019

BLK: 008002020

BLK: 008002021

BLK: 008002022

BLK: 008002023

BLK: 008002024

BLK: 008002025

BLK: 008002026

BLK: 008002027

BLK: 008002028

BLK: 008002029

BLK: 008002030

BLK: 008002031

BLK: 008002032

BLK: 008002033

BLK: 008002034

BLK: 008002035

BLK: 008002036

BLK: 008002037

BLK: 008002038

BLK: 008002039

BLK: 008002040

BLK: 008002041

BLK: 008002042

BLK: 008002043

BLK: 008002044

BLK: 008002045

BLK: 008002046

BLK: 008002047

BLK: 008002048

BLK: 008002049

BLK: 008002050

BLK: 008002051

BLK: 008002052

BLK: 008002053

BLK: 008002054

BLK: 008002055

BLK: 008002056

BLK: 008002057

BLK: 008002058

BLK: 008002059

BLK: 008002060

BLK: 008002061

BLK: 008002062

BLK: 008002063

BLK: 008002064

BLK: 008002065

BLK: 008002066

BLK: 008002067

BLK: 008002068

BLK: 008002069

BLK: 008002070

BLK: 008002071

BLK: 008002072

BLK: 008002073

BLK: 008002074

BLK: 008002075

BLK: 008002080

BLK: 008002081

BLK: 008002082

BLK: 008002083

BLK: 008002093

BLK: 008002094

BLK: 008002095

BLK: 008002096

BLK: 008002097

BLK: 008002098

BLK: 008002099

BLK: 008002100

BLK: 008002101

BLK: 008002102

BLK: 008002106

BLK: 008002107

BLK: 008002108

BLK: 008002109

BLK: 008002110

BLK: 008002111

BLK: 008002112

BLK: 008002113

BLK: 008002114

BLK: 008002115

BLK: 008002116

BLK: 008002127

BLK: 008002128

BLK: 008002129

BLK: 008002989

BLK: 008002991

BLK: 008002992

BLK: 008002993

BLK: 008002994

BLK: 008002995

BLK: 008002996

BLK: 008002997

BLK: 008002998

BLK: 008002999

VTD: 104 Total 1,719

VTD: 105 (Part)

BLK: 004002004

BLK: 004002005

BLK: 004002006

BLK: 004002007

BLK: 004002008

BLK: 004002009

BLK: 004002010

BLK: 004002011

BLK: 004002012

BLK: 004002013

BLK: 004002014

BLK: 004002015

BLK: 004002016

BLK: 004002017

BLK: 004002018

BLK: 004002019

BLK: 004002020

BLK: 004002021

BLK: 004002022

BLK: 004002023

BLK: 004002024

BLK: 004002025

BLK: 004002026

BLK: 004002027

BLK: 004002028

BLK: 004002029

BLK: 004002030

BLK: 004002031

BLK: 004002032

BLK: 004002033

BLK: 004002034

BLK: 004002035

BLK: 004002036

BLK: 004002037

BLK: 004002038

BLK: 004002039

BLK: 004002040

BLK: 004002041

BLK: 004002042

BLK: 004002043

BLK: 004002046

BLK: 004002047

BLK: 004002048

BLK: 004002049

BLK: 004002050

BLK: 004002053

BLK: 004002054

BLK: 004002055

BLK: 004002056

BLK: 004002057

BLK: 004002058

BLK: 004002059

BLK: 004002063

BLK: 004002064

BLK: 004002065

BLK: 004002066

BLK: 004002067

BLK: 004002071

BLK: 004002072

BLK: 004002073

BLK: 004002074

BLK: 004002075

BLK: 004002076

BLK: 004002077

BLK: 004002078

BLK: 004002079

BLK: 004002080

BLK: 004002081

BLK: 004002082

BLK: 004002083

BLK: 004002084

BLK: 004002085

BLK: 004002086

BLK: 004002087

BLK: 004002090

BLK: 004002091

BLK: 004002092

BLK: 004002093

BLK: 004002094

BLK: 004002095

BLK: 004002096

BLK: 004002097

BLK: 004002098

BLK: 004002099

BLK: 004002100

BLK: 004002101

BLK: 004002102

BLK: 004002103

BLK: 004002116

BLK: 004002119

BLK: 004002120

BLK: 004002121

BLK: 004002122

BLK: 004002123

BLK: 004002124

BLK: 004002125

BLK: 004002126

BLK: 004002147

BLK: 004002148

BLK: 004002149

BLK: 004002150

BLK: 004002151

BLK: 004002152

BLK: 004002153

BLK: 004002154

BLK: 004002997

BLK: 004002998

BLK: 004002999

BLK: 008002103

BLK: 008002104

BLK: 008002105

BLK: 008002130

VTD: 105 Total 2,325

VTD: 106 (Part)

BLK: 008001054

BLK: 008001055

BLK: 008001087

BLK: 008001088

BLK: 008001089

BLK: 008001099

BLK: 008001112

BLK: 008001113

BLK: 008001114

BLK: 008001115

BLK: 008001116

BLK: 008001117

BLK: 008001118

BLK: 008001119

VTD: 106 Total 210

VTD: 206 (Part)

BLK: 004001000

BLK: 004001001

BLK: 004001002

BLK: 004001003

BLK: 004001004

BLK: 004001005

BLK: 004001006

BLK: 004001018

BLK: 004001019

BLK: 004001020

BLK: 004001021

BLK: 004001022

BLK: 004001023

BLK: 004001024

BLK: 004001025

BLK: 004001026

BLK: 004001027

BLK: 004001028

BLK: 004001029

BLK: 004001030

BLK: 004001031

BLK: 004001032

BLK: 004001033

BLK: 004001034

BLK: 004001035

BLK: 004001036

BLK: 004001040

BLK: 004001045

BLK: 004001046

BLK: 004001047

BLK: 004001048

BLK: 004001049

BLK: 004001050

BLK: 004001051

BLK: 004001052

BLK: 004001053

BLK: 004001054

BLK: 004001055

BLK: 004001999

BLK: 005002035

BLK: 005002036

BLK: 005002037

BLK: 005002038

BLK: 005002039

BLK: 005002040

BLK: 005002041

BLK: 005002042

BLK: 005002043

BLK: 005002044

BLK: 005002045

BLK: 005002067

VTD: 206 Total 1,853

VTD: 207 (Part)

BLK: 005002046

BLK: 005002047

BLK: 005002048

BLK: 005002049

BLK: 005002050

BLK: 005002051

BLK: 005002052

BLK: 005002053

BLK: 005002060

VTD: 207 Total 67

VTD: 301 373

VTD: 302 421

VTD: 303 1,566

VTD: 304 435

VTD: 305 1,564

VTD: 306 341

VTD: 307 (Part)

BLK: 001002000

BLK: 001002001

BLK: 001002002

BLK: 001002003

BLK: 001002004

BLK: 001002005

BLK: 001002006

BLK: 001002007

BLK: 001002008

BLK: 001002009

BLK: 001002010

BLK: 001002011

BLK: 001002012

BLK: 001002013

BLK: 001002014

BLK: 001002015

BLK: 002001010

VTD: 307 Total 531

VTD: 308 1,214

VTD: 309 1,357

Logan County Total in Senate District 19 14,161

SENATE DISTRICT 19 TOTAL 71,988

SENATE DISTRICT 20

Alfalfa County 6,105

Garfield County (Part)

VTD: 105 309

VTD: 106 1,016

VTD: 107 (Part)

BLK: 015001095

BLK: 015001096

BLK: 015006008

VTD: 107 Total 0

VTD: 108 (Part)

BLK: 015001097

BLK: 015001098

BLK: 015001099

BLK: 015001100

BLK: 015001101

BLK: 015001103

BLK: 015001104

BLK: 015001105

BLK: 015001106

BLK: 015001107

BLK: 015001108

BLK: 015001111

BLK: 015001112

BLK: 015001113

BLK: 015001114

BLK: 015001115

BLK: 015001116

BLK: 015001117

BLK: 015001118

BLK: 015001119

BLK: 015006001

BLK: 015006002

BLK: 015006003

BLK: 015006004

BLK: 015006005

BLK: 015006006

BLK: 015006007

BLK: 015006014

BLK: 015006015

BLK: 015006016

BLK: 015006017

BLK: 015006018

BLK: 015006019

BLK: 015006020

BLK: 015006023

BLK: 015006024

BLK: 015006025

BLK: 015006026

BLK: 015006027

BLK: 015006028

BLK: 015006029

BLK: 015006030

BLK: 015006031

BLK: 015006032

BLK: 015006033

BLK: 015006034

BLK: 015006035

BLK: 015006036

BLK: 015006037

BLK: 015006038

BLK: 015006039

BLK: 015006040

BLK: 015006041

BLK: 015006044

BLK: 015006045

BLK: 015006046

BLK: 015006047

BLK: 015006048

BLK: 015006049

BLK: 015006050

BLK: 015006051

BLK: 015006052

BLK: 015006053

BLK: 015006054

BLK: 015006055

BLK: 015006056

BLK: 015006057

BLK: 015006058

BLK: 015006059

BLK: 015006060

BLK: 015006061

BLK: 015006062

BLK: 015006063

BLK: 015006064

BLK: 015006065

BLK: 015006066

BLK: 015006067

BLK: 015006068

BLK: 015006069

BLK: 015006070

BLK: 015006071

BLK: 015006072

BLK: 015006102

BLK: 015006103

BLK: 015006104

BLK: 015006105

BLK: 015006106

BLK: 015006107

BLK: 015006998

VTD: 108 Total 319

VTD: 207 (Part)

BLK: 011002083

BLK: 011002084

BLK: 011002085

BLK: 011002086

BLK: 011002087

BLK: 011002088

BLK: 011002093

BLK: 011002094

BLK: 011002095

BLK: 011002126

BLK: 015001077

VTD: 207 Total 73

VTD: 209 408

VTD: 210 1,049

VTD: 211 1,110

VTD: 212 315

VTD: 307 (Part)

BLK: 011001021

BLK: 011001022

BLK: 011001023

BLK: 011001024

BLK: 011001025

BLK: 011001026

BLK: 011001027

BLK: 011001028

BLK: 011001029

BLK: 011001030

BLK: 011001031

BLK: 011001032

BLK: 011001130

BLK: 011001131

BLK: 011001132

BLK: 011001133

BLK: 011001134

BLK: 011001135

BLK: 011001136

BLK: 011001137

BLK: 011001138

BLK: 011001139

BLK: 011001140

BLK: 011001141

BLK: 011001142

BLK: 011001143

BLK: 011001144

BLK: 011001159

BLK: 011001160

BLK: 011001161

BLK: 011001162

BLK: 011001163

BLK: 011001164

BLK: 011001165

BLK: 011001166

BLK: 011001167

BLK: 011001168

BLK: 011001169

BLK: 011001170

BLK: 011001171

BLK: 011001172

BLK: 011001173

BLK: 011001174

BLK: 011001175

BLK: 011001176

BLK: 011001178

BLK: 011001179

BLK: 011001180

BLK: 011001181

BLK: 011001182

BLK: 011001183

BLK: 011001184

BLK: 011001185

BLK: 011001186

BLK: 011001187

BLK: 011001188

BLK: 011001189

BLK: 011001190

BLK: 011001191

BLK: 011001192

BLK: 011001193

BLK: 011001194

BLK: 011001195

BLK: 011001196

BLK: 011001197

BLK: 011001198

BLK: 011001199

BLK: 011001200

BLK: 011001201

BLK: 011001202

BLK: 011001203

BLK: 011001204

BLK: 011001205

BLK: 011001206

BLK: 011001207

BLK: 011001208

BLK: 011001209

BLK: 011001210

BLK: 011001211

BLK: 011001212

BLK: 011001213

BLK: 011001214

BLK: 011001997

BLK: 011001998

BLK: 011001999

BLK: 011002104

BLK: 011002105

BLK: 011002106

BLK: 011002107

BLK: 011002108

BLK: 011002109

BLK: 011002110

BLK: 011002111

BLK: 011002112

BLK: 011002113

BLK: 011002114

BLK: 011002115

BLK: 011002116

BLK: 011002117

BLK: 011002118

BLK: 011002119

BLK: 011002120

BLK: 011002121

VTD: 307 Total 427

Garfield County Total in Senate District 20 5,026

Grant County 5,144

Kay County (Part)

VTD: 101 1,591

VTD: 103 1,717

VTD: 201 2,643

VTD: 202 1,390

VTD: 205 1,655

VTD: 210 2,413

VTD: 402 19

VTD: 404 304

VTD: 406 678

VTD: 409 139

VTD: 410 141

VTD: 413 (Part)

BLK: 003001000

BLK: 003001001

BLK: 003001002

BLK: 003001003

BLK: 003001004

BLK: 003001005

BLK: 003001006

BLK: 003001024

BLK: 003001025

BLK: 003001037

BLK: 003001038

BLK: 003001047

BLK: 003001048

BLK: 003001049

BLK: 003001050

BLK: 003001051

BLK: 003001052

BLK: 003001054

BLK: 003001055

BLK: 003001056

BLK: 003001998

BLK: 003001999

BLK: 003003000

BLK: 003003001

BLK: 003003002

BLK: 003003003

BLK: 003003004

BLK: 003003005

BLK: 003003006

BLK: 003003007

BLK: 003003008

BLK: 003003009

BLK: 003003010

BLK: 003003011

BLK: 003003012

BLK: 003003013

BLK: 003003014

BLK: 003003015

BLK: 003003016

BLK: 003003017

BLK: 003003019

BLK: 003003028

BLK: 003003029

BLK: 003003030

BLK: 003003997

BLK: 003003998

BLK: 003003999

BLK: 004004000

BLK: 004004001

BLK: 004004002

BLK: 004004006

BLK: 004004033

BLK: 004004034

BLK: 004004035

BLK: 004004036

BLK: 004004037

BLK: 004004038

BLK: 004004039

BLK: 004004040

BLK: 004004997

BLK: 004004998

BLK: 004004999

BLK: 006001053

BLK: 006001054

BLK: 006001055

BLK: 006001056

BLK: 006001057

BLK: 006001058

BLK: 006001059

BLK: 006001060

BLK: 006001061

BLK: 006001062

BLK: 006001063

BLK: 006001064

BLK: 006001065

BLK: 006001066

BLK: 006001067

BLK: 006001068

BLK: 006001069

BLK: 006001070

BLK: 006001071

BLK: 006001072

BLK: 006001073

BLK: 006001074

BLK: 006001075

BLK: 006001076

BLK: 006001077

BLK: 006001078

BLK: 006001079

BLK: 006001080

BLK: 006001081

BLK: 006001082

BLK: 006001083

BLK: 006001084

BLK: 006001085

BLK: 006001086

BLK: 006001087

BLK: 006001088

BLK: 006001089

BLK: 006001090

BLK: 006001091

BLK: 006001092

BLK: 006001093

BLK: 006001094

BLK: 006001095

BLK: 006001096

BLK: 006001097

BLK: 006001098

BLK: 006001099

BLK: 006001100

BLK: 006001101

BLK: 006001102

BLK: 006001103

BLK: 006001104

BLK: 006001105

BLK: 006001106

BLK: 006001107

BLK: 006001108

BLK: 006001109

BLK: 006001110

BLK: 006001111

BLK: 006001112

BLK: 006001113

BLK: 006001114

BLK: 006001115

BLK: 006001116

BLK: 006001117

BLK: 006001118

BLK: 006001119

BLK: 006001120

BLK: 006001121

BLK: 006001122

BLK: 006001123

BLK: 006001124

BLK: 006001125

BLK: 006001126

BLK: 006001127

BLK: 006001128

BLK: 006001129

BLK: 006001130

BLK: 006001131

BLK: 006001132

BLK: 006001133

BLK: 006001136

BLK: 006001137

BLK: 006001138

BLK: 006001140

BLK: 006001142

BLK: 006001143

BLK: 006001145

BLK: 006001147

BLK: 006001988

BLK: 006001989

BLK: 006001990

BLK: 006001991

BLK: 006001992

BLK: 006001993

BLK: 006001994

BLK: 006001995

BLK: 006001996

BLK: 006001997

VTD: 413 Total 2,046

VTD: 414 (Part)

BLK: 006001017

BLK: 006001018

BLK: 006001019

BLK: 006001020

BLK: 006001021

BLK: 006001022

BLK: 006001023

BLK: 006001024

BLK: 006001025

BLK: 006001026

BLK: 006001029

BLK: 006001030

BLK: 006001031

BLK: 006001032

BLK: 006001033

BLK: 006001034

BLK: 006001035

BLK: 006001036

BLK: 006001037

BLK: 006001038

BLK: 006001039

BLK: 006001040

BLK: 006001041

BLK: 006001042

BLK: 006001043

BLK: 006001044

BLK: 006001045

BLK: 006001046

BLK: 006001047

BLK: 006001048

BLK: 006001049

BLK: 006001050

BLK: 006001051

BLK: 006001052

BLK: 006001141

BLK: 006001144

BLK: 006001146

BLK: 006001148

BLK: 006001150

BLK: 006001987

VTD: 414 Total 292

VTD: 415 325

VTD: 417 819

VTD: 419 1,840

VTD: 420 599

VTD: 421 25

VTD: 503 2,758

VTD: 504 1,622

VTD: 507 2,852

VTD: 516 1,612

VTD: 517 1,474

VTD: 523 2,194

VTD: 527 2,575

VTD: 530 2,322

VTD: 532 2,725

VTD: 533 1,829

VTD: 534 2,484

Kay County Total in Senate District 20 43,083

Noble County 11,411

SENATE DISTRICT 20 TOTAL 70,769

SENATE DISTRICT 21

Lincoln County (Part)

VTD: 4 (Part)

BLK: 811001094

VTD: 4 Total 7

VTD: 5 1,540

VTD: 6 1,111

VTD: 7 (Part)

BLK: 812003000

BLK: 812003001

BLK: 812003002

BLK: 812003003

BLK: 812003004

BLK: 812003005

BLK: 812003012

BLK: 812003013

BLK: 812003020

BLK: 812003021

BLK: 812003022

BLK: 812003023

BLK: 812003024

BLK: 812003025

BLK: 812003026

BLK: 812003027

BLK: 812003028

BLK: 812003029

BLK: 812003030

BLK: 812003031

BLK: 812003032

BLK: 812003033

BLK: 812003034

BLK: 812003035

BLK: 812003036

BLK: 812003037

BLK: 812003038

BLK: 812003039

BLK: 812003040

BLK: 812003041

BLK: 812003042

BLK: 812003043

BLK: 812003044

BLK: 812003045

BLK: 812003046

BLK: 812003047

BLK: 812003048

BLK: 812003049

BLK: 812003050

BLK: 812003051

BLK: 812003052

BLK: 812003053

BLK: 812003054

BLK: 812003055

BLK: 812003056

BLK: 812003057

BLK: 812003058

BLK: 812003059

BLK: 812003060

BLK: 812003061

BLK: 812003062

BLK: 812003063

BLK: 812003064

BLK: 812003065

BLK: 812003066

BLK: 812003067

BLK: 812003068

BLK: 812003069

BLK: 812003070

BLK: 812003071

BLK: 812003072

BLK: 812003073

BLK: 812003074

BLK: 812003075

BLK: 812003076

BLK: 812003077

BLK: 812003078

BLK: 812003079

BLK: 812003080

BLK: 812003998

BLK: 812003999

VTD: 7 Total 1,037

Lincoln County Total in Senate District 21 3,695

Logan County (Part)

VTD: 101 (Part)

BLK: 005001000

BLK: 005001010

BLK: 005001039

BLK: 005001040

BLK: 005001041

BLK: 005001042

BLK: 005001043

BLK: 005001044

BLK: 005001111

BLK: 005001112

BLK: 005001998

BLK: 005001999

VTD: 101 Total 69

VTD: 102 1,014

VTD: 103 927

VTD: 201 1,093

VTD: 202 736

VTD: 203 415

VTD: 204 2,249

VTD: 205 768

VTD: 206 (Part)

BLK: 003002000

BLK: 003002001

BLK: 003002002

BLK: 003002003

BLK: 003002004

BLK: 003002005

BLK: 003002006

BLK: 005002027

BLK: 005002028

BLK: 005002029

BLK: 005002030

BLK: 005002031

BLK: 005002032

BLK: 005002033

BLK: 005002034

VTD: 206 Total 761

VTD: 307 (Part)

BLK: 001002016

BLK: 001002017

BLK: 001002018

BLK: 001002019

BLK: 001002020

BLK: 001002021

BLK: 001002022

BLK: 001002023

BLK: 001002024

BLK: 001002025

BLK: 001002026

BLK: 001002027

BLK: 001002028

BLK: 001002029

BLK: 001002030

BLK: 001002031

BLK: 001002032

BLK: 001002033

BLK: 001002034

BLK: 001002035

BLK: 001002036

BLK: 001002037

BLK: 001005025

BLK: 001005026

BLK: 001005027

BLK: 001005028

BLK: 001005029

BLK: 001005030

BLK: 001005031

BLK: 001005032

BLK: 001005033

BLK: 001005034

BLK: 002001011

BLK: 002001012

BLK: 002001013

BLK: 002001060

BLK: 002001061

BLK: 002001062

BLK: 002001063

BLK: 002001064

BLK: 002001065

BLK: 002001066

BLK: 002001067

BLK: 002001068

BLK: 002001069

BLK: 002001070

BLK: 002001071

BLK: 002001072

BLK: 002001073

BLK: 002001074

BLK: 002001075

BLK: 002001076

BLK: 002001077

BLK: 002001078

BLK: 002001079

BLK: 002001080

BLK: 002001081

VTD: 307 Total 1,109

VTD: 310 812

Logan County Total in Senate District 21 9,953

Payne County (Part)

VTD: 1 899

VTD: 10 1,416

VTD: 101 1,739

VTD: 104 1,563

VTD: 106 2,033

VTD: 108 1,750

VTD: 11 2,959

VTD: 13 2,870

VTD: 14 3,485

VTD: 15 1,997

VTD: 16 3,017

VTD: 17 669

VTD: 18 1,145

VTD: 19 1,920

VTD: 2 3,045

VTD: 20 3,872

VTD: 21 659

VTD: 3 1,340

VTD: 301 3,283

VTD: 4 1,320

VTD: 401 2,654

VTD: 402 (Part)

BLK: 111005026

BLK: 111005027

BLK: 111005028

BLK: 111005034

BLK: 111005035

BLK: 111005036

BLK: 111005037

BLK: 111005038

BLK: 111005041

BLK: 111005042

BLK: 111005043

BLK: 111005044

BLK: 111005045

BLK: 111005046

BLK: 111005047

BLK: 111005048

BLK: 111005050

BLK: 111005051

BLK: 111005052

BLK: 111005053

BLK: 111005054

BLK: 111005055

BLK: 111005057

BLK: 111005063

VTD: 402 Total 699

VTD: 404 1,123

VTD: 405 1,094

VTD: 409 (Part)

BLK: 113002010

BLK: 113002011

BLK: 113002012

BLK: 113002013

BLK: 113002014

BLK: 113002021

BLK: 113002022

BLK: 113002023

BLK: 113002024

BLK: 113002025

BLK: 113002026

BLK: 113002027

BLK: 113002028

BLK: 113002029

BLK: 113002030

BLK: 113002031

BLK: 113002032

BLK: 113002033

BLK: 113002034

BLK: 113003000

BLK: 113003001

BLK: 113003002

BLK: 113003003

BLK: 113003004

BLK: 113003005

BLK: 113003006

BLK: 113003007

BLK: 113003008

BLK: 113003009

BLK: 113003010

BLK: 113003011

BLK: 113003012

BLK: 113003015

BLK: 113003019

BLK: 113003020

BLK: 114002003

BLK: 114002004

BLK: 114002005

BLK: 114002006

BLK: 114002007

BLK: 114002008

BLK: 114002009

BLK: 114002010

BLK: 114002011

BLK: 114002012

BLK: 114002017

BLK: 114002018

BLK: 114002019

BLK: 114003000

BLK: 114003001

BLK: 114003002

BLK: 114003003

BLK: 114003004

BLK: 114003005

BLK: 114003006

BLK: 114003007

BLK: 114003008

BLK: 114003009

BLK: 114003010

BLK: 114003011

BLK: 114003012

BLK: 114003013

BLK: 114003014

BLK: 114003015

BLK: 114003016

BLK: 114003017

BLK: 114003018

BLK: 114003019

BLK: 114003020

BLK: 114003021

BLK: 114003022

BLK: 114003023

BLK: 114003024

BLK: 114003025

BLK: 114003026

VTD: 409 Total 673

VTD: 410 660

VTD: 413 (Part)

BLK: 111006000

BLK: 111006059

BLK: 111006998

BLK: 111006999

BLK: 114001057

BLK: 114001058

BLK: 114001060

BLK: 114001061

BLK: 114001062

BLK: 114001996

BLK: 114002045

BLK: 114002046

BLK: 114002047

BLK: 114002048

BLK: 114002049

BLK: 114002050

BLK: 114002056

BLK: 114002057

BLK: 114002058

BLK: 114002059

BLK: 114002997

BLK: 114002998

VTD: 413 Total 271

VTD: 414 1,950

VTD: 415 1,501

VTD: 5 873

VTD: 6 1,989

VTD: 7 2,070

VTD: 8 2,290

Payne County Total in Senate District 21 58,828

SENATE DISTRICT 21 TOTAL 72,476

SENATE DISTRICT 22

Canadian County (Part)

VTD: 100 2,869

VTD: 102 753

VTD: 106 1,242

VTD: 107 (Part)

BLK: 002023159

BLK: 002023160

BLK: 002023161

BLK: 002023162

BLK: 007001044

BLK: 007001045

BLK: 007001046

BLK: 007001047

BLK: 007001048

BLK: 007001049

BLK: 007001050

BLK: 007001051

BLK: 007001052

BLK: 007001053

BLK: 007001054

BLK: 007001118

BLK: 007001119

BLK: 007001120

BLK: 007001121

BLK: 007001995

BLK: 007001996

BLK: 007001997

VTD: 107 Total 1,724

VTD: 112 2,554

VTD: 114 1,900

VTD: 116 2,349

VTD: 122 1,148

VTD: 124 1,923

VTD: 200 2,896

VTD: 204 2,630

VTD: 206 2,640

VTD: 208 2,131

VTD: 210 1,994

VTD: 212 1,156

VTD: 214 1,483

VTD: 216 3,532

VTD: 218 2,441

VTD: 220 3,356

VTD: 222 3,463

VTD: 402 (Part)

BLK: 001003006

VTD: 402 Total 1

VTD: 404 (Part)

BLK: 001002000

BLK: 001002001

BLK: 001002002

BLK: 001002003

BLK: 001002004

BLK: 001002050

BLK: 001002051

BLK: 001002059

BLK: 001002063

BLK: 001002064

BLK: 001002065

BLK: 001002066

BLK: 001002067

BLK: 001002068

BLK: 001002069

BLK: 001002070

BLK: 001002071

BLK: 001002072

BLK: 001002075

BLK: 001002076

BLK: 001002079

BLK: 001002083

BLK: 001002084

BLK: 001002102

BLK: 002023165

BLK: 002023166

BLK: 002023167

BLK: 002023168

BLK: 002023169

BLK: 007003017

VTD: 404 Total 153

VTD: 406 443

VTD: 408 748

VTD: 500 311

VTD: 501 252

VTD: 502 637

VTD: 504 3,075

VTD: 506 2,891

VTD: 603 (Part)

BLK: 007001000

BLK: 007001001

BLK: 007001002

BLK: 007001003

BLK: 007001004

BLK: 007001005

BLK: 007001098

BLK: 007001099

BLK: 007002000

BLK: 007002001

BLK: 007002002

BLK: 007002003

BLK: 007002004

BLK: 007002005

BLK: 007002006

VTD: 603 Total 122

VTD: 605 60

VTD: 607 601

VTD: 613 77

VTD: 617 13

Canadian County Total in Senate District 22 53,568

Kingfisher County (Part)

VTD: 101 2,033

VTD: 102 326

VTD: 103 1,149

VTD: 104 245

VTD: 105 962

VTD: 301 2,375

VTD: 302 944

VTD: 303 305

VTD: 304 (Part)

BLK: 582001082

BLK: 582001083

BLK: 582001091

BLK: 582001092

BLK: 582001102

BLK: 582001103

BLK: 582001104

BLK: 582001105

BLK: 582001106

BLK: 582001107

BLK: 582001108

BLK: 582001109

BLK: 582001110

BLK: 582001111

BLK: 582001112

BLK: 582001113

BLK: 582001114

BLK: 582001115

BLK: 582001116

BLK: 582001117

BLK: 582001118

BLK: 582001119

BLK: 582001120

BLK: 582001121

BLK: 582001122

BLK: 582001123

BLK: 582001124

BLK: 582001125

BLK: 582001126

BLK: 582001127

BLK: 582001128

BLK: 582001147

BLK: 582001157

BLK: 582001158

BLK: 582001159

BLK: 582001160

BLK: 582001161

BLK: 582001162

BLK: 582001163

BLK: 582001164

BLK: 582001165

BLK: 582001166

BLK: 582001167

BLK: 582001168

BLK: 582001169

BLK: 582001170

BLK: 582001171

BLK: 582001172

BLK: 582001173

BLK: 582001174

BLK: 582001183

BLK: 582001184

BLK: 582001185

BLK: 582001186

BLK: 582001187

BLK: 582001188

BLK: 582001189

BLK: 582001190

BLK: 582001191

BLK: 582001192

BLK: 582001193

BLK: 582001194

BLK: 582001195

BLK: 582001196

BLK: 582001197

BLK: 582001198

BLK: 582001199

BLK: 582001213

BLK: 582001214

BLK: 582001215

BLK: 582001216

BLK: 582001217

BLK: 582001225

VTD: 304 Total 172

VTD: 305 (Part)

BLK: 582001000

BLK: 582001001

BLK: 582001081

BLK: 582001085

BLK: 582001129

BLK: 582001130

BLK: 582001131

BLK: 582001132

BLK: 582001133

BLK: 582001134

BLK: 582001135

BLK: 582001136

BLK: 582001137

BLK: 582001138

BLK: 582001139

BLK: 582001140

BLK: 582001141

BLK: 582001142

BLK: 582001143

BLK: 582001144

BLK: 582001145

BLK: 582001146

BLK: 582001148

BLK: 582001149

BLK: 582001150

BLK: 582001151

BLK: 582001152

BLK: 582001153

BLK: 582001154

BLK: 582001155

BLK: 582001156

BLK: 582001175

BLK: 582001176

BLK: 582001177

BLK: 582001178

BLK: 582001179

BLK: 582001180

BLK: 582001181

BLK: 582001182

BLK: 582001202

BLK: 582001203

BLK: 582001204

BLK: 582001205

BLK: 582001206

BLK: 582001207

BLK: 582001208

BLK: 582001209

BLK: 582001233

BLK: 582002034

BLK: 582002035

BLK: 582002036

BLK: 582002037

BLK: 582002038

BLK: 582002040

BLK: 582002041

BLK: 582002042

BLK: 582002043

BLK: 582002044

BLK: 582002049

BLK: 582002050

BLK: 582002051

BLK: 582002052

BLK: 582002053

BLK: 582002054

BLK: 582002055

BLK: 582002056

BLK: 582002057

BLK: 582002058

BLK: 582002059

BLK: 582002060

BLK: 582002087

BLK: 582002088

BLK: 582002089

BLK: 582002090

BLK: 582002091

BLK: 582002092

BLK: 582002093

BLK: 582002094

BLK: 582002115

BLK: 582002116

BLK: 582002117

BLK: 582002118

BLK: 582002119

BLK: 582002120

BLK: 582002121

BLK: 582002122

BLK: 582002123

BLK: 582002124

BLK: 582002125

BLK: 582002126

BLK: 582002127

BLK: 582002129

BLK: 582002130

BLK: 582002131

BLK: 582002134

BLK: 582002135

VTD: 305 Total 375

Kingfisher County Total in Senate District 22 8,886

Logan County (Part)

VTD: 104 (Part)

BLK: 008001097

BLK: 008001101

BLK: 008001102

BLK: 008001103

BLK: 008001104

BLK: 008002076

BLK: 008002077

BLK: 008002078

BLK: 008002079

BLK: 008002084

BLK: 008002085

BLK: 008002086

BLK: 008002087

BLK: 008002088

BLK: 008002089

BLK: 008002090

BLK: 008002091

BLK: 008002092

BLK: 008002117

BLK: 008002118

BLK: 008002119

BLK: 008002120

BLK: 008002121

BLK: 008002122

BLK: 008002123

BLK: 008002124

BLK: 008002125

BLK: 008002126

BLK: 008002990

VTD: 104 Total 477

VTD: 106 (Part)

BLK: 008001100

BLK: 008001105

BLK: 008001106

BLK: 008001107

BLK: 008001108

BLK: 008001109

BLK: 008001110

BLK: 008001111

BLK: 008001120

VTD: 106 Total 68

Logan County Total in Senate District 22 545

Oklahoma County (Part)

VTD: 10 1,709

VTD: 117 (Part)

BLK: 086011017

BLK: 086011018

BLK: 086011019

BLK: 086011020

BLK: 086011024

VTD: 117 Total 4

VTD: 118 (Part)

BLK: 086011021

VTD: 118 Total 0

VTD: 196 (Part)

BLK: 085121045

BLK: 085121046

BLK: 085121076

BLK: 085121077

BLK: 085121078

BLK: 085121079

VTD: 196 Total 13

VTD: 203 (Part)

BLK: 082141000

BLK: 082141001

BLK: 082141002

BLK: 082141003

BLK: 082141004

BLK: 082141005

BLK: 082141006

BLK: 082141007

BLK: 082141008

BLK: 082141009

BLK: 082141010

BLK: 082141011

BLK: 082141012

BLK: 082141013

BLK: 082141014

BLK: 082141015

BLK: 082141016

BLK: 082141017

BLK: 082141018

BLK: 082141019

BLK: 082141020

BLK: 082141021

BLK: 082141022

BLK: 082141023

BLK: 082141024

BLK: 082141025

BLK: 082141026

BLK: 082141027

BLK: 082141028

BLK: 082141029

BLK: 082141030

BLK: 082141031

BLK: 082141032

BLK: 082141033

BLK: 082141034

BLK: 082141035

BLK: 082141036

BLK: 082141037

BLK: 082141038

BLK: 082141039

BLK: 082141040

BLK: 082141041

BLK: 082141042

BLK: 082141043

BLK: 082141044

BLK: 082141045

BLK: 082141046

BLK: 082141047

BLK: 082141048

VTD: 203 Total 3,021

VTD: 223 (Part)

BLK: 069121000

BLK: 069121001

BLK: 069121002

BLK: 069121003

BLK: 069121004

BLK: 069121005

BLK: 069121006

BLK: 069121007

BLK: 069121008

BLK: 069121009

BLK: 069121010

BLK: 069121011

BLK: 069122002

BLK: 069122003

BLK: 069122004

BLK: 069122005

BLK: 069122006

BLK: 069122007

BLK: 069122008

BLK: 069122009

BLK: 069122010

BLK: 069122011

BLK: 069122012

BLK: 069122013

BLK: 069122014

BLK: 069122015

BLK: 069122016

BLK: 069122017

VTD: 223 Total 3,261

VTD: 39 (Part)

BLK: 082121010

BLK: 082121013

BLK: 082121014

BLK: 082121015

VTD: 39 Total 14

VTD: 48 (Part)

BLK: 082121004

BLK: 082121005

BLK: 082121006

BLK: 082121007

BLK: 082121008

BLK: 082121009

BLK: 082121016

BLK: 082121017

BLK: 082121018

BLK: 082121019

BLK: 082121020

BLK: 082121021

BLK: 082121022

BLK: 082121023

BLK: 082121024

BLK: 082121025

BLK: 082121026

BLK: 082121027

BLK: 082121028

BLK: 082121045

BLK: 082121046

BLK: 082121047

BLK: 082121048

BLK: 082121997

BLK: 082131002

BLK: 082131003

BLK: 082131010

BLK: 082131011

BLK: 082131012

VTD: 48 Total 1,498

Oklahoma County Total in Senate District 22 9,520

SENATE DISTRICT 22 TOTAL 72,519

SENATE DISTRICT 23

Blaine County (Part)

VTD: 10 310

VTD: 11 1,200

VTD: 12 1,491

VTD: 14 2,636

VTD: 17 1,844

VTD: 2 (Part)

BLK: 586001149

BLK: 586001150

BLK: 586001151

BLK: 586002135

BLK: 586002136

BLK: 586002137

BLK: 586002138

BLK: 586002139

BLK: 588002000

BLK: 588002001

BLK: 588002002

BLK: 588002003

BLK: 588002004

BLK: 588002005

BLK: 588002006

BLK: 588002007

BLK: 588002008

BLK: 588002009

BLK: 588002016

BLK: 588002040

BLK: 588002041

BLK: 588002042

BLK: 588002043

BLK: 588002044

BLK: 588002045

BLK: 588002046

BLK: 588002047

BLK: 588002048

BLK: 588002049

BLK: 588002050

BLK: 588002051

BLK: 588002052

BLK: 588002053

BLK: 588002056

BLK: 588002057

BLK: 588002058

BLK: 588002059

BLK: 588002061

BLK: 588002062

BLK: 588002063

BLK: 588002064

BLK: 588002065

BLK: 588002066

BLK: 588002067

BLK: 588002068

BLK: 588002069

BLK: 588002070

BLK: 588002071

BLK: 588002079

VTD: 2 Total 70

VTD: 20 485

VTD: 9 458

Blaine County Total in Senate District 23 8,494

Caddo County (Part)

VTD: 1009 468

VTD: 1010 1,502

VTD: 1011 824

VTD: 1111 2,911

VTD: 12 1,834

VTD: 1213 1,139

VTD: 22 (Part)

BLK: 621002000

BLK: 621002006

BLK: 621002007

BLK: 621002008

BLK: 621002009

BLK: 621002010

BLK: 621002011

BLK: 621002012

BLK: 621002013

BLK: 621002014

BLK: 621002015

BLK: 621002016

BLK: 621002017

BLK: 621002018

BLK: 621002019

BLK: 621002020

BLK: 621002021

BLK: 621002022

BLK: 621002023

BLK: 621002024

BLK: 621002025

BLK: 621002026

BLK: 621002027

BLK: 621002028

BLK: 621002029

BLK: 621002030

BLK: 621002031

BLK: 621002032

BLK: 621002033

BLK: 621002034

BLK: 621002035

BLK: 621002036

BLK: 621002037

BLK: 621002038

BLK: 621002039

BLK: 621002040

BLK: 621002041

BLK: 621002042

BLK: 621002043

BLK: 621002044

BLK: 621003004

BLK: 621003005

BLK: 621003006

BLK: 621003007

BLK: 621003008

BLK: 621003009

BLK: 621003018

BLK: 621003019

BLK: 621003020

BLK: 621003021

BLK: 621003022

BLK: 621003023

BLK: 621003028

BLK: 621003029

BLK: 621003030

BLK: 621003031

BLK: 621003032

BLK: 621003033

BLK: 621003040

BLK: 621008036

BLK: 621008037

BLK: 621008038

VTD: 22 Total 1,507

VTD: 31 1,085

VTD: 41 (Part)

BLK: 620003006

BLK: 620003007

BLK: 620003021

BLK: 620003022

BLK: 620003023

BLK: 620003024

BLK: 620003025

BLK: 620003026

BLK: 620003027

BLK: 620003028

BLK: 620003032

BLK: 620003035

BLK: 620003999

BLK: 620004000

BLK: 620004001

BLK: 620004002

BLK: 620004003

BLK: 620004007

BLK: 620004008

BLK: 620004009

BLK: 620004010

BLK: 620004011

BLK: 620004012

BLK: 620004013

BLK: 620004014

BLK: 620004015

BLK: 620004016

BLK: 620004019

BLK: 621003036

BLK: 621003037

BLK: 621003038

BLK: 621003042

BLK: 621003043

BLK: 621003044

BLK: 621003045

BLK: 621003046

BLK: 621005000

BLK: 621005001

BLK: 621005002

BLK: 621005003

BLK: 621005004

BLK: 621005005

BLK: 621005006

BLK: 621005007

BLK: 621005008

BLK: 621005009

BLK: 621005010

BLK: 621005011

BLK: 621005012

BLK: 621005013

BLK: 621005014

BLK: 621005015

BLK: 621005016

BLK: 621005017

BLK: 621005018

BLK: 621005019

BLK: 621005020

BLK: 621005021

BLK: 621005022

BLK: 621005023

BLK: 621005024

BLK: 621005025

BLK: 621005034

BLK: 621005035

BLK: 621005036

BLK: 621005037

BLK: 621005039

BLK: 621005040

BLK: 621005047

BLK: 621006023

BLK: 621006024

BLK: 621006025

BLK: 621006026

BLK: 621006027

BLK: 621006028

BLK: 621006030

BLK: 621006031

BLK: 621006032

BLK: 621006033

BLK: 621006034

BLK: 621006035

BLK: 621006036

BLK: 621006037

BLK: 621006038

BLK: 621006039

BLK: 621006040

BLK: 621006041

BLK: 621006042

BLK: 621006043

BLK: 621006044

BLK: 621006045

BLK: 621006046

BLK: 621007002

BLK: 621007003

BLK: 621007004

BLK: 621007005

BLK: 621007006

BLK: 621007007

BLK: 621007008

BLK: 621007009

BLK: 621007010

BLK: 621007011

BLK: 621007012

BLK: 621007013

BLK: 621007014

BLK: 621007015

BLK: 621007016

BLK: 621007017

BLK: 621007019

BLK: 621007020

BLK: 621007021

BLK: 621007022

VTD: 41 Total 2,363

VTD: 51 (Part)

BLK: 620004004

BLK: 620004005

BLK: 620004006

BLK: 620004017

BLK: 620004018

BLK: 621007018

BLK: 621008019

BLK: 621008020

BLK: 621008021

BLK: 621008022

BLK: 621008023

BLK: 621008024

BLK: 621008025

BLK: 621008026

BLK: 621008027

BLK: 621008028

BLK: 621008029

BLK: 621008030

BLK: 621008031

BLK: 621008040

BLK: 621008041

VTD: 51 Total 702

VTD: 52 (Part)

BLK: 621004030

BLK: 621004031

BLK: 621004040

BLK: 621004041

BLK: 621008007

BLK: 621008008

BLK: 621008009

BLK: 621008010

BLK: 621008011

BLK: 621008012

BLK: 621008013

BLK: 621008014

BLK: 621008015

BLK: 621008016

BLK: 621008017

BLK: 621008018

VTD: 52 Total 570

VTD: 810 469

VTD: 811 (Part)

BLK: 619001026

BLK: 619001027

BLK: 619001028

BLK: 619001029

BLK: 619001056

BLK: 619001057

BLK: 619001058

BLK: 619001059

BLK: 619001060

BLK: 619001061

BLK: 619001062

BLK: 619001063

BLK: 619001064

BLK: 619001992

BLK: 620001017

BLK: 620001018

BLK: 620001019

BLK: 620001020

BLK: 620001021

BLK: 620001022

BLK: 620001034

BLK: 620001041

BLK: 620001042

BLK: 620001043

BLK: 620001044

BLK: 620001045

BLK: 620001046

BLK: 620001047

BLK: 620001048

BLK: 620001049

BLK: 620001050

BLK: 620001051

BLK: 620001052

BLK: 620001053

BLK: 620001054

BLK: 620001089

BLK: 620001090

BLK: 620001091

BLK: 620001092

BLK: 620001093

BLK: 620001094

BLK: 620001095

BLK: 620001096

BLK: 620001097

BLK: 620001098

BLK: 620001099

BLK: 620001100

BLK: 620001101

BLK: 620001102

BLK: 620001103

BLK: 620001104

BLK: 620001105

BLK: 620001106

BLK: 620001107

BLK: 620001108

BLK: 620001109

BLK: 620001110

BLK: 620001111

BLK: 620001112

BLK: 620001113

BLK: 620001114

BLK: 620001115

BLK: 620001116

BLK: 620001117

BLK: 620001118

BLK: 620001120

BLK: 620001121

BLK: 620001122

BLK: 620002012

BLK: 620002013

BLK: 620002014

BLK: 620002015

BLK: 620002016

BLK: 620002017

BLK: 620002018

BLK: 620002019

BLK: 620002020

BLK: 620002021

BLK: 620002022

BLK: 620002023

BLK: 620002024

BLK: 620002025

BLK: 620002026

BLK: 620002027

BLK: 620002028

BLK: 620002029

BLK: 620002030

BLK: 620002031

BLK: 620002032

BLK: 620002035

BLK: 620002036

BLK: 620002037

BLK: 620002060

BLK: 620002061

BLK: 620002062

BLK: 620002063

BLK: 620002064

BLK: 620002065

BLK: 620002066

BLK: 620002067

BLK: 620002128

BLK: 620002130

BLK: 620002131

BLK: 620002992

BLK: 620002993

BLK: 620002994

BLK: 620002995

BLK: 620002996

BLK: 620002997

BLK: 620002998

VTD: 811 Total 924

Caddo County Total in Senate District 23 16,298

Canadian County (Part)

VTD: 107 (Part)

BLK: 007001058

BLK: 007001059

BLK: 007001061

BLK: 007001062

BLK: 007001063

BLK: 007001064

BLK: 007001065

BLK: 007001066

BLK: 007001079

BLK: 007001080

BLK: 007001081

BLK: 007001082

BLK: 007001083

BLK: 007003010

BLK: 007003012

BLK: 007003013

BLK: 007003014

BLK: 007003015

BLK: 007003019

BLK: 007003020

BLK: 007003021

BLK: 007003022

BLK: 007003023

BLK: 007003024

BLK: 007003025

BLK: 007003026

BLK: 007003028

BLK: 007003113

BLK: 007003114

BLK: 007003115

BLK: 007003999

VTD: 107 Total 475

VTD: 126 265

VTD: 223 5,359

VTD: 224 3,547

VTD: 226 1,092

VTD: 300 (Part)

BLK: 013002004

BLK: 014051004

BLK: 014051005

BLK: 014051006

BLK: 014051007

BLK: 014051008

BLK: 014051009

BLK: 014051010

BLK: 014051011

BLK: 014051012

BLK: 014051013

BLK: 014051014

BLK: 014051015

BLK: 014051018

BLK: 014051019

BLK: 014051020

BLK: 014051021

VTD: 300 Total 1,621

VTD: 304 (Part)

BLK: 014041023

BLK: 014041024

BLK: 014041025

BLK: 014041026

BLK: 014041027

BLK: 014041028

BLK: 014041029

BLK: 014041030

BLK: 014049005

BLK: 014049006

BLK: 014049025

VTD: 304 Total 685

VTD: 306 3,935

VTD: 400 684

VTD: 401 766

VTD: 402 (Part)

BLK: 001002996

BLK: 001003003

BLK: 001003004

BLK: 001003005

BLK: 001003007

BLK: 001003008

BLK: 001003009

BLK: 001003010

BLK: 001003011

BLK: 001003012

BLK: 001003013

BLK: 001003014

BLK: 001003015

BLK: 001003016

BLK: 001003017

BLK: 001003018

BLK: 001003027

BLK: 001003028

BLK: 001003029

BLK: 001003068

BLK: 001003069

BLK: 001003070

BLK: 001003071

BLK: 001003072

BLK: 001003073

BLK: 001003074

BLK: 001003075

BLK: 001003076

BLK: 001003996

VTD: 402 Total 330

VTD: 403 503

VTD: 404 (Part)

BLK: 001002062

BLK: 001002073

BLK: 001002074

BLK: 001002077

BLK: 001002078

BLK: 001002080

BLK: 001002081

BLK: 001002082

BLK: 001002085

BLK: 001002086

BLK: 001002087

BLK: 001002088

BLK: 001002089

BLK: 001002090

BLK: 001002091

BLK: 001002092

BLK: 001002093

BLK: 001002094

BLK: 001002095

BLK: 001002096

BLK: 001002097

BLK: 001002098

BLK: 001002099

BLK: 001002100

BLK: 001002101

BLK: 001002103

BLK: 001002111

BLK: 001002112

BLK: 001002113

BLK: 001002114

BLK: 001002115

BLK: 001002997

BLK: 007003016

BLK: 007003018

BLK: 007003027

VTD: 404 Total 303

VTD: 405 185

VTD: 601 92

VTD: 603 (Part)

BLK: 007002012

BLK: 007002013

BLK: 007002014

BLK: 007002015

VTD: 603 Total 0

VTD: 609 48

VTD: 611 (Part)

BLK: 010032001

VTD: 611 Total 0

VTD: 615 137

Canadian County Total in Senate District 23 20,027

Grady County (Part)

VTD: 1 1,063

VTD: 12 625

VTD: 2 3,468

VTD: 21 668

VTD: 25 (Part)

BLK: 008001086

BLK: 008001087

BLK: 008001092

BLK: 008001093

BLK: 008001094

BLK: 008001095

BLK: 008001096

BLK: 008001097

BLK: 008001098

BLK: 008001111

BLK: 008001112

BLK: 008001113

BLK: 008001114

BLK: 008001115

BLK: 008001116

BLK: 008001117

BLK: 008001118

BLK: 008001119

BLK: 008001120

BLK: 008001121

BLK: 008001122

BLK: 008001123

BLK: 008001124

BLK: 008001125

BLK: 008001126

BLK: 008001127

BLK: 008001129

BLK: 008001130

BLK: 008001131

BLK: 008001132

BLK: 008001133

BLK: 008001134

BLK: 008001135

BLK: 008001136

BLK: 008001137

BLK: 008001171

BLK: 008001172

BLK: 008003139

BLK: 008003140

BLK: 008003141

BLK: 008003142

BLK: 008003143

BLK: 008003144

BLK: 008003145

BLK: 008003146

BLK: 008003147

BLK: 008003154

BLK: 008003155

VTD: 25 Total 782

VTD: 27 651

VTD: 29 507

VTD: 3 1,877

VTD: 30 1,841

VTD: 33 (Part)

BLK: 006003003

BLK: 006003004

BLK: 006003005

BLK: 006003006

BLK: 006003007

BLK: 006003008

BLK: 006003009

BLK: 006003010

BLK: 006003011

BLK: 006003012

BLK: 006003013

BLK: 006003014

BLK: 006003015

BLK: 006003016

BLK: 006003028

BLK: 006003029

BLK: 006003030

BLK: 006003031

BLK: 006003034

BLK: 006003035

BLK: 006003036

BLK: 006003037

BLK: 006003038

BLK: 006003039

BLK: 006003042

BLK: 006003043

BLK: 006003044

BLK: 006003045

BLK: 006003046

BLK: 006003047

BLK: 006003048

BLK: 006003049

BLK: 006003050

BLK: 006003051

BLK: 006003052

BLK: 006003053

BLK: 006003054

BLK: 006003055

BLK: 006003056

BLK: 006003059

BLK: 006003060

BLK: 006003064

BLK: 006003065

BLK: 006003066

BLK: 006003067

BLK: 006003068

BLK: 006003069

BLK: 006003070

BLK: 006003074

BLK: 006003075

BLK: 006005057

VTD: 33 Total 658

VTD: 35 328

VTD: 39 (Part)

BLK: 006005000

BLK: 006005001

BLK: 007001004

BLK: 007001005

BLK: 007001006

BLK: 007001007

BLK: 007001008

BLK: 007001009

BLK: 007001010

BLK: 007001011

BLK: 007001012

BLK: 007001013

BLK: 007001014

BLK: 007001015

BLK: 007001016

BLK: 007001017

BLK: 007001018

BLK: 007001019

BLK: 007001020

BLK: 007001021

BLK: 007001022

BLK: 007001023

BLK: 007001024

BLK: 007001029

BLK: 007001030

BLK: 007001998

BLK: 007001999

VTD: 39 Total 331

VTD: 4 2,244

VTD: 40 2,455

VTD: 43 1,049

VTD: 44 (Part)

BLK: 008001010

BLK: 008001011

BLK: 008001012

BLK: 008001013

BLK: 008001014

BLK: 008001015

BLK: 008001016

BLK: 008001017

BLK: 008001018

BLK: 008001019

BLK: 008001020

BLK: 008001021

BLK: 008001022

BLK: 008001023

BLK: 008001080

BLK: 008001081

BLK: 008001082

BLK: 008001083

BLK: 008001084

BLK: 008001085

BLK: 008001099

BLK: 008002017

VTD: 44 Total 141

VTD: 45 (Part)

BLK: 009021031

BLK: 009021032

BLK: 009021033

BLK: 009021034

BLK: 009021068

BLK: 009021069

BLK: 009021070

BLK: 009021071

BLK: 009021090

BLK: 009023063

BLK: 009023064

BLK: 009023065

BLK: 009023066

VTD: 45 Total 492

VTD: 5 2,208

VTD: 6 1,589

VTD: 7 2,079

VTD: 8 1,627

VTD: 9 66

Grady County Total in Senate District 23 26,749

SENATE DISTRICT 23 TOTAL 71,568

SENATE DISTRICT 24

Cleveland County (Part)

VTD: 20 4,555

VTD: 24 2,602

VTD: 48 1,797

VTD: 62 2,898

VTD: 9 7,175

Cleveland County Total in Senate District 24 19,027

Grady County (Part)

VTD: 20 852

VTD: 22 262

VTD: 23 (Part)

BLK: 006005045

BLK: 007001047

BLK: 007001048

BLK: 007001076

BLK: 007001077

BLK: 007001084

BLK: 007001085

BLK: 007001086

BLK: 007001087

BLK: 007001112

BLK: 007001113

BLK: 007001114

BLK: 007001115

BLK: 007001116

BLK: 007001117

BLK: 007001118

BLK: 007001119

BLK: 007001120

BLK: 007001991

BLK: 007001992

BLK: 007001993

BLK: 007001994

BLK: 007001995

BLK: 007001996

BLK: 007001997

VTD: 23 Total 221

VTD: 24 438

VTD: 25 (Part)

BLK: 008001164

BLK: 008001167

BLK: 008001168

BLK: 008001169

BLK: 008001170

VTD: 25 Total 19

VTD: 26 326

VTD: 28 1,133

VTD: 31 937

VTD: 37 257

VTD: 38 3,073

VTD: 39 (Part)

BLK: 006005002

BLK: 006005003

BLK: 006005046

BLK: 007001002

BLK: 007001003

BLK: 007001025

BLK: 007001026

BLK: 007001027

BLK: 007001028

BLK: 007001031

BLK: 007001032

BLK: 007001033

BLK: 007001034

BLK: 007001035

BLK: 007001036

BLK: 007001043

BLK: 007001044

BLK: 007001045

BLK: 007001046

BLK: 007001079

VTD: 39 Total 201

VTD: 41 1,430

VTD: 44 (Part)

BLK: 008001000

BLK: 008001001

BLK: 008001002

BLK: 008001003

BLK: 008001004

BLK: 008001005

BLK: 008001006

BLK: 008001007

BLK: 008001008

BLK: 008001009

BLK: 008001024

BLK: 008001025

BLK: 008001026

BLK: 008001027

BLK: 008001028

BLK: 008001029

BLK: 008001030

BLK: 008001031

BLK: 008001032

BLK: 008001033

BLK: 008001034

BLK: 008001035

BLK: 008001036

BLK: 008001037

BLK: 008001038

BLK: 008001039

BLK: 008001040

BLK: 008001041

BLK: 008001042

BLK: 008001043

BLK: 008001044

BLK: 008001045

BLK: 008001046

BLK: 008001047

BLK: 008001048

BLK: 008001049

BLK: 008001050

BLK: 008001051

BLK: 008001052

BLK: 008001053

BLK: 008001054

BLK: 008001055

BLK: 008001056

BLK: 008001057

BLK: 008001058

BLK: 008001059

BLK: 008001060

BLK: 008001075

BLK: 008001076

BLK: 008001077

BLK: 008001078

BLK: 008001079

BLK: 008001100

BLK: 008001101

BLK: 008001102

BLK: 008001103

BLK: 008001104

BLK: 008001105

BLK: 008001108

BLK: 008001109

BLK: 008001110

BLK: 008001999

VTD: 44 Total 1,321

VTD: 45 (Part)

BLK: 009021035

BLK: 009021036

BLK: 009021037

BLK: 009021038

BLK: 009021039

BLK: 009021040

BLK: 009021041

BLK: 009021042

BLK: 009021043

BLK: 009021044

BLK: 009021045

BLK: 009021046

BLK: 009021047

BLK: 009021048

BLK: 009021049

BLK: 009021050

BLK: 009021051

BLK: 009021052

BLK: 009021053

BLK: 009021054

BLK: 009021055

BLK: 009021056

BLK: 009021057

BLK: 009021058

BLK: 009021059

BLK: 009021060

BLK: 009021061

BLK: 009021062

BLK: 009021066

BLK: 009021067

BLK: 009021093

BLK: 009021094

BLK: 009021095

BLK: 009032000

BLK: 009032001

BLK: 009032002

BLK: 009032003

BLK: 009032004

BLK: 009032005

BLK: 009032006

BLK: 009032007

BLK: 009032008

BLK: 009032009

BLK: 009032010

BLK: 009032011

BLK: 009032012

BLK: 009032013

BLK: 009032014

BLK: 009032015

BLK: 009032016

BLK: 009032017

BLK: 009032018

BLK: 009032019

BLK: 009032020

BLK: 009032021

BLK: 009032022

BLK: 009032023

BLK: 009032024

BLK: 009032025

BLK: 009032026

BLK: 009032027

BLK: 009032028

BLK: 009032029

BLK: 009032030

BLK: 009032031

BLK: 009032032

BLK: 009032033

BLK: 009032034

BLK: 009032035

BLK: 009032036

BLK: 009032037

BLK: 009032038

BLK: 009032039

BLK: 009032040

BLK: 009032041

BLK: 009032042

BLK: 009032043

BLK: 009032044

BLK: 009032052

BLK: 009032053

BLK: 009032054

BLK: 009032055

BLK: 009032056

BLK: 009032057

BLK: 009032058

BLK: 009032059

BLK: 009032060

VTD: 45 Total 3,125

Grady County Total in Senate District 24 13,595

McClain County (Part)

VTD: 12 (Part)

BLK: 001021001

BLK: 001021002

BLK: 001021018

BLK: 001021019

BLK: 001021020

BLK: 001021021

BLK: 001021022

BLK: 001021025

BLK: 001021026

BLK: 001021028

BLK: 001021029

BLK: 001021030

BLK: 001021031

BLK: 001021032

BLK: 001021033

BLK: 001021034

BLK: 001021035

BLK: 001021036

BLK: 001021037

BLK: 001021038

BLK: 001021039

BLK: 001021040

BLK: 001021041

BLK: 001021047

BLK: 001021048

BLK: 001021049

BLK: 001021050

BLK: 001021051

BLK: 001021052

BLK: 001021053

BLK: 001021054

BLK: 001021055

BLK: 001021056

BLK: 001021057

BLK: 001021064

BLK: 001021065

BLK: 001021066

BLK: 001022005

BLK: 001022006

BLK: 001025035

BLK: 001025036

BLK: 001025051

BLK: 001025052

VTD: 12 Total 969

VTD: 13 3,928

VTD: 14 1,162

VTD: 9 (Part)

BLK: 001011043

BLK: 001012000

BLK: 001012001

BLK: 001012022

BLK: 001012023

BLK: 001012024

BLK: 001012025

BLK: 001012996

BLK: 001012997

BLK: 001012998

BLK: 001022004

VTD: 9 Total 155

McClain County Total in Senate District 24 6,214

Stephens County (Part)

VTD: 1 (Part)

BLK: 002003007

BLK: 002003008

BLK: 002003009

BLK: 002003010

BLK: 002003011

BLK: 002003012

BLK: 002003013

BLK: 002003014

BLK: 002003015

BLK: 002003016

BLK: 002003017

BLK: 004001010

BLK: 004001011

BLK: 004001012

VTD: 1 Total 1,141

VTD: 12 1,917

VTD: 13 2,265

VTD: 14 1,017

VTD: 15 1,275

VTD: 16 1,214

VTD: 17 1,667

VTD: 19 2,009

VTD: 2 1,346

VTD: 3 1,186

VTD: 4 1,512

VTD: 41 632

VTD: 42 1,080

VTD: 5 1,677

VTD: 53 (Part)

BLK: 008001000

BLK: 008001001

BLK: 008001002

BLK: 008001003

BLK: 008001004

BLK: 008001005

BLK: 008001006

BLK: 008001007

BLK: 008001008

BLK: 008001009

BLK: 008001010

BLK: 008001011

BLK: 008001012

BLK: 008001013

BLK: 008001014

BLK: 008001015

BLK: 008001016

BLK: 008001017

BLK: 008001018

BLK: 008001019

BLK: 008001020

BLK: 008001021

BLK: 008001022

BLK: 008001024

BLK: 008001025

BLK: 008001035

BLK: 008001036

BLK: 008001037

BLK: 008001047

BLK: 008001048

BLK: 008001049

BLK: 008001050

BLK: 008001051

BLK: 008001052

BLK: 008001053

BLK: 008001054

BLK: 008001055

BLK: 008001058

BLK: 008001999

VTD: 53 Total 459

VTD: 54 577

VTD: 55 634

VTD: 56 791

VTD: 57 1,037

VTD: 58 1,088

VTD: 59 716

VTD: 60 469

VTD: 61 1,843

VTD: 62 1,214

VTD: 63 1,661

VTD: 7 1,336

VTD: 8 1,839

Stephens County Total in Senate District 24 33,602

SENATE DISTRICT 24 TOTAL 72,438

SENATE DISTRICT 26

Beckham County (Part)

VTD: 110 2,462

VTD: 111 1,028

VTD: 112 1,148

VTD: 137 2,047

VTD: 141 516

VTD: 230 798

VTD: 231 2,586

VTD: 235 1,979

VTD: 242 637

VTD: 332 2,919

VTD: 333 1,556

VTD: 344 76

Beckham County Total in Senate District 26 17,752

Caddo County (Part)

VTD: 1013 597

VTD: 102 2,192

VTD: 22 (Part)

BLK: 619003000

BLK: 620002033

BLK: 620002034

BLK: 620002038

BLK: 620002039

BLK: 620002042

BLK: 620002058

BLK: 620002059

BLK: 621002001

BLK: 621002002

BLK: 621002003

BLK: 621002004

BLK: 621002005

BLK: 621008034

BLK: 621008035

VTD: 22 Total 788

VTD: 41 (Part)

BLK: 620003029

BLK: 620003030

BLK: 620003031

BLK: 620003033

BLK: 620003034

BLK: 620003036

BLK: 620003040

BLK: 620004020

BLK: 620004021

BLK: 620004022

BLK: 620004023

BLK: 620004024

BLK: 620004025

BLK: 620004026

BLK: 620004027

BLK: 620004028

BLK: 620004029

BLK: 620004030

BLK: 620004031

BLK: 620004032

BLK: 620004033

BLK: 620004034

BLK: 620004049

BLK: 620004052

BLK: 620004056

BLK: 620004057

BLK: 620004102

BLK: 620004103

BLK: 620004999

BLK: 623001022

VTD: 41 Total 195

VTD: 509 1,287

VTD: 51 (Part)

BLK: 619003024

BLK: 619003025

BLK: 619003026

BLK: 619003027

BLK: 619003028

BLK: 619003029

BLK: 620002040

BLK: 620002041

BLK: 620002043

BLK: 620002044

BLK: 620002045

BLK: 620002046

BLK: 620002047

BLK: 620002048

BLK: 620002049

BLK: 620002050

BLK: 620002051

BLK: 620002052

BLK: 620002053

BLK: 620002054

BLK: 620002055

BLK: 620002056

BLK: 620002057

BLK: 620004038

BLK: 620004039

BLK: 621008032

BLK: 621008039

BLK: 621008042

BLK: 621008043

BLK: 621008044

BLK: 621008045

BLK: 621008046

BLK: 621008047

BLK: 621008048

BLK: 621008049

BLK: 621008050

BLK: 621008051

VTD: 51 Total 416

VTD: 510 1,981

VTD: 511 2,889

VTD: 52 (Part)

BLK: 621008033

VTD: 52 Total 0

VTD: 712 1,610

VTD: 713 422

VTD: 811 (Part)

BLK: 619001024

BLK: 619001030

VTD: 811 Total 15

VTD: 812 1,129

VTD: 913 331

Caddo County Total in Senate District 26 13,852

Greer County (Part)

VTD: 101 703

VTD: 102 728

VTD: 103 648

VTD: 104 720

VTD: 105 (Part)

BLK: 671001372

BLK: 671001373

BLK: 671001392

BLK: 671001393

BLK: 671001394

BLK: 671001395

BLK: 671001396

BLK: 671001397

BLK: 671001398

BLK: 671001400

BLK: 671001401

BLK: 671001402

BLK: 671001403

BLK: 671001404

BLK: 671001405

BLK: 671001406

BLK: 672001011

BLK: 672001012

BLK: 672001013

BLK: 672001014

BLK: 672001015

BLK: 672001016

BLK: 672001017

BLK: 672001018

BLK: 672001019

BLK: 672001020

BLK: 672001021

BLK: 672001022

BLK: 672001050

BLK: 672001051

BLK: 672001052

BLK: 672001053

BLK: 672001054

BLK: 672001055

BLK: 672001056

BLK: 672001057

BLK: 672001058

BLK: 672001059

BLK: 672001060

BLK: 672001061

BLK: 672001062

BLK: 672001064

BLK: 672001065

BLK: 672001067

BLK: 672001068

BLK: 672001069

BLK: 672001107

BLK: 672001108

BLK: 672001109

BLK: 672001110

BLK: 672001111

BLK: 672001112

BLK: 672001113

BLK: 672001114

BLK: 672001115

BLK: 672001116

BLK: 672001117

BLK: 672001118

BLK: 672001119

BLK: 672001120

BLK: 672001121

BLK: 672001122

BLK: 672001123

BLK: 672001124

BLK: 672001127

BLK: 672001128

BLK: 672001129

BLK: 672001130

BLK: 672001131

BLK: 672001153

BLK: 672001154

BLK: 672001155

BLK: 672001156

BLK: 672001157

BLK: 672001158

BLK: 672001159

BLK: 672001160

BLK: 672001161

BLK: 672001162

BLK: 672001163

BLK: 672001164

BLK: 672001169

BLK: 672001170

BLK: 672001171

BLK: 672001182

BLK: 672001183

BLK: 672001184

BLK: 672001185

BLK: 672001186

BLK: 672001187

BLK: 672001188

BLK: 672001189

BLK: 672001190

BLK: 672001191

BLK: 672001192

BLK: 672001193

BLK: 672001194

BLK: 672001195

BLK: 672001196

BLK: 672001197

BLK: 672001198

BLK: 672001199

BLK: 672001200

BLK: 672001201

BLK: 672001202

BLK: 672001203

BLK: 672001204

BLK: 672001205

BLK: 672001206

BLK: 672001207

BLK: 672001208

BLK: 672001209

BLK: 672001210

BLK: 672001211

BLK: 672001212

BLK: 672001213

BLK: 672001214

BLK: 672001215

BLK: 672001216

BLK: 672001217

BLK: 672001218

BLK: 672001219

BLK: 672001220

BLK: 672001221

BLK: 672001222

BLK: 672001223

BLK: 672001224

BLK: 672001225

BLK: 672001226

BLK: 672001227

BLK: 672001228

BLK: 672001229

BLK: 672001230

BLK: 672001231

BLK: 672001232

BLK: 672001233

BLK: 672001234

BLK: 672001235

BLK: 672001236

BLK: 672001237

BLK: 672001238

BLK: 672001239

BLK: 672001240

BLK: 672001241

BLK: 672001242

BLK: 672001243

BLK: 672001244

BLK: 672001245

BLK: 672001246

BLK: 672001247

BLK: 672001248

BLK: 672001249

BLK: 672001250

BLK: 672001251

BLK: 672001252

BLK: 672001253

BLK: 672001254

BLK: 672001255

BLK: 672001256

BLK: 672001257

BLK: 672001258

BLK: 672001259

BLK: 672001260

BLK: 672001261

BLK: 672001262

BLK: 672001263

BLK: 672001264

BLK: 672001265

BLK: 672001266

BLK: 672001267

BLK: 672001268

BLK: 672001269

BLK: 672001270

BLK: 672001271

BLK: 672001272

BLK: 672001273

BLK: 672001274

BLK: 672001275

BLK: 672001276

BLK: 672001277

BLK: 672001278

BLK: 672001279

BLK: 672001280

BLK: 672001281

BLK: 672001282

BLK: 672001283

BLK: 672001284

BLK: 672001285

BLK: 672001286

BLK: 672001287

BLK: 672001288

BLK: 672001289

BLK: 672001290

BLK: 672001291

BLK: 672001332

BLK: 672001333

BLK: 672003038

BLK: 672003039

BLK: 672003040

BLK: 672003043

BLK: 672003044

BLK: 672003047

BLK: 672003049

BLK: 672003050

BLK: 672003051

BLK: 672003052

BLK: 672003053

BLK: 672003054

BLK: 672004000

BLK: 672004001

BLK: 672004003

BLK: 672004048

BLK: 672004050

BLK: 672004052

BLK: 672004053

BLK: 672004054

BLK: 672004055

BLK: 672004056

BLK: 672004057

BLK: 672004058

BLK: 672004059

BLK: 672004060

BLK: 672004061

BLK: 672004062

BLK: 672004063

BLK: 672004064

BLK: 672004065

BLK: 672004082

VTD: 105 Total 574

VTD: 201 1,258

VTD: 202 590

VTD: 203 (Part)

BLK: 671001000

BLK: 671001001

BLK: 671001107

BLK: 671001108

BLK: 671001109

BLK: 671001110

BLK: 671001111

BLK: 671001168

BLK: 671001169

BLK: 671001170

BLK: 671001171

BLK: 671001172

BLK: 671001173

BLK: 671001174

BLK: 671001177

BLK: 671001178

BLK: 671001179

BLK: 671001180

BLK: 671001181

BLK: 671001182

BLK: 671001183

BLK: 671001184

BLK: 671001185

BLK: 671001186

BLK: 671001187

BLK: 671001188

BLK: 671001189

BLK: 671001190

BLK: 671001191

BLK: 671001192

BLK: 671001193

BLK: 671001194

BLK: 671001195

BLK: 671001196

BLK: 671001197

BLK: 671001210

BLK: 671001211

BLK: 671001212

BLK: 671001213

BLK: 671001214

BLK: 671001218

BLK: 671001219

BLK: 671001224

BLK: 671001225

BLK: 671001226

BLK: 671001227

BLK: 671001228

BLK: 671001252

BLK: 671001253

BLK: 671001266

BLK: 671001267

BLK: 671001268

BLK: 671001269

BLK: 671001270

BLK: 671001366

BLK: 671001367

BLK: 671001368

BLK: 671001399

BLK: 671001990

BLK: 671001991

BLK: 671001992

BLK: 671001993

BLK: 671001994

BLK: 671001995

BLK: 671001996

BLK: 671001997

BLK: 671001998

BLK: 671001999

BLK: 671002000

BLK: 671002001

BLK: 671002002

BLK: 671002003

BLK: 671002004

BLK: 671002099

BLK: 671002105

BLK: 671002106

BLK: 671002107

BLK: 671002108

BLK: 671002109

BLK: 671002110

BLK: 671002111

BLK: 671002112

BLK: 671002113

BLK: 671002115

BLK: 671002116

BLK: 671002117

BLK: 671002118

BLK: 671002120

VTD: 203 Total 229

VTD: 301 281

VTD: 302 179

Greer County Total in Senate District 26 5,910

Jackson County (Part)

VTD: 20 (Part)

BLK: 681001000

BLK: 681001001

BLK: 681001002

BLK: 681001003

BLK: 681001004

BLK: 681001005

BLK: 681001006

BLK: 681001007

BLK: 681001008

BLK: 681001009

BLK: 681001010

BLK: 681001011

BLK: 681001012

BLK: 681001016

BLK: 681001017

BLK: 681001018

BLK: 681001021

BLK: 681001022

BLK: 681001023

BLK: 681001024

BLK: 681001025

BLK: 681001026

BLK: 681001027

BLK: 681001028

BLK: 681001029

BLK: 681001030

BLK: 681001031

BLK: 681001032

BLK: 681001033

BLK: 681001034

BLK: 681001035

BLK: 681001036

BLK: 681001037

BLK: 681001038

BLK: 681001039

BLK: 681001040

BLK: 681001041

BLK: 681001042

BLK: 681001043

BLK: 681001044

BLK: 681001045

BLK: 681001046

BLK: 681001047

BLK: 681001048

BLK: 681001049

BLK: 681001055

BLK: 681001059

BLK: 681001060

BLK: 681001061

BLK: 681001062

BLK: 681001063

BLK: 681001064

BLK: 681001065

BLK: 681001066

BLK: 681001067

BLK: 681001068

BLK: 681001069

BLK: 681001070

BLK: 681002000

BLK: 681002001

BLK: 681002002

BLK: 681002003

BLK: 681002004

BLK: 681002005

BLK: 681002006

BLK: 681002007

BLK: 681002008

BLK: 681002009

BLK: 681002010

BLK: 681002011

BLK: 681002012

BLK: 681002013

BLK: 681002014

BLK: 681002015

BLK: 681002016

BLK: 681002017

BLK: 681002018

BLK: 681002019

BLK: 681002020

BLK: 681002021

BLK: 681002022

BLK: 681002023

BLK: 681002024

BLK: 681002025

BLK: 681002026

BLK: 681002027

BLK: 681002035

BLK: 681002043

BLK: 681002999

VTD: 20 Total 1,457

VTD: 21 (Part)

BLK: 681002028

BLK: 681002029

BLK: 681002030

BLK: 681002031

BLK: 681002032

BLK: 681002033

BLK: 681002034

BLK: 681002036

BLK: 681002037

BLK: 681002038

BLK: 681002039

BLK: 681002040

BLK: 681002041

BLK: 681002042

BLK: 681002044

BLK: 681002045

BLK: 681002046

BLK: 681002047

BLK: 681002052

BLK: 681002053

BLK: 681002054

BLK: 681002055

BLK: 681002056

BLK: 681002057

BLK: 681002058

BLK: 681002059

BLK: 681002060

BLK: 681002061

BLK: 681002062

BLK: 681002063

BLK: 681002064

BLK: 681002065

BLK: 681002066

BLK: 681002067

BLK: 681002068

BLK: 681002069

BLK: 681002070

BLK: 681002071

BLK: 681002072

BLK: 681002073

BLK: 681002074

BLK: 681002075

BLK: 681002076

BLK: 681002077

BLK: 681002078

BLK: 681002079

BLK: 681002080

BLK: 681002081

BLK: 681002082

BLK: 681002083

BLK: 681002084

BLK: 681002085

BLK: 681002086

BLK: 681002087

BLK: 681002088

BLK: 681002089

BLK: 681002090

BLK: 681002091

VTD: 21 Total 186

Jackson County Total in Senate District 26 1,643

Kiowa County 10,227

Tillman County 9,287

Washita County 11,508

SENATE DISTRICT 26 TOTAL 70,179

SENATE DISTRICT 29

Craig County (Part)

VTD: 101 149

VTD: 130 250

VTD: 320 287

VTD: 410 (Part)

BLK: 731002027

BLK: 731002077

BLK: 731002086

BLK: 731002087

BLK: 731002094

VTD: 410 Total 45

VTD: 520 893

VTD: 611 1,177

VTD: 612 1,808

VTD: 621 911

VTD: 622 1,318

VTD: 623 816

VTD: 710 1,040

VTD: 730 451

VTD: 734 340

VTD: 810 1,178

VTD: 820 1,057

VTD: 830 302

VTD: 910 572

VTD: 914 (Part)

BLK: 732001000

BLK: 732001001

BLK: 732001002

VTD: 914 Total 28

Craig County Total in Senate District 29 12,622

Nowata County 10,569

Washington County 48,996

SENATE DISTRICT 29 TOTAL 72,187

SENATE DISTRICT 31

Comanche County (Part)

VTD: 10 (Part)

BLK: 005013000

BLK: 005013001

BLK: 005013002

BLK: 005013003

BLK: 005013004

BLK: 005013005

BLK: 005013006

BLK: 005013007

BLK: 005013008

BLK: 005013009

BLK: 005013010

BLK: 005013011

BLK: 005013012

BLK: 005013013

VTD: 10 Total 1,267

VTD: 11 3,723

VTD: 22 3,063

VTD: 25 1,410

VTD: 26 1,601

VTD: 27 928

VTD: 28 880

VTD: 29 1,604

VTD: 30 5,560

VTD: 31 3,836

VTD: 32 252

VTD: 33 2,704

VTD: 34 3,600

VTD: 38 2,680

VTD: 39 2,180

VTD: 40 1,989

VTD: 43 2,480

VTD: 44 827

VTD: 45 (Part)

BLK: 023004000

BLK: 023004001

BLK: 023004002

BLK: 023004003

BLK: 023004004

BLK: 023004005

BLK: 023004008

BLK: 023004009

BLK: 023004010

BLK: 023004011

BLK: 023004012

BLK: 023004013

BLK: 023004014

BLK: 023004015

BLK: 023004016

BLK: 023004017

BLK: 023004039

BLK: 023004040

BLK: 023004041

BLK: 023004042

BLK: 023004043

BLK: 023004044

BLK: 023004045

BLK: 023004046

BLK: 023004047

BLK: 023004048

BLK: 023004049

BLK: 023004050

BLK: 023004051

BLK: 023004052

BLK: 023004053

BLK: 023004054

BLK: 023004055

BLK: 023004056

BLK: 023004057

BLK: 023004058

BLK: 023004059

BLK: 023004060

BLK: 023004061

BLK: 023004062

BLK: 023004063

BLK: 023004064

BLK: 023004065

BLK: 023004066

BLK: 023004067

BLK: 023004068

BLK: 023004069

BLK: 023004070

BLK: 023004071

BLK: 023004072

BLK: 023004073

BLK: 023004074

BLK: 023004075

BLK: 023004076

BLK: 023004077

BLK: 023004078

BLK: 023004079

BLK: 023004080

BLK: 023004081

BLK: 023004082

BLK: 023004083

BLK: 023004084

BLK: 023004085

BLK: 023004105

BLK: 023004106

BLK: 023004107

BLK: 023004108

BLK: 023004109

BLK: 023004110

BLK: 023004111

BLK: 023004112

VTD: 45 Total 481

VTD: 46 781

VTD: 48 1,454

VTD: 49 920

Comanche County Total in Senate District 31 44,220

Cotton County 6,614

Grady County (Part)

VTD: 10 21

VTD: 11 28

VTD: 23 (Part)

BLK: 006005042

VTD: 23 Total 16

VTD: 32 988

VTD: 33 (Part)

BLK: 006003032

BLK: 006003033

BLK: 006003057

BLK: 006003058

BLK: 006003061

BLK: 006003062

BLK: 006003063

BLK: 006003071

BLK: 006003072

BLK: 006003073

BLK: 006003076

BLK: 006003077

BLK: 006003078

BLK: 006003079

BLK: 006003999

BLK: 006004003

BLK: 006004004

BLK: 006004005

BLK: 006004006

BLK: 006004007

BLK: 006004008

BLK: 006004009

BLK: 006004010

BLK: 006004011

BLK: 006004012

BLK: 006004013

BLK: 006004014

BLK: 006004015

BLK: 006004016

BLK: 006004017

BLK: 006004018

BLK: 006004019

BLK: 006004020

BLK: 006004021

BLK: 006004022

BLK: 006004025

BLK: 006004026

BLK: 006004027

BLK: 006004028

BLK: 006004029

BLK: 006004030

BLK: 006004031

BLK: 006004032

BLK: 006004996

BLK: 006004997

BLK: 006004998

BLK: 006004999

VTD: 33 Total 397

VTD: 34 824

VTD: 36 2,369

VTD: 42 529

Grady County Total in Senate District 31 5,172

Jefferson County 6,818

Stephens County (Part)

VTD: 1 (Part)

BLK: 002003000

BLK: 002003001

BLK: 002003002

BLK: 002003003

BLK: 002003004

BLK: 002003005

BLK: 002003006

BLK: 004001001

BLK: 004001002

BLK: 004001003

BLK: 004001004

BLK: 004001005

BLK: 004001006

BLK: 004001007

BLK: 004001008

BLK: 004001009

VTD: 1 Total 723

VTD: 31 1,190

VTD: 32 1,105

VTD: 33 1,474

VTD: 34 1,143

VTD: 50 1,128

VTD: 51 955

VTD: 52 1,033

VTD: 53 (Part)

BLK: 004001000

BLK: 008001023

BLK: 008001026

BLK: 008001027

BLK: 008001028

BLK: 008001029

BLK: 008001030

BLK: 008001031

BLK: 008001056

BLK: 008001057

BLK: 008001998

BLK: 008002000

BLK: 008002001

BLK: 008002002

BLK: 008002003

BLK: 008002004

BLK: 008002005

BLK: 008002006

BLK: 008002007

BLK: 008002008

BLK: 008002009

BLK: 008002010

BLK: 008002011

BLK: 008002012

BLK: 008002013

BLK: 008002014

BLK: 008002015

BLK: 008002016

BLK: 008002017

BLK: 008002018

BLK: 008002019

BLK: 008002020

BLK: 008002021

BLK: 008002022

BLK: 008002023

BLK: 008002024

BLK: 008002025

BLK: 008002026

BLK: 008002027

BLK: 008002028

BLK: 008002029

BLK: 008002030

BLK: 008002031

BLK: 008002032

BLK: 008002033

BLK: 008002034

BLK: 008002035

BLK: 008002036

BLK: 008002037

BLK: 008002038

BLK: 008002039

BLK: 008002040

BLK: 008002041

BLK: 008002042

BLK: 008002059

BLK: 008002064

BLK: 008002065

BLK: 008002066

BLK: 008002067

BLK: 008002068

BLK: 008002069

BLK: 008002070

BLK: 008002071

BLK: 008002072

BLK: 008002073

BLK: 008002074

BLK: 008002075

BLK: 008002076

BLK: 008002224

BLK: 008002988

BLK: 008002989

BLK: 008002990

BLK: 008002991

BLK: 008002992

BLK: 008002993

BLK: 008002994

BLK: 008002995

BLK: 008002996

BLK: 008002997

BLK: 008002998

BLK: 008002999

VTD: 53 Total 829

Stephens County Total in Senate District 31 9,580

SENATE DISTRICT 31 TOTAL 72,404

SENATE DISTRICT 32

Comanche County (Part)

VTD: 1 4,335

VTD: 10 (Part)

BLK: 005014000

VTD: 10 Total 4

VTD: 13 12,350

VTD: 15 4,617

VTD: 16 2,583

VTD: 17 3,337

VTD: 19 2,075

VTD: 2 4,402

VTD: 20 3,951

VTD: 21 2,482

VTD: 3 3,030

VTD: 35 943

VTD: 36 529

VTD: 37 568

VTD: 4 1,299

VTD: 41 1,165

VTD: 42 4,785

VTD: 45 (Part)

BLK: 023004018

BLK: 023004019

BLK: 023004038

VTD: 45 Total 35

VTD: 50 3,447

VTD: 51 1,785

VTD: 7 4,834

VTD: 8 3,488

VTD: 9 4,732

Comanche County Total in Senate District 32 70,776

SENATE DISTRICT 32 TOTAL 70,776

SENATE DISTRICT 33

Tulsa County (Part)

VTD: 106 2,067

VTD: 127 (Part)

BLK: 022001048

BLK: 022001057

BLK: 022001058

BLK: 022001059

BLK: 022001060

BLK: 022001061

BLK: 023001082

BLK: 023001083

BLK: 023001084

BLK: 023001085

BLK: 023001086

BLK: 023001087

VTD: 127 Total 341

VTD: 139 1,841

VTD: 140 (Part)

BLK: 046001001

BLK: 046001002

BLK: 046001005

BLK: 046001006

BLK: 046001007

BLK: 046001008

BLK: 046001009

BLK: 046001016

BLK: 046001017

BLK: 046001998

BLK: 046002004

BLK: 046002005

BLK: 046002006

BLK: 046002007

BLK: 046002008

BLK: 046002009

BLK: 046003000

BLK: 046003001

BLK: 046003002

BLK: 046003003

BLK: 046003004

BLK: 046003005

BLK: 046003006

BLK: 046003008

BLK: 046003009

BLK: 046003010

BLK: 046003011

BLK: 049001000

BLK: 049001001

BLK: 049001002

BLK: 049001003

BLK: 049001004

BLK: 049001005

BLK: 049001006

BLK: 049001007

BLK: 049001008

BLK: 049001009

BLK: 049001010

BLK: 049001011

BLK: 049001012

BLK: 049001013

BLK: 049001014

BLK: 049001015

BLK: 049001016

BLK: 049001017

BLK: 049001018

BLK: 049001019

BLK: 049001020

BLK: 049001021

BLK: 049001022

BLK: 049001023

BLK: 049001024

BLK: 049001025

BLK: 049001026

BLK: 049001027

BLK: 049001028

BLK: 049001029

BLK: 049001030

BLK: 049001031

BLK: 049001032

BLK: 049001033

BLK: 049001034

BLK: 049001035

BLK: 049001036

BLK: 049001037

BLK: 049001038

BLK: 049001039

BLK: 049001040

BLK: 049001041

BLK: 049001042

BLK: 049001043

BLK: 049001044

BLK: 049001045

BLK: 049001046

BLK: 049001047

BLK: 049001048

BLK: 049001049

BLK: 049001050

BLK: 049001051

BLK: 049001052

BLK: 049001053

BLK: 049001054

BLK: 049001055

BLK: 049001056

BLK: 049001057

BLK: 049001058

BLK: 049001059

BLK: 049001060

BLK: 049001061

BLK: 049001062

BLK: 049001063

BLK: 049001064

BLK: 049001065

BLK: 049001066

BLK: 049001067

BLK: 049001068

BLK: 049001069

BLK: 049001070

BLK: 049001071

BLK: 049001072

BLK: 049001997

BLK: 049001998

BLK: 049001999

VTD: 140 Total 3,397

VTD: 141 2,184

VTD: 142 (Part)

BLK: 048002007

BLK: 048002008

BLK: 048002009

BLK: 048002010

BLK: 048002011

BLK: 048002012

BLK: 048002013

BLK: 048002014

BLK: 048002020

BLK: 048002021

BLK: 048002022

BLK: 048002031

BLK: 048003000

BLK: 048003001

BLK: 048003002

BLK: 048003003

BLK: 048003004

BLK: 048003005

BLK: 048003006

BLK: 048003007

BLK: 048003012

BLK: 048003013

BLK: 048003014

BLK: 048003015

BLK: 048003016

BLK: 048003017

BLK: 048003018

BLK: 048004000

BLK: 048004001

BLK: 048004002

BLK: 048004003

BLK: 048004004

BLK: 048004005

BLK: 048004006

BLK: 048004007

BLK: 048004008

BLK: 048004009

BLK: 048004010

BLK: 048004011

BLK: 048004012

BLK: 048004013

BLK: 048004014

BLK: 048004015

VTD: 142 Total 1,995

VTD: 147 2,601

VTD: 148 2,749

VTD: 149 3,322

VTD: 156 (Part)

BLK: 043011000

BLK: 043011001

BLK: 043011002

BLK: 043011003

BLK: 043011004

BLK: 043011005

BLK: 043011006

BLK: 043011007

BLK: 043011008

BLK: 043011009

BLK: 043011010

BLK: 043011011

BLK: 043011012

BLK: 043011013

BLK: 043011014

BLK: 043011015

BLK: 043011016

BLK: 043011017

BLK: 043011018

BLK: 043011023

BLK: 043011024

VTD: 156 Total 812

VTD: 158 146

VTD: 159 (Part)

BLK: 023001066

BLK: 023001079

BLK: 023001088

VTD: 159 Total 66

VTD: 18 (Part)

BLK: 020001015

VTD: 18 Total 32

VTD: 25 2,773

VTD: 26 2,300

VTD: 31 (Part)

BLK: 023001080

BLK: 023001081

VTD: 31 Total 174

VTD: 32 (Part)

BLK: 021002007

BLK: 021003000

BLK: 021003001

BLK: 021003002

BLK: 021003003

BLK: 021003004

BLK: 021003017

BLK: 021003018

BLK: 021003019

VTD: 32 Total 314

VTD: 33 2,270

VTD: 34 1,893

VTD: 35 1,956

VTD: 36 1,124

VTD: 37 1,571

VTD: 46 1,636

VTD: 47 1,861

VTD: 48 2,180

VTD: 49 1,517

VTD: 50 2,134

VTD: 51 1,821

VTD: 52 2,267

VTD: 53 1,392

VTD: 54 1,379

VTD: 55 1,931

VTD: 56 3,733

VTD: 57 1,153

VTD: 61 1,647

VTD: 62 998

VTD: 63 1,596

VTD: 64 2,027

VTD: 65 (Part)

BLK: 043012000

BLK: 043012001

BLK: 043012002

BLK: 043012003

BLK: 043012004

BLK: 043012005

BLK: 043012006

BLK: 043012007

BLK: 043012008

BLK: 043012009

BLK: 043012010

BLK: 043012011

BLK: 043012012

BLK: 043012013

BLK: 043012014

BLK: 043012015

BLK: 043012016

BLK: 043012017

BLK: 043012021

VTD: 65 Total 789

VTD: 70 (Part)

BLK: 042002017

BLK: 042003000

BLK: 042003001

BLK: 042003002

BLK: 042003003

BLK: 042003004

BLK: 042003005

BLK: 042003006

BLK: 042003007

BLK: 042003008

BLK: 042003009

BLK: 042003010

BLK: 042003011

BLK: 042003012

BLK: 042003013

BLK: 042003014

BLK: 042003015

BLK: 042003021

BLK: 042003022

BLK: 042003023

BLK: 042003028

VTD: 70 Total 818

VTD: 71 1,847

VTD: 75 1,474

VTD: 857 1,086

VTD: 871 2,145

Tulsa County Total in Senate District 33 73,359

SENATE DISTRICT 33 TOTAL 73,359

SENATE DISTRICT 34

Rogers County (Part)

VTD: 10 3,484

VTD: 128 (Part)

BLK: 504091006

BLK: 504091007

BLK: 504091008

BLK: 504091009

BLK: 504091010

BLK: 504091011

BLK: 504091012

BLK: 504091013

BLK: 504091014

BLK: 504091015

BLK: 504091067

BLK: 504091068

BLK: 504091069

BLK: 504091070

BLK: 504091071

BLK: 504091072

BLK: 504091073

BLK: 506031998

VTD: 128 Total 949

VTD: 130 2,011

VTD: 24 (Part)

BLK: 508011050

VTD: 24 Total 0

VTD: 25 91

VTD: 28 2,364

VTD: 29 (Part)

BLK: 504031000

BLK: 504031001

BLK: 504031002

BLK: 504031003

BLK: 504031004

BLK: 504031005

BLK: 504031006

BLK: 504031007

BLK: 504031008

BLK: 504031009

BLK: 504031010

BLK: 504031011

BLK: 504031012

BLK: 504031013

BLK: 504031014

BLK: 504031015

BLK: 504031016

BLK: 504031017

BLK: 504031018

BLK: 504031019

BLK: 504031020

BLK: 504031021

BLK: 504031022

BLK: 504031023

BLK: 504031024

BLK: 504031079

BLK: 504031080

BLK: 504031081

BLK: 504031082

BLK: 504031083

BLK: 504031084

BLK: 504031085

BLK: 504031086

BLK: 504031087

BLK: 504031088

BLK: 504031089

BLK: 504031090

BLK: 504031091

BLK: 504031092

BLK: 504031093

BLK: 504031113

BLK: 504031114

BLK: 504031115

BLK: 504031116

BLK: 504031117

BLK: 504031118

BLK: 504031119

BLK: 504031120

BLK: 504031121

BLK: 504031122

BLK: 504031123

BLK: 504031124

BLK: 504031125

BLK: 504031126

BLK: 504031127

BLK: 504031128

BLK: 504031129

BLK: 504031130

BLK: 504031131

BLK: 504031132

BLK: 504031133

BLK: 504031134

BLK: 504031135

BLK: 504031136

BLK: 504031137

BLK: 504031138

BLK: 504031139

BLK: 504031140

BLK: 504031141

BLK: 504031142

BLK: 504031143

BLK: 504031144

BLK: 504031145

BLK: 504031146

BLK: 504031147

BLK: 504031148

BLK: 504031149

BLK: 504031150

BLK: 504031151

BLK: 504031152

BLK: 504031153

BLK: 504031154

BLK: 504031996

BLK: 504031997

BLK: 504031998

BLK: 504031999

BLK: 504051000

BLK: 504051001

BLK: 504051002

BLK: 504051003

BLK: 504051004

BLK: 504051005

BLK: 504051006

BLK: 504051007

BLK: 504051008

BLK: 504051009

BLK: 504051010

BLK: 504051011

BLK: 504051012

BLK: 504051013

BLK: 504051014

BLK: 504051015

BLK: 504051016

BLK: 504051017

BLK: 504051018

BLK: 504051019

BLK: 504051020

BLK: 504051021

BLK: 504051022

BLK: 504051023

BLK: 504051024

BLK: 504051025

BLK: 504051026

BLK: 504051027

BLK: 504051028

BLK: 504051029

BLK: 504051030

BLK: 504051031

BLK: 504051032

BLK: 504051033

BLK: 504051034

BLK: 504051035

BLK: 504051036

BLK: 504051037

BLK: 504051038

BLK: 504051039

BLK: 504051040

BLK: 504051041

BLK: 504051042

BLK: 504051043

BLK: 504051044

BLK: 504051045

BLK: 504051046

BLK: 504051047

BLK: 504051048

BLK: 504051049

BLK: 504051050

BLK: 504051051

BLK: 504051052

BLK: 504051054

BLK: 504051055

BLK: 504051056

BLK: 504051057

BLK: 504051058

BLK: 504051059

BLK: 504051060

BLK: 504051061

BLK: 504051062

BLK: 504051063

BLK: 504051064

BLK: 504051065

BLK: 504051069

BLK: 504051080

BLK: 504051081

BLK: 504051082

BLK: 504051083

BLK: 504051084

BLK: 504051085

BLK: 504051086

BLK: 504051087

BLK: 504051088

BLK: 504051089

BLK: 504051090

BLK: 504051091

BLK: 504051092

BLK: 504051093

BLK: 504051094

BLK: 504051095

BLK: 504051998

VTD: 29 Total 3,421

VTD: 30 2,128

VTD: 31 3,011

Rogers County Total in Senate District 34 17,459

Tulsa County (Part)

VTD: 131 83

VTD: 22 3

VTD: 23 1,917

VTD: 24 2,797

VTD: 27 2,378

VTD: 28 2,349

VTD: 29 2,171

VTD: 38 1,689

VTD: 39 1,960

VTD: 40 1,543

VTD: 41 2,875

VTD: 501 2,132

VTD: 502 3,019

VTD: 503 2,249

VTD: 551 (Part)

BLK: 058041103

BLK: 058041106

BLK: 058041107

BLK: 058041108

BLK: 058041126

BLK: 091041000

BLK: 091041001

BLK: 091041002

BLK: 091041003

BLK: 091041004

BLK: 091041005

BLK: 091041006

BLK: 091041007

BLK: 091041008

BLK: 091041009

BLK: 091041010

BLK: 091041011

BLK: 091041012

BLK: 091041013

BLK: 091041014

BLK: 091041015

BLK: 091041016

BLK: 091041017

BLK: 091041018

BLK: 091041019

BLK: 091041020

BLK: 091041021

BLK: 091041022

BLK: 091041023

BLK: 091041024

BLK: 091041025

BLK: 091041026

BLK: 091041027

BLK: 091041028

BLK: 091041029

BLK: 091041030

BLK: 091041031

BLK: 091041032

BLK: 091041033

BLK: 091042011

BLK: 091042012

VTD: 551 Total 1,071

VTD: 552 (Part)

BLK: 056001080

BLK: 091011000

BLK: 091011001

BLK: 091012000

BLK: 091012001

BLK: 091012002

BLK: 091012003

BLK: 091012004

BLK: 091012005

BLK: 091012006

BLK: 091012007

BLK: 091012008

BLK: 091012009

BLK: 091012010

BLK: 091012011

BLK: 091012012

BLK: 091012013

BLK: 091012014

VTD: 552 Total 372

VTD: 553 1,347

VTD: 554 (Part)

BLK: 056001000

BLK: 056001001

BLK: 056001002

BLK: 056001003

BLK: 056001004

BLK: 056001005

BLK: 056001006

BLK: 056002000

BLK: 056002001

BLK: 056002002

BLK: 056002003

BLK: 056002004

BLK: 056002005

BLK: 056002006

BLK: 056002007

BLK: 056002008

BLK: 056002009

BLK: 056002010

BLK: 056002011

BLK: 056002012

BLK: 056002013

BLK: 056002014

BLK: 056002015

BLK: 056002016

BLK: 056002017

BLK: 056002018

BLK: 056002019

BLK: 056002020

BLK: 056002021

BLK: 056002022

BLK: 056002023

BLK: 056002024

BLK: 056002025

BLK: 056002026

BLK: 056002027

BLK: 056002028

BLK: 056002029

BLK: 056002030

BLK: 056002031

BLK: 056002032

BLK: 056002033

BLK: 056002034

BLK: 056002035

BLK: 056002036

BLK: 056002037

BLK: 056002038

BLK: 056002039

BLK: 056002040

BLK: 056002041

BLK: 056002042

BLK: 056002043

BLK: 056002044

BLK: 056002045

BLK: 056002046

BLK: 056002047

BLK: 056002048

BLK: 056002049

BLK: 056002050

BLK: 056002051

BLK: 056002052

BLK: 056002053

BLK: 056002054

BLK: 056002055

BLK: 056002056

BLK: 056002057

BLK: 056002058

BLK: 056002059

BLK: 056002060

BLK: 056002061

BLK: 056002062

BLK: 056002063

BLK: 056002064

BLK: 056002065

BLK: 056002066

BLK: 056002067

BLK: 056002068

BLK: 056002069

BLK: 056002070

BLK: 056002996

BLK: 056002997

BLK: 056002998

BLK: 056002999

VTD: 554 Total 1,335

VTD: 750 2,314

VTD: 751 3,947

VTD: 752 2,838

VTD: 753 2,722

VTD: 754 5,057

VTD: 755 4,720

VTD: 756 377

VTD: 757 2

VTD: 8 (Part)

BLK: 111001004

BLK: 111001005

BLK: 111001006

BLK: 111001007

BLK: 111001044

BLK: 111001045

BLK: 111001046

BLK: 111001047

BLK: 111001048

BLK: 111001049

BLK: 111001107

BLK: 111001116

BLK: 111001117

BLK: 111001999

VTD: 8 Total 40

VTD: 900 (Part)

BLK: 054001018

BLK: 054001019

BLK: 054001020

BLK: 054001021

BLK: 054001031

BLK: 054001032

BLK: 054003024

BLK: 054003025

BLK: 054003026

BLK: 054003027

BLK: 054003028

BLK: 054003029

BLK: 054003030

BLK: 054003031

BLK: 054003032

BLK: 054003033

BLK: 054003034

BLK: 054003035

BLK: 054003036

BLK: 054003037

BLK: 054003038

BLK: 054003039

BLK: 054003040

BLK: 054003041

BLK: 054003997

BLK: 054003998

BLK: 054003999

BLK: 055001019

BLK: 055001020

BLK: 055001021

VTD: 900 Total 139

Tulsa County Total in Senate District 34 53,446

SENATE DISTRICT 34 TOTAL 70,905

SENATE DISTRICT 35

Tulsa County (Part)

VTD: 107 2,475

VTD: 108 2,177

VTD: 110 1,654

VTD: 111 2,425

VTD: 112 3,088

VTD: 113 (Part)

BLK: 076102015

BLK: 076252002

BLK: 076252003

BLK: 076252004

BLK: 076252005

BLK: 076252006

BLK: 076253000

BLK: 076253001

BLK: 076253002

BLK: 076253003

BLK: 076253004

BLK: 076253005

BLK: 076253006

BLK: 076253007

BLK: 076253008

BLK: 076253009

BLK: 076253010

BLK: 076253011

BLK: 076253012

BLK: 076253013

BLK: 076253014

BLK: 076253015

BLK: 076253016

BLK: 076253017

BLK: 076253018

BLK: 076253019

BLK: 076253020

BLK: 076341012

BLK: 076341013

BLK: 076341014

BLK: 076341015

BLK: 076341016

BLK: 076341017

BLK: 076341018

BLK: 076341019

BLK: 076341021

BLK: 076341040

BLK: 076341041

BLK: 076341042

BLK: 076341043

BLK: 076341044

BLK: 076341045

BLK: 076341997

BLK: 076341998

BLK: 076381039

BLK: 076381040

VTD: 113 Total 2,708

VTD: 114 1,482

VTD: 115 1,374

VTD: 116 1,669

VTD: 117 3,215

VTD: 119 1,357

VTD: 120 1,337

VTD: 121 2,203

VTD: 123 2,457

VTD: 124 2,108

VTD: 153 (Part)

BLK: 076094000

BLK: 076094001

BLK: 076094002

BLK: 076094003

BLK: 076094004

BLK: 076094006

BLK: 076101000

BLK: 076101001

BLK: 076101002

BLK: 076101003

BLK: 076101004

BLK: 076101005

BLK: 076101010

BLK: 076101011

BLK: 076101013

BLK: 076101014

BLK: 076101999

BLK: 076102002

BLK: 076102003

BLK: 076102004

BLK: 076102006

BLK: 076102007

BLK: 076102008

BLK: 076102999

VTD: 153 Total 2,981

VTD: 156 (Part)

BLK: 043011019

BLK: 043011020

BLK: 043011021

BLK: 043011022

BLK: 043011025

BLK: 043011026

BLK: 043011027

BLK: 043011028

BLK: 043011029

BLK: 043011030

BLK: 043011031

BLK: 043011032

BLK: 043011033

BLK: 043011034

BLK: 043011035

VTD: 156 Total 288

VTD: 162 2,325

VTD: 163 1,728

VTD: 164 954

VTD: 165 1,291

VTD: 167 (Part)

BLK: 076381000

BLK: 076381001

BLK: 076381002

BLK: 076381003

BLK: 076381004

BLK: 076381005

BLK: 076381006

BLK: 076381007

BLK: 076381008

BLK: 076381009

BLK: 076381010

BLK: 076381011

BLK: 076381012

BLK: 076381013

BLK: 076381014

BLK: 076381015

BLK: 076381016

BLK: 076381017

BLK: 076381018

BLK: 076381019

BLK: 076381020

BLK: 076381021

BLK: 076381022

BLK: 076381023

BLK: 076381024

BLK: 076381025

BLK: 076381026

BLK: 076381027

BLK: 076381028

BLK: 076381029

BLK: 076381030

BLK: 076381031

BLK: 076381032

BLK: 076381038

BLK: 076381048

VTD: 167 Total 2,323

VTD: 171 168

VTD: 172 67

VTD: 174 3,505

VTD: 176 1,442

VTD: 65 (Part)

BLK: 043012018

BLK: 043012019

BLK: 043012020

BLK: 043012022

BLK: 043012023

BLK: 043012024

BLK: 043012025

BLK: 043012026

BLK: 043012027

BLK: 043012028

BLK: 043012029

VTD: 65 Total 468

VTD: 66 1,554

VTD: 67 1,644

VTD: 68 1,441

VTD: 69 2,608

VTD: 70 (Part)

BLK: 042003016

BLK: 042003017

BLK: 042003018

BLK: 042003019

BLK: 042003020

BLK: 042003024

BLK: 042003025

BLK: 042003026

BLK: 042003027

BLK: 042003029

BLK: 042003030

BLK: 042003031

BLK: 042003032

VTD: 70 Total 454

VTD: 72 1,547

VTD: 73 825

VTD: 74 1,922

VTD: 76 1,826

VTD: 77 (Part)

BLK: 053001003

BLK: 053001004

BLK: 053001005

BLK: 053001010

BLK: 053001011

BLK: 053002005

BLK: 053002006

BLK: 053002007

BLK: 053002008

BLK: 053003002

BLK: 053003003

BLK: 053003008

BLK: 053005000

BLK: 053005001

BLK: 053005007

BLK: 053005008

BLK: 053005009

BLK: 053006000

BLK: 053006001

BLK: 053006002

BLK: 053006003

BLK: 053006004

BLK: 053006005

BLK: 053006006

BLK: 053006007

BLK: 053006008

BLK: 053006009

BLK: 053006010

BLK: 053006011

BLK: 053006012

BLK: 053006013

BLK: 053006014

BLK: 053006015

BLK: 053006016

BLK: 053006017

VTD: 77 Total 1,398

VTD: 80 1,961

VTD: 81 1,702

VTD: 83 1,828

VTD: 84 1,373

VTD: 85 1,725

Tulsa County Total in Senate District 35 73,077

SENATE DISTRICT 35 TOTAL 73,077

SENATE DISTRICT 37

Tulsa County (Part)

VTD: 109 2,456

VTD: 113 (Part)

BLK: 067031977

BLK: 067031978

BLK: 067031982

BLK: 067031983

BLK: 067031990

BLK: 067031991

BLK: 067031992

BLK: 067031995

BLK: 067031996

BLK: 067031999

BLK: 076102997

BLK: 076253997

BLK: 076253999

BLK: 076341020

BLK: 076341996

BLK: 076341999

BLK: 076381999

VTD: 113 Total 0

VTD: 140 (Part)

BLK: 046003007

VTD: 140 Total 0

VTD: 142 (Part)

BLK: 048002015

BLK: 048002016

BLK: 048002017

BLK: 048002018

BLK: 048002019

BLK: 048002032

BLK: 048003008

BLK: 048003009

BLK: 048003010

BLK: 048003011

BLK: 048003019

BLK: 048003020

BLK: 048003021

BLK: 048003022

BLK: 048003023

BLK: 048003024

BLK: 048003025

BLK: 048003026

VTD: 142 Total 372

VTD: 143 1,983

VTD: 144 3,137

VTD: 145 2,309

VTD: 146 3,116

VTD: 153 (Part)

BLK: 076101006

BLK: 076101007

BLK: 076101015

BLK: 076101994

BLK: 076101997

BLK: 076101998

VTD: 153 Total 389

VTD: 161 2,438

VTD: 167 (Part)

BLK: 076371034

BLK: 076371035

BLK: 076371036

BLK: 076371037

BLK: 076371038

BLK: 076371039

BLK: 076371040

BLK: 076371041

BLK: 076371042

BLK: 076371043

BLK: 076371044

BLK: 076371045

BLK: 076371046

BLK: 076371047

BLK: 076371048

BLK: 076371049

BLK: 076371050

BLK: 076371051

BLK: 076371052

BLK: 076371053

BLK: 076371054

BLK: 076371055

BLK: 076371056

BLK: 076381033

BLK: 076381034

BLK: 076381035

VTD: 167 Total 1,721

VTD: 351 (Part)

BLK: 067061000

BLK: 067061001

BLK: 067061002

BLK: 067061040

BLK: 067061041

BLK: 067061042

BLK: 067061043

BLK: 067061044

BLK: 067061045

BLK: 067061046

BLK: 067061047

BLK: 067061048

BLK: 067061049

BLK: 067061050

BLK: 067061051

BLK: 067061052

BLK: 067061053

BLK: 067061054

BLK: 067061055

BLK: 067061056

BLK: 067061057

BLK: 067061058

BLK: 067061059

BLK: 067061060

BLK: 067061061

BLK: 067061065

BLK: 067061066

BLK: 067061067

BLK: 067061068

BLK: 067061069

BLK: 067061070

BLK: 067061071

BLK: 067061072

BLK: 067061073

BLK: 067061074

BLK: 067061075

BLK: 067061076

BLK: 067061980

BLK: 067061981

BLK: 067061982

BLK: 067061983

BLK: 067061996

BLK: 067061997

BLK: 067061998

BLK: 067061999

BLK: 076381988

BLK: 077024000

BLK: 077024001

BLK: 077024002

BLK: 077024007

BLK: 077024012

BLK: 077024013

BLK: 077024014

BLK: 077024015

BLK: 078011000

BLK: 078011001

BLK: 078011002

BLK: 078011003

BLK: 078011004

BLK: 078011005

BLK: 078011006

BLK: 078011007

BLK: 078011008

BLK: 078011009

BLK: 078011010

BLK: 078011011

BLK: 078011012

BLK: 078011013

BLK: 078011014

BLK: 078011015

BLK: 078011016

BLK: 078011017

BLK: 078011018

BLK: 078011019

BLK: 078011020

BLK: 078011021

BLK: 078011022

BLK: 078011023

BLK: 078011024

BLK: 078011025

BLK: 078011026

BLK: 078011027

BLK: 078011028

BLK: 078011029

BLK: 078011030

BLK: 078011031

BLK: 078011032

BLK: 078011033

BLK: 078011034

BLK: 078011035

BLK: 078011036

BLK: 078011037

BLK: 078011038

BLK: 078011039

BLK: 078011040

BLK: 078011041

BLK: 078011042

BLK: 078011043

BLK: 078011998

BLK: 078011999

BLK: 078012000

BLK: 078012001

BLK: 078012002

BLK: 078012003

BLK: 078012004

BLK: 078012005

BLK: 078012006

BLK: 078012007

BLK: 078012008

BLK: 078012009

BLK: 078012010

BLK: 078012011

BLK: 078012012

BLK: 078012013

BLK: 078012014

BLK: 078012015

BLK: 078012016

BLK: 078012017

BLK: 078012018

BLK: 078012019

BLK: 078012020

BLK: 078012021

BLK: 078012022

BLK: 078012023

BLK: 078012024

BLK: 078012025

BLK: 078012026

BLK: 078012027

BLK: 078012028

BLK: 078012029

BLK: 078013019

BLK: 078013020

BLK: 078013021

BLK: 078013022

BLK: 078013023

BLK: 078013024

BLK: 078013025

BLK: 078013026

BLK: 078013027

BLK: 078013028

BLK: 078013029

BLK: 078013030

BLK: 078021000

BLK: 078021001

BLK: 078021002

BLK: 078021003

BLK: 078021004

BLK: 078021005

BLK: 078021006

BLK: 078021007

BLK: 078021008

BLK: 078021009

BLK: 078021010

BLK: 078021011

BLK: 078021012

BLK: 078021013

BLK: 078021014

BLK: 078021015

BLK: 078021016

BLK: 078021017

BLK: 078021018

BLK: 078021019

BLK: 078021020

BLK: 078021021

BLK: 078021022

BLK: 078021023

BLK: 078021024

BLK: 078021025

BLK: 078021026

BLK: 078021027

BLK: 078021028

BLK: 078021029

BLK: 078021030

BLK: 078021031

BLK: 078021032

BLK: 078021033

BLK: 078021034

BLK: 078021998

BLK: 078021999

BLK: 078022087

VTD: 351 Total 4,184

VTD: 352 1,194

VTD: 353 (Part)

BLK: 075162991

BLK: 078013000

BLK: 078013001

BLK: 078013002

BLK: 078013003

BLK: 078013004

BLK: 078013005

BLK: 078013006

BLK: 078013007

BLK: 078013008

BLK: 078013009

BLK: 078013010

BLK: 078013011

BLK: 078013012

BLK: 078013013

BLK: 078013014

BLK: 078013015

BLK: 078013016

BLK: 078013017

BLK: 078013018

BLK: 078013031

BLK: 078013032

BLK: 078013033

BLK: 078013034

BLK: 078013035

BLK: 078013036

BLK: 078013037

BLK: 078013991

BLK: 078013994

BLK: 078013997

BLK: 078013998

BLK: 078022000

BLK: 078022001

BLK: 078022002

BLK: 078022003

BLK: 078022004

BLK: 078022005

BLK: 078022006

BLK: 078022007

BLK: 078022008

BLK: 078022009

BLK: 078022010

BLK: 078022011

BLK: 078022012

BLK: 078022013

BLK: 078022014

BLK: 078022017

BLK: 078022047

BLK: 078022048

BLK: 078022049

BLK: 078022050

BLK: 078022051

BLK: 078022052

BLK: 078022999

VTD: 353 Total 1,097

VTD: 354 (Part)

BLK: 078022033

BLK: 078022034

BLK: 078022036

BLK: 078022073

BLK: 078022074

BLK: 078022075

BLK: 078022080

BLK: 078022081

BLK: 078022082

VTD: 354 Total 404

VTD: 402 2,657

VTD: 403 (Part)

BLK: 075131028

BLK: 075131029

BLK: 075131030

BLK: 075131031

BLK: 075131032

BLK: 075131033

BLK: 075131034

BLK: 075162000

BLK: 075162001

BLK: 075162002

BLK: 075162003

BLK: 075162004

BLK: 075162005

BLK: 075162033

BLK: 075162034

BLK: 075162035

BLK: 075162988

BLK: 075162995

BLK: 075162996

BLK: 075162997

BLK: 075162998

BLK: 075162999

BLK: 075231000

BLK: 075231001

BLK: 075231002

BLK: 075231003

BLK: 075231004

BLK: 075231005

BLK: 075231006

BLK: 075231007

BLK: 075231008

BLK: 075231009

BLK: 075232000

BLK: 075232001

BLK: 075232002

BLK: 075232003

BLK: 075232004

BLK: 075232005

BLK: 075232006

BLK: 075232007

BLK: 075232008

BLK: 075232009

BLK: 075232010

BLK: 075232011

BLK: 075232012

BLK: 075232013

BLK: 075232014

BLK: 075232015

BLK: 075232016

BLK: 075232017

BLK: 075232018

BLK: 075232019

BLK: 075232020

VTD: 403 Total 3,126

VTD: 407 (Part)

BLK: 075132018

BLK: 075132019

BLK: 075132020

BLK: 075132021

BLK: 075132022

BLK: 075132023

BLK: 075132024

BLK: 075132025

BLK: 075132026

BLK: 075132027

BLK: 075132028

BLK: 075132029

BLK: 075132030

BLK: 075132031

BLK: 075132032

BLK: 075132033

BLK: 075132034

BLK: 075132035

BLK: 075132036

BLK: 075132037

BLK: 075132038

BLK: 075132039

BLK: 075132040

BLK: 075132041

BLK: 075132042

BLK: 075132043

BLK: 075132044

BLK: 075132045

BLK: 075132046

BLK: 075132047

BLK: 075132048

BLK: 075132049

BLK: 075162006

BLK: 075162007

BLK: 075162008

BLK: 075162009

BLK: 075162010

BLK: 075162011

BLK: 075162012

BLK: 075162013

BLK: 075162014

BLK: 075162015

BLK: 075162016

BLK: 075162017

BLK: 075162018

BLK: 075162019

BLK: 075162020

BLK: 075162021

BLK: 075162022

BLK: 075162023

BLK: 075162024

BLK: 075162025

BLK: 075162026

BLK: 075162027

BLK: 075162028

BLK: 075162029

BLK: 075162030

BLK: 075162031

BLK: 075162032

BLK: 075162986

BLK: 075162987

BLK: 075162989

BLK: 075162990

BLK: 075162992

BLK: 075162993

BLK: 076242004

BLK: 076242005

BLK: 078013992

BLK: 078013993

VTD: 407 Total 1,719

VTD: 701 3,699

VTD: 702 1,731

VTD: 703 3,039

VTD: 704 59

VTD: 706 (Part)

BLK: 067061062

BLK: 067061063

BLK: 067061064

BLK: 067062082

BLK: 067062125

BLK: 067062126

BLK: 077011000

BLK: 077011001

BLK: 077011002

BLK: 077011003

BLK: 077011004

BLK: 077011005

BLK: 077011006

BLK: 077011007

BLK: 077011008

BLK: 077011009

BLK: 077011010

BLK: 077011011

BLK: 077011012

BLK: 077011013

BLK: 077011014

BLK: 077011015

BLK: 077011016

BLK: 077011017

BLK: 077011018

BLK: 077011019

BLK: 077011020

BLK: 077011021

BLK: 077011022

BLK: 077011023

BLK: 077011024

BLK: 077011025

BLK: 077011026

BLK: 077011027

BLK: 077011028

BLK: 077011029

BLK: 077011030

BLK: 077012000

BLK: 077012001

BLK: 077012002

BLK: 077012003

BLK: 077012007

BLK: 077012008

BLK: 077012009

BLK: 077012015

BLK: 077012016

BLK: 077012017

BLK: 077012018

BLK: 077012019

BLK: 077012020

BLK: 077012021

BLK: 077012022

BLK: 077012023

BLK: 077012024

BLK: 077012025

BLK: 077012026

BLK: 077012027

BLK: 077012028

BLK: 077012029

BLK: 077012030

BLK: 077012031

BLK: 077012032

BLK: 077012034

BLK: 077012035

BLK: 077012036

BLK: 077012037

BLK: 077012038

VTD: 706 Total 4,241

VTD: 801 2,304

VTD: 802 1,886

VTD: 851 2,338

VTD: 852 2,182

VTD: 853 2,558

VTD: 854 2,982

VTD: 855 2,742

VTD: 856 4,083

VTD: 858 836

VTD: 881 3,607

VTD: 882 2,220

Tulsa County Total in Senate District 37 72,809

SENATE DISTRICT 37 TOTAL 72,809

SENATE DISTRICT 38

Beckham County (Part)

VTD: 115 174

VTD: 320 1,073

VTD: 322 446

VTD: 343 354

Beckham County Total in Senate District 38 2,047

Custer County 26,142

Dewey County 4,743

Ellis County 4,075

Greer County (Part)

VTD: 105 (Part)

BLK: 672001000

BLK: 672001001

BLK: 672001002

BLK: 672001003

BLK: 672001004

BLK: 672001005

BLK: 672001006

BLK: 672001007

BLK: 672001008

BLK: 672001009

BLK: 672001010

BLK: 672001125

BLK: 672001126

BLK: 672001132

BLK: 672001133

BLK: 672001134

BLK: 672001135

BLK: 672001136

BLK: 672001137

BLK: 672001138

BLK: 672001139

BLK: 672001140

BLK: 672001141

BLK: 672001142

BLK: 672001143

BLK: 672001144

BLK: 672001145

BLK: 672001146

BLK: 672001147

BLK: 672001148

BLK: 672001149

BLK: 672001150

BLK: 672001151

BLK: 672001152

BLK: 672001165

BLK: 672001166

BLK: 672001167

BLK: 672001168

BLK: 672001172

BLK: 672001173

BLK: 672001174

BLK: 672001175

BLK: 672001176

BLK: 672001177

BLK: 672001178

BLK: 672001179

BLK: 672001180

BLK: 672001181

VTD: 105 Total 91

VTD: 203 (Part)

BLK: 671001247

BLK: 671001248

BLK: 671001249

BLK: 671001250

BLK: 671001251

BLK: 671001254

BLK: 671001255

BLK: 671001256

BLK: 671001257

BLK: 671001258

BLK: 671001259

BLK: 671001260

BLK: 671001261

BLK: 671001262

BLK: 671001263

BLK: 671001264

BLK: 671001265

BLK: 671002114

VTD: 203 Total 60

Greer County Total in Senate District 38 151

Harmon County 3,283

Jackson County (Part)

VTD: 1 6,292

VTD: 10 2,047

VTD: 13 1,933

VTD: 14 2,158

VTD: 16 1,103

VTD: 17 565

VTD: 18 684

VTD: 19 280

VTD: 20 (Part)

BLK: 681001013

BLK: 681001014

BLK: 681001015

BLK: 681001019

BLK: 681001020

BLK: 681001050

BLK: 681001051

BLK: 681001052

BLK: 681001053

BLK: 681001054

BLK: 681001056

BLK: 681001057

BLK: 681001058

VTD: 20 Total 506

VTD: 21 (Part)

BLK: 681002048

BLK: 681002049

BLK: 681002050

BLK: 681002051

BLK: 681002092

BLK: 681002093

BLK: 681002094

BLK: 681002095

BLK: 681002096

BLK: 681002097

BLK: 681002098

BLK: 681002099

BLK: 681002100

BLK: 681002101

BLK: 681002102

BLK: 681002103

BLK: 681002104

BLK: 681002105

BLK: 681002106

BLK: 681002107

BLK: 681002108

BLK: 681002109

BLK: 681002110

BLK: 681002111

BLK: 681002112

BLK: 681002172

BLK: 681002173

BLK: 681002174

BLK: 681002175

BLK: 681002176

BLK: 681002177

BLK: 681002229

BLK: 681002230

BLK: 681002231

VTD: 21 Total 39

VTD: 23 911

VTD: 24 789

VTD: 3 2,179

VTD: 4 913

VTD: 6 2,249

VTD: 7 2,041

VTD: 9 2,107

Jackson County Total in Senate District 38 26,796

Roger Mills County 3,436

SENATE DISTRICT 38 TOTAL 70,673

SENATE DISTRICT 39

Tulsa County (Part)

VTD: 100 (Part)

BLK: 090041000

BLK: 090041001

BLK: 090041002

BLK: 090041003

BLK: 090041004

BLK: 090041005

BLK: 090041006

BLK: 090041007

BLK: 090041008

BLK: 090041009

BLK: 090041010

BLK: 090041011

BLK: 090041012

BLK: 090041013

BLK: 090041014

BLK: 090041015

VTD: 100 Total 2,563

VTD: 103 (Part)

BLK: 090081013

BLK: 090081014

BLK: 090081015

BLK: 090081016

BLK: 090081017

BLK: 090081018

BLK: 090081019

BLK: 090081020

VTD: 103 Total 299

VTD: 125 1,620

VTD: 126 2,331

VTD: 128 2,710

VTD: 129 1,746

VTD: 130 2,673

VTD: 132 1,603

VTD: 133 1,894

VTD: 134 2,115

VTD: 135 (Part)

BLK: 076401000

BLK: 076401001

BLK: 076401002

BLK: 076401003

BLK: 076401004

BLK: 076401005

BLK: 076401006

BLK: 076401007

BLK: 076401008

BLK: 076401009

BLK: 076401010

BLK: 076401011

BLK: 076401012

VTD: 135 Total 1,370

VTD: 136 3,013

VTD: 137 2,184

VTD: 151 (Part)

BLK: 076181007

BLK: 076181008

BLK: 076181009

BLK: 076181010

BLK: 076182000

BLK: 076182001

BLK: 076182002

BLK: 076182003

BLK: 076182004

BLK: 076182005

BLK: 076182006

BLK: 076182007

BLK: 076182008

BLK: 076182009

BLK: 076182010

BLK: 076182011

BLK: 076182012

BLK: 076182013

BLK: 076182014

BLK: 076182015

BLK: 076182016

BLK: 076182017

BLK: 076182018

BLK: 076182019

BLK: 076182020

BLK: 076182021

BLK: 076182022

BLK: 076182023

BLK: 076182024

BLK: 076182025

BLK: 076182026

BLK: 076182027

BLK: 076182028

VTD: 151 Total 3,415

VTD: 152 3,185

VTD: 157 2,072

VTD: 168 1,959

VTD: 169 2,864

VTD: 173 133

VTD: 77 (Part)

BLK: 053004004

BLK: 053005002

BLK: 053005003

BLK: 053005004

BLK: 053005005

BLK: 053005006

BLK: 053005010

BLK: 053005011

BLK: 053005012

BLK: 053005013

VTD: 77 Total 596

VTD: 78 1,187

VTD: 79 1,541

VTD: 82 2,500

VTD: 86 2,374

VTD: 87 2,003

VTD: 88 856

VTD: 89 952

VTD: 90 3,128

VTD: 91 937

VTD: 92 2,153

VTD: 93 1,113

VTD: 94 1,873

VTD: 95 1,986

VTD: 96 1,913

VTD: 97 3,968

VTD: 98 2,035

VTD: 99 2,299

Tulsa County Total in Senate District 39 73,163

SENATE DISTRICT 39 TOTAL 73,163

SENATE DISTRICT 40

Oklahoma County (Part)

VTD: 100 (Part)

BLK: 001001009

BLK: 001001010

BLK: 001001011

BLK: 001001012

BLK: 001001013

BLK: 001001014

BLK: 001001016

BLK: 065031015

BLK: 065031016

VTD: 100 Total 26

VTD: 102 3,772

VTD: 105 4,127

VTD: 110 (Part)

BLK: 063033026

BLK: 063033027

VTD: 110 Total 118

VTD: 111 (Part)

BLK: 063032015

BLK: 063032016

BLK: 063032017

BLK: 063032018

BLK: 063032019

BLK: 063032030

BLK: 063033002

BLK: 063033008

BLK: 063033009

BLK: 063033010

BLK: 063033011

BLK: 063033012

BLK: 063033013

BLK: 063033014

BLK: 063033015

BLK: 063033016

BLK: 063033017

BLK: 063033018

BLK: 063033019

VTD: 111 Total 495

VTD: 132 1,223

VTD: 134 (Part)

BLK: 069151002

BLK: 069151003

VTD: 134 Total 482

VTD: 141 1,050

VTD: 183 3,751

VTD: 184 2,201

VTD: 185 1,506

VTD: 187 (Part)

BLK: 066061000

BLK: 066061001

BLK: 066061002

BLK: 066061003

BLK: 066061004

BLK: 066061005

BLK: 066061006

BLK: 066061007

BLK: 066061008

BLK: 066061009

BLK: 066061010

BLK: 066061011

BLK: 066081020

VTD: 187 Total 750

VTD: 188 1,461

VTD: 2 450

VTD: 207 (Part)

BLK: 083072000

BLK: 083072001

BLK: 083072002

BLK: 083072003

BLK: 083072004

VTD: 207 Total 415

VTD: 208 (Part)

BLK: 083071000

BLK: 083071001

BLK: 083071002

BLK: 083071003

BLK: 083071004

BLK: 083071005

BLK: 083071006

BLK: 083071007

BLK: 083071008

BLK: 083071009

BLK: 083071010

BLK: 083071011

BLK: 083071012

BLK: 083071013

BLK: 083071014

BLK: 083074002

BLK: 083074003

BLK: 083074004

BLK: 083074005

BLK: 083074006

BLK: 083074007

BLK: 083074008

BLK: 083074009

BLK: 083074010

BLK: 083075000

BLK: 083075001

BLK: 083075002

BLK: 083075003

BLK: 083075004

BLK: 083075005

BLK: 083075006

VTD: 208 Total 2,063

VTD: 231 (Part)

BLK: 066071002

BLK: 066071003

BLK: 066071004

BLK: 066071005

BLK: 066072000

BLK: 066072001

BLK: 066072002

BLK: 066072003

BLK: 066072004

BLK: 066072005

BLK: 066072006

BLK: 066072007

BLK: 066072008

BLK: 066072009

BLK: 066072010

BLK: 066072011

VTD: 231 Total 1,532

VTD: 232 3,200

VTD: 233 2,575

VTD: 243 918

VTD: 250 2,400

VTD: 251 1,420

VTD: 252 1,787

VTD: 253 2,286

VTD: 254 900

VTD: 257 2,256

VTD: 258 (Part)

BLK: 067063011

BLK: 067064008

BLK: 067064009

BLK: 067064010

BLK: 067064011

BLK: 067064012

BLK: 067064013

BLK: 067064014

BLK: 067064015

BLK: 068032000

BLK: 068032008

BLK: 068032009

BLK: 068041000

BLK: 068041001

BLK: 068041002

BLK: 068041003

BLK: 068041004

BLK: 068041005

BLK: 068041006

BLK: 068041007

BLK: 068041008

BLK: 068041009

BLK: 068041010

BLK: 068041011

BLK: 068041012

BLK: 068043000

BLK: 068043001

BLK: 068043002

BLK: 068043007

BLK: 068043008

BLK: 068043009

BLK: 068043010

BLK: 068043011

BLK: 068043013

BLK: 068043014

BLK: 068043015

BLK: 068043016

BLK: 068043017

BLK: 068043018

BLK: 068043019

BLK: 068043020

BLK: 068045000

BLK: 068045001

BLK: 068045002

BLK: 068045003

BLK: 068045004

BLK: 068045005

BLK: 068045007

BLK: 068045008

BLK: 068045009

BLK: 068045010

BLK: 068045011

BLK: 068045012

VTD: 258 Total 2,304

VTD: 263 1,213

VTD: 4 (Part)

BLK: 067023000

BLK: 067023001

BLK: 067023002

BLK: 067023003

BLK: 067023004

BLK: 067023005

BLK: 067023006

BLK: 067023007

BLK: 067023008

BLK: 067025005

BLK: 068011000

BLK: 068011001

BLK: 068011002

BLK: 068011003

BLK: 068011004

BLK: 068011005

BLK: 068011006

BLK: 068011007

BLK: 068012000

BLK: 068012001

BLK: 068012002

BLK: 068012003

BLK: 068012004

BLK: 068012005

BLK: 068013000

BLK: 068013001

BLK: 068013002

BLK: 068013003

BLK: 068013004

BLK: 068013005

BLK: 068013006

BLK: 068013007

BLK: 068013008

BLK: 068013009

BLK: 068013010

BLK: 068013011

BLK: 068014000

BLK: 068014001

BLK: 068014002

BLK: 068014003

BLK: 068014004

BLK: 068014005

BLK: 068014006

BLK: 068014007

BLK: 068022000

BLK: 068022001

BLK: 068022002

BLK: 068022003

BLK: 068023000

BLK: 068023001

BLK: 068023002

BLK: 068023003

BLK: 068023004

BLK: 068023005

BLK: 068023006

BLK: 068023007

BLK: 068023008

BLK: 068023009

BLK: 068023010

BLK: 068023011

BLK: 068023012

BLK: 068023013

BLK: 068023014

BLK: 068023015

BLK: 068023016

BLK: 068023017

BLK: 068023018

BLK: 068023019

BLK: 068032001

BLK: 068032002

BLK: 068032003

BLK: 068032006

BLK: 068032007

VTD: 4 Total 4,133

VTD: 79 864

VTD: 80 2,354

VTD: 81 829

VTD: 85 1,272

VTD: 86 4,097

VTD: 87 1,582

VTD: 88 2,515

VTD: 91 (Part)

BLK: 009001000

BLK: 009001001

BLK: 009001002

BLK: 009001003

BLK: 009001004

BLK: 009001005

BLK: 009001007

BLK: 009001008

BLK: 009001009

BLK: 009001010

BLK: 009001011

BLK: 009001012

BLK: 009001013

BLK: 009001014

BLK: 009001015

BLK: 009001016

BLK: 009001017

BLK: 021001000

BLK: 021001001

BLK: 021001002

BLK: 021001003

BLK: 021001004

BLK: 021001005

BLK: 021001006

BLK: 021001007

BLK: 021001008

BLK: 021001009

BLK: 021001010

BLK: 021001011

BLK: 021001012

BLK: 021001013

BLK: 021001014

BLK: 021001015

BLK: 021001016

BLK: 021001017

BLK: 021001018

BLK: 021001019

BLK: 021001020

BLK: 021001021

BLK: 021001022

BLK: 021001023

BLK: 021001024

BLK: 021002000

BLK: 021002001

BLK: 021002002

BLK: 021002003

BLK: 021002004

BLK: 021002005

BLK: 021002006

BLK: 021002007

BLK: 021002008

BLK: 021002009

BLK: 021002010

BLK: 021002011

BLK: 021002012

BLK: 021002013

BLK: 021002014

BLK: 021002015

BLK: 021002016

BLK: 021002017

BLK: 021002018

BLK: 021002019

BLK: 021002020

BLK: 022001000

BLK: 022001001

BLK: 022001002

BLK: 022001003

BLK: 022001004

BLK: 022001005

BLK: 022001006

BLK: 022001007

BLK: 022001008

BLK: 022001009

BLK: 022001010

BLK: 022002003

BLK: 022002004

BLK: 022002005

BLK: 022002006

BLK: 059042020

BLK: 059042021

BLK: 059043000

BLK: 059043001

BLK: 059043002

BLK: 059043003

BLK: 059043004

BLK: 059043005

BLK: 059043006

BLK: 059043007

BLK: 059043008

BLK: 059043009

BLK: 059043010

BLK: 059043011

BLK: 059043012

BLK: 059043013

BLK: 059044015

BLK: 059044016

BLK: 059044017

BLK: 059044018

BLK: 059044019

BLK: 059044020

BLK: 059044021

BLK: 059044022

BLK: 059044025

BLK: 059044026

BLK: 059044027

BLK: 059044028

BLK: 059044029

BLK: 059044030

VTD: 91 Total 4,278

VTD: 94 242

VTD: 97 3,406

Oklahoma County Total in Senate District 40 72,253

SENATE DISTRICT 40 TOTAL 72,253

SENATE DISTRICT 41

Logan County (Part)

VTD: 105 (Part)

BLK: 004002000

BLK: 004002001

BLK: 004002002

BLK: 004002003

BLK: 004002104

BLK: 004002105

BLK: 004002106

BLK: 004002110

BLK: 004002111

BLK: 004002112

BLK: 004002113

BLK: 004002114

BLK: 004002115

BLK: 004002117

BLK: 004002118

BLK: 004002133

BLK: 004002134

BLK: 004002144

BLK: 004002145

BLK: 004002146

VTD: 105 Total 494

VTD: 106 (Part)

BLK: 004002127

BLK: 004002128

BLK: 004002129

BLK: 008001041

BLK: 008001042

BLK: 008001043

BLK: 008001044

BLK: 008001045

BLK: 008001046

BLK: 008001047

BLK: 008001048

BLK: 008001049

BLK: 008001050

BLK: 008001051

BLK: 008001052

BLK: 008001053

BLK: 008001056

BLK: 008001057

BLK: 008001058

BLK: 008001059

BLK: 008001060

BLK: 008001061

BLK: 008001062

BLK: 008001063

BLK: 008001064

BLK: 008001065

BLK: 008001066

BLK: 008001067

BLK: 008001068

BLK: 008001069

BLK: 008001070

BLK: 008001071

BLK: 008001072

BLK: 008001073

BLK: 008001074

BLK: 008001075

BLK: 008001076

BLK: 008001077

BLK: 008001078

VTD: 106 Total 2,243

VTD: 107 2,472

VTD: 207 (Part)

BLK: 004002107

BLK: 004002108

BLK: 004002109

BLK: 005002054

BLK: 005002055

BLK: 005002061

BLK: 005002062

BLK: 005002063

BLK: 005002064

BLK: 005002065

BLK: 005002066

BLK: 005002068

BLK: 005002069

BLK: 005002070

BLK: 005002071

BLK: 005002072

BLK: 005002073

BLK: 005002074

BLK: 005002075

BLK: 005002076

BLK: 005002077

BLK: 005002078

BLK: 005002079

BLK: 005002080

BLK: 005002081

BLK: 005002082

BLK: 005002083

BLK: 005002998

BLK: 005003000

BLK: 005003001

BLK: 005003002

BLK: 005003003

BLK: 005003004

BLK: 005003005

BLK: 005003006

BLK: 005003007

BLK: 005003008

BLK: 005003009

BLK: 005003010

BLK: 005003011

BLK: 005003012

BLK: 005003013

BLK: 005003014

BLK: 005003015

BLK: 005003016

BLK: 005003017

BLK: 005003018

BLK: 005003019

BLK: 005003020

BLK: 005003021

BLK: 005003022

BLK: 005003023

BLK: 005003024

BLK: 005003025

BLK: 005003026

BLK: 005003027

BLK: 005003028

BLK: 005003029

BLK: 005003030

BLK: 005003031

BLK: 005003032

BLK: 005003033

BLK: 005003034

BLK: 005003035

BLK: 005003036

BLK: 005003037

BLK: 005003038

BLK: 005003039

BLK: 005003040

BLK: 005003041

BLK: 005003042

BLK: 005003043

BLK: 005003044

BLK: 005003045

BLK: 005003046

BLK: 005003047

BLK: 005003048

BLK: 005003049

BLK: 005003050

BLK: 005003051

BLK: 005003052

BLK: 005003053

BLK: 005003054

BLK: 005003055

BLK: 005003056

BLK: 005003057

BLK: 005003058

BLK: 005003059

BLK: 005003060

BLK: 005003061

BLK: 005003062

BLK: 005003063

BLK: 005003064

BLK: 005003065

BLK: 005003066

BLK: 005003067

BLK: 005003068

BLK: 005003069

BLK: 005003070

BLK: 005003071

BLK: 005003072

BLK: 005003073

BLK: 005003074

BLK: 005003075

BLK: 005003076

BLK: 005003077

BLK: 005003078

BLK: 005003079

BLK: 005003080

BLK: 005003081

BLK: 005003082

BLK: 005003083

BLK: 005003084

BLK: 005003085

BLK: 005003086

BLK: 005003087

BLK: 005003088

VTD: 207 Total 3,066

VTD: 208 990

Logan County Total in Senate District 41 9,265

Oklahoma County (Part)

VTD: 148 1,288

VTD: 203 (Part)

BLK: 082142000

BLK: 082142001

BLK: 082142002

BLK: 082142003

BLK: 082142004

BLK: 082142005

BLK: 082142006

BLK: 082142007

BLK: 082142008

BLK: 082142009

BLK: 082142010

BLK: 082142011

BLK: 082142012

BLK: 082142013

BLK: 082142014

BLK: 082142015

BLK: 082142016

BLK: 082142017

BLK: 082142018

BLK: 082142019

BLK: 082142020

BLK: 082142021

BLK: 082142022

BLK: 082142023

BLK: 082142024

BLK: 082142025

VTD: 203 Total 2,092

VTD: 212 651

VTD: 235 (Part)

BLK: 081101000

BLK: 081101001

BLK: 081101002

BLK: 081101003

BLK: 081101004

BLK: 081101005

BLK: 081101006

BLK: 081101007

BLK: 081101008

BLK: 081101009

BLK: 081101010

BLK: 081101011

VTD: 235 Total 1,590

VTD: 30 5,044

VTD: 31 3,470

VTD: 32 3,131

VTD: 33 6,532

VTD: 34 6,941

VTD: 35 2,873

VTD: 36 2,633

VTD: 39 (Part)

BLK: 082121000

BLK: 082121001

BLK: 082121002

BLK: 082121003

BLK: 082121011

BLK: 082121012

BLK: 082121030

BLK: 082121031

BLK: 082121032

BLK: 082121033

BLK: 082121034

BLK: 082121035

BLK: 082121036

BLK: 082121037

BLK: 082121038

BLK: 082121039

BLK: 082121040

BLK: 082121041

BLK: 082121042

BLK: 082121043

BLK: 082121998

BLK: 082121999

BLK: 082122000

BLK: 082122001

BLK: 082122002

BLK: 082122003

BLK: 082122004

BLK: 082122005

BLK: 082122006

BLK: 082122007

BLK: 082122008

BLK: 082122009

BLK: 082122010

BLK: 082122011

BLK: 082122012

BLK: 082122013

BLK: 082122014

BLK: 082122015

BLK: 082122016

BLK: 082122017

BLK: 082122018

BLK: 082122019

BLK: 082122020

BLK: 082131005

BLK: 082131006

BLK: 082131007

BLK: 082131008

BLK: 082132007

BLK: 082132008

BLK: 082132009

BLK: 082132010

BLK: 082132011

BLK: 082132012

BLK: 082132013

BLK: 082133002

BLK: 082133003

BLK: 082133004

BLK: 082133005

BLK: 082133006

BLK: 082133007

BLK: 082133008

BLK: 082133009

BLK: 082133010

BLK: 082133011

BLK: 082133012

BLK: 082133013

BLK: 082133014

BLK: 082133015

BLK: 082133016

BLK: 082133017

BLK: 082133018

BLK: 082133019

BLK: 082133020

BLK: 082133021

BLK: 082133022

BLK: 082133023

BLK: 082133024

VTD: 39 Total 4,772

VTD: 40 2,285

VTD: 41 (Part)

BLK: 082011020

BLK: 082013000

BLK: 082013001

BLK: 082013002

BLK: 082013003

BLK: 082013004

BLK: 082013005

BLK: 082013006

BLK: 082013007

BLK: 082013008

BLK: 082042002

BLK: 082042003

BLK: 082042004

BLK: 082042007

BLK: 082042008

BLK: 082042009

BLK: 082042010

BLK: 082042011

VTD: 41 Total 3,044

VTD: 42 2,503

VTD: 43 1,899

VTD: 44 5,818

VTD: 45 4,348

VTD: 48 (Part)

BLK: 082121029

BLK: 082121044

BLK: 082131000

BLK: 082131001

BLK: 082131004

BLK: 082131009

VTD: 48 Total 133

VTD: 49 1,304

Oklahoma County Total in Senate District 41 62,351

SENATE DISTRICT 41 TOTAL 71,616

SENATE DISTRICT 42

Oklahoma County (Part)

VTD: 11 2,088

VTD: 12 1,279

VTD: 13 (Part)

BLK: 088012004

BLK: 088012005

BLK: 088012006

BLK: 088012007

BLK: 088012008

BLK: 088013001

BLK: 088021000

BLK: 088021001

BLK: 088021002

BLK: 088021003

BLK: 088021004

BLK: 088021005

BLK: 088021006

BLK: 088022006

BLK: 088023014

BLK: 088023015

BLK: 088023022

BLK: 088023023

BLK: 088024000

BLK: 088024001

BLK: 088024002

BLK: 088024003

BLK: 088024004

BLK: 088024005

BLK: 088024006

BLK: 088024007

BLK: 088024008

BLK: 088024009

BLK: 088024010

BLK: 088024011

BLK: 088024012

VTD: 13 Total 1,853

VTD: 14 405

VTD: 15 2,113

VTD: 152 6,600

VTD: 155 3,119

VTD: 16 1,631

VTD: 216 2,522

VTD: 217 110

VTD: 218 1,953

VTD: 219 (Part)

BLK: 087052003

BLK: 087052004

BLK: 087052005

BLK: 087052006

BLK: 087052007

BLK: 087052008

BLK: 087052009

BLK: 087052010

BLK: 087052011

BLK: 087052014

BLK: 087052015

BLK: 087052016

BLK: 087052017

BLK: 087052018

BLK: 087052019

BLK: 087052020

BLK: 087052021

BLK: 087052022

BLK: 087052023

BLK: 087052024

BLK: 087052025

BLK: 087052026

BLK: 087052027

BLK: 087052028

BLK: 087052029

BLK: 087052030

BLK: 087052031

BLK: 087052032

BLK: 087052033

BLK: 087052034

BLK: 087052035

BLK: 087052036

BLK: 087052037

BLK: 087052038

BLK: 087052039

BLK: 087052040

BLK: 087052041

BLK: 087052042

BLK: 087052043

BLK: 087052044

BLK: 087052045

BLK: 087052046

VTD: 219 Total 1,739

VTD: 259 353

VTD: 260 584

VTD: 52 (Part)

BLK: 090024012

BLK: 090024013

BLK: 090024014

VTD: 52 Total 431

VTD: 53 (Part)

BLK: 090021022

BLK: 090024042

BLK: 090024043

BLK: 090024044

VTD: 53 Total 545

VTD: 59 897

VTD: 61 3,236

VTD: 62 4,544

VTD: 63 3,089

VTD: 64 3,314

VTD: 65 3,508

VTD: 67 2

VTD: 68 3,032

VTD: 69 574

VTD: 71 4,700

VTD: 72 3,197

VTD: 73 3,423

VTD: 74 3,949

VTD: 75 2,103

VTD: 76 1,935

VTD: 77 2,157

VTD: 83 (Part)

BLK: 088012009

BLK: 088012010

BLK: 088012011

BLK: 088012012

BLK: 088012014

BLK: 088013002

BLK: 088013003

BLK: 088013004

BLK: 088013007

BLK: 088013008

BLK: 088013009

BLK: 088013010

BLK: 088013011

BLK: 088013012

BLK: 088013013

BLK: 088013014

BLK: 088013015

BLK: 088014000

BLK: 088014002

BLK: 088015000

BLK: 088015021

VTD: 83 Total 942

Oklahoma County Total in Senate District 42 71,927

SENATE DISTRICT 42 TOTAL 71,927

SENATE DISTRICT 43

Cleveland County (Part)

VTD: 10 2,320

VTD: 16 3,175

VTD: 17 2,125

VTD: 22 4,113

VTD: 41 3,474

VTD: 54 (Part)

BLK: 020022002

BLK: 020022003

BLK: 020022004

BLK: 020022005

BLK: 020022006

BLK: 020022007

BLK: 020022008

BLK: 020022009

BLK: 020022010

BLK: 020022011

BLK: 020022012

BLK: 020022013

BLK: 020022014

BLK: 020023009

BLK: 020023010

BLK: 020023011

BLK: 020023012

BLK: 020023013

BLK: 020023014

BLK: 020023015

BLK: 020023016

BLK: 020023017

BLK: 020023018

BLK: 020023019

BLK: 020023021

VTD: 54 Total 1,005

VTD: 58 (Part)

BLK: 020023020

BLK: 020023022

BLK: 020023023

BLK: 020023024

BLK: 020041000

BLK: 020041001

BLK: 020041002

BLK: 020041003

BLK: 020041004

BLK: 020041005

BLK: 020041006

BLK: 020041007

BLK: 020041008

BLK: 020041009

BLK: 020041010

BLK: 020041011

BLK: 020041012

VTD: 58 Total 1,145

VTD: 70 3,505

VTD: 72 1,607

Cleveland County Total in Senate District 43 22,469

Oklahoma County (Part)

VTD: 144 (Part)

BLK: 053006002

BLK: 053006003

BLK: 053006004

BLK: 053006005

BLK: 053006006

BLK: 053006007

BLK: 053006008

BLK: 053006009

BLK: 053006010

BLK: 053006011

BLK: 053006012

BLK: 053006013

BLK: 053006014

VTD: 144 Total 428

VTD: 147 2,651

VTD: 149 3,644

VTD: 150 5,457

VTD: 151 2,872

VTD: 154 3,712

VTD: 162 (Part)

BLK: 072071000

BLK: 072071001

BLK: 072071002

BLK: 072071003

BLK: 072071004

BLK: 072071005

BLK: 072071006

BLK: 072071007

BLK: 072071008

BLK: 072071009

BLK: 072071010

BLK: 072071011

BLK: 072071012

BLK: 072071013

BLK: 072071014

BLK: 072071015

BLK: 072072000

BLK: 072072001

BLK: 072072002

BLK: 072072003

BLK: 072072004

BLK: 072072005

BLK: 072072006

BLK: 072072007

BLK: 072072008

BLK: 072072009

BLK: 072072010

BLK: 072072011

BLK: 072072012

BLK: 072072013

BLK: 072072014

BLK: 072072015

BLK: 072072016

BLK: 072072017

BLK: 072072018

BLK: 072072019

BLK: 072072020

BLK: 072072021

BLK: 072072022

BLK: 072072023

VTD: 162 Total 2,222

VTD: 167 (Part)

BLK: 053002000

BLK: 053002001

VTD: 167 Total 0

VTD: 168 3,724

VTD: 169 (Part)

BLK: 053002006

BLK: 053002007

BLK: 053002008

BLK: 053002009

BLK: 053002010

BLK: 053002013

BLK: 053002014

BLK: 053002015

BLK: 053002016

BLK: 053002017

BLK: 053002018

BLK: 053002019

BLK: 053002020

BLK: 053002021

BLK: 053002040

BLK: 053002042

BLK: 053002045

BLK: 053002046

BLK: 053002047

BLK: 053002048

BLK: 053002049

BLK: 053002050

BLK: 053003000

BLK: 053003001

BLK: 053003002

BLK: 053003003

BLK: 053003004

BLK: 053003005

BLK: 073051000

BLK: 073051001

BLK: 073051002

BLK: 073051003

BLK: 073051004

BLK: 073051005

BLK: 073051006

BLK: 073051009

BLK: 073051010

BLK: 073051012

BLK: 073051013

BLK: 073051014

BLK: 073051015

BLK: 073051016

BLK: 073051017

BLK: 073051018

BLK: 073051019

BLK: 073051020

BLK: 073051021

BLK: 073051022

BLK: 073051023

BLK: 073051024

BLK: 073051025

BLK: 073051026

BLK: 073051027

BLK: 073051028

BLK: 073051029

BLK: 073051030

BLK: 073051031

BLK: 073051032

BLK: 073051033

BLK: 073051034

BLK: 073051035

BLK: 073051036

BLK: 073051037

BLK: 073051038

BLK: 073051039

BLK: 073051040

BLK: 073051041

BLK: 073051042

BLK: 073051043

BLK: 073052000

BLK: 073052001

BLK: 073052002

BLK: 073052003

BLK: 073052004

BLK: 073052005

BLK: 073052006

BLK: 073052007

BLK: 073052008

BLK: 073052009

BLK: 073052010

BLK: 073052015

BLK: 078051001

BLK: 078051002

BLK: 078051003

BLK: 078051013

BLK: 078064006

BLK: 078064007

VTD: 169 Total 1,843

VTD: 170 (Part)

BLK: 029001046

BLK: 029001047

BLK: 029001048

VTD: 170 Total 1

VTD: 20 1,094

VTD: 21 3,694

VTD: 22 3,689

VTD: 23 1,677

VTD: 24 4,753

VTD: 248 830

VTD: 25 1,741

VTD: 26 5,329

VTD: 27 390

Oklahoma County Total in Senate District 43 49,751

SENATE DISTRICT 43 TOTAL 72,220

SENATE DISTRICT 44

Oklahoma County (Part)

VTD: 119 (Part)

BLK: 071011052

BLK: 072121001

BLK: 072121002

BLK: 072121003

BLK: 072121004

BLK: 072121005

BLK: 072121006

BLK: 072124000

BLK: 072124001

BLK: 072124002

BLK: 072124003

VTD: 119 Total 676

VTD: 120 1,834

VTD: 121 4,552

VTD: 122 2,999

VTD: 123 (Part)

BLK: 071031000

BLK: 071031001

BLK: 071031002

BLK: 071031003

BLK: 071031004

BLK: 071031005

BLK: 071031006

BLK: 071031007

BLK: 071031008

BLK: 071031009

BLK: 071031010

BLK: 071031011

BLK: 071031012

BLK: 071032000

BLK: 071032001

BLK: 071032002

BLK: 071032003

BLK: 071032004

BLK: 071032005

BLK: 071032006

BLK: 071032007

BLK: 071032008

BLK: 071041006

BLK: 071041007

BLK: 071041008

BLK: 071041009

BLK: 071041010

BLK: 071041011

BLK: 071041012

BLK: 071041013

BLK: 071042000

BLK: 071042002

BLK: 071042004

BLK: 071042006

BLK: 071042008

BLK: 071042010

BLK: 071042011

VTD: 123 Total 3,383

VTD: 124 4,507

VTD: 140 (Part)

BLK: 046001001

BLK: 046001002

BLK: 046001003

BLK: 046001004

BLK: 046001005

BLK: 046001006

BLK: 046001007

BLK: 046001008

BLK: 046001009

BLK: 046001010

BLK: 046001011

BLK: 046001012

BLK: 046001013

BLK: 046001014

BLK: 046001015

BLK: 046001016

BLK: 046001017

BLK: 046001018

BLK: 046001019

BLK: 046001020

BLK: 046001021

BLK: 046001022

BLK: 046001023

BLK: 046001024

BLK: 046001025

VTD: 140 Total 1,097

VTD: 142 3,089

VTD: 143 3,606

VTD: 144 (Part)

BLK: 048001000

BLK: 048001001

BLK: 048001002

BLK: 048001003

BLK: 048001004

BLK: 048001005

BLK: 048001006

BLK: 048001007

BLK: 048001008

BLK: 048001009

BLK: 048001010

BLK: 048001011

BLK: 048001012

BLK: 048001013

BLK: 048001014

BLK: 048001015

BLK: 048001016

BLK: 048001017

BLK: 048001018

BLK: 048001019

BLK: 048001020

BLK: 048001021

BLK: 048001022

BLK: 048001023

BLK: 048001024

BLK: 048001025

BLK: 048001026

BLK: 048001027

BLK: 048002000

BLK: 048002001

BLK: 048002002

BLK: 048002003

BLK: 048002004

BLK: 048002005

BLK: 048002006

BLK: 048002007

BLK: 048002008

BLK: 048002009

BLK: 048002010

BLK: 048002011

BLK: 048002012

BLK: 048002013

BLK: 048002014

BLK: 048002015

BLK: 048002016

BLK: 048002017

BLK: 048002018

BLK: 048002019

BLK: 048002020

BLK: 048002021

BLK: 048002022

BLK: 048002023

BLK: 048002024

BLK: 048002025

BLK: 048003000

BLK: 048003001

BLK: 048003002

BLK: 048003003

BLK: 048003004

BLK: 048003005

BLK: 048003006

BLK: 048003007

BLK: 048003008

BLK: 048003009

BLK: 048003010

BLK: 048003011

BLK: 048003012

BLK: 048003013

BLK: 048003014

BLK: 048003015

VTD: 144 Total 2,855

VTD: 146 4,049

VTD: 153 2,815

VTD: 156 2,597

VTD: 157 3,160

VTD: 158 3,097

VTD: 159 3,375

VTD: 160 2,604

VTD: 161 3,989

VTD: 162 (Part)

BLK: 072095000

BLK: 072095001

BLK: 072095002

BLK: 072095003

BLK: 072095004

BLK: 072095005

BLK: 072095006

BLK: 072095007

BLK: 072095008

BLK: 072095009

BLK: 072095010

VTD: 162 Total 1,430

VTD: 163 2,504

VTD: 164 2,605

VTD: 165 6,109

VTD: 240 3,663

VTD: 265 1,736

Oklahoma County Total in Senate District 44 72,331

SENATE DISTRICT 44 TOTAL 72,331

SENATE DISTRICT 45

Canadian County (Part)

VTD: 225 5,371

VTD: 300 (Part)

BLK: 013002000

BLK: 013002001

BLK: 013002002

BLK: 013002003

BLK: 014051000

BLK: 014051001

BLK: 014051002

BLK: 014051003

BLK: 014051016

BLK: 014051017

BLK: 014051022

BLK: 014051023

BLK: 014061000

BLK: 014061001

BLK: 014061002

BLK: 014061003

BLK: 014061004

BLK: 014061005

BLK: 014061006

BLK: 014061007

BLK: 014061008

BLK: 014061009

BLK: 014061010

BLK: 014061011

BLK: 014061012

BLK: 014061013

BLK: 014061014

BLK: 014061015

BLK: 014061016

BLK: 014061017

BLK: 014061018

BLK: 014061019

BLK: 014061020

BLK: 014061021

BLK: 014061022

BLK: 014061023

BLK: 014061024

BLK: 014061025

BLK: 014061026

BLK: 014062000

BLK: 014062001

BLK: 014062002

BLK: 014062003

BLK: 014062004

BLK: 014062005

BLK: 014062006

BLK: 014062007

BLK: 014062008

BLK: 014062009

BLK: 014062010

BLK: 014062011

BLK: 014062012

BLK: 014062013

VTD: 300 Total 3,638

VTD: 302 1,742

VTD: 304 (Part)

BLK: 014049003

BLK: 014049004

BLK: 014049026

BLK: 014049027

BLK: 014049033

BLK: 014049034

BLK: 014052000

BLK: 014052001

BLK: 014052002

BLK: 014052003

BLK: 014052004

BLK: 014052005

BLK: 014052006

BLK: 014052007

BLK: 014052008

BLK: 014052009

BLK: 014052010

BLK: 014052011

BLK: 014052012

BLK: 014052013

BLK: 014052014

BLK: 014052015

BLK: 014052016

BLK: 014052017

BLK: 014052018

BLK: 014052019

BLK: 014052020

BLK: 014052021

BLK: 014052022

BLK: 014052023

BLK: 014052024

BLK: 014052025

BLK: 014052026

BLK: 014052027

BLK: 014052028

BLK: 014052029

BLK: 014052030

VTD: 304 Total 3,351

Canadian County Total in Senate District 45 14,102

Cleveland County (Part)

VTD: 21 3,037

VTD: 4 5,724

VTD: 44 2,136

VTD: 47 4,444

VTD: 5 3,987

VTD: 50 4,284

VTD: 54 (Part)

BLK: 020052000

BLK: 020052001

BLK: 020052002

BLK: 020052003

BLK: 020052004

BLK: 020052005

BLK: 020052006

BLK: 020052007

BLK: 020052008

BLK: 020052009

BLK: 020052010

BLK: 020052011

BLK: 020052012

BLK: 020052013

BLK: 020052014

BLK: 020052015

BLK: 020052016

BLK: 020052017

BLK: 020052018

BLK: 020052019

BLK: 020052020

BLK: 020052021

BLK: 020052022

BLK: 020053000

BLK: 020053001

BLK: 020053002

BLK: 020053003

BLK: 020053004

BLK: 020054000

BLK: 020054001

BLK: 020054002

BLK: 020054003

BLK: 020054004

BLK: 020054005

BLK: 020054006

BLK: 020054007

BLK: 020054008

BLK: 020054009

BLK: 020054010

BLK: 020054011

BLK: 020054012

BLK: 020054013

BLK: 020054014

BLK: 020054015

BLK: 020059000

BLK: 020059001

BLK: 020059002

BLK: 020059003

BLK: 020059018

BLK: 020059019

BLK: 020059020

BLK: 020059021

BLK: 020059022

BLK: 020059025

BLK: 020059026

BLK: 020059027

BLK: 020059031

BLK: 020059032

VTD: 54 Total 2,978

VTD: 58 (Part)

BLK: 020041013

BLK: 020041014

BLK: 020041015

BLK: 020041016

BLK: 020041017

BLK: 020041018

BLK: 020041019

BLK: 020041020

BLK: 020041021

BLK: 020041022

BLK: 020041023

BLK: 020041024

BLK: 020041025

BLK: 020041026

BLK: 020041027

BLK: 020042000

BLK: 020042001

BLK: 020042002

BLK: 020042003

BLK: 020042004

BLK: 020042005

BLK: 020042006

BLK: 020042007

BLK: 020042008

BLK: 020042009

BLK: 020042010

BLK: 020042011

BLK: 020042012

VTD: 58 Total 2,015

VTD: 60 2,598

VTD: 61 3,334

VTD: 69 4,131

VTD: 7 282

Cleveland County Total in Senate District 45 38,950

Oklahoma County (Part)

VTD: 115 0

VTD: 116 3,503

VTD: 117 (Part)

BLK: 069132000

BLK: 069132001

BLK: 069132005

BLK: 069133000

BLK: 069133001

BLK: 069133002

BLK: 069133003

BLK: 069133004

BLK: 069134006

BLK: 069134007

BLK: 069134008

BLK: 069134009

BLK: 069134010

BLK: 069134011

BLK: 069134020

BLK: 069134021

BLK: 069134022

BLK: 069134023

BLK: 086011000

BLK: 086011001

BLK: 086011002

BLK: 086011003

BLK: 086011004

BLK: 086011005

BLK: 086011010

BLK: 086011011

BLK: 086011012

BLK: 086011013

BLK: 086011014

BLK: 086011015

BLK: 086011016

BLK: 086011023

VTD: 117 Total 2,032

VTD: 118 (Part)

BLK: 086011006

BLK: 086011007

BLK: 086011008

BLK: 086011009

BLK: 086011022

BLK: 086011025

BLK: 086011026

BLK: 086011027

BLK: 086011028

BLK: 086011029

BLK: 086011030

BLK: 086011031

BLK: 086011032

BLK: 086011033

BLK: 086011034

BLK: 086011035

BLK: 086011036

BLK: 086011037

BLK: 086011038

BLK: 086011039

BLK: 086011040

BLK: 086011041

BLK: 086011042

BLK: 086011043

BLK: 086011044

BLK: 086011045

BLK: 086011046

BLK: 086011047

BLK: 086011048

BLK: 086011049

BLK: 086011050

BLK: 086011051

BLK: 086011052

BLK: 086011053

BLK: 086011054

BLK: 086011055

BLK: 086011056

BLK: 086011057

BLK: 086011067

BLK: 086011068

BLK: 086021000

BLK: 086021001

BLK: 086021002

BLK: 086021003

BLK: 086021004

BLK: 086021005

BLK: 086021006

BLK: 086021007

BLK: 086021008

BLK: 086021009

BLK: 086021010

BLK: 086021011

BLK: 086021012

BLK: 086021013

BLK: 086021014

BLK: 086021015

BLK: 086021016

BLK: 086021017

BLK: 086021018

BLK: 086021019

BLK: 086021020

BLK: 086021021

BLK: 086021022

BLK: 086021023

BLK: 086021024

BLK: 086021025

BLK: 086021026

BLK: 086021027

BLK: 086021028

BLK: 086021029

BLK: 086021030

BLK: 086021031

BLK: 086021032

BLK: 086021033

BLK: 086021034

BLK: 086021035

BLK: 086021036

VTD: 118 Total 2,522

VTD: 119 (Part)

BLK: 072124004

BLK: 072124005

BLK: 072124006

BLK: 072124007

BLK: 072124008

BLK: 072124009

BLK: 072124010

BLK: 072124011

BLK: 072124012

BLK: 072124013

BLK: 072124014

BLK: 072124015

BLK: 072124016

VTD: 119 Total 1,699

VTD: 123 (Part)

BLK: 070014018

BLK: 070014019

BLK: 071041000

BLK: 071041001

BLK: 071041002

BLK: 071041003

BLK: 071041004

BLK: 071041005

BLK: 071042001

BLK: 071042003

BLK: 071042005

BLK: 071042007

BLK: 071042009

BLK: 071042012

BLK: 071042013

VTD: 123 Total 1,176

VTD: 126 623

VTD: 127 3,240

VTD: 128 1,422

VTD: 223 (Part)

BLK: 069122000

BLK: 069122001

BLK: 069122018

BLK: 069122019

BLK: 069131000

BLK: 069131001

BLK: 069131002

BLK: 069131003

BLK: 069131004

BLK: 069131005

BLK: 069132002

BLK: 069132003

BLK: 069132004

BLK: 069132006

BLK: 069132007

BLK: 069132008

VTD: 223 Total 2,382

Oklahoma County Total in Senate District 45 18,599

SENATE DISTRICT 45 TOTAL 71,651

SENATE DISTRICT 46

Oklahoma County (Part)

VTD: 100 (Part)

BLK: 001001015

BLK: 001001017

BLK: 001001018

BLK: 001001019

BLK: 001001020

BLK: 001001021

BLK: 001001022

BLK: 001001023

BLK: 001001024

BLK: 001001025

BLK: 001001026

BLK: 001001027

BLK: 001001028

BLK: 001001029

BLK: 001001030

BLK: 001001031

BLK: 001001032

BLK: 001001033

BLK: 001002002

BLK: 001002003

BLK: 001002004

BLK: 001002005

BLK: 001002010

BLK: 001002011

BLK: 001002012

BLK: 001002013

BLK: 001003000

BLK: 001003001

BLK: 001003002

BLK: 001003003

BLK: 001003004

BLK: 001003005

BLK: 001003006

BLK: 001003007

BLK: 001003008

BLK: 001003009

BLK: 001003010

BLK: 001003011

BLK: 001003012

BLK: 001003013

BLK: 001003014

BLK: 001003015

BLK: 001003016

BLK: 001003017

BLK: 001003018

BLK: 001003019

BLK: 001003020

BLK: 001003021

BLK: 001003022

BLK: 001003023

BLK: 001003024

BLK: 001003025

BLK: 001003026

BLK: 001003027

BLK: 001003028

BLK: 001003029

BLK: 001003030

BLK: 001003031

BLK: 001003032

BLK: 002003001

BLK: 003001000

BLK: 003001001

BLK: 003001002

BLK: 003001003

BLK: 003001004

BLK: 003001005

BLK: 003001006

BLK: 003001007

BLK: 003001008

BLK: 003001009

BLK: 003001010

BLK: 003001011

BLK: 003001012

BLK: 003001013

BLK: 003001014

BLK: 003001015

BLK: 003001016

BLK: 003001017

BLK: 003001018

BLK: 003001019

BLK: 003002000

BLK: 003002001

BLK: 003002002

BLK: 003002003

BLK: 003002004

BLK: 003002005

BLK: 003002006

BLK: 003002007

BLK: 003002008

BLK: 003002009

BLK: 003002010

BLK: 003002011

BLK: 003002012

VTD: 100 Total 4,049

VTD: 103 1,661

VTD: 108 (Part)

BLK: 005002009

BLK: 005003001

BLK: 005003002

BLK: 005003004

BLK: 005003005

BLK: 005003011

BLK: 005003012

BLK: 005003013

BLK: 005003014

BLK: 005003015

BLK: 005003016

BLK: 005003017

BLK: 005003018

BLK: 005003019

BLK: 005003020

BLK: 005003021

BLK: 005003022

BLK: 005003023

BLK: 005003024

BLK: 005003025

BLK: 005003026

BLK: 005003027

BLK: 005003028

BLK: 005003029

BLK: 005003030

BLK: 005003031

BLK: 005003032

BLK: 005003033

BLK: 005003034

BLK: 005003035

BLK: 005003036

BLK: 005003037

BLK: 005003038

BLK: 005003039

BLK: 005003040

BLK: 015001001

BLK: 015001002

BLK: 015001003

BLK: 015001004

BLK: 015001005

BLK: 015001006

BLK: 015001007

BLK: 015001008

BLK: 015001009

BLK: 015001010

BLK: 015001011

BLK: 015001012

BLK: 015001026

BLK: 015001027

BLK: 015001028

BLK: 015001031

BLK: 015003001

BLK: 015003002

BLK: 015003003

BLK: 015003004

BLK: 015003005

BLK: 015003006

BLK: 015003007

BLK: 015003008

BLK: 015003009

BLK: 015003010

BLK: 015003011

BLK: 015003012

BLK: 015003013

BLK: 015003016

BLK: 015003017

BLK: 015003018

BLK: 015003019

BLK: 015003020

BLK: 026001003

BLK: 026001004

BLK: 026001005

BLK: 026001006

BLK: 026001007

BLK: 026001008

BLK: 026001009

BLK: 026001010

BLK: 026001016

BLK: 026001017

BLK: 026001018

BLK: 026001019

BLK: 026001020

BLK: 026001021

BLK: 026001022

BLK: 026001023

BLK: 026001024

BLK: 026001032

BLK: 026001033

BLK: 026001034

BLK: 030001021

BLK: 030001022

BLK: 030001023

BLK: 030001024

BLK: 030001025

BLK: 030001034

BLK: 030001035

BLK: 030001036

BLK: 030001037

BLK: 038002012

BLK: 038002013

BLK: 038002014

BLK: 038002015

BLK: 038002016

BLK: 038002017

BLK: 038002018

BLK: 038002019

BLK: 038002020

BLK: 038002021

BLK: 038002022

BLK: 038002023

BLK: 038002024

BLK: 038002025

BLK: 038002026

BLK: 038002027

BLK: 038002028

BLK: 038002029

BLK: 038003000

BLK: 038003001

BLK: 038003002

BLK: 038003003

BLK: 038003004

BLK: 038003005

BLK: 038003006

BLK: 038003007

BLK: 038003008

BLK: 038003009

BLK: 038003010

BLK: 038003011

BLK: 038003012

BLK: 038003013

BLK: 038003014

BLK: 038003015

VTD: 108 Total 1,049

VTD: 125 2,882

VTD: 129 4,797

VTD: 130 3,549

VTD: 131 1,080

VTD: 133 174

VTD: 138 3,740

VTD: 139 2,761

VTD: 140 (Part)

BLK: 041002000

BLK: 041002015

BLK: 046001000

VTD: 140 Total 0

VTD: 145 5,242

VTD: 166 72

VTD: 167 (Part)

BLK: 053002002

BLK: 053002003

BLK: 053002004

VTD: 167 Total 0

VTD: 169 (Part)

BLK: 053002005

BLK: 053002011

BLK: 053002012

BLK: 053002022

BLK: 053002023

BLK: 053002024

BLK: 053002025

BLK: 053002026

BLK: 053002027

BLK: 053002028

BLK: 053002029

BLK: 053002030

BLK: 053002031

BLK: 053002032

BLK: 053002033

BLK: 053002034

BLK: 053002035

BLK: 053002036

BLK: 053002037

BLK: 053002038

BLK: 053002039

BLK: 053002041

BLK: 053002043

BLK: 053002044

BLK: 053003006

BLK: 053003007

BLK: 053003008

BLK: 053003009

BLK: 053003010

BLK: 053003011

BLK: 053003012

BLK: 053003013

BLK: 053003014

VTD: 169 Total 1,837

VTD: 171 4,600

VTD: 176 (Part)

BLK: 005001000

BLK: 005001001

BLK: 005001002

BLK: 005001003

BLK: 005001004

BLK: 005001005

BLK: 005001006

BLK: 005001007

BLK: 005001008

BLK: 005001009

BLK: 005001010

BLK: 005001011

BLK: 005001012

BLK: 005001013

BLK: 005001014

BLK: 005001015

BLK: 005001016

BLK: 005001017

BLK: 005001018

BLK: 005001019

BLK: 005001020

BLK: 005001021

BLK: 005001022

BLK: 005001023

BLK: 005002000

BLK: 005002001

BLK: 005002002

BLK: 005002003

BLK: 005002004

BLK: 005002005

BLK: 005002006

BLK: 005002007

BLK: 005002008

BLK: 005002010

BLK: 005002011

BLK: 005002012

BLK: 005002013

BLK: 005002014

BLK: 005002015

BLK: 005002016

BLK: 005002017

BLK: 005002018

BLK: 005003000

BLK: 005003006

BLK: 005003007

BLK: 005003008

BLK: 005003009

BLK: 005003010

VTD: 176 Total 1,596

VTD: 237 3,352

VTD: 238 2,970

VTD: 261 2,711

VTD: 262 1,232

VTD: 90 965

VTD: 91 (Part)

BLK: 022001011

BLK: 022001021

BLK: 022001022

BLK: 022001023

VTD: 91 Total 170

VTD: 92 3,241

VTD: 93 2,705

VTD: 95 939

VTD: 96 4,180

VTD: 98 2,791

VTD: 99 6,349

Oklahoma County Total in Senate District 46 70,694

SENATE DISTRICT 46 TOTAL 70,694

SENATE DISTRICT 47

Oklahoma County (Part)

VTD: 189 (Part)

BLK: 085043000

VTD: 189 Total 0

VTD: 190 4,867

VTD: 191 2,991

VTD: 192 4,181

VTD: 193 3,009

VTD: 194 4,327

VTD: 195 4,689

VTD: 196 (Part)

BLK: 085119000

BLK: 085119001

BLK: 085119002

BLK: 085119003

BLK: 085119016

BLK: 085119017

BLK: 085119018

BLK: 085119019

BLK: 085119021

BLK: 085119022

BLK: 085119023

BLK: 085119024

BLK: 085119025

BLK: 085119026

BLK: 085119027

BLK: 085119028

BLK: 085119029

BLK: 085119030

BLK: 085119031

BLK: 085119032

BLK: 085119033

BLK: 085119034

BLK: 085119035

BLK: 085119036

BLK: 085119037

BLK: 085119038

BLK: 085119039

BLK: 085119040

BLK: 085119041

BLK: 085119042

BLK: 085119043

BLK: 085119044

BLK: 085119045

BLK: 085119046

BLK: 085119047

BLK: 085119050

BLK: 085192000

BLK: 085192001

BLK: 085192002

BLK: 085192003

BLK: 085192004

BLK: 085192005

BLK: 085192006

BLK: 085192007

BLK: 085192008

BLK: 085192009

BLK: 085192010

BLK: 085192011

BLK: 085192012

BLK: 085192013

BLK: 085192014

BLK: 085192015

BLK: 085193000

BLK: 085193001

BLK: 085193002

BLK: 085193003

BLK: 085193004

BLK: 085193005

BLK: 085193006

BLK: 085193007

BLK: 085193008

BLK: 085193009

BLK: 085193010

BLK: 085193011

BLK: 085194000

BLK: 085194001

BLK: 085194002

BLK: 085194003

BLK: 085194004

BLK: 085194005

BLK: 085194006

BLK: 085194007

BLK: 085194008

BLK: 085194009

BLK: 085194010

BLK: 085194011

BLK: 085194012

BLK: 085194013

BLK: 085194014

VTD: 196 Total 4,779

VTD: 197 (Part)

BLK: 085119048

BLK: 085119049

VTD: 197 Total 0

VTD: 199 4,075

VTD: 200 6,377

VTD: 201 (Part)

BLK: 083062003

BLK: 083062004

BLK: 083062005

BLK: 083062009

BLK: 083062010

BLK: 083062011

BLK: 083062012

BLK: 083062013

BLK: 083062014

BLK: 083062015

BLK: 083062016

BLK: 083062017

BLK: 083111036

VTD: 201 Total 2,373

VTD: 202 2,991

VTD: 225 4,493

VTD: 226 (Part)

BLK: 085153013

BLK: 085211000

BLK: 085211001

BLK: 085211002

BLK: 085211003

BLK: 085211004

BLK: 085211005

BLK: 085211006

BLK: 085211007

BLK: 085211008

BLK: 085211009

BLK: 085211010

BLK: 085211011

BLK: 085211012

BLK: 085211013

BLK: 085211014

BLK: 085211015

BLK: 085212002

BLK: 085212003

BLK: 085222001

BLK: 085222002

BLK: 085222003

BLK: 085222004

BLK: 085222005

BLK: 085222006

BLK: 085222007

BLK: 085222008

BLK: 085222009

BLK: 085222010

BLK: 085223000

BLK: 085223001

BLK: 085223002

BLK: 085223003

BLK: 085223004

BLK: 085223006

BLK: 085223007

BLK: 085223008

BLK: 085223009

BLK: 085223010

VTD: 226 Total 3,148

VTD: 234 1,221

VTD: 235 (Part)

BLK: 083033000

BLK: 083033001

BLK: 083033002

BLK: 083033003

BLK: 083033004

BLK: 083033005

BLK: 083033006

BLK: 083033007

BLK: 083033008

BLK: 083033009

BLK: 083033010

VTD: 235 Total 2,117

VTD: 242 3,067

VTD: 37 2,851

VTD: 38 2,843

VTD: 41 (Part)

BLK: 082014000

BLK: 082014001

BLK: 082014002

BLK: 082014003

BLK: 082014004

BLK: 082014005

BLK: 082014006

BLK: 082014007

BLK: 082014008

BLK: 082014009

BLK: 082014010

BLK: 082014011

BLK: 082014012

BLK: 082014013

BLK: 082014014

VTD: 41 Total 884

VTD: 46 2,803

VTD: 47 1,528

VTD: 82 1,660

Oklahoma County Total in Senate District 47 71,274

SENATE DISTRICT 47 TOTAL 71,274

SENATE DISTRICT 48

Oklahoma County (Part)

VTD: 100 (Part)

BLK: 001002001

BLK: 001002006

BLK: 001002009

VTD: 100 Total 114

VTD: 101 1,384

VTD: 104 1,063

VTD: 106 2,617

VTD: 107 26

VTD: 108 (Part)

BLK: 029001003

BLK: 029001004

BLK: 029001005

BLK: 029001006

BLK: 029001007

BLK: 029001008

BLK: 029001009

BLK: 029001010

BLK: 029001011

BLK: 029001012

BLK: 029001013

BLK: 029001014

BLK: 029001015

BLK: 029001016

BLK: 029001017

BLK: 029001018

BLK: 029001019

BLK: 029001020

BLK: 029001021

BLK: 029001022

BLK: 029001023

BLK: 029001024

BLK: 029001025

BLK: 029001026

BLK: 029001027

BLK: 029001028

BLK: 029001029

BLK: 029001030

BLK: 029001031

BLK: 029001032

BLK: 029001033

BLK: 029001034

BLK: 029001035

BLK: 029001049

BLK: 029001050

BLK: 038001000

BLK: 038001001

BLK: 038001002

BLK: 038001003

BLK: 038001004

BLK: 038001005

BLK: 038001006

BLK: 038001007

BLK: 038001008

BLK: 038001009

BLK: 038001010

BLK: 038001011

BLK: 038001012

BLK: 038001013

BLK: 038001014

BLK: 038001015

BLK: 038001016

BLK: 038001017

BLK: 038001018

BLK: 038001019

BLK: 038001020

BLK: 051002047

BLK: 051002049

BLK: 051002050

BLK: 051002051

BLK: 051002070

BLK: 051002071

BLK: 051002072

BLK: 051002073

BLK: 051002074

BLK: 051002075

VTD: 108 Total 534

VTD: 109 2,583

VTD: 110 (Part)

BLK: 063033001

BLK: 063033003

BLK: 063033004

BLK: 063033005

BLK: 063033006

BLK: 063033007

BLK: 063033020

BLK: 063033021

BLK: 063033022

BLK: 063033023

BLK: 063033024

BLK: 063033025

VTD: 110 Total 911

VTD: 111 (Part)

BLK: 063032003

BLK: 063032004

BLK: 063032005

BLK: 063032006

BLK: 063032007

BLK: 063032008

BLK: 063032009

BLK: 063032010

BLK: 063032014

BLK: 063032020

BLK: 063032029

VTD: 111 Total 320

VTD: 112 73

VTD: 113 3,157

VTD: 114 2

VTD: 13 (Part)

BLK: 088012000

BLK: 088012001

BLK: 088012002

BLK: 088012003

BLK: 088013000

VTD: 13 Total 268

VTD: 170 (Part)

BLK: 029001000

BLK: 029001001

BLK: 029001002

BLK: 029001036

BLK: 029001037

BLK: 029001038

BLK: 029001039

BLK: 029001040

BLK: 029001041

BLK: 029001042

BLK: 029001043

BLK: 029001044

BLK: 029001045

BLK: 079004014

BLK: 079004015

BLK: 079004016

VTD: 170 Total 11

VTD: 172 2,493

VTD: 173 3,061

VTD: 174 3,545

VTD: 175 3,013

VTD: 176 (Part)

BLK: 004001001

BLK: 004001002

BLK: 004001003

BLK: 004001004

BLK: 004001005

BLK: 004001006

BLK: 004001007

BLK: 004001008

BLK: 004001009

BLK: 004001010

BLK: 004001011

BLK: 004001012

BLK: 004001013

BLK: 004001014

BLK: 004001015

BLK: 004001016

BLK: 004001017

BLK: 004001018

BLK: 004001019

BLK: 004002000

BLK: 004002001

BLK: 004002002

BLK: 004002003

BLK: 004002004

BLK: 004002005

BLK: 004002006

BLK: 004002007

BLK: 004002008

BLK: 004002009

BLK: 004002010

BLK: 004002011

BLK: 004002012

BLK: 004003002

BLK: 004003003

BLK: 004003004

BLK: 004003005

BLK: 004003006

BLK: 004003007

BLK: 004003008

BLK: 051002068

VTD: 176 Total 1,298

VTD: 177 2,581

VTD: 178 0

VTD: 179 2,504

VTD: 180 2,002

VTD: 181 134

VTD: 182 4,649

VTD: 201 (Part)

BLK: 083062008

VTD: 201 Total 626

VTD: 204 1,012

VTD: 205 3,470

VTD: 206 626

VTD: 207 (Part)

BLK: 083072006

BLK: 083072007

BLK: 083073000

BLK: 083073001

BLK: 083073002

BLK: 083073003

BLK: 083073004

BLK: 083073005

BLK: 083073006

BLK: 083073007

BLK: 083073008

BLK: 083073009

BLK: 083074000

BLK: 083074011

BLK: 083074012

BLK: 083074013

VTD: 207 Total 1,274

VTD: 208 (Part)

BLK: 083072005

BLK: 083074001

VTD: 208 Total 308

VTD: 209 91

VTD: 210 1,287

VTD: 211 3,572

VTD: 213 1,427

VTD: 214 (Part)

BLK: 088041006

BLK: 088041007

BLK: 088041008

BLK: 088041009

BLK: 088041010

BLK: 088041011

BLK: 088041012

BLK: 088041013

BLK: 088041014

BLK: 088041015

BLK: 088041016

BLK: 088041017

BLK: 088041018

BLK: 088041019

BLK: 088041020

BLK: 088041021

BLK: 088041022

BLK: 088041023

BLK: 088041024

BLK: 088041025

BLK: 088041026

BLK: 088041027

BLK: 088041028

BLK: 088041029

BLK: 088041030

BLK: 088041031

BLK: 088041032

BLK: 088041033

BLK: 088041034

BLK: 088041035

BLK: 088041036

BLK: 088041037

BLK: 088041038

BLK: 088041039

BLK: 088041040

BLK: 088041041

BLK: 088041042

BLK: 088041043

BLK: 088041044

BLK: 088041045

BLK: 088041046

BLK: 088041047

BLK: 088041048

BLK: 088043006

BLK: 088043007

BLK: 088043008

BLK: 088043009

BLK: 088043010

BLK: 088043011

BLK: 088043012

BLK: 088043017

BLK: 089001031

BLK: 089001032

BLK: 089001035

BLK: 089004003

BLK: 089004004

BLK: 089004005

BLK: 089004006

BLK: 089004007

BLK: 089004008

BLK: 089004009

BLK: 089004010

BLK: 089004011

BLK: 089004012

BLK: 089004013

BLK: 089004014

BLK: 089004015

BLK: 089004016

BLK: 089004017

BLK: 089004018

BLK: 089004019

BLK: 089004020

BLK: 089004021

BLK: 089004022

BLK: 089004023

BLK: 089004024

BLK: 089004025

BLK: 089004026

BLK: 089004027

BLK: 089004028

BLK: 089004029

BLK: 089004030

BLK: 089004032

BLK: 089004033

BLK: 089004034

BLK: 089004035

BLK: 089004036

VTD: 214 Total 1,429

VTD: 220 10

VTD: 221 0

VTD: 241 11

VTD: 245 290

VTD: 246 2,274

VTD: 247 1,822

VTD: 267 1,310

VTD: 51 1,879

VTD: 56 (Part)

BLK: 089004000

BLK: 089004001

BLK: 089004002

BLK: 089004031

VTD: 56 Total 73

VTD: 60 2,074

VTD: 66 5,112

VTD: 70 2,212

VTD: 78 341

VTD: 83 (Part)

BLK: 088011023

BLK: 088012025

BLK: 088012026

BLK: 088012027

BLK: 088012028

BLK: 088012029

BLK: 088012030

BLK: 088013005

BLK: 088013006

VTD: 83 Total 455

VTD: 84 530

Oklahoma County Total in Senate District 48 71,858

SENATE DISTRICT 48 TOTAL 71,858

SENATE DISTRICT 27

Beaver County 5,857

Blaine County (Part)

VTD: 2 (Part)

BLK: 586001000

BLK: 586001001

BLK: 586001002

BLK: 586001003

BLK: 586001004

BLK: 586001005

BLK: 586001006

BLK: 586001007

BLK: 586001008

BLK: 586001009

BLK: 586001010

BLK: 586001011

BLK: 586001012

BLK: 586001013

BLK: 586001014

BLK: 586001015

BLK: 586001016

BLK: 586001017

BLK: 586001018

BLK: 586001019

BLK: 586001020

BLK: 586001021

BLK: 586001022

BLK: 586001023

BLK: 586001024

BLK: 586001025

BLK: 586001026

BLK: 586001027

BLK: 586001028

BLK: 586001029

BLK: 586001030

BLK: 586001031

BLK: 586001032

BLK: 586001033

BLK: 586001034

BLK: 586001035

BLK: 586001036

BLK: 586001037

BLK: 586001038

BLK: 586001039

BLK: 586001040

BLK: 586001041

BLK: 586001042

BLK: 586001043

BLK: 586001044

BLK: 586001045

BLK: 586001046

BLK: 586001047

BLK: 586001048

BLK: 586001049

BLK: 586001050

BLK: 586001051

BLK: 586001052

BLK: 586001053

BLK: 586001054

BLK: 586001055

BLK: 586001056

BLK: 586001057

BLK: 586001058

BLK: 586001059

BLK: 586001060

BLK: 586001061

BLK: 586001062

BLK: 586001063

BLK: 586001064

BLK: 586001065

BLK: 586001066

BLK: 586001067

BLK: 586001068

BLK: 586001069

BLK: 586001070

BLK: 586001071

BLK: 586001072

BLK: 586001073

BLK: 586001074

BLK: 586001075

BLK: 586001076

BLK: 586001077

BLK: 586001078

BLK: 586001079

BLK: 586001080

BLK: 586001081

BLK: 586001082

BLK: 586001083

BLK: 586001084

BLK: 586001085

BLK: 586001086

BLK: 586001087

BLK: 586001088

BLK: 586001089

BLK: 586001090

BLK: 586001091

BLK: 586001092

BLK: 586001093

BLK: 586001094

BLK: 586001095

BLK: 586001096

BLK: 586001097

BLK: 586001098

BLK: 586001099

BLK: 586001100

BLK: 586001101

BLK: 586001102

BLK: 586001103

BLK: 586001104

BLK: 586001105

BLK: 586001106

BLK: 586001107

BLK: 586001108

BLK: 586001109

BLK: 586001110

BLK: 586001111

BLK: 586001112

BLK: 586001113

BLK: 586001114

BLK: 586001115

BLK: 586001116

BLK: 586001117

BLK: 586001118

BLK: 586001119

BLK: 586001120

BLK: 586001122

BLK: 586001123

BLK: 586001124

BLK: 586001125

BLK: 586001126

BLK: 586001127

BLK: 586001128

BLK: 586001129

BLK: 586001130

BLK: 586001131

BLK: 586001132

BLK: 586001133

BLK: 586001134

BLK: 586001135

BLK: 586001136

BLK: 586001137

BLK: 586001138

BLK: 586001139

BLK: 586001140

BLK: 586001141

BLK: 586001142

BLK: 586001143

BLK: 586001144

BLK: 586001145

BLK: 586001146

BLK: 586001147

BLK: 586001148

BLK: 586002000

BLK: 586002001

BLK: 586002002

BLK: 586002003

BLK: 586002004

BLK: 586002005

BLK: 586002006

BLK: 586002007

BLK: 586002008

BLK: 586002009

BLK: 586002010

BLK: 586002011

BLK: 586002012

BLK: 586002013

BLK: 586002014

BLK: 586002015

BLK: 586002016

BLK: 586002017

BLK: 586002018

BLK: 586002019

BLK: 586002020

BLK: 586002021

BLK: 586002022

BLK: 586002023

BLK: 586002024

BLK: 586002025

BLK: 586002026

BLK: 586002027

BLK: 586002028

BLK: 586002029

BLK: 586002030

BLK: 586002031

BLK: 586002032

BLK: 586002033

BLK: 586002034

BLK: 586002035

BLK: 586002036

BLK: 586002037

BLK: 586002038

BLK: 586002039

BLK: 586002040

BLK: 586002041

BLK: 586002042

BLK: 586002043

BLK: 586002044

BLK: 586002045

BLK: 586002046

BLK: 586002047

BLK: 586002048

BLK: 586002049

BLK: 586002050

BLK: 586002051

BLK: 586002052

BLK: 586002053

BLK: 586002054

BLK: 586002055

BLK: 586002056

BLK: 586002057

BLK: 586002058

BLK: 586002059

BLK: 586002060

BLK: 586002061

BLK: 586002062

BLK: 586002063

BLK: 586002064

BLK: 586002065

BLK: 586002066

BLK: 586002067

BLK: 586002068

BLK: 586002069

BLK: 586002070

BLK: 586002071

BLK: 586002072

BLK: 586002073

BLK: 586002074

BLK: 586002075

BLK: 586002076

BLK: 586002077

BLK: 586002078

BLK: 586002079

BLK: 586002080

BLK: 586002081

BLK: 586002082

BLK: 586002083

BLK: 586002084

BLK: 586002085

BLK: 586002086

BLK: 586002087

BLK: 586002088

BLK: 586002089

BLK: 586002090

BLK: 586002091

BLK: 586002092

BLK: 586002093

BLK: 586002094

BLK: 586002095

BLK: 586002096

BLK: 586002097

BLK: 586002098

BLK: 586002099

BLK: 586002100

BLK: 586002101

BLK: 586002102

BLK: 586002103

BLK: 586002104

BLK: 586002105

BLK: 586002106

BLK: 586002107

BLK: 586002108

BLK: 586002109

BLK: 586002110

BLK: 586002111

BLK: 586002112

BLK: 586002113

BLK: 586002114

BLK: 586002115

BLK: 586002116

BLK: 586002117

BLK: 586002118

BLK: 586002119

BLK: 586002120

BLK: 586002121

BLK: 586002122

BLK: 586002123

BLK: 586002124

BLK: 586002125

BLK: 586002126

BLK: 586002127

BLK: 586002128

BLK: 586002129

BLK: 586002130

BLK: 586002131

BLK: 586002132

BLK: 586002133

BLK: 586002134

BLK: 586002140

BLK: 586002141

BLK: 586002142

BLK: 586002143

BLK: 586002144

BLK: 587001135

BLK: 587001136

BLK: 587001137

BLK: 587001139

BLK: 588002010

BLK: 588002011

BLK: 588002012

BLK: 588002013

BLK: 588002014

BLK: 588002015

BLK: 588002017

BLK: 588002018

BLK: 588002019

BLK: 588002020

BLK: 588002021

BLK: 588002022

BLK: 588002023

BLK: 588002024

BLK: 588002025

BLK: 588002026

BLK: 588002027

BLK: 588002028

BLK: 588002029

BLK: 588002030

BLK: 588002031

BLK: 588002032

BLK: 588002033

BLK: 588002034

BLK: 588002035

BLK: 588002036

BLK: 588002037

BLK: 588002038

BLK: 588002039

BLK: 588002239

BLK: 588002240

VTD: 2 Total 1,654

VTD: 22 81

VTD: 7 1,747

Blaine County Total in Senate District 27 3,482

Cimarron County 3,148

Harper County 3,562

Major County 7,545

Texas County 20,107

Woods County 9,089

Woodward County 18,486

SENATE DISTRICT 27 TOTAL 71,276

SENATE DISTRICT 28

Lincoln County (Part)

VTD: 1 1,482

VTD: 10 1,655

VTD: 11 1,625

VTD: 12 2,160

VTD: 14 392

VTD: 15 2,506

VTD: 16 1,467

VTD: 17 859

VTD: 18 1,090

VTD: 19 1,576

VTD: 2 2,023

VTD: 20 1,457

VTD: 21 2,010

VTD: 22 1,791

VTD: 3 1,740

VTD: 4 (Part)

BLK: 811001000

BLK: 811001001

BLK: 811001002

BLK: 811001003

BLK: 811001004

BLK: 811001005

BLK: 811001006

BLK: 811001007

BLK: 811001008

BLK: 811001009

BLK: 811001010

BLK: 811001011

BLK: 811001012

BLK: 811001013

BLK: 811001014

BLK: 811001015

BLK: 811001016

BLK: 811001017

BLK: 811001018

BLK: 811001019

BLK: 811001020

BLK: 811001021

BLK: 811001022

BLK: 811001023

BLK: 811001024

BLK: 811001025

BLK: 811001026

BLK: 811001027

BLK: 811001028

BLK: 811001029

BLK: 811001030

BLK: 811001031

BLK: 811001032

BLK: 811001033

BLK: 811001034

BLK: 811001035

BLK: 811001036

BLK: 811001037

BLK: 811001038

BLK: 811001039

BLK: 811001040

BLK: 811001041

BLK: 811001042

BLK: 811001043

BLK: 811001044

BLK: 811001045

BLK: 811001046

BLK: 811001047

BLK: 811001048

BLK: 811001049

BLK: 811001050

BLK: 811001051

BLK: 811001052

BLK: 811001053

BLK: 811001054

BLK: 811001055

BLK: 811001056

BLK: 811001057

BLK: 811001058

BLK: 811001059

BLK: 811001060

BLK: 811001061

BLK: 811001062

BLK: 811001063

BLK: 811001064

BLK: 811001065

BLK: 811001066

BLK: 811001067

BLK: 811001068

BLK: 811001069

BLK: 811001070

BLK: 811001071

BLK: 811001072

BLK: 811001073

BLK: 811001074

BLK: 811001075

BLK: 811001076

BLK: 811001077

BLK: 811001078

BLK: 811001079

BLK: 811001080

BLK: 811001081

BLK: 811001082

BLK: 811001083

BLK: 811001084

BLK: 811001085

BLK: 811001086

BLK: 811001087

BLK: 811001088

BLK: 811001091

BLK: 811001092

BLK: 811001093

BLK: 811001098

BLK: 811001099

BLK: 811001100

BLK: 811001101

BLK: 811001102

BLK: 811001103

BLK: 811001104

BLK: 811001105

BLK: 811001106

BLK: 811001107

BLK: 811001108

BLK: 811001109

BLK: 811001110

VTD: 4 Total 990

VTD: 7 (Part)

BLK: 812003081

BLK: 812003082

BLK: 812003083

BLK: 812003084

BLK: 812003085

BLK: 812003086

BLK: 812003087

BLK: 812003088

BLK: 812003089

BLK: 812003090

BLK: 812003091

BLK: 812003092

BLK: 812003093

BLK: 812003094

BLK: 812003095

BLK: 812003096

VTD: 7 Total 124

VTD: 8 2,441

VTD: 9 997

Lincoln County Total in Senate District 28 28,385

Oklahoma County (Part)

VTD: 214 (Part)

BLK: 089001033

BLK: 089001034

BLK: 089003020

BLK: 089003021

BLK: 089003022

VTD: 214 Total 157

VTD: 244 1,062

VTD: 28 (Part)

BLK: 090021000

BLK: 090021001

BLK: 090022011

VTD: 28 Total 63

VTD: 50 1,376

VTD: 55 (Part)

BLK: 088042001

VTD: 55 Total 0

VTD: 56 (Part)

BLK: 089001007

BLK: 089001008

BLK: 089001009

BLK: 089001010

BLK: 089001011

BLK: 089001012

BLK: 089001013

BLK: 089001029

BLK: 089001030

BLK: 089001036

BLK: 089001037

BLK: 089002003

BLK: 089002004

BLK: 089002005

BLK: 089002006

BLK: 089002007

BLK: 089002008

BLK: 089002011

BLK: 089002012

BLK: 089003018

BLK: 089003019

VTD: 56 Total 899

VTD: 57 1,321

VTD: 58 2,538

Oklahoma County Total in Senate District 28 7,416

Pottawatomie County (Part)

VTD: 11 (Part)

BLK: 009002016

BLK: 009002017

VTD: 11 Total 111

VTD: 20 1,066

VTD: 21 (Part)

BLK: 009002008

BLK: 009002009

BLK: 009002010

BLK: 009002011

BLK: 009002012

BLK: 009002013

BLK: 009002014

BLK: 009002015

VTD: 21 Total 94

VTD: 23 1,349

VTD: 24 1,589

VTD: 31 5,010

VTD: 32 961

Pottawatomie County Total in Senate District 28 10,180

Seminole County 24,894

SENATE DISTRICT 28 TOTAL 70,875

SENATE DISTRICT 25

Tulsa County (Part)

VTD: 118 5,408

VTD: 135 (Part)

BLK: 076392000

BLK: 076392001

BLK: 076392002

BLK: 076392003

BLK: 076392004

BLK: 076392005

BLK: 076392006

BLK: 076392007

BLK: 076392008

BLK: 076392009

BLK: 076392010

BLK: 076392011

BLK: 076392012

BLK: 076392013

BLK: 076392014

BLK: 076392015

BLK: 076392016

BLK: 076392017

BLK: 076392018

BLK: 076392019

VTD: 135 Total 2,211

VTD: 151 (Part)

BLK: 074111000

BLK: 074111001

BLK: 074111002

BLK: 074111003

BLK: 074111004

BLK: 074111005

BLK: 074111006

BLK: 074111007

BLK: 074111008

BLK: 074111009

BLK: 074111010

BLK: 074111011

BLK: 074111012

BLK: 074111013

BLK: 074111014

VTD: 151 Total 1,734

VTD: 166 5,874

VTD: 170 3,683

VTD: 175 2,222

VTD: 401 922

VTD: 405 6,565

VTD: 406 3,165

VTD: 407 (Part)

BLK: 075132017

VTD: 407 Total 0

VTD: 408 (Part)

BLK: 075151016

VTD: 408 Total 0

VTD: 454 6,871

VTD: 456 2,610

VTD: 458 4,296

VTD: 459 (Part)

BLK: 075061027

VTD: 459 Total 0

VTD: 460 4,349

VTD: 461 3,897

VTD: 462 3,673

VTD: 463 2,242

VTD: 464 2,917

VTD: 467 4,147

VTD: 468 5,951

Tulsa County Total in Senate District 25 72,737

SENATE DISTRICT 25 TOTAL 72,737

SENATE DISTRICT 30

Oklahoma County (Part)

VTD: 1 3,921

VTD: 134 (Part)

BLK: 069142000

BLK: 069142010

BLK: 069142011

BLK: 069142012

BLK: 069151000

BLK: 069151001

BLK: 069152000

BLK: 069152001

BLK: 069152002

BLK: 069152003

BLK: 069155000

BLK: 069155001

BLK: 069155002

BLK: 069155003

BLK: 069155004

BLK: 069155005

VTD: 134 Total 3,057

VTD: 135 3,393

VTD: 136 2,708

VTD: 137 3,139

VTD: 186 2,753

VTD: 187 (Part)

BLK: 066081000

BLK: 066081001

BLK: 066081002

BLK: 066081003

BLK: 066081004

BLK: 066081005

BLK: 066081006

BLK: 066081007

BLK: 066081008

BLK: 066081009

BLK: 066081010

BLK: 066081011

BLK: 066081012

BLK: 066081013

BLK: 066081014

BLK: 066081015

BLK: 066081016

BLK: 066081017

BLK: 066081018

BLK: 066081019

VTD: 187 Total 1,747

VTD: 189 (Part)

BLK: 085043001

BLK: 085043002

BLK: 085043003

BLK: 085043004

BLK: 085043005

BLK: 085043006

BLK: 085043007

BLK: 085043008

BLK: 085043009

BLK: 085043010

BLK: 085043011

BLK: 085043012

BLK: 085043013

BLK: 085043014

BLK: 085043015

BLK: 085043016

BLK: 085043017

BLK: 085043018

BLK: 085043019

BLK: 085131000

BLK: 085131001

BLK: 085131002

BLK: 085131003

BLK: 085131004

BLK: 085131005

BLK: 085131006

BLK: 085131007

BLK: 085131008

BLK: 085131009

BLK: 085131010

BLK: 085131011

BLK: 085131012

BLK: 085131013

BLK: 085131014

BLK: 085131015

BLK: 085131016

BLK: 085131017

BLK: 085131018

BLK: 085131019

BLK: 085131998

BLK: 085131999

BLK: 085132000

BLK: 085132001

BLK: 085132002

BLK: 085132003

BLK: 085132004

BLK: 085132005

BLK: 085132006

BLK: 085132007

BLK: 085132008

BLK: 085132009

BLK: 085133000

BLK: 085133001

BLK: 085133002

BLK: 085133003

BLK: 085133004

BLK: 085133005

BLK: 085133006

BLK: 085133007

BLK: 085133008

BLK: 085133009

BLK: 085133010

BLK: 085133011

BLK: 085133012

BLK: 085133013

BLK: 085133014

BLK: 085133015

BLK: 085133016

BLK: 085133017

BLK: 085133018

BLK: 085133019

BLK: 085133020

BLK: 085133999

VTD: 189 Total 5,051

VTD: 196 (Part)

BLK: 085201030

BLK: 085201031

VTD: 196 Total 0

VTD: 197 (Part)

BLK: 085119051

BLK: 085119052

BLK: 085201000

BLK: 085201001

BLK: 085201002

BLK: 085201003

BLK: 085201004

BLK: 085201005

BLK: 085201006

BLK: 085201007

BLK: 085201008

BLK: 085201009

BLK: 085201010

BLK: 085201011

BLK: 085201012

BLK: 085201013

BLK: 085201014

BLK: 085201015

BLK: 085201016

BLK: 085201017

BLK: 085201018

BLK: 085201019

BLK: 085201020

BLK: 085201021

BLK: 085201022

BLK: 085201023

BLK: 085201024

BLK: 085201025

BLK: 085201026

BLK: 085201027

BLK: 085201028

BLK: 085201029

BLK: 085202000

BLK: 085202001

BLK: 085202002

BLK: 085202003

BLK: 085202004

BLK: 085202005

BLK: 085202006

BLK: 085202007

BLK: 085202008

BLK: 085202009

BLK: 085202010

BLK: 085202011

BLK: 085202012

BLK: 085202013

VTD: 197 Total 1,900

VTD: 198 3,252

VTD: 222 852

VTD: 224 2,999

VTD: 226 (Part)

BLK: 085212000

BLK: 085212001

BLK: 085212004

VTD: 226 Total 280

VTD: 227 6,240

VTD: 228 3,965

VTD: 229 1,963

VTD: 230 1,988

VTD: 231 (Part)

BLK: 067062000

BLK: 067062001

BLK: 067062002

BLK: 067062003

BLK: 067062004

BLK: 067062005

BLK: 067062006

BLK: 067062007

BLK: 067062008

BLK: 067062009

BLK: 067062010

BLK: 067062011

BLK: 067062012

BLK: 067062013

BLK: 067062014

BLK: 067063000

BLK: 067063001

BLK: 067063002

BLK: 067063003

BLK: 067063004

BLK: 067063005

BLK: 067063006

BLK: 067063007

BLK: 067063008

BLK: 067063009

BLK: 067063998

BLK: 067063999

BLK: 067064005

BLK: 067064006

BLK: 067064007

VTD: 231 Total 2,152

VTD: 236 1,172

VTD: 249 1,370

VTD: 255 2,388

VTD: 256 2,233

VTD: 258 (Part)

BLK: 068032005

BLK: 068032010

BLK: 068032011

BLK: 068032012

BLK: 068032013

BLK: 068033000

VTD: 258 Total 554

VTD: 3 2,409

VTD: 4 (Part)

BLK: 067024001

BLK: 067025000

BLK: 067025001

BLK: 067025002

BLK: 067025003

BLK: 067025004

VTD: 4 Total 449

VTD: 5 2,049

VTD: 6 2,383

VTD: 7 2,046

VTD: 8 1,695

VTD: 89 1,116

VTD: 9 933

Oklahoma County Total in Senate District 30 72,157

SENATE DISTRICT 30 TOTAL 72,157

SENATE DISTRICT 36

Tulsa County (Part)

VTD: 100 (Part)

BLK: 090042000

BLK: 090042001

BLK: 090042002

BLK: 090042003

BLK: 090042004

BLK: 090042005

BLK: 090042006

BLK: 090042007

BLK: 090042008

BLK: 090042009

BLK: 090042010

BLK: 090042011

BLK: 090042012

BLK: 090042013

BLK: 090042014

BLK: 090042015

BLK: 090042016

BLK: 090042017

BLK: 090042018

BLK: 090042019

BLK: 090042020

BLK: 090042021

BLK: 090042022

BLK: 090042023

BLK: 090042024

VTD: 100 Total 2,442

VTD: 101 2,839

VTD: 102 3,174

VTD: 103 (Part)

BLK: 090031043

BLK: 090031044

BLK: 090031045

BLK: 090031046

BLK: 090031047

BLK: 090031048

BLK: 090031049

BLK: 090031050

BLK: 090031051

BLK: 090031052

BLK: 090031053

BLK: 090031054

BLK: 090031055

BLK: 090031056

BLK: 090031057

BLK: 090031058

BLK: 090031059

BLK: 090031060

BLK: 090031061

BLK: 090031062

BLK: 090031063

BLK: 090031064

BLK: 090031065

BLK: 090031066

BLK: 090031067

BLK: 090031068

BLK: 090031069

BLK: 090031070

BLK: 090031071

BLK: 090031072

BLK: 090031073

BLK: 090031074

BLK: 090031075

BLK: 090031076

BLK: 090031077

BLK: 090031081

BLK: 090031082

BLK: 090031083

BLK: 090031997

BLK: 090081000

BLK: 090081001

BLK: 090081002

BLK: 090081003

BLK: 090081004

BLK: 090081005

BLK: 090081006

BLK: 090081007

BLK: 090081008

BLK: 090081009

BLK: 090081010

BLK: 090081011

BLK: 090081012

BLK: 090081021

BLK: 090081022

BLK: 090081023

BLK: 090081024

BLK: 090081025

BLK: 090081026

BLK: 090081027

BLK: 090081028

BLK: 090081029

BLK: 090081030

BLK: 090081031

BLK: 090081032

BLK: 090081033

BLK: 090081034

BLK: 090081035

BLK: 090081036

BLK: 090081037

BLK: 090081038

BLK: 090081039

BLK: 090081040

BLK: 090081041

BLK: 090081042

BLK: 090081043

BLK: 090081044

BLK: 090081045

BLK: 090081046

BLK: 090081047

BLK: 090081048

BLK: 090081049

BLK: 090081050

BLK: 090081051

BLK: 090081052

BLK: 090081053

BLK: 090081054

BLK: 090081055

BLK: 090081056

BLK: 090081057

BLK: 090081058

BLK: 090081996

BLK: 090081997

BLK: 090081998

BLK: 090081999

VTD: 103 Total 3,040

VTD: 105 2,774

VTD: 138 2,936

VTD: 150 3,021

VTD: 160 2,979

VTD: 353 (Part)

BLK: 078013995

BLK: 078013996

BLK: 078013999

VTD: 353 Total 0

VTD: 403 (Part)

BLK: 075161014

BLK: 075161015

BLK: 075161016

BLK: 075161017

BLK: 075161018

BLK: 075161019

BLK: 075161020

BLK: 075161021

BLK: 075161022

BLK: 075162994

VTD: 403 Total 1,035

VTD: 404 1,295

VTD: 408 (Part)

BLK: 075112000

BLK: 075112001

BLK: 075112017

BLK: 075151000

BLK: 075151001

BLK: 075151002

BLK: 075151017

BLK: 075151018

BLK: 075151019

BLK: 075151020

BLK: 075151021

BLK: 075151022

BLK: 075151023

BLK: 075151024

BLK: 075152000

BLK: 075152001

BLK: 075152002

BLK: 075152003

BLK: 075152004

BLK: 075152005

BLK: 075152006

BLK: 075152007

BLK: 075152008

BLK: 075152009

BLK: 075152010

BLK: 075152011

BLK: 075152012

BLK: 075152013

BLK: 075152014

BLK: 075152015

BLK: 075152016

BLK: 075152017

BLK: 075152018

BLK: 075152019

BLK: 075152020

BLK: 075152021

BLK: 075152022

BLK: 075152023

BLK: 075152024

BLK: 075152025

BLK: 075153000

BLK: 075153001

BLK: 075153002

BLK: 075153003

BLK: 075153004

BLK: 075153005

BLK: 075153006

BLK: 075153007

BLK: 075153008

BLK: 075153009

BLK: 075153010

BLK: 075153011

VTD: 408 Total 2,588

VTD: 451 2,508

VTD: 452 2,030

VTD: 453 2,552

VTD: 455 4,438

VTD: 457 2,614

VTD: 459 (Part)

BLK: 075061008

BLK: 075061009

BLK: 075061010

BLK: 075061011

BLK: 075061012

BLK: 075061013

BLK: 075061014

BLK: 075061015

BLK: 075061016

BLK: 075061017

BLK: 075061018

BLK: 075061019

BLK: 075061020

BLK: 075061021

BLK: 075061022

BLK: 075061023

BLK: 075061024

BLK: 075061025

BLK: 075061026

BLK: 075061028

BLK: 075061029

BLK: 075061030

BLK: 075061031

BLK: 075061032

BLK: 075061033

BLK: 075061034

BLK: 075061045

VTD: 459 Total 1,583

VTD: 465 3,607

VTD: 466 1,693

Tulsa County Total in Senate District 36 49,148

Wagoner County (Part)

VTD: 112 1,636

VTD: 115 667

VTD: 116 2,847

VTD: 117 1,923

VTD: 118 1,147

VTD: 119 1,209

VTD: 120 1,181

VTD: 121 (Part)

BLK: 305081047

VTD: 121 Total 116

VTD: 123 (Part)

BLK: 305093001

BLK: 305093002

BLK: 305093003

BLK: 305093004

BLK: 305093005

BLK: 305093006

BLK: 305093007

BLK: 305093008

BLK: 305093009

BLK: 305093023

BLK: 305093024

BLK: 305093025

BLK: 305093026

BLK: 305093027

BLK: 305093028

BLK: 305093029

BLK: 305093030

BLK: 305093031

BLK: 305093032

BLK: 305093033

VTD: 123 Total 994

VTD: 371 2,082

VTD: 372 997

VTD: 373 1,233

VTD: 374 1,751

VTD: 375 2,593

VTD: 376 1,597

VTD: 377 394

VTD: 379 (Part)

BLK: 308002007

BLK: 308002008

BLK: 308002018

BLK: 308002019

BLK: 308002020

BLK: 308002021

BLK: 308002022

BLK: 308002023

BLK: 308002024

BLK: 308002025

BLK: 308002026

BLK: 308002027

BLK: 308002028

BLK: 308002029

BLK: 308002030

BLK: 308002031

BLK: 308002032

BLK: 308002033

BLK: 308002034

BLK: 308002035

BLK: 308002056

BLK: 308002057

BLK: 308002061

VTD: 379 Total 409

VTD: 383 (Part)

BLK: 306012007

BLK: 306012017

BLK: 306012990

BLK: 306012991

BLK: 306012993

BLK: 306024013

BLK: 306025003

BLK: 306025004

BLK: 306025005

BLK: 306025011

BLK: 306025012

BLK: 306025013

BLK: 306025014

BLK: 306025015

BLK: 306025016

BLK: 306025017

BLK: 306025024

BLK: 306025025

BLK: 306025026

BLK: 306025027

BLK: 306025028

BLK: 306025029

BLK: 306025030

BLK: 306025031

BLK: 306025033

BLK: 306025036

BLK: 306025996

BLK: 306025997

BLK: 306025998

VTD: 383 Total 621

VTD: 385 77

VTD: 386 68

VTD: 387 8

Wagoner County Total in Senate District 36 23,550

SENATE DISTRICT 36 TOTAL 72,698

Added by Laws 2001, c. 257, § 3, eff. July 1, 2001.  Amended by Laws 2002, c. 467, § 1, emerg. eff. June 5, 2002.

§14-80.33.  Preparation and publication of descriptions and maps.

The Department of Transportation is hereby authorized and directed to prepare and publish a description and maps of these forty-eight (48) Senate districts translating the descriptions by official counties, voting districts (VTD's) and blocks into commonly understood descriptions by metes and bounds with reference to well-recognized landmarks and boundaries.  Copies of said descriptions and maps shall be provided by the Department of Transportation to the State Election Board.

Added by Laws 2001, c. 257, § 4, eff. July 1, 2001.

§14-80.34.  Operative date of districts - 2002 elections.

The Senate districts described herein shall become operative on the fifteenth day following the General Election in November, 2002; provided, however, the State Election Board shall conduct the elections for the Senate in 2002 in accordance with the provisions of this act.

Added by Laws 2001, c. 257, § 5, eff. July 1, 2001.

§14-81.  Repealed by Laws 1951, p. 33, § 5.

§14-82.  Repealed by Laws 1951, p. 33, § 5.

§14-83.  Repealed by Laws 1951, p. 33, § 5.

§14-84.  Repealed by Laws 1951, p. 33, § 5.

§14-85.  Repealed by Laws 1951, p. 33, § 5.

§14-86.  Repealed by Laws 1951, p. 33, § 5.

§14-87.  Repealed by Laws 1951, p. 33, § 5.

§14-88.  Repealed by Laws 1951, p. 33, § 5.

§14-89.  Repealed by Laws 1951, p. 33, § 5.

§14-90.  Repealed by Laws 1951, p. 33, § 5.

§14-91.  Repealed by Laws 1951, p. 33, § 5.

§14-92.  Repealed by Laws 1951, p. 33, § 5.

§14-93.  Repealed by Laws 1961, p. 186, § 5.

§14-94.  Repealed by Laws 1961, p. 186, § 5.

§14-95.  Repealed by Laws 1961, p. 186, § 5.

§14-96.  Repealed by Laws 1961, p. 186, § 5.

§14-97.  Repealed by Laws 1963, c. 11, § 6.

§14-98.  Repealed by Laws 1963, c. 11, § 6.

§14-99.  Repealed by Laws 1963, c. 11, § 6.

§14-100.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-101.  Repealed by Laws 1963, c. 11, § 6.

§14-102.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-103.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-104.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-105.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-106.  Repealed by Laws 1965, c. 531, § 3, eff. July 24, 1965.

§14-107.  Repealed by Laws 1971, c. 118, § 6 as of the fifteenth day after the general election held in November 1972.

§14-108.  Qualifications of candidates.

To file as a candidate for the House of Representatives in any representative district, a person must have been a registered voter in such district and a resident residing within such district for at least six (6) months immediately preceding the filing period prescribed by law.  Except, however, to file as a candidate for the House of Representatives in any house district in 2004, a person must have been a registered voter and a resident residing in such district no later than December 21, 2003.  Any member of the House of Representatives whose district has been changed by redistricting may change residence with the intent of becoming qualified to seek reelection in such district in the first election applicable to such district following redistricting without thereby being deemed to have vacated his or her existing office.

Added by Laws 1967, c. 142, § 3, emerg. eff. April 27, 1967.  Amended by Laws 1971, c. 133, § 2; Laws 1973, c. 40, § 2, emerg. eff. April 25, 1973; Laws 1981, c. 178, § 2, emerg. eff. May 18, 1981; Laws 2001, c. 264, § 1, eff. Sept. 1, 2001; Laws 2004, c. 53, § 2, emerg. eff. April 1, 2004.

§14-111.  Repealed by Laws 1981, c. 260, § 7.

§14-112.  Repealed by Laws 1981, c. 260, § 7.

§14-113.  Repealed by Laws 1981, c. 260, § 7.

§14-114.  Repealed by Laws 1981, c. 260, § 7.

§14-115.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§14-116.  Repealed by Laws 1991, c. 189, § 8, emerg. eff. May 15, 1991.

§14-117.  Repealed by Laws 1991, c. 189, § 8, emerg. eff. May 15, 1991.

§14-118.  Repealed by Laws 1991, c. 189, § 8, emerg. eff. May 15, 1991.

§14-119.  Repealed by Laws 1991, c. 189, § 8, emerg. eff. May 15, 1991.

§14-120.  Repealed by Laws 1991, c. 189, § 8, emerg. eff. May 15, 1991.

§14-121.  Repealed by Laws 2001, c. 264, § 8, eff. Sept. 1, 2001.

§14-122.  Repealed by Laws 2001, c. 264, § 8, eff. Sept. 1, 2001.

§14-123.  Repealed by Laws 2001, c. 264, § 8, eff. Sept. 1, 2001.

§14-124.  Repealed by Laws 2001, c. 264, § 8, eff. Sept. 1, 2001.

§14-125.  Repealed by Laws 2001, c. 264, § 8, eff. Sept. 1, 2001.

§14-126.  Repealed by Laws 2001, c. 264, § 8, eff. Sept. 1, 2001.

§14-127.  Short title - Population - Ideal districts - Geographical basis of descriptions.

A.  This act shall be known and may be cited as the "State House of Representatives Redistricting Act of 2001".

B.  For purposes of the State House of Representatives Redistricting Act of 2001:

1.  The total state population based on the 2001 Federal Decennial Census is three million four hundred fifty thousand six hundred fifty-four (3,450,654) persons;

2.  The ideal House district contains thirty-four thousand one hundred sixty-five (34,165) persons;

3.  The descriptions of House districts in Section 4 of this act are based on geographical units defined by the United States Bureau of the Census for the purposes of compiling and reporting the 2000 Federal Decennial Census and include:

a. counties,

b. voting tabulation districts (VTD),

c. census tracts (tracts),

d. block groups, and

e. census blocks (blocks); and

4.  The term "percent deviation" means the degree in percentage by which a single district's population varies from the ideal district.

Added by Laws 2001, c. 264, § 2, eff. Sept. 1, 2001.

§14-128.  Scrivener's error - Unassigned land.

A.  The Legislature declares that careful and diligent efforts have been put forth in the preparation of the State House of Representatives Districts described in this act to provide that each State House of Representatives District is as near equal in population to all other such districts as practical; provided, however, if by some scrivener's error any Census Tract, Block Group, or Census Block has been inadvertently and unintentionally so placed as to be noncontiguous with the remainder of the District to which it has been assigned, then it shall be the duty of the Legislature in 2002 to correct such scrivener's error to preserve the equality of population in such districts.

B.  Any unassigned land within a district not specifically provided for in this act shall be construed to be a part of the district in which it is located.

Added by Laws 2001, c. 264, § 3, eff. Sept. 1, 2001.

§14-129.  Composition, number and areas of districts.

The House of Representatives shall be composed of one hundred one (101) members as hereinafter described:

Total

County Census Designated Area Population Population

District 001

McCurtain County (Part)

VTD 11 457

VTD 12 700

VTD 13 1,132

VTD 14 326

VTD 15 456

VTD 17 2,206

VTD 18 1,784

VTD 19 824

VTD 2 1,214

VTD 20 2,082

VTD 21 275

VTD 22 770

VTD 23 1,126

VTD 24 (Part)

Tract998200/Block 1014

Tract998200/Block 1015

Tract998200/Block 1016

Tract998200/Block 1017

Tract998200/Block 1018

Tract998200/Block 1019

Tract998200/Block 1020

Tract998200/Block 1021

Tract998200/Block 1022

Tract998200/Block 1023

Tract998200/Block 1024

Tract998200/Block 1025

Tract998200/Block 1026

Tract998200/Block 1027

Tract998200/Block 1028

Tract998200/Block 1029

Tract998200/Block 1030

Tract998200/Block 1031

Tract998200/Block 1032

Tract998200/Block 1033

Tract998200/Block 1034

Tract998200/Block 1035

Tract998200/Block 1036

Tract998200/Block 1037

Tract998200/Block 1038

Tract998200/Block 1039

Tract998200/Block 1040

Tract998200/Block 1041

Tract998200/Block 1042

Tract998200/Block 1043

Tract998200/Block 1044

Tract998200/Block 1045

Tract998200/Block 1046

Tract998200/Block 1047

Tract998200/Block 1048

Tract998200/Block 1054

Tract998200/Block 1056

Tract998200/Block 1058

Tract998200/Block 1059

Tract998200/Block 1060

Tract998200/Block 1061

Tract998200/Block 1062

Tract998200/Block 1063

Tract998200/Block 1084

Tract998200/Block 1085

Tract998200/Block 1086

Tract998200/Block 1087

Tract998200/Block 1090

Tract998200/Block 1091

Tract998200/Block 1092

Tract998200/Block 1093

Tract998200/Block 1094

Tract998200/Block 1095

Tract998200/Block 1096

Tract998200/Block 1097

Tract998200/Block 1098

Tract998200/Block 1099

Tract998200/Block 1100

Tract998200/Block 1101

Tract998200/Block 1102

Tract998200/Block 1103

Tract998200/Block 1104

Tract998200/Block 1105

Tract998200/Block 1106

Tract998200/Block 1107

Tract998200/Block 1108

Tract998200/Block 1109

Tract998200/Block 1110

Tract998200/Block 1111

Tract998200/Block 1112

Tract998200/Block 1113

Tract998200/Block 1114

Tract998200/Block 1115

Tract998200/Block 1116

Tract998200/Block 1117

Tract998200/Block 1118

Tract998200/Block 1119

Tract998200/Block 1120

Tract998200/Block 1121

Tract998200/Block 1122

Tract998200/Block 1123

Tract998200/Block 1124

Tract998200/Block 1125

Tract998200/Block 1126

Tract998200/Block 1127

Tract998200/Block 1128

Tract998200/Block 1129

Tract998200/Block 1130

Tract998200/Block 1131

Tract998200/Block 1184

Tract998200/Block 1185

Tract998200/Block 1186

Tract998200/Block 1187

Tract998200/Block 1188

Tract998200/Block 1189

Tract998200/Block 1190

Tract998200/Block 1191

Tract998200/Block 1192

Tract998200/Block 1193

Tract998200/Block 1194

Tract998200/Block 1195

Tract998200/Block 1196

Tract998200/Block 1197

Tract998200/Block 1198

Tract998200/Block 1199

Tract998200/Block 1200

Tract998200/Block 1201

Tract998200/Block 1202

Tract998200/Block 1203

Tract998200/Block 1204

Tract998200/Block 1205

Tract998200/Block 1206

Tract998200/Block 1207

Tract998200/Block 1208

Tract998200/Block 1209

Tract998200/Block 1210

Tract998200/Block 1211

Tract998200/Block 1228

Tract998200/Block 1229

Tract998200/Block 1230

Tract998200/Block 1231

Tract998200/Block 1236

Tract998200/Block 1237

Tract998200/Block 1238

Tract998200/Block 1239

Tract998200/Block 1240

Tract998200/Block 1241

Tract998200/Block 1242

Tract998200/Block 1243

Tract998200/Block 1244

Tract998200/Block 1245

Tract998200/Block 1246

Tract998200/Block 1247

Tract998200/Block 1248

Tract998200/Block 1249

Tract998200/Block 1250

Tract998200/Block 1251

Tract998200/Block 1252

Tract998200/Block 1253

Tract998200/Block 1254

Tract998200/Block 1255

Tract998200/Block 1256

Tract998200/Block 1257

Tract998200/Block 1258

Tract998200/Block 1259

Tract998200/Block 1260

Tract998200/Block 1261

Tract998200/Block 1262

Tract998200/Block 1263

Tract998200/Block 1264

Tract998200/Block 1265

Tract998200/Block 1266

Tract998200/Block 1267

Tract998200/Block 1268

Tract998200/Block 1269

Tract998200/Block 1270

Tract998200/Block 1271

Tract998200/Block 1272

Tract998200/Block 1273

Tract998200/Block 1274

Tract998200/Block 1275

Tract998200/Block 1276

Tract998200/Block 1277

Tract998200/Block 1278

Tract998200/Block 1279

Tract998200/Block 1280

Tract998200/Block 1281

Tract998200/Block 1282

Tract998200/Block 1283

Tract998200/Block 1285

Tract998200/Block 1286

Tract998200/Block 1287

Tract998200/Block 1288

Tract998200/Block 1289

Tract998200/Block 1290

Tract998200/Block 1291

Tract998200/Block 1304

Tract998200/Block 1305

Tract998200/Block 1310

Tract998200/Block 1311

Tract998200/Block 1312

Tract998200/Block 1313

Tract998200/Block 1314

Tract998200/Block 1315

Tract998200/Block 1316

Tract998200/Block 1317

Tract998200/Block 1318

Tract998200/Block 1319

Tract998200/Block 1320

Tract998200/Block 1321

Tract998200/Block 1322

Tract998200/Block 1323

Tract998200/Block 1324

Tract998200/Block 1325

Tract998200/Block 1326

Tract998200/Block 1327

Tract998200/Block 1328

Tract998200/Block 1329

Tract998200/Block 1330

Tract998200/Block 1331

Tract998200/Block 1332

Tract998200/Block 1333

Tract998200/Block 1334

Tract998200/Block 1335

Tract998200/Block 1336

Tract998200/Block 1337

Tract998200/Block 1338

Tract998200/Block 1339

Tract998200/Block 1340

Tract998200/Block 1341

Tract998200/Block 1342

Tract998200/Block 1343

Tract998200/Block 1344

Tract998200/Block 1345

Tract998200/Block 1346

Tract998200/Block 1347

Tract998200/Block 1348

Tract998200/Block 1349

Tract998200/Block 1350

Tract998200/Block 1351

Tract998200/Block 1352

Tract998200/Block 1353

Tract998200/Block 1354

Tract998200/Block 1355

Tract998200/Block 1356

Tract998200/Block 1357

Tract998200/Block 1358

Tract998200/Block 1359

Tract998200/Block 1360

Tract998200/Block 1361

Tract998200/Block 1362

Tract998200/Block 1363

Tract998200/Block 1364

Tract998200/Block 1365

Tract998200/Block 1366

Tract998200/Block 1367

Tract998200/Block 1368

Tract998200/Block 1369

Tract998200/Block 1370

Tract998200/Block 1371

Tract998200/Block 3218

Tract998200/Block 3219

Tract998200/Block 3220

Tract998200/Block 3221

Tract998200/Block 3222

Tract998200/Block 3223

Tract998200/Block 3224

Tract998200/Block 3225

Tract998200/Block 3226

Tract998200/Block 3227

Tract998200/Block 3228

Tract998200/Block 3229

Tract998200/Block 3230

Tract998200/Block 3231

Tract998200/Block 3232

Tract998200/Block 3233

Tract998200/Block 3234

Tract998200/Block 3235

Tract998200/Block 3236

Tract998200/Block 3237

Tract998200/Block 3238

Tract998200/Block 3239

Tract998200/Block 3240

Tract998200/Block 3241

Tract998200/Block 3242

Tract998200/Block 3243

Tract998200/Block 3244

Tract998200/Block 3245

Tract998200/Block 3246

Tract998200/Block 3247

Tract998200/Block 3248

Tract998200/Block 3249

Tract998200/Block 3250

Tract998200/Block 3251

Tract998200/Block 3252

Tract998200/Block 3253

Tract998200/Block 3254

Tract998200/Block 3255

Tract998200/Block 3256

Tract998200/Block 3257

Tract998200/Block 3258

Tract998200/Block 3259

Tract998200/Block 3260

Tract998200/Block 3261

Tract998200/Block 3262

Tract998200/Block 3263

Tract998200/Block 3264

Tract998200/Block 3265

Tract998200/Block 3266

Tract998200/Block 3267

Tract998200/Block 3268

Tract998200/Block 3269

Tract998200/Block 3270

Tract998200/Block 3271

Tract998200/Block 3353

Tract998200/Block 3354

Tract998200/Block 3355

Tract998200/Block 3356

Tract998200/Block 3357

Tract998200/Block 3358

Tract998200/Block 3359

Tract998200/Block 3360

Tract998200/Block 3361

Tract998200/Block 3362

Tract998200/Block 3363

Tract998200/Block 3364

Tract998200/Block 3365

Tract998200/Block 3366

Tract998200/Block 3367

Tract998200/Block 3368

Tract998200/Block 3369

Tract998200/Block 3370

Tract998200/Block 3371

Tract998200/Block 3372

Tract998200/Block 3373

Tract998200/Block 3374

Tract998200/Block 3375

Tract998200/Block 3376

Tract998200/Block 3377

Tract998200/Block 3378

Tract998200/Block 3379

Tract998200/Block 3380

Tract998200/Block 3381

Tract998200/Block 3382

Tract998200/Block 3383

Tract998200/Block 3384

Tract998200/Block 3385

Tract998200/Block 3386

Tract998200/Block 3387

Tract998200/Block 3388

Tract998200/Block 3389

Tract998200/Block 3390

Tract998200/Block 3391

Tract998200/Block 3392

Tract998200/Block 3393

Tract998200/Block 3394

Tract998200/Block 3395

Tract998200/Block 3396

Tract998200/Block 3397

Tract998200/Block 3398

Tract998200/Block 3399

Tract998200/Block 3400

Tract998200/Block 3401

Tract998200/Block 3402

Tract998200/Block 3403

Tract998200/Block 3404

Tract998200/Block 3405

Tract998200/Block 3406

Tract998200/Block 3407

Tract998200/Block 3408

Tract998200/Block 3409

Tract998200/Block 3410

Tract998200/Block 3411

Tract998200/Block 3412

Tract998200/Block 3413

Tract998200/Block 3414

Tract998200/Block 3415

Tract998200/Block 3416

Tract998200/Block 3417

Tract998200/Block 3418

Tract998200/Block 3419

Tract998200/Block 3420

Tract998200/Block 3421

Tract998200/Block 3422

Tract998200/Block 3423

Tract998200/Block 3424

Tract998200/Block 3425

Tract998200/Block 3426

Tract998200/Block 3427

Tract998200/Block 3428

Tract998200/Block 3429

Tract998200/Block 3430

Tract998200/Block 3431

Tract998200/Block 3432

Tract998200/Block 3433

Tract998200/Block 3434

Tract998200/Block 3435

Tract998200/Block 3436

Tract998200/Block 3437

Tract998200/Block 3438

Tract998200/Block 3439

Tract998200/Block 3440

Tract998200/Block 3441

Tract998200/Block 3442

Tract998200/Block 3443

Tract998200/Block 3444

Tract998200/Block 3445

Tract998200/Block 3446

Tract998200/Block 3447

Tract998200/Block 3448

Tract998200/Block 3449

Tract998200/Block 3450

Tract998200/Block 3451

Tract998200/Block 3452

Tract998200/Block 3453

Tract998200/Block 3454

Tract998200/Block 3455

Tract998200/Block 3456

Tract998200/Block 3457

Tract998200/Block 3458

Tract998200/Block 3459

Tract998200/Block 3460

Tract998200/Block 3461

Tract998200/Block 3462

Tract998200/Block 3463

Tract998200/Block 3464

Tract998200/Block 3465

Tract998200/Block 3466

Tract998200/Block 3467

Tract998200/Block 3468

Tract998200/Block 3469

Tract998200/Block 3470

Tract998200/Block 3471

Tract998200/Block 3472

Tract998200/Block 3473

Tract998200/Block 3474

Tract998200/Block 3475

Tract998200/Block 3476

Tract998200/Block 3477

Tract998200/Block 3478

Tract998200/Block 3479

Tract998200/Block 3480

Tract998200/Block 3481

Tract998200/Block 3482

Tract998200/Block 3483

Tract998200/Block 3484

Tract998200/Block 3485

Tract998200/Block 3486

Tract998200/Block 3487

Tract998200/Block 3488

Tract998200/Block 3489

Tract998200/Block 3490

Tract998200/Block 3491

Tract998200/Block 3492

Tract998200/Block 3493

Tract998200/Block 3494

Tract998200/Block 3495

Tract998200/Block 3496

Tract998200/Block 3497

Tract998200/Block 3498

Tract998200/Block 3499

Tract998200/Block 3500

Tract998200/Block 3501

Tract998200/Block 3502

Tract998200/Block 3503

Tract998200/Block 3504

Tract998200/Block 3505

Tract998200/Block 3506

Tract998200/Block 3507

Tract998200/Block 3508

Tract998200/Block 3509

Tract998200/Block 3510

Tract998200/Block 3511

Tract998200/Block 3512

Tract998200/Block 3513

Tract998200/Block 3514

Tract998200/Block 3515

Tract998200/Block 3516

Tract998200/Block 3517

Tract998200/Block 3518

Tract998200/Block 3519

Tract998200/Block 3520

Tract998200/Block 3521

Tract998200/Block 3522

Tract998200/Block 3523

Tract998200/Block 3524

Tract998200/Block 3525

Tract998200/Block 3526

Tract998200/Block 3527

Tract998200/Block 3528

Tract998200/Block 3529

Tract998200/Block 3530

Tract998200/Block 3531

Tract998200/Block 3532

Tract998200/Block 3533

Tract998200/Block 3534

Tract998200/Block 3535

Tract998200/Block 3536

Tract998200/Block 3537

Tract998200/Block 3538

Tract998200/Block 3539

Tract998200/Block 3540

Tract998200/Block 3541

Tract998200/Block 3542

Tract998200/Block 3543

Tract998200/Block 3544

Tract998200/Block 3545

Tract998200/Block 3546

Tract998200/Block 3547

Tract998200/Block 3548

Tract998200/Block 3549

Tract998200/Block 3550

Tract998200/Block 3551

Tract998200/Block 3552

Tract998200/Block 3553

Tract998200/Block 3554

Tract998200/Block 3555

Tract998200/Block 3556

Tract998200/Block 3557

Tract998200/Block 3558

Tract998200/Block 3559

Tract998200/Block 3560

Tract998200/Block 3561

Tract998200/Block 3562

Tract998200/Block 3563

Tract998200/Block 3564

Tract998200/Block 3565

Tract998200/Block 3566

Tract998200/Block 3567

Tract998200/Block 3568

Tract998200/Block 3569

Tract998200/Block 3570

Tract998200/Block 3571

Tract998200/Block 3572

Tract998200/Block 3573

Tract998200/Block 3574

Tract998200/Block 3575

Tract998200/Block 3576

Tract998200/Block 3577

Tract998200/Block 3578

Tract998200/Block 3579

Tract998200/Block 3580

Tract998200/Block 3581

Tract998200/Block 3582

Tract998200/Block 3583

Tract998200/Block 3584

Tract998200/Block 3585

Tract998200/Block 3586

Tract998200/Block 3587

Tract998200/Block 3588

Tract998200/Block 3589

Tract998200/Block 3590

Tract998200/Block 3591

Tract998200/Block 3592

Tract998200/Block 3593

Tract998200/Block 3594

Tract998200/Block 3595

Tract998200/Block 3596

Tract998200/Block 3597

Tract998200/Block 3598

Tract998200/Block 3599

Tract998200/Block 3600

Tract998200/Block 3601

Tract998200/Block 3602

Tract998200/Block 3603

Tract998200/Block 3604

Tract998200/Block 3605

Tract998200/Block 3606

Tract998200/Block 3607

Tract998200/Block 3608

Tract998200/Block 3609

Tract998200/Block 3610

Tract998200/Block 3612

Tract998200/Block 3613

Tract998200/Block 3614

Tract998200/Block 3615

Tract998200/Block 3616

Tract998200/Block 3617

Tract998200/Block 3618

Tract998200/Block 3619

Tract998200/Block 3620

Tract998200/Block 3621

Tract998200/Block 3622

Tract998200/Block 3623

Tract998200/Block 3624

Tract998200/Block 3625

Tract998200/Block 3626

Tract998200/Block 3627

Tract998200/Block 3628

Tract998200/Block 3629

Tract998200/Block 3630

Tract998200/Block 3631

Tract998200/Block 3632

Tract998200/Block 3633

Tract998200/Block 3634

Tract998200/Block 3635

Tract998200/Block 3636

Tract998200/Block 3637

Tract998200/Block 3638

Tract998200/Block 3639

Tract998200/Block 3640

Tract998200/Block 3641

Tract998200/Block 3642

Tract998200/Block 3643

Tract998200/Block 3644

Tract998200/Block 3645

Tract998200/Block 3646

Tract998200/Block 3647

Tract998200/Block 3648

Tract998200/Block 3649

Tract998200/Block 3650

Tract998200/Block 3651

Tract998200/Block 3652

Tract998200/Block 3653

Tract998200/Block 3654

Tract998200/Block 3659

Tract998200/Block 3686

Tract998200/Block 3831

Tract998200/Block 3832

Tract998200/Block 3833

Tract998200/Block 3834

Tract998200/Block 3835

Tract998200/Block 3836

Tract998200/Block 3837

Tract998200/Block 3838

Tract998200/Block 3839

Tract998200/Block 3850

Tract998200/Block 3851

Tract998200/Block 3852

Tract998200/Block 3853

Tract998200/Block 3854

Tract998200/Block 3855

Tract998200/Block 3856

Tract998200/Block 3857

Tract998200/Block 3858

Tract998200/Block 3859

Tract998200/Block 3860

Tract998200/Block 3861

Tract998200/Block 3862

Tract998200/Block 3863

Tract998200/Block 3864

Tract998200/Block 3865

Tract998200/Block 3866

Tract998200/Block 3867

Tract998200/Block 3868

Tract998200/Block 3869

Tract998200/Block 3905

Tract998200/Block 3906

Tract998200/Block 3907

Tract998200/Block 3908

Tract998200/Block 3909

Tract998200/Block 3910

Tract998200/Block 3911

Tract998200/Block 3916

Tract998200/Block 3917

Tract998200/Block 3918

Tract998200/Block 3919

Tract998200/Block 3920

Tract998200/Block 3921

Tract998200/Block 3922

Tract998200/Block 3923

Tract998200/Block 3925

Tract998200/Block 3928

Tract998200/Block 3929

Tract998200/Block 3930

Tract998200/Block 3931

Tract998200/Block 3978

Tract998200/Block 3979

Tract998200/Block 3980

Tract998200/Block 3981

Tract998200/Block 3982

Tract998200/Block 3983

Tract998200/Block 3984

Tract998200/Block 3985

Tract998200/Block 3986

Tract998200/Block 3987

Tract998200/Block 3988

Tract998200/Block 3989

Tract998200/Block 3990

Tract998200/Block 3991

Tract998200/Block 3992

Tract998200/Block 3993

Tract998200/Block 3994

Tract998200/Block 3997

Tract998200/Block 3998

Tract998300/Block 1999

Tract998500/Block 1086

Tract998500/Block 1087

Tract998500/Block 1987

VTD 24 Total 1,010

VTD 25 797

VTD 26 565

VTD 29 1,127

VTD 31 1,978

VTD 32 392

VTD 33 324

VTD 34 1,114

VTD 35 1,769

VTD 36 1,433

VTD 37 333

VTD 38 1,922

VTD 4 1,998

VTD 6 2,984

VTD 8 1,051

VTD 9 1,910

McCurtain County Total 34,059

For District Number 1 Total Population: 34,059

Ideal District 34,165

Population:

Population Deviation: -106

Percent Deviation: -0.310%

District 002

Sequoyah County (Part)

VTD 101 2,020

VTD 102 1,516

VTD 103 2,051

VTD 104 1,772

VTD 105 2,637

VTD 106 1,445

VTD 107 705

VTD 108 532

VTD 109 781

VTD 110 402

VTD 201 (Part)

Tract030202/Block 2139

Tract030202/Block 2140

Tract030202/Block 2141

Tract030202/Block 2142

Tract030202/Block 2143

Tract030202/Block 2144

Tract030202/Block 2145

Tract030202/Block 2147

Tract030202/Block 2148

Tract030202/Block 2149

Tract030202/Block 2150

Tract030202/Block 2151

Tract030202/Block 4000

Tract030202/Block 4001

Tract030202/Block 4002

Tract030202/Block 4003

Tract030202/Block 4004

Tract030202/Block 4005

Tract030202/Block 4006

Tract030202/Block 4007

Tract030202/Block 4008

Tract030202/Block 4009

Tract030202/Block 4010

Tract030202/Block 4011

Tract030202/Block 4012

Tract030202/Block 4013

Tract030202/Block 4014

Tract030202/Block 4015

Tract030202/Block 4016

Tract030202/Block 4017

Tract030202/Block 4019

Tract030202/Block 4020

Tract030202/Block 4021

Tract030202/Block 4022

Tract030202/Block 4023

Tract030202/Block 4024

Tract030202/Block 4025

Tract030202/Block 4026

Tract030202/Block 4027

Tract030202/Block 4028

Tract030202/Block 4029

Tract030202/Block 4030

Tract030202/Block 4031

Tract030202/Block 4032

Tract030202/Block 4033

Tract030202/Block 4034

Tract030202/Block 5001

VTD 201 Total 370

VTD 202 1,383

VTD 203 (Part)

Tract030202/Block 3016

Tract030202/Block 3160

VTD 203 Total 7

VTD 204 401

VTD 205 3,016

VTD 206 387

VTD 207 982

VTD 208 (Part)

Tract030201/Block 1004

Tract030201/Block 1005

Tract030201/Block 1006

Tract030201/Block 1007

Tract030201/Block 1008

Tract030201/Block 1009

Tract030201/Block 1010

Tract030201/Block 1011

Tract030201/Block 1012

Tract030201/Block 1013

Tract030201/Block 1014

Tract030201/Block 1015

Tract030201/Block 1016

Tract030201/Block 1017

Tract030201/Block 1018

Tract030201/Block 1019

Tract030201/Block 1020

Tract030201/Block 1021

Tract030201/Block 1022

Tract030201/Block 1023

Tract030201/Block 1024

Tract030201/Block 1025

Tract030201/Block 1026

Tract030201/Block 1027

Tract030201/Block 1028

Tract030201/Block 1029

Tract030201/Block 1030

Tract030201/Block 1031

Tract030201/Block 1032

Tract030201/Block 1033

Tract030201/Block 1034

Tract030201/Block 1035

Tract030201/Block 1036

Tract030201/Block 1037

Tract030201/Block 1038

Tract030201/Block 1039

Tract030201/Block 1040

Tract030201/Block 1041

Tract030201/Block 1042

Tract030201/Block 1043

Tract030201/Block 1044

Tract030201/Block 1045

Tract030201/Block 1046

Tract030201/Block 1047

Tract030201/Block 1048

Tract030201/Block 1049

Tract030201/Block 1050

Tract030201/Block 1051

Tract030201/Block 1052

Tract030201/Block 1053

Tract030201/Block 1054

Tract030201/Block 1055

Tract030201/Block 1056

Tract030201/Block 1057

Tract030201/Block 1058

Tract030201/Block 1059

Tract030201/Block 1060

Tract030201/Block 1065

Tract030201/Block 1066

Tract030201/Block 1067

Tract030201/Block 1072

Tract030202/Block 2000

Tract030202/Block 2001

Tract030202/Block 2002

Tract030202/Block 2003

Tract030202/Block 2004

Tract030202/Block 2005

Tract030202/Block 2100

Tract030202/Block 2105

Tract030202/Block 2111

Tract030202/Block 2112

Tract030202/Block 2113

Tract030202/Block 2114

Tract030202/Block 2115

Tract030202/Block 2116

Tract030202/Block 2117

Tract030202/Block 2118

Tract030202/Block 2119

Tract030202/Block 2120

Tract030202/Block 2121

Tract030202/Block 2122

Tract030202/Block 2123

Tract030202/Block 2124

Tract030202/Block 2125

Tract030202/Block 2126

Tract030202/Block 2130

VTD 208 Total 1,022

VTD 301 1,582

VTD 302 2,007

VTD 303 1,495

VTD 304 1,087

VTD 305 1,058

VTD 306 661

VTD 307 964

VTD 308 932

VTD 309 591

VTD 310 786

VTD 311 427

VTD 312 1,064

VTD 401 19

VTD 402 154

Sequoyah County Total 34,256

For District Number 2 Total Population: 34,256

Ideal District 34,165

Population:

Population Deviation: 91

Percent Deviation: 0.267%

District 003

Le Flore County (Part)

VTD 102 1,523

VTD 103 (Part)

Tract040298/Block 2047

Tract040298/Block 2049

Tract040298/Block 2062

Tract040298/Block 2063

Tract040298/Block 2064

Tract040298/Block 2065

Tract040298/Block 2066

Tract040298/Block 2067

Tract040298/Block 2068

Tract040298/Block 2069

Tract040298/Block 2998

Tract040298/Block 3990

Tract040298/Block 4002

Tract040298/Block 4004

Tract040298/Block 4005

Tract040298/Block 4006

Tract040298/Block 4007

Tract040298/Block 4008

Tract040298/Block 4009

Tract040298/Block 4010

Tract040298/Block 4011

Tract040298/Block 4012

Tract040298/Block 4013

Tract040298/Block 4014

Tract040298/Block 4015

Tract040298/Block 4016

Tract040298/Block 4017

Tract040298/Block 4018

Tract040298/Block 4019

Tract040298/Block 4020

Tract040298/Block 4021

Tract040298/Block 4022

Tract040298/Block 4057

Tract040298/Block 4058

Tract040298/Block 4059

Tract040298/Block 4060

Tract040298/Block 4061

Tract040298/Block 4062

Tract040298/Block 4063

Tract040298/Block 4064

Tract040298/Block 4065

Tract040298/Block 4066

Tract040298/Block 4067

Tract040298/Block 4069

Tract040298/Block 4070

Tract040298/Block 4071

Tract040298/Block 4072

Tract040298/Block 4073

Tract040298/Block 4074

Tract040298/Block 4075

Tract040298/Block 4076

Tract040298/Block 4077

Tract040298/Block 4995

Tract040298/Block 4996

Tract040298/Block 4997

Tract040298/Block 4998

Tract040298/Block 4999

Tract040298/Block 5016

Tract040298/Block 5017

Tract040298/Block 5018

Tract040298/Block 5019

Tract040298/Block 5020

Tract040298/Block 5021

Tract040298/Block 5022

Tract040298/Block 5023

Tract040298/Block 5024

Tract040298/Block 5025

Tract040298/Block 5026

Tract040298/Block 5027

Tract040298/Block 5028

Tract040298/Block 5029

Tract040298/Block 5030

Tract040298/Block 5031

Tract040298/Block 5032

Tract040298/Block 5033

Tract040298/Block 5034

Tract040298/Block 5035

Tract040298/Block 5036

Tract040298/Block 5041

Tract040298/Block 5042

Tract040298/Block 5043

Tract040298/Block 5044

Tract040298/Block 5045

Tract040298/Block 5046

Tract040298/Block 5047

Tract040298/Block 5048

Tract040298/Block 5049

Tract040298/Block 6017

Tract040298/Block 6018

Tract040298/Block 6019

Tract040298/Block 6020

Tract040298/Block 6021

Tract040298/Block 6022

Tract040298/Block 6023

Tract040298/Block 6024

Tract040298/Block 6025

Tract040298/Block 6026

Tract040298/Block 6027

Tract040298/Block 6028

Tract040298/Block 6029

Tract040298/Block 6030

Tract040298/Block 6031

Tract040298/Block 6032

Tract040298/Block 6033

Tract040298/Block 6034

Tract040298/Block 6035

Tract040298/Block 6036

Tract040298/Block 6037

Tract040298/Block 6038

Tract040298/Block 6039

Tract040298/Block 6069

Tract040298/Block 6070

Tract040298/Block 6071

Tract040302/Block 1028

Tract040302/Block 1029

Tract040302/Block 1980

Tract040302/Block 1981

VTD 103 Total 1,924

VTD 104 587

VTD 105 2,501

VTD 106 1,971

VTD 107 2,023

VTD 108 2,180

VTD 109 2,238

VTD 204 (Part)

Tract040301/Block 4000

Tract040301/Block 4001

Tract040301/Block 4006

Tract040301/Block 4008

Tract040301/Block 4009

Tract040301/Block 4010

Tract040301/Block 4011

Tract040301/Block 4053

Tract040301/Block 4054

Tract040301/Block 4055

Tract040301/Block 4056

Tract040301/Block 4057

Tract040301/Block 4058

Tract040301/Block 4064

Tract040301/Block 4065

Tract040301/Block 4066

Tract040301/Block 4067

Tract040301/Block 4068

Tract040301/Block 4069

Tract040301/Block 4070

Tract040301/Block 4071

Tract040301/Block 4072

Tract040301/Block 4077

Tract040301/Block 4078

Tract040301/Block 4079

Tract040301/Block 4080

Tract040301/Block 4081

Tract040301/Block 4992

Tract040301/Block 4995

Tract040302/Block 1128

Tract040302/Block 1129

Tract040302/Block 1130

Tract040302/Block 1149

Tract040302/Block 1150

Tract040302/Block 1151

Tract040302/Block 1152

Tract040302/Block 1161

Tract040302/Block 1162

Tract040302/Block 1163

Tract040302/Block 1164

Tract040302/Block 1165

Tract040302/Block 1166

Tract040302/Block 1167

Tract040302/Block 1168

Tract040302/Block 1169

Tract040302/Block 1170

Tract040302/Block 1182

Tract040302/Block 1959

Tract040302/Block 1960

Tract040302/Block 1961

Tract040400/Block 1000

Tract040400/Block 1001

Tract040400/Block 1002

Tract040400/Block 1003

Tract040400/Block 1004

Tract040400/Block 1005

Tract040400/Block 1006

Tract040400/Block 1007

Tract040400/Block 1008

Tract040400/Block 1009

Tract040400/Block 1010

Tract040400/Block 1011

Tract040400/Block 1012

Tract040400/Block 1013

Tract040400/Block 1014

Tract040400/Block 1015

Tract040400/Block 1016

Tract040400/Block 1017

Tract040400/Block 1018

Tract040400/Block 1019

Tract040400/Block 1020

Tract040400/Block 1021

Tract040400/Block 1022

Tract040400/Block 1023

Tract040400/Block 1024

Tract040400/Block 1025

Tract040400/Block 1026

Tract040400/Block 1027

Tract040400/Block 1028

Tract040400/Block 1029

Tract040400/Block 1030

Tract040400/Block 1031

Tract040400/Block 1032

Tract040400/Block 1033

Tract040400/Block 2000

Tract040400/Block 2001

Tract040400/Block 2002

Tract040400/Block 2003

Tract040400/Block 2004

Tract040400/Block 2005

Tract040400/Block 2006

Tract040400/Block 2007

Tract040400/Block 2016

Tract040400/Block 2020

Tract040400/Block 2021

Tract040400/Block 2022

Tract040400/Block 2023

Tract040400/Block 2024

Tract040400/Block 2025

Tract040400/Block 2026

Tract040400/Block 2027

Tract040400/Block 2028

Tract040400/Block 2029

Tract040400/Block 2030

Tract040400/Block 2031

Tract040400/Block 2032

Tract040400/Block 2033

Tract040400/Block 2034

Tract040400/Block 2035

Tract040400/Block 2036

Tract040400/Block 2037

Tract040400/Block 2038

Tract040400/Block 2039

Tract040400/Block 2040

Tract040400/Block 2041

Tract040400/Block 2042

Tract040400/Block 2043

Tract040400/Block 2044

Tract040400/Block 2045

Tract040400/Block 2046

Tract040400/Block 2047

Tract040400/Block 2048

Tract040400/Block 2049

Tract040400/Block 2050

Tract040400/Block 2051

Tract040400/Block 2052

Tract040400/Block 2053

Tract040400/Block 2054

Tract040400/Block 2055

Tract040400/Block 2056

Tract040400/Block 2057

Tract040400/Block 2059

Tract040400/Block 2060

Tract040400/Block 2061

Tract040400/Block 2062

Tract040400/Block 2063

Tract040400/Block 2064

Tract040400/Block 2065

Tract040400/Block 2066

Tract040400/Block 2067

Tract040400/Block 2068

Tract040400/Block 2069

Tract040400/Block 2070

Tract040400/Block 2071

Tract040400/Block 2072

Tract040400/Block 2996

Tract040400/Block 2997

Tract040400/Block 2998

Tract040400/Block 2999

Tract040400/Block 3000

Tract040400/Block 3001

Tract040400/Block 3002

Tract040400/Block 3003

Tract040400/Block 3004

Tract040400/Block 3005

Tract040400/Block 3006

Tract040400/Block 3007

Tract040400/Block 3008

Tract040400/Block 3009

Tract040400/Block 3010

Tract040400/Block 3011

Tract040400/Block 3012

Tract040400/Block 3013

Tract040400/Block 3014

Tract040400/Block 3015

Tract040400/Block 3016

Tract040400/Block 3017

Tract040400/Block 3018

Tract040400/Block 3019

Tract040400/Block 3020

Tract040400/Block 3021

Tract040400/Block 3022

Tract040400/Block 3023

Tract040400/Block 3024

Tract040400/Block 3025

Tract040400/Block 3026

Tract040400/Block 3027

Tract040400/Block 3028

Tract040400/Block 3029

Tract040400/Block 3030

Tract040400/Block 3031

Tract040400/Block 3032

Tract040400/Block 3033

Tract040400/Block 3034

Tract040400/Block 3035

Tract040400/Block 3036

Tract040400/Block 3037

Tract040400/Block 3038

Tract040400/Block 3039

Tract040400/Block 3040

Tract040400/Block 3041

Tract040400/Block 3042

Tract040400/Block 4006

Tract040400/Block 4007

Tract040400/Block 4008

Tract040400/Block 4009

Tract040400/Block 4010

Tract040400/Block 4011

Tract040400/Block 4012

Tract040400/Block 4013

Tract040400/Block 4014

Tract040400/Block 4015

Tract040400/Block 4016

Tract040400/Block 4017

Tract040400/Block 4018

Tract040400/Block 4019

Tract040400/Block 4020

Tract040400/Block 4021

Tract040400/Block 4022

Tract040400/Block 4023

Tract040400/Block 4024

Tract040500/Block 1179

VTD 204 Total 4,653

VTD 205 984

VTD 207 (Part)

Tract040302/Block 2073

Tract040302/Block 2993

Tract040302/Block 2994

Tract040400/Block 5029

Tract040400/Block 5030

Tract040400/Block 5031

Tract040400/Block 5032

Tract040400/Block 5033

Tract040400/Block 5063

Tract040400/Block 5064

Tract040400/Block 5065

Tract040400/Block 5066

Tract040400/Block 5067

Tract040400/Block 5068

Tract040400/Block 5069

Tract040400/Block 5070

Tract040400/Block 5071

Tract040400/Block 5072

Tract040400/Block 5073

Tract040400/Block 5074

Tract040400/Block 5075

Tract040400/Block 5076

Tract040400/Block 5077

Tract040400/Block 5078

Tract040400/Block 5079

Tract040400/Block 5080

Tract040400/Block 5081

Tract040400/Block 5082

Tract040400/Block 5083

Tract040400/Block 5084

Tract040400/Block 7000

Tract040400/Block 7001

Tract040400/Block 7002

Tract040400/Block 7003

Tract040400/Block 7004

Tract040400/Block 7005

Tract040400/Block 7006

Tract040400/Block 7007

Tract040400/Block 7008

Tract040400/Block 7009

Tract040400/Block 7010

Tract040400/Block 7011

Tract040400/Block 7012

Tract040400/Block 7013

Tract040400/Block 7014

Tract040400/Block 7015

Tract040400/Block 7016

Tract040400/Block 7017

Tract040400/Block 7018

Tract040400/Block 7019

Tract040400/Block 7020

Tract040400/Block 7021

Tract040400/Block 7022

Tract040400/Block 7023

Tract040400/Block 7024

Tract040400/Block 7025

Tract040400/Block 7026

Tract040400/Block 7027

Tract040400/Block 7028

Tract040400/Block 7029

Tract040400/Block 7030

Tract040400/Block 7032

Tract040400/Block 7033

Tract040400/Block 7034

Tract040400/Block 7035

Tract040400/Block 7036

Tract040400/Block 7037

Tract040400/Block 7038

Tract040400/Block 7039

Tract040400/Block 7040

Tract040400/Block 7043

Tract040400/Block 7044

Tract040400/Block 7045

Tract040400/Block 7046

Tract040400/Block 7047

Tract040400/Block 7048

Tract040400/Block 7049

Tract040400/Block 7050

Tract040400/Block 7051

Tract040400/Block 7052

Tract040400/Block 7053

Tract040400/Block 7054

Tract040400/Block 7055

Tract040400/Block 7056

Tract040400/Block 7057

Tract040400/Block 7058

Tract040400/Block 7059

Tract040400/Block 7060

Tract040400/Block 7061

Tract040400/Block 7062

Tract040400/Block 7063

Tract040400/Block 7064

Tract040400/Block 7994

Tract040400/Block 7996

Tract040400/Block 7997

Tract040400/Block 7998

Tract040400/Block 7999

Tract040500/Block 2002

Tract040500/Block 2003

Tract040500/Block 2005

Tract040500/Block 2006

Tract040500/Block 2007

Tract040500/Block 2008

Tract040500/Block 2009

Tract040500/Block 2010

Tract040500/Block 2011

Tract040500/Block 2012

Tract040500/Block 2013

Tract040500/Block 2014

Tract040500/Block 2015

Tract040500/Block 2016

Tract040500/Block 2017

Tract040500/Block 2018

Tract040500/Block 2019

Tract040500/Block 2020

Tract040500/Block 2021

Tract040500/Block 2022

Tract040500/Block 2023

Tract040500/Block 2027

Tract040500/Block 2029

Tract040500/Block 2030

Tract040500/Block 2031

Tract040500/Block 2039

Tract040500/Block 2040

Tract040500/Block 2041

Tract040500/Block 2042

Tract040500/Block 2043

Tract040500/Block 2056

Tract040500/Block 2057

Tract040500/Block 2112

Tract040500/Block 2997

Tract040500/Block 2998

Tract040500/Block 2999

VTD 207 Total 1,474

VTD 208 2,375

VTD 209 487

VTD 210 778

VTD 211 1,541

VTD 303 (Part)

Tract040600/Block 6224

Tract040600/Block 6225

VTD 303 Total 0

VTD 305 952

VTD 306 219

VTD 307 528

VTD 309 201

VTD 310 2,485

VTD 311 2,257

VTD 312 290

Le Flore County Total 34,171

For District Number 3 Total Population: 34,171

Ideal District 34,165

Population:

Population Deviation: 6

Percent Deviation: 0.018%

District 004

Cherokee County (Part)

VTD 1 1,314

VTD 10 3,009

VTD 11 (Part)

Tract977600/Block 4009

Tract977600/Block 4011

Tract977600/Block 4012

Tract977600/Block 4019

Tract977600/Block 4020

Tract977600/Block 4021

Tract977600/Block 4022

Tract977600/Block 4023

Tract977600/Block 4024

Tract977600/Block 4025

Tract977600/Block 4026

Tract977600/Block 4027

Tract977600/Block 4028

Tract977600/Block 4029

Tract977600/Block 4030

Tract977600/Block 4031

Tract977600/Block 4032

Tract977600/Block 4033

Tract977600/Block 4034

Tract977600/Block 4049

Tract977600/Block 4050

Tract977600/Block 4060

Tract977600/Block 4061

Tract977600/Block 4062

Tract977600/Block 4063

Tract977600/Block 4064

Tract977600/Block 4065

Tract977600/Block 4085

Tract977600/Block 4086

Tract977600/Block 4087

Tract977600/Block 4088

Tract977600/Block 4089

Tract977600/Block 4090

Tract977600/Block 4091

Tract977600/Block 4092

Tract977600/Block 4093

Tract977600/Block 4094

Tract977600/Block 4095

Tract977700/Block 1002

Tract977700/Block 1003

Tract977700/Block 1004

Tract977700/Block 1005

Tract977700/Block 1006

Tract977700/Block 1007

Tract977700/Block 1008

Tract977700/Block 1009

Tract977700/Block 1010

Tract977700/Block 1011

Tract977700/Block 1012

Tract977700/Block 1013

Tract977700/Block 1014

Tract977700/Block 1015

Tract977700/Block 1016

Tract977700/Block 1017

Tract977700/Block 1018

Tract977700/Block 1022

Tract977700/Block 1027

Tract977700/Block 1028

Tract977700/Block 1033

Tract977700/Block 1035

Tract977700/Block 1036

Tract977700/Block 1037

Tract977700/Block 1038

Tract977700/Block 1039

Tract977700/Block 1040

Tract977700/Block 1041

Tract977700/Block 1042

Tract977700/Block 1043

Tract977700/Block 1044

Tract977700/Block 1045

Tract977700/Block 1046

Tract977700/Block 1047

Tract977700/Block 1048

Tract977700/Block 1049

Tract977700/Block 3000

Tract977700/Block 3036

Tract977700/Block 3037

Tract977800/Block 1007

Tract977800/Block 1008

Tract977800/Block 1009

Tract977800/Block 1010

Tract977800/Block 1011

Tract977800/Block 1012

Tract977800/Block 1013

Tract977800/Block 1014

Tract977800/Block 1015

Tract977800/Block 1029

Tract977800/Block 1030

Tract977800/Block 1031

Tract977800/Block 1032

Tract977800/Block 1033

Tract977800/Block 1034

Tract977800/Block 1035

Tract977800/Block 1036

Tract977800/Block 1037

Tract977800/Block 1038

Tract977800/Block 1039

Tract977800/Block 1040

Tract977800/Block 1041

Tract977800/Block 1042

Tract977800/Block 1043

Tract977800/Block 1044

Tract977800/Block 1045

Tract977800/Block 1046

Tract977800/Block 1047

Tract977800/Block 1048

Tract977800/Block 1049

Tract977800/Block 1050

VTD 11 Total 1,878

VTD 12 (Part)

Tract977600/Block 4045

Tract977600/Block 4046

Tract977600/Block 4047

Tract977600/Block 4051

Tract977600/Block 4052

Tract977600/Block 4053

Tract977600/Block 4054

Tract977600/Block 4055

Tract977600/Block 4056

Tract977600/Block 4057

Tract977600/Block 4058

Tract977600/Block 4059

Tract977600/Block 4066

Tract977600/Block 4067

Tract977600/Block 4068

Tract977600/Block 4073

Tract977800/Block 1002

Tract977800/Block 1003

Tract977800/Block 1004

Tract977800/Block 1005

Tract977800/Block 1006

Tract977800/Block 1016

Tract977800/Block 1017

Tract977800/Block 1018

Tract977800/Block 1019

Tract977800/Block 1020

Tract977800/Block 1021

Tract977800/Block 1022

Tract977800/Block 1023

Tract977800/Block 1024

Tract977800/Block 1025

Tract977800/Block 1026

Tract977900/Block 3002

Tract977900/Block 3003

Tract977900/Block 3004

Tract977900/Block 3005

Tract977900/Block 3008

Tract977900/Block 4000

Tract977900/Block 4001

Tract977900/Block 4002

Tract977900/Block 4003

Tract977900/Block 4004

Tract977900/Block 4012

Tract977900/Block 4013

Tract977900/Block 4045

VTD 12 Total 746

VTD 13 (Part)

Tract978200/Block 1059

VTD 13 Total 0

VTD 14 (Part)

Tract977700/Block 1050

Tract977700/Block 1051

Tract977700/Block 1052

Tract977700/Block 1053

Tract977700/Block 3001

Tract977700/Block 3002

Tract977700/Block 3003

Tract977700/Block 3007

Tract977700/Block 3008

Tract977700/Block 3009

Tract977700/Block 3010

Tract977700/Block 3011

Tract977700/Block 3012

Tract977700/Block 3013

Tract977700/Block 3014

Tract977700/Block 3015

Tract977700/Block 3016

Tract977700/Block 3017

Tract977700/Block 3018

Tract977700/Block 3019

Tract977700/Block 3020

Tract977700/Block 3021

Tract977700/Block 3022

Tract977700/Block 3023

Tract977700/Block 3024

Tract977700/Block 3025

Tract977700/Block 3026

Tract977700/Block 3027

Tract977700/Block 3028

Tract977700/Block 3029

Tract977700/Block 3030

Tract977700/Block 3031

Tract977700/Block 3032

Tract977700/Block 3033

Tract977700/Block 3034

Tract977700/Block 3035

Tract977700/Block 3038

Tract977700/Block 3039

Tract977700/Block 3040

Tract977700/Block 3041

Tract977700/Block 3042

Tract977700/Block 3043

Tract977700/Block 3044

Tract977700/Block 3045

Tract977700/Block 3046

Tract977700/Block 3047

Tract977700/Block 3048

Tract977700/Block 3049

Tract977700/Block 3050

Tract977700/Block 3051

Tract977700/Block 3052

Tract977700/Block 3053

Tract977700/Block 3054

Tract977700/Block 3055

Tract977700/Block 3056

Tract977700/Block 3059

Tract977700/Block 3060

Tract977700/Block 3061

Tract977700/Block 3062

Tract977700/Block 3063

Tract977700/Block 3064

Tract977700/Block 3065

Tract977700/Block 3066

Tract977700/Block 3067

Tract977700/Block 3068

Tract977700/Block 4005

Tract977700/Block 4006

Tract977700/Block 4007

Tract977700/Block 4119

VTD 14 Total 682

VTD 15 (Part)

Tract977700/Block 4000

Tract977700/Block 4001

Tract977700/Block 4002

Tract977700/Block 4003

Tract977700/Block 4086

Tract977700/Block 4087

Tract977700/Block 4088

VTD 15 Total 115

VTD 17 (Part)

Tract977600/Block 2059

Tract977600/Block 2060

Tract977600/Block 2061

Tract977600/Block 2064

Tract977600/Block 2067

Tract977600/Block 2068

Tract977600/Block 2069

Tract977600/Block 2070

Tract977600/Block 2071

Tract977600/Block 2072

Tract977600/Block 2073

Tract977600/Block 2076

Tract977600/Block 2077

Tract977600/Block 2078

Tract977600/Block 2079

Tract977600/Block 4006

Tract977600/Block 4007

Tract977600/Block 4008

Tract977600/Block 4010

Tract977700/Block 1000

Tract977700/Block 1001

Tract977700/Block 2025

Tract977700/Block 2026

VTD 17 Total 509

VTD 19 2,493

VTD 2 2,746

VTD 20 3,782

VTD 21 979

VTD 3 3,359

VTD 4 3,317

VTD 5 2,535

VTD 6 (Part)

Tract978200/Block 1022

Tract978200/Block 1023

Tract978200/Block 1024

Tract978200/Block 1025

Tract978200/Block 1026

Tract978200/Block 1035

Tract978200/Block 1036

Tract978200/Block 1037

Tract978200/Block 1038

Tract978200/Block 1039

Tract978200/Block 1040

Tract978200/Block 1041

Tract978200/Block 1042

Tract978200/Block 1043

Tract978200/Block 1044

Tract978200/Block 1045

Tract978200/Block 1046

Tract978200/Block 1047

Tract978200/Block 1048

Tract978200/Block 1049

Tract978200/Block 1050

Tract978200/Block 1051

Tract978200/Block 2000

Tract978200/Block 2001

Tract978200/Block 2002

Tract978200/Block 2003

Tract978200/Block 2004

Tract978200/Block 2005

Tract978200/Block 2006

Tract978200/Block 2007

Tract978200/Block 2008

Tract978200/Block 2009

Tract978200/Block 2010

Tract978200/Block 2022

Tract978200/Block 2023

Tract978200/Block 2031

Tract978200/Block 2063

Tract978200/Block 3001

Tract978200/Block 3002

VTD 6 Total 1,460

VTD 7 2,472

VTD 8 911

VTD 9 1,727

Cherokee County Total 34,034

For District Number 4 Total Population: 34,034

Ideal District 34,165

Population:

Population Deviation: -131

Percent Deviation: -0.383%

District 005

Delaware County (Part)

VTD 1 1,949

VTD 11 1,302

VTD 12 973

VTD 14 2,589

VTD 15 2,062

VTD 16 920

VTD 17 571

VTD 18 1,784

VTD 2 1,112

VTD 20 1,113

VTD 21 (Part)

Tract976100/Block 1012

Tract976100/Block 1013

Tract976100/Block 1026

Tract976100/Block 1027

Tract976100/Block 1040

Tract976100/Block 1041

Tract976100/Block 1042

Tract976100/Block 1043

Tract976100/Block 1044

Tract976100/Block 1045

Tract976100/Block 1046

Tract976100/Block 1047

Tract976100/Block 1048

Tract976100/Block 1049

Tract976100/Block 1123

Tract976100/Block 1124

Tract976100/Block 1125

Tract976100/Block 1126

Tract976100/Block 1127

Tract976100/Block 2070

Tract976100/Block 2071

Tract976100/Block 2072

Tract976100/Block 2073

Tract976100/Block 2074

Tract976100/Block 2079

Tract976100/Block 2080

Tract976100/Block 2081

Tract976100/Block 2082

Tract976100/Block 2083

Tract976100/Block 2084

Tract976100/Block 2085

Tract976100/Block 2086

Tract976100/Block 2087

Tract976100/Block 2090

Tract976100/Block 2091

Tract976100/Block 2092

Tract976100/Block 2093

Tract976100/Block 2094

Tract976100/Block 2095

Tract976100/Block 2096

Tract976100/Block 2097

Tract976100/Block 2098

Tract976100/Block 2099

Tract976100/Block 2100

Tract976100/Block 2104

VTD 21 Total 796

VTD 3 1,152

VTD 4 (Part)

Tract975600/Block 1993

Tract975600/Block 1994

Tract975800/Block 1021

Tract975800/Block 1022

Tract975800/Block 1023

Tract975800/Block 1024

Tract975800/Block 1025

Tract975800/Block 1026

Tract975800/Block 1027

Tract975800/Block 1028

Tract975800/Block 1029

Tract975800/Block 1030

Tract975800/Block 1031

Tract975800/Block 1032

Tract975800/Block 1033

Tract975800/Block 1034

Tract975800/Block 1035

Tract975800/Block 1036

Tract975800/Block 1037

Tract975800/Block 1038

Tract975800/Block 1039

Tract975800/Block 1040

Tract975800/Block 1041

Tract975800/Block 1042

Tract975800/Block 1043

Tract975800/Block 1044

Tract975800/Block 1045

Tract975800/Block 1046

Tract975800/Block 1047

Tract975800/Block 1048

Tract975800/Block 1053

Tract975800/Block 1054

Tract975800/Block 1055

Tract975800/Block 1056

Tract975800/Block 1057

Tract975800/Block 1058

Tract975800/Block 1059

Tract975800/Block 1060

Tract975800/Block 1061

Tract975800/Block 1092

Tract975800/Block 1127

Tract975800/Block 1128

Tract975800/Block 1129

Tract975800/Block 1994

Tract975800/Block 1998

Tract975800/Block 2997

VTD 4 Total 582

VTD 5 3,104

VTD 6 1,709

VTD 7 994

VTD 8 1,111

VTD 9 3,671

Delaware County Total 27,494

Mayes County (Part)

VTD 130 (Part)

Tract040700/Block 2021

Tract040700/Block 2054

Tract040700/Block 2055

Tract040700/Block 2056

Tract040700/Block 2057

Tract040700/Block 2058

Tract040700/Block 2059

Tract040700/Block 2060

Tract040700/Block 2061

Tract040700/Block 2062

Tract040700/Block 2063

Tract040700/Block 2064

Tract040700/Block 2065

Tract040700/Block 2066

Tract040700/Block 2068

Tract040700/Block 2069

VTD 130 Total 184

VTD 14 (Part)

Tract040700/Block 2053

Tract040700/Block 2999

Tract040700/Block 3007

Tract040700/Block 3008

Tract040700/Block 3009

Tract040700/Block 3010

Tract040700/Block 3011

Tract040700/Block 3012

Tract040700/Block 3013

Tract040700/Block 3014

Tract040700/Block 3015

Tract040700/Block 3029

Tract040700/Block 3030

Tract040700/Block 3031

Tract040700/Block 3032

Tract040700/Block 3033

Tract040700/Block 3034

Tract040700/Block 3035

Tract040700/Block 3036

Tract040700/Block 3037

Tract040700/Block 3038

Tract040700/Block 3039

Tract040700/Block 3040

Tract040700/Block 3041

Tract040700/Block 3042

Tract040700/Block 3043

Tract040700/Block 3044

Tract040700/Block 3045

Tract040700/Block 3046

Tract040700/Block 3047

Tract040700/Block 3048

Tract040700/Block 3049

Tract040700/Block 3050

Tract040700/Block 3051

Tract040700/Block 3052

Tract040700/Block 3053

Tract040700/Block 3054

Tract040700/Block 3055

Tract040700/Block 3056

Tract040700/Block 3057

Tract040700/Block 3058

Tract040700/Block 3059

Tract040700/Block 3060

Tract040700/Block 3061

Tract040700/Block 3992

Tract040700/Block 3993

VTD 14 Total 432

VTD 31 (Part)

Tract040700/Block 1000

Tract040700/Block 1001

Tract040700/Block 1002

Tract040700/Block 1003

Tract040700/Block 1004

Tract040700/Block 1005

Tract040700/Block 1006

Tract040700/Block 1007

Tract040700/Block 1008

Tract040700/Block 1009

Tract040700/Block 1010

Tract040700/Block 1011

Tract040700/Block 1012

Tract040700/Block 1013

Tract040700/Block 1014

Tract040700/Block 1015

Tract040700/Block 1016

Tract040700/Block 1017

Tract040700/Block 1018

Tract040700/Block 1019

Tract040700/Block 1020

Tract040700/Block 1021

Tract040700/Block 1022

Tract040700/Block 1023

Tract040700/Block 1024

Tract040700/Block 1025

Tract040700/Block 1026

Tract040700/Block 1027

Tract040700/Block 1028

Tract040700/Block 1029

Tract040700/Block 1030

Tract040700/Block 1031

Tract040700/Block 1032

Tract040700/Block 1033

Tract040700/Block 1034

Tract040700/Block 1035

Tract040700/Block 1036

Tract040700/Block 1037

Tract040700/Block 1038

Tract040700/Block 1039

Tract040700/Block 1040

Tract040700/Block 1041

Tract040700/Block 1042

Tract040700/Block 1043

Tract040700/Block 1044

Tract040700/Block 1045

Tract040700/Block 1046

Tract040700/Block 1047

Tract040700/Block 1048

Tract040700/Block 1049

Tract040700/Block 1050

Tract040700/Block 1051

Tract040700/Block 1052

Tract040700/Block 1053

Tract040700/Block 1054

Tract040700/Block 1055

Tract040700/Block 1056

Tract040700/Block 1057

Tract040700/Block 1058

Tract040700/Block 1059

Tract040700/Block 1060

Tract040700/Block 1061

Tract040700/Block 1062

Tract040700/Block 1063

Tract040700/Block 1064

Tract040700/Block 1065

Tract040700/Block 1066

Tract040700/Block 1067

Tract040700/Block 1068

Tract040700/Block 1069

Tract040700/Block 1070

Tract040700/Block 1071

Tract040700/Block 1072

Tract040700/Block 1073

Tract040700/Block 1074

Tract040700/Block 1075

Tract040700/Block 1076

Tract040700/Block 1077

Tract040700/Block 1078

Tract040700/Block 1079

Tract040700/Block 1080

Tract040700/Block 1081

Tract040700/Block 1082

Tract040700/Block 1083

Tract040700/Block 1084

Tract040700/Block 1085

Tract040700/Block 1086

Tract040700/Block 1087

Tract040700/Block 1088

Tract040700/Block 1089

Tract040700/Block 1090

Tract040700/Block 1091

Tract040700/Block 1092

Tract040700/Block 1093

Tract040700/Block 1094

Tract040700/Block 1095

Tract040700/Block 1096

Tract040700/Block 1097

Tract040700/Block 1098

Tract040700/Block 1099

Tract040700/Block 1100

Tract040700/Block 1101

Tract040700/Block 1102

Tract040700/Block 1103

Tract040700/Block 1104

Tract040700/Block 1105

Tract040700/Block 1106

Tract040700/Block 1107

Tract040700/Block 1108

Tract040700/Block 1109

Tract040700/Block 1110

Tract040700/Block 1111

Tract040700/Block 1112

Tract040700/Block 1113

Tract040700/Block 1114

Tract040700/Block 1115

Tract040700/Block 1116

Tract040700/Block 1117

Tract040700/Block 1118

Tract040700/Block 1119

Tract040700/Block 1120

Tract040700/Block 1121

Tract040700/Block 1122

Tract040700/Block 1123

Tract040700/Block 1124

Tract040700/Block 1125

Tract040700/Block 1126

Tract040700/Block 1127

Tract040700/Block 1128

Tract040700/Block 1129

Tract040700/Block 1130

Tract040700/Block 1131

Tract040700/Block 1132

Tract040700/Block 1133

Tract040700/Block 1134

Tract040700/Block 1135

Tract040700/Block 1136

Tract040700/Block 1137

Tract040700/Block 1138

Tract040700/Block 1139

Tract040700/Block 1140

Tract040700/Block 1141

Tract040700/Block 1142

Tract040700/Block 1143

Tract040700/Block 1144

Tract040700/Block 1145

Tract040700/Block 1146

Tract040700/Block 1147

Tract040700/Block 1148

Tract040700/Block 1149

Tract040700/Block 1150

Tract040700/Block 1151

Tract040700/Block 1152

Tract040700/Block 1153

Tract040700/Block 1154

Tract040700/Block 1155

Tract040700/Block 1156

Tract040700/Block 1157

Tract040700/Block 1158

Tract040700/Block 1159

Tract040700/Block 1160

Tract040700/Block 1161

Tract040700/Block 1162

Tract040700/Block 1163

Tract040700/Block 1164

Tract040700/Block 1165

Tract040700/Block 1166

Tract040700/Block 1167

Tract040700/Block 1168

Tract040700/Block 1169

Tract040700/Block 1170

Tract040700/Block 1171

Tract040700/Block 1172

Tract040700/Block 1978

Tract040700/Block 1979

Tract040700/Block 1980

Tract040700/Block 1981

Tract040700/Block 1982

Tract040700/Block 1983

Tract040700/Block 1984

Tract040700/Block 1985

Tract040700/Block 1986

Tract040700/Block 1987

Tract040700/Block 1988

Tract040700/Block 1989

Tract040700/Block 1990

Tract040700/Block 1991

Tract040700/Block 1992

Tract040700/Block 1993

Tract040700/Block 1994

Tract040700/Block 1995

Tract040700/Block 1996

Tract040700/Block 1997

Tract040700/Block 1998

Tract040700/Block 1999

Tract040700/Block 2011

Tract040700/Block 2012

Tract040700/Block 2013

Tract040700/Block 2014

Tract040700/Block 2015

Tract040700/Block 2016

Tract040700/Block 2017

Tract040700/Block 2018

Tract040700/Block 2019

Tract040700/Block 2020

Tract040700/Block 2022

Tract040700/Block 2067

Tract040700/Block 3000

Tract040700/Block 3001

Tract040700/Block 3002

Tract040700/Block 3003

Tract040700/Block 3004

Tract040700/Block 3005

Tract040700/Block 3006

Tract040700/Block 3017

Tract040700/Block 3018

Tract040700/Block 3019

Tract040700/Block 3020

Tract040700/Block 3021

Tract040700/Block 3024

Tract040700/Block 3025

Tract040700/Block 3026

Tract040700/Block 3027

Tract040700/Block 3994

Tract040700/Block 3995

Tract040700/Block 3996

Tract040700/Block 3997

Tract040700/Block 3998

Tract040700/Block 3999

VTD 31 Total 1,666

VTD 34 1,186

VTD 35 (Part)

Tract040600/Block 1008

Tract040600/Block 1014

Tract040600/Block 1015

Tract040600/Block 1016

Tract040600/Block 1017

Tract040600/Block 1018

Tract040600/Block 1019

Tract040600/Block 1020

Tract040600/Block 1021

Tract040600/Block 1022

Tract040600/Block 1023

Tract040600/Block 1024

Tract040600/Block 1025

Tract040600/Block 1026

Tract040600/Block 1027

Tract040600/Block 1028

Tract040600/Block 1029

Tract040600/Block 1030

Tract040600/Block 1031

Tract040600/Block 1032

Tract040600/Block 1033

Tract040600/Block 1034

Tract040600/Block 1035

Tract040600/Block 1036

Tract040600/Block 1037

Tract040600/Block 1038

Tract040600/Block 1040

Tract040600/Block 1081

Tract040600/Block 1082

Tract040600/Block 1996

Tract040600/Block 1997

VTD 35 Total 422

VTD 36 (Part)

Tract040600/Block 2000

Tract040600/Block 2001

Tract040600/Block 2002

Tract040600/Block 2003

Tract040600/Block 2004

Tract040600/Block 2005

Tract040600/Block 2006

Tract040600/Block 2007

Tract040600/Block 2008

Tract040600/Block 2009

Tract040600/Block 2010

Tract040600/Block 2011

Tract040600/Block 2012

Tract040600/Block 2013

Tract040600/Block 2014

Tract040600/Block 2015

Tract040600/Block 2017

Tract040600/Block 2018

Tract040600/Block 2019

Tract040600/Block 2020

Tract040600/Block 2021

Tract040600/Block 2022

Tract040600/Block 2023

Tract040600/Block 2033

Tract040600/Block 2034

Tract040600/Block 2035

Tract040600/Block 2998

Tract040600/Block 2999

Tract040600/Block 3000

Tract040600/Block 3001

Tract040600/Block 3002

Tract040600/Block 3003

Tract040600/Block 3004

Tract040600/Block 3005

Tract040600/Block 3006

Tract040600/Block 3007

Tract040600/Block 3008

Tract040600/Block 3009

Tract040600/Block 3010

Tract040600/Block 3011

Tract040600/Block 3012

Tract040600/Block 3013

Tract040600/Block 3014

Tract040600/Block 3015

Tract040600/Block 3016

Tract040600/Block 3017

Tract040600/Block 3018

Tract040600/Block 3019

Tract040600/Block 3020

Tract040600/Block 3021

Tract040600/Block 3022

Tract040600/Block 3023

Tract040600/Block 3024

Tract040600/Block 3025

Tract040600/Block 3026

Tract040600/Block 3027

Tract040600/Block 3028

Tract040600/Block 3029

Tract040600/Block 3030

Tract040600/Block 3031

Tract040600/Block 3032

Tract040600/Block 3033

Tract040600/Block 3034

Tract040600/Block 3035

Tract040600/Block 3036

Tract040600/Block 3037

Tract040600/Block 3038

Tract040600/Block 3039

Tract040600/Block 3040

Tract040600/Block 3041

Tract040600/Block 3042

Tract040600/Block 3043

Tract040600/Block 3044

Tract040600/Block 3045

Tract040600/Block 3046

Tract040600/Block 3047

Tract040600/Block 3048

Tract040600/Block 3049

Tract040600/Block 3050

Tract040600/Block 3051

Tract040600/Block 3052

Tract040600/Block 3053

Tract040600/Block 3054

Tract040600/Block 3055

Tract040600/Block 3056

Tract040600/Block 3057

Tract040600/Block 3058

Tract040600/Block 3059

Tract040600/Block 3060

Tract040600/Block 3061

Tract040600/Block 3062

Tract040600/Block 3063

Tract040600/Block 3064

Tract040600/Block 3065

Tract040600/Block 3066

Tract040600/Block 3067

Tract040600/Block 3068

Tract040600/Block 3069

Tract040600/Block 3070

Tract040600/Block 3073

Tract040600/Block 3074

Tract040600/Block 3075

Tract040600/Block 3998

Tract040600/Block 3999

VTD 36 Total 2,708

Mayes County Total 6,598

For District Number 5 Total Population: 34,092

Ideal District 34,165

Population:

Population Deviation: -73

Percent Deviation: -0.213%

District 006

Craig County 14,950

Mayes County (Part)

VTD 11 1,463

VTD 12 (Part)

Tract040800/Block 1006

Tract040800/Block 1007

Tract040800/Block 1008

Tract040800/Block 1009

Tract040800/Block 1010

Tract040800/Block 1011

Tract040800/Block 1012

Tract040800/Block 1013

Tract040800/Block 1014

Tract040800/Block 1015

Tract040800/Block 1016

Tract040800/Block 1017

Tract040800/Block 1018

Tract040800/Block 1019

Tract040800/Block 1020

Tract040800/Block 1046

Tract040800/Block 1047

Tract040800/Block 1048

Tract040800/Block 1049

Tract040800/Block 1050

Tract040800/Block 1051

Tract040800/Block 1076

Tract040800/Block 1077

Tract040800/Block 1078

Tract040800/Block 2000

Tract040800/Block 2001

Tract040800/Block 2002

Tract040800/Block 2003

Tract040800/Block 2004

Tract040800/Block 2005

Tract040800/Block 2006

Tract040800/Block 2007

Tract040800/Block 2008

Tract040800/Block 2009

Tract040800/Block 2010

Tract040800/Block 2011

Tract040800/Block 2012

Tract040800/Block 2013

Tract040800/Block 2014

Tract040800/Block 2015

Tract040800/Block 2016

Tract040800/Block 2017

Tract040800/Block 2018

Tract040800/Block 2019

Tract040800/Block 2020

Tract040800/Block 2021

Tract040800/Block 2022

Tract040800/Block 2023

Tract040800/Block 2024

Tract040800/Block 2025

Tract040800/Block 2026

Tract040800/Block 2027

Tract040800/Block 2028

Tract040800/Block 2029

Tract040800/Block 2030

Tract040800/Block 2031

Tract040800/Block 2032

Tract040800/Block 2033

Tract040800/Block 2034

Tract040800/Block 2035

Tract040800/Block 2036

Tract040800/Block 2037

Tract040800/Block 2038

Tract040800/Block 2039

Tract040800/Block 2040

Tract040800/Block 2041

Tract040800/Block 2042

Tract040800/Block 2043

Tract040800/Block 2044

Tract040800/Block 2045

Tract040800/Block 3000

Tract040800/Block 3001

Tract040800/Block 3017

Tract040800/Block 3018

Tract040800/Block 3019

Tract040800/Block 3020

Tract040800/Block 3021

Tract040800/Block 3022

Tract040800/Block 3023

Tract040800/Block 3024

Tract040800/Block 3025

Tract040800/Block 3026

Tract040800/Block 3054

Tract040800/Block 3055

Tract040800/Block 3056

Tract040800/Block 3057

Tract040800/Block 3058

Tract040800/Block 3059

Tract040800/Block 3060

Tract040800/Block 3061

Tract040800/Block 3062

Tract040800/Block 3065

Tract040800/Block 3066

Tract040800/Block 3067

Tract040800/Block 3068

Tract040800/Block 3069

Tract040800/Block 3070

Tract040800/Block 3071

Tract040800/Block 3072

Tract040800/Block 4005

Tract040800/Block 4006

Tract040800/Block 4007

Tract040800/Block 4008

Tract040800/Block 4009

Tract040800/Block 4010

Tract040800/Block 4011

Tract040800/Block 4012

Tract040800/Block 4013

Tract040800/Block 4035

Tract040800/Block 4036

Tract040800/Block 4037

Tract040800/Block 4038

Tract040800/Block 4039

Tract040800/Block 4040

Tract040800/Block 4041

Tract040800/Block 4042

Tract040800/Block 4043

Tract040800/Block 4044

Tract040800/Block 4045

Tract040800/Block 4046

Tract040800/Block 4047

Tract040800/Block 4048

Tract040800/Block 4069

Tract040800/Block 4085

Tract040800/Block 4086

Tract040800/Block 4087

Tract040800/Block 4088

Tract040800/Block 4089

Tract040800/Block 4090

Tract040800/Block 4091

Tract040800/Block 4092

Tract040800/Block 4995

VTD 12 Total 1,907

VTD 13 869

VTD 130 (Part)

Tract040700/Block 2003

Tract040700/Block 2004

Tract040700/Block 2005

Tract040700/Block 2006

Tract040700/Block 2023

Tract040700/Block 2024

Tract040700/Block 2025

Tract040700/Block 2026

Tract040700/Block 2027

Tract040700/Block 2028

Tract040700/Block 2029

Tract040700/Block 2030

Tract040700/Block 2031

Tract040700/Block 2032

Tract040700/Block 2033

Tract040700/Block 2034

Tract040700/Block 2035

Tract040700/Block 2036

Tract040700/Block 2037

Tract040700/Block 2038

Tract040700/Block 2039

Tract040700/Block 2040

Tract040700/Block 2041

Tract040700/Block 2042

Tract040700/Block 2043

Tract040700/Block 2044

Tract040700/Block 2045

Tract040700/Block 2046

Tract040700/Block 2047

Tract040700/Block 2048

Tract040700/Block 2049

Tract040700/Block 2050

Tract040700/Block 2051

Tract040700/Block 2052

Tract040700/Block 2994

Tract040700/Block 2995

Tract040700/Block 2996

Tract040700/Block 2997

Tract040800/Block 1001

VTD 130 Total 328

VTD 14 (Part)

Tract040700/Block 2998

VTD 14 Total 0

VTD 15 (Part)

Tract040800/Block 1079

Tract040800/Block 1080

Tract040800/Block 1084

Tract040800/Block 1085

Tract040800/Block 1086

Tract040800/Block 4000

Tract040800/Block 4001

Tract040800/Block 4002

Tract040800/Block 4003

Tract040800/Block 4004

Tract040800/Block 4014

Tract040800/Block 4015

Tract040800/Block 4016

Tract040800/Block 4017

Tract040800/Block 4018

Tract040800/Block 4019

Tract040800/Block 4020

Tract040800/Block 4021

Tract040800/Block 4022

Tract040800/Block 4023

Tract040800/Block 4024

Tract040800/Block 4025

Tract040800/Block 4026

Tract040800/Block 4027

Tract040800/Block 4028

Tract040800/Block 4029

Tract040800/Block 4030

Tract040800/Block 4031

Tract040800/Block 4032

Tract040800/Block 4033

Tract040800/Block 4034

Tract040800/Block 4049

Tract040800/Block 4050

Tract040800/Block 4051

Tract040800/Block 4052

Tract040800/Block 4053

Tract040800/Block 4054

Tract040800/Block 4055

Tract040800/Block 4056

Tract040800/Block 4057

Tract040800/Block 4058

Tract040800/Block 4059

Tract040800/Block 4060

Tract040800/Block 4061

Tract040800/Block 4062

Tract040800/Block 4063

Tract040800/Block 4064

Tract040800/Block 4066

Tract040800/Block 4070

Tract040800/Block 4076

Tract040800/Block 4077

Tract040800/Block 4093

Tract040800/Block 4094

Tract040800/Block 4095

Tract040800/Block 4096

Tract040800/Block 4097

Tract040800/Block 4098

Tract040800/Block 4997

Tract040800/Block 4998

Tract040800/Block 4999

VTD 15 Total 1,053

VTD 31 (Part)

Tract040700/Block 2000

Tract040700/Block 2001

Tract040700/Block 2002

Tract040700/Block 2007

Tract040700/Block 2008

Tract040700/Block 2009

Tract040700/Block 2010

VTD 31 Total 143

Mayes County Total 5,763

Rogers County (Part)

VTD 11 2,772

VTD 124 (Part)

Tract050802/Block 1007

Tract050802/Block 1008

Tract050802/Block 1009

Tract050802/Block 1010

Tract050802/Block 1995

Tract050802/Block 2048

Tract050802/Block 2049

Tract050802/Block 2050

Tract050802/Block 2052

Tract050802/Block 2053

Tract050802/Block 2054

Tract050802/Block 2055

VTD 124 Total 362

VTD 13 (Part)

Tract050604/Block 2005

Tract050604/Block 2006

VTD 13 Total 15

VTD 16 (Part)

Tract050802/Block 2000

Tract050802/Block 2001

Tract050802/Block 2002

Tract050802/Block 2003

Tract050802/Block 2004

Tract050802/Block 2005

Tract050802/Block 2006

Tract050802/Block 2007

Tract050802/Block 2008

Tract050802/Block 2009

Tract050802/Block 2020

Tract050802/Block 2021

Tract050802/Block 2023

Tract050802/Block 2024

Tract050802/Block 2025

Tract050802/Block 2026

Tract050802/Block 2027

Tract050802/Block 2028

Tract050802/Block 2029

Tract050802/Block 2030

Tract050802/Block 2031

Tract050802/Block 2032

Tract050802/Block 2033

Tract050802/Block 2034

Tract050802/Block 2035

Tract050802/Block 2036

Tract050802/Block 2037

Tract050802/Block 2038

Tract050802/Block 2039

Tract050802/Block 2040

Tract050802/Block 2041

Tract050802/Block 2042

Tract050802/Block 2043

Tract050802/Block 2044

Tract050802/Block 2045

Tract050802/Block 2046

Tract050802/Block 2060

Tract050802/Block 2061

Tract050802/Block 2062

Tract050802/Block 2063

Tract050802/Block 2064

Tract050802/Block 2065

Tract050802/Block 2066

Tract050802/Block 2067

Tract050802/Block 2068

Tract050802/Block 2069

Tract050802/Block 2070

Tract050802/Block 2071

Tract050802/Block 2072

Tract050802/Block 2999

VTD 16 Total 752

VTD 17 (Part)

Tract050301/Block 1000

Tract050301/Block 1001

Tract050301/Block 1002

Tract050301/Block 1003

Tract050301/Block 1004

Tract050301/Block 1005

Tract050301/Block 1012

Tract050301/Block 1013

Tract050301/Block 1999

Tract050301/Block 2009

Tract050301/Block 2010

Tract050301/Block 2011

Tract050301/Block 2012

Tract050301/Block 2030

Tract050301/Block 2031

Tract050301/Block 2998

Tract050301/Block 2999

Tract050304/Block 1002

Tract050304/Block 1003

Tract050304/Block 1048

Tract050702/Block 2069

Tract050702/Block 2070

VTD 17 Total 551

VTD 18 (Part)

Tract050303/Block 1002

Tract050303/Block 1003

Tract050303/Block 1004

Tract050303/Block 1005

Tract050303/Block 1006

Tract050303/Block 1007

Tract050303/Block 1008

Tract050303/Block 1017

Tract050303/Block 1036

Tract050303/Block 1037

Tract050303/Block 1038

Tract050304/Block 1043

Tract050304/Block 1044

Tract050304/Block 1045

Tract050304/Block 1046

Tract050304/Block 1047

Tract050304/Block 1049

Tract050304/Block 1050

VTD 18 Total 1,068

VTD 22 (Part)

Tract050302/Block 1000

Tract050302/Block 1001

Tract050302/Block 1007

Tract050302/Block 1008

Tract050302/Block 1009

Tract050302/Block 1010

Tract050302/Block 1011

Tract050302/Block 1012

Tract050302/Block 1013

Tract050302/Block 1018

Tract050302/Block 1019

Tract050302/Block 1048

Tract050302/Block 1049

Tract050302/Block 1050

Tract050302/Block 1051

Tract050303/Block 1000

Tract050303/Block 1001

Tract050303/Block 1009

Tract050303/Block 1011

Tract050604/Block 2000

Tract050604/Block 2001

Tract050604/Block 2002

VTD 22 Total 1,438

VTD 23 4,971

VTD 24 (Part)

Tract050802/Block 1000

Tract050802/Block 1001

Tract050802/Block 1002

Tract050802/Block 1003

Tract050802/Block 1004

Tract050802/Block 1005

Tract050802/Block 1006

Tract050802/Block 1011

Tract050802/Block 1012

Tract050802/Block 1013

Tract050802/Block 1014

Tract050802/Block 1015

Tract050802/Block 1016

Tract050802/Block 1017

Tract050802/Block 1018

Tract050802/Block 1019

Tract050802/Block 1020

Tract050802/Block 1021

Tract050802/Block 1022

Tract050802/Block 1023

Tract050802/Block 1024

Tract050802/Block 1025

Tract050802/Block 1026

Tract050802/Block 1027

Tract050802/Block 1028

Tract050802/Block 1029

Tract050802/Block 1030

Tract050802/Block 1031

Tract050802/Block 1032

Tract050802/Block 1033

Tract050802/Block 1034

Tract050802/Block 1035

Tract050802/Block 1036

Tract050802/Block 1037

Tract050802/Block 1038

Tract050802/Block 1039

Tract050802/Block 1040

Tract050802/Block 1041

Tract050802/Block 1042

Tract050802/Block 1043

Tract050802/Block 1044

Tract050802/Block 1045

Tract050802/Block 1046

Tract050802/Block 1047

Tract050802/Block 1048

Tract050802/Block 1049

Tract050802/Block 1050

Tract050802/Block 1051

Tract050802/Block 1052

Tract050802/Block 1053

Tract050802/Block 1054

Tract050802/Block 1055

Tract050802/Block 1056

Tract050802/Block 1057

Tract050802/Block 1058

Tract050802/Block 1059

Tract050802/Block 1060

Tract050802/Block 1061

Tract050802/Block 1062

Tract050802/Block 1063

Tract050802/Block 1064

Tract050802/Block 1065

Tract050802/Block 1066

Tract050802/Block 1067

Tract050802/Block 1068

Tract050802/Block 1069

Tract050802/Block 1070

Tract050802/Block 1071

Tract050802/Block 1072

Tract050802/Block 1073

Tract050802/Block 1074

Tract050802/Block 1075

Tract050802/Block 1076

Tract050802/Block 1077

Tract050802/Block 1078

Tract050802/Block 1079

Tract050802/Block 1080

Tract050802/Block 1081

Tract050802/Block 1082

Tract050802/Block 1083

Tract050802/Block 1996

Tract050802/Block 2010

Tract050802/Block 2011

Tract050802/Block 2012

Tract050802/Block 2013

Tract050802/Block 2014

Tract050802/Block 2015

Tract050802/Block 2016

Tract050802/Block 2017

Tract050802/Block 2018

Tract050802/Block 2019

Tract050802/Block 2022

Tract050802/Block 2047

Tract050802/Block 2051

Tract050802/Block 2056

Tract050802/Block 2057

Tract050802/Block 2058

Tract050802/Block 2059

VTD 24 Total 1,477

Rogers County Total 13,406

For District Number 6 Total Population: 34,119

Ideal District 34,165

Population:

Population Deviation: -46

Percent Deviation: -0.134

District 007

Delaware County (Part)

VTD 4 (Part)

Tract975800/Block 1000

Tract975800/Block 1001

Tract975800/Block 1002

Tract975800/Block 1003

Tract975800/Block 1004

Tract975800/Block 1005

Tract975800/Block 1006

Tract975800/Block 1007

Tract975800/Block 1008

Tract975800/Block 1009

Tract975800/Block 1010

Tract975800/Block 1011

Tract975800/Block 1012

Tract975800/Block 1013

Tract975800/Block 1014

Tract975800/Block 1015

Tract975800/Block 1016

Tract975800/Block 1017

Tract975800/Block 1018

Tract975800/Block 1019

Tract975800/Block 1020

Tract975800/Block 1062

Tract975800/Block 1063

Tract975800/Block 1064

Tract975800/Block 1065

Tract975800/Block 1066

Tract975800/Block 1067

Tract975800/Block 1068

Tract975800/Block 1069

Tract975800/Block 1070

Tract975800/Block 1071

Tract975800/Block 1072

Tract975800/Block 1073

Tract975800/Block 1074

Tract975800/Block 1075

Tract975800/Block 1076

Tract975800/Block 1077

Tract975800/Block 1078

Tract975800/Block 1079

Tract975800/Block 1080

Tract975800/Block 1081

Tract975800/Block 1082

Tract975800/Block 1083

Tract975800/Block 1084

Tract975800/Block 1085

Tract975800/Block 1086

Tract975800/Block 1087

Tract975800/Block 1088

Tract975800/Block 1089

Tract975800/Block 1090

Tract975800/Block 1091

Tract975800/Block 1093

Tract975800/Block 1094

Tract975800/Block 1095

Tract975800/Block 1096

Tract975800/Block 1097

Tract975800/Block 1098

Tract975800/Block 1099

Tract975800/Block 1100

Tract975800/Block 1101

Tract975800/Block 1102

Tract975800/Block 1103

Tract975800/Block 1104

Tract975800/Block 1105

Tract975800/Block 1993

Tract975800/Block 1999

VTD 4 Total 1,253

Delaware County Total 1,253

Ottawa County 33,194

For District Number 7 Total Population: 34,447

Ideal District 34,165

Population:

Population Deviation: 282

Percent Deviation: 0.826%

District 008

Mayes County (Part)

VTD 101 2,533

VTD 12 (Part)

Tract040800/Block 3073

Tract040800/Block 3074

VTD 12 Total 25

VTD 121 2,382

VTD 132 1,064

VTD 15 (Part)

Tract040800/Block 4065

Tract040800/Block 4067

Tract040800/Block 4068

Tract040800/Block 4071

Tract040800/Block 4072

Tract040800/Block 4073

VTD 15 Total 212

VTD 20 1,289

VTD 21 1,452

VTD 211 162

VTD 22 1,492

VTD 23 2,334

VTD 24 1,481

VTD 241 2,157

VTD 242 1,140

VTD 25 1,198

VTD 310 1,121

VTD 311 1,532

VTD 35 (Part)

Tract040500/Block 1003

Tract040500/Block 1004

Tract040600/Block 1039

Tract040600/Block 1052

Tract040600/Block 1053

Tract040600/Block 1054

Tract040600/Block 1055

Tract040600/Block 1056

Tract040600/Block 1057

Tract040600/Block 1058

Tract040600/Block 1059

Tract040600/Block 1060

Tract040600/Block 1061

Tract040600/Block 1062

Tract040600/Block 1063

Tract040600/Block 1064

Tract040600/Block 1065

Tract040600/Block 1066

Tract040600/Block 1067

Tract040600/Block 1068

Tract040600/Block 1069

Tract040600/Block 1070

Tract040600/Block 1071

Tract040600/Block 1072

Tract040600/Block 1073

Tract040600/Block 1074

Tract040600/Block 1075

Tract040600/Block 1076

Tract040600/Block 1077

Tract040600/Block 1078

Tract040600/Block 1079

Tract040600/Block 1080

Tract040600/Block 1083

Tract040600/Block 1084

Tract040600/Block 1085

Tract040600/Block 2026

Tract040600/Block 2027

VTD 35 Total 656

VTD 36 (Part)

Tract040300/Block 1000

Tract040500/Block 2000

Tract040500/Block 2001

Tract040500/Block 2002

Tract040500/Block 2003

Tract040500/Block 2004

Tract040500/Block 2005

Tract040500/Block 2007

Tract040500/Block 2008

Tract040500/Block 2009

Tract040500/Block 2010

Tract040500/Block 2011

Tract040500/Block 2012

Tract040500/Block 2013

Tract040500/Block 2014

Tract040500/Block 2017

Tract040500/Block 2018

Tract040500/Block 2019

Tract040500/Block 2020

Tract040500/Block 2993

Tract040500/Block 2996

Tract040500/Block 2997

Tract040500/Block 2998

Tract040500/Block 2999

Tract040600/Block 2016

Tract040600/Block 2024

Tract040600/Block 2025

Tract040600/Block 2028

Tract040600/Block 2029

Tract040600/Block 2030

Tract040600/Block 2031

Tract040600/Block 2032

Tract040600/Block 2997

Tract040600/Block 3071

Tract040600/Block 3072

Tract040600/Block 3992

Tract040600/Block 3993

Tract040600/Block 3994

Tract040600/Block 3995

Tract040600/Block 3996

Tract040600/Block 3997

Tract040800/Block 4082

VTD 36 Total 447

VTD 37 1,166

VTD 38 920

VTD 39 1,245

Mayes County Total 26,008

Rogers County (Part)

VTD 128 949

VTD 13 (Part)

Tract050501/Block 1000

Tract050501/Block 1001

Tract050501/Block 1071

Tract050604/Block 2003

Tract050604/Block 2024

Tract050604/Block 2025

Tract050604/Block 2026

Tract050604/Block 2027

Tract050604/Block 2028

Tract050604/Block 2029

Tract050604/Block 2030

Tract050604/Block 2031

Tract050604/Block 2032

Tract050604/Block 2033

Tract050604/Block 2042

Tract050604/Block 2046

Tract050604/Block 2047

Tract050604/Block 2048

Tract050604/Block 2049

Tract050604/Block 2050

Tract050604/Block 2051

VTD 13 Total 859

VTD 19 (Part)

Tract050501/Block 1002

Tract050501/Block 1003

Tract050501/Block 1004

Tract050603/Block 1000

Tract050603/Block 1031

Tract050603/Block 1032

Tract050603/Block 1033

Tract050604/Block 1016

Tract050604/Block 1017

Tract050604/Block 1018

Tract050604/Block 1019

Tract050604/Block 1020

Tract050604/Block 1021

Tract050604/Block 1022

Tract050604/Block 1023

Tract050604/Block 2052

Tract050604/Block 2053

Tract050604/Block 2054

Tract050604/Block 2055

Tract050604/Block 2056

Tract050604/Block 2057

Tract050604/Block 2058

Tract050604/Block 2059

Tract050604/Block 2060

Tract050604/Block 2061

Tract050604/Block 2062

Tract050604/Block 2063

Tract050604/Block 2997

Tract050604/Block 2998

VTD 19 Total 995

VTD 22 (Part)

Tract050604/Block 2004

VTD 22 Total 0

VTD 26 (Part)

Tract050501/Block 1005

Tract050501/Block 1006

Tract050501/Block 1007

Tract050501/Block 1008

Tract050501/Block 1009

Tract050501/Block 1013

Tract050501/Block 1018

Tract050501/Block 1019

Tract050501/Block 1020

Tract050501/Block 1021

Tract050501/Block 1022

Tract050501/Block 1032

Tract050501/Block 1033

Tract050501/Block 1034

Tract050501/Block 1035

Tract050501/Block 1036

Tract050501/Block 1037

Tract050501/Block 1038

Tract050501/Block 1039

Tract050501/Block 1061

Tract050501/Block 1062

Tract050501/Block 1063

Tract050501/Block 1064

Tract050501/Block 1065

Tract050501/Block 1066

Tract050501/Block 1067

Tract050501/Block 1068

Tract050501/Block 1069

Tract050501/Block 1070

Tract050501/Block 1072

Tract050501/Block 1073

Tract050501/Block 1074

Tract050501/Block 1075

Tract050501/Block 1076

Tract050501/Block 1077

Tract050501/Block 1078

Tract050501/Block 1079

Tract050501/Block 1080

Tract050501/Block 1081

Tract050501/Block 1082

Tract050501/Block 1083

Tract050501/Block 1084

Tract050501/Block 1085

Tract050501/Block 1086

Tract050501/Block 1095

Tract050501/Block 1998

Tract050501/Block 1999

Tract050502/Block 1000

Tract050502/Block 1001

Tract050502/Block 1002

Tract050502/Block 1003

Tract050502/Block 1004

Tract050502/Block 1039

Tract050502/Block 1040

Tract050502/Block 1041

Tract050502/Block 1042

Tract050502/Block 1043

Tract050502/Block 1044

Tract050502/Block 1045

Tract050502/Block 1046

Tract050502/Block 1047

Tract050502/Block 1048

Tract050502/Block 1049

Tract050502/Block 1050

Tract050502/Block 1051

Tract050502/Block 1052

Tract050502/Block 1058

Tract050502/Block 1059

Tract050502/Block 1060

Tract050502/Block 1061

Tract050502/Block 1062

Tract050502/Block 1063

Tract050502/Block 1064

Tract050502/Block 1065

Tract050502/Block 1066

Tract050502/Block 1067

Tract050502/Block 1069

Tract050502/Block 1070

Tract050502/Block 1071

Tract050502/Block 1072

Tract050502/Block 1073

Tract050502/Block 1074

Tract050502/Block 1075

Tract050502/Block 1076

Tract050502/Block 1077

Tract050502/Block 1078

Tract050502/Block 1079

Tract050502/Block 1080

Tract050502/Block 1081

Tract050502/Block 1082

Tract050502/Block 1083

Tract050502/Block 1084

Tract050502/Block 1085

Tract050502/Block 1086

Tract050502/Block 1087

Tract050502/Block 1088

Tract050502/Block 1089

Tract050502/Block 1090

Tract050502/Block 1092

VTD 26 Total 1,907

VTD 27 (Part)

Tract050409/Block 1003

Tract050409/Block 1004

Tract050409/Block 1005

Tract050409/Block 1994

Tract050409/Block 1995

Tract050409/Block 1996

Tract050409/Block 1997

Tract050501/Block 1010

Tract050501/Block 1011

Tract050501/Block 1012

Tract050501/Block 1014

Tract050501/Block 1015

Tract050501/Block 1016

Tract050501/Block 1017

Tract050501/Block 1023

Tract050501/Block 1024

Tract050501/Block 1025

Tract050501/Block 1026

Tract050501/Block 1027

Tract050501/Block 1028

Tract050501/Block 1029

Tract050501/Block 1030

Tract050501/Block 1031

Tract050501/Block 1040

Tract050501/Block 1041

Tract050501/Block 1042

Tract050501/Block 1043

Tract050501/Block 1044

Tract050501/Block 1045

Tract050501/Block 1046

Tract050501/Block 1047

Tract050501/Block 1048

Tract050501/Block 1049

Tract050501/Block 1050

Tract050501/Block 1051

Tract050501/Block 1052

Tract050501/Block 1053

Tract050501/Block 1054

Tract050501/Block 1055

Tract050501/Block 1056

Tract050501/Block 1057

Tract050501/Block 1058

Tract050501/Block 1059

Tract050501/Block 1060

Tract050501/Block 1995

Tract050502/Block 1005

Tract050502/Block 1006

Tract050502/Block 1007

Tract050502/Block 1008

Tract050502/Block 1009

Tract050502/Block 1010

Tract050502/Block 1011

Tract050502/Block 1012

Tract050502/Block 1013

Tract050502/Block 1014

Tract050502/Block 1015

Tract050502/Block 1016

Tract050502/Block 1017

Tract050502/Block 1018

Tract050502/Block 1019

Tract050502/Block 1020

Tract050502/Block 1021

Tract050502/Block 1022

Tract050502/Block 1023

Tract050502/Block 1024

Tract050502/Block 1025

Tract050502/Block 1026

Tract050502/Block 1027

Tract050502/Block 1028

Tract050502/Block 1029

Tract050502/Block 1030

Tract050502/Block 1033

Tract050502/Block 1034

Tract050502/Block 1053

Tract050502/Block 1054

Tract050502/Block 1055

Tract050502/Block 1056

Tract050502/Block 1057

Tract050502/Block 1068

Tract050502/Block 1091

Tract050502/Block 1998

Tract050502/Block 1999

Tract050502/Block 2007

Tract050502/Block 2013

Tract050502/Block 2014

Tract050502/Block 2015

VTD 27 Total 2,522

Rogers County Total 7,232

Wagoner County (Part)

VTD 114 (Part)

Tract030402/Block 1000

Tract030402/Block 1001

Tract030402/Block 1002

Tract030402/Block 1006

Tract030402/Block 1007

Tract030402/Block 1008

Tract030402/Block 1009

Tract030402/Block 1010

Tract030402/Block 1011

Tract030402/Block 1012

Tract030402/Block 1013

Tract030402/Block 1014

Tract030402/Block 1018

Tract030402/Block 1019

Tract030402/Block 1020

Tract030402/Block 1999

VTD 114 Total 611

VTD 123 (Part)

Tract030402/Block 1021

Tract030402/Block 1033

VTD 123 Total 20

Wagoner County Total 631

For District Number 8 Total Population: 33,871

Ideal District 34,165

Population:

Population Deviation: -294

Percent Deviation: -0.860%

District 009

Rogers County (Part)

VTD 1 1,532

VTD 120 1,782

VTD 124 (Part)

Tract050801/Block 1011

Tract050801/Block 1012

Tract050801/Block 1013

Tract050801/Block 1014

Tract050801/Block 1015

Tract050801/Block 1017

Tract050801/Block 1018

Tract050801/Block 1048

Tract050801/Block 1049

VTD 124 Total 295

VTD 13 (Part)

Tract050201/Block 2010

Tract050201/Block 2011

Tract050201/Block 2012

Tract050201/Block 2018

Tract050201/Block 2019

Tract050201/Block 2020

Tract050201/Block 2021

Tract050201/Block 2023

Tract050201/Block 2047

Tract050201/Block 2048

Tract050201/Block 2051

Tract050201/Block 2052

Tract050201/Block 2988

Tract050201/Block 2989

Tract050201/Block 2990

Tract050201/Block 2991

Tract050203/Block 1048

Tract050203/Block 1049

Tract050603/Block 1002

Tract050603/Block 1003

Tract050604/Block 1000

Tract050604/Block 1001

Tract050604/Block 1002

Tract050604/Block 1003

Tract050604/Block 1004

Tract050604/Block 1005

Tract050604/Block 1006

Tract050604/Block 1007

Tract050604/Block 1008

Tract050604/Block 1011

Tract050604/Block 1012

Tract050604/Block 1013

Tract050604/Block 1024

Tract050604/Block 1025

Tract050604/Block 1026

Tract050604/Block 1999

Tract050604/Block 2007

Tract050604/Block 2008

Tract050604/Block 2009

Tract050604/Block 2010

Tract050604/Block 2011

Tract050604/Block 2012

Tract050604/Block 2013

Tract050604/Block 2014

Tract050604/Block 2015

Tract050604/Block 2016

Tract050604/Block 2017

Tract050604/Block 2018

Tract050604/Block 2019

Tract050604/Block 2020

Tract050604/Block 2021

Tract050604/Block 2022

Tract050604/Block 2023

Tract050604/Block 2034

Tract050604/Block 2035

Tract050604/Block 2036

Tract050604/Block 2037

Tract050604/Block 2038

Tract050604/Block 2039

Tract050604/Block 2040

Tract050604/Block 2041

Tract050604/Block 2043

Tract050604/Block 2044

Tract050604/Block 2045

Tract050604/Block 2999

VTD 13 Total 2,532

VTD 14 977

VTD 16 (Part)

Tract050301/Block 1044

Tract050801/Block 1000

Tract050801/Block 1001

Tract050801/Block 1002

Tract050801/Block 1003

Tract050801/Block 1004

Tract050801/Block 1005

Tract050801/Block 1006

Tract050801/Block 1023

Tract050801/Block 1024

Tract050801/Block 1025

Tract050801/Block 1026

Tract050801/Block 1027

Tract050801/Block 1028

Tract050801/Block 1029

Tract050801/Block 1030

Tract050801/Block 1031

Tract050801/Block 1032

Tract050801/Block 1033

Tract050801/Block 1034

Tract050801/Block 1035

Tract050801/Block 1036

Tract050801/Block 1037

Tract050801/Block 1038

Tract050801/Block 1039

Tract050801/Block 1040

Tract050801/Block 1041

Tract050801/Block 1042

Tract050801/Block 1043

Tract050801/Block 1051

Tract050801/Block 1052

Tract050801/Block 1999

Tract050801/Block 2000

Tract050801/Block 2001

Tract050801/Block 2002

Tract050801/Block 2003

Tract050801/Block 2004

Tract050801/Block 2005

Tract050801/Block 2006

Tract050801/Block 2007

Tract050801/Block 2008

Tract050801/Block 2009

Tract050801/Block 2010

Tract050801/Block 2011

Tract050801/Block 2012

Tract050801/Block 2013

Tract050801/Block 2014

Tract050801/Block 2015

Tract050801/Block 2016

Tract050801/Block 2017

Tract050801/Block 2018

Tract050801/Block 2019

Tract050801/Block 2020

Tract050801/Block 2021

Tract050801/Block 2022

Tract050801/Block 2023

Tract050801/Block 2024

Tract050801/Block 2025

Tract050801/Block 2026

Tract050801/Block 2027

Tract050801/Block 2028

Tract050801/Block 2029

Tract050801/Block 2030

Tract050801/Block 2031

Tract050801/Block 2032

Tract050801/Block 2033

Tract050801/Block 2034

Tract050801/Block 2035

Tract050801/Block 2036

Tract050801/Block 2037

Tract050801/Block 2038

Tract050801/Block 2039

Tract050801/Block 2040

Tract050801/Block 2041

Tract050801/Block 2042

Tract050801/Block 2043

Tract050801/Block 2044

Tract050801/Block 2045

Tract050801/Block 2046

Tract050801/Block 2047

Tract050801/Block 2048

Tract050801/Block 2049

Tract050801/Block 2050

Tract050801/Block 2051

Tract050801/Block 2052

Tract050801/Block 2053

Tract050801/Block 2054

Tract050801/Block 2055

Tract050801/Block 2056

Tract050801/Block 2057

Tract050801/Block 2058

Tract050801/Block 2059

Tract050801/Block 2060

Tract050801/Block 2061

Tract050801/Block 2062

Tract050801/Block 2063

Tract050801/Block 2064

Tract050801/Block 2065

Tract050801/Block 2066

Tract050801/Block 2067

Tract050801/Block 2068

Tract050801/Block 2069

Tract050801/Block 2070

Tract050801/Block 2071

Tract050801/Block 2072

Tract050801/Block 2073

Tract050801/Block 2074

Tract050801/Block 2075

Tract050801/Block 2076

Tract050801/Block 2077

Tract050801/Block 2078

Tract050801/Block 2079

Tract050801/Block 2080

Tract050801/Block 2081

Tract050801/Block 2082

Tract050801/Block 2083

Tract050801/Block 2084

Tract050801/Block 2085

Tract050801/Block 2086

Tract050801/Block 2087

Tract050801/Block 2088

Tract050801/Block 2089

Tract050801/Block 2090

Tract050801/Block 2091

Tract050801/Block 2092

Tract050801/Block 2093

Tract050801/Block 2094

Tract050801/Block 2095

Tract050801/Block 2096

Tract050801/Block 2097

Tract050801/Block 2098

Tract050801/Block 2099

Tract050801/Block 2100

Tract050801/Block 2101

Tract050801/Block 2102

Tract050801/Block 2103

Tract050801/Block 2104

Tract050801/Block 2105

Tract050801/Block 2999

VTD 16 Total 1,676

VTD 17 (Part)

Tract050301/Block 1006

Tract050301/Block 1007

Tract050301/Block 1008

Tract050301/Block 1009

Tract050301/Block 1010

Tract050301/Block 1011

Tract050301/Block 1014

Tract050301/Block 1015

Tract050301/Block 1016

Tract050301/Block 1017

Tract050301/Block 1018

Tract050301/Block 1019

Tract050301/Block 1020

Tract050301/Block 1021

Tract050301/Block 1022

Tract050301/Block 1023

Tract050301/Block 1024

Tract050301/Block 1025

Tract050301/Block 1026

Tract050301/Block 1027

Tract050301/Block 1028

Tract050301/Block 1029

Tract050301/Block 1030

Tract050301/Block 1031

Tract050301/Block 1032

Tract050301/Block 1033

Tract050301/Block 1034

Tract050301/Block 1035

Tract050301/Block 1036

Tract050301/Block 1037

Tract050301/Block 1038

Tract050301/Block 1039

Tract050301/Block 1040

Tract050301/Block 1041

Tract050301/Block 1042

Tract050301/Block 1043

Tract050301/Block 1997

Tract050301/Block 1998

Tract050304/Block 1004

Tract050304/Block 1005

Tract050304/Block 1006

Tract050304/Block 1007

Tract050304/Block 1008

Tract050304/Block 1009

Tract050304/Block 1010

Tract050304/Block 1011

Tract050304/Block 1013

Tract050304/Block 1014

Tract050304/Block 1015

Tract050304/Block 1016

VTD 17 Total 1,444

VTD 18 (Part)

Tract050201/Block 2000

Tract050201/Block 2001

Tract050201/Block 2002

Tract050201/Block 2003

Tract050201/Block 2004

Tract050201/Block 2005

Tract050201/Block 2006

Tract050201/Block 2007

Tract050201/Block 2008

Tract050201/Block 2009

Tract050201/Block 2013

Tract050201/Block 2014

Tract050201/Block 2015

Tract050201/Block 2016

Tract050201/Block 2017

Tract050201/Block 2022

Tract050201/Block 2024

Tract050201/Block 2025

Tract050201/Block 2026

Tract050201/Block 2027

Tract050201/Block 2038

Tract050201/Block 2039

Tract050201/Block 2040

Tract050201/Block 2041

Tract050201/Block 2042

Tract050201/Block 2043

Tract050201/Block 2044

Tract050201/Block 2045

Tract050201/Block 2046

Tract050201/Block 2049

Tract050201/Block 2050

Tract050201/Block 2987

Tract050201/Block 2992

Tract050201/Block 2993

Tract050201/Block 2994

Tract050201/Block 2995

Tract050201/Block 2996

Tract050201/Block 2997

Tract050201/Block 2998

Tract050201/Block 2999

Tract050303/Block 1010

Tract050303/Block 1012

Tract050303/Block 1013

Tract050303/Block 1014

Tract050303/Block 1015

Tract050303/Block 1016

Tract050303/Block 1018

Tract050303/Block 1019

Tract050303/Block 1020

Tract050303/Block 1021

Tract050303/Block 1022

Tract050303/Block 1023

Tract050303/Block 1024

Tract050303/Block 1025

Tract050303/Block 1026

Tract050303/Block 1027

Tract050303/Block 1028

Tract050303/Block 1029

Tract050303/Block 1030

Tract050303/Block 1031

Tract050303/Block 1032

Tract050303/Block 1033

Tract050303/Block 1034

Tract050303/Block 1035

Tract050303/Block 1994

Tract050303/Block 1995

Tract050303/Block 1996

Tract050303/Block 1997

Tract050303/Block 1998

Tract050303/Block 1999

Tract050304/Block 1042

Tract050304/Block 1051

Tract050304/Block 1052

Tract050304/Block 1053

Tract050304/Block 1054

Tract050304/Block 1055

Tract050304/Block 1056

Tract050304/Block 1057

Tract050304/Block 1058

Tract050304/Block 1059

Tract050304/Block 1060

Tract050304/Block 1061

Tract050304/Block 1062

Tract050304/Block 1063

Tract050304/Block 1064

Tract050304/Block 1065

Tract050304/Block 1066

Tract050304/Block 1067

VTD 18 Total 1,690

VTD 19 (Part)

Tract050603/Block 1001

Tract050604/Block 1009

Tract050604/Block 1010

VTD 19 Total 90

VTD 20 3,793

VTD 24 (Part)

Tract050801/Block 1007

Tract050801/Block 1008

Tract050801/Block 1009

Tract050801/Block 1010

Tract050801/Block 1016

Tract050801/Block 1019

Tract050801/Block 1020

Tract050801/Block 1021

Tract050801/Block 1022

Tract050801/Block 1044

Tract050801/Block 1045

Tract050801/Block 1046

Tract050801/Block 1047

Tract050801/Block 1050

VTD 24 Total 654

VTD 29 (Part)

Tract050304/Block 1035

Tract050304/Block 1997

Tract050403/Block 1000

Tract050403/Block 1001

Tract050403/Block 1002

Tract050403/Block 1003

Tract050403/Block 1004

Tract050403/Block 1005

Tract050403/Block 1006

Tract050403/Block 1007

Tract050403/Block 1008

Tract050403/Block 1009

Tract050403/Block 1010

Tract050403/Block 1011

Tract050403/Block 1012

Tract050403/Block 1013

Tract050403/Block 1014

Tract050403/Block 1015

Tract050403/Block 1016

Tract050403/Block 1017

Tract050403/Block 1018

Tract050403/Block 1019

Tract050403/Block 1020

Tract050403/Block 1021

Tract050403/Block 1022

Tract050403/Block 1116

Tract050403/Block 1117

Tract050403/Block 1118

Tract050403/Block 1119

Tract050403/Block 1120

Tract050403/Block 1121

Tract050403/Block 1122

Tract050403/Block 1123

Tract050403/Block 1124

Tract050403/Block 1125

Tract050403/Block 1126

Tract050403/Block 1127

Tract050403/Block 1128

Tract050403/Block 1129

Tract050403/Block 1130

Tract050403/Block 1131

Tract050403/Block 1132

Tract050403/Block 1133

Tract050403/Block 1134

Tract050403/Block 1135

Tract050403/Block 1136

Tract050403/Block 1137

Tract050403/Block 1138

Tract050403/Block 1139

Tract050403/Block 1140

Tract050403/Block 1141

Tract050403/Block 1142

Tract050403/Block 1143

Tract050403/Block 1144

Tract050403/Block 1145

Tract050403/Block 1146

Tract050403/Block 1147

Tract050403/Block 1148

Tract050403/Block 1149

Tract050403/Block 1150

Tract050403/Block 1151

Tract050403/Block 1152

Tract050403/Block 1996

Tract050403/Block 1997

Tract050403/Block 1998

Tract050403/Block 1999

Tract050405/Block 1000

Tract050405/Block 1001

Tract050405/Block 1002

Tract050405/Block 1003

Tract050405/Block 1004

Tract050405/Block 1005

Tract050405/Block 1006

Tract050405/Block 1007

Tract050405/Block 1008

Tract050405/Block 1029

Tract050405/Block 1030

Tract050405/Block 1031

Tract050405/Block 1032

Tract050405/Block 1033

Tract050405/Block 1035

Tract050405/Block 1038

Tract050405/Block 1039

Tract050405/Block 1041

Tract050405/Block 1080

Tract050405/Block 1081

Tract050405/Block 1082

Tract050405/Block 1083

Tract050405/Block 1084

Tract050405/Block 1085

Tract050405/Block 1086

Tract050405/Block 1087

Tract050405/Block 1088

Tract050405/Block 1089

Tract050405/Block 1090

Tract050405/Block 1998

VTD 29 Total 1,271

VTD 3 2,412

VTD 31 (Part)

Tract050403/Block 1026

Tract050403/Block 1027

Tract050403/Block 1028

Tract050403/Block 1029

Tract050403/Block 1030

Tract050403/Block 1031

Tract050403/Block 1032

Tract050403/Block 1033

Tract050403/Block 1034

Tract050403/Block 1035

Tract050403/Block 1036

Tract050403/Block 1037

Tract050403/Block 1038

Tract050403/Block 1039

Tract050403/Block 1040

Tract050403/Block 1041

Tract050403/Block 1042

Tract050403/Block 1043

Tract050403/Block 1044

Tract050403/Block 1045

Tract050403/Block 1046

Tract050403/Block 1047

Tract050403/Block 1048

Tract050403/Block 1049

Tract050403/Block 1051

Tract050403/Block 1052

Tract050403/Block 1053

Tract050403/Block 1054

Tract050403/Block 1055

Tract050403/Block 1056

Tract050403/Block 1057

Tract050403/Block 1060

Tract050403/Block 1061

Tract050403/Block 1990

Tract050403/Block 1991

Tract050403/Block 1994

VTD 31 Total 555

VTD 4 2,325

VTD 7 2,955

VTD 8 4,261

VTD 9 3,805

Rogers County Total 34,049

For District Number 9 Total Population: 34,049

Ideal District 34,165

Population:

Population Deviation: -116

Percent Deviation: -0.339%

District 010

Nowata County 10,569

Osage County (Part)

VTD 101 (Part)

Tract010700/Block 1000

Tract010700/Block 1001

Tract010700/Block 1002

Tract010700/Block 1003

Tract010700/Block 1004

Tract010700/Block 1005

Tract010700/Block 1006

Tract010700/Block 1007

Tract010700/Block 1008

Tract010700/Block 1009

Tract010700/Block 1010

Tract010700/Block 1011

Tract010700/Block 1036

Tract010700/Block 1037

Tract010700/Block 1038

Tract010700/Block 1041

Tract010700/Block 1042

Tract010700/Block 1043

Tract010700/Block 1044

Tract010700/Block 1045

Tract010700/Block 1046

Tract010700/Block 1047

Tract010700/Block 1048

Tract010700/Block 1049

Tract010700/Block 1050

Tract010700/Block 1051

Tract010700/Block 1052

Tract010700/Block 1053

Tract010700/Block 1054

Tract010700/Block 1055

Tract010700/Block 1056

Tract010700/Block 1057

Tract010700/Block 1058

Tract010700/Block 1059

Tract010700/Block 1060

Tract010700/Block 1061

Tract010700/Block 1062

Tract010700/Block 1063

Tract010700/Block 1064

Tract010700/Block 1065

Tract010700/Block 1066

Tract010700/Block 1067

Tract010700/Block 1068

Tract010700/Block 1069

Tract010700/Block 1070

Tract010700/Block 1071

Tract010700/Block 1072

Tract010700/Block 1073

Tract010700/Block 1074

Tract010700/Block 1075

Tract010700/Block 1076

Tract010700/Block 1077

Tract010700/Block 1078

Tract010700/Block 1079

Tract010700/Block 1080

Tract010700/Block 1081

Tract010700/Block 1082

Tract010700/Block 1083

Tract010700/Block 1084

Tract010700/Block 1085

Tract010700/Block 1086

Tract010700/Block 1087

Tract010700/Block 1088

Tract010700/Block 1089

Tract010700/Block 1090

Tract010700/Block 1091

Tract010700/Block 1092

Tract010700/Block 1093

Tract010700/Block 1094

Tract010700/Block 1095

Tract010700/Block 1096

Tract010700/Block 1097

Tract010700/Block 1098

Tract010700/Block 1099

Tract010700/Block 1100

Tract010700/Block 1101

Tract010700/Block 1102

Tract010700/Block 1103

Tract010700/Block 1104

Tract010700/Block 1105

Tract010700/Block 1106

Tract010700/Block 1107

Tract010700/Block 1108

Tract010700/Block 1109

Tract010700/Block 1110

Tract010700/Block 1119

Tract010700/Block 1120

Tract010700/Block 1121

Tract010700/Block 1122

Tract010700/Block 1123

Tract010700/Block 1124

Tract010700/Block 1125

Tract010700/Block 1144

Tract010700/Block 1145

Tract010700/Block 1147

Tract010700/Block 1148

Tract010700/Block 1149

Tract010700/Block 1150

Tract010700/Block 1151

Tract010700/Block 1152

Tract010700/Block 1153

Tract010700/Block 1154

Tract010700/Block 1155

Tract010700/Block 1156

Tract010700/Block 1157

Tract010700/Block 1158

Tract010700/Block 1159

Tract010700/Block 1160

Tract010700/Block 1161

Tract010700/Block 1162

Tract010700/Block 1163

Tract010700/Block 1164

Tract010700/Block 1379

Tract010700/Block 1380

Tract010700/Block 1381

Tract010700/Block 1382

Tract010700/Block 1383

Tract010700/Block 1384

Tract010700/Block 1385

Tract010700/Block 1386

Tract010700/Block 1387

Tract010700/Block 1388

Tract010700/Block 1389

Tract010700/Block 1390

Tract010700/Block 1391

Tract010700/Block 1392

Tract010700/Block 1393

Tract010700/Block 1394

Tract010700/Block 1395

Tract010700/Block 1401

Tract010700/Block 1402

Tract010700/Block 1403

Tract010700/Block 1404

Tract010700/Block 1405

Tract010700/Block 1406

Tract010700/Block 1407

Tract010700/Block 1408

Tract010700/Block 1441

Tract010700/Block 1442

Tract010700/Block 1444

Tract010700/Block 1445

Tract010700/Block 1446

Tract010700/Block 1447

Tract010700/Block 1448

Tract010700/Block 1449

Tract010700/Block 1450

Tract010700/Block 1451

Tract010700/Block 1452

Tract010700/Block 1453

Tract010700/Block 1454

Tract010700/Block 1455

Tract010700/Block 1997

Tract010700/Block 1998

Tract010700/Block 1999

VTD 101 Total 182

VTD 104 (Part)

Tract010700/Block 1396

Tract010700/Block 1397

Tract010700/Block 1398

Tract010700/Block 1399

Tract010700/Block 1400

Tract010700/Block 1409

Tract010700/Block 1410

Tract010700/Block 1411

Tract010700/Block 1412

Tract010700/Block 1413

Tract010700/Block 1414

Tract010700/Block 1415

Tract010700/Block 1416

Tract010700/Block 1417

Tract010700/Block 1418

Tract010700/Block 1419

Tract010700/Block 1420

Tract010700/Block 1421

Tract010700/Block 1422

Tract010700/Block 1423

Tract010700/Block 1424

Tract010700/Block 1425

Tract010700/Block 1426

Tract010700/Block 1427

Tract010700/Block 1428

Tract010700/Block 1429

Tract010700/Block 1430

Tract010700/Block 1431

Tract010700/Block 1432

Tract010700/Block 1433

Tract010700/Block 1434

Tract010700/Block 1435

Tract010700/Block 1436

Tract010700/Block 1437

Tract010700/Block 1438

Tract010700/Block 1439

Tract010700/Block 1440

Tract010700/Block 1443

Tract010700/Block 1994

Tract010700/Block 1995

Tract010700/Block 2104

Tract010700/Block 2105

Tract010700/Block 2106

Tract010700/Block 3000

Tract010700/Block 3001

Tract010700/Block 3002

Tract010700/Block 3003

Tract010700/Block 3004

Tract010700/Block 3005

Tract010700/Block 3006

Tract010700/Block 3007

Tract010700/Block 3008

Tract010700/Block 3009

Tract010700/Block 3010

Tract010700/Block 3016

Tract010700/Block 3017

Tract010700/Block 3018

Tract010700/Block 3019

Tract010700/Block 3020

Tract010700/Block 3021

Tract010700/Block 3022

Tract010700/Block 3023

Tract010700/Block 3024

Tract010700/Block 3025

Tract010700/Block 3026

Tract010700/Block 3027

Tract010700/Block 3028

Tract010700/Block 3029

Tract010700/Block 3030

Tract010700/Block 3031

Tract010700/Block 3032

Tract010700/Block 3033

Tract010700/Block 3037

Tract010700/Block 3038

VTD 104 Total 519

VTD 105 732

VTD 111 (Part)

Tract010300/Block 3000

Tract010300/Block 3001

Tract010300/Block 3003

Tract010300/Block 3004

Tract010300/Block 3005

Tract010300/Block 3006

Tract010300/Block 3007

Tract010300/Block 3008

Tract010300/Block 3009

Tract010300/Block 3010

Tract010300/Block 3011

Tract010300/Block 3012

Tract010300/Block 3013

Tract010300/Block 3014

Tract010300/Block 3015

Tract010300/Block 3016

Tract010300/Block 3017

Tract010300/Block 3018

Tract010300/Block 3019

Tract010300/Block 3020

Tract010300/Block 3021

Tract010300/Block 3022

Tract010300/Block 3023

Tract010300/Block 3024

Tract010300/Block 3025

Tract010300/Block 3026

Tract010300/Block 3027

Tract010300/Block 3029

Tract010300/Block 3030

Tract010300/Block 3031

Tract010300/Block 3032

Tract010300/Block 3033

Tract010300/Block 3034

Tract010300/Block 3035

Tract010300/Block 3036

Tract010300/Block 3037

Tract010300/Block 3038

Tract010300/Block 3039

Tract010300/Block 3040

Tract010300/Block 3041

Tract010300/Block 3042

Tract010300/Block 3043

Tract010300/Block 3044

Tract010300/Block 3045

Tract010300/Block 3046

Tract010300/Block 3047

Tract010300/Block 3048

Tract010300/Block 3049

Tract010300/Block 3050

Tract010300/Block 3051

Tract010300/Block 3058

Tract010300/Block 3059

Tract010300/Block 3060

Tract010300/Block 3061

Tract010300/Block 3062

Tract010300/Block 3063

Tract010300/Block 3064

Tract010300/Block 3065

Tract010300/Block 3066

Tract010300/Block 3067

Tract010300/Block 3068

Tract010300/Block 3069

Tract010300/Block 3070

Tract010300/Block 3071

Tract010300/Block 3072

Tract010300/Block 3073

Tract010300/Block 3074

Tract010300/Block 3075

Tract010300/Block 3076

Tract010300/Block 3077

Tract010300/Block 3078

Tract010300/Block 3079

Tract010300/Block 3080

Tract010300/Block 3081

Tract010300/Block 3082

Tract010300/Block 3083

Tract010300/Block 3084

Tract010300/Block 3085

Tract010300/Block 3087

Tract010300/Block 3088

Tract010300/Block 3096

Tract010300/Block 3097

Tract010300/Block 3098

Tract010300/Block 3099

Tract010300/Block 3100

Tract010300/Block 3101

Tract010300/Block 3102

Tract010300/Block 3103

Tract010300/Block 3104

Tract010300/Block 3105

Tract010300/Block 3106

Tract010300/Block 3107

Tract010300/Block 3108

Tract010300/Block 3109

Tract010300/Block 3173

Tract010300/Block 3174

Tract010300/Block 3175

Tract010300/Block 3176

Tract010700/Block 2155

Tract010700/Block 3117

Tract010700/Block 3118

VTD 111 Total 197

VTD 115 (Part)

Tract010300/Block 3086

Tract010300/Block 3089

Tract010300/Block 3090

Tract010300/Block 3091

Tract010300/Block 3092

Tract010300/Block 3093

Tract010300/Block 3094

Tract010300/Block 3095

Tract010300/Block 3177

Tract010300/Block 3178

Tract010300/Block 3179

Tract010300/Block 3182

Tract010300/Block 3183

Tract010300/Block 3184

Tract010300/Block 3185

Tract010300/Block 3190

Tract010300/Block 3191

Tract010300/Block 3195

Tract010300/Block 3197

Tract010300/Block 3198

Tract010300/Block 3199

Tract010300/Block 3410

Tract010300/Block 3411

Tract010300/Block 3412

Tract010300/Block 3413

Tract010300/Block 3414

Tract010300/Block 3415

VTD 115 Total 98

VTD 118 (Part)

Tract010300/Block 3028

Tract010700/Block 2108

Tract010700/Block 2109

Tract010700/Block 2110

Tract010700/Block 2111

Tract010700/Block 2112

Tract010700/Block 2113

Tract010700/Block 2114

Tract010700/Block 2115

Tract010700/Block 2116

Tract010700/Block 2117

Tract010700/Block 2118

Tract010700/Block 2119

Tract010700/Block 2120

Tract010700/Block 2121

Tract010700/Block 2122

Tract010700/Block 2123

Tract010700/Block 2124

Tract010700/Block 2125

Tract010700/Block 2126

Tract010700/Block 2127

Tract010700/Block 2128

Tract010700/Block 2129

Tract010700/Block 2130

Tract010700/Block 2131

Tract010700/Block 2132

Tract010700/Block 2133

Tract010700/Block 2134

Tract010700/Block 2135

Tract010700/Block 2136

Tract010700/Block 2137

Tract010700/Block 2138

Tract010700/Block 2139

Tract010700/Block 2140

Tract010700/Block 2141

Tract010700/Block 2145

Tract010700/Block 2146

Tract010700/Block 2147

Tract010700/Block 2148

Tract010700/Block 2149

Tract010700/Block 2150

Tract010700/Block 2151

Tract010700/Block 2152

Tract010700/Block 2153

Tract010700/Block 2154

Tract010700/Block 2156

Tract010700/Block 2173

Tract010700/Block 2174

Tract010700/Block 2995

Tract010700/Block 2996

VTD 118 Total 176

VTD 203 (Part)

Tract010300/Block 3409

Tract010300/Block 3416

Tract010300/Block 3417

Tract010300/Block 3418

Tract010300/Block 3419

VTD 203 Total 2

Osage County Total 1,906

Washington County (Part)

VTD 15 2,011

VTD 23 (Part)

Tract000900/Block 1036

Tract000900/Block 1038

Tract000900/Block 1039

Tract000900/Block 2000

Tract000900/Block 2001

Tract000900/Block 2027

Tract000900/Block 2028

Tract000900/Block 2029

Tract000900/Block 2030

Tract000900/Block 2031

Tract000900/Block 2038

Tract000900/Block 2039

Tract000900/Block 2040

Tract000900/Block 2041

VTD 23 Total 724

VTD 27 (Part)

Tract000200/Block 1076

Tract000200/Block 1077

Tract000900/Block 2015

Tract000900/Block 2016

Tract000900/Block 2022

Tract000900/Block 2023

Tract000900/Block 2032

Tract000900/Block 2033

Tract000900/Block 2034

Tract000900/Block 2035

Tract000900/Block 2036

Tract000900/Block 2037

Tract000900/Block 2042

Tract001200/Block 2014

Tract001200/Block 2015

Tract001200/Block 2016

Tract001200/Block 2017

Tract001200/Block 2018

Tract001200/Block 2019

Tract001200/Block 2020

Tract001200/Block 2021

Tract001200/Block 2022

Tract001200/Block 2023

Tract001200/Block 2024

Tract001200/Block 2025

Tract001200/Block 2026

Tract001200/Block 2027

Tract001200/Block 2028

Tract001200/Block 2029

Tract001200/Block 2030

Tract001200/Block 2031

Tract001200/Block 2032

Tract001200/Block 2033

Tract001200/Block 2034

Tract001200/Block 2035

Tract001200/Block 2036

Tract001200/Block 2037

Tract001200/Block 2041

Tract001200/Block 2042

Tract001200/Block 2043

Tract001200/Block 2044

Tract001200/Block 2045

Tract001200/Block 2046

Tract001200/Block 2047

Tract001200/Block 2048

Tract001200/Block 2049

Tract001200/Block 2050

Tract001200/Block 2051

VTD 27 Total 636

VTD 31 (Part)

Tract000300/Block 1011

Tract000300/Block 1012

Tract000300/Block 1013

Tract000300/Block 1014

Tract000300/Block 1015

Tract000300/Block 1016

Tract000300/Block 1017

Tract000300/Block 1018

Tract000300/Block 1019

Tract000300/Block 1020

Tract000300/Block 1021

Tract000300/Block 1022

Tract000300/Block 1023

Tract000300/Block 1024

Tract000300/Block 1025

Tract000300/Block 1026

Tract000300/Block 1029

Tract000300/Block 1030

Tract000300/Block 1038

Tract000300/Block 1039

Tract000300/Block 1040

Tract000300/Block 1041

Tract000300/Block 1042

Tract000300/Block 1043

Tract000300/Block 1044

Tract000300/Block 1045

Tract000300/Block 1046

Tract000300/Block 1047

Tract000300/Block 1048

Tract000300/Block 1049

Tract000300/Block 1050

Tract000300/Block 1051

Tract000300/Block 2000

Tract000300/Block 2001

Tract000300/Block 2002

Tract000300/Block 2003

Tract000300/Block 2004

Tract000300/Block 3000

Tract000300/Block 3001

Tract000300/Block 3002

Tract000300/Block 3003

Tract000300/Block 3004

Tract000300/Block 3005

Tract000300/Block 3006

Tract000300/Block 3007

Tract000300/Block 3008

Tract000300/Block 3009

Tract000300/Block 3010

Tract000300/Block 3011

Tract000300/Block 3012

Tract000300/Block 3013

Tract000300/Block 3056

Tract000300/Block 3057

Tract000400/Block 3005

VTD 31 Total 674

VTD 33 1,444

VTD 43 555

VTD 44 1,011

VTD 46 2,491

VTD 48 664

VTD 49 1,006

VTD 62 3,529

VTD 71 1,937

VTD 73 1,201

VTD 74 850

VTD 75 (Part)

Tract001200/Block 1000

Tract001200/Block 1001

Tract001200/Block 1002

Tract001200/Block 1003

Tract001200/Block 1004

Tract001200/Block 1012

VTD 75 Total 40

VTD 76 (Part)

Tract001200/Block 2008

Tract001200/Block 2009

Tract001200/Block 2010

Tract001200/Block 2011

Tract001200/Block 2012

Tract001200/Block 2013

Tract001200/Block 2038

Tract001200/Block 2039

Tract001200/Block 2040

Tract001200/Block 2052

Tract001200/Block 2053

VTD 76 Total 246

VTD 78 (Part)

Tract001300/Block 3013

Tract001300/Block 3014

Tract001300/Block 3015

Tract001300/Block 3016

Tract001300/Block 3017

Tract001300/Block 3018

Tract001300/Block 3019

Tract001300/Block 3020

Tract001300/Block 3024

Tract001300/Block 3025

Tract001300/Block 3026

Tract001300/Block 3027

Tract001300/Block 3028

Tract001300/Block 3029

Tract001300/Block 3030

Tract001300/Block 3033

Tract001300/Block 3034

Tract001300/Block 3035

Tract001300/Block 3036

Tract001300/Block 3037

Tract001300/Block 3038

Tract001300/Block 3039

Tract001300/Block 3040

Tract001300/Block 3041

Tract001300/Block 3042

Tract001300/Block 3043

Tract001300/Block 3044

Tract001300/Block 3045

Tract001300/Block 3046

Tract001300/Block 3047

Tract001300/Block 3048

Tract001300/Block 3049

Tract001300/Block 3050

Tract001300/Block 3051

Tract001300/Block 3052

Tract001300/Block 3053

Tract001300/Block 3054

Tract001300/Block 3055

Tract001300/Block 3056

Tract001300/Block 3062

Tract001300/Block 3063

Tract001300/Block 3064

Tract001300/Block 3065

Tract001300/Block 3066

Tract001300/Block 3067

Tract001300/Block 3997

Tract001300/Block 3998

Tract001300/Block 4003

Tract001300/Block 4004

Tract001300/Block 4005

Tract001300/Block 4006

Tract001300/Block 4007

Tract001300/Block 4008

Tract001300/Block 4011

Tract001300/Block 4012

Tract001300/Block 4013

Tract001300/Block 4014

Tract001300/Block 4015

Tract001300/Block 4016

Tract001300/Block 4017

Tract001300/Block 4018

Tract001300/Block 4019

Tract001300/Block 4020

Tract001300/Block 4021

Tract001300/Block 4022

Tract001300/Block 4023

Tract001300/Block 4024

Tract001300/Block 4025

Tract001300/Block 4026

Tract001300/Block 4027

Tract001300/Block 4028

Tract001300/Block 4029

Tract001300/Block 4030

Tract001300/Block 4031

Tract001300/Block 4032

Tract001300/Block 4033

Tract001300/Block 4034

Tract001300/Block 4035

Tract001300/Block 4036

Tract001300/Block 4037

Tract001300/Block 4038

Tract001300/Block 4039

Tract001300/Block 4040

Tract001300/Block 4041

Tract001300/Block 4042

Tract001300/Block 4043

Tract001300/Block 4044

Tract001300/Block 4045

Tract001300/Block 4046

Tract001300/Block 4047

Tract001300/Block 4048

Tract001300/Block 4049

Tract001300/Block 4050

Tract001300/Block 4051

Tract001300/Block 4052

Tract001300/Block 4053

Tract001300/Block 4054

Tract001300/Block 4055

Tract001300/Block 4056

Tract001300/Block 4057

Tract001300/Block 4058

Tract001300/Block 4059

Tract001300/Block 4060

Tract001300/Block 4061

Tract001300/Block 4062

Tract001300/Block 4063

Tract001300/Block 4064

Tract001300/Block 4065

Tract001300/Block 4066

Tract001300/Block 4067

Tract001300/Block 4068

Tract001300/Block 4069

Tract001300/Block 4070

Tract001300/Block 4071

Tract001300/Block 4072

Tract001300/Block 4073

Tract001300/Block 4074

Tract001300/Block 4075

Tract001300/Block 4076

Tract001300/Block 4077

Tract001300/Block 4078

Tract001300/Block 4079

Tract001300/Block 4080

Tract001300/Block 4081

Tract001300/Block 4082

Tract001300/Block 4083

Tract001300/Block 4084

Tract001300/Block 4085

Tract001300/Block 4086

Tract001300/Block 4087

VTD 78 Total 1,366

VTD 79 (Part)

Tract001300/Block 2000

Tract001300/Block 2001

Tract001300/Block 2002

Tract001300/Block 2003

Tract001300/Block 2004

Tract001300/Block 2005

Tract001300/Block 2006

Tract001300/Block 2007

Tract001300/Block 2008

Tract001300/Block 2009

Tract001300/Block 2010

Tract001300/Block 2011

Tract001300/Block 2012

Tract001300/Block 2013

Tract001300/Block 2014

Tract001300/Block 2015

Tract001300/Block 2016

Tract001300/Block 2017

Tract001300/Block 2018

Tract001300/Block 2019

Tract001300/Block 2020

Tract001300/Block 2021

Tract001300/Block 2022

Tract001300/Block 2023

Tract001300/Block 2024

Tract001300/Block 2025

Tract001300/Block 2026

Tract001300/Block 2027

Tract001300/Block 2028

Tract001300/Block 2029

Tract001300/Block 2030

Tract001300/Block 2031

Tract001300/Block 2032

Tract001300/Block 2033

Tract001300/Block 2034

Tract001300/Block 2035

Tract001300/Block 2036

Tract001300/Block 2037

Tract001300/Block 2038

Tract001300/Block 2039

Tract001300/Block 2040

Tract001300/Block 2041

Tract001300/Block 2042

Tract001300/Block 2043

Tract001300/Block 2044

Tract001300/Block 2045

Tract001300/Block 2046

Tract001300/Block 2047

Tract001300/Block 2048

Tract001300/Block 2049

Tract001300/Block 2050

Tract001300/Block 2051

Tract001300/Block 2052

Tract001300/Block 2053

Tract001300/Block 2054

Tract001300/Block 2055

Tract001300/Block 2056

Tract001300/Block 2057

Tract001300/Block 2058

Tract001300/Block 2059

Tract001300/Block 2060

Tract001300/Block 2999

Tract001300/Block 3000

Tract001300/Block 3001

Tract001300/Block 3002

Tract001300/Block 3003

Tract001300/Block 3004

Tract001300/Block 3005

Tract001300/Block 3006

Tract001300/Block 3007

Tract001300/Block 3008

Tract001300/Block 3009

Tract001300/Block 3010

Tract001300/Block 3011

Tract001300/Block 3012

Tract001300/Block 3021

Tract001300/Block 3022

Tract001300/Block 3023

Tract001300/Block 3999

VTD 79 Total 1,600

Washington County Total 21,985

For District Number 10 Total Population: 34,460

Ideal District 34,165

Population:

Population Deviation: 295

Percent Deviation: 0.864%

District 011

Tulsa County (Part)

VTD 501 2,132

VTD 502 (Part)

Tract005400/Block 2038

Tract005400/Block 2039

Tract005400/Block 2040

Tract005400/Block 2041

Tract005400/Block 2042

Tract005400/Block 2046

Tract005400/Block 2047

Tract005400/Block 2048

Tract005400/Block 2049

Tract005400/Block 2050

Tract005400/Block 2051

Tract005400/Block 2052

Tract005400/Block 2053

Tract005400/Block 2054

Tract005400/Block 2055

Tract005400/Block 2056

Tract005400/Block 2057

Tract005400/Block 2058

Tract005400/Block 2059

Tract005400/Block 2060

Tract005400/Block 2061

Tract005400/Block 2062

Tract005400/Block 2068

Tract005400/Block 2069

Tract005400/Block 2070

Tract005400/Block 2071

Tract005400/Block 2072

Tract005400/Block 2073

Tract005400/Block 2074

Tract005400/Block 2075

Tract005400/Block 2076

Tract005400/Block 2077

Tract005400/Block 2078

Tract005400/Block 2079

Tract005400/Block 2080

Tract005400/Block 2081

Tract005400/Block 2082

Tract005400/Block 3000

Tract005400/Block 3001

Tract005400/Block 3002

Tract005400/Block 3003

Tract005400/Block 3004

Tract005400/Block 3005

Tract005400/Block 3006

Tract005400/Block 3007

Tract005400/Block 3008

Tract005400/Block 3009

Tract005400/Block 3010

Tract005400/Block 3018

Tract005400/Block 3019

Tract005400/Block 3047

Tract005400/Block 3048

Tract005400/Block 3049

Tract005400/Block 3050

Tract005400/Block 3051

Tract005400/Block 3052

Tract005400/Block 3053

Tract005400/Block 3054

Tract005400/Block 3055

Tract005400/Block 3056

Tract005400/Block 3057

Tract005400/Block 3058

Tract005400/Block 3059

Tract005400/Block 3060

Tract005400/Block 3061

Tract005400/Block 3062

Tract005400/Block 3063

Tract005400/Block 3064

Tract005400/Block 3065

Tract005400/Block 3066

Tract005400/Block 3067

Tract005400/Block 3068

Tract005400/Block 3069

Tract005400/Block 3070

Tract005400/Block 3071

Tract005400/Block 3072

Tract005400/Block 3073

Tract005400/Block 4000

Tract005400/Block 4001

Tract005400/Block 4002

Tract005400/Block 4003

Tract005400/Block 4004

Tract005400/Block 4005

Tract005400/Block 4017

Tract005400/Block 4018

Tract005400/Block 4019

Tract005400/Block 4020

Tract005400/Block 4021

Tract005400/Block 4022

Tract005400/Block 4023

Tract005400/Block 4024

Tract005400/Block 4025

Tract005400/Block 4047

Tract005400/Block 4048

Tract005400/Block 4049

Tract005400/Block 4050

Tract005400/Block 4051

Tract005400/Block 4052

Tract005400/Block 4053

Tract005400/Block 4054

Tract005400/Block 4055

Tract005400/Block 4056

Tract005400/Block 4057

Tract005400/Block 4058

Tract005400/Block 4059

Tract005400/Block 4060

Tract005400/Block 4061

Tract005400/Block 4062

Tract005400/Block 4063

Tract005400/Block 4064

Tract005400/Block 4065

Tract005400/Block 4066

Tract005400/Block 4067

Tract005400/Block 4068

Tract005400/Block 4069

Tract005400/Block 4070

Tract005400/Block 4071

Tract005400/Block 4072

Tract005400/Block 4073

Tract005400/Block 4074

Tract005400/Block 4075

Tract005400/Block 4076

Tract005400/Block 4077

Tract005400/Block 4083

Tract005400/Block 4084

Tract005400/Block 4085

Tract005400/Block 4086

Tract005400/Block 4087

Tract005400/Block 4088

VTD 502 Total 2,916

VTD 503 (Part)

Tract005400/Block 1005

Tract005400/Block 1006

Tract005400/Block 1007

Tract005400/Block 1008

Tract005400/Block 1009

Tract005400/Block 1010

Tract005400/Block 1011

Tract005400/Block 1012

Tract005400/Block 1015

Tract005400/Block 1016

Tract005400/Block 1017

Tract005400/Block 1024

Tract005400/Block 1028

Tract005400/Block 1029

Tract005400/Block 3011

Tract005400/Block 3012

Tract005400/Block 3013

Tract005400/Block 3014

Tract005400/Block 3015

Tract005400/Block 3016

Tract005400/Block 3017

Tract005400/Block 3020

Tract005400/Block 3021

Tract005400/Block 4013

Tract005400/Block 4014

Tract005400/Block 4015

Tract005400/Block 4016

Tract005400/Block 4026

Tract005400/Block 4027

Tract005400/Block 4028

Tract005400/Block 4029

Tract005400/Block 4030

Tract005400/Block 4031

Tract005400/Block 4032

Tract005400/Block 4033

Tract005400/Block 4034

Tract005400/Block 4035

Tract005400/Block 4036

Tract005400/Block 4037

Tract005400/Block 4038

Tract005400/Block 4039

Tract005400/Block 4040

Tract005400/Block 4041

Tract005400/Block 4042

Tract005400/Block 4043

Tract005400/Block 4044

Tract005400/Block 4045

Tract005400/Block 4046

Tract005400/Block 4078

Tract005400/Block 4079

Tract005400/Block 4080

Tract005400/Block 4081

Tract005400/Block 4082

Tract005400/Block 4089

Tract005400/Block 4090

Tract005400/Block 5002

Tract005400/Block 5003

Tract005400/Block 5004

Tract005400/Block 5005

Tract005400/Block 5006

Tract005400/Block 5007

Tract005400/Block 5036

Tract005400/Block 5037

Tract005400/Block 5998

Tract005400/Block 5999

VTD 503 Total 2,143

Tulsa County Total 7,191

Washington County (Part)

VTD 11 1,890

VTD 12 1,347

VTD 13 2,469

VTD 21 1,865

VTD 22 1,804

VTD 23 (Part)

Tract000300/Block 2020

Tract000800/Block 1000

Tract000800/Block 1001

Tract000800/Block 1002

Tract000800/Block 1003

Tract000800/Block 1004

Tract000800/Block 1005

Tract000800/Block 1006

Tract000800/Block 1007

Tract000800/Block 1008

Tract000800/Block 1009

Tract000800/Block 1010

Tract000800/Block 1011

Tract000800/Block 1012

Tract000800/Block 1013

Tract000800/Block 1014

Tract000800/Block 1015

Tract000800/Block 1016

Tract000800/Block 2018

Tract000800/Block 2019

Tract000800/Block 3000

Tract000800/Block 3001

Tract000800/Block 3002

Tract000800/Block 3003

Tract000800/Block 3004

Tract000800/Block 3005

Tract000800/Block 3006

Tract000800/Block 3007

Tract000800/Block 3008

Tract000800/Block 3009

Tract000800/Block 3010

Tract000800/Block 3011

Tract000800/Block 3012

Tract000800/Block 3013

Tract000800/Block 3014

Tract000800/Block 3015

Tract000800/Block 3016

Tract000800/Block 3017

Tract000800/Block 4000

Tract000800/Block 4001

Tract000800/Block 4002

Tract000800/Block 4003

Tract000800/Block 4004

Tract000800/Block 4005

Tract000800/Block 4006

Tract000800/Block 4007

Tract000800/Block 4008

Tract000800/Block 4009

Tract000800/Block 4010

Tract000800/Block 4011

Tract000800/Block 4012

Tract000800/Block 4013

Tract000800/Block 4014

VTD 23 Total 2,823

VTD 27 (Part)

Tract000800/Block 1017

Tract000800/Block 1018

VTD 27 Total 0

VTD 28 2,146

VTD 31 (Part)

Tract000300/Block 1037

Tract000300/Block 1052

Tract000300/Block 1053

Tract000300/Block 1054

Tract000300/Block 1055

Tract000300/Block 1056

Tract000300/Block 1057

Tract000300/Block 2005

Tract000300/Block 2006

Tract000300/Block 2007

Tract000300/Block 2008

Tract000300/Block 2009

Tract000300/Block 2010

Tract000300/Block 2011

Tract000300/Block 2012

Tract000300/Block 2013

Tract000300/Block 2014

Tract000300/Block 2015

Tract000300/Block 2016

Tract000300/Block 2017

Tract000300/Block 2018

Tract000300/Block 2019

Tract000300/Block 2021

Tract000300/Block 2022

Tract000300/Block 2023

Tract000300/Block 2024

Tract000300/Block 3014

Tract000300/Block 3015

Tract000300/Block 3016

Tract000300/Block 3017

Tract000300/Block 3018

Tract000300/Block 3019

Tract000300/Block 3020

Tract000300/Block 3021

Tract000300/Block 3022

Tract000300/Block 3023

Tract000300/Block 3024

Tract000300/Block 3025

Tract000300/Block 3026

Tract000300/Block 3027

Tract000300/Block 3028

Tract000300/Block 3029

Tract000300/Block 3030

Tract000300/Block 3031

Tract000300/Block 3032

Tract000300/Block 3033

Tract000300/Block 3034

Tract000300/Block 3035

Tract000300/Block 3036

Tract000300/Block 3037

Tract000300/Block 3038

Tract000300/Block 3039

Tract000300/Block 3040

Tract000300/Block 3041

Tract000300/Block 3042

Tract000300/Block 3043

Tract000300/Block 3044

Tract000300/Block 3045

Tract000300/Block 3046

Tract000300/Block 3047

Tract000300/Block 3048

Tract000300/Block 3049

Tract000300/Block 3050

Tract000300/Block 3051

Tract000300/Block 3052

Tract000300/Block 3053

Tract000300/Block 3054

Tract000300/Block 3055

Tract000800/Block 1019

Tract000800/Block 1020

Tract000800/Block 2000

Tract000800/Block 2001

Tract000800/Block 2002

Tract000800/Block 2003

Tract000800/Block 2004

Tract000800/Block 2005

Tract000800/Block 2006

Tract000800/Block 2007

Tract000800/Block 2008

Tract000800/Block 2009

Tract000800/Block 2010

Tract000800/Block 2011

Tract000800/Block 2012

Tract000800/Block 2013

Tract000800/Block 2014

Tract000800/Block 2015

Tract000800/Block 2016

Tract000800/Block 2017

Tract000800/Block 2020

Tract000800/Block 2021

Tract000800/Block 2022

Tract000800/Block 2023

Tract000800/Block 2024

VTD 31 Total 2,391

VTD 51 2,618

VTD 54 2,739

VTD 55 1,738

VTD 711 724

VTD 75 (Part)

Tract001200/Block 1005

Tract001200/Block 1006

Tract001200/Block 1007

Tract001200/Block 1008

Tract001200/Block 1009

Tract001200/Block 1010

Tract001200/Block 1011

Tract001200/Block 1013

Tract001200/Block 1014

Tract001200/Block 1015

Tract001200/Block 1016

Tract001200/Block 1017

Tract001200/Block 1018

Tract001200/Block 1030

Tract001200/Block 1031

Tract001200/Block 1999

VTD 75 Total 363

VTD 76 (Part)

Tract001300/Block 1000

Tract001300/Block 1001

Tract001300/Block 1002

Tract001300/Block 1003

Tract001300/Block 1004

Tract001300/Block 1005

Tract001300/Block 1006

Tract001300/Block 1007

Tract001300/Block 1008

Tract001300/Block 1009

Tract001300/Block 1010

Tract001300/Block 1011

Tract001300/Block 1012

Tract001300/Block 1013

Tract001300/Block 1014

Tract001300/Block 1015

Tract001300/Block 1016

Tract001300/Block 1017

Tract001300/Block 1018

Tract001300/Block 1019

Tract001300/Block 1020

Tract001300/Block 1021

Tract001300/Block 1022

Tract001300/Block 1023

Tract001300/Block 1024

Tract001300/Block 1025

Tract001300/Block 1026

Tract001300/Block 1027

Tract001300/Block 1028

Tract001300/Block 1032

Tract001300/Block 1033

Tract001300/Block 1034

Tract001300/Block 1036

Tract001300/Block 1037

Tract001300/Block 1038

Tract001300/Block 1039

Tract001300/Block 1040

Tract001300/Block 1041

Tract001300/Block 1042

Tract001300/Block 1043

Tract001300/Block 1044

Tract001300/Block 1045

Tract001300/Block 1046

Tract001300/Block 1047

Tract001300/Block 1997

Tract001300/Block 1998

Tract001300/Block 1999

Tract001300/Block 5000

VTD 76 Total 757

VTD 77 1,100

VTD 78 (Part)

Tract001300/Block 3031

Tract001300/Block 3032

Tract001300/Block 3057

Tract001300/Block 3058

Tract001300/Block 3059

Tract001300/Block 3060

Tract001300/Block 3061

Tract001300/Block 4000

Tract001300/Block 4001

Tract001300/Block 4002

Tract001300/Block 4009

Tract001300/Block 4010

VTD 78 Total 201

VTD 79 (Part)

Tract001300/Block 1029

Tract001300/Block 1030

Tract001300/Block 1031

Tract001300/Block 1050

Tract001300/Block 1051

Tract001300/Block 1052

VTD 79 Total 36

Washington County Total 27,011

For District Number 11 Total Population: 34,202

Ideal District 34,165

Population:

Population Deviation: 37

Percent Deviation: 0.109%

District 012

Rogers County (Part)

VTD 26 (Part)

Tract050501/Block 1087

Tract050501/Block 1088

Tract050501/Block 1089

Tract050501/Block 1090

Tract050501/Block 1091

Tract050501/Block 1092

Tract050501/Block 1093

Tract050501/Block 1094

Tract050501/Block 1096

Tract050501/Block 1097

Tract050501/Block 1098

Tract050501/Block 1099

Tract050501/Block 1100

Tract050501/Block 1101

Tract050501/Block 1102

Tract050502/Block 1038

Tract050502/Block 2000

Tract050502/Block 2001

Tract050502/Block 2032

Tract050502/Block 2033

Tract050502/Block 2059

Tract050502/Block 2060

Tract050502/Block 2061

VTD 26 Total 574

VTD 27 (Part)

Tract050502/Block 1031

Tract050502/Block 1032

Tract050502/Block 1035

Tract050502/Block 1036

Tract050502/Block 1037

Tract050502/Block 2002

Tract050502/Block 2003

Tract050502/Block 2004

Tract050502/Block 2005

Tract050502/Block 2006

Tract050502/Block 2008

Tract050502/Block 2009

Tract050502/Block 2010

Tract050502/Block 2011

Tract050502/Block 2012

Tract050502/Block 2016

Tract050502/Block 2017

Tract050502/Block 2018

Tract050502/Block 2019

Tract050502/Block 2020

Tract050502/Block 2021

Tract050502/Block 2022

Tract050502/Block 2023

Tract050502/Block 2024

Tract050502/Block 2025

Tract050502/Block 2026

Tract050502/Block 2027

Tract050502/Block 2028

Tract050502/Block 2029

Tract050502/Block 2030

Tract050502/Block 2031

Tract050502/Block 2034

Tract050502/Block 2035

Tract050502/Block 2036

Tract050502/Block 2037

Tract050502/Block 2038

Tract050502/Block 2039

Tract050502/Block 2040

Tract050502/Block 2041

Tract050502/Block 2042

Tract050502/Block 2043

Tract050502/Block 2044

Tract050502/Block 2045

Tract050502/Block 2046

Tract050502/Block 2047

Tract050502/Block 2048

Tract050502/Block 2049

Tract050502/Block 2050

Tract050502/Block 2051

Tract050502/Block 2052

Tract050502/Block 2053

Tract050502/Block 2054

Tract050502/Block 2055

Tract050502/Block 2056

Tract050502/Block 2057

Tract050502/Block 2058

Tract050502/Block 2062

Tract050502/Block 2063

Tract050502/Block 2998

Tract050502/Block 2999

VTD 27 Total 563

Rogers County Total 1,137

Wagoner County (Part)

VTD 114 (Part)

Tract030402/Block 2000

Tract030402/Block 2001

Tract030402/Block 2002

Tract030402/Block 2003

Tract030402/Block 2004

Tract030402/Block 2005

Tract030402/Block 2006

Tract030402/Block 2007

Tract030402/Block 2008

Tract030402/Block 2009

Tract030402/Block 2010

Tract030402/Block 2011

Tract030402/Block 2012

Tract030402/Block 2013

Tract030402/Block 2014

Tract030402/Block 2015

Tract030402/Block 2016

Tract030402/Block 2017

Tract030402/Block 2018

Tract030402/Block 2019

Tract030402/Block 2020

Tract030402/Block 2021

Tract030402/Block 2022

Tract030402/Block 2023

Tract030402/Block 2024

Tract030402/Block 2025

Tract030402/Block 2026

Tract030402/Block 2027

Tract030402/Block 2028

Tract030402/Block 3002

Tract030402/Block 3003

Tract030800/Block 1000

Tract030800/Block 1001

Tract030800/Block 1002

Tract030800/Block 1003

Tract030800/Block 1004

Tract030800/Block 1005

Tract030800/Block 1006

Tract030800/Block 1007

Tract030800/Block 1010

Tract030800/Block 1011

Tract030800/Block 1994

Tract030800/Block 1995

Tract030800/Block 1996

Tract030800/Block 1999

VTD 114 Total 1,643

VTD 121 (Part)

Tract030509/Block 3020

Tract030509/Block 3034

Tract030509/Block 3035

Tract030509/Block 3036

Tract030509/Block 3037

Tract030509/Block 3038

Tract030509/Block 3039

Tract030510/Block 1000

Tract030510/Block 1001

Tract030510/Block 1002

Tract030510/Block 1003

Tract030510/Block 1004

Tract030510/Block 1026

Tract030510/Block 1027

Tract030510/Block 1028

Tract030510/Block 1029

Tract030510/Block 1030

Tract030510/Block 1031

VTD 121 Total 408

VTD 123 (Part)

Tract030300/Block 1139

Tract030300/Block 1997

Tract030300/Block 1999

Tract030402/Block 1032

Tract030402/Block 1044

Tract030402/Block 1045

Tract030402/Block 1046

Tract030402/Block 1047

Tract030402/Block 1048

Tract030402/Block 1049

Tract030402/Block 1055

Tract030402/Block 1056

Tract030402/Block 1057

Tract030402/Block 1058

Tract030402/Block 1059

Tract030402/Block 1060

Tract030402/Block 3000

Tract030402/Block 3001

Tract030402/Block 3004

Tract030402/Block 3005

Tract030402/Block 3006

Tract030402/Block 3007

Tract030402/Block 3008

Tract030402/Block 3009

Tract030402/Block 3010

Tract030402/Block 3011

Tract030402/Block 3012

Tract030402/Block 3013

Tract030402/Block 3014

Tract030402/Block 3015

Tract030402/Block 3016

Tract030402/Block 3017

Tract030402/Block 3018

Tract030402/Block 3019

Tract030402/Block 3020

Tract030402/Block 3021

Tract030402/Block 3022

Tract030402/Block 3023

Tract030402/Block 3024

Tract030402/Block 3025

Tract030402/Block 3026

Tract030402/Block 3027

Tract030402/Block 3028

Tract030402/Block 3029

Tract030402/Block 3030

Tract030402/Block 3031

Tract030402/Block 3032

Tract030402/Block 3033

Tract030402/Block 3999

Tract030505/Block 1000

Tract030505/Block 1001

Tract030505/Block 1053

Tract030505/Block 1054

Tract030505/Block 1055

Tract030505/Block 1056

Tract030505/Block 1057

Tract030505/Block 1058

Tract030505/Block 1062

Tract030505/Block 1063

Tract030509/Block 3000

Tract030509/Block 3010

Tract030509/Block 3011

Tract030509/Block 3012

Tract030509/Block 3013

Tract030509/Block 3014

Tract030509/Block 3015

Tract030509/Block 3016

Tract030509/Block 3017

Tract030509/Block 3018

Tract030509/Block 3019

Tract030512/Block 1000

Tract030512/Block 1001

Tract030512/Block 1002

Tract030512/Block 1003

Tract030512/Block 1004

Tract030512/Block 1005

Tract030512/Block 1006

Tract030512/Block 1007

Tract030512/Block 1008

Tract030512/Block 1009

Tract030512/Block 1010

Tract030512/Block 1011

Tract030512/Block 1012

Tract030512/Block 1013

Tract030512/Block 1017

Tract030512/Block 1018

Tract030512/Block 1019

Tract030512/Block 1020

Tract030512/Block 1021

Tract030512/Block 1022

Tract030800/Block 1008

Tract030800/Block 1009

Tract030800/Block 1012

Tract030800/Block 1013

Tract030800/Block 1014

Tract030800/Block 1015

Tract030800/Block 1016

Tract030800/Block 1017

Tract030800/Block 1018

Tract030800/Block 1019

Tract030800/Block 1020

Tract030800/Block 1021

Tract030800/Block 1022

Tract030800/Block 1023

Tract030800/Block 1024

Tract030800/Block 1025

Tract030800/Block 1026

Tract030800/Block 1027

Tract030800/Block 1028

Tract030800/Block 1029

Tract030800/Block 1030

Tract030800/Block 1031

Tract030800/Block 1032

Tract030800/Block 1033

Tract030800/Block 1034

Tract030800/Block 1035

Tract030800/Block 1036

Tract030800/Block 1037

Tract030800/Block 1038

Tract030800/Block 1039

Tract030800/Block 1040

Tract030800/Block 1041

Tract030800/Block 1042

Tract030800/Block 1043

Tract030800/Block 1044

Tract030800/Block 1045

Tract030800/Block 1046

Tract030800/Block 1047

Tract030800/Block 1048

Tract030800/Block 1049

Tract030800/Block 1050

Tract030800/Block 1051

Tract030800/Block 1052

Tract030800/Block 1053

Tract030800/Block 1054

Tract030800/Block 1055

Tract030800/Block 1056

Tract030800/Block 1057

Tract030800/Block 1058

Tract030800/Block 1059

Tract030800/Block 1060

Tract030800/Block 1061

Tract030800/Block 1062

Tract030800/Block 1063

Tract030800/Block 1064

Tract030800/Block 1069

Tract030800/Block 1095

Tract030800/Block 1984

Tract030800/Block 1985

Tract030800/Block 1986

Tract030800/Block 1987

Tract030800/Block 1988

Tract030800/Block 1989

Tract030800/Block 1990

Tract030800/Block 1991

Tract030800/Block 1992

Tract030800/Block 1993

Tract030800/Block 1997

Tract030800/Block 1998

VTD 123 Total 3,203

VTD 241 2,559

VTD 242 1,093

VTD 243 1,547

VTD 244 1,894

VTD 245 1,403

VTD 246 907

VTD 247 1,627

VTD 248 529

VTD 249 124

VTD 250 2,106

VTD 251 2,246

VTD 252 370

VTD 371 2,082

VTD 372 997

VTD 373 (Part)

Tract030602/Block 3000

Tract030602/Block 3024

Tract030602/Block 3025

Tract030602/Block 3027

Tract030602/Block 3028

Tract030602/Block 3029

Tract030602/Block 3030

Tract030602/Block 3031

Tract030602/Block 3032

Tract030602/Block 3041

Tract030602/Block 3042

Tract030602/Block 3043

Tract030602/Block 3044

Tract030602/Block 3045

Tract030602/Block 3046

Tract030602/Block 3047

Tract030602/Block 3048

Tract030602/Block 3049

Tract030602/Block 3050

Tract030602/Block 3051

Tract030602/Block 3052

Tract030602/Block 3053

Tract030602/Block 3054

Tract030602/Block 3062

Tract030602/Block 3063

Tract030602/Block 5000

Tract030602/Block 5001

Tract030602/Block 5002

Tract030602/Block 5019

Tract030602/Block 5020

Tract030602/Block 5021

Tract030602/Block 5022

Tract030602/Block 5023

Tract030800/Block 2062

VTD 373 Total 1,151

VTD 374 1,751

VTD 375 (Part)

Tract030512/Block 1038

Tract030512/Block 1040

Tract030512/Block 1041

Tract030512/Block 1042

Tract030512/Block 1060

Tract030512/Block 1062

Tract030512/Block 1063

Tract030512/Block 1064

Tract030512/Block 1065

Tract030512/Block 1067

Tract030601/Block 1000

Tract030601/Block 1009

Tract030601/Block 1010

Tract030601/Block 1011

Tract030601/Block 1012

Tract030602/Block 1001

Tract030602/Block 1002

Tract030602/Block 1003

Tract030602/Block 1004

Tract030602/Block 1005

Tract030602/Block 1008

VTD 375 Total 1,038

VTD 377 394

VTD 378 461

VTD 379 (Part)

Tract030800/Block 2002

Tract030800/Block 2003

Tract030800/Block 2004

Tract030800/Block 2005

Tract030800/Block 2006

Tract030800/Block 2007

Tract030800/Block 2008

Tract030800/Block 2018

Tract030800/Block 2019

Tract030800/Block 2020

Tract030800/Block 2021

Tract030800/Block 2022

Tract030800/Block 2023

Tract030800/Block 2024

Tract030800/Block 2025

Tract030800/Block 2026

Tract030800/Block 2027

Tract030800/Block 2028

Tract030800/Block 2029

Tract030800/Block 2030

Tract030800/Block 2031

Tract030800/Block 2032

Tract030800/Block 2033

Tract030800/Block 2034

Tract030800/Block 2035

Tract030800/Block 2045

Tract030800/Block 2046

Tract030800/Block 2047

Tract030800/Block 2048

Tract030800/Block 2049

Tract030800/Block 2052

Tract030800/Block 2053

Tract030800/Block 2054

Tract030800/Block 2055

Tract030800/Block 2056

Tract030800/Block 2057

Tract030800/Block 2058

Tract030800/Block 2059

Tract030800/Block 2060

Tract030800/Block 2061

Tract030800/Block 2065

Tract030800/Block 2066

Tract030800/Block 2067

Tract030800/Block 2068

Tract030800/Block 2069

Tract030800/Block 2074

Tract030800/Block 2075

Tract030800/Block 2076

VTD 379 Total 873

VTD 380 1,764

VTD 381 (Part)

Tract030798/Block 1197

VTD 381 Total 2

VTD 382 482

VTD 385 77

VTD 387 8

Wagoner County Total 32,739

For District Number 12 Total Population: 33,876

Ideal District 34,165

Population:

Population Deviation: -289

Percent Deviation: -0.846%

District 013

Muskogee County (Part)

VTD 17 (Part)

Tract000300/Block 4013

Tract000300/Block 4014

Tract000300/Block 4015

Tract000300/Block 4016

Tract000300/Block 4021

Tract000300/Block 4022

Tract000300/Block 4023

Tract000300/Block 4024

Tract000300/Block 4025

Tract000300/Block 4026

Tract000300/Block 4027

Tract000300/Block 4028

Tract000300/Block 4029

Tract000300/Block 4030

Tract000300/Block 4031

Tract000300/Block 4032

Tract000300/Block 4033

Tract000300/Block 4036

Tract000300/Block 4037

Tract000300/Block 4038

Tract000300/Block 5000

Tract000300/Block 5001

Tract000300/Block 5002

Tract000300/Block 5003

Tract000300/Block 5004

Tract000300/Block 5005

Tract000300/Block 5006

Tract000300/Block 5007

Tract000300/Block 5008

Tract000300/Block 5009

Tract000300/Block 5010

Tract000300/Block 5011

Tract000300/Block 5012

Tract000300/Block 5013

Tract000300/Block 5014

Tract000300/Block 5015

Tract000300/Block 5016

Tract000300/Block 5017

Tract000300/Block 5018

Tract000300/Block 5019

Tract000300/Block 5020

Tract000300/Block 5021

Tract000300/Block 5022

Tract000300/Block 5023

Tract000300/Block 5024

Tract000300/Block 5025

Tract000300/Block 5026

Tract000300/Block 5027

Tract000300/Block 5028

Tract000300/Block 5037

Tract000300/Block 5038

Tract000300/Block 5039

Tract000300/Block 5040

Tract000300/Block 5049

Tract000300/Block 5050

Tract000300/Block 5055

Tract000300/Block 5056

Tract000300/Block 5057

Tract000300/Block 5058

Tract000400/Block 2048

Tract000400/Block 2049

Tract000400/Block 2050

Tract000400/Block 2051

Tract000400/Block 2052

Tract000400/Block 2053

Tract000400/Block 2054

Tract000400/Block 2055

Tract000400/Block 2056

Tract000400/Block 2057

Tract000400/Block 2058

Tract000400/Block 2059

Tract000400/Block 2060

Tract000400/Block 2061

Tract000400/Block 2062

Tract000400/Block 2063

Tract000400/Block 2064

Tract000400/Block 2065

Tract000400/Block 2066

Tract000400/Block 2067

Tract000400/Block 2068

Tract000400/Block 2069

Tract000600/Block 1000

Tract000600/Block 1001

Tract000600/Block 1002

Tract000600/Block 1003

Tract000600/Block 1004

Tract000600/Block 1005

Tract000600/Block 1006

Tract000600/Block 1007

Tract000600/Block 1008

Tract000600/Block 1009

Tract000600/Block 1010

Tract000600/Block 1011

Tract000600/Block 1012

Tract000600/Block 1013

Tract000600/Block 1014

Tract000600/Block 1015

Tract000600/Block 1016

Tract000600/Block 1017

Tract000600/Block 1018

Tract000600/Block 1019

Tract000600/Block 1020

Tract000600/Block 1021

Tract000600/Block 1022

Tract000600/Block 1023

Tract000600/Block 1024

Tract000600/Block 1025

Tract000600/Block 1026

Tract000600/Block 1027

Tract000600/Block 1028

Tract000600/Block 1029

Tract000600/Block 1031

Tract000600/Block 1041

Tract000600/Block 1042

Tract000600/Block 1043

Tract000600/Block 1044

Tract000600/Block 1045

Tract000600/Block 1046

Tract000600/Block 1047

Tract000600/Block 1048

Tract000600/Block 1049

VTD 17 Total 1,926

VTD 21 3,194

VTD 22 2,873

VTD 23 1,343

VTD 24 278

VTD 27 1,746

VTD 28 (Part)

Tract000200/Block 1000

Tract000200/Block 2000

Tract000200/Block 2001

Tract000200/Block 2002

Tract000400/Block 1001

Tract000400/Block 1002

Tract000400/Block 1003

Tract000400/Block 1004

Tract000400/Block 1005

Tract001200/Block 1006

Tract001200/Block 1007

Tract001200/Block 1008

Tract001200/Block 1009

Tract001200/Block 1010

Tract001200/Block 1041

Tract001200/Block 1042

Tract001200/Block 1043

Tract001200/Block 1044

Tract001200/Block 1045

Tract001200/Block 1046

Tract001200/Block 1047

Tract001200/Block 1048

Tract001200/Block 1049

Tract001200/Block 1050

Tract001200/Block 1051

Tract001200/Block 1052

Tract001200/Block 1053

Tract001200/Block 1054

Tract001200/Block 1055

Tract001200/Block 1056

Tract001200/Block 1057

Tract001200/Block 1058

Tract001200/Block 1059

Tract001200/Block 1060

Tract001200/Block 1061

Tract001200/Block 1989

Tract001200/Block 1990

Tract001200/Block 1991

Tract001200/Block 1992

Tract001200/Block 1993

Tract001200/Block 1994

VTD 28 Total 481

VTD 31 1,096

VTD 36 2,151

VTD 37 1,716

VTD 44 (Part)

Tract001300/Block 3999

Tract001300/Block 4049

Tract001300/Block 4999

Tract001400/Block 5288

VTD 44 Total 0

VTD 45 (Part)

Tract001300/Block 3000

Tract001300/Block 3001

Tract001300/Block 3002

Tract001300/Block 3003

Tract001300/Block 3004

Tract001300/Block 3005

Tract001300/Block 3006

Tract001300/Block 3007

Tract001300/Block 3008

Tract001300/Block 3009

Tract001300/Block 3050

Tract001300/Block 3051

VTD 45 Total 179

VTD 46 (Part)

Tract001000/Block 3001

Tract001000/Block 3002

Tract001000/Block 3003

Tract001000/Block 3004

Tract001000/Block 3005

Tract001000/Block 3006

Tract001000/Block 3007

Tract001000/Block 3008

Tract001000/Block 3009

Tract001000/Block 3010

Tract001000/Block 3011

Tract001000/Block 3014

Tract001000/Block 3015

Tract001000/Block 3016

Tract001000/Block 3017

Tract001000/Block 3018

Tract001000/Block 3019

Tract001000/Block 3020

Tract001000/Block 3021

Tract001000/Block 3022

Tract001000/Block 3023

Tract001000/Block 3024

Tract001000/Block 3025

Tract001000/Block 3026

Tract001000/Block 3027

Tract001000/Block 3028

Tract001000/Block 3029

Tract001000/Block 3030

Tract001000/Block 3034

VTD 46 Total 1,772

VTD 47 2,029

VTD 49 (Part)

Tract001300/Block 3010

Tract001300/Block 3011

Tract001300/Block 3012

Tract001300/Block 3013

Tract001300/Block 3014

Tract001300/Block 3015

Tract001300/Block 3016

Tract001300/Block 3017

Tract001300/Block 3018

Tract001300/Block 3019

Tract001300/Block 3020

Tract001300/Block 3021

Tract001300/Block 3022

Tract001300/Block 3023

Tract001300/Block 3024

Tract001300/Block 3025

Tract001300/Block 3026

Tract001300/Block 3027

Tract001300/Block 3028

Tract001300/Block 3029

Tract001300/Block 3030

Tract001300/Block 3031

Tract001300/Block 3032

Tract001300/Block 3033

Tract001300/Block 3034

Tract001300/Block 3035

Tract001300/Block 3036

Tract001300/Block 3037

Tract001300/Block 3038

Tract001300/Block 3039

Tract001300/Block 3040

Tract001300/Block 3041

Tract001300/Block 3042

Tract001300/Block 3043

Tract001300/Block 3044

Tract001300/Block 3045

Tract001300/Block 3046

Tract001300/Block 3047

Tract001300/Block 3048

Tract001300/Block 3049

Tract001300/Block 3052

Tract001300/Block 3053

Tract001300/Block 3054

Tract001300/Block 3055

Tract001300/Block 3056

Tract001300/Block 3057

Tract001300/Block 3058

Tract001300/Block 3059

Tract001300/Block 3060

Tract001300/Block 3061

Tract001300/Block 3062

Tract001300/Block 3063

Tract001300/Block 3064

Tract001300/Block 3065

Tract001300/Block 3066

Tract001300/Block 4011

VTD 49 Total 1,456

VTD 52 517

VTD 53 1,220

VTD   55 2,251

VTD 56 486

VTD 57 844

VTD 58 (Part)

Tract001500/Block 1002

Tract001500/Block 1003

Tract001500/Block 1004

Tract001500/Block 1005

Tract001500/Block 1006

Tract001500/Block 1007

Tract001500/Block 1008

Tract001500/Block 1109

Tract001500/Block 1110

VTD 58 Total 20

VTD 59 (Part)

Tract001300/Block 5059

Tract001300/Block 5060

Tract001500/Block 2000

Tract001500/Block 2001

Tract001500/Block 2002

Tract001500/Block 2003

Tract001500/Block 2004

Tract001500/Block 2005

Tract001500/Block 2006

Tract001500/Block 2007

Tract001500/Block 2008

Tract001500/Block 2009

Tract001500/Block 2010

Tract001500/Block 2011

Tract001500/Block 2012

Tract001500/Block 2013

Tract001500/Block 2014

Tract001500/Block 2015

Tract001500/Block 2016

Tract001500/Block 2020

Tract001500/Block 2028

Tract001500/Block 2029

Tract001500/Block 2030

Tract001500/Block 2031

Tract001500/Block 2032

Tract001500/Block 3000

Tract001500/Block 3001

Tract001500/Block 3002

Tract001500/Block 3003

Tract001500/Block 3004

Tract001500/Block 3005

Tract001500/Block 3006

Tract001500/Block 3007

Tract001500/Block 3008

Tract001500/Block 3009

Tract001500/Block 3010

Tract001500/Block 3011

Tract001500/Block 3012

Tract001500/Block 3013

Tract001500/Block 3014

Tract001500/Block 3015

Tract001500/Block 3016

Tract001500/Block 3017

Tract001500/Block 3018

Tract001500/Block 3019

Tract001500/Block 3020

Tract001500/Block 3021

Tract001500/Block 3022

Tract001500/Block 3023

Tract001500/Block 3024

Tract001500/Block 3025

Tract001500/Block 3026

Tract001500/Block 3027

Tract001500/Block 3028

Tract001500/Block 3029

Tract001500/Block 3030

Tract001500/Block 3031

Tract001500/Block 3032

Tract001500/Block 3033

Tract001500/Block 3034

Tract001500/Block 3035

Tract001500/Block 3036

Tract001500/Block 3037

Tract001500/Block 3038

Tract001500/Block 3039

Tract001500/Block 3040

Tract001500/Block 3041

Tract001500/Block 3042

Tract001500/Block 3043

Tract001500/Block 3044

Tract001500/Block 3045

Tract001500/Block 3046

Tract001500/Block 3047

Tract001500/Block 3048

Tract001500/Block 3049

Tract001500/Block 3050

Tract001500/Block 3051

Tract001500/Block 3052

Tract001500/Block 3053

Tract001500/Block 3054

Tract001500/Block 3055

Tract001500/Block 3056

Tract001500/Block 3057

Tract001500/Block 3058

Tract001500/Block 3059

Tract001500/Block 3060

Tract001500/Block 3061

Tract001500/Block 3062

Tract001500/Block 3063

Tract001500/Block 3064

Tract001500/Block 3065

Tract001500/Block 3066

Tract001500/Block 3067

Tract001500/Block 3068

Tract001500/Block 3069

Tract001500/Block 3070

Tract001500/Block 3071

Tract001500/Block 3072

Tract001500/Block 3073

Tract001500/Block 3074

Tract001500/Block 3075

Tract001500/Block 3076

Tract001500/Block 3077

Tract001500/Block 3078

Tract001500/Block 3079

Tract001500/Block 3080

Tract001500/Block 3081

Tract001500/Block 3082

Tract001500/Block 3083

Tract001500/Block 3084

Tract001500/Block 3998

Tract001500/Block 3999

VTD 59 Total 2,240

VTD 61 931

Muskogee County Total 30,749

Wagoner County (Part)

VTD 373 (Part)

Tract030602/Block 5018

Tract030602/Block 5032

Tract030602/Block 5034

Tract030800/Block 2063

VTD 373 Total 82

VTD 375 (Part)

Tract030601/Block 1001

Tract030601/Block 1002

Tract030601/Block 1003

Tract030601/Block 1004

Tract030601/Block 1023

Tract030601/Block 1024

Tract030601/Block 1025

Tract030601/Block 1026

Tract030601/Block 1027

Tract030601/Block 1028

Tract030601/Block 1029

Tract030601/Block 1030

Tract030601/Block 1031

Tract030601/Block 1032

Tract030601/Block 1033

Tract030601/Block 1034

Tract030601/Block 1035

Tract030601/Block 1036

Tract030601/Block 1037

VTD 375 Total 652

VTD 376 1,597

VTD 379 (Part)

Tract030800/Block 2064

VTD 379 Total 0

VTD 381 (Part)

Tract030798/Block 1016

Tract030798/Block 1017

Tract030798/Block 1018

Tract030798/Block 1019

Tract030798/Block 1020

Tract030798/Block 1021

Tract030798/Block 1022

Tract030798/Block 1179

Tract030798/Block 1180

Tract030798/Block 1181

Tract030798/Block 1182

Tract030798/Block 1185

Tract030798/Block 1186

Tract030798/Block 1187

Tract030798/Block 1188

Tract030798/Block 1189

Tract030798/Block 1190

Tract030798/Block 1191

Tract030798/Block 1192

Tract030798/Block 1193

Tract030798/Block 1194

Tract030798/Block 1195

Tract030798/Block 1196

Tract030798/Block 1207

Tract030798/Block 1208

Tract030798/Block 1209

Tract030798/Block 1210

Tract030798/Block 1211

Tract030798/Block 1212

Tract030798/Block 1213

Tract030798/Block 1214

Tract030798/Block 1215

Tract030798/Block 1216

Tract030798/Block 1217

Tract030798/Block 1218

Tract030798/Block 1232

Tract030798/Block 1233

Tract030798/Block 1234

Tract030798/Block 1235

Tract030798/Block 1236

Tract030798/Block 1237

Tract030798/Block 1238

Tract030798/Block 1239

Tract030798/Block 1240

Tract030798/Block 1241

Tract030798/Block 1242

Tract030798/Block 1243

Tract030798/Block 1244

Tract030798/Block 1245

Tract030798/Block 1988

Tract030798/Block 1989

Tract030798/Block 1990

Tract030798/Block 1991

Tract030798/Block 1992

Tract030798/Block 1993

Tract030798/Block 1994

Tract030798/Block 1995

Tract030798/Block 1996

Tract030798/Block 1997

Tract030798/Block 1998

Tract030798/Block 1999

Tract030800/Block 2070

Tract030800/Block 2071

Tract030800/Block 2072

VTD 381 Total 678

VTD 383 (Part)

Tract030601/Block 2007

Tract030601/Block 2012

Tract030601/Block 2013

Tract030601/Block 2014

Tract030601/Block 2015

Tract030601/Block 2016

Tract030601/Block 2017

Tract030601/Block 2018

Tract030601/Block 2019

Tract030601/Block 2043

Tract030601/Block 2044

Tract030601/Block 2990

Tract030601/Block 2991

Tract030601/Block 2993

Tract030601/Block 2994

Tract030601/Block 2995

Tract030601/Block 2996

Tract030601/Block 2997

Tract030601/Block 2998

Tract030601/Block 2999

Tract030602/Block 4013

Tract030602/Block 5003

Tract030602/Block 5004

Tract030602/Block 5005

Tract030602/Block 5011

Tract030602/Block 5012

Tract030602/Block 5013

Tract030602/Block 5014

Tract030602/Block 5015

Tract030602/Block 5016

Tract030602/Block 5017

Tract030602/Block 5024

Tract030602/Block 5025

Tract030602/Block 5026

Tract030602/Block 5027

Tract030602/Block 5028

Tract030602/Block 5029

Tract030602/Block 5030

Tract030602/Block 5031

Tract030602/Block 5033

Tract030602/Block 5035

Tract030602/Block 5036

Tract030602/Block 5996

Tract030602/Block 5997

Tract030602/Block 5998

Tract030602/Block 5999

Tract030798/Block 1986

Tract030798/Block 1987

Tract030800/Block 2073

VTD 383 Total 701

Wagoner County Total 3,710

For District Number 13 Total Population: 34,459

Ideal District 34,165

Population:

Population Deviation: 294

Percent Deviation: 0.861%

District 014

Cherokee County (Part)

VTD 14 (Part)

Tract977700/Block 1019

Tract977700/Block 1020

Tract977700/Block 1023

Tract977700/Block 1024

Tract977700/Block 1025

Tract977700/Block 1026

Tract977700/Block 1029

Tract977700/Block 1030

Tract977700/Block 1031

Tract977700/Block 1032

Tract977700/Block 1034

Tract977700/Block 2012

Tract977700/Block 2013

Tract977700/Block 2014

Tract977700/Block 2015

Tract977700/Block 2017

Tract977700/Block 2018

Tract977700/Block 2019

Tract977700/Block 2020

Tract977700/Block 2021

Tract977700/Block 2038

Tract977700/Block 2039

Tract977700/Block 2040

Tract977700/Block 2041

Tract977700/Block 2042

Tract977700/Block 2043

Tract977700/Block 2044

Tract977700/Block 2045

Tract977700/Block 2046

Tract977700/Block 2047

Tract977700/Block 2048

Tract977700/Block 2049

Tract977700/Block 2050

Tract977700/Block 2051

Tract977700/Block 2052

Tract977700/Block 2053

Tract977700/Block 2054

Tract977700/Block 2055

Tract977700/Block 2056

Tract977700/Block 2057

Tract977700/Block 2058

Tract977700/Block 2059

Tract977700/Block 2060

Tract977700/Block 2061

Tract977700/Block 2062

Tract977700/Block 2063

Tract977700/Block 2064

Tract977700/Block 2065

Tract977700/Block 2066

Tract977700/Block 2067

Tract977700/Block 2068

Tract977700/Block 2069

Tract977700/Block 2070

Tract977700/Block 2071

Tract977700/Block 2072

Tract977700/Block 2997

Tract977700/Block 3004

Tract977700/Block 3005

Tract977700/Block 3006

Tract977700/Block 3057

Tract977700/Block 3058

Tract977700/Block 3069

Tract977700/Block 4004

Tract977700/Block 4015

Tract977700/Block 4016

Tract977700/Block 4017

Tract977700/Block 4018

Tract977700/Block 4025

Tract977700/Block 4026

Tract977700/Block 4027

Tract977700/Block 4028

Tract977700/Block 4029

Tract977700/Block 4030

Tract977700/Block 4031

Tract977700/Block 4032

Tract977700/Block 4033

Tract977700/Block 4034

Tract977700/Block 4035

Tract977700/Block 4036

Tract977700/Block 4037

Tract977700/Block 4038

Tract977700/Block 4039

Tract977700/Block 4040

Tract977700/Block 4041

Tract977700/Block 4042

Tract977700/Block 4043

Tract977700/Block 4044

Tract977700/Block 4045

Tract977700/Block 4046

Tract977700/Block 4047

Tract977700/Block 4048

Tract977700/Block 4049

Tract977700/Block 4050

Tract977700/Block 4051

Tract977700/Block 4052

Tract977700/Block 4114

Tract977700/Block 4115

Tract977700/Block 4116

Tract977700/Block 4117

Tract977700/Block 4118

Tract977700/Block 4120

Tract977700/Block 4121

Tract977700/Block 4122

Tract977700/Block 4123

Tract977700/Block 4997

Tract977700/Block 4999

VTD 14 Total 1,678

VTD 15 (Part)

Tract977700/Block 4008

Tract977700/Block 4009

Tract977700/Block 4010

Tract977700/Block 4011

Tract977700/Block 4012

Tract977700/Block 4013

Tract977700/Block 4014

Tract977700/Block 4019

Tract977700/Block 4020

Tract977700/Block 4021

Tract977700/Block 4022

Tract977700/Block 4023

Tract977700/Block 4024

Tract977700/Block 4053

Tract977700/Block 4054

Tract977700/Block 4055

Tract977700/Block 4056

Tract977700/Block 4057

Tract977700/Block 4058

Tract977700/Block 4059

Tract977700/Block 4060

Tract977700/Block 4061

Tract977700/Block 4062

Tract977700/Block 4063

Tract977700/Block 4064

Tract977700/Block 4065

Tract977700/Block 4066

Tract977700/Block 4067

Tract977700/Block 4068

Tract977700/Block 4069

Tract977700/Block 4070

Tract977700/Block 4071

Tract977700/Block 4072

Tract977700/Block 4073

Tract977700/Block 4074

Tract977700/Block 4075

Tract977700/Block 4076

Tract977700/Block 4077

Tract977700/Block 4078

Tract977700/Block 4079

Tract977700/Block 4089

Tract977700/Block 4090

Tract977700/Block 4091

Tract977700/Block 4092

Tract977700/Block 4093

Tract977700/Block 4094

Tract977700/Block 4095

Tract977700/Block 4096

Tract977700/Block 4097

Tract977700/Block 4098

Tract977700/Block 4099

Tract977700/Block 4100

Tract977700/Block 4101

Tract977700/Block 4102

Tract977700/Block 4103

Tract977700/Block 4104

Tract977700/Block 4105

Tract977700/Block 4106

Tract977700/Block 4107

Tract977700/Block 4108

Tract977700/Block 4109

Tract977700/Block 4110

Tract977700/Block 4111

Tract977700/Block 4112

Tract977700/Block 4113

Tract977700/Block 4995

Tract977700/Block 4996

Tract977700/Block 4998

VTD 15 Total 1,900

VTD 17 (Part)

Tract977600/Block 2074

Tract977600/Block 2075

Tract977600/Block 2080

Tract977600/Block 2081

Tract977700/Block 1021

Tract977700/Block 2000

Tract977700/Block 2001

Tract977700/Block 2002

Tract977700/Block 2003

Tract977700/Block 2004

Tract977700/Block 2005

Tract977700/Block 2006

Tract977700/Block 2007

Tract977700/Block 2008

Tract977700/Block 2009

Tract977700/Block 2010

Tract977700/Block 2011

Tract977700/Block 2016

Tract977700/Block 2022

Tract977700/Block 2023

Tract977700/Block 2024

Tract977700/Block 2027

Tract977700/Block 2028

Tract977700/Block 2029

Tract977700/Block 2030

Tract977700/Block 2031

Tract977700/Block 2032

Tract977700/Block 2033

Tract977700/Block 2034

Tract977700/Block 2035

Tract977700/Block 2036

Tract977700/Block 2037

Tract977700/Block 2998

Tract977700/Block 2999

VTD 17 Total 322

Cherokee County Total 3,900

Muskogee County (Part)

VTD 10 525

VTD 11 3,227

VTD 13 1,875

VTD 17 (Part)

Tract000600/Block 2020

Tract000600/Block 2075

VTD 17 Total 0

VTD 2 3,148

VTD 28 (Part)

Tract001200/Block 1005

Tract001200/Block 1011

Tract001200/Block 1995

VTD 28 Total 0

VTD 38 2,419

VTD 40 4,337

VTD 41 1,404

VTD 44 (Part)

Tract001300/Block 2998

Tract001400/Block 4091

Tract001400/Block 4092

Tract001400/Block 4093

Tract001400/Block 4094

Tract001400/Block 4095

Tract001400/Block 4096

Tract001400/Block 4097

Tract001400/Block 4987

Tract001400/Block 5005

Tract001400/Block 5006

Tract001400/Block 5010

Tract001400/Block 5011

Tract001400/Block 5012

Tract001400/Block 5013

Tract001400/Block 5014

Tract001400/Block 5015

Tract001400/Block 5016

Tract001400/Block 5017

Tract001400/Block 5018

Tract001400/Block 5019

Tract001400/Block 5020

Tract001400/Block 5021

Tract001400/Block 5022

Tract001400/Block 5023

Tract001400/Block 5024

Tract001400/Block 5025

Tract001400/Block 5026

Tract001400/Block 5027

Tract001400/Block 5028

Tract001400/Block 5029

Tract001400/Block 5030

Tract001400/Block 5031

Tract001400/Block 5032

Tract001400/Block 5033

Tract001400/Block 5034

Tract001400/Block 5035

Tract001400/Block 5036

Tract001400/Block 5037

Tract001400/Block 5038

Tract001400/Block 5039

Tract001400/Block 5040

Tract001400/Block 5041

Tract001400/Block 5042

Tract001400/Block 5043

Tract001400/Block 5044

Tract001400/Block 5045

Tract001400/Block 5046

Tract001400/Block 5047

Tract001400/Block 5048

Tract001400/Block 5049

Tract001400/Block 5050

Tract001400/Block 5051

Tract001400/Block 5052

Tract001400/Block 5053

Tract001400/Block 5054

Tract001400/Block 5055

Tract001400/Block 5056

Tract001400/Block 5057

Tract001400/Block 5058

Tract001400/Block 5059

Tract001400/Block 5060

Tract001400/Block 5061

Tract001400/Block 5062

Tract001400/Block 5063

Tract001400/Block 5064

Tract001400/Block 5065

Tract001400/Block 5066

Tract001400/Block 5067

Tract001400/Block 5068

Tract001400/Block 5069

Tract001400/Block 5070

Tract001400/Block 5071

Tract001400/Block 5072

Tract001400/Block 5073

Tract001400/Block 5074

Tract001400/Block 5075

Tract001400/Block 5076

Tract001400/Block 5077

Tract001400/Block 5078

Tract001400/Block 5079

Tract001400/Block 5080

Tract001400/Block 5081

Tract001400/Block 5082

Tract001400/Block 5083

Tract001400/Block 5084

Tract001400/Block 5085

Tract001400/Block 5086

Tract001400/Block 5087

Tract001400/Block 5088

Tract001400/Block 5089

Tract001400/Block 5090

Tract001400/Block 5091

Tract001400/Block 5092

Tract001400/Block 5093

Tract001400/Block 5094

Tract001400/Block 5095

Tract001400/Block 5096

Tract001400/Block 5097

Tract001400/Block 5098

Tract001400/Block 5099

Tract001400/Block 5100

Tract001400/Block 5101

Tract001400/Block 5102

Tract001400/Block 5103

Tract001400/Block 5104

Tract001400/Block 5105

Tract001400/Block 5106

Tract001400/Block 5107

Tract001400/Block 5108

Tract001400/Block 5109

Tract001400/Block 5110

Tract001400/Block 5111

Tract001400/Block 5112

Tract001400/Block 5113

Tract001400/Block 5114

Tract001400/Block 5115

Tract001400/Block 5116

Tract001400/Block 5117

Tract001400/Block 5118

Tract001400/Block 5119

Tract001400/Block 5120

Tract001400/Block 5121

Tract001400/Block 5122

Tract001400/Block 5123

Tract001400/Block 5124

Tract001400/Block 5125

Tract001400/Block 5126

Tract001400/Block 5127

Tract001400/Block 5128

Tract001400/Block 5129

Tract001400/Block 5130

Tract001400/Block 5131

Tract001400/Block 5132

Tract001400/Block 5133

Tract001400/Block 5134

Tract001400/Block 5135

Tract001400/Block 5136

Tract001400/Block 5137

Tract001400/Block 5138

Tract001400/Block 5139

Tract001400/Block 5140

Tract001400/Block 5141

Tract001400/Block 5142

Tract001400/Block 5143

Tract001400/Block 5144

Tract001400/Block 5145

Tract001400/Block 5146

Tract001400/Block 5147

Tract001400/Block 5148

Tract001400/Block 5149

Tract001400/Block 5150

Tract001400/Block 5151

Tract001400/Block 5152

Tract001400/Block 5153

Tract001400/Block 5154

Tract001400/Block 5155

Tract001400/Block 5156

Tract001400/Block 5157

Tract001400/Block 5158

Tract001400/Block 5159

Tract001400/Block 5160

Tract001400/Block 5161

Tract001400/Block 5162

Tract001400/Block 5163

Tract001400/Block 5164

Tract001400/Block 5165

Tract001400/Block 5166

Tract001400/Block 5167

Tract001400/Block 5168

Tract001400/Block 5169

Tract001400/Block 5170

Tract001400/Block 5171

Tract001400/Block 5172

Tract001400/Block 5173

Tract001400/Block 5174

Tract001400/Block 5175

Tract001400/Block 5176

Tract001400/Block 5177

Tract001400/Block 5178

Tract001400/Block 5179

Tract001400/Block 5180

Tract001400/Block 5181

Tract001400/Block 5182

Tract001400/Block 5183

Tract001400/Block 5184

Tract001400/Block 5185

Tract001400/Block 5186

Tract001400/Block 5187

Tract001400/Block 5188

Tract001400/Block 5189

Tract001400/Block 5190

Tract001400/Block 5191

Tract001400/Block 5192

Tract001400/Block 5193

Tract001400/Block 5194

Tract001400/Block 5195

Tract001400/Block 5196

Tract001400/Block 5197

Tract001400/Block 5198

Tract001400/Block 5199

Tract001400/Block 5200

Tract001400/Block 5201

Tract001400/Block 5202

Tract001400/Block 5203

Tract001400/Block 5204

Tract001400/Block 5205

Tract001400/Block 5206

Tract001400/Block 5207

Tract001400/Block 5208

Tract001400/Block 5209

Tract001400/Block 5210

Tract001400/Block 5211

Tract001400/Block 5212

Tract001400/Block 5213

Tract001400/Block 5214

Tract001400/Block 5215

Tract001400/Block 5216

Tract001400/Block 5217

Tract001400/Block 5218

Tract001400/Block 5219

Tract001400/Block 5220

Tract001400/Block 5221

Tract001400/Block 5222

Tract001400/Block 5223

Tract001400/Block 5224

Tract001400/Block 5225

Tract001400/Block 5226

Tract001400/Block 5227

Tract001400/Block 5228

Tract001400/Block 5229

Tract001400/Block 5230

Tract001400/Block 5231

Tract001400/Block 5232

Tract001400/Block 5233

Tract001400/Block 5234

Tract001400/Block 5235

Tract001400/Block 5236

Tract001400/Block 5237

Tract001400/Block 5238

Tract001400/Block 5239

Tract001400/Block 5240

Tract001400/Block 5241

Tract001400/Block 5242

Tract001400/Block 5243

Tract001400/Block 5244

Tract001400/Block 5245

Tract001400/Block 5246

Tract001400/Block 5247

Tract001400/Block 5248

Tract001400/Block 5249

Tract001400/Block 5250

Tract001400/Block 5251

Tract001400/Block 5252

Tract001400/Block 5253

Tract001400/Block 5254

Tract001400/Block 5255

Tract001400/Block 5256

Tract001400/Block 5257

Tract001400/Block 5258

Tract001400/Block 5259

Tract001400/Block 5260

Tract001400/Block 5261

Tract001400/Block 5262

Tract001400/Block 5263

Tract001400/Block 5264

Tract001400/Block 5265

Tract001400/Block 5266

Tract001400/Block 5267

Tract001400/Block 5268

Tract001400/Block 5269

Tract001400/Block 5270

Tract001400/Block 5271

Tract001400/Block 5272

Tract001400/Block 5273

Tract001400/Block 5274

Tract001400/Block 5275

Tract001400/Block 5276

Tract001400/Block 5277

Tract001400/Block 5278

Tract001400/Block 5279

Tract001400/Block 5280

Tract001400/Block 5281

Tract001400/Block 5282

Tract001400/Block 5283

Tract001400/Block 5284

Tract001400/Block 5285

Tract001400/Block 5286

Tract001400/Block 5287

Tract001400/Block 5289

Tract001400/Block 5290

Tract001400/Block 5291

Tract001400/Block 5292

Tract001400/Block 5293

Tract001400/Block 5294

Tract001400/Block 5295

Tract001400/Block 5296

Tract001400/Block 5297

Tract001400/Block 5298

Tract001400/Block 5299

Tract001400/Block 5300

Tract001400/Block 5301

Tract001400/Block 5996

Tract001400/Block 5997

Tract001400/Block 5998

Tract001400/Block 5999

VTD 44 Total 1,221

VTD 45 (Part)

Tract001300/Block 1022

Tract001300/Block 1023

Tract001300/Block 1039

Tract001300/Block 1998

Tract001300/Block 2000

Tract001300/Block 2001

Tract001300/Block 2002

Tract001300/Block 2003

Tract001300/Block 2004

Tract001300/Block 2005

Tract001300/Block 2006

Tract001300/Block 2007

Tract001300/Block 2008

Tract001300/Block 2009

Tract001300/Block 2010

Tract001300/Block 2011

Tract001300/Block 2012

Tract001300/Block 2013

Tract001300/Block 2014

Tract001300/Block 2023

Tract001300/Block 2024

Tract001300/Block 2025

Tract001300/Block 2026

Tract001300/Block 2027

Tract001300/Block 2028

Tract001300/Block 2029

Tract001300/Block 2030

Tract001300/Block 2031

Tract001300/Block 2033

Tract001300/Block 2034

Tract001300/Block 2035

Tract001300/Block 2036

Tract001300/Block 2037

Tract001300/Block 2038

Tract001300/Block 2039

Tract001300/Block 2040

Tract001300/Block 2041

Tract001300/Block 2999

Tract001400/Block 4988

Tract001400/Block 4998

VTD 45 Total 1,109

VTD 46 (Part)

Tract001000/Block 3000

Tract001000/Block 3012

Tract001000/Block 3013

VTD 46 Total 0

VTD 49 (Part)

Tract000900/Block 6000

Tract000900/Block 6001

Tract000900/Block 6002

Tract000900/Block 6003

Tract000900/Block 6004

Tract000900/Block 6006

Tract000900/Block 6020

Tract000900/Block 6021

Tract000900/Block 6022

Tract000900/Block 6024

Tract000900/Block 6025

Tract000900/Block 6026

Tract000900/Block 6027

Tract000900/Block 6028

Tract000900/Block 6029

Tract000900/Block 6030

Tract000900/Block 6031

Tract000900/Block 6032

Tract000900/Block 6033

Tract000900/Block 6034

Tract000900/Block 6035

Tract000900/Block 6036

Tract000900/Block 6037

Tract000900/Block 6038

Tract000900/Block 6039

Tract000900/Block 6040

Tract000900/Block 6041

Tract000900/Block 6042

Tract000900/Block 6043

Tract000900/Block 6044

Tract001300/Block 2015

Tract001300/Block 2016

Tract001300/Block 2017

Tract001300/Block 2018

Tract001300/Block 2019

Tract001300/Block 2020

Tract001300/Block 2021

Tract001300/Block 2022

Tract001300/Block 2032

VTD 49 Total 336

VTD 5 3,516

VTD 7 3,642

VTD 9 3,247

Muskogee County Total 30,006

For District Number 14 Total Population: 33,906

Ideal District 34,165

Population:

Population Deviation: -259

Percent Deviation: -0.758%

District 015

Haskell County (Part)

VTD 11 340

VTD 15 555

VTD 16 853

VTD 19 1,007

VTD 23 1,279

VTD 27 1,840

VTD 28 522

VTD 30 1,071

VTD 31 1,114

VTD 32 (Part)

Tract979300/Block 2000

Tract979300/Block 2001

Tract979300/Block 2005

Tract979300/Block 2006

Tract979300/Block 2007

Tract979300/Block 2008

Tract979300/Block 2009

Tract979300/Block 2010

Tract979300/Block 2011

Tract979300/Block 2012

Tract979300/Block 2013

Tract979300/Block 2014

Tract979300/Block 2015

Tract979300/Block 2016

Tract979300/Block 2017

Tract979300/Block 2018

Tract979300/Block 2019

Tract979300/Block 2022

Tract979300/Block 2023

Tract979300/Block 2024

Tract979300/Block 2025

Tract979300/Block 2026

Tract979300/Block 2027

Tract979300/Block 2028

Tract979300/Block 2029

Tract979300/Block 2030

Tract979300/Block 2031

Tract979300/Block 2032

Tract979300/Block 2033

Tract979300/Block 2034

Tract979300/Block 2035

Tract979300/Block 2036

Tract979300/Block 2037

Tract979300/Block 2038

Tract979300/Block 2039

Tract979300/Block 2040

Tract979300/Block 2041

Tract979300/Block 2042

Tract979300/Block 2043

Tract979300/Block 2044

Tract979300/Block 2053

Tract979300/Block 2085

Tract979300/Block 2086

Tract979300/Block 2087

Tract979300/Block 2088

Tract979300/Block 2089

Tract979300/Block 2090

Tract979300/Block 2091

Tract979300/Block 2092

Tract979300/Block 2093

Tract979300/Block 2094

Tract979300/Block 2095

Tract979300/Block 2096

Tract979300/Block 2097

Tract979300/Block 2098

Tract979300/Block 2099

Tract979300/Block 2100

Tract979300/Block 2101

Tract979300/Block 2102

Tract979300/Block 2103

Tract979300/Block 2104

Tract979300/Block 2105

Tract979300/Block 2106

Tract979300/Block 2107

Tract979300/Block 2108

Tract979300/Block 2109

Tract979300/Block 2999

Tract979400/Block 1053

Tract979400/Block 1054

Tract979400/Block 1055

Tract979400/Block 1056

Tract979400/Block 1057

Tract979400/Block 1058

Tract979400/Block 1995

Tract979400/Block 1996

VTD 32 Total 779

VTD 4 1,002

VTD 7 (Part)

Tract979400/Block 2005

Tract979400/Block 2016

Tract979400/Block 2017

Tract979400/Block 2019

Tract979400/Block 2020

Tract979400/Block 2021

Tract979400/Block 2022

Tract979400/Block 2023

Tract979400/Block 2024

Tract979400/Block 2025

Tract979400/Block 2026

Tract979400/Block 2027

Tract979400/Block 2028

Tract979400/Block 2029

Tract979400/Block 2030

Tract979400/Block 2031

Tract979400/Block 2032

Tract979400/Block 2033

Tract979400/Block 2034

Tract979400/Block 2035

Tract979400/Block 2036

Tract979400/Block 2037

Tract979400/Block 2038

Tract979400/Block 2039

Tract979400/Block 2040

Tract979400/Block 2041

Tract979400/Block 2042

Tract979400/Block 2043

Tract979400/Block 2044

Tract979400/Block 2045

Tract979400/Block 2046

Tract979400/Block 2047

Tract979400/Block 2048

Tract979400/Block 2049

Tract979400/Block 2050

Tract979400/Block 2051

Tract979400/Block 2052

Tract979400/Block 2053

Tract979400/Block 2054

Tract979400/Block 2055

Tract979400/Block 2056

Tract979400/Block 2057

Tract979400/Block 2058

Tract979400/Block 2059

Tract979400/Block 2060

Tract979400/Block 2061

Tract979400/Block 2062

Tract979400/Block 2063

Tract979400/Block 2064

Tract979400/Block 2065

Tract979400/Block 2066

Tract979400/Block 2067

Tract979400/Block 2068

Tract979400/Block 2069

Tract979400/Block 2070

Tract979400/Block 2071

Tract979400/Block 2072

Tract979400/Block 2073

Tract979400/Block 2074

Tract979400/Block 2075

Tract979400/Block 2076

Tract979400/Block 2077

Tract979400/Block 2078

Tract979400/Block 2079

Tract979400/Block 2080

Tract979400/Block 2081

Tract979400/Block 2082

Tract979400/Block 2083

Tract979400/Block 2084

Tract979400/Block 2085

Tract979400/Block 2086

Tract979400/Block 2087

Tract979400/Block 2088

Tract979400/Block 2089

Tract979400/Block 2090

Tract979400/Block 2091

Tract979400/Block 2092

Tract979400/Block 2093

Tract979400/Block 2094

Tract979400/Block 2096

Tract979400/Block 2110

Tract979400/Block 2111

Tract979400/Block 2112

Tract979400/Block 2995

VTD 7 Total 700

VTD 9 (Part)

Tract979300/Block 2020

Tract979300/Block 2021

Tract979300/Block 2045

Tract979300/Block 2079

Tract979400/Block 2011

Tract979400/Block 2012

Tract979400/Block 2013

Tract979400/Block 2014

Tract979400/Block 2015

Tract979400/Block 2129

Tract979400/Block 2130

Tract979400/Block 2131

Tract979400/Block 2132

Tract979400/Block 2133

Tract979400/Block 2134

Tract979400/Block 2135

Tract979400/Block 2136

Tract979400/Block 2137

Tract979400/Block 2138

Tract979400/Block 2139

Tract979400/Block 2140

Tract979400/Block 2141

Tract979400/Block 2142

Tract979400/Block 2143

Tract979400/Block 2144

Tract979400/Block 2145

VTD 9 Total 216

Haskell County Total 11,278

Le Flore County (Part)

VTD 101 936

VTD 103 (Part)

Tract040298/Block 1072

Tract040298/Block 1073

Tract040298/Block 1074

Tract040298/Block 1075

Tract040298/Block 1988

Tract040298/Block 2076

Tract040298/Block 2077

Tract040298/Block 2078

Tract040298/Block 2079

Tract040298/Block 2080

Tract040298/Block 2081

Tract040298/Block 2082

Tract040298/Block 2083

Tract040298/Block 2084

VTD 103 Total 181

VTD 110 1,768

VTD 112 991

VTD 113 740

Le Flore County Total 4,616

McIntosh County (Part)

VTD 101 (Part)

Tract979600/Block 2040

Tract979600/Block 2041

Tract979600/Block 2042

Tract979600/Block 2065

Tract979600/Block 2066

Tract979600/Block 2067

Tract979600/Block 2068

Tract979600/Block 2069

Tract979700/Block 2000

Tract979700/Block 2001

Tract979700/Block 2002

Tract979700/Block 2003

Tract979700/Block 2004

Tract979700/Block 2005

Tract979700/Block 2006

Tract979700/Block 2007

Tract979700/Block 2008

Tract979700/Block 2009

Tract979700/Block 2010

Tract979700/Block 2011

Tract979700/Block 2012

Tract979700/Block 2013

Tract979700/Block 2014

Tract979700/Block 2015

Tract979700/Block 2016

Tract979700/Block 2017

Tract979700/Block 2018

Tract979700/Block 2019

Tract979700/Block 2020

Tract979700/Block 2021

Tract979700/Block 2022

Tract979700/Block 2023

Tract979700/Block 2024

Tract979700/Block 2025

Tract979700/Block 2026

Tract979700/Block 2027

Tract979700/Block 2028

Tract979700/Block 2029

Tract979700/Block 2030

Tract979700/Block 2031

Tract979700/Block 2032

Tract979700/Block 2033

Tract979700/Block 2034

Tract979700/Block 2035

Tract979700/Block 2036

Tract979700/Block 2037

Tract979700/Block 2038

Tract979700/Block 2039

Tract979700/Block 2040

Tract979700/Block 2041

Tract979700/Block 2042

Tract979700/Block 2043

Tract979700/Block 3000

Tract979700/Block 3001

Tract979700/Block 3002

Tract979700/Block 3003

Tract979700/Block 3004

Tract979700/Block 3005

Tract979700/Block 3006

Tract979700/Block 3007

Tract979700/Block 3008

Tract979700/Block 3009

Tract979700/Block 3010

Tract979700/Block 3011

Tract979700/Block 3012

Tract979700/Block 3013

Tract979700/Block 3014

Tract979700/Block 3015

Tract979700/Block 3016

Tract979700/Block 3017

Tract979700/Block 3018

Tract979700/Block 3019

Tract979700/Block 3020

Tract979700/Block 3021

Tract979700/Block 3022

Tract979700/Block 3023

Tract979700/Block 3024

Tract979700/Block 3025

Tract979700/Block 3026

Tract979700/Block 3027

Tract979700/Block 3028

Tract979700/Block 3029

Tract979700/Block 3030

Tract979700/Block 3031

Tract979700/Block 3032

Tract979700/Block 3033

Tract979700/Block 3034

Tract979700/Block 3035

Tract979700/Block 3036

Tract979700/Block 3037

Tract979700/Block 3038

Tract979700/Block 3039

Tract979700/Block 4041

Tract979700/Block 4047

Tract979700/Block 4050

Tract979700/Block 4051

Tract980300/Block 1003

Tract980300/Block 1004

Tract980300/Block 1005

Tract980300/Block 1006

Tract980300/Block 1021

Tract980300/Block 1022

Tract980300/Block 1023

Tract980300/Block 1024

Tract980300/Block 1046

Tract980300/Block 1048

Tract980300/Block 1049

Tract980300/Block 1050

Tract980300/Block 2051

Tract980300/Block 2052

Tract980300/Block 2053

Tract980300/Block 2054

VTD 101 Total 1,791

VTD 102 1,419

VTD 103 (Part)

Tract979700/Block 3040

Tract979700/Block 3041

Tract979700/Block 3042

Tract979700/Block 3043

Tract979700/Block 3044

Tract979700/Block 3045

Tract979700/Block 3046

Tract979700/Block 3047

Tract979700/Block 3048

Tract979700/Block 3049

Tract979700/Block 3050

Tract979700/Block 3051

Tract979700/Block 3052

Tract979700/Block 3053

Tract979700/Block 3054

Tract979700/Block 3055

Tract979700/Block 3056

Tract979700/Block 3057

Tract979700/Block 3058

Tract979700/Block 3059

Tract979700/Block 3060

Tract979700/Block 3061

Tract979700/Block 3062

Tract979700/Block 3063

Tract979700/Block 3064

Tract979700/Block 3065

Tract979700/Block 4003

Tract979700/Block 4004

Tract979700/Block 4005

Tract979700/Block 4006

Tract979700/Block 4007

Tract979700/Block 4008

Tract979700/Block 4009

Tract979700/Block 4010

Tract979700/Block 4011

Tract979700/Block 4012

Tract979700/Block 4013

Tract979700/Block 4014

Tract979700/Block 4015

Tract979700/Block 4016

Tract979700/Block 4017

Tract979700/Block 4018

Tract979700/Block 4019

Tract979700/Block 4020

Tract979700/Block 4021

Tract979700/Block 4022

Tract979700/Block 4023

Tract979700/Block 4024

Tract979700/Block 4025

Tract979700/Block 4026

Tract979700/Block 4027

Tract979700/Block 4028

Tract979700/Block 4029

Tract979700/Block 4030

Tract979700/Block 4031

Tract979700/Block 4032

Tract979700/Block 4033

Tract979700/Block 4034

Tract979700/Block 4035

Tract979700/Block 4036

Tract979700/Block 4037

Tract979700/Block 4038

Tract979700/Block 4039

Tract979700/Block 4040

Tract979700/Block 4042

Tract979700/Block 4048

Tract979700/Block 4049

VTD 103 Total 1,072

VTD 104 1,627

VTD 201 (Part)

Tract980300/Block 2994

VTD 201 Total 0

VTD 203 (Part)

Tract980300/Block 2997

Tract980300/Block 2998

Tract980300/Block 2999

VTD 203 Total 0

VTD 205 2,899

McIntosh County Total 8,808

Muskogee County (Part)

VTD 44 (Part)

Tract001400/Block 5302

Tract001400/Block 5303

Tract001400/Block 5304

Tract001400/Block 5305

Tract001400/Block 5306

Tract001400/Block 5307

Tract001400/Block 5308

Tract001400/Block 5309

Tract001400/Block 5310

Tract001400/Block 5311

Tract001400/Block 5312

Tract001400/Block 5313

Tract001400/Block 5314

Tract001400/Block 5315

Tract001400/Block 5316

Tract001400/Block 5317

Tract001400/Block 5320

Tract001400/Block 5323

Tract001400/Block 5324

Tract001400/Block 5325

Tract001400/Block 5326

Tract001400/Block 5995

Tract001500/Block 1999

VTD 44 Total 185

VTD   58 (Part)

Tract001400/Block 5318

Tract001400/Block 5319

Tract001400/Block 5321

Tract001400/Block 5322

Tract001400/Block 5327

Tract001400/Block 5328

Tract001400/Block 5994

Tract001500/Block 1000

Tract001500/Block 1001

Tract001500/Block 1009

Tract001500/Block 1010

Tract001500/Block 1011

Tract001500/Block 1012

Tract001500/Block 1013

Tract001500/Block 1014

Tract001500/Block 1015

Tract001500/Block 1016

Tract001500/Block 1017

Tract001500/Block 1018

Tract001500/Block 1019

Tract001500/Block 1020

Tract001500/Block 1021

Tract001500/Block 1022

Tract001500/Block 1023

Tract001500/Block 1024

Tract001500/Block 1025

Tract001500/Block 1026

Tract001500/Block 1027

Tract001500/Block 1028

Tract001500/Block 1029

Tract001500/Block 1030

Tract001500/Block 1031

Tract001500/Block 1032

Tract001500/Block 1033

Tract001500/Block 1034

Tract001500/Block 1035

Tract001500/Block 1036

Tract001500/Block 1037

Tract001500/Block 1038

Tract001500/Block 1039

Tract001500/Block 1040

Tract001500/Block 1041

Tract001500/Block 1042

Tract001500/Block 1043

Tract001500/Block 1044

Tract001500/Block 1045

Tract001500/Block 1046

Tract001500/Block 1047

Tract001500/Block 1048

Tract001500/Block 1049

Tract001500/Block 1050

Tract001500/Block 1051

Tract001500/Block 1052

Tract001500/Block 1053

Tract001500/Block 1054

Tract001500/Block 1055

Tract001500/Block 1056

Tract001500/Block 1057

Tract001500/Block 1058

Tract001500/Block 1059

Tract001500/Block 1060

Tract001500/Block 1061

Tract001500/Block 1062

Tract001500/Block 1063

Tract001500/Block 1064

Tract001500/Block 1065

Tract001500/Block 1066

Tract001500/Block 1067

Tract001500/Block 1068

Tract001500/Block 1069

Tract001500/Block 1070

Tract001500/Block 1071

Tract001500/Block 1072

Tract001500/Block 1073

Tract001500/Block 1074

Tract001500/Block 1075

Tract001500/Block 1076

Tract001500/Block 1077

Tract001500/Block 1078

Tract001500/Block 1079

Tract001500/Block 1080

Tract001500/Block 1081

Tract001500/Block 1082

Tract001500/Block 1083

Tract001500/Block 1084

Tract001500/Block 1085

Tract001500/Block 1086

Tract001500/Block 1087

Tract001500/Block 1088

Tract001500/Block 1089

Tract001500/Block 1090

Tract001500/Block 1091

Tract001500/Block 1092

Tract001500/Block 1093

Tract001500/Block 1094

Tract001500/Block 1095

Tract001500/Block 1096

Tract001500/Block 1097

Tract001500/Block 1098

Tract001500/Block 1099

Tract001500/Block 1100

Tract001500/Block 1101

Tract001500/Block 1102

Tract001500/Block 1103

Tract001500/Block 1104

Tract001500/Block 1105

Tract001500/Block 1106

Tract001500/Block 1107

Tract001500/Block 1108

Tract001500/Block 1111

Tract001500/Block 1112

Tract001500/Block 1113

Tract001500/Block 1114

Tract001500/Block 1115

Tract001500/Block 1116

Tract001500/Block 1117

Tract001500/Block 1118

Tract001500/Block 1119

Tract001500/Block 1120

Tract001500/Block 1121

Tract001500/Block 1122

Tract001500/Block 1123

Tract001500/Block 1124

Tract001500/Block 1125

Tract001500/Block 1126

Tract001500/Block 1127

Tract001500/Block 1128

Tract001500/Block 1129

Tract001500/Block 1130

Tract001500/Block 1131

Tract001500/Block 1132

Tract001500/Block 1133

Tract001500/Block 1134

Tract001500/Block 1135

Tract001500/Block 1136

Tract001500/Block 1137

Tract001500/Block 1138

Tract001500/Block 1139

Tract001500/Block 1140

Tract001500/Block 1141

Tract001500/Block 1142

Tract001500/Block 1143

Tract001500/Block 1144

Tract001500/Block 1145

Tract001500/Block 1146

Tract001500/Block 1147

Tract001500/Block 1148

Tract001500/Block 1149

Tract001500/Block 1150

Tract001500/Block 1151

Tract001500/Block 1152

Tract001500/Block 1153

Tract001500/Block 1154

Tract001500/Block 1155

Tract001500/Block 1156

Tract001500/Block 1157

Tract001500/Block 1158

Tract001500/Block 1159

Tract001500/Block 1160

Tract001500/Block 1161

Tract001500/Block 1162

Tract001500/Block 1163

Tract001500/Block 1164

Tract001500/Block 1165

Tract001500/Block 1166

Tract001500/Block 1167

Tract001500/Block 1168

Tract001500/Block 1169

Tract001500/Block 1170

Tract001500/Block 1171

Tract001500/Block 1172

Tract001500/Block 1173

Tract001500/Block 1174

Tract001500/Block 1175

Tract001500/Block 1176

Tract001500/Block 1177

Tract001500/Block 1178

Tract001500/Block 1179

Tract001500/Block 1180

Tract001500/Block 1181

Tract001500/Block 1182

Tract001500/Block 1183

Tract001500/Block 1184

Tract001500/Block 1185

Tract001500/Block 1186

Tract001500/Block 1187

Tract001500/Block 1188

Tract001500/Block 1189

Tract001500/Block 1190

Tract001500/Block 1191

Tract001500/Block 1192

Tract001500/Block 1193

Tract001500/Block 1194

Tract001500/Block 1195

Tract001500/Block 1196

Tract001500/Block 1197

Tract001500/Block 1198

Tract001500/Block 1988

Tract001500/Block 1990

Tract001500/Block 1991

Tract001500/Block 1992

Tract001500/Block 1993

Tract001500/Block 1994

Tract001500/Block 1995

Tract001500/Block 1996

Tract001500/Block 1997

Tract001500/Block 1998

VTD 58 Total 1,591

VTD 59 (Part)

Tract001500/Block 2017

Tract001500/Block 2018

Tract001500/Block 2019

Tract001500/Block 2021

Tract001500/Block 2022

Tract001500/Block 2023

Tract001500/Block 2024

Tract001500/Block 2025

Tract001500/Block 2026

Tract001500/Block 2027

Tract001500/Block 2033

Tract001500/Block 2034

Tract001500/Block 2035

Tract001500/Block 2036

Tract001500/Block 2037

Tract001500/Block 2038

Tract001500/Block 2039

Tract001500/Block 2040

Tract001500/Block 2041

Tract001500/Block 2042

Tract001500/Block 2043

Tract001500/Block 2044

Tract001500/Block 2045

Tract001500/Block 2046

Tract001500/Block 2047

Tract001500/Block 2048

Tract001500/Block 2049

Tract001500/Block 2050

Tract001500/Block 2051

Tract001500/Block 2052

Tract001500/Block 2054

Tract001500/Block 2055

Tract001500/Block 2056

Tract001500/Block 2057

VTD 59 Total 204

VTD 64 2,434

Muskogee County Total 4,414

Sequoyah County (Part)

VTD 201 (Part)

Tract030202/Block 2008

Tract030202/Block 2009

Tract030202/Block 2010

Tract030202/Block 2096

Tract030202/Block 2097

Tract030202/Block 2098

Tract030202/Block 2099

Tract030202/Block 2101

Tract030202/Block 2102

Tract030202/Block 2103

Tract030202/Block 2104

Tract030202/Block 2106

Tract030202/Block 2107

Tract030202/Block 2108

Tract030202/Block 2109

Tract030202/Block 2110

Tract030202/Block 2152

Tract030202/Block 2153

Tract030202/Block 2154

VTD 201 Total 357

VTD 203 (Part)

Tract030202/Block 3037

Tract030202/Block 3038

Tract030202/Block 3039

Tract030202/Block 3040

Tract030202/Block 3041

Tract030202/Block 3042

Tract030202/Block 3043

Tract030202/Block 3044

Tract030202/Block 3045

Tract030202/Block 3066

Tract030202/Block 3067

Tract030202/Block 3068

Tract030202/Block 3069

Tract030202/Block 3070

Tract030202/Block 3071

Tract030202/Block 3072

Tract030202/Block 3079

Tract030202/Block 3080

Tract030202/Block 3081

Tract030202/Block 3082

Tract030202/Block 3083

Tract030202/Block 3084

Tract030202/Block 3085

Tract030202/Block 3086

Tract030202/Block 3087

Tract030202/Block 3088

Tract030202/Block 3089

Tract030202/Block 3090

Tract030202/Block 3091

Tract030202/Block 3092

Tract030202/Block 3159

Tract030202/Block 3161

Tract030202/Block 3162

Tract030202/Block 3163

Tract030202/Block 3164

Tract030202/Block 3165

Tract030202/Block 3166

Tract030202/Block 3167

Tract030202/Block 3168

Tract030202/Block 3169

Tract030202/Block 3176

Tract030202/Block 3177

Tract030202/Block 3191

Tract030202/Block 3197

Tract030202/Block 3977

Tract030202/Block 3978

Tract030202/Block 3979

Tract030202/Block 3990

Tract030202/Block 3991

VTD 203 Total 348

VTD 208 (Part)

Tract030201/Block 1075

Tract030202/Block 2006

Tract030202/Block 2007

VTD 208 Total 15

VTD 209 894

VTD 210 1,033

VTD 211 596

VTD 212 488

VTD 213 122

VTD 214 843

VTD 403 20

Sequoyah County Total 4,716

For District Number 15 Total Population: 33,832

Ideal District 34,165

Population:

Population Deviation: -333

Percent Deviation: -0.974%

District 016

Muskogee County (Part)

VTD 33 3,341

VTD 50 667

VTD 51 274

Muskogee County Total 4,282

Okmulgee County (Part)

VTD 1 864

VTD 10 (Part)

Tract000300/Block 1007

Tract000300/Block 1025

Tract000300/Block 1026

Tract000300/Block 1027

Tract000300/Block 1028

Tract000300/Block 1029

Tract000300/Block 1030

Tract000300/Block 1031

Tract000300/Block 1033

Tract000300/Block 1034

Tract000300/Block 1035

Tract000300/Block 1036

Tract000300/Block 1040

Tract000300/Block 1041

Tract000300/Block 1042

Tract000300/Block 1043

Tract000300/Block 2020

Tract000300/Block 2043

VTD 10 Total 193

VTD 11 1,115

VTD 12 1,773

VTD 13 1,147

VTD 14 1,578

VTD 15 1,531

VTD 16 984

VTD 17 1,160

VTD 18 1,329

VTD 19 1,272

VTD 2 1,623

VTD 21 738

VTD 23 188

VTD 24 273

VTD 26 1,495

VTD 27 (Part)

Tract000700/Block 3000

Tract000700/Block 3001

Tract000700/Block 3012

Tract000700/Block 3013

Tract000700/Block 3014

Tract000700/Block 3015

Tract000700/Block 3024

Tract000700/Block 3025

Tract000700/Block 3026

Tract000700/Block 3027

Tract000700/Block 3028

Tract000700/Block 3038

VTD 27 Total 239

VTD 3 915

VTD 30 218

VTD 32 (Part)

Tract000200/Block 2019

Tract000200/Block 2020

Tract000200/Block 2021

Tract000200/Block 2022

Tract000200/Block 2023

Tract000200/Block 2024

Tract000200/Block 2025

Tract000200/Block 2026

Tract000200/Block 2027

Tract000200/Block 2028

Tract000200/Block 2029

Tract000200/Block 2030

Tract000200/Block 2031

Tract000200/Block 3005

Tract000200/Block 3006

Tract000200/Block 3007

Tract000200/Block 3008

Tract000200/Block 6002

Tract000200/Block 6003

Tract000200/Block 6004

Tract000200/Block 6005

VTD 32 Total 259

VTD 34 405

VTD 35 660

VTD 36 1,157

VTD 37 447

VTD 38 (Part)

Tract000800/Block 3020

Tract000800/Block 3021

Tract000800/Block 3022

Tract000900/Block 9015

Tract000900/Block 9016

Tract000900/Block 9017

Tract000900/Block 9025

Tract000900/Block 9026

Tract000900/Block 9027

Tract000900/Block 9028

Tract000900/Block 9029

Tract000900/Block 9030

Tract000900/Block 9031

Tract000900/Block 9036

VTD 38 Total 494

VTD 4 (Part)

Tract000200/Block 6000

Tract000200/Block 6001

VTD 4 Total 0

VTD 5 1,717

VTD 6 1,008

VTD 7 893

VTD 8 1,388

VTD 9 1,602

Okmulgee County Total 28,665

Wagoner County (Part)

VTD 383 (Part)

Tract030601/Block 2008

Tract030601/Block 2011

Tract030601/Block 2020

Tract030601/Block 2021

Tract030601/Block 2022

Tract030601/Block 2023

Tract030601/Block 2024

Tract030601/Block 2025

Tract030601/Block 2026

Tract030601/Block 2037

Tract030601/Block 2038

Tract030601/Block 2039

Tract030601/Block 2040

Tract030601/Block 2041

Tract030601/Block 2042

Tract030601/Block 2045

Tract030601/Block 2046

Tract030601/Block 2047

Tract030601/Block 2992

VTD 383 Total 401

VTD 384 483

Wagoner County Total 884

For District Number 16 Total Population: 33,831

Ideal District 34,165

Population:

Population Deviation: -334

Percent Deviation: -0.977%

District 017

Haskell County (Part)

VTD 32 (Part)

Tract979300/Block 2047

Tract979300/Block 2048

Tract979300/Block 2049

Tract979300/Block 2050

Tract979300/Block 2051

Tract979300/Block 2052

Tract979300/Block 2054

Tract979300/Block 2055

Tract979300/Block 2056

Tract979300/Block 2057

Tract979300/Block 2058

Tract979300/Block 2059

Tract979300/Block 2060

Tract979300/Block 2061

Tract979300/Block 2062

Tract979300/Block 2063

Tract979300/Block 2064

Tract979300/Block 2065

Tract979300/Block 2066

Tract979300/Block 2067

Tract979300/Block 2068

Tract979300/Block 2069

Tract979300/Block 2070

Tract979300/Block 2071

Tract979300/Block 2072

Tract979300/Block 2073

Tract979300/Block 2074

Tract979300/Block 2082

Tract979300/Block 2083

Tract979300/Block 2084

Tract979300/Block 2110

Tract979300/Block 2111

VTD 32 Total 227

VTD 7 (Part)

Tract979400/Block 2095

Tract979400/Block 2097

Tract979400/Block 2098

Tract979400/Block 2099

Tract979400/Block 2102

Tract979400/Block 2103

Tract979400/Block 2104

Tract979400/Block 2105

Tract979400/Block 2107

Tract979400/Block 2108

Tract979400/Block 2109

Tract979400/Block 2113

Tract979400/Block 2114

Tract979400/Block 2115

Tract979400/Block 2116

Tract979400/Block 2118

Tract979400/Block 2120

Tract979400/Block 2123

Tract979400/Block 2124

Tract979400/Block 2125

VTD 7 Total 143

VTD 9 (Part)

Tract979300/Block 2046

Tract979300/Block 2075

Tract979300/Block 2076

Tract979300/Block 2077

Tract979300/Block 2078

Tract979300/Block 2080

Tract979300/Block 2081

Tract979300/Block 2997

Tract979300/Block 2998

Tract979400/Block 2100

Tract979400/Block 2101

Tract979400/Block 2106

Tract979400/Block 2117

Tract979400/Block 2119

Tract979400/Block 2121

Tract979400/Block 2122

Tract979400/Block 2126

Tract979400/Block 2127

Tract979400/Block 2128

Tract979400/Block 2146

Tract979400/Block 2147

Tract979400/Block 2148

Tract979400/Block 2149

Tract979400/Block 2150

Tract979400/Block 2151

VTD 9 Total 144

Haskell County Total 514

Latimer County 10,692

Le Flore County (Part)

VTD 111 1,027

VTD 201 233

VTD 203 390

VTD 204 (Part)

Tract040301/Block 4012

Tract040301/Block 4059

Tract040301/Block 4060

Tract040301/Block 4061

Tract040301/Block 4062

Tract040301/Block 4063

Tract040301/Block 4073

Tract040301/Block 4074

Tract040301/Block 4075

Tract040301/Block 4076

Tract040301/Block 4993

Tract040301/Block 4994

VTD 204 Total 142

VTD 212 (Part)

Tract040301/Block 4047

Tract040301/Block 4048

Tract040301/Block 4991

Tract040500/Block 1011

Tract040500/Block 1012

Tract040500/Block 1013

Tract040500/Block 1014

Tract040500/Block 1015

Tract040500/Block 1016

Tract040500/Block 1017

Tract040500/Block 1018

Tract040500/Block 1019

Tract040500/Block 1020

Tract040500/Block 1021

Tract040500/Block 1022

Tract040500/Block 1023

Tract040500/Block 1024

Tract040500/Block 1025

Tract040500/Block 1026

Tract040500/Block 1027

Tract040500/Block 1028

Tract040500/Block 1029

Tract040500/Block 1030

Tract040500/Block 1031

Tract040500/Block 1032

Tract040500/Block 1033

Tract040500/Block 1034

Tract040500/Block 1035

Tract040500/Block 1054

Tract040500/Block 1055

Tract040500/Block 1056

Tract040500/Block 1057

Tract040500/Block 1058

Tract040500/Block 1059

Tract040500/Block 1061

Tract040500/Block 1064

Tract040500/Block 1162

Tract040500/Block 1163

Tract040500/Block 1164

Tract040500/Block 1165

Tract040500/Block 1166

Tract040500/Block 1169

Tract040500/Block 1170

Tract040500/Block 1171

Tract040500/Block 1997

Tract040500/Block 1998

Tract040500/Block 1999

VTD 212 Total 480

VTD 213 (Part)

Tract040301/Block 1158

Tract040301/Block 1159

Tract040500/Block 1038

Tract040500/Block 1039

Tract040500/Block 1041

Tract040500/Block 1042

Tract040500/Block 1043

Tract040500/Block 1044

Tract040500/Block 1045

Tract040500/Block 1046

Tract040500/Block 1047

Tract040500/Block 1048

Tract040500/Block 1049

Tract040500/Block 1050

Tract040500/Block 1051

Tract040500/Block 1052

Tract040500/Block 1053

Tract040500/Block 1062

Tract040500/Block 1063

Tract040500/Block 1065

Tract040500/Block 1066

Tract040500/Block 1067

Tract040500/Block 1069

Tract040500/Block 1071

Tract040500/Block 1072

Tract040500/Block 1073

Tract040500/Block 1074

Tract040500/Block 1075

Tract040500/Block 1076

Tract040500/Block 1077

Tract040500/Block 1078

Tract040500/Block 1079

Tract040500/Block 1080

Tract040500/Block 1081

Tract040500/Block 1082

Tract040500/Block 1083

Tract040500/Block 1084

Tract040500/Block 1085

Tract040500/Block 1086

Tract040500/Block 1087

Tract040500/Block 1088

Tract040500/Block 1089

Tract040500/Block 1090

Tract040500/Block 1091

Tract040500/Block 1092

Tract040500/Block 1093

Tract040500/Block 1094

Tract040500/Block 1098

Tract040500/Block 1107

Tract040500/Block 1108

Tract040500/Block 1109

Tract040500/Block 1110

Tract040500/Block 1111

Tract040500/Block 1112

Tract040500/Block 1113

Tract040500/Block 1114

Tract040500/Block 1115

Tract040500/Block 1116

Tract040500/Block 1117

Tract040500/Block 1160

Tract040500/Block 1161

Tract040500/Block 1167

Tract040500/Block 1168

Tract040500/Block 1985

Tract040500/Block 1987

Tract040500/Block 1988

Tract040500/Block 1990

Tract040500/Block 1991

Tract040500/Block 1992

Tract040500/Block 1993

Tract040500/Block 1994

Tract040500/Block 1995

Tract040500/Block 1996

VTD 213 Total 297

VTD 214 (Part)

Tract040500/Block 1095

Tract040500/Block 1096

Tract040500/Block 1097

Tract040500/Block 1099

Tract040500/Block 1100

Tract040500/Block 1101

Tract040500/Block 1986

VTD 214 Total 2

Le Flore County Total 2,571

Pittsburg County (Part)

VTD 16 865

VTD 17 105

VTD 18 195

VTD 19 591

VTD 20 233

VTD 23 323

VTD 24 (Part)

Tract986600/Block 1011

VTD 24 Total 0

VTD 25 259

VTD 26 856

VTD 27 2,359

VTD 28 1,127

VTD 29 257

VTD 30 (Part)

Tract985800/Block 4005

Tract985800/Block 4006

Tract985800/Block 4007

Tract985800/Block 4008

Tract985800/Block 4012

Tract985800/Block 4013

Tract985800/Block 4014

Tract985800/Block 4015

Tract985800/Block 4016

Tract985800/Block 4017

Tract985800/Block 4018

Tract985800/Block 4019

Tract985800/Block 4020

Tract985800/Block 4021

Tract985800/Block 4022

Tract985800/Block 4023

Tract985800/Block 4024

Tract985800/Block 4025

Tract985800/Block 4027

Tract985800/Block 4028

Tract985800/Block 4029

Tract985800/Block 4030

Tract985800/Block 4031

Tract985800/Block 4032

Tract985800/Block 4033

Tract985800/Block 4034

Tract985800/Block 4035

Tract985800/Block 4036

Tract985800/Block 4037

Tract985800/Block 4038

Tract985800/Block 4039

Tract985800/Block 4040

Tract985800/Block 4041

Tract985800/Block 4042

Tract985800/Block 4043

Tract985800/Block 4044

Tract985800/Block 4045

Tract985800/Block 4046

Tract985800/Block 4047

Tract985800/Block 4048

Tract985800/Block 4049

Tract985800/Block 4050

Tract985800/Block 4051

Tract985800/Block 4052

Tract985800/Block 4053

Tract985800/Block 4054

Tract985800/Block 4055

Tract985800/Block 4056

Tract985800/Block 4057

Tract985800/Block 4058

Tract985800/Block 4059

Tract985800/Block 4060

Tract985800/Block 4061

Tract985800/Block 4062

Tract985800/Block 4063

Tract985800/Block 4064

Tract985800/Block 4065

Tract985800/Block 4108

Tract985800/Block 4988

Tract985800/Block 4989

Tract985800/Block 4990

Tract985800/Block 4991

Tract985800/Block 4993

Tract985800/Block 4994

Tract985800/Block 4995

VTD 30 Total 542

VTD 31 (Part)

Tract986600/Block 1013

Tract986600/Block 1014

Tract986600/Block 1015

Tract986600/Block 1016

Tract986600/Block 1017

Tract986600/Block 1018

Tract986600/Block 1019

Tract986600/Block 1021

Tract986600/Block 1022

Tract986600/Block 1023

Tract986600/Block 1024

Tract986600/Block 1025

Tract986600/Block 1026

Tract986600/Block 1027

Tract986600/Block 1029

Tract986600/Block 1034

Tract986600/Block 1035

Tract986600/Block 1036

Tract986600/Block 1037

Tract986600/Block 1038

Tract986600/Block 1039

Tract986600/Block 1040

Tract986600/Block 1041

Tract986600/Block 1042

Tract986600/Block 1043

Tract986600/Block 1044

Tract986600/Block 1045

Tract986600/Block 1046

Tract986600/Block 1047

Tract986600/Block 1048

Tract986600/Block 1049

Tract986600/Block 1050

Tract986600/Block 1051

Tract986600/Block 1052

Tract986600/Block 1053

VTD 31 Total 445

VTD 32 (Part)

Tract986600/Block 2047

Tract986600/Block 2048

Tract986600/Block 2049

Tract986600/Block 2074

Tract986600/Block 2077

Tract986600/Block 2084

Tract986600/Block 2087

Tract986600/Block 2090

Tract986600/Block 2091

Tract986600/Block 2092

Tract986600/Block 2094

Tract986600/Block 2095

Tract986600/Block 2096

Tract986600/Block 2097

Tract986600/Block 2098

Tract986600/Block 2099

Tract986600/Block 2100

Tract986600/Block 2101

Tract986600/Block 2103

Tract986600/Block 2104

Tract986600/Block 2993

Tract986600/Block 2994

Tract986600/Block 3000

Tract986600/Block 3001

Tract986600/Block 3002

Tract986600/Block 3003

Tract986600/Block 3004

VTD 32 Total 402

VTD 33 837

VTD 34 426

VTD 35 2,938

VTD 38 67

VTD 39 1,105

VTD 41 2,518

VTD 43 566

VTD 44 1,471

VTD 47 1,102

VTD 51 461

VTD 53 162

Pittsburg County Total 20,212

For District Number 17 Total Population: 33,989

Ideal District 34,165

Population:

Population Deviation: -176

Percent Deviation: -0.515%

District 018

McIntosh County (Part)

VTD 101 (Part)

Tract979600/Block 2043

Tract979600/Block 2044

Tract979600/Block 2045

Tract979600/Block 2046

Tract979600/Block 2058

Tract979600/Block 2059

Tract979600/Block 2060

Tract979600/Block 2061

Tract979600/Block 2062

Tract979600/Block 2063

Tract979600/Block 2064

Tract979600/Block 2073

Tract979600/Block 2074

Tract979600/Block 2075

Tract979600/Block 2076

Tract979600/Block 2077

Tract979600/Block 2078

Tract979600/Block 2108

Tract979600/Block 2109

Tract979600/Block 2110

Tract979600/Block 3000

Tract979600/Block 3001

Tract979600/Block 3094

Tract979600/Block 3095

Tract979600/Block 3096

Tract979600/Block 3098

Tract979600/Block 3099

Tract979700/Block 2044

Tract979700/Block 2045

Tract979700/Block 2046

Tract979700/Block 4044

Tract979700/Block 4045

Tract979700/Block 4046

VTD 101 Total 893

VTD 103 (Part)

Tract979700/Block 4043

VTD 103 Total 10

VTD 201 (Part)

Tract979600/Block 3994

Tract979600/Block 3995

Tract979600/Block 3996

Tract979800/Block 2978

Tract979800/Block 2979

Tract979800/Block 2981

Tract980100/Block 1041

Tract980100/Block 1042

Tract980100/Block 1043

Tract980100/Block 1044

Tract980100/Block 1045

Tract980100/Block 1046

Tract980100/Block 1047

Tract980100/Block 1048

Tract980100/Block 1049

Tract980100/Block 1050

Tract980100/Block 1058

Tract980100/Block 1059

Tract980100/Block 1060

Tract980100/Block 1061

Tract980100/Block 1062

Tract980100/Block 1063

Tract980100/Block 1064

Tract980100/Block 1065

Tract980100/Block 1066

Tract980100/Block 1067

Tract980100/Block 1068

Tract980100/Block 1069

Tract980100/Block 1070

Tract980100/Block 1071

Tract980100/Block 1072

Tract980100/Block 1073

Tract980100/Block 1074

Tract980100/Block 1075

Tract980100/Block 1076

Tract980100/Block 1077

Tract980100/Block 1078

Tract980100/Block 1079

Tract980100/Block 1080

Tract980100/Block 1081

Tract980100/Block 1082

Tract980100/Block 1083

Tract980100/Block 1084

Tract980100/Block 1085

Tract980100/Block 1086

Tract980100/Block 1087

Tract980100/Block 1088

Tract980100/Block 1089

Tract980100/Block 1090

Tract980100/Block 1091

Tract980100/Block 1092

Tract980100/Block 1093

Tract980100/Block 1094

Tract980100/Block 1096

Tract980100/Block 1097

Tract980100/Block 1098

Tract980100/Block 1099

Tract980100/Block 1100

Tract980100/Block 1101

Tract980100/Block 1102

Tract980100/Block 1103

Tract980100/Block 1104

Tract980100/Block 1105

Tract980100/Block 1106

Tract980100/Block 1107

Tract980100/Block 1988

Tract980100/Block 1989

Tract980100/Block 1999

Tract980100/Block 2040

Tract980100/Block 2041

Tract980100/Block 2999

Tract980200/Block 1001

Tract980200/Block 1002

Tract980200/Block 1003

Tract980200/Block 1004

Tract980200/Block 1005

Tract980200/Block 1006

Tract980200/Block 1007

Tract980200/Block 1008

Tract980200/Block 1009

Tract980200/Block 1010

Tract980200/Block 1011

Tract980200/Block 1012

Tract980200/Block 1013

Tract980200/Block 1014

Tract980200/Block 1015

Tract980200/Block 1016

Tract980200/Block 1017

Tract980200/Block 1018

Tract980200/Block 1019

Tract980200/Block 1020

Tract980200/Block 1021

Tract980200/Block 1022

Tract980200/Block 1023

Tract980200/Block 1026

Tract980200/Block 1027

Tract980200/Block 1028

Tract980200/Block 1029

Tract980200/Block 1030

Tract980200/Block 1031

Tract980200/Block 1032

Tract980200/Block 1033

Tract980200/Block 1034

Tract980200/Block 1035

Tract980200/Block 1036

Tract980200/Block 1037

Tract980200/Block 1038

Tract980200/Block 1039

Tract980200/Block 1040

Tract980200/Block 1041

Tract980200/Block 1042

Tract980200/Block 1043

Tract980200/Block 1044

Tract980200/Block 1045

Tract980200/Block 1046

Tract980200/Block 1047

Tract980200/Block 1048

Tract980200/Block 1049

Tract980200/Block 1050

Tract980200/Block 1051

Tract980200/Block 1052

Tract980200/Block 1053

Tract980200/Block 1054

Tract980200/Block 1055

Tract980200/Block 1056

Tract980200/Block 1057

Tract980200/Block 1058

Tract980200/Block 1059

Tract980200/Block 1060

Tract980200/Block 1061

Tract980200/Block 1062

Tract980200/Block 1063

Tract980200/Block 1064

Tract980200/Block 1065

Tract980200/Block 1066

Tract980200/Block 1067

Tract980200/Block 1068

Tract980200/Block 1069

Tract980200/Block 1070

Tract980200/Block 1071

Tract980200/Block 1072

Tract980200/Block 1073

Tract980200/Block 1074

Tract980200/Block 1075

Tract980200/Block 1984

Tract980200/Block 1986

Tract980200/Block 1987

Tract980200/Block 1988

Tract980200/Block 1989

Tract980200/Block 1990

Tract980200/Block 1991

Tract980200/Block 1992

Tract980200/Block 1993

Tract980200/Block 1994

Tract980200/Block 1995

Tract980200/Block 1996

Tract980200/Block 1997

Tract980200/Block 2080

Tract980200/Block 2081

Tract980200/Block 2082

Tract980200/Block 2083

Tract980200/Block 2084

Tract980200/Block 2089

Tract980200/Block 2090

Tract980200/Block 2091

Tract980200/Block 2092

Tract980200/Block 3000

Tract980200/Block 3001

Tract980200/Block 3002

Tract980200/Block 3003

Tract980200/Block 3004

Tract980200/Block 3005

Tract980200/Block 3006

Tract980200/Block 3007

Tract980200/Block 3008

Tract980200/Block 3009

Tract980200/Block 3010

Tract980200/Block 3011

Tract980200/Block 3012

Tract980200/Block 3013

Tract980200/Block 3014

Tract980200/Block 3015

Tract980200/Block 3016

Tract980200/Block 3017

Tract980200/Block 3018

Tract980200/Block 3019

Tract980200/Block 3020

Tract980200/Block 3021

Tract980200/Block 3022

Tract980200/Block 3023

Tract980200/Block 3024

Tract980200/Block 3025

Tract980200/Block 3026

Tract980200/Block 3027

Tract980200/Block 3028

Tract980200/Block 3029

Tract980200/Block 3030

Tract980200/Block 3031

Tract980200/Block 3032

Tract980200/Block 3033

Tract980200/Block 3034

Tract980200/Block 3035

Tract980200/Block 3036

Tract980200/Block 3037

Tract980200/Block 3038

Tract980200/Block 3039

Tract980200/Block 3040

Tract980200/Block 3041

Tract980200/Block 3042

Tract980200/Block 3043

Tract980200/Block 3044

Tract980200/Block 3045

Tract980200/Block 3046

Tract980200/Block 3047

Tract980200/Block 3048

Tract980200/Block 3049

Tract980200/Block 3050

Tract980200/Block 3051

Tract980200/Block 3052

Tract980200/Block 3053

Tract980200/Block 3054

Tract980200/Block 3055

Tract980200/Block 3056

Tract980200/Block 3057

Tract980200/Block 3058

Tract980200/Block 3059

Tract980200/Block 3060

Tract980200/Block 3061

Tract980200/Block 3062

Tract980200/Block 3063

Tract980200/Block 3064

Tract980200/Block 3065

VTD 201 Total 2,588

VTD 203 (Part)

Tract980100/Block 1095

Tract980100/Block 1108

Tract980100/Block 1987

Tract980200/Block 1000

Tract980200/Block 1024

Tract980200/Block 1025

Tract980200/Block 1998

Tract980200/Block 1999

Tract980200/Block 2000

Tract980200/Block 2001

Tract980200/Block 2002

Tract980200/Block 2003

Tract980200/Block 2004

Tract980200/Block 2005

Tract980200/Block 2006

Tract980200/Block 2007

Tract980200/Block 2008

Tract980200/Block 2009

Tract980200/Block 2010

Tract980200/Block 2011

Tract980200/Block 2012

Tract980200/Block 2013

Tract980200/Block 2014

Tract980200/Block 2015

Tract980200/Block 2016

Tract980200/Block 2017

Tract980200/Block 2018

Tract980200/Block 2019

Tract980200/Block 2020

Tract980200/Block 2021

Tract980200/Block 2022

Tract980200/Block 2023

Tract980200/Block 2024

Tract980200/Block 2025

Tract980200/Block 2026

Tract980200/Block 2027

Tract980200/Block 2028

Tract980200/Block 2029

Tract980200/Block 2030

Tract980200/Block 2031

Tract980200/Block 2032

Tract980200/Block 2033

Tract980200/Block 2034

Tract980200/Block 2035

Tract980200/Block 2036

Tract980200/Block 2037

Tract980200/Block 2038

Tract980200/Block 2039

Tract980200/Block 2040

Tract980200/Block 2041

Tract980200/Block 2042

Tract980200/Block 2043

Tract980200/Block 2044

Tract980200/Block 2045

Tract980200/Block 2046

Tract980200/Block 2047

Tract980200/Block 2048

Tract980200/Block 2049

Tract980200/Block 2050

Tract980200/Block 2051

Tract980200/Block 2052

Tract980200/Block 2053

Tract980200/Block 2054

Tract980200/Block 2055

Tract980200/Block 2056

Tract980200/Block 2057

Tract980200/Block 2058

Tract980200/Block 2059

Tract980200/Block 2060

Tract980200/Block 2061

Tract980200/Block 2062

Tract980200/Block 2063

Tract980200/Block 2064

Tract980200/Block 2065

Tract980200/Block 2066

Tract980200/Block 2067

Tract980200/Block 2068

Tract980200/Block 2069

Tract980200/Block 2070

Tract980200/Block 2071

Tract980200/Block 2072

Tract980200/Block 2073

Tract980200/Block 2074

Tract980200/Block 2075

Tract980200/Block 2076

Tract980200/Block 2077

Tract980200/Block 2078

Tract980200/Block 2079

Tract980200/Block 2085

Tract980200/Block 2086

Tract980200/Block 2087

Tract980200/Block 2088

Tract980200/Block 2093

Tract980200/Block 2094

Tract980200/Block 2095

Tract980200/Block 2096

Tract980200/Block 2097

Tract980200/Block 2098

Tract980200/Block 2099

Tract980200/Block 2100

Tract980200/Block 2101

Tract980200/Block 2102

Tract980200/Block 2996

Tract980200/Block 2997

Tract980200/Block 2998

Tract980200/Block 2999

VTD 203 Total 1,181

VTD 307 804

VTD 310 586

VTD 311 735

VTD 312 302

VTD 313 258

VTD 314 1,311

VTD 315 708

VTD 316 1,272

McIntosh County Total 10,648

Pittsburg County (Part)

VTD 1 342

VTD 10 595

VTD 11 1,753

VTD 12 2,193

VTD 13 1,072

VTD 14 1,821

VTD 15 566

VTD 2 851

VTD 21 1,126

VTD 24 (Part)

Tract985900/Block 2002

Tract985900/Block 2003

Tract985900/Block 2004

Tract985900/Block 2008

Tract985900/Block 2009

Tract985900/Block 2010

Tract985900/Block 2014

Tract985900/Block 2017

Tract985900/Block 2019

Tract985900/Block 2020

Tract985900/Block 2023

Tract985900/Block 2024

Tract985900/Block 2027

Tract986200/Block 4010

Tract986300/Block 1003

Tract986300/Block 1004

Tract986300/Block 1005

Tract986300/Block 1007

Tract986300/Block 1008

Tract986300/Block 1009

Tract986300/Block 1010

Tract986300/Block 1011

Tract986400/Block 2007

Tract986400/Block 2008

Tract986400/Block 2009

Tract986400/Block 2010

Tract986400/Block 2017

Tract986400/Block 2037

Tract986400/Block 3006

Tract986400/Block 3022

Tract986400/Block 3029

Tract986400/Block 3030

Tract986400/Block 3035

Tract986400/Block 3040

Tract986400/Block 3041

Tract986400/Block 3042

Tract986400/Block 3043

Tract986400/Block 3044

Tract986400/Block 3045

Tract986400/Block 3046

Tract986400/Block 3047

Tract986400/Block 3048

Tract986400/Block 3049

Tract986400/Block 3050

Tract986400/Block 3051

Tract986400/Block 3052

Tract986400/Block 3053

Tract986400/Block 3054

Tract986400/Block 3055

Tract986400/Block 3064

Tract986400/Block 3065

Tract986600/Block 1000

Tract986600/Block 1001

Tract986600/Block 1002

Tract986600/Block 1003

Tract986600/Block 1004

Tract986600/Block 1005

Tract986600/Block 1006

Tract986600/Block 1007

Tract986600/Block 1008

Tract986600/Block 1009

Tract986600/Block 1010

Tract986600/Block 1012

Tract986600/Block 1020

VTD 24 Total 380

VTD 3 1,359

VTD 30 (Part)

Tract985800/Block 1139

Tract985800/Block 1140

Tract985800/Block 1143

Tract985800/Block 4002

Tract985800/Block 4003

Tract985800/Block 4004

Tract985800/Block 4026

Tract985800/Block 4066

Tract985800/Block 4067

Tract985800/Block 4068

Tract985800/Block 4069

Tract985800/Block 4070

Tract985800/Block 4095

Tract985800/Block 4096

Tract985800/Block 4097

Tract985800/Block 4098

Tract985800/Block 4099

Tract985800/Block 4100

Tract985800/Block 4107

Tract985800/Block 4992

Tract985800/Block 4996

Tract986000/Block 1012

Tract986000/Block 1013

Tract986000/Block 1014

Tract986000/Block 1015

Tract986000/Block 1016

Tract986000/Block 1017

Tract986000/Block 1018

Tract986000/Block 1019

Tract986000/Block 1020

Tract986000/Block 1023

Tract986000/Block 1024

Tract986000/Block 1025

Tract986000/Block 1027

Tract986000/Block 1028

Tract986000/Block 1030

Tract986000/Block 1031

Tract986000/Block 1032

Tract986000/Block 1999

VTD 30 Total 316

VTD 31 (Part)

Tract985900/Block 2021

Tract985900/Block 2022

Tract985900/Block 2025

Tract985900/Block 2026

Tract985900/Block 2109

Tract985900/Block 2110

VTD 31 Total 4

VTD 32 (Part)

Tract986400/Block 3056

Tract986400/Block 3057

Tract986400/Block 3060

Tract986500/Block 6021

Tract986600/Block 2081

Tract986600/Block 2082

Tract986600/Block 2088

Tract986600/Block 2089

VTD 32 Total 30

VTD 36 331

VTD 37 1,331

VTD 4 542

VTD 46 1,537

VTD 48 418

VTD 49 927

VTD 5 1,533

VTD 6 553

VTD 7 1,836

VTD 8 1,186

VTD 9 1,139

Pittsburg County Total 23,741

For District Number 18 Total Population: 34,389

Ideal District 34,165

Population:

Population Deviation: 224

Percent Deviation: 0.656%

District 019

Choctaw County 15,342

Le Flore County (Part)

VTD 207 (Part)

Tract040500/Block 2026

Tract040500/Block 2028

Tract040500/Block 2036

Tract040500/Block 2037

VTD 207 Total 0

VTD 212 (Part)

Tract040400/Block 7042

Tract040500/Block 1060

Tract040500/Block 1172

Tract040500/Block 1173

Tract040500/Block 1174

Tract040500/Block 1175

Tract040500/Block 1176

Tract040500/Block 1177

Tract040500/Block 1178

Tract040500/Block 2001

Tract040500/Block 2004

Tract040500/Block 2024

Tract040500/Block 2025

Tract040500/Block 2032

Tract040500/Block 2033

Tract040500/Block 2034

Tract040500/Block 2035

Tract040500/Block 2038

Tract040500/Block 2044

Tract040500/Block 2045

Tract040500/Block 2046

Tract040500/Block 2047

Tract040500/Block 2048

Tract040500/Block 2049

Tract040500/Block 2050

Tract040500/Block 2051

Tract040500/Block 2052

Tract040500/Block 2053

Tract040500/Block 2054

Tract040500/Block 2055

Tract040500/Block 2058

Tract040500/Block 2059

Tract040500/Block 2060

Tract040500/Block 2061

Tract040500/Block 2062

Tract040500/Block 2063

Tract040500/Block 2064

Tract040500/Block 2065

Tract040500/Block 2066

Tract040500/Block 2067

Tract040500/Block 2068

Tract040500/Block 2069

Tract040500/Block 2070

Tract040500/Block 2071

Tract040500/Block 2072

Tract040500/Block 2073

Tract040500/Block 2074

Tract040500/Block 2075

Tract040500/Block 2076

Tract040500/Block 2077

Tract040500/Block 2078

Tract040500/Block 2079

Tract040500/Block 2080

Tract040500/Block 2081

Tract040500/Block 2082

Tract040500/Block 2083

Tract040500/Block 2084

Tract040500/Block 2085

Tract040500/Block 2086

Tract040500/Block 2087

Tract040500/Block 2088

Tract040500/Block 2089

Tract040500/Block 2090

Tract040500/Block 2091

Tract040500/Block 2092

Tract040500/Block 2093

Tract040500/Block 2094

Tract040500/Block 2095

Tract040500/Block 2096

Tract040500/Block 2097

Tract040500/Block 2098

Tract040500/Block 2099

Tract040500/Block 2100

Tract040500/Block 2101

Tract040500/Block 2102

Tract040500/Block 2103

Tract040500/Block 2104

Tract040500/Block 2105

Tract040500/Block 2106

Tract040500/Block 2107

Tract040500/Block 2108

Tract040500/Block 2109

Tract040500/Block 2110

Tract040500/Block 2989

Tract040500/Block 2990

Tract040500/Block 2991

Tract040500/Block 2992

Tract040500/Block 2993

Tract040500/Block 3009

Tract040500/Block 3010

Tract040500/Block 3011

Tract040500/Block 3012

Tract040500/Block 3013

Tract040500/Block 3014

Tract040500/Block 3015

Tract040500/Block 3016

Tract040500/Block 3017

Tract040500/Block 3018

Tract040500/Block 3019

Tract040500/Block 3020

Tract040500/Block 3021

Tract040500/Block 3022

Tract040500/Block 3023

Tract040500/Block 3024

Tract040500/Block 3025

Tract040500/Block 3026

Tract040500/Block 3027

Tract040500/Block 3028

Tract040500/Block 3029

Tract040500/Block 3030

Tract040500/Block 3031

Tract040500/Block 3032

Tract040500/Block 3033

Tract040500/Block 3034

Tract040500/Block 3035

Tract040500/Block 3036

Tract040500/Block 3037

Tract040500/Block 3038

Tract040500/Block 3039

Tract040500/Block 3040

Tract040500/Block 3041

Tract040500/Block 3042

Tract040500/Block 3043

Tract040500/Block 3044

Tract040500/Block 3045

Tract040500/Block 3046

Tract040500/Block 3047

Tract040500/Block 3048

Tract040500/Block 3049

Tract040500/Block 3050

Tract040500/Block 3051

Tract040500/Block 3052

Tract040500/Block 3053

Tract040500/Block 3054

Tract040500/Block 3055

Tract040500/Block 3056

Tract040500/Block 3057

Tract040500/Block 3058

Tract040500/Block 3059

Tract040500/Block 3060

Tract040500/Block 3061

Tract040500/Block 3064

Tract040500/Block 3065

Tract040500/Block 3066

Tract040500/Block 3067

Tract040500/Block 3068

Tract040500/Block 3072

Tract040500/Block 3073

Tract040500/Block 3074

Tract040500/Block 3075

Tract040500/Block 3076

Tract040500/Block 3077

Tract040500/Block 3078

Tract040500/Block 3079

Tract040500/Block 3080

Tract040500/Block 3081

Tract040500/Block 3082

Tract040500/Block 3083

Tract040500/Block 3084

Tract040500/Block 3085

Tract040500/Block 3086

Tract040500/Block 3087

Tract040500/Block 3088

Tract040500/Block 3089

Tract040500/Block 3090

Tract040500/Block 3091

Tract040500/Block 3092

Tract040500/Block 3112

Tract040500/Block 3113

Tract040500/Block 3973

Tract040500/Block 3974

Tract040500/Block 3983

Tract040500/Block 3984

Tract040500/Block 3985

Tract040500/Block 3986

Tract040500/Block 3987

Tract040500/Block 3988

Tract040500/Block 3989

Tract040500/Block 3990

Tract040500/Block 3991

Tract040500/Block 3992

Tract040500/Block 3993

Tract040500/Block 3994

Tract040500/Block 3995

Tract040500/Block 3996

Tract040500/Block 3997

Tract040600/Block 1047

Tract040600/Block 1048

Tract040600/Block 1049

Tract040600/Block 1989

Tract040600/Block 1990

VTD 212 Total 2,039

VTD 213 (Part)

Tract040500/Block 1068

Tract040500/Block 1070

Tract040500/Block 1106

Tract040500/Block 1122

Tract040500/Block 1989

VTD 213 Total 7

VTD 214 (Part)

Tract040500/Block 1102

Tract040500/Block 1103

Tract040500/Block 1104

Tract040500/Block 1105

Tract040500/Block 1118

Tract040500/Block 1119

Tract040500/Block 1120

Tract040500/Block 1121

Tract040500/Block 1123

Tract040500/Block 1124

Tract040500/Block 1125

Tract040500/Block 1126

Tract040500/Block 1127

Tract040500/Block 1128

Tract040500/Block 1129

Tract040500/Block 1130

Tract040500/Block 1131

Tract040500/Block 1132

Tract040500/Block 1133

Tract040500/Block 1134

Tract040500/Block 1135

Tract040500/Block 1136

Tract040500/Block 1137

Tract040500/Block 1138

Tract040500/Block 1139

Tract040500/Block 1140

Tract040500/Block 1141

Tract040500/Block 1142

Tract040500/Block 1143

Tract040500/Block 1144

Tract040500/Block 1145

Tract040500/Block 1146

Tract040500/Block 1147

Tract040500/Block 1148

Tract040500/Block 1149

Tract040500/Block 1150

Tract040500/Block 1151

Tract040500/Block 1152

Tract040500/Block 1153

Tract040500/Block 1154

Tract040500/Block 1155

Tract040500/Block 1156

Tract040500/Block 1157

Tract040500/Block 1158

Tract040500/Block 1159

Tract040500/Block 1974

Tract040500/Block 1975

Tract040500/Block 1976

Tract040500/Block 1977

Tract040500/Block 1978

Tract040500/Block 1979

Tract040500/Block 1980

Tract040500/Block 1981

Tract040500/Block 1982

Tract040500/Block 1983

Tract040500/Block 1984

Tract040500/Block 3100

Tract040500/Block 3101

Tract040500/Block 3102

Tract040500/Block 3103

Tract040500/Block 3114

Tract040500/Block 3115

Tract040500/Block 3116

Tract040500/Block 3977

Tract040500/Block 3978

Tract040500/Block 4006

Tract040500/Block 4007

Tract040500/Block 4008

Tract040500/Block 4009

Tract040500/Block 4010

Tract040500/Block 4011

Tract040500/Block 4012

Tract040500/Block 4013

Tract040500/Block 4030

Tract040500/Block 4031

Tract040500/Block 4032

Tract040500/Block 4033

Tract040500/Block 4034

Tract040500/Block 4035

Tract040500/Block 4036

Tract040500/Block 4037

Tract040500/Block 4038

Tract040500/Block 4039

Tract040500/Block 4040

Tract040500/Block 4041

Tract040500/Block 4042

Tract040500/Block 4043

Tract040500/Block 4044

Tract040500/Block 4047

Tract040500/Block 4048

Tract040500/Block 4051

Tract040500/Block 4052

Tract040500/Block 4055

Tract040500/Block 4056

Tract040500/Block 4057

Tract040500/Block 4058

Tract040500/Block 4059

Tract040500/Block 4060

Tract040500/Block 4061

Tract040500/Block 4062

Tract040500/Block 4063

Tract040500/Block 4064

Tract040500/Block 4986

Tract040500/Block 4987

VTD 214 Total 590

VTD 215 545

VTD 301 2,093

VTD 302 492

VTD 303 (Part)

Tract040700/Block 3000

Tract040700/Block 3001

Tract040700/Block 3015

Tract040700/Block 3016

Tract040700/Block 3024

Tract040700/Block 3026

Tract040700/Block 3027

Tract040700/Block 3028

Tract040700/Block 3029

Tract040700/Block 3030

Tract040700/Block 3031

Tract040700/Block 3032

Tract040700/Block 3033

Tract040700/Block 3034

Tract040700/Block 3035

Tract040700/Block 3036

Tract040700/Block 3037

Tract040700/Block 3038

Tract040700/Block 3039

Tract040700/Block 3040

Tract040700/Block 3041

Tract040700/Block 3042

Tract040700/Block 3043

Tract040700/Block 3044

Tract040700/Block 3045

Tract040700/Block 3046

Tract040700/Block 3047

Tract040700/Block 3048

Tract040700/Block 3049

Tract040700/Block 3050

Tract040700/Block 3051

Tract040700/Block 3052

Tract040700/Block 3053

Tract040700/Block 3054

Tract040700/Block 3055

Tract040700/Block 3056

Tract040700/Block 3057

Tract040700/Block 3058

Tract040700/Block 3059

Tract040700/Block 3060

Tract040700/Block 3061

Tract040700/Block 3062

Tract040700/Block 3063

Tract040700/Block 3064

Tract040700/Block 3065

Tract040700/Block 3066

Tract040700/Block 3067

Tract040700/Block 3068

Tract040700/Block 3069

Tract040700/Block 3070

Tract040700/Block 3071

Tract040700/Block 3072

Tract040700/Block 3073

Tract040700/Block 3074

Tract040700/Block 3075

Tract040700/Block 3076

Tract040700/Block 3077

Tract040700/Block 3078

Tract040700/Block 3079

Tract040700/Block 3080

Tract040700/Block 3081

Tract040700/Block 3082

Tract040700/Block 3083

Tract040700/Block 3084

Tract040700/Block 3085

Tract040700/Block 3086

Tract040700/Block 3087

Tract040700/Block 3088

Tract040700/Block 3089

Tract040700/Block 3090

Tract040700/Block 3983

Tract040700/Block 3984

Tract040700/Block 3985

Tract040700/Block 3986

Tract040700/Block 3987

Tract040700/Block 3990

Tract040700/Block 3991

Tract040700/Block 3992

Tract040700/Block 3993

Tract040700/Block 3994

Tract040700/Block 3995

Tract040700/Block 3996

Tract040700/Block 3997

Tract040700/Block 3998

Tract040700/Block 3999

Tract040700/Block 4011

Tract040700/Block 4012

Tract040700/Block 4014

Tract040700/Block 4015

Tract040700/Block 4016

Tract040700/Block 4017

Tract040700/Block 4018

Tract040700/Block 4019

Tract040700/Block 4020

Tract040700/Block 4021

Tract040700/Block 4022

Tract040700/Block 4023

Tract040700/Block 4024

Tract040700/Block 4026

Tract040700/Block 4027

Tract040700/Block 4028

Tract040700/Block 4029

Tract040700/Block 4030

Tract040700/Block 4031

Tract040700/Block 4032

Tract040700/Block 4033

Tract040700/Block 4034

Tract040700/Block 4035

Tract040700/Block 4036

Tract040700/Block 4037

Tract040700/Block 4038

Tract040700/Block 4039

Tract040700/Block 4040

Tract040700/Block 4041

Tract040700/Block 4042

Tract040700/Block 4043

Tract040700/Block 4044

Tract040700/Block 4045

Tract040700/Block 4046

Tract040700/Block 4047

Tract040700/Block 4048

Tract040700/Block 4049

Tract040700/Block 4050

Tract040700/Block 4051

Tract040700/Block 4052

Tract040700/Block 4053

Tract040700/Block 4054

Tract040700/Block 4055

Tract040700/Block 4056

Tract040700/Block 4057

Tract040700/Block 4058

Tract040700/Block 4059

Tract040700/Block 4060

Tract040700/Block 4061

Tract040700/Block 4062

Tract040700/Block 4063

Tract040700/Block 4064

Tract040700/Block 4065

Tract040700/Block 4066

Tract040700/Block 4093

Tract040700/Block 4094

Tract040700/Block 4096

Tract040700/Block 4994

Tract040700/Block 4995

Tract040700/Block 4996

Tract040700/Block 4997

Tract040700/Block 4998

Tract040700/Block 4999

VTD 303 Total 483

VTD 304 502

Le Flore County Total 6,751

McCurtain County (Part)

VTD 24 (Part)

Tract998200/Block 1049

Tract998200/Block 1050

Tract998200/Block 1051

Tract998200/Block 1052

Tract998200/Block 1053

Tract998200/Block 1055

Tract998200/Block 1057

Tract998200/Block 1070

Tract998200/Block 1077

Tract998200/Block 1078

VTD 24 Total 0

VTD 27 343

McCurtain County Total 343

Pushmataha County 11,667

For District Number 19 Total Population: 34,103

Ideal District 34,165

Population:

Population Deviation: -62

Percent Deviation: -0.181%

District 020

Atoka County 13,879

Bryan County (Part)

VTD 12 (Part)

Tract995700/Block 2041

Tract995700/Block 2042

VTD 12 Total 8

VTD 17 (Part)

Tract995600/Block 1001

Tract995600/Block 1002

Tract995600/Block 1003

Tract995600/Block 1004

Tract995600/Block 1005

Tract995600/Block 1006

Tract995600/Block 1007

Tract995600/Block 1008

Tract995600/Block 1009

Tract995600/Block 1010

Tract995600/Block 1011

Tract995600/Block 1012

Tract995600/Block 1013

Tract995600/Block 1014

Tract995600/Block 1023

Tract995600/Block 1029

Tract995600/Block 1030

Tract995600/Block 1031

Tract995600/Block 1032

Tract995600/Block 1999

Tract995700/Block 1000

Tract995700/Block 1001

Tract995700/Block 1002

Tract995700/Block 1003

Tract995700/Block 1004

Tract995700/Block 1005

Tract995700/Block 1006

Tract995700/Block 1007

Tract995700/Block 1008

Tract995700/Block 1009

Tract995700/Block 1010

Tract995700/Block 1011

Tract995700/Block 1012

Tract995700/Block 1013

Tract995700/Block 1014

Tract995700/Block 1015

Tract995700/Block 1016

Tract995700/Block 1017

Tract995700/Block 1018

Tract995700/Block 1019

Tract995700/Block 1020

Tract995700/Block 1021

Tract995700/Block 1022

Tract995700/Block 1023

Tract995700/Block 1024

Tract995700/Block 1025

Tract995700/Block 1026

Tract995700/Block 1027

Tract995700/Block 1028

Tract995700/Block 1029

Tract995700/Block 1030

Tract995700/Block 1031

Tract995700/Block 1032

Tract995700/Block 1033

Tract995700/Block 1034

Tract995700/Block 1035

Tract995700/Block 1036

Tract995700/Block 1037

Tract995700/Block 1038

Tract995700/Block 1039

Tract995700/Block 1040

Tract995700/Block 1041

Tract995700/Block 1042

Tract995700/Block 1043

Tract995700/Block 1044

Tract995700/Block 1045

Tract995700/Block 1046

Tract995700/Block 1047

Tract995700/Block 1048

Tract995700/Block 1049

Tract995700/Block 1050

Tract995700/Block 1051

Tract995700/Block 1052

Tract995700/Block 1053

Tract995700/Block 1054

Tract995700/Block 1055

Tract995700/Block 1056

Tract995700/Block 1057

Tract995700/Block 1058

Tract995700/Block 1059

Tract995700/Block 1060

Tract995700/Block 1061

Tract995700/Block 1062

Tract995700/Block 1063

Tract995700/Block 1064

Tract995700/Block 1065

Tract995700/Block 1066

Tract995700/Block 1067

Tract995700/Block 1068

Tract995700/Block 1069

Tract995700/Block 1070

Tract995700/Block 1071

Tract995700/Block 1072

Tract995700/Block 1073

Tract995700/Block 1074

Tract995700/Block 1075

Tract995700/Block 1076

Tract995700/Block 1077

Tract995700/Block 1078

Tract995700/Block 1079

Tract995700/Block 2000

Tract995700/Block 2001

Tract995700/Block 2002

Tract995700/Block 2003

Tract995700/Block 2004

Tract995700/Block 2005

Tract995700/Block 2006

Tract995700/Block 2007

Tract995700/Block 2008

Tract995700/Block 2009

Tract995700/Block 2010

Tract995700/Block 2011

Tract995700/Block 2012

Tract995700/Block 2013

Tract995700/Block 2014

Tract995700/Block 2015

Tract995700/Block 2016

Tract995700/Block 2017

Tract995700/Block 2018

Tract995700/Block 2019

Tract995700/Block 2020

Tract995700/Block 2021

Tract995700/Block 2022

Tract995700/Block 2023

Tract995700/Block 2025

Tract995700/Block 2026

Tract995700/Block 2027

Tract995700/Block 2028

Tract995700/Block 2029

Tract995700/Block 2030

Tract995700/Block 2031

Tract995700/Block 2032

Tract995700/Block 2033

Tract995700/Block 2034

Tract995700/Block 2035

Tract995700/Block 2036

Tract995700/Block 2037

Tract995700/Block 2040

Tract995700/Block 2044

Tract995700/Block 2045

Tract995700/Block 2046

Tract995700/Block 2057

Tract995700/Block 2058

Tract995700/Block 2062

Tract995700/Block 2063

Tract995700/Block 2067

Tract995700/Block 2068

Tract995700/Block 2069

Tract995700/Block 2070

Tract995700/Block 2071

Tract996000/Block 6000

Tract996000/Block 6001

Tract996000/Block 6002

Tract996000/Block 6003

Tract996000/Block 6004

Tract996000/Block 6005

Tract996000/Block 6006

Tract996000/Block 6007

Tract996000/Block 6008

Tract996000/Block 6009

Tract996000/Block 6016

Tract996000/Block 6017

Tract996000/Block 6018

Tract996000/Block 6019

Tract996000/Block 6020

Tract996000/Block 6021

Tract996000/Block 6022

Tract996000/Block 6023

Tract996000/Block 6024

Tract996000/Block 6025

Tract996000/Block 6026

Tract996000/Block 6027

Tract996000/Block 6028

Tract996000/Block 6029

Tract996000/Block 6032

VTD 17 Total 1,681

VTD 21 (Part)

Tract996000/Block 6031

Tract996000/Block 6033

Tract996000/Block 6034

Tract996000/Block 6035

Tract996000/Block 6036

Tract996000/Block 6037

Tract996000/Block 6038

Tract996000/Block 6049

Tract996000/Block 6050

Tract996000/Block 6051

Tract996000/Block 6053

Tract996000/Block 6054

Tract996000/Block 6055

Tract996000/Block 6056

Tract996000/Block 6057

Tract996000/Block 6058

Tract996000/Block 6059

Tract996000/Block 6060

Tract996000/Block 6061

Tract996000/Block 6092

Tract996000/Block 6093

Tract996000/Block 6094

Tract996000/Block 6095

Tract996000/Block 6096

Tract996000/Block 6097

Tract996000/Block 6098

Tract996000/Block 6099

Tract996000/Block 6100

Tract996000/Block 6101

Tract996000/Block 6102

Tract996000/Block 6103

Tract996000/Block 6104

Tract996000/Block 6105

Tract996000/Block 6106

Tract996000/Block 6107

Tract996000/Block 6108

Tract996000/Block 6109

Tract996000/Block 6110

Tract996000/Block 6111

Tract996000/Block 6112

Tract996000/Block 6113

Tract996000/Block 6114

Tract996000/Block 6115

Tract996000/Block 6116

Tract996000/Block 6117

Tract996000/Block 6119

Tract996000/Block 6120

Tract996000/Block 6121

Tract996000/Block 6122

Tract996000/Block 6123

Tract996000/Block 6124

VTD 21 Total 280

VTD 28 (Part)

Tract996000/Block 5000

Tract996000/Block 6044

Tract996000/Block 6045

VTD 28 Total 38

VTD 31 105

Bryan County Total 2,112

Coal County 6,031

Johnston County 10,513

Pontotoc County (Part)

VTD 54 (Part)

Tract988700/Block 3150

Tract988700/Block 3151

Tract988700/Block 3152

Tract988700/Block 3154

Tract988700/Block 3156

Tract988700/Block 3157

Tract988700/Block 3158

Tract988700/Block 3159

Tract988700/Block 3160

Tract988700/Block 3161

Tract988700/Block 3997

Tract989600/Block 1102

Tract989600/Block 1103

Tract989600/Block 1104

Tract989600/Block 1105

Tract989600/Block 1106

Tract989600/Block 1107

Tract989600/Block 1108

Tract989600/Block 1109

Tract989600/Block 1110

Tract989600/Block 1111

Tract989600/Block 1113

Tract989600/Block 1115

Tract989600/Block 1117

Tract989600/Block 1118

Tract989600/Block 1119

Tract989600/Block 1120

Tract989600/Block 1121

Tract989600/Block 1122

Tract989600/Block 1123

Tract989600/Block 1124

Tract989600/Block 1125

Tract989600/Block 1126

Tract989600/Block 1127

Tract989600/Block 1128

Tract989600/Block 1129

Tract989600/Block 1130

Tract989600/Block 1131

Tract989600/Block 1132

Tract989600/Block 1133

Tract989600/Block 1134

Tract989600/Block 1135

Tract989600/Block 1136

Tract989600/Block 1137

Tract989600/Block 1138

Tract989600/Block 1139

Tract989600/Block 1140

Tract989600/Block 1150

Tract989600/Block 1200

Tract989600/Block 1201

Tract989600/Block 1202

Tract989600/Block 1203

Tract989600/Block 1204

Tract989600/Block 1205

Tract989600/Block 1206

Tract989600/Block 1207

Tract989600/Block 1208

Tract989600/Block 1209

Tract989600/Block 1210

Tract989600/Block 1211

Tract989600/Block 1212

Tract989600/Block 1213

Tract989600/Block 1214

Tract989600/Block 1997

Tract989600/Block 1998

VTD 54 Total 297

VTD 65 1,364

Pontotoc County Total 1,661

For District Number 20 Total Population: 34,196

Ideal District 34,165

Population:

Population Deviation: 31

Percent Deviation: 0.091%

District 021

Bryan County (Part)

VTD 1 2,034

VTD 10 904

VTD 11 453

VTD 12 (Part)

Tract995700/Block 2038

Tract995700/Block 2039

Tract995700/Block 2043

Tract995700/Block 2047

Tract995700/Block 2048

Tract995700/Block 2049

Tract995700/Block 2050

Tract995700/Block 2051

Tract995700/Block 2052

Tract995700/Block 2053

Tract996000/Block 6063

Tract996000/Block 6064

Tract996000/Block 6065

Tract996000/Block 6066

Tract996000/Block 6067

Tract996000/Block 6068

Tract996000/Block 6069

Tract996000/Block 6070

Tract996000/Block 6071

Tract996000/Block 6072

Tract996000/Block 6073

Tract996000/Block 6074

Tract996000/Block 6075

Tract996000/Block 6076

Tract996000/Block 6077

Tract996000/Block 6078

Tract996000/Block 6079

Tract996000/Block 6080

Tract996000/Block 6081

Tract996000/Block 6082

Tract996000/Block 6085

Tract996000/Block 6086

Tract996000/Block 6088

Tract996000/Block 6125

Tract996000/Block 6126

Tract996000/Block 6127

Tract996000/Block 6128

Tract996000/Block 6129

Tract996100/Block 1000

Tract996100/Block 1001

Tract996100/Block 1002

Tract996100/Block 1003

Tract996100/Block 1004

Tract996100/Block 1005

Tract996100/Block 1006

Tract996100/Block 1049

Tract996100/Block 1050

Tract996500/Block 1002

Tract996500/Block 1003

Tract996500/Block 1004

Tract996500/Block 1007

VTD 12 Total 609

VTD   13   1,337

VTD 14 694

VTD 15 1,274

VTD 16 511

VTD 17 (Part)

Tract995700/Block 2061

Tract995700/Block 2076

VTD 17 Total 0

VTD 18 2,360

VTD 19 739

VTD 20 2,188

VTD 21 (Part)

Tract996000/Block 6030

Tract996000/Block 6062

Tract996000/Block 6089

Tract996000/Block 6090

Tract996000/Block 6091

Tract996000/Block 6118

VTD 21 Total 392

VTD 22 1,984

VTD 23 768

VTD 25 2,296

VTD 26 694

VTD 27 2,407

VTD 28 (Part)

Tract996000/Block 5001

Tract996000/Block 5002

Tract996000/Block 5003

Tract996000/Block 5004

Tract996000/Block 5005

Tract996000/Block 5006

Tract996000/Block 5007

Tract996000/Block 5008

Tract996000/Block 5009

Tract996000/Block 5010

Tract996000/Block 5046

Tract996000/Block 5047

Tract996000/Block 5048

Tract996000/Block 5049

Tract996000/Block 5050

Tract996000/Block 5051

Tract996000/Block 5052

Tract996000/Block 5053

Tract996000/Block 5054

Tract996000/Block 5055

Tract996000/Block 5056

Tract996000/Block 5057

Tract996000/Block 5058

Tract996000/Block 5059

Tract996000/Block 5060

Tract996000/Block 5061

Tract996000/Block 5062

Tract996000/Block 5063

Tract996000/Block 5064

Tract996000/Block 5066

Tract996000/Block 5067

Tract996000/Block 5068

Tract996000/Block 5092

Tract996000/Block 5093

Tract996000/Block 5094

Tract996000/Block 5095

Tract996000/Block 5096

Tract996000/Block 5097

Tract996000/Block 5098

Tract996000/Block 5099

Tract996000/Block 5993

Tract996000/Block 5994

Tract996000/Block 5995

Tract996000/Block 5996

Tract996000/Block 5997

Tract996000/Block 5998

Tract996000/Block 5999

Tract996000/Block 6046

Tract996000/Block 6047

Tract996000/Block 6048

Tract996100/Block 1077

Tract996100/Block 2026

Tract996100/Block 2027

Tract996100/Block 2028

Tract996100/Block 2032

VTD 28 Total 963

VTD 29 563

VTD 3 2,214

VTD 30 398

VTD 33 1,402

VTD 4 1,940

VTD 5 2,002

VTD 6 949

VTD 9 2,347

Bryan County Total 34,422

For District Number 21 Total Population: 34,422

Ideal District 34,165

Population:

Population Deviation: 257

Percent Deviation: 0.753%

District 022

Cleveland County (Part)

VTD 31 (Part)

Tract202404/Block 2014

Tract202404/Block 2015

Tract202404/Block 2016

Tract202404/Block 2017

Tract202404/Block 2018

Tract202404/Block 2020

Tract202404/Block 2021

Tract202404/Block 2022

Tract202404/Block 2023

Tract202404/Block 2024

Tract202404/Block 2025

Tract202404/Block 2026

Tract202404/Block 2027

Tract202404/Block 2030

Tract202404/Block 2031

Tract202404/Block 2032

Tract202404/Block 2033

Tract202404/Block 2035

Tract202404/Block 2036

Tract202404/Block 2037

Tract202404/Block 2038

Tract202404/Block 2039

Tract202404/Block 2040

Tract202404/Block 2041

Tract202404/Block 2042

Tract202404/Block 2043

Tract202404/Block 2044

Tract202404/Block 2048

Tract202404/Block 2049

Tract202404/Block 2050

Tract202404/Block 2052

Tract202404/Block 2053

Tract202404/Block 2054

Tract202404/Block 2055

Tract202404/Block 2992

Tract202404/Block 2993

Tract202404/Block 2994

Tract202404/Block 2995

Tract202404/Block 2996

Tract202404/Block 2997

Tract202404/Block 2998

Tract202404/Block 2999

Tract202405/Block 2007

Tract202405/Block 2008

Tract202405/Block 2010

Tract202405/Block 2011

Tract202405/Block 2017

Tract202405/Block 2018

Tract202405/Block 2019

Tract202405/Block 2063

Tract202600/Block 1000

Tract202600/Block 1001

VTD 31 Total 923

VTD 33 (Part)

Tract202405/Block 2012

Tract202405/Block 2013

Tract202405/Block 2015

Tract202405/Block 2016

Tract202405/Block 2020

Tract202405/Block 2021

Tract202405/Block 2022

Tract202405/Block 2023

Tract202405/Block 2040

Tract202405/Block 2041

Tract202405/Block 2042

Tract202405/Block 2043

Tract202405/Block 2044

Tract202405/Block 2045

Tract202405/Block 2046

Tract202405/Block 2047

Tract202405/Block 2048

Tract202405/Block 2049

Tract202405/Block 2050

Tract202405/Block 2051

Tract202405/Block 2052

Tract202405/Block 2053

Tract202405/Block 2054

Tract202405/Block 2055

Tract202405/Block 2056

Tract202405/Block 2057

Tract202405/Block 2058

Tract202405/Block 2059

Tract202405/Block 2060

Tract202405/Block 2061

Tract202405/Block 2065

Tract202405/Block 2066

Tract202405/Block 2067

Tract202405/Block 2068

Tract202405/Block 2071

Tract202405/Block 2072

Tract202405/Block 2073

Tract202405/Block 2074

Tract202405/Block 2075

Tract202405/Block 2076

Tract202405/Block 2077

Tract202405/Block 2078

Tract202405/Block 2080

Tract202405/Block 2081

Tract202405/Block 2082

Tract202405/Block 2083

Tract202405/Block 2084

Tract202405/Block 2997

Tract202405/Block 2999

VTD 33 Total 3,401

VTD 34 2,653

Cleveland County Total 6,977

Garvin County (Part)

VTD 10 471

VTD 12 546

VTD 13 539

VTD 14 277

VTD 15 (Part)

Tract991400/Block 3028

Tract991400/Block 3029

Tract991400/Block 3035

Tract991400/Block 3042

Tract991400/Block 3043

Tract991400/Block 3044

Tract991400/Block 3045

Tract991400/Block 3046

Tract991400/Block 3047

Tract991400/Block 4004

Tract991400/Block 4007

VTD 15 Total 106

VTD 16 (Part)

Tract991200/Block 2044

Tract991200/Block 2045

Tract991200/Block 2052

Tract991200/Block 2053

Tract991200/Block 2054

Tract991200/Block 2055

Tract991200/Block 2056

Tract991200/Block 2057

Tract991200/Block 2058

VTD 16 Total 318

VTD 18 (Part)

Tract991200/Block 3006

Tract991200/Block 3007

Tract991200/Block 3008

Tract991200/Block 3009

Tract991200/Block 3010

Tract991200/Block 3011

Tract991200/Block 3012

Tract991200/Block 3013

Tract991200/Block 3014

Tract991200/Block 3038

Tract991200/Block 3042

Tract991200/Block 3043

Tract991200/Block 3044

Tract991200/Block 3052

Tract991200/Block 3053

Tract991200/Block 3054

Tract991200/Block 3055

Tract991200/Block 3056

Tract991200/Block 3057

Tract991200/Block 3058

Tract991200/Block 3059

Tract991200/Block 3060

Tract991200/Block 3061

Tract991200/Block 3062

Tract991200/Block 3063

Tract991200/Block 3102

Tract991200/Block 3103

Tract991200/Block 3104

Tract991200/Block 3127

Tract991200/Block 3128

Tract991200/Block 3129

Tract991200/Block 3130

Tract991200/Block 3131

Tract991200/Block 3988

Tract991200/Block 3989

Tract991200/Block 3990

Tract991200/Block 3991

Tract991200/Block 3992

Tract991200/Block 3993

Tract991200/Block 3994

Tract991200/Block 3995

Tract991400/Block 2022

VTD 18 Total 291

VTD 19 1,183

VTD 20 1,463

VTD 21 1,346

VTD 24 2,346

VTD 25 760

VTD 6 (Part)

Tract991200/Block 1000

Tract991200/Block 1001

Tract991200/Block 1002

Tract991200/Block 3045

Tract991200/Block 3050

Tract991200/Block 3051

VTD 6 Total 28

VTD 8 1,254

Garvin County Total 10,928

McClain County (Part)

VTD 2 514

VTD 3 (Part)

Tract400200/Block 6000

Tract400200/Block 6001

Tract400200/Block 6002

Tract400200/Block 6006

Tract400200/Block 6007

Tract400200/Block 6008

Tract400200/Block 6009

Tract400200/Block 6010

Tract400200/Block 6011

Tract400200/Block 6012

Tract400200/Block 6016

Tract400200/Block 6017

Tract400200/Block 6050

Tract400200/Block 6051

Tract400200/Block 6052

Tract400200/Block 6057

Tract400200/Block 6061

Tract400200/Block 6062

Tract400200/Block 6063

Tract400200/Block 6064

Tract400200/Block 6065

Tract400200/Block 6998

Tract400200/Block 6999

Tract400400/Block 1005

Tract400400/Block 1006

Tract400400/Block 1007

Tract400400/Block 1048

Tract400400/Block 1049

Tract400400/Block 1050

Tract400400/Block 1997

VTD 3 Total 386

VTD 7 (Part)

Tract400300/Block 4023

Tract400300/Block 4024

Tract400300/Block 4025

Tract400300/Block 4026

Tract400300/Block 4027

Tract400300/Block 4028

Tract400300/Block 4029

Tract400300/Block 4030

Tract400300/Block 4031

Tract400300/Block 4032

Tract400300/Block 4033

Tract400300/Block 4034

Tract400300/Block 4035

Tract400300/Block 4036

Tract400300/Block 4037

Tract400300/Block 4038

Tract400300/Block 4039

Tract400300/Block 4040

Tract400300/Block 4041

Tract400300/Block 4042

Tract400300/Block 4043

Tract400300/Block 4044

Tract400300/Block 4045

Tract400300/Block 4046

Tract400300/Block 4047

Tract400300/Block 4048

Tract400300/Block 4049

Tract400300/Block 4050

Tract400300/Block 4051

Tract400300/Block 4052

Tract400300/Block 5000

Tract400300/Block 5001

Tract400300/Block 5002

Tract400300/Block 5003

Tract400300/Block 5004

Tract400300/Block 5005

Tract400300/Block 5006

Tract400300/Block 5007

Tract400300/Block 5008

Tract400300/Block 5009

Tract400300/Block 5010

Tract400300/Block 5011

Tract400300/Block 5012

Tract400300/Block 5013

Tract400300/Block 5014

Tract400300/Block 5015

Tract400300/Block 5016

Tract400300/Block 5017

Tract400300/Block 5018

Tract400300/Block 5019

Tract400300/Block 5020

Tract400300/Block 5021

Tract400300/Block 5022

Tract400300/Block 5023

Tract400300/Block 5024

Tract400300/Block 5025

Tract400300/Block 5026

Tract400300/Block 5027

Tract400300/Block 5028

Tract400300/Block 5029

Tract400300/Block 5030

Tract400300/Block 5031

Tract400300/Block 5032

Tract400300/Block 5033

Tract400300/Block 5034

Tract400300/Block 5035

Tract400300/Block 5036

Tract400300/Block 5037

Tract400300/Block 5038

Tract400300/Block 5039

Tract400300/Block 5043

Tract400300/Block 5044

Tract400300/Block 5045

Tract400300/Block 5066

Tract400300/Block 5068

Tract400300/Block 5069

Tract400300/Block 5996

Tract400300/Block 5997

Tract400300/Block 5998

Tract400300/Block 5999

VTD 7 Total 1,190

McClain County Total 2,090

Murray County 12,623

Pontotoc County (Part)

VTD 54 (Part)

Tract989600/Block 1141

Tract989600/Block 1142

Tract989600/Block 1147

Tract989600/Block 1148

Tract989600/Block 1149

Tract989600/Block 1151

Tract989600/Block 1152

Tract989600/Block 1163

Tract989600/Block 1164

Tract989600/Block 1165

Tract989600/Block 1166

Tract989600/Block 1167

Tract989600/Block 1168

Tract989600/Block 1169

Tract989600/Block 1170

Tract989600/Block 1171

Tract989600/Block 1172

Tract989600/Block 1173

Tract989600/Block 1174

Tract989600/Block 1175

Tract989600/Block 1176

Tract989600/Block 1177

Tract989600/Block 1178

Tract989600/Block 1179

Tract989600/Block 1180

Tract989600/Block 1181

Tract989600/Block 1189

Tract989600/Block 1190

Tract989600/Block 1191

Tract989600/Block 1192

Tract989600/Block 1193

Tract989600/Block 1194

Tract989600/Block 1195

Tract989600/Block 1196

Tract989600/Block 1197

Tract989600/Block 1198

Tract989600/Block 1199

Tract989600/Block 1215

Tract989600/Block 1216

Tract989600/Block 1217

Tract989600/Block 1218

Tract989600/Block 1219

Tract989600/Block 1220

Tract989600/Block 1221

Tract989600/Block 1222

Tract989600/Block 1223

Tract989600/Block 1224

Tract989600/Block 1225

Tract989600/Block 1226

Tract989600/Block 1227

Tract989600/Block 1228

Tract989600/Block 1230

Tract989600/Block 1231

Tract989600/Block 1232

Tract989600/Block 1233

Tract989600/Block 1234

Tract989600/Block 1237

VTD 54 Total 184

VTD 55 (Part)

Tract989600/Block 1055

Tract989600/Block 1056

Tract989600/Block 1064

Tract989600/Block 1066

Tract989600/Block 1078

Tract989600/Block 1079

Tract989600/Block 1182

Tract989600/Block 1183

Tract989600/Block 1184

Tract989600/Block 1185

Tract989600/Block 1186

Tract989600/Block 1187

Tract989600/Block 1188

Tract989600/Block 1235

Tract989600/Block 1236

Tract989600/Block 1238

Tract989600/Block 1995

Tract989600/Block 1996

VTD 55 Total 64

VTD 63 (Part)

Tract989600/Block 1039

Tract989600/Block 1040

Tract989600/Block 1041

Tract989600/Block 1042

Tract989600/Block 1043

Tract989600/Block 1044

Tract989600/Block 1045

Tract989600/Block 1046

Tract989600/Block 1047

Tract989600/Block 1048

Tract989600/Block 1049

Tract989600/Block 1050

Tract989600/Block 1051

Tract989600/Block 1052

Tract989600/Block 1053

Tract989600/Block 1054

Tract989600/Block 1994

Tract989600/Block 2000

Tract989600/Block 2001

Tract989600/Block 2002

Tract989600/Block 2004

Tract989600/Block 2005

Tract989600/Block 2006

Tract989600/Block 2007

Tract989600/Block 2008

Tract989600/Block 2009

Tract989600/Block 2010

Tract989600/Block 2011

Tract989600/Block 2012

Tract989600/Block 2013

Tract989600/Block 2014

Tract989600/Block 2015

Tract989600/Block 2016

Tract989600/Block 2017

Tract989600/Block 2018

Tract989600/Block 2019

Tract989600/Block 2020

Tract989600/Block 2021

Tract989600/Block 2022

Tract989600/Block 2023

Tract989600/Block 2024

Tract989600/Block 2025

Tract989600/Block 2026

Tract989600/Block 2027

Tract989600/Block 2028

Tract989600/Block 2029

Tract989600/Block 2030

Tract989600/Block 2031

Tract989600/Block 2032

Tract989600/Block 2033

Tract989600/Block 2034

Tract989600/Block 2035

Tract989600/Block 2036

Tract989600/Block 2037

Tract989600/Block 2038

Tract989600/Block 2039

Tract989600/Block 2040

Tract989600/Block 2041

Tract989600/Block 2042

Tract989600/Block 2043

Tract989600/Block 2044

Tract989600/Block 2045

Tract989600/Block 2046

Tract989600/Block 2047

Tract989600/Block 2048

Tract989600/Block 2049

Tract989600/Block 2050

Tract989600/Block 2051

Tract989600/Block 2052

Tract989600/Block 2053

Tract989600/Block 2054

Tract989600/Block 2055

Tract989600/Block 2056

Tract989600/Block 2057

Tract989600/Block 2058

Tract989600/Block 2059

Tract989600/Block 2060

Tract989600/Block 2061

Tract989600/Block 2062

Tract989600/Block 2063

Tract989600/Block 2064

Tract989600/Block 2065

Tract989600/Block 2066

Tract989600/Block 2067

Tract989600/Block 2068

Tract989600/Block 2069

Tract989600/Block 2070

Tract989600/Block 2071

Tract989600/Block 2072

Tract989600/Block 2073

Tract989600/Block 2074

Tract989600/Block 2075

Tract989600/Block 2076

Tract989600/Block 2077

Tract989600/Block 2078

Tract989600/Block 2079

Tract989600/Block 2080

Tract989600/Block 2081

Tract989600/Block 2082

Tract989600/Block 2083

Tract989600/Block 2084

Tract989600/Block 2085

Tract989600/Block 2086

Tract989600/Block 2087

Tract989600/Block 2088

Tract989600/Block 2089

Tract989600/Block 2090

Tract989600/Block 2091

Tract989600/Block 2092

Tract989600/Block 2093

Tract989600/Block 2094

Tract989600/Block 2095

Tract989600/Block 2998

Tract989600/Block 2999

VTD 63 Total 1,028

VTD 98 205

Pontotoc County Total 1,481

For District Number 22 Total Population: 34,099

Ideal District 34,165

Population:

Population Deviation: -66

Percent Deviation: -0.193%

District 023

Tulsa County (Part)

VTD 100 (Part)

Tract009004/Block 1000

Tract009004/Block 1001

Tract009004/Block 1002

Tract009004/Block 1003

Tract009004/Block 1004

Tract009004/Block 1005

Tract009004/Block 1006

Tract009004/Block 1007

Tract009004/Block 1008

Tract009004/Block 1009

Tract009004/Block 1010

Tract009004/Block 1011

Tract009004/Block 1012

Tract009004/Block 1013

Tract009004/Block 1014

Tract009004/Block 1015

VTD 100 Total 2,563

VTD 103 (Part)

Tract009008/Block 1007

Tract009008/Block 1008

Tract009008/Block 1009

Tract009008/Block 1010

Tract009008/Block 1011

Tract009008/Block 1012

Tract009008/Block 1013

Tract009008/Block 1014

Tract009008/Block 1015

Tract009008/Block 1016

Tract009008/Block 1017

Tract009008/Block 1018

Tract009008/Block 1019

Tract009008/Block 1020

VTD 103 Total 509

VTD 104 4,586

VTD 152 3,185

VTD 173 133

VTD 43 (Part)

Tract007310/Block 1000

Tract007310/Block 1001

Tract007310/Block 1002

Tract007310/Block 1003

Tract007310/Block 1006

Tract007310/Block 1007

Tract007310/Block 1008

Tract007310/Block 1009

Tract007310/Block 1018

Tract007310/Block 1019

Tract007310/Block 1020

Tract007310/Block 2000

Tract007310/Block 2001

VTD 43 Total 670

VTD 44 (Part)

Tract007308/Block 2016

Tract007308/Block 2017

Tract007308/Block 2018

Tract007308/Block 2019

Tract007308/Block 2020

Tract007308/Block 2021

Tract007308/Block 2022

Tract007308/Block 2023

Tract007308/Block 2024

Tract007308/Block 2025

Tract007308/Block 2026

Tract007308/Block 2027

Tract007311/Block 1018

Tract007311/Block 1019

Tract007311/Block 1020

Tract007311/Block 1021

Tract007311/Block 1022

Tract007311/Block 1023

Tract007311/Block 1024

Tract007311/Block 1025

Tract007311/Block 1026

Tract007311/Block 1027

Tract007311/Block 1028

Tract007311/Block 1029

Tract007311/Block 1030

Tract007311/Block 1031

Tract007311/Block 1032

Tract007311/Block 1033

Tract007311/Block 1034

Tract007311/Block 1035

Tract007311/Block 1036

Tract007311/Block 2000

Tract007311/Block 2001

Tract007311/Block 2002

Tract007311/Block 2003

Tract007311/Block 2004

Tract007311/Block 2005

Tract007311/Block 2006

Tract007311/Block 2007

Tract007311/Block 2008

Tract007311/Block 2009

Tract007311/Block 2010

Tract007311/Block 2011

Tract007311/Block 2012

Tract007311/Block 2013

Tract007311/Block 2014

Tract007311/Block 2015

Tract007311/Block 2016

Tract007311/Block 2017

Tract007311/Block 2018

Tract007311/Block 2019

Tract007311/Block 2020

VTD 44 Total 2,785

VTD 45 (Part)

Tract007308/Block 1016

Tract007308/Block 1017

Tract007308/Block 1021

Tract007308/Block 1022

Tract007308/Block 1023

Tract007308/Block 1025

Tract007308/Block 1026

Tract007308/Block 1027

Tract007308/Block 1999

VTD 45 Total 153

VTD 60 2,834

VTD 82 (Part)

Tract007000/Block 1002

Tract007000/Block 1005

Tract007000/Block 1006

Tract007000/Block 1007

Tract007000/Block 1008

VTD 82 Total 188

VTD 89 (Part)

Tract007000/Block 1000

Tract007000/Block 1001

Tract007000/Block 1009

Tract007000/Block 1010

Tract008502/Block 5000

Tract008502/Block 5001

Tract008502/Block 5002

Tract008502/Block 5003

Tract008502/Block 5004

Tract008502/Block 5005

Tract008502/Block 5009

Tract008502/Block 5010

Tract008502/Block 5011

Tract008502/Block 5012

Tract008502/Block 5013

VTD 89 Total 952

VTD 92 2,153

VTD 93 1,113

VTD 94 (Part)

Tract008502/Block 1007

Tract008502/Block 1008

Tract008502/Block 2000

Tract008502/Block 2001

Tract008502/Block 2002

Tract008502/Block 2003

Tract008502/Block 2004

Tract008502/Block 2005

Tract008502/Block 2006

Tract008502/Block 2007

Tract008502/Block 2008

Tract008502/Block 2009

Tract008502/Block 2010

Tract008502/Block 2012

Tract008502/Block 2013

Tract008502/Block 4000

Tract008502/Block 4001

Tract008502/Block 4002

Tract008502/Block 4003

Tract008502/Block 4004

Tract008502/Block 4005

Tract008502/Block 4006

Tract008502/Block 4007

Tract008502/Block 4008

Tract008502/Block 4009

Tract008502/Block 4010

Tract008502/Block 4011

Tract008502/Block 4012

Tract008502/Block 4013

Tract008502/Block 4014

Tract008502/Block 4015

VTD 94 Total 1,871

VTD 95 1,986

VTD 96 (Part)

Tract006906/Block 1000

VTD 96 Total 0

VTD 97 3,968

VTD 98 2,035

VTD 99 2,299

Tulsa County Total 33,983

For District Number 23 Total Population: 33,983

Ideal District 34,165

Population:

Population Deviation: -182

Percent Deviation: -0.532%

District 024

Creek County (Part)

VTD 411 (Part)

Tract021101/Block 1032

Tract021101/Block 1051

Tract021101/Block 1052

Tract021101/Block 2057

Tract021101/Block 2059

Tract021101/Block 2060

Tract021101/Block 2061

Tract021101/Block 2062

Tract021101/Block 2063

Tract021101/Block 2067

Tract021101/Block 2092

VTD 411 Total 131

VTD 412 (Part)

Tract021101/Block 1044

Tract021101/Block 1045

Tract021101/Block 1057

Tract021101/Block 1058

Tract021101/Block 1059

Tract021101/Block 1060

Tract021101/Block 1061

Tract021101/Block 1062

Tract021101/Block 1063

Tract021101/Block 1064

Tract021101/Block 1065

Tract021101/Block 1068

Tract021101/Block 1999

VTD 412 Total 64

VTD 413 (Part)

Tract021101/Block 1033

Tract021101/Block 1034

Tract021101/Block 1035

Tract021101/Block 1036

Tract021101/Block 1046

Tract021101/Block 1047

Tract021101/Block 1048

Tract021101/Block 1049

Tract021101/Block 1050

Tract021101/Block 1053

Tract021101/Block 1054

Tract021101/Block 1055

Tract021101/Block 1056

Tract021101/Block 2064

Tract021101/Block 2065

Tract021101/Block 2066

Tract021101/Block 2093

Tract021101/Block 2094

Tract021101/Block 2095

Tract021101/Block 2096

VTD 413 Total 368

Creek County Total 563

Hughes County (Part)

VTD 10 941

VTD 11 3,117

VTD 12 786

VTD 13 2,053

VTD 16 461

VTD 18 562

VTD 19 275

VTD 20 2,340

VTD 22 825

VTD 23 226

VTD 30 398

VTD 31 525

VTD 32 663

VTD 33 (Part)

Tract985000/Block 1112

Tract985000/Block 1114

Tract985000/Block 1115

Tract985000/Block 2052

Tract985000/Block 2053

Tract985000/Block 2081

Tract985000/Block 2082

Tract985000/Block 2083

Tract985000/Block 2084

Tract985000/Block 2085

Tract985000/Block 2089

Tract985000/Block 2090

Tract985000/Block 2091

Tract985000/Block 2099

Tract985000/Block 2100

Tract985000/Block 2101

Tract985000/Block 2102

Tract985000/Block 3000

Tract985000/Block 3001

Tract985000/Block 3002

Tract985000/Block 3003

Tract985000/Block 3004

Tract985000/Block 3005

Tract985000/Block 3006

Tract985000/Block 3007

Tract985000/Block 3008

Tract985000/Block 3009

Tract985000/Block 3034

Tract985000/Block 3035

Tract985000/Block 3037

Tract985000/Block 3038

Tract985000/Block 3039

Tract985000/Block 3040

Tract985000/Block 3041

Tract985000/Block 3042

Tract985000/Block 3043

Tract985000/Block 3044

Tract985000/Block 3045

Tract985000/Block 3046

Tract985000/Block 3047

Tract985000/Block 3048

Tract985000/Block 3049

Tract985000/Block 3050

Tract985000/Block 3051

Tract985000/Block 3052

Tract985000/Block 3053

Tract985000/Block 3054

Tract985000/Block 3055

Tract985000/Block 3056

Tract985000/Block 3057

Tract985000/Block 3058

Tract985000/Block 3059

Tract985000/Block 3060

Tract985000/Block 3061

Tract985000/Block 3062

Tract985000/Block 3063

Tract985000/Block 3064

Tract985000/Block 3065

Tract985000/Block 3066

Tract985000/Block 3067

Tract985000/Block 3068

Tract985000/Block 3069

Tract985000/Block 3070

Tract985000/Block 3071

Tract985000/Block 3072

Tract985000/Block 3073

Tract985000/Block 3074

Tract985000/Block 3075

Tract985000/Block 3076

Tract985000/Block 3077

Tract985000/Block 3078

Tract985000/Block 3079

Tract985000/Block 3080

Tract985000/Block 3081

Tract985000/Block 3082

Tract985000/Block 3083

Tract985000/Block 3084

Tract985000/Block 3094

Tract985000/Block 3095

Tract985000/Block 3096

VTD 33 Total 583

VTD 34 (Part)

Tract985000/Block 1098

Tract985000/Block 1101

Tract985000/Block 3036

VTD 34 Total 14

Hughes County Total 13,769

Okfuskee County (Part)

VTD 102 (Part)

Tract980700/Block 2035

VTD 102 Total 6

VTD 103 349

VTD 105 626

VTD 206 662

VTD 207 289

VTD 208 1,069

VTD 209 1,755

VTD 210 250

VTD 311 746

VTD 312 1,362

VTD 313 390

VTD 314 1,206

Okfuskee County Total 8,710

Okmulgee County (Part)

VTD 10 (Part)

Tract000300/Block 1032

Tract000300/Block 1037

Tract000300/Block 1038

Tract000300/Block 1044

Tract000300/Block 1045

Tract000500/Block 3070

Tract000500/Block 3071

Tract000500/Block 3072

Tract000500/Block 3073

Tract000500/Block 3074

Tract000500/Block 3075

Tract000500/Block 3082

Tract000500/Block 3083

Tract000500/Block 3084

Tract000500/Block 3085

Tract000500/Block 3086

Tract000500/Block 3087

Tract000500/Block 3088

Tract000500/Block 3089

Tract000500/Block 3090

Tract000500/Block 3091

Tract000500/Block 3092

Tract000500/Block 3093

Tract000500/Block 3094

Tract000500/Block 3095

Tract000500/Block 3096

Tract000500/Block 3097

Tract000500/Block 3997

VTD 10 Total 500

VTD 20 2,261

VTD 25 575

VTD 27 (Part)

Tract000600/Block 3048

Tract000600/Block 3049

Tract000600/Block 3050

Tract000600/Block 3051

Tract000600/Block 3129

Tract000600/Block 3141

Tract000600/Block 3146

Tract000600/Block 3147

Tract000600/Block 3159

Tract000600/Block 3160

Tract000600/Block 3163

Tract000600/Block 3164

Tract000600/Block 3165

Tract000600/Block 3168

Tract000600/Block 3169

Tract000600/Block 3170

Tract000600/Block 3171

Tract000600/Block 3172

Tract000600/Block 3173

Tract000600/Block 3174

Tract000700/Block 3002

Tract000700/Block 3003

Tract000700/Block 3004

Tract000700/Block 3005

Tract000700/Block 3009

Tract000700/Block 3010

Tract000700/Block 3011

Tract000700/Block 3016

Tract000700/Block 3017

Tract000700/Block 3018

Tract000700/Block 3019

Tract000700/Block 3020

Tract000700/Block 3021

Tract000700/Block 3022

Tract000700/Block 3023

Tract000700/Block 3029

Tract000700/Block 3030

Tract000700/Block 3031

Tract000700/Block 3032

Tract000700/Block 3033

Tract000700/Block 3034

VTD 27 Total 811

VTD 28 1,866

VTD 29 1,905

VTD 31 621

VTD 32 (Part)

Tract000200/Block 1000

Tract000200/Block 1001

Tract000200/Block 1002

Tract000200/Block 1003

Tract000200/Block 1004

Tract000200/Block 1005

Tract000200/Block 1006

Tract000200/Block 1007

Tract000200/Block 1008

Tract000200/Block 1009

Tract000200/Block 1010

Tract000200/Block 1012

Tract000200/Block 1013

Tract000200/Block 1014

Tract000200/Block 1015

Tract000200/Block 1016

Tract000200/Block 1017

Tract000200/Block 1018

Tract000200/Block 1019

Tract000200/Block 1020

Tract000200/Block 1021

Tract000200/Block 1022

Tract000200/Block 1023

Tract000200/Block 1024

Tract000200/Block 1025

Tract000200/Block 1026

Tract000200/Block 1027

Tract000200/Block 1028

Tract000200/Block 1029

Tract000200/Block 1030

Tract000200/Block 1031

Tract000200/Block 1032

Tract000200/Block 1033

Tract000200/Block 1034

Tract000200/Block 1035

Tract000200/Block 1036

Tract000200/Block 1037

Tract000200/Block 1038

Tract000200/Block 1039

Tract000200/Block 1040

Tract000200/Block 1041

Tract000200/Block 1042

Tract000200/Block 1043

Tract000200/Block 1044

Tract000200/Block 1045

Tract000200/Block 1046

Tract000200/Block 1047

Tract000200/Block 1048

Tract000200/Block 1049

Tract000200/Block 1050

Tract000200/Block 1051

Tract000200/Block 1052

Tract000200/Block 1053

Tract000200/Block 1054

Tract000200/Block 1055

Tract000200/Block 1056

Tract000200/Block 2003

Tract000200/Block 2004

Tract000200/Block 2005

Tract000200/Block 2007

Tract000200/Block 2008

Tract000200/Block 2009

Tract000200/Block 2010

Tract000200/Block 2011

Tract000200/Block 2012

Tract000200/Block 2013

Tract000200/Block 2014

Tract000200/Block 2015

Tract000200/Block 2016

Tract000200/Block 2017

Tract000200/Block 2018

Tract000200/Block 3000

Tract000200/Block 3001

Tract000200/Block 3002

Tract000200/Block 3003

Tract000200/Block 3004

Tract000500/Block 2041

Tract000500/Block 2042

Tract000500/Block 2044

Tract000500/Block 2045

Tract000500/Block 2046

Tract000500/Block 2047

Tract000500/Block 2049

Tract000500/Block 2050

Tract000500/Block 2056

Tract000500/Block 2057

Tract000500/Block 2059

Tract000500/Block 2060

Tract000500/Block 2061

Tract000500/Block 2062

Tract000500/Block 2063

Tract000500/Block 2064

Tract000500/Block 2065

Tract000500/Block 2066

Tract000500/Block 2067

Tract000500/Block 2068

Tract000500/Block 2069

Tract000500/Block 2070

Tract000500/Block 2071

Tract000500/Block 2072

Tract000500/Block 2073

Tract000500/Block 2074

Tract000500/Block 2075

Tract000500/Block 2076

Tract000500/Block 2077

Tract000500/Block 2078

Tract000500/Block 2079

VTD 32 Total 1,184

VTD 33 835

VTD 38 (Part)

Tract000900/Block 9018

Tract000900/Block 9019

Tract000900/Block 9020

Tract000900/Block 9021

Tract000900/Block 9022

Tract000900/Block 9023

Tract000900/Block 9024

Tract000900/Block 9997

Tract000900/Block 9998

Tract000900/Block 9999

VTD 38 Total 6

VTD 4 (Part)

Tract000100/Block 1000

Tract000100/Block 1001

Tract000100/Block 1002

Tract000100/Block 1003

Tract000100/Block 1004

Tract000100/Block 1005

Tract000100/Block 1006

Tract000100/Block 1007

Tract000100/Block 1008

Tract000100/Block 1009

Tract000100/Block 1010

Tract000100/Block 1011

Tract000100/Block 1021

Tract000100/Block 1022

Tract000100/Block 1999

Tract000200/Block 2000

Tract000200/Block 2001

Tract000200/Block 2002

Tract000200/Block 2006

Tract000200/Block 2043

Tract000200/Block 2044

Tract000500/Block 1001

Tract000500/Block 1002

Tract000500/Block 1003

Tract000500/Block 1004

Tract000500/Block 1005

Tract000500/Block 1006

Tract000500/Block 1007

Tract000500/Block 1008

Tract000500/Block 1009

Tract000500/Block 1010

Tract000500/Block 1011

Tract000500/Block 1012

Tract000500/Block 1013

Tract000500/Block 1014

Tract000500/Block 1025

Tract000500/Block 1026

Tract000500/Block 1027

Tract000500/Block 1028

Tract000500/Block 1029

Tract000500/Block 1030

Tract000500/Block 1998

Tract000500/Block 1999

Tract000500/Block 2000

Tract000500/Block 2001

Tract000500/Block 2002

Tract000500/Block 2054

Tract000600/Block 3167

VTD 4 Total 456

Okmulgee County Total 11,020

For District Number 24 Total Population: 34,062

Ideal District 34,165

Population:

Population Deviation: -103

Percent Deviation: -0.301%

District 025

Hughes County (Part)

VTD 33 (Part)

Tract985000/Block 3033

Tract985000/Block 3085

Tract985000/Block 3091

Tract985000/Block 3092

Tract985000/Block 3093

VTD 33 Total 18

VTD 34 (Part)

Tract985000/Block 3010

Tract985000/Block 3011

Tract985000/Block 3012

Tract985000/Block 3013

Tract985000/Block 3014

Tract985000/Block 3015

Tract985000/Block 3016

Tract985000/Block 3017

Tract985000/Block 3018

Tract985000/Block 3019

Tract985000/Block 3020

Tract985000/Block 3021

Tract985000/Block 3022

Tract985000/Block 3023

Tract985000/Block 3024

Tract985000/Block 3025

Tract985000/Block 3026

Tract985000/Block 3027

Tract985000/Block 3028

Tract985000/Block 3029

Tract985000/Block 3030

Tract985000/Block 3031

Tract985000/Block 3032

Tract985000/Block 3086

Tract985000/Block 3087

Tract985000/Block 3088

Tract985000/Block 3089

Tract985000/Block 3090

VTD 34 Total 367

Hughes County Total 385

McClain County (Part)

VTD 1 675

McClain County Total 675

Pontotoc County (Part)

VTD 11 2,415

VTD 13 1,445

VTD 16 1,753

VTD 22 2,487

VTD 24 1,086

VTD 25 1,071

VTD 31 2,679

VTD 45 1,704

VTD 51 1,197

VTD 52 1,537

VTD 53 2,394

VTD 54 (Part)

Tract989600/Block 1021

Tract989600/Block 1083

Tract989600/Block 1084

Tract989600/Block 1087

Tract989600/Block 1088

Tract989600/Block 1089

Tract989600/Block 1090

Tract989600/Block 1095

Tract989600/Block 1096

Tract989600/Block 1097

Tract989600/Block 1098

Tract989600/Block 1099

Tract989600/Block 1100

Tract989600/Block 1101

Tract989600/Block 1143

Tract989600/Block 1144

Tract989600/Block 1145

Tract989600/Block 1146

Tract989600/Block 1153

Tract989600/Block 1154

Tract989600/Block 1155

Tract989600/Block 1156

Tract989600/Block 1157

Tract989600/Block 1158

Tract989600/Block 1159

Tract989600/Block 1160

Tract989600/Block 1161

Tract989600/Block 1162

Tract989600/Block 1229

VTD 54 Total 180

VTD 55 (Part)

Tract989600/Block 1022

Tract989600/Block 1023

Tract989600/Block 1024

Tract989600/Block 1028

Tract989600/Block 1030

Tract989600/Block 1031

Tract989600/Block 1032

Tract989600/Block 1033

Tract989600/Block 1034

Tract989600/Block 1035

Tract989600/Block 1036

Tract989600/Block 1037

Tract989600/Block 1038

Tract989600/Block 1057

Tract989600/Block 1058

Tract989600/Block 1059

Tract989600/Block 1060

Tract989600/Block 1061

Tract989600/Block 1062

Tract989600/Block 1063

Tract989600/Block 1065

Tract989600/Block 1067

Tract989600/Block 1068

Tract989600/Block 1069

Tract989600/Block 1070

Tract989600/Block 1071

Tract989600/Block 1072

Tract989600/Block 1073

Tract989600/Block 1074

Tract989600/Block 1075

Tract989600/Block 1076

Tract989600/Block 1080

Tract989600/Block 1081

Tract989600/Block 1082

Tract989600/Block 1085

Tract989600/Block 1086

VTD 55 Total 319

VTD 56 643

VTD 57 1,736

VTD 58 1,542

VTD   59 1,247

VTD 60 1,891

VTD 61 294

VTD 62 1,445

VTD 63 (Part)

Tract989600/Block 1077

Tract989600/Block 2003

VTD 63 Total 17

VTD 64 1,249

VTD 66 1,075

VTD 67 595

Pontotoc County Total 32,001

Pottawatomie County (Part)

VTD 42 (Part)

Tract501300/Block 3000

Tract501300/Block 3001

Tract501300/Block 3002

Tract501300/Block 3003

Tract501300/Block 3004

Tract501300/Block 3005

Tract501300/Block 3006

Tract501300/Block 3007

Tract501300/Block 3008

Tract501300/Block 3009

Tract501300/Block 3010

Tract501300/Block 3011

Tract501300/Block 3012

Tract501300/Block 3013

Tract501300/Block 3014

Tract501300/Block 3015

Tract501300/Block 3016

Tract501300/Block 3017

Tract501300/Block 3018

Tract501300/Block 3019

Tract501300/Block 3020

Tract501300/Block 3021

Tract501300/Block 3022

Tract501300/Block 3023

Tract501300/Block 3024

Tract501300/Block 3025

Tract501300/Block 3026

Tract501300/Block 3027

Tract501300/Block 3028

Tract501300/Block 3029

Tract501300/Block 3030

Tract501300/Block 3031

Tract501300/Block 3032

Tract501300/Block 3033

Tract501300/Block 3034

Tract501300/Block 3035

Tract501300/Block 3036

Tract501300/Block 3037

Tract501300/Block 3038

Tract501300/Block 3039

Tract501300/Block 3040

Tract501300/Block 3041

Tract501300/Block 3042

Tract501300/Block 3043

Tract501300/Block 3044

Tract501300/Block 3045

Tract501300/Block 3046

Tract501300/Block 3047

Tract501300/Block 3048

Tract501300/Block 3049

Tract501300/Block 3050

Tract501300/Block 3051

Tract501300/Block 3052

Tract501300/Block 3053

Tract501300/Block 3054

Tract501300/Block 3055

Tract501300/Block 3056

Tract501300/Block 3057

Tract501300/Block 3058

Tract501300/Block 3059

Tract501300/Block 3060

Tract501300/Block 3061

Tract501300/Block 3062

Tract501300/Block 3063

Tract501300/Block 3064

Tract501300/Block 3065

Tract501300/Block 3066

Tract501300/Block 3067

Tract501300/Block 3068

Tract501300/Block 3069

Tract501300/Block 3070

Tract501300/Block 3071

Tract501300/Block 3072

Tract501300/Block 3073

Tract501300/Block 3074

Tract501300/Block 3075

Tract501300/Block 3076

Tract501300/Block 3077

Tract501300/Block 3078

Tract501300/Block 3079

Tract501300/Block 3080

Tract501300/Block 3081

Tract501300/Block 3082

Tract501300/Block 3083

Tract501300/Block 3084

Tract501300/Block 3085

Tract501300/Block 3086

Tract501300/Block 3087

Tract501300/Block 3088

Tract501300/Block 3089

Tract501300/Block 3090

Tract501300/Block 3091

Tract501300/Block 3092

Tract501300/Block 3093

Tract501300/Block 3094

Tract501300/Block 3095

Tract501300/Block 3096

Tract501300/Block 3097

Tract501300/Block 3098

Tract501300/Block 3099

Tract501300/Block 3100

Tract501300/Block 3101

Tract501300/Block 3102

Tract501300/Block 3103

Tract501300/Block 3104

Tract501300/Block 3105

Tract501300/Block 3106

Tract501300/Block 3997

Tract501300/Block 3998

Tract501300/Block 3999

VTD 42 Total 776

Pottawatomie County Total 776

For District Number 25 Total Population: 33,837

Ideal District 34,165

Population:

Population Deviation: -328

Percent Deviation: -0.960%

District 026

Pottawatomie County (Part)

VTD 11 3,312

VTD 12 843

VTD 13 1,596

VTD 15 2,677

VTD 16 1,887

VTD 17 2,605

VTD 18 3,081

VTD 2 1,826

VTD 20 1,066

VTD 21 1,788

VTD 23 (Part)

Tract501001/Block 1019

Tract501001/Block 1020

Tract501001/Block 1054

Tract501001/Block 2029

Tract501001/Block 2037

Tract501001/Block 2038

Tract501001/Block 2039

Tract501001/Block 2040

VTD 23 Total 340

VTD 25 (Part)

Tract501002/Block 2013

Tract501002/Block 2014

Tract501002/Block 2016

Tract501002/Block 2017

Tract501002/Block 2023

Tract501002/Block 2024

Tract501002/Block 2025

Tract501002/Block 2056

Tract501002/Block 2057

Tract501002/Block 2063

Tract501002/Block 2072

Tract501002/Block 2073

Tract501002/Block 2080

Tract501002/Block 3009

Tract501002/Block 3010

Tract501002/Block 3011

VTD 25 Total 196

VTD 26 (Part)

Tract501002/Block 3027

Tract501002/Block 5009

Tract501002/Block 5010

Tract501002/Block 5011

Tract501002/Block 5014

VTD 26 Total 293

VTD 3 2,129

VTD 6 3,460

VTD 7 2,928

VTD 9 4,004

Pottawatomie County Total 34,031

For District Number 26 Total Population: 34,031

Ideal District 34,165

Population:

Population Deviation: -134

Percent Deviation: -0.392%

District 027

Cleveland County (Part)

VTD 31 (Part)

Tract202404/Block 1000

Tract202404/Block 1001

Tract202404/Block 1002

Tract202404/Block 1003

Tract202404/Block 1004

Tract202404/Block 1005

Tract202404/Block 1006

Tract202404/Block 1007

Tract202404/Block 1008

Tract202404/Block 1018

Tract202404/Block 1019

Tract202404/Block 1022

Tract202404/Block 1023

Tract202404/Block 1024

Tract202404/Block 1025

Tract202404/Block 1026

Tract202404/Block 1027

Tract202404/Block 1028

Tract202404/Block 1029

Tract202404/Block 1030

Tract202404/Block 1031

Tract202404/Block 1032

Tract202404/Block 1033

Tract202404/Block 1034

Tract202404/Block 1035

Tract202404/Block 1036

Tract202404/Block 1037

Tract202404/Block 1038

Tract202404/Block 1039

Tract202404/Block 2000

Tract202404/Block 2001

Tract202404/Block 2002

Tract202404/Block 2003

Tract202404/Block 2004

Tract202404/Block 2005

Tract202404/Block 2006

Tract202404/Block 2007

Tract202404/Block 2008

Tract202404/Block 2009

Tract202404/Block 2010

Tract202404/Block 2011

Tract202404/Block 2012

Tract202404/Block 2013

Tract202404/Block 2019

Tract202404/Block 2028

Tract202404/Block 2029

Tract202404/Block 2034

Tract202405/Block 1059

Tract202405/Block 1060

Tract202405/Block 1061

Tract202405/Block 2004

Tract202405/Block 2005

Tract202405/Block 2006

Tract202405/Block 2009

VTD 31 Total 1,979

VTD 33 (Part)

Tract202405/Block 1048

Tract202405/Block 1049

Tract202405/Block 1057

Tract202405/Block 1058

Tract202405/Block 2000

Tract202405/Block 2001

Tract202405/Block 2002

Tract202405/Block 2003

Tract202405/Block 2014

Tract202405/Block 2024

Tract202405/Block 2025

Tract202405/Block 2026

Tract202405/Block 2027

Tract202405/Block 2028

Tract202405/Block 2029

Tract202405/Block 2030

Tract202405/Block 2031

Tract202405/Block 2032

Tract202405/Block 2033

Tract202405/Block 2034

Tract202405/Block 2035

Tract202405/Block 2036

Tract202405/Block 2037

Tract202405/Block 2038

Tract202405/Block 2039

Tract202405/Block 2079

VTD 33 Total 544

VTD 38 (Part)

Tract202402/Block 3013

Tract202402/Block 3014

Tract202402/Block 3016

Tract202402/Block 3017

Tract202402/Block 3018

Tract202402/Block 3019

Tract202402/Block 3020

Tract202402/Block 3021

Tract202402/Block 3022

Tract202402/Block 3023

Tract202402/Block 3024

Tract202402/Block 3025

Tract202402/Block 3026

Tract202402/Block 3027

Tract202402/Block 3028

Tract202402/Block 3029

Tract202402/Block 3030

Tract202402/Block 3031

Tract202402/Block 3032

Tract202402/Block 4035

Tract202402/Block 4036

Tract202402/Block 4037

Tract202402/Block 4038

Tract202402/Block 4043

Tract202402/Block 4049

Tract202402/Block 4050

Tract202402/Block 4051

Tract202402/Block 4052

Tract202402/Block 4053

Tract202405/Block 1000

Tract202405/Block 1001

Tract202405/Block 1002

Tract202405/Block 1003

Tract202405/Block 1004

Tract202405/Block 1005

Tract202405/Block 1006

Tract202405/Block 1007

Tract202405/Block 1008

Tract202405/Block 1009

Tract202405/Block 1010

Tract202405/Block 1011

Tract202405/Block 1012

Tract202405/Block 1019

Tract202405/Block 1020

Tract202405/Block 1021

Tract202405/Block 1022

Tract202405/Block 1023

Tract202405/Block 1024

Tract202405/Block 1025

Tract202405/Block 1026

Tract202405/Block 1027

Tract202405/Block 1028

Tract202405/Block 1029

Tract202405/Block 1030

Tract202405/Block 1034

Tract202405/Block 1035

Tract202405/Block 1036

Tract202405/Block 1037

Tract202405/Block 1038

Tract202405/Block 1039

Tract202405/Block 1040

Tract202405/Block 1041

Tract202405/Block 1042

Tract202405/Block 1043

Tract202405/Block 1044

Tract202405/Block 1045

Tract202405/Block 1046

Tract202405/Block 1047

Tract202405/Block 1050

Tract202405/Block 1051

Tract202405/Block 1052

Tract202405/Block 1053

Tract202405/Block 1054

Tract202405/Block 1055

Tract202405/Block 1056

VTD 38 Total 2,803

VTD 45 (Part)

Tract202405/Block 1013

Tract202405/Block 1014

Tract202405/Block 1015

Tract202405/Block 1016

Tract202405/Block 1017

Tract202405/Block 1018

Tract202405/Block 1031

Tract202405/Block 1032

Tract202405/Block 1033

VTD 45 Total 423

VTD 49 (Part)

Tract202402/Block 2005

Tract202402/Block 2006

Tract202402/Block 2007

Tract202402/Block 2008

Tract202402/Block 2009

Tract202402/Block 2010

Tract202402/Block 2011

Tract202402/Block 2012

Tract202402/Block 2013

Tract202402/Block 2014

Tract202402/Block 2015

Tract202402/Block 2016

Tract202402/Block 3000

Tract202402/Block 3001

Tract202402/Block 3002

Tract202402/Block 3003

Tract202402/Block 3004

Tract202402/Block 3005

Tract202402/Block 3006

Tract202402/Block 3007

Tract202402/Block 3008

Tract202402/Block 3009

Tract202402/Block 3010

Tract202402/Block 3011

Tract202402/Block 3012

Tract202402/Block 3015

Tract202402/Block 4044

Tract202402/Block 4045

Tract202402/Block 4046

Tract202402/Block 4047

Tract202402/Block 4048

VTD 49 Total 1,274

Cleveland County Total 7,023

Pottawatomie County (Part)

VTD 23 (Part)

Tract501001/Block 2023

Tract501001/Block 2028

Tract501001/Block 2033

Tract501001/Block 2034

Tract501001/Block 2035

Tract501001/Block 2036

Tract501001/Block 5000

Tract501001/Block 5001

Tract501001/Block 5002

Tract501001/Block 5003

Tract501001/Block 5004

Tract501001/Block 5005

Tract501001/Block 5006

Tract501001/Block 5007

Tract501001/Block 5008

Tract501001/Block 5009

Tract501001/Block 5010

Tract501001/Block 5011

Tract501001/Block 5012

Tract501001/Block 5013

Tract501001/Block 5014

Tract501001/Block 5033

Tract501001/Block 5034

Tract501001/Block 5035

Tract501001/Block 5036

Tract501001/Block 5037

Tract501001/Block 5038

VTD 23 Total 324

VTD 25 (Part)

Tract501002/Block 1000

Tract501002/Block 1001

Tract501002/Block 1002

Tract501002/Block 1003

Tract501002/Block 1004

Tract501002/Block 1005

Tract501002/Block 1006

Tract501002/Block 1007

Tract501002/Block 1008

Tract501002/Block 1009

Tract501002/Block 1010

Tract501002/Block 1011

Tract501002/Block 1012

Tract501002/Block 1013

Tract501002/Block 1014

Tract501002/Block 1015

Tract501002/Block 1016

Tract501002/Block 1017

Tract501002/Block 1018

Tract501002/Block 1019

Tract501002/Block 1020

Tract501002/Block 1021

Tract501002/Block 1022

Tract501002/Block 1023

Tract501002/Block 1024

Tract501002/Block 1025

Tract501002/Block 1026

Tract501002/Block 1027

Tract501002/Block 1028

Tract501002/Block 1029

Tract501002/Block 1030

Tract501002/Block 1031

Tract501002/Block 1032

Tract501002/Block 1033

Tract501002/Block 1034

Tract501002/Block 1035

Tract501002/Block 1036

Tract501002/Block 1037

Tract501002/Block 1038

Tract501002/Block 1039

Tract501002/Block 1040

Tract501002/Block 1041

Tract501002/Block 1042

Tract501002/Block 1043

Tract501002/Block 1044

Tract501002/Block 1045

Tract501002/Block 1046

Tract501002/Block 1047

Tract501002/Block 1048

Tract501002/Block 1049

Tract501002/Block 1050

Tract501002/Block 1051

Tract501002/Block 1052

Tract501002/Block 1053

Tract501002/Block 1054

Tract501002/Block 1055

Tract501002/Block 1056

Tract501002/Block 1057

Tract501002/Block 1058

Tract501002/Block 1059

Tract501002/Block 1060

Tract501002/Block 1061

Tract501002/Block 1062

Tract501002/Block 1063

Tract501002/Block 1064

Tract501002/Block 1065

Tract501002/Block 1066

Tract501002/Block 1067

Tract501002/Block 1068

Tract501002/Block 1069

Tract501002/Block 1070

Tract501002/Block 1071

Tract501002/Block 1072

Tract501002/Block 1073

Tract501002/Block 1074

Tract501002/Block 1075

Tract501002/Block 1076

Tract501002/Block 1077

Tract501002/Block 1078

Tract501002/Block 1079

Tract501002/Block 1080

Tract501002/Block 1081

Tract501002/Block 1082

Tract501002/Block 1083

Tract501002/Block 1084

Tract501002/Block 1085

Tract501002/Block 1086

Tract501002/Block 1087

Tract501002/Block 1088

Tract501002/Block 1089

Tract501002/Block 1090

Tract501002/Block 1091

Tract501002/Block 1092

Tract501002/Block 1093

Tract501002/Block 1994

Tract501002/Block 1995

Tract501002/Block 1996

Tract501002/Block 1997

Tract501002/Block 1998

Tract501002/Block 1999

Tract501002/Block 2018

Tract501002/Block 2019

Tract501002/Block 2020

Tract501002/Block 2021

Tract501002/Block 2022

Tract501002/Block 2058

Tract501002/Block 2059

Tract501002/Block 2060

Tract501002/Block 2061

Tract501002/Block 2062

Tract501002/Block 2065

Tract501002/Block 2066

Tract501002/Block 2067

Tract501002/Block 2068

Tract501002/Block 2069

Tract501002/Block 2070

Tract501002/Block 2071

Tract501002/Block 3012

Tract501002/Block 3013

Tract501002/Block 3014

Tract501002/Block 3015

Tract501002/Block 3016

Tract501002/Block 3017

Tract501002/Block 3018

Tract501002/Block 3019

Tract501002/Block 3020

Tract501002/Block 3021

Tract501002/Block 3022

Tract501002/Block 3023

Tract501002/Block 3024

Tract501002/Block 3025

Tract501002/Block 3042

Tract501002/Block 3043

Tract501002/Block 3044

Tract501002/Block 3045

VTD 25 Total 1,975

VTD 26 (Part)

Tract501002/Block 3026

Tract501002/Block 3046

Tract501002/Block 3047

Tract501002/Block 4000

Tract501002/Block 4001

Tract501002/Block 4002

Tract501002/Block 4003

Tract501002/Block 4004

Tract501002/Block 4005

Tract501002/Block 4006

Tract501002/Block 4007

Tract501002/Block 4008

Tract501002/Block 4009

Tract501002/Block 4010

Tract501002/Block 4011

Tract501002/Block 4012

Tract501002/Block 4013

Tract501002/Block 4014

Tract501002/Block 4015

Tract501002/Block 4016

Tract501002/Block 4017

Tract501002/Block 4018

Tract501002/Block 4019

Tract501002/Block 4020

Tract501002/Block 4021

Tract501002/Block 4022

Tract501002/Block 4023

Tract501002/Block 4024

Tract501002/Block 4025

Tract501002/Block 4026

Tract501002/Block 4030

Tract501002/Block 4031

Tract501002/Block 4032

Tract501002/Block 4033

Tract501002/Block 4036

Tract501002/Block 4037

Tract501002/Block 4038

Tract501002/Block 4039

Tract501002/Block 4040

Tract501002/Block 4041

Tract501002/Block 4042

Tract501002/Block 4043

Tract501002/Block 4044

Tract501002/Block 4045

Tract501002/Block 4046

Tract501002/Block 4047

Tract501002/Block 4048

Tract501002/Block 4069

Tract501002/Block 4070

Tract501002/Block 4071

Tract501002/Block 4072

Tract501002/Block 4999

Tract501002/Block 5012

Tract501002/Block 5013

Tract501002/Block 5015

Tract501002/Block 5016

Tract501002/Block 5017

Tract501002/Block 5018

Tract501002/Block 5019

Tract501002/Block 5020

Tract501002/Block 5021

Tract501002/Block 5022

Tract501002/Block 5023

Tract501002/Block 5024

Tract501002/Block 5025

Tract501002/Block 5026

Tract501002/Block 5027

Tract501002/Block 5029

Tract501002/Block 5030

Tract501002/Block 5031

Tract501002/Block 5032

Tract501002/Block 5033

Tract501002/Block 5034

Tract501002/Block 5035

Tract501002/Block 5041

Tract501002/Block 5042

Tract501101/Block 1042

Tract501101/Block 1043

Tract501102/Block 2011

Tract501102/Block 2012

Tract501102/Block 2018

Tract501102/Block 2019

Tract501102/Block 2020

Tract501102/Block 2021

Tract501102/Block 2022

Tract501102/Block 2023

Tract501102/Block 2037

Tract501102/Block 2038

Tract501102/Block 2043

Tract501102/Block 2053

Tract501102/Block 2054

VTD 26 Total 4,191

VTD 27 1,977

VTD 28 2,622

VTD 29 2,104

VTD 30 2,738

VTD 31 (Part)

Tract501001/Block 2011

Tract501001/Block 2012

Tract501001/Block 2013

Tract501001/Block 2014

Tract501001/Block 2024

Tract501001/Block 2025

Tract501001/Block 2026

Tract501001/Block 2027

Tract501001/Block 3000

Tract501001/Block 3001

Tract501001/Block 3002

Tract501001/Block 3003

Tract501001/Block 3004

Tract501001/Block 3005

Tract501001/Block 3006

Tract501001/Block 3007

Tract501001/Block 3008

Tract501001/Block 3009

Tract501001/Block 3010

Tract501001/Block 3011

Tract501001/Block 3012

Tract501001/Block 3013

Tract501001/Block 3014

Tract501001/Block 3015

Tract501001/Block 3016

Tract501001/Block 3017

Tract501001/Block 3018

Tract501001/Block 3019

Tract501001/Block 4000

Tract501001/Block 4001

Tract501001/Block 4002

Tract501001/Block 4003

Tract501001/Block 4004

Tract501001/Block 4005

Tract501001/Block 4006

Tract501001/Block 4007

Tract501001/Block 4008

Tract501001/Block 4009

Tract501001/Block 4010

Tract501001/Block 4011

Tract501001/Block 4012

Tract501001/Block 4013

Tract501001/Block 4014

Tract501001/Block 4015

Tract501001/Block 4016

Tract501001/Block 4017

Tract501001/Block 4018

Tract501001/Block 4019

Tract501001/Block 4020

Tract501001/Block 4021

Tract501001/Block 4022

Tract501001/Block 4023

Tract501001/Block 4024

Tract501001/Block 4025

Tract501001/Block 4026

Tract501001/Block 4027

Tract501001/Block 4028

Tract501001/Block 4029

Tract501001/Block 4030

Tract501001/Block 4031

Tract501001/Block 4032

Tract501001/Block 4033

Tract501001/Block 4034

Tract501001/Block 4035

Tract501001/Block 4036

Tract501001/Block 4037

Tract501001/Block 4038

Tract501001/Block 4039

Tract501001/Block 4040

Tract501001/Block 4041

Tract501001/Block 4042

Tract501001/Block 4043

Tract501001/Block 4044

Tract501001/Block 4045

Tract501001/Block 4046

Tract501001/Block 4047

Tract501001/Block 4048

Tract501001/Block 4049

Tract501001/Block 4050

Tract501001/Block 4051

Tract501001/Block 4052

Tract501001/Block 4053

Tract501001/Block 4054

Tract501001/Block 4055

Tract501001/Block 4056

Tract501001/Block 4057

Tract501001/Block 5015

Tract501001/Block 5016

Tract501001/Block 5017

Tract501001/Block 5018

Tract501001/Block 5019

Tract501001/Block 5020

Tract501001/Block 5021

Tract501001/Block 5022

Tract501001/Block 5023

Tract501001/Block 5024

Tract501001/Block 5025

Tract501001/Block 5026

Tract501001/Block 5027

Tract501001/Block 5028

Tract501001/Block 5029

Tract501001/Block 5030

Tract501001/Block 5031

Tract501001/Block 5032

Tract501001/Block 5039

Tract501001/Block 5040

Tract501001/Block 5041

Tract501001/Block 5042

Tract501001/Block 5043

Tract501001/Block 5044

Tract501001/Block 5045

Tract501001/Block 5046

Tract501001/Block 5047

Tract501001/Block 5048

Tract501001/Block 5049

Tract501001/Block 5050

Tract501001/Block 5051

Tract501001/Block 5052

Tract501001/Block 5053

Tract501001/Block 5054

Tract501001/Block 5055

Tract501001/Block 5056

Tract501001/Block 5057

Tract501001/Block 5058

Tract501001/Block 5059

Tract501001/Block 5060

Tract501001/Block 5061

Tract501001/Block 5062

Tract501001/Block 5063

Tract501001/Block 5064

Tract501001/Block 5065

VTD 31 Total 4,698

VTD 33 1,268

VTD 36 946

VTD 37 838

VTD 38 898

VTD 40 1,037

VTD 41 1,293

VTD 42 (Part)

Tract501300/Block 1059

Tract501300/Block 1092

Tract501300/Block 1093

Tract501300/Block 1094

Tract501300/Block 1112

Tract501300/Block 1113

Tract501300/Block 1114

Tract501300/Block 1115

Tract501300/Block 1116

Tract501300/Block 1129

Tract501300/Block 1130

Tract501300/Block 1131

Tract501300/Block 1132

Tract501300/Block 1133

Tract501300/Block 1134

Tract501300/Block 1135

Tract501300/Block 1136

Tract501300/Block 1995

VTD 42 Total 258

Pottawatomie County Total 27,167

For District Number 27 Total Population: 34,190

Ideal District 34,165

Population:

Population Deviation: 25

Percent Deviation: 0.073%

District 028

Lincoln County (Part)

VTD 15 2,506

Lincoln County Total 2,506

Okfuskee County (Part)

VTD 101 1,538

VTD 102 (Part)

Tract980700/Block 2000

Tract980700/Block 2001

Tract980700/Block 2002

Tract980700/Block 2003

Tract980700/Block 2004

Tract980700/Block 2005

Tract980700/Block 2006

Tract980700/Block 2007

Tract980700/Block 2008

Tract980700/Block 2009

Tract980700/Block 2010

Tract980700/Block 2011

Tract980700/Block 2012

Tract980700/Block 2013

Tract980700/Block 2014

Tract980700/Block 2015

Tract980700/Block 2016

Tract980700/Block 2017

Tract980700/Block 2018

Tract980700/Block 2019

Tract980700/Block 2020

Tract980700/Block 2021

Tract980700/Block 2022

Tract980700/Block 2023

Tract980700/Block 2024

Tract980700/Block 2025

Tract980700/Block 2026

Tract980700/Block 2027

Tract980700/Block 2028

Tract980700/Block 2029

Tract980700/Block 2030

Tract980700/Block 2031

Tract980700/Block 2032

Tract980700/Block 2033

Tract980700/Block 2034

Tract980700/Block 2036

Tract980700/Block 2037

Tract980700/Block 2038

Tract980700/Block 2039

Tract980700/Block 2040

Tract980700/Block 2041

Tract980700/Block 2042

Tract980700/Block 2043

Tract980700/Block 2044

Tract980700/Block 2045

Tract980700/Block 2046

Tract980700/Block 2047

Tract980700/Block 2048

Tract980700/Block 2049

Tract980700/Block 2050

Tract980700/Block 2051

Tract980700/Block 2052

Tract980700/Block 2054

Tract980700/Block 2055

Tract980700/Block 2056

Tract980700/Block 2057

Tract980700/Block 2058

Tract980700/Block 2059

Tract980700/Block 2060

Tract980700/Block 2061

Tract980700/Block 2062

Tract980700/Block 2063

Tract980700/Block 2064

Tract980700/Block 2065

Tract980700/Block 2066

Tract980700/Block 2067

Tract980700/Block 2068

Tract980700/Block 2069

Tract980700/Block 2070

Tract980700/Block 2071

Tract980700/Block 2072

Tract980700/Block 2073

Tract980700/Block 2074

Tract980700/Block 2075

Tract980700/Block 2076

Tract980700/Block 2077

Tract980700/Block 2078

Tract980700/Block 2079

Tract980700/Block 2080

Tract980700/Block 3000

Tract980700/Block 3001

Tract980700/Block 3002

Tract980700/Block 3003

Tract980700/Block 3004

Tract980700/Block 3005

Tract980700/Block 3006

Tract980700/Block 3007

Tract980700/Block 3009

Tract980700/Block 3010

Tract980700/Block 3011

Tract980700/Block 3012

Tract980700/Block 3013

Tract980700/Block 3014

Tract980700/Block 3015

Tract980700/Block 3016

Tract980700/Block 3017

Tract980700/Block 3018

Tract980700/Block 3019

Tract980700/Block 3020

Tract980700/Block 3021

Tract980700/Block 3022

Tract980700/Block 3023

Tract980700/Block 3024

Tract980700/Block 4032

Tract980700/Block 4033

VTD 102 Total 1,566

Okfuskee County Total 3,104

Pottawatomie County (Part)

VTD 23 (Part)

Tract501001/Block 1003

Tract501001/Block 1004

Tract501001/Block 1005

Tract501001/Block 1006

Tract501001/Block 1007

Tract501001/Block 1008

Tract501001/Block 1013

Tract501001/Block 1017

Tract501001/Block 1018

Tract501001/Block 2000

Tract501001/Block 2001

Tract501001/Block 2002

Tract501001/Block 2003

Tract501001/Block 2004

Tract501001/Block 2005

Tract501001/Block 2018

Tract501001/Block 2020

Tract501001/Block 2021

Tract501001/Block 2022

Tract501001/Block 2030

Tract501001/Block 2031

Tract501001/Block 2032

VTD 23 Total 685

VTD 24 1,589

VTD 31 (Part)

Tract501001/Block 2006

Tract501001/Block 2007

Tract501001/Block 2008

Tract501001/Block 2009

Tract501001/Block 2010

Tract501001/Block 2015

Tract501001/Block 2016

Tract501001/Block 2017

Tract501001/Block 2019

VTD 31 Total 312

VTD 32 961

Pottawatomie County Total 3,547

Seminole County 24,894

For District Number 28 Total Population: 34,051

Ideal District 34,165

Population:

Population Deviation: -114

Percent Deviation: -0.333%

District 029

Creek County (Part)

VTD 123 (Part)

Tract021202/Block 1013

Tract021202/Block 1022

Tract021202/Block 1023

VTD 123 Total 2

VTD 211 821

VTD 221 1,694

VTD 231 1,086

VTD 241 807

VTD 401 (Part)

Tract021201/Block 1005

Tract021201/Block 1006

Tract021201/Block 1007

Tract021201/Block 1008

Tract021201/Block 1009

Tract021201/Block 1010

Tract021201/Block 1017

Tract021201/Block 1019

Tract021201/Block 1020

Tract021201/Block 1021

Tract021201/Block 1022

Tract021201/Block 1023

Tract021201/Block 1024

Tract021201/Block 1025

Tract021201/Block 1026

Tract021201/Block 1027

Tract021201/Block 1028

Tract021201/Block 1035

Tract021201/Block 1036

Tract021202/Block 1014

Tract021202/Block 1015

Tract021202/Block 1016

Tract021202/Block 1017

Tract021202/Block 1018

Tract021202/Block 1019

Tract021202/Block 1020

Tract021202/Block 1021

Tract021202/Block 1024

Tract021202/Block 2012

Tract021202/Block 2013

Tract021202/Block 2014

Tract021202/Block 2015

Tract021202/Block 2016

Tract021202/Block 2017

Tract021202/Block 2018

Tract021202/Block 2019

Tract021202/Block 2020

Tract021202/Block 2021

Tract021202/Block 2022

Tract021202/Block 2023

Tract021202/Block 2024

VTD 401 Total 1,531

VTD 402 (Part)

Tract020706/Block 1074

Tract020706/Block 1093

Tract020706/Block 1094

Tract020706/Block 1095

Tract020706/Block 1096

Tract020706/Block 1097

Tract020706/Block 1098

Tract020706/Block 1099

Tract020706/Block 1100

Tract020706/Block 1101

Tract020706/Block 1102

Tract020706/Block 1103

Tract020706/Block 1104

Tract020706/Block 1114

Tract020706/Block 1115

Tract020706/Block 1116

Tract020706/Block 1117

Tract020706/Block 1118

Tract020706/Block 1119

Tract020706/Block 1120

Tract020706/Block 1121

Tract020706/Block 1122

Tract020706/Block 1123

Tract020706/Block 1124

Tract020706/Block 1125

Tract020706/Block 1126

Tract020706/Block 1127

Tract020706/Block 1128

Tract020706/Block 1129

Tract020706/Block 1130

Tract020706/Block 1131

Tract020706/Block 1132

Tract020706/Block 1133

Tract020706/Block 1135

Tract020706/Block 1136

Tract020706/Block 1137

Tract020706/Block 1138

Tract020706/Block 2093

Tract020706/Block 2096

Tract020706/Block 2097

Tract020706/Block 2098

Tract020706/Block 2099

Tract020706/Block 2100

Tract020706/Block 2101

Tract020706/Block 2102

Tract020706/Block 2103

Tract020706/Block 2104

Tract020706/Block 2105

Tract020706/Block 2106

Tract020706/Block 2107

Tract020706/Block 2108

Tract020706/Block 2109

Tract020706/Block 2110

Tract020706/Block 2111

Tract020706/Block 2112

Tract020706/Block 2113

Tract020706/Block 2114

Tract020706/Block 2115

Tract020706/Block 2116

Tract020706/Block 2117

Tract020706/Block 2118

Tract020706/Block 2119

Tract020706/Block 2120

Tract020706/Block 2121

Tract020706/Block 2122

Tract020706/Block 2123

Tract020706/Block 2124

Tract020706/Block 2125

Tract020706/Block 2126

Tract020706/Block 2127

Tract020707/Block 1017

Tract020707/Block 1019

Tract020707/Block 1020

Tract020707/Block 1021

Tract020707/Block 1022

Tract020707/Block 1023

Tract020707/Block 1024

Tract020707/Block 1032

Tract020707/Block 1046

Tract020707/Block 1047

Tract020707/Block 1048

Tract020707/Block 1049

VTD 402 Total 1,024

VTD 403 (Part)

Tract020601/Block 1081

Tract020601/Block 1082

Tract020601/Block 1085

Tract020601/Block 1087

Tract020601/Block 2030

Tract020601/Block 2033

Tract020601/Block 2035

Tract020601/Block 2036

Tract021500/Block 3007

Tract021500/Block 3008

Tract021500/Block 3009

Tract021500/Block 3010

VTD 403 Total 1,253

VTD 404 3,999

VTD 405 2,531

VTD 406 1,747

VTD 407 (Part)

Tract020702/Block 2000

Tract020702/Block 2001

Tract020702/Block 2006

Tract020800/Block 2001

Tract020800/Block 2002

Tract020800/Block 2003

Tract020800/Block 2004

Tract020800/Block 2006

Tract020800/Block 2007

Tract020800/Block 2010

Tract020800/Block 2015

Tract020800/Block 2016

Tract020800/Block 2018

VTD 407 Total 315

VTD 409 (Part)

Tract020702/Block 1035

Tract020702/Block 1036

Tract020702/Block 1037

Tract020702/Block 1038

Tract020702/Block 1039

Tract020702/Block 1040

Tract020702/Block 1041

Tract020702/Block 1042

Tract020702/Block 1043

Tract020702/Block 1044

Tract020702/Block 1045

Tract020702/Block 1046

Tract020702/Block 1049

Tract020702/Block 1053

Tract020702/Block 1054

Tract020702/Block 1105

Tract020702/Block 1106

Tract020702/Block 1110

Tract020702/Block 1111

Tract020702/Block 1112

Tract020702/Block 1113

Tract020702/Block 1114

Tract020702/Block 1115

Tract020702/Block 1116

Tract020702/Block 1117

Tract020702/Block 1118

Tract020702/Block 1119

Tract020702/Block 1120

Tract020702/Block 1121

Tract020702/Block 1122

Tract020702/Block 1123

Tract020702/Block 1124

Tract020702/Block 1125

Tract020702/Block 2005

Tract020702/Block 2007

Tract020702/Block 2008

Tract020702/Block 2009

Tract020702/Block 2010

Tract020702/Block 2049

Tract020702/Block 2050

Tract020702/Block 2051

Tract020702/Block 2052

Tract020702/Block 2053

Tract020702/Block 2054

Tract020702/Block 2055

Tract020702/Block 2120

Tract020702/Block 2121

Tract020702/Block 2122

Tract020702/Block 2123

Tract020702/Block 2124

Tract020702/Block 2125

Tract020702/Block 2126

Tract020900/Block 3007

Tract020900/Block 3008

Tract020900/Block 3009

Tract020900/Block 3010

Tract020900/Block 3011

Tract020900/Block 3012

Tract020900/Block 3013

Tract020900/Block 3014

Tract020900/Block 3015

Tract020900/Block 3016

Tract020900/Block 3017

Tract020900/Block 3018

Tract020900/Block 3019

Tract020900/Block 3020

Tract020900/Block 3021

Tract020900/Block 3031

Tract020900/Block 3032

Tract020900/Block 3033

Tract020900/Block 3034

Tract020900/Block 3035

Tract020900/Block 3036

Tract020900/Block 3037

Tract020900/Block 3038

Tract020900/Block 3039

VTD 409 Total 1,478

VTD 410 1,280

VTD 411 (Part)

Tract021101/Block 1016

Tract021101/Block 1017

Tract021101/Block 1018

Tract021101/Block 1019

Tract021101/Block 1020

Tract021101/Block 1021

Tract021101/Block 1022

Tract021101/Block 1023

Tract021101/Block 2000

Tract021101/Block 2001

Tract021101/Block 2002

Tract021101/Block 2003

Tract021101/Block 2004

Tract021101/Block 2005

Tract021101/Block 2006

Tract021101/Block 2007

Tract021101/Block 2048

Tract021101/Block 2049

Tract021101/Block 2050

Tract021101/Block 2051

Tract021101/Block 2052

Tract021101/Block 2053

Tract021101/Block 2054

Tract021101/Block 2055

Tract021101/Block 2056

Tract021101/Block 3000

Tract021101/Block 3001

Tract021101/Block 3003

Tract021101/Block 3004

Tract021101/Block 3005

Tract021101/Block 3006

Tract021101/Block 3007

Tract021101/Block 3008

Tract021101/Block 3009

Tract021101/Block 3012

Tract021101/Block 3013

Tract021101/Block 3014

Tract021101/Block 3015

Tract021101/Block 3016

Tract021101/Block 3017

Tract021101/Block 3018

Tract021101/Block 3019

Tract021101/Block 3020

Tract021101/Block 3021

Tract021101/Block 3022

Tract021101/Block 3023

Tract021101/Block 3024

Tract021101/Block 3025

Tract021101/Block 3026

Tract021101/Block 3027

Tract021101/Block 3028

Tract021101/Block 3029

Tract021101/Block 3030

Tract021101/Block 3031

Tract021101/Block 3032

Tract021101/Block 3033

Tract021101/Block 3034

Tract021101/Block 3035

Tract021101/Block 3036

Tract021101/Block 3037

Tract021101/Block 3038

Tract021101/Block 3039

Tract021101/Block 3040

Tract021101/Block 3044

Tract021101/Block 3045

Tract021101/Block 3046

Tract021101/Block 3047

Tract021101/Block 3048

Tract021101/Block 3049

Tract021101/Block 3050

Tract021101/Block 3051

Tract021101/Block 3052

Tract021101/Block 3053

VTD 411 Total 1,200

VTD 412 (Part)

Tract021000/Block 4017

Tract021000/Block 4018

Tract021101/Block 1000

Tract021101/Block 1001

Tract021101/Block 1002

Tract021101/Block 1003

Tract021101/Block 1004

Tract021101/Block 1005

Tract021101/Block 1009

Tract021101/Block 1039

Tract021101/Block 1040

Tract021101/Block 1041

Tract021101/Block 1042

Tract021101/Block 1043

Tract021101/Block 1066

Tract021101/Block 1067

Tract021102/Block 2023

Tract021102/Block 2024

Tract021102/Block 2025

Tract021102/Block 2026

Tract021102/Block 2027

Tract021102/Block 2028

Tract021102/Block 2029

Tract021102/Block 2030

Tract021102/Block 2031

Tract021102/Block 2032

Tract021102/Block 2033

Tract021102/Block 2034

Tract021102/Block 2035

Tract021102/Block 2036

Tract021102/Block 2037

Tract021102/Block 2038

Tract021102/Block 2039

Tract021102/Block 2040

Tract021102/Block 2041

Tract021102/Block 2042

Tract021102/Block 2043

Tract021102/Block 2044

Tract021102/Block 2045

Tract021102/Block 2046

Tract021102/Block 2047

Tract021102/Block 2048

Tract021102/Block 2049

Tract021102/Block 2050

Tract021102/Block 2051

Tract021102/Block 2052

Tract021102/Block 2053

Tract021102/Block 2054

Tract021102/Block 2055

Tract021102/Block 2056

Tract021102/Block 2057

Tract021102/Block 2058

Tract021102/Block 2059

Tract021102/Block 2060

Tract021102/Block 2061

Tract021102/Block 2062

Tract021102/Block 2063

Tract021102/Block 2064

Tract021102/Block 2065

Tract021102/Block 2066

Tract021102/Block 2067

Tract021102/Block 2068

Tract021102/Block 2069

Tract021102/Block 2070

Tract021102/Block 2072

Tract021102/Block 2073

Tract021102/Block 2074

Tract021102/Block 2075

Tract021102/Block 2076

Tract021102/Block 2077

Tract021102/Block 2078

Tract021102/Block 2079

Tract021102/Block 2080

Tract021102/Block 2081

Tract021102/Block 2082

Tract021102/Block 2083

Tract021102/Block 2084

Tract021102/Block 2085

Tract021102/Block 2086

Tract021102/Block 2087

Tract021102/Block 2088

Tract021102/Block 2997

Tract021102/Block 2998

Tract021102/Block 2999

VTD 412 Total 780

VTD 413 (Part)

Tract020900/Block 2061

Tract020900/Block 2062

Tract020900/Block 2063

Tract020900/Block 2064

Tract020900/Block 2071

Tract020900/Block 2072

Tract020900/Block 2073

Tract020900/Block 2074

Tract020900/Block 2075

Tract020900/Block 2076

Tract020900/Block 2077

Tract020900/Block 3025

Tract021000/Block 2038

Tract021000/Block 2040

Tract021000/Block 2048

Tract021000/Block 2049

Tract021000/Block 2050

Tract021000/Block 3000

Tract021000/Block 3001

Tract021000/Block 3002

Tract021000/Block 3019

Tract021000/Block 4004

Tract021000/Block 4005

Tract021000/Block 4006

Tract021000/Block 4007

Tract021000/Block 4008

Tract021000/Block 4009

Tract021000/Block 4010

Tract021000/Block 4011

Tract021000/Block 4012

Tract021000/Block 4013

Tract021000/Block 4014

Tract021000/Block 4015

Tract021000/Block 4016

Tract021000/Block 4019

Tract021000/Block 4020

Tract021000/Block 4021

Tract021000/Block 4022

Tract021000/Block 4023

Tract021000/Block 4024

Tract021000/Block 4025

Tract021000/Block 4026

Tract021000/Block 4027

Tract021000/Block 4028

Tract021000/Block 4029

Tract021000/Block 4030

Tract021000/Block 4031

Tract021000/Block 4032

Tract021000/Block 4033

Tract021000/Block 4034

Tract021000/Block 4035

Tract021101/Block 1006

Tract021101/Block 1007

Tract021101/Block 1008

Tract021101/Block 1010

Tract021101/Block 1011

Tract021101/Block 1012

Tract021101/Block 1013

Tract021101/Block 1014

Tract021101/Block 1015

Tract021101/Block 1024

Tract021101/Block 1025

Tract021101/Block 1026

Tract021101/Block 1027

Tract021101/Block 1028

Tract021101/Block 1029

Tract021101/Block 1030

Tract021101/Block 1031

Tract021101/Block 1037

Tract021101/Block 1038

VTD 413 Total 1,584

VTD 414 (Part)

Tract020601/Block 1043

Tract020601/Block 1044

Tract020601/Block 1045

Tract020601/Block 1046

Tract020601/Block 1055

Tract020601/Block 1056

Tract020601/Block 1086

Tract020601/Block 1088

Tract020601/Block 1089

Tract020601/Block 1090

Tract020900/Block 3001

Tract020900/Block 3002

Tract020900/Block 3024

Tract021000/Block 4000

Tract021000/Block 4001

Tract021000/Block 4002

Tract021000/Block 4003

Tract021000/Block 4999

Tract021102/Block 1000

Tract021102/Block 1001

Tract021102/Block 1002

Tract021102/Block 1003

Tract021102/Block 1004

Tract021102/Block 1005

Tract021102/Block 1006

Tract021102/Block 1007

Tract021102/Block 1008

Tract021102/Block 1009

Tract021102/Block 1010

Tract021102/Block 1011

Tract021102/Block 1012

Tract021102/Block 1013

Tract021102/Block 1014

Tract021102/Block 1015

Tract021102/Block 1016

Tract021102/Block 1017

Tract021102/Block 1018

Tract021102/Block 1019

Tract021102/Block 1020

Tract021102/Block 1021

Tract021102/Block 1022

Tract021102/Block 1023

Tract021102/Block 1024

Tract021102/Block 1025

Tract021102/Block 1026

Tract021102/Block 1027

Tract021102/Block 1028

Tract021102/Block 1029

Tract021102/Block 1030

Tract021102/Block 1031

Tract021102/Block 1032

Tract021102/Block 1033

Tract021102/Block 1034

Tract021102/Block 1035

Tract021102/Block 1036

Tract021102/Block 1037

Tract021102/Block 1038

Tract021102/Block 1039

Tract021102/Block 1040

Tract021102/Block 1041

Tract021102/Block 1042

Tract021102/Block 1043

Tract021102/Block 1044

Tract021102/Block 1045

Tract021102/Block 1046

Tract021102/Block 1047

Tract021102/Block 1048

Tract021102/Block 1049

Tract021102/Block 1050

Tract021102/Block 1051

Tract021102/Block 1052

Tract021102/Block 1053

Tract021102/Block 1054

Tract021102/Block 1055

Tract021102/Block 1056

Tract021102/Block 1057

Tract021102/Block 1058

Tract021102/Block 1059

Tract021102/Block 1060

Tract021102/Block 1061

Tract021102/Block 1062

Tract021102/Block 1063

Tract021102/Block 1064

Tract021102/Block 1065

Tract021102/Block 1066

Tract021102/Block 1067

Tract021102/Block 1068

Tract021102/Block 1069

Tract021102/Block 1070

Tract021102/Block 1071

Tract021102/Block 1072

Tract021102/Block 1073

Tract021102/Block 1074

Tract021102/Block 1075

Tract021102/Block 1076

Tract021102/Block 1077

Tract021102/Block 1078

Tract021102/Block 1079

Tract021102/Block 1080

Tract021102/Block 1081

Tract021102/Block 1082

Tract021102/Block 1083

Tract021102/Block 1084

Tract021102/Block 1085

Tract021102/Block 1086

Tract021102/Block 1087

Tract021102/Block 2000

Tract021102/Block 2001

Tract021102/Block 2002

Tract021102/Block 2003

Tract021102/Block 2004

Tract021102/Block 2005

Tract021102/Block 2006

Tract021102/Block 2007

Tract021102/Block 2008

Tract021102/Block 2009

Tract021102/Block 2010

Tract021102/Block 2011

Tract021102/Block 2012

Tract021102/Block 2013

Tract021102/Block 2014

Tract021102/Block 2015

Tract021102/Block 2016

Tract021102/Block 2017

Tract021102/Block 2018

Tract021102/Block 2019

Tract021102/Block 2020

Tract021102/Block 2021

Tract021102/Block 2022

Tract021102/Block 2071

Tract021102/Block 2996

VTD 414 Total 3,022

VTD 415 (Part)

Tract020601/Block 1009

Tract020601/Block 1031

Tract020601/Block 1032

Tract020601/Block 1033

Tract020601/Block 1034

Tract020601/Block 1036

Tract020601/Block 1037

Tract020601/Block 1038

Tract020601/Block 1039

Tract020601/Block 1040

Tract020601/Block 1041

Tract020601/Block 1042

Tract020601/Block 1047

Tract020601/Block 1048

Tract020601/Block 1049

Tract020601/Block 1050

Tract020601/Block 1051

Tract020601/Block 1052

Tract020601/Block 1053

Tract020601/Block 1054

Tract020601/Block 1057

Tract020601/Block 1058

Tract020601/Block 1059

Tract020601/Block 1060

Tract020601/Block 1068

Tract020601/Block 1069

Tract020601/Block 1070

Tract020601/Block 1071

Tract020601/Block 1072

Tract020601/Block 1073

Tract020601/Block 1074

Tract020601/Block 1075

Tract020601/Block 1076

Tract020601/Block 1077

Tract020601/Block 1078

Tract020601/Block 1079

Tract020601/Block 1080

Tract020601/Block 1083

VTD 415 Total 1,074

VTD 422 (Part)

Tract020707/Block 1000

Tract020707/Block 1001

Tract020707/Block 1002

Tract020707/Block 1003

Tract020707/Block 1004

Tract020707/Block 1005

Tract020707/Block 1006

Tract020707/Block 1007

Tract020707/Block 1008

Tract020707/Block 1009

Tract020707/Block 1010

Tract020707/Block 1011

Tract020707/Block 1012

Tract020707/Block 1013

Tract020707/Block 1014

Tract020707/Block 1015

Tract020707/Block 1016

Tract020707/Block 1018

Tract020707/Block 1033

Tract021201/Block 1011

Tract021201/Block 1012

Tract021201/Block 1013

Tract021201/Block 1014

Tract021201/Block 1015

Tract021201/Block 1016

Tract021201/Block 1018

Tract021201/Block 1029

Tract021201/Block 1030

Tract021201/Block 1031

Tract021201/Block 1032

Tract021201/Block 1033

Tract021201/Block 1034

Tract021201/Block 1037

Tract021201/Block 1038

Tract021202/Block 4002

Tract021202/Block 4003

Tract021202/Block 4004

Tract021202/Block 4999

VTD 422 Total 1,318

VTD 423 1,606

Creek County Total 30,152

Tulsa County (Part)

VTD 858 836

VTD 881 (Part)

Tract009500/Block 1996

Tract009500/Block 2001

Tract009500/Block 2002

Tract009500/Block 2003

Tract009500/Block 2004

Tract009500/Block 2026

Tract009500/Block 2027

Tract009500/Block 2028

Tract009500/Block 2029

Tract009500/Block 2030

Tract009500/Block 2031

Tract009500/Block 2032

Tract009500/Block 2033

Tract009500/Block 2034

Tract009500/Block 2035

Tract009500/Block 2036

Tract009500/Block 2037

Tract009500/Block 2038

Tract009500/Block 2039

Tract009500/Block 2040

Tract009500/Block 2095

Tract009500/Block 2096

Tract009500/Block 2097

Tract009500/Block 2098

Tract009500/Block 2106

Tract009500/Block 2107

Tract009500/Block 2108

Tract009500/Block 2109

Tract009500/Block 2110

Tract009500/Block 2111

Tract009500/Block 2112

Tract009500/Block 2113

Tract009500/Block 2114

Tract009500/Block 2122

Tract009500/Block 2123

Tract009500/Block 2124

Tract009500/Block 2125

Tract009500/Block 2128

Tract009500/Block 2129

Tract009500/Block 2130

Tract009500/Block 2131

Tract009500/Block 2134

Tract009500/Block 2135

Tract009500/Block 2139

Tract009500/Block 2140

Tract009500/Block 2141

Tract009500/Block 2142

Tract009500/Block 2143

Tract009500/Block 2144

Tract009500/Block 2145

Tract009500/Block 2153

Tract009500/Block 2154

Tract009500/Block 2155

Tract009500/Block 2995

Tract009500/Block 2996

Tract009500/Block 2998

VTD 881 Total 785

VTD 882 2,220

Tulsa County Total 3,841

For District Number 29 Total Population: 33,993

Ideal District 34,165

Population:

Population Deviation: -172

Percent Deviation: -0.503%

District 030

Creek County (Part)

VTD 111 1,845

VTD 112 889

VTD 122 870

VTD 123 (Part)

Tract021202/Block 1000

Tract021202/Block 1001

Tract021202/Block 1002

Tract021202/Block 1003

Tract021202/Block 1004

Tract021202/Block 1005

Tract021202/Block 1006

Tract021202/Block 1007

Tract021202/Block 1008

Tract021202/Block 1009

Tract021202/Block 1010

Tract021202/Block 1011

Tract021202/Block 1012

Tract021202/Block 2001

Tract021202/Block 2002

Tract021202/Block 2003

Tract021202/Block 2004

Tract021202/Block 2005

Tract021202/Block 2006

Tract021202/Block 2007

Tract021202/Block 2008

Tract021202/Block 2009

Tract021202/Block 2031

Tract021202/Block 2032

Tract021202/Block 2033

Tract021202/Block 2034

Tract021202/Block 2035

Tract021202/Block 2036

Tract021202/Block 2037

Tract021202/Block 2045

Tract021202/Block 2046

Tract021202/Block 2047

Tract021202/Block 2050

Tract021202/Block 2051

Tract021202/Block 2052

Tract021202/Block 2053

Tract021202/Block 2054

Tract021202/Block 2064

Tract021202/Block 2065

Tract021202/Block 2066

Tract021202/Block 2067

Tract021202/Block 3000

Tract021202/Block 3001

Tract021202/Block 3021

Tract021300/Block 1000

Tract021300/Block 1001

Tract021300/Block 1002

Tract021300/Block 1003

Tract021300/Block 1004

Tract021300/Block 1005

Tract021300/Block 1006

Tract021300/Block 1007

Tract021300/Block 1008

Tract021300/Block 1009

Tract021300/Block 1010

Tract021300/Block 1011

Tract021300/Block 1012

Tract021300/Block 1013

Tract021300/Block 1014

Tract021300/Block 1015

Tract021300/Block 1016

Tract021300/Block 1017

Tract021300/Block 1018

Tract021300/Block 1019

Tract021300/Block 1020

Tract021300/Block 1021

Tract021300/Block 1022

Tract021300/Block 1023

Tract021300/Block 1024

Tract021300/Block 1025

Tract021300/Block 1026

Tract021300/Block 1027

Tract021300/Block 1028

Tract021300/Block 1029

Tract021300/Block 1030

Tract021300/Block 1031

Tract021300/Block 1032

Tract021300/Block 1033

Tract021300/Block 1034

Tract021300/Block 1035

Tract021300/Block 1036

Tract021300/Block 1037

Tract021300/Block 1038

Tract021300/Block 1039

Tract021300/Block 1040

Tract021300/Block 1041

Tract021300/Block 1042

Tract021300/Block 1043

Tract021300/Block 1044

Tract021300/Block 1045

Tract021300/Block 1046

Tract021300/Block 1047

Tract021300/Block 1048

Tract021300/Block 1049

Tract021300/Block 1050

Tract021300/Block 1051

Tract021300/Block 1052

Tract021300/Block 1053

Tract021300/Block 1054

Tract021300/Block 1055

Tract021300/Block 1056

Tract021300/Block 2004

Tract021300/Block 2005

Tract021300/Block 2006

Tract021300/Block 2007

Tract021300/Block 2008

Tract021300/Block 3000

Tract021300/Block 3001

Tract021300/Block 3002

Tract021300/Block 3003

Tract021400/Block 1029

Tract021400/Block 1030

Tract021400/Block 1033

Tract021400/Block 1034

VTD 123 Total 2,084

VTD 131 2,168

VTD 132 1,729

VTD 142 2,582

VTD 143 1,627

VTD 152 2,900

VTD 401 (Part)

Tract021201/Block 1000

Tract021201/Block 1001

Tract021201/Block 1002

Tract021201/Block 1003

Tract021201/Block 1004

Tract021201/Block 1039

Tract021201/Block 1040

Tract021201/Block 1041

Tract021202/Block 2010

Tract021202/Block 2011

Tract021202/Block 2025

Tract021202/Block 2030

Tract021202/Block 3008

Tract021202/Block 3038

Tract021202/Block 3039

Tract021202/Block 3040

Tract021202/Block 4000

Tract021202/Block 4001

Tract021202/Block 4006

Tract021202/Block 4007

Tract021202/Block 4008

Tract021202/Block 4010

Tract021202/Block 4014

Tract021202/Block 4015

VTD 401 Total 1,327

VTD 402 (Part)

Tract020602/Block 1049

Tract020602/Block 1050

Tract020602/Block 1051

Tract020707/Block 1025

Tract020707/Block 1026

Tract020707/Block 1027

Tract020707/Block 1028

Tract020707/Block 1029

Tract020707/Block 1030

Tract020707/Block 1031

Tract020707/Block 1035

Tract020707/Block 1036

Tract020707/Block 1037

Tract020707/Block 1038

Tract020707/Block 1039

Tract020707/Block 1040

Tract020707/Block 1041

Tract020707/Block 1042

Tract020707/Block 1043

Tract020707/Block 1044

Tract020707/Block 1045

Tract020707/Block 1050

Tract020707/Block 1051

Tract020707/Block 1052

Tract020707/Block 1053

Tract020707/Block 1054

Tract020707/Block 1055

Tract020707/Block 1056

Tract020707/Block 1057

Tract020707/Block 1058

Tract020707/Block 1059

Tract020707/Block 1060

Tract020707/Block 1061

Tract020707/Block 1062

Tract020707/Block 1063

Tract020707/Block 1064

Tract020707/Block 1065

Tract020707/Block 1066

Tract020707/Block 1067

Tract020707/Block 1071

Tract020707/Block 1074

Tract020707/Block 1075

Tract020707/Block 1998

Tract021202/Block 3031

Tract021202/Block 3041

Tract021202/Block 4009

Tract021202/Block 4011

Tract021202/Block 4012

Tract021202/Block 4013

VTD 402 Total 703

VTD 403 (Part)

Tract020601/Block 1084

Tract020601/Block 2013

Tract020601/Block 2014

Tract020601/Block 2015

Tract020601/Block 2017

Tract020601/Block 2018

Tract020601/Block 2022

Tract020601/Block 2023

Tract020601/Block 2024

Tract020601/Block 2025

Tract020601/Block 2026

Tract020601/Block 2027

Tract020601/Block 2028

Tract020601/Block 2029

Tract020601/Block 2031

Tract020601/Block 2032

VTD 403 Total 648

VTD 414 (Part)

Tract020707/Block 1068

Tract020707/Block 1069

Tract020707/Block 1070

Tract020707/Block 1072

Tract020707/Block 1073

Tract020707/Block 1076

Tract020707/Block 1077

VTD 414 Total 28

VTD 415 (Part)

Tract020601/Block 1000

Tract020601/Block 1001

Tract020601/Block 1002

Tract020601/Block 1003

Tract020601/Block 1004

Tract020601/Block 1005

Tract020601/Block 1006

Tract020601/Block 1007

Tract020601/Block 1008

Tract020601/Block 1010

Tract020601/Block 1011

Tract020601/Block 1012

Tract020601/Block 1013

Tract020601/Block 1014

Tract020601/Block 1015

Tract020601/Block 1016

Tract020601/Block 1017

Tract020601/Block 1018

Tract020601/Block 1019

Tract020601/Block 1020

Tract020601/Block 1021

Tract020601/Block 1022

Tract020601/Block 1023

Tract020601/Block 1024

Tract020601/Block 1025

Tract020601/Block 1026

Tract020601/Block 1027

Tract020601/Block 1028

Tract020601/Block 1029

Tract020601/Block 1035

Tract020601/Block 1091

Tract020601/Block 1092

Tract020601/Block 1093

Tract020601/Block 1094

Tract020602/Block 1033

Tract020602/Block 1052

Tract020602/Block 1053

Tract020602/Block 1054

Tract020602/Block 1055

Tract020602/Block 1056

Tract020602/Block 1057

VTD 415 Total 601

VTD 416 1,858

VTD 417 2,618

VTD 419 (Part)

Tract020102/Block 1059

Tract020102/Block 1060

Tract020102/Block 1062

Tract020102/Block 1063

Tract020102/Block 1064

Tract020102/Block 1065

Tract020102/Block 1066

Tract020102/Block 1067

Tract020102/Block 1068

Tract020102/Block 1069

Tract020102/Block 1072

Tract020102/Block 1073

Tract020103/Block 1009

Tract020103/Block 1010

Tract020103/Block 1011

Tract020103/Block 1012

Tract020103/Block 1013

Tract020103/Block 1014

Tract020103/Block 1022

Tract020103/Block 1023

Tract020103/Block 1024

Tract020103/Block 1025

Tract020103/Block 1026

Tract020103/Block 1027

Tract020103/Block 1028

Tract020103/Block 1029

Tract020103/Block 1030

Tract020103/Block 1031

Tract020103/Block 1066

Tract020103/Block 1067

Tract021202/Block 2000

Tract021400/Block 1003

VTD 419 Total 1,531

VTD 420 2,091

VTD 421 (Part)

Tract020101/Block 1000

Tract020101/Block 1001

Tract020101/Block 1002

Tract020101/Block 1003

Tract020101/Block 1004

Tract020101/Block 1005

Tract020101/Block 1006

Tract020101/Block 1007

Tract020101/Block 1008

Tract020101/Block 1009

Tract020101/Block 1010

Tract020101/Block 1011

Tract020101/Block 1012

Tract020101/Block 1013

Tract020101/Block 1014

Tract020101/Block 1015

Tract020101/Block 1016

Tract020101/Block 1017

Tract020101/Block 1018

Tract020101/Block 1019

Tract020101/Block 1020

Tract020101/Block 1021

Tract020101/Block 1022

Tract020101/Block 1023

Tract020101/Block 1024

Tract020101/Block 1025

Tract020101/Block 1026

Tract020101/Block 1027

Tract020101/Block 1028

Tract020101/Block 1029

Tract020101/Block 1030

Tract020101/Block 1031

Tract020101/Block 1032

Tract020101/Block 1033

Tract020101/Block 1034

Tract020101/Block 1035

Tract020101/Block 1036

Tract020101/Block 1037

Tract020101/Block 1038

Tract020101/Block 1039

Tract020101/Block 1040

Tract020101/Block 1041

Tract020101/Block 1042

Tract020101/Block 1043

Tract020101/Block 1044

Tract020101/Block 1045

Tract020101/Block 1046

Tract020101/Block 1047

Tract020101/Block 1048

Tract020101/Block 1049

Tract020101/Block 1050

Tract020101/Block 1051

Tract020101/Block 1052

Tract020101/Block 1053

Tract020101/Block 1054

Tract020101/Block 1055

Tract020101/Block 1056

Tract020101/Block 1057

Tract020101/Block 1058

Tract020101/Block 1059

Tract020101/Block 1997

Tract020101/Block 1998

Tract020101/Block 1999

Tract020102/Block 1000

Tract020102/Block 1001

Tract020102/Block 1002

Tract020102/Block 1003

Tract020102/Block 1004

Tract020102/Block 1005

Tract020102/Block 1006

Tract020102/Block 1007

Tract020102/Block 1008

Tract020102/Block 1009

Tract020102/Block 1010

Tract020102/Block 1011

Tract020102/Block 1012

Tract020102/Block 1013

Tract020102/Block 1014

Tract020102/Block 1015

Tract020102/Block 1016

Tract020102/Block 1017

Tract020102/Block 1018

Tract020102/Block 1019

Tract020102/Block 1020

Tract020102/Block 1021

Tract020102/Block 1022

Tract020102/Block 1023

Tract020102/Block 1024

Tract020102/Block 1025

Tract020102/Block 1026

Tract020102/Block 1027

Tract020102/Block 1028

Tract020102/Block 1029

Tract020102/Block 1030

Tract020102/Block 1031

Tract020102/Block 1032

Tract020102/Block 1033

Tract020102/Block 1034

Tract020102/Block 1035

Tract020102/Block 1036

Tract020102/Block 1037

Tract020102/Block 1038

Tract020102/Block 1039

Tract020102/Block 1040

Tract020102/Block 1041

Tract020102/Block 1042

Tract020102/Block 1043

Tract020102/Block 1044

Tract020102/Block 1045

Tract020102/Block 1046

Tract020102/Block 1047

Tract020102/Block 1048

Tract020102/Block 1049

Tract020102/Block 1050

Tract020102/Block 1051

Tract020102/Block 1052

Tract020102/Block 1053

Tract020102/Block 1054

Tract020102/Block 1055

Tract020102/Block 1056

Tract020102/Block 1057

Tract020102/Block 1058

Tract020102/Block 1061

Tract020102/Block 1070

Tract020102/Block 1071

Tract020103/Block 1007

Tract020103/Block 1008

Tract020103/Block 1015

Tract020103/Block 1016

Tract020103/Block 1017

Tract020103/Block 1018

Tract020103/Block 1019

Tract020103/Block 1020

Tract020103/Block 1021

Tract021201/Block 1042

VTD 421 Total 2,951

VTD 422 (Part)

Tract020707/Block 1034

Tract020707/Block 1999

Tract021202/Block 4005

Tract021202/Block 4016

Tract021202/Block 4995

Tract021202/Block 4996

Tract021202/Block 4997

Tract021202/Block 4998

VTD 422 Total 61

Creek County Total 31,111

Tulsa County (Part)

VTD 650 (Part)

Tract007702/Block 2034

Tract007702/Block 2035

Tract007702/Block 3021

Tract007702/Block 3022

Tract007702/Block 3023

Tract007702/Block 3024

Tract007702/Block 4031

Tract007702/Block 4032

Tract007702/Block 4033

Tract007702/Block 4034

Tract007702/Block 4035

Tract007702/Block 4036

Tract007702/Block 4037

Tract007702/Block 4038

Tract007702/Block 4039

Tract007702/Block 4040

Tract007702/Block 4041

Tract007702/Block 4042

Tract007702/Block 4043

Tract007702/Block 4044

Tract007702/Block 4045

Tract007702/Block 4046

Tract007702/Block 4047

Tract007702/Block 4048

Tract007702/Block 4049

Tract007702/Block 4050

Tract007702/Block 4051

Tract007702/Block 4052

Tract007702/Block 4053

Tract007702/Block 4054

Tract007702/Block 4055

Tract007702/Block 4056

Tract007702/Block 4057

Tract007702/Block 4058

Tract007702/Block 4059

Tract007702/Block 4062

Tract007702/Block 4065

Tract007702/Block 4066

Tract007702/Block 4067

Tract007702/Block 4068

Tract007702/Block 4069

Tract007702/Block 4070

Tract007702/Block 4071

Tract007702/Block 4072

Tract007702/Block 4073

Tract007702/Block 4074

Tract007702/Block 4075

Tract007702/Block 4076

Tract007702/Block 4077

Tract007702/Block 4078

Tract007702/Block 4079

Tract007702/Block 4080

Tract007702/Block 4101

Tract007702/Block 4105

Tract007702/Block 4106

Tract007702/Block 4107

Tract007702/Block 4108

Tract007702/Block 4109

Tract007702/Block 4110

VTD 650 Total 721

VTD 705 (Part)

Tract007702/Block 2000

Tract007702/Block 2001

Tract007702/Block 2002

Tract007702/Block 2003

Tract007702/Block 2004

Tract007702/Block 2005

Tract007702/Block 2006

Tract007702/Block 2007

Tract007702/Block 2008

Tract007702/Block 2009

Tract007702/Block 2010

Tract007702/Block 2011

Tract007702/Block 2012

Tract007702/Block 2013

Tract007702/Block 2014

Tract007702/Block 2015

Tract007702/Block 2016

Tract007702/Block 2017

Tract007702/Block 2018

Tract007702/Block 2019

Tract007702/Block 2020

Tract007702/Block 2021

Tract007702/Block 2022

Tract007702/Block 2023

Tract007702/Block 2024

Tract007702/Block 2025

Tract007702/Block 2026

Tract007702/Block 2027

Tract007702/Block 2028

Tract007702/Block 2029

Tract007702/Block 2030

Tract007702/Block 2031

Tract007702/Block 2032

Tract007702/Block 2033

Tract007702/Block 3000

Tract007702/Block 3001

Tract007702/Block 3002

Tract007702/Block 3003

Tract007702/Block 3004

Tract007702/Block 3005

Tract007702/Block 3006

Tract007702/Block 3007

Tract007702/Block 3008

Tract007702/Block 3009

Tract007702/Block 3010

Tract007702/Block 3011

Tract007702/Block 3012

Tract007702/Block 3013

Tract007702/Block 3014

Tract007702/Block 3015

Tract007702/Block 3016

Tract007702/Block 3017

Tract007702/Block 3018

Tract007702/Block 3019

Tract007702/Block 3020

Tract007702/Block 3025

Tract007702/Block 3026

VTD 705 Total 2,350

Tulsa County Total 3,071

For District Number 30 Total Population: 34,182

Ideal District 34,165

Population:

Population Deviation: 17

Percent Deviation: 0.050%

District 031

Logan County (Part)

VTD 101 (Part)

Tract600500/Block 1002

Tract600500/Block 1003

Tract600500/Block 1004

Tract600500/Block 1005

Tract600500/Block 1006

Tract600500/Block 1007

Tract600500/Block 1008

Tract600500/Block 1022

Tract600500/Block 1023

Tract600500/Block 1024

Tract600500/Block 1025

Tract600500/Block 1026

Tract600500/Block 1027

Tract600500/Block 1028

Tract600500/Block 1029

Tract600500/Block 1030

Tract600500/Block 1031

Tract600500/Block 1032

Tract600500/Block 1033

Tract600500/Block 1034

Tract600500/Block 1035

Tract600500/Block 1036

Tract600500/Block 1037

Tract600500/Block 1039

Tract600500/Block 1040

Tract600500/Block 1041

Tract600500/Block 1042

Tract600500/Block 1043

Tract600500/Block 1044

Tract600500/Block 1045

Tract600500/Block 1046

Tract600500/Block 1047

Tract600500/Block 1073

Tract600500/Block 1109

Tract600500/Block 1993

Tract600500/Block 1996

VTD 101 Total 208

VTD 102 1,014

VTD 103 927

VTD 104 2,196

VTD 105 2,819

VTD 106 2,521

VTD 107 2,472

VTD 201 (Part)

Tract600600/Block 1097

Tract600600/Block 1098

Tract600600/Block 1099

Tract600600/Block 1100

Tract600600/Block 1994

Tract600600/Block 2064

Tract600600/Block 2996

VTD 201 Total 17

VTD 203 (Part)

Tract600600/Block 1101

Tract600600/Block 1104

Tract600600/Block 2042

Tract600600/Block 2043

Tract600600/Block 2044

Tract600600/Block 2045

Tract600600/Block 2046

Tract600600/Block 2047

Tract600600/Block 2048

Tract600600/Block 2053

Tract600600/Block 2056

Tract600600/Block 2057

Tract600600/Block 2060

Tract600600/Block 2061

VTD 203 Total 51

VTD 204 2,249

VTD 205 768

VTD 206 2,614

VTD 207 3,133

VTD 208 990

VTD 301 373

VTD 302 421

VTD 303 1,566

VTD 304 435

VTD 305 1,564

VTD 306 341

VTD 307 1,640

VTD 308 1,214

VTD 309 1,357

VTD 310 812

Logan County Total 31,702

Oklahoma County (Part)

VTD 30 (Part)

Tract108206/Block 1000

Tract108206/Block 1001

Tract108206/Block 1002

Tract108206/Block 1003

Tract108206/Block 1004

Tract108206/Block 1005

Tract108213/Block 2000

Tract108213/Block 2001

Tract108213/Block 2002

Tract108213/Block 2003

Tract108213/Block 2004

Tract108213/Block 2005

Tract108213/Block 2006

Tract108213/Block 3000

Tract108213/Block 3001

VTD 30 Total 638

VTD 33 (Part)

Tract108103/Block 1005

Tract108103/Block 1006

Tract108103/Block 1007

Tract108103/Block 1008

Tract108103/Block 1009

Tract108103/Block 1010

Tract108103/Block 1011

Tract108103/Block 1012

Tract108103/Block 1013

Tract108103/Block 1014

Tract108103/Block 1015

Tract108103/Block 1016

Tract108103/Block 1017

Tract108103/Block 1018

Tract108103/Block 1019

Tract108103/Block 1020

Tract108103/Block 1021

Tract108103/Block 1022

Tract108103/Block 1023

Tract108103/Block 1024

Tract108103/Block 1025

Tract108103/Block 1026

Tract108103/Block 1027

Tract108103/Block 1040

Tract108103/Block 1081

Tract108106/Block 1000

Tract108106/Block 1001

Tract108106/Block 1002

Tract108106/Block 1003

Tract108106/Block 1004

Tract108106/Block 1005

Tract108106/Block 1006

Tract108106/Block 1007

Tract108106/Block 1008

Tract108106/Block 1009

Tract108106/Block 2000

Tract108106/Block 2001

Tract108106/Block 2002

Tract108106/Block 2003

Tract108106/Block 2004

Tract108106/Block 2005

Tract108106/Block 2006

Tract108106/Block 2007

VTD 33 Total 1,860

Oklahoma County Total 2,498

For District Number 31 Total Population: 34,200

Ideal District 34,165

Population:

Population Deviation: 35

Percent Deviation: 0.103%

District 032

Creek County (Part)

VTD 311 742

VTD 321 648

VTD 331 636

VTD 341 973

VTD 407 (Part)

Tract020702/Block 2002

Tract020702/Block 2003

Tract020702/Block 2011

Tract020702/Block 2014

Tract020702/Block 2015

Tract020702/Block 2127

Tract020702/Block 2128

Tract020702/Block 2129

Tract020702/Block 2130

Tract020702/Block 2131

Tract020702/Block 2132

Tract020702/Block 2133

Tract020702/Block 2134

Tract020702/Block 2135

Tract020702/Block 2136

Tract020800/Block 2008

Tract020800/Block 2009

Tract020800/Block 2011

Tract020800/Block 2012

Tract020800/Block 2013

Tract020800/Block 2014

Tract020800/Block 2017

Tract020800/Block 2019

Tract020800/Block 2029

Tract020800/Block 2030

Tract020800/Block 2031

Tract020800/Block 2032

Tract020800/Block 2033

Tract020800/Block 2034

Tract020800/Block 2035

Tract020800/Block 2036

Tract020800/Block 2037

Tract020800/Block 2038

Tract020800/Block 2039

Tract020800/Block 2040

Tract020800/Block 2041

Tract020800/Block 2042

Tract020800/Block 2043

Tract020800/Block 2044

Tract020800/Block 2045

Tract020800/Block 2061

Tract020800/Block 2062

Tract020800/Block 2063

Tract020800/Block 2064

Tract020800/Block 2065

Tract020800/Block 2066

Tract020800/Block 2067

Tract020800/Block 2069

Tract020800/Block 2070

Tract020800/Block 2071

Tract020800/Block 2072

Tract020800/Block 2073

Tract020800/Block 2074

Tract020800/Block 2078

Tract020800/Block 2079

Tract020800/Block 2080

Tract020800/Block 2086

Tract020800/Block 2087

Tract020800/Block 2088

Tract020800/Block 2089

Tract020800/Block 2090

Tract020800/Block 2091

Tract020800/Block 2092

Tract020800/Block 2093

Tract020800/Block 2094

Tract020800/Block 2095

Tract020800/Block 2096

Tract020800/Block 2097

VTD 407 Total 119

VTD 408 701

VTD 409 (Part)

Tract020702/Block 2004

VTD 409 Total 0

VTD 411 (Part)

Tract021101/Block 2008

Tract021101/Block 2009

Tract021101/Block 2010

Tract021101/Block 2011

Tract021101/Block 2012

Tract021101/Block 2013

Tract021101/Block 2014

Tract021101/Block 2015

Tract021101/Block 2016

Tract021101/Block 2017

Tract021101/Block 2018

Tract021101/Block 2019

Tract021101/Block 2020

Tract021101/Block 2021

Tract021101/Block 2022

Tract021101/Block 2023

Tract021101/Block 2024

Tract021101/Block 2025

Tract021101/Block 2026

Tract021101/Block 2027

Tract021101/Block 2028

Tract021101/Block 2029

Tract021101/Block 2030

Tract021101/Block 2031

Tract021101/Block 2032

Tract021101/Block 2033

Tract021101/Block 2034

Tract021101/Block 2035

Tract021101/Block 2036

Tract021101/Block 2037

Tract021101/Block 2038

Tract021101/Block 2039

Tract021101/Block 2040

Tract021101/Block 2041

Tract021101/Block 2042

Tract021101/Block 2043

Tract021101/Block 2044

Tract021101/Block 2045

Tract021101/Block 2046

Tract021101/Block 2047

Tract021101/Block 2058

Tract021101/Block 2068

Tract021101/Block 2069

Tract021101/Block 2070

Tract021101/Block 2071

Tract021101/Block 2072

Tract021101/Block 2073

Tract021101/Block 2074

Tract021101/Block 2075

Tract021101/Block 2076

Tract021101/Block 2077

Tract021101/Block 2078

Tract021101/Block 2079

Tract021101/Block 2080

Tract021101/Block 2081

Tract021101/Block 2082

Tract021101/Block 2083

Tract021101/Block 2084

Tract021101/Block 2085

Tract021101/Block 2086

Tract021101/Block 2087

Tract021101/Block 2088

Tract021101/Block 2089

Tract021101/Block 2090

Tract021101/Block 2091

Tract021101/Block 3002

Tract021101/Block 3010

Tract021101/Block 3011

Tract021101/Block 3041

Tract021101/Block 3042

Tract021101/Block 3043

Tract021101/Block 3054

Tract021101/Block 3055

Tract021101/Block 3056

VTD 411 Total 584

Creek County Total 4,403

Lincoln County (Part)

VTD 1 1,482

VTD 10 1,655

VTD 11 1,625

VTD 12 2,160

VTD 14 392

VTD 16 1,467

VTD 17 859

VTD 18 1,090

VTD 19 1,576

VTD 2 2,023

VTD 20 1,457

VTD 21 2,010

VTD 22 1,791

VTD 3 1,740

VTD 4 997

VTD 5 1,540

VTD 6 1,111

VTD 7 1,161

VTD 8 2,441

VTD 9 997

Lincoln County Total 29,574

For District Number 32 Total Population: 33,977

Ideal District 34,165

Population:

Population Deviation: -188

Percent Deviation: -0.550%

District 033

Logan County (Part)

VTD 101 (Part)

Tract600500/Block 1000

Tract600500/Block 1001

Tract600500/Block 1009

Tract600500/Block 1010

Tract600500/Block 1012

Tract600500/Block 1013

Tract600500/Block 1014

Tract600500/Block 1015

Tract600500/Block 1016

Tract600500/Block 1017

Tract600500/Block 1018

Tract600500/Block 1019

Tract600500/Block 1020

Tract600500/Block 1021

Tract600500/Block 1038

Tract600500/Block 1110

Tract600500/Block 1111

Tract600500/Block 1112

Tract600500/Block 1997

Tract600500/Block 1998

Tract600500/Block 1999

VTD 101 Total 46

VTD 201 (Part)

Tract600500/Block 1011

Tract600600/Block 1000

Tract600600/Block 1001

Tract600600/Block 1002

Tract600600/Block 1003

Tract600600/Block 1004

Tract600600/Block 1005

Tract600600/Block 1006

Tract600600/Block 1007

Tract600600/Block 1008

Tract600600/Block 1011

Tract600600/Block 1012

Tract600600/Block 1013

Tract600600/Block 1014

Tract600600/Block 1015

Tract600600/Block 1016

Tract600600/Block 1019

Tract600600/Block 1020

Tract600600/Block 1021

Tract600600/Block 1022

Tract600600/Block 1023

Tract600600/Block 1024

Tract600600/Block 1025

Tract600600/Block 1026

Tract600600/Block 1027

Tract600600/Block 1028

Tract600600/Block 1029

Tract600600/Block 1030

Tract600600/Block 1031

Tract600600/Block 1032

Tract600600/Block 1033

Tract600600/Block 1034

Tract600600/Block 1035

Tract600600/Block 1036

Tract600600/Block 1037

Tract600600/Block 1038

Tract600600/Block 1039

Tract600600/Block 1040

Tract600600/Block 1041

Tract600600/Block 1042

Tract600600/Block 1043

Tract600600/Block 1044

Tract600600/Block 1045

Tract600600/Block 1046

Tract600600/Block 1047

Tract600600/Block 1048

Tract600600/Block 1049

Tract600600/Block 1050

Tract600600/Block 1051

Tract600600/Block 1052

Tract600600/Block 1053

Tract600600/Block 1054

Tract600600/Block 1055

Tract600600/Block 1056

Tract600600/Block 1057

Tract600600/Block 1058

Tract600600/Block 1059

Tract600600/Block 1060

Tract600600/Block 1061

Tract600600/Block 1062

Tract600600/Block 1063

Tract600600/Block 1064

Tract600600/Block 1074

Tract600600/Block 1075

Tract600600/Block 1076

Tract600600/Block 1077

Tract600600/Block 1078

Tract600600/Block 1079

Tract600600/Block 1080

Tract600600/Block 1081

Tract600600/Block 1082

Tract600600/Block 1083

Tract600600/Block 1084

Tract600600/Block 1085

Tract600600/Block 1086

Tract600600/Block 1087

Tract600600/Block 1088

Tract600600/Block 1089

Tract600600/Block 1090

Tract600600/Block 1091

Tract600600/Block 1092

Tract600600/Block 1093

Tract600600/Block 1094

Tract600600/Block 1095

Tract600600/Block 1096

Tract600600/Block 1105

Tract600600/Block 1106

Tract600600/Block 1107

Tract600600/Block 1108

Tract600600/Block 1995

Tract600600/Block 1996

Tract600600/Block 1997

Tract600600/Block 1998

Tract600600/Block 1999

Tract600600/Block 2004

Tract600600/Block 2997

VTD 201 Total 1,076

VTD 202 736

VTD 203 (Part)

Tract600600/Block 1102

Tract600600/Block 1103

Tract600600/Block 2000

Tract600600/Block 2001

Tract600600/Block 2002

Tract600600/Block 2003

Tract600600/Block 2005

Tract600600/Block 2006

Tract600600/Block 2007

Tract600600/Block 2008

Tract600600/Block 2009

Tract600600/Block 2010

Tract600600/Block 2011

Tract600600/Block 2012

Tract600600/Block 2013

Tract600600/Block 2014

Tract600600/Block 2015

Tract600600/Block 2016

Tract600600/Block 2017

Tract600600/Block 2018

Tract600600/Block 2019

Tract600600/Block 2020

Tract600600/Block 2021

Tract600600/Block 2022

Tract600600/Block 2023

Tract600600/Block 2024

Tract600600/Block 2025

Tract600600/Block 2026

Tract600600/Block 2027

Tract600600/Block 2028

Tract600600/Block 2029

Tract600600/Block 2030

Tract600600/Block 2031

Tract600600/Block 2032

Tract600600/Block 2033

Tract600600/Block 2034

Tract600600/Block 2035

Tract600600/Block 2036

Tract600600/Block 2037

Tract600600/Block 2038

Tract600600/Block 2039

Tract600600/Block 2040

Tract600600/Block 2041

Tract600600/Block 2049

Tract600600/Block 2050

Tract600600/Block 2998

Tract600600/Block 2999

VTD 203 Total 364

Logan County Total 2,222

Payne County (Part)

VTD 101 1,739

VTD 104 1,563

VTD 106 2,033

VTD 108 1,750

VTD 14 3,485

VTD 17 669

VTD 18 (Part)

Tract010400/Block 2004

Tract010400/Block 2005

VTD 18 Total 0

VTD 2 (Part)

Tract010600/Block 1025

VTD 2 Total 0

VTD 201 1,382

VTD 202 947

VTD 301 3,283

VTD 4 (Part)

Tract010200/Block 1013

Tract010200/Block 1014

Tract010200/Block 1016

Tract010200/Block 1017

Tract010200/Block 1051

VTD 4 Total 151

VTD 401 (Part)

Tract010200/Block 1010

Tract010200/Block 1011

Tract010200/Block 1012

Tract010200/Block 1015

Tract010300/Block 1019

Tract010300/Block 1020

Tract010300/Block 1021

Tract010300/Block 1022

Tract010900/Block 2000

Tract010900/Block 2001

Tract010900/Block 2002

Tract010900/Block 2003

Tract010900/Block 2004

Tract010900/Block 2005

Tract010900/Block 2006

Tract010900/Block 2007

Tract010900/Block 2008

Tract010900/Block 2009

Tract010900/Block 2021

Tract010900/Block 2022

Tract010900/Block 2023

Tract010900/Block 2028

Tract010900/Block 2029

Tract010900/Block 3000

Tract010900/Block 3001

Tract010900/Block 3002

Tract010900/Block 3003

Tract010900/Block 3004

Tract010900/Block 3005

Tract010900/Block 3006

Tract010900/Block 3007

Tract010900/Block 3008

Tract010900/Block 3009

Tract010900/Block 3022

Tract010900/Block 3023

Tract010900/Block 3024

Tract010900/Block 3025

Tract010900/Block 3026

Tract010900/Block 3027

Tract011000/Block 1040

Tract011000/Block 1041

Tract011000/Block 1042

Tract011000/Block 1043

Tract011000/Block 1044

Tract011000/Block 1045

Tract011000/Block 1046

Tract011000/Block 1047

Tract011000/Block 1048

Tract011000/Block 1049

Tract011000/Block 1050

Tract011000/Block 1051

Tract011000/Block 1052

Tract011000/Block 1053

Tract011000/Block 1054

Tract011000/Block 1055

Tract011000/Block 1056

Tract011000/Block 2000

Tract011000/Block 2001

Tract011000/Block 2002

Tract011000/Block 2003

Tract011000/Block 2004

Tract011000/Block 2005

Tract011000/Block 2006

Tract011000/Block 2007

Tract011000/Block 2008

Tract011000/Block 2009

Tract011000/Block 2010

Tract011000/Block 2011

Tract011000/Block 2012

Tract011000/Block 2013

Tract011000/Block 2014

Tract011000/Block 2015

Tract011000/Block 2016

Tract011000/Block 2017

Tract011000/Block 2018

Tract011000/Block 2019

Tract011000/Block 2020

Tract011000/Block 2021

Tract011000/Block 2022

Tract011000/Block 2023

Tract011000/Block 2024

Tract011000/Block 2025

Tract011000/Block 2026

Tract011000/Block 2027

Tract011000/Block 2028

Tract011000/Block 2029

Tract011000/Block 2030

Tract011000/Block 2031

Tract011000/Block 2032

Tract011000/Block 2033

Tract011000/Block 2034

Tract011000/Block 2035

Tract011000/Block 2036

Tract011000/Block 2037

Tract011000/Block 2038

Tract011000/Block 2039

Tract011000/Block 2040

Tract011000/Block 2041

Tract011000/Block 2042

Tract011000/Block 2043

Tract011000/Block 2044

Tract011000/Block 2045

Tract011000/Block 2046

Tract011000/Block 2047

Tract011000/Block 2048

Tract011000/Block 2049

Tract011000/Block 2050

Tract011000/Block 2051

Tract011000/Block 2052

Tract011000/Block 2053

Tract011000/Block 2054

Tract011000/Block 2055

Tract011000/Block 2056

Tract011000/Block 2057

Tract011000/Block 2058

Tract011000/Block 2059

Tract011000/Block 2060

Tract011000/Block 2061

Tract011000/Block 2062

Tract011000/Block 2063

Tract011000/Block 2064

Tract011000/Block 2065

Tract011000/Block 2066

Tract011000/Block 2067

Tract011000/Block 2068

Tract011000/Block 2069

Tract011000/Block 2070

Tract011000/Block 2071

Tract011000/Block 2072

Tract011000/Block 2073

Tract011000/Block 2074

Tract011000/Block 2075

Tract011000/Block 2076

Tract011000/Block 2077

Tract011000/Block 2078

Tract011000/Block 2079

Tract011000/Block 2080

Tract011000/Block 2081

Tract011000/Block 2082

Tract011000/Block 2083

Tract011000/Block 2084

Tract011000/Block 2085

Tract011000/Block 2086

Tract011000/Block 2087

Tract011000/Block 2088

Tract011000/Block 2089

Tract011000/Block 2090

Tract011000/Block 2091

Tract011000/Block 2092

Tract011000/Block 2093

Tract011000/Block 2094

Tract011000/Block 2095

Tract011000/Block 2096

Tract011000/Block 2097

Tract011000/Block 2098

Tract011000/Block 2099

Tract011000/Block 2100

Tract011000/Block 2101

Tract011000/Block 2102

Tract011000/Block 2103

Tract011000/Block 2104

Tract011000/Block 2105

Tract011000/Block 2106

Tract011000/Block 2107

Tract011000/Block 2108

Tract011000/Block 2109

Tract011000/Block 2110

Tract011000/Block 2111

Tract011000/Block 2112

Tract011000/Block 2113

Tract011000/Block 2114

Tract011000/Block 2115

Tract011000/Block 2116

Tract011000/Block 2117

Tract011000/Block 2118

Tract011000/Block 2122

Tract011000/Block 2123

Tract011000/Block 2124

Tract011000/Block 2125

Tract011000/Block 2126

Tract011000/Block 2137

Tract011000/Block 2138

Tract011000/Block 2139

Tract011000/Block 2140

Tract011000/Block 2141

Tract011000/Block 2142

Tract011000/Block 2143

Tract011000/Block 2144

Tract011000/Block 2145

Tract011000/Block 2181

Tract011000/Block 2182

Tract011000/Block 2183

Tract011000/Block 2983

Tract011000/Block 2984

Tract011000/Block 2985

Tract011000/Block 2986

Tract011000/Block 2987

Tract011000/Block 2988

Tract011000/Block 2989

Tract011000/Block 2990

Tract011000/Block 2991

Tract011000/Block 2992

Tract011000/Block 2993

Tract011000/Block 2994

Tract011000/Block 2995

Tract011000/Block 2996

Tract011000/Block 2997

Tract011000/Block 2998

Tract011000/Block 2999

VTD 401 Total 2,635

VTD 402 1,136

VTD 405 1,094

VTD 406 (Part)

Tract011100/Block 1090

Tract011100/Block 1102

VTD 406 Total 22

VTD 407 937

VTD 408 992

VTD 409 981

VTD 410 660

VTD 411 721

VTD 413 1,446

VTD 414 1,950

VTD 415 1,501

VTD 416 946

VTD 417 (Part)

Tract011100/Block 2041

Tract011100/Block 2052

Tract011100/Block 2053

VTD 417 Total 23

Payne County Total 32,046

For District Number 33 Total Population: 34,268

Ideal District 34,165

Population:

Population Deviation: 103

Percent Deviation: 0.302%

District 034

Payne County (Part)

VTD 1 899

VTD 10 1,416

VTD 11 2,959

VTD 13 2,870

VTD 15 1,997

VTD 16 3,017

VTD 18 (Part)

Tract010400/Block 2003

Tract010400/Block 2014

Tract010400/Block 2015

Tract010400/Block 2016

VTD 18 Total 1,145

VTD 19 1,920

VTD 2 (Part)

Tract010600/Block 1004

Tract010600/Block 1005

Tract010600/Block 1018

Tract010600/Block 1019

Tract010600/Block 1020

Tract010600/Block 1021

Tract010600/Block 1022

Tract010600/Block 1023

Tract010600/Block 1024

Tract010600/Block 1026

Tract010600/Block 1027

Tract010600/Block 2000

Tract010600/Block 2001

Tract010600/Block 2002

Tract010600/Block 2003

Tract010600/Block 2004

Tract010600/Block 2005

Tract010600/Block 2006

Tract010600/Block 2007

Tract010600/Block 2008

Tract010600/Block 2009

Tract010600/Block 2010

Tract010600/Block 2011

Tract010600/Block 2012

Tract010600/Block 2013

Tract010600/Block 2014

Tract010600/Block 2015

Tract010600/Block 2016

Tract010600/Block 2017

Tract010600/Block 2018

Tract010600/Block 2019

Tract010600/Block 2020

Tract010600/Block 2021

Tract010600/Block 2022

Tract010600/Block 2023

Tract010600/Block 2024

Tract010600/Block 2025

Tract010600/Block 2026

Tract010600/Block 2027

Tract010600/Block 3000

Tract010600/Block 3001

Tract010600/Block 3003

Tract010600/Block 3004

Tract010600/Block 3005

Tract010600/Block 3006

Tract010600/Block 3007

Tract010600/Block 3008

Tract010600/Block 3009

VTD 2 Total 3,045

VTD 20 3,872

VTD 21 659

VTD 3 1,340

VTD 4 (Part)

Tract010200/Block 1008

Tract010200/Block 1018

Tract010200/Block 1019

Tract010200/Block 1020

Tract010200/Block 1021

Tract010200/Block 1022

Tract010200/Block 1024

Tract010200/Block 1034

Tract010200/Block 1035

Tract010200/Block 1036

Tract010200/Block 1037

Tract010200/Block 1038

Tract010200/Block 1039

Tract010200/Block 1040

VTD 4 Total 1,169

VTD 401 (Part)

Tract010200/Block 1009

VTD 401 Total 19

VTD 404 (Part)

Tract010100/Block 1000

Tract010100/Block 1001

Tract010100/Block 1004

Tract010100/Block 1005

Tract010100/Block 1006

Tract010100/Block 1007

Tract010100/Block 1008

Tract010100/Block 1009

Tract010100/Block 1010

Tract010100/Block 1011

Tract010100/Block 1024

Tract010100/Block 1025

Tract010100/Block 1026

Tract010100/Block 1027

Tract010100/Block 1028

Tract010100/Block 1029

Tract010100/Block 1030

Tract010100/Block 1031

Tract010100/Block 1032

Tract010100/Block 1033

Tract010100/Block 1036

Tract010100/Block 1038

Tract010100/Block 1039

Tract010100/Block 4000

Tract010100/Block 4001

Tract010100/Block 4002

Tract010100/Block 4003

Tract010100/Block 4021

Tract010200/Block 1004

Tract010200/Block 1005

Tract010600/Block 1000

Tract010600/Block 1001

Tract011000/Block 1027

Tract011000/Block 1028

Tract011000/Block 1029

Tract011000/Block 1030

Tract011000/Block 1031

Tract011000/Block 1032

Tract011000/Block 1033

Tract011000/Block 1034

Tract011000/Block 1035

Tract011000/Block 1999

VTD 404 Total 545

VTD 5 873

VTD 6 1,989

VTD 7 2,070

VTD 8 2,290

Payne County Total 34,094

For District Number 34 Total Population: 34,094

Ideal District 34,165

Population:

Population Deviation: -71

Percent Deviation: -0.207%

District 035

Noble County (Part)

VTD 101 1,092

VTD 102 (Part)

Tract957100/Block 2126

Tract957100/Block 2127

Tract957100/Block 2128

Tract957100/Block 2129

Tract957100/Block 2139

Tract957100/Block 2140

Tract957100/Block 2141

Tract957100/Block 2142

Tract957100/Block 2143

Tract957100/Block 2144

Tract957100/Block 2145

Tract957100/Block 2154

Tract957100/Block 2158

Tract957100/Block 2159

Tract957100/Block 2160

Tract957100/Block 2326

VTD 102 Total 61

VTD 201 738

VTD 202 1,501

VTD 203 1,411

VTD 302 1,286

VTD 303 (Part)

Tract956900/Block 1005

Tract956900/Block 1006

Tract956900/Block 1015

Tract957100/Block 2152

Tract957100/Block 2155

Tract957100/Block 2156

Tract957100/Block 2157

Tract957100/Block 2161

Tract957100/Block 2163

Tract957100/Block 2186

Tract957100/Block 2301

Tract957100/Block 2302

VTD 303 Total 13

VTD 304 (Part)

Tract956600/Block 2024

Tract956600/Block 2025

Tract956600/Block 2026

Tract956600/Block 2027

Tract956600/Block 2115

Tract956600/Block 2116

Tract956600/Block 2117

Tract956600/Block 2118

Tract956600/Block 2119

Tract956600/Block 2120

Tract956600/Block 2121

Tract956600/Block 2122

Tract956600/Block 2123

Tract956600/Block 2124

Tract956600/Block 2156

Tract956600/Block 2157

Tract956600/Block 2158

Tract957100/Block 2138

Tract957100/Block 2303

Tract957100/Block 2304

Tract957100/Block 2305

Tract957100/Block 2306

Tract957100/Block 2307

Tract957100/Block 2308

Tract957100/Block 2313

Tract957100/Block 2314

Tract957100/Block 2315

Tract957100/Block 2316

Tract957100/Block 2319

Tract957100/Block 2320

Tract957100/Block 2321

Tract957100/Block 2322

Tract957100/Block 2323

Tract957100/Block 2324

Tract957100/Block 2325

Tract957100/Block 2329

Tract957100/Block 2330

Tract957100/Block 2331

Tract957100/Block 2332

Tract957100/Block 2333

Tract957100/Block 2334

Tract957100/Block 2354

Tract957100/Block 2355

Tract957100/Block 2356

Tract957100/Block 2357

Tract957100/Block 2358

Tract957100/Block 2359

Tract957100/Block 2360

Tract957100/Block 2361

Tract957100/Block 3000

Tract957100/Block 3001

Tract957100/Block 3002

Tract957100/Block 3014

Tract957100/Block 3015

Tract957100/Block 3016

Tract957100/Block 3017

VTD 304 Total 615

VTD 305 (Part)

Tract956600/Block 2042

Tract956600/Block 2074

Tract956600/Block 2075

Tract956600/Block 2076

Tract956600/Block 2077

Tract956600/Block 2078

Tract956600/Block 2079

Tract956600/Block 2080

Tract956600/Block 2081

Tract956600/Block 2082

Tract956600/Block 2114

Tract956600/Block 2125

Tract956600/Block 2126

Tract956600/Block 2127

Tract956600/Block 2128

Tract956600/Block 2130

Tract956600/Block 2131

Tract956600/Block 2132

Tract956600/Block 2133

Tract956600/Block 2134

Tract956600/Block 2135

Tract956600/Block 2136

Tract956600/Block 2137

Tract956600/Block 2138

Tract956600/Block 2139

Tract956600/Block 2140

Tract956600/Block 2141

Tract956600/Block 2142

Tract956600/Block 2143

Tract956600/Block 2144

Tract956600/Block 2145

Tract956600/Block 2146

Tract956600/Block 2147

Tract956600/Block 2148

Tract956600/Block 2149

Tract956600/Block 2150

Tract956600/Block 2151

Tract956600/Block 2152

Tract956600/Block 2153

VTD 305 Total 188

VTD 307 626

Noble County Total 7,531

Osage County (Part)

VTD 203 (Part)

Tract010201/Block 1218

Tract010201/Block 1223

Tract010201/Block 1224

VTD 203 Total 0

VTD 204 (Part)

Tract010201/Block 1117

Tract010201/Block 1118

Tract010201/Block 1119

Tract010201/Block 1120

Tract010201/Block 1121

Tract010201/Block 1122

Tract010201/Block 1123

Tract010201/Block 1124

Tract010201/Block 1125

Tract010201/Block 1126

Tract010201/Block 1127

Tract010201/Block 1128

Tract010201/Block 1129

Tract010201/Block 1130

Tract010201/Block 1131

Tract010201/Block 1132

Tract010201/Block 1133

Tract010201/Block 1134

Tract010201/Block 1135

Tract010201/Block 1136

Tract010201/Block 1212

Tract010201/Block 1213

Tract010201/Block 1214

Tract010201/Block 1215

Tract010201/Block 1216

Tract010201/Block 1217

Tract010201/Block 1222

Tract010201/Block 1225

Tract010201/Block 1226

Tract010201/Block 1227

Tract010201/Block 1230

Tract010201/Block 1231

Tract010201/Block 1975

Tract010201/Block 1976

Tract010201/Block 1977

Tract010202/Block 2017

Tract010202/Block 2018

Tract010203/Block 1000

Tract010203/Block 1001

Tract010203/Block 1002

Tract010203/Block 1003

Tract010203/Block 1004

Tract010203/Block 1005

Tract010203/Block 1006

Tract010203/Block 1007

Tract010203/Block 1008

Tract010203/Block 1009

Tract010203/Block 1010

Tract010203/Block 1011

Tract010203/Block 1012

Tract010203/Block 1013

Tract010203/Block 1014

Tract010203/Block 1015

Tract010203/Block 1016

Tract010203/Block 1017

Tract010203/Block 1018

Tract010203/Block 1019

Tract010203/Block 1020

Tract010203/Block 1021

Tract010203/Block 1022

Tract010203/Block 1023

Tract010203/Block 1024

Tract010203/Block 1025

Tract010203/Block 1026

Tract010203/Block 1027

Tract010203/Block 1028

Tract010203/Block 1029

Tract010203/Block 1030

Tract010203/Block 1031

Tract010203/Block 1032

Tract010203/Block 1033

Tract010203/Block 1034

Tract010203/Block 1035

Tract010203/Block 1036

Tract010203/Block 1037

Tract010203/Block 1038

Tract010203/Block 1039

Tract010203/Block 1040

Tract010203/Block 1041

Tract010203/Block 1042

Tract010203/Block 1043

Tract010203/Block 1044

Tract010203/Block 1045

Tract010203/Block 1046

Tract010203/Block 1047

Tract010203/Block 1048

Tract010203/Block 1049

Tract010203/Block 1050

Tract010203/Block 1051

Tract010203/Block 1052

Tract010203/Block 1053

Tract010203/Block 1054

Tract010203/Block 1055

Tract010203/Block 1056

Tract010203/Block 1057

Tract010203/Block 1058

Tract010203/Block 1059

Tract010203/Block 1060

Tract010203/Block 1061

Tract010203/Block 1062

Tract010203/Block 1063

Tract010203/Block 1064

Tract010203/Block 2000

Tract010203/Block 2001

Tract010203/Block 2002

Tract010203/Block 2003

Tract010203/Block 2025

Tract010203/Block 3000

Tract010203/Block 3001

Tract010203/Block 3002

Tract010203/Block 3003

Tract010203/Block 3004

Tract010203/Block 3005

Tract010203/Block 3006

Tract010203/Block 3007

Tract010203/Block 3008

Tract010203/Block 3009

Tract010203/Block 3010

Tract010203/Block 3011

Tract010203/Block 3012

Tract010203/Block 3013

Tract010203/Block 3014

Tract010203/Block 3015

Tract010203/Block 3016

Tract010203/Block 3017

Tract010203/Block 3018

Tract010203/Block 3019

Tract010203/Block 3020

Tract010203/Block 3021

Tract010203/Block 3022

VTD 204 Total 2,954

VTD 302 (Part)

Tract010500/Block 4070

Tract010500/Block 4071

Tract010500/Block 4072

Tract010500/Block 4183

Tract010500/Block 4184

Tract010500/Block 4185

Tract010500/Block 4191

Tract010500/Block 4192

Tract010500/Block 4193

Tract010500/Block 4195

Tract010500/Block 4196

Tract010500/Block 4197

Tract010500/Block 4198

Tract010500/Block 4199

Tract010500/Block 4200

Tract010500/Block 4201

Tract010500/Block 4202

Tract010500/Block 4203

Tract010500/Block 4204

Tract010500/Block 4205

Tract010500/Block 4206

Tract010500/Block 4207

Tract010500/Block 4223

Tract010500/Block 4224

Tract010500/Block 4225

Tract010500/Block 4226

Tract010500/Block 4227

Tract010500/Block 4228

Tract010500/Block 4229

Tract010500/Block 4993

Tract010500/Block 4994

Tract010500/Block 4999

VTD 302 Total 68

VTD 306 (Part)

Tract010202/Block 1007

Tract010202/Block 1008

Tract010202/Block 1009

Tract010400/Block 5071

Tract010400/Block 6040

Tract010400/Block 6047

Tract010400/Block 6048

Tract010400/Block 6049

Tract010400/Block 6057

Tract010400/Block 6060

Tract010500/Block 4208

Tract010500/Block 4209

Tract010500/Block 4210

Tract010500/Block 4211

Tract010500/Block 4212

Tract010500/Block 4216

Tract010500/Block 4217

Tract010500/Block 4218

Tract010500/Block 4219

Tract010500/Block 4220

Tract010500/Block 4221

Tract010500/Block 4222

VTD 306 Total 57

VTD 309 (Part)

Tract010400/Block 5072

Tract010400/Block 6018

Tract010400/Block 6019

Tract010400/Block 6020

Tract010400/Block 6021

Tract010400/Block 6022

Tract010400/Block 6023

Tract010400/Block 6024

Tract010400/Block 6025

Tract010400/Block 6026

Tract010400/Block 6027

Tract010400/Block 6028

Tract010400/Block 6029

Tract010400/Block 6030

Tract010400/Block 6031

Tract010400/Block 6032

Tract010400/Block 6033

Tract010400/Block 6034

Tract010400/Block 6035

Tract010400/Block 6036

Tract010400/Block 6037

Tract010400/Block 6038

Tract010400/Block 6039

Tract010400/Block 6041

Tract010400/Block 6050

Tract010400/Block 6052

Tract010400/Block 6053

Tract010400/Block 6054

Tract010400/Block 6055

Tract010400/Block 6056

Tract010400/Block 6058

Tract010400/Block 6061

Tract010400/Block 6111

Tract010400/Block 6112

Tract010400/Block 6113

Tract010400/Block 6114

Tract010400/Block 6115

Tract010400/Block 6116

Tract010400/Block 6117

Tract010400/Block 6118

Tract010400/Block 6119

Tract010400/Block 6120

Tract010400/Block 6121

Tract010400/Block 6122

Tract010400/Block 6123

Tract010400/Block 6124

Tract010400/Block 6125

Tract010400/Block 6126

Tract010400/Block 6127

Tract010400/Block 6128

Tract010400/Block 6129

Tract010400/Block 6130

Tract010400/Block 6131

Tract010400/Block 6132

Tract010400/Block 6133

Tract010400/Block 6134

Tract010400/Block 6135

Tract010400/Block 6136

Tract010400/Block 6137

Tract010400/Block 6138

Tract010400/Block 6139

Tract010400/Block 6140

Tract010400/Block 6141

Tract010400/Block 6142

Tract010400/Block 6143

Tract010400/Block 6144

Tract010400/Block 6145

Tract010400/Block 6146

Tract010400/Block 6147

Tract010400/Block 6148

Tract010400/Block 6149

Tract010400/Block 6150

Tract010400/Block 6151

Tract010400/Block 6152

Tract010400/Block 6153

Tract010400/Block 6154

Tract010400/Block 6155

Tract010400/Block 6156

Tract010400/Block 6157

Tract010400/Block 6158

Tract010400/Block 6159

Tract010400/Block 6160

Tract010400/Block 6161

Tract010400/Block 6162

Tract010400/Block 6163

Tract010400/Block 6164

Tract010400/Block 6990

Tract010400/Block 6991

Tract010400/Block 6992

Tract010400/Block 6993

Tract010400/Block 6994

Tract010400/Block 6995

Tract010400/Block 6996

Tract010400/Block 6997

Tract010400/Block 6998

VTD 309 Total 544

VTD 310 (Part)

Tract010202/Block 1010

Tract010202/Block 1011

Tract010202/Block 1012

Tract010202/Block 1013

Tract010202/Block 1014

Tract010202/Block 1015

Tract010202/Block 1016

Tract010202/Block 1017

Tract010202/Block 1018

Tract010202/Block 1019

Tract010202/Block 1020

Tract010202/Block 1021

Tract010202/Block 1022

Tract010202/Block 1023

Tract010202/Block 1024

Tract010202/Block 1025

Tract010202/Block 1026

Tract010202/Block 1027

Tract010202/Block 1028

Tract010202/Block 1029

Tract010202/Block 1030

Tract010202/Block 1031

Tract010202/Block 1032

Tract010202/Block 1033

Tract010202/Block 1034

Tract010202/Block 1035

Tract010202/Block 1036

Tract010202/Block 1037

Tract010202/Block 1038

Tract010202/Block 1039

Tract010202/Block 1040

Tract010202/Block 1041

Tract010202/Block 1042

Tract010202/Block 1043

Tract010202/Block 1044

Tract010202/Block 1045

Tract010202/Block 1046

Tract010202/Block 1047

Tract010202/Block 1048

Tract010202/Block 1049

Tract010202/Block 1050

Tract010202/Block 1051

Tract010202/Block 1052

Tract010202/Block 1053

Tract010202/Block 1054

Tract010202/Block 1055

Tract010202/Block 1056

Tract010202/Block 1057

Tract010202/Block 1058

Tract010202/Block 1059

Tract010202/Block 1999

Tract010400/Block 6062

Tract010400/Block 6074

Tract010400/Block 6075

Tract010400/Block 6076

Tract010400/Block 6077

Tract010400/Block 6078

Tract010400/Block 6079

Tract010400/Block 6080

Tract010400/Block 6081

Tract010400/Block 6082

Tract010400/Block 6083

Tract010400/Block 6084

Tract010400/Block 6085

Tract010400/Block 6086

Tract010400/Block 6087

Tract010400/Block 6088

Tract010400/Block 6089

Tract010400/Block 6090

Tract010400/Block 6091

Tract010400/Block 6092

Tract010400/Block 6093

Tract010400/Block 6094

Tract010400/Block 6095

Tract010400/Block 6096

Tract010400/Block 6097

Tract010400/Block 6098

Tract010400/Block 6099

Tract010400/Block 6100

Tract010400/Block 6101

Tract010400/Block 6102

Tract010400/Block 6103

Tract010400/Block 6104

Tract010400/Block 6105

Tract010400/Block 6106

Tract010400/Block 6107

Tract010400/Block 6108

Tract010400/Block 6109

Tract010400/Block 6110

Tract010400/Block 6165

Tract010400/Block 6166

Tract010400/Block 6167

Tract010400/Block 6168

Tract010400/Block 6169

Tract010400/Block 6170

Tract010400/Block 6171

Tract010400/Block 6172

Tract010400/Block 6173

Tract010400/Block 6174

Tract010400/Block 6175

Tract010400/Block 6176

Tract010400/Block 6177

Tract010400/Block 6178

Tract010400/Block 6179

Tract010400/Block 6180

Tract010400/Block 6181

Tract010400/Block 6182

Tract010400/Block 6183

Tract010400/Block 6184

Tract010400/Block 6185

Tract010400/Block 6186

Tract010400/Block 6187

Tract010400/Block 6188

Tract010400/Block 6988

Tract010400/Block 6989

VTD 310 Total 931

VTD 311 2,117

VTD 312 1,311

Osage County Total 7,982

Pawnee County 16,612

Payne County (Part)

VTD 404 (Part)

Tract011000/Block 1000

Tract011000/Block 1001

Tract011000/Block 1002

Tract011000/Block 1003

Tract011000/Block 1004

Tract011000/Block 1005

Tract011000/Block 1006

Tract011000/Block 1007

Tract011000/Block 1008

Tract011000/Block 1009

Tract011000/Block 1010

Tract011000/Block 1011

Tract011000/Block 1012

Tract011000/Block 1013

Tract011000/Block 1014

Tract011000/Block 1015

Tract011000/Block 1016

Tract011000/Block 1017

Tract011000/Block 1018

Tract011000/Block 1019

Tract011000/Block 1020

Tract011000/Block 1021

Tract011000/Block 1022

Tract011000/Block 1023

Tract011000/Block 1024

Tract011000/Block 1025

Tract011000/Block 1026

Tract011000/Block 1036

Tract011000/Block 1037

Tract011000/Block 1038

Tract011000/Block 1039

Tract011000/Block 1057

Tract011000/Block 1058

Tract011000/Block 1059

Tract011000/Block 1060

Tract011000/Block 1061

Tract011000/Block 1062

VTD 404 Total 578

VTD 406 (Part)

Tract011100/Block 1000

Tract011100/Block 1001

Tract011100/Block 1002

Tract011100/Block 1003

Tract011100/Block 1004

Tract011100/Block 1005

Tract011100/Block 1006

Tract011100/Block 1007

Tract011100/Block 1008

Tract011100/Block 1009

Tract011100/Block 1010

Tract011100/Block 1011

Tract011100/Block 1012

Tract011100/Block 1013

Tract011100/Block 1014

Tract011100/Block 1015

Tract011100/Block 1016

Tract011100/Block 1017

Tract011100/Block 1018

Tract011100/Block 1019

Tract011100/Block 1020

Tract011100/Block 1021

Tract011100/Block 1022

Tract011100/Block 1023

Tract011100/Block 1024

Tract011100/Block 1025

Tract011100/Block 1026

Tract011100/Block 1027

Tract011100/Block 1028

Tract011100/Block 1029

Tract011100/Block 1030

Tract011100/Block 1031

Tract011100/Block 1032

Tract011100/Block 1033

Tract011100/Block 1034

Tract011100/Block 1035

Tract011100/Block 1036

Tract011100/Block 1037

Tract011100/Block 1038

Tract011100/Block 1039

Tract011100/Block 1040

Tract011100/Block 1041

Tract011100/Block 1042

Tract011100/Block 1043

Tract011100/Block 1044

Tract011100/Block 1045

Tract011100/Block 1046

Tract011100/Block 1047

Tract011100/Block 1048

Tract011100/Block 1049

Tract011100/Block 1050

Tract011100/Block 1051

Tract011100/Block 1052

Tract011100/Block 1053

Tract011100/Block 1054

Tract011100/Block 1055

Tract011100/Block 1056

Tract011100/Block 1057

Tract011100/Block 1058

Tract011100/Block 1059

Tract011100/Block 1060

Tract011100/Block 1061

Tract011100/Block 1062

Tract011100/Block 1063

Tract011100/Block 1064

Tract011100/Block 1065

Tract011100/Block 1066

Tract011100/Block 1067

Tract011100/Block 1068

Tract011100/Block 1069

Tract011100/Block 1070

Tract011100/Block 1071

Tract011100/Block 1072

Tract011100/Block 1073

Tract011100/Block 1074

Tract011100/Block 1075

Tract011100/Block 1076

Tract011100/Block 1077

Tract011100/Block 1082

Tract011100/Block 1998

Tract011100/Block 1999

Tract011100/Block 2000

Tract011100/Block 2001

Tract011100/Block 2002

Tract011100/Block 2003

Tract011100/Block 2004

Tract011100/Block 2005

Tract011100/Block 2006

Tract011100/Block 2007

Tract011100/Block 2008

Tract011100/Block 2009

Tract011100/Block 2010

Tract011100/Block 2011

Tract011100/Block 2012

Tract011100/Block 2013

Tract011100/Block 2014

Tract011100/Block 2015

Tract011100/Block 2016

Tract011100/Block 2017

Tract011100/Block 2018

Tract011100/Block 2019

Tract011100/Block 2020

Tract011100/Block 2021

Tract011100/Block 2022

Tract011100/Block 2023

Tract011100/Block 2029

Tract011100/Block 2036

Tract011100/Block 2037

Tract011100/Block 2998

Tract011100/Block 2999

VTD 406 Total 1,146

VTD 417 (Part)

Tract011100/Block 1078

Tract011100/Block 1079

Tract011100/Block 1080

Tract011100/Block 1081

Tract011100/Block 1083

Tract011100/Block 1084

Tract011100/Block 1088

Tract011100/Block 1093

Tract011100/Block 2024

Tract011100/Block 2025

Tract011100/Block 2026

Tract011100/Block 2027

Tract011100/Block 2028

Tract011100/Block 2030

Tract011100/Block 2031

Tract011100/Block 2032

Tract011100/Block 2033

Tract011100/Block 2034

Tract011100/Block 2035

Tract011100/Block 2038

Tract011100/Block 2039

Tract011100/Block 2040

Tract011100/Block 2045

Tract011100/Block 2046

Tract011100/Block 2049

Tract011100/Block 2050

Tract011100/Block 2051

VTD 417 Total 326

Payne County Total 2,050

For District Number 35 Total Population: 34,175

Ideal District 34,165

Population:

Population Deviation: 10

Percent Deviation: 0.030%

District 036

Osage County (Part)

VTD 101 (Part)

Tract010700/Block 1111

Tract010700/Block 1112

Tract010700/Block 1113

Tract010700/Block 1114

Tract010700/Block 1115

Tract010700/Block 1116

Tract010700/Block 1117

Tract010700/Block 1118

Tract010700/Block 1126

Tract010700/Block 1127

Tract010700/Block 1128

Tract010700/Block 1129

Tract010700/Block 1130

Tract010700/Block 1131

Tract010700/Block 1132

Tract010700/Block 1133

Tract010700/Block 1134

Tract010700/Block 1135

Tract010700/Block 1136

Tract010700/Block 1137

Tract010700/Block 1138

Tract010700/Block 1139

Tract010700/Block 1140

Tract010700/Block 1141

Tract010700/Block 1142

Tract010700/Block 1143

Tract010700/Block 1146

Tract010700/Block 1165

Tract010700/Block 1166

Tract010700/Block 1167

Tract010700/Block 1172

Tract010700/Block 1173

Tract010700/Block 1996

Tract010700/Block 2000

Tract010700/Block 2001

Tract010700/Block 2002

Tract010700/Block 2004

Tract010700/Block 2006

Tract010700/Block 2007

Tract010700/Block 2008

Tract010700/Block 2009

Tract010700/Block 2010

Tract010700/Block 2011

Tract010700/Block 2012

Tract010700/Block 2013

Tract010700/Block 2014

VTD 101 Total 214

VTD 102 287

VTD 103 175

VTD 104 (Part)

Tract010700/Block 2015

Tract010700/Block 2016

Tract010700/Block 2017

Tract010700/Block 2018

Tract010700/Block 2019

Tract010700/Block 2020

Tract010700/Block 2021

Tract010700/Block 2022

Tract010700/Block 2023

Tract010700/Block 2024

Tract010700/Block 2025

Tract010700/Block 2075

Tract010700/Block 2076

Tract010700/Block 2077

Tract010700/Block 2078

Tract010700/Block 2079

Tract010700/Block 2080

Tract010700/Block 2093

Tract010700/Block 2094

Tract010700/Block 2095

Tract010700/Block 2102

Tract010700/Block 2103

Tract010700/Block 2998

Tract010700/Block 2999

VTD 104 Total 44

VTD 106 740

VTD 107 1,666

VTD 108 2,636

VTD 109 (Part)

Tract010800/Block 1098

Tract010800/Block 1119

Tract010800/Block 1120

Tract010800/Block 1307

Tract010800/Block 1308

Tract010800/Block 1309

Tract010800/Block 1310

Tract010800/Block 1311

Tract010800/Block 1312

Tract010800/Block 1313

Tract010800/Block 1314

Tract010800/Block 1315

Tract010800/Block 1316

Tract010800/Block 1317

Tract010800/Block 1318

Tract010800/Block 1319

Tract010800/Block 1320

Tract010800/Block 1321

Tract010800/Block 1322

Tract010800/Block 1323

Tract010800/Block 1324

Tract010800/Block 1325

Tract010800/Block 1326

Tract010800/Block 1327

Tract010800/Block 1328

Tract010800/Block 1329

Tract010800/Block 1330

Tract010800/Block 1331

Tract010800/Block 1332

Tract010800/Block 1333

Tract010800/Block 1334

Tract010800/Block 1335

Tract010800/Block 1336

Tract010800/Block 1337

Tract010800/Block 1338

Tract010800/Block 1339

Tract010800/Block 1340

Tract010800/Block 1341

Tract010800/Block 1342

Tract010800/Block 1343

Tract010800/Block 1344

Tract010800/Block 1345

Tract010800/Block 1346

Tract010800/Block 1347

Tract010800/Block 1348

Tract010800/Block 1349

Tract010800/Block 1350

Tract010800/Block 1351

Tract010800/Block 1352

Tract010800/Block 1353

Tract010800/Block 1354

Tract010800/Block 1355

Tract010800/Block 1356

Tract010800/Block 1357

Tract010800/Block 1358

Tract010800/Block 1359

Tract010800/Block 1360

Tract010800/Block 1361

Tract010800/Block 1362

Tract010800/Block 1363

Tract010800/Block 1364

Tract010800/Block 1365

Tract010800/Block 1366

Tract010800/Block 1367

Tract010800/Block 1368

Tract010800/Block 1369

Tract010800/Block 1370

Tract010800/Block 1371

Tract010800/Block 1372

Tract010800/Block 2088

Tract010800/Block 2089

Tract010800/Block 2090

Tract010800/Block 2091

Tract010800/Block 2092

Tract010800/Block 2093

Tract010800/Block 2094

Tract010800/Block 2095

Tract010800/Block 2096

Tract010800/Block 2097

Tract010800/Block 2098

Tract010800/Block 2099

Tract010800/Block 2100

Tract010800/Block 2101

Tract010800/Block 2102

Tract010800/Block 2103

Tract010800/Block 2104

Tract010800/Block 2113

Tract010800/Block 2114

Tract010800/Block 2115

Tract010800/Block 2116

Tract010800/Block 2117

Tract010800/Block 2118

Tract010800/Block 2119

Tract010800/Block 2120

Tract010800/Block 2121

Tract010800/Block 2122

Tract010800/Block 2123

Tract010800/Block 2124

Tract010800/Block 2125

Tract010800/Block 2126

Tract010800/Block 2127

Tract010800/Block 2128

Tract010800/Block 2129

Tract010800/Block 2130

Tract010800/Block 2131

Tract010800/Block 2132

Tract010800/Block 2133

Tract010800/Block 2134

Tract010800/Block 2135

Tract010800/Block 2136

Tract010800/Block 2137

Tract010800/Block 2138

Tract010800/Block 2193

Tract010800/Block 2194

Tract010800/Block 2195

Tract010800/Block 2196

Tract010800/Block 2197

Tract010800/Block 2198

Tract010800/Block 2199

Tract010800/Block 2200

Tract010800/Block 2201

Tract010800/Block 2202

Tract010800/Block 2203

Tract010800/Block 2204

Tract010800/Block 2205

Tract010800/Block 2237

Tract010800/Block 2238

Tract010800/Block 2239

Tract010800/Block 2240

Tract010800/Block 2246

Tract010800/Block 2247

Tract010800/Block 2248

Tract010800/Block 2249

Tract010800/Block 2250

Tract010800/Block 2251

Tract010800/Block 2252

Tract010800/Block 2253

Tract010800/Block 2254

Tract010800/Block 2255

Tract010800/Block 2256

Tract010800/Block 2257

Tract010800/Block 2258

Tract010800/Block 2259

Tract010800/Block 2260

Tract010800/Block 2316

Tract010800/Block 2317

Tract010800/Block 2318

Tract010800/Block 2319

Tract010800/Block 2999

VTD 109 Total 581

VTD 110 (Part)

Tract010500/Block 4012

Tract010500/Block 4013

Tract010500/Block 4017

Tract010500/Block 4018

Tract010500/Block 4019

Tract010800/Block 2150

Tract010800/Block 2151

Tract010800/Block 2152

Tract010800/Block 2153

Tract010800/Block 2154

Tract010800/Block 2155

Tract010800/Block 2173

Tract010800/Block 2174

Tract010800/Block 2175

Tract010800/Block 2176

Tract010800/Block 2179

Tract010800/Block 2180

Tract010800/Block 2181

Tract010800/Block 2182

Tract010800/Block 2183

Tract010800/Block 2184

Tract010800/Block 2185

Tract010800/Block 2186

Tract010800/Block 2187

Tract010800/Block 2188

Tract010800/Block 2189

Tract010800/Block 2190

Tract010800/Block 2191

Tract010800/Block 2192

Tract010800/Block 2206

Tract010800/Block 2207

Tract010800/Block 2208

Tract010800/Block 2209

Tract010800/Block 2210

Tract010800/Block 2211

Tract010800/Block 2212

Tract010800/Block 2213

Tract010800/Block 2214

Tract010800/Block 2215

Tract010800/Block 2216

Tract010800/Block 2217

Tract010800/Block 2218

Tract010800/Block 2219

Tract010800/Block 2220

Tract010800/Block 2221

Tract010800/Block 2222

Tract010800/Block 2223

Tract010800/Block 2224

Tract010800/Block 2225

Tract010800/Block 2226

Tract010800/Block 2227

Tract010800/Block 2228

Tract010800/Block 2229

Tract010800/Block 2230

Tract010800/Block 2231

Tract010800/Block 2232

Tract010800/Block 2233

Tract010800/Block 2234

Tract010800/Block 2235

Tract010800/Block 2236

Tract010800/Block 2241

Tract010800/Block 2242

Tract010800/Block 2243

Tract010800/Block 2244

Tract010800/Block 2245

Tract010800/Block 2261

Tract010800/Block 2262

Tract010800/Block 2263

Tract010800/Block 2264

Tract010800/Block 2265

Tract010800/Block 2266

Tract010800/Block 2267

Tract010800/Block 2268

Tract010800/Block 2269

Tract010800/Block 2270

Tract010800/Block 2271

Tract010800/Block 2272

Tract010800/Block 2273

Tract010800/Block 2274

Tract010800/Block 2275

Tract010800/Block 2276

Tract010800/Block 2277

Tract010800/Block 2278

Tract010800/Block 2279

Tract010800/Block 2280

Tract010800/Block 2281

Tract010800/Block 2282

Tract010800/Block 2283

Tract010800/Block 2284

Tract010800/Block 2285

Tract010800/Block 2286

Tract010800/Block 2287

Tract010800/Block 2288

Tract010800/Block 2289

Tract010800/Block 2290

Tract010800/Block 2291

Tract010800/Block 2292

Tract010800/Block 2293

Tract010800/Block 2294

Tract010800/Block 2295

Tract010800/Block 2296

Tract010800/Block 2297

Tract010800/Block 2298

Tract010800/Block 2299

Tract010800/Block 2300

Tract010800/Block 2301

Tract010800/Block 2302

Tract010800/Block 2303

Tract010800/Block 2304

Tract010800/Block 2305

Tract010800/Block 2306

Tract010800/Block 2307

Tract010800/Block 2308

Tract010800/Block 2309

Tract010800/Block 2310

Tract010800/Block 2311

Tract010800/Block 2312

Tract010800/Block 2313

Tract010800/Block 2314

Tract010800/Block 2315

Tract010800/Block 2997

Tract010800/Block 2998

VTD 110 Total 186

VTD 111 (Part)

Tract010300/Block 2000

Tract010300/Block 2001

Tract010300/Block 2002

Tract010300/Block 2003

Tract010300/Block 2004

Tract010300/Block 2005

Tract010300/Block 2006

Tract010300/Block 2007

Tract010300/Block 2008

Tract010300/Block 2049

Tract010300/Block 2050

Tract010300/Block 2051

Tract010300/Block 2052

Tract010300/Block 2053

Tract010300/Block 2054

Tract010300/Block 2055

Tract010300/Block 3052

Tract010300/Block 3053

Tract010300/Block 3054

Tract010300/Block 3055

Tract010300/Block 3056

Tract010300/Block 3057

Tract010300/Block 3110

Tract010300/Block 3111

Tract010300/Block 3112

Tract010300/Block 3113

Tract010300/Block 3114

Tract010300/Block 3115

Tract010300/Block 3116

Tract010300/Block 3117

Tract010300/Block 3118

Tract010300/Block 3119

Tract010300/Block 3120

Tract010300/Block 3121

Tract010300/Block 3166

Tract010300/Block 3167

Tract010300/Block 3168

Tract010300/Block 3169

Tract010300/Block 3447

Tract010300/Block 3448

Tract010300/Block 3449

Tract010700/Block 2158

VTD 111 Total 291

VTD 112 2,015

VTD 113 1,112

VTD 114 612

VTD 115 (Part)

Tract010300/Block 3170

Tract010300/Block 3171

Tract010300/Block 3172

Tract010300/Block 3180

Tract010300/Block 3181

Tract010300/Block 3186

Tract010300/Block 3187

Tract010300/Block 3188

Tract010300/Block 3189

Tract010300/Block 3192

Tract010300/Block 3193

Tract010300/Block 3194

Tract010300/Block 3196

Tract010300/Block 3200

Tract010300/Block 3201

Tract010300/Block 3202

Tract010300/Block 3203

Tract010300/Block 3204

Tract010300/Block 3205

Tract010300/Block 3206

Tract010300/Block 3207

Tract010300/Block 3208

Tract010300/Block 3209

Tract010300/Block 3210

Tract010300/Block 3211

Tract010300/Block 3212

Tract010300/Block 3214

Tract010300/Block 3218

Tract010300/Block 3240

Tract010300/Block 3243

Tract010300/Block 3244

Tract010300/Block 3245

Tract010300/Block 3246

Tract010300/Block 3247

Tract010300/Block 3248

Tract010300/Block 3249

Tract010300/Block 3250

Tract010300/Block 3251

Tract010300/Block 3252

Tract010300/Block 3253

Tract010300/Block 3254

Tract010300/Block 3255

Tract010300/Block 3256

Tract010300/Block 3257

Tract010300/Block 3258

Tract010300/Block 3259

Tract010300/Block 3260

Tract010300/Block 3261

Tract010300/Block 3262

Tract010300/Block 3263

Tract010300/Block 3264

Tract010300/Block 3265

Tract010300/Block 3266

Tract010300/Block 3267

Tract010300/Block 3268

Tract010300/Block 3269

Tract010300/Block 3270

Tract010300/Block 3271

Tract010300/Block 3272

Tract010300/Block 3273

Tract010300/Block 3274

Tract010300/Block 3275

Tract010300/Block 3276

Tract010300/Block 3277

Tract010300/Block 3278

Tract010300/Block 3279

Tract010300/Block 3280

Tract010300/Block 3281

Tract010300/Block 3282

Tract010300/Block 3283

Tract010300/Block 3284

Tract010300/Block 3285

Tract010300/Block 3286

Tract010300/Block 3287

Tract010300/Block 3288

Tract010300/Block 3289

Tract010300/Block 3290

Tract010300/Block 3291

Tract010300/Block 3292

Tract010300/Block 3293

Tract010300/Block 3294

Tract010300/Block 3295

Tract010300/Block 3296

Tract010300/Block 3399

Tract010300/Block 3400

Tract010300/Block 3401

Tract010300/Block 3402

Tract010300/Block 3403

Tract010300/Block 3404

Tract010300/Block 3405

VTD 115 Total 618

VTD 116 27

VTD 117 218

VTD 118 (Part)

Tract010700/Block 2081

Tract010700/Block 2082

Tract010700/Block 2083

Tract010700/Block 2084

Tract010700/Block 2085

Tract010700/Block 2086

Tract010700/Block 2087

Tract010700/Block 2088

Tract010700/Block 2089

Tract010700/Block 2090

Tract010700/Block 2091

Tract010700/Block 2092

Tract010700/Block 2096

Tract010700/Block 2097

Tract010700/Block 2142

Tract010700/Block 2143

Tract010700/Block 2144

Tract010700/Block 2157

Tract010700/Block 2159

Tract010700/Block 2160

Tract010700/Block 2161

Tract010700/Block 2162

Tract010700/Block 2163

Tract010700/Block 2164

Tract010700/Block 2165

Tract010700/Block 2166

Tract010700/Block 2167

Tract010700/Block 2168

Tract010700/Block 2169

Tract010700/Block 2170

Tract010700/Block 2171

Tract010700/Block 2172

Tract010700/Block 2175

Tract010700/Block 2176

Tract010700/Block 2177

Tract010700/Block 2178

Tract010700/Block 2179

Tract010700/Block 2180

Tract010700/Block 2181

Tract010700/Block 2182

Tract010700/Block 2183

Tract010700/Block 2184

Tract010700/Block 2185

Tract010700/Block 2189

Tract010700/Block 2190

Tract010700/Block 2191

Tract010700/Block 2192

Tract010700/Block 2193

Tract010700/Block 2194

Tract010700/Block 2195

Tract010700/Block 2196

Tract010700/Block 2197

Tract010700/Block 2207

VTD 118 Total 254

VTD 201 2,321

VTD 203 (Part)

Tract010201/Block 1000

Tract010201/Block 1001

Tract010201/Block 1002

Tract010201/Block 1003

Tract010201/Block 1004

Tract010201/Block 1005

Tract010201/Block 1006

Tract010201/Block 1007

Tract010201/Block 1008

Tract010201/Block 1009

Tract010201/Block 1010

Tract010201/Block 1011

Tract010201/Block 1012

Tract010201/Block 1013

Tract010201/Block 1014

Tract010201/Block 1015

Tract010201/Block 1016

Tract010201/Block 1017

Tract010201/Block 1018

Tract010201/Block 1019

Tract010201/Block 1020

Tract010201/Block 1021

Tract010201/Block 1022

Tract010201/Block 1023

Tract010201/Block 1024

Tract010201/Block 1025

Tract010201/Block 1026

Tract010201/Block 1027

Tract010201/Block 1028

Tract010201/Block 1029

Tract010201/Block 1030

Tract010201/Block 1031

Tract010201/Block 1032

Tract010201/Block 1033

Tract010201/Block 1034

Tract010201/Block 1035

Tract010201/Block 1036

Tract010201/Block 1037

Tract010201/Block 1038

Tract010201/Block 1039

Tract010201/Block 1040

Tract010201/Block 1041

Tract010201/Block 1042

Tract010201/Block 1043

Tract010201/Block 1044

Tract010201/Block 1045

Tract010201/Block 1046

Tract010201/Block 1047

Tract010201/Block 1048

Tract010201/Block 1049

Tract010201/Block 1050

Tract010201/Block 1051

Tract010201/Block 1052

Tract010201/Block 1053

Tract010201/Block 1054

Tract010201/Block 1055

Tract010201/Block 1056

Tract010201/Block 1057

Tract010201/Block 1058

Tract010201/Block 1059

Tract010201/Block 1060

Tract010201/Block 1061

Tract010201/Block 1062

Tract010201/Block 1063

Tract010201/Block 1064

Tract010201/Block 1065

Tract010201/Block 1066

Tract010201/Block 1067

Tract010201/Block 1068

Tract010201/Block 1069

Tract010201/Block 1070

Tract010201/Block 1071

Tract010201/Block 1072

Tract010201/Block 1073

Tract010201/Block 1074

Tract010201/Block 1075

Tract010201/Block 1076

Tract010201/Block 1077

Tract010201/Block 1078

Tract010201/Block 1079

Tract010201/Block 1080

Tract010201/Block 1081

Tract010201/Block 1082

Tract010201/Block 1083

Tract010201/Block 1084

Tract010201/Block 1085

Tract010201/Block 1086

Tract010201/Block 1087

Tract010201/Block 1088

Tract010201/Block 1089

Tract010201/Block 1090

Tract010201/Block 1091

Tract010201/Block 1092

Tract010201/Block 1093

Tract010201/Block 1094

Tract010201/Block 1095

Tract010201/Block 1096

Tract010201/Block 1097

Tract010201/Block 1098

Tract010201/Block 1099

Tract010201/Block 1100

Tract010201/Block 1101

Tract010201/Block 1102

Tract010201/Block 1103

Tract010201/Block 1104

Tract010201/Block 1105

Tract010201/Block 1106

Tract010201/Block 1107

Tract010201/Block 1108

Tract010201/Block 1109

Tract010201/Block 1110

Tract010201/Block 1139

Tract010201/Block 1140

Tract010201/Block 1141

Tract010201/Block 1142

Tract010201/Block 1143

Tract010201/Block 1144

Tract010201/Block 1145

Tract010201/Block 1146

Tract010201/Block 1147

Tract010201/Block 1148

Tract010201/Block 1149

Tract010201/Block 1150

Tract010201/Block 1151

Tract010201/Block 1159

Tract010201/Block 1160

Tract010201/Block 1161

Tract010201/Block 1162

Tract010201/Block 1163

Tract010201/Block 1164

Tract010201/Block 1165

Tract010201/Block 1166

Tract010201/Block 1167

Tract010201/Block 1168

Tract010201/Block 1169

Tract010201/Block 1170

Tract010201/Block 1171

Tract010201/Block 1172

Tract010201/Block 1173

Tract010201/Block 1174

Tract010201/Block 1175

Tract010201/Block 1176

Tract010201/Block 1177

Tract010201/Block 1178

Tract010201/Block 1179

Tract010201/Block 1180

Tract010201/Block 1181

Tract010201/Block 1182

Tract010201/Block 1183

Tract010201/Block 1184

Tract010201/Block 1185

Tract010201/Block 1186

Tract010201/Block 1187

Tract010201/Block 1188

Tract010201/Block 1189

Tract010201/Block 1194

Tract010201/Block 1195

Tract010201/Block 1196

Tract010201/Block 1197

Tract010201/Block 1200

Tract010201/Block 1201

Tract010201/Block 1202

Tract010201/Block 1203

Tract010201/Block 1204

Tract010201/Block 1206

Tract010201/Block 1219

Tract010201/Block 1232

Tract010201/Block 1972

Tract010201/Block 1973

Tract010201/Block 1978

Tract010201/Block 1979

Tract010201/Block 1980

Tract010201/Block 1981

Tract010201/Block 1982

Tract010201/Block 1988

Tract010201/Block 1989

Tract010201/Block 1990

Tract010201/Block 1991

Tract010201/Block 1992

Tract010201/Block 1993

Tract010201/Block 1994

Tract010201/Block 1995

Tract010201/Block 1996

Tract010201/Block 1997

Tract010201/Block 1998

Tract010201/Block 1999

Tract010201/Block 2007

Tract010201/Block 2011

Tract010201/Block 2012

Tract010201/Block 2013

Tract010201/Block 2014

Tract010201/Block 2015

Tract010201/Block 2016

Tract010201/Block 2017

Tract010201/Block 2018

Tract010201/Block 2019

Tract010201/Block 2020

Tract010201/Block 2021

Tract010201/Block 2026

Tract010201/Block 2027

Tract010201/Block 2028

Tract010201/Block 2029

Tract010201/Block 2030

Tract010201/Block 2031

Tract010201/Block 2032

Tract010201/Block 2033

Tract010201/Block 2034

Tract010201/Block 2035

Tract010201/Block 2036

Tract010201/Block 2037

Tract010201/Block 2038

Tract010201/Block 2039

Tract010201/Block 2040

Tract010201/Block 2041

Tract010201/Block 2042

Tract010201/Block 2043

Tract010201/Block 2044

Tract010201/Block 2045

Tract010201/Block 2046

Tract010201/Block 2047

Tract010201/Block 2048

Tract010201/Block 2049

Tract010201/Block 2050

Tract010201/Block 2051

Tract010201/Block 2052

Tract010201/Block 2053

Tract010201/Block 2054

Tract010201/Block 2055

Tract010201/Block 2056

Tract010201/Block 2057

Tract010201/Block 2058

Tract010201/Block 2059

Tract010201/Block 2060

Tract010201/Block 2061

Tract010201/Block 2062

Tract010201/Block 2063

Tract010201/Block 2064

Tract010201/Block 2065

Tract010201/Block 2066

Tract010201/Block 2067

Tract010201/Block 2068

Tract010201/Block 2069

Tract010201/Block 2070

Tract010201/Block 2071

Tract010201/Block 2072

Tract010201/Block 2073

Tract010201/Block 2074

Tract010201/Block 2075

Tract010201/Block 2076

Tract010201/Block 2077

Tract010201/Block 2078

Tract010201/Block 2082

Tract010201/Block 2083

Tract010201/Block 2084

Tract010201/Block 4000

Tract010201/Block 4001

Tract010201/Block 4002

Tract010201/Block 4003

Tract010201/Block 4004

Tract010201/Block 4005

Tract010201/Block 4006

Tract010201/Block 4007

Tract010201/Block 4014

Tract010201/Block 4015

Tract010201/Block 4020

Tract010201/Block 4021

Tract010201/Block 4022

Tract010201/Block 4023

Tract010201/Block 4024

Tract010201/Block 4025

Tract010201/Block 4026

Tract010201/Block 4027

Tract010201/Block 4028

Tract010201/Block 4029

Tract010201/Block 4030

Tract010201/Block 4031

Tract010201/Block 4032

Tract010201/Block 4033

Tract010201/Block 4999

Tract010300/Block 3406

Tract010300/Block 3407

Tract010300/Block 3408

Tract010300/Block 3420

Tract010300/Block 3421

Tract010300/Block 3422

Tract010300/Block 3423

Tract010300/Block 3424

Tract010300/Block 3425

Tract010300/Block 3426

Tract010300/Block 3427

Tract010300/Block 3428

Tract010300/Block 3429

Tract010300/Block 3430

Tract010300/Block 3431

Tract010300/Block 3432

Tract010300/Block 3433

Tract010400/Block 1251

Tract010400/Block 1252

Tract010400/Block 1995

Tract010400/Block 1996

VTD 203 Total 4,908

VTD 204 (Part)

Tract010201/Block 1111

Tract010201/Block 1112

Tract010201/Block 1113

Tract010201/Block 1114

Tract010201/Block 1115

Tract010201/Block 1116

Tract010201/Block 1137

Tract010201/Block 1138

Tract010201/Block 1152

Tract010201/Block 1153

Tract010201/Block 1154

Tract010201/Block 1155

Tract010201/Block 1156

Tract010201/Block 1157

Tract010201/Block 1158

Tract010201/Block 1198

Tract010201/Block 1199

Tract010201/Block 1205

Tract010201/Block 1207

Tract010201/Block 1208

Tract010201/Block 1209

Tract010201/Block 1210

Tract010201/Block 1211

Tract010201/Block 1220

Tract010201/Block 1221

Tract010201/Block 1228

Tract010201/Block 1229

Tract010201/Block 1974

Tract010201/Block 1983

Tract010201/Block 1984

Tract010201/Block 2079

Tract010201/Block 2080

Tract010201/Block 2081

Tract010201/Block 2085

Tract010201/Block 2086

Tract010201/Block 2087

VTD 204 Total 453

VTD 301 (Part)

Tract010500/Block 4000

Tract010500/Block 4001

Tract010500/Block 4002

Tract010500/Block 4003

Tract010500/Block 4004

Tract010500/Block 4005

Tract010500/Block 4006

Tract010500/Block 4007

Tract010500/Block 4008

Tract010500/Block 4009

Tract010500/Block 4010

Tract010500/Block 4011

Tract010500/Block 4075

Tract010500/Block 4076

Tract010500/Block 4077

Tract010500/Block 4078

Tract010500/Block 4079

Tract010500/Block 4080

Tract010500/Block 4081

Tract010500/Block 4082

Tract010500/Block 4083

Tract010500/Block 4084

Tract010500/Block 4085

Tract010500/Block 4086

Tract010500/Block 4087

Tract010500/Block 4088

Tract010500/Block 4089

Tract010500/Block 4090

Tract010500/Block 4091

Tract010500/Block 4092

Tract010500/Block 4093

Tract010500/Block 4094

Tract010500/Block 4095

Tract010500/Block 4096

Tract010500/Block 4097

Tract010500/Block 4098

Tract010500/Block 4099

Tract010500/Block 4100

Tract010500/Block 4101

Tract010500/Block 4102

Tract010500/Block 4103

Tract010500/Block 4104

Tract010500/Block 4105

Tract010500/Block 4106

Tract010500/Block 4107

Tract010500/Block 4108

Tract010500/Block 4113

Tract010500/Block 4128

Tract010500/Block 4135

Tract010500/Block 4144

Tract010500/Block 4145

Tract010500/Block 4146

Tract010500/Block 4147

Tract010500/Block 4148

Tract010500/Block 4149

Tract010500/Block 4150

Tract010500/Block 4151

Tract010500/Block 4152

Tract010500/Block 4153

Tract010500/Block 4154

Tract010500/Block 4155

Tract010500/Block 4156

Tract010500/Block 4157

Tract010500/Block 4158

Tract010500/Block 4159

Tract010500/Block 4160

Tract010500/Block 4256

Tract010500/Block 4257

Tract010500/Block 4258

Tract010500/Block 4259

Tract010500/Block 4260

Tract010500/Block 4261

Tract010500/Block 4262

Tract010500/Block 4263

Tract010500/Block 4264

Tract010500/Block 4265

Tract010500/Block 4266

Tract010500/Block 4267

Tract010500/Block 4268

Tract010500/Block 5001

Tract010500/Block 5002

Tract010500/Block 5003

Tract010500/Block 5006

Tract010500/Block 5007

Tract010500/Block 5008

Tract010500/Block 5010

Tract010500/Block 5011

Tract010500/Block 5012

Tract010500/Block 5014

Tract010500/Block 5015

Tract010500/Block 5016

Tract010500/Block 5017

Tract010500/Block 5018

Tract010500/Block 5019

Tract010500/Block 5020

Tract010500/Block 5021

Tract010500/Block 5022

Tract010500/Block 5023

Tract010500/Block 5024

Tract010500/Block 5025

Tract010500/Block 5026

Tract010500/Block 5027

Tract010500/Block 5028

Tract010500/Block 5029

Tract010500/Block 5030

Tract010500/Block 5031

Tract010500/Block 5032

Tract010500/Block 5033

Tract010500/Block 5034

Tract010500/Block 5035

Tract010500/Block 5036

Tract010500/Block 5037

Tract010500/Block 5038

Tract010500/Block 5039

Tract010500/Block 5040

Tract010500/Block 5041

Tract010500/Block 5042

Tract010500/Block 5043

Tract010500/Block 5044

Tract010500/Block 5045

Tract010500/Block 5046

Tract010500/Block 5047

Tract010500/Block 5048

Tract010500/Block 5049

Tract010500/Block 5050

Tract010500/Block 5051

Tract010500/Block 5052

Tract010500/Block 5053

Tract010500/Block 5054

Tract010500/Block 5055

Tract010500/Block 5056

Tract010500/Block 5057

Tract010500/Block 5058

Tract010500/Block 5059

Tract010500/Block 5060

Tract010500/Block 5063

Tract010500/Block 5064

Tract010500/Block 5065

Tract010500/Block 5066

Tract010500/Block 5067

Tract010500/Block 5069

Tract010500/Block 5070

Tract010500/Block 5071

Tract010500/Block 5072

Tract010500/Block 5073

Tract010500/Block 6008

Tract010500/Block 6009

Tract010500/Block 6010

Tract010500/Block 6011

Tract010500/Block 6012

Tract010500/Block 6013

Tract010500/Block 6014

Tract010500/Block 6015

Tract010500/Block 6016

Tract010500/Block 6017

Tract010500/Block 6018

Tract010500/Block 6019

Tract010500/Block 6020

Tract010500/Block 6021

Tract010500/Block 6022

Tract010500/Block 6023

Tract010500/Block 6024

Tract010500/Block 6025

Tract010500/Block 6026

Tract010500/Block 6027

Tract010500/Block 6028

Tract010500/Block 6029

Tract010500/Block 6030

Tract010500/Block 6031

Tract010500/Block 6032

Tract010500/Block 6033

Tract010500/Block 6034

Tract010500/Block 6035

Tract010500/Block 6036

Tract010500/Block 6037

Tract010500/Block 6038

Tract010500/Block 6039

Tract010500/Block 6040

Tract010500/Block 6041

VTD 301 Total 1,425

VTD 302 (Part)

Tract010500/Block 4073

Tract010500/Block 4074

Tract010500/Block 4129

Tract010500/Block 4130

Tract010500/Block 4131

Tract010500/Block 4132

Tract010500/Block 4133

Tract010500/Block 4134

Tract010500/Block 4136

Tract010500/Block 4137

Tract010500/Block 4138

Tract010500/Block 4139

Tract010500/Block 4140

Tract010500/Block 4141

Tract010500/Block 4142

Tract010500/Block 4143

Tract010500/Block 4162

Tract010500/Block 4174

Tract010500/Block 4175

Tract010500/Block 4176

Tract010500/Block 4177

Tract010500/Block 4178

Tract010500/Block 4179

Tract010500/Block 4180

Tract010500/Block 4181

Tract010500/Block 4182

Tract010500/Block 4186

Tract010500/Block 4187

Tract010500/Block 4188

Tract010500/Block 4189

Tract010500/Block 4190

Tract010500/Block 4194

Tract010500/Block 4269

Tract010500/Block 4270

Tract010500/Block 4998

Tract010500/Block 5000

Tract010500/Block 5009

Tract010500/Block 5013

Tract010500/Block 5074

Tract010500/Block 6000

Tract010500/Block 6001

Tract010500/Block 6002

Tract010500/Block 6003

Tract010500/Block 6004

Tract010500/Block 6005

Tract010500/Block 6006

Tract010500/Block 6007

Tract010500/Block 6042

Tract010500/Block 6999

VTD 302 Total 411

VTD 304 (Part)

Tract010500/Block 6043

Tract010500/Block 6044

VTD 304 Total 32

VTD 306 (Part)

Tract010201/Block 1190

Tract010201/Block 1191

Tract010201/Block 1192

Tract010201/Block 1193

Tract010201/Block 1985

Tract010201/Block 1986

Tract010201/Block 1987

Tract010202/Block 1000

Tract010202/Block 1001

Tract010202/Block 1002

Tract010202/Block 1003

Tract010202/Block 1004

Tract010202/Block 1005

Tract010202/Block 1006

Tract010400/Block 1004

Tract010400/Block 1005

Tract010400/Block 1006

Tract010400/Block 1007

Tract010400/Block 1008

Tract010400/Block 1009

Tract010400/Block 1010

Tract010400/Block 1011

Tract010400/Block 1012

Tract010400/Block 1013

Tract010400/Block 1014

Tract010400/Block 1015

Tract010400/Block 1016

Tract010400/Block 1017

Tract010400/Block 1018

Tract010400/Block 1019

Tract010400/Block 1020

Tract010400/Block 1021

Tract010400/Block 1022

Tract010400/Block 1023

Tract010400/Block 1024

Tract010400/Block 1025

Tract010400/Block 1026

Tract010400/Block 1027

Tract010400/Block 1028

Tract010400/Block 1029

Tract010400/Block 1030

Tract010400/Block 1031

Tract010400/Block 1032

Tract010400/Block 1033

Tract010400/Block 1034

Tract010400/Block 1035

Tract010400/Block 1036

Tract010400/Block 1037

Tract010400/Block 1040

Tract010400/Block 1041

Tract010400/Block 1042

Tract010400/Block 1114

Tract010400/Block 1115

Tract010400/Block 1116

Tract010400/Block 1123

Tract010400/Block 1124

Tract010400/Block 1125

Tract010400/Block 1126

Tract010400/Block 1127

Tract010400/Block 1128

Tract010400/Block 1129

Tract010400/Block 1130

Tract010400/Block 1135

Tract010400/Block 1136

Tract010400/Block 1137

Tract010400/Block 1148

Tract010400/Block 1149

Tract010400/Block 1170

Tract010400/Block 1171

Tract010400/Block 1172

Tract010400/Block 1173

Tract010400/Block 1174

Tract010400/Block 1175

Tract010400/Block 1176

Tract010400/Block 1177

Tract010400/Block 1178

Tract010400/Block 1179

Tract010400/Block 1180

Tract010400/Block 1181

Tract010400/Block 1182

Tract010400/Block 1183

Tract010400/Block 1184

Tract010400/Block 1185

Tract010400/Block 1186

Tract010400/Block 1187

Tract010400/Block 1188

Tract010400/Block 1189

Tract010400/Block 1190

Tract010400/Block 1191

Tract010400/Block 1192

Tract010400/Block 1193

Tract010400/Block 1194

Tract010400/Block 1195

Tract010400/Block 1196

Tract010400/Block 1205

Tract010400/Block 1206

Tract010400/Block 1207

Tract010400/Block 1208

Tract010400/Block 1209

Tract010400/Block 1210

Tract010400/Block 1211

Tract010400/Block 1212

Tract010400/Block 1213

Tract010400/Block 1214

Tract010400/Block 1215

Tract010400/Block 1216

Tract010400/Block 1221

Tract010400/Block 1222

Tract010400/Block 1223

Tract010400/Block 1224

Tract010400/Block 1226

Tract010400/Block 1227

Tract010400/Block 1228

Tract010400/Block 1229

Tract010400/Block 1230

Tract010400/Block 1231

Tract010400/Block 1232

Tract010400/Block 1233

Tract010400/Block 1234

Tract010400/Block 1235

Tract010400/Block 1236

Tract010400/Block 1237

Tract010400/Block 1238

Tract010400/Block 1239

Tract010400/Block 1240

Tract010400/Block 1241

Tract010400/Block 1242

Tract010400/Block 1243

Tract010400/Block 1244

Tract010400/Block 1245

Tract010400/Block 1246

Tract010400/Block 1247

Tract010400/Block 1248

Tract010400/Block 1249

Tract010400/Block 1250

Tract010400/Block 1267

Tract010400/Block 1268

Tract010400/Block 1269

Tract010400/Block 1270

Tract010400/Block 1271

Tract010400/Block 1272

Tract010400/Block 1273

Tract010400/Block 1983

Tract010400/Block 1984

Tract010400/Block 1985

Tract010400/Block 1986

Tract010400/Block 1987

Tract010400/Block 1988

Tract010400/Block 1989

Tract010400/Block 1990

Tract010400/Block 1991

Tract010400/Block 1992

Tract010400/Block 1993

Tract010400/Block 1994

Tract010400/Block 1997

Tract010400/Block 1998

Tract010400/Block 1999

Tract010400/Block 3000

Tract010400/Block 3001

Tract010400/Block 3002

Tract010400/Block 3003

Tract010400/Block 3004

Tract010400/Block 3005

Tract010400/Block 3029

Tract010400/Block 3030

Tract010400/Block 3031

Tract010400/Block 5009

Tract010400/Block 5010

Tract010400/Block 5011

Tract010400/Block 5012

Tract010400/Block 5013

Tract010400/Block 5014

Tract010400/Block 5015

Tract010400/Block 5016

Tract010400/Block 5052

Tract010400/Block 5065

Tract010400/Block 5066

Tract010400/Block 5067

Tract010400/Block 5068

Tract010400/Block 5069

Tract010400/Block 5070

Tract010400/Block 6000

Tract010400/Block 6001

Tract010400/Block 6004

Tract010400/Block 6005

Tract010400/Block 6010

Tract010400/Block 6011

Tract010400/Block 6012

Tract010400/Block 6017

Tract010400/Block 6044

Tract010400/Block 6045

Tract010400/Block 6046

Tract010400/Block 6066

Tract010400/Block 6067

Tract010400/Block 6071

Tract010400/Block 6189

Tract010500/Block 4161

Tract010500/Block 4163

Tract010500/Block 4164

Tract010500/Block 4165

Tract010500/Block 4166

Tract010500/Block 4167

Tract010500/Block 4168

Tract010500/Block 4169

Tract010500/Block 4170

Tract010500/Block 4171

Tract010500/Block 4172

Tract010500/Block 4173

Tract010500/Block 4213

Tract010500/Block 4214

Tract010500/Block 4215

VTD 306 Total 539

VTD 307 1,397

VTD 308 1,488

VTD 309 (Part)

Tract010400/Block 6002

Tract010400/Block 6003

Tract010400/Block 6008

Tract010400/Block 6009

Tract010400/Block 6042

Tract010400/Block 6043

Tract010400/Block 6051

Tract010400/Block 6059

Tract010400/Block 6999

VTD 309 Total 18

VTD 310 (Part)

Tract010400/Block 6006

Tract010400/Block 6007

Tract010400/Block 6063

Tract010400/Block 6064

Tract010400/Block 6065

Tract010400/Block 6068

Tract010400/Block 6069

Tract010400/Block 6070

Tract010400/Block 6072

Tract010400/Block 6073

VTD 310 Total 2

Osage County Total 24,670

Tulsa County (Part)

VTD 5 (Part)

Tract009101/Block 1002

Tract009101/Block 1003

Tract009101/Block 1004

Tract009101/Block 1005

Tract009101/Block 1006

Tract009101/Block 1007

Tract009101/Block 1008

Tract009101/Block 1009

Tract009101/Block 1010

Tract009101/Block 1011

Tract009101/Block 1012

Tract009101/Block 1013

Tract009101/Block 1014

Tract009101/Block 1015

VTD 5 Total 1,150

VTD 502 (Part)

Tract005400/Block 3042

Tract005400/Block 3043

Tract005400/Block 3044

Tract005400/Block 3045

Tract005400/Block 3046

VTD 502 Total 103

VTD 503 (Part)

Tract005400/Block 1022

Tract005400/Block 1023

Tract005400/Block 1030

Tract005400/Block 3022

Tract005400/Block 3023

VTD 503 Total 106

VTD 551 (Part)

Tract009104/Block 1000

Tract009104/Block 1001

Tract009104/Block 1002

Tract009104/Block 1003

Tract009104/Block 1004

Tract009104/Block 1005

Tract009104/Block 1006

Tract009104/Block 1007

Tract009104/Block 1008

Tract009104/Block 1009

Tract009104/Block 1010

Tract009104/Block 1011

Tract009104/Block 1012

Tract009104/Block 1013

Tract009104/Block 1014

Tract009104/Block 1015

Tract009104/Block 1016

Tract009104/Block 1017

Tract009104/Block 1018

Tract009104/Block 1019

Tract009104/Block 1020

Tract009104/Block 1021

Tract009104/Block 1022

Tract009104/Block 1023

Tract009104/Block 1024

Tract009104/Block 1025

Tract009104/Block 1026

Tract009104/Block 1027

Tract009104/Block 1028

Tract009104/Block 1029

Tract009104/Block 1030

Tract009104/Block 1031

Tract009104/Block 1032

Tract009104/Block 1033

Tract009104/Block 2011

Tract009104/Block 2012

VTD 551 Total 1,032

VTD 552 (Part)

Tract005600/Block 1080

Tract009101/Block 1000

Tract009101/Block 1001

Tract009101/Block 2000

Tract009101/Block 2001

Tract009101/Block 2002

Tract009101/Block 2003

Tract009101/Block 2004

Tract009101/Block 2005

Tract009101/Block 2006

Tract009101/Block 2007

Tract009101/Block 2008

Tract009101/Block 2009

Tract009101/Block 2010

Tract009101/Block 2011

Tract009101/Block 2012

Tract009101/Block 2013

Tract009101/Block 2014

Tract009101/Block 2015

Tract009101/Block 2016

Tract009101/Block 2017

Tract009101/Block 2039

Tract009101/Block 2041

Tract009101/Block 2042

Tract009101/Block 2043

Tract009101/Block 2044

Tract009101/Block 2045

VTD 552 Total 492

VTD 553 1,347

VTD 554 1,360

VTD 752 (Part)

Tract005804/Block 1001

Tract005804/Block 1002

Tract005804/Block 1003

Tract005804/Block 1004

Tract005804/Block 1005

Tract005804/Block 1006

Tract005804/Block 1007

Tract005804/Block 1008

Tract005804/Block 1009

Tract005804/Block 1010

Tract005804/Block 1011

Tract005804/Block 1012

Tract005804/Block 1013

Tract005804/Block 1014

Tract005804/Block 1015

Tract005804/Block 1016

Tract005804/Block 1017

Tract005804/Block 1018

Tract005804/Block 1019

Tract005804/Block 1020

Tract005804/Block 1021

Tract005804/Block 1022

Tract005804/Block 1023

Tract005804/Block 1024

Tract005804/Block 1025

Tract005804/Block 1026

Tract005804/Block 1027

Tract005804/Block 1028

Tract005804/Block 1032

Tract005804/Block 1033

Tract005804/Block 1034

Tract005804/Block 1037

Tract005804/Block 1039

Tract005804/Block 1040

Tract005804/Block 1042

Tract005804/Block 1043

Tract005804/Block 1044

Tract005804/Block 1045

Tract005804/Block 1046

Tract005804/Block 1047

Tract005804/Block 1048

Tract005804/Block 1049

Tract005804/Block 1050

Tract005804/Block 1051

Tract005804/Block 1052

Tract005804/Block 1053

Tract005804/Block 1054

Tract005804/Block 1055

Tract005804/Block 1056

Tract005804/Block 1057

Tract005804/Block 1058

Tract005804/Block 1059

Tract005804/Block 1060

Tract005804/Block 1061

Tract005804/Block 1062

Tract005804/Block 1063

Tract005804/Block 1064

Tract005804/Block 1065

Tract005804/Block 1066

Tract005804/Block 1067

Tract005804/Block 1068

Tract005804/Block 1069

Tract005804/Block 1072

Tract005804/Block 1073

Tract005804/Block 1074

Tract005804/Block 1075

Tract005804/Block 1076

Tract005804/Block 1077

Tract005804/Block 1078

Tract005804/Block 1079

Tract005804/Block 1080

Tract005804/Block 1081

Tract005804/Block 1104

Tract005804/Block 1105

VTD 752 Total 1,283

VTD 900 2,852

Tulsa County Total 9,725

For District Number 36 Total Population: 34,395

Ideal District 34,165

Population:

Population Deviation: 230

Percent Deviation: 0.674%

District 037

Kay County (Part)

VTD 402 19

VTD 411 (Part)

Tract000800/Block 1127

Tract000800/Block 1128

Tract000800/Block 1131

Tract000800/Block 1132

Tract000800/Block 1133

Tract000800/Block 1134

Tract000800/Block 1135

Tract000800/Block 1136

Tract000800/Block 1137

Tract000800/Block 1138

Tract000800/Block 1139

Tract000800/Block 1140

Tract000800/Block 1143

Tract000800/Block 1144

Tract000800/Block 1145

Tract000800/Block 1149

Tract000800/Block 1150

Tract000800/Block 1151

Tract000800/Block 1152

Tract000800/Block 1153

Tract000800/Block 1154

Tract000800/Block 1155

Tract000800/Block 1156

Tract000800/Block 1157

Tract000800/Block 1158

Tract000800/Block 1159

Tract000800/Block 1160

Tract000800/Block 1161

Tract000800/Block 1162

VTD 411 Total 188

VTD 412 854

VTD 413 2,110

VTD 414 440

VTD 415 325

VTD 419 1,840

VTD 503 2,758

VTD 504 1,622

VTD 507 2,852

VTD 516 1,612

VTD 517 1,474

VTD 523 2,194

VTD 527 2,575

VTD 530 2,322

VTD 532 2,725

VTD 533 1,829

VTD 534 2,484

Kay County Total 30,223

Osage County (Part)

VTD 110 (Part)

Tract010800/Block 2149

Tract010800/Block 2320

Tract010800/Block 2321

Tract010800/Block 2322

Tract010800/Block 2323

Tract010800/Block 2324

Tract010800/Block 2325

Tract010800/Block 2326

Tract010800/Block 2327

Tract010800/Block 2328

Tract010800/Block 2329

Tract010800/Block 2330

Tract010800/Block 2331

Tract010800/Block 2332

Tract010800/Block 2333

Tract010800/Block 2334

Tract010800/Block 2335

Tract010800/Block 2336

Tract010800/Block 2337

Tract010800/Block 2338

Tract010800/Block 2339

Tract010800/Block 2340

Tract010800/Block 2341

Tract010800/Block 2342

Tract010800/Block 2343

Tract010800/Block 2344

Tract010800/Block 2345

Tract010800/Block 2346

Tract010800/Block 2347

Tract010800/Block 2348

Tract010800/Block 2349

Tract010800/Block 2350

Tract010800/Block 2351

Tract010800/Block 2352

Tract010800/Block 2353

Tract010800/Block 2354

Tract010800/Block 2355

Tract010800/Block 2356

Tract010800/Block 2357

Tract010800/Block 2358

Tract010800/Block 2359

Tract010800/Block 2360

Tract010800/Block 2361

Tract010800/Block 2362

Tract010800/Block 2363

Tract010800/Block 2364

Tract010800/Block 2365

Tract010800/Block 2366

Tract010800/Block 2367

Tract010800/Block 2368

Tract010800/Block 2369

Tract010800/Block 2370

Tract010800/Block 2371

Tract010800/Block 2372

Tract010800/Block 2373

Tract010800/Block 2374

Tract010800/Block 2375

Tract010800/Block 2376

Tract010800/Block 2377

Tract010800/Block 2378

Tract010800/Block 2379

Tract010800/Block 2380

Tract010800/Block 2381

Tract010800/Block 2382

Tract010800/Block 2383

Tract010800/Block 2384

Tract010800/Block 2385

Tract010800/Block 2386

Tract010800/Block 2994

Tract010800/Block 2995

Tract010800/Block 2996

VTD 110 Total 323

VTD 301 (Part)

Tract010500/Block 4014

Tract010500/Block 4015

Tract010500/Block 4016

Tract010500/Block 4020

Tract010500/Block 4034

Tract010500/Block 4035

Tract010500/Block 4036

Tract010500/Block 4037

Tract010500/Block 4038

Tract010500/Block 4039

Tract010500/Block 4040

Tract010500/Block 4041

Tract010500/Block 4042

Tract010500/Block 4043

Tract010500/Block 4044

Tract010500/Block 4045

Tract010500/Block 4046

Tract010500/Block 4047

Tract010500/Block 4048

Tract010500/Block 4049

Tract010500/Block 4109

Tract010500/Block 4110

Tract010500/Block 4111

Tract010500/Block 4112

Tract010500/Block 4114

Tract010500/Block 4115

Tract010500/Block 4116

Tract010500/Block 4117

Tract010500/Block 4118

Tract010500/Block 4119

Tract010500/Block 4120

Tract010500/Block 4121

Tract010500/Block 4122

Tract010500/Block 4123

Tract010500/Block 4124

Tract010500/Block 4125

Tract010500/Block 4126

Tract010500/Block 4127

Tract010500/Block 5004

Tract010500/Block 5005

Tract010500/Block 5061

Tract010500/Block 5062

Tract010500/Block 5068

VTD 301 Total 145

VTD 302 (Part)

Tract010500/Block 4067

VTD 302 Total 5

VTD 303 1,199

VTD 304 (Part)

Tract010500/Block 3092

Tract010500/Block 4050

Tract010500/Block 4051

Tract010500/Block 4052

Tract010500/Block 4053

Tract010500/Block 4054

Tract010500/Block 4055

Tract010500/Block 4056

Tract010500/Block 4057

Tract010500/Block 4058

Tract010500/Block 4059

Tract010500/Block 4060

Tract010500/Block 4061

Tract010500/Block 4062

Tract010500/Block 4063

Tract010500/Block 4064

Tract010500/Block 4065

Tract010500/Block 4066

Tract010500/Block 4068

Tract010500/Block 4069

Tract010500/Block 4230

Tract010500/Block 4231

Tract010500/Block 4232

Tract010500/Block 4233

Tract010500/Block 4234

Tract010500/Block 4235

Tract010500/Block 4236

Tract010500/Block 4237

Tract010500/Block 4238

Tract010500/Block 4239

Tract010500/Block 4240

Tract010500/Block 4241

Tract010500/Block 4242

Tract010500/Block 4243

Tract010500/Block 4244

Tract010500/Block 4245

Tract010500/Block 4246

Tract010500/Block 4247

Tract010500/Block 4248

Tract010500/Block 4249

Tract010500/Block 4250

Tract010500/Block 4251

Tract010500/Block 4252

Tract010500/Block 4253

Tract010500/Block 4254

Tract010500/Block 4255

Tract010500/Block 4995

Tract010500/Block 4996

Tract010500/Block 4997

VTD 304 Total 167

VTD 305 1,762

Osage County Total 3,601

For District Number 37 Total Population: 33,824

Ideal District 34,165

Population:

Population Deviation: -341

Percent Deviation: -0.998%

District 038

Garfield County (Part)

VTD 105 (Part)

Tract001200/Block 4084

Tract001200/Block 4085

Tract001200/Block 4087

Tract001200/Block 4088

Tract001200/Block 4089

Tract001200/Block 4090

Tract001200/Block 4179

Tract001200/Block 4180

Tract001200/Block 4181

Tract001200/Block 4182

Tract001200/Block 4208

Tract001200/Block 4209

Tract001200/Block 4210

Tract001200/Block 4211

Tract001200/Block 4212

Tract001200/Block 4213

Tract001200/Block 4232

Tract001200/Block 4233

Tract001200/Block 4234

Tract001200/Block 4235

Tract001200/Block 4236

Tract001200/Block 4237

Tract001200/Block 4238

Tract001200/Block 4239

Tract001200/Block 4240

Tract001200/Block 4241

Tract001200/Block 4242

Tract001200/Block 4243

Tract001200/Block 4244

Tract001200/Block 4245

Tract001200/Block 4246

Tract001200/Block 4247

Tract001200/Block 4248

Tract001200/Block 4249

Tract001200/Block 4250

Tract001200/Block 4275

Tract001200/Block 4276

Tract001200/Block 4277

Tract001200/Block 4278

Tract001200/Block 4279

Tract001200/Block 4280

Tract001200/Block 4281

Tract001200/Block 4294

Tract001200/Block 4295

Tract001200/Block 4296

Tract001200/Block 4297

Tract001200/Block 4298

Tract001200/Block 4299

Tract001200/Block 4300

Tract001200/Block 4301

Tract001200/Block 4302

Tract001200/Block 4303

Tract001200/Block 4304

Tract001200/Block 4327

Tract001200/Block 4328

Tract001200/Block 4329

Tract001200/Block 4330

Tract001200/Block 4331

Tract001200/Block 4332

Tract001200/Block 4333

Tract001200/Block 4334

Tract001200/Block 4335

Tract001200/Block 4336

Tract001200/Block 4337

Tract001200/Block 4352

Tract001200/Block 4353

Tract001200/Block 4354

Tract001200/Block 4355

Tract001200/Block 4356

Tract001200/Block 4366

Tract001200/Block 4367

Tract001200/Block 4368

Tract001200/Block 4369

Tract001200/Block 4370

Tract001200/Block 4371

Tract001200/Block 4372

Tract001200/Block 4373

Tract001200/Block 4374

Tract001200/Block 4375

Tract001200/Block 4376

Tract001200/Block 4377

Tract001200/Block 4378

Tract001200/Block 4379

Tract001200/Block 4380

Tract001200/Block 4411

Tract001200/Block 4412

Tract001200/Block 4413

Tract001200/Block 4414

Tract001200/Block 4993

Tract001500/Block 6100

Tract001500/Block 6108

Tract001500/Block 6109

Tract001500/Block 6110

Tract001500/Block 6112

Tract001500/Block 6113

Tract001500/Block 6114

Tract001500/Block 6115

Tract001500/Block 6116

Tract001500/Block 6117

Tract001500/Block 6118

Tract001500/Block 6119

Tract001500/Block 6123

Tract001500/Block 6124

Tract001500/Block 6128

Tract001500/Block 6129

Tract001500/Block 6130

Tract001500/Block 6131

Tract001500/Block 6132

VTD 105 Total 157

VTD 106 1,016

VTD 107 (Part)

Tract000600/Block 3000

Tract000600/Block 3001

Tract000600/Block 3002

Tract000600/Block 3003

Tract000600/Block 3004

Tract000600/Block 3005

Tract000600/Block 3006

Tract000600/Block 3007

Tract000600/Block 3008

Tract000600/Block 3009

Tract000600/Block 3053

Tract000600/Block 3054

Tract000600/Block 3055

Tract001500/Block 1079

Tract001500/Block 1080

Tract001500/Block 1081

Tract001500/Block 1082

Tract001500/Block 1083

Tract001500/Block 1084

Tract001500/Block 1090

Tract001500/Block 1091

Tract001500/Block 1092

Tract001500/Block 1093

Tract001500/Block 1094

Tract001500/Block 1095

Tract001500/Block 1096

Tract001500/Block 1120

Tract001500/Block 1121

Tract001500/Block 1122

Tract001500/Block 1123

Tract001500/Block 1124

Tract001500/Block 1125

Tract001500/Block 1126

Tract001500/Block 1127

Tract001500/Block 1128

Tract001500/Block 1129

Tract001500/Block 1130

Tract001500/Block 1131

Tract001500/Block 1132

Tract001500/Block 1133

Tract001500/Block 1134

Tract001500/Block 1999

Tract001500/Block 2000

Tract001500/Block 2001

Tract001500/Block 2002

Tract001500/Block 2035

Tract001500/Block 5000

Tract001500/Block 5001

Tract001500/Block 5002

Tract001500/Block 5003

Tract001500/Block 5004

Tract001500/Block 5026

Tract001500/Block 5027

Tract001500/Block 6008

Tract001500/Block 6009

Tract001500/Block 6010

Tract001500/Block 6011

Tract001500/Block 6012

VTD 107 Total 1,591

VTD 108 502

VTD 207 (Part)

Tract000200/Block 2000

Tract000200/Block 2001

Tract000200/Block 2066

Tract000200/Block 2067

Tract000200/Block 2068

Tract000200/Block 2069

Tract000200/Block 2070

Tract000200/Block 2071

Tract000200/Block 2108

Tract000200/Block 2109

Tract000200/Block 2112

Tract001000/Block 1000

Tract001000/Block 1001

Tract001000/Block 1002

Tract001000/Block 1060

Tract001100/Block 2083

Tract001100/Block 2084

Tract001100/Block 2085

Tract001100/Block 2086

Tract001100/Block 2087

Tract001100/Block 2088

Tract001100/Block 2093

Tract001100/Block 2094

Tract001100/Block 2095

Tract001100/Block 2126

Tract001500/Block 1006

Tract001500/Block 1007

Tract001500/Block 1008

Tract001500/Block 1009

Tract001500/Block 1010

Tract001500/Block 1011

Tract001500/Block 1012

Tract001500/Block 1013

Tract001500/Block 1014

Tract001500/Block 1015

Tract001500/Block 1016

Tract001500/Block 1017

Tract001500/Block 1018

Tract001500/Block 1019

Tract001500/Block 1020

Tract001500/Block 1021

Tract001500/Block 1022

Tract001500/Block 1023

Tract001500/Block 1024

Tract001500/Block 1025

Tract001500/Block 1026

Tract001500/Block 1027

Tract001500/Block 1028

Tract001500/Block 1029

Tract001500/Block 1030

Tract001500/Block 1031

Tract001500/Block 1032

Tract001500/Block 1033

Tract001500/Block 1034

Tract001500/Block 1035

Tract001500/Block 1036

Tract001500/Block 1037

Tract001500/Block 1038

Tract001500/Block 1039

Tract001500/Block 1077

Tract001500/Block 1078

Tract001500/Block 1085

Tract001500/Block 1086

Tract001500/Block 1087

Tract001500/Block 1088

Tract001500/Block 1089

VTD 207 Total 490

VTD 209 408

VTD 210 1,049

VTD 211 (Part)

Tract001100/Block 1002

Tract001100/Block 1003

Tract001100/Block 1004

Tract001100/Block 1005

Tract001100/Block 1006

Tract001100/Block 1007

Tract001100/Block 1008

Tract001100/Block 1009

Tract001100/Block 1010

Tract001100/Block 1011

Tract001100/Block 1012

Tract001100/Block 1013

Tract001100/Block 1014

Tract001100/Block 1015

Tract001100/Block 1037

Tract001100/Block 1038

Tract001100/Block 1039

Tract001100/Block 1040

Tract001100/Block 1041

Tract001100/Block 1042

Tract001100/Block 1043

Tract001100/Block 1044

Tract001100/Block 1045

Tract001100/Block 1046

Tract001100/Block 1047

Tract001100/Block 1048

Tract001100/Block 1049

Tract001100/Block 1050

Tract001100/Block 1051

Tract001100/Block 1052

Tract001100/Block 1053

Tract001100/Block 1054

Tract001100/Block 1059

Tract001100/Block 1060

Tract001100/Block 1061

Tract001100/Block 1062

Tract001100/Block 1063

Tract001100/Block 1064

Tract001100/Block 1065

Tract001100/Block 1066

Tract001100/Block 1067

Tract001100/Block 1068

Tract001100/Block 1069

Tract001100/Block 1070

Tract001100/Block 1071

Tract001100/Block 1072

Tract001100/Block 1073

Tract001100/Block 1074

Tract001100/Block 1075

Tract001100/Block 1076

Tract001100/Block 1077

Tract001100/Block 1078

Tract001100/Block 1079

Tract001100/Block 1080

Tract001100/Block 1081

Tract001100/Block 1082

Tract001100/Block 1083

Tract001100/Block 1084

Tract001100/Block 1085

Tract001100/Block 1086

Tract001100/Block 1087

Tract001100/Block 1088

Tract001100/Block 1089

Tract001100/Block 1090

Tract001100/Block 1091

Tract001100/Block 1092

Tract001100/Block 1093

Tract001100/Block 1094

Tract001100/Block 1095

Tract001100/Block 1096

Tract001100/Block 1097

Tract001100/Block 1098

Tract001100/Block 1102

Tract001100/Block 1103

Tract001100/Block 1104

Tract001100/Block 1105

Tract001100/Block 1106

Tract001100/Block 1107

Tract001100/Block 1108

Tract001100/Block 1109

Tract001100/Block 1110

Tract001100/Block 1111

Tract001100/Block 1112

Tract001100/Block 1113

Tract001100/Block 1114

Tract001100/Block 1115

Tract001100/Block 1155

Tract001100/Block 2003

Tract001100/Block 2004

Tract001100/Block 2005

Tract001100/Block 2006

Tract001100/Block 2007

Tract001100/Block 2008

Tract001100/Block 2009

Tract001100/Block 2010

Tract001100/Block 2017

Tract001100/Block 2018

Tract001100/Block 2019

Tract001100/Block 2020

Tract001100/Block 2021

Tract001100/Block 2022

Tract001100/Block 2023

Tract001100/Block 2024

Tract001100/Block 2025

Tract001100/Block 2026

Tract001100/Block 2027

Tract001100/Block 2028

Tract001100/Block 2029

Tract001100/Block 2038

Tract001100/Block 2039

Tract001100/Block 2040

Tract001100/Block 2041

Tract001100/Block 2042

Tract001100/Block 2043

Tract001100/Block 2044

Tract001100/Block 2045

Tract001100/Block 2046

Tract001100/Block 2047

Tract001100/Block 2048

Tract001100/Block 2049

Tract001100/Block 2050

Tract001100/Block 2051

Tract001100/Block 2052

Tract001100/Block 2053

Tract001100/Block 2054

Tract001100/Block 2055

Tract001100/Block 2056

Tract001100/Block 2057

Tract001100/Block 2058

Tract001100/Block 2059

Tract001100/Block 2060

Tract001100/Block 2062

Tract001100/Block 2079

Tract001100/Block 2080

Tract001100/Block 2081

Tract001100/Block 2082

Tract001100/Block 2089

Tract001100/Block 2090

Tract001100/Block 2091

Tract001100/Block 2092

Tract001100/Block 2096

Tract001100/Block 2097

Tract001100/Block 2098

Tract001100/Block 2099

Tract001100/Block 2100

Tract001100/Block 2101

Tract001100/Block 2102

Tract001100/Block 2123

Tract001100/Block 2124

Tract001100/Block 2125

VTD 211 Total 885

VTD 212 315

VTD 307 (Part)

Tract001000/Block 1003

Tract001000/Block 1004

Tract001000/Block 1005

Tract001000/Block 1006

Tract001000/Block 1007

Tract001000/Block 1046

Tract001000/Block 1048

Tract001000/Block 1049

Tract001000/Block 1050

Tract001000/Block 1051

Tract001000/Block 1052

Tract001000/Block 1053

Tract001000/Block 1054

Tract001000/Block 1055

Tract001000/Block 1056

Tract001000/Block 1057

Tract001000/Block 1058

Tract001000/Block 1059

Tract001000/Block 1061

Tract001000/Block 1999

VTD 307 Total 621

Garfield County Total 7,034

Grant County (Part)

VTD 11 356

VTD 15 195

VTD 17 (Part)

Tract956400/Block 1020

Tract956400/Block 1021

Tract956400/Block 1022

Tract956400/Block 1023

Tract956400/Block 1024

Tract956400/Block 1025

Tract956400/Block 1026

Tract956400/Block 1027

Tract956400/Block 1028

Tract956400/Block 1032

Tract956400/Block 1033

Tract956400/Block 1034

Tract956400/Block 1044

Tract956400/Block 1045

Tract956400/Block 1046

Tract956400/Block 1047

Tract956400/Block 1048

Tract956400/Block 1049

Tract956400/Block 1050

Tract956400/Block 1051

Tract956400/Block 1052

Tract956400/Block 1053

Tract956400/Block 1054

Tract956400/Block 1055

Tract956400/Block 1078

Tract956400/Block 1079

Tract956400/Block 1080

Tract956400/Block 1081

Tract956400/Block 1082

Tract956400/Block 1083

Tract956400/Block 1084

Tract956400/Block 1085

Tract956400/Block 1086

Tract956400/Block 1087

Tract956400/Block 1088

Tract956400/Block 1089

Tract956400/Block 1090

Tract956400/Block 1091

Tract956400/Block 1092

Tract956400/Block 1093

Tract956400/Block 1094

Tract956400/Block 1095

Tract956400/Block 1096

Tract956400/Block 1097

Tract956400/Block 1098

Tract956400/Block 1099

Tract956400/Block 1100

Tract956400/Block 1104

Tract956400/Block 1105

Tract956400/Block 1106

Tract956400/Block 1107

Tract956400/Block 1108

Tract956400/Block 1109

Tract956400/Block 1110

Tract956400/Block 1111

Tract956400/Block 1112

Tract956400/Block 1113

Tract956400/Block 1114

Tract956400/Block 1115

Tract956400/Block 1116

Tract956400/Block 1120

Tract956400/Block 1121

Tract956400/Block 1122

Tract956400/Block 1127

Tract956400/Block 1128

Tract956400/Block 1129

Tract956400/Block 1130

Tract956400/Block 1131

Tract956400/Block 1132

Tract956400/Block 1133

Tract956400/Block 1134

Tract956400/Block 1135

Tract956400/Block 1136

Tract956400/Block 1137

Tract956400/Block 1153

Tract956400/Block 1154

Tract956400/Block 1155

Tract956400/Block 1156

Tract956400/Block 1166

Tract956400/Block 1167

Tract956400/Block 1168

Tract956400/Block 1169

Tract956400/Block 1170

Tract956400/Block 1174

Tract956400/Block 1175

Tract956400/Block 1244

Tract956400/Block 1245

Tract956400/Block 1246

Tract956400/Block 1247

Tract956400/Block 1248

Tract956400/Block 1249

Tract956400/Block 1250

Tract956400/Block 1251

Tract956400/Block 1252

Tract956400/Block 1253

Tract956400/Block 1254

Tract956400/Block 1255

Tract956400/Block 1256

Tract956400/Block 1257

Tract956400/Block 1271

Tract956400/Block 1272

Tract956400/Block 1273

Tract956400/Block 1274

Tract956400/Block 1275

Tract956400/Block 1276

Tract956400/Block 1277

Tract956400/Block 1278

Tract956400/Block 1279

Tract956400/Block 1280

Tract956400/Block 1281

Tract956400/Block 1282

Tract956400/Block 1283

Tract956400/Block 1284

Tract956400/Block 1285

Tract956400/Block 1288

Tract956400/Block 1289

Tract956400/Block 1294

Tract956400/Block 1295

Tract956400/Block 1296

Tract956400/Block 1297

Tract956400/Block 1298

Tract956400/Block 1299

Tract956400/Block 1300

Tract956400/Block 1301

Tract956400/Block 1302

Tract956400/Block 1303

Tract956400/Block 1304

Tract956400/Block 1305

Tract956400/Block 1306

Tract956400/Block 1307

Tract956400/Block 1308

Tract956400/Block 1317

Tract956400/Block 1318

Tract956400/Block 1319

Tract956400/Block 1320

Tract956400/Block 1321

Tract956400/Block 1322

Tract956400/Block 1323

Tract956400/Block 1324

Tract956400/Block 1325

Tract956400/Block 1326

Tract956400/Block 1327

Tract956400/Block 1328

Tract956400/Block 1329

Tract956400/Block 1994

Tract956400/Block 1995

Tract956400/Block 1996

Tract956400/Block 1997

Tract956400/Block 1998

VTD 17 Total 171

VTD 2 68

VTD 23 1,044

VTD 25 (Part)

Tract956400/Block 1000

Tract956400/Block 1001

Tract956400/Block 1002

Tract956400/Block 1003

Tract956400/Block 1004

Tract956400/Block 1005

Tract956400/Block 1006

Tract956400/Block 1007

Tract956400/Block 1008

Tract956400/Block 1009

Tract956400/Block 1029

Tract956400/Block 1030

Tract956400/Block 1031

Tract956500/Block 1085

Tract956500/Block 1086

Tract956500/Block 1087

Tract956500/Block 1088

Tract956500/Block 1089

Tract956500/Block 1090

Tract956500/Block 1091

Tract956500/Block 1123

Tract956500/Block 1124

Tract956500/Block 1125

Tract956500/Block 1126

Tract956500/Block 1127

Tract956500/Block 1128

Tract956500/Block 1129

Tract956500/Block 1130

Tract956500/Block 1133

Tract956500/Block 1134

Tract956500/Block 1137

Tract956500/Block 1138

Tract956500/Block 1139

Tract956500/Block 1140

Tract956500/Block 1141

Tract956500/Block 1142

Tract956500/Block 1143

Tract956500/Block 1144

Tract956500/Block 1145

Tract956500/Block 1146

Tract956500/Block 1147

Tract956500/Block 1148

Tract956500/Block 1165

Tract956500/Block 1166

Tract956500/Block 1167

Tract956500/Block 1168

Tract956500/Block 1169

Tract956500/Block 1170

Tract956500/Block 1171

Tract956500/Block 1172

Tract956500/Block 1173

Tract956500/Block 1174

Tract956500/Block 1175

Tract956500/Block 1176

Tract956500/Block 1177

Tract956500/Block 1178

Tract956500/Block 1179

Tract956500/Block 1180

Tract956500/Block 1181

Tract956500/Block 1182

Tract956500/Block 1183

Tract956500/Block 1184

Tract956500/Block 1185

Tract956500/Block 1186

Tract956500/Block 1187

Tract956500/Block 1188

Tract956500/Block 1189

Tract956500/Block 1190

Tract956500/Block 1191

Tract956500/Block 1192

Tract956500/Block 1193

Tract956500/Block 1194

Tract956500/Block 1195

Tract956500/Block 1196

Tract956500/Block 1197

Tract956500/Block 1198

Tract956500/Block 1199

Tract956500/Block 1200

Tract956500/Block 1201

Tract956500/Block 1202

Tract956500/Block 1203

Tract956500/Block 1204

Tract956500/Block 1205

Tract956500/Block 1206

Tract956500/Block 1207

Tract956500/Block 1208

Tract956500/Block 1209

Tract956500/Block 1210

Tract956500/Block 1211

Tract956500/Block 1212

Tract956500/Block 1213

Tract956500/Block 1214

Tract956500/Block 1215

Tract956500/Block 1216

Tract956500/Block 1217

Tract956500/Block 1218

Tract956500/Block 1219

Tract956500/Block 1220

Tract956500/Block 1222

Tract956500/Block 1223

Tract956500/Block 1224

Tract956500/Block 1225

Tract956500/Block 1226

Tract956500/Block 1227

Tract956500/Block 1228

Tract956500/Block 1229

Tract956500/Block 1230

Tract956500/Block 1231

Tract956500/Block 1232

Tract956500/Block 1233

Tract956500/Block 1234

Tract956500/Block 1235

Tract956500/Block 1236

Tract956500/Block 1237

Tract956500/Block 1238

Tract956500/Block 1239

Tract956500/Block 1240

Tract956500/Block 1241

Tract956500/Block 1242

Tract956500/Block 1243

Tract956500/Block 1244

Tract956500/Block 1245

Tract956500/Block 1246

Tract956500/Block 1247

Tract956500/Block 1248

Tract956500/Block 1249

Tract956500/Block 1250

Tract956500/Block 1252

Tract956500/Block 1253

Tract956500/Block 1260

Tract956500/Block 1261

Tract956500/Block 1262

Tract956500/Block 1263

Tract956500/Block 1264

Tract956500/Block 1265

Tract956500/Block 1266

Tract956500/Block 1267

Tract956500/Block 2342

Tract956500/Block 2343

Tract956500/Block 2351

Tract956500/Block 2352

Tract956500/Block 2353

Tract956500/Block 2354

Tract956500/Block 2997

Tract956500/Block 2998

VTD 25 Total 563

VTD 26 681

VTD 29 657

VTD 30 837

VTD 6 (Part)

Tract956500/Block 1001

Tract956500/Block 1002

Tract956500/Block 1003

Tract956500/Block 1004

Tract956500/Block 1005

Tract956500/Block 1006

Tract956500/Block 1007

Tract956500/Block 1008

Tract956500/Block 1009

Tract956500/Block 1010

Tract956500/Block 1011

Tract956500/Block 1012

Tract956500/Block 1013

Tract956500/Block 1014

Tract956500/Block 1023

Tract956500/Block 1024

Tract956500/Block 1025

Tract956500/Block 1026

Tract956500/Block 1027

Tract956500/Block 1028

Tract956500/Block 1029

Tract956500/Block 1030

Tract956500/Block 1031

Tract956500/Block 1032

Tract956500/Block 1033

Tract956500/Block 1034

Tract956500/Block 1035

Tract956500/Block 1036

Tract956500/Block 1037

Tract956500/Block 1038

Tract956500/Block 1039

Tract956500/Block 1040

Tract956500/Block 1041

Tract956500/Block 1042

Tract956500/Block 1043

Tract956500/Block 1044

Tract956500/Block 1045

Tract956500/Block 1046

Tract956500/Block 1047

Tract956500/Block 1048

Tract956500/Block 1049

Tract956500/Block 1050

Tract956500/Block 1051

Tract956500/Block 1054

Tract956500/Block 1055

Tract956500/Block 1056

Tract956500/Block 1057

Tract956500/Block 1058

Tract956500/Block 1059

Tract956500/Block 1060

Tract956500/Block 1061

Tract956500/Block 1062

Tract956500/Block 1063

Tract956500/Block 1071

Tract956500/Block 1072

Tract956500/Block 1073

Tract956500/Block 1074

Tract956500/Block 1075

Tract956500/Block 1076

Tract956500/Block 1077

Tract956500/Block 1078

Tract956500/Block 1079

Tract956500/Block 1080

Tract956500/Block 1081

Tract956500/Block 1082

Tract956500/Block 1092

Tract956500/Block 1093

Tract956500/Block 1094

Tract956500/Block 1095

Tract956500/Block 1112

Tract956500/Block 1114

Tract956500/Block 1115

Tract956500/Block 1116

Tract956500/Block 1117

Tract956500/Block 1118

Tract956500/Block 1119

Tract956500/Block 1120

Tract956500/Block 1121

Tract956500/Block 1122

Tract956500/Block 1149

Tract956500/Block 1150

Tract956500/Block 1151

Tract956500/Block 1152

Tract956500/Block 1153

Tract956500/Block 1160

Tract956500/Block 1161

Tract956500/Block 1162

Tract956500/Block 1163

Tract956500/Block 1164

Tract956500/Block 1251

VTD 6 Total 182

Grant County Total 4,754

Kay County (Part)

VTD 1 1,325

VTD 101 1,591

VTD 103 1,717

VTD 2 1,088

VTD 201 2,643

VTD 202 1,390

VTD 205 1,655

VTD 210 2,413

VTD 400 167

VTD 401 119

VTD 403 935

VTD 404 304

VTD 406 678

VTD 409 139

VTD 410 141

VTD 411 (Part)

Tract000800/Block 1007

Tract000800/Block 1008

Tract000800/Block 1009

Tract000800/Block 1010

Tract000800/Block 1011

Tract000800/Block 1012

Tract000800/Block 1013

Tract000800/Block 1014

Tract000800/Block 1015

Tract000800/Block 1016

Tract000800/Block 1017

Tract000800/Block 1122

Tract000800/Block 1123

Tract000800/Block 1124

Tract000800/Block 1125

Tract000800/Block 1126

Tract000800/Block 1129

Tract000800/Block 1130

Tract000800/Block 1141

Tract000800/Block 1142

Tract000800/Block 1146

Tract000800/Block 1147

Tract000800/Block 1148

VTD 411 Total 109

VTD 417 819

VTD 420 599

VTD 421 25

Kay County Total 17,857

Noble County (Part)

VTD 102 (Part)

Tract956600/Block 1125

Tract956600/Block 1126

Tract956600/Block 1127

Tract956600/Block 1128

Tract956600/Block 1129

Tract956600/Block 1130

Tract956600/Block 1206

Tract956600/Block 1207

Tract956600/Block 1208

Tract956600/Block 1209

Tract956600/Block 1210

Tract956600/Block 1211

Tract956600/Block 1212

Tract956600/Block 1213

Tract956600/Block 1262

Tract956600/Block 1263

Tract957100/Block 1136

Tract957100/Block 1142

Tract957100/Block 1146

Tract957100/Block 1147

Tract957100/Block 1148

Tract957100/Block 1149

Tract957100/Block 1150

Tract957100/Block 1151

Tract957100/Block 1152

Tract957100/Block 1153

Tract957100/Block 1154

Tract957100/Block 1155

Tract957100/Block 1156

Tract957100/Block 1157

Tract957100/Block 1158

Tract957100/Block 1159

Tract957100/Block 1160

Tract957100/Block 1161

Tract957100/Block 1162

Tract957100/Block 1163

Tract957100/Block 1164

Tract957100/Block 1165

Tract957100/Block 1166

Tract957100/Block 1167

Tract957100/Block 1168

Tract957100/Block 1169

Tract957100/Block 1170

Tract957100/Block 1171

Tract957100/Block 1172

Tract957100/Block 1173

Tract957100/Block 1174

Tract957100/Block 1175

Tract957100/Block 1176

Tract957100/Block 1177

Tract957100/Block 1178

Tract957100/Block 1179

Tract957100/Block 1180

Tract957100/Block 1181

Tract957100/Block 1182

Tract957100/Block 1183

Tract957100/Block 1184

Tract957100/Block 1999

Tract957100/Block 2013

Tract957100/Block 2014

Tract957100/Block 2015

Tract957100/Block 2016

Tract957100/Block 2017

Tract957100/Block 2018

Tract957100/Block 2019

Tract957100/Block 2020

Tract957100/Block 2021

Tract957100/Block 2022

Tract957100/Block 2023

Tract957100/Block 2024

Tract957100/Block 2025

Tract957100/Block 2026

Tract957100/Block 2027

Tract957100/Block 2028

Tract957100/Block 2029

Tract957100/Block 2030

Tract957100/Block 2031

Tract957100/Block 2032

Tract957100/Block 2033

Tract957100/Block 2034

Tract957100/Block 2035

Tract957100/Block 2036

Tract957100/Block 2037

Tract957100/Block 2038

Tract957100/Block 2039

Tract957100/Block 2040

Tract957100/Block 2041

Tract957100/Block 2042

Tract957100/Block 2043

Tract957100/Block 2044

Tract957100/Block 2045

Tract957100/Block 2046

Tract957100/Block 2047

Tract957100/Block 2048

Tract957100/Block 2049

Tract957100/Block 2053

Tract957100/Block 2054

Tract957100/Block 2055

Tract957100/Block 2056

Tract957100/Block 2057

Tract957100/Block 2058

Tract957100/Block 2059

Tract957100/Block 2060

Tract957100/Block 2061

Tract957100/Block 2062

Tract957100/Block 2063

Tract957100/Block 2064

Tract957100/Block 2065

Tract957100/Block 2066

Tract957100/Block 2067

Tract957100/Block 2068

Tract957100/Block 2069

Tract957100/Block 2070

Tract957100/Block 2071

Tract957100/Block 2072

Tract957100/Block 2073

Tract957100/Block 2074

Tract957100/Block 2075

Tract957100/Block 2076

Tract957100/Block 2077

Tract957100/Block 2078

Tract957100/Block 2079

Tract957100/Block 2080

Tract957100/Block 2081

Tract957100/Block 2082

Tract957100/Block 2083

Tract957100/Block 2084

Tract957100/Block 2085

Tract957100/Block 2097

Tract957100/Block 2098

Tract957100/Block 2099

Tract957100/Block 2100

Tract957100/Block 2101

Tract957100/Block 2102

Tract957100/Block 2103

Tract957100/Block 2104

Tract957100/Block 2105

Tract957100/Block 2106

Tract957100/Block 2107

Tract957100/Block 2108

Tract957100/Block 2109

Tract957100/Block 2110

Tract957100/Block 2111

Tract957100/Block 2112

Tract957100/Block 2113

Tract957100/Block 2114

Tract957100/Block 2115

Tract957100/Block 2116

Tract957100/Block 2117

Tract957100/Block 2118

Tract957100/Block 2119

Tract957100/Block 2120

Tract957100/Block 2121

Tract957100/Block 2122

Tract957100/Block 2123

Tract957100/Block 2124

Tract957100/Block 2125

Tract957100/Block 2130

Tract957100/Block 2131

Tract957100/Block 2132

Tract957100/Block 2146

Tract957100/Block 2147

Tract957100/Block 2153

Tract957100/Block 2174

Tract957100/Block 2175

Tract957100/Block 2999

VTD 102 Total 268

VTD 103 842

VTD 104 611

VTD 105 604

VTD 303 (Part)

Tract957100/Block 2148

Tract957100/Block 2149

Tract957100/Block 2150

Tract957100/Block 2151

Tract957100/Block 2164

Tract957100/Block 2165

Tract957100/Block 2166

Tract957100/Block 2167

Tract957100/Block 2168

Tract957100/Block 2169

Tract957100/Block 2170

Tract957100/Block 2171

Tract957100/Block 2172

Tract957100/Block 2173

Tract957100/Block 2176

Tract957100/Block 2177

Tract957100/Block 2178

Tract957100/Block 2179

Tract957100/Block 2180

Tract957100/Block 2181

Tract957100/Block 2182

Tract957100/Block 2183

Tract957100/Block 2184

Tract957100/Block 2185

Tract957100/Block 2191

Tract957100/Block 2192

Tract957100/Block 2193

Tract957100/Block 2194

Tract957100/Block 2195

Tract957100/Block 2196

Tract957100/Block 2197

Tract957100/Block 2198

Tract957100/Block 2199

Tract957100/Block 2200

Tract957100/Block 2201

Tract957100/Block 2202

Tract957100/Block 2203

Tract957100/Block 2204

Tract957100/Block 2205

Tract957100/Block 2206

Tract957100/Block 2207

Tract957100/Block 2208

Tract957100/Block 2209

Tract957100/Block 2210

Tract957100/Block 2211

Tract957100/Block 2212

Tract957100/Block 2213

Tract957100/Block 2214

Tract957100/Block 2215

Tract957100/Block 2216

Tract957100/Block 2217

Tract957100/Block 2218

Tract957100/Block 2219

Tract957100/Block 2220

Tract957100/Block 2221

Tract957100/Block 2222

Tract957100/Block 2223

Tract957100/Block 2224

Tract957100/Block 2225

Tract957100/Block 2226

Tract957100/Block 2227

Tract957100/Block 2228

Tract957100/Block 2229

Tract957100/Block 2230

Tract957100/Block 2233

Tract957100/Block 2234

Tract957100/Block 2235

Tract957100/Block 2236

Tract957100/Block 2237

Tract957100/Block 2238

Tract957100/Block 2239

Tract957100/Block 2240

Tract957100/Block 2241

Tract957100/Block 2242

Tract957100/Block 2243

Tract957100/Block 2244

Tract957100/Block 2245

Tract957100/Block 2246

Tract957100/Block 2247

Tract957100/Block 2248

Tract957100/Block 2249

Tract957100/Block 2250

Tract957100/Block 2251

Tract957100/Block 2252

Tract957100/Block 2253

Tract957100/Block 2254

Tract957100/Block 2255

Tract957100/Block 2256

Tract957100/Block 2257

Tract957100/Block 2258

Tract957100/Block 2259

Tract957100/Block 2260

Tract957100/Block 2261

Tract957100/Block 2262

Tract957100/Block 2263

Tract957100/Block 2264

Tract957100/Block 2265

Tract957100/Block 2266

Tract957100/Block 2267

Tract957100/Block 2268

Tract957100/Block 2269

Tract957100/Block 2283

Tract957100/Block 2284

Tract957100/Block 2285

Tract957100/Block 2286

Tract957100/Block 2287

Tract957100/Block 2288

Tract957100/Block 2289

Tract957100/Block 2290

Tract957100/Block 2291

Tract957100/Block 2292

Tract957100/Block 2293

Tract957100/Block 2294

Tract957100/Block 2295

Tract957100/Block 2296

Tract957100/Block 2297

Tract957100/Block 2298

Tract957100/Block 2998

VTD 303 Total 447

VTD 304 (Part)

Tract956600/Block 1153

Tract956600/Block 1157

Tract956600/Block 1162

Tract956600/Block 1164

Tract956600/Block 1165

Tract956600/Block 1166

Tract956600/Block 1167

Tract956600/Block 1168

Tract956600/Block 1169

Tract956600/Block 1170

Tract956600/Block 1171

Tract956600/Block 1172

Tract956600/Block 1173

Tract956600/Block 1174

Tract956600/Block 1175

Tract956600/Block 1176

Tract956600/Block 1177

Tract956600/Block 1178

Tract956600/Block 1179

Tract956600/Block 1180

Tract956600/Block 1181

Tract956600/Block 1182

Tract956600/Block 1183

Tract956600/Block 1184

Tract956600/Block 1242

Tract956600/Block 1243

Tract956600/Block 1244

Tract956600/Block 1245

Tract956600/Block 1246

Tract956600/Block 1247

Tract956600/Block 1248

Tract956600/Block 1249

Tract956600/Block 1250

Tract956600/Block 1251

Tract956600/Block 1991

Tract956600/Block 1992

Tract956600/Block 2009

Tract956600/Block 2010

Tract956600/Block 2011

Tract956600/Block 2012

Tract956600/Block 2013

Tract956600/Block 2014

Tract956600/Block 2015

Tract956600/Block 2016

Tract956600/Block 2017

Tract956600/Block 2018

Tract956600/Block 2019

Tract956600/Block 2020

Tract956600/Block 2021

Tract956600/Block 2022

Tract956600/Block 2023

Tract956600/Block 2028

Tract956600/Block 2029

Tract957100/Block 2000

Tract957100/Block 2001

Tract957100/Block 2002

Tract957100/Block 2003

Tract957100/Block 2004

Tract957100/Block 2005

Tract957100/Block 2006

Tract957100/Block 2007

Tract957100/Block 2008

Tract957100/Block 2009

Tract957100/Block 2010

Tract957100/Block 2050

Tract957100/Block 2051

Tract957100/Block 2052

Tract957100/Block 2086

Tract957100/Block 2087

Tract957100/Block 2088

Tract957100/Block 2089

Tract957100/Block 2090

Tract957100/Block 2091

Tract957100/Block 2092

Tract957100/Block 2093

Tract957100/Block 2094

Tract957100/Block 2095

Tract957100/Block 2096

Tract957100/Block 2133

Tract957100/Block 2134

Tract957100/Block 2135

Tract957100/Block 2136

Tract957100/Block 2137

Tract957100/Block 2309

Tract957100/Block 2310

Tract957100/Block 2311

Tract957100/Block 2312

Tract957100/Block 2317

Tract957100/Block 2318

Tract957100/Block 2335

Tract957100/Block 2336

Tract957100/Block 2337

Tract957100/Block 2338

Tract957100/Block 2339

Tract957100/Block 2340

Tract957100/Block 2341

Tract957100/Block 2342

Tract957100/Block 2343

Tract957100/Block 2344

Tract957100/Block 2345

Tract957100/Block 2346

Tract957100/Block 2347

Tract957100/Block 2348

Tract957100/Block 2349

Tract957100/Block 2350

Tract957100/Block 2351

Tract957100/Block 2352

Tract957100/Block 2353

VTD 304 Total 268

VTD 305 (Part)

Tract956600/Block 2000

Tract956600/Block 2001

Tract956600/Block 2002

Tract956600/Block 2003

Tract956600/Block 2004

Tract956600/Block 2005

Tract956600/Block 2006

Tract956600/Block 2007

Tract956600/Block 2008

Tract956600/Block 2030

Tract956600/Block 2031

Tract956600/Block 2032

Tract956600/Block 2033

Tract956600/Block 2034

Tract956600/Block 2035

Tract956600/Block 2036

Tract956600/Block 2037

Tract956600/Block 2038

Tract956600/Block 2039

Tract956600/Block 2040

Tract956600/Block 2041

Tract956600/Block 2043

Tract956600/Block 2044

Tract956600/Block 2045

Tract956600/Block 2046

Tract956600/Block 2047

Tract956600/Block 2048

Tract956600/Block 2049

Tract956600/Block 2050

Tract956600/Block 2051

Tract956600/Block 2052

Tract956600/Block 2053

Tract956600/Block 2054

Tract956600/Block 2055

Tract956600/Block 2056

Tract956600/Block 2057

Tract956600/Block 2058

Tract956600/Block 2059

Tract956600/Block 2060

Tract956600/Block 2061

Tract956600/Block 2062

Tract956600/Block 2063

Tract956600/Block 2064

Tract956600/Block 2065

Tract956600/Block 2066

Tract956600/Block 2067

Tract956600/Block 2068

Tract956600/Block 2069

Tract956600/Block 2070

Tract956600/Block 2071

Tract956600/Block 2072

Tract956600/Block 2073

Tract956600/Block 2083

Tract956600/Block 2084

Tract956600/Block 2085

Tract956600/Block 2086

Tract956600/Block 2087

Tract956600/Block 2088

Tract956600/Block 2089

Tract956600/Block 2090

Tract956600/Block 2091

Tract956600/Block 2092

Tract956600/Block 2093

Tract956600/Block 2094

Tract956600/Block 2095

Tract956600/Block 2096

Tract956600/Block 2097

Tract956600/Block 2098

Tract956600/Block 2099

Tract956600/Block 2100

Tract956600/Block 2101

Tract956600/Block 2102

Tract956600/Block 2103

Tract956600/Block 2104

Tract956600/Block 2105

Tract956600/Block 2106

Tract956600/Block 2107

Tract956600/Block 2108

Tract956600/Block 2109

Tract956600/Block 2110

Tract956600/Block 2111

Tract956600/Block 2112

Tract956600/Block 2113

Tract956600/Block 2129

Tract956600/Block 2154

Tract956600/Block 2155

VTD 305 Total 840

Noble County Total 3,880

Osage County (Part)

VTD 109 (Part)

Tract010800/Block 1096

Tract010800/Block 1097

Tract010800/Block 1121

Tract010800/Block 1122

Tract010800/Block 1123

Tract010800/Block 1124

Tract010800/Block 1125

Tract010800/Block 1126

Tract010800/Block 1127

Tract010800/Block 1128

Tract010800/Block 1129

Tract010800/Block 1130

Tract010800/Block 1131

Tract010800/Block 1132

Tract010800/Block 1133

Tract010800/Block 1134

Tract010800/Block 1135

Tract010800/Block 1136

Tract010800/Block 1137

Tract010800/Block 1138

Tract010800/Block 1139

Tract010800/Block 1140

Tract010800/Block 1141

Tract010800/Block 1142

Tract010800/Block 1143

Tract010800/Block 1144

Tract010800/Block 1145

Tract010800/Block 1146

Tract010800/Block 1147

Tract010800/Block 1148

Tract010800/Block 1149

Tract010800/Block 1150

Tract010800/Block 1151

Tract010800/Block 1152

Tract010800/Block 1153

Tract010800/Block 1154

Tract010800/Block 1155

Tract010800/Block 1156

Tract010800/Block 1157

Tract010800/Block 1158

Tract010800/Block 1159

Tract010800/Block 1160

Tract010800/Block 1161

Tract010800/Block 1162

Tract010800/Block 1163

Tract010800/Block 1164

Tract010800/Block 1165

Tract010800/Block 1166

Tract010800/Block 1167

Tract010800/Block 1168

Tract010800/Block 1169

Tract010800/Block 1170

Tract010800/Block 1171

Tract010800/Block 1172

Tract010800/Block 1173

Tract010800/Block 1174

Tract010800/Block 1175

Tract010800/Block 1176

Tract010800/Block 1177

Tract010800/Block 1178

Tract010800/Block 1179

Tract010800/Block 1180

Tract010800/Block 1181

Tract010800/Block 1182

Tract010800/Block 1183

Tract010800/Block 1184

Tract010800/Block 1185

Tract010800/Block 1186

Tract010800/Block 1187

Tract010800/Block 1188

Tract010800/Block 1189

Tract010800/Block 1190

Tract010800/Block 1191

Tract010800/Block 1192

Tract010800/Block 1193

Tract010800/Block 1194

Tract010800/Block 1195

Tract010800/Block 1196

Tract010800/Block 1197

Tract010800/Block 1198

Tract010800/Block 1199

Tract010800/Block 1200

Tract010800/Block 1201

Tract010800/Block 1202

Tract010800/Block 1203

Tract010800/Block 1204

Tract010800/Block 1205

Tract010800/Block 1206

Tract010800/Block 1207

Tract010800/Block 1208

Tract010800/Block 1209

Tract010800/Block 1210

Tract010800/Block 1211

Tract010800/Block 1212

Tract010800/Block 1213

Tract010800/Block 1214

Tract010800/Block 1215

Tract010800/Block 1216

Tract010800/Block 1217

Tract010800/Block 1218

Tract010800/Block 1219

Tract010800/Block 1220

Tract010800/Block 1221

Tract010800/Block 1222

Tract010800/Block 1223

Tract010800/Block 1224

Tract010800/Block 1225

Tract010800/Block 1226

Tract010800/Block 1227

Tract010800/Block 1228

Tract010800/Block 1229

Tract010800/Block 1230

Tract010800/Block 1231

Tract010800/Block 1232

Tract010800/Block 1233

Tract010800/Block 1234

Tract010800/Block 1235

Tract010800/Block 1236

Tract010800/Block 1237

Tract010800/Block 1238

Tract010800/Block 1239

Tract010800/Block 1240

Tract010800/Block 1241

Tract010800/Block 1242

Tract010800/Block 1243

Tract010800/Block 1244

Tract010800/Block 1245

Tract010800/Block 1246

Tract010800/Block 1247

Tract010800/Block 1248

Tract010800/Block 1249

Tract010800/Block 1250

Tract010800/Block 1251

Tract010800/Block 1252

Tract010800/Block 1253

Tract010800/Block 1254

Tract010800/Block 1255

Tract010800/Block 1256

Tract010800/Block 1257

Tract010800/Block 1258

Tract010800/Block 1259

Tract010800/Block 1260

Tract010800/Block 1261

Tract010800/Block 1262

Tract010800/Block 1263

Tract010800/Block 1264

Tract010800/Block 1265

Tract010800/Block 1266

Tract010800/Block 1267

Tract010800/Block 1268

Tract010800/Block 1269

Tract010800/Block 1270

Tract010800/Block 1271

Tract010800/Block 1272

Tract010800/Block 1273

Tract010800/Block 1274

Tract010800/Block 1275

Tract010800/Block 1276

Tract010800/Block 1277

Tract010800/Block 1278

Tract010800/Block 1279

Tract010800/Block 1280

Tract010800/Block 1281

Tract010800/Block 1282

Tract010800/Block 1283

Tract010800/Block 1284

Tract010800/Block 1285

Tract010800/Block 1286

Tract010800/Block 1287

Tract010800/Block 1288

Tract010800/Block 1289

Tract010800/Block 1290

Tract010800/Block 1291

Tract010800/Block 1292

Tract010800/Block 1293

Tract010800/Block 1294

Tract010800/Block 1295

Tract010800/Block 1296

Tract010800/Block 1297

Tract010800/Block 1298

Tract010800/Block 1299

Tract010800/Block 1300

Tract010800/Block 1301

Tract010800/Block 1302

Tract010800/Block 1303

Tract010800/Block 1304

Tract010800/Block 1305

Tract010800/Block 1306

Tract010800/Block 1373

Tract010800/Block 1374

Tract010800/Block 2139

Tract010800/Block 2140

Tract010800/Block 2141

Tract010800/Block 2142

Tract010800/Block 2143

Tract010800/Block 2144

Tract010800/Block 2145

Tract010800/Block 2146

Tract010800/Block 2147

Tract010800/Block 2148

Tract010800/Block 2156

Tract010800/Block 2157

Tract010800/Block 2158

Tract010800/Block 2159

Tract010800/Block 2160

Tract010800/Block 2161

Tract010800/Block 2162

Tract010800/Block 2163

Tract010800/Block 2164

Tract010800/Block 2165

Tract010800/Block 2166

Tract010800/Block 2167

Tract010800/Block 2168

Tract010800/Block 2169

Tract010800/Block 2170

Tract010800/Block 2171

Tract010800/Block 2172

Tract010800/Block 2177

Tract010800/Block 2178

VTD 109 Total 299

Osage County Total 299

For District Number 38 Total Population: 33,824

Ideal District 34,165

Population:

Population Deviation: -341

Percent Deviation: -0.998%

District 039

Oklahoma County (Part)

VTD 10 (Part)

Tract108512/Block 1000

Tract108512/Block 1001

Tract108512/Block 1002

Tract108512/Block 1003

Tract108512/Block 1004

Tract108512/Block 1005

Tract108512/Block 1006

Tract108512/Block 1007

Tract108512/Block 1008

Tract108512/Block 1009

Tract108512/Block 1010

Tract108512/Block 1011

Tract108512/Block 1012

Tract108512/Block 1013

Tract108512/Block 1014

Tract108512/Block 1015

Tract108512/Block 1016

Tract108512/Block 1017

Tract108512/Block 1018

Tract108512/Block 1019

Tract108512/Block 1020

Tract108512/Block 1021

Tract108512/Block 1022

Tract108512/Block 1023

Tract108512/Block 1024

Tract108512/Block 1025

Tract108512/Block 1026

Tract108512/Block 1027

Tract108512/Block 1028

Tract108512/Block 1029

Tract108512/Block 1030

Tract108512/Block 1031

Tract108512/Block 1032

Tract108512/Block 1033

Tract108512/Block 1034

Tract108512/Block 1035

Tract108512/Block 1036

Tract108512/Block 1037

Tract108512/Block 1038

Tract108512/Block 1039

Tract108512/Block 1040

Tract108512/Block 1041

Tract108512/Block 1042

Tract108512/Block 1043

Tract108512/Block 1044

Tract108512/Block 1047

Tract108512/Block 1048

Tract108512/Block 1049

Tract108512/Block 1050

Tract108512/Block 1051

Tract108512/Block 1052

Tract108512/Block 1053

Tract108512/Block 1054

Tract108512/Block 1055

Tract108512/Block 1056

Tract108512/Block 1057

Tract108512/Block 1058

Tract108512/Block 1059

Tract108512/Block 1060

Tract108512/Block 1061

Tract108512/Block 1062

Tract108512/Block 1063

Tract108512/Block 1064

Tract108512/Block 1065

Tract108512/Block 1066

Tract108512/Block 1067

Tract108512/Block 1068

Tract108512/Block 1069

Tract108512/Block 1070

Tract108512/Block 1071

Tract108512/Block 1080

Tract108512/Block 1081

Tract108512/Block 1082

VTD 10 Total 1,628

VTD 196 (Part)

Tract108512/Block 1045

Tract108512/Block 1046

Tract108512/Block 1077

VTD 196 Total 3

VTD 203 (Part)

Tract108214/Block 1000

Tract108214/Block 1001

Tract108214/Block 1002

Tract108214/Block 1003

Tract108214/Block 1004

Tract108214/Block 1005

Tract108214/Block 1006

Tract108214/Block 1007

Tract108214/Block 1008

Tract108214/Block 1009

Tract108214/Block 1010

Tract108214/Block 1011

Tract108214/Block 1012

Tract108214/Block 1013

Tract108214/Block 1014

Tract108214/Block 1015

Tract108214/Block 1016

Tract108214/Block 1017

Tract108214/Block 1018

Tract108214/Block 1019

Tract108214/Block 1034

Tract108214/Block 1035

Tract108214/Block 2000

Tract108214/Block 2001

Tract108214/Block 2002

Tract108214/Block 2004

VTD 203 Total 1,983

VTD 30 (Part)

Tract108203/Block 1000

Tract108203/Block 1001

Tract108203/Block 1002

Tract108203/Block 1003

Tract108203/Block 1004

Tract108203/Block 1005

Tract108203/Block 1006

Tract108203/Block 1007

Tract108203/Block 1008

Tract108203/Block 1009

Tract108203/Block 1010

Tract108203/Block 1011

Tract108203/Block 2000

Tract108203/Block 2001

Tract108203/Block 2002

Tract108206/Block 1006

Tract108206/Block 1007

Tract108206/Block 1008

Tract108206/Block 1009

Tract108206/Block 1010

Tract108212/Block 3000

Tract108212/Block 3001

Tract108212/Block 3002

Tract108212/Block 3003

Tract108212/Block 3004

Tract108212/Block 3005

Tract108212/Block 3006

Tract108212/Block 3007

Tract108212/Block 3008

Tract108212/Block 3009

Tract108212/Block 3010

Tract108212/Block 3011

Tract108213/Block 3025

Tract108213/Block 3026

Tract108213/Block 3027

Tract108213/Block 3028

Tract108213/Block 3029

Tract108213/Block 3030

Tract108213/Block 3031

Tract108213/Block 3032

Tract108213/Block 3033

Tract108213/Block 3034

VTD 30 Total 4,406

VTD 32 (Part)

Tract108206/Block 2000

Tract108206/Block 2001

Tract108206/Block 2002

Tract108206/Block 2003

Tract108206/Block 2004

Tract108206/Block 2005

Tract108206/Block 2006

Tract108206/Block 2007

Tract108206/Block 2008

Tract108206/Block 2009

Tract108206/Block 2010

Tract108206/Block 2011

Tract108206/Block 2012

Tract108206/Block 2013

Tract108206/Block 2014

Tract108206/Block 2015

Tract108206/Block 2016

Tract108206/Block 2017

Tract108206/Block 3000

Tract108206/Block 3001

Tract108206/Block 3002

Tract108206/Block 3003

Tract108206/Block 3004

Tract108206/Block 3005

Tract108206/Block 3006

Tract108206/Block 3007

Tract108206/Block 3008

Tract108206/Block 3009

Tract108206/Block 3010

Tract108206/Block 3011

Tract108206/Block 3012

Tract108206/Block 3013

Tract108206/Block 3014

Tract108206/Block 3015

Tract108206/Block 3016

Tract108206/Block 3017

Tract108206/Block 3018

VTD 32 Total 3,099

VTD 39 4,786

VTD 40 2,285

VTD 41 (Part)

Tract108204/Block 2002

Tract108204/Block 2003

Tract108204/Block 2004

Tract108204/Block 2007

Tract108204/Block 2008

Tract108204/Block 2009

Tract108204/Block 2010

Tract108204/Block 2011

VTD 41 Total 1,551

VTD 43 1,899

VTD 44 5,818

VTD 45 4,348

VTD 48 1,631

VTD 82 (Part)

Tract108511/Block 9005

Tract108511/Block 9006

Tract108511/Block 9007

Tract108511/Block 9008

Tract108511/Block 9009

Tract108511/Block 9010

Tract108511/Block 9011

Tract108511/Block 9012

Tract108511/Block 9013

Tract108511/Block 9014

Tract108511/Block 9053

Tract108511/Block 9054

Tract108511/Block 9998

Tract108511/Block 9999

Tract108516/Block 1000

Tract108516/Block 1003

Tract108516/Block 1004

Tract108518/Block 1000

Tract108518/Block 1001

Tract108518/Block 1002

Tract108518/Block 1003

Tract108518/Block 1011

Tract108518/Block 1012

Tract108518/Block 1999

VTD 82 Total 606

Oklahoma County Total 34,043

For District Number 39 Total Population: 34,043

Ideal District 34,165

Population:

Population Deviation: -122

Percent Deviation: -0.357%

District 040

Garfield County (Part)

VTD 101 (Part)

Tract000600/Block 1000

Tract000600/Block 1001

Tract000600/Block 1002

Tract000600/Block 1003

Tract000600/Block 1004

Tract000600/Block 1005

Tract000600/Block 1006

Tract000600/Block 1007

Tract000600/Block 1017

Tract000600/Block 1018

Tract000600/Block 1019

Tract000600/Block 1020

Tract000600/Block 1021

Tract000600/Block 1022

Tract000600/Block 1023

Tract000600/Block 1024

Tract000600/Block 1025

Tract000600/Block 1026

Tract000600/Block 1027

Tract000600/Block 1028

Tract000600/Block 1029

Tract000600/Block 1030

Tract000600/Block 1031

Tract000600/Block 1032

Tract000600/Block 1033

Tract000600/Block 1034

Tract000600/Block 1035

Tract000600/Block 1036

Tract000600/Block 1037

Tract000600/Block 1038

Tract000600/Block 1039

Tract000600/Block 1040

Tract000600/Block 1041

Tract000600/Block 1042

Tract000600/Block 1043

Tract000600/Block 1044

Tract000600/Block 1045

Tract000600/Block 1046

Tract000600/Block 1047

Tract000600/Block 1048

Tract000600/Block 1049

Tract000600/Block 1050

Tract000600/Block 1051

Tract000600/Block 1052

Tract000600/Block 1053

Tract000600/Block 1084

Tract000600/Block 1085

Tract000600/Block 1086

Tract000600/Block 1087

Tract000600/Block 1093

Tract000600/Block 2005

Tract000600/Block 2006

Tract000600/Block 2007

Tract000600/Block 2008

Tract000600/Block 2009

Tract000600/Block 2054

Tract000600/Block 2055

Tract000600/Block 2056

Tract000600/Block 2057

Tract000600/Block 2058

Tract000600/Block 2059

Tract000600/Block 2060

Tract000600/Block 2061

Tract000600/Block 2062

Tract000600/Block 2063

Tract000600/Block 2064

Tract000600/Block 2065

Tract000600/Block 2066

Tract000600/Block 2067

Tract000600/Block 2068

Tract000600/Block 2069

Tract000600/Block 2070

Tract000600/Block 2071

Tract000600/Block 2072

Tract000600/Block 2073

Tract001000/Block 3009

VTD 101 Total 1,478

VTD 102 2,857

VTD 103 5,535

VTD 104 2,725

VTD 107 (Part)

Tract001500/Block 2018

Tract001500/Block 2019

Tract001500/Block 2031

Tract001500/Block 2032

Tract001500/Block 2033

Tract001500/Block 2034

Tract001500/Block 2036

VTD 107 Total 7

VTD 201 3,531

VTD 202 1,905

VTD 203 3,718

VTD 204 1,363

VTD 205 718

VTD 206 1,624

VTD 207 (Part)

Tract000200/Block 2002

Tract000200/Block 2003

Tract000200/Block 2004

Tract000200/Block 2005

Tract000200/Block 2008

Tract000200/Block 2015

Tract000200/Block 2016

Tract000200/Block 2017

Tract000200/Block 2018

Tract000200/Block 2019

Tract000200/Block 2020

Tract000200/Block 2021

Tract000200/Block 2022

Tract000200/Block 2023

Tract000200/Block 2024

Tract000200/Block 2025

Tract000200/Block 2026

Tract000200/Block 2027

Tract000200/Block 2028

Tract000200/Block 2029

Tract000200/Block 2030

Tract000200/Block 2031

Tract000200/Block 2032

Tract000200/Block 2033

Tract000200/Block 2034

Tract000200/Block 2035

Tract000200/Block 2036

Tract000200/Block 2037

Tract000200/Block 2038

Tract000200/Block 2039

Tract000200/Block 2040

Tract000200/Block 2041

Tract000200/Block 2042

Tract000200/Block 2043

Tract000200/Block 2044

Tract000200/Block 2045

Tract000200/Block 2046

Tract000200/Block 2047

Tract000200/Block 2048

Tract000200/Block 2049

Tract000200/Block 2050

Tract000200/Block 2051

Tract000200/Block 2052

Tract000200/Block 2053

Tract000200/Block 2054

Tract000200/Block 2055

Tract000200/Block 2056

Tract000200/Block 2057

Tract000200/Block 2058

Tract000200/Block 2059

Tract000200/Block 2060

Tract000200/Block 2061

Tract000200/Block 2062

Tract000200/Block 2063

Tract000200/Block 2064

Tract000200/Block 2065

Tract000200/Block 2072

Tract000200/Block 2073

Tract000200/Block 2074

Tract000200/Block 2103

Tract000200/Block 2104

Tract000200/Block 2105

Tract000200/Block 2106

Tract000200/Block 2107

Tract000200/Block 2110

Tract000200/Block 2111

Tract000200/Block 2113

Tract000200/Block 2114

Tract000200/Block 2115

Tract000200/Block 2116

Tract000200/Block 2117

Tract000200/Block 2118

Tract000200/Block 2119

Tract000200/Block 2120

Tract000200/Block 2121

Tract000200/Block 2122

Tract000200/Block 2123

Tract000200/Block 2124

Tract000200/Block 2125

Tract001500/Block 2003

Tract001500/Block 2004

VTD 207 Total 803

VTD 208 1,333

VTD 301 1,731

VTD 302 (Part)

Tract000600/Block 1078

Tract000600/Block 1079

Tract000600/Block 1080

Tract000600/Block 1088

Tract000600/Block 1090

Tract000600/Block 1091

Tract000600/Block 1092

Tract000600/Block 1094

Tract000600/Block 1095

Tract001000/Block 3040

Tract001000/Block 3041

Tract001000/Block 3042

Tract001000/Block 3043

Tract001000/Block 3044

Tract001000/Block 3046

Tract001000/Block 3047

Tract001000/Block 3048

Tract001000/Block 3049

Tract001000/Block 3050

Tract001000/Block 3051

VTD 302 Total 820

VTD 303 (Part)

Tract001400/Block 2001

Tract001400/Block 2002

Tract001400/Block 2003

Tract001400/Block 2004

Tract001400/Block 2005

Tract001400/Block 2006

Tract001400/Block 2007

Tract001400/Block 2008

Tract001400/Block 2009

Tract001400/Block 2010

VTD 303 Total 664

VTD 305 1,797

VTD 306 1,449

VTD 308 (Part)

Tract001000/Block 3045

VTD 308 Total 2

Garfield County Total 34,060

For District Number 40 Total Population: 34,060

Ideal District 34,165

Population:

Population Deviation: -105

Percent Deviation: -0.307%

District 041

Canadian County (Part)

VTD 200 2,896

VTD 204 2,630

VTD 206 (Part)

Tract300801/Block 1063

Tract300801/Block 2094

Tract300901/Block 2001

Tract300901/Block 2002

Tract300901/Block 2003

Tract300901/Block 2004

Tract300901/Block 2005

Tract300901/Block 2010

Tract300901/Block 2011

Tract300901/Block 2012

Tract300901/Block 2013

Tract300901/Block 2014

Tract300901/Block 2015

Tract300901/Block 2016

Tract300901/Block 2017

Tract300901/Block 2018

Tract300901/Block 2019

Tract300901/Block 2020

Tract300901/Block 2021

Tract301300/Block 1000

Tract301300/Block 1005

Tract301300/Block 1006

Tract301300/Block 1007

Tract301300/Block 1008

Tract301300/Block 1009

Tract301300/Block 1010

Tract301300/Block 1011

Tract301300/Block 1012

Tract301300/Block 1013

Tract301300/Block 1014

Tract301300/Block 1015

Tract301300/Block 1016

Tract301300/Block 1017

Tract301300/Block 1018

Tract301300/Block 1019

Tract301300/Block 1020

Tract301300/Block 1021

Tract301300/Block 1022

Tract301300/Block 1023

Tract301300/Block 1024

Tract301300/Block 1025

Tract301300/Block 1026

Tract301300/Block 1027

Tract301300/Block 1028

Tract301300/Block 1029

Tract301300/Block 1030

Tract301300/Block 1031

Tract301300/Block 1032

Tract301300/Block 1033

Tract301300/Block 1034

Tract301300/Block 1035

VTD 206 Total 2,352

VTD 208 (Part)

Tract301201/Block 1000

Tract301201/Block 1001

Tract301201/Block 1002

Tract301201/Block 1003

Tract301201/Block 1004

Tract301201/Block 1005

Tract301201/Block 1006

Tract301201/Block 2002

Tract301201/Block 2003

Tract301201/Block 2004

VTD 208 Total 171

VTD 220 (Part)

Tract300903/Block 1009

Tract300903/Block 1010

Tract300903/Block 2001

Tract300903/Block 2002

Tract300903/Block 2003

Tract300903/Block 2004

Tract300903/Block 2005

Tract300903/Block 2006

Tract300903/Block 2007

Tract300903/Block 2008

Tract300903/Block 2009

Tract300903/Block 2010

Tract300903/Block 2011

Tract300903/Block 2012

Tract300903/Block 2013

Tract300903/Block 2014

Tract300903/Block 2015

VTD 220 Total 1,385

VTD 222 (Part)

Tract300901/Block 2006

Tract300901/Block 2007

Tract300901/Block 2008

Tract300901/Block 2009

Tract300903/Block 1000

Tract300903/Block 1001

Tract300903/Block 1002

Tract300903/Block 1003

Tract300903/Block 1004

Tract300903/Block 1005

Tract300903/Block 1006

Tract300903/Block 1007

Tract300903/Block 1008

Tract300903/Block 1011

Tract300903/Block 1012

Tract300903/Block 1013

Tract300903/Block 1014

Tract300903/Block 1015

Tract300903/Block 1016

Tract300903/Block 1999

Tract300903/Block 2000

VTD 222 Total 1,198

VTD 504 (Part)

Tract300201/Block 2000

Tract300201/Block 2001

Tract300201/Block 2002

Tract300201/Block 2003

Tract300201/Block 2004

Tract300201/Block 2005

Tract300201/Block 2006

Tract300201/Block 2007

Tract300201/Block 2008

Tract300201/Block 2009

Tract300201/Block 2010

Tract300201/Block 2011

Tract300201/Block 2012

Tract300201/Block 2013

Tract300201/Block 2014

Tract300201/Block 2015

Tract300201/Block 2016

Tract300201/Block 2017

Tract300201/Block 2018

Tract300201/Block 2019

Tract300201/Block 2020

Tract300201/Block 2021

Tract300201/Block 2022

Tract300201/Block 2023

Tract300201/Block 2024

Tract300201/Block 2025

Tract300201/Block 2026

Tract300201/Block 2027

Tract300201/Block 2028

Tract300201/Block 2029

Tract300201/Block 2030

Tract300201/Block 2031

Tract300201/Block 2032

Tract300201/Block 2033

Tract300201/Block 2034

Tract300201/Block 2035

Tract300201/Block 2036

Tract300201/Block 2037

Tract300201/Block 2038

Tract300201/Block 2039

Tract300201/Block 2040

Tract300201/Block 2041

Tract300201/Block 2042

Tract300201/Block 2043

Tract300201/Block 2044

Tract300201/Block 2045

Tract300201/Block 2046

Tract300201/Block 2047

Tract300201/Block 2048

Tract300201/Block 2049

Tract300201/Block 2050

Tract300201/Block 2051

Tract300201/Block 2052

Tract300201/Block 2053

Tract300201/Block 2054

Tract300201/Block 2055

Tract300201/Block 2056

Tract300201/Block 2057

Tract300201/Block 2058

Tract300201/Block 2059

Tract300201/Block 2060

Tract300201/Block 2061

Tract300201/Block 2062

Tract300201/Block 2063

Tract300201/Block 2064

Tract300201/Block 2065

Tract300201/Block 2066

Tract300201/Block 2067

Tract300201/Block 2068

Tract300201/Block 2069

Tract300201/Block 2070

Tract300201/Block 2071

Tract300201/Block 2072

VTD 504 Total 2,831

VTD 506 (Part)

Tract300801/Block 1000

Tract300801/Block 1001

Tract300801/Block 1002

Tract300801/Block 1003

Tract300801/Block 1004

Tract300801/Block 1005

Tract300801/Block 1006

Tract300801/Block 1007

Tract300801/Block 1008

Tract300801/Block 1009

Tract300801/Block 1010

Tract300801/Block 1011

Tract300801/Block 1012

Tract300801/Block 1013

Tract300801/Block 1014

Tract300801/Block 1015

Tract300801/Block 1016

Tract300801/Block 1017

Tract300801/Block 1018

Tract300801/Block 1019

Tract300801/Block 1020

Tract300801/Block 1021

Tract300801/Block 1022

Tract300801/Block 1023

Tract300801/Block 1024

Tract300801/Block 1025

Tract300801/Block 1026

Tract300801/Block 1027

Tract300801/Block 1028

Tract300801/Block 1029

Tract300801/Block 1030

Tract300801/Block 1031

Tract300801/Block 1032

Tract300801/Block 1033

Tract300801/Block 1034

Tract300801/Block 1040

Tract300801/Block 1041

Tract300801/Block 2000

Tract300801/Block 2001

Tract300801/Block 2002

Tract300801/Block 2003

Tract300801/Block 2004

Tract300801/Block 2005

Tract300801/Block 2006

Tract300801/Block 2007

Tract300801/Block 2008

Tract300801/Block 2009

Tract300801/Block 2010

Tract300801/Block 2011

Tract300801/Block 2012

Tract300801/Block 2013

Tract300801/Block 2014

Tract300801/Block 2015

Tract300801/Block 2016

Tract300801/Block 2017

Tract300801/Block 2018

Tract300801/Block 2019

Tract300801/Block 2020

Tract300801/Block 2021

Tract300801/Block 2022

Tract300801/Block 2023

Tract300801/Block 2024

Tract300801/Block 2025

Tract300801/Block 2026

Tract300801/Block 2036

Tract300801/Block 2037

Tract300801/Block 2038

Tract300801/Block 2039

Tract300801/Block 2040

Tract300801/Block 2041

Tract300801/Block 2042

Tract300801/Block 2043

Tract300801/Block 2044

Tract300801/Block 2045

Tract300801/Block 2046

Tract300801/Block 2047

Tract300801/Block 2048

Tract300801/Block 2049

Tract300801/Block 2999

Tract300802/Block 2000

Tract300802/Block 2001

Tract300802/Block 2002

VTD 506 Total 1,510

VTD 617 13

Canadian County Total 14,986

Garfield County (Part)

VTD 101 (Part)

Tract000500/Block 1000

Tract000500/Block 1001

Tract000500/Block 1008

Tract000600/Block 3021

Tract000600/Block 3022

Tract000600/Block 3023

Tract000600/Block 3024

Tract001000/Block 3000

Tract001000/Block 3001

Tract001000/Block 3002

Tract001000/Block 3003

Tract001000/Block 3004

Tract001000/Block 3005

Tract001000/Block 3006

Tract001000/Block 3007

Tract001000/Block 3008

Tract001000/Block 3010

Tract001000/Block 3011

Tract001000/Block 3012

Tract001000/Block 3013

Tract001000/Block 3014

Tract001000/Block 3015

Tract001000/Block 3016

Tract001000/Block 3024

Tract001000/Block 3025

Tract001000/Block 3026

Tract001000/Block 3027

Tract001000/Block 3028

Tract001000/Block 3029

Tract001000/Block 3030

Tract001000/Block 3031

Tract001000/Block 3032

Tract001000/Block 3033

Tract001000/Block 3034

Tract001000/Block 3035

Tract001000/Block 3036

Tract001000/Block 3037

Tract001000/Block 3067

Tract001000/Block 3068

Tract001000/Block 3069

Tract001000/Block 3070

Tract001000/Block 3071

Tract001000/Block 3072

Tract001000/Block 3073

Tract001000/Block 3074

Tract001000/Block 3075

Tract001000/Block 3076

Tract001000/Block 3077

Tract001000/Block 3078

Tract001000/Block 3079

Tract001000/Block 3080

Tract001000/Block 3081

Tract001000/Block 3082

Tract001000/Block 3083

Tract001000/Block 3084

Tract001000/Block 3085

Tract001000/Block 3086

Tract001000/Block 3087

Tract001000/Block 3088

Tract001000/Block 3089

Tract001000/Block 3090

Tract001000/Block 3091

Tract001000/Block 3092

Tract001000/Block 3093

Tract001500/Block 6089

Tract001500/Block 6090

Tract001500/Block 6091

Tract001500/Block 6092

Tract001500/Block 6093

Tract001500/Block 6094

Tract001500/Block 6095

VTD 101 Total 2,875

VTD 105 (Part)

Tract001200/Block 4214

Tract001200/Block 4215

Tract001200/Block 4216

Tract001200/Block 4217

Tract001200/Block 4218

Tract001200/Block 4219

Tract001200/Block 4220

Tract001200/Block 4221

Tract001200/Block 4222

Tract001200/Block 4223

Tract001200/Block 4224

Tract001200/Block 4225

Tract001200/Block 4226

Tract001200/Block 4227

Tract001200/Block 4228

Tract001200/Block 4229

Tract001200/Block 4230

Tract001200/Block 4231

Tract001200/Block 4251

Tract001200/Block 4252

Tract001200/Block 4253

Tract001200/Block 4254

Tract001200/Block 4255

Tract001200/Block 4256

Tract001200/Block 4257

Tract001200/Block 4265

Tract001200/Block 4266

Tract001200/Block 4267

Tract001200/Block 4268

Tract001200/Block 4269

Tract001200/Block 4270

Tract001200/Block 4271

Tract001200/Block 4272

Tract001200/Block 4273

Tract001200/Block 4274

Tract001200/Block 4305

Tract001200/Block 4306

Tract001200/Block 4307

Tract001200/Block 4308

Tract001200/Block 4309

Tract001200/Block 4310

Tract001200/Block 4311

Tract001200/Block 4320

Tract001200/Block 4321

Tract001200/Block 4322

Tract001200/Block 4323

Tract001200/Block 4324

Tract001200/Block 4325

Tract001200/Block 4326

Tract001200/Block 4381

Tract001200/Block 4382

Tract001200/Block 4383

Tract001200/Block 4384

Tract001200/Block 4385

Tract001200/Block 4386

Tract001200/Block 4387

Tract001200/Block 4388

Tract001200/Block 4389

Tract001200/Block 4402

Tract001200/Block 4403

Tract001200/Block 4404

Tract001200/Block 4405

Tract001200/Block 4406

Tract001200/Block 4407

Tract001200/Block 4408

Tract001200/Block 4409

Tract001200/Block 4410

Tract001200/Block 4415

Tract001200/Block 4416

Tract001200/Block 4417

Tract001200/Block 4418

Tract001200/Block 4419

Tract001200/Block 4420

Tract001200/Block 4421

Tract001200/Block 4422

Tract001200/Block 4423

Tract001200/Block 4424

Tract001200/Block 4437

Tract001200/Block 4438

Tract001200/Block 4439

Tract001500/Block 6120

Tract001500/Block 6121

Tract001500/Block 6122

Tract001500/Block 6125

Tract001500/Block 6126

Tract001500/Block 6127

Tract001500/Block 6133

Tract001500/Block 6134

Tract001500/Block 6135

Tract001500/Block 6136

Tract001500/Block 6137

Tract001500/Block 6138

Tract001500/Block 6139

Tract001500/Block 6140

Tract001500/Block 6141

Tract001500/Block 6142

VTD 105 Total 152

VTD 107 (Part)

Tract000600/Block 3010

Tract000600/Block 3011

Tract000600/Block 3012

Tract000600/Block 3013

Tract000600/Block 3014

Tract000600/Block 3015

Tract000600/Block 3016

Tract000600/Block 3017

Tract000600/Block 3018

Tract000600/Block 3019

Tract000600/Block 3020

Tract000600/Block 3025

Tract000600/Block 3026

Tract000600/Block 3027

Tract000600/Block 3051

Tract000600/Block 3052

VTD 107 Total 532

VTD 211 (Part)

Tract001100/Block 1016

Tract001100/Block 1017

Tract001100/Block 1018

Tract001100/Block 1019

Tract001100/Block 1020

Tract001100/Block 1033

Tract001100/Block 1034

Tract001100/Block 1035

Tract001100/Block 1036

Tract001100/Block 1116

Tract001100/Block 1117

Tract001100/Block 1118

Tract001100/Block 1119

Tract001100/Block 1120

Tract001100/Block 1121

Tract001100/Block 1122

Tract001100/Block 1123

Tract001100/Block 1124

Tract001100/Block 1125

Tract001100/Block 1126

Tract001100/Block 1127

Tract001100/Block 1128

Tract001100/Block 1129

Tract001100/Block 1145

Tract001100/Block 1146

Tract001100/Block 1147

Tract001100/Block 1148

Tract001100/Block 1149

Tract001100/Block 1150

Tract001100/Block 1151

Tract001100/Block 1152

Tract001100/Block 1153

Tract001100/Block 1154

Tract001100/Block 1156

Tract001100/Block 1157

Tract001100/Block 1158

Tract001100/Block 1177

Tract001100/Block 2030

Tract001100/Block 2031

Tract001100/Block 2032

Tract001100/Block 2033

Tract001100/Block 2034

Tract001100/Block 2035

Tract001100/Block 2036

Tract001100/Block 2037

Tract001100/Block 2103

Tract001100/Block 2122

Tract001100/Block 2127

Tract001100/Block 2128

Tract001100/Block 2129

VTD 211 Total 225

VTD 302 (Part)

Tract001000/Block 3017

Tract001000/Block 3018

Tract001000/Block 3019

Tract001000/Block 3020

Tract001000/Block 3021

Tract001000/Block 3022

Tract001000/Block 3023

Tract001000/Block 3038

Tract001000/Block 3039

VTD 302 Total 495

VTD 303 (Part)

Tract001400/Block 1000

Tract001400/Block 1001

Tract001400/Block 1002

Tract001400/Block 1003

Tract001400/Block 1004

Tract001400/Block 1005

Tract001400/Block 1006

Tract001400/Block 1007

Tract001400/Block 1008

Tract001400/Block 1009

Tract001400/Block 1010

Tract001400/Block 1011

Tract001400/Block 1012

Tract001400/Block 1013

Tract001400/Block 1014

VTD 303 Total 1,634

VTD 304 1,895

VTD 307 (Part)

Tract001000/Block 1008

Tract001000/Block 1009

Tract001000/Block 1010

Tract001000/Block 1011

Tract001000/Block 1012

Tract001000/Block 1013

Tract001000/Block 1014

Tract001000/Block 1015

Tract001000/Block 1016

Tract001000/Block 1017

Tract001000/Block 1018

Tract001000/Block 1019

Tract001000/Block 1020

Tract001000/Block 1021

Tract001000/Block 1022

Tract001000/Block 1023

Tract001000/Block 1024

Tract001000/Block 1025

Tract001000/Block 1026

Tract001000/Block 1027

Tract001000/Block 1028

Tract001000/Block 1029

Tract001000/Block 1030

Tract001000/Block 1031

Tract001000/Block 1032

Tract001000/Block 1033

Tract001000/Block 1034

Tract001000/Block 1035

Tract001000/Block 1036

Tract001000/Block 1037

Tract001000/Block 1038

Tract001000/Block 1039

Tract001000/Block 1040

Tract001000/Block 1041

Tract001000/Block 1042

Tract001000/Block 1043

Tract001000/Block 1044

Tract001000/Block 1045

Tract001000/Block 1047

Tract001000/Block 1062

Tract001000/Block 1063

Tract001000/Block 1064

Tract001000/Block 1065

Tract001000/Block 1066

Tract001000/Block 1067

Tract001000/Block 1068

Tract001000/Block 1069

Tract001000/Block 1070

Tract001000/Block 1071

Tract001000/Block 1072

Tract001000/Block 1073

Tract001000/Block 1074

Tract001000/Block 1075

Tract001000/Block 1076

Tract001000/Block 1077

Tract001000/Block 1078

Tract001000/Block 1079

Tract001000/Block 1080

Tract001000/Block 1081

Tract001000/Block 1082

Tract001000/Block 1083

Tract001000/Block 1089

Tract001100/Block 1021

Tract001100/Block 1022

Tract001100/Block 1023

Tract001100/Block 1024

Tract001100/Block 1025

Tract001100/Block 1026

Tract001100/Block 1027

Tract001100/Block 1028

Tract001100/Block 1029

Tract001100/Block 1030

Tract001100/Block 1031

Tract001100/Block 1032

Tract001100/Block 1130

Tract001100/Block 1131

Tract001100/Block 1132

Tract001100/Block 1133

Tract001100/Block 1134

Tract001100/Block 1135

Tract001100/Block 1136

Tract001100/Block 1137

Tract001100/Block 1138

Tract001100/Block 1139

Tract001100/Block 1140

Tract001100/Block 1141

Tract001100/Block 1142

Tract001100/Block 1143

Tract001100/Block 1144

Tract001100/Block 1159

Tract001100/Block 1160

Tract001100/Block 1161

Tract001100/Block 1162

Tract001100/Block 1163

Tract001100/Block 1164

Tract001100/Block 1165

Tract001100/Block 1166

Tract001100/Block 1167

Tract001100/Block 1168

Tract001100/Block 1169

Tract001100/Block 1170

Tract001100/Block 1171

Tract001100/Block 1172

Tract001100/Block 1173

Tract001100/Block 1174

Tract001100/Block 1175

Tract001100/Block 1176

Tract001100/Block 1178

Tract001100/Block 1179

Tract001100/Block 1180

Tract001100/Block 1181

Tract001100/Block 1182

Tract001100/Block 1183

Tract001100/Block 1184

Tract001100/Block 1185

Tract001100/Block 1186

Tract001100/Block 1187

Tract001100/Block 1188

Tract001100/Block 1189

Tract001100/Block 1190

Tract001100/Block 1191

Tract001100/Block 1192

Tract001100/Block 1193

Tract001100/Block 1194

Tract001100/Block 1195

Tract001100/Block 1196

Tract001100/Block 1197

Tract001100/Block 1198

Tract001100/Block 1199

Tract001100/Block 1200

Tract001100/Block 1201

Tract001100/Block 1202

Tract001100/Block 1203

Tract001100/Block 1204

Tract001100/Block 1205

Tract001100/Block 1206

Tract001100/Block 1207

Tract001100/Block 1208

Tract001100/Block 1209

Tract001100/Block 1210

Tract001100/Block 1211

Tract001100/Block 1212

Tract001100/Block 1213

Tract001100/Block 1214

Tract001100/Block 1997

Tract001100/Block 1998

Tract001100/Block 1999

Tract001100/Block 2104

Tract001100/Block 2105

Tract001100/Block 2106

Tract001100/Block 2107

Tract001100/Block 2108

Tract001100/Block 2109

Tract001100/Block 2110

Tract001100/Block 2111

Tract001100/Block 2112

Tract001100/Block 2113

Tract001100/Block 2114

Tract001100/Block 2115

Tract001100/Block 2116

Tract001100/Block 2117

Tract001100/Block 2118

Tract001100/Block 2119

Tract001100/Block 2120

Tract001100/Block 2121

Tract001300/Block 1000

Tract001300/Block 1001

Tract001300/Block 1002

Tract001300/Block 1003

Tract001300/Block 1004

Tract001300/Block 1005

Tract001300/Block 1006

Tract001300/Block 1007

Tract001300/Block 1008

Tract001300/Block 1009

Tract001300/Block 1010

Tract001300/Block 1011

Tract001300/Block 1012

Tract001300/Block 1013

Tract001300/Block 1014

VTD 307 Total 1,958

VTD 308 (Part)

Tract000500/Block 1002

Tract000500/Block 1003

Tract000500/Block 1004

Tract000500/Block 1005

Tract000500/Block 1006

Tract000500/Block 1007

Tract000500/Block 1009

Tract000500/Block 1010

Tract000500/Block 1011

Tract001000/Block 1088

Tract001000/Block 1090

Tract001000/Block 1095

Tract001000/Block 1096

Tract001000/Block 1097

Tract001000/Block 1098

Tract001000/Block 1099

Tract001000/Block 1100

Tract001000/Block 1101

Tract001000/Block 1102

Tract001000/Block 1109

Tract001000/Block 1110

Tract001000/Block 1111

Tract001000/Block 1112

Tract001000/Block 1113

Tract001000/Block 1114

Tract001000/Block 1115

Tract001000/Block 2000

Tract001000/Block 2001

Tract001000/Block 2002

Tract001000/Block 2003

Tract001000/Block 2004

Tract001000/Block 2005

Tract001000/Block 2006

Tract001000/Block 2007

Tract001000/Block 2008

Tract001000/Block 2009

Tract001000/Block 2010

Tract001000/Block 2011

Tract001000/Block 2012

Tract001000/Block 2028

Tract001000/Block 2029

Tract001000/Block 2030

Tract001000/Block 2031

Tract001000/Block 2032

Tract001000/Block 2033

Tract001000/Block 2034

Tract001000/Block 2035

Tract001000/Block 2036

Tract001000/Block 2037

Tract001000/Block 2038

Tract001000/Block 2039

Tract001000/Block 2040

Tract001000/Block 2041

Tract001000/Block 2042

Tract001000/Block 2043

Tract001000/Block 2044

Tract001000/Block 2045

Tract001000/Block 2046

Tract001000/Block 2047

Tract001000/Block 2048

Tract001000/Block 2049

Tract001000/Block 2050

Tract001000/Block 2051

Tract001000/Block 2052

Tract001000/Block 2053

Tract001000/Block 2054

Tract001000/Block 2055

Tract001000/Block 2056

Tract001000/Block 2057

Tract001000/Block 2058

Tract001000/Block 2059

Tract001000/Block 2060

Tract001000/Block 2061

Tract001000/Block 2062

Tract001000/Block 2063

Tract001000/Block 2064

Tract001000/Block 2065

Tract001000/Block 2066

Tract001000/Block 2067

Tract001000/Block 2068

Tract001000/Block 2069

Tract001000/Block 2070

Tract001000/Block 2071

Tract001000/Block 2157

Tract001000/Block 2158

Tract001000/Block 2159

Tract001000/Block 2160

Tract001000/Block 2161

Tract001000/Block 2162

Tract001000/Block 2163

Tract001000/Block 2164

Tract001000/Block 2168

Tract001000/Block 2169

Tract001000/Block 2170

Tract001000/Block 2171

Tract001000/Block 2172

Tract001000/Block 2173

Tract001000/Block 2174

Tract001000/Block 3066

Tract001400/Block 6012

Tract001400/Block 6013

Tract001400/Block 6014

Tract001400/Block 6015

Tract001400/Block 6016

Tract001400/Block 6017

Tract001400/Block 6018

Tract001400/Block 6019

VTD 308 Total 3,176

VTD 309 1,174

VTD 310 803

VTD 311 1,800

Garfield County Total 16,719

Kingfisher County (Part)

VTD 103 (Part)

Tract958100/Block 4991

Tract958200/Block 2000

Tract958200/Block 2001

Tract958200/Block 2002

Tract958200/Block 2006

Tract958200/Block 2007

Tract958200/Block 2008

Tract958200/Block 2009

Tract958200/Block 2010

Tract958200/Block 2011

Tract958200/Block 2012

Tract958200/Block 2013

Tract958200/Block 2014

Tract958200/Block 2015

Tract958200/Block 2016

Tract958200/Block 2017

Tract958200/Block 2018

Tract958200/Block 2019

Tract958200/Block 2160

Tract958200/Block 2181

Tract958200/Block 2182

Tract958200/Block 2185

Tract958400/Block 2004

Tract958400/Block 2005

VTD 103 Total 47

VTD 105 (Part)

Tract958400/Block 2000

Tract958400/Block 2001

Tract958400/Block 2002

Tract958400/Block 2003

Tract958400/Block 2006

Tract958400/Block 2007

Tract958400/Block 2008

Tract958400/Block 2009

Tract958400/Block 2010

Tract958400/Block 2011

Tract958400/Block 2012

Tract958400/Block 2013

Tract958400/Block 2014

Tract958400/Block 2015

Tract958400/Block 2016

Tract958400/Block 2017

Tract958400/Block 2018

Tract958400/Block 2019

Tract958400/Block 2020

Tract958400/Block 2021

Tract958400/Block 2022

Tract958400/Block 2023

Tract958400/Block 2024

Tract958400/Block 2025

Tract958400/Block 2026

Tract958400/Block 2027

Tract958400/Block 2028

Tract958400/Block 2029

Tract958400/Block 2038

Tract958400/Block 2039

Tract958400/Block 2040

Tract958400/Block 2041

Tract958400/Block 2042

Tract958400/Block 2057

Tract958400/Block 2058

Tract958400/Block 2059

Tract958400/Block 2060

Tract958400/Block 2061

Tract958400/Block 2062

Tract958400/Block 2063

Tract958400/Block 2064

Tract958400/Block 2065

Tract958400/Block 2066

Tract958400/Block 2067

Tract958400/Block 2068

Tract958400/Block 2069

Tract958400/Block 2070

Tract958400/Block 2071

Tract958400/Block 2072

Tract958400/Block 2073

Tract958400/Block 2074

Tract958400/Block 2075

Tract958400/Block 2076

Tract958400/Block 2077

Tract958400/Block 2078

Tract958400/Block 2079

Tract958400/Block 2080

Tract958400/Block 2081

Tract958400/Block 2082

Tract958400/Block 2083

Tract958400/Block 2084

Tract958400/Block 2085

Tract958400/Block 2086

Tract958400/Block 2087

Tract958400/Block 2088

Tract958400/Block 2089

Tract958400/Block 2090

Tract958400/Block 2091

Tract958400/Block 2092

Tract958400/Block 2093

Tract958400/Block 2094

Tract958400/Block 2095

Tract958400/Block 2096

Tract958400/Block 2097

Tract958400/Block 2098

Tract958400/Block 2099

Tract958400/Block 2100

Tract958400/Block 2101

Tract958400/Block 2102

Tract958400/Block 2103

Tract958400/Block 2104

Tract958400/Block 2105

Tract958400/Block 2106

Tract958400/Block 2107

Tract958400/Block 2108

Tract958400/Block 2109

Tract958400/Block 2110

Tract958400/Block 2111

Tract958400/Block 2112

Tract958400/Block 2113

Tract958400/Block 2114

Tract958400/Block 2115

Tract958400/Block 2116

Tract958400/Block 2117

Tract958400/Block 2118

Tract958400/Block 2119

Tract958400/Block 2151

Tract958400/Block 2152

Tract958400/Block 2153

Tract958400/Block 2154

Tract958400/Block 2155

Tract958400/Block 2156

Tract958400/Block 2157

Tract958400/Block 2158

Tract958400/Block 2159

Tract958400/Block 2995

Tract958400/Block 2996

Tract958400/Block 2997

Tract958400/Block 2998

Tract958400/Block 2999

VTD 105 Total 962

VTD 106 (Part)

Tract958100/Block 4235

Tract958100/Block 4236

Tract958100/Block 4247

Tract958100/Block 4248

Tract958100/Block 4249

Tract958100/Block 4250

Tract958100/Block 4251

Tract958100/Block 4252

Tract958100/Block 4253

Tract958100/Block 4254

Tract958100/Block 4268

Tract958100/Block 4269

Tract958100/Block 4270

Tract958100/Block 4271

Tract958100/Block 4272

Tract958100/Block 4273

Tract958100/Block 4274

Tract958100/Block 4275

Tract958100/Block 4276

Tract958100/Block 4277

Tract958100/Block 4278

Tract958100/Block 4279

Tract958100/Block 4280

Tract958100/Block 4281

Tract958100/Block 4282

Tract958100/Block 4283

Tract958100/Block 4284

Tract958100/Block 4285

Tract958100/Block 4286

Tract958100/Block 4287

Tract958100/Block 4288

Tract958100/Block 4289

Tract958100/Block 4290

Tract958100/Block 4292

Tract958100/Block 4293

Tract958100/Block 4294

Tract958100/Block 4295

Tract958100/Block 4296

Tract958100/Block 4297

Tract958100/Block 4298

Tract958100/Block 4299

Tract958100/Block 4300

Tract958100/Block 4301

Tract958100/Block 4302

Tract958100/Block 4303

Tract958100/Block 4304

Tract958100/Block 4305

Tract958100/Block 4306

Tract958100/Block 4307

Tract958100/Block 4308

Tract958100/Block 4309

Tract958100/Block 4310

Tract958100/Block 4311

Tract958100/Block 4312

Tract958100/Block 4313

Tract958100/Block 4314

Tract958100/Block 4315

Tract958100/Block 4316

Tract958100/Block 4317

Tract958100/Block 4318

Tract958100/Block 4319

Tract958100/Block 4987

Tract958100/Block 4988

Tract958100/Block 4989

Tract958100/Block 4990

Tract958100/Block 4992

VTD 106 Total 219

VTD 201 (Part)

Tract958100/Block 4013

Tract958100/Block 4016

Tract958100/Block 4039

Tract958100/Block 4040

Tract958100/Block 4041

Tract958100/Block 4046

Tract958100/Block 4057

Tract958100/Block 4060

Tract958100/Block 4061

VTD 201 Total 50

VTD 202 (Part)

Tract958100/Block 4000

Tract958100/Block 4001

Tract958100/Block 4002

Tract958100/Block 4003

Tract958100/Block 4004

Tract958100/Block 4005

Tract958100/Block 4006

Tract958100/Block 4007

Tract958100/Block 4008

Tract958100/Block 4009

Tract958100/Block 4010

Tract958100/Block 4011

Tract958100/Block 4012

Tract958100/Block 4017

Tract958100/Block 4018

Tract958100/Block 4019

Tract958100/Block 4020

Tract958100/Block 4021

Tract958100/Block 4022

Tract958100/Block 4023

Tract958100/Block 4024

Tract958100/Block 4025

Tract958100/Block 4026

Tract958100/Block 4027

Tract958100/Block 4028

Tract958100/Block 4029

Tract958100/Block 4030

Tract958100/Block 4031

Tract958100/Block 4032

Tract958100/Block 4033

Tract958100/Block 4034

Tract958100/Block 4035

Tract958100/Block 4036

Tract958100/Block 4037

Tract958100/Block 4038

Tract958100/Block 4047

Tract958100/Block 4048

Tract958100/Block 4049

Tract958100/Block 4050

Tract958100/Block 4051

Tract958100/Block 4052

Tract958100/Block 4053

Tract958100/Block 4054

Tract958100/Block 4055

Tract958100/Block 4056

Tract958100/Block 4066

Tract958100/Block 4067

Tract958100/Block 4068

Tract958100/Block 4069

Tract958100/Block 4070

Tract958100/Block 4071

Tract958100/Block 4072

Tract958100/Block 4073

Tract958100/Block 4074

Tract958100/Block 4075

Tract958100/Block 4076

Tract958100/Block 4077

Tract958100/Block 4078

Tract958100/Block 4079

Tract958100/Block 4080

Tract958100/Block 4081

Tract958100/Block 4082

Tract958100/Block 4083

Tract958100/Block 4084

Tract958100/Block 4085

Tract958100/Block 4086

Tract958100/Block 4087

Tract958100/Block 4088

Tract958100/Block 4089

Tract958100/Block 4090

Tract958100/Block 4091

Tract958100/Block 4092

Tract958100/Block 4093

Tract958100/Block 4094

Tract958100/Block 4095

Tract958100/Block 4096

Tract958100/Block 4097

Tract958100/Block 4098

Tract958100/Block 4099

Tract958100/Block 4100

Tract958100/Block 4101

Tract958100/Block 4102

Tract958100/Block 4103

Tract958100/Block 4104

Tract958100/Block 4105

Tract958100/Block 4106

Tract958100/Block 4107

Tract958100/Block 4108

Tract958100/Block 4109

Tract958100/Block 4110

Tract958100/Block 4111

Tract958100/Block 4112

Tract958100/Block 4113

Tract958100/Block 4114

Tract958100/Block 4115

Tract958100/Block 4116

Tract958100/Block 4117

Tract958100/Block 4118

Tract958100/Block 4119

Tract958100/Block 4120

Tract958100/Block 4121

Tract958100/Block 4122

Tract958100/Block 4123

Tract958100/Block 4124

Tract958100/Block 4125

Tract958100/Block 4126

Tract958100/Block 4127

Tract958100/Block 4128

Tract958100/Block 4129

Tract958100/Block 4130

Tract958100/Block 4131

Tract958100/Block 4132

Tract958100/Block 4133

Tract958100/Block 4134

Tract958100/Block 4135

Tract958100/Block 4136

Tract958100/Block 4137

Tract958100/Block 4138

Tract958100/Block 4139

Tract958100/Block 4140

Tract958100/Block 4141

Tract958100/Block 4142

Tract958100/Block 4143

Tract958100/Block 4144

Tract958100/Block 4145

Tract958100/Block 4146

Tract958100/Block 4147

Tract958100/Block 4157

Tract958100/Block 4158

Tract958100/Block 4159

Tract958100/Block 4160

Tract958100/Block 4161

Tract958100/Block 4162

Tract958100/Block 4163

Tract958100/Block 4164

Tract958100/Block 4165

Tract958100/Block 4166

Tract958100/Block 4167

Tract958100/Block 4168

Tract958100/Block 4169

Tract958100/Block 4170

Tract958100/Block 4171

Tract958100/Block 4172

Tract958100/Block 4173

Tract958100/Block 4174

Tract958100/Block 4175

Tract958100/Block 4176

Tract958100/Block 4177

Tract958100/Block 4178

Tract958100/Block 4179

Tract958100/Block 4180

Tract958100/Block 4181

Tract958100/Block 4182

Tract958100/Block 4183

Tract958100/Block 4184

Tract958100/Block 4185

Tract958100/Block 4205

Tract958100/Block 4206

Tract958100/Block 4207

Tract958100/Block 4208

Tract958100/Block 4209

Tract958100/Block 4210

Tract958100/Block 4211

Tract958100/Block 4212

Tract958100/Block 4213

Tract958100/Block 4214

Tract958100/Block 4215

Tract958100/Block 4216

Tract958100/Block 4997

Tract958100/Block 4998

Tract958100/Block 4999

VTD 202 Total 240

VTD 203 (Part)

Tract958100/Block 4186

Tract958100/Block 4201

Tract958100/Block 4202

Tract958100/Block 4203

Tract958100/Block 4204

Tract958100/Block 4217

Tract958100/Block 4218

Tract958100/Block 4219

Tract958100/Block 4220

Tract958100/Block 4221

Tract958100/Block 4222

Tract958100/Block 4223

Tract958100/Block 4224

Tract958100/Block 4225

Tract958100/Block 4226

Tract958100/Block 4227

Tract958100/Block 4228

Tract958100/Block 4229

Tract958100/Block 4237

Tract958100/Block 4238

Tract958100/Block 4239

Tract958100/Block 4240

Tract958100/Block 4241

Tract958100/Block 4242

Tract958100/Block 4243

Tract958100/Block 4244

Tract958100/Block 4245

Tract958100/Block 4246

VTD 203 Total 71

Kingfisher County Total 1,589

Oklahoma County (Part)

VTD 82 (Part)

Tract108516/Block 1001

Tract108516/Block 1002

Tract108518/Block 1004

Tract108518/Block 1005

Tract108518/Block 1006

Tract108518/Block 1007

Tract108518/Block 1008

Tract108518/Block 1009

Tract108518/Block 1010

VTD 82 Total 1,054

Oklahoma County Total 1,054

For District Number 41 Total Population: 34,348

Ideal District 34,165

Population:

Population Deviation: 183

Percent Deviation: 0.536%

District 042

Cleveland County (Part)

VTD 29 (Part)

Tract202500/Block 1026

Tract202500/Block 1027

Tract202500/Block 1028

Tract202500/Block 1995

Tract202500/Block 3011

Tract202500/Block 3012

Tract202500/Block 3013

Tract202500/Block 3014

Tract202500/Block 3016

Tract202500/Block 3017

Tract202500/Block 3018

Tract202500/Block 3019

Tract202500/Block 3020

Tract202500/Block 3021

Tract202500/Block 3022

Tract202500/Block 3023

Tract202500/Block 3024

Tract202500/Block 3998

Tract202500/Block 3999

VTD 29 Total 669

VTD 31 (Part)

Tract202404/Block 1020

Tract202404/Block 1040

Tract202404/Block 1041

Tract202404/Block 1042

Tract202404/Block 1043

VTD 31 Total 482

Cleveland County Total 1,151

Garvin County (Part)

VTD 1 1,914

VTD 11 68

VTD 15 (Part)

Tract991400/Block 1006

Tract991400/Block 1015

Tract991400/Block 1016

Tract991400/Block 1017

Tract991400/Block 1018

Tract991400/Block 1019

Tract991400/Block 1020

Tract991400/Block 1021

Tract991400/Block 1022

Tract991400/Block 2012

Tract991400/Block 2013

Tract991400/Block 2017

Tract991400/Block 2018

Tract991400/Block 2019

Tract991400/Block 2020

Tract991400/Block 2021

Tract991400/Block 3000

Tract991400/Block 3001

Tract991400/Block 3002

Tract991400/Block 3003

Tract991400/Block 3004

Tract991400/Block 3005

Tract991400/Block 3006

Tract991400/Block 3007

Tract991400/Block 3008

Tract991400/Block 3009

Tract991400/Block 3010

Tract991400/Block 3011

Tract991400/Block 3012

Tract991400/Block 3013

Tract991400/Block 3014

Tract991400/Block 3015

Tract991400/Block 3016

Tract991400/Block 3017

Tract991400/Block 3018

Tract991400/Block 3019

Tract991400/Block 3020

Tract991400/Block 3021

Tract991400/Block 3022

Tract991400/Block 3023

Tract991400/Block 3024

Tract991400/Block 3025

Tract991400/Block 3026

Tract991400/Block 3027

Tract991400/Block 3030

Tract991400/Block 3031

Tract991400/Block 3032

Tract991400/Block 3033

Tract991400/Block 3034

Tract991400/Block 3036

Tract991400/Block 3037

Tract991400/Block 3038

Tract991400/Block 3039

Tract991400/Block 3040

Tract991400/Block 3041

Tract991400/Block 3999

VTD 15 Total 1,799

VTD 16 (Part)

Tract991400/Block 1000

Tract991400/Block 1001

Tract991400/Block 1002

Tract991400/Block 1003

Tract991400/Block 1004

Tract991400/Block 1005

Tract991400/Block 1007

Tract991400/Block 1008

Tract991400/Block 1009

Tract991400/Block 1010

Tract991400/Block 1011

Tract991400/Block 1012

Tract991400/Block 1013

Tract991400/Block 1014

Tract991400/Block 1023

Tract991400/Block 1027

Tract991400/Block 1028

Tract991400/Block 1029

Tract991400/Block 1030

Tract991400/Block 1031

Tract991400/Block 2003

Tract991400/Block 2004

Tract991400/Block 2005

Tract991400/Block 2006

Tract991400/Block 2007

Tract991400/Block 2008

Tract991400/Block 2009

Tract991400/Block 2010

Tract991400/Block 2011

Tract991400/Block 2014

Tract991400/Block 2015

Tract991400/Block 2016

VTD 16 Total 1,130

VTD 17 1,371

VTD 18 (Part)

Tract991300/Block 1000

Tract991300/Block 1001

Tract991300/Block 1002

Tract991300/Block 1007

Tract991300/Block 1008

Tract991300/Block 1009

Tract991300/Block 1010

Tract991300/Block 1011

Tract991300/Block 1012

Tract991300/Block 1013

Tract991300/Block 1014

Tract991300/Block 1015

Tract991300/Block 1016

Tract991300/Block 1017

Tract991300/Block 1018

Tract991300/Block 1019

Tract991300/Block 1020

Tract991300/Block 1021

Tract991300/Block 1022

Tract991300/Block 1023

Tract991300/Block 1024

Tract991300/Block 1025

Tract991300/Block 1026

Tract991300/Block 1027

Tract991300/Block 1028

Tract991300/Block 1029

Tract991300/Block 1030

Tract991300/Block 1031

Tract991300/Block 1032

Tract991300/Block 1033

Tract991300/Block 1034

Tract991300/Block 1035

Tract991300/Block 1036

Tract991300/Block 1037

Tract991300/Block 1038

Tract991300/Block 1039

Tract991300/Block 1999

Tract991300/Block 2000

Tract991300/Block 2001

Tract991300/Block 2002

Tract991300/Block 2003

Tract991300/Block 2004

Tract991300/Block 2005

Tract991300/Block 2006

Tract991300/Block 2007

Tract991300/Block 2008

Tract991300/Block 2009

Tract991300/Block 2010

Tract991300/Block 2011

Tract991300/Block 2012

Tract991300/Block 2013

Tract991300/Block 2014

Tract991300/Block 2015

Tract991300/Block 2016

Tract991300/Block 2017

Tract991300/Block 2018

Tract991300/Block 2019

Tract991300/Block 2020

Tract991300/Block 2021

Tract991300/Block 2022

Tract991300/Block 2023

Tract991300/Block 2024

Tract991300/Block 2025

Tract991300/Block 2026

Tract991300/Block 2027

Tract991300/Block 2028

Tract991300/Block 2029

Tract991300/Block 2030

Tract991300/Block 2031

Tract991300/Block 2032

Tract991300/Block 2033

Tract991300/Block 2034

Tract991300/Block 2035

Tract991300/Block 2036

Tract991300/Block 2037

Tract991300/Block 2038

Tract991300/Block 2039

Tract991300/Block 2040

Tract991300/Block 2041

Tract991300/Block 2042

Tract991300/Block 2043

Tract991300/Block 2044

Tract991300/Block 2045

Tract991300/Block 2046

Tract991400/Block 2000

Tract991400/Block 2001

VTD 18 Total 1,904

VTD 2 1,208

VTD 3 1,402

VTD 4 446

VTD 5 2,160

VTD 6 (Part)

Tract991200/Block 1003

Tract991200/Block 1004

Tract991200/Block 1005

Tract991200/Block 1006

Tract991200/Block 1007

Tract991200/Block 1008

Tract991200/Block 1009

Tract991200/Block 1010

Tract991200/Block 1011

Tract991200/Block 1012

Tract991200/Block 1013

Tract991200/Block 1014

Tract991200/Block 1015

Tract991200/Block 1016

Tract991200/Block 1017

Tract991200/Block 1018

Tract991200/Block 1019

Tract991200/Block 1020

Tract991200/Block 1021

Tract991200/Block 1022

Tract991200/Block 1023

Tract991200/Block 1024

Tract991200/Block 1025

Tract991200/Block 1026

Tract991200/Block 1027

Tract991200/Block 1028

Tract991200/Block 1029

Tract991200/Block 1030

Tract991200/Block 1031

Tract991200/Block 1032

Tract991200/Block 1033

Tract991200/Block 1034

Tract991200/Block 1035

Tract991200/Block 1036

Tract991200/Block 1037

Tract991200/Block 1998

Tract991200/Block 1999

Tract991200/Block 2000

Tract991200/Block 2001

Tract991200/Block 2002

Tract991200/Block 2003

Tract991200/Block 2004

Tract991200/Block 2005

Tract991200/Block 2006

Tract991200/Block 2007

Tract991200/Block 2008

Tract991200/Block 2009

Tract991200/Block 2010

Tract991200/Block 2011

Tract991200/Block 3046

Tract991200/Block 3047

Tract991200/Block 3048

Tract991200/Block 3049

Tract991600/Block 1000

Tract991600/Block 1053

Tract991600/Block 1054

Tract991600/Block 1055

VTD 6 Total 919

VTD 7 546

VTD 9 1,415

Garvin County Total 16,282

Grady County (Part)

VTD 24 (Part)

Tract000700/Block 3076

Tract000700/Block 3077

Tract000700/Block 3078

Tract000700/Block 3079

Tract000700/Block 3080

Tract000700/Block 3081

Tract000700/Block 3082

Tract000700/Block 3083

Tract000700/Block 3086

Tract000700/Block 3087

Tract000700/Block 3088

Tract000700/Block 3089

Tract000700/Block 3090

Tract000700/Block 3091

Tract000700/Block 3092

Tract000700/Block 3093

Tract000700/Block 3094

Tract000700/Block 3095

Tract000700/Block 3096

Tract000700/Block 3097

Tract000700/Block 3098

Tract000700/Block 3099

Tract000700/Block 3100

Tract000700/Block 3101

Tract000700/Block 3102

Tract000700/Block 3104

Tract000700/Block 3105

Tract000700/Block 3106

Tract000700/Block 3107

Tract000700/Block 3108

Tract000700/Block 3109

Tract000700/Block 3110

Tract000700/Block 3111

Tract000700/Block 3128

VTD 24 Total 208

Grady County Total 208

McClain County (Part)

VTD 10 698

VTD 11 1,862

VTD 12 (Part)

Tract400102/Block 1059

Tract400102/Block 1060

Tract400102/Block 1061

Tract400102/Block 1062

Tract400102/Block 1063

Tract400102/Block 2019

Tract400102/Block 2020

Tract400102/Block 2021

Tract400102/Block 2022

Tract400102/Block 2023

Tract400102/Block 2024

Tract400102/Block 2027

Tract400102/Block 2030

Tract400102/Block 2031

Tract400102/Block 2032

Tract400102/Block 2033

Tract400102/Block 2034

Tract400102/Block 2035

Tract400102/Block 3000

Tract400102/Block 3001

Tract400102/Block 3002

Tract400102/Block 3003

Tract400102/Block 3004

Tract400102/Block 3005

Tract400102/Block 3006

Tract400102/Block 3007

Tract400102/Block 3008

Tract400102/Block 3009

Tract400102/Block 3010

Tract400102/Block 3011

Tract400102/Block 3012

Tract400102/Block 3013

Tract400102/Block 3014

Tract400102/Block 3015

Tract400102/Block 3016

Tract400102/Block 3017

Tract400102/Block 3018

Tract400102/Block 3019

Tract400102/Block 3020

Tract400102/Block 3021

Tract400102/Block 3022

Tract400102/Block 3023

Tract400102/Block 3024

Tract400102/Block 3025

Tract400102/Block 3026

Tract400102/Block 3027

Tract400102/Block 3028

Tract400102/Block 3029

Tract400102/Block 3030

Tract400102/Block 3031

Tract400102/Block 3032

Tract400102/Block 3033

Tract400102/Block 3034

Tract400102/Block 3035

Tract400102/Block 3036

Tract400102/Block 3037

Tract400102/Block 3038

Tract400102/Block 3039

Tract400102/Block 3040

Tract400102/Block 3041

Tract400102/Block 3042

Tract400102/Block 3043

Tract400102/Block 3044

Tract400102/Block 3045

Tract400102/Block 3046

Tract400102/Block 3047

Tract400102/Block 3048

Tract400102/Block 3049

Tract400102/Block 4000

Tract400102/Block 4001

Tract400102/Block 4002

Tract400102/Block 4003

Tract400102/Block 4004

Tract400102/Block 4005

Tract400102/Block 4006

Tract400102/Block 4007

Tract400102/Block 4008

Tract400102/Block 4009

Tract400102/Block 4010

Tract400102/Block 4011

Tract400102/Block 4012

Tract400102/Block 4013

Tract400102/Block 4014

Tract400102/Block 4015

Tract400102/Block 4016

Tract400102/Block 4017

Tract400102/Block 4018

Tract400102/Block 4019

Tract400102/Block 4020

Tract400102/Block 4021

Tract400102/Block 4022

Tract400102/Block 4023

Tract400102/Block 4024

Tract400102/Block 4025

Tract400102/Block 4026

Tract400102/Block 4027

Tract400102/Block 4028

Tract400102/Block 4029

Tract400102/Block 4030

Tract400102/Block 4031

Tract400102/Block 4032

Tract400102/Block 4033

Tract400102/Block 4034

Tract400102/Block 4035

Tract400102/Block 4036

Tract400102/Block 4037

Tract400102/Block 4038

Tract400102/Block 4039

Tract400102/Block 4040

Tract400102/Block 4041

Tract400102/Block 5004

Tract400102/Block 5005

Tract400102/Block 5006

Tract400102/Block 5007

Tract400102/Block 5008

Tract400102/Block 5009

Tract400102/Block 5010

Tract400102/Block 5011

Tract400102/Block 5012

Tract400102/Block 5013

Tract400102/Block 5014

Tract400102/Block 5015

Tract400102/Block 5016

Tract400102/Block 5017

Tract400102/Block 5018

Tract400102/Block 5019

Tract400102/Block 5020

Tract400102/Block 5021

Tract400102/Block 5022

Tract400102/Block 5023

Tract400102/Block 5024

Tract400102/Block 5025

Tract400102/Block 5026

Tract400102/Block 5027

Tract400102/Block 5028

Tract400102/Block 5029

Tract400102/Block 5030

Tract400102/Block 5031

Tract400102/Block 5032

Tract400102/Block 5033

Tract400102/Block 5034

Tract400102/Block 5035

Tract400102/Block 5036

Tract400102/Block 5037

Tract400102/Block 5038

Tract400102/Block 5039

Tract400102/Block 5040

Tract400102/Block 5041

Tract400102/Block 5042

Tract400102/Block 5043

Tract400102/Block 5044

Tract400102/Block 5045

Tract400102/Block 5046

Tract400102/Block 5047

Tract400102/Block 5048

Tract400102/Block 5049

Tract400102/Block 5050

Tract400102/Block 5051

Tract400102/Block 5052

Tract400102/Block 5053

Tract400102/Block 5054

Tract400102/Block 5055

Tract400102/Block 5057

Tract400102/Block 5058

Tract400102/Block 5059

Tract400102/Block 5060

Tract400102/Block 5061

Tract400102/Block 5062

Tract400102/Block 5063

Tract400102/Block 5064

Tract400102/Block 5065

Tract400102/Block 5066

Tract400102/Block 5067

Tract400102/Block 5068

Tract400102/Block 5069

Tract400102/Block 5070

Tract400102/Block 5071

Tract400102/Block 5072

Tract400102/Block 5073

Tract400102/Block 5074

Tract400102/Block 5075

Tract400102/Block 5076

Tract400102/Block 5077

Tract400102/Block 5079

Tract400102/Block 5080

Tract400102/Block 5081

Tract400102/Block 5082

Tract400102/Block 5083

Tract400102/Block 5084

Tract400102/Block 5085

Tract400102/Block 5093

Tract400102/Block 5094

Tract400102/Block 5095

Tract400102/Block 5097

Tract400102/Block 5098

Tract400102/Block 5111

Tract400102/Block 5112

Tract400102/Block 5113

Tract400102/Block 5156

Tract400200/Block 1061

Tract400200/Block 1081

VTD 12 Total 3,477

VTD 3 (Part)

Tract400200/Block 3100

Tract400200/Block 5000

Tract400200/Block 6003

Tract400200/Block 6004

Tract400200/Block 6005

Tract400200/Block 6013

Tract400200/Block 6014

Tract400200/Block 6015

Tract400200/Block 6018

Tract400200/Block 6019

Tract400200/Block 6020

Tract400200/Block 6021

Tract400200/Block 6022

Tract400200/Block 6023

Tract400200/Block 6024

Tract400200/Block 6025

Tract400200/Block 6026

Tract400200/Block 6027

Tract400200/Block 6028

Tract400200/Block 6029

Tract400200/Block 6030

Tract400200/Block 6031

Tract400200/Block 6032

Tract400200/Block 6033

Tract400200/Block 6034

Tract400200/Block 6035

Tract400200/Block 6036

Tract400200/Block 6037

Tract400200/Block 6038

Tract400200/Block 6039

Tract400200/Block 6040

Tract400200/Block 6041

Tract400200/Block 6042

Tract400200/Block 6043

Tract400200/Block 6044

Tract400200/Block 6045

Tract400200/Block 6046

Tract400200/Block 6047

Tract400200/Block 6048

Tract400200/Block 6049

Tract400200/Block 6053

Tract400200/Block 6054

Tract400200/Block 6055

Tract400200/Block 6056

Tract400200/Block 6058

Tract400200/Block 6059

Tract400200/Block 6060

VTD 3 Total 948

VTD 4 698

VTD 5 475

VTD 6 2,824

VTD 7 (Part)

Tract400200/Block 3094

Tract400200/Block 3095

Tract400200/Block 3096

Tract400200/Block 3097

Tract400200/Block 3098

Tract400200/Block 3099

Tract400200/Block 3101

Tract400200/Block 3102

Tract400200/Block 5002

Tract400200/Block 5003

Tract400200/Block 5004

Tract400200/Block 5045

Tract400200/Block 5046

Tract400200/Block 5047

Tract400200/Block 5998

Tract400200/Block 5999

Tract400300/Block 1017

Tract400300/Block 2014

Tract400300/Block 2017

Tract400300/Block 2018

Tract400300/Block 2019

Tract400300/Block 2020

Tract400300/Block 2021

Tract400300/Block 2022

Tract400300/Block 2023

Tract400300/Block 2027

Tract400300/Block 2028

Tract400300/Block 2030

Tract400300/Block 2031

Tract400300/Block 2032

Tract400300/Block 2033

Tract400300/Block 2034

Tract400300/Block 2035

Tract400300/Block 3000

Tract400300/Block 3001

Tract400300/Block 3002

Tract400300/Block 3003

Tract400300/Block 3004

Tract400300/Block 3005

Tract400300/Block 3006

Tract400300/Block 3007

Tract400300/Block 3008

Tract400300/Block 3010

Tract400300/Block 3011

Tract400300/Block 3012

Tract400300/Block 3013

Tract400300/Block 3014

Tract400300/Block 3015

Tract400300/Block 3016

Tract400300/Block 3017

Tract400300/Block 3018

Tract400300/Block 3019

Tract400300/Block 3020

Tract400300/Block 3021

Tract400300/Block 3022

Tract400300/Block 3023

Tract400300/Block 3024

Tract400300/Block 3025

Tract400300/Block 3026

Tract400300/Block 3027

Tract400300/Block 3028

Tract400300/Block 3029

Tract400300/Block 3030

Tract400300/Block 3031

Tract400300/Block 3032

Tract400300/Block 3033

Tract400300/Block 3034

Tract400300/Block 3035

Tract400300/Block 3036

Tract400300/Block 3037

Tract400300/Block 3038

Tract400300/Block 3039

Tract400300/Block 3040

Tract400300/Block 3041

Tract400300/Block 3042

Tract400300/Block 3043

Tract400300/Block 3044

Tract400300/Block 3045

Tract400300/Block 3046

Tract400300/Block 3047

Tract400300/Block 3048

Tract400300/Block 3999

Tract400300/Block 4000

Tract400300/Block 4001

Tract400300/Block 4002

Tract400300/Block 4003

Tract400300/Block 4004

Tract400300/Block 4005

Tract400300/Block 4006

Tract400300/Block 4007

Tract400300/Block 4008

Tract400300/Block 4009

Tract400300/Block 4010

Tract400300/Block 4011

Tract400300/Block 4012

Tract400300/Block 4013

Tract400300/Block 4014

Tract400300/Block 4015

Tract400300/Block 4016

Tract400300/Block 4017

Tract400300/Block 4018

Tract400300/Block 4019

Tract400300/Block 4020

Tract400300/Block 4021

Tract400300/Block 4022

Tract400300/Block 5040

Tract400300/Block 5041

Tract400300/Block 5042

Tract400300/Block 5046

Tract400300/Block 5047

Tract400300/Block 5048

Tract400300/Block 5049

Tract400300/Block 5050

Tract400300/Block 5051

Tract400300/Block 5052

Tract400300/Block 5053

Tract400300/Block 5054

Tract400300/Block 5055

Tract400300/Block 5056

Tract400300/Block 5057

Tract400300/Block 5058

Tract400300/Block 5059

Tract400300/Block 5060

Tract400300/Block 5061

Tract400300/Block 5062

Tract400300/Block 5063

Tract400300/Block 5064

Tract400300/Block 5065

Tract400300/Block 5067

Tract400300/Block 5995

VTD 7 Total 3,142

VTD 8 2,056

VTD 9 (Part)

Tract400200/Block 1054

Tract400200/Block 1055

Tract400200/Block 1062

Tract400200/Block 1063

Tract400200/Block 1064

Tract400200/Block 1065

Tract400200/Block 1066

Tract400200/Block 1067

Tract400200/Block 1075

Tract400200/Block 1076

Tract400200/Block 1077

Tract400200/Block 1078

Tract400200/Block 1079

Tract400200/Block 1080

Tract400200/Block 1082

Tract400200/Block 1083

Tract400200/Block 2000

Tract400200/Block 2010

Tract400200/Block 2011

Tract400200/Block 2012

Tract400200/Block 2013

Tract400200/Block 2014

Tract400200/Block 2015

Tract400200/Block 2016

Tract400200/Block 2017

Tract400200/Block 2018

Tract400200/Block 2019

Tract400200/Block 2028

Tract400200/Block 2029

Tract400200/Block 2030

Tract400200/Block 2031

Tract400200/Block 2032

Tract400200/Block 2033

Tract400200/Block 2048

Tract400200/Block 2049

Tract400200/Block 2050

Tract400200/Block 2053

Tract400200/Block 2996

Tract400200/Block 2997

VTD 9 Total 683

McClain County Total 16,863

For District Number 42 Total Population: 34,504

Ideal District 34,165

Population:

Population Deviation: 339

Percent Deviation: 0.993%

District 043

Canadian County (Part)

VTD 208 (Part)

Tract301201/Block 1007

Tract301201/Block 1008

Tract301201/Block 1009

Tract301201/Block 2000

Tract301201/Block 2001

Tract301201/Block 2005

Tract301201/Block 2006

Tract301201/Block 2007

Tract301201/Block 2008

Tract301201/Block 2009

Tract301201/Block 2010

Tract301201/Block 2011

Tract301201/Block 2012

Tract301201/Block 2013

Tract301201/Block 2014

Tract301201/Block 2015

Tract301201/Block 2016

Tract301201/Block 2017

Tract301201/Block 2018

Tract301201/Block 2019

Tract301201/Block 2020

Tract301201/Block 2021

Tract301201/Block 2022

Tract301201/Block 2023

Tract301201/Block 2024

Tract301201/Block 2025

Tract301201/Block 2026

Tract301201/Block 3000

Tract301201/Block 3001

Tract301201/Block 3002

Tract301201/Block 3003

Tract301201/Block 3004

Tract301201/Block 3005

Tract301201/Block 3006

Tract301201/Block 3007

Tract301201/Block 3011

VTD 208 Total 1,960

VTD 210 1,994

VTD 212 1,156

VTD 214 1,483

VTD 216 3,532

VTD 218 2,441

VTD 220 (Part)

Tract300902/Block 1000

Tract300902/Block 1001

Tract300902/Block 1002

Tract300902/Block 1003

Tract300902/Block 1004

Tract300902/Block 1005

Tract300902/Block 1006

Tract300902/Block 1007

Tract300902/Block 1008

Tract300902/Block 1010

Tract300902/Block 1011

Tract300902/Block 2000

Tract300902/Block 2001

Tract300902/Block 2002

Tract300902/Block 2003

Tract300902/Block 2004

Tract300902/Block 2005

Tract300902/Block 2006

Tract300902/Block 2007

Tract300902/Block 2008

Tract300902/Block 2009

Tract300902/Block 2010

Tract300902/Block 2011

VTD 220 Total 1,971

VTD 222 (Part)

Tract300903/Block 2017

Tract300903/Block 2018

Tract300903/Block 2019

Tract300903/Block 2020

Tract300903/Block 2021

Tract300903/Block 2022

Tract300903/Block 2023

Tract300903/Block 2024

Tract300903/Block 2025

Tract300903/Block 2026

Tract300903/Block 2027

Tract300903/Block 3000

Tract300903/Block 3001

Tract300903/Block 3002

Tract300903/Block 3003

Tract300903/Block 3004

Tract300903/Block 3005

VTD 222 Total 2,265

VTD 223 5,359

VTD 224 3,547

VTD 225 5,371

VTD 300 (Part)

Tract301300/Block 2000

Tract301300/Block 2001

Tract301300/Block 2002

Tract301300/Block 2003

Tract301300/Block 2004

Tract301406/Block 1000

Tract301406/Block 1001

Tract301406/Block 1002

Tract301406/Block 1003

Tract301406/Block 1005

Tract301406/Block 1006

Tract301406/Block 1007

Tract301406/Block 1008

Tract301406/Block 1009

Tract301406/Block 1010

Tract301406/Block 1011

Tract301406/Block 1012

Tract301406/Block 1013

Tract301406/Block 1014

Tract301406/Block 1015

Tract301406/Block 1016

Tract301406/Block 1017

Tract301406/Block 1018

Tract301406/Block 1019

Tract301406/Block 1020

Tract301406/Block 1021

Tract301406/Block 1022

Tract301406/Block 1023

Tract301406/Block 1024

Tract301406/Block 1025

Tract301406/Block 1026

Tract301406/Block 2000

Tract301406/Block 2001

Tract301406/Block 2002

Tract301406/Block 2003

Tract301406/Block 2004

Tract301406/Block 2005

Tract301406/Block 2006

Tract301406/Block 2007

Tract301406/Block 2008

Tract301406/Block 2009

Tract301406/Block 2010

Tract301406/Block 2011

Tract301406/Block 2012

Tract301406/Block 2013

VTD 300 Total 2,587

VTD 306 (Part)

Tract301300/Block 2005

Tract301300/Block 2006

VTD 306 Total 40

VTD 607 (Part)

Tract301300/Block 1036

Tract301300/Block 1037

Tract301300/Block 1038

Tract301300/Block 1039

Tract301300/Block 1040

Tract301300/Block 1041

Tract301300/Block 1042

Tract301300/Block 1043

Tract301300/Block 1044

Tract301300/Block 1045

Tract301300/Block 1046

Tract301300/Block 1047

Tract301300/Block 2098

Tract301300/Block 2100

VTD 607 Total 584

VTD 611 0

VTD 613 77

VTD 615 137

Canadian County Total 34,504

For District Number 43 Total Population: 34,504

Ideal District 34,165

Population:

Population Deviation: 339

Percent Deviation: 0.993%

District 044

Cleveland County (Part)

VTD 1 (Part)

Tract200300/Block 2037

Tract200300/Block 2038

Tract200300/Block 2039

Tract200300/Block 2040

Tract200300/Block 2041

Tract200300/Block 2042

VTD 1 Total 95

VTD 11 2,168

VTD 13 7,330

VTD 14 2,703

VTD 18 1,934

VTD 19 1,666

VTD 28 (Part)

Tract201301/Block 1007

Tract201301/Block 1008

Tract201301/Block 1017

Tract201301/Block 2024

VTD 28 Total 85

VTD 3 (Part)

Tract200300/Block 1003

Tract200300/Block 1004

Tract200300/Block 1005

Tract200300/Block 1006

Tract200300/Block 1007

Tract200300/Block 1008

Tract200300/Block 1009

Tract200300/Block 1010

Tract200300/Block 1011

Tract200300/Block 1012

Tract200300/Block 1013

Tract200300/Block 1014

Tract200300/Block 1015

Tract200300/Block 2000

Tract200300/Block 2001

Tract200300/Block 2002

Tract200300/Block 2003

Tract200300/Block 2004

Tract200300/Block 2005

Tract200300/Block 2006

Tract200300/Block 2007

Tract200300/Block 2008

Tract200300/Block 2009

Tract200300/Block 2010

Tract200300/Block 2011

Tract200300/Block 2012

Tract200300/Block 2013

Tract200300/Block 2014

Tract200300/Block 2015

Tract200300/Block 2016

Tract200300/Block 2017

Tract200300/Block 2018

Tract200300/Block 2019

Tract200300/Block 2020

Tract200300/Block 2021

Tract200300/Block 2022

Tract200300/Block 2023

Tract200300/Block 2024

Tract200300/Block 2025

Tract200300/Block 2026

Tract200300/Block 2027

Tract200300/Block 2028

Tract200300/Block 2029

Tract200300/Block 2030

Tract200300/Block 2031

Tract200300/Block 2032

Tract200300/Block 2033

Tract200300/Block 2034

Tract200300/Block 2035

Tract200300/Block 2036

Tract200300/Block 4006

Tract200300/Block 4007

Tract200300/Block 4008

Tract200300/Block 4009

Tract200300/Block 4010

Tract200300/Block 4011

Tract200300/Block 4012

Tract200300/Block 4013

Tract200300/Block 4014

Tract200300/Block 4015

Tract200300/Block 4016

VTD 3 Total 2,149

VTD 37 (Part)

Tract201506/Block 1031

Tract201506/Block 1032

Tract201506/Block 1034

Tract201506/Block 1035

Tract201506/Block 1036

Tract201506/Block 1037

Tract201506/Block 1038

Tract201506/Block 1039

Tract201506/Block 1040

Tract201506/Block 1041

Tract201506/Block 1042

Tract201506/Block 1043

Tract201506/Block 1044

Tract201506/Block 1045

Tract201506/Block 1046

Tract201506/Block 1047

Tract201506/Block 1048

Tract201506/Block 1049

Tract201506/Block 1050

Tract201506/Block 1051

Tract201506/Block 1052

Tract201506/Block 1053

Tract201506/Block 1054

Tract201506/Block 1055

Tract201506/Block 1056

Tract201506/Block 1057

VTD 37 Total 35

VTD 42 1,941

VTD 43 1,977

VTD 46 2,961

VTD 51 2,278

VTD 52 (Part)

Tract200100/Block 1000

Tract200100/Block 1001

Tract200100/Block 1002

Tract200100/Block 1003

Tract200100/Block 1004

Tract200100/Block 1005

Tract200100/Block 1006

Tract200100/Block 1007

Tract200100/Block 1008

Tract200100/Block 1009

Tract200100/Block 1010

Tract200100/Block 1011

Tract200100/Block 1012

Tract200100/Block 1013

Tract200100/Block 1014

Tract200100/Block 1015

Tract200100/Block 1016

Tract200100/Block 1017

Tract200100/Block 1018

Tract200100/Block 1019

Tract200100/Block 1020

Tract200100/Block 1021

Tract200100/Block 1022

Tract200100/Block 1023

Tract200100/Block 1024

Tract200100/Block 1025

Tract200100/Block 1026

Tract200100/Block 1040

Tract200100/Block 1041

Tract200100/Block 1042

Tract200100/Block 1043

Tract200100/Block 1044

Tract200100/Block 1045

Tract200400/Block 2000

Tract200400/Block 2001

Tract200400/Block 2002

Tract200400/Block 2003

Tract200400/Block 2004

Tract200400/Block 2012

Tract200400/Block 2013

Tract200400/Block 2014

Tract200400/Block 2015

Tract200400/Block 2024

Tract200400/Block 2025

Tract200400/Block 2026

Tract200400/Block 2027

Tract200400/Block 2028

Tract200400/Block 2029

Tract200400/Block 2036

Tract200400/Block 2037

Tract200400/Block 2038

Tract200400/Block 2039

Tract200400/Block 2040

Tract200400/Block 2041

Tract200500/Block 1001

Tract200500/Block 1002

Tract200500/Block 1003

Tract200500/Block 1004

Tract200500/Block 1005

Tract200500/Block 1006

Tract200500/Block 1009

Tract200500/Block 1010

Tract200500/Block 1011

Tract200500/Block 1012

Tract200500/Block 2000

Tract200500/Block 2001

Tract200500/Block 2009

Tract200500/Block 2010

Tract200500/Block 2011

Tract200500/Block 2012

Tract200500/Block 2013

Tract200500/Block 2014

Tract200500/Block 2015

Tract200500/Block 2016

Tract200500/Block 2017

Tract200500/Block 2018

Tract200500/Block 2019

Tract200500/Block 2020

VTD 52 Total 2,021

VTD 56 1,817

VTD 6 2,011

VTD 8 (Part)

Tract200100/Block 1027

Tract200100/Block 1028

Tract200100/Block 1029

Tract200100/Block 1030

Tract200100/Block 1031

Tract200100/Block 1032

Tract200100/Block 1033

Tract200100/Block 1034

Tract200100/Block 1035

Tract200100/Block 1036

Tract200100/Block 1037

Tract200100/Block 1038

Tract200100/Block 1039

Tract200500/Block 1000

Tract200500/Block 1007

Tract200500/Block 1008

Tract200500/Block 1013

Tract200500/Block 1014

Tract200500/Block 1015

Tract200500/Block 1016

Tract200500/Block 1017

Tract200602/Block 3003

Tract200602/Block 3004

Tract200602/Block 3005

Tract200602/Block 3006

Tract200602/Block 3007

Tract200602/Block 3008

Tract200602/Block 3009

Tract200602/Block 3010

Tract200602/Block 3011

Tract200602/Block 3012

Tract200602/Block 3013

Tract200602/Block 3014

Tract200602/Block 3015

Tract200602/Block 3018

Tract200602/Block 3019

Tract200602/Block 3020

Tract200602/Block 3021

Tract200602/Block 3022

Tract200602/Block 3023

Tract200602/Block 3024

Tract200602/Block 3028

Tract200602/Block 3029

Tract200602/Block 3030

Tract200602/Block 3031

Tract200602/Block 3036

Tract200602/Block 3043

Tract200602/Block 3044

VTD 8 Total 1,245

Cleveland County Total 34,416

For District Number 44 Total Population: 34,416

Ideal District 34,165

Population:

Population Deviation: 251

Percent Deviation: 0.735%

District 045

Cleveland County (Part)

VTD 1 (Part)

Tract200200/Block 2007

VTD 1 Total 0

VTD 12 2,128

VTD 15 2,570

VTD 2 1,205

VTD 25 1,498

VTD 26 5,470

VTD 28 (Part)

Tract201301/Block 1000

Tract201301/Block 1001

Tract201301/Block 1002

Tract201301/Block 1003

Tract201301/Block 1004

Tract201301/Block 1005

Tract201301/Block 1006

Tract201301/Block 1009

Tract201301/Block 1010

Tract201301/Block 1011

Tract201301/Block 1012

Tract201301/Block 1013

Tract201301/Block 1014

Tract201301/Block 1015

Tract201301/Block 1016

Tract201301/Block 2000

Tract201301/Block 2001

Tract201301/Block 2002

Tract201301/Block 2003

Tract201301/Block 2004

Tract201301/Block 2005

Tract201301/Block 2006

Tract201301/Block 2007

Tract201301/Block 2008

Tract201301/Block 2009

Tract201301/Block 2010

Tract201301/Block 2011

Tract201301/Block 2012

Tract201301/Block 2013

Tract201301/Block 2014

Tract201301/Block 2015

Tract201301/Block 2016

Tract201301/Block 2017

Tract201301/Block 2018

Tract201301/Block 2019

Tract201301/Block 2020

Tract201301/Block 2021

Tract201301/Block 2022

Tract201301/Block 2023

Tract201301/Block 2025

Tract201402/Block 3005

VTD 28 Total 5,417

VTD 3 (Part)

Tract200300/Block 1000

Tract200300/Block 1001

Tract200300/Block 1002

Tract200300/Block 4000

Tract200300/Block 4001

Tract200300/Block 4002

Tract200300/Block 4003

Tract200300/Block 4004

Tract200300/Block 4005

Tract200300/Block 4999

Tract200800/Block 1020

Tract200800/Block 1021

Tract200800/Block 1022

Tract200800/Block 1023

Tract200800/Block 1024

Tract200800/Block 1025

Tract200800/Block 1026

Tract200800/Block 1027

Tract200800/Block 1028

Tract200800/Block 1029

VTD 3 Total 1,735

VTD 30 2,681

VTD 32 2,746

VTD 37 (Part)

Tract201506/Block 1024

Tract201506/Block 1025

Tract201506/Block 1026

Tract201506/Block 1027

Tract201506/Block 1028

Tract201506/Block 1029

Tract201506/Block 1030

VTD 37 Total 396

VTD 40 2,625

VTD 45 (Part)

Tract202403/Block 5007

Tract202403/Block 5012

VTD 45 Total 214

VTD 49 (Part)

Tract202402/Block 1037

Tract202402/Block 1038

Tract202402/Block 1039

Tract202402/Block 1040

Tract202402/Block 1041

Tract202402/Block 1042

Tract202402/Block 1043

Tract202402/Block 1044

Tract202402/Block 1045

Tract202402/Block 1046

Tract202402/Block 1047

Tract202402/Block 1048

Tract202402/Block 1049

Tract202402/Block 1050

Tract202402/Block 1051

Tract202402/Block 1052

Tract202402/Block 1053

Tract202402/Block 1059

Tract202402/Block 1060

Tract202402/Block 1061

Tract202402/Block 1062

Tract202402/Block 1063

Tract202402/Block 1064

Tract202402/Block 1065

Tract202402/Block 1076

Tract202402/Block 1077

Tract202402/Block 1078

Tract202402/Block 1079

Tract202402/Block 1080

Tract202402/Block 1081

Tract202402/Block 1984

Tract202402/Block 1985

Tract202402/Block 1992

Tract202402/Block 1996

Tract202402/Block 1997

Tract202402/Block 1998

Tract202402/Block 1999

Tract202402/Block 4000

Tract202402/Block 4001

Tract202402/Block 4002

Tract202402/Block 4003

Tract202402/Block 4004

Tract202402/Block 4005

Tract202402/Block 4006

Tract202402/Block 4007

Tract202402/Block 4008

Tract202402/Block 4009

Tract202402/Block 4010

Tract202402/Block 4011

Tract202402/Block 4012

Tract202402/Block 4013

Tract202402/Block 4014

Tract202402/Block 4015

Tract202402/Block 4016

Tract202402/Block 4017

Tract202402/Block 4018

Tract202402/Block 4019

Tract202402/Block 4020

Tract202402/Block 4021

Tract202402/Block 4022

Tract202402/Block 4023

Tract202402/Block 4024

Tract202402/Block 4025

Tract202402/Block 4026

Tract202402/Block 4027

Tract202402/Block 4039

Tract202402/Block 4040

Tract202402/Block 4041

Tract202402/Block 4042

VTD 49 Total 1,102

VTD 52 (Part)

Tract200200/Block 2008

Tract200200/Block 2017

Tract200200/Block 2018

VTD 52 Total 17

VTD 55 3,591

VTD 8 (Part)

Tract200200/Block 2019

Tract200200/Block 2020

Tract200200/Block 3006

Tract200200/Block 3007

Tract200200/Block 3018

Tract200200/Block 3019

Tract200602/Block 2002

Tract200602/Block 2003

Tract200602/Block 2004

Tract200602/Block 2005

Tract200602/Block 2006

Tract200602/Block 2007

Tract200602/Block 2008

Tract200602/Block 3000

Tract200602/Block 3001

Tract200602/Block 3002

Tract200602/Block 3016

Tract200602/Block 3017

Tract200602/Block 3025

Tract200602/Block 3026

Tract200602/Block 3027

Tract200602/Block 3032

Tract200602/Block 3033

Tract200602/Block 3034

Tract200602/Block 3035

Tract200602/Block 3037

Tract200602/Block 3038

Tract200602/Block 3039

Tract200602/Block 3040

Tract200602/Block 3041

Tract200602/Block 3042

Tract200602/Block 3045

Tract200602/Block 3046

VTD 8 Total 1,094

Cleveland County Total 34,489

For District Number 45 Total Population: 34,489

Ideal District 34,165

Population:

Population Deviation: 324

Percent Deviation: 0.949%

District 046

Cleveland County (Part)

VTD 20 (Part)

Tract201700/Block 9016

Tract201700/Block 9017

Tract201700/Block 9018

Tract201700/Block 9019

Tract201700/Block 9020

Tract201700/Block 9021

Tract201700/Block 9022

Tract201700/Block 9023

Tract201700/Block 9024

Tract201700/Block 9025

Tract201700/Block 9026

Tract201700/Block 9027

Tract201700/Block 9028

Tract201700/Block 9029

Tract201700/Block 9030

Tract201700/Block 9031

Tract201700/Block 9034

Tract201700/Block 9035

Tract201700/Block 9036

Tract201700/Block 9037

Tract201700/Block 9038

Tract201700/Block 9039

Tract201700/Block 9040

Tract201700/Block 9041

Tract201700/Block 9042

Tract201700/Block 9043

Tract201700/Block 9044

Tract201700/Block 9045

Tract201700/Block 9046

Tract201700/Block 9047

Tract201700/Block 9048

Tract201700/Block 9049

Tract201700/Block 9050

Tract201700/Block 9051

Tract201700/Block 9052

Tract201700/Block 9053

Tract201700/Block 9054

Tract201700/Block 9055

Tract201700/Block 9056

Tract201700/Block 9057

Tract201700/Block 9058

Tract201700/Block 9998

Tract201700/Block 9999

VTD 20 Total 421

VTD 27 (Part)

Tract201505/Block 1003

Tract201505/Block 1004

Tract201505/Block 1008

Tract201505/Block 2000

Tract201505/Block 2001

Tract201505/Block 2002

Tract201505/Block 2003

Tract201505/Block 2004

Tract201505/Block 2005

Tract201505/Block 2006

Tract201505/Block 2007

Tract201505/Block 2008

Tract201505/Block 2009

Tract201505/Block 2010

Tract201505/Block 2011

Tract201505/Block 3002

Tract201505/Block 3003

Tract201505/Block 3004

Tract201505/Block 3005

Tract201505/Block 3006

Tract201505/Block 3007

Tract201505/Block 3008

Tract201505/Block 3009

Tract201505/Block 3010

Tract201506/Block 4005

Tract201506/Block 4006

Tract201506/Block 4007

Tract201506/Block 4008

Tract201506/Block 4009

Tract201506/Block 4995

Tract201506/Block 4996

VTD 27 Total 2,584

VTD 29 (Part)

Tract202404/Block 1009

Tract202404/Block 1010

Tract202404/Block 1011

Tract202404/Block 1012

Tract202404/Block 1013

Tract202404/Block 1014

Tract202404/Block 1015

Tract202404/Block 1016

Tract202404/Block 1017

Tract202404/Block 1021

Tract202500/Block 2028

Tract202500/Block 2029

Tract202500/Block 2030

Tract202500/Block 2036

Tract202500/Block 2037

Tract202500/Block 2038

Tract202500/Block 2039

Tract202500/Block 2040

Tract202500/Block 2041

Tract202500/Block 2042

Tract202500/Block 2043

Tract202500/Block 2044

Tract202500/Block 2045

Tract202500/Block 2046

Tract202500/Block 2047

Tract202500/Block 2048

Tract202500/Block 2049

Tract202500/Block 2051

Tract202500/Block 2052

Tract202500/Block 2053

Tract202500/Block 2054

Tract202500/Block 2055

Tract202500/Block 2056

Tract202500/Block 2057

Tract202500/Block 2058

Tract202500/Block 2059

Tract202500/Block 2060

Tract202500/Block 2061

Tract202500/Block 2062

Tract202500/Block 2063

Tract202500/Block 2064

Tract202500/Block 2065

Tract202500/Block 2066

Tract202500/Block 2067

Tract202500/Block 2068

Tract202500/Block 2069

Tract202500/Block 2070

Tract202500/Block 2071

Tract202500/Block 2072

Tract202500/Block 2073

Tract202500/Block 3000

Tract202500/Block 3007

Tract202500/Block 3008

Tract202500/Block 3009

Tract202500/Block 3010

Tract202500/Block 3015

VTD 29 Total 1,547

VTD 35 1,969

VTD 38 (Part)

Tract202402/Block 4034

Tract202402/Block 4054

VTD 38 Total 164

VTD 39 3,010

VTD 45 (Part)

Tract202402/Block 4028

Tract202402/Block 4029

Tract202402/Block 4030

Tract202402/Block 4031

Tract202402/Block 4032

Tract202402/Block 4033

Tract202402/Block 4055

Tract202402/Block 4056

Tract202402/Block 4057

Tract202402/Block 4999

Tract202403/Block 5000

Tract202403/Block 5001

Tract202403/Block 5002

Tract202403/Block 5003

Tract202403/Block 5004

Tract202403/Block 5005

Tract202403/Block 5006

Tract202403/Block 5008

Tract202403/Block 5009

Tract202403/Block 5010

Tract202403/Block 5011

Tract202403/Block 5013

Tract202403/Block 5014

Tract202403/Block 5015

Tract202403/Block 5016

Tract202403/Block 5017

Tract202403/Block 5018

Tract202403/Block 5019

Tract202403/Block 5020

Tract202403/Block 5021

VTD 45 Total 1,269

VTD 53 4,564

VTD 57 3,910

VTD 59 1,190

VTD 67 1,271

VTD 68 1,116

VTD 7 282

VTD 71 3,929

VTD 73 (Part)

Tract201506/Block 2004

Tract201506/Block 2005

Tract201506/Block 2006

Tract201506/Block 3018

Tract201506/Block 3019

Tract201506/Block 4000

Tract201506/Block 4001

Tract201506/Block 4002

Tract201506/Block 4003

Tract201506/Block 4004

Tract201506/Block 4997

Tract201506/Block 4998

Tract201506/Block 4999

VTD 73 Total 335

VTD 9 (Part)

Tract201606/Block 9059

Tract202200/Block 9040

Tract202200/Block 9043

Tract202200/Block 9044

Tract202200/Block 9109

Tract202200/Block 9110

Tract202200/Block 9111

VTD 9 Total 791

Cleveland County Total 28,352

McClain County (Part)

VTD 12 (Part)

Tract400102/Block 1001

Tract400102/Block 1002

Tract400102/Block 1039

Tract400102/Block 1040

Tract400102/Block 1041

Tract400102/Block 1042

Tract400102/Block 1043

Tract400102/Block 1044

Tract400102/Block 1045

Tract400102/Block 1046

Tract400102/Block 2005

Tract400102/Block 2006

Tract400102/Block 2007

Tract400102/Block 2008

Tract400102/Block 2009

Tract400102/Block 2010

Tract400102/Block 2011

Tract400102/Block 2012

Tract400102/Block 2013

Tract400102/Block 2014

Tract400102/Block 2015

Tract400102/Block 2016

Tract400102/Block 2017

Tract400102/Block 2018

Tract400102/Block 2025

Tract400102/Block 2026

Tract400102/Block 2028

Tract400102/Block 2029

VTD 12 Total 248

VTD 13 (Part)

Tract400101/Block 1008

Tract400101/Block 1009

Tract400101/Block 1029

Tract400101/Block 1032

Tract400101/Block 1033

Tract400101/Block 1035

Tract400101/Block 1036

Tract400101/Block 1037

Tract400101/Block 1038

Tract400101/Block 1039

Tract400101/Block 1040

Tract400101/Block 1041

Tract400101/Block 1042

Tract400101/Block 1995

Tract400101/Block 1996

Tract400101/Block 2002

Tract400101/Block 2003

Tract400101/Block 2004

Tract400101/Block 2005

Tract400101/Block 2006

Tract400101/Block 2007

Tract400101/Block 2008

Tract400101/Block 2009

Tract400101/Block 2010

Tract400101/Block 2011

Tract400101/Block 2012

Tract400101/Block 2013

Tract400101/Block 2014

Tract400101/Block 2015

Tract400101/Block 2016

Tract400101/Block 2017

Tract400101/Block 2018

Tract400101/Block 2019

Tract400101/Block 2020

Tract400101/Block 2021

Tract400101/Block 2026

Tract400101/Block 2027

Tract400101/Block 2028

Tract400101/Block 2029

Tract400101/Block 2030

Tract400101/Block 2031

Tract400101/Block 2032

Tract400101/Block 2033

Tract400101/Block 2034

Tract400101/Block 2039

Tract400101/Block 2040

Tract400101/Block 2041

Tract400101/Block 2042

Tract400101/Block 2043

Tract400102/Block 1000

Tract400102/Block 1003

Tract400102/Block 1004

Tract400102/Block 1017

VTD 13 Total 3,084

VTD 14 1,162

VTD 9 (Part)

Tract400101/Block 1043

Tract400101/Block 2000

Tract400101/Block 2001

Tract400101/Block 2022

Tract400101/Block 2023

Tract400101/Block 2024

Tract400101/Block 2025

Tract400101/Block 2996

Tract400101/Block 2997

Tract400101/Block 2998

Tract400101/Block 2999

Tract400102/Block 2000

Tract400102/Block 2001

Tract400102/Block 2002

Tract400102/Block 2003

Tract400102/Block 2004

Tract400102/Block 2036

Tract400102/Block 2037

Tract400102/Block 2999

Tract400200/Block 1000

Tract400200/Block 1001

Tract400200/Block 1002

Tract400200/Block 1003

Tract400200/Block 1004

Tract400200/Block 1005

Tract400200/Block 1006

Tract400200/Block 1007

Tract400200/Block 1008

Tract400200/Block 1009

Tract400200/Block 1010

Tract400200/Block 1011

Tract400200/Block 1012

Tract400200/Block 1013

Tract400200/Block 1014

Tract400200/Block 1015

Tract400200/Block 1016

Tract400200/Block 1017

Tract400200/Block 1018

Tract400200/Block 1019

Tract400200/Block 1020

Tract400200/Block 1021

Tract400200/Block 1022

Tract400200/Block 1023

Tract400200/Block 1024

Tract400200/Block 1025

Tract400200/Block 1026

Tract400200/Block 1027

Tract400200/Block 1028

Tract400200/Block 1029

Tract400200/Block 1030

Tract400200/Block 1031

Tract400200/Block 1032

Tract400200/Block 1033

Tract400200/Block 1034

Tract400200/Block 1035

Tract400200/Block 1036

Tract400200/Block 1037

Tract400200/Block 1038

Tract400200/Block 1039

Tract400200/Block 1040

Tract400200/Block 1041

Tract400200/Block 1042

Tract400200/Block 1043

Tract400200/Block 1044

Tract400200/Block 1045

Tract400200/Block 1046

Tract400200/Block 1047

Tract400200/Block 1048

Tract400200/Block 1049

Tract400200/Block 1050

Tract400200/Block 1051

Tract400200/Block 1052

Tract400200/Block 1053

Tract400200/Block 1056

Tract400200/Block 1057

Tract400200/Block 1058

Tract400200/Block 1059

Tract400200/Block 1060

Tract400200/Block 1086

Tract400200/Block 1998

Tract400200/Block 1999

Tract400200/Block 2001

Tract400200/Block 2002

Tract400200/Block 2003

Tract400200/Block 2004

Tract400200/Block 2005

Tract400200/Block 2006

Tract400200/Block 2007

Tract400200/Block 2008

Tract400200/Block 2009

Tract400200/Block 2998

Tract400200/Block 2999

VTD 9 Total 1,626

McClain County Total 6,120

For District Number 46 Total Population: 34,472

Ideal District 34,165

Population:

Population Deviation: 307

Percent Deviation: 0.899%

District 047

Canadian County (Part)

VTD 300 (Part)

Tract301405/Block 1000

Tract301405/Block 1001

Tract301405/Block 1002

Tract301405/Block 1003

Tract301405/Block 1004

Tract301405/Block 1005

Tract301405/Block 1006

Tract301405/Block 1007

Tract301405/Block 1008

Tract301405/Block 1009

Tract301405/Block 1010

Tract301405/Block 1011

Tract301405/Block 1012

Tract301405/Block 1013

Tract301405/Block 1014

Tract301405/Block 1015

Tract301405/Block 1016

Tract301405/Block 1017

Tract301405/Block 1018

Tract301405/Block 1019

Tract301405/Block 1020

Tract301405/Block 1021

Tract301405/Block 1022

Tract301405/Block 1023

Tract301406/Block 1004

VTD 300 Total 2,672

VTD 302 1,742

VTD 304 4,036

VTD 306 (Part)

Tract301404/Block 1000

Tract301404/Block 1004

Tract301404/Block 1005

Tract301404/Block 1006

Tract301404/Block 1007

Tract301404/Block 1008

Tract301404/Block 1009

Tract301404/Block 1010

Tract301404/Block 1011

Tract301404/Block 1012

Tract301404/Block 1013

Tract301404/Block 1014

Tract301404/Block 1015

Tract301404/Block 1016

Tract301404/Block 1017

Tract301404/Block 1018

Tract301404/Block 1019

Tract301404/Block 1020

Tract301404/Block 1021

Tract301404/Block 1022

VTD 306 Total 2,380

Canadian County Total 10,830

Grady County (Part)

VTD 1 (Part)

Tract000500/Block 3007

Tract000500/Block 3008

Tract000500/Block 3056

Tract000500/Block 4044

Tract000500/Block 4045

Tract000500/Block 4046

Tract000600/Block 1007

Tract000600/Block 1010

Tract000600/Block 1011

Tract000600/Block 1012

Tract000600/Block 1013

Tract000600/Block 1014

Tract000600/Block 1015

Tract000600/Block 1016

Tract000600/Block 1017

Tract000600/Block 1018

Tract000600/Block 1019

Tract000600/Block 1020

Tract000600/Block 1021

Tract000600/Block 1022

Tract000600/Block 1023

Tract000600/Block 1024

VTD 1 Total 908

VTD 2 (Part)

Tract000400/Block 1000

Tract000400/Block 1001

Tract000400/Block 1002

Tract000400/Block 1003

Tract000400/Block 1004

Tract000400/Block 1005

Tract000400/Block 1006

Tract000400/Block 1007

Tract000400/Block 1008

Tract000400/Block 1009

Tract000400/Block 1010

Tract000400/Block 1011

Tract000400/Block 1012

Tract000400/Block 1013

Tract000400/Block 1014

Tract000400/Block 1015

Tract000400/Block 1016

Tract000400/Block 1017

Tract000400/Block 1018

Tract000400/Block 1019

Tract000400/Block 1020

Tract000400/Block 1021

Tract000400/Block 1022

Tract000400/Block 1023

Tract000400/Block 1024

Tract000400/Block 1025

Tract000400/Block 1026

Tract000400/Block 5027

Tract000400/Block 5028

Tract000400/Block 5029

Tract000500/Block 2002

Tract000500/Block 2003

Tract000500/Block 2004

Tract000500/Block 2005

Tract000500/Block 2006

Tract000500/Block 2007

Tract000500/Block 2008

Tract000500/Block 2009

Tract000500/Block 2010

Tract000500/Block 2011

Tract000500/Block 2012

Tract000500/Block 2013

Tract000500/Block 2014

Tract000500/Block 2015

Tract000500/Block 2016

Tract000500/Block 2017

Tract000500/Block 2018

Tract000500/Block 2019

Tract000500/Block 2020

Tract000500/Block 2021

Tract000500/Block 2031

Tract000500/Block 2032

Tract000500/Block 2033

Tract000500/Block 3000

Tract000500/Block 3001

Tract000500/Block 3002

Tract000500/Block 3003

Tract000500/Block 3004

Tract000500/Block 3005

Tract000500/Block 3006

Tract000500/Block 3009

Tract000500/Block 3010

Tract000500/Block 3011

Tract000500/Block 3012

Tract000500/Block 3013

Tract000500/Block 3014

Tract000500/Block 3015

Tract000500/Block 3016

Tract000500/Block 3017

Tract000500/Block 3018

Tract000500/Block 3019

Tract000500/Block 3020

Tract000500/Block 3021

Tract000500/Block 3022

Tract000500/Block 3023

Tract000500/Block 3024

Tract000500/Block 3025

Tract000500/Block 3026

Tract000500/Block 3027

Tract000500/Block 3028

Tract000500/Block 3029

Tract000500/Block 3030

Tract000500/Block 3031

Tract000500/Block 3032

Tract000500/Block 3033

Tract000500/Block 3034

Tract000500/Block 3035

Tract000500/Block 3036

Tract000500/Block 3037

Tract000500/Block 3038

Tract000500/Block 3039

Tract000500/Block 3040

Tract000500/Block 3041

Tract000500/Block 3042

Tract000500/Block 3043

Tract000500/Block 3044

Tract000500/Block 3045

Tract000500/Block 3046

Tract000500/Block 3047

Tract000500/Block 3048

Tract000500/Block 3049

Tract000500/Block 3050

Tract000500/Block 3051

Tract000500/Block 3052

Tract000500/Block 3053

Tract000500/Block 3054

Tract000500/Block 3055

Tract000500/Block 4027

Tract000500/Block 4028

Tract000500/Block 4029

Tract000500/Block 4031

Tract000500/Block 4032

Tract000500/Block 4033

Tract000500/Block 4034

Tract000500/Block 4035

Tract000500/Block 4036

Tract000500/Block 4037

Tract000500/Block 4038

Tract000500/Block 4039

Tract000500/Block 4040

Tract000500/Block 4041

Tract000500/Block 4042

Tract000500/Block 4043

Tract000500/Block 4047

Tract000500/Block 4048

Tract000500/Block 4049

Tract000500/Block 4052

Tract000500/Block 4053

VTD 2 Total 3,449

VTD 21 668

VTD 27 (Part)

Tract000100/Block 1000

Tract000100/Block 1006

Tract000100/Block 2000

Tract000100/Block 2001

Tract000100/Block 2002

Tract000100/Block 2003

Tract000100/Block 2004

Tract000100/Block 2005

Tract000100/Block 2006

Tract000100/Block 2007

Tract000100/Block 2008

Tract000100/Block 2009

Tract000100/Block 2010

Tract000100/Block 2011

Tract000100/Block 2046

Tract000100/Block 2047

Tract000100/Block 2051

Tract000600/Block 2086

Tract000600/Block 2087

Tract000800/Block 3044

Tract000800/Block 3045

Tract000800/Block 3046

Tract000800/Block 3047

Tract000800/Block 3048

Tract000800/Block 3049

Tract000800/Block 3050

Tract000800/Block 3051

Tract000800/Block 3052

Tract000800/Block 3053

Tract000800/Block 3054

Tract000800/Block 3055

Tract000800/Block 3056

Tract000800/Block 3057

Tract000800/Block 3058

Tract000800/Block 3059

Tract000800/Block 3088

Tract000800/Block 3089

Tract000800/Block 3090

Tract000800/Block 3091

Tract000800/Block 3092

Tract000800/Block 3093

Tract000800/Block 3094

Tract000800/Block 3095

Tract000800/Block 3096

Tract000800/Block 3097

Tract000800/Block 3118

Tract000800/Block 3119

Tract000800/Block 3120

Tract000800/Block 3121

Tract000800/Block 3122

Tract000800/Block 3131

Tract000800/Block 3156

VTD 27 Total 266

VTD 3 1,877

VTD 35 (Part)

Tract000800/Block 3000

Tract000800/Block 3001

Tract000800/Block 3002

Tract000800/Block 3003

Tract000800/Block 3028

Tract000800/Block 3029

Tract000800/Block 3030

Tract000800/Block 3031

Tract000800/Block 3032

Tract000800/Block 3033

Tract000800/Block 3034

Tract000800/Block 3035

Tract000800/Block 3036

Tract000800/Block 3037

Tract000800/Block 3038

Tract000800/Block 3039

Tract000800/Block 3040

Tract000800/Block 3041

Tract000800/Block 3042

Tract000800/Block 3043

Tract000901/Block 1122

Tract000901/Block 1123

Tract000901/Block 1124

Tract000901/Block 1125

Tract000901/Block 1126

Tract000901/Block 1127

VTD 35 Total 179

VTD 4 (Part)

Tract000200/Block 1037

Tract000200/Block 1038

Tract000500/Block 1000

Tract000500/Block 1001

Tract000500/Block 1013

Tract000500/Block 1014

Tract000500/Block 1022

Tract000500/Block 1024

Tract000500/Block 1025

Tract000500/Block 1026

Tract000500/Block 1027

Tract000500/Block 1028

Tract000500/Block 1029

Tract000500/Block 1030

Tract000500/Block 2057

Tract000500/Block 2058

Tract000500/Block 4003

Tract000500/Block 4004

Tract000500/Block 4005

Tract000500/Block 4006

Tract000500/Block 4007

Tract000500/Block 4008

Tract000500/Block 4009

Tract000500/Block 4010

Tract000500/Block 4011

Tract000500/Block 4012

Tract000500/Block 4013

Tract000500/Block 4014

Tract000500/Block 4015

Tract000500/Block 4016

Tract000500/Block 4017

Tract000500/Block 4024

Tract000500/Block 4025

Tract000500/Block 4026

Tract000500/Block 4050

Tract000500/Block 4055

VTD 4 Total 1,407

VTD 40 (Part)

Tract000902/Block 1005

Tract000902/Block 1006

Tract000902/Block 1007

Tract000902/Block 1008

Tract000902/Block 1009

Tract000902/Block 1011

Tract000902/Block 1012

Tract000902/Block 1013

Tract000902/Block 1022

Tract000902/Block 1023

Tract000902/Block 1024

Tract000902/Block 1025

Tract000902/Block 1026

Tract000902/Block 1027

Tract000902/Block 1028

Tract000902/Block 1029

Tract000902/Block 1030

Tract000902/Block 1072

Tract000902/Block 1073

Tract000902/Block 1074

Tract000902/Block 1075

Tract000902/Block 1076

Tract000902/Block 1077

Tract000902/Block 1078

Tract000902/Block 1079

Tract000902/Block 1080

Tract000902/Block 1081

Tract000902/Block 1082

Tract000902/Block 1083

Tract000902/Block 1084

Tract000902/Block 1085

Tract000902/Block 1086

Tract000902/Block 1087

Tract000902/Block 1088

Tract000902/Block 1089

Tract000902/Block 1998

Tract000902/Block 2000

Tract000902/Block 2001

Tract000902/Block 2002

Tract000902/Block 2003

Tract000902/Block 2004

Tract000902/Block 2005

Tract000902/Block 2006

Tract000902/Block 2007

Tract000902/Block 2008

Tract000902/Block 2009

Tract000902/Block 2010

Tract000902/Block 2011

Tract000902/Block 2012

Tract000902/Block 2013

Tract000902/Block 2014

Tract000902/Block 2015

Tract000902/Block 2016

Tract000902/Block 2017

Tract000902/Block 2018

Tract000902/Block 2019

Tract000902/Block 2020

Tract000902/Block 2021

Tract000902/Block 2022

Tract000902/Block 2023

Tract000902/Block 2024

Tract000902/Block 2025

Tract000902/Block 2026

Tract000902/Block 2027

Tract000902/Block 2028

Tract000902/Block 2029

Tract000902/Block 2030

Tract000902/Block 2031

Tract000902/Block 2032

Tract000902/Block 2033

Tract000902/Block 2034

Tract000902/Block 2035

Tract000902/Block 2036

Tract000902/Block 2037

Tract000902/Block 2038

Tract000902/Block 2039

Tract000902/Block 2040

Tract000902/Block 2041

Tract000902/Block 2042

Tract000902/Block 2043

Tract000902/Block 2044

Tract000902/Block 2045

Tract000902/Block 2046

Tract000902/Block 3000

Tract000902/Block 3001

Tract000902/Block 3002

Tract000902/Block 3003

Tract000902/Block 3004

Tract000902/Block 3005

Tract000902/Block 3006

Tract000902/Block 3007

Tract000902/Block 3008

Tract000902/Block 3009

Tract000902/Block 3010

Tract000902/Block 3011

Tract000902/Block 3012

Tract000902/Block 3013

Tract000902/Block 3014

Tract000902/Block 3015

Tract000902/Block 3016

Tract000902/Block 3017

Tract000902/Block 3018

Tract000902/Block 3019

Tract000902/Block 3020

Tract000902/Block 3021

Tract000902/Block 3022

Tract000902/Block 3023

Tract000902/Block 3024

Tract000902/Block 3025

Tract000902/Block 3026

Tract000902/Block 3027

Tract000902/Block 3028

Tract000902/Block 3029

Tract000902/Block 3030

Tract000902/Block 3031

Tract000902/Block 3032

Tract000902/Block 3033

Tract000902/Block 3034

Tract000902/Block 3035

Tract000902/Block 3036

Tract000902/Block 3037

Tract000902/Block 3038

Tract000902/Block 3039

Tract000902/Block 3040

Tract000902/Block 3041

Tract000902/Block 3042

Tract000902/Block 3043

Tract000902/Block 3044

Tract000902/Block 3045

Tract000902/Block 3046

Tract000902/Block 3047

Tract000902/Block 3048

Tract000902/Block 3049

Tract000902/Block 3050

Tract000902/Block 3051

Tract000902/Block 3052

Tract000902/Block 3053

Tract000902/Block 3054

Tract000902/Block 3055

Tract000902/Block 3056

Tract000902/Block 3057

Tract000902/Block 3058

Tract000902/Block 3059

Tract000902/Block 3060

Tract000902/Block 3061

Tract000902/Block 3062

Tract000902/Block 3067

Tract000902/Block 3068

Tract000903/Block 1012

Tract000903/Block 1013

Tract000903/Block 1014

Tract000903/Block 1015

VTD 40 Total 2,413

VTD 41 (Part)

Tract000902/Block 1000

Tract000902/Block 1001

Tract000903/Block 1000

Tract000903/Block 1001

Tract000903/Block 1002

Tract000903/Block 1003

Tract000903/Block 1004

Tract000903/Block 1005

Tract000903/Block 1006

Tract000903/Block 1007

Tract000903/Block 1008

Tract000903/Block 1009

Tract000903/Block 1010

Tract000903/Block 1011

Tract000903/Block 1016

Tract000903/Block 1017

Tract000903/Block 1018

Tract000903/Block 1019

Tract000903/Block 1020

Tract000903/Block 1021

Tract000903/Block 1022

Tract000903/Block 1023

Tract000903/Block 1024

Tract000903/Block 1025

Tract000903/Block 1026

Tract000903/Block 1027

Tract000903/Block 1028

Tract000903/Block 1029

Tract000903/Block 1030

Tract000903/Block 1031

Tract000903/Block 1032

Tract000903/Block 1033

Tract000903/Block 1034

Tract000903/Block 1035

Tract000903/Block 1036

VTD 41 Total 1,430

VTD 44 (Part)

Tract000800/Block 2017

VTD 44 Total 0

VTD 45 3,617

VTD 5 2,208

VTD 6 (Part)

Tract000100/Block 1001

Tract000100/Block 1002

Tract000100/Block 1003

Tract000100/Block 1004

Tract000100/Block 1005

Tract000100/Block 1007

Tract000100/Block 1008

Tract000100/Block 1009

Tract000100/Block 1010

Tract000100/Block 1011

Tract000100/Block 1012

Tract000100/Block 1013

Tract000100/Block 1014

Tract000100/Block 1015

Tract000100/Block 1016

Tract000100/Block 1017

Tract000100/Block 1018

Tract000100/Block 1019

Tract000100/Block 1020

Tract000100/Block 1021

Tract000100/Block 1022

Tract000100/Block 1023

Tract000100/Block 1024

Tract000100/Block 1025

Tract000100/Block 1026

Tract000100/Block 1027

Tract000100/Block 1028

Tract000100/Block 1029

Tract000100/Block 1030

Tract000100/Block 1031

Tract000100/Block 1032

Tract000100/Block 1033

Tract000100/Block 1034

Tract000100/Block 1035

Tract000100/Block 1036

Tract000100/Block 1037

Tract000100/Block 1038

Tract000100/Block 1039

Tract000100/Block 1040

Tract000100/Block 1041

Tract000100/Block 1042

Tract000100/Block 1043

Tract000100/Block 1044

Tract000100/Block 1045

Tract000100/Block 1046

Tract000100/Block 1047

Tract000100/Block 1048

Tract000100/Block 1049

Tract000100/Block 1050

Tract000100/Block 1051

Tract000100/Block 1052

Tract000100/Block 1053

Tract000100/Block 1054

Tract000100/Block 1055

Tract000100/Block 1056

Tract000100/Block 1057

Tract000100/Block 1058

Tract000100/Block 1059

Tract000100/Block 1060

Tract000100/Block 1061

Tract000100/Block 1062

Tract000100/Block 1063

Tract000100/Block 1064

Tract000100/Block 1065

Tract000100/Block 1066

Tract000100/Block 1067

Tract000100/Block 2012

Tract000100/Block 2013

Tract000100/Block 2014

Tract000100/Block 2015

Tract000100/Block 2016

Tract000100/Block 2017

Tract000100/Block 2018

Tract000100/Block 2019

Tract000100/Block 2020

Tract000100/Block 2021

Tract000100/Block 2022

Tract000100/Block 2023

Tract000100/Block 2024

Tract000100/Block 2025

Tract000100/Block 2026

Tract000100/Block 2027

Tract000100/Block 2028

Tract000100/Block 2029

Tract000100/Block 2030

Tract000100/Block 2031

Tract000100/Block 2032

Tract000100/Block 2033

Tract000100/Block 2034

Tract000100/Block 2035

Tract000100/Block 2036

Tract000100/Block 2037

Tract000100/Block 2038

Tract000100/Block 2039

Tract000100/Block 2040

Tract000100/Block 2041

Tract000100/Block 2042

Tract000100/Block 2043

Tract000100/Block 2044

Tract000100/Block 2045

Tract000100/Block 2052

Tract000100/Block 2053

Tract000100/Block 2054

Tract000100/Block 2055

Tract000100/Block 2056

Tract000100/Block 2057

Tract000100/Block 2058

Tract000100/Block 2059

Tract000300/Block 1000

Tract000300/Block 1001

Tract000300/Block 1002

Tract000300/Block 1003

Tract000300/Block 1004

Tract000300/Block 1005

Tract000800/Block 3123

Tract000800/Block 3124

Tract000800/Block 3125

Tract000800/Block 3128

Tract000800/Block 3129

Tract000800/Block 3130

Tract000800/Block 3132

Tract000800/Block 3133

Tract000800/Block 3134

Tract000800/Block 3150

Tract000800/Block 3151

Tract000800/Block 3152

VTD 6 Total 1,589

VTD 7 (Part)

Tract000100/Block 2048

Tract000100/Block 2049

Tract000100/Block 2050

Tract000300/Block 1006

Tract000300/Block 1007

Tract000300/Block 1008

Tract000300/Block 1009

Tract000300/Block 1010

Tract000300/Block 1011

Tract000300/Block 1012

Tract000300/Block 1013

Tract000300/Block 1030

Tract000300/Block 1031

Tract000300/Block 1032

Tract000300/Block 1033

Tract000300/Block 1034

Tract000300/Block 1035

Tract000300/Block 1036

Tract000300/Block 1055

Tract000300/Block 1056

Tract000300/Block 1057

Tract000300/Block 2006

Tract000300/Block 2007

Tract000300/Block 2008

Tract000300/Block 2009

Tract000300/Block 2010

Tract000300/Block 2011

Tract000400/Block 2000

Tract000400/Block 2001

Tract000400/Block 2002

Tract000400/Block 2003

Tract000400/Block 2004

Tract000400/Block 2005

Tract000400/Block 2006

Tract000400/Block 2007

Tract000400/Block 2008

Tract000400/Block 2009

Tract000400/Block 2010

Tract000400/Block 2011

Tract000400/Block 2012

Tract000400/Block 2013

Tract000400/Block 2014

Tract000400/Block 2015

Tract000400/Block 2016

Tract000400/Block 2017

Tract000400/Block 2018

Tract000400/Block 2019

Tract000400/Block 2020

Tract000400/Block 2021

Tract000400/Block 2022

Tract000400/Block 2023

Tract000400/Block 2024

Tract000400/Block 2025

Tract000400/Block 2026

Tract000400/Block 2027

Tract000400/Block 2028

Tract000400/Block 2029

Tract000400/Block 2030

Tract000400/Block 2031

Tract000400/Block 2032

Tract000400/Block 2033

Tract000400/Block 2034

Tract000400/Block 2035

Tract000400/Block 2036

Tract000400/Block 2037

Tract000400/Block 2038

Tract000400/Block 2039

Tract000400/Block 2040

Tract000400/Block 2041

Tract000400/Block 2042

Tract000400/Block 2043

Tract000400/Block 2044

Tract000400/Block 2045

Tract000400/Block 2046

Tract000400/Block 2999

Tract000400/Block 3000

Tract000400/Block 3001

Tract000400/Block 3002

Tract000400/Block 3003

Tract000400/Block 3007

Tract000400/Block 3008

Tract000400/Block 3009

Tract000400/Block 3010

Tract000400/Block 3011

Tract000400/Block 3032

Tract000400/Block 3033

Tract000400/Block 3034

Tract000400/Block 3035

Tract000400/Block 4000

Tract000400/Block 4001

Tract000400/Block 4002

Tract000400/Block 4003

Tract000400/Block 4004

Tract000400/Block 4005

Tract000400/Block 4006

Tract000400/Block 4007

Tract000400/Block 5000

Tract000400/Block 5001

Tract000400/Block 5002

Tract000400/Block 5003

Tract000400/Block 5004

Tract000400/Block 5005

Tract000400/Block 5006

Tract000400/Block 5007

Tract000400/Block 5008

Tract000600/Block 1000

Tract000600/Block 1008

Tract000600/Block 1009

VTD 7 Total 1,983

VTD 8 1,627

Grady County Total 23,621

For District Number 47 Total Population: 34,451

Ideal District 34,165

Population:

Population Deviation: 286

Percent Deviation: 0.837%

District 048

Carter County (Part)

VTD 1 2,027

VTD 11 1,703

VTD 14 2,019

VTD 15 847

VTD 16 894

VTD 17 1,493

VTD 19 2,334

VTD 2 2,279

VTD 20 2,130

VTD 21 1,097

VTD 22 1,202

VTD 24 2,363

VTD 25 (Part)

Tract992500/Block 1018

Tract992500/Block 1019

Tract992500/Block 1020

Tract992500/Block 1046

Tract992500/Block 1050

Tract992500/Block 1067

Tract992500/Block 1068

Tract992500/Block 1069

Tract992500/Block 1073

Tract992500/Block 1074

Tract992500/Block 1075

Tract992500/Block 1076

Tract992500/Block 1077

Tract992500/Block 1078

Tract992500/Block 1079

Tract992500/Block 1080

Tract992500/Block 1081

Tract992500/Block 1082

Tract992500/Block 1083

Tract992500/Block 1084

Tract992500/Block 1085

Tract992500/Block 1091

Tract992500/Block 1092

Tract992500/Block 1093

Tract992500/Block 1991

VTD 25 Total 391

VTD 26 (Part)

Tract992100/Block 2026

Tract992100/Block 2027

Tract992100/Block 3019

Tract992100/Block 3020

Tract992100/Block 3021

Tract992100/Block 3022

Tract992100/Block 3023

Tract992100/Block 3024

Tract992100/Block 3025

Tract992100/Block 3026

Tract992100/Block 3027

Tract992100/Block 3028

Tract992100/Block 3029

Tract992100/Block 3030

Tract992100/Block 3031

Tract992100/Block 3032

Tract992100/Block 3034

Tract992100/Block 3035

Tract992100/Block 3036

Tract992100/Block 3037

Tract992100/Block 3038

Tract992100/Block 3039

Tract992100/Block 3040

Tract992100/Block 3041

Tract992100/Block 3042

Tract992100/Block 3043

Tract992100/Block 3044

Tract992100/Block 3045

Tract992100/Block 3046

Tract992100/Block 3047

Tract992100/Block 3048

Tract992100/Block 3049

Tract992100/Block 3050

Tract992100/Block 3051

Tract992100/Block 3052

Tract992100/Block 3053

Tract992100/Block 3054

Tract992100/Block 3055

Tract992100/Block 3056

Tract992100/Block 3057

Tract992100/Block 3058

Tract992100/Block 3059

Tract992100/Block 3060

Tract992100/Block 3061

Tract992100/Block 3062

Tract992100/Block 3063

Tract992100/Block 3064

Tract992100/Block 3065

Tract992100/Block 3066

Tract992100/Block 3067

Tract992100/Block 3068

Tract992100/Block 3069

Tract992100/Block 3070

Tract992100/Block 3071

Tract992100/Block 3072

Tract992100/Block 3073

Tract992100/Block 3074

Tract992100/Block 3075

Tract992100/Block 3076

Tract992100/Block 3078

Tract992100/Block 3079

Tract992100/Block 3080

Tract992100/Block 3081

Tract992100/Block 3082

Tract992100/Block 3083

Tract992100/Block 3084

Tract992100/Block 3085

Tract992100/Block 3086

Tract992100/Block 3087

Tract992100/Block 3088

Tract992100/Block 3089

Tract992100/Block 3090

Tract992100/Block 3091

Tract992100/Block 3092

Tract992100/Block 3093

Tract992100/Block 3094

Tract992100/Block 3095

Tract992100/Block 3096

Tract992100/Block 3097

Tract992100/Block 3098

Tract992100/Block 3099

Tract992100/Block 3100

Tract992100/Block 3101

Tract992100/Block 3102

Tract992100/Block 3103

Tract992100/Block 3104

Tract992100/Block 3105

Tract992100/Block 3106

Tract992100/Block 3107

Tract992100/Block 3108

Tract992100/Block 3997

Tract992100/Block 3999

Tract992700/Block 1002

Tract992700/Block 1003

VTD 26 Total 745

VTD 30 (Part)

Tract992300/Block 2007

Tract992300/Block 2008

Tract992300/Block 2009

Tract992300/Block 2010

Tract992300/Block 2011

Tract992300/Block 2012

Tract992300/Block 2015

Tract992300/Block 2073

Tract992300/Block 2074

Tract992300/Block 2075

Tract992300/Block 2076

Tract992300/Block 2077

Tract992300/Block 2078

Tract992300/Block 2079

Tract992300/Block 2080

Tract992300/Block 2081

Tract992300/Block 2996

Tract992300/Block 2998

Tract992300/Block 2999

Tract992300/Block 4000

Tract992300/Block 4001

Tract992300/Block 4020

Tract992300/Block 4021

Tract992300/Block 4022

Tract992400/Block 1000

Tract992400/Block 1001

Tract992400/Block 1004

Tract992400/Block 1005

Tract992400/Block 1006

Tract992400/Block 1020

Tract992400/Block 1021

Tract992400/Block 2000

Tract992400/Block 2001

Tract992400/Block 2002

Tract992400/Block 2005

Tract992400/Block 3009

Tract992400/Block 3018

Tract992400/Block 3019

Tract992400/Block 3020

Tract992400/Block 3021

Tract992400/Block 3022

Tract992400/Block 3023

Tract992400/Block 3024

Tract992400/Block 3025

Tract992400/Block 3042

Tract992400/Block 3043

Tract992400/Block 3044

Tract992400/Block 3045

Tract992400/Block 3051

Tract992400/Block 3057

VTD 30 Total 385

VTD 32 (Part)

Tract992100/Block 1084

Tract992100/Block 1085

Tract992100/Block 1087

Tract992100/Block 1107

Tract992100/Block 1108

Tract992100/Block 1109

Tract992100/Block 1112

Tract992100/Block 1113

Tract992100/Block 1114

Tract992100/Block 1115

Tract992100/Block 1116

Tract992100/Block 1117

Tract992100/Block 1118

Tract992100/Block 1119

Tract992100/Block 1994

Tract992100/Block 1995

Tract992100/Block 2061

Tract992100/Block 2062

Tract992100/Block 2063

Tract992100/Block 2995

Tract992100/Block 2996

Tract992400/Block 3000

Tract992400/Block 3011

Tract992400/Block 3012

Tract992500/Block 1023

Tract992500/Block 1024

Tract992500/Block 1025

Tract992500/Block 1026

VTD 32 Total 568

VTD 33 895

VTD 35 241

VTD 4 1,602

VTD 41 1,510

VTD 42 1,424

VTD 51 858

VTD 52 930

VTD 53 340

VTD 61 (Part)

Tract992500/Block 4004

Tract992500/Block 4011

Tract992500/Block 4012

Tract992500/Block 4013

Tract992500/Block 4014

Tract992500/Block 4048

VTD 61 Total 23

VTD 62 (Part)

Tract993000/Block 6052

Tract993000/Block 6053

Tract993000/Block 6055

Tract993000/Block 6056

Tract993000/Block 6057

Tract993000/Block 6058

VTD 62 Total 26

VTD 7 1,718

VTD 71 (Part)

Tract992300/Block 1029

Tract992300/Block 1031

Tract992300/Block 1035

Tract992300/Block 4029

Tract992300/Block 4030

Tract992400/Block 1002

Tract992400/Block 1003

Tract992400/Block 1007

Tract992400/Block 1008

Tract992400/Block 1009

Tract992400/Block 1010

Tract992400/Block 1011

Tract992400/Block 1012

Tract992400/Block 1013

Tract992400/Block 1014

Tract992400/Block 1019

Tract992400/Block 1022

Tract992400/Block 1023

Tract992400/Block 2003

Tract992400/Block 2004

Tract992400/Block 2006

Tract992400/Block 2007

Tract992400/Block 2008

Tract992400/Block 2009

Tract992400/Block 2010

Tract992400/Block 2011

Tract992400/Block 2012

Tract992400/Block 2013

Tract992400/Block 2014

Tract992400/Block 2015

Tract992400/Block 2016

Tract992400/Block 2017

Tract992400/Block 2018

Tract992400/Block 2019

Tract992400/Block 2020

Tract992400/Block 2021

Tract992400/Block 2022

Tract992400/Block 2023

Tract992400/Block 2024

Tract992400/Block 2025

Tract992400/Block 2026

Tract992400/Block 2027

Tract992400/Block 2028

Tract992400/Block 2029

Tract992400/Block 2030

Tract992400/Block 2031

Tract992400/Block 2032

Tract992400/Block 2033

Tract992400/Block 2034

Tract992400/Block 2035

Tract992400/Block 2036

Tract992400/Block 2037

Tract992400/Block 2038

Tract992400/Block 2039

Tract992400/Block 2040

Tract992400/Block 2041

Tract992400/Block 3046

Tract992400/Block 3047

Tract992400/Block 3048

Tract992400/Block 3049

Tract992400/Block 3050

Tract992400/Block 3052

Tract992400/Block 3053

Tract992400/Block 3054

Tract992400/Block 3056

VTD 71 Total 1,103

VTD 72 (Part)

Tract992400/Block 4000

Tract992400/Block 4001

Tract992400/Block 4002

Tract992400/Block 4003

Tract992400/Block 4004

Tract992400/Block 4005

Tract992400/Block 4006

Tract992400/Block 4007

Tract992400/Block 4008

Tract992400/Block 4009

Tract992400/Block 4010

Tract992400/Block 4011

Tract992400/Block 4012

Tract992400/Block 4013

Tract992400/Block 4014

Tract992400/Block 4015

Tract992400/Block 4016

Tract992400/Block 4017

Tract992400/Block 4018

Tract992400/Block 4019

Tract992400/Block 4020

Tract992400/Block 4021

Tract992400/Block 4022

Tract992400/Block 4023

Tract992400/Block 4024

Tract992400/Block 4025

Tract992400/Block 4026

Tract992400/Block 4027

Tract992400/Block 4028

Tract992400/Block 4029

Tract992400/Block 4030

Tract992400/Block 4031

Tract992400/Block 4032

Tract992400/Block 4033

Tract992400/Block 4034

Tract992400/Block 4035

Tract992400/Block 4036

Tract992400/Block 4037

Tract992400/Block 4038

Tract992400/Block 4039

Tract992400/Block 4040

Tract992400/Block 4041

Tract992400/Block 4042

Tract992400/Block 4043

Tract992400/Block 4044

Tract992400/Block 4045

Tract992400/Block 4046

Tract992400/Block 4047

Tract992400/Block 4048

Tract992400/Block 4049

Tract992400/Block 4050

Tract992400/Block 4051

Tract992400/Block 4052

Tract992400/Block 4053

Tract992400/Block 4054

Tract992400/Block 4055

VTD 72 Total 686

Carter County Total 33,833

For District Number 48 Total Population: 33,833

Ideal District 34,165

Population:

Population Deviation: -332

Percent Deviation: -0.971%

District 049

Carter County (Part)

VTD 25 (Part)

Tract992500/Block 1043

Tract992500/Block 1044

Tract992500/Block 1045

Tract992500/Block 1047

Tract992500/Block 1048

Tract992500/Block 1049

Tract992500/Block 1051

Tract992500/Block 1052

Tract992500/Block 1053

Tract992500/Block 1054

Tract992500/Block 1055

Tract992500/Block 1059

Tract992500/Block 1060

Tract992500/Block 1061

Tract992500/Block 1062

Tract992500/Block 1063

Tract992500/Block 1064

Tract992500/Block 1065

Tract992500/Block 1066

Tract992500/Block 1086

Tract992500/Block 1087

Tract992500/Block 1088

Tract992500/Block 1089

Tract992500/Block 1090

Tract992500/Block 1989

Tract992500/Block 1990

VTD 25 Total 747

VTD 26 (Part)

Tract992100/Block 3000

Tract992100/Block 3001

Tract992100/Block 3002

Tract992100/Block 3003

Tract992100/Block 3004

Tract992100/Block 3005

Tract992100/Block 3006

Tract992100/Block 3007

Tract992100/Block 3008

Tract992100/Block 3009

Tract992100/Block 3010

Tract992100/Block 3011

Tract992100/Block 3012

Tract992100/Block 3013

Tract992100/Block 3014

Tract992100/Block 3015

Tract992100/Block 3016

Tract992100/Block 3017

Tract992100/Block 3018

Tract992100/Block 3077

Tract992100/Block 3990

Tract992100/Block 3991

Tract992100/Block 3992

Tract992100/Block 3993

Tract992100/Block 3994

Tract992100/Block 3995

Tract992100/Block 3996

Tract992100/Block 3998

VTD 26 Total 101

VTD 30 (Part)

Tract992400/Block 1029

Tract992400/Block 1030

Tract992400/Block 1031

Tract992400/Block 1033

Tract992400/Block 1034

Tract992400/Block 1035

Tract992400/Block 1036

Tract992400/Block 1038

Tract992400/Block 1039

Tract992400/Block 1040

Tract992400/Block 3015

Tract992400/Block 3016

Tract992400/Block 3017

Tract992400/Block 3026

Tract992400/Block 3027

Tract992400/Block 3028

Tract992400/Block 3029

Tract992400/Block 3030

Tract992400/Block 3039

Tract992400/Block 3040

Tract992400/Block 3041

Tract992400/Block 3058

Tract992400/Block 3059

Tract992400/Block 3060

Tract992400/Block 3061

Tract992400/Block 3063

Tract992400/Block 3064

Tract992400/Block 3065

Tract992400/Block 3066

Tract992400/Block 3067

Tract992400/Block 3068

Tract992400/Block 3069

Tract992400/Block 3070

Tract992400/Block 3071

Tract992400/Block 3072

VTD 30 Total 641

VTD 31 2,816

VTD 32 (Part)

Tract992400/Block 3010

Tract992400/Block 3013

VTD 32 Total 5

VTD 34 2,454

VTD 61 (Part)

Tract992500/Block 4003

Tract992500/Block 4007

Tract992500/Block 4015

Tract992500/Block 4016

Tract992500/Block 4046

Tract992500/Block 4047

Tract992500/Block 4052

Tract992500/Block 4053

Tract992500/Block 4054

Tract992500/Block 4055

Tract992500/Block 4056

Tract992500/Block 4057

Tract992500/Block 4058

Tract992500/Block 4059

Tract992500/Block 4060

Tract992500/Block 4061

Tract992500/Block 4062

Tract992500/Block 4065

Tract992700/Block 3043

Tract993000/Block 6063

VTD 61 Total 863

VTD 62 (Part)

Tract992700/Block 1030

Tract992700/Block 1031

Tract992700/Block 1038

Tract992700/Block 1039

Tract992700/Block 2043

Tract992700/Block 2045

Tract992700/Block 2046

Tract992700/Block 2047

Tract992700/Block 3000

Tract992700/Block 3001

Tract992700/Block 3002

Tract992700/Block 3003

Tract992700/Block 3004

Tract992700/Block 3005

Tract992700/Block 3006

Tract992700/Block 3007

Tract992700/Block 3034

Tract992700/Block 3035

Tract992700/Block 3036

Tract992700/Block 3037

Tract992700/Block 3038

Tract992700/Block 3039

Tract992700/Block 3040

Tract992700/Block 3041

Tract992700/Block 3042

Tract992700/Block 3044

Tract992700/Block 3045

Tract992700/Block 3046

Tract992700/Block 3047

Tract992700/Block 3048

Tract992700/Block 3049

Tract992700/Block 3050

Tract992700/Block 3051

Tract992700/Block 3052

Tract992700/Block 3053

Tract992700/Block 3054

Tract992700/Block 3055

Tract992700/Block 3056

Tract992700/Block 3057

Tract992700/Block 3058

Tract992700/Block 3059

Tract992700/Block 3990

Tract992700/Block 3991

Tract992700/Block 3992

Tract992700/Block 3993

Tract992700/Block 3994

Tract992700/Block 3995

Tract992700/Block 3996

Tract992700/Block 3997

Tract992700/Block 3998

Tract992700/Block 3999

Tract993000/Block 6059

Tract993000/Block 6060

Tract993000/Block 6061

Tract993000/Block 6062

VTD 62 Total 1,961

VTD 63 1,959

VTD 71 (Part)

Tract992400/Block 3055

VTD 71 Total 6

VTD 72 (Part)

Tract992400/Block 1015

Tract992400/Block 1016

Tract992400/Block 1017

Tract992400/Block 1018

Tract992400/Block 1024

Tract992400/Block 1025

Tract992400/Block 1026

Tract992400/Block 1027

Tract992400/Block 1028

Tract992400/Block 1032

Tract992400/Block 1037

VTD 72 Total 235

Carter County Total 11,788

Love County 8,831

Marshall County 13,184

For District Number 49 Total Population: 33,803

Ideal District 34,165

Population:

Population Deviation: -362

Percent Deviation: -1.059%

District 050

Comanche County (Part)

VTD 44 (Part)

Tract002003/Block 1000

Tract002003/Block 1001

Tract002003/Block 1002

Tract002003/Block 1003

Tract002003/Block 1019

Tract002003/Block 1020

Tract002003/Block 1036

Tract002003/Block 1037

Tract002003/Block 1038

Tract002003/Block 1039

Tract002003/Block 1040

Tract002003/Block 1041

Tract002003/Block 1042

Tract002003/Block 1043

Tract002003/Block 1044

Tract002003/Block 1045

Tract002003/Block 1046

Tract002003/Block 1047

Tract002003/Block 1048

Tract002003/Block 1049

Tract002003/Block 1050

Tract002003/Block 1051

Tract002003/Block 1052

Tract002003/Block 1053

Tract002003/Block 1054

Tract002003/Block 1055

Tract002003/Block 1066

Tract002003/Block 1067

VTD 44 Total 122

VTD 49 920

Comanche County Total 1,042

Cotton County (Part)

VTD 1 223

VTD 3 (Part)

Tract971100/Block 1023

Tract971100/Block 1024

Tract971100/Block 1067

Tract971100/Block 1068

Tract971100/Block 1338

Tract971100/Block 1339

Tract971100/Block 1346

Tract971100/Block 1347

Tract971100/Block 1348

Tract971100/Block 2000

Tract971100/Block 2002

VTD 3 Total 76

VTD 5 (Part)

Tract971100/Block 1356

Tract971100/Block 1357

Tract971100/Block 1358

Tract971100/Block 1359

Tract971100/Block 1360

Tract971100/Block 1361

Tract971100/Block 1366

Tract971100/Block 1367

Tract971100/Block 1368

Tract971100/Block 1369

Tract971100/Block 1370

Tract971100/Block 1371

Tract971100/Block 1372

Tract971100/Block 1373

Tract971100/Block 1374

Tract971100/Block 1997

Tract971100/Block 1998

Tract971100/Block 1999

Tract971200/Block 2000

Tract971200/Block 2001

Tract971200/Block 2002

Tract971200/Block 2003

Tract971200/Block 2004

Tract971200/Block 2039

Tract971200/Block 2040

Tract971200/Block 2041

Tract971200/Block 2042

Tract971200/Block 2043

Tract971200/Block 2044

Tract971200/Block 2045

Tract971200/Block 2046

Tract971200/Block 2047

Tract971200/Block 2048

Tract971200/Block 2050

Tract971200/Block 2051

Tract971200/Block 2052

Tract971200/Block 2053

Tract971200/Block 2054

Tract971200/Block 2055

Tract971200/Block 2056

Tract971200/Block 2057

Tract971200/Block 2058

Tract971200/Block 2059

Tract971200/Block 2060

Tract971200/Block 2061

Tract971200/Block 2062

Tract971200/Block 2063

Tract971200/Block 2064

Tract971200/Block 2065

Tract971200/Block 2071

Tract971200/Block 2072

Tract971200/Block 2073

Tract971200/Block 2074

Tract971200/Block 2075

Tract971200/Block 2076

Tract971200/Block 2077

Tract971200/Block 2078

Tract971200/Block 2083

Tract971200/Block 2084

Tract971200/Block 2085

Tract971200/Block 2086

Tract971200/Block 2087

Tract971200/Block 2088

Tract971200/Block 2089

Tract971200/Block 2090

Tract971200/Block 2091

Tract971200/Block 2092

Tract971200/Block 2093

Tract971200/Block 2094

Tract971200/Block 2095

Tract971200/Block 2096

Tract971200/Block 2097

Tract971200/Block 2098

Tract971200/Block 2099

Tract971200/Block 2100

Tract971200/Block 2121

Tract971200/Block 2122

Tract971200/Block 2123

Tract971200/Block 2124

Tract971200/Block 2125

Tract971200/Block 2126

Tract971200/Block 2127

Tract971200/Block 2128

Tract971200/Block 2129

Tract971200/Block 2130

Tract971200/Block 2131

Tract971200/Block 2132

Tract971200/Block 2133

Tract971200/Block 2134

Tract971200/Block 2135

Tract971200/Block 2136

Tract971200/Block 2150

Tract971200/Block 2151

Tract971200/Block 2152

Tract971200/Block 2153

Tract971200/Block 2154

Tract971200/Block 2155

Tract971200/Block 2156

Tract971200/Block 2157

Tract971200/Block 2158

Tract971200/Block 2159

Tract971200/Block 2160

Tract971200/Block 2172

Tract971200/Block 2173

Tract971200/Block 2174

Tract971200/Block 2175

Tract971200/Block 2178

Tract971200/Block 2179

Tract971200/Block 2180

Tract971200/Block 2181

Tract971200/Block 2186

Tract971200/Block 2187

Tract971200/Block 2188

Tract971200/Block 2189

Tract971200/Block 2190

Tract971200/Block 2191

Tract971200/Block 2192

Tract971200/Block 2193

Tract971200/Block 2194

Tract971200/Block 2195

Tract971200/Block 2196

Tract971200/Block 2197

Tract971200/Block 2198

Tract971200/Block 2199

Tract971200/Block 2200

Tract971200/Block 2205

Tract971200/Block 2206

Tract971200/Block 2209

Tract971200/Block 2998

Tract971200/Block 2999

VTD 5 Total 713

VTD 6 (Part)

Tract971200/Block 2032

Tract971200/Block 2033

Tract971200/Block 2034

Tract971200/Block 2035

Tract971200/Block 2066

Tract971200/Block 2067

Tract971200/Block 2068

Tract971200/Block 2069

Tract971200/Block 2070

Tract971200/Block 2079

Tract971200/Block 2080

Tract971200/Block 2081

Tract971200/Block 2082

Tract971200/Block 2101

Tract971200/Block 2102

Tract971200/Block 2103

Tract971200/Block 2104

Tract971200/Block 2105

Tract971200/Block 2106

Tract971200/Block 2107

Tract971200/Block 2108

Tract971200/Block 2109

Tract971200/Block 2110

Tract971200/Block 2111

Tract971200/Block 2112

Tract971200/Block 2113

Tract971200/Block 2114

Tract971200/Block 2115

Tract971200/Block 2116

Tract971200/Block 2117

Tract971200/Block 2118

Tract971200/Block 2119

Tract971200/Block 2120

Tract971200/Block 2137

Tract971200/Block 2138

Tract971200/Block 2139

Tract971200/Block 2140

Tract971200/Block 2141

Tract971200/Block 2142

Tract971200/Block 2143

Tract971200/Block 2144

Tract971200/Block 2145

Tract971200/Block 2146

Tract971200/Block 2147

Tract971200/Block 2148

Tract971200/Block 2149

Tract971200/Block 2161

Tract971200/Block 2162

Tract971200/Block 2163

Tract971200/Block 2164

Tract971200/Block 2165

Tract971200/Block 2166

Tract971200/Block 2167

Tract971200/Block 2168

Tract971200/Block 2169

Tract971200/Block 2170

Tract971200/Block 2171

Tract971200/Block 2176

Tract971200/Block 2177

Tract971200/Block 2182

Tract971200/Block 2183

Tract971200/Block 2184

Tract971200/Block 2185

Tract971200/Block 2996

Tract971200/Block 2997

VTD 6 Total 594

VTD 7 (Part)

Tract971100/Block 1362

Tract971100/Block 1363

Tract971100/Block 1364

Tract971100/Block 1365

Tract971100/Block 1375

Tract971100/Block 1376

Tract971100/Block 3000

Tract971100/Block 3002

Tract971200/Block 2005

Tract971200/Block 2006

Tract971200/Block 2007

Tract971200/Block 2008

Tract971200/Block 2009

Tract971200/Block 2011

Tract971200/Block 2012

Tract971200/Block 2013

Tract971200/Block 2014

Tract971200/Block 2015

Tract971200/Block 2036

Tract971200/Block 2037

Tract971200/Block 2038

Tract971200/Block 2049

VTD 7 Total 65

Cotton County Total 1,671

Stephens County (Part)

VTD 1 1,864

VTD 12 1,917

VTD 13 2,265

VTD 14 1,017

VTD 15 1,275

VTD 16 1,214

VTD 17 1,667

VTD 19 2,009

VTD 2 1,346

VTD 3 1,186

VTD 4 1,512

VTD 41 (Part)

Tract001100/Block 3029

Tract001100/Block 3049

Tract001100/Block 3050

Tract001100/Block 3053

VTD 41 Total 21

VTD 5 1,677

VTD 50 1,128

VTD 51 955

VTD 52 (Part)

Tract000800/Block 2078

Tract000800/Block 2079

VTD 52 Total 0

VTD 53 1,288

VTD 57 1,037

VTD 61 (Part)

Tract000800/Block 1121

Tract000800/Block 1122

Tract000800/Block 1123

Tract000800/Block 1124

Tract000800/Block 1125

Tract000800/Block 1126

Tract000800/Block 3092

Tract000800/Block 3093

Tract000800/Block 3094

Tract000800/Block 3095

Tract000800/Block 3096

Tract000800/Block 3097

Tract000800/Block 3098

Tract000800/Block 3099

Tract000800/Block 3100

Tract000800/Block 3101

Tract000800/Block 3148

Tract001100/Block 1000

Tract001100/Block 1044

Tract001100/Block 1045

Tract001100/Block 2000

Tract001100/Block 2001

Tract001100/Block 2002

Tract001100/Block 2003

Tract001100/Block 2004

Tract001100/Block 2005

Tract001100/Block 2006

Tract001100/Block 2007

Tract001100/Block 2008

Tract001100/Block 2009

Tract001100/Block 2010

Tract001100/Block 2011

Tract001100/Block 2012

Tract001100/Block 2013

Tract001100/Block 2014

Tract001100/Block 2015

Tract001100/Block 2016

Tract001100/Block 2017

Tract001100/Block 2018

Tract001100/Block 2019

Tract001100/Block 2020

Tract001100/Block 2021

Tract001100/Block 2022

Tract001100/Block 2023

Tract001100/Block 2024

Tract001100/Block 2025

Tract001100/Block 2026

Tract001100/Block 2027

Tract001100/Block 2028

Tract001100/Block 2029

Tract001100/Block 2030

Tract001100/Block 2031

Tract001100/Block 2032

Tract001100/Block 2033

Tract001100/Block 2034

Tract001100/Block 2035

Tract001100/Block 2036

Tract001100/Block 2037

Tract001100/Block 2038

Tract001100/Block 2039

Tract001100/Block 2040

Tract001100/Block 2041

Tract001100/Block 2042

Tract001100/Block 2043

Tract001100/Block 2044

Tract001100/Block 2045

Tract001100/Block 2046

Tract001100/Block 2047

Tract001100/Block 2048

Tract001100/Block 2049

Tract001100/Block 2050

Tract001100/Block 2051

Tract001100/Block 2052

Tract001100/Block 2053

Tract001100/Block 2054

Tract001100/Block 2055

Tract001100/Block 2056

Tract001100/Block 2057

Tract001100/Block 2058

Tract001100/Block 2059

Tract001100/Block 2060

Tract001100/Block 2061

Tract001100/Block 2062

Tract001100/Block 2063

Tract001100/Block 2064

Tract001100/Block 2065

Tract001100/Block 2066

Tract001100/Block 2067

Tract001100/Block 2068

Tract001100/Block 3019

Tract001100/Block 3020

Tract001100/Block 3021

Tract001100/Block 3030

Tract001100/Block 3031

Tract001100/Block 3032

Tract001100/Block 3033

Tract001100/Block 3034

Tract001100/Block 3035

Tract001100/Block 3036

Tract001100/Block 3037

Tract001100/Block 3038

Tract001100/Block 3039

Tract001100/Block 3040

Tract001100/Block 3041

Tract001100/Block 3042

Tract001100/Block 3043

Tract001100/Block 3044

Tract001100/Block 3045

Tract001100/Block 3046

Tract001100/Block 3047

Tract001100/Block 3051

Tract001100/Block 3052

Tract001100/Block 3054

Tract001100/Block 3055

Tract001100/Block 3063

VTD 61 Total 1,823

VTD 62 1,214

VTD 63 1,661

VTD 7 1,336

VTD 8 1,839

Stephens County Total 31,251

For District Number 50 Total Population: 33,964

Ideal District 34,165

Population:

Population Deviation: -201

Percent Deviation: -0.588%

District 051

Cotton County (Part)

VTD 10 332

VTD 11 815

VTD 2 145

VTD 3 (Part)

Tract971100/Block 1069

Tract971100/Block 1070

Tract971100/Block 1071

Tract971100/Block 1072

Tract971100/Block 1073

Tract971100/Block 1074

Tract971100/Block 1075

Tract971100/Block 1076

Tract971100/Block 1077

Tract971100/Block 1078

Tract971100/Block 1079

Tract971100/Block 1080

Tract971100/Block 1081

Tract971100/Block 1082

Tract971100/Block 1083

Tract971100/Block 1084

Tract971100/Block 1085

Tract971100/Block 1088

Tract971100/Block 1089

Tract971100/Block 1090

Tract971100/Block 1091

Tract971100/Block 1093

Tract971100/Block 1094

Tract971100/Block 1095

Tract971100/Block 1096

Tract971100/Block 1097

Tract971100/Block 1098

Tract971100/Block 1099

Tract971100/Block 1100

Tract971100/Block 1101

Tract971100/Block 1102

Tract971100/Block 1103

Tract971100/Block 1104

Tract971100/Block 1105

Tract971100/Block 1106

Tract971100/Block 1107

Tract971100/Block 1108

Tract971100/Block 1109

Tract971100/Block 1110

Tract971100/Block 1111

Tract971100/Block 1112

Tract971100/Block 1113

Tract971100/Block 1114

Tract971100/Block 1115

Tract971100/Block 1116

Tract971100/Block 1117

Tract971100/Block 1159

Tract971100/Block 1221

Tract971100/Block 1222

Tract971100/Block 1223

Tract971100/Block 1224

Tract971100/Block 1225

Tract971100/Block 1226

Tract971100/Block 1227

Tract971100/Block 1228

Tract971100/Block 1229

Tract971100/Block 1230

Tract971100/Block 1231

Tract971100/Block 1232

Tract971100/Block 1233

Tract971100/Block 1234

Tract971100/Block 1235

Tract971100/Block 1236

Tract971100/Block 1237

Tract971100/Block 1238

Tract971100/Block 1239

Tract971100/Block 1240

Tract971100/Block 1243

Tract971100/Block 1244

Tract971100/Block 1335

Tract971100/Block 1336

Tract971100/Block 1337

Tract971100/Block 1995

Tract971100/Block 1996

Tract971100/Block 2001

Tract971100/Block 2003

Tract971100/Block 2004

Tract971100/Block 2005

Tract971100/Block 2006

Tract971100/Block 2007

Tract971100/Block 2008

Tract971100/Block 2009

Tract971100/Block 2010

Tract971100/Block 2011

Tract971100/Block 2012

Tract971100/Block 2013

Tract971100/Block 2014

Tract971100/Block 2015

Tract971100/Block 2016

Tract971100/Block 2017

Tract971100/Block 2018

Tract971100/Block 2019

Tract971100/Block 2020

Tract971100/Block 2021

Tract971100/Block 2022

Tract971100/Block 2023

Tract971100/Block 2024

Tract971100/Block 2025

Tract971100/Block 2026

Tract971100/Block 2027

Tract971100/Block 2028

Tract971100/Block 2029

Tract971100/Block 2030

Tract971100/Block 2031

Tract971100/Block 2032

Tract971100/Block 2033

Tract971100/Block 2034

Tract971100/Block 2035

Tract971100/Block 2036

Tract971100/Block 2037

Tract971100/Block 2038

Tract971100/Block 2039

Tract971100/Block 2040

Tract971100/Block 2041

Tract971100/Block 2042

Tract971100/Block 2043

Tract971100/Block 2044

Tract971100/Block 2045

Tract971100/Block 2046

Tract971100/Block 2047

Tract971100/Block 2048

Tract971100/Block 2049

Tract971100/Block 4000

Tract971100/Block 4001

Tract971100/Block 4002

Tract971100/Block 4003

Tract971100/Block 4004

Tract971100/Block 4005

Tract971100/Block 4006

Tract971100/Block 4007

Tract971100/Block 4008

Tract971100/Block 4009

Tract971100/Block 4010

Tract971100/Block 4011

Tract971100/Block 4012

Tract971100/Block 4016

Tract971100/Block 4017

Tract971100/Block 4018

Tract971100/Block 4024

Tract971100/Block 4025

VTD 3 Total 762

VTD 4 988

VTD 5 (Part)

Tract971200/Block 2201

Tract971200/Block 2202

Tract971200/Block 2203

Tract971200/Block 2204

Tract971200/Block 2207

Tract971200/Block 2208

Tract971200/Block 2235

Tract971200/Block 2236

Tract971200/Block 2237

Tract971200/Block 2238

Tract971200/Block 2239

Tract971200/Block 2240

Tract971200/Block 2241

Tract971200/Block 2242

Tract971200/Block 2243

Tract971200/Block 2244

Tract971200/Block 2245

Tract971200/Block 2246

Tract971200/Block 2247

Tract971200/Block 2248

Tract971200/Block 2249

Tract971200/Block 2250

Tract971200/Block 2257

Tract971200/Block 2258

Tract971200/Block 2259

Tract971200/Block 2260

Tract971200/Block 2261

Tract971200/Block 2262

Tract971200/Block 2263

Tract971200/Block 2264

Tract971200/Block 2265

Tract971200/Block 2266

Tract971200/Block 2267

Tract971200/Block 2992

VTD 5 Total 85

VTD 6 (Part)

Tract971200/Block 1000

Tract971200/Block 1001

Tract971200/Block 1002

Tract971200/Block 1003

Tract971200/Block 1004

Tract971200/Block 1005

Tract971200/Block 1006

Tract971200/Block 1007

Tract971200/Block 1008

Tract971200/Block 1009

Tract971200/Block 1010

Tract971200/Block 1011

Tract971200/Block 1012

Tract971200/Block 1013

Tract971200/Block 1014

Tract971200/Block 1142

Tract971200/Block 1144

Tract971200/Block 1145

Tract971200/Block 1146

Tract971200/Block 1147

Tract971200/Block 1148

Tract971200/Block 1149

Tract971200/Block 1150

Tract971200/Block 1151

Tract971200/Block 1152

Tract971200/Block 1153

Tract971200/Block 1154

Tract971200/Block 1155

Tract971200/Block 1156

Tract971200/Block 1157

Tract971200/Block 1987

Tract971200/Block 1988

Tract971200/Block 1989

Tract971200/Block 1990

Tract971200/Block 1991

Tract971200/Block 1992

Tract971200/Block 1994

Tract971200/Block 1995

Tract971200/Block 1997

Tract971200/Block 1998

Tract971200/Block 1999

Tract971200/Block 2016

Tract971200/Block 2017

Tract971200/Block 2018

Tract971200/Block 2019

Tract971200/Block 2020

Tract971200/Block 2021

Tract971200/Block 2022

Tract971200/Block 2023

Tract971200/Block 2024

Tract971200/Block 2025

Tract971200/Block 2026

Tract971200/Block 2027

Tract971200/Block 2028

Tract971200/Block 2029

Tract971200/Block 2030

Tract971200/Block 2031

Tract971200/Block 2210

Tract971200/Block 2211

Tract971200/Block 2212

Tract971200/Block 2213

Tract971200/Block 2214

Tract971200/Block 2215

Tract971200/Block 2216

Tract971200/Block 2217

Tract971200/Block 2218

Tract971200/Block 2219

Tract971200/Block 2220

Tract971200/Block 2221

Tract971200/Block 2222

Tract971200/Block 2223

Tract971200/Block 2224

Tract971200/Block 2225

Tract971200/Block 2226

Tract971200/Block 2227

Tract971200/Block 2228

Tract971200/Block 2229

Tract971200/Block 2230

Tract971200/Block 2231

Tract971200/Block 2232

Tract971200/Block 2233

Tract971200/Block 2234

Tract971200/Block 2251

Tract971200/Block 2252

Tract971200/Block 2253

Tract971200/Block 2254

Tract971200/Block 2255

Tract971200/Block 2256

Tract971200/Block 2268

Tract971200/Block 2269

Tract971200/Block 2270

Tract971200/Block 2271

Tract971200/Block 2272

Tract971200/Block 2273

Tract971200/Block 2993

Tract971200/Block 2994

Tract971200/Block 2995

VTD 6 Total 140

VTD 7 (Part)

Tract971100/Block 1216

Tract971100/Block 1217

Tract971100/Block 1250

Tract971100/Block 1251

Tract971100/Block 1252

Tract971100/Block 1253

Tract971100/Block 1254

Tract971100/Block 1255

Tract971100/Block 1256

Tract971100/Block 1257

Tract971100/Block 1258

Tract971100/Block 1259

Tract971100/Block 1260

Tract971100/Block 1261

Tract971100/Block 1262

Tract971100/Block 1263

Tract971100/Block 1264

Tract971100/Block 1265

Tract971100/Block 1266

Tract971100/Block 1267

Tract971100/Block 1268

Tract971100/Block 1269

Tract971100/Block 1270

Tract971100/Block 1271

Tract971100/Block 1272

Tract971100/Block 1273

Tract971100/Block 1274

Tract971100/Block 1275

Tract971100/Block 1276

Tract971100/Block 1277

Tract971100/Block 1278

Tract971100/Block 1279

Tract971100/Block 1280

Tract971100/Block 1281

Tract971100/Block 1282

Tract971100/Block 1283

Tract971100/Block 1284

Tract971100/Block 1285

Tract971100/Block 1286

Tract971100/Block 1287

Tract971100/Block 1288

Tract971100/Block 1289

Tract971100/Block 1290

Tract971100/Block 1291

Tract971100/Block 1292

Tract971100/Block 1293

Tract971100/Block 1294

Tract971100/Block 1295

Tract971100/Block 1296

Tract971100/Block 1297

Tract971100/Block 1298

Tract971100/Block 1299

Tract971100/Block 1300

Tract971100/Block 1301

Tract971100/Block 1302

Tract971100/Block 1303

Tract971100/Block 1306

Tract971100/Block 1309

Tract971100/Block 1322

Tract971100/Block 1323

Tract971100/Block 1331

Tract971100/Block 1332

Tract971100/Block 1333

Tract971100/Block 3001

Tract971100/Block 3006

Tract971100/Block 3007

Tract971100/Block 3008

Tract971100/Block 3009

Tract971100/Block 3010

Tract971100/Block 3011

Tract971100/Block 3012

Tract971100/Block 3013

Tract971100/Block 3014

Tract971100/Block 3015

Tract971100/Block 3016

Tract971100/Block 3017

Tract971200/Block 2010

VTD 7 Total 492

VTD 8 143

VTD 9 1,041

Cotton County Total 4,943

Grady County (Part)

VTD 20 (Part)

Tract000700/Block 1146

Tract000700/Block 1147

Tract000700/Block 1148

Tract000700/Block 2000

Tract000700/Block 2001

Tract000700/Block 2002

Tract000700/Block 2003

Tract000700/Block 2004

Tract000700/Block 2005

Tract000700/Block 2006

Tract000700/Block 2007

Tract000700/Block 2008

Tract000700/Block 2009

Tract000700/Block 2010

Tract000700/Block 2011

Tract000700/Block 2012

Tract000700/Block 2013

Tract000700/Block 2014

Tract000700/Block 2015

Tract000700/Block 2016

Tract000700/Block 2017

Tract000700/Block 2018

Tract000700/Block 2019

Tract000700/Block 2020

Tract000700/Block 2021

Tract000700/Block 2022

Tract000700/Block 2023

Tract000700/Block 2024

Tract000700/Block 2025

Tract000700/Block 2026

Tract000700/Block 2027

Tract000700/Block 2028

Tract000700/Block 2029

Tract000700/Block 2030

Tract000700/Block 2031

Tract000700/Block 2032

Tract000700/Block 2033

Tract000700/Block 2034

Tract000700/Block 2035

Tract000700/Block 3046

Tract000700/Block 3047

Tract000700/Block 3049

Tract000700/Block 3050

Tract000700/Block 3051

Tract000700/Block 3052

Tract000700/Block 3055

Tract000700/Block 3056

Tract000700/Block 3057

Tract000700/Block 3058

Tract000700/Block 3059

Tract000700/Block 3060

Tract000700/Block 3061

Tract000700/Block 3062

Tract000700/Block 3063

Tract000700/Block 3064

Tract000700/Block 3065

Tract000700/Block 3066

Tract000700/Block 3067

Tract000700/Block 3068

Tract000700/Block 3069

Tract000700/Block 3113

Tract000700/Block 3114

Tract000700/Block 3115

Tract000700/Block 3116

Tract000700/Block 3117

Tract000700/Block 3118

VTD 20 Total 748

VTD 22 262

VTD 24 (Part)

Tract000700/Block 3041

Tract000700/Block 3042

Tract000700/Block 3043

Tract000700/Block 3044

Tract000700/Block 3053

Tract000700/Block 3054

Tract000700/Block 3070

Tract000700/Block 3071

Tract000700/Block 3072

Tract000700/Block 3073

Tract000700/Block 3074

Tract000700/Block 3075

Tract000700/Block 3084

Tract000700/Block 3085

Tract000700/Block 3103

Tract000700/Block 3112

Tract000700/Block 3119

Tract000700/Block 3120

Tract000700/Block 3121

Tract000700/Block 3122

Tract000700/Block 3123

Tract000700/Block 3124

Tract000700/Block 3125

Tract000700/Block 3126

Tract000700/Block 3127

Tract000700/Block 3129

Tract000700/Block 3130

Tract000700/Block 3131

Tract000700/Block 3132

Tract000700/Block 3133

Tract000700/Block 3134

Tract000700/Block 3135

Tract000700/Block 3136

Tract000700/Block 3137

Tract000700/Block 3996

VTD 24 Total 230

VTD 25 (Part)

Tract000800/Block 1167

VTD 25 Total 0

VTD 26 326

VTD 28 1,133

VTD 31 937

VTD 37 (Part)

Tract000700/Block 7026

Tract000700/Block 7032

Tract000700/Block 7033

Tract000700/Block 7034

Tract000700/Block 7035

Tract000700/Block 7036

Tract000700/Block 7040

Tract000700/Block 7041

Tract000700/Block 7042

Tract000700/Block 7055

Tract000700/Block 7056

Tract000700/Block 7993

Tract000700/Block 7994

Tract000700/Block 7995

VTD 37 Total 142

VTD 38 3,073

VTD 39 (Part)

Tract000700/Block 1002

Tract000700/Block 1033

Tract000700/Block 1034

Tract000700/Block 1035

Tract000700/Block 1036

Tract000700/Block 1043

VTD 39 Total 42

VTD 42 (Part)

Tract000700/Block 7071

Tract000700/Block 7072

Tract000700/Block 7107

Tract000700/Block 7108

Tract000700/Block 7109

Tract000700/Block 7112

Tract000700/Block 7113

Tract000700/Block 7114

Tract000700/Block 7115

Tract000700/Block 7119

Tract000700/Block 7120

Tract000700/Block 7121

Tract000700/Block 7122

VTD 42 Total 161

VTD 44 (Part)

Tract000800/Block 1000

Tract000800/Block 1001

Tract000800/Block 1002

Tract000800/Block 1003

Tract000800/Block 1004

Tract000800/Block 1005

Tract000800/Block 1006

Tract000800/Block 1007

Tract000800/Block 1008

Tract000800/Block 1009

Tract000800/Block 1010

Tract000800/Block 1011

Tract000800/Block 1012

Tract000800/Block 1013

Tract000800/Block 1014

Tract000800/Block 1015

Tract000800/Block 1016

Tract000800/Block 1017

Tract000800/Block 1018

Tract000800/Block 1019

Tract000800/Block 1020

Tract000800/Block 1021

Tract000800/Block 1022

Tract000800/Block 1023

Tract000800/Block 1024

Tract000800/Block 1025

Tract000800/Block 1026

Tract000800/Block 1027

Tract000800/Block 1028

Tract000800/Block 1029

Tract000800/Block 1030

Tract000800/Block 1031

Tract000800/Block 1032

Tract000800/Block 1033

Tract000800/Block 1034

Tract000800/Block 1035

Tract000800/Block 1036

Tract000800/Block 1037

Tract000800/Block 1038

Tract000800/Block 1039

Tract000800/Block 1040

Tract000800/Block 1041

Tract000800/Block 1042

Tract000800/Block 1043

Tract000800/Block 1044

Tract000800/Block 1045

Tract000800/Block 1046

Tract000800/Block 1047

Tract000800/Block 1048

Tract000800/Block 1049

Tract000800/Block 1050

Tract000800/Block 1051

Tract000800/Block 1052

Tract000800/Block 1053

Tract000800/Block 1054

Tract000800/Block 1055

Tract000800/Block 1056

Tract000800/Block 1057

Tract000800/Block 1058

Tract000800/Block 1059

Tract000800/Block 1060

Tract000800/Block 1075

Tract000800/Block 1076

Tract000800/Block 1077

Tract000800/Block 1078

Tract000800/Block 1079

Tract000800/Block 1080

Tract000800/Block 1081

Tract000800/Block 1082

Tract000800/Block 1083

Tract000800/Block 1084

Tract000800/Block 1085

Tract000800/Block 1099

Tract000800/Block 1100

Tract000800/Block 1101

Tract000800/Block 1102

Tract000800/Block 1103

Tract000800/Block 1104

Tract000800/Block 1105

Tract000800/Block 1108

Tract000800/Block 1109

Tract000800/Block 1110

Tract000800/Block 1999

VTD 44 Total 1,462

Grady County Total 8,516

Jefferson County 6,818

McClain County (Part)

VTD 12 (Part)

Tract400102/Block 1018

Tract400102/Block 1019

Tract400102/Block 1020

Tract400102/Block 1021

Tract400102/Block 1022

Tract400102/Block 1025

Tract400102/Block 1026

Tract400102/Block 1028

Tract400102/Block 1029

Tract400102/Block 1030

Tract400102/Block 1031

Tract400102/Block 1032

Tract400102/Block 1033

Tract400102/Block 1034

Tract400102/Block 1035

Tract400102/Block 1036

Tract400102/Block 1037

Tract400102/Block 1038

Tract400102/Block 1047

Tract400102/Block 1048

Tract400102/Block 1049

Tract400102/Block 1050

Tract400102/Block 1051

Tract400102/Block 1052

Tract400102/Block 1053

Tract400102/Block 1054

Tract400102/Block 1055

Tract400102/Block 1056

Tract400102/Block 1057

Tract400102/Block 1058

Tract400102/Block 1064

Tract400102/Block 1065

Tract400102/Block 1066

VTD 12 Total 1,148

VTD 13 (Part)

Tract400101/Block 1030

Tract400101/Block 1031

Tract400101/Block 2035

Tract400101/Block 2036

Tract400101/Block 2037

Tract400101/Block 2038

Tract400102/Block 1005

Tract400102/Block 1006

Tract400102/Block 1007

Tract400102/Block 1008

Tract400102/Block 1009

Tract400102/Block 1010

Tract400102/Block 1011

Tract400102/Block 1012

Tract400102/Block 1013

Tract400102/Block 1014

Tract400102/Block 1015

Tract400102/Block 1016

Tract400102/Block 1023

Tract400102/Block 1024

Tract400102/Block 1027

VTD 13 Total 844

McClain County Total 1,992

Stephens County (Part)

VTD 31 1,190

VTD 32 1,105

VTD 33 1,474

VTD 34 1,143

VTD 41 (Part)

Tract001100/Block 3024

Tract001100/Block 3025

Tract001100/Block 3026

Tract001100/Block 3027

Tract001100/Block 3028

Tract001100/Block 3048

Tract001100/Block 3056

Tract001100/Block 3057

Tract001100/Block 3058

Tract001100/Block 3059

Tract001100/Block 3060

Tract001100/Block 3061

Tract001100/Block 3062

Tract001100/Block 3064

Tract001100/Block 3065

Tract001100/Block 3066

Tract001100/Block 3067

Tract001100/Block 3068

Tract001100/Block 3069

Tract001100/Block 3095

Tract001100/Block 4000

Tract001100/Block 4001

Tract001100/Block 4002

Tract001100/Block 4003

Tract001100/Block 4004

Tract001100/Block 4005

Tract001100/Block 4006

Tract001100/Block 4007

Tract001100/Block 4012

Tract001100/Block 4013

Tract001100/Block 4014

Tract001100/Block 4015

Tract001100/Block 4016

Tract001100/Block 4017

Tract001100/Block 4018

Tract001100/Block 4019

Tract001100/Block 4020

Tract001100/Block 4021

Tract001100/Block 4022

Tract001100/Block 4023

Tract001100/Block 4024

Tract001100/Block 4025

Tract001100/Block 4026

Tract001100/Block 4036

Tract001100/Block 4037

Tract001100/Block 4038

Tract001100/Block 4039

Tract001100/Block 4040

Tract001100/Block 4041

Tract001100/Block 4042

Tract001100/Block 4043

Tract001100/Block 4044

VTD 41 Total 611

VTD 42 1,080

VTD 52 (Part)

Tract000900/Block 1000

Tract000900/Block 1001

Tract000900/Block 1002

Tract000900/Block 1003

Tract000900/Block 1020

Tract000900/Block 1021

Tract000900/Block 1022

Tract000900/Block 1023

Tract000900/Block 1024

Tract000900/Block 1025

Tract000900/Block 1026

Tract000900/Block 2000

Tract000900/Block 3000

Tract000900/Block 3001

Tract000900/Block 3002

Tract000900/Block 6000

Tract000900/Block 6001

Tract000900/Block 6002

Tract000900/Block 6003

Tract000900/Block 6004

Tract000900/Block 6018

Tract000900/Block 6019

Tract000900/Block 6020

Tract000900/Block 6021

Tract000900/Block 6022

Tract000900/Block 6023

Tract000900/Block 6024

Tract000900/Block 6025

Tract000900/Block 6026

Tract000900/Block 6027

Tract000900/Block 6057

Tract000900/Block 6058

Tract000900/Block 6070

Tract000900/Block 6071

Tract000900/Block 6072

Tract000900/Block 6073

Tract000900/Block 6074

Tract000900/Block 6075

Tract000900/Block 6076

Tract000900/Block 6078

Tract000900/Block 6079

Tract000900/Block 6080

Tract000900/Block 6081

Tract000900/Block 6082

Tract000900/Block 6083

Tract000900/Block 6084

Tract000900/Block 6085

Tract000900/Block 6086

Tract000900/Block 6087

Tract000900/Block 6088

Tract000900/Block 6089

Tract000900/Block 6090

Tract000900/Block 6091

Tract000900/Block 6092

Tract000900/Block 6093

Tract000900/Block 6094

Tract000900/Block 6095

Tract000900/Block 6096

Tract000900/Block 6097

Tract000900/Block 6098

Tract000900/Block 6099

Tract000900/Block 6100

Tract000900/Block 6101

Tract000900/Block 6102

Tract000900/Block 6103

Tract000900/Block 6104

Tract000900/Block 6105

Tract000900/Block 6106

Tract000900/Block 6107

Tract000900/Block 6108

Tract000900/Block 6109

Tract000900/Block 6110

Tract000900/Block 6111

Tract000900/Block 6112

Tract000900/Block 6113

Tract000900/Block 6114

Tract000900/Block 6115

Tract000900/Block 6116

Tract000900/Block 6120

Tract000900/Block 6141

Tract000900/Block 6142

Tract000900/Block 6144

Tract000900/Block 6145

Tract000900/Block 6150

Tract000900/Block 6151

Tract000900/Block 6986

Tract000900/Block 6987

Tract000900/Block 6988

Tract000900/Block 6989

Tract000900/Block 6990

Tract000900/Block 6991

Tract000900/Block 6992

Tract000900/Block 6993

Tract000900/Block 6994

Tract000900/Block 6995

Tract000900/Block 6996

Tract000900/Block 6997

Tract000900/Block 6998

Tract000900/Block 6999

VTD 52 Total 1,033

VTD 54 577

VTD 55 634

VTD 56 791

VTD 58 1,088

VTD 59 716

VTD 60 469

VTD 61 (Part)

Tract001100/Block 4008

Tract001100/Block 4009

Tract001100/Block 4010

Tract001100/Block 4011

Tract001100/Block 4029

VTD 61 Total 20

Stephens County Total 11,931

For District Number 51 Total Population: 34,200

Ideal District 34,165

Population:

Population Deviation: 35

Percent Deviation: 0.103%

District 052

Greer County (Part)

VTD 105 (Part)

Tract967100/Block 1397

Tract967100/Block 1398

Tract967100/Block 1400

Tract967100/Block 1401

Tract967100/Block 1402

Tract967100/Block 1403

Tract967100/Block 1404

Tract967100/Block 1405

Tract967200/Block 1000

Tract967200/Block 1001

Tract967200/Block 1002

Tract967200/Block 1003

Tract967200/Block 1004

Tract967200/Block 1005

Tract967200/Block 1006

Tract967200/Block 1007

Tract967200/Block 1008

Tract967200/Block 1009

Tract967200/Block 1010

Tract967200/Block 1011

Tract967200/Block 1012

Tract967200/Block 1013

Tract967200/Block 1014

Tract967200/Block 1015

Tract967200/Block 1016

Tract967200/Block 1017

Tract967200/Block 1018

Tract967200/Block 1059

Tract967200/Block 1060

Tract967200/Block 1111

Tract967200/Block 1112

Tract967200/Block 1113

Tract967200/Block 1116

Tract967200/Block 1117

Tract967200/Block 1118

Tract967200/Block 1119

Tract967200/Block 1120

Tract967200/Block 1121

Tract967200/Block 1122

Tract967200/Block 1123

Tract967200/Block 1124

Tract967200/Block 1125

Tract967200/Block 1126

Tract967200/Block 1127

Tract967200/Block 1128

Tract967200/Block 1129

Tract967200/Block 1130

Tract967200/Block 1131

Tract967200/Block 1132

Tract967200/Block 1133

Tract967200/Block 1134

Tract967200/Block 1135

Tract967200/Block 1136

Tract967200/Block 1137

Tract967200/Block 1138

Tract967200/Block 1139

Tract967200/Block 1140

Tract967200/Block 1141

Tract967200/Block 1142

Tract967200/Block 1143

Tract967200/Block 1144

Tract967200/Block 1145

Tract967200/Block 1146

Tract967200/Block 1147

Tract967200/Block 1148

Tract967200/Block 1149

Tract967200/Block 1150

Tract967200/Block 1151

Tract967200/Block 1152

Tract967200/Block 1153

Tract967200/Block 1154

Tract967200/Block 1155

Tract967200/Block 1156

Tract967200/Block 1157

Tract967200/Block 1158

Tract967200/Block 1159

Tract967200/Block 1160

Tract967200/Block 1161

Tract967200/Block 1162

Tract967200/Block 1163

Tract967200/Block 1164

Tract967200/Block 1165

Tract967200/Block 1166

Tract967200/Block 1167

Tract967200/Block 1168

Tract967200/Block 1169

Tract967200/Block 1170

Tract967200/Block 1171

Tract967200/Block 1172

Tract967200/Block 1173

Tract967200/Block 1174

Tract967200/Block 1175

Tract967200/Block 1176

Tract967200/Block 1177

Tract967200/Block 1178

Tract967200/Block 1179

Tract967200/Block 1180

Tract967200/Block 1181

Tract967200/Block 1182

Tract967200/Block 1183

Tract967200/Block 1184

Tract967200/Block 1185

Tract967200/Block 1186

Tract967200/Block 1187

Tract967200/Block 1188

Tract967200/Block 1189

Tract967200/Block 1190

Tract967200/Block 1191

Tract967200/Block 1192

Tract967200/Block 1193

Tract967200/Block 1194

Tract967200/Block 1195

Tract967200/Block 1196

Tract967200/Block 1197

Tract967200/Block 1198

Tract967200/Block 1199

Tract967200/Block 1200

Tract967200/Block 1201

Tract967200/Block 1202

Tract967200/Block 1203

Tract967200/Block 1204

Tract967200/Block 1205

Tract967200/Block 1206

Tract967200/Block 1207

Tract967200/Block 1208

Tract967200/Block 1209

Tract967200/Block 1210

Tract967200/Block 1211

Tract967200/Block 1212

Tract967200/Block 1255

Tract967200/Block 1256

Tract967200/Block 1257

Tract967200/Block 1261

Tract967200/Block 1262

Tract967200/Block 1263

Tract967200/Block 1264

Tract967200/Block 1265

Tract967200/Block 1266

Tract967200/Block 1267

Tract967200/Block 1268

Tract967200/Block 1269

Tract967200/Block 1270

Tract967200/Block 1271

Tract967200/Block 1272

Tract967200/Block 1273

Tract967200/Block 1274

Tract967200/Block 1275

Tract967200/Block 1276

Tract967200/Block 1277

Tract967200/Block 1278

Tract967200/Block 1332

Tract967200/Block 1333

VTD 105 Total 286

VTD 201 1,258

VTD 202 590

VTD 203 (Part)

Tract967100/Block 1168

Tract967100/Block 1171

Tract967100/Block 1172

Tract967100/Block 1173

Tract967100/Block 1177

Tract967100/Block 1178

Tract967100/Block 1179

Tract967100/Block 1180

Tract967100/Block 1181

Tract967100/Block 1182

Tract967100/Block 1183

Tract967100/Block 1184

Tract967100/Block 1185

Tract967100/Block 1186

Tract967100/Block 1187

Tract967100/Block 1188

Tract967100/Block 1189

Tract967100/Block 1190

Tract967100/Block 1191

Tract967100/Block 1192

Tract967100/Block 1193

Tract967100/Block 1194

Tract967100/Block 1195

Tract967100/Block 1196

Tract967100/Block 1197

Tract967100/Block 1210

Tract967100/Block 1211

Tract967100/Block 1212

Tract967100/Block 1213

Tract967100/Block 1214

Tract967100/Block 1218

Tract967100/Block 1219

Tract967100/Block 1224

Tract967100/Block 1225

Tract967100/Block 1226

Tract967100/Block 1227

Tract967100/Block 1228

Tract967100/Block 1247

Tract967100/Block 1248

Tract967100/Block 1249

Tract967100/Block 1250

Tract967100/Block 1251

Tract967100/Block 1252

Tract967100/Block 1253

Tract967100/Block 1254

Tract967100/Block 1255

Tract967100/Block 1256

Tract967100/Block 1257

Tract967100/Block 1258

Tract967100/Block 1259

Tract967100/Block 1260

Tract967100/Block 1261

Tract967100/Block 1262

Tract967100/Block 1263

Tract967100/Block 1264

Tract967100/Block 1265

Tract967100/Block 1266

Tract967100/Block 1267

Tract967100/Block 1268

Tract967100/Block 1269

Tract967100/Block 1270

Tract967100/Block 1366

Tract967100/Block 1367

Tract967100/Block 1368

Tract967100/Block 1399

Tract967100/Block 1992

Tract967100/Block 1993

Tract967100/Block 1994

Tract967100/Block 1995

Tract967100/Block 1996

Tract967100/Block 2000

Tract967100/Block 2001

Tract967100/Block 2002

Tract967100/Block 2003

Tract967100/Block 2004

Tract967100/Block 2099

Tract967100/Block 2105

Tract967100/Block 2106

Tract967100/Block 2107

Tract967100/Block 2108

Tract967100/Block 2109

Tract967100/Block 2110

Tract967100/Block 2111

Tract967100/Block 2112

Tract967100/Block 2113

Tract967100/Block 2114

Tract967100/Block 2115

Tract967100/Block 2116

Tract967100/Block 2117

Tract967100/Block 2118

Tract967100/Block 2120

VTD 203 Total 253

VTD 301 (Part)

Tract967100/Block 1164

Tract967100/Block 1165

Tract967100/Block 1175

Tract967100/Block 1176

Tract967100/Block 1271

Tract967100/Block 1272

Tract967100/Block 1273

Tract967100/Block 1274

Tract967100/Block 1290

Tract967100/Block 1291

Tract967100/Block 1363

Tract967100/Block 1364

Tract967100/Block 1365

Tract967100/Block 1369

Tract967100/Block 1370

VTD 301 Total 22

Greer County Total 2,409

Jackson County 28,439

Kiowa County (Part)

VTD 14 1,703

VTD 16 (Part)

Tract964200/Block 1341

Tract964200/Block 1342

Tract964200/Block 1343

Tract964200/Block 2039

Tract964200/Block 2040

Tract964200/Block 2044

Tract964200/Block 2057

Tract964200/Block 2064

Tract964200/Block 2065

Tract964200/Block 2066

Tract964200/Block 2067

Tract964200/Block 2072

Tract964200/Block 2073

Tract964200/Block 2074

Tract964200/Block 2075

Tract964200/Block 2076

Tract964200/Block 2077

Tract964200/Block 2078

Tract964200/Block 2079

Tract964200/Block 2080

Tract964200/Block 2081

Tract964200/Block 2082

Tract964200/Block 2083

Tract964200/Block 2084

Tract964200/Block 2085

Tract964200/Block 2086

Tract964200/Block 2087

Tract964200/Block 2088

Tract964200/Block 2089

Tract964200/Block 2090

Tract964200/Block 2091

Tract964200/Block 2092

Tract964200/Block 2093

Tract964200/Block 2094

Tract964200/Block 2095

Tract964200/Block 2096

Tract964200/Block 2097

Tract964200/Block 2098

Tract964200/Block 2099

Tract964200/Block 2100

Tract964200/Block 2101

Tract964200/Block 2102

Tract964200/Block 2103

Tract964200/Block 2104

Tract964200/Block 2105

Tract964200/Block 2106

Tract964200/Block 2107

Tract964200/Block 2108

Tract964200/Block 2109

Tract964200/Block 2110

Tract964200/Block 2111

Tract964200/Block 2112

Tract964200/Block 2113

Tract964200/Block 2114

Tract964200/Block 2115

Tract964200/Block 2116

Tract964200/Block 2117

Tract964200/Block 2118

Tract964200/Block 2119

Tract964200/Block 2120

Tract964200/Block 2121

Tract964200/Block 2122

Tract964200/Block 2123

Tract964200/Block 2124

Tract964200/Block 2125

Tract964200/Block 2126

Tract964200/Block 2127

Tract964200/Block 2128

Tract964200/Block 2129

Tract964200/Block 2130

Tract964200/Block 2131

Tract964200/Block 2132

Tract964200/Block 2133

Tract964200/Block 2134

Tract964200/Block 2135

Tract964200/Block 2136

Tract964200/Block 2137

Tract964200/Block 2138

Tract964200/Block 2139

Tract964200/Block 2140

Tract964200/Block 2141

Tract964200/Block 2142

Tract964200/Block 2143

Tract964200/Block 2144

Tract964200/Block 2145

Tract964200/Block 2146

Tract964200/Block 2147

Tract964200/Block 2148

Tract964200/Block 2149

Tract964200/Block 2150

Tract964200/Block 2151

Tract964200/Block 2152

Tract964200/Block 2153

Tract964200/Block 2154

Tract964200/Block 2155

Tract964200/Block 2156

Tract964200/Block 2157

Tract964200/Block 2158

Tract964200/Block 2159

Tract964200/Block 2160

Tract964200/Block 2161

Tract964200/Block 2162

Tract964200/Block 2163

Tract964200/Block 2164

Tract964200/Block 2167

Tract964200/Block 2202

Tract964200/Block 2203

Tract964200/Block 2204

Tract964200/Block 2205

Tract964200/Block 2206

Tract964200/Block 2207

Tract964200/Block 2208

Tract964200/Block 2209

Tract964200/Block 2210

Tract964200/Block 2211

Tract964200/Block 2212

Tract964200/Block 2213

Tract964200/Block 2214

Tract964200/Block 2215

Tract964200/Block 2216

Tract964200/Block 2217

Tract964200/Block 2218

Tract964200/Block 2219

Tract964200/Block 2220

Tract964200/Block 2221

Tract964200/Block 2222

Tract964200/Block 2223

Tract964200/Block 2224

Tract964200/Block 2225

Tract964200/Block 2226

Tract964200/Block 2227

Tract964200/Block 2228

Tract964200/Block 2229

Tract964200/Block 2230

Tract964200/Block 2231

Tract964200/Block 2232

Tract964200/Block 2233

Tract964200/Block 2234

Tract964200/Block 2235

Tract964200/Block 2236

Tract964200/Block 2237

Tract964200/Block 2238

Tract964200/Block 2239

Tract964200/Block 2240

Tract964200/Block 2243

Tract964200/Block 2244

Tract964200/Block 2245

Tract964200/Block 2246

Tract964200/Block 2247

Tract964200/Block 2248

Tract964200/Block 2251

Tract964200/Block 2252

Tract964200/Block 2253

Tract964200/Block 2254

Tract964200/Block 2259

Tract964200/Block 2260

Tract964200/Block 2261

Tract964200/Block 2262

Tract964200/Block 2263

Tract964200/Block 2264

Tract964200/Block 2265

Tract964200/Block 2268

Tract964200/Block 2269

Tract964200/Block 2270

Tract964200/Block 2279

Tract964200/Block 2280

Tract964200/Block 2281

Tract964200/Block 2282

Tract964200/Block 2283

Tract964200/Block 2284

Tract964200/Block 2285

Tract964200/Block 2286

Tract964200/Block 2287

Tract964200/Block 2288

Tract964200/Block 2289

Tract964200/Block 2333

Tract964200/Block 2338

Tract964200/Block 2341

Tract964200/Block 2992

Tract964200/Block 2994

Tract964200/Block 2995

Tract964200/Block 2998

VTD 16 Total 502

VTD 2 (Part)

Tract963700/Block 1114

Tract963700/Block 1115

Tract963700/Block 1116

Tract963700/Block 1133

Tract963700/Block 6075

Tract963700/Block 6076

Tract963700/Block 6077

Tract963700/Block 6078

Tract963700/Block 6079

Tract963700/Block 6095

Tract964200/Block 1130

Tract964200/Block 1131

Tract964200/Block 1132

Tract964200/Block 1133

Tract964200/Block 1230

Tract964200/Block 1231

Tract964200/Block 1232

Tract964200/Block 1233

Tract964200/Block 1234

Tract964200/Block 1235

Tract964200/Block 1236

Tract964200/Block 1237

Tract964200/Block 1238

Tract964200/Block 1239

Tract964200/Block 1246

Tract964200/Block 1247

Tract964200/Block 1248

Tract964200/Block 1249

Tract964200/Block 1250

Tract964200/Block 1251

Tract964200/Block 1252

Tract964200/Block 1253

Tract964200/Block 1254

Tract964200/Block 1255

Tract964200/Block 1256

Tract964200/Block 1257

Tract964200/Block 1258

Tract964200/Block 1259

Tract964200/Block 1314

Tract964200/Block 1315

Tract964200/Block 1316

Tract964200/Block 1317

Tract964200/Block 1318

Tract964200/Block 1319

Tract964200/Block 1320

Tract964200/Block 1321

Tract964200/Block 1322

Tract964200/Block 1340

Tract964200/Block 1344

Tract964200/Block 1345

Tract964200/Block 2041

Tract964200/Block 2042

Tract964200/Block 2043

Tract964200/Block 2045

Tract964200/Block 2046

Tract964200/Block 2047

Tract964200/Block 2048

Tract964200/Block 2049

Tract964200/Block 2050

Tract964200/Block 2051

Tract964200/Block 2052

Tract964200/Block 2053

Tract964200/Block 2054

Tract964200/Block 2055

Tract964200/Block 2056

Tract964200/Block 2068

Tract964200/Block 2069

Tract964200/Block 2070

Tract964200/Block 2071

VTD 2 Total 83

VTD 22 536

VTD 3 (Part)

Tract963700/Block 1111

Tract963700/Block 1112

Tract963700/Block 1113

Tract963700/Block 1117

Tract963700/Block 1118

Tract963700/Block 1119

Tract963700/Block 1129

Tract963700/Block 1130

Tract963700/Block 1131

Tract963700/Block 1132

Tract963700/Block 1134

Tract963700/Block 1135

Tract963700/Block 1136

Tract963700/Block 1137

Tract963700/Block 1138

Tract963700/Block 6049

Tract963700/Block 6050

Tract963700/Block 6051

Tract963700/Block 6073

Tract963700/Block 6074

Tract963700/Block 6080

Tract963700/Block 6081

Tract963700/Block 6082

Tract963700/Block 6083

Tract963700/Block 6084

Tract963700/Block 6085

Tract963700/Block 6087

Tract963700/Block 6088

Tract963700/Block 6091

Tract963700/Block 6092

Tract963700/Block 6093

Tract963700/Block 6094

VTD 3 Total 141

VTD 4 (Part)

Tract963700/Block 1126

Tract963700/Block 1127

Tract963700/Block 1128

VTD 4 Total 0

VTD 8 (Part)

Tract964200/Block 1134

Tract964200/Block 1135

Tract964200/Block 1136

Tract964200/Block 1181

Tract964200/Block 1208

Tract964200/Block 1215

Tract964200/Block 1216

Tract964200/Block 1217

Tract964200/Block 1218

Tract964200/Block 1219

Tract964200/Block 1220

Tract964200/Block 1221

Tract964200/Block 1222

Tract964200/Block 1224

Tract964200/Block 1225

Tract964200/Block 1226

Tract964200/Block 1227

Tract964200/Block 1228

Tract964200/Block 1229

Tract964200/Block 1240

Tract964200/Block 1241

Tract964200/Block 1242

Tract964200/Block 1243

Tract964200/Block 1244

Tract964200/Block 1245

Tract964200/Block 1260

Tract964200/Block 1261

Tract964200/Block 1262

Tract964200/Block 1263

Tract964200/Block 1264

Tract964200/Block 1265

Tract964200/Block 1266

Tract964200/Block 1267

Tract964200/Block 1268

Tract964200/Block 1269

Tract964200/Block 1270

Tract964200/Block 1271

Tract964200/Block 1272

Tract964200/Block 1273

Tract964200/Block 1274

Tract964200/Block 1275

Tract964200/Block 1276

Tract964200/Block 1277

Tract964200/Block 1278

Tract964200/Block 1279

Tract964200/Block 1280

Tract964200/Block 1281

Tract964200/Block 1282

Tract964200/Block 1283

Tract964200/Block 1284

Tract964200/Block 1285

Tract964200/Block 1286

Tract964200/Block 1287

Tract964200/Block 1288

Tract964200/Block 1289

Tract964200/Block 1290

Tract964200/Block 1291

Tract964200/Block 1292

Tract964200/Block 1293

Tract964200/Block 1294

Tract964200/Block 1295

Tract964200/Block 1296

Tract964200/Block 1297

Tract964200/Block 1298

Tract964200/Block 1299

Tract964200/Block 1300

Tract964200/Block 1301

Tract964200/Block 1302

Tract964200/Block 1303

Tract964200/Block 1304

Tract964200/Block 1305

Tract964200/Block 1306

Tract964200/Block 1307

Tract964200/Block 1308

Tract964200/Block 1309

Tract964200/Block 1310

Tract964200/Block 1311

Tract964200/Block 1312

Tract964200/Block 1313

Tract964200/Block 1323

Tract964200/Block 1324

Tract964200/Block 1325

Tract964200/Block 1326

Tract964200/Block 1327

Tract964200/Block 1328

Tract964200/Block 1329

Tract964200/Block 1330

Tract964200/Block 1331

Tract964200/Block 1332

Tract964200/Block 1333

Tract964200/Block 1334

Tract964200/Block 1335

Tract964200/Block 1336

Tract964200/Block 1337

Tract964200/Block 1338

Tract964200/Block 1339

Tract964200/Block 1992

Tract964200/Block 1993

Tract964200/Block 1994

VTD 8 Total 356

Kiowa County Total 3,321

For District Number 52 Total Population: 34,169

Ideal District 34,165

Population:

Population Deviation: 4

Percent Deviation: 0.012%

District 053

Cleveland County (Part)

VTD 22 4,113

VTD 23 (Part)

Tract202301/Block 2010

Tract202301/Block 2011

Tract202301/Block 2012

Tract202301/Block 2013

Tract202301/Block 2014

Tract202301/Block 2015

Tract202301/Block 2016

Tract202301/Block 2017

Tract202301/Block 2018

Tract202301/Block 2019

Tract202301/Block 2020

Tract202301/Block 2021

Tract202301/Block 2022

Tract202301/Block 2023

Tract202301/Block 2024

Tract202301/Block 2025

VTD 23 Total 1,202

VTD 24 2,602

VTD 27 (Part)

Tract201505/Block 1000

Tract201505/Block 1001

Tract201505/Block 1002

Tract201505/Block 1005

Tract201505/Block 1006

Tract201505/Block 1007

Tract201505/Block 3000

Tract201505/Block 3001

VTD 27 Total 1,326

VTD 36 2,742

VTD 37 (Part)

Tract201506/Block 1013

Tract201506/Block 1014

Tract201506/Block 1015

Tract201506/Block 1016

Tract201506/Block 1017

Tract201506/Block 1018

Tract201506/Block 1033

VTD 37 Total 89

VTD 44 2,136

VTD 48 1,797

VTD 49 (Part)

Tract202402/Block 1054

Tract202402/Block 1055

Tract202402/Block 1056

Tract202402/Block 1057

Tract202402/Block 1058

Tract202402/Block 1066

Tract202402/Block 1068

Tract202402/Block 1069

Tract202402/Block 1986

Tract202402/Block 2000

Tract202402/Block 2001

Tract202402/Block 2002

Tract202402/Block 2003

Tract202402/Block 2004

VTD 49 Total 635

VTD 62 2,898

VTD 63 370

VTD 64 (Part)

Tract202302/Block 1007

Tract202302/Block 1008

Tract202302/Block 1009

Tract202302/Block 1010

Tract202302/Block 1011

Tract202302/Block 1012

Tract202302/Block 1013

Tract202302/Block 1014

Tract202302/Block 1015

Tract202302/Block 1016

Tract202302/Block 1017

Tract202302/Block 1018

Tract202302/Block 1019

Tract202302/Block 1020

Tract202302/Block 1021

Tract202302/Block 1022

Tract202302/Block 1023

Tract202302/Block 1024

Tract202302/Block 1025

Tract202302/Block 2000

Tract202302/Block 2001

Tract202302/Block 2009

Tract202302/Block 2011

Tract202302/Block 3000

Tract202302/Block 3001

Tract202302/Block 3002

Tract202302/Block 3003

Tract202302/Block 3004

Tract202302/Block 3005

Tract202302/Block 3006

Tract202302/Block 3007

Tract202302/Block 3008

Tract202302/Block 3009

Tract202302/Block 3010

Tract202302/Block 3011

Tract202302/Block 3012

Tract202302/Block 3013

Tract202302/Block 3014

Tract202302/Block 3015

Tract202302/Block 4013

Tract202402/Block 1000

Tract202402/Block 1001

Tract202402/Block 1002

Tract202402/Block 1003

Tract202402/Block 1004

Tract202402/Block 1005

Tract202402/Block 1006

Tract202402/Block 1007

Tract202402/Block 1008

Tract202402/Block 1009

Tract202402/Block 1010

Tract202402/Block 1011

Tract202402/Block 1012

Tract202402/Block 1015

VTD 64 Total 2,623

VTD 65 1,298

VTD 66 768

VTD 70 3,505

VTD 72 1,607

VTD 73 (Part)

Tract201506/Block 2000

Tract201506/Block 2001

Tract201506/Block 2002

Tract201506/Block 2003

Tract201506/Block 2007

Tract201506/Block 2008

Tract201506/Block 2009

Tract201506/Block 2010

Tract201506/Block 2011

Tract201506/Block 2012

Tract201506/Block 2013

Tract201506/Block 2014

Tract201506/Block 2015

Tract201506/Block 2016

Tract201506/Block 2017

Tract201506/Block 2018

Tract201506/Block 2019

Tract201506/Block 2020

Tract201506/Block 2021

Tract201506/Block 2022

Tract201506/Block 2023

Tract201506/Block 2024

Tract201506/Block 2025

Tract201506/Block 3000

Tract201506/Block 3001

Tract201506/Block 3002

Tract201506/Block 3003

Tract201506/Block 3004

Tract201506/Block 3005

Tract201506/Block 3006

Tract201506/Block 3007

Tract201506/Block 3008

Tract201506/Block 3009

Tract201506/Block 3010

Tract201506/Block 3011

Tract201506/Block 3012

Tract201506/Block 3013

Tract201506/Block 3014

Tract201506/Block 3015

Tract201506/Block 3016

Tract201506/Block 3017

Tract201506/Block 5000

Tract201506/Block 5001

Tract201506/Block 5002

Tract201506/Block 5003

Tract201506/Block 5004

Tract201506/Block 5005

Tract201506/Block 5006

Tract201506/Block 5007

Tract201506/Block 5008

VTD 73 Total 2,701

VTD 9 (Part)

Tract202200/Block 9022

Tract202200/Block 9023

Tract202200/Block 9024

Tract202200/Block 9025

Tract202200/Block 9026

Tract202200/Block 9027

Tract202200/Block 9028

Tract202200/Block 9029

Tract202200/Block 9030

Tract202200/Block 9031

Tract202200/Block 9032

Tract202200/Block 9033

Tract202200/Block 9034

Tract202200/Block 9035

Tract202200/Block 9036

Tract202200/Block 9037

Tract202200/Block 9038

Tract202200/Block 9039

VTD 9 Total 1,585

Cleveland County Total 33,997

For District Number 53 Total Population: 33,997

Ideal District 34,165

Population:

Population Deviation: -168

Percent Deviation: -0.491%

District 054

Cleveland County (Part)

VTD 10 2,320

VTD 16 3,175

VTD 17 2,125

VTD 21 3,037

VTD 23 (Part)

Tract202301/Block 1000

Tract202301/Block 1001

Tract202301/Block 1002

Tract202301/Block 1003

Tract202301/Block 1004

Tract202301/Block 1005

Tract202301/Block 1006

Tract202301/Block 1007

Tract202301/Block 1008

Tract202301/Block 1009

Tract202301/Block 1010

Tract202301/Block 1011

Tract202301/Block 1012

Tract202301/Block 1013

Tract202301/Block 1014

Tract202301/Block 1015

Tract202301/Block 1016

Tract202301/Block 1017

Tract202301/Block 1018

Tract202301/Block 1019

Tract202301/Block 1020

Tract202301/Block 1021

Tract202301/Block 1022

Tract202301/Block 1023

Tract202301/Block 1024

Tract202301/Block 1025

Tract202301/Block 1026

Tract202301/Block 1027

Tract202301/Block 1028

Tract202301/Block 1029

Tract202301/Block 1030

Tract202301/Block 1031

Tract202301/Block 1032

Tract202301/Block 1033

Tract202301/Block 1034

Tract202301/Block 1035

Tract202301/Block 1036

Tract202301/Block 1037

Tract202301/Block 1038

Tract202301/Block 1995

Tract202301/Block 1996

Tract202301/Block 1997

Tract202301/Block 1998

Tract202301/Block 1999

Tract202301/Block 2009

Tract202301/Block 4000

Tract202301/Block 4001

Tract202301/Block 4002

Tract202301/Block 4003

Tract202301/Block 4004

Tract202301/Block 4005

Tract202301/Block 4006

Tract202301/Block 4007

Tract202301/Block 4008

Tract202301/Block 4009

Tract202301/Block 4010

Tract202301/Block 4011

Tract202301/Block 4012

Tract202301/Block 4013

Tract202301/Block 4014

Tract202301/Block 4015

Tract202301/Block 4016

Tract202301/Block 4017

Tract202301/Block 4018

Tract202301/Block 4019

Tract202301/Block 4020

Tract202301/Block 4027

Tract202301/Block 4028

VTD 23 Total 1,190

VTD 41 3,474

VTD 47 4,444

VTD 5 3,987

VTD 54 3,983

VTD 58 3,160

VTD 60 2,598

VTD 61 (Part)

Tract202005/Block 9004

Tract202005/Block 9005

Tract202005/Block 9006

Tract202005/Block 9007

Tract202005/Block 9008

Tract202005/Block 9009

Tract202005/Block 9010

Tract202005/Block 9011

Tract202005/Block 9012

Tract202005/Block 9013

Tract202005/Block 9014

Tract202005/Block 9015

Tract202005/Block 9016

Tract202005/Block 9017

VTD 61 Total 462

Cleveland County Total 33,955

For District Number 54 Total Population: 33,955

Ideal District 34,165

Population:

Population Deviation: -210

Percent Deviation: -0.614%

District 055

Caddo County (Part)

VTD 1011 (Part)

Tract961600/Block 2106

Tract961600/Block 2107

Tract961600/Block 2108

Tract961600/Block 2109

Tract961600/Block 2110

Tract961600/Block 2111

Tract961600/Block 2112

Tract961600/Block 4000

Tract961600/Block 4001

Tract961600/Block 4002

Tract961600/Block 4003

Tract961600/Block 4004

Tract961600/Block 4011

Tract961600/Block 4012

Tract961600/Block 4015

Tract961600/Block 4016

Tract961600/Block 4017

Tract961600/Block 4018

Tract961600/Block 4019

Tract961600/Block 4020

Tract961600/Block 4021

Tract961600/Block 4022

Tract961600/Block 4023

Tract961600/Block 4024

Tract961600/Block 4025

Tract961600/Block 4026

Tract961600/Block 4027

Tract961600/Block 4028

Tract961600/Block 4029

Tract961600/Block 4033

Tract961600/Block 4034

Tract961600/Block 4035

Tract961600/Block 4036

Tract961600/Block 4037

Tract961600/Block 4038

Tract961600/Block 4039

Tract961600/Block 4040

Tract961600/Block 4041

Tract961600/Block 4042

Tract961600/Block 4043

Tract961600/Block 4044

Tract961600/Block 4045

Tract961600/Block 4046

Tract961600/Block 4047

Tract961600/Block 4048

Tract961600/Block 4049

Tract961600/Block 4050

Tract961600/Block 4051

Tract961600/Block 4052

Tract961600/Block 4053

Tract961600/Block 4054

Tract961600/Block 4055

Tract961600/Block 4056

Tract961600/Block 4057

Tract961600/Block 4058

Tract961600/Block 4059

Tract961600/Block 4060

Tract961600/Block 4061

Tract961600/Block 4062

Tract961600/Block 4063

Tract961600/Block 4064

Tract961600/Block 4065

Tract961600/Block 4066

Tract961600/Block 4067

Tract961600/Block 4068

Tract961600/Block 4069

Tract961600/Block 4070

Tract961600/Block 4071

Tract961600/Block 4072

Tract961600/Block 4073

Tract961600/Block 4074

Tract961600/Block 4075

Tract961600/Block 4076

Tract961600/Block 4077

Tract961600/Block 4078

Tract961600/Block 4079

Tract961600/Block 4080

Tract961600/Block 4081

Tract961600/Block 4082

Tract961600/Block 4085

Tract961600/Block 4093

Tract961600/Block 4094

Tract961600/Block 4095

Tract961600/Block 4096

Tract961600/Block 4097

Tract961600/Block 4098

Tract961600/Block 4099

Tract961600/Block 4100

Tract961600/Block 4101

Tract961600/Block 4102

Tract961600/Block 4103

Tract961600/Block 4104

Tract961600/Block 4107

Tract961600/Block 4108

Tract961600/Block 4109

Tract961600/Block 4110

Tract961600/Block 4120

Tract961600/Block 4994

Tract961600/Block 4995

Tract961600/Block 4996

Tract961600/Block 4997

Tract961600/Block 4998

Tract961600/Block 4999

Tract961600/Block 6015

Tract961700/Block 3002

Tract961700/Block 3003

Tract961700/Block 3004

Tract961700/Block 3005

Tract961700/Block 3025

Tract961700/Block 3029

Tract961700/Block 3030

Tract961700/Block 3031

Tract961700/Block 3033

Tract961700/Block 3034

Tract961700/Block 3035

Tract961700/Block 3038

Tract961700/Block 3075

Tract961700/Block 3076

Tract961700/Block 3077

Tract961700/Block 3078

Tract961700/Block 3079

VTD 1011 Total 824

VTD 1013 597

VTD 1111 2,911

VTD 1213 1,139

Caddo County Total 5,471

Canadian County (Part)

VTD 100 (Part)

Tract300202/Block 3127

Tract300202/Block 3128

Tract300202/Block 3137

Tract300202/Block 3138

Tract300202/Block 3139

Tract300202/Block 3141

Tract300400/Block 1000

Tract300400/Block 1001

Tract300400/Block 1002

Tract300400/Block 1003

Tract300400/Block 1004

Tract300400/Block 1005

Tract300400/Block 1006

Tract300400/Block 1007

Tract300400/Block 1008

Tract300400/Block 1009

Tract300400/Block 1010

Tract300400/Block 1011

Tract300400/Block 1012

Tract300400/Block 1013

Tract300400/Block 1014

Tract300400/Block 1015

Tract300400/Block 1016

Tract300400/Block 1017

Tract300400/Block 1018

Tract300400/Block 1019

Tract300400/Block 1020

Tract300400/Block 1021

Tract300400/Block 1022

Tract300400/Block 1023

Tract300400/Block 1024

Tract300400/Block 1025

Tract300400/Block 1026

Tract300400/Block 1027

Tract300400/Block 1028

Tract300400/Block 1029

Tract300400/Block 1030

Tract300400/Block 1031

Tract300400/Block 1032

Tract300400/Block 1033

Tract300400/Block 1034

Tract300400/Block 1035

Tract300400/Block 1036

Tract300400/Block 1037

Tract300400/Block 1038

Tract300400/Block 2000

Tract300400/Block 2001

Tract300400/Block 2002

Tract300400/Block 2003

Tract300400/Block 2004

Tract300400/Block 2005

Tract300400/Block 2006

Tract300400/Block 2007

Tract300400/Block 2008

Tract300400/Block 2009

Tract300400/Block 2010

Tract300400/Block 2011

Tract300400/Block 2012

Tract300400/Block 2013

Tract300400/Block 2014

Tract300400/Block 2015

Tract300400/Block 2016

Tract300400/Block 2017

Tract300400/Block 2018

Tract300400/Block 2019

Tract300400/Block 2020

Tract300400/Block 2021

Tract300400/Block 2022

Tract300400/Block 2023

Tract300400/Block 2024

Tract300400/Block 2025

Tract300400/Block 2026

Tract300400/Block 2027

Tract300400/Block 2028

Tract300400/Block 2029

Tract300400/Block 2030

Tract300400/Block 2031

Tract300400/Block 2032

Tract300400/Block 2033

Tract300400/Block 2034

Tract300400/Block 2035

Tract300400/Block 2036

Tract300400/Block 2037

Tract300400/Block 2038

Tract300400/Block 2039

Tract300400/Block 2040

Tract300400/Block 2041

VTD 100 Total 1,151

VTD 102 (Part)

Tract300202/Block 3060

Tract300202/Block 3061

Tract300202/Block 3062

Tract300202/Block 3120

Tract300202/Block 3121

Tract300202/Block 3122

Tract300202/Block 3123

VTD 102 Total 40

VTD 106 (Part)

Tract300202/Block 3105

Tract300202/Block 3106

Tract300202/Block 3107

Tract300202/Block 3108

Tract300202/Block 3109

Tract300202/Block 3110

Tract300202/Block 3111

Tract300202/Block 3112

Tract300202/Block 3113

Tract300202/Block 3114

Tract300202/Block 3115

Tract300202/Block 3116

Tract300202/Block 3117

Tract300202/Block 3118

Tract300202/Block 3119

Tract300202/Block 3129

Tract300202/Block 3130

Tract300202/Block 3131

Tract300202/Block 3132

Tract300202/Block 3133

Tract300202/Block 3134

Tract300202/Block 3135

Tract300202/Block 3136

Tract300202/Block 3158

Tract300202/Block 3163

Tract300202/Block 3164

Tract300700/Block 1016

Tract300700/Block 1017

Tract300700/Block 1018

Tract300700/Block 1019

Tract300700/Block 1020

Tract300700/Block 1021

Tract300700/Block 1022

Tract300700/Block 1023

Tract300700/Block 1024

Tract300700/Block 1025

Tract300700/Block 1026

Tract300700/Block 1027

Tract300700/Block 1028

Tract300700/Block 1029

Tract300700/Block 1030

Tract300700/Block 1031

Tract300700/Block 1032

Tract300700/Block 1033

Tract300700/Block 1034

Tract300700/Block 1035

Tract300700/Block 1036

Tract300700/Block 1037

Tract300700/Block 1038

Tract300700/Block 1039

Tract300700/Block 1040

Tract300700/Block 1041

Tract300700/Block 1042

Tract300700/Block 1043

Tract300700/Block 1055

Tract300700/Block 1056

Tract300700/Block 1057

Tract300700/Block 1060

Tract300700/Block 1998

Tract300700/Block 1999

VTD 106 Total 1,242

VTD 107 2,199

VTD 112 (Part)

Tract300500/Block 1002

Tract300500/Block 1003

Tract300500/Block 1004

Tract300500/Block 1005

Tract300500/Block 1006

Tract300500/Block 1007

Tract300500/Block 1012

Tract300500/Block 1013

Tract300500/Block 1014

Tract300500/Block 1025

Tract300500/Block 1026

Tract300500/Block 1027

Tract300500/Block 1028

Tract300500/Block 1029

Tract300500/Block 1030

Tract300500/Block 1031

Tract300500/Block 1032

Tract300500/Block 1033

Tract300500/Block 1034

Tract300500/Block 1035

Tract300500/Block 2000

Tract300500/Block 2001

Tract300500/Block 2002

Tract300500/Block 2003

Tract300500/Block 2004

Tract300500/Block 2005

Tract300500/Block 2006

Tract300500/Block 2007

Tract300500/Block 2008

Tract300500/Block 2009

Tract300500/Block 2010

Tract300500/Block 2011

Tract300500/Block 2012

Tract300500/Block 2013

Tract300500/Block 2014

Tract300500/Block 2015

Tract300500/Block 2016

Tract300500/Block 2017

Tract300500/Block 2018

Tract300500/Block 2019

Tract300500/Block 2020

Tract300500/Block 2021

Tract300500/Block 2022

Tract300500/Block 2023

Tract300500/Block 2024

Tract300500/Block 2025

Tract300500/Block 2026

Tract300500/Block 2027

Tract300500/Block 2028

Tract300500/Block 2029

Tract300500/Block 2030

Tract300500/Block 3000

Tract300500/Block 3001

Tract300500/Block 3002

Tract300500/Block 3003

Tract300500/Block 3004

Tract300500/Block 3005

Tract300500/Block 3006

Tract300500/Block 3007

Tract300500/Block 3008

Tract300500/Block 3009

Tract300500/Block 3010

Tract300500/Block 3011

Tract300500/Block 3012

Tract300500/Block 3013

Tract300500/Block 3014

Tract300500/Block 3015

Tract300500/Block 3016

Tract300500/Block 3017

Tract300500/Block 3018

Tract300500/Block 3019

Tract300500/Block 3020

Tract300500/Block 3021

Tract300500/Block 3022

Tract300500/Block 3023

Tract300500/Block 4000

Tract300500/Block 4001

Tract300500/Block 4002

Tract300500/Block 4003

Tract300500/Block 4005

Tract300500/Block 4006

Tract300500/Block 4007

Tract300500/Block 4008

Tract300500/Block 4015

Tract300500/Block 4016

Tract300500/Block 4017

VTD 112 Total 2,508

VTD 114 (Part)

Tract300600/Block 1002

Tract300600/Block 1003

Tract300600/Block 1004

Tract300600/Block 1005

Tract300600/Block 1006

Tract300600/Block 1007

Tract300600/Block 1008

Tract300600/Block 1009

Tract300600/Block 1010

Tract300600/Block 1011

Tract300600/Block 1012

Tract300600/Block 1013

Tract300600/Block 1014

Tract300600/Block 1015

Tract300600/Block 1016

Tract300600/Block 1017

Tract300600/Block 1018

Tract300600/Block 1019

Tract300600/Block 1020

Tract300600/Block 1023

Tract300600/Block 1030

Tract300600/Block 1031

Tract300600/Block 2000

Tract300600/Block 2001

Tract300600/Block 2008

Tract300600/Block 2009

Tract300600/Block 2010

Tract300600/Block 2011

Tract300600/Block 2012

Tract300600/Block 2013

Tract300600/Block 2014

Tract300600/Block 2015

Tract300600/Block 2016

Tract300600/Block 2017

Tract300600/Block 2018

VTD 114 Total 1,164

VTD 124 (Part)

Tract300500/Block 4004

Tract300500/Block 4009

Tract300500/Block 4010

Tract300500/Block 4011

Tract300500/Block 4012

Tract300500/Block 4013

Tract300500/Block 4014

Tract300600/Block 2002

Tract300600/Block 2003

Tract300600/Block 2004

Tract300600/Block 2005

Tract300600/Block 2006

Tract300600/Block 2007

Tract300600/Block 2020

Tract300600/Block 2021

Tract300600/Block 2022

Tract300600/Block 2023

Tract300600/Block 2024

Tract300600/Block 2025

Tract300600/Block 2026

Tract300600/Block 2027

Tract300600/Block 2028

Tract300600/Block 2029

Tract300600/Block 2034

Tract300600/Block 2035

Tract300600/Block 2036

Tract300700/Block 1015

VTD 124 Total 1,496

VTD 402 331

VTD 404 456

Canadian County Total 10,587

Kiowa County (Part)

VTD 1 1,226

VTD 10 1,407

VTD 16 (Part)

Tract963700/Block 1140

Tract963700/Block 1141

Tract963700/Block 1142

Tract963700/Block 1145

Tract963700/Block 1146

Tract963700/Block 1147

Tract963700/Block 1148

Tract963700/Block 1149

Tract963700/Block 1151

Tract963700/Block 1152

Tract963700/Block 1153

Tract963700/Block 1154

Tract963700/Block 1155

Tract963700/Block 1156

Tract963700/Block 1157

Tract963700/Block 1158

Tract963700/Block 1161

Tract963700/Block 1162

Tract963700/Block 1163

Tract964200/Block 2034

Tract964200/Block 2035

Tract964200/Block 2036

Tract964200/Block 2037

Tract964200/Block 2038

Tract964200/Block 2058

Tract964200/Block 2059

Tract964200/Block 2060

Tract964200/Block 2061

Tract964200/Block 2062

Tract964200/Block 2063

Tract964200/Block 2166

VTD 16 Total 35

VTD 2 (Part)

Tract963700/Block 1010

Tract963700/Block 1011

Tract963700/Block 1012

Tract963700/Block 1013

Tract963700/Block 1014

Tract963700/Block 1016

Tract963700/Block 1017

Tract963700/Block 1018

Tract963700/Block 1019

Tract963700/Block 1020

Tract963700/Block 1021

Tract963700/Block 1022

Tract963700/Block 1041

Tract963700/Block 1042

Tract963700/Block 1043

Tract963700/Block 1044

Tract963700/Block 1045

Tract963700/Block 1046

Tract963700/Block 1047

Tract963700/Block 1048

Tract963700/Block 1049

Tract963700/Block 1050

Tract963700/Block 1051

Tract963700/Block 1052

Tract963700/Block 1053

Tract963700/Block 1160

Tract963700/Block 1169

Tract963700/Block 1170

Tract963700/Block 1173

Tract963700/Block 1174

Tract963700/Block 1175

Tract963700/Block 1176

Tract963700/Block 1177

Tract963700/Block 1178

Tract963700/Block 1179

Tract963700/Block 1180

Tract963700/Block 1181

Tract963700/Block 1182

Tract963700/Block 1183

Tract963700/Block 1186

Tract963700/Block 1187

Tract963700/Block 1188

Tract963700/Block 1189

Tract963700/Block 1190

Tract963700/Block 1191

Tract963700/Block 1194

Tract963700/Block 1195

Tract963700/Block 1196

Tract963700/Block 1197

Tract963700/Block 1198

Tract963700/Block 1199

Tract963700/Block 1200

Tract963700/Block 1201

Tract963700/Block 1202

Tract963700/Block 1203

Tract963700/Block 1204

Tract963700/Block 1205

Tract963700/Block 1206

Tract963700/Block 1207

Tract963700/Block 1208

Tract963700/Block 1209

Tract963700/Block 1210

Tract963700/Block 1211

Tract963700/Block 1212

Tract963700/Block 1213

Tract963700/Block 1214

Tract963700/Block 5002

Tract963700/Block 5003

Tract963700/Block 5004

Tract963700/Block 5005

Tract963700/Block 5006

Tract963700/Block 5007

Tract963700/Block 5008

Tract963700/Block 5011

Tract963700/Block 5012

Tract963700/Block 5013

Tract963700/Block 5014

Tract963700/Block 5018

Tract963700/Block 5021

Tract963700/Block 5022

Tract963700/Block 5023

Tract963700/Block 5024

Tract963700/Block 5025

Tract963700/Block 5026

Tract963700/Block 5031

Tract963700/Block 5032

Tract963700/Block 5033

Tract963700/Block 5034

Tract963700/Block 5035

Tract963700/Block 5036

Tract963700/Block 5037

Tract963700/Block 5038

Tract963700/Block 5039

Tract963700/Block 5040

Tract963700/Block 5041

Tract963700/Block 5048

Tract963700/Block 5049

Tract964200/Block 1000

Tract964200/Block 1047

Tract964200/Block 1048

Tract964200/Block 1075

Tract964200/Block 1076

Tract964200/Block 1102

Tract964200/Block 1103

Tract964200/Block 1104

Tract964200/Block 1105

Tract964200/Block 1106

Tract964200/Block 1107

Tract964200/Block 1125

Tract964200/Block 1126

Tract964200/Block 1127

Tract964200/Block 1128

Tract964200/Block 1129

VTD 2 Total 1,474

VTD 3 (Part)

Tract963700/Block 1139

Tract963700/Block 1159

Tract963700/Block 5009

Tract963700/Block 5010

Tract963700/Block 5015

Tract963700/Block 5016

Tract963700/Block 5017

Tract963700/Block 5019

Tract963700/Block 5020

Tract963700/Block 6027

Tract963700/Block 6028

Tract963700/Block 6029

Tract963700/Block 6030

Tract963700/Block 6031

Tract963700/Block 6032

Tract963700/Block 6033

Tract963700/Block 6034

Tract963700/Block 6035

Tract963700/Block 6036

Tract963700/Block 6037

Tract963700/Block 6052

VTD 3 Total 396

VTD 4 (Part)

Tract963700/Block 1000

Tract963700/Block 1001

Tract963700/Block 1063

Tract963700/Block 1064

Tract963700/Block 1065

Tract963700/Block 1066

Tract963700/Block 1067

Tract963700/Block 1068

Tract963700/Block 1069

Tract963700/Block 1070

Tract963700/Block 1071

Tract963700/Block 1076

Tract963700/Block 1077

Tract963700/Block 1078

Tract963700/Block 1079

Tract963700/Block 1080

Tract963700/Block 1081

Tract963700/Block 1082

Tract963700/Block 1083

Tract963700/Block 1085

Tract963700/Block 1086

Tract963700/Block 1087

Tract963700/Block 1088

Tract963700/Block 1089

Tract963700/Block 1090

Tract963700/Block 1091

Tract963700/Block 1092

Tract963700/Block 1093

Tract963700/Block 1094

Tract963700/Block 1095

Tract963700/Block 1096

Tract963700/Block 1097

Tract963700/Block 1098

Tract963700/Block 1099

Tract963700/Block 1100

Tract963700/Block 1101

Tract963700/Block 1102

Tract963700/Block 1103

Tract963700/Block 1104

Tract963700/Block 1105

Tract963700/Block 1106

Tract963700/Block 1107

Tract963700/Block 1108

Tract963700/Block 1109

Tract963700/Block 1110

Tract963700/Block 1120

Tract963700/Block 1121

Tract963700/Block 1122

Tract963700/Block 1123

Tract963700/Block 1124

Tract963700/Block 1125

Tract963700/Block 1143

Tract963700/Block 1144

Tract963700/Block 1150

Tract963700/Block 1997

Tract963700/Block 1998

Tract963700/Block 1999

Tract963700/Block 2011

Tract963700/Block 2012

Tract963700/Block 2013

Tract963700/Block 2014

Tract963700/Block 2015

Tract963700/Block 2016

Tract963700/Block 2017

Tract963700/Block 2018

Tract963700/Block 2019

Tract963700/Block 2020

Tract963700/Block 2021

Tract963700/Block 2022

Tract963700/Block 2023

Tract963700/Block 2024

Tract963700/Block 2025

Tract963700/Block 2026

Tract963700/Block 2027

Tract963700/Block 2028

Tract963700/Block 2029

Tract963700/Block 2030

Tract963700/Block 2031

Tract963700/Block 2032

Tract963700/Block 2033

Tract963700/Block 2034

Tract963700/Block 2035

Tract963700/Block 2036

Tract963700/Block 2037

Tract963700/Block 2038

Tract963700/Block 2039

Tract963700/Block 2040

Tract963700/Block 2041

Tract963700/Block 2042

Tract963700/Block 2043

Tract963700/Block 2044

Tract963700/Block 2045

Tract963700/Block 2046

Tract963700/Block 2047

Tract963700/Block 2048

Tract963700/Block 2049

Tract963700/Block 2050

Tract963700/Block 2051

Tract963700/Block 2052

Tract963700/Block 2053

Tract963700/Block 2054

Tract963700/Block 2055

Tract963700/Block 2056

Tract963700/Block 2057

Tract963700/Block 2058

Tract963700/Block 2059

Tract963700/Block 2060

Tract963700/Block 2061

Tract963700/Block 2062

Tract963700/Block 2088

Tract963700/Block 2089

Tract963700/Block 2090

Tract963700/Block 2091

Tract963700/Block 2092

Tract963700/Block 2093

Tract963700/Block 2094

Tract963700/Block 2095

Tract963700/Block 2096

Tract963700/Block 2097

Tract963700/Block 2098

Tract963700/Block 2099

Tract963700/Block 2102

Tract963700/Block 2103

Tract963700/Block 2104

Tract963700/Block 2105

Tract963700/Block 2106

Tract963700/Block 2107

Tract963700/Block 6000

Tract963700/Block 6001

Tract963700/Block 6002

Tract963700/Block 6003

Tract963700/Block 6004

Tract963700/Block 6005

Tract963700/Block 6006

Tract963700/Block 6007

Tract963700/Block 6008

Tract963700/Block 6009

Tract963700/Block 6010

Tract963700/Block 6011

Tract963700/Block 6012

Tract963700/Block 6013

Tract963700/Block 6014

Tract963700/Block 6015

Tract963700/Block 6016

Tract963700/Block 6017

Tract963700/Block 6018

Tract963700/Block 6019

Tract963700/Block 6020

Tract963700/Block 6021

Tract963700/Block 6022

Tract963700/Block 6023

Tract963700/Block 6024

Tract963700/Block 6025

Tract963700/Block 6026

Tract963700/Block 6038

Tract963700/Block 6039

Tract963700/Block 6040

Tract963700/Block 6041

Tract963700/Block 6042

Tract963700/Block 6043

Tract963700/Block 6044

Tract963700/Block 6045

Tract963700/Block 6046

Tract963700/Block 6047

Tract963700/Block 6048

Tract963700/Block 6053

Tract963700/Block 6054

Tract963700/Block 6055

Tract963700/Block 6056

Tract963700/Block 6057

Tract963700/Block 6058

Tract963700/Block 6059

Tract963700/Block 6060

Tract963700/Block 6061

Tract963700/Block 6062

Tract963700/Block 6063

Tract963700/Block 6064

Tract963700/Block 6065

Tract963700/Block 6066

Tract963700/Block 6067

Tract963700/Block 6068

Tract963700/Block 6069

Tract963700/Block 6070

Tract963700/Block 6071

Tract963700/Block 6072

Tract963700/Block 6086

Tract963700/Block 6089

Tract963700/Block 6090

VTD 4 Total 1,191

VTD 6 514

VTD 8 (Part)

Tract963700/Block 1015

Tract964200/Block 1001

Tract964200/Block 1002

Tract964200/Block 1003

Tract964200/Block 1004

Tract964200/Block 1005

Tract964200/Block 1006

Tract964200/Block 1007

Tract964200/Block 1008

Tract964200/Block 1009

Tract964200/Block 1010

Tract964200/Block 1011

Tract964200/Block 1012

Tract964200/Block 1013

Tract964200/Block 1014

Tract964200/Block 1015

Tract964200/Block 1016

Tract964200/Block 1017

Tract964200/Block 1018

Tract964200/Block 1019

Tract964200/Block 1020

Tract964200/Block 1021

Tract964200/Block 1022

Tract964200/Block 1023

Tract964200/Block 1024

Tract964200/Block 1025

Tract964200/Block 1026

Tract964200/Block 1027

Tract964200/Block 1028

Tract964200/Block 1029

Tract964200/Block 1030

Tract964200/Block 1031

Tract964200/Block 1032

Tract964200/Block 1033

Tract964200/Block 1034

Tract964200/Block 1035

Tract964200/Block 1036

Tract964200/Block 1037

Tract964200/Block 1038

Tract964200/Block 1039

Tract964200/Block 1040

Tract964200/Block 1041

Tract964200/Block 1042

Tract964200/Block 1043

Tract964200/Block 1044

Tract964200/Block 1045

Tract964200/Block 1046

Tract964200/Block 1049

Tract964200/Block 1050

Tract964200/Block 1051

Tract964200/Block 1052

Tract964200/Block 1053

Tract964200/Block 1054

Tract964200/Block 1055

Tract964200/Block 1056

Tract964200/Block 1057

Tract964200/Block 1058

Tract964200/Block 1059

Tract964200/Block 1060

Tract964200/Block 1061

Tract964200/Block 1062

Tract964200/Block 1063

Tract964200/Block 1064

Tract964200/Block 1065

Tract964200/Block 1066

Tract964200/Block 1067

Tract964200/Block 1068

Tract964200/Block 1069

Tract964200/Block 1070

Tract964200/Block 1071

Tract964200/Block 1072

Tract964200/Block 1073

Tract964200/Block 1074

Tract964200/Block 1077

Tract964200/Block 1078

Tract964200/Block 1079

Tract964200/Block 1080

Tract964200/Block 1081

Tract964200/Block 1082

Tract964200/Block 1083

Tract964200/Block 1084

Tract964200/Block 1085

Tract964200/Block 1086

Tract964200/Block 1087

Tract964200/Block 1088

Tract964200/Block 1089

Tract964200/Block 1090

Tract964200/Block 1091

Tract964200/Block 1092

Tract964200/Block 1093

Tract964200/Block 1094

Tract964200/Block 1095

Tract964200/Block 1096

Tract964200/Block 1097

Tract964200/Block 1098

Tract964200/Block 1099

Tract964200/Block 1100

Tract964200/Block 1101

Tract964200/Block 1108

Tract964200/Block 1109

Tract964200/Block 1110

Tract964200/Block 1111

Tract964200/Block 1112

Tract964200/Block 1113

Tract964200/Block 1114

Tract964200/Block 1115

Tract964200/Block 1116

Tract964200/Block 1117

Tract964200/Block 1118

Tract964200/Block 1119

Tract964200/Block 1120

Tract964200/Block 1121

Tract964200/Block 1122

Tract964200/Block 1123

Tract964200/Block 1124

Tract964200/Block 1137

Tract964200/Block 1138

Tract964200/Block 1139

Tract964200/Block 1140

Tract964200/Block 1141

Tract964200/Block 1142

Tract964200/Block 1143

Tract964200/Block 1144

Tract964200/Block 1145

Tract964200/Block 1146

Tract964200/Block 1147

Tract964200/Block 1148

Tract964200/Block 1149

Tract964200/Block 1150

Tract964200/Block 1151

Tract964200/Block 1152

Tract964200/Block 1153

Tract964200/Block 1154

Tract964200/Block 1155

Tract964200/Block 1156

Tract964200/Block 1157

Tract964200/Block 1158

Tract964200/Block 1159

Tract964200/Block 1160

Tract964200/Block 1161

Tract964200/Block 1162

Tract964200/Block 1163

Tract964200/Block 1164

Tract964200/Block 1165

Tract964200/Block 1166

Tract964200/Block 1167

Tract964200/Block 1168

Tract964200/Block 1169

Tract964200/Block 1170

Tract964200/Block 1171

Tract964200/Block 1172

Tract964200/Block 1173

Tract964200/Block 1174

Tract964200/Block 1175

Tract964200/Block 1176

Tract964200/Block 1177

Tract964200/Block 1178

Tract964200/Block 1179

Tract964200/Block 1180

Tract964200/Block 1182

Tract964200/Block 1183

Tract964200/Block 1184

Tract964200/Block 1185

Tract964200/Block 1186

Tract964200/Block 1187

Tract964200/Block 1188

Tract964200/Block 1189

Tract964200/Block 1190

Tract964200/Block 1191

Tract964200/Block 1192

Tract964200/Block 1193

Tract964200/Block 1194

Tract964200/Block 1195

Tract964200/Block 1196

Tract964200/Block 1197

Tract964200/Block 1198

Tract964200/Block 1199

Tract964200/Block 1200

Tract964200/Block 1201

Tract964200/Block 1202

Tract964200/Block 1203

Tract964200/Block 1204

Tract964200/Block 1205

Tract964200/Block 1206

Tract964200/Block 1207

Tract964200/Block 1209

Tract964200/Block 1210

Tract964200/Block 1211

Tract964200/Block 1212

Tract964200/Block 1213

Tract964200/Block 1214

Tract964200/Block 1223

Tract964200/Block 1991

Tract964200/Block 1995

Tract964200/Block 1996

Tract964200/Block 1997

Tract964200/Block 1998

Tract964200/Block 1999

VTD 8 Total 663

Kiowa County Total 6,906

Washita County 11,508

For District Number 55 Total Population: 34,472

Ideal District 34,165

Population:

Population Deviation: 307

Percent Deviation: 0.899%

District 056

Caddo County (Part)

VTD 1009 468

VTD 1010 1,502

VTD 1011 (Part)

Tract961600/Block 4083

Tract961600/Block 4086

VTD 1011 Total 0

VTD 102 2,192

VTD 12 1,834

VTD 22 2,295

VTD 31 1,085

VTD 41 2,558

VTD 509 (Part)

Tract962000/Block 3016

Tract962000/Block 3017

Tract962000/Block 3018

Tract962000/Block 3019

Tract962000/Block 3020

Tract962000/Block 3037

Tract962000/Block 3038

Tract962000/Block 3039

Tract962300/Block 1000

Tract962300/Block 1001

Tract962300/Block 1002

Tract962300/Block 1003

Tract962300/Block 1004

Tract962300/Block 1005

Tract962300/Block 1006

Tract962300/Block 1007

Tract962300/Block 1008

Tract962300/Block 1009

Tract962300/Block 1010

Tract962300/Block 1017

Tract962300/Block 1018

Tract962300/Block 1019

Tract962300/Block 1020

Tract962300/Block 1021

Tract962300/Block 1023

Tract962300/Block 1024

VTD 509 Total 54

VTD 51 1,118

VTD 510 (Part)

Tract962000/Block 3041

Tract962000/Block 3042

Tract962000/Block 3043

Tract962000/Block 3044

Tract962000/Block 3045

Tract962000/Block 3048

VTD 510 Total 36

VTD 52 570

VTD 712 (Part)

Tract961800/Block 2063

Tract961800/Block 2066

Tract961800/Block 2071

Tract961800/Block 2996

Tract961800/Block 5000

Tract961800/Block 5015

Tract961800/Block 5016

Tract961800/Block 5017

Tract961800/Block 5018

Tract961800/Block 5019

Tract961800/Block 5025

Tract961800/Block 5026

Tract961800/Block 5050

Tract961800/Block 5051

Tract961800/Block 5052

Tract961800/Block 5053

Tract961800/Block 5054

Tract961800/Block 5997

Tract961800/Block 5998

Tract961800/Block 5999

Tract961900/Block 1077

Tract961900/Block 1078

Tract961900/Block 2002

Tract961900/Block 2003

Tract961900/Block 2004

Tract961900/Block 2005

Tract961900/Block 2006

Tract961900/Block 2007

Tract961900/Block 2008

Tract961900/Block 2009

Tract961900/Block 2010

Tract961900/Block 2011

Tract961900/Block 2012

Tract961900/Block 2013

Tract961900/Block 2014

Tract961900/Block 2015

Tract961900/Block 2016

Tract961900/Block 2017

Tract961900/Block 2018

Tract961900/Block 2019

Tract961900/Block 2020

Tract961900/Block 2021

Tract961900/Block 2022

Tract961900/Block 2023

Tract961900/Block 2024

Tract961900/Block 2025

Tract961900/Block 2026

Tract961900/Block 2027

Tract961900/Block 2028

Tract961900/Block 2029

Tract961900/Block 2030

Tract961900/Block 2031

Tract961900/Block 2032

Tract961900/Block 2033

Tract961900/Block 2034

Tract961900/Block 2035

Tract961900/Block 2036

Tract961900/Block 2037

Tract961900/Block 2038

Tract961900/Block 2039

Tract961900/Block 2040

Tract961900/Block 2041

Tract961900/Block 2042

Tract961900/Block 2043

Tract961900/Block 2044

Tract961900/Block 2045

Tract961900/Block 2046

Tract961900/Block 2047

Tract961900/Block 2048

Tract961900/Block 2049

Tract961900/Block 2050

Tract961900/Block 2051

Tract961900/Block 2997

Tract961900/Block 2998

Tract961900/Block 2999

Tract961900/Block 3010

Tract961900/Block 3011

Tract961900/Block 3012

Tract961900/Block 3013

Tract961900/Block 3014

Tract961900/Block 3015

Tract961900/Block 3016

Tract961900/Block 3017

Tract961900/Block 3018

Tract961900/Block 3019

Tract961900/Block 3021

Tract961900/Block 3022

Tract961900/Block 3030

Tract961900/Block 3031

Tract961900/Block 3032

Tract961900/Block 3033

Tract961900/Block 3034

Tract961900/Block 3035

Tract961900/Block 3036

Tract961900/Block 3037

Tract961900/Block 3038

Tract961900/Block 3039

Tract961900/Block 3040

Tract961900/Block 3041

Tract961900/Block 3042

Tract961900/Block 3043

Tract961900/Block 3044

Tract961900/Block 3045

Tract961900/Block 3046

Tract961900/Block 3047

Tract961900/Block 3048

Tract961900/Block 3049

Tract961900/Block 3050

Tract961900/Block 3051

Tract961900/Block 3052

Tract961900/Block 3053

Tract961900/Block 3054

Tract961900/Block 3055

Tract961900/Block 3056

Tract961900/Block 3057

Tract961900/Block 3058

Tract961900/Block 3059

Tract961900/Block 3060

Tract961900/Block 3061

Tract961900/Block 3062

Tract961900/Block 3063

Tract961900/Block 3064

Tract961900/Block 3065

Tract961900/Block 3066

Tract962000/Block 4035

Tract962000/Block 4036

Tract962000/Block 4037

Tract962000/Block 4040

Tract962000/Block 4041

Tract962000/Block 4042

Tract962000/Block 4043

Tract962000/Block 4044

Tract962000/Block 4045

Tract962000/Block 4046

Tract962000/Block 4047

Tract962000/Block 4048

Tract962000/Block 4101

Tract962200/Block 1007

Tract962200/Block 1008

Tract962200/Block 1009

Tract962200/Block 1010

Tract962200/Block 1011

Tract962200/Block 1012

Tract962200/Block 1013

Tract962200/Block 1014

Tract962200/Block 1015

Tract962200/Block 1016

Tract962200/Block 1999

VTD 712 Total 1,471

VTD 713 (Part)

Tract961800/Block 2049

Tract961800/Block 2050

Tract961800/Block 2051

Tract961800/Block 2052

Tract961800/Block 2064

Tract961800/Block 2070

Tract961800/Block 2072

Tract961800/Block 2073

Tract961800/Block 2074

Tract961800/Block 2075

Tract961800/Block 2995

Tract961800/Block 2997

Tract961800/Block 2998

Tract961800/Block 5001

Tract961800/Block 5002

Tract961800/Block 5003

Tract961800/Block 5004

Tract961800/Block 5005

Tract961800/Block 5006

Tract961800/Block 5007

Tract961800/Block 5008

Tract961800/Block 5009

Tract961800/Block 5010

Tract961800/Block 5011

Tract961800/Block 5012

Tract961800/Block 5013

Tract961800/Block 5014

Tract961800/Block 5020

Tract961800/Block 5021

Tract961800/Block 5022

Tract961800/Block 5023

Tract961800/Block 5024

Tract961800/Block 5027

Tract961800/Block 5028

Tract961800/Block 5029

Tract961800/Block 5030

Tract961800/Block 5031

Tract961800/Block 5032

Tract961800/Block 5033

Tract961800/Block 5034

Tract961800/Block 5035

Tract961800/Block 5036

Tract961800/Block 5037

Tract961800/Block 5038

Tract961800/Block 5039

Tract961800/Block 5040

Tract961800/Block 5041

Tract961800/Block 5042

Tract961800/Block 5043

Tract961800/Block 5044

Tract961800/Block 5045

Tract961800/Block 5046

Tract961800/Block 5047

Tract961800/Block 5048

Tract961800/Block 5049

Tract961800/Block 5055

Tract961800/Block 5996

VTD 713 Total 327

VTD 810 469

VTD 811 939

VTD 812 1,129

VTD 913 331

Caddo County Total 18,378

Canadian County (Part)

VTD 100 (Part)

Tract300202/Block 4048

Tract300202/Block 4059

Tract300202/Block 4060

Tract300202/Block 4077

Tract300202/Block 4078

Tract300202/Block 4079

Tract300300/Block 1000

Tract300300/Block 1001

Tract300300/Block 1002

Tract300300/Block 1003

Tract300300/Block 1004

Tract300300/Block 1005

Tract300300/Block 1006

Tract300300/Block 1007

Tract300300/Block 1008

Tract300300/Block 1009

Tract300300/Block 1010

Tract300300/Block 1011

Tract300300/Block 1012

Tract300300/Block 1013

Tract300300/Block 1014

Tract300300/Block 1015

Tract300300/Block 1016

Tract300300/Block 1017

Tract300300/Block 1018

Tract300300/Block 1019

Tract300300/Block 1020

Tract300300/Block 1021

Tract300300/Block 1022

Tract300300/Block 1023

Tract300300/Block 1024

Tract300300/Block 1025

Tract300300/Block 1026

Tract300300/Block 1027

Tract300300/Block 2005

Tract300300/Block 2006

Tract300300/Block 2019

Tract300300/Block 2020

Tract300300/Block 2029

Tract300300/Block 2039

VTD 100 Total 1,341

VTD 112 (Part)

Tract300300/Block 2040

Tract300500/Block 1001

Tract300500/Block 1008

Tract300500/Block 1011

Tract300500/Block 1015

Tract300500/Block 1018

Tract300500/Block 1019

VTD 112 Total 46

VTD 114 (Part)

Tract300202/Block 4087

Tract300202/Block 4088

Tract300202/Block 4089

Tract300202/Block 4090

Tract300202/Block 4091

Tract300600/Block 1000

Tract300600/Block 1001

Tract300600/Block 1021

Tract300600/Block 1022

Tract300600/Block 1024

Tract300600/Block 1025

Tract300600/Block 1026

Tract300600/Block 1027

Tract300600/Block 1032

Tract300600/Block 1033

Tract300600/Block 1034

Tract300700/Block 1006

Tract300700/Block 1007

Tract300700/Block 1008

Tract300700/Block 1009

Tract300700/Block 1010

Tract300700/Block 1011

Tract300700/Block 1115

Tract300700/Block 1116

Tract300700/Block 1117

VTD 114 Total 736

VTD 116 (Part)

Tract300300/Block 1028

Tract300300/Block 1029

Tract300300/Block 1030

Tract300300/Block 1031

Tract300300/Block 2000

Tract300300/Block 2001

Tract300300/Block 2002

Tract300300/Block 2003

Tract300300/Block 2004

Tract300300/Block 2007

Tract300300/Block 2008

Tract300300/Block 2009

Tract300300/Block 2010

Tract300300/Block 2011

Tract300300/Block 2012

Tract300300/Block 2013

Tract300300/Block 2014

Tract300300/Block 2015

Tract300300/Block 2016

Tract300300/Block 2017

Tract300300/Block 2018

Tract300300/Block 2021

Tract300300/Block 2022

Tract300300/Block 2023

Tract300300/Block 2024

Tract300300/Block 2025

Tract300300/Block 2026

Tract300300/Block 2027

Tract300300/Block 2028

Tract300300/Block 2030

Tract300300/Block 2031

Tract300300/Block 2032

Tract300300/Block 2033

Tract300300/Block 2034

Tract300300/Block 2035

Tract300300/Block 2036

Tract300300/Block 2037

Tract300300/Block 2038

Tract300300/Block 2041

Tract300300/Block 2042

Tract300300/Block 2043

Tract300300/Block 2044

Tract300300/Block 2045

Tract300300/Block 2046

Tract300300/Block 2047

Tract300300/Block 2048

Tract300300/Block 2049

Tract300300/Block 2050

Tract300300/Block 2051

Tract300300/Block 2052

Tract300300/Block 2053

Tract300300/Block 3000

Tract300300/Block 3001

Tract300300/Block 3002

Tract300300/Block 3003

Tract300300/Block 3004

Tract300300/Block 3005

Tract300300/Block 3006

Tract300300/Block 3007

Tract300300/Block 3008

Tract300300/Block 3009

Tract300300/Block 3010

Tract300300/Block 3011

Tract300300/Block 3012

Tract300300/Block 3013

Tract300300/Block 3014

Tract300300/Block 3015

Tract300300/Block 3016

Tract300300/Block 3017

Tract300300/Block 3018

Tract300300/Block 3019

Tract300300/Block 3020

Tract300300/Block 3021

Tract300300/Block 3022

Tract300300/Block 3023

Tract300300/Block 3024

Tract300300/Block 3025

Tract300300/Block 3026

Tract300300/Block 3027

Tract300300/Block 3028

Tract300300/Block 3029

Tract300300/Block 3030

Tract300300/Block 3031

Tract300300/Block 3032

Tract300300/Block 3033

Tract300300/Block 3034

Tract300300/Block 3035

Tract300300/Block 3036

Tract300300/Block 3037

Tract300300/Block 3038

Tract300300/Block 3039

Tract300300/Block 3040

Tract300300/Block 3041

Tract300300/Block 3042

Tract300300/Block 3043

Tract300300/Block 3044

Tract300300/Block 3045

Tract300300/Block 3046

Tract300300/Block 3047

Tract300300/Block 3048

Tract300300/Block 3049

Tract300300/Block 3050

Tract300500/Block 1000

Tract300500/Block 1009

Tract300500/Block 1010

Tract300500/Block 1016

Tract300500/Block 1017

Tract300500/Block 1020

Tract300500/Block 1021

Tract300500/Block 1022

Tract300500/Block 1023

Tract300500/Block 1024

VTD 116 Total 2,274

VTD 122 (Part)

Tract300202/Block 4015

Tract300202/Block 4016

Tract300202/Block 4017

Tract300202/Block 4039

Tract300202/Block 4040

Tract300202/Block 4041

Tract300202/Block 4042

Tract300202/Block 4043

Tract300202/Block 4044

Tract300202/Block 4045

Tract300202/Block 4046

Tract300202/Block 4047

Tract300202/Block 4080

Tract300202/Block 4081

Tract300202/Block 4082

Tract300202/Block 4083

Tract300202/Block 4084

Tract300202/Block 4085

Tract300202/Block 4086

Tract300202/Block 4092

Tract300202/Block 4093

Tract300202/Block 4094

Tract300202/Block 4095

Tract300202/Block 4096

Tract300202/Block 4097

Tract300202/Block 4098

Tract300202/Block 4099

Tract300202/Block 4100

Tract300202/Block 4101

Tract300202/Block 4102

Tract300202/Block 4103

Tract300202/Block 4108

Tract300202/Block 4109

VTD 122 Total 760

VTD 124 (Part)

Tract300600/Block 1028

Tract300600/Block 1029

Tract300600/Block 2019

Tract300600/Block 2030

Tract300600/Block 2031

Tract300600/Block 2032

Tract300600/Block 2033

Tract300700/Block 1012

Tract300700/Block 1013

Tract300700/Block 1014

VTD 124 Total 427

VTD 126 265

VTD 226 1,092

VTD 306 (Part)

Tract301404/Block 1001

Tract301404/Block 1002

Tract301404/Block 1003

Tract301404/Block 4000

Tract301404/Block 4001

Tract301404/Block 4002

Tract301404/Block 4003

Tract301404/Block 4004

Tract301404/Block 4005

Tract301404/Block 4006

Tract301404/Block 4007

Tract301404/Block 4008

Tract301404/Block 4009

Tract301404/Block 4010

Tract301404/Block 4011

Tract301404/Block 4012

Tract301404/Block 4013

Tract301404/Block 4014

Tract301404/Block 4015

Tract301404/Block 9007

Tract301404/Block 9008

Tract301404/Block 9009

Tract301404/Block 9010

Tract301404/Block 9011

Tract301404/Block 9012

Tract301404/Block 9013

Tract301404/Block 9014

Tract301404/Block 9015

Tract301404/Block 9016

Tract301404/Block 9017

Tract301404/Block 9018

Tract301404/Block 9019

Tract301404/Block 9020

Tract301404/Block 9021

Tract301404/Block 9022

Tract301404/Block 9023

Tract301404/Block 9024

Tract301404/Block 9035

Tract301404/Block 9036

Tract301404/Block 9037

Tract301404/Block 9038

Tract301404/Block 9039

Tract301404/Block 9040

Tract301404/Block 9041

VTD 306 Total 1,515

VTD 400 684

VTD 401 766

VTD 403 503

VTD 405 185

VTD 601 92

VTD 603 (Part)

Tract300700/Block 1000

Tract300700/Block 1001

Tract300700/Block 1002

Tract300700/Block 1003

Tract300700/Block 1004

Tract300700/Block 1005

Tract300700/Block 1098

Tract300700/Block 1099

Tract300700/Block 2004

Tract300700/Block 2005

Tract300700/Block 2006

Tract300700/Block 2012

Tract300700/Block 2013

Tract300700/Block 2014

Tract300700/Block 2015

VTD 603 Total 80

VTD 607 (Part)

Tract301300/Block 2040

VTD 607 Total 0

VTD 609 48

Canadian County Total 10,814

Grady County (Part)

VTD 1 (Part)

Tract000600/Block 1005

Tract000600/Block 1006

Tract000600/Block 2105

Tract000600/Block 2106

Tract000600/Block 3000

Tract000600/Block 3001

Tract000600/Block 3002

Tract000600/Block 3017

Tract000600/Block 3018

Tract000600/Block 3019

Tract000600/Block 3020

Tract000600/Block 3021

Tract000600/Block 3022

Tract000600/Block 3023

Tract000600/Block 3024

Tract000600/Block 3025

Tract000600/Block 3026

Tract000600/Block 3027

Tract000600/Block 3040

VTD 1 Total 155

VTD 2 (Part)

Tract000600/Block 3041

VTD 2 Total 19

VTD 27 (Part)

Tract000600/Block 2000

Tract000600/Block 2001

Tract000600/Block 2002

Tract000600/Block 2003

Tract000600/Block 2004

Tract000600/Block 2005

Tract000600/Block 2006

Tract000600/Block 2079

Tract000600/Block 2082

Tract000600/Block 2083

Tract000600/Block 2084

Tract000600/Block 2085

Tract000600/Block 2088

Tract000600/Block 2089

Tract000800/Block 3023

Tract000800/Block 3024

Tract000800/Block 3025

Tract000800/Block 3026

Tract000800/Block 3027

Tract000800/Block 3060

Tract000800/Block 3061

Tract000800/Block 3062

Tract000800/Block 3063

Tract000800/Block 3064

Tract000800/Block 3065

Tract000800/Block 3066

Tract000800/Block 3067

Tract000800/Block 3068

Tract000800/Block 3081

Tract000800/Block 3082

Tract000800/Block 3083

Tract000800/Block 3084

Tract000800/Block 3085

Tract000800/Block 3086

Tract000800/Block 3087

Tract000800/Block 3098

Tract000800/Block 3099

Tract000800/Block 3100

Tract000800/Block 3101

Tract000800/Block 3114

Tract000800/Block 3115

Tract000800/Block 3116

Tract000800/Block 3117

Tract000800/Block 3157

Tract000800/Block 3158

Tract000800/Block 3159

Tract000800/Block 3160

Tract000800/Block 3161

VTD 27 Total 385

VTD 29 507

VTD 30 1,841

VTD 33 (Part)

Tract000600/Block 3003

Tract000600/Block 3004

Tract000600/Block 3005

Tract000600/Block 3006

Tract000600/Block 3007

Tract000600/Block 3008

Tract000600/Block 3009

Tract000600/Block 3010

Tract000600/Block 3011

Tract000600/Block 3012

Tract000600/Block 3013

Tract000600/Block 3014

Tract000600/Block 3015

Tract000600/Block 3016

Tract000600/Block 3028

Tract000600/Block 3029

Tract000600/Block 3030

Tract000600/Block 3031

Tract000600/Block 3034

Tract000600/Block 3035

Tract000600/Block 3036

Tract000600/Block 3037

Tract000600/Block 3038

Tract000600/Block 3039

Tract000600/Block 3042

Tract000600/Block 3043

Tract000600/Block 3044

Tract000600/Block 3045

Tract000600/Block 3046

Tract000600/Block 3047

Tract000600/Block 3048

Tract000600/Block 3049

Tract000600/Block 3051

Tract000600/Block 3053

Tract000600/Block 3054

Tract000600/Block 3055

Tract000600/Block 3059

Tract000600/Block 3060

Tract000600/Block 3064

Tract000600/Block 3065

Tract000600/Block 3066

Tract000600/Block 3067

Tract000600/Block 3068

Tract000600/Block 3069

Tract000600/Block 3070

Tract000600/Block 3074

Tract000600/Block 3075

VTD 33 Total 657

VTD 35 (Part)

Tract000800/Block 3004

Tract000800/Block 3005

Tract000800/Block 3006

Tract000800/Block 3007

Tract000800/Block 3008

Tract000901/Block 1091

Tract000901/Block 1092

Tract000901/Block 1093

Tract000901/Block 1094

Tract000901/Block 1095

Tract000901/Block 1096

Tract000901/Block 1112

Tract000901/Block 1113

Tract000901/Block 1114

Tract000901/Block 1115

Tract000901/Block 1116

Tract000901/Block 1117

Tract000901/Block 1118

Tract000901/Block 1119

Tract000901/Block 1120

Tract000901/Block 1121

Tract000901/Block 1128

Tract000901/Block 1129

Tract000901/Block 1130

Tract000901/Block 1131

Tract000901/Block 1132

Tract000901/Block 1133

Tract000901/Block 1134

Tract000901/Block 1135

VTD 35 Total 149

VTD 40 (Part)

Tract000902/Block 1003

Tract000902/Block 1004

Tract000902/Block 1010

Tract000902/Block 1014

Tract000902/Block 1015

Tract000902/Block 1016

Tract000902/Block 1017

Tract000902/Block 1018

Tract000902/Block 1019

Tract000902/Block 1020

Tract000902/Block 1021

Tract000902/Block 1999

VTD 40 Total 42

VTD 41 (Part)

Tract000902/Block 1002

VTD 41 Total 0

VTD 43 1,049

VTD 7 (Part)

Tract000600/Block 1001

Tract000600/Block 1002

Tract000600/Block 1003

Tract000600/Block 1004

Tract000600/Block 2076

Tract000600/Block 2078

Tract000600/Block 2080

Tract000600/Block 2081

Tract000600/Block 2090

Tract000600/Block 2091

Tract000600/Block 2092

Tract000600/Block 2093

VTD 7 Total 96

Grady County Total 4,900

For District Number 56 Total Population: 34,092

Ideal District 34,165

Population:

Population Deviation: -73

Percent Deviation: -0.213%

District 057

Blaine County (Part)

VTD 17 (Part)

Tract958800/Block 1176

Tract958800/Block 1177

Tract958800/Block 1178

Tract959000/Block 1000

Tract959000/Block 1001

Tract959000/Block 1002

Tract959000/Block 1003

Tract959000/Block 1004

Tract959000/Block 1005

Tract959000/Block 1006

Tract959000/Block 1007

Tract959000/Block 1008

Tract959000/Block 1009

Tract959000/Block 1010

Tract959000/Block 1017

Tract959000/Block 1029

Tract959000/Block 1030

Tract959000/Block 1031

Tract959000/Block 1032

Tract959000/Block 1033

Tract959000/Block 1034

Tract959000/Block 1035

Tract959000/Block 1036

Tract959000/Block 1037

Tract959000/Block 1038

Tract959000/Block 1039

Tract959000/Block 1040

Tract959000/Block 1041

Tract959000/Block 1042

Tract959000/Block 1043

Tract959000/Block 1044

Tract959000/Block 1045

Tract959000/Block 1046

Tract959000/Block 1047

Tract959000/Block 1048

Tract959000/Block 1049

Tract959000/Block 1050

Tract959000/Block 1051

Tract959000/Block 1052

Tract959000/Block 1053

Tract959000/Block 1054

Tract959000/Block 1057

Tract959000/Block 1058

Tract959000/Block 1059

Tract959000/Block 1060

Tract959000/Block 1061

Tract959000/Block 1062

Tract959000/Block 1063

Tract959000/Block 1064

Tract959000/Block 1065

Tract959000/Block 1066

Tract959000/Block 1111

Tract959000/Block 1112

Tract959000/Block 1113

Tract959000/Block 1117

Tract959000/Block 1118

Tract959000/Block 1119

Tract959000/Block 1120

Tract959000/Block 1121

Tract959000/Block 1122

Tract959000/Block 1123

Tract959000/Block 1124

Tract959000/Block 1125

Tract959000/Block 1126

Tract959000/Block 1127

Tract959000/Block 1128

Tract959000/Block 1129

Tract959000/Block 1999

Tract959000/Block 2000

Tract959000/Block 2001

Tract959000/Block 2002

Tract959000/Block 2003

Tract959000/Block 2004

Tract959000/Block 2005

Tract959000/Block 2006

Tract959000/Block 2007

Tract959000/Block 2008

Tract959000/Block 2009

Tract959000/Block 2010

Tract959000/Block 2011

Tract959000/Block 2012

Tract959000/Block 2013

Tract959000/Block 2014

Tract959000/Block 2015

Tract959000/Block 2016

Tract959000/Block 2017

Tract959000/Block 2018

Tract959000/Block 2019

Tract959000/Block 2020

Tract959000/Block 2021

Tract959000/Block 2022

Tract959000/Block 2023

Tract959000/Block 2024

Tract959000/Block 2025

Tract959000/Block 2026

Tract959000/Block 2027

Tract959000/Block 2028

Tract959000/Block 2029

Tract959000/Block 2030

Tract959000/Block 2031

Tract959000/Block 2032

Tract959000/Block 2033

Tract959000/Block 2034

Tract959000/Block 2035

Tract959000/Block 2036

Tract959000/Block 2037

Tract959000/Block 2038

Tract959000/Block 2039

Tract959000/Block 2040

Tract959000/Block 2041

Tract959000/Block 2042

Tract959000/Block 2043

Tract959000/Block 2044

Tract959000/Block 2045

Tract959000/Block 2046

Tract959000/Block 2047

Tract959000/Block 2048

Tract959000/Block 2049

Tract959000/Block 2050

Tract959000/Block 2051

Tract959000/Block 2052

Tract959000/Block 2053

Tract959000/Block 2054

Tract959000/Block 2055

Tract959000/Block 2056

Tract959000/Block 2057

Tract959000/Block 2058

Tract959000/Block 2059

Tract959000/Block 2060

Tract959000/Block 2061

Tract959000/Block 2062

Tract959000/Block 2063

Tract959000/Block 2064

Tract959000/Block 2065

Tract959000/Block 2066

Tract959000/Block 2067

Tract959000/Block 2068

Tract959000/Block 2069

Tract959000/Block 2070

Tract959000/Block 2071

Tract959000/Block 2072

Tract959000/Block 2073

Tract959000/Block 2074

Tract959000/Block 2075

Tract959000/Block 2076

Tract959000/Block 2077

Tract959000/Block 2078

Tract959000/Block 2079

Tract959000/Block 2080

Tract959000/Block 2081

Tract959000/Block 2082

Tract959000/Block 2083

Tract959000/Block 2084

Tract959000/Block 2085

Tract959000/Block 2086

Tract959000/Block 2087

Tract959000/Block 2088

Tract959000/Block 2089

Tract959000/Block 2090

Tract959000/Block 2091

Tract959000/Block 2092

Tract959000/Block 2093

Tract959000/Block 3000

Tract959000/Block 3001

Tract959000/Block 3002

Tract959000/Block 3003

Tract959000/Block 3004

Tract959000/Block 3005

Tract959000/Block 3006

Tract959000/Block 3007

Tract959000/Block 3008

Tract959000/Block 3009

Tract959000/Block 3010

Tract959000/Block 3011

Tract959000/Block 3012

Tract959000/Block 3013

Tract959000/Block 3014

Tract959000/Block 3015

Tract959000/Block 3016

Tract959000/Block 3017

Tract959000/Block 3018

Tract959000/Block 3019

Tract959000/Block 3020

Tract959000/Block 3021

Tract959000/Block 3022

Tract959000/Block 3023

Tract959000/Block 3024

Tract959000/Block 3025

Tract959000/Block 3026

Tract959000/Block 3027

Tract959000/Block 3028

Tract959000/Block 3029

Tract959000/Block 3030

Tract959000/Block 3031

Tract959000/Block 3032

Tract959000/Block 3033

Tract959000/Block 3034

Tract959000/Block 3035

Tract959000/Block 3036

Tract959000/Block 3037

Tract959000/Block 3038

Tract959000/Block 3039

Tract959000/Block 3040

Tract959000/Block 3041

Tract959000/Block 3042

Tract959000/Block 3043

Tract959000/Block 3044

Tract959000/Block 3045

Tract959000/Block 3046

Tract959000/Block 3047

Tract959000/Block 3048

Tract959000/Block 3049

Tract959000/Block 3050

Tract959000/Block 3051

Tract959000/Block 3052

Tract959000/Block 3053

Tract959000/Block 3054

Tract959000/Block 3055

Tract959000/Block 3056

Tract959000/Block 3057

Tract959000/Block 3058

Tract959000/Block 3059

Tract959000/Block 3060

Tract959000/Block 3061

Tract959000/Block 3062

Tract959000/Block 3063

Tract959000/Block 3064

Tract959000/Block 3065

Tract959000/Block 3066

Tract959000/Block 3067

Tract959000/Block 3068

Tract959000/Block 3069

Tract959000/Block 3070

Tract959000/Block 3071

Tract959000/Block 3072

Tract959000/Block 3073

Tract959000/Block 3074

VTD 17 Total 1,517

VTD 20 485

Blaine County Total 2,002

Canadian County (Part)

VTD 100 (Part)

Tract300202/Block 3126

Tract300202/Block 3140

Tract300202/Block 4009

Tract300202/Block 4010

Tract300202/Block 4012

Tract300202/Block 4014

Tract300202/Block 4018

Tract300202/Block 4049

Tract300202/Block 4050

Tract300202/Block 4051

Tract300202/Block 4053

Tract300202/Block 4054

Tract300202/Block 4055

Tract300202/Block 4056

Tract300202/Block 4057

Tract300202/Block 4058

Tract300202/Block 4061

Tract300202/Block 4062

Tract300202/Block 4063

Tract300202/Block 4064

Tract300202/Block 4065

Tract300202/Block 4066

Tract300202/Block 4068

Tract300202/Block 4069

Tract300202/Block 4072

Tract300202/Block 4073

VTD 100 Total 377

VTD 102 (Part)

Tract300201/Block 1073

Tract300201/Block 1074

Tract300201/Block 1076

Tract300201/Block 1077

Tract300201/Block 1080

Tract300201/Block 1081

Tract300201/Block 1085

Tract300201/Block 1086

Tract300201/Block 1087

Tract300201/Block 1088

Tract300201/Block 1097

Tract300201/Block 1103

Tract300201/Block 1104

Tract300201/Block 1105

Tract300202/Block 3000

Tract300202/Block 3001

Tract300202/Block 3003

Tract300202/Block 3004

Tract300202/Block 3005

Tract300202/Block 3006

Tract300202/Block 3007

Tract300202/Block 3008

Tract300202/Block 3009

Tract300202/Block 3010

Tract300202/Block 3011

Tract300202/Block 3012

Tract300202/Block 3013

Tract300202/Block 3014

Tract300202/Block 3015

Tract300202/Block 3016

Tract300202/Block 3017

Tract300202/Block 3018

Tract300202/Block 3019

Tract300202/Block 3020

Tract300202/Block 3021

Tract300202/Block 3022

Tract300202/Block 3023

Tract300202/Block 3024

Tract300202/Block 3027

Tract300202/Block 3028

Tract300202/Block 3029

Tract300202/Block 3030

Tract300202/Block 3031

Tract300202/Block 3032

Tract300202/Block 3033

Tract300202/Block 3034

Tract300202/Block 3035

Tract300202/Block 3036

Tract300202/Block 3037

Tract300202/Block 3038

Tract300202/Block 3039

Tract300202/Block 3050

Tract300202/Block 3051

Tract300202/Block 3052

Tract300202/Block 3053

Tract300202/Block 3054

Tract300202/Block 3055

Tract300202/Block 3056

Tract300202/Block 3057

Tract300202/Block 3058

Tract300202/Block 3059

Tract300202/Block 3063

Tract300202/Block 3064

Tract300202/Block 3124

Tract300202/Block 3125

Tract300202/Block 3142

Tract300202/Block 3143

Tract300202/Block 3144

Tract300202/Block 3145

Tract300202/Block 3170

Tract300202/Block 3171

Tract300202/Block 4004

Tract300202/Block 4005

Tract300202/Block 4006

Tract300202/Block 4007

Tract300202/Block 4008

Tract300202/Block 4011

Tract300202/Block 4013

Tract300202/Block 4019

Tract300202/Block 4052

VTD 102 Total 713

VTD 106 (Part)

Tract300202/Block 3080

Tract300202/Block 3081

VTD 106 Total 0

VTD 116 (Part)

Tract300202/Block 4067

Tract300202/Block 4070

Tract300202/Block 4071

Tract300202/Block 4074

Tract300202/Block 4075

Tract300202/Block 4076

VTD 116 Total 75

VTD 122 (Part)

Tract300202/Block 3002

Tract300202/Block 3040

Tract300202/Block 3041

Tract300202/Block 3042

Tract300202/Block 3043

Tract300202/Block 3044

Tract300202/Block 3045

Tract300202/Block 3046

Tract300202/Block 3047

Tract300202/Block 3048

Tract300202/Block 3049

Tract300202/Block 4000

Tract300202/Block 4001

Tract300202/Block 4002

Tract300202/Block 4003

Tract300202/Block 4020

Tract300202/Block 4021

Tract300202/Block 4024

Tract300202/Block 4025

Tract300202/Block 4026

Tract300202/Block 4027

Tract300202/Block 4028

Tract300202/Block 4029

Tract300202/Block 4030

Tract300202/Block 4031

Tract300202/Block 4032

Tract300202/Block 4033

Tract300202/Block 4034

Tract300202/Block 4035

Tract300202/Block 4036

Tract300202/Block 4037

Tract300202/Block 4038

Tract300202/Block 4104

Tract300202/Block 4105

Tract300202/Block 4106

Tract300202/Block 4107

VTD 122 Total 388

VTD 206 (Part)

Tract300801/Block 2088

Tract300801/Block 2089

Tract300801/Block 2090

Tract300801/Block 2091

Tract300801/Block 2092

Tract300801/Block 2093

Tract300801/Block 2095

Tract300801/Block 2096

Tract300801/Block 2097

Tract300801/Block 2098

Tract300801/Block 2099

Tract300801/Block 2100

Tract300801/Block 2101

Tract300801/Block 2102

Tract301300/Block 1001

Tract301300/Block 1002

Tract301300/Block 1003

Tract301300/Block 1004

Tract301300/Block 2022

Tract301300/Block 2023

Tract301300/Block 2024

Tract301300/Block 2025

Tract301300/Block 2026

Tract301300/Block 2027

Tract301300/Block 2030

Tract301300/Block 2031

Tract301300/Block 2032

Tract301300/Block 2033

Tract301300/Block 2034

Tract301300/Block 2035

Tract301300/Block 2036

Tract301300/Block 2037

Tract301300/Block 2038

VTD 206 Total 288

VTD 406 443

VTD 408 748

VTD 500 311

VTD 501 252

VTD 502 (Part)

Tract300201/Block 1002

Tract300201/Block 1003

Tract300201/Block 1004

Tract300201/Block 1005

Tract300201/Block 1006

Tract300201/Block 1007

Tract300201/Block 1008

Tract300201/Block 1009

Tract300201/Block 1010

Tract300201/Block 1011

Tract300201/Block 1012

Tract300201/Block 1013

Tract300201/Block 1014

Tract300201/Block 1015

Tract300201/Block 1016

Tract300201/Block 1017

Tract300201/Block 1018

Tract300201/Block 1019

Tract300201/Block 1020

Tract300201/Block 1021

Tract300201/Block 1022

Tract300201/Block 1023

Tract300201/Block 1024

Tract300201/Block 1025

Tract300201/Block 1036

Tract300201/Block 1037

Tract300201/Block 1038

Tract300201/Block 1039

Tract300201/Block 1040

Tract300201/Block 1041

Tract300201/Block 1042

Tract300201/Block 1043

Tract300201/Block 1044

Tract300201/Block 1050

Tract300201/Block 1051

Tract300201/Block 1052

Tract300201/Block 1053

Tract300201/Block 1054

Tract300201/Block 1055

Tract300201/Block 1056

Tract300201/Block 1057

Tract300201/Block 1058

Tract300201/Block 1059

Tract300201/Block 1060

Tract300201/Block 1061

Tract300201/Block 1062

Tract300201/Block 1063

Tract300201/Block 1064

Tract300201/Block 1065

Tract300201/Block 1066

Tract300201/Block 1067

Tract300201/Block 1068

Tract300201/Block 1069

Tract300201/Block 1070

Tract300201/Block 1071

Tract300201/Block 1072

Tract300201/Block 1075

Tract300201/Block 1078

Tract300201/Block 1079

Tract300201/Block 1082

Tract300201/Block 1083

Tract300201/Block 1084

Tract300201/Block 1089

Tract300201/Block 1090

Tract300201/Block 1098

Tract300201/Block 1099

Tract300201/Block 1100

Tract300201/Block 1101

Tract300201/Block 1102

Tract300201/Block 1106

Tract300201/Block 1107

Tract300201/Block 1108

Tract300201/Block 1109

Tract300201/Block 1996

Tract300202/Block 3025

Tract300202/Block 3026

Tract300202/Block 5028

Tract300202/Block 5029

Tract300202/Block 5045

Tract300202/Block 5046

Tract300202/Block 5047

Tract300202/Block 5048

Tract300202/Block 5049

Tract300202/Block 5050

Tract300202/Block 5051

Tract300202/Block 5052

Tract300202/Block 5053

Tract300202/Block 5054

Tract300202/Block 5055

Tract300202/Block 5072

Tract300202/Block 5073

Tract300202/Block 5074

Tract300202/Block 5075

Tract300202/Block 5076

Tract300202/Block 5077

VTD 502 Total 365

VTD 504 (Part)

Tract300201/Block 1000

Tract300201/Block 1001

Tract300201/Block 1026

Tract300201/Block 1027

Tract300201/Block 1028

Tract300201/Block 1029

Tract300201/Block 1030

Tract300201/Block 1031

Tract300201/Block 1032

Tract300201/Block 1033

Tract300201/Block 1034

Tract300201/Block 1035

Tract300201/Block 1045

Tract300201/Block 1046

Tract300201/Block 1047

Tract300201/Block 1048

Tract300201/Block 1049

Tract300201/Block 1091

Tract300201/Block 1092

Tract300201/Block 1997

Tract300201/Block 1998

Tract300201/Block 1999

VTD 504 Total 244

VTD 506 (Part)

Tract300201/Block 1093

Tract300201/Block 1094

Tract300201/Block 1095

Tract300201/Block 1096

Tract300801/Block 2027

Tract300801/Block 2028

Tract300801/Block 2029

Tract300801/Block 2030

Tract300801/Block 2031

Tract300801/Block 2032

Tract300801/Block 2033

Tract300801/Block 2034

Tract300801/Block 2035

Tract300801/Block 2050

Tract300801/Block 2051

Tract300801/Block 2052

Tract300801/Block 2053

Tract300801/Block 2054

Tract300801/Block 2055

Tract300801/Block 2056

Tract300801/Block 2057

Tract300801/Block 2058

Tract300801/Block 2059

Tract300801/Block 2060

Tract300801/Block 2061

Tract300801/Block 2062

Tract300801/Block 2063

Tract300801/Block 2064

Tract300801/Block 2067

Tract300801/Block 2068

Tract300801/Block 2069

Tract300801/Block 2070

Tract300801/Block 2071

Tract300801/Block 2072

Tract300801/Block 2073

Tract300801/Block 2074

Tract300801/Block 2075

Tract300801/Block 2076

Tract300801/Block 2077

Tract300801/Block 2078

Tract300801/Block 2079

Tract300801/Block 2080

Tract300801/Block 2081

Tract300801/Block 2082

Tract300801/Block 2083

Tract300801/Block 2085

Tract300801/Block 2086

Tract300801/Block 2087

VTD 506 Total 1,381

VTD 603 (Part)

Tract300700/Block 2000

Tract300700/Block 2001

Tract300700/Block 2002

Tract300700/Block 2003

VTD 603 Total 42

VTD 605 60

VTD 607 (Part)

Tract301300/Block 2021

Tract301300/Block 2028

Tract301300/Block 2029

Tract301300/Block 2039

VTD 607 Total 17

Canadian County Total 5,704

Custer County 26,142

For District Number 57 Total Population: 33,848

Ideal District 34,165

Population:

Population Deviation: -317

Percent Deviation: -0.928%

District 058

Alfalfa County 6,105

Grant County (Part)

VTD 17 (Part)

Tract956400/Block 1015

Tract956400/Block 1016

Tract956400/Block 1017

Tract956400/Block 1018

Tract956400/Block 1019

Tract956400/Block 1101

Tract956400/Block 1102

Tract956400/Block 1103

Tract956400/Block 1138

Tract956400/Block 1139

Tract956400/Block 1140

Tract956400/Block 1141

Tract956400/Block 1142

Tract956400/Block 1143

Tract956400/Block 1144

Tract956400/Block 1145

Tract956400/Block 1146

Tract956400/Block 1147

Tract956400/Block 1148

Tract956400/Block 1149

Tract956400/Block 1150

Tract956400/Block 1151

Tract956400/Block 1152

Tract956400/Block 1157

Tract956400/Block 1158

Tract956400/Block 1159

Tract956400/Block 1160

Tract956400/Block 1161

Tract956400/Block 1162

Tract956400/Block 1163

Tract956400/Block 1164

Tract956400/Block 1165

Tract956400/Block 1171

Tract956400/Block 1172

Tract956400/Block 1173

Tract956400/Block 1176

Tract956400/Block 1177

Tract956400/Block 1178

Tract956400/Block 1179

Tract956400/Block 1180

Tract956400/Block 1181

Tract956400/Block 1182

Tract956400/Block 1183

Tract956400/Block 1184

Tract956400/Block 1185

Tract956400/Block 1186

Tract956400/Block 1187

Tract956400/Block 1188

Tract956400/Block 1189

Tract956400/Block 1190

Tract956400/Block 1191

Tract956400/Block 1192

Tract956400/Block 1193

Tract956400/Block 1194

Tract956400/Block 1195

Tract956400/Block 1196

Tract956400/Block 1197

Tract956400/Block 1198

Tract956400/Block 1199

Tract956400/Block 1200

Tract956400/Block 1201

Tract956400/Block 1202

Tract956400/Block 1203

Tract956400/Block 1204

Tract956400/Block 1205

Tract956400/Block 1206

Tract956400/Block 1207

Tract956400/Block 1208

Tract956400/Block 1209

Tract956400/Block 1210

Tract956400/Block 1211

Tract956400/Block 1212

Tract956400/Block 1213

Tract956400/Block 1214

Tract956400/Block 1215

Tract956400/Block 1216

Tract956400/Block 1217

Tract956400/Block 1218

Tract956400/Block 1219

Tract956400/Block 1220

Tract956400/Block 1221

Tract956400/Block 1222

Tract956400/Block 1223

Tract956400/Block 1224

Tract956400/Block 1225

Tract956400/Block 1226

Tract956400/Block 1227

Tract956400/Block 1228

Tract956400/Block 1229

Tract956400/Block 1230

Tract956400/Block 1231

Tract956400/Block 1232

Tract956400/Block 1233

Tract956400/Block 1234

Tract956400/Block 1235

Tract956400/Block 1236

Tract956400/Block 1237

Tract956400/Block 1238

Tract956400/Block 1239

Tract956400/Block 1240

Tract956400/Block 1241

Tract956400/Block 1242

Tract956400/Block 1243

Tract956400/Block 1258

Tract956400/Block 1259

Tract956400/Block 1260

Tract956400/Block 1261

Tract956400/Block 1262

Tract956400/Block 1263

Tract956400/Block 1264

Tract956400/Block 1265

Tract956400/Block 1266

Tract956400/Block 1267

Tract956400/Block 1268

Tract956400/Block 1269

Tract956400/Block 1270

Tract956400/Block 1309

Tract956400/Block 1310

Tract956400/Block 1311

Tract956400/Block 1312

Tract956400/Block 1313

Tract956400/Block 1314

Tract956400/Block 1315

Tract956400/Block 1316

VTD 17 Total 327

VTD 25 (Part)

Tract956400/Block 1010

Tract956400/Block 1011

Tract956400/Block 1012

Tract956400/Block 1013

Tract956400/Block 1014

Tract956500/Block 1254

Tract956500/Block 1256

Tract956500/Block 1257

Tract956500/Block 1258

Tract956500/Block 1259

VTD 25 Total 18

VTD 6 (Part)

Tract956500/Block 1015

Tract956500/Block 1016

Tract956500/Block 1017

Tract956500/Block 1018

Tract956500/Block 1019

Tract956500/Block 1020

Tract956500/Block 1021

Tract956500/Block 1022

Tract956500/Block 1064

Tract956500/Block 1065

Tract956500/Block 1066

Tract956500/Block 1067

Tract956500/Block 1068

Tract956500/Block 1069

Tract956500/Block 1070

Tract956500/Block 1096

Tract956500/Block 1097

Tract956500/Block 1098

Tract956500/Block 1099

Tract956500/Block 1100

Tract956500/Block 1101

Tract956500/Block 1102

Tract956500/Block 1103

Tract956500/Block 1104

Tract956500/Block 1105

Tract956500/Block 1106

Tract956500/Block 1107

Tract956500/Block 1108

Tract956500/Block 1109

Tract956500/Block 1110

Tract956500/Block 1111

Tract956500/Block 1113

Tract956500/Block 1154

Tract956500/Block 1155

Tract956500/Block 1156

Tract956500/Block 1157

Tract956500/Block 1158

Tract956500/Block 1159

Tract956500/Block 1255

Tract956500/Block 1999

VTD 6 Total 45

Grant County Total 390

Major County (Part)

VTD 1 (Part)

Tract955100/Block 2000

Tract955100/Block 2001

Tract955100/Block 2002

Tract955100/Block 2003

Tract955100/Block 2004

Tract955100/Block 2005

Tract955100/Block 2006

Tract955100/Block 2007

Tract955100/Block 2008

Tract955100/Block 2009

Tract955100/Block 2010

Tract955100/Block 2015

Tract955100/Block 2016

Tract955100/Block 2017

Tract955100/Block 2018

Tract955100/Block 2019

Tract955100/Block 2020

Tract955100/Block 2021

Tract955100/Block 2022

Tract955100/Block 2023

Tract955100/Block 2024

Tract955100/Block 2025

Tract955100/Block 2026

Tract955100/Block 2027

Tract955100/Block 2028

Tract955100/Block 2029

Tract955100/Block 2030

Tract955100/Block 2043

Tract955100/Block 2044

Tract955100/Block 2045

Tract955100/Block 2046

Tract955100/Block 2047

Tract955100/Block 2048

Tract955100/Block 2049

Tract955100/Block 2050

Tract955100/Block 2051

Tract955100/Block 2052

Tract955100/Block 2053

Tract955100/Block 2054

Tract955100/Block 2055

Tract955100/Block 2056

Tract955100/Block 2057

Tract955100/Block 2067

Tract955100/Block 2068

Tract955100/Block 2069

Tract955100/Block 2070

Tract955100/Block 2083

VTD 1 Total 171

VTD 10 (Part)

Tract955200/Block 1115

Tract955200/Block 1116

Tract955200/Block 1117

Tract955200/Block 1118

Tract955200/Block 1119

Tract955200/Block 1120

Tract955200/Block 1121

Tract955200/Block 1122

Tract955200/Block 1123

Tract955200/Block 1124

Tract955200/Block 1133

Tract955200/Block 1134

Tract955200/Block 1135

Tract955200/Block 1138

Tract955200/Block 1139

Tract955200/Block 1140

Tract955200/Block 1142

Tract955200/Block 1143

Tract955200/Block 1144

Tract955200/Block 1145

Tract955200/Block 1148

Tract955200/Block 1149

Tract955200/Block 1150

Tract955200/Block 1151

Tract955200/Block 1152

Tract955200/Block 1153

Tract955200/Block 1154

Tract955200/Block 1155

Tract955200/Block 1156

Tract955200/Block 1157

Tract955200/Block 1158

Tract955200/Block 1159

Tract955200/Block 1160

Tract955200/Block 1161

Tract955200/Block 1162

Tract955200/Block 1165

Tract955200/Block 1172

Tract955200/Block 1173

Tract955200/Block 1174

Tract955200/Block 1175

Tract955200/Block 1176

Tract955200/Block 1177

Tract955200/Block 1180

Tract955200/Block 1249

VTD 10 Total 58

VTD 12 (Part)

Tract955200/Block 1097

Tract955200/Block 1098

Tract955200/Block 1099

Tract955200/Block 1100

Tract955200/Block 1106

Tract955200/Block 1107

Tract955200/Block 1108

Tract955200/Block 1109

Tract955200/Block 1110

Tract955200/Block 1111

Tract955200/Block 1112

Tract955200/Block 1113

Tract955200/Block 1178

Tract955200/Block 1179

Tract955200/Block 1181

Tract955200/Block 1198

Tract955200/Block 1199

Tract955200/Block 1200

Tract955200/Block 1201

Tract955200/Block 1202

Tract955200/Block 1203

Tract955200/Block 1204

Tract955200/Block 1205

Tract955200/Block 1206

Tract955200/Block 1207

Tract955200/Block 1208

Tract955200/Block 1209

Tract955200/Block 1210

Tract955200/Block 1211

Tract955200/Block 1220

Tract955200/Block 2071

Tract955200/Block 2072

Tract955200/Block 2073

Tract955200/Block 2074

Tract955200/Block 2075

VTD 12 Total 352

VTD 14 (Part)

Tract955200/Block 2060

Tract955200/Block 2061

Tract955200/Block 2062

Tract955200/Block 2063

Tract955200/Block 2064

Tract955200/Block 2065

Tract955300/Block 1023

Tract955300/Block 1024

Tract955300/Block 1025

Tract955300/Block 1034

Tract955300/Block 1053

Tract955300/Block 1054

Tract955300/Block 1055

Tract955300/Block 1056

Tract955300/Block 2105

Tract955300/Block 2106

Tract955300/Block 2118

Tract955300/Block 2119

Tract955300/Block 2120

VTD 14 Total 105

VTD 2 (Part)

Tract955100/Block 1000

Tract955100/Block 1001

Tract955100/Block 1002

Tract955100/Block 1003

Tract955100/Block 1004

Tract955100/Block 1005

Tract955100/Block 1006

Tract955100/Block 1007

Tract955100/Block 1008

Tract955100/Block 1009

Tract955100/Block 1010

Tract955100/Block 1011

Tract955100/Block 1012

Tract955100/Block 1013

Tract955100/Block 1014

Tract955100/Block 1015

Tract955100/Block 1016

Tract955100/Block 1017

Tract955100/Block 1018

Tract955100/Block 1019

Tract955100/Block 1020

Tract955100/Block 1021

Tract955100/Block 1022

Tract955100/Block 1023

Tract955100/Block 1024

Tract955100/Block 1025

Tract955100/Block 1026

Tract955100/Block 1027

Tract955100/Block 1028

Tract955100/Block 1045

Tract955100/Block 1046

Tract955100/Block 1047

Tract955100/Block 1048

Tract955100/Block 1049

Tract955100/Block 1050

Tract955100/Block 1051

Tract955100/Block 1052

Tract955100/Block 1053

Tract955100/Block 1054

Tract955100/Block 1055

Tract955100/Block 1056

Tract955100/Block 1057

Tract955100/Block 1058

Tract955100/Block 1059

Tract955100/Block 1060

Tract955100/Block 1061

Tract955100/Block 1062

Tract955100/Block 1063

Tract955100/Block 1064

Tract955100/Block 1066

Tract955100/Block 1067

Tract955100/Block 1068

Tract955100/Block 1069

Tract955100/Block 1070

Tract955100/Block 1071

Tract955100/Block 1072

Tract955100/Block 1073

Tract955100/Block 1074

Tract955100/Block 1075

Tract955100/Block 1076

Tract955100/Block 1082

Tract955100/Block 1083

Tract955100/Block 1084

Tract955100/Block 1085

Tract955100/Block 1093

Tract955100/Block 1094

Tract955100/Block 1096

Tract955100/Block 1099

Tract955100/Block 1156

Tract955100/Block 1157

Tract955100/Block 1158

Tract955100/Block 1159

Tract955100/Block 1160

Tract955100/Block 1161

Tract955100/Block 1162

Tract955100/Block 1163

Tract955100/Block 1164

Tract955100/Block 1168

Tract955100/Block 2011

Tract955100/Block 2012

Tract955100/Block 2013

Tract955100/Block 2014

Tract955100/Block 2031

Tract955100/Block 2032

Tract955100/Block 2033

Tract955100/Block 2034

Tract955100/Block 2035

Tract955100/Block 2036

Tract955100/Block 2037

Tract955100/Block 2038

Tract955100/Block 2039

Tract955100/Block 2040

Tract955100/Block 2041

Tract955100/Block 2042

Tract955100/Block 2084

VTD 2 Total 386

VTD 20 (Part)

Tract955200/Block 1087

Tract955200/Block 1088

Tract955200/Block 1089

Tract955200/Block 1090

Tract955200/Block 1091

Tract955200/Block 1092

Tract955200/Block 1093

Tract955200/Block 1094

Tract955200/Block 1101

Tract955200/Block 1102

Tract955200/Block 1103

Tract955200/Block 1104

Tract955200/Block 1105

Tract955300/Block 1000

Tract955300/Block 1001

Tract955300/Block 1002

Tract955300/Block 1003

Tract955300/Block 1004

Tract955300/Block 1005

Tract955300/Block 1006

Tract955300/Block 1007

Tract955300/Block 1008

Tract955300/Block 1009

Tract955300/Block 1010

Tract955300/Block 1011

Tract955300/Block 1012

Tract955300/Block 1013

Tract955300/Block 1014

Tract955300/Block 1015

Tract955300/Block 1016

Tract955300/Block 1017

Tract955300/Block 1018

Tract955300/Block 1019

Tract955300/Block 1020

Tract955300/Block 1021

Tract955300/Block 1022

Tract955300/Block 1026

Tract955300/Block 1027

Tract955300/Block 1028

Tract955300/Block 1029

Tract955300/Block 1030

Tract955300/Block 1031

Tract955300/Block 1032

Tract955300/Block 1033

Tract955300/Block 1035

Tract955300/Block 1036

Tract955300/Block 1037

Tract955300/Block 1038

Tract955300/Block 1039

Tract955300/Block 1040

Tract955300/Block 1041

Tract955300/Block 1042

Tract955300/Block 1043

Tract955300/Block 1044

Tract955300/Block 1045

Tract955300/Block 1046

Tract955300/Block 1047

Tract955300/Block 1048

Tract955300/Block 1049

Tract955300/Block 1050

Tract955300/Block 1051

Tract955300/Block 1052

Tract955300/Block 2000

Tract955300/Block 2001

Tract955300/Block 2002

Tract955300/Block 2003

Tract955300/Block 2004

Tract955300/Block 2005

Tract955300/Block 2006

Tract955300/Block 2007

Tract955300/Block 2008

Tract955300/Block 2009

Tract955300/Block 2010

Tract955300/Block 2011

Tract955300/Block 2012

Tract955300/Block 2056

Tract955300/Block 2057

Tract955300/Block 2058

Tract955300/Block 3000

Tract955300/Block 3001

Tract955300/Block 3002

Tract955300/Block 3003

Tract955300/Block 3004

Tract955300/Block 3005

Tract955300/Block 3006

Tract955300/Block 3007

Tract955300/Block 3008

Tract955300/Block 3009

Tract955300/Block 3010

Tract955300/Block 3011

Tract955300/Block 3012

Tract955300/Block 3013

VTD 20 Total 1,399

VTD 22 (Part)

Tract955300/Block 2013

Tract955300/Block 2014

Tract955300/Block 2015

Tract955300/Block 2016

Tract955300/Block 2017

Tract955300/Block 2018

Tract955300/Block 2019

Tract955300/Block 2020

Tract955300/Block 2021

Tract955300/Block 2022

Tract955300/Block 2023

Tract955300/Block 2024

Tract955300/Block 2025

Tract955300/Block 2026

Tract955300/Block 2027

Tract955300/Block 2028

Tract955300/Block 2029

Tract955300/Block 2030

Tract955300/Block 2031

Tract955300/Block 2032

Tract955300/Block 2033

Tract955300/Block 2034

Tract955300/Block 2035

Tract955300/Block 2036

Tract955300/Block 2037

Tract955300/Block 2038

Tract955300/Block 2039

Tract955300/Block 2040

Tract955300/Block 2041

Tract955300/Block 2042

Tract955300/Block 2043

Tract955300/Block 2044

Tract955300/Block 2045

Tract955300/Block 2046

Tract955300/Block 2047

Tract955300/Block 2048

Tract955300/Block 2049

Tract955300/Block 2050

Tract955300/Block 2051

Tract955300/Block 2052

Tract955300/Block 2053

Tract955300/Block 2054

Tract955300/Block 2055

Tract955300/Block 2059

Tract955300/Block 2060

Tract955300/Block 2061

Tract955300/Block 2062

Tract955300/Block 2063

Tract955300/Block 2064

Tract955300/Block 2065

Tract955300/Block 2066

Tract955300/Block 2067

Tract955300/Block 2068

Tract955300/Block 2069

Tract955300/Block 2070

Tract955300/Block 2071

Tract955300/Block 2072

Tract955300/Block 2073

Tract955300/Block 2074

Tract955300/Block 2075

Tract955300/Block 2076

Tract955300/Block 2077

Tract955300/Block 2078

Tract955300/Block 2079

Tract955300/Block 2080

Tract955300/Block 2081

Tract955300/Block 2082

Tract955300/Block 2083

Tract955300/Block 2084

Tract955300/Block 2085

Tract955300/Block 2086

Tract955300/Block 2087

Tract955300/Block 2088

Tract955300/Block 2089

Tract955300/Block 2090

Tract955300/Block 2091

Tract955300/Block 2092

Tract955300/Block 2093

Tract955300/Block 2094

Tract955300/Block 2095

Tract955300/Block 2096

Tract955300/Block 2097

Tract955300/Block 2098

Tract955300/Block 2099

Tract955300/Block 2100

Tract955300/Block 2101

Tract955300/Block 2102

Tract955300/Block 2103

Tract955300/Block 2104

Tract955300/Block 2107

Tract955300/Block 2108

Tract955300/Block 2109

Tract955300/Block 2110

Tract955300/Block 2111

Tract955300/Block 2112

Tract955300/Block 2113

Tract955300/Block 2114

Tract955300/Block 2115

Tract955300/Block 2116

Tract955300/Block 2117

Tract955300/Block 3014

Tract955300/Block 3015

Tract955300/Block 3016

Tract955300/Block 3017

Tract955300/Block 3018

Tract955300/Block 3019

Tract955300/Block 3020

Tract955300/Block 3021

Tract955300/Block 3022

Tract955300/Block 3023

Tract955300/Block 3024

Tract955300/Block 3025

Tract955300/Block 3026

Tract955300/Block 3027

Tract955300/Block 3028

Tract955300/Block 3029

Tract955300/Block 3030

Tract955300/Block 3031

Tract955300/Block 3032

Tract955300/Block 3033

Tract955300/Block 3034

Tract955300/Block 3035

Tract955300/Block 3036

Tract955300/Block 3037

Tract955300/Block 3038

Tract955300/Block 3039

Tract955300/Block 3040

Tract955300/Block 3041

Tract955300/Block 3042

Tract955300/Block 3043

Tract955300/Block 3044

Tract955300/Block 3045

Tract955300/Block 3046

Tract955300/Block 3047

Tract955300/Block 3048

Tract955300/Block 3049

Tract955300/Block 3050

VTD 22 Total 1,544

VTD 4 428

VTD 7 115

VTD 9 87

Major County Total 4,645

Woods County 9,089

Woodward County (Part)

VTD 101 2,323

VTD 102 1,597

VTD 103 88

VTD 105 1,789

VTD 106 125

VTD 201 2,020

VTD 202 1,916

VTD 205 77

VTD 302 1,965

VTD 304 1,456

VTD 305 423

Woodward County Total 13,779

For District Number 58 Total Population: 34,008

Ideal District 34,165

Population:

Population Deviation: -157

Percent Deviation: -0.459%

District 059

Blaine County (Part)

VTD 10 310

VTD 11 1,200

VTD 12 1,491

VTD 14 2,636

VTD 17 (Part)

Tract958800/Block 1072

Tract958800/Block 1073

Tract958800/Block 1074

Tract958800/Block 1075

Tract958800/Block 1076

Tract958800/Block 1092

Tract958800/Block 1093

Tract958800/Block 1094

Tract958800/Block 1095

Tract958800/Block 1096

Tract958800/Block 1097

Tract958800/Block 1098

Tract958800/Block 1099

Tract958800/Block 1100

Tract958800/Block 1101

Tract958800/Block 1103

Tract958800/Block 1104

Tract958800/Block 1106

Tract958800/Block 1107

Tract958800/Block 1108

Tract958800/Block 1113

Tract958800/Block 1115

Tract958800/Block 1116

Tract958800/Block 1117

Tract958800/Block 1118

Tract958800/Block 1119

Tract958800/Block 1120

Tract958800/Block 1121

Tract958800/Block 1122

Tract958800/Block 1123

Tract958800/Block 1124

Tract958800/Block 1125

Tract958800/Block 1126

Tract958800/Block 1127

Tract958800/Block 1128

Tract958800/Block 1129

Tract958800/Block 1130

Tract958800/Block 1131

Tract958800/Block 1132

Tract958800/Block 1133

Tract958800/Block 1134

Tract958800/Block 1135

Tract958800/Block 1136

Tract958800/Block 1137

Tract958800/Block 1138

Tract958800/Block 1139

Tract958800/Block 1140

Tract958800/Block 1141

Tract958800/Block 1142

Tract958800/Block 1143

Tract958800/Block 1144

Tract958800/Block 1145

Tract958800/Block 1146

Tract958800/Block 1147

Tract958800/Block 1148

Tract958800/Block 1149

Tract958800/Block 1150

Tract958800/Block 1151

Tract958800/Block 1152

Tract958800/Block 1153

Tract958800/Block 1154

Tract958800/Block 1155

Tract958800/Block 1156

Tract958800/Block 1157

Tract958800/Block 1158

Tract958800/Block 1159

Tract958800/Block 1160

Tract958800/Block 1161

Tract958800/Block 1162

Tract958800/Block 1163

Tract958800/Block 1164

Tract958800/Block 1165

Tract958800/Block 1166

Tract958800/Block 1167

Tract958800/Block 1168

Tract958800/Block 1169

Tract958800/Block 1170

Tract958800/Block 1171

Tract958800/Block 1172

Tract958800/Block 1173

Tract958800/Block 1174

Tract958800/Block 1175

Tract958800/Block 1179

Tract958800/Block 1180

Tract958800/Block 1181

Tract958800/Block 1182

Tract958800/Block 1183

Tract958800/Block 1184

Tract958800/Block 1185

Tract958800/Block 2179

Tract958800/Block 2197

Tract958800/Block 2198

Tract958800/Block 2199

Tract958800/Block 2208

Tract958800/Block 2209

Tract958800/Block 2211

Tract958800/Block 2212

Tract958800/Block 2213

Tract958800/Block 2214

Tract958800/Block 2215

Tract958800/Block 2216

Tract958800/Block 2217

Tract958800/Block 2219

Tract958800/Block 2220

Tract958800/Block 2221

Tract958800/Block 2222

Tract958800/Block 2223

Tract958800/Block 2224

Tract958800/Block 2225

Tract958800/Block 2226

Tract958800/Block 2227

Tract958800/Block 2228

Tract958800/Block 2229

Tract958800/Block 2230

Tract958800/Block 2231

Tract958800/Block 2232

Tract958800/Block 2233

Tract958800/Block 2234

Tract958800/Block 2235

Tract958800/Block 2236

Tract958800/Block 2237

Tract958800/Block 2238

Tract958900/Block 3102

VTD 17 Total 327

VTD 2 1,724

VTD 22 81

VTD 7 1,747

VTD 9 458

Blaine County Total 9,974

Canadian County (Part)

VTD 502 (Part)

Tract300202/Block 5000

Tract300202/Block 5001

Tract300202/Block 5002

Tract300202/Block 5003

Tract300202/Block 5004

Tract300202/Block 5005

Tract300202/Block 5006

Tract300202/Block 5007

Tract300202/Block 5008

Tract300202/Block 5009

Tract300202/Block 5010

Tract300202/Block 5011

Tract300202/Block 5012

Tract300202/Block 5013

Tract300202/Block 5014

Tract300202/Block 5015

Tract300202/Block 5016

Tract300202/Block 5017

Tract300202/Block 5018

Tract300202/Block 5019

Tract300202/Block 5020

Tract300202/Block 5021

Tract300202/Block 5022

Tract300202/Block 5023

Tract300202/Block 5024

Tract300202/Block 5025

Tract300202/Block 5026

Tract300202/Block 5027

VTD 502 Total 272

Canadian County Total 272

Dewey County 4,743

Kingfisher County (Part)

VTD 101 2,033

VTD 102 326

VTD 103 (Part)

Tract958100/Block 4263

Tract958100/Block 4993

Tract958100/Block 4994

Tract958100/Block 4996

Tract958200/Block 2003

Tract958200/Block 2004

Tract958200/Block 2005

Tract958200/Block 2020

Tract958200/Block 2021

Tract958200/Block 2022

Tract958200/Block 2023

Tract958200/Block 2024

Tract958200/Block 2025

Tract958200/Block 2026

Tract958200/Block 2027

Tract958200/Block 2028

Tract958200/Block 2029

Tract958200/Block 2030

Tract958200/Block 2031

Tract958200/Block 2032

Tract958200/Block 2068

Tract958200/Block 2069

Tract958200/Block 2072

Tract958200/Block 2073

Tract958200/Block 2074

Tract958200/Block 2075

Tract958200/Block 2076

Tract958200/Block 2077

Tract958200/Block 2078

Tract958200/Block 2079

Tract958200/Block 2080

Tract958200/Block 2081

Tract958200/Block 2145

Tract958200/Block 2146

Tract958200/Block 2147

Tract958200/Block 2148

Tract958200/Block 2149

Tract958200/Block 2150

Tract958200/Block 2151

Tract958200/Block 2152

Tract958200/Block 2153

Tract958200/Block 2154

Tract958200/Block 2155

Tract958200/Block 2156

Tract958200/Block 2157

Tract958200/Block 2158

Tract958200/Block 2159

Tract958200/Block 2161

Tract958200/Block 2162

Tract958200/Block 2163

Tract958200/Block 2164

Tract958200/Block 2165

Tract958200/Block 2166

Tract958200/Block 2167

Tract958200/Block 2168

Tract958200/Block 2169

Tract958200/Block 2170

Tract958200/Block 2171

Tract958200/Block 2172

Tract958200/Block 2173

Tract958200/Block 2174

Tract958200/Block 2175

Tract958200/Block 2176

Tract958200/Block 2177

Tract958200/Block 2178

Tract958200/Block 2179

Tract958200/Block 2180

Tract958200/Block 2183

Tract958200/Block 2184

Tract958200/Block 2999

Tract958300/Block 1000

Tract958300/Block 1001

Tract958300/Block 1006

Tract958300/Block 2053

Tract958300/Block 2069

Tract958300/Block 2070

Tract958300/Block 5000

Tract958300/Block 5001

Tract958300/Block 5002

Tract958300/Block 5003

Tract958300/Block 5004

Tract958300/Block 5005

Tract958300/Block 5006

Tract958300/Block 5007

Tract958300/Block 5008

Tract958300/Block 5009

Tract958300/Block 5010

Tract958300/Block 5011

Tract958300/Block 5014

Tract958300/Block 5015

Tract958300/Block 5016

Tract958300/Block 5017

Tract958300/Block 5018

Tract958300/Block 5019

Tract958300/Block 5021

Tract958300/Block 5030

Tract958300/Block 5031

Tract958300/Block 5064

Tract958300/Block 5065

Tract958300/Block 5066

Tract958300/Block 5067

Tract958300/Block 5072

Tract958300/Block 5073

Tract958300/Block 5074

Tract958300/Block 5075

Tract958300/Block 5076

Tract958300/Block 5077

Tract958300/Block 5078

Tract958300/Block 5079

Tract958300/Block 5080

Tract958300/Block 5081

Tract958300/Block 5082

Tract958300/Block 5083

Tract958300/Block 5085

Tract958300/Block 5086

Tract958300/Block 5087

Tract958300/Block 5088

VTD 103 Total 1,102

VTD 104 245

VTD 105 (Part)

Tract958400/Block 2043

VTD 105 Total 0

VTD 106 (Part)

Tract958100/Block 4232

Tract958100/Block 4233

Tract958100/Block 4234

Tract958100/Block 4255

Tract958100/Block 4256

Tract958100/Block 4257

Tract958100/Block 4258

Tract958100/Block 4259

Tract958100/Block 4260

Tract958100/Block 4261

Tract958100/Block 4262

Tract958100/Block 4264

Tract958100/Block 4265

Tract958100/Block 4266

Tract958100/Block 4267

Tract958100/Block 4291

Tract958100/Block 4995

VTD 106 Total 35

VTD 201 (Part)

Tract958100/Block 1095

Tract958100/Block 1096

Tract958100/Block 1097

Tract958100/Block 1098

Tract958100/Block 1099

Tract958100/Block 1100

Tract958100/Block 1101

Tract958100/Block 1102

Tract958100/Block 1103

Tract958100/Block 1104

Tract958100/Block 1105

Tract958100/Block 1106

Tract958100/Block 1107

Tract958100/Block 1108

Tract958100/Block 1109

Tract958100/Block 1110

Tract958100/Block 1122

Tract958100/Block 1123

Tract958100/Block 1124

Tract958100/Block 1125

Tract958100/Block 1126

Tract958100/Block 1127

Tract958100/Block 1128

Tract958100/Block 1129

Tract958100/Block 1130

Tract958100/Block 1131

Tract958100/Block 1132

Tract958100/Block 1133

Tract958100/Block 1134

Tract958100/Block 1135

Tract958100/Block 1136

Tract958100/Block 1152

Tract958100/Block 1153

Tract958100/Block 1154

Tract958100/Block 1155

Tract958100/Block 1156

Tract958100/Block 1157

Tract958100/Block 1158

Tract958100/Block 1159

Tract958100/Block 1160

Tract958100/Block 1161

Tract958100/Block 1162

Tract958100/Block 2000

Tract958100/Block 2001

Tract958100/Block 2002

Tract958100/Block 2003

Tract958100/Block 2004

Tract958100/Block 2005

Tract958100/Block 2006

Tract958100/Block 2007

Tract958100/Block 2008

Tract958100/Block 2009

Tract958100/Block 2010

Tract958100/Block 2011

Tract958100/Block 2012

Tract958100/Block 2013

Tract958100/Block 2014

Tract958100/Block 2015

Tract958100/Block 2016

Tract958100/Block 2017

Tract958100/Block 2018

Tract958100/Block 2019

Tract958100/Block 2020

Tract958100/Block 2021

Tract958100/Block 2022

Tract958100/Block 2023

Tract958100/Block 2024

Tract958100/Block 2025

Tract958100/Block 2026

Tract958100/Block 2027

Tract958100/Block 2028

Tract958100/Block 2029

Tract958100/Block 2030

Tract958100/Block 2031

Tract958100/Block 2032

Tract958100/Block 2033

Tract958100/Block 2034

Tract958100/Block 2035

Tract958100/Block 2036

Tract958100/Block 2037

Tract958100/Block 2038

Tract958100/Block 2039

Tract958100/Block 2040

Tract958100/Block 2041

Tract958100/Block 2042

Tract958100/Block 2043

Tract958100/Block 2044

Tract958100/Block 2045

Tract958100/Block 2046

Tract958100/Block 2047

Tract958100/Block 2048

Tract958100/Block 2049

Tract958100/Block 2050

Tract958100/Block 2051

Tract958100/Block 2052

Tract958100/Block 2053

Tract958100/Block 2054

Tract958100/Block 2055

Tract958100/Block 2056

Tract958100/Block 2057

Tract958100/Block 2058

Tract958100/Block 2059

Tract958100/Block 2060

Tract958100/Block 2061

Tract958100/Block 2062

Tract958100/Block 2063

Tract958100/Block 2064

Tract958100/Block 2065

Tract958100/Block 2066

Tract958100/Block 2067

Tract958100/Block 2068

Tract958100/Block 2069

Tract958100/Block 2070

Tract958100/Block 2071

Tract958100/Block 2072

Tract958100/Block 2073

Tract958100/Block 2074

Tract958100/Block 2075

Tract958100/Block 2076

Tract958100/Block 2077

Tract958100/Block 2078

Tract958100/Block 2079

Tract958100/Block 2080

Tract958100/Block 2081

Tract958100/Block 2082

Tract958100/Block 2083

Tract958100/Block 2084

Tract958100/Block 2085

Tract958100/Block 2086

Tract958100/Block 2998

Tract958100/Block 2999

Tract958100/Block 3000

Tract958100/Block 3001

Tract958100/Block 3002

Tract958100/Block 3003

Tract958100/Block 3004

Tract958100/Block 3005

Tract958100/Block 3006

Tract958100/Block 3007

Tract958100/Block 3008

Tract958100/Block 3009

Tract958100/Block 3010

Tract958100/Block 3011

Tract958100/Block 3012

Tract958100/Block 3013

Tract958100/Block 3014

Tract958100/Block 3015

Tract958100/Block 3016

Tract958100/Block 3017

Tract958100/Block 3018

Tract958100/Block 3019

Tract958100/Block 3020

Tract958100/Block 3021

Tract958100/Block 3022

Tract958100/Block 3023

Tract958100/Block 3024

Tract958100/Block 3025

Tract958100/Block 3026

Tract958100/Block 3027

Tract958100/Block 3028

Tract958100/Block 3029

Tract958100/Block 3030

Tract958100/Block 3031

Tract958100/Block 3032

Tract958100/Block 3033

Tract958100/Block 3034

Tract958100/Block 3035

Tract958100/Block 3036

Tract958100/Block 3037

Tract958100/Block 3038

Tract958100/Block 3039

Tract958100/Block 3040

Tract958100/Block 3041

Tract958100/Block 3042

Tract958100/Block 3043

Tract958100/Block 3044

Tract958100/Block 3045

Tract958100/Block 3046

Tract958100/Block 3047

Tract958100/Block 3048

Tract958100/Block 3049

Tract958100/Block 3050

Tract958100/Block 3051

Tract958100/Block 3052

Tract958100/Block 3053

Tract958100/Block 3054

Tract958100/Block 3055

Tract958100/Block 3056

Tract958100/Block 3057

Tract958100/Block 3058

Tract958100/Block 3059

Tract958100/Block 3060

Tract958100/Block 3061

Tract958100/Block 3062

Tract958100/Block 3063

Tract958100/Block 3064

Tract958100/Block 3065

Tract958100/Block 3066

Tract958100/Block 3067

Tract958100/Block 3068

Tract958100/Block 3069

Tract958100/Block 3070

Tract958100/Block 3071

Tract958100/Block 3072

Tract958100/Block 3073

Tract958100/Block 3074

Tract958100/Block 3075

Tract958100/Block 3076

Tract958100/Block 3077

Tract958100/Block 3078

Tract958100/Block 3079

Tract958100/Block 3080

Tract958100/Block 3081

Tract958100/Block 3082

Tract958100/Block 3083

Tract958100/Block 3084

Tract958100/Block 3085

Tract958100/Block 4014

Tract958100/Block 4015

Tract958100/Block 4042

Tract958100/Block 4043

Tract958100/Block 4044

Tract958100/Block 4045

Tract958100/Block 4058

Tract958100/Block 4059

Tract958100/Block 4062

Tract958100/Block 4063

Tract958100/Block 4064

Tract958100/Block 4150

Tract958100/Block 4151

Tract958100/Block 4152

Tract958100/Block 4153

Tract958100/Block 4154

Tract958100/Block 4189

Tract958100/Block 4190

Tract958100/Block 4191

Tract958100/Block 4192

Tract958100/Block 4193

Tract958100/Block 4196

Tract958100/Block 4197

VTD 201 Total 2,877

VTD 202 (Part)

Tract958100/Block 4065

Tract958100/Block 4148

Tract958100/Block 4149

Tract958100/Block 4155

Tract958100/Block 4156

VTD 202 Total 10

VTD 203 (Part)

Tract958100/Block 4187

Tract958100/Block 4188

Tract958100/Block 4194

Tract958100/Block 4195

Tract958100/Block 4198

Tract958100/Block 4199

Tract958100/Block 4200

Tract958100/Block 4230

Tract958100/Block 4231

VTD 203 Total 96

VTD 204 568

VTD 205 578

VTD 301 2,375

VTD 302 944

VTD 303 305

VTD 304 460

VTD 305 383

Kingfisher County Total 12,337

Major County (Part)

VTD 1 (Part)

Tract955100/Block 2058

Tract955100/Block 2059

Tract955100/Block 2060

Tract955100/Block 2061

Tract955100/Block 2062

Tract955100/Block 2063

Tract955100/Block 2064

Tract955100/Block 2065

Tract955100/Block 2066

Tract955100/Block 2071

Tract955100/Block 2072

Tract955100/Block 2073

Tract955100/Block 2074

Tract955100/Block 2075

Tract955100/Block 2076

Tract955100/Block 2077

Tract955100/Block 2078

Tract955100/Block 2079

Tract955100/Block 2080

Tract955100/Block 2081

Tract955100/Block 2082

Tract955100/Block 2135

Tract955100/Block 2136

Tract955100/Block 2137

Tract955100/Block 2138

Tract955100/Block 2139

Tract955100/Block 2140

Tract955100/Block 2141

Tract955100/Block 2142

Tract955100/Block 2143

Tract955100/Block 2144

Tract955100/Block 2145

Tract955100/Block 2146

Tract955100/Block 2147

Tract955100/Block 2148

Tract955100/Block 2149

Tract955100/Block 2150

Tract955100/Block 2162

Tract955100/Block 2163

Tract955100/Block 2164

VTD 1 Total 277

VTD 10 (Part)

Tract955200/Block 1163

Tract955200/Block 1164

Tract955200/Block 1166

Tract955200/Block 1167

Tract955200/Block 1168

Tract955200/Block 1169

Tract955200/Block 1170

Tract955200/Block 1171

Tract955200/Block 1182

Tract955200/Block 1183

Tract955200/Block 1184

Tract955200/Block 1185

Tract955200/Block 1186

Tract955200/Block 1187

Tract955200/Block 1188

Tract955200/Block 1189

Tract955200/Block 1190

Tract955200/Block 1191

Tract955200/Block 1192

Tract955200/Block 1193

Tract955200/Block 1194

Tract955200/Block 1195

Tract955200/Block 1196

Tract955200/Block 1197

Tract955200/Block 1218

Tract955200/Block 1219

Tract955200/Block 1221

Tract955200/Block 1222

Tract955200/Block 1223

Tract955200/Block 1224

Tract955200/Block 1225

Tract955200/Block 1226

Tract955200/Block 1227

Tract955200/Block 1228

Tract955200/Block 1229

Tract955200/Block 1230

Tract955200/Block 1231

Tract955200/Block 1232

Tract955200/Block 1233

Tract955200/Block 1234

Tract955200/Block 1235

Tract955200/Block 1236

Tract955200/Block 1237

VTD 10 Total 372

VTD 12 (Part)

Tract955200/Block 1212

Tract955200/Block 1213

Tract955200/Block 1214

Tract955200/Block 1215

Tract955200/Block 1216

Tract955200/Block 1217

Tract955200/Block 1238

Tract955200/Block 1239

Tract955200/Block 1240

Tract955200/Block 1241

Tract955200/Block 1242

Tract955200/Block 1243

Tract955200/Block 1244

Tract955200/Block 1245

Tract955200/Block 1246

Tract955200/Block 1247

Tract955200/Block 1248

Tract955200/Block 2076

Tract955200/Block 2077

Tract955200/Block 2078

Tract955200/Block 2079

Tract955200/Block 2080

Tract955200/Block 2137

Tract955200/Block 2138

Tract955200/Block 2139

Tract955200/Block 2140

Tract955200/Block 2141

Tract955200/Block 2142

Tract955200/Block 2143

VTD 12 Total 154

VTD 14 (Part)

Tract955200/Block 2000

Tract955200/Block 2006

Tract955200/Block 2007

Tract955200/Block 2008

Tract955200/Block 2009

Tract955200/Block 2010

Tract955200/Block 2011

Tract955200/Block 2012

Tract955200/Block 2013

Tract955200/Block 2014

Tract955200/Block 2015

Tract955200/Block 2016

Tract955200/Block 2017

Tract955200/Block 2018

Tract955200/Block 2019

Tract955200/Block 2020

Tract955200/Block 2021

Tract955200/Block 2022

Tract955200/Block 2023

Tract955200/Block 2024

Tract955200/Block 2025

Tract955200/Block 2026

Tract955200/Block 2027

Tract955200/Block 2028

Tract955200/Block 2029

Tract955200/Block 2030

Tract955200/Block 2031

Tract955200/Block 2032

Tract955200/Block 2033

Tract955200/Block 2034

Tract955200/Block 2035

Tract955200/Block 2036

Tract955200/Block 2037

Tract955200/Block 2038

Tract955200/Block 2039

Tract955200/Block 2040

Tract955200/Block 2041

Tract955200/Block 2042

Tract955200/Block 2043

Tract955200/Block 2044

Tract955200/Block 2045

Tract955200/Block 2046

Tract955200/Block 2047

Tract955200/Block 2048

Tract955200/Block 2049

Tract955200/Block 2050

Tract955200/Block 2051

Tract955200/Block 2052

Tract955200/Block 2053

Tract955200/Block 2054

Tract955200/Block 2055

Tract955200/Block 2056

Tract955200/Block 2057

Tract955200/Block 2058

Tract955200/Block 2059

Tract955200/Block 2066

Tract955200/Block 2067

Tract955200/Block 2085

Tract955200/Block 2086

Tract955200/Block 2087

Tract955200/Block 2088

Tract955200/Block 2089

Tract955200/Block 2090

Tract955200/Block 2091

Tract955200/Block 2092

Tract955200/Block 2093

Tract955200/Block 2094

Tract955200/Block 2095

Tract955200/Block 2096

Tract955200/Block 2097

Tract955200/Block 2098

Tract955200/Block 2099

Tract955200/Block 2100

Tract955200/Block 2101

Tract955200/Block 2102

Tract955200/Block 2103

Tract955200/Block 2104

Tract955200/Block 2105

Tract955200/Block 2106

Tract955200/Block 2107

Tract955200/Block 2108

Tract955200/Block 2109

Tract955200/Block 2110

Tract955200/Block 2111

Tract955200/Block 2112

Tract955200/Block 2113

Tract955200/Block 2114

Tract955200/Block 2115

Tract955200/Block 2116

Tract955200/Block 2117

Tract955200/Block 2118

Tract955200/Block 2119

Tract955200/Block 2120

Tract955200/Block 2121

Tract955200/Block 2122

Tract955200/Block 2123

Tract955200/Block 2124

Tract955200/Block 2125

Tract955200/Block 2126

Tract955200/Block 2127

Tract955200/Block 2128

Tract955200/Block 2129

Tract955200/Block 2130

VTD 14 Total 426

VTD 15 628

VTD 2 (Part)

Tract955100/Block 1077

Tract955100/Block 1078

Tract955100/Block 1079

Tract955100/Block 1080

Tract955100/Block 1081

Tract955100/Block 1097

Tract955100/Block 1098

Tract955100/Block 1165

Tract955100/Block 1166

Tract955100/Block 1167

Tract955100/Block 1169

Tract955100/Block 1170

Tract955100/Block 1171

Tract955100/Block 1172

Tract955100/Block 1173

Tract955100/Block 1174

Tract955100/Block 1175

Tract955100/Block 1176

Tract955100/Block 1177

Tract955100/Block 1178

Tract955100/Block 1179

Tract955100/Block 1180

Tract955100/Block 1181

Tract955100/Block 1182

Tract955100/Block 1183

Tract955100/Block 1184

Tract955100/Block 1185

Tract955100/Block 1186

Tract955100/Block 1187

Tract955100/Block 1188

Tract955100/Block 1189

Tract955100/Block 1190

Tract955100/Block 1191

Tract955100/Block 1192

Tract955100/Block 1193

Tract955100/Block 1194

Tract955100/Block 1195

Tract955100/Block 1196

Tract955100/Block 1197

Tract955100/Block 1198

Tract955100/Block 1199

Tract955100/Block 1200

Tract955100/Block 1996

Tract955100/Block 1997

Tract955100/Block 1998

Tract955100/Block 1999

Tract955100/Block 2085

Tract955100/Block 2086

Tract955100/Block 2087

Tract955100/Block 2088

Tract955100/Block 2089

Tract955100/Block 2090

Tract955100/Block 2091

Tract955100/Block 2092

Tract955100/Block 2093

Tract955100/Block 2094

Tract955100/Block 2095

Tract955100/Block 2096

Tract955100/Block 2097

Tract955100/Block 2098

Tract955100/Block 2099

Tract955100/Block 2100

Tract955100/Block 2101

Tract955100/Block 2102

Tract955100/Block 2103

Tract955100/Block 2104

Tract955100/Block 2105

Tract955100/Block 2106

Tract955100/Block 2107

Tract955100/Block 2108

Tract955100/Block 2109

Tract955100/Block 2110

Tract955100/Block 2111

Tract955100/Block 2112

Tract955100/Block 2113

Tract955100/Block 2114

Tract955100/Block 2115

Tract955100/Block 2116

Tract955100/Block 2117

Tract955100/Block 2118

Tract955100/Block 2119

Tract955100/Block 2120

Tract955100/Block 2121

Tract955100/Block 2122

Tract955100/Block 2123

Tract955100/Block 2124

Tract955100/Block 2125

Tract955100/Block 2126

Tract955100/Block 2127

Tract955100/Block 2128

Tract955100/Block 2129

Tract955100/Block 2130

Tract955100/Block 2131

Tract955100/Block 2132

Tract955100/Block 2133

Tract955100/Block 2134

Tract955100/Block 2151

Tract955100/Block 2152

Tract955100/Block 2154

Tract955100/Block 2155

Tract955100/Block 2156

Tract955100/Block 2173

Tract955100/Block 2174

Tract955100/Block 2175

Tract955100/Block 2176

Tract955200/Block 2997

Tract955200/Block 2998

Tract955300/Block 1998

Tract955300/Block 1999

VTD 2 Total 995

VTD 20 (Part)

Tract955200/Block 2001

Tract955200/Block 2002

Tract955200/Block 2003

Tract955200/Block 2004

Tract955200/Block 2005

VTD 20 Total 31

VTD 22 (Part)

Tract955200/Block 2068

Tract955200/Block 2069

Tract955200/Block 2070

Tract955200/Block 2081

Tract955200/Block 2082

Tract955200/Block 2083

Tract955200/Block 2084

Tract955200/Block 2131

Tract955200/Block 2132

Tract955200/Block 2133

Tract955200/Block 2134

Tract955200/Block 2135

Tract955200/Block 2136

VTD 22 Total 17

Major County Total 2,900

Woodward County (Part)

VTD 203 1,005

VTD 204 333

VTD 207 898

VTD 306 1,475

Woodward County Total 3,711

For District Number 59 Total Population: 33,937

Ideal District 34,165

Population:

Population Deviation: -228

Percent Deviation: -0.667%

District 060

Beckham County 19,799

Ellis County (Part)

VTD 1 838

VTD 2 151

VTD 3 1,220

VTD 4 243

VTD 5 122

VTD 6 (Part)

Tract952600/Block 1093

Tract952600/Block 1094

Tract952600/Block 1095

Tract952600/Block 1096

Tract952600/Block 1097

Tract952600/Block 1098

Tract952600/Block 1217

Tract952600/Block 1218

Tract952600/Block 1219

Tract952600/Block 1220

Tract952600/Block 1221

Tract952600/Block 1222

Tract952600/Block 1223

Tract952600/Block 1325

Tract952600/Block 1326

Tract952600/Block 1327

Tract952600/Block 1328

Tract952600/Block 1329

Tract952600/Block 1330

Tract952600/Block 1331

Tract952600/Block 1332

Tract952600/Block 1333

Tract952600/Block 1336

Tract952600/Block 1337

VTD 6 Total 33

VTD 7 (Part)

Tract952600/Block 1153

Tract952600/Block 1154

Tract952600/Block 1155

Tract952600/Block 1156

Tract952600/Block 1157

Tract952600/Block 1158

Tract952600/Block 1160

Tract952600/Block 1161

Tract952600/Block 1167

Tract952600/Block 1168

Tract952600/Block 1169

Tract952600/Block 1170

Tract952600/Block 1171

Tract952600/Block 1172

Tract952600/Block 1173

Tract952600/Block 1174

Tract952600/Block 1175

Tract952600/Block 1176

Tract952600/Block 1177

Tract952600/Block 1178

Tract952600/Block 1179

Tract952600/Block 1183

Tract952600/Block 1184

Tract952600/Block 1185

Tract952600/Block 1204

Tract952600/Block 1205

Tract952600/Block 1207

Tract952600/Block 1208

Tract952600/Block 1209

Tract952600/Block 1210

Tract952600/Block 1211

Tract952600/Block 1212

Tract952600/Block 1213

Tract952600/Block 1214

Tract952600/Block 1215

Tract952600/Block 1216

Tract952600/Block 1224

Tract952600/Block 1226

Tract952600/Block 1227

Tract952600/Block 1228

Tract952600/Block 1229

Tract952600/Block 1230

Tract952600/Block 1231

Tract952600/Block 1232

Tract952600/Block 1233

Tract952600/Block 1234

Tract952600/Block 1303

Tract952600/Block 1307

Tract952600/Block 1308

Tract952600/Block 1309

Tract952600/Block 1310

Tract952600/Block 1311

Tract952600/Block 1317

Tract952600/Block 1318

Tract952600/Block 1319

Tract952600/Block 1320

Tract952600/Block 1321

Tract952600/Block 1322

Tract952600/Block 2006

Tract952600/Block 2009

Tract952600/Block 2010

Tract952600/Block 2018

Tract952600/Block 2019

Tract952600/Block 2020

Tract952600/Block 2023

Tract952600/Block 2024

Tract952600/Block 2025

Tract952600/Block 2026

Tract952600/Block 2027

Tract952600/Block 2028

Tract952600/Block 2029

Tract952600/Block 2030

Tract952600/Block 2031

Tract952600/Block 2032

Tract952600/Block 2033

Tract952600/Block 2034

Tract952600/Block 2035

Tract952600/Block 2036

Tract952600/Block 2037

Tract952600/Block 2038

Tract952600/Block 2039

Tract952600/Block 2040

Tract952600/Block 2041

Tract952600/Block 2042

Tract952600/Block 2043

Tract952600/Block 2044

Tract952600/Block 2045

Tract952600/Block 2046

Tract952600/Block 2047

Tract952600/Block 2048

Tract952600/Block 2049

Tract952600/Block 2050

Tract952600/Block 2051

Tract952600/Block 2052

Tract952600/Block 2053

Tract952600/Block 2054

Tract952600/Block 2055

Tract952600/Block 2056

Tract952600/Block 2057

Tract952600/Block 2058

Tract952600/Block 2059

Tract952600/Block 2060

Tract952600/Block 2061

Tract952600/Block 2062

Tract952600/Block 2063

Tract952600/Block 2064

Tract952600/Block 2065

Tract952600/Block 2066

Tract952600/Block 2067

Tract952600/Block 2068

Tract952600/Block 2069

Tract952600/Block 2070

Tract952600/Block 2071

Tract952600/Block 2072

Tract952600/Block 2153

Tract952600/Block 2154

Tract952600/Block 2155

Tract952600/Block 2163

Tract952600/Block 2164

Tract952600/Block 2165

Tract952600/Block 2168

Tract952600/Block 2169

Tract952600/Block 2170

Tract952600/Block 2171

Tract952600/Block 2172

Tract952600/Block 2173

Tract952600/Block 2174

Tract952600/Block 2175

Tract952600/Block 2176

Tract952600/Block 2177

Tract952600/Block 2178

Tract952600/Block 2179

Tract952600/Block 2180

Tract952600/Block 2181

Tract952600/Block 2182

Tract952600/Block 2183

Tract952600/Block 2184

Tract952600/Block 2185

Tract952600/Block 2186

Tract952600/Block 2187

Tract952600/Block 2188

Tract952600/Block 2189

Tract952600/Block 2190

Tract952600/Block 2191

Tract952600/Block 2192

Tract952600/Block 2193

Tract952600/Block 2194

Tract952600/Block 2195

Tract952600/Block 2196

Tract952600/Block 2197

Tract952600/Block 2198

Tract952600/Block 2199

Tract952600/Block 2200

Tract952600/Block 2201

Tract952600/Block 2202

Tract952600/Block 2203

Tract952600/Block 2204

Tract952600/Block 2205

Tract952600/Block 2206

Tract952600/Block 2207

Tract952600/Block 2208

Tract952600/Block 2209

Tract952600/Block 2210

Tract952600/Block 2211

Tract952600/Block 2212

Tract952600/Block 2213

Tract952600/Block 2214

Tract952600/Block 2215

Tract952600/Block 2216

Tract952600/Block 2217

Tract952600/Block 2218

Tract952600/Block 2219

Tract952600/Block 2220

Tract952600/Block 2221

Tract952600/Block 2222

Tract952600/Block 2223

Tract952600/Block 2224

Tract952800/Block 1003

Tract952800/Block 1004

Tract952800/Block 1005

Tract952800/Block 1006

Tract952800/Block 1007

Tract952800/Block 1008

Tract952800/Block 1011

Tract952800/Block 1012

Tract952800/Block 1013

Tract952800/Block 1024

VTD 7 Total 630

VTD 8 (Part)

Tract952600/Block 1149

Tract952600/Block 1150

Tract952600/Block 1151

Tract952600/Block 1180

Tract952600/Block 1181

Tract952600/Block 1182

Tract952600/Block 1186

Tract952600/Block 1187

Tract952600/Block 1188

Tract952600/Block 1189

Tract952600/Block 1190

Tract952600/Block 1191

Tract952600/Block 1192

Tract952600/Block 1193

Tract952600/Block 1194

Tract952600/Block 1195

Tract952600/Block 1196

Tract952600/Block 1197

Tract952600/Block 1198

Tract952600/Block 1199

Tract952600/Block 1200

Tract952600/Block 1201

Tract952600/Block 1202

Tract952600/Block 1203

Tract952600/Block 1206

Tract952600/Block 1235

Tract952600/Block 1236

Tract952600/Block 1237

Tract952600/Block 1238

Tract952600/Block 1239

Tract952600/Block 1240

Tract952600/Block 1241

Tract952600/Block 1242

Tract952600/Block 1243

Tract952600/Block 1244

Tract952600/Block 1245

Tract952600/Block 1246

Tract952600/Block 1247

Tract952600/Block 1248

Tract952600/Block 1249

Tract952600/Block 1250

Tract952600/Block 1251

Tract952600/Block 1252

Tract952600/Block 1253

Tract952600/Block 1254

Tract952600/Block 1255

Tract952600/Block 1256

Tract952600/Block 1257

Tract952600/Block 1258

Tract952600/Block 1259

Tract952600/Block 1260

Tract952600/Block 1261

Tract952600/Block 1262

Tract952600/Block 1263

Tract952600/Block 1264

Tract952600/Block 1265

Tract952600/Block 1266

Tract952600/Block 1267

Tract952600/Block 1268

Tract952600/Block 1269

Tract952600/Block 1270

Tract952600/Block 1271

Tract952600/Block 1272

Tract952600/Block 1273

Tract952600/Block 1274

Tract952600/Block 1275

Tract952600/Block 1276

Tract952600/Block 1277

Tract952600/Block 1278

Tract952600/Block 1279

Tract952600/Block 1280

Tract952600/Block 1281

Tract952600/Block 1282

Tract952600/Block 1283

Tract952600/Block 1284

Tract952600/Block 1285

Tract952600/Block 1286

Tract952600/Block 1287

Tract952600/Block 1288

Tract952600/Block 1289

Tract952600/Block 1290

Tract952600/Block 1291

Tract952600/Block 1292

Tract952600/Block 1293

Tract952600/Block 1294

Tract952600/Block 1295

Tract952600/Block 1296

Tract952600/Block 1297

Tract952600/Block 1298

Tract952600/Block 1299

Tract952600/Block 1300

Tract952600/Block 1301

Tract952600/Block 1302

Tract952600/Block 1304

Tract952600/Block 1305

Tract952600/Block 1306

Tract952600/Block 1323

Tract952600/Block 1324

Tract952600/Block 2000

Tract952600/Block 2001

Tract952600/Block 2002

Tract952600/Block 2003

Tract952600/Block 2004

Tract952600/Block 2005

Tract952600/Block 2007

Tract952600/Block 2008

Tract952600/Block 2011

Tract952600/Block 2012

Tract952600/Block 2013

Tract952600/Block 2014

Tract952600/Block 2015

Tract952600/Block 2016

Tract952600/Block 2017

Tract952600/Block 2021

Tract952600/Block 2022

Tract952600/Block 2255

Tract952600/Block 2256

Tract952600/Block 2257

Tract952600/Block 2258

Tract952600/Block 2259

Tract952600/Block 2260

Tract952600/Block 2261

Tract952600/Block 2262

Tract952600/Block 2263

Tract952800/Block 1000

Tract952800/Block 1001

Tract952800/Block 1002

Tract952800/Block 1028

Tract952800/Block 1029

VTD 8 Total 523

VTD 9 134

Ellis County Total 3,894

Greer County (Part)

VTD 101 703

VTD 102 728

VTD 103 648

VTD 104 720

VTD 105 (Part)

Tract967100/Block 1372

Tract967100/Block 1373

Tract967100/Block 1392

Tract967100/Block 1393

Tract967100/Block 1394

Tract967100/Block 1395

Tract967100/Block 1396

Tract967100/Block 1406

Tract967200/Block 1019

Tract967200/Block 1020

Tract967200/Block 1021

Tract967200/Block 1022

Tract967200/Block 1050

Tract967200/Block 1051

Tract967200/Block 1052

Tract967200/Block 1053

Tract967200/Block 1054

Tract967200/Block 1055

Tract967200/Block 1056

Tract967200/Block 1057

Tract967200/Block 1058

Tract967200/Block 1061

Tract967200/Block 1062

Tract967200/Block 1064

Tract967200/Block 1065

Tract967200/Block 1067

Tract967200/Block 1068

Tract967200/Block 1069

Tract967200/Block 1107

Tract967200/Block 1108

Tract967200/Block 1109

Tract967200/Block 1110

Tract967200/Block 1114

Tract967200/Block 1115

Tract967200/Block 1213

Tract967200/Block 1214

Tract967200/Block 1215

Tract967200/Block 1216

Tract967200/Block 1217

Tract967200/Block 1218

Tract967200/Block 1219

Tract967200/Block 1220

Tract967200/Block 1221

Tract967200/Block 1222

Tract967200/Block 1223

Tract967200/Block 1224

Tract967200/Block 1225

Tract967200/Block 1226

Tract967200/Block 1227

Tract967200/Block 1228

Tract967200/Block 1229

Tract967200/Block 1230

Tract967200/Block 1231

Tract967200/Block 1232

Tract967200/Block 1233

Tract967200/Block 1234

Tract967200/Block 1235

Tract967200/Block 1236

Tract967200/Block 1237

Tract967200/Block 1238

Tract967200/Block 1239

Tract967200/Block 1240

Tract967200/Block 1241

Tract967200/Block 1242

Tract967200/Block 1243

Tract967200/Block 1244

Tract967200/Block 1245

Tract967200/Block 1246

Tract967200/Block 1247

Tract967200/Block 1248

Tract967200/Block 1249

Tract967200/Block 1250

Tract967200/Block 1251

Tract967200/Block 1252

Tract967200/Block 1253

Tract967200/Block 1254

Tract967200/Block 1258

Tract967200/Block 1259

Tract967200/Block 1260

Tract967200/Block 1279

Tract967200/Block 1280

Tract967200/Block 1281

Tract967200/Block 1282

Tract967200/Block 1283

Tract967200/Block 1284

Tract967200/Block 1285

Tract967200/Block 1286

Tract967200/Block 1287

Tract967200/Block 1288

Tract967200/Block 1289

Tract967200/Block 1290

Tract967200/Block 1291

Tract967200/Block 3038

Tract967200/Block 3039

Tract967200/Block 3040

Tract967200/Block 3043

Tract967200/Block 3044

Tract967200/Block 3047

Tract967200/Block 3049

Tract967200/Block 3050

Tract967200/Block 3051

Tract967200/Block 3052

Tract967200/Block 3053

Tract967200/Block 3054

Tract967200/Block 4000

Tract967200/Block 4001

Tract967200/Block 4003

Tract967200/Block 4048

Tract967200/Block 4050

Tract967200/Block 4052

Tract967200/Block 4053

Tract967200/Block 4054

Tract967200/Block 4055

Tract967200/Block 4056

Tract967200/Block 4057

Tract967200/Block 4058

Tract967200/Block 4059

Tract967200/Block 4060

Tract967200/Block 4061

Tract967200/Block 4062

Tract967200/Block 4063

Tract967200/Block 4064

Tract967200/Block 4065

Tract967200/Block 4082

VTD 105 Total 379

VTD 203 (Part)

Tract967100/Block 1000

Tract967100/Block 1001

Tract967100/Block 1107

Tract967100/Block 1108

Tract967100/Block 1109

Tract967100/Block 1110

Tract967100/Block 1111

Tract967100/Block 1169

Tract967100/Block 1170

Tract967100/Block 1174

Tract967100/Block 1990

Tract967100/Block 1991

Tract967100/Block 1997

Tract967100/Block 1998

Tract967100/Block 1999

VTD 203 Total 36

VTD 301 (Part)

Tract967100/Block 1002

Tract967100/Block 1003

Tract967100/Block 1004

Tract967100/Block 1005

Tract967100/Block 1006

Tract967100/Block 1007

Tract967100/Block 1008

Tract967100/Block 1009

Tract967100/Block 1010

Tract967100/Block 1011

Tract967100/Block 1012

Tract967100/Block 1013

Tract967100/Block 1023

Tract967100/Block 1024

Tract967100/Block 1025

Tract967100/Block 1026

Tract967100/Block 1027

Tract967100/Block 1028

Tract967100/Block 1029

Tract967100/Block 1030

Tract967100/Block 1031

Tract967100/Block 1032

Tract967100/Block 1033

Tract967100/Block 1034

Tract967100/Block 1035

Tract967100/Block 1036

Tract967100/Block 1037

Tract967100/Block 1038

Tract967100/Block 1039

Tract967100/Block 1040

Tract967100/Block 1041

Tract967100/Block 1067

Tract967100/Block 1068

Tract967100/Block 1069

Tract967100/Block 1070

Tract967100/Block 1071

Tract967100/Block 1072

Tract967100/Block 1073

Tract967100/Block 1074

Tract967100/Block 1075

Tract967100/Block 1076

Tract967100/Block 1077

Tract967100/Block 1078

Tract967100/Block 1079

Tract967100/Block 1080

Tract967100/Block 1081

Tract967100/Block 1082

Tract967100/Block 1083

Tract967100/Block 1084

Tract967100/Block 1085

Tract967100/Block 1086

Tract967100/Block 1087

Tract967100/Block 1088

Tract967100/Block 1089

Tract967100/Block 1090

Tract967100/Block 1091

Tract967100/Block 1092

Tract967100/Block 1093

Tract967100/Block 1094

Tract967100/Block 1095

Tract967100/Block 1096

Tract967100/Block 1097

Tract967100/Block 1098

Tract967100/Block 1099

Tract967100/Block 1100

Tract967100/Block 1101

Tract967100/Block 1102

Tract967100/Block 1103

Tract967100/Block 1104

Tract967100/Block 1105

Tract967100/Block 1106

Tract967100/Block 1112

Tract967100/Block 1113

Tract967100/Block 1114

Tract967100/Block 1115

Tract967100/Block 1116

Tract967100/Block 1117

Tract967100/Block 1118

Tract967100/Block 1119

Tract967100/Block 1120

Tract967100/Block 1121

Tract967100/Block 1122

Tract967100/Block 1123

Tract967100/Block 1124

Tract967100/Block 1125

Tract967100/Block 1126

Tract967100/Block 1127

Tract967100/Block 1128

Tract967100/Block 1129

Tract967100/Block 1130

Tract967100/Block 1131

Tract967100/Block 1132

Tract967100/Block 1133

Tract967100/Block 1134

Tract967100/Block 1135

Tract967100/Block 1136

Tract967100/Block 1137

Tract967100/Block 1138

Tract967100/Block 1139

Tract967100/Block 1140

Tract967100/Block 1141

Tract967100/Block 1142

Tract967100/Block 1143

Tract967100/Block 1144

Tract967100/Block 1145

Tract967100/Block 1146

Tract967100/Block 1147

Tract967100/Block 1148

Tract967100/Block 1149

Tract967100/Block 1150

Tract967100/Block 1151

Tract967100/Block 1152

Tract967100/Block 1153

Tract967100/Block 1154

Tract967100/Block 1155

Tract967100/Block 1156

Tract967100/Block 1157

Tract967100/Block 1158

Tract967100/Block 1159

Tract967100/Block 1160

Tract967100/Block 1161

Tract967100/Block 1162

Tract967100/Block 1163

Tract967100/Block 1166

Tract967100/Block 1167

Tract967100/Block 1275

Tract967100/Block 1276

Tract967100/Block 1277

Tract967100/Block 1278

Tract967100/Block 1279

Tract967100/Block 1280

Tract967100/Block 1281

Tract967100/Block 1282

Tract967100/Block 1283

Tract967100/Block 1284

Tract967100/Block 1285

Tract967100/Block 1286

Tract967100/Block 1287

Tract967100/Block 1288

Tract967100/Block 1289

Tract967100/Block 1292

Tract967100/Block 1293

Tract967100/Block 1294

Tract967100/Block 1295

Tract967100/Block 1296

Tract967100/Block 1297

Tract967100/Block 1298

Tract967100/Block 1299

Tract967100/Block 1300

Tract967100/Block 1301

Tract967100/Block 1355

Tract967100/Block 1356

Tract967100/Block 1357

Tract967100/Block 1358

Tract967100/Block 1359

Tract967100/Block 1360

Tract967100/Block 1361

Tract967100/Block 1362

Tract967100/Block 1371

Tract967100/Block 1377

Tract967100/Block 1389

Tract967100/Block 1390

Tract967100/Block 1391

VTD 301 Total 259

VTD 302 179

Greer County Total 3,652

Harmon County 3,283

Roger Mills County 3,436

For District Number 60 Total Population: 34,064

Ideal District 34,165

Population:

Population Deviation: -101

Percent Deviation: -0.295%

District 061

Beaver County 5,857

Cimarron County 3,148

Ellis County (Part)

VTD 6 (Part)

Tract952600/Block 1012

Tract952600/Block 1013

Tract952600/Block 1014

Tract952600/Block 1015

Tract952600/Block 1016

Tract952600/Block 1017

Tract952600/Block 1018

Tract952600/Block 1019

Tract952600/Block 1020

Tract952600/Block 1021

Tract952600/Block 1022

Tract952600/Block 1023

Tract952600/Block 1024

Tract952600/Block 1025

Tract952600/Block 1026

Tract952600/Block 1027

Tract952600/Block 1028

Tract952600/Block 1029

Tract952600/Block 1030

Tract952600/Block 1031

Tract952600/Block 1032

Tract952600/Block 1033

Tract952600/Block 1034

Tract952600/Block 1035

Tract952600/Block 1036

Tract952600/Block 1037

Tract952600/Block 1038

Tract952600/Block 1039

Tract952600/Block 1054

Tract952600/Block 1055

Tract952600/Block 1056

Tract952600/Block 1057

Tract952600/Block 1058

Tract952600/Block 1059

Tract952600/Block 1060

Tract952600/Block 1061

Tract952600/Block 1062

Tract952600/Block 1063

Tract952600/Block 1064

Tract952600/Block 1065

Tract952600/Block 1066

Tract952600/Block 1067

Tract952600/Block 1068

Tract952600/Block 1069

Tract952600/Block 1070

Tract952600/Block 1071

Tract952600/Block 1072

Tract952600/Block 1073

Tract952600/Block 1074

Tract952600/Block 1075

Tract952600/Block 1076

Tract952600/Block 1077

Tract952600/Block 1078

Tract952600/Block 1079

Tract952600/Block 1080

Tract952600/Block 1081

Tract952600/Block 1082

Tract952600/Block 1083

Tract952600/Block 1084

Tract952600/Block 1085

Tract952600/Block 1086

Tract952600/Block 1087

Tract952600/Block 1088

Tract952600/Block 1089

Tract952600/Block 1090

Tract952600/Block 1091

Tract952600/Block 1092

Tract952600/Block 1099

Tract952600/Block 1100

Tract952600/Block 1101

Tract952600/Block 1102

Tract952600/Block 1103

Tract952600/Block 1162

Tract952600/Block 1163

Tract952600/Block 1164

Tract952600/Block 1165

Tract952600/Block 1166

Tract952600/Block 1339

Tract952600/Block 1340

VTD 6 Total 78

VTD 7 (Part)

Tract952600/Block 1007

Tract952600/Block 1008

Tract952600/Block 1009

Tract952600/Block 1010

Tract952600/Block 1011

Tract952600/Block 1040

Tract952600/Block 1041

Tract952600/Block 1042

Tract952600/Block 1043

Tract952600/Block 1044

Tract952600/Block 1045

Tract952600/Block 1046

Tract952600/Block 1049

Tract952600/Block 1050

Tract952600/Block 1051

Tract952600/Block 1052

Tract952600/Block 1053

Tract952600/Block 1104

Tract952600/Block 1105

Tract952600/Block 1106

Tract952600/Block 1107

Tract952600/Block 1108

Tract952600/Block 1128

Tract952600/Block 1129

Tract952600/Block 1130

Tract952600/Block 1131

Tract952600/Block 1132

Tract952600/Block 1159

VTD 7 Total 20

VTD 8 (Part)

Tract952600/Block 1000

Tract952600/Block 1001

Tract952600/Block 1002

Tract952600/Block 1003

Tract952600/Block 1004

Tract952600/Block 1005

Tract952600/Block 1006

Tract952600/Block 1047

Tract952600/Block 1048

Tract952600/Block 1109

Tract952600/Block 1110

Tract952600/Block 1111

Tract952600/Block 1112

Tract952600/Block 1113

Tract952600/Block 1114

Tract952600/Block 1115

Tract952600/Block 1116

Tract952600/Block 1117

Tract952600/Block 1118

Tract952600/Block 1119

Tract952600/Block 1120

Tract952600/Block 1121

Tract952600/Block 1122

Tract952600/Block 1123

Tract952600/Block 1124

Tract952600/Block 1125

Tract952600/Block 1126

Tract952600/Block 1127

Tract952600/Block 1133

Tract952600/Block 1134

Tract952600/Block 1135

Tract952600/Block 1136

Tract952600/Block 1137

Tract952600/Block 1138

Tract952600/Block 1139

Tract952600/Block 1140

Tract952600/Block 1141

Tract952600/Block 1142

Tract952600/Block 1143

Tract952600/Block 1144

Tract952600/Block 1145

Tract952600/Block 1146

Tract952600/Block 1147

Tract952600/Block 1148

Tract952600/Block 1152

VTD 8 Total 83

Ellis County Total 181

Harper County 3,562

Texas County 20,107

Woodward County (Part)

VTD 307 996

Woodward County Total 996

For District Number 61 Total Population: 33,851

Ideal District 34,165

Population:

Population Deviation: -314

Percent Deviation: -0.919%

District 062

Comanche County (Part)

VTD 1 (Part)

Tract000402/Block 1001

Tract000402/Block 1002

Tract000402/Block 1003

Tract000402/Block 1004

Tract000402/Block 1005

Tract000402/Block 1006

Tract000402/Block 1007

Tract000402/Block 1008

Tract000402/Block 1009

Tract000402/Block 1010

Tract000402/Block 1011

Tract000402/Block 1012

Tract000402/Block 1013

Tract000402/Block 1014

Tract000402/Block 1015

Tract000402/Block 1016

Tract000402/Block 1017

Tract000402/Block 1018

Tract000402/Block 1019

Tract000402/Block 1020

Tract000402/Block 1021

Tract000402/Block 1022

Tract000402/Block 1023

Tract000402/Block 1024

Tract000402/Block 1025

Tract000402/Block 1026

Tract000402/Block 2000

Tract000402/Block 2001

Tract000402/Block 2002

Tract000402/Block 2003

Tract000402/Block 2004

Tract000402/Block 2005

Tract000402/Block 2006

Tract000402/Block 2007

Tract000402/Block 2008

Tract000402/Block 2009

Tract000402/Block 2010

Tract000402/Block 3000

Tract000402/Block 3001

Tract000402/Block 3002

Tract000402/Block 3003

Tract000402/Block 3004

Tract000402/Block 3005

Tract000402/Block 3006

Tract000402/Block 3007

Tract000402/Block 3008

Tract000402/Block 3009

Tract000402/Block 3010

Tract000402/Block 3011

Tract000402/Block 3012

Tract000402/Block 3013

Tract000402/Block 3014

Tract000403/Block 2003

Tract000403/Block 2004

Tract000403/Block 2005

Tract000403/Block 2006

Tract000403/Block 2007

Tract000403/Block 2008

Tract000403/Block 2009

Tract000403/Block 2010

Tract000403/Block 2011

Tract000403/Block 2012

Tract000403/Block 2013

Tract000403/Block 2014

VTD 1 Total 4,335

VTD 10 1,271

VTD 11 (Part)

Tract000403/Block 2059

Tract000403/Block 2060

Tract000403/Block 2061

Tract000502/Block 1000

Tract000502/Block 1001

Tract000502/Block 1002

Tract000502/Block 1003

Tract000502/Block 1004

Tract000502/Block 1005

Tract000502/Block 1006

Tract000502/Block 1007

Tract000502/Block 1008

Tract000502/Block 1009

Tract000502/Block 1010

Tract000502/Block 1011

Tract000502/Block 1012

Tract000502/Block 1013

Tract000502/Block 1014

Tract000502/Block 1015

Tract000502/Block 1016

Tract000502/Block 2000

Tract000502/Block 2001

Tract000502/Block 2002

Tract000502/Block 2003

Tract000502/Block 2004

Tract000502/Block 2005

Tract000502/Block 2006

Tract000502/Block 2007

Tract000502/Block 2008

Tract000502/Block 2009

Tract000502/Block 2010

Tract000502/Block 2011

Tract000502/Block 2012

Tract000502/Block 3000

Tract000502/Block 3001

Tract000502/Block 3002

Tract000502/Block 3003

Tract000502/Block 3004

Tract000502/Block 3005

Tract000502/Block 3006

Tract000502/Block 3007

Tract000502/Block 3008

Tract000502/Block 3009

Tract000502/Block 3010

Tract000502/Block 3011

Tract000502/Block 3012

Tract000502/Block 3013

Tract000502/Block 3014

Tract000502/Block 3015

Tract000502/Block 3016

Tract000502/Block 3017

Tract000502/Block 3018

Tract000502/Block 3019

Tract000502/Block 3020

Tract000502/Block 3021

Tract000502/Block 4016

Tract000502/Block 4017

Tract000502/Block 4018

Tract000502/Block 5010

Tract000502/Block 5011

Tract000502/Block 5012

Tract000502/Block 5013

VTD 11 Total 3,626

VTD 2 (Part)

Tract000401/Block 3000

Tract000401/Block 3001

Tract000401/Block 3002

Tract000401/Block 3003

Tract000401/Block 3004

Tract000401/Block 3005

Tract000401/Block 3006

Tract000401/Block 3007

Tract000401/Block 3008

Tract000401/Block 3009

Tract000401/Block 3010

Tract000401/Block 3011

Tract000401/Block 3012

Tract000401/Block 3013

Tract000401/Block 4000

Tract000401/Block 4001

Tract000401/Block 4002

Tract000401/Block 4003

Tract000401/Block 4004

Tract000401/Block 4005

Tract000401/Block 5001

Tract000401/Block 5002

Tract000401/Block 5003

Tract000401/Block 5004

Tract000401/Block 5005

Tract000401/Block 5006

Tract000401/Block 5007

Tract000401/Block 5008

Tract000401/Block 5009

Tract000401/Block 5010

Tract000401/Block 5011

Tract000401/Block 5012

Tract000401/Block 5013

VTD 2 Total 4,402

VTD 3 (Part)

Tract000300/Block 1001

Tract000300/Block 1002

Tract000300/Block 1003

Tract000300/Block 1004

Tract000300/Block 1005

Tract000300/Block 1006

Tract000300/Block 1007

Tract000300/Block 1008

Tract000300/Block 1009

Tract000300/Block 1010

Tract000300/Block 1011

Tract000300/Block 1012

Tract000300/Block 1013

Tract000300/Block 1014

Tract000300/Block 1017

Tract000300/Block 4001

Tract000300/Block 4002

Tract000300/Block 4003

Tract000300/Block 4004

Tract000300/Block 4005

Tract000300/Block 4006

Tract000300/Block 4007

Tract000300/Block 4008

Tract000300/Block 4009

Tract000300/Block 4010

Tract000300/Block 4011

Tract000300/Block 4012

Tract000300/Block 4013

Tract000300/Block 4014

Tract000300/Block 4015

Tract000300/Block 4016

Tract000300/Block 4017

VTD 3 Total 3,030

VTD 4 1,299

VTD 50 3,447

VTD 7 4,834

VTD 8 3,488

VTD 9 4,732

Comanche County Total 34,464

For District Number 62 Total Population: 34,464

Ideal District 34,165

Population:

Population Deviation: 299

Percent Deviation: 0.875%

District 063

Comanche County (Part)

VTD 1 (Part)

Tract000403/Block 2002

VTD 1 Total 0

VTD 11 (Part)

Tract002300/Block 4006

Tract002300/Block 4007

VTD 11 Total 97

VTD 13 (Part)

Tract002200/Block 4048

Tract002200/Block 5047

Tract002200/Block 5048

Tract002200/Block 5050

Tract002200/Block 5051

Tract002400/Block 9020

Tract002400/Block 9021

Tract002400/Block 9022

Tract002400/Block 9023

Tract002400/Block 9024

Tract002400/Block 9025

Tract002400/Block 9026

VTD 13 Total 301

VTD 25 (Part)

Tract001600/Block 1000

Tract001600/Block 1001

Tract001600/Block 1002

Tract001600/Block 1003

Tract001600/Block 1004

Tract001600/Block 1005

Tract001600/Block 1006

Tract001600/Block 1007

Tract001600/Block 1008

Tract001600/Block 1009

Tract001600/Block 1010

Tract001600/Block 1011

Tract001600/Block 1012

Tract001600/Block 1013

Tract001600/Block 1014

Tract001600/Block 1015

Tract001600/Block 2000

Tract001600/Block 2001

Tract001600/Block 2002

Tract001600/Block 2011

Tract001600/Block 2012

Tract001600/Block 2013

Tract001600/Block 2014

Tract001600/Block 2015

Tract001600/Block 2016

Tract001600/Block 2025

Tract001600/Block 2026

Tract001600/Block 2027

Tract001600/Block 2028

Tract001600/Block 2029

Tract001600/Block 2030

Tract001600/Block 2035

Tract001600/Block 2036

Tract001600/Block 2037

Tract001600/Block 2038

Tract001600/Block 2039

Tract001600/Block 2040

VTD 25 Total 797

VTD 26 (Part)

Tract001700/Block 2000

Tract001700/Block 2001

Tract001700/Block 2002

Tract001700/Block 2003

Tract001700/Block 2004

Tract001700/Block 2005

Tract001700/Block 2006

Tract001700/Block 2007

Tract001700/Block 2008

Tract001700/Block 2009

Tract001700/Block 2010

Tract001700/Block 2011

Tract001700/Block 2012

Tract001700/Block 2013

Tract001700/Block 2014

Tract001700/Block 2015

Tract001700/Block 2016

Tract001700/Block 2017

Tract001700/Block 2018

Tract001700/Block 2019

Tract001700/Block 2020

Tract001700/Block 2021

Tract001700/Block 2022

Tract001700/Block 2023

Tract001700/Block 2024

Tract001700/Block 2025

Tract001700/Block 2026

Tract001700/Block 2027

Tract001700/Block 2028

Tract001700/Block 2029

Tract001700/Block 2030

Tract001700/Block 2031

Tract001700/Block 2032

Tract001700/Block 2033

Tract001700/Block 2034

Tract001700/Block 2035

VTD 26 Total 902

VTD 27 928

VTD 28 880

VTD 29 1,604

VTD 32 (Part)

Tract001902/Block 1045

Tract001902/Block 1046

VTD 32 Total 0

VTD 33 (Part)

Tract002002/Block 1000

Tract002002/Block 1001

Tract002002/Block 1002

Tract002002/Block 1003

Tract002002/Block 1004

Tract002002/Block 1005

Tract002002/Block 1006

Tract002002/Block 1007

Tract002002/Block 1008

Tract002002/Block 1009

Tract002002/Block 1010

Tract002002/Block 1011

Tract002002/Block 1012

Tract002002/Block 1013

Tract002002/Block 1014

Tract002002/Block 2010

VTD 33 Total 1,046

VTD 34 3,600

VTD 35 943

VTD 36 529

VTD 37 568

VTD 38 (Part)

Tract002200/Block 1152

VTD 38 Total 0

VTD 41 1,165

VTD 42 4,785

VTD 43 2,480

VTD 45 516

VTD 46 781

VTD 48 1,454

VTD 51 (Part)

Tract002200/Block 1116

Tract002200/Block 1117

Tract002200/Block 1118

Tract002200/Block 1119

Tract002200/Block 1120

Tract002200/Block 1121

Tract002200/Block 1122

Tract002200/Block 1123

Tract002200/Block 1124

Tract002200/Block 1125

Tract002200/Block 1126

Tract002200/Block 1127

Tract002200/Block 1128

Tract002200/Block 1129

Tract002200/Block 1130

Tract002200/Block 1131

Tract002200/Block 1150

Tract002200/Block 1151

Tract002200/Block 1153

Tract002200/Block 1154

Tract002200/Block 1155

Tract002200/Block 1157

Tract002200/Block 1158

Tract002200/Block 2000

Tract002200/Block 2001

Tract002200/Block 2002

Tract002200/Block 2003

Tract002200/Block 2004

Tract002200/Block 2005

Tract002200/Block 2006

Tract002200/Block 2007

Tract002200/Block 2008

Tract002200/Block 2009

Tract002200/Block 2010

Tract002200/Block 2011

Tract002200/Block 2012

Tract002200/Block 2013

Tract002200/Block 2014

Tract002200/Block 2015

Tract002200/Block 2016

Tract002200/Block 2017

Tract002200/Block 2018

Tract002200/Block 2019

Tract002200/Block 2020

Tract002200/Block 2021

Tract002200/Block 2022

Tract002200/Block 2023

Tract002200/Block 2025

Tract002200/Block 2026

Tract002200/Block 2027

Tract002200/Block 3011

Tract002200/Block 3012

Tract002200/Block 3013

Tract002200/Block 3014

Tract002200/Block 3015

Tract002200/Block 3016

Tract002200/Block 3047

Tract002200/Block 3048

Tract002200/Block 3049

Tract002200/Block 3050

VTD 51 Total 1,785

Comanche County Total 25,161

Tillman County 9,287

For District Number 63 Total Population: 34,448

Ideal District 34,165

Population:

Population Deviation: 283

Percent Deviation: 0.829%

District 064

Comanche County (Part)

VTD 13 (Part)

Tract000100/Block 1000

Tract000100/Block 1001

Tract000100/Block 1002

Tract000100/Block 1003

Tract000100/Block 1004

Tract000100/Block 1005

Tract000100/Block 1006

Tract000100/Block 1007

Tract000100/Block 1008

Tract000100/Block 1009

Tract000100/Block 1010

Tract000100/Block 1011

Tract000100/Block 1012

Tract000100/Block 1013

Tract000100/Block 1014

Tract000100/Block 1015

Tract000100/Block 1016

Tract000100/Block 1017

Tract000100/Block 1018

Tract000100/Block 2000

Tract000100/Block 2001

Tract000100/Block 2002

Tract000100/Block 2003

Tract000100/Block 2004

Tract000100/Block 2005

Tract000100/Block 2006

Tract000100/Block 2007

Tract000100/Block 2008

Tract000100/Block 2009

Tract000100/Block 2010

Tract000100/Block 2011

Tract000100/Block 2012

Tract000100/Block 2013

Tract000100/Block 2014

Tract000100/Block 2015

Tract000100/Block 2016

Tract000100/Block 2017

Tract000100/Block 2018

Tract000100/Block 2019

Tract000100/Block 2020

Tract000100/Block 3000

Tract000100/Block 3001

Tract000100/Block 3002

Tract000100/Block 3003

Tract000100/Block 3004

Tract000100/Block 3005

Tract000100/Block 3006

Tract000100/Block 3007

Tract000100/Block 3008

Tract000100/Block 3009

Tract000100/Block 3010

Tract000100/Block 3011

Tract000100/Block 3012

Tract000100/Block 3013

Tract000100/Block 3014

Tract000100/Block 3015

Tract000100/Block 3016

Tract000100/Block 3017

Tract000100/Block 3018

Tract000100/Block 3019

Tract000100/Block 4000

Tract000100/Block 4001

Tract000100/Block 4002

Tract000100/Block 4003

Tract000100/Block 4004

Tract000100/Block 4005

Tract000100/Block 4006

Tract000100/Block 4007

Tract000100/Block 4008

Tract000100/Block 4009

Tract000100/Block 4010

Tract000100/Block 4011

Tract000100/Block 4012

Tract000100/Block 4013

Tract000100/Block 4014

Tract000100/Block 4015

Tract000100/Block 4016

Tract000100/Block 4017

Tract000100/Block 4018

Tract000100/Block 4019

Tract000100/Block 4020

Tract000100/Block 4021

Tract000800/Block 1000

Tract000800/Block 1001

VTD 13 Total 4,055

VTD 15 (Part)

Tract000200/Block 1000

Tract000200/Block 1001

Tract000200/Block 1002

Tract000200/Block 1003

Tract000200/Block 1004

Tract000200/Block 1005

Tract000200/Block 1006

Tract000200/Block 1007

Tract000200/Block 1008

Tract000200/Block 1009

Tract000200/Block 1010

Tract000200/Block 1011

Tract000200/Block 1012

Tract000200/Block 1013

Tract000200/Block 1014

Tract000200/Block 2000

Tract000200/Block 2001

Tract000200/Block 2002

Tract000200/Block 2003

Tract000200/Block 2004

Tract000200/Block 2005

Tract000200/Block 2006

Tract000200/Block 2007

Tract000200/Block 2008

Tract000200/Block 2009

Tract000200/Block 2010

Tract000200/Block 2011

Tract000200/Block 2012

Tract000200/Block 3000

Tract000200/Block 3001

Tract000200/Block 3002

Tract000200/Block 3004

Tract000200/Block 3005

Tract000200/Block 3006

Tract000200/Block 3007

Tract000200/Block 3008

Tract000200/Block 3009

Tract000200/Block 3010

Tract000200/Block 3011

Tract000200/Block 3012

Tract000200/Block 3013

Tract000600/Block 1000

Tract000600/Block 1001

Tract000600/Block 1002

Tract000600/Block 1003

Tract000600/Block 1004

Tract000600/Block 1005

Tract000600/Block 1006

Tract000600/Block 1007

Tract000600/Block 1008

Tract000600/Block 1009

Tract000600/Block 1010

Tract000700/Block 1000

Tract000700/Block 1001

Tract000700/Block 1002

Tract000700/Block 1003

Tract000700/Block 1004

Tract000700/Block 1005

Tract000700/Block 1006

Tract000700/Block 1007

Tract000700/Block 1008

Tract000700/Block 1009

Tract000700/Block 2000

Tract000700/Block 2001

Tract000700/Block 2002

Tract000700/Block 2003

Tract000700/Block 2006

VTD 15 Total 4,617

VTD 16 2,583

VTD 17 3,337

VTD 19 2,075

VTD 20 3,951

VTD 21 2,482

VTD 22 3,063

VTD 25 (Part)

Tract001500/Block 1000

Tract001500/Block 1001

Tract001500/Block 1002

Tract001500/Block 1003

Tract001500/Block 1004

Tract001500/Block 1005

Tract001500/Block 1006

Tract001500/Block 1007

Tract001500/Block 1008

Tract001500/Block 1009

Tract001500/Block 1010

Tract001500/Block 1011

Tract001500/Block 1012

Tract001500/Block 1013

Tract001500/Block 1014

Tract001500/Block 1015

Tract001500/Block 1016

Tract001500/Block 1017

Tract001500/Block 1018

Tract001500/Block 1019

Tract001500/Block 1020

Tract001500/Block 1021

Tract001500/Block 1022

Tract001500/Block 1023

Tract001500/Block 1024

Tract001500/Block 1025

Tract001500/Block 1026

Tract001500/Block 1027

Tract001500/Block 1028

Tract001500/Block 1029

Tract001500/Block 1030

Tract001500/Block 1031

Tract001500/Block 1032

Tract001500/Block 1033

Tract001500/Block 1034

Tract001500/Block 1035

Tract001500/Block 1036

Tract001500/Block 1037

Tract001500/Block 1038

Tract001500/Block 2000

Tract001500/Block 2006

Tract001500/Block 2007

VTD 25 Total 613

VTD 26 (Part)

Tract001700/Block 1000

Tract001700/Block 1001

Tract001700/Block 1002

Tract001700/Block 1003

Tract001700/Block 1004

Tract001700/Block 1005

Tract001700/Block 1006

Tract001700/Block 1007

Tract001700/Block 1008

Tract001700/Block 1009

Tract001700/Block 1010

Tract001700/Block 1011

Tract001700/Block 1012

Tract001700/Block 1013

Tract001700/Block 1014

Tract001700/Block 1015

Tract001700/Block 1016

Tract001700/Block 1017

Tract001700/Block 1018

Tract001700/Block 1019

Tract001700/Block 1020

Tract001700/Block 1021

Tract001700/Block 1022

Tract001700/Block 1023

Tract001700/Block 1024

Tract001700/Block 1025

Tract001700/Block 1026

Tract001700/Block 1027

Tract001700/Block 1028

Tract001700/Block 1029

Tract001700/Block 1030

Tract001700/Block 1031

Tract001700/Block 1032

VTD 26 Total 699

VTD 30 (Part)

Tract001901/Block 2000

Tract001901/Block 2001

Tract001901/Block 2002

Tract001901/Block 2003

Tract001901/Block 2004

Tract001901/Block 2005

Tract001901/Block 2006

Tract001901/Block 2007

Tract001901/Block 2008

Tract001901/Block 2009

Tract001901/Block 2010

Tract001901/Block 2011

Tract001901/Block 2012

VTD 30 Total 863

VTD 31 3,836

VTD 32 (Part)

Tract000800/Block 1002

Tract001100/Block 1000

Tract001100/Block 1001

Tract001100/Block 1002

Tract001100/Block 1003

Tract001901/Block 3005

Tract001902/Block 1001

Tract001902/Block 1002

Tract001902/Block 1003

Tract001902/Block 1004

Tract001902/Block 1005

Tract001902/Block 1006

Tract001902/Block 1007

Tract001902/Block 1008

Tract001902/Block 1009

Tract001902/Block 1010

Tract001902/Block 1011

Tract001902/Block 1012

Tract001902/Block 1013

Tract001902/Block 1014

Tract001902/Block 1015

Tract001902/Block 1016

Tract001902/Block 1017

Tract001902/Block 1018

Tract001902/Block 1019

Tract001902/Block 1020

Tract001902/Block 1021

Tract001902/Block 1022

Tract001902/Block 1023

Tract001902/Block 1024

Tract001902/Block 1025

Tract001902/Block 1026

Tract001902/Block 1027

Tract001902/Block 1028

Tract001902/Block 1029

Tract001902/Block 1030

Tract001902/Block 1031

Tract001902/Block 1032

Tract001902/Block 1033

Tract001902/Block 1034

Tract001902/Block 1035

Tract001902/Block 1036

Tract001902/Block 1038

Tract001902/Block 1039

Tract001902/Block 1040

Tract001902/Block 1041

Tract001902/Block 1042

Tract001902/Block 1043

Tract001902/Block 1044

VTD 32 Total 252

VTD 33 (Part)

Tract001902/Block 1000

Tract001902/Block 1037

Tract002002/Block 2000

Tract002002/Block 2001

Tract002002/Block 2002

Tract002002/Block 2003

Tract002002/Block 2004

Tract002002/Block 2005

Tract002002/Block 2006

Tract002002/Block 2007

Tract002002/Block 2008

Tract002002/Block 2009

Tract002002/Block 2011

Tract002002/Block 5019

Tract002002/Block 5020

VTD 33 Total 1,658

VTD 44 (Part)

Tract002001/Block 2000

Tract002001/Block 2001

Tract002001/Block 2002

Tract002001/Block 2008

Tract002001/Block 2009

Tract002001/Block 2010

Tract002001/Block 2011

Tract002001/Block 2012

Tract002001/Block 2013

Tract002002/Block 5000

Tract002002/Block 5001

Tract002003/Block 1031

Tract002003/Block 1032

Tract002003/Block 1033

Tract002003/Block 1034

Tract002003/Block 1035

Tract002003/Block 1056

Tract002003/Block 1057

Tract002003/Block 1058

Tract002003/Block 1059

Tract002003/Block 1060

Tract002003/Block 1061

Tract002003/Block 1062

Tract002003/Block 1063

Tract002003/Block 1064

Tract002003/Block 1065

Tract002003/Block 1071

Tract002003/Block 1075

VTD 44 Total 377

Comanche County Total 34,461

For District Number 64 Total Population: 34,461

Ideal District 34,165

Population:

Population Deviation: 296

Percent Deviation: 0.867%

District 065

Caddo County (Part)

VTD 509 (Part)

Tract962300/Block 1011

Tract962300/Block 1012

Tract962300/Block 1013

Tract962300/Block 1014

Tract962300/Block 1015

Tract962300/Block 1016

Tract962300/Block 1025

Tract962300/Block 1026

Tract962300/Block 1027

Tract962300/Block 1028

Tract962300/Block 1029

Tract962300/Block 1030

Tract962300/Block 1031

Tract962300/Block 1032

Tract962300/Block 1033

Tract962300/Block 1034

Tract962300/Block 1035

Tract962300/Block 1036

Tract962300/Block 1037

Tract962300/Block 1038

Tract962300/Block 1039

Tract962300/Block 1040

Tract962300/Block 1041

Tract962300/Block 1042

Tract962300/Block 1043

Tract962300/Block 1044

Tract962300/Block 1045

Tract962300/Block 1046

Tract962300/Block 1047

Tract962300/Block 1048

Tract962300/Block 1049

Tract962300/Block 1050

Tract962300/Block 1051

Tract962300/Block 1052

Tract962300/Block 1053

Tract962300/Block 1054

Tract962300/Block 1055

Tract962300/Block 1056

Tract962300/Block 1057

Tract962300/Block 1058

Tract962300/Block 1059

Tract962300/Block 1060

Tract962300/Block 1061

Tract962300/Block 1062

Tract962300/Block 1063

Tract962300/Block 1064

Tract962300/Block 1065

Tract962300/Block 1066

Tract962300/Block 1067

Tract962300/Block 1068

Tract962300/Block 1069

Tract962300/Block 1070

Tract962300/Block 1071

Tract962300/Block 1072

Tract962300/Block 1073

Tract962300/Block 1074

Tract962300/Block 1075

Tract962300/Block 1076

Tract962300/Block 1077

Tract962300/Block 1078

Tract962300/Block 1079

Tract962300/Block 1080

Tract962300/Block 1081

Tract962300/Block 1082

Tract962300/Block 1083

Tract962300/Block 1084

Tract962300/Block 1085

Tract962300/Block 1086

Tract962300/Block 1087

Tract962300/Block 1088

Tract962300/Block 1089

Tract962300/Block 1090

Tract962300/Block 1091

Tract962300/Block 1092

Tract962300/Block 1093

Tract962300/Block 1094

Tract962300/Block 1095

Tract962300/Block 1096

Tract962300/Block 1097

Tract962300/Block 1098

Tract962300/Block 1099

Tract962300/Block 1100

Tract962300/Block 1101

Tract962300/Block 1102

Tract962300/Block 1103

Tract962300/Block 1104

Tract962300/Block 1105

Tract962300/Block 1106

Tract962300/Block 1107

Tract962300/Block 1108

Tract962300/Block 1109

Tract962300/Block 1110

Tract962300/Block 1111

Tract962300/Block 1112

Tract962300/Block 1113

Tract962300/Block 1146

Tract962300/Block 1147

Tract962300/Block 1148

Tract962300/Block 1151

Tract962300/Block 1152

Tract962300/Block 1153

Tract962300/Block 1154

Tract962300/Block 1155

Tract962300/Block 1156

Tract962300/Block 1157

Tract962300/Block 1158

Tract962300/Block 1159

Tract962300/Block 1160

Tract962300/Block 1161

Tract962300/Block 1162

Tract962300/Block 1163

Tract962300/Block 1164

Tract962300/Block 1165

Tract962300/Block 1166

Tract962300/Block 1167

Tract962300/Block 1168

Tract962300/Block 1169

Tract962300/Block 1170

Tract962300/Block 1171

Tract962300/Block 2000

Tract962300/Block 2001

Tract962300/Block 2002

Tract962300/Block 2003

Tract962300/Block 2004

Tract962300/Block 2005

Tract962300/Block 2006

Tract962300/Block 2007

Tract962300/Block 2008

Tract962300/Block 2009

Tract962300/Block 2010

Tract962300/Block 2011

Tract962300/Block 2012

Tract962300/Block 2013

Tract962300/Block 2014

Tract962300/Block 2015

Tract962300/Block 2016

Tract962300/Block 2017

Tract962300/Block 2018

Tract962300/Block 2019

Tract962300/Block 2020

Tract962300/Block 2021

Tract962300/Block 2022

Tract962300/Block 2023

Tract962300/Block 2024

Tract962300/Block 2025

Tract962300/Block 2026

Tract962300/Block 2027

Tract962300/Block 2028

Tract962300/Block 2029

Tract962300/Block 2030

Tract962300/Block 2031

Tract962300/Block 2032

Tract962300/Block 2033

Tract962300/Block 2034

Tract962300/Block 2035

Tract962300/Block 2036

Tract962300/Block 2037

Tract962300/Block 2038

Tract962300/Block 2039

Tract962300/Block 2040

Tract962300/Block 2041

Tract962300/Block 2042

Tract962300/Block 2043

Tract962300/Block 2044

Tract962300/Block 2045

Tract962300/Block 2046

Tract962300/Block 2047

Tract962300/Block 2048

Tract962300/Block 2049

Tract962300/Block 2050

Tract962300/Block 2051

Tract962300/Block 2052

Tract962300/Block 2053

Tract962300/Block 2054

Tract962300/Block 2055

Tract962300/Block 2056

Tract962300/Block 2057

Tract962300/Block 2058

Tract962300/Block 2059

Tract962300/Block 2060

Tract962300/Block 2061

Tract962300/Block 2062

Tract962300/Block 2063

Tract962300/Block 2064

Tract962300/Block 2065

Tract962300/Block 2066

Tract962300/Block 2067

Tract962300/Block 2068

Tract962300/Block 2069

Tract962300/Block 2070

Tract962300/Block 2071

Tract962300/Block 2072

Tract962300/Block 2073

Tract962300/Block 2074

Tract962300/Block 2075

Tract962300/Block 2076

Tract962300/Block 2077

Tract962300/Block 2078

Tract962300/Block 2079

Tract962300/Block 2080

Tract962300/Block 2081

Tract962300/Block 2082

Tract962300/Block 2083

Tract962300/Block 2084

Tract962300/Block 2085

Tract962300/Block 2086

Tract962300/Block 2087

Tract962300/Block 2088

Tract962300/Block 2089

Tract962300/Block 2090

Tract962300/Block 2091

Tract962300/Block 2092

Tract962300/Block 2093

Tract962300/Block 2094

Tract962300/Block 2095

Tract962300/Block 2096

Tract962300/Block 2097

Tract962300/Block 2098

Tract962300/Block 2099

Tract962300/Block 2100

Tract962300/Block 2101

Tract962300/Block 2102

Tract962300/Block 2103

Tract962300/Block 2104

Tract962300/Block 2105

Tract962300/Block 2106

Tract962300/Block 2107

Tract962300/Block 2108

Tract962300/Block 2109

Tract962300/Block 3000

Tract962300/Block 3001

Tract962300/Block 3002

Tract962300/Block 3003

Tract962300/Block 3004

Tract962300/Block 3005

Tract962300/Block 3006

Tract962300/Block 3007

Tract962300/Block 3008

Tract962300/Block 3058

Tract962300/Block 3059

Tract962300/Block 3060

Tract962300/Block 3061

Tract962300/Block 3062

Tract962300/Block 4000

Tract962300/Block 4001

Tract962300/Block 4002

Tract962300/Block 4003

Tract962300/Block 4004

Tract962300/Block 4005

Tract962300/Block 4006

Tract962300/Block 4007

Tract962300/Block 4008

Tract962300/Block 4009

Tract962300/Block 4010

Tract962300/Block 4045

Tract962300/Block 4046

Tract962300/Block 4047

Tract962300/Block 4048

Tract962300/Block 4049

Tract962300/Block 4050

Tract962300/Block 4051

Tract962300/Block 4052

Tract962300/Block 4053

Tract962300/Block 4054

Tract962300/Block 4055

Tract962300/Block 4056

Tract962300/Block 4057

Tract962300/Block 4058

Tract962300/Block 4059

Tract962300/Block 4060

Tract962300/Block 4061

Tract962300/Block 4062

Tract962300/Block 4063

Tract962300/Block 4064

Tract962300/Block 4065

Tract962300/Block 4074

Tract962300/Block 4075

Tract962300/Block 4076

Tract962300/Block 4999

VTD 509 Total 1,233

VTD 510 (Part)

Tract962000/Block 3046

Tract962000/Block 3047

Tract962000/Block 3049

Tract962000/Block 3050

Tract962000/Block 3051

Tract962000/Block 3998

Tract962000/Block 4050

Tract962000/Block 4051

Tract962000/Block 4053

Tract962000/Block 4054

Tract962000/Block 4055

Tract962000/Block 4058

Tract962000/Block 4059

Tract962000/Block 4060

Tract962000/Block 4061

Tract962000/Block 4062

Tract962000/Block 4063

Tract962000/Block 4064

Tract962000/Block 4065

Tract962000/Block 4066

Tract962000/Block 4067

Tract962000/Block 4068

Tract962000/Block 4069

Tract962000/Block 4070

Tract962000/Block 4071

Tract962000/Block 4072

Tract962000/Block 4073

Tract962000/Block 4074

Tract962000/Block 4075

Tract962000/Block 4076

Tract962000/Block 4077

Tract962000/Block 4078

Tract962000/Block 4079

Tract962000/Block 4080

Tract962000/Block 4081

Tract962000/Block 4082

Tract962000/Block 4083

Tract962000/Block 4084

Tract962000/Block 4085

Tract962000/Block 4086

Tract962000/Block 4087

Tract962000/Block 4088

Tract962000/Block 4089

Tract962000/Block 4090

Tract962000/Block 4091

Tract962000/Block 4092

Tract962000/Block 4093

Tract962000/Block 4094

Tract962000/Block 4095

Tract962000/Block 4096

Tract962000/Block 4997

Tract962000/Block 4998

Tract962300/Block 1114

Tract962300/Block 1115

Tract962300/Block 1116

Tract962300/Block 1117

Tract962300/Block 1118

Tract962300/Block 1119

Tract962300/Block 1120

Tract962300/Block 1121

Tract962300/Block 1122

Tract962300/Block 1123

Tract962300/Block 1124

Tract962300/Block 1125

Tract962300/Block 1126

Tract962300/Block 1127

Tract962300/Block 1128

Tract962300/Block 1129

Tract962300/Block 1130

Tract962300/Block 1131

Tract962300/Block 1132

Tract962300/Block 1133

Tract962300/Block 1134

Tract962300/Block 1135

Tract962300/Block 1136

Tract962300/Block 1137

Tract962300/Block 1138

Tract962300/Block 1139

Tract962300/Block 1140

Tract962300/Block 1141

Tract962300/Block 1142

Tract962300/Block 1143

Tract962300/Block 1144

Tract962300/Block 1145

Tract962300/Block 1149

Tract962300/Block 1150

Tract962300/Block 1172

Tract962300/Block 1173

Tract962300/Block 1174

Tract962300/Block 1175

Tract962300/Block 1176

Tract962300/Block 1177

Tract962300/Block 1178

Tract962300/Block 1179

Tract962300/Block 1180

Tract962300/Block 1181

Tract962300/Block 1182

Tract962300/Block 1183

Tract962300/Block 1184

Tract962300/Block 1185

Tract962300/Block 1186

Tract962300/Block 1187

Tract962300/Block 1188

Tract962300/Block 1189

Tract962300/Block 1190

Tract962300/Block 1191

Tract962300/Block 1192

Tract962300/Block 1193

Tract962300/Block 1194

Tract962300/Block 1195

Tract962300/Block 1196

Tract962300/Block 1197

Tract962300/Block 1198

Tract962300/Block 1199

Tract962300/Block 1200

Tract962300/Block 1201

Tract962300/Block 3009

Tract962300/Block 3010

Tract962300/Block 3011

Tract962300/Block 3012

Tract962300/Block 3013

Tract962300/Block 3014

Tract962300/Block 3015

Tract962300/Block 3016

Tract962300/Block 3017

Tract962300/Block 3018

Tract962300/Block 3019

Tract962300/Block 3020

Tract962300/Block 3021

Tract962300/Block 3022

Tract962300/Block 3023

Tract962300/Block 3024

Tract962300/Block 3025

Tract962300/Block 3026

Tract962300/Block 3027

Tract962300/Block 3028

Tract962300/Block 3029

Tract962300/Block 3030

Tract962300/Block 3031

Tract962300/Block 3032

Tract962300/Block 3033

Tract962300/Block 3034

Tract962300/Block 3035

Tract962300/Block 3036

Tract962300/Block 3037

Tract962300/Block 3038

Tract962300/Block 3039

Tract962300/Block 3040

Tract962300/Block 3041

Tract962300/Block 3042

Tract962300/Block 3043

Tract962300/Block 3044

Tract962300/Block 3045

Tract962300/Block 3046

Tract962300/Block 3047

Tract962300/Block 3048

Tract962300/Block 3049

Tract962300/Block 3050

Tract962300/Block 3051

Tract962300/Block 3052

Tract962300/Block 3053

Tract962300/Block 3054

Tract962300/Block 3055

Tract962300/Block 3056

Tract962300/Block 3057

Tract962300/Block 3063

Tract962300/Block 3064

Tract962300/Block 3065

Tract962300/Block 3066

Tract962300/Block 3067

Tract962300/Block 3068

Tract962300/Block 3069

Tract962300/Block 3070

Tract962300/Block 3071

Tract962300/Block 3072

Tract962300/Block 3073

Tract962300/Block 3074

Tract962300/Block 3075

Tract962300/Block 3076

Tract962300/Block 3077

Tract962300/Block 3078

Tract962300/Block 3079

Tract962300/Block 3080

Tract962300/Block 3081

Tract962300/Block 3082

Tract962300/Block 3083

Tract962300/Block 3084

Tract962300/Block 3085

Tract962300/Block 3086

Tract962300/Block 3087

Tract962300/Block 3088

Tract962300/Block 3089

Tract962300/Block 3090

Tract962300/Block 3091

Tract962300/Block 3092

Tract962300/Block 3093

Tract962300/Block 3094

Tract962300/Block 3095

Tract962300/Block 3096

Tract962300/Block 3097

Tract962300/Block 3098

Tract962300/Block 3099

Tract962300/Block 3100

Tract962300/Block 3101

Tract962300/Block 3102

Tract962300/Block 3103

Tract962300/Block 3104

Tract962300/Block 3105

Tract962300/Block 3106

Tract962300/Block 3107

Tract962300/Block 3108

Tract962300/Block 3109

Tract962300/Block 3110

Tract962300/Block 3111

Tract962300/Block 4011

Tract962300/Block 4012

Tract962300/Block 4013

Tract962300/Block 4014

Tract962300/Block 4015

Tract962300/Block 4016

Tract962300/Block 4017

Tract962300/Block 4018

Tract962300/Block 4019

Tract962300/Block 4020

Tract962300/Block 4021

Tract962300/Block 4022

Tract962300/Block 4023

Tract962300/Block 4024

Tract962300/Block 4025

Tract962300/Block 4026

Tract962300/Block 4027

Tract962300/Block 4028

Tract962300/Block 4029

Tract962300/Block 4030

Tract962300/Block 4031

Tract962300/Block 4032

Tract962300/Block 4033

Tract962300/Block 4034

Tract962300/Block 4035

Tract962300/Block 4036

Tract962300/Block 4037

Tract962300/Block 4038

Tract962300/Block 4039

Tract962300/Block 4040

Tract962300/Block 4041

Tract962300/Block 4042

Tract962300/Block 4043

Tract962300/Block 4044

Tract962300/Block 4066

Tract962300/Block 4067

Tract962300/Block 4068

Tract962300/Block 4069

Tract962300/Block 4070

Tract962300/Block 4071

Tract962300/Block 4072

Tract962300/Block 4073

Tract962300/Block 4996

Tract962300/Block 4997

Tract962300/Block 4998

VTD 510 Total 1,945

VTD 511 2,889

VTD 712 (Part)

Tract961800/Block 5057

Tract961800/Block 5058

Tract961800/Block 5059

Tract961800/Block 5060

Tract961800/Block 5081

Tract961800/Block 5082

Tract961800/Block 5083

Tract961800/Block 5084

Tract961800/Block 5085

Tract961900/Block 3067

Tract961900/Block 3068

Tract961900/Block 3069

Tract962000/Block 4097

Tract962000/Block 4098

Tract962000/Block 4100

Tract962200/Block 1005

Tract962200/Block 1006

Tract962200/Block 1017

Tract962200/Block 1018

Tract962200/Block 1019

Tract962200/Block 1020

Tract962200/Block 1021

Tract962200/Block 1022

Tract962200/Block 1023

Tract962200/Block 1024

Tract962200/Block 1025

Tract962200/Block 1026

Tract962200/Block 1027

Tract962200/Block 1028

Tract962200/Block 1052

Tract962200/Block 1053

Tract962200/Block 1054

Tract962200/Block 1055

Tract962200/Block 1056

Tract962200/Block 1071

Tract962200/Block 1106

Tract962200/Block 1107

Tract962200/Block 1108

VTD 712 Total 139

VTD 713 (Part)

Tract961800/Block 5056

Tract961800/Block 5061

Tract961800/Block 5062

Tract961800/Block 5063

Tract961800/Block 5064

Tract961800/Block 5065

Tract961800/Block 5066

Tract961800/Block 5067

Tract961800/Block 5068

Tract961800/Block 5069

Tract961800/Block 5070

Tract961800/Block 5071

Tract961800/Block 5072

Tract961800/Block 5073

Tract961800/Block 5074

Tract961800/Block 5075

Tract961800/Block 5076

Tract961800/Block 5077

Tract961800/Block 5078

Tract961800/Block 5079

Tract961800/Block 5080

Tract961800/Block 5086

Tract961800/Block 5094

Tract961800/Block 5095

Tract961800/Block 5096

Tract961800/Block 5097

Tract961800/Block 5098

Tract961800/Block 5099

Tract961800/Block 5100

VTD 713 Total 95

Caddo County Total 6,301

Comanche County (Part)

VTD 1 (Part)

Tract000402/Block 1000

Tract000403/Block 2000

Tract000403/Block 2001

VTD 1 Total 0

VTD 13 (Part)

Tract002400/Block 9004

Tract002400/Block 9005

Tract002400/Block 9006

Tract002400/Block 9008

Tract002400/Block 9009

Tract002400/Block 9010

Tract002400/Block 9011

Tract002400/Block 9012

Tract002400/Block 9013

Tract002400/Block 9014

Tract002400/Block 9015

Tract002400/Block 9016

Tract002400/Block 9017

Tract002400/Block 9018

Tract002400/Block 9019

Tract002400/Block 9028

Tract002400/Block 9997

Tract002400/Block 9998

Tract002400/Block 9999

VTD 13 Total 7,994

VTD 15 (Part)

Tract000200/Block 3003

VTD 15 Total 0

VTD 2 (Part)

Tract000401/Block 5000

VTD 2 Total 0

VTD 3 (Part)

Tract000300/Block 1000

Tract000300/Block 4000

VTD 3 Total 0

VTD 30 (Part)

Tract001901/Block 1000

Tract001901/Block 1001

Tract001901/Block 1002

Tract001901/Block 1003

Tract001901/Block 1004

Tract001901/Block 1005

Tract001901/Block 1006

Tract001901/Block 1007

Tract001901/Block 1008

Tract001901/Block 1009

Tract001901/Block 1010

Tract001901/Block 1011

Tract001901/Block 1012

Tract001901/Block 1013

Tract001901/Block 1014

Tract002100/Block 1155

Tract002400/Block 9000

Tract002400/Block 9001

Tract002400/Block 9002

Tract002400/Block 9003

VTD 30 Total 4,697

VTD 38 (Part)

Tract002100/Block 1030

Tract002100/Block 1072

Tract002100/Block 1073

Tract002100/Block 1075

Tract002100/Block 1076

Tract002100/Block 1081

Tract002100/Block 1082

Tract002100/Block 1083

Tract002100/Block 1084

Tract002100/Block 1085

Tract002100/Block 1086

Tract002100/Block 1087

Tract002100/Block 1088

Tract002100/Block 1089

Tract002100/Block 1095

Tract002100/Block 1096

Tract002100/Block 1097

Tract002100/Block 1098

Tract002100/Block 1099

Tract002100/Block 1100

Tract002100/Block 1101

Tract002100/Block 1102

Tract002100/Block 1103

Tract002100/Block 1104

Tract002100/Block 1105

Tract002100/Block 1106

Tract002100/Block 1107

Tract002100/Block 1108

Tract002100/Block 1109

Tract002100/Block 1149

Tract002100/Block 1150

Tract002100/Block 1151

Tract002100/Block 1152

Tract002100/Block 1153

Tract002100/Block 1154

Tract002100/Block 1156

Tract002100/Block 1157

Tract002100/Block 1158

Tract002100/Block 1159

Tract002100/Block 1160

Tract002100/Block 1161

Tract002100/Block 1183

Tract002100/Block 1184

Tract002100/Block 1185

Tract002100/Block 1186

Tract002100/Block 1187

Tract002100/Block 1188

Tract002100/Block 1189

Tract002100/Block 1190

Tract002100/Block 3000

Tract002100/Block 3001

Tract002100/Block 3002

Tract002100/Block 3003

Tract002100/Block 3004

Tract002100/Block 3005

Tract002100/Block 3006

Tract002100/Block 3007

Tract002100/Block 3008

Tract002100/Block 3009

Tract002100/Block 3010

Tract002100/Block 3011

Tract002100/Block 3012

Tract002100/Block 3013

Tract002100/Block 3014

Tract002100/Block 3015

Tract002100/Block 3016

Tract002100/Block 3017

Tract002100/Block 3018

Tract002100/Block 3019

Tract002100/Block 3020

Tract002100/Block 3021

Tract002100/Block 3022

Tract002100/Block 3023

Tract002100/Block 3024

Tract002100/Block 3025

Tract002100/Block 3026

Tract002100/Block 3027

Tract002100/Block 3028

Tract002100/Block 3029

Tract002100/Block 3030

Tract002100/Block 3031

Tract002100/Block 3032

Tract002100/Block 3033

Tract002100/Block 3034

Tract002100/Block 3035

Tract002100/Block 3036

Tract002100/Block 3037

Tract002100/Block 3038

Tract002100/Block 3039

Tract002100/Block 3040

Tract002100/Block 3041

Tract002100/Block 3042

Tract002100/Block 3043

Tract002100/Block 3044

Tract002100/Block 3045

Tract002100/Block 3046

Tract002100/Block 3047

Tract002100/Block 3048

Tract002100/Block 3049

Tract002100/Block 3050

Tract002100/Block 3051

Tract002100/Block 3052

Tract002100/Block 3053

Tract002100/Block 3054

Tract002100/Block 3055

Tract002100/Block 3056

Tract002100/Block 3057

Tract002100/Block 3058

Tract002100/Block 3059

Tract002100/Block 3060

Tract002100/Block 3061

Tract002100/Block 3062

Tract002100/Block 3063

Tract002100/Block 3064

Tract002100/Block 3065

Tract002100/Block 3066

Tract002100/Block 3067

Tract002100/Block 3068

Tract002100/Block 3069

Tract002100/Block 3070

Tract002200/Block 1029

Tract002200/Block 1034

Tract002200/Block 1035

Tract002200/Block 1036

Tract002200/Block 1037

Tract002200/Block 1038

Tract002200/Block 1039

Tract002200/Block 1040

Tract002200/Block 1041

Tract002200/Block 1042

Tract002200/Block 1043

Tract002200/Block 1044

Tract002200/Block 1045

Tract002200/Block 1046

Tract002200/Block 1047

Tract002200/Block 1048

Tract002200/Block 1049

Tract002200/Block 1050

Tract002200/Block 1051

Tract002200/Block 1052

Tract002200/Block 1053

Tract002200/Block 1054

Tract002200/Block 1055

Tract002200/Block 1056

Tract002200/Block 1057

Tract002200/Block 1058

Tract002200/Block 1059

Tract002200/Block 1060

Tract002200/Block 1061

Tract002200/Block 1062

Tract002200/Block 1063

Tract002200/Block 1064

Tract002200/Block 1065

Tract002200/Block 1066

Tract002200/Block 1067

Tract002200/Block 1068

Tract002200/Block 1069

Tract002200/Block 1070

Tract002200/Block 1071

Tract002200/Block 1072

Tract002200/Block 1073

Tract002200/Block 1074

Tract002200/Block 1089

Tract002200/Block 1090

Tract002200/Block 1091

Tract002200/Block 1092

Tract002200/Block 1093

Tract002200/Block 1094

Tract002200/Block 1095

Tract002200/Block 1096

Tract002200/Block 1097

Tract002200/Block 1098

Tract002200/Block 1099

Tract002200/Block 1100

Tract002200/Block 1101

Tract002200/Block 1102

Tract002200/Block 1103

Tract002200/Block 1104

Tract002200/Block 1105

Tract002200/Block 1106

Tract002200/Block 1107

Tract002200/Block 1108

Tract002200/Block 1109

Tract002200/Block 1110

Tract002200/Block 1111

Tract002200/Block 1112

Tract002200/Block 1113

Tract002200/Block 1114

Tract002200/Block 1115

Tract002200/Block 1132

Tract002200/Block 1133

Tract002200/Block 1134

Tract002200/Block 1135

Tract002200/Block 1136

Tract002200/Block 1137

Tract002200/Block 1138

Tract002200/Block 1139

Tract002200/Block 1140

Tract002200/Block 1141

Tract002200/Block 1142

Tract002200/Block 1143

Tract002200/Block 1144

Tract002200/Block 1145

Tract002200/Block 1146

Tract002200/Block 1147

Tract002200/Block 1148

Tract002200/Block 1159

Tract002200/Block 1160

Tract002200/Block 1161

Tract002200/Block 1162

Tract002200/Block 1994

Tract002200/Block 1995

Tract002200/Block 1996

Tract002200/Block 1997

Tract002200/Block 1998

Tract002200/Block 1999

VTD 38 Total 2,680

VTD 39 2,180

VTD 40 1,989

VTD 44 (Part)

Tract002003/Block 1004

Tract002003/Block 1005

Tract002003/Block 1006

Tract002003/Block 1007

Tract002003/Block 1008

Tract002003/Block 1009

Tract002003/Block 1010

Tract002003/Block 1011

Tract002003/Block 1012

Tract002003/Block 1013

Tract002003/Block 1014

Tract002003/Block 1015

Tract002003/Block 1016

Tract002003/Block 1017

Tract002003/Block 1018

Tract002003/Block 1021

Tract002003/Block 1022

Tract002003/Block 1023

Tract002003/Block 1024

Tract002003/Block 1025

Tract002003/Block 1026

Tract002003/Block 1027

Tract002003/Block 1028

Tract002003/Block 1029

Tract002003/Block 1030

Tract002003/Block 1999

VTD 44 Total 328

VTD 51 (Part)

Tract002200/Block 1149

Tract002200/Block 1156

Tract002200/Block 2024

VTD 51 Total 0

Comanche County Total 19,868

Grady County (Part)

VTD 10 21

VTD 11 28

VTD 12 625

VTD 20 (Part)

Tract000700/Block 1078

Tract000700/Block 1080

Tract000700/Block 1081

Tract000700/Block 1082

Tract000700/Block 1083

Tract000700/Block 1121

Tract000700/Block 1122

Tract000700/Block 1123

Tract000700/Block 1124

Tract000700/Block 1125

Tract000700/Block 1126

Tract000700/Block 1127

Tract000700/Block 1128

Tract000700/Block 1989

Tract000700/Block 1990

VTD 20 Total 104

VTD 23 237

VTD 25 (Part)

Tract000800/Block 1086

Tract000800/Block 1087

Tract000800/Block 1092

Tract000800/Block 1093

Tract000800/Block 1094

Tract000800/Block 1095

Tract000800/Block 1096

Tract000800/Block 1097

Tract000800/Block 1098

Tract000800/Block 1111

Tract000800/Block 1112

Tract000800/Block 1113

Tract000800/Block 1114

Tract000800/Block 1115

Tract000800/Block 1116

Tract000800/Block 1117

Tract000800/Block 1118

Tract000800/Block 1119

Tract000800/Block 1120

Tract000800/Block 1121

Tract000800/Block 1122

Tract000800/Block 1123

Tract000800/Block 1124

Tract000800/Block 1125

Tract000800/Block 1126

Tract000800/Block 1127

Tract000800/Block 1129

Tract000800/Block 1130

Tract000800/Block 1131

Tract000800/Block 1132

Tract000800/Block 1133

Tract000800/Block 1134

Tract000800/Block 1135

Tract000800/Block 1136

Tract000800/Block 1137

Tract000800/Block 1164

Tract000800/Block 1168

Tract000800/Block 1169

Tract000800/Block 1170

Tract000800/Block 1171

Tract000800/Block 1172

Tract000800/Block 3139

Tract000800/Block 3140

Tract000800/Block 3141

Tract000800/Block 3142

Tract000800/Block 3143

Tract000800/Block 3144

Tract000800/Block 3145

Tract000800/Block 3146

Tract000800/Block 3147

Tract000800/Block 3154

Tract000800/Block 3155

VTD 25 Total 801

VTD 32 988

VTD 33 (Part)

Tract000600/Block 3032

Tract000600/Block 3033

Tract000600/Block 3050

Tract000600/Block 3052

Tract000600/Block 3056

Tract000600/Block 3057

Tract000600/Block 3058

Tract000600/Block 3061

Tract000600/Block 3062

Tract000600/Block 3063

Tract000600/Block 3071

Tract000600/Block 3072

Tract000600/Block 3073

Tract000600/Block 3076

Tract000600/Block 3077

Tract000600/Block 3078

Tract000600/Block 3079

Tract000600/Block 3999

Tract000600/Block 4003

Tract000600/Block 4004

Tract000600/Block 4005

Tract000600/Block 4006

Tract000600/Block 4007

Tract000600/Block 4008

Tract000600/Block 4009

Tract000600/Block 4010

Tract000600/Block 4011

Tract000600/Block 4012

Tract000600/Block 4013

Tract000600/Block 4014

Tract000600/Block 4015

Tract000600/Block 4016

Tract000600/Block 4017

Tract000600/Block 4018

Tract000600/Block 4019

Tract000600/Block 4020

Tract000600/Block 4021

Tract000600/Block 4022

Tract000600/Block 4025

Tract000600/Block 4026

Tract000600/Block 4027

Tract000600/Block 4028

Tract000600/Block 4029

Tract000600/Block 4030

Tract000600/Block 4031

Tract000600/Block 4032

Tract000600/Block 4996

Tract000600/Block 4997

Tract000600/Block 4998

Tract000600/Block 4999

Tract000600/Block 5057

VTD 33 Total 398

VTD 34 824

VTD 36 2,369

VTD 37 (Part)

Tract000700/Block 7027

Tract000700/Block 7028

Tract000700/Block 7029

Tract000700/Block 7030

Tract000700/Block 7031

Tract000700/Block 7043

Tract000700/Block 7044

Tract000700/Block 7045

Tract000700/Block 7046

Tract000700/Block 7047

Tract000700/Block 7054

Tract000700/Block 7985

VTD 37 Total 115

VTD 39 (Part)

Tract000600/Block 5000

Tract000600/Block 5001

Tract000600/Block 5002

Tract000600/Block 5003

Tract000600/Block 5046

Tract000700/Block 1003

Tract000700/Block 1004

Tract000700/Block 1005

Tract000700/Block 1006

Tract000700/Block 1007

Tract000700/Block 1008

Tract000700/Block 1009

Tract000700/Block 1010

Tract000700/Block 1011

Tract000700/Block 1012

Tract000700/Block 1013

Tract000700/Block 1014

Tract000700/Block 1015

Tract000700/Block 1016

Tract000700/Block 1017

Tract000700/Block 1018

Tract000700/Block 1019

Tract000700/Block 1020

Tract000700/Block 1021

Tract000700/Block 1022

Tract000700/Block 1023

Tract000700/Block 1024

Tract000700/Block 1025

Tract000700/Block 1026

Tract000700/Block 1027

Tract000700/Block 1028

Tract000700/Block 1029

Tract000700/Block 1030

Tract000700/Block 1031

Tract000700/Block 1032

Tract000700/Block 1044

Tract000700/Block 1045

Tract000700/Block 1046

Tract000700/Block 1079

Tract000700/Block 1998

Tract000700/Block 1999

VTD 39 Total 490

VTD 4 (Part)

Tract000500/Block 1015

Tract000500/Block 1016

Tract000500/Block 1017

Tract000500/Block 1018

Tract000500/Block 1019

Tract000500/Block 1020

Tract000500/Block 1021

Tract000500/Block 1023

Tract000500/Block 4000

Tract000500/Block 4001

Tract000500/Block 4002

Tract000500/Block 4018

Tract000500/Block 4019

Tract000500/Block 4020

Tract000500/Block 4021

Tract000500/Block 4022

Tract000500/Block 4023

Tract000500/Block 4054

Tract000500/Block 4056

Tract000500/Block 4998

Tract000500/Block 4999

Tract000600/Block 5035

Tract000600/Block 5036

Tract000600/Block 5037

Tract000600/Block 5038

Tract000600/Block 5039

VTD 4 Total 837

VTD 42 (Part)

Tract000700/Block 5000

Tract000700/Block 5001

Tract000700/Block 5002

Tract000700/Block 5003

Tract000700/Block 5004

Tract000700/Block 5005

Tract000700/Block 5006

Tract000700/Block 5007

Tract000700/Block 5015

Tract000700/Block 6000

Tract000700/Block 6035

Tract000700/Block 6048

Tract000700/Block 6999

Tract000700/Block 7048

Tract000700/Block 7049

Tract000700/Block 7050

Tract000700/Block 7051

Tract000700/Block 7052

Tract000700/Block 7053

Tract000700/Block 7064

Tract000700/Block 7065

Tract000700/Block 7066

Tract000700/Block 7067

Tract000700/Block 7068

Tract000700/Block 7073

Tract000700/Block 7123

Tract000700/Block 7124

Tract000700/Block 7986

Tract000700/Block 7987

Tract000700/Block 7988

VTD 42 Total 368

VTD   9   66

Grady County Total 8,271

For District Number 65 Total Population: 34,440

Ideal District 34,165

Population:

Population Deviation: 275

Percent Deviation: 0.805%

District 066

Tulsa County (Part)

VTD 122 262

VTD 139 1,841

VTD 140 (Part)

Tract004600/Block 1001

Tract004600/Block 1002

Tract004600/Block 1005

Tract004600/Block 1006

Tract004600/Block 1007

Tract004600/Block 1008

Tract004600/Block 1009

Tract004600/Block 1016

Tract004600/Block 1017

Tract004600/Block 1998

Tract004600/Block 2004

Tract004600/Block 2005

Tract004600/Block 2006

Tract004600/Block 2007

Tract004600/Block 2008

Tract004600/Block 2009

Tract004600/Block 3000

Tract004600/Block 3001

Tract004600/Block 3002

Tract004600/Block 3003

Tract004600/Block 3004

Tract004600/Block 3005

Tract004600/Block 3006

Tract004600/Block 3008

Tract004600/Block 3009

Tract004600/Block 3010

Tract004600/Block 3011

Tract004900/Block 1000

VTD 140 Total 1,306

VTD 147 2,601

VTD 148 2,749

VTD 149 3,322

VTD 15 (Part)

Tract002200/Block 1016

Tract002200/Block 1017

Tract002200/Block 1018

Tract002200/Block 1019

Tract002200/Block 1020

VTD 15 Total 200

VTD 158 146

VTD 159 681

VTD 21 599

VTD 30 3,063

VTD 46 1,636

VTD 47 1,861

VTD 48 2,180

VTD 49 (Part)

Tract003400/Block 1000

Tract003400/Block 1001

Tract003400/Block 1002

Tract003400/Block 1003

Tract003400/Block 1004

Tract003400/Block 1005

Tract003400/Block 1006

Tract003400/Block 1007

Tract003400/Block 1008

Tract003400/Block 1009

Tract003400/Block 1010

Tract003400/Block 1011

Tract003400/Block 3000

Tract003400/Block 3001

Tract003400/Block 3002

Tract003400/Block 3003

Tract003400/Block 3004

Tract003400/Block 3005

Tract003400/Block 3006

Tract003400/Block 3007

Tract003400/Block 3008

Tract003400/Block 3009

Tract003400/Block 3010

Tract003400/Block 3011

Tract003400/Block 3012

Tract003400/Block 3013

Tract003400/Block 3014

Tract003400/Block 3015

VTD 49 Total 1,465

VTD 801 (Part)

Tract006600/Block 1994

VTD 801 Total 0

VTD 851 2,338

VTD 852 2,182

VTD 853 2,558

VTD 856 (Part)

Tract009200/Block 2998

VTD 856 Total 0

VTD 857 1,086

VTD 871 2,145

VTD 881 (Part)

Tract009401/Block 1994

Tract009401/Block 1996

VTD 881 Total 0

Tulsa County Total 34,221

For District Number 66 Total Population: 34,221

Ideal District 34,165

Population:

Population Deviation: 56

Percent Deviation: 0.164%

District 067

Tulsa County (Part)

VTD 117 3,215

VTD 118 (Part)

Tract007620/Block 1020

Tract007620/Block 1022

Tract007620/Block 1023

Tract007620/Block 2006

Tract007620/Block 2007

Tract007620/Block 2009

Tract007620/Block 2010

Tract007620/Block 2011

Tract007620/Block 2018

Tract007620/Block 2019

Tract007620/Block 2020

Tract007620/Block 2021

Tract007620/Block 2022

Tract007620/Block 2023

Tract007620/Block 2024

Tract007620/Block 2025

Tract007620/Block 2026

Tract007620/Block 2027

Tract007620/Block 2028

Tract007620/Block 2029

Tract007620/Block 2030

Tract007620/Block 2031

Tract007620/Block 2032

Tract007620/Block 2033

Tract007620/Block 2034

Tract007620/Block 2035

Tract007620/Block 2036

Tract007632/Block 1000

Tract007632/Block 1001

Tract007632/Block 1002

Tract007632/Block 1003

Tract007632/Block 1004

Tract007632/Block 1005

Tract007632/Block 1006

Tract007632/Block 1007

Tract007632/Block 1008

Tract007632/Block 1009

Tract007632/Block 1010

Tract007632/Block 1011

Tract007632/Block 1012

Tract007632/Block 1013

Tract007632/Block 1014

Tract007632/Block 1015

Tract007632/Block 1016

Tract007632/Block 1017

Tract007632/Block 1018

Tract007632/Block 1019

Tract007632/Block 1020

Tract007632/Block 1021

Tract007632/Block 1022

Tract007632/Block 1023

Tract007632/Block 1024

Tract007632/Block 1025

Tract007632/Block 1026

Tract007632/Block 1027

Tract007632/Block 1028

Tract007632/Block 1029

Tract007632/Block 1030

Tract007632/Block 1031

Tract007632/Block 1032

VTD 118 Total 5,063

VTD 119 1,357

VTD 134 (Part)

Tract007619/Block 2000

Tract007619/Block 2001

Tract007619/Block 2002

Tract007619/Block 2003

Tract007619/Block 2004

Tract007619/Block 2006

Tract007619/Block 2007

Tract007619/Block 2008

Tract007619/Block 2009

Tract007619/Block 2010

Tract007619/Block 2011

Tract007619/Block 2012

Tract007619/Block 2013

Tract007619/Block 2014

Tract007619/Block 2015

Tract007619/Block 2016

Tract007619/Block 2017

Tract007619/Block 3000

Tract007619/Block 3001

Tract007619/Block 3002

Tract007619/Block 3004

Tract007619/Block 3005

Tract007619/Block 3006

Tract007619/Block 3007

Tract007619/Block 3008

Tract007619/Block 3009

Tract007619/Block 3010

Tract007619/Block 3011

Tract007619/Block 3012

Tract007619/Block 3013

Tract007619/Block 3014

Tract007619/Block 3015

VTD 134 Total 1,957

VTD 135 3,581

VTD 166 5,874

VTD 170 3,683

VTD 175 2,222

VTD 401 922

VTD 405 6,565

Tulsa County Total 34,439

For District Number 67 Total Population: 34,439

Ideal District 34,165

Population:

Population Deviation: 274

Percent Deviation: 0.802%

District 068

Creek County (Part)

VTD 419 (Part)

Tract020103/Block 1000

Tract020103/Block 1001

Tract020103/Block 1002

Tract020103/Block 1003

Tract020103/Block 1004

Tract020103/Block 1005

Tract020103/Block 1006

Tract020103/Block 1048

Tract020103/Block 1049

Tract020103/Block 1050

Tract020103/Block 1051

Tract020103/Block 1052

Tract020103/Block 1053

Tract020103/Block 1055

Tract020103/Block 1056

Tract020103/Block 1058

Tract020103/Block 1059

Tract020103/Block 1060

Tract020103/Block 1061

Tract020103/Block 1062

Tract020103/Block 1063

Tract020103/Block 1064

Tract020103/Block 1065

VTD 419 Total 1,138

VTD 421 (Part)

Tract020103/Block 1068

VTD 421 Total 0

Creek County Total 1,138

Tulsa County (Part)

VTD 140 (Part)

Tract004600/Block 3007

Tract004900/Block 1001

Tract004900/Block 1002

Tract004900/Block 1003

Tract004900/Block 1004

Tract004900/Block 1005

Tract004900/Block 1006

Tract004900/Block 1007

Tract004900/Block 1008

Tract004900/Block 1009

Tract004900/Block 1010

Tract004900/Block 1011

Tract004900/Block 1012

Tract004900/Block 1013

Tract004900/Block 1014

Tract004900/Block 1015

Tract004900/Block 1016

Tract004900/Block 1017

Tract004900/Block 1018

Tract004900/Block 1019

Tract004900/Block 1020

Tract004900/Block 1021

Tract004900/Block 1022

Tract004900/Block 1023

Tract004900/Block 1024

Tract004900/Block 1025

Tract004900/Block 1026

Tract004900/Block 1027

Tract004900/Block 1028

Tract004900/Block 1029

Tract004900/Block 1030

Tract004900/Block 1031

Tract004900/Block 1032

Tract004900/Block 1033

Tract004900/Block 1034

Tract004900/Block 1035

Tract004900/Block 1036

Tract004900/Block 1037

Tract004900/Block 1038

Tract004900/Block 1039

Tract004900/Block 1040

Tract004900/Block 1041

Tract004900/Block 1042

Tract004900/Block 1043

Tract004900/Block 1044

Tract004900/Block 1045

Tract004900/Block 1046

Tract004900/Block 1047

Tract004900/Block 1048

Tract004900/Block 1049

Tract004900/Block 1050

Tract004900/Block 1051

Tract004900/Block 1052

Tract004900/Block 1053

Tract004900/Block 1054

Tract004900/Block 1055

Tract004900/Block 1056

Tract004900/Block 1057

Tract004900/Block 1058

Tract004900/Block 1059

Tract004900/Block 1060

Tract004900/Block 1061

Tract004900/Block 1062

Tract004900/Block 1063

Tract004900/Block 1064

Tract004900/Block 1065

Tract004900/Block 1066

Tract004900/Block 1067

Tract004900/Block 1068

Tract004900/Block 1069

Tract004900/Block 1070

Tract004900/Block 1071

Tract004900/Block 1072

Tract004900/Block 1997

Tract004900/Block 1998

Tract004900/Block 1999

VTD 140 Total 2,091

VTD 141 2,184

VTD 142 2,367

VTD 143 1,983

VTD 144 3,137

VTD 145 (Part)

Tract006705/Block 2000

Tract006705/Block 2001

Tract006705/Block 2002

Tract006705/Block 2003

Tract006705/Block 2004

Tract006705/Block 2005

Tract006705/Block 2006

Tract006705/Block 2007

Tract006705/Block 2008

Tract006705/Block 2009

Tract006705/Block 2010

Tract006705/Block 2011

Tract006705/Block 2012

Tract006705/Block 2013

Tract006705/Block 2014

Tract006705/Block 2015

Tract006705/Block 2016

Tract006705/Block 2017

Tract006705/Block 2018

Tract006705/Block 2019

Tract006705/Block 2020

Tract006705/Block 2021

Tract006705/Block 2022

Tract006705/Block 2023

Tract006705/Block 2024

Tract006705/Block 2025

Tract006705/Block 2026

Tract006705/Block 2027

Tract006705/Block 2028

Tract006705/Block 2029

Tract006705/Block 2032

Tract006705/Block 2033

Tract006705/Block 2034

Tract006705/Block 2035

Tract006705/Block 2036

Tract006705/Block 2037

Tract006705/Block 2038

Tract006705/Block 2996

Tract006705/Block 2997

Tract006705/Block 2998

Tract006705/Block 2999

VTD 145 Total 1,150

VTD 146 3,116

VTD 703 (Part)

Tract006705/Block 2030

Tract006705/Block 2031

VTD 703 Total 0

VTD 801 (Part)

Tract002700/Block 1998

Tract002700/Block 4997

Tract003000/Block 2998

Tract004700/Block 1025

Tract004700/Block 1026

Tract006506/Block 1000

Tract006506/Block 1005

Tract006506/Block 1006

Tract006506/Block 1015

Tract006506/Block 1016

Tract006600/Block 1000

Tract006600/Block 1001

Tract006600/Block 1002

Tract006600/Block 1003

Tract006600/Block 1004

Tract006600/Block 1005

Tract006600/Block 1006

Tract006600/Block 1007

Tract006600/Block 1008

Tract006600/Block 1009

Tract006600/Block 1010

Tract006600/Block 1011

Tract006600/Block 1012

Tract006600/Block 1016

Tract006600/Block 1017

Tract006600/Block 1018

Tract006600/Block 1019

Tract006600/Block 1020

Tract006600/Block 1021

Tract006600/Block 1022

Tract006600/Block 1023

Tract006600/Block 1024

Tract006600/Block 1025

Tract006600/Block 1026

Tract006600/Block 1027

Tract006600/Block 1028

Tract006600/Block 1029

Tract006600/Block 1030

Tract006600/Block 1031

Tract006600/Block 1032

Tract006600/Block 1033

Tract006600/Block 1034

Tract006600/Block 1035

Tract006600/Block 1036

Tract006600/Block 1037

Tract006600/Block 1038

Tract006600/Block 1039

Tract006600/Block 1040

Tract006600/Block 1041

Tract006600/Block 1042

Tract006600/Block 1043

Tract006600/Block 1044

Tract006600/Block 1045

Tract006600/Block 1046

Tract006600/Block 1047

Tract006600/Block 1048

Tract006600/Block 1049

Tract006600/Block 1050

Tract006600/Block 1051

Tract006600/Block 1061

Tract006600/Block 1076

Tract006600/Block 1077

Tract006600/Block 1078

Tract006600/Block 1079

Tract006600/Block 1082

Tract006600/Block 1083

Tract006600/Block 1084

Tract006600/Block 1085

Tract006600/Block 1990

Tract006600/Block 1991

Tract006600/Block 1992

Tract006600/Block 1993

Tract006600/Block 1995

Tract006600/Block 1996

Tract006600/Block 3000

Tract006600/Block 3001

Tract006600/Block 3002

Tract006600/Block 3003

Tract006600/Block 3004

Tract006600/Block 3005

Tract006600/Block 3006

Tract006600/Block 3007

Tract006600/Block 3008

Tract006600/Block 3009

Tract006600/Block 3010

Tract006600/Block 3011

Tract006600/Block 3012

Tract006600/Block 3013

Tract006600/Block 3014

Tract006600/Block 4000

Tract006600/Block 4001

Tract006600/Block 4002

Tract006600/Block 4003

Tract006600/Block 4004

Tract006600/Block 4005

Tract006600/Block 4006

Tract006600/Block 4007

Tract006600/Block 4008

Tract006600/Block 4009

Tract006600/Block 4010

Tract006600/Block 4011

Tract006600/Block 4012

Tract006600/Block 4013

Tract006600/Block 4014

Tract006600/Block 4015

Tract006600/Block 4016

Tract006600/Block 4017

Tract006600/Block 4018

Tract006600/Block 4019

Tract006600/Block 4020

Tract008800/Block 1989

Tract008800/Block 1990

Tract008800/Block 1991

Tract008800/Block 1992

Tract008800/Block 1996

Tract008800/Block 1997

Tract009200/Block 2994

Tract009200/Block 2996

VTD 801 Total 2,304

VTD 802 1,886

VTD 854 2,982

VTD 855 2,742

VTD 856 (Part)

Tract006506/Block 1001

Tract006506/Block 1002

Tract006506/Block 1003

Tract006506/Block 1004

Tract006506/Block 1007

Tract006506/Block 1008

Tract006506/Block 1009

Tract006506/Block 1010

Tract006506/Block 1011

Tract006506/Block 1012

Tract006506/Block 1013

Tract006506/Block 1014

Tract006506/Block 1017

Tract006506/Block 1018

Tract006506/Block 1019

Tract006506/Block 1020

Tract006506/Block 1021

Tract006506/Block 1022

Tract006506/Block 1023

Tract006506/Block 1024

Tract006506/Block 1025

Tract006506/Block 1026

Tract006506/Block 1027

Tract006506/Block 1028

Tract006506/Block 1029

Tract006506/Block 1030

Tract006506/Block 1031

Tract006506/Block 1032

Tract006506/Block 1033

Tract006506/Block 1034

Tract006506/Block 1035

Tract006506/Block 1036

Tract006506/Block 1037

Tract006506/Block 1038

Tract006506/Block 1039

Tract006506/Block 1040

Tract006506/Block 1995

Tract006506/Block 1996

Tract006506/Block 1999

Tract006507/Block 1007

Tract006507/Block 1008

Tract006507/Block 1009

Tract006507/Block 1010

Tract006507/Block 1011

Tract006507/Block 1012

Tract006507/Block 1013

Tract006507/Block 1014

Tract006507/Block 1015

Tract006507/Block 1016

Tract006507/Block 1017

Tract006507/Block 1018

Tract006507/Block 1054

Tract006507/Block 1055

Tract006507/Block 1056

Tract006507/Block 1057

Tract006507/Block 1058

Tract006507/Block 1059

Tract006600/Block 1013

Tract006600/Block 1014

Tract006600/Block 1015

Tract006600/Block 1989

Tract009200/Block 2997

Tract009401/Block 3000

Tract009401/Block 3001

Tract009401/Block 3005

Tract009401/Block 3017

Tract009402/Block 1000

Tract009402/Block 1001

Tract009402/Block 1002

Tract009402/Block 1003

Tract009402/Block 1004

Tract009402/Block 1005

Tract009402/Block 1006

Tract009402/Block 1007

Tract009402/Block 1008

Tract009402/Block 1009

Tract009402/Block 1010

Tract009402/Block 1011

Tract009402/Block 1012

Tract009402/Block 1013

Tract009402/Block 1014

Tract009402/Block 1030

Tract009402/Block 1032

Tract009402/Block 1033

Tract009402/Block 1034

Tract009402/Block 1035

Tract009402/Block 1036

Tract009402/Block 1037

Tract009402/Block 1038

Tract009402/Block 3000

Tract009402/Block 3001

Tract009402/Block 3012

Tract009402/Block 3013

Tract009402/Block 3014

Tract009402/Block 3015

Tract009402/Block 3016

Tract009402/Block 3017

Tract009402/Block 3018

Tract009402/Block 3019

Tract009402/Block 3020

Tract009402/Block 3021

VTD 856 Total 4,083

VTD 881 (Part)

Tract009300/Block 1992

Tract009401/Block 1001

Tract009401/Block 1002

Tract009401/Block 1003

Tract009401/Block 1004

Tract009401/Block 1005

Tract009401/Block 1006

Tract009401/Block 1007

Tract009401/Block 1008

Tract009401/Block 1009

Tract009401/Block 1010

Tract009401/Block 1011

Tract009401/Block 1012

Tract009401/Block 1013

Tract009401/Block 1014

Tract009401/Block 1015

Tract009401/Block 1016

Tract009401/Block 1017

Tract009401/Block 1018

Tract009401/Block 1019

Tract009401/Block 1020

Tract009401/Block 1021

Tract009401/Block 1022

Tract009401/Block 1023

Tract009401/Block 1024

Tract009401/Block 1025

Tract009401/Block 1997

Tract009401/Block 1998

Tract009401/Block 2003

Tract009401/Block 2004

Tract009401/Block 2005

Tract009401/Block 2006

Tract009401/Block 2007

Tract009401/Block 2008

Tract009401/Block 2009

Tract009401/Block 2010

Tract009401/Block 2011

Tract009401/Block 2012

Tract009401/Block 2015

Tract009401/Block 2016

Tract009401/Block 2034

Tract009401/Block 2038

Tract009402/Block 1015

Tract009402/Block 1016

Tract009402/Block 1017

Tract009402/Block 1018

Tract009402/Block 1019

Tract009402/Block 1020

Tract009402/Block 1021

Tract009402/Block 1022

Tract009402/Block 1023

Tract009402/Block 1024

Tract009402/Block 1025

Tract009402/Block 1026

Tract009402/Block 1027

Tract009402/Block 1028

Tract009402/Block 1029

Tract009402/Block 1031

Tract009402/Block 1039

Tract009402/Block 1040

Tract009402/Block 1041

Tract009402/Block 1998

Tract009402/Block 1999

Tract009500/Block 1998

Tract009500/Block 2000

Tract009500/Block 2115

Tract009500/Block 2116

Tract009500/Block 2117

Tract009500/Block 2118

Tract009500/Block 2119

Tract009500/Block 2120

Tract009500/Block 2121

Tract009500/Block 2126

Tract009500/Block 2127

Tract009500/Block 2132

Tract009500/Block 2133

Tract009500/Block 2136

Tract009500/Block 2137

Tract009500/Block 2138

Tract009500/Block 2999

VTD 881 Total 2,822

Tulsa County Total 32,847

For District Number 68 Total Population: 33,985

Ideal District 34,165

Population:

Population Deviation: -180

Percent Deviation: -0.527%

District 069

Tulsa County (Part)

VTD 112 3,088

VTD 113 2,708

VTD 116 1,669

VTD 145 (Part)

Tract006706/Block 2009

Tract006706/Block 2010

Tract006706/Block 2011

Tract006706/Block 2012

Tract006706/Block 2013

Tract006706/Block 2014

Tract006706/Block 2015

Tract006706/Block 2016

Tract006706/Block 2035

Tract006706/Block 2036

Tract006706/Block 2037

Tract006706/Block 2038

Tract006706/Block 2039

Tract006706/Block 2040

Tract006706/Block 2041

Tract006706/Block 2042

Tract006706/Block 2043

Tract006706/Block 2044

Tract006706/Block 2045

Tract006706/Block 2096

Tract006706/Block 2097

Tract006706/Block 2098

Tract006706/Block 2099

Tract006706/Block 2100

Tract006706/Block 2101

Tract006706/Block 2102

Tract006706/Block 2103

Tract006706/Block 2104

Tract006706/Block 2105

Tract006706/Block 2106

Tract006706/Block 2107

Tract006706/Block 2108

Tract006706/Block 2109

Tract006706/Block 2110

Tract006706/Block 2111

Tract006706/Block 2112

Tract006706/Block 2113

Tract006706/Block 2114

Tract006706/Block 2115

Tract006706/Block 2116

Tract006706/Block 2117

Tract006706/Block 2118

Tract006706/Block 2119

Tract006706/Block 2120

Tract006706/Block 2121

Tract006706/Block 2122

Tract006706/Block 2123

Tract006706/Block 2124

Tract006706/Block 2990

Tract006706/Block 2991

VTD 145 Total 1,159

VTD 153 (Part)

Tract007610/Block 1000

Tract007610/Block 1004

Tract007610/Block 1014

Tract007610/Block 1015

Tract007610/Block 1994

Tract007610/Block 1999

Tract007610/Block 2002

Tract007610/Block 2003

Tract007610/Block 2004

Tract007610/Block 2006

Tract007610/Block 2007

Tract007610/Block 2008

Tract007610/Block 2999

VTD 153 Total 1,466

VTD 162 2,325

VTD 167 4,044

VTD 172 67

VTD 174 3,505

VTD 351 (Part)

Tract006706/Block 1000

Tract006706/Block 1001

Tract006706/Block 1002

Tract006706/Block 1040

Tract006706/Block 1041

Tract006706/Block 1042

Tract006706/Block 1043

Tract006706/Block 1044

Tract006706/Block 1045

Tract006706/Block 1046

Tract006706/Block 1047

Tract006706/Block 1048

Tract006706/Block 1049

Tract006706/Block 1050

Tract006706/Block 1051

Tract006706/Block 1052

Tract006706/Block 1053

Tract006706/Block 1054

Tract006706/Block 1055

Tract006706/Block 1056

Tract006706/Block 1057

Tract006706/Block 1058

Tract006706/Block 1059

Tract006706/Block 1060

Tract006706/Block 1061

Tract006706/Block 1065

Tract006706/Block 1066

Tract006706/Block 1067

Tract006706/Block 1068

Tract006706/Block 1069

Tract006706/Block 1070

Tract006706/Block 1071

Tract006706/Block 1072

Tract006706/Block 1073

Tract006706/Block 1074

Tract006706/Block 1075

Tract006706/Block 1076

Tract006706/Block 1980

Tract006706/Block 1981

Tract006706/Block 1982

Tract006706/Block 1983

Tract006706/Block 1996

Tract006706/Block 1997

Tract006706/Block 1998

Tract006706/Block 1999

Tract007638/Block 1988

Tract007802/Block 2087

VTD 351 Total 412

VTD 406 (Part)

Tract007636/Block 1026

Tract007636/Block 1032

Tract007636/Block 1033

Tract007636/Block 1034

Tract007636/Block 1035

Tract007636/Block 1036

Tract007636/Block 1037

Tract007636/Block 1038

Tract007636/Block 1039

Tract007636/Block 1040

Tract007636/Block 1041

Tract007636/Block 1042

Tract007636/Block 1043

Tract007636/Block 1044

Tract007636/Block 1045

Tract007636/Block 1046

Tract007636/Block 1047

Tract007636/Block 1048

Tract007636/Block 1049

Tract007636/Block 1050

Tract007636/Block 1051

Tract007636/Block 1052

VTD 406 Total 683

VTD 701 3,699

VTD 702 1,731

VTD 703 (Part)

Tract006703/Block 1012

Tract006703/Block 1013

Tract006703/Block 1014

Tract006703/Block 1015

Tract006703/Block 1016

Tract006703/Block 1017

Tract006703/Block 1018

Tract006703/Block 1019

Tract006703/Block 1020

Tract006703/Block 1021

Tract006703/Block 1029

Tract006703/Block 1030

Tract006703/Block 1970

Tract006703/Block 1971

Tract006703/Block 1972

Tract006703/Block 1973

Tract006703/Block 3009

Tract006703/Block 3010

Tract006703/Block 3011

Tract006703/Block 3013

Tract006703/Block 3014

Tract006703/Block 3015

Tract006703/Block 3016

Tract006703/Block 3017

Tract006703/Block 3018

Tract006703/Block 3025

Tract006703/Block 3026

Tract006703/Block 3027

Tract006703/Block 3028

Tract006706/Block 2000

Tract006706/Block 2001

Tract006706/Block 2002

Tract006706/Block 2003

Tract006706/Block 2004

Tract006706/Block 2005

Tract006706/Block 2006

Tract006706/Block 2007

Tract006706/Block 2008

Tract006706/Block 2017

Tract006706/Block 2018

Tract006706/Block 2019

Tract006706/Block 2020

Tract006706/Block 2021

Tract006706/Block 2022

Tract006706/Block 2023

Tract006706/Block 2024

Tract006706/Block 2025

Tract006706/Block 2026

Tract006706/Block 2027

Tract006706/Block 2028

Tract006706/Block 2029

Tract006706/Block 2030

Tract006706/Block 2031

Tract006706/Block 2032

Tract006706/Block 2033

Tract006706/Block 2034

Tract006706/Block 2046

Tract006706/Block 2047

Tract006706/Block 2048

Tract006706/Block 2049

Tract006706/Block 2050

Tract006706/Block 2051

Tract006706/Block 2052

Tract006706/Block 2053

Tract006706/Block 2054

Tract006706/Block 2055

Tract006706/Block 2056

Tract006706/Block 2057

Tract006706/Block 2058

Tract006706/Block 2059

Tract006706/Block 2060

Tract006706/Block 2061

Tract006706/Block 2062

Tract006706/Block 2063

Tract006706/Block 2064

Tract006706/Block 2065

Tract006706/Block 2066

Tract006706/Block 2067

Tract006706/Block 2068

Tract006706/Block 2069

Tract006706/Block 2070

Tract006706/Block 2071

Tract006706/Block 2072

Tract006706/Block 2073

Tract006706/Block 2074

Tract006706/Block 2075

Tract006706/Block 2076

Tract006706/Block 2077

Tract006706/Block 2078

Tract006706/Block 2079

Tract006706/Block 2080

Tract006706/Block 2081

Tract006706/Block 2083

Tract006706/Block 2084

Tract006706/Block 2085

Tract006706/Block 2086

Tract006706/Block 2087

Tract006706/Block 2088

Tract006706/Block 2089

Tract006706/Block 2090

Tract006706/Block 2091

Tract006706/Block 2092

Tract006706/Block 2093

Tract006706/Block 2094

Tract006706/Block 2095

Tract006706/Block 2127

Tract006706/Block 2992

Tract006706/Block 2993

Tract006706/Block 2994

Tract006706/Block 2995

Tract006706/Block 2996

Tract006706/Block 2997

Tract006706/Block 2998

Tract006706/Block 2999

VTD 703 Total 3,039

VTD 704 (Part)

Tract006706/Block 1003

Tract006706/Block 1004

Tract006706/Block 1036

Tract006706/Block 1037

Tract006706/Block 1038

Tract006706/Block 1986

Tract006706/Block 1987

Tract006706/Block 1990

Tract006706/Block 1991

Tract006706/Block 1992

Tract006706/Block 1993

Tract006706/Block 1994

Tract006706/Block 1995

Tract007638/Block 1036

Tract007638/Block 1037

Tract007638/Block 1984

Tract007638/Block 1985

Tract007638/Block 1986

Tract007638/Block 1987

Tract007638/Block 1989

Tract007638/Block 1990

Tract007638/Block 1991

Tract007638/Block 1992

Tract007638/Block 1993

Tract007638/Block 1994

Tract007638/Block 1995

Tract007638/Block 1996

Tract007638/Block 1997

Tract007638/Block 1998

VTD 704 Total 59

VTD 706 4,662

Tulsa County Total 34,316

For District Number 69 Total Population: 34,316

Ideal District 34,165

Population:

Population Deviation: 151

Percent Deviation: 0.442%

District 070

Tulsa County (Part)

VTD 114 1,482

VTD 115 1,374

VTD 120 1,337

VTD 121 2,203

VTD 123 2,457

VTD 124 2,108

VTD 156 (Part)

Tract004301/Block 1000

Tract004301/Block 1002

Tract004301/Block 1003

Tract004301/Block 1004

Tract004301/Block 1006

Tract004301/Block 1007

Tract004301/Block 1008

Tract004301/Block 1009

Tract004301/Block 1010

Tract004301/Block 1011

Tract004301/Block 1012

Tract004301/Block 1013

VTD 156 Total 521

VTD 163 1,728

VTD 164 954

VTD 165 1,291

VTD 171 168

VTD 70 1,272

VTD 71 1,847

VTD 72 1,547

VTD 73 825

VTD 74 1,922

VTD 75 (Part)

Tract003900/Block 4001

Tract003900/Block 4013

VTD 75 Total 0

VTD 76 (Part)

Tract003900/Block 4000

VTD 76 Total 0

VTD 77 (Part)

Tract005300/Block 5008

Tract005300/Block 5009

VTD 77 Total 0

VTD 80 1,961

VTD 81 1,702

VTD 82 (Part)

Tract007000/Block 1004

Tract007000/Block 1011

Tract007000/Block 1012

Tract007000/Block 2000

Tract007000/Block 2001

Tract007000/Block 2002

Tract007000/Block 2003

Tract007000/Block 2004

Tract007000/Block 2005

Tract007000/Block 2006

Tract007000/Block 2008

Tract007000/Block 2009

Tract007000/Block 2010

Tract007000/Block 3000

Tract007000/Block 3001

Tract007000/Block 3002

Tract007000/Block 3003

Tract007000/Block 3004

Tract007000/Block 3005

Tract007000/Block 3006

Tract007000/Block 3007

Tract007000/Block 3008

Tract007000/Block 3009

Tract007000/Block 3010

Tract007000/Block 3011

Tract007000/Block 3012

Tract007000/Block 3013

Tract007000/Block 3014

Tract007000/Block 3015

Tract007000/Block 3016

Tract007000/Block 3017

Tract007000/Block 3018

Tract007000/Block 3019

Tract007000/Block 3020

Tract007000/Block 3021

Tract007000/Block 3022

Tract007000/Block 3023

Tract007000/Block 3024

Tract007000/Block 3025

Tract007000/Block 3026

Tract007000/Block 3027

VTD 82 Total 2,312

VTD 83 1,828

VTD 84 1,373

VTD 85 1,725

VTD 86 (Part)

Tract008600/Block 1002

Tract008600/Block 1003

Tract008600/Block 1004

Tract008600/Block 1005

Tract008600/Block 1006

Tract008600/Block 1007

Tract008600/Block 1008

Tract008600/Block 1009

Tract008600/Block 1010

Tract008600/Block 1011

Tract008600/Block 1012

Tract008600/Block 1013

Tract008600/Block 1014

VTD 86 Total 430

VTD 89 (Part)

Tract008502/Block 5006

Tract008502/Block 5007

Tract008502/Block 5017

VTD 89 Total 0

Tulsa County Total 34,367

For District Number 70 Total Population: 34,367

Ideal District 34,165

Population:

Population Deviation: 202

Percent Deviation: 0.592%

District 071

Tulsa County (Part)

VTD 106 2,067

VTD 107 2,475

VTD 108 2,177

VTD 109 2,456

VTD 110 1,654

VTD 111 2,425

VTD 153 (Part)

Tract007609/Block 4000

Tract007609/Block 4001

Tract007609/Block 4002

Tract007609/Block 4003

Tract007609/Block 4004

Tract007609/Block 4006

Tract007610/Block 1001

Tract007610/Block 1002

Tract007610/Block 1003

Tract007610/Block 1005

Tract007610/Block 1006

Tract007610/Block 1007

Tract007610/Block 1010

Tract007610/Block 1011

Tract007610/Block 1013

Tract007610/Block 1997

Tract007610/Block 1998

VTD 153 Total 1,904

VTD 156 (Part)

Tract004301/Block 1001

Tract004301/Block 1005

Tract004301/Block 1014

Tract004301/Block 1015

Tract004301/Block 1016

Tract004301/Block 1017

Tract004301/Block 1018

Tract004301/Block 1019

Tract004301/Block 1020

Tract004301/Block 1021

Tract004301/Block 1022

Tract004301/Block 1023

Tract004301/Block 1024

Tract004301/Block 1025

Tract004301/Block 1026

Tract004301/Block 1027

Tract004301/Block 1028

Tract004301/Block 1029

Tract004301/Block 1030

Tract004301/Block 1031

Tract004301/Block 1032

Tract004301/Block 1033

Tract004301/Block 1034

Tract004301/Block 1035

VTD 156 Total 579

VTD 161 2,438

VTD 176 1,442

VTD 61 1,647

VTD 62 998

VTD 63 1,596

VTD 64 2,027

VTD 65 1,257

VTD 66 1,554

VTD 67 1,644

VTD 68 1,441

VTD 69 2,608

Tulsa County Total 34,389

For District Number 71 Total Population: 34,389

Ideal District 34,165

Population:

Population Deviation: 224

Percent Deviation: 0.656%

District 072

Tulsa County (Part)

VTD 11 3,886

VTD 12 2,541

VTD 127 (Part)

Tract002200/Block 1048

Tract002200/Block 1057

Tract002200/Block 1058

Tract002200/Block 1059

Tract002200/Block 1060

Tract002200/Block 1061

Tract002300/Block 1082

Tract002300/Block 1083

Tract002300/Block 1084

Tract002300/Block 1085

Tract002300/Block 1086

Tract002300/Block 1087

VTD 127 Total 341

VTD 154 (Part)

Tract007900/Block 1000

Tract007900/Block 1001

Tract007900/Block 1002

Tract007900/Block 1003

Tract007900/Block 1004

Tract007900/Block 1005

Tract007900/Block 1006

Tract007900/Block 1007

Tract007900/Block 1008

Tract007900/Block 1009

Tract007900/Block 1010

Tract007900/Block 1011

Tract007900/Block 1012

Tract007900/Block 1013

Tract007900/Block 1014

Tract007900/Block 1015

Tract007900/Block 2000

Tract007900/Block 2001

Tract007900/Block 2004

Tract007900/Block 2005

Tract007900/Block 2012

Tract007900/Block 2013

Tract007900/Block 2014

Tract007900/Block 2015

Tract007900/Block 2019

Tract007900/Block 2020

Tract007900/Block 2021

Tract007900/Block 2022

VTD 154 Total 1,469

VTD 17 2,557

VTD 18 3,192

VTD 19 2,069

VTD 2 4,308

VTD 20 1,945

VTD 22 (Part)

Tract011100/Block 1003

Tract011100/Block 1008

Tract011100/Block 1009

Tract011100/Block 1010

Tract011100/Block 1050

Tract011100/Block 1051

Tract011100/Block 1052

Tract011100/Block 1053

VTD 22 Total 3

VTD 24 (Part)

Tract000100/Block 1011

VTD 24 Total 3

VTD 31 (Part)

Tract002200/Block 1047

Tract002300/Block 1064

Tract002300/Block 1080

Tract002300/Block 1081

VTD 31 Total 174

VTD 32 3,444

VTD 33 2,270

VTD 4 (Part)

Tract008001/Block 1008

VTD 4 Total 0

VTD 5 (Part)

Tract009101/Block 3006

Tract009101/Block 3007

Tract009101/Block 3008

Tract009101/Block 3009

Tract009101/Block 3010

Tract009101/Block 3011

Tract009101/Block 3012

Tract009101/Block 3020

Tract009101/Block 3021

Tract009101/Block 3022

VTD 5 Total 1,112

VTD 551 (Part)

Tract005804/Block 1125

Tract005804/Block 1127

Tract005804/Block 1128

Tract009104/Block 2000

Tract009104/Block 2001

Tract009104/Block 2002

Tract009104/Block 2003

Tract009104/Block 2004

Tract009104/Block 2005

Tract009104/Block 2006

Tract009104/Block 2007

Tract009104/Block 2008

Tract009104/Block 2009

Tract009104/Block 2010

Tract009104/Block 2013

Tract009104/Block 2016

Tract009104/Block 2017

Tract009104/Block 2018

Tract009104/Block 2019

Tract009104/Block 2020

Tract009104/Block 2021

Tract009104/Block 2022

Tract009104/Block 2023

Tract009104/Block 2024

Tract009104/Block 2025

Tract009104/Block 2026

Tract009104/Block 2027

Tract009104/Block 2028

Tract009104/Block 2029

Tract009104/Block 2030

Tract009104/Block 2031

Tract009104/Block 2032

Tract009104/Block 2033

Tract009104/Block 2034

Tract009104/Block 2035

Tract009104/Block 2036

Tract009104/Block 2037

Tract009104/Block 2038

Tract009104/Block 2039

Tract009104/Block 2040

Tract009104/Block 2041

Tract009104/Block 2042

Tract009104/Block 2043

Tract009104/Block 2044

Tract009104/Block 2045

Tract009104/Block 2046

Tract009104/Block 2047

Tract009104/Block 2048

Tract009104/Block 2049

Tract009104/Block 2050

Tract009104/Block 2051

Tract009104/Block 2052

Tract009104/Block 2053

Tract009104/Block 2054

Tract009104/Block 2055

Tract009104/Block 2056

Tract009104/Block 2057

Tract009104/Block 2058

Tract009104/Block 2059

Tract009104/Block 2060

Tract009104/Block 2061

Tract009104/Block 2062

VTD 551 Total 1,780

VTD 552 (Part)

Tract009101/Block 2018

Tract009101/Block 2019

Tract009101/Block 2020

Tract009101/Block 2021

Tract009101/Block 2022

Tract009101/Block 2023

Tract009101/Block 2024

Tract009101/Block 2025

Tract009101/Block 2026

Tract009101/Block 2027

Tract009101/Block 2028

Tract009101/Block 2029

Tract009101/Block 2030

Tract009101/Block 2031

Tract009101/Block 2032

Tract009101/Block 2033

Tract009101/Block 2034

Tract009101/Block 2035

Tract009101/Block 2036

Tract009101/Block 2037

Tract009101/Block 2038

Tract009101/Block 2040

Tract009101/Block 3000

Tract009101/Block 3001

Tract009101/Block 3002

Tract009101/Block 3003

Tract009101/Block 3004

Tract009101/Block 3005

Tract009104/Block 2014

Tract009104/Block 2015

VTD 552 Total 520

VTD 757 2

VTD 8 (Part)

Tract000200/Block 1000

Tract000200/Block 1001

Tract000200/Block 1002

Tract000200/Block 1003

Tract000200/Block 1004

Tract000200/Block 1005

Tract000200/Block 1006

Tract000200/Block 1007

Tract000200/Block 1008

Tract000200/Block 1009

Tract000200/Block 1010

Tract000200/Block 1011

Tract000200/Block 1012

Tract000200/Block 1013

Tract000200/Block 1014

Tract000200/Block 1015

Tract000200/Block 1016

Tract000200/Block 1017

Tract000200/Block 1018

Tract000200/Block 1019

Tract000200/Block 1020

Tract000200/Block 1021

Tract000200/Block 1022

Tract000200/Block 1023

Tract000200/Block 1024

Tract000200/Block 1025

Tract000200/Block 1026

Tract000200/Block 1027

Tract000200/Block 1028

Tract000200/Block 1029

Tract000200/Block 1030

Tract000200/Block 1031

Tract000200/Block 1032

Tract000200/Block 1033

Tract000200/Block 1034

Tract000200/Block 1035

Tract000200/Block 1036

Tract000200/Block 1037

Tract000200/Block 1038

Tract000200/Block 1039

Tract000200/Block 1040

Tract000200/Block 1041

Tract000200/Block 1042

Tract000200/Block 1043

Tract000200/Block 1044

Tract000200/Block 1045

Tract000200/Block 1046

Tract000200/Block 1047

Tract000200/Block 1048

Tract000200/Block 1049

Tract000200/Block 1050

Tract000200/Block 1051

Tract000200/Block 1052

Tract000200/Block 1053

Tract000200/Block 1054

Tract000200/Block 1055

Tract000200/Block 1056

Tract000200/Block 1057

Tract000200/Block 1058

Tract000200/Block 1059

Tract000200/Block 1060

Tract000200/Block 1061

Tract000200/Block 1062

Tract000200/Block 1063

Tract000200/Block 1064

Tract000200/Block 1065

Tract000200/Block 1066

Tract000200/Block 1067

Tract000200/Block 1068

Tract000200/Block 1069

Tract000200/Block 1070

Tract000200/Block 1071

Tract000200/Block 1072

Tract000200/Block 1073

Tract000200/Block 1074

Tract000200/Block 1075

Tract000200/Block 1076

Tract000200/Block 1077

Tract000200/Block 1078

Tract000200/Block 1079

Tract000200/Block 1080

Tract000200/Block 1081

Tract000200/Block 1082

Tract000200/Block 1083

Tract000200/Block 1084

Tract000200/Block 1085

Tract000200/Block 1086

Tract000200/Block 1098

Tract000200/Block 1099

Tract000200/Block 1100

Tract000200/Block 1101

Tract000200/Block 1104

Tract000200/Block 1105

Tract000200/Block 1106

Tract000200/Block 1107

Tract000200/Block 1109

Tract000300/Block 1000

Tract000300/Block 1001

Tract000300/Block 1002

Tract000300/Block 1003

Tract000300/Block 1004

Tract000300/Block 1005

Tract000300/Block 2000

Tract000300/Block 2001

Tract000300/Block 2002

Tract000300/Block 2003

Tract000300/Block 2004

Tract000300/Block 2005

Tract000300/Block 2006

Tract000300/Block 2013

Tract011100/Block 1004

Tract011100/Block 1005

Tract011100/Block 1006

Tract011100/Block 1007

Tract011100/Block 1045

Tract011100/Block 1046

Tract011100/Block 1048

Tract011100/Block 1049

Tract011100/Block 1107

Tract011100/Block 1108

Tract011100/Block 1109

Tract011100/Block 1110

Tract011100/Block 1111

Tract011100/Block 1112

Tract011100/Block 1113

Tract011100/Block 1114

Tract011100/Block 1115

Tract011100/Block 1116

Tract011100/Block 1117

Tract011100/Block 1999

VTD 8 Total 2,502

Tulsa County Total 34,118

For District Number 72 Total Population: 34,118

Ideal District 34,165

Population:

Population Deviation: -47

Percent Deviation: -0.137%

District 073

Osage County (Part)

VTD 202 2,539

VTD 204 (Part)

Tract010203/Block 2004

Tract010203/Block 2005

Tract010203/Block 2006

Tract010203/Block 2007

Tract010203/Block 2008

Tract010203/Block 2009

Tract010203/Block 2010

Tract010203/Block 2011

Tract010203/Block 2012

Tract010203/Block 2013

Tract010203/Block 2014

Tract010203/Block 2015

Tract010203/Block 2016

Tract010203/Block 2017

Tract010203/Block 2018

Tract010203/Block 2019

Tract010203/Block 2020

Tract010203/Block 2021

Tract010203/Block 2022

Tract010203/Block 2023

Tract010203/Block 2024

Tract010203/Block 2026

Tract010203/Block 2027

VTD 204 Total 681

VTD 205 2,759

Osage County Total 5,979

Tulsa County (Part)

VTD 1 1,677

VTD 10 3,796

VTD 127 (Part)

Tract002200/Block 1006

Tract002200/Block 1007

Tract002200/Block 1008

Tract002200/Block 1009

Tract002200/Block 1010

Tract002200/Block 1011

Tract002200/Block 1012

Tract002200/Block 1013

Tract002200/Block 1015

Tract002200/Block 1023

Tract002200/Block 1024

Tract002200/Block 1025

Tract002200/Block 1026

Tract002200/Block 1027

Tract002200/Block 1028

Tract002200/Block 1029

Tract002200/Block 1030

Tract002200/Block 1031

Tract002200/Block 1032

Tract002200/Block 1033

Tract002200/Block 1034

Tract002200/Block 1035

Tract002200/Block 1036

Tract002200/Block 1043

Tract002200/Block 1044

Tract002200/Block 1049

Tract002200/Block 1050

Tract002200/Block 1051

Tract002200/Block 1052

Tract002200/Block 1053

Tract002200/Block 1054

Tract002200/Block 1055

Tract002200/Block 1056

VTD 127 Total 1,246

VTD 13 1,962

VTD 14 2,832

VTD 15 (Part)

Tract001000/Block 1000

Tract001000/Block 1001

Tract001000/Block 1002

Tract001000/Block 1008

Tract001000/Block 1009

Tract001000/Block 1010

Tract001000/Block 1013

Tract001000/Block 1014

Tract001000/Block 1015

Tract001200/Block 1003

Tract001200/Block 1004

Tract001200/Block 1005

Tract001200/Block 1006

Tract001200/Block 1007

Tract001200/Block 1008

Tract001200/Block 1009

Tract001200/Block 1010

Tract001200/Block 1011

Tract001200/Block 1012

Tract001200/Block 1013

Tract001200/Block 1014

Tract001200/Block 1015

Tract001200/Block 1016

Tract001200/Block 1017

Tract001200/Block 1018

Tract001200/Block 1019

Tract001200/Block 1020

Tract001200/Block 1021

Tract001200/Block 1022

Tract001200/Block 1023

Tract001200/Block 1024

Tract001200/Block 1025

Tract001200/Block 1026

Tract001200/Block 1027

Tract001200/Block 1028

Tract001200/Block 1029

Tract001200/Block 1030

Tract001200/Block 1031

Tract001200/Block 1032

Tract001200/Block 1033

Tract001200/Block 1034

Tract001200/Block 1035

Tract001200/Block 1036

Tract001200/Block 1037

Tract001200/Block 1038

Tract001200/Block 1039

Tract001200/Block 1040

Tract001200/Block 1041

Tract001200/Block 1042

Tract001200/Block 1043

Tract001200/Block 1044

Tract001200/Block 1045

Tract001200/Block 1046

Tract001200/Block 1047

Tract001200/Block 1048

Tract001200/Block 1049

Tract001200/Block 1050

Tract001200/Block 1051

Tract001200/Block 1052

Tract001200/Block 1053

Tract001200/Block 1054

Tract001200/Block 1055

Tract001200/Block 1056

Tract001200/Block 1057

Tract001200/Block 1058

Tract001200/Block 1059

Tract001200/Block 1060

Tract001200/Block 1061

Tract001200/Block 1062

Tract001200/Block 1063

Tract001200/Block 1064

Tract001200/Block 1065

Tract001200/Block 1066

Tract001200/Block 1067

Tract001200/Block 1068

Tract001200/Block 1069

Tract001200/Block 1070

Tract001200/Block 1071

Tract001200/Block 1072

Tract001200/Block 1073

Tract001200/Block 1074

Tract001200/Block 1075

Tract001200/Block 1076

Tract001200/Block 1077

Tract001200/Block 1078

Tract001200/Block 1079

Tract001200/Block 1080

Tract001200/Block 1081

Tract001200/Block 1082

Tract001200/Block 1083

Tract001200/Block 1084

Tract001200/Block 1085

Tract001200/Block 1086

Tract001200/Block 1087

Tract001200/Block 1088

Tract001200/Block 1089

Tract001200/Block 1090

Tract001200/Block 1091

Tract001200/Block 1092

Tract001200/Block 1093

Tract001200/Block 1094

Tract001200/Block 1095

Tract001200/Block 1096

Tract001200/Block 1097

Tract001200/Block 1098

Tract001200/Block 1099

Tract001200/Block 1100

Tract001200/Block 1101

Tract001200/Block 1102

Tract001200/Block 1103

Tract001200/Block 1104

Tract001200/Block 1105

Tract001200/Block 1106

Tract001200/Block 1107

Tract001200/Block 1108

Tract001200/Block 1109

Tract001200/Block 1110

Tract001200/Block 1111

Tract001200/Block 1112

Tract001200/Block 1113

Tract001200/Block 1114

VTD 15 Total 2,275

VTD 154 (Part)

Tract007900/Block 2002

Tract007900/Block 2003

Tract007900/Block 2006

Tract007900/Block 2007

Tract007900/Block 2008

Tract007900/Block 2009

Tract007900/Block 2010

Tract007900/Block 2011

Tract007900/Block 2016

Tract007900/Block 2017

Tract007900/Block 2018

VTD 154 Total 716

VTD 155 1,407

VTD 16 1,384

VTD 3 3,378

VTD 31 (Part)

Tract002200/Block 1045

Tract002200/Block 1046

Tract002300/Block 1063

VTD 31 Total 56

VTD 4 (Part)

Tract006200/Block 2000

Tract006200/Block 2001

Tract008001/Block 1003

Tract008001/Block 1004

Tract008001/Block 1005

Tract008001/Block 1006

Tract008002/Block 1000

Tract008002/Block 1001

Tract008002/Block 1002

Tract008002/Block 1003

Tract008002/Block 1004

Tract008002/Block 1005

Tract008002/Block 1006

Tract008002/Block 1007

Tract008002/Block 1008

Tract008002/Block 1009

Tract008002/Block 1010

Tract008002/Block 1011

Tract008002/Block 1012

Tract008002/Block 1013

Tract008002/Block 1014

Tract008002/Block 1015

Tract008002/Block 2000

Tract008002/Block 2010

Tract008002/Block 2013

Tract008002/Block 2014

Tract008002/Block 2015

Tract008002/Block 3000

Tract008002/Block 3001

Tract008002/Block 3010

Tract008002/Block 3011

Tract008002/Block 3012

Tract008002/Block 3013

VTD 4 Total 2,666

VTD 5 (Part)

Tract009101/Block 3013

Tract009101/Block 3014

Tract009101/Block 3015

Tract009101/Block 3016

Tract009101/Block 3017

Tract009101/Block 3018

Tract009101/Block 3019

VTD 5 Total 58

VTD 6 2,792

VTD 7 767

VTD 9 1,140

Tulsa County Total 28,152

For District Number 73 Total Population: 34,131

Ideal District 34,165

Population:

Population Deviation: -34

Percent Deviation: -0.099%

District 074

Rogers County (Part)

VTD 10 3,484

VTD 130 2,011

VTD 25 91

VTD 28 (Part)

Tract050407/Block 1013

Tract050407/Block 1014

Tract050407/Block 1015

Tract050407/Block 1016

Tract050407/Block 1017

Tract050407/Block 1018

Tract050407/Block 1019

Tract050407/Block 1022

Tract050407/Block 1023

Tract050407/Block 1024

Tract050407/Block 1025

Tract050407/Block 1026

Tract050407/Block 1027

Tract050407/Block 1028

Tract050407/Block 1029

Tract050407/Block 1030

Tract050407/Block 1031

Tract050407/Block 1032

Tract050407/Block 1033

Tract050407/Block 1034

Tract050407/Block 1035

Tract050407/Block 1036

Tract050407/Block 1037

Tract050407/Block 1038

Tract050407/Block 1039

Tract050407/Block 1040

Tract050407/Block 1041

Tract050407/Block 1042

Tract050407/Block 1043

Tract050407/Block 1044

Tract050407/Block 1045

Tract050407/Block 1046

Tract050407/Block 1047

Tract050407/Block 1048

Tract050407/Block 1049

Tract050407/Block 1050

Tract050407/Block 1051

Tract050407/Block 1052

Tract050407/Block 1053

Tract050407/Block 1054

Tract050407/Block 1055

Tract050407/Block 1056

Tract050407/Block 1057

Tract050407/Block 1058

Tract050407/Block 1059

Tract050407/Block 1068

Tract050407/Block 1069

Tract050407/Block 1070

Tract050407/Block 1071

Tract050407/Block 1072

Tract050407/Block 1073

Tract050407/Block 1074

Tract050407/Block 1075

Tract050407/Block 1076

Tract050407/Block 1077

Tract050407/Block 1078

Tract050407/Block 1088

Tract050407/Block 1089

Tract050407/Block 1090

Tract050407/Block 1091

Tract050407/Block 1092

Tract050407/Block 1093

Tract050407/Block 1094

Tract050407/Block 1095

Tract050407/Block 1103

Tract050407/Block 1104

Tract050407/Block 1996

Tract050407/Block 1997

Tract050407/Block 1998

Tract050409/Block 1036

Tract050409/Block 1037

Tract050409/Block 1038

Tract050409/Block 1039

Tract050409/Block 1040

Tract050409/Block 1041

Tract050409/Block 1042

Tract050409/Block 1043

Tract050409/Block 1044

Tract050409/Block 1045

VTD 28 Total 1,760

VTD 29 (Part)

Tract050403/Block 1023

Tract050403/Block 1024

Tract050403/Block 1079

Tract050403/Block 1080

Tract050403/Block 1081

Tract050403/Block 1082

Tract050403/Block 1083

Tract050403/Block 1084

Tract050403/Block 1085

Tract050403/Block 1086

Tract050403/Block 1087

Tract050403/Block 1088

Tract050403/Block 1089

Tract050403/Block 1090

Tract050403/Block 1091

Tract050403/Block 1092

Tract050403/Block 1093

Tract050403/Block 1113

Tract050403/Block 1114

Tract050403/Block 1115

Tract050403/Block 1153

Tract050403/Block 1154

Tract050405/Block 1009

Tract050405/Block 1010

Tract050405/Block 1011

Tract050405/Block 1012

Tract050405/Block 1013

Tract050405/Block 1014

Tract050405/Block 1015

Tract050405/Block 1016

Tract050405/Block 1017

Tract050405/Block 1018

Tract050405/Block 1019

Tract050405/Block 1020

Tract050405/Block 1021

Tract050405/Block 1022

Tract050405/Block 1023

Tract050405/Block 1024

Tract050405/Block 1025

Tract050405/Block 1026

Tract050405/Block 1027

Tract050405/Block 1028

Tract050405/Block 1034

Tract050405/Block 1036

Tract050405/Block 1037

Tract050405/Block 1040

Tract050405/Block 1042

Tract050405/Block 1043

Tract050405/Block 1044

Tract050405/Block 1045

Tract050405/Block 1046

Tract050405/Block 1047

Tract050405/Block 1048

Tract050405/Block 1049

Tract050405/Block 1050

Tract050405/Block 1051

Tract050405/Block 1052

Tract050405/Block 1054

Tract050405/Block 1055

Tract050405/Block 1056

Tract050405/Block 1057

Tract050405/Block 1058

Tract050405/Block 1059

Tract050405/Block 1060

Tract050405/Block 1061

Tract050405/Block 1062

Tract050405/Block 1063

Tract050405/Block 1064

Tract050405/Block 1065

Tract050405/Block 1069

Tract050405/Block 1091

Tract050405/Block 1092

Tract050405/Block 1093

Tract050405/Block 1094

Tract050405/Block 1095

VTD 29 Total 2,283

VTD 30 2,128

VTD 31 (Part)

Tract050403/Block 1025

Tract050403/Block 1058

Tract050403/Block 1059

Tract050403/Block 1062

Tract050403/Block 1063

Tract050403/Block 1064

Tract050403/Block 1065

Tract050403/Block 1066

Tract050403/Block 1067

Tract050403/Block 1068

Tract050403/Block 1069

Tract050403/Block 1070

Tract050403/Block 1071

Tract050403/Block 1072

Tract050403/Block 1073

Tract050403/Block 1074

Tract050403/Block 1075

Tract050403/Block 1076

Tract050403/Block 1077

Tract050403/Block 1078

Tract050403/Block 1094

Tract050403/Block 1095

Tract050403/Block 1096

Tract050403/Block 1097

Tract050403/Block 1098

Tract050403/Block 1099

Tract050403/Block 1100

Tract050403/Block 1101

Tract050403/Block 1102

Tract050403/Block 1103

Tract050403/Block 1104

Tract050403/Block 1105

Tract050403/Block 1106

Tract050403/Block 1107

Tract050403/Block 1108

Tract050403/Block 1109

Tract050403/Block 1110

Tract050403/Block 1111

Tract050403/Block 1112

Tract050403/Block 1992

Tract050403/Block 1993

Tract050403/Block 1995

Tract050404/Block 1000

Tract050404/Block 1001

Tract050404/Block 1002

Tract050404/Block 1003

Tract050404/Block 1004

Tract050404/Block 1005

Tract050404/Block 2000

Tract050404/Block 2001

Tract050404/Block 2002

Tract050404/Block 2003

Tract050404/Block 2004

Tract050404/Block 2005

Tract050404/Block 2006

Tract050404/Block 2007

Tract050404/Block 2008

Tract050404/Block 2009

Tract050404/Block 2010

Tract050404/Block 2011

Tract050404/Block 2012

Tract050404/Block 2013

Tract050404/Block 2014

Tract050404/Block 2015

Tract050404/Block 2016

Tract050404/Block 2017

Tract050404/Block 2018

Tract050404/Block 2019

VTD 31 Total 2,456

Rogers County Total 14,213

Tulsa County (Part)

VTD 750 2,314

VTD 751 3,947

VTD 752 (Part)

Tract005804/Block 1000

Tract005804/Block 1029

Tract005804/Block 1030

Tract005804/Block 1031

Tract005804/Block 1036

Tract005804/Block 2005

Tract005804/Block 2006

Tract005804/Block 2009

Tract005804/Block 2010

Tract005804/Block 2011

Tract005804/Block 2012

Tract005804/Block 2013

Tract005804/Block 2014

Tract005804/Block 2015

Tract005804/Block 2016

Tract005804/Block 2017

Tract005804/Block 2018

Tract005804/Block 2019

Tract005804/Block 2020

Tract005804/Block 2021

Tract005804/Block 2022

Tract005804/Block 2023

Tract005804/Block 2024

VTD 752 Total 1,238

VTD 753 2,722

VTD 754 5,057

VTD 755 4,720

VTD 756 (Part)

Tract005801/Block 3045

Tract005801/Block 3046

Tract005801/Block 3047

Tract005801/Block 3049

Tract005801/Block 3050

Tract005805/Block 4014

Tract005805/Block 4015

Tract005805/Block 4017

Tract005805/Block 4020

Tract005805/Block 4997

VTD 756 Total 12

Tulsa County Total 20,010

For District Number 74 Total Population: 34,223

Ideal District 34,165

Population:

Population Deviation: 58

Percent Deviation: 0.170%

District 075

Tulsa County (Part)

VTD 100 (Part)

Tract009004/Block 2000

Tract009004/Block 2001

Tract009004/Block 2002

Tract009004/Block 2003

Tract009004/Block 2004

Tract009004/Block 2005

Tract009004/Block 2006

Tract009004/Block 2007

Tract009004/Block 2008

Tract009004/Block 2009

Tract009004/Block 2010

Tract009004/Block 2011

Tract009004/Block 2012

Tract009004/Block 2013

Tract009004/Block 2014

Tract009004/Block 2015

Tract009004/Block 2016

Tract009004/Block 2017

Tract009004/Block 2018

Tract009004/Block 2019

Tract009004/Block 2020

Tract009004/Block 2021

Tract009004/Block 2022

Tract009004/Block 2023

Tract009004/Block 2024

VTD 100 Total 2,442

VTD 101 2,839

VTD 102 3,174

VTD 103 (Part)

Tract009003/Block 1043

Tract009003/Block 1044

Tract009003/Block 1045

Tract009003/Block 1046

Tract009003/Block 1047

Tract009003/Block 1048

Tract009003/Block 1049

Tract009003/Block 1050

Tract009003/Block 1051

Tract009003/Block 1052

Tract009003/Block 1053

Tract009003/Block 1054

Tract009003/Block 1055

Tract009003/Block 1056

Tract009003/Block 1057

Tract009003/Block 1058

Tract009003/Block 1059

Tract009003/Block 1060

Tract009003/Block 1061

Tract009003/Block 1062

Tract009003/Block 1063

Tract009003/Block 1064

Tract009003/Block 1065

Tract009003/Block 1066

Tract009003/Block 1067

Tract009003/Block 1068

Tract009003/Block 1069

Tract009003/Block 1070

Tract009003/Block 1071

Tract009003/Block 1072

Tract009003/Block 1073

Tract009003/Block 1074

Tract009003/Block 1075

Tract009003/Block 1076

Tract009003/Block 1077

Tract009003/Block 1081

Tract009003/Block 1082

Tract009003/Block 1083

Tract009003/Block 1997

Tract009008/Block 1000

Tract009008/Block 1001

Tract009008/Block 1002

Tract009008/Block 1003

Tract009008/Block 1004

Tract009008/Block 1005

Tract009008/Block 1006

Tract009008/Block 1021

Tract009008/Block 1022

Tract009008/Block 1023

Tract009008/Block 1024

Tract009008/Block 1025

Tract009008/Block 1026

Tract009008/Block 1027

Tract009008/Block 1028

Tract009008/Block 1029

Tract009008/Block 1030

Tract009008/Block 1031

Tract009008/Block 1032

Tract009008/Block 1033

Tract009008/Block 1034

Tract009008/Block 1035

Tract009008/Block 1036

Tract009008/Block 1037

Tract009008/Block 1038

Tract009008/Block 1039

Tract009008/Block 1040

Tract009008/Block 1041

Tract009008/Block 1042

Tract009008/Block 1043

Tract009008/Block 1044

Tract009008/Block 1045

Tract009008/Block 1046

Tract009008/Block 1047

Tract009008/Block 1048

Tract009008/Block 1049

Tract009008/Block 1050

Tract009008/Block 1051

Tract009008/Block 1052

Tract009008/Block 1053

Tract009008/Block 1054

Tract009008/Block 1055

Tract009008/Block 1056

Tract009008/Block 1057

Tract009008/Block 1058

Tract009008/Block 1996

Tract009008/Block 1997

Tract009008/Block 1998

Tract009008/Block 1999

VTD 103 Total 2,830

VTD 105 2,774

VTD 136 3,013

VTD 150 3,021

VTD 160 2,979

VTD 451 (Part)

Tract007414/Block 1000

Tract007414/Block 1001

Tract007414/Block 1002

Tract007414/Block 1003

Tract007414/Block 1004

Tract007414/Block 1006

Tract007414/Block 1007

Tract007414/Block 1008

Tract007414/Block 1009

Tract007414/Block 1010

Tract007414/Block 1011

Tract007414/Block 1012

Tract007414/Block 1013

Tract007414/Block 1014

Tract007414/Block 1015

Tract007414/Block 1016

Tract007414/Block 1017

Tract007414/Block 1018

Tract007414/Block 1019

Tract007414/Block 1020

Tract007414/Block 1021

Tract007414/Block 1022

Tract007414/Block 1023

Tract007414/Block 1024

Tract007414/Block 1025

Tract007414/Block 1026

Tract007414/Block 1027

Tract007414/Block 1028

Tract007414/Block 1029

Tract007414/Block 1030

VTD 451 Total 2,508

VTD 453 2,552

VTD 465 (Part)

Tract007409/Block 1000

Tract007409/Block 1001

Tract007409/Block 1002

Tract007409/Block 1003

Tract007409/Block 1004

Tract007409/Block 1005

Tract007409/Block 1006

Tract007409/Block 1009

VTD 465 Total 11

VTD 89 (Part)

Tract008502/Block 5008

Tract008502/Block 5014

Tract008502/Block 5015

Tract008502/Block 5016

Tract008502/Block 5018

Tract008502/Block 5019

Tract008502/Block 5020

VTD 89 Total 0

VTD 90 3,128

VTD 91 937

VTD 94 (Part)

Tract008502/Block 2011

VTD 94 Total 2

VTD 96 (Part)

Tract006906/Block 1001

Tract006906/Block 1002

Tract006906/Block 1003

Tract006906/Block 1004

Tract006906/Block 1005

Tract006906/Block 1006

Tract006906/Block 1007

Tract006906/Block 1008

Tract006906/Block 1009

Tract006906/Block 1010

Tract006906/Block 1011

Tract006906/Block 1012

Tract006906/Block 1013

Tract006906/Block 1014

Tract006906/Block 1015

Tract006906/Block 1016

Tract006906/Block 1017

Tract006906/Block 1018

Tract006906/Block 1019

Tract006906/Block 1020

Tract006906/Block 1021

Tract006906/Block 1022

Tract006906/Block 1023

Tract006906/Block 1024

Tract006906/Block 1025

Tract006906/Block 1026

Tract006906/Block 1027

Tract006906/Block 1028

Tract006906/Block 1029

VTD 96 Total 1,913

Tulsa County Total 34,123

For District Number 75 Total Population: 34,123

Ideal District 34,165

Population:

Population Deviation: -42

Percent Deviation: -0.123%

District 076

Tulsa County (Part)

VTD 451 (Part)

Tract007414/Block 1005

VTD 451 Total 0

VTD 454 6,871

VTD 455 (Part)

Tract007415/Block 1000

Tract007415/Block 1001

Tract007415/Block 1002

Tract007415/Block 1003

Tract007415/Block 1004

Tract007415/Block 1005

Tract007415/Block 1006

Tract007415/Block 1007

Tract007415/Block 1008

Tract007415/Block 1009

Tract007415/Block 1010

Tract007415/Block 1011

Tract007415/Block 1012

Tract007415/Block 1013

Tract007415/Block 1014

Tract007415/Block 1015

Tract007415/Block 1016

Tract007415/Block 1017

Tract007415/Block 1018

Tract007415/Block 1019

Tract007415/Block 1020

Tract007415/Block 1021

Tract007415/Block 1022

Tract007415/Block 1023

VTD 455 Total 1,654

VTD 456 2,610

VTD 458 4,296

VTD 460 (Part)

Tract007513/Block 1000

Tract007513/Block 1001

Tract007513/Block 1002

Tract007513/Block 1003

Tract007513/Block 1004

Tract007513/Block 1019

Tract007513/Block 1020

Tract007513/Block 1035

Tract007513/Block 1036

Tract007513/Block 1037

Tract007513/Block 1038

Tract007513/Block 1039

Tract007513/Block 1040

Tract007513/Block 1041

VTD 460 Total 1,115

VTD 461 (Part)

Tract007512/Block 1003

Tract007512/Block 1004

Tract007512/Block 1005

Tract007512/Block 1006

Tract007512/Block 1007

Tract007512/Block 1008

Tract007512/Block 1011

Tract007512/Block 2002

Tract007512/Block 2003

Tract007512/Block 2004

Tract007512/Block 2005

Tract007512/Block 2006

Tract007512/Block 2007

Tract007512/Block 2014

Tract007512/Block 2015

Tract007512/Block 2016

Tract007512/Block 2017

Tract007512/Block 2018

VTD 461 Total 2,056

VTD 462 3,673

VTD 463 2,242

VTD 465 (Part)

Tract007409/Block 1007

Tract007409/Block 1008

Tract007409/Block 1010

Tract007409/Block 1011

Tract007409/Block 1012

Tract007409/Block 1013

Tract007409/Block 1014

Tract007409/Block 1015

Tract007409/Block 1016

Tract007409/Block 1017

Tract007409/Block 1018

Tract007409/Block 1019

Tract007409/Block 1020

Tract007409/Block 1021

Tract007409/Block 1022

Tract007409/Block 1023

Tract007409/Block 1024

Tract007409/Block 1025

Tract007409/Block 1026

Tract007409/Block 1027

Tract007409/Block 1028

Tract007409/Block 1029

Tract007409/Block 1030

Tract007409/Block 1031

Tract007409/Block 1032

Tract007409/Block 1033

Tract007409/Block 1034

Tract007409/Block 1035

Tract007409/Block 1036

Tract007409/Block 1037

Tract007409/Block 1038

Tract007409/Block 1039

VTD 465 Total 3,596

VTD 468 5,951

Tulsa County Total 34,064

For District Number 76 Total Population: 34,064

Ideal District 34,165

Population:

Population Deviation: -101

Percent Deviation: -0.295%

District 077

Rogers County (Part)

VTD 28 (Part)

Tract050407/Block 1020

Tract050407/Block 1021

Tract050407/Block 1060

Tract050407/Block 1061

Tract050407/Block 1062

Tract050407/Block 1063

Tract050407/Block 1064

Tract050407/Block 1065

Tract050407/Block 1066

Tract050407/Block 1067

Tract050407/Block 1079

Tract050407/Block 1080

Tract050407/Block 1081

Tract050407/Block 1082

Tract050407/Block 1083

Tract050407/Block 1084

Tract050407/Block 1085

Tract050407/Block 1086

Tract050407/Block 1087

Tract050407/Block 1096

Tract050407/Block 1097

Tract050407/Block 1098

Tract050407/Block 1099

Tract050407/Block 1100

Tract050407/Block 1101

Tract050407/Block 1102

VTD 28 Total 604

Rogers County Total 604

Tulsa County (Part)

VTD 131 83

VTD 22 (Part)

Tract011100/Block 1043

VTD 22 Total 0

VTD 23 1,917

VTD 24 (Part)

Tract000100/Block 1000

Tract000100/Block 1001

Tract000100/Block 1002

Tract000100/Block 1003

Tract000100/Block 1004

Tract000100/Block 1005

Tract000100/Block 1006

Tract000100/Block 1007

Tract000100/Block 1008

Tract000100/Block 1009

Tract000100/Block 1010

Tract000100/Block 1012

Tract000100/Block 1013

Tract000100/Block 1014

Tract000100/Block 1015

Tract000100/Block 1016

Tract000100/Block 1017

Tract000100/Block 1018

Tract000100/Block 1019

Tract000100/Block 1020

Tract000100/Block 1021

Tract000100/Block 1022

Tract000100/Block 1023

Tract000100/Block 1024

Tract000100/Block 1025

Tract000100/Block 1026

Tract000100/Block 1027

Tract000100/Block 1028

Tract000100/Block 1029

Tract000100/Block 1030

Tract000100/Block 1031

Tract000100/Block 1032

Tract000100/Block 1033

Tract000100/Block 1034

Tract000100/Block 1035

Tract000100/Block 1036

Tract000100/Block 1037

Tract000100/Block 1038

Tract000100/Block 1039

Tract000100/Block 1040

Tract000100/Block 1041

Tract000100/Block 1042

Tract000100/Block 1043

Tract000100/Block 1044

Tract000100/Block 1045

Tract000100/Block 1046

Tract000100/Block 1047

Tract000100/Block 1048

Tract000100/Block 1049

Tract000100/Block 1050

Tract000100/Block 1051

Tract000100/Block 1052

Tract000100/Block 1053

Tract000100/Block 1054

Tract000100/Block 1055

Tract000100/Block 1056

Tract000100/Block 1057

Tract000100/Block 1058

Tract000100/Block 1059

Tract000100/Block 1060

Tract000100/Block 1061

Tract000100/Block 1062

Tract000100/Block 1063

Tract000100/Block 1064

Tract000100/Block 1065

Tract000100/Block 1066

Tract000100/Block 1067

Tract000100/Block 1068

Tract000100/Block 1069

Tract000100/Block 1070

Tract000100/Block 1071

Tract000100/Block 1072

Tract000100/Block 1073

Tract000100/Block 1074

Tract000100/Block 1075

Tract000100/Block 1076

Tract000100/Block 1077

Tract000100/Block 1078

Tract000100/Block 1079

Tract000100/Block 1080

Tract000100/Block 1081

Tract000100/Block 1082

Tract000100/Block 1083

Tract000100/Block 1084

Tract000100/Block 1085

Tract000100/Block 1086

Tract000100/Block 1087

Tract000100/Block 1088

Tract000100/Block 1089

Tract000100/Block 1090

Tract000100/Block 1091

Tract000100/Block 1092

Tract000100/Block 1093

Tract000100/Block 1094

Tract000100/Block 1095

Tract000100/Block 1096

Tract000100/Block 1097

Tract000100/Block 1098

Tract000100/Block 1099

Tract000100/Block 1100

Tract000100/Block 1101

Tract000100/Block 1102

Tract000100/Block 1103

Tract000100/Block 1104

Tract000100/Block 1105

Tract000100/Block 1106

Tract000100/Block 1107

Tract000100/Block 1108

Tract000100/Block 1109

Tract000100/Block 1110

Tract000100/Block 1111

Tract000100/Block 1112

Tract000100/Block 1113

Tract000100/Block 1114

Tract000100/Block 1115

Tract000100/Block 1116

Tract000100/Block 1117

Tract000100/Block 1118

Tract011100/Block 1015

Tract011100/Block 1016

Tract011100/Block 1018

Tract011100/Block 1019

Tract011100/Block 1020

Tract011100/Block 1021

Tract011100/Block 1022

Tract011100/Block 1023

Tract011100/Block 1024

Tract011100/Block 1025

Tract011100/Block 1026

Tract011100/Block 1027

Tract011100/Block 1028

Tract011100/Block 1029

Tract011100/Block 1030

Tract011100/Block 1031

Tract011100/Block 1032

Tract011100/Block 1033

Tract011100/Block 1034

Tract011100/Block 1035

Tract011100/Block 1036

Tract011100/Block 1037

Tract011100/Block 1038

Tract011100/Block 1039

Tract011100/Block 1040

Tract011100/Block 1041

Tract011100/Block 1042

Tract011100/Block 1054

Tract011100/Block 1055

Tract011100/Block 1056

Tract011100/Block 1057

Tract011100/Block 1058

Tract011100/Block 1059

Tract011100/Block 1060

Tract011100/Block 1061

Tract011100/Block 1062

Tract011100/Block 1063

Tract011100/Block 1064

Tract011100/Block 1065

Tract011100/Block 1066

Tract011100/Block 1067

Tract011100/Block 1068

Tract011100/Block 1069

Tract011100/Block 1070

Tract011100/Block 1071

Tract011100/Block 1072

Tract011100/Block 1073

Tract011100/Block 1074

Tract011100/Block 1075

Tract011100/Block 1076

Tract011100/Block 1077

Tract011100/Block 1078

Tract011100/Block 1079

Tract011100/Block 1080

Tract011100/Block 1081

Tract011100/Block 1082

Tract011100/Block 1083

Tract011100/Block 1084

Tract011100/Block 1085

Tract011100/Block 1086

Tract011100/Block 1087

Tract011100/Block 1088

Tract011100/Block 1089

Tract011100/Block 1090

Tract011100/Block 1091

Tract011100/Block 1092

Tract011100/Block 1093

Tract011100/Block 1094

Tract011100/Block 1095

Tract011100/Block 1096

Tract011100/Block 1097

Tract011100/Block 1098

Tract011100/Block 1099

Tract011100/Block 1100

Tract011100/Block 1101

Tract011100/Block 1102

Tract011100/Block 1103

Tract011100/Block 1104

Tract011100/Block 1105

Tract011100/Block 1106

VTD 24 Total 2,794

VTD 25 2,773

VTD 26 2,300

VTD 27 2,378

VTD 28 2,349

VTD 29 2,171

VTD 34 1,893

VTD 35 1,956

VTD 36 1,124

VTD 37 1,571

VTD 38 1,689

VTD 39 1,960

VTD 40 1,543

VTD 41 (Part)

Tract008900/Block 1002

Tract008900/Block 1003

Tract008900/Block 1004

Tract008900/Block 1005

Tract008900/Block 1006

Tract008900/Block 1007

Tract008900/Block 1008

Tract008900/Block 1009

Tract008900/Block 1010

Tract008900/Block 1011

Tract008900/Block 1017

Tract008900/Block 1018

Tract008900/Block 2000

Tract008900/Block 2001

Tract008900/Block 2002

Tract008900/Block 2003

Tract008900/Block 2004

Tract008900/Block 2005

Tract008900/Block 2006

Tract008900/Block 2007

Tract008900/Block 2008

Tract008900/Block 2009

Tract008900/Block 2010

Tract008900/Block 2011

Tract008900/Block 3000

Tract008900/Block 3001

Tract008900/Block 3002

Tract008900/Block 3003

Tract008900/Block 3004

Tract008900/Block 3005

Tract008900/Block 3006

Tract008900/Block 3007

Tract008900/Block 3008

Tract008900/Block 3009

Tract008900/Block 3010

VTD 41 Total 2,708

VTD 43 (Part)

Tract007309/Block 1003

Tract007309/Block 1004

Tract007309/Block 1005

Tract007309/Block 1006

Tract007309/Block 1007

Tract007309/Block 1008

Tract007309/Block 1009

Tract007309/Block 1010

Tract007309/Block 1011

VTD 43 Total 118

VTD 44 (Part)

Tract005900/Block 1002

Tract005900/Block 1003

Tract005900/Block 1004

Tract005900/Block 1005

Tract005900/Block 1009

Tract005900/Block 1010

Tract005900/Block 1011

Tract007308/Block 2004

Tract007308/Block 2005

Tract007308/Block 2006

Tract007311/Block 1000

Tract007311/Block 1001

Tract007311/Block 1002

Tract007311/Block 1003

Tract007311/Block 1004

Tract007311/Block 1005

Tract007311/Block 1006

Tract007311/Block 1007

Tract007311/Block 1008

Tract007311/Block 1009

Tract007311/Block 1010

Tract007311/Block 1011

Tract007311/Block 1012

Tract007311/Block 1013

Tract007311/Block 1014

Tract007311/Block 1015

Tract007311/Block 1016

Tract007311/Block 1017

VTD 44 Total 398

VTD 45 (Part)

Tract005900/Block 1001

Tract005900/Block 1012

Tract007308/Block 2000

Tract007308/Block 2001

Tract007308/Block 2002

Tract007308/Block 2003

Tract007308/Block 2007

Tract007308/Block 2008

Tract007308/Block 2009

Tract007308/Block 2010

Tract007308/Block 2011

Tract007308/Block 2012

Tract007308/Block 2013

Tract007308/Block 2014

Tract007308/Block 2015

VTD 45 Total 1,108

VTD 551 (Part)

Tract005804/Block 1103

Tract005804/Block 1106

Tract005804/Block 1107

Tract005804/Block 1108

Tract005804/Block 1126

VTD 551 Total 39

VTD 752 (Part)

Tract005801/Block 3043

Tract005804/Block 1070

Tract005804/Block 1082

Tract005804/Block 1083

Tract005804/Block 1084

Tract005804/Block 1085

Tract005804/Block 1086

Tract005804/Block 1087

Tract005804/Block 1088

Tract005804/Block 1089

Tract005804/Block 1090

Tract005804/Block 1091

Tract005804/Block 1092

Tract005804/Block 1093

Tract005804/Block 1094

Tract005804/Block 1095

Tract005804/Block 1096

Tract005804/Block 1097

Tract005804/Block 1098

Tract005804/Block 1099

Tract005804/Block 1100

Tract005804/Block 1101

Tract005804/Block 1102

Tract005804/Block 1109

Tract005804/Block 1110

Tract005804/Block 1111

Tract005804/Block 1112

Tract005804/Block 1113

Tract005804/Block 1114

Tract005804/Block 1115

Tract005804/Block 1116

Tract005804/Block 1117

Tract005804/Block 1118

Tract005804/Block 1123

Tract005804/Block 2095

Tract005804/Block 2096

Tract005804/Block 2097

VTD 752 Total 317

VTD 756 (Part)

Tract005804/Block 1119

Tract005804/Block 1120

Tract005804/Block 1121

Tract005804/Block 1122

Tract005804/Block 1124

Tract005804/Block 1130

Tract005804/Block 1131

Tract005804/Block 1132

Tract005804/Block 1133

Tract005804/Block 1134

Tract005804/Block 1135

Tract005804/Block 1136

Tract005804/Block 1137

Tract005804/Block 1995

Tract005804/Block 1996

Tract005804/Block 1997

Tract005804/Block 1998

Tract005804/Block 1999

Tract005805/Block 4996

Tract005900/Block 2000

Tract005900/Block 2001

Tract005900/Block 2002

Tract005900/Block 2003

Tract005900/Block 2004

Tract005900/Block 2005

Tract005900/Block 2006

Tract005900/Block 2007

Tract005900/Block 2008

Tract005900/Block 2009

Tract005900/Block 2010

Tract005900/Block 2011

Tract005900/Block 2012

Tract005900/Block 2013

Tract005900/Block 2014

Tract005900/Block 2015

Tract005900/Block 2016

Tract005900/Block 2017

Tract005900/Block 2018

Tract005900/Block 2019

Tract005900/Block 2020

Tract005900/Block 2021

Tract005900/Block 2022

Tract005900/Block 2023

Tract005900/Block 2024

Tract005900/Block 2025

Tract005900/Block 2026

Tract005900/Block 2027

Tract005900/Block 2028

Tract005900/Block 2029

Tract005900/Block 2030

Tract005900/Block 2031

Tract005900/Block 2032

Tract005900/Block 2033

Tract005900/Block 2034

Tract005900/Block 2035

Tract005900/Block 2036

Tract005900/Block 2037

Tract005900/Block 2038

Tract005900/Block 2039

Tract005900/Block 2040

Tract005900/Block 2041

Tract005900/Block 2042

Tract005900/Block 2043

Tract005900/Block 2044

Tract005900/Block 2045

Tract005900/Block 2046

Tract005900/Block 2047

Tract005900/Block 2048

Tract005900/Block 2049

Tract005900/Block 2050

Tract005900/Block 2051

Tract005900/Block 2052

Tract005900/Block 2059

Tract005900/Block 2060

Tract005900/Block 2069

Tract005900/Block 2070

Tract005900/Block 2071

Tract005900/Block 2072

Tract005900/Block 2073

Tract005900/Block 2074

Tract011100/Block 1000

Tract011100/Block 1001

Tract011100/Block 1002

Tract011100/Block 1011

Tract011100/Block 1012

Tract011100/Block 1013

Tract011100/Block 1014

Tract011100/Block 1017

VTD 756 Total 365

VTD 8 (Part)

Tract011100/Block 1044

Tract011100/Block 1047

VTD 8 Total 1

Tulsa County Total 33,555

For District Number 77 Total Population: 34,159

Ideal District 34,165

Population:

Population Deviation: -6

Percent Deviation: -0.017%

District 078

Tulsa County (Part)

VTD 157 2,072

VTD 41 (Part)

Tract008900/Block 1012

Tract008900/Block 1019

VTD 41 Total 167

VTD 42 1,336

VTD 43 (Part)

Tract007309/Block 1000

Tract007309/Block 1001

Tract007309/Block 1002

Tract007309/Block 1012

Tract007309/Block 1013

Tract007309/Block 1028

Tract007309/Block 1029

Tract007309/Block 1030

Tract007310/Block 1004

Tract007310/Block 1005

VTD 43 Total 406

VTD 49 (Part)

Tract003400/Block 2006

Tract003400/Block 2007

Tract003400/Block 2008

VTD 49 Total 52

VTD 50 2,134

VTD 51 1,821

VTD 52 2,267

VTD 53 1,392

VTD 54 1,379

VTD 55 1,931

VTD 56 3,733

VTD 57 1,153

VTD 58 3,794

VTD 59 1,769

VTD 75 (Part)

Tract003900/Block 1000

Tract003900/Block 1001

Tract003900/Block 1002

Tract003900/Block 1003

Tract003900/Block 1004

Tract003900/Block 1005

Tract003900/Block 1006

Tract003900/Block 1007

Tract003900/Block 1008

Tract003900/Block 1009

Tract003900/Block 1010

Tract003900/Block 1011

Tract003900/Block 1012

Tract003900/Block 1013

Tract003900/Block 1014

Tract003900/Block 1015

Tract003900/Block 1016

Tract003900/Block 1017

Tract003900/Block 1018

Tract003900/Block 1019

Tract003900/Block 1020

Tract003900/Block 1021

Tract003900/Block 1022

Tract003900/Block 1023

Tract003900/Block 1024

Tract003900/Block 1025

Tract003900/Block 1026

Tract003900/Block 1027

Tract003900/Block 1028

Tract003900/Block 1029

Tract003900/Block 1030

Tract003900/Block 1031

Tract003900/Block 1032

Tract003900/Block 1033

VTD 75 Total 1,474

VTD 76 (Part)

Tract003900/Block 2000

Tract003900/Block 2001

Tract003900/Block 2002

Tract003900/Block 2003

Tract003900/Block 2004

Tract003900/Block 2005

Tract003900/Block 2006

Tract003900/Block 2007

Tract003900/Block 2008

Tract003900/Block 2009

Tract003900/Block 2010

Tract003900/Block 2011

Tract003900/Block 2012

Tract003900/Block 2013

Tract003900/Block 2014

Tract003900/Block 2015

Tract003900/Block 2016

Tract003900/Block 2017

Tract003900/Block 2018

Tract003900/Block 2019

Tract003900/Block 2020

Tract003900/Block 2021

Tract003900/Block 2022

Tract003900/Block 2023

Tract003900/Block 2024

Tract003900/Block 2025

Tract003900/Block 2026

Tract003900/Block 2027

Tract003900/Block 2028

Tract003900/Block 2029

Tract003900/Block 3000

Tract003900/Block 3001

Tract003900/Block 3002

Tract003900/Block 3003

Tract003900/Block 3004

Tract003900/Block 3005

Tract003900/Block 3006

Tract003900/Block 3007

Tract003900/Block 3008

Tract003900/Block 3009

Tract003900/Block 3010

Tract003900/Block 3011

Tract003900/Block 3012

Tract003900/Block 3013

Tract003900/Block 3014

VTD 76 Total 1,826

VTD 77 (Part)

Tract005300/Block 1003

Tract005300/Block 1004

Tract005300/Block 1005

Tract005300/Block 1010

Tract005300/Block 1011

Tract005300/Block 2005

Tract005300/Block 2006

Tract005300/Block 2007

Tract005300/Block 2008

Tract005300/Block 3002

Tract005300/Block 3003

Tract005300/Block 3008

Tract005300/Block 4004

Tract005300/Block 5000

Tract005300/Block 5001

Tract005300/Block 5002

Tract005300/Block 5003

Tract005300/Block 5004

Tract005300/Block 5005

Tract005300/Block 5006

Tract005300/Block 5007

Tract005300/Block 5010

Tract005300/Block 5011

Tract005300/Block 5012

Tract005300/Block 5013

Tract005300/Block 6000

Tract005300/Block 6001

Tract005300/Block 6002

Tract005300/Block 6003

Tract005300/Block 6004

Tract005300/Block 6005

Tract005300/Block 6006

Tract005300/Block 6007

Tract005300/Block 6008

Tract005300/Block 6009

Tract005300/Block 6010

Tract005300/Block 6011

Tract005300/Block 6012

Tract005300/Block 6013

Tract005300/Block 6014

Tract005300/Block 6015

Tract005300/Block 6016

Tract005300/Block 6017

VTD 77 Total 1,994

VTD 78 1,187

VTD 79 1,541

VTD 88 856

Tulsa County Total 34,284

For District Number 78 Total Population: 34,284

Ideal District 34,165

Population:

Population Deviation: 119

Percent Deviation: 0.349%

District 079

Tulsa County (Part)

VTD 118 (Part)

Tract007620/Block 1021

Tract007620/Block 2001

Tract007620/Block 2002

Tract007620/Block 2003

Tract007620/Block 2004

Tract007620/Block 2005

Tract007620/Block 2008

Tract007620/Block 2012

Tract007620/Block 2013

Tract007620/Block 2014

Tract007620/Block 2015

Tract007620/Block 2016

Tract007620/Block 2017

VTD 118 Total 345

VTD 125 1,620

VTD 126 2,331

VTD 128 2,710

VTD 129 1,746

VTD 130 2,673

VTD 132 1,603

VTD 133 1,894

VTD 134 (Part)

Tract007619/Block 2005

Tract007619/Block 3003

VTD 134 Total 158

VTD 137 2,184

VTD 138 2,936

VTD 151 5,149

VTD 168 1,959

VTD 169 2,864

VTD 82 (Part)

Tract007000/Block 2007

VTD 82 Total 0

VTD 86 (Part)

Tract008600/Block 1001

Tract008600/Block 1015

Tract008600/Block 1016

Tract008600/Block 3000

Tract008600/Block 3001

Tract008600/Block 3002

Tract008600/Block 3003

Tract008600/Block 3004

Tract008600/Block 3005

VTD 86 Total 1,944

VTD 87 2,003

Tulsa County Total 34,119

For District Number 79 Total Population: 34,119

Ideal District 34,165

Population:

Population Deviation: -46

Percent Deviation: -0.134%

District 080

Tulsa County (Part)

VTD 351 (Part)

Tract007702/Block 4000

Tract007702/Block 4001

Tract007702/Block 4002

Tract007702/Block 4007

Tract007702/Block 4010

Tract007702/Block 4011

Tract007702/Block 4012

Tract007702/Block 4013

Tract007702/Block 4014

Tract007702/Block 4015

Tract007702/Block 4025

Tract007702/Block 4092

Tract007801/Block 1000

Tract007801/Block 1001

Tract007801/Block 1002

Tract007801/Block 1003

Tract007801/Block 1004

Tract007801/Block 1005

Tract007801/Block 1006

Tract007801/Block 1007

Tract007801/Block 1008

Tract007801/Block 1009

Tract007801/Block 1010

Tract007801/Block 1011

Tract007801/Block 1012

Tract007801/Block 1013

Tract007801/Block 1014

Tract007801/Block 1015

Tract007801/Block 1016

Tract007801/Block 1017

Tract007801/Block 1018

Tract007801/Block 1019

Tract007801/Block 1020

Tract007801/Block 1021

Tract007801/Block 1022

Tract007801/Block 1023

Tract007801/Block 1024

Tract007801/Block 1025

Tract007801/Block 1026

Tract007801/Block 1027

Tract007801/Block 1028

Tract007801/Block 1029

Tract007801/Block 1030

Tract007801/Block 1031

Tract007801/Block 1032

Tract007801/Block 1033

Tract007801/Block 1034

Tract007801/Block 1035

Tract007801/Block 1036

Tract007801/Block 1037

Tract007801/Block 1038

Tract007801/Block 1039

Tract007801/Block 1040

Tract007801/Block 1041

Tract007801/Block 1042

Tract007801/Block 1043

Tract007801/Block 1998

Tract007801/Block 1999

Tract007801/Block 2000

Tract007801/Block 2001

Tract007801/Block 2002

Tract007801/Block 2003

Tract007801/Block 2004

Tract007801/Block 2005

Tract007801/Block 2006

Tract007801/Block 2007

Tract007801/Block 2008

Tract007801/Block 2009

Tract007801/Block 2010

Tract007801/Block 2011

Tract007801/Block 2012

Tract007801/Block 2013

Tract007801/Block 2014

Tract007801/Block 2015

Tract007801/Block 2016

Tract007801/Block 2017

Tract007801/Block 2018

Tract007801/Block 2019

Tract007801/Block 2020

Tract007801/Block 2021

Tract007801/Block 2022

Tract007801/Block 2023

Tract007801/Block 2024

Tract007801/Block 2025

Tract007801/Block 2026

Tract007801/Block 2027

Tract007801/Block 2028

Tract007801/Block 2029

Tract007801/Block 3019

Tract007801/Block 3020

Tract007801/Block 3021

Tract007801/Block 3022

Tract007801/Block 3023

Tract007801/Block 3024

Tract007801/Block 3025

Tract007801/Block 3026

Tract007801/Block 3027

Tract007801/Block 3028

Tract007801/Block 3029

Tract007801/Block 3030

Tract007802/Block 1000

Tract007802/Block 1001

Tract007802/Block 1002

Tract007802/Block 1003

Tract007802/Block 1004

Tract007802/Block 1005

Tract007802/Block 1006

Tract007802/Block 1007

Tract007802/Block 1008

Tract007802/Block 1009

Tract007802/Block 1010

Tract007802/Block 1011

Tract007802/Block 1012

Tract007802/Block 1013

Tract007802/Block 1014

Tract007802/Block 1015

Tract007802/Block 1016

Tract007802/Block 1017

Tract007802/Block 1018

Tract007802/Block 1019

Tract007802/Block 1020

Tract007802/Block 1021

Tract007802/Block 1022

Tract007802/Block 1023

Tract007802/Block 1024

Tract007802/Block 1025

Tract007802/Block 1026

Tract007802/Block 1027

Tract007802/Block 1028

Tract007802/Block 1029

Tract007802/Block 1030

Tract007802/Block 1031

Tract007802/Block 1032

Tract007802/Block 1033

Tract007802/Block 1034

Tract007802/Block 1998

Tract007802/Block 1999

VTD 351 Total 3,925

VTD 352 1,194

VTD 353 1,097

VTD 354 826

VTD 402 2,657

VTD 403 4,161

VTD 404 1,295

VTD 406 (Part)

Tract007635/Block 2000

Tract007635/Block 2001

Tract007635/Block 2002

Tract007635/Block 2003

Tract007635/Block 2004

Tract007635/Block 2005

Tract007635/Block 2006

Tract007635/Block 2007

Tract007635/Block 2008

Tract007635/Block 2009

Tract007635/Block 2010

Tract007635/Block 2011

Tract007635/Block 2012

Tract007635/Block 2013

Tract007635/Block 2014

Tract007635/Block 2015

Tract007635/Block 2016

Tract007635/Block 2017

Tract007635/Block 2018

Tract007635/Block 2019

Tract007635/Block 2020

Tract007635/Block 2021

Tract007635/Block 2022

Tract007635/Block 2023

Tract007635/Block 2024

Tract007635/Block 2025

Tract007635/Block 2026

Tract007635/Block 2027

Tract007635/Block 2028

Tract007635/Block 2029

Tract007635/Block 2030

Tract007635/Block 2031

Tract007635/Block 2032

Tract007635/Block 2033

Tract007635/Block 2034

Tract007635/Block 2035

Tract007635/Block 2036

Tract007635/Block 2037

Tract007635/Block 2038

Tract007635/Block 2039

Tract007635/Block 2040

Tract007635/Block 2041

Tract007636/Block 1027

Tract007636/Block 1028

Tract007636/Block 1029

Tract007636/Block 1030

Tract007636/Block 1031

VTD 406 Total 2,482

VTD 407 1,719

VTD 408 2,588

VTD 460 (Part)

Tract007513/Block 1005

Tract007513/Block 1006

Tract007513/Block 1007

Tract007513/Block 1008

Tract007513/Block 1009

Tract007513/Block 1010

Tract007513/Block 1011

Tract007513/Block 1012

Tract007513/Block 1013

Tract007513/Block 1014

Tract007513/Block 1015

Tract007513/Block 1016

Tract007513/Block 1017

Tract007513/Block 1018

Tract007513/Block 1021

Tract007513/Block 1022

Tract007513/Block 1023

Tract007513/Block 1024

Tract007513/Block 1025

Tract007513/Block 1026

Tract007513/Block 1027

Tract007513/Block 2000

Tract007513/Block 2001

Tract007513/Block 2002

Tract007513/Block 2003

Tract007513/Block 2004

Tract007513/Block 2005

Tract007513/Block 2006

Tract007513/Block 2007

Tract007513/Block 2008

Tract007513/Block 2009

Tract007513/Block 2010

Tract007513/Block 2011

Tract007513/Block 2012

Tract007513/Block 2013

Tract007513/Block 2014

Tract007513/Block 2015

Tract007513/Block 2016

Tract007520/Block 1000

Tract007520/Block 1001

Tract007520/Block 1002

Tract007520/Block 1003

Tract007520/Block 1004

Tract007520/Block 1005

Tract007520/Block 1006

Tract007520/Block 1007

Tract007520/Block 1008

Tract007520/Block 1009

Tract007520/Block 1010

Tract007520/Block 1011

Tract007520/Block 1012

Tract007520/Block 1013

Tract007520/Block 1014

Tract007520/Block 1015

Tract007520/Block 1016

Tract007520/Block 1017

Tract007520/Block 1018

Tract007520/Block 1019

Tract007520/Block 1020

Tract007520/Block 1021

Tract007520/Block 1022

Tract007520/Block 1023

Tract007520/Block 1024

Tract007520/Block 1025

Tract007520/Block 1026

Tract007520/Block 1027

Tract007520/Block 1028

Tract007520/Block 1029

Tract007520/Block 1030

Tract007520/Block 1031

Tract007520/Block 1032

Tract007520/Block 1033

Tract007520/Block 1034

Tract007520/Block 1035

Tract007520/Block 1036

Tract007520/Block 1037

Tract007520/Block 1038

Tract007520/Block 1039

Tract007520/Block 1040

Tract007520/Block 1041

Tract007520/Block 1042

Tract007520/Block 1043

VTD 460 Total 3,234

VTD 461 (Part)

Tract007512/Block 2000

Tract007512/Block 2001

Tract007512/Block 2008

Tract007512/Block 2009

Tract007512/Block 2010

Tract007512/Block 2011

Tract007512/Block 2012

Tract007512/Block 2013

VTD 461 Total 920

VTD 464 (Part)

Tract007511/Block 1014

Tract007511/Block 1015

Tract007511/Block 2002

Tract007511/Block 2003

Tract007511/Block 2004

Tract007511/Block 2005

Tract007511/Block 2006

Tract007511/Block 2007

Tract007511/Block 2008

Tract007511/Block 2009

Tract007511/Block 2010

Tract007511/Block 2011

Tract007511/Block 2012

Tract007511/Block 2013

Tract007511/Block 2014

Tract007511/Block 2015

Tract007511/Block 2016

Tract007511/Block 2018

Tract007511/Block 2019

Tract007511/Block 2020

Tract007511/Block 2021

Tract007511/Block 2022

VTD 464 Total 1,861

VTD 467 4,147

VTD 650 (Part)

Tract007702/Block 1016

Tract007702/Block 4020

Tract007702/Block 4021

Tract007702/Block 4022

Tract007702/Block 4024

Tract007702/Block 4026

Tract007702/Block 4027

Tract007702/Block 4028

Tract007702/Block 4029

Tract007702/Block 4030

Tract007702/Block 4060

Tract007702/Block 4061

Tract007702/Block 4063

Tract007702/Block 4064

Tract007702/Block 4081

Tract007702/Block 4082

Tract007702/Block 4083

Tract007702/Block 4084

Tract007702/Block 4085

Tract007702/Block 4086

Tract007702/Block 4087

Tract007702/Block 4088

Tract007702/Block 4089

Tract007702/Block 4090

Tract007702/Block 4095

Tract007702/Block 4096

Tract007702/Block 4097

Tract007702/Block 4098

Tract007702/Block 4099

Tract007702/Block 4100

Tract007702/Block 4102

Tract007702/Block 4103

Tract007702/Block 4104

Tract007702/Block 4111

Tract007702/Block 4112

Tract007702/Block 4113

Tract007702/Block 4114

Tract007702/Block 4115

Tract007702/Block 4116

Tract007702/Block 4120

Tract007702/Block 4121

Tract007702/Block 4122

Tract007702/Block 4123

VTD 650 Total 522

VTD 704 (Part)

Tract007624/Block 2995

Tract007624/Block 2996

VTD 704 Total 0

VTD 705 (Part)

Tract007702/Block 1000

Tract007702/Block 1001

Tract007702/Block 1002

Tract007702/Block 1003

Tract007702/Block 1004

Tract007702/Block 1005

Tract007702/Block 1006

Tract007702/Block 1007

Tract007702/Block 1008

Tract007702/Block 1009

Tract007702/Block 1010

Tract007702/Block 1011

Tract007702/Block 1012

Tract007702/Block 1013

Tract007702/Block 1014

Tract007702/Block 1015

Tract007702/Block 4003

Tract007702/Block 4004

Tract007702/Block 4005

Tract007702/Block 4006

Tract007702/Block 4008

Tract007702/Block 4009

Tract007702/Block 4016

Tract007702/Block 4017

Tract007702/Block 4018

Tract007702/Block 4019

Tract007702/Block 4023

VTD 705 Total 1,534

Tulsa County Total 34,162

For District Number 80 Total Population: 34,162

Ideal District 34,165

Population:

Population Deviation: -3

Percent Deviation: -0.008%

District 081

Oklahoma County (Part)

VTD 113 (Part)

Tract108302/Block 1000

Tract108302/Block 1001

Tract108302/Block 1002

Tract108302/Block 9010

Tract108302/Block 9011

Tract108302/Block 9012

Tract108302/Block 9013

Tract108302/Block 9014

Tract108302/Block 9015

Tract108302/Block 9016

Tract108302/Block 9017

Tract108302/Block 9018

Tract108302/Block 9019

Tract108302/Block 9020

Tract108302/Block 9021

Tract108302/Block 9022

Tract108302/Block 9023

Tract108302/Block 9028

Tract108302/Block 9029

Tract108302/Block 9030

Tract108302/Block 9031

Tract108302/Block 9032

VTD 113 Total 885

VTD 148 1,288

VTD 182 (Part)

Tract108110/Block 3000

Tract108110/Block 3001

Tract108110/Block 3002

Tract108110/Block 3003

Tract108110/Block 3004

Tract108110/Block 3005

Tract108110/Block 3006

Tract108110/Block 3007

Tract108110/Block 3008

Tract108110/Block 3019

Tract108302/Block 9000

Tract108302/Block 9001

Tract108302/Block 9002

Tract108302/Block 9003

Tract108302/Block 9004

Tract108302/Block 9005

Tract108302/Block 9006

Tract108302/Block 9007

Tract108302/Block 9008

Tract108302/Block 9009

VTD 182 Total 1,983

VTD 234 1,221

VTD 235 3,707

VTD 31 3,470

VTD 34 (Part)

Tract108108/Block 1000

Tract108108/Block 1001

Tract108108/Block 1002

Tract108108/Block 1003

Tract108108/Block 1004

Tract108108/Block 1005

Tract108108/Block 1006

Tract108108/Block 1007

Tract108108/Block 1008

Tract108108/Block 1009

Tract108108/Block 1010

Tract108108/Block 1011

Tract108108/Block 1012

Tract108108/Block 1013

Tract108108/Block 1014

Tract108108/Block 1015

Tract108108/Block 1016

Tract108108/Block 1017

Tract108108/Block 1018

Tract108108/Block 1019

Tract108108/Block 1020

Tract108108/Block 1021

Tract108108/Block 1022

Tract108108/Block 1023

Tract108108/Block 1024

Tract108108/Block 1025

Tract108108/Block 1026

Tract108108/Block 1027

Tract108108/Block 1028

Tract108108/Block 1029

Tract108108/Block 1030

Tract108108/Block 1031

Tract108108/Block 1032

Tract108108/Block 1033

Tract108108/Block 1034

Tract108108/Block 1035

VTD 34 Total 4,612

VTD 35 2,873

VTD 36 (Part)

Tract108109/Block 3004

Tract108109/Block 3005

Tract108109/Block 3006

Tract108109/Block 3007

Tract108109/Block 3008

Tract108109/Block 3009

Tract108109/Block 4000

Tract108109/Block 4001

Tract108109/Block 4002

Tract108109/Block 4003

Tract108109/Block 4004

Tract108109/Block 4005

Tract108109/Block 4006

Tract108109/Block 4007

Tract108109/Block 4008

Tract108109/Block 4009

Tract108109/Block 4010

Tract108109/Block 4011

Tract108109/Block 4012

Tract108109/Block 4013

Tract108109/Block 4014

Tract108109/Block 4015

Tract108109/Block 4016

Tract108109/Block 4017

VTD 36 Total 2,041

VTD 37 2,851

VTD 38 2,843

VTD 41 (Part)

Tract108201/Block 1020

Tract108201/Block 3000

Tract108201/Block 3001

Tract108201/Block 3002

Tract108201/Block 3003

Tract108201/Block 3004

Tract108201/Block 3005

Tract108201/Block 3006

Tract108201/Block 3007

Tract108201/Block 3008

Tract108201/Block 4000

Tract108201/Block 4001

Tract108201/Block 4002

Tract108201/Block 4003

Tract108201/Block 4004

Tract108201/Block 4005

Tract108201/Block 4006

Tract108201/Block 4007

Tract108201/Block 4008

Tract108201/Block 4009

Tract108201/Block 4010

Tract108201/Block 4011

Tract108201/Block 4012

Tract108201/Block 4013

Tract108201/Block 4014

VTD 41 Total 2,377

VTD 42 2,503

VTD 47 1,528

Oklahoma County Total 34,182

For District Number 81 Total Population: 34,182

Ideal District 34,165

Population:

Population Deviation: 17

Percent Deviation: 0.050%

District 082

Oklahoma County (Part)

VTD 10 (Part)

Tract108512/Block 1072

Tract108512/Block 1073

Tract108512/Block 1074

Tract108512/Block 1075

VTD 10 Total 81

VTD 189 5,051

VTD 192 4,181

VTD 193 3,009

VTD 194 4,327

VTD 195 4,689

VTD 196 (Part)

Tract108511/Block 9000

Tract108511/Block 9001

Tract108511/Block 9002

Tract108511/Block 9003

Tract108511/Block 9016

Tract108511/Block 9017

Tract108511/Block 9018

Tract108511/Block 9019

Tract108511/Block 9021

Tract108511/Block 9022

Tract108511/Block 9023

Tract108511/Block 9024

Tract108511/Block 9025

Tract108511/Block 9026

Tract108511/Block 9027

Tract108511/Block 9028

Tract108511/Block 9029

Tract108511/Block 9030

Tract108511/Block 9031

Tract108511/Block 9032

Tract108511/Block 9033

Tract108511/Block 9034

Tract108511/Block 9035

Tract108511/Block 9036

Tract108511/Block 9037

Tract108511/Block 9038

Tract108511/Block 9039

Tract108511/Block 9040

Tract108511/Block 9041

Tract108511/Block 9042

Tract108511/Block 9043

Tract108511/Block 9044

Tract108511/Block 9045

Tract108511/Block 9046

Tract108511/Block 9047

Tract108511/Block 9050

Tract108512/Block 1076

Tract108512/Block 1078

Tract108512/Block 1079

Tract108519/Block 2000

Tract108519/Block 2001

Tract108519/Block 2002

Tract108519/Block 2003

Tract108519/Block 2004

Tract108519/Block 2005

Tract108519/Block 2006

Tract108519/Block 2007

Tract108519/Block 2008

Tract108519/Block 2009

Tract108519/Block 2010

Tract108519/Block 2011

Tract108519/Block 2012

Tract108519/Block 2013

Tract108519/Block 2014

Tract108519/Block 2015

Tract108519/Block 3000

Tract108519/Block 3001

Tract108519/Block 3002

Tract108519/Block 3003

Tract108519/Block 3004

Tract108519/Block 3005

Tract108519/Block 3006

Tract108519/Block 3007

Tract108519/Block 3008

Tract108519/Block 3009

Tract108519/Block 3010

Tract108519/Block 3011

Tract108519/Block 4000

Tract108519/Block 4001

Tract108519/Block 4002

Tract108519/Block 4003

Tract108519/Block 4004

Tract108519/Block 4005

Tract108519/Block 4006

Tract108519/Block 4007

Tract108519/Block 4008

Tract108519/Block 4009

Tract108519/Block 4010

Tract108519/Block 4011

Tract108519/Block 4012

Tract108519/Block 4013

Tract108519/Block 4014

Tract108520/Block 1030

Tract108520/Block 1031

VTD 196 Total 4,789

VTD 203 (Part)

Tract108214/Block 1020

Tract108214/Block 1021

Tract108214/Block 1022

Tract108214/Block 1023

Tract108214/Block 1024

Tract108214/Block 1025

Tract108214/Block 1026

Tract108214/Block 1027

Tract108214/Block 1028

Tract108214/Block 1029

Tract108214/Block 1030

Tract108214/Block 1031

Tract108214/Block 1032

Tract108214/Block 1033

Tract108214/Block 1036

Tract108214/Block 1037

Tract108214/Block 1038

Tract108214/Block 1039

Tract108214/Block 1040

Tract108214/Block 1041

Tract108214/Block 1042

Tract108214/Block 1043

Tract108214/Block 1044

Tract108214/Block 1045

Tract108214/Block 1046

Tract108214/Block 1047

Tract108214/Block 1048

Tract108214/Block 2003

Tract108214/Block 2005

Tract108214/Block 2006

Tract108214/Block 2007

Tract108214/Block 2008

Tract108214/Block 2009

Tract108214/Block 2010

Tract108214/Block 2011

Tract108214/Block 2012

Tract108214/Block 2013

Tract108214/Block 2014

Tract108214/Block 2015

Tract108214/Block 2016

Tract108214/Block 2017

Tract108214/Block 2018

Tract108214/Block 2019

Tract108214/Block 2020

Tract108214/Block 2021

Tract108214/Block 2022

Tract108214/Block 2023

Tract108214/Block 2024

Tract108214/Block 2025

VTD 203 Total 3,130

VTD 228 (Part)

Tract108514/Block 1001

Tract108514/Block 1002

Tract108514/Block 1003

Tract108514/Block 1004

Tract108514/Block 1005

Tract108514/Block 1006

Tract108514/Block 2004

Tract108514/Block 2005

Tract108514/Block 2006

Tract108514/Block 2011

Tract108514/Block 2012

Tract108514/Block 3000

Tract108514/Block 3001

Tract108514/Block 3002

Tract108514/Block 3003

Tract108514/Block 3004

Tract108514/Block 4000

Tract108514/Block 4001

Tract108514/Block 4002

Tract108514/Block 4003

Tract108514/Block 4004

Tract108514/Block 4005

Tract108514/Block 5000

Tract108514/Block 5001

Tract108514/Block 5002

Tract108514/Block 5003

Tract108514/Block 5004

Tract108514/Block 5005

Tract108514/Block 5006

Tract108514/Block 5007

VTD 228 Total 3,136

VTD 229 1,963

VTD 255 (Part)

Tract108514/Block 2015

Tract108514/Block 2016

VTD 255 Total 0

Oklahoma County Total 34,356

For District Number 82 Total Population: 34,356

Ideal District 34,165

Population:

Population Deviation: 191

Percent Deviation: 0.559%

District 083

Oklahoma County (Part)

VTD 111 815

VTD 113 (Part)

Tract108312/Block 1034

Tract108312/Block 1035

Tract108312/Block 1036

Tract108312/Block 1037

VTD 113 Total 0

VTD 114 2

VTD 197 1,900

VTD 199 4,075

VTD 200 6,377

VTD 201 2,999

VTD 202 2,991

VTD 208 2,371

VTD 221 (Part)

Tract106401/Block 2000

VTD 221 Total 0

VTD 250 (Part)

Tract108403/Block 1008

Tract108403/Block 1009

Tract108403/Block 1011

Tract108403/Block 1016

Tract108403/Block 2000

Tract108403/Block 2001

Tract108403/Block 2008

Tract108403/Block 2009

Tract108403/Block 2010

Tract108403/Block 2011

Tract108403/Block 2012

Tract108403/Block 2013

Tract108403/Block 2014

Tract108403/Block 2016

Tract108404/Block 2001

Tract108404/Block 2002

Tract108404/Block 2003

Tract108404/Block 2004

Tract108404/Block 2005

Tract108404/Block 2006

Tract108404/Block 2007

Tract108404/Block 4002

Tract108404/Block 4003

Tract108404/Block 4004

Tract108404/Block 4005

Tract108404/Block 4009

Tract108404/Block 4010

VTD 250 Total 1,437

VTD 251 1,420

VTD 252 1,787

VTD 253 2,286

VTD 46 2,803

VTD 80 2,354

VTD 81 829

Oklahoma County Total 34,446

For District Number 83 Total Population: 34,446

Ideal District 34,165

Population:

Population Deviation: 281

Percent Deviation: 0.823%

District 084

Oklahoma County (Part)

VTD 1 3,921

VTD 134 3,539

VTD 135 3,393

VTD 136 2,708

VTD 137 3,139

VTD 141 1,050

VTD 2 450

VTD 222 (Part)

Tract106704/Block 1006

Tract106704/Block 1999

VTD 222 Total 0

VTD 231 (Part)

Tract106706/Block 2000

Tract106706/Block 2001

Tract106706/Block 2002

Tract106706/Block 2003

Tract106706/Block 2004

Tract106706/Block 2005

Tract106706/Block 2006

Tract106706/Block 2007

Tract106706/Block 2008

Tract106706/Block 2009

Tract106706/Block 2010

Tract106706/Block 2011

Tract106706/Block 2012

Tract106706/Block 2013

Tract106706/Block 2014

Tract106706/Block 3000

Tract106706/Block 3001

Tract106706/Block 3002

Tract106706/Block 3003

Tract106706/Block 3004

Tract106706/Block 3005

Tract106706/Block 3006

Tract106706/Block 3007

Tract106706/Block 3008

Tract106706/Block 3009

Tract106706/Block 3998

Tract106706/Block 3999

Tract106706/Block 4005

Tract106706/Block 4006

Tract106706/Block 4007

VTD 231 Total 2,152

VTD 232 (Part)

Tract106706/Block 3010

VTD 232 Total 700

VTD 255 (Part)

Tract106703/Block 5001

Tract106703/Block 5004

VTD 255 Total 602

VTD 256 (Part)

Tract106702/Block 1000

Tract106702/Block 1002

Tract106702/Block 1003

Tract106702/Block 1004

Tract106702/Block 1005

Tract106702/Block 1007

Tract106702/Block 1008

Tract106702/Block 1011

Tract106702/Block 2000

Tract106706/Block 4000

Tract106706/Block 4001

Tract106706/Block 4002

Tract106706/Block 4003

Tract106706/Block 4004

VTD 256 Total 1,261

VTD 258 2,858

VTD 4 (Part)

Tract106803/Block 2001

Tract106803/Block 2002

Tract106803/Block 2003

Tract106803/Block 2006

Tract106803/Block 2007

VTD 4 Total 311

VTD 5 2,049

VTD 6 2,383

VTD 8 (Part)

Tract106903/Block 4000

Tract106903/Block 4001

Tract106903/Block 4002

Tract106903/Block 4010

Tract106903/Block 4011

Tract106903/Block 4012

Tract106903/Block 5000

Tract106903/Block 5001

Tract106903/Block 5002

Tract106903/Block 5003

Tract106903/Block 5004

Tract106903/Block 5005

Tract106903/Block 5006

Tract106903/Block 5007

Tract106903/Block 5008

Tract106903/Block 5009

Tract106903/Block 5010

Tract106903/Block 5011

Tract106903/Block 5012

Tract106903/Block 5013

Tract106903/Block 5014

Tract106903/Block 5015

Tract106903/Block 5016

Tract106903/Block 5017

VTD 8 Total 1,458

VTD 85 1,272

VTD 87 (Part)

Tract105903/Block 1008

Tract105903/Block 1009

Tract105903/Block 1010

Tract105905/Block 1011

Tract105905/Block 1012

Tract105905/Block 1013

Tract105905/Block 1014

Tract105905/Block 1015

Tract105905/Block 1016

Tract105905/Block 1017

Tract105905/Block 1018

Tract105905/Block 1019

VTD 87 Total 1,138

Oklahoma County Total 34,384

For District Number 84 Total Population: 34,384

Ideal District 34,165

Population:

Population Deviation: 219

Percent Deviation: 0.641%

District 085

Oklahoma County (Part)

VTD 100 (Part)

Tract100100/Block 1009

Tract100100/Block 1010

Tract100100/Block 1011

Tract100100/Block 1012

Tract100100/Block 1013

Tract100100/Block 1014

Tract100100/Block 1015

Tract100100/Block 1016

Tract100100/Block 1017

Tract100100/Block 1018

Tract100100/Block 1019

Tract100100/Block 1020

Tract100100/Block 1021

Tract100100/Block 1022

Tract100100/Block 1023

Tract100100/Block 1024

Tract100100/Block 1025

Tract100100/Block 1026

Tract100100/Block 1027

Tract100100/Block 1028

Tract100100/Block 1029

Tract100100/Block 1030

Tract100100/Block 1031

Tract100100/Block 1032

Tract100100/Block 1033

Tract100100/Block 2001

Tract100100/Block 2002

Tract100100/Block 2003

Tract100100/Block 2004

Tract100100/Block 2005

Tract100100/Block 2006

Tract100100/Block 2009

Tract100100/Block 2010

Tract100100/Block 2011

Tract100100/Block 2012

Tract100100/Block 2013

Tract100100/Block 3000

Tract100100/Block 3001

Tract100100/Block 3002

Tract100100/Block 3003

Tract100100/Block 3004

Tract100100/Block 3005

Tract100100/Block 3006

Tract100100/Block 3007

Tract100100/Block 3008

Tract100100/Block 3009

Tract100100/Block 3010

Tract100100/Block 3011

Tract100100/Block 3012

Tract100100/Block 3013

Tract100100/Block 3014

Tract100100/Block 3015

Tract100100/Block 3016

Tract100100/Block 3017

Tract100100/Block 3018

Tract100100/Block 3019

Tract100100/Block 3020

Tract100100/Block 3021

Tract100100/Block 3022

Tract100100/Block 3023

Tract100100/Block 3024

Tract100100/Block 3025

Tract100100/Block 3026

Tract100100/Block 3027

Tract100100/Block 3028

Tract100100/Block 3029

Tract100100/Block 3030

Tract100100/Block 3031

Tract100100/Block 3032

Tract100200/Block 3001

Tract100300/Block 1000

Tract100300/Block 1001

Tract100300/Block 1002

Tract100300/Block 1003

Tract100300/Block 1004

Tract100300/Block 1005

Tract100300/Block 1006

Tract100300/Block 1007

Tract100300/Block 1008

Tract100300/Block 1009

Tract100300/Block 1010

Tract100300/Block 1011

Tract100300/Block 1012

Tract100300/Block 1013

Tract100300/Block 1016

Tract100300/Block 1019

Tract100300/Block 2000

Tract100300/Block 2001

Tract100300/Block 2002

Tract100300/Block 2003

Tract100300/Block 2004

Tract100300/Block 2005

Tract100300/Block 2006

Tract100300/Block 2007

Tract100300/Block 2008

Tract100300/Block 2009

Tract100300/Block 2010

Tract100300/Block 2011

Tract100300/Block 2012

Tract106503/Block 1015

Tract106503/Block 1016

VTD 100 Total 4,058

VTD 101 1,384

VTD 102 (Part)

Tract106503/Block 8001

VTD 102 Total 0

VTD 105 4,127

VTD 185 1,506

VTD 186 2,753

VTD 187 (Part)

Tract106608/Block 1000

Tract106608/Block 1001

Tract106608/Block 1002

Tract106608/Block 1003

Tract106608/Block 1004

Tract106608/Block 1005

Tract106608/Block 1006

Tract106608/Block 1007

Tract106608/Block 1008

Tract106608/Block 1009

Tract106608/Block 1010

Tract106608/Block 1011

Tract106608/Block 1012

Tract106608/Block 1013

Tract106608/Block 1014

Tract106608/Block 1015

Tract106608/Block 1016

Tract106608/Block 1017

Tract106608/Block 1018

Tract106608/Block 1019

Tract106608/Block 1020

VTD 187 Total 1,760

VTD 188 1,461

VTD 198 3,252

VTD 227 (Part)

Tract106703/Block 3000

Tract106703/Block 3001

Tract106703/Block 3002

VTD 227 Total 127

VTD 230 1,988

VTD 236 1,172

VTD 243 918

VTD 249 1,370

VTD 250 (Part)

Tract108403/Block 1006

Tract108403/Block 1007

Tract108403/Block 1012

Tract108403/Block 1013

Tract108403/Block 1014

Tract108403/Block 1015

Tract108403/Block 1017

Tract108403/Block 2002

Tract108403/Block 2003

Tract108403/Block 2004

Tract108403/Block 2005

Tract108403/Block 2006

Tract108403/Block 2007

Tract108403/Block 2015

VTD 250 Total 963

VTD 254 900

VTD 255 (Part)

Tract106703/Block 4000

Tract106703/Block 4001

Tract106703/Block 4002

Tract106703/Block 4003

Tract106703/Block 4004

Tract106703/Block 4005

Tract106703/Block 5000

Tract106703/Block 5002

Tract106703/Block 5003

Tract106705/Block 5002

Tract106705/Block 5003

Tract106705/Block 5004

Tract106705/Block 5005

Tract106705/Block 5006

Tract106705/Block 5007

Tract106705/Block 5008

Tract106705/Block 5009

Tract106705/Block 5010

Tract106705/Block 5012

Tract106705/Block 5013

Tract106705/Block 5014

Tract106705/Block 5015

Tract106705/Block 5016

Tract106705/Block 5017

Tract106705/Block 5018

Tract106705/Block 5019

Tract106705/Block 5020

Tract106705/Block 5021

Tract106705/Block 5022

Tract108508/Block 1015

Tract108514/Block 2017

Tract108514/Block 2018

VTD 255 Total 1,786

VTD 79 864

VTD 97 (Part)

Tract100200/Block 1002

Tract100200/Block 1015

Tract100200/Block 1016

Tract100200/Block 2001

Tract100200/Block 2008

Tract100200/Block 2009

Tract100200/Block 2013

Tract100200/Block 5001

Tract100200/Block 5002

Tract100200/Block 5003

Tract100200/Block 5004

Tract100200/Block 5005

Tract100200/Block 5008

Tract106502/Block 2018

VTD 97 Total 881

VTD 98 2,791

Oklahoma County Total 34,061

For District Number 85 Total Population: 34,061

Ideal District 34,165

Population:

Population Deviation: -104

Percent Deviation: -0.304%

District 086

Adair County 21,038

Cherokee County (Part)

VTD 11 (Part)

Tract977600/Block 4016

Tract977600/Block 4017

Tract977600/Block 4018

Tract977600/Block 4035

Tract977600/Block 4036

Tract977600/Block 4048

VTD 11 Total 22

VTD 12 (Part)

Tract977600/Block 4037

Tract977600/Block 4044

Tract977600/Block 4069

Tract977600/Block 4070

Tract977600/Block 4071

Tract977600/Block 4074

Tract977600/Block 4076

Tract977600/Block 4078

Tract977600/Block 4079

VTD 12 Total 151

VTD 13 (Part)

Tract977800/Block 1000

Tract977800/Block 1001

Tract977900/Block 1000

Tract977900/Block 1001

Tract977900/Block 1002

Tract977900/Block 1003

Tract977900/Block 1004

Tract977900/Block 1005

Tract977900/Block 1006

Tract977900/Block 1007

Tract977900/Block 1008

Tract977900/Block 1009

Tract977900/Block 1010

Tract977900/Block 1011

Tract977900/Block 1014

Tract977900/Block 1015

Tract977900/Block 1016

Tract977900/Block 1017

Tract977900/Block 1018

Tract977900/Block 1019

Tract977900/Block 1020

Tract977900/Block 1021

Tract977900/Block 1022

Tract977900/Block 1023

Tract977900/Block 1024

Tract977900/Block 1025

Tract977900/Block 1026

Tract977900/Block 1027

Tract977900/Block 1028

Tract977900/Block 1029

Tract977900/Block 1030

Tract977900/Block 1031

Tract977900/Block 1032

Tract977900/Block 1033

Tract977900/Block 1034

Tract977900/Block 1044

Tract977900/Block 1045

Tract977900/Block 1046

Tract977900/Block 1068

Tract977900/Block 1069

Tract977900/Block 1070

Tract977900/Block 1071

Tract977900/Block 1072

Tract977900/Block 1073

Tract977900/Block 1074

Tract977900/Block 1075

Tract977900/Block 1076

Tract978200/Block 1018

Tract978200/Block 1019

Tract978200/Block 1020

Tract978200/Block 1021

Tract978200/Block 1027

Tract978200/Block 1028

Tract978200/Block 1029

Tract978200/Block 1030

Tract978200/Block 1031

Tract978200/Block 1033

Tract978200/Block 1034

Tract978200/Block 1052

Tract978200/Block 1053

Tract978200/Block 1054

Tract978200/Block 1055

Tract978200/Block 1056

Tract978200/Block 1057

Tract978200/Block 1058

VTD 13 Total 764

VTD 16 1,692

VTD 17 (Part)

Tract977600/Block 2004

Tract977600/Block 2005

Tract977600/Block 2006

Tract977600/Block 2007

Tract977600/Block 2008

Tract977600/Block 2009

Tract977600/Block 2010

Tract977600/Block 2011

Tract977600/Block 2012

Tract977600/Block 2013

Tract977600/Block 2014

Tract977600/Block 2015

Tract977600/Block 2016

Tract977600/Block 2017

Tract977600/Block 2018

Tract977600/Block 2019

Tract977600/Block 2020

Tract977600/Block 2021

Tract977600/Block 2034

Tract977600/Block 2038

Tract977600/Block 2039

Tract977600/Block 2040

Tract977600/Block 2041

Tract977600/Block 2042

Tract977600/Block 2043

Tract977600/Block 2044

Tract977600/Block 2045

Tract977600/Block 2046

Tract977600/Block 2047

Tract977600/Block 2048

Tract977600/Block 2049

Tract977600/Block 2050

Tract977600/Block 2051

Tract977600/Block 2052

Tract977600/Block 2053

Tract977600/Block 2054

Tract977600/Block 2055

Tract977600/Block 2056

Tract977600/Block 2057

Tract977600/Block 2058

Tract977600/Block 2062

Tract977600/Block 2063

Tract977600/Block 2065

Tract977600/Block 2066

Tract977600/Block 2082

Tract977600/Block 4004

Tract977600/Block 4005

Tract977600/Block 4013

Tract977600/Block 4015

VTD 17 Total 898

VTD 18 1,060

VTD 6 (Part)

Tract978200/Block 1060

VTD 6 Total 0

Cherokee County Total 4,587

Delaware County (Part)

VTD 19 2,367

VTD 21 (Part)

Tract976100/Block 1036

Tract976100/Block 1037

Tract976100/Block 1052

VTD 21 Total 73

VTD 22 3,053

VTD 23 2,837

Delaware County Total 8,330

For District Number 86 Total Population: 33,955

Ideal District 34,165

Population:

Population Deviation: -210

Percent Deviation: -0.614%

District 087

Oklahoma County (Part)

VTD 102 (Part)

Tract106502/Block 1000

Tract106502/Block 1001

Tract106502/Block 1002

Tract106502/Block 1003

Tract106502/Block 1004

Tract106502/Block 1005

Tract106502/Block 1006

Tract106502/Block 1007

Tract106502/Block 1008

Tract106502/Block 1009

Tract106502/Block 1010

Tract106502/Block 1011

Tract106502/Block 1012

Tract106502/Block 1013

Tract106502/Block 1014

Tract106502/Block 1015

Tract106502/Block 1016

Tract106502/Block 1017

Tract106502/Block 1018

Tract106502/Block 1019

Tract106502/Block 1020

Tract106502/Block 1021

Tract106502/Block 1022

Tract106502/Block 1023

Tract106502/Block 2000

Tract106502/Block 2001

Tract106502/Block 2002

Tract106502/Block 2003

Tract106502/Block 2004

Tract106502/Block 2005

Tract106502/Block 2006

Tract106502/Block 2007

Tract106502/Block 2008

Tract106502/Block 2009

Tract106502/Block 2010

Tract106502/Block 2011

Tract106502/Block 2012

Tract106502/Block 2013

Tract106502/Block 2014

Tract106502/Block 2019

Tract106502/Block 2020

Tract106502/Block 3000

Tract106502/Block 3001

Tract106502/Block 3002

Tract106502/Block 3003

Tract106502/Block 3004

Tract106502/Block 3005

Tract106502/Block 3006

Tract106502/Block 3007

Tract106502/Block 3008

Tract106502/Block 3009

Tract106502/Block 3010

Tract106502/Block 3011

Tract106502/Block 3012

Tract106502/Block 3013

Tract106502/Block 3014

Tract106502/Block 3015

Tract106502/Block 3016

Tract106502/Block 3017

Tract106502/Block 3018

Tract106502/Block 3019

Tract106502/Block 3020

Tract106502/Block 3021

Tract106502/Block 3022

Tract106502/Block 4000

Tract106502/Block 4001

Tract106502/Block 4002

Tract106502/Block 4003

Tract106502/Block 4004

Tract106502/Block 4005

Tract106502/Block 4006

Tract106502/Block 4007

Tract106502/Block 4008

Tract106502/Block 4009

Tract106502/Block 4010

Tract106502/Block 4011

Tract106502/Block 4012

Tract106502/Block 4013

Tract106502/Block 4014

Tract106502/Block 4015

Tract106502/Block 4016

Tract106502/Block 4017

Tract106502/Block 4018

Tract106502/Block 4019

Tract106503/Block 8002

Tract106503/Block 8003

Tract106503/Block 8004

Tract106503/Block 8005

Tract106503/Block 8006

Tract106503/Block 8007

Tract106503/Block 8008

VTD 102 Total 3,772

VTD 183 3,751

VTD 184 2,201

VTD 187 (Part)

Tract106606/Block 1000

Tract106606/Block 1001

Tract106606/Block 1002

Tract106606/Block 1003

Tract106606/Block 1004

Tract106606/Block 1005

Tract106606/Block 1006

Tract106606/Block 1007

Tract106606/Block 1008

Tract106606/Block 1009

Tract106606/Block 1010

Tract106606/Block 1011

VTD 187 Total 737

VTD 231 (Part)

Tract106607/Block 1002

Tract106607/Block 1003

Tract106607/Block 1004

Tract106607/Block 1005

Tract106607/Block 2000

Tract106607/Block 2001

Tract106607/Block 2002

Tract106607/Block 2003

Tract106607/Block 2004

Tract106607/Block 2005

Tract106607/Block 2006

Tract106607/Block 2007

Tract106607/Block 2008

Tract106607/Block 2009

Tract106607/Block 2010

Tract106607/Block 2011

VTD 231 Total 1,532

VTD 232 (Part)

Tract106606/Block 2002

Tract106606/Block 2003

Tract106606/Block 2004

Tract106606/Block 2005

Tract106606/Block 2006

Tract106606/Block 2007

Tract106606/Block 2008

Tract106606/Block 2009

Tract106606/Block 2010

Tract106606/Block 2013

Tract106606/Block 2014

Tract106606/Block 2015

Tract106606/Block 2016

Tract106606/Block 2017

Tract106607/Block 3000

Tract106607/Block 3001

Tract106607/Block 3002

Tract106607/Block 3003

Tract106607/Block 3004

Tract106607/Block 3005

Tract106607/Block 3006

Tract106607/Block 3007

Tract106607/Block 3008

Tract106607/Block 3009

Tract106607/Block 3010

Tract106607/Block 3011

Tract106607/Block 3012

Tract106607/Block 3013

Tract106607/Block 4000

Tract106607/Block 4001

Tract106607/Block 4002

Tract106607/Block 4003

Tract106607/Block 4004

Tract106607/Block 4005

Tract106607/Block 4006

Tract106607/Block 4007

Tract106607/Block 4008

Tract106607/Block 4009

Tract106607/Block 4010

Tract106607/Block 4011

VTD 232 Total 2,500

VTD 233 2,575

VTD 263 (Part)

Tract105907/Block 2000

Tract105907/Block 2001

Tract105907/Block 2002

Tract105907/Block 2003

Tract105907/Block 2004

Tract105907/Block 2005

Tract105907/Block 2006

Tract105907/Block 2007

VTD 263 Total 362

VTD 86 4,097

VTD 87 (Part)

Tract105903/Block 1002

Tract105903/Block 1003

Tract105903/Block 1004

Tract105903/Block 1005

Tract105906/Block 5002

Tract105906/Block 5003

Tract105906/Block 5004

Tract105906/Block 5005

Tract105906/Block 5013

Tract105906/Block 5016

Tract105906/Block 5017

Tract105906/Block 5022

VTD 87 Total 444

VTD 88 2,515

VTD 91 (Part)

Tract100900/Block 1000

Tract100900/Block 1001

Tract100900/Block 1002

Tract100900/Block 1003

Tract100900/Block 1004

Tract100900/Block 1005

Tract100900/Block 1007

Tract100900/Block 1008

Tract100900/Block 1009

Tract100900/Block 1010

Tract100900/Block 1011

Tract100900/Block 1012

Tract100900/Block 1013

Tract100900/Block 1014

Tract100900/Block 1015

Tract100900/Block 1016

Tract100900/Block 1017

Tract102100/Block 1000

Tract102100/Block 1001

Tract102100/Block 1002

Tract102100/Block 1003

Tract102100/Block 1004

Tract102100/Block 1005

Tract102100/Block 1006

Tract102100/Block 1007

Tract102100/Block 1008

Tract102100/Block 1009

Tract102100/Block 1010

Tract102100/Block 1011

Tract102100/Block 1012

Tract102100/Block 1013

Tract102100/Block 1014

Tract102100/Block 1015

Tract102100/Block 1016

Tract102100/Block 1017

Tract102100/Block 1018

Tract102100/Block 1019

Tract102100/Block 1020

Tract102100/Block 1021

Tract102100/Block 1022

Tract102100/Block 1023

Tract102100/Block 1024

Tract102100/Block 2000

Tract102100/Block 2001

Tract102100/Block 2002

Tract102100/Block 2003

Tract102100/Block 2004

Tract102100/Block 2005

Tract102100/Block 2006

Tract102100/Block 2007

Tract102100/Block 2008

Tract102100/Block 2009

Tract102100/Block 2010

Tract102100/Block 2011

Tract102100/Block 2012

Tract102100/Block 2013

Tract102100/Block 2014

Tract102100/Block 2015

Tract102100/Block 2016

Tract102100/Block 2017

Tract102100/Block 2018

Tract102100/Block 2019

Tract102100/Block 2020

Tract105904/Block 2020

Tract105904/Block 2021

Tract105904/Block 3000

Tract105904/Block 3001

Tract105904/Block 3002

Tract105904/Block 3003

Tract105904/Block 3004

Tract105904/Block 3005

Tract105904/Block 3006

Tract105904/Block 3007

Tract105904/Block 3008

Tract105904/Block 3009

Tract105904/Block 3010

Tract105904/Block 3011

Tract105904/Block 3012

Tract105904/Block 3013

Tract105904/Block 4015

Tract105904/Block 4016

Tract105904/Block 4017

Tract105904/Block 4018

Tract105904/Block 4019

Tract105904/Block 4020

Tract105904/Block 4021

Tract105904/Block 4022

Tract105904/Block 4025

Tract105904/Block 4026

Tract105904/Block 4027

Tract105904/Block 4028

Tract105904/Block 4029

Tract105904/Block 4030

VTD 91 Total 3,621

VTD 92 3,241

VTD 94 (Part)

Tract106606/Block 2000

Tract106606/Block 2001

Tract106606/Block 2011

Tract106606/Block 2012

VTD 94 Total 242

VTD 97 (Part)

Tract100200/Block 1003

Tract100200/Block 1004

Tract100200/Block 1005

Tract100200/Block 1006

Tract100200/Block 1007

Tract100200/Block 1008

Tract100200/Block 1009

Tract100200/Block 1010

Tract100200/Block 1011

Tract100200/Block 1012

Tract100200/Block 1013

Tract100200/Block 1014

Tract100200/Block 2002

Tract100200/Block 2003

Tract100200/Block 2004

Tract100200/Block 2005

Tract100200/Block 2006

Tract100200/Block 2007

Tract100200/Block 2014

Tract100200/Block 2015

Tract100200/Block 5011

Tract100200/Block 5012

Tract100200/Block 5013

Tract100200/Block 5014

Tract100200/Block 6000

Tract100200/Block 6001

Tract100200/Block 6002

Tract100200/Block 6003

Tract100200/Block 6004

Tract100200/Block 6005

Tract100200/Block 6006

Tract100900/Block 1006

Tract105904/Block 2000

Tract105904/Block 2001

Tract105904/Block 2002

Tract105904/Block 2003

Tract105904/Block 2004

Tract105904/Block 2005

Tract105904/Block 2006

Tract105904/Block 2007

Tract105904/Block 2008

Tract105904/Block 2009

Tract105904/Block 2010

Tract105904/Block 2011

Tract105904/Block 2012

Tract105904/Block 2013

Tract105904/Block 2014

Tract105904/Block 2015

Tract105904/Block 2016

Tract105904/Block 2017

Tract105904/Block 2018

Tract105904/Block 2019

Tract105904/Block 4000

Tract105904/Block 4001

Tract105904/Block 4002

Tract105904/Block 4003

Tract105904/Block 4004

Tract105904/Block 4005

Tract105904/Block 4006

Tract105904/Block 4007

Tract105904/Block 4008

Tract105904/Block 4009

Tract105904/Block 4010

Tract105904/Block 4011

Tract105904/Block 4012

Tract105904/Block 4013

Tract105904/Block 4014

Tract105904/Block 4023

Tract105904/Block 4024

VTD 97 Total 2,525

Oklahoma County Total 34,115

For District Number 87 Total Population: 34,115

Ideal District 34,165

Population:

Population Deviation: -50

Percent Deviation: -0.146%

District 088

Oklahoma County (Part)

VTD 100 (Part)

Tract100300/Block 1014

Tract100300/Block 1015

Tract100300/Block 1017

Tract100300/Block 1018

VTD 100 Total 131

VTD 103 1,661

VTD 133 (Part)

Tract102200/Block 3001

Tract102200/Block 3002

Tract102200/Block 3005

Tract102200/Block 3006

VTD 133 Total 174

VTD 138 3,740

VTD 139 2,761

VTD 166 (Part)

Tract103700/Block 1053

Tract103700/Block 1054

Tract103700/Block 1068

Tract103700/Block 1069

VTD 166 Total 0

VTD 171 4,600

VTD 238 2,970

VTD 261 2,711

VTD 262 1,232

VTD 93 2,705

VTD 95 939

VTD 96 4,180

VTD 99 6,349

Oklahoma County Total 34,153

For District Number 88 Total Population: 34,153

Ideal District 34,165

Population:

Population Deviation: -12

Percent Deviation: -0.035%

District 089

Oklahoma County (Part)

VTD 123 (Part)

Tract107103/Block 1000

Tract107103/Block 1001

Tract107103/Block 1002

Tract107103/Block 1003

Tract107103/Block 1004

Tract107103/Block 1005

Tract107103/Block 1006

Tract107103/Block 1007

Tract107103/Block 1008

Tract107103/Block 1009

Tract107103/Block 1010

Tract107103/Block 1011

Tract107103/Block 1012

Tract107103/Block 2000

Tract107103/Block 2001

Tract107103/Block 2002

Tract107103/Block 2003

Tract107104/Block 1000

Tract107104/Block 1006

Tract107104/Block 1007

Tract107104/Block 2000

Tract107104/Block 2001

Tract107104/Block 2002

Tract107104/Block 2003

Tract107104/Block 2004

Tract107104/Block 2005

Tract107104/Block 2006

Tract107104/Block 2007

Tract107104/Block 2008

Tract107104/Block 2009

Tract107104/Block 2010

Tract107104/Block 2011

Tract107104/Block 2012

Tract107104/Block 2013

VTD 123 Total 3,026

VTD 124 4,507

VTD 125 2,882

VTD 129 4,797

VTD 130 3,549

VTD 131 1,080

VTD 142 3,089

VTD 165 6,109

VTD 237 3,352

VTD 90 965

VTD 91 (Part)

Tract102200/Block 1000

Tract102200/Block 1001

Tract102200/Block 1002

Tract102200/Block 1003

Tract102200/Block 1004

Tract102200/Block 1005

Tract102200/Block 1006

Tract102200/Block 1007

Tract102200/Block 1008

Tract102200/Block 1009

Tract102200/Block 1010

Tract102200/Block 1011

Tract102200/Block 1021

Tract102200/Block 1022

Tract102200/Block 1023

Tract102200/Block 2003

Tract102200/Block 2004

Tract102200/Block 2005

Tract102200/Block 2006

VTD 91 Total 827

Oklahoma County Total 34,183

For District Number 89 Total Population: 34,183

Ideal District 34,165

Population:

Population Deviation: 18

Percent Deviation: 0.053%

District 090

Oklahoma County (Part)

VTD 115 0

VTD 116 3,503

VTD 117 2,036

VTD 118 2,522

VTD 120 (Part)

Tract107213/Block 4002

Tract107213/Block 4003

Tract107213/Block 4004

Tract107213/Block 4005

Tract107213/Block 4006

Tract107213/Block 4007

Tract107213/Block 4008

Tract107213/Block 4009

Tract107213/Block 4010

Tract107213/Block 4013

Tract107213/Block 4014

Tract107213/Block 5000

Tract107213/Block 5001

Tract107213/Block 5002

Tract107213/Block 5003

Tract107213/Block 5004

Tract107213/Block 5005

Tract107213/Block 5008

Tract107213/Block 5009

VTD 120 Total 1,614

VTD 121 (Part)

Tract107213/Block 4000

Tract107213/Block 4001

Tract107213/Block 4011

Tract107213/Block 4012

VTD 121 Total 255

VTD 123 (Part)

Tract107001/Block 4018

Tract107001/Block 4019

Tract107103/Block 2004

Tract107103/Block 2005

Tract107103/Block 2006

Tract107103/Block 2007

Tract107103/Block 2008

Tract107104/Block 1001

Tract107104/Block 1002

Tract107104/Block 1003

Tract107104/Block 1004

Tract107104/Block 1005

Tract107104/Block 1008

Tract107104/Block 1009

Tract107104/Block 1010

Tract107104/Block 1011

Tract107104/Block 1012

Tract107104/Block 1013

VTD 123 Total 1,533

VTD 126 623

VTD 127 3,240

VTD 128 1,422

VTD 132 1,223

VTD 223 5,643

VTD 224 2,999

VTD 263 (Part)

Tract105907/Block 2008

Tract105907/Block 2009

Tract105907/Block 2010

Tract105907/Block 2011

Tract105907/Block 2012

Tract105907/Block 2013

Tract105907/Block 2014

Tract105907/Block 2015

Tract105907/Block 2016

Tract105907/Block 2017

Tract105907/Block 2018

Tract105907/Block 2019

Tract105907/Block 2020

Tract105907/Block 2021

Tract105907/Block 2022

Tract105907/Block 2023

Tract105907/Block 2024

Tract105907/Block 2025

Tract105907/Block 2026

Tract105907/Block 3000

Tract105907/Block 3001

Tract105907/Block 3002

Tract105907/Block 3003

VTD 263 Total 851

VTD 3 2,409

VTD 7 2,046

VTD 8 (Part)

Tract106903/Block 4007

Tract106903/Block 4008

Tract106903/Block 4009

VTD 8 Total 237

VTD 89 1,116

VTD 9 933

Oklahoma County Total 34,205

For District Number 90 Total Population: 34,205

Ideal District 34,165

Population:

Population Deviation: 40

Percent Deviation: 0.117%

District 091

Cleveland County (Part)

VTD 20 (Part)

Tract201606/Block 9001

Tract201606/Block 9002

Tract201606/Block 9003

Tract201606/Block 9004

Tract201606/Block 9005

Tract201606/Block 9006

Tract201606/Block 9007

Tract201606/Block 9008

Tract201606/Block 9009

Tract201606/Block 9010

Tract201606/Block 9011

Tract201606/Block 9012

Tract201606/Block 9013

Tract201606/Block 9014

Tract201606/Block 9015

Tract201606/Block 9016

Tract201606/Block 9017

Tract201606/Block 9032

Tract201606/Block 9033

Tract201606/Block 9034

Tract201606/Block 9035

Tract201606/Block 9036

Tract201606/Block 9037

Tract201606/Block 9038

Tract201606/Block 9039

Tract201606/Block 9040

Tract201606/Block 9041

Tract201606/Block 9042

Tract201606/Block 9043

Tract201606/Block 9044

Tract201606/Block 9045

Tract201606/Block 9046

Tract201606/Block 9047

Tract201606/Block 9048

Tract201606/Block 9049

Tract201606/Block 9050

Tract201606/Block 9051

Tract201606/Block 9052

Tract201606/Block 9053

Tract201606/Block 9999

VTD 20 Total 4,134

VTD 4 5,724

VTD 50 4,284

VTD 61 (Part)

Tract201802/Block 1000

Tract201802/Block 1001

Tract201802/Block 1002

Tract201802/Block 1003

Tract201802/Block 1004

Tract201802/Block 1005

Tract201802/Block 1006

Tract201802/Block 1007

Tract201802/Block 1008

Tract201802/Block 1009

Tract201802/Block 1010

Tract201802/Block 1011

Tract201802/Block 1012

Tract201802/Block 1013

Tract201802/Block 1014

Tract201802/Block 1015

Tract201802/Block 1016

Tract201802/Block 1017

Tract201802/Block 1018

Tract201802/Block 1019

Tract201802/Block 1999

VTD 61 Total 2,872

VTD 69 4,131

VTD 9 (Part)

Tract201605/Block 1029

Tract201605/Block 1030

Tract201605/Block 1031

Tract201605/Block 1032

Tract201605/Block 1033

Tract201605/Block 1034

Tract201605/Block 1035

Tract201605/Block 1036

Tract201605/Block 1037

Tract201605/Block 1038

Tract201605/Block 1039

Tract201605/Block 1040

Tract201605/Block 1041

Tract201605/Block 1042

Tract201605/Block 1043

Tract201605/Block 1044

Tract201605/Block 1045

Tract201605/Block 1046

Tract201605/Block 1047

Tract201605/Block 1048

Tract201605/Block 1049

Tract201605/Block 1050

Tract201605/Block 1051

Tract201605/Block 1052

Tract201605/Block 1053

Tract201605/Block 1054

Tract201605/Block 1055

Tract201605/Block 1998

Tract201605/Block 1999

Tract201606/Block 9000

Tract201606/Block 9018

Tract201606/Block 9019

Tract201606/Block 9020

Tract201606/Block 9021

Tract201606/Block 9022

Tract201606/Block 9023

Tract201606/Block 9024

Tract201606/Block 9025

Tract201606/Block 9026

Tract201606/Block 9027

Tract201606/Block 9028

Tract201606/Block 9029

Tract201606/Block 9030

Tract201606/Block 9031

Tract201606/Block 9054

Tract201606/Block 9055

Tract201606/Block 9056

Tract201606/Block 9057

Tract201606/Block 9058

Tract202200/Block 9041

Tract202200/Block 9042

Tract202200/Block 9045

Tract202200/Block 9046

Tract202200/Block 9047

VTD 9 Total 4,799

Cleveland County Total 25,944

Oklahoma County (Part)

VTD 119 2,375

VTD 159 3,375

VTD 160 2,604

Oklahoma County Total 8,354

For District Number 91 Total Population: 34,298

Ideal District 34,165

Population:

Population Deviation: 133

Percent Deviation: 0.390%

District 092

Oklahoma County (Part)

VTD 144 (Part)

Tract104800/Block 1010

Tract104800/Block 1011

Tract104800/Block 1012

Tract104800/Block 1013

Tract104800/Block 1014

Tract104800/Block 1015

Tract104800/Block 1016

Tract104800/Block 1017

Tract104800/Block 1026

Tract104800/Block 1027

Tract104800/Block 2014

Tract104800/Block 2015

Tract104800/Block 2016

Tract104800/Block 2017

Tract104800/Block 2018

Tract104800/Block 2019

Tract104800/Block 2020

Tract104800/Block 2021

Tract104800/Block 2022

Tract104800/Block 2023

Tract104800/Block 2024

Tract104800/Block 2025

Tract104800/Block 3000

Tract104800/Block 3001

Tract104800/Block 3002

Tract104800/Block 3003

Tract104800/Block 3004

Tract104800/Block 3005

Tract104800/Block 3006

Tract104800/Block 3007

Tract104800/Block 3008

Tract104800/Block 3009

Tract104800/Block 3010

Tract104800/Block 3011

Tract104800/Block 3012

Tract104800/Block 3013

Tract104800/Block 3014

Tract104800/Block 3015

Tract105300/Block 6002

Tract105300/Block 6003

Tract105300/Block 6004

Tract105300/Block 6005

Tract105300/Block 6006

Tract105300/Block 6007

Tract105300/Block 6008

Tract105300/Block 6009

Tract105300/Block 6010

Tract105300/Block 6011

Tract105300/Block 6012

Tract105300/Block 6013

Tract105300/Block 6014

VTD 144 Total 2,296

VTD 146 4,049

VTD 147 2,651

VTD 149 3,644

VTD 150 5,457

VTD 154 (Part)

Tract107401/Block 2000

Tract107401/Block 2009

Tract107401/Block 2010

Tract107401/Block 2011

Tract107401/Block 2012

Tract107401/Block 3000

Tract107401/Block 3001

Tract107401/Block 4000

Tract107401/Block 4010

Tract107401/Block 4011

VTD 154 Total 1,174

VTD 161 3,989

VTD 162 3,652

VTD 163 (Part)

Tract107209/Block 1000

Tract107209/Block 1006

Tract107209/Block 1009

Tract107209/Block 2000

Tract107209/Block 2001

Tract107209/Block 2002

Tract107209/Block 2003

Tract107209/Block 2004

Tract107209/Block 2005

Tract107209/Block 2006

Tract107209/Block 2007

Tract107209/Block 2008

Tract107209/Block 2009

Tract107209/Block 2010

Tract107209/Block 2011

Tract107209/Block 3000

Tract107209/Block 3001

Tract107209/Block 3002

Tract107209/Block 3003

Tract107209/Block 3004

Tract107209/Block 3005

Tract107209/Block 3006

Tract107209/Block 3007

Tract107209/Block 3009

VTD 163 Total 1,825

VTD 168 (Part)

Tract105300/Block 4011

Tract105300/Block 4012

Tract105300/Block 4013

Tract105300/Block 4014

Tract105300/Block 4019

Tract105300/Block 4024

Tract105300/Block 4025

Tract105300/Block 4026

Tract105300/Block 4027

Tract105300/Block 4028

Tract105300/Block 4029

Tract105300/Block 4030

Tract105300/Block 4031

Tract105300/Block 4032

Tract105300/Block 4033

Tract105300/Block 4034

Tract105300/Block 4035

Tract105300/Block 6000

Tract105300/Block 6001

Tract107305/Block 2016

Tract107305/Block 2017

Tract107305/Block 2018

Tract107305/Block 2019

Tract107305/Block 2020

Tract107305/Block 2021

Tract107306/Block 1000

Tract107306/Block 1006

Tract107306/Block 1007

Tract107306/Block 1008

Tract107306/Block 1009

Tract107306/Block 1010

Tract107306/Block 1011

Tract107306/Block 1012

Tract107306/Block 1013

Tract107306/Block 1014

Tract107306/Block 2000

Tract107306/Block 2001

Tract107306/Block 2002

Tract107306/Block 2003

Tract107306/Block 2004

Tract107306/Block 2005

Tract107306/Block 2006

Tract107306/Block 2007

Tract107306/Block 2008

Tract107306/Block 2009

Tract107306/Block 2010

Tract107306/Block 2011

Tract107306/Block 2012

Tract107306/Block 2013

Tract107306/Block 3000

Tract107306/Block 3001

Tract107306/Block 3002

Tract107306/Block 3003

Tract107306/Block 3004

Tract107306/Block 3005

Tract107306/Block 3006

Tract107306/Block 3007

Tract107306/Block 3008

Tract107306/Block 3009

Tract107306/Block 3010

Tract107306/Block 3011

Tract107306/Block 3012

Tract107306/Block 3013

Tract107306/Block 3014

Tract107306/Block 3015

Tract107306/Block 3016

Tract107306/Block 3017

VTD 168 Total 3,626

VTD 240 (Part)

Tract104900/Block 1030

Tract104900/Block 3000

Tract104900/Block 3001

Tract104900/Block 3002

Tract104900/Block 3003

Tract104900/Block 3004

Tract104900/Block 3005

Tract104900/Block 3006

Tract104900/Block 3007

Tract104900/Block 3008

Tract104900/Block 3009

Tract104900/Block 3010

Tract104900/Block 3011

Tract104900/Block 3012

Tract104900/Block 3013

Tract104900/Block 3014

Tract104900/Block 3015

Tract104900/Block 3016

Tract104900/Block 4000

Tract104900/Block 4001

Tract104900/Block 4002

Tract104900/Block 4003

Tract104900/Block 4010

Tract104900/Block 4011

Tract104900/Block 4012

Tract104900/Block 4013

Tract104900/Block 4014

Tract104900/Block 4021

Tract104900/Block 4022

Tract104900/Block 4023

Tract104900/Block 4024

Tract104900/Block 4025

VTD 240 Total 1,080

VTD 248 830

Oklahoma County Total 34,273

For District Number 92 Total Population: 34,273

Ideal District 34,165

Population:

Population Deviation: 108

Percent Deviation: 0.316%

District 093

Oklahoma County (Part)

VTD 120 (Part)

Tract107213/Block 6001

Tract107213/Block 6002

VTD 120 Total 220

VTD 121 (Part)

Tract107213/Block 3000

Tract107213/Block 3001

Tract107213/Block 3002

Tract107213/Block 3003

Tract107213/Block 3004

Tract107213/Block 3005

Tract107213/Block 3006

Tract107213/Block 3007

Tract107213/Block 3008

Tract107213/Block 5006

Tract107213/Block 5007

Tract107213/Block 6000

Tract107213/Block 6003

Tract107213/Block 6004

Tract107214/Block 2002

Tract107214/Block 2003

Tract107214/Block 2004

Tract107214/Block 2005

Tract107214/Block 2006

Tract107214/Block 2007

Tract107214/Block 3000

Tract107214/Block 3001

Tract107214/Block 3002

Tract107214/Block 3003

Tract107214/Block 3004

Tract107214/Block 3005

Tract107214/Block 3006

Tract107214/Block 3007

Tract107214/Block 3008

Tract107214/Block 3009

Tract107215/Block 4009

Tract107215/Block 4010

Tract107215/Block 4011

VTD 121 Total 4,297

VTD 122 2,999

VTD 140 1,097

VTD 143 3,606

VTD 144 (Part)

Tract104800/Block 1005

Tract104800/Block 1006

Tract104800/Block 1007

Tract104800/Block 1008

Tract104800/Block 1009

VTD 144 Total 163

VTD 145 (Part)

Tract103900/Block 1000

Tract103900/Block 1001

Tract103900/Block 1002

Tract103900/Block 1003

Tract103900/Block 1004

Tract103900/Block 1005

Tract103900/Block 1006

Tract103900/Block 1007

Tract103900/Block 1008

Tract103900/Block 1009

Tract103900/Block 1011

Tract103900/Block 1012

Tract103900/Block 1016

Tract103900/Block 1017

Tract103900/Block 1018

Tract103900/Block 1019

Tract103900/Block 1020

Tract103900/Block 1021

Tract103900/Block 1026

Tract103900/Block 1027

Tract103900/Block 1028

Tract103900/Block 1029

Tract103900/Block 2000

Tract103900/Block 2001

Tract103900/Block 2002

Tract103900/Block 2003

Tract103900/Block 2004

Tract103900/Block 2005

Tract103900/Block 2006

Tract103900/Block 2007

Tract103900/Block 2008

Tract103900/Block 2009

Tract103900/Block 2010

Tract103900/Block 2011

Tract103900/Block 2012

Tract103900/Block 2013

Tract103900/Block 2014

Tract103900/Block 2015

Tract103900/Block 2016

Tract103900/Block 2017

Tract103900/Block 3000

Tract103900/Block 3001

Tract103900/Block 3002

Tract103900/Block 3003

Tract103900/Block 3004

Tract103900/Block 3005

Tract103900/Block 4023

Tract103900/Block 4024

Tract103900/Block 5003

Tract103900/Block 5004

Tract103900/Block 5005

Tract103900/Block 5006

Tract103900/Block 5007

Tract103900/Block 5008

Tract104700/Block 1000

Tract104700/Block 1001

Tract104700/Block 1002

Tract104700/Block 1003

Tract104700/Block 1004

Tract104700/Block 1005

Tract104700/Block 1006

Tract104700/Block 1007

Tract104700/Block 1008

Tract104700/Block 1009

Tract104700/Block 1010

Tract104700/Block 1011

Tract104700/Block 1012

Tract104700/Block 1013

Tract104700/Block 1014

Tract104700/Block 1015

Tract104700/Block 1016

Tract104700/Block 1017

Tract104700/Block 2000

Tract104700/Block 2001

Tract104700/Block 2002

Tract104700/Block 2003

Tract104700/Block 2004

Tract104700/Block 2005

Tract104700/Block 2006

Tract104700/Block 2007

Tract104700/Block 2008

Tract104700/Block 2009

Tract104700/Block 2010

Tract104700/Block 2011

Tract104700/Block 2012

Tract104700/Block 2013

Tract104700/Block 2014

Tract104700/Block 2015

Tract104700/Block 2016

Tract104700/Block 2017

Tract104700/Block 2018

Tract104700/Block 2019

Tract104700/Block 2020

Tract104700/Block 2021

Tract104700/Block 2022

Tract104700/Block 2023

Tract104700/Block 2024

Tract104700/Block 2025

Tract104700/Block 2026

Tract104700/Block 2027

Tract104700/Block 2028

Tract104700/Block 2029

Tract104700/Block 2030

Tract104700/Block 2031

Tract104700/Block 2032

Tract104700/Block 2033

Tract104700/Block 2034

VTD 145 Total 2,550

VTD 153 2,815

VTD 156 2,597

VTD 157 3,160

VTD 158 3,097

VTD 163 (Part)

Tract107209/Block 1001

Tract107209/Block 1002

Tract107209/Block 1003

Tract107209/Block 1004

Tract107209/Block 1005

Tract107209/Block 1007

Tract107209/Block 1008

Tract107209/Block 1010

Tract107209/Block 1011

Tract107209/Block 1012

VTD 163 Total 679

VTD 164 2,605

VTD 240 (Part)

Tract104900/Block 1000

Tract104900/Block 1001

Tract104900/Block 1002

Tract104900/Block 1003

Tract104900/Block 1004

Tract104900/Block 1005

Tract104900/Block 1006

Tract104900/Block 1007

Tract104900/Block 1008

Tract104900/Block 1009

Tract104900/Block 1010

Tract104900/Block 1011

Tract104900/Block 1012

Tract104900/Block 1013

Tract104900/Block 1014

Tract104900/Block 1015

Tract104900/Block 1016

Tract104900/Block 1017

Tract104900/Block 1018

Tract104900/Block 1019

Tract104900/Block 1020

Tract104900/Block 1021

Tract104900/Block 1022

Tract104900/Block 1023

Tract104900/Block 1024

Tract104900/Block 1025

Tract104900/Block 1026

Tract104900/Block 1027

Tract104900/Block 1028

Tract104900/Block 1029

Tract104900/Block 1031

Tract104900/Block 1032

Tract104900/Block 1033

Tract104900/Block 2000

Tract104900/Block 2001

Tract104900/Block 2002

Tract104900/Block 2003

Tract104900/Block 2004

Tract104900/Block 2005

Tract104900/Block 2006

Tract104900/Block 2007

Tract104900/Block 2008

Tract104900/Block 2009

Tract104900/Block 2010

Tract104900/Block 2011

Tract104900/Block 2012

Tract104900/Block 2013

Tract104900/Block 2014

Tract104900/Block 2015

Tract104900/Block 2016

Tract104900/Block 2017

Tract104900/Block 2018

Tract104900/Block 2019

Tract104900/Block 2020

Tract104900/Block 4004

Tract104900/Block 4005

Tract104900/Block 4006

Tract104900/Block 4007

Tract104900/Block 4008

Tract104900/Block 4009

Tract104900/Block 4015

Tract104900/Block 4016

Tract104900/Block 4017

Tract104900/Block 4018

Tract104900/Block 4019

Tract104900/Block 4020

Tract104900/Block 4026

Tract104900/Block 4027

Tract104900/Block 4028

VTD 240 Total 2,583

VTD 265 1,736

Oklahoma County Total 34,204

For District Number 93 Total Population: 34,204

Ideal District 34,165

Population:

Population Deviation: 39

Percent Deviation: 0.114%

District 094

Oklahoma County (Part)

VTD 144 (Part)

Tract104800/Block 1000

Tract104800/Block 1001

Tract104800/Block 1002

Tract104800/Block 1003

Tract104800/Block 1004

Tract104800/Block 1018

Tract104800/Block 1019

Tract104800/Block 1020

Tract104800/Block 1021

Tract104800/Block 1022

Tract104800/Block 1023

Tract104800/Block 1024

Tract104800/Block 1025

Tract104800/Block 2000

Tract104800/Block 2001

Tract104800/Block 2002

Tract104800/Block 2003

Tract104800/Block 2004

Tract104800/Block 2005

Tract104800/Block 2006

Tract104800/Block 2007

Tract104800/Block 2008

Tract104800/Block 2009

Tract104800/Block 2010

Tract104800/Block 2011

Tract104800/Block 2012

Tract104800/Block 2013

VTD 144 Total 824

VTD 145 (Part)

Tract103900/Block 1010

Tract103900/Block 1013

Tract103900/Block 1014

Tract103900/Block 1015

Tract103900/Block 1022

Tract103900/Block 1023

Tract103900/Block 1024

Tract103900/Block 1025

Tract103900/Block 1030

Tract103900/Block 1031

Tract103900/Block 1032

Tract103900/Block 1033

Tract103900/Block 1034

Tract103900/Block 1035

Tract103900/Block 3006

Tract103900/Block 3007

Tract103900/Block 3008

Tract103900/Block 3009

Tract103900/Block 3010

Tract103900/Block 3011

Tract103900/Block 3012

Tract103900/Block 3013

Tract103900/Block 3014

Tract103900/Block 3015

Tract103900/Block 3016

Tract103900/Block 4000

Tract103900/Block 4001

Tract103900/Block 4002

Tract103900/Block 4003

Tract103900/Block 4004

Tract103900/Block 4005

Tract103900/Block 4006

Tract103900/Block 4007

Tract103900/Block 4008

Tract103900/Block 4009

Tract103900/Block 4010

Tract103900/Block 4011

Tract103900/Block 4012

Tract103900/Block 4013

Tract103900/Block 4014

Tract103900/Block 4015

Tract103900/Block 4016

Tract103900/Block 4017

Tract103900/Block 4018

Tract103900/Block 4019

Tract103900/Block 4020

Tract103900/Block 4021

Tract103900/Block 4022

Tract103900/Block 4025

Tract103900/Block 4026

Tract103900/Block 4027

Tract103900/Block 4028

Tract103900/Block 4029

Tract103900/Block 4030

Tract103900/Block 4031

Tract103900/Block 4032

Tract103900/Block 4033

Tract103900/Block 4034

Tract103900/Block 4035

Tract103900/Block 4036

Tract103900/Block 5000

Tract103900/Block 5001

Tract103900/Block 5002

Tract103900/Block 5009

Tract103900/Block 5010

Tract103900/Block 5011

Tract103900/Block 5012

Tract103900/Block 5013

Tract103900/Block 5014

Tract103900/Block 5015

Tract103900/Block 5016

Tract103900/Block 5017

VTD 145 Total 2,692

VTD 151 2,872

VTD 154 (Part)

Tract107402/Block 1007

Tract107402/Block 1008

Tract107402/Block 1009

Tract107402/Block 1012

Tract107402/Block 1013

Tract107402/Block 1014

Tract107402/Block 2001

Tract107402/Block 2002

Tract107402/Block 2003

Tract107402/Block 2005

Tract107402/Block 2006

Tract107402/Block 2007

Tract107402/Block 6000

Tract107402/Block 6001

Tract107402/Block 6002

Tract107402/Block 6003

Tract107402/Block 6004

Tract107402/Block 6005

Tract107402/Block 6006

Tract107402/Block 6007

VTD 154 Total 2,538

VTD 168 (Part)

Tract105300/Block 4000

Tract105300/Block 4001

Tract105300/Block 4002

Tract105300/Block 4003

Tract105300/Block 4004

Tract105300/Block 4005

Tract105300/Block 4006

Tract105300/Block 4007

Tract105300/Block 4008

Tract105300/Block 4009

Tract105300/Block 4010

Tract105300/Block 4015

Tract105300/Block 4016

Tract105300/Block 4017

Tract105300/Block 4018

Tract105300/Block 4020

Tract105300/Block 4021

Tract105300/Block 4022

Tract105300/Block 4023

Tract107305/Block 2011

Tract107305/Block 2012

Tract107305/Block 2013

Tract107305/Block 2014

VTD 168 Total 98

VTD 169 (Part)

Tract105300/Block 2017

Tract105300/Block 2018

Tract105300/Block 2019

Tract105300/Block 2020

Tract105300/Block 2021

Tract105300/Block 2022

Tract105300/Block 2026

Tract105300/Block 2027

Tract105300/Block 2028

Tract105300/Block 2029

Tract105300/Block 2030

Tract105300/Block 2031

Tract105300/Block 2032

Tract105300/Block 2033

Tract105300/Block 2034

Tract105300/Block 2035

Tract105300/Block 2036

Tract105300/Block 2037

Tract105300/Block 2038

Tract105300/Block 2039

Tract105300/Block 2040

Tract105300/Block 2041

Tract105300/Block 2042

Tract105300/Block 2043

Tract105300/Block 2044

Tract105300/Block 2045

Tract105300/Block 2046

Tract105300/Block 2047

Tract105300/Block 2048

Tract105300/Block 2049

Tract105300/Block 2050

Tract105300/Block 3000

Tract105300/Block 3001

Tract105300/Block 3002

Tract105300/Block 3003

Tract105300/Block 3004

Tract105300/Block 3005

Tract105300/Block 3006

Tract105300/Block 3007

Tract105300/Block 3008

Tract105300/Block 3009

Tract105300/Block 3010

Tract105300/Block 3011

Tract105300/Block 3012

Tract105300/Block 3013

Tract105300/Block 3014

Tract107305/Block 1037

Tract107305/Block 1038

Tract107305/Block 2000

Tract107305/Block 2001

Tract107305/Block 2002

Tract107305/Block 2003

Tract107305/Block 2004

Tract107305/Block 2005

Tract107305/Block 2006

Tract107305/Block 2007

Tract107305/Block 2008

Tract107305/Block 2009

Tract107305/Block 2010

Tract107305/Block 2015

Tract107805/Block 1001

Tract107805/Block 1002

Tract107805/Block 1003

Tract107805/Block 1013

Tract107806/Block 4006

Tract107806/Block 4007

VTD 169 Total 3,053

VTD 20 1,094

VTD 21 3,694

VTD 22 3,689

VTD 23 1,677

VTD 24 4,753

VTD 25 1,741

VTD 26 (Part)

Tract107805/Block 1000

Tract107805/Block 1004

Tract107805/Block 1005

Tract107805/Block 1006

Tract107805/Block 1007

Tract107805/Block 1008

Tract107805/Block 1009

Tract107805/Block 2005

Tract107805/Block 2006

Tract107805/Block 2007

Tract107805/Block 2008

Tract107805/Block 3000

Tract107805/Block 3001

Tract107805/Block 3002

Tract107805/Block 3005

Tract107805/Block 3006

Tract107805/Block 3012

Tract107805/Block 3013

Tract107805/Block 3014

Tract107806/Block 1019

Tract107806/Block 1020

Tract107806/Block 1021

Tract107806/Block 1022

Tract107806/Block 1023

Tract107806/Block 1024

Tract107806/Block 1025

Tract107806/Block 1026

Tract107806/Block 1027

Tract107806/Block 1028

Tract107806/Block 1029

Tract107806/Block 1030

Tract107806/Block 1031

Tract107806/Block 1032

Tract107806/Block 1033

Tract107806/Block 1034

Tract107806/Block 1035

Tract107806/Block 2009

Tract107806/Block 2013

Tract107806/Block 2014

Tract107806/Block 2015

Tract107806/Block 2016

Tract107806/Block 2017

Tract107806/Block 2018

Tract107806/Block 2019

Tract107806/Block 2020

Tract107806/Block 2021

Tract107806/Block 2022

Tract107806/Block 2023

Tract107806/Block 3001

Tract107806/Block 3002

Tract107806/Block 3003

Tract107806/Block 3004

Tract107806/Block 3005

Tract107806/Block 3006

Tract107806/Block 3007

Tract107806/Block 3008

Tract107806/Block 3009

Tract107806/Block 3010

Tract107806/Block 3011

Tract107806/Block 3012

Tract107806/Block 4008

Tract107806/Block 4009

Tract107806/Block 4010

Tract107806/Block 4011

Tract107806/Block 4012

Tract107806/Block 4013

Tract107806/Block 4014

Tract107806/Block 4015

Tract107806/Block 4016

VTD 26 Total 5,329

VTD 27 390

Oklahoma County Total 34,444

For District Number 94 Total Population: 34,444

Ideal District 34,165

Population:

Population Deviation: 279

Percent Deviation: 0.817%

District 095

Oklahoma County (Part)

VTD 152 6,600

VTD 155 3,119

VTD 61 (Part)

Tract107607/Block 2006

Tract107607/Block 2007

Tract107607/Block 2008

VTD 61 Total 99

VTD 64 3,314

VTD 65 3,508

VTD 71 (Part)

Tract108008/Block 5004

Tract108008/Block 5005

Tract108008/Block 5006

Tract108008/Block 5007

Tract108008/Block 5008

Tract108008/Block 5009

VTD 71 Total 928

VTD 72 3,197

VTD 73 3,423

VTD 74 3,949

VTD 75 (Part)

Tract107606/Block 1001

Tract107606/Block 1002

Tract107606/Block 1003

Tract107606/Block 1004

Tract107606/Block 1005

Tract107606/Block 1006

Tract107606/Block 1007

Tract107606/Block 1008

Tract107606/Block 1010

Tract107606/Block 1011

Tract107606/Block 1012

Tract107606/Block 1017

Tract107606/Block 1019

Tract107703/Block 2002

Tract107703/Block 2003

Tract107703/Block 2004

Tract107703/Block 2005

Tract107703/Block 2006

Tract107703/Block 2007

Tract107703/Block 2008

Tract107703/Block 2009

Tract107703/Block 2010

Tract107703/Block 2011

Tract107703/Block 2012

Tract107703/Block 3000

Tract107703/Block 3001

Tract107703/Block 3002

Tract107703/Block 3003

Tract107703/Block 3004

Tract107703/Block 3005

Tract107703/Block 3006

Tract107703/Block 3007

Tract107703/Block 3008

Tract107703/Block 3009

Tract107703/Block 3010

VTD 75 Total 2,028

VTD 76 1,935

VTD 77 2,157

Oklahoma County Total 34,257

For District Number 95 Total Population: 34,257

Ideal District 34,165

Population:

Population Deviation: 92

Percent Deviation: 0.270%

District 096

Oklahoma County (Part)

VTD 12 1,279

VTD 13 (Part)

Tract108802/Block 2006

Tract108802/Block 3014

Tract108802/Block 3015

Tract108802/Block 3022

Tract108802/Block 3023

VTD 13 Total 393

VTD 14 405

VTD 15 2,113

VTD 16 (Part)

Tract108802/Block 3024

Tract108802/Block 3025

Tract108802/Block 3026

Tract108802/Block 3027

Tract108802/Block 3028

Tract108802/Block 3029

Tract108802/Block 3030

VTD 16 Total 307

VTD 17 591

VTD 212 (Part)

Tract108103/Block 5043

Tract108103/Block 5044

Tract108103/Block 5062

Tract108103/Block 5063

Tract108103/Block 5064

Tract108103/Block 5065

Tract108103/Block 5066

Tract108103/Block 5067

Tract108110/Block 2000

Tract108110/Block 2001

Tract108110/Block 2002

Tract108110/Block 2003

Tract108110/Block 2004

Tract108110/Block 2005

Tract108110/Block 2006

Tract108110/Block 2007

Tract108110/Block 2008

VTD 212 Total 185

VTD 217 110

VTD 218 (Part)

Tract108704/Block 1015

Tract108704/Block 3000

Tract108704/Block 3001

Tract108704/Block 3005

Tract108704/Block 3006

Tract108704/Block 3007

Tract108704/Block 3008

Tract108704/Block 3009

Tract108704/Block 3010

Tract108704/Block 3011

Tract108705/Block 9029

Tract108705/Block 9030

Tract108705/Block 9031

Tract108705/Block 9032

Tract108705/Block 9033

Tract108705/Block 9034

Tract108705/Block 9035

Tract108705/Block 9036

Tract108705/Block 9037

Tract108705/Block 9038

Tract108705/Block 9039

Tract108705/Block 9040

Tract108705/Block 9041

VTD 218 Total 1,820

VTD 219 3,645

VTD 244 1,062

VTD 266 (Part)

Tract108705/Block 1052

Tract108705/Block 1053

Tract108705/Block 1054

Tract108705/Block 1055

Tract108705/Block 1056

Tract108705/Block 1057

Tract108705/Block 1058

Tract108705/Block 1061

Tract108705/Block 1062

Tract108705/Block 1064

Tract108705/Block 1065

Tract108705/Block 1066

Tract108705/Block 1067

Tract108705/Block 1068

Tract108705/Block 1069

Tract108705/Block 9000

Tract108705/Block 9001

Tract108705/Block 9002

Tract108705/Block 9003

Tract108705/Block 9004

Tract108705/Block 9005

Tract108705/Block 9006

Tract108705/Block 9007

Tract108705/Block 9008

Tract108705/Block 9009

Tract108705/Block 9010

Tract108705/Block 9011

Tract108705/Block 9012

Tract108705/Block 9013

Tract108705/Block 9014

Tract108705/Block 9015

Tract108705/Block 9016

Tract108705/Block 9017

Tract108705/Block 9018

Tract108705/Block 9019

Tract108705/Block 9020

Tract108705/Block 9021

Tract108705/Block 9022

Tract108705/Block 9023

Tract108705/Block 9024

Tract108705/Block 9025

Tract108705/Block 9026

Tract108705/Block 9027

Tract108705/Block 9028

Tract108705/Block 9046

Tract108705/Block 9047

Tract108705/Block 9048

Tract108705/Block 9049

Tract108705/Block 9050

Tract108705/Block 9052

Tract108705/Block 9053

Tract108705/Block 9054

Tract108705/Block 9055

Tract108705/Block 9056

Tract108705/Block 9057

Tract108705/Block 9058

VTD 266 Total 1,066

VTD 28 1,344

VTD 29 866

VTD 32 (Part)

Tract108107/Block 1023

VTD 32 Total 32

VTD 33 (Part)

Tract108103/Block 1038

Tract108103/Block 1039

Tract108103/Block 1041

Tract108103/Block 1042

Tract108103/Block 1043

Tract108103/Block 1044

Tract108103/Block 1045

Tract108103/Block 1046

Tract108103/Block 1047

Tract108103/Block 1048

Tract108103/Block 1049

Tract108103/Block 1050

Tract108103/Block 1051

Tract108103/Block 1052

Tract108103/Block 1057

Tract108103/Block 1058

Tract108103/Block 1059

Tract108103/Block 1060

Tract108103/Block 1061

Tract108103/Block 1062

Tract108103/Block 1063

Tract108103/Block 1064

Tract108103/Block 1075

Tract108106/Block 2008

Tract108106/Block 2009

Tract108106/Block 2010

Tract108106/Block 2011

Tract108106/Block 3000

Tract108106/Block 3001

Tract108106/Block 3002

Tract108106/Block 3003

Tract108106/Block 3004

Tract108106/Block 3005

Tract108106/Block 3006

Tract108106/Block 3007

Tract108106/Block 3008

Tract108106/Block 3009

Tract108106/Block 3010

Tract108106/Block 3011

Tract108106/Block 3012

Tract108106/Block 3013

Tract108106/Block 3014

Tract108107/Block 1000

Tract108107/Block 1001

Tract108107/Block 1002

Tract108107/Block 1003

Tract108107/Block 1004

Tract108107/Block 1005

Tract108107/Block 1006

Tract108107/Block 1007

Tract108107/Block 1008

Tract108107/Block 1009

Tract108107/Block 1010

Tract108107/Block 1011

Tract108107/Block 1012

Tract108107/Block 1013

Tract108107/Block 1014

Tract108107/Block 1015

Tract108107/Block 1016

Tract108107/Block 1017

Tract108107/Block 1018

Tract108107/Block 1019

Tract108107/Block 1020

Tract108107/Block 1021

Tract108107/Block 1022

Tract108107/Block 1024

Tract108107/Block 1025

Tract108107/Block 2000

Tract108107/Block 2001

Tract108107/Block 2002

Tract108107/Block 2003

Tract108107/Block 2004

Tract108107/Block 2005

Tract108107/Block 2006

Tract108107/Block 2007

Tract108107/Block 2008

Tract108107/Block 2009

Tract108107/Block 2010

Tract108107/Block 2011

VTD 33 Total 4,672

VTD 34 (Part)

Tract108108/Block 2000

Tract108108/Block 2001

Tract108108/Block 2002

Tract108108/Block 2003

Tract108108/Block 2004

Tract108108/Block 2005

Tract108108/Block 2006

Tract108108/Block 2007

Tract108108/Block 2008

Tract108108/Block 2009

Tract108108/Block 2010

Tract108108/Block 2011

Tract108108/Block 2012

Tract108108/Block 2013

Tract108108/Block 2014

Tract108108/Block 2015

Tract108108/Block 2016

Tract108108/Block 2017

Tract108108/Block 2018

Tract108108/Block 2019

Tract108108/Block 2020

Tract108108/Block 2021

Tract108108/Block 2022

Tract108108/Block 2023

Tract108108/Block 2024

Tract108108/Block 2025

Tract108108/Block 2026

Tract108108/Block 2027

Tract108108/Block 2028

Tract108108/Block 2029

VTD 34 Total 2,329

VTD 36 (Part)

Tract108109/Block 3000

Tract108109/Block 3001

Tract108109/Block 3002

Tract108109/Block 3003

Tract108109/Block 3010

Tract108109/Block 3011

Tract108109/Block 3012

Tract108109/Block 3013

VTD 36 Total 592

VTD 49 1,304

VTD 50 1,376

VTD 52 2,031

VTD 53 2,723

VTD 55 (Part)

Tract108804/Block 2001

Tract108804/Block 2002

Tract108804/Block 2003

VTD 55 Total 361

VTD 57 1,321

VTD 58 2,538

Oklahoma County Total 34,465

For District Number 96 Total Population: 34,465

Ideal District 34,165

Population:

Population Deviation: 300

Percent Deviation: 0.878%

District 097

Oklahoma County (Part)

VTD 106 2,617

VTD 113 (Part)

Tract108301/Block 1001

Tract108301/Block 1002

Tract108301/Block 1003

Tract108301/Block 1004

Tract108302/Block 9024

Tract108302/Block 9025

Tract108302/Block 9026

VTD 113 Total 186

VTD 13 (Part)

Tract108801/Block 2000

Tract108801/Block 2001

Tract108801/Block 2002

Tract108801/Block 2003

Tract108801/Block 3000

Tract108802/Block 1000

Tract108802/Block 1001

Tract108802/Block 1002

Tract108802/Block 1003

Tract108802/Block 1005

VTD 13 Total 488

VTD 175 3,013

VTD 176 2,894

VTD 178 (Part)

Tract107806/Block 1001

VTD 178 Total 0

VTD 179 2,504

VTD 180 2,002

VTD 181 134

VTD 182 (Part)

Tract108101/Block 1006

Tract108101/Block 1007

Tract108101/Block 1008

Tract108101/Block 1009

Tract108101/Block 1010

Tract108101/Block 1011

Tract108101/Block 1012

Tract108101/Block 1024

Tract108101/Block 1025

Tract108101/Block 1026

Tract108101/Block 1027

Tract108101/Block 1028

Tract108101/Block 2000

Tract108101/Block 2001

Tract108101/Block 2002

Tract108101/Block 2003

Tract108101/Block 2004

Tract108101/Block 2005

Tract108101/Block 2006

Tract108101/Block 2007

Tract108101/Block 2008

Tract108101/Block 2009

Tract108101/Block 2010

Tract108101/Block 2011

Tract108101/Block 2012

Tract108101/Block 2013

Tract108101/Block 2014

Tract108101/Block 2015

Tract108101/Block 2016

Tract108101/Block 2017

Tract108101/Block 2018

Tract108101/Block 2019

Tract108101/Block 2020

Tract108101/Block 2021

Tract108101/Block 2022

Tract108101/Block 2023

Tract108101/Block 2024

Tract108101/Block 2025

Tract108101/Block 2026

Tract108101/Block 2027

Tract108101/Block 2028

Tract108101/Block 2029

Tract108101/Block 2030

Tract108101/Block 2031

Tract108101/Block 2032

Tract108101/Block 2033

Tract108101/Block 2034

Tract108101/Block 2035

Tract108101/Block 2036

Tract108101/Block 2037

Tract108110/Block 2010

Tract108110/Block 2011

Tract108110/Block 2012

Tract108110/Block 2013

Tract108110/Block 2014

Tract108110/Block 2015

Tract108110/Block 2016

Tract108110/Block 2017

Tract108110/Block 2018

Tract108110/Block 2019

Tract108110/Block 2020

Tract108110/Block 2021

Tract108110/Block 2022

Tract108110/Block 2023

Tract108110/Block 2024

Tract108110/Block 3009

Tract108110/Block 3010

Tract108110/Block 3011

Tract108110/Block 3012

Tract108110/Block 3013

Tract108110/Block 3014

Tract108110/Block 3015

Tract108110/Block 3016

Tract108110/Block 3017

Tract108110/Block 3018

Tract108301/Block 1000

Tract108301/Block 1009

Tract108301/Block 1010

Tract108301/Block 1011

Tract108301/Block 1012

Tract108302/Block 9033

Tract108302/Block 9034

Tract108302/Block 9035

Tract108302/Block 9036

VTD 182 Total 2,666

VTD 212 (Part)

Tract108101/Block 1000

Tract108101/Block 1001

Tract108101/Block 1002

Tract108101/Block 1003

Tract108101/Block 1004

Tract108101/Block 1005

Tract108101/Block 1013

Tract108101/Block 1014

Tract108101/Block 1015

Tract108101/Block 1016

Tract108101/Block 1017

Tract108101/Block 1018

Tract108101/Block 1019

Tract108101/Block 1020

Tract108101/Block 1021

Tract108101/Block 1022

Tract108101/Block 1023

Tract108103/Block 5068

Tract108103/Block 5069

Tract108110/Block 2009

VTD 212 Total 466

VTD 213 1,427

VTD 214 1,636

VTD 215 146

VTD 245 290

VTD 246 2,274

VTD 247 1,822

VTD 51 1,879

VTD 54 136

VTD 55 (Part)

Tract108804/Block 2004

Tract108804/Block 2006

VTD 55 Total 136

VTD 56 972

VTD 66 5,112

VTD 67 2

VTD 69 574

VTD 78 341

VTD 83 (Part)

Tract108801/Block 1023

Tract108801/Block 2025

Tract108801/Block 2026

Tract108801/Block 2027

Tract108801/Block 2028

Tract108801/Block 2029

Tract108801/Block 2030

Tract108801/Block 3005

Tract108801/Block 3006

VTD 83 Total 455

Oklahoma County Total 34,172

For District Number 97 Total Population: 34,172

Ideal District 34,165

Population:

Population Deviation: 7

Percent Deviation: 0.021%

District 098

Tulsa County (Part)

VTD 45 (Part)

Tract005900/Block 1000

Tract005900/Block 1013

Tract005900/Block 1014

Tract007308/Block 1000

Tract007308/Block 1001

Tract007308/Block 1002

Tract007308/Block 1003

Tract007308/Block 1004

Tract007308/Block 1005

Tract007308/Block 1006

Tract007308/Block 1007

Tract007308/Block 1008

Tract007308/Block 1009

Tract007308/Block 1010

Tract007308/Block 1011

Tract007308/Block 1012

Tract007308/Block 1013

Tract007308/Block 1014

Tract007308/Block 1015

Tract007308/Block 1018

Tract007308/Block 1019

Tract007308/Block 1020

Tract007308/Block 1024

VTD 45 Total 1,641

VTD 452 2,030

VTD 455 (Part)

Tract007402/Block 1000

Tract007402/Block 1001

Tract007402/Block 1002

Tract007402/Block 1003

Tract007402/Block 1004

Tract007402/Block 1005

Tract007402/Block 1006

Tract007402/Block 1007

Tract007402/Block 1008

Tract007402/Block 1009

Tract007402/Block 1010

Tract007402/Block 1011

Tract007402/Block 1012

Tract007402/Block 1013

Tract007402/Block 1014

Tract007402/Block 1015

Tract007402/Block 1016

Tract007402/Block 1017

Tract007402/Block 1018

Tract007402/Block 1019

Tract007402/Block 1020

Tract007402/Block 1021

Tract007402/Block 1022

Tract007402/Block 1023

Tract007402/Block 1024

Tract007402/Block 1025

Tract007402/Block 1026

Tract007402/Block 1027

Tract007402/Block 1028

Tract007402/Block 1029

Tract007402/Block 1030

Tract007402/Block 1031

Tract007402/Block 1032

Tract007402/Block 1033

Tract007402/Block 1034

Tract007402/Block 1035

Tract007402/Block 1036

Tract007402/Block 2001

Tract007402/Block 2002

Tract007402/Block 2003

Tract007402/Block 2006

Tract007402/Block 2007

Tract007402/Block 2008

Tract007402/Block 2009

Tract007402/Block 2010

Tract007402/Block 2011

Tract007402/Block 3002

Tract007402/Block 3003

Tract007402/Block 3004

Tract007402/Block 3005

Tract007402/Block 3007

Tract007402/Block 3008

Tract007402/Block 3009

Tract007402/Block 3010

Tract007402/Block 3011

Tract007402/Block 3012

Tract007402/Block 3013

Tract007402/Block 3014

Tract007402/Block 3015

Tract007402/Block 3024

Tract007402/Block 3025

Tract007402/Block 3026

Tract007402/Block 3027

Tract007402/Block 4000

Tract007402/Block 4001

Tract007402/Block 4002

Tract007402/Block 4003

Tract007402/Block 4004

Tract007402/Block 4005

Tract007402/Block 4006

Tract007402/Block 4007

Tract007402/Block 4008

Tract007402/Block 4009

Tract007402/Block 4010

Tract007402/Block 4011

Tract007402/Block 4012

Tract007402/Block 4013

Tract007402/Block 4014

Tract007402/Block 4015

Tract007402/Block 4016

Tract007402/Block 4017

Tract007402/Block 4018

Tract007402/Block 4019

Tract007402/Block 4020

Tract007402/Block 4021

Tract007402/Block 4022

Tract007402/Block 4023

Tract007402/Block 4024

Tract007402/Block 4025

Tract007402/Block 4026

Tract007402/Block 4027

Tract007402/Block 4028

Tract007402/Block 4029

Tract007402/Block 4030

Tract007402/Block 4031

Tract007402/Block 4032

Tract007402/Block 4033

Tract007402/Block 4034

Tract007402/Block 4035

Tract007402/Block 4036

Tract007402/Block 4037

Tract007402/Block 4038

Tract007402/Block 4039

Tract007402/Block 4040

Tract007402/Block 4041

Tract007402/Block 4042

Tract007402/Block 4043

Tract007402/Block 4044

Tract007402/Block 4045

Tract007402/Block 4046

Tract007402/Block 4047

Tract007503/Block 1004

Tract007503/Block 1005

Tract007503/Block 1006

Tract007503/Block 1007

Tract007503/Block 1008

Tract007503/Block 1009

Tract007503/Block 1011

Tract007503/Block 1012

Tract007503/Block 1013

VTD 455 Total 2,784

VTD 457 2,614

VTD 459 1,583

VTD 461 (Part)

Tract007512/Block 1000

Tract007512/Block 1001

Tract007512/Block 1002

Tract007512/Block 1009

Tract007512/Block 1010

Tract007512/Block 1012

Tract007512/Block 1013

Tract007512/Block 1014

Tract007512/Block 1015

Tract007512/Block 1016

Tract007512/Block 1017

Tract007512/Block 1018

Tract007512/Block 1019

VTD 461 Total 921

VTD 464 (Part)

Tract007511/Block 1000

Tract007511/Block 1001

Tract007511/Block 1002

Tract007511/Block 1003

Tract007511/Block 1004

Tract007511/Block 1005

Tract007511/Block 1006

Tract007511/Block 1007

Tract007511/Block 1008

Tract007511/Block 1009

Tract007511/Block 1010

Tract007511/Block 1011

Tract007511/Block 1012

Tract007511/Block 1013

VTD 464 Total 1,056

VTD 466 1,693

Tulsa County Total 14,322

Wagoner County (Part)

VTD 111 1,660

VTD 112 1,636

VTD 113 2,349

VTD 114 (Part)

Tract030402/Block 1003

Tract030402/Block 1004

Tract030402/Block 1005

Tract030402/Block 1015

Tract030402/Block 1016

Tract030402/Block 1017

Tract030402/Block 1024

Tract030403/Block 1042

Tract030403/Block 1043

Tract030403/Block 1044

Tract030403/Block 1057

VTD 114 Total 37

VTD 115 667

VTD 116 2,847

VTD 117 1,923

VTD 118 1,147

VTD 119 1,209

VTD 120 1,181

VTD 121 (Part)

Tract030508/Block 1038

Tract030508/Block 1039

Tract030508/Block 1040

Tract030508/Block 1041

Tract030508/Block 1042

Tract030508/Block 1043

Tract030508/Block 1044

Tract030508/Block 1045

Tract030508/Block 1046

Tract030508/Block 1047

Tract030509/Block 3021

Tract030509/Block 3022

Tract030510/Block 1005

Tract030510/Block 1006

Tract030510/Block 1007

Tract030510/Block 1008

Tract030510/Block 1009

Tract030510/Block 1010

Tract030510/Block 1011

Tract030510/Block 1012

Tract030510/Block 1013

Tract030510/Block 1014

Tract030510/Block 1015

Tract030510/Block 1016

Tract030510/Block 1017

Tract030510/Block 1018

Tract030510/Block 1019

Tract030510/Block 1020

Tract030510/Block 1021

Tract030510/Block 1022

Tract030510/Block 1023

Tract030510/Block 1024

Tract030510/Block 1025

Tract030510/Block 1032

Tract030510/Block 1033

Tract030510/Block 1034

Tract030510/Block 1035

Tract030510/Block 1036

Tract030510/Block 1037

Tract030510/Block 1038

Tract030510/Block 1039

Tract030510/Block 1040

Tract030510/Block 1041

Tract030510/Block 1042

Tract030510/Block 1043

Tract030510/Block 1044

Tract030510/Block 1045

Tract030510/Block 1046

Tract030510/Block 1047

Tract030510/Block 1048

Tract030510/Block 1049

Tract030510/Block 1050

Tract030510/Block 1051

Tract030510/Block 1052

Tract030510/Block 1053

Tract030510/Block 1054

Tract030510/Block 1055

Tract030510/Block 1056

Tract030511/Block 1000

Tract030511/Block 1001

VTD 121 Total 2,192

VTD 122 714

VTD 123 (Part)

Tract030509/Block 3001

Tract030509/Block 3002

Tract030509/Block 3003

Tract030509/Block 3004

Tract030509/Block 3005

Tract030509/Block 3006

Tract030509/Block 3007

Tract030509/Block 3008

Tract030509/Block 3009

Tract030509/Block 3023

Tract030509/Block 3024

Tract030509/Block 3025

Tract030509/Block 3026

Tract030509/Block 3027

Tract030509/Block 3028

Tract030509/Block 3029

Tract030509/Block 3030

Tract030509/Block 3031

Tract030509/Block 3032

Tract030509/Block 3033

VTD 123 Total 994

VTD 375 (Part)

Tract030511/Block 1005

Tract030511/Block 1006

Tract030511/Block 1031

Tract030511/Block 1032

Tract030511/Block 1033

Tract030511/Block 1034

Tract030511/Block 1035

Tract030511/Block 1036

Tract030511/Block 1037

Tract030511/Block 1052

Tract030511/Block 1053

Tract030511/Block 1054

Tract030511/Block 1060

Tract030511/Block 1061

Tract030511/Block 1062

Tract030511/Block 1063

Tract030511/Block 1064

Tract030511/Block 1065

Tract030511/Block 1066

Tract030511/Block 1067

Tract030511/Block 1068

Tract030511/Block 1069

Tract030512/Block 1066

Tract030512/Block 1068

Tract030512/Block 1069

Tract030512/Block 1070

Tract030512/Block 1071

Tract030512/Block 1072

VTD 375 Total 903

VTD 386 68

Wagoner County Total 19,527

For District Number 98 Total Population: 33,849

Ideal District 34,165

Population:

Population Deviation: -316

Percent Deviation: -0.925%

District 099

Oklahoma County (Part)

VTD 104 1,063

VTD 107 26

VTD 108 1,583

VTD 109 2,583

VTD 110 1,029

VTD 112 73

VTD 113 (Part)

Tract106302/Block 1020

Tract106302/Block 1021

Tract106302/Block 1022

Tract106302/Block 2000

Tract106302/Block 2001

Tract106302/Block 2002

Tract106302/Block 2003

Tract106302/Block 2004

Tract106302/Block 2013

Tract106302/Block 2014

Tract106302/Block 2015

Tract106302/Block 2016

Tract106302/Block 2017

Tract106302/Block 2018

Tract106302/Block 2019

Tract106302/Block 2028

Tract106302/Block 2029

Tract106302/Block 2030

Tract108302/Block 1003

Tract108302/Block 1004

Tract108302/Block 1005

Tract108302/Block 1007

Tract108302/Block 1008

Tract108302/Block 1009

Tract108302/Block 1010

Tract108302/Block 1011

Tract108302/Block 1012

Tract108302/Block 1013

Tract108302/Block 1014

Tract108302/Block 1015

Tract108302/Block 9027

VTD 113 Total 2,086

VTD 166 (Part)

Tract103800/Block 2000

Tract103800/Block 2001

Tract103800/Block 2002

Tract103800/Block 2003

Tract103800/Block 2004

Tract103800/Block 2005

Tract103800/Block 2006

Tract103800/Block 2007

Tract103800/Block 2008

Tract103800/Block 2009

Tract103800/Block 2010

Tract103800/Block 2011

Tract103800/Block 2030

Tract103800/Block 2031

Tract103800/Block 2032

Tract103800/Block 2033

VTD 166 Total 72

VTD 167 0

VTD 169 (Part)

Tract105300/Block 2005

Tract105300/Block 2006

Tract105300/Block 2007

Tract105300/Block 2008

Tract105300/Block 2009

Tract105300/Block 2010

Tract105300/Block 2011

Tract105300/Block 2012

Tract105300/Block 2013

Tract105300/Block 2014

Tract105300/Block 2015

Tract105300/Block 2016

Tract105300/Block 2023

Tract105300/Block 2024

Tract105300/Block 2025

Tract107305/Block 1000

Tract107305/Block 1001

Tract107305/Block 1002

Tract107305/Block 1003

Tract107305/Block 1004

Tract107305/Block 1005

Tract107305/Block 1006

Tract107305/Block 1009

Tract107305/Block 1010

Tract107305/Block 1012

Tract107305/Block 1013

Tract107305/Block 1014

Tract107305/Block 1015

Tract107305/Block 1016

Tract107305/Block 1017

Tract107305/Block 1018

Tract107305/Block 1019

Tract107305/Block 1020

Tract107305/Block 1021

Tract107305/Block 1022

Tract107305/Block 1023

Tract107305/Block 1024

Tract107305/Block 1025

Tract107305/Block 1026

Tract107305/Block 1027

Tract107305/Block 1028

Tract107305/Block 1029

Tract107305/Block 1030

Tract107305/Block 1031

Tract107305/Block 1032

Tract107305/Block 1033

Tract107305/Block 1034

Tract107305/Block 1035

Tract107305/Block 1036

Tract107305/Block 1039

Tract107305/Block 1040

Tract107305/Block 1041

Tract107305/Block 1042

Tract107305/Block 1043

VTD 169 Total 627

VTD 170 12

VTD 172 2,493

VTD 173 3,061

VTD 174 3,545

VTD 177 2,581

VTD 178 (Part)

Tract107806/Block 1002

Tract107806/Block 1003

Tract107806/Block 1007

VTD 178 Total 0

VTD 204 1,012

VTD 205 3,470

VTD 206 626

VTD 207 1,689

VTD 209 (Part)

Tract108309/Block 1005

Tract108309/Block 2002

Tract108309/Block 2003

VTD 209 Total 91

VTD 210 1,287

VTD 211 3,572

VTD 220 (Part)

Tract106200/Block 1010

Tract106200/Block 1011

Tract106200/Block 1012

Tract106200/Block 1013

Tract106200/Block 1014

Tract106200/Block 1015

Tract106200/Block 1018

Tract106200/Block 1019

VTD 220 Total 10

VTD 241 11

VTD 26 (Part)

Tract107305/Block 1007

Tract107305/Block 1008

Tract107305/Block 1011

VTD 26 Total 0

VTD 267 1,310

Oklahoma County Total 33,912

For District Number 99 Total Population: 33,912

Ideal District 34,165

Population:

Population Deviation: -253

Percent Deviation: -0.740%

District 100

Oklahoma County (Part)

VTD 190 4,867

VTD 191 2,991

VTD 222 (Part)

Tract106703/Block 1000

Tract106703/Block 1001

Tract106703/Block 1002

Tract106703/Block 1003

Tract106703/Block 1004

Tract106703/Block 1005

Tract106703/Block 1006

Tract106703/Block 1007

Tract106703/Block 1008

Tract106703/Block 1009

Tract106703/Block 1010

Tract106703/Block 1011

Tract106703/Block 1012

Tract106703/Block 1013

Tract106703/Block 1014

Tract106703/Block 1015

Tract106703/Block 1016

Tract106703/Block 1017

Tract106704/Block 1008

VTD 222 Total 852

VTD 225 4,493

VTD 226 3,428

VTD 227 (Part)

Tract106703/Block 2000

Tract106703/Block 2001

Tract106703/Block 2002

Tract106703/Block 2003

Tract106703/Block 2004

Tract106703/Block 2005

Tract106703/Block 2006

Tract106703/Block 2007

Tract106703/Block 2008

Tract106703/Block 2009

Tract106703/Block 3003

Tract106703/Block 3004

Tract106703/Block 3999

Tract106703/Block 6000

Tract106703/Block 6001

Tract106703/Block 7000

Tract106703/Block 7001

Tract106703/Block 7002

Tract106703/Block 7003

Tract106703/Block 7004

Tract106703/Block 7005

Tract106703/Block 7006

Tract106703/Block 7007

Tract106703/Block 7008

Tract106703/Block 7009

Tract106703/Block 7010

Tract106703/Block 7011

VTD 227 Total 6,113

VTD 228 (Part)

Tract108514/Block 1000

VTD 228 Total 829

VTD 242 3,067

VTD 256 (Part)

Tract106702/Block 1001

Tract106702/Block 1006

Tract106702/Block 1009

Tract106702/Block 1010

Tract106702/Block 2001

Tract106702/Block 4000

Tract106702/Block 4002

Tract106702/Block 4003

Tract106702/Block 4004

Tract106702/Block 4005

Tract106702/Block 4006

Tract106702/Block 4007

VTD 256 Total 972

VTD 257 2,256

VTD 4 (Part)

Tract106702/Block 3000

Tract106702/Block 3001

Tract106702/Block 3002

Tract106702/Block 3003

Tract106702/Block 3004

Tract106702/Block 3005

Tract106702/Block 3006

Tract106702/Block 3007

Tract106702/Block 3008

Tract106702/Block 4001

Tract106702/Block 5000

Tract106702/Block 5001

Tract106702/Block 5002

Tract106702/Block 5003

Tract106702/Block 5004

Tract106702/Block 5005

Tract106801/Block 1000

Tract106801/Block 1001

Tract106801/Block 1002

Tract106801/Block 1003

Tract106801/Block 1004

Tract106801/Block 1005

Tract106801/Block 1006

Tract106801/Block 1007

Tract106801/Block 2000

Tract106801/Block 2001

Tract106801/Block 2002

Tract106801/Block 2003

Tract106801/Block 2004

Tract106801/Block 2005

Tract106801/Block 3000

Tract106801/Block 3001

Tract106801/Block 3002

Tract106801/Block 3003

Tract106801/Block 3004

Tract106801/Block 3005

Tract106801/Block 3006

Tract106801/Block 3007

Tract106801/Block 3008

Tract106801/Block 3009

Tract106801/Block 3010

Tract106801/Block 3011

Tract106801/Block 4000

Tract106801/Block 4001

Tract106801/Block 4002

Tract106801/Block 4003

Tract106801/Block 4004

Tract106801/Block 4005

Tract106801/Block 4006

Tract106801/Block 4007

Tract106802/Block 2000

Tract106802/Block 2001

Tract106802/Block 2002

Tract106802/Block 2003

Tract106802/Block 3000

Tract106802/Block 3001

Tract106802/Block 3002

Tract106802/Block 3003

Tract106802/Block 3004

Tract106802/Block 3005

Tract106802/Block 3006

Tract106802/Block 3007

Tract106802/Block 3008

Tract106802/Block 3009

Tract106802/Block 3010

Tract106802/Block 3011

Tract106802/Block 3012

Tract106802/Block 3013

Tract106802/Block 3014

Tract106802/Block 3015

Tract106802/Block 3016

Tract106802/Block 3017

Tract106802/Block 3018

Tract106802/Block 3019

VTD 4 Total 4,271

Oklahoma County Total 34,139

For District Number 100 Total Population: 34,139

Ideal District 34,165

Population:

Population Deviation: -26

Percent Deviation: -0.076%

District 101

Cleveland County (Part)

VTD 23 (Part)

Tract202301/Block 2000

Tract202301/Block 2001

Tract202301/Block 2002

Tract202301/Block 2003

Tract202301/Block 2004

Tract202301/Block 2005

Tract202301/Block 2006

Tract202301/Block 2007

Tract202301/Block 2008

VTD 23 Total 379

VTD 64 (Part)

Tract202302/Block 1000

Tract202302/Block 1001

Tract202302/Block 1002

Tract202302/Block 1003

Tract202302/Block 1004

Tract202302/Block 1005

Tract202302/Block 1006

Tract202302/Block 2002

Tract202302/Block 2003

Tract202302/Block 2004

Tract202302/Block 2005

Tract202302/Block 2006

Tract202302/Block 2007

Tract202302/Block 2008

Tract202302/Block 2010

Tract202302/Block 2012

Tract202302/Block 2013

VTD 64 Total 1,333

Cleveland County Total 1,712

Oklahoma County (Part)

VTD 11 2,088

VTD 13 (Part)

Tract108801/Block 2004

Tract108801/Block 2005

Tract108801/Block 2006

Tract108801/Block 2007

Tract108801/Block 2008

Tract108801/Block 3001

Tract108802/Block 1004

Tract108802/Block 1006

Tract108802/Block 4000

Tract108802/Block 4001

Tract108802/Block 4002

Tract108802/Block 4003

Tract108802/Block 4004

Tract108802/Block 4005

Tract108802/Block 4006

Tract108802/Block 4007

Tract108802/Block 4008

Tract108802/Block 4009

Tract108802/Block 4010

Tract108802/Block 4011

Tract108802/Block 4012

VTD 13 Total 1,240

VTD 16 (Part)

Tract108801/Block 2018

Tract108801/Block 2019

Tract108802/Block 1007

Tract108802/Block 1008

Tract108802/Block 1009

Tract108802/Block 1010

Tract108802/Block 1011

Tract108802/Block 4013

Tract108802/Block 4014

Tract108802/Block 4015

Tract108802/Block 4016

Tract108802/Block 4017

Tract108802/Block 4018

Tract108802/Block 4019

Tract108802/Block 4020

Tract108802/Block 4021

Tract108802/Block 4022

VTD 16 Total 1,324

VTD 216 2,522

VTD 218 (Part)

Tract108704/Block 4000

Tract108704/Block 4001

Tract108704/Block 4030

Tract108704/Block 4031

Tract108705/Block 9042

Tract108705/Block 9043

Tract108705/Block 9044

VTD 218 Total 133

VTD 259 353

VTD 260 584

VTD 266 (Part)

Tract108705/Block 9045

Tract108705/Block 9059

VTD 266 Total 0

VTD 59 897

VTD 60 2,074

VTD 61 (Part)

Tract107607/Block 1000

Tract107607/Block 1001

Tract107607/Block 1002

Tract107607/Block 1003

Tract107607/Block 1004

Tract107607/Block 1005

Tract107607/Block 1006

Tract107607/Block 1007

Tract107607/Block 1008

Tract107607/Block 1009

Tract107607/Block 1010

Tract107607/Block 1011

Tract107607/Block 1012

Tract107607/Block 1013

Tract107607/Block 1014

Tract107607/Block 1015

Tract107607/Block 1016

Tract107607/Block 1017

Tract107607/Block 1018

Tract107607/Block 1019

Tract107607/Block 1020

Tract107607/Block 1021

Tract107607/Block 1022

Tract107607/Block 1023

Tract107607/Block 1024

Tract107607/Block 1025

Tract107607/Block 2000

Tract107607/Block 2001

Tract107607/Block 2002

Tract107607/Block 2003

Tract107607/Block 2004

Tract107607/Block 2005

VTD 61 Total 3,137

VTD 62 4,544

VTD 63 3,089

VTD 68 3,032

VTD 70 2,212

VTD 71 (Part)

Tract108008/Block 3000

Tract108008/Block 3001

Tract108008/Block 3002

Tract108008/Block 3003

Tract108008/Block 3004

Tract108008/Block 3005

Tract108008/Block 3006

Tract108008/Block 3007

Tract108008/Block 3008

Tract108008/Block 3009

Tract108008/Block 3010

Tract108008/Block 3011

Tract108008/Block 3012

Tract108008/Block 3013

Tract108008/Block 3014

Tract108008/Block 3015

Tract108008/Block 4000

Tract108008/Block 4001

Tract108008/Block 4002

Tract108008/Block 4003

Tract108008/Block 4004

Tract108008/Block 4005

Tract108008/Block 4006

Tract108008/Block 4007

Tract108008/Block 4008

Tract108008/Block 4009

Tract108008/Block 4010

Tract108008/Block 4011

Tract108008/Block 4012

Tract108008/Block 4013

Tract108008/Block 4014

Tract108008/Block 4015

Tract108008/Block 4016

Tract108008/Block 4017

Tract108008/Block 5000

Tract108008/Block 5001

Tract108008/Block 5002

Tract108008/Block 5003

VTD 71 Total 3,772

VTD 75 (Part)

Tract107606/Block 1000

Tract107606/Block 1009

Tract107703/Block 2000

Tract107703/Block 2001

VTD 75 Total 75

VTD 83 (Part)

Tract108801/Block 2009

Tract108801/Block 2010

Tract108801/Block 2011

Tract108801/Block 2012

Tract108801/Block 2014

Tract108801/Block 3002

Tract108801/Block 3003

Tract108801/Block 3004

Tract108801/Block 3007

Tract108801/Block 3008

Tract108801/Block 3009

Tract108801/Block 3010

Tract108801/Block 3011

Tract108801/Block 3012

Tract108801/Block 3013

Tract108801/Block 3014

Tract108801/Block 3015

Tract108801/Block 4000

Tract108801/Block 4002

Tract108801/Block 5000

Tract108801/Block 5021

VTD 83 Total 942

VTD 84 530

Oklahoma County Total 32,548

For District Number 101 Total Population: 34,260

Ideal District 34,165

Population:

Population Deviation: 95

Percent Deviation: 0.278%

Grand Total: 3,450,654

Added by Laws 2001, c. 264, § 4, eff. Sept. 1, 2001.

§14-130.  Description and maps of districts.

The Department of Transportation is hereby authorized and directed to publish a description and maps of the State Representative Districts translating the descriptions by official counties, Voting Tabulation Districts, Census Tracts, Block Groups and Census Blocks into commonly understood descriptions by metes and bounds with reference to well-recognized landmarks and boundaries.  The original descriptions and maps shall be prepared by the House of Representatives staff, and shall be provided to the Department of Transportation for publication and distribution.  Copies of said descriptions and maps shall be provided by the Department of Transportation to the State Election Board.

Added by Laws 2001, c. 264, § 5, eff. Sept. 1, 2001.

§14-131.  Terms of members elected in November 2000 - Effective date of districts - 2002 election.

A.  Members of the House of Representatives elected in November 2000 shall hold office until the fifteenth day succeeding the General Election in November 2002 and thereafter members of the House of Representatives shall be elected for terms of office of two (2) years.

B.  The State House of Representatives Districts described in this act shall become effective on the fifteenth day following the General Election in November 2002.  The State Election Board shall conduct the elections for the State House of Representatives in 2002 in accordance with the provisions of this act.

Added by Laws 2001, c. 264, § 6, eff. Sept. 1, 2001.

§14-132.  Effect of act.

The provisions of the State House of Representatives Redistricting Act of 2001 shall not affect the operation of any board, commission, or other entity whose membership is based upon legislative districts which have heretofore been created by law, nor shall it affect any House district created by the State House of Representatives Redistricting Act of 1991 until the State House of Representatives Redistricting Act of 2001 is effective pursuant to Section 6 of this act.

Added by Laws 2001, c. 264, § 7, eff. Sept. 1, 2001.



Title 14A. — Consumer Credit Code

OKLAHOMA STATUTES

TITLE 14A.

CONSUMER CREDIT CODE

_________

§14A-1-101.  Short title.

This act shall be known and may be cited as Uniform Consumer Credit Code.

Added by Laws 1969, c. 352, § 1-101, eff. July 1, 1969.

§14A-1-102.  Purposes - Rules of construction.

(1)  This act shall be liberally construed and applied to promote its underlying purposes and policies.

(2)  The underlying purposes and policies of this act are

(a) to simplify, clarify and modernize the law governing retail installment sales, consumer credit, small loans and usury;

(b) to provide rate ceilings to assure an adequate supply of credit to consumers;

(c) to further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost;

(d) to protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors;

(e) to permit and encourage the development of fair and economically sound consumer credit practices;

(f) to conform the regulation of consumer credit transactions to the policies of the Federal Consumer Credit Protection Act; and

(g) to make uniform the law including administrative rules among the various jurisdictions.

(3)  A reference to a requirement imposed by this act includes reference to a related rule of the Administrator adopted pursuant to this act.

Added by Laws 1969, c. 352, § 1-102, eff. July 1, 1969.

§14A-1-103.  Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this act, the Uniform Commercial Code and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause, supplement its provisions.

Added by Laws 1969, c. 352, § 1-103, eff. July 1, 1969.

§14A-1-104.  Construction against implicit repeal.

This act being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Laws 1969, c. 352, § 1-104, eff. July 1, 1969.

§14A-1-105.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§14A-1-106.  Change in dollar amount used in certain sections.

(1)  From time to time the dollar amounts in Sections 2201(2)(a), (b) and (c), 2203(1)(a), 2407(1), 2413, 3-203(1)(b), 3-203.1, 3508A(2)(a), 3508B(1), 3510(1), 3511(1)(a) and (b), 3514, and 5103(2) and (3) of the Uniform Consumer Credit Code, are hereby designated as subject to change and shall change, as provided in this section and the rules of the Administrator, according to and to the extent of changes in the Consumer Price Index for Urban Wage Earners and Clerical Workers: U.S. City Average, All Items, 1967=100, compiled by the Bureau of Labor Statistics, United States Department of Labor, and hereafter referred to as the Index.  The Index for December of the year 1973 shall be deemed the Reference Base Index.  The dollar amounts established by rule of the Administrator in Sections 2104(1)(e), 2106(1)(b) and 3104(4) in effect on January 1, 1982, shall remain in full force and effect.

(2)  The designated dollar amounts shall change on July 1 of each year if the percentage of change, calculated to the nearest whole percentage point, between the Index at the end of the preceding year and the Reference Base Index is ten percent (10%) or more, but:

(a) the portion of the percentage change in the Index in excess of a multiple of ten percent (10%) shall be disregarded and the dollar amounts shall change only in multiples of ten percent (10%) of the amounts appearing in this Code on the date of enactment; and

(b) the dollar amounts shall not change if the amounts required by this section are those currently in effect pursuant to this Code as a result of earlier application of this section.

(3)  If the Index is revised, the percentage of change pursuant to this section shall be calculated on the basis of the revised Index.  If a revision of the Index changes the Reference Base Index, a revised Reference Base Index shall be determined by multiplying the Reference Base Index then applicable by the rebasing factor furnished by the United States Bureau of Labor Statistics.  If the Index is superseded, the Index referred to in this section shall be the one represented by the United States Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for consumers.

(4)  The rules of the Administrator shall:

(a) include the method for calculating the changes in dollar amounts required by subsection (2) of this section;

(b) be amended in accordance with the Administrative Procedures Act to include changes in the Index required by subsection (3) of this section including, if applicable, the numerical equivalent of the Reference Base Index under a revised Reference Base Index and the designation or title of any index superseding the Index; and

(c) provide for appropriate notice to licensees and other interested persons of any changes in the dollar amounts which result from changes required by subsection (2) of this section no later than April 30 of each year.  Each dollar amount subject to change as provided in this section shall be listed in an appendix to the rules of the Administrator and shall be published in the Oklahoma Administrative Code.  Changes to the appendix shall be submitted to the Secretary of State prior to the annual deadline for submitting material for publication in the Code.  Changes in the appendix shall not be construed as rulemaking.

(5)  A person does not violate this act with respect to a transaction otherwise complying with this act if he relies on dollar amounts either determined according to subsection (2) of this section or appearing in the last rule of the Administrator announcing the then current dollar amounts.

Added by Laws 1979, c. 109, § 1, emerg. eff. April 25, 1979.  Amended by Laws 1979, c. 152, § 5, emerg. eff. May 9, 1979; Laws 1980, c. 122, § 5, emerg. eff. April 15, 1980; Laws 1982, c. 335, § 1, operative June 1, 1982; Laws 1988, c. 114, § 1, emerg. eff. April 6, 1988; Laws 1998, c. 352, § 2, eff. July 1, 1998; Laws 2002, c. 249, § 1, eff. Nov. 1, 2002.

NOTE:  Laws 1988, c. 8, § 2 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§14A-1-107.  Waiver - Agreement to forego rights - Settlement of claims.

(1)  Except as otherwise provided in this act, a buyer, lessee or debtor may not waive or agree to forego rights or benefits under this act.

(2)  A claim by a buyer, lessee, or debtor against a creditor for an excess charge, other violation of this act, or civil penalty, or a claim against a buyer, lessee, or debtor for default or breach of a duty imposed by this act, if disputed in good faith, may be settled by agreement.

(3)  A claim, whether or not disputed, against a buyer, lessee or debtor may be settled for less value than the amount claimed.

Added by Laws 1969, c. 352, § 1-107, eff. July 1, 1969.

§14A-1-108.  Effect of act on powers of organizations.

(1)  This act prescribes maximum charges for all creditors, except lessors and those excluded (Section 1202), extending consumer credit including consumer credit sales (Section 2104), consumer loans (Section 3104), and consumer related sales and loans (Section 2602 and Section 3602), and displaces existing limitations on the powers of those creditors based on maximum charges.

(2)  With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, industrial banks and loan companies, and commercial banks and trust companies, this act displaces existing limitations on their powers based solely on amount or duration of credit.

(3)  Except as provided in subsection (1) and in the article on effective date and repealer (Article 9), this act does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organization.

(4)  Except as provided in subsections (1) and (2) and in the article on effective date and repealer (Article 9), this act does not displace

(a) limitations on powers of supervised financial organizations (subsection (17) of Section 1301) with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits, or

(b) limitations on powers an organization is authorized to exercise under the laws of this state or the United States.

Added by Laws 1969, c. 352, § 1-108, eff. July 1, 1969.

§14A-1-109.  Discrimination in extension of credit on basis of sex or marital status prohibited.

(1)  With respect to a "Consumer Credit Sale", "Consumer Lease", or "Consumer Loan", no creditor shall limit or refuse to extend credit solely on the basis of the sex or marital status of the consumer.

(2)  The provisions of this section shall be enforced by the Administrator of the Department of Consumer Credit in accordance with his statutory powers and duties.

Added by Laws 1974, c. 95, § 1.  Amended by Laws 1979, c. 101, § 1, emerg. eff. April 25, 1979.

§14A-1-110.  Use of cash discounts.

With respect to a credit card which may be used for extensions of credit in sales transactions in which the seller is a person other than the card issuer, the card issuer may not, by contract or otherwise, prohibit any such seller from offering a discount to a cardholder to induce the cardholder to pay by cash, check or similar means rather than use a credit card.

Added by Laws 1976, c. 263, § 3, emerg. eff. June 17, 1976.

§14A-1-201.  Territorial application.

(1)  Except as otherwise provided in this section, this act applies to sales, leases, and loans made in this state and to modifications, including refinancings, consolidations, and deferrals, made in this state, of sales, leases, and loans, wherever made.  For purposes of this act

(a) a sale or modification of a sale agreement is made in this state if the buyer's agreement or offer to purchase or to modify is received by the seller in this state;

(b) a lease or modification of a lease agreement is made in this State if the lessee's agreement or offer to lease or to modify is received by the lessor in this state; and

(c) a loan or modification of a loan agreement is made in this state if a writing signed by the debtor and evidencing the debt is received by the lender in this state.

(2)  With respect to sales made pursuant to a revolving charge account (Section 2108), this act applies if the buyer's communication or indication of his intention to establish the account is received by the seller in this state.  If no communication or indication of intention is given by the buyer before the first sale, this act applies if the seller's communication notifying the buyer of the privilege of using the account is mailed or personally delivered in this state.

(3)  With respect to loans made pursuant to a lender credit card or similar arrangement (subsection (9) of Section 1301), this act applies if the debtor's communication or indication of his intention to establish the arrangement with the lender is received by the lender in this state.  If no communication or indication of intention is given by the debtor before the first loan, this act applies if the lender's communication notifying the debtor of the privilege of using the arrangement is mailed or personally delivered in this state.

(4)  The part on limitations on creditors' remedies (Part 1) of the article on remedies and penalties (Article 5) applies to actions or other proceedings brought in this state to enforce rights arising from consumer credit sales, consumer leases, consumer loans, or extortionate extensions of credit, wherever made.

(5)  If a consumer credit sale, consumer lease, or consumer loan, or modification thereof, is made in another state to a person who is a resident of this state when the sale, lease, loan, or modification is made, the following provisions apply as though the transaction occurred in this state:

(a) a seller, lessor, lender, or assignee of his rights, may not collect charges through actions or other proceedings in excess of those permitted by the article on credit sales (Article 2) or by the article on loans (Article 3); and

(b) a seller, lessor, lender, or assignee of his rights, may not enforce rights against the buyer, lessee, or debtor, with respect to the provisions of agreements which violate the provisions on limitations on agreements and practices (Part 4) of the article on credit sales (Article 2) or of the article on loans (Article 3).

(6)  Except as provided in subsection (4), a sale, lease, loan, or modification thereof, made in another state to a person who was not a resident of this state when the sale, lease, loan, or modification was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

(7)  For the purposes of this act, the residence of a buyer, lessee, or debtor, is the address given by him as his residence in any writing signed by him in connection with a credit transaction. Until he notifies the creditor of a new or different address, the given address is presumed to be unchanged.

(8)  Notwithstanding other provisions of this section

(a) except as provided in subsection (4), this act does not apply if the buyer, lessee, or debtor is not a resident of this state at the time of a credit transaction and the parties then agree that the law of his residence applies; and

(b) this act applies if the buyer, lessee, or debtor is a resident of this state at the time of a credit transaction and the parties then agree that the law of this state applies.

(9)  Except as provided in subsection (8), the following agreements by a buyer, lessee, or debtor are invalid with respect to consumer credit sales, consumer leases, consumer loans, or modifications thereof, to which this act applies:

(a) that the law of another state shall apply;

(b) that the buyer, lessee, or debtor consents to the jurisdiction of another state; and

(c) that fixes venue.

(10)  The following provisions of this act specify the applicable law governing certain cases:

(a) applicability (Section 6102) of the part on powers and functions of administrator (Part 1) of the article on administration (Article 6); and

(b) applicability (Section 6201) of the part on notification and Fees (Part 2) of the article on administration (Article 6).

Added by Laws 1969, c. 352, § 1-201, eff. July 1, 1969.

§14A-1-201A.  Extraterritorial application.

With respect to a consumer credit sale or consumer loan to which this Code does not otherwise apply by reason of Section 1201, if, pursuant to a solicitation relating to a consumer credit sale or loan received in this state, a person who is a resident of this state sends a signed writing evidencing the obligation or offer of the person to a creditor in another state, and the person receives the goods or services purchased or the cash proceeds of the loan in this state:

1.  The creditor may not contract for or receive charges exceeding those permitted by this Code, and such charges as do exceed those permitted are excess charges for purposes of Sections 5202 (3) and (4) and 6113 of the Code and such sections shall apply as though the consumer credit sale or consumer loan were made in this state; and

2.  The provisions on powers and functions of administrator (Part 1 of Article 6 of this Code) shall apply as though the consumer credit sale or consumer loan were made in this state.

Added by Laws 1975, c. 129, § 1, emerg. eff. May 13, 1975.

§14A-1-202.  Exclusions.

This act does not apply to

(1)  Extensions of credit to government or governmental agencies or instrumentalities;

(2)  The sale of insurance by an insurer, except as otherwise provided in the article on insurance (Article 4);

(3)  Transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates the charges for the services involved, the charges for delayed payment and any discount allowed for early payment;

(4)  Pawnbrokers engaging in pawn transactions as defined in the Oklahoma Pawnshop Act; or

(5)  Loans made to enable the debtor to build or purchase a residence or to refinance such loan when made by a lender whose loans are supervised by an agency of the United States or made by a Federal Housing Administration approved mortgagee unless the loan is made subject to this act by agreement (Section 3601), and except as provided with respect to disclosure (Section 3301), debtors' remedies (Section 5201) and loan finance charges for other loans (Section 3605).

Added by Laws 1969, c. 352, § 1-202, eff. July 1, 1969.  Amended by Laws 1972, c. 255, § 13; Laws 1980, c. 122, § 1, emerg. eff. April 15, 1980; Laws 1982, c. 335, § 2, operative June 1, 1982.

§14A-1-301.  General definitions.

In addition to definitions appearing in subsequent articles, in this title:

(1)  "Actuarial Method" means the method, defined by rules adopted by the Administrator, of allocating payments made on a debt between principal or amount financed and loan finance charge or credit service charge pursuant to which a payment is applied first to the accumulated loan finance charge or credit service charge and the balance is applied to the unpaid principal or unpaid amount financed.

(2)  "Administrator" means the Administrator designated in the article (Article 6) on administration under Section 6103 of this title.

(3)  "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

(4)  "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products.  "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(5)  "Closing costs" with respect to a debt secured by an interest in land includes:

(a) fees or premiums for title examination, title insurance or similar purposes including surveys;

(b) fees for preparation of a deed, settlement statement or other documents;

(c) escrows for future payments of taxes and insurance;

(d) fees for notarizing deeds and other documents;

(e) appraisal fees; and

(f) credit reports.

(6)  "Conspicuous":  A term or clause is "conspicuous" when it is so written that a reasonable person against whom it is to operate ought to have noticed it.  Whether a term or clause is conspicuous or not is for decision by the court.

(7)  "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.

(8)  "Earnings" means compensation paid or payable to an individual or for the individual's account for personal services rendered or to be rendered by the individual, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension, retirement, or disability program.

(9)  "Lender credit card or similar arrangement" means an arrangement or loan agreement, other than a seller credit card, pursuant to which a lender gives a debtor the privilege of using a credit card, letter of credit, or other credit confirmation or identification in transactions out of which debt arises:

(a) by a lender's honoring a draft or similar order for the payment of money drawn or accepted by the debtor;

(b) by the lender's payment or agreement to pay the debtor's obligations; or

(c) by the lender's purchase from the obligee of the debtor's obligations.

(10) (a) "Subsection 10 mortgage" means a consumer credit transaction that is secured by the consumer's principal dwelling, other than a residential mortgage transaction, a reverse mortgage transaction, or a transaction under an open-end credit plan, if:

(i) the annual percentage rate at consummation of the transaction will exceed by more than eight (8) percentage points for first-lien loans, or by more than ten (10) percentage points for subordinate-lien loans, the yield on treasury securities having comparable periods of maturity on the fifteenth day of the month immediately preceding the month in which the application for the extension of credit is received by the creditor; or

(ii) the total points and fees payable by the consumer at or before closing will exceed the greater of:

(aa) eight percent (8%) of the total loan amount; or

(bb) Four Hundred Dollars ($400.00).

(b) After the two-year period beginning on the effective date of the regulations promulgated under Section 155 of the Riegle Community Development and Regulatory Improvement Act of 1994, and no more frequently than biennially after the first increase or decrease under this subsection, the Administrator may by rule increase or decrease the number of percentage points specified in subparagraph (i) of paragraph (a) of this subsection, if the Administrator determines that the increase or decrease is consistent with the consumer protections against abusive lending provided by the amendments made by subtitle B of Title I of the Riegle Community Development and Regulatory Improvement Act of 1994 and is warranted by the need for credit.

Such an increase or decrease may not result in the number of percentage points referred to in this subsection being less than eight (8) percentage points or greater than twelve (12) percentage points.

In determining whether to increase or decrease the number of percentage points, the Administrator shall consult with representatives of consumers, including low-income consumers, and lenders.

(c) The amount specified in division (bb) of subparagraph (ii) of paragraph (a) of this subsection shall be adjusted annually on January 1 by the annual percentage change in the Consumer Price Index, as reported on June 1 of the year preceding such adjustment.

(d) For purposes of subparagraph (ii) of paragraph (a) of this subsection, points and fees shall include:

(i) all items included in the finance charge, except interest or the time-price differential;

(ii) all compensation paid to mortgage brokers;

(iii) each of the charges listed in 15 U.S.C., Section 1605(e), except an escrow for future payment of taxes, unless:

(aa) the charge is reasonable;

(bb) the creditor receives no direct or indirect compensation; and

(cc) the charge is paid to a third party unaffiliated with the creditor;

(iv) premiums or other charges for credit life, accident, health, or loss-of-income insurance, or debt-cancellation coverage, whether or not the debt-cancellation coverage is insurance under applicable law, that provides for cancellation of all or part of the consumer's liability in the event of the loss of life, health, or income or in the case of accident, written in connection with the credit transaction; and

(v) such other charges as the Administrator determines to be appropriate.

(e) The provisions of this subsection shall not be construed to limit the rate of interest or the finance charge that a person may charge a consumer for any extension of credit.

(11) "Official fees" means:

(a) fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit sale, consumer lease, or consumer loan; or

(b) premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease, or loan if the premium does not exceed the fees and charges described in paragraph (a) which would otherwise be payable.

(12)  "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative or association.

(13)  "Payable in installments" means that payment is required or permitted by agreement to be made in:

(a) two or more periodic payments, excluding a down payment, with respect to a debt arising from a consumer credit sale pursuant to which a credit service charge is made;

(b) four or more periodic payments, excluding a down payment, with respect to a debt arising from a consumer credit sale pursuant to which no credit service charge is made; or

(c) two or more periodic payments with respect to a debt arising from a consumer loan.

If any periodic payment other than the down payment under an agreement requiring or permitting two or more periodic payments is more than twice the amount of any other periodic payment, excluding the down payment, the consumer credit sale, consumer lease, or consumer loan is "payable in installments."

(14)  "Person" includes a natural person or an individual, and an organization, joint venture or any legal entity however organized.

(15) (a) "Person related to" with respect to an individual means:

(i) the spouse of the individual;

(ii) a brother, brother-in-law, sister, sister-in-law of the individual;

(iii) an ancestor or lineal descendant of the individual or the individual's spouse; and

(iv) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(b) "Person related to" with respect to an organization means:

(1) a person directly or indirectly controlling, controlled by or under common control with the organization;

(2) an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization;

(3) the spouse of a person related to the organization; and

(4) a relative by blood or marriage of a person related to the organization who shares the same home with such person.

(16)  "Presumed" or "presumption" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(17)  "Residential mortgage transaction" means a transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest is created or retained against the consumer's dwelling to finance the acquisition or initial construction of such dwelling.

(18)  "Reverse mortgage transaction" means a nonrecourse transaction in which a mortgage, deed of trust, or equivalent consensual security interest is created against the consumer's principal dwelling:

(a) securing one or more advances; and

(b) with respect to which the payment of any principal, interest, and shared appreciation or equity is due and payable (other than in the case of default) only after:

(i) the transfer of the dwelling;

(ii) the consumer ceases to occupy the dwelling as a principal dwelling; or

(iii) the death of the consumer.

(19)  "Seller credit card" means an arrangement pursuant to which a person gives to a buyer or lessee the privilege of using a credit card, letter of credit or other credit confirmation or identification primarily for the purpose of purchasing or leasing goods or services from that person, or:

(a) from a person related to that person;

(b) from others licensed or franchised to do business under the person's business or trade name or designation; or

(c) from any other persons with the consent of that person.

(20)  "Supervised financial organization" means a person, other than an insurance company or other organization primarily engaged in an insurance business:

(a) organized, chartered, or holding an authorization certificate under the laws of this state or of the United States which authorizes the person to make loans and to receive deposits, including a savings, share, certificate or deposit account; and

(b) subject to supervision by an official or agency of this state or the United States other than the Oklahoma Securities Commission.

Added by Laws 1969, c. 352, § 1-301, eff. July 1, 1969.  Amended by Laws 2000, c. 217, § 1, eff. July 1, 2000; Laws 2003, c. 330, § 7, eff. Jan. 1, 2004.

§14A-1-302.  Definition: "Federal Consumer Credit Protection Act".

In this act "Federal Consumer Credit Protection Act" means the Consumer Credit Protection Act (Public Law 90321; 82 Stat. 146), as amended, including the amendments to the Federal Consumer Credit Protection Act in the Truth in Lending Simplification and Reform Act (Public Law 96221; 94 Stat. 168185), and includes regulations issued pursuant to those Acts.

Added by Laws 1969, c. 352, § 1-302, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 3, operative Oct. 1, 1982.

§14A-1-303.  Index of definitions in act.

Definitions in this title and the sections in which they appear are:

"Actuarial method" - Section 1301(1)

"Administrator" - Section 1301(2)

"Administrator" - Section 6103

"Agreement" - Section 1301(3)

"Agricultural purpose" - Section 1301(4)

"Amount financed" - Section 2111

"Annual percentage rate" (sale) - Section 2304(2)

"Annual percentage rate" (loan) - Section 3304(2)

"Cash price" - Section 2110

"Closing costs" - Section 1301(5)

"Conspicuous" - Section 1301(6)

"Consumer credit insurance" - Section 4103

"Consumer credit sale" - Section 2104

"Consumer lease" - Section 2106

"Consumer loan" - Section 3104

"Corresponding nominal annual percentage rate" (sale) - Section 2304(3)

"Corresponding nominal annual percentage rate" (loan) - Section 3304(3)

"Credit" - Section 1301(7)

"Credit service charge" - Section 2109

"Earnings" - Section 1301(8)

"Federal Consumer Credit Protection Act" - Section 1302

"Goods" - Section 2105(1)

"Home solicitation sale" - Section 2501

"Lender" - Section 3107(1)

"Lender credit card or similar arrangement" - Section 1301(9)

"License" - Section 3503

"Loan" - Section 3106

"Loan finance charge" - Section 3109

"Loan primarily secured by an interest in land" - Section 3105

"Merchandise certificate" - Section 2105(2)

"Official fees" - Section 1301(11)

"Organization" - Section 1301(12)

"Payable in installments" - Section 1301(13)

"Person" - Section 1301(14)

"Person related to" - Section 1301(15)

"Precomputed (loan)" - Section 3107(2)

"Precomputed (sale)" - Section 2105(7)

"Presumed" or "presumption" - Section 1301(16)

"Principal" - Section 3107(3)

"Residential mortgage transaction" - Section 1-301(17)

"Reverse mortgage transaction" - Section 1-301(18)

"Revolving charge account" - Section 2108

"Revolving loan account" - Section 3108

"Sale of goods" - Section 2105(4)

"Sale of an interest in land" - Section 2105(6)

"Sale of services" - Section 2105(5)

"Seller" - Section 2107

"Seller credit card" - Section 1301(19)

"Services" - Section 2105(3)

"Subsection 10 mortgage" - Section 1-301(10)

"Supervised financial organization" - Section 1301(20)

"Supervised lender" - Section 3501(2)

"Supervised loan" - Section 3501(1)

Added by Laws 1969, c. 352, § 1-303, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 4, operative June 1, 1982; Laws 2000, c. 217, § 2, eff. July 1, 2000.

§14A-2-101.  Short title.

This article shall be known and may be cited as Uniform Consumer Credit Code - Credit Sales.

Added by Laws 1969, c. 352, § 2-101, eff. July 1, 1969.

§14A-2-102.  Scope.

This article applies to consumer credit sales, including home solicitation sales, and consumer leases.

Added by Laws 1969, c. 352, § 2-102, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 5, operative June 1, 1982.

§14A-2-103.  Definitions in article.

The following definitions apply to this act and appear in this article as follows:

"Amount financed" - Section 2111

"Annual percentage rate" - Section 2304(2)

"Cash price" - Section 2110

"Consumer credit sale" - Section 2104

"Consumer lease" - Section 2106

"Corresponding nominal annual percentage rate" - Section 2304(3)  "Credit service charge" - Section 2109

"Goods" - Section 2105(1)

"Home solicitation sale" - Section 2501

"Merchandise certificate" - Section 2105(2)

"Precomputed" - Section 2105(7)

"Revolving charge account" - Section 2108

"Sale of goods" - Section 2105(4)

"Sale of an interest in land" - Section 2105(6)

"Sale of services" - Section 2105(5)

"Seller" - Section 2107

"Services" - Section 2105(3)

Added by Laws 1969, c. 352, § 2-103, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 6, operative June 1, 1982.

§14A-2-104.  Definition: "Consumer credit sale".

(1)  Except as provided in subsection (2), "consumer credit sale" is a sale of goods, services or an interest in land in which

(a) credit is granted by a person who regularly engages as a seller in credit transactions of the same kind;

(b) the buyer is a person other than an organization;

(c) the goods, services or interest in land are purchased primarily for a personal, family or household purpose;

(d) either the debt is payable in installments or a credit service charge is made; and

(e) with respect to a sale of goods or services, the amount financed does not exceed Fortyfive Thousand Dollars ($45,000.00).

(2)  Unless the sale is made subject to this act by agreement (Section 2601), "consumer credit sale" does not include

(a) a sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card or similar arrangement; or

(b) except as provided with respect to disclosure (Section 2301) and debtors' remedies (Section 5201), a sale of an interest in land if the credit service charge does not exceed thirteen percent (13%) per year calculated according to the actuarial method on the unpaid balances of the amount financed on the assumption that the debt will be paid according to the agreed terms and will not be paid before the end of the agreed term.

Added by Laws 1969, c. 352, § 2-104, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 7, operative June 1, 1982.

§14A-2-105.  Definitions:  "Goods"; "Merchandise certificate"; "Services"; "Sale of goods"; "Sale of services"; "Sale of an interest in land"; "Precomputed".

(1)  "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title, and instruments.

(2)  "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

(3)  "Services" includes

(a) work, labor, and other personal services:

(b) privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like; and

(c) insurance provided by a person other than the insurer.

(4)  "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with his obligations under the agreement.

(5)  "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

(6)  "Sale of an interest in land" includes a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by him are applied to the purchase price.

(7)  A sale, refinancing, or consolidation is "precomputed" if the debt is expressed as a sum comprising the amount financed and the amount of the credit service charge computed in advance.

Added by Laws 1969, c. 352, § 2-105, eff. July 1, 1969.

§14A-2-106.  Definition:  "Consumer lease".

(1)  "Consumer lease" means a lease of goods

(a) which a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family or household purpose;

(b) in which the amount payable under the lease does not exceed Fortyfive Thousand Dollars ($45,000.00); and

(c) which is for a term exceeding four (4) months.

(2)  "Consumer lease" does not include a lease made pursuant to a lender credit card or similar arrangement.

Added by Laws 1969, c. 352, § 2-106, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 8, operative June 1, 1982.

§14A-2-107.  Definition:  "Seller".

Except as otherwise provided, "seller" includes an assignee of the seller's right to payment but use of the term does not in itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment.

Added by Laws 1969, c. 352, § 2-107, eff. July 1, 1969.

§14A-2-108.  Definition:  "Revolving charge account".

"Revolving charge account" means an open end credit plan between a seller and a buyer under

(1)  which the seller reasonably contemplates repeated transactions, which prescribes the terms of such transactions, and pursuant to which the seller will permit the buyer to purchase goods or services on credit either from the seller or pursuant to a seller credit card; and

(2)  which provides for a credit service charge which is not precomputed but is computed on the outstanding unpaid balances of the buyer's account from time to time.

Added by Laws 1969, c. 352, § 2-108, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 9, operative June 1, 1982.

§14A-2-109.  Definition:  "Credit service charge".

"Credit service charge" means a finance charge composed of the sum of

(1)  all charges payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to the extension of credit, including any of the following types of charges which are applicable:  time price differential, service, carrying or other charge, however denominated, premium or other charge for any guarantee or insurance protecting the seller against the buyer's default or other credit loss; and

(2)  charges incurred for investigating the collateral or credit worthiness of the buyer or for commissions or brokerage for obtaining the credit, irrespective of the person to whom the charges are paid or payable, unless the seller had no notice of the charges when the credit was granted. The term does not include charges as a result of default, additional charges (Section 2202), delinquency charges (Section 2203), deferral charges (Section 2204), sellers points or charges of a type payable in a comparable cash transaction.

Added by Laws 1969, c. 352, § 2-109, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 10, operative June 1, 1982.

§14A-2-110.  Definition:  "Cash price".

Except as the Administrator may otherwise prescribe by rule, the "cash price" of goods, services, or an interest in land means the price at which the goods, services, or interest in land are offered for sale by the seller to cash buyers in the ordinary course of business, and may include

(1)  applicable sales, use, and excise and documentary stamp taxes;

(2)  the cash price of accessories or related services such as delivery, installation, servicing, repairs, alterations, and improvements; and

(3)  amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees.

The cash price stated by the seller to the buyer pursuant to the provisions on disclosure (Part 3) of this article is presumed to be the cash price.

Added by Laws 1969, c. 352, § 2-110, eff. July 1, 1969.

§14A-2-111.  Definition:  "Amount financed".

"Amount financed" means the total of the following items to the extent that payment is deferred:

(1)  the cash price of the goods, services, or interest in land, less the amount of any down payment whether made in cash or in property traded in;

(2)  the amount actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest in or a lien on property traded in; and

(3)  if not included in the cash price

(a) any applicable sales, use, or excise and documentary stamp taxes;

(b) amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees; and

(c) additional charges permitted by this article (Section 2202).

Added by Laws 1969, c. 352, § 2-111, eff. July 1, 1969.

§14A-2-112.  Sale of motor vehicles - Taking security in other vehicles.

A seller in a consumer credit sale of a motor vehicle may secure the debt arising from the sale by contracting for a security interest in any other motor vehicle used for the purpose of transportation of persons or property, as well as the motor vehicle which is the subject of the sale.  Provided, further, that the amount of the debt secured by property other than the motor vehicle which is the subject of the sale shall be clearly set forth and when the total debt is reduced to an amount equal to or less than the amount secured by the motor vehicle which is the subject of the sale, a release of the security agreement as to such "other vehicle" will be furnished to the debtor upon request but such partial release shall not impair the security interest on the motor vehicle which was the subject of the sale.  The total amount secured by any transaction authorized hereunder cannot exceed the amount of the sale price of the motor vehicle, and further, the seller cannot advance money or other things of value to be included in such consumer transaction.

Laws 1974, c. 255, § 1.

§14A-2-201.  Credit service charge for consumer credit sales other than revolving charge accounts.

(1)  With respect to a consumer credit sale, other than a sale pursuant to a revolving charge account, a seller may contract for and receive a credit service charge not exceeding that permitted by this section.

(2)  The credit service charge, calculated according to the actuarial method, may not exceed the equivalent of the greater of either of the following:

(a) the total of

(i) thirty percent (30%) per year on that part of the unpaid balances of the amount financed which is Three Hundred Dollars ($300.00) or less;

(ii) twentyone percent (21%) per year on that part of the unpaid balances of the amount financed which is more than Three Hundred Dollars ($300.00) but does not exceed One Thousand Dollars ($1,000.00); and

(iii) fifteen percent (15%) per year on that part of the unpaid balances of the amount financed which is more than One Thousand Dollars ($1,000.00); or

(b) twentyone percent (21%) per year on the unpaid balances of the amount financed.

(3)  This section does not limit or restrict the manner of contracting for the credit service charge, whether by way of addon, discount, or otherwise, so long as the rate of the credit service charge does not exceed that permitted by this section.  If the sale is precomputed

(a) the credit service charge may be calculated on the assumption that all scheduled payments will be made when due; and

(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (Section 2210).

(4)  For the purposes of this section, the term of a sale agreement commences with the date the credit is granted or, if goods are delivered or services performed ten (10) days or more after that date, with the date of commencement of delivery or performance. Differences in the lengths of months are disregarded and a day may be counted as onethirtieth (1/30) of a month.  Subject to classifications and differentiations the seller may reasonably establish, a part of a month in excess of fifteen (15) days may be treated as a full month if periods of fifteen (15) days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

(5)  Subject to classifications and differentiations the seller may reasonably establish, he may make the same credit service charge on all amounts financed within a specified range.  A credit service charge so made does not violate subsection (2) if

(a) when applied to the median amount within each range, it does not exceed the maximum permitted by subsection (2); and

(b) when applied to the lowest amount within each range, it does not produce a rate of credit service charge exceeding the rate calculated according to paragraph (a) by more than eight percent (8%) of the rate calculated according to paragraph (a).

(6)  Notwithstanding subsection (2), the seller may contract for and receive a minimum credit service charge of not more than Five Dollars ($5.00) when the amount financed does not exceed Seventyfive Dollars ($75.00) or not more than Seven Dollars and fifty cents ($7.50) when the amount financed exceeds Seventyfive Dollars ($75.00).

Added by Laws 1969, c. 352, § 2-201, eff. July 1, 1969.  Amended by Laws 1981, c. 177, § 1.

§14A-2-202.  Additional charges.

(1)  In addition to the credit service charge permitted by this part, a seller may contract for and receive the following additional charges in connection with a consumer credit sale:

(a) official fees that are itemized and disclosed in accordance with rules of the Administrator, reasonable closing costs, and taxes;

(b) charges for insurance as described in subsection (2);

(c) charges for other benefits, including insurance, conferred on the buyer, if the benefits are of value to him and if the charges are reasonable in relation to the benefits, are of a type which is not for credit, and are excluded as permissible additional charges from the credit service charge by rule adopted by the Administrator; and

(d) charges to recover the costs associated with processing applications, including but not limited to cost of services such as credit reports and credit investigations.

(2)  An additional charge may be made for insurance written in connection with the sale, other than insurance protecting the seller against the buyer's default or other credit loss,

(a) with respect to insurance against loss of or damage to property, or against liability, if the seller furnishes a clear and specific statement in writing to the buyer, setting forth the cost of the insurance if obtained from or through the seller, and stating that the buyer may choose the person through whom the insurance is to be obtained; and

(b) with respect to consumer credit insurance providing life, accident or health coverage, if the insurance coverage is not a factor in the approval by the seller of the extension of credit and this fact is clearly disclosed in writing to the buyer, and if, in order to obtain the insurance in connection with the extension of credit, the buyer gives specific affirmative written indication of his desire to do so after written disclosure to him of the cost thereof.

Added by Laws 1969, c. 352, § 2-202, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 2; Laws 1982, c. 335, § 11, operative June 1, 1982; Laws 1991, c. 331, § 59, eff. Sept. 1, 1991.

§14A-2-202.1.  Return of dishonored check, negotiable order of withdrawal or share draft fee.

The seller may charge and collect from the buyer a fee for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal or share draft issued by the buyer in connection with a consumer credit sale.  The amount of the fee shall be limited to the amount which the Oklahoma Tax Commission or a motor license agent may charge and collect pursuant to the provisions of Section 1121 of Title 47 of the Oklahoma Statutes.  This fee shall be in addition to all other credit service charges, fees or additional charges which the seller may charge and collect from the buyer under this Code.

Added by Laws 1984, c. 51, § 1, emerg. eff. March 28, 1984.  Amended by Laws 2000, c. 114, § 1, eff. Nov. 1, 2000.

§14A-2-202.2.  Over-the-limit charge.

The seller on a revolving charge account accessed by a seller credit card or similar arrangement may contract for and collect from the buyer an overthelimit charge of Ten Dollars ($10.00) for each time the buyer exceeds the designated credit limit on the amount. This charge shall be in addition to all other credit service charges, fees or additional charges which the seller may charge and collect from the buyer under the Uniform Consumer Credit Code, Section 1101 et seq. of this title.

Added by Laws 1988, c. 35, § 2, operative July 1, 1988.  Amended by Laws 1989, c. 122, § 1, eff. July 1, 1989.

§14A-2-203.  Delinquency charges.

(1)  With respect to a consumer credit sale, refinancing, or consolidation, including a revolving charge account, the parties may contract for a delinquency charge on any installment not paid in full within ten (10) days after its scheduled due date as follows:

(a) an amount, not exceeding the greater of five percent (5%) of the unpaid portion of the scheduled installment or Five Dollars ($5.00), subject to adjustment pursuant to Section 1-106 of this title; or

(b) the deferral charge, as set forth in subsection (1) of Section 2204 of this title, that would be permitted to defer the unpaid amount of the installment for the period that it is delinquent.

However, a minimum late fee of Five Dollars ($5.00) may be contracted for by the parties under either paragraph (a) or (b) of this subsection.

(2)  A delinquency charge under paragraph (a) of subsection (1) of this section may be collected only once on an installment however long it remains in default.  No delinquency charge may be collected if the installment has been deferred and a deferral charge, Section 2204 of this title, has been paid or incurred.  A delinquency charge may be collected at the time it accrues or at any time thereafter.

(3)  No delinquency charge may be collected on an installment which is paid in full within ten (10) days after its scheduled installment due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full.  For purposes of this subsection payments are applied first to current installments and then to delinquent installments.

(4)  With regard to a revolving account, no more than one delinquency charge may be imposed in each billing cycle and it may be collected at any time after it accrues either independently of any payment made on the account or from a payment made if the seller discloses delinquency charges to the buyer on the billing statement.

Added by Laws 1969, c. 352, § 2-203, eff. July 1, 1969.  Amended by Laws 1988, c. 35, § 1, operative July 1, 1988; Laws 1989, c. 122, § 2, eff. July 1, 1989; Laws 2000, c. 217, § 3, eff. July 1, 2000; Laws 2002, c. 249, § 2, eff. Nov. 1, 2002.

§14A-2-204.  Deferral charges.

(1)  With respect to any consumer credit sale, refinancing or consolidation, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments.

(2)  With respect to a consumer credit sale, refinancing, or consolidation, which is not precomputed, at the time of deferral the buyer may agree in writing to a deferral charge that the seller may make and collect.

(3)  With respect to a precomputed consumer credit sale, refinancing, or consolidation, the seller may make and collect a charge not exceeding the rate previously stated to the buyer pursuant to the provisions on disclosure (Part 3) applied to the amount or amounts deferred for the period of deferral calculated without regard to differences in lengths of months, but proportionally for a part of a month, counting each day as onethirtieth (1/30) of a month.

(4)  A deferral charge may be collected at the time it is assessed or at any time thereafter.

(5)  The seller may, in addition to the deferral charge, make appropriate additional charges (Section 2202). The amount of these additional charges which is not paid in cash may be added to the amount financed.  With respect to a precomputed consumer credit sale, refinancing, or consolidation, these additional charges not paid in cash may be considered part of the amount deferred for the purpose of calculating the deferral charge.

(6)  The parties may agree in writing at the time of a precomputed consumer credit sale, refinancing, or consolidation that if an installment is not paid within ten (10) days after its due date, the seller may unilaterally grant a deferral and make charges as provided in subsection (3) of this section.

(7)  No deferral charge may be made for a period after the date that the seller elects to accelerate the maturity of the agreement, except in circumstances where the seller waives the acceleration and the parties then mutually agree to a deferral.

(8)  With respect to a precomputed consumer credit sale, refinancing, or consolidation, a delinquency charge made by the seller on an installment may not be retained if a deferral charge is made pursuant to this section with respect to the period of delinquency.

Added by Laws 1969, c. 352, § 2-204, eff. July 1, 1969.  Amended by Laws 2003, c. 65, § 1, emerg. eff. April 10, 2003.

§14A-2-205.  Credit service charge on refinancing.

With respect to a consumer credit sale, refinancing, or consolidation, the seller may by agreement with the buyer refinance the unpaid balance and may contract for and receive a credit service charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on credit service charge for consumer credit sales (Section 2201).  For the purpose of determining the credit service charge permitted, the amount financed resulting from the refinancing comprises the following:

(1)  if the transaction was not precomputed, the total of the unpaid balance and accrued charges on the date of refinancing, or, if the transaction was precomputed the amount which the buyer would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment (Section 2210) on the date of refinancing, except that for the purpose of computing this amount no minimum credit service charge (subsection (6) of Section 2201) shall be allowed; and

(2)  appropriate additional charges (Section 2202), payment of which is deferred.

Added by Laws 1969, c. 352, § 2205, eff. July 1, 1969.

§14A-2-206.  Credit service charge on consolidation.

If a buyer owes an unpaid balance to a seller with respect to a consumer credit sale, refinancing, or consolidation, and becomes obligated on another consumer credit sale, refinancing, or consolidation, with the same seller, the parties may agree to a consolidation resulting in a single schedule of payments pursuant to either of the following subsections:

(1)  The parties may agree to refinance the unpaid balance with respect to the previous sale pursuant to the provisions on refinancing (Section 2205) and to consolidate the amount financed resulting from the refinancing by adding it to the amount financed with respect to the subsequent sale.  The seller may contract for and receive a credit service charge based on the aggregate amount financed resulting from the consolidation at a rate not exceeding that permitted by the provisions on credit service charge for consumer credit sale (Section 2201).

(2)  The parties may agree to consolidate by adding together the unpaid balances with respect to the two sales.

Added by Laws 1969, c. 352, § 2206, eff. July 1, 1969.

§14A-2-207.  Credit service charge for revolving charge accounts.

(1)  With respect to a consumer credit sale made pursuant to a revolving charge account, the parties to the sale may contract for the payment by the buyer of a credit service charge not exceeding that permitted in this section.

(2)  A charge may be made in each billing cycle which is a percentage of an amount no greater than

(a) the average daily balance of the account;

(b) the unpaid balance of the account on the same day of the billing cycle; or

(c) the median amount within a specified range within which the average daily balance of the account or the unpaid balance of the account on the same day of the billing cycle is included.  A charge may be made pursuant to this paragraph only if the seller, subject to classifications and differentiations he may reasonably establish, makes the same charge on all balances within the specified range and if the percentage when applied to the median amount within the range does not produce a charge exceeding the charge resulting from applying that percentage to the lowest amount within the range by more than eight percent (8%) of the charge on the median amount.

(3)  If the billing cycle is monthly, the charge may not exceed one and threefourths percent (1 3/4%). If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to thirty (30).  For the purposes of this section, a variation of not more than four (4) days from month to month is "the same day of the billing cycle".

(4)  Notwithstanding subsection (3), if there is an unpaid balance on the date as of which the credit service charge is applied, the seller may contract for and receive a charge not exceeding fifty cents ($0.50), if the billing cycle is monthly or longer, or the pro rata part of fifty cents ($0.50) which bears the same relation to fifty cents ($0.50) as the number of days in the billing cycle bears to thirty (30), if the billing cycle is shorter than monthly.

Added by Laws 1969, c. 352, § 2207, eff. July 1, 1969.  Amended by Laws 1981, c. 177, § 2.

§14A-2-208.  Advances to perform covenants of buyer.

(1)  If the agreement with respect to a consumer credit sale, refinancing, or consolidation contains covenants by the buyer to perform certain duties pertaining to insuring or preserving collateral and the seller pursuant to the agreement pays for performance of the duties on behalf of the buyer, the seller may add the amounts paid to the debt.  In the case of covenants as to duties other than the payment of taxes and insuring the collateral, the seller shall give written notice to the buyer setting forth the duties to be performed and a statement of the amount to be charged for the performance of said duties.  Said written notice shall be by certified mail to the lastknown address of the buyer, at least thirty (30) days prior to the commencement of the performance of the specified duties, unless otherwise agreed in writing by the seller and the buyer.  The buyer, prior to commencement of performance, shall have the option to make alternative arrangements for compliance with the covenants.  Within a reasonable time after advancing any sums, he shall state to the buyer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the buyer performed by the seller pertain to insurance, a brief description of the insurance paid for by the seller including the type and amount of coverages.  No further information need be given.

(2)  A credit service charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the buyer pursuant to the provisions on disclosure (Part 3) with respect to the sale, refinancing, or consolidation, except that with respect to a revolving charge account the amount of the advance may be added to the unpaid balance of the account and the seller may make a credit service charge not exceeding that permitted by the provisions on credit service charge for revolving charge accounts (Section 2207).

Added by Laws 1969, c. 352, § 2208, eff. July 1, 1969.

§14A-2-209.  Right to prepay.

Subject to the provisions on rebate upon prepayment (Section 2210), the buyer may prepay in full the unpaid balance of a consumer credit sale, refinancing, or consolidation at any time without penalty.

Added by Laws 1969, c. 352, § 2209, eff. July 1, 1969.

§14A-2-210.  Rebate upon prepayment.

(1)  Except as provided in subsection (2), upon prepayment in full of the unpaid balance of a precomputed consumer credit sale, refinancing, or consolidation, an amount not less than the unearned portion of the credit service charge calculated according to this section shall be rebated to the buyer.  If the rebate otherwise required is less than One Dollar ($1.00), no rebate need be made.

(2)  Upon prepayment in full of a consumer credit sale, refinancing, or consolidation, other than one pursuant to a revolving charge account, if the credit service charge then earned is less than any permitted minimum credit service charge (subsection (6) of Section 2-201) contracted for, whether or not the sale, refinancing, or consolidation is precomputed, the seller may collect or retain the minimum charge, as if earned, not exceeding the credit service charge contracted for.

(3)  Except as otherwise provided in this subsection with respect to a sale of an interest in land or a consumer credit sale secured by an interest in land, the unearned portion of the credit service charge

(a) in a consumer credit sale payable according to its original terms in more than sixty-one (61) months shall be determined (i) by applying, according to the actuarial method, the disclosed annual percentage rate to the actual unpaid balances of the amount financed for the actual time that the unpaid balances were outstanding as of the date of prepayment, giving effect to each payment, to determine the earned portion of the credit service charge, and (ii) subtracting that earned portion from the credit service charge to determine the unearned portion of the credit service charge, or

(b) in a consumer credit sale payable according to its original terms in sixtyone (61) months or less, is a fraction of the credit service charge of which the numerator is the sum of the periodic balances scheduled to follow the computational period in which prepayment occurs, and the denominator is the sum of all periodic balances under either the sale agreement or, if the balance owing resulted from a refinancing (Section 2205) or a consolidation (Section 2206), under the refinancing agreement or consolidation agreement. In the case of a sale of an interest in land or a consumer credit sale secured by an interest in land, reasonable sums actually paid or payable to persons not related to the seller for customary closing costs included in the credit service charge are deducted from the credit service charge before the calculation prescribed by this subsection is made.

(4)  In this section:

(a) "periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the payment, if any, scheduled to be made on that day;

(b) "computational period" means one (1) month if onehalf (1/2) or more of the intervals between scheduled payments under the agreement is one (1) month or more, and otherwise means one (1) week;

(c) the "interval" to the due date of the first scheduled installment or the final scheduled payment date is measured from the date of a sale, refinancing, or consolidation, or any later date prescribed for calculating maximum credit service charges (subsection (4) of Section 2201), and includes either the first or last day of the interval; and

(d) if the interval to the due date of the first scheduled installment does not exceed one (1) month by more than fifteen (15) days when the computational period is one (1) month, or eleven (11) days when the computational period is one (1) week, the interval shall be considered as one computational period.

(5)  This subsection applies only if the schedule of payments is not regular.

(a) If the computational period is one (1) month and

(i) if the number of days in the interval to the due date of the first scheduled installment is less than one (1) month by more than five (5) days, or more than one (1) month by more than five (5) but not more than fifteen (15) days, the unearned credit service charge shall be increased by an adjustment for each day by which the interval is less than one (1) month and, at the option of the seller, may be reduced by an adjustment for each day by which the interval is more than one (1) month; the adjustment for each day shall be onethirtieth (1/30) of that part of the credit service charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) month; and

(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full month, the additional number of days shall be considered a computational period only if sixteen (16) days or more.  This subparagraph applies whether or not subparagraph (i) applies.

(b) Notwithstanding paragraph (a), if the computational period is one (1) month, the number of days in the interval to the due date of the first installment exceeds one (1) month by not more than fifteen (15) days, and the schedule of payments is otherwise regular, the seller may, at his option, exclude the extra days and the charge for the extra days in computing the unearned credit service charge; but if he does so and a rebate is required before the due date of the first scheduled installment, he shall compute the earned charge for each elapsed day as onethirtieth (1/30) of the amount the earned charge would have been if the first interval had been one (1) month.

(c) If the computational period is one (1) week and

(i) if the number of days in the interval to the due date of the first scheduled installment is less than five (5) days, or more than nine (9) but not more than eleven (11) days, the unearned credit service charge shall be increased by an adjustment for each day by which the interval is less than seven (7) days and, at the option of the seller may be reduced by an adjustment for each day by which the interval is more than seven (7) days; the adjustment for each day shall be oneseventh (1/7) of that part of the credit service charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) week; and

(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full week, the additional number of days shall be considered a computational period only if four (4) days or more.  This subparagraph applies whether or not subparagraph (i) applies.

(6)  If a deferral (Section 2204) has been agreed to, the unearned portion of the credit service charge shall be computed without regard to the deferral.  The amount of deferral charge earned at the date of prepayment shall also be calculated.  If the deferral charge earned is less than the deferral charge paid, the difference shall be added to the unearned portion of the credit service charge.  If any part of a deferral charge has been earned but has not been paid, that part shall be subtracted from the unearned portion of the credit service charge, or shall be added to the unpaid balance.

(7)  This section does not preclude the collection or retention by the seller of delinquency charges (Section 2203).

(8)  If the maturity is accelerated for any reason and judgment is obtained, the buyer is entitled to the same rebate as if payment had been made on the date judgment is entered.

(9)  Upon prepayment in full of a consumer credit sale by the proceeds of consumer credit insurance (Section 4103), the buyer or his estate is entitled to the same rebate as though the buyer had prepaid the agreement on the date the proceeds of the insurance are paid to the seller.

Added by Laws 1969, c. 352, § 2-210, eff. July 1, 1969.  Amended by Laws 1986, c. 282, § 1, eff. Nov. 1, 1986; Laws 1986, c. 282, § 1, eff. Nov. 1, 1986.

§14A-2-211.  Discounts inducing payment by cash, check or similar means.

A.  With respect to all sales transactions, a discount which a seller offers, allows or otherwise makes available for the purpose of inducing payment by cash, check or similar means rather than by use of an openend credit card account shall not constitute a credit service charge as determined under Section 2109 of this title if the discount is offered to all prospective buyers clearly and conspicuously in accordance with regulations of the Administrator.  No seller in any sales transaction may impose a surcharge on a cardholder who elects an openend credit card account instead of paying by cash, check or similar means.  There is no limit on the discount which may be offered by the seller.  A seller who provides a discount otherwise than in accordance with the regulations of the Administrator must make the disclosures required by those regulations.

B.  A seller who is registered with the United States Treasury Department as a money transmitter pursuant to 31 CFR, Section 103.41, and who provides an electronic funds transmission service, including service by telephone and the Internet, may charge a different price for a funds transmission service based on the mode of transmission used in the transaction without violating this section so long as the price charged for a service paid for with an open-end credit card account is not greater than the price charged for such service if paid for with currency or other similar means accepted within the same mode of transmission.

C.  Any seller subject to the provisions of subsection B of this section shall either conduct business at a location in this state or comply with the provisions of Section 1022 of Title 18 of the Oklahoma Statutes.

Added by Laws 1969, c. 352, § 2-211, eff. July 1, 1969.  Amended by Laws 1977, c. 135, § 12, emerg. eff. June 3, 1977; Laws 1982, c. 335, § 12, operative June 1, 1982; Laws 2005, c. 126, § 1, eff. Nov. 1, 2005.

§14A-2-301.  Applicability - Information required.

(1)  For purposes of this part, this part covers and consumer credit sale includes the sale of an interest in land without regard to the rate of the credit service charge if the sale is otherwise a consumer credit sale as defined by Section 2104 of this title; a sale of personal property in which a security interest is or will be acquired which is used or expected to be used as the principal dwelling of the consumer without regard to the amount of the amount financed if the sale is otherwise a consumer credit sale; and credit transactions in which any card issuer extends credit that is not subject to a finance charge and that is not payable by written agreement in four or more installments.

(2)  The seller or lessor shall disclose to the buyer to whom credit is extended or lessee with respect to a consumer credit sale or consumer lease the information required by either this part or the Federal Consumer Credit Protection Act, and compliance with either is sufficient.

(3)  For the purposes of subsection (2), information which would otherwise be required pursuant to the Federal Consumer Credit Protection Act is sufficient even though the transaction is one of a class of credit transactions exempted from that act pursuant to regulation of the Board of Governors of the Federal Reserve System.

(4)  A person who regularly arranges for the extension of consumer sales credit which is payable in four or more installments or for which the payment of a finance charge is or may be required from persons who are not subject to disclosure duties shall make the disclosures required of a seller under this part.

(5)  In the case of an application to open an account under any revolving charge account plan described in Section 2-310.2 of this title which is provided to a consumer by any person other than the creditor:

(a) such person shall provide such consumer with:

(i) the disclosures required under subsection (1) of Section 2-310.2 of this title with respect to such plan, in accordance with subsection (9) of Section 2-302 of this title; and

(ii) the pamphlet required under subsection (3) of Section 2-310.2 of this title; or

(b) if such person cannot provide specific terms about the plan because specific information about the plan terms is not available, no nonrefundable fee may be imposed in connection with such application before the end of the three-day period beginning on the date the consumer receives the disclosures required under subsection (1) of Section 2-310.2 with respect to the application.

(6)  For purposes of this part, the terms "creditor", "card issuer", "applicant", "cardholder", "dwelling" and "consumer" have the same meanings those terms have in the Federal Consumer Credit Protection Act, as limited by the subject matter of this article.  References in this part to "interest" are not limited to the definition of that term in Section 264A of Title 15 of the Oklahoma Statutes but are to be construed in context consistently with the meaning of that term in regulations under the Federal Consumer Credit Protection Act.

(7)  The fact a charge or fee or a credit plan or a practice is mentioned in this part does not itself serve to authorize it, to remove any limitation in this title applicable to it, or to extend the applicability of this article to it if this article would not otherwise apply.

Added by Laws 1969, c. 352, § 2-301, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 3; Laws 1982, c. 335, § 13, operative Oct. 1, 1982; Laws 1990, c. 260, § 13, operative July 1, 1990.

§14A-2-302.  General disclosure requirements and provisions.

(1)  The disclosures required by this part, including those adopted by Administrator's rule in conformity to subsection (2) of Section 6-104 of this title, shall be made as provided by this title and as provided by rules adopted by the Administrator not inconsistent with the Federal Consumer Credit Protection Act.

(2)  Without limitation to the generality of subsection (1) of this section, required disclosures:

(a) shall be made clearly and conspicuously;

(b) shall be in writing, a copy of which shall be delivered to the buyer or lessee;

(c) may use terminology different from that employed in this part if it conveys substantially the same meaning;

(d) need not be contained in a single writing or made in the order set forth in this part;

(e) may be supplemented by additional information or explanations supplied by the seller or lessor except as otherwise provided in Section 2306 of this title and in this section;

(f) need be made only to the extent applicable;

(g) shall be made on the assumption that all scheduled payments will be made when due;

(h) will comply with this part although rendered inaccurate by any act, occurrence, or agreement subsequent to the required disclosure;

(i) shall disclose more conspicuously than other terms, data or information, except information relating to the identity of the seller, the terms "annual percentage rate" and "finance charge";

(j) shall be made to the person who is obligated on a consumer credit sale or a consumer lease, except that in a transaction involving more than one buyer or lessee and which is not a transaction under Section 5204 of this title, a disclosure statement or a copy of any evidence of indebtedness need not be given to more than one of the buyers or lessees if the person given disclosure is a primary obligor;

(k) may, in accordance with the regulations of the Administrator, be given in the form of estimates where the provider of any portion of the information required to be disclosed is not in a position to know exact information;

(l) may, in accordance with the regulations of the Administrator, be within any tolerances for numerical disclosures, other than the annual percentage rate, determined by the Administrator to be necessary to facilitate compliance and to not result in misleading disclosures or disclosures that circumvent the purposes of this part; and

(m) shall be made by the seller or lessor or, if more than one, the seller or lessor specified in the regulations of the Administrator.

(3)  Subject to subsection (1) of this section and except for sales made by telephone or mail pursuant to Section 2305 of this title, a series of sales, a residential mortgage transaction pursuant to Section 2309 of this title, and such other transactions as provided by rule of the Administrator in conformity to subsection (2) of Section 6-104 of this title:

(a) the disclosures required by this part shall be made before credit is extended, but may be made in the sale, refinancing, or consolidation agreement, lease, or other evidence of indebtedness to be signed by the buyer or lessee if, to the extent required by rule of the Administrator, in closedend credit they are conspicuously segregated from all other terms, data, or information provided; and

(b) if an evidence of indebtedness is signed by the buyer or lessee, the seller or lessor shall give him a copy when the writing is signed.

(4)  Except as provided with respect to rescission by a buyer pursuant to Section 5204 of this title and civil liability for violations of disclosure provisions pursuant to subsection (4) of Section 5203 of this title, written acknowledgment of receipt by a buyer or lessee to whom a statement is required to be given pursuant to this part:

(a) in an action or proceeding by or against the original seller or lessor, creates a presumption that the statement was given; and

(b) in an action or proceeding by or against an assignee without knowledge to the contrary when he acquires the obligation, is conclusive proof of the delivery of the statement and, unless the violation is apparent on the face of the statement, of compliance with this part.

(5)  The information required by Section 2-310.1 of this title shall:

(a) be disclosed in the form and manner which the Administrator shall prescribe by rule; and

(b) as applicable be placed in a conspicuous and prominent location on or with any written application, solicitation, or other document or paper with respect to which such disclosure is required.

(6)  In the rules prescribed under paragraph (a) of subsection (5) of this section, the Administrator shall require that the disclosure of such information shall, to the extent the Administrator determines to be practicable and appropriate, be in the form of a table which:

(a) contains clear and concise headings for each item of such information; and

(b) provides a clear and concise form for stating each item of information required to be disclosed under each such heading.

(7)  In prescribing the form of the table under subsection (6) of this section the Administrator may:

(a) list the items required to be included in the table in a different order than the order in which such items are set forth in subsection (1) or (5)(a) of Section 2-310.1 of this title; and

(b) subject to subsection (8) of this section, employ terminology which is different than the terminology which is employed in subsections (1) through (6) of Section 2-310.1 of this title if such terminology conveys substantially the same meaning.

(8)  Either the heading or the statement under the heading which relates to the time period referred to in paragraphs (g) and (h) of subsection (1) of Section 2-310.1 of this title shall contain the term "grace period".

(9) (a) Except as provided in paragraph (b), the disclosures required under subsection (1) of Section 2-310.2 of this title with respect to any revolving charge account plan which provides for any extension of credit which is secured by the consumer's principal dwelling and the pamphlet required under subsection (3) of Section 2-310.2 of this title shall be provided to any consumer at the time the creditor distributes an application to establish an account under such plan to such consumer.

(b) In the case of telephone applications, applications contained in magazines or other publications, or applications provided by a third party, the disclosures required under subsection (1) of Section 2-310.2 of this title and the pamphlet required under subsection (3) of Section 2-310.2 of this title shall be provided by the creditor before the end of the three-day period beginning on the date the creditor receives a completed application from a consumer.

(c) Except as provided in paragraph (b) of this subsection, the disclosures required under subsection (1) of Section 2-310.2 of this title shall be provided on or with any application to establish an account under a revolving charge account plan which provides for any extension of credit which is secured by the consumer's principal dwelling.

(d) The disclosures required under subsection (1) of Section 2-310.2 of this title shall be conspicuously segregated from all other terms, data, or additional information provided in connection with the application, either by grouping the disclosures separately on the application form or by providing the disclosures on a separate form, in accordance with rules of the Administrator.

(e) The disclosures required by paragraphs (e), (f) and (g) of subsection (1) of Section 2-310.2 of this title precede all of the other required disclosures.

(f) Whether or not the disclosures required under subsection (1) of Section 2-310.2 of this title are provided on the application form, the variable rate information described in subsection (1)(b) of Section 2-310.2 of this title may be provided separately from the other information required to be disclosed.

(g) In preparing the table required under subsection (1) (b) (vii) of Section 2-310.2 of this title, the creditor shall consistently select one rate of interest for each year and the manner of selecting the rate from year to year shall be consistent with the plan.

Added by Laws 1969, c. 352, § 2-302, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 14, operative Oct. 1, 1982; Laws 1990, c. 260, § 14, operative July 1, 1990.

§14A-2-303.  Overstatement.

The disclosure of an amount or percentage which is greater than the amount or percentage required to be disclosed under this part does not in itself constitute a violation of this part if the overstatement is not materially misleading and is not used to avoid meaningful disclosure.

Added by Laws 1969, c. 352, § 2303, eff. July 1, 1969.

§14A-2-304.  Calculation of rate to be disclosed.

(1)  Except as otherwise specifically provided, if a seller is required to give to a buyer a statement of the rate of the credit service charge he shall state the rate in terms of an annual percentage rate as defined in subsection (2) or in terms of a corresponding nominal annual percentage rate as defined in subsection (3), whichever is appropriate.

(2)  "Annual percentage rate"

(a) with respect to a consumer credit sale other than one made pursuant to a revolving charge account, is either

(i) that nominal annual percentage rate which, when applied to the unpaid balances of the amount financed calculated according to the actuarial method, will yield a sum equal to the amount of the credit service charge; or

(ii) that rate determined by any method prescribed by rule by the Administrator as a method which materially simplifies computation while retaining reasonable accuracy as compared with the rate determined pursuant to subparagraph (i);

(b) with respect to a consumer credit sale made pursuant to a revolving charge account, is the quotient expressed as a percentage of the total credit service charge for the period to which it related divided by the amount upon which the credit service charge for that period is based, multiplied by the number of these periods in a year.

(3)  "Corresponding nominal annual percentage rate" is the percentage or percentages used to calculate the credit service charge for one billing cycle or other period pursuant to a revolving charge account multiplied by the number of billing cycles or periods in a year.

(4)  If a seller is permitted to make the same credit service charge for all amounts financed within a specified range (subsection (5) of Section 2201) or for all balances within a specified range (subsection (2) of Section 2207), he shall state the annual percentage rate or corresponding nominal annual percentage rate, whichever is appropriate, as applied to the median amount of the range within which the actual amount financed or balance is included.

(5)  A statement of rate complies with this part if it does not vary from the accurately computed rate by more than the following tolerances:

(a) the annual percentage rate may be rounded to the nearest quarter of one percent (1/4 of 1%) or may fall within a tolerance not greater than oneeighth of one percent (1/8 of 1%) more or less than the actual rate for consumer credit sales payable in substantially equal installments when a seller determines the total credit service charge on the basis of a single addon, discount, periodic, or other rate, and the rate is converted into an annual percentage rate under procedures prescribed by rule by the Administrator;

(b) the Administrator may authorize by rule the use of rate tables or charts which may provide for the disclosure of annual percentage rates which vary from the rate determined in accordance with paragraph (a) by not more than the tolerances the Administrator may allow; the Administrator may not allow a tolerance greater than eight percent (8%) of that rate except to simplify compliance where irregular payments are involved; and

(c) in case a seller determines the annual percentage rate in a manner other than as described in paragraph (a) or (b), the Administrator may authorize by rule other reasonable tolerances.

Added by Laws 1969, c. 352, § 2-304, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 15, operative Oct. 1, 1982.

§14A-2-305.  Sales made by telephone or mail.

(1) With respect to a consumer credit sale, other than a sale made pursuant to a revolving charge account, if the seller receives a purchase order or offer by mail or telephone without personal solicitation, the seller complies with this part if (a)  he makes the disclosures at the time and in the manner provided in the general disclosure requirements and provisions (Section 2302), or (b) the seller's catalog or other printed material distributed to the public sets forth the cash price, the total sale price, and the terms of financing, including the annual percentage rate, and before the first payment is due on the sale, he gives the information required by this part including the notice prescribed in subsection (2).

(2)  The notice shall be in writing and conspicuous and shall provide that if the buyer does not wish to make the purchase on credit, he, within fifteen (15) days after receiving the notice, may prepay the obligation as to that purchase for an amount stated or identified in the notice and avoid the payment of any credit service charge as to that purchase.  A prepayment under this section is subject to the provisions of this act on prepayment, except that no credit service charge shall be made if prepayment in full is made within the period specified in the notice.  Payment by mail is effective when posted.

Added by Laws 1969, c. 352, § 2-305, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 16, operative Oct. 1, 1982.

§14A-2-306.  Consumer credit sales not pursuant to revolving charge account.

(1)  This section applies to a consumer credit sale not made pursuant to a revolving charge account (Section 2310).

(2)  The seller shall give to the buyer the following information:

(a) the identity of the seller required to make disclosure;

(b) (i) the amount financed, using that term, which shall be the amount of credit of which the buyer has actual use.  This amount shall be computed as follows, but the computations need not be disclosed and shall not be disclosed with the disclosures required to be conspicuously segregated in accordance with the rule of the Administrator.  (aa) Take the cash price of the goods, services, or interest in land less the amount of the down payment paid in money and the portion paid by an allowance for property traded in; (bb) add any charges which are not part of the finance charge, or of the cash price and which are financed by the buyer, including the cost of any items excluded from the finance charge pursuant to Section 2202; and (cc) subtract any charges which are part of the finance charge but which will be paid by the buyer before or at the time of the consummation of the transaction or have been withheld from the proceeds of the credit.

(ii) In conjunction with the disclosure of the amount financed, a seller shall provide a statement of the buyer's right to obtain, upon a written request, a written itemization of the amount financed.  The statement shall include spaces for a "yes" and "no" indication to be initialed by the buyer to indicate whether the buyer wants a written itemization of the amount financed.  Upon receiving an affirmative indication, the seller shall provide, at the time other disclosures are required to be furnished, a written itemization of the amount financed.  For this purpose, itemization of the amount financed means a disclosure to the extent applicable of: (aa) any amount that is or will be paid directly to the buyer, (bb) the amount that is or will be credited to the buyer's account to discharge obligations owed to the seller, (cc) each amount that is or will be paid to third persons by the seller on the buyer's behalf, together with an identification of or reference to the third person, and (dd) the total amount of any charges described in the preceding subparagraph (i)(cc).

(c) the finance charge not itemized, using that term;

(d) the finance charge expressed as an "annual percentage rate" using that term except in the case of a finance charge which does not exceed Five Dollars ($5.00) when the amount financed does not exceed Seventyfive Dollars ($75.00) or Seven Dollars and fifty cents ($7.50) when the amount financed exceeds Seventyfive Dollars ($75.00);

(e) the sum of the amount financed and the finance charge, which shall be termed the "total of payments";

(f) the number, amount, and due dates or period of payments scheduled to repay the total of payments;

(g) the "total sale price" using that term, which shall be the total of the cash price of the property or services, additional charges, and the finance charge;

(h) descriptive explanations of the terms "amount financed", "finance charge", "annual percentage rate", "total of payments", and "total sale price", including in the latter case a reference to the amount of the down payment, as specified in the rules of the Administrator;

(i) any dollar charge or percentage amount which may be imposed by the seller solely on account of late payments other than a deferral or extension charge;

(j) where the credit is secured, a statement that a security interest has been taken in the property which is purchased as part of the credit transaction, or property not purchased as part of the credit transaction identified by item or type;

(k) a statement indicating whether or not the buyer is entitled to a rebate of any finance charge upon refinancing or prepayment in full pursuant to acceleration or otherwise if the obligation involves a precomputed finance charge, and a statement indicating whether or not a penalty will be imposed in those same circumstances if the obligation involves a finance charge computed from time to time by application of a rate to the unpaid principal balance;

(l) a statement that the buyer should refer to the appropriate contract document for any information the document provides about nonpayment, default, the right to accelerate the maturity of the debt, and prepayment rebates and penalties; and

(m) in any transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest is created or retained against the buyer's dwelling to finance the acquisition or initial construction of the dwelling, a statement indicating whether a subsequent purchaser or assignee of the buyer may assume the debt obligation on its original terms and conditions.

Added by Laws 1969, c. 352, § 2-306, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 4; Laws 1982, c. 335, § 17, operative Oct. 1, 1982.

§14A-2-307.  Refinancing.

(1) Except as rules adopted by the Administrator not inconsistent with the Federal Consumer Credit Protection Act may otherwise prescribe, if the seller refinances an existing balance owing with respect to a consumer credit sale, refinancing or consolidation pursuant to the provisions on refinancing (Section 2205) or consolidates an existing balance owing from a previous consumer credit sale, refinancing, or consolidation with the amount financed from a subsequent consumer credit sale, refinancing, or consolidation so as to satisfy any existing balance and replace it with a new obligation undertaken by the same buyer, the seller shall make disclosure with respect to the new transaction to the buyer of the information and in the manner required by this part.

(2)  A refinancing does not include:

(a) a renewal of a single payment obligation with no change in the original terms;

(b) a reduction in the annual percentage rate with a corresponding change in the payment schedule;

(c) an agreement involving a court proceeding;

(d) a change in the payment schedule or a change in collateral requirements as a result of the buyer's default or delinquency, unless the rate is increased or the new amount financed exceeds the unpaid balance plus earned finance charge and premiums for continuation of consumer credit insurance or insurance against loss of or damage to property or against liability arising out of the ownership or use of property; or

(e) the renewal of optional insurance purchased by the buyer and added to an existing transaction if disclosures relating to the initial purchase were provided in accordance with law.

Added by Laws 1969, c. 352, § 2-307, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 18, operative Oct. 1, 1982.

§14A-2-308.  Assumption.

If a seller expressly agrees in writing with a subsequent buyer to accept that buyer as a primary obligor on an existing transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest was created or retained in the original buyer's principal dwelling to finance the acquisition or initial construction of it, before the assumption occurs the seller shall make new disclosures to the subsequent buyer based on the remaining obligation.  If the finance charge originally imposed on the existing obligation was an addon or discount finance charge, the seller need only disclose the unpaid balance of the obligation assumed; the total charges imposed by the seller in connection with the assumption; the information required in the case of new disclosures concerning prepayment, late payment, security interests and to exclude premiums for consumer credit and property and liability insurance from the finance charge; the annual percentage rate originally imposed on the obligation; and the payment schedule and total of payments based on the remaining obligation.

Added by Laws 1969, c. 352, § 2-308, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 19, operative Oct. 1, 1982.

§14A-2-309.  Estimates of disclosures.

(1)  In the case of a transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest is created or retained in the buyer's principal dwelling to finance the acquisition or initial construction of that dwelling, if that transaction is also subject to the Real Estate Settlement Procedures Act, 12 U.S.C. Sections 2601 et seq., good faith estimates of the disclosures required by this part shall be made in accordance with the rules of the Administrator concerning estimates before the credit is extended, or shall be delivered or placed in the mail not later than three (3) business days after the seller receives the buyer's written application, whichever is earlier.  If the disclosure statement furnished within three (3) days of the written application contains an annual percentage rate which is subsequently rendered inaccurate within the meaning of Section 2304(5) (a) and (c), the seller shall furnish another statement at the time of settlement or consummation.

(2)  If a consumer credit sale is one of a series of consumer credit sales transactions made pursuant to an agreement providing for the addition of the deferred payment price of that sale to an existing outstanding balance, and the buyer has approved in writing both the annual percentage rate or rates and the method of computing the finance charge or charges, and the seller retains no security interest in any property as to which payments aggregating the amount of the sales price including any finance charges attributable thereto have been received, the disclosure required under this part for the particular sale may be made at any time not later than the date the first payment for that sale is due.  For the purpose of this subsection, in the case of items purchased on different dates, the first purchased shall be deemed first paid for, and in the case of items purchased on the same date, the lowest priced shall be deemed first paid for.

Added by Laws 1969, c. 352, § 2-309, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 20, operative Oct. 1, 1982.

§14A-2-310.  Revolving charge accounts.

(1)  Before opening any account under a revolving charge account plan, the creditor shall give to the consumer the following information:

(a) conditions under which a credit service charge may be made, including the time period, if any, within which any credit extended may be repaid without incurring a credit service charge, except that the creditor may, at his election and without disclosure, impose no such credit service charge if payment is received after the termination of such period.  If no time period is provided, the creditor shall disclose that fact;

(b) method of determining the balance upon which a credit service charge will be computed;

(c) method of determining the amount of the credit service charge, including any minimum or fixed amount imposed as a finance charge, and where one or more periodic rates may be used to compute the credit service charge, each such rate and the range of balances to which it is applicable;

(d) corresponding nominal annual percentage rate pursuant to subsection (3) of Section 2304 of this title; if more than one corresponding nominal annual percentage rate may be used, each corresponding nominal annual percentage rate shall be stated;

(e) identification of additional charges which may be made and the method by which they will be determined;

(f) in cases where the creditor may retain or acquire a security interest in property to secure the balances resulting from credit extensions made pursuant to the revolving charge account, a statement that a security interest has been or will be taken in the property purchased as part of the credit transaction, or property not purchased as part of the credit transaction identified by item or type;

(g) a statement in a form prescribed by and describing the protection provided by Sections 161 and 170 of the Federal Consumer Credit Protection Act to an obligor and the responsibilities of a creditor under Sections 162 and 170 of the Federal Consumer Credit Protection Act; and

(h) in the case of any account under a revolving charge account plan which provides for any extension of credit which is secured by the consumer's principal dwelling, any information which:

(i) is required to be disclosed under subsection (1) of Section 2-310.2 of this title; and

(ii) the Administrator determines is not described in any other paragraph of this subsection.

(2)  If there is an outstanding balance at the end of the billing cycle or if a credit service charge is made with respect to the billing cycle, the creditor shall give to the consumer the following information within a reasonable time after the end of the billing cycle:

(a) outstanding balance at the beginning of the billing cycle;

(b) amount and date of each extension of credit during the billing cycle and a brief identification of each extension of credit on or accompanying the statement in a form prescribed by regulations of the Administrator to enable the consumer to identify the transaction, or relate it to copies of sale vouchers or similar instruments previously furnished; except that a creditor's failure to disclose information in accordance with this paragraph shall not be deemed a failure to comply with this part if the creditor maintains procedures reasonably adapted to procure and provide such information and the creditor responds to and treats any inquiry for clarification or documentation as a billing error and an erroneously billed amount in accordance with Section 161 of the Federal Consumer Credit Protection Act.  In lieu of complying with the requirements of the previous sentence, and to the extent permitted by rules of the Administrator, in the case of any transaction in which the creditor and the person responsible for providing disclosure are the same as defined by the Administrator and the person's revolving charge account plan has fewer than fifteen thousand (15,000) accounts, the creditor may elect to provide only the amount and date of each extension of credit during the billing cycle and the seller's name and location where the transaction took place if a brief identification of the transaction has been previously furnished and the creditor responds to and treats any inquiry for clarification or documentation as a billing error and an erroneously billed amount in accordance with Section 161 of the Federal Consumer Credit Protection Act.

(c) amount credited to the account during the billing cycle;

(d) amount of credit service charge debited during the billing cycle, with an itemization or explanation to show the total amount of credit service charge, if any, due to the application of one or more periodic percentages and the amount, if any, imposed as a minimum or fixed charge;

(e) the periodic percentage used to calculate the credit service charge; if more than one periodic percentage is used, each percentage and the amount of the balance to which each applies shall be disclosed;

(f) the balance on which the credit service charge is computed and a statement of how the balance is determined; if the balance is determined without first deducting all amounts credited during the period, that fact and the amounts credited shall also be stated;

(g) if the credit service charge for the billing cycle exceeds fifty cents ($0.50) for a monthly or longer billing cycle, or the pro rata part of the fifty cents ($0.50) for a billing cycle shorter than monthly, the credit service charge expressed as an annual percentage rate pursuant to paragraph (b) of subsection (2) of Section 2304 of this title; if more than one periodic percentage is used to calculate the credit service charge, the creditor, in lieu of stating a single annual percentage rate, may state more than one annual percentage rate and the amount of the balance to which each annual percentage rate applies;

(h) if the credit service charge for the billing cycle does not exceed fifty cents ($0.50) for a monthly or longer billing cycle, or the pro rata part of fifty cents ($0.50) for a billing cycle shorter than monthly, the corresponding nominal annual percentage rate pursuant to subsection (3) of Section 2304 of this title;

(i) outstanding balance at the end of the billing cycle;

(j) date by which or period, if any, within which payment must be made to avoid additional credit service charges, except that the creditor may, at his election and without disclosure, impose no such additional credit service charge if payment is received after such date or the termination of such period; and

(k) address to be used by the creditor for the purpose of receiving billing inquiries.

Added by Laws 1969, c. 352, § 2-310, eff. July 1, 1969.  Amended by Laws 1976, c. 263, § 1, emerg. eff. June 17, 1976; Laws 1982, c. 335, § 21, operative Oct. 1, 1982; Laws 1990, c. 260, § 15, operative July 1, 1990.

§14A-2-310.1.  Disclosure in credit and charge card applications and solicitation.

Disclosure in credit and charge card applications and solicitation.

(1)  Any application to open a credit card account for any person under a revolving charge account plan, or a solicitation to open such an account without requiring an application that is mailed to consumers shall disclose the following information, subject to subsection (8) of this section and subsections (5) through (8) of Section 2-302 of this title.

(a) Each annual percentage rate applicable to extensions of credit under such credit plan.

(b) Where an extension of credit is subject to a variable rate, the fact that the rate is variable, the annual percentage rate in effect at the time of the mailing, and how the rate is determined.

(c) Where more than one rate applies, the range of balances to which each rate applies.

(d) Any annual fee, other periodic fee, or membership fee imposed for the issuance or availability of a credit card, including any account maintenance fee or other charge imposed based on activity or inactivity for the account during the billing cycle.

(e) Any minimum finance charge imposed for each period during which any extension of credit which is subject to a finance charge is outstanding.

(f) Any transaction charge imposed in connection with use of the card to purchase goods or services.

(g) The date by which or the period within which any credit extended under such credit plan for purchases of goods or services must be repaid to avoid incurring a credit service charge, and, if no such period is offered, such fact shall be clearly stated.

(h) If the length of such "grace period" varies, the card issuer may disclose the range of days in the grace period, the minimum number of days in the grace period, or the average number of days in the grace period, if the disclosure is identified as such.

(i) The name of the balance calculation method used in determining the balance on which the credit service charge is computed if the method used has been defined by the Administrator, or a detailed explanation of the balance calculation method used if the method has not been so defined.

(j) In prescribing rules to carry out the requirement of paragraph (i) of this subsection, the Administrator shall define and name not more than the five (5) balance calculation methods determined by the Administrator to be the most commonly used methods.

(2)  In addition to the information required to be disclosed under subsection (1) of this section each application or solicitation to which such subsection applies shall disclose clearly and conspicuously the following information, subject to subsections (8) and (9) of this section:

(a) Any fee imposed for an extension of credit in the form of cash.

(b) Any fee imposed for a late payment.

(c) Any fee imposed in connection with an extension of credit in excess of the amount of credit authorized to be extended with respect to such account.

(3)  (a) In any telephone solicitation to open a credit card account for any person under a revolving charge account plan, the person making the solicitation shall orally disclose the information described in subsection (1) of this section.

(b) Paragraph (a) of this subsection shall not apply to any telephone solicitation if:

(i) the credit card issuer:

(aa) does not impose any fee described in paragraph (d) of subsection (1) of this section, or

(bb) does not impose any fee in connection with telephone solicitations unless the consumer signifies acceptance by using the card;

(ii) the card issuer discloses clearly and conspicuously in writing the information described in subsections (1) and (2) of this section within thirty (30) days after the consumer requests the card, but in no event later than the date of delivery of the card; and

(iii) the card issuer discloses clearly and conspicuously that the consumer is not obligated to accept the card or account and the consumer will not be obligated to pay any of the fees or charges disclosed unless the consumer elects to accept the card or account by using the card.

(4)  (a) Any application to open a credit card account for any person under a revolving charge account plan, and any solicitation to open an account without requiring an application, that is made available to the public or contained in catalogs, magazines or other publications shall meet the disclosure requirements of paragraph (b), (c), or (d) of this subsection.

(b) An application or solicitation described in paragraph (a) of this subsection meets the requirement of this paragraph if such application or solicitation contains:

(i) the information:

(aa) described in subsection (1) of this section in the form required under subsections (5) through (8) of Section 2-302 of this title subject to subsection (8) of this section, and

(bb) described in subsection (2) of this section in a clear and conspicuous form, subject to subsections (8) and (9) of this section;

(ii) a statement, in a conspicuous and prominent location on the application or solicitation, that:

(aa) the information is accurate as of the date the application or solicitation was printed;

(bb) the information contained in the application or solicitation is subject to change after such date; and

(cc) the applicant should contact the creditor for information on any change in the information contained in the application or solicitation since it was printed;

(iii) a clear and conspicuous disclosure of the date the application or solicitation was printed; and

(iv) a disclosure, in a conspicuous and prominent location on the application or solicitation, of a toll free telephone number or a mailing address at which the applicant may contact the creditor to obtain any change in the information provided in the application or solicitation since it was printed.

(c) An application or solicitation described in paragraph (a) of this subsection meets the requirement of this paragraph if such application or solicitation:

(i) contains a statement, in a conspicuous and prominent location on the application or solicitation, that:

(aa) there are costs associated with the use of credit cards; and

(bb) the applicant may contact the creditor to request disclosure of specific information of such costs by calling a toll free telephone number or by writing to an address specified in the application;

(ii) contains a disclosure, in a conspicuous and prominent location on the application or solicitation, of a toll free telephone number and a mailing address at which the applicant may contact the creditor to obtain such information; and

(iii) does not contain any of the items described in subsections (1) and (2) of this section.

(d) An application or solicitation meets the requirements of this subsection if it contains, or is accompanied by

(i) the disclosures required by paragraphs (a) through (f) of subsection (1) of Section 2-310 of this title;

(ii) the disclosures required by subsections (1) and (2) of this section included clearly and conspicuously, except that the provisions of subsections (5) through (8) of Section 2-302 of this title shall not apply; and

(iii) a toll free telephone number or a mailing address at which the applicant may contact the creditor to obtain any change in the information provided.

(e) Upon receipt of a request for any of the information referred to in paragraph (b), (c) or (d) of this subsection, the card issuer or the agent of such issuer shall promptly disclose all of the information described in subsections (1) and (2) of this section.

(5) (a) Any application or solicitation to open a charge card account shall disclose clearly and conspicuously the following information in the form required by subsections (5) through (8) of Section 2-302 of this title subject to subsection (8) of this section:

(i) Any annual fee, other periodic fee, or membership fee imposed for the issuance or availability of the charge card, including any account maintenance fee or other charge imposed based on activity or inactivity for the account during the billing cycle.

(ii) Any transaction charge imposed in connection with use of the card to purchase goods or services.

(iii) A statement that charges incurred by use of the charge card are due and payable upon receipt of a periodic statement rendered for such charge card account.

(b) In addition to the information required to be disclosed under paragraph (a) of this subsection each written application or solicitation to which such paragraph applies shall disclose clearly and conspicuously the following information, subject to subsections (8) and (9) of this section:

(i) Any fee imposed for an extension of credit in the form of cash.

(ii) Any fee imposed for a late payment.

(iii) Any fee imposed in connection with an extension of credit in excess of the amount of credit authorized to be extended with respect to such account.

(c) Any application to open a charge card account, and any solicitation to open such an account without requiring an application, that is made available to the public or contained in catalogs, magazines, or other publications shall contain:

(i) the information:

(aa) described in paragraph (a) of this subsection in the form required under subsections (5) through (8) of Section 2-302 of this title subject to subsection (8) of this section; and

(bb) described in paragraph (b) of this subsection in a clear and conspicuous form, subject to subsections (8) and (9) of this section;

(ii) a statement, in a conspicuous and prominent location on the application or solicitation, that:

(aa) the information is accurate as of the date the application or solicitation was printed;

(bb) the information contained in the application or solicitation is subject to change after such date; and

(cc) the applicant should contact the creditor for information on any change in the information contained in the application or solicitation since it was printed;

(iii) a clear and conspicuous disclosure of the date the application or solicitation was printed; and

(iv) a disclosure, in a conspicuous and prominent location on the application or solicitation, of a toll free telephone number or a mailing address at which the applicant may contact the creditor to obtain any change in the information provided in the application or solicitation since it was printed.

(d) If a charge card permits the card holder to receive an extension of credit under a revolving charge account plan which is not maintained by the charge card issuer the charge card issuer may provide the information described in paragraphs (a) and (b) of this subsection in the form required by such paragraphs in lieu of the information required to be provided under subsections (1), (2), (3) or (4) of this section with respect to any credit extended under such plan, if the charge card issuer discloses clearly and conspicuously to the consumer in the application or solicitation that:

(i) the charge card issuer will make an independent decision as to whether to issue the card;

(ii) the charge card may arrive before the decision is made with respect to an extension of credit under a revolving charge account plan; and

(iii) approval by the charge card issuer does not constitute approval by the issuer of the extension of credit.

(e) The information required to be disclosed under subsections (1) and (2) of this section shall be provided to the charge card holder by the creditor which maintains such revolving charge account plan before the first extension of credit under such plan.

(f) For the purposes of this subsection, the term "charge card" means a card, plate, or other single credit device that may be used from time to time to obtain credit which is not subject to a finance charge.

(6)  The Administrator may, by rule, require the disclosure of information in addition to that otherwise required by subsections (1) through (7) of this section, and modify any disclosure of information required by subsections (1) through (7) of this section, in any application to open a credit card account for any person under a revolving charge account plan or any application to open a charge card account for any person, or a solicitation to open any such account without requiring an application, if the Administrator determines that such action is necessary to carry out the purposes of, or prevent evasions of, any subsection of this section.

(7) (a) Except as provided in paragraph (b) of this subsection, a card issuer that imposes any fee described in subsections (1)(d) or (5)(a)(i) of this section shall transmit to a consumer at least thirty (30) days prior to the scheduled renewal date of the consumer's credit or charge card account a clear and conspicuous disclosure of:

(i) the date by which, the month by which, or the billing period at the close of which, the account will expire if not renewed;

(ii) the information described in subsections (1) or (5)(a) of this section that would apply if the account were renewed, subject to subsection (8) of this section; and

(iii) the method by which the consumer may terminate continued credit availability under the account.

(b) (i) The disclosures required by this subsection may be provided:

(aa) prior to posting a fee described in subsection (1)(d) or paragraph (a)(i) of subsection (5) of this section to the account; or

(bb) with the periodic billing statement first disclosing that the fee has been posted to the account.

(ii) disclosures may be provided under subparagraph (i) of this paragraph only if:

(aa) the consumer is given a thirty-day period to avoid payment of the fee or to have the fee recredited to the account in any case where the consumer does not wish to continue the availability of the credit; and

(bb) the consumer is permitted to use the card during such period without incurring an obligation to pay such fee.

(c) The Administrator may, by rule, provide for fewer disclosures than are required by paragraph (a) of this subsection in the case of an account which is renewable for a period of less than six (6) months.

(8)  (a) If the amount of any fee required to be disclosed under the previous subsections of this section is determined on the basis of a percentage of another amount, the percentage used in making such determination and the identification of the amount against which such percentage is applied shall be disclosed in lieu of the amount of such fee.

(b) If a credit or charge card issuer does not impose any fee required to be disclosed under any provision of the previous subsections of this section, such provision shall not apply with respect to such issuer.

(9)  If the amount of any fee required to be disclosed by a credit or charge card issuer under subsections (2), (4)(b)(i)(bb), (5)(b) or (5)(c)(i)(bb) of this section varies from state to state, the card issuer may disclose the range of such fees for purposes of subsections (1) through (5) of this section in lieu of the amount for each applicable state, if such disclosure includes a statement that the amount of such fee varies from state to state.

(10)  (a) Whenever a card issuer that offers any guarantee or insurance for repayment of all or part of the outstanding balance of a revolving charge account plan, proposes to change the person providing that guarantee or insurance, the card issuer shall send each insured consumer written notice of the proposed change not less than thirty (30) days prior to the change, including notice of any increase in the rate or substantial decrease in coverage or service which will result from such change.  Such notice may be included on or with the monthly statement provided to the consumer prior to the month in which the proposed change would take effect.

(b) In any case in which a proposed change described in paragraph (a) of this subsection occurs, the insured consumer shall be given the name and address of the new guarantor or insurer and a copy of the policy or group certificate containing the basic terms and conditions, including the premium rate to be charged.

(c) The notices required under paragraphs (a) and (b) of this subsection shall each include a statement that the consumer has the option to discontinue the insurance or guarantee.

(d) No provision of this subsection shall be construed as superseding any provision of Oklahoma law which is applicable to the regulation of insurance.

(e) The Administrator shall define, in rules, what constitutes a "substantial decrease in coverage or service" for purposes of paragraph (a) of this subsection.

Added by Laws 1990, c. 260, § 17, operative July 1, 1990.

§14A-2-310.2.  Disclosure requirements for revolving charge account plans secured by consumer's principal dwelling.

Disclosure requirements for revolving charge account plans secured by consumer's principal dwelling.

(1)  In the case of any revolving charge account plan which provides for any extension of credit which is secured by the consumer's principal dwelling, the creditor shall make the following disclosures in accordance with subsection (9) of Section 2-302 of this title:

(a) Each annual percentage rate imposed in connection with extensions of credit under the plan and a statement that such rate does not include costs other than interest.

(b) In the case of a plan which provides for variable rates of interest on credit extended under the plan:

(i) a description of the manner in which such rate will be computed and a statement that such rate does not include costs other than interest;

(ii) a description of the manner in which any changes in the annual percentage rate will be made, including:

(aa) any negative amortization and interest rate carryover;

(bb) the time of any such changes;

(cc) any index or margin to which such changes in the rate are related; and

(dd) a source of information about any such index;

(iii) if an initial annual percentage rate is offered which is not based on an index:

(aa) a statement of such rate and the period of time such initial rate will be in effect; and

(bb) a statement that such rate does not include costs other than interest;

(iv) a statement that the consumer should ask about the current index value and interest rate;

(v) a statement of the maximum amount by which the annual percentage rate may change in any one-year period or a statement that no such limit exists;

(vi) a statement of the maximum annual percentage rate that may be imposed at any time under the plan;

(vii) subject to subsection (9)(g) of Section 2-302 of this title, a table, based on a Ten Thousand Dollar ($10,000.00) extension of credit, showing how the annual percentage rate and the minimum periodic payment amount under each repayment option of the plan would have been affected during the preceding fifteen-year period by changes in any index used to compute such rate;

(viii) a statement of:

(aa) the maximum annual percentage rate which may be imposed under each repayment option of the plan;

(bb) the minimum amount of any periodic payment which may be required, based on a Ten Thousand Dollar ($10,000.00) outstanding balance, under each such option when such maximum annual percentage rate is in effect; and

(cc) the earliest date by which such maximum annual interest rate may be imposed; and

(ix) a statement that interest rate information will be provided on or with each periodic statement.

(c) An itemization of any fees imposed by the creditor in connection with the availability or use of credit under such plan, including annual fees, application fees, transaction fees, and closing costs (including costs commonly described as "points"), and the time when such fees are payable.

(d) (i) An estimate, based on the creditor's experience with such plans and stated as a single amount or as a reasonable range, of the aggregate amount of additional fees that may be imposed by third parties including but not limited to governmental authorities, appraisers, and attorneys in connection with opening an account under the plan.

(ii) A statement that the consumer may ask the creditor for a good faith estimate by the creditor of the fees that may be imposed by third parties.

(e) A statement that:

(i) any extension of credit under the plan is secured by the consumer's dwelling; and

(ii) in the event of any default, the consumer risks the loss of the dwelling.

(f) (i) A clear and conspicuous statement:

(aa) of the time by which an application must be submitted to obtain the terms disclosed; or

(bb) if applicable, that the terms are subject to change.

(ii) A statement that:

(aa) the consumer may elect not to enter into an agreement to open an account under the plan if any term changes, other than a change contemplated by a variable feature of the plan, before any such agreement is final; and

(bb) if the consumer makes an election described in division (aa) of this subparagraph, the consumer is entitled to a refund of all fees paid in connection with the application.

(iii) A statement that the consumer should make or otherwise retain a copy of information disclosed under this subparagraph.

(g) A statement that:

(i) under certain conditions, the creditor may terminate any account under the plan and require immediate repayment of any outstanding balance, prohibit any additional extension of credit to the account, or reduce the credit limit applicable to the account; and

(ii) the consumer may receive, upon request, more specific information about the conditions under which the creditor may take any action described in subparagraph (i) of this paragraph.

(h) The repayment options under the plan, including:

(i) if applicable, any differences in repayment options with regard to:

(aa) any period during which additional extensions of credit may be obtained; and

(bb) any period during which repayment is required to be made and no additional extensions of credit may be obtained;

(ii) the length of any repayment period, including any differences in the length of any repayment period with regard to the periods described in divisions (aa) and (bb) of subparagraph (i) of this paragraph; and

(iii) an explanation of how the amount of any minimum monthly or periodic payment will be determined under each such option, including any differences in the determination of any such amount with regard to the periods described in divisions (aa) and (bb) of subparagraph (i) of this paragraph.

(i) An example, based on a Ten Thousand Dollar ($10,000.00) outstanding balance and the interest rate, other than a rate not based on the index under the plan, which is, or was recently, in effect under such plan, showing the minimum monthly or periodic payment, and the time it would take to repay the entire Ten Thousand Dollars ($10,000.00) if the consumer paid only the minimum periodic payments and obtained no additional extensions of credit.

(j) If, under any repayment option of the plan, the payment of not more than the minimum periodic payments required under such option over the length of the repayment period:

(i) would not repay any of the principal balance; or

(ii) would repay less than the outstanding balance by the end of such period,

as the case may be, a statement of such fact, including an explicit statement that at the end of such repayment period a balloon payment as defined in subsection (12) of Section 2-313 of this title would result which would be required to be paid in full at that time.

(k) If applicable, a statement that:

(i) any limitation in the plan on the amount of any increase in the minimum payments may result in negative amortization;

(ii) negative amortization increases the outstanding principal balance of the account; and

(iii) negative amortization reduces the consumer's equity in the consumer's dwelling.

(l) (i) Any limitation contained in the plan on the number of extensions of credit and the amount of credit which may be obtained during any month or other defined time period.

(ii) Any requirement which establishes a minimum amount for:

(aa) the initial extension of credit to an account under the plan;

(bb) any subsequent extension of credit to an account under the plan; or

(cc) any outstanding balance of an account under the plan.

(m) A statement that the consumer should consult a tax advisor regarding the deductibility of interest and charges under the plan.

(n) Any other term which the Administrator requires, in rules to be disclosed.

(2)  For purposes of this section and Sections 2-310.3 and 2-313 of this title, the term "principal dwelling" includes any second or vacation home of the consumer.

(3)  In addition to the disclosures required under subsection (1) of this section with respect to an application to open an account under any revolving charge account plan described in such subsection, the creditor or other person providing such disclosures to the consumer shall provide:

(a) a pamphlet published by the Board of Governors of the Federal Reserve System pursuant to Section 4 of the Home Equity Consumer Protection Act of 1988; or

(b) any pamphlet which provides substantially similar information to the information described in such section, as determined by the Administrator.

Added by Laws 1990, c. 260, § 18, operative July 1, 1990.

§14A-2-310.3.  Index or rate of interest on revolving loan account plan subject to variable rate and secured by consumer's principal dwelling - Termination of account - Change of terms or conditions - Refunding of fees.

(1)  In the case of extensions of credit under a revolving charge account plan which are subject to a variable rate and are secured by a consumer's principal dwelling, the index or other rate of interest to which changes in the annual percentage rate are related shall be based on an index or rate of interest which is publicly available and is not under the control of the creditor.

(2)  A creditor may not unilaterally terminate any account under a revolving charge account plan under which extensions of credit are secured by a consumer's principal dwelling and require the immediate repayment of any outstanding balance at such time, except in the case of:

(a) fraud or material misrepresentation on the part of the consumer in connection with the account;

(b) failure by the consumer to meet the repayment terms of the agreement for any outstanding balance; or

(c) any other action or failure to act by the consumer which adversely affects the creditor's security for the account or any right of the creditor in such security.

(3) (a) No revolving charge account plan under which extensions of credit are secured by a consumer's principal dwelling may contain a provision which permits a creditor to change unilaterally any term required to be disclosed under subsection (1) of Section 2-310.2 of this title or any other term, except a change in insignificant terms such as the address of the creditor for billing purposes.

(b) Notwithstanding the provisions of paragraph (a) of this subsection, a creditor may make any of the following changes:

(i) Change the index and margin applicable to extensions of credit under such plan if the index used by the creditor is no longer available and the substitute index and margin would result in a substantially similar interest rate,

(ii) Prohibit additional extensions of credit or reduce the credit limit applicable to an account under the plan during any period in which the value of the consumer's principal dwelling which secures any outstanding balance is significantly less than the original appraisal value of the dwelling,

(iii) Prohibit additional extensions of credit or reduce the credit limit applicable to the account during any period in which the creditor has reason to believe that the consumer will be unable to comply with the repayment requirements of the account due to a material change in the consumer's financial circumstances,

(iv) Prohibit additional extensions of credit or reduce the credit limit applicable to the account during any period in which the consumer is in default with respect to any material obligation of the consumer under the agreement,

(v) Prohibit additional extensions of credit or reduce the credit limit applicable to the account during any period in which:

(aa) the creditor is precluded by government action from imposing the annual percentage rate provided for in the account agreement, or

(bb) any government action is in effect which adversely affects the priority of the creditor's security interest in the account to the extent that the value of the creditor's secured interest in the property is less than one hundred twenty percent (120%) of the amount of the credit limit applicable to the account.

(vi) Any change that will benefit the consumer.

(c) Upon the request of the consumer and at the time an agreement is entered into by a consumer to open an account under a revolving charge account plan under which extensions of credit are secured by the consumer's principal dwelling, the consumer shall be given a list of the categories of contract obligations which are deemed by the creditor to be material obligations of the consumer under the agreement for purposes of paragraph (b)(iv) of this subsection.

(d) (i) For purposes of paragraph (b)(vi) of this subsection, a change shall be deemed to benefit the consumer if the change is unequivocally beneficial to the consumer and the change is beneficial through the entire term of the agreement,

(ii) The Administrator may, by rule, determine categories of changes that benefit the consumer.

(4)  If any term or condition described in subsection (1) of Section 2-310.2 of this title which is disclosed to a consumer in connection with an application to open an account under a revolving charge account plan described in such section, other than a variable feature of the plan, changes before the account is opened, and if, as a result of such change, the consumer elects not to enter into the plan agreement, the creditor shall refund all fees paid by the consumer in connection with such application.

(5) (a) No nonrefundable fee may be imposed by a creditor or any other person in connection with any application by a consumer to establish an account under any revolving charge account plan which provides for extensions of credit which are secured by a consumer's principal dwelling before the end of the three-day period beginning on the date such consumer receives the disclosure required under subsection (1) of Section 2-310.2 of this title and the pamphlet required under subsection (3) of Section 2-310.2 of this title with respect to such application.

(b) For purposes of determining when a nonrefundable fee may be imposed in accordance with this subsection if the disclosures and pamphlet referred to in paragraph (a) of this subsection are mailed to the consumer, the date of the receipt of the disclosures by such consumer shall be deemed to be three (3) business days after the date of mailing by the creditor.

Added by Laws 1990, c. 260, § 19, operative July 1, 1990.

§14A-2-311.  Consumer leases.

With respect to a consumer lease the lessor shall give to the lessee the following information:

(1)  brief description or identification of the personal property leased;

(2)  amount of any payment required at the inception of the lease;

(3)  amount paid or payable for official fees, registration, certificate of title, or license fees or taxes;

(4)  amount of other charges not included in the periodic payments and a brief description of the charges;

(5)  brief description of insurance to be provided or paid for by the lessor or required of the lessee, including the types and amounts of the coverages and costs;

(6)  number of periodic payments, the amount of each payment, the due date of the first payment, the due dates of subsequent payments or interval between payments, and the total amount payable by the lessee;

(7)  statement of the conditions under which the lessee or lessor may terminate the lease prior to the end of the term and the amount or method of determining any penalty or other charge for delinquency, default, late payments or early termination;

(8)  statements of the liabilities the lease imposes upon the lessee at the end of the term; whether or not the lessee has the option to purchase the leased property and at what price and time; that the lessee shall be liable for the differential, if any, between the anticipated fair market value of the leased property and its appraised actual value at the termination of the lease if the lessee has such liability; of the fair market value of the property at the inception of the lease, the aggregate cost of the lease on expiration, and the differential between them, where the lease provides that the lessee shall be liable for the anticipated fair market value of the property on expiration of the lease; that the estimated residual value is a reasonable approximation of the anticipated actual fair market value of the property on lease expiration where the lessee's liability on expiration of the lease is based on the estimated residual value of the property; and that the lessee, if the lease has a residual value provision at its termination, may obtain at his expense a professional appraisal of the leased property by an independent third party agreed to by both parties which shall be final and binding on the parties;

(9) statement identifying all express warranties and guarantees made by the manufacturer or lessor with respect to the leased property and identifying the party responsible for maintaining or servicing the leased property together with a description of the responsibility; and

(10) description of any security interest held or to be retained by the lessor in connection with the lease and a clear identification of the property to which it relates.

Added by Laws 1969, c. 352, § 2-311, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 22, operative Oct. 1, 1982.

§14A-2-312.  Repealed by Laws 1982, c. 335, § 59, operative Oct. 1, 1982.

§14A-2-313.  Advertising.

(1)  No seller or lessor shall engage in this state in false or misleading advertising concerning the terms or conditions of credit with respect to a consumer credit sale or consumer lease.

(2)  Without limiting the generality of subsection (1) of this section and without requiring a statement of rate of credit service charge if the credit service charge is not more than Five Dollars ($5.00) when the amount financed does not exceed Seventyfive Dollars ($75.00), or Seven Dollars and fifty cents ($7.50) when the amount financed exceeds Seventyfive Dollars ($75.00), an advertisement with respect to a consumer credit sale made by the posting of a public sign, or by catalog, magazine, newspaper, radio, television or similar mass media, is misleading if:

(a) it states the rate of credit service charge and the rate is not stated in the form required by the provisions on calculation of rate to be disclosed under Section 2304 of this title; or

(b) it states the dollar amounts of the credit service charge or installment payments, and does not also state the rate of any credit service charge, the downpayment, if any, and the terms of repayment.

(3)  In this section a catalog or other multiplepage advertisement is considered a single advertisement if it clearly and conspicuously displays a credit terms table setting forth the information required by this section.

(4)  This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

(5)  Advertising which complies with the Federal Consumer Credit Protection Act does not violate subsection (2) of this section.

(6)  The provisions of this section do not apply to advertisements of residential real estate except to the extent required by Administrator's rule.

(7)  If any advertisement to aid, promote, or assist, directly or indirectly, the extension of consumer credit through a revolving charge account plan under which extensions of credit are secured by the consumer's principal dwelling states, affirmatively or negatively, any of the specific terms of the plan, including any periodic payment amount required under such plan, such advertisement shall also clearly and conspicuously set forth the following information, in such form and manner as the Administrator may require:

(a) Any fee the amount of which is determined as a percentage of the credit limit applicable to an account under the plan and an estimate of the aggregate amount of other fees for opening the account, based on the creditor's experience with the plan and stated as a single amount or as a reasonable range;

(b) In any case in which periodic rates may be used to compute the credit service charge, the periodic rates expressed as an annual percentage rate;

(c) The highest annual percentage rate which may be imposed under the plan; and

(d) Any other information the Administrator may by rule require.

(8)  If any advertisement described in subsection (7) of this section contains a statement that any interest expense incurred with respect to the plan is or may be tax deductible, the advertisement shall not be misleading with respect to such deductibility.

(9)  No advertisement described in subsection (7) of this section with respect to any home equity account may refer to such credit as "free money" or use other terms determined by the Administrator by rule to be misleading.

(10) (a) If any advertisement described in subsection (7) of this section includes an initial annual percentage rate that is not determined by the index or formula used to make later interest rate adjustments, the advertisement shall also state with equal prominence the current annual percentage rate that would have been applied using the index or formula if such initial rate had not been offered;

(b) The annual percentage rate required to be disclosed under the paragraph (a) rate of this subsection rate must be current as of a reasonable time given the media involved; and

(c) Any advertisement to which paragraph (a) of this subsection applies shall also state the period of time during which the initial annual percentage rate referred to in such paragraph will be in effect.

(11)  If any advertisement described in subsection (7) of this section contains a statement regarding the minimum monthly payment under the plan, the advertisement shall also disclose, if applicable, the fact that the plan includes a balloon payment.

(12)  For purposes of this section and Section 2-310.2 of this title, the term "balloon payment" means, with respect to any revolving charge account plan under which extensions of credit are secured by the consumer's principal dwelling, any repayment option under which:

(a) the account holder is required to repay the entire amount of any outstanding balance as of a specified date or at the end of a specified period of time, as determined in accordance with the terms of the agreement pursuant to which such credit is extended; and

(b) the aggregate amount of the minimum periodic payments required would not fully amortize such outstanding balance by such date or at the end of such period.

(13) (a) If an advertisement for a consumer lease includes a statement of the amount of any payment or a statement that any or no initial payment is required, the advertisement shall clearly and conspicuously state, as applicable:

(i) the transaction advertised is a lease;

(ii) the total amount of any initial payments required on or before consummation of the lease or delivery of the property, whichever is later;

(iii) that a security deposit is required;

(iv) the number, amount, and timing of scheduled payments; and

(v) with respect to a lease in which the liability of the consumer at the end of the lease term is based on the anticipated residual value of the property, that an extra charge may be imposed at the end of the lease term.

(b) No owner or employee of any entity that serves as a medium in which an advertisement appears or through which an advertisement is disseminated, shall be liable under this subsection.

(c) (i) An advertisement by radio broadcast to aid, promote, or assist, directly or indirectly, any consumer lease shall be deemed to be in compliance with the requirements of paragraph (a) of this subsection if such advertisement clearly and conspicuously:

(aa) states the information required by subparagraphs (i) and (ii) of paragraph (a) of this subsection;

(bb) states the number, amounts, due dates or periods of scheduled payments, and the total of such payments under the lease;

(cc) includes:

(I) a referral to:

(A) a toll-free telephone number established in accordance with subparagraph (ii) of this paragraph that may be used by consumers to obtain the information required under paragraph (a) of this subsection; or

(B) a written advertisement that appears in a publication in general circulation in the community served by the radio station on which such advertisement is broadcast during the period beginning three (3) days before any such broadcast and ending ten (10) days after such broadcast and includes the information required to be disclosed under paragraph (a) of this subsection; and

(II) the name and dates of any publication referred to in clause (B) of subdivision (I) of this division; and

(dd) any other information which the Administrator determines necessary.

(ii) In the case of a radio broadcast advertisement described in subparagraph (i) of this paragraph that includes a referral to a toll-free telephone number, the lessor who offers the consumer lease shall:

(aa) establish such a toll-free telephone number not later than the date on which the advertisement including the referral is broadcast;

(bb) maintain such telephone number for a period of not less than ten (10) days, beginning on the date of any such broadcast; and

(cc) provide the information required under paragraph (a) of this subsection with respect to the lease to any person who calls such number.

The information required to be provided in division (cc) of this subparagraph shall be provided verbally or, if requested by the consumer, in written form.

Nothing in this paragraph shall affect the requirements of law as such requirements apply to advertisement by any medium other than radio broadcast.

Added by Laws 1969, c. 352, § 2-313, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 23, operative Oct. 1, 1982; Laws 1990, c. 260, § 16, operative July 1, 1990; Laws 2000, c. 217, § 4, eff. July 1, 2000.

§14A-2-401.  Scope.

This part applies to consumer credit sales and consumer leases.  In addition, Section 2-310.3 of Part 3 of this article contains certain limitations upon the terms of extensions of credit under revolving charge account plans which are subject to either a fixed or a variable rate and are secured by a consumer's principal dwelling.

Added by Laws 1969, c. 352, § 2401, eff. July 1, 1969.  Amended by Laws 1990, c. 260, § 20, operative July 1, 1990.

§14A-2-402.  Use of multiple agreements.

A seller may not use multiple agreements with intent to obtain a higher credit service charge than would otherwise be permitted by this article or to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure and advertising (Part 3). The excess amount of credit service charge provided for in agreements in violation of this section is an excess charge for the purposes of the provisions on the effect of violations on rights of parties (Section 5202) and the provisions on civil actions by Administrator (Section 6113).

Added by Laws 1969, c. 352, § 2402, eff. July 1, 1969.

§14A-2-403.  Certain negotiable instruments prohibited.

In a consumer credit sale or consumer lease, the seller or lessor may not take a negotiable instrument other than a check as evidence of the obligation of the buyer or lessee.  A holder is not in good faith if he takes a negotiable instrument with notice that it is issued in violation of this section.  A holder in due course is not subject to the liabilities set forth in the provisions on the effect of violations on rights of parties (Section 5202) and the provisions on civil actions by Administrator (Section 6113).

Added by Laws 1969, c. 352, § 2-403, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 24, operative June 1, 1982.

§14A-2-404.  When assignee not subject to defense.

(1)  With respect to a consumer credit sale or consumer lease, an agreement by the buyer or lessee not to assert against an assignee a claim or defense arising out of the sale or lease is enforceable only by an assignee not related to the seller or lessor who acquires the buyer's or lessee's contract in good faith and for value, who gives the buyer or lessee notice of the assignment as provided in this section and who, within thirty (30) days after the mailing of the notice of assignment, receives no written notice of the facts giving rise to the buyer's or lessee's claim or defense. This agreement is enforceable only with respect to claims or defenses which have arisen before the end of the thirtyday period after notice was mailed.  The notice of assignment shall be in writing and addressed to the buyer or lessee at his address as stated in the contract, identify the contract, describe the goods or services, state the names of the seller or lessor and buyer or lessee, the name and address of the assignee, the amount payable by the buyer or lessee and the number, amounts and due dates of the installments, and contain a conspicuous notice to the buyer or lessee that he has thirty (30) days within which to notify the assignee in writing of any complaints, claims or defenses he may have against the seller or lessor and that if written notification of the complaints, claims or defenses is not received by the assignee within the thirtyday period, the assignee will have the right to enforce the contract free of any claims or defenses the buyer or lessee may have against the seller or lessor which have arisen before the end of the thirtyday period after notice was mailed.

(2)  An assignee does not acquire a buyer's or lessee's contract in good faith within the meaning of subsection (1) if the assignee has knowledge or, from his course of dealing with the seller or lessor or his records, notice of substantial complaints by other buyers or lessees of the seller's or lessor's failure or refusal to perform his contracts with them and of the seller's or lessor's failure to remedy his defaults within a reasonable time after the assignee notifies him of the complaints.

(3)  To the extent that under this section an assignee is subject to claims or defenses of the buyer or lessee against the seller or lessor, the assignee's liability under this section may not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee and rights of the buyer or lessee under this section can only be asserted as a matter of defense to or setoff against a claim by the assignee.

Added by Laws 1969, c. 352, § 2-404, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 25, operative June 1, 1982.

§14A-2-405.  Balloon payments.

With respect to a consumer credit sale, other than one pursuant to a revolving charge account, if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the buyer has the right to refinance the amount of that payment at the time it is due without penalty.  The terms of the refinancing shall be no less favorable to the buyer than the terms of the original sale.  These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the buyer.

Added by Laws 1969, c. 352, § 2-405, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 26, operative June 1, 1982.

§14A-2-406.  Restriction on liability in consumer lease.

The obligation of a lessee upon expiration of a consumer lease may not exceed twice the average payment allocable to a monthly period under the lease.  This limitation does not apply to charges for damages to the leased property or for other default.

Added by Laws 1969, c. 352, § 2-406, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 27, operative June 1, 1982.

§14A-2-407.  Security in sales or leases.

(1)  With respect to a consumer credit sale, a seller may take a security interest in the property sold.  In addition, a seller may take a security interest in goods upon which services are performed or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is One Thousand Dollars ($1,000.00) or more, or, in the case of a security interest in goods the debt secured is Two Hundred Dollars ($200.00) or more.  Except as provided with respect to crosscollateral (Section 2408), a seller may not otherwise take a security interest in property of the buyer to secure the debt arising from a consumer credit sale.

(2)  With respect to a consumer lease, a lessor may not take a security interest in property of the lessee to secure the debt arising from the lease.

(3)  A security interest taken in violation of this section is void.

(4)  "Security interest" as used in this section means a security interest arising by agreement of the parties and does not include a lien arising by operation of law.

Added by Laws 1969, c. 352, § 2-407, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 28, operative June 1, 1982.

§14A-2-408.  Crosscollateral.

(1)  In addition to contracting for a security interest pursuant to the provisions on security in sales or leases (Section 2407), a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property.  The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

(2)  If the seller contracts for a security interest in other property pursuant to this section, the rate of credit service charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing (subsection (1) of Section 2206).  The seller has a reasonable time after so contracting to make any adjustments required by this section.  "Seller" in this section does not include an assignee not related to the original seller.

Added by Laws 1969, c. 352, § 2-408, eff. July 1, 1969.

§14A-2-409.  Debt secured by crosscollateral.

(1)  If debts arising from two or more consumer credit sales, other than sales pursuant to a revolving charge account, are secured by crosscollateral (Section 2408) or consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the crosscollateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made.  To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item is paid.

(2)  Payments received by the seller upon a revolving charge account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

(3)  If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

Added by Laws 1969, c. 352, § 2-409, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 29, operative June 1, 1982.

§14A-2-410.  No assignment of earnings.

A seller or lessor may not take an assignment of earnings of the buyer or lessee for payment or as security for payment of a debt arising out of a consumer credit sale or a consumer lease.  An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the buyer or lessee.  This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

Added by Laws 1969, c. 352, § 2-410, eff. July 1, 1969.

§14A-2-411.  Referral sales.

With respect to a consumer credit sale or consumer lease the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for a sale or lease in consideration of his giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease.  If a buyer or lessee is induced by a violation of this section to enter into a consumer credit sale or consumer lease, the agreement is unenforceable by the seller or lessor and the buyer or lessee, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them.

Added by Laws 1969, c. 352, § 2-411, eff. July 1, 1969.

§14A-2-412.  Notice of assignment.

The buyer or lessee is authorized to pay the original seller or lessor until the buyer or lessee receives notification of assignment of the rights to payment pursuant to a consumer credit sale or consumer lease and that payment is to be made to the assignee.  A notification which does not reasonably identify the rights assigned is ineffective.  If requested by the buyer or lessee, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the buyer or lessee may pay the seller or lessor.

Added by Laws 1969, c. 352, § 2-412, eff. July 1, 1969.

§14A-2-413.  Attorney's fees.

With respect to a consumer credit sale or with respect to a consumer lease the agreement may provide for the payment by the buyer or lessee of reasonable attorney's fees not in excess of fifteen percent (15%) of the unpaid debt after default and referral to an attorney not a salaried employee of the seller, or of the lessor or his assignee; provided, however, that no attorney's fee shall be allowed if the amount financed is One Thousand Dollars ($1,000.00) or less and the credit service charge exceeds ten percent (10%) per year calculated according to the actuarial method. Provided further, however, a court may award reasonable attorney's fees to a prevailing litigant in any transaction where such fees may be awarded in accordance with other statutes of this state.  A provision in violation of this section is unenforceable.

Added by Laws 1969, c. 352, § 2-413, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 5; Laws 1982, c. 335, § 30, operative June 1, 1982.

§14A-2-414.  Limitation on default charges.

Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer credit sale may not provide for any charges as a result of default by the buyer other than those authorized by this act.  A provision in violation of this section is unenforceable.

Added by Laws 1969, c. 352, § 2-414, eff. July 1, 1969.

§14A-2-415.  Authorization to confess judgment prohibited.

A buyer or lessee may not authorize any person to confess judgment on a claim arising out of a consumer credit sale or consumer lease.  An authorization in violation of this section is void.

Added by Laws 1969, c. 352, § 2-415, eff. July 1, 1969.

§14A-2-416.  Change in terms of revolving charge accounts.

(1)  If a seller makes a change in the terms of a revolving charge account without complying with this section any additional cost or charge to the buyer resulting from the change is an excess charge and subject to the remedies available to debtors (Section 5-202) and to the Administrator (Section 6-113).

(2)  A seller may change the terms of a revolving charge account whether or not the change is authorized by prior agreement.  Except as provided in subsection (3), the seller shall give to the buyer written notice of any change at least three times, with the first notice at least six (6) months before the effective date of the change.

(3)  The notice specified in subsection (2) is not required if:

(a) the buyer after receiving notice of the change agrees in writing to the change;

(b) the buyer elects to pay an amount designated on a billing statement (subsection (2) of Section 2-310) as including a new charge for a benefit offered to the buyer when the benefit and charge constitute the change in terms and when the billing statement also states the amount payable if the new charge is excluded;

(c) the change involves no significant cost to the buyer;

(d) the buyer has previously consented in writing to the kind of change made and notice of the change is given to the buyer at least fifteen (15) days prior to the effective date of the change;

(e) the change applies only to purchases made or obligations incurred after a date specified in a notice of the change given at least fifteen (15) days prior to the effective date of the change; or

(f) the change involves late payment charges or over-the-limit charges.

(4)  The notice provided for in this section is given to the buyer when mailed to the buyer at the address used by the seller for sending periodic billing statements.

Added by Laws 1969, c. 352, § 2-416, eff. July 1, 1969.  Amended by Laws 1988, c. 35, § 3, operative July 1, 1988; Laws 1995, c. 72, § 1.

§14A-2-417.  Surcharge for use of credit card.

No seller in any sales transaction may impose a surcharge on a cardholder who elects to use a credit card in lieu of payment by cash, check or similar means.

Added by Laws 1977, c. 135, § 2, emerg. eff. June 3, 1977.

§14A-2-501.  Definition:  "Home solicitation sale".

"Home solicitation sale" means a consumer credit sale of goods, other than farm equipment, or services in which the seller or a person acting for him engages in a personal solicitation of the sale at a residence of the buyer and the buyer's agreement or offer to purchase is there given to the seller or a person acting for him.  It does not include a sale made pursuant to a preexisting revolving charge account, or a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale.

Added by Laws 1969, c. 352, § 2-501, eff. July 1, 1969.

§14A-2-502.  Buyer's right to cancel.

(1)  Except as provided in subsection (5), in addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with this part.

(2)  Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

(3)  Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

(4)  Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale.

(5)  The buyer may not cancel a home solicitation sale if the buyer requests the seller to provide goods or services without delay because of an emergency; and

(a) the seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation; and

(b) in the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer.

(6)  If a home solicitation sale is also subject to the provisions on debtor's right to rescind certain transactions (Section 5204), the buyer may proceed either under those provisions or under this part.

Added by Laws 1969, c. 352, § 2-502, eff. July 1, 1969.

§14A-2-503.  Form of agreement or offer - Statement of buyer's rights.

(1)  In a home solicitation sale, unless the buyer requests the seller to provide goods or services without delay in an emergency, the seller must present to the buyer and obtain his signature to a written agreement or offer to purchase which designates as the date of the transaction the date on which the buyer actually signs and contains a statement of the buyer's rights which complies with subsection (2).

(2)  The statement must

(a) appear under the conspicuous caption "BUYER'S RIGHT TO CANCEL"; and

(b) read as follows:  "If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller.  The notice must say that you do not want the goods or sevices and must be mailed before midnight of the third business day after you sign this agreement.  The notice must be mailed to: ___________________________________________.

(Insert name and mailing address of seller)

If you cancel, the seller may keep all or part of your cash down payment not to exceed five percent (5%) of the cash price."

(3)  Until the seller has complied with this section the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

Added by Laws 1969, c. 352, § 2-503, eff. July 1, 1969.

§14A-2-504.  Restoration of down payment - Retention of cancellation fee.

(1)  Except as provided in this section, within ten (10) days after a home solicitation sale has been cancelled or an offer to purchase revoked the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(2)  If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller.  If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the tradein allowance stated in the agreement.

(3)  The seller may retain as a cancellation fee five percent (5%) of the cash price but not exceeding the amount of the cash down payment.  If the seller fails to comply with an obligation imposed by this section, or if the buyer avoids the sale on any ground independent of his right to cancel provided by the provisions on the buyer's right to cancel (subsection (1) of Section 2502) or revokes his offer to purchase, the seller is not entitled to retain a cancellation fee.

(4)  Until the seller has complied with the obligations imposed by this section the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled.

Added by Laws 1969, c. 352, § 2-504, eff. July 1, 1969.

§14A-2-505.  Duty of buyer - No compensation for services prior to cancellation.

(1)  Except as provided by the provisions on retention of goods by the buyer (subsection (4) of Section 2504), within a reasonable time after a home solicitation sale has been canceled or an offer to purchase revoked, the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but he is not obligated to tender at any place other than his residence.  If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them.  For the purpose of this section, forty (40) days is presumed to be a reasonable time.

(2)  The buyer has a duty to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

(3)  If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation except the cancellation fee provided in this part.

Added by Laws 1969, c. 352, § 2505, eff. July 1, 1969.

§14A-2-601.  Sales subject to act by agreement of parties.

The parties to a sale other than a consumer credit sale may agree in writing signed by the parties that the sale is subject to the provisions of this act applying to consumer credit sales.  If the parties so agree the sale is a consumer credit sale for the purposes of this act.

Added by Laws 1969, c. 352, § 2-601, eff. July 1, 1969.

§14A-2-602.  Repealed by Laws 1982, c. 335, § 58, operative June 1, 1982.

§14A-2-603.  Repealed by Laws 1982, c. 335, § 58, operative June 1, 1982.

§14A-2-604.  Repealed by Laws 1982, c. 335, § 58, operative June 1, 1982.

§14A-2-605.  Credit service charge for other sales.

With respect to a sale other than a consumer credit sale, the parties may contract for the payment by the buyer of any credit service charge.

Added by Laws 1969, c. 352, § 2-605, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 31, operative June 1, 1982.

§14A-3-101.  Short title.

This article shall be known and may be cited as Uniform Consumer Credit Code - Loans.

Added by Laws 1969, c. 352, § 3-101, eff. July 1, 1969.

§14A-3-102.  Scope.

This article applies to consumer loans, including supervised loans.

Added by Laws 1969, c. 352, § 3-102, eff. July 1, 1969.  Amended by Laws 1980, c. 122, § 2, emerg. eff. April 15, 1980; Laws 1982, c. 335, § 32, operative June 1, 1982.

§14A-3-103.  Definitions in artlcle.

The following definitions apply to this act and appear in this article as follows:

"Annual percentage rate" - Section 3304(2)

"Consumer loan" - Section 3104

"Consumer related loan" - Section 3602(1)

"Corresponding nominal annual percentage rate" - Section 3304(3).

"Lender" - Section 3107(1)

"Loan" - Section 3106

"Loan finance charge" - Section 3109

"Loan primarily secured by an interest in land" - Section 3105

"Precomputed" - Section 3107(2)

"Principal" - Section 3107(3)

"Revolving loan account" - Section 3108

"Supervised lender" - Section 3501(2)

"Supervised loan" - Section 3501(1)

Laws 1969, c. 352, § 3-103, eff. July 1, 1969.

§14A-3-104.  Definition: "Consumer Loan".

Except with respect to a loan primarily secured by an interest in land (Section 3105), or except with respect to loans granted by institutions of postsecondary education except that such loans by institutions of postsecondary education shall be subject to disclosure requirements pursuant to Section 3301 and remedies for violation of disclosure provisions pursuant to Articles 5 and 6 if otherwise they meet the definition of consumer loan, a "consumer loan" is a loan made by a person regularly engaged in the business of making loans in which

(1) the debtor is a person other than an organization;

(2) the debt is incurred primarily for a personal, family or household purpose;

(3) either the debt is payable in installments or a loan finance charge is made; and

(4) either the principal does not exceed Fortyfive Thousand Dollars ($45,000.00) or the debt is secured by an interest in land.

Added by Laws 1969, c. 352, § 3-104, eff. July 1, 1969.  Amended by Laws 1976, c. 190, § 1, emerg. eff. June 4, 1976; Laws 1982, c. 335, § 33, operative June 1, 1982.

§14A-3-105.  Definition:  "Loan primarily secured by an interest in land".

Unless the loan is made subject to this act by agreement (Section 3601), and except as provided with respect to disclosure (Section 3301) and debtors' remedies (Section 5201), "consumer loan" does not include a "loan primarily secured by an interest in land", if at the time the loan is made the value of this collateral is substantial in relation to the amount of the loan, and the loan finance charge does not exceed thirteen percent (13%) per year calculated according to the actuarial method on the unpaid balances of the principal on the assumption that the debt will be paid according to the agreed terms and will not be paid before the end of the agreed term.

Added by Laws 1969, c. 352, § 3-105, eff. July 1, 1969.  Amended by Laws 1979, c. 218, § 1, emerg. eff. May 30, 1979; Laws 1980, c. 32, § 1, emerg. eff. Mar. 26, 1980; Laws 1980, c. 122, § 3, emerg. eff. April 15, 1980.

§14A-3-106.  Definition:  "Loan".

(1)  "Loan" includes

(a) the creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;

(b) the creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately;

(c) the creation of debt pursuant to a lender credit card or similar arrangement, except that the creation of debt or the forbearance of debt arising from a sale or lease of goods or services pursuant to a lender credit card shall be a "loan" only as to the issuer of such card and not as to a seller nor a lessor nor any assignee of a seller's right to payment or lessor's right to payment; and

(d) the forbearance of debt arising from a loan.

(2)  "Loan" does not include the creation of debt nor the forbearance of debt in connection with a sale or lease of goods or services arising pursuant to a seller credit card as to the issuer of such card, nor a seller, a lessor or any assignee of a seller's or lessor's right to payment, nor otherwise.

Added by Laws 1969, c. 352, § 3-106, eff. July 1, 1969.

§14A-3-107.  Definitions:  "Lender"; "Precomputed"; "Principal".

(1)  Except as otherwise provided, "lender" includes an assignee of the lender's right to payment but use of the term does not in itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment.

(2)  A loan, refinancing, or consolidation is "precomputed" if the debt is expressed as a sum comprising the principal and the amount of the loan finance charge computed in advance.

(3)  "Principal" of a loan means the total of

(a) the net amount paid to, receivable by, or paid or payable for the account of the debtor;

(b) the amount of any discount excluded from the loan finance charge (subsection (2) of Section 3109); and

(c) to the extent that payment is deferred

(i) amounts actually paid or to be paid by the lender for registration, certificate of title, or license fees if not included in (a); and

(ii) additional charges permitted by this article (Section 3202).

Added by Laws 1969, c. 352, § 3-107, eff. July 1, 1969.

§14A-3-108.  Definition:  "Revolving loan account".

"Revolving loan account" means an openend credit plan between a lender and a debtor under

(1)  which the lender reasonably contemplates repeated transactions, which prescribes the terms of such transactions, and pursuant to which the lender will permit the debtor to obtain loans from time to time; and

(2)  which provides for a loan finance charge which is not precomputed but is computed on the outstanding unpaid balances of the debtor's account from time to time.

Added by Laws 1969, c. 352, § 3-108, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 34, operative June 1, 1982.

§14A-3-109.  Definition:  "Loan finance charge".

(1) (a) "Loan finance charge" means a finance charge composed of the sum of:

(i) all charges payable directly or indirectly by the debtor and imposed directly or indirectly by the lender as an incident to the extension of credit, including any of the following types of charges, which are applicable:  interest or any amount payable under a point, discount, or other system of charges, however denominated, premium or other charge for any guarantee or insurance protecting the lender against the debtor's default or other credit loss; and

(ii) charges incurred for investigating the collateral or credit worthiness of the debtor or for commissions or brokerage for obtaining the credit, irrespective of the person to whom the charges are paid or payable unless the lender had no notice of the charges when the loan was made.

(b) The term does not include charges as a result of default, additional charges under Section 3202 of this title, delinquency charges under Section 3203 of this title, deferral charges under Section 3204 of this title, charges of a type payable in a comparable cash transaction, or sellers points.  The finance charge shall not include fees and amounts imposed by third-party closing agents, including settlement agents, attorneys, and escrow and title companies, if the creditor does not require the imposition of the charges or the services provided and does not retain the charges.  Examples of charges which are included in the finance charge include any of the following types of charges which are applicable:

(i) Interest, time price differential, and any amount payable under a point, discount, or other system of additional charges;

(ii) Service or carrying charge;

(iii) Loan fee, finder's fee, or similar charge;

(iv) Fee for an investigation or credit report;

(v) Premium or other charge for any guarantee or insurance protecting the creditor against the obligor's default or other credit loss; and

(vi) Borrower-paid mortgage broker fees, including fees paid directly to the broker or the lender, for delivery to the broker, whether such fees are paid in cash or financed.

(2)  If a lender makes a loan to a debtor by purchasing or satisfying obligations of the debtor pursuant to a lender credit card or similar arrangement, and the purchase or satisfaction is made at less than the face amount of the obligation, the discount is not part of the loan finance charge.

Added by Laws 1969, c. 352, § 3-109, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 35, operative June 1, 1982; Laws 2000, c. 217, § 5, eff. July 1, 2000; Laws 2002, c. 249, § 3, eff. Nov. 1, 2002.

§14A-3-201.  Loan finance charge for consumer loans other than supervised loans.

(1)  With respect to a consumer loan other than a supervised loan (Section 3501), a lender may contract for and receive a loan finance charge, calculated according to the actuarial method, not exceeding ten percent (10%) per year on the unpaid balances of the principal.

(2)  This section does not limit or restrict the manner of contracting for the loan finance charge, whether by way of addon, discount, or otherwise, so long as the rate of the loan finance charge does not exceed that permitted by this section.  If the loan is precomputed

(a) the loan finance charge may be calculated on the assumption that all scheduled payments will be made when due; and

(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (Section 3210).

(3)  For the purposes of this section, the term of a loan commences with the date the loan is made.  Differences in the lengths of months are disregarded and a day may be counted as onethirtieth (1/30) of a month.  Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen (15) days may be treated as a full month if periods of fifteen (15) days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

(4)  With respect to a consumer loan made pursuant to a revolving loan account

(a) the loan finance charge shall be deemed not to exceed ten percent (10%) per year if the loan finance charge contracted for and received does not exceed a charge in each monthly billing cycle which is fivesixths of one percent (5/6 of 1%) of an amount no greater than

(i) the average daily balance of the debt;

(ii) the unpaid balance of the debt on the same day of the billing cycle; or

(iii) subject to subsection (5), the median amount within a specified range within which the average daily balance or the unpaid balance of the debt, on the same day of the billing cycle, is included:  for the purposes of this subparagraph and subparagraph (ii), a variation of not more than four (4) days from month to month is "the same day of the billing cycle";

(b) if the billing cycle is not monthly, the loan finance charge shall be deemed not to exceed ten percent (10%) per year if the loan finance charge contracted for and received does not exceed a percentage which bears the same relation to fivesixths of one percent (5/6 of 1%) as the number of days in the billing cycle bears to thirty (30); and

(c) notwithstanding subsection (1), if there is an unpaid balance on the date as of which the loan finance charge is applied, the lender may contract for and receive a charge not exceeding fifty cents ($0.50) if the billing cycle is monthly or longer, or the pro rata part of fifty cents ($0.50) which bears the same relation to fifty cents ($0.50) as the number of days in the billing cycle bears to thirty (30) if the billing cycle is shorter than monthly, but no charge may be made pursuant to this paragraph if the lender has made an annual charge for the same period as permitted by the provisions on additional charges (paragraph (c) of subsection (1) of Section 3202).

(5)  Subject to classifications and differentiations the lender may reasonably establish, he may make the same loan finance charge on all amounts financed within a specified range.  A loan finance charge so made does not violate subsection (1) if

(a) when applied to the median amount within each range, it does not exceed the maximum permitted by subsection (1); and

(b) when applied to the lowest amount within each range, it does not produce a rate of loan finance charge exceeding the rate calculated according to paragraph (a) by more than eight percent (8%) of the rate calculated according to paragraph (a).

Added by Laws 1969, c. 352, § 3-201, eff. July 1, 1969.

§14A-3-202.  Additional charges.

(1)  In addition to the loan finance charge permitted by this part, a lender may contract for and receive the following additional charges in connection with a consumer loan:

(a) official fees that are itemized and disclosed in accordance with rules of the Administrator, reasonable closing costs and taxes, including but not limited to any tax levied on security instruments or on documents evidencing indebtedness if the payment of such taxes is a precondition for recording the instrument securing the evidence of indebtedness;

(b) charges for insurance as described in subsection (3) of this section;

(c) charges for other benefits, including insurance, conferred on the debtor, if the benefits are of value to the debtor and if the charges are reasonable in relation to the benefits, are of a type which is not for credit, and are excluded as permissible additional charges by rule adopted by the Administrator;

(d) a charge for processing the debtor's application for credit, including but not limited to costs of services such as credit reports, credit investigations, appraisals and fees for preparation of loan-related documents; and

(e) fees related to any pest infestation or flood hazard inspections conducted prior to closing.

(2)  In addition to the charges permitted under subsection (1) of this section, a lender may contract for and receive the following additional charges in connection with a revolving loan account accessed by a lender credit card or similar arrangement:

(a) annual or membership fees or service charges whether assessed on an annual or other periodic basis which entitles the user to purchase goods or services from at least one hundred persons not related to the issuer of the lender credit card or similar arrangement, under an arrangement pursuant to which the debts resulting from the purchases are payable to the issuer;

(b) transaction fees or charges for each separate charge or purchase under the revolving loan account;

(c) cash advance fees for each separate cash advance under the revolving loan account;

(d) charges for stopping payment at the debtor's request on any check, negotiable order of withdrawal or share draft written or issued by the debtor to access the revolving loan account; and

(e) reasonable charges for services rendered or for reimbursement of expenses incurred by the lender in connection with the revolving loan account at the request of the debtor, including, but not limited to, search charges and charges for furnishing copies of documents.

(3)  An additional charge may be made for insurance written in connection with the loan, other than insurance protecting the lender against the debtor's default or other credit loss:

(a) with respect to insurance against loss of or damage to property, or against liability, if the lender furnishes a clear and specific statement in writing to the debtor, setting forth the cost of the insurance if obtained from or through the lender, and stating that the debtor may choose the person through whom the insurance is to be obtained; and

(b) with respect to consumer credit insurance providing life, accident, or health coverage, if the insurance coverage is not a factor in the approval by the lender of the extension of credit, and this fact is clearly disclosed in writing to the debtor, and if in order to obtain the insurance in connection with the extension of credit, the debtor gives specific affirmative written indication of the debtor's desire to do so after written disclosure to the debtor of the cost thereof.

(4)  With respect to a revolving loan account accessed by a lender or seller credit card or similar arrangement, a lender or seller may not contract for or receive any penalty, increased annual fee, or any similar fee or additional charge, because the account holder pays the account balance in full within a billing cycle, nor any fee or charge for non-use.  This provision shall not prohibit a lender or seller from contracting for or receiving, with respect to the applicable portion of a billing cycle, the same annual rate of loan finance charge, as well as the same cash-advance fee, that would apply if the account balance were not paid in full within the billing cycle.

Added by Laws 1969, c. 352, § 3-202, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 6; Laws 1982, c. 335, § 36, operative June 1, 1982; Laws 1985, c. 31, § 1, emerg. eff. April 19, 1985; Laws 1988, c. 35, § 4, operative July 1, 1988; Laws 1989, c. 293, § 7, emerg. eff. May 24, 1989; Laws 1990, c. 260, § 31, operative July 1, 1990; Laws 1998, c. 352, § 3, eff. July 1, 1998; Laws 2000, c. 217, § 6, eff. July 1, 2000.

§14A-3-202.1.  Return of dishonored check, negotiable order of withdrawal or share draft - Fee.

The lender of a consumer loan may charge and collect from the debtor a fee for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal or share draft issued by the debtor in connection with the consumer loan.  The amount of the fee shall be limited to the amount which the Oklahoma Tax Commission or a motor license agent may charge and collect pursuant to the provisions of Section 1121 of Title 47 of the Oklahoma Statutes.  This fee shall be in addition to all other loan finance charges, fees and additional charges which the lender may charge and collect from the debtor under this Code and shall not be subject to refund or rebate.

Added by Laws 1984, c. 51, § 2, emerg. eff. March 28, 1984.  Amended by Laws 2000, c. 114, § 2, eff. Nov. 1, 2000.

§14A-3-202.2.  Repealed by Laws 1998, c. 352, § 6, emerg. eff. June 5, 1998.

§14A-3-203.  Delinquency charges.

(1)  With respect to a precomputed consumer loan, refinancing, or consolidation, the parties may contract for a delinquency charge on any installment not paid in full within ten (10) days after its scheduled due date in an amount not less than Five Dollars ($5.00) nor more than any of the following, whichever is greater:

(a) five percent (5%) of the unpaid amount of the installment,

(b) the dollar amount provided by rule of the Administrator for this section pursuant to Section 1-106 of this title, or

(c) the deferral charge (subsection (1) of Section 3204) that would be permitted to defer the unpaid amount of the installment for the period that it is delinquent.

(2)  A delinquency charge under paragraph (a) of subsection (1) may be collected only once on an installment however long it remains in default.  No delinquency charge may be collected if the installment has been deferred and a deferral charge (Section 3204) has been paid or incurred.  A delinquency charge may be collected at the time it accrues or at any time thereafter.

(3)  No delinquency charge may be collected on an installment which is paid in full within ten (10) days after its scheduled installment due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full.  For purposes of this subsection payments are applied first to current installments and then to delinquent installments.

(4)  If two installments or parts thereof of a precomputed loan are in default for ten (10) days or more, the lender may elect to convert the loan from a precomputed loan to one in which the loan finance charge is based on unpaid balances.  In this event he shall make a rebate pursuant to the provisions on rebate upon prepayment (Section 3210) as of the maturity date of the first delinquent installment, and thereafter may make a loan finance charge as authorized by the provisions on loan finance charge for consumer loans (Section 3201) or the provisions on loan finance charge for supervised loans (Section 3508A), whichever is appropriate.  The amount of the rebate shall not be reduced by the amount of any permitted minimum charge (Section 3210).  If the lender proceeds under this subsection, any delinquency or deferral charges made with respect to installments due at or after the maturity date of the first delinquent installment shall be rebated, and no further delinquency or deferral charges shall be made.

(5)  With respect to a consumer loan, refinancing or consolidation, which is not precomputed, including a revolving loan account accessed by lender credit card or similar arrangement, the parties may contract for a delinquency charge on any installment not paid in full within ten (10) days after its scheduled due date in an amount not less than Five Dollars ($5.00) nor more than the greater of five percent (5%) of the unpaid amount of the payment or the dollar amount provided by the rule of the Administrator in effect for this section pursuant to Section 1106 of this title.  No more than one delinquency charge may be imposed in each billing cycle and it may be collected at any time after it accrues either independently of any payment made on the account or from a payment made if the lender discloses delinquency charges to the debtor as they are imposed and informs the debtor of the full amount that the debtor must pay for the applicable period in order to remain current on the account.

Added by Laws 1969, c. 352, § 3-203, eff. July 1, 1969.  Amended by Laws 1988, c. 35, § 5, operative July 1, 1988; Laws 1989, c. 122, § 4, eff. July 1, 1989; Laws 1997, c. 50, § 1, eff. Nov. 1, 1997.

§14A-3-203.1.  Credit to finance medical goods and services - Contract for delinquency charges.

With respect to a revolving loan account or other similar arrangement which may be used by the debtor exclusively for the purpose of obtaining credit to finance medical goods and services, the parties may contract for a delinquency charge on any installment not paid in full within ten (10) days after its scheduled due date in an amount, not exceeding the greater of:  Five Dollars ($5.00) or five percent (5%) of the unpaid amount of the installment.  For purposes of this section, the term "installment" shall mean, with respect to a revolving loan account, the minimum periodic payment required to be made by the debtor under the terms of the account agreement between the lender and the debtor.

Added by Laws 1988, c. 114, § 2, emerg. eff. April 6, 1988.

§14A-3-203.2.  Revolving loan credit card accounts - Additional charges.

With respect to a consumer revolving loan account accessed by a lender credit card or similar arrangement, the lender may contract for and receive the following charges, in addition to those set forth in Section 3-202 of this title:

(a) A delinquency charge with respect to any payment due in connection with a billing cycle under the account, to be payable if the payment is not made within ten (10) days after its due date.  No more than one delinquency charge may be imposed in each billing cycle and it may be collected at any time after it accrues either independently of any payment made on the account or from a payment made if the lender discloses delinquency charges to the debtor as they are imposed and informs the debtor of the full amount that the debtor must pay for the applicable period in order to remain current on the account;

(b) An over-limit charge for each time the debtor exceeds the designated credit limit on the account; and

(c) A returned item charge for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal or share draft issued by the debtor in connection with the account.

Added by Laws 1998, c. 352, § 4, eff. July 1, 1998.  Amended by Laws 2000, c. 217, § 7, eff. July 1, 2000.

§14A-3-204.  Deferral charges.

(1)  With respect to any consumer loan, refinancing, or consolidation, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments.

(2)  With respect to a consumer loan, refinancing, or consolidation, which is not precomputed, at the time of deferral the debtor may agree in writing to a deferral charge that the lender may make and collect.

(3)  With respect to a precomputed consumer loan, refinancing, or consolidation, the lender may make and collect a charge not exceeding the rate previously stated to the debtor pursuant to the provisions on disclosure (Part 3) applied to the amount or amounts deferred for the period of deferral calculated without regard to difference in the lengths of months, but proportionally for a part of a month, counting each day as onethirtieth (1/30) of a month.

(4)  A deferral charge may be collected at the time it is assessed or at any time thereafter.

(5)  The lender may, in addition to the deferral charge, make appropriate additional charges (Section 3202).  The amount of these additional charges which is not paid in cash may be added to the amount financed.  With respect to a precomputed consumer loan, refinancing, or consolidation, these additional charges not paid in cash may be considered part of the amount deferred for the purpose of calculating the deferral charge.

(6)  The parties may agree in writing at the time of a precomputed consumer loan, refinancing, or consolidation that if an installment is not paid within ten (10) days after its due date, the lender may unilaterally grant a deferral and make charges as provided in subsection (3) of this section.

(7)  No deferral charge may be made for a period after the date that the lender elects to accelerate the maturity of the agreement, except in circumstances where the lender waives the acceleration and the parties then mutually agree to a deferral.

(8)  With respect to a precomputed consumer loan, refinancing, or consolidation, a delinquency charge made by the lender on an installment may not be retained if a deferral charge is made pursuant to this section with respect to the period of delinquency.

Added by Laws 1969, c. 352, § 3-204, eff. July 1, 1969.  Amended by Laws 2003, c. 65, § 2, emerg. eff. April 10, 2003.

§14A-3-205.  Loan finance charge on refinancing.

With respect to a consumer loan, refinancing, or consolidation, other than one made under Section 3-508B of this title, the lender may by agreement with the debtor refinance the unpaid balance and may contract for and receive a loan finance charge based on the principal resulting from the refinancing at a rate not exceeding that permitted by the provisions on loan finance charge for consumer loans (Section 3-201) or the provisions on loan finance charge for supervised loans (Section 3-508A), whichever is appropriate.  For the purpose of determining the loan finance charge permitted, other than in relation to Section 3-508B, the principal resulting from the refinancing comprises the following:

(1)  if the transaction was not precomputed, the total of the unpaid balance and the accrued charges on the date of the refinancing, or, if the transaction was precomputed, the amount which the debtor would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment (Section 3-210) on the date of refinancing, except that for the purpose of computing this amount no minimum charge (Section 3-210) shall be allowed; and

(2)  appropriate additional charges (Section 3-202), payment of which is deferred.

Added by Laws 1969, c. 352, § 3-205, eff. July 1, 1969.  Amended by Laws 1997, c. 288, § 2.

§14A-3-206.  Loan finance charge on consolidation.

(1)  If a debtor owes an unpaid balance to a lender with respect to a consumer loan, refinancing, or consolidation, other than one made under Section 3-508B of this title, and becomes obligated on another consumer loan, refinancing, or consolidation with the same lender, the parties may agree to a consolidation resulting in a single schedule of payments.  If the previous consumer loan, refinancing, or consolidation was not precomputed, the parties may agree to add the unpaid amount of principal and accrued charges on the date of consolidation to the principal with respect to the subsequent loan.  If the previous consumer loan, refinancing, or consolidation was precomputed, the parties may agree to refinance the unpaid balance pursuant to the provisions on refinancing (Section 3-205) and to consolidate the principal resulting from the refinancing by adding it to the principal with respect to the subsequent loan.  In either case the lender may contract for and receive a loan finance charge based on the aggregate principal resulting from the consolidation at a rate not in excess of that permitted by the provisions on loan finance charge for consumer loans (Section 3-201) or the provisions on loan finance charge for supervised loans (Section 3-508A), whichever is appropriate.

(2)  The parties may agree to consolidate the unpaid balance of a consumer loan, other than one made under Section 3-508B of this title, with the unpaid balance of a consumer credit sale.  The parties may agree to refinance the previous unpaid balance pursuant to the provisions on refinancing sales (Section 2-205) or the provisions on refinancing loans (Section 3-205), whichever is appropriate, and to consolidate the amount financed resulting from the refinancing or the principal resulting from the refinancing by adding it to the amount financed or principal with respect to the subsequent sale or loan.  The aggregate amount resulting from the consolidation shall be deemed principal, and the creditor may contract for and receive a loan finance charge based on the principal at a rate not in excess of that permitted by the provisions on loan finance charge for consumer loans (Section 3-201) or the provisions on loan finance charge for supervised loans (Section 3-508A), whichever is appropriate.

Added by Laws 1969, c. 352, § 3-206, eff. July 1, 1969.  Amended by Laws 1997, c. 288, § 3.

§14A-3-207.  Conversion to revolving loan account.

The parties may agree to add to a revolving loan account the unpaid balance of a consumer loan, not made pursuant to a revolving loan account, or a refinancing, or consolidation thereof, or the unpaid balance of a consumer credit sale, refinancing, or consolidation.  For the purpose of this section

(1)  the unpaid balance of a consumer loan, refinancing, or consolidation is an amount equal to the principal determined according to the provisions on refinancing (Section 3205); and

(2)  the unpaid balance of a consumer credit sale, refinancing, or consolidation is an amount equal to the amount financed determined according to the provisions on refinancing (Section 2205).

Added by Laws 1969, c. 352, § 3-207, eff. July 1, 1969.

§14A-3-208.  Advances to perform covenants of debtor.

(1)  If the agreement with respect to a consumer loan, refinancing, or consolidation contains covenants by the debtor to perform certain duties pertaining to insuring or preserving collateral and if the lender pursuant to the agreement pays for performance of the duties on behalf of the debtor the lender may add the amounts paid to the debt.  In the case of covenants as to duties other than the payment of taxes and insuring the collateral, the lender shall give written notice to the debtor setting forth the duties to be performed and a statement of the amount to be charged for the performance of said duties.  Said written notice shall be by certified mail to the last-known address of the debtor, at least thirty (30) days prior to the commencement of the performance of the specified duties, unless otherwise agreed in writing by the lender and debtor.  The debtor, prior to commencement of performance, shall have the option to make alternative arrangements for compliance with the covenants.  Within a reasonable time after advancing any sums, he shall state to the debtor in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule, and, if the duties of the debtor performed by the lender pertain to insurance, a brief description of the insurance paid for by the lender including the type and amount of coverages.  No further information need be given.

(2)  A loan finance charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the debtor pursuant to the provisions on disclosure (Part 3) with respect to the loan, refinancing, or consolidation, except that with respect to a revolving loan account the amount of the advance may be added to the unpaid balance of the debt and the lender may make a loan finance charge not exceeding that permitted by the provisions on loan finance charge for consumer loans (Section 3-201) or for supervised loans (Section 3-508A), whichever is appropriate.

Added by Laws 1969, c. 352, § 3-208, eff. July 1, 1969.  Amended by Laws 1997, c. 288, § 4.

§14A-3-209.  Right to prepay.

Subject to the provisions on rebate upon prepayment (Section 3210), the debtor may prepay in full the unpaid balance of a consumer loan, refinancing, or consolidation at any time without penalty.

Added by Laws 1969, c. 352, § 3-209, eff. July 1, 1969.

§14A-3-210.  Revolving charge accounts.

(1)  Except as provided in subsection (2), upon prepayment in full of the unpaid balance of a precomputed consumer loan, refinancing, or consolidation, an amount not less than the unearned portion of the loan finance charge calculated according to this section shall be rebated to the debtor. If the rebate otherwise required is less than One Dollar ($1.00), no rebate need be made.

(2)  Upon prepayment in full of a consumer loan other than one pursuant to a revolving loan account, a refinancing, or consolidation, whether or not precomputed, the lender may collect or retain a minimum charge within the limits stated in this subsection if the loan finance charge earned at the time of prepayment is less than any minimum charge contracted for.  The minimum charge may not exceed the amount of loan finance charge contracted for, or Five Dollars ($5.00) in a transaction which had a principal of Seventyfive Dollars ($75.00) or less, or Seven Dollars and fifty cents ($7.50) in a transaction which had a principal of more than Seventyfive Dollars ($75.00).

(3)  Except as otherwise provided in this subsection with respect to a loan primarily secured by an interest in land, the unearned portion of the loan finance charge

(a) in a consumer loan payable according to its original terms in more than sixtyone (61) months shall be determined (i) by applying, according to the actuarial method, the disclosed annual percentage rate to the actual unpaid balances of the amount financed for the actual time that the unpaid balances were outstanding as of the date of prepayment, giving effect to each payment, to determine the unearned portion of the loan finance charge, and (ii) subtracting that earned portion from the loan finance charge to determine the unearned portion of the loan finance charge, or

(b) in a consumer loan payable according to its original terms in sixtyone (61) months or less, is a fraction of the loan finance charge of which the numerator is the sum of the periodic balances scheduled to follow the computational period in which prepayment occurs, and the denominator is the sum of all periodic balances under either the loan agreement or, if the balance owing resulted from a refinancing (Section 3205) or a consolidation (Section 3206), under the refinancing agreement or consolidation agreement. In the case of a loan primarily secured by an interest in land, reasonable sums actually paid or payable to persons not related to the lender for customary closing costs included in the loan finance charge are deducted from the loan finance charge before the calculation prescribed by this subsection is made.

(4)  In this section:

(a) "periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the payment, if any, scheduled to be made on that day;

(b) "computational period" means one (1) month if onehalf (1/2) or more of the intervals between scheduled payments under the agreement is one (1) month or more, and otherwise means one (1) week;

(c) the "interval" to the due date of the first scheduled installment or the final scheduled payment date is measured from the date of a loan, refinancing, or consolidation, and includes either the first or last day of the interval; and

(d) if the interval to the due date of the first scheduled installment does not exceed one (1) month by more than fifteen (15) days when the computational period is one (1) month, or eleven (11) days when the computational period is one (1) week, the interval shall be considered as one computational period.

(5)  This subsection applies only if the schedule of payments is not regular.

(a) If the computational period is one (1) month and

(i) if the number of days in the interval to the due date of the first scheduled installment is less than one (1) month by more than five (5) days, or more than one (1) month by more than five (5) but not more than fifteen (15) days, the unearned loan finance charge shall be increased by an adjustment for each day by which the interval is less than one (1) month and, at the option of the lender, may be reduced by an adjustment for each day by which the interval is more than one (1) month; the adjustment for each day shall be onethirtieth (1/30) of that part of the loan finance charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) month; and

(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full month, the additional number of days shall be considered a computational period only if sixteen (16) days or more.  This subparagraph applies whether or not subparagraph (i) applies.  (b)Notwithstanding paragraph (a), if the computational period is one (1) month, the number of days in the interval to the due date of the first installment exceeds one (1) month by not more than fifteen (15) days, and the schedule of payments is otherwise regular, the lender may, at his option, exclude the extra days and the charge for the extra days in computing the unearned loan finance charge; but if he does so and a rebate is required before the due date of the first scheduled installment, he shall compute the earned charge for each elapsed day as onethirtieth (1/30) of the amount the earned charge would have been if the first interval had been one (1) month.

(c) If the computational period is one (1) week and

(i) if the number of days in the interval to the due date of the first scheduled installment is less than five (5) days, or more than nine (9) days but not more than eleven (11) days, the unearned loan finance charge shall be increased by an adjustment for each day by which the interval is less than seven (7) days and, at the option of the lender, may be reduced by an adjustment for each day by which the interval is more than seven (7) days; the adjustment for each day shall be oneseventh (1/7) of that part of the loan finance charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) week; and

(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full week, the additional number of days shall be considered a computational period only if four (4) days or more.  This subparagraph applies whether or not subparagraph (i) applies.

(6)  If a deferral (Section 3204) has been agreed to, the unearned portion of the loan finance charge shall be computed without regard to the deferral.  The amount of deferral charge earned at the date of prepayment shall also be calculated.  If the deferral charge earned is less than the deferral charge paid, the difference shall be added to the unearned portion of the loan finance charge.  If any part of a deferral charge has been earned but has not been paid, that part shall be subtracted from the unearned portion of the loan finance charge, or shall be added to the unpaid balance.

(7)  This section does not preclude the collection or retention by the lender of delinquency charges (Section 3203).

(8)  If the maturity is accelerated for any reason and judgment is obtained, the debtor is entitled to the same rebate as if the payment had been made on the date judgment is entered.

(9)  Upon prepayment in full of a consumer loan by the proceeds of consumer credit insurance (Section 4103), the debtor or his estate is entitled to the same rebate as though the debtor had prepaid the agreement on the date the proceeds of the insurance are paid to the lender.

Added by Laws 1969, c. 352, § 3-210, eff. July 1, 1969.  Amended by Laws 1986, c. 282, § 2, eff. Nov. 1, 1986.

§14A-3-301.  Applicability - Information required.

(1)  For purposes of this part, this part covers and consumer loan includes a loan secured primarily by an interest in land without regard to the rate of the loan finance charge if the loan is otherwise a consumer loan as defined by Section 3104 of this title; a loan in which the debt is secured by personal property in which a security interest is or will be acquired which is used or expected to be used as the principal dwelling of the consumer without regard to the amount of the amount financed, if the loan is otherwise a consumer loan; and loan transactions in which any card issuer extends credit that is not subject to a finance charge and that is not payable by written agreement in four or more installments.

(2)  The lender shall disclose to the debtor to whom credit is extended with respect to a consumer loan the information required by either this part or the Federal Consumer Credit Protection Act and compliance with either is sufficient.

(3)  For the purposes of subsection (2) information which would otherwise be required pursuant to the Federal Consumer Credit Protection Act is sufficient even though the transaction is one of a class of credit transactions exempted from that act pursuant to regulation of the Board of Governors of the Federal Reserve System.

(4)  A person who regularly arranges for the extension of consumer loans which are payable in four or more installments or for which the payment of a finance charge is or may be required from persons who are not subject to disclosure duties shall make the disclosures required of a lender under this part.

(5)  In the case of an application to open an account under any revolving loan account plan described in Section 3-309.2 of this title which is provided to a consumer by any person other than the creditor:

(a) such person shall provide such consumer with:

(i) the disclosures required under subsection (1) of Section 3-309.2 of this title with respect to such plan, in accordance with subsection (9) of Section 3-302 of this title; and

(ii) the pamphlet required under subsection (3) of Section 3-309.2 of this title; or

(b) if such person cannot provide specific terms about the plan because specific information about the plan terms is not available, no nonrefundable fee may be imposed in connection with such application before the end of the three-day period beginning on the date the consumer receives the disclosures required under subsection (1) of Section 3-309.2 of this title with respect to the application.

(6)  For purposes of this part, the terms "creditor", "card issuer", "applicant", "card holder", "dwelling" and "consumer" have the same meanings those terms have in the Federal Consumer Credit Protection Act, as limited by the subject matter of this article.

(7)  The fact a charge or fee or a practice is mentioned in this part does not itself serve to authorize it or to remove any limitation in this title applicable to it.

Added by Laws 1969, c. 352, § 3-301, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 7; Laws 1982, c. 335, § 37, operative Oct. 1, 1982; Laws 1990, c. 260, § 21, operative July 1, 1990.

§14A-3-302.  General disclosure requirements and provisions.

(1)  The disclosures required by this part, including those adopted by Administrator's rule in conformity to subsection (2) of Section 6-104 of this title, shall be made as provided by this title and as provided by rules adopted by the Administrator not inconsistent with the Federal Consumer Credit Protection Act.

(2)  Without limitation to the generality of subsection (1) of this section, required disclosures:

(a) shall be made clearly and conspicuously;

(b) shall be in writing, a copy of which shall be delivered to the debtor;

(c) may use terminology different from that employed in this part if it conveys substantially the same meaning;

(d) need not be contained in a single writing or made in the order set forth in this part;

(e) may be supplemented by additional information or explanations supplied by the lender except as otherwise provided in Section 3-306 of this title and in this section;

(f) need be made only to the extent applicable;

(g) shall be made on the assumption that all scheduled payments will be made when due;

(h) will comply with this part although rendered inaccurate by any act, occurrence, or agreement subsequent to the required disclosure;

(i) shall disclose more conspicuously than other terms, data or information, except information relating to the identity of the lender, the terms "annual percentage rate" and "finance charge";

(j) shall be made to the person who is obligated on a consumer loan, except that in a transaction involving more than one debtor and which is not a transaction under Section 5204 of this title, a disclosure statement or a copy of any evidence of indebtedness need not be given to more than one of the debtors if the person given disclosure is a primary obligor;

(k) may, in accordance with the regulations of the Administrator, be given in the form of estimates where the provider of any portion of the information required to be disclosed is not in a position to know exact information.  In the case of any consumer credit transaction, with regard to a portion of the interest which is determined on a per diem basis and is to be collected upon the consummation of such transaction, any disclosure with respect to such portion of interest shall be deemed to be accurate for purposes of this title if the disclosure is based on information actually known to the creditor at the time that the disclosure documents are being prepared for the consummation of the transaction;

(l) may, in accordance with the regulations of the Administrator, be within any tolerances for numerical disclosures, other than the annual percentage rate, determined by the Administrator to be necessary to facilitate compliance and to not result in misleading disclosures or disclosures that circumvent the purposes of this part; and

(m) shall be made by the lender or, if more than one, the lender specified in the regulations of the Administrator.

(3)  Subject to subsection (1) of this section and except for loans made by telephone or mail pursuant to Section 3-305 of this title, loans made pursuant to a binding commitment pursuant to subsection (3) of Section 3-306 of this title, a residential mortgage transaction pursuant to Section 3-310 of this title and such other transactions as provided by rule of the Administrator in conformity to subsection (2) of Section 6-104 of this title:

(a) the disclosures required by this part shall be made before credit is extended, but may be made in the loan, refinancing, or consolidation agreement, or other evidence of indebtedness to be signed by the debtor if, to the extent required by rule of the Administrator, in closedend credit they are conspicuously segregated from all other terms, data, or information provided; and

(b) if an evidence of indebtedness is signed by the debtor, the lender shall give the debtor a copy when the writing is signed.

(4)  Except as provided with respect to rescission by a debtor pursuant to Section 5204 of this title and civil liability for violations of disclosure provisions pursuant to subsection (4) of Section 5203 of this title, written acknowledgment of receipt by a debtor to whom a statement is required to be given pursuant to this part:

(a) in an action or proceeding by or against the original lender, creates a presumption that the statement was given; and

(b) in an action or proceeding by or against an assignee without knowledge to the contrary when the assignee acquires the obligation, is conclusive proof of the delivery of the statement and, unless the violation is apparent on the face of the statement, of compliance with this part.

(5)  The information required by Section 3-309.1 of this title shall:

(a) be disclosed in the form and manner which the Administrator shall prescribe by rule; and

(b) as applicable be placed in a conspicuous and prominent location on or with any written application, solicitation, or other document or paper with respect to which such disclosure is required.

(6)  In the rules prescribed under paragraph (a) of subsection (5) of this section, the Administrator shall require that the disclosure of such information shall, to the extent the Administrator determines to be practicable and appropriate, be in the form of a table which:

(a) contains clear and concise headings for each item of such information; and

(b) provides a clear and concise form for stating each item of information required to be disclosed under each such heading.

(7)  In prescribing the form of the table under subsection (6) of this section the Administrator may:

(a) list the items required to be included in the table in a different order than the order in which such items are set forth in subsection (1) or (5)(a) of Section 3-309.1 of this title; and

(b) subject to subsection (8) of this section, employ terminology which is different than the terminology which is employed in subsections (1) through (6) of Section 3-309.1 of this title if such terminology conveys substantially the same meaning.

(8)  Either the heading or the statement under the heading which relates to the time period referred to in paragraphs (g) and (h) of subsection (1) of Section 3-309.1 of this title shall contain the term "grace period".

(9) (a) Except as provided in paragraph (b), the disclosures required under subsection (1) of Section 3-309.2 of this title with respect to any revolving loan account plan which provides for any extension of credit which is secured by the consumer's principal dwelling and the pamphlet required under subsection (3) of Section 3-309.2 of this title shall be provided to any consumer at the time the creditor distributes an application to establish an account under such plan to such consumer.

(b) In the case of telephone applications, applications contained in magazines or other publications, or applications provided by a third party, the disclosures required under subsection (1) of Section 3-309.2 of this title and the pamphlet required under subsection (3) of Section 3-309.2 of this title shall be provided by the creditor before the end of the three-day period beginning on the date the creditor receives a completed application from a consumer.

(c) Except as provided in paragraph (b) of this subsection, the disclosures required under subsection (1) of Section 3-309.2 of this title shall be provided on or with any application to establish an account under a revolving loan account plan which provides for any extension of credit which is secured by the consumer's principal dwelling.

(d) The disclosures required under subsection (1) of Section 3-309.2 of this title shall be conspicuously segregated from all other terms, data, or additional information provided in connection with the application, either by grouping the disclosures separately on the application form or by providing the disclosures on a separate form, in accordance with rules of the Administrator.

(e) The disclosures required by paragraphs (e), (f) and (g) of subsection (1) of Section 3-309.2 of this title shall precede all of the other required disclosures.

(f) Whether or not the disclosures required under subsection (1) of Section 3-309.2 of this title are provided on the application form, the variable rate information described in paragraph (b) of subsection (1) of Section 3-309.2 of this title may be provided separately from the other information required to be disclosed.

(g) In preparing the table required under subparagraph (vii) of paragraph (b) of subsection (1) of Section 3-309.2 of this title, the creditor shall consistently select one rate of interest for each year and the manner of selecting the rate from year to year shall be consistent with the plan.

Added by Laws 1969, c. 352, § 3-302, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 38, operative Oct. 1, 1982; Laws 1990, c. 260, § 22, operative July 1, 1990; Laws 2000, c. 217, § 8, eff. July 1, 2000.

§14A-3-302.1.  Disclosure of fee for dishonored check, negotiable order of withdrawal or share draft.

The seller or lender shall disclose to the buyer or debtor the fact that such a fee will be charged and collected for dishonored checks, negotiable orders of withdrawal or share drafts issued by the buyer or debtor.

Added by Laws 1984, c. 51, § 3, emerg. eff. March 28, 1984.

§14A-3-302.2.  Disclosure of over-the-limit fees.

The seller or lender shall disclose to the buyer or debtor in the credit card agreement or similar arrangement if overthelimit fees permitted by law will be charged and collected for exceeding the designated credit limit on a revolving charge account or revolving loan account.

Added by Laws 1988, c. 35, § 7, operative July 1, 1988.  Amended by Laws 1989, c. 122 § 5, eff. July 1, 1989.

§14A-3-303.  Overstatement.

The disclosure of an amount or percentage which is greater than the amount or percentage required to be disclosed under this part does not in itself constitute a violation of this part if the overstatement is not materially misleading and is not used to avoid meaningful disclosure.

Added by Laws 1969, c. 352, § 3-303, eff. July 1, 1969.

§14A-3-304.  Calculation of rate to be disclosed.

(1)  Except as otherwise specifically provided, if a lender is required to give to a debtor a statement of the rate of the loan finance charge, the lender shall state the rate in terms of an annual percentage rate as defined in subsection (2) or in terms of a corresponding nominal annual percentage rate as defined in subsection (3), whichever is appropriate.

(2)  "Annual percentage rate"

(a) with respect to a consumer loan other than one made pursuant to a revolving loan account, is either:

(i) that nominal annual percentage rate which, when applied to the unpaid balances of the principal calculated according to the actuarial method, will yield a sum equal to the amount of the loan finance charge; or

(ii) that rate determined by any method prescribed by rule by the Administrator as a method which materially simplifies computation while retaining reasonable accuracy as compared with the rate determined pursuant to subparagraph (i);

(b) with respect to a consumer loan made pursuant to a revolving loan account, is the quotient expressed as a percentage of the total loan finance charge for the period to which it relates divided by the amount upon which the loan finance charge for that period is based, multiplied by the number of these periods in a year.

(3)  "Corresponding nominal annual percentage rate" is the percentage or percentages used to calculate the loan finance charge for one billing cycle or other period pursuant to a revolving loan account multiplied by the number of billing cycles or periods in a year.

(4)  If a lender is permitted to make the same loan finance charge for all principal amounts within a specified range under subsection (5) of Section 3201 of this title or for all balances within a specified range, under subsection (4) of Section 3201 and subsection (5) of Section 3508A of this title, the lender shall state the annual percentage rate or corresponding nominal annual percentage rate, whichever is appropriate, as applied to the median amount of the range within which the actual principal amount or balance is included.

(5)  A statement of rate complies with this part if it does not vary from the accurately computed rate by more than the following tolerances:

(a) the annual percentage rate may be rounded to the nearest quarter of one percent (1/4 of 1%) or may fall within a tolerance not greater than oneeighth of one percent (1/8 of 1%) more or less than the actual rate for consumer loans payable in substantially equal installments when a lender determines the total loan finance charge on the basis of a single addon, discount, periodic, or other rate, and the rate is converted into an annual percentage rate under procedures prescribed by rule by the Administrator;

(b) the Administrator may authorize by rule the use of rate tables or charts which may provide for the disclosure of annual percentage rates which vary from the rate determined in accordance with paragraph (a) by not more than the tolerances the Administrator may allow; the Administrator may not allow a tolerance greater than eight percent (8%) of that rate except to simplify compliance where irregular payments are involved; and

(c) in case a lender determines the annual percentage rate in a manner other than as described in paragraph (a) or (b), the Administrator may authorize by rule other reasonable tolerances.

(6)  In connection with credit transactions not under an open-end credit plan that are secured by real property or a dwelling, the disclosure of the finance charge and other disclosures affected by any finance charge:

(a) shall be treated as being accurate for purposes of this title if the amount disclosed as the finance charge:

(i) does not vary from the actual finance charge by more than One Hundred Dollars ($100.00); or

(ii) is greater than the amount required to be disclosed under this title; and

(b) shall be treated as being accurate for purposes of Section 5-204 of this title if:

(i) except as provided in subparagraph (ii) of this paragraph, the amount disclosed as the finance charge does not vary from the actual finance charge by more than an amount equal to one-half of one percent (1/2 of 1%) of the total amount of credit extended; or

(ii) in the case of a transaction, other than a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title, which:

(aa) is a refinancing of the principal balance then due and any accrued and unpaid finance charges of a residential mortgage transaction as defined in subsection (17) of Section 1-301 of this title, or is any subsequent refinancing of such a transaction; and

(bb) does not provide any new consolidation or new advance;

if the amount disclosed as the finance charge does not vary from the actual finance charge by more than an amount equal to one percent (1%) of the total amount of credit extended.

Added by Laws 1969, c. 352, § 3-304, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 39, operative Oct. 1, 1982; Laws 2000, c. 217, § 9, eff. July 1, 2000.

§14A-3-305.  Loans made by telephone or mail.

With respect to a consumer loan, other than a loan made pursuant to a revolving loan account, if the lender receives a request for an extension of credit by mail or telephone without personal solicitation, the lender complies with this part if the lender's printed material distributed to the public or the loan agreement or other printed material delivered to the debtor sets forth the terms of financing, including the annual percentage rate for representative amounts of credit, and if he gives the information required by this part on or before the date the first payment is due on the loan.

Added by Laws 1969, c. 352, § 3-305, eff. July 1, 1969.

§14A-3-306.  Consumer loans not pursuant to revolving loan account.

(1)  This section applies to a consumer loan not made pursuant to a revolving loan account under Section 3309 of this title.

(2)  The lender shall give to the debtor the following information:

(a) The identity of the lender required to make disclosure.

(b) (i) The amount financed, using that term, which shall be the amount of credit of which the debtor has actual use.  This amount shall be computed as follows, but the computations need not be disclosed and shall not be disclosed with the disclosures conspicuously segregated in accordance with the rule of the Administrator:

(aa) take the principal amount of the loan;

(bb) add any charges which are not part of the finance charge or of the principal amount of the loan and which are financed by the debtor, including the cost of any items excluded from the finance charge pursuant to Section 3202 of this title; and

(cc) subtract any charges which are part of the finance charge but which will be paid by the debtor before or at the time of the consummation of the transaction, or have been withheld from the proceeds of the credit.

(ii) In conjunction with the disclosure of the amount financed, a lender shall provide a statement of the debtor's right to obtain, upon a written request, a written itemization of the amount financed.  The statement shall include spaces for a "yes" and "no" indication to be initialed by the debtor to indicate whether the debtor wants a written itemization of the amount financed.  Upon receiving an affirmative indication, the lender shall provide, at the time other disclosures are required to be furnished, a written itemization of the amount financed.  For the purposes of this subparagraph, "itemization of the amount financed" means a disclosure of the following items, to the extent applicable:

(aa) the amount that is or will be paid directly to the debtor;

(bb) the amount that is or will be credited to the debtor's account to discharge obligations owed to the lender;

(cc) each amount that is or will be paid to third persons by the lender on the debtor's behalf, together with an identification of or reference to the third person; and

(dd) the total amount of any charges described in the division (cc) of subparagraph (i) of this paragraph.

(c) The "finance charge", not itemized, using that term.

(d) The finance charge expressed as an "annual percentage rate", using that term.  This shall not be required if the amount financed does not exceed Seventyfive Dollars ($75.00) and the finance charge does not exceed Five Dollars ($5.00), or if the amount financed exceeds Seventyfive Dollars ($75.00) and the finance charge does not exceed Seven Dollars and fifty cents ($7.50).

(e) The sum of the amount financed and the finance charge, which shall be termed the "total of payments".

(f) The number, amount, and due dates or period of payments scheduled to repay the total of payments.

(g) Descriptive explanations of the terms "amount financed", "finance charge", "annual percentage rate" and "total of payments", as specified by the Administrator.

(h) Where the credit is secured, a statement that a security interest has been taken in (i) the property which is purchased as part of the credit transaction, or (ii) property not purchased as part of the credit transaction identified by item or type.

(i) Any dollar charge or percentage amount which may be imposed by a lender solely on account of a late payment, other than a deferral or extension charge.

(j) A statement indicating whether or not the debtor is entitled to a rebate of any finance charge upon refinancing or prepayment in full pursuant to acceleration or otherwise, if the obligation involves a precomputed finance charge.  A statement indicating whether or not a penalty will be imposed in those same circumstances if the obligation involves a finance charge computed from time to time by application of a rate to the unpaid principal balance.

(k) A statement that the debtor should refer to the appropriate contract document for any information such document provides about nonpayment, default, the right to accelerate the maturity of the debt, and prepayment rebates and penalties.

(l) In any transaction in which a mortgage, deed of trust, or equivalent consensual security interest is created or retained against the debtor's dwelling to finance the acquisition or initial construction of the dwelling, a statement indicating whether a subsequent purchaser or assignee of the debtor may assume the debt obligation on its original terms and conditions.

(m) In the case of any variable interest rate residential mortgage transaction, in disclosures provided at application as prescribed by the Administrator for a variable rate transaction secured by the consumer's principal dwelling, at the option of the creditor, a statement that the periodic payments may increase or decrease substantially, and the maximum interest rate and payment for a ten-thousand-dollar loan originated at a recent interest rate, as determined by the Administrator, assuming the maximum periodic increases in rates and payments under the program, or a historical example illustrating the effects of interest rate changes implemented according to the loan program.

(3)  Except as rules of the Administrator may provide, if a lender makes a binding commitment to make a consumer loan by allowing the debtor to draw on the lender and at the time the commitment is made the amount of the loan has not been determined, the lender shall then give to the debtor a statement of the terms under which the loan will be made, including the rate of the loan finance charge calculated in accordance with the provisions on calculation of rate under Section 3304 of this title.  If the rate of the loan finance charge varies according to the amount of the loan, the lender shall state the minimum and maximum annual percentage rates which would be applicable to the amounts which could be drawn pursuant to the commitment.  If additional charges under Section 3202 of this title may be made, the lender shall also state the conditions under which the charges may be made, the amount or method of computing the charges, and a brief description or identification of the charges. Within a reasonable time after the loan is made, and in any event on or before the due date of the first installment, the lender shall give the information required by this section.

Added by Laws 1969, c. 352, § 3-306, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 8; Laws 1982, c. 335, § 40, operative Oct. 1, 1982; Laws 2000, c. 217, § 10, eff. July 1, 2000.

§14A-3-307.  Refinancing.

(1)  Except as rules adopted by the Administrator not inconsistent with the Federal Consumer Credit Protection Act may otherwise prescribe, if the lender refinances an existing balance owing with respect to a consumer loan, refinancing or consolidation pursuant to the provisions on refinancing (Section 3205) or consolidates an existing balance owing from a previous consumer loan, refinancing, or consolidation with the amount financed from a subsequent consumer loan, refinancing, or consolidation or consolidates the unpaid balance of a consumer loan with the unpaid balance of a consumer credit sale so as to satisfy any existing balance and replace it with a new obligation undertaken by the same debtor, the lender shall make disclosure with respect to the new transaction to the debtor of the information and in the manner required by this part.

(2)  A refinancing does not include:

(a) a renewal of a single payment obligation with no change in the original terms;

(b) a reduction in the annual percentage rate with a corresponding change in the payment schedule;

(c) an agreement involving a court proceeding;

(d) a change in the payment schedule or a change in collateral requirements as a result of the debtor's default or delinquency unless the rate is increased or the new amount financed exceeds the unpaid balance plus earned finance charge and premiums for continuation of consumer credit insurance or insurance against loss of or damage to property or against liability arising out of the ownership or use of property; or

(e) the renewal of optional insurance purchased by the debtor and added to an existing transaction if disclosures relating to the initial purchase were provided in accordance with law.

Added by Laws 1969, c. 352, § 3-307, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 41, operative Oct. 1, 1982.

§14A-3-308.  Assumption.

If a lender expressly agrees in writing with a subsequent debtor to accept that debtor as a primary obligor on an existing transaction in which a mortgage, deed of trust, or equivalent consensual security interest was created or retained in the original debtor's principal dwelling to finance the acquisition or initial construction of it, before the assumption occurs the lender shall make new disclosures to the subsequent debtor based on the remaining obligation.  If the finance charge originally imposed on the existing obligation was an addon or discount finance charge, the lender need only disclose the unpaid balance of the obligation assumed; the total charges imposed by the lender in connection with the assumption; the information required in the case of new disclosures concerning prepayment, late payment, security interests and to exclude premiums for consumer credit and property and liability insurance from the finance charge; the annual percentage rate originally imposed on the obligation; and the payment schedule and total of payments based on the remaining obligation.

Added by Laws 1969, c. 352, § 3-308, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 42, operative Oct. 1, 1982.

§14A-3-309.  Revolving loan accounts.

(1)  Before opening any account under a revolving loan account plan, the creditor shall give to the consumer the following information:

(a) conditions under which a loan finance charge may be made, including the time period, if any, within which any credit extended may be repaid without incurring a loan finance charge, except that the creditor may, at his election and without disclosure, impose no such loan finance charge if payment is received after the termination of such period.  If no time period is provided, the creditor shall disclose that fact;

(b) method of determining the balance upon which a loan finance charge will be computed;

(c) method of determining the amount of the loan finance charge including any minimum or fixed amount imposed as a finance charge, and where one or more periodic rates may be used to compute the loan finance charge, each such rate and the range of balances to which it is applicable;

(d) corresponding nominal annual percentage rate pursuant to subsection (3) of Section 3-304 of this title; if more than one corresponding nominal annual percentage rate may be used, each corresponding nominal annual percentage rate shall be stated;

(e) identification of additional charges which may be made and the method by which they will be determined;

(f) in cases where the creditor may retain or acquire a security interest in property to secure the balances resulting from credit extensions made pursuant to the revolving loan account, a statement that a security interest has been or will be taken in the property purchased as part of the credit transaction or property not purchased as part of the credit transaction identified by item or type;

(g) a statement in a form prescribed by and describing the protection provided by Sections 161 and 170 of the Federal Consumer Credit Protection Act to an obligor and the responsibility of a creditor under Sections 162 and 170 of the Federal Consumer Credit Protection Act; and

(h) in the case of any account under a revolving loan account plan which provides for any extension of credit which is secured by the consumer's principal dwelling, any information which:

(i) is required to be disclosed under subsection (1) of Section 3-309.2 of this title; and

(ii) the Administrator determines is not described in any other paragraph of this subsection.

(2)  If there is an outstanding balance at the end of the billing cycle or if a loan finance charge is made with respect to the billing cycle, the creditor shall give to the consumer the following information within a reasonable time after the end of the billing cycle:

(a) outstanding balance at the beginning of the billing cycle;

(b) the amount and date of each extension of credit made during the billing cycle and a brief identification of each extension of credit on or accompanying the statement in a form prescribed by regulations of the Administrator to enable the consumer to identify the transaction, or relate it to copies of sale vouchers or similar instruments previously furnished, except that a creditor's failure to disclose information in accordance with this paragraph shall not be deemed a failure to comply with this part if the creditor maintains procedures reasonably adapted to procure and provide such information and the creditor responds to and treats any inquiry for clarification or documentation as a billing error and an erroneously billed amount in accordance with Section 161 of the Federal Consumer Credit Protection Act.  In lieu of complying with the requirements of the previous sentence and to the extent permitted by rule of the Administrator, in the case of any transaction in which the creditor and a seller are related persons as defined by the Administrator and the revolving loan account plan has fewer than fifteen thousand (15,000) accounts, the creditor may elect to provide only the amount and date of each extension of credit during the billing cycle and the seller's name and location where the transaction took place if a brief identification of the transaction has been previously furnished and the creditor responds to and treats any inquiry for clarification or documentation as a billing error and an erroneously billed amount in accordance with Section 161 of the Federal Consumer Credit Protection Act;

(c) amount credited to the account during the billing cycle;

(d) amount of loan finance charge debited during the billing cycle, with an itemization or explanation to show the total amount of loan finance charge, if any, due to the application of one or more periodic percentages and the amount, if any, imposed as a minimum or fixed charge;

(e) the periodic percentage used to calculate the loan finance charge; if more than one periodic percentage is used, each percentage and the amount of the balance to which each applies shall be disclosed;

(f) the balance on which the loan finance charge is computed and a statement of how the balance is determined; if the balance is determined without first deducting all amounts credited during the period, that fact and the amounts credited shall also be stated;

(g) if the loan finance charge for the billing cycle exceeds fifty cents ($0.50) for a monthly or longer billing cycle, or the pro rata part of the fifty cents ($0.50) for a billing cycle shorter than monthly, the loan finance charge expressed as an annual percentage rate pursuant to paragraph (b) of subsection (2) of Section 3-304 of this title; if more than one periodic percentage is used to calculate the loan finance charge, the creditor, in lieu of stating a single annual percentage rate, may state more than one annual percentage rate and the amount of the balance to which each annual percentage rate applies;

(h) if the loan finance charge for the billing cycle does not exceed fifty cents ($0.50) for a monthly or longer billing cycle, or the pro rata part of fifty cents ($0.50) for a billing cycle shorter than monthly, the corresponding nominal annual percentage rate pursuant to subsection (3) of Section 3-304 of this title;

(i) outstanding balance at the end of the billing cycle;

(j) date by which or period, if any, within which payment must be made to avoid additional loan finance charges, except that the creditor may, at his election and without disclosure, impose no such additional loan finance charge if payment is received after such date or the termination of such period; and

(k) address to be used by the creditor for the purpose of receiving billing inquiries.

Added by Laws 1969, c. 352, § 3-309, eff. July 1, 1969.  Amended by Laws 1976, c. 263, § 2, emerg. eff. June 17, 1976; Laws 1982, c. 335, § 43, operative Oct. 1, 1982; Laws 1990, c. 260, § 23, operative July 1, 1990.

§14A-3-309.1.  Disclosure in credit and charge card applications and solicitation.

Disclosure in credit and charge card applications and solicitation:

(1)  Any application to open a credit card account for any person under a revolving loan account plan, or a solicitation to open such an account without requiring an application that is mailed to consumers shall disclose the following information, subject to subsection (8) of this section and subsections (5) through (8) of Section 3-302 of this title.

(a) Each annual percentage rate applicable to extensions of credit under such credit plan.

(b) Where an extension of credit is subject to a variable rate, the fact that the rate is variable, the annual percentage rate in effect at the time of the mailing, and how the rate is determined.

(c) Where more than one rate applies, the range of balances to which each rate applies.

(d) Any annual fee, other periodic fee, or membership fee imposed for the issuance or availability of a credit card, including any account maintenance fee or other charge imposed based on activity or inactivity for the account during the billing cycle.

(e) Any minimum finance charge imposed for each period during which any extension of credit which is subject to a finance charge is outstanding.

(f) Any transaction charge imposed in connection with use of the card to purchase goods or services.

(g) The date by which or the period within which any credit extended under such credit plan for purchases of goods or services must be repaid to avoid incurring a loan finance charge, and, if no such period is offered, such fact shall be clearly stated.

(h) If the length of such "grace period" varies, the card issuer may disclose the range of days in the grace period, the minimum number of days in the grace period, or the average number of days in the grace period, if the disclosure is identified as such.

(i) The name of the balance calculation method used in determining the balance on which the loan finance charge is computed if the method used has been defined by the Administrator, or a detailed explanation of the balance calculation method used if the method has not been so defined.

(j) In prescribing rules to carry out the requirements of paragraph (i), the Administrator shall define and name not more than the five (5) balance calculation methods determined by the Administrator to be the most commonly used methods.

(2)  In addition to the information required to be disclosed under subsection (1) of this section each application or solicitation to which such subsection applies shall disclose clearly and conspicuously the following information, subject to subsections (8) and (9) of this section:

(a) Any fee imposed for an extension of credit in the form of cash.

(b) Any fee imposed for a late payment.

(c) Any fee imposed in connection with an extension of credit in excess of the amount of credit authorized to be extended with respect to such account.

(3) (a) In any telephone solicitation to open a credit card account for any person under a revolving loan account plan, the person making the solicitation shall orally disclose the information described in subsection (1) of this section.

(b) Paragraph (a) of this subsection shall not apply to any telephone solicitation if:

(i) the credit card issuer:

(aa) does not impose any fee described in paragraph (d) of subsection (1) of this section, or

(bb) does not impose any fee in connection with telephone solicitations unless the consumer signifies acceptance by using the card;

(ii) the card issuer discloses clearly and conspicuously in writing the information described in subsections (1) and (2) of this section within thirty (30) days after the consumer requests the card, but in no event later than the date of delivery of the card; and

(iii) the card issuer discloses clearly and conspicuously that the consumer is not obligated to accept the card or account and the consumer will not be obligated to pay any of the fees or charges disclosed unless the consumer elects to accept the card or account by using the card.

(4) (a) Any application to open a credit card account for any person under a revolving loan account plan, and any solicitation to open an account without requiring an application, that is made available to the public or contained in catalogs, magazines or other publications shall meet the disclosure requirements of paragraph (b), (c), or (d) of this subsection.

(b) An application or solicitation described in paragraph (a) of this subsection meets the requirement of this paragraph if such application or solicitation contains:

(i) the information:

(aa) described in subsection (1) of this section in the form required under subsections (5) through (8) of Section 3-302 of this title subject to subsection (8) of this section; and

(bb) described in subsection (2) of this section in a clear and conspicuous form, subject to subsections (8) and (9) of this section;

(ii) a statement, in a conspicuous and prominent location on the application or solicitation, that:

(aa) the information is accurate as of the date the application or solicitation was printed;

(bb) the information contained in the application or solicitation is subject to change after such date; and

(cc) the applicant should contact the creditor for information on any change in the information contained in the application or solicitation since it was printed;

(iii) a clear and conspicuous disclosure of the date the application or solicitation was printed; and

(iv) a disclosure, in a conspicuous and prominent location on the application or solicitation, of a toll free telephone number or a mailing address at which the applicant may contact the creditor to obtain any change in the information provided in the application or solicitation since it was printed.

(c) An application or solicitation described in paragraph (a) of this subsection meets the requirement of this paragraph if such application or solicitation:

(i) contains a statement, in a conspicuous and prominent location on the application or solicitation, that:

(aa) there are costs associated with the use of credit cards; and

(bb) the applicant may contact the creditor to request disclosure of specific information of such costs by calling a toll free telephone number or by writing to an address specified in the application;

(ii) contains a disclosure, in a conspicuous and prominent location on the application or solicitation, of a toll free telephone number and a mailing address at which the applicant may contact the creditor to obtain such information; and

(iii) does not contain any of the items described in subsections (1) and (2) of this section.

(d) An application or solicitation meets the requirements of this subsection if it contains, or is accompanied by:

(i) the disclosures required by paragraphs (a) through (f) of subsection (l) of Section 3-309 of this title;

(ii) the disclosures required by subsections (1) and (2) of this section included clearly and conspicuously, except that the provisions of subsections (5) through (8) of Section 3-302 of this title shall not apply; and

(iii) a toll free telephone number or a mailing address at which the applicant may contact the creditor to obtain any change in the information provided.

(e) Upon receipt of a request for any of the information referred to in paragraph (b), (c) or (d) of this subsection, the card issuer or the agent of such issuer shall promptly disclose all of the information described in subsections (1) and (2) of this section.

(5) (a) Any application or solicitation to open a charge card account shall disclose clearly and conspicuously the following information in the form required by subsections (5) through (8) of Section 3-302 of this title subject to subsection (8) of this section:

(i) Any annual fee, other periodic fee, or membership fee imposed for the issuance or availability of the charge card, including any account maintenance fee or other charge imposed based on activity or inactivity for the account during the billing cycle.

(ii) Any transaction charge imposed in connection with use of the card to purchase goods or services.

(iii) A statement that charges incurred by use of the charge card are due and payable upon receipt of a periodic statement rendered for such charge card account.

(b) In addition to the information required to be disclosed under paragraph (a) of this subsection each written application or solicitation to which such paragraph applies shall disclose clearly and conspicuously the following information, subject to subsections (8) and (9) of this section:

(i) Any fee imposed for an extension of credit in the form of cash.

(ii) Any fee imposed for a late payment.

(iii) Any fee imposed in connection with an extension of credit in excess of the amount of credit authorized to be extended with respect to such account.

(c) Any application to open a charge card account, and any solicitation to open such an account without requiring an application, that is made available to the public or contained in catalogs, magazines, or other publications shall contain:

(i) the information:

(aa) described in paragraph (a) of this subsection in the form required under subsections (5) through (8) of Section 3-302 of this title subject to subsection (8) of this section; and

(bb) described in paragraph (b) of this subsection in a clear and conspicuous form, subject to subsections (8) and (9) of this section;

(ii) a statement, in a conspicuous and prominent location on the application or solicitation, that:

(aa) the information is accurate as of the date the application or solicitation was printed;

(bb) the information contained in the application or solicitation is subject to change after such date; and

(cc) the applicant should contact the creditor for information on any change in the information contained in the application or solicitation since it was printed;

(iii) a clear and conspicuous disclosure of the date the application or solicitation was printed; and

(iv) a disclosure, in a conspicuous and prominent location on the application or solicitation, of a toll free telephone number or a mailing address at which the applicant may contact the creditor to obtain any change in the information provided in the application or solicitation since it was printed.

(d) If a charge card permits the card holder to receive an extension of credit under a revolving loan account plan which is not maintained by the charge card issuer the charge card issuer may provide the information described in paragraphs (a) and (b) of this subsection in the form required by such paragraphs in lieu of the information required to be provided under subsection (1), (2), (3) or (4) of this section with respect to any credit extended under such plan, if the charge card issuer discloses clearly and conspicuously to the consumer in the application or solicitation that:

(i) the charge card issuer will make an independent decision as to whether to issue the card;

(ii) the charge card may arrive before the decision is made with respect to an extension of credit under a revolving loan account plan; and

(iii) approval by the charge card issuer does not constitute approval by the issuer of the extension of credit.

(e) The information required to be disclosed under subsections (1) and (2) of this section shall be provided to the charge card holder by the creditor which maintains such revolving loan account plan before the first extension of credit under such plan.

(f) For the purposes of this subsection, the term "charge card" means a card, plate, or other single credit device that may be used from time to time to obtain credit which is not subject to a finance charge.

(6)  The Administrator may, by rule, require the disclosure of information in addition to that otherwise required by subsections (1) through (7) of this section, and modify any disclosure of information required by subsections (1) through (7) of this section, in any application to open a credit card account for any person under a revolving loan account plan or any application to open a charge card account for any person, or a solicitation to open any such account without requiring an application, if the Administrator determines that such action is necessary to carry out the purposes of, or prevent evasions of, any subsection of this section.

(7) (a) Except as provided in paragraph (b) of this subsection, a card issuer that imposes any fee described in subsections (1)(d) or (5)(a)(i) of this section shall transmit to a consumer at least thirty (30) days prior to the scheduled renewal date of the consumer's credit or charge card account a clear and conspicuous disclosure of:

(i) the date by which, the month by which, or the billing period at the close of which, the account will expire if not renewed;

(ii) the information described in subsections (1) or (5)(a) of this section that would apply if the account were renewed, subject to subsection (8) of this section; and

(iii) the method by which the consumer may terminate continued credit availability under the account.

(b)  (i) The disclosures required by this subsection may be provided:

(aa) prior to posting a fee described in subsections (1)((d) or paragraph (a)(i) of subsection (5) of this section to the account; or

(bb) with the periodic billing statement first disclosing that the fee has been posted to the account.

(ii) disclosures may be provided under subparagraph (i) of this paragraph only if:

(aa) the consumer is given a thirty-day period to avoid payment of the fee or to have the fee recredited to the account in any case where the consumer does not wish to continue the availability of the credit; and

(bb) the consumer is permitted to use the card during such period without incurring an obligation to pay such fee.

(c) The Administrator may, by rule, provide for fewer disclosures than are required by paragraph (a) of this subsection in the case of an account which is renewable for a period of less than six (6) months.

(8) (a) If the amount of any fee required to be disclosed under the previous subsections of this section is determined on the basis of a percentage of another amount, the percentage used in making such determination and the identification of the amount against which such percentage is applied shall be disclosed in lieu of the amount of such fee.

(b) If a credit or charge card issuer does not impose any fee required to be disclosed under any provision of the previous subsections of this section, such provision shall not apply with respect to such issuer.

(9)  If the amount of any fee required to be disclosed by a credit or charge card issuer under subsection (2), (4)(b)(i)(bb), (5)(b) or (5)(c)(i)(bb) of this section varies from state to state, the card issuer may disclose the range of such fees for purposes of subsections (1) through (5) of this section in lieu of the amount for each applicable state, if such disclosure includes a statement that the amount of such fee varies from state to state.

(10) (a) Whenever a card issuer that offers any guarantee or insurance for repayment of all or part of the outstanding balance of a revolving loan account plan proposes to change the person providing that guarantee or insurance, the card issuer shall send each insured consumer written notice of the proposed change not less than thirty (30) days prior to the change, including notice of any increase in the rate or substantial decrease in coverage or service which will result from such change.  Such notice may be included on or with the monthly statement provided to the consumer prior to the month in which the proposed change would take effect.

(b) In any case in which a proposed change described in paragraph (a) of this subsection occurs, the insured consumer shall be given the name and address of the new guarantor or insurer and a copy of the policy or group certificate containing the basic terms and conditions, including the premium rate to be charged.

(c) The notices required under paragraphs (a) and (b) of this subsection shall each include a statement that the consumer has the option to discontinue the insurance or guarantee.

(d) No provision of this subsection shall be construed as superseding any provision of Oklahoma law which is applicable to the regulation of insurance.

(e) The Administrator shall define, in rules, what constitutes a "substantial decrease in coverage or service" for purposes of paragraph (a) of this subsection.

Added by Laws 1990, c. 260, § 24, operative July 1, 1990.

§14A-3-309.2.  Disclosure requirements for revolving loan account plans secured by consumer's principal dwelling.

Disclosure requirements for revolving loan account plans secured by consumer's principal dwelling.

(1)  In the case of any revolving loan account plan which provides for any extension of credit which is secured by the consumer's principal dwelling, the creditor shall make the following disclosures in accordance with subsection (9) of Section 3-302 of this title:

(a) Each annual percentage rate imposed in connection with extensions of credit under the plan and a statement that such rate does not include costs other than interest.

(b) In the case of a plan which provides for variable rates of interest on credit extended under the plan:

(i) a description of the manner in which such rate will be computed and a statement that such rate does not include costs other than interest;

(ii) a description of the manner in which any changes in the annual percentage rate will be made, including:

(aa) any negative amortization and interest rate carryover;

(bb) the time of any such changes;

(cc) any index or margin to which such changes in the rate are related; and

(dd) a source of information about any such index;

(iii) if an initial annual percentage rate is offered which is not based on an index:

(aa) a statement of such rate and the period of time such initial rate will be in effect; and

(bb) a statement that such rate does not include costs other than interest;

(iv) a statement that the consumer should ask about the current index value and interest rate;

(v) a statement of the maximum amount by which the annual percentage rate may change in any one-year period or a statement that no such limit exists;

(vi) a statement of the maximum annual percentage rate that may be imposed at any time under the plan;

(vii) subject to subsection (9)(g) of Section 3-302 of this title, a table, based on a Ten Thousand Dollar ($10,000.00) extension of credit, showing how the annual percentage rate and the minimum periodic payment amount under each repayment option of the plan would have been affected during the preceding fifteen-year period by changes in any index used to compute such rate;

(viii) a statement of:

(aa) the maximum annual percentage rate which may be imposed under each repayment option of the plan;

(bb) the minimum amount of any periodic payment which may be required, based on a Ten Thousand Dollar ($10,000.00) outstanding balance, under each such option when such maximum annual percentage rate is in effect; and

(cc) the earliest date by which such maximum annual interest rate may be imposed; and

(ix) a statement that interest rate information will be provided on or with each periodic statement.

(c) An itemization of any fees imposed by the creditor in connection with the availability or use of credit under such plan, including annual fees, application fees, transaction fees, and closing costs (including costs commonly described as "points"), and the time when such fees are payable.

(d) (i) An estimate, based on the creditor's experience with such plans and stated as a single amount or as a reasonable range, of the aggregate amount of additional fees that may be imposed by third parties including but not limited to governmental authorities, appraisers, and attorneys in connection with opening an account under the plan.

(ii) A statement that the consumer may ask the creditor for a good faith estimate by the creditor of the fees that may be imposed by third parties.

(e) A statement that:

(i) any extension of credit under the plan is secured by the consumer's dwelling; and

(ii) in the event of any default, the consumer risks the loss of the dwelling.

(f) (i) A clear and conspicuous statement:

(aa) of the time by which an application must be submitted to obtain the terms disclosed; or

(bb) if applicable, that the terms are subject to change.

(ii) A statement that:

(aa) the consumer may elect not to enter into an agreement to open an account under the plan if any term changes, other than a change contemplated by a variable feature of the plan, before any such agreement is final; and

(bb) if the consumer makes an election described in division (aa) of this subparagraph, the consumer is entitled to a refund of all fees paid in connection with the application.

(iii) A statement that the consumer should make or otherwise retain a copy of information disclosed under this subparagraph.

(g) A statement that:

(i) under certain conditions, the creditor may terminate any account under the plan and require immediate repayment of any outstanding balance, prohibit any additional extension of credit to the account, or reduce the credit limit applicable to the account; and

(ii) the consumer may receive, upon request, more specific information about the conditions under which the creditor may take any action described in subparagraph (i) of this paragraph.

(h) The repayment options under the plan, including:

(i) if applicable, any differences in repayment options with regard to:

(aa) any period during which additional extensions of credit may be obtained; and

(bb) any period during which repayment is required to be made and no additional extensions of credit may be obtained;

(ii) the length of any repayment period, including any differences in the length of any repayment period with regard to the periods described in divisions (aa) and (bb) of subparagraph (i) of this paragraph; and

(iii) an explanation of how the amount of any minimum monthly or periodic payment will be determined under each such option, including any differences in the determination of any such amount with regard to the periods described in divisions (aa) and (bb) of subparagraph (i) of this paragraph.

(i) An example, based on a Ten Thousand Dollar ($10,000.00) outstanding balance and the interest rate, other than a rate not based on the index under the plan, which is, or was recently, in effect under such plan, showing the minimum monthly or periodic payment, and the time it would take to repay the entire Ten Thousand Dollars ($10,000.00) if the consumer paid only the minimum periodic payments and obtained no additional extensions of credit.

(j) If, under any repayment option of the plan, the payment of not more than the minimum periodic payments required under such option over the length of the repayment period:

(i) would not repay any of the principal balance; or

(ii) would repay less than the outstanding balance by the end of such period,

as the case may be, a statement of such fact, including an explicit statement that at the end of such repayment period a balloon payment as defined in subsection (12) of Section 3-312 of this title would result which would be required to be paid in full at that time.

(k) If applicable, a statement that:

(i) any limitation in the plan on the amount of any increase in the minimum payments may result in negative amortization;

(ii) negative amortization increases the outstanding principal balance of the account; and

(iii) negative amortization reduces the consumer's equity in the consumer's dwelling.

(l) (i) Any limitation contained in the plan on the number of extensions of credit and the amount of credit which may be obtained during any month or other defined time period.

(ii) Any requirement which establishes a minimum amount for:

(aa) the initial extension of credit to an account under the plan;

(bb) any subsequent extension of credit to an account under the plan; or

(cc) any outstanding balance of an account under the plan.

(m) A statement that the consumer should consult a tax advisor regarding the deductibility of interest and charges under the plan.

(n) Any other term which the Administrator requires, in rules to be disclosed.

(2)  For purposes of this section and Sections 3-309.3 and 3-312 of this title, the term "principal dwelling" includes any second or vacation home of the consumer.

(3)  In addition to the disclosures required under subsection (1) of this section with respect to an application to open an account under any revolving loan account plan described in such subsection, the creditor or other person providing such disclosures to the consumer shall provide:

(a) a pamphlet published by the Board of Governors of the Federal Reserve System pursuant to Section 4 of the Home Equity Consumer Protection Act of 1988; or

(b) any pamphlet which provides substantially similar information to the information described in such section, as determined by the Administrator.

Added by Laws 1990, c. 260, § 25, operative July 1, 1990.

§14A-3-309.3.  Index or rate of interest on revolving loan account plan subject to variable rate and secured by consumer's principal dwelling - Termination of account - Change of terms or conditions - Refunding of fees.

(1)  In the case of extensions of credit under a revolving loan account plan which are subject to a variable rate and are secured by a consumer's principal dwelling, the index or other rate of interest to which changes in the annual percentage rate are related shall be based on an index or rate of interest which is publicly available and is not under the control of the creditor.

(2)  A creditor may not unilaterally terminate any account under a revolving loan account plan under which extensions of credit are secured by a consumer's principal dwelling and require the immediate repayment of any outstanding balance at such time, except in the case of:

(a) fraud or material misrepresentation on the part of the consumer in connection with the account;

(b) failure by the consumer to meet the repayment terms of the agreement for any outstanding balance; or

(c) any other action or failure to act by the consumer which adversely affects the creditor's security for the account or any right of the creditor in such security.

This subsection does not apply to reverse mortgage transactions.

(3) (a) No revolving loan account plan under which extensions of credit are secured by a consumer's principal dwelling may contain a provision which permits a creditor to change unilaterally any term required to be disclosed under subsection (1) of Section 3-309.2 of this title or any other term, except a change in insignificant terms such as the address of the creditor for billing purposes.

(b) Notwithstanding the provisions of paragraph (a) of this subsection, a creditor may make any of the following changes:

(i) Change the index and margin applicable to extensions of credit under such plan if the index used by the creditor is no longer available and the substitute index and margin would result in a substantially similar interest rate,

(ii) Prohibit additional extensions of credit or reduce the credit limit applicable to an account under the plan during any period in which the value of the consumer's principal dwelling which secures any outstanding balance is significantly less than the original appraisal value of the dwelling,

(iii) Prohibit additional extensions of credit or reduce the credit limit applicable to the account during any period in which the creditor has reason to believe that the consumer will be unable to comply with the repayment requirements of the account due to a material change in the consumer's financial circumstances,

(iv) Prohibit additional extensions of credit or reduce the credit limit applicable to the account during any period in which the consumer is in default with respect to any material obligation of the consumer under the agreement,

(v) Prohibit additional extensions of credit or reduce the credit limit applicable to the account during any period in which:

(aa) the creditor is precluded by government action from imposing the annual percentage rate provided for in the account agreement, or

(bb) any government action is in effect which adversely affects the priority of the creditor's security interest in the account to the extent that the value of the creditor's secured interest in the property is less than one hundred twenty percent (120%) of the amount of the credit limit applicable to the account.

(vi) Any change that will benefit the consumer.

(c) Upon the request of the consumer and at the time an agreement is entered into by a consumer to open an account under a revolving loan account plan under which extensions of credit are secured by the consumer's principal dwelling, the consumer shall be given a list of the categories of contract obligations which are deemed by the creditor to be material obligations of the consumer under the agreement for purposes of subparagraph (iv) of paragraph (b) of this subsection.

(d) (i) For purposes of subparagraph (vi) of paragraph (b) of this subsection, a change shall be deemed to benefit the consumer if the change is unequivocally beneficial to the consumer and the change is beneficial through the entire term of the agreement,

(ii) The Administrator may, by rule, determine categories of changes that benefit the consumer.

(4)  If any term or condition described in subsection (1) of Section 3-309.2 of this title which is disclosed to a consumer in connection with an application to open an account under a revolving loan account plan described in such section, other than a variable feature of the plan, changes before the account is opened, and if, as a result of such change, the consumer elects not to enter into the plan agreement, the creditor shall refund all fees paid by the consumer in connection with such application.

(5) (a) No nonrefundable fee may be imposed by a creditor or any other person in connection with any application by a consumer to establish an account under any revolving loan account plan which provides for extensions of credit which are secured by a consumer's principal dwelling before the end of the three-day period beginning on the date such consumer receives the disclosure required under subsection (1) of Section 2-310.2 of this title and the pamphlet required under subsection (3) of Section 2-310.2 of this title with respect to such application.

(b) For purposes of determining when a nonrefundable fee may be imposed in accordance with this subsection if the disclosures and pamphlet referred to in paragraph (a) of this subsection are mailed to the consumer, the date of the receipt of the disclosures by such consumer shall be deemed to be three (3) business days after the date of mailing by the creditor.

Added by Laws 1990, c. 260, § 26, operative July 1, 1990.  Amended by Laws 2000, c. 217, § 11, eff. July 1, 2000.

§14A-3-309.4.  Additional disclosures for subsection 10 mortgages.

(1)  In addition to other disclosures required under this title, for each subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title, the creditor shall provide the following disclosures in conspicuous type size:

(a) "You are not required to complete this agreement merely because you have received these disclosures or have signed a loan application";

(b) "If you obtain this loan, the lender will have a mortgage on your home.  You could lose your home, and any money you have put into it, if you do not meet your obligations under the loan";

(c) in the case of a credit transaction with a fixed rate of interest, the annual percentage rate and the amount of the regular monthly payment;

(d) in the case of any other credit transaction, the annual percentage rate of the loan, the amount of the regular monthly payment, the amount of any balloon payment, a statement that the interest rate and monthly payment may increase, and the amount of the maximum monthly payment, based on the maximum interest rate allowed pursuant to Section 1204 of the Competitive Equality Banking Act of 1987.  The regular payment disclosed under this paragraph shall be treated as accurate if it is based on an amount borrowed that is deemed accurate and is disclosed under subparagraph (e) of this section;

(e) for a mortgage refinancing, the total amount the consumer will borrow, as reflected by the face amount of the note; and where the amount borrowed includes premiums or other charges for optional credit insurance or debt-cancellation coverage, that fact shall be stated, grouped together with the disclosure of the amount borrowed.  The disclosure of the amount borrowed shall be treated as accurate if it is not more than One Hundred Dollars ($100.00) above or below the amount required to be disclosed; and

(f) "mortgage loan rates, closing costs and fees vary based on many factors.  These include your credit history and financial circumstances, your employment history, the loan-to-value that is represented by your home and the amount of the loan you have requested, and the type of property that will secure your loan.  The loan rate and fees could also vary based on which creditor or broker you select.  As a borrower, you should shop around and compare loan rates and fees.  You should also consider talking to a qualified, independent credit counselor or other experienced financial advisor regarding the rate, fees and provisions of this mortgage loan before you proceed.  A list of qualified, independent counselors is available by calling the Oklahoma Department of Consumer Credit or the Oklahoma State Banking Department.  Remember:  property taxes and homeowner's insurance are your responsibility, and not all creditors provide escrow services that enable them to make those payments on your behalf.  You should ask your creditor about these services.  Your payments on existing debts contribute to your credit ratings.  You should not accept any advice to ignore your regular payments to your existing creditors."

(2) (a) The disclosures required by this section shall be given not less than three (3) business days prior to consummation of the transaction.

(b) (i) After providing the disclosures required by this section, a creditor may not change the terms of the extension of credit if such changes make the disclosures inaccurate, unless new disclosures are provided that meet the requirements of this section.

(ii) A creditor may provide new disclosures pursuant to subparagraph (i) of this paragraph by telephone, if:

(aa) the change is initiated by the consumer; and

(bb) at the consummation of the transaction under which the credit is extended:

(I) the creditor provides to the consumer the new disclosures, in writing; and

(II) the creditor and consumer certify in writing that the new disclosures were provided by telephone, by not later than three (3) days prior to the date of consummation of the transaction.

(c) The Administrator may, if the Administrator finds that such action is necessary to permit homeowners to meet bona fide personal financial emergencies, prescribe regulations authorizing the modification or waiver of rights created under this subsection, to the extent and under the circumstances set forth in the regulations.

(3) (a) (i) A subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title may not contain terms under which a consumer must pay a prepayment penalty for paying all or part of the principal before the date on which the principal is due.

(ii) For purposes of this subsection, any method of computing a refund of unearned scheduled interest is a prepayment penalty if it is less favorable to the consumer than the actuarial method, as that term is defined in Section 933(d) of the Housing and Community Development Act of 1992.

(b) Notwithstanding the provisions of subparagraph (a) of this paragraph, a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title may contain a prepayment penalty, including terms calculating a refund by a method that is not prohibited under Section 933(d) of the Housing and Community Development Act of 1992 for the transaction in question if:

(i) at the time the subsection 10 mortgage is consummated:

(aa) the consumer is not liable for an amount of monthly indebtedness payments, including the amount of credit extended or to be extended under the transaction, that is greater than fifty percent (50%) of the monthly gross income of the consumer; and

(bb) the income and expenses of the consumer are verified by a financial statement signed by the consumer, by a credit report, and in the case of employment income, by payment records or by verification from the employer of the consumer, which verification may be in the form of a copy of a pay stub or other payment record supplied by the consumer;

(ii) the penalty applies only to a prepayment made with amounts obtained by the consumer by means other than a refinancing by the creditor under the subsection 10 mortgage, or an affiliate of that creditor;

(iii) the penalty does not exceed in the aggregate more than:

(aa) two percent (2%) of the loan amount prepaid in the first twelve (12) months after the subsection 10 mortgage is consummated, or

(bb) one percent (1%) of the loan amount prepaid in the second twelve (12) months after the subsection 10 mortgage is consummated;

(iv) the penalty does not apply after the end of the two-year period beginning on the date on which the subsection 10 mortgage is consummated; and

(v) the penalty is not prohibited under other applicable law.

(c) Notwithstanding the provisions of subparagraph (a) or (b) of this paragraph, a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title consummated with funds advanced directly or indirectly from a Federal Home Loan Bank may contain a prepayment penalty.

(4)  A subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title may not provide for an interest rate applicable after default that is higher than the interest rate that applies before default.  If the date of maturity of a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title is accelerated due to default and the consumer is entitled to a rebate of interest, that rebate shall be computed by any method that is not less favorable than the actuarial method, as that term is defined in Section 933(d) of the Housing and Community Development Act of 1992.

(5)  A subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title having a term of less than five (5) years may not include terms under which the aggregate amount of the regular periodic payments would not fully amortize the outstanding principal balance.

(6)  A subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title may not include terms under which the outstanding principal balance will increase at any time over the course of the loan because the regular periodic payments do not cover the full amount of interest due.

(7)  A subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title may not include terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the consumer.

(8)  A creditor shall not make a payment to a contractor under a home improvement contract from amounts extended as credit under a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title, other than:

(a) in the form of an instrument that is payable to the consumer or jointly to the consumer and the contractor; or

(b) at the election of the consumer, by a third party escrow agent in accordance with terms established in a written agreement signed by the consumer, the creditor, and the contractor before the date of payment.

(9)  Any subsection 10 mortgage that contains a provision prohibited by this section shall be deemed a failure to deliver the material disclosures required under this title, for the purpose of Section 5-204 of this title.

(10)  For purposes of this section, the term "affiliate" has the same meaning as in Section 2(k) of the Bank Holding Company Act of 1956.

(11) (a) The Administrator may, by regulation or order, exempt specific subsection 10 mortgage products or categories of subsection 10 mortgages from any or all of the prohibitions specified in subsections (3) through (8) of this section, if the Administrator finds that the exemption:

(i) is in the interest of the borrowing public; and

(ii) will apply only to products that maintain and strengthen home ownership and equity protection.

(b) The Administrator, by regulation or order, shall prohibit acts or practices in connection with:

(i) subsection 10 mortgage loans that the Board of Governors of the Federal Reserve System has found to be unfair, deceptive, or designed to evade the provisions of this section; and

(ii) refinancing of subsection 10 mortgage loans that the Board of Governors of the Federal Reserve System has found to be associated with abusive lending practices, or that are otherwise not in the interest of the borrower.

Added by Laws 2000, c. 217, § 12, eff. July 1, 2000.  Amended by Laws 2003, c. 330, § 8, eff. Jan. 1, 2004.

§14A-3-309.5.  Additional disclosures for reverse mortgages.

(1)  In addition to the disclosures required under Title 14A of the Oklahoma Statutes, for each reverse mortgage, the creditor shall, not less than three (3) days prior to consummation of the transaction, disclose to the consumer in conspicuous type a good faith estimate of the projected total cost of the mortgage to the consumer expressed as a table of annual interest rates.  Each annual interest rate shall be based on a projected total future credit extension balance under a projected appreciation rate for the dwelling and a term for the mortgage.  The disclosure shall include:

(a) statements of the annual interest rates for not less than three projected appreciation rates and not less than three credit transaction periods, as determined by the Administrator, including:

(i) a short-term reverse mortgage;

(ii) a term equaling the actuarial life expectancy of the consumer; and

(iii) such longer term as the Administrator deems appropriate; and

(b) a statement that the consumer is not obligated to complete the reverse mortgage transaction merely because the consumer has received the disclosure required under this section or has signed an application for the reverse mortgage.

(2)  In determining the projected total cost of the mortgage to be disclosed to the consumer under subsection (1) of this section, the creditor shall take into account:

(a) any shared appreciation or equity that the lender will, by contract, be entitled to receive;

(b) all costs and charges to the consumer, including the costs of any associated annuity that the consumer elects or is required to purchase as part of the reverse mortgage transaction;

(c) all payments to and for the benefit of the consumer, including, in the case in which an associated annuity is purchased, whether or not required by the lender as a condition of making the reverse mortgage, the annuity payments received by the consumer and financed from the proceeds of the loan, instead of the proceeds used to finance the annuity; and

(d) any limitation on the liability of the consumer under reverse mortgage transactions, such as nonrecourse limits and equity conservation agreements.

Added by Laws 2000, c. 217, § 13, eff. July 1, 2000.

§14A-3-310.  Estimates of disclosures.

In the case of a transaction in which a mortgage, deed of trust, or equivalent consensual security interest is created or retained in the debtor's principal dwelling to finance the acquisition or initial construction of that dwelling, if that transaction is also subject to the Real Estate Settlement Procedures Act, 12 U.S.C. Sections 2601 et seq., good faith estimates of the disclosures required by this part shall be made in accordance with the rules of the Administrator concerning estimates before the credit is extended, or shall be delivered or placed in the mail not later than three (3) business days after the lender receives the debtor's written application, whichever is earlier.  If the disclosure statement furnished within three (3) days of the written application contains an annual percentage rate which is subsequently rendered inaccurate within the meaning of Section 3304(5) (a) and (c), the lender shall furnish another statement at the time of settlement or consummation.

Added by Laws 1969, c. 352, § 3-310, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 44, operative Oct. 1, 1982.

§14A-3-311.  Repealed by Laws 1982, c. 335, § 59, operative Oct. 1, 1982.

§14A-3-312.  Advertising.

(1)  No lender shall engage in this state in false or misleading advertising concerning the terms or conditions of credit with respect to a consumer loan.

(2)  Without limiting the generality of subsection (1), and without requiring a statement of rate of loan finance charge if the loan finance charge is not more than Five Dollars ($5.00) when the principal does not exceed Seventyfive Dollars ($75.00), or Seven Dollars and fifty cents ($7.50) when the principal exceeds Seventyfive Dollars ($75.00), an advertisement with respect to a consumer credit loan made by the posting of a public sign, or by catalog, magazine, newspaper, radio, television, or similar mass media, is misleading if:

(a) it states the rate of the loan finance charge and the rate is not stated in the form required by the provisions on calculation of rate to be disclosed (Section 3304), or

(b) it states the dollar amounts of the loan finance charge or installment payments, and does not also state the rate of any loan finance charge and the terms of repayment.

(3)  In this section a catalog or other multiplepage advertisement is considered a single advertisement if it clearly and conspicuously displays a credit terms table setting forth the information required by this section.

(4)  This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

(5)  Advertising which complies with the Federal Consumer Credit Protection Act does not violate subsection (2).

(6)  The provisions of this section shall not apply to advertisements of residential real estate except to the extent provided by rules of the Administrator.

(7)  If any advertisement to aid, promote, or assist, directly or indirectly, the extension of consumer credit through a revolving loan account plan under which extensions of credit are secured by the consumer's principal dwelling states, affirmatively or negatively, any of the specific terms of the plan, including any periodic payment amount required under such plan, such advertisement shall also clearly and conspicuously set forth the following information, in such form and manner as the Administrator may require:

(a) Any loan fee the amount of which is determined as a percentage of the credit limit applicable to an account under the plan and an estimate of the aggregate amount of other fees for opening the account, based on the creditor's experience with the plan and stated as a single amount or as a reasonable range,

(b) In any case in which periodic rates may be used to compute the loan finance charge, the periodic rates expressed as an annual percentage rate,

(c) The highest annual percentage rate which may be imposed under the plan, and

(d) Any other information the Administrator may by rule require.

(8)  If any advertisement described in subsection (7) of this section contains a statement that any interest expense incurred with respect to the plan is or may be tax deductible, the advertisement shall not be misleading with respect to such deductibility.

(9)  No advertisement described in subsection (7) of this section with respect to any home equity account may refer to such credit as "free money" or use other terms determined by the Administrator by rule to be misleading.

(10) (a) If any advertisement described in subsection (7) of this section includes an initial annual percentage rate that is not determined by the index or formula used to make later interest rate adjustments, the advertisement shall also state with equal prominence the current annual percentage rate that would have been applied using the index or formula if such initial rate had not been offered,

(b) The annual percentage rate required to be disclosed under the paragraph (a) rate of this subsection rate must be current as of a reasonable time given the media involved, and

(c) Any advertisement to which paragraph (a) of this subsection applies shall also state the period of time during which the initial annual percentage rate referred to in such paragraph will be in effect.

(11)  If any advertisement described in subsection (7) of this section contains a statement regarding the minimum monthly payment under the plan, the advertisement shall also disclose, if applicable, the fact that the plan includes a balloon payment.

(12)  For purposes of this section and Section 3-309.2 of this title, the term "balloon payment" means, with respect to any revolving charge account plan under which extensions of credit are secured by the consumer's principal dwelling, any repayment option under which:

(a) the account holder is required to repay the entire amount of any outstanding balance as of a specified date or at the end of a specified period of time, as determined in accordance with the terms of the agreement pursuant to which such credit is extended, and

(b) the aggregate amount of the minimum periodic payments required would not fully amortize such outstanding balance by such date or at the end of such period.

Added by Laws 1969, c. 352, § 3-312, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 45, operative Oct. 1, 1982; Laws 1990, c. 260, § 27, operative July 1, 1990.

§14A-3-401.  Scope.

This part applies to consumer loans.  Section 3309.3 of Part 3 of this article contains certain limitations upon the terms of extensions of credit under revolving loan account plans which are subject to either a fixed or a variable rate and are secured by a consumer's principal dwelling.  In addition, Section 3-309.4 of Part 3 of this article contains certain limitations upon the terms of extensions of credit under a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title.

Added by Laws 1969, c. 352, § 3-401, eff. July 1, 1969.  Amended by Laws 1990, c. 260, § 28, operative July 1, 1990; Laws 2003, c. 330, § 9, eff. Jan. 1, 2004.

§14A-3-402.  Balloon payments.

With respect to a consumer loan, other than one pursuant to a revolving loan account, if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the debtor has the right to refinance the amount of that payment at the time it is due without penalty.  The terms of the refinancing shall be no less favorable to the debtor than the terms of the original loan. These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the debtor.

Added by Laws 1969, c. 352, § 3-402, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 46, operative June 1, 1982.

§14A-3-403.  No assignment of earnings.

(1)  A lender may not take an assignment of earnings of the debtor for payment or as security for payment of a debt arising out of a consumer loan.  An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the debtor.  This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

(2)  A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.

Added by Laws 1969, c. 352, § 3-403, eff. July 1, 1969.

§14A-3-404.  Attorney's fees.

Except as provided by the provisions on limitations on attorney's fees as to certain supervised loans (Section 3514), with respect to a consumer loan the agreement may provide for the payment by the debtor of reasonable attorney's fees not in excess of fifteen percent (15%) of the unpaid debt after default and referral to an attorney not a salaried employee of the lender.  A provision in violation of this section is unenforceable.

Added by Laws 1969, c. 352, § 3-404, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 9.

§14A-3-405.  Limitation on default charges.

Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer loan may not provide for charges as a result of default by the debtor other than those authorized by this act.  A provision in violation of this section is unenforceable.

Added by Laws 1969, c. 352, § 3-405, eff. July 1, 1969.

§14A-3-406.  Notice of assignment.

The debtor is authorized to pay the original lender until he receives notification of assignment of rights to payment pursuant to a consumer loan and that payment is to be made to the assignee.  A notification which does not reasonably identify the rights assigned is ineffective.  If requested by the debtor, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the debtor may pay the original lender.

Added by Laws 1969, c. 352, § 3-406, eff. July 1, 1969.

§14A-3-407.  Authorization to confess judgment prohibited.

A debtor may not authorize any person to confess judgment on a claim arising out of a consumer loan.  An authorization in violation of this section is void.

Added by Laws 1969, c. 352, § 3-407, eff. July 1, 1969.

§14A-3-408.  Change in terms of revolving loan accounts.

(1)  If a lender makes a change in the terms of a revolving loan account without complying with this section any additional cost or charge to the debtor resulting from the change is an excess charge and subject to the remedies available to debtors (Section 5202) and to the Administrator (Section 6113).

(2)  A lender may change the terms of a revolving loan account whether or not the change is authorized by prior agreement.  Except as provided in subsection (3) of this section, the lender shall give to the debtor written notice of any change before the effective date of the change as follows:

(a) for changes in the rate of interest charged on such an account, at least one written notice shall be given to the debtor at least one billing cycle, but not less than thirty (30) days, prior to such change taking effect; and

(b) for a change in the terms other than the rate of interest, at least two written notices shall be given to the debtor, with the first notice at least two billing cycles, but not less than sixty (60) days, prior to such change taking effect.

(3)  The notice specified in subsection (2) of this section is not required if:

(a) the debtor after receiving notice of the change agrees in writing to the change;

(b) the debtor elects to pay an amount designated on a billing statement (subsection (2) of Section 3309 of this title) as including a new charge for a benefit offered to the debtor when the benefit and charge constitute the change in terms and when the billing statement also states the amount payable if the new charge is excluded;

(c) the change involves no significant cost to the debtor;

(d) the debtor has previously consented in writing to the kind of change made and notice of the change is given to the debtor at least thirty (30) days prior to the effective date of the change;

(e) the change applies only to debts incurred after a date specified in a notice of the change given at least thirty (30) days prior to the effective date of the change;

(f) the kind or type of change is of a class defined by the Administrator by rule, as not requiring the advance notice set forth in this section for the protection of the consumer; or

(g) the change involves late payment charges or overthelimit charges.

(4)  The notice provided for in this section is given to the debtor when mailed to the debtor at the address used by the lender for sending periodic billing statements.

Added by Laws 1969, c. 352, § 3-408, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 47, operative June 1, 1982; Laws 1983, c. 121, § 1, emerg. eff. May 17, 1983; Laws 1988, c. 35, § 8, operative July 1, 1988; Laws 1999, c. 95, § 1, emerg. eff. April 19, 1999.

§14A-3-409.  Use of multiple agreements.

A lender may not use multiple agreements with intent to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure and advertising (Part 3).  The excess amount of loan finance charge provided for in agreements in violation of this section is an excess charge for the purposes of the provisions on the effect of violations on rights of parties (Section 5202) and the provisions on civil actions by Administrator.

Added by Laws 1969, c. 352, § 3-409, eff. July 1, 1969.

§14A-3-410.  Subsection 10 mortgages - Limitations and restrictions - Preemption.

(1)  Limitation on terms on subsection 10 mortgages.  A subsection 10 mortgage referred to in subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes shall not contain a demand feature that permits the creditor to terminate the loan in advance of the original maturity date and to demand repayment of the entire outstanding balance, except in the following circumstances:

(a) there is fraud or material misrepresentation by the consumer in connection with the loan;

(b) the consumer fails to meet the repayment terms of the agreement for any outstanding balance; or

(c) there is any action or inaction by the consumer that adversely affects the creditor's security for the loan or, any right of the creditor in such security;

(2)  Restriction on activities.  In connection with a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes:

(a) a creditor shall not replace or consolidate a zero interest rate or other low-rate loan made by a governmental or nonprofit creditor with a subsection 10 mortgage within the first ten (10) years of the zero interest or other low-rate loan unless the current holder of the loan consents in writing to the refinancing.  For purposes of this paragraph a "low-rate loan" is a loan that carries a current interest rate two (2) percentage points or more below the current yield on United States Department of the Treasury securities with a comparable maturity;

(b) no creditor shall recommend or encourage default on an existing loan or other debt by an obligor before or in connection with the closing or planned closing of a subsection 10 mortgage that refinances all or any portion of such existing loan or debt;

(c) a creditor extending mortgage credit subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes may not engage in a pattern or practice of extending credit subject to a consumer based on the consumer's collateral without regard to the consumer's repayment ability, including the consumer's current and expected income, current obligations, and employment.  There is a presumption that a creditor has violated this subsection if the creditor engages in a pattern or practice of making subsection 10 mortgages without verifying and documenting consumers' repayment ability.  A consumer shall be presumed to be able to make the scheduled payments to repay the obligation if, at the time the loan is consummated, the total monthly debts of the consumer, including amounts owed under the loan, do not exceed fifty-five percent (55%) of the monthly gross income of the consumer as verified by the credit application, the financial statement of the consumer, a credit report, financial information provided to the creditor by or on behalf of the consumer, or any other reasonable means; provided, no presumption of inability to make the scheduled payments to repay the obligation shall arise solely from the fact that, at the time the loan is consummated, the consumer's total monthly debts, including amounts owed under the loan, exceed fifty-five percent (55%) of the monthly gross income of the consumer;

(d) within one (1) year of having extended credit subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes, a creditor may not refinance any loan subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes to the same borrower into another loan subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes, unless the refinancing is in the borrower's interest.  An assignee holding or servicing an extension of mortgage credit subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes shall not, for the remainder of the one-year period following the date of origination of the credit, refinance any loan subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes to the same borrower into another loan subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes, unless the refinancing is in the borrower's interest.  A creditor or assignee is prohibited from engaging in acts or practices to evade this provision, including a pattern or practice of arranging for the refinancing of its own loans by affiliated or unaffiliated creditors, or modifying a loan agreement, whether or not the existing loan is satisfied and replaced by the new loan, and charging a fee;

(e) in connection with credit secured by the consumer's dwelling that does not meet the definition of open-end credit defined at 12 C.F.R. Section 226.2(a)(20), a creditor shall not structure a home-secured loan as an open-end plan to evade the requirements of subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes;

(f) a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes shall not contain a mandatory arbitration provision that:

(i) does not comply with rules set forth by a nationally recognized arbitration organization such as the American Arbitration Association,

(ii) does not require the arbitration proceeding to be conducted:

(aa) within the federal judicial district in which the subject property is located,

(bb) in the city nearest the obligor's residence where a federal district court is located, or

(cc) at such other location as may be mutually agreed upon by the parties,

(iii) does not require the creditor to contribute at least fifty percent (50%) of the amount of any filing fee, and

(iv) does not require the creditor to pay standard daily arbitration fees, both its own and those of the obligor, for at least the first day of arbitration;

(g) a creditor or its servicer shall report at least quarterly both the favorable and unfavorable payment history information of the obligor on payments due to the creditor on a subsection 10 mortgage to a nationally recognized consumer credit reporting agency.  This subsection shall not prevent a creditor or its servicer from agreeing with the obligor not to report payment history information in the event of a resolved or unresolved dispute with the obligor and shall not apply to subsection 10 mortgages held or serviced by a creditor for less than ninety (90) days.

(3)  Preemption.  The laws of this state relating to the brokering, originating, making, servicing and collecting of mortgage loans subject to Title 14A of the Oklahoma Statutes prescribe rules of conduct on citizens generally, comprise a comprehensive regulatory framework intended to operate uniformly throughout the state under the same circumstances and conditions and constitute general laws of this state.  Silence in the statutes of this state with respect to any act or practice in the brokering, originating, making, servicing or collecting of mortgage loans subject to Title 14A of the Oklahoma Statutes shall not be interpreted to mean that the state has not completely occupied the field or has only set minimum standards in its regulation of brokering, originating, making, servicing or collecting of mortgage loans subject to Title 14A of the Oklahoma Statutes.  It is the intent of the Legislature to entirely preempt political subdivisions from the regulation and licensing of persons engaged in the brokering, originating, making, servicing or collecting of mortgage loans subject to Title 14A of the Oklahoma Statutes in this state.  No political subdivision shall enact any ordinance, resolution, local regulation, rule or law that regulates, directly or indirectly, the brokering, originating, making, servicing or collecting of mortgage loans subject to Title 14A of the Oklahoma Statutes, the terms of mortgage loans subject to Title 14A of the Oklahoma Statutes or that makes the eligibility of any person or entity to do business with the political subdivision dependent on the terms of mortgage loans subject to Title 14A of the Oklahoma Statutes originated or serviced by such person or entity or that imposes any reporting requirements or other obligations on a person, or its subsidiaries or affiliates engaged in the brokering, originating, making, servicing or collecting of mortgage loans subject to Title 14A of the Oklahoma Statutes in this state.  For purposes of this section, "political subdivision" means any county, city, town, school district, or other local governmental or public entity, located within this state.

(4)  Nothing in this section shall be construed to invalidate or prohibit any ordinance, resolution, regulation, rule or law by a political subdivision to establish and administer voluntary neighborhood reinvestment programs in furtherance of the goals and purposes of the "Community Reinvestment Act of 1977", 91 Stat. 1147, 12 U.S.C.A. 2901, as amended.

(5)  Nothing in this section shall be construed to invalidate any ordinance, resolution, local regulation, rule or law by a political subdivision that is required to meet the criteria for adequacy of law established by the United States Department of Housing and Urban Development in order to obtain certification as a fair housing assistance program.

Added by Laws 2003, c. 330, § 10, eff. Jan. 1, 2004.

§14A-3-411.  Refinancing loan to subsection 10 mortgage - Borrower's interest.

A creditor may not refinance any consumer loan to the same borrower into a loan subject to subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes, unless the refinancing is in the borrower's interest. Factors to be considered in determining whether the refinancing is in the borrower's interest include, but are not limited to, whether:

(a) the borrower's new monthly payment is lower than the total of all monthly obligations being financed, taking into account the costs and fees;

(b) there is a change in the amortization period of the new loan;

(c) the borrower receives cash in excess of the costs and fees of refinancing;

(d) the borrower's note rate of interest is reduced;

(e) there is a change from an adjustable to a fixed rate loan, taking into account costs and fees; or

(f) the refinancing is necessary to respond to a bona fide personal need or an order of a court of competent jurisdiction.

A creditor is prohibited from engaging in acts or practices to evade this provision, including a pattern or practice of arranging for the refinancing of its own loans by affiliated or unaffiliated creditors, or modifying a loan agreement, whether or not the existing loan is satisfied and replaced by the new loan, and charging a fee.

Added by Laws 2003, c. 330, § 11, eff. Jan. 1, 2004.

§14A-3-501.  Definitions:  "Supervised loan"; "Supervised lender".

(1)  "Supervised loan" means a consumer loan in which the rate of the loan finance charge exceeds ten percent (10%) per year as determined according to the provisions on loan finance charge for consumer loans (Section 3201).

(2)  "Supervised lender" means a person authorized to make or take assignments of supervised loans.

Added by Laws 1969, c. 352, § 3-501, eff. July 1, 1969.  Amended by Laws 1980, c. 122, § 4, emerg. eff. April 15, 1980.

§14A-3-502.  Authority to make supervised loans - Administrative actions against unlicensed persons.

(1)  Unless a person is a supervised financial organization or has first obtained a license from the Administrator authorizing the person to make supervised loans, a person shall not engage in the business of:

(a) making supervised loans; or

(b) taking assignments and undertaking direct collection of payments from or enforcement of rights against debtors arising from supervised loans.

(2)  In addition to civil and criminal penalties, the Administrator may initiate administrative action against an unlicensed person as if the person held a license if the person is found to be engaging in the business of making supervised loans.

Added by Laws 1969, c. 352, § 3-502, eff. July 1, 1969.  Amended by Laws 2000, c. 217, § 14, eff. July 1, 2000.

§14A-3-503.  Application for license - Fees - Appointment of statutory agent - Bond - Criminal history check.

(1)  Application for a license shall be under oath, shall give the approximate location from which the business is to be conducted, and shall contain such relevant information as the Administrator may require.  When making application for one or more licenses, the applicant shall pay Two Hundred Twenty-five Dollars ($225.00) to the Administrator as an investigation fee and One Hundred Fifty Dollars ($150.00) for each license as the annual fee provided in this part for the current calendar year, provided if a license is granted after June 30, in any year, such fee shall be Seventyfive Dollars ($75.00) for that year.

(2)  Every licensee shall maintain on file with the Administrator a written appointment of a resident of this state as the agent for service of all judicial or other process or legal notice, unless the licensee has appointed an agent under another statute of this state.  In case of noncompliance, such service may be made on the Administrator.

(3)  Every applicant shall, also, at the time of filing such application, file with the Administrator, if required, a bond satisfactory to the Administrator and in an amount not to exceed Five Thousand Dollars ($5,000.00) for the first license and One Thousand Dollars ($1,000.00) for each additional license with a surety company qualified to do business in this state as surety, whose total liability in the aggregate shall not exceed the amount of such bond so fixed.  The bond shall run to the state for the use of the state and of any person or persons who may have cause of action against the obligor of the bond under the provisions of this title.  Such bond shall be conditional that the obligor will faithfully conform to and abide by the provisions of this title and to all rules lawfully made by the Administrator hereunder and will pay to the state and to any such person or persons any and all amounts of money that may become due or owing to the state or to such person or persons from such obligor under and by virtue of the provisions of this title during the calendar year for which the bond is given.

(4)  As part of the investigation, the Administrator may conduct a national criminal history check pursuant to subsection B of Section 150.9 of Title 74 of the Oklahoma Statutes.  The applicant shall furnish to the Administrator, upon request by the Administrator, a complete set of the applicant's fingerprints that shall be certified by an authorized law enforcement officer.

Added by Laws 1969, c. 352, § 3-503, eff. July 1, 1969.  Amended by Laws 1987, c. 208, § 40, operative July 1, 1987; Laws 1987, c. 236, § 66, emerg. eff. July 20, 1987; Laws 2000, c. 217, § 15, eff. July 1, 2000.

§14A-3-504.  Issuance or denial of license to make supervised loans.

(1)  On filing such application, bond, and payment of the required fees, the Administrator shall investigate the facts and if the Administrator shall find the financial responsibility, experience, character and general fitness of the applicant are such as to command the confidence of the public and to warrant belief the business will be operated lawfully and fairly, within the purposes of this title, and the applicant has available for the operation of such business net assets of at least Twenty-five Thousand Dollars ($25,000.00), the Administrator shall grant such application and issue to the applicant a license which shall be the applicant's license and authority to make supervised loans under the provisions of this title.

(2)  If the Administrator shall not so find, the Administrator shall notify the applicant, who shall, on request within thirty (30) days be entitled to a hearing on such application within sixty (60) days after the date of the request.  The investigation fee shall be retained by the Administrator, but the annual fee shall be returned to the applicant in the event of denial.

(3)  Each application for a license shall be granted or denied within ninety (90) days from its filing with the required fees, or, from the hearing thereon, if any, unless the period is extended by written agreement between the applicant and the Administrator or the independent hearing examiner.

(4)  Each license shall state the address of the office from which the business is to be conducted and the name of the licensee. The license shall be displayed at the place of business named in the license. The license shall not be transferable or assignable except upon approval by the Administrator.

(5)  Each license shall remain in full force and effect until relinquished, suspended, revoked or expired.  Every licensee shall, on or before each December 1, pay to the Administrator One Hundred Fifty Dollars ($150.00) for each license held by the licensee, as the annual fee for the succeeding calendar year.  If the annual fee remains unpaid fifteen (15) days after written notice of delinquency has been given to the licensee by the Administrator, the license shall thereupon expire but not before December 31 of any year for which an annual fee has been paid.  There shall be a late fee of Fifty Dollars ($50.00) for a late application for renewal of a license received after December 1.  The fee for a duplicate or amended license shall be Twenty-five Dollars ($25.00).

(6)  Every licensee shall maintain net assets of at least Twenty-five Thousand Dollars ($25,000.00), either used or readily available for use, in the conduct of the business of each licensed office.

(7)  A separate license shall be required for each office operated under this title.  The Administrator may issue more than one license to any one person upon compliance with this part as to each license.  Nothing contained herein, however, shall be construed to require a license for any place of business devoted to accounting or other record keeping and where supervised loans are not made.

(8)  When a licensee wishes to move an office to another location, the licensee shall give thirty (30) days' written notice to the Administrator, who shall amend the license accordingly.

(9)  For purposes of this section, the term "office" shall mean a location occupied by a licensee with the following characteristics:

(a) a manager for the office who is not common to any other supervised lender's office,

(b) a street and mailing address separate from any other supervised lender's office,

(c) an entrance through which the public may access only one supervised lender's office,

(d) separation from any other supervised lender's office by walls or otherwise and through which neither employees nor the public may pass, and

(e) any other characteristics required pursuant to rule adopted by the Administrator.

(10)  Any person holding a license under this title who shall violate any provision hereof shall be subject to forfeiture of each license held by the licensee and if a corporation, its charter shall be subject to forfeiture, and it shall be the duty of the Attorney General, when any such violation is called to the Attorney General's attention, to file suit for such forfeiture of charter and cancellation of the license in a district court in Oklahoma County.

Added by Laws 1969, c. 352, § 3-504, eff. July 1, 1969.  Amended by Laws 1987, c. 208, § 41, operative July 1, 1987; Laws 1987, c. 236, § 67, emerg. eff. July 20, 1987; Laws 1997, c. 288, § 5; Laws 2000, c. 217, § 16, eff. July 1, 2000.

§14A-3-505.  Censure, probate, or suspension, revocation or refusal to renew license - Reinstatement - Certain disclosures required of licensee.

(1)  The Administrator or the independent hearing examiner may, after notice and hearing, censure, probate, suspend, revoke or refuse to renew any license if the Administrator or the independent hearing examiner finds that:

(a) The licensee has failed to pay the annual license fee imposed by this title, or an examination fee, investigation fee or other fee or charge imposed by the Administrator under the authority of this title,

(b) The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provision of this title or any regulation or order lawfully made pursuant to and within the authority of this title,

(c) Any fact or condition exists which, if it had existed or had been known to exist at the time of the original application for such license, clearly would have justified the Administrator or the independent hearing examiner in refusing to issue such license, or

(d) The licensee acting as a mortgage broker as defined in the Mortgage Broker Licensure Act has violated the Mortgage Broker Licensure Act.

(2)  The hearing shall be held upon not less than twenty (20) days' notice in writing setting forth the time and place thereof and a concise statement of the facts alleged to sustain the administrative action, and its effective date shall be set forth in a written order accompanied by finding of fact and a copy thereof shall be forthwith delivered to the licensee.  Such order, finding, and the evidence considered by the Administrator or the independent hearing examiner shall be filed with the public records of the Administrator.

(3)  Any licensee may surrender any license by delivering it to the Administrator with written notice of its surrender, but such surrender shall not affect the administrative, civil or criminal liability for acts committed prior thereto.

(4)  No revocation, suspension, or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

(5)  The Administrator or the independent hearing examiner may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked if no fact or condition then exists which clearly would have justified the Administrator or the independent hearing examiner in refusing originally to issue such license under this part.

(6)  Every licensee shall notify the Administrator of the conviction of or plea of guilty or nolo contendere to any felony within thirty (30) days after the plea is taken and also within thirty (30) days of the entering of an order of judgment and sentencing and shall notify the Administrator of any administrative action resulting in revocation, suspension, or amendment of a license taken against the licensee in another state within thirty (30) days of the entering of the administrative order in that state.

Added by Laws 1969, c. 352, § 3-505, eff. July 1, 1969.  Amended by Laws 2000, c. 217, § 17, eff. July 1, 2000.

§14A-3-506.  Examination of licensees - Access to records - Investigations.

(1)  At such times as the Administrator shall deem necessary, the Administrator or a duly authorized representative shall make an examination of the place or places of business of each licensee and shall inquire into and examine the loans, transactions, books, accounts, papers, correspondence, and records of such licensee insofar as they pertain to the business regulated by this title.  In the course of such examination, the Administrator or the duly authorized representative shall have free access to the office, place of business, files, safes and vaults of such licensee, and shall have the right to make copies of such books, accounts, papers, correspondence and records.  The Administrator or the duly authorized representative may, during the course of such examination, administer oaths and examine any person under oath upon any subject pertinent to any matter about which the Administrator is authorized or required by this title to consider, investigate, or secure information.  Any licensee who shall fail or refuse to let the Administrator or the duly authorized representative examine or make copies of such books, or other relevant documents shall thereby be deemed in violation of this title and such failure or refusal shall constitute grounds for the administrative action against such license.  The information obtained in the course of such examination shall be confidential. Each licensee shall pay to the Administrator an amount assessed by the Administrator to cover the direct and indirect cost of such examination and a proportionate share of general administrative expense, not to exceed Three Hundred Dollars ($300.00); provided, however, that for any examination which lasts in excess of eight (8) hours, the Administrator shall charge an additional fee of Fifty Dollars ($50.00) per hour for each examiner required to complete such an examination; provided, further, that the Administrator may waive the examination fee for any examination which takes one (1) hour or less.  If an examination fee is due and is not paid upon completion of an examination, the Administrator shall bill the licensee, and there shall be a late fee of Fifty Dollars ($50.00) if the amount due is not received within thirty (30) days of the invoice date.  No licensee shall be assessed and charged a total fee in excess of Six Hundred Fifty Dollars ($650.00) for each licensed office in any one (1) calendar year.

(2)  For the purpose of discovering violations of this title or of securing information required hereunder, the Administrator or a duly authorized representative may investigate the books, accounts, papers, correspondence and records of any licensee or other person whom the Administrator has reasonable cause to believe is violating any provision of this title whether or not such person shall claim to be within the authority or scope of this part.  For the purpose of this part, any person who advertises for, solicits or otherwise communicates a willingness to make loans on which the loan finance charge exceeds ten percent (10%) per year as determined according to the provisions on loan finance charges for consumer loans, Section 3201 of this title, shall be presumed to be engaged in the business of making supervised loans.

(3)  Each licensee shall keep or make available in this state such books and records relating to loans made under this title as are necessary to enable the Administrator to determine whether the licensee is complying with this title.  Such books and records shall be consistent with accepted accounting practices.

(4)  Each licensee shall preserve or make available such books and records in this state relating to each of its loans for four (4) years from the date of the loan, or two (2) years from the date of the final entry made thereon, whichever is later.  Each licensee's system of records shall be accepted if it discloses such information as may be reasonably required under this title.  All obligations signed by borrowers shall be kept at an office in this state designated by the licensee, except when transferred under an agreement which gives the Administrator access thereto.

(5)  Each licensee shall, annually on or before the first day of May, file a report with the Administrator setting forth such relevant information as the Administrator may reasonably require concerning the business and operations during the preceding calendar year for each licensed place of business conducted by such licensee with the state.  Such report shall be made under oath and shall be in the form prescribed by the Administrator, who shall make and publish annually a consolidated analysis and recapitulation of such reports, but the individual reports shall be held confidential. There shall be a late fee of Twenty-five Dollars ($25.00) for any annual report received after May 1.

(6)  The Administrator may promulgate rules necessary for the enforcement of this title and consistent with all of its provisions.  Before adopting a rule the Administrator shall give every licensee at least twenty (20) days' written notice of a public hearing, stating the time and place thereof and the terms or substance of the proposed rule.  At the hearing, any licensee or other person may be heard and introduce evidence, data, or arguments or place the same on file.  The Administrator shall adopt and promulgate every rule in written form stating the date of adoption and the date of promulgation. A copy of every rule shall be mailed to each licensee prior to the effective date.

(7)  On application of any person and payment of the costs therefor, the Administrator shall furnish under the Administrator's seal and signed by the Administrator or an assistant, a certificate of good standing or a certified copy of any license, rule or order.

(8)  Any transcript of any hearing held by the Administrator or the independent hearing examiner under this title shall be a public record and open to inspection at all reasonable times.

(9)  Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby, the Administrator or a representative may apply to a court for an order compelling compliance, as provided by the Administrative Procedures Act.

(10)  There shall be assessed, in addition to any other penalties provided for by law, an administrative service fee of Twenty-five Dollars ($25.00) for each check returned to the Department of Consumer Credit or any agent thereof by reason of the refusal of the bank upon which such check was drawn to honor the same.  However, the fee provided in this subsection shall not be assessed for any check returned because of "insufficient funds" unless the check has been presented to the bank two times and payment declined by the bank.

Added by Laws 1969, c. 352, § 3-506, eff. July 1, 1969.  Amended by Laws 1987, c. 208, § 42, operative July 1, 1987; Laws 1987, c. 236, § 68, emerg. eff. July 20, 1987; Laws 1993, c. 270, § 24, eff. Sept. 1, 1993; Laws 1993, c. 329, § 9, eff. Sept. 1, 1993; Laws 2000, c. 217, § 18, eff. July 1, 2000.

§14A-3-507.  Application of Administrative Procedure Act to Part.

Except as otherwise provided, the general act of this state governing administrative procedures (Title 75, Oklahoma Statutes, Chapters 7 and 8) applies to and governs all administrative action taken by the Administrator pursuant to this part.

Added by Laws 1969, c. 352, § 3-507, eff. July 1, 1969.

§14A-3-508A.  Loan finance charge for supervised loans.

(1)  With respect to a supervised loan, including a loan pursuant to a revolving loan account, a supervised lender may contract for and receive a loan finance charge not exceeding that permitted by this section.

(2)  The loan finance charge, calculated according to the actuarial method, may not exceed the equivalent of the greater of either of the following:

(a) the total of

(i) thirty percent (30%) per year on that part of the unpaid balances of the principal which is Three Hundred Dollars ($300.00) or less;

(ii) twentyone percent (21%) per year on that part of the unpaid balances of the principal which is more than Three Hundred Dollars ($300.00) but does not exceed One Thousand Dollars ($1,000.00); and

(iii) fifteen percent (15%) per year on that part of the unpaid balances of the principal which is more than One Thousand Dollars ($1,000.00); or

(b) twentyone percent (21%) per year on the unpaid balances of the principal.

(3)  This section does not limit or restrict the manner of contracting for the loan finance charge, whether by way of addon, discount, or otherwise, so long as the rate of the loan finance charge does not exceed that permitted by this section.  If the loan is precomputed

(a) the loan finance charge may be calculated on the assumption that all scheduled payments will be made when due; and

(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (Section 3210).

(4)  The term of a loan, for the purpose of this section, commences on the date the loan is made.  Differences in the lengths of months are disregarded and a day may be counted as onethirtieth (1/30) of a month.  Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen (15) days may be treated as a full month if periods of fifteen (15) days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

(5)  Subject to classifications and differentiations the lender may reasonably establish, he may make the same loan finance charge on all principal amounts within a specified range.  A loan finance charge so made does not violate subsection (2) if

(a) when applied to the median amount within each range, it does not exceed the maximum permitted in subsection (2); and

(b) when applied to the lowest amount within each range, it does not produce a rate of loan finance charge exceeding the rate calculated according to paragraph (a) by more than eight percent (8%) of the rate calculated according to paragraph (a).

Added by Laws 1969, c. 352, § 3-508A, eff. July 1, 1969.  Amended by Laws 1981, c. 177, § 3.

§14A-3-508B.  Loan finance charge for loans with principal of One Hundred Dollars or less.

(1)  On loans having a principal of One Hundred Dollars ($100.00) or less, a supervised lender may charge in lieu of the loan finance charges specified in Section 3-508A, the following amounts:

(a) on any amount up to and including Twenty-nine Dollars and ninety-nine cents ($29.99), a charge may be added at the ratio of One Dollar ($1.00) for each Five Dollars ($5.00) of principal;

(b) on any loan in an amount in excess of Twenty-nine Dollars and ninety-nine cents ($29.99) up to and including the amount of Thirty-five Dollars ($35.00), there shall be allowed an acquisition charge for making the loan not in excess of 1/10 of the amount of the principal.  In addition thereto, an installment account handling charge shall be allowed not to exceed Three Dollars ($3.00) per month;

(c) on any loan of an amount in excess of Thirty-five Dollars ($35.00) but not more than Seventy Dollars ($70.00), there shall be allowed an acquisition charge for making the loan not in excess of 1/10 of the amount of the principal.  In addition thereto, an installment account handling charge shall be allowed not to exceed Three Dollars and fifty cents ($3.50) per month;

(d) on any loan of an amount in excess of Seventy Dollars ($70.00) but not in excess of One Hundred Dollars ($100.00), there shall be allowed an acquisition charge for making the loan, not in excess of 1/10 of the amount of the principal.  In addition thereto, an installment account handling charge shall be allowed not to exceed Four Dollars ($4.00) per month.

(e) on any loan in an amount in excess of One Hundred Dollars ($100.00) up to and including the amount of One Hundred Fifty Dollars ($150.00), there shall be allowed an acquisition charge for making the loan not in excess of 1/10 of the amount of the principal.  In addition thereto, an installment account handling charge shall be allowed not to exceed Four Dollars and fifty cents ($4.50) per month;

(f) on any loan of an amount in excess of One Hundred Fifty Dollars ($150.00) but not more than Two Hundred Dollars ($200.00), there shall be allowed an acquisition charge for making the loan not in excess of 1/10 of the amount of the principal.  In addition thereto, an installment account handling charge shall be allowed not to exceed Five Dollars ($5.00) per month;

(2)  The maximum term of any loan made under the terms of this section shall be one (1) month for each Ten Dollars ($10.00) of principal up to a maximum term of ten (10) months.  Provided, however, that under subsections (e) and (f) the maximum terms shall be one (1) month for each Twenty Dollars ($20.00) of principal up to a maximum term of ten (10) months.

(3)  The minimum term of any loan made under the terms of subsections (b) through (f) of this section shall be no less than sixty (60) days.  Any loan made under the terms of this section shall be scheduled to be payable in substantially equal installments at not less than thirty (30) day intervals, with the first installment to be scheduled to be due not less than one (1) calendar month after the date such loan is made.

(4)  Loans made under this section may be refinanced or consolidated according to the provisions of this section, notwithstanding anything in this act to the contrary.  When a loan made under this section is refinanced or consolidated, installment account handling charges on the loans being refinanced or consolidated must be rebated pursuant to the provisions regarding rebate on prepayment (Section 3-210) as of the date of refinancing or consolidation.  For the purpose of determining the amount of acquisition and installment account handling charges permitted in relation to the refinancing or the consolidation of loans made under this section, the principal resulting from the refinancing or consolidation is the total of the unpaid balances of the principal of the loans being refinanced or consolidated, plus any new money advanced, and any delinquency or deferral charges if due and unpaid, less any unearned acquisition and installment account handling charges imposed in connection with loans being refinanced or consolidated.

(5)  On such loans under this section, no insurance charges or any other charges of any nature whatsoever shall be permitted.

(6)  Except as otherwise provided, the acquisition charge authorized herein shall be deemed to be earned at the time a loan is made and shall not be subject to refund.  Provided, however, in a loan made under this section which is prepaid in full, refinanced or consolidated within the first sixty (60) days, the acquisition charge under this section will not be fully earned at the time the loan is made, but must be refunded pro rata at the rate of one-sixtieth (1/60) of the acquisition charge for each day from the date of the prepayment, refinancing or consolidation to the sixtieth day of the loan.  On the prepayment of any loan under this section, the installment account handling charge shall be subject to the provisions of Section 3-210 as it relates to refunds.  Provisions of Section 3-203 as it relates to delinquency charges and Section 3-204 as it relates to deferral charges shall apply to loans made under the section.

Added by Laws 1969, c. 352, § 3-508B, eff. July 1, 1969.  Amended by Laws 1979, c. 109, § 4, emerg. eff. April 25, 1979; Laws 1997, c. 288, § 7.

§14A-3-509.  Use of multiple agreements or split loans.

A lender may not, whether acting independently or in concert with one or more other lenders, use multiple agreements or split a loan (including any refinancing thereof) into multiple loans with intent to obtain a higher rate or amount of loan finance charge under Section 3-508A or 3-508B, whichever is appropriate, than would otherwise be permitted by this article or to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure and advertising (Part 3).  The excess amount of loan finance charge provided for in agreements or split loans in violation of this section are excess charges for the purposes of the provisions on effect of violation on rights of parties (Section 5-202) and the provisions on civil actions by Administrator (Section 6-113).

Added by Laws 1969, c. 352, § 3-509, eff. July 1, 1969.  Amended by Laws 1974, c. 95, § 2; Laws 1997, c. 288, § 8.

§14A-3-510.  Restrictions on interest in land as security.

(1)  With respect to a supervised loan in which the principal is One Thousand Dollars ($1,000.00) or less, and the loan finance charge calculated according to the actuarial method exceeds twentyone percent (21%) per year on the unpaid balances of principal, a lender may not contract for an interest in land as security.  A security interest taken in violation of this section is void.

(2)  This section shall not apply with respect to an openend credit plan under which a lender makes advances and takes or retains a security interest in the principal dwelling of the debtor where the advances are made in accordance with an established credit limit of at least One Thousand Dollars ($1,000.00) for the plan.

Added by Laws 1969, c. 352, § 3-510, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 48, operative Oct. 1, 1982.

§14A-3-511.  Regular schedule of payments - Maximum loan term.

Supervised loans, not made pursuant to a revolving loan account, in which the principal is One Thousand Dollars ($1,000.00) or less and the rate of the loan finance charge calculated according to the actuarial method exceeds eighteen percent (18%) on the unpaid balances of the principal, shall be scheduled to be payable in substantially equal installments at equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor; and

(a) over a period of not more than fortynine (49) months if the principal is more than Three Hundred Dollars ($300.00); or

(b) over a period of not more than thirtyseven (37) months if the principal is Three Hundred Dollars ($300.00) or less.

Added by Laws 1969, c. 352, § 3-511, eff. July 1, 1969.  Amended by Laws 1989, c. 55, § 1, eff. Nov. 1, 1989.

§14A-3-512.  Conduct of business other than making loans.

(1)  A licensee who is authorized to make supervised loans under this Part shall not engage in the business of making sales of goods at any location where supervised loans are made; provided, however, a licensee may make sales of goods through vending machines at the location where supervised loans are made and may sell other goods approved by the Administrator of the Department of Consumer Credit which are paid for by a consumer in cash and not with the proceeds of a loan by the licensee also making the sale.  The word "location" as used in this section means the entire space in which supervised loans are made and said location must be separated from any location in which merchandise is sold or displayed by walls which may be broken only by a passageway to which the public is not admitted.

(2)  A sale of goods or services pursuant to a lender credit card or similar arrangement made at a place of business other than that of a licensee does not violate this section.

(3)  An occasional sale of property used in the ordinary course of the business of the licensee does not violate this section.

(4)  A sale of items repossessed by the licensee does not violate this section.

(5)  No licensee shall conduct the business of making loans under this act under any name, or at any place of business within this state, other than that stated in the license.

Added by Laws 1969, c. 352, § 3-512, eff. July 1, 1969.  Amended by Laws 1997, c. 288, § 1.

§14A-3-513.  Application of other provisions.

Except as otherwise provided, all provisions of this act applying to consumer loans apply to supervised loans.

Added by Laws 1969, c. 352, § 3-513, eff. July 1, 1969.

§14A-3-514.  Attorney's fees.

With respect to a supervised loan in which the principal is One Thousand Dollars ($1,000.00) or less, the agreement may not provide for the payment by the debtor of attorney's fees; however, a court may award reasonable attorney's fees to a prevailing litigant in any transaction where such fees may be awarded in accordance with other statutes of this state.  A provision in violation of this section is unenforceable.

Added by Laws 1969, c. 352, § 3-514, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 49, operative June 1, 1982.

§14A-3-515.  Restrictions on interest in motor vehicles as security.

Restrictions on interest in motor vehicles as security.

With respect to a supervised loan made under the provisions of Section 3-508B of this title in which the principal is Three Hundred Dollars ($300.00) or less, a lender may not contract for an interest in motor vehicles as security.  A security interest taken in violation of this section is void.

Added by Laws 1997, c. 288, § 6.

§14A-3-601.  Loans subject to act by agreement of parties.

The parties to a loan other than a consumer loan may agree in writing signed by the parties that the loan is subject to the provisions of this act applying to consumer loans.  If the parties so agree, the loan is a consumer loan for the purposes of this act.

Added by Laws 1969, c. 352, § 3-601, eff. July 1, 1969.

§14A-3-602.  Repealed by Laws 1982, c. 335, § 58, operative June 1, 1982.

§14A-3-603.  Repealed by Laws 1982, c. 335, § 58, operative June 1, 1982.

§14A-3-604.  Repealed by Laws 1982, c. 335, § 58, operative June 1, 1982.

§14A-3-605.  Loan finance charge for other loans.

With respect to a loan other than a consumer loan, the parties may contract for the payment by the debtor of any loan finance charge, not in excess of the rate of loan finance charge specified in Section 5107(2).

Added by Laws 1969, c. 352, § 3-605, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 50, operative June 1, 1982.

§14A-4-101.  Short title.

This article shall be known and may be cited as Uniform Consumer Credit Code - Insurance.

Added by Laws 1969, c. 352, § 4-101, eff. July 1, 1969.

§14A4102.  Scope  Applicability to parties.

(1)  Except as provided in subsection (2), this article applies to insurance provided or to be provided in relation to a consumer credit sale (Section 2104), a consumer lease (Section 2106), or a consumer loan (Section 3104).

(2)  The provision on cancellation by a creditor (Section 4304) applies to loans the primary purpose of which is the financing of insurance.  No other provision of this article applies to insurance so financed.

(3)  Joint life insurance coverage and joint accident and health insurance coverage for debtors with their comakers, endorsers and guarantors shall be permissible under this article; provided, not more than two persons shall be so insured in connection with the same indebtedness.

Added by Laws 1969, c. 352, § 4102, eff. July 1, 1969.  Amended by Laws 1995, c. 104, § 1, eff. Nov. 1, 1995.

§14A-4-103.  Definition:  "Consumer credit insurance".

As used in the Uniform Consumer Credit Code, "consumer credit insurance" means insurance, other than insurance on property as provided for in Section 4301 of this title, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

(a) insurance provided in relation to a credit transaction in which a payment is scheduled more than fifteen (15) years after the extension of credit; or

(b) insurance issued as an isolated transaction of the insurer not related to an agreement or plan for insuring debtors of the creditor; or

(c) insurance indemnifying the creditor against loss due to the debtor's default.

Added by Laws 1969, c. 352, § 4-103, eff. July 1, 1969.  Amended by Laws 1984, c. 41, § 1, eff. Nov. 1, 1984.

§14A-4-104.  Creditor's provision of and charge for insurance - Excess amount of charge.

(1)  Except as otherwise provided in this article and subject to the provisions on additional charges (Section 2202 and Section 3202) and maximum charges (Part 2 of Article 2 and Article 3), a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges.  A creditor need not make a separate charge for insurance provided or required by him.  This act does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

(2)  The excess amount of a charge for insurance provided for in agreements in violation of this article is an excess charge for the purposes of the provisions of the article on remedies and penalties (Article 5) as to effect of violations on rights of parties (Section 5202) and of the provisions of the article on administration (Article 6) as to civil actions by the Administrator (Section 6113).

Added by Laws 1969, c. 352, § 4-104, eff. July 1, 1969.

§14A-4-105.  Conditions applying to insurance to be provided by creditor.

If a creditor agrees with a debtor to provide insurance

(1)  the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor, or sent to him at his address as stated by him, within thirty (30) days after the term of the insurance commences under the agreement between the creditor and debtor; or

(2)  the creditor shall promptly notify the debtor of any failure or delay in providing the insurance.

Added by Laws 1969, c. 352, § 4-105, eff. July 1, 1969.

§14A-4-106.  Unconscionability.

(1)  In applying the provisions of the act on unconscionability (Sections 5108 and 6111) to a separate charge for insurance, consideration shall be given, among other factors, to

(a) potential benefits to the debtor including the satisfaction of his obligations;

(b) the creditor's need for the protection provided by the insurance; and

(c) the relation between the amount and terms of credit granted and the insurance benefits provided.

(2)  If consumer credit insurance otherwise complies with this article and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in itself unconscionable.

Added by Laws 1969, c. 352, § 4-106, eff. July 1, 1969.

§14A-4-107.  Maximum charge by creditor for insurance.

(1)  Except as provided in subsection (2), if a creditor contracts for or receives a separate charge for insurance, the amount charged to the debtor for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the debtor is determined, conforming to any rate filings required by law and made by the insurer with the Insurance Department.

(2)  A creditor who provides consumer credit insurance in relation to a revolving charge account (Section 2108) or revolving loan account (Section 3108) may calculate the charge to the debtor in each billing cycle by applying the current premium rate to

(a) the average daily unpaid balance of the debt in the cycle;

(b) the unpaid balance of the debt or a median amount within a specified range of unpaid balances of debt on approximately the same day of the cycle.  The day of the cycle need not be the day used in calculating the credit service charge (Section 2207) or loan finance charge (Section 3201 and Section 3508A), but the specified range shall be the range used for that purpose; or

(c) the unpaid balances of principal calculated according to the actuarial method.

Added by Laws 1969, c. 352, § 4-107, eff. July 1, 1969.

§14A-4-108.  Refund or credit required - Amount.

(1)  Upon prepayment in full of a consumer credit sale or consumer loan by the proceeds of consumer credit insurance, the debtor or his estate is entitled to a refund of any portion of a separate charge for insurance which by reason of prepayment is retained by the creditor or returned to him by the insurer unless the charge was computed from time to time on the basis of the balances of the debtor's account.  Payment by the insurer of the coverage in force at the time the death claim arises includes premiums charged for the coverage.

(2)  This article does not require a creditor to grant a refund or credit to the debtor if all refunds and credits due to the debtor under this article amount to less than One Dollar ($1.00), and except as provided in subsection (1) does not require the creditor to account to the debtor for any portion of a separate charge for insurance because

(a) the insurance is terminated by performance of the insurer's obligation;

(b) the creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them;

(c) the creditor receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law; or

(d) the debtor has voluntarily signed an authorization to continue his coverage in force.

(3)  Except as provided in subsection (2), the creditor shall promptly make or cause to be made an appropriate refund or credit to the debtor with respect to any separate charge made to him for insurance if

(a) the insurance is not provided or is provided for a shorter term than that for which the charge to the debtor for insurance was computed; or

(b) the insurance terminates prior to the end of the term for which it was written because of prepayment in full or otherwise.

(4)  A refund or credit required by subsection (3) is appropriate as to amount if it is computed according to a method prescribed or approved by the Insurance Department or a formula filed by the insurer with the Insurance Department at least thirty (30) days before the debtor's right to a refund or credit becomes determinable, unless the method or formula is employed after the Insurance Department notifies the insurer that it is disapproved.

Added by Laws 1969, c. 352, § 4-108, eff. July 1, 1969.

§14A-4-109.  Existing insurance - Choice of insurer.

If a creditor requires insurance, upon notice to the creditor the debtor shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the debtor, or through a policy to be obtained and paid for by the debtor, but the creditor may for reasonable cause decline the insurance provided by the debtor.

Added by Laws 1969, c. 352, § 4-109, eff. July 1, 1969.

§14A-4-110.  Charge for insurance in connection with a deferral, refinancing, or consolidation - Duplicate charges.

(1)  A creditor may not contract for or receive a separate charge for insurance in connection with a deferral (Section 2204 or Section 3204), a refinancing (Section 2205 or Section 3205), or a consolidation (Section 2206 or Section 3206), unless

(a) the debtor agrees at or before the time of the deferral, refinancing, or consolidation that the charge may be made;

(b) the debtor is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which he would have been entitled had there been no deferral, refinancing, or consolidation;

(c) the debtor receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (Section 4108); and

(d) the charge does not exceed the amount permitted by this article (Section 4107).

(2)  A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.

Added by Laws 1969, c. 352, § 4-110, eff. July 1, 1969.

§14A-4-111.  Cooperation between Administrator and Insurance Department.

The Administrator and the Insurance Department are authorized and directed to consult and assist one another in maintaining compliance with this article.  They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action.  If the Administrator is informed of a violation or suspected violation by an insurer of this article, or of the insurance laws, rules, and regulations of this state, he shall advise the Insurance Department of the circumstances.

Added by Laws 1969, c. 352, § 4-111, eff. July 1, 1969.

§14A-4-112.  Administrative action of Insurance Department.

(1)  To the extent that its responsibility under this article requires, the Insurance Department shall cause to be issued rules with respect to insurers, and with respect to refunds (Section 4108), forms, schedules of premium rates and charges (Section 4203) and its approval or disapproval thereof and, in case of violation, may make an order for compliance.

(2)  The general act of this state governing administrative procedures (Title 75, Oklahoma Statutes, Chapters 7 and 8) applies to and governs all administrative action taken by the Insurance Department pursuant to this section.

Added by Laws 1969, c. 352, § 4-112, eff. July 1, 1969.

§14A-4-113.  Sale of insurance product in conjunction with subsection 10 mortgage - Conditions - Disclosure.

A creditor shall not sell any individual or group credit life, accident and health or unemployment insurance product on a prepaid single premium basis in conjunction with a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of Title 14A of the Oklahoma Statutes unless the following conditions are met:

(a) if a creditor offers any individual or group credit life, accident and health or unemployment insurance product purchased on a prepaid single premium basis in conjunction with a subsection 10 mortgage, the creditor shall offer the obligor the option of purchasing all such insurance on a monthly premium basis, if such option is available;

(b) a creditor shall not sell credit life, accident and health or unemployment insurance products in conjunction with a subsection 10 mortgage other than where the insurance premiums are calculated, earned and paid on a monthly or other regular, periodic basis without providing a separate disclosure with a copy acknowledged by the obligor no later than the time of closing in a form substantially similar to the following:

"Insurance Notice To Obligor

You have elected to buy credit life, accident and health and/or unemployment insurance in conjunction with this mortgage loan.  The cost of this insurance is being prepaid, and it is being financed at the interest rate provided for in the loan.  This insurance is not required as a condition of closing this loan, and it has been included with the loan at your request.

You have the right at any time to cancel any or all such policies purchased in conjunction with this loan.  You may cancel your policy or policies by signing and returning a copy of this notice to your creditor or you may contact your creditor directly.

If you cancel your insurance within thirty (30) days of the date of your loan, then you will receive either a full refund or a credit against your loan account.  If you cancel your insurance at any other time, you will receive either a refund or credit against your loan account of any unearned premium.  You must cancel within thirty (30) days of the date of the loan to receive a full refund.

Credit Insurance Cancellation

I (we) request that the creditor cancel the __________ insurance that I (we) purchased in conjunction with my (our) mortgage loan dated _________________

_____________________________

Today's Date

_____________________________

Borrower"

(c) this subsection shall not apply to credit life, accident and health or unemployment insurance sold by the creditor for which the obligor chooses the beneficiary and it is someone other than the creditor.

Added by Laws 2003, c. 330, § 12, eff. Jan. 1, 2004.

§14A-4-201.  Term of insurance.

(1)  Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer.  Whether or not such evidence is required, the term of the insurance shall commence no later than when the debtor becomes obligated to the creditor or when the debtor applies for the insurance, whichever is later, except as follows:

(a) if any required evidence of insurability is not furnished until more than thirty (30) days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

(b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

(2)  The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt except as follows:

(a) if the insurance relates to a revolving charge account or revolving loan account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty (30) days' notice to the debtor; or

(b) if the debtor is advised in writing that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.

(3)  The term of the insurance shall not extend more than fifteen (15) days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the debtor or as an incident to a deferral, refinancing, or consolidation.

Added by Laws 1969, c. 352, § 4-201, eff. July 1, 1969.

§14A-4-202.  Amount of insurance.

(1)  Except as provided in subsection (2)

(a) in the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt; or

(b) in the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid installments of the debt, and the amount of any periodic benefit may not exceed the original amount of debt divided by the number of periodic installments in which it is payable.

(2)  If consumer credit insurance is provided in connection with a revolving charge account or revolving loan account, the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time.  If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.  If the debt or the commitment is primarily for an agricultural purpose, and there is no regular schedule of payments, the amounts payable as insurance benefits may equal the total of the initial amount of debt and the amount of the commitment.

Added by Laws 1969, c. 352, § 4-202, eff. July 1, 1969.

§14A-4-203.  Filing and approval of rates and forms.

(1)  A creditor may not use a form, or a schedule of premium rates or charges for consumer credit insurance, the filing of which is required by this section, if the Insurance Department has disapproved the form or schedule and has notified the insurer of its disapproval.  A creditor may not use a form or schedule unless

(a) the form or schedule has been on file with the Insurance Department for thirty (30) days, or has earlier been approved by it; and

(b) the insurer has complied with this section with respect to the insurance.

(2)  Except as provided in subsection (3), all policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders relating to consumer credit insurance delivered or issued for delivery in this State, and the schedules of premium rates or charges pertaining thereto, shall be filed by the insurer with the Insurance Department.  It shall, within thirty (30) days after the filing of any form or schedule, disapprove it if the premium rates or charges are unreasonable in relation to the benefits provided under the form, or if the form contains provisions which are unjust, unfair, inequitable, or deceptive or encourage misrepresentation of the coverage or are contrary to any provision of the Oklahoma Insurance Code or of any rule or regulation promulgated thereunder.

(3)  If a group policy has been delivered in another state, the forms to be filed by the insurer with the Insurance Department are the group certificates and notices of proposed insurance.  It shall approve them if

(a) they provide the information that would be required if the group policy were delivered in this state; and

(b) the applicable premium rates or charges do not exceed those established by its rules or regulations.

Added by Laws 1969, c. 352, § 4-203, eff. July 1, 1969.

§14A-4-301.  Property insurance.

(1)  A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

(a) the insurance covers a substantial risk of loss of or damage to property related to the credit transaction;

(b) the amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and

(c) the term of the insurance is reasonable in relation to the terms of credit.

(2)  The term of insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

Added by Laws 1969, c. 352, § 4-301, eff. July 1, 1969.  Amended by Laws 1988, c. 8, § 1, emerg. eff. March 14, 1988.

§14A4302.  Insurance on creditor's interest only.

If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the debtor is on the debtor only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.

Laws 1969, c. 352, § 4302.

§14A-4-303.  Liability insurance.

A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability arising out of the ownership or use of property related to the credit transaction.

Added by Laws 1969, c. 352, § 4-303, eff. July 1, 1969.

§14A-4-304.  Cancellation by creditor.

A creditor shall not request cancellation of a policy of property or liability insurance except after the debtor's default or in accordance with a written authorization by the debtor, and in either case the cancellation does not take effect until written notice is delivered to the debtor or mailed to him at his address as stated by him.  The notice shall state that the policy may be cancelled in accordance with the terms and conditions of the policy.

Added by Laws 1969, c. 352, § 4-304, eff. July 1, 1969.

§14A-5-101.  Short title.

This article shall be known and may be cited as Uniform Consumer Credit Code - Remedies and Penalties.

Added by Laws 1969, c. 352, § 5-101, eff. July 1, 1969.

§14A-5-102.  Scope.

This part applies to actions or other proceedings to enforce rights arising from consumer credit sales, consumer leases and consumer loans; and, in addition, to extortionate extensions of credit (Section 5107).

Added by Laws 1969, c. 352, § 5-102, eff. July 1, 1969.

§14A-5-103.  Restrictions on deficiency judgments in consumer credit sales.

(1)  This section applies to a consumer credit sale of goods or services.

(2)  If the seller repossesses or voluntarily accepts surrender of goods which were the subject of the sale and in which he has a security interest and the cash price of the goods repossessed or surrendered was One Thousand Dollars ($1,000.00) or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale of the goods, and the seller is not obligated to resell the collateral.

(3)  If the seller repossesses or voluntarily accepts surrender of goods which were not the subject of the sale but in which he has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was One Thousand Dollars ($1,000.00) or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale.

(4)  For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to revolving charge accounts, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests (Section 2409).

(5)  The buyer shall be liable in damages to the seller if the buyer has wrongfully damaged the collateral or if, after default and demand, the buyer has wrongfully failed to make the collateral available to the seller.

(6)  If the seller elects to bring an action against the buyer for a debt arising from a consumer credit sale of goods or services, when under this section he would not be entitled to a deficiency judgment if he repossessed the collateral, and obtains judgment

(a) he may not repossess the collateral; and

(b) the collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.

(7)  The amount of One Thousand Dollars ($1,000.00) in subsections (2) and (3) of this section is subject to adjustment pursuant to the provisions on adjustment of dollar amounts (Section 1106).

Added by Laws 1969, c. 352, § 5-103, eff. July 1, 1969.  Amended by Laws 1979, c. 109, § 2, emerg. eff. April 25, 1979.

§14A-5-104.  No garnishment before judgment.

Prior to entry of judgment in an action against the debtor for debt arising from a consumer credit sale, a consumer lease, or a consumer loan, the creditor may not attach unpaid earnings of the debtor by garnishment or like proceedings.

Added by Laws 1969, c. 352, § 5-104, eff. July 1, 1969.

§14A-5-105.  Limitation on garnishment.

(1)  For the purpose of this part

(a) "disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required by law to be withheld; and

(b) "garnishment" means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of a debt.

(2)  The maximum part of the aggregate disposable earnings of an individual for any workweek which is subjected to garnishment to enforce payment of a judgment arising from a consumer credit sale, consumer lease, or consumer loan may not exceed the lesser of

(a) twentyfive percent (25%) of his disposable earnings for that week; or

(b) the amount by which his disposable earnings for that week exceed thirty times the federal minimum hourly wage prescribed by Section 6(a) (1) of the Fair Labor Standards Act of 1938, U.S.C. Title 29, Section 206(a) (1), in effect at the time the earnings are payable.

(c) in the case of earnings for a pay period other than a week, the Administrator shall by rule prescribe a multiple of the federal minimum hourly wage equivalent in effect to that set forth in paragraph (b).

(3)  No court may make, execute, or enforce an order or process in violation of this section.

Added by Laws 1969, c. 352, § 5-105, eff. July 1, 1969.

§14A-5-106.  No discharge from employment for garnishment.

No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment arising from a consumer credit sale, consumer lease, or consumer loan, unless the employer shall be served with garnishment or like process issued to collect one or more judgments against the employee on more than two occasions within one year.

Added by Laws 1969, c. 352, § 5-106, eff. July 1, 1969.

§14A-5-107.  Extortionate extensions of credit.

(1)  If it is the understanding of the creditor and the debtor at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the debtor.

(2)  If it is shown that an extension of credit was made at an annual rate exceeding fortyfive percent (45%) calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection (1), unless such rate was otherwise lawful under any provision or provisions of this act.

Added by Laws 1969, c. 352, § 5-107, eff. July 1, 1969.

§14A-5-108.  Unconscionability.

(1)  With respect to a consumer credit sale, consumer lease, or consumer loan, if the court as a matter of law finds the agreement or any clause of the agreement to have been unconscionable at the time it was made the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2)  If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.

(3)  For the purposes of this section, a charge or practice expressly permitted by this act is not in itself unconscionable.

Added by Laws 1969, c. 352, § 5-108, eff. July 1, 1969.

§14A-5-201.  Consumer credit sales and consumer loans.

For purposes of the provisions of this part on civil liability for violation of disclosure provisions (Section 5203) and on debtor's right to rescind certain transactions (Section 5204), consumer credit sale and consumer loan include the transactions covered in Sections 2301 and 3301.

Added by Laws 1969, c. 352, § 5-201, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 51, operative Oct. 1, 1982.

§14A-5-202.  Effect of violations on rights of parties.

(1)  If a creditor has violated the provisions of this act applying to certain negotiable instruments (Section 2403 of this title), or limitations on the schedule of payments or loan term for supervised loans (Section 3512 of this title), the debtor is not obligated to pay the credit service charge or loan finance charge and has a right to recover from the person violating this act or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt a penalty in an amount determined by the court not in excess of three times the amount of the credit service charge or loan finance charge.  No action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement with respect to which the violation occurred.

(2)  If a creditor has violated the provisions of this act applying to authority to make supervised loans (Section 3502 of this title), the loan is void and the debtor is not obligated to pay either the principal or loan finance charge.  If he has paid any part of the principal or of the loan finance charge, he has a right to recover the payment from the person violating this act or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt.  With respect to violations arising from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the violation occurred.  With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.

(3)  Any creditor or servicer who fails to comply with any requirement for subsection 10 mortgages under Section 10 of this act, with respect to any person is liable to that person in an amount equal to the sum of all finance charges and fees paid by the consumer, unless the creditor demonstrates that the failure to comply is not material.  No action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement with respect to which the violation occurred.

(4)  A debtor is not obligated to pay a charge in excess of that allowed by this act, and if the debtor has paid an excess charge  the debtor has a right to a refund.  A refund may be made by reducing the debtor's obligation by the amount of the excess charge.  If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.

(5)  If a debtor is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from that person a penalty in an amount determined by a court not exceeding the greater of either the amount of the credit service or loan finance charge or ten times the amount of the excess charge.  If the creditor has made an excess charge in deliberate violation of or in reckless disregard for this act, the penalty may be recovered even though the creditor has refunded the excess charge.  No penalty pursuant to this subsection may be recovered if a court has ordered a similar penalty assessed against the same person in a civil action by the Administrator (Section 6113 of this title).  With respect to excess charges arising from sales made pursuant to revolving charge accounts or from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the time the excess charge was made.  With respect to excess charges arising from other consumer credit sales or consumer loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.

(6)  Except as otherwise provided, no violation of this act impairs rights on a debt.

(7)  If an employer discharges an employee in violation of the provisions prohibiting discharge (Section 5106 of this title), the employee may within thirty (30) days bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee.  Damages recoverable shall not exceed lost wages for six (6) weeks.

(8)  If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error no liability is imposed under subsections (1), (2) and (5) of this section and the validity of the transaction is not affected.

(9)  In any case in which it is found that a creditor has violated this act, the court may award reasonable attorney fees incurred by the debtor.

Added by Laws 1969, c. 352, § 5-202, eff. July 1, 1969.  Amended by Laws 2003, c. 330, § 13, eff. Jan. 1, 2004.

§14A-5-203.  Civil liability for violation of disclosure provisions.

(1)  Except as otherwise provided in this section, any creditor who fails to comply with any requirement imposed by the provisions on disclosure (Part 3), other than the provisions on advertising pursuant to Sections 2313 of Article 2 of this title and 3312 of Article 3 of this title, or with any requirement imposed by the provision on the right to rescind pursuant to Section 5204 of this title, with respect to any person is liable to that person in an amount equal to the sum of:

(a) any actual damage sustained by that person as a result of the failure;

(b) (i) (aa) in the case of an individual action twice the amount of the credit service or loan finance charge in connection with the transaction,

(bb) in the case of an individual action relating to a consumer lease twentyfive percent (25%) of the total amount of monthly payments under the lease but the liability pursuant to this part of this paragraph shall be not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or

(cc) in the case of an individual action relating to a credit transaction not under an open-end credit plan that is secured by real property or a dwelling, not less than Two Hundred Dollars ($200.00) or greater than Two Thousand Dollars ($2,000.00); or

(ii) in the case of a class action, an amount the court may allow, except that as to each member of the class no minimum recovery shall be applicable and the total recovery other than for actual damages in any class action or series of class actions arising out of the same failure to comply by the same creditor shall not be more than the lesser of Five Hundred Thousand Dollars ($500,000.00) or one percent (1%) of the net worth of the creditor;

(c) in the case of a successful action to enforce the liability under paragraph (b) of this subsection or in any action in which a person is determined to have a right of rescission under Section 5204 of this title, the costs of the action together with reasonable attorney fees as determined by the court.  In determining the amount of award in any class action, the court shall consider among other relevant factors the amount of any actual damages awarded, the frequency and persistence of failures of compliance by the creditor, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor's failure of compliance was intentional.  In connection with the disclosures required by Sections 2-310 and 3-309 of this title, a creditor shall have a liability determined under paragraph (b) of this subsection only for failing to comply with the requirements of Section 5204 of this title, Sections 2310(1) and 3309(1) of this title, subsections (2)(d) through (k) of Section 2310 of this title, and subsections (2)(d) through (k) of Section 3309 of this title.  In connection with the disclosures referred to in subsections (1) through (7) of Sections 2-310.1 and 3-309.1 of this title, a card issuer shall have a liability under this section only to a cardholder who pays a fee described in Section 2-310.1(1)(d), Section 2-310.1(5)(a)(i), Section 3-309.1(1)(d) or Section 3-309.1(5)(a)(i) of this title or who uses the credit card or charge card.  In connection with disclosures for closedend credit, a creditor shall have a liability determined under paragraph (b) of this subsection only for failing to comply with the requirements of Section 5204 of this title, subsections (2)(b) insofar as it requires a disclosure of the amount financed, through (f) and subsection (j) of Section 2306 of this title, and subsections (2)(b) insofar as it requires a disclosure of the amount financed, through (f) and subsection (h) of Section 3306 of this title.  With respect to any failure to make disclosure, liability shall be imposed only upon the creditor required to make disclosure, except as provided in subsection (3) of Section 2302 of this title, subsection (3) of Section 3302 of this title and otherwise in this section; and

(d) in the case of a failure to comply with any requirement under Section 3-309.4 of this title, an amount equal to the sum of all finance charges and fees paid by the consumer, unless the creditor demonstrates that the failure to comply is not material.

(2)  A creditor or assignee has no liability under this section, Section 5302 of this title or Article 6 of this title in relation to disclosure if within sixty (60) days after discovering an error whether pursuant to a final written examination report or notice issued under subsection (4) of Section 6105 of this title or through the creditor's or assignee's own procedures, and prior to the institution of an action under this section or the receipt of written notice of the error from the obligor, the creditor or assignee notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the person will not be required to pay a credit service charge or loan finance charge in excess of the amount actually disclosed or the dollar equivalent of the percentage rate actually disclosed, whichever is lower.

(3)  A creditor or assignee may not be held liable in any action brought under this section or Section 5204 of this title for a violation of this title if the creditor or assignee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.  A bona fide error includes, but is not limited to, a clerical, calculation, computer malfunction and programming, and printing error, but not an error of legal judgment with respect to a person's disclosure obligations under this title.

(4) (a) Except as otherwise specifically provided in this section, any civil action for a violation of this section or administrative proceeding for restitution which may be brought against the original creditor in any transaction may be maintained against any subsequent assignee of the original creditor in any transaction where the violation from which the alleged liability arose is apparent on the face of the disclosure statement unless the assignment was involuntary.  For the purpose of this section, a violation apparent on the face of the disclosure statement includes, but is not limited to, a disclosure which can be determined to be incomplete or inaccurate from the face of the disclosure statement or other documents assigned or a disclosure which does not use the terms required to be used by this title.

(b) (i) Except as otherwise specifically provided in this title, any civil action against a creditor for a violation of this title, and any administrative proceeding against a creditor, with respect to a consumer credit transaction secured by real property may be maintained against any assignee of such creditor only if:

(aa) the violation for which such action or proceeding is brought is apparent on the face of the disclosure statement provided in connection with such transaction pursuant to this title; and

(bb) the assignment to the assignee was voluntary.

(ii) For the purpose of this section, a violation is apparent on the face of the disclosure statement if:

(aa) the disclosure can be determined to be incomplete or inaccurate by a comparison among the disclosure statement, any itemization of the amount financed, the note, or any other disclosure of disbursement; or

(bb) the disclosure statement does not use the terms or format required to be used by this title.

(5)  Any person who has the right to rescind a transaction under Section 5204 of this title may rescind the transaction as against any assignee of the obligation.

(6)  No action pursuant to this section may be brought more than one (1) year after the date of the occurrence of the violation.

(7) (a) In this section, "creditor" includes sellers, lessors, lenders, persons who regularly offer to lease or arrange to lease under consumer leases and any other person required to make disclosures under Part 3 of either Article 2 or Article 3 of this title.

(b) (i) A servicer of a consumer obligation arising from a consumer credit transaction shall not be treated as an assignee of such obligation for purposes of this section unless the servicer is or was the owner of the obligation.

(ii) A servicer of a consumer obligation arising from a consumer credit transaction shall not be treated as the owner of the obligation for purposes of this section on the basis of an assignment of the obligation from the creditor or another assignee to the servicer solely for the administrative convenience of the servicer in servicing the obligation.  Upon written request by the obligor, the servicer shall provide the obligor, to the best knowledge of the servicer, with the name, address, and telephone number of the owner of the obligation or the master servicer of the obligation.

(iii) For purposes of this subsection, the term "servicer" has the same meaning as in Section 6(i)(2) of the Real Estate Settlement Procedures Act of 1974.

(iv) This subsection shall apply to all consumer credit transactions in existence or consummated on or after September 30, 1995.

(8)  Where there are multiple obligors in a consumer credit transaction or consumer lease, there shall be no more than one recovery under paragraph (b) of subsection (1) of this section for a violation of this title.

(9)  The multiple failure to disclose to any person any information required under this title to be disclosed in connection with a single account under an openend consumer credit plan, other single consumer credit sale, consumer loan, consumer lease, or other extension of consumer credit shall entitle the person to a single recovery under this section but continued failure to disclose after a recovery has been granted shall give rise to rights to additional recoveries.  This subsection does not bar any remedy permitted by Section 5204 of this title.

(10)  A person may not take any action to offset any amount for which a creditor or assignee is potentially liable to that person under paragraph b of subsection (1) of this section against any amount owed by that person unless the amount of the creditor's or assignee's liability has been determined by judgment of a court of competent jurisdiction in an action to which the person was a party.  This subsection does not bar a person then in default on the obligation from asserting a violation of disclosure requirements as an original action or as a defense or counterclaim to an action to collect amounts owed by the person brought by another person liable under this title if the claim is not time barred, or as a setoff or defense in accordance with Section 5205 of this title.

(11) (a) Any person who purchases or is otherwise assigned a mortgage referred to in subsection (10) of Section 1-301 of this title shall be subject to all claims and defenses with respect to that mortgage that the consumer could assert against the creditor of the mortgage, unless the purchaser or assignee demonstrates, by a preponderance of the evidence, that a reasonable person exercising ordinary due diligence, could not determine, based on the documentation required by this title, the itemization of the amount financed, and other disclosure of disbursements that the mortgage was a mortgage referred to in subsection (10) of Section 1-301 of this title.  The preceding sentence does not affect rights of a consumer under paragraph (a) of subsection (4) or subsection (5) of this section or any other provision of this title.

(b) Notwithstanding any other provision of law, relief provided as a result of any action made permissible by paragraph (a) of this subsection may not exceed:

(i) with respect to actions based upon a violation of this title, the amount specified in subsection (1) of this section; and

(ii) with respect to all other causes of action, the sum of:

(aa) the amount of all remaining indebtedness; and

(bb) the total amount paid by the consumer in connection with the transaction.

(c) The amount of damages that may be awarded under subparagraph (ii) of paragraph (b) of this subsection shall be reduced by the amount of any damages awarded under subparagraph (i) of paragraph (b) of this subsection.

(d) Any person who sells or otherwise assigns a mortgage referred to in subsection (10) of Section 1-301 of this title shall include a prominent notice of the potential liability under this subsection as determined by the Administrator.

Added by Laws 1969, c. 352, § 5-203, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 10; Laws 1976, c. 263, § 5, emerg. eff. June 17, 1976; Laws 1982, c. 335, § 52, operative Oct. 1, 1982; Laws 1990, c. 260, § 29, operative July 1, 1990; Laws 2000, c. 217, § 19, eff. July 1, 2000; Laws 2003, c. 330, § 14, eff. Jan. 1, 2004.

§14A-5-204.  Right to rescind certain transactions.

(1)  Except as otherwise provided in this section, in the case of a consumer credit sale or consumer loan, including opening or increasing the credit limit for an openend credit plan, with respect to which a security interest, including any such interest arising by operation of law, is or will be retained or acquired in any real or personal property which is used as the principal dwelling of the person to whom credit is extended, each person in whose principal dwelling a security interest is or will be retained or acquired, if that person's ownership interest in the dwelling is or will be subject to the security interest, shall have the right to rescind the transaction until midnight of the third business day following the consummation of the transaction or the delivery of the information and rescission forms required under this section together with a statement containing the material disclosures as defined in subsection (7) of this section, whichever is later, by notifying the creditor, in accordance with rules of the Administrator, of the person's intention to do so.  The creditor shall clearly and conspicuously disclose, in accordance with rules of the Administrator, in a transaction subject to this section the rights of the person having the right of rescission under this section. The creditor shall also provide, in accordance with rules of the Administrator, appropriate forms and an adequate opportunity to a person having the right of rescission to exercise the right to rescind any transaction subject to this section.  If the required notice and material disclosures are not delivered, the right to rescind shall expire no later than three (3) years after the date of consummation of the transaction giving rise to the right of rescission, or upon sale of the property, whichever occurs first; except that if the Administrator or any other appropriate agency institutes a proceeding to enforce the provisions of this section within three (3) years after the date of consummation of the transaction and finds a violation of this section and the right to rescind is based in whole or in part on any matter involved in such proceeding, then the right of rescission shall expire three (3) years after the date of consummation of the transaction or upon the earlier sale of the property, or upon the expiration of one (1) year following the conclusion of the proceeding, or any judicial review or period for judicial review thereof, whichever is later.

(2)  When the right of rescission is exercised under subsection (1) of this section, the debtor or person exercising the right of rescission is not liable for any credit service charge, loan finance charge or other charge, and any security interest given, including any such interest arising by operation of law, becomes void upon the rescission.  Within twenty (20) days after receipt of a notice of rescission, the creditor shall return any money or property given as earnest money, down payment or otherwise, and shall take any action necessary or appropriate to reflect the termination of any security interest created under the transaction.  If the creditor has delivered any property to the person exercising the right of rescission, such person may retain possession of it.  Upon the performance of the creditor's obligations under this section, the person exercising the right of rescission shall tender to the creditor all property delivered by the creditor in the consumer credit transaction, except that if return of the property in kind would be impractical or inequitable, tender of its reasonable value shall be made.  Tender shall be made at the location of the property or at the principal dwelling of the person exercising the right of rescission, at the option of the person.  If the creditor does not take possession of the property within twenty (20) days after tender by the person exercising the right of rescission, such person may keep it without further obligation.  The procedures prescribed by this subsection shall apply except when otherwise ordered by a court.

(3)  Notwithstanding any rule of evidence, written acknowledgment of receipt of any disclosure required under this title by a person to whom information, forms, and a statement is required to be given pursuant to this section does no more than create a rebuttable presumption of delivery thereof.

(4)  The person entitled to exercise the right of rescission may modify or waive the right to rescind if that person determines that the extension of credit is necessary in order to meet a bona fide personal financial emergency.  To modify or waive the right, the person shall give the creditor a dated written statement that describes the emergency, specifically modifies or waives the right to rescind, and bears the signature of all of the persons entitled to rescind.  Printed forms for this purpose are prohibited.

(5)  This section does not apply to the creation or retention of a consensual lien against a principal dwelling to finance the acquisition or initial construction of that dwelling; a transaction which constitutes a refinancing or consolidation (with no new advances) of the principal balance then due and any accrued and unpaid finance charges of an existing extension of credit by the same creditor secured by an interest in the same property; a transaction in which an agency of a state is the creditor; or advances under a preexisting openend credit plan if a security interest has already been retained or acquired and such advances are in accordance with a previously established credit limit for such plan.

(6)  In any action in which it is determined that a creditor has violated this section, in addition to rescission the court may award relief under Section 5203 of this title for violations of this title not relating to the right to rescind.

(7)  The term "material disclosures" means the disclosure, as required by this title, of the annual percentage rate, the method of determining the finance charge and the balance upon which a finance charge will be imposed, the amount of the finance charge, the amount to be financed, the total of payments, the number and amount of payments, and the due dates or periods of payments scheduled to repay the indebtedness.

(8)  An obligor shall have no rescission rights arising solely from the form of written notice used by the creditor to inform the obligor of the rights of the obligor under this section, if the creditor provided the obligor the appropriate form of written notice published and adopted by the Administrator, or a comparable written notice of the rights of the obligor, that was properly completed by the creditor, and otherwise complied with all other requirements of this section regarding notice.

(9) (a) Notwithstanding the provisions of Section 21 of this act, and subject to the time period provided in subsection (1) of this section, in addition to any other right of rescission available under this section for a transaction, after the initiation of any judicial or nonjudicial foreclosure process on the primary dwelling of an obligor securing an extension of credit, the obligor shall have a right to rescind the transaction equivalent to other rescission rights provided by this section, if:

(i) a mortgage broker fee is not included in the finance charge in accordance with the laws and regulations in effect at the time the consumer credit transaction was consummated; or

(ii) the form of notice of rescission for the transaction is not the appropriate form of written notice published and adopted by the Administrator or a comparable written notice, and otherwise complied with all the requirements of this section regarding notice.

(b) Notwithstanding the provisions of subsection (6) of Section 3-304 of this title, and subject to the time period provided in subsection (1) of this section, for the purposes of exercising any rescission rights after the initiation of any judicial or nonjudicial foreclosure process on the principal dwelling of the obligor securing an extension of credit, the disclosure of the finance charge and other disclosures affected by any finance charge shall be treated as being accurate for purposes of this section if the amount disclosed as the finance charge does not vary from the actual finance charge by more than Thirty-five Dollars ($35.00) or is greater than the amount required to be disclosed under this title.

(c) Nothing in this subsection affects a consumer's right of rescission in recoupment under law.

(d) This subsection shall apply to all consumer credit transactions in existence or consummated on or after September 30, 1995.

Added by Laws 1969, c. 352, § 5-204, eff. July 1, 1969.  Amended by Laws 1976, c. 263, § 6, emerg. eff. June 17, 1976; Laws 1982, c. 335, § 53, operative Oct. 1, 1982; Laws 2000, c. 217, § 20, eff. July 1, 2000.

§14A-5-205.  Refunds and penalties as set-off to obligation.

Refunds or penalties to which the debtor is entitled pursuant to this part may be set off against the debtor's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this part.

Added by Laws 1969, c. 352, § 5-205, eff. July 1, 1969.

§14A-5-206.  Closed-end consumer credit transaction secured by real property or dwelling consummated before September 30, 1995 - Nonliability of creditor.

(1)  For any closed-end consumer credit transaction that is secured by real property or a dwelling, that is subject to Title 14A of the Oklahoma Statutes, and that is consummated before September 30, 1995, a creditor or any assignee of a creditor shall have no civil, administrative, or criminal liability under Title 14A of the Oklahoma Statutes for, and a consumer shall have no extended rescission rights under subsection (1) of Section 5-204 of Title 14A of the Oklahoma Statutes with respect to:

(a) the creditor's treatment, for disclosure purpose, of:

(i) taxes described in paragraph (a) of subsection (1) of Section 3-202 of Title 14A of the Oklahoma Statutes;

(ii) fees described in paragraphs (d) and (e) of subsection (1) of Section 3-202 of Title 14A of the Oklahoma Statutes;

(iii) fees and amounts referred to in the third sentence of paragraph (b) of subsection (1) of Section 3-109 of Title 14A of the Oklahoma Statutes; or

(iv) borrower-paid mortgage broker fees referred to in subparagraph (vi) of paragraph (b) of subsection (1) of Section 3-109 of Title 14A of the Oklahoma Statutes;

(b) the form of written notice used by the creditor to inform the obligor of the rights of the obligor under Section 5-204 of Title 14A of the Oklahoma Statutes if the creditor provided the obligor with a properly dated form of written notice published and adopted by the Administrator or a comparable written notice, and otherwise complied with all the requirements of this section regarding notice; or

(c) any disclosure relating to the finance charge imposed with respect to the transaction if the amount or percentage actually disclosed:

(i) may be treated as accurate for purposes of this title if the amount disclosed as the finance charge does not vary from the actual finance charge by more than Two Hundred Dollars ($200.00);

(ii) may, under paragraph (b) of subsection (6) of Section 3-304 of Title 14A of the Oklahoma Statutes, be treated as accurate for purposes of Section 5-204 of Title 14A of the Oklahoma Statutes; or

(iii) is greater than the amount or percentage required to be disclosed under Title 14A of the Oklahoma Statutes.

(2)  Subsection (1) of this section shall not apply to:

(a) any individual action or counterclaim brought under Title 14A of the Oklahoma Statutes which was filed before June 1, 1995;

(b) any class action brought under Title 14A of the Oklahoma Statutes for which a final order certifying a class was entered before January 1, 1995;

(c) the named individual plaintiffs in any class action brought under Title 14A of the Oklahoma Statutes which was filed before June 1, 1995; or

(d) any consumer credit transaction with respect to which a timely notice of rescission was sent to the creditor before June 1, 1995.

Added by Laws 2000, c. 217, § 21, eff. July 1, 2000.

§14A-5-301.  Willful violations.

(1)  A supervised lender who willfully makes charges in excess of those permitted by the provisions of the article on loans (Article 3) applying to supervised loans (Part 5) is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding Five Hundred Dollars ($500.00), or to imprisonment not exceeding one (1) year, or both.

(2)  A person, other than a supervised financial organization, who willfully engages in the business of making supervised loans without a license in violation of the provisions of this act applying to authority to make supervised loans (Section 3502) is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding Five Thousand Dollars ($5,000.00), or to imprisonment not exceeding one (1) year, or both.

(3)  A person who willfully engages in the business of making consumer credit sale, consumer leases, or consumer loans, or of taking assignments of rights against debtors arising therefrom and undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this act concerning notification (Section 6202) or payment of fees (Section 6203), is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding Five Hundred Dollars ($500.000).

Added by Laws 1969, c. 352, § 5-301, eff. July 1, 1969.

§14A-5-302.  Disclosure violations.

A person is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding Five Thousand Dollars ($5,000.00), or to imprisonment not exceeding one (1) year, or both, if he willfully and knowingly

(1)  gives false or inaccurate information or fails to provide information which he is required to disclose under the provisions of this act on disclosure and advertising (Part 3) of the article on credit sales (Article 2) or of the article on loans (Article 3), or of any related rule of the Administrator adopted pursuant to this act;

(2)  uses any rate table or chart, the use of which is authorized by rule of the Administrator adopted pursuant to the provisions on calculation of rate to be disclosed (Section 2304 and Section 3304), in a manner which consistently understates the annual percentage rate determined according to those provisions; or

(3)  otherwise fails to comply with any requirement of the provisions of this act on disclosure and advertising (Part 3) of the article on credit sales (Article 2) or of the article on loans (Article 3), or of any related rule of the Administrator adopted pursuant to this act.

Added by Laws 1969, c. 352, § 5-302, eff. July 1, 1969.

§14A-6-101.  Short title.

This article shall be known and may be cited as Uniform Consumer Credit Code - Administration.

Added by Laws 1969, c. 352, § 6-101, eff. July 1, 1969.

§14A-6-102.  Applicability.

(1)  This part applies to persons who in this state make or solicit consumer credit sales, consumer leases, and consumer loans; or who directly collect payments from or enforce rights against debtors arising from the sales, leases, or loans previously specified wherever they are made.

(2)  In relation to the powers of the Administrator to administer the provisions on disclosure (Parts 3 of Articles 2 and 3) and the right of rescission (Section 5204), a consumer credit sale and a consumer loan shall include the transactions covered in Sections 2301 and 3301 and those excluded by Section 1202(5).

Added by Laws 1969, c. 352, § 6-102, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 54, operative June 1, 1982.

§14A-6-103.  Administrator.

"Administrator" means the Administrator of Consumer Affairs as provided in Article 6, Part 5.

Added by Laws 1969, c. 352, § 6-103, eff. July 1, 1969.

§14A-6-104.  Powers and duties of Administrator.

(1)  In addition to other powers granted by this title, the Administrator may, within the limitations provided by law:

(a) receive and act on complaints, take action designed to obtain voluntary compliance with this title, or commence proceedings on the Administrator's own initiative,

(b) counsel persons and groups on their rights and duties under this title,

(c) establish programs for the education of consumers with respect to credit practices and problems,

(d) make studies appropriate to effectuate the purposes and policies of this title and make the results available to the public, and

(e) with commission approval adopt, amend, and repeal substantive rules when specifically authorized by this  title, and adopt, amend, and repeal procedural rules to carry out the provisions of this title, all as provided by the Administrative Procedures Act.

(2)  The Administrator shall adopt rules not inconsistent with the Federal Consumer Credit Protection Act, 15 U.S.C., Section 601 et seq., to assure a meaningful disclosure of terms so that prospective debtors or lessees will be able to compare more readily the various terms available to them and to avoid the uninformed use of credit.  These rules may supersede any provisions of this title which are inconsistent with the Federal Consumer Credit Protection Act and may contain classifications, differentiations or other provisions, and may provide for adjustments and exceptions for any class of transactions subject to this title which in the judgment of the Administrator are necessary or proper to effectuate the purposes or to prevent circumvention or evasion of, or to facilitate compliance with, the provisions of this title relating to disclosure of terms.  The Administrator also shall publish model disclosure forms and clauses for common transactions to facilitate compliance with the disclosure requirements of this title and to aid the buyer, debtor or lessee in understanding the transaction by utilizing readily understandable language to simplify the technical nature of the disclosures.  In devising the forms, consideration of the use by creditors or lessors of data processing or similar automated equipment shall be given.  No creditor or lessor need use any model form or clause published by the Administrator.  Any rule of the Administrator or amendment requiring any disclosure which differs from a disclosure previously required shall have an effective date of that October 1 which follows by at least six (6) months the date of promulgation, except that the Administrator may lengthen the period to facilitate creditors or lessors adjusting forms to accommodate new or changed requirements or shorten the period when the Administrator makes a specific finding that such action is necessary to comply with the findings of a court or to prevent unfair or deceptive disclosure practices.  A creditor or lessor may, in accordance with any guidelines of the Administrator, comply with a newly promulgated disclosure requirement prior to its effective date.

(3)  To keep the Administrator's rules in harmony with the Federal Consumer Credit Protection Act and the regulations prescribed from time to time pursuant to that Act by the Board of Governors of the Federal Reserve System and with the rules of administrators in other jurisdictions which enact the Uniform Consumer Credit Code, the Administrator, so far as is consistent with the purposes, policies and provisions of this title, shall:

(a) before adopting, amending, and repealing rules, advise and consult with administrators in other jurisdictions which enact the Uniform Consumer Credit Code, and

(b) in adopting, amending, and repealing rules, take into consideration:

(i) the regulations so prescribed by the Board of Governors of the Federal Reserve System, and

(ii) the rules of administrators in other jurisdictions which enact the Uniform Consumer Credit Code.

(4)  Except for refund of an excess charge, no liability is imposed under this title for an act done or omitted in conformity with a rule of the Administrator or written opinion of the Administrator stating rights and duties issued on the Administrator's own motion or in response to a request under paragraph (b) of subsection (1) of this section notwithstanding that after the act or omission the rule or opinion may be amended or repealed or be determined by judicial or other authority to be invalid for any reason.  A creditor or lessor shall be deemed to be in compliance with the disclosure provisions of this title with respect to other than numerical disclosures if the creditor or lessor uses any appropriate model form or clause as published by the Administrator or uses any model form or clause and changes it by deleting any information not required by this title or rearranging the format if in doing so the substance, clarity or meaningful sequence of the disclosure is not affected.  The opinions of the Administrator shall be compiled and published no less often than annually.

(5)  The Administrator shall report annually on or before January 1 to the Governor and Legislature on the operation of the Administrator's office, on the use of consumer credit in the state, and on the problems of persons of small means obtaining credit from persons regularly engaged in extending sales or loan credit.  For the purpose of making the report, the Administrator is authorized to conduct research and make appropriate studies.  The report shall include a description of the examination and investigation procedures and policies of the Administrator's office, a statement of policies followed in deciding whether to investigate or examine the offices of credit suppliers subject to this title, a statement of the number and percentages of offices which are periodically investigated or examined, a statement of the types of consumer credit problems of both creditors and debtors which have come to  the Administrator's attention through examinations and investigations and the disposition of them under existing law, a statement of the extent to which the rules of the Administrator pursuant to this title are not in harmony with the regulations prescribed by the Board of Governors of the Federal Reserve System pursuant to the Federal Consumer Credit Protection Act or the rules of administrators in other jurisdictions which enact the Uniform Consumer Credit Code and the reasons for such variations, and a general statement of the activities of the Administrator's office and of others to promote the purposes of this title.  The report shall not identify the creditors against whom action is taken by the Administrator.

(6)  The Administrator shall have the authority to adopt rules, not inconsistent with the provisions of this title, to limit the amount of the additional charges that lenders are permitted to impose under subsections (1) and (2) of Section 3-202 of this title and Section 3-203.2 of this title, or to limit the amount of deferral charges that sellers and lenders may impose under subsections (2) and (3) of Section 2-204 of this title and subsections (2) and (3) of Section 3-204 of this title.  The Administrator shall:

(a) in promulgating, amending or repealing rules pursuant to this section, take into consideration whether limits on the additional charges permitted under subsections (1) and (2) of Section 3-202 of this title and Section 3-203.2 of this title, or limits on deferral charges that sellers and lenders may impose under subsections (2) and (3) of Section 2-204 of this title and subsections (2) and (3) of Section 3-204 of this title, would:

(i) place lenders located in this state at a competitive disadvantage, with respect to the additional charges, as compared to out-of-state credit card lenders or place sellers and lenders in this state at a competitive disadvantage with respect to the deferral charges, as compared to out-of-state sellers and lenders,

(ii) require sellers or lenders located in this state to impose higher finance charges, or

(iii) impede the growth of consumer credit sales or the consumer lending industry in this state, and

(b) adopt rules limiting the dollar amounts of the additional charges permitted under subsections (1) and (2) of Section 3-202 of this title and Section 3-203.2 of this title, or the deferral charges permitted under subsections (2) and (3) of Section 2-204 of this title and subsections (2) and (3) of Section 3-204 of this title, in the event that the Administrator determines that such limits are necessary to protect debtors in this state from being subjected to charges which are unreasonable or excessive as compared to the prevailing charges being imposed by out-of-state lenders and sellers.

Added by Laws 1969, c. 352, § 6-104, eff. July 1, 1969.  Amended by Laws 1970, c. 282, § 11; Laws 1982, c. 335, § 55, operative June 1, 1982; Laws 1992, c. 51, § 1, eff. Sept. 1, 1992; Laws 1998, c. 352, § 5, eff. July 1, 1998; Laws 2000, c. 217, § 22, eff. July 1, 2000;.Laws 2003, c. 65, § 3. emerg. eff. April 10, 2003.

§14A-6-105.  Administrative enforcement powers with respect to supervised financial institutions.

(1)  With respect to supervised financial organizations, the powers of examination and investigation under Sections 3506 and 6106 of this title and administrative enforcement under Section 6108 of this title shall be exercised by the official or agency to whose supervision the organization is subject.  All other powers of the Administrator under this title may be exercised by the Administrator with respect to a supervised financial organization.

(2)  If the Administrator receives a complaint or other information concerning noncompliance with this title by a supervised financial organization, the Administrator shall inform the official or agency having supervisory authority over the organization concerned.  The Administrator may request information about supervised financial organizations from the officials or agencies supervising them.

(3)  The Administrator and any official or agency of this state having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with this title.  They may jointly pursue investigations, prosecute suits, and take other official action, as they deem appropriate, if either of them is otherwise empowered to take the action.

(4) (a) In carrying out their enforcement activities each agency having administrative responsibility with respect to persons subject to this title, including the Administrator, in cases where an annual percentage rate or finance charge was inaccurately disclosed, shall notify the creditor of such disclosure error and are authorized in accordance with the provisions of this subsection to require the creditor to make an adjustment to the account of the person to whom credit was extended, to assure that such person will not be required to pay a finance charge in excess of the finance charge actually disclosed or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower.  For the purposes of this subsection, except where such disclosure error resulted from a willful violation which was intended to mislead the person to whom credit was extended, in determining whether a disclosure error has occurred and in calculating any adjustment:

(i) each agency shall apply:

(aa) with respect to the annual percentage rate, a tolerance of onequarter of one percent (1/4 of 1%) more or less than the actual rate, determined without regard to tolerance rules for other purposes, and

(bb) with respect to the finance charge, a corresponding numerical tolerance as generated by the tolerance provided under this subsection for the annual percentage rate; except that:

(ii) with respect to transactions consummated after two (2) years following March 31, 1980, each agency shall apply:

(aa) for transactions that have a scheduled amortization of ten (10) years or less, with respect to the annual percentage rate, a tolerance not to exceed onequarter of one percent (1/4 of 1%) more or less than the actual rate, determined without regard to tolerance rules for other purposes, but in no event a tolerance of less than the tolerances allowed for other purposes,

(bb) for transactions that have a scheduled amortization of more than ten (10) years, with respect to the annual percentage rate, only such tolerances as are allowed for other purposes, and

(cc) for all transactions, with respect to the finance charge, a corresponding numerical tolerance as generated by the tolerances provided under this subsection for the annual percentage rate.

(iii) In connection with credit transactions not under an open-end credit plan that are secured by real property or a dwelling, the disclosure of the finance charge and other disclosures affected by any finance charge:

(aa) shall be treated as being accurate for purposes of this title if the amount disclosed as the finance charge:

(I) does not vary from the actual finance charge by more than One Hundred Dollars ($100.00), or

(II) is greater than the amount required to be disclosed under this title, and

(bb) shall be treated as being accurate for purposes of Section 5-204 of this title if:

(I) except as provided in subparagraph (ii) of this paragraph, the amount disclosed as the finance charge does not vary from the actual finance charge by more than an amount equal to one-half of one percent (1/2 of 1%) of the total amount of credit extended, or

(II) in the case of a transaction, other than a subsection 10 mortgage referred to in subsection (10) of Section 1-301 of this title, which:

(A) is a refinancing of the principal balance then due and any accrued and unpaid finance charges of a residential mortgage transaction as defined in subsection (17) of Section 1-301 of this title, or is any subsequent refinancing of such a transaction, and

(B) does not provide any new consolidation or new advance,

if the amount disclosed as the finance charge does not vary from the actual finance charge by more than an amount equal to one percent (1%) of the total amount of credit extended.

(b) Each agency shall require such an adjustment when it determines that such disclosure error resulted from:

(i) a clear and consistent pattern or practice of violations,

(ii) gross negligence, or

(iii) a willful violation which was intended to mislead the person to whom the credit was extended.

Notwithstanding the preceding sentence, except where such disclosure error resulted from a willful violation which was intended to mislead the person to whom credit was extended, an agency need not require such an adjustment if it determines that such disclosure error:

(aa) resulted from an error involving the disclosure of a fee or charge that would otherwise be excludable in computing the finance charge, including but not limited to violations involving the disclosures concerning consumer credit insurance, property and liability insurance, and official fees, in which event the agency may require such remedial action as it determines to be equitable, except that for transactions consummated after two (2) years following March 31, 1980, such an adjustment shall be ordered for violations of disclosure of consumer credit insurance,

(bb) involved a disclosed amount which was ten percent (10%) or less of the amount that should have been disclosed and in cases where the error involved a disclosed finance charge, the annual percentage rate was disclosed correctly, and in cases where the error involved a disclosed annual percentage rate, the finance charge was disclosed correctly; in which event the agency may require such adjustment as it determines to be equitable,

(cc) involved a total failure to disclose either the annual percentage rate or the finance charge, in which event the agency may require such adjustment as it determines to be equitable, or

(dd) resulted from any other unique circumstance involving clearly technical and nonsubstantive disclosure violations that do not adversely affect information provided to the buyer, debtor or lessee and that have not misled or otherwise deceived the buyer, debtor or lessee.

In the case of other such disclosure errors, each agency may require such an adjustment.

(c) Notwithstanding the provisions of paragraph (b) of this subsection, no adjustment shall be ordered:

(i) if it would have a significantly adverse impact upon the safety or soundness of the creditor, but in any such case, the agency may require a partial adjustment in an amount which does not have such an impact except that with respect to any transaction consummated after March 1, 1980, the agency shall require the full adjustment, but permit the creditor to make the required adjustment in partial payments over an extended period of time which the agency considers to be reasonable,

(ii) if the amount of the adjustment would be less than One Dollar ($1.00), except that if more than one (1) year has elapsed since the date of the violation, the agency may require that such amount be paid to the Administrator, or

(iii) except where such disclosure error resulted from a willful violation which was intended to mislead the person to whom credit was extended, in the case of an openend credit plan, more than two (2) years after the violation, or in the case of any other extension of credit, as follows:

(aa) with respect to creditors that are subject to examination by the agencies referred to in this section, except in connection with violations arising from practices identified in the current examination and only in connection with transactions that are consummated after the date of the immediately preceding examination, except that where practices giving rise to violations identified in earlier examinations have not been corrected, adjustments for those violations shall be required in connection with transactions consummated after the date of the examination in which such practices were first identified,

(bb) with respect to creditors that are not subject to examination, except in connection with transactions that are consummated after May 10, 1978, and

(cc) in no event after the later of the expiration of the life of the credit extension, or two (2) years after the agreement to extend credit was consummated.

(d) Notwithstanding any other provision of this subsection, an adjustment under this subsection may be required by an agency only by an order issued in accordance with cease and desist procedures either as prescribed in a statute governing that agency or in Section 6108 of this title.

(e) Except as otherwise specifically provided in this subsection, no agency may require a creditor to make dollar adjustments for disclosure errors in any requirements under this title.

(f) A creditor shall not be subject to an order to make an adjustment, if within sixty (60) days after discovering a disclosure error, whether pursuant to a final written examination report or through the creditor's own procedures, the creditor notifies the person concerned of the error and adjusts the account so as to assure that such person will not be required to pay a finance charge in excess of the finance charge actually disclosed or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower.

(g) Notwithstanding the second sentence of paragraph (a) of this subsection and divisions (aa) and (bb) of subparagraph (iii) of paragraph (c) of this subsection, each agency shall require an adjustment for an annual percentage rate disclosure error that exceeds a tolerance of onequarter of one percent (1/4 of 1%) less than the actual rate, determined without regard to tolerance rules for other purposes, except in the case of an irregular mortgage lending transaction, with respect to any transaction consummated between January 1, 1977, and April 1, 1980.

(h) The Administrator may prescribe guidelines and interpretations to govern agency action under this subsection.

Added by Laws 1969, c. 352, § 6-105, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 56, operative Oct. 1, 1982; Laws 2000, c. 217, § 23, eff. July 1, 2000.

§14A-6-106.  Investigatory powers.

(1)  If the Administrator has probable cause to believe that a person has engaged in an act which is subject to action by the Administrator, he may make an investigation to determine whether the act has been committed, and, to the extent necessary for this purpose, may administer oaths or affirmations, and upon his own motion or upon request of any party may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

(2)  If the person's records are located outside this state, the person shall, at his option, either make them available to the Administrator at a convenient location within this state, or pay the reasonable and necessary expenses for the Administrator or his representative to examine them at the place where they are maintained.  Payments for such necessary expenses shall be made to the Commission on Consumer Credit.  Any such payments so received by the Department shall be deposited in the Consumer Credit Investigation Fund.  The Administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

(3)  Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby the Administrator may apply to a court for an order compelling compliance, as provided by the general act of this state governing administrative procedures (Title 75, Oklahoma Statutes, Chapters 7 and 8).

(4)  The Administrator shall not make public the name or identity of a person whose acts or conduct he investigates pursuant to this section or the facts disclosed in the investigation, but this subsection does not apply to disclosures in actions or enforcement proceedings pursuant to this act.

Added by Laws 1969, c. 352, § 6-106, eff. July 1, 1969.  Amended by Laws 1987, c. 208, § 43, operative July 1, 1987; Laws 1987, c. 236, § 69, emerg. eff. July 20, 1987.

§14A-6-106A.  Consumer Credit Investigation Fund.

There is hereby created in the State Treasury a revolving fund for the Commission on Consumer Credit to be called the Consumer Credit Investigation Fund.  The said revolving fund shall consist of all monies received for recovery of reasonable and necessary expenses for the Administrator or his representatives to examine records located outside this state, under the provisions of Section 6106 of Title 14A of the Oklahoma Statutes.  The revolving fund herein created shall be a continuing fund not subject to fiscal year limitations and expenditures from said fund shall be made exclusively for the purpose of carrying out the provisions of subsection (1) of Section 3506 of Title 14A of the Oklahoma Statutes when the records of a licensee are located outside this state.  Warrants for expenditures from said revolving fund shall be based on claims signed by an authorized employee or employees of the Commission on Consumer Credit and approved for payment by the Director of State Finance.

Added by Laws 1987, c. 208, § 45, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 71, emerg. eff. July 20, 1987.

§14A-6-107.  Application of Administrative Procedure Act.

Except as otherwise provided, the State Administrative Procedure Act (Title 75, Oklahoma Statutes, Chapters 7 and 8) applies to and governs all administrative action taken by the Administrator pursuant to this article or the part on regulated and supervised Loans (Part 5) of the article on loans (Article 3).

Added by Laws 1969, c. 352, § 6-107, eff. July 1, 1969.

§14A-6-108.  Administrative enforcement orders - Review.

(1)  After notice and hearing, the Administrator or the independent hearing examiner may order a creditor or a person acting in the creditor's behalf to cease and desist from engaging in violations of this title.

(2)  A respondent aggrieved by an order of the Administrator may obtain judicial review of the order as provided by the Administrative Procedures Act.  In such a review proceeding, the Administrator may apply for a decree enforcing the order.  All such proceedings shall be conducted and the court's authority in review shall be exercised in accordance with the provisions of the Administrative Procedures Act, with the following additions:

(a) the court may grant any temporary relief or restraining order it deems just,

(b) if the court affirms or modifies the order, it shall enter a decree enforcing and requiring compliance with the order as affirmed or as modified,

(c) an objection to the order not urged at the hearing shall not be considered by the court unless the failure to urge the objection is excused for good cause shown, and

(d) the copy of the testimony from the administrative hearing shall be available at reasonable times to all parties for examination without cost.

(3)  If no proceeding for review has been filed within the time specified by law, the Administrator or a representative may obtain from a court having jurisdiction over the respondent a decree for enforcement of the order upon a showing that the order was issued in compliance with this section, that no proceeding for review was initiated within the time specified by law, and that the respondent is subject to the jurisdiction of the court.

(4)  With respect to unconscionable agreements or fraudulent or unconscionable conduct by the respondent, the Administrator or a representative may not issue an order pursuant to this section but may bring a civil action for an injunction under Section 6111 of this title.

Added by Laws 1969, c. 352, § 6-108, eff. July 1, 1969.  Amended by Laws 2000, c. 217, § 24, eff. July 1, 2000.

§14A-6-109.  Assurance of discontinuance.

If it is claimed that a person has engaged in conduct subject to an order by the Administrator (Section 6108) or by a court (Sections 6110 through 6112), the Administrator may accept an assurance in writing that the person will not engage in the conduct in the future.  If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that prior to the assurance he engaged in the conduct described in the assurance.

Added by Laws 1969, c. 352, § 6-109, eff. July 1, 1969.

§14A-6-110.  Injunctions against violations of act.

The Administrator may bring a civil action to restrain a person from violating this act and for other appropriate relief.

Added by Laws 1969, c. 352, § 6-110, eff. July 1, 1969.

§14A-6-111.  Injunctions against unconscionable agreements and fraudulent or unconscionable conduct.

(1)  The Administrator may bring a civil action to restrain a creditor or a person acting in his behalf from engaging in a course of

(a) making or enforcing unconscionable terms or provisions of consumer credit sales, consumer leases, or consumer loans;

(b) fraudulent or unconscionable conduct in inducing debtors to enter into consumer credit sales, consumer leases, or consumer loans; or

(c) fraudulent or unconscionable conduct in the collection of debts arising from consumer credit sales, consumer leases, or consumer loans.

(2)  In an action brought pursuant to this section the court may grant relief only if it finds

(a) that the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct;

(b) that the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and

(c) that the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions.

(3)  In applying this section, consideration shall be given to each of the following factors, among other:

(a) belief by the creditor at the time consumer credit sales, consumer leases, or consumer loans are made that there was no reasonable probability of payment in full of the obligation by the debtor;

(b) in the case of consumer credit sales or consumer leases, knowledge by the seller or lessor at the time of the sale or lease of the inability of the buyer or lessee to receive substantial benefits from the property or services sold or leased;

(c) in the case of consumer credit sales or consumer leases, gross disparity between the price of the property or services sold or leased and the value of the property or services measured by the price at which similar property or services are readily obtainable in credit transactions by like buyers or lessees;

(d) the fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit sales or consumer loans with the effect of making the sales or loans, considered as a whole, unconscionable; and

(e) the fact that the respondent has knowingly taken advantage of the inability of the debtor reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the agreement, or similar factors.

(4)  In an action brought pursuant to this section, a charge or practice expressly permitted by this act is not in itself unconscionable.

Added by Laws 1969, c. 352, § 6-111, eff. July 1, 1969.

§14A-6-112.  Temporary relief.

With respect to an action brought to enjoin violations of the act (Section 6110) or unconscionable agreements or fraudulent or unconscionable conduct (Section 6111), the Administrator may apply to the court for appropriate temporary relief against a respondent, pending final determination of proceedings.  If the court finds after a hearing held upon notice to the respondent that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate.

Added by Laws 1969, c. 352, § 6-112, eff. July 1, 1969.

§14A-6-113.  Civil actions by Administrator.

(1)  After demand, the Administrator may bring a civil action against a creditor for making or collecting charges in excess of those permitted by this act.  An action may relate to transactions with more than one debtor.  If it is found that an excess charge has been made, the court shall order the respondent to refund to the debtor or debtors the amount of the excess charge.  If a creditor has made an excess charge in deliberate violation of or in reckless disregard for this act, or if a creditor has refused to refund an excess charge within a reasonable time after demand by the debtor or the Administrator the court may also order the respondent to pay to the debtor or debtors a civil penalty in an amount determined by the court not in excess of the greater of either the amount of the credit service or loan finance charge or ten times the amount of the excess charge.  Refunds and penalties to which the debtor is entitled pursuant to this subsection may be set off against the debtor's obligation.  If a debtor brings an action against a creditor to recover an excess charge or civil penalty an action by the Administrator to recover for the same excess charge or civil penalty shall be stayed while the debtor's action is pending and shall be dismissed if the debtor's action is dismissed with prejudice or results in a final judgment granting or denying the debtor's claim.  With respect to excess charges arising from sales made pursuant to revolving charge accounts or from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the time the excess charge was made.  With respect to excess charges arising from other consumer credit sales or consumer loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.  If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error, no liability to pay a penalty shall be imposed under this subsection.

(2)  The Administrator may bring a civil action against a creditor or a person acting in his behalf to recover a civil penalty for willfully violating this act, and if the court finds that the defendant has engaged in a course of repeated and willful violations of this act, it may assess a civil penalty of no more than Five Thousand Dollars ($5,000.00).  No civil penalty pursuant to this subsection may be imposed for violations of this act occurring more than two (2) years before the action is brought or for making unconscionable agreements or engaging in a course of fraudulent or unconscionable conduct.

Added by Laws 1969, c. 352, § 6-113, eff. July 1, 1969.

§14A-6-114.  Jury trial.

In an action brought by the Administrator under this act, the Administrator has no right to trial by jury.

Added by Laws 1969, c. 352, § 6-114, eff. July 1, 1969.

§14A-6-115.  Debtors' remedies not affected.

The grant of powers to the Administrator in this article does not affect remedies available to debtors under this act or under other principles of law or equity.

Added by Laws 1969, c. 352, § 6-115, eff. July 1, 1969.

§14A-6-201.  Applicability.

This part applies to a person other than a supervised financial organization or a person holding a license to make supervised loans issued under Part 5 of Article 3 of this act, engaged in making in this state consumer credit sales, consumer leases, or consumer loans and to a person having an office or place of business in this state who takes assignments of and undertakes direct collection of payments from or enforcement of rights against debtors arising from these sales, leases or loans.

Added by Laws 1969, c. 352, § 6-201, eff. July 1, 1969.

§14A-6-202.  Notification.

(1)  Persons subject to this part shall file notification with the Administrator within thirty (30) days after commencing business in this state, and thereafter, on or before January 31 of each year. The notification shall state

(a) name of the person;

(b) name in which business is transacted if different from (1);

(c) address of principal office, which may be outside this state;

(d) address of all offices or retail stores, if any, in this state at which consumer credit sales, consumer leases, or consumer loans are made, or in the case of a person taking assignments of obligations, the offices or places of business within this state at which business is transacted;

(e) if consumer credit sales, consumer leases, or consumer loans are made otherwise than at an office or retail store in this state, a brief description of the manner in which they are made;

(f) address of designated agent upon whom service of process may be made in this state (Section 1203); and

(g) whether regulated or supervised loans or both are made.

(2)  If information in a notification becomes inaccurate after filing, no further notification is required until the following January 31.

Added by Laws 1969, c. 352, § 6-202, eff. July 1, 1969.

§14A-6-203.  Fees.

(1)  Any person required to file notification pursuant to the provisions of Section 6201 of this title, on or before January 31 of each year, shall pay to the Administrator an annual fee of Twenty Dollars ($20.00) for that year.

(2)  Persons required to file notification pursuant to the provisions of Section 6201 of this title who are sellers, lessors, or lenders shall pay an additional fee, at the time and in the manner stated in subsection (1) of this section, of Ten Dollars ($10.00) for each One Hundred Thousand Dollars ($100,000.00), or part thereof, in excess of One Hundred Thousand Dollars ($100,000.00) of the original unpaid balances arising from consumer credit sales, consumer leases, and consumer loans made in this state within the preceding calendar year and held either by the seller, lessor, or lender for more than thirty (30) days after the inception of the sale, lease, or loan giving rise to the obligations, or held by an assignee who has not filed notification.  A refinancing of a sale, lease, or loan resulting in an increase in the amount of an obligation is considered a new sale, lease, or loan to the extent of the amount of the increase.

(3)  Persons required to file notification pursuant to the provisions of Section 6201 of this title who are assignees shall pay an additional fee, at the time and in the manner stated in subsection (1) of this section, of Ten Dollars ($10.00) for each One Hundred Thousand Dollars ($100,000.00), or part thereof, of the unpaid balances at the time of the assignment of obligations arising from consumer credit sales, consumer leases, and consumer loans made in this state taken by assignment during the preceding calendar year, but an assignee need not pay a fee with respect to an obligation on which the assignor or other person has already paid a fee.

(4)  All fees collected pursuant to the provisions of this section shall be deposited into the General Revenue Fund of the State Treasury.

Added by Laws 1969, c. 352, § 6-203, eff. July 1, 1969.  Amended by Laws 1984, c. 200, § 3, operative July 1, 1984; Laws 1986, c. 208, § 4, operative July 1, 1986.

§14A-6-501.  Department of Consumer Credit - Commission on Consumer Credit - Administrator of Consumer Credit.

There is hereby created

(a) the Department of Consumer Credit;

(b) the Commission on Consumer Credit; and

(c) the Office of Administrator of Consumer Credit.

The Commission shall be the policy-making and governing authority of the Department and shall appoint the Administrator and be responsible for the enforcement of this act.

Added by Laws 1969, c. 352, § 6-501, eff. July 1, 1969.  Amended by Laws 1979, c. 101, § 2, emerg. eff. April 25, 1979.

§14A-6-502.  Members of Commission.

(a)  The Commission shall consist of eight (8) members to be appointed by the Governor by and with the advice and consent of the Senate.  The State Banking Commissioner shall be an ex officio nonvoting ninth member of the Commission.

(b)  It is unlawful for any member of the Commission, the Administrator, or any other officer or employee of the Department to use for personal benefit any information which is filed with or obtained by the Administrator and which is not made public.  No provision of the Uniform Consumer Credit Code authorizes any member of the Commission, the Administrator, or any other officer or employee of the Department to disclose any information except among themselves or when necessary or appropriate in a proceeding or investigation according to the provisions of the Uniform Consumer Credit Code.  The provisions of the Uniform Consumer Credit Code shall not be construed to create or derogate any privilege that exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to any member of the Commission, the Administrator, or any other officer or employee of the Department.

(c)  Except upon proof of corruption, no member of the Commission shall be civilly liable to any applicant or other person for any acts or omissions.

(d)  No member of the Commission shall participate in any proceeding before the Commission involving any corporation, partnership, or unincorporated association for which the member is or was at any time in the preceding twelve (12) months a director, officer, partner, employee, member, or stockholder.  A member of the Commission may disqualify himself from participation in any proceeding before the Commission for any cause deemed by him to be sufficient.

Added by Laws 1969, c. 352, § 6-502, eff. July 1, 1969.  Amended by Laws 1984, c. 46, § 1, eff. Nov. 1, 1984.

§14A-6-503.  Appointment of Commission members - Terms of office - Bipartisan composition.

The Governor annually shall appoint one Commission member to serve at large for a term of five (5) years, expiring on January 1. However, for the initial appointments, the Governor shall appoint five at-large members, and designate one member to serve for a term of one (1) year; one member to serve for a term of two (2) years; one member to serve for a term of three (3) years; one member to serve for a term of four (4) years; and one member to serve for a term of five (5) years, from their respective dates of appointment and qualification.  Upon the expiration of these initial terms, the term of each member shall be five (5) years from the date of his appointment and qualification, and until his successor shall qualify.  No more than three at-large members of the Commission shall be members of the same political party.  The Commission shall include three additional members, one who shall be actively engaged in the business of making supervised loans primarily pursuant to the provisions of Section 3-508A of this title, one who shall be actively engaged in the business of making supervised loans primarily pursuant to the provisions of Section 3-508B of this title, and one who shall be actively engaged in the business of making pawn loans pursuant to the provisions of the Oklahoma Pawnshop Act.  These additional members shall be appointed in the following manner:  One appointed by the Governor with the advice and consent of the Senate upon recommendation of the Oklahoma Consumer Finance Association, Inc., one appointed by the Governor with the advice and consent of the Senate upon recommendation of the Independent Finance Institute, Inc., one appointed by the Governor with the advice and consent of the Senate upon the recommendation of the Oklahoma Pawnbrokers Association, Inc.  The appointments shall be made only from a list of twelve names submitted to the Governor by each recommending entity.  If any recommending entity fails to submit a list within thirty (30) days after a vacancy occurs, the Governor, with the advice and consent of the Senate, shall fill the vacancy with a person qualified pursuant to the provisions of this section pertaining to additional members.  For the initial appointments of these additional members, the Governor shall designate one member to serve for a term of three (3) years; one member to serve for a term of four (4) years; and one member to serve for a term of five (5) years, from the respective dates of appointment and qualification.  No more than two of these additional members shall be members of the same political party.  Vacancies for any unexpired term of any member of the Commission shall be filled by the Governor in the same manner as the initial appointments were made.  All members of the Commission shall be eligible for reappointment.

Added by Laws 1969, c. 352, § 6-503, eff. July 1, 1969.  Amended by Laws 1982, c. 335, § 57, operative Oct. 1, 1982; Laws 1984, c. 46, § 2, eff. Nov. 1, 1984.

§14A-6-504.  Chairman - Meetings - Quorum - Minutes - Reports - Records - Rules and Regulations.

Chairman - Meetings - Quorum - Minutes - Reports - Records - Rules and Regulations.

The Commission shall select a chairman and is hereby authorized to adopt rules for conducting its proceedings.  A majority of the voting members shall constitute a quorum for transacting Commission business.  The Commission shall meet monthly on such date as it may designate and may meet at such other times as it may deem necessary, or when called by the chairman or by any two members.  Complete minutes of each meeting shall be kept and filed in the Department of Consumer Credit and shall be available for public inspection during reasonable office hours.  The Commission shall report annually to the Governor and to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  The report shall contain a summary of the minutes of the meetings held during the year, legislative recommendations, a summary of violations of the Uniform Consumer Credit Code and action taken thereon, and such other data and information as may be deemed necessary or appropriate.  Each member of the Commission shall have unrestricted access to all offices and records of the Department.  The Commission may review, repeal, amend or modify any rule or regulation adopted or promulgated by the Administrator.

Added by Laws 1969, c. 352, § 6-504, eff. July 1, 1969.  Amended by Laws 1979, c. 101, § 3, emerg. eff. April 25, 1979; Laws 1981, c. 272, § 4, eff. July 1, 1981; Laws 1986, c. 208, § 5, operative July 1, 1986.

§14A-6-505.  Repealed by Laws 1985, c. 178, § 81, operative July 1, 1985.

§14A-6-506.  Qualifications and remuneration of administrator.

The Administrator of the Commission on Consumer Credit shall be a person of good moral character, at least twentyfive (25) years of age, and a resident taxpayer of Oklahoma, and shall have a minimum of five (5) years' experience with consumer credit and consumer transactions.  The Commission may also require additional qualifications.  The Administrator, while serving as such, shall not directly or indirectly be financially interested in or associated with any other person subject to the jurisdiction of the Commission or the Administrator.  The salary of the Administrator shall be fixed by the Commission, from appropriations made by the Legislature.

Added by Laws 1969, c. 352, § 6-506, eff. July 1, 1969.  Amended by Laws 1983, c. 240, § 5, operative July 1, 1983.

§14A-6-507.  Deputy Administrator.

The Administrator, with the approval of the Commission, may designate a deputy administrator, who shall satisfy and meet the same qualifications, including bond, required for the Administrator and who shall perform all the duties required to be performed by the Administrator when the Administrator is absent or unable to act for any reason.

Added by Laws 1969, c. 352, § 6-507, eff. July 1, 1969.

§14A-6-508.  Bond.

Before assuming office, the Administrator shall give a bond in the sum of Fifty Thousand Dollars ($50,000.00) payable to the State of Oklahoma, to be approved by the Attorney General of the State of Oklahoma, conditioned that he will faithfully execute the duties of his office.  The Administrator may by rule or order require any employee of the Department to be bonded on the same condition and in the same or such lesser amount as he determines.  The expense of all such bonds shall be paid from funds available to the Department.

Added by Laws 1969, c. 352, § 6-508, eff. July 1, 1969.

§14A-6-509.  Internal organization.

The internal administrative organization of the Department shall be determined by the Commission in such manner as to promote the efficient and effective enforcement of this act.

Added by Laws 1969, c. 352, § 6-509, eff. July 1, 1969.

§14A-6-510.  Employees - Duties - Compensation.

The Administrator shall prepare in writing a manual of necessary employee positions for the Department, including job classifications, personnel qualifications, duties, maximum and minimum salary schedules, and other personnel information for approval by the Commission.  The Administrator may, with the approval of the Commission, select, appoint and employ such accountants, attorneys, auditors, examiners, clerks, stenographers and other personnel as he deems necessary for the proper administration of this act, and may fix their compensation and the salary of the Deputy Administrator.  The Deputy Administrator and other employees of the Department shall serve at the pleasure of the Administrator.

Added by Laws 1969, c. 352, § 6-510, eff. July 1, 1969.

§14A-6-511.  Repealed by Laws 1979, c. 101, § 4, emerg. eff. April 25, 1979 and Laws 1979, c. 152, § 4, eff. July 1, 1979.

§14A-6-512.  Disposition of fees collected - Unexpended funds.

Beginning July 1, 1986, all fees collected by the Commission on Consumer Credit shall be deposited to the credit of the General Revenue Fund of the State Treasury.  On July 1, 1986, any unencumbered and unobligated balance remaining in the Revolving Fund of the Commission on Consumer Credit shall be transferred to the credit of the General Revenue Fund of the State Treasury. Any unexpended funds remaining in the Revolving Fund of the Commission on Consumer Credit after November 15, 1986, shall be transferred to the credit of the General Revenue Fund of the State Treasury.

Added by Laws 1986, c. 208, § 6, operative July 1, 1986.

§14A-9-101.  Time of taking effect - Provisions for transition.

(1)  Except as otherwise provided in this section, this act takes effect at 12:01 a. m. on July 1, 1969.

(2)  To the extent appropriate to permit the Administrator to prepare for operation of this act when it takes effect and to act on applications for licenses to make supervised loans under this act (subsection (1) of Section 3503), the part supervised loans (Part 5) of the article on loans (Article 3) and the article on administration (Article 6) takes effect upon enactment.

(3)  Transactions entered into before this act takes effect and the rights, duties, and interests flowing from them thereafter may be terminated, completed, consummated, or enforced as required or permitted by any statute, rule of law, or other law amended, repealed, or modified by this act as though the repeal, amendment or modification had not occurred, but this act applies to

(a) refinancings, consolidations, and deferrals made after this act takes effect of sales, leases, and loans whenever made;

(b) sales or loans made after this Act takes effect pursuant to revolving charge accounts (Section 2108) and revolving loan accounts (Section 3108) entered into, arranged, or contracted for before this act takes effect; and

(c) all credit transactions made before this act takes effect insofar as the article on remedies and penalties (Article 5) limits the remedies of creditors.

(4)  With respect to revolving charge accounts (Section 2108) and revolving loan accounts (Section 3108) entered into, arranged, or contracted for before this Act takes effect, disclosure pursuant to the provisions on disclosure (Section 2310 and Section 3309), shall be made not later than thirty (30) days after this act takes effect.

Added by Laws 1969, c. 352, § 9-101, eff. July 1, 1969.

§14A-9-102.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§14A-9-103.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.



Title 15. — Contracts

OKLAHOMA STATUTES

TITLE 15.

CONTRACTS

_________

§151.  Contract defined.

A contract is an agreement to do or not to do a certain thing.

R.L.1910, § 875.

§152.  Requisites of a contract.

It is essential to the existence of a contract that there should be:

1.  Parties capable of contracting.

2.  Their consent.

3.  A lawful object; and,

4.  Sufficient cause or consideration.

R.L.1910, § 876.

§1511.  Persons authorized to contract.

All persons are capable of contracting, except minors, persons of unsound mind, and persons deprived of civil rights, however, persons sentenced to imprisonment under the Department of Corrections for any term, during confinement under said sentence, may make employment contracts, subject to the approval of the Director of the Department of Corrections, when this benefits the vocational training or release preparation of the prisoner; provided however, such persons during confinement shall not be eligible to receive benefits under the unemployment compensation law.

R.L.1910, § 877; Laws 1976, c. 163, § 1, emerg. eff. June 1, 1976.

§1512.  Capacity of certain classes.

Minors and persons of unsound mind have only such capacity as is defined by the statutes of this State.

R.L. 1910, Sec. 878.

§1513.  Minors defined  Computing period of minority.

Minors, except as otherwise provided by law, are persons under eighteen (18) years of age.

The period thus specified must be calculated from the first minute of the day on which a person is born to the same minute of the corresponding day completing the period of minority.

R.L.1910, § 932.

§1514.  Adults.

All other persons are adults.

R.L.1910, § 880.

§1515.  Status of unborn child.

A child conceived, but not born, is to be deemed an existing person so far as may be necessary for its interest in the event of its subsequent birth.

R.L.1910, § 881.

§15-16.  Persons of unsound mind, who are.

Persons of unsound mind within the meaning of this chapter are incapacitated persons or partially incapacitated persons, as such terms are defined by Section 1-111 of Title 30 of the Oklahoma Statutes.

R.L. 1910, § 882.  Amended by Laws 1998, c. 246, § 4, eff. Nov. 1, 1998.

§1517.  Disabilities of minor  What contracts prohibited.

A minor cannot give a delegation of power, nor make a contract relating to real property, or any interest therein, or relating to any personal property not in his immediate possession or control, except as otherwise specially provided.

R.L.1910, § 883; Laws 1972, c. 221, § 2, eff. Aug. 1, 1972.

§1518.  Contracts which minor may make.

A minor may make any other contract than as above specified in the same manner as an adult, subject only to his power of disaffirmance under the provisions of this chapter.

R.L.1910, § 884.

§1519.  Disaffirmance of minor's contract.

In all cases other than those specified herein, the contract of a minor may be disaffirmed by the minor himself, either before his majority or within one (1) year's time afterwards; or, in case of his death within that period, by his heirs or personal representatives.  Provided, that any minor between the ages of sixteen (16) and eighteen (18) who has paid for any repairing, supplying or equipping on any type of a motor vehicle may disaffirm said contract in like manner only by restoring the consideration to the party from whom it was received.

R.L.1910, § 885; Laws 1965, c. 294, § 1, emerg. eff. June 24, 1965; Laws 1972, c. 221, § 3, eff. Aug. 1, 1972.

§1520.  Necessaries  What contracts may not be disaffirmed.

A minor cannot disaffirm a contract, otherwise valid, to pay the reasonable value of things necessary for his support, or that of his family, entered into by him when not under the care of a parent or guardian able to provide for him or them.

R.L.1910, § 886.

§1521.  Disaffirmance of contracts authorized by statute.

A minor cannot disaffirm an obligation, otherwise valid, entered into by him under the express authority or direction of a statute.

R.L.1910, § 887.

§1522.  Persons without understanding  Contracts  Necessaries.

A person entirely without understanding has no power to make a contract of any kind, but he is liable for the reasonable value of things furnished to him necessary to his support or the support of his family.

R.L.1910, § 888.

§1523.  Rescission by person of unsound mind.

A conveyance or other contract of a person of unsound mind, but not entirely without understanding, made before his incapacity has been judicially determined, is subject to rescission without prejudice to the rights of third persons, as provided in the article on extinction of contracts.

R.L.1910, § 889.

§1524.  Judicial determination of incapacity, contracts after  Wills after restoration.

After his incapacity has been judicially determined, a person of unsound mind can make no conveyance or other contract, nor designate any power, nor waive any right, until his restoration to capacity is judicially determined.  But if actually restored to capacity, he may make a will, though his restoration is not thus determined.

R.L.1910, § 890.

§1525.  Civil liability of minors and incompetents.

A minor, or a person of unsound mind, of whatever degree, is civilly liable for a wrong done by him, in like manner as any other person.

R.L.1910, § 891.

§1526.  Exemplary damages, minors' and incompetents' liability for.

A minor or person of unsound mind cannot be subjected to exemplary damages, unless at the time of the act he was capable of knowing that it was wrongful.

R.L.1910, § 892.

§1527.  Minor may enforce rights by civil action  Guardian.

A minor may enforce his rights by civil action, or other legal proceedings, in the same manner as a person of full age, except that a guardian must be appointed to conduct the same.

R.L.1910, § 893.

§1528.  Identity of parties to contract.

It is essential to the validity of the contract, not only that the parties should exist, but that it should be possible to identify them.

R.L.1910, § 894.

§1529.  Beneficiary may enforce.

A contract, made expressly for the benefit of a third person, may be enforced by him at any time before the parties thereto rescind it.

§1531.  Uniform Minor Student Capacity to Borrow Act.

This act may be cited as the Uniform Minor Student Capacity to Borrow Act.

Laws 1970, c. 215, § 1, emerg. eff. April 15, 1970.

§1532.  Definitions.

As used in this act:

(1) "person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity;

(2) "educational institution" means any university, college, community college, junior college, high school, technical, vocational or professional school, wherever located, approved or accredited by that officer, department, board, agency or other official entity of this state, authorized under law to approve or to accredit for educational purposes that particular type of university, college, school or institution of learning, or, in the absence, as to the particular type of institution, of any such officer, department, board, agency or other official entity, by the State Board of Education, for the purposes of this act, or by the appropriate official, department or agency of the state in which the institution is located; and

(3) "educational loan" means a loan or assistance for the purpose of directly furthering the obligor's education at an educational institution.

Laws 1970, c. 215, § 2, emerg. eff. April 15, 1970.

§1533.  Enforceable obligations.

Any written obligation signed by a minor who is (a) sixteen (16) years of age, with written approval of his parent or guardian, or (b) sixteen (16) years of age and does not reside with a parent or guardian, in consideration of an educational loan received by him from any person, is enforceable as if he were an adult at the time of execution, but only if, prior to the making of the educational loan, the educational institution has certified in writing to the person making the educational loan that the minor is enrolled, or has been accepted for enrollment, in the educational institution.

Laws 1970, c. 215, § 3, emerg. eff. April 15, 1970; Laws 1972, c. 221, § 4, eff. Aug. 1, 1972.

§1534.  Construction.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Laws 1970, c. 215, § 5, emerg. eff. April 15, 1970.

§1551.  Essentials of consent.

The consent of the parties to a contract must be:

1.  Free.

2.  Mutual; and,

3.  Communicated by each to the other.

R.L.1910, § 896.

§1552.  Rescission where consent not free.

A consent which is not free, is nevertheless not absolutely void, but may be rescinded by the parties in the manner prescribed by Article 5 of this chapter.

R.L.1910, § 897.

§1553.  When consent not real.

An apparent consent is not real or free when obtained through:

1.  Duress.

2.  Menace.

3.  Fraud.

4.  Undue influence. or,

5.  Mistake.

R.L.1910, § 898.

§1554.  Consent deemed obtained through invalidating causes, when.

Consent is deemed to have been obtained through one of the causes mentioned in the last section, only when it would not have been given had such cause not existed.

R.L.1910, § 899.

§1555.  Duress defined.

Duress consists in:

1.  Unlawful confinement of the person of the party, or of husband or wife of such party, or of an ancestor, descendant, or adopted child of such party, husband or wife.

2.  Unlawful detention of the property of any such person; or,

3.  Confinement of such person, lawful in form, but fraudulently obtained, or fraudulently made unjustly, harassing or oppressive.

R.L.1910, § 900.

§1556.  Menace defined  Threats.

Menace consists in a threat:

1.  Of such duress as is specified in the first and third

subdivisions of the last section.

2.  Of unlawful and violent injury to the person or property of any such person as is specified in the last section; or,

3.  Of injury to the character of any such person.

R.L.1910, § 901.

§1557.  Kinds of fraud.

Fraud is either actual or constructive.

R.L.1910, § 902.

§1558.  Actual fraud defined.

Actual fraud, within the meaning of this chapter, consists in any of the following acts, committed by a party to the contract, or with his connivance, with intent to deceive another party thereto, or to induce him to enter into the contract:

1.  The suggestion, as a fact, of that which is not true, by one who does not believe it to be true.

2.  The positive assertion in a manner not warranted by the information of the person making it, of that which is not true, though he believe it to be true.

3.  The suppression of that which is true, by one having knowledge or belief of the fact.

4.  A promise made without any intention of performing it; or,

5.  Any other act fitted to deceive.

§1559.  Constructive fraud defined.

Constructive fraud consists:

1.  In any breach of duty which, without an actually fraudulent intent, gains an advantage to the person in fault, or any one claiming under him, by misleading another to his prejudice, or to the prejudice of any one claiming under him; or,

2.  In any such act or omission as the law specially declares to be fraudulent, without respect to actual fraud.

§1560.  Actual fraud a question of fact.

Actual fraud is always a question of fact.

R.L.1910, § 905.

§1561.  Undue influence defined.

Undue influence consists:

1.  In the use, by one in whom a confidence is reposed by another, or who holds a real or apparent authority over him, of such confidence or authority for the purpose of obtaining an unfair advantage over him.

2.  In taking an unfair advantage of another's weakness of mind; or,

3.  In taking a grossly oppressive and unfair advantage of another's necessities or distress.

R.L.1910, § 906.

§1562.  Kinds of mistake.

Mistake may be either of fact or of law.

R.L.1910, § 907.

§1563.  Mistake of fact defined.

Mistake of fact is a mistake not caused by the neglect of a legal duty on the part of the person making the mistake, and consisting in:

1.  An unconscious ignorance or forgetfulness of a fact past or present, material to the contract; or,

2.  Belief in the present existence of a thing material to the contract, which does not exist, or in the past existence of such a thing, which has not existed.

R.L.1910, § 908.

§1564.  Mistake of law defined.

Mistakes of law constitute a mistake within the meaning of this article only when it arises from:

1.  A misapprehension of the law by all parties, all supposing that they knew and understood it, and all making substantially the same mistake as to the law; or,

2.  A misapprehension of the law by one party, of which the others are aware at the time of contracting, but which they do not rectify.

R.L.1910, § 909.

§1565.  Mistake of foreign law.

Mistake of foreign laws is a mistake of fact.

R.L.1910, § 910.

§1566.  Mutual consent defined.

Consent is not mutual unless the parties all agree upon the same thing in the same sense.  But in certain cases, defined by the article on interpretation, they are to be deemed so to agree without regard to the fact.

R.L.1910, § 911.

§1567.  Consent  How communicated.

Consent can be communicated with effect, only by some act or omission of the party contracting, by which he intends to communicate it, or which necessarily tends to such communication.

R.L.1910, § 912.

§1568.  Mode of acceptance.

If a proposal prescribes any conditions concerning the communication of its acceptance, the proposer is not bound unless they are conformed to; but in other cases any reasonable and usual mode may be adopted.

R.L.1910, § 913.

§1569.  When consent deemed communicated  Acceptance.

Consent is deemed to be fully communicated between the parties as soon as the party accepting a proposal has put his acceptance in the course of transmission to the proposer, in conformity to the last section.

§1570.  Certain acts as acceptance.

Performance of the conditions of a proposal, or the acceptance of the consideration offered with a proposal, is an acceptance of the proposal.

R.L.1910, § 915.

§1571.  Acceptance must be absolute.

An acceptance must be absolute and unqualified, or must include in itself an acceptance of that character, which the proposer can separate from the rest, and which will include the person accepting. A qualified acceptance is a new proposal.

R.L.1910, § 916.

§1572.  Revocation of proposal.

A proposal may be revoked at any time before its acceptance is communicated to the proposer, but not afterwards.

R.L.1910, § 917.

§1573.  How proposal revoked.

A proposal is revoked:

1.  By the communication of notice of revocation by the proposer to the other party, before his acceptance has been communicated to the former.

2.  By the lapse of the time prescribed in such proposal for its acceptance, or if no time is so prescribed the lapse of a reasonable time without communication of the acceptance.

3.  By the failure of the acceptor to fulfill a condition precedent to acceptance; or,

4.  By the death or insanity of the proposer.

R.L.1910, § 918.

§1574.  Subsequent consent ratifies.

A contract which is voidable, solely for want of due consent may be ratified by a subsequent consent.

R.L.1910, § 919.

§1575.  Acceptance of benefit includes obligations.

A voluntary acceptance of the benefit of a transaction is equivalent to a consent to all the obligations arising from it so far as the facts are known, or ought to be known to the person accepting.

R.L. 1910, Sec. 920.

§15101.  Object of a contract.

The object of a contract is the thing which it is agreed, on the part of the party receiving the consideration, to do or not to do.

R.L.1910, § 921.

§15102.  Requisites of the object.

The object of a contract must be lawful when the contract is made, and possible and ascertainable by the time this contract is to be performed.

R.L.1910, § 922.

§15103.  Possibility defined.

Everything is deemed possible except that which is impossible in the nature of things.

R.L.1910, § 923.

§15104.  Unlawful object  Performance impossible  Object vaguely expressed.

Where a contract has but a single object, and such object is unlawful, whether in whole or in part, or wholly impossible of performance, or so vaguely expressed as to be wholly unascertainable, the entire contract is void.

R.L.1910, § 924.

§15105.  Lawful part valid.

Where a contract has several distinct objects, of which one at least is lawful and one at least is unlawful in whole or in part, the contract is void as to the latter, and valid as to the rest.

R.L.1910, § 925.

§15106.  Good consideration defined.

Any benefit conferred, or agreed to be conferred upon the promisor, by any other person, to which the promisor is not lawfully entitled, or any prejudice suffered or agreed to be suffered by such person, other than such as he is at the time of consent lawfully bound to suffer, as an inducement to the promisor, is a good consideration for a promise.

R.L.1910, § 926.

§15107.  Moral or legal obligation on promisor good as consideration.

An existing legal obligation resting upon the promisor, or a moral obligation originating in some benefit conferred upon the promisor, or prejudice suffered by the promisee, is also a good consideration for a promise, to an extent corresponding with the extent of the obligation, but no further or otherwise.

R.L.1910, § 927.

§15108.  Consideration must be lawful.

The consideration of a contract must be lawful.

R.L.1910, § 928.

§15109.  Effect of illegality of consideration.

If any part of a single consideration for one or more objects, or of several considerations for a single object, is unlawful, the entire contract is void.

R.L.1910, § 929.

§15110.  Executed or executory consideration.

A consideration may be executed or executory, in whole or in part.

R.L.1910, § 930.

§15111.  Executory  How determined.

When a consideration is executory, it is not indispensable that the contract should specify its amount or the means of ascertaining it. It may be left to the decision of a third person, or regulated by any specific standard.

R.L.1910, § 931.

§15112.  Amount of consideration where not specified.

When a contract does not determine the amount of the consideration, nor the method by which it is to be ascertained, or when it leaves the amount thereof to the discretion of an interested party, the consideration must be as much money as the object of the contract is reasonably worth.

R.L.1910, § 932.

§15113.  Contract void when consideration cannot be ascertained as agreed.

Where a contract provides an exclusive method by which its consideration is to be ascertained, which method is on its face impossible of execution, the entire contract is void:  Provided, that where a contract provides an exclusive method by which its consideration is to be ascertained, which method appears possible on its face, but in fact is, or becomes impossible of execution, such provision only is void.

R.L.1910, § 933.

§15115.  Burden of proof as to consideration.

The burden of showing a want of consideration sufficient to support an instrument lies with the party seeking to invalidate or avoid it.

R.L.1910, § 935.

§15131.  Contract express or implied.

A contract is either express or implied.

R.L.1910, § 936.

§15132.  Express contract defined.

An express contract is one, the terms of which are stated in words.

R.L.1910, § 937.

§15133.  Implied contract defined.

An implied contract is one, the existence and terms of which are manifested by conduct.

R.L.1910, § 938.

§15134.  What contracts may be oral.

All contracts may be oral, except such as are specially required by statute to be in writing.

R.L.1910, § 939.

§15135.  Writing prevented by fraud  Enforcement against fraudulent party.

Where a contract, which is required by law to be in writing, is prevented from being put into writing by the fraud of a party thereto, any other party who is by such fraud led to believe that it is in writing, and acts upon such belief to his prejudice, may enforce it against the fraudulent party.

R.L.1910, § 940.

§15136.  Statute of frauds.

The following contracts are invalid, unless the same, or some note or memorandum thereof, be in writing and subscribed by the party to be charged, by an agent of the party or by a single-party broker of the party pursuant to Sections 858-351 through 858-363 of Title 59 of the Oklahoma Statutes:

1.  An agreement that, by its terms, is not to be performed within a year from the making thereof;

2.  A special promise to answer for the debt, default or miscarriage of another, except in the cases provided for in the article on guaranty;

3.  An agreement made upon consideration of marriage, other than a mutual promise to marry; or

4.  An agreement for the leasing for a longer period than one (1) year, or for the sale of real property, or of an interest therein; and such agreement, if made by an agent or a single-party broker of the party sought to be charged, is invalid, unless the authority of the agent or the single-party broker be in writing, subscribed by the party sought to be charged.

R.L. 1910, § 941.  Amended by Laws 2003, c. 31, § 1, eff. Nov. 1, 2003.

§15137.  Writing excludes oral negotiations or stipulations.

The execution of a contract in writing, whether the law requires it to be written or not, supersedes all the oral negotiations or stipulations concerning its matter, which preceded or accompanied the execution of the instrument.

§15138.  Delivery, contract takes effect on.

A contract in writing takes effect upon its delivery to the party in whose favor it is made, or to his agent.

Added by Laws 1989, c. 148, § 1, emerg. eff. May 8, 1989.

§15139.  Seal  Necessity for seal abolished.

All distinctions between sealed and unsealed instruments are abolished.

R.L.1910, § 944.

§15140.  Credit agreements  Actions to enforce or seek damages  limits to actions on oral agreements.

A.  As used in this section:

1.  "Credit agreement" means an agreement by a financial institution to lend money, extend credit or otherwise make any other financial accommodation, or to renew, extend, modify, rearrange or forebear the repayment of any such loan, extension of credit or financial accommodation, but does not include any promissory note, real estate mortgage, or security agreement.

2.  "Financial institution" means any bank, savings and loan association, or credit union, or any holding company or subsidiary thereof.

3.  "Lender" means a financial institution that makes a credit agreement with a borrower.

4.  "Borrower" means a person who seeks a credit agreement with a lender or financial institution as defined herein or to whom money is loaned, credit is extended, or any other financial accommodation is made or for whom any such loan, extension of credit or financial accommodation is renewed, extended, modified, rearranged or forborne by a lender or financial institution as defined herein.

B.  No lender or borrower may maintain an action to enforce or seek damages for the breach of any term or condition of credit agreement having a principal amount greater than Fifteen Thousand Dollars ($15,000.00), unless such term or condition has been agreed to in writing and signed by the party against whom it is sought to be enforced or against whom damages are sought.

C.  The provisions of this section shall not be construed to preclude a lender from maintaining an action against a borrower, whether or not a credit agreement has been signed by the borrower, with respect to any of the following:

1.  Credit extended on an "account", as such term is defined in Section 4104 of Title 12A of the Oklahoma Statutes; or

2.  Credit extended pursuant to a "lender credit card or similar arrangement" or a "revolving loan account", as such terms are defined, respectively, in Sections 1301 and 3108 of Title 14A of the Oklahoma Statutes, if the terms or conditions relevant thereto are in writing and are provided to the borrower prior to his usage of the card or account or otherwise in accordance with applicable law.

D.  The provisions of this section shall be effective with respect to credit agreements entered into after the effective date of this act.

§15151.  All contracts, public and private, interpreted by same rules.

All contracts, whether public or private, are to be interpreted by the same rules, except as otherwise provided by law.

§15152.  Intent controls.

A contract must be so interpreted as to give effect to the mutual intention of the parties, as it existed at the time of contracting, so far as the same is ascertainable and lawful.

R.L.1910, § 946.

§15153.  Intention ascertained, how.

For the purpose of ascertaining the intention of the parties to a contract, if otherwise doubtful, the rules given in this chapter are to be applied.

R.L.1910, § 947.

§15154.  Language governs.

The language of a contract is to govern its interpretation, if the language is clear and explicit, and does not involve an absurdity.

R.L.1910, § 948.

§15155.  Intention ascertained from writing.

When a contract is reduced to writing, the intention of the parties is to be ascertained from the writing alone, if possible, subject, however, to the other provisions of this article.

R.L.1910, § 949.

§15156.  Real intention not expressed  Error to be disregarded.

When through fraud, mistake, or accident, a written contract fails to express the real intention of the parties, such intention is to be regarded, and the erroneous parts of the writing disregarded.

R.L.1910, § 950.

§15157.  Effect given to every part.

The whole of a contract is to be taken together, so as to give effect to every part, if reasonably practicable, each clause helping to interpret the others.

R.L.1910, § 951.

§15158.  Several contracts taken as one.

Several contracts relating to the same matters, between the same parties, and made as parts of substantially one transaction, are to be taken together.

R.L.1910, § 952.

§15159.  Interpretation favors validity.

A contract must receive such an interpretation as will make it lawful, operative, definite, reasonable and capable of being carried into effect, if it can be done without violating the intention of the parties.

R.L.1910, § 953.

§15160.  Words to be taken in ordinary sense  Exceptions.

The words of a contract are to be understood in their ordinary and popular sense, rather than according to their strict legal meaning, unless used by the parties in a technical sense, or unless a special meaning is given to them by usage, in which case the latter must be followed.

R.L.1910, § 954.

§15161.  Technical words.

Technical words are to be interpreted as usually understood by persons in the profession or business to which they relate, unless clearly used in a different sense.

R.L.1910, § 955.

§15162.  What law governs.

A contract is to be interpreted according to the law and usage of the place where it is to be performed, or, if it does not indicate a place of performance, according to the law and usage of the place where it is made.

R.L.1910, § 956. d

§15163.  Circumstances explain.

A contract may be explained by reference to the circumstances under which it was made, and the matter to which it relates.

R.L.1910, § 957.

§15164.  Terms restricted to intention of parties.

However broad may be the terms of a contract, it extends only to those things concerning which it appears that the parties intended to contract.

R.L.1910, § 958.

§15165.  Promisor's belief as to promisee's understanding governs in case of ambiguity.

If the terms of a promise are in any respect ambiguous or uncertain, it must be interpreted in the sense in which the promisor believed, at the time of making it, that the promisee understood it. R.L.1910, § 959.

§15166.  Part subordinate to whole.

Particular clauses of a contract are subordinate to its general intent.

R.L.1910, § 960.

§15167.  Written and original parts control.

Where a contract is partly written and partly printed, or where part of it is written or printed under the special directions of the parties, and with a special view to their intention, and the remainder is copied from a form originally prepared without special reference to the particular parties and particular contract in question the written parts control the printed parts, and the parts which are purely original control those which are copied from a form.  And if the two are absolutely repugnant, the latter must be so far disregarded.

R.L.1910, § 961.

§15168.  Repugnancy  How reconciled.

Repugnancy in a contract must be reconciled, if possible, by such an interpretation as will give some effect to the repugnant clause, subordinate to the general intent and purposes of the whole contract.

R.L.1910, § 962.

§15169.  Inconsistent words rejected.

Words in a contract which are wholly inconsistent with its nature, or with the main intention of the parties, are to be rejected.

R.L.1910, § 963.

§15171.  Reasonable stipulations implied.

Stipulations which are necessary to make a contract reasonable or conformable to usage, are implied in respect to matters concerning which the contract manifests no contrary intention.

R.L.1910, § 965.

§15-172.  Necessary incidents implied, when.

All things that in law or usage are considered as incidental to a contract, or as necessary to carry it into effect, are implied therefrom, unless some of them are expressly mentioned therein, when all other things of the same class are deemed to be excluded.

R.L. 1910, § 966.

§15173.  Reasonable time allowed where not specified  Immediate performance.

If no time is specified for the performance of an act required to be performed, a reasonable time is allowed.  If the act is in its nature capable of being done instantly, as for example, if it consists in the payment of money only, it must be performed immediately upon the thing to be done being exactly ascertained.

R.L.1910, § 967.

§15174.  Time not of essence unless so provided.

Time is never considered as of the essence of a contract, unless by its terms expressly so provided.

R.L.1910, § 968.

§15175.  Promise presumed joint and several, when.

Where all the parties who unite in a promise receive some benefit from the consideration, whether past or present, their promise is presumed to be joint and several.

R.L.1910, § 969.

§15176.  Promise of several in singular form.

A promise made in the singular number, but executed by several persons, is presumed to be joint and several.

R.L.1910, § 970.

§15177.  Executed and executory contracts defined.

An executed contract is one, the object of which is fully performed. All others are executory.

R.L.1910, § 971.

§15-178.  Contracts of designating former spouse as beneficiary or providing death benefits - Effect of divorce or annulment.

A.  If, after entering into a written contract in which a beneficiary is designated or provision is made for the payment of any death benefit (including life insurance contracts, annuities, retirement arrangements, compensation agreements, depository agreements, security registrations, and other contracts designating a beneficiary of any right, property, or money in the form of a death benefit), the party to the contract with the power to designate the beneficiary or to make provision for payment of any death benefit dies after being divorced from the person designated as the beneficiary or named to receive such death benefit, all provisions in the contract in favor of the decedent's former spouse are thereby revoked.  Annulment of the marriage shall have the same effect as a divorce.  In the event of either divorce or annulment, the decedent's former spouse shall be treated for all purposes under the contract as having predeceased the decedent.

B.  Subsection A of this section shall not apply:

1.  If the decree of divorce or annulment is vacated;

2.  If the decedent had remarried the former spouse and was married to said spouse at the time of the decedent's death;

3.  If the decree of divorce or annulment contains a provision expressing an intention contrary to subsection A of this section;

4.  If the decedent makes the contract subsequent to the divorce or annulment;

5.  To the extent, if any, the contract contains a provision expressing an intention contrary to subsection A of this section; or

6.  If the decedent renames the former spouse as the beneficiary or as the person or persons to whom payment of a death benefit is to be made in a writing delivered to the payor of the benefit prior to the death of the decedent and subsequent to the divorce or annulment.

C.  For purposes of subsection A of this section, "death benefit" shall not include:

1.  Any interest in property in which the decedent's former spouse has an interest as a joint tenant; or

2.  Any interest in property in which the decedent's former spouse has a beneficial interest in an express trust created by the decedent during the decedent's lifetime for which provision is made in Section 175 of Title 60 of the Oklahoma Statutes.

D.  This section shall apply to any contract of a decedent made and entered into on or after November 1, 1987 and to depository agreements and security registrations made and entered into on or after September 1, 1994.

Added by Laws 1987, c. 201, § 2, eff. Nov. 1, 1987.  Amended by Laws 1989, c.181, § 10, eff. Nov. 1, 1989; Laws 1994, c. 313, § 4, eff. Sept. 1, 1994.

§15211.  What contracts are unlawful.

Those contracts are unlawful which are:

1.  Contrary to an express provision of law.

2.  Contrary to the policy of express law, though not expressly prohibited; or,

3. Otherwise contrary to good morals.

§15212.  Certain contracts against policy of law.

All contracts which have for their object, directly or indirectly, to exempt any one from responsibility for his own fraud, or willful injury to the person or property of another or violation of law, whether willful or negligent, are against the policy of the law.

R.L.1910, § 973.

§15212.1.  Notice exempting business entity from liability for personal injury void.

Any notice given by a business entity which provides services or facilities for profit to the general public and which seeks to exempt the business entity from liability for personal injury caused by or resulting from any acts of negligence on its part or on the part of its servants or employees, shall be deemed void as against public policy and wholly unenforceable.

Added by Laws 1985, c. 153, § 1, eff. Jan. 1, 1986.

§15213.  Penalties void.

Except as expressly provided in Section 215 of this title, penalties imposed by contract for any nonperformance thereof, are void.  But this section does not render void such bonds or obligations, penal in form, as have heretofore been commonly used; it merely rejects and avoids the penal clauses.

Amended by Laws 1985, c. 107, § 1, emerg. eff. May 28, 1985.

§15214.  Attempt to fix damages void except as provided.

Every contract, by which the amount of damages to be paid, or other compensation to be made, for a breach of an obligation, is determined in anticipation thereof, is to that extent void, except as expressly provided by Section 215 of this title.

Amended by Laws 1985, c. 107, § 2, emerg. eff. May 28, 1985.

§15215.  Amount presumed to be damages, provision for.

A.  A stipulation or condition in a contract except a contract to purchase and sell real property, providing for the payment of an amount which shall be presumed to be the amount of damage sustained by a breach of such contract, shall be held valid, when, from the nature of the case, it would be impracticable or extremely difficult to fix the actual damage.

B.  A provision in a real estate sales contract, providing for the payment of anamount which shall be presumed to be the amount of damages sustained by a breach of such contract, shall be held valid and not a penalty, when such amount does not exceed five percent (5%) of the purchase price.  In the event such amount exceeds five percent (5%) of the purchase price, such provision shall be held invalid and a penalty unless the party seeking to uphold the provision establishes that such amount is reasonable.  If such provision is valid under this subsection, the limitations of Section 28 of Title 23 of the Oklahoma Statutes do not apply.

Amended by Laws 1985, c. 107, § 3, emerg. eff. May 28, 1985.

§15216.  Resort to courts, provisions restricting  Limiting time therefor.

Every stipulation or condition in a contract, by which any party thereto is restricted from enforcing his rights under the contract by the usual legal proceedings in the ordinary tribunals, or which limits the time within which he may thus enforce his rights, is void.

R.L.1910, § 977.

§15-217.  Restraint of trade.

Every contract by which any one is restrained from exercising a lawful profession, trade or business of any kind, otherwise than as provided by Sections 218 and 219 of this title, or otherwise than as provided by Section 2 of this act, is to that extent void.

R.L.1910, § 978.  Amended by Laws 1989, c. 359, § 1, emerg. eff. June 3, 1989; Laws 2001, c. 406, § 3, emerg. eff. June 4, 2001.

§15218.  Restraint of trade  Exception as to sale of goodwill.

One who sells the goodwill of a business may agree with the buyer to refrain from carrying on a similar business within a specified county and any county or counties contiguous thereto, or a specified city or town or any part thereof, so long as the buyer, or any person deriving title to the goodwill from him carries on a like business therein.  Provided, that any such agreement which is otherwise lawful but which exceeds the territorial limitations specified by this section may be deemed valid, but only within the county comprising the primary place of the conduct of the subject business and within any counties contiguous thereto.

R.L.1910, § 979.

§15219.  Restraint of trade  Exception as to partners.

Partners may, upon or in anticipation of a dissolution of the partnership, agree that none of them will carry on a similar business within a specified county and any county or counties contiguous thereto, or a specified city or town or any part thereof. Provided, that any such agreement which is otherwise lawful but which exceeds the territorial limitations specified by this section may be deemed valid, but only within the county comprising the primary place of the conduct of the business of the subject partnership and within any counties contiguous thereto.

R.L.1910, § 980.

§15-219A.  Noncompetition agreements.

A.  A person who makes an agreement with an employer, whether in writing or verbally, not to compete with the employer after the employment relationship has been terminated, shall be permitted to engage in the same business as that conducted by the former employer or in a similar business as that conducted by the former employer as long as the former employee does not directly solicit the sale of goods, services or a combination of goods and services from the established customers of the former employer.

B.  Any provision in a contract between an employer and an employee in conflict with the provisions of this section shall be void and unenforceable.

Added by Laws 2001, c. 406, § 4, emerg. eff. June 4, 2001.

§15220.  Restraint of marriage.

Every contract in restraint of the marriage of any person, other than a minor, is void.

R.L.1910, § 981.

§15231.  Contract may be extinguished.

A contract may be extinguished in like manner with any other obligation, and also in the manner prescribed by this article.

R.L.1910, § 982.

§15232.  Rescission extinguishes.

A contract is extinguished by its rescission.

§15233.  Rescission  Cases when party may rescind.

A party to a contract may rescind the same in the following cases only:

1.  If the consent of the party rescinding, or of any party jointly contracting with him, was given by mistake, or obtained through duress, menace, fraud, or undue influence, exercised by or with the connivance of the party as to whom he rescinds, or of any other party to the contract jointly interested with such party.

2.  If through the fault of the party as to whom he rescinds, the consideration for his obligation fails in whole or in part.

3.  If such consideration becomes entirely void from any cause.

4.  If such consideration, before it is rendered to him,

fails in a material respect, from any cause;

5.  By consent of all of the other parties; or

6.  If the party against whom rescission is sought violates the Oklahoma Consumer Protection Act, Section 751 et seq. of this title.

R.L. 1910, § 984.  Amended by Laws 1999, c. 175, § 1, eff. Nov. 1, 1999.

§15233A.  Procedures in actions for rescission.

Where the action, counter claim, cross claim or plea in intervention is timely brought for relief based on the theory of rescission, whether formerly the action would have been denominated rescission at law or rescission in equity, the service of a pleading on the adverse party shall be deemed sufficient notice of rescission and of an offer to restore the benefits received under the contract. The method of trial to be afforded shall depend on the relief to which the party who brought suit on the theory of rescission is entitled.

Laws 1971, c. 46, § 1, eff. Oct. 1, 1971.

§15233B.  Form of relief in actions for rescission.

In an action, counter claim, cross claim or plea in intervention based on the theory of rescission of a contract, the court shall adjust the equities between the parties, and although the action is tried to a jury, the court may require the party to whom relief based on rescission is granted to make that compensation to the other party which may be required.  If the court determines that the contract may not be rescinded, it may grant damages or any other relief to which the party may be entitled, whether or not such relief is sought in the pleadings.

Laws 1971, c. 46, § 2, eff. Oct. 1, 1971.

§15234.  Stipulation as to errors of description as affecting rescission.

A stipulation that errors of description shall not avoid a contract, or shall be the subject of compensation, or both, does not take away the right of rescission for fraud, nor for mistake, where such mistake is in a matter essential to the inducement of the contract, and is not capable of exact and entire compensation.

R.L.1910, § 985.

§15235.  Duty of party attempting rescission.

Rescission, when not effected by consent, can be accomplished only by the use, on the part of the party rescinding, of reasonable diligence to comply with the following rules:

1.  He must rescind promptly, upon discovering the facts which entitle him to rescind, if he is free from duress, menace, undue influence, or disability, and is aware of his right to rescind; and,  2.  He must restore to the other party everything of value which he has received from him under the contract; or must offer to restore the same, upon condition that such party shall do likewise, unless the latter is unable, or positively refuses to do so.

R.L.1910, § 986.

§15236.  Oral contract may be altered by writing  Extinguishment in part.

A contract not in writing may be altered in any respect by consent of the parties, in writing, without a new consideration, and is extinguished thereby to the extent of the new alteration.

R.L.1910, § 987.

§15237.  Written contract altered, how.

A contract in writing may be altered by a contract in writing, or by an executed oral agreement, and not otherwise.

R.L.1910, § 988.

§15238.  Extinguishment by destruction or cancellation.

The destruction or cancellation of a written contract, or of the signature of the parties liable thereon, with intent to extinguish the obligation thereof, extinguishes it as to all the parties consenting to the act.

R.L.1910, § 989.

§15239.  Destruction, cancellation or alteration by party entitled to benefit.

The intentional destruction, cancellation, or material alteration of a written contract, by a party entitled to any benefit under it, or with his consent, extinguishes all the executory obligations of the contract in his favor, against parties who do not consent to the act.

R.L.1910, § 990.

§15240.  Duplicate, effect of altering or destroying.

Where a contract is executed in duplicate, an alteration or destruction of one copy, while the other exists, is not within the provisions of the last section.

R.L.1910, § 991.

§15241.  Restoration of thing unlawfully taken.

One who obtains a thing without the consent of its owner, or by consent afterwards rescinded, or by an unlawful exaction which the owner could not at the time prudently refuse, must restore it to the person from whom it was thus obtained, unless he has acquired a title thereto superior to that of such other person, or unless the transaction was corrupt and unlawful on both sides.

R.L.1910, § 996.

§15242.  Demand for thing unlawfully obtained unnecessary  Exceptions.

The restoration required by the last section must be made without demand; except where a thing is obtained by mutual mistake, in which case the party obtaining the thing is not bound to return it until he has notice of the mistake.

R.L.1910, § 997.

§15-245.  Definitions.

For the purposes of Sections 245 through 251 of this title:

1.  "Actual dealer cost" means the original invoice price the retailer paid for the merchandise to the manufacturer, wholesaler or distributor, less all applicable discounts allowed, plus the freight cost from the location of the manufacturer, wholesaler or distributor to the location of the retailer;

2.  "Dealer agreement" means an oral or written contract or agreement of definite or indefinite duration, between a supplier and an equipment dealer, which provides for the rights and obligations of the parties with respect to purchase or sale of equipment;

3.  "Inventory" means farm tractors, farm implements, utility and industrial tractors, outdoor power and lawn and garden equipment sold by retailers as defined herein, and the attachments and repair parts thereto;

4.  "Current model" means a model listed in the current sales manual of the manufacturer, wholesaler or distributor or any supplements to the current sales manual;

5. "Current net price" means the price listed in the printed price list or catalog of the manufacturer, wholesaler or distributor in effect at the time the dealer agreement is canceled or discontinued, less any applicable trade and cash discounts or, for purposes of Section 3 of this act, at the time a claim for payment is made for services performed for a customer pursuant to a warranty issued by a supplier;

6.  "Retailer" or "equipment dealer" or "equipment dealership" means any person having a dealer agreement for selling and retailing farm tractors, utility and industrial tractors, farm implements, outdoor power and lawn and garden equipment and the attachments or repair parts thereto but does not include retailers whose principal business is the sale of off-road construction equipment; and

7.  "Supplier" means a person, partnership, corporation, association or other business enterprise engaged in the manufacturing, assembly or wholesale distribution of equipment.  The term shall also include any successor in interest, including a purchaser of assets or stock, or a surviving corporation resulting from a merger, liquidation or reorganization of the original supplier.

Added by Laws 1982, c. 274, § 1, operative Oct. 1, 1982.  Amended by Laws 1991, c. 51, § 1, emerg. eff. April 9, 1991; Laws 1998, c. 82, § 1, eff. Nov. 1, 1998.

§15-245A.  Prohibited acts.

A.  It shall be a violation of Section 245 et seq. of this title for a supplier:

1.  Except as required by any applicable law or unless such special features or accessories are safety features or accessories required by a supplier, to coerce or compel any equipment dealer to order or accept delivery of any equipment or parts or any equipment with special features or accessories not included in the base list price of such equipment as publicly advertised by the supplier which the equipment dealer has not voluntarily ordered;

2.  To coerce or compel any equipment dealer to enter into any agreement, warranty agreement or otherwise, whether written or oral, supplementary to an existing dealer agreement with the supplier unless the supplementary or amendatory agreement is imposed on all other similarly situated dealers in this state;

3.  To discriminate in the delivery of any equipment to any dealer in reasonable quantities and within a reasonable time after receipt of the equipment dealer's order, if such equipment covered by such dealer agreement was specifically represented by such supplier to be available for immediate delivery; however, the failure to deliver any such equipment shall not be considered a violation of Section 245 et seq. of this title if such failure is due to restrictions on extension of credit by the supplier to the equipment dealer, any breach of or default under the agreement by the equipment dealer, an act of God, work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, freight embargo, or other cause over which the supplier has no control;

4.  To coerce or compel an equipment dealer to accept late delivery of backordered items of equipment, when said backordered equipment is of special value in a particular time of year because of predictable seasonal demand, and when equipment is substantially less marketable and less valuable after the seasonal demand period has ended; provided, if such backordered equipment is received by the retailer after the seasonal demand period has ended, and if the retailer requests the same in writing within ten (10) days of receipt of such backordered equipment, then the supplier shall take back any unwanted backordered equipment at no cost to the retailer, unless the supplier has given notice to the dealer of the status of the backordered equipment prior to the actual shipment to the dealer;

5.  To terminate, cancel, or fail to renew a dealer agreement or substantially change the competitive circumstances of the dealer agreement without cause;

6.  To require as a condition of renewal or extension of a dealership agreement that the dealer complete substantial renovation of the dealer's place of business, or acquire new or additional space to serve as the dealer's place of business, unless the supplier provides at least one (1) year's written notice of the condition which states all grounds supporting the condition; the supplier, further, must provide a reasonable time for the dealer to complete the renovation or acquisition;

7.  To sell or offer to sell any new equipment to any retail outlet in which the supplier has any ownership interest at a lower actual price therefor than the actual price sold or offered to any other equipment dealer for the same equipment identically equipped or to utilize any device, including but not limited to sale promotion plans or programs, which results in such lesser actual price, or results in a fixed price predetermined solely by the supplier; provided, however, the provisions of this paragraph shall not apply to sales to an equipment dealer for resale to any unit or agency of the United States government, this state, or any of its political subdivisions, or any municipality located within this state or to any major fleet account, or to any organization for testing or demonstration;

8.  To prevent by contract or otherwise, any equipment dealer or any officer, member, partner, or stockholder of any equipment dealer from selling or transferring any part of the interest of any of them to any other party or parties; however, no equipment dealer, officer, partner, member, or stockholder shall have the right to sell, transfer, or assign the equipment dealership or power of management or control thereunder without the written consent of the supplier, except that such consent shall not be unreasonably withheld;

9.  To unreasonably withhold consent, in the event of the death of the equipment dealer or the principal owner of the equipment dealership, to the transfer of the equipment dealer's interest in the equipment dealership to a member or members of the family of the equipment dealer or the principal owner of the equipment dealership if the family member meets the reasonable financial, business experience and character standards of the supplier; provided, if a supplier determines that the designated family member is not acceptable, the supplier shall provide the equipment dealer with written notice of the supplier's objection and specific reasons for withholding its consent; provided, a supplier shall have ninety (90) days to consider an equipment dealer's request to make a transfer to a family member; further provided, as used in this paragraph, "family" means and includes a spouse, parents, siblings, children, stepchildren, sons-in-law, daughters-in-law, and lineal descendants, including those by adoption of the equipment dealer or principal owner of the equipment dealership; and further provided, that notwithstanding the foregoing, in the event that a supplier and equipment dealer have duly executed an agreement concerning succession rights prior to the equipment dealer's death, and if such agreement has not been revoked or otherwise terminated by either party, such agreement shall be observed; or

10.  To require an equipment dealer to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by Section 245 et seq. of this title.

B.  Notwithstanding the provisions of paragraphs 8 and 9 of subsection A of this section, the supplier may determine that a dealer's area of responsibility or trade area does not afford sufficient sales potential to continue to reasonably support a dealer.

Added by Laws 1991, c. 51, § 2, emerg. eff. April 9, 1991.  Amended by Laws 1998, c. 82, § 2, eff. Nov. 1, 1998.

§15246.  Repurchase of inventory.

A.  If any retailer enters into a dealer agreement with a supplier and subsequently the dealer agreement is terminated, the supplier shall repurchase the inventory as provided in this act.  The retailer may keep the inventory if he desires and has a contractual right to do so.  Upon such termination, the supplier shall accept or reject all warranty claims made by the retailer within fortyfive (45) days after receipt and shall pay accepted claims within sixty (60) days after receipt.  All claims not specifically rejected within fortyfive (45) days after receipt shall be deemed to have been accepted.

B.  The supplier shall repurchase that inventory previously purchased from him and held by the retailer on the date of termination of the dealer agreement.  The supplier shall pay to the retailer one hundred percent (100%) of the actual dealer cost of all new, unsold, undamaged and complete farm tractors, farm implements, utility and industrial tractors, and the attachments thereto or outdoor power equipment, lawn and garden equipment and attachments thereto, and eightyfive percent (85%) of the current net price on new, unused and undamaged repair parts.  The retailer shall, within one hundred twenty (120) days after notice of termination by either party, provide to the supplier a detailed listing, including trade names, descriptions and serial numbers where applicable, of whole goods merchandise furnished by the supplier, and in possession of the retailer, of such merchandise which qualifies under this act for reimbursement or credit memorandum by the supplier.  The supplier shall have sixty (60) days from the date shown on the retailer's listing of merchandise to question any item.  Any item of merchandise not protested in writing and received by the retailer within the sixty-day period shall be deemed to have been accepted by the supplier as part of the inventory in question.  After the expiration of sixty (60) days, the supplier shall have thirty (30) additional days to tender the amount due to the retailer or to the retailer's named financial institution.  If the retailer has any outstanding debts to the supplier, then the repurchase amount may be credited to the account of the retailer.  The supplier shall pay the retailer five percent (5%) of the current net price on all new, unused and undamaged repair parts returned to cover the cost of handling, packing and loading.  The supplier shall have the option of performing the handling, packing and loading in lieu of paying the five percent (5%) for these services.  The retailer and the supplier shall share equally the freight costs for the return of the merchandise to such supplier or to such other retailers to whom the supplier wishes to send merchandise.  The retailer's share of the cost of returning merchandise to other retailers shall be his share of the actual transportation costs, but not to exceed the retailer's share of the cost of returning the merchandise to the principal site of business of the supplier.  Within sixty (60) days of the effective date of termination of a dealer agreement, a supplier shall advise the dealer in writing of the destination or destinations to which inventory items which qualify for reimbursement or credit memoranda are to be sent.

C.  The supplier shall repurchase at its fair market value or assume the lease responsibilities of any specific data processing hardware and software that the supplier required the retailer to purchase or lease, including computers, related software and peripheral equipment required and approved by the supplier to communicate with the supplier, to satisfy the minimum requirements of the dealership, and further that the supplier shall repurchase at seventy-five percent (75%) of the net retailer cost of specialized repair tools previously purchased in the previous three (3) years pursuant to requirements of the supplier and held by the retailer on the date of termination.  Such specialized repair tools must be unique to the supplier product line and must be complete and in salable condition.

D.  Upon payment of the repurchase amount to the retailer, the ownership and right of possession to the repurchased inventory shall transfer to the supplier who repurchases the inventory.

E.  The time periods allowed in this section for action by any parties involved in the termination process of a retailer shall be considered as minimum standards which may be shortened or exceeded in a written agreement signed by both the supplier and the retailer executed after the effective date of the termination agreement.

Added by Laws 1982, c. 274, § 2, operative Oct. 1, 1982.  Amended by Laws 1991, c. 51, § 3, emerg. eff. April 9, 1991; Laws 1995, c. 110, § 1, eff. Nov. 1, 1995.

§15247.  Exemptions.

The provisions of this act shall not require the repurchase from a retailer of:

1.  Any repair part which has a limited storage life or is otherwise subject to deterioration, such as rubber items, gaskets or batteries unless such items were purchased from the supplier within the twenty-four (24) months prior to date of termination;

2.  Any repair part which is in a broken or damaged package;

3.  Any single repair part which is priced as a set of two or more items;

4.  Any repair part which, because of its condition, is not resalable as a new part without repackaging or reconditioning;

5.  Any inventory for which the retailer is unable to furnish evidence, satisfactory to the supplier, of clear title;

6.  Any inventory which the retailer desires to keep, provided the retailer has a contractual right to do so;

7.  Any farm tractors, farm implements, utility and industrial tractors, and the attachments thereto, or outdoor power and lawn and garden equipment and attachments thereto which are not current models or which are not in new, undamaged or complete condition;

8.  Any repair parts which are not in new, unused, undamaged or complete condition;

9.  Any farm tractors, farm implements, utility and industrial tractors, or the attachments thereto, or outdoor power and lawn and garden equipment and attachments thereto which were purchased more than twentyfour (24) months prior to notice of termination of the dealer agreement;

10.  Any inventory which was ordered by the retailer on or after the date of notification of termination of the dealer agreement; and

11.  Any inventory which was acquired by the retailer from any source other than the supplier.

Added by Laws 1982, c. 274, § 3, operative Oct. 1, 1982.  Amended by Laws 1991, c. 51, § 4, emerg. eff. April 9, 1991.

§15248.  Failure or refusal to repurchase inventory.

If any manufacturer, wholesaler or distributor fails or refuses to repurchase any inventory covered under the provisions of this act within sixty (60) days after shipment of such inventory, he shall be liable for one hundred percent (100%) of the current net price of the inventory, plus any freight charges paid by the retailer, attorney's fees of the retailer, court costs and interest on the current net price computed at the legal interest rate from the sixtyfirst day after shipment.

Added by Laws 1982, c. 274, § 4, operative Oct. 1, 1982.

§15249.  Purchase of inventory of deceased retailer.

In the event of the death of the retailer or the majority stockholder of a corporation or a partner in a partnership operating as a retailer, the manufacturer, wholesaler or distributor shall, at the option of the heirs, repurchase the inventory from the heirs of the retailer or majority stockholder as if the manufacturer, wholesaler or distributor had terminated the franchise.  The heirs shall have two hundred seventy (270) days from the date of the death of the retailer or majority stockholder to exercise their options under this act.  Nothing in this act shall require the repurchase of any inventory if the heirs and the manufacturer, wholesaler or distributor enter into a new franchise to operate the retail dealership.

Added by Laws 1982, c. 274, § 5, operative Oct. 1, 1982.

§15-250.  Security interests - Inspection and certification of shipments.

The provisions of this act shall not be construed to affect in any way any security interest which the manufacturer, wholesaler or distributor may have in the inventory of the retailer.  The retailer, manufacturer, wholesaler or distributor shall furnish a representative to inspect all parts and certify their acceptability when packed for shipment.

Added by Laws 1982, c. 274, § 6, operative Oct. 1, 1982.  Amended by Laws 1997, c. 112, § 3, eff. Nov. 1, 1997.

§15-250A.  Dealer warranty services - Claims for payment from supplier.

A.  This section shall apply to a claim for payment for services performed for a customer pursuant to a warranty issued by the dealer's supplier:

1.  While a dealer agreement is in effect which authorizes the dealer to perform services pursuant to a warranty; or

2.  After the termination of a dealer agreement, if the claim is for work performed before the effective date of the termination.

B.  Not later than thirty (30) days after the date a supplier receives a warranty claim from a dealer, the supplier shall accept or reject the claim.  A claim rejected after the deadline is deemed accepted.

C.  Not later than thirty (30) days after the date a claim is accepted or rejected, the supplier shall:

1.  Pay an accepted claim; or

2.  Send the dealer written notice of the reason for rejection of the claim.

D.  A supplier who pays a claim may not pay less than the amount the dealer regularly charges for the labor and other expenses involved in performing the same or similar services for a retail customer who does not assert a warranty and the dealer's current net price plus fifteen percent (15%) for parts.  The number of hours of labor claimed may not exceed one and three-tenths (1 3/10) times the supplier's recommended hours for the repair involved.  Other expenses shall not include items that are expressly excluded under the supplier's warranty to the customer.

E.  After payment of a claim, a supplier may not charge back, set off, or otherwise attempt to recover all or part of the amount of the claim unless:

1.  The claim was fraudulent;

2.  The services for which the claim was made were not properly performed or were unnecessary to comply with the warranty; or

3.  The dealer did not substantiate the claim according to the written requirements of the supplier in effect when the claim arose.

Added by Laws 1998, c. 82, § 3, eff. Nov. 1, 1998.

§15251.  Civil actions  Attorney fees.

Any person who is injured in his business or property by a violation of this act or because he refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of this act, may bring a civil action in a court of competent jurisdiction in this state to enjoin further violations and to recover the damages sustained by him together with the costs of the suit, including a reasonable attorney's fee.

Added by Laws 1982, c. 274, § 7, operative Oct. 1, 1982.

§15-262.  Repayment must be made in current funds.

Except when the parties otherwise expressly agree in writing, a borrower of money must pay the amount due in such money as is current at the time when the loan becomes due, whether such money is worth more or less than the actual money lent.

R.L. 1910, § 1000.  Amended by Laws 1996, c. 56, § 29, emerg. eff. April 8, 1996.

§15263.  Loan presumes interest.

Whenever a loan of money is made, it is presumed to be made upon interest, unless it is otherwise expressly stipulated at the time in writing.

R.L.1910, § 1001.

§15264A.  Interest defined.

Interest is the compensation allowed for the use or forbearance or detention of money, or its equivalent.

Laws 1970, c. 224, § 1, emerg. eff. April 15, 1970.

§15265.  Interest prescribed presumed annual.

When a rate of interest is prescribed by a law or contract, without specifying the period of time by which such rate is to be calculated, it is to be deemed an annual rate.

R.L.1910, § 1003.

§15266.  Legal and contract rates of interest.

The legal rate of interest shall be six percent (6%) in the absence of any contract as to the rate of interest, and by contract parties may agree to any rate as may be authorized by law, now in effect or hereinafter enacted.

R.L.1910, § 1004; Laws 1970, c. 224, § 3, emerg. eff. April 15, 1970.

§15272.  Banks to report interest rates  Cancellation of charter for violating usury laws  Procedure.

It shall be the duty of the officers of all state banks, organized and doing business under and by virtue of the laws of the state, to make a sworn quarterly report to the Bank Commissioner, setting forth the rate of interest charged, retained, reserved or collected upon the loans made in excess of the legal or contract rate of interest during the quarter for which said report is made, and such other detailed information as the Bank Commissioner may require concerning rates of interest charged, and all such reports as show the rates of interest exceeding ten percent (10%) per annum have been charged, shall be published in the annual report of the Bank Commissioner.  Provided, that when the report of any bank shall disclose that such bank is willfully loaning money in violation of the interest laws of the state, it shall be his duty to immediately report such violation to the Governor, who may direct the Bank Commissioner to bring suit, through the Attorney General, in a court of competent jurisdiction in the county where the bank is located, to cancel the charter of such bank and the judgment of the court on the trial of said issue shall find the defendant bank guilty or not guilty, and if the judgment is guilty it shall further provide for the cancellation of the charter of said bank and the liquidation of the assets of said bank as the law now provides in cases of insolvent banks, from which judgment either party shall have the right of appeal to the Supreme Court, as in civil cases.  Upon such appeal being filed, the Supreme Court shall hear and determine same as an advanced case.

Laws 1916, c. 20, p. 27, § 5.

§15275.  Interest on contracts after breach.

Any legal rate of interest, stipulated by a contract, remains chargeable after a breach thereof, as before, until the contract is superseded by a verdict or other new obligation.

R.L.1910, § 1009.

§15-276.  Action to collect upon obligation to repay money after default - Attorney fees.

In any civil action to collect upon an obligation to repay money after default, the party prevailing on such cause of action shall be awarded a reasonable attorney's fee.  This attorney's fee shall be assessed by the court as costs against the losing party.

Added by Laws 1982, c. 256, § 2, operative Oct. 1, 1982.

§15291.  Loan for use defined.

A loan for use is a contract by which one gives to another the temporary possession and use of personal property, and the latter agrees to return the same thing to him at a future time without reward for its use.

R.L.1910, § 1010.

§15292.  Title and increase belong to lender.

A loan for use does not transfer the title to the thing; and all its increase during the period of the loan belongs to the lender.

R.L.1910, § 1011.

§15293.  Care by borrower.

A borrower for use must use great care for the preservation in safety in good condition of the thing borrowed.

R.L.1910, § 1012.

§15294.  Living animals  Care required of borrower.

One who borrows a living animal for use must treat it with great kindness, and provide everything necessary and suitable for it.

R.L. 1910, § 1013.

§15295.  Degree of skill.

A borrower for use is bound to have and to exercise such skill in the care of the thing borrowed, as he causes the lender to believe him to possess.

R.L.1910, § 1014.

§15296.  Repair of injuries.

A borrower for use must repair all deteriorations or injuries to the thing lent, which are occasioned by his negligence, however slight.

R.L.1910, § 1015.

§15297.  Uses limited.

The borrower of a thing for use may use it for such purposes only as the lender might reasonably anticipate at the time of lending.

R.L.1910, § 1016.

§15298.  Relending by borrower forbidden.

The borrower of a thing for use must not part with it to a third person without the consent of the lender.

R.L.1910, § 1017.

§15299.  Expenses during loan.

The borrower of a thing for use must bear all its expenses during the loan, except such as are necessarily incurred by him to preserve it from unexpected and unusual injury.  For such expense he is entitled to compensation from the lender, who may, however, exonerate himself by surrendering the thing to the borrower.

R.L.1910, § 1018.

§15300.  Lender liable for defects.

The lender of a thing for use must indemnify the borrower for damages caused by defects or vices in it, which he knew at the time of lending, and concealed from the borrower.

R.L.1910, § 1019.

§15301.  Lender may require return, when.

The lender of a thing for use may at any time require its return, even though he lent it for a specified time or purpose.  But if, on the faith of such an agreement, the borrower has made such arrangements that a return of the thing before the period agreed upon would cause him loss, exceeding the benefit derived by him from the loan, the lender must indemnify him for such loss, if he compels such return, the borrower not having in any manner violated his duty.

R.L.1910, § 1020.

§15302.  Demand for return, necessity of  Place of return.

If a thing is lent for use for a specified time or purpose, it must be returned to the lender without demand, as soon as the time has expired, or the purpose has been accomplished.  In other cases it need not be returned until demanded.  The borrower of a thing for use must return it to the lender, at the place contemplated by the parties at the time of lending; or if no particular place was so contemplated by them, then at the place where it was at that time.

R.L.1910, § 1021.

§15303.  Loan for exchange.

A loan for exchange is a contract by which one delivers personal property to another, and the latter agrees to return to the lender a similar thing at a future time, without reward for its use.

R.L.1910, § 1022.

§15304.  Loan for use or exchange.

A loan which the borrower is allowed by the lender to treat as a loan for use, or for exchange, at his option, is subject to all the provisions of this chapter.

R.L.1910, § 1023.

§15305.  Title in loan for exchange  Expenses  Increase.

By a loan for exchange the title to the thing lent is transferred to the borrower, and he must bear all its expenses, and is entitled to all its increase.

R.L.1910, § 1024.

§15306.  Lender cannot modify contract.

A lender for exchange cannot require the borrower to fulfill his obligations at a time, or in a manner, different from that which was originally agreed upon.

R.L.1910, § 1025.

§15321.  Guaranty defined.

A guaranty is a promise to answer for the debt, default or miscarriage of another person.

R.L.1910, § 1026.

§15322.  Consent of principal unnecessary.

A person may become guarantor even without the knowledge or consent of the principal.

R.L.1910, § 1027.

§15323.  Consideration.

Where a guaranty is entered into at the same time with the original obligation, or with the acceptance of the latter by the guarantee, and forms, with that obligation, a part of the consideration to him, no other consideration need exist.  In all other cases there must be a consideration distinct from that of the original obligation.

R.L.1910, § 1028.

§15324.  Guaranty must be in writing  Consideration need not be expressed.

Except as prescribed by the next section, a guaranty must be in writing, and signed by the guarantor; but the writing need not express a consideration.

R.L.1910, § 1029.

§15325.  When promise deemed original.

A promise to answer for the obligation of another, in any of the following cases, is deemed an original obligation of the promisor, and need not be in writing:

1.  Where the promise is made by one who has received property of another upon an undertaking to apply it pursuant to such promise; or by one who has received a discharge from an obligation in whole or in part, in consideration of such promise.

2.  Where the creditor parts with value, or enters into an obligation, in consideration of the obligation in respect to which the promise is made, in terms or under circumstances such as to render the party making the promise the principal debtor, and the person in whose behalf it is made his surety.

3.  Where the promise, being for an antecedent obligation of another, is made upon the consideration that the party receiving it cancels the antecedent obligation, accepting the new promise as a substitute therefor; or upon the consideration that the party receiving it releases the property of another from a levy or his person from imprisonment under an execution on a judgment obtained upon the antecedent obligation; or upon a consideration beneficial to the promisor, whether moving from either party to the antecedent obligation, or from another person.

4.  Where a factor undertakes, for a commission, to sell merchandise and guaranty the sale.

5.  Where the holder of an instrument for the payment of money, upon which a third person is or may become liable to him, transfers it in payment of a precedent debt of his, or for a new consideration, and in connection with such transfer enters into a promise respecting such instrument.

R.L.1910, § 1030.

§15326.  Notice of acceptance of guaranty, necessity of.

A mere offer to guaranty is not binding, until notice of its acceptance is communicated by the guarantee to the guarantor; but an absolute guaranty is binding upon the guarantor without notice of acceptance.

R.L.1910, § 1031.

§15327.  Terms implied where principal contract is not completed.

In a guaranty of a contract, the terms of which are not then settled, it is implied that its terms shall be such as will not expose the guarantor to greater risks than he would incur under those terms which are most common, in similar contracts, at the place where the principal contract is to be performed.

R.L.1910, § 1032.

§15328.  Guaranty of solvency.

A guaranty to the effect that an obligation is good or collectable imports that the debtor is solvent, and that the demand is collectable by the usual legal proceedings, if taken with reasonable diligence.

R.L.1910, § 1033.

§15329.  Guaranty of solvency  Failure to take proceedings.

A guaranty, such as is mentioned in the last section, is not discharged by an omission to take proceedings upon the principal debt, or upon any collateral security for its payment, if no part of the debt could have been collected thereby.

R.L.1910, § 1034.

§15330.  Removal from state deemed equivalent to insolvency.

In the cases mentioned in the second preceding section the removal of the principal from the State leaving no property therein from which the obligation might be satisfied, is equivalent to the insolvency of the principal, in its effect upon the rights and obligations of the guarantor.

R.L.1910, § 1035.

§15331.  Guaranty deemed unconditional.

A guaranty is to be deemed unconditional unless its terms import some condition precedent to the liability of the guarantor.

R.L.1910, § 1036.

§15332.  Guarantor liable on default of principal without notice.

A guarantor of payment or performance is liable to the guarantee immediately upon the default of the principal, and without demand or notice.

R.L.1910, § 1037.

§15333.  Guaranty of conditional obligation.

Where one guarantees a conditional obligation, his liability is commensurate with that of the principal, and he is not entitled to notice of the default of the principal, unless he is unable, by the exercise of reasonable diligence, to acquire information of such default, and the creditor has actual notice thereof.

R.L.1910, § 1038.

§15334.  Limitation of guarantor's obligation.

The obligation of a guarantor must be neither larger in amount, nor in other respects more burdensome than that of the principal; and if, in its terms, it exceeds it, it is reducible in proportion to the principal obligation.

R.L.1910, § 1039.

§15335.  Guarantor not liable on unlawful contract  Disability of principal.

A guarantor is not liable if the contract of the principal is unlawful; but he is liable notwithstanding any mere personal disability of the principal, though the disability be such as to make the contract void against the principal.

R.L.1910, § 1040.

§15336.  Continuing guaranty.

A guaranty relating to a future liability of the principal, under successive transactions, which either continues his liability or from time to time renews it after it has been satisfied, is called a continuing guaranty.

R.L.1910, § 1041.

§15337.  Revocation of continuing guaranty.

A continuing guaranty may be revoked at any time by the guarantor, in respect to future transactions, unless there is a continuing consideration as to such transaction which he does not renounce.

R.L.1910, § 1042.

§15338.  Exoneration of guarantor.

A guarantor is exonerated, except so far as he may be indemnified by the principal, if by any act of the creditor, without the consent of the guarantor, the original obligation of the principal is altered in any respect, or the remedies or rights of the creditor against the principal, in respect thereto, in any way impaired or suspended.

R.L.1910, § 1043.

§15339.  Void promise of creditor as altering obligation, etc.

A promise by a creditor, which for any cause is void, or voidable by him at his option, does not alter the obligation or suspend or impair the remedy, within the meaning of the last section.

R.L.1910, § 1044.

§15340.  Rescission of new agreement as restoring guarantor's liability.

The rescission of an agreement altering the original obligation of a debtor, or impairing the remedy of a creditor, does not restore the liability of a guarantor who has been exonerated by such agreement.

R.L.1910, § 1045.

§15341.  Partial satisfaction as reducing guarantor's obligation.

The acceptance, by a creditor, of anything in partial satisfaction of an obligation, reduces the obligation of a guarantor thereof, in the same measure as that of a principal, but does not otherwise affect it.

R.L.1910, § 1046.

§15342.  Delay of creditor does not exonerate.

Mere delay on the part of a creditor to proceed against the principal, or to enforce any other remedy, does not exonerate a guarantor.

R.L.1910, § 1047.

§15343.  Liability of indemnified guarantor.

A guarantor, who has been indemnified by the principal, is liable to the creditor to the extent of the indemnity, notwithstanding that the creditor, without the assent of the guarantor, may have modified the contract or released the principal.

R.L.1910, § 1048.

§15344.  Discharge of principal by operation of law as affecting guarantor.

A guarantor is not exonerated by the discharge of his principal by operation of law, without the intervention or omission of the creditor.

R.L.1910, § 1049.

§15371.  Surety defined.

A surety is one who, at the request of another, and for the purpose of securing to him a benefit, becomes responsible for the performance by the latter of some act in favor of a third person, or hypothecates property as security therefor.

R.L.1910, § 1050.

§15372.  Apparent principal may show himself surety.

One who appears to be a principal, whether by the terms of a written instrument, or otherwise, may show that he is in fact a surety, except as against persons who have acted on the faith of his apparent character of principal.

R.L.1910, § 1051.

§15373.  Liability of surety.

A surety cannot be held beyond the express terms of his contract, and if such contract prescribes a penalty for its breach, he cannot in any case be liable for more than the penalty.

R.L.1910, § 1052.

§15374.  Rules of interpretation.

In interpreting the terms of a contract of suretyship, the same rules are to be observed as in the case of other contracts.

R.L.1910, § 1053.

§15375.  Judgment does not change relation.

Notwithstanding the recovery of judgment by a creditor against a surety, the latter still occupies the relation of surety.

R.L.1910, § 1054.

§15376.  Exoneration of surety by performance or offer thereof.

Performance of the principal obligation, or an offer of such performance duly made as provided in this chapter exonerates a surety.

R.L.1910, § 1055.

§15377.  Exoneration of surety generally.

A surety is exonerated:

1.  In like manner with a guarantor.

2.  To the extent to which he is prejudiced by any act of the creditor which would naturally prove injurious to the remedies of the surety or inconsistent with his rights, or which lessens his security; or,

3.  To the extent to which he is prejudiced by an omission of the creditor to do anything, when required by the surety, which it is his duty to do.

R.L.1910, § 1056.

§15378.  Surety has right of guarantor.

A surety has all the rights of a guarantor, whether he becomes personally responsible or not.

R.L.1910, § 1057.

§15379.  Proceedings against principal, surety may require.

A surety may require his creditor to proceed against the principal, or to pursue any other remedy in his power which the surety cannot himself pursue, and which would lighten his burden; and if in such case the creditor neglects to do so, the surety is exonerated to the extent to which he is thereby prejudiced.

R.L.1910, § 1058.

§15380.  Compelling principal to perform obligation.

A surety may compel his principal to perform the obligations when due.

R.L.1910, § 1059.

§15381.  Reimbursement of surety.

If a surety satisfies the principal obligation, or any part thereof, whether with or without legal proceedings, the principal is bound to reimburse what he has disbursed, including necessary costs and expenses; but the surety has no claim for reimbursement against other persons, though they may have been benefited by this act, except as prescribed by the next section.

R.L.1910, § 1060.

§15382.  Surety's rights against principal and cosureties.

A surety, upon satisfying the obligations of the principal, is entitled to enforce every remedy which the creditor then has against the principal, to the extent of reimbursing what he has expended; and also to require all his cosureties to contribute thereto, without regard to the order of time in which they became such.

R.L. 1910, § 1061.

§15383.  Security, rights of surety as to.

A surety is entitled to the benefit of every security for the performance of the principal obligation, held by the creditor or by a cosurety, at the time of entering into the contract of suretyship, or acquired by him afterwards, whether the surety was aware of the security or not.

R.L.1910, § 1062.

§15384.  Application of hypothecated property.

Whenever property of a surety is hypothecated with the property of the principal, the surety is entitled to have the property of the principal first applied to the discharge of the obligation.

R.L.1910, § 1063.

§15385.  Creditor entitled to all securities.

A creditor is entitled to the benefit of everything which a surety has received from the debtor by way of security for the performance of the obligation, and may, upon the maturity of the obligation, compel the application of such security to its satisfaction.

R.L.1910, § 1064.

§15421.  Indemnity defined.

Indemnity is a contract by which one engages to save another from a legal consequence of the conduct of one of the parties, or of some other person.

R.L.1910, § 1074.

§15422.  Indemnity against unlawful act void.

An agreement to indemnify a person against an act thereafter to be done is void if the act be known by such person at the time of doing it to be unlawful.

R.L.1910, § 1075.

§15423.  Indemnity against unlawful act valid if act already done.

An agreement to indemnify a person against an act already done is valid even though the act was known to be wrongful unless it was a felony.

R.L.1910, § 1076.

§15424.  Agents' acts covered by indemnity agreements.

An agreement to indemnify against the acts of a certain person, applies not only to his acts and their consequences, but also to those of his agents.

R.L.1910, § 1077.

§15425.  Several persons means each.

An agreement to indemnify several persons applies to each, unless a contrary intention appears.

R.L.1910, § 1078.

§15426.  Joint and separate liability.

One who indemnifies another against an act to be done by the latter, is liable jointly with the person indemnified, and separately to every person injured by such act.

R.L.1910, § 1079.

§15427.  Rules for interpretation.

In the interpretation of a contract of indemnity, the following rules are to be applied, unless a contrary intention appears:

1.  Upon an indemnity against liability, expressly, or in other equivalent terms, the person indemnified is entitled to recover upon becoming liable.

2.  Upon an indemnity against claims or demands, or damages or costs, expressly, or in other equivalent terms, the person indemnified is not entitled to recover without payment thereof.

3.  An indemnity against claims or demands, or liability, expressly or in other equivalent terms, embraces the costs of defense against such claims, demands or liability incurred in good faith, and in the exercise of reasonable discretion.

4.  The person indemnifying is bound, on request of the person indemnified, to defend actions or proceedings brought against the latter in respect to the matters embraced by the indemnity; but the person indemnified has the right to conduct such defense, if he chooses to do so.

5.  If, after request, the person indemnifying neglects to defend the person indemnified, a recovery against the latter, suffered by him in good faith, is conclusive in his favor against the former.

6.  If the person indemnifying, whether he is a principal or a surety in the agreement, has not reasonable notice of the action of proceedings against the person indemnified, or is not allowed to control its defense, judgment against the latter is only presumptive evidence against the former.

7.  A stipulation that a judgment against the person indemnified shall be conclusive upon the person indemnifying, is applicable if he had a good defense upon the merits, which, by want of ordinary care, he failed to establish in the action.

R.L.1910, § 1080.

§15428.  Reimbursement of indemnitor.

Where one, at the request of another, engages to answer in damages, whether liquidated or unliquidated, for any violation of duty on the part of the latter, he is entitled to be reimbursed in the same manner as a surety for whatever he may pay.

R.L.1910, § 1081.

§15429.  Bail sureties.

Upon those contracts of indemnity which are taken in legal proceedings, as security for the performance of an obligation imposed or declared by the tribunals, and known as undertakings or recognizances, the sureties are called bail.

R.L.1910, § 1082.

§15430.  Governed by law of bail.

The obligations of bail are governed by the statutes specially applicable thereto.

R.L.1910, § 1083.

§15441.  Classes of bailments.

A bailment may be voluntary or involuntary; and for safekeeping or exchange.

R.L.1910, § 1084.

§15442.  Voluntary bailments.

A voluntary bailment is made by one giving to another, with his consent, the possession of personal property to keep for the benefit of the former, or of a third party; the person giving is called the bailor and the person receiving the bailee.

R.L.1910, § 1085.

§15443.  Involuntary bailments.

An involuntary bailment is made:

First.  By the accidental leaving or placing of personal property in the possession of any person, without negligence on the part of its owner; or,

Second.  In cases of fire, shipwreck, inundation, insurrection, riot, or like extraordinary emergencies, by the owner of personal property committing it, out of necessity, to the care of any person. R.L.1910, § 1086.

§15444.  Involuntary bailee must take charge if able.

The person with whom a thing is deposited, in the manner described in the last section, is bound to take charge of it if able to do so.

R.L.1910, § 1087.

§15445.  Bailment for safekeeping.

A bailment for safekeeping is one in which the bailee is bound to return the identical thing deposited.

R.L.1910, § 1088.

§15446.  Bailment for exchange.

A bailment for exchange is one in which the bailee is only bound to return a thing corresponding in kind to that which is deposited.

R.L.1910, § 1089.

§15447.  Redelivery on demand.

A bailee must deliver the thing to the person for whose benefit it was deposited, on demand, whether the bailment was made for a specified time or not, unless he has a lien upon the thing deposited, or has been forbidden or prevented from doing so by the real owner thereof, or by the act of the law, and has given the notice required by Section 1093.

R.L.1910, § 1090.

§15448.  Demand necessary.

A bailee is not bound to deliver a thing deposited without demand, even where the bailment was made for a specified time.

R.L.1910, § 1091.

§15449.  Place of delivery.

A bailee must deliver the thing deposited at the residence or place of business of the bailor, as may be most convenient for him.

R.L. 1910, § 1092.

§15450.  Notice to owner of adverse claim.

A bailee must give prompt notice to the person for whose benefit the bailment was made, of any proceedings taken adversely to his interest in the thing bailed which may tend to excuse the bailee from delivering the thing to him.

R.L.1910, § 1093.

§15451.  Notice to true owner of wrongful detention.

A bailee who believes that a thing deposited with him is wrongfully detained from its true owner may give him notice of the bailment; and if, within a reasonable time afterwards, he does not claim it, and sufficiently establish his right thereto, and indemnify the bailee against the claim of the bailor, the bailee is exonerated from liability to the person to whom he gave the notice, upon returning the thing to the bailor, or assuming, in good faith, a new obligation changing his position in respect to the thing, to his prejudice.

R.L.1910, § 1094.

§15452.  Delivery to disagreeing owners.

If a thing bailed is owned jointly or in common by persons who cannot agree upon the manner of its delivery, the balee may deliver to each his proper share thereof, if it can be done without injury to the thing.

R.L.1910, § 1095.

§15453.  Bailor must be indemnified for damages.

A bailor must indemnify the bailee:

First.  For all damage caused to him by the defects or vices of the thing bailed; and,

Second.  For all expenses necessarily incurred by him about the thing, other than such as are involved in the nature of the undertaking.

R.L.1910, § 1096.

§15454.  Care of animals.

A bailee of living animals must provide them with suitable food and shelter, and treat them kindly.

R.L.1910, § 1097.

§15455.  Use of thing bailed.

A bailee may not use the thing bailed, or permit it to be used, for any purpose, without the consent of the bailor.  He may not, if it is purposely fastened by the bailor, open it without the consent of the latter, except in case of necessity.

R.L.1910, § 1098.

§15456.  Damages for wrongful use.

A bailee is liable for any damage happening to the thing bailed during his wrongful use thereof, unless such damage must inevitably have happened, though the property had not been thus used.

R.L.1910, § 1099.

§15457.  Sale of perishing thing.

If a thing bailed is in actual danger of perishing before instructions can be obtained from the bailor, the bailee may sell it for the best price obtainable, and retain the proceeds as a bailment, giving immediate notice of his proceedings to the bailor.

R.L.1910, § 1100.

§15458.  Presumed negligence for injury.

If a thing is lost or injured during its deposit, and the bailee refuse to inform the bailor of the circumstances under which the loss or injury occurred, so far as he has information concerning them, or willfully misrepresents the circumstances to him, the bailee shall be presumed to have willfully, or by gross negligence, permitted the loss or injury to occur.

R.L.1910, § 1101.

§15459.  Duties and liabilities of bailee rendering services.

The duties and liabilities of a bailee by whom services are rendered or of whom services are required on the thing bailed are subject to the general laws of the state, and may be regulated by contract.

R.L.1910, § 1102.

§15460.  Measure of damages.

The liabilities of a bailee for negligence shall not exceed the amount which he is informed by the bailor, or has reason to suppose, the thing bailed is worth.

R.L.1910, § 1103.

§15461.  Gratuitous bailment.

A gratuitous bailment is a bailment for which the bailee receives no consideration beyond the mere possession of the thing bailed.

R.L.1910, § 1104.

§15462.  Involuntary bailment is gratuitous.

An involuntary bailment is gratuitous, the bailee being entitled to no reward.

R.L.1910, § 1105.

§15463.  Gratuitous bailee  Slight care.

A gratuitous bailee must use at least slight care for the preservation of the thing bailed.

R.L.1910, § 1106.

§15464.  Gratuitous bailee  When duties cease.

The duties of a gratuitous bailee cease:

First.  Upon his restoring the thing bailed to its owner; or,

Second.  Upon his giving reasonable notice to the owner to remove it, and the owner failing to do so within a reasonable time. But an involuntary bailee, under the first subdivision of Section 1086,  cannot give such notice until the emergency that gave rise to the bailment is past.

R.L.1910, § 1107.

§15465.  Bailment for hire.

A bailment not gratuitous is called a bailment for hire.  The bailee in such case is called a bailee for hire.

R.L.1910, § 1108.

§15466.  Bailee for hire  Ordinary care required.

A bailee for hire must use at least ordinary care for the preservation of the thing bailed.

R.L.1910, § 1109.

§15467.  Rate of compensation.

In the absence of a different agreement or usage, a bailee for hire is entitled to one (1) week's compensation for the sustenance and shelter of living animals during any fraction of a week, and to half a month's compensation for the storage of any other property during any fraction of a half month.

R.L.1910, § 1110.

§15468.  Termination of bailment.

In the absence of an agreement as to the length of time during which a bailment is to continue, it may be terminated by the bailor at any time, and by the bailee upon reasonable notice.

R.L.1910, § 1111.

§15469.  Termination on payment of full compensation.

Notwithstanding an agreement respecting the length of time during which a bailment is to continue, it may be terminated by the bailor on paying all that would become due to the bailee in case of the bailment so continuing.

R.L.1910, § 1112.

§15470.  Things intentionally abandoned.

The provisions of this article have no application to things which have been intentionally abandoned by their owners.

R.L.1910, § 1123.

§15471.  Bailment for exchange transfers title.

A bailment for exchange transfers to the bailee the title to the thing bailed, and creates between him and the bailor the relation of debtor and creditor merely.

R.L.1910, § 1124.

§15501.  Liability and lien of keeper of an inn or boarding house.

An innkeeper or keeper of a boarding house is liable for all losses of, or injuries to, personal property placed by his guests or boarders under his care, unless occasioned by an irresistible superhuman cause, by a public enemy, by the negligence of the owner, or by the act of someone whom he brought into the inn or boarding house, and upon such property the innkeeper or keeper of a boarding house has a lien and a right of detention for the payment of such amount as may be due him for lodging, fare, boarding, or other necessaries by such guest or boarder; and the said lien may be enforced by a sale of the property in the manner prescribed for the sale of pledged property.

§15503.  Hotels, apartment hotels, inns  Guest rooms to have suitable locks.

It shall be the duty of the proprietor, manager, or operator of any hotel, apartment hotel, or inn to equip the doors of all guest rooms in any hotel, apartment hotel or inn operated by him, with suitable night latches, night chains, or bolts, so placed on the inside of such doors, as to prevent such doors from being opened from the outside by key or otherwise.

Laws 1939, p. 341, § 1.

§15503a.  Safe, vault or other depository  Notice  Liability to guest for loss of property.

Whenever the proprietor, manager or operator of any hotel, apartment hotel or inn shall provide a safe, vault or other depository for the safekeeping of any money, jewels, ornaments, bank notes, bonds, negotiable securities, or other valuable papers, precious stones, railroad tickets, articles of gold or silver manufacture, or other valuable property of small compass, belonging to guests of said hotel, apartment hotel or inn, and shall notify the guests thereof by posting a notice in a public and conspicuous place and manner in the office or public rooms, or in the public parlors, or in the guest rooms for said hotel, apartment hotel or inn, stating the fact that such safe, vault or other depository is provided, in which such property may be deposited, and if such guests shall neglect to deliver such property to the person in charge of such office, for deposit in such safe, vault or other depository, the proprietor, manager or operator of such hotel, apartment hotel or inn shall not be liable for any loss of any such property, sustained by such guest, whether by negligence of such proprietor, manager or operator, or his, her, or its servants, or employees, or by fire, theft, burglary or any other cause.  Such guest shall, at the time of delivering such property to the person in charge of the office of such hotel, apartment hotel or inn, advise such person of the actual value of such property, and no proprietor, manager or operator or person in charge of the office of such hotel, apartment hotel or inn shall be required to receive property on deposit for safekeeping exceeding Three Hundred Dollars ($300.00) in value; and in case of loss of any such property so deposited for safekeeping, the proprietor, manager or operator of such hotel, apartment hotel or inn shall be liable only for the actual market or pecuniary value of such property, in no event exceeding the sum of Three Hundred Dollars ($300.00).  Provided, that the proprietor, manager or operator of any hotel, apartment hotel or inn may, by special agreement in writing with any such guest or guests, receive property of greater value than Three Hundred Dollars ($300.00) and assume liability as shall be provided for in such written agreement.

Laws 1939, p. 342, § 2.

§15503b.  Liability for loss of or damage to property of guest.

Except as provided for in Section 2 of this act, whenever the proprietor, manager or operator of any hotel, apartment hotel or inn shall have complied with the provisions of Section 1 of this act such proprietor, manager or operator shall not be liable for the loss of or damage to personal property brought into such hotel, apartment hotel or inn by any of the guests thereof exceeding Two Hundred Fifty Dollars ($250.00) in value, whether such loss or damage is occasioned by the negligence of such proprietor, manager or operator, or his, her or its servants, or employees or otherwise; nor shall such proprietor, manager or operator be liable for the loss of or damages to any merchandise samples or merchandise for sale unless the guests bringing such merchandise into such hotel, apartment hotel or inn shall have given such proprietor, manager or operator prior written notice of having the same in his possession, together with the value thereof, and receipt of which notice shall have been acknowledged in writing, but in no event shall such liability exceed the sum of One Hundred Dollars ($100.00) for each trunk and its contents; the sum of Seventyfive Dollars ($75.00) for each valise and its contents; the sum of Twentyfive Dollars ($25.00) for each package, box or bundle; the sum of Fifty Dollars ($50.00) for all other miscellaneous effects and property including wearing apparel, but in no event shall the total liability exceed the sum of Two Hundred Fifty Dollars ($250.00), unless such proprietor, manager or operator shall have contracted in writing with such guest to assume a greater liability.  In case of the loss of or damage to any property left in any hotel, apartment hotel or inn by a guest, after he has departed therefrom, and has ceased to be a guest thereof, the liability of such proprietor, manager or operator shall be that of "gratuitous bailee", and in such case the extent of such liability shall be limited to not more than the sum of Fifty Dollars ($50.00).  In case of loss or damage to any property while being transported to or from any hotel, apartment hotel or inn by the proprietor, manager or operator thereof, for or on behalf of such guest, the liability of such proprietor, manager or operator shall be limited to the sum of One Hundred Dollars ($100.00) for each trunk and its contents; the sum of Seventyfive Dollars ($75.00) for each valise and its contents; the sum of Twenty Five Dollars ($25.00) for each package, box or bundle; the sum of Fifty Dollars ($50.00) for all other miscellaneous effects and property, including wearing apparel, but in no event shall such liability exceed the sum of Two Hundred Fifty Dollars ($250.00), unless such proprietor, manager or operator shall have contracted in writing with such guest to assume a greater liability.

Laws 1939, p. 342, § 3.

§15503c.  "Apartment hotel" defined.

An apartment hotel, within the meaning of this act, includes a hotel wherein apartments are rented for fixed periods of time, either furnished or unfurnished, to the occupants of which the proprietor, manager or operator thereof supplies food, if required.

Laws 1939, p. 343, § 4.

§15503d.  "Guest" defined.

"Guest", within the meaning of this act, shall include transient guests, permanent guests, tenants, lodgers and patrons who have registered at and have been assigned a room in such hotel, apartment hotel or inn.

Laws 1939, p. 343, § 5.

§15-504.  Short title.

This act shall be known and may be cited as the "Oklahoma Innkeeper Rights Act".

Added by Laws 1994, c. 79, § 1, eff. Sept. 1, 1994.

§15-505.  Definitions.

As used in the Oklahoma Innkeeper Rights Act:

1.  "Innkeeper" means:

a. the owner of a lodging establishment,

b. the operator of a lodging establishment,

c. the manager of a lodging establishment, or

d. the keeper of a lodging establishment;

2.  "Lodging establishment" means:

a. a hotel,

b. a motel,

c. a resort,

d. a bed and breakfast establishment,

e. a boarding house,

f. a furnished apartment house, or

g. other building which is kept, used or advertised as, or held out to the public to be, a place where sleeping or housekeeping accommodations are supplied for pay to guests for transient occupancy; and

3.  "Minor" means a person under the age of eighteen (18) years.

Added by Laws 1994, c. 79, § 2, eff. Sept. 1, 1994.

§15-506.  Right to refuse accommodation - Financial guarantees - Limitation on number of occupants - Immunity.

A.  An innkeeper shall have the right to refuse or deny any accommodations, facilities or privileges of a lodging establishment to any person who is unwilling or unable to pay for accommodations and services of the lodging establishment.  The innkeeper shall have the right to require the prospective guest to demonstrate their ability to pay by cash, valid credit card or a valid check.  The innkeeper may require a parent of a minor or other responsible party to:

1.  Accept in writing liability of the guest room costs, taxes, all charges by the minor and any damages to the guest room or its furnishings caused by the minor while a guest at the lodging establishment; and

2.  Provide the innkeeper with a valid credit card number to cover the guest room costs, taxes, charges by the minor and any damages to the guest room or its furnishings, caused by the minor; or

3.  Give the innkeeper:

a. an advance cash payment to cover the guest room cost and taxes for all room nights reserved for the minor, and

b. a cash deposit towards the payment of any charges of the minor or any damages to the guest room or its furnishings, which cash deposit will be refunded to the extent not used to cover any charges or damages as determined by the innkeeper following room inspection at check-out.

B.  A lodging establishment shall have the right to limit the number of persons who shall occupy any particular guest room in the lodging establishment.

C.  An innkeeper refusing or denying accommodations, facilities or privileges of a lodging establishment for any of the reasons specified in this section shall not be liable in any civil or criminal action or for any fine or penalty based upon the refusal or denial, except that accommodations, facilities or privileges of a lodging establishment shall not be refused or denied based upon the race, creed, color, national origin, sex, disability or marital status of a person.

Added by Laws 1994, c. 79, § 3, eff. Sept. 1, 1994.

§15-507.  Damages.

In an action involving damage to a lodging establishment room or its furnishings, the court may order the person who rented the lodging establishment room, the person who caused the damage to the lodging establishment room or the parent of the minor or other responsible party to do the following:

1.  Pay restitution for any damages suffered by the owner or operator of the lodging establishment, which damages may include any loss of revenue suffered by the lodging establishment resulting from the inability of the innkeeper to rent or lease the room during the period of time the lodging establishment is being repaired; and

2.  Pay damages or restitution to any other person who is injured or whose property is damaged.  The parents of other responsible parties shall be liable for acts of the minor in violation of this section which cause damages to the lodging establishment room or furnishings or cause injury to persons on the lodging establishment property.

Added by Laws 1994, c. 79, § 4, eff. Sept. 1, 1994.

§15-508.  Ejection of guests.

An innkeeper may eject a person from the lodging establishment premises for any of the following:

1.  Nonpayment of the lodging establishment charges for accommodations or services;

2.  The minor is disorderly or visibly intoxicated, so as to create a public nuisance;

3.  The innkeeper reasonably believes that the minor is using the premises for unlawful purposes including, but not limited to, the unlawful use or possession of controlled substances or for the consumption of alcohol by any person under the age of twenty-one (21) years in violation of any statute, ordinance or regulation;

4.  Violations of any federal, state or local laws or regulations relating to the lodging establishment; or

5.  Violations of any rule of the lodging establishment which is posted in a conspicuous place and manner in the lodging establishment, however, no such rule may authorize the innkeeper to eject or to refuse or deny service or accommodations to a person because of race, creed, color, national origin, sex, disability or marital status.

Added by Laws 1994, c. 79, § 5, eff. Sept. 1, 1994.

§15-509.  Notice to guests.

The innkeeper shall post a copy of the Oklahoma Innkeeper Rights Act together with all rules of the lodging establishment in a conspicuous place at or near the guest registration desk and on the inside of the entrance door of any guest room.

Added by Laws 1994, c. 79, § 6, eff. Sept. 1, 1994.

§15511.  Finder a bailee, when.

One who finds a thing lost is not bound to take charge of it; but if he does so, he is thenceforward a bailee for the owner, with the rights and obligations of a bailee for hire.

R.L.1910, § 1115.

§15512.  Finder must notify owner if known.

If the finder of a thing knows or suspects who the owner is, he must, with reasonable diligence, give him notice of the finding; and if he fails to do so, he is liable in damages to the owner, and has no claim to any reward offered by him for the recovery of the thing, or to any compensation for his trouble or expenses.

R.L.1910, § 1116.

§15513.  Claimant must prove ownership.

The finder of a thing may, in good faith, before giving it up, require reasonable proof of ownership from any person claiming it.

R.L.1910, § 1117.

§15514.  Compensation and reward for service.

The finder of a thing is entitled to compensation for all expenses necessarily incurred by him in its preservation, and for any other service necessarily performed by him about it, and to a reasonable reward for keeping it.

R.L.1910, § 1118.

§15515.  Exoneration of finder from liability by storing with another.

The finder of a thing may exonerate himself from liability at any time, by placing it on storage with any responsible person of good character, at a reasonable expense.

R.L.1910, § 1119.

§15516.  Finder may sell, when.

The finder of a thing may sell it, if it is a thing which is commonly the subject of sale, when the owner cannot with reasonable diligence be found; or, being found, refuses upon demand to pay the lawful charges of the finder, in the following cases:

1.  When the thing is in danger of perishing, or losing the greater part of its value; or,

2.  When the lawful charges of the finder amount to twothirds of its value.

R.L.1910, § 1120.

§15517.  Manner of sale.

A sale under the provisions of the last section must be made in the same manner as the sale of a thing pledged.

R.L.1910, § 1121.

§15518.  Surrender of thing to finder.

The owner of a thing found may exonerate himself from the claims of the finder by surrendering it to him in satisfaction thereof.

R.L.1910, § 1122.

§15561.  "Contract of sale," "person," defined.

For the purpose of this Act, the term "contract of sale" shall be held to include sales purchases, agreements of sale, agreements to sell and agreements to purchase; that the word "person" wherever used in this act shall be construed to import the plural or singular, as the case demands, and shall include individuals, associations, partnerships and corporations.

Laws 1917, c. 97, p. 146, § 1.

§15562.  Contract of sale valid, when.

All contracts of sales for future delivery of cotton, grain, stocks or other commodities (1) made in accordance with the rules of any board of trade, exchange or similar institution where such contracts of sale are executed and (2) actually executed on the floor of such board of trade, exchange or similar institution and performed or discharged according to the rules thereof; and (3) when such contracts of sale are placed with or through a regular member in good standing of a cotton exchange, grain exchange, board of trade or similar institution organized under the laws of the State of Oklahoma or any other state shall be, and they are hereby declared to be valid and enforceable in the courts of this state according to their terms.  Provided, that contracts of sale for future delivery of cotton in order to be valid and enforceable as provided herein must not only conform to the requirements of clauses (1) and (2) of this section, but must also be made subject to the provisions of the United States Cotton Futures act, approved August 11th, 1916; provided further, that if this clause should for any reason be held inoperative then contracts for the future delivery of cotton shall be valid and enforceable if they conform to the requirements of clauses one and two of this section.

Laws 1917, c. 97, p. 146, § 2.

§15563.  Brokers  Parties liable.

Any broker, agent or any other person making advances to or for account of any party to any contract falling within and satisfying the provisions of the preceding section shall be entitled to recover the amount of such advances from the party to, or for account of whom, the advances were made.

Laws 1917; c. 97, p. 147, § 3.

§15564.  Contract of sale  When invalid.

Any contract of sale for the future delivery of cotton, grain, stocks or other commodities, which is to be settled according to or upon the basis of the public market quotations or prices made on any board of trade, exchange or similar institutions, upon which contracts of sale for future delivery are executed and dealt in without any actual bonifide execution and the carrying out or discharge of such contracts upon the floor of such exchange, board of trade, or similar institution in accordance with the rules thereof, shall be null and void and unenforceable in any court of this state, and no action shall lie thereon at the suit of any party thereto.

Laws 1917, c. 97, p. 147, § 4.

§15565.  Bucket shops defined and prohibited.

A "bucket shop" is hereby defined to be and mean any place of business wherein are made contracts of the sort or character denounced by the preceding Section 4, of this act, and the maintenance or operation of a bucket shop at any point in this state is hereby prohibited.

Laws 1917, c. 97, p. 147, § 5.

§15566.  Prima facie evidence of illegality of contract and operation of bucketshop.

Every person shall furnish upon demand to any principal for whom such person has executed any contract of sale for the future delivery of any cotton, grain, stocks or other commodities a written instrument setting forth the name and location of the exchange, board of trade or similar institution upon which such contract has been executed, the date of execution of the contract and the name and address of the persons with whom such contract was executed and if such person shall refuse or neglect to furnish such statement upon reasonable demand, such refusal or neglect shall be prima facie evidence that such contract was an illegal contract within the provisions of Section 4, of this act, and that the person who executed it was engaged in the maintenance and operation of a "bucket shop" within the provisions of Section 7, of this act.

Laws 1917, c. 97, p. 147, § 6.

§15567.  Punishment for violations  Second offenses  Forfeiture of corporate charters.

Any person, either as agent or principal, who enters into or assists in making any contracts of sale of the sort of character denounced by Section 564 of this title for the future delivery of cotton, grain, stocks or other commodities, or who maintains or operates a bucket shop as that term is defined in Section 565 of this title, shall be guilty of a felony, and upon conviction thereof shall be fined in a sum not to exceed One Thousand Dollars ($1,000.00), or be imprisoned in the State Penitentiary not exceeding two (2) years, and any person who shall be guilty of a second offense under this statute in addition to the penalty above prescribed may, upon conviction, be both fined and imprisoned in the discretion of the court, and if a corporation, it shall be liable to forfeiture of all its rights and privileges as such, and the continuance of such establishment after the first conviction shall be deemed a second offense.  It shall be the duty of the Attorney General to institute proceedings for the forfeiture of the charter of any corporation making itself liable to such forfeiture under the provisions of this act.

Added by Laws 1917, c. 97, p. 148, § 7.  Amended by Laws 1997, c. 133, § 133, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 60, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 133 from July 1, 1998, to July 1, 1999.

§15568.  Organization of exchanges, boards of trade, and similar institutions  Rules and regulations  Inspection of books.

There may be organized in any city in the State of Oklahoma voluntary associations to be known as cotton exchanges, grain exchanges, boards of trade or similar institutions to receive and post quotations on cotton, grain, stocks, bonds and other commodities for the benefit of its members and other persons engaged in the production of cotton, grain and other commodities.  Such associations shall be composed of not less than forty (40) members and shall adopt a uniform set of rules and regulations not incompatible with the laws, as are usual for such associations. They shall open their books to the inspection of proper courts and officers of the law when required.

Laws 1917, c. 97, p. 148, § 8.

§15569.  Market quotations and news, right to receive and post  Delivery, etc., contemplated.

Only members of cotton exchanges, grain exchanges, boards of trade or similar institutions organized under the laws of Oklahoma or any other State may provide for their use and the use of their clients, private or public wires from cities in Oklahoma in which such cotton exchanges, grain exchanges, boards of trade, or similar institutions are located to other cities without the State of Oklahoma, where cotton exchanges, grain exchanges, boards of trade, or similar institutions are operated, and may receive over such private or public wires and post for their own use and that of their clients and of any person engaged in the production of cotton, grain or other commodities, market quotations and market news, covering cotton, grain, stocks and other commodities, and transmit for execution contracts of sale for future delivery.  In all cases it is contemplated that the delivery of the commodity, purchased or sold, as the case may be, will be carried out by the person or his successor or assignee.  Or that the contract for delivery thereof will be performed or discharged according to the rules of the exchange, board of trade, or similar institutions where the contract is executed.

Laws 1917, c. 97, p. 148, § 9.

§15570.  Partial invalidity of act.

If any clause, sentence, paragraph or part of this act shall for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence or paragraph or part thereof directly involved in the controversy, in which such judgment shall have been rendered; and any contract valid under and satisfying the requirements of the remaining clauses, sentences, paragraphs or parts of this act shall be valid and enforceable in the courts of the State.

Laws 1917, c. 97, p. 149, § 11.

§15598.1.  Short title.

This act shall be known and designated, and may be cited as the "Unfair Sales Act".

Laws 1949, p. 106, § 10.

§15598.2.  Definitions.

(a) When used in this act, the term "cost to the retailer" shall mean the invoice cost of the merchandise to the retailer or the replacement cost of the merchandise to the retailer, whichever is the lower; less all trade discounts except customary discounts for cash; to which shall be added (1) freight charges not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth, and (2) cartage to the retail outlet if done or paid for the retailer, which cartage cost, in the absence of proof of a lesser cost, shall be deemed to be threefourths of one percent (3/4 of 1%) of the cost to the retailer as herein defined after adding thereto freight charges but before adding thereto cartage, and taxes, (3) all State and Federal taxes not heretofore added to the cost as such, and (4) a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be six percent (6%) of the cost of the retailer as herein set forth after adding thereto freight charges and cartage but before adding thereto a markup.

(b) When used in this act, the term "cost to the wholesaler" shall mean the invoice cost of the merchandise to the wholesaler, or the replacement cost of the merchandise to the wholesaler, whichever is the lower; less all trade discounts except customary discounts for cash; to which shall be added, (1) freight charges, not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth, and (2) cartage to the retail outlet if done or paid for by the wholesaler, which cartage cost, in the absence of proof of a lesser cost, shall be deemed to be threefourths of one percent (3/4 of 1%) of the cost to the wholesaler as herein set forth after adding thereto freight charges but before adding thereto cartage, and taxes, and (3) all State and Federal taxes not heretofore added to the cost as such.

(c) When used in this act the term "replacement costs" shall mean the cost per unit at which the merchandise sold or offered for sale could have been bought by the seller at any time within thirty (30) days prior to the date of sale or the date upon which it is offered for sale by the seller if bought in the same quantity or quantities as the seller's last purchase of said merchandise.

(d) When one or more items are advertised, offered for sale, or sold with one or more other items at a combined price, or are advertised, offered as a gift, or given with the sale of one or more other items, each and all of said items shall for the purposes of this act be deemed to be advertised, offered for sale, or sold, and the price of each item named shall be governed by the provisions of paragraphs (a) or (b) of Section 2, respectively.

(e) The terms "sell at retail", "sales at retail", and "retail sale" shall mean and include any transfer for a valuable consideration made in the ordinary course of trade or in the usual prosecution of the seller's business of title to tangible personal property to the purchaser for consumption or use other than resale or further processing or manufacturing.  The above terms shall include any transfer of such property where title is retained by the seller as security for the payment of the purchase price.

(f) The terms "sell at wholesale", "sales at wholesale", and "wholesale sales" shall mean and include any transfer for a valuable consideration made in the ordinary course of trade or the usual conduct of the seller's business, of title to tangible personal property to the purchaser for purposes of resale or further processing or manufacturing.  The above terms shall include any transfer of such property where title is retained by the seller as security for the payment of the purchase price.

(g) The term "retailer" shall mean and include every person, partnership, corporation or association engaged in the business of making sales at retail within this state; provided that, in the case of a person, partnership, corporation or association engaged in the business of making both sales at retail and sales at wholesale, such term shall be applied only to the retail portion of such business.

(h) The term "wholesaler" shall mean and include every person, partnership, corporation, or association engaged in the business of making sales at wholesale within this state; provided that, in the case of a person, partnership, corporation or association engaged in the business of making both sales at wholesale and sales at retail, such term shall be applied only to the wholesale portion of such business.

Laws 1949, P. 103, § 2.

§15598.3.  Sales below cost prohibited in certain cases.

It is hereby declared that any advertising, offer to sell, or sale of any merchandise, either by retailers or wholesalers, at less than cost as defined in this act with the intent and purpose of inducing the purchase of other merchandise or of unfairly diverting trade from a competitor or otherwise injuring a competitor, impair and prevent fair competition, injure public welfare, are unfair competition and contrary to public policy and the policy of this act, where the result of such advertising, offer or sale is to tend to deceive any purchaser or prospective purchaser, or to substantially lessen competition, or to unreasonably restrain trade, or to tend to create a monopoly in any line of commerce.

§15598.4.  Punishment for sales below cost.

Any retailer who shall, in contravention of the policy of this act, advertise, offer to sell or sell at retail any item of merchandise at less than cost to the retailer as defined in this act; or any wholesaler who shall in contravention of the policy of this act, advertise, offer to sell, or sell at wholesale any item of merchandise at less than cost to the wholesaler as defined in this act, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than Five Hundred Dollars ($500.00).

Laws 1949, p. 105, § 4.

§15598.5.  Injunctive relief  Damages  Prima facie evidence.

(a) In addition to the penalties provided in this act, any person injured by any violation, or who shall suffer injury from any threatened violation of this act, may maintain an action in any court of equitable jurisdiction to prevent, restrain or enjoin such violation or threatened violation.  If in such action a violation or threatened violation of this act shall be established, the court shall enjoin and restrain or otherwise prohibit, such violation or threatened violation and, in addition thereto, shall assess in favor of the plaintiff and against the defendant the cost of suit.  In such action if damages are alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, shall be entitled to recover from the defendant the actual damages sustained by him.

(b) In the event no injunctive relief is sought or required, any person injured by a violation of this act may maintain an action for damages alone in any court of general jurisdiction, and the measure of damages in such action shall be the same as prescribed in subsection (a) of this section.  Provided this act shall not authorize suits or actions against newspapers, radio broadcasters, or other advertising agencies through which such advertisements are published, broadcast or otherwise made.

(c) Evidence of advertisement, offering to sell, or sale of merchandise by any retailer or wholesaler at less than cost to him, shall be prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.

Added by Laws 1949, p. 105, § 5.

§15598.6.  Exempted sales.

The provisions of this act shall not apply to sales at retail or sales at wholesale.

(a) where seasonable merchandise is sold in bona fide clearance sales, if advertised marked, and sold as such;

(b) where perishable merchandise must be sold promptly in order to forestall loss;

(c) where merchandise is imperfect or damaged or is being discontinued and is advertised, marked and sold as such;

(d) where merchandise is sold upon the final liquidation of any business;

(e) where merchandise is sold for charitable purposes or to relief agencies;

(f) where merchandise is sold on contract to departments of the government or governmental institutions;

(g) where merchandise is sold by any officer acting under the order or direction of any court;

(h) where merchandise is sold at any bona fide auction sale.

Laws 1949, p. 105, § 6.

§15598.7.  Meeting competitor's prices.

Any retailer or wholesaler may advertise, offer to sell, or sell merchandise at a price made in good faith to meet the price of a competitor who is selling the same article or products of comparable quality at cost to him as a wholesaler or retailer.  The price of merchandise advertised, offered for sale or sold under the exemptions specified in Section 6, shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of the first sentence of this section.

§15598.8.  Determination of cost in case of sale outside ordinary channels of trade.

In establishing the cost of merchandise to the retailer or wholesaler, the invoice cost of such merchandise purchased at a forced, bankrupt, closeout sale, or other sale outside of the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the merchandise to the retailer or wholesaler, within thirty (30) days prior to the date of sale, in the quantity last purchased through the ordinary channels of trade.

Laws 1949, p. 106, § 8.

§15598.9.  Witnesses  Production of books, records, etc.

Any defendant, or any witness, in any civil action brought under the provisions of this act may be required to testify, and any defendant, or any witness, may, upon proper process, be compelled to produce his books, records, invoices and all other documents of any such defendant or witness into court and the same may be introduced as evidence, but no defendant, or any witness in such civil action shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may thus be required to testify or produce evidence, documentary or otherwise, and no testimony thus given or produced shall be received against him upon any criminal proceeding or investigation.

Laws 1949, p. 106, § 9.

§15598.10.  Trade association may sue.

Any duly organized and existing trade association, whether incorporated or not, is hereby authorized to institute and prosecute a suit or suits for injunctive relief and costs, provided for under the terms of this act, as the real party in interest for and on behalf of one or more of said association's members, when violation of this act directly or indirectly affects or threatens to affect or injure such member or members, or where violation of this act threatens to impair fair competition or otherwise affects such member as herein provided.

Laws 1949, p. 106, Sec. 10.

§15598.11.  Partial invalidity.

If any subsection, sentence, clause, word, phrase or provision of this act shall for any reason be held invalid or unconstitutional, the validity of the remaining parts hereof shall not be affected thereby and to that end the provisions of this act are declared to be severable.

Laws 1949, p. 106, § 12.

§15611.  Definitions.

A.  "Person" shall be deemed to mean a person, firm, partnership, association or corporation.

B.  "Consumer" shall be deemed to mean an individual, firm, partnership, association or corporation who buys for own use, or for the use of another but not for resale.

C.  A "secondhand" watch shall be deemed to mean: (1) A watch which, as a whole, the case thereof, or the movement thereof has been sold to a consumer; provided, however, that a watch which has been so sold, and is thereafter returned, either through an exchange or for credit, to the same person who sold such watch to the consumer, within ninety (90) days shall not be deemed to be a secondhand watch for the purpose of this act if such person keeps a written or printed record setting forth the name and address of the consumer, the date of the sale to the consumer, the name of the watch or its maker, and the serial numbers (if any) on the case and the movement of the watch, or other distinguishing numbers or identification marks, the aforesaid record to be kept for at least three (3) years from the date of the sale of the watch and to be open for inspection during all business hours by the district attorney, or his representative, of the county in which such person is engaged in business; or (2) Any watch whose case or movement, serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered.

Laws 1945, p. 39, § 1.

§15612.  Tag to be affixed  Sell defined.

Any person, or agent or employee thereof, who sells a secondhand watch, shall affix and keep affixed to the same a tag with the words "second hand" legibly written or printed thereon in the English language.  For the purposes of this subdivision, "sell" shall be deemed to include offer to sell or exchange, expose for sale or exchange, possess with intent to sell or exchange, and sell or exchange.

Laws 1945, p. 39, § 2.

§15613.  Invoices.

Any person, or agent or employee thereof, who sells a secondhand watch shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers (if any) or other distinguishing numbers or identification marks on its case and movement.  In the event the serial numbers, or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice.  A duplicate of the aforesaid invoice shall be kept on file by the vendor of such secondhand watch for at least one (1) year from the date of the sale thereof and shall be open to inspection during all business hours by the district attorney or his representative of the county in which the vendor is engaged in business.

Laws 1945, p. 40, § 3.

§15614.  Advertisements.

Any person advertising in any manner secondhand watches for sale shall state clearly in such advertising that the watches so advertised are secondhand watches.

Laws 1945, p. 40, § 4.

§15615.  Punishment of violations.

Any violation of this act shall constitute a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00), or not less than ten (10) days and not more than one hundred (100) days in jail, or both.

Laws 1945, p. 40, § 5.

§15-621.  Renumbered as § 221 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15-622.  Renumbered as § 222 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15-623.  Renumbered as § 223 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15-624.  Renumbered as § 224 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15-625.  Renumbered as § 225 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15-626.  Renumbered as § 226 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15-627.  Renumbered as § 227 of Title 61 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§15651.  Citation of Act.

This act shall be known and cited as "The Industrial Selling Act."

Laws 1957, p. 86, § 1.

§15652.  Definitions.

The following words, terms and phrases shall, except where the context clearly indicates a different meaning have, when used in this act, the following meanings:

(a) "Person"  Any individual, firm, partnership, corporation, or other organization;

(b) "Employer"  Any person for whom, under whose direction, or in whose interest others perform labor or service;

(c) "Sale or sell"  Any sale, contract of sale, offer of sale, or advertisement thereof;

(d) "Wholesale sale"  A wholesale sale is a sale for the purpose of resale in the ordinary course of business;

(e) "Retail sale"  Any sale other than a wholesale sale as herein defined;

(f) "Wholesaler"  A person, a substantial portion of whose sales are made to retailers for the purpose of resale to consumers;

(g) "Wholesale price"  The price normally paid by a retailer to a wholesaler for the purpose of resale to consumers at a profit.

Laws 1957, p. 86, § 2.

§15653.  Purchase or sale other than in regular course of trade or business  Sales to employees.

No person in this state shall, by any method or procedure, directly or indirectly, by itself or through any subsidiary agency owned or controlled in whole or in part by such person, purchase, or exhibit catalogs for the purchase of, any articles, material, product or merchandise of whatever nature in the name of or on the credit of such person, or at special discounts available to such person, for any other purpose than for use or resale in the regular course of business of such person, or sell, cause to be sold, procure for sale or have in its possession or under its control for sale to its employees any article, material, product or merchandise of whatever nature not of its own production or not handled in its regular course of trade or business; provided that nothing in this act is intended or shall be construed as prohibiting the giving of any such article, material, product or merchandise as an incentive, award or gift; provided further, that this section shall not apply to purchases by a person for the purpose of resale or gratuity to its employees of tools, products and paraphernalia which are consumed, used or worn by employees in the performance of such employees' regular duties in such trade or business and are beneficial to the health, safety and working conditions of such employees.

No person shall permit the use of its name, credit, facilities, or the services of its employees, nor shall such person in any way promote or sponsor the sale, offer of sale, or assistance in negotiating or completing a sale to its employees through such person at wholesale prices of any such merchandise not manufactured, produced or customarily dealt in or handled by such person in the regular course of its business; provided that nothing in this act is intended or shall be construed as prohibiting any person qualified under the laws of Oklahoma as a public service corporation from promoting or sponsoring through established advertising media the use and sale or equipment utilizing the product or service supplied to the public by such person, or assisting established retail dealers in the promotion of the sale and use of such equipment. Provided however that nothing contained herein shall affect those relationships existing between the producer of crops or livestock and the person or persons supplying said producer with the means of producing same.

No person engaged in the sale of merchandise shall misrepresent the true nature of such business in any form of advertising by the use of the words manufacturer, wholesaler, or retailer, or otherwise, either in sales in its regular course of business or sales to its employees.

Nothing in this act shall ever abridge or impair the right of any person to freely contract with any other person concerning any matter not prohibited hereby or by any other civil or criminal laws of this state; and further, nothing in this act shall prohibit any person from enjoying the rights guaranteed by Section 2 of Article II of the Constitution; nor shall any person by this act be denied the right to freely speak and write upon all subjects as guaranteed by Section 22, Article II of the Constitution.

Laws 1957, p. 86, § 3.

§15654.  Advertising selling at wholesale prices.

No person shall in any form of advertising represent himself as selling at wholesale prices unless he is actually selling at wholesale prices.

Laws 1957, p. 87, § 4.

§15655.  Violations of act.

any person willfully and knowingly violating any of the provisions of this law shall be guilty of a misdemeanor.

Laws 1957, p. 87, § 6.

§15656.  Injunction  Costs  Damages.

(a) Any person injured by any violation, or who shall suffer injury from any threatened violation of this act, may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin such violation or threatened violation.  If in such action a violation or threatened violation of this act shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation, and, in addition thereto the court shall assess in favor of the plaintiff and against the defendant the costs of suit.  In such action, if actual damages to the plaintiff are alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit shall be entitled to recover from the defendant the actual damages sustained by him.

(b) In the event that no injunctive relief is sought or required, any person injured by a violation of this act may maintain an action for damages and costs of suit in any court of general jurisdiction.

Laws 1957 P. 87, Sec. 6.

§15657.  Application of act.

The provisions of this act shall not apply to farm cooperatives, public schools, all recognized religious nonprofit organizations and all veterans organizations.

Laws 1957, p. 87, § 7.

§15675.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Sales Representatives Recognition Act".

§15676.  Definitions.

As used in the Sales Representatives Recognition Act:

1.  "Commission" means compensation accruing to a person for payment by another person, the rate of which is expressed as a percentage of the dollar amount of orders, sales or profits;

2.  "Principal" means any person who does not have a permanent or fixed place of business in this state and who does all of the following:

a. Engages in the business of manufacturing, producing, importing or distributing one or more products for sale to customers who purchase products for resale,

b. Utilizes one or more sales representatives to solicit wholesale orders for those products, and

c. Compensates the sales representatives in whole or in part by commission; and

3.  "Sales representative" means a person who contracts with a principal to solicit wholesale orders for a product within this state and who is compensated, in whole or in part, by commission. "Sales representative" does not include a person who places orders for or purchases the product for his own account for resale, a person who is an employee of a principal, or a person who sells the product to the ultimate consumer.

§15677.  Commission  Time when due.

For purposes of the Sales Representatives Recognition Act, the time at which a commission is due to a sales representative shall be determined in the following manner:

1.  If the contract between the principal and the sales representative is in writing and its terms unambiguously and clearly specify when the commission is due, the terms of the contract shall control the determination;

2.  If the contract between the principal and the sales representative is not in writing, or if the contract between them is in writing but its terms do not specify when the commission is due or its terms are ambiguous or unclear, the past practice used by the principal and the sales representative shall control the determination; or

3.  If neither paragraph 1 or 2 of this section can be used to clearly ascertain when a commission is due, the custom and usage prevalent in this state for the industry of the principal and sales representative shall control the determination.

§15678.  Termination of contract  Payment of commission  Attorney's fees and court costs.

A.  If a contract between a principal and a sales representative for the solicitation of wholesale orders is terminated, the principal shall pay the sales representative all commissions due him at the time of the termination within fourteen (14) calendar days of the termination, and shall pay the sales representative all commissions that become due after termination within fourteen (14) calendar days of the date on which the commissions become due.

B.  The prevailing party in an action brought under this section is entitled to reasonable attorney's fees and court costs.

§15679.  Principal  Personal jurisdiction  Waiver of provisions of Act  Availability of rights and remedies  Contracts affected.

A.  For purposes of the Sales Representatives Recognition Act, a person who enters into an agreement, as a principal, with a sales representative for the solicitation of orders in this state is transacting business in this state and therefore authorizes the exercise of personal jurisdiction over said principal by the court.

B.  Any provision in any contract between a sales representative and principal purporting to waive any of the provisions of the Sales Representatives Recognition Act is void.

C.  Nothing in the Sales Representatives Recognition Act invalidates or restricts any other or additional right or remedy available to a sales representative, or precludes a sales representative from seeking to recover in one action on all claims against a principal.

D.  The provisions of the Sales Representatives Recognition Act shall have no effect on any contract or agreement entered into prior to November 1, 1989.

§15-680.  Short title.

This act shall be known and may be cited as the "Invention Development Services Act".

Added by Laws 1991, c. 170, § 1, eff. Sept. 1, 1991.

§15-681.  Definitions.

As used in the Invention Development Services Act:

1.  "Contract for invention development services" includes a contract by which an invention developer undertakes to develop or promote an invention for a customer;

2.  "Customer" means any natural person who is solicited by, inquires about, seeks the services of or enters into a contract with an invention developer for invention development services;

3.  "Invention" includes a process, design, asexually reproduced plant, machine, manufacture, composition of matter, improvement upon the foregoing, or a concept;

4.  "Invention developer" means any person, firm, corporation or association and the agents, employees or representatives of the person, firm, corporation or association which develops or promotes or offers to develop or promote an invention of a customer in order that the invention of the customer may be patented, licensed or sold for manufacture or manufactured in large quantities.  The term "invention developer" does not include:

a. a partnership or corporation when all of its partners, stockholders or members are licensed by a state or the United States to render legal advice concerning patents and trademarks, or a person so licensed,

b. a department or agency of the federal, state or local government, including the inventor's assistance program established by the Oklahoma Department of Commerce,

c. a charitable, scientific, education, religious or other organization registered pursuant to state law,

d. a person, firm, corporation, association or other entity that does not charge a fee for invention development services, or

e. any person, firm, corporation, association or other entity whose gross receipts from contracts for invention development services do not exceed ten percent (10%) of its gross receipts from all sources during the fiscal year preceding the year in which any contract for invention development services is signed.

For the purposes of this paragraph, "fee" shall include any payment made by the customer to the entity, including reimbursements for expenditures made or costs incurred by such entity, but shall not include a payment made from a portion of the income received by a customer by virtue of invention development services performed by the entity;

5.  "Invention development services" includes any act required or promised to be performed, or actually performed by an invention developer for a customer.

Added by Laws 1991, c. 170, § 2, eff. Sept. 1, 1991.

§15-682.  Contract to be in writing - Copy to customer - Written statement to customer and summary of terms.

A.  Every contract for invention development services shall be in writing and shall be subject to the provisions of the Invention Development Services Act.  A copy of each fully executed, written contract shall be given to the customer at the time the customer signs the contract.

B.  If one or more contracts are contemplated by the invention developer in connection with an invention or if the invention developer contemplates performance of services in connection with an invention in more than one phase with the performance of each phase covered in one or more contracts, the invention developer shall so state in a written statement and shall supply to the customer the written statement together with a copy of each contract or a written summary of the general terms of each contract, including the total cost or consideration required from the customer, before the customer signs the first contract.

Added by Laws 1991, c. 170, § 3, eff. Sept. 1, 1991.

§15-683.  Cancellation of contract.

A.  The customer shall have the unconditional right to cancel a contract for invention development services for any reason at any time before midnight of the third business day following the date the invention developer and the customer sign the contract and the customer receives a fully executed copy of it.  Written notice of cancellation may be delivered personally or by certified mail.  If given by certified mail, the notice is effective upon the date certified by signature.  Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the customer not to be bound by the contract.  Within ten (10) business days after receipt of the notice of cancellation, the invention developer shall deliver to the customer, personally or by certified mail, all moneys paid, any note or other evidence of indebtedness and all materials provided by the customer.

B.  Every contract for invention development services shall contain the following statement in 10-point boldface type immediately above the place where the customer signs the contract:

"The three business day period during which you may cancel this contract for any reason by certified mailing or delivering written notice to the invention developer will expire on (last date to mail or deliver notice).  If you choose to use certified mail as your notice, it must be placed in the United States mail addressed to (Name of Invention Developer), at (Address of Invention Developer's Place of Business) with first class postage prepaid before midnight of this date.  If you choose to personally deliver your notice to the invention developer, it must be delivered to him by the end of his normal business day on this date."

Added by Laws 1991, c. 170, § 4, eff. Sept. 1, 1991.

§15-684.  Form and requisites of contract.

A contract for invention development services shall be in the following form:

1.  A contract for invention development services shall set forth the information required in this section in at least 10-point type;

2.  The following disclosure statement shall be in boldface type and shall be located conspicuously on a cover sheet that contains no other writing:

"The following disclosures are required by law and are expressly made a part of this contract:  You have the right to cancel this contract for any reason at any time within three (3) business days from the date you and the invention developer sign the contract and you receive a fully executed copy of it.  To exercise this option you may use certified mail or personally deliver to this invention developer written notice of your cancellation.  The method and time for notification is set forth in this contract immediately above the place for your signature.  Upon cancellation, the invention developer must return by certified mail or personal delivery, within ten (10) business days after receipt of the cancellation notice, all money paid and all materials provided either by you or by another party in your behalf.

Unless the invention developer is a registered patent attorney or registered patent agent, he is not permitted to give you legal advice concerning patent, copyright or trademark law or to advise you of whether your idea or invention may be patentable or may be protected under the patent, copyright or trademark laws of the United States or any other law.

No patent, copyright or trademark protection will be acquired for you by the invention developer or by this contract.  Your failure to inquire into the law governing patent, copyright or trademark matters may jeopardize your rights in your idea or invention both in the United States and in foreign countries.  Your failure to identify and investigate existing patents, trademarks or registered copyrights may place you in jeopardy of infringing the copyrights, patent or trademark rights of other persons if you proceed to make, use, distribute or sell your idea or invention.";

3.  The contract shall describe fully and in detail the acts or services that the invention developer contracts to perform for the customer;

4.  The contract shall state whether the invention developer contracts to construct one or more prototypes, models or devices embodying the invention of the customer, the number of such prototypes to be constructed and whether the invention developer contracts to sell or distribute such prototypes, models or devices;

5.  If an oral or written estimate of customer earning is made, the contract shall state the estimate and the data upon which it is based;

6.  In a single statement the contract shall set forth both:

a. the total number of customers who have contracted with the invention developer, except that the number need not reflect those customers who have contracted within the last thirty (30) days, and

b. the number of customers who have received, by virtue of the invention developer's performance of invention development services, an amount of money in excess of the amount of money paid by such customers to the invention developer pursuant to a contract for invention development services;

7.  The contract shall state the expected date of completion of the invention development services;

8.  The contract shall state whether and the extent to which it effectuates or makes possible the purchase by the invention developer of an interest in the title to the invention of the customer;

9.  The contract shall explain that the invention developer is required to maintain all records and correspondence relating to performance of the invention development services for that customer for a period not less than three (3) years after expiration of the term of the contract for invention development services;

10.  The contract shall state that the records and correspondence required to be maintained pursuant to Section 9 of this act shall be made available to the customer or his representative for review and copying at the expense of the customer on the premises of the invention developer during normal business hours upon seven (7) days' written notice, the time period to begin from the date the notice is sent by certified mail;

11.  The contract shall state the name of the person or firm contracting to perform the invention development services, all names under which said person or firm is doing or has done business as an invention developer during the previous ten (10) years, the names of all parent and subsidiary companies to the firm and the names of all companies that have a contractual obligation to the firm to perform invention development services; and

12.  The contract shall state the principal business address of the invention developer and the name and address of its agent in this state authorized to receive service of process in this state.

Added by Laws 1991, c. 170, § 5, eff. Sept. 1, 1991.

§15-685.  Disclosure of certain information to customer - Time period.

In either the first written communication from the invention developer to a specific customer or at the first personal meeting between the invention developer and a customer, the invention developer shall make a written disclosure to the customer of the information required in this section.

The disclosure shall:

1.  state the median fee charged to all of the customers of the invention developer who have signed contracts with the invention developer in the preceding six (6) months, excluding customers who have signed in the preceding thirty (30) days;

2.  include a single statement setting forth:

a. the total number of customers who have contracted with the invention developer, except that the number need not reflect those customers who have contracted within the preceding thirty (30) days, and

b. the number of customers who have received by virtue of the invention developer's performance of invention development services an amount of money in excess of the amount of money paid by those customers to the invention developer pursuant to a contract for invention development services; and

3.  contain the following statement:

"Unless the invention developer is an attorney, he is not permitted to give you legal advice concerning patent, copyright or trademark law or to advise you of whether your idea or invention may be patentable or may be protected under the patent, copyright or trademark laws of the United States or any other law.

No patent, copyright or trademark protection will be acquired for you by the invention developer.  Your failure to inquire into the law governing patent, copyright or trademark matters may jeopardize your rights in your idea or invention, both in the United States and in foreign countries.  Your failure to identify and investigate existing patents, trademarks or registered copyrights may place you in jeopardy of infringing the copyrights, patent or trademark rights of other persons if you proceed to make, use, distribute or sell your idea or invention."

Added by Laws 1991, c. 170, § 6, eff. Sept. 1, 1991.

§15-686.  Financial requirements of invention developer.

A.  Every invention developer rendering or offering to render invention development services in this state shall maintain a bond issued by a surety admitted to do business in this state, and equal to either ten percent (10%) of the invention developer's gross income from the invention development business in this state during the invention developer's preceding fiscal year, or Twenty-five Thousand Dollars ($25,000.00), whichever is larger.  A copy of the bond shall be approved by the Attorney General and filed with the Secretary of State before the invention developer renders or offers to render invention development services in this state.  The invention developer shall have ninety (90) days after the end of each fiscal year within which to change the bond as may be necessary to conform to the requirements of this subsection.

B.  The bond required by subsection A of this section shall be in favor of the State of Oklahoma for the benefit of any person who, after entering into a contract for invention development services with an invention developer, is damaged by fraud or dishonesty of the invention developer in performance of the contract, by the insolvency or the cessation of business by the invention developer or by the intentional violation of the Invention Development Services Act by the invention developer.  Any person claiming against the bond may maintain an action at law against the invention developer and the surety company.

The aggregate liability of the surety company to all persons for all breaches of conditions of the bond shall not exceed the amount of the bond.

C.  In lieu of the bond required by subsection A of this section, the invention developer may deposit with the State Treasurer a cash deposit in the like amount.  The State Treasurer shall not refund a deposit until sixty (60) days after either the invention developer has ceased doing business in the state or a bond has been filed which complies with subsections A and B of this section.

Added by Laws 1991, c. 170, § 7, eff. Sept. 1, 1991.

§15-687.  Restrictions on use of negotiable instruments.

In connection with a contract for invention development services, the invention developer shall not take from a customer a negotiable instrument other than a check as evidence of the obligation of the customer.  A holder is not a holder in due course if he takes a negotiable instrument taken from a customer in violation of this section.

Added by Laws 1991, c. 170, § 8, eff. Sept. 1, 1991.

§15-688.  Maintenance of records and correspondence.

Every invention developer shall maintain all records and correspondence relating to performance of each invention development contract for a period of not less than three (3) years after expiration of the term of the contract.

Added by Laws 1991, c. 170, § 9, eff. Sept. 1, 1991.

§15-689.  Act not exclusive - Noncompliance - Violations - Remedies - Application of act.

A.  The provisions of the Invention Development Services Act are not exclusive and do not relieve the parties or the contract from compliance with all other applicable provisions of law.

B.  Any contract for invention development services that does not comply with the applicable provisions of the Invention Development Services Act shall be unenforceable against the customer as contrary to public policy, provided that no contract shall be unenforceable if the invention developer proves that noncompliance was unintentional and resulted from a bona fide error in spite of the invention developer's use of reasonable procedures adopted to avoid any such errors, and if the invention developer makes an appropriate correction.

C.  Any contract for invention development services entered into by a customer with an invention developer who has used any fraud, false pretense, false promise, misrepresentation, misleading statement or deceptive practice in respect to that customer with the intent that the customer rely thereon, whether or not the customer was in fact misled, deceived or damaged, shall be unenforceable against the customer.  Any waiver by the customer of the provisions of the Invention Development Services Act shall be deemed contrary to public policy and shall be void and unenforceable.

D.  Any person who has been injured by a violation of the Invention Development Services Act by an invention developer, by any false or fraudulent statement, representation or omission of material fact by an invention developer or by failure of an invention developer to make all of the disclosures required by the Invention Development Services Act may bring a civil action against the invention developer for the damages sustained together with costs and disbursements, including reasonable attorneys fees.  The court in its discretion may increase the award of damages to an amount not to exceed three times the damages sustained or Two Thousand Five Hundred Dollars ($2,500.00), whichever is greater.

E.  Failure to make the disclosures required by Section 6 of this act shall render any contract subsequently entered into between the customer and the invention developer voidable by the customer.

F.  The provision of the Invention Development Services Act shall have no effect on any contract or agreement entered into prior to September 1, 1991.

Added by Laws 1991, c. 170, § 10, eff. Sept. 1, 1991.

§15-691.  Definitions.

As used in Sections 1 through 4 of this act:

1.  "Customer" means any individual or entity who causes or caused a molder to fabricate, cast, or otherwise make a die, mold, form, or pattern or who provides a molder with a die, mold, form, or pattern to manufacture, assemble, cast, fabricate, or otherwise make a product or products for a customer;

2.  "Molder" means any individual or entity who fabricates, casts, or otherwise makes or uses a die, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product or products for a customer.  A "molder" includes, but is not limited to, a tool or die maker; and

3.  "Within three (3) years following the last prior use" shall be construed to include any period following the last prior use of a die, mold, form, or pattern regardless of whether or not that period precedes July 1, 1998.

Added by Laws 1998, c. 223, § 1, eff. July 1, 1998.

§15-692.  Customer's right and title to any die, mold, form or pattern - Claim of possession - Transfer of title to molder - Notice to customer.

A.  In the absence of any agreement to the contrary, the customer shall have all rights and title to any die, mold, form, or pattern in the possession of the molder.

B.  If a customer does not claim possession from a molder of a die, mold, form, or pattern within three (3) years following the last prior use thereof, all rights and title to any die, mold, form, or pattern shall be transferred by operation of law to the molder for the purpose of destroying or otherwise disposing of such die, mold, form, or pattern, consistent with this section.

C.  If a molder chooses to have all rights and title to any die, mold, form, or pattern transferred to the molder by operation of law, the molder shall send written notice by registered mail, return receipt requested, to the chief executive office of the customer or, if the customer is not a business entity, to the customer at the customer's last-known address indicating that the molder intends to terminate the customer's rights and title by having all such rights and title transferred to the molder by operation of law pursuant to this section.  Such notice shall include a statement of the customer's rights as set forth in subsection D of this section.

D.  1.  If a customer does not respond in person or by mail to claim possession of the particular die, mold, form, or pattern within one hundred twenty (120) days following the date the notice was sent, or does not make other contractual arrangements with the molder for storage of the die, mold, form, or pattern, all rights and title of the customer, except patents and copyrights, shall transfer by operation of law to the molder.  Thereafter, the molder may destroy or otherwise dispose of the particular die, mold, form, or pattern as the molder's own property without any risk of liability to the customer.

2.  This subsection shall not be construed in any manner to affect any right of the customer under federal patent or copyright law or federal law pertaining to unfair competition.

Added by Laws 1998, c. 223, § 2, eff. July 1, 1998.

§15-693.  Molder's lien.

A.  Molders shall have a lien, dependent on possession, on all dies, molds, forms, or patterns in their hands belonging to a customer, for the balance due them from such customer for any manufacturing or fabrication work, and in the value of all material related to such work.  The customer may at any time discharge the lien by depositing with the county clerk in whose office the lien claim has been filed an amount of money or bond equal to one hundred twenty-five percent (125%) of the lien claim amount, in accordance with the same procedures as specified in Section 147.1 of Title 42 of the Oklahoma Statutes.  The molder may retain possession of the die, mold, form, or pattern until the charges are paid or the lien or bond is released.

B.  Before enforcing such lien, notice in writing shall be given to the customer, whether delivered personally or sent by registered mail, return receipt requested, to the last-known address of the customer.  This notice shall state that a lien is claimed for the damages set forth in or attached to such writing for manufacturing or fabrication work contracted or performed for the customer.  This notice shall also include a demand for payment.

C.  If the molder has not been paid the amount due within sixty (60) days after the notice has been received by the customer as provided in subsection B of this section, the molder may sell the die, mold, form, or pattern at a public or private auction.

Added by Laws 1998, c. 223, § 3, eff. July 1, 1998.

§15-694.  Sale of die, mold, form or pattern - Notice to customer.

A.  Before a molder may sell the die, mold, form, or pattern, the molder shall notify the customer by registered mail, return receipt requested.  The notice shall include the following information:

1.  The molder's intention to sell the die, mold, form, or pattern thirty (30) days after the customer's receipt of the notice;

2.  A description of the die, mold, form, or pattern to be sold;

3.  The time and place of the sale; and

4.  An itemized statement for the amount due.

B.  If there is not a return of the receipt of the mailing or if the postal service returns the notice as being nondeliverable, the molder shall publish notice of the molder's intention to sell the die, mold, form, or pattern in a newspaper of general circulation in the county of the customer's last-known place of business.  The notice shall include a description of the die, mold, form, or pattern.

C.  If the sale is for a sum greater than the amount of the lien, the excess shall be paid to any prior lienholder known to the molder at the time of the sale and any remainder to the customer, if the customer's address is known, or to the State Treasurer for deposit in the General Revenue Fund if the customer's address is unknown to the molder at the time of the sale.

D.  A sale shall not be made under this subsection if it would be in violation of any right of a customer under federal patent or copyright law.

Added by Laws 1998, c. 223, § 4, eff. July 1, 1998.

§15721.  Unsolicited goods  Receipt deemed unconditional gift  Injunctive relief.

No person, firm, partnership, association or corporation, or agent or employee thereof, shall, in any manner, or by any means, offer for sale in this state, goods, wares, or merchandise, where the offer includes the voluntary and unsolicited sending of such goods, wares, or merchandise not actually ordered or requested by the recipient, either orally or in writing.  The receipt of any such goods, wares, or merchandise shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of such goods, wares, or merchandise in any manner he sees fit without any obligation on his part to the sender.  Provided, however, that where solicited goods, wares or merchandise are delivered to the wrong person by accident or by the mistake of the delivery or mail service, such delivery shall not constitute an offer subject to this act, and provided that the provisions of this act shall not apply to goods of equal or greater value and at no additional cost, substituted for goods ordered or solicited by the recipient.

If after any such receipt deemed to be an unconditional gift under this section, the sender continues to send bill statements or requests for payment with respect thereto, an action may be brought by the recipient to enjoin such conduct, in which action there may also be awarded reasonable attorneys' fees and costs to the prevailing party.

Laws 1970, c. 128, § 1, emerg. eff. April 6, 1970.

§15722.  Unsolicited goods sent by organization to member after termination of membership.

If a person is a member of an organization which makes retail sales of any goods, wares, or merchandise to its members, and the person notifies the organization of his termination of membership by certified mail, return receipt requested, any unordered goods, wares, or merchandise which are sent to the person after fortyfive (45) days following execution of the return receipt for the certified letter by the organization shall for all purposes be deemed unconditional gifts to the person, who may use or dispose of the goods, wares, or merchandise in any manner he sees fit without any obligation on his part to the organization.

If the termination of a person's membership in such organization breaches any agreement with the organization, nothing in this section shall relieve the person from liability for damages to which he might be otherwise subjected pursuant to law, but he shall not be subject to any damages with respect to any goods, wares, or merchandise which are deemed unconditional gifts to him under this section.

If after any receipt deemed to be an unconditional gift under this section, the sender continues to send bill statements or requests for payment with respect thereto, an action may be brought by the recipient to enjoin such conduct, in which action there may also be awarded reasonable attorneys' fees and costs to the prevailing party.

Laws 1970, c. 128, § 2, emerg. eff. April 6, 1970.

§15751.  Short title.

This act may be cited as the Oklahoma Consumer Protection Act.

Laws 1972, c. 227, § 1, operative Sept. 1, 1972.

§15-752.  Definitions.

As used in the Oklahoma Consumer Protection Act:

1.  "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, or any other legal entity;

2.  "Consumer transaction" means the advertising, offering for sale or purchase, sale, purchase, or distribution of any services or any property, tangible or intangible, real, personal, or mixed, or any other article, commodity, or thing of value wherever located, for purposes that are personal, household, or business oriented;

3.  "Credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit.  All credit cards lawfully issued shall be considered the property of the cardholders or the issuer for all purposes;

4.  "Debit card" means any instrument or device, whether known as a debit card or by any other name, issued with or without fee by an issuer for the use of the cardholder in depositing, obtaining or transferring funds from a consumer banking electronic facility;

5.  "Documentary material" means the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever located;

6.  "Examination" when used in reference to documentary material includes the inspection, study, or copying of any such material, and the taking of testimony under oath, or acknowledgment in respect to any such documentary material or copy thereof;

7.  "Merchandise" includes any object, ware, good, commodity, intangible, real estate, or service;

8.  "Closing out sale" means any offer to sell, or actual sale, to the public of goods, wares, or merchandise on the implied or direct representation that the sale is in anticipation of the termination of a business at its present location, or that the sale is being held other than in the ordinary course of business.  It also shall mean but shall not be limited to any sale held or advertised as a "closing out sale", "going out of business sale", "discontinuance of business sale", "quitting business sale", "sell out", "liquidation", "loss of lease sale", "must vacate sale", "forced out of business sale", "fire sale", "smoke and water damage sale", "adjustment sale", "creditor's sale", "bankrupt sale", "insolvent sale", "mortgage sale", or other like or similar title;

9.  "Advertisement" means any advertisement or announcement published in the news media including but not limited to the radio, television, newspapers, handbills, and mailers;

10.  "License" means the written authorization issued by the court clerk of the district court in any county in this state to any person to conduct a closing out sale;

11.  "Clerk" means the court clerk of the district court of any county of this state in which a person applying for a license intends to conduct a closing out sale;

12.  "Automatic dial announcing device" means automatic equipment that:

a. stores telephone numbers to be called, or has a random or sequential number generator capable of producing numbers to be called,

b. conveys a prerecorded or synthesized voice message to the number called, and

c. is used for the purpose of offering any goods or services for sale or conveying information regarding such goods or services;

13.  "Deceptive trade practice" means a misrepresentation, omission or other practice that has deceived or could reasonably be expected to deceive or mislead a person to the detriment of that person.  Such a practice may occur before, during or after a consumer transaction is entered into and may be written or oral;

14.  "Unfair trade practice" means any practice which offends established public policy or if the practice is immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers;

15.  "Cemetery" means any land or structure in this state dedicated to or used, or intended to be used, for the interment of human remains; and

16.  "Deceptive use of another's name in notification or solicitation" occurs when a business, or a person acting on its behalf, engages in the following activity:

a. through advertisement, solicitation or other notification, either verbally or through any other means, informs a consumer of the availability of any type of goods or services that are not free,

b. the name of an unrelated and unaffiliated person is mentioned in any manner,

c. the goods or services mentioned are not actually provided by the unrelated and unaffiliated person whose name is mentioned,

d. the business on whose behalf the notification or solicitation is made does not have a consensual right to mention the name of the unrelated and unaffiliated person, and

e. neither the actual name nor trade name of the business on whose behalf the notification or solicitation is being made is stated, nor the actual name or trade name of any actual provider of the goods or services is stated, so as to clearly identify for the consumer a name that is distinguishable and separate from the name of the unrelated and unaffiliated person whose name is mentioned in any manner in the notification or solicitation, and thereby a misleading implication or ambiguity is created, such that a consumer who is the recipient of the advertisement, solicitation or notification may reasonably but erroneously believe:

(1) that the goods or services whose availability is mentioned are made available by or through the unrelated and unaffiliated person whose name is mentioned, or

(2) that the unrelated and unaffiliated person whose name is mentioned is the one communicating with the consumer.

Added by Laws 1972, c. 227, § 2, operative Sept. 1, 1972.  Amended by Laws 1979, c. 145, § 1, eff. Oct. 1, 1979; Laws 1980, c. 192, § 1, eff. Oct. 1, 1980; Laws 1983, c. 103, § 1, eff. Nov. 1, 1983; Laws 1991, c. 312, § 1, eff. July 1, 1991; Laws 1992, c. 317, § 1, eff. July 1, 1992; Laws 1994, c. 235, § 1, eff. Sept. 1, 1994; Laws 1996, c. 8, § 2, eff. July 1, 1996; Laws 1999, c. 175, § 2, eff. Nov. 1, 1999; Laws 2002, c. 296, § 1, eff. Nov. 1, 2002; Laws 2003, c. 61, § 1, eff. Nov. 1, 2003.

§15-752A.  Credit card receipts - Restrictions on printing certain account information - Operative dates of section.

A.  Except as otherwise provided in this section, a person who accepts credit cards or debit cards for a consumer transaction shall not print more than the last five digits of the account number or the expiration date upon any receipt provided to the cardholder.

B.  This section applies only to receipts that are printed electronically and does not apply to transactions in which the sole means of recording the credit card or debit card number is by handwriting or by an imprint or copy of the card.

C.  This section becomes operative on January 1, 2004, with respect to any cash register or other machine or device that electronically prints receipts for consumer transactions that is first put into use on or after January 1, 2004.

D.  This section becomes operative on January 1, 2007, with respect to any cash register or other machine or device that electronically prints receipts for consumer transactions that is in use before January 1, 2004.

Added by Laws 2002, c. 296, § 2, eff. Nov. 1, 2002.

§15-753.  Unlawful practices.

A person engages in a practice which is declared to be unlawful under the Oklahoma Consumer Protection Act, Section 751 et seq. of this title, when, in the course of the person's business, the person:

1.  Represents, knowingly or with reason to know, that the subject of a consumer transaction is of a particular make or brand, when it is of another;

2.  Makes a false or misleading representation, knowingly or with reason to know, as to the source, sponsorship, approval, or certification of the subject of a consumer transaction;

3.  Makes a false or misleading representation, knowingly or with reason to know, as to affiliation, connection, association with, or certification by another;

4.  Makes a false or misleading representation or designation, knowingly or with reason to know, of the geographic origin of the subject of a consumer transaction;

5.  Makes a false representation, knowingly or with reason to know, as to the characteristics, ingredients, uses, benefits, alterations, or quantities of the subject of a consumer transaction or a false representation as to the sponsorship, approval, status, affiliation or connection of a person therewith;

6.  Represents, knowingly or with reason to know, that the subject of a consumer transaction is original or new if the person knows that it is reconditioned, reclaimed, used, or secondhand;

7.  Represents, knowingly or with reason to know, that the subject of a consumer transaction is of a particular standard, style or model, if it is of another;

8.  Advertises, knowingly or with reason to know, the subject of a consumer transaction with intent not to sell it as advertised;

9.  Advertises, knowingly or with reason to know, the subject of a consumer transaction with intent not to supply reasonably expected public demand, unless the advertisement discloses a limitation of quantity;

10.  Advertises under the guise of obtaining sales personnel when in fact the purpose is to sell the subject of a consumer transaction to the sales personnel applicants;

11.  Makes false or misleading statements of fact, knowingly or with reason to know, concerning the price of the subject of a consumer transaction or the reason for, existence of, or amounts of price reduction;

12.  Employs "bait and switch" advertising, which consists of an offer to sell the subject of a consumer transaction which the seller does not intend to sell, which advertising is accompanied by one or more of the following practices:

a. refusal to show the subject of a consumer transaction advertised,

b. disparagement of the advertised subject of a consumer transaction or the terms of sale,

c. requiring undisclosed tie-in sales or other undisclosed conditions to be met prior to selling the advertised subject of a consumer transaction,

d. refusal to take orders for the subject of a consumer transaction advertised for delivery within a reasonable time,

e. showing or demonstrating defective subject of a consumer transaction which the seller knows is unusable or impracticable for the purpose set forth in the advertisement,

f. accepting a deposit for the subject of a consumer transaction and subsequently charging the buyer for a higher priced item, or

g. willful failure to make deliveries of the subject of a consumer transaction within a reasonable time or to make a refund therefor upon the request of the purchaser;

13.  Conducts a closing out sale without having first obtained a license as required in this act, Section 751 et seq. of this title;

14.  Resumes the business for which the closing out sale was conducted within one (1) year from the expiration date of the closing out sale license;

15.  Falsely states, knowingly or with reason to know, that services, replacements or repairs are needed;

16.  Violates any provision of the Oklahoma Health Spa Act, Section 2000 et seq. of Title 59 of the Oklahoma Statutes;

17.  Violates any provision of the Home Repair Fraud Act, Section 765.1 et seq. of this title;

18.  Violates any provision of the Consumer Disclosure of Prizes and Gifts Act, Section 996.1 et seq. of Title 21 of the Oklahoma Statutes;

19.  Violates any provision of Section 755.1 of this title or Section 1847a of Title 21 of the Oklahoma Statutes;

20.  Commits an unfair or deceptive trade practice as defined in Section 752 of this title;

21.  Violates any provision of Section 169.1 of Title 8 of the Oklahoma Statutes in fraudulently or intentionally failing or refusing to honor the contract to provide certain cemetery services specified in the contract entered into pursuant to the Perpetual Care Fund Act;

22.  Misrepresents a mail solicitation as an invoice or as a billing statement;

23.  Offers to purchase a mineral or royalty interest through an offer that resembles an oil and gas lease and that the consumer believed was an oil and gas lease;

24.  Refuses to honor gift certificates, warranties, or any other merchandise offered by a person in a consumer transaction executed prior to the closing of the business of the person without providing a purchaser a means of redeeming such merchandise or ensuring the warranties offered will be honored by another person;

25.  Knowingly causes a charge to be made by any billing method to a consumer for services which the person knows was not authorized in advance by the consumer;

26.  Knowingly causes a charge to be made by any billing method to a consumer for a product or products which the person knows was not authorized in advance by the consumer;

27.  Violates Section 752A of this title;

28.  Makes deceptive use of another's name in notification or solicitation, as defined in Section 752 of this title;

29.  Falsely states or implies that any person, product or service is recommended or endorsed by a named third person; or

30.  Falsely states that information about the consumer, including but not limited to, the name, address or phone number of the consumer has been provided by a third person, whether that person is named or unnamed.

Added by Laws 1972, c. 227, § 3, operative Sept. 1, 1972.  Amended by Laws 1979, c. 145, § 2, eff. Oct. 1, 1979; Laws 1980, c. 192, § 2, eff. Oct. 1, 1980; Laws 1987, c. 217, § 1, eff. Nov. 1, 1987; Laws 1988, c. 215, § 1, eff. Nov. 1, 1988; Laws 1989, c. 353, § 2, emerg. eff. June 3, 1989; Laws 1991, c. 312, § 2, eff. July 1, 1991; Laws 1992, c. 373, § 5, eff. July 1, 1992; Laws 1993, c. 10, § 2, emerg. eff. March 21, 1993; Laws 1994, c. 235, § 2, eff. Sept. 1, 1994; Laws 1996, c. 8, § 3, eff. July 1, 1996; Laws 1999, c. 175, § 3, eff. Nov. 1, 1999; Laws 2001, c. 260, § 1, eff. Nov. 1, 2001; Laws 2002, c. 296, § 3, eff. Nov. 1, 2002; Laws 2003, c. 61, § 2, eff. Nov. 1, 2003.

NOTE:  Laws 1988, c. 161, § 1 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1991, c. 242, § 4 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1992, c. 317, § 2 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§15754.  Exemptions.

Nothing in this act shall apply to:

1.  Publishers, broadcasters, printers, or other persons insofar as an unlawful practice as defined in Section 3 of this act involves information that has been disseminated or reproduced on behalf of others without knowledge that it is an unlawful practice.

2.  Actions or transactions regulated under laws administered by the Corporation Commission or any other regulatory body or officer acting under statutory authority of this state or the United States, or to acts done by retailers or other persons acting in good faith on the basis of information or matter supplied by others and without knowledge of the deceptive character of such information or matter.

§15-755.1.  Automatic dial announcing devices - Operation - Conditions.

A.  The connection of an automatic dial announcing device to a telephone line is subject to the provisions of the Oklahoma Consumer Protection Act.

B.  No person shall operate an automatic dial announcing device except in accordance with the provisions of the Oklahoma Consumer Protection Act.  The use of such device by any person, either individually or acting as an officer, agent, or employee of a person or corporation operating automatic dial announcing devices, is subject to the provisions of the Oklahoma Consumer Protection Act.

C.  A person shall not use an automatic dial announcing device  except as provided by this section.  An automatic dial announcing device shall be used only when:

1.  The device disconnects from the called person's line not later than twenty (20) seconds after the called person hangs up; and

2.  For calls terminating in this state, the device is not used to make a call:

a. before 9 a.m. or after 9 p.m., or

b. at any hour that collection calls would be prohibited under the federal Fair Debt Collection Practices Act, 15 U.S.C., Section 1692(c), when the device is used for collection purposes; and

3.  One of the following occur:

a. the calls are made or messages given solely in response to calls initiated by the person to whom the automatic calls or recorded messages are directed or who has made a written request to be called,

b. the calls made concern goods or services that have been previously ordered or purchased,

c. the calls are made by creditors or their assignees, or

d. the calls are initiated by a live operator who gives the caller the option to disconnect prior to the playing of a prerecorded or synthesized voice message.

D.  An automatic dial announcing device shall not be used for random number dialing or to dial numbers determined by successively increasing or decreasing integers.

E.  A telephone company in this state may, but shall not be required to disconnect or refuse to connect service to a person using or intending to use an automatic dial announcing device if the telephone company determines that the device is not capable of disconnecting from a called party's line as required by this section or that the device would cause or is causing network harm.

F.  The telephone company shall give notice to the person using the device of its intent to disconnect service not less than three (3) days prior to the date of the disconnection, except that if the device is causing network congestion or blockage, the notice may be given the day before the date of disconnection.

G.  The telephone company shall disconnect service to the person on a determination by a court or the Oklahoma Corporation Commission that the person is violating the provisions of this section, and may reconnect service to the person only on a determination by the court or the Oklahoma Corporation Commission that the person will comply with this section.  Any notice of such an order shall be served on a telephone company in the same manner as is required for service of process, unless the company is already a party to the proceeding in which the order is created.

Added by Laws 1991, c. 312, § 3, eff. July 1, 1991.  Amended by Laws 1992, c. 317, § 3, eff. July 1, 1992.

§15-755.2.  Contracts - Calls from automatic dial answering devices - Voidability.

A contract or agreement to purchase any consumer goods or services pursuant to an unsolicited telephone call made by an automatic dial announcing device conveying a prerecorded or synthesized voice message and without the use of a live operator in violation of the Oklahoma Consumer Protection Act shall be voidable at the option of the consumer, unless it has been memorialized in writing and signed by the consumer.

Added by Laws 1991, c. 312, § 4, eff. July 1, 1991.

§15-755.3.  Message relaying services.

Nothing in this act shall prohibit a telephone company from providing a service that is utilized for relaying messages for private purposes, including but not limited to voice messaging services or message delivery services.

Added by Laws 1991, c. 312, § 5, eff. July 1, 1991.

§15756.1.  Actions by Attorney General or district attorney  Consent judgment  Orders.

A.  The Attorney General or a district attorney may bring an action:

1.  To obtain a declaratory judgment that an act or practice violates the Consumer Protection Act;

2.  To enjoin, or to obtain a restraining order against a person who has violated, is violating, or is likely to violate the Consumer Protection Act;

3.  To recover actual damages and, in the case of unconscionable conduct, penalties as provided by this act, on behalf of an aggrieved consumer, in an individual action only, for violation of the Consumer Protection Act; or

4.  To recover reasonable expenses and investigation fees.

B.  In lieu of instigating or continuing an action or proceeding, the Attorney General or a district attorney may accept a consent judgment with respect to any act or practice declared to be a violation of the Consumer Protection Act.  Such a consent judgment shall provide for the discontinuance by the person entering the same of any act or practice declared to be a violation of the Consumer Protection Act, and it may include a stipulation for the payment by such person of reasonable expenses and investigation fees incurred by the Attorney General or a district attorney.  The consent judgment also may include a stipulation for restitution to be made by such person to consumers of money, property or other things received from such consumers in connection with a violation of this act and also may include a stipulation for specific performance.  Any consent judgment entered into pursuant to this section shall not be deemed to admit the violation, unless it does so by its terms.  Before any consent judgment entered into pursuant to this section shall be effective, it must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment.  Once such approval is received, any breach of the conditions of such consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law therefor.

C.  In any action brought by the Attorney General or a district attorney, the court may:

1.  Make such orders or judgments as may be necessary to prevent the use or employment by a person of any practice declared to be a violation of the Consumer Protection Act;

2.  Make such orders or judgments as may be necessary to compensate any person for damages sustained;

3.  Make such orders or judgments as may be necessary to carry out a transaction in accordance with consumers' reasonable expectations;

4.  Appoint a master or receiver or order sequestration of assets to prevent the use or enjoyment of proceeds derived through illegal means and assess the expenses of a master or receiver against the defendant;

5.  Revoke any license or certificate authorizing that person to engage in business in this state;

6.  Enjoin any person from engaging in business in this state; or

7.  Grant other appropriate relief.

D.  When an action is filed under the Consumer Protection Act by a district attorney or the Attorney General, no action seeking an injunction or declaratory judgment shall be filed in any other county or district in this state based upon the same transaction or occurrence, series of transactions or occurrences, or allegations which form the basis of the first action filed.

Added by Laws 1980, c. 192, § 3, eff. Oct. 1, 1980.  Amended by Laws 1994, c. 235, § 3, eff. Sept. 1, 1994.

§15757.  Investigations.

A.  When the Attorney General or a district attorney has reason to believe a person has engaged in, is engaging in or is about to engage in any practice declared to be unlawful by Section 753 of this title, and he believes it to be in the public interest that an investigation should be made to ascertain whether a person has in fact engaged in, is engaging in or is about to engage in any such practice, he may execute in writing and cause to be served upon any such person who is believed to have information, documentary material or physical evidence relevant to the alleged violation an investigative demand requiring such person to furnish, under oath or otherwise, a report in writing setting forth the nonprivileged relevant facts and circumstances of which he has knowledge, or to appear and testify, or to produce relevant nonprivileged documentary material or physical evidence for examination at such reasonable time and place as may be stated in the investigative demand, concerning the advertisement, offering for sale, sale or distribution of any subject of a consumer transaction or the conduct of any trade or commerce that is the subject matter of the investigation.

B.  At any time before the return date specified in an investigative demand, or within twenty (20) days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or to set aside the demand, stating good cause, may be filed in the district court of the county where the person served with the demand resides or has his principal place of business, or in the district court of Oklahoma County, Oklahoma. At any time, an extension of the return date or a modification or setting aside of the demand may be made by agreement of the parties.

Amended by Laws 1982, c. 74, § 1, operative Oct. 1, 1982.

§15758.  Subpoenas, hearings, rules and regulations.

To accomplish the objectives and to carry out the duties prescribed by the Oklahoma Consumer Protection Act, the Attorney General or district attorney, in addition to other powers conferred on them by the Oklahoma Consumer Protection Act, or the laws of this state, may issue subpoenas or other process to any person and conduct hearings in aid of any investigation or inquiry, administer oaths and take sworn statements under penalty of perjury, serve and execute in any county, search warrants, provided that none of the powers conferred by the Oklahoma Consumer Protection Act shall be used for the purpose of compelling any natural person to furnish testimony or evidence which might tend to incriminate him or subject him to a penalty or forfeiture; and provided further that information obtained pursuant to the powers conferred by the Oklahoma Consumer Protection Act shall not be made public or disclosed by the Attorney General, district attorney or their employees.

Added by Laws 1972, c. 227, § 8, operative Sept. 1, 1972.  Amended by Laws 1982, c. 74, § 2, operative Oct. 1, 1982; Laws 1999, c. 325, § 1, eff. Nov. 1, 1999.

§15759.  Service of notice, demand or subpoena.

Service of any notice, demand or subpoena under this act shall be made in accordance with the statutes of this state.

Laws 1972, c. 227, § 9, operative Sept. 1, 1972.

§15760.  Enforcement of notice, demand or subpoena powers.

The district court of the county where the person served with any  notice, demand or subpoena resides or has his principal place of  business or the district court of Oklahoma County, Oklahoma, may enforce compliance with any notice, demand or subpoena under this act by order, the noncompliance with which shall be treated the same as contempt of said court.

Laws 1972, c. 227, § 10, operative Sept. 1, 1972.

§15761.1.  Liability under Consumer Protection Act.

A.  The commission of any act or practice declared to be a violation of the Consumer Protection Act shall render the violator liable to the aggrieved consumer for the payment of actual damages sustained by the customer and costs of litigation including reasonable attorney's fees, and the aggrieved consumer shall have a private right of action for damages, including but not limited to, costs and attorney's fees.  In any private action for damages for a violation of the Consumer Protection Act the court shall, subsequent to adjudication on the merits and upon motion of the prevailing party, determine whether a claim or defense asserted in the action by a nonprevailing party was asserted in bad faith, was not well grounded in fact, or was unwarranted by existing law or a good faith argument for the extension, modification, or reversal of existing law.  Upon so finding, the court shall enter a judgment ordering such nonprevailing party to reimburse the prevailing party an amount not to exceed Ten Thousand Dollars ($10,000.00) for reasonable costs, including attorney's fees, incurred with respect to such claim or defense.

B.  The commission of any act or practice declared to be a violation of the Consumer Protection Act, if such act or practice is also found to be unconscionable, shall render the violator liable to the aggrieved customer for the payment of a civil penalty, recoverable in an individual action only, in a sum set by the court of not more than Two Thousand Dollars ($2,000.00) for each violation.  In determining whether an act or practice is unconscionable the following circumstances shall be taken into consideration by the court:  (1) whether the violator knowingly or with reason to know, took advantage of a consumer reasonably unable to protect his or her interests because of his or her age, physical infirmity, ignorance, illiteracy, inability to understand the language of an agreement or similar factor; (2) whether, at the time the consumer transaction was entered into, the violator knew or had reason to know that price grossly exceeded the price at which similar property or services were readily obtainable in similar transactions by like consumers; (3) whether, at the time the consumer transaction was entered into, the violator knew or had reason to know that there was no reasonable probability of payment of the obligation in full by the consumer; (4) whether the violator knew or had reason to know that the transaction he or she induced the consumer to enter into was excessively onesided in favor of the violator.

C.  Any person who is found to be in violation of the Oklahoma Consumer Protection Act in a civil action or who willfully violates the terms of any injunction or court order issued pursuant to the Consumer Protection Act shall forfeit and pay a civil penalty of not more than Ten Thousand Dollars ($10,000.00) per violation, in addition to other penalties that may be imposed by the court, as the court shall deem necessary and proper.  For the purposes of this section, the district court issuing an injunction shall retain jurisdiction, and in such cases, the Attorney General, acting in the name of the state, or a district attorney may petition for recovery of civil penalties.

D.  In administering and pursuing actions under this act, the Attorney General and a district attorney are authorized to sue for and collect reasonable expenses, attorney's fees, and investigation fees as determined by the court.  Civil penalties or contempt penalties sued for and recovered by the Attorney General or a district attorney shall be used for the furtherance of their duties and activities under the Consumer Protection Act.

E.  In addition to other penalties imposed by the Oklahoma Consumer Protection Act, any person convicted in a criminal proceeding of violating the Oklahoma Consumer Protection Act shall be guilty of a misdemeanor for the first offense and upon conviction thereof shall be subject to a fine not to exceed One Thousand Dollars ($1,000.00), or imprisonment in the county jail for not more than one (1) year, or both such fine and imprisonment.  If the value of the money, property or valuable thing referred to in this section is Five Hundred Dollars ($500.00) or more or if the conviction is for a second or subsequent violation of the provisions of the Oklahoma Consumer Protection Act, any person convicted pursuant to this subsection shall be deemed guilty of a felony and shall be subject to imprisonment in the State Penitentiary, for not more than ten (10) years, or a fine not to exceed Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

Added by Laws 1980, c. 192, § 4, eff. Oct. 1, 1980.  Amended by Laws 1988, c. 161, § 2, eff. Nov. 1, 1988; Laws 1994, c. 235, § 4, eff. Sept. 1, 1994; Laws 1997, c. 133, § 134, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 61, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 134 from July 1, 1998, to July 1, 1999.

§15762.  Additional powers and duties.

A.  In addition to all other powers and duties as set forth in this act, the Attorney General may do any or all of the following and upon request receive the assistance of any department, division or branch of state government:

1.  Coordinate consumer protection activities within state government and maintain a liaison with federal and local governments concerning the interests of consumers and businessmen;

2.  Study the operation of any existing or proposed law affecting the consumer interest and make recommendations to the Governor and Legislature;

3.  Conduct studies, investigations and research in matters affecting consumer interest;

4.  Submit an annual report of activities to the legislative and executive branches of state government; and

5.  Do those things necessary to implement the purpose of this act.

B.  The Attorney General shall have the powers of a district attorney to investigate and prosecute suspected violations of consumer laws.

Added by Laws 1972, c. 227, § 12, operative Sept. 1, 1972.  Amended by Laws 1999, c. 325, § 2, eff. Nov. 1, 1999.

§15763.  Effect on other remedies.

The remedies in this act are in addition to and not in derogation of remedies otherwise available under state or local law to the Attorney General.

Laws 1972, c. 227, § 13, operative Sept. 1, 1972.

§15-764.1.  Definitions - Rescission period.

A.  As used in this section:

1.  "Hearing aid" means any wearable instrument or device designed or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments, or accessories thereto, but excluding ear molds, batteries and cords.  The term "hearing aid" does not include cochlear implants or cochlear prosthesis;

2.  "Hearing aid provider" means a hearing aid dealer or fitter licensed pursuant to Section 1-1750 et seq. of Title 63 of the Oklahoma Statutes, audiologist licensed pursuant to Section 1601 et seq. of Title 59 of the Oklahoma Statutes, or any other individual who dispenses hearing aids within this state; and

3.  "Rescission period" means thirty (30) calendar days from the day the hearing aid is placed in the possession of the purchaser.

B.  A hearing aid provider shall provide a thirty-day rescission period on a hearing aid purchase consistent with the following terms:

1.  The purchaser shall have the right to cancel the purchase for any reason if the hearing aid is returned to the hearing aid provider in the same condition as when purchased, ordinary wear and tear excepted, within thirty (30) days of the date of receipt of the hearing aid.  The thirty-day rescission period shall be tolled for any period during which the hearing aid provider takes possession or control of a hearing aid after its original delivery;

2.  The purchaser is entitled to receive a full refund of the purchase price, provided the hearing aid provider may be entitled to a cancellation fee no greater than ten percent (10%) of the total purchase price for the hearing aid or One Hundred Fifty Dollars ($150.00) per hearing aid, whichever is less; and

3.  The hearing aid provider shall provide a written receipt or contract to the purchaser that includes, in immediate proximity to the space reserved for the signature of the purchaser, the following specific statement in all bold-faced type capital letters no smaller than the largest print used in the written receipt or contract:

OKLAHOMA STATE LAW GIVES THE PURCHASER THE RIGHT TO CANCEL THIS PURCHASE FOR ANY REASON BY RETURNING THE HEARING AID TO THE HEARING AID PROVIDER AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRTIETH CALENDAR DAY AFTER RECEIPT OF THE HEARING AID.

BY LAW, THE HEARING AID PROVIDER MAY BE ENTITLED TO A CANCELLATION FEE NOT TO EXCEED TEN PERCENT (10%) OF THE TOTAL PURCHASE PRICE FOR THE HEARING AID OR ONE HUNDRED FIFTY DOLLARS ($150.00) PER HEARING AID, WHICHEVER IS LESS, TO COVER THE COSTS INCURRED BY THE HEARING AID PROVIDER.

IF THE PURCHASER RETURNS THE HEARING AID WITHIN THE THIRTY-DAY PERIOD, THE PURCHASER WILL RECEIVE A REFUND OF $____.00 (HEARING AID PROVIDER MUST INSERT THE DOLLAR AMOUNT OF THE REFUND).

IF THE HEARING AID PROVIDER FAILS TO COMPLY WITH THIS PROVISION, COMPLAINTS SHOULD BE FORWARDED TO:

OKLAHOMA STATE DEPARTMENT OF HEALTH

OCCUPATIONAL LICENSING DIVISION

1000 N.E. 10TH STREET

OKLAHOMA CITY, OKLAHOMA 73105

C.  Failure to comply with this section constitutes a deceptive trade practice.  Hearing aid providers who violate this section shall be disciplined by the appropriate state licensing agency, in addition to any sanction provided for in the Oklahoma Consumer Protection Act.

Added by Laws 2001, c. 406, § 5, emerg. eff. June 4, 2001.

§15765.1.  Short title  Construction of violations.

Sections 3 through 5 of this act shall constitute a part of the Oklahoma Consumer Protection Act and shall be known and may be cited as the "Home Repair Fraud Act".

Any violation of the Home Repair Fraud Act shall constitute an unlawful business practice and shall be subject to the provisions of the Oklahoma Consumer Protection Act.

Added by Laws 1988, c. 161, § 3, eff. Nov. 1, 1988.

§15-765.2.  Definitions - Application of act.

A.  As used in the Home Repair Fraud Act:

1.  "Home repair" means the fixing, replacing, altering, converting, modernizing, improving of or the making of an addition to any real property primarily designed or used as a residence.

Home repair shall include, but not be limited to, the construction, installation, replacement or improvement of driveways, swimming pools, porches, roofs, siding, kitchens, chimneys, chimney liners, garages, outbuildings or storage sheds, fences, fallout shelters, air conditioning systems, heating systems, boilers, furnaces, hot water heaters, electrical wiring, sewers, plumbing fixtures, storm doors, storm windows, awnings, floor or attic bracing, moisture control, and other improvements to residential structures or upon the land adjacent thereto.

Home repair shall not include the sale, installation, cleaning or repair of carpets; the sale of goods or materials by a merchant who does not directly or through a subsidiary perform any work or labor in connection with the installation or application of the goods or materials; the repair, installation, replacement or connection of any home appliance including but not limited to disposals, refrigerators, ranges, garage door openers, television antennas, washing machines, telephones or other home appliances when the person replacing, installing, repairing or connecting such home appliance is an employee or agent of the merchant that sold the home appliance; or landscaping; and

2.  "Residence" means a single or multiple family dwelling, including but not limited to a single family home, apartment building, condominium, duplex or townhouse which is used or intended to be used by its occupants as their dwelling place.

B.  Nothing in the Home Repair Fraud Act shall be construed to apply to original construction of single or multiple family residence.

Added by Laws 1988, c. 161, § 4, eff. Nov. 1, 1988.  Amended by Laws 1997, c. 16, § 1, eff. Nov. 1, 1997.

§15765.3.  Acts constituting fraud.

A person commits the offense of home repair fraud if the person knowingly or with reason to know:

1.  enters into a consumer transaction for home repair and knowingly or with reason to know:

a. misrepresents a material fact relating to the terms of the consumer transaction or the preexisting or existing condition of any portion of the property involved, or creates or confirms an impression of the consumer which is false and which the violator does not believe to be true, or promises performance which the violator does not intend to perform or knows will not be performed; or

b. uses or employs any deception, false pretense or false promises in order to induce, encourage or solicit such consumer to enter into any consumer transaction; or

c. requires payment for the home repair at a price which unreasonably exceeds the value of the services and materials needed for the home repair;

2.  damages the property of a person with the intent to enter into a consumer transaction for home repair; or

3.  misrepresents himself or another to be an employee or agent of any unit of the federal, state, county, or municipal government, or an employee or agent of any public utility, with the intent to cause a person to enter into, with himself or another, any consumer transaction for home repair.

Added by Laws 1988, c. 161, § 5, eff. Nov. 1, 1988.

§15-765.4.  Inspection and removal of mold.

Any person or entity that inspects houses for mold shall not also render service for removing the mold; provided that, if the total cost of the inspection and removal does not exceed Two Hundred Dollars ($200.00), the consumer may consent to the inspection and removal by the same person or entity.

Added by Laws 2004, c. 425, § 1, eff. July 1, 2004.

§15766.  Application of closing out provisions.

The provisions of this act relating to closing out sales shall not apply to any forced sale of goods, wares or merchandise required to be sold under order of any federal or state court, nor to farm sales, community sales or to auction sales of farm or nursery products, nor to the discontinuance of a particular line of goods, wares or merchandise by a person continuing in business at the present location.

Laws 1979, c. 145, § 3.

§15767.  License for closing out sale  Application  Forms  Contents  Affidavits  Fees  Violations.

A.  It shall be unlawful for any person to advertise or conduct a closing out sale unless a license is first obtained to conduct such sale.  Any applicant for a closing out sale license shall file an application in writing and under oath with the clerk of the district court, on an application form prescribed by the Attorney General.  The application form shall contain the following information, and such other information as the Attorney General may require:

1.  The name and address of the owner of the goods, wares, or merchandise to be sold;

2.  A description of the place of business where the sale is to be held;

3.  The name and address of the person holding or conducting the sale;

4.  The nature of the occupancy of the place where the sale is to be held, whether by lease or otherwise, and the effective date of termination of the occupancy;

5.  A full and complete statement of the facts regarding the proposed sale, including the reason the sale is being conducted, the manner in which the sale will be conducted, and the commencement and termination date of the sale; and

6.  A complete and detailed inventory of the goods, wares, and merchandise to be offered at the sale as disclosed by the records of the applicant or a statement of both the cost and retail value of the inventory of goods, wares, and merchandise to be offered at the sale, based on the physical inventory used for the most recent federal income tax returns adjusted for sales, purchases, and markdowns of the applicant.  Adjustments for sales, purchases, and markdowns shall be shown on a monthly basis to the date of the application.

B.  Each application shall be accompanied by an affidavit signed by the applicant attesting to the facts in the application.

C.  A fee of Twentyfive Dollars ($25.00) shall be charged by the clerk of the district court for the issuance of a license.

D.  Any person making a false statement in the application, upon conviction, shall be guilty of a felony.

Added by Laws 1979, c. 145, § 4, eff. Oct. 1, 1979.  Amended by Laws 1983, c. 103, § 2, eff. Nov. 1, 1983; Laws 1997, c. 133, § 135, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 135 from July 1, 1998, to July 1, 1999.

§15768.  District attorney to receive copy of application  Objections  Grounds for denying application.

Upon receipt of an application, the clerk shall forward a copy of the application to the district attorney of the same district the court clerk is located in who may cause such an investigation as deemed necessary of the facts contained therein.  No license shall be issued by the clerk before ten (10) days has elapsed from the filing of the application within which period the district attorney may file an objection to the application, setting forth one or more of the following facts or circumstances, any one which shall be grounds for denying the application for a license:

1.  That the applicant has been granted more than one license for a "closing out sale" within one year preceding the date of the filing of the application;

2.  That the inventory includes goods, wares or merchandise on consignment or purchased by the applicant or added to his stock in contemplation of a closing out sale and for the purpose of selling the same at such sale.  For the purpose of this paragraph, any unusual addition to the stock of goods, wares and merchandise made within ninety (90) days prior to the filing of an application, unless so stated and explained in the application, shall be prima facie evidence that such addition was made in contemplation of a closing out sale and for the purpose of selling such stock at the sale;

3.  That the applicant, in the ticketing of the goods, wares and merchandise to be offered at the sale, has misrepresented the value and original retail price of the goods; or

4.  That any representation made in the application is false.

Laws 1979, c. 145, § 5.

§15769.  Issuance of license  Conditions on sale.

If it appears to the clerk that all the statements in the application are true, that the proposed sale is of the character represented therein, that the application is in full compliance with the terms and conditions of the Oklahoma Consumer Protection Act, that the required license fee has been paid, and that the tenday waiting period has expired with no objections from the district attorney, the clerk shall issue a license to the applicant authorizing the advertising and conducting of the sale as described in the application, subject to the following conditions:

1.  Only the goods, wares, and merchandise included in the inventory attached to the application shall be sold at the sale;

2.  Upon the commencement of the sale and for its duration the license shall be prominently displayed in the place of sale by the licensee;

3.  All advertisement of discount prices shall indicate that the prices are discounted from the manufacturer's suggested retail price and the manufacturer's suggested retail price shall be accurately displayed in such advertisements or all advertisements of discount prices shall indicate that the prices are discounted from the regular sales prices at which the merchandise has been offered at the location of the sale for at least sixty (60) days prior to the sale and such regular prices shall be accurately displayed in advertisements where discount prices are advertised by specific dollar amounts or percentage amounts of savings;

4.  No closing out sale shall be held at any location other than the regular place of business of the licensee and the licensee shall have conducted business at such location for a period of at least six (6) months; and

5.  The licensee shall keep suitable books during the sale, at the location at which the sale is conducted.  Daily entries shall be made in said books showing:

a. dollar amount of retail sales, and

b. dollar amount of markdowns; for the purposes of the Oklahoma Consumer Protection Act, the term markdowns is the difference between retail and wholesale price of goods wholesaled by the licensee, and

c. dollar amount, both retail and cost price, of goods on back order received, and

d. dollar amount of wholesale sale.

The books shall be open for inspection during business hours by appropriate officials responsible for the enforcement of this act.

Amended by Laws 1983, c. 103, § 3, eff. Nov. 1, 1983.

§15770.  Revocation of license.

The district attorney of the district where the application was filed shall revoke any license issued pursuant to the provisions of this act, if he finds that the licensee has:

1.  Violated the provisions of this act relating to closing out sales;

2.  Made any material misstatement in his application;

3.  Failed to include in the inventory required hereunder all the goods, wares and merchandise being offered for sale;

4.  Offered or permitted to be offered at the sale any goods, wares or merchandise not included in the inventory attached to the application;

5.  Failed to keep suitable records of the sale; or

6.  Made or permitted to be made any false or misleading statements or representations in advertising the sale, or in displaying, ticketing, or pricing goods, wares or merchandise offered for sale.

Laws 1979, c. 145, § 7.

§15771.  Appeals.

Any applicant for a license who is aggrieved by the denial, refusal or revocation of a licensee may appeal to the district court of the county in which the denial, revocation or suspension occurred.  The appeal shall be taken by filing a written notice of appeal with the district attorney within ten (10) days after the order is made.  The applicant shall, within ten (10) days of that notice, file a petition in the district court asking for the vacation or modification of the order denying the license.  All such appeals filed in the district court shall be set for hearing by the court within thirty (30) days from the date the petition is filed.

If the applicant desires to have the order stayed during the appeal, he may file with the petition a supersedeas bond in an amount to be fixed by the court.  The bond shall be conditioned that the applicant will prosecute the appeal without delay and during the pendency thereof, shall comply with the laws relating to "closing out sales".  If the appeal is denied, the applicant shall pay all court costs incurred in the appeal.

Laws 1979, c. 145, § 8.

§15-775A.1.  Legislative findings.

The Legislature hereby finds, determines and declares that the use of telephones for commercial solicitation is rapidly increasing; that this form of communication offers unique benefits, but entails special risks and poses the potential for abuse; that the Legislature finds that the widespread practice of fraudulent and deceptive commercial telephone solicitation has caused substantial financial losses to thousands of consumers and, particularly, elderly, homebound and otherwise vulnerable consumers, and is a matter vitally affecting the public interest; and, therefore, that the general welfare of the public and the protection of the integrity of the telemarketing industry requires statutory regulation of the commercial use of telephones.

Added by Laws 1994, c. 235, § 5, eff. Sept. 1, 1994.

§15-775A.2.  Definitions.

As used in this act, unless the context otherwise requires:

1.  "Commercial telephone seller" or "seller" means a person who, in the course of such person's business, vocation or occupation, on the person's own behalf or on behalf of another person, causes or attempts to cause a commercial telephone solicitation to be made; except that "commercial telephone seller" or "seller" does not include the following:

a. a person offering or selling a security as defined in Section 2 of Title 71 of the Oklahoma Statutes if:

(1) the security is either registered as required by Section 301 of Title 71 of the Oklahoma Statutes, or exempt from registration under Section 401 of Title 71 of the Oklahoma Statutes and general or public solicitation is not prohibited or the security is a federal covered security for which a notice filing has been made under Section 305.2 of Title 71 of the Oklahoma Statutes, and

(2) the person is registered as required by Section 201 of Title 71 of the Oklahoma Statutes as a broker-dealer as defined in Section 2 of Title 71 of the Oklahoma Statutes, an agent as defined in Section 2 of Title 71 of the Oklahoma Statutes, an investment adviser as defined in Section 2 of Title 71 of the Oklahoma Statutes, or an investment adviser representative as defined in Section 2 of Title 71 of the Oklahoma Statutes, unless expressly excluded from such definitions, or such person is exempted from registration under Section 201 of Title 71 of the Oklahoma Statutes,

b. a person soliciting the sale of any book, record, audio tape, compact disc or video if the person allows the purchaser to review the merchandise without obligation for at least seven (7) days and provides a full refund for the return of undamaged merchandise within thirty (30) days or if the person solicits such sale on behalf of a membership club operating in conformity with 16 Code of Federal Regulations 425,

c. a person making telephone calls to a residential customer for the sole purpose of polling or soliciting the expression of ideas, opinions or votes, or a person soliciting solely for a political or religious cause or purpose,

d. a paid solicitor or charitable organization which is required to and which has complied with the notice and reporting requirements of Section 552.3 of Title 18 of the Oklahoma Statutes or a person who is excluded from such notice and reporting requirements by Section 552.4 of Title 18 of the Oklahoma Statutes,

e. a supervised financial organization, as defined in Section 1-301 of Title 14A of the Oklahoma Statutes, and its employees, when acting within the scope of their employment,

f. a supervised lender, as defined in subsection (2) of Section 3-501 of Title 14A of the Oklahoma Statutes, and its agents and employees, when acting within the scope of their employment,

g. a person or an affiliate of a person who is regulated by the Insurance Commission pursuant to Title 36 of the Oklahoma Statutes,

h. a person soliciting without the intent to complete and who does not in fact complete the sales transaction during the telephone solicitation or another telephone solicitation and who only completes the sales transaction at a later face-to-face meeting between the solicitor and the prospective purchaser, excluding a face-to-face meeting, the sole purpose of which is to collect the payment or deliver any item purchased, or a person soliciting a purchaser with whom the person has had a previous face-to-face meeting in the course of such person's business,

i. any governmental entity or employee thereof, acting in the employee's official capacity,

j. a person soliciting telephone service, or licensed or franchised cable television service, which is billed and paid on a daily, weekly, or monthly basis and which can be canceled at any time without further obligation to the purchaser,

k. a person or an affiliate of a person whose business is regulated by the Oklahoma Real Estate Commission,

l. a person whose conduct is within the exclusive jurisdiction of the federal Commodity Futures Trading Commission as granted under the federal "Commodity Exchange Act", as amended,

m. a seller of food for immediate consumption when the sale to one purchaser does not exceed Three Hundred Dollars ($300.00),

n. a person who initially contacts the purchaser with a retail sales catalog requesting a telephone call response, when the person allows the purchaser to review the merchandise without obligation for at least seven (7) days and provides a full refund for the return of undamaged merchandise within thirty (30) days after receipt of the returned merchandise,

o. an issuer or a subsidiary of an issuer that has a class of securities which is subject to Section 12 of the federal "Securities Exchange Act of 1934", 15 U.S.C. 781, and which is either registered or exempt from registration under paragraph (A), (B), (C), (E), (F), (G) or (H) of subsection (g) (2) of that section,

p. a person who has been operating for at least three (3) years a retail business establishment in Oklahoma under the same name as that used in connection with the solicitation of sales by telephone if, on a continuing basis, the majority of the seller's business involves the purchaser receiving the seller's goods and services at the seller's business location,

q. any telephone marketing service company which provides telemarketing sales services under written contract to sellers and has been operating continuously for at least five (5) years under the same business name and seventy-five percent (75%) or more of its services are performed on behalf of sellers exempt from this section.  Nothing in this paragraph shall be construed to exempt any commercial telephone seller that contracts with a telephone marketing service company for telemarketing sales service from the requirements set forth in Section 775A.3 of this title,

r. a person soliciting business solely from business purchasers who have previously purchased identical or similar goods or services from the business enterprise on whose behalf the person is calling,

s. a person or an affiliate of a person whose business is regulated by the Corporation Commission, or

t. a person soliciting the sale of any newspaper, magazine, or other periodical of general circulation if such sales constitute a majority of such person's business and business revenues;

2.  "Commercial telephone solicitation" means:

a. unsolicited telephone calls to a person initiated by a commercial telephone seller or salesperson, or an automated dialing machine with or without a recorded message device, for the purpose of inducing the person to purchase or invest in goods, services or property or offering an extension of credit,

b. any other communication by a commercial telephone seller in which:

(1) a gift, award, prize or contest is offered and a telephone call response from the intended purchaser is invited,

(2) a loan, credit card or other extension of credit is offered to a purchaser who has not previously purchased from the person initiating the communication, and a telephone call response from the intended purchaser is invited, or

(3) a sale is to be completed or an agreement to purchase is to be entered into during the course of the telephone call response, or

c. any other communication by a commercial telephone seller which includes representations about the price, quality or availability of goods, services or property and which invites a response by telephone, including pay-per-call service calls, or which is followed by a telephone call to the intended purchaser by a salesperson;

3.  "Pay-per-call" means the use of a telephone number with a 900 prefix or any other prefix under which liability for the service or product provided attaches to the telephone bill of the individual calling such number;

4.  "Principal" means an owner, an officer of a corporation, a general partner of a partnership, the sole proprietor of a sole proprietorship, a trustee of a trust or any other individual with similar supervisory functions with respect to any person;

5.  "Purchaser" means a person who receives or responds to a commercial telephone solicitation;

6.  "Salesperson" means any person employed or authorized by a commercial telephone seller to cause or attempt to cause a commercial telephone solicitation to be made; and

7.  "Telephone sales transaction" means any payment of money by a purchaser in exchange for the promise of goods, services, property or an extension of credit by a commercial telephone seller and includes all communications which precede such payment of money.

Added by Laws 1994, c. 235, § 6, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 325, § 3, eff. Nov. 1, 1999.

§15-775A.3.  Registration with Attorney General.

A.  No commercial telephone seller shall conduct business in this state without having registered with the Attorney General at least ten (10) days prior to the conduct of such business.  Individual employees of the commercial telephone seller are not required to register.  A commercial telephone seller conducts business in this state if the telephone solicitations of prospective purchasers are made from locations in this state or solicitation is made of prospective purchasers located in this state.

B.  A registration shall be effective for one (1) year after the date of filing with the Attorney General.  Each application for registration or renewal thereof shall be accompanied by a filing fee, determined and collected by the Attorney General, but such filing fee shall not exceed Two Hundred Fifty Dollars ($250.00) for an application for registration or One Hundred Dollars ($100.00) for an application for renewal.  Any registration not renewed by the commercial telephone seller by the anniversary date of the registration shall lapse.  If the registration lapses, the commercial telemarketer must file another application accompanied by a fee of Two Hundred Fifty Dollars ($250.00).  All monies collected under this subsection shall be placed to the credit of the Attorney General's Revolving Fund created in Section 20 of Title 74 of the Oklahoma Statutes.

C.  Whenever, prior to expiration of a commercial telephone seller's annual registration, there is a material change in the information required by subsection E of this section, the seller shall, within ten (10) days, file an addendum updating the information with the Attorney General.

D.  Each application for registration shall be in writing and shall contain such information regarding the conduct of the commercial telephone seller's business and the personnel conducting the business as is required by law.  The application shall be submitted on a form provided by the Attorney General and shall be verified by a declaration signed by each principal of the commercial telephone seller under penalty of perjury.  The declaration shall specify the date and location of signing.  The information submitted pursuant to this section shall be available for public inspection.

E.  Each application for registration or renewal pursuant to this section shall contain the following information:

1.  The name or names of the commercial telephone seller, including all names under which the commercial telephone seller is doing or intends to do business, if different from the name of the seller, and the name of any parent or affiliated organization;

2.  The seller's business form and the date and place of organization;

3.  The complete street addresses of all locations from which the commercial telephone seller is or will be conducting business, including a designation of the seller's principal business location;

4.  A listing of all telephone numbers, including pay-per-call numbers, to be used by the commercial telephone seller;

5.  The name, residential address, and position held by each principal of the commercial telephone seller and the names, residential addresses and positions of those persons who have management responsibilities in connection with the commercial telephone seller's business activities;

6.  A description of the goods, services, property or extension of credit the commercial telephone seller is offering for sale and a copy of all sales scripts the commercial telephone seller requires salespersons to use when soliciting prospective purchasers, or, if no sales script is required to be used, a description of the sales presentation;

7.  All rules, regulations, terms, restrictions and conditions to receiving any prize, bonus, award, gift or premium, if applicable, including a description of each prize, bonus, award, gift or premium, and the actual or approximate odds of a purchaser's receiving such prize, bonus, award, gift or premium;

8.  A copy or representative sample of all written materials the seller sends to any purchaser; and

9.  Such additional information regarding the conduct of the commercial telephone seller's business and the personnel conducting the business as may reasonably be required by the Attorney General.

Added by Laws 1994, c. 235, § 7, eff. Sept. 1, 1994.  Amended by Laws 1994, c. 382, § 12, eff. Sept. 1, 1994; Laws 1999, c. 325, § 4, eff. Nov. 1, 1999.

§15-775A.4.  Unlawful telemarketing practices.

A.  A commercial telephone seller engages in an unlawful telemarketing practice when, in the course of any commercial telephone solicitation, the seller:

1.  Conducts business as a commercial telephone seller without having registered with the Attorney General, as required by Section 775A.3 of this title;

2.  Fails to allow the purchaser in any telephone sales transaction to cancel any purchase or agreement to purchase goods, services or property at any time before the expiration of three (3) business days after the purchaser's receipt of such goods, services or property by delivering or mailing to the commercial telephone seller written notice of cancellation.  Notice of cancellation, if sent by mail, is deemed to be given as of the date the mailed notice was postmarked;

3.  Fails to refund all payments made by any purchaser in any telephone sales transaction within thirty (30) days after the commercial telephone seller receives notice of cancellation from the purchaser, except that:

a. if the purchaser has received goods or property from the commercial telephone seller, other than an item represented as free, the commercial telephone seller shall refund all payments made by the purchaser within thirty (30) days after the commercial telephone seller's receipt of the returned goods or property, and

b. if the purchaser has received services during the course of a pay-per-call service call, which services cannot, by their nature, be returned, the commercial telephone seller is not required to refund payments to the purchaser;

4.  Fails to disclose to the purchaser during a telephone solicitation that the purchaser has the cancellation rights set forth in paragraph 2 of this subsection;

5.  Misrepresents to any person that the person has won a contest, sweepstakes or drawing, or that the person will receive free goods, services or property;

6.  Represents that the seller's goods, services or property are "free" if the commercial telephone seller charges or collects a fee from the purchaser in exchange for providing or delivering such goods, services or property;

7.  Makes any reference to the commercial telephone seller's compliance with this act to any purchaser without also disclosing that compliance with this act does not constitute approval by any governmental agency of the seller's marketing, advertisements, promotions, goods or services;

8.  Uses equipment or techniques the purpose of which is to intentionally block or avoid detection of the commercial telephone seller's identity or telephone number by caller identification devices;

9.  Uses equipment, systems or procedures which automatically dial and engage the telephone number of more than one person at a time resulting in a number of abandoned calls per day that are more than five percent (5%) of the number of answered calls per day in any campaign; or

10.  Engages in any deceptive trade practice defined in Section 752 of this title.

B.  Paragraphs 2 and 4 of subsection A of this section do not apply to a transaction in which the consumer obtains a full refund for the return of undamaged or unused goods or a cancellation of services by giving notice to the seller within seven (7) days after receipt by the consumer and the seller processes the refund or cancellation within thirty (30) days after receipt of the returned merchandise or the consumer's request for refund for services not performed or a pro rata refund for any services not yet performed for the consumer.  The availability and terms of the return and refund privilege shall be disclosed to the consumer orally by telephone and in writing with any advertising or promotional material or with the delivery of the product or service.  If a seller offers consumers an unconditional guarantee, a clear disclosure of such guarantee by using the words "satisfaction guaranteed", "free inspection" or "no-risk guarantee" satisfy the disclosure requirements of this subsection.

C.  The unlawful telemarketing practices listed in this section are in addition to and do not limit the types of unfair trade practices actionable at common law or under other civil and criminal statutes of this state.

D.  Any violations of this act are violations of the Oklahoma Consumer Protection Act.

Added by Laws 1994, c. 235, § 8, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 184, § 1, eff. Nov. 1, 1999; Laws 1999, c. 325, § 5, eff. Nov. 1, 1999; Laws 2002, c. 317, § 1, eff. July 1, 2002.

§15-775A.5.  Bond - Sureties.

The applicant shall, at the time of making application, file with and have approved by the Attorney General a bond in which the applicant shall be the principal obligor, in the sum of Ten Thousand Dollars ($10,000.00) with one or more sureties whose liability is the aggregate as such sureties shall at least equal the said sum.  The said bond shall run to the Attorney General for the use of the state and to any person who may have a cause of action against the obligor of said bond for any violation of the act.

Added by Laws 1999, c. 325, § 6, eff. Nov. 1, 1999.

§15-775B.1.  Short title.

This act shall be known and may be cited as the "Telemarketer Restriction Act".

Added by Laws 2002, c. 72, § 1, eff. July 1, 2002.

§15-775B.2.  Definitions.

As used in the Telemarketer Restriction Act:

1.  "Commercial purposes" means relating to the sale or offer for sale of goods or services.  "Commercial purposes" does not mean solicitation of funds or other support for a charitable or religious activity; political candidate, cause, or organization; or any activity of a not-for-profit entity organized pursuant to Section 501(c)(3) of the Internal Revenue Code;

2.  "Consumer" means any natural person who is a resident of this state and shall not include any business association, partnership, firm, corporation, and its affiliates or subsidiaries, or other business entity;

3.  "Established business relationship" means a prior relationship formed within the preceding twenty-four (24) months or an existing relationship formed by a voluntary two-way communication between a person or entity and a residential subscriber with or without an exchange of consideration, on the basis of an inquiry, application, purchase or transaction by the residential subscriber regarding products or services offered by such person or entity, which relationship has not been previously terminated by either party;

4.  "Person" means any natural person, association, partnership, firm, corporation and its affiliates or subsidiaries, or other business entity;

5.  "Telemarketer" means any person who, for commercial purposes, initiates a telemarketing sales call to a consumer located in this state or any person who directly controls or supervises the conduct of a telemarketer; and

6.  "Telemarketing" means any plan, program, or campaign which is conducted for commercial purposes, by use of one or more telephones and which involves a telephone call initiated by a telemarketer to a consumer located within this state at the time of the call; "telemarketing" may include use of random dialing or other devices for such purposes and use of recorded or simulated voices. "Telemarketing" does not include a telephone call which is made for the sole purpose of arranging a subsequent face-to-face meeting between a salesperson and the consumer.

Added by Laws 2002, c. 72, § 2, eff. July 1, 2002.  Amended by Laws 2003, c. 357, § 1, emerg. eff. June 3, 2003.

§15-775B.3.  Registry of consumers not desiring unsolicited telemarketing calls.

Not later than January 1, 2003, the Attorney General shall establish, and thereafter maintain, a statewide registry which shall contain a list of consumers who desire not to receive unsolicited telemarketing sales calls.  The Attorney General may, pursuant to the Oklahoma Central Purchasing Act, contract with a private vendor to establish and maintain the registry.

Added by Laws 2002, c. 72, § 3, eff. July 1, 2002.

§15-775B.4.  Notice of establishment of no-telemarketing-sales-call registry - Inclusion and removal of consumer names and numbers.

The Attorney General shall publicize notice to consumers of the establishment of the no-telemarketing-sales-call registry and may provide, upon request, explanatory information concerning the provisions of the Telemarketer Restriction Act.  Any consumer who desires to be included in the listing shall notify the Attorney General by calling a toll-free number provided by the Attorney General, or in any other manner, and at such times, as the Attorney General may prescribe, which may include notification via the Internet.  The number or numbers of a consumer listed in the registry shall be removed from the registry either by the consumer calling a toll-free number provided by the Attorney General or upon written request by the consumer.  The Attorney General shall implement a procedure to verify a consumer request to be added or removed from the registry.  The Attorney General shall update the registry not less than quarterly and shall make the registry available to telemarketers by such means and for such fees as are determined by the Attorney General pursuant to the Administrative Procedures Act.  The Attorney General is authorized to forward all consumer requests to be included in the registry to the Federal Trade Commission, Federal Communications Commission, or any other agency of the federal government charged with the establishment and maintenance of a nationwide registry of consumers who desire not to receive unsolicited telemarketing sales calls.  Except as otherwise provided in the Telemarketer Restriction Act, the registry is privileged and confidential and not subject to the Oklahoma Open Records Act.

Added by Laws 2002, c. 72, § 4, eff. July 1, 2002.  Amended by Laws 2003, c. 357, § 2, emerg. eff. June 3, 2003.

§15-775B.5.  Rules.

The Attorney General is authorized to adopt and promulgate rules for the implementation, administration, and enforcement of the Telemarketer Restriction Act.

Added by Laws 2002, c. 72, § 5, eff. July 1, 2002.

§15-775B.6.  Violation - Administrative fines.

A.  No telemarketer shall make or cause to be made any unsolicited telemarketing sales call to any consumer more than thirty (30) days after the consumer's telephone number or numbers first appear on the registry made available by the Attorney General pursuant to the Telemarketer Restriction Act.

B.  Willful violation of subsection A of this section shall be an unlawful telemarketing practice and a violation of the Oklahoma Consumer Protection Act; provided, a call to a consumer with whom the caller has an established business relationship or a call to a consumer whose number has been removed from the registry shall not be a violation of the Telemarketer Restriction Act.

C.  In lieu of bringing an action under the Oklahoma Consumer Protection Act, the Attorney General may, in cases where the telemarketer is able to demonstrate that the violation occurred notwithstanding policies of the telemarketer that were an integral part of the training of the individual or individuals responsible for the violation, assess an administrative fine.  The Attorney General shall, pursuant to the Administrative Procedures Act, adopt and promulgate rules establishing a schedule of increasing fines to be assessed pursuant to this subsection for multiple and repeated violations.

Added by Laws 2002, c. 72, § 6, eff. July 1, 2002.  Amended by Laws 2003, c. 357, § 3, emerg. eff. June 3, 2003.

§15-775B.7.  Telemarketer Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General, to be designated the "Telemarketer Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the provisions of the Telemarketer Restriction Act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Attorney General for the purpose of implementing, administering, or enforcing the provisions of the Telemarketer Restriction Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2002, c. 72, § 7, eff. July 1, 2002.

§15-776.1.  Fraudulent electronic mail messages.

A.  It shall be unlawful for a person to initiate an electronic mail message that the sender knows, or has reason to know:

1.  Misrepresents any information in identifying the point of origin or the transmission path of the electronic mail message;

2.  Does not contain information identifying the point of origin or the transmission path of the electronic mail message; or

3.  Contains false, malicious, or misleading information which purposely or negligently injures a person.

B.  Any person violating the provisions of this section shall be subject to a civil penalty of up to Five Hundred Dollars ($500.00).

C.  All acts and practices declared to be unlawful by subsection A and E of this section shall, in addition, be violations of the Oklahoma Consumer Protection Act.

D.  For purposes of this section, an electronic mail message which is declared to be unlawful by subsection A of this section shall be considered a fraudulent electronic mail message or a fraudulent bulk electronic mail message.

E.  It shall be unlawful for any person to sell, give, or otherwise distribute or possess with the intent to sell, give or distribute software which:

1.  Is primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information;

2.  Has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information; or

3.  Is marketed by that person or another acting in concert with that person and with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

Added by Laws 1999, c. 337, § 1, eff. July 1, 1999.

§15-776.2.  Civil remedies.

A.  Any person whose property or person is injured by reason of a violation of any provision of this act may sue for and recover any damages sustained, and also recover the costs of bringing the suit.  The term "damages" shall include but shall not be limited to the loss of profits.

B.  If the injury arises from the transmission of fraudulent electronic mail, the injured person, other than an electronic mail service provider, may also recover attorney fees and costs.  In lieu of actual damages, the injured person may elect to recover the lesser of Ten Dollars ($10.00) for each unsolicited bulk electronic mail message transmitted in violation of this act, or Twenty-five Thousand Dollars ($25,000.00) per day.  The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the fraudulent electronic mail over its computer network.

C.  If the injury arises from the transmission of fraudulent electronic mail, an injured electronic mail service provider may also recover attorney fees and costs.  In lieu of actual damages, the injured electronic mail service provider may elect to recover the greater of Ten Dollars ($10.00) for each fraudulent electronic mail message transmitted in violation of this act, or Twenty-five Thousand Dollars ($25,000.00) per day.

D.  At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program, and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

E.  The provisions of this act shall not be construed to limit any right of a person to pursue any additional civil remedy otherwise allowed by law.

Added by Laws 1999, c. 337, § 2, eff. July 1, 1999.

§15-776.3.  Jurisdiction.

Transmitting or causing the transmission of fraudulent electronic mail to or through a computer network of an electronic mail service provider located in this state shall constitute an act in this state.  When jurisdiction over a person is based solely upon this section, only a cause of action arising from acts enumerated in this section may be asserted against that person.  Nothing contained in this act shall limit, restrict, or otherwise affect the jurisdiction of any court of this state over foreign corporations which are subject to service of process pursuant to the provision of any other law.

Added by Laws 1999, c. 337, § 3, eff. July 1, 1999.

§15-776.4.  Definitions.

For purposes of Sections 1 through 3 of this act:

1.  "Electronic mail messages" means a message, file, or other information that is transmitted through a local, regional, or global network regardless of whether the message, file, or other information is viewed, stored for retrieval at a later time, printed on to paper or other similar material, or is filtered or screened by a computer program that is designed or intended to filter or screen items of electronic mail;

2.  "Fraudulent electronic mail message" or "fraudulent bulk electronic mail message" means any electronic mail message or bulk electronic mail message which is declared unlawful by subsection A of Section 1 of this act;

3.  "Initiate the transmission" means the action of the original sender of an electronic mail message, not to the action by any intervening computer service that may handle or retransmit the message;

4.  "Computer network" means a set of related, remotely connected devices and any communications facilities including more than one computer with the capability to transmit data among them through the communications facilities; and

5.  "Electronic mail service provider" means any person who:

a. is an intermediary in sending or receiving electronic mail, and

b. provides to end-users of electronic mail services the ability to send or receive electronic mail.

Added by Laws 1999, c. 337, § 4, eff. July 1, 1999.

§15-776.5.  Commercial electronic mail - Definitions.

For purposes of Sections 1 through 3 of this act:

1.  "Electronic mail" means an electronic message or computer file containing an image of a message that is transmitted between two or more computers or electronic terminals and includes electronic messages that are transmitted within or between computer networks;

2.  "Electronic mail service provider" means any person who:

a. is an intermediary in sending or receiving electronic mail, and

b. provides to end-users of electronic mail services the ability to send or receive electronic mail;

3.  "Established business relationship" means a prior or existing relationship formed by a voluntary communication between a person or entity and the recipient with or without an exchange of consideration, on the basis of an inquiry, application, purchase or use by the recipient regarding products or services offered by such person or entity;

4.  "Unsolicited commercial electronic mail message" means a commercial electronic mail message sent without the consent of the recipient, by a person with whom the recipient does not have an established business relationship.  "Unsolicited commercial electronic mail message" does not include electronic mail messages where the sender:

a. is an organization using electronic mail to communicate exclusively with its members,

b. is an organization using electronic mail to communicate exclusively with its employees or contractors, or both,

c. has the consent of the recipient, or

d. has an established business relationship with the recipient, as defined in this section; and

5.  "Commercial electronic mail message" means an electronic mail message sent for the purpose of encouraging the purchase or rental of, or investment in, property, goods or services.  Commercial electronic mail message does not include an electronic mail message:

a. to which an electronic mail service provider has attached an advertisement in exchange for free use of an electronic mail account, when the user has agreed to the arrangement,

b. between persons with a prior business relationship, or

c. between persons with a personal relationship.

Added by Laws 2003, c. 129, § 1, eff. Nov. 1, 2003.  Amended by Laws 2003, c. 310, § 1, eff. Nov. 1, 2003.

§15-776.6.  Commercial electronic messages - Violations.

A.  It shall be a violation of this act for any person to transmit a commercial electronic mail message that:

1.  Falsifies electronic mail transmission information or other routing information for the unsolicited commercial electronic message; or

2.  Contains false or misleading information in the subject line.

B.  It shall be a violation of this act for any person that sends a commercial electronic mail message to use a third party's internet address or domain name without the third party's consent for the purpose of transmitting electronic mail in a way that makes it appear that the third party was the sender of such mail.

C.  It shall be a violation of this act for any person that sends an unsolicited commercial electronic mail message to fail to use the exact characters "ADV:" as the first four characters in the subject line of an unsolicited commercial electronic mail message.

D.  It shall be a violation of this act for any person that sends an unsolicited commercial electronic mail message containing sexually explicit material, or advertising sexually explicit goods or services, to fail to use the exact characters "ADV-ADULT:" as the first ten characters in the subject line of such an unsolicited commercial electronic mail message.

E.  It shall be a violation of this act for any person that sends an unsolicited commercial electronic mail message to fail to provide a mechanism allowing recipients to easily and at no cost remove themselves from the sender's electronic mail address lists so they are not included in future mailings.  A sender of an unsolicited commercial electronic mail message shall remove the recipient from their electronic mail message list if the sender receives an electronic mail message from the recipient to the sender-operated return electronic mail address that indicates anywhere in the subject line or text that the recipient wants their name removed from the list of the sender.

Added by Laws 2003, c. 129, § 2, eff. Nov. 1, 2003.  Amended by Laws 2003, c. 310, § 2, eff. Nov. 1, 2003.

§15-776.7.  Unsolicited commercial electronic messages - Civil action - Damages, costs, attorney fees.

A.  Any person whose property or person is injured by reason of a violation of any provision of this act may recover any damages sustained and the costs of suit.  Without limiting the generality of the term, "damages" shall include loss of profits.

B.  If the injury arises from the transmission of unsolicited or commercial electronic mail messages, the injured person, other than an electronic mail service provider, may also recover attorneys' fees and costs, and may elect, in lieu of actual damages, to recover the lesser of Ten Dollars ($10.00) for each and every unsolicited commercial electronic mail message transmitted in violation of this act, or Twenty-five Thousand Dollars ($25,000.00) per day.  The injured person shall not have a cause of action against the electronic mail service provider, which merely transmits the unsolicited commercial electronic mail message over its computer network.

C.  If the injury arises from the transmission of unsolicited or commercial electronic mail messages, an injured electronic mail service provider may also recover attorneys' fees and costs and may elect, in lieu of actual damages, to recover the greater of Ten Dollars ($10.00) for each and every unsolicited commercial electronic mail message transmitted in violation of this act, or Twenty-five Thousand Dollars ($25,000.00) per day.

D.  All acts and practices declared to be unlawful in Section 2 of this act shall, in addition, be violations of the Oklahoma Consumer Protection Act.

E.  At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

F.  An e-mail service provider does not violate this section and the injured party shall not have a cause of action against an electronic mail provider due to the fact that the electronic mail provider:

1.  Is an intermediary between the sender and recipient in the transmission of an electronic mail message that violates this section; or

2.  Provides transmission of unsolicited commercial electronic mail messages over the provider's computer network or facilities, or shall be liable for any action it voluntarily takes in good faith to block the receipt or transmission through its service of any electronic mail advertisements that it believes is, or will be sent, in violation of this section.

Added by Laws 2003, c. 129, § 3, eff. Nov. 1, 2003.  Amended by Laws 2003, c. 310, § 3, eff. Nov. 1, 2003.

§15-777.1.  Short title.

This act shall be known and may be cited as the "Emergency Price Stabilization Act".

Added by Laws 1999, c. 154, § 1, emerg. eff. May 13, 1999.

NOTE:  Editorially renumbered from § 776.1 of this title to avoid duplication in numbering.

§15-777.2.  Definitions.

As used in the Emergency Price Stabilization Act:

1.  "Dwelling unit" means any structure or part of a structure which is used as a home, residence, or sleeping place by one or more persons and includes, but is not limited to, lodging establishments, hotels, motels, boarding houses, inns, single-family residences, duplexes, and apartments;

2.  "Emergency" means any occasion or instance including, but not limited to, any natural disaster such as a tornado, storm, high water, earthquake, landslide, mudslide, snowstorm, or drought, and regardless of cause, any fire, flood, or explosion, determined by the Governor of this state or by the President of the United States to require extraordinary measures to save lives, to protect property, or to promote public health and safety, or to lessen or avert the threat of a catastrophe.  "Emergency" includes a civil defense or disaster emergency as defined by the Oklahoma Civil Defense and Emergency Resources Management Act of 1967 and any emergency or major disaster as defined by any federal disaster relief act;

3.  "Emergency area" means the county or counties affected by an emergency, any county or part of a county specifically identified in a declaration of emergency issued by the Governor of this state or by the President of the United States, and all counties contiguous with the affected county;

4.  "Goods" means all things which are movable at the time of sale, rental, or lease other than the money with which the price is to be paid and includes any services which are incidental to the sale of the goods; and

5.  "Services" means any duty or labor to be rendered by one person to another and includes any goods which are incidental to the performance of the service.  "Services" also includes, but is not limited to:

a. the sale of utilities including, but not limited to, electricity, natural gas, telecommunications, and cable television,

b. the sale, rental, or lease of transportation, freight, carriage, moving, and storage, and

c. the rental or lease of vehicles, trailers, and other equipment.

Added by Laws 1999, c. 154, § 2, emerg. eff. May 13, 1999.

NOTE:  Editorially renumbered from § 776.2 of this title to avoid duplication in numbering.

§15-777.3.  Limitation of action.

An action to enforce the provisions of this act may be filed at any time within one (1) year following the expiration or termination of a declaration of emergency or any modifications or extensions thereof.

Added by Laws 1999, c. 154, § 3, emerg. eff. May 13, 1999.

NOTE:  Editorially renumbered from § 776.3 of this title to avoid duplication in numbering.

§15-777.4.  Maximum permitted price or rate for sale, rent, or lease of goods, services, dwelling units, or storage space - Application of section.

A.  No person for the duration of a declaration of emergency by the Governor of this state or by the President of the United States and for thirty (30) days thereafter shall sell, rent, or lease, or offer to sell, rent, or lease, for delivery in the emergency area, any goods, services, dwelling units, or storage space in the emergency area at a rate or price which is more than ten percent (10%) above the rate or price charged by the person for the same or similar goods, services, dwelling units, or storage spaces immediately prior to the declaration of emergency unless the increase in the rate or price is attributable only to factors unrelated to the emergency and does not include any increase in profit to the seller or owner.

B.  Upon the expiration of the period described in subsection A of this section and for one hundred eighty (180) days thereafter, no person shall, within the emergency area, rent or lease or offer to rent or lease any dwelling unit or storage space or sell or offer to sell goods for use within the emergency area to repair, restore, remodel, or construct any dwelling unit for a price of more than ten percent (10%) above the price charged by that person for the dwelling unit, storage space, or goods immediately prior to the declaration of emergency unless the increase in the price is attributable to factors unrelated to the emergency and does not include any increase in profit to the seller or owner.

C.  A rate or price increase approved by the appropriate governmental agency is not a violation of this act.

D.  This section shall not apply to growers, producers, or processors of raw or processed food products, except for retail sales of such products to a consumer.

E.  This section shall not apply to sales, rentals, or leases of goods from a catalog when the catalog is made available in the normal course of business both prior to and after the declaration of emergency to all persons regardless of location in the emergency area.

F.  This section shall not apply to advertised rates and prices  which are subject to a published expiration date within or immediately prior to the declaration of emergency.

Added by Laws 1999, c. 154, § 4, emerg. eff. May 13, 1999.

NOTE:  Editorially renumbered from § 776.4 of this title to avoid duplication in numbering.

§15-777.5.  Violations.

Any violation of the provisions of this act is a violation of the Oklahoma Consumer Protection Act.

Added by Laws 1999, c. 154, § 5, emerg. eff. May 13, 1999.

NOTE:  Editorially renumbered from § 776.5 of this title to avoid duplication in numbering.

§15-781.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Third Party Prescription Act".

Added by Laws 1983, c. 258, § 1, operative July 1, 1983.

§15-782.  Legislative findings and intent.

The Legislature finds that certain practices result in increased costs to certain consumers, threaten the availability of pharmaceutical services to the public, are unfair to providers of pharmaceutical services, and are burdensome and costly to those providers.  The Legislature further finds that there is a need for regulation of certain practices engaged in by some third party prescription program administrators.

Added by Laws 1983, c. 258, § 2, operative July 1, 1983.

§15-783.  Exemptions.

The Third Party Prescription Act shall not apply to any services rendered pursuant to provisions of the vendor drug program authorized by Sections 204 and 204.1 of Title 56 of the Oklahoma Statutes.  The Third Party Prescription Act shall not apply to an insurance company which is licensed to transact insurance business in this state and/or administers its own prescription drug program.

Added by Laws 1983, c. 258, § 3, operative July 1, 1983.

§15-784.  Third party prescription program defined.

As used in the Third Party Prescription Act, the term "third party prescription program" means any system of providing for the reimbursement of pharmaceutical goods and services under a contractual arrangement or agreement between a provider of such goods and services and another party who is not the consumer of those goods and services.  Such programs may include, but not be limited to, insurance plans which provide coverage for prescription drugs or other pharmaceutical services.

Added by Laws 1983, c. 258, § 4, operative July 1, 1983.

§15-785.  Requirements for instituting third party prescription programs.

A.  No new third party prescription programs shall be instituted in this state unless:

1.  The administrator of the program has given written notice of the provisions of the particular program to all pharmacies in this state;

2.  All pharmacies in this state have had the opportunity to enroll in that particular program; and

3.  Any newly established pharmacy shall be given the opportunity to enroll in any existing third party prescription program in this state.

B.  Any agreement or contract entered into in this state between the administrator of a third party prescription program and a pharmacy shall include a statement of:

1.  The method and amount of reimbursement to the pharmacy for goods and services rendered to persons enrolled in the program;

2.  The frequency of payment by the administrator to the pharmacy for such goods and services rendered; and

3.  The method for the adjudication of complaints or the settlement of dispute between the parties.

C.  Any contracts for prescription services already existing on June 30, 1983, shall be allowed to remain in effect until June 30, 1984, at which time the contract shall be renegotiated pursuant to the provisions of this act.

Added by Laws 1983, c. 258, § 5, operative July 1, 1983.

§15-786.  Identification cards - Ineligibility - Notice.

A.  All persons enrolled in a third party prescription program shall be issued an identification card by the administrator of the program which shall be presented when obtaining services from a pharmacy.

B.  In the event that a person uses a program identification card to obtain goods and services from a pharmacy when they are no longer eligible for prescription drug services, the administrator shall make one good faith payment for one claim to a pharmacy.

C.  Notification of a pharmacy of the ineligibility of a person shall be given by indicating this on the payment voucher on which a good faith payment has been made.

Added by Laws 1983, c. 258, § 6, operative July 1, 1983.

§15-787.  Payments.

A.  No administrator of a third party prescription program shall deny payment to a pharmacy for goods and services which may have resulted from the fraudulent or illegal use of an identification card by any person unless the pharmacy has been notified that the card has been canceled or discontinued.

B.  No administrator of a third party prescription program shall withhold a payment to any pharmacy beyond the time period specified in the payment schedule provisions of the agreement. Individual claims for payment may be returned to the pharmacy if such claims are incomplete or illegible. Such claims may be resubmitted by the pharmacy to the administrator of the program after appropriate corrections have been made.

Added by Laws 1983, c. 258, § 7, operative July 1, 1983.

§15-788.  Reimbursement rate - Right to participate in third party prescription program.

A.  No agreement between a program administrator and a pharmacy shall establish reimbursement rates or procedures that result in the reimbursement for goods or services relating to persons covered by the plan which are less than the prevailing rates paid by ordinary consumers for the same or similar legend or nonlegend drugs and pharmaceutical services.

B.  The reimbursement rate shall be limited to the maximum of the ninetieth percentile of the range of prevailing rates charged by Oklahoma pharmacies, and shall be determined each year.

C.  No third party prescription program administrator shall deny any pharmacy the opportunity to participate in any third party prescription program offered in this state in a manner which will restrain the right of a consumer to select a pharmacy.

Added by Laws 1983, c. 258, § 8, operative July 1, 1983.

§15-789.  Enforcement of act - Rules and regulations.

The Insurance Department shall administer and enforce the provisions of this act and shall promulgate rules and regulations as may be necessary to carry out the provisions of this act.

Added by Laws 1983, c. 258, § 9, operative July 1, 1983.

§15-790.  Copyright owners and performing rights societies - Royalty contracts.

A.  As used in this section:

1.  "Area" means a circular geographical region having a twenty-five-mile radius surrounding the business location of a proprietor.  In the case of a proprietor with more than one business location, there shall be a separate area for each location for the purposes of this section;

2.  "Copyright owner" means the owner of a copyright of a nondramatic musical or similar work recognized and enforceable under the copyright laws of the United States pursuant to Title 17 of the United States Code, Pub. L. 94-553 (17 U.S.C., Section 101 et seq.).  "Copyright owner" shall not include the owner of a copyright in a motion picture or audiovisual work, but shall include, but not be limited to, the owner of a copyright in a karaoke machine or similar device;

3.  "Performing rights society" means an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners, such as the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.;

4.  "Proprietor" means the owner of a retail establishment, restaurant, inn, bar, tavern, sports or entertainment facility, or any other similar place of business or professional office located in this state in which the public may assemble and in which nondramatic musical works or similar copyrighted works may be performed, broadcast, or otherwise transmitted for the enjoyment of the members of the public there assembled; and

5.  "Royalty" or "royalties" means the fees payable to a copyright owner or performing rights society for the public performance of nondramatic musical or other similar work.

B.  No copyright owner or performing rights society shall enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than seventy-two (72) hours prior to the execution of that contract, it provides to the proprietor, in writing, the following:

1.  A schedule of the rates and terms of royalties under the contract; and

2.  Annual notice, in a form prescribed by the Attorney General, that the proprietor is entitled to the information contained in paragraph 1 of this subsection.

C.  Every contract for the payment of royalties executed in this state shall:

1.  Be in writing;

2.  Be signed by the parties;

3.  Contain a provision requiring notification of any rate change thirty (30) days prior to expiration date of the contract; and

4.  Include at least the following information:

a. the proprietor's name and business address and the name and location of each place of business to which the contract applies,

b. the duration of the contract, and

c. the schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of the contract.

D.  No performing rights society, or any agent or employee thereof, shall:

1.  Enter beyond the usual customer area of a proprietor's business for the purpose of investigating as to the use of copyrighted works by that proprietor or for the purpose of discussing or inquiring about a contract for the payment of royalties with the proprietor or employees of the proprietor, without first presenting proper identification as an agent or employee of a performing rights society to the proprietor or employees of the proprietor and making known to them the purpose of the investigation, discussion or inquiry;

2.  Collect or attempt to collect a royalty payment or any other fee, except as provided in a contract executed pursuant to the provisions of this section;

3.  Charge or collect a royalty which is unreasonable in comparison to the royalties for similar licenses in the same area;

4.  Engage in any coercive conduct, act or practice that is substantially disruptive of a proprietor's business;

5.  Use or attempt to use any unfair or deceptive act or practice in negotiating with a proprietor; or

6.  Fail to comply with or fulfill any obligations imposed by this section.

E.  Any person who violates any provision of this section shall be liable to pay a penalty of not more than Two Thousand Five Hundred Dollars ($2,500.00) for a first violation and a penalty of not more than Ten Thousand Dollars ($10,000.00) for a second and each subsequent offense.  The penalty shall be collected and enforced in the name of the state by the Attorney General in a court of competent jurisdiction.

F.  A proprietor may bring an action or assert a counterclaim in a court of competent jurisdiction against a copyright owner or performing rights society, or both, to enjoin any violation of this act and to recover any damages sustained by the proprietor as a result of a violation of this section.  The proprietor may petition the court to terminate a contract which violates the provisions of this section, and the court in its discretion may void the contract.  If successful, the proprietor shall be entitled to recover damages sustained by the proprietor, together with reasonable attorney fees, filing fees and reasonable costs of suit, in addition to any other legal or equitable relief.

G.  The rights, remedies and prohibitions accorded by the provisions of this section shall be in addition to and cumulative of any other right, remedy or prohibition accorded by common law, federal law or the statutes of this state, and nothing contained in this section shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or prohibition.

H.  This section shall not apply to:

1.  Contracts between copyright owners or performing rights societies and broadcasters licensed by the Federal Communications Commission, or to contracts with cable operators, programmers or other transmission services.  However, if a copyright owner or performing rights society is licensed by the Federal Communications Commission, this section shall apply to contracts between that copyright owner or performing rights society and a proprietor as otherwise provided;

2.  Any conduct engaged in for the enforcement of Sections 1979 and 1980 of Title 21 of the Oklahoma Statutes; and

3.  Any performing philharmonic.

Added by Laws 1995, c. 248, § 1, eff. Nov. 1, 1995.

§15-795.  Short title.

This act shall be known and may be cited as the "Gift Certificate and Gift Card Disclosure Act".

Added by Laws 2005, c. 233, § 1, eff. Nov. 1, 2005.

§15-796.  Definitions.

As used in the Gift Certificate and Gift Card Disclosure Act:

1.  "Gift card" shall mean a plastic card or other electronic payment device which is:

a. issued in a predenominated amount or in an amount requested by the consumer,

b. usable to purchase goods and/or services only at a single merchant or group of merchants that are affiliated through common corporate ownership or control, and

c. purchased by a consumer on a prepaid basis in exchange for payment;

2.  "Gift certificate" shall mean a written promise which is:

a. issued in a specified amount, indicated on its face, and cannot be increased in value,

b. usable to purchase goods and/or services only at a single merchant or a group of merchants that are affiliated through common corporate ownership or control, and

c. purchased by a consumer on a prepaid basis in exchange for payment; and

3.  "Issuer" shall mean a person or entity engaged in the business of offering goods and/or services for sale at retail who sells gift certificates or gift cards to consumers.

Added by Laws 2005, c. 233, § 2, eff. Nov. 1, 2005.

§15-797.  Unlawful gift certificate or gift card sales - Exemptions - Dormancy fees - Refunds.

A.  It is unlawful for any person or entity to sell a gift certificate or gift card whenever to a purchaser that contains any of the following:

1.  An expiration date that expires less than sixty (60) months from the date of purchase; and

2.  A service fee including, but not limited to, a service fee for dormancy, except as provided in subsection E of this section.

B.  A gift certificate or gift card sold without an expiration date is valid until redeemed or replaced.

C.  This section does not apply to any of the following gift certificates or gift cards issued on or after November 1, 2005, provided the expiration date appears in capital letters in at least ten-point font on the front of the gift certificate or gift card:

1.  Gift certificates or gift cards that are distributed by the issuer to a consumer pursuant to an awards, loyalty, or promotional program without any money or other thing of value being given in exchange for the gift certificate or gift card by the consumer;

2.  Gift certificates or gift cards that are sold below face value at a volume discount to employers or to nonprofit and charitable organizations for fundraising purposes if the expiration date on those gift certificates or gift cards is not more than thirty (30) days after the date of sale; and

3.  Gift certificates or gift cards that are issued for a food product.

D.  Paragraph 2 of subsection A of this section does not apply to a dormancy fee on a gift card or gift certificate that meets all of the following criteria:

1.  The remaining value of the gift card or gift certificate is Five Dollars ($5.00) or less each time the fee is assessed;

2.  The fee does not exceed One Dollar ($1.00) per month;

3.  There has been no activity on the gift card or gift certificate for twenty-four (24) consecutive months including, but not limited to, purchases, the adding of value, or balance inquiries;

4.  The holder may reload or add value to the gift card or gift certificate; and

5.  A statement is printed on the gift card or gift certificate in at least ten-point font stating the amount of the fee, how often the fee will occur, that the fee is triggered by inactivity of the gift card or gift certificate, and at what point the fee will be charged.  The statement may appear on the front or back of the gift card or gift certificate, but shall appear in a location where it is visible to any purchaser prior to the purchase thereof.

E.  An issuer of gift certificates or gift cards may accept funds from one or more contributors toward the purchase of a gift certificate or gift card intended to be a gift for a recipient, provided that each contributor is provided with a full refund of the amount that person paid toward the purchase of the gift certificate or gift card upon the occurrence of all of the following:

1.  The funds are contributed for the purpose of being redeemed by the recipient by purchasing a gift certificate or gift card;

2.  The time in which the recipient may redeem the funds by purchasing a gift certificate or gift card is clearly disclosed in writing to the contributors and the recipient; and

3.  The recipient does not redeem the funds within the time

described in paragraph 2 of this subsection.

Added by Laws 2005, c. 233, § 3, eff. Nov. 1, 2005.

§15-798.  Gift certificate or gift card value - Trust property.

A.  A gift certificate or gift card constitutes value held in trust by the issuer of the gift certificate or gift card on behalf of the beneficiary of the gift certificate or gift card.  The value represented by the gift certificate or gift card belongs to the beneficiary, or to the legal representative of the beneficiary to the extent provided by law, and not to the issuer.

B.  An issuer of a gift certificate or gift card or who is in bankruptcy shall continue to honor a gift certificate or gift card issued prior to the date of the bankruptcy filing on the grounds that the value of the gift certificate or gift card constitutes trust property of the beneficiary.

C.  1.  This section does not alter the terms of a gift certificate or gift card.  The terms of a gift certificate or gift card may not make its redemption or other use invalid in the event of a bankruptcy.

2.  This section does not require, unless otherwise required by law, the issuer of a gift certificate or gift card to:

a. redeem a gift certificate or gift card for cash,

b. replace a gift certificate or gift card that has been lost or stolen, or

c. maintain a separate account for the funds used to purchase the gift certificate or gift card.

D.  1.  This section does not create an interest in favor of the beneficiary of the gift certificate or gift card in any specific property of the issuer;

2.  This section does not create a fiduciary or quasi-fiduciary relationship between the beneficiary of the gift certificates or gift cards and the issuer, unless otherwise provided by law; and

3.  The issuer of a gift certificate or gift card has no obligation to pay interest on the value of the gift certificate or gift card held in trust under this section, unless otherwise provided by law.

Any waiver of the provisions of Title 15 of the Oklahoma Statutes is contrary to public policy, and is void and unenforceable.

Added by Laws 2005, c. 233, § 4, eff. Nov. 1, 2005.

§15-798.1.  Telephone calling cards exempt.

For the purposes of this act, the term "gift certificate" or "gift card" shall not include any of the following:

1.  Prepaid telephone calling cards that are purchased for retail use; or

2.  Telephone calling cards that are provided on a promotional basis.

Added by Laws 2005, c. 233, § 5, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 798 of this title to avoid duplication in numbering.

§15-799.  Enforcement of act.

Any violation of the Gift Certificate and Gift Card Disclosure Act shall be enforced pursuant to the provisions of Section 761.1 of Title 15 of the Oklahoma Statutes.

Added by Laws 2005, c. 233, § 6, eff. Nov. 1, 2005.

§15-801.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-802.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-803.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-804.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-805.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-806.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-807.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-808.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-809.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-810.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-811.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-812.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-813.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-814.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-815.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-816.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-817.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15-818.  Repealed by Laws 2005, c. 364, § 32, eff. Jan. 1, 2006.

§15901.  Motor vehicles  Repairing under warranty.

A.  As used in this act:

1.  "Consumer" means the purchaser, other than for purposes of resale, of a motor vehicle, any person to whom such motor vehicle is transferred during the duration of an express warranty applicable to such motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty; and

2.  "Motor vehicle" means any motordriven vehicle required to be registered under the Motor Vehicle License and Registration Act, Sections 22 et seq. of Title 47 of the Oklahoma Statutes, excluding vehicles above ten thousand (10,000) pounds gross vehicle weight and the living facilities of motor homes.

B.  For the purposes of this act, if a new motor vehicle does not conform to all applicable express warranties, and the consumer reports the nonconformity, directly in writing, to the manufacturer, its agent or its authorized dealer during the term of such express warranties or during the period of one (1) year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date, the manufacturer, its agent or its authorized dealer shall make such repairs as are necessary to conform the vehicle to such express warranties, notwithstanding the fact that such repairs are made after the expiration of such term or such oneyear period.

C.  If the manufacturer, or its agents or authorized dealers are unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition which substantially impairs the use and value of the motor vehicle to the consumer after a reasonable number of attempts, the manufacturer shall replace the motor vehicle with a new motor vehicle or accept return of the vehicle from the consumer and refund to the consumer the full purchase price including all taxes, license, registration fees and all similar governmental fees, excluding interest, less a reasonable allowance for the consumer's use of the vehicle.  Refunds shall be made to the consumer, and lienholder if any, as their interests may appear.  A reasonable allowance for use shall be that amount directly attributable to use by the consumer prior to his first written report of the nonconformity to the manufacturer, agent or dealer and during any subsequent period when the vehicle is not out of service by reason of repair.  It shall be an affirmative defense to any claim under this act (1) that an alleged nonconformity does not substantially impair such use and value or (2) that a nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of a motor vehicle.  In no event shall the presumption described in this subsection apply against a manufacturer unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has had an opportunity to cure the defect alleged.

D.  It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties, if (1) the same nonconformity has been subject to repair four or more times by the manufacturer or its agents or authorized dealers within the express warranty term or during the period of one (1) year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date, but such nonconformity continues to exist or (2) the vehicle is out of service by reason of repair for a cumulative total of fortyfive (45) or more calendar days during such term or during such period, whichever is the earlier date. The term of an express warranty, such oneyear period and such fortyfiveday period shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion, strike or fire, flood or other natural disaster.

E.  Nothing in this act shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

F.  If a manufacturer has established an informal dispute settlement procedure which complies in all respects with the provisions of Title 16, Code of Federal Regulations, Part 703, as from time to time amended, the provisions of subsection C of this section concerning refunds or replacement shall not apply to any consumer who has not first resorted to such procedure.

Added by Laws 1985, c. 279, § 1, eff. Nov. 1, 1985.

§15-902.  Installation or reinstallation of object in lieu of airbag - Violation - Penalty.

Any person who knowingly, without the owner's written consent, installs or reinstalls any object in lieu of an airbag that was designed in accordance with federal safety regulations for the make, model, and year of vehicle, as part of a vehicle inflatable restraint system, is guilty of a misdemeanor punishable by a fine of up to Five Thousand Dollars ($5,000.00) per offense, or by confinement in the county jail for up to one (1) year, or by both fine and confinement.

Added by Laws 2002, c. 320, § 1, eff. July 1, 2002.

§15-910.  Short title.

This act shall be known and may be cited as the "Defective Assistive Device Act".

Added by Laws 1996, c. 31, § 1, eff. Nov. 1, 1996.

§15-910.1.  Definitions.

As used in the Defective Assistive Device Act:

1.  "Assistive device" means any device, including a demonstrator, that a consumer purchases or accepts transfer of in this state which is used for a major life activity which includes, but is not limited to:

a. manual wheelchairs, motorized wheelchairs, motorized scooters, and other aids that enhance the mobility of an individual,

b. hearing aids, telecommunications devices for the deaf (TDD), assistive listening devices, and other aids that enhance an individual's ability to hear,

c. voice-synthesized computer modules, optical scanners, talking software, braille printers, and other devices that enhance a sight-impaired individual's ability to communicate, and

d. any other assistive device that enables a person with a disability to communicate, see, hear, or maneuver;

2.  "Assistive device dealer" means a person who is in the business of selling assistive devices;

3.  "Assistive device lessor" means a person who leases an assistive device to a consumer, or who holds the lessor's rights under a written lease;

4.  "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive device;

5.  "Consumer" means any of the following:

a. the purchaser of an assistive device, if the assistive device was purchased from an assistive device dealer or manufacturer for purposes other than resale,

b. a person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive device,

c. a person who may enforce the warranty, or

d. a person who leases an assistive device from an assistive device lessor under a written lease;

6.  "Demonstrator" means an assistive device used primarily for the purpose of demonstration to the public;

7.  "Early termination cost" means any expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to the Defective Assistive Device Act.  Early termination cost includes a penalty for prepayment under a finance arrangement;

8.  "Early termination saving" means any expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before that termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to the Defective Assistive Device Act.  Early termination saving includes an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination;

9.  "Manufacturer" means a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's assistive device, but does not include an assistive device dealer;

10.  "Nonconformity" means a condition or defect that substantially impairs the value or safety of an assistive device, and that is covered by an express warranty applicable to the assistive device or to a component of the assistive device, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the assistive device by a consumer; and

11.  "Reasonable attempt to repair" means within the terms of an express warranty applicable to a new assistive device:

a. any nonconformity within the warranty that is either subject to repair by the manufacturer, assistive device lessor or any of the manufacturer's authorized assistive device dealers for at least four times, and a nonconformity continues, or

b. the assistive device is out of service for an aggregate of at least thirty (30) cumulative days because of warranty nonconformity.

Added by Laws 1996, c. 31, § 2, eff. Nov. 1, 1996.

§15-910.2.  Manufacturer warranty - Repairs.

A.  A manufacturer who sells an assistive device to a consumer, either directly or through an assistive device dealer, shall furnish the consumer with an express warranty for the assistive device.  The duration of the express warranty shall be not less than one (1) year after first delivery of the assistive device to the consumer.  In the absence of an express warranty from the manufacturer, the manufacturer shall be deemed to have expressly warranted to the consumer of an assistive device that, for a period of one (1) year from the date of first delivery to the consumer, the assistive device will be free from any condition or defect which substantially impairs the value of the assistive device to the consumer.

B.  If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair before one (1) year after return delivery of the assistive device to a consumer, the nonconformity shall be repaired at no charge to the consumer.

C.  If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall carry out the requirement set forth under Section 4 of this act.

Added by Laws 1996, c. 31, § 3, eff. Nov. 1, 1996.

§15-910.3.  Required actions of manufacturer after failure to repair - Refunds.

A.  If, after a reasonable attempt to repair, the nonconformity is not repaired, then at the direction of a consumer described under subparagraph a, b or c of paragraph 5 of Section 2 of this act, the manufacturer shall do one of the following:

1.  Accept return of the assistive device and replace the assistive device with a comparable new assistive device and refund any collateral costs; or

2.  Accept return of the assistive device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device, as their interest may appear, the full purchase price plus any finance charge amount paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use.  A reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive device by a fraction, the denominator of which is one thousand eight hundred twenty-five (1,825) and the numerator of which is the number of days that the assistive device was used before the consumer first reported the nonconformity to the assistive device dealer.

B.  1.  With respect to a consumer described under subparagraph d of paragraph 5 of Section 2 of this act, accept return of the assistive device, refund to the assistive device lessor and to any holder of a perfected security interest in the assistive device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.

2.  The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device dealer's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value less the assistive device lessor's early termination savings.

3.  A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is one thousand eight hundred twenty-five (1,825) and the numerator of which is the number of days that the consumer used the assistive device before first reporting the nonconformity to the manufacturer, assistive device lessor or assistive device dealer.

Added by Laws 1996, c. 31, § 4, eff. Nov. 1, 1996.

§15-910.4.  Receipt of new assistive device or refund - Actions required of consumer - Sale or lease of returned assistive devices.

A.  To receive a comparable new assistive device or a refund due under Section 4 of this act, a consumer shall offer to the manufacturer of the assistive device having the nonconformity to transfer possession of that assistive device to that manufacturer.  No later than thirty (30) days after that offer, the manufacturer shall provide the consumer with the comparable assistive device or refund.  When the manufacturer provides the new assistive device or refund, the consumer shall return the assistive device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

B.  To receive a refund due under subsection B of Section 4 of this act, a consumer described under subparagraph d of paragraph 5 of Section 2 of this act shall offer to return the assistive device having the nonconformity to its manufacturer.  No later than thirty (30) days after that offer, the manufacturer shall provide the refund to the consumer.  When the manufacturer provides the refund, the consumer shall return to the manufacturer the assistive device having the nonconformity.

C.  To receive a refund due under subsection B of Section 4 of this act, an assistive device lessor shall offer to transfer possession of the assistive device having the nonconformity to its manufacturer.  No later than thirty (30) days after that offer, the manufacturer shall provide the refund to the assistive device lessor.  When the manufacturer provides the refund, the assistive device lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

D.  No person shall enforce the lease against the consumer after the consumer receives a refund due under subsection B of Section 4 of this act.

E.  No assistive device returned by a consumer or assistive device lessor in this state, or by a consumer or assistive device lessor in another state under a similar law of that state, may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

Added by Laws 1996, c. 31, § 5, eff. Nov. 1, 1996.

§15-910.5.  Right to alternate arbitration - Construction of act - Waiver - Actions for damages.

A.  Each consumer shall have the option of submitting any dispute arising under the Defective Assistive Device Act to alternate arbitration, and all manufacturers shall submit to such alternate arbitration pursuant to the Dispute Resolution Act, Section 1801 et seq. of Title 12 of the Oklahoma Statutes.

B.  The Defective Assistive Device Act shall not be construed to limit rights or remedies available to a consumer under any other law.

C.  Any waiver by a consumer of rights under this section is void.

D.  In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of the Defective Assistive Device Act.  The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, and any equitable relief that the court determines is appropriate.

Added by Laws 1996, c. 31, § 6, eff. Nov. 1, 1996.

§15-951.  Short title.

This act shall be known and may be cited as the Aftermarket Crash Parts Regulation Act.

Added by Laws 1991, c. 161, § 1, eff. Sept. 1, 1991.

§15-952.  Purpose.

The purpose of the Aftermarket Crash Parts Regulation Act is to regulate the use of aftermarket crash parts by:

1.  requiring disclosure when any use is proposed of an aftermarket, non-original equipment manufacturer's crash part; and

2.  requiring that the manufacturers of such aftermarket crash parts be identified.

Added by Laws 1991, c. 161, § 2, eff. Sept. 1, 1991.

§15-953.  Definitions.

For purposes of the Aftermarket Crash Parts Regulation Act:

1.  "Insurer" means an insurance company authorized to do business in our state and any person authorized to represent the insurer with respect to a claim;

2.  "Aftermarket crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels;

3.  "Non-original equipment manufacturer aftermarket crash part" means aftermarket crash parts not made for or by the manufacturer of the motor vehicle;

4.  "Repair facility" means any motor vehicle dealer, garage, body shop or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle; and

5.  "Installer" means any person who actually does the work of replacing or repairing parts of a motor vehicle.

Added by Laws 1991, c. 161, § 3, eff. Sept. 1, 1991.

§15-954.  Manufacturer's logo or name - Affixing to any aftermarket crash part.

Any aftermarket crash part supplied by a non-original equipment manufacturer for use in this state after September 1, 1991, shall have affixed thereto or inscribed thereon the logo or name of its manufacturer.  Such manufacturer's logo or name shall be visible after installation whenever practicable.

Added by Laws 1991, c. 161, § 4, eff. Sept. 1, 1991.

§15-955.  Use of non-original equipment manufacturer aftermarket crash parts - Identification of parts - Disclosure to insured.

No insurer shall specify the use of non-original equipment manufacturer aftermarket crash parts in the repair of an insured's motor vehicle, nor shall a repair facility or installer use non-original equipment manufacturer aftermarket crash parts to repair a vehicle, unless the consumer is advised in writing.  In all instances where non-original equipment manufacturer aftermarket crash parts are intended for use by an insurer:

1.  the written estimate shall clearly identify each such part; and

2.  a disclosure document containing substantially the following information in ten-point type or larger type shall appear on or be attached to the insured's copy of the estimate:  "This estimate has been prepared based on the use of crash parts supplied by a source other than the manufacturer of your motor vehicle.  Warranties applicable to these replacement parts are provided by the manufacturer or distributor of these parts rather than the manufacturer of your vehicle."

Added by Laws 1991, c. 161, § 5, eff. Sept. 1, 1991.

§15-956.  Violations - Enforcement.

Any violation of this act shall be subject to and enforced through the unfair trade practices provisions of Article 12 of Title 36 of the Oklahoma Statutes.

Added by Laws 1991, c. 161, § 6, eff. Sept. 1, 1991.

§15-960.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-961.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-962.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-963.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-964.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-965.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-966.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-967.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-968.  Repealed by Laws 2000, c. 372, § 21, eff. Nov. 1, 2000.

§15-1001.  Short title.

SHORT TITLE

This act may be cited as the "Uniform Statutory Form Power of Attorney Act".

Added by Laws 1998, c 420, § 1, eff. Nov. 1, 1998.

§15-1002.  Purpose.

The purposes of this act are to simplify the creation of a power of attorney and, when a form substantially similar to the form set forth in this act is utilized, to assure third parties that they may rely in good faith on the acts of the agent within the scope of the power of attorney.  The form set forth in this act is not exclusive, however, and other forms of power of attorney may be used.

Added by Laws 1998, c. 420, § 2, eff. Nov. 1, 1998.

§15-1003.  Statutory form for power of attorney.

STATUTORY FORM FOR POWER OF ATTORNEY

A.  The following statutory form of power of attorney is legally sufficient:

STATUTORY POWER OF ATTORNEY

NOTICE:  THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD AND SWEEPING.  THEY ARE EXPLAINED IN THE UNIFORM STATUTORY FORM POWER OF ATTORNEY ACT.  IF YOU HAVE ANY QUESTIONS ABOUT THESE POWERS, OBTAIN COMPETENT LEGAL ADVICE.  THIS DOCUMENT DOES NOT AUTHORIZE ANYONE TO MAKE MEDICAL AND OTHER HEALTHCARE DECISIONS FOR YOU.  YOU MAY REVOKE THIS POWER OF ATTORNEY IF YOU LATER WISH TO DO SO.

I __________________________ (insert your name and

address) appoint ____________________________ (insert the

name and address of the person appointed) as my agent

(attorneyinfact) to act for me in any lawful way with

respect to the following initialed subjects:

TO GRANT ALL OF THE FOLLOWING POWERS, INITIAL THE LINE IN FRONT OF (N) AND IGNORE THE LINES IN FRONT OF THE OTHER POWERS.

TO GRANT ONE OR MORE, BUT FEWER THAN ALL, OF THE FOLLOWING POWERS, INITIAL THE LINE IN FRONT OF EACH POWER YOU ARE GRANTING.

TO WITHHOLD A POWER, DO NOT INITIAL THE LINE IN FRONT OF IT.  YOU MAY, BUT NEED NOT, CROSS OUT EACH POWER WITHHELD.

INITIAL

_______  (A)  Real property transactions.

_______  (B)  Tangible personal property transactions.

_______  (C)  Stock and bond transactions.

_______  (D)  Commodity and option transactions.

(E)  Banking and other financial institution

transactions.

_______  (F)  Business operating transactions.

_______  (G)  Insurance and annuity transactions.

(H)  Estate, trust, and other beneficiary

transactions.

(I)  Claims and litigation.

_______  (J)  Personal and family maintenance.

_______  (K)  Benefits from Social Security, Medicare,

Medicaid, or other governmental programs,

or military service.

_______  (L)  Retirement plan transactions.

_______  (M)  Tax matters.

_______  (N)  ALL OF THE POWERS LISTED ABOVE.  YOU NEED NOT INITIAL

ANY OTHER LINES IF YOU INITIAL LINE (N).

SPECIAL INSTRUCTIONS:

ON THE FOLLOWING LINES YOU MAY GIVE SPECIAL INSTRUCTIONS LIMITING OR EXTENDING THE POWERS GRANTED TO YOUR AGENT.

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

________________________________________________________

(Attach additional pages if needed.)

UNLESS YOU DIRECT OTHERWISE ABOVE, THIS POWER OF ATTORNEY IS EFFECTIVE IMMEDIATELY AND WILL CONTINUE UNTIL IT IS REVOKED.

This power of attorney will continue to be effective even though I become disabled, incapacitated, or incompetent.

STRIKE THE PRECEDING SENTENCE IF YOU DO NOT WANT THIS POWER OF ATTORNEY TO CONTINUE IF YOU BECOME DISABLED, INCAPACITATED, OR INCOMPETENT.

I agree that any third party who receives a copy of this document may act under it.  Revocation of the power of attorney is not effective as to a third party until the third party learns of the revocation.  I agree to indemnify the third party for any claims that arise against the third party because of reliance on this power of attorney.

Signed this _______ day of _______________, 19__

______________________________

(Your Signature)

_______________________________

(Your Social Security Number)

State of ______________________

(County) of ___________________

This document was acknowledged before me on

_______________ (Date) by _________________________

(Name of principal)

_______________________________

(Signature of notarial officer)

(Seal, if any)   _______________________________

(Title and Rank)

My commission expires:________________

BY ACCEPTING OR ACTING UNDER THE APPOINTMENT, THE AGENT ASSUMES THE FIDUCIARY AND OTHER LEGAL RESPONSIBILITIES OF AN AGENT.

B.  A statutory power of attorney is legally sufficient under this act, if the wording of the form complies substantially with subsection A of this section, the form is properly completed, and the signature of the principal is acknowledged.

C.  If the line in front of (N) of the form under subsection A of this section is initialed, an initial on the line in front of any other power does not limit the powers granted by line (N).

Added by Laws 1998, c. 420, § 3, eff. Nov. 1, 1998.

§15-1004.  Durability of power of attorney.

DURABILITY OF POWER OF ATTORNEY

A power of attorney legally sufficient under this act is durable to the extent that durable powers are permitted by other laws of this state and the power of attorney contains language, such as "This power of attorney will continue to be effective if I become disabled, incapacitated, or incompetent", showing the intent of the principal that the power granted may be exercised notwithstanding later disability, incapacity, or incompetency.

Added by Laws 1998, c. 420, § 4, eff. Nov. 1, 1998.

§15-1005.  Construction of power generally.

CONSTRUCTION OF POWER GENERALLY

By executing a statutory power of attorney with respect to a subject listed in subsection A of Section 1 of this act, the principal, except as limited or extended by the principal in the power of attorney, empowers the agent, for that subject to:

1.  Demand, receive, and obtain by litigation or otherwise, money or other thing of value to which the principal is, may become, or claims to be entitled and to conserve, invest, disburse, or use anything so received for the purposes intended;

2.  Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction, and perform, rescind, reform, release, or modify the contract or another contract made by or on behalf of the principal;

3.  Execute, acknowledge, seal, and deliver a deed, revocation, mortgage, lease, notice, check, release, or other instrument the agent considers desirable to accomplish a purpose of a transaction;

4.  Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

5.  Seek on the principal's behalf the assistance of a court to carry out an act authorized by the power of attorney;

6.  Engage, compensate, and discharge an attorney, accountant, expert witness, or other assistant;

7.  Keep appropriate records of each transaction, including an accounting of receipts and disbursements;

8.  Prepare, execute, and file a record, report, or other document the agent considers desirable to safeguard or promote the principal's interest under a statute or governmental regulation;

9.  Reimburse the agent for expenditures properly made by the agent in exercising the powers granted by the power of attorney; and

10.  In general, do any other lawful act with respect to the subject.

Added by Laws 1998, c. 420, § 5, eff. Nov. 1, 1998.

§15-1006.  Construction of power relating to real property transactions.

CONSTRUCTION OF POWER RELATING TO REAL PROPERTY TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to real property transactions empowers the agent to:

1.  Accept as a gift or as security for a loan, reject, demand, buy, lease, receive, or otherwise acquire, an interest in real property or a right incident to real property;

2.  Sell, exchange, convey with or without covenants, quitclaim, release, surrender, mortgage, encumber, partition, consent to partitioning, subdivide, apply for zoning, rezoning, or other governmental permits, plat or consent to platting, develop, grant options concerning, lease, sublease, or otherwise dispose of, an interest in real property or a right incident to real property;

3.  Release, assign, satisfy, and enforce by litigation or otherwise, a mortgage, deed of trust, encumbrance, lien, or other claim to real property which exists or is asserted;

4.  Do any act of management or of conservation with respect to an interest in real property, or a right incident to real property, owned, or claimed to be owned, by the principal, including:

a. insuring against a casualty, liability, or loss,

b. obtaining or regaining possession, or protecting the interest or right, by litigation or otherwise,

c. paying, compromising, or contesting taxes or assessments, or applying for and receiving refunds in connection with them, and

d. purchasing supplies, hiring assistance or labor, and making repairs or alterations in the real property;

5.  Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

6.  Participate in a reorganization with respect to real property or a legal entity that owns an interest in or right incident to real property and receive and hold shares of stock or obligations received in a plan of reorganization, and act with respect to them, including:

a. selling or otherwise disposing of them,

b. exercising or selling an option, conversion, or similar right with respect to them, and

c. voting them in person or by proxy;

7.  Change the form of title of an interest in or right incident to real property; and

8.  Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

Added by Laws 1998, c. 420, § 6, eff. Nov. 1, 1998.

§15-1007.  Construction of power relating to tangible personal property transactions.

CONSTRUCTION OF POWER RELATING TO

TANGIBLE PERSONAL PROPERTY TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to tangible personal property transactions empowers the agent to:

1.  Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of tangible personal property or an interest in tangible personal property;

2.  Sell, exchange, convey with or without covenants, release, surrender, mortgage, encumber, pledge, hypothecate, create a security interest in, pawn, grant options concerning, lease, sublease to others, or otherwise dispose of tangible personal property or an interest in tangible personal property;

3.  Release, assign, satisfy, or enforce by litigation or otherwise, a mortgage, security interest, encumbrance, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property; and

4.  Do an act of management or conservation with respect to tangible personal property or an interest in tangible personal property on behalf of the principal, including:

a. insuring against casualty, liability, or loss,

b. obtaining or regaining possession, or protecting the property or interest, by litigation or otherwise,

c. paying, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments,

d. moving from place to place,

e. storing for hire or on a gratuitous bailment, and

f. using, altering, and making repairs or alterations.

Added by Laws 1998, c. 420, § 7, eff. Nov. 1, 1998.

§15-1008.  Construction of power relating to stock and bond transactions.

CONSTRUCTION OF POWER RELATING TO STOCK AND BOND TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to stock and bond transactions empowers the agent to buy, sell, and exchange stocks, bonds, mutual funds, and all other types of securities and financial instruments except commodity futures contracts and call and put options on stocks and stock indexes, receive certificates and other evidences of ownership with respect to securities, exercise voting rights with respect to securities in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

Added by Laws 1998, c. 420, § 8, eff. Nov. 1, 1998.

§15-1009.  Construction of power relating to commodity and option transactions.

CONSTRUCTION OF POWER RELATING TO COMMODITY AND OPTION TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to commodity and option transactions empowers the agent to buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call and put options on stocks and stock indexes traded on a regulated option exchange, and establish, continue, modify, and terminate option accounts with a broker.

Added by Laws 1998, c. 420, § 9, eff. Nov. 1, 1998.

§15-1010.  Construction of power relating to banking and other financial institution transactions.

CONSTRUCTION OF POWER RELATING TO BANKING

AND OTHER FINANCIAL INSTITUTION TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to banking and other financial institution transactions empowers the agent to:

1.  Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

2.  Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

3.  Hire a safe deposit box or space in a vault;

4.  Contract to procure other services available from a financial institution as the agent considers desirable;

5.  Withdraw by check, order, or otherwise money or property of the principal deposited with or left in the custody of a financial institution;

6.  Receive bank statements, vouchers, notices, and similar documents from a financial institution and act with respect to them;

7.  Enter a safe deposit box or vault and withdraw or add to the contents;

8.  Borrow money at an interest rate agreeable to the agent and pledge as security personal property of the principal necessary in order to borrow, pay, renew, or extend the time of payment of a debt of the principal;

9.  Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal, or payable to the principal or the principal's order, receive the cash or other proceeds of those transactions, accept a draft drawn by a person upon the principal, and pay it when due;

10.  Receive for the principal and act upon a sight draft, warehouse receipt, or other negotiable or nonnegotiable instrument;

11.  Apply for and receive letters of credit, credit cards, and traveler's checks from a financial institution, and give an indemnity or other agreement in connection with letters of credit; and

12.  Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

Added by Laws 1998, c. 420, § 10, eff. Nov. 1, 1998.

§15-1011.  Construction of power relating to business operating transactions.

CONSTRUCTION OF POWER RELATING TO BUSINESS OPERATING TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to business operating transactions empowers the agent to:

1.  Operate, buy, sell, enlarge, reduce, and terminate a business interest;

2.  To the extent that an agent is permitted by law to act for a principal and subject to the terms of the partnership agreement, to:

a. perform a duty or discharge a liability and exercise a right, power, privilege, or option that the principal has, may have, or claims to have, under a partnership agreement, whether or not the principal is a partner,

b. enforce the terms of a partnership agreement by litigation or otherwise, and

c. defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of membership in the partnership;

3.  Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of a bond, share, or other instrument of similar character and defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of a bond, share, or similar instrument;

4.  With respect to a business owned solely by the principal:

a. continue, modify, renegotiate, extend, and terminate a contract made with an individual or a legal entity, firm, association, or corporation by or on behalf of the principal with respect to the business before execution of the power of attorney,

b. determine:

(1) the location of its operation,

(2) the nature and extent of its business,

(3) the methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation,

(4) the amount and types of insurance carried,

(5) the mode of engaging, compensating, and dealing with its accountants, attorneys, and other agents and employees,

c. change the name or form of organization under which the business is operated and enter into a partnership agreement with other persons or organize a corporation to take over all or part of the operation of the business, and

d. demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the business, and control and disburse the money in the operation of the business;

5.  Put additional capital into a business in which the principal has an interest;

6.  Join in a plan of reorganization, consolidation, or merger of the business;

7.  Sell or liquidate a business or part of it at the time and upon the terms the agent considers desirable;

8.  Establish the value of a business under a buyout agreement to which the principal is a party;

9.  Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to a business which are required by a governmental agency or instrumentality or which the agent considers desirable, and make related payments; and

10.  Pay, compromise, or contest taxes or assessments and do any other act which the agent considers desirable to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments with respect to a business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

Added by Laws 1998, c. 420, § 11, eff. Nov. 1, 1998.

§15-1012.  Construction of power relating to insurance transactions.

CONSTRUCTION OF POWER RELATING TO INSURANCE TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to insurance and annuity transactions empowers the agent to:

1.  Continue, pay the premium or assessment on, modify, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

2.  Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents and select the amount, type of insurance or annuity, and mode of payment;

3.  Pay the premium or assessment on, modify, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

4.  Designate the beneficiary of the contract, but an agent may be named a beneficiary of the contract, or an extension, renewal, or substitute for it, only to the extent the agent was named as a beneficiary under a contract procured by the principal before executing the power of attorney;

5.  Apply for and receive a loan on the security of the contract of insurance or annuity;

6.  Surrender and receive the cash surrender value;

7.  Exercise an election;

8.  Change the manner of paying premiums;

9.  Change or convert the type of insurance contract or annuity, with respect to which the principal has or claims to have a power described in this section;

10.  Change the beneficiary of a contract of insurance or annuity, but the agent may not be designated a beneficiary except to the extent permitted by paragraph 4 of this section;

11.  Apply for and procure government aid to guarantee or pay premiums of a contract of insurance on the life of the principal;

12.  Collect, sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in a contract of insurance or annuity; and

13.  Pay from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

Added by Laws 1998, c. 420, § 12, eff. Nov. 1, 1998.

§15-1013.  Construction of power relating to estate, trust, and other beneficiary transactions.

CONSTRUCTION OF POWER RELATING TO ESTATE,

TRUST, AND OTHER BENEFICIARY TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to estate, trust, and other beneficiary transactions empowers the agent to act for the principal in all matters that affect a trust, probate estate, guardianship, conservatorship, escrow, custodianship, or other fund from which the principal is, may become, or claims to be entitled, as a beneficiary, to a share or payment, including to:

1.  Accept, reject, disclaim, receive, receipt for, sell, assign, release, pledge, exchange, or consent to a reduction in or modification of a share in or payment from the fund;

2.  Demand or obtain by litigation or otherwise money or other thing of value to which the principal is, may become, or claims to be entitled by reason of the fund;

3.  Initiate, participate in, and oppose litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

4.  Initiate, participate in, and oppose litigation to remove, substitute, or surcharge a fiduciary;

5.  Conserve, invest, disburse, and use anything received for an authorized purpose; and

6.  Transfer an interest of the principal in real property, stocks, bonds, accounts with financial institutions, insurance, and other property, to the trustee of a revocable trust created by the principal as settlor.

Added by Laws 1998, c. 420, § 13, eff. Nov. 1, 1998.

§15-1014.  Construction of power relating to claims and litigation.

CONSTRUCTION OF POWER RELATING TO CLAIMS AND LITIGATION

In a statutory power of attorney, the language with respect to claims and litigation empowers the agent to:

1.  Assert and prosecute before a court or administrative agency a claim, a cause of action, counterclaim, offset, and defend against an individual, a legal entity, or government, including suits to recover property or other thing of value, to recover damages sustained by the principal, to eliminate or modify tax liability, or to seek an injunction, specific performance, or other relief;

2.  Bring an action to determine adverse claims, intervene in litigation, and act as amicus curiae;

3.  In connection with litigation, procure an attachment, garnishment, libel, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

4.  In connection with litigation, perform any lawful act, including acceptance of tender, offer of judgment, admission of facts, submission of a controversy on an agreed statement of facts, consent to examination before trial, and binding the principal in litigation;

5.  Submit to arbitration, settle, and propose or accept a compromise with respect to a claim or litigation;

6.  Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive and execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

7.  Act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, concerning the principal or some other person, with respect to a reorganization proceeding, or a receivership or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value; and

8.  Pay a judgment against the principal or a settlement made in connection with litigation and receive and conserve money, or other thing of value paid in settlement of or as proceeds of a claim or litigation.

Added by Laws 1998, c. 420, § 14, eff. Nov. 1, 1998.

§15-1015.  Construction of power relating to personal and family maintenance.

CONSTRUCTION OF POWER RELATING TO PERSONAL AND FAMILY MAINTENANCE

In a statutory power of attorney, the language granting power with respect to personal and family maintenance empowers the agent to:

1.  Do the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, children, and other individuals customarily or legally entitled to be supported by the principal, including providing living quarters by purchase, lease, or other contract, or paying the operating costs, including interest, amortization payments, repairs, and taxes on premises owned by the principal and occupied by those individuals;

2.  Provide for the individuals described in paragraph 1 of this section normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, and other current living costs;

3.  Pay for the individuals described in paragraph 1 of this section necessary medical, dental, and surgical care, hospitalization, and custodial care;

4.  Continue any provision made by the principal, for the individuals described in paragraph 1 of this section, for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them;

5.  Maintain or open charge accounts for the convenience of the individuals described in paragraph 1 of this section and open new accounts the agent considers desirable to accomplish a lawful purpose; and

6.  Continue payments incidental to the membership or affiliation of the principal in a church, club, society, order, or other organization or to continue contributions to those organizations.

Added by Laws 1998, c. 420, § 15, eff. Nov. 1, 1998.

§15-1016.  Construction of power relating to benefits from social security, medicare, medicaid, or other governmental programs or military service.

CONSTRUCTION OF POWER RELATING TO BENEFITS FROM

SOCIAL SECURITY, MEDICARE, MEDICAID, OR OTHER

GOVERNMENTAL PROGRAMS OR MILITARY SERVICE

In a statutory power of attorney, the language granting power with respect to benefits from Social Security, Medicare, Medicaid or other governmental programs, or civil or military service empowers the agent to:

1.  Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in paragraph 1 of Section 15 of this act, and for shipment of their household effects;

2.  Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

3.  Prepare, file, and prosecute a claim of the principal to a benefit or assistance, financial or otherwise, to which the principal claims to be entitled, under a statute or governmental regulation;

4.  Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to any benefits the principal may be entitled to receive; and

5.  Receive the financial proceeds of a claim of the type described in this section, conserve, invest, disburse, or use anything received for a lawful purpose.

Added by Laws 1998, c. 420, § 16, eff. Nov. 1, 1998.

§15-1017.  Construction of power relating to retirement plan transactions.

CONSTRUCTION OF POWER RELATING TO RETIREMENT PLAN TRANSACTIONS

In a statutory power of attorney, the language granting power with respect to retirement plan transactions empowers the agent to:

1.  Select payment options under any retirement plan in which the principal participates, including plans for selfemployed individuals;

2.  Make voluntary contributions to those plans;

3.  Exercise the investment powers available under any selfdirected retirement plan;

4.  Make "rollovers" of plan benefits into other retirement plans;

5.  If authorized by the plan, borrow from, sell assets to, and purchase assets from the plan; and

6.  Waive the right of the principal to be a beneficiary of a joint or survivor annuity if the principal is a spouse who is not employed.

Added by Laws 1998, c. 420, § 17, eff. Nov. 1, 1998.

§15-1018.  Construction of power relating to tax matters.

CONSTRUCTION OF POWER RELATING TO TAX MATTERS

In a statutory power of attorney, the language granting power with respect to tax matters empowers the agent to:

1.  Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, Federal Insurance Contributions Act returns, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other taxrelated documents, including receipts, offers, waivers, consents (including consents and agreements under Internal Revenue Code Section 2032A or any successor section), closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following twenty-five (25) tax years;

2.  Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

3.  Exercise any election available to the principal under federal, state, local, or foreign tax law; and

4.  Act for the principal in all tax matters for all periods before the Internal Revenue Service, and any other taxing authority.

Added by Laws 1998, c. 420, § 18, eff. Nov. 1, 1998.

§15-1019.  Existing interests; foreign interests.

EXISTING INTERESTS; FOREIGN INTERESTS

The powers described in Sections 5 through 18 of this act are exercisable equally with respect to an interest the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state, and whether or not the powers are exercised or the power of attorney is executed in this state.

Added by Laws 1998, c. 420, § 19, eff. Nov. 1, 1998.

§15-1020.  Uniformity of application and construction.

UNIFORMITY OF APPLICATION AND CONSTRUCTION

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1998, c. 420, § 20, eff. Nov. 1, 1998.

§15-1021.  Short title.

Sections 1 through 4 of this act shall be known and may be cited as the "Y2K Protection Act".

Added by Laws 1999, c. 302, § 1, eff. July 1, 1999.

§15-1022.  Definitions.

As used in this act:

1.  "Defendant" means any individual, proprietor, firm, partnership, joint venturer, business trust, company, corporation, limited liability company, association, or any other group of persons acting in concert who conducts any activity which relies, at least in part, on a computer system, program, or software which may be affected by a computer date failure, but does not include any of the above entities who sell, manufacture, distribute or lease to or for others computer systems, programs, or software;

2.  "Action" means any action to recover damages resulting directly from a computer date failure, including an action based on a breach of contract for a computer date failure, a shareholder or derivative action based on a computer date failure, or an action based on an alleged failure to properly detect, disclose, prevent, report on, or remediate a computer date failure;

3.  "Computer date failure" means the inability of the computer system or computer program or software to accurately store, process, provide or receive data from, into and between the years 1999 and 2000, including leap year calculations, if all other technology used in combination with such system, program or software properly exchanges data with it;

4.  "Computer program or software" means a set of statements or instructions to be used directly or indirectly in a computer system in order to bring about a certain result; and

5.  "Computer system" means any electronic device or collection of devices, including support devices, networks and embedded chips, and excluding calculators that are not programmable, that contain computer programs or electronic instructions and that perform functions including logic, arithmetic, data processing, data storage and retrieval, communication or control.

Added by Laws 1999, c. 302, § 2, eff. July 1, 1999.

§15-1023.  Actions permitted.

A.  If the conditions set out in subsection C of this section are established, then any action which is brought against a defendant shall:

1.  Be brought only as an individual action and not as a class action;

2.  Be deemed to be based solely and exclusively in contract to the exclusion of all other causes of action; and

3.  If brought, not afford recovery for punitive damages.

B.  A defendant shall not be liable for any damages arising from a computer date failure of any other party.

C.  The conditions, referred to in subsection A of this section, shall be as follows:

1.  The plaintiff has not suffered any personal injury, other than emotional harm, as a result of the computer date failure;

2.  The damages which are the basis of the action are not the result of pollution of the environment.  As used in this paragraph, "pollution" and "environment" shall be defined as provided in Section 2-1-102 of Title 27A of the Oklahoma Statutes;

3.  The defendant has made reasonable efforts to protect against damages from a computer date failure;

4.  The defendant has conducted reasonable testing of its computer systems, programs or software, which it uses to provide services.  The defendant is not required to test the computer system, program or software of any third party; and

5.  The defendant has prepared a contingency plan, that will provide for alternative methods of carrying out the services which it provides to its clients and customers.

D.  No officer, employee or member of the board of directors of any defendant shall be held personally liable for any damages resulting from a computer date failure; however, this immunity shall not extend to intentional misconduct or grossly negligent acts or omissions personal to any such officer, employee or director.

Added by Laws 1999, c. 302, § 3, eff. July 1, 1999.

§15-1024.  Limitations.

Nothing in this act shall be construed to:

1.  Limit the ability of contracting parties to enter into agreements as they deem appropriate on the issue of liability and damages resulting from computer date failure;

2.  Affect the validity of existing contracts created before July 1, 1999, regarding issues of liability and damages resulting from a computer date failure;

3.  Recognize, endorse or suggest the existence or validity of any purported cause of action;

4.  Create a cause of action if none existed otherwise; or

5.  Affect causes of action accruing after December 31, 2002.

Added by Laws 1999, c. 302, § 4, eff. July 1, 1999.



Title 16. — Conveyances

OKLAHOMA STATUTES

TITLE 16.

CONVEYANCES

_________

§16-1.  Persons who may convey - Married persons - Legal entities.

A.  Any person at least eighteen (18) years of age, being otherwise qualified thereto, and all persons upon whom the rights of majority have been conferred, and any legal entity, may own and transfer real property.  Provided, that any persons of whatsoever age, who have been legally married and who are otherwise qualified, may own and transfer real property acquired after marriage.

B.  A transfer of real property may be made to, and title taken in, the name of a legal entity or of an office, in which case the title vests in the entity or the person from time to time holding the office.

C.  As used in this section, "entity" or "legal entity" means a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, joint venture, an unincorporated association formed for the purposes authorized by the Interlocal Cooperation Act in Section 1003 of Title 74 of the Oklahoma Statutes or any other entity otherwise authorized by statute to hold title to real property.

D.  Unless otherwise provided by statute, a defunct or dissolved entity continues in existence for the purpose of transferring real property.

R.L. 1910, § 1140.  Amended by Laws 1972, c. 221, § 5, eff. Aug. 1, 1972; Laws 1995, c. 232, § 2, eff. Nov. 1, 1995.

§162.  Witness not necessary.

No subscribing witness shall be necessary to the validity of any deed, mortgage, contract, lease, bond, or other instrument conveying, affecting or relating to real estate.

R.L.1910, § 1141.

§163.  Attorneyinfact.

Any instrument affecting real estate may be made by an attorneyinfact, duly appointed and empowered as hereinafter provided.

R.L.1910, § 1175.

§16-4.  Necessity of writing and signing - Veterans' loans - Homestead - Joinder of husband and wife - Effect of record for 10 years.

A.  No deed, mortgage, or conveyance of real estate or any interest in real estate, other than a lease for a period not to exceed one (1) year, shall be valid unless in writing and subscribed by the grantors.  No deed, mortgage, or contract affecting the homestead exempt by law, except a lease for a period not exceeding one (1) year, shall be valid unless in writing and subscribed by both husband and wife, if both are living and not divorced, or legally separated, except as otherwise provided for by law.

B.  Unless specifically restricted, an attorney-in-fact may execute a valid deed, mortgage or contract affecting the homestead exempt by law including the principal's personal homestead rights on behalf of:

1.  A husband;

2.  A wife; or

3.  A husband and wife.

C.  In order for the execution of an instrument affecting the exempt homestead by an attorney-in-fact to be valid, the power of attorney authorizing execution of a deed, mortgage, or contract affecting the homestead exempt by law shall be recorded with the county clerk of the county or counties in which the affected property is located.

D.  Nonjoinder of the spouse shall not invalidate the purchase of a home with mortgage loan insurance furnished by the Veteran's Administration or written contracts and real estate mortgages executed by the spouse of a person who is certified by the United States Department of Defense to be a prisoner of war or missing in action.  A deed affecting the homestead shall be valid without the signature of the spouse of the grantor, and the spouse shall be deemed to have consented thereto, when said deed has been recorded in the office of the county clerk of the county in which the real estate is located for a period of ten (10) years prior to a date six (6) months after May 25, 1953, and thereafter when the same shall have been so recorded for a period of ten (10) years, and no action shall have been instituted within said time in any court of record having jurisdiction seeking to cancel, avoid, or invalidate such deed by reason of the alleged homestead character of the real estate at the time of such conveyance.

R.L. 1910, § 1143.  Amended by Laws 1945, p. 40, § 1; Laws 1953, p. 64, § 1; Laws 1973, c. 24, § 1, emerg. eff. April 17, 1973; Laws 1983, c. 309, § 1, operative Oct. 1, 1983; Laws 1997, c. 80, § 1, eff. Nov. 1, 1997.

§165.  Validation of conveyances.

All deeds, mortgages and contracts relating to real estate or any interest therein executed since the taking effect of Chapter 8, of the Session Laws of Oklahoma, 1897, executed in accordance with the provisions of the preceding section are hereby declared to be legal and valid.

R.L.1910, § 1144.

§166.  When husband or wife may convey homestead.

Where the title to the homestead is in the husband, and the wife voluntarily abandons him for a period of one (1) year or from any cause takes up her residence out of the state, he may convey, mortgage or make any contract relating thereto without being joined therein by her; and where the title to the homestead is in the wife and the husband voluntarily abandons her, or from any cause takes up his residence out of the state for a period of one (1) year she may convey, mortgage or make any contract relating thereto without being joined therein by him.

R.L.1910, § 1145.

§167.  Husband or wife of incapacitated spouse may sell, convey, lease or mortgage homestead held in joint tenancy.

In case of a homestead held in joint tenancy, if one spouse becomes incapacitated, upon application of the other spouse to the district court of the county in which the homestead is located, and upon due proof of said incapacity, the court may issue an order permitting said other spouse to sell, convey, lease, lease for oil and gas mining purposes, or mortgage the homestead.  For purposes of this section and Sections 3 and 4 of this act "incapacitated" or "incapacity" means impairment due to mental illness, mental deficiency, physical illness or disability, to the extent the individual lacks sufficient understanding or capacity to make or communicate responsible decisions.

Amended by Laws 1983, c. 309, § 2, operative Oct. 1, 1983.

§168.  Verified petition to be filed.

The applicant shall present and file in the district court a verified petition setting forth the name and age of the incapacitated spouse, a description of the homestead, the county in which the homestead is located, and such other facts relating to the circumstances and needs of the applicant and his family that may support the petition.

Amended by Laws 1983, c. 309, § 3, operative Oct. 1, 1983.

§169.  Copy of petition to be served.

At least thirty (30) days before the hearing of the petition, the applicant or his attorney shall serve a copy of the petition upon the nearest competent relative of the incapacitated spouse in this state.  If there is no such relative known to the applicant, a copy of the petition shall be served upon the district attorney of the county in which the homestead is located.  The district attorney, if served with a copy of the petition, shall appear in court and see that the application is made in good faith and that the proceedings thereon are fairly conducted.

Amended by Laws 1983, c. 309, § 4, operative Oct. 1, 1983.

§169.1.  Notice of sale  Orders.

Any sale provided for in this act shall be conducted pursuant to the notice and order provisions of Sections 826, 827 and 833 of Title 58 of the Oklahoma Statutes.

Added by Laws 1983, c. 309, § 5, operative Oct. 1, 1983.

§1610.  Order of sale to be entered of record.

If the court shall make the order authorizing the sale of the homestead as herein provided, the same shall be entered upon the minutes of the court and thereafter the sale, conveyance, lease, or mortgage made in pursuance of such order shall be as valid and effectual as if the property affected thereby was the absolute property in fee simple of the person making such sale, conveyance, lease or mortgage.

§1611.  Estoppel by receiving benefits.

Any person or corporation, having knowingly received and accepted the benefits or any part thereof, of any conveyance, mortgage or contract relating to real estate shall be concluded thereby and estopped to deny the validity of such conveyance, mortgage or contract, or the power or authority to make and execute the same, except on the ground of fraud; but this section shall not apply to minors or persons of unsound mind who pay or tender back the amount of such benefit received by themselves.

R.L.1910, § 1150.

§1611A.  Constructive mortgage  Exemptions.

All contracts for deed for purchase and sale of real property made for the purpose or with the intention of receiving the payment of money and made for the purpose of establishing an immediate and continuing right of possession of the described real property, whether such instruments be from the debtor to the creditor or from the debtor to some third person in trust for the creditor, shall to that extent be deemed and held mortgages, and shall be subject to the same rules of foreclosure and to the same regulations, restraints and forms as are prescribed in relation to mortgages.  No foreclosure shall be initiated, nor shall the court allow such proceedings, unless the documents have been filed of record in the county clerk's office, and mortgage tax paid thereon, in the amount required for regular mortgage transactions.  Provided, however, mutual help and occupancy agreements executed by an Indian housing authority created pursuant to Section 1057 of Title 63 of the Oklahoma Statutes shall not be considered to be mortgages or contracts for deed under the provisions of this section.

Amended by Laws 1983, c. 108, § 1, emerg. eff. May 12, 1983.

§1612.  Officers' deeds recorded.

Deeds executed by any sheriff or other officer, for real estate sold under execution, order of sale, or pursuant to any order or decree of court, shall be executed, acknowledged and recorded in the manner and with like effect as other deeds.

R.L.1910, § 1151.

§1613.  Conveyance of separate property.

The husband or wife may convey, mortgage or make any contract relating to any real estate, other than the homestead, belonging to him or her, as the case may be, without being joined by the other in such conveyance, mortgage or contract.

R.L.1910, § 1152.

§1614.  Terms defined.

The words "land," "real estate" and "premises" when used herein or in any instrument relating to real property, are synonyms and shall be deemed to mean the same thing, and unless otherwise qualified, to include lands, tenements and hereditaments; and the word "appurtenances" unless otherwise qualified shall mean all improvements and every right of whatever character pertaining to the premises described.

R.L.1910, § 1153.

§1615.  Necessity of acknowledgment and recording - Condition for judgment lien to be binding against third persons.

Except as hereinafter provided, no acknowledgment or recording shall be necessary to the validity of any deed, mortgage, or contract relating to real estate as between the parties thereto; but no deed, mortgage, contract, bond, lease, or other instrument relating to real estate other than a lease for a period not exceeding one (1) year and accompanied by actual possession, shall be valid as against third persons unless acknowledged and recorded as herein provided.  No judgment lien shall be binding against third persons unless the judgment lienholder has filed his judgment in the office of the county clerk as provided by and in accordance with Section 706 of Title 12 of the Oklahoma Statutes.

R.L. 1910, § 1154; Laws 1992, c. 119, § 1, eff. Sept. 1, 1992; Laws 1993, c. 351, § 6, eff. Sept. 1, 1993.

§1616.  Instruments filed for record as constructive notice.

Every conveyance of real property acknowledged or approved, certified and recorded as prescribed by law from the time it is filed with the register of deeds for record is constructive notice of the contents thereof to subsequent purchasers, mortgagees, encumbrancers or creditors.

R.L.1910, § 1155.

§1616.1.  Filing of special improvement district assessment in office of county clerk.

Within thirty (30) days after the effective date of this act or after the formation of a new special improvement, protection, or conservancy district, the clerks and secretaries of all such districts shall record in the office of the county clerk of the county in which any part of the district is located a certified copy of the ordinance, resolution, or order of the court creating the district, and a plat of all parcels or tracts of land included in said district.  If thereafter the boundaries of the district are enlarged or diminished by the creating authority, the clerk shall record a certified copy of the ordinance, resolution, or order of the court so enacted in the office of the county clerk within thirty (30) days after said enactment.  The county clerk shall record the plat of the special district at such fees as provided by law for recording plats, and indicate the land affected on the numerical index.  Liens for assessments levied thereafter by any such district shall not attach to the lands within the district until such ordinance, resolution, or order of the court is recorded.  Provided that nothing herein shall be construed as affecting any liens or assessments existing prior to the effective date of this act.

§1617.  Afteracquired title.

All rights of a mortgagor or grantor in and to the premises described in the instrument and existing at the time or subsequently accruing, shall accrue to the benefit of the mortgagee or grantee, and be covered by his mortgage or conveyed by his deed, as the case may be.

R.L.1910, § 1160.

§1618.  Quitclaim conveys what.

A quitclaim deed, made in substantial compliance with the provisions of this chapter, shall convey all the right, title and interest of the maker thereof in and to the premises therein described.

R.L.1910, § 1161.

§1619.  Warranty deed conveys what  Implied terms.

A warranty deed made in substantial compliance with the provisions of this chapter, shall convey to the grantee, his heirs or assigns, the whole interest of the grantor in the premises described, and shall be deemed a covenant on the part of the grantor, that at the time of making the deed he is legally seized of an indefeasible estate in fee simple of the premises and has good right and full power to convey the same; that the same is clear of all encumbrances and liens, and that he warrants to the grantee, his heirs and assigns, the quiet and peaceable possession thereof, and will defend the title thereto against all persons who may lawfully claim the same, and the covenants and warranty shall be obligatory and binding upon any such grantor, his heirs and personal representatives as if written at length in such deed.

R.L.1910, § 1162.

§1620.  Power of attorney  Execution  Recording.

A power of attorney in fact for the conveyance of real estate or any interest therein, or for the execution or release of any mortgage therefor, shall be executed, acknowledged and recorded in the manner required by this chapter for the execution, acknowledgment and recording of deeds and mortgages, and shall be recorded in the county where the land is situated, and no deed, mortgage or release of a mortgage executed by an attorney in fact shall be received for record or recorded until the power under which the same is executed has been duly filed for record in the same office; and the recording of any deed, mortgage or release of mortgage shall be of no effect for any purpose until the power under which it is executed has been duly filed for record in the same office.  Provided that any power of attorney promulgated by any agency of the Government of the United States shall be deemed sufficiently recorded for purposes of this section if the promulgation thereof shall have been published in the Federal Registry of the Government of the United States and any instrument executed pursuant to said power of attorney recites the specific reference to said publication.

R.L.1910, § 1163; Laws 1977, c. 69, § 1, emerg. eff. May 23, 1977.

§1621.  Revocation of power of attorney.

No instrument containing a power of attorney for the conveyance, mortgage, or lease of any estate or interest in real property which has been recorded, is to be deemed revoked as to third parties by any act of the person by whom it was executed, unless the instrument containing such revocation is also recorded in the same office in which the instrument containing the power of attorney was recorded.

R.L.1910, § 1164.

§1622.  Judgment for recovery of land  When effective against grantors.

In all cases where there is a recovery of land or any interest therein, adverse to any warranty deed thereto, the judgment by which such recovery is had shall not be effective, or become the basis of an action, against previous grantors, other than those who are parties thereto, or have been notified in writing of the pendency thereof twenty (20) days before such judgment is entered.

R.L.1910, § 1165.

§1623.  Notice of suit to grantor.

In all cases where an action is brought against a grantee to recover real estate conveyed to him by warranty deed he must notify the grantor, or person bound by the warranty, that such suit has been brought, at least twenty (20) days before the day of trial, which notice shall be in writing and shall request such grantor or other person to defend against such action; and in case of failure to give such notice there shall be no further liability upon such warranty, except when it is clearly shown that it was impossible to make service of such notice.

R.L.1910, § 1166.

§1624.  Defense by warrantor  Recovery by warrantee.

Where any grantor appears in any action to defend his warranty or fails to appear after due notice, the court shall determine all the rights of all the parties, and in case the recovery is adverse to the warranty, the warrantee shall recover of the warrantor the price of the land paid for the conveyance at the time of the warranty, the value of all improvements lost, if any, and all sums necessarily expended, including a reasonable attorney fee, and interest at the rate of ten percent (10%) per annum on all sums so paid from the time of payment.

R.L.1910, § 1167.

§1625.  Failure to defend  Recovery.

If a warrantor or other person bound by a warranty shall fail to appear and defend after due notice as above provided the warrantee may defend the action and recover in a separate suit all sums expended the same as he might do in the same suit, as provided in this act.

R.L.1910, § 1168.

§1626.  Acknowledgment before recording.

No deed, mortgage or other instrument affecting the real estate shall be received for record or recorded unless executed and acknowledged in substantial compliance with this chapter; and the recording of any such instrument not so executed and acknowledged shall not be effective for any purpose.

R.L.1910, § 1169.

§16-27a.  Instruments recorded for five (5) years valid notwithstanding defects - Evidence.

A.  When any instrument shall have been recorded in the office of the county clerk in the proper county for the period of five (5) years, and the instrument contains any of the following defects:

1.  It has not been signed by the proper representative of a legal entity;

2.  The representative is not authorized to execute the instrument on behalf of the legal entity;

3.  A power of attorney has not been filed of record for an attorney in fact executing the instrument;

4.  The seal of the legal entity has not been impressed on such instrument or the record does not show such seal;

5.  The instrument is not acknowledged;

6.  A deed or conveyance does not bear endorsement of approval by the appropriate governmental planning authority having jurisdiction; or

7.  Any defect in the execution, acknowledgment, recording or certificate of recording the same,

such instrument shall, from and after the expiration of five (5) years from the filing thereof for record, be valid as though such instrument had, in the first instance, been in all respects duly executed, acknowledged, approved by the appropriate planning authority having jurisdiction, and certified.  Such instrument or the record thereof or a duly-authenticated copy thereof shall be competent evidence without requiring the original to be produced or accounted for to the same extent that written instruments, duly executed and acknowledged, or the record thereof, are competent.  However, nothing herein contained shall be construed to affect any rights acquired by grantees, assignees or encumbrancers subsequent to the filing of such instrument for record and prior to the expiration of five (5) years from the filing of such instrument for record.

B.  This section shall apply to instruments recorded before or after November 1, 1995.  However, with respect to those recorded before such date, the five-year period specified above shall not expire until one (1) year after the effective date of this act.

Added by Laws 1941, p. 56, § 1.  Amended by Laws 1947, p. 81, § 1; Laws 1988, c. 168, § 1, eff. Nov. 1, 1988; Laws 1995, c. 232, § 3, eff. Nov. 1, 1995.

§16-28.  Instruments to be printed or handwritten in English.

No instrument affecting the title to real estate shall be filed for record or recorded unless plainly printed, typed, or handwritten or partly printed, partly typed, or partly handwritten, and the instrument is an original or a certified copy of an original instrument, clearly legible in the English language.

R.L. 1910, § 1171.  Amended by Laws 1996, c. 195, § 2, eff. Nov. 1, 1996; Laws 1997, c. 1, § 1, emerg. eff. Feb. 18, 1997; Laws 1997, c. 233, § 1, eff. July 1, 1997.

§1629.  Fee simple  Exception.

Every estate in land which shall be granted, conveyed or demised by deed or will shall be deemed an estate in fee simple and of inheritance, unless limited by express words.

R.L.1910, § 1175.

§1630.  Will recorded.

Any will, devising real estate or any interest therein, or a copy thereof, together with a copy of the probate thereof, all duly certified by the county judge, may be filed and recorded in the office of the register of deeds, with like effect as a deed duly executed and acknowledged.

R.L.1910, § 1176.

§1631.  Judgment recorded.

Any judgment or decree of a court of competent jurisdiction finding and adjudging the rights of any party to real estate or any interest therein, duly certified, may be filed for record and recorded in the office of the register of deeds, with like effect as a deed duly executed and acknowledged.

R.L.1910, § 1177.

§1632.  Minor may hold real estate  Estates to commence in future.

A minor may take and hold title to real estate, and an estate of freehold or inheritance may be made to commence in the future by express provisions of the deed, and without at the same time creating any intervening estate.

R.L.1910, § 1178.

§16-33.  Form of acknowledgment.

An acknowledgment by individuals of any instrument affecting real estate shall be in substantially a form as provided for in the Uniform Law on Notarial Acts or in substantially the following form:

State of Oklahoma,  )

) ss.

__________ County.  )

Before me, ____ in and for this state, on this ____ day of ____, ________ personally appeared ________ to me known to be the identical person(s) who executed the within and foregoing instrument, and acknowledged to me that ____ executed the same as ____ free and voluntary act and deed for the uses and purposes therein set forth.

R.L.1910, § 1179.  Amended by Laws 1998, c. 189, § 1, eff. Nov. 1, 1998; Laws 1999, c. 104, § 1, emerg. eff. April 19, 1999.

§16-34.  Execution by mark.

When real estate is conveyed or encumbered by an instrument in writing by a person who cannot write his or her name,  the person shall execute the same by a mark, and the person's name shall be written near the mark by one of two persons who saw the mark made, who shall write their names on the instrument as witnesses.  In case the instrument is acknowledged, then the officer taking the acknowledgment shall, in addition to the other necessary recitals in the acknowledgment, state that the grantor executed the instrument, by inserting in the form of acknowledgment provided in Section 33 of this title by individuals after the words "foregoing instrument" the words "by the person's mark, in my presence and in the presence of ____ and ____ as witnesses".

R.L.1910, § 1180.  Amended by Laws 1999, c. 104, § 2, emerg. eff. April 19, 1999.

§1635.  Acknowledgment to be under seal  Before whom taken.

Every acknowledgment must be under seal of the officer taking the same; and when taken in this state, it may be taken before any notary public, county clerk, clerk of the district court, clerk of the county court, or county judge; and when taken elsewhere in the United States, or United States possessions, or Canada (including Newfoundland), it may be taken before any notary public, clerk of a court of record, or commissioner of deeds duly appointed by the Governor of the state for the county, state or territory where the same is taken; and when taken in any other foreign country, it may be taken before any court of record or clerk of such court, or before any Consul of the United States, provided, that acknowledgments relating to military business of the state may be taken before an officer in charge of any summary CourtMartial appointed under the provisions of Section 157, Title 44, Oklahoma Statutes, 1941, a certified copy of whose appointment is placed of record in the office of the Secretary of State by the Adjutant General.

R.L.1910, § 1181; Laws 1913, c. 226, p. 604, § 1; Laws 1935, p. 200, § 1; Laws 1945, p. 41, § 1.

§1636.  Legalizing acknowledgments heretofore taken.

In all cases where heretofore any county judge, register of deeds, United States commissioner, or United States court commissioner has taken acknowledgment of deeds or other conveyances of real estate in their respective counties, that the same be and are hereby legalized and made valid and binding; and such action shall have the same force and effect as if taken before some officer heretofore empowered by the statute to take acknowledgments.

R.L.1910, § 1182.

§1637.  Foreign acknowledgments legalized.

All deeds, mortgages, oil and gas leases, powers of attorney and other instruments of writing for the conveyance or encumbrance of any lands, tenements, or hereditaments situated within this state, heretofore executed and acknowledged or proved in any state, territory,  District of Columbia or country in conformity with the law of such state, territory, District of Columbia or country, shall be as valid as if executed within this state in conformity with the provisions of the laws of this state.  Provided this act shall not validate any acknowledgemts fraudulently obtained.

Laws 1929, ch. 12, p. 11, § 1.

§1637a.  Foreign acknowledgments validated.

All deeds, mortgages, releases, oil and gas leases, powers of attorney and other instruments of writing for the conveyance or encumbrance of any lands, tenements, or hereditaments situated within this state, heretofore executed and acknowledged or proved in any state, territory, District of Columbia or foreign country in conformity with the law of such state, territory, District of Columbia or foreign country, shall be as valid as to execution and acknowledgment thereof, only, as if executed and acknowledged within this state in conformity with the provisions of the laws of this state.  Provided this act shall not validate any execution or acknowledgment fraudulently obtained.

Laws 1941, p. 56, § 1.

§1637b.  Foreign execution and acknowledgments validated  Exceptions.

All deeds, mortgages, releases, oil and gas leases, powers of attorney and other instruments of writing for the conveyance or encumbrance of any lands, tenements or hereditaments situated within this state, now of record or hereafter recorded which are executed and acknowledged or proved in any state, territory, District of Columbia or foreign country, in conformity with the law of such state, territory, District of Columbia or foreign country, or in conformity with the Federal Statutes, shall be as valid as to execution and acknowledgment thereof, only, as if executed and acknowledged within this state in conformity with the provisions of the laws of this state.  Provided this act shall not validate any deed, mortgage, releases, oil and gas leases, powers of attorney, and other instruments of writing for the conveyance of any lands, tenements, or hereditaments, the validity of which is in litigation upon the effective date of this act.  Provided this act shall not validate any execution or acknowledgment fraudulently obtained.

Laws 1949, p. 112, § 1; Laws 1963, c. 74, § 1, emerg. eff. May 21, 1963.

§1638.  Acknowledgments before deputy clerk of district court validated.

In all cases where heretofore any deputy clerk of the district court has taken acknowledgments of deeds, or other conveyances of real estate, in their respective counties, the same are hereby legalized and made binding, and such action shall have the same force and effect as if taken before some officer heretofore empowered by the statute to take acknowledgments.

Laws 1915, c. 270, § 1.

§1639.  Justice of the Peace  Acknowledgments validated.

In all cases where, prior to May 16th, 1913, any Justice of the Peace has taken acknowledgments of deeds or other conveyances of real estate affecting and relating to real estate located in a county or counties other than the county in which such Justice of the Peace resided, such acknowledgments are hereby legalized and made binding, and such acknowledgments shall have the same force and effect as if taken before some Justice of the Peace, a resident of the county in which the land sought to be deeded or conveyed was situated.

Laws 1923, c. 153, p. 253, § 1.

§1639a.  Record of deeds, mortgages, etc., where acknowledgment defective  Validation.

All deeds, mortgages, conveyances, or other instruments affecting the title to real property in the state, the acknowledgment of which was taken and certificate of acknowledgment executed by a Justice of the Peace of the county wherein such real property is situated, and/or where any notarial acknowledgment was taken before a notary public of any county in this state or of any other state where the certificate of acknowledgment is defective in form, and where any such instrument has actually been filed and recorded or copied into the permanent volumes of public title records in the office of the county clerk of the county in which said property is situated for a period of five or more years and has not been canceled of record, the recording of any such instrument is and shall be and become a valid public record in all respects and for all purposes as fully as if the same had been originally acknowledged before and certificate executed by an authorized officer and in the manner and form required by law at the time of the execution thereof.

Laws 1937, p. 313, § 1.

§1640.  Form of warranty deed.

A warranty deed to real estate may be substantially in the following form, towit:

Know all men by these Presents:

That____part__ of the first part, in consideration of the sum of ____ dollars, in hand paid, the receipt of which is hereby acknowledged, do hereby grant, bargain, sell and convey unto ____ the following described real property and premises, situate in ____ County, State of Oklahoma, towit: ____ together with all the improvements thereon and the appurtenances thereunto belonging, and warrant the title to the same.

To have and to hold said described premises unto the said part__ of the second part, ____ heirs and assigns forever, free, clear and discharged of and from all former grants, charges, taxes, judgments, mortgages and other liens and encumbrances of whatsoever nature;

Signed and delivered this ____ day of ____ 191_.

________________________.

R.L.1910, § 1184.

§1641.  Form of quitclaim deed.

A quitclaim deed to real estate may be substantially the same as a warranty deed, with the word "quitclaim" inserted in connection with the words "do hereby grant, bargain, sell and convey," as follows: "Do hereby quitclaim, grant, bargain, sell and convey," and by omitting the words, "and warrant the title to the same."

R.L.1910, § 1185. 8

§1642.  Form of sheriff's deed.

That from and after the passage of this act, a sheriff's deed issued upon the sale of real estate sold by virtue of an execution, judgment or decree of foreclosure of mortgage, or partition of real estate, may be in the following form, towit:

Whereas____ did, at the ____ term of the ____ court of ____ County, State of Oklahoma, on the ____day of ____, A.D. 19__ in an action in said court, wherein____ was plaintiff and ____ was defendant, same being cause NO ____, recover a judgment (or decree) against ____ for the sum of ____, and costs of suit, upon which an execution or order of sale was issued, dated the ____ day of ____ A.D. 19__ directed to ____, to execute, by virtue of which the said ____ levied upon the premises hereinafter described, and the time and place of sale thereof having been duly advertised according to law, the same were struck off and sold to ____ he being the highest and best bidder therefor, and the later said sale was duly confirmed by the District Court and deed ordered to issue.

Now, Therefore, Know All Men By These Presents, that I, ____ Sheriff, of the County of ____, State of Oklahoma, in consideration of the premises, do hereby convey to the said ____, his heirs and assigns, the following described lot or parcel of land (here describe the premises).

To Have and To Hold The Same with all the appurtenances thereto belonging to the said ____ his heirs and assigns, forever.

Witness my hand and seal, this ____ day of ____ 19__.

__________________________

Sheriff.

State of Oklahoma

____ County   ss.

Be it remembered that on this ____ day of ____ in the year one thousand nine hundred and ____, before me, ____, a notary public, personally appeared ____, Sheriff of ____ County, Oklahoma, well known to me to be the same person who is described in and who executed the within and foregoing instrument, and acknowledged to me that he executed the same as sheriff of____ County, Oklahoma, and as his free and voluntary act and deed, for the uses and purposes therein set forth.

In witness whereof, I have hereunto set my hand and official seal, at said county, the day and year last above written.

______________________

Notary Public, State of

Oklahoma, ________.

Oklahoma.

My Commission expires _____.

Said deed may be issued in this form and no further recitals therein are necessary.

Laws 1941, p. 56, § 1.

§1643.  Recording of instruments and judgments affecting real estate situated in more than one county.

When any instrument or judgment, affecting the title to or possession of real property, situated in more than one county in this state, has been filed for record in either of such counties, a copy thereof, certified to by the county clerk of the county in which it has been filed for record, may be recorded in any other county in this state wherein any portion of the real property affected by such instrument or judgment is situated, and such records will have the same effect as if the original instrument or judgment had been so recorded.

Laws 1971, c. 80, § 1.

§16-51.  Repealed by Laws 1994, c. 238, § 6, eff. Sept. 1, 1994.

§16-52.  Repealed by Laws 1994, c. 238, § 6, eff. Sept. 1, 1994.

§16-53.  Recorded signed documents - Rebuttable presumptions.

EVIDENTIARY EFFECT OF RECORDED DOCUMENT

A.  A recorded signed document relating to title to real estate creates a rebuttable presumption with respect to the title that:

1.  The document is genuine and was executed as the voluntary act of the person purporting to execute it;

2.  The person executing the document and the person on whose behalf it is executed are the persons they are purported to be and the person executing it was neither incompetent nor a minor at any relevant time;

3.  Delivery occurred notwithstanding a lapse of time between dates on the document and the date of recording;

4.  Any necessary consideration was given;

5.  The grantee, transferee, or beneficiary of an interest created or claimed by the document acted in good faith at all relevant times up to and including the time of the recording;

6.  A person purporting to act as an attorney-in-fact pursuant to a recorded power of attorney held the position he purported to hold and acted within the scope of his authority.  It shall also be presumed that the principal was alive and was neither incompetent nor a minor at any relevant time;

7.  A person purporting to act as:

a. one of the officers listed in Section 93 of Title 16 of the Oklahoma Statutes on behalf of a corporation,

b. a partner of a general partnership,

c. a general partner of a limited partnership,

d. a manager of a limited liability company,

e. a trustee of a trust,

f. any officer or member of the board of trustees of a religious corporation,

g. a court-appointed trustee, receiver, personal representative, guardian, conservator, or other fiduciary, or

h. an officer or member of any other entity,

held the position he purported to hold, acted within the scope of his authority (unless limitations of authority were previously filed of record and indexed against the property in question), and the authorization satisfied all requirements of law;

8.  All entities that are parties to the document are in good standing in their jurisdiction of organization;

9.  If the document purports to be executed pursuant to or to be a final determination in a judicial or administrative proceeding, or to be executed pursuant to a power of eminent domain, the court, official body, or condemnor was acting within its jurisdiction and all steps required for the execution of the title document were taken;

10.  Recitals and other statements of fact in a conveyance are true if the matter stated was relevant to the purpose of the document;

11.  Persons named in, signing, or acknowledging the document and persons named in, signing, or acknowledging another related document in a chain of title are identical, if the persons appear in those conveyances under identical names, or under variants thereof, including inclusion, exclusion, or use of:

a. commonly recognized abbreviations, contractions, initials, or colloquial or other equivalents,

b. first or middle names or initials,

c. simple transpositions that produce substantially similar pronunciations,

d. articles or prepositions in names or titles,

e. descriptions of entities as corporations, companies or abbreviations or contractions of either, or

f. name suffixes, such as Senior or Junior, unless other information appears of record indicating that they are different persons; and

12.  All other requirements for its execution, delivery, and validity have been satisfied.

B.  The presumptions stated in subsection A of this section arise even if the document purports only to release a claim or convey any right, title, or interest of the person executing it or the person on whose behalf it is executed.

C.  If presumptions created by subsection A of this section are inconsistent, the presumption applies that is founded upon weightier considerations of policy.  If considerations of policy are of equal weight, neither presumption applies.

Added by Laws 1994, c. 238, § 2, eff. Sept. 1, 1994.

§1661.  Definitions.

For the purposes of this act: (a) An interest in real estate shall include, but not be limited to mortgage liens, interests of purchasers under contract of sale, leases, easements, oil and gas leases, and mineral and royalty interests.  (b) A purchaser for value shall include one who has actual or constructive notice of the invalidity of the conveyance, decree or judgment under which his grantor claims immediately or remotely.

Laws 1961, p. 192, § 1.

§1662.  Purchasers for value of real estate  Reliance upon status of title as reflected by county records and by decrees and judgements of courts.

(a) Any purchaser for value acquiring an interest in real estate from one who claims such interest, immediately or remotely, under a conveyance of record for ten (10) or more years in the records of the county wherein the land is located prior to such purchase shall acquire a valid and marketable title to such interest as against any person claiming adversely to such recorded conveyance for any of the following reasons:  (1) that such conveyance was executed by an incompetent person, unless the county court records in the county wherein the land is located, or the county records therein, reflect the appointment of a guardian prior to said deed, or a judicial determination of the incompetency of the grantor, in which event Sections 61 through 66 of this title shall not apply, (2) that such conveyance was executed by a corporation to an officer thereof, which fact may or may not appear on the face of the deed, without proper authority therefor being had by the officers executing said conveyance, (3) that such conveyance was executed by an attorney in fact under a recorded power of attorney which power had terminated by reason of matters not affirmatively shown in the county records, or (4) that such conveyance was never delivered; Provided, however, this section shall not apply as against such person claiming adversely to any such conveyance for any of the foregoing reasons if prior to such purchase, or within one (1) year from October 27, 1961, the effective date of Sections 61 through 66 of this title, or from the effective date of Section 62, as amended, of this title, whichever later occurs, such person shall have filed of record in the county wherein the land is located a notice setting forth his claim and the basis thereof; and provided, further, that this section shall not apply as against any person in possession of the land either by occupancy or by occupancy of a tenant at the time such purchaser acquires his interest.

(b) Any purchaser for value acquiring an interest in real estate from one who claims such interest, immediately or remotely, by or through a conveyance from one purporting therein to be a guardian, executor, or administrator, which conveyance has been of record for ten (10) or more years in the county wherein said land is located prior to such purchase, and which conveyance either has the approval of the court endorsed upon it, or has been confirmed by an order of the court, shall acquire a valid and marketable title to such interest to the full extent that such conveyance purports to convey the same as against any of the following persons:  (1) any ward or wards named in said conveyance, his or their heirs, devisees, representatives, successors, or assigns, (2) the State of Oklahoma or any other person claiming under the estate of any decedent named in said conveyance, the heirs, devisees, or representatives of such decedent, their successors, or assigns, or any creditors of said decedent; Provided, however, that this section shall not apply to any person mentioned in (1) or (2) above who for any reason claims adversely to such conveyance, or contends that such conveyance did not divest him of his interest as purported by such conveyance if prior to such purchase, or within one (1) year from October 27, 1961, the effective date of Sections 61 through 66 of this title, or from the effective date of Section 62, as amended, of this title, whichever is the later, such person shall file of record in the county wherein the land is located a notice setting forth his claim and the basis thereof; Provided, further, this section shall not apply as against any person in possession of the land, by occupancy or by occupancy of a tenant, at the time such purchaser acquires his interest.

(c) Any purchaser for value acquiring an interest in real estate from one who claims such interest, immediately or remotely, by or through (1) any decree of distribution or of partition in a decedent's estate entered by and of record in a court of the county wherein the land is located for a period of ten (10) years prior to such purchase, or (2) any such decree entered by a court for any county in this state which decree has been of record in the county wherein the decree was entered or in the deed records of any county or counties in which any part of the land or lands is located for a period of ten (10) years prior to such purchase, shall acquire a valid and marketable title to such interest as against any claim or interest of the estate of said decedent or any heir or devisee, his successors or assigns, of said decedent or any creditors of said decedent; Provided, however, this section shall not apply if prior to such purchase, or within one (1) year from October 27, 1961, the effective date of Sections 61 through 66 of this title, or from the effective date of Section 62, as amended, of this title, whichever later occurs, such heirs, devisee, or representative of such estate files of record in the county wherein the land is located a notice setting forth the nature of his claim; Provided, further, this section shall not apply as against any person claiming adversely to such decree who is in possession of the land by occupancy or by occupancy of a tenant, at the time said purchaser acquires his interest.

(d) Any purchaser for value acquiring an interest in real estate from one who claims such interest, immediately or remotely, by or through any of the following muniments:  (1) a sheriff's or marshal's deed executed pursuant to an order of a court having jurisdiction over the land affected confirming a judicial sale or directing the issuance of such deed, (2) any final judgment of a court having jurisdiction over the land affected determining and adjudicating the ownership of such land or any interest therein or partitioning same, (3) any conveyance by a receiver executed pursuant to an order of any court having jurisdiction and directing issuance thereof or directing a sale of such land or any interest therein, (4) any conveyance executed by a trustee or purported trustee referring to a trust agreement or referring to named beneficiaries or otherwise indicating the existence of an express trust where the trust agreement has not been recorded in the county where the land is situated, (5) a purported certificate tax deed or resale tax deed executed by the county treasurer of the county wherein the land is located; which muniment, if a conveyance has been of record in the county wherein the land is situated for a period of ten (10) years prior to such purchase, or, if a judgment has been entered for a period of ten (10) years prior to such purchase and, where such judgment is entered by a court outside the county where the land affected is located, has been recorded in the records of the court clerk or county clerk of the county in which such land is located, shall acquire a valid and marketable title to such interest as against the claims of the following:  (A) any person or the heirs, devisees, personal representatives, successors or assigns of such person who was named as a defendant in the judgment preceding the sheriff's or marshal's deed referred to in subparagraph (1) above and whose rights or claims were not preserved by the terms of such judgment and who claims an interest by reason of any defect, jurisdictional or otherwise, in the proceedings resulting in such judgment, (B) any person or the heirs, devisees, personal representatives, successors or assigns of such person who was named as a defendant in the judgment referred to under subparagraph (2) above and whose rights or claims were not preserved by the terms of such judgment and who claims an interest by reason of any defect, jurisdictional or otherwise, in the proceedings resulting in such judgment, (C) any person or the heirs, devisees, personal representatives, successors or assigns of such person who was named as a defendant or owner or party in interest in the proceedings referred to in subparagraph (3) above, (D) any person or the heirs, devisees, personal representatives, successors or assigns of such person who claims as a settlor, trustee or beneficiary or by, through or under such settlor, trustee or beneficiary of the trust referred to in subparagraph (4) above, (E) any and all owners or claimants of such land or interest therein whose ownership or claim originated prior to such deeds as are referred to in subparagraph (5) above and the heirs, devisees, personal representatives, successors or assigns of such owners or claimants; Provided, however, this section shall not apply as against any such person claiming adversely to such muniments set forth hereinabove if prior to such purchase, or within one (1) year from October 27, 1961, the effective date of Sections 61 through 66 of this title, or from the effective date of Section 62, as amended, of this title, whichever later occurs, such person shall have filed of record in the records of the county wherein the land is located a notice setting forth his claim and the basis thereof; Provided, further, that this section shall not apply against any person claiming adversely to such muniment who is in possession of the land by occupancy or by occupancy of a tenant at the time said purchaser for value acquires his interest.   The State of Oklahoma and its political subdivisions or a public service corporation or transmission company which has facilities of service installed on, over, across or under any part of the land shall, to that extent, be deemed to be in possession thereof for purposes of the foregoing provision.

Laws 1961, p. 192, § 2; Laws 1973, c. 184, § 1, operative Oct. 1, 1973.

§1663.  Notice of claim.

(a) The notice of claim required to be filed in Section 2 hereof shall contain an accurate and full description of all land affected by such notice, which description shall be set forth in particular terms and not by general inclusions; but, if said claim is founded upon a recorded instrument, then the description in such notice may be the same as that contained in such recorded instrument. The notice shall set forth clearly the basis for and the extent or nature of the claimant's alledged interest, and be signed, acknowledged and filed for record in the county clerk's office of the county or counties where the land described therein is situated. The county clerk of each county shall accept all such notices presented to him which describe land located in the county in which he serves, and shall enter, record, and index the same in the same way that deeds are recorded, and each county clerk shall be entitled to charge the same fees for the recording thereof as are charged for recording deeds.  In indexing such notices in his office, each county clerk shall enter such notices in the index of deeds and in the numerical index of deeds.  The names of the claimants appearing in such notices are to be entered as grantees in such indexes.  (b) Recording of such notice after a purchase for value has been effected shall not impair the rights of the purchaser for value or the rights of the heirs, successors and assigns of such purchaser. (c) If any person required under this act to file a notice to protect his rights as against a purchaser for value is a minor or incompetent or unborn contingent remainderman, such notice may be filed by his guardian, person having custody of him, his next friend or any person interested in his estate or any person who represents him as attorney, agent, or in another capacity.  Minority, incompetency or other disability shall not suspend the operation of this act.

Laws 1961, p. 193, § 3.

§1666.  Purpose.

The Legislature deems that the needs of the society of this state require that persons claiming interests in real estate contrary to the apparent title as shown by the county records and decrees and judgments of the county courts and courts of general jurisdiction come forward and make public their claims and the basis thereof by filing of record a notice of such claim.  This act shall be liberally construed to effect the legislative purpose of simplifying real estate transactions by permitting purchasers to rely upon the status of title as reflected by the county records and by the decrees and judgments of the aforementioned courts.

Laws 1961, p. 194, § 7.

§16-67.  Purchase of severed mineral interest from person claiming interest through recorded affidavit or recital of death and heirship.

Any purchaser for value acquiring a severed mineral interest in real estate from a person who claims such interest, immediately or remotely, through a recorded affidavit of death and heirship or a recital of death and heirship in a recorded title transaction, as that term is defined in Section 78 of Title 16 of the Oklahoma Statutes, shall acquire a valid and marketable title to such interest as against any person claiming adversely to such recorded affidavit or recital on the following conditions:

1.  The affidavit or recital states that the decedent died without a will;

2.  The affidavit or recital lists the names of the decedent's heirs and their relationship to the decedent;

3.  The affidavit or recital states that the maker is related to the decedent or otherwise has personal knowledge of the facts stated therein;

4.  The affidavit or the title transaction that contains the recital has been recorded for at least ten (10) years in the office of the county clerk in the county in which the real property is located; and

5.  No instrument inconsistent with the heirship alleged in the affidavit or recital has been filed in the office of the county clerk in the county in which the real property is located.

This section shall apply to affidavits recorded before the effective date of this act as well as to those recorded thereafter, except that, with respect to those recorded before such date, the ten-year period specified above shall not expire until one (1) year after the effective date of this act.  This section shall not apply as against any person in possession of the land, by occupancy or by occupancy of a tenant, at the time such purchaser acquires an interest in such land.

Added by Laws 1999, c. 84, § 2, eff. Nov. 1, 1999.

§16-68.  Abolition of doctrine of constructive possession.

The doctrine of constructive possession is abolished only insofar as it applies to the Simplification of Land Titles Act, Section 61 et seq. of Title 16 of the Oklahoma Statutes.  Any claims based upon constructive possession before the effective date of this act shall be extinguished unless a notice of the claim is filed with the county clerk of the county where the land or interest is located within one (1) year from the effective date of this act.  The notice of the claim shall set forth basis thereof and specifically refer to this section.

Added by Laws 1999, c. 84, § 3, eff. Nov. 1, 1999.

§1671.  Marketable record title defined.

Any person having the legal capacity to own land in this state, who has an unbroken chain of title of record to any interest in land for thirty (30) years or more, shall be deemed to have a marketable record title to such interest as defined in Section 78 of this title, subject only to the matters stated in Section 72 of this title.  A person shall be deemed to have such an unbroken chain of title when the official public records disclose a conveyance or other title transaction, of record not less than thirty (30) years at the time the marketability is to be determined, which said conveyance or other title transaction purports to create such interest, either in

(a) the person claiming such interest, or

(b) some other person from whom, by one or more conveyances or other title transactions of record, such purported interest has become vested in the person claiming such interest; with nothing appearing of record, in either case, purporting to divest such claimant of such purported interest.

Laws 1963, c. 31, § 1; Laws 1970, c. 92, § 1, eff. July 1, 1972.

§1672.  Title subject to certain interests and defects.

Such marketable record title shall be subject to:

(a) All interests and defects which are inherent in the muniments of which such chain of record title is formed; provided, however, that a general reference in such muniments, or any of them, to interests created prior to the root of title shall not be sufficient to preserve them, unless specific identification be made therein of a recorded title transaction which creates such interest.  (b) All interests preserved by the filing of proper notice or by possession by the same owner continuously for a period of thirty (30) years or more, in accordance with Section 74 of this title.

(c) The rights of any person arising from a period of adverse possession or user, which was in whole or in part subsequent to the effective date of the root of title.

(d) Any interest relating to a title transaction which has been recorded subsequent to the effective date of the root of title from which the unbroken chain of title of record is started; provided, however, that such recording shall not revive or give validity to any interest which has been extinguished prior to the time of the recording by the operation of Section 73 of this title.

(e) The exceptions stated in Section 76 of this title as to rights of reversioners in leases, as to severed mineral or royalty interests, as to easements and interests in the nature of easements, and rights granted, reserved or excepted by instruments creating such easements or interests, or restrictions or agreements which are part of a subdivision development plan, and as to interests of the United States.

§1673.  Claims prior to date of root title as null and void.

Subject to matters stated in Section 2 hereof, such marketable record title shall be held by its owner and shall be taken by any person dealing with the land free and clear of all interests, claims or charges whatsoever, the existence of which depends upon any act, transaction, event or omission that occurred prior to the effective date of the root of title.  All such interests, claims or charges, however denominated, whether legal or equitable, present or future, whether such interests, claims or charges are asserted by a person sui juris or under a disability, whether such person is within or without the state, whether such person is natural or corporate, or is private or governmental, are hereby declared to be null and void. Laws 1963, c. 31, § 3.

§1674.  Filing of notice of claim  Disability or lack of knowledge  Thirtyyear possession as deemed equivalent to filing notice.

(a) Any person claiming an interest in land may preserve and keep effective such interest by filing for record during the thirtyyear period immediately following the effective date of the root of title of the person whose record title would otherwise be marketable, a notice in writing, duly verified by oath, setting forth the nature of the claim.  No disability or lack of knowledge of any kind on the part of anyone shall suspend the running of said thirtyyear period. Such notice may be filed for record by the claimant or by any other person acting on behalf of any claimant who is

(1) under a disability,

(2) unable to assert a claim on his own behalf, or

(3) one of a class, but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(b) If the same record owner of any possessory interest in land has been in possession of such land continuously for a period of thirty (30) years or more, during which period no title transaction with respect to such interest appears of record in his chain of title, and no notice has been filed by him or on his behalf as provided in subsection (a), and such possession continues to the time when marketability is being determined, such period of possession shall be deemed equivalent to the filing of the notice immediately preceding the termination of the thirtyyear period described in subsection (a).

§16-75.  Contents and recording of notice - Sham legal process.

A.  To be effective and to be entitled to be recorded, the notice of claim of interest in land, referred to in Section 74 of this title, shall contain an accurate and full description of all land affected by such notice which description shall be set forth in particular terms and not by general inclusions; but if said claim is founded upon a recorded instrument, then the description in such notice may be the same as that contained in such recorded instrument.  Such notice shall be filed for record in the county clerk's office of the county or counties where the land described therein is situated.  Except as provided in subsection B of this section, the county clerk of each county shall accept all such notices presented to him which describe land located in the county in which he serves and shall enter, record and index the same in the same way that deeds are recorded and each county clerk shall be entitled to charge the same fees for the recording thereof as are charged for recording deeds.  In indexing such notices in his office, each county clerk shall enter such notices in the index of deeds and in the numerical index.  The names of the claimants appearing in such notices are to be entered as grantees in such indexes.

B.  The county clerk may refuse to file any notice of interest in land provided for in subsection A of this section, if the clerk believes that the instrument constitutes sham legal process, as defined by Section 1533 of Title 21 of the Oklahoma Statutes, or if the clerk believes the notice is being presented for the purpose of slandering the title to land.

C.  1.  Any person aggrieved by the refusal of a county clerk to file any notice provided for in subsection A of this section may petition the district court for a writ of mandamus to compel the county clerk to record the notice.

2.  At the time of refusal, the person aggrieved shall file a notice of refusal with the county clerk for the purpose of preserving priority of filing in the event the person prevails in any action so commenced, if the person wishes to preserve priority of filing.  The refusal notice shall be submitted on a form provided by the county clerk, but must be filled out by the aggrieved party.  A copy of the instrument that the clerk refused to file must be attached to the notice of refusal.  The county clerk shall stamp the date of refusal on the notice of refusal.

3.  The refusal notice shall be in the following form:

STATE OF OKLAHOMA

__________ COUNTY

NOTICE OF REFUSAL

The Office of County Clerk of __________ County, Oklahoma, has on __________ (date) refused to file a document designated ___________ (title of document or brief description of document).  The document constitutes a claim or lien on the following property: ______________ _______________________________________________ (Description of property.  In case of real property, description must be the legal description for the property.)  A copy of the refused document must be attached to this notice of refusal or the clerk cannot accept it for filing.

Signed:_____________ Signed: ________________________

County Clerk   Aggrieved party or attorney

for aggrieved party

_______County, Oklahoma

Address:__________________

__________________________

4.  The action for mandamus must be filed with the district court within twenty (20) days after the notice of refusal is filed with the county clerk.  If the writ of mandamus is granted, the court clerk shall refund the fee for filing the action.  Notice of the pendency of a mandamus action filed pursuant to this section shall be filed in accordance with Section 2004.2 of Title 12 of the Oklahoma Statutes.  A file-stamped copy of the notice of the pendency of the action, identifying the case and the court in which the action is pending and the legal description of the land affected by the action shall be filed with the county clerk.  If the court determines that the notice provided for in subsection A of this section is not sham legal process or is not for the purpose of slandering title, the court shall order the county clerk to record the notice.  The court order shall include a notation of the book and page number of the index in which the notice of refusal is located and a statement that abstractors shall not show the pages on which the attachment to the notice of refusal is located in any abstract.  For any notice which the court orders to be filed pursuant to this subsection, the date of filing shall be retroactive to the date the notice of refusal was filed.

5.  If the court determines that the notice of claim of interest in land is sham legal process, the court shall issue an order that abstractors shall not show the pages on which the attachment to the notice of refusal is located in any abstract.

D.  If a county clerk files a notice of interest in land that is sham legal process or refuses to file a notice of interest in land because the clerk believes the notice to be sham legal process, the clerk shall be immune from liability for such action in any civil suit.

E.  A clerk shall post a sign, in letters at least one (1) inch in height, that is clearly visible to the general public in or near the clerk's office stating that it is a felony to intentionally or knowingly file or attempt to file sham legal process with the clerk.  Failure of the clerk to post such a sign shall not create a defense to any criminal or civil action based on sham legal process.

Added by Laws 1963, c. 31, § 5.  Amended by Laws 1997, c. 405, § 6, emerg. eff. June 13, 1997.

§16-76.  Exceptions to application of act - Stray instruments - Root of title - Severed mineral interests.

A.  Sections 71 through 80 of this title shall not be applied to bar any lessor or his successor as a reversioner of his right to possession on the expiration of any lease; or to bar or extinguish any mineral or royalty interest which has been severed from the fee simple title of the land; or to bar or extinguish any easement or interest in the nature of an easement, or any rights granted, reserved or excepted by any instrument creating such easement or interest; or use restrictions or area agreements which are part of a plan for subdivision development or to bar any right, title or interest of the United States by reason of failure to file the notice herein required.

B.  As used in this section, "stray instrument" means an instrument executed by a person or entity, or a decree of distribution entered in the estate of a decedent, who or which does not otherwise appear in the chain of record title to a tract of real property.  A stray instrument shall not create a root of title pursuant to Sections 71 through 80 of this title if the following conditions exist:

1.  There is apparent from the record an otherwise valid, uninterrupted chain of record title traceable to an instrument which is a root of title as defined by Sections 71 through 80 of this title; and

2.  A current owner of the property under the chain of title referred to in paragraph 1 of this subsection records an affidavit that alleges that the current owner or owners are in possession of the property and that the parties claiming under the stray instrument own no interest in the property.  If there are multiple owners, any one or more of the owners may execute the affidavit on behalf of all owners.

C.  An instrument executed by a person or entity, or a decree of distribution entered in the estate of a decedent who or which does not otherwise appear in the chain of record title to a tract of real property, except as an owner of a severed mineral interest therein, shall not create a root of title pursuant to Sections 71 through 80 of this title.

D.  As used in this section "severed mineral interest" includes mineral leasehold interests or working interests, mineral royalty interests and overriding royalty interests, and ownership of minerals without any ownership interest in the surface estate other than the rights of ingress and egress and for use of the surface for mineral development and exploration.

E.  This section shall not apply to the interest of any person or entity who or which claims a valid interest under any such stray instrument as defined herein and who shall, no later than November 1, 1996, file with the county clerk of the county where the land or interest is located, a notice of such claim, setting forth the basis thereof, and specifically referring to this section.

Added by Laws 1963, c. 31, § 6.  Amended by Laws 1995, c. 232, § 4, eff. Nov. 1, 1995.

§1677.  Operation of statutes of limitations or recording statutes unaffected.

Nothing contained in this act shall be construed to extend the period for the bringing of an action or for the doing of any other required act under any statutes of limitations, nor, except as herein specifically provided, to affect the operation of any statutes governing the effect of the recording or the failure to record any instrument affecting land.

Laws 1963, c. 31, § 7.

§1678.  Definitions.

(a) "Marketable record title" means a title of record as indicated in Section 71 of this title, which operates to extinguish such interests and claims, existing prior to the effective date of the root of title, as are stated in Section 73 of this title.

(b) "Records" includes probate and other official public records, as well as records in the county clerk's office.

(c) "Recording," when applied to the official public records of any office or court, includes filing.

(d) "Person dealing with land" includes a purchaser of any estate or interest therein, a mortgagee, a levying or attaching creditor, a land contract vendee, or any other person seeking to acquire an estate or interest therein, or impose a lien thereon.

(e) "Root of title" means that conveyance or other title transaction in the chain of title of a person, purporting to create the interest claimed by such person, upon which he relies as a basis for the marketability of his title, and which was the most recent to be recorded as of a date thirty (30) years prior to the time when marketability is being determined.  The effective date of the "root of title" is the date on which it is recorded.

(f) "Title transaction" means any transaction affecting title to any interest in land, including title by will or descent, title by tax deed, mineral deed, lease or reservation, or by trustee's, referee's, guardian's, executor's, administrator's, master in chancery's, sheriff's or marshal's deed, or decree of any court, as well as warranty deed, quitclaim deed, or mortgage.

Laws 1963, c. 31, § 8; Laws 1970, c. 92, § 4, eff. July 1, 1972.

§16-79.  Penalties for filing slanderous notices of claims - Quiet title action independent of criminal action.

A.  No person shall use the privilege of filing notices hereunder for the purpose of slandering the title to land and, in any action brought for the purpose of quieting title to land, if the court shall find that any person has filed a claim for that reason, he shall award the plaintiff all the costs of such action, including such attorney fees as the court may allow to the plaintiff, and, in addition, shall decree that the defendant asserting such claim shall pay to plaintiff three times the damages that plaintiff may have sustained as the result of such notice of claim having been so filed for record.

B.  A quiet title action shall be independent of any criminal action that may be filed against the defendant, and there shall be no requirement that the defendant in a quiet title action be convicted of any criminal act.

Added by Laws 1963, c. 31, § 9.  Amended by Laws 1997, c. 405, § 7, emerg. eff. June 13, 1997.

§1680.  Construction.

This act shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record chain of title as described in Section 1 of this act, subject only to such limitations as appear in Section 2 of this act.

Laws 1963, c. 31, § 10.

§16-82.  Recording of affidavit - Rebuttable presumption.

An affidavit covering matters named in Section 83 of this title may be recorded in the office of the county clerk in the county in which the real property is situated.  There shall be a rebuttable presumption that facts stated in a recorded affidavit are true as they relate to real estate, its use, or its ownership.

Added by Laws 1985, c. 233, § 1, eff. Nov. 1, 1985.  Amended by Laws 1994, c. 238, § 3, eff. Sept. 1, 1994.

§1683.  Matters to which affidavit may relate.

The affidavit may relate to the following matters:  Age, sex, birth, death, relationship, family history, heirship, names, and identity of parties, whether individual, corporate, partnership or trust; identity of officers of corporations; membership of partnerships, joint ventures and other unincorporated associations; identity of trustees of trusts, and their respective terms of services; history of the organization of corporations, partnerships, joint ventures and trusts; marital status; possession; residence; service in the Armed Forces; and conflicts and ambiguities in descriptions of land in recorded instruments.

Added by Laws 1985, c. 233, § 2, eff. Nov. 1, 1985.

§1684.  Description of land  Recording fee  Indexing.

Every affidavit prescribed in Section 2 of this act shall include a description of the land for which the title may be affected by matters covered in the affidavit.  The county clerk shall record the affidavit for such fees as provided by law and indicate the land affected on the numerical tract index in the county clerk's office.

Added by Laws 1985, c. 233, § 3, eff. Nov. 1, 1985.

§1685.  False statements  Penalties.

Any person who knowingly makes or causes to be made a false statement in an affidavit shall be guilty of perjury and be liable for actual damages suffered or incurred by any person or other entity as a result or consequence of the making of or reliance upon such false affidavit.  The court may award punitive damages, costs and attorney fees.

Added by Laws 1985, c. 233, § 4, eff. Nov. 1, 1985.

§1691.  Corporations may convey by attorney.

Corporations, as well as individuals, may make, acknowledge and deliver instruments affecting real estate by an attorney in fact.

R.L.1910, § 1172.

§1692.  Instrument by corporation valid.

Every instrument affecting real estate or authorizing the execution of any deed, mortgage or other instrument relating thereto, executed and acknowledged by a corporation or its attorney in fact in substantial compliance with this chapter, shall be valid and binding upon the grantor, notwithstanding any omission or irregularity in the proceedings of such corporation or any of its officers or members, and without reference to any provision in its constitution or bylaws.

R.L.1910, § 1173.

§1693.  Manner of execution by corporation.

Every deed or other instrument affecting real estate made by a corporation must have the name of such corporation subscribed thereto either by an attorneyinfact, president, vicepresident, chairman or vicechairman of the board of directors of such corporation.

R.L. 1910, § 1186; Laws 1987, c. 146, § 26, emerg. eff. June 24, 1987; Laws 1994, c. 238, § 4, eff. Sept. 1, 1994.

§16-94.  Repealed by Laws 1994, c. 238, § 6, eff. Sept. 1, 1994.

§16-95.  Acknowledgment by corporation - Form.

Every deed or other instrument affecting real estate, executed by a corporation, must be acknowledged by an officer or attorney-in-fact subscribing the name of the corporation thereto, which acknowledgment may be in substantially a form as provided for in the Uniform Law on Notarial Acts or in substantially  the following form:

State of Oklahoma,  )

)  ss.

__________ County.  )

Before me, a ____ in and for this state, on this ____ day of ____, ____ personally appeared ____ to me known to be the identical person who subscribed the name of the maker thereof to the foregoing instrument as its (attorney-in-fact, president, vice-president, chair, or vice-chair of the board of directors or mayor, as the case may be) and acknowledged to me that ________ executed the same as ______ free and voluntary act and deed, and as the free and voluntary act and deed of the corporation, for the uses and purposes therein set forth.

R.L. 1910, § 1188; Laws 1994, c. 238, § 5, eff. Sept. 1, 1994; Laws 1999, c. 104, § 3, emerg. eff. April 19, 1999.

§1696.  Mechanic's materialman's lien statement  Execution, attestation, seal or acknowledgement not required  Release.

Any lien statement authorized pursuant to the provisions of Sections 141 through 164 of Title 42 of the Oklahoma Statutes when executed on behalf of a corporation may be signed and verified by any officer or agent of said corporation without the necessity of attestation, seal, or acknowledgement and any release of such lien when executed on behalf of a corporation may be signed by any officer or agent of such corporation without the necessity of attestation, seal, or acknowledgement.

With respect to the execution and release of lien statements in accordance with this section the provisions of Sections 15, 93, 94 and 95 of Title 16 of the Oklahoma Statutes shall not apply.

Added by Laws 1984, c. 257, § 2, emerg. eff. May 30, 1984.

§16201.  Citation.

Section 16-201.  This act may be cited as the Uniform Vendor and Purchaser Risk Act. Laws 1965, C. 92, Sec. 1.

Laws 1965, c. 92, § 1.

§16202.  Rights and duties of parties.

Any contract hereafter made in this state for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise;

(a) if, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of this purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that he has paid; or

(b) if, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is he entitled to recover any portion thereof that he has paid.

Laws 1965, c. 92, § 2.

§16203.  Uniform law.

This act shall be so interpreted as to effectuate its purpose to make uniform the law of those states which enact it.

Laws 1965, c. 92, § 3.



Title 17. — Corporation Commission

OKLAHOMA STATUTES

TITLE 17.

CORPORATION COMMISSION

_________

§17-1.  Violating rules, orders or other requirements of Commission - Switching service provider without consent of customer - Fines.

A.  1.  Upon a determination by the Corporation Commission of violation of any of its rules, orders or other requirements, a corporation, person or firm may be fined by the Commission, a sum not to exceed Five Hundred Dollars ($500.00), as the Commission may deem proper.  Each day's continuance of such violation, after due service upon such corporation, person or firm, of the order or requirement of the Commission shall be a separate offense.

2.  If the operation of such order or requirement is suspended, pending an appeal, the period of such suspension shall not be computed against the corporation, person or firm, with regard to its liability for fines and penalties.

B.  Any corporation, person or firm that switches the local or long distance telephone, electrical energy, or natural gas service provider of a customer without the consent of the customer may be fined by the Commission a sum not to exceed Ten Thousand Dollars ($10,000.00) per occurrence, as the Commission may deem proper after notice and opportunity for hearing.

R.L. 1910, § 1192.  Amended by Laws 1998, c. 48, § 1, eff. Nov. 1, 1998; Laws 2000, c. 178, § 1, eff. Nov. 1, 2000.

§172.  Contempt proceedings  When authorized  Institution of prosecution  Notice.

In case of failure of any corporation, person or firm to obey or comply with any order or requirement of the Corporation Commission, the Commission may punish such corporation, person or firm, as for contempt.  Such contempt proceedings may be instituted by any citizen of this state, or other parties affected by such order, by filing an affidavit with the Corporation Commission, setting forth the acts of omission or failure to comply with such order or requirement.  Upon the filing of such affidavit or information above mentioned, it shall be the duty of the Commission to forward to such offending corporation, person or firm a copy of such affidavit or information, and shall also issue citation to such corporation, person or firm to answer at a time to be fixed in the citation, not less than ten (10) days, nor more than twenty (20) days from the date of the service of said citation.

R.L.1910, § 1193.

§173.  Pleadings, trial, judgment and appeal.

If the defendant shall fail to appear or file answer on the day mentioned in the citation, such failure to appear or file answer shall be deemed an admission of the truth of each and every material allegation in such affidavit, or information, and the Commission may render judgment without further hearing or testimony; or the Commission may in its discretion require additional evidence before rendering judgment in any case of default.  Upon the appearance and filing of answer of the defendant, such appearance may be by plea, demurrer or answer, and when the issue shall have been settled, the Commission may hear evidence as to the matters and facts in reference to the alleged violation of the order or requirement, and may continue the hearing from time to time, and the defendant shall be given ample opportunity to introduce proper evidence and be fully heard in the premises.  Upon the conclusion of the evidence and arguments of counsel, the Commission shall render judgment, a copy of which shall be delivered to the defendant, and the defendant shall have five (5) days from the receipt of copy of the judgment to file its exceptions thereto, and shall be allowed to appeal from the judgment of the Commission, to the Supreme Court, as provided in other cases, upon its filing a bond with the Commission in double the amount of such fine or judgment, with such security as may be required by the Commission.  Upon the filing of such bond with the commission and allowing of the appeal, the same shall operate a suspension of the fine and judgment appealed from.

R.L.1910, § 1194.

§174.  Suspension bond.

If the order violated for which such fine or judgment is imposed shall have been an order promulgating or fixing rates, to be charged by public service corporations, persons or firms, it shall be necessary in appealing from such fine or judgment for the defendant to give a suspending bond, executed and filed with and approved by the Commission, payable to the state, and sufficient in amount and security to insure the prompt refunding by the appealing corporation, person or firm, to the parties entitled thereto, of all charges which such company may collect or receive, pending the appeal, in excess of those fixed or authorized by the order of the Commission violated or disregarded by such corporation, person or firm.  Such bond shall be conditioned to require such corporation, person or firm to keep such accounts and to make to the Commission from time to time such report, verified by oath, as may in the judgment of the Commission suffice to show the amount being charged or received by the company pending the appeal, in excess of the charge prescribed by the Commission in the order violated, together with the names and addresses of persons to whom such overcharges will be refunded in case the charges made by the company pending the appeal be not sustained on the final judgment, and the commission may at any time require such corporation, person or firm to give additional security or to increase the suspending bond when the same may appear to the Commission to be necessary to insure the prompt refunding of the overcharges aforesaid.  Upon the final judgment, if the order violated is sustained in the Supreme Court, the Commission shall distribute such overcharges to the persons to whom the same are due, as provided in Section twentyone, Article nine, of the Constitution: Provided, that if the order violated is one fixing or establishing rates and the corporation, person or firm shall obey such order and carry its provisions into effect pending such appeal, the last abovementioned bond shall not be required.

R.L.1910, § 1195.

§175.  Supreme Court to give precedence to such appeals.

Section 5.  All cases appealed to the Supreme Court from the judgment of the Corporation Commission as herein provided, shall have precedence therein, except as provided in the Constitution, and it shall be the duty of the Supreme Court to advance the same on the docket for immediate consideration and proceed to final judgment without any unnecessary delay.

R.L.1910, § 1196.

§176.  Judgment lien  Execution.

Section 6.  All judgments or fines assessed against any corporation, person or firm, for the violation of any order or regulation, as herein provided, shall be a first lien on all property of such corporation, person or firm within this state, and it shall be the duty of the Corporation Commission, if such judgment or fine is not paid within thirty (30) days after the rendition of such judgment or fine, to issue an execution, directed to the marshal of the Corporation Commission, commanding him to seize sufficient property of such corporation, person or firm, to satisfy the fine or judgment.  And it shall be the duty of the Marshal to sell or dispose of properties levied on by reason of an execution issued by the Commission, in like manner as now required by sheriffs of this state, for the sale of property levied on by virtue of an execution issued on a judgment of a district court.

R.L.1910, § 1197.

§17-6.1.  Civil penalties - Willfully and knowingly injuring or destroying pipeline transportation system.

A.  Any person who has been determined by the Commission to have violated any provision of any rule, regulation, or order issued pursuant to the provisions of the Commission related to pipeline safety shall be liable for a civil penalty of not more than Ten Thousand Dollars ($10,000.00) for each day that said violation continues.  The maximum civil penalty shall not exceed Five Hundred Thousand Dollars ($500,000.00) for any related series of violations.

B.  The amount of the penalty shall be assessed by the Commission pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Commission shall include but not be limited to consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the rules and regulations of the Commission.

All penalties collected pursuant to the provisions of this section shall be deposited into the Pipeline Enforcement Fund.

C.  Any person who willfully and knowingly injures or destroys, or attempts to injure or destroy, any pipeline transportation system, upon conviction, shall be guilty of a felony and shall be subject for each offense to a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or imprisonment for a term not to exceed fifteen (15) years or both such fine and imprisonment.

Added by Laws 1992, c. 271, § 2, emerg. eff. May 25, 1992.  Amended by Laws 1997, c. 133, § 136, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 62, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 136 from July 1, 1998, to July 1, 1999.

§177.  Judgment of Supreme Court on appeal.

In cases appealed to the Supreme Court, as provided in this article, if the judgment of the Commission is affirmed, it shall be the duty of the Supreme Court, upon entering such judgment, to direct the Clerk of the Court to deliver to the Commission a certified copy of such judgment, and upon receipt of such certified judgment, the Corporation Commission shall within ten (10) days, if such judgment and costs shall not have been paid, enter judgment against the sureties on the appeal bond without further notice or hearing, and shall within thirty (30) days from the rendition of such judgment against the sureties of said appeal or suspending bonds, if the same shall not have been paid, issue an execution against the corporation, person or firm, and the sureties of said appeal or suspending bonds as provided in the preceding section.  If the judgment of the Commission is reversed or modified by the Supreme Court, the same shall be remanded to the Commission with instruction to change or modify the former judgment of the Commission to conform to the opinion of the Supreme Court.  The Supreme Court may remand any case for additional evidence or rehearing, and make such final order or judgment in the case as the Court may deem proper.

R.L.1910, § 1198.

§178.  Moneys to be paid into state treasury.

All moneys collected by the Corporation Commission, under this article, shall be paid into the treasury of the state.

R.L.1910, § 1199.

§17-9.  Taxation of costs and fees.

In all cases where fines or judgments are assessed against an offending corporation, person or firm for the violation of any order or requirement of the Commission, as provided in this article, judgment shall be rendered against the defendant for all costs, which shall include the following: Witness fees at One Dollar and fifty cents ($1.50) per day, with necessary mileage at five cents ($0.05) per mile, to and from the place of hearing to the residence of the witness; the fees of the Marshal to the Commission, the same as now allowed to sheriffs for like services in this state; Ten Dollars ($10.00) docket fee, including all fees for filing and certifying papers and documents, except necessary fee for transcribing the record, ten cents ($0.10) for each folio of one hundred words; and in the Supreme Court, the same fees as are charged in cases appealed from the district courts of this state to the Supreme Court.

Laws 1919, c. 54, p. 89, § 1.

§1710.  Attorney General to prosecute.

It shall be the duty of the Attorney General to prosecute to final judgment all proceedings instituted under the provisions of this article, for the violation of any of the orders of the Corporation Commission.

R.L.1910, § 1201.

§1711.  Proceedings when no quorum present.

At any time a cause is set for hearing and a quorum of the Commission is not present at the time set for said hearing, any member thereof may adjourn the hearing to some future time or said Commissioner present may proceed to take the testimony, which shall be transcribed and submitted to the Commission before consideration thereof; said testimony so taken shall be submitted to the Commission at a time and place fixed by the Commissioner taking the same.

R.L.1910, § 1202.

§1712.  Depositions.

The Commission is authorized to have depositions taken upon the application of either party to any cause pending before it, or upon its own motion; and it is further authorized to designate a person to take depositions under such rules and regulations as may be prescribed by the Commission: Provided, that any party to a proceeding before the Commission may take depositions in the same manner as in actions pending in the courts of the state.

R.L.1910, § 1203.

§1713.  Admission of evidence.

The Corporation Commission shall in the trial of cases and all special proceedings and hearings admit in evidence only such balance sheets, operating statements and other financial exhibits and schedules as shall have been compiled and authenticated by the treasurer or other regularly acting financial officer or employee of such person, firm, association or corporation as may be a party to the proceeding, action or cause pending before or being tried by said Commission; provided, that if otherwise relevant and admissible, reports of audit, balance sheets, operating statements and financial exhibits and schedules prepared by employees of said Commission and by public accountants as defined in Section 15.1 et seq. of Title 59 of the Oklahoma Statutes or certified public accountants under the laws of the state, shall be admissible and accepted in evidence in all cases.

Laws 1923, c. 93, p. 159, § 1; Laws 1994, c. 50, § 1, emerg. eff. April 11, 1994.

§1714.  Penalty for refusing examination of books in violation of Constitution, Article IX, Section 28.

If any officer of any railroad company or other public service corporation, or of any other corporation or any other person, in violation of the provisions of Article 9, Section 28, of the Constitution of the State of Oklahoma, shall refuse to permit the Corporation Commissioners, or any person authorized thereto, to examine its books and papers, such officer or other person so refusing shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than TwentyFive Dollars ($25.00), nor more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for not less than thirty (30) days nor more than one (1) year; and each day such officers or other person shall fail or refuse to permit such examination or investigation, shall constitute a separate offense.

R.L.1910, § 1204.

§1715.  Penalty for refusing examination of books in violation of Constitution, Article II, Section 28.

If any officer of any corporation in violation of Article 2, Section 28 of the Constitution of the State of Oklahoma shall refuse to permit any person authorized by the state, to examine its papers, books and files, such officer or other person so refusing shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than TwentyFive Dollars ($25.00), nor more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for not less than thirty (30) days nor more than one (1) year; and each day such officer or other person shall fail or refuse to permit such investigation or examination shall constitute a separate offense.

R.L.1910, § 1205.

§1716.  Penalty for destroying records.

Any person who shall conceal, destroy, or mutilate or attempt to conceal, destroy, or mutilate any records, books, or files of any corporation transacting business in this state for the purpose of defeating, hindering or delaying any investigation, prosecution or suit at law or equity, or any cause of action in any vested rights of any citizen of this state, shall be deemed guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for not less than one (1) year nor more than five (5) years.

R.L. 1910, § 1206.  Amended by Laws 1997, c. 133, § 137, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 63, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 137 from July 1, 1998, to July 1, 1999.

§1717.  Penalties cumulative.

Nothing herein contained shall be construed to cancel or alter the penalty now prescribed by the Constitution against such corporations for refusing to permit an investigation and examination of its books, records and files.

R.L.1910, § 1207.

§17-18.  Expert witnesses - Documentation of justification.

The Corporation Commission is authorized to employ expert witnesses to prepare and present testimony in matters pending before the Commission or in matters concerning the Commission pending in other state or federal forums.  The selection and compensation of expert witnesses by the Corporation Commission shall be exempt from the Oklahoma Central Purchasing Act.  For expert witnesses selected pursuant to this section, the Commission shall document, in writing, the justification for choosing the person selected.  The justification shall include the number of expert witnesses considered and the cost to the state.  Such documentation shall be available for public inspection and maintained for a period of not less than five (5) years.

Added by Laws 1998, c. 180, § 1, eff. July 1, 1998.

§17-31.  Senior Utility Rate Analysts - Salary - Qualifications.

The Corporation Commission shall employ two Senior Utility Rate Analysts.  Said positions shall be in the unclassified service and shall have a maximum annual salary, payable monthly, which shall be specified in the Commission's annual appropriation bill.  Any person filling said position shall possess either:

1.  A bachelor's degree or advanced degree in the area of accounting, business administration, economics, engineering, finance, law, or equivalent and a minimum of two (2) years' experience in utility regulation on behalf of utility applicants, commission staff, or intervenors; or

2.  A minimum of five (5) years' experience in utility regulation on behalf of utility applicants, commission staff, or intervenors.

Added by Laws 1980, c. 298, § 5, emerg. eff. June 13, 1980.  Amended by Laws 1998, c. 180, § 2, eff. July 1, 1998.

§17-32.  Director of Administration - Qualifications - Duties.

A.  The Corporation Commission shall employ one (1) Director of Administration.  Said position shall be in the unclassified service.

B.  The Director of Administration shall be required to hold at least a bachelor's degree in marketing, business administration, accounting, personnel management, public administration, counseling, political science, related fields or experience equivalent thereto, or shall hold a juris doctorate degree, and shall have experience in a supervisory capacity in administrative or personnel management work.

C.  The Director of Administration shall perform duties as directed by the Commission.

D.  The Director of Administration shall not be an owner, stockholder, employee or officer of, nor have any other business relationship with or receive compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Commission.

Added by Laws 1980, c. 298, § 6, emerg. eff. June 13, 1980.  Amended by Laws 1990, c. 266, § 55, operative July 1, 1990; Laws 1994, c. 315, § 1, eff. July 1, 1994; Laws 2004, c. 262, § 11.

§1733.  Administrative Aide  Salary  Powers and duties  Office location.

Each Corporation Commissioner is hereby authorized to employ one (1) Administrative Aide.  Said positions shall be in the unclassified service and each shall have a maximum annual salary, payable monthly, which shall be specified in the Commission's annual appropriation bill.  Each Administrative Aide shall have such powers and perform such duties as are assigned to him by the Corporation Commissioner.  Such Administrative Aide shall office in the State Capitol Complex in Oklahoma City.

Laws 1980, c. 298, § 7, emerg. eff. June 13, 1980.

§1734.1.  Implementation and administration of Public Utility Regulatory Policies Act and Residential Energy Conservation Program.

The Oklahoma Corporation Commission shall have the power to implement and administer the Public Utility Regulatory Policies Act (P.L. 95617) and the Residential Energy Conservation Program, 42 U.S.C., Sections 8211 through 8235i.  The Public Utility Division of the Corporation Commission shall be responsible for assisting the Commission in the performance of these duties.

The Corporation Commission shall adopt such rules and regulations as are necessary to implement the purpose of all federal laws which are administered or enforced by the Corporation Commission.

Amended by Laws 1987, c. 236, § 80, emerg. eff. July 20, 1987.

§17-34.2.  Employees under Federal Underground Injection Control Project.

A.  Prior to July 1, 1991, full-time-equivalent employee positions filled contingent upon the procurement of funding provided under the Federal Underground Injection Control Program shall be in the unclassified service and not subject to the provisions of the Oklahoma Personnel Act.  Said fulltimeequivalent employee positions funded by the Federal Underground Injection Control Program shall terminate upon the exhaustion of said federal funding.

B.  On and after July 1, 1991, full-time-equivalent employees positions filled pursuant to subsection A of this section shall be in the classified service and subject to the provisions of the Oklahoma Personnel Act.

Added by Laws 1987, c. 208, § 62, operative July 1, 1987; Laws 1987, c. 236, § 84, emerg. eff. July 20, 1987; Laws 1991, c. 332, § 5, eff. July 1, 1991.

§17-35.  Data Processing Division - Responsibilities - Support services - Director.

There is hereby created within the Corporation Commission a Data Processing Division.  The Division shall be responsible for all data processing requirements of the Commission and shall be funded from any monies available to the Commission.  The Director of the Data Processing Division shall be in the unclassified service.

Added by Laws 1980, c. 298, § 9, emerg. eff. June 13, 1980.  Amended by Laws 1985, c. 325, § 4, emerg. eff. July 29, 1985; Laws 2002, c. 347, § 1, emerg. eff. May 30, 2002.

§17-36.  Repealed by Laws 1997, c. 275, § 14, eff. July 1, 1997.

§1737.  Certain federal rules and regulations not to be enforced  Exceptions.

The Corporation Commission shall not enforce any federal administrative rule or regulation prior to its effective date unless the administrative rule or regulation can be demonstrated to be economically beneficial to the State of Oklahoma or the people of Oklahoma.

Laws 1981, c. 318, § 14, emerg. eff. June 30, 1981.

§1739.  Petty cash fund.

There is hereby created a petty cash fund not to exceed Four Hundred Dollars ($400.00) for the Corporation Commission to be used for the purpose of supplying small change.

Added by Laws 1983, c. 263, § 12, operative July 1, 1983. Amended by Laws 1987, c. 163, § 2, eff. Nov. 1, 1987.

§17-39.2.  Payment of remittances - Receipts - Deposit of money - Administrative service fee - Returned checks.

A.  All remittances by bank draft, check, cashier's check, or money order, collected pursuant to any law, Commission rule, regulation, or order, shall be made payable to the Corporation Commission.  The Commission shall issue its receipt, for cash or money payment to the remitter.  No remittance other than cash shall be in full discharge of liability due the Corporation Commission unless and until it shall have been paid in cash.  All money collected shall be deposited with the State Treasurer of this state.

B.  There shall be assessed, in addition to any other penalties provided for by law, an administrative service fee of Twenty Dollars ($20.00) on each check returned to the Corporation Commission or any agent thereof by reason of the refusal of the bank upon which the check was drawn to honor the same.

C.  Upon the return of any check by reason of the refusal of the bank upon which such check was drawn to honor the same, the Corporation Commission may file a bogus check complaint with the appropriate district attorney who shall refer the complaint to the Bogus Check Restitution Program established by Section 111 of Title 22 of the Oklahoma Statutes.  Funds collected by the program, after collection of the fee authorized by Section 114 of Title 22 of the Oklahoma Statutes, shall be transmitted to the Corporation Commission and credited to the liability for which the returned check was drawn and to the administrative service fee provided by this section.

Added by Laws 1991, c. 103, § 2, eff. July 1, 1991.

§1740.  Transportation Division.

There is hereby created within the Oklahoma Corporation Commission a division to be known as the Transportation Division. The Division shall be comprised of a Director and shall include special motor carrier enforcement officers created by Section 171.1 of Title 47 of the Oklahoma Statutes, motor carrier enforcement officers created by Section 172 of Title 47 of the Oklahoma Statutes, and such other persons as the Commission may find necessary to carry out the responsibilities prescribed by law and to enforce the orders, rules, regulations and judgments of the Commission.

Added by Laws 1984, c. 284, § 18, operative July 1, 1984. Amended by Laws 1985, c. 325, § 6, emerg. eff. July 29, 1985; Laws 1988, c. 322, § 1.

§17-40.1.  Regional service areas - Regional service offices - Services provided - Staffing - Reports - Telephonic communication services.

A.  For the purpose of accepting, processing and hearing applications for oil and gas well development, administrative applications, and for any other related matters, the Corporation Commission shall divide the state into two regional service areas.  By September 1, 1990, the Corporation Commission shall establish and maintain in each regional service area, a regional service office located within the corporate limits of any municipality having a population of more than two hundred fifty thousand (250,000) inhabitants according to the last Federal Decennial Census to implement their duties pursuant to law.  The State Office of the Corporation Commission located in Oklahoma City shall serve as the regional service office for the regional service area in which Oklahoma City is located.  The regional service office shall service the regional service area in which such office is located or as otherwise provided by the Corporation Commission for public convenience.

B.  1.  Applications for oil and gas well development, administrative applications and any other related matters may be filed in any regional service office.

2.  The central record of all filings with all regional service offices shall be maintained in the State Office of the Corporation Commission located in Oklahoma City and all initial dockets shall be simultaneously announced in Oklahoma City and transmitted to regional offices.

3.  All hearings on any application including but not limited to appellate hearings shall be held in the regional service office where the application is filed unless:

a. in the case of an application protested by a respondent mineral owner, or surface owner having standing to protest by statute or by Rule of the Corporation Commission, holding the hearing in the regional service office would not be at the convenience of such respondent mineral owner, or surface owner, or

b. the applicant and all protestants agree to have the Commission proceed to hear any case, or any portion thereof, during any stage of the proceedings, at any regional service office, or by telecommunication hearings, or

c. the applicant, all protestants and the Commission agree to have the Commission proceed to hear any case, or any portion thereof, during any stage of the proceedings, at another location other than a regional service office.

C.  1.  The Corporation Commission shall provide for an adequately staffed regional service office in each regional service area to conduct the business of the regional service office as herein provided.

2.  In order to implement the provisions of this subsection for the regional service office located within the corporate limits of a municipality having a population of more than two hundred fifty thousand (250,000) inhabitants, the Commission shall utilize the following positions from existing FTE for such service office:

POSITION MINIMUM

FTE

Office Administrator 1.0

Hearing Officers 2.0

Court Reporters 2.0

Docket Clerks 2.5

Secretary 1.0

3.  The Corporation Commission shall maintain electronic data equipment capable of retrieving and printing information by cause number, applicant name, relief requested, or by county.

D.  The Corporation Commission shall submit a report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate by February 1 of each year detailing the number of applications filed by county, hearings held and other activities performed by each regional service office.

E.  The Corporation Commission shall promulgate rules, pursuant to the Administrative Procedures Act, to implement the provisions of this section.

F.  The Corporation Commission shall develop and maintain a system for providing telephonic communication service for hearings related to oil and gas matters in municipalities having a population of more than eighty-five thousand (85,000) inhabitants according to the last Federal Decennial Census.  In order to implement the provisions of this subsection, the Commission shall utilize from existing FTE the following position for such telephonic communication service:

POSITION FTE

Docket Clerk .5

Added by Laws 1990, c. 289, § 1.  Amended by Laws 1992, c. 352, § 1, emerg. eff. June 4, 1992.

§1741.  Cotton gins declared public utilities.

Cotton gins maintained and operated for the purpose of ginning seed cotton of the general public, or of persons other than the person or persons, or the stockholders of the corporation maintaining and operating said gin, or maintained and operated for the purpose of ginning seed cotton not produced and owned by the person or persons, or the stockholders of the corporation, maintaining and operating said gin, are hereby declared to be public utilities, and the operation of same for the purpose of ginning seed cotton is declared to be a public business.

Laws 1915, c. 176, § 1; Laws 1929, c. 240, p. 301, § 1.

§1742.  License from Corporation Commission  Necessity  Showing  Fee.

No person or persons, or corporation, in this state shall be permitted to maintain and operate a gin for the purpose of ginning seed cotton of the general public, or of ginning seed cotton not produced and owned by the person or persons, or the stockholders of the corporation maintaining and operating said gin, without first having secured a license for such purpose from the State Corporation Commission, said license to be issued upon proper showing to be made as prescribed by the rules and regulations promulgated by the Commission.  The fee for said license issued by the Corporation Commission is hereby fixed at three cents ($0.03) per bale, based on the number of bales ginned the previous year as shown by the final report of said gin, on file, with the Corporation Commission.  In case of a new plant or gin that did not operate the preceding year, a license fee of Five Dollars ($5.00) per gin stand will be charged; which sum shall be converted into the State Treasury of the State of Oklahoma.

Laws 1915, c. 176, § 2; Laws 1923, c. 191, p. 340, § 1; Laws 1929, c. 240, p. 301, § 2.

§1743.  Matters considered in issuing license  Existing gins  Showing to obtain license  Cooperative gins  Inspectors.

The Corporation Commission in issuing such license shall have the right to take into consideration the necessity for the operation of a gin for such purpose at the place of its location; provided nothing herein shall operate to prevent the licensing of gins now established, except for violation of the provisions of this act or of the rules, regulations, and requirements of the Corporation Commission made and promulgated pursuant to this act.  No new gin plants shall be constructed, installed, or licensed, or any old gin removed from one point to another until satisfactory showing shall have been made to the Corporation Commission setting forth that such gin is a needed utility and that the proposed corporation, company, firm or individual is a competent and desirable corporation, company, firm or individual to establish and operate said gin as may appear in the discretion of said commission; provided, that on the presentation of a petition for the establishment of a gin to be run cooperatively, signed by one hundred (100) citizens and tax payers of the community where the gin is to be located, the Corporation Commission shall issue a license for said gin.  The commission shall have the right to take into consideration the responsibility and reliability and qualifications as well as the capacity of the person or persons or corporation to do such ginning business so far as to afford all reasonable facilities, conveniences and services to the public and shall have the power and authority to require such facilities, conveniences and services to be afforded the public. The inspectors provided herein shall be men who have served at least three (3) years in practical and actual gin operation and shall be appointed by the Corporation Commission; that said inspectors shall have the power to make recommendations to the commission as to the opening or closing of any gin or gins as well as to the affording by such gins of the reasonable facilities, conveniences and services to the public hereinbefore authorized to be required, as well as to make such other reports and recommendations to the Corporation Commission as may to said inspectors appear necessary, reasonable and just.

Laws 1915, c. 176, § 3; Laws 1923, c. 191, p. 341, § 2; Laws 1925, c. 109, p. 157, § 1.

§1744.  Powers and authority of Corporation Commission  Rates  Department of Cotton Gin Utilities  Fiscal year and reports of cotton gins.

The Corporation Commission shall have the same power and authority and be charged with the duty of regulating and controlling such cotton gins in all matters relating to the performance of public duties and the charges therefor and correcting abuses and preventing unjust discrimination and extortion, as is exercised by said Commission as to transportation and transmission companies and shall have the same power to fix rates, rules, charges and regulations to be observed by such person or persons or corporation operating gins and the affording of all reasonable conveniences, facilities and services as it may impose as to transportation or transmission companies.  For the purpose of carrying into effect the provisions of this act, there is hereby created a Department of Cotton Gin Utilities under the Corporation Commission.  The Commission shall appoint inspectors of cotton gins, whose functions, duties and term of office shall be regulated by the Commission.  It shall be the duty of each and every corporation, company, firm or individual owning or operating a cotton gin to file a final report for the preceding year not later than ninety (90) days following the expiration of the fiscal year of the cotton gin utility.  Failure to file said report shall constitute a forfeiture of license and is hereby declared to be a misdemeanor and may be prosecuted as such, said report to be in accordance with rules and regulations promulgated by the Commission from time to time.

Laws 1915, c. 176, § 4; Laws 1923, c. 191, p. 341, § 3; Laws 1991, c. 118, § 1, emerg. eff. April 29, 1991.

§1745.  Appeals to Supreme Court.

Section 45.  The orders made by said Commission fixing rates, charges, rules andregulations as to any person, persons, or corporation operating any gin or gins may be reviewed on appeal by the Supreme Court in the same manner, form, jurisdiction and procedure as apply to such orders made relative to transportation and transmission companies.

Laws 1915, c. 176, § 5.

§1746.  Regulations  Enforcement of orders.

Section 46.  In all matters pertaining to the regulation and control of gins andginning and the business of such, the Commission shall have the same power and authority as is now exercised by it under the law as to any matter pertaining to the public visitation, regulation or control of transportation and transmission companies, and may enforce its orders against any person, firm, company, or corporation maintaining or operating a gin or gins, by imposing a fine against them, or either of them, not exceeding One Hundred Dollars ($100.00) for the violation of any of its orders.

Laws 1915, c. 176, § 6.

§1747.  Partial invalidity.

If it shall be held that any section or part of a section contained in this act is void by reason of it being repugnant to the Constitution, the failure of such portion shall not be held to defeat the remaining portions of this act.

Laws 1915, c. 176, § 7.

§17-48.  Transportation, presents, or gratuities to Corporation Commissioners or employees prohibited - Exceptions - Penalty.

A.  No person who is subject to the regulations of the Corporation Commission, or has interests in any firm, corporation or business which is subject to regulation by the Corporation Commission shall furnish transportation, presents, or gratuities other than as provided by the Rules of the Ethics Commission to any member of the Corporation Commission or any employee thereof; provided, however, during a period beginning one hundred twenty (120) days prior to a primary election, through one hundred twenty (120) days following the general election, any person may make contributions not otherwise prohibited by the Rules of the Ethics Commission to the cost of any current candidate's political campaign.  It shall be unlawful for any such member or employee to knowingly accept any such transportation, presents or gratuities from any such person, firm or association.

B.  A violation of the provisions of this section shall, upon conviction, be punishable as a misdemeanor.

Added by Laws 1995, c. 343, § 42, eff. July 1, 1995.

§1751.  Oil and gas department established.

The Corporation Commission is hereby empowered and authorized to create and establish an Oil and Gas Department under the jurisdiction and supervision of the Corporation Commission, and is hereby authorized to appoint with the approval and consent of the Governor, a Chief Oil and Gas Conservation Agent who shall have charge of the Oil and Gas Department herein authorized.

Laws 1917, c. 207, p. 385, § 1.

§17-52.  Corporation Commission - Jurisdiction, power and authority - Environmental jurisdiction of Department of Environmental Quality.

A.  1.  Except as otherwise provided by this section, the Corporation Commission is hereby vested with exclusive jurisdiction, power and authority with reference to:

a. the conservation of oil and gas,

b. field operations for geologic and geophysical exploration for oil, gas and brine, including seismic survey wells, stratigraphic test wells and core test wells,

c. the exploration, drilling, development, producing or processing for oil and gas on the lease site,

d. the exploration, drilling, development, production and operation of wells used in connection with the recovery, injection or disposal of mineral brines,

e. reclaiming facilities only for the processing of salt water, crude oil, natural gas condensate and tank bottoms or basic sediment from crude oil tanks, pipelines, pits and equipment associated with the exploration, drilling, development, producing or transportation of oil or gas,

f. injection wells known as Class II wells under the federal Underground Injection Control Program.  Any substance that the United States Environmental Protection Agency allows to be injected into a Class II well may continue to be so injected,

g. tank farms for storage of crude oil and petroleum products which are located outside the boundaries of refineries, petrochemical manufacturing plants, natural gas liquid extraction plants, or other facilities which are subject to the jurisdiction of the Department of Environmental Quality with regard to point source discharges,

h. the construction and operation of pipelines and associated rights-of-way, equipment, facilities or buildings used in the transportation of oil, gas, petroleum, petroleum products, anhydrous ammonia or mineral brine, or in the treatment of oil, gas or mineral brine during the course of transportation but not including line pipes in any:

(1) natural gas liquids extraction plant,

(2) refinery,

(3) reclaiming facility other than for those specified within subparagraph e of this subsection,

(4) mineral brine processing plant, and

(5) petrochemical manufacturing plant,

i. the handling, transportation, storage and disposition of saltwater, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing and operating of oil and gas wells, at:

(1) any facility or activity specifically listed in paragraphs 1 and 2 of this subsection as being subject to the jurisdiction of the Commission, and

(2) other oil and gas extraction facilities and activities,

j. spills of deleterious substances associated with facilities and activities specified in paragraph 1 of this subsection or associated with other oil and gas extraction facilities and activities, and

k. subsurface storage of oil, natural gas and liquefied petroleum gas in geologic strata.

2.  The exclusive jurisdiction, power and authority of the Corporation Commission shall also extend to the construction, operation, maintenance, site remediation, closure and abandonment of the facilities and activities described in paragraph 1 of this subsection.

3.  When a deleterious substance from a Commission-regulated facility or activity enters a point source discharge of pollutants or storm water from a facility or activity regulated by the Department of Environmental Quality, the Department shall have sole jurisdiction over the point source discharge of the commingled pollutants and storm water from the two facilities or activities insofar as Department-regulated facilities and activities are concerned.

4.  For purposes of the Federal Clean Water Act, any facility or activity which is subject to the jurisdiction of the Corporation Commission pursuant to paragraph 1 of this subsection and any other oil and gas extraction facility or activity which requires a permit for the discharge of a pollutant or storm water to waters of the United States shall be subject to the direct jurisdiction of the United States Environmental Protection Agency and shall not be required to be permitted by the Department of Environmental Quality or the Corporation Commission for such discharge.

5.  The Corporation Commission shall have jurisdiction over:

a. underground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality,

b. aboveground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality, and

c. the Petroleum Storage Tank Release Environmental Cleanup Indemnity Fund and Program and the Leaking Underground Storage Tank Trust Fund.

6.  The Department of Environmental Quality shall have sole jurisdiction to regulate the transportation, discharge or release of deleterious substances or hazardous or solid waste or other pollutants from rolling stock and rail facilities.

7.  The Department of Environmental Quality shall have sole environmental jurisdiction for point and nonpoint source discharges of pollutants and storm water to waters of the state from:

a. refineries, petrochemical manufacturing plants and natural gas liquid extraction plants,

b. manufacturing of oil and gas related equipment and products,

c. bulk terminals, aboveground and underground storage tanks not subject to the jurisdiction of the Commission pursuant to this subsection, and

d. other facilities, activities and sources not subject to the jurisdiction of the Corporation Commission or Department of Agriculture as specified by this section.

8.  The Department of Environmental Quality shall have sole environmental jurisdiction to regulate air emissions from all facilities and sources subject to operating permit requirements under Title V of the Federal Clean Air Act as amended.

B.  The Corporation Commission and incorporated cities and towns shall have exclusive jurisdiction over permit fees for the drilling and operation of oil and gas wells.

C.  The Corporation Commission shall comply with and enforce the Oklahoma Water Quality Standards.

Added by Laws 1917, c. 207, p. 385, § 2.  Amended by Laws 1986, c. 250, § 13, emerg. eff. June 13, 1986; Laws 1993, c. 145, § 252, eff. July 1, 1993; Laws 1993, c. 324, § 48, eff. July 1, 1993; Laws 2000, c. 364, § 5, emerg. eff. June 6, 2000.

§17-53.  Promulgation of rules - Plugging wells.

The Corporation Commission is hereby authorized to promulgate rules for the plugging of all abandoned oil and gas wells.  Abandoned wells shall be plugged under the direction and supervision of Commission employees as may be prescribed by the Commission.  Provided, however, the Commission shall not order any oil or gas well to be plugged or closed if the well is located on an otherwise producing oil or gas lease as defined by the Commission, unless such well poses an imminent threat to the public health and safety which shall be determined by the Commission after conducting a public hearing on the matter.

Added by Laws 1917, c. 207, p. 385, § 3.  Amended by Laws 1998, c. 340, § 1, emerg. eff. June 3, 1998; Laws 2000, c. 315, § 1, eff. July 1, 2000.

§1753.1.  Removal of surface trash and debris  Rules and regulations.

A.  The Corporation Commission shall prescribe and promulgate rules and regulations to require all operators of oil and gas wells or leases upon which oil and gas wells are located to remove all surface trash and debris, occasioned by their operations, from the vicinity of their operations and to keep such premises free and clear of such trash and debris.

B.  For the purposes of this act, "surface trash and debris" means all discarded material directly connected with the drilling or producing of or exploration for hydrocarbons including, but not limited to, garbage, rubbish, junk or scrap.

Amended by Laws 1982, c. 205, § 1, emerg. eff. April 27, 1982.

§1753.2.  Removal of operating equipment, production and storage structures, supplies and equipment, surface debris, abutment or obstacle  Filling of certain pits  Grading or terracing certain disturbed land  Release  Extension of time.

A.  The Corporation Commission shall prescribe and promulgate rules and regulations which require the lease operator to remove all unnecessary operating equipment, structures, surface debris, abutment or obstacles used in the operation of the well from the land upon which the well is located, and shall grade or terrace the surface of the soil as required in this section unless the owner of the land and the lease operator have entered into a contract providing otherwise.  Provided, however, the provisions of this section shall not apply to Osage County.

B.  Within twelve (12) months after the completion of a producing well, the operator shall fill all the pits for containing muds, cuttings, salt water or oil that are not needed for production purposes or are not required by state or federal law or regulation and shall remove all concrete bases, drilling supplies and drilling equipment and all other equipment not necessary for producing said well, excluding guy line anchors.  Within such period, the operator shall grade or terrace the land surface within the area disturbed in siting, drilling, completing and producing the well which land is not required in production of the well.

C.  Within twelve (12) months after a well that has produced oil or gas is plugged or after the plugging of a dry hole, the operator shall remove all production and storage structures, supplies and equipment and any oil, salt water and debris and fill any remaining excavations.  Within such period, the operator shall grade or terrace the area disturbed.

D.  The operator shall be released from responsibility to perform any or all requirements of this section on any part or all of the area disturbed upon the filing of a request for a waiver with and obtaining the written approval of the Commission, which request shall be signed by the surface owner to certify the approval of the surface owner of the release sought.  The Commission shall approve such requests unless it finds upon inspection that the waiver would be likely to result in substantial damage to adjoining property, substantial contamination of surface or underground water or substantial erosion or sedimentation.  If the Commission refuses to approve a request for waiver, it shall do so by order.

E.  This act shall also apply to the operators of a secondary or enhanced oil recovery unit that is or has been operated under a plan of unitization approved by order of the Oklahoma Corporation Commission and established by a proper certificate of effectiveness. Nothing herein contained shall be construed to repeal the statutes governing the establishment and operation of such secondary or enhanced recovery unit.

F.  The Commission may, upon written application by an operator showing reasonable cause, extend the period within which restoration shall be completed, but not to exceed a further sixmonth period, except under extraordinarily adverse weather conditions or when essential equipment, fuel or labor is unavailable to the operator. If the Commission refuses to approve a request for waiver or extension, it shall do so by order.

G.  The provisions of this section shall also apply to the drilling of or conversion to a saltwater disposal or injection well and to any operation in connection with reentering or reworking any oil and gas well or saltwater injection or disposal well.

Amended by Laws 1982, c. 205, § 2, emerg. eff. April 27, 1982.

§17-53.3.  Abandoned oil and gas well-site equipment - State lien.

A.  The State of Oklahoma shall have a lien upon any abandoned oil and gas well-site equipment situated upon a lease site, including but not limited to production and storage structures, along with their contents, in an amount equal to the cost of plugging all wells associated with said lease and restoring the site.  The lien created by this act shall attach only to abandoned oil and gas well-site equipment located on or affixed to an oil or gas well which has been or is required to be plugged, replugged or repaired by rules of the Commission.

B.  Well-site equipment is presumed abandoned if:

1.  For longer than one (1) year, the well has shown no activity in terms of production, injection, disposal or testing, and has not otherwise been maintained in compliance with plugging rules; and

2. a. the last operator of record is without valid surety as required by Section 318.1 of Title 52 of the Oklahoma Statutes and cannot be located by the Corporation Commission after diligent search, or

b. the last operator of record has plugging liability in excess of the amount of such operator's surety as filed with the Corporation Commission.

The presumption of abandonment shall apply only for purposes of the lien created herein and shall have no effect upon the term, duration, or continued existence of any property or contract right in the premises.

C.  The lien created by this section shall be perfected against the equipment when notice of the lien is filed in the office of the county clerk of the county or counties where the equipment is situated.  Upon receipt, the county clerk shall record the notice in the tract index and in the mechanic's lien journal.  The notice shall contain a description of each item upon which a lien is claimed, and a legal description of the site upon which the equipment is situated.

D.  The lien provided for in this section shall be subject to all prior perfected liens.

E.  The lien created by this section shall be assignable by the Corporation Commission.

For purposes of this act the term "abandoned well" shall mean those wells that are described and listed in a report published by the Corporation Commission identifying oil or gas wells which have been determined to be abandoned or orphaned by the Corporation Commission as a result of bankruptcy, inability to find the owner, or for other reasons.

Added by Laws 1992, c. 362, § 1, emerg. eff. June 4, 1992.  Amended by Laws 1995, c. 328, § 3, eff. July 1, 1995.

§1754.  Definitions.

As used in this act:

1. "Frac tank" means any portable or stationary, high volume holding vessel designed and constructed for use in separating, storing or temporarily holding materials used in or resulting from fracturing techniques in oil and gas exploration;

2. "Fracturing" means any processes, chemicals or other materials used to enhance an oil and gas well recovery operation;

3.  "Manway" means any opening on a frac tank allowing a person ingress into or egress from the interior of the vessel; and

4.  "Unprotected" means a manway without grates, bars or other means of halting unexpected ingress into or egress from the interior of the vessel.

Laws 1981, c. 153, § 1.

§1755.  Use of frac tanks with unprotected manways prohibited.

No employer in this state shall use any frac tanks with unprotected manways into which a person could fall.

Laws 1981, c. 153, § 2.

§1756.  Inspections  Devices complying with act  Injunctions.

The Oklahoma Corporation Commission shall make periodic inspections to insure compliance with the provisions of this act. Any device which will halt unexpected ingress or egress from the interior of a frac tank shall be deemed to comply with this act. The Corporation Commission may institute, in the name of the State of Oklahoma, upon the relation of the Commission, any necessary action or proceeding to enjoin such persons, firm, association or corporation from continuing operations until such time when there exists compliance with the provisions of this act, and in all proper cases injunction shall be issued without a bond being required from the state.

Laws 1981, c. 153, § 3.

§17-57.  Oil and Gas Division Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Corporation Commission, to be designated the "Oil and Gas Division Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies designated for deposit to said fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and shall be expended by the Corporation Commission for the purposes of expeditious prevention and abatement of oil and gas pollution, the protection of correlative rights and the prevention of waste.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  No money shall be transferred or expended by the Corporation Commission for any other purpose than that authorized by this section.

Added by Laws 1992, c. 398, § 21, emerg. eff. June 12, 1992.  Amended by Laws 1992, c. 401, § 2, eff. July 1, 1992.

§17-61.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-62.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-63.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§1771.  Passenger rate regulation  Power conferred upon commission.

Section 71.  The Corporation Commission shall have the power and authority to prescribe and enforce against any railroad or transportation company, operated in whole or in part within this state, such rates and charges for the transportation of passengers between points within this state as may be found to be reasonable and just after due notice and hearing, as now provided by the Constitution for prescribing freight rates and regulations.

Laws 1913, c. 130, p. 286, § 1.

§1772.  Effect of act  Amendment of Constitution  Vested rights.

This act shall have the effect of amending Section 37, Article IX of the Constitution prescribing and fixing passenger rates at two cents ($0.02) per mile, by conferring upon the Corporation Commission the power to promulgate and fix other than two cents ($0.02) per mile for passenger fare upon railroads and transportation companies within the state, after due notice and hearing; provided, that any orders issued by the Corporation Commission hereunder shall not have the effect of interfering with any right vested and accrued under the existing law.

Laws 1913, c. 130, p. 286, § 2.

§1773.  Right of appeal.

From any action of the Commission prescribing rates and charges for the transportation of passengers between points within this state, any party aggrieved may appeal to the Supreme Court in the manner now provided by law for appealing cases from the Corporation Commission to the Supreme Court.

Laws 1913, c. 130, p. 287, § 3.

§17-74.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§1781.  Jurisdiction of Corporation Commission over crossings.

Section 81.  The Corporation Commission is given full jurisdiction over all public highway crossings, where same cross steam or electric railroads or railways within the State of Oklahoma.

R.L.1910, § 1199.

§1782.  Expense of crossings.

The expense of construction and the maintenance of public highway grade crossings shall be borne by the railroad or railway company involved.  For overgrade or undergrade public highway crossings over or under steam or electric railroad or railway, the assignment of cost and maintenance shall be left to the discretion of the Corporation Commission; but in no event shall the city, town or municipality be assessed with more than fifty percent (50%) of the actual costs of such overgrade or undergrade crossings.

Laws 1919, c. 53, p. 88, § 2.

§1783.  Procedure before Commission  Appeals.

In all actions arising before the Corporation Commission the same rules as to procedure, notice of hearing and trial, and as to appeals to the Supreme Court, shall be applicable as are prescribed for said Commission, as to transportation companies generally; and the same rules applicable to the enforcement of other orders of the Corporation Commission as to transportation companies shall be applicable to the enforcement of any order or orders made hereunder. Laws 1919, c. 53, p. 88, § 3.

§1784.  Location and kind of crossing.

The Corporation Commission shall have exclusive jurisdiction to determine and prescribe the particular location of highway crossings, for steam or electric railways, the protection required, to order the removal of all obstructions as to view of such crossings, to alter or abolish any such crossings, and to require, where practicable, a separation of grade at any such crossing, heretofore or hereafter established.

Laws 1919, c. 53 p. 88, § 4.

§1785.  Partial invalidity.

Section 85.  The invalidity of any section, subdivision, clause or sentence of this act shall not in any manner affect the validity of the remaining portions thereof.

Laws 1919, c. 53, p. 88, § 5.

§1786.  Extra hazardous crossings  Protective devices  Costs.

The Oklahoma Corporation Commission shall have the authority, after having made proper investigations, to designate those grade crossings which are extra hazardous.  At all such crossings so designated, the Commission shall have the authority to order the installation of appropriate protective devices.  All such installations to be performed by the railroad.  The Commission shall have the authority to determine the number, type, and location of such signs, signals, gates or other protective devices, which, however, shall conform as near as may be with generallyrecognized national standards, and said Commission shall have authority to prescribe the division of the cost of the installation of such signs, signals, gates or other protective devices between the public utility and the state or its political subdivisions; provided, however, that the cost to the utility shall be not less than ten percent (10%) or more than twentyfive percent (25%) of the total costs.  The railroads shall be responsible for all subsequent maintenance and cost thereof.  Provided, however, that the results of investigation or investigations, findings, determinations, or orders of the Corporation Commission shall not be admissible in any civil action.

Laws 1965, c. 388, § 1, emerg. eff. June 30, 1965.

§1787.  Payment of state costs.

Section 87.  All such division of costs that become an obligation of the state shall be paid from funds accruing to the credit of the State Highway Construction and Maintenance Fund under 68 O.S.1963, Supp., Sec. 5504(b), and all such division of costs that become an obligation of a municipal corporation or other political subdivision of the state shall be paid from the funds accruing to the various counties of the state under 68 O.S.1963 Supp., Sec.  5504(d).

Laws 1965, c. 388, § 2, emerg. eff. June 30, 1965.

§1791.  Power of Corporation Commission respecting fences.

Where application is made to the Corporation Commission for fence or repairs to fence along a railroad or railway rightofway by a landowner whose property adjoins said rightofway, the Corporation Commission is hereby vested with power to enforce the installation of such fence or its repairs.

Laws 1919, c. 54, p. 89, § 1.

§1792.  Procedure  Appeals.

Section 92.  In all actions arising before the Corporation Commission, the same rules as to procedure, notice of hearing and trial, and as to appeals to the Supreme Court, shall be applicable as are prescribed for said Commission as to transportation companies generally and the same rules applicable to the enforcement of other orders of the Corporation Commission, as to transportation companies shall be applicable to the enforcement of any order or orders made hereunder.

Laws 1919, c. 54, p. 89, § 2.

§17-101.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-102.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-103.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-104.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17105.  Annual audit of books and accounts.

The governing body of each municipality with an income of Twelve Thousand Dollars ($12,000.00) or more to its general fund during a fiscal year shall cause to be prepared, by an independent qualified accountant, who does not have to be a certified public accountant, an annual audit of the funds, assets, books and records of the clerk and treasurer of the municipality.  The audit shall be completed and filed at the close of each fiscal year.  Certified copies shall be filed with the county clerk and the State Auditor and Inspector within nine (9) months after the close of the fiscal year in accordance with the provisions of Sections 24102 and 24103 of Title 68 of the Oklahoma Statutes.  The expense of the audit shall be paid from the general fund of the municipality.

§17-105.1.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-105.2.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-105.3.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-105.4.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-105.5.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17107.  Failure to file audit report.

If a municipality does not file a copy of its audit as provided in Section 17105 of this title, the State Auditor and Inspector shall notify the Oklahoma Tax Commission which shall withhold from the municipality its monthly allocations of gasoline taxes until the audit report is filed.

§17-111.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-112.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17-113.  Repealed by Laws 1997, c. 29, § 3, eff. Nov. 1, 1997.

§17115.  Rules and regulations relating to safety, sanitation and shelter.

The Oklahoma State Corporation Commission is hereby authorized to promulgate and enforce reasonable rules and regulations relating to safety, sanitation and adequate shelter as affecting the welfare and health of railroad trainmen, enginemen, yardmen, signal men, maintenance of way employees, highway crossing watchmen, and clerical employees of railroads.

Laws 1963, c. 186, § 1, emerg. eff. June 10, 1963.

§17116.1.  Definitions.

As used in this act, unless the context requires otherwise:

(1) "Commission" means the Oklahoma Corporation Commission.

(2) "Common carrier by rail" means a railroad company operating any part of its system within this state.

(3) "Motor vehicle" means any vehicle which is selfpropelled.

(4) "Owner" means any person having the lawful use or control of a motor vehicle as holder of the legal title of the motor vehicle or under contract or lease or otherwise.

(5) "Place of employment" means that location where one or more workers are actually performing the labor incident to their employment.

(6) "Worker" means an individual employed for any period in any work for which he is compensated, whether full or part time.

Laws 1965, c. 385, § 1, emerg. eff. June 30, 1965.

§17116.2.  Railroad company motor vehicles used to transport workers  Safe condition and operation.

Every motor vehicle provided by a railroad company and used to transport one or more workers to and from their places of employment or during the course of their employment shall be maintained in a safe condition and operated in a safe manner at all times, whether or not used upon a public highway.

Laws 1965, c. 385, § 2, emerg. eff. June 30, 1965.

§17116.3.  Rules and regulations establishing minimum standards.

The Commission shall make and enforce reasonable rules and regulations relating to motor vehicles used to transport workers to and from their places of employment or during the course of their employment.  These rules and regulations shall establish minimum standards:

(1) For the construction and mechanical equipment of a motor vehicle, including its coupling devices, lighting devices and reflectors, motor exhaust system, rearvision mirrors, service and parking brakes, steering mechanism, tires, warning and signaling devices and windshield wipers.

(2) For the transportation of gasoline and explosives.

(3) For the safety of passengers in a motor vehicle, including emergency exits, fire extinguishers, firstaid kits, means of ingress and egress, side walls and a tailgate or other means of retaining freight and passengers within the motor vehicle.

Laws 1965, c. 385, § 3, emerg. eff. June 30, 1965.

§17116.4.  Hearings  Suggestions.

Before formulating such rules and regulations, the Commission shall conduct hearings and invite the participation of interested groups. These groups may make suggestions relating to the minimum standards to be embodied in the rules and regulations.  The Commission shall consider the suggestions prior to the issuance of any rules and regulations.

Laws 1965, c. 385, § 4, emerg. eff. June 30, 1965.

§17116.5.  Amendment of rules and regulations.

The Commission may amend the rules and regulations at any time upon its own motion or upon complaint by any individual or group, in the same manner as it adopts other rules and regulations.

Laws 1965, C. 385, Sec. 5.  Emerg. Eff. June 30, 1965.

§17116.6.  Inspections.

The Commission may, in enforcing the rules and regulations, inspect any motor vehicle used to transport workers to and from their places of employment or during the course of their employment. Upon request, the Highway Patrol shall assist the Commission in these inspections.

Laws 1965, c. 385, § 6, emerg. eff. June 30, 1965.

§17116.7.  Orders of commission.

Whenever the Commission finds that a motor vehicle used to transport workers to and from their places of employment or during the course of their employment violates any provision of the rules and regulations or any amendment thereto, the Commission shall make, enter and serve upon the owner of the motor vehicle such order as may be necessary to protect the safety of workers transported in the motor vehicle.  The Commission may direct in the order, as a condition to the continued use of the motor vehicle for transporting workers to and from their places of employment or during the course of their employment, that such additions, repairs, improvements or changes be made and such safety devices and safeguards be furnished and used as are reasonably required to satisfy the requirements of the rules and regulations, in the manner and within the time specified in the order.  The order may also require that any driver of the motor vehicle satisfy the minimum standards for a driver under the rules and regulations.

Laws 1965, c. 385, § 7, emerg. eff. June 30, 1965.

§17116.8.  Enforcement.

The Commission shall have jurisdiction to enforce rules and regulations promulgated under this act relating to motor vehicles used to transport railroad workers to and from their place of employment or during the course of their employment.

Laws 1965, c. 385, § 8, emerg. eff. June 30, 1965.

§17116.9.  Penalties.

Violation by the owner of a motor vehicle of any rule or regulation or any amendment thereto promulgated pursuant to this act or any order issued by the commission under Section 7 of this act, or willful failure to comply with such an order, is a misdemeanor, and upon conviction thereof, the owner shall be punished by confinement in the county jail for not more than one (1) year, or to pay a fine not exceeding Five Hundred Dollars ($500.00) or by both such confinement and fine.

Laws 1965, c. 385, § 9, emerg. eff. June 30, 1965.

§17121.  Commission has power of court of record regarding refunds.

The Corporation Commission is hereby vested with the power of a court of record to determine: First, the amount of refund due and any interest owing upon such refund in all cases where any public service corporation, person, or firm, as defined by the Constitution, charges an amount for any service rendered by such public service corporation, person, or firm, in excess of the lawful rate in force at the time such charge was made, or may thereafter be declared to be the legal rate which should have been applied to the service rendered if no legal rate was in force at the time such charge was made; and, second, to whom the overcharge should be paid.

Laws 1913, c. 10, p. 10, § 1; Laws 1991, c. 332, § 1, eff. July 1, 1991.

§17122.  Judgment for overcharge  Lien  Collection.

Upon ascertaining the amount of overcharge due from any public service corporation, person or firm, the Corporation Commission shall have authority to render judgment against such public service corporation, person, or firm, for the amount of such overcharge that may have been collected from the public in violation of any legal rate, or order of the Dommission, if necessary to insure the prompt payment of the same to the Commission.  Such judgment shall be a lien upon the property of the public service corporation, person, or firm, and shall be collected in the same manner that fines and penalties imposed by the Corporation Commission are now authorized to be collected by law, and, when collected, shall be paid immediately by the Commission to the parties to whom it is due.

Laws 1913, c. 10, p. 10, § 2.

§17123.  Appealed orders  Additional judgment for expenses of commission.

In all cases where an order fixing rates to be charged by any public service corporation, person or firm, has been appealed from and a supersedeas issued, the Corporation Commission, in making all orders requiring a refund of overcharges during the time the rates or charges were suspended, shall require such public service corporation, person, or firm, to pay, in addition to such refund, all expenses incurred by the Corporation Commission in checking such refund, determinating to whom the same belongs, and in delivering the same to the party lawfully entitled thereto.

Laws 1913, c. 10, p. 11, § 3.

§17124.  Appeal regarding refunds.

Any party in interest shall have a right to appeal from any action of the Commission to determine the amount of refund due, or to whom such refund shall be made, or from any order or judgment rendered by the Commission pertaining to the subject matter set forth in any of the above sections of this act, in the same manner as appeals are now taken from the Corporation Commission to the Supreme Court.

Laws 1913, c. 10, p. 11, § 4.

§17125.  Unclaimed refunds  Administrations.

All refunds not paid out by the Commission, or unclaimed, shall be administered in accordance with the Uniform Unclaimed Property Act (1981).

Laws 1913, c. 10, p. 11, § 5; Laws 1991, c. 331, § 48, eff. Sept. 1, 1991.

§17-131.  Certificate of convenience and necessity - Notice by new providers - Availability of emergency telephone services - Fines.

A.  No person, firm, association, corporation or cooperative shall provide telecommunications services, as defined by the rules of the Corporation Commission, to any end-user in this state without having first obtained from the Corporation Commission a Certificate of Convenience and Necessity.  This section shall not be construed to require any incumbent exchange carrier to secure such a certificate for any extension within or to any territory already served by it or for any extension into a territory contiguous to a territory already served by it on which it has heretofore filed with the Commission an exchange area map showing the territory professed to be served by such incumbent exchange carrier.

B.  Prior to obtaining a Certificate of Convenience and Necessity, each provider of telecommunications services, as defined by the rules of the Commission, making application for such Certificate shall be required to demonstrate its financial, managerial, and technical ability to provide the requested telecommunications services in this state.  Before commencing to provide local exchange telecommunications services in any service area, a new provider shall give notice by mail or personal service to each regional council, as defined in the Local and Regional Capital Improvement Planning Process Act, in whose district any portion of the provider's intended service area lies.  The notice shall confirm that the provider is a local exchange telephone company as defined in the Nine-One-One Emergency Number Act, and shall attest that the provider shall make emergency telephone services available to its customers in accordance with the Nine-One-One Emergency Number Act.  The new provider shall also forward a copy of the notice to the Corporation Commission.  The regional council shall, within fifteen (15) days of receipt of the notice, forward the notice by mail to the chief executive officer of every governing body located in the regional council district that has responsibility for operation of an emergency telephone system serving any part of the provider's intended service area.

C.  Any corporation, firm, or person who fails to provide notice as required pursuant to the provisions of subsection B of this section may be fined by the Commission a sum of up to Five Hundred Dollars ($500.00) as the Commission may deem proper after notice and opportunity for hearing.  Each day's continuance of such violation, after due service upon such corporation, firm, or person, of the requirement shall be a separate offense.

Added by Laws 1917, c. 270, p. 490, § 1.  Amended by Laws 1957, p. 88, § 1; Laws 1959, p. 85, § 1; Laws 1993, c. 365, § 1, emerg. eff. June 11, 1993; Laws 1996, c. 331, § 1, emerg. eff. June 12, 1996; Laws 2000, c. 207, § 1, eff. Nov. 1, 2000; Laws 2001, c. 30, § 1, eff. July 1, 2001.

§17132.  Application for certificate  Notice.

The application for a Certificate of Convenience and Necessity pursuant to Section 131 of this title shall be under such rules as the Corporation Commission may, from time to time, prescribe.  Upon receipt of any such application for such certificate, the Commission shall cause notice thereof to be published once a week for two (2) consecutive weeks in some newspaper of general circulation in each territory affected.

Added by Laws 1917, c. 270, p. 491, § 2.  Amended by Laws 1957, p. 88, § 2; Laws 1996, c. 331, § 2, emerg. eff. June 12, 1996.

§17133.  Grant or refusal of certificate  Protests.

The Commission shall have power to issue said certificate as prayed for or to refuse to issue the same or to issue it for the construction, operation or acquisition of a portion only of the contemplated territory.  No certificate shall be issued until the expiration of thirty (30) days from the date of the first publication of notice, nor shall any certificate be issued without hearing unless no protest is filed to the granting of the certificate by any interested party within such thirtyday period. In the event such protest is filed, then the Commission shall set the matter for public hearing; however, in the event no protest is filed the Commission may, at its discretion, forthwith issue the certificate as prayed for or set the matter for public hearing on its own motion.

Laws 1917, c. 270, p. 491, § 3; Laws 1957, p. 88, § 3.

§17134.  Repair, maintenance or reconstruction  Injury to or interference with shade trees.

Nothing in this act shall prevent the repair, maintenance or reconstruction of existing telephone properties, or the addition of necessary circuits to existing lines, to accomodate increase in business of the same character.  Provided that it is hereby declared unlawful for any telephone company in building, repairing or maintaining any telephone line to cut down, trim, disturb or injure any shade tree on any public road or highway, or on any parkage on any street in any city or town, without first obtaining the consent of the abutting property owner so to do, and in the maintenance of telephone line it is hereby declared unlawful for any telephone company to construct their lines so that the wires or cables shall injure any such shade trees on such road or highway or on any parkage within any city or town.

Laws 1917, c. 270, p. 492, § 5.

§17136.  Extension of telephone service to open territories  Petition  Notice and hearing.

Upon the petition of any citizens residing in territory which is open territory, requesting telephone service from an adjacent telephone exchange, the Commission may cause the same to be set for hearing and give due and proper notice in writing, at least ten (10) days prior to the date of hearing, to all persons, firms or corporations holding certificates to furnish service in adjacent territory or furnishing service in adjacent territory and to the municipal officials of all municipalities in said affected territories, and by publication for one (1) week in a newspaper of general circulation in the territory affected.  If, at such hearing, the Commission finds from competent evidence that the public convenience and necessity requires the furnishing of telephone service in the affected territory, it shall have the further power to order and direct the person, firm, association, corporation or cooperative which can most economically extend its service so as to furnish efficient telephone service in the affected territory to so extend its service, provided that it shall not make an order so requiring unless it finds, from substantial evidence, that the person, firm or corporation so ordered to serve is earning a fair return on the fair value of its property devoted by it to the public service in this state and that the rendition of service in the affected territory will not prevent the person, firm or corporation so ordered to serve from earning a fair return on the fair value of its property devoted to the public service in this state.

Laws 1959, p. 85, § 2.

§17-137.  Rates - Telephone companies not subject to local exchange rate regulation.

A.  Except as otherwise hereafter provided, any proceeding under Section 136 of this title and in any other proceeding to regulate the rates of a telephone utility subject to the jurisdiction of the Corporation Commission, said Commission shall prescribe and enforce rates to provide a fair return on the fair value of the property devoted to public service in this state.

B.  Telephone companies which serve less than fifteen thousand (15,000) subscribers within the state and telephone cooperatives shall not be subject to local exchange rate regulation by the Corporation Commission unless:

1.  The company elects by action of its board of directors to be subject to such local exchange rate regulation by the Commission;

2.  The proposed local exchange rate increase exceeds Two Dollars ($2.00) per access line per month in any one (1) year;

3.  Fifteen percent (15%) of the subscribers petition the Commission to regulate local exchange rates pursuant to subsections, D, E and F of this section; or

4.  The Commission declares that the company shall be subject to local exchange rate regulation by the Commission pursuant to subsection G of this section.

C.  Each telephone company, which serves more than five percent (5%) but less than fifteen percent (15%) of the subscribers of telephone service within the state, that increases its local exchange rates in accordance with this section shall invest an amount equivalent to the annual revenues produced from such rate increase to upgrade its facilities used for the provision of services to subscribers served within the exchange from which revenues from such rate increase are generated.

D.  Each such telephone company not subject to local exchange rate regulations, at least sixty (60) days before the effective date of any proposed rate change, shall notify the Commission and each of the subscribers of such company of the proposed local exchange rate change.  Notice to the Commission shall include a list of the published subscribers of such company.  Notice by the company to all subscribers shall:

1.  Be in a form prescribed by the Commission;

2.  Be by regular mail and may be included in regular subscriber billings; and

3.  Include a schedule of the proposed local exchange rates, the effective date of the said rates, and the procedure necessary for the subscribers to petition the Commission to examine and determine the reasonableness of the proposed rates.  If the telephone directory published by the company for its subscribers sets forth the procedure for petitioning the Commission, a reference to the location in the directory shall be adequate notice of the procedure.

E.  The subscribers of a telephone company not subject to the Commission's local exchange rate regulation may petition the Commission to examine and determine the reasonableness of the local exchange rate change proposed by the company pursuant to subsection C of this section.  The Commission shall adopt and promulgate rules and regulations governing the form of such petitions.  A petition substantially in compliance with such rules and regulations shall not be deemed invalid due to minor errors in its form.

F.  If, by the effective date of the proposed local exchange rate change, the Commission has received petitions from fewer than fifteen percent (15%) of the subscribers requesting that the Commission examine the proposed local exchange rate change, the Commission shall immediately certify such fact to the company and the proposed local exchange rates shall become effective as published in the notice to subscribers.  If, on or before the effective date of the proposed local exchange rate change, the Commission has received petitions from fifteen percent (15%) or more of the subscribers requesting that the Commission examine and determine the reasonableness of the proposed local exchange rates, the Commission shall notify the company that it will examine and determine the reasonableness of the proposed local exchange rate change.  Local exchange rates and charges established by the Commission or by a telephone company pursuant to this subsection and subsection D of this section shall be in force for not less than one (1) year.

G.  In addition to the procedure for petition prior to any proposed local exchange rate change pursuant to subsections D through F of this section, the subscribers of a telephone company not subject to the Commission's local exchange rate regulation may at any time petition the Commission to declare the company be subject to such rate regulation.  If the Commission determines that at least fifty-one percent (51%) of the subscribers of a company have properly petitioned that the company be subject to the Commission's rate regulation, the Commission shall certify such fact to the company and thereafter the company shall be subject to rate regulation by the Commission until at least fifty-one percent (51%) of the subscribers of the company properly petition that the company no longer shall be subject to the Commission's local exchange rate regulation.  The Commission shall adopt and promulgate rules and regulations governing the petition procedure and the form of such petitions and a petition substantially in compliance with such rules and regulations shall not be deemed invalid due to minor errors in its form.

H.  Subsections A through G of this section apply only to local exchange rates and charges and shall have no effect on the Oklahoma Corporation Commission's jurisdiction over, and regulation of, intrastate toll and access rates and charges.

I.  The Commission shall have the right to investigate and determine the reasonableness of the increase in local exchange rates and charges of each telephone company or cooperative not subject to local exchange rate regulation within one (1) year of the time local exchange rates or charges are increased.  If the Commission determines such rate or charge increases are unreasonable, the Commission shall have the authority to order a rate hearing and, after such hearing, shall have the authority to rescind all or any portion of the increases found to be unreasonable.

J.  When any telephone utility subject to the jurisdiction of the Corporation Commission shall file with the Commission a request for review of its rates and charges, such request shall be conducted in accordance with the provisions of subsection B of Section 152 of this title.

K.  It is the intention of the Legislature that this entire section is an amendment to, and alteration of Sections 18 through 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, as authorized by Section 35, Article IX of said Constitution.

Added by Laws 1959, p. 86, § 3, emerg. eff. June 22, 1959.  Amended by Laws 1986, c. 97, § 1, eff. Jan. 1, 1987; Laws 1993, c. 365, § 2, emerg. eff. June 11, 1993; Laws 1994, c. 315, § 18, eff. July 1, 1994; Laws 2004, c. 240, § 1, emerg. eff. May 5, 2004.

§17-137.1.  Repealed by Laws 1997, c. 408, § 12, eff. July 1, 1997.

§17-137.2.  Repealed by Laws 1996, c. 331, § 6, emerg. eff. June 12, 1996.

§17-137.3.  Universal service fee.

The Corporation Commission may, after notice and hearing, assess a universal service fee upon all providers of telecommunications services, as defined by the rules of the Corporation Commission, and upon cellular and other radio carriers, to support state and federal universal service objectives.

Added by Laws 1996, c. 331, § 3, emerg. eff. June 12, 1996.

§17138.  Enforcement.

In addition to the power to punish for contempt already vested in the Commission, it shall have the power to vacate and declare open any and all territory of any telephone utility which refuses to extend service which might be ordered under Section 2 of this act.

Laws 1959, p. 86, § 4.

§17-139.1.  Coin-activated and credit card-activated telephones - Operating requirements.

The Corporation Commission shall, by rule or order, promulgate and enforce operating requirements for coinactivated and credit cardactivated telephones available for public use owned or operated by corporations or persons other than telephone corporations authorized by the Commission to operate within service areas.  These requirements shall include, but are not limited to a requirement that every telephone permit a caller to be connected with the operator personnel of any telephone corporation authorized by the Commission to operate within a service area through the Commission authorized access method chosen by the operator service provider with exception of those coin operated or credit card-activated telephones made available to inmates at state, federal, local and county jails and correctional facilities.

Added by Laws 1990, c. 285, § 1, operative July 1, 1990.

§17-139.2.  Operator-assisted services - Operating requirements - Inclusion of law in directories of subscribers.

A.  The Corporation Commission shall, by rule or order, promulgate and enforce operating requirements for every corporation or person, other than a telephone corporation authorized by the Commission to operate within a service area, which, for a charge, furnishes operatorassisted services.  These requirements shall include, but not be limited to:

1.  A requirement that furnishing these operatorassisted services for telephone calls within a service area is prohibited unless the Commission, after instituting a proceeding for the purpose, finds and determines that to permit these operatorassisted services is in the public interest; provided, state, federal, local and county jails and correctional facilities may utilize operator-assisted services in conjunction with collect call only telephones, if intended for exclusive use by prisoners;

2.  A requirement that the charges for these operatorassisted services be disclosed to users of the services upon request; and

3.  The provider of operator services, upon accessing a call, shall audibly and distinctly identify the company to the user of any telephone before any charges are incurred and shall permit the consumer to terminate the telephone call at no charge.

B.  The Commission shall require every telephone corporation which publishes a directory of subscribers to include in that directory information comprising the substance of this section and the rules and orders of the Commission promulgated pursuant to this section.

Added by Laws 1990, c. 285, § 2, operative July 1, 1990.

§17-139.101.  Short title.

Sections 139.101 through 139.109 and Section 3 of this act shall be known and may be cited as the "Oklahoma Telecommunications Act of 1997".

Added by Laws 1997, c. 408, § 1, eff. July 1, 1997.  Amended by Laws 2002, c. 80, § 1, eff. July 1, 2002.

§17-139.102.  Definitions.

As used in the Oklahoma Telecommunications Act of 1997:

1.  "Access line" means the facility provided and maintained by a telecommunications service provider which permits access to or from the public switched network;

2.  "Commission" means the Corporation Commission of this state;

3.  "Competitive local exchange carrier" or "CLEC" means, with respect to an area or exchange, a telecommunications service provider that is certificated by the Commission to provide local exchange services in that area or exchange within the state after July 1, 1995;

4.  "Competitively neutral" means not advantaging or favoring one person over another;

5.  "End User Common Line Charge" means the flat-rate monthly interstate access charge required by the Federal Communications Commission that contributes to the cost of local service;

6.  "Enhanced service" means a service that is delivered over communications transmission facilities and that uses computer processing applications to:

a. change the content, format, code, or protocol of transmitted information,

b. provide the customer new or restructured information, or

c. involve end-user interaction with information stored in a computer;

7.  "Exchange" means a geographic area established by an incumbent local exchange telecommunications provider as filed with or approved by the Commission for the administration of local telecommunications service in a specified area which usually embraces a city, town, or village and its environs and which may consist of one or more central offices together with associated plant used in furnishing telecommunications service in that area;

8.  "Facilities" means all the plant and equipment of a telecommunications service provider, including all tangible and intangible real and personal property without limitation, and any and all means and instrumentalities in any manner owned, operated, leased, licensed, used, controlled, furnished, or supplied for, by, or in connection with the regulated business of any telecommunications service provider;

9.  "High speed Internet access service" or "broadband service" means, as used in Section 3 of this act, those services and underlying facilities that provide upstream, from customer to provider, or downstream, from provider to customer, transmission to or from the Internet in excess of one hundred fifty (150) kilobits per second, regardless of the technology or medium used including, but not limited to, wireless, copper wire, fiber optic cable, or coaxial cable, to provide such service;

10.  "Incumbent local exchange telecommunications service provider" or "ILEC" means, with respect to an area or exchanges, any telecommunications service provider furnishing local exchange service in such area or exchanges within this state on July 1, 1995, pursuant to a certificate of convenience and necessity or grandfathered authority;

11.  "Interexchange telecommunications carrier" or "IXC" means any person, firm, partnership, corporation or other entity, except an incumbent local exchange telecommunications service provider, engaged in furnishing regulated interexchange telecommunications services under the jurisdiction of the Commission;

12.  "Internet" means the international research-oriented network comprised of business, government, academic and other networks;

13.  "Local exchange telecommunications service" means a regulated switched or dedicated telecommunications service which originates and terminates within an exchange or an exchange service territory.  Local exchange telecommunications service may be terminated by a telecommunications service provider other than the telecommunications service provider on whose network the call originated.  The local exchange service territory defined in the originating provider's tariff shall determine whether the call is local exchange service;

14.  "Local exchange telecommunications service provider" means a company holding a certificate of convenience and necessity from the Commission to provide local exchange telecommunications service;

15.  "Not-for-profit hospital" means:

a. a hospital established as exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), or

b. a not-for-profit hospital owned by a municipality, county, or the state,

that is primarily funded by county, state, or federal support, located in this state, and devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment, or care of patients admitted overnight or longer in order to obtain medical care, surgical care, or obstetrical care;

16.  "Oklahoma High Cost Fund" means the fund established by the Commission in Cause Nos. PUD 950000117 and 950000119;

17.  "Oklahoma Lifeline Fund" means the fund established and required to be implemented by the Commission pursuant to Section 139.105 of this title;

18.  "Oklahoma Universal Service Fund" means the fund established and required to be implemented by the Commission pursuant to Section 139.106 of this title;

19.  "Person" means any individual, partnership, association, corporation, governmental entity, public or private organization of any character, or any other entity;

20.  "Primary universal service" means an access line and dial tone provided to the premises of residential or business customers which provides access to other lines for the transmission of two-way switched or dedicated communication in the local calling area without additional, usage-sensitive charges, including:

a. a primary directory listing,

b. dual-tone multifrequency signaling,

c. access to operator services,

d. access to directory assistance services,

e. access to telecommunications relay services for the deaf or hard-of-hearing,

f. access to nine-one-one service where provided by a local governmental authority or multijurisdictional authority, and

g. access to interexchange long distance services;

21.  "Public library" means a library or library system that is freely open to all persons under identical conditions and which is supported in whole or in part by public funds.  Public library shall not include libraries operated as part of any university, college, school museum, the Oklahoma Historical Society or county law libraries;

22.  "Public school" means all free schools supported by public taxation, and shall include grades kindergarten through twelve;

23.  "Regulated telecommunications service" means the offering of telecommunications for a fee directly to the public where the rates for such service are regulated by the Commission.  Regulated telecommunications service does not include the provision of nontelecommunications services, including, but not limited to, the printing, distribution, or sale of advertising in telephone directories, maintenance of inside wire, customer premises equipment, and billing and collection service, nor does it include the provision of wireless telephone service, enhanced service, and other unregulated services, including services not under the jurisdiction of the Commission, and services determined by the Commission to be competitive;

24.  "Special Universal Services" means the telecommunications services supported by the OUSF which are furnished to public schools, public libraries, not-for-profit hospitals and county seats as provided for in Section 139.109 of this title;

25.  "Tariff" means all or any part of the body of rates, tolls, charges, classifications, and terms and conditions of service relating to regulated services offered, the conditions under which offered, and the charges therefor, which have been filed with the Commission and have become effective;

26.  "Telecommunications" means the transmission, between or among points specified by the user, of voice or data information of the user's choosing, without change in the form or content of the information as sent and received;

27.  "Telecommunications carrier" means a person that provides telecommunications service in this state;

28.  "Telecommunications service" means the offering of telecommunications for a fee;

29.  "Universal service area" has the same meaning as the term "service area" as defined in 47 U.S.C., Section 214(e)(5); and

30.  "Wire center" means a geographic area normally served by a central office.

Added by Laws 1997, c. 408, § 2, eff. July 1, 1997.  Amended by Laws 1998, c. 246, § 9, eff. Nov. 1, 1998; Laws 2001, c. 98, § 1, emerg. eff. April 16, 2001; Laws 2002, c. 80, § 2, eff. July 1, 2002.

§17-139.103.  Commission approval of changes in regulated telecommunications service rates required - Charges for basic local exchange service rates limited - Application and effect of act - Alternative form of regulation - Enforcement of quality of service standards - Jurisdiction over access services and rates.

A.  Except as provided as follows, no company shall increase or decrease any regulated telecommunications service rate without approval of the Corporation Commission, consistent with Commission rules.  The Commission shall promulgate rules, to be effective no later than January 1, 1999, eliminating any regulatory disparities between the CLECs and ILECs with respect to the process of reviewing and approving tariffs.

B.  Unless approved by the Legislature, no local exchange telecommunications service provider may charge a basic local exchange service rate that exceeds a basic local exchange service rate previously approved by the Commission and in effect on March 20, 1997, unless the local exchange telecommunications service provider is regulated under traditional rate base, rate of return regulation.  Provided, companies serving less than fifteen percent (15%) of the total access lines in the state or which are subject to subsection B of Section 137 of this title may adjust local exchange rates in the manner provided for in subsection B of Section 137 of this title.

C.  Nothing in this act shall be construed as modifying, affecting, or nullifying the responsibilities of the Commission or any telecommunications carrier as required pursuant to the National Labor Relations Act, the Communications Act of 1934 as amended by the Telecommunications Act of 1996, or the provisions relating to refund liability for overcharges pursuant to Section 121 et seq. of this title.

D.  Except as otherwise provided for in this subsection, nothing in this act shall be construed as abrogating any rate case settlement agreement approved by the Corporation Commission prior to the effective date of this act.  With respect to local exchange telecommunications service providers serving fifteen percent (15%) or more of the access lines in the state:

1.  The company shall not request and the Commission shall not approve an increase in basic local exchange service rates before February 5, 2001;

2.  The Commission shall not initiate or conduct a traditional rate base, rate of return or earnings proceeding for any such company before February 5, 2001, unless such company proposes and the Commission approves an increase in a service rate that results in an increase in overall revenues of more than five percent (5%) on an annual basis for that company, excluding rate changes made pursuant to subsection E of Section 139.106 of this title and rate changes required or authorized by federal or state law, rules, orders or policies;

3.  Notwithstanding any other provision of this act, no later than July 15, 1997, each such company shall submit to the Commission, and the Commission shall approve tariff changes reducing the intrastate access rates of that company by an amount necessary to generate a reduction in the annual intrastate access revenues of that company of Five Million Dollars ($5,000,000.00).  The company may seek recovery from the OUSF of only that portion of the annual five-million-dollar revenue reduction taken as directed in this paragraph that exceeds that amount necessary to achieve parity with the interstate access rates of that company in effect on May 30, 1997.  Thereafter the Commission shall continue to adjust the intrastate access rates of such company as necessary to keep such rates in parity with the interstate access rates of that company, until the intrastate access revenues of that company have been reduced by a cumulative annual amount of Eleven Million Five Hundred Thousand Dollars ($11,500,000.00), in addition to the five-million-dollar annual reduction taken as directed in this paragraph.  The company may seek recovery of all or part of the eleven-million-five-hundred-thousand-dollar annual revenue reduction from the OUSF.  If the company seeks recovery from the OUSF of such access revenue reductions described in this paragraph, the Commission shall, after notice and hearing, make a determination of the portion, if any, of the amounts requested that the company is eligible to receive from the OUSF;

4.  No later than July 15, 1997, each such company shall submit to the Commission, and the Commission shall approve revised tariffs amending the terms and conditions provisions of the intrastate access tariffs of that company so that those tariffs are in parity with the terms and conditions provisions of the interstate access tariffs of that company.  Thereafter, on an ongoing basis, such company shall maintain the terms and conditions provisions of the intrastate access tariffs of that company so that they are in parity with the terms and conditions provisions of the interstate access tariffs of that company; and

5.  All reductions in access rates provided for in paragraph 3 of this subsection shall be flowed through to customers, consistent with the Commission's Order No. 282453, as issued by the Commission in Cause No. 29217.

E.  Upon application of a provider of regulated telecommunications services, the Commission may implement an alternative form of regulation other than traditional rate base, rate of return regulation.  In determining whether to approve an alternative form of regulation or whether to continue regulation as established in paragraph 2 of subsection D of this section beyond February 5, 2001, the Commission shall consider the compliance of the company with the federal Telecommunications Act of 1996 in opening its network to local competition and implementing the interconnection and access provisions of such act.

F.  Nothing in this section shall be construed as restricting any right of a consumer to complain to the Commission regarding quality of service or the authority of the Commission to enforce quality of service standards through the Commission's contempt powers or authority to revoke or rescind a certificate of convenience and necessity if the provider fails to provide adequate service.  A certificate shall not be revoked or rescinded without notice, hearing, and a reasonable opportunity to correct any inadequacy.

G.  The rules of the Corporation Commission governing quality of service shall apply equally to all local exchange telecommunications service providers.

H.  In a manner consistent with the provisions of this act and rules promulgated by the Commission, the Commission shall retain jurisdiction over access services and rates.

Added by Laws 1997, c. 408, § 3, eff. July 1, 1997.  Amended by Laws 2004, c. 240, § 2, emerg. eff. May 5, 2004.

§17-139.104.  Compensation of Attorney General for enforcement duties - Oversight by Consumer Services Division.

A.  For the exercise of duties and performance of responsibilities relating to telecommunications fraud pursuant to the Oklahoma Consumer Protection Act, Section 751 et seq. of Title 15 of the Oklahoma Statutes, and for representation in telecommunications matters as established in Section 18b of Title 74 of the Oklahoma Statutes, the Attorney General shall receive Two Hundred Fifty Thousand Dollars ($250,000.00) per fiscal year to be paid from the Oklahoma Universal Service Fund established in Section 6 of this act.  For the 1998 fiscal year, the total amount of the monies shall be paid to the Attorney General in one payment.  For each fiscal year thereafter, the monies shall be paid to the Attorney General in equal monthly payments.  All monies shall be deposited in the Attorney General's Revolving Fund created pursuant to Section 20 of Title 74 of the Oklahoma Statutes.

B.  In addition to any other duties prescribed by law or by Corporation Commission rules, the Commission, through its Consumer Services Division, shall mediate grievances between consumers and telecommunications carriers and ensure compliance with quality of service standards adopted for local exchange telecommunications service providers and other telecommunications carriers which operate in this state.

Added by Laws 1997, c. 408, § 4, eff. July 1, 1997.

§17-139.105.  Credit of End User Common Line Charge for qualifying customers - Oklahoma Lifeline Fund.

A.  Each local exchange telecommunications service provider shall file tariffs with the Corporation Commission implementing a program to provide a full waiver of the End User Common Line Charge and a credit equal to the End User Common Line Charge on the monthly basic service rate of qualifying customers.  Eligibility criteria for this program shall comply with the provisions of 47 C.F.R., Section 69.104(k)(1) and shall be limited to customers who:

1.  Are eligible for or receive assistance or benefits, as certified by the Department of Human Services, under programs providing:

a. Temporary Assistance to Needy Families,

b. Food Stamps,

c. Medical Assistance, or

d. Supplemental Security Income;

2.  Are eligible for or receive assistance or benefits, as certified by the State Department of Rehabilitation Services, under programs providing vocational rehabilitation, including, but not limited to, aid to the deaf or hard-of-hearing; or

3.  Are eligible for or receive assistance or benefits, as certified by the Oklahoma Tax Commission, pursuant to the Sales Tax Relief Act.

B.  There is hereby created within the Corporation Commission the "Oklahoma Lifeline Fund".  The Commission shall administer and maintain the Oklahoma Lifeline Fund to help ensure that low-income Oklahomans are provided financial assistance in maintaining basic local exchange telecommunications service.  Proceeds from the Oklahoma Lifeline Fund shall be distributed to all local exchange telecommunications service providers who are required to file lifeline tariffs.

C.  The Oklahoma Lifeline Fund charges shall be levied, collected, and administered pursuant to Section 139.107 of this title.  Telecommunications carriers may, at their option, recover from their retail customers who are not eligible for lifeline assistance, on an equitable basis, the amount of the lifeline charges paid by the carrier.  The Oklahoma Lifeline Fund charges shall not be subject to state or local taxes or franchise fees.

D.  An eligible telecommunications carrier may not receive reimbursements from the Oklahoma Lifeline Fund unless it demonstrates that its rates have been reduced by an amount equal to the amount of the Lifeline payments which have been previously included in the rate structure of the carrier.  A carrier shall be eligible for support from the Oklahoma Lifeline Fund for any amount which is greater than the amount which has been previously included in the rate structure of the carrier.

Added by Laws 1997, c. 408, § 5, eff. July 1, 1997.  Amended by Laws 1998, c. 246, § 10, eff. Nov. 1, 1998.

§17-139.106.  Oklahoma Universal Service Fund.

A.  There is hereby created within the Corporation Commission the "Oklahoma Universal Service Fund" (OUSF).  Not later than January 31, 1998, the Corporation Commission shall promulgate rules implementing the OUSF so that, consistent with the provisions of this section, funds can be made available to eligible local exchange telecommunications service providers.

B.  The fund shall be funded and administered to promote and ensure the availability of primary universal services, at rates that are reasonable and affordable and special universal services, and to provide for reasonably comparable services at affordable rates in rural areas as in urban areas.  The OUSF shall provide funding to local exchange telecommunications service providers that meet the eligibility criteria established in this section.

C.  The OUSF shall be funded by a charge paid by all telecommunications carriers as provided for in Section 7 of this act, at a level sufficient to maintain universal service.

D.  Within ninety (90) days after receipt of a request for funds from an eligible provider, the Administrator designated pursuant to Section 7 of this act shall review and determine the accuracy of the request and advise the provider requesting the funds of the determination of eligibility made by the Administrator.  Any affected party shall have fifteen (15) days to request reconsideration by the Commission of the determination made by the Administrator.  If the Commission does not issue an order within thirty (30) days from the request for reconsideration, the request shall be deemed approved, on an interim basis, subject to refund with interest.  Any refund shall include interest at a rate of not more than the interest rate established by the Commission on customer deposits and shall accrue for a period not to exceed ninety (90) days from the date the funds were received by the requesting eligible provider.

E.  Telecommunications carriers may, at their option, recover from their retail customers the OUSF charges paid by the telecommunications carrier.  The OUSF charges shall not be subject to state or local taxes or franchise fees.

F.  The Commission shall not, prior to implementation and the availability of funds from the OUSF, require local exchange telecommunications service providers to reduce rates for intrastate access services.

G.  Any eligible local exchange telecommunications service provider may request funding from the OUSF as necessary to maintain rates for primary universal services that are reasonable and affordable.  OUSF funding shall be provided to eligible local exchange telecommunications service providers for the following:

1.  To reimburse eligible local exchange telecommunications service providers for the reasonable investments and expenses not recovered from the federal universal service fund or any other state or federal government fund incurred in providing universal services;

2.  Infrastructure expenditures or costs incurred in response to facility or service requirements established by a legislative, regulatory, or judicial authority or other governmental entity mandate;

3.  For reimbursement of the Lifeline Service Program credits as set forth in Section 5 of this act;

4.  To reimburse eligible local exchange telecommunications service providers for providing the Special Universal Services as set forth in subsection C of Section 9 of this act;

5.  To defray the costs of administering the OUSF, including the costs of an annual independent audit, if not performed by the Commission staff; and

6.  For other purposes deemed necessary by the Commission to preserve and advance universal service.

H.  In identifying and measuring the costs of providing primary universal services, exclusively for the purpose of determining OUSF funding levels under this section, the eligible local exchange telecommunications service provider serving less than seventy-five thousand access lines shall, at its option:

1.  Calculate such costs by including all embedded investments and expenses incurred by the eligible local exchange telecommunications service provider in the provision of primary universal service, and may identify high-cost areas within the local exchange area it serves and perform a fully distributed allocation of embedded costs and identification of associated primary universal service revenue.  Such calculation may be made using fully distributed Federal Communications Commission parts 32, 36 and 64 costs, if such parts are applicable.  The high-cost area shall be no smaller than a single exchange, wire center, or census block group, chosen at the option of the eligible local exchange telecommunications service provider; or

2.  Adopt the cost studies approved by the Commission for a local exchange telecommunications service provider that serves seventy-five thousand or more access lines; or

3.  Adopt such other costing or measurement methodology as may be established for such purpose by the Federal Communications Commission pursuant to Section 254 of the federal Telecommunications Act of 1996.

I.  In identifying and measuring the cost of providing primary universal services, and exclusively for the purpose of determining OUSF funding levels pursuant to this section, each ILEC which serves seventy-five thousand or more access lines and each CLEC shall identify high-cost areas within the local exchange and perform a cost study using a Commission-approved methodology from those identified in subsection H of this section.  The high-cost area shall be no smaller than a single exchange, wire center or census block group chosen at the option of the eligible ILEC or CLEC.  If the Commission fails to approve the selected methodology within one hundred twenty (120) days of the filing of the selection, the selected methodology shall be deemed approved.

J.  The Commission may by rule expand primary universal services to be supported by the OUSF, after notice and hearing.  The Administrator, upon approval of the Commission, shall determine the level of additional OUSF funding to be made available to an eligible local exchange telecommunications service provider which is required to recover the cost of any expansion of universal services.

K.  1.  Each request for OUSF funding by an eligible ILEC serving less than seventy-five thousand access lines shall be premised upon the occurrence of one or more of the following:

a. in the event of a Federal Communications Commission order, rule or policy, the effect of which is to decrease the federal universal service fund revenues of an eligible local exchange telecommunications service provider, the eligible local exchange telecommunications service provider shall recover the decreases in revenues from the OUSF,

b. if, as a result of changes required by existing or future federal or state regulatory rules, orders, or policies or by federal or state law, an eligible local exchange telecommunications service provider experiences a reduction in revenues or an increase in costs, it shall recover the revenue reductions or cost increases from the OUSF, the recovered amounts being limited to the net reduction in revenues or cost increases, or

c. if, as a result of changes made as required by existing or future federal or state regulatory rules, orders, or policies or by federal or state law, an eligible local exchange telecommunications service provider experiences a reduction in costs, upon approval by the Commission, the provider shall reduce the level of OUSF funding it receives to a level sufficient to account for the reduction in costs.

2.  The receipt of OUSF funds for any of the changes referred to in this subsection shall not be conditioned upon any rate case or earnings investigation by the Commission.  The Commission shall, pursuant to subsection D of this section, approve the request for payment or adjustment of payment from the OUSF based on a comparison of the total annual revenues received from the sources affected by the changes described in paragraph 1 of this subsection by the requesting eligible local exchange telecommunications service provider during the most recent twelve (12) months preceding the request, and the reasonable calculation of total annual revenues or cost increases which will be experienced after the changes are implemented by the requesting eligible local exchange telecommunications service provider.

L.  Upon request for OUSF funding by an ILEC serving seventy-five thousand or more access lines or a CLEC, the Commission shall after notice and hearing make a determination of the level of OUSF funds, if any, that the provider is eligible to receive for the purposes contained in subsection K of this section.  If the Commission fails to make a determination within one hundred twenty (120) days of the filing of the request, the request for funding shall be deemed approved.  Providers who are not prohibited from applying for OUSF funds as set forth in Section 9 of this act shall receive funding for any special universal services provided and contributions made to the Oklahoma E911 Emergency Service Fund and the Oklahoma Telecommunications Technology Training Fund from the OUSF without a hearing.

M.  The incumbent local exchange telecommunications service provider, its successors and assigns, which owned, maintained and provided facilities for universal service within a local exchange area on January 1, 1996, shall be the local exchange telecommunications service provider eligible for OUSF funding within the local exchange area, except as otherwise provided for in this act.

N.  1.  Where the incumbent local exchange telecommunications service provider receives or is eligible to receive monies from the OUSF, except as otherwise provided in this section, the Commission, after notice and hearing, may designate other local exchange telecommunications service providers to be eligible for the funding, provided:

a. the other local exchange telecommunications service provider is certificated by the Commission to provide and offers the primary universal services supported by the OUSF to all customers in the universal service area designated by the Commission, using its own facilities, or a combination of its own facilities and the resale of the services or facilities of another.  Universal service support under this subsection shall not begin until the other local exchange telecommunications service provider has facilities in place,

b. the other local exchange telecommunications service provider may only receive funding for the portion of the facilities that it owns, maintains, and uses for regulated services,

c. the other local exchange telecommunications service provider shall not receive OUSF funding at a level higher than the level of funding the incumbent local exchange telecommunications service provider is eligible to receive for the same area if the incumbent local exchange telecommunications service provider is also providing service in the same area; provided, the cost of any cost studies required to be performed shall be borne by the party requesting such studies, unless the party performing the study utilizes the study for its own benefit,

d. the other local exchange telecommunications service provider advertises the availability and charges for services it provides through a medium of general distribution, and

e. it is determined by the Commission that the designation is in the public interest and the other local exchange telecommunications service provider is in compliance with all Commission rules for which a waiver has not been granted.

2.  Notwithstanding the criteria set forth in this section for designation as an eligible local exchange telecommunications service provider, a commercial mobile radio service provider may, after notice and hearing, seek reimbursement from the OUSF for the provision of services supported by the OUSF, and any telecommunications carrier may seek reimbursement from the OUSF for the provision of Lifeline Service consistent with Section 5 of this act and for the provision of Special Universal Services consistent with Section 9 of this act.

O.  In exchanges or wire centers where the Commission has designated more than one local exchange telecommunications service provider as eligible for OUSF funding, the Commission shall permit one or more of the local exchange telecommunications service providers in the area to relinquish the designation as a local exchange telecommunications service provider eligible for OUSF funding in a manner consistent with Section 214(e)(4) of the federal Telecommunications Act of 1996, upon a finding that at least one eligible local exchange telecommunications service provider shall continue to assume the carrier-of-last-resort obligations throughout the area.

P.  For any area served by an incumbent local exchange telecommunications service provider which serves less than seventy-five thousand access lines within the state, only the incumbent local exchange telecommunications service provider shall be eligible for OUSF funding except:

1.  Other eligible telecommunications carriers which provide Special Universal Services or Lifeline Service shall be eligible to request and receive OUSF funds in the same manner as the incumbent local exchange telecommunications service provider in the same area pursuant to this act;

2.  The incumbent local exchange telecommunications service provider may elect to waive the right to be the only eligible local exchange telecommunications service provider within the local exchange area by filing notice with the Commission; or

3.  When the Commission, after notice and hearing, makes a determination that it is in the public interest that another local exchange telecommunications service provider should also be deemed a carrier of last resort and be eligible to receive OUSF funding in addition to the incumbent local exchange telecommunications service provider.  It shall not be in the public interest to designate another local exchange telecommunications service provider as being a carrier of last resort and eligible to receive OUSF funding if such designation would cause a significant adverse economic impact on users of telecommunications services generally or if the other carrier refuses to seek and accept carrier-of-last-resort obligations throughout the universal service area as designated by the Commission.  The other local exchange telecommunications service provider shall not receive OUSF funding at a level higher than the level of funding the incumbent local exchange telecommunications service provider is eligible to receive for the same area if the incumbent local exchange telecommunications service provider is also providing service in the same area and the other local exchange telecommunications service provider meets the requirements of subparagraphs a, b, d and e of paragraph 1 of subsection N of this section.

Added by Laws 1997, c. 408, § 6, eff. July 1, 1997.

§17-139.107.  Administration of funds.

A.  The Oklahoma Lifeline Fund and the Oklahoma Universal Service Fund shall be funded in a competitively neutral manner by all telecommunications carriers.  The funding from each carrier shall be based on the total retail-billed Oklahoma intrastate telecommunications revenues, from both regulated and unregulated services, of the telecommunications carrier as a percentage of all telecommunications carriers' total retail-billed intrastate telecommunications revenues, from both regulated and unregulated services.

B.  The Corporation Commission shall establish the Oklahoma Lifeline Fund charges and the Oklahoma Universal Service Fund charges at a level sufficient to recover costs of administration.  The Commission shall provide for administration of the two funds by Commission employees or by contracting for such services with a party having no conflicting interest in the provision of telecommunications services.  The administrative function shall be headed by an Administrator.

C.  If the Commission determines after notice and hearing that a telecommunications carrier has acted in violation of this section, in addition to the other enforcement powers of the Commission, including its contempt powers and authority to revoke a provider's certificate of convenience and necessity, the Commission may bring an action on behalf of the Oklahoma Lifeline Fund or the Oklahoma Universal Service Fund, in the district court that the Commission deems appropriate, to recover any unpaid fees and charges the Commission has determined are due and payable, including interest, administrative and adjudicative costs, and attorney fees.  Upon collection of the charges and costs, the Administrator shall pay the costs of the actions and deposit the remaining funds in the Oklahoma Lifeline Fund or the Oklahoma Universal Service Fund as appropriate.

D.  The monies deposited in the Oklahoma Lifeline Fund, the Oklahoma Universal Service Fund and the Oklahoma High Cost Fund shall at no time become monies of the state and shall not become part of the general budget of the Corporation Commission or any other state agency.  Except as otherwise authorized by this act, no monies from the Oklahoma Lifeline Fund, the Oklahoma Universal Service Fund, or the Oklahoma High Cost Fund shall be transferred for any purpose to any other state agency or any account of the Corporation Commission or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.  Payments from the Oklahoma Lifeline Fund, the Oklahoma Universal Service Fund, and the Oklahoma High Cost Fund shall not become or be construed to be an obligation of this state.  No claims for reimbursement from the Oklahoma Lifeline Fund, the Oklahoma Universal Service Fund or the Oklahoma High Cost Fund shall be paid with state monies.

Added by Laws 1997, c. 408, § 7, eff. July 1, 1997.

§17-139.108.  Provisions applicable to OneNet and the Oklahoma Government Telecommunications Network.

A.  Except for the provisions of this section, nothing in this act shall be construed as applicable to the telecommunications network known as OneNet or to any other component of the Oklahoma Government Telecommunications Network.  Neither OneNet nor any other component of the Oklahoma Government Telecommunications Network shall be assessed any fee or other charge for the support of universal service.

B.  No provider of Internet service or any company providing telecommunications services or its affiliate or subsidiary, may price such Internet service in an anticompetitive, discriminatory, or predatory manner or subsidize the price of Internet service with revenues received from other services.  No governmental agency or entity using or being eligible to use OneNet facilities may price such Internet services in an anticompetitive or predatory manner.  Any governmental agency or entity using OneNet facilities is hereby prohibited from reselling OneNet access directly to the general public at any nonpublic site.  Any company or individual damaged from a violation of this subsection by a private company or individual shall be entitled to treble damages.  The Attorney General shall be responsible for bringing an action for violation of this section against a private company or individual.

C.  The Corporation Commission shall not approve, endorse, forward or file any application for reimbursement submitted pursuant to subsection (h) of Section 254 of the Communications Act of 1934, as amended, for transmission services requiring a circuit of T-1 or greater capacity unless OneNet is the circuit provider.  For purposes of this subsection, "T-1" means a digital, one-million-five-hundred-forty-four-thousand-bit (1.544 Mbit) circuit with capacity sufficient to simultaneously transmit twenty-four (24) voice or data channels at sixty-four thousand bits per second (64 Kbits/sec).

Added by Laws 1997, c. 408, § 8, eff. July 1, 1997.

§17-139.109.  Oklahoma E911 Emergency Service Fund - Oklahoma Telecommunications Technology Training Fund - Special Universal Services.

A.  There is hereby created within the Oklahoma Corporation Commission the "Oklahoma E911 Emergency Service Fund".  Beginning September 1, 1997, each local exchange telecommunications service provider shall annually contribute fifty cents ($0.50) per retail local exchange access line to the Oklahoma E911 Emergency Service Fund until the total amount contributed by all providers to the Fund equals Five Million Dollars ($5,000,000.00).  The contribution amount for each service provider shall be based upon the number of retail local exchange access lines of that service provider in service on July 1 of each applicable year.  The Oklahoma E911 Emergency Service Fund shall be administered by the Oklahoma Corporation Commission and used to defray the cost of purchasing and installing equipment for enhanced 911 emergency systems across the state.  Preference for funding shall be given first to those systems established in areas of the state which do not have access to 911 emergency service before July 1, 1997, and second to areas of the state which do not have access to enhanced 911 emergency services.  Funding from the E911 Emergency Service Fund shall not be used for ongoing operating costs of any emergency telephone service system.  To qualify for funding, the emergency telephone service system shall have been or be in the process of being approved as provided for in the Nine-One-One Emergency Number Act.  Local exchange telecommunications service providers serving fifteen percent (15%) or more of the access lines in the state may not apply for recovery of the contributions made to the E911 Emergency Service Fund from the Oklahoma Universal Service Fund created in Section 139.106 of this title.  All monies in the Oklahoma E911 Emergency Service Fund shall be expended only for the purposes set forth in this subsection.

B.  There is hereby created within the Oklahoma Department of Career and Technology Education the "Oklahoma Telecommunications Technology Training Fund".  Beginning September 1, 1997, each local exchange telecommunications service provider shall annually contribute seventy-five cents ($0.75) per retail local exchange access line to the Oklahoma Telecommunications Technology Training Fund until the total amount contributed by all providers to the Fund equals Seven Million Dollars ($7,000,000.00).  The contribution amount for each service provider shall be based upon the number of retail local exchange access lines of that service provider in service on July 1 of each applicable year.  The Oklahoma Telecommunications Technology Training Fund shall be administered by the Oklahoma Department of Career and Technology Education working in conjunction with OneNet, and shall be used to provide statewide training of teachers and school administrators in the most effective use of telecommunications and distance learning technology for the enhancement of education throughout the state.  Local exchange telecommunications service providers serving fifteen percent (15%) or more of the access lines in the state may not apply for recovery of the contributions made to the Oklahoma Telecommunications Technology Training Fund from the Oklahoma Universal Service Fund created in Section 139.106 of this title.  All monies in the Oklahoma Telecommunications Technology Training Fund shall be expended only for the purposes set forth in this subsection.

C.  The following services are hereby declared to be Special Universal Services and such services shall be provided only after funding for the Oklahoma Universal Service Fund is implemented as set forth in Section 139.101 et seq. of this title:

1.  Each not-for-profit hospital in the state shall, upon written request, receive one incoming, toll-free phone number and up to a total of five access lines, free of charge, to allow incoming, toll-free calls from any location within the geographic area served by the hospital;

2.  Each not-for-profit hospital, county health department, city-county health department, and federally qualified health center in this state shall, upon written request, receive, free of charge, one telecommunications line or wireless connection sufficient for providing such telemedicine, clinical and health consultation services as the entity is equipped to provide.  The telecommunications carrier shall be entitled to reimbursement from the Oklahoma Universal Service Fund for providing the line or connection.  In no case, however, shall reimbursement from the fund be made for an Internet subscriber fee or charges incurred as a result of services accessed via the Internet;

3.  Each public school building wherein classrooms are contained and each public library in the state shall, upon written request, receive one incoming, toll-free phone number and up to a total of five access lines, free of charge, to allow incoming, toll-free calls from any location within the geographic area served by the school or the public library;

4.  Each public school building wherein classrooms are contained and each public library in the state shall, upon written request, receive one access line, free of charge, with the ability to connect to an Internet service provider at 56 kbps, in the most economically efficient manner for the carrier, or an equivalent dollar credit to be applied by the public school or public library toward similar services provided by the same carrier, for the purpose of accessing the Internet.  In no case shall the Oklahoma Universal Service Fund reimburse an entity for an Internet subscriber fee or charges incurred as a result of services accessed via the Internet; and

5.  Each county seat in the state shall, upon written request of the board of county commissioners, receive one incoming, toll-free phone number and up to a total of five access lines, free of charge, to allow incoming, toll-free calls from any location within the geographic area served by the county seat.

D.  To the extent Special Universal Services are purchased from a telecommunications service provider by another carrier, the Special Universal Services are for the exclusive use of the not-for-profit hospital, county health department, city-county health department, federally qualified health center, public school, public library or county government.  Under no circumstances shall the not-for-profit hospital, county health department, city-county health department, federally qualified health center, public school, public library or county government sell, repackage or share Special Universal Services with any other entity.

Added by Laws 1997, c. 408, § 9, eff. July 1, 1997.  Amended by Laws 2000, c. 44, § 1, eff. Nov. 1, 2000; Laws 2000, c. 319, § 1, emerg. eff. June 5, 2000; Laws 2001, c. 33, § 17, eff. July 1, 2001; Laws 2004, c. 409, § 1, eff. Nov. 1, 2004.

§17-139.110.  High speed Internet access or broadband service - Regulation by Corporation Commission prohibited - Requirements of local exchange telecommunications service providers - Taxation.

A.  The Oklahoma Corporation Commission shall not, by entering any order, adopting any rule, or otherwise taking any agency action, impose any regulation upon a provider of high speed Internet access service or broadband service in its provision of such service, regardless of technology or medium used to provide such service.

B.  An incumbent local exchange telecommunications service provider (ILEC) subject to the provisions of 47 U.S.C., Section 251(c) shall be required to provide unbundled access to network elements, including but not limited to loops, subloops, and collocation space within the facilities of the ILEC, to the extent specifically required under 47 C.F.R., Section 51.319 or any successor regulations issued by the Federal Communications Commission.

C.  Nothing in this section shall effect the assessment of any company under Article X of the Oklahoma Constitution or Section 2801 et seq. of Title 68 of the Oklahoma Statutes.

Added by Laws 2002, c. 80, § 3, eff. July 1, 2002.

§17-139.601.  Wide Area Calling Plans - Expansion to include sole unincluded exchanges.

A.  The Corporation Commission shall take action as necessary to cause the expansion of Wide Area Calling Plans to include every local telephone exchange which is the sole unincluded exchange seated in a county where all the other exchanges seated in said county are already included in a Wide Area Calling Plan.

B.  For the purposes of this section, "seated" shall mean the place at which the central switch for the local exchange is sited.

C.  The expansion shall be revenue neutral with respect to the affected local exchange companies.

D.  The inclusion of the affected exchanges shall take effect on December 31, 1996.

Added by Laws 1996, c. 357, § 1, emerg. eff. June 14, 1996.

§17-140.  Repealed by Laws 1996, c. 331, § 6, emerg. eff. June 12, 1996.

§17-140.1.  Definitions.

As used in this act:

1.  "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, or any other legal entity;

2.  "Pay-per-call service" means any passive, interactive, polling, conference or other similar audiotext service that is provided for a charge to a caller through an exclusive telephone number prefix or service access code;

3.  "Information provider" means the person who provides the information, prerecorded message, or interactive program for the information delivery service.  The information provider generally receives a portion of the revenue from the calls.  This service does not include the medium for advertising information delivery service;

4.  "Interactive program" means a pay-per-call program that allows callers to choose between options or to communicate with other callers;

5.  "Sponsor" means an individual, corporation, association, partnership or other entity that sells a pay-per-call service and on whose behalf charges are billed, but shall not include a public utility regulated by the state or the Federal Communications Commission or an interexchange carrier which provides transport or billing and collection services for a pay-per-call service unless the public utility or interexchange carrier actually produces or promotes the pay-per-call service;

6.  "Subscriber" means a customer of a local or long distance telephone service from which a pay-per-call service is accessed;

7.  "Interexchange carrier" means an interexchange telecommunications company providing service within the state;

8.  "Local exchange company" means a local exchange telephone company providing service within the state; and

9.  "Adult entertainment" means any pay-per-call service that contains explicit references to conduct of a sexual nature in a manner designed to arouse an immoderate or unwholesome interest or desire.

Added by Laws 1992, c. 180, § 1, eff. Sept. 1, 1992.

§17-140.2.  Prohibition of certain pay-per-call services or interactive programs.

The Corporation Commission shall prohibit any local exchange company or interexchange carrier from billing a subscriber on the subscriber's telephone bill for a pay-per-call service or interactive program whose message content contains:

1.  Vulgar language, explicit or implicit descriptions of violence or sexual conduct, adult entertainment, or incitement to violence;

2.  Inflammatory or demeaning portrayals of the race, religion, political affiliation, ethnicity, gender, or handicap of any individual or group; or

3.  False, misleading or deceptive advertising.

Added by Laws 1992, c. 180, § 2, eff. Sept. 1, 1992.

§17-140.3.  Services to children under 12 years - Requirements.

A.  An information provider that does business in this state shall not direct information delivery services to children under the age of twelve (12) years unless the information provider complies with the following provisions:

1.  Interactive calls where children under the age of twelve (12) years can speak to other children under the age of twelve (12) years are prohibited;

2.  Programs directed to children under the age of twelve (12) where the children are asked to provide their names, addresses, telephone numbers, or other identifying information are prohibited;

3.  Advertisements for information delivery services that are directed to children under the age of twelve (12) years must contain a visual disclosure, in the case of print and broadcast advertising, and audibly in the case of broadcast advertising, that clearly and conspicuously states that children under the age of twelve (12) years must obtain parental consent before placing a call to the advertised number;

4.  Program messages that encourage children under the age of twelve (12) years to make increased numbers of calls in order to obtain progressively more valuable prizes, awards, or similarly denominated items are prohibited;

5.  Advertisements for information delivery services that are directed to children under the age of twelve (12) years must contain, in age-appropriate language, an accurate description of the services being provided.  In the case of print advertising, the information must be clear and conspicuous and in the case of broadcast advertising, it must be clearly and conspicuously visually displayed and verbally disclosed in an audible, clear, articulated manner; and

6.  Program messages that are directed to children under the age of twelve (12) years that employ broadcast advertising where an electronic tone signal is emitted during the broadcast of the advertisement that automatically dials the program message are prohibited.

B.  Every local exchange company or interexchange carrier providing billing and collection services for pay-per-call services doing business in this state shall remove pay-per-call service charges from the subscriber's bill upon complaint of the subscriber that the caller to the pay-per-call service was under the age of twelve (12) years and the information provider failed to comply with the provisions of Section 3 of this act.

Added by Laws 1992, c. 180, § 3, eff. Sept. 1, 1992.

§17-140.4.  Rules and regulations.

The Corporation Commission is authorized to adopt all reasonable and necessary rules and regulations to implement any powers and duties of the Commission pursuant to the provisions of this act.

Added by Laws 1992, c. 180, § 4, eff. Sept. 1, 1992.

§17-140.5.  Provisions in conflict or inconsistent with Oklahoma Constitution.

If this act or any provision hereof is, or may be deemed to be, in conflict or inconsistent with any of the provisions of Section 18 through Section 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, then, to the extent of any such conflicts or inconsistencies, it is hereby expressly declared that this entire act and this section are amendments to and alterations of said section of the Constitution, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1992, c. 180, § 5, eff. Sept. 1, 1992.

§17-140.6.  Amendments and alterations to constitution - Legislative intent.

It is the intention of the Legislature that this act is an amendment to and alteration of Sections 18 through 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1992, c. 180, § 6, eff. Sept. 1, 1992.

§17-141.  Repealed by Laws 1998, c. 356, § 13, eff. July 1, 1998.

§17-142.  Repealed by Laws 1998, c. 356, § 13, eff. July 1, 1998.

§17-143.  Repealed by Laws 1998, c. 356, § 13, eff. July 1, 1998.

§17-144.  Repealed by Laws 1998, c. 356, § 13, eff. July 1, 1998.

§17-145.  Repealed by Laws 1998, c. 356, § 13, eff. July 1, 1998.

§17151.  Public utility defined  Exemption of nonprofit water and sewer corporations  Washington County  Authority of certain beneficiaries to condemn property.

The term "public utility" as used in Sections 151 through 155 of this title, shall be taken to mean and include every corporation, association, company, individuals, their trustees, lessees, or receivers, successors or assigns, except as hereinafter provided, and except cities, towns, or other bodies politic, that now or hereafter may own, operate, or manage any plant or equipment, or any part thereof, directly or indirectly, for public use, or may supply any commodity to be furnished to the public.

(a) For the conveyance of gas by pipeline.

(b) For the production, transmission, delivery or furnishing of heat or light with gas.

(c) For the production, transmission, delivery or furnishing electric current for light, heat or power.

(d) For the transportation, delivery or furnishing of water for domestic purposes or for power.  Provided further that a corporation organized and existing not for profit pursuant to Title 18 of the Oklahoma Statutes, Sections 851863, but for the purpose of developing and providing rural water supply and sewage disposal facilities to serve rural residents shall not be declared a public utility under this act, and shall be exempt in any and all respects from the jurisdiction and control of the Corporation Commission of this state.

The term "Commission" shall be taken to mean Corporation Commission of Oklahoma.

Provided, that, in Washington County, where any corporation, association, company, individuals, their trustees, lessees, or receivers, successors or assigns, is engaged in the private business of manufacturing any products other than those hereinbefore defined, and in the manufacture of such products operate and maintain private electric or water plants for its own power and electrical energy or water used in its manufacturing plant, without the right of eminent domain and without the use of streets, highways or public property, it may contract upon terms and prices approved by Corporation Commission the sale of a bona fide surplus of electrical energy or water developed in such private plants to any public utility engaged in manufacturing and distributing electrical energy in Washington County, Oklahoma, without becoming a public utility.  Provided further any city or town within a county having a population of over five hundred thousand (500,000) or any county having a population of over five hundred thousand (500,000), according to the 1970 Federal Census, which is a beneficiary of a public trust that has multiple beneficiaries and that includes within any or all of its boundaries a water supply and/or distribution system, or any portion thereof, shall have the authority to condemn all or any portion of any water supply and/or distribution system owned and/or operated and/or leased by a public trust within the limits of the condemning city or town or within the unincorporated areas of the condemning county; provided the power granted hereunder shall not be exercised until the condemning city, town or county shall have made provision to pay off all outstanding bonded indebtedness incurred by the public trust, including interest on the bonds to maturity of the bonds, or first call date, and premium, if any, to which the property to be condemned or the revenues therefrom has been pledged for security.

Laws 1913, c. 93, p. 150, § 1; Laws 1929, c. 353, p. 487, § 1; Laws 1971, c. 26, § 1; Laws 1971, c. 322, § 1, emerg. eff. June 24, 1971.

§17-151.1.  Resale of water or sewage service - Maximum charges - Disclosure - Penalties - Enforcement.

A.  Except for any person, public utility, or public service corporation subject to the jurisdiction of the Corporation Commission, or a municipal utility, or a public trust which has as its beneficiary the municipality, no owner of any interest in real property in this state who purchases water or sewage services from a municipality and who resells such water or sewage services to any residential lessee of any interest in such real property for the purpose of providing water or sewage services shall charge such lessee any amount in excess of ten percent (10%) of the cost to such reseller for each billing cycle of the water or sewage services purchased by the reseller from the supplier.

B.  The reseller shall separately disclose in its water or sewage services bills to the lessee the per unit cost of its purchased water or sewage services and the actual amount of each fee or charge in dollars and cents to be paid by the lessee to the reseller.

C.  Any person who willfully violates the provisions of this section, upon conviction thereof by a district court, shall be guilty of a misdemeanor.  In addition to the punishment prescribed by this subsection, the reseller is liable in treble damages to the lessee injured, said damages to be recovered in a civil action by the consumer so injured.  Treble damages shall be based on the total amount to be paid to the reseller by the lessee for each bill which exceeds the authorized percentage pursuant to this section.

D.  The Office of the Attorney General of this state shall have the power and duty to investigate and prosecute any violations of the provisions of this section.

Added by Laws 1999, c. 212, § 6, eff. Nov. 1, 1999.

§17-152.  Commission's jurisdiction over public utilities - Examination of requests for review of rates and charges.

A.  The Commission shall have general supervision over all public utilities, with power to fix and establish rates and to prescribe and promulgate rules, requirements and regulations, affecting their services, operation, and the management and conduct of their business; shall inquire into the management of the business thereof, and the method in which same is conducted.

B.  1.  When any public utility subject to general supervision pursuant to this section or to Section 158.27 of this title shall file with the Commission a request for review of its rates and charges, such request shall be given immediate attention.

2.  In the exercise of this responsibility, the Commission shall complete any examination of such request for a review of its rates and charges within one hundred twenty (120) days from the date such application for review of its rates and charges is filed.

3.  Public hearings on such matter must commence within forty-five (45) days of the end of such examination to be conducted by the Commission and in no event shall the conclusion of such examination of the rates and charges and the hearing conducted by the Commission exceed one hundred eighty (180) days from the date the request was filed.

4.  If such request for review of the applicant's rates and charges has not been completed and an order issued within one hundred eighty (180) days from the date of filing of such application, some or all of the request for changes in the rates, charges, and regulations made in such application shall be immediately placed into effect and collected through new tariffs on an interim basis at the discretion of the applicant.

5.  Should the Commission determine upon the completion of its examination and public hearings that a refund regarding the amount of interim relief is appropriate and necessary, the Commission shall order such refund including reasonable interest at the one-year U.S. Treasury bill rate accruing on that portion of the rate increase to be refunded for a period not to exceed ninety (90) days from the effective date of the rate increase which is being refunded.

C.  The Commission shall have full visitorial and inquisitorial power to examine such public utilities, and keep informed as to their general conditions, their capitalization, rates, plants, equipments, apparatus, and other property owned, leased, controlled or operated, the value of same, the management, conduct, operation, practices and services; not only with respect to the adequacy, security and accommodation afforded by their service, but also with respect to their compliance with the provisions of this act, and with the Constitution and laws of this state, and with the orders of the Commission.

Added by Laws 1913, c. 93, p. 150, § 2.  Amended by Laws 1993, c. 231, § 2, emerg. eff. May 26, 1993; Laws 1994, c. 315, § 6, eff. July 1, 1994.

§17153.  Implied and incidental powers of Commission  Contempt.

In addition to the powers enumerated, specified, mentioned or indicated in this act, the Commission shall have all additional implied and incidental powers which may be proper and necessary to carry out, perform and execute all powers herein enumerated, specified, mentioned, or indicated, and to punish as for contempt such corporation, association, company or individual, their trustees, lessees, receivers, successors and assigns, for the disobedience of its orders in the manner provided for punishment of transportation and transmission companies, by the Constitution and laws of this tate.

Laws 1913, c. 93, p. 151, § 3.

§17154.  Records of public utility business.

In case the owner or operator of any public utility is engaged in carrying on any other business in connection with the operation of such public utility, the Commission may require the cost of the operation and gross revenues of such joint business to be kept in such form and manner as may be prescribed by the Commission so that the cost of the operation and gross revenues of the public utility may be ascertained.

Laws 1913, c. 93, p. 151, § 4.

§17155.  Orders and rules of Commission  Scope  Right of appeal.

The Commission may, from time to time, adopt or promulgate, such orders, rules, regulations or requirements, relative to investigations, inspections, tests, audits, and valuations of the plants and properties relative to inspection and tests of meters as in its judgment may be necessary and proper; provided, that under the provisions of this act, any public utility, corporation, association, company, individual, their trustees, lessees or receivers, successors, or assigns, may appeal from any order or finding or judgment of the Corporation Commission as provided by law in cases tried and heard before said Commission of transportation and transmission companies.

Laws 1913, c. 93, p. 152, § 5.

§17156.  Installation of solar energy devices  Increased rates  Surcharges.

No public utility shall increase rates charged or enforce a surcharge on the basis of the use or installation of a solar energy device by a consumer.

Laws 1977, c. 209, § 4.

§17-157.  Assessment of electrical power and energy need - Review of forecasting and system planning data.

A.  The Commission shall prepare a tenyear assessment of the electrical power and energy requirements of this state and assess the need for additional or replacement generating facilities and the associated costs of such facilities to the electric consumers of this state.  The Commission shall reassess the statewide future electrical generation requirements every two (2) years.  Such assessments shall not constitute official Commission certification or approval of any proposed generating facilities.

B.  For the purposes of this section, every public utility and generation and transmission association or cooperative corporation, the Grand River Dam Authority, the Oklahoma Municipal Power Authority, and any municipality proposing to construct generating facilities shall submit to the Commission, for the purpose of review, a list of all proposed projects for the construction, alteration or modification designed to increase electrical generating capacity of any electricityproduction facility located within the state, along with any supporting data the Commission might direct.

Added by Laws 1983, c. 188, § 1, operative July 1, 1983.

§17158.21.  Short title.

This act shall be known and may be cited as the Retail Electric Supplier Certified Territory Act.

Laws 1971, c. 113, § 1.

§17158.21a.  Provisions of act in conflict or inconsistent with Constitution  Amendment to Constitution.

If this act, or any provision hereof is, or may be deemed to be, in conflict or inconsistent with any of the provisions of Section 18 through Section 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, then, to the extent of any such conflicts or inconsistencies, it is hereby expressly declared this entire act and this section are amendments to and alterations of said sections of the Constitution, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1988, c. 107, § 3, emerg. eff. April 4, 1988.

§17158.22.  Definitions.

For the purposes of this act, the following terms shall have the meanings given them:

1.  The term "retail electric supplier" means any person, firm, corporation, association or cooperative corporation, exclusive of municipal corporations or beneficial trusts thereof, engaged in the furnishing of retail electric service.

2.  The term "certified territory" shall mean the unincorporated  areas as certified by and pursuant to Section 158.24 of this title.

3.  The term "existing distribution line" shall mean an electric  line which on the effective date of this act

a.  is located in an unincorporated area and

b.  is being or has been substantially used for retail electric service.

4.  The term "retail electric service" means electric service furnished to a consumer for ultimate consumption, but does not include wholesale electric energy furnished by an electric supplier to another electric supplier for resale.

5.  The term "unincorporated area" shall mean geographical area outside the corporate limits of cities and towns.

6.  The term "electric consuming facilities" means everything that utilizes electric energy from a central station source.

7.  The term "Commission" shall mean "Corporation Commission of Oklahoma" or its successor.

8.  The term "association or cooperative corporation" shall mean any association or cooperative corporation doing business under the Rural Electric Cooperative Act.

9.  The term "hearing" shall mean a hearing by the Commission pursuant to reasonable notice to all affected retail electric suppliers.

10.  The term "member consumer" shall mean the customer in whose name service of any association or cooperative corporation doing business under the Rural Electric Cooperative Act is being provided.

Amended by Laws 1988, c. 107, § 1, emerg. eff. April 4, 1988.

§17158.23.  Geographical areas.

It is hereby declared to be in the public interest that, in order to encourage the orderly development of coordinated statewide retail electric service, to avoid wasteful duplication of distribution facilities, to avoid unnecessary encumbering of the landscape of the State of Oklahoma, to prevent the waste of materials and natural resources, for the public convenience and necessity and to minimize disputes between retail electric suppliers which may result in inconvenience, diminished efficiency and higher costs in serving the consumer, the state be divided into geographical areas, establishing the unincorporated areas within which each retail electric supplier is to provide the retail electric service as provided in this act.

Laws 1971, c. 113, § 3.

§17158.24.  Fixing boundaries of certified territories  Protests  Hearings by Commission.

A.  Except as otherwise provided, no retail electric supplier shall furnish retail electric service in the certified territory of another retail electric supplier.

B.  Except as otherwise provided in this section, the boundaries of the certified territory of each retail electric supplier are hereby set as a line or lines substantially equidistant between its  existing distribution lines and the nearest existing distribution  lines of any other retail electric supplier in every direction, with the result that there is hereby certified to each retail electric  supplier such unincorporated area which in its entirety is located  substantially in closer proximity to one of its existing distribution lines than to the nearest existing distribution line of any other retail electric supplier.

C.  (1) On or before ninety (90) days after the effective date of this act, or, when requested in writing by a retail electric supplier and for good cause shown, such further time as the Commission may fix by order, each retail electric supplier shall file with the Commission a map or maps showing all of its existing distribution lines.  The Commission shall prepare or cause to be prepared within ninety (90) days thereafter a map or maps of uniform scale to show, accurately and clearly, the boundaries of the certified territory of each retail electric supplier as established under Section 4 B, and shall issue such map or maps of certified territory to each retail electric supplier.  Any retail electric supplier or municipality or beneficial trust thereof engaged in the furnishing of electric service who feels itself aggrieved by reason of a certification of territory pursuant to this section may protest the certification of territory, not to exceed one township in a single protest, within a one hundred twentyday period after issuance of the map of certified territory by the Commission; and the Commission shall have the power, after hearing, to revise or vacate such certified territories or portions thereof.

(2) In such hearing, the Commission shall be guided by the following conditions as they existed on the effective date of this act:

(a) The proximity of existing distribution lines to such certified territory.

(b) Which supplier was first furnishing retail electric service, and the age of existing facilities, in the area.

(c) Which supplier is the predominant retail electric supplier in the area.

(d) The adequacy and dependability of existing distribution lines and facilities to provide dependable high quality retail electric service at reasonable costs.

(e) The elimination and prevention of duplication of electric lines and facilities supplying such territory.

In its determination of such protest, the Commission hearing shall be de novo; and neither supplier shall bear the burden of proof.

D.  In each unincorporated area, where the Commission shall determine that the existing distribution lines of two or more retail electric suppliers are so intertwined or located that Section 4 B cannot reasonably be applied, the Commission shall, after hearing, certify the service territory or territories for the retail electric suppliers under the provisions of Section 4 C (2) hereof.

Laws 1971, c. 113, § 4.

§17158.25.  Exclusive rights within territory  New electricconsuming facilities.

A.  Except as otherwise provided herein, each retail electric supplier shall have the exclusive right to furnish retail electric service to all electricconsuming facilities located within its certified territory, and shall not furnish, make available, render or extend its retail electric service to a consumer for use in electricconsuming facilities located within the certified territory of another retail electric supplier; provided that any retail electric supplier may extend its facilities through the certified territory of another retail electric supplier, if such extension is necessary for such supplier to connect any of its facilities or to serve its consumers within its own certified territory.

B.  Except as provided in Section 5 C and Section 5 E, any new electricconsuming facility located in an unincorporated area which has not as yet been included in a map issued by the Commission, pursuant to Section 4C(1), or certified, pursuant to Section 4 D, shall be furnished retail electric service by the retail electric supplier which has an existing distribution line in closer proximity to such electricconsuming facility than is the nearest existing distribution line of any other retail electric supplier.  Any disputes under this Section 5 B shall be resolved by the Commission.  C.  If the Commission, after hearing, shall determine that the retail electric service being furnished or proposed to be furnished by a retail electric supplier to an electricconsuming facility is inadequate and is not likely to be made adequate, the Commission may authorize another retail electric supplier to furnish retail electric service to such facility.

D.  Except as provided in Section 5 C, no retail electric supplier shall furnish, make available, render or extend retail electric service to any electricconsuming facility to which such service is being lawfully furnished by another retail electric supplier on the effective date of this act, or to which retail electric service is lawfully commenced thereafter in accordance with this section by another retail electric supplier.

E.  The provisions of this act shall not preclude any retail electric supplier from extending its service after the effective date of this act (1) to its own property and facilities, in an unincorporated area, and (2) subject to Section 5 D, to an electricconsuming facility requiring electric service, in an unincorporated area, if the connected load for initial full operation of such electricconsuming facility is to be 1,000 kw or larger.

Laws 1971, c. 113, § 5.

§17158.26.  Contracts between suppliers.

Notwithstanding the effectuation of certified territories established by or pursuant to this act, and the exclusive right to service within such territory, a retail electric supplier may contract with another retail electric supplier for the purpose of allocating territories and consumers between such retail electric suppliers and designating which territories and consumers are to be served by which of said retail electric suppliers.  Notwithstanding any other provisions of law, a contract between retail electric suppliers as herein provided when approved by the Commission shall be valid and enforceable.  The Commission shall approve such contract if it finds that the contract will promote the purposes of Section 3 and will provide adequate and reasonable service to all areas and consumers affected thereby.

Laws 1971, c. 113, § 6.

§17-158.27.  General supervision by Commission - Rate investigations - Notice of proposed rate increases - Petition by member-consumers - Exemption of rural electric cooperatives.

A.  The Corporation Commission shall have general supervision over all associations or cooperative corporations as defined herein with power to fix and establish rates and to prescribe rules affecting their services, operation, and the management and conduct of their business.  It shall have full visitorial and inquisitorial power to examine such associations or cooperative corporations and keep informed as to their general conditions, their capitalization, rates, plants, equipments, apparatus, and other property owned, leased, controlled or operated, the value of same, the management, conduct, operation, practices and services; not only with respect to the adequacy, security and accommodation afforded by their service, but also with respect to their compliance with the provisions of the Retail Electric Supplier Certified Territory Act, and with the Constitution and laws of this state, and with the orders of the Commission.  The provisions of this section shall not be applicable to generation and transmission associations or cooperative corporations, or transmission associations or cooperative corporations.

B.  1.  An association or cooperative corporation shall be subject to rate investigations by the Commission pursuant to subsection A of this section unless a proposed increase in rates and charges does not exceed three percent (3%) based on the previous twelve (12) months revenue generated by the existing rates; provided however, that such association or cooperative corporation shall be subject to subsection A of this section if:

a. the association or cooperative corporation elects, by action of its board of trustees, to be subject to rate investigation by the Commission,

b. the percentage of members, that according to bylaws constitute a quorum not to exceed five percent (5%) of the membership for that particular association or cooperative have signed a petition requesting rate investigation pursuant to paragraphs 3 or 4 of this subsection, or

c. the Commission declares that the association or cooperative corporation shall be subject to rate investigations by the Commission pursuant to paragraph 6 of this subsection.

2.  Each such association or cooperative corporation not subject to rate investigation, at least ninety (90) days before the effective date of any proposed rate increase, shall notify the Commission and each of its member-consumers of the proposed rate increase.  Notice to the Commission shall include a verified statement showing the then total number of memberconsumers of the association or cooperative corporation.

Notice by the association or cooperative corporation to its memberconsumers shall:

a. be in a form prescribed by this section,

b. be by regular mail and may be included in regular memberconsumer billings, and

c. include a schedule of the proposed rate schedules, the effective date of the proposed rate increase and the procedure necessary for the member-consumers to petition the Commission to examine and determine the reasonableness of the proposed rate increase.

3.  The member-consumers of an association or a cooperative corporation may petition the Commission to examine and determine the reasonableness of the rates and charges proposed by the association or cooperative corporation pursuant to subparagraph b of paragraph 1 of this subsection.  The form of such a petition shall be substantially in compliance with subsection C of this section.  A petition substantially in compliance with such form shall not be deemed invalid due to minor errors in its form.

4.  If, by the effective date of this proposed increase in rates and charges, the Commission has received petitions from less than the number of member-consumers as set out in subparagraph b of paragraph 1 of this subsection, requesting that the Commission examine the proposed increase in rates and charges, the Commission shall immediately certify such fact to the association or cooperative corporation.  If, on or before the effective date of the proposed increase in rates and charges, the Commission has received petitions from the number of member-consumers as set out in subparagraph b of paragraph 1 of this subsection or more, the Commission shall notify the association or cooperative corporation that it will examine and determine the reasonableness of the proposed increase in rates and charges.  Rates and charges established by the Commission or by an association or a cooperative corporation pursuant to this section shall be in force for not less than one (1) year and no further increases in rates and charges shall be permitted during said one-year period.

5.  No cooperative corporation or association shall have the right to receive more than one rate increase per year for any reason or under any procedures.

6.  In addition to the procedure for petition prior to any proposed increase in rates and charges pursuant to paragraphs 1 through 4 of this subsection, the member-consumers of an association or cooperative corporation may at any time petition the Commission to declare the association or cooperative corporation be subject to full scale rate investigation.  If the Commission determines that a majority of the member-consumers of an association or a cooperative corporation have properly petitioned that the association or cooperative corporation be subject to full scale rate regulations, the Commission shall certify such fact to the association or cooperative corporation and thereafter the association or cooperative corporation shall be subject to full scale rate investigation by the Commission until at least a majority of the memberconsumers of the association or cooperative corporation properly petition that the association or cooperative corporation shall no longer be subject to such full scale rate investigations by the Commission.  The form of such a petition shall substantially comply with subsection C of this section.

A petition substantially in compliance with the form pursuant to subsection C of this section shall not be deemed invalid due to minor errors in its form.

7.  Paragraphs 1 through 6 of this subsection apply only to the rates and charges and shall have no effect on the Commission's jurisdiction over the associations or cooperative corporations or the rules and regulations governing the operations of electric utilities.

8.  Each association or cooperative corporation, when determining how rates and charges, established under paragraph 2 of this subsection, are to be allocated to the different rate classes, shall apportion such rates and charges in a manner which reflects, as closely as practicable, the costs of providing service to that class.

9.  In no event, and under no circumstances, shall the procedures herein provided be utilized for the purpose of establishing special competitive rates in any area in which a cooperative corporation is in direct competition with another regulated retail electric supplier.

C.  1.  A petition requesting the Commission to examine and determine the reasonableness of a proposed increase in rates and charges shall be in substantially the following form:

a. Form:

The petition shall be headed by a caption, which shall contain (1) the heading, "Before the Corporation Commission of the State of Oklahoma"; (2) the name of the association or cooperative corporation seeking an increase in rates and charges; (3) the relief sought.

b. Body:

The body of the petition shall consist of four numbered paragraphs, if applicable, as follows:

(1) Allegations of Facts:  The allegations of facts stated in the form of ultimate facts, without unnecessary detail, upon which the right to relief is based.  The allegations will be stated in numbered subparagraphs as necessary for clarity,

(2) Legal Authority:  Retail Electric Supplier Certified Territory Act,

(3) Relief Sought:  A brief statement of the amount of the increase in rates and charges that is objected to or other relief sought, and

(4) Petitioners:  The name, address, telephone number and signature of each memberconsumer.

2.  A petition requesting rate regulation of an association or cooperative corporation shall be in substantially the following form:

a. Form:

The petition shall be headed by a caption, which shall contain (1) the heading, "Before the Corporation Commission of the State of Oklahoma"; (2) the name of the association or cooperative corporation seeking an increase in rates and charges; (3) the relief sought.

b. Body:

The body of the petition shall consist of four numbered paragraphs, if applicable, as follows:

(1) Allegations of Facts:  The allegations of facts stated in the form of ultimate facts, without unnecessary detail, upon which the right to relief is based.  The allegations will be stated in numbered subparagraphs as necessary for clarity,

(2) Legal Authority:  Retail Electric Supplier Certified Territory Act, Sections 158.21 through 158.32 of Title 17 of the Oklahoma Statutes,

(3) Relief Sought:  A brief statement of the reason the petitioners seek the Commission to regulate the rates and charges of the association or cooperative corporation or other relief sought, and

(4) Petitioners:  The name, address, telephone number and signature of each member-consumer.

3.  Petitions may only be signed by the member-consumer of the association or cooperative corporation.

D.  Upon proceedings brought by an interested person or by action of the Commission, the Commission shall have the jurisdiction to enforce compliance with the Retail Electric Supplier Certified Territory Act, and shall have jurisdiction to prohibit furnishing retail electric service by any retail electric supplier except in its certified territory or territories, or where lawfully serving, and in connection with such enforcement and prohibition to exercise all powers herein or otherwise granted to the Commission.

E.  1.  Rural electric cooperatives, which are owned by the member-consumers they serve, are regulated by the member-consumers themselves acting through an elected governing board.  It is declared that the regulation by the Commission under this section may be duplicative of the self-regulation by the rural electric cooperative and may be neither necessary nor cost-effective.  It is therefore the purpose of this subsection to determine the necessity of regulation by the Commission by allowing the member-consumers of a rural electric cooperative to exempt themselves from regulation by the Commission except as provided herein.

2.  Except as otherwise provided in paragraphs 4, 5, 6 and 7 of this subsection, regulation by the Commission shall not apply to rural electric cooperatives which comply with paragraph 3 of this subsection.

3.  To be exempt under paragraph 2 of this subsection from all Commission regulation, except as provided for in this section, a cooperative shall poll its members as follows:

a. an election under this subsection may be called by the Board of Trustees or shall be called not less than one hundred eighty (180) days after receipt of a valid petition signed by not less than five percent (5%) of the members of the cooperative,

b. the proposition for deregulation shall be presented to a meeting of the members, the notice of which shall set forth the proposition for deregulation and the time and place of the meeting.  Notice to the members shall be written and delivered not less than twenty-one (21) nor more than forty-five (45) days before the date of the meeting,

c. if the cooperative mails information to its members regarding the proposition for deregulation other than notice of the election and the ballot, the cooperative shall also include in such mailing any information in opposition to the proposition that is submitted by petition signed by not less than one percent (1%) of the cooperative's members,

d. if the proposition for deregulation is approved by the affirmative vote of not less than a majority of the members voting on the proposition, the cooperative shall notify the state Corporation Commission in writing of the results within ten (10) days after the date of the election, and

e. voting on the proposition for deregulation shall be by mail ballot, provided, members attending the meeting provided for in subparagraph b of this paragraph may execute and deliver their ballot to the cooperative during or at the conclusion of said meeting.

4.  In the event the member-consumers have voted, pursuant to paragraph 3 of this subsection, to exempt themselves from regulation by the Commission, any such cooperative may vote no more than once every twelve (12) months to place said cooperative under the regulation of the Commission, as provided in this section.  Said question shall be submitted to the member-consumers of the rural electric cooperative if at least five percent (5%) of the members of the cooperative sign a petition requesting such an election.  Such petition shall be submitted to the membership in the same manner as provided for in paragraph 3 of this subsection.

5.  Each rural electric cooperative which has voted to exempt itself from Commission regulation, when determining how rates and charges established after such exemption are to be allocated to the different rate classes, shall apportion such rates and charges in a manner which reflects, as closely as practicable, the costs of providing service to that class.  Each cooperative which has exempted itself from Commission regulation shall file and maintain a copy of all current rates and charges with the Oklahoma Corporation Commission.

6.  In no event, and under no circumstances, shall rates and charges established hereunder be utilized for the purpose of establishing special competitive rates in any area in which a cooperative is in direct competition with another regulated retail utility supplier.

7.  Notwithstanding the provisions of this section, the Commission shall retain jurisdiction over all cooperatives who have voted to exempt themselves from Commission regulation:

a. for all purposes relating to certified territories established under the Retail Electric Supplier Certified Territory Act, and

b. for proceedings brought by a regulated utility relating to alleged discriminatory or anti-competitive rates established by an exempt cooperative, or relating to actions to acquire existing customers of a regulated utility using such rates.

Added by Laws 1971, c. 113, § 7.  Amended by Laws 1988, c. 107, § 2, emerg. eff. April 4, 1988; Laws 1993, c. 231, § 1, emerg. eff. May 26, 1993; Laws 2002, c. 281, § 1, eff. July 1, 2002; Laws 2004, c. 14, § 1, emerg. eff. March 23, 2004.

§17158.28.  Applicabilty of act.

The provisions of this act shall not be applicable to municipal corporations, or beneficial trusts thereof, owning or operating electric lines or generating facilities, or the financing of a rural electric cooperative or association; and nothing in this act shall prohibit or shall ever be construed to prohibit any municipal corporation, or beneficial trusts thereof, owning or operating electric lines, from furnishing electric service to any territory thereafter annexed to and incorporated into the corporate limits of said municipal corporation, or from acquiring the electric distribution facilities of any association or cooperative corporation as now provided in Title 18, Section 437.2.  Provided further that it shall not be necessary for any such municipal corporation, or beneficial trusts thereof, to secure the prior order, consent or authorization of the Commission to proceed under said Title 18, Section 437.2, but after the acquisition of any such electric distribution facilities of any association or cooperative corporation, the Commission shall be notified by such municipal corporation as to the description of the territory annexed and incorporated into the corporate limits in order that the Commission may adjust its required maps.

Laws 1971, c. 113, § 8.

§17158.29.  Annexation of area to city or town.

When an area, which is included in whole or in part in any territory or territories certified to a retail electric supplier or suppliers under this act, is annexed to and becomes a part of an incorporated city or town, the certification of such territory or territories hereunder shall be null and void.  In such event, the Commission shall be notified and the appropriate maps be corrected accordingly.

Laws 1971, c. 113, § 9.

§17158.30.  Grand River Dam Authority excepted.

The provisions of this act shall not apply to Grand River Dam Authority.

Laws 1971, c. 113, § 10.

§17158.31.  Liberal construction.

This act shall be construed liberally.  The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

Laws 1971, c. 113, § 11.

§17158.32.  Section 437.2 of Title 18 not repealed  Provisions as cumulative.

This act shall not be construed to repeal Title 18, Section 437.2, and shall be cumulative to existing law.

Laws 1971, c. 113, § 13.

§17158.50.  Definitions.

1.  "Acquiring party" means a person and all affiliates thereof by whom or on whose behalf an acquisition of control referred to in Section 2 of this act is to be effected;

2.  "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by or is under common control with the person specified including any corporation created at the direction of the person specified for purposes of corporate reorganization;

3.  "Commission" means the Oklahoma Corporation Commission;

4.  "Control" (including the terms "controlling", "controlled by", and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership, by contract, purchase of assets, or otherwise, unless such power is the result of an official position with, or corporate office held in, such person.  Control shall be presumed to exist if any person, directly or indirectly, owns or controls the assets of such rural electric cooperative.  This presumption may be rebutted by showing that control does not exist in fact.  The Commission may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

5.  "Domestic public utility" means a person doing business in the state, including any other person controlling such a domestic public utility, any substantial portion of the revenues of which, either directly or indirectly, are derived from the business of providing utility service in this state, except that such term does not include agencies, authorities or instrumentalities of the United States or a state or political subdivision of a state;

6.  "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any securities broker performing no more than the usual and customary broker's function;

7.  "Rural electric cooperative" means a person doing business in the state, pursuant to Section 437.1 et seq. of Title 18 of the Oklahoma Statutes;

8.  "Utility service" means the distribution, delivery or furnishing of electric current for sale to the public for light, heat or power;

9.  "Assets" in the case of a rural electric cooperative means the physical plant, equipment, accounts receivable, accounts payable, capital credits and all other assets of such rural electric cooperative.

Added by Laws 1987, c. 59, § 1, emerg. eff. April 30, 1987.

§17158.51.  Offers, requests, invitations and acquisitions  Conflict of interests  Statement  Approval.

No person shall make an offer for, or enter into any agreement to exchange, seek to acquire, or acquire the assets of a rural electric cooperative regulated by the Corporation Commission if, after the consummation of such action, such person would directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such rural electric cooperative, and no person shall merge with or otherwise acquire control of a rural electric cooperative, except pursuant to Section 437.13 of Title 18 of the Oklahoma Statutes, unless, at the time any such offer, request or invitation is made or prior to the acquisition of assets, such person has filed with the Commission and has sent to such rural electric cooperative a statement containing the information required by Section 3 of this act and such offer, request, invitation, or acquisition has been approved by the Commission in the manner prescribed in Section 4 of this act.

Added by Laws 1987, c. 59, § 2, emerg. eff. April 30, 1987.

§17158.52.  Statement  Contents  Oath or affirmation  Amendments.

A.  The statement to be filed with the Corporation Commission as required by Section 2 of this act shall be made under oath or affirmation and shall contain the following information:

1.  The name and address of each acquiring party and all affiliates thereof; and

a. if such acquiring party is an individual, his principal occupation and all offices and positions held during the past five (5) years, and any conviction of crimes other than minor traffic violations during the past ten (10) years, or

b. if such acquiring party is not an individual, a report of the nature of its business and its affiliates' operations during the past five (5) years or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by such acquiring party and its subsidiaries; and a list of all individuals who are or who have been selected to become directors or officers of such acquiring party, or who perform or will perform functions appropriate or similar to such positions. Such list shall include for each such individual the information required by subparagraph a of paragraph 1 of this subsection;

2.  The source, nature and amount of the consideration used or to be used in effecting the acquisition of control, a detailed description of any transaction wherein funds were or are to be obtained for any such purpose, and the identity of persons furnishing such consideration; provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests;

3.  Audited financial information in a form acceptable to the Commission as to the financial condition of an acquiring party for the preceding three (3) fiscal years of each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar information as of a date not earlier than one hundred thirtyfive (135) days prior to the filing of the statement;

4.  Any plans or proposals which an acquiring party may have to liquidate such rural electric cooperative, to sell its assets or a substantial part thereof, or merge or consolidate it with any person, or to make any other material change in its investment policy, business or corporate structure, or management.  If any change is contemplated in the investment policy, or business or corporate structure, such contemplated changes and the rationale therefor shall be explained in detail.  If any changes in the management of the rural electric cooperative are contemplated, the acquiring party shall provide a resume of the qualifications and the names and addresses of the individuals who have been selected or are being considered to replace the then current management personnel of the rural electric cooperative;

5.  Copies of all offers for, exchange offers for, and agreements to acquire or exchange any assets and, if distributed, of additional soliciting material relating thereto;

6.  Documentation from any and all mortgagors which hold a mortgage on any plant or equipment of such rural electric cooperative setting forth such mortgagors approval of such proposed acquisition of control; and

7.  Such additional information as the Commission may by rule or regulation prescribe as necessary or appropriate for the protection of ratepayers of the rural electric cooperative or in the public interest.

B.  If a person required to file the statement referred to in Section 2 of this act is a partnership, limited partnership, syndicate or other group, the Commission may require that the information called for in paragraphs 1 through 7 of subsection A of this section shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group and each person who controls such partner or member.  If any such partner, member, person or acquiring party is a corporation or if a person required to file the statement referred to in Section 2 of this act is a corporation, the Commission may require that the information called for by paragraphs 1 through 7 of subsection A of this section be given with respect to such corporation, each officer and director of such corporation.

C.  If any material change occurs in the facts set forth in the statement filed with the Commission and sent to such rural electric cooperative pursuant to this act, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the Commission and sent by the person filing the statement to the rural electric cooperative within two (2) business days after such person learns of such change.

Added by Laws 1987, c. 59, § 3, emerg. eff. April 30, 1987.

§17158.53.  Approval of acquisition of control  Public hearing.

A.  The Corporation Commission shall approve any acquisition of control referred to in Section 2 of this act unless, after a public hearing thereon, it finds that one or more of the following conditions will exist if such acquisition of contol is consummated, in which event it shall disapprove such acquisition of control and the same shall not be consummated:

1.  The acquisition of control would adversely affect the contractual obligations of the rural electric cooperative or its ability or commitment to render the same level of service to its customers that the rural electric cooperative is currently rendering;

2.  The effect of the acquisition of control would be substantially to lessen competition in the furnishing of public utility service in this state;

3.  The financial condition of any acquiring party is such as might jeopardize the financial stability of the rural electric cooperative or otherwise prejudice the interest of the rural electric cooperative's customers;

4.  The plans or proposals which an acquiring party has to liquidate the rural electric cooperative, sell its assets, or a substantial part thereof, or consolidate or merge it with any person, or to make any other material change in its investment policy, business or corporate structure or management, would be detrimental to the customers of the rural electric cooperative and not in the public interest; or

5.  The competence, experience and integrity of the persons who would control the operation of the rural electric cooperative are such that it would not be in the interest of its customers and the public to permit the acquisition of control.

B.  The public hearing referred to in subsection A of this section shall be commenced within thirty (30) days after the statement required by Section 2 of this act is filed.  The place, date and time for such public hearing shall be set by the Commission and notice thereof shall be given by the Commission to the person filing the statement and to the rural electric cooperative at least twenty (20) days prior to the date of the public hearing.  Notice of the public hearing shall be given by the person filing the statement to such other persons and in such manner as may be directed by the Commission at least fifteen (15) days prior to such public hearing. The rural electric cooperative shall give notice to its customers as provided in Section 5 of this act.  The public hearing referred to in subsection A of this section shall be concluded within thirty (30) days after the commencement of such hearing.  The Commission shall make a determination on the factors specified in subsection A of this section within thirty (30) days after the conclusion of such hearing, and any acquisition of control within the purview of this section shall be deemed approved unless the Commission has, within thirty (30) days after the conclusion of such hearing, entered its order disapproving the acquisition of control.

Added by Laws 1987, c. 59, § 4, emerg. eff. April 30, 1987.

§17158.54.  Notice of public hearing  Expenses and security.

Notice, in a form to be specified by the Corporation Commission, of the public hearing to be held pursuant to Section 4 of this act shall be mailed, or shall be given in such other manner as may be determined by the Commission, by the rural electric cooperative to its customers within ten (10) business days after it has received notice of the hearing from the Commission. The expenses of preparation and mailing and giving of such notice shall be borne by the person filing the statement required by Section 2 of this act.  As security for the payment of such expenses, the Commission may require such person to file with the Commission an acceptable bond or other deposit in an amount to be determined by the Commission.

Added by Laws 1987, c. 59, § 5, emerg. eff. April 30, 1987.

§17158.55.  Domestic public utility  Filing application for approval  Exemption.

If the acquiring party is a domestic public utility, and the rural electric cooperative, control of which is sought to be acquired in a transaction described in Section 2 of this act which would require the filing of a statement pursuant to Section 2 of this act, is subject to the jurisdiction of the Commission, an application for approval containing such information as the Commission may prescribe by rule or regulation adopted pursuant to this act, shall be filed with and heard by the Commission after such notice as the Commission may prescribe, and the transaction approved or disapproved based upon the factors enumerated in paragraphs 1 through 5 of subsection A of Section 4 of this act, subject to judicial review as provided in Section 11 of this act, but the other provisions of this act shall not apply to such transaction.  This act shall not apply to mergers or consolidations of rural electric cooperatives governed by Section 437.13 or 437.14 of Title 18 of the Oklahoma Statutes.

Added by Laws 1987, c. 59, § 6, emerg. eff. April 30, 1987.

§17158.56.  Jurisdiction  Copies of lawful process.

The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled or authorized to do business in this state who files or is required to file a statement with the Corporation Commission as required by Section 2 of this act, and over all actions involving such person arising out of violations of this act.  Copies of all such lawful process shall be served on the Commission and transmitted by certified or registered mail, with return receipt requested, by the Commission to such person at his lastknown address.

Added by Laws 1987, c. 59, § 7, emerg. eff. April 30, 1987.

§17158.57.  Corporation Commission power  Expenses of conducting analysis or investigation.

The Corporation Commission shall have power to perform any and all acts, and to prescribe, issue, make, amend and rescind such orders, rules, and regulations as it may find necessary or appropriate to carry out the provisions of this act.  The expense of conducting an analysis or investigation by the Commission of the information required to be filed under Section 3 of this act shall be paid by the acquiring party within fifteen (15) days of the public hearing required by Section 4 of this act.  Expenses of conducting the analysis or investigation may include, but not be limited to, the cost of acquiring expert witnesses, consultants and analytical services.

Added by Laws 1987, c. 59, § 8, emerg. eff. April 30, 1987.

§17158.58.  Violations  Injunctions  Transmitting evidence  Criminal proceedings.

Whenever it shall appear to the Corporation Commission, the Attorney General or a rural electric cooperative which reasonably believes itself to be the object of an offer or attempt to obtain control as described in Section 2 of this act, that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of the provisions of this act, or of any rule, regulation or order thereunder, the Commission, the Attorney General or the rural electric cooperative may bring an action in the district court in and for Oklahoma County, State of Oklahoma, to enjoin such acts or practices and to enforce compliance with this act or any rule, regulation or order or temporary or permanent injunction shall be granted without bond.  The Commission, the Attorney General and the rural electric cooperative shall transmit such evidence as may be available concerning such acts or practices or concerning apparent violations of this act to the District Attorney for Oklahoma County, who, in his discretion may institute appropriate criminal proceedings.

Added by Laws 1987, c. 59, § 9, emerg. eff. April 30, 1987.

§17158.59.  Fines and penalties.

A.  Any person who willfully and knowingly does or causes to be done any act, matter or thing prohibited or declared to be unlawful by this act, or who willfully and knowingly omits or fails to do any act, matter or thing required by this act to be done, or willfully and knowingly causes such omission or failure, shall, upon conviction thereof, be guilty of a felony punishable by a fine of not more than Five Thousand Dollars ($5,000.00) or by imprisonment for not more than two (2) years, or both such fine and imprisonment.  In addition, such violation shall be punished upon conviction thereof by a fine not exceeding Five Hundred Dollars ($500.00) for each day during which such offense occurs.

B.  Any person who willfully and knowingly violates any rule, regulation, restriction, condition or order made or imposed by the Corporation Commission under authority of this act, shall, in addition to any other penalties provided by law, be punished upon conviction thereof by a fine not exceeding Five Hundred Dollars ($500.00) for each day during which such offense occurs.

Added by Laws 1987, c. 59, § 10, emerg. eff. April 30, 1987.  Amended by Laws 1997, c. 133, § 138, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 64, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 138 from July 1, 1998, to July 1, 1999.

§17158.60.  Appeals  Precedence.

Any party adversely affected by any action of the Corporation Commission under the provisions of this act may appeal to the Supreme Court in the manner now provided in Section 20 of Article IX of the Constitution of the State of Oklahoma.  All cases appealed to the Supreme Court from an action of the Commission as herein provided shall have precedence therein as provided in Article IX, Section 21 of the Constitution of the State of Oklahoma.

Added by Laws 1987, c. 59, § 11, emerg. eff. April 30, 1987.

§17158.61.  Provisions in conflict or inconsistent with Constitution.

If this act, or any provision hereof is, or may be deemed to be, in conflict or inconsistent with any of the provisions of Section 18 through Section 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, then, to the extent of any such conflicts or inconsistencies, it is hereby expressly declared this entire act and this section are amendments to and alterations of said sections of the Constitution, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1987, c. 59, § 12, emerg. eff. April 30, 1987.

§17159.11.  Definitions.

As used in this act:

(a) "Water Transportation Company" means any person carrying water for compensation through a water transportation line.

(b) "Water Transportation Line" means a pipe or canal or combination thereof and facilities and appliances thereto used for the purpose of transporting or carrying water therein.  It includes the plural lines and extensions thereof.  It does not include lines and facilities for retail distribution or sale of water or lines and facilities of nonprofit rural water corporations.

(c) "Person" means an individual, firm, association, or corporation.

(d) A water transportation company shall be considered to be a public utility and all laws, rules and regulations applicable to a public utility be applicable to a water transportation company and be subject to continuing supervision.

Laws 1969, c. 109, § 1, emerg. eff. April 1, 1969.

§17159.12.  Certificate of convenience and necessity required for water transportation lines.

(a) It shall be unlawful for any person to construct, build or equip any water transportation line to serve the public as a common carrier of water without having first obtained from the Corporation Commission of the State of Oklahoma a certificate that the present public convenience and necessity require the operation of such business.

(b) The Commission shall not grant a certificate for the proposed water transportation line which will be in competition with or duplication of any other line serving as a common carrier of water unless it shall first determine that the existing common carrier facilities are inadequate to meet the reasonable needs of the public, or that the person operating the same in unable or refuses or neglects, after hearing on reasonable notice, to provide reasonably adequate service.

Laws 1969, c. 109, § 2, emerg. eff. April 1, 1969.

§17159.13.  Rules and regulations for applications.

The application for any such certificate provided for in Section 2 shall be under such rules and regulations as the Commission may prescribe; provided, however, that the Commission shall not act upon any application whether now pending or hereafter filed until it shall first have adopted rules and regulations relating to the issuance of such certificates.

Laws 1969, c. 109, § 3, emerg. eff. April 1, 1969.

§17159.14.  Information to be furnished with application.

In addition to any other requirements of the Commission, the rules of the Commission shall require the applicant to submit with its application the following:

(a) Plans, specifications, maps, surveys, and field notes in such detail and form as the Commission shall prescribe to demonstrate the physical feasibility of the proposed water transportation line and the ability of the applicant to complete the same.

(b) Financial statements in such form and detail as the Commission shall prescribe to demonstrate the estimated cost of the facilities and present financial ability of the applicant to construct and operate the same.

(c) A construction schedule showing the proposed starting and completion dates of the project and its major phases, as well as the date on which the water transportation line will be available for service.

(d) Certification by the Oklahoma Water Resourses Board in such form as the Commission shall prescribe that there are, under the laws of Oklahoma, water permits or rights presently vested in that segment of the public sought to be served by the applicant, adequate to provide the applicant with sufficient traffic to make the proposed water transportation line financially feasible.

(e) Certification by the Oklahoma Water Resources Board in such form as the Commission shall prescribe that the water transportation line to be built, if built in keeping with the proposed plans and specifications, will be safe and not a menace to life and property and will not result in waste through excessive loss of water in transit or storage while in the facilities of the applicant.

(f) Certification by the Oklahoma State Department of Health in such form as the Commission shall prescribe that the water transportation line to be built, if built in keeping with the proposed plans and specifications, will be adequate to protect the water from pollution or degradation while in the facilities of the applicant.

Laws 1969, c. 109, § 4, emerg. eff. April 1, 1969.

§17159.15.  Notice of receipt of application.

Upon receipt of an application for such certificate, the Commission shall cause notice thereof to be given by certified mail or personal service to the chief executive officer of the municipality or municipalities affected, if any, to the board of county commissioners in any county the line enters or traverses, and to any water transportation company having a water transportation line in any county in which the proposed line is to be built or having a transporation line in any county or counties having a common boundary at any point to any county in which the proposed line is to be built, and shall publish such notice once a week for two (2) consecutive weeks in some newspaper of general circulation in each county affected.

Laws 1969, c. 109, § 5, emerg. eff. April 1, 1969.

§17159.16.  Power to issue or refuse certificate  Protests.

The Commission shall have power to issue said certificate as prayed for, or to refuse to issue the same, or to suspend or revoke the same, or to issue it for construction, operation, or acquisition of some portion only of the proposed water transportation line.

No certificate shall be issued until the expiration of fortyfive (45) days from the date of the first publication of notice, nor shall any certificate be issued without hearing unless no protest is filed to the granting of the certificate by any interested party within such fortyfive day period.  In the event such protest is filed, then the Commission shall set the matter for public hearing; however, in the event no protest is filed, the Commission, at its discretion, may issue the certificate forthwith or set the matter for public hearing on its own motion.

Laws 1969, c. 109, § 6, emerg. eff. April 1, 1969.

§17159.18.  Assignment of certificate.

Certificates of convenience and necessity issued pursuant to this act or amendments thereto shall not be assigned, leased or alienated in any way except with the consent of the Commission upon the petition of the holder of the certificate, and only then when the physical assets of the water transportation company or that part thereof covered by the certificate are assigned, leased or alienated to the same assignee to assign a certificate of convenience and necessity, the Commission shall cause the same to be set for hearing and give due and proper notice in writing at least ten (10) days prior to the date of the hearing to all persons who are served by the facilities covered by the certificate which is sought to be transferred, and by the publication once a week for two (2) consecutive weeks in a newspaper of general circulation in each county in which the line is located.  If at such hearing the Commission finds from competent evidence that the transfer is in the best interest of the public convenience and necessity, it shall permit the certificate to be transferred.

Laws 1969, c. 109, § 8, emerg. eff. April 1, 1969.

§17159.19.  Rates.

In any proceeding to issue a certificate and in any other proceeding to regulate the rates of a water transportation line subject to the jurisdiction of the Corporation Commission, said Commission shall prescribe and enforce rates to provide a fair return on the fair value of the property of the water transportation line.

Laws 1969, c. 109, § 9, emerg. eff. April 1, 1969.

§17159.20.  Petition for service.

Upon the petition of any person not served by an existing transportation line or by a transportation line for which a certificate has been issued, the Commission may cause the same to be set for hearing and give due and proper notice in writing at least ten (10) days prior to the date of hearing to all persons holding certificates nearest to those requesting service and to the municipal officers of all municipalities served or to be served by such water transportation companies, and by publication once a week for two (2) consecutive weeks in a newspaper or newspapers of general circulation in the county or counties in which the line is proposed to be constructed.  If at such hearing the Commission finds from competent evidence that the public convenience and necessity require the furnishing of water transportation service to the petitioners, it shall have the further power to order and direct the person holding a certificate who can most economically extend its service so as to furnish efficient water transportation service to the petitioners to so extend its line.  It shall not make an order so requiring unless it finds, from substantial evidence, that the person so ordered to serve is earning a fair return on the fair value of its water transportation line and the rendition of service to the petitioners will not prevent the person so ordered to serve from earning a fair return on the fair value of its water transportation line.

Laws 1969, c. 109, § 10, emerg. eff. April 1, 1969.

§17159.21.  Administrative Procedures Act to govern  Review.

In the exercise of the authority granted by this act, except as herein expressly provided, the Commission shall be governed by and shall conform to the provisions of the Administrative Procedures Act, Sections 1 through 25, inclusive, Chapter 371, O.S.L.1963 (75 O.S.Supp.1968, Sections 31325).  Judicial review of the Commission's decisions in individual proceedings shall be through appeal to the Supreme Court of Oklahoma and the appeal procedure shall be as set forth in said Administrative Procedures Act.

Laws 1969, c. 109, § 11, emerg. eff. April 1, 1969.

§17159.22.  Exceptions.

The provisions of this act shall not be applicable to rural water districts created under the provisions of Section 1 et seq., Chapter 266, O.S.L.1963 (82 O.S.Supp.1968, Sections 1301 et seq.) and as thereafter amended; regional water distribution districts created pursuant to 82 O.S., Secs. 1261, et seq.; port authorities; all water conservancy districts; irrigation districts organized for the purpose of transporting water for agricultural purposes; municipal corporations; trusts of which governmental units or subdivisions are beneficiaries; private individuals or corporations operating water transportation lines to carry water for their own use and not for sale to the public; or federal or state agencies involved in water transportation projects.

Laws 1969, c. 109, § 12, emerg. eff. April 1, 1969.

§17159.23.  Restriction on owning or holding water rights.

No holder of a certificate hereunder shall own or hold water rights or apply to the Oklahoma Water Resources Board therefor and any such right is void.

Laws 1969, c. 109, § 13, emerg. eff. April 1, 1969.

§17-160.1.  Ratemaking authority and general jurisdiction of Corporation Commission.

A.  The Corporation Commission shall have ratemaking authority and general jurisdiction over all supply systems of natural gas, steam heat and steam serving the general public notwithstanding operation thereof by a trust, authority, cooperative and subsidiary created for the benefit or furtherance of a public function pursuant to a trust or public trust, unless the said body operating said system has financing or is in the process of financing the acquisition, improvement or extension of the said system with a loan from the United States of America and is a nonprofit trust.

B.  The Corporation Commission shall also have general supervision over any person or entity to whom the function of operating a natural gas, steam heat or steam supply system has been delegated by such a trust, authority, cooperative or subsidiary. Provided nothing herein shall be construed to apply to a public trust whose Board of Trustees is composed of elected officials or is elected by the customers or a majority of which is composed of members selected by the governing bodies of municipalities in which the public trust operates, or members which it serves, and which Board of Trustees has the authority to establish and regulate its own rates.

C.  The Corporation Commission shall have ratemaking authority and general jurisdiction over all supply systems of steam and chilled water serving any portion of any municipality if such system serves more than fifty (50) off-site commercial customers within such municipality.

D.  The Corporation Commission shall have the power to fix and establish rates and to prescribe rules, requirements and regulations affecting their services, operation and the management and conduct of the business of persons and entities subject to this act, Section 160.1 et seq. of this title, and shall inquire into the management of the business thereof, and the method in which same is conducted.  It shall have full visitorial and inquisitorial power to examine such operations, and keep informed as to their general conditions, their capitalization, rates, plants, equipment, apparatus and other property owned, leased, controlled or operated, the value of same, the management, conduct, operation, practices and services, not only with respect to the adequacy, security and accommodation afforded by their service, but also with respect to their compliance with the Constitution and laws of this state, and with the orders of the Commission.

E.  The ratemaking authority and general jurisdiction of the Corporation Commission, created under this act, shall be subject to the following exceptions:

1.  The Corporation Commission shall not have ratemaking authority or general jurisdiction over:

a. steam supply systems operated by public trusts which supply steam to customers presently served by or located within the mid-America industrial district, or

b. an institution of higher education, or related entities, now operating such steam and chilled water facilities not for profit; and

2.  The Commission shall not have authority to:

a. compel an electric public utility to make inspections of consumer-owned facilities, or

b. compel an electric public utility to provide electric utility service wherein the electric public utility believes such service is likely to endanger the public health and safety or the health and safety of employees of the electric public utility.

Added by Laws 1975, c. 291, § 1, emerg. eff. June 5, 1975.  Amended by Laws 1981, c. 44, § 1, emerg. eff. April 8, 1981; Laws 1992, c. 365, § 1, eff. Sept. 1, 1992; Laws 1994, c. 315, § 20, eff. July 1, 1994; Laws 1995, c. 328, § 4, eff. July 1, 1995.

§17160.2.  Existing trusts to submit certain information  Rate orders.

All existing trusts subject to this act shall submit information, within ninety (90) days after the effective date of this act, showing the rate being charged, along with a complete financial statement, including the names of all trustees, officers, employees and beneficiaries.

The Commission shall determine the reasonableness of such rates, in line with the criteria used in nontrust utilities, and enter appropriate orders by December 31, 1975, to establish the rates that shall be charged by trusts, authorities, companies, persons and entities covered by the provisions of this act.

Laws 1975, c. 291, § 2, emerg. eff. June 5, 1975.

§17161.1.  Restrictions on charges for reselling electric current or natural gas.

A.  Except for any person, public utility, or public service corporation subject to the jurisdiction of the Corporation Commission, or a municipal utility, or a public trust which has as its beneficiary the municipality, no owner of any interest in real property in this state who purchases electric current or natural gas from a municipality and who resells such electric current or natural gas to any residential lessee of any interest in such real property for the purpose of heat, light or power shall charge such lessee any amount in excess of ten percent (10%) of the cost to such reseller for each billing cycle of the electricity or natural gas purchased by the reseller from the supplier.  Provided the provisions of this section shall not apply to the resell of electric current or natural gas pursuant to a commercial lease.

B.  The reseller shall separately disclose in its electric or gas bills to the lessee the per unit cost of its purchased power and the actual amount of each fee or charge in dollars and cents to be paid by the lessee to the reseller.

C.  Any person who willfully violates the provisions of this act, upon conviction by a district court, shall be guilty of a misdemeanor.  In addition to the punishment prescribed by this subsection, said reseller is liable in treble damages to the lessee injured, said damages to be recovered in a civil action by the consumer so injured.  Treble damages shall be based on the total amount to be paid to the reseller by the lessee for each bill which exceeds the authorized percentage pursuant to this section.

D.  The Office of the Attorney General of this state shall have the power and duty to investigate and prosecute any violations of the provisions of this section.

Added by Laws 1987, c. 163, § 1, eff. Nov. 1, 1987.

§17-162.  Administrative law judges - Powers - No additional compensation.

The Corporation Commission is authorized and empowered to assign persons in its regular employ as administrative law judges who shall have power to administer oaths, examine witnesses, and receive evidence and report the same to the Corporation Commission, under such rules as the Commission may adopt.  A person or persons so assigned shall not be entitled to any compensation other than the regular salary for the position for which they may be regularly employed for performing the services of administrative law judge.

Added by Laws 1931, p. 21, § 1.  Amended by Laws 1998, c. 180, § 3, eff. July 1, 1998.

§17-163.1.  Wage rates, benefits, working conditions or other terms or conditions of employment subject to collective bargaining agreements - Disallowance or change.

In establishing rates, unless there is evidence that wage rates, benefits, working conditions or other terms or conditions of employment are not comparable to other collective bargaining agreements for comparable regulated and nonregulated entities in comparable economic and geographical environments, the Corporation Commission shall not disallow or otherwise change any wage rate, benefit, working condition, or other term or condition of employment that is the subject of a collective bargaining agreement between the public utility or public service corporation and a labor organization.  Nothing herein shall affect the authority of the Commission to make adjustments where necessary to match wages and benefits with a test year examined by the Commission and to allocate a benefit to the period during which rates will be expected to remain in effect.

It is the intention of the Legislature that any provision of this section is an amendment to, and alteration of Sections 18 through 34 inclusive of Article IX of the Oklahoma Constitution as authorized by Section 35 of Article IX of the Oklahoma Constitution.

Added by Laws 1993, c. 132, § 1, eff. Sept. 1, 1993.

§17164.  Fees for rebates or refunds.

For all rebates or refunds made through the intervention or agency of the Corporation Commission, a fee of ten per cent on such rebates or refund shall be charged and deducted from such amount rebated or refunded through such intervention or agency of the Corporation Commission, and same shall be converted into the State Treasury as provided by law.

Laws 1915, c. 161, § 2.

§17166.1.  Fees  Rules and regulations.

The Oklahoma Corporation Commission may promulgate rules and regulations prescribing reasonable fees for:

1.  The filing and duplication of documents by the Commission, and such fees shall be deposited in the State Treasury to the credit of the Corporation Commission Revolving Fund;

2.  The filing, cancellation, reinstatement and duplication of documents processed by the Transportation Division including, but not limited to, documents for insurance, reinstatement of insurance, annual reports, rates and tariffs, name changes, "Doing Business As" (DBA) designations and address changes, and such fees shall be deposited in the State Treasury to the credit of the Corporation Commission Revolving Fund.

Added by Laws 1982, c. 354, § 1, operative July 1, 1982. Amended by Laws 1984, c. 284, § 12, operative July 1, 1984; Laws 1985, c. 325, § 5, emerg. eff. July 29, 1985.

§17-166.1a.  Fee schedule for permits, licenses, certificates and other authorizations - Service fee schedule - Disposition of fees collected.

A.  The Corporation Commission may establish a schedule of fees to be charged for applications for, or the issuance of, new, modified or renewed permits, licenses, certificates and other authorizations and for such other services as are involved in the regulation of activities, functions and programs within the jurisdiction of the Commission.  Such fees shall be subject to the following limitations:

1.  The Commission shall follow the procedures required by the Administrative Procedures Act for promulgation of rules in establishing or amending any such schedule of fees;

2.  The Commission shall base its schedule of fees for each service, function or program upon the reasonable costs, both direct and indirect, of operating or providing such services, functions or programs, including, but not limited to, the costs of administration, personnel, office space, equipment, training, travel, inspection and review rendered in connection with each such service, function or program;

3.  The Commission shall expend monies from fees levied pursuant to this section, including, but not limited to, application, review, inspection, monitoring and operating fees, only on the direct or indirect costs of the specific functions or programs from which such monies originate.

B.  The Commission may establish a schedule of fees to be charged for services, including, but not limited to, searches, compilations, certifications or reproductions of maps and publications, transcripts, blueprints, computer data, electronic recordings or documents.  Such fees shall be based on the actual cost to the Commission for the provision of such services.

C.  Fees collected by the Commission pursuant to this section shall be deposited in the Corporation Commission Revolving Fund.

Added by Laws 1993, c. 278, § 42, operative Sept. 1, 1993.

§17-166.2.  Purchase of transcripts - Utilization of Oil and Gas Revolving Fund.

In addition to other purposes now authorized by law, the Corporation Commission is authorized to utilize the Oil and Gas Revolving Fund for the purpose of purchasing transcripts of proceedings before the Commission, or before any other court, agency or board.

Added by Laws 1982, c. 354, § 2, operative July 1, 1982.  Amended by Laws 1997, c. 275, § 1, eff. July 1, 1997.

§17-166.3.  Conferences.

The Corporation Commission is hereby authorized to sponsor and implement conferences to promote the dissemination of knowledge regarding the Commission's regulatory activities.  The Commission is hereby authorized to charge registration and other fees necessary to cover the costs of these conferences and shall deposit the fees, plus any other conference proceeds, including donated funds, into an agency special account to be created by the Special Agency Account Board.  Expenditure of monies from this agency special account shall be exempt from the Oklahoma Central Purchasing Act and shall be for purposes incidental to the conferences sponsored by the Commission.

Added by Laws 1996, c. 331, § 4, emerg. eff. June 12, 1996.

§17-167.  Certificate of record showing as to oil and gas leases - Filing.

Any person, firm or corporation desiring to ascertain such facts may make application in writing to the Corporation Commission of the State of Oklahoma for a certificate setting forth what the records of the Corporation Commission, returned and compiled under its lawfully issued rules and regulations, disclose with reference to notices to drill, plug and abandon oil and gas well or wells and the production therefrom, if any, on the tract or tracts of land or lands covered by such application.  Such application must be accompanied by a fee of Ten Dollars ($10.00) to be paid to the Oil and Gas Conservation Division to be deposited in the Oil and Gas Revolving Fund.  It shall be the duty of the Commission to mail to the address given in the application a certificate setting forth the information and date requested in such application, which certificate shall be signed by the chairman or vicechairman of the Commission and attested to by its secretary.  Any such certificates may be filed for record in the county in which the tract or tracts of land is located, and the county clerk shall properly endorse such instruments under the lands affected as certificates of the Corporation Commission.

Added by Laws 1945, p. 41, § 1, emerg. eff. April 25, 1945.  Amended by Laws 1951, p. 34, § 1; Laws 1975, c. 202, § 1, operative July 1, 1975; Laws 1982, c. 354, § 3, operative July 1, 1982; Laws 1997, c. 275, § 2, eff. July 1, 1997.

§17168.  Certificate as prima facie evidence  Burden of proof.

If, and when a certificate, as provided in Section 1 hereof, has been filed and recorded in the land records of the county in which the tract of land described in said certificate is located, and such certificate disclosed that no notice of intention to drill an oil well or gas well on said described land has been filed with the Commission, or discloses that as to all wells, for which notices to drill on said lands have been filed, and there has been filed a notice to plug, or discloses that no production has been reported from said tract for six (6) months or more prior to the date of said certificate, said certificate shall constitute prima facie evidence of the actual status of production from, development of, or abandonment of operations on said tract, and any person, firm or corporation, who asserts the existence and validity of any oil and gas lease, or conveyance, the primary term of which has expired, and the existence and validity of which lease or conveyance is dependent upon such development, production, or operations, as defeating the merchantability of title to the tract covered by said certificate, or any part thereof, shall have the burden of proving that such lease or conveyance is in fact valid and subsisting.

Laws 1945, p. 42, § 2; Laws 1951, p. 34, § 2.

§17179.  Acts in conflict of interest by Commission members prohibited.

It shall be unlawful for any member of the Corporation Commission to own any interest in or to assist in the financing of any firm, corporation or business or to associate himself with any firm, corporation or business which is subject to regulation by the Corporation Commission or in which the influence of the Corporation Commission is used to benefit such business.

Laws 1968, c. 397, § 1, emerg. eff. May 17, 1968.

§17180.  Penalties.

After the effective date of this act, any person who with wrongful intent acquires an interest in or assists in financing any firm, corporation or business of the type specified in Section 1, or who actually uses such influence to benefit such firm, corporation or business, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period of not exceeding one (1) year, or by both such fine and imprisonment.

Laws 1968, c. 397, § 2, emerg. eff. May 17, 1968.

§17180.1.  Advertising expenses by public utilities.

A.  Advertising expenses shall not be included by a public utility in its operating expenses for ratemaking purposes.

B.  For purposes of subsection A of this section:

1.  "Advertising" means:

a.   the commercial use by a public utility of any media including, but not limited to, newspaper, magazine, radio and television to transmit a message to the public or to such public utility's customers, or

b.   the commercial use by a public utility of any printed material to transmit a message to a substantial number of members of the public or to a substantial number of the public utility's customers;

2.  "Advertising" shall not mean:

a.   periodic publications or reports required by the bylaws of any public utility or electric cooperative,  b.   any communication with customers and the public which is strictly limited to energy conservation and education,

c.   any communication with customers and the public which provides telephone customers with instruction in the use of new, changed or improved features of their telephone service, or information about time periods or other conditions under which long distance calls may be made at reduced rates, or information which promotes the efficient use of the telephone network; provided that if the cost of providing such information is to be treated as an operating expense by the public utility, it shall be clearly marked or identified to indicate the identity of the public utility and the fact that the cost is paid for by the ratepayers of the public utility,

d.   any communication with customers and the public for giving of information or notice required by law or otherwise necessary to warn of dangerous or hazardous conditions,

e.   routine classified telephone listings for the convenience of customers,

f.   informational inserts in customers' bills,

g.   any communication with customers and the public which informs existing and potential customers of the availability and conservation features of energyefficient appliances and equipment,

h.   any communication with customers and the public which relates to industrial development, and

i.   any communication with customers and the public which is in furtherance of conservation or load management programs approved by the Corporation Commission;

3.  "Public utility" means any individual, firm, association, partnership, corporation or any combination thereof, other than a municipal corporation or their lessees, trustees and receivers, owning or operating for compensation in this state equipment or facilities for:

a.   producing, generating, transmitting, distributing, selling or furnishing electricity,

b.   the conveyance, transmission, reception or communications over a telephone system; provided that no authority not otherwise a public utility within the meaning of this section shall be deemed such solely because of the furnishing or furnishing and maintenance of a private system, or

c.   transmitting directly or indirectly or distributing combustible hydrocarbon natural or synthetic natural gas for sale to the public; and

4.  "Appliances" and "equipment" mean those individual appliances and spaceconditioning equipment introduced by manufacturers after November 9, 1978, which operate at a level of efficiency at least twenty percent (20%) greater than appliances and spaceconditioning equipment of the same energy type manufactured prior to that date.

Laws 1977, c. 263, § 1; Laws 1981, c. 294, § 1.

§17180.2.  Public utilities  Promotional payments.

A.  No public utility which has for one of its purposes the sale or distribution of energy may include promotional payments in its operating expenses for ratemaking purposes.

B.  For purposes of subsection A of this section:

1.  "Promotional payment" means any payment, gift or other remuneration made directly or indirectly by a public utility to or for the account of any builder or other person to encourage or induce such builder or other person to install appliances including, but not limited to, space heaters, heat pumps, clothes dryers, water heaters and stoves and equipment which will consume any energy sold or marketed by such public utility;

2.  "Promotional payment" shall not mean payments, gifts or other remuneration made for conservation or load management programs or energyefficient appliances and equipment introduction programs approved by the Corporation Commission;

3.  "Public utility" means any individual, firm, association, partnership, corporation, or any combination thereof, other than a municipal corporation, or their lessees, trustees and receivers, owning or operating for compensation in this state equipment or facilities for:

a.   producing, generating, transmitting, distributing, selling or furnishing electricity, or

b.   transmitting directly or indirectly or distributing combustible hydrocarbon natural or synthetic natural gas for sale to the public; and

4.  "Appliances" and "equipment" mean those individual appliances and spaceconditioning equipment introduced by manufacturers after November 9, 1978, which operate at a level of efficiency at least twenty percent (20%) greater than appliances and spaceconditioning equipment of the same energy type manufactured prior to that date.

Laws 1977, c. 227, § 1; Laws 1981, c. 294, § 2.

§17180.4.  Political activities prohibited  Exception.

No employee of the Corporation Commission in the unclassified service, shall, directly or indirectly, solicit, receive, or in any manner be concerned in soliciting or receiving any assessment, subscription or contribution for any political organization, candidacy or other political purpose; and no employee of the Commission in the unclassified service shall solicit or receive any such assessment, subscription or contribution from an employee in the classified service.  No employee of the Corporation Commission in the unclassified service shall be a candidate for nomination or election to any paid public office, or take part in the management or affairs of any political campaign, except to exercise his right as a citizen privately to express his opinion and to cast his vote.

Laws 1979, c. 253, § 8, emerg. eff. June 5, 1979.

§17180.5.  File of applications for motor carrier operating authority  Carriers of commodities  Certificates or permits  Ratemaking procedure  Divisions combined.

A.  The Oklahoma Corporation Commission shall maintain a separate file, listing by commodity group all applications for motor carrier operating authority or transfer thereof, for which proof of public convenience and necessity is required.  The list shall name the applicant and the protestant(s), if any, and shall indicate the disposition of each application.  Said file shall be maintained on an annual basis and shall be open to public inspection.

B.  It shall not be necessary for any motor carrier in intrastate commerce of sand, gravel, rock, crushed stone, asphaltic mix or other similar road building materials when transported in threeaxle or less opentop dump trucks, or an intrastate motor carrier of livestock or unprocessed agricultural commodities, to prove public convenience and necessity for the transportation of said commodities, or to give any notice in order to obtain a certificate or permit.  The Commission shall issue such certificates or permits to carriers of said commodities in an intrastate commerce without public hearing.

C.  In order to insure nondiscriminatory rates for all shippers, the Commission shall establish a collective ratemaking procedure for all commodities for which it has heretofore prescribed rates.  Said procedure shall assure that respective revenues and costs of carriers engaged in the transportation of the particular commodities for which rates are prescribed are ascertained.  Failure on the part of any carrier to comply with this paragraph or the rules and regulations thereof may result in suspension or cancellation of said carrier's operating authority by the Commission.

D.  The Corporation Commission is hereby authorized to combine the Common Carrier Rate Division and the Motor Carrier Division. All duties, functions, authority and contractual obligations that relate to these Divisions are hereby transferred to and vested in the combined Division.

Laws 1979, c. 253, § 16, emerg. eff. June 5, 1979.

§17180.6.  Intrastate transmission of telephone communication or message.

Any telephone communication or message which is transmitted and received within the boundaries of the State of Oklahoma shall be an intrastate transmission, regardless of whether such transmission crosses state boundaries prior to reaching its receiving point.

Added by Laws 1984, c. 33, § 1, emerg. eff. March 27, 1984.

§17180.7.  Corporation Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Corporation Commission, to be designated the "Corporation Commission Revolving Fund".  The revolving fund shall consist of all fees and monies received by the Corporation Commission as required by law to be deposited to the credit of said fund and any other monies, excluding appropriated funds, that are not directed by law to be deposited to the credit of any other Corporation Commission Fund.  Said revolving fund shall be a continuing fund, not subject to fiscal year limitations and shall not be subject to legislative appropriation. Expenditures from said revolving fund shall be made pursuant to the laws of this state and the statutes relating to the Corporation Commission and shall be for general operating expenses of the Corporation Commission.  In addition, expenditures from said revolving fund may be made pursuant to the Oklahoma Central Purchasing Act for the purpose of immediately responding to emergency situations, within the Commission's jurisdiction, having potentially critical environmental or public safety impact. Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Corporation Commission and approved for payment by the Director of State Finance.

Added by Laws 1984, c. 284, § 11, operative July 1, 1984. Amended by Laws 1985, c. 201, § 1.

§17-180.10.  Corporation Commission Plugging Fund - Minimum maintenance level - Additional excise tax.

A.  There is hereby created in the State Treasury a fund for the Corporation Commission to be designated the "Corporation Commission Plugging Fund".  The plugging fund shall consist of monies received by the Corporation Commission as required by law to be deposited to the credit of said fund.  Said fund shall be a continuing fund not subject to fiscal year limitations and shall not be subject to legislative appropriations.  Expenditures from said plugging fund shall be made pursuant to the laws of this state and the statutes relating to the Corporation Commission.  In addition, expenditures from said plugging fund may be made pursuant to the Oklahoma Central Purchasing Act, Section 85.1 et seq. of Title 74 of the Oklahoma Statutes, for purposes of immediately responding to emergency situations, within the Commission's jurisdiction, having potentially critical environmental or public safety impact.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employee of the Corporation Commission and approved for payment by the Director of State Finance.  The provisions of this act or rules or regulations promulgated pursuant thereto, shall not be construed to relieve or in any way diminish the surety bonding requirements required by Section 318.1 of Title 52 of the Oklahoma Statutes.

B.  Prior to July 1, 2006, the plugging fund shall be maintained at Five Million Dollars ($5,000,000.00).  If the plugging fund falls below the five-million-dollar maintenance level, the Corporation Commission shall notify the Tax Commission that the plugging fund has fallen below the required maintenance level and that the excise tax which has been levied by subsection A of Section 1101 of Title 68 of the Oklahoma Statutes and subsection A of Section 1102 of Title 68 of the Oklahoma Statutes which is credited and apportioned to the Corporation Commission Plugging Fund pursuant to Section 1103 of Title 68 of the Oklahoma Statutes is to be imposed.  Such additional excise tax shall be imposed and collected until such time as is necessary to meet the additional five-million-dollar maintenance level.  The Tax Commission shall notify the persons responsible for payment of the excise tax on oil and gas of the imposition of such tax.  The provisions of this subsection shall terminate on July 1, 2006.

Added by Laws 1990, c. 107, § 1, eff. Oct. 1, 1990.  Amended by Laws 1995, c. 328, § 5, eff. July 1, 1995; Laws 2001, c. 249, § 4, eff. July 1, 2001.

§17-180.11.  Assessment upon public utilities.

A.  The Corporation Commission is hereby authorized to assess a fee upon each public utility to provide adequate funding to the Public Utility Division of the Oklahoma Corporation Commission for the regulation of public utilities in this state and for providing for timely and expeditious reviews and completion of rate cases, and increased responsiveness to the needs of consumers and the regulated community.

B.  1.  The assessment authorized by this section may, after excluding the amount allocated to interexchange telecommunications companies, resellers, pay phone service providers and operator service providers in paragraph 2 of this subsection, be borne by the affected public utilities as follows:

a. one-half shall be allocated based on that proportion which the total regulated Oklahoma jurisdictional gross operating revenues of each public utility bear to the total regulated Oklahoma jurisdictional gross operating revenues of all public utilities, and

b. one-half shall be allocated based on that proportion which the total number of regulated Oklahoma jurisdictional customers of each public utility bears to the total number of regulated Oklahoma jurisdictional customers of all public utilities.

2.  For interexchange telecommunications companies, resellers, pay phone service providers and operator service providers, the allocation may be based on the total regulated Oklahoma jurisdictional gross operating revenues that each interexchange telecommunications company, reseller or operator service provider bears in proportion to the total regulated Oklahoma jurisdictional gross operating revenue of all public utilities as applied to the total amount of the assessment to be collected from all public utilities for each year.

C.  Any assessment levied pursuant to this section shall be recoverable as an operating expense to the public utility and shall be included in a utility's base rates or basic monthly service charge.  The Corporation Commission shall take such action necessary to ensure recovery of the assessment by a public utility during the period for which it is levied.

D.  The Corporation Commission may provide that each public utility shall pay any assessment levied pursuant to this section on a quarterly basis.  Notice of the annual assessment shall be sent by certified mail, return receipt requested, to each public utility.  Each public utility shall pay the amount assessed to the Commission for deposit to the Public Utility Regulation Revolving Fund created in subsection E of this section.  A public utility may, at its discretion, pay its annual assessment prior to the due date of the quarterly payments.

E.  Any assessment collected by the Commission pursuant to this section shall be deposited in the Public Utility Regulation Revolving Fund hereby created.  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of the monies received by the Commission from any assessment levied pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Commission to pay the costs, both direct and indirect, of the Public Utilities Division incurred to regulate public utilities.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

F.  The Legislature shall establish budgetary limits for the Public Utility Division of the Corporation Commission.  Any assessment levied pursuant to this section shall not exceed the amount of the budgetary limits and indirect costs for related support functions established by the Legislature for any fiscal year.

G.  For purposes of this section, "public utility" means:

1.  A public utility as defined by Section 151 of Title 17 of the Oklahoma Statutes, excluding those companies encompassed by paragraph (d) of Section 151 of Title 17 of the Oklahoma Statutes;

2.  Any telephone or telecommunications company subject to Section 131 et seq. of Title 17 of the Oklahoma Statutes, including interexchange telecommunications companies or such other telecommunications companies as defined by OCC Rule OAC 165:55-1-4, resellers as defined by OCC Rule OAC 165:56-1-4 and operator service providers as defined by OCC Rule OAC 165:57-1-4; and

3.  Any association or cooperative corporation doing business under the Rural Electric Cooperative Act except for generation and transmission associations or cooperative corporations, or transmission associations or cooperative corporations.

H.  It is the intention of the Legislature that this entire section is an amendment to and alteration of Sections 18 through 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1993, c. 278, § 43, operative Sept. 1, 1993.  Amended by Laws 1996, c. 91, § 1, eff. July 1, 1996; Laws 1998, c. 126, § 1, eff. July 1, 1998.

§17181.  Definitions.

In this act unless the context otherwise requires:

(1) "Public utility" means and embraces every corporation organized or doing business in this state, (except a municipal corporation or other political subdivision of this state), that now owns or hereafter may own, operate or manage any plant or equipment for the manufacture, production, transmission, delivery or of furnishing electric current for light, heat or power for public use in this state.

(2) "Commission" means the Corporation Commission of the State of Oklahoma.

(3) "Securities" means capital stock and evidences of indebtedness having the standing of negotiable instruments of a public utility, not including, however, any such obligation falling due twelve (12) months or less after its issuance.

Laws 1947, p. 82, § 1.

§17182.  Issuance of securities and creation of liens declared a privilege  Power of supervision and regulation.

The power of public utilities to issue securities, in case of public utilities organized under the laws of this state, and to create liens on property in this state to secure the payment of evidences of indebtedness in case of public utilities organized under the laws of any other state or foreign country, is a privilege, the right of supervision, regulation, restriction and control of which is, and shall continue to be, vested in the state, and such power shall be exercised as provided by law and under such rules and regulations as the Commission may prescribe pursuant to law.

Laws 1947, p. 82, § 2.

§17183.  Certificate to be obtained from Commission.

No securities shall be issued by a public utility organized under the laws of this state, nor shall any liens on property in this state be created by a public utility organized under the laws of another state or foreign country, to secure the payment of evidences of indebtedness until such public utility shall first have obtained from the Commission a certificate authorizing such issue or creation.

Laws 1947, p. 82, § 3.

§17184.  Purposes for which securities may be issued  Issuance of short term securities  Foreign public utilities.

(1) A public utility organized under laws of this state may, when authorized by order of the Commission, and not otherwise, issue securities when necessary for the acquisition of property, the construction, extension or improvement of its facilities, or the improvement of its service, or for the discharge or lawful refunding of its obligations, or reimbursement of moneys actually expended from income from any source, or for any other corporate purpose authorized by the Commission.  Such public utility may issue securities for proper corporation purposes payable at periods of not more than twelve (12) months, without the consent of the Commission; but no such note, in whole or in part, shall be refunded by any issue of securities, with maturity date later than twelve (12) months from date of issue, without the consent of the Commission.

(2) A public utility organized under the laws of another state or foreign country may, when authorized by order of the Commission and not otherwise, create liens on property in this state to secure evidences of indebtedness when the issuance of such evidences of indebtedness is necessary for the acquisition of property, the construction, extension or improvement of its facilities, or improving of its service, or for the discharge or lawful refunding of its obligations or reimbursement of moneys actually expended from income from any source or for any other corporate purpose authorized by the Commission.  The order of the Commission shall fix the amount of evidences of indebtedness secured by such lien or liens and the purposes for which such evidences of indebtedness or their proceeds are to be applied.  No such public utility shall, without the consent of the Commission, apply such evidences of indebtedness or their proceeds to any purpose not specified in the order.

Laws 1947, p. 83, § 4.

§17185.  Application  Filing  Examination  Issuance of certificate.

(1) Any public utility desiring to issue securities, or to create liens to secure evidences of indebtedness, shall file with the Commission an application verified by its president or vicepresident, (or by the signers of its articles of organization if it has not yet elected officers), setting forth: (1) The amount and character of the proposed securities or liens; (2) the general purposes for which they are to be issued or created, including a description and statement of the value of any property or services that are to be received in full or partial payment for the securities or in a proper case the evidences of indebtedness to be secured by the lien or liens, and of any property or services already received by the public utility, the cost of which is to be reimbursed to the public utility by the proceeds of such securities or evidences of indebtedness; and (4) a balance sheet of the public utility as of the most recent available date.

(2) The Commission shall examine all applications filed with it pursuant to this act, and if the proposed issue of securities or creation of lien or liens complies with the provisions of this act, it shall issue to the public utility a certificate of authority permitting such issue or creation.

Laws 1947, p. 83, § 5.

§17186.  Validation of securities or liens when certificate not obtained.

Securities issued or liens created by any public utility, for the issuance or creation of which a certificate should have been, but through excusable neglect or mistake was not, applied for, may be validated by the Commission upon application of such public utility, signed and verified by the president or vicepresident and setting forth the information required by Section 5, and in addition thereto a concise statement of the reasons why such application was not made at the time such securities were issued or lien created. If the Commission shall find and determine that such failure to make application was due to excusable neglect or mistake, and was not occasioned by any design to evade compliance with the law, and that such issue or creation was otherwise in accordance with law, the Commission shall issue to the corporation a validating certificate.

Laws 1947, p. 83, § 6.

§17187.  Appeals.

Any public utility may appeal from any order, finding or judgment of the Commission in the manner provided in Article IX, Section 20 and 22 of the Constitution of Oklahoma.

Laws 1947, p. 84, § 7.

§17188.  Securities title not applicable.

Securities issued by public utilities, as defined in this act, shall not be subject to any of the provisions of Title 71, O.S.1941, relating to the Oklahoma Securities Commission.

Laws 1947, p. 84, § 8.

§17189.  Rural electric cooperative corporations  Law not applicable.

This act shall not be construed to affect any cooperative corporation created under the Rural Electric Cooperative Act, Title 18, Sections 437 to 437.30, O.S. 1941.

Laws 1947, p. 84, § 9.

§17-190.  Addition of optical fiber to electric towers - Additional easement or license.

The addition of optical fiber as part of the static wire attached to electricity towers and appurtenant structures together with all associated equipment for the transmission of communications and information services by optical fiber shall be considered a part of the transmission system and shall not constitute an additional burden on the land or require an additional easement or license; provided, however, no additional poles or other structures are installed on the property; and provided further, no additional poles, structures, wires, cables, or other facilities may be placed except as provided by the existing easement; and provided further, no damage shall be permitted either within or outside of the existing easement during the installation, repair, replacement, or maintenance of the optical fiber line.

Communication services or information services provided over such facilities shall be solely for the internal use of the company or cooperative.  Such services shall not be offered to any other entity on a wholesale, retail or any other basis.

Added by Laws 2003, c. 459, § 11, eff. July 1, 2003.

§17-190.1.  Short title.

This act shall be known and may be cited as the "Electric Restructuring Act of 1997".

Added by Laws 1997, c. 162, § 1, emerg. eff. April 25, 1997.

§17-190.2.  Purpose of act - Goals of restructured electric utility industry.

The purpose of this act is provide for the orderly restructuring of the electric utility industry in the State of Oklahoma in order to allow direct access by retail consumers to the competitive market for the generation of electricity while maintaining the safety and reliability of the electric system in this state.

A competitive and diverse retail electric market should result in lower electricity prices for consumers, create business opportunities, and encourage the development of increased and enhanced services.

Monopoly utility regulation has been used as a substitute for competition in the supply of electricity, but recent changes in the energy marketplace and technology as well as the passage of the National Energy Policy Act of 1992 and implementation of Order No. 888 by the Federal Energy Regulatory Commission have resulted in increased competition in the electric generation industry.  The introduction of consumer choice in retail electric energy suppliers will result in market forces rather than regulation determining the cost and quality of electricity for all consumers.

Restructuring of the electric utility industry to provide greater competition and more efficient regulation is a national trend and the State of Oklahoma must aggressively pursue restructuring and increased consumer choice in order to provide electric generation service at the lowest and most competitive rates.

The primary goals of a restructured electric utility industry are as follows:

1.  To reduce the cost of electricity for as many consumers as possible, helping industry to be more competitive, to create more jobs in this state and help lower the cost of government by reducing the amount and type of regulation now paid for by taxpayers;

2.  To encourage the development of a competitive electricity industry through the unbundling of prices and services and separation of generation services from transmission and distribution services;

3.  To enable retail electric energy suppliers to engage in fair and equitable competition through open, equal and comparable access to transmission and distribution systems and to avoid wasteful duplication of facilities;

4.  To ensure that direct access by retail consumers to the competitive market for generation be implemented in the State of Oklahoma by July 1, 2002; and

5.  To ensure that proper standards of safety, reliability and service are maintained in a restructured electric service industry.

It is in the best interest of the citizens of this state to efficiently and expeditiously move forward to increased competition in the generation and sale of electric energy.  To ensure a successful transition to a competitive marketplace, a thorough assessment of issues and consequences associated with restructuring shall be undertaken as provided by this act.

Added by Laws 1997, c. 162, § 2, emerg. eff. April 25, 1997.

§17-190.3.  Definitions.

As used in the Electric Restructuring Act of 1997:

1.  "Commission" means the Corporation Commission;

2.  "Consumer" means a person or entity purchasing or seeking to purchase electric energy for other than resale;

3.  "Direct access consumer" means a consumer who chooses to procure retail electric energy supply and related services directly from the competitive market rather than through a retail electric service distributor;

4.  "Electric consuming facility" means everything that utilizes electric energy from a central station source;

5.  "Electric distribution system" means the physical system of wires, poles, and other equipment designed to deliver electricity to the ultimate consumer for consumption, excluding generation and transmission facilities;

6.  "Independent system operator" means an independent entity, not owned or controlled by an entity which owns generation, transmission, or distribution facilities, which coordinates the physical security and stability of the Oklahoma bulk power system;

7.  "Public benefit programs" means all social, economic and environmental programs currently funded through rates charged to consumers receiving electric service in the State of Oklahoma;

8.  "Retail electric energy supplier" means any entity which sells retail electric energy to consumers;

9.  "Retail electric service distributor" means any firm, corporation, company, individual or their trustees, lessees or receivers, or cooperative corporation or agency, engaged in the furnishing of retail electric services in this state, exclusive of municipal corporations, or beneficial trusts thereof and the Grand River Dam Authority.  Any municipal corporation or beneficial trust thereof or the Grand River Dam Authority may, through its own nonrevocable election, voluntarily opt to become subject to the provisions of this act to participate in electric restructuring and retail consumer choice by adopting a resolution stating that all service provided via facilities owned by such entities will be rendered on an open access nondiscriminatory basis in a manner consistent with the provisions of such service by retail electric service distributors subject to this act; and

10.  "Transmission line" or "transmission system" means the poles, wires and other equipment, including any fiber optic cable which is a part of such poles, wires and other equipment, designed and constructed to transport bulk electricity between generators and electric distribution systems.

Added by Laws 1997, c. 162, § 3, emerg. eff. April 25, 1997.  Amended by Laws 1998, c. 391, § 3, emerg. eff. June 10, 1998.

§17-190.4.  Study of and development of framework for electric utility industry restructuring.

A.  To ensure an orderly and equitable restructuring of the electric utility industry in this state and achieve the goals outlined in Section 190.2 of this title, the Legislature hereby directs the Joint Electric Utility Task Force to undertake a study of all relevant issues relating to restructuring the electric utility industry in this state including, but not limited to, those issues set forth in this section, and develop a proposed electric utility industry restructuring framework for the State of Oklahoma.  The Joint Electric Utility Task Force shall address appropriate steps to achieve an orderly transition to a competitive market and may include in addition to the directives in this act other provisions as the task force shall deem necessary and appropriate to expedite the transition to full consumer choice.  The Corporation Commission shall assist the task force in achieving the goals outlined in the Electric Restructuring Act of 1997; provided, however, during the transition period to full consumer choice, the Corporation Commission is expressly prohibited from promulgating any rules or issuing any orders relating to the restructuring of Oklahoma's electric utility industry without prior express authorization by the Oklahoma State Legislature.

B.  It is the intent of the Legislature that the following principles and directives be adhered to in developing a framework for a restructured industry:

1.  Reliability and safety.  Appropriate rules shall be promulgated, in accordance with the provisions of this act, ensuring that reliable and safe electric service is maintained;

2.  Competition.  Competitive markets are to be encouraged to the greatest extent possible.  Regulation should serve as a substitute only in those circumstances where competition cannot provide results that serve the best interests of all consumers;

3.  Consumer choice.  Consumers shall be allowed to choose among retail electric energy suppliers to help ensure fully competitive and innovative markets.  A process should be established whereby all retail consumers are permitted to choose their retail electric energy suppliers by July 1, 2002.  Consumer choice means that retail electric consumers shall be allowed to purchase different levels and quality of electric supply from a variety of retail electric energy suppliers and that every seller of electric generation in the retail market shall have nondiscriminatory open access to the electric distribution system of every retail electric service distributor, subject to this act.  The Corporation Commission should ensure that consumer confusion will be minimized and consumers will be well informed about changes resulting from restructuring and increased choice;

4.  Regulation and unbundling of services.  Entities which own both transmission and distribution, as well as generation facilities, shall not be allowed to use any monopoly position in these services as a barrier to competition.  Generation services may be subject to minimal regulation and shall be functionally separated from transmission and distribution services, which services shall remain regulated.  All retail electric energy suppliers shall be required to meet certain minimum standards designed to ensure reliability and financial integrity, and be registered with the Corporation Commission;

5.  Unbundling of rates.  When consumer choice is introduced, rates shall be unbundled to provide clear price information on the components of generation, transmission and distribution and any other ancillary charges.  Electric bills for all classes shall be unbundled, utilizing line itemization to reveal the various component cost of providing electrical services.  Charges for public benefit programs currently authorized by statute or the Commission, or both, shall be unbundled and appear in line item format on electric bills for all classes of consumers;

6.  Open access to transmission and distribution facilities.  Consumer access to alternative suppliers of electricity requires open access to the transmission grid and the distribution system.  Comparability shall be assured for retail electric energy suppliers competing with affiliates of entities supplying transmission and distribution services.  The Corporation Commission shall monitor companies providing transmission and distribution services and take necessary measures to ensure that no supplier of such services has an unfair advantage in offering and pricing such services;

7.  Obligation to connect and establishment of firm service territories.  An entity providing distribution services shall be relieved of its traditional obligation to provide electric supply but shall have a continuing obligation to provide distribution service for all consumers in its service territory.  As part of the restructuring process firm service territories shall be fixed by a date certain, if not currently established by law in order to avoid wasteful duplication of distribution facilities;

8.  Independent system planning committee.  The benefits associated with implementing an independent system planning committee composed of owners of electric distribution systems to develop and maintain planning and reliability criteria for distribution facilities shall be evaluated;

9.  Consumer safeguards.  Minimum residential consumer service safeguards and protections shall be ensured including programs and mechanisms that enable residential consumers with limited incomes to obtain affordable essential electric service, and the establishment of a default provider or providers for any distribution customer who has not chosen an alternative retail electric energy supplier;

10.  Establishment of a transition period.  A defined period for the transition to a restructured electric utility industry shall be established.  The transition period shall reflect a suitable time frame for full compliance with the requirements of a restructured utility industry;

11.  Rates for service.  Electric rates for all consumer classes shall not rise above current levels throughout the transition period.  If possible, electric rates for all consumers shall be lowered when feasible as markets become more efficient in a restructured industry;

12.  Establishment of a distribution access fee.  The task force shall consider the establishment of a distribution access fee to be assessed to all consumers in the State of Oklahoma connected to electric distribution systems regulated by the Corporation Commission.  This fee shall be charged to cover social costs, capital costs, operating costs, and other appropriate costs associated with the operation of electric distribution systems and the provision of electric service to the retail consumer;

13.  Recovery of stranded costs.  Electric utilities have traditionally had an obligation to provide service to consumers within their established service territories and have entered into contracts, long-term investments and federally mandated co-generation contracts to meet the needs of consumers.  These investments and contracts have resulted in costs which may not be recoverable in a competitive restructured market and thus may be "stranded".  Procedures shall be established for identifying and quantifying stranded investments and for allocating costs and mechanisms shall be proposed for recovery of an appropriate amount of prudently incurred, unmitigable and verifiable stranded costs and investments.  As part of this process, each entity shall be required to propose a recovery plan which establishes its unmitigable and verifiable stranded costs and investments and a limited recovery period designed to recover such costs expeditiously, provided that the recovery period and the amount of qualified transition costs shall yield a transition charge which shall not cause the total price for electric power, including transmission and distribution services, for any consumer to exceed the cost per kilowatt-hour paid on April 25, 1997, during the transition period.  The transition charge shall be applied to all consumers including direct access consumers, and shall not disadvantage one class of consumer or supplier over another, nor impede competition and shall be allocated over a period of not less than three (3) years nor more than seven (7) years; and

14.  Transition costs.  All transition costs shall be recovered by virtue of the savings generated by the increased efficiency in markets brought about by restructuring of the electric utility industry.  All classes of consumers shall share in the transition costs.

C.  The study of all relevant issues related to electric industry restructuring shall be divided into four parts, as follows:  independent system operator issues, technical issues, financial issues and consumer issues.  All studies created pursuant to this section shall be conducted under the direction of the Joint Electric Utility Task Force.  The task force shall direct the Corporation Commission, the Oklahoma Tax Commission, any other state agency or consultant as necessary to assist the task force in the completion of such studies.

1.  The Commission shall commence the study of independent system operator issues no later than July 1, 1997, and provide a final report to the Joint Electric Utility Task Force no later than February 1, 1998.  Such report shall be in writing and shall make recommendations as the Commission deems necessary and appropriate regarding the establishment of an independent system operator in the State of Oklahoma or the appropriate region.

2.  No later than July 1, 1998, the Joint Electric Utility Task Force shall commence the study of technical issues related to the restructuring of the electric utility industry.  Such study shall include, but is not limited to, the examination of:

a. reliability and safety,

b. unbundling of generation, transmission and distribution services,

c. market power,

d. open access to transmission and distribution,

e. transition issues, and

f. any other technical issues the task force deems appropriate.

A final report shall be completed by the Joint Electric Utility Task Force no later than October 1, 1999.

3.  No later than July 1, 1998, the Joint Electric Utility Task Force shall commence the study of financial issues related to restructuring of the electric utility industry.  Such study shall include, but is not limited to, the examination of:

a. rates and charges,

b. access and transition costs and fees,

c. stranded costs and their recovery,

d. stranded benefits and their funding,

e. municipal financing,

f. cooperative financing,

g. investor-owned utility financing, and

h. any other financial issues the task force deems appropriate.

A final report shall be completed by the Joint Electric Utility Task Force no later than October 1, 1999.

4.  No later than September 1, 1998, the Joint Electric Utility Task Force shall commence the study of consumer issues related to restructuring of the electric utility industry.  Such study shall include, but is not limited to, the examination of:

a. service territories,

b. the obligation to serve,

c. the obligation to connect,

d. consumer safeguards,

e. rates for regulated services,

f. consumer choices,

g. competition,

h. licensing of retail electric energy suppliers, and

i. any other consumer issues the task force finds appropriate.

A final report shall be completed by the Joint Electric Utility Task Force no later than October 1, 1999.

D.  The Joint Electric Utility Task Force may, if it deems necessary, by a majority vote of the members combine or modify any of the studies required by this act.  Provided, however, the task force shall not eliminate any of the issues required to be studied herein.

Added by Laws 1997, c. 162, § 4, emerg. eff. April 25, 1997.  Amended by Laws 1998, c. 391, § 4, emerg. eff. June 10, 1998.

§17-190.5.  Study of impact of restructuring on tax revenues.

To ensure full evaluation and consideration of the impact of restructuring of the electric utility industry on municipal and state tax revenues the Legislature hereby directs the Joint Electric Utility Task Force to study and fully assess the impact of restructuring on state tax revenues and all other facets of the current utility tax structure both on the state and all other political subdivisions of the state.  The task force shall direct the Oklahoma Tax Commission to assist the task force in completion of this study.  The Oklahoma Tax Commission is hereby authorized to retain such consultants and experts as may be necessary to complete this study.  The study shall include the feasibility of establishing a uniform consumption tax or other method of taxation which may be applied in a restructured industry and shall also assess means of ensuring that tax revenues derived by municipalities will not be adversely impacted as a result of restructuring.  A final report shall be completed by the task force no later than October 1, 1999.  During the transition period prior to full consumer choice, the Oklahoma Tax Commission is expressly prohibited from promulgating any rule or issuing any order relating to methods of taxation to be applied to a restructured electric industry without prior express authorization by the Oklahoma State Legislature or the Joint Electric Utility Task Force.

Notwithstanding any other provisions contained in this act, a uniform tax policy which allows all competitors to be taxed on a fair and equal basis shall be established on or before July 1, 2002.

Added by Laws 1997, c. 162, § 5, emerg. eff. April 25, 1997.  Amended by Laws 1998, c. 391, § 5, emerg. eff. June 10, 1998.

§17-190.6.  Repealed by Laws 2003, c. 8, § 3, eff. July 1, 2003.

§17-190.7.  Furnishing of retail electric service to facilities currently being served - Extension of distribution service by municipalities - Prohibitions.

A.  Electric distribution providers governed by the Retail Electric Supplier Certified Territory Act, Section 158.21 et seq. of this title or municipal corporations or beneficial trusts thereof owning or operating a retail electric distribution system or the Grand River Dam Authority shall not furnish retail electric service to an electric consuming facility which is currently being served, or which was being served and the permanent electric facilities are in place to render such service, by a municipal corporation or beneficial trust thereof, a rural electric cooperative or an investor-owned electric utility or the Grand River Dam Authority until enactment of electric restructuring enabling legislation and the implementation of consumer choice of retail electric energy suppliers unless the entities involved have agreed by mutual consent, in writing, to such transaction.  For the purpose of this section, "electric distribution providers" shall mean the same as "retail electric service distributors" as defined by Section 190.3 of this title.

B.  Any municipal corporation or beneficial trust thereof offering retail electric distribution service from a municipally or trust-owned electric distribution system that decides not to participate in the provisions of this act as outlined in Section 190.3 of this title shall be prohibited from extending a retail electric distribution primary feeder system beyond its corporate limits with the exception that it may continue to offer retail electric distribution service through the addition of secondary service drops from the primary feeder system it owned outside the corporate limits of such municipality on April 25, 1997.  Provided, however, nothing contained in this section shall be construed to prohibit system maintenance, repairs or upgrades to such primary distribution feeder system outside the corporate limits except that secondary service drops shall not be upgraded to primary distribution lines.

Added by Laws 1997, c. 162, § 7, emerg. eff. April 25, 1997.  Amended by Laws 1998, c. 391, § 7, emerg. eff. June 10, 1998; Laws 2001, c. 397, § 3, emerg. eff. June 4, 2001.

§17-190.8.  Nondiscriminatory equivalent access to transmission and distribution facilities.

Any person, firm, association, government agency, authority, cooperative, corporation or any affiliate thereof seeking to use electric transmission and distribution facilities of any retail electric service distributor for the purpose of supplying retail electric power shall be required to provide equivalent access to its own electric transmission and distribution facilities on a nondiscriminatory basis as a condition to the continuing use of the electric transmission and distribution facilities of any other retail electric service distributor.

Added by Laws 1998, c. 391, § 8, emerg. eff. June 10, 1998.

§17-190.9.  Collection of municipal taxes by retail service distributors.

Notwithstanding any other provision of law, all retail electric service distributors shall, within the boundaries of a municipal corporation, on or after the effective date of full implementation of retail consumer choice, on a nondiscriminatory basis, collect and remit all applicable municipal taxes assessed against the end consumers on the sale of electricity within such municipality.

Added by Laws 1998, c. 391, § 9, emerg. eff. June 10, 1998.

§17-190.20.  Repealed by Laws 2005, c. 108, § 1, eff. July 1, 2005.

§17191.1.  Definitions.

As used in this act:

1.  "Acquiring party" means a person and all affiliates thereof by whom or on whose behalf a merger or other acquisition of control referred to in Section 191.2 of this title is to be effected;

2.  "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified, including any corporation created at the direction of the person specified for purposes of corporate reorganization;

3.  "Commission" means the Oklahoma Corporation Commission;

4.  "Control" (including the terms "controlling", "controlled by", and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise, unless such power is the result of an official position with, or corporate office held in, such person.  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the aggregate number of the voting securities of any other person.  This presumption may be rebutted by a showing that control does not exist in fact.  The Commission may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

5.  "Domestic public utility" means a person doing business in the state, any substantial portion of the revenues of which, either directly or indirectly, are derived from the business of providing utility service in this state, except that such term does not include agencies, authorities or instrumentalities of the United States or a state or political subdivision of a state;

6.  "Foreign public utility" means a person that is not a domestic public utility that is engaged in the production, transmission, delivery, or furnishing of heat, light, power, or natural gas to the public in another state of the United States or in the District of Columbia, and whose rates for the furnishing of heat, light, power, or natural gas to the public in another state or the District of Columbia are subject to the approval of an agency of such other state or the District of Columbia;

7.  "Holding company" means any of the following:

a. any person which, in any chain or successive ownership, directly or indirectly, as a beneficial owner, owns, controls or holds ten percent (10%) or more of the outstanding voting securities of a domestic public utility, with the unconditional power to vote such securities, or

b. any person which the Commission determines, after investigation and hearing, directly or indirectly, exercises, alone or under any arrangement or understanding with one or more persons, such a controlling interest over the management or policies of a domestic public utility as to make it necessary or appropriate in the public interest or for the protection of the consumers or investors of the utility that such person be subject to this act;

8.  "Issuer" means any person who issues or proposes to issue any security;

9.  "Nonutility company" means a person that is not a holding company, a domestic public utility, or a foreign public utility;

10.  "Person" means an individual, a corporation, a partnership, an association, a limited liability company, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any securities broker performing no more than the usual and customary broker's function;

11.  "Tender offer" means the acquisition of, or offer to acquire, pursuant to a tender offer or request or invitation for tenders, any voting security of a domestic public utility or holding company, if after acquisition thereof the acquiring party would, directly or indirectly, be a record or beneficial owner of more than ten percent (10%) of the aggregate number of the issued and outstanding voting securities of such domestic public utility or holding company.  "Tender offer" does not mean:

a. bids made by a dealer for his own account in the ordinary course of his business of buying and selling such security, or

b. any other offer to acquire a voting security, or the acquisition of such voting security pursuant to such offer, for the sole account of the acquiring party, from not more than fifty persons, in good faith and not for the purpose of avoiding this act;

12.  "Total utility assets of an acquiring party" means the sum of:

a. the total assets of each domestic public utility that is an affiliate of the acquiring party,

b. the total assets of each foreign public utility that is an affiliate of the acquiring party, and

c. the portion, if any, of the total assets of the acquiring party, without regard to its affiliates or subsidiaries and without regard to its investments in its affiliates or subsidiaries, owned directly by the acquiring party and used in the business of being a domestic public utility or a foreign public utility;

13.  "Total nonutility assets of the acquiring party" means the sum of:

a. the total assets of each nonutility company that is an affiliate of the acquiring party, and

b. the portion, if any, of the total assets of the acquiring party, without regard to its affiliates or subsidiaries and without regard to its investments in its affiliates or subsidiaries, owned directly by the acquiring party and not used in the business of being a domestic public utility or a foreign public utility;

14.  "Utility service" means the transmission or distribution of combustible hydrocarbon natural or synthetic natural gas by a person subject to Section 152 of this title for sale to the public or the production, transmission, delivery or furnishing of electric current by a person subject to Section 181 et seq. of this title for sale to the public for light, heat or power; and

15.  "Voting security" means any stock or indenture of any class presently entitling the owner or holder thereof to vote in the direction or management of the affairs of a company, or any stock or indenture of any class issued under or pursuant to any trust, agreement or arrangement whereby a trustee or trustees or agent or agents for the owner or holder of such stock or indenture are presently entitled to vote in the direction or management of the company.

Added by Laws 1983, c. 292, § 1, eff. Nov. 1, 1983.  Amended by Laws 1987, c. 36, § 1, emerg. eff. April 22, 1987; Laws 2004, c. 196, § 1, emerg. eff. May 4, 2004.

§17191.2.  Procedure for acquisition, control or merger of certain domestic public utilities.

No person, other than the issuer of the securities of the domestic public utility or an affiliate of such an issuer, shall make a tender offer for, request or invite tenders of, or enter into any agreement to exchange, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic public utility regulated by the Corporation Commission or any holding company controlling such domestic public utility if, after the consummation of such action, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such domestic public utility or holding company, and no person shall merge with or otherwise acquire control of a domestic public utility or holding company unless the acquiring party is an affiliate of such domestic public utility or holding company or unless, at the time any such offer, request or invitation is made or any such merger is consummated, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the Commission and has sent to such domestic public utility or holding company, a statement containing the information required by Section 191.3 of this title and such offer, request, invitation, merger or acquisition has been approved by the Commission in the manner prescribed in Section 191.5 of this title.  The Commission may modify the aforementioned procedures to the extent necessary to conform to the requirements of Regulation 14D under the Securities Exchange Act of 1934, 15 U.S.C. Sections 78a78jj, as amended.

Added by Laws 1983, c. 292, § 2, eff. Nov. 1, 1983.  Amended by Laws 2004, c. 196, § 2, emerg. eff. May 4, 2004.

§17191.3.  Statement to be filed with Corporation Commission  Oath or affirmation  Contents  Amendments.

A.  The statement to be filed with the Corporation Commission as required by Section 191.2 of this title shall be made under oath or affirmation and shall contain the following information:

1.  The name and address of each acquiring party and all affiliates thereof; and

a. if such acquiring party is an individual, his principal occupation and all offices and positions held during the past five (5) years, and any conviction of crimes other than minor traffic violations during the past ten (10) years, or

b. if such acquiring party is not an individual, a report of the nature of its business and its affiliates' operations during the past five (5) years or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by such acquiring party and its subsidiaries; and a list of all individuals who are or who have been selected to become directors or officers of such acquiring party, or who perform or will perform functions appropriate or similar to such positions. Such list shall include for each such individual the information required by subparagraph a of paragraph 1 of this subsection;

2.  The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a detailed description of any transaction wherein funds were or are to be obtained for any such purpose, and the identity of persons furnishing such consideration; provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests;

3.  Audited financial statements in a form acceptable to the Commission as to the financial condition of an acquiring party for the preceding three (3) fiscal years of each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not later than one hundred thirtyfive (135) days prior to the filing of the statement;

4.  Any plans or proposals which an acquiring party may have to liquidate such public utility or holding company, to sell its assets, or a substantial part thereof, or merge or consolidate it with any person, or to make any other material change in its investment policy, business or corporate structure, or management.  If any change is contemplated in the investment policy, or business or corporate structure, such contemplated changes and the rationale therefor shall be explained in detail.  If any changes in the management of the domestic public utility or holding company are contemplated, the acquiring party shall provide a resume of the qualifications and the names and addresses of the individuals who have been selected or are being considered to replace the then current management personnel of the domestic public utility or holding company;

5.  The number of shares of any voting security of the domestic public utility or holding company which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement or acquisition referred to in Section 191.2 of this title;

6.  The amount of each class of any voting security of the domestic public utility or holding company which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

7.  A full description of any contracts, arrangements or understandings with respect to any voting security of the domestic public utility or holding company in which any acquiring party is involved, including but not limited to transfer of any securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits or the giving or withholding of proxies.  Such description shall identify the persons with whom such contracts, arrangements or understandings have been entered into;

8.  A description of the purchase of any voting security of the domestic public utility or holding company during the twelve (12) calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor;

9.  Copies of all tender offers for, requests for, advertisements for, invitations for tenders of, exchange offers for, and agreements to acquire or exchange any voting securities of the domestic public utility or holding company and, if distributed, of additional soliciting material relating thereto;

10.  If the proposed transaction involves the merger or other acquisition of control of a domestic public utility whose utility service includes the furnishing of electric current, a schedule, derived from the financial information provided pursuant to paragraph 3 of this subsection, showing separately, as of a date within one hundred thirty-five (135) days of filing the statement, the amount of the total utility assets of the acquiring party and the amount of the total nonutility assets of the acquiring party; and

11.  Such additional information as the Commission may by rule or regulation prescribe as necessary or appropriate for the protection of ratepayers of the domestic public utility or in the public interest.

B.  If a person required to file the statement referred to in Section 191.2 of this title is a partnership, limited partnership, limited liability company, syndicate or other group, the Commission may require that the information called for in paragraphs 1 through  11 of subsection A of this section shall be given with respect to each partner of such partnership or limited partnership, each member of such limited liability company, syndicate or group and each person who controls such partner or member.  If any such partner, member, person or acquiring party is a corporation or if a person required to file the statement referred to in Section 191.2 of this title is a corporation, the Commission may require that the information called for by paragraphs 1 through 11 of subsection A of this section be given with respect to such corporation, each officer and director of such corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent (10%) of the outstanding voting securities of such corporation and each affiliate of such corporation.

C.  If any material change occurs in the facts set forth in the statement filed with the Commission and sent to such domestic public utility or holding company pursuant to this act, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the Commission and sent by the person filing the statement to the domestic public utility or holding company within two (2) business days after such person learns of such change.

Added by Laws 1983, c. 292, § 3, eff. Nov. 1, 1983.  Amended by Laws 2004, c. 196, § 3, emerg. eff. May 4, 2004.

§17191.4.  Combination of statements.

If any offer, request, invitation, merger or acquisition referred to in Section 2 of this act is proposed to be made by means of a registration statement under the Securities Act of 1933, 15 U.S.C. Sections 77a through 77aa, as amended, including rules and regulations promulgated thereunder, or in circumstances requiring disclosure of similar information under the Securities Exchange Act of 1934, 15 U.S.C. Sections 78a through 78jj, as amended, including rules and regulations promulgated thereunder, or under a state law, including rules and regulations promulgated thereunder, requiring similar registration or disclosure, the person required to file the statement referred to in Section 2 of this act may incorporate information contained in the documents filed under the abovementioned statutes into said statement by attaching the other documents to the statement filed under this act and making specific reference to the information provided by said attached documents.

Added by Laws 1983, c. 292, § 4, eff. Nov. 1, 1983.

§17191.5.  Conditions for disapproval of acquisition of control or merger  Hearing.

A.  The Corporation Commission shall approve any merger or other acquisition of control referred to in Section 191.2 of this title upon such terms and conditions as it deems necessary or appropriate in the public interest unless, after a public hearing thereon, it finds that one or more of the following conditions exist or will exist if such merger or other acquisition of control is consummated, in which event it shall disapprove such merger or acquisition of control and the same shall not be consummated:

1.  The acquisition of control would adversely affect the contractual obligations of the domestic public utility or of any person controlling such domestic public utility, or its ability or commitment to continue to render the same level of service to its customers that the domestic public utility is currently rendering;

2.  The effect of the merger or other acquisition of control would be substantially to lessen competition in the furnishing of public utility service in this state;

3.  The financial condition of any acquiring party is such as might jeopardize the financial stability of the domestic public utility or any person controlling such domestic public utility or otherwise prejudice the interest of the domestic public utility's customers;

4.  The plans or proposals which an acquiring party has to liquidate the public utility or any such controlling person, sell its assets, or a substantial part thereof, or consolidate or merge it with any person, or to make any other material change in its investment policy, business or corporate structure or management, would be detrimental to the customers of the domestic public utility and not in the public interest;

5.  The competence, experience and integrity of those persons who would control the operation of the domestic public utility are such that it would not be in the interest of its customers and the public to permit the merger or other acquisition of control;

6.  After giving effect to the merger or other acquisition of control of a domestic public utility whose utility service includes the furnishing of electric current, such domestic public utility would not be operated, in the judgment of the Commission, on an integrated basis with the domestic public utilities and foreign public utilities affiliated with the acquiring party and, if the acquiring party is a domestic public utility or foreign public utility, with the acquiring party; or

7.  Prior to giving effect to the merger or other acquisition of control of a domestic public utility whose utility service includes the furnishing of electric current, the acquiring party is not substantially engaged in the business of providing utility service.  Provided that, in the discretion of the Commission, the condition shall not apply to an acquiring party that on the effective date of this act, directly or indirectly, through one or more of its affiliates:

a. owns more than fifty percent (50%) of an electric generating facility in this state, and

b. is selling power from such facility to the domestic public utility pursuant to a contract approved by the Commission.

Further provided that this exception to this condition shall apply only to an acquiring party that on the effective date of this act, directly or indirectly through one or more of its affiliates, meets the requirements of subparagraphs a and b of this paragraph and shall not apply to any third party that after the effective date of this act acquires directly or indirectly such acquiring party or all or part of the generating facility described in subparagraphs a and b of this paragraph.

B.  The public hearing referred to in subsection A of this section shall be commenced within sixty (60) days after the statement required by Section 191.2 of this title is filed.  The place, date and time for such public hearing shall be set by the Commission and notice thereof shall be given by the Commission to the person filing the statement and to the domestic public utility at least twenty (20) days prior to the date of the public hearing.  Notice of the public hearing shall be given by the person filing the statement to such other persons and in such manner as may be directed by the Commission at least fifteen (15) days prior to such public hearing.  The domestic public utility shall give notice to its customers as provided in Section 191.6 of this title.  The public hearing referred to in subsection A of this section shall be concluded within sixty (60) days after the commencement of such hearing unless it is necessary, for good cause shown or in the judgment of the Commission, to continue such hearing for sixty (60) days.  The Commission shall make a determination on the factors specified in subsection A of this section within sixty (60) days after the conclusion of such hearing, and any merger or other acquisition of control within the purview of this section shall be deemed approved as filed unless the Commission has, within sixty (60) days after the conclusion of such hearing, entered its order approving the merger or other acquisition upon such terms and conditions as it deems necessary or appropriate in the public interest or disapproving the merger or other acquisition of control.

C.  In determining whether a domestic public utility whose utility service includes furnishing electric current would be operated on an integrated basis under paragraph 6 of subsection A of this section, the Commission shall consider such factors as physical interconnection to the acquiring party or its affiliates and the ability to be economically operated with the acquiring party and its affiliates as a single coordinated system not so large as to impair the advantages of localized management, efficient operation and the effectiveness of regulation.

D.  In determining whether an acquiring party is or is not substantially engaged in providing utility service under paragraph 7 of subsection A of this section, an acquiring party shall be deemed to not be substantially engaged in the business of providing utility service if, based on the information included in the schedule filed pursuant to paragraph 10 of subsection A of Section 191.3 of this title, the amount of the total nonutility assets of the acquiring party exceeds the amount of the total utility assets of the acquiring party.

Added by Laws 1983, c. 292, § 5, eff. Nov. 1, 1983.  Amended by Laws 2004, c. 196, § 4, emerg. eff. May 4, 2004.

§17191.6.  Notice of hearing  Bond for payment of expenses.

Notice, in a form to be specified by the Corporation Commission, of the public hearing to be held pursuant to Section 5 of this act shall be mailed, or shall be given in such other manner as may be determined by the Commission, by the domestic public utility to its customers within ten (10) business days after it has received notice of the hearing from the Commission. The expenses of preparation and mailing and giving of such notice shall be borne by the person filing the statement required by Section 2 of this act. As security for the payment of such expenses, the Commission may require such person to file with the Commission an acceptable bond or other deposit in an amount to be determined by the Commission.

Added by Laws 1983, c. 292, § 6, eff. Nov. 1, 1983.

§17191.7.  Certain domestic public utilities to file application for approval of acquisition, control or merger with Commission  Factors for approval or disapproval  Review  Exemption from certain provisions of act.

If the acquiring party is a domestic public utility, and the domestic public utility, control of which is sought to be acquired in a transaction described in Section 2 of this act which would require the filing of a statement pursuant to Section 2 of this act, is subject to the jurisdiction of the Commission, an application for approval, containing such information as the Commission may prescribe by rule or regulation adopted pursuant to this act, shall be filed with and heard by the Commission after such notice as the Commission may prescribe, and the transaction approved or disapproved based upon the factors enumerated in paragraphs 1 through 5 of subsection A of Section 5 of this act, subject to judicial review as provided in Section 12 of this act, but the other provisions of this act shall not apply to such transaction.

Added by Laws 1983, c. 292, § 7, eff. Nov. 1, 1983.

§17191.8.  Court jurisdiction  Agent for service of process.

The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled or authorized to do business in this state who files or is required to file a statement with the Corporation Commission as required by Section 2 of this act, and over all actions involving such person arising out of violations of this act.  The Commission shall be the agent for service of process for any such person in any action, suit or proceeding arising out of violations of this act.  Copies of all such lawful process shall be served on the Commission and transmitted by certified or registered mail, with return receipt requested, by the Commission to such person at his lastknown address.

Added by Laws 1983, c. 292, § 8, eff. Nov. 1, 1983.

§17191.9.  Powers of Corporation Commission  Expenses of conducting analysis or investigation.

The Corporation Commission shall have power to perform any and all acts, and to prescribe, issue, make, amend and rescind such orders, rules, and regulations as it may find necessary or appropriate to carry out the provisions of this act.  The expense of conducting an analysis or investigation by the Commission of the information required to be filed under Section 3 of this act shall be paid by the acquiring party within fifteen (15) days of the public hearing required by Section 5 of this act.  Expenses of conducting the analysis or investigation may include, but not be limited to, the cost of acquiring expert witnesses, consultants and analytical services.

Added by Laws 1983, c. 292, § 9, eff. Nov. 1, 1983.

§17191.10.  Injunctions  Bond not required  Evidence.

Whenever it shall appear to the Corporation Commission, the Attorney General or a domestic public utility which reasonably believes itself to be the object of a tender offer or attempt to obtain control as described in Section 2 of this act, that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of the provisions of this act, or of any rule, regulation or order thereunder, the Commission, the Attorney General or the domestic public utility may bring an action in the district court in and for Oklahoma County, State of Oklahoma, to enjoin such acts or practices and to enforce compliance with this act or any rule, regulation or order thereunder, and upon a proper showing being made a restraining order or temporary or permanent injunction shall be granted without bond.  The Commission, the Attorney General and the domestic public utility shall transmit such evidence as may be available concerning such acts or practices or concerning apparent violations of this act to the District Attorney for Oklahoma County, who, in his discretion, may institute appropriate criminal proceedings.

Added by Laws 1983, c. 292, § 10, eff. Nov. 1, 1983.

§17191.11.  Violations - Penalties.

A.  Any person who willfully and knowingly does or causes to be done any act, matter or thing prohibited or declared to be unlawful by this act, or who willfully and knowingly omits or fails to do any act, matter or thing required by this act to be done, or willfully and knowingly causes such omission or failure, shall, upon conviction thereof, be guilty of a felony punishable by a fine of not more than Five Thousand Dollars ($5,000.00) or by imprisonment for not more than two (2) years, or both.  In addition, such violation shall be punished upon conviction thereof by a fine not exceeding Five Hundred Dollars ($500.00) for each day during which such offense occurs.

B.  Any person who willfully and knowingly violates any rule, regulation, restriction, condition or order made or imposed by the Corporation Commission under authority of this act, shall, in addition to any other penalties provided by law, be punished upon conviction thereof by a fine not exceeding Five Hundred Dollars ($500.00) for each day during which such offense occurs.

Added by Laws 1983, c. 292, § 11, eff. Nov. 1, 1983.  Amended by Laws 1997, c. 133, § 139, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 65, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 139 from July 1, 1998, to July 1, 1999.

§17191.12.  Appeal to Supreme Court.

Any party adversely affected by any action of the Corporation Commission under the provisions of this act may appeal to the Supreme Court in the manner now provided in Article IX, Section 20 of the Constitution of the State of Oklahoma.  All cases appealed to the Supreme Court from an action of the Commission as herein provided shall have precedence therein as provided in Article IX, Section 21 of the Constitution of the State of Oklahoma.

Added by Laws 1983, c. 292, § 12, eff. Nov. 1, 1983.

§17191.13.  Provisions in conflict or inconsistent with Oklahoma Constitution.

If this act, Section 191.1 et seq. of this title, or any provision hereof is, or may be deemed to be, in conflict or inconsistent with any of the provisions of Section 18 through Section 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, then, to the extent of any such conflicts or inconsistencies, it is hereby expressly declared this entire act and this section are amendments to and alterations of said sections of the Constitution, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1987, c. 36, § 2, emerg. eff. April 22, 1987.

§17-200.  Legislative intent - Competition.

It is the intent of the Legislature that competition be allowed in all areas of radio common carrier communications.

Added by Laws 1987, c. 16, § 1, emerg. eff. April 13, 1987.  Amended by Laws 1996, c. 331, § 5, emerg. eff. June 12, 1996.

§17201.  Definition.

The term "radio common carrier" shall include every person, firm, corporation or other legal entity operating or managing a radio system engaged in the business of furnishing for public use oneway or twoway radio communications and cellular telephone service and paging service.

Amended by Laws 1987, c. 16, § 2, emerg. eff. April 13, 1987.

§17202.  Authorization to enter business.

Every radio common carrier shall be authorized, without proving public convenience and necessity, to enter into such business in the State of Oklahoma to the extent that the authority to do so has been granted by the Federal Communications Commission.

Amended by Laws 1987, c. 16, § 3, emerg. eff. April 13, 1987.

§17205.  Rules and regulations.

The Corporation Commission is authorized to adopt all reasonable and necessary rules and regulations to implement any powers and duties of the Commission pursuant to the provisions of this act.

Amended by Laws 1987, c. 16, § 4, emerg. eff. April 13, 1987.

§17206.  Amendments and alterations to Constitution  Legislative intent.

It is the intention of the Legislature that Sections 1 through 4 of this act are amendments to, and alterations of Sections 18 through 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, as authorized by Section 35, Article IX of said Constitution.

Added by Laws 1987, c. 16, § 5, emerg. eff. April 13, 1987.

§17-250.  Terms defined.

As used in this act:

1.  "Affiliated person, subsidiary, firm or corporation" means any person, subsidiary, firm or corporation which:

a. controls or is controlled by a public utility,

b. is controlled by an entity that also controls the utility, or

c. the utility or an entity controlling the utility has directly or indirectly the power to control;

2.  "Commission" means any state regulatory body which has jurisdiction to regulate public utilities or electric cooperatives;

3.  "Emergency sales of gas" mean sales of natural gas made by a public utility or subsidiary thereof to one or more interstate pipelines or other outofstate customer pursuant to federal law which exempts such transactions from the jurisdiction of the Federal Power Commission;

4.  "Fair field price" means the value attributed to gas produced from wells owned by a public utility, or a subsidiary or affiliate of a public utility, which shall be the going price paid by the utility, subsidiary or affiliate to others in the field where such production is located.  If the utility, subsidiary or affiliate is not purchasing gas in such field, then such value shall be the price paid by the utility, subsidiary or affiliate in the nearest field where conditions are similar.  The value to be attributed to residue gas owned by a public utility, or a subsidiary or affiliate of a public utility, from gas processing plants shall be the going price paid by the utility, subsidiary or affiliate to others from the same plant.  If the utility, subsidiary or affiliate is not purchasing gas from said plant, then the value shall be the price paid by the utility, subsidiary or affiliate at the nearest plant where conditions are similar.  However, the Commission may require an adjustment of the fair field price when it deems it proper to do so based on information before it.  The fair field price shall not be applicable to gas purchased by a public utility from a subsidiary or affiliate of a public utility pursuant to a competitive bid process;

5.  "Fuel adjustment clause" means any mechanism which allows a public utility or electric generating cooperative to automatically adjust its charges above or below the base amount included in its rates, based upon changes in costs of fuel for generation of electricity, purchased power or purchased gas;

6.  "Heat rate" means a measure of the efficiency of an electric generating station, computed by dividing the total British Thermal  Unit content of the fuel burned by the resulting net kilowatthours generated;

7.  "Line loss" means the kilowatthours of electricity lost in the operation of an electric transmission or distribution system;

8.  "Public utility" or "utility" means any individual, firm, association, partnership, corporation, or any combination thereof, other than a municipal corporation or their lessees, trustees and receivers, owning or operating for compensation in this state equipment or facilities for:

a. producing, generating, transmitting, distributing, selling or furnishing electricity, or

b. transmitting, directly or indirectly, or distributing combustible hydrocarbon natural or synthetic natural gas for sale to the public or for wholesale, unless its wholesale rates are regulated by a federal agency; and

9.  "Purchased power adjustment clause" means any mechanism which allows an electric public utility or electric distribution cooperative to adjust its charges above or below the base amount included in its rates based upon changes in costs of wholesale power purchased from others.

Added by Laws 1977, c. 252, § 1, emerg. eff. June 15, 1977.  Amended by Laws 2004, c. 410, § 1, emerg. eff. June 3, 2004.

§17-251.  Change in price of fuels or power - Approval of fuel adjustment clauses - Rules for making determination.

A.  No fuel adjustment clause of any kind shall hereafter be authorized by the Commission if such clause operates automatically to permit charges, assessments or amendments to existing rate schedules to be made which have not been first approved as provided by Sections 251 through 255 of this title, except as otherwise provided for purchased power adjustments by electric distribution cooperatives in Sections 258 through 262 of this title.

B.  If the Commission finds that the changes in the price of fuels required for the generation of electricity by any electric public utility, that the changes in the price of purchased electricity required for distribution by any public utility or changes in the price of purchased gas required for distribution by any gas utility, portends a likely and substantial threat to the ability of the utility to earn a reasonable rate of return, or are likely to cause the utility to have an excessive rate of return, or are likely to substantially impair the ability of the utility to acquire adequate supplies of fuel or gas, the Commission may, after investigation and public hearing, approve suitable fuel adjustment clauses to be superimposed upon the existing rate schedules of the public utility.  The Commission shall design the fuel adjustment clause to allow the electric or gas public utility to increase or decrease charges to the consumer according to changes in the cost of fuel, purchased power or purchased gas as compared to the price of such fuels or power as reflected in the base rates.

C.  In the Commission's design of fuel adjustment clauses, the following rules shall apply:

1.  For the purpose of determining fuel or gas costs, the price paid for the fuel or gas shall be computed at the actual cost of fuel or gas purchased from nonaffiliated persons, firms and corporations; and the actual cost of the production of fuel owned by the public utility or received from affiliated persons, firms and corporations, and in the case of gas, the fair field price for gas owned by the public utility or received from affiliated persons, firms or corporations;

2.  The cost of fuel or gas shall be the price paid at the point of delivery into the utility system.  In the event the transportation is performed by an affiliated person, firm or corporation as defined in this act which is not subject to the regulatory jurisdiction of the Commission, a regulatory agency of another state having jurisdiction, or the Federal Energy Regulatory Commission or successor agency, the charges made for transportation shall be, if allowed at all, only such as the Commission finds fair, just and reasonable, for purposes of this section.  Transportation charges approved by this Commission, a regulatory agency of another state having jurisdiction, or by the Federal Energy Regulatory Commission, or successor agency shall be included for purposes of this section, if allowed by this Commission.  The proposed adjustment charge shall not include the cost of transportation beyond its point of delivery into that portion of the utility system regulated by the Corporation Commission unless there is presented to the Commission and it is persuaded by reliable evidence which clearly points to the conclusion that failure to do so will substantially threaten the ability of the utility to earn a reasonable rate of return;

3.  The amount of electric energy produced by hydroelectric generating plants and purchased by the public utility proposing the adjustment charge shall be deducted from the amount of electric energy to which any fuel cost applies;

4.  The actual efficiency or heat rate of electric public utilities shall be utilized and line losses shall be considered only if reliable evidence clearly points to the conclusion that failure to do so will substantially threaten the ability of the utility to earn a reasonable rate of return;

5.  Fuel or gas removed from storage or stockpiles shall be taken into consideration on the basis of the last-in first-out method of inventory accounting; and

6.  No estimated fuel adjustment shall be allowed.

Added by Laws 1977, c. 252, § 2, emerg. eff. June 15, 1977.  Amended by Laws 1994, c. 315, § 16, eff. July 1, 1994.

§17252.  Monitoring of fuel adjustment clauses.

Whenever the Commission approves a fuel adjustment clause pursuant to this act, the clause shall apply to all similar public utilities affected by such increased costs.  In addition, the Commission shall continually monitor and oversee the application of the fuel adjustment clauses.  The Commission shall hold a public hearing thereon whenever it deems it necessary, but no less frequently than once every twelve (12) months.  If the Commission finds that the charges or credits are not based upon the actual prices paid for fuel, purchased gas or purchased power, or are not properly computed in accordance with the applicable adjustment clause, it shall recompute the charges or credits and shall direct the public utility to take such action as may be required to insure that the charges or credits properly reflect the actual prices paid for fuel, purchased gas or purchased power and are properly computed in accordance with the applicable adjustment clause for the applicable period.  The fuel adjustment clause may be amended upon a finding of changed circumstances by the Commission but shall not be wholly discontinued or suspended except by order of the Commission after notice and hearings for the utilities affected have been rendered.

Laws 1977, c. 252, § 3, emerg. eff. June 15, 1977; Laws 1991, c. 332, § 2, eff. July 1, 1991.

§17-253.  Rules for considering adjustment applications.

A.  No proposed monthly fuel adjustment, purchased power adjustment or purchased gas adjustment shall become effective until after the Corporation Commission has had an opportunity to determine that the adjustment is calculated in accordance with the terms and conditions of the applicable fuel adjustment clause.

B.  The Commission shall promulgate rules requiring each company as a necessary part of the monthly filing with the Commission and condition to consideration of any adjustment application to submit the following information:

1.  A statement by each company subject to a fuel adjustment clause of the items and costs making up the average cost of fuel per million BTU and associated costs in dollars and cents or fraction thereof;

2.  A summary of its fuel and gas purchase invoices and its computations of the proposed monthly fuel adjustment or purchased gas adjustment charges;

3.  A summary of inventory records of fuel and gas going into and taken out of stockpile or storage;

4.  A report containing the average unit price, the change in the average unit price, the volume purchased and a brief explanation of such unit cost increase; and

5.  Any other records deemed necessary by the Commission including, but not limited to, the heat rate efficiency and delivery efficiency for affected electric public utilities and the actual capacity factor for each generating facility utilized to produce electric power.

The records and computations filed shall be open to public inspection at the office of the Commission.

C.  The Commission shall have five (5) business days after the records and computations prescribed in subsection B of this section have been filed to determine the necessity of an administrative proceeding thereon.  If the Commission does not determine that a hearing is required, the proposed adjustment charge shall become effective as filed.  In the event the Commission decides to hold a hearing on the information filed, it shall notify the public utility within such five-day period, set the matter for a public hearing to commence within thirty (30) business days thereafter, and give notice thereof at least three (3) days prior to the commencement of such hearing by publication in a newspaper of general circulation in the area served by such company.  The issue to be determined at such hearing shall be either or both of the following determinations:

1.  Whether charges or credits made under the fuel adjustment clauses are based upon the actual prices paid for fuel, purchased gas or purchased power and are properly computed in accordance with the applicable adjustment clause; or

2.  Whether the fuel adjustment clauses should be discontinued, amended or suspended.  In the event that the Commission determines that it is necessary to set any proposed adjustment charge for hearing, the proposed charge shall nevertheless become effective at the option of the utility following the expiration of the fiveday period after its records and computations have been filed, pending the Commission's finding with respect to such charges.  However, in the discretion of the Commission, the effectiveness of the proposed charge may be conditioned upon the filing by the utility with the Commission of an assurance satisfactory to the Commission, which may include a bond with surety, of the utility's ability and willingness to refund to its customers any such amounts as the utility may collect from them in excess of the charge approved by the Commission in its finding.  If the Commission has not approved, in whole or in part, or denied the proposed charge within a seven-day period subsequent to the commencement of such hearing, the Commission shall promptly submit a written explanation of the Commission's failure to do so to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the office of the Governor.

Added by Laws 1977, c. 252, § 4, emerg. eff. June 15, 1977.  Amended by Laws 1981, c. 272, § 5, eff. July 1, 1981; Laws 1991, c. 332, § 3, eff. July 1, 1991; Laws 1998, c. 364, § 9, emerg. eff. June 8, 1998.

§17254.  Disclosure in customer bills.

Each public utility subject to a fuel adjustment clause shall separately disclose in its customer bills the per unit cost of its fuel, purchased power or purchased gas adjustment.  Upon request by any individual consumer, such utility shall also disclose for the month for which the request is received:

1.  The actual amount of the adjustment in dollars and cents; and

2.  The per unit rate and amount thereof in dollars and cents of fuel, purchased power or purchased gas included in its basic rate.

Laws 1977, c. 252, § 5, emerg. eff. June 15, 1977.

§17255.  Preexisting clauses to continue.

Any fuel adjustment clause approved and in effect for any public utility immediately prior to the effective date of this act shall remain in effect in its present form and method of operation until procedures conforming to the requirements of this act have been approved, established and placed into effect by the Commission. The Commission shall approve, establish and place into effect such procedures after notice and opportunity for a public hearing no later than November 1, 1977, but the operation of such preexisting clauses, unless suspended by order of the Commission after due notice and hearing shall continue in the case of each company until a final decision, no longer subject to judicial review, has been rendered by the Commission with respect to such clauses.

Laws 1977, c. 252, § 6, emerg. eff. June 15, 1977.

§17256.  Sections 251 to 255 not applicable to electric cooperatives.

The provisions of Sections 2 through 6 of this act shall not be construed to apply to electric cooperatives.

Laws 1977, c. 252, § 7, emerg. eff. June 15, 1977.

§17-257.  Electric generation cooperatives - Report of fuel adjustment clauses.

Electric generation cooperatives which determine to utilize a fuel adjustment clause shall report such fuel adjustment clause to the Commission.  The Commission shall promulgate reasonable rules requiring each such cooperative to file monthly with the Commission, the following:

1.  A report of adjustments charged or credited to its wholesale electric customers on its current monthly billing;

2.  A statement of the items and costs making up the average cost of fuel per million BTU and associated costs in dollars and cents or fraction thereof;

3.  A summary of its fuel and gas purchase invoices and its computation of the proposed monthly fuel adjustment charges;

4.  A summary of inventory records of fuel going into and taken out of stockpile or storage;

5.  A report containing the average unit price, the change in the average unit price, the volume purchased and a brief explanation of any change in such unit cost; and

6.  Any other records pertaining to fuel adjustment charges deemed necessary by the Commission including, but not limited to, the heatrate efficiency and delivery efficiency for affected electric generating cooperatives and the actual capacity factor for each generating facility utilized to produce electric power.  The records and computations provided for in this section shall be open to public inspection at the office of the Commission.

Added by Laws 1977, c. 252, § 8, emerg. eff. June 15, 1977.  Amended by Laws 1981, c. 272, § 6, eff. July 1, 1981; Laws 1998, c. 364, § 10, emerg. eff. June 8, 1998.

§17258.  Approval of purchased power adjustment clauses.

A.  No purchased power adjustment clause of any kind shall apply nor be used in computing bills for retail electric service which has not been first approved by the Commission.

B.  If the Commission finds that the changed price of purchased wholesale power required for distribution by any electric distribution cooperative threatens the ability of the cooperative to earn a reasonable rate of return, the Commission may, after investigation and public hearing, approve a suitable purchased power adjustment clause to be superimposed upon the existing retail electric rate schedules of the cooperative and designed only to recapture such increased costs of wholesale power.

C.  The Commission shall design the purchased power adjustment clause to allow the electric distribution cooperative to increase or decrease its charges for retail electric service as provided in its approved electric rates only for the changes in the cost of purchased power when the price of such purchased power differs from the price which is reflected in its basic approved retail rates.  It shall include in a purchased power adjustment clause an allowance for line losses if a preponderance of evidence points to the probable conclusion that failure to do so will result in less than a reasonable rate of return for the cooperative.

Laws 1977, c. 252, § 9, emerg. eff. June 15, 1977.

§17259.  Monitoring of application of adjustment clauses.

Whenever the Commission approves a purchased power adjustment clause pursuant to Section 258 of this title, the clause shall apply to all similar distribution cooperatives affected by such increased costs.  In addition, the Commission shall continually monitor and oversee the application of the adjustment clauses.  The Commission shall hold a public hearing thereon whenever it deems it necessary, but no less frequently than once every twelve (12) months.  The Commission shall undertake such other investigation thereof as is necessary to determine whether:

1.  Charges or credits made under the adjustment clauses are based upon the actual prices paid for purchased power, are properly computed in accordance with the applicable adjustment clause, and that portion representing fuel adjustment charges made by an electric generation cooperative are fair, equitable and properly computed; or

2.  Whether the purchased power adjustment clause should be amended, suspended or discontinued.

If the Commission finds that the charges or credits are not based upon the actual prices paid for purchased power, or are not properly computed in accordance with the applicable adjustment clause, it shall recompute the charges or credits.  Appropriate adjustments shall then be ordered by the Commission in the amount used in calculating the power adjustment charge for one (1) or more succeeding months under the purchased power adjustment clause by the electric distribution cooperative making the error.  The purchased power adjustment clause may be amended upon a finding of changed circumstances by the Commission, but shall not be wholly discontinued or suspended except by order of the Commission after due notice and hearings for the cooperatives affected have been rendered.

Laws 1977, c. 252, § 10, emerg. eff. June 15, 1977; Laws 1991, c. 332, § 4, eff. July 1, 1991.

§17260.  Disclosure of per unit rate in consumer's bill.

Each electric distribution cooperative applying a purchased power adjustment charge in its bills shall separately disclose the per unit rate of the purchased power adjustment charge.  Upon request by any individual consumer, such cooperative shall also disclose for the month for which the request is received:

1.  The dollars and cents of the purchased power adjustment charge; and

2.  The base cost of purchased power included in the retail rate.

Laws 1977, c. 252, § 11, emerg. eff. June 15, 1977.

§17261.  Preexisting purchased power adjustment clauses.

Any purchased power adjustment clause approved and in effect for any electric distribution cooperative immediately prior to the effective date of this act shall remain in effect in its present form and method of operation until procedures conforming to the requirements of this act have been approved, established and placed into effect by the Commission.  The Commission shall approve, establish and place into effect such procedures after notice and opportunity for a public hearing no later than November 1, 1977.

Laws 1977, c. 252, § 12, emerg. eff. June 15, 1977.

§17262.  Applications through common representative.

Nothing in this act shall prevent similarly situated electric distribution cooperatives from making, or the Commission from accepting, filings and applications as shall be required simultaneously and through a common representative.

Laws 1977, c. 252, § 13, emerg. eff. June 15, 1977.

§17263.  Periodic detailed rate investigations.

A.  In order to assure that the rates charged to their customers by public utilities and electric distribution cooperatives which utilize fuel adjustment clauses or purchased power adjustment clauses are just and reasonable, the Commission shall periodically conduct detailed rate investigations of such utilities and cooperatives.

The provisions of this subsection shall not prohibit or otherwise restrict the authority of the Corporation Commission to conduct, whenever necessary, an investigation or review of any such utility or electric distribution cooperative.  In addition, this section shall not limit or restrict such utility from requesting and receiving a rate review upon proper application to the Commission.

B.  Such investigations shall include public hearings.  In such rate investigations or proceedings, income, expenses and investments of affiliated persons, subsidiaries, firms or corporations and emergency and offsystem sales of electricity or gas shall be given appropriate consideration by the Commission in determining the financial requirements of the utility or cooperative.

C.  However, nothing in this section shall be interpreted to require any public utility or electric cooperative to submit itself to the authority of the Commission for ratemaking purposes if it is not so required by other statutory or constitutional provisions.

Laws 1977, c. 252, § 14, emerg. eff. June 15, 1977; Laws 1987, c. 17, § 2, emerg. eff. April 13, 1987; Laws 1993, c. 231, § 3, emerg. eff. May 26, 1993.

§17264.  Article headings.

Article headings contained in this act shall not be deemed to govern, limit or in any manner affect the scope, meaning or intent of the provisions of any article or section therein.

Laws 1977, c. 252, § 15, emerg. eff. June 15, 1977.

§17-270.  Natural Gas Policy Act of 1978 - Power and duties of Corporation Commission - Applications for determinations - Fees.

In order to implement the Natural Gas Policy Act of 1978 (Public Law 95621), the Corporation Commission is hereby authorized to process applications for determinations as provided for in the rules and regulations issued by the Federal Energy Regulatory Commission.  The Corporation Commission shall possess such powers and perform such acts as are necessary to comply with the Natural Gas Policy Act of 1978 (Public Law 95621).  The Corporation Commission shall charge a filing fee of Twentyfive Dollars ($25.00) per well for a well category determination or determinations under the Natural Gas Policy Act of 1978.  All filing fees charged and collected hereunder shall be deposited daily with the State Treasurer and shall be credited and apportioned to the Oil and Gas Revolving Fund.

Added by Laws 1979, c. 2, § 1, emerg. eff. March 19, 1979.  Amended by Laws 1997, c. 275, § 3, eff. July 1, 1997.

§17271.  Appeals.

Appellate jurisdiction is hereby conferred upon the Supreme Court of this state to review the procedures employed by the Commission to carry out the provisions of this act and the Federal Natural Gas Policy Act of 1978, in the same manner and time as appeals are allowed by law from orders of the Commission in exercising their powers under the Oil and Gas Conservation Act. Such appeal may be taken by any person shown by the record to be interested therein.

Laws 1979, c. 2, § 2, emerg. eff. March 19, 1979.

§17-281.  Responses to discovery requests.

A.  In a public utility proceeding subject to subsection B of Section 152 of Title 17 of the Oklahoma Statutes, responses to any document request, data request or interrogatory shall be due within ten (10) business days from the date of receipt, unless an objection is filed or the parties agree in writing to a different response time.

B.  In any other public utility proceeding, responses to any document request, data request or interrogatory shall be due no later than twenty (20) days after service of the document or data request or interrogatory, unless an objection is filed or the parties agree in writing to a different response time.

C.  The Commission may allow a shorter or longer time for response for good cause shown, but in no event may the Commission order a response to be served in less than ten (10) business days, except as otherwise agreed by the parties.

D.  Any request or interrogatory received after 3:00 p.m. shall be deemed received on the next regular business day.

Added by Laws 1994, c. 315, § 7, eff. July 1, 1994.

§17-282.  Settlement conferences.

A.  In any contested public utility rate proceeding, the Corporation Commission shall at the request of any of the parties, order a settlement conference among the parties, to be held at a time and place to be fixed by the Commission.  Provided, however, that the Commission may terminate any settlement conference, upon a motion by any party, if it finds that any party is failing to participate in the process in good faith or that there is no probability of settlement.

B.  An individual designated by the Commission with the concurrence of the utility and the Attorney General will preside as settlement judge at the settlement conference.  The settlement judge shall take no part in adjudicating the case subsequent to the settlement conference.

C.  Scheduling of settlement conferences will not continue, delay, or otherwise interfere with scheduling dates set pursuant to a scheduling order.  Likewise, the scheduling dates set at the prehearing or scheduling conference will not affect the date of a settlement conference set pursuant to a separate settlement conference order.

D.  At least one attorney who is fully familiar with the proceeding or cause shall appear for each party.  A person or representative with full settlement authority shall accompany the attorney to the settlement conference.  The settlement judge presiding over the settlement conference may make such other and additional requirements of the parties as shall be deemed proper in order to expedite an amicable resolution of the case.  The settlement authority of the Public Utility Division of the Corporation Commission shall be extended from the director of that division.

E.  Any settlement reached by the parties shall be subject to the approval of the Commission.

F.  All matters discussed at a settlement conference, and any materials which may be distributed in connection with a settlement conference, shall be considered privileged and confidential.  Accordingly, all such matters and materials shall not be admissible in any public utility rate proceeding, and shall not be disclosed to the Commission, except for any settlement reached by the parties which is submitted to the Commission for approval under subsection E of this section.

Added by Laws 1994, c. 315, § 8, eff. July 1, 1994.

§17-283.  Exit conferences.

The Public Utility Division Director shall designate personnel with at least five (5) years' experience in public utility ratemaking, and with managerial responsibility for and knowledge of the issues raised in the audit, to conduct an exit conference on behalf of the Public Utility Division.  The Public Utility Division representative shall conduct an exit conference with designees of the utility being audited, within ten (10) days of the audit's conclusion.  At the exit conference, the preliminary draft of the audit findings should be discussed.  An exit conference memorandum, identifying all matters discussed at the exit conference shall be approved by the Director of the Public Utility Division.  The exit memorandum shall be maintained with any audit records of the Corporation Commission and shall be available to any party upon request.

Added by Laws 1994, c. 315, § 9, eff. July 1, 1994.

§17-284.  Rate increase applications - Effect  given to known and measurable changes.

In its review and examination of an application by a utility to change its rates and charges pursuant to Sections 137, 152 or 158.27 of Title 17 of the Oklahoma Statutes, and in any order resulting therefrom, the Corporation Commission shall give effect to known and measurable changes occurring or reasonably certain to occur within six (6) months of the end of the test period upon which the rate review is based.

Added by Laws 1994, c. 315, § 10, eff. July 1, 1994.

§17-285.  Communications between utilities and customers.

For purposes of communicating information to a customer, including delinquent and termination notices, the Corporation Commission shall allow a utility to use either written or oral communications by the utility to the customer.  Oral communications may be over the telephone or in person.

Added by Laws 1994, c. 315, § 11, eff. July 1, 1994.

§17-286.  Electric utility - Transmission upgrade costs presumed recoverable - Applications for capital expenditures, facilities.

A.  Effective July 1, 2006, the portion of costs incurred by an electric utility, which is subject to rate regulation by the Corporation Commission, for transmission upgrades approved by a regional transmission organization to which such utility is a member and resulting from an order of a federal regulatory authority having legal jurisdiction over interstate regulation of transmission rates, shall be presumed recoverable by such utility.  The presumption established in this subsection may be rebutted by evidence that the costs so incurred by the utility for such transmission upgrades exceed the scope of the project authorized by the regional transmission organization or order issued by such federal regulatory authority having jurisdiction over interstate regulation of transmission rates.  The Commission shall transmit rules to implement the requirements of this subsection to the Legislature on or before April 1, 2006.  The rules may authorize an electric utility to periodically adjust its rates to recover all or a portion of the costs so incurred by the utility for such transmission upgrades.

B.  An electric utility subject to rate regulation by the Corporation Commission may file an application seeking Commission authorization of the utility's plan to make capital expenditures for equipment or facilities necessary to comply with the Federal Clean Air Act, as amended, and, as the Commission may deem appropriate, federal, state, local or tribal environmental requirements which apply to generation facilities.  If approved by the Commission, after notice and hearing, the equipment or facilities specified in such approved utility plan are conclusively presumed used and useful.  The utility may elect to periodically adjust its rates to recover the costs of such expenditures; provided that the utility shall file a request for a review of its rates pursuant to Section 152 of Title 17 of the Oklahoma Statutes no less than twenty-four (24) months after the utility begins recovering such costs through a periodic rate adjustment mechanism and no less than twenty-four (24) months after the utility begins recovering such costs through any subsequent periodic rate adjustment mechanism.  Provided further, that such periodic rate adjustment or adjustments are not intended to prevent a utility from seeking cost recovery of such capital expenditures as otherwise may be authorized by the Commission.  However, the reasonableness of the costs to be recovered by the utility shall be subject to Commission review and approval.  The Commission shall promulgate rules to implement the provisions of this subsection, such rules to be transmitted to the Legislature on or before April 1, 2007.

C.  1.  An electric utility subject to rate regulation by the Corporation Commission may elect to file an application seeking approval by the Commission to construct a new electric generating facility or to purchase an existing electric generation facility subject to the provisions of this subsection.  If, and to the extent that, the Commission determines there is a need for construction or purchase of such electric generating facility, the generating facility shall be considered used and useful and its costs shall be subject to cost recovery rules promulgated by the Commission.  The Commission shall enter an order on an application filed pursuant to this subsection within two hundred forty (240) days of the filing of the application, following notice and hearing and after consideration of reasonable alternatives.

2.  Following receipt of an application filed pursuant to this subsection, the Corporation Commission staff may file a request to assess the specific costs, to be paid by the electric utility and which shall be deemed to be recoverable, for the costs associated with conducting the analysis or investigation of the application including, but not limited to, the cost of acquiring expert witnesses, consultants, and analytical services.  Such request shall be filed at and heard by the Corporation Commissioners in the docket opened by the electric utility pursuant to this subsection.  After notice and hearing, the Commission shall decide the request.

3.  Additionally, following receipt of an application filed pursuant to this subsection, the Office of the Attorney General may file a request with the Corporation Commission for the assessment of specific costs, to be paid by the electric utility and which shall be deemed to be recoverable, associated with the performance of the Attorney General's duties as provided by law.  Those costs may include, but are not limited to, the cost of acquiring expert witnesses, consultants and analytical services.  Such request shall be filed at and heard by the Corporation Commissioners in the docket opened by the electric utility pursuant to this subsection.  After notice and hearing, the Commission shall decide the request.

4.  The Commission shall promulgate rules to implement the provisions of this subsection.  Such rules shall be transmitted to the Legislature on or before April 1, 2006.  In promulgating rules to implement the provisions of this subsection, the Commission shall consider, among other things, rules which would:

a. permit contemporaneous utility recovery from its customers, the amount necessary to cover the Corporation Commission staff and Attorney General assessments as authorized by this subsection,

b. establish how the cost of facilities approved pursuant to this subsection shall be timely reviewed, approved, and recovered or disapproved, and

c. establish the information which an electric utility must provide when filing an application pursuant to this subsection.

5.  The Commission shall also consider rules which may permit an electric utility to begin to recover return on or return of Construction-Work-In-Progress expenses prior to commercial operation of a newly constructed electric generation facility subject to the provisions of this subsection.

Added by Laws 2005, c. 161, § 1, emerg. eff. May 11, 2005.

§17-301.  Short title - Storage Tank Regulation Program.

A.  Sections 301 through 318 of this title shall be known and may be cited as the "Oklahoma Storage Tank Regulation Act".

B.  For the purposes of implementing the Oklahoma Storage Tank Regulation Act, there is hereby created the Storage Tank Regulation Program.

Added by Laws 1989, c. 90, § 1, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 1, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 7, emerg. eff. June 9, 1998.

§17302.  Legislative intent  Public policy.

The Legislature finds that the release of hazardous substances and petroleum from storage tanks into the surface water, groundwater, air and subsurface soils of this state poses a potential threat to the natural resources, health, safety and welfare of the residents of this state and to the economy of this state.

Therefore the Legislature declares it is the public policy of this state to protect the public health, safety, welfare, the state economy and the environment from the potential harmful effects of storage tanks used to store hazardous substances and petroleum.  In order to implement this policy, it is the intent of the Legislature to establish a program for the regulation of storage tank systems.

Added by Laws 1989, c. 90, § 2, emerg. eff. April 21, 1989.  Amended by Laws 1998, c. 375, § 8, emerg. eff. June 9, 1998.

§17-303.  Definitions.

As used in the Oklahoma Storage Tank Regulation Act:

1.  "Abandoned system" means a storage tank system which:

a. has been taken permanently out of service as a storage vessel for any reason or is not intended to be returned to service,

b. has been out of service for one (1) year or more prior to April 21, 1989, or

c. has been rendered permanently unfit for use as determined by the Commission;

2.  "Action level" means that the regulated substances have reached the level of contamination;

3.  "Active case" means a confirmed release notice has been issued by the Corporation Commission to the owner or operator for the specified location;

4.  "Backfill" means only the material placed in the excavation zone to support the petroleum storage tank system;

5.  "Chemicals of concern" means chemicals that may pose a threat to human health and the environment;

6.  "Closed case" means a previously active case which had a confirmed release and the Commission has issued a closure letter advising that no further remediation action is necessary on the site;

7.  "Commission" means the Corporation Commission;

8.  "Contaminants" or "contamination" means a level of concentration of chemicals of concern that may be sufficient to cause adverse effects upon human health or the environment or cause a nuisance;

9.  "Corrective action" means action taken to monitor, investigate, minimize, eliminate or perform remediation of a release from a storage tank system;

10.  "Corrective action plan" means the plan submitted to the regulatory program of the Corporation Commission detailing the method and manner of corrective action to be taken for a release;

11.  "Department" means the Department of Environmental Quality;

12.  "Director" means the Director of the Petroleum Storage Tank Division of the Corporation Commission;

13.  "Division" means the Petroleum Storage Tank Division of the Corporation Commission;

14.  "Eligible person" means the party who has made application to the Petroleum Storage Tank Indemnity Fund and met applicable criteria to receive Petroleum Storage Tank Indemnity Fund reimbursement on a confirmed release;

15.  "Eligible release" means a release of regulated substances where the cost of cleanup is subject to reimbursement by the Petroleum Storage Tank Indemnity Fund;

16.  "Environment" means any water, water vapor, any land including land surface or subsurface, atmosphere, fish, wildlife, biota, domestic animals and all other natural resources;

17.  "Environmental consultant" means an individual licensed by the Commission or an environmental consulting company retaining or employing a Commission-licensed remediation consultant;

18.  "Facility" means any location or part thereof containing one or more storage tanks or systems;

19. "Hazardous substance" means any substance defined in Section 101(14) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C., Section 9601, but not including:

a. any substance regulated as a hazardous waste under Subtitle C of the federal Solid Waste Disposal Act, 42 U.S.C., Section 6903, or

b. any substance regulated as a hazardous waste under the Oklahoma Hazardous Waste Management Act.

The term hazardous substance shall also include a mixture of hazardous substances and petroleum, providing the amount of petroleum is of a de minimus quantity;

20.  "New system" means a storage tank system for which the installation or upgrade of the system began on or after December 22, 1998;

21.  "Operator" means any person in control of or having responsibility for the daily operation of the storage tank system, whether by lease, contract, or other form of agreement.  The term "operator" also includes a past operator at the time of a release, tank closure, or a violation of the Oklahoma Storage Tank Regulation Act or of a rule promulgated thereunder;

22.  "Owner" means:

a. in the case of a storage tank system in use on November 8, 1984, or brought into use after that date, any person who holds title to, controls, or possesses an interest in a storage tank system used for the storage, use, or dispensing of regulated substances, or

b. in the case of a storage tank system in use before November 8, 1984, but no longer in service on that date, any person who holds title to, controls, or possesses an interest in a storage tank system immediately before the discontinuation of its use.

The term "owner" does not include a person who holds an interest in a tank system solely for financial security, unless through foreclosure or other related actions the holder of a security interest has taken possession of the tank system;

23.  "Permit" means any registration, permit, license or other authorization issued by the Commission to operate a storage tank system;

24.  "Person" means any individual, trust, firm, joint stock company or corporation, limited liability company, partnership, association, any representative appointed by order of a court, the state, any municipality, county, school district or other political subdivision or agency of the state, or any interstate body.  The term also includes a consortium, a joint venture, a commercial entity, the United States Government, a federal agency, including a government corporation, or any other legal entity;

25.  "Petroleum" means ethylene glycol-based antifreeze, crude oil, crude oil fractions, and refined petroleum fractions, including motor fuel, jet fuel, distillate fuel oils, residual fuel oils, lubricants, petroleum solvents and used oil which are liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).  "Petroleum" also means a mixture of petroleum and hazardous substances; provided the amount of the hazardous substances is of a de minimus quantity;

26.  "Pipeline facilities" means new and existing pipe rights-of-way and any equipment, facilities or buildings regulated under:

a. the Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. App., 1671, et seq.),

b. the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. 2001, et seq.),

c. the state Hazardous Liquid Transportation System Safety Act, Section 47.1 et seq. of Title 52 of the Oklahoma Statutes, or

d. intrastate pipeline facilities regulated under state law;

27.  "Pollution" means contamination or other alteration of the physical, chemical or biological properties of any natural waters of the state, land surfaces or subsurfaces, or atmosphere when such contamination or alteration will or is likely to create a nuisance or render the waters, land or atmosphere harmful or detrimental or injurious to the public health, safety or welfare or the environment;

28.  "Regulated substances" means hazardous substances or petroleum which are regulated pursuant to the Oklahoma Storage Tank Regulation Act;

29.  "Release" means any spilling, overfilling, or leaking from a storage tank system that goes beyond the excavation zone, tankpit, or secondary containment facility into the environment;

30.  "Remediation" means a process or technique used to reduce concentration levels of chemicals of concern in the soil and groundwater, and/or to reduce the presence of free product in the environment to levels that are protective of human health, safety and the environment;

31.  "Residual product" means petroleum that is absorbed or otherwise bound to geological materials including, but not limited to, sand, silt, or clay in any soil zone in such a manner that groundwater in contact with the residual product or beneath the residual product is not contaminated with regulated substances;

32.  "Responsible person" means a person other than a petroleum storage tank system owner or operator, such as an adjacent property owner, impacted party, city or political subdivision, that is seeking corrective action of real property, and submits to the jurisdiction of the Commission;

33.  "Smear zone" means any soil zone containing petroleum that may contaminate groundwater in contact with regulated substances;

34.  "Soil zone" means and includes, but is not limited to, vadose zone, capillary fringe, or saturated soil zone;

35.  "Storage tank system" means a closed-plumbed system including, but not limited to, the storage tank(s), the lines, the dispenser for a given product, and a delivery truck that is connected to the storage tank system;

36.  "Suspicion of release" means preliminary investigative work or assessment performed under a Petroleum Storage Tank Division purchase order to determine if a confirmed release is warranted.  The Petroleum Storage Tank Division eligibility process is not required for Petroleum Storage Tank Indemnity Fund reimbursement on a suspicion of release;

37.  "Storage tank" means a stationary vessel designed to contain an accumulation of regulated substances which is constructed of primarily non-earthen materials that provide structural support;

38.  "Transporter" means any person who transports, delivers or distributes any quantity of regulated substance from one point to another for the purpose of wholesale or retail gain;

39.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through, or border upon the State of Oklahoma or any portion thereof; and

40.  "Work plan" means scopes of work necessary to investigate and/or remediate a release from a storage tank system.

Added by Laws 1989, c. 90, § 3, emerg. eff. April 21, 1989.  Amended by Laws 1992, c. 403, § 1, eff. Sept. 1, 1992; Laws 1993, c. 344, § 2, emerg. eff. June 9, 1993; Laws 1994, c. 352, § 1, emerg. eff. June 9, 1994; Laws 1998, c. 375, § 9, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 1, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 1, eff. Nov. 1, 2005.

§17-304.  Exemptions.

The provisions of the Oklahoma Storage Tank Regulation Act shall not apply to:

1.  Septic tank systems;

2.  Pipeline facilities;

3.  Surface impoundments, pits, ponds or lagoons;

4.  Stormwater and wastewater collection systems;

5.  Flow-through process tank systems;

6.  Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

7.  Hydraulic lift tank systems;

8.  Storage tank systems with a capacity of less than one hundred ten (110) gallons;

9.  Storage tank systems with a de minimus concentration of regulated substances including but not limited to swimming pools and coffins;

10.  Storage tank systems that serve as emergency backup tanks, provided that such backup tanks hold regulated substances for only a short period of time and are expeditiously emptied after each use.  The provisions of this paragraph shall not prevent Corporation Commission notification requirements and such other restrictions as may be deemed necessary by the Commission to protect the environment;

11.  Storage tank systems with a capacity of one thousand one hundred (1,100) gallons or less used for noncommercial agricultural or residential purposes;

12.  Storage tank systems and residential tanks for noncommercial use for storing heating oil for consumptive use on the premises where stored; and

13.  Storage tank systems storing hazardous wastes regulated under Subtitle C of the federal Solid Waste Disposal Act, 42 U.S.C., Section 6921 et seq., or substances regulated as hazardous wastes under the Oklahoma Hazardous Waste Management Act.

Added by Laws 1989, c. 90, § 4, emerg. eff. April 21, 1989.  Amended by Laws 1992, c. 403, § 2, eff. Sept. 1, 1992; Laws 1993, c. 344, § 3, emerg. eff. June 9, 1993; Laws 1994, c. 352, § 2, emerg. eff. June 9, 1994; Laws 1998, c. 375, § 10, emerg. eff. June 9, 1998.

§17-305.  Corporation Commission and Department of Environmental Quality designated as state agencies to administer certain federal programs.

Within their respective jurisdictional areas, the Corporation Commission and the Department of Environmental Quality are hereby designated as the state agencies to administer subtitle I of Title VI of the Solid Waste Disposal Act and Section 205 of the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.A., Section 6991 et seq.  The Corporation Commission shall have jurisdiction over underground and aboveground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality.  The Department of Environmental Quality shall have jurisdiction over underground and aboveground storage tanks containing hazardous substances and other substances or facilities not within the jurisdiction of the Corporation Commission.

Added by Laws 1989, c. 90, § 5, emerg. eff. April 21, 1989.  Amended by Laws 1992, c. 406, § 1, emerg. eff. June 11, 1992; Laws 1998, c. 375, § 11, emerg. eff. June 9, 1998;  Laws 2000, c. 364, § 7, emerg. eff. June 6, 2000.

§17-306.  Corporation Commission - Powers and duties.

In addition to other powers and duties prescribed by law, the Corporation Commission shall have the power and duty to:

1.  Issue, renew, deny, modify, suspend, refuse to renew and revoke permits for storage tank systems pursuant to the provisions of the Oklahoma Storage Tank Regulation Act and rules promulgated pursuant thereto;

2.  Enter at any reasonable time upon any public or private property for the purpose of inspecting and investigating storage tank system monitoring or remediation equipment and taking such samples as may be necessary to determine compliance with the provisions of the Oklahoma Storage Tank Regulation Act, and rules promulgated pursuant thereto;

3.  Request issuance of an administrative warrant or search warrant as may be necessary by Commission application after notice and hearing to allow entry, inspection, testing, sampling, or copying on public or private property;

4.  Have access to and copy any records required to be maintained pursuant to the provisions of the Oklahoma Storage Tank Regulation Act or rules promulgated pursuant thereto;

5.  Inspect any equipment, practice or method prior to implementation which is required by the provisions of the Oklahoma Storage Tank Regulation Act or rules promulgated pursuant thereto;

6.  Have access to and inspect any monitoring stations, samples, or conduct tests to identify any actual or suspected release of a regulated substance;

7.  Employ or designate personnel to conduct investigations and inspections, to make reports of compliance with the provisions of the Oklahoma Storage Tank Regulation Act and rules promulgated pursuant thereto;

8.  Within its discretion, report to the district attorney having jurisdiction or to the Attorney General any act committed by an owner, operator or employee of a facility which may constitute a violation of the provisions of the Oklahoma Storage Tank Regulation Act or rules promulgated pursuant thereto;

9.  Advise, consult, assist, and cooperate with other agencies of this state, the federal government, other states and interstate agencies and with affected groups and political subdivisions to further the purposes of the provisions of the Oklahoma Storage Tank Regulation Act;

10.  Financially assist other agencies and political subdivisions of the state where the Petroleum Storage Tank Division has jurisdiction;

11.  Administer the Storage Tank Program in lieu of the federal government upon approval by the Environmental Protection Agency;

12.  Promulgate and enforce rules to implement the provisions of the Oklahoma Storage Tank Regulation Act;

13.  Establish minimum standards and schedules for storage tank system;

14.  Require any owner or operator of a storage tank system within this state to:

a. submit such reports and information concerning the storage tank system as may be determined necessary by the Commission pursuant to the provisions of the Oklahoma Storage Tank Regulation Act or rules promulgated pursuant thereto,

b. perform tests, install release detection devices, and where appropriate, monitor the environment to ensure that pollution is not occurring,

c. make timely reports to the Commission of pollution, releases, or testing and sampling events at or above Commission action levels,

d. temporarily or permanently cease operation of a storage tank system, modify and immediately remove or control any regulated substance that is found to be causing pollution when such cessation, removal or control is determined to be necessary by the Commission,

e. provide an alternate or temporary drinking water source to any person deprived of drinking water if it is found that such owner or operator is responsible for polluting the drinking water source beyond applicable drinking water standards, or where no such standard exists, such standard as the Department of Environmental Quality shall determine,

f. take full corrective action if such owner or operator is found to be responsible for the release, and

g. take appropriate action to temporarily relocate residents affected by the release;

15.  Establish and enforce administrative penalties for violations pursuant to the provisions of the Oklahoma Storage Tank Regulation Act, including issuance of field citations by designated personnel for violations of the Oklahoma Storage Tank Regulation Act, including but not limited to the authority to close a facility found to pose an imminent threat to the health, safety or the environment, to be operating a storage tank system for which permit fees have not been paid, or to be operating a storage tank system with an outstanding unpaid field citation or fine.  Issuance or payment of field citations shall in no way preclude other enforcement proceedings, administrative penalties, fines or order of the Commission if an owner or operator fails to correct a violation or abate a threat to health, safety or the environment in a reasonable manner, as determined by the Commission.  If a citation is issued or a facility is closed under the provisions of the Oklahoma Storage Tank Regulation Act, the owner or operator of the facility on application to the Commission shall be afforded a hearing within ten (10) days of filing an application.  Any penalties or fines assessed pursuant to this section shall be established by the Commission by rules promulgated pursuant to the Administrative Procedures Act;

16.  Institute and maintain or intervene in any action or proceeding where deemed necessary by the Commission pursuant to the provisions of the Oklahoma Storage Tank Regulation Act to protect the health, safety and welfare of any resident of this state or the environment;

17.  Prepare an emergency response plan for spills or releases of regulated substances or review emergency response plans developed outside the Commission;

18.  Establish a schedule of fees for issuance of any permit required pursuant to the provisions of the Oklahoma Storage Tank Regulation Act.  The fees shall be in an amount to cover the costs of the Commission in administering the Oklahoma Storage Tank Regulation Act.  Payment of the permitting fees for any storage tank system required pursuant to the provisions of the Oklahoma Storage Tank Regulation Act or to rules promulgated pursuant thereto shall prohibit the assessment of additional licensing or permitting fees for such storage tank systems by any other agency or municipality of this state;

19.  Create and implement an internally coordinated management system between the Storage Tank Regulation Program and the Oklahoma Petroleum Storage Tank Release Indemnity Program;

20.  When necessary, economically advantageous, reasonable and integral to a remediation effort or to establish an alternative water supply, the Petroleum Storage Tank Division may purchase real property and easements conjunctive with a remediation effort and/or the establishment of an alternative water supply with funds from the Petroleum Storage Tank Indemnity Fund.  Provided, no real property shall be purchased by the Commission pursuant to this paragraph which will impose liability on the Petroleum Storage Tank Indemnity Fund or on the state for environmental claims or hazards.  Disposition of property purchased by the Petroleum Storage Tank Indemnity Fund shall be made pursuant to the provisions of Section 129.4 of Title 74 of the Oklahoma Statutes.  Proceeds from any sale shall be deposited to the credit of the Petroleum Storage Tank Indemnity Fund; and

21.  Exercise all incidental powers as necessary and proper for the administration of the Oklahoma Storage Tank Regulation Act.

Added by Laws 1989, c. 90, § 6, emerg. eff. April 21, 1989.  Amended by Laws 1992, c. 406, § 2, emerg. eff. June 11, 1992; Laws 1993, c. 344, § 4, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 12, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 2, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 2, eff. Nov. 1, 2005.

§17-306.1.  Tanks containing petroleum products used for agricultural purposes - Permit fee.

Owners of storage tank systems over eleven hundred (1100) gallons containing regulated substances when the regulated substances are used for agricultural purposes and not for resale shall be required to pay a permit fee of not more than Ten Dollars ($10.00) per tank per year.

Added by Laws 1991, c. 181, § 8, eff. July 1, 1991.  Amended by Laws 2005, c. 435, § 3, eff. Nov. 1, 2005.

§17-307.  Corporation Commission - Rules governing storage tank systems.

A.  The Corporation Commission shall promulgate rules governing storage tank systems.  The Commission's rules shall, at a minimum, include the following provisions:

1.  Requirements that release detection methods or equipment or both such methods and equipment, adequate to identify releases from storage tank systems, be maintained;

2.  Procedures to follow when release detection methods or equipment or both such methods and records indicate an abnormal loss or gain which is not explainable by spillage, temperature variations or other known causes;

3.  Requirements that appropriate corrective action be taken in response to a release from a storage tank system as may be necessary to protect human health, safety and welfare and the environment;

4.  Requirements to maintain records documenting actions taken in accordance with paragraphs 1 through 3 of this subsection;

5.  An enforcement program;

6.  Requirements that notice be given to landowners whose property has been or may be affected by a release and providing such landowner the opportunity to have input into any activities impacting such landowners property;

7.  Procedures to allow an adjacent property owner whose property has been contaminated by a release to remediate his or her own property under the same requirements as the tank owner or operator responsible for remediating the release; and

8.  Minimum schedules and standards for the design, construction, installation, operation, maintenance, repair, monitoring, testing, inspection, release detection, performance, abandonment and closure, of storage tank systems, as may be necessary to protect human health, safety and welfare and the environment.

B.  In promulgating rules establishing standards pursuant to paragraph 8 of subsection A of this section, the Commission may distinguish in such standards between requirements appropriate for storage tank systems.  In making such distinctions, the Commission may consider the following factors:

1.  Location of the storage tanks;

2.  Soil and climate conditions;

3.  Uses of the storage tanks;

4.  History of maintenance;

5.  Age of the storage tanks;

6.  National industry codes;

7.  Hydrogeology;

8.  Water table;

9.  Size of the storage tanks;

10.  Quantity of regulated substances periodically deposited in or dispensed from the storage tank;

11.  The compatibility of the regulated substance and the materials of which the storage tank is fabricated; and

12.  Any other factors as deemed necessary by the Commission pursuant to the provisions of the Oklahoma Storage Tank Regulation Act.

C.  The Commission may promulgate rules establishing different requirements for different areas or regions of the state if the Commission finds that more stringent rules are necessary:

1.  To protect specific waters of the state including but not limited to those waters of the state designated for additional protection in Oklahoma's water quality standards; or

2.  Because conditions peculiar to that area or region require different standards to protect public health, safety, welfare or the environment.

D.  In promulgating rules pursuant to the provisions of the Oklahoma Storage Tank Regulation Act, the Commission shall consider all relevant federal standards and regulations on storage tank systems.  If the Commission promulgates any rule that is more stringent than a federal standard or regulation on the same subject, the Commission shall clearly express the deviation from the federal standard or regulation and the reasons for the deviation at a public hearing or at time of adoption of the rule.

Added by Laws 1989, c. 90, § 7, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 5, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 13, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 4, eff. Nov. 1, 2005.

§17-308.  Permits - Necessity - Application - Issuance - Fees - Denial, refusal to issue, suspension or revocation - Financial responsibility coverage.

A.  1.  Except as otherwise provided by this subsection, no storage tank system or facility shall be operated without a permit from the Corporation Commission.

2.  A storage tank system is not required to be permitted if the tank system:

a. does not contain or has not contained a regulated substance, or

b. has been permanently closed or has not been in operation since January 1, 1974.

B.  No person shall deposit a regulated substance into a storage tank system unless the system is operating pursuant to a permit issued by the Commission.

C.  Any person who sells a storage tank system shall notify the owner or operator, or both, of the permit requirements of the Oklahoma Storage Tank Regulation Act, Section 301 et seq. of this title.

D.  The application form for a permit shall be provided by and filed with the Commission.  In addition to other information requested by the Commission, the application shall include the type of financial responsibility coverage utilized to comply with the requirements of the Oklahoma Storage Tank Regulation Act and by rule of the Commission and the type of leak detection method employed.

E.  1.  Permits shall be issued by the Commission for a period not to exceed one (1) year.

2.  Any permit issued pursuant to the provisions of the Oklahoma Storage Tank Regulation Act may be transferred subject to rules promulgated by the Commission and only upon approval by the Commission.

3.  Any permittee or applicant for permit subject to the provisions of the Oklahoma Storage Tank Regulation Act shall be deemed to have given consent to any duly authorized employee or agent of the Commission to access, enter, inspect or monitor, the tank system or facility in accordance with the provisions of the Oklahoma Storage Tank Regulation Act.  Refusal to allow such access, entry, or inspection may constitute grounds for the denial, nonrenewal, suspension, or revocation of a permit.  Upon refusal of access, entry, inspection, sampling or copying pursuant to this section, the Director may make application for and obtain an administrative warrant or an order from the Commission after notice and hearing to allow such entry, inspection, testing, sampling or copying.

4.  The owner or operator of a storage tank system shall display the permit in a conspicuous location or manner easily visible to any person depositing a regulated substance into a storage tank system even after normal business hours.

F.  Any permit fee collected pursuant to the Oklahoma Storage Tank Regulation Act shall be deposited in the Corporation Commission Storage Tank Regulation Revolving Fund.

G.  The Commission may deny approval of a permit application, or refuse to reissue, suspend or revoke a permit issued pursuant to the Oklahoma Storage Tank Regulation Act if the Commission finds, after notice and a hearing conducted in accordance with the provisions of Section 314 of Title 75 of the Oklahoma Statutes, that the applicant or permittee has:

1.  Fraudulently or deceptively obtained or attempted to obtain a permit;

2.  Failed to comply with any order of the Commission, provision or requirement of this act or any rules promulgated by the Commission in accordance with the provisions of the Oklahoma Storage Tank Regulation Act; or

3.  Not maintained in effect, the financial responsibility requirements established by subsection H of this section and by rules of the Commission.

H.  Any person owning or operating a storage tank system containing a regulated substance who is not otherwise exempted by law or rule of the Commission, shall obtain and have in effect financial responsibility coverage for taking corrective action and for compensating third parties for physical injury and property damage caused by releases arising from operating storage tank systems.  The requirement for financial responsibility coverage specified by this subsection shall not be more stringent than is required by the federal Environmental Protection Agency for storage tank systems of equal type, age, and classification.

Added by Laws 1989, c. 90, § 8, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 6, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 14, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 5, eff. Nov. 1, 2005.

§17-308.1.  Storage tank systems for petroleum products - Permit fee - Penalty - Suspension or nonrenewal of permit.

A.  An annual permit fee of not more than Twenty-five Dollars ($25.00) per tank shall be assessed by the Corporation Commission upon each owner or operator of a storage tank system for petroleum products.  Such fee shall be assessed upon each storage tank owned or operated by such owner or operator.

B.  Failure to pay the fees required by subsection A of this section shall subject an owner or operator of a storage tank system to:

1.  A penalty of fifty percent (50%) of the computed total fee due and owing by such owner and operator; or

2.  Suspension or nonrenewal of the permit to operate such system issued by the Commission until payment of such fees or penalty, or both, so assessed; or

3.  Both such penalty and permit suspension or nonrenewal.

Added by Laws 1991, c. 181, § 9, eff. July 1, 1991.  Amended by Laws 1993, c. 344, § 7, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 15, emerg. eff. June 9, 1998.

§17-309.  Release from storage tank system - Corrective action.

A.  No owner or operator, employee or agent of such owner or operator, or transporter shall knowingly allow a release from a storage tank system to occur or continue to occur without reporting the release to the Corporation Commission within twenty-four (24) hours upon discovering such a release.

B.  The owner or operator of a storage tank system shall immediately take all reasonable corrective actions necessary to prevent a release or a threatened release of regulated substances from a storage tank system and to abate and remove any such releases subject to applicable federal and state requirements.  The Corporation Commission shall require that any corrective action taken by a storage tank system owner or operator or authorized by the Commission shall be in compliance with all applicable state statutes and rules and federal laws and regulations for the protection of air quality and water quality and for the transportation and disposal of any waste.

C.  If there is a release from a storage tank system, the Commission may:

1.  After notice and hearing pursuant to Section 310 of this title, order the owner or operator to take reasonable and necessary corrective actions;

2.  Without notice and hearing pursuant to Section 310 of this title, issue an administrative order stating the existence of an emergency and requiring that such action be taken as it deems necessary to meet the emergency.  Such order shall be effective immediately.  Any person to whom such an order is directed shall comply with said order immediately but on application to the Commission shall be afforded a hearing within ten (10) days after receipt of the administrative order.  On the basis of such hearing, the Commission shall continue such order in effect, revoke it, or modify it.  Any person aggrieved by such order continued after the hearing provided for in this subsection may appeal to the Supreme Court as provided in Section 318 of Title 75 of the Oklahoma Statutes.  Such appeal when docketed shall have priority over all cases pending on said docket; and

3.  Require an owner, operator, or responsible person to submit investigation, remediation or other corrective action plans to the Petroleum Storage Tank Division of the Corporation Commission for preapproval prior to initiating such investigation, remediation, or other corrective action.

D.  1.  The Commission may take corrective action if:

a. an owner or operator of the storage tank system cannot be identified,

b. an identified owner or operator cannot or will not comply with the order issued pursuant to subsection C of this section,

c. an administrative or judicial proceeding on an order issued pursuant to subsection C of this section is pending and the Commission determines corrective action is necessary to protect the public health, safety and welfare or the environment until the administrative or judicial proceeding is resolved, or

d. the Commission determines that the release constitutes a danger requiring immediate action to prevent, minimize or mitigate damage to the public health and welfare or the environment.  Before taking an action under this paragraph, the Commission shall make all reasonable efforts, taking into consideration the urgency of the situation, to afford an owner or operator notice and hearing to take a corrective action and notify the owners or occupants of adjacent or affected real property as specified by Section 310 of this title.

2.  The owner or operator is liable for the cost of any corrective action taken by the Commission pursuant to this subsection, including the cost of investigating the release and administrative and legal expenses, if:

a. the owner or operator has failed to take a corrective action ordered by the Commission and the Commission has taken the corrective action, or

b. the Commission has taken corrective action in an emergency pursuant to subparagraph d of paragraph 1 of this subsection.

3.  Reasonable and necessary expenses incurred by the Commission in taking a corrective action, including costs of investigating a release and administrative and legal expenses, may be recovered by application to the Commission with notice and hearing pursuant to Section 311 of this title.  The Commission's certification of costs incurred is prima facie evidence that the costs incurred are reasonable and necessary.  The Commission shall be entitled to apply for and receive payment from the Indemnity Fund Program on behalf of an eligible person for an eligible release upon any site upon which the Commission has taken corrective action.  Such payments shall be deemed to be reimbursement of the eligible person.  Costs incurred that are recovered under this subsection shall be deposited in the Corporation Commission Storage Tank Regulation Revolving Fund.

E.  Any order issued by the Commission pursuant to this section shall not limit the liability of the owner or operator or both such owner or operator for any injury, damages, or costs incurred by any person as a result of the release.  The owner or operator shall not avoid any liability, statutory environmental responsibility imposed by this act; or as a result of such release by means of a conveyance of any right, title or interest in real property; or by any indemnification, hold harmless agreement, or similar agreement.

1.  This subsection does not:

a. prohibit a person who may be liable from entering an agreement by which the person is insured, held harmless, or indemnified for part or all of the liability,

b. prohibit the enforcement of an insurance, hold harmless, or indemnification agreement, or

c. bar a cause of action brought by a person who may be liable or by an insurer or guarantor, whether by right of subrogation or otherwise.

2.  Except as otherwise provided by law, if there is more than one person liable, such persons shall be jointly liable for any injury, damages, or costs.

Added by Laws 1989, c. 90, § 9, emerg. eff. April 21, 1989.  Amended by Laws 1992, c. 406, § 3, emerg. eff. June 11, 1992; Laws 1993, c. 344, § 8, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 16, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 6, eff. Nov. 1, 2005.

§17-310.  Inspections and investigations - Violations - Notice - Failure to take corrective action - Hearings - Orders - Access to real property.

A.  If upon inspection or investigation, or whenever the Corporation Commission determines that there are reasonable grounds to believe that a storage tank system owner, operator or responsible person is in violation of the Oklahoma Storage Tank Regulation Act or of any rule promulgated pursuant thereto or of any order of the Commission, the Commission shall give written notice to the alleged violator specifying the cause of complaint.  Such notice shall require that corrective action be immediately initiated.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection C of this section.

B.  1.  If corrective action is not taken in response to the notice issued pursuant to subsection A of this section, the Commission shall initiate proceedings and hold a hearing to determine if:

a. the alleged violator should be found in violation of Commission rules,

b. the alleged violator should be found to be in violation of the provisions of the Oklahoma Storage Tank Regulation Act,

c. the permit issued to the alleged violator should be suspended, revoked or not reissued,

d. the application for a permit should be denied, or

e. whether any other appropriate relief should be granted.

2.  Notice of the hearing may be combined with the notice issued pursuant to subsection A of this section and shall be delivered to the alleged violator at least twenty (20) days prior to the time set for hearing.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection C of this section.

3.  After hearing, the Commission shall make findings of fact and conclusions of law, and enter its order reflecting its decision in the matter.  The order of the Commission shall become final and binding on all parties unless appealed to the Supreme Court as provided in Section 318 of Title 75 of the Oklahoma Statutes within sixty (60) days of the Commission's order.  Except as otherwise provided by this section, Sections 319 through 322 of Title 75 of the Oklahoma Statutes shall be applicable to such appeals.

C.  1.  Except as otherwise expressly provided by law, any notice, order, or other instrument issued by or pursuant to authority of the Commission may be served on any person affected thereby personally, by publication, or by mailing a copy of the notice, order, or other instrument by certified mail directed to the person affected at the last-known post office address as shown by the files or records of the Commission.  Service shall be considered complete if certified mail service is returned unclaimed, or refused.  Proof of service shall be made as in the case of service of a summons or by publication or may be made by the affidavit of the person who did the mailing.

2.  Such proof of service shall be filed in the court clerk's office of the Commission.

3.  Every certificate or affidavit of service made and filed as provided in this section shall be prima facie evidence of the facts therein stated.  A certified copy thereof shall have like force and effect.

D.  1.  The Commission shall provide notice and an opportunity for hearing to:

a. the surface owner of real property where any corrective action is to be taken if such person is not the owner or operator of the storage tank system, and

b. the owner of real property adjacent to the location of the corrective action if such real property owner will be adversely affected by the corrective action.

2.  The notice shall advise such real property owner or owners that the corrective action is to be taken and that the owner's cooperation will be required for that action to be taken.  The Commission shall give the owner or owners of such real property, as the case might be, an opportunity for hearing and to present evidence on the matter.

E.  1.  The Commission is vested with the adjudicative authority to enter orders allowing a petroleum storage tank system owner, operator or otherwise responsible person access to property not owned by the tank owner, operator, or otherwise responsible person when necessary to investigate, remediate or perform corrective action as the result of a release.  Actions shall be brought by the tank owner, operator or otherwise responsible person seeking access to the property not owned by the tank owner, operator, otherwise responsible person, or by the Director of the Petroleum Storage Tank Division.

2.  An order granting access shall only be entered upon a determination that access cannot be obtained by any other means and that the petroleum storage tank system owner, operator or otherwise responsible person seeking access has made a good faith effort to obtain access.

3.  The Commission shall determine the reasonable compensation, if any, to be paid to the owner of the property which is to be accessed for the use of the property to investigate, remediate or perform corrective action as the result of a release.

4.  An order granting access to property shall be upon such terms as to reasonably minimize the impact of the access upon the owner's use of the property and to protect the rights of the property owner.

Added by Laws 1989, c. 90, § 10, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 9, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 17, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 3, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 7, eff. Nov. 1, 2005.

§17-311.  Administrative penalties - Criminal violations.

A.  Any person who has been determined by the Corporation Commission to have violated any provisions of the Oklahoma Storage Tank Regulation Act or any rule promulgated or order issued pursuant to the provisions of the Oklahoma Storage Tank Regulation Act shall be liable for an administrative penalty of not more than Ten Thousand Dollars ($10,000.00) for each day that said violation continues.

B.  1.  The amount of the penalty shall be assessed by the Commission pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Commission shall include but not be limited to consideration of the nature, circumstances and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the Oklahoma Storage Tank Regulation Act.

2.  All penalties collected pursuant to the provisions of this subsection shall be deposited in the Oklahoma Storage Tank Regulation Revolving Fund.

C.  The payment, in full, of any administrative penalty, assessed pursuant to an administrative order, the completion of any corrective action taken for a release pursuant to an administrative order, and the otherwise compliance with an administrative order issued by the Commission pursuant to the Oklahoma Storage Tank Regulation Act for a release shall be full and complete satisfaction of the violation for which the administrative order was issued and shall preclude the assessment of any other administrative, civil or criminal penalty for the same known violation by any other agency of this state.

D.  Any person who willfully and knowingly violates any provision of the Oklahoma Storage Tank Regulation Act or a rule, promulgated or order issued pursuant to the provisions of the Oklahoma Storage Tank Regulation Act, upon conviction, shall be guilty of a misdemeanor and may be subject for each offense to a fine of not more than Five Thousand Dollars ($5,000.00) or imprisonment for a term not to exceed one (1) year or both such fine and imprisonment.  Each day of violation pursuant to this subsection shall constitute a separate violation.

E.  Any person who willfully and knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be filed, or required to be maintained pursuant to the Oklahoma Storage Tank Regulation Act or rules promulgated pursuant to this act, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained pursuant to the Oklahoma Storage Tank Regulation Act, Oklahoma Petroleum Storage Tank Release Indemnity Program or rules promulgated pursuant to the program shall be deemed guilty of a misdemeanor and, upon conviction, may be punished by a fine of not more than Five Thousand Dollars ($5,000.00) or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.  Each day of violation pursuant to this subsection shall constitute a separate violation.

Added by Laws 1989, c. 90, § 11, emerg. eff. April 21, 1989.  Amended by Laws 1998, c. 375, § 18, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 8, eff. Nov. 1, 2005.

§17-312.  Enforcement of actions and remedies - Action for equitable relief - Jurisdiction - Relief.

A.  Enforcement of any action for an injunction or recovery of any administrative or civil penalty assessed pursuant to the Oklahoma Storage Tank Regulation Act, Section 301 et seq. of this title, or rule promulgated thereto may be brought by:

1.  The district attorney of the appropriate district court of the State of Oklahoma;

2.  The Attorney General on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma; or

3.  The Petroleum Storage Tank Division of the Corporation Commission on behalf of the State of Oklahoma before an administrative law judge of the Commission, or as otherwise authorized by law.

B.  The Division may bring an action before an administrative law judge of the Commission, or in a court of competent jurisdiction for equitable relief to redress or restrain a violation by any person of a provision of the Oklahoma Storage Tank Regulation Act or any rule promulgated or order issued pursuant to the act.  The administrative law judge or court has jurisdiction to determine the action, and to grant the necessary or appropriate relief, including but not limited to:

1.  Enjoining further releases;

2.  Ordering the design, construction, installation or operation of alternate facilities;

3.  Ordering the removal of facilities, contaminated soils and the restoration of the environment;

4.  Fixing and ordering compensation for any public or private property destroyed, damaged or injured;

5.  Except as otherwise provided by law, assessing and awarding punitive damages pursuant to the Oklahoma Storage Tank Regulation Act; and

6.  Ordering reimbursement to any agency of federal, state or local government from any person whose acts caused governmental expenditures if not already reimbursed by any other state or federal reimbursement program.

Added by Laws 1989, c. 90 § 12, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 10, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 19, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 9, eff. Nov. 1, 2005.

§17-313.  Records, reports and informations - Public inspection - Confidentiality - Disclosure to federal or state representatives.

A.  Any records, reports or information obtained pursuant to the Oklahoma Storage Tank Regulation Act shall be available to the public except as provided in subsection B of this section.

B.  Upon a showing satisfactory to the Corporation Commission by any person that records, reports or information, or a particular part thereof is made public, would divulge production or sales figures or methods, processes or production unique to such person or would otherwise tend to affect adversely the competitive position of such person by revealing trade secrets, the Commission shall consider such record, report or information or particular portion thereof, confidential.

C.  Nothing in this section shall be construed to prevent disclosures of such report, record or information to federal or state representatives as necessary for purposes of administration of any federal or state laws or when relevant to proceedings pursuant to the Oklahoma Storage Tank Regulation Act.

D.  Information concerning groundwater quality and the presence or concentration of regulated substances or chemicals of concern, in soils or groundwater shall not be considered confidential by the Commission.

Added by Laws 1989, c. 90, § 13, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 11, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 20, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 10, eff. Nov. 1, 2005.

§17314.  Annual report of releases.

The Corporation Commission shall prepare an annual compilation of reported releases at the end of the fiscal year, make that report available to the public and provide that report to the Storage Tank Advisory Council, the Legislature and to the Governor.  The report shall contain, for each reported release:

1.  The corrective action or other response taken by the owner, operator or the Commission; and

2.  Any information or enforcement action taken by the Commission against the owner or operator responsible for the release.

Added by Laws 1989, c. 90, § 14, emerg. eff. April 21, 1989.  Amended by Laws 1998, c. 375, § 21, emerg. eff. June 9, 1998.

§17-315.  Corporation Commission Storage Tank Regulation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Corporation Commission, to be designated the "Corporation Commission Storage Tank Regulation Revolving Fund", (Storage Tank Revolving Fund).  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Commission, from:

1.  The proceeds of any fees imposed pursuant to the provisions of the Oklahoma Storage Tank Regulation Act, Section 301 et seq. of this title;

2.  Interest attributable to investment of monies in the Corporation Commission Storage Tank Regulation Revolving Fund;

3.  Monies received by the Commission in the form of gifts, grants other than federal grants, reimbursements or appropriations from any source intended to be used for the purposes of the revolving fund;

4.  Fines, forfeitures, administrative fees, settlement proceeds; and

5.  Any other sums designated for deposit to the revolving fund from any source public or private.

All monies accruing to the credit of said revolving fund are hereby appropriated and may be budgeted and expended by the Commission for the purpose of implementing the provisions of the Oklahoma Storage Tank Regulation Act and the rules promulgated thereto.  Expenditures from said revolving fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 90, § 15, emerg. eff. April 21, 1989.  Amended by Laws 1990, c. 252, § 13, operative July 1, 1990; Laws 1993, c. 344, § 12, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 22, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 11, eff. Nov. 1, 2005.

§17-316.  Ordinance or regulations in conflict with act prohibited.

No county, incorporated or nonincorporated municipality, state agency or political subdivision shall enact ordinances or promulgate any rules, ordinances or regulations governing any aspect of petroleum storage tanks within the State of Oklahoma that shall be in conflict with any of the provisions of the Oklahoma Storage Tank Regulation Act, or any rules promulgated by the Corporation Commission pursuant to the provisions of the Oklahoma Storage Tank Regulation Act.

Added by Laws 1989, c. 90, § 16, emerg. eff. April 21, 1989.  Amended by Laws 1993, c. 344, § 13, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 23, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 12, eff. Nov. 1, 2005.

§17-317.  Repealed by Laws 1992, c. 406, § 13, emerg. eff. June 11, 1992.

§17-318.  Licensing of storage tank professionals - Contractors required to meet training and other requirements of federal and state laws and regulations.

A.  The Corporation Commission is authorized to develop and implement a program for the licensing of petroleum storage tank professionals.  Persons licensed by the Commission as petroleum storage tank professionals shall be environmental professionals possessing such training, education and experience as may be required by the Commission.  Environmental professionals from different fields possessing equal levels of education and experience, and maintaining or holding professional license, certification or registration, whether from a state agency or a recognized private organization, shall be subject to the same requirements to become licensed.  Persons seeking to become licensed may be required to demonstrate knowledge of soil and water protection and remediation techniques and the regulation of petroleum storage tanks.

B.  1.  The Commission may deny, suspend, revoke, or reinstate the license of a petroleum storage tank professional.

2.  The Commission shall promulgate rules establishing the basis for denial, suspension, revocation, or reinstatement of a petroleum storage tank professional license, and establishing procedures for disciplinary actions.

3.  The burden of proof in all proceedings brought pursuant to this section shall be clear and convincing evidence.

4.  Proceedings relating to the suspension or revocation of a license issued pursuant to this section are subject to the hearing, penalty and enforcement provisions of the Storage Tank Regulation Act.

5.  A person whose license has been revoked in a proceeding brought pursuant to this section may apply for a new license after the expiration of a term of no less than one (1) year and no more than five (5) years from the date of revocation, depending on the decision of the Director of the Petroleum Storage Tank Division of the Corporation Commission.  Upon a subsequent determination of violation of:

a. the Oklahoma Storage Tank Regulation Act,

b. the Oklahoma Petroleum Storage Tank Indemnity Program, or

c. promulgated rules,

the Commission may, after notice and hearing, revoke a petroleum storage tank professional license for a term no less than five (5) years.

C.  The Corporation Commission shall require that all contractors and their employees participating in the removal of storage tanks and the remediation of contaminated tank sites meet all training and other requirements of federal law and regulations and state statutes.  The Commission may compile, maintain and make available to the public a list of contractors who have demonstrated to the Commission that they meet such requirements.

Added by Laws 1993, c. 344, § 14, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 375, § 24, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 13, eff. Nov. 1, 2005.

§17-321.  Short title - Purpose - Scope.

A.  It is the intent of the Legislature that the regulation of spills and releases from petroleum storage tanks, oversight of petroleum storage tank environmental cleanups, and the reimbursement of claims for costs incurred for petroleum storage tank environmental cleanups be administered by a single division of the Corporation Commission, the Petroleum Storage Tank Division.

B.  This act shall be known and may be cited as the "Oklahoma Petroleum Storage Tank Reform Act".

C.  The purpose of the Oklahoma Petroleum Storage Tank Reform Act is to provide for the administration of the various programs within the Corporation Commission regulating the release or spilling of fuel from petroleum storage tanks and to:

1.  Eliminate overlap and duplication of effort;

2.  Provide that petroleum storage tank regulatory concerns of industry and the public shall be addressed in an expedient manner; and

3.  Better utilize financial resources for petroleum storage tank regulatory services, administration, and reimbursement of claims for environmental cleanup by the Petroleum Storage Tank Indemnity Fund.

D.  The Storage Tank Advisory Council shall make recommendations and the Corporation Commission shall adopt rules to implement the provisions of this act by January 1, 1999.  These rules shall include procedural rules specifically designed for the adjudication of cases within the jurisdiction of the Division.

E.  The provisions of this act shall be applicable to all current, pending, past and future contracts, claims and cases within the jurisdiction of the Division, provided that this subsection shall not apply, nor be construed to authorize or permit the reopening or re-review of the underlying claim or claims of any cases which were formally settled pursuant to a formal settlement agreement or in which a final order was entered by the Corporation Commission.  Further, the provisions of this act shall not change or modify the terms of pay for performance or purchase order contracts entered into prior to the effective date of this act.

Added by Laws 1998, c. 375, § 1, emerg. eff. June 9, 1998.  Amended by Laws 2005, c. 435, § 14, eff. Nov. 1, 2005.

§17-322.  Petroleum Storage Tank Division - Jurisdiction - Director - Powers and duties.

A.  1.  Effective July 1, 1998, there is hereby established the Petroleum Storage Tank Division within the Corporation Commission, which shall have separate budget activities and subactivities from any other division of the Commission.

2.  The Petroleum Storage Tank Division shall be funded by available federal funds, grants, fees, and appropriations.

B.  1.  The Petroleum Storage Tank Division shall be the sole division of the Commission with jurisdiction over releases and spills from petroleum storage tanks.

2.  The acts and programs specified by this paragraph shall constitute a part of the Oklahoma Petroleum Storage Tank Reform Act and shall be subject to the jurisdiction of the Division.  This jurisdiction shall include, but not be limited to, the administration of the following:

a. the Oklahoma Storage Tank Regulation Act,

b. the Oklahoma Petroleum Storage Tank Release Indemnity Program,

c. the Petroleum Storage Tank Release Environmental Cleanup Indemnity Fund,

d. Oklahoma Storage Tank Regulation Revolving Fund,

e. the Oklahoma Leaking Underground Storage Tank Trust Fund,

f. Fuel Inspection and Fuel Laboratory, and

g. Storage Tank Registration.

All of the powers and duties associated with the administration of these programs, funds and services are hereby transferred to the Petroleum Storage Tank Division, together with all unexpended funds, property, records and any outstanding financial obligations and encumbrances related to the activities of each.

3.  All personnel currently employed in these programs are hereby transferred to the new Petroleum Storage Tank Division.  All positions in the Petroleum Storage Tank Division, except for fuel specialists who inspect fuel storage tanks and pumps for the Fuel Division, shall be unclassified.  Those employees who are classified at the time of their transfer to the Petroleum Storage Tank Division by this act may elect to remain classified pursuant to Section 840-4.2 of Title 74 of the Oklahoma Statutes.

4.  All rules promulgated and orders entered by the Oklahoma Corporation Commission prior to the effective date of this act related to the programs, funds and services transferred by this section shall be transferred to the Petroleum Storage Tank Division and shall remain in full force and effect until overturned, amended, modified, revoked or repealed by the Corporation Commission and shall be enforced by the Petroleum Storage Tank Division.

C.  1.  The Director of the Petroleum Storage Tank Division shall be appointed by the General Administrator of the Corporation Commission from a list of at least three candidates recruited and screened by the Office of Personnel Management.  The Office of Personnel Management shall develop such employment qualifications and standards for education and experience for the position of Director of the Petroleum Storage Tank Division as are appropriate based upon the responsibilities and duties of the Director pursuant to this act.  Minimum qualifications for the Director shall include a bachelor's degree from an accredited college or university and five (5) years' experience in a supervisory capacity in an administrative, personnel management or regulatory position, or an attorney with at least ten (10) years' involvement with state governmental programs.  The Office of Personnel Management shall complete its development of employment qualifications and standards and recruitment and screening of the initial candidates for appointment of the first permanent Director by December 1, 1998.  All other employees of the Petroleum Storage Tank Division shall be hired by the Director of the Petroleum Storage Tank Division with the approval of the General Administrator.

2.  The Director shall provide for the administration of the Petroleum Storage Tank Division and shall:

a. develop the organizational framework of the Petroleum Storage Tank Division,

b. define duties and set salaries of employees, to employ a sufficient number of employees to accomplish the duties and responsibilities of the programs, funds and services of the Petroleum Storage Tank Division, including but not limited to such assistants, chemists, geologists, hydrologists, storage tank professionals, engineers, administrative, clerical and technical personnel, investigators, aides and such other personnel, either on a full-time, part-time, fee or contractual basis, as in the judgment and discretion of the Director shall be deemed necessary, expedient, convenient or appropriate to the performance or carrying out of any of the purposes, objectives, responsibilities or statutory provisions relating to the Petroleum Storage Tank Division,

c. establish internal policies and procedures for the proper and efficient administration of the Division,

d. clearly delineate the duties and responsibilities of the various programs as prescribed by law within the jurisdiction of the division,

e. create and implement an internal coordinated management system among the Storage Tank Regulation Program and the Oklahoma Petroleum Storage Tank Release Indemnity Program, and

f. exercise all incidental powers which are necessary and proper to implement the purposes of the Division pursuant to the Oklahoma Petroleum Storage Tank Reform Act and to implement all programs within the Division's jurisdiction.

Added by Laws 1998, c. 375, § 2, emerg. eff. June 9, 1998.

§17-323.  Petroleum Storage Tank Division - Powers and duties.

Within its jurisdictional areas of responsibility, the Petroleum Storage Tank Division shall have the power and duty to:

1.  Issue, renew, deny or suspend, revoke or refuse to renew licenses or permits pursuant to the provisions of the Oklahoma Petroleum Storage Tank Reform Act;

2.  Assess those administrative penalties as otherwise specifically authorized by law against any person or entity which violates any of the provisions of the Oklahoma Petroleum Storage Tank Reform Act;

3.  Investigate alleged violations of the Oklahoma Petroleum Storage Tank Reform Act;

4.  Advise, consult, assist, and cooperate with other agencies of the state, towns, cities and counties, industries, other states and the federal government and with affected groups regarding petroleum storage tank issues;

5.  Financially assist other agencies and political subdivisions of the state;

6.  Develop standards for pipeline terminal and refinery delivery point metering and calibration and provide for appropriate inspection and regulation of such meters where the metered product is to be delivered to petroleum storage tanks;

7.  Encourage and conduct studies, investigations and research relating to petroleum-storage-tank-related pollution and its causes, effects, prevention, control and abatement;

8.  Collect and disseminate information relating to petroleum-storage-tank-related pollution, its prevention and control;

9.  Enter into agreements for, accept, use, disburse and administer grants of money, personnel and property from the federal government or any department or agency thereof, or from any state or state agency, or from any other source, to promote and conduct in this state any program relating to petroleum storage tank regulation;

10.  Determine, charge and receive fees to be collected for services, research and permits, to file other papers, to make copies of documents, to make prints of maps and drawings, and to certify copies of documents, maps and drawings as authorized by law;

11.  Provide a toll-free hot line for petroleum-storage-tank-related complaints;

12.  Cause investigations, inquiries and inspections to be made.  The Director of the Petroleum Storage Tank Division, or authorized representatives of the Director, shall have the right of access to any property which has or may have had a petroleum storage tank system or a release from a petroleum storage tank system on the premises for such purpose at any reasonable time, upon presentation of identification;

13.  Authorize personnel in the Petroleum Storage Tank Division to conduct investigations, inquiries, and to perform other acts that the Director is authorized or required to conduct or perform;

14.  Enforce the provisions of the Oklahoma Petroleum Storage Tank Reform Act;

15.  Request criminal prosecution proceedings as authorized by law against any person or entity which has violated any of the provisions of the Oklahoma Petroleum Storage Tank Reform Act or order issued or any rule promulgated pursuant thereto;

16.  Acquire real property in the exercise of its powers for the performance of its duties as authorized by Section 306 of this title.  Real property acquired under Section 306 of this title shall be disposed of by the Petroleum Storage Tank Division and the Department of Central Services.  The proceeds of the sale shall be deposited in the Petroleum Storage Tank Indemnity Fund;

17.  Acquire and sell personal property which has been purchased or obtained by a pay-for-performance contract pursuant to Section 356 of this title.  Surplus personal property shall be disposed of by the Petroleum Storage Tank Division and the Department of Central Services pursuant to the Oklahoma Surplus Property Act.  The proceeds of the sale shall be deposited in the Petroleum Storage Tank Indemnity Fund; and

18.  Exercise all incidental powers which are necessary and proper to implement the purposes of the Oklahoma Petroleum Storage Tank Reform Act.

Added by Laws 1998, c. 375, § 3, emerg. eff. June 9, 1998.  Amended by Laws 2004, c. 430, § 4, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 15, eff. Nov. 1, 2005.

§17-324.  Expenditure of monies from Petroleum Storage Tank Release Environmental Cleanup Indemnity Fund.

A.  Monies in the Petroleum Storage Tank Indemnity Fund shall only be expended for:

1.  Reimbursements to eligible persons for eligible expenses including the costs to identify and confirm the existence of a suspected release when so instructed by the regulatory program of the Petroleum Storage Tank Division or when such expenses were necessary and appropriate to protect the health, safety and welfare of the public and the environment;

2.  Reimbursement of actual costs incurred by the Petroleum Storage Tank Division in evaluating claims and determining whether specific claims qualify for payment or reimbursement by the Oklahoma Petroleum Storage Tank Release Indemnity Program;

3.  Reimbursement of actual costs incurred by the Division for the administration of the Petroleum Storage Tank Indemnity Fund; and

4.  Purchase real property, personal property and easements in conjunction with remediation efforts and/or the establishment of an alternative water supply as provided for in Section 306 of this title.

B.  Actual costs incurred by the Division to be reimbursed by the Petroleum Storage Tank Indemnity Fund shall be documented and reviewed in the same manner as requests for reimbursement submitted by tank owners, operators or other eligible persons for the purpose of obtaining reimbursement from the Petroleum Storage Tank Indemnity Fund.

Added by Laws 1998, c. 375, § 4, emerg. eff. June 9, 1998.  Amended by Laws 2004, c. 430, § 5, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 16, eff. Nov. 1, 2005.

§17-325.  Report of Division expenditures.

The Director of the Petroleum Storage Tank Division shall make a written report on a quarterly basis to the Corporation Commissioners, the Storage Tank Advisory Council, the Speaker of the House of Representatives and the President Pro Tempore of the Senate detailing expenditures on personnel and equipment and other expenses concerning and incurred as a result of administering the Division.  The report shall include salaries and fringe benefits of all full-time-equivalent employees of the Division and reimbursements made to the Corporation Commission by the Division for administrative or support services provided by the Commission to the Division.

Added by Laws 1998, c. 375, § 5, emerg. eff. June 9, 1998.

§17-326.  Repealed by Laws 2004, c. 430, § 22, emerg. eff. June 4, 2004.

§17-330.  Required procedures for hearing of protests.

A.  In every case requiring the exercise of its adjudicative authority pursuant to the Oklahoma Storage Tank Regulation Act, Sections 301 through 317 of Title 17 of the Oklahoma Statutes and the Oklahoma Petroleum Storage Tank Release Indemnity Program, Sections 350 through 358 of Title 17 of the Oklahoma Statutes, the Corporation Commission shall:

1.  Require that any person protesting a case shall file a response or notice of protest at least five (5) days prior to the scheduled hearing date.  The Corporation Commission may extend the time for filing or grant leave to file out of time upon a showing of exigent or extraordinary circumstances;

2.  Require that each case shall be heard within one hundred eighty (180) days of the date of filing unless all parties actively participating in the case agree otherwise or as otherwise provided in this section;

3.  Provide for the issuance of subpoenas pursuant to the provisions of Section 2004.1 of Title 12 of the Oklahoma Statutes; and

4.  Provide that discovery be conducted pursuant to the provisions of the Oklahoma Discovery Code, Sections 3224 through 3237 of Title 12 of the Oklahoma Statutes.

B.  No more than two continuances shall be granted by the Corporation Commission in any case unless the continuance is agreed to by all of the parties actively participating in the case or as otherwise provided in this section.

C.  The Corporation Commission may grant leaves to file out of time or an extension of time or continuance contrary to the provisions of subsections A and B of this section upon the showing of exigent or extraordinary circumstances.

Added by Laws 1998, c. 375, § 38, emerg. eff. June 9, 1998.

§17-340.  Storage Tank Advisory Council - Members - Quorum - Authority - Rules - Expenses.

A.  1.  There is hereby created within the Corporation Commission the Storage Tank Advisory Council.  The Council shall consist of nine (9) members.

2.  Three members shall be appointed by the Governor, three members shall be appointed by the Speaker of the House of Representatives and three members shall be appointed by the President Pro Tempore of the Senate.

3.  The initial appointments for each gubernatorial and legislative member shall be for progressive terms of one (1) through three (3) years so that only one term expires each calendar year; subsequent appointments shall be for three-year terms.

4.  Members shall continue to serve until their successors are appointed.

5.  If a member resigns or fails to attend three meetings with unexcused absences as determined by the chair of the Council in a twelve-month period of the Council, their appointment shall be deemed vacant and the chair of the Council shall notify the original appointing authority.

6.  Any vacancy shall be filled in the same manner as the original appointments.

7.  Five members shall constitute a quorum.

B.  The Council shall be composed as follows:

1.  The Governor shall appoint three members as follows:

a. one member shall be a petroleum storage tank owner, operator, or agent, and

b. two members may include:

(1) a petroleum storage tank owner, operator or agent, or

(2) an engineer who holds a remediation consultant's license issued by the Petroleum Storage Tank Division or works for a company that performs petroleum storage tank services, or

(3) a licensed remediation consultant, or

(4) an owner-operator of an environmental company;

2.  The President Pro Tempore of the Senate shall appoint three members as follows:

a. one member shall be a petroleum storage tank owner, operator or agent, and

b. two members may include:

(1) a petroleum storage tank owner, operator or agent, or

(2) an engineer who holds a remediation consultant's license issued by the Petroleum Storage Tank Division or works for a company that performs petroleum storage tank services, or

(3) a licensed remediation consultant, or

(4) an owner-operator of an environmental company; and

3.  The Speaker of the House of Representatives shall appoint three members as follows:

a. one member shall be a petroleum storage tank owner, operator or agent, and

b. two members may include:

(1) a petroleum storage tank owner, operator or agent, or

(2) an engineer who holds a remediation consultant's license issued by the Petroleum Storage Tank Division or works for a company that performs petroleum storage tank services, or

(3) a licensed remediation consultant, or

(4) an owner-operator of an environmental company.

C.  The Council shall elect a chair and a vice-chair from among its members.  The Council shall meet as required for rule development, review and recommendation and for such other purposes specified by law.  Special meetings may be called by the chair or by the concurrence of any three members.

D.  The Storage Tank Advisory Council shall:

1.  Have authority to recommend to the Commission rules to implement the Oklahoma Storage Tank Regulation Act and the Petroleum Storage Tank Indemnity Fund.  The staff of the storage tank regulatory program and the Petroleum Storage Tank Indemnity Fund shall not have standing to recommend to the Commission proposed permanent rules or changes to such rules which have not previously been submitted to the Council for action prior to the hearing for adoption of the rules by the Commission;

2.  Before recommending any permanent rules to the Commission, give public notice, offer opportunity for public comment and conduct a public rulemaking hearing when required by the Administrative Procedures Act and rules of the Commission;

3.  Have authority to make written recommendations to the Commission which have been concurred upon by at least a majority of the membership of the Council; and

4.  Have the authority to provide a public forum for the discussion of issues it considers relevant to its area of jurisdiction, and to:

a. pass nonbinding resolutions expressing the sense of the Council, and

b. make recommendations to the Commission and its regulatory programs and the Petroleum Storage Tank Indemnity Fund concerning the need and the desirability of conducting public meetings, workshops and seminars.

E.  The Council shall not recommend rules for promulgation by the Commission unless all applicable requirements of the Administrative Procedures Act and rules of the Commission have been followed, including but not limited to notice, rule impact statement and rule-making hearings.  All actions of the Council with regard to rule-making shall be deemed actions of the Commission for the purposes of complying with the Administrative Procedures Act and rules of the Commission.  The Council shall advise the Commission on initiating and conducting rule-making proceedings pursuant to the Oklahoma Petroleum Storage Tank Reform Act, Oklahoma Storage Tank Regulation Act and the Oklahoma Petroleum Storage Tank Release Indemnity Program.

F.  Members of the Council shall serve without compensation but may be reimbursed expenses incurred in the performance of their duties, as provided in the State Travel Reimbursement Act.  The Council is authorized to utilize the conference rooms of the Commission and obtain administrative assistance from the Commission, as required.

G.  1.  The Commission is specifically charged with the duty of promulgating rules which will implement the duties and responsibilities of the Oklahoma Storage Tank Regulation Act and the Oklahoma Petroleum Storage Tank Release Indemnity Program.

2.  Except as provided in this subsection, rules within the jurisdiction of the Council provided for by this section shall be promulgated with the advice of such Council.

3.  The Commission may promulgate emergency rules without the advice of the Council when the time constraints of the emergency, as determined by the Commission, do not permit timely development of recommendations by the Council.

4.  If the Commission adopts any proposed permanent rules without the advice of the Council or not in accord with the advice of the Council, the Commission shall detail the reasons on the rule report submitted to the Governor and the Legislature pursuant to Article 1 of the Administrative Procedures Act.

Added by Laws 1993, c. 344, § 15, emerg. eff. June 9, 1993.  Amended by Laws 1994, c. 352, § 3, emerg. eff. June 9, 1994; Laws 1998, c. 375, § 25, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 6, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 17, eff. Nov. 1, 2005.

§17350.  Short title - Maintenance, operation and administration.

A.  Sections 350 through 358 of this title shall be known and may be cited as the "Oklahoma Petroleum Storage Tank Release Indemnity Program".

B.  The Corporation Commission shall maintain, operate and administer the Oklahoma Petroleum Storage Tank Release Indemnity Program cooperatively with the regulatory program implementing the regulatory responsibilities of the Commission pursuant to the Oklahoma Storage Tank Regulation Act or any other division of the Commission.  Regulatory responsibilities of the Corporation Commission shall include, but not be limited to, regulatory compliance activities, enforcement of rules promulgated to implement regulatory programs, technical review, development and approval of corrective action plans and determinations that remediation of contaminated sites is complete.

C.  The Administrator of the Oklahoma Petroleum Storage Tank Release Indemnity Program shall maintain, operate and administer the Oklahoma Petroleum Storage Tank Release Indemnity Program and process, review and pay claims in a manner similar to and consistent with the processing, review and payment of claims by self-insurance pools and insurance companies.

Added by Laws 1989, c. 90, § 19, emerg. eff. April 21, 1989.  Amended by Laws 1991, c. 181, § 1, eff. July 1, 1991; Laws 1993, c. 344, § 16, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 26, emerg. eff. June 9, 1998.

§17-351.  Legislative findings and intent - Purpose.

A.  The Legislature finds that:

1.  Significant quantities of petroleum are being stored in storage tank systems in this state;

2.  Spills, leaks and other releases of petroleum from such storage tank systems have occurred, are occurring and will continue to occur;

3.  Such releases often pose a significant threat to the public health and safety, the quality of the water, and other natural resources in this state;

4.  Where pollution has occurred, remedial measures have often been delayed for long periods while determination as to the liability and extent of liability are made;

5.  Such delays result in the continuation and intensification of the threat to the public health, safety and welfare, in greater damage to the environment, and in significantly higher costs to contain and remove the pollution;

6.  Adequate financial resources must be readily available to enable responsible parties and other persons to take the corrective action necessary to rehabilitate such contaminated sites; and

7.  Such adequate financial resources may be provided by the creation of a petroleum storage tank program established by the Oklahoma Petroleum Storage Tank Release Indemnity Program and funded by an assessment on the sale of motor fuel, diesel fuel, and blending materials in this state by a distributor.

B.  The Legislature declares that, in order to provide for rehabilitation of as many pollution sites resulting from releases of petroleum from storage tank systems, as soon as possible, voluntary corrective action should be encouraged, provided that such corrective action is conducted in a manner and to a level of completion which will protect the public health, safety and welfare and will minimize damage to the environment.  To accomplish this purpose, any person entitled to reimbursement pursuant to the provisions of this act shall be reimbursed for certain allowable costs in connection with such corrective action, subject to the conditions specified by this act.

Added by Laws 1989, c. 90, § 20, emerg. eff. April 21, 1989.  Amended by Laws 1991, c. 181, § 2, eff. July 1, 1991; Laws 2005, c. 435, § 18, eff. Nov. 1, 2005.

§17-352.  Definitions.

As used in the Oklahoma Petroleum Storage Tank Release Indemnity Program:

1.  "Administrator" means the person hired by the Director of the Petroleum Storage Tank Division of the Corporation Commission to administer the Petroleum Storage Tank Indemnity Fund and the Oklahoma Petroleum Storage Tank Release Indemnity Program;

2.  "Administrative application" means an application for eligibility and reimbursement made to the Petroleum Storage Tank Indemnity Fund by the Director of the Petroleum Storage Tank Division on behalf of an unavailable or unwilling applicant;

3.  "Assignment of benefits" means a written directive from the applicant of record instructing the Commission to pay reimbursement directly to the named assignee including, but not limited to, an environmental contractor;

4.  "Assignment of rights" or "limited power of attorney" means a transfer of authority granting the assignee the legal right to act on grantor's behalf on specified matters;

5.  "Distributor" means:

a. every person importing or causing to be imported into this state any motor fuel, diesel fuel or blending material for use, distribution, or sale and distribution, or sale and delivery after the same reaches this state.  "Distributor" does not mean persons importing motor fuel only in the supply tank of a vehicle originally provided by the manufacturer of the motor vehicle as a container for motor fuel or diesel fuel to propel such motor vehicle, nor does "distributor" mean persons only importing motor fuel, diesel fuel or blending material into the state under circumstances requiring that they be licensed as "Motor Fuel/Diesel Fuel Importers for Use" as defined in subsection (g) of Section 601 of Title 68 of the Oklahoma Statutes and who are actually so licensed,

b. any person producing, refining, preparing, distilling, blending, manufacturing, or compounding motor fuel or blending material in this state for use, distribution or sale and delivery in this state,

c. any person within this state producing or collecting what is commonly known as drip, casinghead or natural gasoline,

d. any person who has in his or her possession or buys for sale or use motor fuel, diesel fuel or blending material from any person other than a licensed distributor, retailer or dealer,

e. any person other than a retailer or dealer who sells motor fuel, diesel fuel or blending material to anyone except a licensed distributor,

f. any person who makes bulk sales of motor fuel, diesel fuel or blending material, and

g. any other person, including a retailer or dealer, who has filed an application for and has procured a distributor's license in the manner provided by the Oklahoma Motor Fuel/Diesel Fuel Importers for Use Tax Code, Section 601 et seq. of Title 68 of the Oklahoma Statutes;

6.  "Eligible person" means any:

a. owner or operator of a storage tank system who has incurred liability as a result of an eligible release, and who meets the requirements specified in Section 356 of this title, or

b. person who on or after November 8, 1984, purchases property on which a storage tank system is located if:

(1) the storage tank system was located on the property on November 8, 1984,

(2) such person could not have known that such storage tank system existed.  The burden shall be upon such purchaser to show that such purchaser did not know or should not have known of the existence of such storage tank system,

(3) the owner or operator of the storage tank system responsible for the system cannot be determined by the Corporation Commission or the Administrator, or the owner or operator of the storage tank system responsible for the system is incapable, in the judgment of the Corporation Commission, of properly carrying out any necessary corrective action, and

(4) either funds are unavailable from the Oklahoma Leaking Underground Storage Tank Trust Fund or the storage tank system is not eligible for corrective action taken pursuant to Section 365 of this title,

c. person who acquired ownership of a tank through inheritance as denoted in an Order Allowing Final Account and Determination of Heirship and Decree of Final Distribution or is responsible for a release by reason of owning the real property through inheritance within which a tank or a release is or was located if:

(1) the storage tank system of the release was located on the real property on November 8, 1984,

(2) the operator of the storage tank system responsible for the system or responsible for a release cannot be determined or found by the Corporation Commission, or the operator of the storage tank system responsible for the system or responsible for the release is incapable, in the judgment of the Corporation Commission, of properly carrying out any necessary corrective action,

(3) either funds are unavailable from the Oklahoma Leaking Underground Storage Tank Trust Fund or the storage tank system or release is not eligible for corrective action taken pursuant to Section 365 of this title,

(4) the person did not participate or was not responsible in any manner, directly or indirectly, in the management of the storage tank system or for the release and otherwise is not engaged in petroleum production, refining or marketing, and

(5) the person meets the requirements specified in Section 356 of this title, or

d. person who is an impacted party, adjacent owner or town, city or political subdivision as determined by the Commission and who willingly submits to the regulations of the Commission governing petroleum storage tank system owners, operators or agents;

7.  "Disbursements" means funds expended or encumbered which are attributable to a particular petroleum storage tank system release or case;

8.  "Eligible release" means a release for which allowable costs, as determined by the Administrator, are reimbursable to or on behalf of an eligible person;

9.  "Impacted party" means an owner whose property has been impacted by a release from an on-site or off-site petroleum storage tank which the impacted person did not own or operate and for which the impacted person has had no responsibility under Commission rules.  An impacted party may apply for an eligibility determination on reimbursement from the Petroleum Storage Tank Indemnity Fund.  An impacted party is not subject to the Petroleum Storage Tank Indemnity Fund deductible;

10.  "Indemnity Fund" means the Petroleum Storage Tank Indemnity Fund;

11.  "Indemnity Fund Program" means the Oklahoma Petroleum Storage Tank Release Indemnity Program established to administer the Indemnity Fund;

12.  "Investigation" means activities taken to identify, confirm, monitor or delineate the physical extent of a release and which result in the selection of an appropriate means to remediate a release and specific design criteria for such remediation upon which competitive bids may be reasonably based;

13.  "Maintenance level" means the minimum balance of the Indemnity Fund to be maintained and below which the Indemnity Fund balance will fall when the balance of the Indemnity Fund is below the dollar amount of disbursements from the Indemnity Fund for the payment of claims during the preceding six (6) months plus Five Million Dollars ($5,000,000.00);

14.  "Owner" means:

a. in the case of a storage tank system in use on November 8, 1984, or brought into use after that date, any person who holds title to, controls, or possesses an interest in a storage tank system used for the storage, use, or dispensing of regulated substances, or

b. in the case of a storage tank system in use before November 8, 1984, but no longer in service on that date, any person who holds title to, controls, or possesses an interest in a storage tank system immediately before the discontinuation of its use.

The term "owner" does not include a person who holds an interest in a tank system solely for financial security unless through foreclosure or other related actions the holder of a security interest has taken possession of the tank system;

15.  "Motor fuel, diesel fuel and blending materials" have the same meaning as those terms are defined by Section 501 of Title 68 of the Oklahoma Statutes;

16.  "Pay-for-performance" means a process by which an environmental consultant guarantees, by executing a contract pursuant to the provisions of this paragraph, that a release of a regulated substance will be remediated to levels agreed to by the Commission, the eligible person and the consultant.  Such levels must be protective of human health, safety and the environment.  The performance-based process encompasses several steps including, but not limited to, the development of a contract signed by an officer/owner of the environmental consultant, the eligible person and the Administrator of the Petroleum Storage Tank Indemnity Fund.  The contract shall contain any agreed upon reasonable price for the work to be performed.  Scheduled payments shall be distributed only as performance-based goals are attained;

17.  "Person" means any individual, trust, firm, joint stock company or corporation, corporation, limited liability company, partnership, association, any representative appointed by order of the court, municipality, county, school district, or other political subdivision of the state, or any interstate body.  The term also includes a consortium, a joint venture, a commercial entity, or any other legal entity.  The term also refers to any agency of the State of Oklahoma which purchases property containing storage tanks from an owner or operator qualified to access the Indemnity Fund and upon which an eligible release has occurred prior to the agency acquiring the property;

18.  "Purchase order" means a performance-based agreement negotiated between an environmental consultant and the Petroleum Storage Tank Division stipulating a scope of work to be performed by a target date, for which the Petroleum Storage Tank Indemnity Fund will reimburse a specified amount;

19.  "Reimbursement" means either:

a. repayment of an approved claim to an eligible person for allowable costs resulting from an eligible release, or

b. payment of an approved claim submitted on behalf of an eligible person for incurred allowable costs resulting from an eligible release;

20.  "Release" means any spilling, overfilling, leaching, emitting, discharging, escaping, or unintentional disposing of the petroleum from a storage tank system into the environment of the state.  The term release includes but is not limited to suspected releases of regulated substance from a storage tank system, identified as a result of sampling, testing or monitoring results, or identified in any similarly reliable manner;

21.  "Sale" means every gallon of motor fuel, diesel fuel, or blending materials sold, or stored and distributed, or withdrawn from storage, within the state, for sale or use.  No gallon of motor fuel, diesel fuel, or blending materials shall be the basis more than once of the assessment imposed by Section 354 of this title;

22.  "Storage tank" or "storage tank system" means a storage system as such term is defined by the Oklahoma Storage Tank Regulation Act; and

23.  "Tax Commission" means the Oklahoma Tax Commission.

Added by Laws 1989, c. 90, § 21, emerg. eff. April 21, 1989.  Amended by Laws 1990, c. 1, § 1, emerg. eff. Feb. 22, 1990; Laws 1990, c. 240, § 1, operative July 1, 1990; Laws 1991, c. 181, § 3, eff. July 1, 1991; Laws 1992, c. 406, § 4, emerg. eff. June 11, 1992; Laws 1993, c. 344, § 17, emerg. eff. June 9, 1993; Laws 1994, c. 352, § 4, emerg. eff. June 9, 1994; Laws 1995, c. 1, § 2, emerg. eff. March 2, 1995; Laws 1997, c. 253, § 1, emerg. eff. May 23, 1997; Laws 1998, c. 375, § 27, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 7, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 19, eff. Nov. 1, 2005.

NOTE:  Laws 1993, c. 324, § 33 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 341, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§17-353.  Petroleum Storage Tank Indemnity Fund.

A.  There is hereby created within the Corporation Commission, the "Petroleum Storage Tank Indemnity Fund".  The Director shall hire an Administrator who shall administer the Indemnity Fund and Indemnity Fund Program.  The Indemnity Fund shall be administered by the Administrator for the benefit of those persons determined to be eligible by the Administrator to receive total or partial reimbursement for:

1.  The costs determined to be eligible by the Administrator in preparing a corrective action plan;

2.  The cost of corrective action taken in response to an eligible release;

3.  Payment of claims for property damage or personal injury resulting from an eligible release; and

4.  Necessary costs incidental to the cost of a site assessment or the corrective action taken and for filing and obtaining reimbursement from the Indemnity Fund.

B.  Reimbursements made to or for the benefit of eligible persons shall be exempt from the Oklahoma Central Purchasing Act.

C.  1.  Costs incurred as a result of a release from a storage tank system owned or operated by this state or by the federal government are not reimbursable pursuant to the provisions of the Oklahoma Petroleum Storage Tank Release Indemnity Program.  State and federally owned facilities shall take the proper corrective action as may be necessary to protect the environment from a leaking storage tank system.  Provided, that an agency of the state may access said fund for reimbursement when it purchases property containing storage tanks from an owner or operator qualified to access the Indemnity Fund and upon which an eligible release has occurred prior to the agency acquiring the property.  In such case, the agency of the state shall be reimbursed for allowable costs in excess of Five Thousand Dollars ($5,000.00) at the same level or amount of reimbursement as the qualified owner or operator would have received pursuant to Section 356 of Title 17 of the Oklahoma Statutes.

2.  Costs incurred as a result of a release from a storage tank system owned or operated by a Class I Railroad are not reimbursable pursuant to the provisions of the Oklahoma Petroleum Storage Tank Release Indemnity Program.

D.  The Indemnity Fund shall consist of:

1.  All monies received by the Commission as proceeds from the assessment imposed pursuant to Section 354 of this title;

2.  Interest attributable to investment of money in the Indemnity Fund; and

3.  Money received by the Commission in the form of gifts, grants, reimbursements, or from any other source intended to be used for the purposes specified by or collected pursuant to the provisions of the Oklahoma Petroleum Storage Tank Release Indemnity Program.

E.  1.  The monies deposited in the Indemnity Fund shall at no time become monies of the state and shall not become part of the general budget of the Commission or any other state agency.  Except as otherwise authorized by the Oklahoma Storage Tank Regulation Act and the Oklahoma Petroleum Storage Tank Release Indemnity Program, no monies from the Indemnity Fund shall be transferred for any purpose to any other state agency or any account of the Commission or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

2.  No monies from the Indemnity Fund shall be used to pay or reimburse the Commission for the salary of any employee, except for the Compliance and Inspection Division, while such employee is performing work involved in the regulation of storage tanks pursuant to the Oklahoma Storage Tank Regulation Act or the administration of programs pursuant to said act, including the development, review and approval of corrective action plans as required by the regulatory programs.  The Commission shall cross train the field staff of the Petroleum Storage Tank Division to perform inspections and related field activities for all programs within the Division and the Oklahoma Petroleum Storage Tank Release Indemnity Program may reimburse the Division the actual costs of inspection services performed on behalf of the Oklahoma Petroleum Storage Tank Release Indemnity Program.

3.  Monies in the Indemnity Fund shall only be expended for:

a. reimbursements to eligible persons unless duly assigned to another, and

b. costs incurred by the Indemnity Fund Program for the administration of the fund and costs incurred for the sole purpose of evaluating claims and determining whether specific claims qualify for payment or reimbursement from such Indemnity Fund.

Any costs incurred by and reimbursed to the Commission pursuant to the provisions of the Oklahoma Petroleum Storage Tank Release Indemnity Program shall not exceed the actual expenditures made by the Commission to implement the provisions of the Oklahoma Petroleum Storage Tank Release Indemnity Program.

4.  Payment of claims from the Indemnity Fund shall not become or be construed to be an obligation of this state.  No claims submitted for reimbursement from the Indemnity Fund shall be paid with state monies.

Added by Laws 1989, c. 90, § 22, emerg. eff. April 21, 1989.  Amended by Laws 1990, c. 1, § 2, emerg. eff. Feb. 22, 1990; Laws 1990, c. 240, § 2, operative July 1, 1990; Laws 1991, c. 181, § 4, eff. July 1, 1991; Laws 1991, c. 268, § 6, eff. July 1, 1991; Laws 1992, c. 406, § 5, emerg. eff. June 11, 1992; Laws 1993, c. 344, § 18, emerg. eff. June 9, 1993; Laws 1994, c. 352, § 5, emerg. eff. June 9, 1994; Laws 1995, c. 1, § 3, emerg. eff. March 2, 1995; Laws 1998, c. 375, § 28, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 8, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 20, eff. Nov. 1, 2005.

NOTE:  Laws 1994, c. 341, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§17-354.  Assessment on motor fuel, diesel fuel and blending materials - Exemptions - Distribution.

A.  Except as otherwise provided by this section, there shall be an assessment of one cent ($0.01) per gallon upon the sale of each gallon of motor fuel, diesel fuel and blending materials used or consumed in this state.  The assessment imposed pursuant to the provisions of this section shall be for the purposes of providing revenue to:

1.  The Oklahoma Corporation Commission Revolving Fund pursuant to paragraph 1 of subsection C of this section;

2.  The Petroleum Storage Tank Indemnity Fund pursuant to paragraphs 2, 3 and 4 of subsection C of this section;

3.  The State Transportation Fund pursuant to subparagraph c of paragraph 5 of subsection C of this section;

4.  The Corporation Commission pursuant to subparagraph a of paragraph 5 of subsection C of this section;

5.  The Environmental Trust Revolving Fund pursuant to subparagraph b of paragraph 5 of subsection C of this section; and

6.  The Higher Education Facilities Revolving Fund pursuant to paragraphs 2 and 3 of subsection C of this section.

The assessment shall be imposed at the time of the sale of the motor fuel, diesel fuel and blending materials and shall be precollected and remitted to the Oklahoma Tax Commission in accordance with Section 500.1 et seq. of Title 68 of the Oklahoma Statutes and as provided by Section 355 of this title.

B.  1.  Exempt from the assessment imposed pursuant to subsection A of this section are:

a. the state government,

b. the federal government,

c. class I and class II railroads, and

d. sales for exportation outside of this state by a licensed exporter.

2.  Exempt from the assessment imposed for purposes specified in paragraph 3 of subsection A of this section are sales of:

a. motor fuel, diesel fuel and blending materials used solely and exclusively in district-owned or leased public school buses, FFA and 4-H club trucks for the purposes of legally transporting public school children, or in the operation of vehicles used in driver training,

b. motor fuels, diesel fuels and blending materials used solely and exclusively to propel motor vehicles on the public roads and highways of this state when leased or owned and being operated for the sole benefit of a county, city, town, volunteer fire department with a state certification and rating, rural electric cooperative, rural water and sewer district, rural ambulance service district, or federally recognized Indian tribe as specified by Section 500.10 of Title 68 of the Oklahoma Statutes,

c. motor fuel, diesel fuel and blending materials to counties and cities and towns,

d. diesel fuel for off-road purposes specified by Section 500.10 of Title 68 of the Oklahoma Statutes,

e. motor fuel, diesel fuel and blending materials used for agricultural purposes specified by Section 500.10 of Title 68 of the Oklahoma Statutes, and

f. motor fuel, diesel fuel and blending materials used in aircraft or in aircraft engines pursuant to Section 500.10 of Title 68 of the Oklahoma Statutes.

C.  The assessment imposed by subsection A of this section shall be distributed in the following manner:

1.  The first One Million Dollars ($1,000,000.00) collected during each fiscal year shall be deposited into the Oklahoma Corporation Commission Revolving Fund created in Section 180.7 of this title;

2.  From July 1, 2002, until June 30, 2004, fifty percent (50%) of all revenue from the assessment received over the amount required by paragraph 1 of this subsection shall be deposited in the Higher Education Facilities Revolving Fund and fifty percent (50%) of all revenue from the assessment received over the amount required by paragraph 1 of this subsection shall be deposited in the Petroleum Storage Tank Indemnity Fund created in Section 353 of this title;

3.  From July 1, 2004, until the total amount deposited since July 1, 2002, in the Higher Education Facilities Revolving Fund totals Thirty-eight Million Dollars ($38,000,000.00) twenty-five percent (25%) of all revenue from the assessment received over the amount required by paragraph 1 of this subsection shall be deposited in the Higher Education Facilities Revolving Fund and seventy-five percent (75%) of all revenue from the assessment received over the amount required by paragraph 1 of this subsection shall be deposited in the Petroleum Storage Tank Indemnity Fund created in Section 353 of this title;

4.  After the total amount deposited in the Higher Education Facilities Revolving Fund totals Thirty-eight Million Dollars ($38,000,000.00), any revenue from the assessment received over the amount required in paragraph 1 of this subsection, shall be deposited in the Petroleum Storage Tank Indemnity Fund created in Section 353 of this title in amounts necessary to maintain the maintenance level of the Indemnity Fund pursuant to subsection D of this section; and

5.  The balance of any revenue from the assessment remaining above the amount required in paragraphs 1 through 4 of this subsection shall be deposited as follows:

a. the first One Million Dollars ($1,000,000.00) collected during each fiscal year shall be deposited in the Corporation Commission Storage Tank Regulation Revolving Fund for the purpose of implementing the provisions of the Oklahoma Storage Tank Regulation Act and the rules promulgated thereunder,

b. the second One Million Dollars ($1,000,000.00) collected during each fiscal year shall be deposited in the Environmental Trust Revolving Fund created in Section 2-3-403 of Title 27A of the Oklahoma Statutes, to be used solely for the cleanup of abandoned oil and gas processing and refining sites, and

c. the balance of the monies collected during each fiscal year shall be deposited in the State Transportation Fund and shall be used solely for the purpose of matching Federal-Aid funds for the construction of highways and roads in this state.

D.  1.  If at any time the Petroleum Storage Tank Indemnity Fund falls below the required maintenance level on or before December 31, 2012, the Administrator shall notify the Tax Commission that the Indemnity Fund has fallen below the required maintenance level and that the assessment is to be deposited into the Indemnity Fund for at least three (3) calendar months pursuant to the provisions of paragraph 2 of this subsection.

2.  At least fifteen (15) days prior to the calendar month in which the assessment is to be collected for credit to the Indemnity Fund, the Tax Commission, upon notification by the Administrator that the Indemnity Fund has fallen below the required maintenance level, shall notify the suppliers, licensed importers or other appropriate persons that the assessment is being imposed for purposes of maintaining the Indemnity Fund.  The notice shall include a date certain upon which to begin collecting the assessment for credit to the Indemnity Fund and a date certain for ending the assessment for credit to the Indemnity Fund.  Upon notice by the Tax Commission that the assessment imposed is for credit to the Indemnity Fund, the supplier, licensed importer or other appropriate person shall also assess, for the specified period required by the Tax Commission, the sales of:

a. motor fuel, diesel fuel and blending materials used solely and exclusively in district-owned or leased public school buses, FFA and 4-H Club trucks for the purposes of legally transporting public school children or in the operation of vehicles used in driver's training,

b. motor fuels, diesel fuels and blending materials used solely and exclusively to propel motor vehicles on the public roads and highways of the state when leased or owned and being operated for the sole benefit of a county, city or town, volunteer fire department with a state certification and rating, rural electric cooperative, rural water and sewer district, rural ambulance service district, or federally recognized Indian tribe as specified by Section 500.10 of Title 68 of the Oklahoma Statutes,

c. motor fuel, diesel fuel and blending materials to counties and cities and towns,

d. diesel fuel for off-road purposes specified by Section 500.10 of Title 68 of the Oklahoma Statutes,

e. motor fuel, diesel fuel and blending materials used for agricultural purposes specified by Section 500.10 of Title 68 of the Oklahoma Statutes, and

f. motor fuel, diesel fuel and blending materials used in aircraft and aircraft engines pursuant to Section 500.10 of Title 68 of the Oklahoma Statutes.

3.  After the collection period required by this subsection has expired, the revenue collected from the assessment shall be again deposited in the Corporation Commission Revolving Fund, the Environmental Trust Revolving Fund, and the State Transportation Fund as provided in subsection C of this section.

Added by Laws 1989, c. 90, § 23, emerg. eff. April 21, 1989.  Amended by Laws 1989, 1st Ex. Sess., c. 1, § 1, emerg. eff. Jan. 23, 1990; Laws 1990, c. 1, § 3, emerg. eff. Feb. 22, 1990; Laws 1991, c. 181, § 5, eff. July 1, 1991; Laws 1993, c. 344, § 19, emerg. eff. June 9, 1993; Laws 1995, c. 285, § 23, eff. July 1, 1995; Laws 1996, c. 345, § 65, eff. Oct. 1, 1996; Laws 1997, c. 184, § 1, eff. Nov. 1, 1997; Laws 1998, c. 375, § 29, emerg. eff. June 9, 1998; Laws 1999, c. 259, § 2, eff. July 1, 1999; Laws 1999, c. 313, § 1, eff. July 1, 1999; Laws 2002, c. 23, § 1, emerg. eff. March 19, 2002; Laws 2002, c. 371, § 1, emerg. eff. June 4, 2002; Laws 2005, c. 435, § 21, eff. Nov. 1, 2005.

NOTE:  Laws 1993, c. 324, § 34 repealed by Laws 1995, c. 285, § 27, eff. July 1, 1995.

§17-355.  Precollection, remittance and reporting of assessments.

A.  It shall be the duty of every supplier, licensed importer or any other appropriate person under this act to precollect and remit any assessment so precollected pursuant to the provisions of this act and Section 354 of this title and make and submit an assessment collection report as required by this section.

B.  1.  The assessment imposed pursuant to the provision of Section 354 of this title shall be collected and remitted to the Oklahoma Tax Commission at the same time and in the same manner as provided by law for the collection and remission of tax levies upon the sale of gasoline within this state.  The basis for computation of the amount due shall be one hundred percent (100%) of the net gallonage reported to the Tax Commission for assessment.

2.  Each supplier, licensed importer or other appropriate person shall make and submit for each calendar month that the assessment is imposed an itemized and verified assessment collection report showing:

a. the name of the supplier, licensed importer or other appropriate person collecting the assessment;

b. the total amount of motor fuel, diesel fuel and blending materials sold during the preceding month;

c. the total amount of assessments collected by the supplier, licensed importer or other appropriate person during the preceding month; and

d. such further information the Tax Commission may require to enable it to compute correctly and collect the assessment made pursuant to this act.

The reports shall be filed at the same time and in like manner as required for gasoline tax reports pursuant to this act.

C.  Every supplier, licensed importer or other appropriate person shall keep and preserve suitable records of the gross sales of motor fuel, diesel fuel and blending materials, the assessment collected and such other pertinent records and documents which may be necessary to determine the amount of assessment due as will substantiate and prove the accuracy of the reports.  All the records shall be preserved for a period of three (3) years, unless the Tax Commission, in writing, has authorized their destruction or disposal at an earlier date.  The records shall be open for examination by employees of the Tax Commission, the Corporation Commission or the Oklahoma Department of Transportation in the performance of their duties pursuant to law.

D.  Any supplier, licensed importer or other appropriate person who fails to comply with any provisions of this section shall pay a penalty imposed by the Tax Commission.  Any monies collected for payment of the penalty shall be deposited in the same manner as the assessments pursuant to the provisions of subsection B of Section 354 of this title.  The penalty shall be equal to ten percent (10%) of the gross amount of the assessments received by the supplier, licensed importer or other appropriate person for the report period that the supplier, licensed importer or other appropriate person failed to timely mail the required report or remit any monies collected pursuant to the provisions of this act.

E.  The Tax Commission shall keep a separate accounting of all the monies received pursuant to this section and together with any interests and penalties thereon shall deposit such monies monthly as provided in subsection B of Section 354 of this title.

Added by Laws 1989, c. 90, § 24, emerg. eff. April 21, 1989.  Amended by Laws 1989, c. 249, § 38, emerg. eff. May 19, 1989; Laws 1989, 1st Ex.Sess, c. 1, § 2, emerg. eff. Jan. 23, 1990; Laws 1996, c. 345, § 66, eff. Oct. 1, 1996.

§17-356.  Reimbursements - Claims - Performance contracts - Purchase orders.

A.  The Oklahoma Petroleum Storage Tank Release Indemnity Program shall provide reimbursement to eligible persons for allowable costs resulting from an eligible release pursuant to the provisions of this section.

B.  Any person who intends to file for reimbursement shall make application to the Oklahoma Petroleum Storage Tank Release Indemnity Program for such reimbursement.  The only information required to be filed with the application shall be that information required by the Oklahoma Petroleum Storage Tank Release Indemnity Program to determine eligibility for reimbursement.

1.  The following information may accompany the application and shall be required prior to any reimbursement:

a. documentation of site conditions prior to initiation of corrective action,

b. a record of the costs actually incurred by the eligible person for each corrective action taken,

c. evidence that the corrective action was completed or will be completed in accordance with cleanup criteria established pursuant to the Oklahoma Storage Tank Regulation Act,

d. how any other financial responsibility requirements will be met,

e. whether there is any other liability coverage for the release,

f. any injury to property or physical injury incurred as a result of the release,

g. the corrective action plan approved by or submitted to the Storage Tank Regulation Program, and

h. such other information and records as the Oklahoma Petroleum Storage Tank Release Indemnity Program may require.

2.  The application shall contain a statement certified by affidavit that the information contained therein is true and correct based upon the best of the information available to and knowledge of the affiant.

C.  1.  The Oklahoma Petroleum Storage Tank Release Indemnity Program:

a. may require that any corrective action taken as a result of an eligible release, other than corrective action taken in an emergency situation, may be made by the competitive bid of at least two bidders.  Acquisition or contracts or subcontracts for corrective action or for labor or equipment comprising a single task or scope of work which exceed Two Thousand Five Hundred Dollars ($2,500.00) from any one vendor or subcontractor for any one site shall be awarded to the lowest and best bidder,

b. shall require that an eligible person or a property owner whose off-site property has been contaminated by a release shall not retain an environmental consultant to conduct the remediation of the release in which the eligible person, property owner, or impacted party has more than a ten percent (10%) interest ownership, is an employee, or is an officer of the environmental consultant, and

c. may require the owner or operator to submit documentation evidencing proof of such competitive bidding.

2.  Any competitive bid submitted pursuant to this section shall be accompanied by the sworn noncollusion statement contained in Section 85.22 of Title 74 of the Oklahoma Statutes, modified in wording as appropriate.  In the event bids are not obtained pursuant to this subsection, expenditures made without bids shall only be reimbursed by the amount determined to be the reasonable value of the equipment purchased or the task or scope of work performed.

3.  Professional engineering, geological, land surveying and other professional services or services provided by a Commission-licensed storage tank consultant required for investigation and the preparation of corrective action plans or proposed corrective action plans and oversight of corrective action shall be selected based upon professional qualifications and technical experience of the consultant at a fair and reasonable fee as negotiated between the eligible person and his or her consultant.

D.  The eligible person responsible for taking the corrective action shall keep and preserve suitable records of hydrological and other site investigations and assessments, site rehabilitation plans, contracts and contract negotiations, and accounts, invoices, sales tickets, or other payment records from purchases, sales, leases, or other transactions or claims involving costs actually incurred related to such corrective action or injury or damage.  Such records shall be made available upon request to agents and employees of the Oklahoma Petroleum Storage Tank Release Indemnity Program during regular business hours, and at other times upon written request.  In addition, the employees, agents and representatives of the Oklahoma Petroleum Storage Tank Release Indemnity Program may from time to time request submission of such site-specific information as it may require.  All records of costs actually incurred shall be certified by affidavit to the Oklahoma Petroleum Storage Tank Release Indemnity Program as being true and correct.

E. 1. a. The Administrator shall deny or approve and pay, in whole or in part, the application for reimbursement on behalf of or to eligible persons and shall complete initial reimbursement within ninety (90) days after receipt of the complete application including but not limited to all requisite supporting documents, unless the time for review is extended by the Administrator giving the applicant written notice of intent to extend no later than eighty (80) days from the date of receipt of the application.  The total review period shall not be extended beyond one hundred twenty (120) days from the date of receipt of the complete application including but not limited to all requisite supporting documents, unless otherwise extended by written mutual agreement of the applicant and the Administrator.

b. The Administrator, within thirty (30) days of receipt of the complete application including but not limited to all requisite supporting documents, shall determine whether such person is eligible for reimbursement and shall notify such applicant as to his or her eligibility in writing.

c. An application deemed to be incomplete shall not trigger the time allowed for review.

2.  Disposition of an application shall be provided to the applicant in writing, accompanied by a written explanation setting forth in detail the reason or reasons for the approval or denial of a claim, in whole or in part.  If the Administrator fails to make a determination on an application or payment within the time provided or denies an application, or if a dispute otherwise arises with regard to reimbursement, the applicant may seek appropriate legal remedies.

3.  For claims submitted subsequent to submittal of the application, the Administrator shall have thirty (30) days from the date of receipt of the supplemental claim in which to approve or deny the supplemental claim.  If a supplemental claim is made subsequent to the date of the application but prior to the completion of the review of the application, the thirty-day review period shall not commence until the Oklahoma Petroleum Storage Tank Release Indemnity Program has completed its review of the application.  This time for review may be extended by the Administrator giving the applicant written notice of intent to extend no later than twenty (20) days from the date of receipt of the claim.

4.  For eligible releases requiring extensive corrective action, the Administrator is authorized to make an initial payment and periodic supplemental payments for reimbursements to eligible persons for ongoing reimbursable costs actually incurred. An eligible person intending to file for supplemental payments for reimbursement shall submit work plans for implementation of the corrective action plan approved by the Commission's regulatory program pursuant to the Oklahoma Storage Tank Regulation Act, or for other work which is proposed to be performed.  Such work plans shall include, but not be limited to, the work to be completed, schedule of actions to be taken, and estimates of costs to be reimbursed.  Such information may be submitted with the application for reimbursement or whenever appropriate.  Such work plans shall be submitted for informational purposes only.  After approval of the application, the Administrator shall have thirty (30) days from the date of receipt of a claim for supplemental payment in which to approve and pay or deny the supplemental claim.  The thirty-day time for review may be extended by the Administrator for an additional thirty (30) days upon giving the applicant written notice of such intent to extend no later than twenty (20) days from the date of receipt of the claim.  If the claim for payment is included with the application for reimbursement, paragraph 1 of this subsection shall control.

F.  1.  For reimbursement to a person described by subparagraph a of paragraph 2 of Section 352 of this title for claims subject to the provisions of subsection G of this section the following conditions apply:

a. the person claiming reimbursement must be an eligible person,

b. the eligible person must have been in substantial compliance with the applicable rules promulgated pursuant to the provisions of the Oklahoma Petroleum Storage Tank Release Indemnity Program, and the Oklahoma Storage Tank Regulation Act at the time of the reporting of the release,

c. allowable costs resulting from a release must have been incurred on or after December 23, 1988,

d. the Commission determines that the release no longer poses a threat to public health and welfare or the environment,

e. the Commission was given adequate notice by such owner or operator of the release pursuant to Section 309 of this title, and

f. such owner or operator, to the extent possible, fully cooperated with the Commission in responding to the release.

A person seeking reimbursement who has not been in substantial compliance with the applicable rules as required in subparagraph b of this paragraph, or who failed to give adequate notice as required in subparagraph e of this paragraph will remain ineligible until all corrective action ordered by the Commission has been accomplished and all fines paid.  Payment of fines and documentation of corrective action shall be shown by a certification signed by the Director of the Division of the Corporation Commission which has responsibility for the storage tank regulatory functions set out in Chapter 14 of this title.  The certificate must state that all fines resulting from noncompliance have been paid and any required corrective action has been completed and no additional enforcement actions are required.

2.  For reimbursement to a person described by subparagraph b of paragraph 2 of Section 352 of this title for claims subject to the provisions of subsection G of this section, the following conditions apply:

a. the person claiming reimbursement must be an eligible person,

b. the person, to the extent possible, has fully cooperated with the Commission, and

c. allowable costs for any corrective action must have been incurred on or after December 23, 1988.

G.  Except as otherwise provided by the Oklahoma Petroleum Storage Tank Release Indemnity Program, a reimbursement shall not be made to any eligible person who has received or is eligible for payment or reimbursement from any other state or federal agency or other third party payor for the corrective action taken or the damages or the injuries associated with a release.  If a state or federal agency or other third-party payor does not fully compensate the eligible person, then the eligible person may seek compensation for the uncompensated amount from the Indemnity Fund.

H.  1.  An eligible person shall be reimbursed from the Indemnity Fund for allowable costs in excess of the copayment of one percent (1%) of the reimbursable costs for the remediation.  Copayments shall not exceed a maximum of Five Thousand Dollars ($5,000.00).  The Indemnity Fund shall charge the eligible person directly for an initial one-thousand-dollar copayment and thereafter in one-thousand-dollar increments as warranted by the progressive total case costs.  When the total case cost is finalized, the Petroleum Storage Tank Indemnity Fund shall reimburse the eligible person any overpayment of the one-percent copayment.  For releases that occurred prior to June 4, 2004, eligible persons shall pay the five-thousand-dollar deductible as a copayment which may be paid in installments.

2.  An impacted party whose on-site or off-site property has been contaminated by a release who elects the procedure authorized by this subsection shall not be required to remit copayments in order to receive reimbursement from the Petroleum Storage Tank Indemnity Fund.  The impacted party or adjacent owner submits to the jurisdiction of the Commission by applying for Indemnity Fund reimbursement.

3.  Reimbursements shall not exceed:

a. One Million Five Hundred Thousand Dollars ($1,500,000.00) per occurrence providing the storage tank is used in petroleum marketing or if the system has a throughput in excess of ten thousand (10,000) gallons per month based on annual throughput for the previous calendar year, and

(1) Two Million Dollars ($2,000,000.00) annual aggregate for owners of one to one hundred storage tank systems, or

(2) Three Million Dollars ($3,000,000.00) annual aggregate for owners of more than one hundred storage tank systems, or

b. Five Hundred Thousand Dollars ($500,000.00) per occurrence providing the system is not used in petroleum marketing, and if the storage tank system has a throughput of ten thousand (10,000) gallons or less per month based on annual throughput for the previous calendar year, and

(1) Two Million Dollars ($2,000,000.00) annual aggregate for owners of one to one hundred storage tank systems, or

(2) Three Million Dollars ($3,000,000.00) for owners with more than one hundred storage tank systems.

c. The reimbursement limits in this paragraph shall not include funds expended on city, county, state or political subdivision property where the city, county, state or political subdivision is an impacted party or adjacent property owner.

4.  Reimbursement shall not be made from the Petroleum Storage Tank Indemnity Fund pursuant to this section until the Administrator has determined that the costs for which reimbursement is requested were actually incurred and were reasonable.

I.  The Petroleum Storage Tank Indemnity Fund shall cover corrective action taken and other actual physical damage caused by an eligible release.  The Petroleum Storage Tank Indemnity Fund shall also cover any medical injuries incurred as a result of the eligible release to persons other than employees of the eligible person of the storage tank system or their agents and independent contractors retained to perform any such corrective action.  The Petroleum Storage Tank Indemnity Fund shall not be used to:

1.  Recover payments for loss of time;

2.  Recover payment of costs which may be associated with but are not integral to corrective action such as the cost of renovating, removing or disposing of storage tanks unless the removing of any petroleum storage tanks, concrete, concrete accessories, lines, dispensers or other site improvements is necessary as required by a corrective action plan approved by the Commission's regulatory program;

3.  Pay for punitive damages from any civil action resulting from the eligible release;

4.  Recover costs for loss of business and taking of property associated with the corrective action; or

5.  Pay legal expenses.

J.  The right to apply for reimbursement and the receipt of reimbursement does not limit the liability of an owner or operator for damages, injuries or the costs incurred as a result of an eligible release.

K.  The right to file the initial application, supplemental claims, and resubmittals for reimbursement and the right to certify that costs are true, correct and actually incurred shall not be assigned to a person rendering services for corrective action on the subject site.

L.  Any person who prevails in an action brought pursuant to the Oklahoma Petroleum Storage Tank Release Indemnity Program to recover disallowed claims upon an application, supplemental claim or resubmittal requesting reimbursement shall be entitled to recover interest, the costs of the action and attorney fees.  Costs of the action shall include filing fees, administrative costs, witness fees and expenses related to the proceeding.

M.  1.  In any case that has been determined to be eligible for reimbursement from the Petroleum Storage Tank Indemnity Fund, a property owner whose property has been contaminated by an eligible release may remediate his or her own property and make direct application to and receive reimbursement from the Petroleum Storage Tank Indemnity Fund for any of the following:

a. the costs of investigation,

b. participation in the determination of activities to be conducted upon the site,

c. corrective action, and

d. remediation of his or her property.

2.  Reimbursement shall be subject to the same requirements as requests for reimbursement made by the eligible person on such sites and shall be handled in the same manner as other sites which have adjacent release or overlapping or commingled plumes.  The amount reimbursed to the property owner and eligible person shall not exceed the statutory limits of subsection H of this section.

N.  In the event the Oklahoma Petroleum Storage Tank Release Indemnity Program fails to reimburse a claim as provided by this section, any person who prevails in an action brought pursuant to the Oklahoma Petroleum Storage Tank Release Indemnity Program to recover claims disallowed by an administrative action of the Oklahoma Petroleum Storage Tank Release Indemnity Program upon an application, supplemental claim or resubmittal requesting reimbursement shall be entitled to receive interest upon such claim at the rate provided for in subsection I of Section 727 of Title 12 of the Oklahoma Statutes.

O.  1.  Claims for reimbursement pursuant to the Oklahoma Petroleum Storage Tank Release Indemnity Program must be made within two (2) years of June 9, 1998, or two (2) years after site closure, whichever is later.

2.  Eligible persons should be encouraged to submits claims for reimbursement as the costs are incurred and in the order they are incurred.  However, the right to submit a claim or the time during which to submit a claim for reimbursement shall not be limited or restricted except as provided in this subsection.

3.  All claims, including but not limited to, resubmitted claims, shall be evaluated by the Oklahoma Petroleum Storage Tank Release Indemnity Program under the system of evaluation employed by the Indemnity Fund Program at the time the costs were incurred.

P.  1.  The Oklahoma Petroleum Storage Tank Release Indemnity Program is authorized to enter into contracts for site remediation or corrective action which may be performance based.  Parties to such contracts shall be the eligible person, the off-site owner, the impacted party, the licensed remediation consultant and the Oklahoma Petroleum Storage Tank Release Indemnity Program which may guarantee the remediation or corrective action.  Each party must execute the contract before it is effective.  Costs of equipment used in the performance-based contract may be reimbursed separate and apart from the performance-based contract as determined by the Administrator.

2.  If:

a. an owner or operator is not available and a storage tank system has made a release into the environment, or

b. where there is a suspicion of a release onto any property where tanks are located and/or onto property proximate thereto, or where tanks are located and a site assessment is necessary to confirm a release or perform tank closure, and

c. such property is located within the limits of the town, city or political subdivision,

the town, city or political subdivision may obtain assignments from property owners in order to assume the rights of an eligible party for the purpose of reimbursement of the costs associated with the assessment, investigation and remediation of any site.

3.  The Administrator of the Petroleum Storage Tank Indemnity Fund may also designate a town, city or political subdivision to be an eligible party for the purpose of reimbursement of the costs associated with the assessment, investigation and remediation of any site.

4.  If the town, city or political subdivision has title to the property or is the recipient of proceeds from a sale or auction of the property, the town or city shall reimburse the Petroleum Storage Tank Indemnity Fund for any required copayment within three (3) years from the closure of the case.

5.  Terms of pay-for-performance contracts shall include, but not be limited to, the total amount to be paid for completion of the remediation or corrective action provided for by the contract and the length of time necessary to implement and complete the remediation or corrective action.  Performance payments under pay-for-performance contracts shall be based upon the actual reduction of contamination upon the site being remediated.  For those sites upon which it is estimated that remediation will take more than six (6) months and will require the installation and operation of a mechanical remediation system, payments under such contracts for the remediation to be accomplished by such system shall be as follows:

a. twenty percent (20%) of the total contract price for the first twenty-five percent (25%) reduction in contamination to be accomplished by such system,

b. an additional twenty percent (20%) of the total contract price, for a total of forty percent (40%) for the next twenty-five percent (25%), for a total of fifty percent (50%) reduction, in contamination to be accomplished by such system,

c. an additional twenty percent (20%) of the total contract price, for a total of sixty percent (60%) for next first twenty-five percent (25%), for a total of seventy-five percent (75%) reduction in contamination to be accomplished by such system,

d. an additional twenty percent (20%) of the total contract price, for a total of eighty percent (80%) for next first twenty-five percent (25%), for a total of one hundred percent (100%) reduction in contamination to be accomplished by such system, and

e. with a final payment of the remaining twenty percent (20%) of the contract price to be paid after the site remains clean for six (6) months.

6.  Any consultant or company who fails to complete corrective action or remediation as provided in a pay-for-performance contract, or who has failed or fails, before requesting and receiving the first payment under a pay-for-performance contract, to install equipment upon a site which was proposed or which was to be installed whenever possible, or who in any other manner materially breaches a pay-for-performance contract shall be prohibited from entering into another pay-for-performance contract or purchase order with the Indemnity Fund for a period of three (3) years and shall forfeit any rights to or interest in the equipment to the Indemnity Fund if the equipment was:

a. paid in advance by the Indemnity Fund, and

b. allocated for a pay-for-performance site.

Q.  The Oklahoma Petroleum Storage Tank Release Indemnity Program is authorized to enter into purchase orders for the performance of corrective action or various tasks or scopes of work to be performed upon a site as is prudent.  Each purchase order shall establish an amount to be paid for the completion of a particular corrective action, task or scope of work.  Such purchase orders shall be entered into between the Oklahoma Petroleum Storage Tank Release Indemnity Program and the eligible person or his or her consultant.  The Indemnity Fund Program and the eligible person or his or her consultant shall conduct negotiations in good faith.  Rules promulgated to implement this subsection shall not place any restrictions upon the negotiation process by limiting the number of revisions which may be submitted or restricting the time period during which they may be submitted.

R.  In evaluating and determining the amount of reimbursement to be paid upon a claim, the Indemnity Fund Program shall consider the reasonable cost of the task or scope of work that was reasonable and completed and shall be based upon standard billing rates and practices for environmental services as normally billed by such professionals, contractors or other service providers.  If the overall total cost of performing a particular task or scope of work is reasonable, the Indemnity Fund Program shall fully reimburse the total cost of the particular task or scope of work performed.

S.  1.  When a claim submitted for first reimbursement consideration is disallowed in whole or in part by the Administrator of the Petroleum Storage Tank Indemnity Fund, an applicant shall have ninety (90) days to resubmit the disallowed claim for reconsideration.  Unless otherwise authorized by the Administrator of the Petroleum Storage Tank Indemnity Fund, resubmittal of a claim that has been disallowed in whole or in part shall only be allowed one time.

2.  Except as otherwise provided by this paragraph, if the disallowed claim is not resubmitted within ninety (90) days from the date of the disallowance, the claim shall no longer be eligible for reimbursement from the Petroleum Storage Tank Indemnity Fund.  An action by the applicant disputing a disallowed claim shall be commenced within one (1) year of the date of the last disallowance and shall be brought for an administrative hearing before the Commission.

3.  Any applicant that, prior to November 1, 2004, has incurred a disallowance of a claim in whole or in part and has not resubmitted the disallowed claim for further consideration has until February 28, 2005, to resubmit the disallowed claim for such consideration.  After February 28, 2005, the claim shall be deemed denied and shall no longer be eligible for reconsideration or reimbursement from the Petroleum Storage Tank Indemnity Fund.

4.  The Director of the Petroleum Storage Tank Division may consider hardship exceptions such as, but not limited to, active military duty, to the time limits contained in this subsection.

Added by Laws 1989, c. 90, § 25, emerg. eff. April 21, 1989.  Amended by Laws 1989, 1st Ex. Sess., c. 1, § 3, emerg. eff. Jan. 23, 1990; Laws 1990, c. 240, § 3, operative July 1, 1990; Laws 1991, c. 181, § 6, eff. July 1, 1991; Laws 1992, c. 406, § 6, emerg. eff. June 11, 1992; Laws 1993, c. 344, § 20, emerg. eff. June 9, 1993; Laws 1994, c. 352, § 6, emerg. eff. June 9, 1994; Laws 1997, c. 253, § 2, emerg. eff. May 23, 1997; Laws 1998, c. 375, § 30, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 9, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 22, eff. Nov. 1, 2005.

§17-356.1.  Confidentiality of records, reports or information - Schedule of reimbursable fees.

A.  Upon a showing satisfactory to the Corporation Commission by any person that records, reports or information, or a particular part thereof, if made public, would divulge production or sales figures or methods, processes or production unique to such person or would otherwise tend to affect adversely the competitive position of such person by revealing trade secrets, the Commission shall consider such record, report or information, or particular portion thereof, confidential.

B.  In order to assist a petroleum storage tank owner, operator or other person in determining fair and reasonable costs, the Indemnity Fund Program may maintain a list of customary and reasonable fees charged by service providers for work, materials, equipment, labor, consulting fees and other services eligible for reimbursement from the Petroleum Storage Tank Indemnity Fund.  Such list shall be on a regionwide or statewide basis and shall be made available to the public.  Such list shall be for informational purposes only and shall not establish limits on reimbursement levels from the Indemnity Fund.  The Indemnity Fund Program shall maintain and make available as information used to establish a list of customary and reasonable fees.  Any such list shall be compiled with the assistance of and reviewed and approved by the Storage Tank Advisory Council.

Added by Laws 1992, c. 406, § 7, emerg. eff. June 11, 1992.  Amended by Laws 1993, c. 344, § 21, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 31, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 23, eff. Nov. 1, 2005.

§17357.  Payment of claim subject to Indemnity Fund acquiring subrogation rights - Administrator to protect Indemnity Fund in judicial and administrative proceedings - Notice of lawsuit - Enforcement of third party claim.

A.  Payment of any claim from the Indemnity Fund shall be subject to the Indemnity Fund acquiring by subrogation the right to recover from any person any amounts paid by the Indemnity Fund to or on behalf of any eligible person which may be determined to be fraudulent, reimbursable by other sources, or excessive.  The Administrator shall bring an action on behalf of the Indemnity Fund to recover any such monies in the district court where the property is located or where the person from whom recovery is sought resides.  The prevailing party in such cases shall be entitled to recover interest, costs of the action and attorney fees.  Costs of the action shall include filing fees, administrative costs, witness fees and expenses related to the proceeding.

B.  The Administrator is authorized to represent and protect the Indemnity Fund in any state or federal judicial or administrative proceeding.

C.  Any person who is a party to a lawsuit and who may request any payment or reimbursement payable from the Indemnity Fund as a result of such lawsuit shall notify the Administrator upon being served with notice of the lawsuit.  The Administrator is authorized to establish and enforce such third party claim requirements as are necessary to implement and comply with the provisions of this section.

Added by Laws 1989, c. 90, § 26, emerg. eff. April 21, 1989.  Amended by Laws 1990, c. 240, § 4, operative July 1, 1990; Laws 1993, c. 344, § 22, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 32, emerg. eff. June 9, 1998.

§17358.  Annual reports.

A.  The Corporation Commission shall submit an annual report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate containing the total number of storage tank applicants requesting disbursement from the Indemnity Fund during the preceding year; the total number of storage tank applicants receiving partial payment during the preceding year and the total amount disbursed for such payments; the total number of storage tank applicants receiving full payment during the preceding year and total amount disbursed for such payments; the total number of applicants denied disbursement from the Indemnity Fund during the preceding year, and the total amount denied for such disbursement; the average time frame for providing disbursements to applicants; a historical comparison of disbursements in regard to applicants requesting disbursement, applicants receiving partial and full payments, applicants denied disbursement, and average time frame for providing disbursement; a detailed summary of administrative expenditures related to the Indemnity Fund program; other information which the Commission believes is pertinent regarding the Indemnity Fund program; and any other information requested by the Speaker of the House of Representatives or the President Pro Tempore of the Senate regarding the Indemnity Fund program.

B.  The Oklahoma Tax Commission shall submit an annual report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate detailing the amount of assessments collected for deposit to the Indemnity Fund and to the State Transportation Fund.

C.  The Oklahoma Department of Transportation shall submit an annual report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate detailing the expenditures made from the revenue received from the assessment levied pursuant to Section 354 of this title.

D.  The reports shall include recommendations for any changes which may be required in the amount of the assessment imposed by Section 354 of this title.

Added by Laws 1989, c. 90, § 27, emerg. eff. April 21, 1989.  Amended by Laws 1989, 1st Ex. Sess, c. 1, § 4, emerg. eff. Jan. 23, 1990; Laws 1993, c. 344, § 23, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 33, emerg. eff. June 9, 1998.

§17-359.  Audit relating to Petroleum Storage Tank Indemnity Fund.

A.  By December 1, 1998, and every year thereafter, the State Auditor and Inspector shall conduct an independent audit of the books, records, files and other such documents of the Corporation Commission pertaining to and which relate to the administration of the Petroleum Storage Tank Indemnity Fund.  The audit shall include but shall not be limited to a review of agency compliance with state statutes regarding the Indemnity Fund, internal control procedures, adequacy of claim process expenditures from and debits of the Indemnity Fund regarding administration, personnel, operating and other expenses charged by the Corporation Commission; the duties performed in detail by agency personnel and Indemnity Fund personnel for which payment is made from the Indemnity Fund, and recommendations for improving claim processing, equipment needed for claim processing, internal control or structure for administering the Indemnity Fund; and such other areas deemed necessary by the State Auditor and Inspector.

B.  The cost of the audit shall be borne by the Indemnity Fund.

C.  Copies of the audit shall be submitted to the State Auditor and Inspector, the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Chairs of the Appropriation Committees of both the Oklahoma House of Representatives and the State Senate.

Added by Laws 1992, c. 406, § 11, emerg. eff. June 11, 1992.  Amended by Laws 1993, c. 344, § 24, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 34, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 24, eff. Nov. 1, 2005.

§17-360.  Limitation on expenditures for administrative costs - Reports.

A.  Annual expenditures from the Petroleum Storage Tank Indemnity Fund for costs incurred for the administration of the Indemnity Fund shall be established by the Legislature by budgetary limits for the annual expenditures from the Petroleum Storage Tank Indemnity Fund for direct and indirect expenses incurred for the administration of the Indemnity Fund administrative functions of the Corporation Commission.

B.  The Administrator shall make written reports on a quarterly basis to the Speaker of the House of Representatives and the President Pro Tempore of the Senate detailing expenditures on personnel and equipment and other expenses concerning and incurred as a result of administering the Petroleum Storage Tank Indemnity Fund.  The report shall include salaries and fringe benefits of all full-time-equivalent employees of the Petroleum Storage Tank Indemnity Fund and reimbursements made to the Commission by division for administrative or support services provided by the Commission to the Petroleum Storage Tank Indemnity Fund.

Added by Laws 1993, c. 344, § 25, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 375, § 35, emerg. eff. June 9, 1998; Laws 2004, c. 430, § 10, emerg. eff. June 4, 2004; Laws 2005, c. 435, § 25, eff. Nov. 1, 2005.

§17-361.  Appointment of Administrator - Hiring of employees - Temporary workers and contract labor.

A.  The Administrator of the Oklahoma Petroleum Storage Tank Release Indemnity Program shall be appointed by the Director of the Petroleum Storage Tank Division of the Corporation Commission.  All other employees of the Oklahoma Petroleum Storage Tank Release Indemnity Program shall be hired by the Director of the Petroleum Storage Tank Division.

B.  The Director shall employ a sufficient number of full-time-equivalent employees to implement the Oklahoma Petroleum Storage Tank Release Indemnity Program within the budgetary limit established in Section 360 of this title.  The Indemnity Fund Program employees shall be in the unclassified service and shall be exempt from the agency full-time-equivalent limit.  All employees involved in reviewing and approving claims and in the approval and issuance of payments shall be employees of the Indemnity Fund Program under the supervision of the Administrator.

C.  The Director is authorized to employ temporary workers, contract labor, or to contract with a private claims processing company as may be prudent to properly administer the Indemnity Fund.

Added by Laws 1993, c. 344, § 26, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 375, § 36, emerg. eff. June 9, 1998.

§17-365.  Oklahoma Leaking Underground Storage Tank Trust Fund - Oklahoma Leaking Underground Storage Tank Revolving Fund - Appropriation, budgeting and expenditure of monies - Payments from funds - Costs of actions - Emergencies - Reimbursement of funds - Administrative penalties.

A.  There is hereby created in the State Treasury a fund for the Corporation Commission to be designated the "Oklahoma Leaking Underground Storage Tank Trust Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of loans and grants from the federal government and any state matching funds required by the federal government with regard to storage tanks.

B.  There is hereby created in the State Treasury a revolving fund for the Corporation Commission to be designated the "Oklahoma Leaking Storage Tank Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies from public or private sources, and any monies collected pursuant to the provisions of this section.

C.  All monies accruing to the credit of the Oklahoma Leaking Underground Storage Tank Trust Fund and the Oklahoma Leaking Storage Tank Revolving Fund are hereby appropriated and may be budgeted and expended by the Corporation Commission only for the purpose provided in this section, to best protect human health and the environment.  Expenditures from said funds shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  The Corporation Commission is hereby given the power and authority to receive, administer and authorize payments from the Oklahoma Leaking Underground Storage Tank Trust Fund and the Oklahoma Leaking Storage Tank Revolving Fund.  The Commission shall establish separate accounts and subaccounts within the Oklahoma Leaking Underground Storage Tank Trust Fund and the Oklahoma Leaking Storage Tank Revolving Fund deemed necessary to implement the provisions of this section.

E.  The Corporation Commission may make expenditures from the Oklahoma Leaking Storage Tank Revolving Fund for payment of costs incurred by any appropriate state agency for corrective actions, enforcement actions and cost recovery actions undertaken as necessary to protect human health and the environment as set out in Subchapter IX of Title 42 of the United States Code.

F.  For the purpose of immediately responding to emergency situations created by leaking storage tanks having potentially critical environmental or public health or safety impact, the Corporation Commission may take whatever action it deems necessary without notice or hearing, including the expenditure of monies from either the Oklahoma Leaking Underground Storage Tank Trust Fund or the Oklahoma Leaking Storage Tank Revolving Fund or from both such funds to promptly respond to the emergency.  Such emergency expenditure shall be made pursuant to the provisions of the Oklahoma Central Purchasing Act upon such terms and conditions established by the Department of Central Services to accomplish the purposes of this section.

G.  1.  The Corporation Commission shall seek reimbursement from the responsible person, firm or corporation for all expenditures made from either the Oklahoma Leaking Underground Storage Tank Trust Fund or the Oklahoma Leaking Storage Tank Revolving Fund or from both such funds.  All monies received by the Corporation Commission as reimbursement or penalties relating to expenditures made from the Oklahoma Leaking Underground Storage Tank Trust Fund or Leaking Storage Tank Revolving Fund shall be transferred for deposit to the credit of the Oklahoma Leaking Storage Tank Revolving Fund.  All monies received by the Corporation Commission as reimbursement or penalties relating to expenditures made from the Oklahoma Corporation Commission Storage Tank Regulation Revolving Fund shall be transferred for deposit to the Oklahoma Corporation Commission Storage Tank Regulation Revolving Fund.

2.  The owner or operator is liable for the cost of the corrective action taken by the Corporation Commission pursuant to this subsection, including the cost of investigating the release and administrative and legal expenses, if:

a. the owner or operator has failed to take a corrective action ordered by the Commission and the Commission has taken the corrective action, or

b. the Administrator has taken corrective action in an emergency.

3.  Reasonable and necessary expenses incurred by the Commission in taking a corrective action, including costs of investigating a release and administrative and legal expenses, may be recovered in an administrative proceeding.  The Commission's certification of expenses is prima facie evidence that the expenses are reasonable and necessary.  Expenses that are recovered under this subsection shall be deposited in the Leaking Storage Tank Revolving Fund.

H.  Any owner or operator of an storage tank who fails to comply with any order issued by the Corporation Commission for corrective or enforcement actions may be subject to an administrative penalty not to exceed Twenty-five Thousand Dollars ($25,000.00) for each tank for each day of violation.

The administrative penalties assessed and collected by the Corporation Commission shall be deposited to the Oklahoma Leaking Storage Tank Revolving Fund to be disbursed by the Commission in support of relevant agency activities.

Added by Laws 1987, c. 208, § 92, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 95, emerg. eff. July 20, 1987; Laws 1988, c. 185, § 3, operative July 1, 1988; Laws 1989, c. 90, § 18, emerg. eff. April 21, 1989; Laws 1991, c. 181, § 7, eff. July 1, 1991.  Renumbered from Title 82, § 934.1 by Laws 1991, c. 181, § 12, eff. July 1, 1991.  Amended by Laws 1992, c. 406, § 8, emerg. eff. June 11, 1992; Laws 1993, c. 344, § 27, emerg. eff. June 9, 1993; Laws 1998, c. 375, § 37, emerg. eff. June 9, 1998; Laws 2005, c. 435, § 26, eff. Nov. 1, 2005.

§17-401.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-402.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-403.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-404.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-405.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-406.  Repealed by Laws 1993, c. 324, § 58, eff. July 1, 1993.

§17-407.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-408.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-409.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-410.  Repealed by Laws 1998, c. 375, § 39, emerg. eff. June 9, 1998.

§17-500.  Short title.

This act shall be known and may be cited as the "Oklahoma Brine Development Act".

Added by Laws 1990, c. 255, § 1, eff. Sept. 1, 1990.

§17-501.  Purpose.

The Legislature finds that it is desirable and necessary to authorize and provide for unitized management, operation, and further development of brine and associated solution gas, to the end that a greater ultimate recovery of brine and solution gas may be had, waste prevented, and the correlative rights of owners therein be protected.  It is further found to be in the public interest to foster, encourage and promote the development and production in the State of Oklahoma of brine and solution gas and to authorize and provide for the operation and development of unitized brine and solution gas properties, and to authorize the Commission to regulate brine and solution gas production.

Added by Laws 1990, c. 255, § 2, eff. Sept. 1, 1990.

§17-502.  Definitions.

As used in this act:

1.  "Commission" shall mean the Corporation Commission of Oklahoma;

2.  "Person" shall include any individual, partnership, corporation or association of whatever character;

3.  "Common source of supply" shall include that area which is underlain, or which from geological or other scientific data, or from drilling operations, or other evidence, appears to be underlain by a common accumulation of brine; provided, that, if any such area is underlain or appears from geologic or other scientific data, or from drilling operations, or from other evidence to be underlain by more than one common accumulation of brine separated from each other by a strata of earth and not connected with each other, then such area, as to each said common accumulation of brine, shall be deemed a separate common source of supply;

4.  "Brine" shall mean subterranean saltwater and all of its constituent parts and chemical substances therein contained, including, but not limited to bromine, magnesium, potassium, lithium, boron, chlorine, iodine, calcium, strontium, sodium, sulphur, barium or other chemical substances produced with or separated from such saltwater.  Brine produced as an incident to the production of oil or gas, unless such brine is saved or sold for the purposes of removing chemical substances therefrom, shall not be considered brine for the purposes of this act.  Gas, whether found in solution or otherwise, shall not be included within the meaning of the term "brine";

5.  "Brine owner" shall mean any person entitled to share in the proceeds from the sale of brine production;

6.  "Solution gas" shall mean all gas produced from brine wells from the brine common source of supply within the unit area;

7.  "Solution gas owner" shall mean any person entitled to share in the proceeds from the sale of solution gas;

8.  "Owner" or "owners", unless a more specific term is used, shall mean any person or entity who qualifies as either a brine owner or a solution gas owner;

9.  "Operator" shall mean a person who has the right to drill into and produce from any brine common source of supply and to appropriate that production, either for himself, or for himself and others, and is authorized by the Commission to drill;

10.  "Effluent" shall mean the liquid remaining after extraction of the chemical substances from brine;

11.  "Brine production unit" or "unit" shall mean each separate specific area of land so designated by order of the Commission for production of brine and associated solution gas and the injection of effluent;

12.  "Injection well" shall mean a well authorized by the Commission for the injection of effluent or other solutions; and

13.  "Manufacture" shall mean the complete process of drilling, completing, equipping and operating production and injection wells and of extracting and packaging brine.

Added by Laws 1990, c. 255, § 3, eff. Sept. 1, 1990.

§17-503.  Corporation Commission - Jurisdiction - Rules and regulations - Exceptions.

A.  The Corporation Commission is hereby vested with jurisdiction over:

1.  The drilling for and production of brine for commercial purposes;

2.  Class V injection wells used for the injection or disposal of mineral brines as defined in the federal Safe Drinking Water Act and 40 CFR Part 146; and

3.  Class V wells used to inject spent brine into the same formation from which it was withdrawn after extraction of halogens or their salts as defined in 40 CFR Part 146.

B.  The Commission may promulgate such rules:

1.  As are reasonably necessary to effectuate the purposes of this act, including rules governing the drilling of production, injection or disposal wells and the injection of effluent into underground formations; and

2.  To ensure that the drilling, casing and plugging of wells is done in such a manner as to prevent the escape of brine and effluent from one formation to another and to prevent the pollution of fresh water supplies throughout the state.

C.  The Oklahoma Brine Development Act shall not apply to nor shall the Corporation Commission have jurisdiction over Class I, III, IV or V wells regulated by the Department of Environmental Quality pursuant to the federal Safe Drinking Water Act and 40 CFR Parts 144 through 148, inclusive, and the Oklahoma Environmental Quality Act.

Added by Laws 1990, c. 255, § 4, eff. Sept. 1, 1990.  Amended by Laws 2000, c. 364, § 3, emerg. eff. June 6, 2000.

§17-504.  Utilization of brine rights - Application - Solution gas owners as respondents.

A.  A party desiring to unitize brine rights shall file with the Corporation Commission an application setting forth a description of the proposed unit area with a map or plat thereof attached.  The application shall allege the existence of the facts required to be found by the Commission as provided in Section 7 of this act.  The application shall set forth the name and address of each brine owner within the area affected by the application.  Each such person shall be a respondent to the application.  In an application to enlarge the unit area, brine owners within the existing unit and brine owners in the area to be added to the unit shall be respondents to the application.

B.  In the event the brine sought to be unitized is found in association with solution gas, the application shall set forth the name and address of each solution gas owner within the area affected by the application.  Each such person shall be a respondent to the application.  In an application to enlarge the unit area, solution gas owners within the existing unit and solution gas owners in the area to be added to the unit shall be respondents to the application.

C.  Every application to establish a brine unit shall have attached thereto a recommended plan of unitization applicable to the proposed unit area.

Added by Laws 1990, c. 255, § 5, eff. Sept. 1, 1990.

§17-505.  Unitization of brine rights - Notice of application.

Notice of the filing of an application to create a unit or to increase or decrease the size of the unit area, along with a copy of the application, shall be mailed to each respondent to the application whose address is known, or whose address can be found with reasonable diligence, at least twenty (20) days prior to the date set for hearing.  In addition, notice shall be given at least twenty (20) days prior to the date of said hearing by one publication in some newspaper of general circulation printed in Oklahoma County, Oklahoma, and by one publication at least twenty (20) days prior to the date of the hearing in some newspaper of general circulation printed in each county in which the lands embraced within the application are situated.  In addition, such additional notice shall be given as is required by the rules and regulations of the Commission.

Added by Laws 1990, c. 255, § 6, eff. Sept. 1, 1990.

§17-506.  Commission's findings - Evidence required - Orders.

A.  If, after proper application and notice, the Commission in its hearing shall find by substantial evidence that:

1.  There exists a common source of supply or prospective common source of supply for brine;

2.  Unitized management, operation and further development of the common source of supply for brine is reasonably necessary in order to effectively develop the brine common source of supply;

3.  Unitized operation as applied to such common source of supply is feasible and will prevent waste and, with reasonable probability, will result in greater ultimate recovery of brine and its constituent parts;

4.  Such unitization is for the common good and will result in the general advantage of the owners of the brine rights within the common source of supply; and

5.  The creation of a unit will accomplish one or more of the following:

a. avoid the drilling of unnecessary wells,

b. prevent waste,

c. protect correlative rights, or

d. increase the ultimate recovery from the common source of supply and unit covered by the application,

the Commission shall make a finding to that effect and enter an order creating the unit, and requiring unitized operation of the prospective common source of supply or portion thereof described in the order.

B.  If the Commission in its hearing shall find by substantial evidence that:

1.  Solution gas exists within the common source of supply or prospective common source of supply;

2.  The production of brine is impossible or impractical  without also producing the solution gas; and

3.  The unitization of the brine common source of supply is impractical or impossible without also unitizing the associated solution gas,

the Commission shall make a finding to that effect and shall further provide in its order for the unitization of the solution gas within  the unit area.

C.  Orders of the Commission entered pursuant to Section 87.1 of Title 52 of the Oklahoma Statutes establishing drilling and spacing units for the production of oil, gas or oil and gas shall not be applicable to the drilling of wells and production of solution gas from a unit established by an order issued pursuant to this act.

Added by Laws 1990, c. 255, § 7, eff. Sept. 1, 1990.

§17-507.  Delineation of unit area - Allocation of production.

The order of the Commission shall define the area of the common source of supply or portion thereof to be included within the unit area.  Each unit and unit area shall be limited to all or a portion of a single common source of supply.

Brine owners within the unit shall share in the production of brine in the proportion that their acreage bears to total acreage within the unit, unless the Commission, after notice and hearing, shall provide for another method in the unit plan.  Solution gas owners within the unit shall share in production of solution gas in the proportion that their acreage bears to total acreage in the unit, unless the Commission, after notice and hearing, shall provide for another method in the unit plan.

Added by Laws 1990, c. 255, § 8, eff. Sept. 1, 1990.

§17-508.  Plan of unitization - Provisions - Ratification by record owners - Election to sell.

A.  The plan of unitization for each such unit and unit area shall be one suited to the needs and requirements of the particular unit dependent upon the facts and conditions found to exist with respect thereto.  In addition to such other terms, provisions, conditions and requirements found by the Commission to be reasonably necessary or proper to effectuate or accomplish the purpose of this act, and subject to the further requirements hereof, each such plan of unitization shall contain fair, reasonable and equitable provisions for:

1.  The efficient unitized management or control of further development and operation of the unit area.  Under such plan the actual operations of the unit shall be carried on by one of the owners of the right to drill for and produce brine within the unit area as unit operator.  The designation of unit operator shall be by majority vote of the owners of the right to drill for and produce brine in the unit in accordance with their acreage ownership in the unit;

2.  The method and circumstances under which brine or effluent from the unit, or from any other source, may be injected into the common source of supply under the unit area or into other formations;

3.  The fair, just and reasonable compensation to be awarded to any owner within the unit who does not wish to participate in development of the unit by paying such owner's share of unit costs;

4.  The fair, just and reasonable manner of participation for any owner desiring to participate in the development of the unit by paying such owners share of unit costs;

5.  The fair, just and reasonable allocation and distribution to each owner and the value of such owner's share of the brine and solution gas produced from the unit;

6.  The procedure and basis upon which wells, equipment and other properties of the owners within the unit area are to be taken over and used for unit operations, including the method of arriving at the compensation therefor, or for otherwise proportionately equalizing the investment of the several owners in the unit;

7.  The method of apportioning costs of development and operation between owners of brine and owners of solution gas, if solution gas has also been unitized;

8.  The time when the plan of unitization shall become effective;

9.  The time when and conditions under which the unit shall or may be dissolved and all affairs concluded.

B.  No order of the Commission creating a unit and prescribing the plan of unitization applicable thereto shall become effective unless and until the plan of unitization has been signed, or in writing ratified or approved by record owners of the right to drill of not less than fifty-five percent (55%) of the unit area affected thereby and by owners of record of not less than fifty-five percent (55%) (exclusive of royalty interest owned by lessees or subsidiaries of any lessee) of the royalty interest in and to the unit area and the Commission has made a finding either in the order creating the unit or in a supplemental order that the plan of unitization has been so signed, ratified or approved by lessees and royalty owners owning the required percentage interest in and to the unit area.  Provided, however, in any instance where a royalty owner has, through lease or other agreement, previously authorized pooling or unitization of a size equal to or larger than the size specified in the Commission order, said lease or other agreement shall be deemed to be such royalty owner's authorization to unitize, and no additional signature, ratification or approval shall be necessary from such owner, unless the lease provides for a different production sharing formula than set out in the plan of unitization.  Further provided, however, in any instance where a royalty owner has, through lease or other agreement, previously consented to have the unit boundaries and the allocation formula established by the Commission, said lease or other agreement shall be deemed to be such royalty owner's authorization to unitize, and no additional signature, ratification or approval shall be necessary from such owner.  Where the plan of unitization has not been so signed, ratified or approved by lessees and royalty owners owning the required percentage interest in and to the unit area at the time the order creating the unit is made, the Commission shall hold such additional and supplemental hearings as may be requested or required to determine if and when the plan of unitization has been so signed, ratified or approved by lessees and royalty owners owning the required percentage interest in and to the unit area and shall, in respect to such hearings, make and enter a finding of its determination in such regard.  In the event lessees or royalty owners, or either, owning the required percentage interest in and to the unit area have not so signed, ratified or approved the plan of unitization within a period of six (6) months from and after the date on which the order creating the unit is made, the order creating the unit shall be deemed vacated and of no force and effect.

C.  A participating brine owner shall have a one-time election to sell, and any brine owner in the unit with brine refining equipment shall have the obligation to buy, the brine produced from the unit at the value determined by the Commission; provided however, nothing herein shall require the purchasing brine owner to purchase brine when it is not producing brine from the unit for its own account.

Added by Laws 1990, c. 255, § 9, eff. Sept. 1, 1990.

§17-509.  Amendment and modification of property rights and obligations - Distribution of production.

Property rights, leases, contracts and all other obligations shall be regarded as amended and modified to the extent necessary to conform to the provisions and requirements of this act and to any valid and applicable plan of unitization of the Commission made and adopted pursuant hereto, but not otherwise.

Nothing contained in this act shall be construed to require a transfer to, or to cause a vesting in, the unit of title to the separately owned tracts or leases within the unit area other than the right to use and operate the same to the extent set out in the plan of unitization.  All property, whether real or personal, which the unit may in any way acquire or possess shall be held or possessed by the operator for the account and as agent of the several owners of the right to drill for and produce brine and shall be the property of such owners, subject, however, to the right of the operator to the possession, management, use or disposal of the same in the proper conduct of its affairs, and subject to any lien the operator may have thereon to secure the payment of unit expenses.

The production allocated to each separately owned tract within the unit, and only that amount, regardless of the well or wells in the unit area from which it may be produced and regardless of whether it be more or less than the amount of production from the well or wells, if any, on any such separately owned tract, shall for all intents, uses and purposes be regarded and considered as production from such separately owned tract.

Except as may be otherwise authorized in this act, or in the plan of unitization approved by the Commission, such production shall be distributed among or the proceeds thereof paid to the several persons entitled to share in production from such separately owned tract in the same manner that they would have participated in the production or proceeds thereof from such separately owned tract had not said unit been organized.

Operations carried on under the plan of unitization shall be regarded as a fulfillment of and compliance with all of the provisions of the brine or solution gas leases or other contracts upon lands included within the unit area insofar as said leases or contracts may relate to the common source of supply or portion thereof included within the unit.  Wells drilled on or operated on any part of the unit area, no matter where located, shall be regarded as wells drilled on each separately owned tract within the unit area.

Added by Laws 1990, c. 255, § 10, eff. Sept. 1, 1990.

§17-510.  Increase or decrease of unit area size.

A.  The Commission shall have jurisdiction to increase the size of an existing unit area where it is shown, upon proper application, notice and hearing that:

1.  Land adjacent to the existing unit is underlain by the same common source of supply as that found within the unit area; and

2.  Inclusion of the additional land will either:

a. increase unit efficiency, or

b. result in greater ultimate recovery of brine, or

c. prevent waste; and

3.  Inclusion of the additional land is fair, just and reasonable, both to parties owning brine interests in the additional land and to parties owning interests in the existing unit; and

4.  The requirements of Section 9 of this act have been met.

B.  The Commission shall have jurisdiction to decrease the size of an existing unit where it is shown, upon proper application, notice and hearing, that the land to be excluded is of no value to the unit because:

1.  It is not underlain by the common source of supply; and

2.  Its presence does not contribute to more efficient unit operations, by providing the site for an injection well or wells, or by assisting in the conduct of waterflood operations, or by otherwise increasing unit efficiency; and

3.  Exclusion of the land is fair, just and reasonable.

Added by Laws 1990, c. 255, § 11, eff. Sept. 1, 1990.

§17-511.  Liability of owner or lessee - Liens.

The obligation or liability of the lessee or other owners of rights in the several separately owned tracts for payment of unit expense shall at all times be several and not joint.  At no time shall a lessee or other owner of rights in a separately owned tract be chargeable with, directly or indirectly, more than the amount apportioned to its interest in such separately owned tract pursuant to the plan of unitization.

Subject to such reasonable limitations as may be set out in the plan of unitization, the operator shall have a first and prior lien upon the leasehold estate in and to each separately owned tract and the interest of the owners therein in and to the unit production and equipment in possession of the unit, to secure the payment of unit expense charged to such separately owned tract.

Added by Laws 1990, c. 255, § 12, eff. Sept. 1, 1990.

§17-512.  Appeal from orders.

Any person aggrieved by any order of the Commission may appeal therefrom to the Supreme Court of the State of Oklahoma upon the same conditions, within the same time, and in the same manner as is provided in Sections 84-135, inclusive, of Title 52 of the Oklahoma Statutes, or any amendments thereto, for the taking of appeals from orders of the Commission.

Added by Laws 1990, c. 255, § 13, eff. Sept. 1, 1990.

§17-513.  Participation in plans by state and local land management boards.

The Commissioners of the Land Office, or other proper board or officers of the state having control and management of state lands, and the proper board or officer of any political, municipal or other subdivision or agency of the state, are hereby authorized on behalf of the state or of such political, municipal or other subdivision or agency hereof, to act with respect to land or brine rights subject to the control and management of such respective body, board or officer, to participate in any plan or program of unitization approved pursuant to this act.

Added by Laws 1990, c. 255, § 14, eff. Sept. 1, 1990.

§17-514.  Taxation of unit production or sale proceeds.

Neither the unit production nor proceeds from the sale thereof shall be treated, regarded or taxed as income or profits to the unit.  Instead, such receipts shall be the income of the several persons to whom same are payable under the plan of unitization.  To the extent the unit may receive or disburse any receipts it shall only do so as a common administrative agent of the persons to whom the same are payable.

Added by Laws 1990, c. 255, § 15, eff. Sept. 1, 1990.

§17-515.  Purchasing priority of solution gas.

If at any time the Commission has designated priorities for the purchasing of gas from oil and gas wells pursuant to its regulatory power, the solution gas associated with the production of brine from any brine well, whether or not within a unit created pursuant to this act, shall be deemed to have a classification equal to the highest priority designated by the Commission.

Added by Laws 1990, c. 255, § 16, eff. Sept. 1, 1990.

§17-516.  Pre-existing brine, solution gas or brine and solution gas units - Effect of Act.

Sections 2 through 16 of this act shall not have any effect on any existing brine, solution gas or brine and solution gas units which have been created voluntarily or by a judicial decree to the extent such unit was established as of the date of this act.  Any existing brine or brine and solution gas unit may be expanded using the provisions of this act.

Added by Laws 1990, c. 255, § 17, eff. Sept. 1, 1990.

§17-517.  Payment of proceeds - Times - Information accompanying payment - Violation - Jurisdiction of district court - Court costs and fees.

A.  The proceeds derived from the sale of brine, solution gas or brine and solution gas production shall be paid to persons legally entitled thereto, commencing no later than six (6) months after the date of first sale, and thereafter no later than sixty (60) days after the end of the calendar month within which proceeds are received for subsequent production.  In those instances where proceeds are not received for disposition of brine, solution gas or brine and solution gas production due to venting, flaring, use for operations, nonpayment from purchasers, or any other cause, the time periods previously specified within which any required payment shall be paid to the persons legally entitled thereto shall be measured from the date on which such venting, flaring, use for operations, nonpayment or other event occurred.  Provided, proceeds from the sale of brine and solution gas from lands covered by a pending application for unitization pursuant to this act shall be paid to persons legally entitled thereto within six (6) months from the entry of a final order of unitization, together with interest thereon at the rate of six percent (6%) per annum to be compounded annually, calculated from the date of first sale after the filing of the application for unitization.  Such payment is to be made to persons entitled thereto by the operator of such production.  Provided, such operator may remit to the persons entitled to such proceeds from production semiannually for the aggregate of six (6) months' accumulation of monthly proceeds of amounts less than Twenty-five Dollars ($25.00).  Further provided, that any delay in determining the persons legally entitled to an interest in such proceeds from production caused by unmarketable title to such interest shall not affect payments to persons whose title is marketable.  Provided, however, that in those instances where such proceeds cannot be paid because the title thereto is not marketable, the operator of such production shall cause all proceeds due such interest to earn interest at the rate of six percent (6%) per annum to be compounded annually, calculated from the last day of the production month, until such time as the title to such interest has been perfected.  Marketability of title shall be determined in accordance with the then current title examination standards of the Oklahoma Bar Association.

B.  The following information shall be included with each payment made to a brine owner from the sale of brine:

1.  Unit identification;

2.  Month and year of sales included in the payment;

3.  Total volume of production from the unit of brine, solution gas and concentration of chemical substances contained therein and volumes extracted therefrom;

4.  Owner's interest, expressed as a decimal, in production from the unit;

5.  Total value of extracted chemical substances and solution gas, including the price per unit of measurement at which the products were sold;

6.  Owner's share of the total value of sales prior to any deductions;

7.  Owner's share of the total value of sales after any deductions; and

8.  A specific detailed listing of the amount and purpose of any deductions, including, but not limited to BTU adjustments and taxes, from the gross proceeds due to the owner.

C.  Any operator that violates this section shall be liable to the persons legally entitled to the proceeds from production for the unpaid amount of such proceeds with interest thereon at the rate of twelve percent (12%) per annum to be compounded annually, calculated from the last day of the production month.

D.  The district court for the county in which the unit is located shall have jurisdiction over all proceedings brought pursuant to this section.  The prevailing party in any proceeding brought pursuant to this section shall be entitled to recover any court costs and reasonable expert witness and attorney's fees.

Added by Laws 1990, c. 255, § 18, eff. Sept. 1, 1990.

§17-518.  Compliance by operator with rules - Evidence of financial ability - Neglect, failure or refusal to plug and abandon or replug well, etc. - Forfeiture or payment - Transfer of title.

A.  Any person who drills or operates any well or unit for the exploration, development or production of oil or brine, or as an injection or disposal well, within this state, shall furnish in writing, on forms approved by the Corporation Commission, his or her agreement to drill, operate and plug wells in compliance with the rules of the Commission and the laws of this state, together with evidence of financial ability to comply with the requirements for plugging, closure of surface impoundments, removal of trash and equipment as established by the rules of the Commission and by law.

B.  To establish evidence of financial ability, the Commission shall require an irrevocable commercial letter of credit, cash, a cashier's check, a Certificate of Deposit, Bank Joint Custody Receipt, other negotiable instrument or a blanket surety bond.  The amount of such letter of credit, cash, cashier's check, certificate, bond, receipt or other negotiable instrument shall be in the amount of Twentyfive Thousand Dollars ($25,000.00) per well.  If an operator operates more than four wells subject to this requirement, the operator may file appropriate evidence of financial ability in a blanket amount of One Hundred Thousand Dollars ($100,000.00).  Any instrument shall constitute an unconditional promise to pay and be in a form negotiable by the Commission.

C.  The agreement provided for in subsection A of this section shall provide that if the Commission determines that the person furnishing the agreement has neglected, failed or refused to plug and abandon, or cause to be plugged and abandoned, or replug any well or has neglected, failed or refused to close any surface impoundment or removed or cause to be removed trash and equipment in compliance with the rules of the Commission, then the person shall forfeit from his or her bond, letter of credit or negotiable instrument or shall pay to this state, through the Commission, for deposit in the State Treasury, a sum equal to the cost of plugging the well, closure of any surface impoundment or removal of trash and equipment.  The Commission may cause the remedial work to be done, issuing a warrant in payment of the cost thereof drawn against the monies accruing in the State Treasury from the forfeiture or payment.  Any monies accruing in the State Treasury by reason of a determination that there has been a noncompliance with the provisions of the agreement or the rules of the Commission, in excess of the cost of remedial action ordered by the Commission, shall be credited to the Oil and Gas Revolving Fund.  The Commission shall also recover any costs arising from litigation to enforce this provision.  Provided, before a person is required to forfeit or pay any monies to the state pursuant to this section, the Commission shall notify the person at his or her lastknown address of the determination of neglect, failure or refusal to plug or replug any well, or close any surface impoundment or remove trash and equipment and such person shall have ten (10) days from the date of notification within which to commence remedial operations.  Failure to commence remedial operations shall result in forfeiture or payment as provided in this subsection.

D.  If title to property or a well is transferred, the transferee shall furnish the evidence of financial ability to plug the well and close surface impoundments required by the provisions of this section, prior to the transfer.

Added by Laws 1990, c. 255, § 19, eff. Sept. 1, 1990.  Amended by Laws 1997, c. 275, § 4, eff. July 1, 1997.

§17-519.  Notice to surface owner of intent to drill - Exceptions - Duty to negotiate surface damages.

Before entering upon a site for brine well drilling, except in instances where there are non-state resident surface owners, non-state resident surface tenants, unknown heirs, imperfect titles, surface owners, or surface tenants whose whereabouts cannot be ascertained with reasonable diligence, the operator shall give to the surface owner a written notice of his intent to drill containing a designation of the proposed location and the approximate date that the operator proposes to commence drilling.

Such notice shall be given in writing by certified mail to the surface owner.  If the operator makes an affidavit that he has conducted a search with reasonable diligence and the whereabouts of the surface owner cannot be ascertained or such notice cannot be delivered, then constructive notice of the intent to drill may be given in the same manner as provided for the notice of proceedings to appoint appraisers set forth in Section 22 of this act.

Within five (5) days of the date of delivery or service of the notice of intent to drill, it shall be the duty of the operator and the surface owner to enter into good faith negotiations to determine the surface damages.

Added by Laws 1990, c. 255, § 20, eff. Sept. 1, 1990.

§17-520.  Security for location damages - Filing - Entry upon property - Increase in security.

A.  Every operator doing business in this state shall file a corporate surety bond, letter of credit from a banking institution, cash, or a certificate of deposit with the Secretary of State in the sum of Twentyfive Thousand Dollars ($25,000.00) conditioned upon compliance with Sections 20 through 26 of this act for payment of any location damages due which the operator cannot otherwise pay.  The Secretary of State shall hold such corporate surety bond, letter of credit from a banking institution, cash or certificate of deposit for the benefit of the surface owners of this state and shall ensure that such security is in a form readily payable to a surface owner awarded damages in an action brought pursuant to Sections 20 through 26 of this act.  Each corporate surety bond, letter of credit, cash, or certificate of deposit filed with the Secretary of State shall be accompanied by a filing fee of Ten Dollars ($10.00).

B.  The bonding company or banking institution shall file, for such fee as is provided for by law, a certificate that said bond or letter of credit is in effect or has been canceled, or that a claim has been made against it in the office of the court clerk in each county in which the operator is drilling or planning to drill.  Said bond or letter of credit must remain in full force and effect as long as the operator continues drilling operations in this state.  Each such filing shall be accompanied by a filing fee of Ten Dollars ($10.00).

C.  Upon deposit of the bond, letter of credit, cash or certificate of deposit, the operator shall be permitted entry upon the property and shall be permitted to commence drilling of a well in accordance with the terms and conditions of any lease or other existing contractual or lawful right.

D.  If the damages agreed to by the parties or awarded by the court are greater than the bond, letter of credit, cash or certificate of deposit posted, the operator shall pay the damages immediately or post an additional bond, letter of credit, cash or certificate of deposit sufficient to cover the damages.  Said increase in bond, letter of credit, cash or certificate of deposit shall comply with the requirements of this section.

Added by Laws 1990, c. 255, § 21, eff. Sept. 1, 1990.

§17-521.  Failure to negotiate damages agreement - Petition for appointment of appraisers - Notice - Selection of appraisers - Report by appraisers - Filing of exceptions or demand for jury trial - Assessment of costs and attorney fees.

A.  Prior to entering the site with heavy equipment, the operator shall negotiate with the surface owner for the payment of any damages which may be caused by the drilling operation.  If the parties agree, and a written contract is signed, the operator may enter the site to drill.  If agreement is not reached, or if the operator is not able to contact all parties, the operator shall petition the district court in the county in which the drilling site is located for appointment of appraisers to make recommendations to the parties and to the court concerning the amount of damages, if any.  Once the operator has petitioned for appointment of appraisers, he may enter the site to drill.

B.  Ten (10) days' notice of the petition to appoint appraisers shall be given to the opposite party, either by personal service or by leaving a copy thereof at his usual place of residence with some member of his family over fifteen (15) years of age, or, in the case of nonresidents, unknown heirs or other persons whose whereabouts cannot be ascertained, by publication in one issue of a newspaper qualified to publish legal notices in said county, as provided in Section 106 of Title 25 of the Oklahoma Statutes, said tenday period to begin with the first publication.

C.  The operator shall select one appraiser, the surface owner shall select one appraiser, and the two selected appraisers shall select a third appraiser for appointment by the court.  Unless, for good cause shown, additional time is allowed by the district court, the three (3) appraisers shall be selected within twenty (20) days of service of the notice of the petition to appoint appraisers or within twenty (20) days of the first date of publication of the notice as specified in subsection B of this section.  If either of the parties fails to appoint an appraiser or if the two appraisers cannot agree on the selection of the third appraiser within the required time period, the remaining required appraisers shall be selected by the district court upon application of either party.  Before entering upon their duties, such appraisers shall take and subscribe an oath, before a notary public or some other person authorized to administer oaths, that they will perform their duties faithfully and impartially to the best of their ability.  They shall inspect the real property and consider the surface damages which the owner has sustained or will sustain by reason of entry upon the subject land and by reason of drilling or maintenance of brine production on the subject tract of land.  The appraisers shall then file a written report within thirty (30) days of the date of their appointment with the clerk of the court.  The report shall set forth the quantity, boundaries and value of the property entered on or to be utilized in said brine drilling, and the amount of surface damages done or to be done to the property.  The appraisers shall make a valuation and determine the amount of compensation to be paid by the operator to the surface owner and the manner in which the amount shall be paid.  Said appraisers shall then make a report of their proceedings to the court.  The compensation of the appraisers shall be fixed and determined by the court.  The operator and the surface owner shall share equally in the payment of the appraisers' fees and court costs.

D.  Within ten (10) days after the report of the appraisers is filed, the clerk of the court shall forward to each attorney of record, each party, and interested party of record, a copy of the report of the appraisers and a notice stating the time limits for filing an exception or a demand for jury trial as provided for in this section.

1.  This notice shall be on a form prepared by the Administrative Director of the Courts, approved by the Oklahoma Supreme Court, and supplied to all district court clerks.

2.  If a party has been served by publication, the clerk shall forward a copy of the report of the appraisers and the notice of time limits for filing either an exception or a demand for jury trial to the lastknown mailing address of each party, if any, and shall cause a copy of the notice of time limits to be published in one issue of a newspaper qualified to publish legal notices as provided in Section 106 of Title 25 of the Oklahoma Statutes.

3.  After issuing the notice provided herein, the clerk shall endorse on the notice form filed in the case the date that a copy of the report and the notice form was forwarded to each attorney of record, each party, and each interested party of record, or the date the notice was published.

E.  The time for filing an exception to the report or a demand for jury trial shall be calculated as commencing from the date the report of the appraisers is filed with the court.  Upon failure of the clerk to give notice within the time prescribed, the court, upon application by any interested party, may extend the time for filing an exception to the report or filing a demand for trial by jury for a reasonable period of time not less than twenty (20) days from the date the application is heard by the court.  Appraisers' fees and court costs may be the subject of an exception, may be included in an action by the petitioner and may be set and allowed by the court.

F.  The report of the appraisers may be reviewed by the court, upon written exceptions filed with the court by either party within thirty (30) days after the filing of the report.  After the hearing, the court shall enter the appropriate order either by confirmation, rejection, modification or order of a new appraisal for good cause shown.  Provided, that in the event a new appraisal is ordered, the operator shall have continuing right of entry subject to the continuance of the bond required herein.  Either party may, within sixty (60) days after the filing of such report, file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury.  The trial shall be conducted and judgment entered in the same manner as railroad condemnation actions tried in the court.  If the party demanding the jury trial does not recover a verdict more favorable to him than the assessment award of the appraisers, all court costs including reasonable attorney fees shall be assessed against him.

Added by Laws 1990, c. 255, § 22, eff. Sept. 1, 1990.

§17-522.  Appeal from court review or jury verdict of appraiser's report - Probate - Authority to execute instruments of conveyance.

Any aggrieved party may appeal from the decision of the court on exceptions to the report of the appraisers or the verdict rendered upon jury trial.  Such appeal shall not serve to delay the prosecution of the work on the premises in question if the award of the appraisers or jury has been deposited with the clerk for the use and benefit of the surface owner.  In case of review or appeal, a certified copy of the final order or judgment shall be transmitted by the clerk to the appropriate county clerk to be filed and recorded.

When an estate is being probated, or when a minor or incompetent person has a legal guardian or conservator, the administrator or executor of the estate or guardian of the minor or incompetent person or the conservator, shall have the authority to execute all instruments of conveyance provided for in this act on behalf of the estate or minor or incompetent person with no other proceedings than approval by the judge of the court of jurisdiction being endorsed on the instrument of conveyance.

Added by Laws 1990, c. 255, § 23, eff. Sept. 1, 1990.

§17-523.  Impairment of existing contract rights or contracting for correlative rights - Indian property rights.

Nothing herein contained shall be construed to impair existing contractual rights nor shall it prohibit parties from contracting to establish correlative rights on the subject matter contained in this act.

This act shall not be applicable to nor affect in any way property held by an Indian whose interest is restricted against voluntary or involuntary alienation under the laws of the United States or property held by an Indian tribe or by the United States for any Indian tribe.

Added by Laws 1990, c. 255, § 24, eff. Sept. 1, 1990.

§17-524.  Jurisdiction of Corporation Commission - Exception from repeal or limits.

Nothing in this act shall be construed as repealing or limiting the jurisdiction, authority and power of the Oklahoma Corporation Commission.

Added by Laws 1990, c. 255, § 25, eff. Sept. 1, 1990.

§17-525.  Willful and knowing entry upon premises, failure to post bond, failure to request appraisers, etc. - Treble damages - Trial de novo.

Upon presentation of clear, cogent and convincing evidence that the operator willfully and knowingly entered upon the premises for the purpose of commencing the drilling of a well before giving notice of such entry or without the agreement of the surface owner, the court may, in a separate action, award treble damages.  The issue of noncompliance shall be a fact question, determinable without jury, and a de novo issue in the event of appeal.

Any operator who willfully and knowingly fails to keep posted the required bond or who fails to notify the surface owner, prior to entering, or fails to come to an agreement and does not ask the court for appraisers, shall pay, at the direction of the court, treble damages to the surface owner.

Damages collected pursuant to this act shall not preclude the surface owner from collecting any additional damages caused by the operator at a subsequent date.

Added by Laws 1990, c. 255, § 26, eff. Sept. 1, 1990.

§17-601.  Renumbered as § 130.1 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-602.  Renumbered as § 130.2 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-603.  Renumbered as § 130.3 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-604.  Renumbered as § 130.4 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-605.  Renumbered as § 130.5 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-606.  Renumbered as § 130.6 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-607.  Renumbered as § 130.7 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-608.  Corporation Commission - Jurisdiction over sales of compressed natural gas - Notice of price increases - Hearing.

A.  The Corporation Commission shall have jurisdiction over all sales in this state of compressed natural gas to the state or any county, municipality or public trust authority located within this state, the State Department of Education or any school district within this state, if the compressed natural gas is utilized in a government vehicle or a school vehicle as defined in Section 2 of this act.

B.  Any entity engaged in the sale of compressed natural gas, in the manner specified in subsection A of this section, and not otherwise determined to be a public utility pursuant to Section 151 of this title, shall be required to give notice to the Commission prior to increasing the price of compressed natural gas more than five percent (5%).  The Commission shall either approve the increase within five (5) business days of the notification or notify the entity of the suspension of the price increase pending further investigation of such increase.  The Commission shall give notice and conduct hearings concerning such price increases as the Commission deems appropriate and the Commission shall notify the Attorney General of the time and place any such hearings are to be held.  In determining whether the increase should be granted, the Commission shall consider:

1.  the costs of the entity to provide the compressed natural gas;

2.  the availability of alternate fuel supplies to consumers; and

3.  the potential impact of the proposed increase on the availability of compressed natural gas.

Any public utility engaged in the sale of compressed natural gas in the manner specified in subsection A of this section shall not sell such compressed natural gas at a price greater than the applicable tariff rate for commercial customers of such public utility plus the costs of compressing such gas.

C.  Notice to the Commission shall be given by filing a verified statement with the Director of the Public Utility Division which sets forth:

1.  the name and address of the entity;

2.  the current price and the proposed price;

3.  documentation which supports the need for the increase; and

4.  the proposed date of the increased price.

D.  The Commission shall have the authority to promulgate any rules and regulations as it may deem necessary concerning the regulation of compressed natural gas prices pursuant to the provisions of this section.

Added by Laws 1990, c. 336, § 8, operative July 1, 1990.

§17-609.  Renumbered as § 130.9 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-610.  Renumbered as § 130.10 of Title 74 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

§17-620.  Motor fuel additives - Posting requirements.

Except as otherwise provided in this section, retail facilities that sell motor fuel shall not be required to post information regarding fuel additives on the motor fuel dispenser or anywhere else on the premises of the facilities.  Motor fuel sold at regional or smaller airports in the state for fueling aircraft shall be labeled with the percent of alcohol, if any, in the fuel.  The Corporation Commission shall promulgate rules consistent with the provisions of this section.

Added by Laws 2002, c. 189, § 1, eff. Jan. 1, 2003.

§17-701.  Background information of employees or potential employees - NCIC searches for stolen vehicles - Transfer of authority.

A.  The Corporation Commission may promulgate rules to require employees and potential employees in sensitive or law enforcement positions to supply photographs, descriptions, fingerprints, measurements and other pertinent information necessary for a criminal history search by the Oklahoma State Bureau of Investigation.  The Commission may designate national criminal history searches as defined in Section 150.9 of Title 74 of the Oklahoma Statutes if it deems such information necessary.

B.  The Commission shall request searches of the online and off-line files of the National Crime Information Center (NCIC), or any successor federal agency which supplies such information, to identify apportioned motor vehicles or apportioned motor vehicle license plates which have been reported stolen.

C.  The Commission is authorized to promulgate rules or issue orders to prohibit any person or company from conducting business or participating in any manner of business with the Commission as the Commission deems necessary.  Any orders or rules pertaining to the provisions of the Trucking One-Stop Shop Act which were issued by the Oklahoma Tax Commission, on or after January 1, 2002, shall be deemed to be in effect and transferred to the authority of the Corporation Commission in accordance with the provisions of the Trucking One-Stop Shop Act.

D.  The Commission is authorized to promulgate any rules necessary to implement the provisions of this section.

Added by Laws 2005, c. 418, § 1, emerg. eff. June 6, 2005.



Title 18. — Corporations

OKLAHOMA STATUTES

TITLE 18.

CORPORATIONS

_________

§18-803.  Definitions.

A.  As used herein, unless the context clearly indicates that a different meaning is intended:

1.  "Associated act" means the Oklahoma General Corporation Act, Section 1001 et seq. of this title, in the case of a corporation; the Oklahoma Revised Uniform Limited Partnership Act, Section 301 et seq. of Title 54 of the Oklahoma Statutes, in the case of a limited partnership; or the Oklahoma Limited Liability Company Act, Section 2000 et seq. of this title, in the case of a limited liability company;

2.  "Interest" means a share of stock in a corporation, a partnership interest in a limited partnership or a membership interest in a limited liability company;

3.  "Owner" means a shareholder in the case of a corporation, a general or limited partner in the case of a limited partnership or a member in the case of a limited liability company;

4.  "Manager" means a director or officer in the case of a corporation, a general partner in the case of a limited partnership or a manager in the case of a limited liability company;

5.  "Professional entity" means a domestic corporation, limited partnership or limited liability company formed for the purpose of rendering professional service;

6.  "Professional service" means the personal service rendered by:

a. a physician, surgeon or doctor of medicine pursuant to a license under Sections 481 through 524 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of medicine,

b. an osteopathic physician or surgeon pursuant to a license under Sections 620 through 645 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of osteopathy,

c. a chiropractic physician pursuant to a license under Sections 161.1 through 161.20 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of chiropractic,

d. a podiatric physician pursuant to a license under Sections 135.1 through 160.2 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of podiatric medicine,

e. an optometrist pursuant to a license under Sections 581 through 606 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of optometry,

f. a veterinarian pursuant to a license under Sections 698.1 through 698.18 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of veterinary medicine,

g. an architect pursuant to a license under Sections 46.1 through 46.37 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of architecture,

h. an attorney pursuant to his authority to practice law granted by the Supreme Court of the State of Oklahoma,

i. a dentist pursuant to a license under Sections 328.1 through 328.51a of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of dentistry,

j. a certified public accountant or a public accountant pursuant to his authority to practice accounting under Sections 15.1 through 15.35 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of public accountancy,

k. a psychologist pursuant to a license under Sections 1351 through 1376 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of psychology,

l. a physical therapist pursuant to a license under Sections 887.1 through 887.18 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of physical therapy,

m. a registered nurse pursuant to a license under Sections 567.1 through 567.16a of Title 59 of the Oklahoma Statutes, and any other subsequent laws regulating the practice of nursing,

n. a professional engineer pursuant to a license under Sections 475.1 through 475.22b of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of engineering,

o. a land surveyor pursuant to a license under Sections 475.1 through 475.22b of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of land surveying,

p. an occupational therapist pursuant to Sections 888.1 through 888.15 of Title 59 of the Oklahoma Statutes and any subsequent law regulating the practice of occupational therapy,

q. a speech pathologist or speech therapist pursuant to Sections 1601 through 1622 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of speech pathology,

r. an audiologist pursuant to Sections 1601 through 1622 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of audiology,

s. a registered pharmacist pursuant to Sections 353 through 366 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of pharmacy,

t. a licensed perfusionist pursuant to Sections 2051 through 2071 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of perfusionists,

u. a licensed professional counselor pursuant to Sections 1901 through 1920 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of professional counseling,

v. a licensed marital and family therapist pursuant to Sections 1925.1 through 1925.18 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of marital and family therapy, or

w. a dietitian licensed by the Licensed Dietitian Act and subsequent laws regulating the practice of dieticians;

7.  "Related professional services" means those services which are combined for professional entity purposes as follows:

a. any combination of the following professionals:

(1) a physician, surgeon or doctor of medicine pursuant to a license under Sections 481 through 524 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of medicine,

(2) an osteopathic physician or surgeon pursuant to a license under Sections 620 through 645 of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of osteopathy,

(3) a dentist pursuant to a license under Sections 328.1 through 328.51a of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of dentistry,

(4) a chiropractic physician pursuant to a license under Sections 161.1 through 161.20 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of chiropractic,

(5) a psychologist pursuant to a license under Sections 1351 through 1376 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of psychology,

(6) an optometrist pursuant to a license under Sections 581 through 606 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of optometry,

(7) a podiatric physician pursuant to a license under Sections 135.1 through 160.2 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of podiatric medicine, or

(8) a dietitian licensed by the Licensed Dietitian Act and subsequent laws regulating the practice of dieticians, or

b. any combination of the following professions:

(1) an architect pursuant to a license under Sections 46.1 through 46.37 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of architecture,

(2) a professional engineer pursuant to a license under Sections 475.1 through 475.22b of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of engineering, or

(3) a land surveyor pursuant to a license under Sections 475.1 through 475.22b of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of land surveying;

8.  "Regulating board" means the board which is charged with the licensing and regulation of the practice of the profession which the professional entity is organized to render;

9.  "Individual", "incorporator" and "shareholder" each include the trustee of an express trust created by a person duly licensed to render a professional service who has the right to revoke said trust and who is serving as the trustee of said trust.  Any certificate required by the Professional Entity Act to be issued to an individual incorporator or shareholder may be issued to the grantor on behalf of a trust.  All references in the Professional Entity Act to death and incapacity of a shareholder shall include the death and incapacity of the grantor of a trust which own stock in a professional corporation;

10.  "Incapacity" of a shareholder means a determination by a court of competent jurisdiction, or otherwise by two independent licensed physicians, that the share holder is fully incapacitated or is partially incapacitated to the extent that the shareholder is not capable of rendering the professional service for which the professional corporation was organized; and

11.  "Other personal representative" includes the successor trustee of an express trust owning stock in a professional corporation, which trust was created by a person duly licensed to render the professional service for which the professional corporation was organized who has the right to revoke the trust and who is the original trustee of the trust.

B.  The definitions of the applicable associated act shall apply to this act, unless the context clearly indicates that a different meaning is intended.

Added by Laws 1961, p. 204, § 3, emerg. eff. July 26, 1961.  Amended by Laws 1963, c. 342, § 1, emerg. eff. June 24, 1963; Laws 1970, c. 95, § 1, emerg. eff. March 30, 1970; Laws 1971, c. 164, § 1, emerg. eff. May 25, 1971; Laws 1976, c. 27, § 1; Laws 1981, c. 312, § 1, eff. Oct. 1, 1981; Laws 1983, c. 4, § 1, eff. Nov. 1, 1983; Laws 1986, c. 292, § 147, eff. Nov. 1, 1986; Laws 1990, c. 328, § 1, eff. Sept. 1, 1990; Laws 1993, c. 345, § 1, eff. Sept. 1, 1993; Laws 1994, c. 216, § 1, emerg. eff. May 20, 1994; Laws 1995, c. 339, § 2, eff. Nov. 1, 1995; Laws 1996, c. 226, § 22, eff. July 1, 1996; Laws 1998, c. 25, § 1, eff. Nov. 1, 1998; Laws 2001, c. 307, § 1, eff. Nov. 1, 2001.

§18381.1.  Short title.

Sections 381.1 through 381.78 of this title and Sections 6, 7, 8, 25, 26, 27, 32, 37, 38, 39, 46, 50, 51, and 80 through 87 of this act shall be known and may be cited as the "Oklahoma Savings and Loan Code".

Added by Laws 1970, c. 101, § 1, eff. June 1, 1970.  Amended by Laws 1987, c. 61, § 1, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 1, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 1, eff. Nov. 1, 2000.

§18381.2.  Definitions.

As used in the Oklahoma Savings and Loan Code:

1.  "Act" or "this act" means the Oklahoma Savings and Loan Code;

2.  "Association" means a savings and loan association or savings bank, including any association previously referred to as a building and loan association, incorporated and now existing under the laws of this state or hereafter incorporated under this act or which is otherwise authorized to transact savings and loan association or savings bank business under this act;

3.  "Branch" means any place of business separated from the main office of an association at which deposits are received, checks paid, or money lent;

4.  "Capital accounts" means permanent capital stock, undivided profits, surplus or reserves;

5.  "Certificate of Authority" means a certificate issued by the Commissioner authorizing an association to transact association business;

6.  "Commissioner" means the State Banking Commissioner, or the State Deputy Banking Commissioner when acting on behalf of the Commissioner pursuant to subsections C or E of Section 201 of Title 6 of the Oklahoma Statutes;

7.  "Consumer banking electronic facility" means any electronic device owned, operated, leased by or on behalf of a bank, savings association, or credit union other than a telephone or modem operated by a customer of a depository institution, to which a person may initiate an electronic fund transfer.  The term includes, without limitations, a point-of-sale terminal, automatic teller machine, automated loan machines, video banking centers, or any other similar electronic devices;

8.  "Department" means the Oklahoma State Banking Department;

9.  "Deposit account" means any form of deposit, share or other account maintained by a depositor at an association, including demand deposit accounts, whether evidenced by a passbook, certificate, or otherwise, and which does not represent permanent capital stock;

10.  "Deposit association" means an association which is qualified to accept deposit accounts or which becomes so qualified pursuant to this act;

11.  "Earnings" means the money payable or to be credited to holders of deposit accounts by an association as payment for the use of the funds which constitute such accounts.  Earnings on deposit accounts in a deposit association may be designated as interest, and earnings on other deposit accounts may be designated as dividends;

12.  "Existing mutual association" means a mutual association which was authorized to do business in Oklahoma on the effective date of this act;

13.  "Federal association" means a savings and loan association or savings bank organized and existing under the laws of the United States;

14.  "Foreign association" means any firm, company, association, partnership or corporation, by whatever name called, actually engaged in the savings association business, which is not organized under the laws of this state or of the United States;

15.  "Insured association" means an association the deposit accounts of which are insured by the Federal Deposit Insurance Corporation to the extent provided by federal law;

16.  "Main office" means the office location which has been designated by the Commissioner or the Office of Thrift Supervision as the main office of an association;

17.  "Member" means the holder of a deposit account of a mutual association, and also includes the owner of real estate upon which the mutual association holds a mortgage or deed of trust;

18.  "Mutual association" means an association which derives its principal capital from the deposit accounts of its members and whose members have the right to participate in the management of the association.  The term includes any association organized or existing under prior laws of this state.  A mutual association is not a deposit association unless and until it becomes qualified as such;

19.  "Net worth" of a stock association shall mean the aggregate of the permanent capital stock account, paidin surplus, earned surplus, legal and federal insurance reserves and undivided profits;

20.  "Permanent capital stock" means that part of the capital or liabilities of an association representing ownership of the association and which is not subject to being withdrawn or the value paid to the holder thereof unless and until all other liabilities of the association have been fully liquidated and paid;

21.  "Shares" or "share accounts" means any deposit account issued by a mutual association in the form of installment shares, optional installment shares, full paid shares, prepaid shares, savings shares, or other shares by whatever name called, evidenced by passbook, certificate, or other evidence or holding;

22.  "Stock association" means an association which issues permanent capital stock and which limits the right to participate in the management of the association to the holders of such permanent capital stock.  Stock associations are also deposit associations;

23.  "Stockholder" means the holder of permanent capital stock;

24.  "Withdrawable account" means a deposit account of an association which does not represent permanent capital stock; and

25.  "Withdrawal value" means the amount paid to an association on a deposit account plus earnings credited thereto, less lawful deductions therefrom.

Added by Laws 1970, c. 101, § 2, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 1, eff. July 1, 1979; Laws 1986, c. 219, § 4, emerg. eff. June 9, 1986; Laws 1988, c. 65, § 2, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 1, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 29, eff. July 1, 1993; Laws 2000, c. 81, § 2, eff. Nov. 1, 2000.

§18-381.2a.  Successor agency to Federal Savings and Loan Insurance Corporation - Construction of terms.

Wherever the terms "Federal Savings and Loan Insurance Corporation" or "FSLIC" appear in the Oklahoma Statutes, such terms shall be deemed to refer to the successor agency to the Federal Savings and Loan Insurance Corporation established pursuant to federal law.

Added by Laws 1993, c. 183, § 30, eff. July 1, 1993.

§18381.3.  Conformity of existing associations.

The certificate of incorporation and certificate of authority to transact business as an association, of every association heretofore organized under the laws of this state and existing as of January 1, 2000, shall continue in full force and effect, and the same shall be deemed as modified to conform with this act without the adoption of a new certificate of incorporation or issuance of a new certificate of authority.  The contracts, obligations and liabilities of every such association, and the contracts, notes, mortgages, investments and other assets and rights of every kind and nature held by it, as well as its bylaws and resolutions, shall continue in full force and effect.  Every such association and every association hereafter incorporated shall have perpetual existence, subject to merger, conversion or liquidation pursuant to the provisions of this act.

Added by Laws 1970, c. 101, § 3, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 3, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 3, eff. Nov. 1, 2000.

§18381.4.  Existing capital accounts.

The shares of capital, savings share accounts or other capital accounts of every existing association, and the certificates and passbooks evidencing the same, in whatever form issued, shall continue in full force and effect with full deposit account holders' rights, including the right to withdraw, to vote and to share in distribution of assets upon liquidation of the association.

Added by Laws 1970, c. 101, § 4, eff. June 1, 1970.  Amended by Laws 2000, c. 81, § 4, eff. Nov. 1, 2000.

§18381.5.  Abolition of Oklahoma Savings and Loan Board - Transfer of power, duties and responsibilities to State Banking Commissioner.

A.  The Oklahoma Savings and Loan Board is abolished.  The power, duties and responsibilities exercised by the Oklahoma Savings and Loan Board shall be transferred to the State Banking Commissioner.  All unexpended funds, property, records, personnel and outstanding financial obligations and encumbrances of the Oklahoma Savings and Loan Board are hereby transferred to the Oklahoma State Banking Department.

B.  Any reference to the Oklahoma Savings and Loan Board in the Oklahoma Statutes or in rules promulgated pursuant to the Oklahoma Statutes shall mean the State Banking Commissioner.

C.  The rules promulgated by the Oklahoma Savings and Loan Board shall continue in effect until such rules are amended or repealed by rule of the Commissioner promulgated pursuant to the provisions of Article I of the Administrative Procedures Act, Section 250.3 et seq. of Title 75 of the Oklahoma Statutes.

Added by Laws 1970, c. 101, § 5, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 4, emerg. eff. March 25, 1988; Laws 1993, c. 183, § 31, eff. July 1, 1993; Laws 2000, c. 81, § 5, eff. Nov. 1, 2000.

§18-381.5a.  Savings and Loan Advisory Council.

A.  There is hereby created the "Savings and Loan Advisory Council" which shall advise the State Banking Commissioner on matters relating to the regulation of savings and loan associations in this state.  The Council shall consist of five (5) members, appointed by the Commissioner.  At least three of the members shall have been actively engaged as officers in the management of a state-chartered savings and loan association.  Members shall serve at the pleasure of the Commissioner.

B.  The Council shall meet at the call of the Commissioner.  Members shall select a chairman at their first meeting and annually thereafter.  A majority of the Council shall constitute a quorum for the transaction of business.

Added by Laws 1993, c. 183, § 32, eff. July 1, 1993.

§18-381.6.  Repealed by Laws 1993, c. 183, § 73, eff. July 1, 1993.

§18-381.6a.  Records - Confidentiality.

A.  The following records in the Oklahoma State Banking Department are designated as public records:

1.  All applications for association charters and branches and supporting information with the exception of personal financial records of individual applicants;

2.  All records introduced at public hearings on association charter and branch applications;

3.  Information disclosing the failure of an association, a foreign association and their branches in this state and the reasons therefor;

4.  Reports of completed investigations which uncover a shortage of funds in an association or an out-of-state association and branches of either, after the reporting of the shortage to proper authorities by the State Banking Commissioner;

5.  Names of all stockholders and officers of associations, foreign associations, holding companies, and branches of foreign associations located in this state filed in the office of the Secretary of State; and

6.  Regular financial call reports of associations.

B.  All other records in the Department shall be confidential and not subject to public inspection.  However, the Commissioner may, in the sole discretion of the Commissioner, divulge such confidential information after receipt of a written request which shall:

1.  Specify the record or records to which access is requested; and

2.  Give the reasons for the request.

Such records may also be produced pursuant to a valid judicial subpoena or other legal process requiring production, if the Commissioner determines that the records are relevant to the hearing or proceeding and that production is in the best interests of justice.  The records may be disclosed only after a determination by the Commissioner that good cause exists for the disclosure.  Either prior to or at the time of any disclosure, the Commissioner shall impose such terms and conditions as the Commissioner deems necessary to protect the confidential nature of the record, the financial integrity of any institution to which the record relates, and the legitimate privacy of any individual named in such records.

Added by Laws 2000, c. 81, § 6, eff. Nov. 1, 2000.

§18-381.7a.  Examinations - Reports by associations - Penalty.

A.  1.  The State Banking Commissioner shall, at least every eighteen (18) months or as often as the Commissioner deems advisable, examine every association, and for the purpose of making such examinations and special examinations, shall have full access to all books, papers, securities, records and other sources of information under the control of the association.  The Commissioner shall make and file in the office of the Commissioner a report in detail disclosing the results of such examination.  The Commissioner shall mail a copy of the report to the association examined.  However, the Commissioner may accept, in lieu of any three consecutive association examinations, an examination of the association by the Office of Thrift Supervision, if conducted within a reasonable period of time, and if a copy of the examination is furnished to the Commissioner.

2.  The Commissioner may also accept any other report relative to the condition of an association, which shall include joint or concurrent examinations that may be obtained by the authorities within a reasonable period, in lieu of such report authorized by the laws of this state to be required of such association by the Oklahoma State Banking Department, provided a copy of such report is furnished to the Commissioner.

3.  The Commissioner may enter into cooperative, coordinating and information-sharing agreements with the Federal Deposit Insurance Corporation, the Federal Home Loan Bank Board, or the Office of Thrift Supervision with respect to the periodic examination or other supervision of any association.

4.  When requested in writing upon authority of the board of directors or stockholders owning a majority of the capital stock of any association, the Commissioner shall, if in the opinion of the Commissioner such examination is desirable, make or cause to be made an examination into the affairs and conditions of such association.  For such examination, the association shall pay the same fees as provided for in subsection D of Section 381.15 of this title.

B.  Every association shall make two reports each year.  Associations may be required to make more reports if called upon by the Commissioner.  All reports shall be according to the form which may be prescribed by the Commissioner.  The reports shall be verified by the oath or affirmation of the president, cashier or secretary of such association and attested by the signatures of at least two of the directors.  Each report shall exhibit, in detail and under appropriate headings, the resources and liabilities of the association at the close of business on any last day specified by the Commissioner, shall be transmitted to the Commissioner within thirty (30) calendar days after the call date, and may, at the option of the association, be published at the expense of the association in the same form in which it is presented to the Commissioner.  The Commissioner shall also have the power to request special reports from any association whenever, in the judgment of the Commissioner, such reports are necessary in order to gain a full and complete knowledge of its condition.  However, the reports authorized and required by this section, to be requested by the Commissioner, shall relate to a date prior to the date of such request and such prior date shall be specified in the request.  Additionally, the Commissioner may accept, in lieu of the reports referred to in this section, reports made by associations that are members of the Federal Home Loan Bank System on forms provided by the Federal Home Loan Bank System.

C.  Every association which fails to make and transmit any report required pursuant to this section shall be subject to a penalty, at the discretion of the Commissioner, not to exceed Fifty Dollars ($50.00) for each day, after the specified period, that the association delays to make and transmit its report.  Whenever any association delays or refuses to pay the penalty herein imposed for a failure to make and transmit a report, the Commissioner is hereby authorized to maintain an action in the name of the state against the delinquent association for the recovery of such penalty, and all sums collected by such action shall be paid into the State Treasury to be credited to the General Revenue Fund.

D.  The Commissioner may provide a form for the examinations and reports set forth in this section.  All examinations and reports received by the Commissioner shall be preserved in the office of the Commissioner for a period of not less than five (5) years.  The preservation may be in an electronic format, and paper copies or originals need not be retained.  Such examination, reports and all other records of operating associations in the Department are to be kept confidential, except as permitted by this act.

Added by Laws 2000, c. 81, § 7, eff. Nov. 1, 2000.

§18-381.8.  Repealed by Laws 1993, c. 183, § 73, eff. July 1, 1993.

§18-381.8a.  Preservation of documents - Electronically stored or imaged documents or reproductions.

All documents which the Oklahoma State Banking Department is required, by any provision of this act or by any other statute or rule of this state, to retain or preserve in its possession may be retained and preserved, in lieu of retention of the original records or copies, in an electronic format and stored by electronic imaging or otherwise so that the documents may be reproduced later.  Any such electronically stored or imaged document or reproduction shall have the same force and effect as the original document and be admitted in evidence as if such document was the original.

Added by Laws 2000, c. 81, § 8, eff. Nov. 1, 2000.

§18-381.9.  Repealed by Laws 2000, c. 81, § 88, eff. Nov. 1, 2000.

§18381.10.  Certificate of authority.

No association or foreign association shall transact business or operate in this state without a certificate of authority issued by the State Banking Commissioner.

Laws 1970, c. 101, § 10, eff. June 1, 1970; Laws 1993, c. 183, § 34, eff. July 1, 1993.

§18381.11.  Supervision by State Banking Commissioner - Additional powers - Orders - Notice and hearing - Temporary orders - Cooperative agreements - Opinions.

A.  The State Banking Commissioner shall have general supervision of associations, in addition to the authority set forth in other sections of this act.  In addition to other powers conferred by this act, the Commissioner shall have the power to order an association, a holding company of an association, shareholder, officer, director, or employee to:

1.  Maintain an accounting system in accordance with such rules as may be prescribed by the Commissioner; provided, the accounting system required shall have due regard to the size of the association;

2.  Observe methods and standards which the Commissioner may prescribe for determining the value of various types of assets;

3.  Charge off the whole or part of an asset which at the time of the Commissioner's action could not lawfully be acquired;

4.  Write down an asset to its market value;

5.  Record liens and other interests in property;

6.  Obtain a financial statement from a borrower to the extent the association can do so;

7.  Obtain insurance against damage to real estate taken as security;

8.  Search, or obtain insurance for, the title to real estate taken as security;

9.  Maintain adequate insurance against such other risks as the Commissioner may determine to be necessary and appropriate for the protection of depositors and the public; and

10.  Cease and desist from engaging in any act or transaction, or doing any act in furtherance thereof, which would constitute a violation of the provisions of this act, applicable federal laws, the applicable laws of another state, or a lawful regulation issued thereunder, or to cease and desist from engaging in any unsafe or unsound practice.

B.  Before issuing an order provided for in subsection A of this section, the Commissioner shall give reasonable notice and opportunity for a hearing.  However, if the Commissioner makes written findings of fact that the protection of depositors will be harmed by delay in issuing an order provided for in subsection A of this section, the Commissioner may issue a temporary order pending the hearing on the order provided for in subsection A of this section.  The temporary order shall remain in effect until three (3) business days after the hearing on the order provided for in subsection A of this section and shall become final if the association subject to the order fails within fifteen (15) days after the receipt of the order to request a hearing to determine whether the temporary order should be modified, vacated, or become final.  If a hearing on the temporary order is not held upon written request, the temporary order shall dissolve, and the order provided for in subsection A of this section shall not be issued except upon reasonable notice and opportunity for hearing.

C.  The Commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other supervisory agencies or any organization affiliated with or representing one or more supervisory agencies with respect to the periodic examination or other supervision of any association, bank holding company, or branch in this state or an out-of-state association, or any branch of an Oklahoma-chartered association in any other state, and the Commissioner may accept such reports of examination and reports of investigation in lieu of conducting the Commissioner's own examinations or investigations.

D.  The Commissioner may enter into cooperative agreements with other regulatory agencies to facilitate the regulation of associations and holding companies doing business in this state.  The Commissioner may accept reports of examinations and other records from such other agencies in lieu of the Oklahoma State Banking Department conducting the examinations of associations controlled by out-of-state holding companies.  The Commissioner may take any action jointly with other regulatory agencies having concurrent jurisdiction over associations and holding companies or may take such actions independently in order to carry out the Commissioner's responsibilities.

E.  1.  The Commissioner may issue interpretive statements containing matters of general policy for the guidance of associations subject to this act.  The Commissioner may amend or repeal an interpretative statement by issuing an amended statement or notice of repeal of a statement and shall provide notice thereof and make it available upon request to all associations chartered under this act.

2.  The Commissioner may issue opinions in response to specific requests from members of the public or the association industry directly or through the Deputy State Banking Commissioner or the attorneys of the Department.  The Commissioner may amend or repeal an opinion by issuing an amended statement or notice of repeal of an opinion and shall provide notice thereof and make it available upon request to all associations chartered under this act.  However, the requesting party may rely on the original opinion if:

a. all material facts were originally disclosed to the Commissioner,

b. considerations of safety and soundness of the affected association are not implicated with respect to further and prospective reliance on the original opinion, and

c. the text and interpretation of relevant governing provisions of this act have not been changed by legislative or judicial action.

3.  An interpretive statement or opinion issued under this section does not have the force of law and is not a rule.

F.  Upon failure of such association to comply with the order or requirements of the Commissioner, the Commissioner may suspend the certificate of authority to transact business of such association, or the Commissioner may place the association in receivership in the manner provided by this act.

Added by Laws 1970, c. 101, § 11, eff. June 1, 1970.  Amended by Laws 1993, c. 183, § 35, eff. July 1, 1993; Laws 2000, c. 81, § 9, eff. Nov. 1, 2000.

§18-381.12.  Repealed by Laws 1993, c. 183, § 73, eff. July 1, 1993.

§18381.13.  Savings and loan administrator.

The State Banking Commissioner may appoint a savings and loan administrator with special duties and authority of conducting and supervising examinations of associations in addition to such other duties as the Commissioner may assign to the savings and loan administrator.

The bond of the savings and loan administrator shall be the same as that set for the Deputy State Banking Commissioner.

Added by Laws 1970, c. 101, § 13, eff. June 1, 1970.  Amended by Laws 1979, c. 173, § 10; Laws 1988, c. 65, § 7, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 10, eff. Nov. 1, 2000.

§18381.14.  Limitation of liability.

The State Banking Commissioner, or any member of his staff including any member of the Savings and Loan Advisory Council, shall not be liable in any civil action for damages for any act done or omitted in good faith in performing the functions of his office.

Laws 1970, c. 101, § 14, eff. June 1, 1970; Laws 1993, c. 183, § 36, eff. July 1, 1993.

§18-381.15.  Examination and audit reports from Director of the Office of Thrift Supervision - Assessments and fees - Special examinations.

A.  In the case of any insured association which is examined periodically by the Director of the Office of Thrift Supervision, and whose financial records are audited periodically in accordance with regulations of the Director of the Office of Thrift Supervision, the State Banking Commissioner may accept such examination and audit reports, and rely upon accuracy thereof, in lieu of examinations by the savings and loan administrator.  It shall be the responsibility of each insured association to provide such reports to the Commissioner within ten (10) days of such time as such reports are received from the agency, person or firm preparing them.  The Commissioner may require a special examination of any association to be made at any time when in the judgment of the Commissioner an examination may be necessary.

B.  The Commissioner shall charge and collect assessments from each association chartered pursuant to this act on each One Thousand Dollars ($1,000.00) of assets, or major fraction thereof, at a rate established by the Commissioner.  The Commissioner may charge and collect assessments on an annual basis and may, in addition to any annual assessment, charge and collect a special assessment from each association, at rates established by the Commissioner.  Assessments shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of Title 6 of the Oklahoma Statutes.  Effective January 1, 2005, and each year thereafter, twenty percent (20%) of all assessments collected pursuant to this subsection shall be deposited to the General Revenue Fund of the State Treasury.  The annual assessments shall be paid to the Oklahoma State Banking Department no later than the fifth day of February in each year.

C.  The Commissioner shall charge and collect from each association under the supervision of the Commissioner an annual fee, in addition to the assessment set forth in subsection B of this section, of not more than Five Hundred Dollars ($500.00), which shall be deposited in the Oklahoma State Banking Department revolving fund as set forth in Section 211.1 of Title 6 of the Oklahoma Statutes.

D.  Whenever it is deemed advisable by the Commissioner, a special examination of an association may be conducted.  The expense of the Department necessarily incurred in the special examination shall be chargeable to the association at a rate not in excess of Fifty Dollars ($50.00) per examiner per hour plus travel expenses as provided by Section 201.1 of Title 6 of the Oklahoma Statutes for each examining person while engaged at such association.

E.  Each foreign association doing business in this state under a certificate of authority shall furnish to the Commissioner, with each annual examination report, a statement showing the total amount of Oklahoma real estate loans and other loans made to Oklahoma residents.  The annual supervisory fee of every such foreign association shall be computed and paid on the aggregate amount of such loans at the rate of twelve cents ($0.12) per One Thousand Dollars ($1,000.00) of such loans.

F.  Except as otherwise provided by law, all fees set by the Commissioner or otherwise provided for in rules promulgated by the Commissioner shall be deposited in the Department revolving fund pursuant to Section 211.1 of Title 6 of the Oklahoma Statutes.

Added by Laws 1970, c. 101, § 15, eff. June 1, 1970.  Amended by Laws 1975, c. 236, § 2, emerg. eff. May 30, 1975; Laws 1979, c. 173, § 11; Laws 1988, c. 65, § 8, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 2, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 37, eff. July 1, 1993; Laws 2000, c. 81, § 11, eff. Nov. 1, 2000; Laws 2003, c. 356, § 8, emerg. eff. June 3, 2003.

§18381.16.  Filing requirements for new mutual and stock associations.

At any time hereafter when ten or more individuals, residents of this state, desire to form a mutual association, or one or more individuals, residents of this state, desire to form a stock association under the provisions of this act, such persons, hereinafter referred to as the incorporators, shall file with the State Banking Commissioner the following:

1.  Four copies of the proposed certificate of incorporation, signed and acknowledged by all of the incorporators and addressed to the Secretary of State;

2.  An original and three copies of an application for a certificate of authority to transact business as an association, addressed to the Commissioner;

3.  Four copies of the proposed bylaws for the proposed association;

4.  A remittance of Two Hundred Dollars ($200.00) payable to the Secretary of State of Oklahoma, as the incorporation fee in lieu of the fees prescribed by paragraph 9 of subsection A of Section 1142 of this title, which shall not be applicable to an association; and

5.  A deposit of Two Thousand Dollars ($2,000.00) payable to the Commissioner to be used for the purpose of defraying expenses of an investigation and report of the feasibility of the proposed association and other expenses incidental to the consideration of the application.

Added by Laws 1970, c. 101, § 16, eff. June 1, 1970.  Amended by Laws 1975, c. 236, § 3, emerg. eff. May 30, 1975; Laws 1984, c. 229, § 7, operative July 1, 1984; Laws 1988, c. 65, § 9, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 3, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 38, eff. July 1, 1993; Laws 2000, c. 81, § 12, eff. Nov. 1, 2000.

§18381.17.  Contents of certificate of incorporation.

The certificate of incorporation shall set forth:

1.  The name of the association;

2.  That its term of existence is perpetual;

3.  That the purpose for which it is formed is to engage in the business of an association pursuant to the Oklahoma Savings and Loan Code and the rules promulgated thereunder;

4.  The place where it is to maintain the main office for the transaction of business;

5.  The names and addresses of the incorporators, and the amounts of the deposit accounts or number of shares of stock subscribed by each of them;

6.  If the association will be a stock association, the number of shares of stock of each class to be authorized and issued and the par value per share; and

7.  Such other proper provisions to govern the business and affairs of the association as may be desired by the incorporators.

Added by Laws 1970, c. 101, § 17, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 10, emerg. eff. March 25, 1988; Laws 1993, c. 183, § 39, eff. July 1, 1993; Laws 2000, c. 81, § 13, eff. Nov. 1, 2000.

§18381.18.  Application and supporting data.

The application for a certificate of authority to transact business as an association shall be accompanied by data concerning the community in which the proposed association is to be located, the occupations of the incorporators, and a plan for payment of expenses of the proposed association until it is incorporated and is granted a certificate of authority, in the case of a stock association, or until it becomes selfsustaining from its own operating income in the case of a mutual association.

Added by Laws 1970, c. 101, § 18, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 11, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 14, eff. Nov. 1, 2000.

§18381.19.  Order - Certificate of authority.

The State Banking Commissioner shall act upon and issue an order granting or denying each application for a certificate of authority.  If the Commissioner finds that the application should be granted, the Commissioner shall designate the amount of deposit accounts required and fix a reasonable time within which the funds subscribed may be placed in escrow in a bank or trust company approved by the Commissioner, to be delivered to the association after incorporation or returned to the subscribers if incorporation is not completed.  The Commissioner may also require the incorporators to advance funds necessary to pay organizational expenses and other expenses for starting business, such advances to be repaid by the association after its incorporation and the granting of its certificate of authority, in the case of a stock association, or after its income is sufficient to meet reserve requirements, in the case of a mutual association, and further, in the case of a mutual association, to pay reasonable earnings on the deposit accounts of the association.  If and when all requirements are met, a certificate of authority shall be issued by the Commissioner.  The Secretary of State shall file the approved certificate of incorporation upon receipt of the incorporation fee.  If the deposit accounts of the association are to be insured, approval shall be contingent upon the making, by the proposed association, of a bona fide application for insurance of accounts and deposits by the Federal Deposit Insurance Corporation and upon approval of such application by the Federal Deposit Insurance Corporation.

Added by Laws 1970, c. 101, § 19, eff. June 1, 1970.  Amended by Laws 1975, c. 236, § 4, emerg. eff. May 30, 1975; Laws 1988, c. 65, § 12, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 4, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 40, eff. July 1, 1993; Laws 2000, c. 81, § 15, eff. Nov. 1, 2000.

§18381.20.  Payment into escrow account - Required savings capital.

A.  Before a certificate of authority is issued for a new mutual association, there shall be paid into the escrow fund as subscriptions to deposit accounts of the proposed association such aggregate amount as the State Banking Commissioner shall deem adequate, but, if insured, not less than an amount necessary to meet the requirements of the Federal Deposit Insurance Corporation.  If the organizers intend to organize and operate the association without federal insurance on its deposit accounts, the amount paid into the escrow fund as subscriptions to deposit accounts of the proposed association shall be at the sole discretion of the Commissioner.

B.  No permanent capital stock association may be organized hereafter unless, prior to the filing of its certificate of incorporation, such amounts of its permanent capital stock as the Commissioner shall deem adequate, but, if insured, not less than an amount necessary to meet the requirements of the Federal Deposit Insurance Corporation shall have been subscribed for and paid for in lawful money of the United States.  If the organizers intend to organize and operate the association without federal insurance on its deposit accounts, the amount of permanent capital stock required shall be at the sole discretion of the Commissioner.

Added by Laws 1970, c. 101, § 20, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 2, eff. July 1, 1979; Laws 1987, c. 61, § 3, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 13, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 5, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 41, eff. July 1, 1993; Laws 2000, c. 81, § 16, eff. Nov. 1, 2000.

§18381.21.  Corporate existence  Organizational meeting.

The corporate existence of an association shall begin on the date of filing of the certificate of incorporation with the Secretary of State and within thirty (30) days thereafter an organizational meeting shall be held by the deposit account holders or permanent capital stock subscribers pursuant to notice mailed to each of them not less than seven (7) days before the date of the meeting.  At such meeting, bylaws of the association shall be adopted and directors shall be elected.

Added by Laws 1970, c. 101, § 21, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 3, eff. July 1, 1979; Laws 1988, c. 65, § 14, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 17, eff. Nov. 1, 2000.

§18381.22.  Corporate name.

The name of every association hereafter incorporated pursuant to this act, and of any existing association which hereafter changes its name, shall be approved by the State Banking Commissioner.  The name shall not so nearly resemble the name of another association or federal association as to be likely to deceive the public.  Associations may operate under trade names as approved by the Commissioner.

Added by Laws 1970, c. 101, § 22, eff. June 1, 1970.  Amended by Laws 1987, c. 61, § 4, emerg. eff. May 4, 1987; Laws 1990, c. 118, § 6, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 42, eff. July 1, 1993; Laws 2000, c. 81, § 18, eff. Nov. 1, 2000.

§18381.23.  Exclusiveness of name.

No person, firm, company, partnership or corporation, either domestic or foreign, unless lawfully authorized to do business in this state under the provisions of this act, shall do business in this state under any name or title which contains the terms "savings and loan", "building and loan", "savings association", "savings bank" or combination of such terms in any manner which indicates or reasonably implies that its business is of the character or kind carried on or transacted by an association, or that is likely to lead any person to believe that such business is that of an association.  Upon application by the Commissioner, or any association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate the provisions of this section.

Added by Laws 1970, c. 101, § 23, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 15, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 19, eff. Nov. 1, 2000.

§18381.24.  Change of office location - Change of name.

No association shall move its main office or branch office, or change its name except with permission granted by order of the State Banking Commissioner.  In the event permission is granted to move the main office to a town or city other than that named in the certificate of incorporation of the association, or to change the name, an amended certificate of incorporation shall be filed.

Added by Laws 1970, c. 101, § 24, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 16, emerg. eff. March 25, 1988; Laws 1990, c. 173, § 19, emerg. eff. May 3, 1990; Laws 1993, c. 183, § 43, eff. July 1, 1993; Laws 2000, c. 81, § 20, eff. Nov. 1, 2000.

§18-381.24a.  Branch banking - Deposit limitation - Certificate - Penalty.

A.  Beginning on the effective date of this act, upon approval of the State Banking Commissioner, any association shall be authorized to establish and operate in this state, on real property owned or leased by the association, an unlimited number of branches by acquisition, de novo, or otherwise.  Such branches may be fixed or mobile, and any permissible function, business, power, or activity of any kind of the association may be performed or engaged in at such location.  However, branches established by acquisition shall be subject to the limitations as set forth in subsection B of this section.

B.  1.  It shall be unlawful for any association to acquire any other association, federal association or bank in this state or any portion of its assets if such acquisition would result in the association having direct or indirect ownership or control of more than fifteen percent (15%) of the aggregate deposits of all financial institutions located in this state which have deposits insured by the Federal Deposit Insurance Corporation as determined by the Commissioner on the basis of the most recent reports of such institutions to their supervisory authorities which are available at the time of the proposed acquisition.

2.  The deposit limitation provided for in this subsection shall not apply to disallow an acquisition of a bank, association or federal association if control results only by reason of ownership or control of shares of such financial institution acquired directly or indirectly:

a. in a good faith fiduciary capacity, except when such shares are held for the benefit of the acquiring association's shareholders, or

b. by an association in the regular course of securing or collecting a debt previously contracted in good faith, or

c. at the request of or in connection with the exercise of regulatory authority for the purpose of preventing imminent failure of the bank, association or federal association or to protect the depositors thereof as determined by the principal supervisory agency in its sole discretion.

Provided, however, at the end of a period of five (5) years from the date of acquisition, for the circumstances set forth in subparagraphs b and c of this paragraph, the deposits of the acquired bank or association or federal association shall be included in computing the deposit limitation and if deposits are in excess, appropriate reductions and disposition shall be made within six (6) months to meet such limitations.  Further, in the circumstances set forth in subparagraph c of this paragraph, the Commissioner and the Federal Deposit Insurance Corporation shall give priority in authorizing any such acquisition to any acquiring association whose total deposits do not exceed the deposit limitation.

C.  1.  No association shall be permitted to establish or operate a branch except upon certificate issued by the Commissioner or Office of Thrift Supervision.

2.  The application for a certificate to establish, operate, or relocate a branch of an association shall comply with the regulations of the Commissioner.

D.  The provisions of this section shall not be construed in derogation or denial of the right to operate and maintain facilities as provided for in Sections 381.24b, 381.24c and 381.24d of this title.

E.  A violation of any portion of this section, upon conviction, shall be a misdemeanor punishable by a fine not exceeding Five Hundred Dollars ($500.00).  Each day's violation shall constitute a separate offense.

F.  Nothing contained in this section shall be construed to limit the authority of federal savings associations to branch in accordance with federal law and regulations.

Added by Laws 1990, c. 173, § 20, emerg. eff. May 3, 1990.  Amended by Laws 1992, c. 295, § 29, eff. July 1, 1992; Laws 1993, c. 183, § 44, eff. July 1, 1993; Laws 1994, c. 17, § 1, emerg. eff. April 4, 1994; Laws 1996, c. 48, § 1, emerg. eff. April 8, 1996; Laws 2000, c. 81, § 21, eff. Nov. 1, 2000; Laws 2000, c. 205, § 37, emerg. eff. May 17, 2000.

§18-381.24b.  Detached facilities - Certificate - Making of loans prohibited - Penalty.

A.  1.  Any association may maintain and operate, subject to the approval of the State Banking Commissioner as evidenced by the certificate of the Commissioner, outside attached facilities and detached facilities on real property owned or leased by the association having one or more tellers' windows for drive-in or walk-up service or both.

2.  Any branch may maintain and operate outside attached facilities having one or more tellers' windows for drivein or walkup service or both on property owned or leased by the association.

B.  1.  No association shall be permitted to maintain and operate such additional outside facilities except upon certificate issued by the Commissioner.  The issuance of the certificates shall rest solely in the discretion of the Commissioner.

2.  The application for a certificate to maintain and operate a detached facility shall comply with the rules of the Commissioner.  An application fee shall be payable to the Oklahoma State Banking Department in an amount set by rule of the Commissioner.

3.  Any association function may be performed at the facilities except that of making loans.  Upon the recommendation of the Commissioner, the Attorney General shall bring an appropriate action to enjoin an association from conducting the making of loans at such facilities.

4.  Any association validly operating a detached facility prior to May 3, 1990, shall be granted a certificate to continue its operation at such facility.

5.  The provisions of this section shall not be construed in derogation or denial of the right to operate and maintain facilities as provided for in Sections 381.24c and 381.24d of this title.

C.  A violation of any portion of this section shall be and constitute a misdemeanor punishable upon conviction by a fine not exceeding Five Hundred Dollars ($500.00).  Each day's violation shall constitute a separate offense.

D.  Nothing contained in this section shall be construed to limit the authority of federal savings associations to maintain and operate outside or detached facilities in accordance with federal law and regulations.

Added by Laws 1990, c. 173, § 21, emerg. eff. May 3, 1990.  Amended by Laws 1993, c. 183, § 45, eff. July 1, 1993; Laws 2000, c. 81, § 22, eff. Nov. 1, 2000.

§18-381.24c.  Military savings facilities - Certificate - Application - Functions permitted - Penalty.

A.  Any association may, subject to the approval of the State Banking Commissioner as evidenced by its certificates, and subject to the approval of the military installation commander as evidenced by a letter of approval, maintain and operate a military savings facility on any military installation located in this state.

B.  As used in this section, the term "military savings facility" shall mean a detached facility or branch maintained by an association upon a military installation within this state, provided such military savings facility must be within the confines of a military reservation and located upon property owned or leased by the United States government.

C.  1.  No association shall be permitted to maintain and operate such military savings facility, except on certificate issued by the Commissioner.  The issuance of such certificate shall rest solely in the discretion of the Commissioner.

2.  The application for a certificate to maintain and operate a military savings facility shall comply with the regulations of the Commissioner.  An application fee shall be payable to the Oklahoma State Banking Department in an amount set by rule of the Commissioner.

3.  No association function shall be performed at the facility save that of accepting deposits, cashing checks, making change, selling drafts, cashier's checks, money orders, traveler's checks, etc., accepting payment for personal utility bills, redeeming and selling United States Savings Bonds, and such other services as the installation commander may request, in writing, of the association.  Upon the recommendation of the Commissioner, the Attorney General shall bring an appropriate action to enjoin an association from conducting association functions at such facility other than those herein granted.

D.  A violation of any portion of this section shall be and constitute a misdemeanor punishable upon conviction by a fine not exceeding Five Hundred Dollars ($500.00).  Each day's violation shall constitute a separate offense.

Added by Laws 1990, c. 173, § 22, emerg. eff. May 3, 1990.  Amended by Laws 1993, c. 183, § 46, eff. July 1, 1993; Laws 2000, c. 81, § 23, eff. Nov. 1, 2000.

§18-381.24d.  Consumer banking electronic facilities - Assistance in operation of facility - Access - Authority of federal savings associations.

A.  Any association may install, operate or utilize consumer banking electronic facilities, provided written notice is given to the State Banking Commissioner prior to the commencement of operations of each facility.  Such notice shall contain any reasonable descriptive information pertaining to the facility as shall be required by the rules or regulations of the Commissioner.

B.  A consumer banking electronic facility, when located other than at an association's main office or detached facility, may be operated exclusively by association customers or transactions may be performed through the assistance of any person provided that person is not employed, either directly or indirectly, by any association, association holding company or subsidiary thereof.  Such assistance shall not be deemed to be engaging in association business.  Persons assisting association customers at the site of a consumer banking electronic facility may be trained by association employees and nothing in this section shall be construed to prohibit periodic servicing of a consumer banking electronic facility by an association employee.  Under no circumstances may an employee of an association, association holding company, affiliate or subsidiary thereof perform transactions for others at the consumer banking electronic facility.  However, a consumer banking electronic facility located on the business premises of a person engaged in the sale of goods or services may be used to perform internal nonbanking functions for such persons.

C.  Consumer banking electronic facility transactions shall be considered as the conduct of association transactions at the main office of the association for which the data is transmitted.

D.  1.  An association or combination of associations or business entity or organization offering such services to an association which establishes or maintains a manned or unmanned consumer banking electronic facility or facilities shall make the use thereof available to associations located in this state on a fair and equitable basis of nondiscriminatory access and rates.  Provided, that if a retailer does accept any credit or debit card or other system, nothing herein shall be construed to deprive such retailer of the right to accept or reject any other credit or debit card or other system offered by any other association or business entity.

2.  An association or combination of associations which establishes and maintains a manned consumer banking electronic facility or facilities may make the use thereof available on a reciprocal basis to banks and credit unions located in this state on a fair and equitable basis of nondiscriminatory access and rates.

3.  In the event of a dispute, the Commissioner shall have the jurisdiction to determine, after a hearing conducted upon notice and pursuant to regulations adopted by the Commissioner, what constitutes a fair and equitable basis of nondiscriminatory access and rates, based upon cost of installation and proportionate usage of the facility.  A principal factor in any equitable formula of shared costs of installation and/or operation shall give weight to the number of transactions of each participating association.

4.  Proceedings under this section shall be subject to Article II of the Administrative Procedures Act, Section 309 et seq. of Title 75 of the Oklahoma Statutes.

E.  Nothing contained in this section shall be construed to limit the authority of federal savings associations to install, operate or utilize consumer banking electronic facilities in accordance with federal law and regulations.

Added by Laws 1990, c. 173, § 23, emerg. eff. May 3, 1990.  Amended by Laws 1993, c. 183, § 47, eff. July 1, 1993; Laws 2000, c. 81, § 24, eff. Nov. 1, 2000.

§18-381.24e.  Operations centers.

Upon written notice to the State Banking Commissioner, any association may establish one or more operations centers on property owned or leased by the association.  For purposes of this section, "operations center" means an association facility separated from the main office of the association at which only the following association operations are conducted:  computer processing, information systems, electronic communications, loan payment processing, bookkeeping, item processing, currency and coin processing and storage, data processing, and all support functions related thereto.

Added by Laws 2000, c. 81, § 25, eff. Nov. 1, 2000.

§18-381.24f.  Origination of loans and deposit accounts at locations other than main or branch office.

Subject to rules as may be promulgated by the State Banking Commissioner, an association may utilize employees of the association to originate loans or originate deposit accounts, or both, at locations other than the main office or a branch office of such association, provided that the loan decision is made and the loan is funded at the main office or a branch office of the association and provided that no deposits shall be accepted or received at the deposit origination office.

Added by Laws 2000, c. 81, § 26, eff. Nov. 1, 2000.

§18-381.24g.  Association subsidiary as agent of holding company.

A.  Any association subsidiary of an association holding company may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for any other bank or association owned or controlled by the same holding company.

B.  Despite any other provision of law, an association as an agent in accordance with subsection A of this section for an affiliate shall not be considered a branch of the affiliate.

C.  An agency relationship between subsidiary institutions pursuant to subsection A of this section shall be on terms that are consistent with safe and sound practices and all applicable regulations of any appropriate regulatory agency.

Added by Laws 2000, c. 81, § 27, eff. Nov. 1, 2000.

§18381.25.  Amendment of certificate of incorporation.

An amended certificate of incorporation must be signed and acknowledged by all of the directors of the association, and shall conform with the requirements for the original certificate of incorporation except that the names and addresses of the directors shall be stated in lieu of names of the incorporators.  An amended certificate of incorporation shall be submitted to the State Banking Commissioner for approval and shall be filed with the Secretary of State upon payment by the association of the statutory filing fees for filing an amended certificate of incorporation.

Added by Laws 1970, c. 101, § 25, eff. June 1, 1970.  Amended by Laws 1987, c. 61, § 5, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 17, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 28, eff. Nov. 1, 2000.

§18381.26.  Bylaws  Resolutions of savings and loan associations  Limiting director's liability.

A.  The bylaws of every association shall prescribe the notice and the time and place of the annual meeting of members or stockholders; the requirements for holding special meetings of members or stockholders; and the manner of determining the number and terms of office of the directors.

B.  1.  Provisions with respect to directors' meetings, the selection and duties of officers, making of loans, issuance of various classes of deposit accounts or permanent capital stock, distribution of earnings, amendments of the bylaws, rights and obligations of members or stockholders, and any other matters concerning operations of the association not in conflict with this act or rules of the State Banking Commissioner and not otherwise inconsistent with law or the certificate of incorporation of the association may be included in the bylaws.

2.  The bylaws or a resolution of an association as adopted or amended by the members or stockholders may include a provision eliminating or limiting the personal liability of a director to the association or its holding company, or to the shareholders of either for any negligence in the performance of his duties but not for:

a. any breach of the director's duty of loyalty to the association or its holding company, or to the shareholders of either,

b. acts or omissions not in good faith or which involve intentional misconduct or a violation of law, or

c. any transaction from which the director derived an improper personal benefit.

C.  All bylaws and amendments hereafter adopted shall be promptly submitted to the Commissioner for approval.  Any decision of the Commissioner disapproving proposed amendments may be appealed pursuant to the provisions of Section 207 of Title 6 of the Oklahoma Statutes.

D.  The bylaws of each association shall constitute laws of the association, subordinate to this act, to the rules of the Commissioner, and to applicable federal regulations.

E.  The provisions of the Oklahoma General Corporation Act shall, insofar as the Oklahoma General Corporation Act is not inconsistent with this act, govern associations operating pursuant to the provisions of this act.

Added by Laws 1970, c. 101, § 26, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 4, eff. July 1, 1979; Laws 1987, c. 61, § 6, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 18, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 7, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 48, eff. July 1, 1993; Laws 2000, c. 81, § 29, eff. Nov. 1, 2000.

§18381.27.  Membership and voting rights.

Every holder of a deposit account of a mutual association and every borrower on the security of a mortgage or acquiring ownership of property upon which a mortgage is held by the association shall be deemed a member of such association.  In a mutual association, a holder of a deposit account shall be entitled to one vote for each One Hundred Dollars ($100.00) of the deposit account of the holder, and a mortgagor or owner of property on which the association holds a mortgage shall be entitled to one vote at all meetings of the members.  Holders of the capital stock in a stock association shall have exclusive voting rights.

Added by Laws 1970, c. 101, § 27, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 5, eff. July 1, 1979; Laws 2000, c. 81, § 30, eff. Nov. 1, 2000.

§18381.28.  Members meetings.

An annual meeting of the members or stockholders of each association shall be held to elect directors, and special meetings of the members or stockholders may be called and held pursuant to such notice as may be provided by the bylaws.

Amended by Laws 1988, c. 65, § 19, emerg. eff. March 25, 1988.

§18381.29.  Voting by proxy.

At any meeting of the members or stockholders of an association or federal association voting may be in person or by proxy appointing a person or group to cast the votes of the member or stockholder, provided that no proxy shall be eligible to be voted at any meeting unless such proxy shall have been filed with the association at least five (5) days prior to the date of the meeting. Unless otherwise specified in the proxy, every proxy shall continue in force from year to year until revoked by a writing duly delivered to the secretary or until superseded by a subsequent proxy.

Laws 1970, c. 101, § 29, eff. June 1, 1970; Laws 1978, c. 168, § 7, eff. July 1, 1979.

§18381.30.  Quorum.

At an annual meeting or at any special meeting of the members any number of members present in person or by proxy eligible to be voted constitutes a quorum.  At an annual meeting or at any special meeting of a stock association, stockholders of a majority of the stock held shall be present in person or by proxy eligible to be voted to constitute a quorum.  A majority of all votes cast at any meeting of members shall determine any questions unless this act specifically provides otherwise.

Laws 1970, c. 101, § 30, eff. June 1, 1970; Laws 1978, c. 168, § 8, eff. July 1, 1979.

§18381.31.  Directors.

A.  The operating and business policies of each association shall be directed by a board of directors of not less than five nor more than fifteen persons elected by a majority of the votes of the members or stockholders present in person or by proxy at the annual meeting.  Directors need not be members or stockholders unless so required by the association's certificate of incorporation or bylaws.  A majority of the directors shall be bona fide residents of this state.  Directors may be elected for a longer term than one (1) year if the bylaws so provide, but no director may be elected for a term longer than three (3) years, and the terms of at least two directors shall expire each year.

B.  If a vacancy occurs with respect to the board of directors, the remaining directors, though less than a quorum, may fill such vacancy by electing a director or directors to serve the remainder of the unexpired term for the class of directors in which such vacancies exist.

C.  The board of directors shall meet each year, following the annual members' or stockholders' meeting, and shall elect the officers at such meeting.  Such additional meetings of the board of directors shall or may be held as the bylaws shall require or permit.  A majority of the directors, if present at any meeting, shall constitute a quorum unless the bylaws otherwise provide.

Added by Laws 1970, c. 101, § 31, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 9, eff. July 1, 1979; Laws 1986, c. 219, § 5, emerg. eff. June 9, 1986; Laws 1987, c. 61, § 7, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 20, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 31, eff. Nov. 1, 2000.

§18-381.31a.  Examination of association affairs by board of directors.

The board of directors of every association shall examine, at least once in each calendar year at intervals of not more than fifteen (15) months, all the affairs of the association including the character and value of investments and loans, the efficiency of operating procedures, and such other matters as the Commissioner prescribes.  A report of the examination shall be submitted promptly to the Commissioner and shall embody such information as the Commissioner requires.  The board of directors may provide that such examination shall be conducted by a committee of not less than three directors, by certified public accountants, or by independent auditors responsible only to the board of directors.  Such examination shall be made when practicable without the assistance of the executive officers of the bank or trust company.  Such report of examination shall be reviewed by the directors at the next meeting of the board of directors.

Added by Laws 2000, c. 81, § 32, eff. Nov. 1, 2000.

§18381.32.  Officers.

The officers of an association shall consist of a president to be chosen from among the directors, one or more vicepresidents, a secretary, a treasurer, and any other officers authorized by the bylaws or by the directors.  Any number of offices may be held by the same person unless the certificate of incorporation or bylaws provide otherwise.

Amended by Laws 1988, c. 65, § 21, emerg. eff. March 25, 1988.

§18381.33.  Indemnification  Directors, officers, employees and agents.

Any association shall have power to indemnify any person who is or was an officer, director, employee or agent of the association, or who is or was serving at the request of the association as an officer, director, employee or agent of another corporation, partnership, joint venture, trust or other enterprise unless such person has violated paragraph 2 of subsection B of Section 381.26 of this title, in accordance with Section 1031 of this title.

Amended by Laws 1987, c. 61, § 8, emerg. eff. May 4, 1987.

§18381.34.  Fidelity bonds  Waiver.

Every association must protect itself against loss of money or property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, or other criminal act of any director, officer, employee or agent, by a blanket bond covering all personnel and agents or by individual fidelity bonds, issued by a corporate surety.  The amount and form of each such bond and sufficiency of the surety thereon shall be subject to review and disapproval by the State Banking Commissioner.  The Commissioner may waive the bond requirement, in whole or in part, upon a showing by the association that such bonding is either unavailable, economically infeasible, or an imprudent business decision.  Such waiver shall be for a period of time, to be stated in the Commissioner's order, not exceeding one (1) year, subject to extension upon further application.  The order of the Commissioner waiving the bond requirement shall be conditioned on the association continuing to seek an available, economically feasible bond.

Added by Laws 1970, c. 101, § 34, eff. June 1, 1970.  Amended by Laws 1987, c. 61, § 9, emerg. eff. May 4, 1987; Laws 2000, c. 81, § 33, eff. Nov. 1, 2000.

§18-381.35.  Repealed by Laws 2000, c. 81, § 88, eff. Nov. 1, 2000.

§18381.36.  Reserves and liquidity.

Every association shall set up and maintain reserves for the purpose of absorbing losses and shall maintain such portion of its assets in cash and other liquid assets as shall be required by regulations of the State Banking Commissioner and by other applicable federal regulations.

Added by Laws 1970, c. 101, § 36, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 22, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 8, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 49, eff. July 1, 1993; Laws 2000, c. 81, § 34, eff. Nov. 1, 2000.

§18381.37.  Capital  Deposit accounts  Liability.

A.  A mutual association may raise capital in the form of deposit accounts or shares for such fixed, minimum or indefinite periods of time as are authorized by its bylaws or by regulations of the State Banking Commissioner.  Such deposit accounts shall all have equal priority upon liquidation.  A mutual association may issue such passbooks, certificates, and other evidence of deposit accounts as are now or hereafter so authorized.  With the exception of forms now in use by existing associations, all such forms evidencing deposit accounts shall be promptly submitted to the Commissioner, or to the Director of the Office of Thrift Supervision, and the issuance of any such form shall be immediately discontinued in the event of disapproval.  Unless otherwise provided by its bylaws, the total amount of deposit account liability of a mutual association is unlimited.

B.  A stock association may incur liabilities in the form of deposit accounts for such fixed, minimum or indefinite periods of time as are authorized by its bylaws or by regulations of the Commissioner.  Such deposits shall all have equal priority upon liquidation.  A stock association may issue such passbooks, certificates and other evidence of deposits as are now or may hereafter be authorized for deposit associations.  New or proposed forms evidencing deposit accounts shall be promptly submitted to the Commissioner and to the Director of the Office of Thrift Supervision, and the issuance of any such form shall be immediately discontinued in the event of disapproval.  In stock associations, holders of deposit accounts shall participate first in all assets upon liquidation, but only to the extent of their deposit accounts.  Unless otherwise provided by its bylaws, the total amount of deposit account liability of a stock association is unlimited.

Added by Laws 1970, c. 101, § 37, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 11, eff. July 1, 1979; Laws 1988, c. 65, § 23, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 9, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 50, eff. July 1, 1993; Laws 2000, c. 81, § 35, eff. Nov. 1, 2000.

§18381.38.  Classification of deposit accounts.

Any association may classify its deposit accounts according to the character, amount or duration thereof, or regularity of additions thereto, and may pay additional or higher rates of earnings on accounts based on such classifications than is paid on regular deposit accounts, provided that any such higher rate, or bonus, to be paid on any class of accounts shall not exceed the limitations prescribed by the State Banking Commissioner or by applicable federal regulations.  A mutual association may also classify its accounts according to type of account, such as full paid, single payment, installment, optional installment, bonus or other types of accounts designated by the bylaws and permitted by the Commissioner.

Added by Laws 1970, c. 101, § 38, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 12, eff. July 1, 1979; Laws 1990, c. 118, § 10, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 51, eff. July 1, 1993; Laws 2000, c. 81, § 36, eff. Nov. 1, 2000.

§18-381.39.  Repealed by Laws 2000, c. 81, § 88, eff. Nov. 1, 2000.

§18-381.39a.  Joint accounts - P.O.D. accounts - Designation of beneficiaries - Payment.

A.  When a deposit has been made or shall hereafter be made in any association in the names of two or more persons, payable to any of them or payable to any of them or their survivor, such deposit, or any part thereof, or any interest thereon, may be paid to either of the persons, whether one of such persons shall be a minor or not, and whether the other be living or not.  The receipt or acquittance of the person so paid shall be valid and sufficient release and discharge to the association for any payment so made.

B.  1.  When a deposit has been made or shall hereafter be made in any association using the terms "Payable on Death" or "P.O.D.", such deposits shall be payable on the designated person's death to a trust designated in the deposit account agreement as the P.O.D. beneficiary, or to an individual or individuals named beneficiary, if living, and if not, to the named beneficiary's estate, notwithstanding any provision to the contrary contained in Sections 41 through 57 of Title 84 of the Oklahoma Statutes.  Such deposit shall constitute a contract between the depositor and the association that upon the death of the named owner of the account the association will hold the funds for or pay them to the named beneficiary or the estate of the named beneficiary.

2.  In order to designate multiple payable-on-death beneficiaries for a deposit account, the account should be styled as follows:  "(Name of Account Owner), payable on death (or P.O.D.) to (Name of Beneficiary), (Name of Beneficiary), and (Name of Beneficiary), in equal shares".

3.  Adjustments may be made in the styling, depending upon the number of beneficiaries.  It is to be understood that each beneficiary is entitled to a proportionate share of the account proceeds upon the owner's death.  In the event of the death of a beneficiary prior to the death of the owner, the beneficiary's share shall go to the beneficiary's estate.  It is not permissible for an account to designate unequal shares for different payable-on-death beneficiaries.

4.  An association may require the owner of an account to provide an address for any payable-on-death beneficiary.  If the P.O.D. account is an interest-bearing account and the funds are not claimed by the payable-on-death beneficiary or beneficiaries within sixty (60) days after the death of the account holder, or after the association has notice of the account holder's death, whichever is later, the association has the right to convert the account to a noninterest-bearing account.

5.  No change in the designation of a named beneficiary shall be valid unless executed by the owner of the fund and in the form and manner prescribed by the association; however, this section shall be subject to the provisions of Section 178 of Title 15 of the Oklahoma Statutes.

6.  The receipt or acquittance of the named beneficiary so paid or the legal representative of such named beneficiary's estate, if deceased, shall be valid and sufficient release and discharge to the association for any payment so made, unless, prior to such payment, the association receives notice in the form and manner required in Section 905 of Title 6 of the Oklahoma Statutes.

C.  The provisions of this section shall apply to all forms of deposit accounts, including, but not limited to, transaction accounts, savings accounts, certificates of deposits, negotiable order of withdrawal (N.O.W.) accounts, and money market deposit accounts (M.M.D.A.).

Added by Laws 2000, c. 81, § 37, eff. Nov. 1, 2000.

§18-381.40.  Repealed by Laws 2000, c. 81, § 88, eff. Nov. 1, 2000.

§18-381.40a.  Totten Trusts - Express trusts - Payment.

A.  Whenever any deposit shall be made in an association by any person which is in the form of a trust for another, and no other or further notice of the existence and terms of a legal and valid trust shall have been given in writing to the association, in the event of the death of the trustee, the same, or any part thereof, together with the interest thereon, may be paid to the person or persons for whom the deposit was made.  A deposit held in this form shall be deemed to constitute a Totten Trust.  A revocation of such trust may only be made in writing to the association, and the association shall not suffer any liability for payment of funds pursuant to the trust unless and until it receives written notice of revocation.

B.  1.  If a deposit account is opened with an association by one or more persons expressly as a trustee for one or more other named persons and further notice of the existence and terms of a legal and valid trust is not given in writing to the association, the association may accept and administer the account as set forth in subsection A of this section.

2.  If a deposit account is opened with an association by one or more persons expressly as a trustee for one or more other named persons pursuant to or purporting to be pursuant to a written trust agreement, the trustee may provide the association with a certificate of trust to evidence the trust relationship.  The certificate shall be an affidavit of the trustee and must include the effective date of the trust, the name of the trustee, the name or method for choosing successor trustees, the name and address of each beneficiary, the authority granted to the trustee, the disposition of the account on the death of the trustee or the survivor of two or more trustees, other information required by the association, and an indemnification of the association.  The association may accept and administer the account, subject to the provisions of Title 58 of the Oklahoma Statutes, in accordance with the certificate of trust without requiring a copy of the trust agreement.  The association is not liable for administering the account as provided by the certificate of trust, even if the certificate of trust is contrary to the terms of the trust agreement, unless the association has actual knowledge of the terms of the trust agreement.

3.  On the death of the trustee or the survivor of two or more trustees, the association may pay all or part of the withdrawal value of the account with interest as provided by the certificate of trust.  If the trustee did not deliver a certificate of trust, the association's right to treat the account as owned by a trustee ceases on the death of the trustee.  On the death of the trustee or the survivor of two or more trustees, the association shall, unless the certificate of trust provides otherwise, pay the withdrawal value of the account, with interest, in equal shares to the persons who survived the trustee, are named as beneficiaries in the certificate of trust, and can be located by the association from its own records.  If there is not a certificate of trust, payment of the withdrawal value and interest shall be made as provided by Title 58 of the Oklahoma Statutes.  Any payment made under this section for all or part of the withdrawal value and interest discharges any liability of the association to the extent of the payment.  The association may pay all or part of the withdrawal value and interest in the manner provided by this section, regardless of whether it has knowledge of a competing claim, unless the association receives actual knowledge that payment has been restrained by order of a court of competent jurisdiction.

4.  This section does not obligate an association to accept a deposit account from a trustee who does not furnish a copy of the trust agreement or to search beyond its own records for the location of a named beneficiary.

5.  This section does not affect a contractual provision to the contrary that otherwise complies with the laws of this state.

Added by Laws 2000, c. 81, § 38, eff. Nov. 1, 2000.

§18-381.41.  Repealed by Laws 2000, c. 81, § 88, eff. Nov. 1, 2000.

§18-381.41a.  Deposit accounts with minors - Authority to control - Loans to minors prohibited.

A.  Except as otherwise provided by this section, an association lawfully doing business in this state may enter into a deposit account with a minor as the sole and absolute owner of the account and may pay checks and withdrawals and otherwise act with respect to the account on the order of the minor.  A payment or delivery of rights to a minor who holds a deposit account evidenced by a receipt or acquittance signed by the minor discharges the association to the extent of the payment made or rights delivered.

B.  If the minor is the sole and absolute owner of the deposit account, the disabilities of minority are removed for the limited purposes of enabling:

1.  The minor to enter into a depository contract with the association; and

2.  The association to enforce the contract against the minor, including collection of overdrafts and account fees and submission of account history to account reporting agencies and credit reporting bureaus.

C.  A parent or legal guardian of a minor may deny the minor's authority to control, transfer, draft on, or make withdrawals from the minor's deposit account by notifying the association in writing.  On receipt of the notice by the association, the minor may not control, transfer, draft on, or make withdrawals from the account during minority except with the joinder of a parent or legal guardian of the minor.

D.  If a minor with a deposit account dies, the receipt or acquittance of the minor's parent or legal guardian discharges the liability of the association to the extent of the receipt of acquittance, except that the aggregate discharges under this subsection may not exceed Three Thousand Dollars ($3,000.00).

E.  Subsection A of this section does not authorize a loan to the minor by the bank, whether on pledge of the savings account of the minor or otherwise, or bind the minor to repay a loan made except as provided by subsection B of this section or other law, unless the depository institution has obtained the express consent and joinder of a parent or legal guardian of the minor.  This subsection does not apply to an inadvertent extension of credit because of an overdraft from insufficient funds, returned checks or deposits, or other shortages in a depository account resulting from normal banking operations.

Added by Laws 2000, c. 81, § 39, eff. Nov. 1, 2000.

§18381.42.  Deposit accounts of incompetents.

When a deposit account is held in any association or federal association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, such an association may pay or deliver the withdrawal value of such deposit account and any earnings that may have accrued thereon to the guardian or conservator for such person upon proof of the appointment and qualification of such guardian or conservator.  However, if such association has received no written notice and is not on actual notice that such deposit account holder has been adjudicated incompetent, it may pay such funds to such holder or transfer the deposit account on the order of the deposit account holder, and such payment or transfer shall be a valid and sufficient release and discharge of the association for the payment or transfer so made.

Added by Laws 1970, c. 101, § 42, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 16, eff. July 1, 1979; Laws 2000, c. 81, § 40, eff. Nov. 1, 2000.

§18381.43.  Deposit accounts of administrators, executors, conservators, guardians, trustees or other fiduciaries.

Any association or federal association may accept deposit accounts in the name of any administrator, executor, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries.  Any such fiduciary shall have power to vote as a member of a mutual association as if the membership were held absolutely, to open and to make additions to, and to withdraw such deposit account in whole or in part.  The withdrawal value of any such deposit account, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living.  The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of rights is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.  Whenever a deposit account shall be opened by any person who designates himself or herself or another as trustee by written declaration of trust, which provides that the trust shall terminate upon the death of such person, then, in the event of the death of the person so described as trustee, the withdrawal value of such deposit account or any part thereof, together with the earnings thereon, may be paid to the person for whom the deposit account was thus described to have been opened.  The payment or delivery to any such beneficiary, beneficiaries or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

Added by Laws 1970, c. 101, § 43, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 17, eff. July 1, 1979; Laws 1988, c. 65, § 24, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 41, eff. Nov. 1, 2000.

§18381.44.  Payment to administrator or executor of deceased nonresident.

When a deposit account is held in any association or federal association by a person residing in another state or country, the deposit account, together with additions thereto and earnings thereon, or any part thereof, may be paid to the administrator or executor appointed in the state or country where the account or deposit holder resided at the time of death.  Such payment shall be a valid and sufficient release and discharge of the association for the payment so made unless the association has received written notice and is on actual notice of the appointment of an executor or administrator by an Oklahoma court of probate jurisdiction.

Added by Laws 1970, c. 101, § 44, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 18, eff. July 1, 1979; Laws 2000, c. 81, § 42, eff. Nov. 1, 2000.

§18381.45.  Power of attorney  Revocation.

Any association or federal association may continue to recognize the authority of an attorneyinfact authorized in writing to manage or to make withdrawals either in whole or in part from a deposit account, whether of a minor or adult, until it receives written notice or is on actual notice of the revocation of such authority.  For the purposes of this section, written notice of the death or adjudication of incompetency of such deposit account holder shall constitute written notice of revocation of the authority of the attorney.

Added by Laws 1970, c. 101, § 45, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 19, eff. July 1, 1979; Laws 2000, c. 81, § 43, eff. Nov. 1, 2000.

§18381.46.  Right to withdraw.

The holder of a deposit account in an association shall have the right to withdraw all or any part of the deposit account, subject to the right of the association and authority of the State Banking Commissioner or the Director of the Office of Thrift Supervision, to impose limitations upon the right of withdrawal from a deposit account for a fixed or minimum term with respect to which deposit account the applicable fixed or minimum term has not expired.  With respect to deposit accounts which consist solely of funds in which the entire beneficial interest is held by one or more individuals or by an organization which is operated primarily for religious, philanthropic, charitable, educational, political, or other similar purposes and which is not operated for profit, and with respect to deposits of public funds by an officer, employee or agent of the United States, any state, county, municipality, or political subdivision thereof, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, any territory or possession of the United States, or any political subdivision thereof, such deposit accounts may be subject to check or to transfer or withdrawal on negotiable order or authorization to the association, and deposit account holders may make withdrawals or transfers from such accounts upon nontransferable order or authorization.  An association may offer money market deposit accounts, as defined by federal regulations, and may permit withdrawals or transfers from such accounts to the same extent permitted by federal regulations, but subject to all of the limitations contained therein.

Added by Laws 1970, c. 101, § 46, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 20, eff. July 1, 1979; Laws 1981, c. 114, § 1, emerg. eff. April 28, 1981; Laws 1990, c. 118, § 11, emerg. eff. April 23, 1990; Laws 2000, c. 81, § 44, eff. Nov. 1, 2000.

§18381.47.  Notice and payment of withdrawals.

With respect to deposit accounts, an association may require such minimum advance notice of withdrawal as is specified by federal regulations or such longer advance notice period of not more than thirty (30) days as its bylaws may provide.  The payment of withdrawals from deposit accounts, in the event an association does not have funds available to pay all withdrawals when due, shall be subject to such rules and procedures as may be prescribed by the State Banking Commissioner, but any association which, except as authorized in writing by the Commissioner, fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition to transact business within the meaning of Section 381.74 of this title.

Added by Laws 1970, c. 101, § 47, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 21, eff. July 1, 1979; Laws 1990, c. 118, § 12, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 52, eff. July 1, 1993; Laws 2000, c. 81, § 45, eff. Nov. 1, 2000.

§18-381.48a.  Sole owner accounts without payable-on-death beneficiary - Transfer of deposits to known heirs - Affidavit.

A.  When a deposit has been made in an association in the name of a sole individual without designation of a payable-on-death beneficiary, upon the death of the sole owner of the deposit account, if the amount of the aggregate deposits held in single ownership accounts in the name of the deceased individual is Five Thousand Dollars ($5,000.00) or less, the association may transfer the funds to the known heirs of the deceased upon receipt of an affidavit sworn to by the known heirs of the deceased which establishes jurisdiction and relationship and states that the owner of the deposit account left no will.  The affidavit shall be sworn to and signed by the known heirs of the deceased and same shall swear that the facts set forth in the affidavit establishing jurisdiction, heirship and intestacy are true and correct.

B.  Receipt by the association of the affidavit described in subsection A of this section shall be a valid and sufficient release and discharge to the association for any transfer of deposits made pursuant thereto and shall set to discharge the association from liability as to any other party, including any heir, legatee, devisee, creditor or other person having rights or claims to funds or property of the decedent, and include a discharge of the association from liability for any estate, inheritance or other taxes which may be due the state from the estate or as a result of the transfer.

C.  Any person who knowingly submits and signs a false affidavit as provided in this section shall be fined not more than Three Thousand Dollars ($3,000.00) or imprisoned for not more than six (6) months, or both.  Restitution of the amount fraudulently attained shall be made to the rightful beneficiary by the guilty person.

Added by Laws 2000, c. 81, § 46, eff. Nov. 1, 2000.

§18381.49.  Earnings on deposit accounts.

With the exception of interest at a rate fixed, or negotiated on an individual basis, by a deposit association prior to the acceptance of the deposit, an association shall determine the rates of earnings to be paid on all classes of deposit accounts, the times and manner of crediting, distributing and paying of such earnings, and the qualifications and limitations applicable to each class of deposit accounts for which a rate higher than regular rate is provided.

Added by Laws 1970, c. 101, § 49, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 22, eff. July 1, 1979; Laws 2000, c. 81, § 47, eff. Nov. 1, 2000.

§18381.50.  Requirements to become deposittype association or stock association.

A.  Any mutual association may become a deposittype association and any mutual association may become a stock association by adoption of a resolution by a majority of the votes cast in person or by proxy specially executed for that meeting within ninety (90) days prior to the meeting at an annual meeting or at any special meeting of its members, and by adoption of an appropriate amended certificate of incorporation and bylaw provisions consistent with this act, and in the case of conversions from mutual to stock form, upon approval of the conversion by the State Banking Commissioner, and if applicable, the Director of the Office of Thrift Supervision.  Copies of the resolution to become a deposit association and/or stock association pursuant to this act and of the amended certificate of incorporation and bylaw amendments, certified by the secretary or president of the association, shall be filed with the Commissioner.  Upon approval by the Commissioner, the Commissioner shall file a copy of such approved resolution with the Secretary of State, and the association shall be qualified to accept deposit accounts and issue permanent capital stock in accordance with this act from and after the effective date stated in the resolution.  In no case of conversion of a mutual to a stock association shall any reserves existing at the time of such conversion ever inure to the benefit of the permanent capital stock, but shall be maintained as reserves in accordance with directions of the Commissioner.

B.  At the meeting at which conversion to a stock association is voted upon, the members of the mutual association shall also vote upon the directors who shall be the directors of the stock association after conversion takes effect.  The directors shall execute and file with the Commissioner an amended certificate of incorporation as provided for in Section 381.17 of this title, together with an application for conversion, a fee to be set by the Commissioner, and if the association intends to be an insured association, a firm commitment for, or evidence of, insurance of  its deposit accounts by the Federal Deposit Insurance Corporation.  The Commissioner may refuse to approve the application and decline to issue a charter and file the amended certificate of incorporation if there is reason to believe that the plan of conversion is not fair and equitable to all the members and that sufficient provision is not made to protect the interests of the depositors of the prospective capital stock association.  Upon the approval by the Commissioner of the application for conversion and the amended certificate of incorporation and the issuance of a charter, the association shall cease to be a mutual association.  Upon the conversion of a mutual association, the legal existence of the association shall not terminate but the stock association shall be a continuation of the entity of the mutual association and all property of the mutual association, including its rights, titles and interests in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately by act of law and without any conveyance or transfer and without any further act or deed shall remain and vest in the stock association into which the mutual association has converted itself.  The stock association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the mutual association.  The stock association as of the time and the taking effect of the conversion shall continue to have and succeed to all the rights, obligations and relations of the mutual association.  All pending actions and other judicial proceedings to which the mutual association is a party shall not be abated or discontinued by reason of the conversion but may be prosecuted to final judgment, order or decree in the same manner as if the conversion had not been made and the stock association resulting from the conversion may continue the actions in its corporate name.  Any judgment, order or decree may be rendered for or against it which might have been rendered for or against the mutual association theretofore involved in the judicial proceedings.

C.  If the association will be an insured association, approval by the Commissioner shall be contingent upon the converting association either having insurance of its deposit accounts by the Federal Deposit Insurance Corporation, or by the association making a bona fide application for insurance of deposit accounts, and upon acceptance and approval of such application by the corporation.

D.  The conversion of a state mutual association into a stock association shall be effected in accordance with a plan of conversion adopted by the members as provided in this section and consistent with the other provisions of this title.  The plan shall provide that:

1.  Each deposit account holder in the mutual association shall receive a withdrawable account in the stock association equal in amount to the withdrawable account of the deposit account holder in the mutual association;

2.  A record date for determining deposit account holders entitled to purchase stock shall be established which is not less than ninety (90) days prior to the date of adoption of the plan of conversion by the board of directors of the association;

3.  Officers, directors and employees of the association and their associates shall forego any participation in the initial distribution of permanent capital stock to the extent that any such person increased the account of such person by more than Twenty Thousand Dollars ($20,000.00) during the six (6) months preceding the record date established pursuant to this section.  The term "associate" of a person shall mean parents, spouse, sisters, brothers, children or anyone married to one of the foregoing persons, any corporation of which the person is an officer, director or owner of more than ten percent (10%) of the outstanding voting securities, any trust of which such person is a trustee or substantial beneficiary, and any partnership of which such person is a general or limited partner;

4.  The amount of stock to which a member is entitled shall be determined on the basis of the ratio of deposits of such member with the association on the record date to the total deposits of the association on the record date, as applied to the initial issuance of permanent capital stock.  Each deposit account holder as of the record date may receive warrants authorizing the purchase of shares of permanent capital stock at a price determined by the board of directors of the institution and approved by the Commissioner and by the Director of the Office of Thrift Supervision, and scrip denoting fractional stock interests of less than one share, provided, however, that no deposit account holder shall be entitled to scrip representing fractional interests of less than onefifth share of stock; and

5.  In connection with a conversion, deposit account holders shall have a preemptive right to purchase such permanent capital stock for a period of not less than fourteen (14) days from the date the offer to sell permanent capital stock is made.

E.  If the association is an insured association, the reserves of a stock association resulting from the conversion of a mutual association shall be not less than the amount necessary to meet the requirements of the Federal Deposit Insurance Corporation.

Added by Laws 1970, c. 101, § 50, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 23, eff. July 1, 1979; Laws 1980, c. 103, § 1, eff. Oct. 1, 1980; Laws 1988, c. 65, § 25, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 13, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 53, eff. July 1, 1993; Laws 2000, c. 81, § 48, eff. Nov. 1, 2000.

§18381.51.  Deposits authorized.

An association may accept deposits for fixed, minimum or indefinite periods of time, including accounts bearing a fixed rate of interest, as may be authorized by its directors, subject to the provisions of its bylaws and the authority of the State Banking Commissioner and, if applicable, the Director of the Office of Thrift Supervision to disapprove of such a rate.

Added by Laws 1970, c. 101, § 51, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 24, eff. July 1, 1979; Laws 1990, c. 118, § 14, emerg. eff. April 23, 1990; Laws 2000, c. 81, § 49, eff. Nov. 1, 2000.

§18-381.52a.  Additional association powers and authorities - Special or fiduciary duties or obligations.

In addition to other provisions of this act relating to deposit accounts, an association may exercise the powers and authorities applicable under the provisions of Article IX of the Oklahoma Banking Code, Sections 901 through 907 of Title 6 of the Oklahoma Statutes.  An association may also exercise the powers and authorities applicable under the provisions of Article XIII of the Oklahoma Banking Code, Section 1301 et seq. of Title 6 of the Oklahoma Statutes, as amended from time to time.  Further, unless an association shall have expressly agreed in writing to assume special or fiduciary duties or obligations, no such duties or obligations will be imposed on the association with respect to a depositor of the association or a borrower, guarantor or surety, and no special or fiduciary relationship shall be deemed to exist.

Added by Laws 2000, c. 81, § 50, eff. Nov. 1, 2000.

§18-381.52b.  Deposit accounts that may be provided.

An association may provide all types of deposit accounts unless otherwise provided by rule of the State Banking Commissioner or applicable federal law.

Added by Laws 2000, c. 81, § 51, eff. Nov. 1, 2000.

§18-381.53.  Repealed by Laws 2000, c. 81, § 88, eff. Nov. 1, 2000.

§18381.53a.  Permanent capital stock  Treasury stock  Redemption  Paidin surplus  Dividends  Minimum capital requirements.

A.  Permanent capital stock shall consist of common stock, which shall have full voting rights, and may also include preferred stock.  Such stock shall have a par value of not less than one cent ($0.01) per share, and the proceeds thereof, to the extent of such par value, shall be set apart and be nonwithdrawable, and shall be a reserve to absorb losses after all surplus, undivided profits, and other reserves available for losses have been depleted.

B.  1.  With the approval of the State Banking Commissioner and subject to the conditions as the Commissioner may prescribe, a bank may purchase its own stock as treasury stock.

2.  Preferred stock shall not be issued for a limited term, nor shall it be redeemable at the option of the holders.  An association shall not bind itself by contract to redeem its preferred stock upon the happening of certain events, other than dissolution.  However, preferred stock shall be subject to redemption at any time at the option of the association, with the prior approval of the Commissioner and only if, subsequent to the redemption, the association would meet its minimum capital requirements as imposed by applicable federal law.

C.  Any paidin surplus with respect to common stock may be made available for payment of organization and initial operating expenses or may be credited to surplus, or the contingent reserve, or the federal insurance reserve, or be transferred to common or preferred stock as a stock dividend, prorated to the holders of common stock.  An association shall not issue permanent capital stock for a consideration other than cash or for a price less than par value thereof, except that, with the approval of the Commissioner, stock may be issued for a consideration other than cash in connection with mergers, consolidations or transfers and, when fully paid, the stock shall be kept unimpaired to the extent of its par value.

D.  A stock association may declare and distribute cash dividends from net earnings, surplus or undivided profits.  With the prior consent of the Commissioner, the stock of an association may be reduced by resolution of the board of directors approved by vote or written consent of the holders of a majority of the outstanding stock of such association to such amount as the Commissioner shall approve, and any such reduction shall be credited to the contingent reserve account and shall not be available for dividends to common stockholders; provided, any reduction in the amount of permanent capital stock is subject to the provisions of this section and Section 381.20 of this title, fixing minimum permanent capital stock requirements.

E.  No cash dividends shall be declared on common stock unless, subsequent to the dividends, the association would continue to meet its minimum capital requirements as imposed by the Commissioner or the Director of the Office of Thrift Supervision.  Subject to the provisions of this act, permanent capital stock shall be entitled to such rate of dividends, if earned, as declared by the board of directors.

Added by Laws 1978, c. 168, § 31, eff. July 1, 1979.  Amended by Laws 1987, c. 61, § 10, emerg. eff. May 4, 1987; Laws 1990, c. 118, § 15, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 55, eff. July 1, 1993; Laws 2000, c. 81, § 52, eff. Nov. 1, 2000.

§18381.53b.  Impairment of permanent capital stock  Notice  Appraisals  Assessments.

A.  If the State Banking Commissioner, as a result of any examination or from any report made to the Commissioner, finds that the permanent capital stock of any association is impaired, the Commissioner shall notify the association that such impairment exists and require the association to immediately make good such impairment.  After such notice has been given to an association and until the impairment has been made good, that association may not issue or renew any time instrument if that instrument, when aggregated with any other funds of the same depositor in the same capacity, would equal or exceed One Hundred Thousand Dollars ($100,000.00) unless such time instrument earns an annual rate of interest less than four percent (4%).  In the event the amount of the impairment as determined by the Commissioner is questioned by the association, then upon application, which shall be filed within ten (10) days, the value of the assets in question shall be determined by appraisals made by independent appraisers acceptable to the Commissioner and the association.

B.  The directors of the association, upon which such notice has been made, shall levy a pro rata assessment upon the permanent capital stock thereof to make good such impairment and shall cause notice of such request of the Commissioner and such levy to be given in writing to each stockholder of such association and the amount of assessment which the stockholder must pay for the purpose of making such assessment.

Added by Laws 1978, c. 168, § 32, eff. July 1, 1979.  Amended by Laws 1988, c. 65, § 26, emerg. eff. March 25, 1988; Laws 2000, c. 81, § 53, eff. Nov. 1, 2000.

§18381.53c.  Refusal or neglect to pay assessment  Sale of stock  Payment of assessment.

A.  If any stockholder shall refuse or neglect to pay the assessment specified in such notice within sixty (60) days from the date of mailing, the directors of such association shall have the right to sell to the highest bidder at public auction any part or all of the stock necessary to pay the assessment of such stockholder, after giving the notice of such sale for ten (10) days in a newspaper of general circulation published in the county where the main office of such association in this state is located, and a copy of such notice of sale shall also be served on such stockholder by mailing a copy of such notice to his lastknown address ten (10) days before the day fixed for such sale, or such stock may be sold at a private sale and without public notice.  However, before making such private sale thereof, an offer in writing shall first be obtained and a copy thereof served upon the owner of record of the stock to be sold, by mailing a copy of such offer to the lastknown address of such owner, and if after service of such offer such owner shall still refuse or neglect to pay such assessment within thirty (30) days from the time of the service of such offer, the directors may accept such offer and sell such stock to the person making such offer, or to any other person or persons making a larger offer than the amount named in the offer submitted to the stockholder, but such stock, in no event, shall be sold for less than the amount of such assessment so called for and the expense of the sale.

B.  Out of the proceeds of the stock so sold, the directors shall pay the amount of assessment levied thereon and the necessary cost of sale, and the balance, if any, shall be paid to the person or persons whose stock has thus been sold.  A sale of stock as herein provided shall effect an absolute cancellation of the outstanding certificate or certificates evidencing the stock so sold, and shall make the same null and void and a new certificate shall be issued by the association to the purchaser thereof.

Added by Laws 1978, c. 168, § 33, eff. July 1, 1979.  Amended by Laws 2000, c. 81, § 54, eff. Nov. 1, 2000.

§18381.53d.  Proceeds from assessment  Disposition.

The proceeds from any assessment, less the cost of any sales and any forfeiture of delinquent stock, shall be credited to the contingent reserve account.

Laws 1978, c. 168, § 34, eff. July 1, 1979.

§18381.53e.  Permits to sell stock  Application  Issue of permit  Conditions  Amendment, alteration or revocation.

No association shall sell, offer for sale, negotiate for the sale of or take subscriptions for, or issue any of its permanent capital stock until it shall have first applied for and secured from the State Banking Commissioner a permit authorizing it to do so.  Such application shall be in writing, be verified and be filed with the Commissioner.  In such application the association shall set forth the names and addresses of its officers, the location of its main office and branch offices, an itemized account of its financial condition, the amount and character of its stock and shares, a copy of any prospectus or advertisement or other description of its stock to be distributed or published, a copy of all minutes of any proceedings of its directors, members or stockholders relating to or affecting the issue of such stock and such additional information concerning the association, its condition and affairs as the Commissioner may require.  Upon the filing of such application it shall be the duty of the Commissioner to examine it and the other papers and documents filed therewith.  If the Commissioner finds that the proposed issue is such as will not mislead the public as to the nature of the investment or will not work a fraud upon the purchaser thereof, the Commissioner shall issue to the association a permit authorizing it to issue and dispose of its stock in such amounts as the Commissioner may in such permit provide.  Otherwise, the Commissioner shall deny the application and notify the association in writing of the decision.  Every permit shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the stock permitted to be issued.  The Commissioner may impose conditions requiring the impoundment of the proceeds from the sale of such stock, limiting the expense in connection with the sale thereof, and such other conditions as the Commissioner may deem reasonable and necessary or advisable to insure the disposition of the proceeds from the sale of such stock in the manner and for the purposes provided in such permit.  The Commissioner may, from time to time, amend, alter or revoke any permit issued by the Commissioner or temporarily suspend the rights of such association under such permit.  The Commissioner shall have the power to establish such rules as may be reasonable or necessary to carry out the purposes and provisions of this section.

Added by Laws 1978, c. 168, § 35, eff. July 1, 1979.  Amended by Laws 2000, c. 81, § 55, eff. Nov. 1, 2000.

§18381.53f.  Insurance.

All insured associations shall keep in force, at all times, insurance covering their deposit accounts to the extent provided by federal law.

Added by Laws 1978, c. 168, § 36, eff. July 1, 1979.  Amended by Laws 1990, c. 118, § 16, emerg. eff. April 23, 1990; Laws 2000, c. 81, § 56, eff. Nov. 1, 2000.

§18381.54.  General powers.

Associations shall have the powers enumerated, authorized and permitted by this act and such other rights and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the association.  Among others, and except as otherwise limited herein, every association shall have the following general powers:

1.  To have perpetual existence; to adopt and use a corporate seal; to adopt, amend and repeal bylaws; and to sue and be sued, complain and defend in any court having jurisdiction;

2.  To own or rent such equipment, fixtures, furnishings and other personal property as may be deemed expedient for the transaction of the business of the association; and to acquire personal property in satisfaction of indebtedness owed to the association;

3.  To sell, exchange and dispose of and convey real and personal property acquired pursuant to this act, and to mortgage, pledge, lease or otherwise contract with respect to such property;

4.  If and when an association is not a member of a Federal Home Loan Bank, to borrow not more than an aggregate amount equal to onefourth (1/4) of its savings or deposits liability on the date of borrowing and such additional sums as the State Banking Commissioner may approve.  If and when an association is a member of a Federal Home Loan Bank, to secure advances of not more than an aggregate amount equal to onehalf (1/2) of its savings or deposits liability; within such amount equal to onehalf (1/2) of its savings or deposits liability, the association may borrow from sources, individual or corporate, other than such Federal Home Loan Bank, an aggregate amount not in excess of the amount permitted by the Federal Home Loan Bank Board.  A subsequent reduction of savings or deposits liability shall not affect in any way outstanding obligations for borrowed money.  All such loans and advances may be secured by property of the association.  Insured associations may also issue and market such bonds, debentures, obligations and like securities as the Commissioner and the Director of the Office of Thrift Supervision may authorize;

5.  To sell and assign without recourse any loan, including any participating interests therein held by an association; provided that the Commissioner may by regulation limit the total dollar volume of loans sold in any calendar year to a designated percentage of total loans held by the association;

6.  To qualify as and become a member of a Federal Home Loan Bank;

7.  To obtain and maintain insurance of the deposit accounts of its members by the Federal Deposit Insurance Corporation;

8.  To appoint and compensate such officers, agents and employees as its business shall require; to provide for reasonable life, health and medical insurance for its personnel; to adopt and operate reasonable bonus plans and retirement benefits for its officers and employees; to pay reasonable fees to its directors for their services; and to provide for indemnification of its officers, employees and directors as permitted by this act whether by insurance or otherwise;

9.  To become a member of and make reasonable payments or contributions to any organization to the extent that such organization assists in furthering or facilitating the association's purposes or its community responsibilities;

10.  If and when an association is a member of a Federal Home Loan Bank, to act as fiscal agent of the United States and, when so designated by the Secretary of the Treasury, to perform all reasonable duties as fiscal agent of the United States as the Secretary of the Treasury may require; and to act as agent for any instrumentality of the United States and as agent of this state or any instrumentality thereof;

11.  To act as agent for others in servicing loans and making collections thereon; and to act as agent for others in any transaction incidental to the operation of its business;

12.  To act as trustee of any trust created or organized in the United States and forming part of a stock bonus, pension, or profitsharing plan qualifying for specific tax treatment under Section 401(d) of the Internal Revenue Code of 1986; as trustee or custodian of an individual retirement account within the meaning of Section 408(a) of the Internal Revenue Code of 1986; or as trustee with no active fiduciary duties, provided, that the association shall invest the funds of the trust or account only in the association's own accounts, deposits, obligations, or securities or, upon the condition that the association does not exercise any investment discretion or directly or indirectly provide any investment advice with respect to the trust or account assets, in such other assets as the customer may direct.  The association shall observe principles of sound trust administration, including those relating to recordkeeping and segregation of assets, and may receive reasonable compensation for acting in any trust capacity authorized by this paragraph;

13.  To acquire savings of the public and pay earnings thereon, and to lend and invest its funds as provided in this act;

14.  To conduct a safe deposit business in compliance with the requirements of applicable federal law and Sections 1301 through 1313 of Title 6 of the Oklahoma Statutes;

15.  To organize a finance subsidiary;

16.  To own capital stock of an operating subsidiary; and

17.  To have and to exercise all such incidental powers as shall be necessary to carry on the association business including, but not limited to, all such powers as may now or hereafter be conferred upon federal associations by federal laws and the regulations and policies of the Office of Thrift Supervision, unless otherwise prohibited or limited by the Commissioner.

Added by Laws 1970, c. 101, § 54, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 27, eff. July 1, 1979; Laws 1987, c. 61, § 11, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 27, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 17, emerg. eff. April 23, 1990; Laws 2000, c. 81, § 57, eff. Nov. 1, 2000.

§18381.55.  Investment in real property.

In addition to any powers of investment permitted pursuant to paragraph 17 of Section 381.54 of this title, every association shall have power to invest in real property as follows:

1.  Such real property or interests therein as the directors may deem necessary or convenient for the conduct of the business of the association, which for the purposes of this act shall be deemed to include the ownership of stock of a wholly owned subsidiary corporation having as its exclusive activity the ownership and management of such property or interests, but the amount so invested shall not exceed the sum of the reserves and undivided profits of the association, unless the State Banking Commissioner authorizes a greater amount to be so invested;

2.  An amount not exceeding the lesser of:

a. the sum of its reserves and undivided profits, or

b. ten percent (10%) of its assets as reported in its most recent quarterly thrift financial report or other statement of condition submitted to the Oklahoma State Banking Department, in the purchase of real estate for the purpose of producing income or for inventory or sale or for development and improvement, including the erection of buildings thereon, for sale or rental purposes;

3.  Such real property as may be acquired in satisfaction or partial satisfaction of indebtedness owed to the association, by deed, sheriff's deed, trustee's deed or otherwise.

Added by Laws 1970, c. 101, § 55, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 28, emerg. eff. March 25, 1988; Laws 1993, c. 183, § 56, eff. July 1, 1993; Laws 2000, c. 81, § 58, eff. Nov. 1, 2000.

§18381.56.  Investment in securities.

In addition to any powers of investment permitted pursuant to paragraph 17 of Section 381.54 of this title, associations shall have power to invest in securities as follows:

1.  In obligations of, or obligations which are fully guaranteed as to principal and interest by, the United States or this state; in stock or obligations of any Federal Home Loan Bank or Banks; in stock or obligations of the Federal Deposit Insurance Corporation; and in stock or obligations of the Federal National Mortgage Association or any successor or successors thereto;

2.  In time deposits, certificates, accounts, or other obligations of banks or other financial institutions, the accounts of which are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration;

3.  Not in excess of five percent (5%) of its assets, as reported in its most recent quarterly thrift financial report or other statement of condition submitted to the Oklahoma State Banking Department, in bonds, notes or other evidences of indebtedness which are a general obligation of, or guaranteed as to principal and interest by, any agency or instrumentality of the United States not specified in paragraph 1 of this section, or of any city, county or school district in this state; and

4.  Not in excess of ten percent (10%) of its assets in the capital stock, obligations or other securities of service organizations substantially all of the activities of which consist of originating, purchasing, selling and servicing loans upon real estate and participating interests therein, or clerical, bookkeeping, accounting, statistical or similar functions performed primarily for financial institutions plus such other activities as the State Banking Commissioner may approve.

Added by Laws 1970, c. 101, § 56, eff. June 1, 1970.  Amended by Laws 1983, c. 26, § 1, emerg. eff. April 18, 1983; Laws 1987, c. 61, § 12, emerg. eff. May 4, 1987; Laws 1990, c. 118, § 18, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 57, eff. July 1, 1993; Laws 2000, c. 81, § 59, eff. Nov. 1, 2000.

§18381.57.  Loans.

Associations shall have power to invest, sell, or otherwise deal in loans or other investments to the same extent permitted for federal associations, except as otherwise provided by the rules of the State Banking Commissioner.

Added by Laws 1970, c. 101, § 57, eff. June 1, 1970.  Amended by Laws 1975, c. 236, § 5, emerg. eff. May 30, 1975; Laws 1978, c. 168, § 28, eff. July 1, 1979; Laws 1981, c. 135, § 1, emerg. eff. May 5, 1981; Laws 1988, c. 65, § 29, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 19, emerg. eff. April 23, 1990; Laws 2000, c. 81, § 60, eff. Nov. 1, 2000.

NOTE: Laws 1981, c. 118, § 1 repealed by Laws 1988, c. 65, § 36, emerg. eff. March 25, 1988.

§18381.58.  Loan rates of interest.

All contracts of an association for the loan of money shall be subject to the laws of this state with respect to maximum interest rates which may be charged and to the penalties for violation thereof.

Added by Laws 1970, c. 101, § 58, eff. June 1, 1970.  Amended by Laws 2000, c. 81, § 61, eff. Nov. 1, 2000.

§18381.59.  Conversion into federal association.

At an annual meeting or at any special meeting of the members or stockholders called to consider such action, any association may convert itself into a federal association pursuant to the laws of the United States, as now or hereafter amended, upon a majority vote of the outstanding stock entitled to vote thereon or upon a majority vote of the total number of votes of the members present in person or by proxy.  There shall be filed with the State Banking Commissioner a copy of the charter issued to such federal association by the Director of the Office of Thrift Supervision or a certificate showing the organization of such association as a federal association, certified by the Director of the Office of Thrift Supervision.  Upon the grant to any association of a charter by the Director of the Office of Thrift Supervision, the association receiving such charter shall cease to be an association incorporated by this state.  Upon conversion of any association into a federal association, such federal association shall be deemed to be a continuation of the entity of the association so converted and all property of the converted association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing or pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed remain and be vested in and continue and be the property of such federal association into which the state association has converted itself, and such federal association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting association, and such federal association as of the time of the taking effect of such conversion shall continue to have and succeed to all the rights, obligations and relations of the converting association.  All pending actions and other judicial proceedings to which the converting state association is a party shall not be deemed to have abated or to have discontinued by reason of such conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if such conversion into such federal association had not been made and such federal association resulting from such conversion may continue such action in its corporate name as a federal association, and any judgment, order or decree may be rendered for or against it which might have been rendered for or against the converting state association theretofore involved in such judicial proceedings.

Added by Laws 1970, c. 101, § 59, eff. June 1, 1970.  Amended by Laws 1987, c. 61, § 13, emerg. eff. May 4, 1987; Laws 1990, c. 118, § 20, emerg. eff. April 23, 1990; Laws 2000, c. 81, § 62, eff. Nov. 1, 2000.

§18381.60.  Conversion into statechartered association.

At an annual meeting or at any special meeting of the members or stockholders called to consider such action, any federal association may convert itself into an association under this act upon a majority vote of the outstanding stock entitled to vote thereon or upon a majority vote of the total number of votes of the members of such federal association eligible to be cast.  Copies of the minutes of the proceedings of such meetings of members or stockholders, verified by the affidavit of the secretary or an assistant secretary, and verified copies of the plan of conversion shall be filed for approval with the State Banking Commissioner.  At the meeting at which conversion is voted upon, the members or stockholders shall also vote upon the directors who shall be the directors of the statechartered association after conversion takes effect.  Such directors then shall execute and file a certificate of incorporation and proposed bylaws, and the Commissioner shall file a certificate of authority upon approval by the Commissioner, all as provided in this act.  The association shall include in the certificate of incorporation, the following:  "This association is incorporated by conversion from a federal association."  All of the directors who are chosen for the association shall sign and acknowledge the certificate of incorporation as the subscribers.  The Commissioner may provide, by regulation, for any additional procedure to be followed, and application fee to be paid, by any such federal association converting into an association under this act.  All the provisions regarding property and other rights and liabilities contained in Section 381.59 of this title shall apply, in reverse order, to the conversion of a federal association into an association incorporated under this act, so that the statechartered association shall be a continuation of the corporate entity of the converting federal association.

Added by Laws 1970, c. 101, § 60, eff. June 1, 1970.  Amended by Laws 1987, c. 61, § 14, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 30, emerg. eff. March 25, 1988; Laws 1993, c. 183, § 58, eff. July 1, 1993; Laws 2000, c. 81, § 63, eff. Nov. 1, 2000.

§18381.61.  Merger or consolidation.

Pursuant to a plan agreed upon by at least twothirds of the members of the board of directors as being equitable to the members or stockholders of the association and as not impairing other associations, foreign associations, and federal associations, an association may merge or consolidate with another association, foreign association, or federal association, provided that the plan of such merger or consolidation shall be approved at an annual meeting or at any special meeting of the members or stockholders called to consider such action by a majority vote of the outstanding stock entitled to vote thereon or upon a majority vote of the total number of votes of the members present in person or by proxy.  An application to merge or consolidate shall be filed with the State Banking Commissioner and the same shall be the subject of an individual proceeding pursuant to Article II of the Administrative Procedures Act, Section 309 et seq. of Title 75 of the Oklahoma Statutes.  If the merger or consolidation is approved by the Commissioner, a copy of the order of approval shall be filed with the Secretary of State who shall then issue a certificate of merger.  In all cases of merger or consolidation, the corporate continuity of the resulting corporation shall have the same incidents, rights and liabilities as that of an association which has converted pursuant to this act.  The Commissioner may provide, by rule, for any additional procedure to be followed, and application fee to be paid, by any associations merging or consolidating pursuant to this act.

Added by Laws 1970, c. 101, § 61, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 29, eff. July 1, 1979; Laws 1987, c. 61, § 15, emerg. eff. May 4, 1987; Laws 1993, c. 183, § 59, eff. July 1, 1993; Laws 2000, c. 81, § 64, eff. Nov. 1, 2000.

§18381.62.  Voluntary liquidation.

A.  With the approval of the State Banking Commissioner, an association may liquidate and dissolve.  The Commissioner may grant such approval upon an application by an association after the proposal to liquidate and dissolve has been approved by a vote of a majority of the outstanding voting stock, in the case of a stock association, or by a majority vote of the total number of votes of the members present in person or by proxy, in the case of a mutual association, at a meeting called for that purpose, and that after giving effect to any proposed purchase of the assets of the association and assumption of its liabilities as provided for in Section 381.63a of this title the association will be solvent and will have sufficient liquid assets to pay off any remaining depositors and creditors immediately.

B.  1.  Upon approval by the Commissioner, the association shall immediately cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its depositors and creditors and to wind up its affairs.

2.  Within thirty (30) days of the approval, the association shall send a notice of liquidation by mail to each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box and a bailor of property at the address of such person as shown on the books of the association.  However, in the case of all depositors, creditors, loan customers or lessees of safe deposit boxes whose deposits, accounts or other contractual arrangements with the association have been purchased or assumed as provided for in Section 381.63a of this title, a notice of purchase and assumption shall be sent by the purchaser in lieu of a notice of liquidation by the liquidating association.  The notice prepared by the association shall be posted conspicuously on the premises of the association and shall be given such publication as the Commissioner may require.  The purchaser or the liquidating association, as applicable, shall send with each notice a statement of the amount shown on the books to be the claim or liability of the depositor, creditor or other customer.  Each such notice shall demand that claims of depositors and creditors, or corrected statements of amounts owed by the customer, if the amount claimed or owed differs from that stated in the notice, be filed with the notifying institution before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.  The notice prepared by the liquidating association shall also demand that property held by the association as bailee or in a safe deposit box not taken over by a purchaser be withdrawn by the person entitled thereto.

3.  As soon after approval as may be practicable the association shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts, and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in Section 1018 of Title 6 of the Oklahoma Statutes.

4.  Any safe deposit boxes which have not been taken over by a purchaser, and the contents of which have not been removed within thirty (30) days after demand, shall be opened.  Sealed packages containing the contents of such box, with a certificate of inventory of contents, together with any other unclaimed property held by the association as bailee and certified inventories thereof, shall be transferred to the Commissioner who shall administer the property in accordance with the provisions of the Uniform Unclaimed Property Act.

5.  The approval of an application for liquidation shall not impair the right of a depositor or creditor whose account has not been unconditionally assumed by a purchaser to be paid in full by the liquidating association, and all lawful claims of remaining creditors and depositors of the liquidating association shall promptly be paid.  The unearned portion of the rental of a safe deposit box not taken over by a purchaser shall be returned to the lessee.

6.  Any assets remaining after the discharge of or adequate provision for all obligations shall be distributed to the stockholders or members in accordance with a plan of voluntary liquidation filed with and approved by the Commissioner.  No such distribution shall be made before all claims of depositors and creditors have been:

a. assumed as provided for in Section 381.63a of this title,

b. provided for by the establishment of a reserve fund in an amount approved by the Commissioner,

c. paid by the liquidating association, or

d. in the case of any disputed claim, provided for by transmittal to the Commissioner of a sum adequate to meet any liability that may be judicially determined.

C.  Any unclaimed distribution to a stockholder, member or depositor shall be held until ninety (90) days after the final distribution and then transmitted to the Commissioner.  Such unclaimed funds shall be held by the Commissioner and administered in accordance with the provisions of the Uniform Unclaimed Property Act.

D.  If the Commissioner finds that assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the Commissioner may take possession and complete the liquidation in the manner provided in this act for involuntary liquidations.

E.  The Commissioner may require reports of the progress of liquidation.  Whenever the Commissioner is satisfied that the liquidation has been properly completed the Commissioner shall enter an order of dissolution and recommend to the Secretary of State that the association's certificate of incorporation be canceled, upon receipt of which the Secretary of State shall cancel such certificate.

Added by Laws 1970, c. 101, § 62, eff. June 1, 1970.  Amended by Laws 1978, c. 168, § 30, eff. July 1, 1979; Laws 1988, c. 65, § 31, emerg. eff. March 25, 1988; Laws 1991, c. 331, § 49, eff. Sept. 1, 1991; Laws 1993, c. 183, § 60, eff. July 1, 1993; Laws 2000, c. 81, § 65, eff. Nov. 1, 2000.

§18381.63a.  Purchase and sale of assets and business of association  Authorization and approval  Assumption of certificates of deposit  Transfer of fiduciary positions.

A.  Any association may sell to any other association, federal association, national banking association or Oklahoma-chartered bank all, or substantially all, of the selling association's assets and business, or all, or substantially all, of the assets and business of any department or branch of the selling association.

B.  Any association, upon assuming the liabilities relating thereto, may purchase all, or substantially all, of the assets and business of another association, federal association, national banking association or Oklahoma-chartered bank, or all, or substantially all, of the assets and business of any department or branch of the selling institution.

C.  The agreement of purchase and sale shall be authorized and approved by the boards of directors of the purchasing and selling institutions, and authorized and approved by the vote of a majority of the stockholders of the purchasing and selling institutions, or by a majority vote of the total number of votes of the members present in person or by proxy, in the case of mutual associations or mutual federal associations, at meetings called for the purpose and shall be filed with the State Banking Commissioner accompanied by evidence of such stockholders' or members' approval in like manner as plans of merger are filed.  Copies of the agreement of purchase and sale shall be filed with and subject to the approval of the Commissioner, together with a fee for review of the transaction as required by rule of the Commissioner, and shall be accompanied by evidence of approval of such stockholders or members thereof in like manner as agreements of merger are filed.  After such approval is given by the stockholders or members, a notice of such sale shall be published once a week for two (2) successive weeks in a newspaper of general circulation in the county in which the selling institution has its main office.  Proof of such publication shall be filed with the Commissioner.  The Commissioner may permit the requirement for publication of notice to be satisfied after the purchase and sale becomes effective if the Commissioner determines that:

1.  The selling institution is solvent, but either is close to insolvency or is experiencing a run on deposits;

2.  The terms of the agreement of purchase and sale are essentially fair to the selling institution; and

3.  The selling institution will remain solvent after the purchase and sale.

D.  Any deposit account which is unconditionally assumed by the purchasing association pursuant to an agreement approved by the Commissioner, and which, after a depositor's preexisting accounts at the purchasing institution are added to the accounts assumed from the selling institution, is fully covered by the Federal Deposit Insurance Corporation insurance limits at the purchasing institution, shall cease to be an obligation of the selling institution after the purchase and sale becomes effective.  Notwithstanding any term of the purchase and sale agreement or of the contract of deposit, a deposit account or other creditor's account shall be deemed to be only conditionally assumed by the purchasing institution if:

1.  The amount of preexisting deposit accounts of a depositor at the purchasing institution, together with accounts of that depositor which are assumed from the selling institution, would exceed the Federal Deposit Insurance Corporation insurance limits of such purchasing institution; or

2.  Claims of a depositor or other creditor against a selling institution and loans of a depositor from the selling institution are not simultaneously assumed by the purchasing institution so as to preserve a right of setoff.  Any depositor or creditor of the selling institution whose business is conditionally sold has the right, after such sale:

a. upon payment of any indebtedness owing by the depositor to the selling institution, to withdraw the deposit in full from the selling institution on demand, unless by dealing with the purchasing institution with knowledge of the purchase the depositor ratifies the transfer, or

b. to exercise the right to setoff of the depositor, unless by dealing with the purchasing institution with knowledge of the purchase the depositor ratifies the transfer.

E.  The agreement of sale may provide for the transfer to the purchasing institution of all fiduciary positions held by the selling institution subject to the right of the district court of the county in which the selling institution is situated, on petition of any interested party, to appoint another or succeeding fiduciary to the positions so transferred.  However, the provisions of the instrument creating the fiduciary position shall control such succession, if it so provides therein.  Until such court appoints another or succeeding fiduciary, the purchasing institution shall, if it has qualified, exercise any fiduciary function vested in the selling institution and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in subsection F of Section 1109 of Title 6 of the Oklahoma Statutes.

F.  Except as provided for in subsection D of this section, no right against or obligation of the selling institution in respect of the assets or business sold shall be released or impaired by the sale until one (1) year from the last date of publication of the notice pursuant to subsection C of this section, but after the expiration of such year no action can be brought against the selling institution on account of any deposit, obligation, trust or asset transferred to or liability assumed by the purchasing association.

Added by Laws 1988, c. 65, § 32, emerg. eff. March 25, 1988.  Amended by Laws 1990, c. 173, § 28, emerg. eff. May 3, 1990; Laws 2000, c. 81, § 66, eff. Nov. 1, 2000.

NOTE:  Laws 1990, c. 118, § 21 repealed by Laws 1990, c. 337, § 26.

§18381.64.  Authorized foreign associations.

Except as this act otherwise provides, no foreign association shall be granted permission by the State Banking Commissioner or the Secretary of State to do business within this state and each foreign association now holding a certificate of authority issued by the Commissioner may continue to do business through its duly appointed agent but only in the county where it is now operating.  Each such foreign association shall remain subject to supervision, and to examination as deemed necessary, by the Commissioner and to the rules of the Commissioner and shall make no loans in this state and accept no deposit accounts in this state other than loans and deposit accounts of a class which are authorized for Oklahoma chartered associations.  In the event an authorized foreign association fails to comply with the provisions of this act or with the requirements of the Commissioner, or to keep on file with the Commissioner and the Secretary of State a written appointment of its resident agent upon whom service of summons and all other legal process may be had, or to pay the supervisory fees provided by this act, the Commissioner may revoke the certificate of authority of such association and invoke other remedies as provided by law.  In the event of such revocation, the Secretary of State shall revoke and cancel the certificate of domestication of such association.

Added by Laws 1970, c. 101, § 64, eff. June 1, 1970.  Amended by Laws 1986, c. 219, § 6, emerg. eff. June 9, 1986; Laws 1987, c. 61, § 16, emerg. eff. May 4, 1987; Laws 1993, c. 183, § 61, eff. July 1, 1993; Laws 2000, c. 81, § 67, eff. Nov. 1, 2000.

§18381.65.  Limited certificate of authority  Activities of unauthorized associations.

A.  A federal association not having its main office or any branches in this state or any foreign association may apply to the State Banking Commissioner for a limited certificate of authority to transact business in this state.  The application shall explicitly limit the purposes which the federal association not having its main office or any branches in this state or foreign association may pursue in this state.  Such entity may apply to engage in any activity reasonably necessary or desirable in order to deal with loans originated by it in interstate commerce or acquired by it by assignment from an originating lender qualified or otherwise permitted to do business in this state, or any collateral securing such loans, as well as any property, real or personal, acquired by it by foreclosure or otherwise in satisfaction of debt held by it.  Without limitation, a limited certificate of authority shall:

1.  Permit a federal association not having its main office or any branches in this state or a foreign association to have full access to the courts of this state;

2.  Allow it to refinance, renew, extend or work out loans which it has originated in interstate commerce or which it has acquired by assignment;

3.  Allow it to take all steps reasonably necessary to monitor collateral and the credit quality of its debtors; and

4.  Allow it to manage, rent, sell or finance any property acquired by it by foreclosure or otherwise in satisfaction of debt held by it.

The Commissioner shall have authority to approve under a limited certificate of authority other specific purposes that such entity applies to engage in, provided that those purposes are incidental to or reasonably necessary in connection with the purposes more specifically permitted by this subsection.  A federal association not having its main office or any branches in this state, or a foreign association, as part of its application for a limited certificate of authority shall commit that it will not originate loans or solicit or accept applications for loans at any place within this state, nor shall it, directly or indirectly, receive applications for or payments or deposits to deposit accounts or investment securities of any kind at any place within this state.  Such entity shall commit in its application that when doing business in this state it shall use a specified fictitious name not containing any of the terms forbidden by Section 381.23 of this title and, without limitation, it shall not use such terms on any office, advertising, telephone listing or other medium of holding itself out to the public within this state.  However, in executing any legal documents or participating in court proceedings, the federal association not having its main office or any branches in this state or foreign association shall use its actual name.  The Commissioner shall establish a list of items of information required to be contained in or submitted with an application for a limited certificate of authority, and shall fix a reasonable filing fee to defray the cost of processing such applications.  The Commissioner shall act upon and issue an order granting or denying each application for a limited certificate of authority.  If and when all requirements of the Commissioner are met, a limited certificate of authority shall be issued and the applying entity shall comply with all steps necessary in order to qualify to do business in this state in accordance with the provisions of Section 1130 of this title.  The Secretary of State shall not allow such entity to qualify to do business until it furnishes proof that it holds a limited certificate of authority issued by the Commissioner.

B.  A federal association not having its main office or any branches in this state or a foreign association shall not be determined to be transacting or engaging in business in this state, either for the purposes of this act or for the purposes of Sections 1130 and 1131 of this title, solely by reason of the activities of its majorityowned subsidiary which is incorporated or qualified to do business within this state.  The provisions of this subsection shall have no application to the question of whether the majorityowned subsidiary's parent company is:

1.  Subject to service of process and suit in this state pursuant to the laws of this state; or

2.  Subject to the taxation laws of this state.

C.  A foreign association which does not have a certificate of authority or limited certificate of authority from the Commissioner, or a federal association which does not have permission from the Director of the Office of Thrift Supervision to operate its main office or any branches in this state, shall not be deemed to be transacting or engaging in business in this state, for the purposes of this act, by reason of the purchase or acquisition, holding or sale of loans secured by mortgages on Oklahoma real estate, or participating interests therein, or the foreclosure thereof and acquiring of title to such mortgaged real estate in satisfaction of the mortgage indebtedness.

D.  If a certificate of authority or limited certificate of authority to transact business has not been issued by the Commissioner to a federal association not having permission from the Director of the Office of Thrift Supervision to operate its main office or any branches in this state, or to a foreign association, then such unauthorized entity shall not maintain any office in this state and shall not directly or indirectly through brokers, agents or others:

1.  Receive applications for or payments or deposits to deposit accounts or investment securities of any kind at any place within this state;

2.  Assert or imply directly or by means of the mail, radio, television, newspapers, magazines or other media originating from any place within this state that it has agents or representatives in this state with whom its deposit accounts and investments may be discussed;

3.  Distribute any of its advertising material from any place within this state;

4.  Display its name by signs or other wording on windows, doors or placards, or otherwise represent that it does business within this state or is represented for transaction of business at any location in this state; or

5.  Hold assets in this state other than those permitted by subsection C of this section.

E.  The Commissioner may obtain an injunction or take any other action necessary to prevent any federal association not having its main office or any branches in this state or any foreign association from violating any provision of this act or the rules of the Commissioner.  Any such entity which violates any provision of this act and any agent or representative who transacts or solicits business for such entity which is acting in violation of this act shall forfeit and pay to the State of Oklahoma, to be recovered in a civil action in the name of the State of Oklahoma, the sum of Five Thousand Dollars ($5,000.00).

Added by Laws 1970, c. 101, § 65, eff. June 1, 1970.  Amended by Laws 1988, c. 65, § 33, emerg. eff. March 25, 1988; Laws 1990, c. 118, § 22, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 62, eff. July 1, 1993; Laws 2000, c. 81, § 68, eff. Nov. 1, 2000.

§18381.66.  Federal associations.

Federal associations are not deemed to be foreign associations.  Unless federal laws or regulations provide otherwise, federal associations, which have their main office in this state, and members thereof shall possess all of the rights, powers, privileges, benefits, immunities and exemptions which are provided by this act or which are now or may be hereafter provided by laws of this state for associations organized under the laws of this state and for the members thereof.  This provision is additional and supplemental to any section of this act or other law, which by specific reference is applicable to federal associations and the members thereof.

Added by Laws 1970, c. 101, § 66, eff. June 1, 1970.  Amended by Laws 2000, c. 81, § 69, eff. Nov. 1, 2000.

§18-381.66a.  Conversion into national banking association or Oklahoma-chartered bank - Vesting of property rights - Pending actions - Conversion of mutual associations - Disposition of preexisting reserves.

A.  At an annual meeting or at any special meeting of the members or stockholders called to consider such action, any association may convert itself into a national banking association pursuant to federal laws, or may convert itself into an Oklahoma-chartered bank pursuant to the Oklahoma Banking Code, upon a majority vote of the outstanding stock entitled to vote thereon or upon a majority of the total number of votes of the members present in person or by proxy.  An association converting to a state-chartered bank shall file with the State Banking Commissioner an application which shall be the application prescribed in Section 305 of Title 6 of the Oklahoma Statutes.  However, the applicant shall not be required to provide evidence of need of granting authority to convert.  The applicant association shall follow the publication requirements of Section 306.1 of Title 6 of the Oklahoma Statutes.  Issuance of a state bank charter to the converting association by the Oklahoma Banking Board shall follow the prescribed procedure of the Oklahoma Banking Code.  There shall be filed with the Commissioner a copy of the charter issued to such national banking association by the Office of the Comptroller of the Currency or of the certificate of authority issued to such Oklahoma-chartered bank by the Oklahoma Banking Board.  Upon the grant to any association of a charter by the Office of the Comptroller of the Currency or of a certificate of authority by the Oklahoma Banking Board, the association receiving such charter or certificate of authority shall cease to be an association incorporated by this state.  Upon conversion of any association into a national banking association or Oklahoma-chartered bank, such national banking association or Oklahoma-chartered bank shall be deemed to be a continuation of the entity of the association so converted.  All property of the converted association, including its rights, titles and interests in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing or pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed remain and be vested in and continue and be the property of such national banking association or Oklahoma-chartered bank into which the association has converted itself.  Such national banking association or Oklahoma-chartered bank shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the converting association, and such national banking association or Oklahoma-chartered bank as of the time of the taking effect of such conversion shall continue to have and succeed to all the rights, obligations and relations of the converting association.  All pending actions and other judicial proceedings to which the converting association is a party shall not be deemed to have abated or to have discontinued by reason of such conversion.  Such pending actions and other judicial proceedings may be prosecuted to final judgment, order or decree in the same manner as if such conversion into such national banking association or Oklahoma-chartered bank had not been made.  The national banking association or Oklahoma-chartered bank resulting from such conversion may continue such action in its corporate name as a national banking association or Oklahoma-chartered bank, and any judgment, order or decree may be rendered for or against it which might have been rendered for or against the converting association theretofore involved in such judicial proceedings.

B.  In the case of a conversion of a mutual association to a national banking association or Oklahoma-chartered bank, the members of the mutual association, at the meeting at which conversion to a national banking association or Oklahoma-chartered bank is voted upon, shall also vote upon the directors who shall be the directors of the national banking association or Oklahoma-chartered bank after the conversion takes place.  The directors shall file with the Commissioner an application for conversion and a firm commitment for, or evidence of, insurance of deposits and other accounts of a withdrawable type by the Federal Deposit Insurance Corporation.  The Commissioner may refuse to approve the application if it has reason to believe that the plan of conversion is not fair and equitable to all of the members and that sufficient provision is not made to protect the interests of the depositors of the prospective national banking association or Oklahoma-chartered bank.  Upon the approval by the Commissioner and by the Office of the Comptroller of the Currency or the Oklahoma Banking Board, the association shall cease to be a mutual association.

C.  The conversion of a mutual association into a national banking association or Oklahoma-chartered bank shall be effected in accordance with a plan of conversion adopted by the members as provided in this section and consistent with the other provisions of this title.  The plan shall provide that:

1.  Each deposit account holder in the converting mutual association shall receive a deposit account in the converted national banking association or Oklahoma-chartered bank equal in amount to the deposit account of such holder in the mutual association;

2.  A record date for determining deposit account holders entitled to purchase stock shall be established which is not less than ninety (90) days prior to the date of adoption of the plan of conversion by the board of directors of such association;

3.  Officers, directors and employees of the association and their associates shall forego any participation in the initial distribution of permanent capital stock to the extent that any such person increased the account of such person by more than Twenty Thousand Dollars ($20,000.00) during the six (6) months preceding the record date established pursuant to this section.  For this purpose the term "associate" shall have the same meaning as in Section 381.50 of this title;

4.  The amount of stock of the converted national banking association or Oklahoma-chartered bank to which a member is entitled to subscribe shall be determined on the basis of the ratio of the deposits of the member with the association on the record date to the total deposits of the association on the record date, as applied to the initial issuance of permanent capital stock.  Each deposit account holder as of the record date may receive warrants authorizing the purchase of shares of permanent capital stock of the converted national banking association or Oklahoma-chartered bank at a price determined by the board of directors of the institution and approved by the Commissioner or the Director of the Office of Thrift Supervision, and scrip denoting fractional stock interests of less than one share.  However, no deposit account holder shall be entitled to scrip representing fractional interests of less than one-fifth (1/5) share of stock; and

5.  In connection with a conversion, deposit account holders shall have a preemptive right to purchase such permanent capital stock for a period of not less than fourteen (14) days from the date the offer to sell permanent capital stock is made.

D.  In no case of conversion of a mutual association to a national banking association or Oklahoma-chartered bank shall any reserves existing at the time of such conversion ever inure to the benefit of the permanent capital stock, but shall be maintained as reserves in accordance with directions of the Commissioner.  The reserves of the converted national banking association or Oklahoma-chartered bank resulting from the conversion of a mutual association shall be not less than the amount necessary to meet the requirements of the Office of the Comptroller of the Currency or of the Federal Deposit Insurance Corporation, respectively.

Added by Laws 1990, c. 173, § 24, emerg. eff. May 3, 1990.  Amended by Laws 1993, c. 183, § 63, eff. July 1, 1993; Laws 2000, c. 81, § 70, eff. Nov. 1, 2000.

§18-381.66b.  Conversion of national banking association or Oklahoma-chartered bank into stock association.

A.  At an annual meeting or at any special meeting of the stockholders called to consider such action, any national banking association or Oklahoma-chartered bank may convert itself into a stock association pursuant to this act upon a majority vote of the outstanding stock entitled to vote thereon, and in compliance with any federal laws, or provisions of the Oklahoma Banking Code, applicable to such a transaction by the converting national banking association or Oklahoma-chartered bank.  Copies of the minutes of the proceedings of such meeting of stockholders, verified by the affidavit of the secretary or an assistant secretary, and verified copies of the plan of conversion shall be filed for approval with the State Banking Commissioner.  At the meeting at which conversion is voted upon, the stockholders shall also vote upon the directors who shall be the directors of the state-chartered association after conversion takes effect.  Such directors then shall execute and file an application for conversion, a proposed certificate of incorporation and proposed bylaws, and the Commissioner shall, upon approval, issue a certificate of authority, all as provided in this act.  The Commissioner shall approve the application for conversion and issue a certificate of authority if it appears that:

1.  The resulting stock association meets all of the requirements of this act as to the formation of a new stock association; and

2.  The resulting stock association will have an adequate capital structure including surplus.  The association shall include in the certificate of incorporation the following, as applicable:  "This association is incorporated by conversion from a national banking association/Oklahoma-chartered bank."  All of the directors who are chosen for the association shall sign and acknowledge the certificate of incorporation as the subscribers.  The Commissioner may provide, by regulation, for any additional procedure to be followed by any such national banking association or Oklahoma-chartered bank converting into an association under this act, including the amount of the application fee to be paid to the Oklahoma State Banking Department.  All the provisions regarding property and other rights and liabilities contained in Section 381.66a of this title shall apply, in reverse order, to the conversion of a national banking association or Oklahoma-chartered bank into an association incorporated under this act, so that the state-chartered association shall be a continuation of the corporate entity of the converting national banking association or Oklahoma-chartered bank.

B.  In connection with the review of the application for conversion, the Commissioner may conduct an examination of the converting institution, and such examination shall be paid for by the converting institution according to the fees prescribed in subsection D of Section 381.15 of this title for special examinations.  The deposit payable by the converting institution pursuant to paragraph 5 of Section 381.16 of this title shall not be a limitation on the examination fee payable by the converting institution.

C.  If a converting national banking association or Oklahoma-chartered bank has assets which do not conform to the requirements of state law for the converted state association, or there are business activities which are not permitted for the converted state association, the Commissioner may permit a reasonable time to conform with state law.

Added by Laws 1990, c. 173, § 25, emerg. eff. May 3, 1990.  Amended by Laws 1993, c. 183, § 64, eff. July 1, 1993; Laws 2000, c. 81, § 71, eff. Nov. 1, 2000.

§18-381.66c.  Merger of national banking associations or Oklahoma-chartered banks into stock association - Approval by boards of directors - Terms of agreement - Approval by Board - Approval by stockholders.

A.  Upon approval of the State Banking Commissioner, one or more national banking associations or Oklahoma-chartered banks may be merged with and into a stock association as hereafter prescribed, except that the action by a constituent national banking association shall be taken in the manner prescribed by and shall be subject to any limitation or requirements imposed by any law of the United States which shall govern the rights of its dissenting shareholders.

B.  The board of directors of each constituent institution shall, by a majority of the entire board, approve a merger agreement which shall contain:

1.  The name of each constituent institution and the location of each office;

2.  With respect to the resulting stock association the name and the location of each proposed office, the name and residence of each director to serve until the next annual meeting of the stockholders, the name and residence of each officer, the amount of capital, the number of shares and the par value of each share, whether preferred stock is to be issued and the amount, terms and preferences and the amendments to the certificate of incorporation and bylaws;

3.  The terms for the exchange of shares of the constituent institutions for the shares or other consideration of the resulting stock association;

4.  A statement that the merger and the merger agreement is subject to approval by the Commissioner and by the stockholders of each constituent institution;

5.  Provisions governing the manner of disposing of the shares of the resulting stock association not taken by dissenting stockholders of the constituent institutions; and

6.  Such other provisions as the Commissioner requires to enable it to discharge its duties with respect to the merger.

C.  After approval by the board of directors of each constituent institution, the merger agreement shall be submitted to the Commissioner for approval, together with a fee for review of the merger as required by rule of the Commissioner which shall be deposited in the Oklahoma State Banking Department revolving fund pursuant to Section 211.1 of Title 6 of the Oklahoma Statutes, certified copies of the authorizing resolutions of the several boards of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any constituent national banking association.

D.  Without approval by the Commissioner, no asset shall be carried on the books of the resulting stock association at a valuation higher than that on the books of the constituent bank at the time of the last examination by a state or national bank examiner before the effective date of the merger.

E.  Within thirty (30) days after receipt by the Commissioner of the papers specified in subsection C of this section, the Commissioner shall approve or disapprove the merger agreement.  The Commissioner shall approve the agreement if it appears that:

1.  The resulting stock association meets all of the requirements of this act as to the formation of a new stock association;

2.  The agreement provides an adequate capital structure including surplus;

3.  The agreement is fair; and

4.  The merger is not contrary to the public interest.  If the Commissioner disapproves an agreement, the Commissioner shall state  all objections and give an opportunity to the constituent institutions to amend the merger agreement to obviate such objection.

F.  Where the resulting stock association is not to exercise trust powers, the Commissioner shall not approve a merger until satisfied that adequate provision has been made for successors to fiduciary positions held by constituent banks, and the manner of succession of trust powers and successor trustees shall follow the same procedure as set out in Section 1018 of Title 6 of the Oklahoma Statutes.

G.  To be effective, a merger must be approved by the stockholders of each constituent institution by a majority vote of the outstanding voting stock at a meeting called to consider such action, which vote shall constitute the adoption of the certificate of incorporation and bylaws of the resulting stock association, including the amendments set forth in the merger agreement.

H.  The notice of the meeting of stockholders shall be given by publication in a newspaper of general circulation in the place where the main office of each constituent institution is located, at least once a week for four (4) successive weeks, and by mail, at least fifteen (15) days before the date of the meeting, to each stockholder of record of each constituent institution at the address of such stockholder on the books of the institution, who has not waived such notice in writing.  No notice by publication need be given if written waivers are received from the holders of a majority of the outstanding shares of each class of voting stock.

I.  At the effective time of the merger the charters of the constituent institutions other than the resulting stock association shall be deemed to be surrendered.

J.  The resulting stock association shall be considered the same business and corporate entity as each constituent bank with all of the rights, powers, and duties of each constituent bank, except as limited by the certificate of incorporation and bylaws of the resulting stock association.

K.  Any reference to any constituent bank in any writing, whether executed or taking effect before or after the merger, shall be deemed a reference to the resulting stock association if not inconsistent with the other provisions of such writing.

L.  If a constituent bank has assets which do not conform to the requirements of state law for the resulting stock association, or if there are business activities which are not permitted for the resulting stock association, the Commissioner may permit a reasonable time to conform with state law.

M.  Rights of dissenting stockholders of a constituent bank shall be those described in Section 1104 of Title 6 of the Oklahoma Statutes.

Added by Laws 1990, c. 173, § 26, emerg. eff. May 3, 1990.  Amended by Laws 1993, c. 183, § 65, eff. July 1, 1993; Laws 2000, c. 81, § 72, eff. Nov. 1, 2000.

§18-381.66d.  Merger of stock association into national banking association - Rights and liabilities of association and stockholders - Applicable law.

Nothing in the law of this state shall restrict the right of a stock association to merge with and into a national banking association.  The action to be taken by a constituent stock association and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banking associations at the time of the action by the applicable laws of the United States and not by the laws of this state.  Upon the completion of the merger with and into a national banking association, the certificate of authority and the certificate of incorporation of any merging stock association shall automatically terminate.

Added by Laws 1990, c. 173, § 27, emerg. eff. May 3, 1990.

§18381.71.  Definitions.

As used in this section and Sections 381.72 and 381.73 of this title:

1.  "Acquire" means:

a. the merger or consolidation of an outofstate savings institution with or into an instate savings institution,

b. the acquisition by an outofstate savings institution of direct or indirect ownership or control of voting shares or, in the case of a mutual savings institution, voting rights of an instate savings institution if, after such acquisition, such outofstate savings institution directly or indirectly owns or controls twentyfive percent (25%) or more of any class of voting shares or voting rights of such instate savings institution, excluding shares or rights owned or held by the United States or by any organization wholly owned by the United States,

c. the acquisition by an outofstate savings institution of the direct or indirect ownership of all or substantially all of the assets, including, if agreed, the assets of any branches and facilities, of an instate savings institution, or

d. any other action that would result in the direct or indirect ownership or control by an outofstate savings institution of an instate savings institution;

2.  "Control" means direct or indirect ownership of or holding with the power to vote twentyfive percent (25%) or more of the voting shares, or in the case of a mutual savings institution, the voting rights, excluding shares or rights owned or held by the United States or by any organization wholly owned by the United States, or the power in any manner to elect a majority of the directors or directly or indirectly to exercise a controlling influence, as determined by the State Banking Commissioner after notice and an opportunity for hearing, on the management or policies of a company;

3.  "Holding company" means a company which owns or controls one or more savings institutions organized under the laws of any state or the laws of the United States;

4.  "Main office" means the office of a savings institution designated by the Commissioner or the Office of Thrift Supervision as the main office of the institution and located within the United States;

5.  "Instate savings institution" means a savings institution organized under the laws of this state or the laws of the United States whose main office is located in Oklahoma;

6.  "Oklahoma holding company" means a holding company organized under the laws of this state;

7.  "Outofstate savings institution" means any savings institution organized under the laws of another state or the laws of the United States whose main office is located in another state;

8.  "Savings institution" means any association or federal association, or as the context requires, any holding company or subsidiary of such savings institution; and

9.  "Subsidiary" means a company which is owned or controlled by a savings institution.

Added by Laws 1986, c. 219, § 1, emerg. eff. June 9, 1986.  Amended by Laws 1987, c. 61, § 17, emerg. eff. May 4, 1987; Laws 1988, c. 65, § 34, emerg. eff. March 25, 1988; Laws 1993, c. 183, § 66, eff. July 1, 1993; Laws 2000, c. 81, § 73, eff. Nov. 1, 2000.

§18-381.72.  Repealed by Laws 1990, c. 118, § 26, emerg eff. April 23, 1990.

§18381.73.  Acquisition of control  Prohibited transactions  Approval of acquisition  Branching, acquisition and conversion by subsidiaries - Limitations and restrictions - Applicable law  Penalties.

A.  An outofstate savings institution, upon approval by the State Banking Commissioner, may acquire direct or indirect control of an unlimited number of instate savings associations for operation as in-state savings institutions, and may acquire any such institutions' parent Oklahoma holding company.  Any acquisition made pursuant to the provisions of this section may include assets and liabilities of the in-state savings institution or its parent Oklahoma holding company and all branches and facilities thereof.

B.  1.  No instate savings institution which becomes a subsidiary of an outofstate savings institution under any extraordinary acquisition provisions of federal law, or which is otherwise controlled by an outofstate savings institution, shall be permitted to acquire direct or indirect ownership or control of, or to convert to a branch, any additional instate savings institution or to establish additional branches or facilities, except as otherwise provided for in this section.

2.  No outofstate savings institution may directly or indirectly acquire control of an instate savings institution or its parent Oklahoma holding company except as otherwise permitted by this section.

C.  No acquisition provided for in this section shall be permitted unless the approval of the Commissioner required pursuant to subsection A of this section:

1.  Includes, for all acquisitions, a finding that:

a. the instate savings institution sought to be acquired or all of the savings institution subsidiaries of the parent Oklahoma holding company sought to be acquired have either been in existence and continuous operation for more than five (5) years, and

b. notice of intent to acquire has been published in a newspaper of general paid circulation in the county or counties where the instate savings institution to be acquired is located and that a notice of intent to acquire has been mailed by certified mail with return receipt requested to each person owning stock in the instate savings institution to be acquired or in its parent Oklahoma holding company or, if the instate savings institution to be acquired is a mutual association, notice has been given as in the case of a proceeding under Section 381.61 of this title;

2.  Includes, for any acquisition of a majority of the voting shares of a stock association or of its parent Oklahoma holding company, or for any acquisition of a mutual association by merger or purchase and assumption transaction with another in-state savings association, a finding that the acquisition has been approved by the board of directors and a majority of the stockholders of or holders of voting rights in the instate savings institution or of its parent Oklahoma holding company, as applicable;

3.  Subjects the acquisition to any conditions, restrictions, and requirements that would be applicable to such an acquisition by an instate savings institution of an outofstate savings institution in the state where the outofstate savings institution has its main office, if such state has enacted and implemented legislation authorizing the acquisition by an instate savings institution of outofstate savings institutions located in that state, but that would not be applicable to acquisitions in that state by an outofstate savings institution all of whose savings institution subsidiaries are located in that state; and

4.  Except when the additional acquisition is of an instate savings institution whose stock is held as stock acquired in the course of realizing upon a security interest which secured a debt previously contracted in good faith prior to the original acquisition by the outofstate savings institution, prohibits additional branching and further acquisitions by an instate savings institution which is a subsidiary of an outofstate savings institution unless and until the earlier of:

a. such time as the Commissioner determines that the state in which the outofstate savings institution has its main office has enacted and implemented legislation authorizing instate savings institutions to acquire savings institutions in that state on a reciprocal basis, or

b. the expiration of a fouryear period commencing on the date of acquisition by the outofstate savings institution.

D.  Any in-state savings institution or its parent Oklahoma holding company which becomes a subsidiary of an out-of-state financial institution under the extraordinary acquisition provisions of federal law, or which is otherwise deemed to be controlled by an out-of-state financial institution, may acquire direct or indirect ownership or control of any additional in-state financial institution or its parent Oklahoma holding company, establish additional branches or facilities, or convert the existing controlled in-state savings institution to branches of another in-state savings institution:

1.  If the Commissioner has determined that the principal place of business of the out-of-state savings institution has enacted and implemented reciprocal acquisition legislation within the purview of this section; or

2.  Upon the expiration of a four-year period commencing on the date of acquisition by the out-of-state savings institution.

E.  All limitations and restrictions of this act applicable to instate savings institutions shall apply to an instate savings institution which becomes a direct or indirect subsidiary of an outofstate savings institution and to the outofstate savings institution.  The provisions of this subsection shall not be construed to prohibit the acquisition by an outofstate savings institution of all or substantially all of the shares of an instate savings institution organized solely for the purpose of facilitating the acquisition of a savings institution which has been in existence and continuous operation as a savings institution for more than five (5) years, if the acquisition has otherwise been approved pursuant to this subsection.  Nor shall the provisions of this subsection be construed to prohibit an outofstate savings institution which acquires an instate savings institution under this section from additional acquisitions under this section, if such acquisition would otherwise be permitted.

F.  Any outofstate savings institution which controls an instate savings institution shall be subject to the laws of this state and the rules of its agencies relating to the acquisition, ownership, and operation of instate savings institutions.  The Commissioner shall make such rules including the imposition of reasonable application and administration fees as it finds necessary to implement the provisions of this act.

G.  The Commissioner may enter into cooperative agreements with other regulatory agencies to facilitate the regulation of savings institutions doing business in this state.  If such agreements result in the payment of fees, however calculated, by any other regulatory agency to the Oklahoma State Banking Department for examination activities conducted by Department personnel, whether such examination activity is conducted inside or outside this state, such fees shall be deposited in the Bank Examination Revolving Fund established in Section 211.2 of Title 6 of the Oklahoma Statutes.  If such agreements result in the payment of fees, however calculated, by the Department to any other bank supervisory agency for examination activities conducted by such other regulatory agency, whether such examination activity is conducted inside or outside this state, such fees shall be paid by the Department from the Bank Examination Revolving Fund established by Section 211.2 of Title 6 of the Oklahoma Statutes.  The Commissioner may accept reports of examinations and other records from such other agencies in lieu of the Commissioner conducting examinations of instate savings institutions controlled by outofstate savings institutions.  The Commissioner may take any action jointly with other regulatory agencies having concurrent jurisdiction over savings institutions doing business in this state or may take such actions independently in order to carry out its responsibilities.

H.  The Commissioner shall have the power to enforce the prohibitions provided for in subsection B of this section by requiring divestiture and through the imposition of fines and penalties, the issuance of cease and desist orders, and such other remedies as are provided by law.

I.  Any organization which intentionally and willfully violates any provision of this section, upon conviction, shall be fined not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00) for each day during which the violation continues.  Any individual who intentionally and willfully participates in a violation of any provision of this section, upon conviction, shall be fined not more than Ten Thousand Dollars ($10,000.00) or imprisoned not more than one (1) year, or both such fine and imprisonment.

J.  Any final order of the Commissioner pursuant to this section shall be appealable pursuant to Section 207 of Title 6 of the Oklahoma Statutes.

Added by Laws 1986, c. 219, § 3, operative July 1, 1987.  Amended by Laws 1989, c. 292, § 1, operative July 1, 1989; Laws 1990, c. 118, § 23, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 67, eff. July 1, 1993; Laws 2000, c. 81, § 74, eff. Nov. 1, 2000.

§18381.74.  Taking possession by Commissioner.

A.  Except as otherwise provided in this act, the State Banking Commissioner may take possession of a statechartered savings and loan association, if the Commissioner determines that:

1.  The business of the association is being conducted in an unlawful or unsound manner;

2.  The association does not have funds available to pay all withdrawals of savings deposits when due or is otherwise unable to continue normal operations;

3.  The examination of the association has been obstructed or impeded; or

4.  The association is operating in violation of provisions of this act despite written notice to discontinue such violation.

B.  1.  The Commissioner may take possession of any statechartered savings association by posting upon the premises of such association a notice reciting that possession is being assumed pursuant to the provisions of this section and stating when possession shall be deemed effective.  Possession may become effective no earlier than the posting of the notice.  A copy of the notice shall be filed in the district court of the county where the association is located.  The Commissioner shall notify, if applicable, the appropriate district offices of the Director of the Office of Thrift Supervision and the Federal Deposit Insurance Corporation of taking possession of the association.

2. a. Once possession is effective the Commissioner shall be vested with the full and exclusive power of management and control, including the power to:

(1) continue or discontinue the business of the association,

(2) stop or limit the payment of the obligations of the association,

(3) employ any necessary assistants, including legal counsel,

(4) execute any instrument in the name of the association as Commissioner in charge of liquidation,

(6) enforce the liabilities of stockholders, officers and directors of the association,

(7) terminate possession by restoring the assets of the association to its board of directors, and

(8) reorganize or liquidate the association in accordance with this act.

b. As soon as practicable after taking possession the Commissioner shall make an inventory of the assets of the association and file a copy thereof with the district court where the notice of possession was filed.

3.  While the Commissioner is in possession there shall be a postponement of six (6) months after the effective date of possession, of the date upon which any period of limitation fixed by statute or agreement would otherwise expire on a claim or right of action of the association, or upon which a review must be taken or a pleading or other document must be filed by the association in any pending action or proceeding.

4. a. The Commissioner, within two (2) days after taking possession of a stock association, shall call a special meeting of the stockholders to allow the stockholders to retain the incumbent board of directors or to elect a newly constituted board of directors, who may represent the stockholders in the liquidation proceedings and observe, assist and protect the interests of the stockholders.

b. The board of directors of the association is authorized to bring all necessary legal actions for and on behalf of the stockholders and to pay attorney's fees in a reasonable amount, if such action benefits the liquidating account of the failed association.

c. The board of directors, as authorized by the stockholders, shall represent the stockholders in the district court in which the notice of possession was filed by the Commissioner, as to all matters affecting the association.

5.  The association shall continue to exist as a body corporate for all purposes, except for the purpose of continuing the business for which the association was organized, and may function to assist the Commissioner or to protect the stockholders' interests in the assets of the liquidating account.

C.  1.  If the Commissioner determines that an emergency exists which may result in serious losses to the depositors of an association, he may take possession of the association without a prior hearing.  Within ten (10) days after the Commissioner has taken possession any interested person may appeal such action pursuant to the provisions of Section 207 of Title 6 of the Oklahoma Statutes.

2.  If the Commissioner determines that liquidation of the association is warranted, notice of such determination shall be given to such directors, stockholders, depositors and creditors of the association as the Commissioner may prescribe.  The notice shall be by restricted delivery to the directors and stockholders at their lastknown address as shown on the records of the association, and notice to the depositors and creditors shall be published in a newspaper of general circulation in the county where the main office of such association is located.  Any objection to such determination by a person directly affected thereby shall be appealed pursuant to the provisions of Section 207 of Title 6 of the Oklahoma Statutes.  Unless within ten (10) days after the date of publication an order is issued staying the liquidation or unless the Commissioner tenders to the Federal Deposit Insurance Corporation the appointment as liquidator pursuant to Section 381.77 of this title, the Commissioner shall liquidate the association after providing a bond executed by a surety company authorized to do business in this state, for the benefit of the people of this state, for the faithful discharge of the duties of the Commissioner in connection with such liquidation and the accounting for all monies coming into the possession of the Commissioner.  The cost of such bond shall be paid from the assets of the association.  Suit may be maintained on such bond by any person injured by a breach of the conditions thereof.

3.  After the Commissioner takes possession of an association pursuant to the provisions of this section, the stockholders thereof may repair its credit, restore or substitute its reserves, and otherwise improve its condition so that it is qualified to do a general savings and loan business as provided for by law.  Such association shall not reopen its business until the Commissioner issues written permission therefor after an investigation of the affairs of the association and a determination that the board of directors of the association has complied with all applicable laws, that the association's credit and funds are in all respects repaired, and its reserves restored or sufficiently substituted, and that it again should be permitted to reopen for business.  Written permission to reopen to do a general savings and loan business shall be issued in the same manner as is provided by law for granting permission to do business after incorporation.

4.  If the Commissioner determines that reorganization of the association is warranted or if the Supreme Court, after staying the liquidation of the association, orders such reorganization, the Commissioner, after according a hearing to all interested persons, shall enter an order proposing a reorganization plan.  A copy of the plan shall be sent to each depositor and creditor who will not receive full payment of their claim under the plan, together with notice that, unless the plan is disapproved, within fifteen (15) days after the date of the mailing of the plan, in writing by persons holding onethird (1/3) or more of the aggregate amount of such claims, the Commissioner shall proceed to effect the reorganization.  A department, agency, or political subdivision of this state holding a claim which will not be paid in full is authorized to participate in the reorganization as any other creditor.

5. a. Notwithstanding any other provision to the contrary, the Commissioner, upon taking possession of an association, may immediately liquidate said association without giving prior notice to the directors, stockholders, depositors and creditors of such association, if it is determined by order of the district court where notice of possession was filed that the immediate liquidation of the association is necessary to protect the interests of the depositors of the association and is otherwise in the public interest.

b. In proceeding with the immediate liquidation of the association, the Commissioner, in order to facilitate the assumption of the deposit liabilities of the closed insured association by another association, may borrow monies from the Federal Deposit Insurance Corporation and pledge some or all of the assets of the closed insured association as security for such borrowing or may sell some or all of the assets of the closed insured association to the Federal Deposit Insurance Corporation.

6.  Once the Commissioner takes possession of an association for purposes of liquidation, neither the tenday periods provided by subsection C of this section nor the pendency of any proceeding for review of the action of the Commissioner shall operate to defer, delay, impede or prevent the payment by the Federal Deposit Insurance Corporation of the insured deposits of an insured association.

7.  The Commissioner shall make available to the Federal Deposit Insurance Corporation such facilities in or of an insured association and such books, records and other relevant data of the insured association as may be necessary or appropriate to enable the Federal Deposit Insurance Corporation to pay the insured deposits in the insured association as provided in this subsection.  The Federal Deposit Insurance Corporation, its directors, officers, agents, and employees, and the Commissioner, and the agents and employees of the Commissioner, shall be free from any liability to the insured association, its directors, stockholders, and creditors, for any action relating to the payment of insured deposits.

D.  No judgment, lien, or attachment shall be executed upon any asset of the association while it is in the possession of the Commissioner.  The Commissioner, in connection with a liquidation or reorganization may:

1.  Vacate and void any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the association during the Commissioner's possession or within four (4) months prior to commencement thereof, except liens created by the Commissioner while in possession; and

2.  Void any transfer of an asset of the association made after or in contemplation of its insolvency with intent to effect a preference.

E.  The Commissioner may borrow money in the name of the association and may pledge its assets as security for a loan.

F.  All necessary and reasonable expenses of the Commissioner relating to the possession of an association and of its reorganization or liquidation shall be defrayed from the assets of the association.  Compensation to liquidating agents and employees shall not be in excess of amounts which such individuals would be entitled to in their regular employment or for like services rendered within the area of the insolvent association, and in no event shall a liquidating agent be paid a monthly salary or wage from the assets of the association in excess of the amount of the monthly salary of the highest paid official of the insolvent association.  Any attorney's fee allowed to an attorney representing the liquidating agent shall not exceed the reasonable amount charged by other attorneys of similar competence for like services in regular employment of an attorney in the area of the association.

Added by Laws 1987, c. 61, § 21, emerg. eff. May 4, 1987.  Amended by Laws 1990, c. 118, § 24, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 68, eff. July 1, 1993; Laws 2000, c. 81, § 75, eff. Nov. 1, 2000.

§18381.75.  Reorganization plan.

A.  A plan of reorganization shall not be acceptable unless:

1.  Such plan is feasible and fair to all classes of depositors, creditors and stockholders;

2.  The aggregate face amount of the interest accorded to any class of depositors, creditors or stockholders under the plan does not exceed the value of the assets upon liquidation less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan;

3.  Such plan provides for the issuance of capital stock and, if necessary, debentures in an amount that will provide an adequate ratio to deposits;

4.  Any exchange of new common stock for obligations or stock of the association will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the association and upon terms that fairly adjust any change in the relative interests of the respective classes that will be produced by the exchange;

5.  The plan assures the removal of any director, officer or employee responsible for any unsound or unlawful practice or the existence of an unsound condition; and

6.  Any merger or consolidation provided by the plan conforms to the requirements of this act.

B.  Whenever, in the course of reorganization, supervening conditions render the plan unfair or its execution impractical, the State Banking Commissioner may modify the plan or liquidate the association.  Any such action shall be taken by order of the Commissioner upon appropriate notice.

Added by Laws 1987, c. 61, § 22, emerg. eff. May 4, 1987.  Amended by Laws 1993, c. 183, § 69, eff. July 1, 1993; Laws 2000, c. 81, § 76, eff. Nov. 1, 2000.

§18381.76.  Liquidation by Commissioner.

A.  In liquidating an association, the State Banking Commissioner may exercise any power of such association, but shall not, without the approval of the district court where notice of possession was filed:

1.  Sell any asset of the association having a value in excess of Five Hundred Dollars ($500.00) or such larger sum as may be determined by the court, but not exceeding One Hundred Thousand Dollars ($100,000.00);

2.  Compromise or release any claim exceeding Five Hundred Dollars ($500.00), exclusive of interest or such larger sum as may be determined by the court, but not exceeding One Hundred Thousand Dollars ($100,000.00); or

3.  Make any payment on any claim, other than a claim upon an obligation incurred by the Commissioner, before preparing and filing a schedule of determinations in accordance with subsection H of this section.

B.  1.  The Commissioner may lease for oil and/or gas purposes any land vested in the Commissioner as assets of an insolvent association.

2.  In making or executing any such lease the Commissioner shall retain and reserve a royalty of not less than oneeighth (1/8) of the oil and/or gas produced from said land.  Said lease shall be made in the same manner as provided for by law for the sale of other assets of statechartered associations in the possession of the Commissioner.

C.  Within six (6) months after the commencement of liquidation proceedings, the Commissioner may terminate any executory contract, including but not limited to contracts for services or advertising, to which the association is a party or any obligation of the association as a lessee.  A lessor who receives at least sixty (60) days' notice of the Commissioner's decision to terminate the lease shall not be entitled to a claim for rent other than rent accrued to the date of termination nor for damages for such termination, except that on building or association premises the lessor may receive damages not exceeding one (1) year's rent as provided in such lease.

D.  As soon after the commencement of liquidation as is practicable, the Commissioner shall take the necessary steps to terminate all fiduciary positions held by the  association and take such action as may be necessary to surrender all property held by the association as a fiduciary and to settle its fiduciary accounts.  The Commissioner may transfer such fiduciary accounts to another qualified corporate fiduciary in the same community without assent of the parties.  Notice of such transfer shall be given by registered mail to the parties, and the manner of succession of trust powers and successor trustees shall be in accordance with the procedure provided in Section 1018 of Title 6 of the Oklahoma Statutes.

E.  The right of any agency of the United States insuring deposits to be subrogated to the rights of depositors upon payment of their claims shall not be less extensive than what the law of the United States requires as a condition of the authority to issue such insurance or make such payments to depositors of federal associations.

F.  Within ten (10) days after taking possession, the Commissioner shall send notice of the liquidation to each known depositor, creditor, lessee of a safe deposit box, and bailor of property held by the association, at the address shown on the books of the association.  The notice shall also be published in a newspaper of general circulation in the county in which the main office of the association is located once a week for three (3) successive weeks.  The Commissioner shall send with each notice a statement of the amount shown on the books of the association to be the claim of the depositor or creditor, with all setoffs and any amounts due to the association.  The notice shall demand that property held by the association as bailee or in a safe deposit box be withdrawn by the person entitled thereto and, if the amount claimed differs from that stated in the statement to be due, that the depositor or creditor file a claim with the Commissioner within sixty (60) days from the date of the first publication of the notice of the liquidation given by the Commissioner, in accordance with the procedure prescribed in the notice.  The failure of any depositor, creditor or claimant to receive a notice, or observe the published notice of the liquidation by the Commissioner, shall not relieve such claimant of the obligation to file a claim, if the amount thereof differs from the amount found by the Commissioner.  If no claim is filed by the claimant within the time specified, then the determination of the Commissioner shall be final and shall constitute the claim of that claimant.

G.  Safe deposit boxes, the contents of which have not been removed within sixty (60) days from the date of first publication of the notice of liquidation, shall be opened by the Commissioner.  Sealed packages containing the contents of such box, with a certificate of inventory of contents, together with any unclaimed property held by the association as bailee and certified inventories thereof, shall be held by the Commissioner and administered in accordance with the provisions of the Uniform Unclaimed Property Act.

H.  The Commissioner shall:

1.  Notify each person whose claim has not been allowed in full, by mailing to the lastknown address of such person, as shown on the records of the association, a notice of the time when and the place where the schedule of determinations will be available for inspection and the date when the Commissioner shall file the schedule in court;

2.  As soon as practical and within one hundred twenty (120) days from the date of first publication of the notice of liquidation, determine the amount, if any, owing to each known creditor or depositor and the priority class of such claim under subsection K of this section, and file such determination in the district court where notice of possession was filed; and

3.  As soon as practical and within sixty (60) days from the date of filing, reject any claim if the Commissioner doubts the validity thereof.

I.  Within twenty (20) days after the filing of the schedule of determinations, any creditor, depositor or stockholder may file an objection to any determination which adversely affects such creditor, depositor or stockholder.  Objections so filed shall be heard and determined by the court.  The clerk of such district court shall enter the objection upon the court docket under the case number assigned to the liquidation proceedings.  The Commissioner and interested claimants as the court determines shall be notified of such objection not less than ten (10) days prior to the hearing on such objection.  The matter shall be tried de novo.  No person having a claim against an insolvent association shall maintain action thereon except as herein provided.

J.  After filing the schedule of determinations and establishing proper reserves for the payment of costs, expenses of liquidation and disputed claims, the Commissioner shall pay to any agency of the United States insuring deposits in the insolvent association such sum as may be then available but not exceeding the amount paid out by such agency as such an insurer of deposits and accounts.  The Commissioner from time to time may also make partial distribution to the holders of claims which are undisputed or which have been allowed by the district court, in the order of their priority as provided in subsection K of this section.  The district court supervising the liquidation, as soon as practicable after the establishment of an adequate and proper reserve for payment of disputed claims, costs and expenses of liquidation, shall direct the Commissioner to make a substantial partial pro rata distribution that will not interfere with orderly liquidation, to the holders of undisputed claims and those allowed by the court in the order of their priority, to the extent that there remains only the determination and settlement of disputed claims and the procedures of the final accounting and final distribution to be made by the Commissioner as provided in this section.

K.  1.  The following claims shall have priority in the order specified:

a. obligations incurred by the Commissioner, fees and assessments due to the Oklahoma State Banking Department, and all expenses of liquidation, all of which may be covered by a proper reserve of funds,

b. approved claims of depositors against the general liquidating account of the association,

c. approved claims of general creditors against the general liquidating account of the association,

d. claims otherwise proper which were not filed within the time prescribed by subsection F of this section, and

e. claims of stockholders of the association.

2.  No claim shall be entitled to interest thereon if it is paid within six (6) months after the first publication of notice of the liquidation by the Commissioner.  If the claim is paid after such period, then the unpaid balance of the claim shall be credited with interest at the rate of six percent (6%) per annum for the expiration of the six (6) months until paid or finally canceled by exhaustion of all assets.

3.  All distribution declared in accordance with subsection J of this section, which shall not be claimed within one (1) year, shall be canceled upon the order of the district court having jurisdiction of the liquidation of such insolvent association, and the proceeds thereof returned to the general liquidating account of the insolvent association.  Provided, that notice of the application of the Commissioner to the district court for permission to cancel such unclaimed distributions shall be given by publication for two (2) successive weeks in a newspaper of general circulation in the county where the main office of the insolvent association is located.  The notice shall describe the unclaimed distributions sought to be canceled, giving the name and location of the insolvent association, the name of the payee and the amount and shall recite the Commissioner has filed an application in the designated district court for cancellation of such distributions and shall refer to the application for further particulars.

4.  Any assets remaining after all partial distributions, after all claims have been paid, or ample provisions for reserves are made for payment thereof by the court, shall be distributed to the stockholders in accordance with their respective interests.

L.  Unclaimed funds, other than unclaimed distributions, remaining after completion of the liquidation shall be retained by the Commissioner and administered in accordance with the Uniform Unclaimed Property Act.

M.  1.  During the liquidation procedure, the Commissioner and the agents and employees of the Commissioner shall prepare an annual report that details all receipts and disbursements made from assets in the possession of the Commissioner.  A copy of the annual report shall be filed with the district court of the county where the notice of taking possession was filed and a hearing shall be held thereon.  Interested parties and the board of directors of the insolvent association shall be given such notice of the hearing as the court directs and shall make such objections as they shall desire to the account.  The failure to object at a hearing shall not prejudice the right of any claimant or interested party to object to items of expense and proceedings in the liquidation upon the final account.

2.  When the assets have been distributed in accordance with this section, except unclaimed funds and contents of safe deposit boxes held by the Commissioner, the Commissioner shall file a final account with the court.  Notice of hearing upon the final account shall be given, of not less than ten (10) days nor more than thirty (30) days prior to the date of the hearing, by registered or certified mail, to all interested persons and to the board of directors of the insolvent association and the notice shall be published for two (2) successive weeks in some newspaper of general circulation published in the county where the association is located, showing the nature of the hearing, the date and time of the hearing and that such account is for final settlement of the liquidating account of such insolvent association.

3.  The final account shall reflect all the acts of the Commissioner as supported by annual reports and such necessary items to support the account, including distribution of such remaining cash to the stockholders in accordance with their interests and all other assets to the board of directors of the association as liquidating agents for the stockholders under the Oklahoma General Corporation Act.

4.  The court shall hear all matters relating to the final account; allow, reduce or reject any item of expense; and determine all matters before it.  Any person aggrieved by the judgment of the court may appeal as in any other civil action.

5.  Upon approval of the final account by the court, the Commissioner shall be relieved of liability in connection with the liquidation and shall cancel the charter upon the records of the Department.

Added by Laws 1987, c. 61, § 23, emerg. eff. May 4, 1987.  Amended by Laws 1991, c. 331, § 50, eff. Sept. 1, 1991; Laws 2000, c. 81, § 77, eff. Nov. 1, 2000.

§18381.77.  Liquidation by Federal Deposit Insurance Corporation.

A.  The Federal Deposit Insurance Corporation (FDIC) may act without bond as the liquidating agent of any insured association closed by the State Banking Commissioner.

B.  The Commissioner, upon closing an insured association, may tender to the FDIC the appointment as liquidator of such association.

C.  Upon being notified in writing of the acceptance of such an appointment, the Commissioner shall immediately file in the office of the county clerk of the county where the main office of the insured association is situated a certificate evidencing the appointment of the FDIC as liquidator.  Upon the filing of the certificate the possession of all the assets, business and property of such association of every kind and nature, wheresoever situated, shall be deemed transferred from such association and the Commissioner to the FDIC.  Without the execution of any instruments of conveyance, assignment, transfer or endorsement, the title to all such assets and property shall be vested in the FDIC and the Commissioner thereafter shall be forever relieved from any and all responsibility and liability with respect to the liquidation of such association.  With respect to a federal association, it shall be sufficient to file a certified copy of the resolution of the Director of the Office of Thrift Supervision appointing a receiver.

D.  When the Director of the Office of Thrift Supervision or FDIC transfers all real property, interests in real property, and liens on real property of a closed insured association or federal association, collectively referred to for the purpose of this subsection as the "transferred property", to a single existing association, federal association or bank or a newly chartered federal association, the Director of the Office of Thrift Supervision or FDIC shall file a memorandum of transfer or a memorandum of assignment so stating in the office of the county clerk of the county where real property records must be recorded with respect to the transferred property.  The memorandum shall be executed by an authorized special representative of the Director of the Office of Thrift Supervision or of the FDIC and shall have attached to it certified copies of the resolutions of the Director of the Office of Thrift Supervision or of the FDIC appointing and authorizing the special representative and authorizing the transfer.  In that event, regardless of whether the date of closing predates this statute, it shall not be necessary for the memorandum to describe the transferred property with specificity, nor shall it be necessary for any of the transferred property to be separately conveyed to the transferee association, federal association or bank by an additional instrument.  Thereafter, when the transferee association, federal association or bank conveys, assigns, or releases any of the transferred property, such conveyances, assignments, and releases shall recite that the transferee association, federal association or bank is successor in title to the closed association as evidenced by the memorandum of transfer or the memorandum of assignment and shall further recite the date and county of filing and the book and page of recording the memorandum.

E.  If the FDIC accepts the appointment as liquidator, it shall have and possess all the powers and privileges provided by the laws of this state with respect to the liquidation of an insured association and with respect to the depositors and other creditors of such an association and shall proceed in liquidation as if it were the Commissioner, and shall have the right and power, upon the order of a court of record of competent jurisdiction, to enforce the individual liability of the directors of any such association.

F.  To the extent that any action is required or permitted to be taken by the FDIC or the Director of the Office of Thrift Supervision pursuant to the terms of this section, any similar action taken by the Federal Savings and Loan Insurance Corporation or the Federal Home Loan Bank Board as predecessor federal agencies, either prior to or subsequent to the effective date of this section, shall be equally legal and effective as if such action were taken by the FDIC or the Director of the Office of Thrift Supervision pursuant to the authorization granted herein.

Added by Laws 1987, c. 61, § 24, emerg. eff. May 4, 1987.  Amended by Laws 1989, c. 292, § 2, operative July 1, 1989; Laws 1990, c. 118, § 25, emerg. eff. April 23, 1990; Laws 1993, c. 183, § 70, eff. July 1, 1993; Laws 2000, c. 81, § 78, eff. Nov. 1, 2000.

§18381.78.  Removal of officer, director or employee by Commissioner.

Any officer, director or employee of an association found by the State Banking Commissioner to be dishonest, reckless, unfit to participate in the conduct of the affairs of the association, or to have engaged or participated in any unsafe or unsound practice in connection with an association, or to be practicing a continuing disregard or violation of laws, rules, regulations or orders which are likely to cause substantial loss to the association or likely to seriously weaken the condition of the association shall be removed immediately from office by the board of directors of the association of which such person is an officer, director or employee on the written order of the Commissioner.  The association or officer, employee or director thereof, within ten (10) days of the date of the written order directing removal, may appeal such removal pursuant to the provisions of Section 207 of Title 6 of the Oklahoma Statutes.  As soon as possible thereafter the Supreme Court shall review the order of the Commissioner and make such findings as it deems proper.  During the pendency of the review of the protest against removal, the officer, employee or director shall not perform any of the duties of such office.

Added by Laws 1987, c. 61, § 25, emerg. eff. May 4, 1987.  Amended by Laws 1993, c. 183, § 71, eff. July 1, 1993; Laws 2000, c. 81, § 79, eff. Nov. 1, 2000.

§18-381.79.  Appeal of orders.

Any final order of the Commissioner issued under this act or rules promulgated under this act shall be appealable pursuant to the provisions and requirements of Section 207 of Title 6 of the Oklahoma Statutes.

Added by Laws 2000, c. 81, § 80, eff. Nov. 1, 2000.

§18-381.80.  Criminal offenses - Penalties.

A.  Any person responsible for an act or omission or a criminal offense expressly declared to be unlawful by this act or rules promulgated under this act shall be guilty:

1.  Of a misdemeanor punishable by imprisonment for a term not exceeding one (1) year or a fine not exceeding Fifty Thousand Dollars ($50,000.00), or both; and

2.  If the act or omission was intended to defraud, of a felony punishable by imprisonment not exceeding five (5) years or a fine not exceeding One Hundred Thousand Dollars ($100,000.00), or both.

B.  An officer, director, employee, agent or attorney of an association shall be responsible for an act or omission of the institution declared to be a criminal offense against this act whenever, knowing that such act or omission is unlawful, such person participates in authorizing, executing, ratifying or concealing such act, or in authorizing or ratifying such omission or, having a duty to take the required action, omits to do so.  A director shall be deemed to participate in any action, of which the director has or should have had knowledge, taken or omitted to be taken by the board of which the director is a member unless the director dissents therefrom in writing and promptly notifies the Commissioner of such dissent.

C.  It shall be a criminal offense against this act to violate any lawful order of the Commissioner.  The Commissioner may refer evidence concerning violations of this act or of any rule or order hereunder to the Attorney General of the State of Oklahoma or to the district attorney for the county where a violation occurred in order that an information or indictment for such violations may be filed.  The Attorney General or district attorney may designate and appoint a lawyer of the Oklahoma State Banking Department as special assistant, if available, for the purpose of assisting in or conducting criminal prosecutions arising because of the proceedings provided for in this section.

D.  Unless otherwise provided in this act, it shall be no defense to a criminal prosecution under this act that the defendant did not know the facts establishing the criminal character of the act or omission charged if the defendant could and should have known such facts in the proper performance of such duty.

E.  This section shall not apply to specific offenses for which criminal sanctions have been imposed in other sections of this act.

Added by Laws 2000, c. 81, § 81, eff. Nov. 1, 2000.

§18-381.81.  Payment or reimbursement by association for fine, penalty or judgment upon another person.

It shall be unlawful for an association to pay a fine or penalty imposed by law upon any other person or any judgment against such person or to reimburse directly or indirectly any person by whom such fine, penalty or judgment has been paid, except as otherwise provided in Section 1411 of Title 6 of the Oklahoma Statutes.

Added by Laws 2000, c. 81, § 82, eff. Nov. 1, 2000.

§18-381.82.  Receipt of deposit after notification of insolvency.

It shall be unlawful for an association to receive any deposit after it has been notified by its primary regulator that it is insolvent or for an officer, director or employee who knows or, in the proper performance of such duty should know of the notification of such insolvency, to receive or authorize the receipt of such deposit, if such deposit, when aggregated together with other funds held by the depositor in the same right and capacity, would exceed the limit of any federal deposit insurance coverage.

Added by Laws 2000, c. 81, § 83, eff. Nov. 1, 2000.

§18-381.83.  Certain persons prohibited from serving as officer or director.

It shall be unlawful for any person to serve as an officer or director of an association who:

1.  Has been convicted of an offense constituting, in the jurisdiction in which the conviction was rendered, a violation of the banking, savings institution or credit union laws or other felony involving dishonesty or a breach of trust; and

2.  Is indebted to the bank for more than thirty (30) days based on a judgment that has become final.

Added by Laws 2000, c. 81, § 84, eff. Nov. 1, 2000.

§18-381.84.  Criminal embezzlement, abstraction, or misapplication of association funds.

It shall be a criminal offense for any officer, director, shareholder or employee of any association to directly or indirectly embezzle, abstract, or misapply, or cause to be embezzled, abstracted or misapplied any of the funds or securities or other property of or under the control of the association with intent to deceive, injure, cheat, wrong, or defraud any person or entity.

Added by Laws 2000, c. 81, § 85, eff. Nov. 1, 2000.

§18-381.85.  Publishing, uttering, or circulating false statement or representation.

It shall be unlawful for any person to publish, utter, or circulate any false, malicious, or unprivileged statement or representation for the purpose of injuring any association chartered, existing and doing business within the State of Oklahoma, under and by virtue of the laws of this state, or under and by virtue of the laws of the United States of America.

Added by Laws 2000, c. 81, § 86, eff. Nov. 1, 2000.

§18-381.86.  Injunctions - Enforcement of orders.

A.  Whenever a violation of this act by an association or any officer, director or employee thereof is threatened or impending and will cause substantial injury to the institution or to the depositors, creditors, or stockholders thereof, the district court of the county in which the association is located shall, upon the suit of the State Banking Commissioner, issue an injunction restraining such violation.

B.  Whenever any corporation, not authorized to carry on association business under this act, shall falsely act as an association, or shall use an artificial or corporate name implying it is a trust company, the district court of the county in which lawful service is obtained shall, upon suit of the Commissioner, issue an injunction restraining such act.

C.  All orders of the Commissioner shall be enforced by the district court of the district of domicile of the person or persons to whom the order is directed.

Added by Laws 2000, c. 81, § 87, eff. Nov. 1, 2000.

§18411.  Reports  Misapplication of funds solicited.

Thirty (30) days after the passage and approval of this bill, all chambers of commerce, commercial clubs, or any such associations organized and doing business in this state as is commonly done by such associations shall make a report to their entire membership, setting forth and itemizing their receipts and disbursements for the year ending at the date of the passage and approval of this bill, and shall thereafter make a like report each year ending June 30th.

Every committee or individual who solicits or receives any funds from the public for such associations herein named shall make a full itemized report of all receipts and disbursements thereof.  The report shall be filed with the city clerk where the committee or person soliciting such fund resides, or where the funds were collected; provided, that any person or committee who diverts the funds so collected from the purposes for which they were solicited or collected shall be guilty of a felony and on conviction therefor shall be punished by confinement in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

Added by Laws 1919, c. 260, p. 370, § 1.  Amended by Laws 1997, c. 133, § 140, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 66, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 140 from July 1, 1998, to July 1, 1999.

§18421.  Corporations authorized  Formation  Purposes.

Ten or more persons may form a corporation for the purpose of conducting an agricultural, dairy, livestock, irrigation, horticultural, mercantile, mining, manufacturing, mechanical, or industrial business upon a cooperative plan, and with their associates, successors and assigns may become and be a body politic and corporate by complying with the provisions of this act.

Laws 1919, c. 147, p. 211, § 1; Laws 1923, c. 167, p. 269, § 1.

§18422.  Articles of incorporation.

The incorporators shall sign and acknowledge, in the manner required for the signing and acknowledgment of deeds, a certificate of incorporation showing the following facts:

(1) The corporate name.

(2) The purpose of corporation.

(3) The amount of capital stock.

(4) The number of shares, and the par value of the shares into which the capital stock is divided.

(5) The term of the corporate existence.

(6) The number of directors, not less than five and the names and addresses of the incorporating directors who shall manage the concerns of the corporation for the first corporate year.

(7) The name of the town or post office and the county where the principal office or place of business of the corporation shall be located.

(8) Any further provision, not inconsistent with law, which the incorporators may deem expedient to be embodied in such certificate. Laws 1919, c. 147, p. 211, § 2.

§18423.  Filing of articles  Certificate  Election by existing corporations.

The articles of incorporation shall be filed with the Secretary of State whereupon he shall issue to the corporation over the Great Seal of the State of Oklahoma, a certificate that the articles containing the required statement of facts have been filed in his office, and thereupon the persons signing the articles and their associates, successors and assigns shall be a body politic and corporate by the name and for the purposes stated in said article. Provided, that any corporation doing business as mentioned in Section One, now operating in the State of Oklahoma, may, at regular or special meeting of the shareholders called for such purpose, by a majority vote elect to operate under the provisions of this act, after the action taken at such meeting shall be properly certified by the secretary of such corporation to the Secretary of State.

Laws 1919, c. 147, p. 212, § 3.

§18424.  Amendment of articles.

The articles of incorporation may be amended at any time, or from time to time, by the affirmative vote of twothirds of the members present at any annual meeting of the stockholders, if notice of the proposed amendment shall have been given in the call for such meeting.  Such amendments shall be put into effect by the directors, who shall sign and acknowledge and file, as above provided, new or revised articles containing such amendments and superseding the original articles.

Laws 1919, c. 147, p. 212, § 4.

§18425.  Powers.

Each corporation formed under the provisions of this act shall have power:

(1) To have succession by its corporate name for the period limited in its certificate.

(2) To sue and be sued, complain and defend in any court.

(3) To establish and use a common seal and alter the same.

(4) To hold, purchase and convey such real and personal property as the purpose of the corporation may require, including stock in subsidiary or allied cooperative corporations within or without the state.

(5) To appoint such officers and agents as the business may require, including in every case a president and secretary, and to fix their compensation.

(6) To make bylaws not inconsistent with law for the management of its property, the regulation of its business and the transfer of its stock.

(7) To exercise all other lawful powers necessary or proper for the exercise of the powers herein conferred.

Laws 1919, c. 147, p. 212, § 5.

§18426.  Stock.

The stock of such corporation shall not be sold at less than its par value.  Twenty percent (20%) of the par value of the stock subscribed for shall be paid in before the corporation shall commence business, and the remainder of such subscriptions shall be paid from time to time upon call of the directors.  No certificate of stock shall be issued to any person until the full amount of the subscription therefor shall have been paid.  No person shall become a shareholder except by consent of the board of directors.  Not more than ten percent (10%) of the stock outstanding at any time, and not more than Three Thousand Dollars ($3,000.00) in par value, shall be held by or for one person, firm or corporation.

Laws 1919, c. 147, p. 212, § 6; Laws 1969, c. 226, § 1.

§18427.  Voting rights.

Each shareholder or subscriber shall be entitled to one vote, and no more, irrespective of the number of shares owned, at any meeting of the stockholders.  Voting by proxies or absentee voting may be permitted and regulated by the bylaws.  In the absence of such provision in the bylaws, no voting by proxies or absentees shall be allowed.

Laws 1919, c. 147, p. 213, § 7.

§18428.  Liability of subscribers and shareholders.

All subscribers or shareholders shall be severally and individually liable to the creditors of the corporation, to the amount of the unpaid capital stock subscribed for, or held by them, respectively and to no other or further amount.

Laws 1919, c. 147, p. 213, § 8; Laws 1923, c. 167, p. 269, § 2.

§18429.  Directors  Selection and term  Quorum.

The stock, property and affairs, of such corporation shall be managed by the board of directors, which shall consist of five (5) members, all of whom must be stockholders, and who shall be elected at the annual meeting of the stockholders.  At the first meeting of the stockholders, there shall be elected five directors, one of whom shall serve one (1) year, two of whom shall serve two (2) years, and the remaining two of whom shall serve three (3) years.  As the term of office of each of these directors expires a successor shall be elected, who shall serve for three (3) years, unless sooner removed, or until his successor is elected and qualified.

Notice of the time and place of holding such election shall be published not less than two (2) weeks previous thereto in the newspaper printed nearest to the place where the principal office or place of business of the corporation is located.  A quorum shall consist of at least ten percent (10%) in number of all the stockholders or subscribers for stock who are entitled to vote.

Laws 1919, c. 147, p. 213, § 9; Laws 1923, c. 167, p. 270, § 3; Laws 1941, p. 58, § 1.

§18430.  Removal of director or officer  Vacancies.

Any director or officer of such corporation may be removed by a majority vote of the stockholders at any regular or special stockholders' meeting lawfully called, and the vacancy may be filled at such meeting or by the remaining directors at any regular or special meeting thereafter.

Laws 1919, c. 147, p. 213, § 10.

§18431.  Liability of directors.

If the indebtedness of such corporation shall at any time exceed the amount of its subscribed capital stock and surplus the directors assenting thereto shall be personally and individually liable for such excess to the creditors.  Except any indebtedness created in favor of the State warehouse revolving fund.

Laws 1919, c. 147, p. 231, § 11; Laws 1923, c. 167, p. 270, § 4.

§18432.  Dividends and profits  Reserve fund.

The directors, subject to revision by the stockholders, at any general or special meeting lawfully called, shall apportion the net earnings and profits thereof from time to time at least once in each year in the following manner:

(1) Not less than ten percent (10%) thereof accruing since the last apportionment shall be set aside in a surplus or reserve fund until such fund shall equal at least fifty percent (50%) of the paid up capital stock.

(2) Dividends at a rate not to exceed eight percent (8%) per annum, may, in the discretion of the directors, be declared upon the paid up capital stock.  Five percent (5%) may be set aside for educational purposes.

(3) The remainder of such net earnings and profits shall be apportioned and paid to its members ratably upon the amounts of the products sold to the corporation by its members, and the amounts of the purchases of members from the corporation: provided, that if the bylaws of the corporation shall so provide the directors may apportion such earnings and profits in part to nonmembers upon the amounts of their purchases and sales from or to the corporation.

Laws 1919, c. 147, p. 213, § 12.

§18433.  Illegal dividends  Liability of directors.

If the directors of such corporation shall declare and pay any dividend or apportionment of earnings, or profits to members or nonmembers when the corporation is insolvent or when it would be rendered insolvent by such payment, such directors shall be jointly and severally liable for all debts of the corporation then existing and for all such debts as shall be thereafter incurred while they shall respectively continue in office.  Any director may relieve himself from such liability at any time before the time fixed for the payment of such dividend or apportionment by filing a certificate in writing of his objection with the secretary of the corporation, and with the county clerk of the county in which the principal office is located.

Laws 1919, c. 147, p. 214, § 13.

§18434.  Financial statements.

At the time of each dividend or apportionment of profits and at least once in every year, the directors shall cause to be prepared a statement showing the financial condition of the corporation at the end of the period to which such dividend or apportionment relates, in such form as shall fully exhibit the assets and liabilities of the corporation; its earnings and profits, purchases and sales, expenses and outlays, for the period covered by such dividend or apportionment, in such manner that a good understanding of the condition of the company, may be obtained from such statement, and shall cause such statement to be kept on file with the secretary where the same may be examined by any member of the corporation at all reasonable times.

Laws 1919, c. 147, p. 214, § 14.

§18435.  Use of word "cooperative".

No person, firm or association, nor any corporation other than such as shall be organized under this act, shall make use of the word "Cooperative", in the name under which its or their business is carried on.  Whoever shall violate the provisions of this act shall be punishable by fine of not exceeding One Hundred Dollars ($100.00) for each offense.  The violation of this section may furthermore be enjoined at the suit of any citizen of the state.

Laws 1919, c. 147, p. 214, § 15.

§18436.  Forfeiture of charter.

Any corporation organized under this act, which fails to comply with all the provisions of this act, shall thereby forfeit its charter, and the Secretary of State is hereby authorized and directed to recall the charter of any such corporation.

Laws 1919, c. 147, p. 214, § 16.

§18437.  Short title.

This act may be cited as the "Rural Electric Cooperative Act".

Laws 1939, p. 256, § 1.

§18437.1.  Rural electric cooperatives authorized.

Cooperative, nonprofit, membership corporations may be organized under this act for the purpose of supplying electric energy and promoting and extending the use thereof in rural areas. Corporations organized under this act and corporations which become subject to this act in the manner hereinafter provided are hereinafter referred to as "cooperatives".

Laws 1939, p. 256, § 2.

§18-437.2.  Powers.

A cooperative shall have power:

(a) To sue and be sued, in its corporate name;

(b) To have a perpetual existence unless a limited period of duration is stated in its charter;

(c) To adopt a corporate seal and alter the same at pleasure;

(d) To generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and to distribute, sell, supply and dispose of electric energy in rural areas to its members, to governmental agencies and political subdivisions, and to other persons not in excess of ten percent (10%) of the number of its members;

(e) To make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus and equipment of any and all kinds of character, and to accept and otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds, and other evidences of indebtedness and any and all types of security therefor;

(f) To make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in constructing, maintaining and operating electric refrigeration plants;

(g) To become a member in one or more other cooperatives or corporations or to own stock therein;

(h) To construct, purchase, take, receive, lease as lessee, or otherwise acquire, and to own, hold, use, equip, maintain, and operate and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, lands, buildings, structures, dams, plants, and equipment, and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized; provided, that any and all such electrical construction and maintenance shall conform to the requirements and regulations of the National Electrical Safety Code;

(i) To purchase or otherwise acquire, and to own, hold, use and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rightsofway and easements;

(j) To borrow money and otherwise contract indebtedness therefor and to secure the payment thereof by mortgage, pledge, deed or trust, or any other encumbrance upon any or all of its then owned or after acquired real or personal property, assets, franchises, revenues or income;

(k) To construct, maintain and operate electric transmission and distribution lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys and bridges, and upon, under and across all publicly owned lands, subject, however, to the requirements in respect of the use of such thoroughfares and lands that are imposed by the respective authorities having jurisdiction thereof upon corporations, constructing or operating electric transmission and distribution lines or systems; provided that in case an area has been or shall be included, as a result of incorporation, annexation, population growth, or otherwise, within the boundaries of a city, town or village, a cooperative which was furnishing electric energy, or was constructing or operating electric facilities, in such area, prior to such inclusion, shall be entitled to construct, maintain and operate electric transmission and distribution lines and related facilities along, upon, under and across all existing and future public thoroughfares, and to continue and extend the furnishing of electric energy or the construction and operation of electric facilities in such area without obtaining the consent, franchise, license, permit or other authority of such city, town or village, subject, however, to compliance with the lawful safety requirements of such city, town or village as to the manner of constructing and maintaining facilities on such thoroughfares, and subject to payment of taxes of such city, town or village that may be levied and assessed as provided in Section 1201 of Title 68 of the Oklahoma Statutes; and provided further that if such city, town or village in which an area has been or shall be included, as aforesaid, owns and operates a system for the furnishing of electric energy to its inhabitants, the cooperative furnishing electric energy in such area shall transfer to such city, town or village, upon its request, the cooperative's electric distribution facilities used in furnishing electric energy in said area, other than facilities used in furnishing electric energy for resale or to premises of the cooperative, subject, however, to the following requirement:  The city, town or village shall pay to the cooperative an amount to compensate the cooperative for the fair value of the cooperative's facilities to be acquired by the city, town or village.  If such cooperative and city, town or village cannot agree upon the amount to be paid to the cooperative, the city, town or village is authorized to file a proceeding in the district court of the county in which such city, town or village, or any part thereof, is located, for the acquisition of the cooperative's electric distribution facilities used in furnishing electric energy in said area, other than facilities used in furnishing electric energy for resale or to premises of the cooperative, and the procedure followed and the method of ascertaining just compensation to be paid the cooperative will be as provided in Article 2, Section 24, of the Oklahoma Constitution and Sections 53 to 58, inclusive, of Title 66 of the Oklahoma Statutes.

(l) To conduct its business and exercise any or all of its powers within or without this state;

(m) To adopt, amend and repeal bylaws; and

(n) To do and perform any and other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(o) To have and exercise the right of eminent domain in the same manner and by like proceedings as provided for railroad corporations under the laws of this state.

(p) To participate with, jointly own or operate or enter into loans with any person, firm, corporation, limited liability company or any other kind of business entity including, but not limited to, privately owned electric utilities for the construction, operation or maintenance of electric generation, transmission or distribution facilities.

Added by Laws 1939, p. 256, § 3, emerg. eff. April 14, 1939.  Amended by Laws 1939, p. 271, § 1, emerg. eff. May 12, 1939; Laws 1949, p. 128, § 1, emerg. eff. March 25, 1949; Laws 1961, p. 200, § 1; Laws 1988, c. 323, § 1, eff. Nov. 1, 1988; Laws 2002, c. 32, § 1, emerg. eff. April 10, 2002.

§18437.3.  Name.

The name of each cooperative shall include the words "electric" and "cooperative", provided, however, such limitation shall not apply if, in an affidavit made by the president or vice president of a cooperative and filed with the Secretary of State, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name.  The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state.  The words "electric" and "cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this act.

Laws 1939, p. 258, § 4.

§18437.4.  Incorporators.

Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

Laws 1939, p. 258, § 5.

§18437.5.  Articles of incorporation.

(a) The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this act, shall be signed and acknowledged by each of the incorporators, and shall state: (1) The name of the cooperative; (2) The address of its principal office; (3) The names and addresses of the incorporators; (4) The names and addresses of the persons who shall constitute its first board of trustees; and (5) Any provisions not inconsistent with this act deemed necessary or advisable for the conduct of its business and affairs.

(b) Such articles of incorporation shall be submitted to the Secretary of State for filing as provided in this act.

(c) It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate powers vested in a cooperative under this act.

Laws 1939, p. 258, § 6.

§18437.6.  Bylaws.

The original bylaws of a cooperative shall be adopted by its board of trustees.  Thereafter bylaws shall be adopted, amended or repealed by its members.  The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this act or with its articles of incorporation.

Laws 1939, p. 259, § 7.

§18437.7.  Members.

(a) No person who is not an incorporator shall become a member of a cooperative unless such person shall agree to use electric energy furnished by the cooperative when such electric energy shall be available through its facilities.  The bylaws of a cooperative may provide that any person, including a corporation, shall cease to be a member thereof if he shall fail or refuse to use electric energy made available by the cooperative or if electric energy shall not be made available to such person by the cooperative within a specified time after such person shall have become a member thereof. Membership in the cooperative shall not be transferable, except as provided in the bylaws.  The bylaws may prescribe additional qualifications and limitations in respect to membership.

(b) An annual meeting of the members shall be held at such time as shall be provided in the bylaws.

(c) Special meetings of the members may be called by the board of trustees, by any three trustees, by not less than ten percent (10%) of the members, or by the president.

(d) Meetings of members shall be held at such place as may be provided in the bylaws.  In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

(e) Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten (10) nor more than twentyfive (25) days before the date of the meeting.

(f) Five percent (5%) of all members, present in person, shall constitute a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater percentage of the members for a quorum.  If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

(g) Each member shall be entitled to one vote on each matter submitted to a vote at a meeting.  Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised.  In any event, no person shall vote a proxy for more than three members at any meeting of the members.

Laws 1939, p. 259, § 8.

§18437.8.  Board of trustees.

(a)  The business and affairs of a cooperative shall be managed by a board of not less than five (5) trustees, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof.  The bylaws shall prescribe the number of trustees, their qualifications, other than those provided for in this act, the manner of holding meetings of the board of trustees and of the election of successors to trustees who shall resign, die, or otherwise be incapable of acting.  The bylaws may also provide for the removal of trustees from office and for the election of their successors.  Without approval of the members, trustees shall not receive any salaries for their services as trustees.  The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each trustee for attendance at each meeting of the board of trustees and such other meetings, seminars, workshops, conferences or for other business purposes authorized by the board of trustees.

(b)  The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified.  At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next following annual meeting of the members, except as hereinafter otherwise provided.  Each trustee shall hold office for the term for which he is elected or until his successor shall have been elected and qualified.

(c)  The officers of a cooperative shall consist of a president, secretary and treasurer, who shall be elected annually by and from the board of trustees.  No person shall continue to hold any of the above offices after he shall have ceased to be a trustee.  The offices of secretary and/or treasurer may be held by the same person.  The board of trustees may also elect or appoint a chief executive or operating officer or such other officers, agents, or employees, whether or not such persons are trustees of the cooperative, as it shall deem necessary or advisable and shall prescribe the powers and duties thereof.  Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.  Vacancies in office may be filled by the board of trustees.

(d)  The bylaws may provide that, in lieu of electing the whole number of trustees annually, the trustees shall be divided into three classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the trustees of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting.  At each annual meeting after such classification a number of trustees equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual meeting.

(e)  A majority of the board of trustees shall constitute a quorum.

(f)  If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a trustee.

(g)  The board of trustees may exercise all of the powers of a cooperative except such as are conferred upon the members by this act, or its articles of incorporation or bylaws.

Laws 1939, p. 260, § 9; Laws 1955, p. 151, § 1.  Amended by Laws 1990, c. 202, § 1, emerg. eff. May 10, 1990.

§18437.9.  Voting districts.

Notwithstanding any other provision of this act, the bylaws may provide that the territory in which a cooperative supplies electric energy to its members shall be divided into two or more voting districts and that, in respect of each such voting district, (1) a designated number of trustees shall be elected by the members residing therein, or (2) a designated number of delegates shall be elected by such members, or (3) both such trustees and delegates shall be elected by such members.  In any such case the bylaws shall prescribe the manner in which such voting districts and the members thereof, and the delegates and trustees, if any, elected therefrom shall function and the powers of the delegates, which may include the power to elect trustees.  No member at any voting district meeting and no delegate at any meeting shall vote by proxy or by mail.

Laws 1939, p. 261, § 10.

§18437.10.  Officers.

The officers of a cooperative shall consist of a president, vice president, secretary and treasurer, who shall be elected annually by and from the board of trustees.  No person shall continue to hold any of the above offices after he shall have ceased to be a trustee.  The offices of secretary and of treasurer may be held by the same person.  The board of trustees may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof.  Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.  Vacancies in office may be filed by the board of trustees.

Laws 1953, p. 486, § 10.

§18437.11.  Amendment of articles of incorporation  Change of location without amending articles.

(a) A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of trustees and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment.  The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than twothirds of those members voting thereon at such meeting; and

(2) Upon such approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary.  The articles of amendment shall recite in the caption that they are executed pursuant to this act and shall state: (a) the name of the cooperative; (b) the address of its principal office; (c) the date of the filing of its articles of incorporation in the office of the Secretary of State; and (d) the amendment to its articles of incorporation.  The president or vice president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Secretary of State for filing as provided in this act.

(b) A cooperative may, without amending its articles of incorporation, upon authorization of its board of trustees, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice president under its seal attested by its secretary, in the office of the Secretary of State and also in each county office in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed.  Such cooperative shall also, within thirty (30) days after the filing of such certificate of change of principal office in any county office, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

Laws 1939, p. 261, § 12.

§18437.12.  Consolidation.

Any two or more cooperatives, each of which is hereinafter designated a "consolidating cooperative", may consolidate into a new cooperative, hereinafter designated the "new cooperative", by complying with the following requirements:

(a) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of trustees of each consolidating cooperative.  The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this act and shall state: (1) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the Secretary of State; (2) the name of the new cooperative and the address of its principal office; (3) the names and addresses of the persons who shall constitute the first board of trustees of the new cooperative; (4) the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and (5) any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business and affairs of the new cooperative;

(b) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of trustees of each consolidating cooperative shall then be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than twothirds of those members of each consolidating cooperative voting thereon at such meeting; and

(c) Upon such approval by the members of the respective consolidation cooperatives, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary.  The president or vice president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative.  Such articles of consolidation and affidavits shall be submitted to the Secretary of State for filing as provided in this act.

Laws 1939, p. 262, § 13.

§18437.13.  Merger.

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative", may merge into another cooperative, hereinafter designated the "surviving cooperative", by complying with the following requirements:

(a) The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of trustees of each merging cooperative and by the board of trustees of the surviving cooperative.  The proposed articles of merger shall recite in the caption that they are executed pursuant to this act and shall state: (1) the name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the Secretary of State; (2) the name of the surviving cooperative and the address of its principal office; (3) a statement that the merging cooperatives elect to be merged into the surviving cooperative; (4) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted memberships; and (6) any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative;

(b) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of trustees of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger.  The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than twothirds of those members of each cooperative voting thereon at such meeting; and

(c) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary.  The president or vice president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative.  Such articles of merger and affidavits shall be submitted to the Secretary of State for filing as provided in this act.

Laws 1939, p. 263, § 14.

§18437.14.  Effect of consolidation or merger.

The effect of consolidation or merger shall be as follows:

(a) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative, which, in the case of a consolidation, shall be the new cooperative provided for in the articles of consolidation, and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease;

(b) Such new or surviving cooperative shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this act, and shall possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger;  (c) Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place;

(d) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger; and

(e) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

Laws 1939, p. 264, § 15.

§18437.15.  Conversion of existing corporations.

Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy in rural areas may be converted into a cooperative and become subject to this act with the same effect as if originally organized under this act by complying with the following requirements:

(a) The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation.  The proposed articles of conversion shall recite in the caption that they are executed pursuant to this act and shall state: (1) the name of the corporation prior to its conversion into a cooperative; (2) the address of the principal office of such corporation; (3) the date of the filing of the articles of incorporation of such corporation in the office of the Secretary of State; (4) the statute or statutes under which such corporation was organized; (5) the name assumed by such corporation; (6) a statement that such corporation elects to become a cooperative, nonprofit, membership corporation subject to this act; (7) the manner and basis of converting either memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and (8) any provisions not inconsistent with this Act deemed necessary or advisable for the conduct of the business and affairs of such corporation;

(b) The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion.  The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than twothirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than twothirds of the capital stock of such corporation represented at such meeting;

(c) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged on behalf of such corporation by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary.  The president or vice president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this section with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with.  Such articles of conversion and affidavit shall be submitted to the Secretary of State for filing as provided in this act.  The term "articles of incorporation" as used in this act shall be deemed to include the articles of conversion of a converted corporation.

Laws 1939, p. 265, § 16.

§18437.16.  Initiative by members.

Not withstanding any other provision of this act, any proposition embodied in a petition signed by not less than ten percent (10%) of the members of a cooperative, together with any document submitted with such petition to give effect to the proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within fortyfive (45) days after the presentation of such petition or, if the date of the next annual meeting of members falls within ninety (90) days after such presentation or if the petition so requests, at such annual meeting. The approval of the board of trustees shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this act.  Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this act shall, in such case, be modified to show compliance with the provisions of this section.

Laws 1939, p. 266, § 17.

§18437.17.  Dissolution.

A cooperative may dissolve in the manner provided by law for the dissolution of private corporations.

Laws 1939, p. 267, § 18.

§18437.18.  Filing of articles  Certificate of incorporation  Filing.

Articles of incorporation, amendment, consolidation, merger or conversion, as the case may be, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this act, shall be presented to the Secretary of State for filing in the records of his office.  If the Secretary of State shall find that the articles presented conform to the requirements of this act, he shall, upon the payment of the fees as in this act provided, file the articles so presented in the records of his office and shall issue over the Great Seal of the state an appropriate certificate of incorporation, amendment, consolidation, merger or conversion, as the case may be, and thereupon the incorporation, amendment, consolidation, merger or conversion provided for therein shall be in effect.

Laws 1939, p. 267, § 19; Laws 1979, c. 259, § 3.

§18437.19.  Refunds to members.

Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary:

(a) To defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(b) To pay interest and principal obligations of the cooperative coming due in such fiscal year;

(c) To finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees;

(d) To provide a reasonable reserve for working capital;

(e) To provide a reserve for the payment of indebtedness of the cooperative maturing more than one (1) year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and

(f) To provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative, shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members paid for during such fiscal year.  Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

Laws 1939, p. 267, § 20.

§18-437.20.  Disposition of property.

A cooperative may not sell, mortgage, lease or otherwise dispose of or encumber all or any substantial portion of its property unless such sale, mortgage, lease, or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than twothirds of all of the members of the cooperative, and unless the notice of such proposed sale, mortgage, lease, or other disposition or encumbrance shall have been contained in the notice of the meeting; provided, however, that notwithstanding anything herein contained, or any other provisions of law, the board of trustees of a cooperative, without authorization by the members thereof, shall have full power and authority upon an affirmative vote of not less than two-thirds (2/3) of the board of trustees to authorize the execution and delivery of a lease and leaseback transaction only where the board of trustees determines that such transaction will not impair the ability of the cooperative to use the assets as needed to serve the members; provided, however, that such transactions shall apply only to the physical assets of a cooperative and shall not be used to effect a sale or other disposition of the cooperative business entity itself; and further, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative to the United States of America or any instrumentality or agency thereof or to any corporation or financial institution authorized to assist in the credit and financial needs of rural electric cooperatives.

Added by Laws 1939, p. 268, § 21, emerg. eff. April 14, 1939.  Amended by Laws 1969, c. 53, § 1; Laws 2002, c. 25, § 1, emerg. eff. April 5, 2002.

§18437.21.  Nonliability of members, trustees and officers for debts of cooperative.

No member, trustee or officer of the cooperative shall be liable or responsible individually for any debts of the cooperative.

Laws 1939, p. 268, § 22.

§18437.22.  Waiver of notice.

Whenever any notice is required to be given under the provisions of this act or under the provisions of the articles of incorporation or bylaws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice.  If a person or persons entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.

Laws 1939, p. 269, § 23.

§18437.23.  Foreign corporation.

Any corporation organized on a nonprofit or a cooperative basis for the purpose of supplying electric energy in rural areas and owning and operating electric transmission or distribution lines in a state adjacent to this state may file in the office of the Secretary of State a certified copy of its charter or articles of incorporation which shall be recorded in a book to be kept by the Secretary of State for that purpose, and thereupon, upon payment of the fees required of a cooperative for the filing of articles of incorporation, and the appointment of a service agent as provided by law, such foreign corporation shall be authorized to transact business in this state and shall have all the rights, powers and privileges conferred upon a cooperative under this act.

Laws 1939, p. 269, § 24.

§18437.24.  Fees.

The Secretary of State shall have charge and collect for:

(a)  Filing articles of incorporation, Twentyfive Dollars ($25.00);

(b)  Filing articles of amendment, Ten Dollars ($10.00);

(c)  Filing articles of consolidation or merger, Twentyfive Dollars ($25.00);

(d)  Filing articles of conversion, Twentyfive Dollars ($25.00);

(e)  Filing certificate of change of principal office, Ten Dollars ($10.00);

(f)  Issuing certificate of incorporation, amendment, consolidation, merger or conversion, or any certified copy thereof, Five Dollars ($5.00).

Amended by Laws 1984, c. 229, § 8, operative July 1, 1984.

§18437.25.  Exemption from excise and income taxes  License fee.

Each cooperative and each foreign corporation transacting business in this state pursuant to this act shall pay annually, on or before the thirtyfirst day of August, to the Oklahoma Tax Commission, a fee of One Dollar ($1.00) for each one hundred persons or fraction thereof to whom electricity is supplied within the state by it, as of June thirtieth preceding, but shall be exempt from all other excise and income taxes whatsoever.

Laws 1939, p. 270, § 26.

§18437.27.  Securities Act exemption.

The provisions of the Securities Act, Article 23 of Chapter 24, Oklahoma Statutes 1931, as amended, shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative or foreign corporation transacting business in this state pursuant to this act, to the United States of America or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same.  The provisions of said Securities Act shall not apply to the issuance of membership certificates by any cooperative or any such foreign corporation.

Laws 1939, p. 270, § 28.

§18437.28.  Definitions.

In this act, unless the context otherwise requires;

(a) "Rural area" means any area not included within the boundaries of any incorporated or unincorporated city, town or village, having a population in excess of one thousand five hundred (1,500) persons, and any area included within the boundaries of any such city, town or village as a result of incorporation, annexation, population growth, or otherwise, in which area a cooperative commenced or commences the construction or operation of electric facilities or the furnishing of electric energy prior to such incorporation, annexation or population growth.

(b) "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic; and

(c) "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership.

Laws 1939, p. 270, § 29; Laws 1961, p. 201, § 2.

§18437.29.  Construction of act.

This act shall be construed liberally.  The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar object, purposes, powers, manner, methods or things.

Laws 1939, p. 270, § 30.

§18438.1.  Short title of act.

This act may be cited as the "Telephone Cooperative Corporations  Act".

Laws 1953, p. 484, § 1; Laws 1991, c. 135, § 1, eff. Sept. 1, 1991.

§18438.2.  Organization authorized  Purpose.

Cooperative, nonprofit corporations may be organized under this act for the purpose of furnishing communication services to the widest practicable number of users of such service.

Laws 1953, p. 484, § 2; Laws 1991, c. 135, § 2, eff. Sept. 1, 1991.

§18438.3.  Definitions.

As used in this act:

1.  "Cooperative" means any corporation organized pursuant to or which becomes subject to the provisions of the Telephone Cooperative Corporations Act;

2.  "Person" means any natural person, firm, association, corporation, business trust, or partnership;

3.  "Telephone company" means any natural person, firm, association, corporation, or partnership, other than a cooperative or mutual telephone company, owning, leasing, or operating any line, facility, or system used in furnishing telephone service within this state;

4.  "Communication services" means the transmitting, receiving, or both, of information, signals or messages by wire, radio, cellular radio, microwave, fiber optics or any other means, and includes, but is not limited to, the providing of lines, facilities and systems used in providing the services;

5.  "Member" means the incorporators of a cooperative and each person thereafter lawfully admitted to membership therein pursuant to the provisions contained in the bylaws; and

6.  "Patron" means a member of the cooperative who is eligible to receive patronage dividends or to earn capital credits as a result of the purchase of certain services from the cooperative, as provided by subsection D of Section 438.9 of this title.

Amended by Laws 1983, c. 3, § 1, emerg. eff. Feb. 21, 1983; Laws 1991, c. 135, § 3, eff. Sept. 1, 1991.

§18438.4.  Powers of cooperative.

A cooperative shall have power:

1.  To sue and be sued in its corporate name;

2.  To have a perpetual existence unless a limited period of duration is stated in its articles of incorporation;

3.  To adopt a corporate seal and alter the same;

4.  To furnish, improve and expand any or all communications services to its members, to other persons, and through interconnection of facilities to any number of subscribers of other communications systems, and through pay stations to any number of users; provided, however, that no such regulated communications services, as determined by the Oklahoma Corporation Commission, shall be furnished to persons located within the certified territory of another local exchange telephone company; and provided further that a cooperative which acquires existing communications facilities, systems or territories may continue service to persons who are already receiving service from such facilities and systems or who are located or who become located within the acquired territories.  Such persons may become members as provided in the bylaws;

5.  To construct, purchase, lease as lessee, or otherwise acquire, and to improve, expand, install, equip, maintain, and operate, and to sell, assign, convey, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, communication lines, facilities or systems, lands, buildings, structures, plants and equipment, exchanges, and any other real or personal property, tangible or intangible, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized; provided, however, that a cooperative shall not duplicate existing telephone lines, facilities or systems providing reasonably adequate service;

6.  To connect and interconnect its communication lines, facilities or systems with other communication lines, facilities or systems; provided that any such connection or interconnection shall be in such manner and according to such specifications as will avoid interference with or hazards to existing communication lines, facilities or systems;

7.  To make its facilities available to persons furnishing communication services within or without this state;

8.  To purchase, lease as lessee, or otherwise acquire, and to use and exercise and to sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber, franchises, rights, privileges, licenses and easements;

9.  To issue membership certificates and nonvoting shares of stock as hereinafter provided;

10.  To borrow money and otherwise contract indebtedness, and to issue or guarantee notes, bonds, and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its thenowned or afteracquired real or personal property, assets, franchises, or revenues;

11.  To construct, maintain and operate communication lines and facilities along, upon, under and across publicly owned lands and public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges and causeways; subject, however, to the same requirements and limitations with respect to the use or occupancy of such thoroughfares and lands as are now or hereafter imposed by the laws of this state;

12.  To exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of such power by other corporations constructing or operating telephone lines, facilities or systems;

13.  To become a member of other cooperatives, joint ventures, partnerships, corporations or other legal entities or to own stock therein;

14.  To conduct its business and exercise its powers within or without this state;

15.  To adopt, amend and repeal bylaws;

16.  To make any and all legal contracts necessary, convenient or appropriate for the full exercise of the powers herein granted; and

17.  To do and perform any other acts and things, and to have and exercise any other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

Amended by Laws 1988, c. 323, § 2, eff. Nov. 1, 1988; Laws 1991, c. 135, § 4, eff. Sept. 1, 1991.

§18438.5.  Name.

The name of a cooperative shall include the words "telephone" and "cooperative", and the abbreviation "Inc.", unless, in an affidavit made by its president or vice president, and filed with the Secretary of State, or in an affidavit made by a person signing articles of incorporation, consolidation, merger or conversion, which relate to such cooperative, and filed, together with any such articles, with the Secretary of State, it shall appear that the cooperative desires to do business in another state and is or would be precluded therefrom by reason of the inclusion of such words or either thereof in its name.  The name of a cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in, this state.  This section shall not apply to any corporation which becomes subject to this act by complying with the provisions of Section 20 of this act, or which does business in this state pursuant to Section 29 of this act and which elects to retain a corporate name which does not comply with this section.

Laws 1953, p. 485, § 5.

§18438.6.  Incorporators.

Five or more natural persons who are residents of the areas in which the principal operations of the cooperative are to be conducted may organize a cooperative in the manner hereinafter provided.

Laws 1953, p. 486, § 6.

§18438.7.  Articles of incorporation.

Articles of incorporation of a cooperative shall recite that they are executed pursuant to this act and shall state: (1) the name of the cooperative; (2) the address of its principal office; (3) the names and addresses of the incorporators; (4) the names and addresses of its trustees; (5) the purpose for which the cooperative is formed; and (6) the period of its existence and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of its business, including provisions for the issuance of nonvoting shares of stock as hereinafter provided. Such articles shall be signed by each incorporator and acknowledged by at least two of the incorporators, or on their behalf, if they are cooperatives.  If a cooperative desires to issue nonvoting shares of stock, its articles of incorporation shall state: (1) the total number of such shares of stock which may be issued and the par value of each share; (2) the fixed or maximum rate of dividends on the par value of such shares of stock, in either case not exceeding four percent (4%) per annum, and whether dividends shall be cumulative or noncumulative; (3) whether such shares of stock may be issued to members only or to members and nonmembers; (4) the maximum number of such shares of stock which may be owned by any person; and (5) the terms and conditions on which such shares of stock may be transferred, redeemed and retired.

Laws 1953, p. 486, § 7.

§18438.8.  Bylaws.

The board of trustees shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, combined consolidation and conversion, merger or consolidation. Thereafter the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members.  The bylaws shall set forth the rights and duties of members, trustees and shareholders, if any, and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this act or with its articles of incorporation.

Laws 1953, p. 486, § 8.

§18438.9.  Membership  Shares of stock - Qualification as patron.

A.  Each incorporator of a cooperative shall be a member thereof but no other person may become a member thereof unless such other person agrees to use communication services furnished by the cooperative when it is made available through its facilities, except as otherwise provided in the bylaws.  Membership in a cooperative may be evidenced by a certificate of membership which shall not be transferable, except as provided by the bylaws.  The bylaws may prescribe additional qualifications and limitations in respect of membership, provided that ownership of shares of stock, if any are authorized, shall not be a condition of membership in the cooperative.

B.  In case the issuance of shares of stock is provided for in the articles of incorporation, ownership thereof shall be evidenced by share certificates.  No share of stock shall be issued except for cash, or for property at its fair value, in an amount equal to the par value of such share of stock.

C.  Membership and share certificates shall contain such provisions, consistent with this act and the articles of incorporation of the cooperative, as shall be prescribed by its bylaws.

D.  Each member who purchases communication services in the ordinary course of business of the cooperative is a patron of the cooperative, except the use of inter-exchange access, payment of inter-exchange access fares or settlements, or the purchase of equipment does not qualify a member or other person as a patron.  The bylaws of the cooperative may provide other circumstances where a member or other person will not qualify to be a patron.

Laws 1953, p. 486, § 9; Laws 1991, c. 135, § 5, eff. Sept. 1, 1991.

§18438.10.  Meetings of members.

A.  An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided in the bylaws.

B.  Special meetings of the members may be called by the president, by the board of trustees, by any three trustees, or by not less than two hundred members or ten percent (10%) of all members, whichever shall be the lesser.

C.  Except as otherwise provided in this act, written or printed notice stating the time and place of each meeting of the members and in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten (10) days nor more than twentyfive (25) days before the date of the meeting.  If mailed, such notice shall be deemed to be given when deposited in the United States mail with postage prepaid, addressed to the member at his address as it appears on the records of the cooperative.

D.  Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative having not more than five hundred members, shall be ten percent (10%) of all members, present in person, and of a cooperative having more than five hundred members, shall be fifty members or two percent (2%) of all members, whichever is greater, present in person.  If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

E.  Each member shall be entitled to one vote on each matter submitted to a vote at a meeting of the members.  Voting shall be in person, but, if the bylaws so provide, may also be by mail.

Laws 1953, p. 486, § 10; Laws 1991, c. 135, § 6, eff. Sept. 1, 1991.

§18438.11.  Waiver of notice of meeting.

Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting.  If any such person shall attend such meeting, such attendance shall constitute a waiver of notice of such meeting, unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

Laws 1953, p. 487, § 11.

§18438.12.  Board of trustees.

A.  The business of a cooperative shall be managed by a board of not less than five (5) trustees, each of whom shall be a member of the cooperative.  The bylaws shall prescribe the number of trustees, their qualifications, other than those prescribed in this act, the manner of holding meetings of the board of trustees and of electing successors to trustees who shall resign, die, or otherwise be incapable of acting.  The bylaws may also provide for the removal of trustees from office and for the election of their successors. Trustees shall not receive any salaries for their services as trustees and, except in emergencies, shall not receive any salaries for their services in any other capacity without the approval of the members.  The cooperative may provide liability, accident, life and health insurance coverage for trustees choosing to have that coverage.  The bylaws may also prescribe a fixed fee for attendance at each meeting of the board of trustees and may provide for reimbursement of actual expenses of attendance.

B.  The trustees of a cooperative named in any articles of incorporation, consolidation, merger, conversion, or combined consolidation and conversion shall hold office until the next annual meeting of the members and until their successors are elected and qualify.  At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next annual meeting of the members, except as otherwise provided in this act or the bylaws.  Each trustee shall hold office for the term for which he is elected and until his successor is elected and qualifies.  Vacancies shall be filled in accordance with provisions of the bylaws.

C.  The bylaws may provide that:

1.  In lieu of electing the whole number of trustees annually, the trustees shall be divided into three classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the trustees of the first class to expire at the next succeeding annual meeting, the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting; and

2.  At each annual meeting or at district meetings, after such classification, a number of trustees equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual or district meeting.

D.  A majority of the board of trustees, as determined by the bylaws, shall constitute a quorum.

E.  The board of trustees may exercise all of the powers of a cooperative conferred upon the members by this act, or its articles of incorporation or bylaws.

Laws 1953, p. 487, § 12; Laws 1961, p. 202, § 1; Laws 1991, c. 135, § 7, eff. Sept. 1, 1991.

§18438.13.  Division of territory into districts.

The bylaws may provide for the division of the territory served or to be served by a cooperative into two or more districts for the nomination and election of trustees and the election and functioning of district delegates.  Such delegates, who shall be members, may nominate and elect trustees.  The bylaws shall prescribe the boundaries of the districts, or the manner of establishing such boundaries, and the manner of changing such boundaries, and the manner in which such districts shall function.  No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

Laws 1953, p. 488, § 13.

§18438.14.  Officers.

The officers of a cooperative shall consist of a president, vice president, secretary and treasurer, who shall be elected annually by and from the board of trustees.  When a person holding any such office ceases to be a trustee he shall cease to hold such office. The offices of secretary and of treasurer may be held by the same person.  The board of trustees may also elect or appoint such other officers, agents, or employees as it deems necessary or advisable and shall prescribe their powers and duties.  Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

Laws 1953, p. 488, § 14.

§18438.15.  Amendment of articles of incorporation.

A cooperative may amend its articles of incorporation by complying with the following requirements, provided, however, that a change of location of principal office may be effected in the manner set forth in Section 16 of this act:  The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached thereto the proposed amendment.  If the proposed amendment, with any changes, is approved by the affirmative vote of not less than two thirds of those members voting thereon at such meeting, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary.  The articles of amendment shall recite that they are executed pursuant to this act and shall state:  (1) the name of the cooperative; (2) the address of its principal office; and (3) the amendment to its articles of incorporation.  The president or vice president executing such articles of amendment shall make and annex thereto an affidavit stating that the provisions of this section in respect of the amendment set forth in such articles were duly complied with.

Laws 1953, p. 488, § 15.

§18438.16.  Change of location of principal office.

A cooperative may, upon authorization of its board of trustees or its members, change the location of its principal office in this state by filing a certificate reciting such change of principal office, executed and acknowledged by its president or vice president under its seal attested by its Secretary, in the office of the Secretary of State.

Laws 1953, p. 488, § 16.

§18438.17.  Consolidation of cooperatives.

Any two or more cooperatives (each of which is hereinafter designated a "consolidating cooperative"), may consolidate into a new cooperative (hereinafter designated the "new cooperative"), by complying with the following requirements:

(a) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be submitted to a meeting of the members of each consolidating cooperative, the notice of which shall have attached thereto a copy of the proposed articles of consolidation;

(b) If the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of not less than two thirds of those members of each consolidating cooperative voting thereon at each such meeting, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary.  The articles of consolidation shall recite that they are executed pursuant to this act and shall state: (1) the name of each consolidating cooperative and the address of its principal office; (2) the name of the new cooperative and the address of its principal office; (3) a statement that each consolidating cooperative agrees to the consolidation; (4) the names and addresses of the trustees of the new cooperative; (5) the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner in which members and shareholders, if any, of the consolidating cooperatives may or shall become members and shareholders, respectively, of the new cooperative; (6) the purpose for which the cooperative is formed; (7) the period of existence of the new cooperative, and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the new cooperative. The president or vice president of each consolidating cooperative executing such articles of consolidation shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such cooperative.

Laws 1953, p. 488, § 17.

§18438.18.  Merger of cooperatives.

Any one or more cooperatives (each of which is hereinafter designated a "merging cooperative") may merge into another cooperative (hereinafter designated the "surviving cooperative"), by complying with the following requirements:

(a) The proposition for the merger of the merging cooperative into the surviving cooperative and proposed articles of merger to give effect thereto shall be submitted to a meeting of the members of each merging cooperative and of the surviving cooperative, the notice of which shall have attached thereto a copy of the proposed articles of merger;

(b) If the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of not less than two thirds of those members of each cooperative voting thereon at each such meeting, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary.  The articles of merger shall recite that they are executed pursuant to this act and shall state: (1) the name of each merging cooperative and the address of its principal office; (2) the name of the surviving cooperative and the address of its principal office; (3) a statement that each merging cooperative and the surviving cooperative agree to the merger; (4) the names and addresses of the trustees of the surviving cooperative; and (5) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner in which members and shareholders, if any, of the merging cooperatives may or shall become members and shareholders, respectively, of the surviving cooperative; (6) the period of existence of the new cooperative; and (7) the purpose for which the cooperative is formed; and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the surviving cooperative.  The president or vice president of each cooperative executing such articles of merger shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such cooperative.

Laws 1953, p. 489, § 18.

§18438.19.  Effect of consolidation or merger.

(a) In the case of a consolidation the existence of the consolidating cooperative shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger;

(b) All the rights, privileges, immunities and franchises and all property, real and personal, including without limitation applications for membership, all debts due on whatever account and all other choses in action, of each of the consolidating or merging cooperatives shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed;

(c) The new or surviving cooperative shall be responsible and liable for all the liabilities and obligations of each of the consolidating or merging cooperatives and any claim existing or action or proceeding pending by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place; and

(d) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger.

Laws 1953, p. 489, § 19.

§18438.20.  Conversion of other corporations into cooperatives.

A.  Any corporation organized under the laws of this state and furnishing or having the corporative power to furnish communication services may be converted into a cooperative by complying with the following requirements and shall thereupon become subject to this act with the same effect as if originally organized under this act:

1.  The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be submitted to a meeting of the members or stockholders of such corporation, or in case of a corporation having no members or stockholders, to a meeting of the incorporators of such corporation, the notice of which shall have attached thereto a copy of the proposed articles of conversion; and

2.  If the proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with any amendments, are approved by the affirmative vote of not less than two-thirds (2/3) of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, by the affirmative vote of the holders of not less than two-thirds (2/3) of those shares of the capital stock of such corporation represented at such meeting and voting thereon, or, in the case of a corporation having no members and no shares of its capital stock outstanding, by the affirmative vote of not less than two-thirds (2/3) of its incorporators; articles of conversion in the form approved shall be executed and acknowledged on behalf of such corporation by its president or vice-president and its seal shall be affixed thereto and attested by its secretary.  The articles of conversion shall recite that they are executed pursuant to this act and shall state:

a. the name of the corporation and the address of its principal office prior to its conversion into a cooperative,

b. the statute or statutes under which it was organized,

c. a statement that such corporation elects to become a cooperative, nonprofit corporation subject to this  act,

d. its name as a cooperative,

e. the address of the principal office of the cooperative,

f. the names and addresses of the trustees of the cooperative,

g. the manner in which members, stockholders or incorporators of such corporation may or shall become members of the cooperative,

h. the period of existence of the new cooperative, and

i. the purpose for which the cooperative is formed;

and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the cooperative, including provisions for the issuance of nonvoting shares of stock as provided for in Section 348.7 of this title.  If the articles of conversion shall make provision for the issuance of such shares of stock, they shall also state the manner in which members, stockholders or incorporators of such corporation may or shall become shareholders of the cooperative.  The president or vice-president executing such articles of conversion shall make and annex thereto an affidavit stating that the provisions of this section were duly complied with in respect of such articles.  The articles of conversion shall be deemed to be the articles of incorporation of the cooperative.

B.  Any two or more corporations organized under the laws of this state and furnishing or having the corporate power to furnish communication services may, if otherwise permitted to consolidate by the laws of this state, consolidate into a cooperative subject to this act, with the same effect as if originally organized under this act, by complying with the following requirements:

1.  The proposition for the consolidation into a cooperative and the proposed articles of consolidation and conversion, with any amendments, shall be approved by each consolidating corporation in accordance with the statute or statutes under which it was organized and the provisions of subsection A of this section;

2.  The articles of consolidation and conversion in the form approved shall be executed, acknowledged and sealed in the manner prescribed in subsection A of this section and in the statute or statutes under which the consolidating corporations were organized. The articles of consolidation and conversion shall state that they are executed pursuant to this act and such statute or statutes, that each consolidating corporation elects that the new corporation shall be a cooperative, and in addition shall contain all other information required by such statute or statutes and by paragraph 2 of subsection A of this section; and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the cooperative.  The president or vice-president executing such articles of consolidation and conversion shall make and annex thereto an affidavit stating that the provisions of this section and of the statute or statutes under which the consolidating corporations were organized were duly complied with in respect of such articles.  The articles of consolidation and conversion shall be deemed to be the articles of incorporation of the cooperative and shall be filed both in accordance with the provisions of this act and of the statute or statutes under which the consolidating corporations were organized.

Laws 1953, p. 490, § 20; Laws 1991, c. 135, § 8, eff. Sept. 1, 1991.

§18438.21.  Dissolution.

A.  A cooperative which has not commenced business may be dissolved by delivering to the Secretary of State articles of dissolution which shall be executed and acknowledged on behalf of the cooperative by a majority of the incorporators and which shall state:

1.  The name of the cooperative;

2.  The address of its principal office;

3.  That the cooperative has not commenced business;

4.  That any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

5.  That no debt of the cooperative is unpaid; and

6.  That a majority of the incorporators elect that the cooperative be dissolved.

B.  1.  A cooperative which has commenced business may be dissolved in the following manner: The proposition to dissolve shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth such proposition.  The members at any such meeting shall approve, by the affirmative vote of not less than a majority of all members of the cooperative, the proposition that the cooperative be dissolved.  Upon such approval, a certificate of election to dissolve (hereinafter designated the "certificate"), executed and acknowledged on behalf of the cooperative by its president or vice-president under its seal, attested by its secretary, and stating:

(a) the name of the cooperative,

(b) the address of its principal office, and

(c) that the members of the cooperative have duly voted that the cooperative be dissolved, shall, together with an affidavit made by its president or vice-president executing the certificate, stating that the statements in the certificate are true, be submitted to the Secretary of State for filing.

2.  Upon the filing of the certificate and affidavit with the Secretary of State, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed with the Secretary of State.  The board of trustees shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two (2) successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located.  The board of trustees shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities, other than those to patrons arising by reason of their patronage, and do all other things required to wind up its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, other than those to patrons arising by reason of their patronage, shall distribute any remaining sums: first, to shareholders, if any, for the pro rata return of the par value of their shares, together with any accrued dividends; second, to patrons for the pro rata return of all amounts standing to their credit by reason of their patronage; and third, to members for the pro rata repayment of membership fees. Any sums then remaining shall be distributed among its members and former members in proportion to their patronage.  The board of trustees shall thereupon authorize the execution of articles of dissolution, which shall be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary.  The articles of dissolution shall recite that they are executed pursuant to this act and shall state:

a. the name of the cooperative,

b. the address of its principal office,

c. the date on which the certificate of election to dissolve was filed with the Secretary of State,

d. that there are no actions or suits pending against the cooperative,

e. that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor, and

f. that the preceding provisions of this subsection have been duly complied with.  The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

Laws 1953, p. 491, § 21; Laws 1991, c. 135, § 9, eff. Sept. 1, 1991.

§18438.22.  Presentation and filing of papers with Secretary of State.

Articles of incorporation, amendment, consolidation, merger, conversion, combined consolidation and conversion, or dissolution, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this act, shall be presented to the Secretary of State for filing in the records of his office.  If the Secretary of State shall find that the articles presented conform to the requirements of this act, he shall, upon the payment of the fees as in this act provided, file such articles in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion, combined consolidation and conversion, or dissolution provided for therein shall be in effect.  The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection therewith pursuant to subsection (b) of Section 21 of this act.

Laws 1953, p. 492, § 22.

§18438.23.  Operation for mutual benefit  Disposition of receipts and revenues.

A cooperative shall be operated on a nonprofit basis for the mutual benefit of its members and patrons.  The bylaws of a cooperative or its contracts with members and patrons shall contain such provisions relative to the disposition of revenues and receipts as may be necessary and appropriate to establish and maintain its nonprofit and cooperative character.  In the case of a cooperative authorized to issue shares of stock, such bylaws or contracts shall provide that no monies shall be paid or credits given on the basis of patronage except after the declaration or payment of dividends on the outstanding shares of stock in accordance with the articles of incorporation of the cooperative, and such bylaws or contracts shall otherwise be consistent with the cooperative's obligations in respect of such shares of stock.

Laws 1953, p. 492, § 23.

§18438.24.  Mortgages, deeds of trust or pledges  Sale, lease, etc.

A.  The board of trustees of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative to United States of America or any agency or instrumentality thereof or to any corporation or financial institution permitted to assist in the credit and financial needs of rural telephone cooperative corporations.

B.  A cooperative may not otherwise sell, mortgage, lease or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized by the affirmative vote of not less than two thirds (2/3) of all the members of the cooperative; provided, however, that notwithstanding any other provision of Section 438.1 et seq. of this title, or any other provision of law, the board of trustees may, upon the authorization of a majority of those members of the cooperative present at a meeting of the members thereof, the notice of which shall have set forth the proposed action, sell, lease or otherwise dispose of all or a substantial portion of its property to another cooperative pursuant to this act or to the holder or holders of any notes, bonds or other evidences of indebtedness to United States of America or any agency or instrumentality thereof or to any corporation or financial institution permitted to assist in the credit and financial needs of rural telephone cooperative corporations.

Amended by Laws 1987, c. 57, § 1, emerg. eff. April 30, 1987.

§18438.25.  Members and shareholders not liable for debts.

No member or shareholder shall be liable or responsible for any debts of the cooperative and the property of the members and shareholders shall not be subject to execution therefor.

Laws 1953, p. 493, § 25.

§18438.26.  Recording instruments  Lien.

Any mortgage, deed of trust or other instrument executed by a cooperative or foreign corporation doing business in this state pursuant to this act, which affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded, filed or indexed as provided by law in the proper office in such county as a mortgage of personal property.  The lien upon real or personal property of any such mortgage, deed of trust or other instrument shall, after recordation thereof, continue in existence and of record for the period of time specified therein without the refiling thereof of the filing or any renewal certificate, affidavit, or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon real or personal property.

Laws 1953, p. 493, § 26; Laws 1991, c. 135, § 10, eff. Sept. 1, 1991.

§18438.27.  Safety standards.

Construction of communication lines and facilities by a cooperative shall, as a minimum requirement, comply with the standards of the National Electrical Safety Code in effect at the time of such construction, and shall be in such manner and according to such specifications as will avoid interference with or hazards to existing communication lines, facilities or systems.

Laws 1953, p. 493, § 27; Laws 1991, c. 135, § 11, eff. Sept. 1, 1991.

§18438.28.  Acknowledgment of instruments.

No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, trustee, member, or shareholder of such cooperative.

Laws 1953, p. 493, § 28.

§18438.29.  Foreign nonprofit or cooperative corporation  Extensions of lines into state.

Any foreign nonprofit or cooperative corporation furnishing or authorized to furnish communication services and owning or operating communication lines or facilities in an adjacent state may construct or acquire extensions of such lines in this state and operate such extensions by complying with the statutes of this state pertaining to the qualifications of foreign corporations for the doing of business in this state.  Thereafter, such corporation shall have all the rights, powers, privileges and immunities of a cooperative organized under this act.

Laws 1953, p. 493, § 29; Laws 1991, c. 135, § 12, eff. Sept. 1, 1991.

§18438.30.  Connections with other lines.

Any cooperative or foreign corporation doing business in this state pursuant to this act (such cooperative or corporation being designated in this section as "applicant") shall have the right to require any person furnishing telephone service to the public in this state (such person being designated in this section as "company") to interconnect the company's lines, facilities or systems with, or otherwise make available such lines, facilities or systems to the applicant's telephone lines, facilities or systems, in order to provide a continuous line of communication for the applicant's subscribers.  In the event the connecting company and the applicant shall be unable to agree upon the terms and conditions of such interconnection, including compensation therefor, within thirty (30) days after request by the applicant, the Corporation Commission shall by order direct that such interconnection be made and shall prescribe the terms and conditions thereof, which shall be reasonable and nondiscriminatory.  Nothing in this section shall be deemed to subject a cooperative to the jurisdiction of the Corporation Commission except and only to the extent required to carry out the provisions hereof.

Laws 1953, p. 493, § 30.

§18438.31.  Rates.

The Corporation Commission shall have the power and authority to prescribe and enforce rates for regulated communication services under this act as may be found to be reasonable and just after due notice and hearing, provided that said commission shall make final determination of rates within ninety (90) days after the request has been received by the Commission.  In the event that said Commission fails to act within the period prescribed above, the rate requested by the applicant in said application shall immediately become effective.  From any action of the Commission prescribing rates and charges under this act, any party aggrieved may appeal to the Supreme Court in the manner now provided by law for appealing cases from the Corporation Commission to the Supreme Court.  Nothing in this section shall be deemed to subject a cooperative to the jurisdiction of the Corporation Commission except and only to the extent required to carry out the provisions thereof.

Laws 1953, p. 494, § 31; Laws 1991, c. 135, § 13, eff. Sept. 1, 1991.

§18438.32.  Approval of Corporation Commission  Orders  Certificate not required.

A.  Subject to paragraph 4 of Section 438.4 of this title, any cooperative may furnish communication services in any territory not already being furnished communication services by a telephone company or another cooperative without approval of the Corporation Commission of this state.

B.  In any matter before the Corporation Commission, to which any cooperative is a party, the Commission shall issue its order determining such matter within ninety (90) days after the application therein has been filed.

C.  Under this act, no certificate of convenience and necessity, as provided in Sections 131 through 133 of Title 17 of the Oklahoma Statutes inclusive, shall be required by the Corporation Commission for a cooperative organized hereunder.

Laws 1953, p. 494, § 32; Laws 1991, c. 135, § 14, eff. Sept. 1, 1991.

§18438.33.  Cooperatives, nonprofit and mutual corporations and associations subject to act - Corrected articles of incorporation.

A.  Existing domestic and domesticated cooperatives, nonprofit and mutual corporations and associations formed to engage in or engaging in the business, undertaking or activity described in or contemplated hereby, shall be deemed, ipso facto, to come under the provisions of this act as of the date this act becomes effective and all provisions hereof shall thereafter fully apply thereto and every such corporation and association shall have the same rights, privileges, powers and immunities as it would possess if respectively created or domesticated hereunder and shall be subject to the same obligations, duties and jurisdictions as cooperatives organized under this act.

B.  In the event any cooperative has filed defective articles of incorporation or has failed to do all things necessary to perfect its corporate organization, it may, nevertheless, file corrected articles of incorporation or amend the original articles and do and perform all acts and things necessary in the premises for the correction of such defects.

Laws 1953, p. 494, § 33; Laws 1991, c. 135, § 15, eff. Sept. 1, 1991.

§18438.34.  Partial invalidity.

If any provision of this act, or the application of such provision to any person or circumstance is held invalid, the remainder of the act and the application of such provisions to other persons or circumstances shall not be affected thereby.

Laws 1953, p. 494, § 34.

§18439.1.  Conversion of grain elevator corporations to cooperatives  Procedure.

Any corporation organized under the laws of this state for the purpose, among others, of conducting a grain elevator business, may be converted into a cooperative and become subject to this act with the same effect as if originally organized under this act by complying with the following requirements:

1.  The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors of the corporation.  The proposed articles of conversion shall state:

a. the name of the corporation prior to its conversion into a cooperative,

b. the address of the principal officer of the corporation,

c. the date of the filing of the articles of incorporation of the corporation in the Office of the Secretary of State,

d. the name assumed by the cooperative,

e. a statement that the corporation elects to become a cooperative, nonprofit, membership corporation subject to this act,

f. the manner and basis of converting either memberships in or shares of stock of the corporation into memberships of the cooperative, and

g. any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business and affairs of the corporation;

2.  The proposition for the conversion of the corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or the board of directors of such corporation shall then be submitted to a vote of the members or stockholders of the corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion.  The proposition for the conversion of the corporation into a cooperative and the proposed articles of conversion, with any amendments thereto as the members or stockholders of the corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of a majority of those members of the corporation voting thereon at such meeting, or, if the corporation is a stock corporation, upon the affirmative vote of the holders of a majority of the capital stock of the corporation represented at such meeting;

3.  Upon approval by the members or stockholders of the corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged on behalf of the corporation by its president or vicepresident and its corporate seal shall be affixed thereto and attested by its secretary.  The president or vicepresident executing such articles of conversion on behalf of the corporation shall also make and annex thereto an affidavit stating that the provisions of this section with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of the corporation into a cooperative and such articles of conversion were duly complied with.  Such articles of conversion and affidavit shall be submitted to the Secretary of State for filing as provided in this act.  The term "articles of incorporation", as used in Chapter 10 of Title 18, of the Oklahoma Statutes, shall be deemed to include the articles of conversion of a converted corporation; and

4.  The value of shares in the corporation shall be converted to the value of shares in the cooperative, on a dollarfordollar basis.  Any dividends payable on shares of stock in the cooperative shall be paid on preferred stock before dividends are paid on common stock.

Added by Laws 1983, c. 15, § 2, emerg. eff. March 25, 1983.

§18439.2.  Filing articles of conversion with Secretary of State  Issuance of certificate of conversion.

Articles of conversion, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this act, shall be presented to the Secretary of State for filing in the records of his office.  If the Secretary of State shall find that the articles conform to the requirements of this act, he shall, upon the payment of the fees specified by him file the articles so presented in the records of his office and shall issue over the Great Seal of the State an appropriate certificate of conversion, and thereupon the conversion provided for therein shall be in effect.

Added by Laws 1983, c. 15, § 3, emerg. eff. March 25, 1983.

§18471.  Venue of actions.

Any foreign corporation, doing business in the State of Oklahoma, and any person now or hereafter having any cause of action against such corporation, arising on contract, tort, or otherwise, may file suit in any county in the State of Oklahoma where the plaintiff resides or where said corporation has its principal place of business, or has property, or in any county where said corporation has an agent appointed upon whom service of summons or other process may be had.

Laws 191011, c. 26, p. 46, § 1.

§18-476.  Repealed by Laws 1998, c. 104, § 40, eff. Nov. 1, 1998.

§18-477.  Repealed by Laws 1998, c. 104, § 40, eff. Nov. 1, 1998.

§18-478.  Repealed by Laws 1998, c. 104, § 40, eff. Nov. 1, 1998.

§18481.  Corporation surety authorized.

Whenever any recognizance, stipulation, bond, or undertaking conditioned for the faithful performance of any duty or for the doing or refraining from doing anything in such recognizances, stipulation, bond or undertaking specified, is by law of the State of Oklahoma required or permitted to be given with one surety, or with two or more sureties, the execution of the same or the guaranteeing of the performance of the conditions thereof shall be sufficient when executed or guaranteed solely by a corporation incorporated under the laws of the United States, or of any state, having power to guarantee the fidelity of persons holding positions of public or private trust, and to execute and guarantee bonds and undertakings in judicial proceedings: Provided, that such recognizance, stipulation, bond or undertaking be approved by the head of department, court, judge, officer, board or body executive, legislative or judicial, required to approve or execute the same.

R.L.1910, § 1344.

§18482.  Permission to do business  Statements  Deposit.

Every company, before transacting any business in the State of Oklahoma, under Section 481 et seq. of this title, shall deposit with the Insurance Commissioner of the state a copy of its charter or articles of incorporation and a statement signed and sworn to by its president and secretary, showing the assets and liabilities.  If said Insurance Commissioner shall be satisfied that such company has authority under its charter to do the business provided for in this article, and that it has a paidup capital of not less than Five Hundred Thousand Dollars ($500,000.00) in cash or its equivalent, and is able tokeep and perform its contracts and has a good reputation for the prompt and equitable settlement and adjustment of liabilities accruing upon its undertakings, he shall grant authority in writing to such company to do business in this state, but before granting such authority the said corporations shall also be required to comply with the requirements of Section 613 of Title 36 of the Oklahoma Statutes, relating to insurers issuing policies of surety insurance.  Provided however, the deposit requirements of subsection A of Section 613 of Title 36 of the Oklahoma Statutes shall not apply to companies that solely write bonds that cover grain warehouse storage.

Amended by Laws 1986, c. 129, § 1, emerg. eff. April 14, 1986; Laws 1988, c. 291, § 1, eff. Nov. 1, 1988.

§18483.  Surety contracts, liberal construction of.

The rule of the common law requiring a strict construction of the obligations of a surety shall have no application to the obligations of a surety or guarantor or indemnitor for hire, but all such obligations shall be liberally construed in accordance with the rules of the general law applicable to policies of insurance.

R.L.1910, § 1346.

§18484.  Quarterly reports  Revocation of authority  Inquiry into solvency  Additional security.

Every such corporation shall, in the months of January, April, July and October of each year, file with the Insurance Commissioner of the state a statement signed and sworn to by its president and secretary, showing its assets and liabilities as required by Section 1345.  And the Insurance Commissioner shall have the power, and it shall be his duty, to revoke the authority of any such company to transact any business under this article whenever, in his judgment, said company is not solvent, or is conducting its business in violation of this article.  He may institute inquiry, at any time, into the solvency of such company, and may require that additional security be given, at any time, upon any obligation to the state when he deems such company no longer sufficient security.

R.L.1910, § 1347.

§18485.  Actions  Venue  Bond considered made where.

Any surety company doing business under the provisions of this article, may be sued in respect thereof, in any court of the United States or the State of Oklahoma, which has jurisdiction of actions on suits upon such recognizances, stipulations, bond, or undertaking, was made or guaranteed.  And for the purpose of this article, such recognizance, stipulation, bond, or undertaking, shall be treated as made or guaranteed in the county in which the office is located, to which it is returnable, or in which it is filed, or in the county in which the principal of such recognizance, stipulation, bond or undertaking, resided when it was made or guaranteed.

R.L.1910, § 1348.

§18486.  Failure to pay judgment.

If any such company shall neglect or refuse to pay any final judgment or decree rendered against it, upon any such recognizance, stipulation, bond, or undertaking made or guaranteed by it under the provisions of this article, from which no appeal, writ of error or supersedeas has been taken for sixty (60) days after the rendition of such judgment or decree, it shall forfeit all right to do business under this act.

R.L.1910, § 1349.

§18487.  Estopped to deny liability.

Any company which shall execute or guarantee any recognizance, stipulation, bond, or undertaking under the provisions of this article, shall be estopped in any such proceeding to deny the liability which it shall have assumed to incur, or to deny its corporate power to execute or guarantee any such instrument, or assume such liability.

R.L.1910, § 1350.

§18488.  Penalty for failure to comply.

Any company doing business under the provisions of this article, which shall fail to comply with any of its provisions, shall forfeit to the State of Oklahoma for every such failure not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00) to be recovered by suit in the name of the State of Oklahoma, in the same court in which suit may be brought against such company under the provisions of this article, and such failure shall not affect the validity of any contract entered into by such company.

R.L.1910, § 1351.

§18489.  Fiduciaries  Cost of bond as lawful expense  Amount of bond.

That any receiver, assignee, guardian, trustee, executor, administrator or other fiduciary, required by law or the order of any court or judge, to give a bond or other obligations as such, may include as a part of the lawful expense of executing his trust, such reasonable sum paid a company authorized under the laws of this state so to do, for becoming his surety on such bond as may be allowed by the court in which or a judge before whom, he is required to account, and when any such bond is signed by a surety company as surety, the penalty must not be in excess of the value of the personal property and the probable value of the annual rents, profits and issues of real property, which are likely to come into the hands of such receiver, assignee, guardian, trustee, executor, administrator or other fiduciary.  But when real estate is to be sold an additional bond shall be required in amount equal to the probable value of such real estate.

R.L.1910, § 1352; Laws 1913, c. 86, p. 139, § 1.

§18490.  Cancellation of bond  Grounds  Notice.

Where any surety company bond is required to be executed by any county, district, or state officer or his deputy or by any county employee who has in his custody any money or property belonging to the county for the purposes of his employment, whether said bond is required by law or by the board of county commissioners or by the principal officer, such surety or sureties may, if they deem themselves unsafe or insecure, upon thirty (30) days written notice given to the Secretary of State as to state and district officers and as to county officers the board of county commissioners, withdraw and cancel their obligations as surety or sureties on said bond; provided that such cancellation shall not relieve the surety company from any liability previously incurred, and said pro rata share of the unearned premium shall be returned.

Laws 1957, p. 450, § 1.

§18491.  Agreement between principal and surety for deposit of monies and assets.

It shall be lawful for any party of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all monies and assets for which he and his surety or sureties are or may be held responsible, with a bank, savings bank, safedeposit or trust company, authorized by law to do business as such, or with other depository approved by a court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of court, or a judge thereof made on such notice to such surety or sureties as such court or judge may direct; provided, however, that such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the said bond.

Laws 1959, p. 81, § 1.

§18543.  Right to hold real property limited.

All corporations organized for religious, charitable, educational or scientific purposes may hold all the property of the association owned prior to incorporation, as well as that acquired thereafter in any manner and transact all business relative thereto; but no such corporation shall own or hold more real property than may be reasonably necessary for the business and objects of the said association.

Amended by Laws 1986, c. 292, § 146, eff. Nov. 1, 1986.

§18549.  Charitable and educational corporations may engage in business.

Any corporation heretofore or hereafter organized under the laws of the State of Oklahoma for charitable or educational purposes may maintain and carry on any and all kinds of business enterprises that an individual or corporation may lawfully carry on under the laws of the State of Oklahoma as auxiliary enterprises and may do so either directly or through any other corporation or corporations, a majority of whose stock it lawfully owns, in order that additional funds may be obtained with which to carry out only the charitable or educational purposes of such corporation.

Amended by Laws 1983, c. 100, § 8, emerg. eff. May 9, 1983.

§18550.  Power to borrow money and incur indebtedness  Mortgage or pledge of property  Liability of property to taxation.

Any such charitable or educational corporation may borrow money and incur debts either for its principal purposes, or for the furtherance of any or all its business enterprises or both.  In case money is borrowed to aid any corporation, a majority of whose stock is lawfully owned by such charitable or educational  corporation, it may loan or advance the same to such controlled corporation on such terms as may seem advisable to its trustees.  Any such charitable or educational corporation so borrowing money to aid any other corporation as aforesaid, may evidence its indebtedness by notes or bonds and secure their payment by mortgaging and pledging all or any part of its property, real, personal and mixed, except the real estate, buildings and personal property consisting of household goods, farm implements and domestic animals used for the ordinary conduct and operation of the institution of such corporations, which lastnamed property shall never be liable, or in any manner taken for indebtedness, charge or lien of any nature whatsoever contracted by such corporation, to aid another corporation as aforesaid, provided that if any charitable or educational corporation shall maintain or carry on any auxiliary business under the terms of Section 549 of this title, either directly or through any other corporation or corporations, such fact shall be held to be an agreement on its part and on the part of such other corporation or corporations that all property owned by, devoted to, or used in such auxiliary business hereunder, shall be subject to taxation for all purposes in the same manner as taxable property generally and that such property shall not be exempt from taxation by reason of the fact that the revenues or profits or a portion thereof, are used or intended to be used as additional funds for carrying out the charitable or educational purposes of such corporation or for reinvestment by or in behalf of such charitable or educational corporation; and it is hereby declared that no such property shall be exempt from taxation; and provided, further, that the real estate, buildings, and personal property consisting of household goods, farming implements and domestic animals necessary for the ordinary conduct and operation of such charitable or educational corporations, shall be exempt from taxation.

Amended by Laws 1983, c. 100, § 9, emerg. eff. May 9, 1983.

§18552.1.  Citation.

This act may be cited as the Oklahoma Solicitation of Charitable Contributions Act.

Laws 1959, p. 88, § 1.

§18-552.2.  Definitions.

As used in this act:

1.  "Person" means any individual, organization, group, association, partnership or corporation;

2.  "Charitable organization" means any philanthropic, patriotic, eleemosynary, educational, social, civic, recreational, religious or any other person performing or purporting to perform acts beneficial to the public;

3.  "Contribution" means the promise or grant of any money or property of any kind or value;

4.  "Professional fund raiser" means any person who for compensation or other consideration plans, conducts or manages in this state the solicitation of contributions for or on behalf of any charitable organization or any other person, or who engages in the business of or holds himself out to persons in this state as independently engaged in the business of soliciting contributions for such purpose;

5.  "Professional solicitor" means any person who is employed or retained for compensation or other consideration of any kind whatsoever by a professional fund raiser to solicit contributions in this state for or on behalf of any charitable organization or any other person; and

6.  "Professional fund raising counsel" means an entity that, alone or through its employees and agents, provides services for compensation to a charitable organization in the solicitation of contributions, including, but not limited to, planning, managing, or preparing materials to be used in conjunction with any solicitation; provided, that the entity does not:

a. directly or indirectly solicit contributions alone or through its employees and agents, or

b. receive, have access to, or control any contribution generated by the solicitation activity.

Amended by Laws 1983, c. 100, § 10, emerg. eff. May 9, 1983; Laws 1999, c. 421, § 1, eff. Nov. 1, 1999.

§18-552.3.  Registration - Fee - Information to be filed - Out-of-state organizations.

A.  No charitable organization, except those specifically exempt under Section 552.4 of this title, shall solicit or accept contributions from any person in this state by any means whatsoever until the charitable organization shall have registered with the Office of the Secretary of State and filed information, as required by this act, on forms approved by that office.  At the time of registration, each charitable organization shall pay a fee of Fifteen Dollars ($15.00), which shall be deposited to the General Revenue Fund of the State Treasury.  Registration shall be valid for a period of one (1) year from the date of filing with the Secretary of State, and shall be subject to annual renewal.  This registration shall not be deemed to constitute endorsement by the state or by the Secretary of State of the charitable organizations so registered.  The information so filed shall be available to the general public as a matter of public record.  The forms containing the information shall be signed and acknowledged by a party duly authorized to sign on behalf of the charitable organization and shall include the following:

1.  The legal name of the charitable organization, any other name the organization may be identified as or known as, and any distinctive names the organization uses for purposes of public solicitation;

2.  The street address and the mailing address, if different, of the charitable organization;

3.  The name and street address of:

a. each officer, including each principal salaried executive staff officer,

b. each director,

c. each trustee,

d. each person who will have custody of the contributions, and

e. each person responsible for the distribution of funds collected;

4.  The purposes for which the contributions solicited or accepted are to be used; provided, however, no contribution or any portion thereof shall inure to the private benefit of any voluntary solicitor;

5.  A copy of Internal Revenue Form 990 as filed by the charitable organization for the most recently completed fiscal year; or, for the initial registration of a newly formed organization, a copy of a letter from the Internal Revenue Service, or other evidence, showing the tax exempt status of the charitable organization;

6.  The period of time during which the solicitation is to be conducted;

7.  A description of the specific method or methods of solicitation;

8.  Whether the solicitation is to be conducted by voluntary unpaid solicitors, by paid solicitors, or both;

9.  If in whole or in part by paid solicitors, the name and address of each professional fund-raiser supplying the solicitors, which includes any professional fund-raising counsel who is acting or has agreed to act on behalf of the organization; the basis of payment and the nature of the arrangement, including a copy of the contract or other agreement between the charitable organization and the professional fund-raiser or fund-raising counsel relating to financial compensation or profit to be derived by the fund-raisers or fund-raising counsel, the specific amount or percentage of compensation, or property of any kind or value to be paid or paid to the professional fund-raiser, the percentage value of compensation as compared:

a. to the total contributions received, and

b. to the net amount of the total contributions received; and

10.  Additional information as may be deemed necessary and appropriate by the Secretary of State in the public interest or for the specific protection of contributors.

B.  Any fraternal or membership organization not based in Oklahoma which solicits contributions from any person of this state by telephone, or contracts with professional fund-raisers to solicit such contributions, shall be required to have at least one member or employee of the fraternal or membership organization residing within the county where the call is received.

Added by Laws 1959, p. 88, § 3, emerg. eff. May 8, 1959.  Amended by Laws 1976, c. 200, § 1, emerg. eff. June 4, 1976; Laws 1978, c. 244, § 2, eff. July 1, 1978; Laws 1980, c. 364, § 1, eff. Oct. 1, 1980; Laws 1984, c. 79, § 1, emerg. eff. April 3, 1984; Laws 1991, c. 320, § 1, eff. Sept. 1, 1991; Laws 1994, c. 235, § 9, eff. Sept. 1, 1994; Laws 1997, c. 334, § 1, eff. July 1, 1997; Laws 1999, c. 421, § 2, eff. Nov. 1, 1999; Laws 2000, c. 6, § 2, emerg. eff. March 20, 2000; Laws 2005, c. 366, § 1, emerg. eff. June 6, 2005.

NOTE:  Laws 1999, c. 377, § 2 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§18-552.3a.  Execution and acknowledgement of registration.

Every registration instrument required to be filed with the Secretary of State pursuant to the Oklahoma Solicitation of Charitable Contributions Act shall be executed and acknowledged as follows:

1.  By formal acknowledgment of the person or persons signing the instrument that it is that person's act and deed or the act and deed of the organization, and that the facts stated therein are true.  The acknowledgment shall be made before a person who is authorized by the law of the place of execution to take acknowledgments of deeds and if that person has a seal of office, that person shall affix it to the instrument; or

2.  By signature, without more, of the person or persons signing the instrument, in which case the signature or signatures shall constitute the affirmation or acknowledgment of the signatory, under penalties of perjury, that the instrument is that person's act and deed or the act and deed of the organization, and that the facts stated therein are true.

Added by Laws 1999, c. 421, § 3, eff. Nov. 1, 1999.

§18552.4.  Persons and organizations exempt.

Except as otherwise specifically provided in this act, the provisions of Sections 552.3 and 552.5 of this title shall not apply to the following persons:

(1)  Organizations incorporated for religious purposes and actually engaged in bona fide religious programs, and other organizations directly operated, supervised, or controlled by a religious organization;

(2)  Educational institutions which have a faculty, regularly enrolled students and offer courses of study leading to the granting of recognized degrees when solicitations of contributions are confined to its student body and their families, alumni, faculty and trustees;

(3)  Fraternal organizations, when soliciting from their own members, and patriotic and civic organizations, when solicitation of contributions is confined to the membership of said organizations, and the solicitation is managed by their own membership without paid solicitors;

(4)  Persons soliciting contributions for a named individual person, when such individual person is specified by name at the time of solicitation, the purpose for such contribution is clearly stated, and if the gross contributions collected, without any deductions whatsoever for the benefit of the solicitor or any other person, be deposited directly to an account in the name of the beneficiary established for that purpose at a licensed local bank, and if such contributions are used for the direct benefit of the named individual person as beneficiary; and

(5)  Any organization which collects from charitable solicitations less than Ten Thousand Dollars ($10,000.00) per year.

Laws 1959, p. 89, § 4; Laws 1974, c. 70, § 1; Laws 1980, c. 364, § 2, eff. Oct. 1, 1980.

§18-552.5.  Financial statement - Initial registration and annual renewals - Name and address changes.

A.  Every charitable organization subject to the provisions of Section 552.1 et seq. of this title which has received contributions during the previous calendar year shall file a statement with the Secretary of State, executed and signed by a party duly authorized to act on behalf of the charitable organization, which contains the most recent information, as follows:

1.  The name, street address, and telephone number of the charitable organization;

2.  The gross amount of the contributions pledged or collected;

3.  The gross amount given or to be given to the charitable purpose represented;

4.  The aggregate amount paid and to be paid for the expenses of solicitation; and

5.  The aggregate amount paid to and to be paid to professional fund raisers and solicitors.

B.  The financial statement prescribed in subsection A of this section shall be submitted with the initial registration, and with each annual renewal, thereafter.

C.  Every charitable organization registered with the Secretary of State to solicit contributions in the State of Oklahoma which shall change its name or the mailing address of its principal office, prior to its annual renewal date shall file with the Secretary of State a statement executed by an authorized officer of the organization setting forth its new name and/or mailing address and pay a filing fee of Fifteen Dollars ($15.00).

Added by Laws 1959, p. 89, § 5, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 3, eff. July 1, 1978; Laws 1984, c. 79, § 2, emerg. eff. April 3, 1984; Laws 1994, c. 235, § 10, eff. Sept. 1, 1994; Laws 1997, c. 334, § 2, eff. July 1, 1997; Laws 1999, c. 421, § 4, eff. Nov. 1, 1999; Laws 2001, c. 406, § 6, emerg. eff. June 4, 2001.

§18-552.6.  Records - Inspection.

Every charitable organization shall keep a full and true record in such form as will enable such charitable organization to accurately provide the information required herein. All records required hereunder shall be open to inspection at all times by the Office of the Secretary of State and its employees, and upon demand shall be presented to that office for inspection.

Added by Laws 1959, p. 89, § 6, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 4, eff. July 1, 1978; Laws 1984, c. 79, § 3, emerg. eff. April 3, 1984; Laws 1994, c. 235, § 11, eff. Sept. 1, 1994; Laws 1997, c. 334, § 3, eff. July 1, 1997.

§18-552.7.  Professional fund raisers - Registration - Fees - Bond - Name and address changes.

A.  No person shall act as a professional fund-raiser for any charitable organization, including those organizations listed under Section 552.4 of this title, until the person has first registered with the Office of the Secretary of State.  Applications for registrations, signed and acknowledged by a party duly authorized to act on behalf of the fund-raiser, shall state the full, legal name of the professional fund-raiser, the street address of the principal place of business of the fund-raiser, the full, legal names and street addresses of the charitable organizations with which it has entered into contracts or agreements, and shall be accompanied by an annual fee in the sum of Fifty Dollars ($50.00), to be deposited to the General Revenue Fund of the State Treasury.  The applicant shall, at the time of making application, file with the Secretary of State a bond in which the applicant shall be the principal obligor, in the sum of Two Thousand Five Hundred Dollars ($2,500.00), with one or more sureties whose liability in the aggregate as sureties shall at least equal that sum.  The bond shall run to the Secretary of State for the use of the state and to any person, including a charitable organization, who may have a cause of action against the obligor of the bond for any malfeasance or misfeasance of the obligor or any professional solicitor employed by him or her in the conduct of the solicitation.  Registration shall be valid for a period of one (1) year from the date of filing with the Secretary of State, and may be renewed annually upon the filing of a renewal application accompanied by the bond and fee prescribed herein.

B.  No professional fund-raiser or solicitor shall engage in fund-raising activities for a charitable organization which is not registered with the Secretary of State unless the organization is exempt from registration.

C.  Every professional fund-raiser registered with the Secretary of State which shall change its name or the mailing address of its principal office, prior to its annual renewal date shall file with the Secretary of State a statement executed by an authorized officer of the organization setting forth its new name or mailing address and pay a filing fee of Twenty-five Dollars ($25.00).

Added by Laws 1959, p. 90, § 7, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 5, eff. July 1, 1978; Laws 1984, c. 79, § 4, emerg. eff. April 3, 1984; Laws 1994, c. 235, § 12, eff. Sept. 1, 1994; Laws 1997, c. 334, § 4, eff. July 1, 1997; Laws 1999, c. 421, § 5, eff. Nov. 1, 1999; Laws 2000, c. 6, § 3, emerg. eff. March 20, 2000; Laws 2001, c. 406, § 7, emerg. eff. June 4, 2001.

NOTE:  Laws 1999, c. 325, § 7 and Laws 1999, c. 377, § 3 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§18-552.8.  Contracts.

All contracts or other agreements entered into by professional fund raisers and charitable organizations shall be in writing and true and correct copies thereof shall be kept on file in the offices of the charitable organization and the professional fund raiser for a period of three (3) years from the date of solicitation of contributions provided for therein actually commences.  These contracts shall be available for inspection and examination by the Office of the Secretary of State and other authorized agencies.  At least one copy of every contract or other agreement shall be on file at all times in that office and shall be available to the general public as a matter of public record.

Added by Laws 1959, p. 90, § 8, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 6, eff. July 1, 1978; Laws 1984, c. 79, § 5, emerg. eff. April 3, 1984; Laws 1994, c. 235, § 13, eff. Sept. 1, 1994; Laws 1997, c. 334, § 5, eff. July 1, 1997; Laws 1999, c. 421, § 6, eff. Nov. 1, 1999.

§18-552.9.  Professional solicitors - Registration - Fees.

Every professional solicitor employed or retained by a professional fund raiser required to register shall, before accepting employment by the professional fund raiser, register with the Office of the Secretary of State.  An application for registration, signed by the solicitor and acknowledged, shall state the full, legal name and street address of the professional fund raiser that employs the solicitor and shall be accompanied by a fee in the sum of Ten Dollars ($10.00), to be deposited to the General Revenue Fund of the State Treasury.  Registration shall be for a period of one (1) year from the date of filing by the Secretary of State, and may be renewed annually upon the filing of a renewal application accompanied by a payment of the fee prescribed herein.

Added by Laws 1959, p. 90, § 9, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 7, eff. July 1, 1978; Laws 1984, c. 79, § 6, emerg. eff. April 3, 1984; Laws 1994, c. 235, § 14, eff. Sept. 1, 1994; Laws 1997, c. 334, § 6, eff. July 1, 1997; Laws 1999, c. 421, § 7, eff. Nov. 1, 1999; Laws 2000, c. 6, § 4, emerg. eff. March 20, 2000.

NOTE:  Laws 1999, c. 377, § 4 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§18552.10.  Duplicate receipts.

Every person soliciting or accepting funds for charitable purposes shall issue a receipt in duplicate when the amount of such contribution exceeds the sum of Two Dollars ($2.00).  The original receipt shall be given to the donor and the copy shall be forwarded to the charitable organization and retained for a period of three (3) years.

Laws 1959, p. 90, § 10.

§18552.11.  Use of names without consent  Similar names prohibited  Penalties.

A.  1.  No charitable organization, professional fund raiser, or professional solicitor seeking to raise funds for charitable purposes shall use the name of any other person (except that of an officer, director or trustee of the charitable organization by or for which contributions are solicited) for the purpose of soliciting contributions in this state without the written consent of such other person.  Nothing herein contained shall prevent the publication of names of contributors, without their written consent, in an annual or other periodic report issued by a charitable organization for the purpose of reporting to its membership or for the purpose of reporting contributions to contributors.

2.  No charitable organization soliciting or accepting contributions shall use a name so closely related or similar to other charitable organizations or governmental agencies or subdivisions that the use thereof would tend to confuse or mislead the public.

B.  Any person who uses the name of or a name deceptively similar to any other person, charitable organization, professional fund raiser, professional solicitor or governmental agency or subdivision to solicit or accept contributions, money or property under false pretense, representation or promise, upon conviction, shall be guilty of a felony and punished by a fine not more than Ten Thousand Dollars ($10,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

Added by Laws 1959, p. 90, § 11, emerg. eff. May 8, 1959.  Amended by Laws 1986, c. 88, § 1, eff. Nov. 1, 1986; Laws 1997, c. 133, § 141, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 67, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 141 from July 1, 1998, to July 1, 1999.

§18552.12.  Use of names on stationery, advertisements, etc.

It shall be deemed to be a violation of this act to use the name of any person (except that of an officer, director, or trustee of the charitable organization by or for which contributions are solicited) for the purpose of soliciting contributions if such person's name is listed on any stationery, advertisement, brochure or correspondence in or by which a contribution is solicited by or on behalf of a charitable organization or his name is listed or referred to in connection with a request for a contribution as one who has contributed to, sponsored, or endorsed the charitable organization or its activities.

Laws 1959, p. 91, § 12.

§18-552.13.  Reciprocal agreements with other states.

The Secretary of State may enter into reciprocal agreements with a like authority of any other state or states for the purpose of exchanging information made available to the Secretary of State.  Pursuant to such agreements the Secretary of State may accept information filed by a charitable organization with another state in lieu of the information required to be filed by a charitable organization in accordance with the provisions of Section 552.3 of this title, if such information is substantially similar to the information required to be filed under Section 552.3 of this title.

Added by Laws 1959, p. 91, § 13, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 8, eff. July 1, 1978; Laws 1984, c. 79, § 7, emerg. eff. April 3, 1984; Laws 1994, c. 235, § 15, eff. Sept. 1, 1994; Laws 1997, c. 334, § 7, eff. July 1, 1997.

§18-552.14.  Prosecutions - Injunctions.

A.  An action for violation of this act may be prosecuted by any district attorney of this state or by the Attorney General.

Whenever a district attorney or the Attorney General of this state shall have reason to believe that any person, charitable organization, professional fund raiser or professional solicitor is operating in violation of these provisions or there is employed or is about to be employed in any solicitation or collection of contributions for a charitable organization any device, scheme or artifice to defraud or for obtaining money or property by means of any false pretense, representation or promise, in addition to any other action authorized by law, he or she shall institute in any district court of this state an injunctive action in the name and on behalf of the people of the state against such person or charitable organization and any other person who has participated or is about to participate in such solicitation or collection by employing such device, scheme, artifice, false representation or promise.  Said action shall be for the purpose of enjoining such person or charitable organization or other participant from continuing such solicitation or collecting or engaging therein or doing any acts in furtherance thereof, or to cancel any registration statement previously filed with the Office of the Secretary of State.

B.  Any district attorney or the Attorney General shall exercise the authority granted in this section against any charitable organization which operates under the guise or pretense of being an organization exempted by the provisions of Section 552.4 of this title and is not in fact an organization entitled to such exemption.

Added by Laws 1959, p. 91, § 14, emerg. eff. May 8, 1959.  Amended by Laws 1978, c. 244, § 9, eff. July 1, 1978; Laws 1984, c. 79, § 8, emerg. eff. April 3, 1984; Laws 1986, c. 88, § 2, eff. Nov. 1, 1986; Laws 1994, c. 235, § 16, eff. Sept. 1, 1994; Laws 1997, c. 334, § 8, eff. July 1, 1997.

§18552.15.  Service of process upon Secretary of State.

Any charitable organization, professional fund raiser or professional solicitor, resident or having his or its principal place of business without the State of Oklahoma or organized under and by virtue of the laws of a foreign state who or which shall solicit contributions from people in this state, shall be deemed to have irrevocably appointed the Secretary of State as his or its agent upon whom may be served any summons, subpoena, subpoena duces tecum or other process directed to such charitable organization, or any partner, principal, officer, or director thereof or to such professional solicitor, in any action or proceeding brought by the Attorney General under the provisions of this act.  Service of such process upon the Secretary of State shall be made by personally delivering to and leaving with him or an assistant Secretary of State a copy thereof at the office of the Secretary of State in the city of Oklahoma City, and such service shall be sufficient service provided that notice of such service and a copy of such process are forthwith sent by the Attorney General to such charitable organization, professional fund raiser or professional solicitor by registered mail with return receipt requested, at his or its office as set forth in the registration form required to be filed by this act or, in default of the filing of such form, at the last address known to the Attorney General.  Service of such process shall be complete ten (10) days after the receipt by the Attorney General of a return receipt purporting to be signed by the addressee or a person qualified to receive his or its registered mail, in accordance with the rules and customs of the post office department, or, if acceptance was refused by the addressee or his or its agent, ten (10) days after the return to the Attorney General of the original envelope bearing a notation by the postal authorities that receipt thereof was refused.

Laws 1959, p. 91, § 15.

§18552.16.  Powers and duties not restricted.

This act shall not be construed to limit or to restrict the exercise of the powers or the performance of the duties of the Attorney General or of any county attorney of this state which they otherwise are authorized to exercise or perform under any other provision of law.

Laws 1959, p. 92, § 16.

§18552.17.  Nonexemption from ordinances and restrictions of political subdivisions.

The provisions of this act shall not exempt any person from any ordinances and restrictions of political subdivisions of this state regulating solicitations for charitable purposes.

Laws 1959, p. 92, § 17.

§18552.18.  Penalties.

Any person who solicits or attempts to solicit any contribution as a charitable organization or for a charitable purpose by means of knowingly false or misleading representation, advertisement or promise or any person violating the provisions of this act, including the filing of false information hereunder, shall lose its status as a taxexempt organization, and shall be taxed in the same manner and at the same rate as any other corporation, and shall upon conviction be guilty of a felony punishable by a fine not to exceed One Thousand Dollars ($1,000.00) or by imprisonment in the State Penitentiary for not more than two (2) years, or by both such fine and imprisonment, and every officer or agent of a charitable organization who authorizes or conducts illegal solicitations shall be jointly and severally liable for such fine.

Added by Laws 1959, p. 92, § 18.  Amended by Laws 1976, c. 200, § 2, emerg. eff. June 4, 1976; Laws 1980, c. 364, § 3, eff. Oct. 1, 1980; Laws 1997, c. 133, § 142, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 68, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 142 from July 1, 1998, to July 1, 1999.

§18553.1.  Solicitation under certain promises prohibited.

It shall be unlawful for any person, organization, group, association, partnership, corporation, or combination thereof, to conduct or carry on any drive for, or to solicit or invite, contributions of funds for the purpose of or under the guise or representation or promise of being able to secure old age or other assistance for any person, under any state or federal law, or of securing for such person or persons higher or additional assistance.

Laws 1959, p. 220, § 1; Laws 1978, c. 244, § 10, eff. July 1, 1978.

§18553.2.  Solicitations by regulated organizations not prohibited.

Provided that nothing in this act shall be construed to prohibit solicitations or other activity by any organization whose activities are regulated by any law or laws of the federal government or any professional organization of the State of Oklahoma.

Laws 1959, p. 221, § 2.

§18553.3.  Penalties.

Any violation of the provisions of Sections 553.1 and 553.2 of this title shall constitute a felony and any person guilty thereof shall, upon conviction, be fined not more than Ten Thousand Dollars ($10,000.00) and may be confined in the State Penitentiary for a period of not to exceed ten (10) years, or by both such fine and imprisonment.  Any such prohibited communication by any agent or servant of a corporation shall subject such corporation to the fine above specified in addition to whatever penalty is imposed upon such agent or servant.  Any corporation may be enjoined in the manner provided in Section 12, Chapter 70, Title 21, Page 193, Oklahoma Session Laws 1955, when any of the conditions herein set forth are found to exist with respect to a violation of this act, or it may be subject to the cancellation therein specified.

Added by Laws 1959, p. 221, § 3.  Amended by Laws 1997, c. 133, § 143, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 69, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 143 from July 1, 1998, to July 1, 1999.

§18561.  Trustees of religious corporations, selection.

The board of trustees, or other officers of any religious corporation, may be chosen at such times and in such manner as may be in conformity to the rules, usage or general discipline of such corporation.

R.L.1910, § 1467.

§18-562.  Alternative articles for religious association - Recording - Powers.

The members of any church or religious society, not less than three, who by its rules, usage and general discipline, or otherwise, do not desire to organize and become incorporated under the foregoing provisions relating to corporations may organize and become corporate, capable of suing and being sued, holding, purchasing and receiving title to real estate and other property by devise, gift, grant or other conveyance, with power to mortgage, sell or convey the same or any part, parcel or portion thereof, by adopting and signing articles containing:

First.  The name of the church, society, association or corporation, its general purpose and plan of operation and its place of location.

Second.  The terms of admission and qualifications of membership, and the selection of officers and the filling of vacancies, and the manner in which the same is to be governed and managed.  Such articles shall be filed in the office of the Secretary of State and a filing fee of Twenty-five Dollars ($25.00) shall be paid to the Secretary of State.  The articles shall also be filed in the office of the register of deeds of the county in which such church, society, association or corporation is located; and thereupon such church, society, association or corporation shall have all the powers hereinbefore provided, and may adopt and establish bylaws and make all rules and regulations deemed necessary and expedient for the management of its affairs in accordance with law.

R.L. 1910, § 1468.  Amended by Laws 1996, c. 69, § 1, eff. Nov. 1, 1996.

§18563.  Title vests in successors in trust.

All grants or deeds from private individuals, or acts of legislative bodies, transferring, conveying or granting real estate in this state to any bishop, dean, rector, vestryman, deacon, director, minister or any other officer or officers of any church or organized religious society in trust for the use and benefit of such society of which they are such officer or officers, which have been or may be made, done or executed, shall vest in their successor or successors in office, or other officer which such society may at any time designate, all the legal or other title, to the same extent and in all respects the same, as trustee of such trust, for the use and benefit of such society, which such bishop, dean, rector, vestryman, deacon, director, minister or other officer or officers, had under such grant, deed or act; and all transfers or sales made by such officer or officers so acquiring title by virtue of this article, by succession in office shall have all the validity, force and effect that it would have had had it been made by such bishop, dean, rector, vestryman, deacon, director, minister or other officer or officers, while holding under and by virtue of such grant, deed or act of such legislative body.

R.L.1910, § 1469.

§18564.1.  Extinct church, religious corporation, etc.  Preservation and protection of property.

The property, both real and personal, belonging to or held in trust by or for any church, religious corporation, association, organization, or society, that has or shall become extinct, or that has or shall cease to function and use its property, shall be preserved and protected from waste and dilapidation.

Laws 1943, p. 39, § 1.

§18564.2.  Association, etc. of same denomination or creed to have jurisdiction.

If there is no superior body, presbytery, synod, conference, diocese, convention, or other ecclesiastical body having jurisdiction to take charge of, protect and preserve such property, then, any statewide religious association, organization, society, or corporation of the same or similar denomination, faith, creed, practice or doctrine, shall have and is hereby given jurisdiction to take charge of and preserve such property.

Laws 1943, p. 39, § 2.

§18564.3.  Petition to district court  Final order  Transfer of title and possession.

When the condition of being extinct or of ceasing to function and use its property has existed for two (2) years or longer, and there is no superior body having jurisdiction, the district court of any county where any such property is located, upon petition therefor, after the notice hereinafter provided, and, after hearing and inquiry into the merits, shall make a final order, declaring such church or society extinct and dissolving the same; and shall make a final order transferring the title and possession of all property which may belong to such church or society or which may be held in trust for such church or society to a statewide religious association, organization, society, or corporation of the same or similar denomination, faith, creed, practice, or doctrine.

Laws 1943, p. 39, § 3.

§18564.4.  Notice of hearing.

Notice of hearing of said petition shall be given by publication in a newspaper published in the town or city where the church or religious organization was located if there be one, and if there be none, then in a newspaper at the county seat of the county, for two (2) consecutive weekly issues, the first publication being at least fifteen (15) days prior to the day of the hearing.

Laws 1943, p. 39, § 4.

§18564.5.  Lien or reversionary interest not affected.

This act shall not affect or impair any valid lien or any reversionary interest.

Laws 1943, p. 39, § 5.

§18571.  School property  How held.

Any corporation formed for the purpose of establishing an institution of learning shall hold the property of the institution solely for the purpose of education, and not for the individual benefit of itself or any contributor to the endowment thereof.

R.L.1910, § 1470.

§18572.  Objects of expenditure.

The trustees or directors of any such corporation shall faithfully apply all the funds collected, or the proceeds of the property belonging to the institution, according to their best judgment, in erecting, completing or repairing suitable buildings, in supporting necessary officers, instructors, agents and employees, and in procuring books, maps, charts, globes and philosophical, chemical and other apparatus or cabinets, necessary to the objects and success of the institution; and all donations, devises or bequests made to it for particular purposes when accepted, shall be applied in conformity with the express condition of the donor or devisor.

R.L.1910, § 1471.

§18573.  Powers of corporation.

Such corporation has power to appoint a president or principal for the institution, and such professors, tutors and other agents and officers, as may be necessary, and to displace any of them as the interests of the institutions may require; to fill vacancies, to prescribe and direct the course of studies and the discipline to be pursued and observed in the institution, and the rates of tuition in the same; and the president and professors shall constitute the faculty of such institution; and they have power to enforce the rules and regulations enacted for the government and discipline of the students, and to suspend and expel offenders, as may be deemed expedient.

R.L.1910, § 1472.

§18574.  Degrees conferred.

Every such corporation having the rank of a college or university, has power to confer, on the recommendation of the faculty, all such degrees or honors as are usually conferred by colleges and universities in the United States, and such others, having reference to the course of studies and the worth and accomplishment of the student, as may be deemed proper.

R.L.1910, § 1473.

§18575.  Mechanics and agriculture.

Such corporation may connect with its institution, to be used as a part of its course of education, any mechanical shops or machinery, or lands for agricultural purposes, not exceeding three hundred and twenty (320) acres, to which may be attached all necessary buildings for carrying on the mechanical and agricultural purposes of such institution.

R.L.1910, § 1474.

§18581.  Benevolent and charitable corporations  Purposes.

The following associations for charitable purposes may become incorporated, as provided in this article, as follows:

1.  To establish and maintain hospitals and infirmaries for the cure of the sick and support of the aged and indigent, and asylums for orphans;

2.  For the mutual assistance of the members in time of sickness or necessity, and to provide a fund for this purpose by contributions of the members thereof from time to time, and for the like incidental charitable purposes;

3.  To establish and maintain lodges, chapters and encampments, of fraternities or associations commonly known as Free Masons, the Independent Order of Odd Fellows, Good Templars, Sons of Temperance, and other like charitable orders or societies;

4.  To establish and maintain fire companies in any incorporated city or town; and

5.  To establish and maintain youth organizations to promote the ideals of good sportsmanship, honesty, loyalty, courage and reverence by providing supervised competitive athletic games.

Amended by Laws 1983, c. 100, § 11, emerg. eff. May 9, 1983.

§18582.  Transfer of membership.

Any regularly incorporated fraternal beneficiary society shall, on application of its governing body, be permitted to transfer its membership to any other society doing business in this state, and such membership may be accepted without restriction, upon age limit and without new medical examination on the part of the membership so transferred where the entrance age limit of fiftyfive (55) years and a medical examination was required and made by the society so transferring its membership.

R.L.1910, § 1476.

§18583.  Fraternal beneficiary societies  Change of name.

Any fraternal beneficiary society incorporated under the laws of this state may change its corporate name on application by its governing body to the Insurance Commissioner of the state.  The name selected shall not be such as will appear to be so near the name of any other association or society now doing business in this state as to cause confusion in the minds of the people, or to interfere with the corporate name of such existing association or corporation.  On the approval of the Insurance Commissioner the Secretary of State shall cause an amended charter to issue, signed by the Governor and attested by the seal of state, changing the name of such beneficiary society in accordance with the recommendation of the Insurance Commissioner, and such change of name shall have the same effect as if originally set forth in the original articles of incorporation.

R.L.1910, § 1477.

§18584.  Use of society name exclusive.

No person, society, association or corporation shall assume, adopt or use the name of a humane, fraternal or charitable organization, incorporated under the laws of this or of any other state of the United States, or a name so nearly resembling the name of such incorporated organization as to be a colorable imitation thereof, or calculated to deceive persons not members, with respect to such corporation.  In all cases where two or more of such societies, associations or corporations claim the right to the same name, or to names substantially similar as above provided, the organization which was first organized and used the name, and first became incorporated under the laws of the United States or of any state of the Union, shall be entitled in this state to the prior and exclusive use of such name, and the rights of such societies, associations or corporations, and of their individual members shall be fixed and determined accordingly.

Amended by Laws 1983, c. 100, § 12, emerg. eff. May 9, 1983.

§18585.  Persons not entitled to wear insignia, use name or claim membership.

No person shall wear or exhibit the badge, button, emblem, decoration, insignia or charm or shall assume or use the name of any humane, fraternal or charitable corporation, incorporated under the laws of this or any other state or of the United States or shall assume or claim to be a member thereof, or of a humane, fraternal or charitable corporation, the name of which shall so nearly resemble the name of any other corporation existing prior to the organization of the corporation or association of which such person may claim to be a member, the name whereof may be calculated to deceive the people with respect to any such prior corporation, unless he shall be authorized under the laws, statutes, rules, regulations and bylaws of such former corporation, to wear such badge, button, emblem, decoration, insignia or charm, or to use and assume such name as a member thereof.

Amended by Laws 1983, c. 100, § 13, emerg. eff. May 9, 1983.

§18586.  Violation enjoined.

Whenever there shall be an actual or threatened violation of Sections 584 and 585 of this title, an application may be made to the court or judge having jurisdiction, to issue an injunction upon notice to the defendant of not less than five (5) days, for an injunction so restraining such actual or threatened violation, or if it shall appear to such court or justice that the defendant is in fact using the name of a humane, fraternal or charitable corporation, incorporated as aforesaid, or a name so nearly resembling it as to be calculated to deceive the public, or is wearing or exhibiting the badge, insignia or emblem of such corporation without authority thereof, and in violation of Sections 584 and 585 of this title, an injunction may be issued by said court or justice, enjoining or restraining such actual or threatened violation, without requiring proof that any person has in fact been misled or deceived thereby.

Amended by Laws 1983, c. 100, § 14, emerg. eff. May 9, 1983.

§18587.  Penalty.

Any person violating the provisions of Sections 1478 and 1479 of this article, shall be deemed guilty of a misdemeanor, and upon upon conviction thereof, shall be fined not exceeding Fifty Dollars ($50.00), or imprisoned in the county jail not exceeding thirty (30) days, or may be punished by both such fine and imprisonment.

R.L. 1910, § 1481.

§18588.  Benevolent corporations may own real or personal property.

Any charitable corporation, including chartered fraternal, grand and subordinate lodges and societies, are hereby empowered to receive, either by way of gift, purchase, grant, devise or by will, real or personal property, and to hold the same, and to dispose of the same in the carrying out of the purposes of the corporation, society or lodge.

Amended by Laws 1983, c. 100, § 15, emerg. eff. May 9, 1983.

§18589.  Charter as benevolent corporation  Trustees  Bylaws.

Before being competent to so receive such property, such society shall obtain a charter as a charitable corporation in the manner provided by law from the Secretary of State, and elect trustees, who may be the same trustees already elected under their fraternal rules, and whose bylaws may, so far as they do not contravene the statute laws of the state, be substituted for the bylaws required to be adopted upon obtaining a charter.

Amended by Laws 1983, c. 100, § 16, emerg. eff. May 9, 1983.

§18590.  Community fund or chest corporations  Notice of meetings  Quorum.

Any corporation organized under the laws of this state as a community fund or community chest, or that may hereafter be so organized, may give notice of the time and place of any regular or special meeting of its members by publication for not less than two (2) weeks previous thereto in a newspaper of general circulation in the city or town where the principal office or place of business of the corporation is located.  At any such regular or special meeting, the members present in person shall constitute a quorum, and a vote of a majority of such quorum shall be sufficient to transact any or all business properly before such meeting, including the adoption or amendment of bylaws.

Laws 1945, p. 48, § 1.

§18591.  Community fund or chest corporations  Amendment of articles of incorporation.

Any community fund or community chest corporation organized under the laws of this state for which a charter has been issued may amend its articles of incorporation in any particular competent to have been embodied or inserted in the original articles of incorporation of such company, including any provision authorized by this act.   In order to amend its articles of incorporation, it shall be necessary for such amendment to have been authorized at any regular meeting of its members, or at a special meeting of such members called for the purpose of making such amendment.  When so authorized, new articles signed by the president and secretary of the corporation and entitled "Amended Articles of Incorporation" shall be filed with the Secretary of State, who upon the payment of the fees provided by Section 541, of Title 18, O.S. 1951, shall cause an amended charter to issue, signed by him as Secretary of State and attested by the seal of the state, for which date the amendment shall relate back and be considered a part of the original articles of incorporation to the same effect as if originally set forth therein.

Laws 1945, p. 48, § 2.

§18592.  Fire departments for unincorporated areas  Incorporation.

The authority of persons associated together to become incorporated as a charitable corporation for the purpose of providing either a volunteer or fulltime fire department for an unincorporated area or place is hereby ratified and confirmed.  Such a corporate fire department shall have authority to provide fire protective service both to its members and to nonmembers, either within or without the unincorporated area wherein it is situated.

Amended by Laws 1983, c. 100, § 17, emerg. eff. May 9, 1983.

§18593.  Fire departments for unincorporated areas  Service fees  Insurance.

A.  Any charitable corporation formed for the purpose of providing either a volunteer or a fulltime fire department, pursuant to Section 592 of this title, shall have authority to establish a reasonable schedule of fees to be charged for its services in extinguishing fires of its members and nonmembers who utilize such fire department to extinguish or control a fire either within or without the unincorporated area wherein it is situated.  Such schedule of fees may contain one fee for members and another fee for nonmembers, except that no fee shall be established in excess of the approximate cost of providing the service.  Any member or nonmember utilizing the services of such a fire department to extinguish or control a fire shall be liable to said corporation in the amount of the established fee.  However, no fee shall be charged by a fire department for merely appearing at the scene of a controlled fire unless called by the person setting the fire or at such person's request.  If it is necessary for suit to be brought for collection of such amount due, such liability shall include costs of suit and a reasonable attorney's fee.

B.  If insurance coverage is provided for the fee specified in subsection A of this section or for the cost of providing the service rendered by the fire department and an insurer makes payment for the service it shall be the duty of the insured party or the responding fire department to notify the insurer of services rendered.  The instrument of payment for the services of the fire department shall be made to the order of the responding fire department and the insured.

Added by Laws 1957, p. 143, § 2.  Amended by Laws 1983, c. 100, § 18, emerg. eff. May 9, 1983; Laws 1989, c. 172, § 1, emerg. eff. May 8, 1989; Laws 1993, c. 8, § 1, eff. Sept. 1, 1993.

§18594.  Fire departments for unincorporated areas  Status as state agency  Nonliability for tort.

Any charitable corporation formed in an unincorporated area for the purpose of providing either a volunteer or a fulltime fire department, such as is mentioned in Section 592 of this title, shall be considered an agency of the State of Oklahoma while actually performing the function of providing fire protective services either within or without the unincorporated area wherein it is situated, and while so engaged such corporation shall not be liable in tort for the acts of its members or its firemen.

Amended by Laws 1983, c. 100, § 19, emerg. eff. May 9, 1983.

§18601.  Right of way  Use of public ground, streets and highways  Use of railroad property  Interstate highway system.

(a) There is hereby granted to the owners of any telegraph or telephone lines operated in this state the rightofway over lands and real property in this state, and the right to use public grounds, streets, alleys and highways in this state, subject to control of the proper municipal authorities as to what grounds, streets, alleys or highways said lines shall run over or across, and the place the poles to support the wires are located; also the right to condemn and cross over or under, or build their lines along any railroad property or rightofway, subject to the necessary use of such property or rightofway by the railroad company; the rightofway over real property granted in this section may be acquired in the same manner and by like proceedings as provided for railroad corporations.

(b) Provided, however, the State Highway Commission, in the exercise of reasonable discretion, may prevent the installation of such facilities upon limited access highways which are a part of the National System of Interstate and Defense Highways, or such Commission may permit the installation of such facilities on such portion of Interstate and Defense Highways under such reasonable regulations as it may prescribe.  Provided, further, nothing herein contained shall affect the right of the owners of telephone and telegraph lines to cross such Interstate and Defense Highways and to build their lines either aerial or underground along and upon any extension of said interstate and defense highways within urban areas in accordance with Federal Aid Regulations.

§18671.  Sharepurchase options or warrants and shares issued pursuant thereto.

Any option or warrant for the purchase of shares of any domestic corporation heretofore issued by such corporation, although not issued in connection with the allotment of shares or the issuance of bonds or other securities, and any share issued by such corporation pursuant to the exercise of such option or warrant is hereby validated if the issuance of such warrant or option was heretofore expressly authorized, or hereafter is ratified, by the holders of a majority of the shares of such corporation having voting power with respect thereto.

Laws 1961, p. 199, § 1.

§18-801.  Short title.

This act is known and may be cited as the "Professional Entity Act".

Added by Laws 1961, p. 204, § 1, emerg. eff. July 26, 1961.  Amended by Laws 1995, c. 339, § 1, eff. Nov. 1, 1995.

§18802.  Statutory policy.

This act shall be so construed as to effectuate its general purpose of making available to professional persons the benefits of the corporate form for the business aspects of their practices while preserving the established professional aspects of the personal relationship between the professional person and those he serves.

Laws 1961, p. 204, § 2.

§18-803.  Definitions.

A.  As used herein, unless the context clearly indicates that a different meaning is intended:

1.  "Associated act" means the Oklahoma General Corporation Act, in the case of a corporation; the Oklahoma Revised Uniform Limited Partnership Act, in the case of a limited partnership; or the Oklahoma Limited Liability Company Act, in the case of a limited liability company;

2.  "Interest" means a share of stock in a corporation, a partnership interest in a limited partnership or a membership interest in a limited liability company;

3.  "Owner" means a shareholder in the case of a corporation, a general or limited partner in the case of a limited partnership or a member in the case of a limited liability company;

4.  "Manager" means a director or officer in the case of a corporation, a general partner in the case of a limited partnership or a manager in the case of a limited liability company;

5.  "Professional entity" means a domestic corporation, limited partnership or limited liability company formed for the purpose of rendering professional service;

6.  "Professional service" means the personal service rendered by:

a. a physician, surgeon or doctor of medicine pursuant to a license under Sections 481 through 524 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of medicine,

b. an osteopathic physician or surgeon pursuant to a license under Sections 620 through 645 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of osteopathy,

c. a chiropractic physician pursuant to a license under Sections 161.1 through 161.20 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of chiropractic,

d. a podiatric physician pursuant to a license under Sections 135.1 through 160.2 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of podiatric medicine,

e. an optometrist pursuant to a license under Sections 581 through 606 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of optometry,

f. a veterinarian pursuant to a license under Sections 698.1 through 698.18 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of veterinary medicine,

g. an architect pursuant to a license under Sections 46.1 through 46.37 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of architecture,

h. an attorney pursuant to his authority to practice law granted by the Supreme Court of the State of Oklahoma,

i. a dentist pursuant to a license under Sections 328.1 through 328.51a of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of dentistry,

j. a certified public accountant or a public accountant pursuant to his or her authority to practice accounting under Sections 15.1 through 15.35 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of public accountancy,

k. a psychologist pursuant to a license under Sections 1351 through 1376 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of psychology,

l. a physical therapist pursuant to a license under Sections 887.1 through 887.18 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of physical therapy,

m. a registered nurse pursuant to a license under Sections 567.1 through 567.16a of Title 59 of the Oklahoma Statutes, and any other subsequent laws regulating the practice of nursing,

n. a professional engineer pursuant to a license under Sections 475.1 through 475.22a of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of engineering,

o. a land surveyor pursuant to a license under Sections 475.1 through 475.22a of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of land surveying,

p. an occupational therapist pursuant to Sections 888.1 through 888.15 of Title 59 of the Oklahoma Statutes and any subsequent law regulating the practice of occupational therapy,

q. a speech pathologist or speech therapist pursuant to Sections 1601 through 1622 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of speech pathology,

r. an audiologist pursuant to Sections 1601 through 1622 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of audiology,

s. a registered pharmacist pursuant to Sections 353 through 366 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of pharmacy,

t. a licensed perfusionist pursuant to Sections 2051 through 2071 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of perfusionists,

u. a licensed professional counselor pursuant to Sections 1901 through 1920 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of professional counseling,

v. a licensed marital and family therapist pursuant to Sections 1925.1 through 1925.18 of Title 59 of the Oklahoma Statutes, and any subsequent law regulating the practice of marital and family therapy,

w. a dietitian licensed pursuant to Sections 1721 through 1739 of Title 59 of the Oklahoma Statutes and any subsequent laws regulating the practice of dietitians, or

x. a social worker licensed pursuant to Sections 1250 through 1273 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of social work;

7.  "Related professional services" means those services which are combined for professional entity purposes as follows:

a. any combination of the following professionals:

(1) a physician, surgeon or doctor of medicine pursuant to a license under Sections 481 through 524 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of medicine,

(2) an osteopathic physician or surgeon pursuant to a license under Sections 620 through 645 of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of osteopathy,

(3) a dentist pursuant to a license under Sections 328.1 through 328.51a of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of dentistry,

(4) a chiropractic physician pursuant to a license under Sections 161.1 through 161.20 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of chiropractic,

(5) a psychologist pursuant to a license under Sections 1351 through 1376 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of psychology,

(6) an optometrist pursuant to a license under Sections 581 through 606 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of optometry,

(7) a podiatric physician pursuant to a license under Sections 135.1 through 160.2 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of podiatric medicine, or

(8) a dietitian licensed pursuant to Sections 1721 through 1739 of Title 59 of the Oklahoma Statutes and subsequent laws regulating the practice of dietitians, or

b. any combination of the following professions:

(1) an architect pursuant to a license under Sections 46.1 through 46.37 of Title 59 of the Oklahoma Statutes, and any subsequent laws regulating the practice of architecture,

(2) a professional engineer pursuant to a license under Sections 475.1 through 475.22a of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of engineering, or

(3) a land surveyor pursuant to a license under Sections 475.1 through 475.22a of Title 59 of the Oklahoma Statutes, and any subsequent laws relating to the practice of land surveying;

8.  "Regulating board" means the board which is charged with the licensing and regulation of the practice of the profession which the professional entity is organized to render;

9.  "Individual", "incorporator" and "shareholder" each include the trustee of an express trust created by a person duly licensed to render a professional service who has the right to revoke said trust and who is serving as the trustee of said trust.  Any certificate required by the Professional Entity Act to be issued to an individual incorporator or shareholder may be issued to the grantor on behalf of a trust.  All references in the Professional Entity Act to death and incapacity of a shareholder shall include the death and incapacity of the grantor of a trust which own stock in a professional corporation;

10.  "Incapacity" of a shareholder means a determination by a court of competent jurisdiction, or otherwise by two independent licensed physicians, that the share holder is fully incapacitated or is partially incapacitated to the extent that the shareholder is not capable of rendering the professional service for which the professional corporation was organized; and

11.  "Other personal representative" includes the successor trustee of an express trust owning stock in a professional corporation, which trust was created by a person duly licensed to render the professional service for which the professional corporation was organized who has the right to revoke the trust and who is the original trustee of the trust.

B.  The definitions of the applicable associated act shall apply to this act, unless the context clearly indicates that a different meaning is intended.

Added by Laws 1961, p. 204, § 3, emerg. eff. July 26, 1961.  Amended by Laws 1963, c. 342, § 1, emerg. eff. June 24, 1963; Laws 1970, c. 95, § 1, emerg. eff. March 30, 1970; Laws 1971, c. 164, § 1, emerg. eff. May 25, 1971; Laws 1976, c. 27, § 1; Laws 1981, c. 312, § 1, eff. Oct. 1, 1981; Laws 1983, c. 4, § 1, eff. Nov. 1, 1983; Laws 1986, c. 292, § 147, eff. Nov. 1, 1986; Laws 1990, c. 328, § 1, eff. Sept. 1, 1990; Laws 1993, c. 345, § 1, eff. Sept. 1, 1993; Laws 1994, c. 216, § 1, emerg. eff. May 20, 1994; Laws 1995, c. 339, § 2, eff. Nov. 1, 1995; Laws 1996, c. 226, § 22, eff. July 1, 1996; Laws 1998, c. 25, § 1, eff. Nov. 1, 1998; Laws 2001, c. 307, § 1, eff. Nov. 1, 2001; Laws 2003, c. 151, § 1, eff. Nov. 1, 2003.

§18-804.  Formation of professional entity.

A professional entity may be formed by filing the appropriate instrument required by the associated act with the Secretary of State.  The individual or individuals forming the professional entity shall be duly licensed in accordance with the provisions of this state's licensing laws for the profession and in good standing within the profession to be practiced through the professional entity.  Such instrument shall meet the requirements of the applicable associated act and shall also contain the following:

1.  The profession or related professions to be practiced through the professional entity; and

2.  A certificate by the regulating board of the profession or related professions involved that each of the persons who are to become owners or managers of the professional entity and who are to engage in the practice of the profession or related profession is duly licensed in accordance with the provisions of this state's licensing laws for the profession or related profession to practice such profession.

Added by Laws 1961, p. 205, § 4, emerg. eff. July 26, 1961.  Amended by Laws 1981, c. 312, § 2, eff. Oct. 1, 1981; Laws 1986, c. 292, § 148, eff. Nov. 1, 1986; Laws 1995, c. 339, § 3, eff. Nov. 1, 1995.

§18-805.  Applicability of associated acts.

The respective associated act shall be applicable to each professional entity, and each professional entity shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other similarly situated business entities, except where inconsistent with this act.  This act shall take precedence in the event of any conflict with provisions of the applicable associated act or other laws.

Added by Laws 1961, p. 205, § 5, emerg. eff. July 26, 1961.  Amended by Laws 1986, c. 292, § 149, eff. Nov. 1, 1986; Laws 1995, c. 339, § 4, eff. Nov. 1, 1995.

§18-806.  Purpose of formation of professional entity.

A professional entity may be formed for the purpose of rendering one specific type of professional service or related professional services and services ancillary thereto and shall not engage in any business other than rendering the professional service or services which it was organized to render and services ancillary thereto; provided, however, that a professional entity may own real and personal property necessary or appropriate for rendering the type of professional services it was organized to render and may invest its funds in real estate, mortgages, stocks, bonds and any other type of investments.

Added by Laws 1961, p. 205, § 6, emerg. eff. July 26, 1961.  Amended by Laws 1981, c. 312, § 3, eff. Oct. 1, 1981; Laws 1995, c. 339, § 5, eff. Nov. 1, 1995.

§18-807.  Name of professional entity.

The name of every professional entity shall end with one or more of the words or abbreviations permitted in the applicable associated acts; provided, that such words or abbreviations shall be modified by the word "professional" or some abbreviation of the combination, with or without punctuation, including, without limitation: "P.C.", "P.L.P." or "P.L.L.C.".  Provided further, each of the regulating boards may by rule adopt further requirements as to the names of professional entities organized to render professional services within the jurisdiction of such regulating board.

Added by Laws 1961, p. 205, § 7, emerg. eff. July 26, 1961.  Amended by Laws 1981, c. 312, § 4, eff. Oct. 1, 1981; Laws 1995, c. 339, § 6, eff. Nov. 1, 1995; Laws 1996, c. 69, § 2, eff. Nov. 1, 1996; Laws 2001, c. 406, § 8, emerg. eff. June 4, 2001.

§18-808.  Office.

The principal office of the professional business entity shall be designated by street address in the formation instrument and shall not be changed without amendment of the formation instrument.

Added by Laws 1961, p. 205, § 8, emerg. eff. July 26, 1961.  Amended by Laws 1970, c. 95, § 2, emerg. eff. March 30, 1970; Laws 1986, c. 292, § 150, eff. Nov. 1, 1986; Laws 2001, c. 406, § 9, emerg. eff. June 4, 2001.

§18-809.  License requirement.

Except as provided in Section 815 of this title, no person shall hold an interest in a professional entity who is not duly licensed in accordance with the provisions of this state's licensing laws for the profession or related profession to render the same professional services or related professional services as those for which the entity is organized.

Added by Laws 1961, p. 206, § 9, emerg. eff. July 26, 1961.  Amended by Laws 1981, c. 312, § 5, eff. Oct. 1, 1981; Laws 1993, c. 345, § 2, eff. Sept. 1, 1993; Laws 1995, c. 339, § 7, eff. Nov. 1, 1995.

§18-810.  Managers and stockholders.

No person may be a manager of a professional entity who is not a person duly licensed in accordance with the provisions of this state's licensing laws for the profession or related profession to render the same professional services or related professional services as those for which the entity is formed.  No person may be a shareholder of a professional corporation who is not an individual duly licensed to render the same professional services or related professional services as those for which the corporation is organized.

Added by Laws 1961, p. 206, § 10, emerg. eff. July 26, 1961.  Amended by Laws 1963, c. 281, § 1; Laws 1971, c. 30, § 1, emerg. eff. March 22, 1971; Laws 1979, c. 6, § 1; Laws 1981, c. 312, § 6, eff. Oct. 1, 1981; Laws 1993, c. 345, § 3, eff. Sept. 1, 1993; Laws 1995, c. 339, § 8, eff. Nov. 1, 1995.

§18-811.  Professional services through owners, managers, employees and agents.

A professional entity may render professional services only through its owners, managers, employees and agents who are duly licensed in accordance with the provisions of this state's licensing laws to render professional services; provided, however, this provision shall not be interpreted to include in the term "employee", as used herein, clerks, secretaries, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional services to the public for which a license is required.

Added by Laws 1961, p. 206, § 11, emerg. eff. July 26, 1961.  Amended by Laws 1981, c. 312, § 7, eff. Oct. 1, 1981; Laws 1995, c. 339, § 9, eff. Nov. 1, 1995.

§18812.  Professional relationship preserved.

This act does not alter any law applicable to the relationship between a person rendering professional services and a person receiving such services, including liability arising out of such professional services.

Laws 1961, p. 206, § 12.

§18813.  Professional regulation.

Subject to the provisions of Section 819 of this title, nothing in this act shall restrict or limit in any manner the authority and duty of the regulating boards for the licensing of individual persons rendering professional services or the practice of the profession which is within the jurisdiction of such regulating board, notwithstanding that such person is an owner, manager or employee of a professional entity and rendering such professional services or engaging in the practice of such profession through such professional entity.

Added by Laws 1961, p. 206, § 13, emerg. eff. July 26, 1961.  Amended by Laws 1995, c. 339, § 10, eff. Nov. 1, 1995.

§18814.  Prohibited acts.

No professional entity may do any act which is prohibited to be done by individual persons licensed to practice a profession which the professional entity is organized to render.

Added by Laws 1961, p. 206, § 14, emerg. eff. July 26, 1961.  Amended by Laws 1981, c. 312, § 8, eff. Oct. 1, 1981; Laws 1995, c. 339, § 11, eff. Nov. 1, 1995.

§18-815.  Death or disqualification of shareholders - Sole shareholder - Withdrawal.

A.  1.  If the professional entity is a corporation, the certificate of incorporation, bylaws or other agreement may provide for the purchase or redemption of the shares of any shareholder upon the death, incapacity, disqualification or ending of employment of such shareholder.  In the absence of a provision in the certificate of incorporation, or the bylaws, or other agreement, the professional corporation shall purchase the shares of a deceased shareholder, a shareholder who is incapacitated or who is no longer qualified to own shares in such corporation or a shareholder whose employment has ended, within ninety (90) days after such shareholder's death, incapacity or disqualification or ending of employment, as the case may be.

2.  The price for such shares shall be the book value as of the end of the month immediately preceding such shareholder's death, incapacity, disqualification or ending of employment of the shareholder.  Book value shall be determined from the books and records of the professional corporation in accordance with the regular method of accounting used by the corporation.  If the corporation shall fail to purchase the shares by the end of the ninety day period, then the executor or administrator or other personal representative of the deceased, incapacitated or disqualified shareholder may bring an action in the district court of the county in which the principal office or place of practice of the professional corporation is located for the enforcement of this provision.  If the plaintiff is successful in such action, he shall be entitled to recover the book value of the shares involved, a reasonable attorney's fee and costs.  The professional corporation shall repurchase such shares without regard to restrictions upon the repurchase of shares provided for in the Oklahoma General Corporation Act.

3.  If there is only one shareholder of a professional corporation, and the shareholder dies or becomes incapacitated, the executor or administrator or other personal representative of the shareholder shall have the authority to sell the shares of capital stock owned by the shareholder to a qualified purchaser, or to cause a dissolution of the professional corporation as provided by law.  The vesting of ownership of shares of stock in a professional corporation in the executor or administrator or other personal representative shall be solely for the purposes set forth above and shall not be deemed to contravene any other provisions of this act.

B.  If the professional entity is a limited partnership or a limited liability company, an owner's disqualification shall be deemed a withdrawal, and the professional entity shall respond to the disqualification as it would any other withdrawal.

Added by Laws 1961, p. 206, § 15, emerg. eff. July 26, 1961.  Amended by Laws 1974, c. 52, § 1; Laws 1986, c. 292, § 151, eff. Nov. 1, 1986; Laws 1993, c. 345, § 4, eff. Sept. 1, 1993; Laws 1995, c. 339, § 12, eff. Nov. 1, 1995.

§18817.  Prior corporation.

This act shall not apply to any persons within this state who prior to the passage of this act were permitted to organize a corporation and perform professional services by the means of such corporation, and this act shall not apply to any corporation organized by such persons prior to the passage of this act; provided, however, any such persons or any such corporation may bring themselves and such corporation within the provisions of this act by amending the certificate of incorporation in such a manner so as to be consistent with all of the provisions of this act and by affirmatively stating in the amended certificate of incorporation that the shareholders have elected to bring the corporation within the provisions of this act.

Amended by Laws 1986, c. 292, § 152, eff. Nov. 1, 1986.

§18818.  Certificates.

The regulating boards of the respective professions described in Section 803 of this title are hereby authorized and directed to issue the certificates required by Section 804 of this title upon receipt of an affidavit or other instrument reciting the names and addresses of the prospective owners and managers.  The regulating boards may charge and collect a reasonable fee for such issuance.  The fee shall be deposited and expended as provided by law for other fees collected by each respective regulating board.

Added by Laws 1961, p. 207, § 18, emerg. eff. July 26, 1961.  Amended by Laws 1988, c. 323, § 3, eff. Nov. 1, 1988; Laws 1995, c. 339, § 13, eff. Nov. 1, 1995.

§18-819.  Inapplicability of conflicting laws and rules.

All laws and rules and parts of laws and rules in conflict with any of the provisions of this act or otherwise restricting the forms of organization available to persons providing professional services shall be inapplicable to professional entities formed under this act; provided, however, that nothing in this act shall be construed to supersede the provisions of 59 O.S. 1951, Sections 581 through 592, both inclusive, Sections 601 through 606, both inclusive, or Sections 941 through 947, of Title 59 of the Oklahoma Statutes, both inclusive, as amended.  In the event of the conflict of any of the provisions of this act with any of the above cited sections, then cited sections shall take precedence over this act and this act shall be construed accordingly.

Added by Laws 1961, p. 207, § 20, emerg. eff. July 26, 1961.  Amended by Laws 1995, c. 339, § 14, eff. Nov. 1, 1995.

§18863.  Nonprofit corporations for creating rural water and sewer districts  Exemption from taxation and assessments.

A corporation organized not for profit pursuant to the provisions of the Oklahoma General Corporation Act for the purpose of developing and providing rural water supply and sewage disposal facilities to serve rural residents shall be exempt from all excise taxes of whatsoever nature, and shall be exempt from payment of assessments in any general or special taxing district levied upon the property of said corporation, whether real, personal or mixed; such exemption shall include, but not be limited to, franchise taxes, assessments or fees levied by any county or municipality for inspections of the facilities of the corporation which were not requested by the corporation.  Said corporations shall have the right of eminent domain in the same manner and according to the procedures provided for in Sections 51 through 65 of Title 66 of the Oklahoma Statutes, provided, that the use of said eminent domain provisions shall be restricted to the purpose of developing and providing rural gas distribution, water supply and sewage disposal facilities.  Provided, however, no personal or real property, easement or rightofway of any utility may be acquired by eminent domain.

Added by Laws 1970, c. 328, § 1, emerg. eff. April 28, 1970.  Amended by Laws 1986, c. 53, § 1, eff. Nov. 1, 1986; Laws 1986, c. 292, § 153, eff. Nov. 1, 1986; Laws 1987, c. 124, § 1; Laws 1998, c. 283, § 1, emerg. eff. May 27, 1998.

§18865.  Liability of directors  Findings of Legislature.

The Legislature finds that nonprofit corporations serve important functions in providing services and assistance to persons in the state and that in order for these nonprofit corporations to function effectively, persons serving on the board of directors should not be subject to vicarious liability for the negligence of corporate employees or other directors.  The Legislature finds that potential exposure to vicarious liability has a detrimental effect on the participation of persons as directors of nonprofit corporations and that providing immunity to directors of such corporations for certain types of liability will promote the general health, safety and welfare of citizens in the state.

Added by Laws 1986, c. 195, § 1, eff. Nov. 1, 1986.

§18-866.  Immunity of directors - Scope and extent.

A.  Except as otherwise provided by this section, no member of the board of directors of a nonprofit corporation that holds a valid exemption from federal income taxation issued pursuant to Section 501(a) of the Internal Revenue Code (26 U.S.C. Section 501(a)) or Section 528 of the Internal Revenue Code (26 U.S.C. Section 528) and is listed as an exempt organization in Section 501(c) of the Internal Revenue Code (26 U.S.C. Section 501(c)) or files as such pursuant to Section 528 of the Internal Revenue Code shall be held personally liable for damages resulting from:

1.  any negligent act or omission of an employee of the nonprofit corporation; or

2.  any negligent act or omission of another director.

B.  The immunity provided by subsection A of this section shall not extend to intentional torts or grossly negligent acts or omissions personal to any director of the nonprofit corporation.

C.  If a nonprofit corporation transfers assets to a member of the board of directors of such corporation or to another nonprofit corporation in order to avoid claims against corporate assets resulting from a judgment rendered as a result of a suit to recover damages for the negligence of the corporation, a corporate employee or a director, the director to whom the asset is transferred or any director of the corporation from which assets are transferred to avoid such claims may be held personally liable for any such judgment rendered and the immunity provided by this section shall be of no force or effect.

D.  The provisions of this section shall only apply to suits for recovery of damages based upon causes of action that accrue on or after the effective date of this act.

Added by Laws 1986, c. 195, § 2, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 125, § 1, emerg. eff. April 8, 1988; Laws 2004, c. 255, § 1, eff. Nov. 1, 2004.

§18867.  Director  Breach of fiduciary duty  Liability.

In addition to the immunity provisions of Section 866 of Title 18 of the Oklahoma Statutes, no member of the board of directors of a nonprofit corporation shall be personally liable to the corporation, or members thereof, for monetary damages for breach of fiduciary duty as a director, provided that such immunity from liability shall not extend to:

1.  any breach of the director's duty of loyalty to the corporation; or

2.  any acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of the law; or

3.  any transaction from which the director derived an improper personal benefit.

Added by Laws 1987, c. 166, § 1, eff. Nov. 1, 1987.

§18-868.  Nonprofit corporations for benefit of towns, cities and counties - Issuance of indebtedness - Exemption from taxation.

A.  A corporation organized not for profit pursuant to the provisions of the Oklahoma General Corporation Act and that holds a valid exemption from federal income taxation issued pursuant to Section 501(a) of the Internal Revenue Code (26 U.S.C. Section 501(a)) and is listed as an exempt organization in Section 501(c) of the Internal Revenue Code (26 U.S.C. Section 501(c)) is hereby authorized to issue indebtedness for the purpose of providing funds for the benefit of and on behalf of Oklahoma educational institutions, towns, cities and counties and their citizens throughout the state and to issue such indebtedness on a tax-exempt or taxable basis, as applicable under the Internal Revenue Code (26 U.S.C. Section 1, et seq.) as amended.  Such not for profit corporations shall not be subject to the provisions of Sections 695.7, 695.8 and 695.9 of Title 62 of the Oklahoma Statutes, or similar laws thereto.

B.  The interest on any indebtedness or obligations issued by any public trust or other entity authorized to issue obligations on which the interest thereon is exempt from federal income taxation and whose purpose includes providing safe, decent and affordable single family or multifamily housing, shall not be subject to taxation by the State of Oklahoma or by any county, municipality, or political subdivision therein when such indebtedness or obligation is issued to provide decent and affordable single family or multifamily housing.

Added by Laws 1998, c. 283, § 2, emerg. eff. May 27, 1998.  Amended by Laws 1998, c. 400, § 6, emerg. eff. June 10, 1998; Laws 2000, c. 351, § 13, eff. July 1, 2001.

§18901.  Short title.

This act shall be known and may be cited as the "Oklahoma Business Development Corporation Act".

Laws 1970, c. 187, § 1, emerg. eff. April 13, 1970.

§18902.  Definitions.

As used in this act, unless a different meaning is required by the context, the following words and phrases shall have the following meanings:

(1) "Corporation" means the Oklahoma Business Development Corporation created under the provisions of this act.

(2) "Financial institution" means any bank, trust company, savings and loan association, insurance company, or other institution engaged in lending or investing funds.

(3) "Member" means any financial institution which shall undertake to lend money to a corporation created under the provisions of this act.

(4) "Board of directors" means the board of directors of a corporation created under this act.

(5) "Loan limit" for any member means the maximum amount permitted to be outstanding at one time on loans made by such member to a corporation as determined under the provisions of this act.

(6) "Shareholder" means the holder of record of shares in the corporation.

Laws 1970, c. 187, § 2, emerg. eff. April 13, 1970.

§18903.  Organization  Purpose.

A business development corporation may be incorporated in this state pursuant to the provisions of this act and all the provisions of the Oklahoma General Corporation Act not in conflict with or inconsistent with the provisions of this act shall apply to such corporation except as hereinafter otherwise provided.

Ten or more persons, a majority of whom shall be residents of this state, who desire to create a business development corporation under the provisions of this act, shall by certificate of incorporation filed with the Secretary of State, under their hands and seal, set forth:

(1) The name of the corporation, which shall include the words "Oklahoma Business Development Corporation".

(2) The location of the principal office of the corporation, but such corporation may have offices in such other places within the state as may be fixed by the board of directors.

(3) The purpose for which the corporation is founded, which shall include the following:

The purposes of the corporation shall be to promote, stimulate, develop and advance to business prosperity and economic welfare of the State of Oklahoma and its citizens; to encourage and assist through loans, investments or other business transactions in the location of new business and industry in this state and to improve and assist existing business and industry, and so to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state and provide maximum opportunities for employment; to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural and recreational developments in this state; and to provide financing for the promotion, development, and conduct of all kinds of business activity in this state.

Amended by Laws 1986, c. 292, § 154, eff. Nov. 1, 1986.

§18904.  Powers.

To accomplish its purposes, the corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

(1) To elect, appoint, and employ officers, agents and employees and to make contracts and incur liabilities for any of the purposes of the corporation.

(2) To borrow money from its members, any agency or governmental entity of the Federal Government or the State of Oklahoma or any agency or department thereof or any other corporation or person, for any of the purposes of the corporation; to issue therefor its bonds, debentures, notes or other evidence of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights, and privileges of every kind and nature, or any part thereof or interest therein, without securing stockholder or member approval.

(3) To make loans to any person, firm, corporation, association or trust, and to establish and regulate the terms and conditions with respect to any such loans, provided however, that the corporation shall not approve any application for a loan unless and until the person applying for said loan shall show that he has applied for the loan through ordinary banking channels and that the loan has been refused by at least one bank or other financial institution.

(4) To mortgage, hold, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, jointstock company, association or trust, and allow the owner or holder thereof to exercise all the rights, powers and privileges of ownership, including the right to vote thereon.  In the event of default, the Business Development Corporation must divest itself of the acquired assets within a reasonable period of time.

(5) To cooperate with and avail itself of the facilities of the United States Department of Commerce, the Oklahoma Parks and Industries Board and any other similar state or federal governmental agency; and to cooperate with and assist, and otherwise encourage organizations in the various communities of the state in the promotion, assistance and development of the business prosperity and economic welfare of such communities or of this state or of any part thereof.

(6) To do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

Laws 1970, c. 187, § 4, emerg. eff. April 13, 1970.

§18905.  Limitation on amount of capital stock acquired by member  Minimum capital stock.

(1) Notwithstanding any other provision of law, any person, corporation, public utility, financial institution, or labor union, may acquire, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, notes, debentures, securities, or other evidences of indebtedness, or the shares of capital stock of a corporation created hereunder; provided that the amount of capital stock which may be acquired by any member of such corporation shall not exceed ten percent (10%) of the loan limit of such member.

(2) The capital stock of any such corporation shall be not less than Two Hundred Fifty Thousand Dollars ($250,000.00) to be evidenced by two thousand five hundred (2,500) shares, having a par value of One Hundred Dollars ($100.00) each, at least ten percent (10%) of the capital stock of any such corporation shall be paid into the treasury before it is authorized to transact any business other than such as relates to its organization.

Laws 1970, c. 187, § 5, emerg. eff. April 13, 1970.

§18906.  Members  Acceptance of loans.

(1) All financial institutions as defined herein are hereby authorized to become members of the corporation and to make loans to the corporation as provided herein.

(2) Any financial institution may request membership in the coporation by making application to the board of directors on such form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by the board.

(3) Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(a) All loan limits shall be established at the thousanddollar amount nearest to the amount computed in accordance with the provisions of this section.

(b) No loan to the corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed ten times the amount then paid in an outstanding capital stock, reserves or earned surplus of the corporation.

(c) The total amount outstanding at any one time on loans to a development corporation made by any member shall not exceed: (i) twenty percent (20%) of the total amount then outstanding on loans to such development corporation by all members thereof, (ii) the following limit, to be determined as of the time such member becomes a member, on the basis of figures contained in the most recent yearend statement prior to its application for membership; three percent (3%) of the capital and permanent surplus of banks, trust companies; three percent (3%) of the total reserve and surplus accounts of a savings and loan association; one percent (1%) of the capital and unassigned surplus of stock insurance companies, except fire insurance companies; one percent (1%) of the unassigned surplus of mutual insurance companies, except fire insurance companies; onetenth of one percent (1/10 of 1%) of the assets of fire insurance companies; comparable limits for other financial institutions as established by the board of directors of the development corporation.  All loan limits shall be recomputed as of the first day of January of each evennumbered year, but no member's loan limit shall be increased as the result of such recomputation without the consent of such member.

(d) Each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members.  The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans made by such member to the corporation and the investment in capital stock of the corporation held by such member at the time of such call.

(e) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidence of indebtedness of the corporation, which shall be freely negotiable at all times, and which shall bear interest at a rate of not less than onehalf of one percent (1/2 of 1%) in excess of the rate of interest determined by the board of directors at the date of issuance to be the prime rate prevailing on unsecured commercial loans.

(f) Membership in the corporation shall be for the duration of the corporation provided that: (i) upon written notice given to the corporation one (1) year in advance, a member may withdraw from membership in the corporation at the expiration date of such notice, (ii) a member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to the receipt of notice of the withdrawal of said member.

Laws 1970, c. 187, § 6, emerg. eff. April 13, 1970.

§18907.  Board of directors.

The business and affairs of a corporation shall be conducted by a board of directors.  The number of directors shall be a multiple of three with a minimum of fifteen and a maximum of twentyone. Twothirds of the directors shall be elected by the members, and onethird shall be elected by the stockholders.  Onethird of the original board shall be elected for a term of one (1) year, onethird for a term of two (2) years, and onethird for a term of three (3) years; all directors subsequently elected shall serve for a term of three (3) years.  Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

Laws 1970, c. 187, § 7, emerg. eff. April 13, 1970.

§18908.  Voting rights.

Each stockholder shall be entitled to one vote, in person or by proxy, for each share of capital stock held, and each member shall be entitled to one vote, in person or by proxy, for each One Thousand Dollars ($1,000.00) of the outstanding loan limit of each member.

Laws 1970, c. 187, § 8, emerg. eff. April 13, 1970.

§18909.  Retention of certain earnings.

Each year the corporation shall set apart as earned surplus not less than ten percent (10%) of its net earnings for the preceding fiscal year until such surplus shall be equal in value to onehalf of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus so established shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.

Laws 1970, c. 187, § 9, emerg. eff. April 13, 1970.

§18910.  Deposit of funds.

No corporation organized under the provisions of this act shall at any time be authorized to receive money on deposit.  The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.

Laws 1970, c. 187, § 10, emerg. eff. April 13, 1970.

§18911.  Amendment of articles of incorporation.

No amendment to the certificate of incorporation shall be made which increases the obligation of a member to make loans to the corporation or which makes any change in the principal amount, interest rate, maturity date, or in the security or credit position of any outstanding loan made by a member to the corporation or which affects the right of a member to withdraw from membership or the voting rights of such member, without the consent of each member who would be affected by such amendment.

Amended by Laws 1986, c. 292, § 155, eff. Nov. 1, 1986.

§18912.  Audits and reports.

Such corporation shall be subject to an annual examination and audit by one or more certified public accountants to be selected by the board of directors, sufficient to reflect the result of the operations during and the condition of the corporation at the end of the fiscal year.  A report of such examination, audit and condition of such corporation shall be made in writing to each of the members and stockholders of such corporation on or before the one hundred twentieth day of each succeeding fiscal year of said corporation.

Laws 1970, c. 187, § 12, emerg. eff. April 13, 1970.

§18951.  Prohibition on forming  Exceptions.

A.  It is hereby declared to be the public policy of this state and shall be the prohibition of this act that, notwithstanding the provisions of Section 5 of this act, no foreign corporation shall be formed or licensed under the Oklahoma General Corporation Act for the purpose of engaging in farming or ranching or for the purpose of owning or leasing any interest in land to be used in the business of farming or ranching.  A domestic corporation may, however, be formed under the Oklahoma General Corporation Act to engage in such activity if the following requirements are met by that domestic corporation:

1.  There shall be no shareholders other than (a) natural persons; (b) estates; (c) trustees of trusts for the benefit of natural persons, if such trustees are either (i) natural persons or (ii) banks or trust companies which either have their principal place of business in Oklahoma or are organized under the laws of the State of Oklahoma; or (d) corporations owned by no shareholders other than those described in paragraph 1 (a), (b) or (c) of this section and meeting the requirements of paragraph 3 of this section.

2.  Not more than thirtyfive percent (35%) of the corporation's annual gross receipts shall be from any source other than (a) farming or ranching or both, as the case may be, or (b) allowing others to extract from the corporate lands any minerals underlying the same, including, but not limited to, oil and gas.  Provided, however, in the event a corporation does not comply with the thirtyfive percent (35%) annual gross receipt test, then, in that event the corporation may furnish records of its gross receipts for each of the previous five (5) years, or for each year that it has been in existence if less than five (5) years, and the average of said annual gross receipts shall be used in lieu of the corporation's annual gross receipts for purposes of complying with this section.

3.  Except as otherwise provided in this paragraph, there shall not be more than ten shareholders unless said shareholders in excess of ten are related as lineal descendants or are or have been related by marriage to lineal descendants or persons related to lineal descendants by adoption or any combination of same.  For a corporation incorporated for the purpose of breeding horses, there shall not be more than twenty-five shareholders.

4.  Certificates of incorporation for domestic corporations which intend to engage in farming or ranching or owning or leasing any interest in land to be used in the business of farming or ranching shall initially be approved by the State Board of Agriculture concerning the purpose prior to filing in the office of the Secretary of State.  No stated purpose is to be disapproved by the Board of Agriculture unless such stated purpose violates existing civil or criminal code.

B.  The Secretary of State shall provide the State Department of Agriculture a list of corporations registering in the state that list farming or ranching or owning or leasing any interest in land to be used in the business of farming or ranching at least weekly.

Amended by Laws 1986, c. 292, § 156, eff. Nov. 1, 1986; Laws 1991, c. 38, § 2, emerg. eff. April 3, 1991.

§18952.  Revocation of license  Vacation of franchise  Penalties.

A.  Any license issued after June 1, 1971, under the Oklahoma Business Corporation Act to a foreign corporation for the purpose of engaging in farming or ranching or for the purpose of owning or leasing any interest in land to be used in the business of farming or ranching shall be revoked within five (5) years of the effective date of this act.

B.  The corporate franchise of any existing domestic corporation  formed under the Oklahoma Business Corporation Act after June 1,  1971, for the purpose of engaging in farming or ranching or for the  purpose of owning or leasing any interest in land to be used in the  business of farming or ranching shall be vacated within five (5) years of the effective date of this act unless its articles of incorporation comply with Section 951 of this title.

C.  The corporate franchise of any domestic corporation governed by the Oklahoma General Corporation Act formed for the purpose of farming or ranching or for the purpose of owning or leasing any interest in land to be used in the business of farming or ranching and permitted to engage in such activity under this act shall be vacated promptly in the manner prescribed by Section 104 of this act, if the corporation has persistently violated the provisions of subsection A of Section 951 of this title.

D.  The State Board of Agriculture shall initiate and prosecute civil or criminal actions and proceedings when deemed necessary to enforce or carry out any of the provisions of this code.

E.  This act shall not require any foreign or domestic corporation to dispose of any property acquired on or before June 1, 1971.

F.  Any farming or ranching corporation which violates the provisions of Section 951 of this title shall be fined an amount not to exceed Five Hundred Dollars ($500.00).  Any other person, corporation or entity who knowingly violates such section shall be deemed guilty of a misdemeanor.

Amended by Laws 1986, c. 292, § 157, eff. Nov. 1, 1986.

§18-953.  Actions for divestment of interest in land held by corporation - Exemptions - Dissolution of corporation.

A.  No corporation organized for a purpose other than farming or ranching shall own, lease or hold, directly or indirectly, agricultural lands in excess of that amount reasonably necessary to carry out its business purpose.

B.  Any resident of the county in which the land is situated, who is of legal age, may initiate an action for the divestment of an interest in land held by a corporation in violation of the provisions of Sections 951 through 954 of this title, in the county in which the land is situated.  If such action is successful all costs of the action shall be assessed against the defendant corporation, and a reasonable attorney's fee shall be allowed the plaintiff.  Should judgment be rendered for the defendant, such costs and a reasonable attorney's fee for the defendant shall be paid by the plaintiff.

C.  In the event an action for the divestment of an interest in land held by a corporation in violation of the provisions of Sections 951 through 954 of this title is successful against said corporation, said corporation shall be required to dispose of said land within such reasonable period of time as may be ordered by the court, subject to the corporation's right of appeal.  Except as otherwise provided by Section 954 of this title, the provisions of Sections 951 through 954 of this title shall not apply to corporations engaging in food canning operations, food processing or frozen food processing insofar as such corporations engage in the raising of food products for aforesaid purposes.

D.  Upon the petition to a court of competent jurisdiction by shareholders holding twenty-five percent (25%) or more of the shares in a farming or ranching business corporation the court in its discretion, for good cause shown, may order the corporation dissolved and the assets of such corporation divided in kind pro rata to the shareholders or liquidated and the proceeds of such liquidation divided pro rata to the shareholders all according to the procedures specified for the dissolution and liquidation of business corporations under the Oklahoma General Corporation Act.

Laws 1971, c. 310, § 3, emerg. eff. June 24, 1971; Laws 1978, c. 101, § 1, emerg. eff. March 29, 1978; Laws 1986, c. 292, § 158, eff. Nov. 1, 1986; Laws 1994, c. 61, § 1, emerg. eff. April 15, 1994.

§18-954.  Exemptions.

The provisions of Section 951 et seq. of this title shall not apply where a corporation, either domestic or foreign:

1.  Engages in research and/or feeding arrangements or operations concerned with the feeding of livestock or poultry, but only to the extent of such research and/or feeding arrangements or such livestock or poultry operations;

2.  Engages in operations concerned with the production and raising of livestock or poultry for sale or use as breeding stock and including only directly related operations, such as breeding or feeding livestock or poultry which are not selected or sold as breeding stock;

3.  Engages in swine operations, including only directly related operations, such as facilities for the production of breeding stock, feed mills, processing facilities, and providing supervisory, technical and other assistance to any other persons performing such services on behalf of the corporation;

4.  Engages in poultry operations, including only directly related operations, such as operating hatcheries, facilities for the production of breeding stock, feed mills, processing facilities, and providing supervisory, technical and other assistance to any other persons performing such services on behalf of the corporation to the extent of such operations in this state by the corporation on the effective date of this act;

5.  Engages in forestry as defined by Section 14 of Title 2 of the Oklahoma Statutes;

6.  Whose corporate purpose is charitable or eleemosynary; or

7.  Presently engages in fluid milk processing within the State of Oklahoma or leases to a fluid milk processor so engaged; provided, this exception is limited to such dairy operations as are necessary to meet such processor's needs.

Added by Laws 1971, c. 310, § 4, emerg. eff. June 24, 1971.  Amended by Laws 1988, c. 323, § 32, eff. Nov. 1, 1988; Laws 1991, c. 38, § 1, emerg. eff. April 3, 1991; Laws 1994, c. 61, § 2, emerg. eff. April 15, 1994; Laws 2002, c. 94, § 1, emerg. eff. April 17, 2002.

§18-954.1.  Application of Sections 951 through 956 - Production of nursery stock.

The provisions of Sections 951 through 956 of Title 18 of the Oklahoma Statutes shall not apply if a corporation, partnership, limited liability company, or other legal entity, either domestic or foreign engages in the production of nursery stock, as defined in Section 3-11 of Title 2 of the Oklahoma Statutes.

Added by Laws 2000, c. 196, § 1, eff. Nov. 1, 2000.

§18955.  Limitations on ownership  Exceptions.

A.  No person, corporation, association or any other entity shall engage in farming or ranching, or own or lease any interest in land to be used in the business of farming or ranching, except the following:

1.  Natural persons and the estates of such persons;

2.  Trustees of trusts; provided that:

a. each beneficiary shall be a person or entity enumerated in paragraphs 1 through 5 of this subsection, and

b. there shall not be more than ten beneficiaries unless the beneficiaries in excess of ten are related as lineal descendants or are or have been related by marriage or adoption to lineal descendants, and

c. at least sixtyfive percent (65%) of the trust's annual gross receipts shall be derived from farming or ranching, or from allowing others to extract minerals underlying lands held by the trust.  If the trust cannot comply with the annual gross receipts test, the trust may furnish records of its gross receipts for each of the previous five (5) years, or for each year that it has been in existence if less than five (5) years, and the average of such annual gross receipts may be used for purposes of complying with this section;

3.  Corporations, as provided for in Sections 951 through 954 of this title, or as otherwise permitted by law;

4.  Partnerships and limited partnerships; provided that:

a. each partner shall be a person or entity enumerated in paragraphs 1 through 5 of this subsection, and

b. there shall not be more than ten partners unless said partners in excess of ten are related as lineal descendants or are or have been related by marriage or adoption to lineal descendants, and

c. at least sixtyfive percent (65%) of the partnership's annual gross receipts shall be derived from farming or ranching, or from allowing others to extract minerals underlying lands held by the partnership.  If the partnership cannot comply with the annual gross receipts test, the partnership may furnish records of its gross receipts for each of the previous five (5) years, or for each year that it has been in existence if less than five (5) years, and the average of such annual gross receipts may be used for purposes of complying with this section;

5.  Limited liability companies formed pursuant to the Oklahoma Limited Liability Company Act; provided that:

a. each member shall be a person or entity enumerated in paragraphs 1 through 5 of this subsection, and

b. there shall not be more than thirty members unless said members in excess of thirty are related as lineal descendants or are or have been related by marriage or adoption to lineal descendants, and

c. at least sixty-five percent (65%) of the limited liability company's annual gross receipts shall be derived from farming or ranching, or from allowing others to extract minerals underlying lands held by the limited liability company.  If the limited liability company cannot comply with the annual gross receipts test, the limited liability company may furnish records of its gross receipts for each of the previous five (5) years, or for each year that it has been in existence if less than five (5) years, and the average of such annual gross receipts may be used for purposes of complying with this section.

B.  Any farming or ranching corporation, trust, partnership, limited partnership, limited liability company or other entity which violates any provisions of this section shall be fined an amount not to exceed Five Hundred Dollars ($500.00).  Any other person or entity who knowingly violates this section shall be deemed guilty of a misdemeanor.

C.  The provisions of this act shall not apply to interests in land acquired prior to June 1, 1978.

Added by Laws 1978, c. 169, § 1, emerg. eff. April 10, 1978.  Amended by Laws 1993, c. 366, § 1, eff. Sept. 1, 1993; Laws 1994, c. 2, § 6, emerg. eff. March 2, 1994; Laws 2001, c. 208, § 6, emerg. eff. May 14, 2001.

NOTE:  Laws 1993, c. 37, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§18956.  Action for divestment  Cost  Attorney fees.

A.  Any resident of the county in which the land is situated, who is of legal age, may initiate an action in the district court in the county wherein the land is situated for the divestment of an interest in land held in violation of Section 1 of this act.  If such action is successful, all costs of the action shall be assessed against the defendant and a reasonable attorney fee shall be allowed the plaintiff, and, should judgment be rendered for the defendant, such costs and a reasonable attorney fee for the defendant shall be paid by the plaintiff.

B.  In the event an action for the divestment of an interest in land held in violation of Section 1 of this act is successful, the defendant shall be required to dispose of said land within such reasonable period of time as may be ordered by the court, subject to the right of appeal of said defendant.

Laws 1978, c. 169, § 2, emerg. eff. April 10, 1978.

§181001.  Short title.

SHORT TITLE

Sections 1001 through 1144 of this title and Sections 18 and 25 through 27 of this act shall be known and may be cited as the "Oklahoma General Corporation Act".  Section captions are part of the Oklahoma General Corporation Act.

Added by Laws 1986, c. 292, § 1, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 31, § 1, eff. Nov. 1, 1987; Laws 1988, c. 323, § 4, eff. Nov. 1, 1988.

§181002.  Scope of Act.

SCOPE OF ACT

A.  The provisions of the Oklahoma General Corporation Act shall be applicable to every corporation, whether profit or not for profit, stock or nonstock, existing as of the effective date of this act or thereafter formed or qualified to transact business in this state, and to all securities thereof, except to the extent that:

1.  any such corporation is expressly excluded from the operation of the Oklahoma General Corporation Act or portions thereof; or

2.  special provisions concerning any such corporation conflict with the provisions of the Oklahoma General Corporation Act, in which case such special provisions shall govern.

B.  Any conflicts with the provisions of the Oklahoma General Corporation Act and any tax or unclaimed property laws of this state shall be governed by the tax or unclaimed property provisions, including those provisions relating to personal liability of corporate officers and directors.

C.  The provisions of the Oklahoma General Corporation Act concerning qualification of foreign corporations and providing requirements and duties relating to such corporations shall not apply to insurance companies subject to the jurisdiction of the Insurance Commissioner or to foreign transportation companies subject to the jurisdiction of the Corporation Commission, existing as of the effective date of this act or thereafter qualified to transact business in this state.

Added by Laws 1986, c. 292, § 2, eff. Nov. 1, 1986.

§18-1003.  Repealed by Laws 1997, c. 418, § 126, eff. Nov. 1, 1997.

§181004.  Reserved Power of State to Amend or Repeal  Oklahoma General Corporation Act Part of Corporation's Chapter or Certificate of Incorporation.

RESERVED POWER OF STATE TO AMEND OR REPEAL;

OKLAHOMA GENERAL CORPORATION ACT PART OF CORPORATION'S

CHARTER OR CERTIFICATE OF INCORPORATION

The Oklahoma General Corporation Act may be amended or repealed at the pleasure of the Legislature, but any amendment or repeal shall not take away or impair any remedy available pursuant to the provisions of the Oklahoma General Corporation Act against any corporation or its officers for any liability which shall have been previously incurred.  The Oklahoma General Corporation Act and any amendments thereto shall be a part of the charter or certificate of incorporation of every corporation except so far as the same are inapplicable and inappropriate to the objects of the corporation. The provisions of this section shall not affect or impair as to any corporation any rights protected or guaranteed by the Constitution of this state or of the United States.

Added by Laws 1986, c. 292, § 4, eff. Nov. 1, 1986.

§181005.  Incorporators  How Corporation Formed  Purposes.

INCORPORATORS; HOW CORPORATION FORMED; PURPOSES

A.  Any person, partnership, association or corporation, singly or jointly with others, and without regard to his or their residence, domicile or state of incorporation, may incorporate or organize a corporation pursuant to the provisions of the Oklahoma General Corporation Act by filing with the Secretary of State a certificate of incorporation which shall be executed, acknowledged and filed in accordance with the provisions of Section 7 of this act; provided, however, at least three (3) persons, partnerships, associations, or corporations, or any combination thereof, shall be required to incorporate as a not for profit corporation pursuant to the provisions of the Oklahoma General Corporation Act.

B.  A corporation may be incorporated or organized pursuant to the provisions of the Oklahoma General Corporation Act to conduct or promote any lawful business or purposes, except as may otherwise be provided by the Constitution or other law of this state.

C.  Corporations for constructing, maintaining and operating public utilities, whether in or outside of this state, may be organized pursuant to the provisions of the Oklahoma General Corporation Act, but corporations for constructing, maintaining and operating public utilities within this state shall be subject to, in addition to the provisions of the Oklahoma General Corporation Act, the special provisions and requirements of Title 17 of the Oklahoma Statutes applicable to such corporations.

Added by Laws 1986, c. 292, § 5, eff. Nov. 1, 1986.

§18-1006.  Certificate of incorporation - Contents.

CERTIFICATE OF INCORPORATION; CONTENTS

A.  The certificate of incorporation shall set forth:

1.  The name of the corporation which shall contain one of the words "association", "company", "corporation", "club", "foundation", "fund", "incorporated", "institute", "society", "union", "syndicate", or "limited" or abbreviations thereof, with or without punctuation, or words or abbreviations thereof, with or without punctuation, of like import of foreign countries or jurisdictions; provided that such abbreviations are written in Roman characters or letters, and which shall be such as to distinguish it upon the records in the Office of the Secretary of State from:

a. names of other corporations, whether domestic or foreign, then existing or which existed at any time during the preceding three (3) years,

b. names of partnerships whether general or limited, or domestic or foreign, then existing or which existed at any time during the preceding three (3) years,

c. names of limited liability companies, whether domestic or foreign, then existing or which existed at any time during the preceding three (3) years,

d. trade names or fictitious names filed with the Secretary of State, or

e. corporate, limited liability company or limited partnership names reserved with the Secretary of State;

2.  The address, including the street, number, city and county, of the corporation's registered office in this state, and the name of the corporation's registered agent at such address;

3.  The nature of the business or purposes to be conducted or promoted.  It shall be sufficient to state, either alone or with other businesses or purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the general corporation law of Oklahoma, and by such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations, if any;

4.  If the corporation is to be authorized to issue only one class of stock, the total number of shares of stock which the corporation shall have authority to issue and the par value of each of such shares, or a statement that all such shares are to be without par value.  If the corporation is to be authorized to issue more than one class of stock, the certificate of incorporation shall set forth the total number of shares of all classes of stock which the corporation shall have authority to issue and the number of shares of each class, and shall specify each class the shares of which are to be without par value and each class the shares of which are to have par value and the par value of the shares of each such class.  The provisions of this paragraph shall not apply to corporations which are not organized for profit and which are not to have authority to issue capital stock.  In the case of such corporations, the fact that they are not to have authority to issue capital stock shall be stated in the certificate of incorporation;

5.  The name and mailing address of the incorporator or incorporators;

6.  If the powers of the incorporator or incorporators are to terminate upon the filing of the certificate of incorporation, the names and mailing addresses of the persons who are to serve as directors until the first annual meeting of shareholders or until their successors are elected and qualify; and

7.  If the corporation is not for profit:

a. that the corporation does not afford pecuniary gain, incidentally or otherwise, to its members as such,

b. the name and mailing address of each trustee or director,

c. the number of trustees or directors to be elected at the first meeting, and

d. in the event the corporation is a church, the street address of the location of the church.

The restriction on affording pecuniary gain to members shall not prevent a not-for-profit corporation operating as a cooperative from rebating excess revenues to patrons who may also be members.

B.  In addition to the matters required to be set forth in the certificate of incorporation pursuant to the provisions of subsection A of this section, the certificate of incorporation may also contain any or all of the following matters:

1.  Any provision for the management of the business and for the conduct of the affairs of the corporation, and any provision creating, defining, limiting and regulating the powers of the corporation, the directors, and the shareholders, or any class of the shareholders, or the members of a nonstock corporation, if such provisions are not contrary to the laws of this state.  Any provision which is required or permitted by any provision of the Oklahoma General Corporation Act to be stated in the bylaws may instead be stated in the certificate of incorporation;

2.  The following provisions, in substantially the following form:  "Whenever a compromise or arrangement is proposed between this corporation and its creditors or any class of them and/or between this corporation and its shareholders or any class of them, any court of equitable jurisdiction within the State of Oklahoma, on the application in a summary way of this corporation or of any creditor or shareholder thereof or on the application of any receiver or receivers appointed for this corporation under the provisions of Section 1106 of this title or on the application of trustees in dissolution or of any receiver or receivers appointed for this corporation under the provisions of Section 1100 of this title, may order a meeting of the creditors or class of creditors, and/or of the shareholders or class of shareholders of this corporation, as the case may be, to be summoned in such manner as the court directs.  If a majority in number representing three-fourths (3/4) in value of the creditors or class of creditors, and/or of the shareholders or class of shareholders of this corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this corporation as a consequence of such compromise or arrangement, the compromise or arrangement and the reorganization, if sanctioned by the court to which the application has been made, shall be binding on all the creditors or class of creditors, and/or on all the shareholders or class of shareholders, of this corporation, as the case may be, and also on this corporation.";

3.  Such provisions as may be desired granting to the holders of the stock of the corporation, or the holders of any class or series of a class thereof, the preemptive right to subscribe to any or all additional issues of stock of the corporation of any or all classes or series thereof, or to any securities of the corporation convertible into such stock.  No shareholder shall have any preemptive right to subscribe to an additional issue of stock or to any security convertible into such stock unless, and except to the extent that, such right is expressly granted to him in the certificate of incorporation.  Preemptive rights, if granted, shall not extend to fractional shares;

4.  Provisions requiring, for any corporate action, the vote of a larger portion of the stock or of any class or series thereof, or of any other securities having voting power, or a larger number of the directors, than is required by the provisions of this act;

5.  A provision limiting the duration of the corporation's existence to a specified date; otherwise, the corporation shall have perpetual existence;

6.  A provision imposing personal liability for the debts of the corporation on its shareholders or members to a specified extent and upon specified conditions; otherwise, the shareholders or members of a corporation shall not be personally liable for the payment of the corporation's debts, except as they may be liable by reason of their own conduct or acts;

7.  A provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director:

a. for any breach of the director's duty of loyalty to the corporation or its shareholders,

b. for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law,

c. under Section 1053 of this title, or

d. for any transaction from which the director derived an improper personal benefit.

No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective.

C.  It shall not be necessary to set forth in the certificate of incorporation any of the powers conferred on corporations by the provisions of this act.

Added by Laws 1986, c. 292, § 6, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 183, § 1, eff. Nov. 1, 1987; Laws 1988, c. 323, § 5, eff. Nov. 1, 1988; Laws 1992, c. 99, § 1, eff. Sept. 1, 1992; Laws 1996, c. 69, § 3, eff. Nov. 1, 1996; Laws 2001, c. 405, § 2, eff. Nov. 1, 2001; Laws 2004, c. 255, § 2, eff. Nov. 1, 2004.

§18-1007.  Execution, acknowledgment, filing and effective date of original certificate of incorporation and other instruments - Exceptions.

EXECUTION, ACKNOWLEDGMENT, FILING AND EFFECTIVE

DATE OF ORIGINAL CERTIFICATE OF INCORPORATION

AND OTHER INSTRUMENTS; EXCEPTIONS

A.  Whenever any provision of the Oklahoma General Corporation Act requires any instrument to be filed in accordance with the provisions of this section or with the provisions of this act, the instrument shall be executed as follows:

1.  The certificate of incorporation and any other instrument to be filed before the election of the initial board of directors, if the initial directors were not named in the certificate of incorporation, shall be signed by the incorporator or incorporators, or in case of any other instrument, the incorporator's or incorporators' successors and assigns.  If any incorporator is not available by reason of death, incapacity, unknown address, or refusal or neglect to act, then any other instrument may be signed, with the same effect as if the incorporator had signed it, by any person for whom or on whose behalf the incorporator, in executing the certificate of incorporation, was acting directly or indirectly as employee or agent; provided that the other instrument shall state that the incorporator is not available and the reason therefor, that the incorporator in executing the certificate of incorporation was acting directly or indirectly as employee or agent for or on behalf of the person, and that the person's signature on the instrument is otherwise authorized and not wrongful;

2.  All other instruments shall be executed:

a. by the chair or vice-chair of the board of directors, or by the president, or by a vicepresident, and attested by the secretary or an assistant secretary; or by officers as may be duly authorized to exercise the duties, respectively, ordinarily exercised by the president or vicepresident and by the secretary or an assistant secretary of a corporation,

b. if it appears from the instrument that there are no such officers, then by a majority of the directors or by those directors designated by the board,

c. if it appears from the instrument that there are no such officers or directors, then by the holders of record, or those designated by the holders of record, of a majority of all outstanding shares of stock, or

d. by the holders of record of all outstanding shares of stock.

B.  Whenever any provision of this act requires any instrument to be acknowledged, that requirement is satisfied by either:

1.  The formal acknowledgment by the person or one of the persons signing the instrument that it is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true.  The acknowledgment shall be made before a person who is authorized by the law of the place of execution to take acknowledgments of deeds and who shall affix a seal of office, if any, to the instrument; or

2.  The signature, without more, of the person or persons signing the instrument, in which case the signature or signatures shall constitute the affirmation or acknowledgment of the signatory, under penalty of perjury, that the instrument is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true.

C.  Whenever any provision of this act requires any instrument to be filed in accordance with the provisions of this section or with the provisions of this act, the requirement means that:

1.  Two signed instruments, one of which may be a conformed copy, shall be delivered to the Office of the Secretary of State;

2.  All delinquent franchise taxes authorized by law to be collected by the Oklahoma Tax Commission shall be tendered to the Oklahoma Tax Commission as prescribed by Sections 1201 through 1214 of Title 68 of the Oklahoma Statutes;

3.  All fees authorized by law to be collected by the Secretary of State in connection with the filing of the instrument shall be tendered to the Secretary of State; and

4.  Upon delivery of the instrument, and upon tender of the required taxes and fees, the Secretary of State shall certify that the instrument has been filed in the Secretary of State's office by endorsing upon the signed instrument the word "Filed", and the date of its filing.  This endorsement is the "filing date" of the instrument, and is conclusive of the date of its filing in the absence of actual fraud.  Upon request, the Secretary of State shall also endorse the hour that the instrument was filed, which endorsement shall be conclusive of the hour of its filing in the absence of actual fraud.  The Secretary of State shall thereupon file and index the endorsed instrument.

D.  Any instrument filed in accordance with the provisions of subsection C of this section shall be effective upon its filing date.  Any instrument may provide that it is not to become effective until a specified time subsequent to the time it is filed, but that date shall not be later than a time on the ninetieth day after the date of its filing.  If any instrument filed in accordance with subsection C of this section provides for a future effective date or time and if the transaction is terminated or its terms are amended to change the future effective date or time prior to the future effective date or time, the instrument shall be terminated or amended by the filing, prior to the future effective date or time set forth in the instrument, of a certificate of termination or amendment of the original instrument, executed in accordance with subsection A of this section, which shall identify the instrument which has been terminated or amended and shall state that the instrument has been terminated or the manner in which it has been amended.

E.  If another section of this act specifically prescribes a manner of executing, acknowledging, or filing a specified instrument or a time when an instrument shall become effective which differs from the corresponding provisions of this section, then the provisions of the other section shall govern.

F.  Whenever any instrument authorized to be filed with the Secretary of State under any provision of this title has been so filed and is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, sealed, or acknowledged, the instrument may be corrected by filing with the Secretary of State a certificate of correction of the instrument which shall be executed, acknowledged and filed in accordance with the provisions of this section.  The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the instrument in corrected form.  The corrected instrument shall be effective as of the date the original instrument was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the corrected instrument shall be effective from the filing date of the corrected instrument.

G.  If any instrument authorized to be filed with the Secretary of State pursuant to any provision of this title is filed inaccurately or defectively, or is erroneously executed, sealed, or acknowledged, or is otherwise defective in any respect, the Secretary of State shall have no liability to any person for the preclearance for filing, the acceptance for filing, or the filing and indexing of such instrument.

H.  When authorized by the rules of the Secretary of State, any signature on any instrument authorized to be filed with the Secretary of State under any provision of this title may be a facsimile signature, a conformed signature, or an electronically transmitted signature.

I.  1.  If:

a. (1) together with the actual delivery of an instrument and tender of the required taxes and fees, there is delivered to the Secretary of State a separate affidavit, which in its heading shall be designated as an affidavit of extraordinary condition, attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver the instrument and tender taxes and fees was made in good faith, specifying the nature, date and time of the good faith effort and requesting that the Secretary of State establish the date and time as the filing date of the instrument, or

(2) upon the actual delivery of an instrument and tender of the required taxes and fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver the instrument and tender the taxes and fees was made in good faith and specifying the date and time of the effort, and

b. the Secretary of State determines that an extraordinary condition existed at that date and time, that the earlier effort was unsuccessful as a result of the existence of an extraordinary condition, and that the actual delivery and tender were made within a reasonable period, not to exceed two (2) business days, after the cessation of the extraordinary condition,

then the Secretary of State may establish the date and time as the filing date of the instrument.  No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition.

2.  For purposes of this subsection, an extraordinary condition means:  any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the instrument and tender the required taxes and fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of instruments under this act or the filing cannot be effected without extraordinary effort.  The Secretary of State may require such proof as it deems necessary to make the determination required under subparagraph b of paragraph 1 of this subsection, and any determination shall be conclusive in the absence of actual fraud.

3.  If the Secretary of State establishes the filing date of an instrument pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of the affidavit shall be endorsed on the affidavit or waiver and the affidavit or waiver, so endorsed, shall be attached to the filed instrument to which it relates.  The filed instrument shall be effective as of the date and time established as the filing date by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by the establishment and, as to those persons, the instrument shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

Added by Laws 1986, c. 292, § 7, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 328, § 2, eff. Sept. 1, 1990; Laws 1991, c. 331, § 54, eff. Sept. 1, 1991; Laws 1998, c. 422, § 1, eff. Nov. 1, 1998; Laws 2001, c. 405, § 3, eff. Nov. 1, 2001; Laws 2004, c. 255, § 3, eff. Nov. 1, 2004.

§181008.  Certificate of Incorporation  Definition.

CERTIFICATE OF INCORPORATION; DEFINITION

The term "certificate of incorporation", as used in the Oklahoma General Corporation Act, unless the context requires otherwise, includes not only the original certificate of incorporation filed to create a corporation but also all other certificates, agreements of merger or consolidation, plans of reorganization, or other instruments, howsoever designated, which are filed pursuant to the provisions of Sections 6, 23 through 26, 32, 76 through 80, 81 through 87, or 118 of this act, or any other section of Title 18 of the Oklahoma Statutes, and which have the effect of amending or supplementing in some respect a corporation's original certificate of incorporation.

Added by Laws 1986, c. 292, § 8, eff. Nov. 1, 1986.

§181009.  Certificate of Incorporation and Other Certificates  Evidence.

CERTIFICATE OF INCORPORATION AND OTHER CERTIFICATES; EVIDENCE

A copy of a certificate of incorporation, or of a restated certificate of incorporation, or of any other certificate which has been filed in the Office of the Secretary of State as required by any provision of Title 18 of the Oklahoma Statutes, when duly certified by the Secretary of State, shall be received in all courts, public offices, and official bodies as prima facie evidence of:

1.  Due execution, acknowledgment and filing of the instrument;

2.  Observance and performance of all acts and conditions necessary to have been observed and performed precedent to the instrument becoming effective; and

3.  Of any other facts required or permitted by law to be stated in the instrument.

Added by Laws 1986, c. 292, § 9, eff. Nov. 1, 1986.

§181010.  Commencement of Corporate Existence.

COMMENCEMENT OF CORPORATE EXISTENCE

Upon the filing with the Secretary of State of the certificate of incorporation, executed and acknowledged in accordance with the provisions of Section 7 of this act, the incorporator or incorporators who signed the certificate, and his or their successors and assigns, from the date of such filing, shall be and constitute a body corporate by the name set forth in the certificate, subject to the provisions of subsection D of Section 7 of this act and subject to dissolution or other termination of its existence as provided for in the Oklahoma General Corporation Act.

Added by Laws 1986, c. 292, § 10, eff. Nov. 1, 1986.

§181011.  Powers of Incorporators.

POWERS OF INCORPORATORS

If the persons who are to serve as directors until the first annual meeting of shareholders have not been named in the certificate of incorporation, the incorporator or incorporators, until the directors are elected, shall manage the affairs of the corporation and may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption of the original bylaws of the corporation and the election of directors.

Added by Laws 1986, c. 292, § 11, eff. Nov. 1, 1986.

§181012.  Organization Meeting of Incorporators or Directors Named in Certificate of Incorporation.

ORGANIZATION MEETING OF INCORPORATORS OR DIRECTORS NAMED

IN CERTIFICATE OF INCORPORATION

A.  After the filing of the certificate of incorporation, an organization meeting of the incorporator or incorporators, or of the board of directors if the initial directors were named in the certificate of incorporation, shall be held either within or without this state at the call of a majority of the incorporators or directors, as the case may be, for the purposes of adopting bylaws, electing directors if the meeting is of the incorporators, to serve or hold office until the first annual meeting of shareholders or until their successors are elected and qualify, electing officers if the meeting is of the directors, doing any other or further acts to perfect the organization of the corporation, and transacting such other business as may come before the meeting.

B.  The persons calling the meeting shall give to each other incorporator or director, as the case may be, at least two (2) days' written notice thereof by any usual means of communication, which notice shall state the time, place and purposes of the meeting as fixed by the persons calling it. Notice of the meeting need not be given to anyone who attends the meeting or who signs a waiver of notice either before or after the meeting.

C.  Any action permitted to be taken at the organization meeting of the incorporators or directors, as the case may be, may be taken without a meeting if each incorporator or director, where there is more than one, or the sole incorporator or director where there is only one, signs an instrument which states the action so taken.

Added by Laws 1986, c. 292, § 12, eff. Nov. 1, 1986.

§18-1013.  Bylaws.

BYLAWS

A.  The original or other bylaws of a corporation may be adopted, amended or repealed by the incorporators, by the initial directors if they were named in the certificate of incorporation, or, before a corporation has received any payment for any of its stock, by its board of directors.  After a corporation has received any payment for any of its stock, except as otherwise provided in its certificate of incorporation, the power to adopt, amend or repeal bylaws shall be in the board of directors, or, in the case of a nonstock corporation, in its governing body.

B.  The bylaws may contain any provision, not inconsistent with law or with the certificate of incorporation, relating to the business of the corporation, the conduct of its affairs, and its rights or powers or the rights or powers of its shareholders, directors, officers or employees.

Added by Laws 1986, c. 292, § 13, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 5, eff. Nov. 1, 2001; Laws 2004, c. 255, § 4, eff. Nov. 1, 2004.

§18-1014.  Emergency bylaws and other powers in emergency.

EMERGENCY BYLAWS AND OTHER POWERS IN EMERGENCY

A.  The board of directors of any corporation may adopt emergency bylaws which, notwithstanding any different provision in the Oklahoma General Corporation Act, in the certificate of incorporation, or bylaws, shall be operative during any emergency resulting from an attack on the United States or on a locality in which the corporation conducts its business or customarily holds meetings of its board of directors or its shareholders, or during any nuclear or atomic disaster, or during the existence of any catastrophe, or other similar emergency condition, as a result of which a quorum of the board of directors or a standing committee thereof cannot readily be convened for action.  The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

1.  A meeting of the board of directors or a committee thereof may be called by an officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

2.  The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

3.  The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time, not longer than reasonably necessary after the termination of the emergency, as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors, be deemed directors for such meeting.

B.  The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties.

C.  The board of directors, either before or during any such emergency, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers to do so.

D.  No officer, director or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

E.  To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency and upon its termination the emergency bylaws shall cease to be operative.

F.  Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during such an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

G.  To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

H.  Nothing contained in this section shall be deemed exclusive of any other provisions for emergency powers consistent with other sections of this act which have been or may be adopted by corporations created pursuant to the provisions of this act.

Added by Laws 1986, c. 292, § 14, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 5, eff. Nov. 1, 2001.

§18-1014.1.  Interpretation and enforcement of the certificate of

incorporation and bylaws.

INTERPRETATION AND ENFORCEMENT OF THE

CERTIFICATE OF INCORPORATION AND BYLAWS

Any shareholder, member or director may bring an action to interpret, apply or enforce the provisions of the certificate of incorporation or the bylaws of a domestic corporation in the district court.

Added by Laws 2001, c. 405, § 6, eff. Nov. 1, 2001.

§181015.  General Powers.

GENERAL POWERS

In addition to the powers enumerated in Section 16 of this act, every corporation, its officers, directors and shareholders shall possess and may exercise all the powers and privileges granted by the provisions of the Oklahoma General Corporation Act or by any other law or by its certificate of incorporation, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business or purposes set forth in its certificate of incorporation.

Added by Laws 1986, c. 292, § 15, eff. Nov. 1, 1986.

§18-1016.  Specific powers.

SPECIFIC POWERS

Every corporation created pursuant to the provisions of the Oklahoma General Corporation Act shall have power to:

1.  Have perpetual succession by its corporate name, unless a limited period of duration is stated in its certificate of incorporation;

2.  Sue and be sued in all courts and participate, as a party or otherwise, in any judicial, administrative, arbitrative or other proceeding, in its corporate name;

3.  Have a corporate seal, which may be altered at pleasure, and use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced;

4.  Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated and to sell, convey, lease, exchange, transfer or otherwise dispose of, or mortgage or pledge, all or any of its property and assets, or any interest therein, wherever situated, subject to the limitations prescribed by Section 2 of Article XXII of the Oklahoma Constitution and Section 1020 of this title;

5.  Appoint or elect such officers and agents as the business of the corporation requires and to pay or otherwise provide for them suitable compensation;

6.  Adopt, amend and repeal bylaws;

7.  Wind up and dissolve itself in the manner provided for in this act;

8.  Conduct its business, carry on its operations, and have offices and exercise its powers within or without this state;

9.  Make donations for the public welfare or for charitable, scientific or educational purposes, and in time of war or other national emergency in aid thereof;

10.  Be an incorporator, promoter or manager of other corporations of any type or kind;

11.  Participate with others in any corporation, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating corporation would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

12.  Transact any lawful business which the corporation's board of directors shall find to be in aid of governmental authority;

13.  Make contracts, including contracts of guaranty and suretyship, incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage, pledge or other encumbrance of all or any of its property, franchises and income, and make contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of:

a. a corporation, all of the outstanding stock of which is owned, directly or indirectly, by the contracting corporation,

b. a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation, or

c. a corporation, all of the outstanding stock of which is owned, directly or indirectly, by a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation, which contracts of guaranty and suretyship shall be deemed to be necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation, and to make other contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation;

14.  Lend money for its corporate purposes, invest and reinvest its funds, and take, hold and deal with real and personal property as security for the payment of funds so loaned or invested;

15.  Pay pensions and establish and carry out pension, profit sharing, stock option, stock purchase, stock bonus, retirement, benefit, incentive and compensation plans, trusts and provisions for any or all of its directors, officers, and employees, and for any or all of the directors, officers, and employees of its subsidiaries;

16.  Provide insurance for its benefit on the life of any of its directors, officers, or employees, or on the life of any shareholder for the purpose of acquiring at his death shares of its stock owned by such shareholder; and

17.  Renounce in its certificate of incorporation or by action of its board of directors any interest or expectancy of the corporation in, or in being offered an opportunity to participate in, specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation or one or more of its officers, directors or shareholders.

Added by Laws 1986, c. 292, § 16, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 7, eff. Nov. 1, 2001.

§181017.  Powers respecting securities of other corporations or entities.

POWERS RESPECTING SECURITIES OF

OTHER CORPORATIONS OR ENTITIES

Any corporation organized under the laws of this state may guarantee, purchase, take, receive, subscribe for or otherwise acquire; own, hold, use or otherwise employ; sell, lease, exchange, transfer, or otherwise dispose of; mortgage, lend, pledge or otherwise deal in and with, bonds and other obligations of, or shares or other securities or interests in, or issued by, any other domestic or foreign corporation, partnership, association, or individual, or by any government or agency or instrumentality thereof, subject to the limitation prescribed by Section 41 of Article IX of the Oklahoma Constitution.  A corporation while the owner of any such securities may exercise all the rights, powers and privileges of ownership, including the right to vote.

Added by Laws 1986, c. 292, § 17, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 1, operative Nov. 1, 1987.

§181018.  Lack of Corporate Capacity or Power, Effect  Ultra Vires.

LACK OF CORPORATE CAPACITY OR POWER, EFFECT; ULTRA VIRES

No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

1.  In a proceeding by a shareholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation.  If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, may set aside and enjoin the performance of such contract, and in so doing, may allow to the corporation or to the other parties to the contract, as the case may be, such compensation as may be equitable for the loss or damage sustained by any of them which may result from the action of the court in setting aside and enjoining the performance of such contract.  Anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

2.  In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through shareholders in a representative suit, against an incumbent or former officer or director of the corporation for loss or damage due to his unauthorized act; or

3.  In a proceeding by the Attorney General to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.

Added by Laws 1986, c. 292, § 18, eff. Nov. 1, 1986.

§181019.  Private foundations; powers and duties.

PRIVATE FOUNDATIONS; POWERS AND DUTIES

A corporation of this state which is a private foundation under the United States internal revenue laws and whose certificate of incorporation does not expressly provide that this section shall not apply to it is required to act or to refrain from acting so as not to subject itself to the taxes imposed by Sections 4941, relating to taxes on selfdealing, 4942, relating to taxes on failure to distribute income, 4943, relating to taxes on excess business holdings, 4944, relating to taxes on investments which jeopardize charitable purpose, or 4945, relating to taxable expenditures, of the Internal Revenue Code of 1954, as amended, or corresponding provisions of any subsequent United States internal revenue law.

Added by Laws 1986, c. 292, § 19, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 2, operative Nov. 1, 1987.

§181020.  Limitations Upon Real Estate Ownership.

LIMITATIONS UPON REAL ESTATE OWNERSHIP

A.  No corporation of any sort, whether coming within the general scope of the Oklahoma General Corporation Act or not, except as provided for in this section, shall own, hold, or take any real estate located in this state outside of any incorporated city or town, or any addition thereto.

B.  The provisions of the Oklahoma General Corporation Act shall not be construed to prohibit the owning, holding or taking of:  1.  Such real estate as is necessary and proper for carrying on the business for which any corporation has been lawfully formed or domesticated in this state;

2.  Naked title to real estate by any trust company, as trustee, to be held solely as security for indebtedness pursuant to such trust or as trustee of an express or testamentary trust for the benefit of natural persons;

3.  Any real estate mortgage held by any corporation to secure any loan or debt; 4.  Any real estate acquired by any corporation upon the foreclosure of any real estate mortgage held by such corporation or acquired in the collection of any loan or debt due such corporation, except as provided for in subsection C of this section; or

5.  Any real estate acquired by any corporation for lease or sale to any other corporation, if such latter corporation could have legally acquired the same in the first instance.

C.  Any real estate located in this state outside of any incorporated city or town, or any addition thereto, acquired by any corporation by mortgage foreclosure or in collection of debt as provided for in paragraph 4 of subsection B of this section, shall be sold and disposed of within seven (7) years from such acquisition.

D.  The provisions of subsections A through C of this section shall not apply to religious, educational, charitable or scientific corporations, owning or holding taxable property.

E.  1.  Any person who takes or holds any real estate for the use or benefit of any corporation with the intent of evading the provisions of this section, shall, upon conviction, be deemed guilty of a misdemeanor and punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a term not less than thirty (30) days nor more than six (6) months, or by both such fine and imprisonment.

2.  Any corporation that fails or refuses to file a statement as required by the provisions of subsection F of this section shall, upon conviction, be deemed guilty of a misdemeanor and punished by a fine not exceeding One Thousand Dollars ($1,000.00).

F.  1.  On or before the first day of April of each year, every corporation holding any real estate in contravention of the provisions of this section shall file in the office of the county clerk of each county where such real estate is located, a statement in duplicate containing the legal description of each tract, piece, or parcel of real estate so owned or acquired, the date of the acquisition of each tract, piece, or parcel, the amount of the last preceding assessed valuation thereof and the purpose and method of the acquisition thereof.  The statement shall be verified by the oath of an officer or duly appointed agent of the corporation.

2.  The county clerk shall keep a permanent index and record of each statement filed by corporations pursuant to the provisions of this subsection in a permanent record book, which shall be in the form prescribed by the State Auditor and Inspector.  One copy of each statement so filed shall be retained as a part of the permanent records of the office of the county clerk.

3.  Within thirty (30) days after the statement provided for in paragraph 1 of this subsection is filed, the county clerk shall deliver the other duplicate to the district attorney of such county.  G.  1.  Any corporation owning or holding any real estate in violation of the provisions of subsections A through E of this section, in addition to other penalties provided for in the Oklahoma General Corporation Act, shall be required to pay, for each year, or fraction thereof, during which such title or interest is thus unlawfully owned or held, the following penalties:

a. For the first year, one percent (1%) of the assessed value of such real estate unlawfully owned or held;

b. For the second year, two percent (2%) thereof;

c. For the third year, three percent (3%) thereof;

d. For the fourth year, four percent (4%) thereof;

e. For the fifth year, five percent (5%) thereof;

f. For the sixth year, six percent (6%) thereof; and

g. For each year thereafter, six percent (6%) thereof.

2.  Provided, however, that no corporation shall be subject to more than one penalty, for each calendar year, for each tract, piece or parcel of real estate thus held in violation of the provisions of this section, but the penalties provided for in paragraph 1 of this subsection shall be cumulative.

3.  In determining the penalty under this subsection, the assessed value of the real estate fixed for the purpose of levying ad valorem taxes, which last shall have become due and payable preceding the date of the accrual of such penalty, shall be taken.

4.  The penalties, upon collection, shall be immediately paid over to the Commissioners of the Land Office for credit to the permanent school fund of this state created pursuant to Section 2 of Article XI of the Oklahoma Constitution.

5.  The state shall have a lien against any piece, parcel or tract of real estate to secure the payment of all penalties, interest, and fees accruing from such unlawful owning or holding of any such real estate; provided, that such lien shall not attach thereto, or in any way affect the title thereof, until an action to subject such real estate to such lien and a foreclosure thereof has been instituted in the district court of the county where such real estate is located.  Filing of such action shall be notice lis pendens and anyone thereafter acquiring any such real estate shall take it subject to such lien.

H.  1.  Whenever the district attorney of any county has reason to believe that any real estate located in such county is owned or held by a corporation in violation of the provisions of this section, the district attorney shall give written notice to such corporation that:

a. it is subject to the penalties provided for in this section;

b. such penalties must be paid to the district attorney within thirty (30) days from the date of such notice; and

c. there is additionally due and payable to the district attorney a collection fee equal to fifteen percent (15%) of the total penalties collected as to any tract, piece or parcel of real estate which is unlawfully owned or held.  If the institution of an action is necessary to procure a judgment for the collection of such penalties, the collection fee shall be increased to twentyfive percent (25%) of the penalty recovered, and in no event less than One Hundred Dollars ($100.00).  Such fee shall be retained by the district attorney as remuneration for services rendered in collecting such penalties, which shall be in addition to any compensation otherwise provided for by law.

2.  In the event such penalty shall not be paid within thirty (30) days from the date of such notice, the district attorney shall institute an action in the name of the state in the district court of the county where such real estate is located for the recovery of the penalties, together with interest thereon at the rate of ten percent (10%) per annum from the date of such notice, the collection fee provided for in paragraph 1 of this subsection, all costs of the action, and for a further judgment establishing and foreclosing any lien created pursuant to the provisions of paragraph 5 of subsection G of this section, unless the real estate which is alleged to have been unlawfully owned or held, is disposed of prior to the commencement of the action.

a. The petition in such case shall set forth:

(1) a description of the real estate which is alleged to have been unlawfully owned or held;

(2) the names, as defendants, of the corporation and all persons alleged to be unlawfully holding the real estate;

(3) if the establishment and foreclosure of a lien upon such real estate is sought in the action, the names as defendants, of all persons claiming real estate, including all tenants and persons in actual possession thereof; and

(4) the facts and circumstances in consequence of which it is alleged that such real estate is owned or held in violation of the provisions of this section.

b. The filing of such petition, and all other procedures relating thereto, in all respects shall be governed by and subject to the same laws as in other civil actions.

c. If the state recovers a judgment against such corporation in such action, the judgment shall include and be entered for:

(1) the amount of the penalties for which the corporation is found liable pursuant to the provisions of this section;

(2) interest on such penalties at the rate of ten percent (10%) per annum from the date such penalties become due and receivable pursuant to the written notice provided for in paragraph 1 of this subsection;

(3) a collection fee of twentyfive percent (25%) of such penalties recovered, which fee shall not be less than One Hundred Dollars ($100.00);

(4) the entire costs of the action; and

(5) if the establishment and foreclosure of a lien upon the real estate is prayed for in the petition, a decree establishing such lien upon such real estate and an order of foreclosure.

d. Upon the judgment becoming final, an execution shall issue for the collection thereof.

Added by Laws 1986, c. 292, § 20, eff. Nov. 1, 1986.

§181021.  Registered Office in State  Principal Office or Place of Business  In State.

REGISTERED OFFICE IN STATE; PRINCIPAL OFFICE

OR PLACE OF BUSINESS IN STATE

A.  Every corporation shall have and maintain in this state a registered office which may, but need not be, the same as its place of business.

B.  Whenever the term "corporation's principal office or place of business in this state" or "principal office or place of business of the corporation in this state", or other term of like import, is or has been used in a corporation's certificate of incorporation, or in any other document, or in any statute, it shall be deemed to mean and refer to, unless the context indicates otherwise, the corporation's registered office required by this section.  It shall not be necessary for any corporation to amend its certificate of incorporation or any other document to comply with the provisions of this section.

Added by Laws 1986, c. 292, § 21, eff. Nov. 1, 1986.

§18-1022.  Registered Agent in State - Resident Agent.

REGISTERED AGENT IN STATE; RESIDENT AGENT

A.  Every domestic corporation shall have and maintain in this state a registered agent, which agent may be either:

1.  The domestic corporation itself;

2.  An individual resident of this state; or

3.  A domestic or qualified foreign corporation, limited liability company, limited liability partnership, or limited partnership.  Each registered agent shall maintain a business office identical with the registered office which is open during regular business hours to accept service of process and otherwise perform the functions of a registered agent.

B.  Every foreign corporation transacting business in this state shall have and maintain the Secretary of State as its registered agent in this state.  In addition, such foreign corporation may have and maintain in this state a registered agent, which agent may be either:

1.  An individual resident of this state; or

2.  A domestic or qualified foreign corporation, limited liability company, limited liability partnership, or limited partnership.  Each registered agent shall maintain a business office identical with the registered office which is open during regular business hours to accept service of process and otherwise perform the functions of a registered agent.  If such additional registered agent is designated, service of process shall be on such agent and not on the Secretary of State.

C.  Whenever the term "resident agent" or "resident agent in charge of a corporation's principal office or place of business in this state", or other term of like import which refers to a corporation's agent required by statute to be located in this state, is or has been used in a corporation's certificate of incorporation, or in any other document, or in any statute, it shall be deemed to mean and refer to, unless the context indicates otherwise, the corporation's registered agent required by this section.  It shall not be necessary for any corporation to amend its certificate of incorporation or any other document to comply with the provisions of this section.

Added by Laws 1986, c. 292, § 22, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 2, eff. Nov. 1, 1998; Laws 2004, c. 255, § 5, eff. Nov. 1, 2004.

§181023.  Change of location of registered office; change of registered agent.

CHANGE OF LOCATION OF REGISTERED OFFICE;

CHANGE OF REGISTERED AGENT

Any corporation, by resolution of its board of directors, may change the location of its registered office in this state to any other place in this state.  By like resolution, the registered agent of a corporation may be changed to any other person or corporation, including itself.  In either such case, the resolution shall be as detailed in its statement as is required by the provisions of paragraph 2 of subsection A of Section 1006 of this title.  Upon the adoption of such a resolution, a certificate certifying the change shall be executed, acknowledged and filed in accordance with the provisions of Section 1007 of this title.

Added by Laws 1986, c. 292, § 23, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 3, operative Nov. 1, 1987; Laws 1990, c. 328, § 3, eff. Sept. 1, 1990.

§181024.  Change of Address or Name of Registered Agent.

CHANGE OF ADDRESS OR NAME OF REGISTERED AGENT

A.  A registered agent may change the address of the registered office of the corporation or corporations for which he or she is the registered agent to another address in this state by filing with the Secretary of State a certificate in the name of each affected corporation, executed and acknowledged by the registered agent, setting forth the name of the corporation represented by the registered agent, the new address to which the registered office will be changed at which the registered agent will maintain the registered office for the corporation recited in the certificate.

B.  In the event of a change of name of any person or corporation acting as registered agent in this state, the registered agent shall file with the Secretary of State a certificate in the name of each affected corporation, executed and acknowledged by the registered agent, setting forth the new name of the registered agent, the name of the registered agent before it was changed, the name of the corporation represented by the registered agent, and the address of the registered office for the corporation.

Added by Laws 1986, c. 292, § 24, eff. Nov. 1, 1986.  Amended by Laws 1999, c. 421, § 8, eff. Nov. 1, 1999.

§18-1025.  Resignation of Registered Agent Coupled with Appointment of Successor.

RESIGNATION OF REGISTERED AGENT COUPLED

WITH APPOINTMENT OF SUCCESSOR

The registered agent of one or more corporations may resign and appoint a successor registered agent by filing in the name of each affected corporation a certificate with the Secretary of State stating the name and address of the successor agent, in accordance with the provisions of paragraph 2 of subsection A of Section 1006 of this title.  There shall be attached to the certificate a statement of the affected corporation ratifying and approving such change of registered agent.  The statement shall be executed and acknowledged in accordance with the provisions of Section 1007 of this title.  Upon the filing, the successor registered agent becomes the registered agent of each corporation that has ratified and approved each substitution and the successor registered agent's address, as stated in each certificate, becomes the address of each such corporation's registered office in this state.  The Secretary of State shall then issue his or her certificate that the successor registered agent has become the registered agent of the corporations so ratifying and approving the change, and setting out the names of such corporations.

Added by Laws 1986, c. 292, § 25, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 6, eff. Nov. 1, 2004.

§181026.  Resignation of registered agent not coupled with appointment of successor; absence of registered agent.

RESIGNATION OF REGISTERED AGENT NOT COUPLED

WITH APPOINTMENT OF SUCCESSOR; ABSENCE OF REGISTERED AGENT

A.  The registered agent of one or more corporations may resign without appointing a successor by filing in the name of each affected corporation a certificate of resignation with the Secretary of State; but a resignation shall not become effective until thirty (30) days after each certificate is filed.  The certificate shall:

1.  Be acknowledged by the registered agent;

2.  Contain a statement that written notice of resignation was given to the corporation at least thirty (30) days prior to the filing of the certificate by mailing or delivering the notice to the corporation at its address last known to the registered agent and specify such address therein; and

3.  Set forth the date the notice was mailed.

B.  1.  After receipt of the notice of the resignation of its registered agent provided for in subsection A of this section, the corporation for which the registered agent was acting may obtain and designate a new registered agent in the same manner as provided for in Section 1023 of this title for a change of registered agent.

2.  If a domestic corporation fails to obtain and designate a new registered agent prior to the expiration of the period of thirty (30) days after the filing by the registered agent of the certificate of resignation, the Secretary of State shall be deemed to be the registered agent of such corporation until a new registered agent is designated.  The Office of the Secretary of State shall charge the fee prescribed by Section 1142 of this title for acting as registered agent.

C.  After the resignation of a registered agent has become effective, if no new registered agent has been obtained and designated in the time and manner required, service of legal process against the corporation for which the resigned registered agent had been acting shall be upon the Secretary of State as provided in Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1986, c. 292, § 26, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 6, eff. Nov. 1, 1988; Laws 1991, c. 331, § 55, eff. Sept. 1, 1991; Laws 1998, c. 422, § 3, eff. Nov. 1, 1998.

§18-1027.  Board of directors - Powers - Number - Qualifications - Terms and quorum - Committees - Classes of directors - Not for profit corporations - Reliance upon books - Action without meeting - Etc.

BOARD OF DIRECTORS; POWERS; NUMBER; QUALIFICATIONS; TERMS

AND QUORUM; COMMITTEES; CLASSES OF DIRECTORS; NOT FOR PROFIT

CORPORATIONS; RELIANCE UPON BOOKS; ACTION WITHOUT MEETING; ETC.

A.  The business and affairs of every corporation organized in accordance with the provisions of the Oklahoma General Corporation Act shall be managed by or under the direction of a board of directors, except as may be otherwise provided for in this act or in the corporation's certificate of incorporation.  If any provision is made in the certificate of incorporation, the powers and duties conferred or imposed upon the board of directors by the provisions of this act shall be exercised or performed to the extent and by the person or persons stated in the certificate of incorporation.

B.  The board of directors of a corporation shall consist of one or more members, each of whom shall be a natural person.  The number of directors shall be fixed by or in the manner provided for in the bylaws, unless the certificate of incorporation fixes the number of directors, in which case a change in the number of directors shall be made only by amendment of the certificate.  Directors need not be shareholders unless so required by the certificate of incorporation or the bylaws.  The certificate of incorporation or bylaws may prescribe other qualifications for directors.  Each director shall hold office until a successor is elected and qualified or until his or her earlier resignation or removal.  Any director may resign at any time upon notice given in writing or by electronic transmission to the corporation.  A majority of the total number of directors shall constitute a quorum for the transaction of business unless the certificate of incorporation or the bylaws require a greater number.  Except as provided in subsection G of this section, neither the certificate of incorporation nor the bylaws may provide that a quorum may be less than onethird (1/3) of the total number of directors.  The vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the certificate of incorporation or the bylaws shall require a vote of a greater number.

C.  1.  The board of directors may designate one or more committees consisting of one or more of the directors of the corporation.  The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee.  The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members present at a meeting and not disqualified from voting, whether or not the member or members constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any absent or disqualified member.  Any committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it; but no committee shall have the power or authority to:

a. approve, adopt, or recommend to the shareholders any action or matter expressly required by this act to be submitted to shareholders for approval, or

b. adopt, amend, or repeal any bylaw of the corporation.

2.  Unless otherwise provided in the certificate of incorporation, the bylaws or the resolution of the board of directors designating the committee, a committee may create one or more subcommittees, each subcommittee to consist of one or more members of the committee, and delegate to a subcommittee any or all of the powers and authority of the committee.

D.  The directors of any corporation organized in accordance with the provisions of this act, by the certificate of incorporation or by an initial bylaw, or by a bylaw adopted by the board of directors and approved by a vote of the shareholders, may be divided into one, two, or three classes; the term of office of those of the first class to expire at the annual meeting next ensuing; of the second class one (1) year thereafter; of the third class two (2) years thereafter; and at each annual election held after classification and election, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expire.  The certificate of incorporation may confer upon holders of any class or series of stock the right to elect one or more directors who shall serve for the term, and have voting powers as shall be stated in the certificate of incorporation.  The terms of office and voting powers of the directors elected in the manner so provided in the certificate of incorporation may be greater than or less than those of any other director or class of directors.  If the certificate of incorporation provides that directors elected by the holders of a class or series of stock shall have more or less than one vote per director on any matter, every reference in this act to a majority or other proportion of directors shall refer to a majority or other proportion of the votes of the directors.

E.  A member of the board of directors, or a member of any committee designated by the board of directors, in the performance of the member's duties, shall be fully protected in relying in good faith upon the records of the corporation and upon information, opinions, reports, or statements presented to the corporation by any of the corporation's officers or employees, or committees of the board of directors, or by any other person as to matters the member reasonably believes are within the officer's, employee's, committee's or other person's competence and who have been selected with reasonable care by or on behalf of the corporation.

F.  Unless otherwise restricted by the certificate of incorporation or bylaws:

1.  Any action required or permitted to be taken at any meeting of the board of directors, or of any committee thereof may be taken without a meeting if all members of the board or committee, as the case may be, consent thereto in writing or by electronic transmission, and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board or committee; and the filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form;

2.  The board of directors of any corporation organized in accordance with the provisions of this act may hold its meetings, and have an office or offices, outside of this state;

3.  The board of directors shall have the authority to fix the compensation of directors; and

4.  Members of the board of directors of any corporation, or any committee designated by the board, may participate in a meeting of the board or committee by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear or otherwise communicate with each other.  Participation in a meeting pursuant to the provisions of this subsection shall constitute presence in person at the meeting.

G.  1.  The certificate of incorporation of any corporation organized in accordance with the provisions of this act which is not authorized to issue capital stock may provide that less than onethird (1/3) of the members of the governing body may constitute a quorum thereof and may otherwise provide that the business and affairs of the corporation shall be managed in a manner different from that provided for in this section.

2.  Except as may be otherwise provided by the certificate of incorporation, the provisions of this section shall apply to such a corporation, and when so applied, all references to the board of directors, to members thereof, and to shareholders shall be deemed to refer to the governing body of the corporation, the members thereof and the members of the corporation, respectively.

H.  1.  Any director or the entire board of directors may be removed, with or without cause, by the holders of a majority of the shares then entitled to vote at an election of directors, except as follows:

a. unless the certificate of incorporation otherwise provides, in the case of a corporation whose board is classified as provided for in subsection D of this section, shareholders may effect such removal only for cause, or

b. in the case of a corporation having cumulative voting, if less than the entire board is to be removed, no director may be removed without cause if the votes cast against the director's removal would be sufficient to elect the director if then cumulatively voted at an election of the entire board of directors, or, if there are classes of directors, at an election of the class of directors of which the director is a part.

2.  Whenever the holders of any class or series are entitled to elect one or more directors by the provisions of the certificate of incorporation, the provisions of this subsection shall apply, in respect to the removal without cause of a director or directors so elected, to the vote of the holders of the outstanding shares of that class or series and not to the vote of the outstanding shares as a whole.

I.  A corporation may agree to submit a matter to a vote of its shareholders regardless of whether the board of directors determines at any time subsequent to approving the matter that the matter is no longer advisable and recommends that the shareholders reject or vote against the matter.

Added by Laws 1986, c. 292, § 27, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 7, eff. Nov. 1, 1988; Laws 1998, c. 422, § 4, eff. Nov. 1, 1998; Laws 2001, c. 405, § 8, eff. Nov. 1, 2001; Laws 2004, c. 255, § 7, eff. Nov. 1, 2004.

§181028.  Officers  Titles, Duties, Selection, Term  Failure to Elect  Vacancies.

OFFICERS; TITLES, DUTIES, SELECTION, TERM;

FAILURE TO ELECT; VACANCIES

A.  Every corporation organized in accordance with the provisions of the Oklahoma General Corporation Act shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws and as may be necessary to enable it to sign instruments and stock certificates which comply with the provisions of paragraph 2 of subsection A of Section 7 and Section 39 of this act.  One of the officers shall have the duty to record the proceedings of the meetings of the shareholders and directors in a book to be kept for that purpose.  Any number of offices may be held by the same person unless the certificate of incorporation or bylaws provide otherwise.

B.  Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.  Each officer shall hold his office until his successor is elected and qualified or until his earlier resignation or removal.  Any officer may resign at any time upon written notice to the corporation.

C.  The corporation may secure the fidelity of any or all of its officers or agents by bond or otherwise.

D.  A failure to elect officers shall not dissolve or otherwise affect the corporation.

E.  Any vacancy occurring in any office of the corporation by death, resignation, removal or otherwise, shall be filled as the bylaws provide.  In the absence of such provision, the vacancy shall be filled by the board of directors or other governing body.

Added by Laws 1986, c. 292, § 28, eff. Nov. 1, 1986.

§181029.  Loans to Employees and Officers  Guaranty of Obligations of Employees and Officers.

LOANS TO EMPLOYEES AND OFFICERS; GUARANTY OF OBLIGATIONS

OF EMPLOYEES AND OFFICERS

Any corporation may lend money to, or guarantee any obligation of, or otherwise assist any officer or other employee of the corporation or of its subsidiary, including any officer or employee who is a director of the corporation or its subsidiary whenever, in the judgment of the directors, such loan, guaranty or assistance may reasonably be expected to benefit the corporation.  The loan, guaranty or other assistance may be with or without interest, and may be unsecured, or secured in such manner as the board of directors shall approve, including, without limitation, a pledge of shares of stock of the corporation.  Nothing contained in this section shall be construed to deny, limit or restrict the powers of guaranty or warranty of any corporation at common law or under any statute.

Added by Laws 1986, c. 292, § 29, eff. Nov. 1, 1986.

§181030.  Interested Directors  Quorum.

INTERESTED DIRECTORS; QUORUM

A.  No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers, or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee thereof which authorizes the contract or transaction, or solely because his or their votes are counted for such purpose, if:

1.  The material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum;

2.  The material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the shareholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by vote of the shareholders; or

3.  The contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified, by the board of directors, a committee thereof, or the shareholders.

B.  Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes the contract or transaction.

Added by Laws 1986, c. 292, § 30, eff. Nov. 1, 1986.

§181031.  Indemnification of officers, directors, employees and agents; insurance.

INDEMNIFICATION OF OFFICERS, DIRECTORS,

EMPLOYEES AND AGENTS; INSURANCE

A.  A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with the action, suit, or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe the conduct was unlawful.  The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that the conduct was unlawful.

B.  A corporation shall have the power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against expenses, including attorneys' fees, actually and reasonably incurred by the person in connection with the defense or settlement of an action or suit if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue, or matter as to which the person shall have been adjudged to be liable to the corporation unless and only to the extent that the court in which the action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for expenses which the court shall deem proper.

C.  To the extent that a present or former director or officer of a corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsection A or B of this section, or in defense of any claim, issue, or matter therein, the person shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by the person in connection therewith.

D.  Any indemnification under the provisions of subsection A or B of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the present or former director or officer is proper in the circumstances because the person has met the applicable standard of conduct set forth in subsection A or B of this section.  This determination shall be made, with respect to a person who is a director or officer at the time of the determination:

1.  By a majority vote of the directors who are not parties to the action, suit, or proceeding, even though less than a quorum;

2.  By a committee of directors designated by a majority vote of directors, even though less than a quorum;

3.  If there are no such directors, or if such directors so direct, by independent legal counsel in a written opinion; or

4.  By the shareholders.

E.  Expenses incurred by an officer or director in defending a civil or criminal action, suit, or proceeding may be paid by the corporation in advance of the final disposition of the action, suit, or proceeding upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it shall ultimately be determined that the person is not entitled to be indemnified by the corporation as authorized by the provisions of this section.  Expenses incurred by former directors or officers or other employees and agents may be paid upon the terms and conditions, if any, as the corporation deems appropriate.

F.  The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in the person's official capacity and as to action in another capacity while holding an office.

G.  A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against the person and incurred by the person in any such capacity, or arising out of the person's status as such, whether or not the corporation would have the power to indemnify the person against liability under the provisions of this section.

H.  For purposes of this section, references to "the corporation" shall include, in addition to the resulting corporation, any constituent corporation, including any constituent of a constituent, absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees, or agents, so that any person who is or was a director, officer, employee, or agent of a constituent corporation, or is or was serving at the request of a constituent corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, shall stand in the same position under the provisions of this section with respect to the resulting or surviving corporation as the person would have with respect to the constituent corporation if its separate existence had continued.

I.  For purposes of this section, references to "other enterprises" shall include, but are not limited to, employee benefit plans; references to "fines" shall include, but are not limited to, any excise taxes assessed on a person with respect to an employee benefit plan; and references to "serving at the request of the corporation" shall include, but are not limited to, any service as a director, officer, employee, or agent of the corporation which imposes duties on, or involves services, by the director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner the person reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

J.  The indemnification and advancement of expenses provided by or granted pursuant to this section, unless otherwise provided when authorized or ratified, shall continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of the person.

K.  The district court is vested with exclusive jurisdiction to hear and determine all actions for advancement of expenses or indemnification brought under this section or under any bylaw, agreement, vote of shareholders or disinterested directors, or otherwise.  The court may summarily determine a corporation's obligation to advance expenses including attorneys' fees.

Added by Laws 1986, c. 292, § 31, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 183, § 2, eff. Nov. 1, 1987; Laws 1998, c. 422, § 5, eff. Nov. 1, 1998; Laws 1998, c. 422, § 5, eff. Nov. 1, 1998.

§18-1032.  Classes and series of stock; rights, etc.

CLASSES AND SERIES OF STOCK; RIGHTS, ETC.

A.  Every corporation may issue one or more classes of stock or one or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value and which classes or series may have voting powers, full or limited, or no voting powers, and designations, preferences and relative, participating, optional, or other special rights, and qualifications, limitations, or restrictions thereof, as shall be stated and expressed in the certificate of incorporation or of any amendment thereto, or in the resolution or resolutions providing for the issue of the stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of its certificate of incorporation.  Any of the voting powers, designations, preferences, rights, and qualifications, limitations or restrictions of any class or series of stock may be made dependent upon facts ascertainable outside the certificate of incorporation or of any amendment thereto, or outside the resolution or resolutions providing for the issue of the stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of its certificate of incorporation; provided, that the manner in which the facts shall operate upon the voting powers, designations, preferences, rights, and qualifications, limitations, or restrictions of the class or series of stock is clearly and expressly set forth in the certificate of incorporation or in the resolution or resolutions providing for the issue of the stock adopted by the board of directors.  The power to increase or decrease or otherwise adjust the capital stock as provided for in the Oklahoma General Corporation Act shall apply to all or any such classes of stock.  The term "facts", as used in this subsection, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

B.  Any stock of any class or series may be made subject to redemption by the corporation at its option or at the option of the holders of the stock or upon the happening of a specified event; provided however, immediately following any redemption, the corporation shall have outstanding one or more shares or one or more classes or series of stock, which share, or shares together, shall have full voting powers.  Notwithstanding the limitation stated in the foregoing proviso:

1.  Any stock of a regulated investment company registered under the Investment Company Act of 1940, as heretofore or hereafter amended, may be made subject to redemption by the corporation at its option or at the option of the holders of the stock.

2.  Any stock of a corporation which directly or indirectly holds a license or franchise from a governmental agency to conduct its business or is a member of a national securities exchange, which license, franchise, or membership is conditioned upon some or all of the holders of its stock possessing prescribed qualifications, may be made subject to redemption by the corporation to the extent necessary to prevent the loss of the license, franchise, or membership or to reinstate it.  Any stock which may be made redeemable under this section may be redeemed for cash, property, or rights, including securities of the same or another corporation, at such time or times, price or prices, or rate or rates, and with any adjustments, as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of the stock adopted by the board of directors as provided for in subsection A of this section.

C.  The holders of preferred or special stock of any class or of any series thereof shall be entitled to receive dividends at such rates, conditions, and times as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of the stock adopted by the board of directors as provided for in subsection A of this section, payable in preference to, or in relation to, the dividends payable on any other class or classes or of any other series of stock, and cumulative or noncumulative as shall be so stated and expressed.  When dividends upon the preferred and special stocks, if any, to the extent of the preference to which the stocks are entitled, shall have been paid or declared and set apart for payment, a dividend on the remaining class or classes or series of stock may then be paid out of the remaining assets of the corporation available for dividends as otherwise provided for in the Oklahoma General Corporation Act.

D.  The holders of the preferred or special stock of any class or of any series thereof shall be entitled to the rights upon the dissolution of, or upon any distribution of the assets of, the corporation as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of the stock adopted by the board of directors as provided for in subsection A of this section.

E.  Any stock of any class or of any series thereof may be made convertible into, or exchangeable for, at the option of either the holder or the corporation or upon the happening of a specified event, shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation, at the price or prices or at the rate or rates of exchange, and with adjustments as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of the stock adopted by the board of directors as provided for in subsection A of this section.

F.  If any corporation shall be authorized to issue more than one class of stock or more than one series of any class, the powers, designations, preferences, and relative, participating, optional, or other special rights of each class of stock or series thereof and the qualifications, limitations, or restrictions of such preferences or rights shall be set forth in full or summarized on the face or back of the certificate which the corporation shall issue to represent the class or series of stock; provided that, except as otherwise provided for in Section 1055 of this title, in lieu of the foregoing requirements, there may be set forth on the face or back of the certificate which the corporation shall issue to represent the class or series of stock, a statement that the corporation will furnish without charge to each shareholder who so requests the powers, designations, preferences, and relative, participating, optional, or other special rights of each class of stock or series thereof and the qualifications, limitations, or restrictions of the preferences or rights.  Within a reasonable time after the issuance or transfer of uncertificated stock, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to this section or Section 1037, subsection A of Section 1055 or subsection A of Section 1063 of this title, or with respect to this section a statement that the corporation will furnish without charge to each shareholder who so requests the powers, designations, preferences, and relative, participating, optional, or other special rights of each class of stock or series thereof and the qualifications, limitations, or restrictions of the preferences or rights.  Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated stock and the rights and obligations of the holder of certificates representing stock of the same class and series shall be identical.

G.  1.  When any corporation desires to issue any shares of stock of any class or of any series of any class of which the powers, designations, preferences, and relative, participating, optional, or other rights, if any, or the qualifications, limitations, or restrictions thereof, if any, shall not have been set forth in the certificate of incorporation or in any amendment thereto but shall be provided for in a resolution or resolutions adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the certificate of incorporation or any amendment thereto, a certificate of designations setting forth a copy of the resolution or resolutions and the number of shares of stock of the class or series to which the resolution or resolutions apply shall be executed, acknowledged, and filed, and shall become effective, in accordance with the provisions of Section 1007 of this title.  Unless otherwise provided in any resolution or resolutions, the number of shares of stock of any series to which the resolution or resolutions apply may be increased, but not above the total number of authorized shares of the class, or decreased, but not below the number of shares thereof then outstanding, by a certificate likewise executed, acknowledged, and filed setting forth a statement that a specified increase or decrease therein had been authorized and directed by a resolution or resolutions likewise adopted by the board of directors.  In case the number of the shares shall be decreased, the number of shares so specified in the certificate shall resume the status which they had prior to the adoption of the first resolution or resolutions.  Unless otherwise provided in the certificate of incorporation, if no shares of stock have been issued of a class or series of stock established by a resolution of the board of directors, the voting powers, designations, preferences, and relative, participating, optional, or other rights, if any, or the qualifications, limitations, or restrictions thereof, may be amended by a resolution or resolutions adopted by the board of directors.  A certificate which states that no shares of the class or series have been issued, sets forth a copy of the resolution or resolutions, and, if the designation of the class or series is being changed, indicates the original designation and the new designation, shall be executed, acknowledged, and filed, and shall become effective, in accordance with the provisions of Section 1007 of this title.  When no shares of any class or series are outstanding, either because none were issued or because no issued shares of any class or series remain outstanding, a certificate setting forth a resolution or resolutions adopted by the board of directors that none of the authorized shares of the class or series are outstanding, and that none will be issued subject to the certificate of designations previously filed with respect to the class or series, may be executed, acknowledged, and filed in accordance with the provisions of Section 1007 of this title and, when the certificate becomes effective, it shall have the effect of eliminating from the certificate of incorporation all matters set forth in the certificate of designations with respect to the class or series of stock.

2.  When any certificate filed pursuant to the provisions of this subsection becomes effective, it shall have the effect of amending the certificate of incorporation; except that neither the filing of the certificate nor the filing of a restated certificate of incorporation pursuant to Section 1080 of this title shall prohibit the board of directors from subsequently adopting resolutions as authorized by this subsection.

Added by Laws 1986, c. 292, § 32, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 8, eff. Nov. 1, 1988; Laws 1998, c. 422, § 6, eff. Nov. 1, 1998; Laws 1999, c. 421, § 9, eff. Nov. 1, 1999.

§181033.  Issuance of Stock, Lawful Consideration  Fully Paid Stock.

ISSUANCE OF STOCK, LAWFUL CONSIDERATION; FULLY PAID STOCK

A.  The consideration, as determined pursuant to the provisions of subsections A and B of Section 34 of this act, for subscriptions to, or the purchase of, the capital stock to be issued by a corporation shall be paid in such form and in such manner as the board of directors shall determine.  In the absence of actual fraud in the transaction, the judgment of the directors as to the value of such consideration shall be conclusive.  The capital stock so issued shall be deemed to be fully paid and nonassessable stock, if:

1.  the entire amount of such consideration has been received by the corporation in the form of cash, services rendered, personal property, real property, leases of real property, or a combination thereof; or

2.  not less than the amount of the consideration determined to be capital pursuant to the provisions of Section 35 of this act has been received by the corporation in such form and the corporation has received a binding obligation of the subscriber or purchaser to pay the balance of the subscription or purchase price.

B.  The provisions of subsection A of this section shall not be construed to prevent the board of directors from issuing partly paid shares in accordance with the provisions of Section 37 of this act.

Added by Laws 1986, c. 292, § 33, eff. Nov. 1, 1986.

§181034.  Consideration for Stock.

CONSIDERATION FOR STOCK

A.  Shares of stock with par value may be issued for such consideration, having a value not less than the par value thereof, as is determined from time to time by the board of directors, or by the shareholders if the certificate of incorporation so provides.

B.  Shares of stock without par value may be issued for such consideration as is determined from time to time by the board of directors, or by the shareholders if the certificate of incorporation so provides.

C.  Treasury shares may be disposed of by the corporation for such consideration as may be determined from time to time by the board of directors, or by the shareholders if the certificate of incorporation so provides.

D.  If the certificate of incorporation reserves to the shareholders the right to determine the consideration for the issue of any shares, the shareholders, unless the certificate requires a greater vote, shall do so by a vote of a majority of the outstanding stock entitled to vote thereon.

Added by Laws 1986, c. 292, § 34, eff. Nov. 1, 1986.

§181035.  Determination of Amount of Capital  Capital, Surplus and Net Assets Defined.

DETERMINATION OF AMOUNT OF CAPITAL; CAPITAL,

SURPLUS AND NET ASSETS DEFINED

Any corporation, by resolution of its board of directors, may determine that only a part of the consideration which shall be received by the corporation for any of the shares of its capital stock which it shall issue from time to time shall be capital; but, in case any of the shares issued shall be shares having a par value, the amount of the part of such consideration so determined to be capital shall be in excess of the aggregate par value of the shares issued for such consideration having a par value, unless all the shares issued shall be shares having a par value, in which case the amount of the part of such consideration so determined to be capital need be only equal to the aggregate par value of such shares.  In each such case the board of directors shall specify in dollars the part of such consideration which shall be capital.  If the board of directors shall not have determined, at the time of issue of any shares of the capital stock of the corporation issued for cash or within sixty (60) days after the issue of any shares of the capital stock of the corporation issued for property other than cash, what part of the consideration for such shares shall be capital, the capital of the corporation in respect of such shares shall be an amount equal to the aggregate par value of such shares having a par value, plus the amount of the consideration for such shares without par value.  The amount of the consideration so determined to be capital in respect of any shares without par value shall be the stated capital of such shares. The capital of the corporation may be increased from time to time by resolution of the board of directors directing that a portion of the net assets of the corporation in excess of the amount so determined to be capital be transferred to the capital account.  The board of directors may direct that the portion of such net assets so transferred shall be treated as capital in respect of any shares of the corporation of any designated class or classes.  The excess, if any, at any given time, of the net assets of the corporation over the amount so determined to be capital shall be surplus.  "Net assets" means the amount by which total assets exceed total liabilities.  Capital and surplus are not liabilities for this purpose.

Added by Laws 1986, c. 292, § 35, eff. Nov. 1, 1986.

§181036.  Fractions of Shares.

FRACTIONS OF SHARES

A corporation may, but shall not be required to, issue fractions of a share.  If it does not issue fractions of a share, it shall:

1.  arrange for the disposition of fractional interests by those entitled thereto; or

2.  pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined; or

3.  issue scrip or warrants in registered form (either represented by a certificate or be uncertificated) or in bearer form (represented by a certificate) which shall entitle the holder to receive a certificate for a full share upon the surrender of such scrip or warrants aggregating a full share.

A certificate for a fractional share or an uncertificated fractional share shall, but scrip or warrants shall not unless otherwise provided therein, entitle the holder to exercise voting rights, to receive dividends thereon, and to participate in any of the assets of the corporation in the event of liquidation.  The board of directors may cause scrip or warrants to be issued subject to the conditions that they shall become void if not exchanged for certificates representing the full shares or uncertificated full shares before a specified date, or subject to the conditions that the shares for which scrip or warrants are exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of scrip or warrants, or subject to any other conditions which the board of directors may impose.

Added by Laws 1986, c. 292, § 36, eff. Nov. 1, 1986.

§18-1037.  Partly paid shares.

PARTLY PAID SHARES

Any corporation may issue the whole or any part of its shares as partly paid and subject to call for the remainder of the consideration to be paid therefor.  Upon the face or back of each stock certificate issued to represent any partly paid shares, or upon the books and records of the corporation in the case of uncertificated partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated and the corporation shall comply with applicable provisions of Section 8-209 of Title 12A of the Oklahoma Statutes.  Upon the declaration of any dividend on fully paid shares, the corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon.

Added by Laws 1986, c. 292, § 37, eff. Nov. 1, 1986.  Amended by Laws 1999, c. 141, § 3, eff. Nov. 1, 1999.

§18-1038.  Rights and Options Respecting Stock.

RIGHTS AND OPTIONS RESPECTING STOCK

A.  Subject to any provisions in the certificate of incorporation, every corporation may create and issue, whether or not in connection with the issue and sale of any shares of stock or other securities of the corporation, rights or options entitling the holders thereof to purchase from the corporation any shares of its capital stock of any class or classes, such rights or options to be evidenced by or in such instrument or instruments as shall be approved by the board of directors.

B.  The terms upon which, including the time or times, which may be limited or unlimited in duration, at or within which, and the price or prices, including any formula by which such price or prices may be determined, at which any such shares may be purchased from the corporation upon the exercise of any such right or option, shall be such as shall be stated in the certificate of incorporation, or in a resolution adopted by the board of directors providing for the creation and issue of such rights or options, and, in every case, shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options.  In the absence of actual fraud in the transaction, the judgment of the directors as to the consideration for the issuance of such rights or options and the sufficiency thereof shall be conclusive.

C.  The board of directors may, by a resolution adopted by the board, authorize one or more officers of the corporation to do one or both of the following:

1.  Designate officers and employees of the corporation or of any of its subsidiaries to be recipients of such rights or options created by the corporation; and

2.  Determine the number of such rights or options to be received by such officers and employees;

provided, however, that the resolution so authorizing such officer or officers shall specify the total number of rights or options such officer or officers may so award.  The board of directors may not authorize an officer to designate himself or herself as a recipient of any such rights or options.

D.  In case the shares of stock of the corporation to be issued upon the exercise of such rights or options shall be shares having a par value, the price or prices so to be received therefor shall not be less than the par value thereof.  In case the shares of stock so to be issued shall be shares of stock without par value, the consideration therefor shall be determined in the manner provided for in Section 1034 of this title.

Added by Laws 1986, c. 292, § 38, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 8, eff. Nov. 1, 2004.

§18-1039.  Stock Certificates, Uncertificated Shares.

STOCK CERTIFICATES, UNCERTIFICATED SHARES

The shares of a corporation shall be represented by certificates, provided that the board of directors of the corporation may provide by resolution or resolutions that some or all of any or all classes or series of its stock shall be uncertificated shares.  Notwithstanding the adoption of any such resolution, shares represented by a certificate shall not become uncertificated shares until such certificate is surrendered to the corporation.  Every holder of stock in a corporation shall be entitled to have a certificate signed by, or in the name of, the corporation by the chairman or vicechairman of the board of directors, or the president or vicepresident, and by the treasurer or an assistant treasurer or the secretary or an assistant secretary of such corporation certifying and representing the number of shares owned by him in such corporation.  Subject to applicable provisions of the Uniform Commercial Code  Investment Securities, such entitlement shall apply equally to a holder of uncertificated shares, notwithstanding the adoption of a resolution by the board of directors providing for the issuance of uncertificated shares, who makes written request of the corporation.  Any or all the signatures on the certificate may be a facsimile.  In case any officer, transfer agent, or registrar who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer, transfer agent, or registrar before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer, transfer agent or registrar at the date of issue.  A corporation shall not have the power to issue a certificate in bearer form.

Added by Laws 1986, c. 292, § 39, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 9, eff. Nov. 1, 2004.

§181040.  Shares of Stock  Personal Property, Transfer and Taxation.

SHARES OF STOCK; PERSONAL PROPERTY, TRANSFER AND TAXATION

The shares of stock in every corporation shall be deemed personal property and transferable as provided for in the Uniform Commercial Code  Investment Securities.  No stock or bonds issued by any corporation organized in accordance with the provisions of the Oklahoma General Corporation Act shall be taxed by this state when the same shall be owned by nonresidents of this state or by foreign corporations.

Added by Laws 1986, c. 292, § 40, eff. Nov. 1, 1986.

§181041.  Corporation's Powers Respecting Ownership, Voting, etc. of Its Own Stock  Rights of Stock Called for Redemption.

CORPORATION'S POWERS RESPECTING OWNERSHIP, VOTING, ETC. OF ITS

OWN STOCK; RIGHTS OF STOCK CALLED FOR REDEMPTION

A.  Every corporation may purchase, redeem, receive, take, or otherwise acquire, own, hold, sell, lend, exchange, transfer, or otherwise dispose of, pledge, use and otherwise deal in and with its own shares; provided, however, that no corporation shall:

1.  Purchase or redeem its own shares of capital stock for cash or other property when the capital of the corporation is impaired or when the purchase or redemption would cause any impairment of the capital of the corporation, except that a corporation may purchase or redeem out of capital any of its own shares which are entitled upon any distribution of its assets, whether by dividend or in liquidation, to a preference over another class or series of its stock, or, if no shares entitled to a preference are outstanding, any of its own shares if such shares will be retired upon their acquisition and the capital of the corporation reduced in accordance with the provisions of Sections 1078 and 1079 of this title.  Nothing in this subsection shall invalidate or otherwise affect a note, debenture, or other obligation of a corporation given by it as consideration for its acquisition by purchase, redemption, or the exchange of its shares of stock if at the time such note, debenture, or obligation was delivered by the corporation its capital was not then impaired or did not thereby become impaired;

2.  Purchase, for more than the price at which they may then be redeemed, any of its shares which are redeemable at the option of the corporation; or

3.  Redeem any of its shares unless their redemption is authorized by subsection B of Section 1032 of this title and then only in accordance with the provisions of that section and the certificate of incorporation.

B.  Nothing in this section shall be construed to limit or affect a corporation's right to resell any of its shares theretofore purchased or redeemed out of surplus and which have not been retired, for consideration fixed by the board of directors or by the shareholders if the certificate of incorporation so provides.

C.  Shares of its own capital stock belonging to the corporation or to another corporation, if a majority of the shares entitled to vote in the election of directors of the other corporation is held, directly or indirectly, by the corporation, shall neither be entitled to vote nor be counted for quorum purposes.  Nothing in this section shall be construed as limiting the right of any corporation to vote stock, including, but not limited to, its own stock, held by it in a fiduciary capacity.

D.  Shares which have been called for redemption shall not be deemed to be outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem those shares has been irrevocably deposited or set aside to pay the redemption price to the holders of the shares upon surrender of the certificates.

Added by Laws 1986, c. 292, § 41, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 7, eff. Nov. 1, 1998.

§181042.  Issuance of Additional Stock  When and by Whom.

ISSUANCE OF ADDITIONAL STOCK; WHEN AND BY WHOM

The directors, at any time and from time to time, if all of the shares of capital stock which the corporation is authorized by its certificate of incorporation to issue have not been issued, subscribed for, or otherwise committed to be issued, may issue or take subscriptions for additional shares of its capital stock up to the amount authorized in its certificate of incorporation.

Added by Laws 1986, c. 292, § 42, eff. Nov. 1, 1986.

§181043.  Liability of Shareholder or Subscriber for Stock not Paid in Full.

LIABILITY OF SHAREHOLDER OR SUBSCRIBER

FOR STOCK NOT PAID IN FULL

A.  When the whole of the consideration payable for shares of a corporation has not been paid in, and the assets shall be insufficient to satisfy the claims of its creditors, each holder of or subscriber for such shares shall be bound to pay on each share held or subscribed for by him the sum necessary to complete the amount of the unpaid balance of the consideration for which such shares were issued or to be issued by the corporation.

B.  The amounts which shall be payable as provided in subsection A of this section may be recovered as provided for in Section 124 of this act, after a writ of execution against the corporation has been returned unsatisfied as provided for in that section.

C.  Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable for any unpaid portion of such consideration, but the transferor shall remain liable therefor.

D.  No person holding shares in any corporation as collateral security shall be personally liable as a shareholder but the person pledging such shares shall be considered the holder thereof and shall be so liable.  No executor, administrator, guardian, trustee or other fiduciary shall be personally liable as a shareholder, but the estate or funds held by such executor, administrator, guardian, trustee or other fiduciary in such fiduciary capacity shall be liable.

E.  No liability under the provisions of this section or under the provisions of Section 124 of this act shall be asserted more than six (6) years after the issuance of the stock or the date of the subscription upon which the assessment is sought.

F.  In any action by a receiver or trustee of an insolvent corporation or by a judgment creditor to obtain an assessment under the provisions of this section, any shareholder or subscriber for stock of the insolvent corporation may appear and contest the claim or claims of such receiver or trustee.

Added by Laws 1986, c. 292, § 43, eff. Nov. 1, 1986.

§181044.  Payment for Stock Not Paid in Full.

PAYMENT FOR STOCK NOT PAID IN FULL

The capital stock of a corporation shall be paid for in such amounts and at such times as the directors may require.  The directors, from time to time, may demand payment, in respect of each share of stock not fully paid, of such sum of money as the necessities of the business, in the judgment of the board of directors, may require, not exceeding in the whole the balance remaining unpaid on such stock, and such sum so demanded shall be paid to the corporation at such times and by such installments as the directors shall direct.  The directors shall give written notice of the time and place of such payments, which notice shall be mailed at least thirty (30) days before the time for such payment, to each holder of or subscriber for stock which is not fully paid at his lastknown post office address.

Added by Laws 1986, c. 292, § 44, eff. Nov. 1, 1986.

§181045.  Failure to Pay for Stock  Remedies.

FAILURE TO PAY FOR STOCK; REMEDIES

When any shareholder fails to pay any installment or call upon his stock which may have been properly demanded by the directors, at the time when such payment is due, the directors may collect the amount of any such installment or call or any balance thereof remaining unpaid, from the said shareholder by an action at law, or they shall sell at public sale such part of the shares of such delinquent shareholder as will pay all demands then due from him with interest and all incidental expenses, and shall transfer the shares so sold to the purchaser, who shall be entitled to a certificate therefor.  Notice of the time and place of such sale and of the sum due on each share shall be given by advertisement at least one (1) week before the sale, in a newspaper of the county in this state where such corporation's registered office is located, and such notice shall be mailed by the corporation to such delinquent shareholder at his lastknown post office address, at least twenty (20) days before such sale.  If no bidder can be had to pay the amount due on the stock, and if the amount is not collected by an action at law, which may be brought within the county where the corporation has its registered office, within one (1) year from the date of the bringing of such action at law, said stock and the amount previously paid in by the delinquent shareholder on the stock shall be forfeited to the corporation.

Added by Laws 1986, c. 292, § 45, eff. Nov. 1, 1986.

§181046.  Revocability of Pre-Incorporation Subscriptions.

REVOCABILITY OF PRE-INCORPORATION SUBSCRIPTIONS

Unless otherwise provided for by the terms of the subscription, a subscription for stock of a corporation to be formed shall be irrevocable, except with the consent of all other subscribers or the corporation, for a period of six (6) months from its date.

Added by Laws 1986, c. 292, § 46, eff. Nov. 1, 1986.

§181047.  Formalities Required of Stock Subscriptions.

FORMALITIES REQUIRED OF STOCK SUBSCRIPTIONS

A subscription for stock of a corporation, whether made before or after the formation of a corporation, shall not be enforceable against a subscriber, unless in writing and signed by the subscriber or by his agent.

Added by Laws 1986, c. 292, § 47, eff. Nov. 1, 1986.

§181048.  Situs of Ownership of Stock.

SITUS OF OWNERSHIP OF STOCK

For all purposes of title, action, attachment, garnishment and jurisdiction of all courts held in this state, but not for the purpose of taxation, the situs of the ownership of the capital stock of all corporations existing under the laws of this state, whether organized in accordance with the provisions of the Oklahoma General Corporation Act or otherwise, shall be regarded as in this state.

Added by Laws 1986, c. 292, § 48, eff. Nov. 1, 1986.

§18-1049.  Dividends - Payment - Wasting Asset Corporations.

DIVIDENDS; PAYMENT; WASTING ASSET CORPORATIONS

A.  The directors of every corporation, subject to any restrictions contained in its certificate of incorporation, may declare and pay dividends upon the shares of its capital stock, or to its members if the corporation is a nonstock corporation, either out of its surplus, as defined in and computed in accordance with the provisions of Sections 1035 and 1079 of this title, or in case there is no surplus, out of its net profits for the fiscal year in which the dividend is declared or the preceding fiscal year.  If the capital of the corporation, computed in accordance with the provisions of Sections 1035 and 1079 of this title, shall have been diminished by depreciation in the value of its property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, the directors of the corporation shall not declare and pay out of the net profits any dividends upon any shares of any classes of its capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired.  Nothing in this subsection shall invalidate or otherwise affect a note, debenture, or other obligation of the corporation paid by it as a dividend on shares of its stock, or any payment made thereon, if at the time the note, debenture, or obligation was delivered by the corporation, the corporation had either surplus or net profits as provided in this subsection from which the dividend could lawfully have been paid.

B.  Subject to any restrictions contained in its certificate of incorporation, the directors of any corporation engaged in the exploitation of wasting assets including, but not limited to, a corporation engaged in the exploitation of natural resources or other wasting assets, including patents, or engaged primarily in the liquidation of specific assets, may determine the net profits derived from the exploitation of wasting assets or the net proceeds derived from liquidation without taking into consideration the depletion of such assets resulting from lapse of time, consumption, liquidation, or exploitation.

Added by Laws 1986, c. 292, § 49, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 8, eff. Nov. 1, 1998; Laws 2001, c. 405, § 9, eff. Nov. 1, 2001.

§181050.  Special Purpose Reserves.

SPECIAL PURPOSE RESERVES

The directors of a corporation may set apart out of any of the funds of the corporation available for dividends a reserve or reserves for any proper purpose and may abolish any such reserve.

Added by Laws 1986, c. 292, § 50, eff. Nov. 1, 1986.

§181051.  Liability of directors as to dividends or stock redemption.

LIABILITY OF DIRECTORS AS TO DIVIDENDS OR STOCK REDEMPTION

A member of the board of directors, or a member of any committee designated by the board of directors, shall be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of its officers or employees, or committees of the board of directors, or by any other person as to matters the director reasonably believes are within such officer's, employee's, committee's or other person's competence and who have been selected with reasonable care by or on behalf of the corporation, as to the value and amount of the assets, liabilities and/or net profits of the corporation, or any other facts pertinent to the existence and amount of surplus or other funds from which dividends might properly be declared and paid, or with which the corporation's stock might properly be purchased or redeemed.

Added by Laws 1986, c. 292, § 51, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 9, eff. Nov. 1, 1988.

§181052.  Declaration and Payment of Dividends.

DECLARATION AND PAYMENT OF DIVIDENDS

No corporation shall pay dividends except in accordance with the provisions of the Oklahoma General Corporation Act.  Dividends may be paid in cash, in property, or in shares of the corporation's capital stock.  If the dividend is to be paid in shares of the corporation's theretofore unissued capital stock, the board of directors, by resolution, shall direct that there be designated as capital in respect of such shares an amount which is not less than the aggregate par value of par value shares being declared as a dividend and, in the case of shares without par value being declared as a dividend, such amount as shall be determined by the board of directors.  No such designation as capital shall be necessary if shares are being distributed by a corporation pursuant to a splitup or division of its stock rather than as payment of a dividend declared payable in stock of the corporation.

Added by Laws 1986, c. 292, § 52, eff. Nov. 1, 1986.

§181053.  Liability of Directors for Unlawful Payment of Dividend or Unlawful Stock Purchase or Redemption  Exoneration from Liability  Contribution among Directors  Subrogation.

LIABILITY OF DIRECTORS FOR UNLAWFUL PAYMENT OF DIVIDEND OR UNLAWFUL

STOCK PURCHASE OR REDEMPTION; EXONERATION FROM LIABILITY;

CONTRIBUTION AMONG DIRECTORS; SUBROGATION

A.  In case of any willful or negligent violation of the provisions of Sections 41 and 52 of this act, the directors under whose administration the same may happen shall be jointly and severally liable, at any time within six (6) years after paying any unlawful dividend or after any unlawful stock purchase or redemption, to the corporation, and to its creditors in the event of its dissolution or insolvency, to the full amount of the dividend unlawfully paid, or to the full amount unlawfully paid for the purchase or redemption of the corporation's stock, with interest from the time such liability accrued.  Any director who may have been absent when the same was done, or who may have dissented from the act or resolution by which the same was done, may exonerate himself from such liability by causing his dissent to be entered on the books containing the minutes of the proceedings of the directors at the time the same was done, or immediately after he has notice of the same.

B.  Any director against whom a claim is successfully asserted under the provisions of this section shall be entitled to contribution from the other directors who voted for or concurred in the unlawful dividend, stock purchase or stock redemption.

C.  Any director against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amount paid by him as a result of such claim, to be subrogated to the rights of the corporation against shareholders who received the dividend on, or assets for the sale or redemption of, their stock with knowledge of facts indicating that such dividend, stock purchase or redemption was unlawful pursuant to the provisions of the Oklahoma General Corporation Act, in proportion to the amounts received by such shareholders respectively.

Added by Laws 1986, c. 292, § 53, eff. Nov. 1, 1986.

§181054.  Transfer of Stock, Stock Certificates and Uncertificated Stock.

TRANSFER OF STOCK, STOCK CERTIFICATES AND UNCERTIFICATED STOCK

Except as otherwise provided for in the Oklahoma General Corporation Act, the transfer of stock and the certificates of stock which represent the stock or uncertificated stock shall be governed by the Uniform Commercial Code  Investment Securities.  To the extent that any provision of the Oklahoma General Corporation Act is inconsistent with any provision of the Uniform Commercial Code  Investment Securities, the provisions of the Uniform Commercial Code  Investment Securities shall be controlling.

Added by Laws 1986, c. 292, § 54, eff. Nov. 1, 1986.

§18-1055.  Restriction on transfer of securities.

RESTRICTION ON TRANSFER OF SECURITIES

A.  A written restriction or restrictions on the transfer or registration of transfer of a security of a corporation, or on the amount of a corporation's securities that may be owned by any person or group of persons, if permitted by this section and noted conspicuously on the certificate or certificates representing the security or securities so restricted or, in the case of uncertificated shares, contained in the notice or notices sent pursuant to the provisions of subsection F of Section 1032 of this  title, may be enforced against the holder of the restricted security or securities or any successor or transferee of the holder including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder.  Unless noted conspicuously on the certificate or certificates representing the security or securities so restricted or, in the case of uncertificated shares, contained in the notice or notices sent pursuant to the provisions of subsection F of Section 1032 of this title, a restriction, even though permitted by this section, is ineffective except against a person with actual knowledge of the restriction.

B.  A restriction on the transfer or registration of transfer of securities of a corporation, or on the amount of a corporation's securities that may be owned by any person or group of persons, may be imposed either by the certificate of incorporation or by the bylaws or by an agreement among any number of security holders or among such holders and the corporation.  No restriction so imposed shall be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to an agreement or voted in favor of the restriction.

C.  A restriction on the transfer or registration of transfer of securities of a corporation or on the amount of a corporation's securities that may be owned by any person or group of persons is permitted by the provisions of this section if it:

1.  Obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities;

2.  Obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities which are the subject of an agreement respecting the purchase and sale of the restricted securities;

3.  Requires the corporation or the holders of any class of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities or to approve the amount of securities of the corporation that may be owned by any person or group of persons;

4.  Obligates the holder of the restricted securities to sell or transfer an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, or causes or results in the automatic sale or transfer of an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing; or

5.  Prohibits or restricts the transfer of the restricted securities to, or the ownership of restricted securities by, designated persons or classes of persons or groups of persons, and such designation is not manifestly unreasonable.

D.  Any restriction on the transfer or the registration of transfer of the securities of a corporation, or on the amount of securities of a corporation that may be owned by a person or group of persons, shall be conclusively presumed to be for a reasonable purpose for any of the following purposes:

1.  Maintaining any local, state, federal or foreign tax advantage to the corporation or its shareholders, including without limitation:

a. maintaining the corporation's status as an electing small business corporation under Subchapter S of the United States Internal Revenue Code,

b. maintaining or preserving any tax attribute, including, without limitation, net operating losses, or

c. qualifying or maintaining the qualification of the corporation as a real estate investment trust pursuant to the United States Internal Revenue Code or regulations adopted pursuant to the United States Internal Revenue Code; or

2.  Maintaining any statutory or regulatory advantage or complying with any statutory or regulatory requirements under applicable local, state, federal, or foreign law.

E.  Any other lawful restriction on transfer or registration of transfer of securities, or on the amount of securities that may be owned by any person or group of persons, is permitted by the provisions of this section.

Added by Laws 1986, c. 292, § 55, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 10, eff. Nov. 1, 2001.

§18-1056.  Meetings of shareholders.

MEETINGS OF SHAREHOLDERS

A.  1.  Meetings of shareholders may be held at such place, either within or without this state, as may be designated by or in the manner provided in the certificate of incorporation or bylaws or, if not so designated, as determined by the board of directors.  If, pursuant to this paragraph or the certificate of incorporation or the bylaws of the corporation, the board of directors is authorized to determine the place of a meeting of shareholders, the board of directors may, in its sole discretion, determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication as authorized by paragraph 2 of this subsection.

2.  If authorized by the board of directors in its sole discretion, and subject to such guidelines and procedures as the board of directors may adopt, shareholders and proxyholders not physically present at a meeting of shareholders may, by means of remote communication:

a. participate in a meeting of shareholders, and

b. be deemed present in person and vote at a meeting of shareholders whether the meeting is to be held at a designated place or solely by means of remote communication, provided that:

(1) the corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a shareholder or proxyholder,

(2) the corporation shall implement reasonable measures to provide such shareholders and proxyholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with the proceedings, and

(3) if any shareholder or proxyholder votes or takes other action at the meeting by means of remote communication, a record of the vote or other action shall be maintained by the corporation.

B.  1.  Unless directors are elected by written consent in lieu of an annual meeting as permitted by this subsection, an annual meeting of shareholders shall be held for the election of directors on a date and at a time designated by or in the manner provided for in the bylaws.  Shareholders may, unless the certificate of incorporation otherwise provides, act by written consent to elect directors; provided, however, that if the consent is less than unanimous, the action by written consent may be in lieu of holding an annual meeting only if all of the directorships to which directors could be elected at an annual meeting held at the effective time of the action are vacant and are filled by the action.

2.  Any other proper business may be transacted at the annual meeting.

C.  A failure to hold the annual meeting at the designated time or to elect a sufficient number of directors to conduct the business of the corporation shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation except as may be otherwise specifically provided for in this act.  If the annual meeting for election of directors is not held on the date designated therefor or action by written consent to elect directors in lieu of an annual meeting has not been taken, the directors shall cause the meeting to be held as soon as is convenient.  If there is a failure to hold the annual meeting or action by written consent to elect directors in lieu of an annual meeting for a period of thirty (30) days after the date designated for the annual meeting, or if no date has been designated, for a period of thirteen (13) months after the latest to occur of the organization of the corporation, its last annual meeting, or the last action by written consent to elect directors in lieu of an annual meeting, the district court may summarily order a meeting to be held upon the application of any shareholder or director.  The shares of stock represented at the meeting, either in person or by proxy, and entitled to vote thereat, shall constitute a quorum for the purpose of the meeting, notwithstanding any provision of the certificate of incorporation or bylaws to the contrary.  The district court may issue orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of shareholders entitled to vote, and the form of notice of the meeting.

D.  Special meetings of the shareholders may be called by the board of directors or by the person or persons as may be authorized by the certificate of incorporation or by the bylaws.

E.  All elections of directors shall be by written ballot, unless otherwise provided for in the certificate of incorporation; if authorized by the board of directors, the requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission; provided that the electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the shareholder or proxyholder.

Added by Laws 1986, c. 292, § 56, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 9, eff. Nov. 1, 1998; Laws 2001, c. 405, § 11, eff. Nov. 1, 2001.

§18-1057.  Voting Rights of Shareholders - Proxies - Limitations.

VOTING RIGHTS OF SHAREHOLDERS; PROXIES; LIMITATIONS

A.  Unless otherwise provided for in the certificate of incorporation and subject to the provisions of Section 1058 of this title, each shareholder shall be entitled to one vote for each share of capital stock held by the shareholder.  If the certificate of incorporation provides for more or less than one vote for any share on any matter, every reference in this act to a majority or other proportion of stock, voting stock or shares shall refer to such majority or other proportion of the votes of such stock, voting stock or shares.

B.  Each shareholder entitled to vote at a meeting of shareholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for the shareholder by proxy, but no proxy shall be voted or acted upon after three (3) years from its date, unless the proxy provides for a longer period.

C.  Without limiting the manner in which a shareholder may authorize another person or persons to act as a proxy pursuant to subsection B of this section, the following shall constitute a valid means by which a shareholder may grant such authority:

1.  A shareholder may execute a writing authorizing another person or persons to act for him or her as proxy.  Execution may be accomplished by the shareholder or the shareholder's authorized officer, director, employee, or agent signing the writing or causing his or her signature to be affixed to the writing by any reasonable means including, but not limited to, by facsimile signature.

2.  A shareholder may authorize another person or persons to act for him or her as proxy by transmitting or authorizing the transmission of a telegram, cablegram, or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person who will be the holder of the proxy to receive the transmission; provided, that any telegram, cablegram, or other means of electronic transmission must either set forth, or be submitted with information from which it can be determined, that the telegram, cablegram, or other electronic transmission was authorized by the shareholder.  If it is determined that telegrams, cablegrams, or other electronic transmissions are valid, the inspectors or, if there are no inspectors, any other person making that determination shall specify the information upon which they relied.

D.  Any copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission created pursuant to subsection C of this section may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used; provided, that the copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original writing or transmission.

E.  A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power.  A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the stock itself or an interest in the corporation generally.

Added by Laws 1986, c. 292, § 57, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 10, eff. Nov. 1, 1998; Laws 2004, c. 255, § 10, eff. Nov. 1, 2004.

§181058.  Fixing date for determination of shareholders of record.

FIXING DATE FOR DETERMINATION OF SHAREHOLDERS OF RECORD

A.  In order that the corporation may determine the shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which record date shall not be more than sixty (60) nor less than ten (10) days before the date of such meeting. If no record date is fixed by the board of directors, the record date for determining shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held.  A determination of shareholders of record entitled to notice of or to vote at a meeting of shareholders shall apply to any adjournment of the meeting; provided, however, that the board of directors may fix a new record date for the adjourned meeting.

B.  1.  In order that the corporation may determine the shareholders entitled to consent to corporate action in writing without a meeting, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which date shall not be more than ten (10) days after the date upon which the resolution fixing the record date is adopted by the board of directors.  If no record date has been fixed by the board of directors, the record date for determining shareholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by the Oklahoma General Corporation Act, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.  Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.  If no record date has been fixed by the board of directors and prior action by the board of directors is required by the Oklahoma General Corporation Act, the record date for determining shareholders entitled to consent to corporate action in writing without a meeting shall be at the close of business on the day on which the board of directors adopts the resolution taking such prior action.

2.  The provisions of this subsection shall be effective with respect to corporate actions taken by written consent, and to such written consent or consents, as to which the first written consent is executed or solicited after November 1, 1988.

C.  In order that the corporation may determine the shareholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the shareholders entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful action, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted, and which record date shall be not more than sixty (60) days prior to such action.  If no record date is fixed, the record date for determining shareholders for any such purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto.

Added by Laws 1986, c. 292, § 58, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 10, eff. Nov. 1, 1988.

§181059.  Cumulative Voting.

CUMULATIVE VOTING

The certificate of incorporation of any corporation may provide that at all elections of directors of the corporation, or at elections held under specified circumstances, each holder of stock or of any class or classes or of a series or series thereof shall be entitled to as many votes as shall equal the number of votes which, except for such provision as to cumulative voting, he would be entitled to cast for the election of directors with respect to his shares of stock multiplied by the number of directors to be elected by him, and that he may cast all of such votes for a single director or may distribute them among the number to be voted for, or for any two (2) or more of them as he may see fit.

Added by Laws 1986, c. 292, § 59, eff. Nov. 1, 1986.

§18-1060.  Voting Rights of Members of Nonstock Corporations - Quorum - Proxies.

VOTING RIGHTS OF MEMBERS OF NONSTOCK

CORPORATIONS; QUORUM; PROXIES

A.  The provisions of Sections 1056 through 1059 and 1061 of this title shall not apply to corporations not authorized to issue stock, except that subsection A of Section 1056 and subsections C and D of Section 1057 of this title shall apply to nonstock corporations, and, when so applied, all references therein to shareholders and to the board of directors shall be deemed to refer to the members and the governing body of a nonstock corporation, respectively.

B.  Unless otherwise provided for in the certificate of incorporation of a nonstock corporation, each member shall be entitled at every meeting of members to one vote in person or by proxy, but no proxy shall be voted on after three (3) years from its date, unless the proxy provides for a longer period.

C.  Unless otherwise provided for in the Oklahoma General Corporation Act, the certificate of incorporation or bylaws of a nonstock corporation may specify the number of members having voting power who shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business.  In the absence of such specification in the certificate of incorporation or bylaws of a nonstock corporation:

1.  One-third (1/3) of the members of the corporation shall constitute a quorum at a meeting of the members;

2.  In all matters other than the election of the governing body of the corporation, the affirmative vote of a majority of the members present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the members, unless the vote of a greater number is required by the provisions of the Oklahoma General Corporation Act, the certificate of incorporation or bylaws; and

3.  Members of the governing body shall be elected by a plurality of the votes of the members of the corporation present in person or represented by proxy at the meeting and entitled to vote.

D.  If the election of the governing body of any nonstock corporation shall not be held on the day designated by the bylaws, the governing body shall cause the election to be held as soon thereafter as convenient.  The failure to hold such an election at the designated time shall not work any forfeiture or dissolution of the corporation, but the district court may summarily order such an election to be held upon the application of any member of the corporation.  At any election pursuant to such order the persons entitled to vote in such election who shall be present at such meeting, either in person or by proxy, shall constitute a quorum for such meeting, notwithstanding any provision of the certificate of incorporation or the bylaws of the corporation to the contrary.

E.  If authorized by the governing body, any requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that the electronic transmission shall either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the member or proxy holder.

Added by Laws 1986, c. 292, § 60, eff. Nov. 1, 1986.  Amended by Laws 1999, c. 421, § 10, eff. Nov. 1, 1999; Laws 2004, c. 255, § 11, eff. Nov. 1, 2004.

§181061.  Quorum and required vote for stock corporations.

QUORUM AND REQUIRED VOTE FOR STOCK CORPORATIONS

Subject to the provisions of the Oklahoma General Corporation Act, in respect of the vote that shall be required for a specified action, the certificate of incorporation or bylaws of any corporation authorized to issue stock may specify the number of shares and/or the amount of other securities having voting power the holders of which shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business, but in no event shall a quorum consist of less than one-third (1/3) of the shares entitled to vote at the meeting, except that, where a separate vote by a class or series or classes or series is required, a quorum shall consist of no less than one-third (1/3) of the share of that class or series or classes or series.  In the absence of such specification in the certificate of incorporation or bylaws of the corporation:

1.  A majority of the shares entitled to vote, present in person or represented by proxy, shall constitute a quorum at a meeting of shareholders;

2.  In all matters other than the election of directors, the affirmative vote of the majority of shares present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the shareholders;

3.  Directors shall be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors; and

4.  Where a separate vote by a class or series or classes or series is required, a majority of the outstanding shares of such class or series or classes or series, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and the affirmative vote of the majority of shares of such class or series or classes or series present in person or represented by proxy at the meeting shall be the act of such class or series or classes or series.

Added by Laws 1986, c. 292, § 61, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 11, eff. Nov. 1, 1988; Laws 1999, c. 421, § 11, eff. Nov. 1, 1999.

§181062.  Voting Rights of Fiduciaries, Pledgors and Joint Owners of Stock.

VOTING RIGHTS OF FIDUCIARIES, PLEDGORS

AND JOINT OWNERS OF STOCK

A.  Persons holding stock in a fiduciary capacity shall be entitled to vote the shares so held. Persons whose stock is pledged shall be entitled to vote, unless in the transfer by the pledgor on the books of the corporation he has expressly empowered the pledgee, to vote thereon, in which case only the pledgee, or his proxy may represent such stock and vote thereon.

B.  If shares or other securities having voting power stand of record in the names of two (2) or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if two (2) or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

1.  If only one (1) vote, his act binds all; or

2.  If more than one (1) vote, the act of the majority so voting binds all; or

3.  If more than one (1) vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionally, or any person voting the shares, or a beneficiary, if any, may apply to the district court to appoint an additional person to act with the persons so voting the shares, which shall then be voted as determined by a majority of such persons and the person appointed by such court.  If the instrument so filed shows that any such tenancy is held in unequal interests, a majority or evensplit for the purpose of this subsection shall be a majority or evensplit in interest.

Added by Laws 1986, c. 292, § 62, eff. Nov. 1, 1986.

§18-1063.  Voting trusts and other voting agreements.

VOTING TRUSTS AND OTHER VOTING AGREEMENTS

A.  One (1) or more shareholders, by agreement in writing, may deposit capital stock of an original issue with or transfer capital stock to any person or persons, or entity or entities, authorized to act as trustee, for the purpose of vesting in the person or persons, or entity or entities, who may be designated voting trustee, or voting trustees, the right to vote thereon for any period of time determined by the agreement upon the terms and conditions stated in the agreement.  The agreement may contain any other lawful provisions not inconsistent with its purpose.  After the filing of a copy of the agreement in the registered office of the corporation in this state, which copy shall be open to the inspection of any shareholder of the corporation or any beneficiary of the trust under the agreement daily during business hours, certificates of stock or uncertificated stock shall be issued to the voting trustee or trustees to represent any stock of an original issue so deposited with the trustee or trustees, and any certificates of stock or uncertificated stock so transferred to the voting trustee or trustees shall be surrendered and canceled and new certificates or uncertificated stock shall be issued therefor to the voting trustee or trustees.  In the certificate so issued, if any, it shall be stated that it is issued pursuant to the agreement and that fact shall also be stated in the stock ledger of the corporation.  The voting trustee or trustees may vote the stock so issued or transferred during the period specified in the agreement.  Stock standing in the name of the voting trustee or trustees may be voted either in person or by proxy.  In voting the stock, the voting trustee or trustees shall incur no responsibility as shareholder, trustee, or otherwise, except for the trustee's or trustees' own individual malfeasance.  In any case where two (2) or more persons or entities are designated as voting trustees, and the right and method of voting any stock standing in their names at any meeting of the corporation are not fixed by the agreement appointing the trustees, the right to vote the stock and the manner of voting it at the meeting shall be determined by a majority of the trustees, or if they be equally divided or the right and manner of voting the stock in any particular case, the vote of the stock shall be divided equally among the trustees.

B.  Any amendment to a voting trust agreement shall be made by a written agreement, a copy of which shall be filed in the registered office of the corporation in this state.

C.  An agreement between two (2) or more shareholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as provided by the agreement, or as the parties may agree, or as determined in accordance with a procedure agreed upon by them.

D.  This section shall not be construed to invalidate any voting or other agreement among shareholders or any irrevocable proxy which is not otherwise illegal.

Added by Laws 1986, c. 292, § 63, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 4, emerg. eff. June 24, 1987; Laws 1998, c. 422, § 11, eff. Nov. 1, 1998; Laws 2004, c. 255, § 12, eff. Nov. 1, 2004.

§18-1064.  List of shareholders entitled to vote - Penalty for refusal to produce - Stock ledger.

LIST OF SHAREHOLDERS ENTITLED TO VOTE;

PENALTY FOR REFUSAL TO PRODUCE STOCK LEDGER

A.  The officer who has charge of the stock ledger of a corporation shall prepare and make, at least ten (10) days before every meeting of shareholders, a complete list of the shareholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each shareholder and the number of shares registered in the name of each shareholder.  Nothing contained in this section shall require the corporation to include electronic mail addresses or other electronic contact information on the list.  The list shall be open to the examination of any shareholder, for any purpose germane to the meeting for a period of at least ten (10) days prior to the meeting:

1.  On a reasonably accessible electronic network; provided that the information required to gain access to the list is provided with the notice of the meeting; or

2.  During ordinary business hours, at the principal place of business of the corporation.  In the event that the corporation determines to make the list available on an electronic network, the corporation may take reasonable steps to ensure that the information is available only to shareholders of the corporation.  If the meeting is to be held at a place, then the list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any shareholder who is present.  If the meeting is to be held solely by means of remote communication, then the list shall also be open to the examination of any shareholder during the whole time of the meeting on a reasonably accessible electronic network, and the information required to access the list shall be provided with the notice of the meeting.

B.  Upon the willful neglect or refusal of the directors to produce such a list at any meeting for the election of directors held at a place, or to open such a list to examination on a reasonably accessible electronic network during any meeting for the election of directors held solely by means of remote communication, they shall be ineligible for election to any office at the meeting.

C.  The stock ledger shall be the only evidence as to who are the shareholders entitled by this section to examine the list required by this section or to vote in person or by proxy at any meeting of shareholders.

Added by Laws 1986, c. 292, § 64, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 12, eff. Nov. 1, 2001; Laws 2004, c. 255, § 13, eff. Nov. 1, 2004.

§18-1065.  Inspection of Books and Records.

INSPECTION OF BOOKS AND RECORDS

A.  As used in this section:

1.  "Shareholder" means:

a. a shareholder of record in a stock corporation, or a person who is the beneficial owner of shares of stock held either in a voting trust or by a nominee on behalf of a person, and

b. a member of a nonstock corporation as reflected on the records of the nonstock corporation;

2.  "List of shareholders" includes a list of members in a nonstock corporation;

3.  "Under oath" includes statements the declarant affirms to be true under penalty of perjury under the laws of the United States or any state; and

4.  "Subsidiary" means any entity directly or indirectly owned, in whole or in part, by the corporation of which the shareholder is a shareholder and over the affairs of which the corporation directly or indirectly exercises control, and includes but is not limited to corporations, partnerships, limited partnerships, limited liability partnerships, limited liability companies, statutory trusts and joint ventures.

B.  Any shareholder, in person or by attorney or other agent, upon written demand under oath stating the purpose thereof, shall have the right during the usual hours for business to inspect for any proper purpose, and to make copies and extracts from:

1.  The corporation's stock ledger, a list of shareholders, and its other books and records; and

2.  A subsidiary's books and records, to the extent that:

a. the corporation has actual possession and control of the records of the subsidiary, or

b. the corporation could obtain the records through the exercise of control over the subsidiary,

provided that as of the date of the making of the demand:

(1) shareholder inspection of the books and records of the subsidiary would not constitute a breach of an agreement between the corporation or the subsidiary and a person or person not affiliated with the corporation, and

(2) the subsidiary would not have the right under the law applicable to it to deny the corporation access to the books and records upon demand by the corporation.

In every instance where the shareholder is other than a records holder of stock in a stock corporation or a member of a nonstock corporation, the demand under oath shall state the person's status as a shareholder or member, be accompanied by documentary evidence of beneficial ownership of the stock or beneficial membership, and state that the documentary evidence is a true and correct copy of what it purports to be.  A proper purpose shall mean a purpose reasonably related to a person's interest as a shareholder or member.  In every instance where an attorney or other agent shall be the person who seeks the right to inspection, the demand under oath shall be accompanied by a power of attorney or other writing which authorizes the attorney or other agent to so act on behalf of the shareholder.  The demand under oath shall be directed to the corporation at its registered office in this state or at its principal place of business.

C.  1.  If the corporation or an officer or agent thereof refuses to permit an inspection sought by a shareholder or attorney or other agent acting for the shareholder pursuant to the provisions of subsection B of this section or does not reply to the demand within five (5) business days after the demand has been made, the shareholder may apply to the district court for an order to compel an inspection.  The court may summarily order the corporation to permit the shareholder to inspect the corporation's stock ledger, an existing list of shareholders, and its other books and records, and to make copies or extracts therefrom; or the court may order the corporation to furnish to the shareholder a list of its shareholders as of a specific date on condition that the shareholder first pay to the corporation the reasonable cost of obtaining and furnishing the list and on other conditions as the court deems appropriate.

2.  Where the shareholder seeks to inspect the corporation's books and records, other than its stock ledger or list of shareholders, the shareholder shall first establish that:

a. the shareholder is a shareholder,

b. the shareholder has complied with the provisions of this section respecting the form and manner of making demand for inspection of the documents, and

c. the inspection the shareholder seeks is for a proper purpose.

3.  Where the shareholder seeks to inspect the corporation's stock ledger or list of shareholders and has complied with the provisions of this section respecting the form and manner of making demand for inspection of the documents, the burden of proof shall be upon the corporation to establish that the inspection the shareholder seeks is for an improper purpose.  The court may, in its discretion, prescribe any limitations or conditions upon the inspection, or award other or further relief as the court may deem just and proper.  The court may order books, documents, and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within this state and kept in this state upon such terms and conditions as the order may prescribe.

D.  Any director, including a member of the governing body of a nonstock corporation, shall have the right to examine the corporation's stock ledger, a list of its shareholders, and its other books and records for a purpose reasonably related to his or her position as a director.  The district court may summarily order the corporation to permit the director to inspect any and all books and records, the stock ledger, and the list of shareholders and to make copies or extracts therefrom.  The court, in its discretion, may prescribe any limitations or conditions with reference to the inspection, or award other or further relief as the court may deem just and proper.  The burden of proof shall be upon the corporation to establish that the inspection the director seeks is for an improper purpose.

Added by Laws 1986, c. 292, § 65, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 12, eff. Nov. 1, 1998; Laws 2004, c. 255, § 14, eff. Nov. 1, 2004.

§181066.  Voting, Inspection and Other Rights of Bondholders and Debenture Holders.

VOTING, INSPECTION AND OTHER RIGHTS OF

BONDHOLDERS AND DEBENTURE HOLDERS

Every corporation, in its certificate of incorporation, may confer upon the holders of any bonds, debentures or other obligations issued or to be issued by the corporation the power to vote in respect to the corporate affairs and management of the corporation to the extent and in the manner provided in the certificate of incorporation, and may confer upon such holders of bonds, debentures or other obligations the same right of inspection of its books, accounts and other records, and also any other rights, which the shareholders of the corporation have or may have by reason of the provisions of the Oklahoma General Corporation Act or of its certificate of incorporation.  If the certificate of incorporation so provides, such holders of bonds, debentures or other obligations shall be deemed to be shareholders, and their bonds, debentures or other obligations shall be deemed to be shares of stock, for the purpose of any provision of the Oklahoma General Corporation Act which requires the vote of shareholders as a prerequisite to any corporate action and the certificate of incorporation may divest the holders of capital stock, in whole or in part, of their right to vote on any corporate matter whatsoever, except as set forth in paragraph 2 of subsection B of Section 77 of this act.

Added by Laws 1986, c. 292, § 66, eff. Nov. 1, 1986.

§18-1067.  Notice of meetings and adjourned meetings.

NOTICE OF MEETINGS AND ADJOURNED MEETINGS

A.  Whenever shareholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given which shall state the place, if any, date and hour of the meeting, the means of remote communications, if any, by which shareholders and proxyholders may be deemed to be present in person and vote at the meetings and, in the case of a special meeting, the purpose or purposes for which the meeting is called.

B.  Unless otherwise provided for in the Oklahoma General Corporation Act, the written notice of any meeting shall be given not less than ten (10) nor more than sixty (60) days before the date of the meeting to each shareholder entitled to vote at such meeting. If mailed, notice is given when deposited in the United States mail, postage prepaid, directed to the shareholder at his address as it appears on the records of the corporation.  An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

C.  When a meeting is adjourned to another time or place, unless the bylaws otherwise require, notice need not be given of the adjourned meeting if the time, place, if any, thereof, and the means of remote communications, if any, by which shareholders and proxyholders may be deemed to be present in person and vote at the adjourned meeting are announced at the meeting at which the adjournment is taken.  At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting.  If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record entitled to vote at the meeting.

Added by Laws 1986, c. 292, § 67, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 13, eff. Nov. 1, 2001.

§18-1068.  Vacancies and Newly Created Directorships.

VACANCIES AND NEWLY CREATED DIRECTORSHIPS

A.  1.  Unless otherwise provided in the certificate of incorporation or bylaws:

a. Vacancies and newly created directorships resulting from any increase in the authorized number of directors elected by all of the shareholders having the right to vote as a single class may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director; and

b. Whenever the holders of any class or classes of stock or series thereof are entitled to elect one (1) or more directors by the provisions of the certificate of incorporation, vacancies and newly created directorships of such class or classes or series may be filled by a majority of the directors elected by such class or classes or series thereof then in office, or by a sole remaining director so elected.

2.  If at any time, by reason of death or resignation or other cause, a corporation should have no directors in office, then any officer or any shareholder or an executor, administrator, trustee or guardian of a shareholder, or other fiduciary entrusted with like responsibility for the person or estate of a shareholder, may call a special meeting of shareholders in accordance with the provisions of the certificate of incorporation or the bylaws, or may apply to the district court for a decree summarily ordering an election as provided for in Section 1056 of this title.

B.  In the case of a corporation the directors of which are divided into classes, any directors chosen under subsection A of this section shall hold office until the next election of the class for which such directors shall have been chosen, and until their successors shall be elected and qualified.

C.  If, at the time of filling any vacancy or any newly created directorship, the directors then in office shall constitute less than a majority of the whole board, as constituted immediately prior to any such increase, the district court, upon application of any shareholder or shareholders holding at least ten percent (10%) of the voting stock at the time outstanding having the right to vote for such directors, may summarily order an election to be held to fill any such vacancies or newly created directorships, or to replace the directors chosen by the directors then in office, which election shall be governed by the provisions of Section 1056 of this title as far as applicable.

D.  Unless otherwise provided in the certificate of incorporation or bylaws, when one or more directors shall resign from the board, effective at a future date, a majority of the directors then in office, including those who have so resigned, shall have power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective, and each director so chosen shall hold office as provided for in this section in the filling of other vacancies.

Added by Laws 1986, c. 292, § 68, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 15, eff. Nov. 1, 2004.

§18-1069.  Form of records.

FORM OF RECORDS

Any records maintained by a corporation in the regular course of its business, including its stock ledger, books of account, and minute books, may be kept on, or by means of, or be in the form of, any information storage device or method; provided that the records so kept can be converted into clearly legible paper form within a reasonable time.  Any corporation shall so convert any records so kept upon the request of any person entitled to inspect the records pursuant to any provision of the Oklahoma General Corporation Act.  Where records are kept in the manner, a clearly legible paper form produced from or by means of the information storage device or method shall be admissible in evidence and shall be accepted for all other purposes, to the same extent as an original paper record of the same information would have been, when the paper form accurately portrays the record.

Added by Laws 1986, c. 292, § 69, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 14, eff. Nov. 1, 2001.

§18-1070.  Contested Election of Directors - Proceedings to Determine Validity.

CONTESTED ELECTION OF DIRECTORS;

PROCEEDINGS TO DETERMINE VALIDITY

A.  Upon application of any shareholder or director, or any officer whose title to office is contested, or any member of a corporation without capital stock, the district court may hear and determine the validity of any election, appointment, removal or resignation of any director, member of the governing body, or officer of any corporation, and the right of any person to hold, or continue to hold, such office, and, in case any such office is claimed by more than one person, may determine the person entitled thereto; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation relating to the issue.  In case it should be determined that no valid election has been held, the district court may order an election to be held in accordance with the provisions of Section 1056 or 1060 of this title.  In any such application, service of copies of the application upon the registered agent of the corporation shall be deemed to be service upon the corporation and upon the person whose title to office is contested and upon the person, if any, claiming such office; and the registered agent shall forward immediately a copy of the application to the corporation and to the person whose title to office is contested and to the person, if any, claiming such office, in a postpaid, sealed, registered letter addressed to such corporation and such person at their post office addresses last known to the registered agent or furnished to the registered agent by the applicant shareholder.  The court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

B.  Upon application of any shareholder or any member of a corporation without capital stock, the district court may hear and determine the result of any vote of shareholders or members, as the case may be, upon matters other than the election of directors, officers or members of the governing body.  Service of the application upon the registered agent of the corporation shall be deemed to be service upon the corporation, and no other party need be joined in order for the court to adjudicate the result of the vote.  The court may make such order respecting notice of the application as it deems proper under the circumstances.

Added by Laws 1986, c. 292, § 70, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 16, eff. Nov. 1, 2004.

§181071.  Appointment of custodian or receiver of corporation on deadlock or for other cause.

APPOINTMENT OF CUSTODIAN OR RECEIVER OF CORPORATION

ON DEADLOCK OR FOR OTHER CAUSE

A.  The district court, upon application of any shareholder, may appoint one or more persons to be custodians, and, if the corporation is insolvent, to be receivers, of and for any corporation when:

1.  at any meeting held for the election of directors the shareholders are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon qualification of their successors; or

2.  the business of the corporation is suffering or is threatened with irreparable injury because the directors are so divided respecting the management of the affairs of the corporation that the required vote for action by the board of directors cannot be obtained and the shareholders are unable to terminate this division; or

3.  the corporation has abandoned its business and has failed within a reasonable time to take steps to dissolve, liquidate or distribute its assets.

B.  A custodian appointed pursuant to the provisions of this section shall have all the powers and title of a receiver appointed by the court under applicable law, but the authority of the custodian is to continue the business of the corporation and not to liquidate its affairs and distribute its assets, except when the court shall otherwise order and except in cases arising pursuant to paragraph 3 of subsection A of this section.

Added by Laws 1986, c. 292, § 71, eff. Nov. 1, 1986.

§181072.  Powers of Court in Elections of Directors.

POWERS OF COURT IN ELECTIONS OF DIRECTORS

A.  The district court, in any proceeding instituted pursuant to the provisions of Section 56, 60 or 70 of this act, may determine the right and power of persons claiming to own stock, or in the case of a corporation without capital stock, of the persons claiming to be members, to vote at any meeting of the shareholders or members.

B.  The district court may appoint a master to hold any election provided for in Section 56, 60 or 70 of this act under such orders and powers as it deems proper; and it may punish any officer or director for contempt in case of disobedience of any order made by the court; and, in case of disobedience by a corporation of any order made by the court, may enter a decree against such corporation for a penalty of not more than Five Thousand Dollars ($5,000.00).

Added by Laws 1986, c. 292, § 72, eff. Nov. 1, 1986.

§18-1073.  Consent of shareholders in lieu of meeting.

CONSENT OF SHAREHOLDERS IN LIEU OF MEETING

A.  Except as provided in subsection B of this section or unless otherwise provided for in the certificate of incorporation, any action required by the provisions of the Oklahoma General Corporation Act to be taken at any annual or special meeting of shareholders of a corporation or any action which may be taken at any annual or special meeting of shareholders, may be taken without a meeting, without prior notice, and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.  Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

B.  With respect to a domestic corporation with a class of voting stock listed or traded on a national securities exchange or registered under Section 12(g) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78a et seq., as amended, which has one thousand or more shareholders of record, unless otherwise provided for in the certificate of incorporation, any action required by the provisions of this act to be taken at any annual or special meeting of shareholders of the corporation or any action which may be taken at any annual or special meeting of shareholders, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action taken, shall be signed by the holders of all outstanding stock entitled to vote thereon and shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.  Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.  The provisions of this subsection shall be effective with respect to corporate actions by written consent, and to written consent or consents, as to which the first written consent is executed or solicited after September 1, 1991.

C.  Unless otherwise provided for in the certificate of incorporation, any action required by the provisions of this act to be taken at a meeting of the members of a nonstock corporation, or any action which may be taken at any meeting of the members of a nonstock corporation, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action taken, shall be signed by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members having a right to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.  Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

D.  1.  A telegram, cablegram or other electronic transmission consenting to an action to be taken and transmitted by a shareholder, member or proxyholder, or by a person or persons authorized to act for a shareholder, member or proxyholder, shall be deemed to be written, signed and dated for the purposes of this section; provided that any telegram, cablegram or other electronic transmission sets forth or is delivered with information from which the corporation can determine:

a. that the telegram, cablegram or other electronic transmission was transmitted by the shareholder, member or proxyholder or by a person or persons authorized to act for the shareholder, member or proxyholder, and

b. the date on which the shareholder, member or proxyholder or authorized person or persons transmitted the telegram, cablegram or electronic transmission.

The date on which the telegram, cablegram or electronic transmission is transmitted shall be deemed to be the date on which the consent was signed.  No consent given by telegram, cablegram or other electronic transmission shall be deemed to have been delivered until the consent is reproduced in paper form and until the paper form shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders or members are recorded.  Delivery made to a corporation's registered office shall be made by hand or by certified or registered mail, return receipt requested.  Notwithstanding the foregoing limitations on delivery, consents given by telegram, cablegram or other electronic transmission may be otherwise delivered to the principal place of business of the corporation or to an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders or members are recorded if, to the extent and in the manner provided by resolution of the board of directors or governing body of the corporation.

2.  Any copy, facsimile or other reliable reproduction of a consent in writing may be substituted or used in lieu of the original writing for any and all purposes for which the original writing could be used; provided that the copy, facsimile or other reliable reproduction shall be a complete reproduction of the entire original writing.

E.  Every written consent shall bear the date of signature of each shareholder or member who signs the consent and no written consent shall be effective to take the corporate action referred to therein unless, within sixty (60) days of the earliest dated consent delivered in the manner required by this section to the corporation, written consents signed by a sufficient number of holders or members to take action are delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.  Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

F.  Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those shareholders or members, as the case may be, who have not consented in writing and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for the meeting had been the date that written consents signed by a sufficient number of shareholders or members to take the action were delivered to the corporation as provided in subsection C of this section.  In the event that the action for which consent is given is an action that would have required the filing of a certificate under any other section of this title if the action had been voted on by shareholders or by members at a meeting thereof the certificate filed under the other section shall state, in lieu of any statement required by the section concerning any vote of shareholders or members, that written consent has been given in accordance with the provisions of this section.

Added by Laws 1986, c. 292, § 73, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 12, eff. Nov. 1, 1988; Laws 1991, c. 53, § 1, eff. Sept. 1, 1991; Laws 1998, c. 422, § 13, eff. Nov. 1, 1998; Laws 2001, c. 405, § 15, eff. Nov. 1, 2001; Laws 2004, c. 255, § 17, eff. Nov. 1, 2004.

§18-1074.  Waiver of notice.

WAIVER OF NOTICE

Whenever notice is required to be given under any provision of the Oklahoma General Corporation Act or of the certificate of incorporation or bylaws, a written waiver thereof, signed by the person entitled to notice, or a waiver by electronic transmission by the person entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to notice.  Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened.  Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the shareholders, directors, or members of a committee of directors need be specified in any written waiver of notice or any waiver by electronic transmission unless so required by the certificate of incorporation or the bylaws.

Added by Laws 1986, c. 292, § 74, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 16, eff. Nov. 1, 2001.

§18-1075.  Exception to requirements of notice.

EXCEPTION TO REQUIREMENTS OF NOTICE

A.  Whenever notice is required to be given, pursuant to any provision of this title or of the certificate of incorporation or bylaws of any corporation, to any person with whom communication is unlawful, the giving of such notice to such person shall not be required and there shall be no duty to apply to any governmental authority or agency for a license or permit to give such notice to such person.  Any action or meeting which shall be taken or held without notice to any such person with whom communication is unlawful shall have the same force and effect as if such notice had been duly given.  In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this title, the certificate shall state, if such is the fact and if notice is required, that notice was given to all persons entitled to receive notice except such persons with whom communication is unlawful.

B.  Whenever notice is required to be given pursuant to any provision of the Oklahoma General Corporation Act or the certificate of incorporation or bylaws of any corporation, to any shareholder or, if the corporation is a nonstock corporation, to any member to whom:

1.  Notice of two consecutive annual meetings and all notices of meetings or of the taking of action by written consent without a meeting to such person during the period between such two consecutive annual meetings; or

2.  All, and at least two, payments, if sent by firstclass mail, of dividends or interest on securities during a twelvemonth period,

have been mailed addressed to such person at the person's address as shown on the records of the corporation and have been returned undeliverable, the giving of such notice to such person shall not be required.  Any action or meeting which shall be taken or held without notice to such person shall have the same force and effect as if such notice had been duly given.  If any such person shall deliver to the corporation a written notice setting forth the person's then current address, the requirement that notice be given to such person shall be reinstated.  In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this act, the certificate need not state that notice was not given to persons to whom notice was not required to be given pursuant to the provisions of this subsection.

C.  The exception in paragraph 1 of subsection B to the requirement that notice be given shall not be applicable to any notice returned as undeliverable if the notice was given by electronic transmission.

Added by Laws 1986, c. 292, § 75, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 405, § 17, eff. Nov. 1, 2001.

§18-1075.1.  Voting procedures and inspectors of elections.

VOTING PROCEDURES AND INSPECTORS OF ELECTIONS

A.  The corporation shall, in advance of any meeting of shareholders, appoint one or more inspectors to act at the meeting and make a written report thereof.  The corporation may designate one or more persons as alternate inspectors to replace any inspector who fails to act.  If no inspector or alternate is able to act at a meeting of shareholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting.  Each inspector, before entering upon the discharge of the duties of inspector, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability.

B.  The inspectors shall:

1.  Ascertain the number of shares outstanding and the voting power of each;

2.  Determine the shares represented at a meeting and the validity of proxies and ballots;

3.  Count all votes and ballots;

4.  Determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors; and

5.  Certify their determination of the number of shares represented at the meeting, and their count of all votes and ballots.

The inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of the duties of the inspectors.

C.  The date and time of the opening and the closing of the polls for each matter upon which the shareholders will vote at a meeting shall be announced at the meeting.  No ballot, proxies or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls unless the district court upon application by a shareholder shall determine otherwise.

D.  In determining the validity and counting of proxies and ballots, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with subsection E of Section 1056 or paragraph 2 of subsection C of Section 1057 of this title, or any information provided pursuant to divisions (1) or (3) of subparagraph b of paragraph 2 of subsection A of Section 1056 of this title, ballots and the regular books and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies and ballots submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the shareholder holds of record.  If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification pursuant to paragraph 5 of subsection B of this section shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained and the basis for the inspectors' belief that the information is accurate and reliable.

E.  Unless otherwise provided in the certificate of incorporation or bylaws, this section shall not apply to a corporation that does not have a class of voting stock that is:

1.  Listed on a national securities exchange;

2.  Authorized for quotation on an interdealer quotation system of a registered national securities association; or

3.  Held of record by more than 2,000 shareholders.

Added by Laws 2001, c. 405, § 18, eff. Nov. 1, 2001.

§18-1075.2.  Electronic notice - Effectiveness - Revocation of consent.

ELECTRONIC NOTICE; EFFECTIVENESS; REVOCATION OF CONSENT

A.  Without limiting the manner of which notice otherwise may be given effectively to shareholders, any notice to shareholders given by the corporation under any provision of this act, the certificate of incorporation, or the bylaws shall be effective if given by a form of electronic transmission consented to by the shareholder to whom the notice is given.  The consent shall be revocable by the shareholder by written notice to the corporation.  The consent shall be deemed revoked if:

1.  The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with the consent; and

2.  The inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice; provided, however, the inadvertent failure to treat the inability as a revocation shall not invalidate any meeting or other action.

B.  Notice given pursuant to subsection A of this section shall be deemed given if by:

1.  Facsimile telecommunication, when directed to a number at which the shareholder has consented to receive notice;

2.  Electronic mail, when directed to an electronic mail address at which the shareholder has consented to receive notice;

3.  A posting on an electronic network together with separate notice to the shareholder of the specific posting, upon the later of:

a. the posting, and

b. the giving of the separate notice; and

4.  Any other form of electronic transmission, when directed to the shareholder in accordance with the shareholder's consent.

An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by a form of electronic transmission shall, in the absence of fraud, be prima facie evidence of the facts stated therein.

C.  For purposes of this act, "electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

D.  This section shall apply to a domestic corporation that is not authorized to issue capital stock, and when so applied, all references to shareholders shall be deemed to refer to members of such a corporation.

E.  This section shall not apply to Sections 1045 or 1111 of this title.

Added by Laws 2001, c. 405, § 19, eff. Nov. 1, 2001.

§18-1075.3.  Single written notice to shareholders sharing an address.

A.  Without limiting the manner by which notice otherwise may be given effectively to shareholders, any notice to shareholders given by the corporation under any provision of this act, the certificate of incorporation, or the bylaws shall be effective if given by a single written notice to shareholders who share an address if consented to by the shareholders at that address to whom such notice is given.  Any such consent shall be revocable by the shareholder by written notice to the corporation.

B.  Any shareholder who fails to object in writing to the corporation, within sixty (60) days of having been given written notice by the corporation of its intention to send the single notice permitted under subsection A of this section, shall be deemed to have consented to receiving such single written notice.

C.  This section shall apply to a corporation organized under this act that is not authorized to issue capital stock, and when so applied, all references to shareholders shall be deemed to refer to members of such a corporation.

D.  This section shall not apply to Section 1045, 1111, 1119 or 1120 of Title 18 of the Oklahoma Statutes.

Added by Laws 2004, c. 255, § 18, eff. Nov. 1, 2004.

§181076.  Amendment of Certificate of Incorporation before Receipt of Payment for Stock.

AMENDMENT OF CERTIFICATE OF INCORPORATION BEFORE RECEIPT

OF PAYMENT FOR STOCK

A.  Before a corporation has received any payment for any of its stock, it may amend its certificate of incorporation at any time or times, in any and as many respects as may be desired, so long as its certificate of incorporation as amended would contain only such provisions as it would be lawful and proper to insert in an original certificate of incorporation filed at the time of filing the amendment.

B.  The amendment of certificate of incorporation authorized by the provisions of this section shall be adopted by a majority of the incorporators, if directors were not named in the original certificate of incorporation or have not yet been elected, or, if directors were named in the original certificate of incorporation or have been elected and have qualified, by a majority of the directors.  A certificate setting forth the amendment and certifying that the corporation has not received any payment for any of its stock and that the amendment has been duly adopted in accordance with the provisions of this section shall be executed, acknowledged and filed in accordance with the provisions of Section 7 of this act.  Upon such filing, the corporation's certificate of incorporation shall be deemed to be amended accordingly as of the date on which the original certificate of incorporation became effective, except as to those persons who are substantially and adversely affected by the amendment and as to those persons the amendment shall be effective from the filing date.

Added by Laws 1986, c. 292, § 76, eff. Nov. 1, 1986.

§18-1077.  Amendment of certificate of incorporation after receipt of payment for stock - Nonstock corporations.

AMENDMENT OF CERTIFICATE OF INCORPORATION AFTER RECEIPT

OF PAYMENT FOR STOCK; NONSTOCK CORPORATIONS

A.  1.  After a corporation has received payment for any of its capital stock, it may amend its certificate of incorporation, from time to time, in any and as many respects as may be desired, so long as its certificate of incorporation as amended would contain only provisions as it would be lawful and proper to insert in an original certificate of incorporation filed at the time of the filing of the amendment; and if a change in stock or the rights of shareholders, or an exchange, reclassification, subdivision, combination, or cancellation of stock or rights of shareholders is to be made, provisions as may be necessary to effect the change, exchange, reclassification, subdivision, combination, or cancellation. In particular, and without limitation upon the general power of amendment, a corporation may amend its certificate of incorporation, from time to time, so as:

a. to change its corporate name,

b. to change, substitute, enlarge, or diminish the nature of its business or its corporate powers and purposes,

c. to increase or decrease its authorized capital stock or to reclassify the same, by changing the number, par value, designations, preferences, or relative, participating, optional, or other special rights of the shares, or the qualifications, limitations, or restrictions of such rights, or by changing shares with par value into shares without par value, or shares without par value into shares with par value either with or without increasing or decreasing the number of shares or by subdividing or combining the outstanding shares of any class or series of a class of shares into a greater or lesser number of outstanding shares,

d. to cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared,

e. to create new classes of stock having rights and preferences either prior and superior or subordinate and inferior to the stock of any class then authorized, whether issued or unissued, or

f. to change the period of its duration.

2.  Any or all changes or alterations provided for in paragraph 1 of this subsection may be effected by one certificate of amendment.

B.  Every amendment authorized by the provisions of subsection A of this section shall be made and effected in the following manner:

1.  If the corporation has capital stock, its board of directors shall adopt a resolution setting forth the amendment proposed, declaring its advisability, and either calling a special meeting of the shareholders entitled to vote in respect thereof for the consideration of the amendment or directing that the amendment proposed be considered at the next annual meeting of shareholders.  The special or annual meeting shall be called and held upon notice in accordance with the provisions of Section 1067 of this title.  The notice shall set forth the amendment in full or a brief summary of the changes to be effected thereby, as the directors shall deem advisable.  At the meeting, a vote of the shareholders entitled to vote thereon shall be taken for and against the proposed amendment.  If a majority of the outstanding stock entitled to vote thereon, and a majority of the outstanding stock of each class entitled to vote thereon as a class, has been voted in favor of the amendment, a certificate setting forth the amendment and certifying that the amendment has been duly adopted in accordance with the provisions of this section shall be executed, acknowledged, and filed and shall become effective in accordance with the provisions of Section 1007 of this title.

2.  The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment, whether or not entitled to vote thereon by the provisions of the certificate of incorporation, if the amendment would increase or decrease the aggregate number of authorized shares of the class, increase or decrease the par value of the shares of the class, or alter or change the powers, preferences, or special rights of the shares of the class so as to affect them adversely.  If any proposed amendment would alter or change the powers, preferences, or special rights of one or more series of any class so as to affect them adversely, but shall not so affect the entire class, then only the shares of the series so affected by the amendment shall be considered a separate class for the purposes of this paragraph.  The number of authorized shares of any such class or classes of stock may be increased or decreased, but not below the number of shares thereof then outstanding, by the affirmative vote of the holders of a majority of the stock of the corporation entitled to vote irrespective of the provisions of this paragraph, if so provided in the original certificate of incorporation, in any amendment thereto which created the class or classes of stock or which was adopted prior to the issuance of any shares of the class or classes of stock, or in any amendment thereto which was authorized by a resolution or resolutions adopted by the affirmative vote of the holders of a majority of the class or classes of stock.

3.  If the corporation has no capital stock, then the governing body thereof shall adopt a resolution setting forth the amendment proposed and declaring its advisability.  If a majority of all the members of the governing body shall vote in favor of the amendment, a certificate thereof shall be executed, acknowledged, and filed and shall become effective in accordance with the provisions of Section 1007 of this title.  The certificate of incorporation of a corporation without capital stock may contain a provision requiring an amendment thereto to be approved by a specified number or percentage of the members or of any specified class of members of the corporation in which event the proposed amendment shall be submitted to the members or to any specified class of members of the corporation without capital stock in the same manner, so far as applicable, as is provided for in this section for an amendment to the certificate of incorporation of a stock corporation; and in the event of the adoption thereof by the members, a certificate evidencing the amendment shall be executed, acknowledged, and filed and shall become effective in accordance with the provisions of Section 1007 of this title.

4.  Whenever the certificate of incorporation shall require action by the board of directors, by the holders of any class or series of shares, or by the holders of any other securities having voting power, the vote of a greater number or proportion than is required by the provisions of the Oklahoma General Corporation Act, the provision of the certificate of incorporation requiring a greater vote shall not be altered, amended, or repealed except by a greater vote.

C.  The resolution authorizing a proposed amendment to the certificate of incorporation may provide that at any time prior to the effectiveness of the filing of the amendment with the Secretary of State, notwithstanding authorization of the proposed amendment by the shareholders of the corporation or by the members of a nonstock corporation, the board of directors or governing body may abandon the proposed amendment without further action by the shareholders or members.

Added by Laws 1986, c. 292, § 77, eff. Nov. 1, 1986.  Amended by Laws 1996, c. 69, § 4, eff. Nov. 1, 1996; Laws 1998, c. 422, § 14, eff. Nov. 1, 1998; Laws 1999, c. 421, § 12, eff. Nov. 1, 1999; Laws 2001, c. 405, § 20, eff. Nov. 1, 2001.

§181078.  Retirement of stock.

RETIREMENT OF STOCK

A.  A corporation, by resolution of its board of directors, may retire any shares of its capital stock that are issued but are not outstanding.

B.  Whenever any shares of the capital stock of a corporation are retired, they shall resume the status of authorized and unissued shares of the class or series to which they belong unless the certificate of incorporation otherwise provides.  If the certificate of incorporation prohibits the reissuance of such shares, or prohibits the reissuance of such shares as a part of a specific series only, a certificate stating that reissuance of the shares, as part of the class or series, is prohibited identifying the shares and reciting their retirement shall be executed, acknowledged and filed and shall become effective in accordance with the provisions of Section 1007 of this title.  When such certificate becomes effective, it shall have the effect of amending the certificate of incorporation so as to reduce accordingly the number of authorized shares of the class or series to which such shares belong or, if such retired shares constitute all of the authorized shares of the class or series to which they belong, of eliminating from the certificate of incorporation all reference to such class or series of stock.

C.  If the capital of the corporation will be reduced by or in connection with the retirement of shares, the reduction of capital shall be effected pursuant to the provisions of Section 1079 of this title.

Added by Laws 1986, c. 292, § 78, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 5, operative Nov. 1, 1987; Laws 1988, c. 323, § 13, eff. Nov. 1, 1988.

§181079.  Reduction of Capital.

REDUCTION OF CAPITAL

A.  A corporation, by resolution of its board of directors, may reduce its capital in any of the following ways:

1.  By reducing or eliminating the capital represented by shares of capital stock which have been retired; or

2.  By applying to an otherwise authorized purchase or redemption of outstanding shares of its capital stock some or all of the capital represented by the shares being purchased or redeemed, or any capital that has not been allocated to any particular class of its capital stock; or

3.  By applying to an otherwise authorized conversion or exchange of outstanding shares of its capital stock some or all of the capital represented by the shares being converted or exchanged, or some or all of any capital that has not been allocated to any particular class of its capital stock, or both, to the extent that such capital in the aggregate exceeds the total aggregate par value or the stated capital of any previously unissued shares issuable upon such conversion or exchange; or

4.  By transferring to surplus:

a. some or all of the capital not represented by any particular class of its capital stock; or

b. some or all of the capital represented by issued shares of its par value capital stock, which capital is in excess of the aggregate par value of such shares; or

c. some of the capital represented by issued shares of its capital stock without par value.

B.  Notwithstanding the other provisions of this section, no reduction of capital shall be made or effected unless the assets of the corporation remaining after such reduction shall be sufficient to pay any debts of the corporation for which payment has not been otherwise provided.  No reduction of capital shall release any liability of any shareholder whose shares have not been fully paid.

Added by Laws 1986, c. 292, § 79, eff. Nov. 1, 1986.

§18-1080.  Restated certificate of incorporation.

RESTATED CERTIFICATE OF INCORPORATION

A.  A corporation, whenever desired, may integrate into a single instrument all of the provisions of its certificate of incorporation which are then in effect and operative as a result of there having up to that time been filed with the Secretary of State one or more certificates or other instruments pursuant to any of the sections referred to in Section 1008 of this title, and it may at the same time also further amend its certificate of incorporation by adopting a restated certificate of incorporation.

B.  If the restated certificate of incorporation merely restates and integrates but does not further amend the certificate of incorporation, as up to that time amended or supplemented by any instrument that was filed pursuant to any of the sections mentioned in Section 1008 of this title, it may be adopted by the board of directors without a vote of the shareholders, or it may be proposed by the directors and submitted by them to the shareholders for adoption, in which case the procedure and vote required by Section 1077 of this title for amendment of the certificate of incorporation shall be applicable.  If the restated certificate of incorporation restates and integrates and also further amends in any respect the certificate of incorporation, as up to that time amended or supplemented, it shall be proposed by the directors and adopted by the shareholders in the manner and by the vote prescribed by Section  1077 of this title or, if the corporation has not received any payment for any of its stock, in the manner and by the vote prescribed by Section 1076 of this title.

C.  A restated certificate of incorporation shall be specifically designated as such in its heading.  It shall state, either in its heading or in an introductory paragraph, the corporation's present name, and, if it has been changed, the name under which it was originally incorporated, and the date of filing of its original certificate of incorporation with the Secretary of State.  If it was adopted by the board of directors without a vote of the shareholders, unless it was adopted pursuant to the provisions of Section 1076 of this title, it shall state that it only restates and integrates and does not further amend the provisions of the corporation's certificate of incorporation as up to that time amended or supplemented, and that there is no discrepancy between those provisions and the provisions of the restated certificate.  A restated certificate of incorporation may omit:

1.  Such provisions of the original certificate of incorporation which named the incorporator or incorporators, the initial board of directors, and the original subscribers for shares; and

2.  Such provisions contained in any amendment to the certificate of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective.

Any such omissions shall not be deemed a further amendment.

D.  A restated certificate of incorporation shall be executed, acknowledged and filed in accordance with the provisions of Section 1007 of this title.  Upon its filing with the Secretary of State, the original certificate of incorporation, as up to that time amended or supplemented, shall be superseded.  From that time forward, the restated certificate of incorporation, including any further amendments or changes made thereby, shall be the certificate of incorporation of the corporation, but the original date of incorporation shall remain unchanged.

E.  Any amendment or change effected in connection with the restatement and integration of the certificate of incorporation shall be subject to any other provision of the Oklahoma General Corporation Act, not inconsistent with the provisions of this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

Added by Laws 1986, c. 292, § 80, eff. Nov. 1, 1986.  Amended by Laws 1996, c. 69, § 5, eff. Nov. 1, 1996; Laws 2004, c. 255, § 19, eff. Nov. 1, 2004.

§18-1081.  Merger or consolidation of domestic corporations.

MERGER OR CONSOLIDATION OF DOMESTIC CORPORATIONS

A.  Any two or more corporations existing under the laws of this state may merge into a single corporation, which may be any one of the constituent corporations or may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with the provisions of this section.

B.  The board of directors of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation and declaring its advisability.  The agreement shall state:

1.  The terms and conditions of the merger or consolidation;

2.  The mode of carrying the same into effect;

3.  In the case of a merger, the amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger, or, if no amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation of the surviving or resulting corporation;

4.  In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the agreement;

5.  The manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of canceling some or all of the shares, and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be canceled, the cash, property, rights, or securities of any other corporation or entity which the holders of the shares are to receive in exchange for or upon conversion of the shares and the surrender of any certificates evidencing them, which cash, property, rights, or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of the surviving or resulting corporation; and

6.  Other details or provisions as are deemed desirable, including without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interests or rights, or for any other arrangement with respect thereto, consistent with the provisions of Section 1036 of this title.  The agreement so adopted shall be executed and acknowledged in accordance with the provisions of Section 1007 of this title.  Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of the agreement; provided, that the manner in which these facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.  The term "facts" as used in this paragraph, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

C.  The agreement required by the provisions of subsection B of this section shall be submitted to the shareholders of each constituent corporation at an annual or special meeting thereof for the purpose of acting on the agreement.  Due notice of the time, place, and purpose of the meeting shall be mailed to each holder of stock whether voting or nonvoting, of the corporation at the address which appears on the records of the corporation, at least twenty (20) days prior to the date of the meeting.  The notice shall contain a copy of the agreement or a brief summary thereof, as the directors shall deem advisable; provided, however, the notice shall be effective only with respect to mergers or consolidations for which the notice of the shareholders meeting to vote thereon has been mailed after November 1, 1988.  At the meeting the agreement shall be considered and a vote taken for its adoption or rejection.  If a majority of the outstanding stock of the corporation entitled to vote thereon shall be voted for the adoption of the agreement, that fact shall be certified on the agreement by the secretary or the assistant secretary of the corporation.  If the agreement shall be so adopted and certified by each constituent corporation, it shall then be filed and shall become effective in accordance with the provisions of Section 1007 of this title.  In lieu of filing an agreement of merger or consolidation required by this section, the surviving or resulting corporation may file a certificate of merger or consolidation executed in accordance with the provisions of Section 1007 of this title and which states:

1.  The name and state of incorporation of each of the constituent corporations;

2.  That an agreement of merger or consolidation has been approved, adopted, certified, executed, and acknowledged by each of the constituent corporations in accordance with the provisions of this section;

3.  The name of the surviving or resulting corporation;

4.  In the case of a merger, the amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger, or, if no amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

5.  In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

6.  That the executed agreement of consolidation or merger is on file at the principal place of business of the surviving corporation, stating the address thereof; and

7.  That a copy of the agreement of consolidation or merger will be furnished by the surviving corporation, on request and without cost, to any shareholder of any constituent corporation.  For purposes of Sections 1084 and 1086 of this title, the term "shareholder" shall be deemed to include "member".

D.  Any agreement of merger or consolidation may contain a provision that at any time prior to the time that the agreement, or a certificate filed with the Secretary of State in lieu thereof, becomes effective in accordance with Section 1007 of this title, the agreement may be terminated by the board of directors of any constituent corporation notwithstanding approval of the agreement by the shareholders of all or any of the constituent corporations; provided, if the agreement of merger or consolidation is terminated after the filing of the agreement, or a certificate filed with the Secretary of State in lieu thereof, but before the agreement or certificate has become effective, a certificate of termination of merger or consolidation shall be filed in accordance with Section 1007 of this title.  Any agreement of merger or consolidation may contain a provision that the boards of directors of the constituent corporations may amend the agreement at any time prior to the time that the agreement, or a certificate filed with the Secretary of State in lieu thereof, becomes effective in accordance with Section 1007 of this title; provided, that an amendment made subsequent to the adoption of the agreement by the shareholders of any constituent corporation shall not:

1.  Alter or change the amount or kind of shares, securities, cash, property, or rights to be received in exchange for or on conversion of all or any of the shares of any class or series thereof of the constituent corporation;

2.  Alter or change any term of the certificate of incorporation of the surviving corporation to be effected by the merger or consolidation; or

3.  Alter or change any of the terms and conditions of the agreement if an alteration or change would adversely affect the holders of any class or series thereof of the constituent corporation.

If the agreement of merger or consolidation is amended after the filing of the agreement, or a certificate in lieu thereof, with the Secretary of State, but before the agreement or certificate has become effective, a certificate of amendment of merger or consolidation shall be filed in accordance with Section 1007 of this title.

E.  In the case of a merger, the certificate of incorporation of the surviving corporation shall automatically be amended to the extent, if any, that changes in the certificate of incorporation are set forth in the certificate of merger.

F.  Notwithstanding the requirements of subsection C of this section, unless required by its certificate of incorporation, no vote of shareholders of a constituent corporation surviving a merger shall be necessary to authorize a merger if:

1.  The agreement of merger does not amend in any respect the certificate of incorporation of the constituent corporation;

2.  Each share of stock of the constituent corporation outstanding immediately prior to the effective date of the merger is to be an identical outstanding or treasury share of the surviving corporation after the effective date of the merger; and

3.  Either no shares of common stock of the surviving corporation and no shares, securities, or obligations convertible into such stock are to be issued or delivered under the plan of merger, or the authorized unissued shares or the treasury shares of common stock of the surviving corporation to be issued or delivered under the plan of merger plus those initially issuable upon conversion of any other shares, securities, or obligations to be issued or delivered under the plan do not exceed twenty percent (20%) of the shares of common stock of the constituent corporation outstanding immediately prior to the effective date of the merger.  No vote of shareholders of a constituent corporation shall be necessary to authorize a merger or consolidation if no shares of the stock of the corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation.  If an agreement of merger is adopted by the constituent corporation surviving the merger, by action of its board of directors and without any vote of its shareholders pursuant to the provisions of this subsection, the secretary or assistant secretary of that corporation shall certify on the agreement that the agreement has been adopted pursuant to the provisions of this subsection and:

a. if it has been adopted pursuant to paragraph 1 of this subsection, that the conditions specified have been satisfied, or

b. if it has been adopted pursuant to paragraph 2 of this subsection, that no shares of stock of the corporation were issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation.

The agreement so adopted and certified shall then be filed and shall become effective in accordance with the provisions of Section 1007 of this title.  Filing shall constitute a representation by the person who executes the certificate that the facts stated in the certificate remain true immediately prior to filing.

G.  1.  Notwithstanding the requirements of subsection C of this section, unless expressly required by its certificate of incorporation, no vote of shareholders of a constituent corporation shall be necessary to authorize a merger with or into a single direct or indirect wholly owned subsidiary of the constituent corporation if:

a. the constituent corporation and the direct or indirect wholly owned subsidiary of the constituent corporation are the only constituent entities to the merger,

b. each share or fraction of a share of the capital stock of the constituent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal fraction of share of capital stock of a holding company having the same designations, rights, powers, and preferences, and the qualifications, limitations, and restrictions thereof, as the share of stock of the constituent corporation being converted in the merger,

c. the holding company and the constituent corporation are corporations of this state and the direct or indirect wholly owned subsidiary that is the other constituent entity to the merger is a corporation or limited liability company of this state,

d. the certificate of incorporation and bylaws of the holding company immediately following the effective time of the merger contain provisions identical to the certificate of incorporation and bylaws of the constituent corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate name, the registered office and agent, the initial board of directors, and the initial subscribers of shares and provisions contained in any amendment to the certificate of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if a change, exchange, reclassification, or cancellation has become effective,

e. as a result of the merger, the constituent corporation or its successor corporation becomes or remains a direct or indirect wholly owned subsidiary of the holding company,

f. the directors of the constituent corporation become or remain the directors of the holding company upon the effective time of the merger,

g. the organizational documents of the surviving entity immediately following the effective time of the merger contain provisions identical to the certificate of incorporation of the constituent corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate or entity name, the registered office and agent, the initial board of directors and the initial subscribers for shares, references to members rather than shareholders or shareholders, references to interests, units or the like rather than stock or shares, references to managers, managing members or other members of the governing body rather than directors and such provisions contained in any amendment to the certificate of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective; provided, however, that:

(1) if the organizational documents of the surviving entity do not contain the following provisions, they shall be amended in the merger to contain provisions requiring that:

(a) any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, that requires for its adoption under this act or its organizational documents the approval of the shareholders or members of the surviving entity shall, by specific reference to this subsection, require, in addition, the approval of the shareholders of the holding company (or any successor by merger), by the same vote as is required by this act and/or by the organizational documents of the surviving entity; provided, however, that for purposes of this subdivision, any surviving entity that is not a corporation shall include in such amendment a requirement that the approval of the shareholders of the holding company be obtained for any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, which would require the approval of the shareholders of the surviving entity if the surviving entity were a corporation subject to this act,

(b) any amendment of the organizational documents of a surviving entity that is not a corporation, which amendment would, if adopted by a corporation subject to this act, be required to be included in the certificate of incorporation of such corporation, shall, by specific reference to this subsection, require, in addition, the approval of the shareholders of the holding company, or any successor by merger, by the same vote as is required by this act and/or by the organizational documents of the surviving entity, and

(c) the business and affairs of a surviving entity that is not a corporation shall be managed by or under the direction of a board of directors, board of managers or other governing body consisting of individuals who are subject to the same fiduciary duties applicable to, and who are liable for breach of such duties to the same extent as, directors of a corporation subject to this act, and

(2) the organizational documents of the surviving entity may be amended in the merger to reduce the number of classes and shares of capital stock or other equity interests or units that the surviving entity is authorized to issue, and

h. the shareholders of the constituent corporation do not recognize gain or loss for federal income tax purposes as determined by the board of directors of the constituent corporation.

Neither division (1) of subparagraph g of paragraph 1 of this subsection nor any provision of a surviving entity's organizational documents required by division (1) of subparagraph g of paragraph 1 of this subsection shall be deemed or construed to require approval of the shareholders of the holding company to elect or remove directors or managers, managing members or other members of the governing body of the surviving entity.

2.  As used in this subsection, the term "holding company" means a corporation which, from its incorporation until consummation of a merger governed by this subsection, was at all times a direct or indirect wholly owned subsidiary of the constituent corporation and whose capital stock is issued in a merger.

3.  As used in this subsection, the term "organizational documents" means, when used in reference to a corporation, the certificate of incorporation of the corporation and, when used in reference to a limited liability company, the articles of organization and the operating agreement of the limited liability company.

4.  From and after the effective time of a merger adopted by a constituent corporation by action of its board of directors and without any vote of shareholders pursuant to this subsection:

a. to the extent the restriction of Section 1090.3 of this title applied to the constituent corporation and its shareholders at the effective time of the merger, restrictions shall apply to the holding company and its shareholders immediately after the effective time of the merger as though it were the constituent corporation, and all shareholders of stock of the holding company acquired in the merger shall for purposes of Section 1090.3 of this title be deemed to have been acquired at the time that the shares of stock of the constituent corporation converted in the merger were acquired; provided, that any shareholder who immediately prior to the effective time of the merger was not an interested shareholder within the meaning of Section 1090.3 of this title shall not solely by reason of the merger become an interested shareholder of the holding company,

b. if the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the constituent corporation immediately prior to the effective time of the merger, the shares of capital stock of the holding company into which the shares of capital stock of the constituent corporation are converted in the merger shall be represented by the stock certificates that previously represented the shares of capital stock of the constituent corporation, and

c. to the extent a shareholder of the constituent corporation immediately prior to the merger had standing to institute or maintain derivative litigation on behalf of the constituent corporation, nothing in this section shall be deemed to limit or extinguish such standing.

5.  If any agreement of merger is adopted by a constituent corporation by action of its board of directors and without any vote of shareholders pursuant to this subsection, the secretary or assistant secretary of the constituent corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and that the conditions specified in paragraph 1 of this subsection have been satisfied.  The agreement so adopted and certified shall then be filed and become effective in accordance with Section 1007 of this title.  Filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to the filing.

Added by Laws 1986, c. 292, § 81, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 14, eff. Nov. 1, 1988; Laws 1998, c. 422, § 15, eff. Nov. 1, 1998; Laws 1999, c. 421, § 13, eff. Nov. 1, 1999; Laws 2001, c. 405, § 21, eff. Nov. 1, 2001; Laws 2004, c. 255, § 20, eff. Nov. 1, 2004.

§18-1082.  Merger or consolidation of domestic and foreign corporations; service of process upon surviving or resulting corporation.

MERGER OR CONSOLIDATION OF DOMESTIC AND FOREIGN CORPORATIONS;

SERVICE OF PROCESS UPON SURVIVING OR RESULTING CORPORATION

A.  Any one or more corporations of this state may merge or consolidate with one or more other corporations of any other state or states of the United States, or of the District of Columbia, if the laws of the other state or states or of the District permit a corporation of the jurisdiction to merge or consolidate with a corporation of another jurisdiction.  The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the state of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with the provisions of this section.  In addition, any one or more corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more corporations existing under the laws of this state if the surviving or resulting corporation will be a corporation of this state, and if the laws under which the other corporation or corporations are formed permit a corporation of that jurisdiction to merge or consolidate with a corporation of another jurisdiction.

B.  All the constituent corporations shall enter into an agreement of merger or consolidation.  The agreement shall state:

1.  The terms and conditions of the merger or consolidation;

2.  The mode of carrying the same into effect;

3.  The manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of canceling some or all of the shares, and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be canceled, the cash, property, rights, or securities of any other corporation or entity which the holder of the shares are to receive in exchange for, or upon conversion of, the shares and the surrender of any certificates evidencing them, which cash, property, rights, or securities of any other corporation or entity may be in addition to or in lieu of the shares or other securities of the surviving or resulting corporation;

4.  Other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares of the surviving or resulting corporation or of any other corporation the securities of which are to be received in the merger or consolidation, or for some other arrangement with respect thereto consistent with the provisions of Section 1036 of this title; and

5.  Other provisions or facts as shall be required to be set forth in the certificate of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation.  Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of the agreement; provided, that the manner in which the facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.  The term "facts" as used in this paragraph, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

C.  The agreement shall be adopted, approved, executed, and acknowledged by each of the constituent corporations in accordance with the laws under which it is formed, and, in the case of an Oklahoma corporation, in the same manner as is provided for in Section 1081 of this title.  The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided for in Section 1081 of this title with respect to the merger or consolidation of corporations of this state.  In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation may file a certificate of merger or consolidation executed in accordance with the provisions of Section 1007 of this title, which states:

1.  The name and state of incorporation of each of the constituent corporations;

2.  That an agreement of merger or consolidation has been approved, adopted, executed, and acknowledged by each of the constituent corporations in accordance with the provisions of this subsection;

3.  The name of the surviving or resulting corporation;

4.  In the case of a merger, the amendments or changes in the certificate of incorporation of the surviving corporation which are effected by the merger, or, if no amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

5.  In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

6.  That the executed agreement of consolidation or merger is on file at the principal place of business of the surviving corporation, and the address thereof;

7.  That a copy of the agreement of consolidation or merger will be furnished by the surviving corporation, on request and without cost, to any shareholder of any constituent corporation;

8.  If the corporation surviving or resulting from the merger or consolidation is to be a corporation of this state, the authorized capital stock of each constituent corporation which is not a corporation of this state; and

9.  The agreement, if any, required by the provisions of subsection D of this section.  For purposes of Section 1085 of this title, the term "shareholder" in subsection D of this section shall be deemed to include "member".

D.  If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation of this state, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any shareholders as determined in appraisal proceedings pursuant to the provisions of Section 1091 of this title, and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any suit or other proceedings and shall specify the address to which a copy of process shall be mailed by the Secretary of State.  In the event of service upon the Secretary of State in accordance with the provisions of this subsection, the Secretary of State shall immediately notify the surviving or resulting corporation thereof by letter, certified mail, return receipt requested, directed to the surviving or resulting corporation at the address specified unless the surviving or resulting corporation shall have designated in writing to the Secretary of State a different address for this purpose, in which case it shall be mailed to the last address so designated.  The notice shall include a copy of the process and any other papers served on the Secretary of State pursuant to the provisions of this subsection.  It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to the provisions of this subsection, and to pay the Secretary of State the fee provided for in paragraph 7 of Section 1142 of this title, which fee shall be taxed as part of the costs in the proceeding.  The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number, and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to the provisions of this subsection, the return date thereof, and the date service was made.  The Secretary of State shall not be required to retain such information longer than five (5) years from receipt of the service of process by the Secretary of State.

E.  The provisions of subsections C and D of Section 1081 of this title shall apply to any merger or consolidation pursuant to the provisions of this section.  The provisions of subsection E of Section 1081 of this title shall apply to a merger pursuant to the provisions of this section in which the surviving corporation is a corporation of this state.  The provisions of subsection F of Section 1081 of this title shall apply to any merger pursuant to the provisions of this section.

Added by Laws 1986, c. 292, § 82, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 6, operative Nov. 1, 1987; Laws 1988, c. 323, § 15, eff. Nov. 1, 1988; Laws 1998, c. 422, § 16, eff. Nov. 1, 1998; Laws 1999, c. 421, § 14, eff. Nov. 1, 1999; Laws 2004, c. 255, § 21, eff. Nov. 1, 2004.

§18-1083.  Merger of parent corporation and subsidiary or subsidiaries.

MERGER OF PARENT CORPORATION AND SUBSIDIARY OR SUBSIDIARIES

A.  In any case in which at least ninety percent (90%) of the outstanding shares of each class of stock of a corporation or corporations, other than a corporation which has in its certificate of incorporation the provision required by division (1) of subparagraph g of paragraph 1 of subsection G of Section 1081 of this title of which class there are outstanding shares that, absent this subsection, would be entitled to vote on such merger, is owned by another corporation and one of the corporations is a corporation of this state and the other or others are corporations of this state or of any other state or states or of the District of Columbia, and the laws of the other state or states or of the District of Columbia permit a corporation of that jurisdiction to merge with a corporation of another jurisdiction, the corporation having such stock ownership may either merge the other corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and one or more of the other corporations, into one of the other corporations by executing, acknowledging, and filing, in accordance with the provisions of Section 1007 of this title, a certificate of ownership and merger setting forth a copy of the resolution of its board of directors to merge and the date of its adoption; provided, however, that in case the parent corporation shall not own all the outstanding stock of all the subsidiary corporations which are parties to the merger, the resolution of the board of directors of the parent corporation shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered, or granted by the surviving corporation upon surrender of each share of the subsidiary corporation or corporations not owned by the parent corporation or the cancellation of some or all of the shares.  Any of the terms of the resolution of the board of directors to so merge may be made dependent upon facts ascertainable outside of such resolution, provided that the manner in which such facts shall operate upon the terms of the resolution is clearly and expressly set forth in the resolution.  The term "facts", as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.  If the parent corporation is not the surviving corporation, the resolution shall include provision for the pro rata issuance of stock of the surviving corporation to the holders of the stock of the parent corporation on surrender of any certificates therefor, and the certificate of ownership and merger shall state that the proposed merger has been approved by a majority of the outstanding stock of the parent corporation entitled to vote thereon at a meeting thereof duly called and held after twenty (20) days' notice of the purpose of the meeting is mailed to each shareholder at the shareholder's address as it appears on the records of the corporation if the parent corporation is a corporation of this state or state that the proposed merger has been adopted, approved, certified, executed, and acknowledged by the parent corporation in accordance with the laws under which it is organized if the parent corporation is not a corporation of this state.  If the surviving corporation exists under the laws of the District of Columbia or any state other than this state, the provisions of subsection D of Section 1082 of this title shall also apply to a merger pursuant to the provisions of this section.

B.  Subject to the provisions of paragraph 1 of subsection A of Section 1006 of this title, if the surviving corporation is an Oklahoma corporation, it may change its corporate name by the inclusion of a provision to that effect in the resolution of merger adopted by the directors of the parent corporation and set forth in the certificate of ownership and merger, and upon the effective date of the merger, the name of the corporation shall be changed.

C.  The provisions of subsection D of Section 1081 of this title shall apply to a merger pursuant to the provisions of this section, and the provisions of subsection E of Section 1081 of this title shall apply to a merger pursuant to the provisions of this section in which the surviving corporation is the subsidiary corporation and is a corporation of this state.  For purposes of this subsection, references to "agreement of merger" in subsections D and E of Section 1081 of this title shall mean the resolution of merger adopted by the board of directors of the parent corporation.  Any merger which effects any changes other than those authorized by the provisions of this section or made applicable by this subsection shall be accomplished in accordance with the provisions of Section 1081 or 1082 of this title.  The provisions of Section 1091 of this title shall not apply to any merger effected pursuant to the provisions of this section, except as provided for in subsection D of this section.

D.  In the event all of the stock of a subsidiary Oklahoma corporation party to a merger effected pursuant to the provisions of this section is not owned by the parent corporation immediately prior to the merger, the shareholders of the subsidiary Oklahoma corporation party to the merger shall have appraisal rights as set forth in Section 1091 of this title.

E.  A merger may be effected pursuant to the provisions of this section although one or more of the corporate parties to the merger is a corporation organized under the laws of a jurisdiction other than one of the United States; provided, that the laws of that jurisdiction permit a corporation of that jurisdiction to merge with a corporation of another jurisdiction.

Added by Laws 1986, c. 292, § 83, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 16, eff. Nov. 1, 1988; Laws 1998, c. 422, § 17, eff. Nov. 1, 1998; Laws 2001, c. 405, § 22, eff. Nov. 1, 2001; Laws 2004, c. 255, § 22, eff. Nov. 1, 2004.

§18-1084.  Merger or consolidation of domestic nonstock, not for profit corporations.

MERGER OR CONSOLIDATION OF DOMESTIC NONSTOCK,

NOT FOR PROFIT CORPORATIONS

A.  Any two or more nonstock corporations of this state, whether or not organized for profit, may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new nonstock corporation, whether or not organized for profit, formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with the provisions of this section.

B.  1.  The governing body of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation.  The agreement shall state:

a. the terms and conditions of the merger or consolidation,

b. the mode of carrying the same into effect,

c. other provisions or facts required or permitted by this act to be stated in a certificate of incorporation for nonstock corporations as can be stated in the case of a merger or consolidation, stated in an altered form as the circumstances of the case require,

d. the manner, if any, of converting the memberships of each of the constituent corporations into memberships of the corporation surviving or resulting from the merger or consolidation, or of canceling some or all of the memberships, and

e. other details or provisions as are deemed desirable.

2.  Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of the agreement; provided, that the manner in which the facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.  The term "facts" as used in this paragraph, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

C.  The agreement shall be submitted to the members of each constituent corporation who have the right to vote for the election of the members of the governing body of their corporation, at an annual or special meeting for the purpose of acting on the agreement.  Notice of the time, place, and purpose of the meeting shall be mailed to each member of each corporation who has the right to vote for the election of the members of the governing body of the corporation, at the member's address as it appears on the records of the corporation at least twenty (20) days prior to the date of the meeting.  The notice shall contain a copy of the agreement or a brief summary thereof, as the governing body shall deem advisable.  At the meeting, the agreement shall be considered and a vote by ballot, in person or by proxy, taken for the adoption or rejection of the agreement.  If a majority of the voting power of voting members of each corporation shall be for the adoption of the agreement, that fact shall be certified on the agreement by the officer performing the duties ordinarily performed by the secretary or assistant secretary of a corporation.  The agreement shall be executed, acknowledged and filed, and shall become effective, in accordance with the provisions of Section 1007 of this title.  The provisions of paragraphs 1 through 6 of subsection C of Section 1081 of this title shall apply to a merger or consolidation under this section.

D.  If, under the provisions of the certificate of incorporation of any one or more of the constituent corporations, there shall be no members who have the right to vote for the election of the members of the governing body of the corporation other than the members of that body themselves, the agreement duly entered into as provided for in subsection B of this section shall be submitted to the members of the governing body of the corporation or corporations at a meeting thereof.  Notice of the meeting shall be mailed to the members of the governing body in the same manner as is provided in the case of a meeting of the members of a corporation.  If at the meeting two-thirds (2/3) of the total number of members of the governing body shall vote by ballot, in person, for the adoption of the agreement, that fact shall be certified on the agreement in the same manner as is provided in the case of the adoption of the agreement by the vote of the members of a corporation and thereafter the same procedure shall be followed to consummate the merger or consolidation.

E.  The provisions of subsection E of Section 1081 of this title shall apply to a merger pursuant to the provisions of this section.

F.  Nothing in this section shall be construed to authorize the merger of a charitable nonstock corporation into a nonstock corporation if the charitable nonstock corporation would thereby have its charitable status lost or impaired; but a nonstock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

Added by Laws 1986, c. 292, § 84, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 17, eff. Nov. 1, 1988; Laws 1998, c. 422, § 18, eff. Nov. 1, 1998; Laws 2001, c. 405, § 23, eff. Nov. 1, 2001; Laws 2004, c. 255, § 23, eff. Nov. 1, 2004.

§18-1085.  Merger or Consolidation of Domestic and Foreign Nonstock, Not for Profit Corporations - Service of Process Upon Surviving or Resulting Corporation.

MERGER OR CONSOLIDATION OF DOMESTIC AND FOREIGN NONSTOCK,

NOT FOR PROFIT CORPORATIONS; SERVICE OF PROCESS UPON

SURVIVING OR RESULTING CORPORATION

A.  Any one or more nonstock, not for profit corporations of this state may merge or consolidate with one or more other nonstock, not for profit corporations of any other state or states of the United States or of the District of Columbia, if the laws of such other state or states or of the District of Columbia permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.  The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new nonstock, not for profit corporation formed by the consolidation, which may be a corporation of the state of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with the provisions of this section.  In addition, any one or more nonstock, not for profit corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more nonstock, not for profit corporations of this state if the surviving or resulting corporation will be a corporation of this state, and if the laws under which the other corporation or corporations are formed permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.

B.  1.  All the constituent corporations shall enter into an agreement of merger or consolidation.  The agreement shall state:

a. the terms and conditions of the merger or consolidation,

b. the mode of carrying the same into effect,

c. the manner, if any, of converting the memberships of each of the constituent corporations into members of the corporation surviving or resulting from such merger or consolidation, or of canceling some or all of the memberships,

d. such other details and provisions as shall be deemed desirable, and

e. such other provisions or facts as shall then be required to be stated in a certificate of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation.

2.  Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.

C.  The agreement shall be adopted, approved, certified, executed and acknowledged by each of the constituent corporations in accordance with the laws under which it is formed and, in the case of an Oklahoma corporation, in the same manner as is provided for in Section 1084 of this title.  The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided for in Section 1084 of this title with respect to the merger of nonstock, not for profit corporations of this state.  Insofar as they may be applicable, the provisions of paragraphs 1 through 9 of subsection C of Section 1082 of this title shall apply to a merger under this section.

D.  If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation of this state, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the Secretary of State.  In the event of such service upon the Secretary of State in accordance with the provisions of this subsection, the Secretary of State shall immediately notify such surviving or resulting corporation thereof by letter, certified mail, return receipt requested, directed to such corporation at its address so specified, unless such surviving or resulting corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated.  Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State.  It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to the provisions of this subsection, and to pay the Secretary of State the fee prescribed by paragraph 7 of Section 1142 of this title, which fee shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein.  The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him, the fact that service has been effected pursuant to the provisions of this subsection, the return date thereof, and the date when the service was made.  The Secretary of State shall not be required to retain such information for a period longer than five (5) years from his receipt of service of process.

E.  The provisions of subsection E of Section 1081 of this title shall apply to a merger pursuant to the provisions of this section if the corporation surviving the merger is a corporation of this state.

Added by Laws 1986, c. 292, § 85, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 24, eff. Nov. 1, 2004.

§18-1086.  Merger or Consolidation of Domestic Stock and Nonstock Corporations.

MERGER OR CONSOLIDATION OF DOMESTIC STOCK AND

NONSTOCK CORPORATIONS

A.  Any one or more nonstock corporations of this state, whether or not organized for profit, may merge or consolidate with one or more stock corporations of this state, whether or not organized for profit.  The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with the provisions of this section.  The surviving constituent corporation or a new corporation may be organized for profit or not organized for profit and may be a stock corporation or a nonstock corporation.

B.  The board of directors of each stock corporation which desires to merge or consolidate and the governing body of each nonstock corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation.  The agreement shall state:

1.  The terms and conditions of the merger or consolidation;

2.  The mode carrying the same into effect;

3.  Such other provisions or facts required or permitted by this act to be stated in the certificate of incorporation as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require;

4.  The manner, if any, of converting the shares of stock of a stock corporation and the interests of the members of nonstock corporation into shares or other securities of a stock corporation or membership interests of a nonstock corporation surviving or resulting from such merger or consolidation, or of canceling some or all of the shares or interests, and if any shares of any such stock corporation or membership interests of any such nonstock corporation are not to remain outstanding, to be converted solely into shares or other securities of the stock corporation or membership interests of the nonstock corporation surviving or resulting from such merger or consolidation, or to be canceled, the cash, property, rights or securities of any other corporation or entity which the holders of shares of any such stock corporation or membership interests of any such nonstock corporation are to receive in exchange for, or upon conversion of such shares or membership interests, and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of any stock corporation or membership interests of any nonstock corporation surviving or resulting from such merger or consolidation; and

5.  Such other details or provisions as are deemed desirable.

C.  In a merger or consolidation provided for in this section, the interests of members of a constituent nonstock corporation may be treated in various ways so as to convert such interests into interests of value, other than shares of stock, in the surviving or resulting stock corporation or into shares of stock in the surviving or resulting stock corporation, voting or nonvoting, or into creditor interests or any other interests of value equivalent to their membership interests in their nonstock corporation.  The voting rights of members of a constituent nonstock corporation need not be considered an element of value in measuring the reasonable equivalence of the value of the interests received in the surviving or resulting stock corporation by members of a constituent nonstock corporation, nor need the voting rights of shares of stock in a constituent stock corporation be considered as an element of value in measuring the reasonable equivalence of the value of the interests in the surviving or resulting nonstock corporations received by shareholders of a constituent stock corporation, and the voting or nonvoting shares of a stock corporation may be converted into voting or nonvoting regular, life, general, special or other type of membership, however designated, creditor interests or participating interests, in the nonstock corporation surviving or resulting from such merger or consolidation of a stock corporation and a nonstock corporation.  Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.

D.  The agreement, required by subsection B of this section in the case of each constituent stock corporation, shall be adopted, approved, certified, executed and acknowledged by each constituent corporation in the same manner as is provided for in Section 1081 of this title and, in the case of each constituent nonstock corporation, shall be adopted, approved, certified, executed and acknowledged by each of said constituent corporations in the same manner as is provided for in Section 1084 of this title.  The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided for in Section 1081 of this title with respect to the merger of stock corporations of this state.  Insofar as they may be applicable, the provisions of paragraphs 1 through 7 of subsection C of Section 1081 of this title shall apply to a merger under this section.

E.  The provisions of subsection E of Section 1081 of this title shall apply to a merger pursuant to the provisions of this section, if the surviving corporation is a corporation of this state.  The provisions of subsections C and D of Section 1081 of this title shall apply to any constituent stock corporation participating in a merger or consolidation pursuant to the provisions of this section.  The provisions of subsection F of Section 1081 of this title shall apply to any constituent stock corporation participating in a merger pursuant to the provisions of this section.

F.  Nothing in this section shall be construed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

Added by Laws 1986, c. 292, § 86, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 328, § 4, eff. Sept. 1, 1990; Laws 1999, c. 421, § 15, eff. Nov. 1, 1999; Laws 2004, c. 255, § 25, eff. Nov. 1, 2004.

§181087.  Merger or Consolidation of Domestic and Foreign Stock and Nonstock Corporations.

MERGER OR CONSOLIDATION OF DOMESTIC AND FOREIGN STOCK

AND NONSTOCK CORPORATIONS

A.  Any one or more corporations of this state, whether stock or nonstock corporations and whether or not organized for profit, may merge or consolidate with one or more other corporations of any other state or states of the United States or of the District of Columbia, whether stock or nonstock corporations and whether or not organized for profit, if the laws under which the other corporation or corporations are formed shall permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the place of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with the provisions of this section.  The surviving or new corporation may be either a stock corporation or a membership corporation, as shall be specified in the agreement of merger required by the provisions of subsection B of this section.

B.  The method and procedure to be followed by the constituent corporations so merging or consolidating shall be as prescribed in Section 86 of this act in the case of Oklahoma corporations.  The agreement of merger or consolidation shall also set forth such other matters or provisions as shall then be required to be set forth in certificates of incorporation by the laws of the state which are stated in the agreement to be the laws which shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation.  The agreement, in the case of foreign corporations, shall be adopted, approved, executed and acknowledged by each of the constituent foreign corporations in accordance with the laws under which each is formed.

C.  The requirements of the provisions of subsection D of Section 82 of this act as to the appointment of the Secretary of State to receive process and the manner of serving the same in the event the surviving or new corporation is to be governed by the laws of any other state shall also apply to mergers or consolidations effected pursuant to the provisions of this section.  The provisions of subsection E of Section 81 of this act shall apply to mergers effected pursuant to the provisions of this section if the surviving corporation is a corporation of this state.  The provisions of subsection D of Section 81 of this act shall apply to any constituent stock corporation participating in a merger of consolidation pursuant to the provisions of this section.  The provisions of subsection F of Section 81 of this act shall apply to any constituent stock corporation participating in a merger pursuant to the provisions of this section.

D.  Nothing in this section shall be construed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

Added by Laws 1986, c. 292, § 87, eff. Nov. 1, 1986.

§181088.  Status, Rights, Liabilities, etc. of Constituent and Surviving or Resulting Corporations Following Merger or Consolidation.

STATUS, RIGHTS, LIABILITIES, ETC. OF CONSTITUENT AND SURVIVING

OR RESULTING CORPORATIONS FOLLOWING MERGER OR CONSOLIDATION

When any merger or consolidation shall have become effective pursuant to the provisions of the Oklahoma General Corporation Act, for all purposes of the laws of this state the separate existence of all the constituent corporations, or of all such constituent corporations except the one into which the other or others of such constituent corporations have been merged, as the case may be, shall cease and the constituent corporations shall become a new corporation, or be merged into one of such corporations, as the case may be, possessing all the rights, privileges, powers and franchises as well of public as of a private nature, and being subject to all the restrictions, disabilities and duties of each of such corporations so merged or consolidated; and all and singular, the rights, privileges, powers and franchises of each of said corporations, and all property, real, personal and mixed, and all debts due to any of said constituent corporations on whatever account, as well for stock subscriptions as all other things in action or belonging to each of such corporations shall be vested in the corporation surviving or resulting from such merger or consolidation; and all property, rights, privileges, powers and franchises, and all and every other interest shall be thereafter as effectually the property of the surviving or resulting corporation as they were of the several and respective constituent corporations, and the title to any real estate vested by deed or otherwise, under the laws of this state, in any of such constituent corporations, shall not revert or be in any way impaired by reason of the provisions of the Oklahoma General Corporation Act; but all rights of creditors and all liens upon any property of any of said constituent corporations shall be preserved unimpaired, and all debts, liabilities and duties of the respective constituent corporations, from that time forward, shall attach to said surviving or resulting corporation, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it.

Added by Laws 1986, c. 292, § 88, eff. Nov. 1, 1986.

§181089.  Powers of Corporation Surviving or Resulting from Merger or Consolidation  Issuance of Stock, Bonds or Other Indebtedness.

POWERS OF CORPORATION SURVIVING OR RESULTING FROM MERGER

OR CONSOLIDATION; ISSUANCE OF STOCK, BONDS OR OTHER INDEBTEDNESS

When two or more corporations are merged or consolidated, the corporation surviving or resulting from the merger may issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates thereto attached, to an amount sufficient with its capital stock to provide for all payments it will be required to make, or obligations it will be required to assume, in order to effect the merger or consolidation.  For the purpose of securing the payment of any such bonds and obligations, it shall be lawful for the surviving or resulting corporation to mortgage its corporate franchise, rights, privileges and property, real, personal or mixed.  The surviving or resulting corporation may issue certificates of its capital stock or uncertificated stock if authorized to do so and other securities to the shareholders of the constituent corporations in exchange or payment for the original shares, in such amount as shall be necessary in accordance with the terms of the agreement of merger or consolidation in order to effect such merger or consolidation in the manner and on the terms specified in the agreement.

Added by Laws 1986, c. 292, § 89, eff. Nov. 1, 1986.

§181090.  Effect of Merger Upon Pending Actions.

EFFECT OF MERGER UPON PENDING ACTIONS

Any action or proceeding, whether civil, criminal or administrative, pending by or against any corporation which is a party to a merger or consolidation shall be prosecuted as if such merger or consolidation had not taken place, or the corporation surviving or resulting from such merger or consolidation may be substituted in such action or proceeding.

Added by Laws 1986, c. 292, § 90, eff. Nov. 1, 1986.

§181090.1.  Share acquisitions.

SHARE ACQUISITIONS

A.  One or more corporations may acquire all or part of the outstanding shares of one or more other corporations, if the board of directors of each corporation adopts and its shareholders approve, if required by subsection C of this section, the agreement of acquisition.

B.  The agreement of acquisition shall set forth:

1.  the name or names of the corporation or corporations whose shares will be acquired and the name or names of the acquiring corporation or corporations;

2.  the terms and conditions of the acquisitions;

3.  the manner and basis of exchanging the shares to be acquired for the consideration proffered;

4.  any amendments or changes in the certificate of incorporation of a corporation which is a party to the agreement; and

5.  such other provisions as the directors shall deem advisable.

C.  After adopting an agreement of acquisition, the board of directors of each corporation whose shares are to be acquired, in whole or in part, or whose certificate of incorporation is to be amended, shall submit the agreement of acquisition for approval by the shareholders entitled to vote thereon.  Due notice of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at his address as it appears on the records of the corporation, at least twenty (20) days prior to the meeting.  The notice shall contain a copy of the agreement or a brief summary thereof, as the directors shall deem advisable.  At the meeting, the agreement shall be considered and a vote taken for its adoption or rejection.  If a majority of the outstanding stock of the corporation entitled to vote thereon shall be voted for the adoption of the agreement, that fact shall be certified on the agreement by the secretary or assistant secretary of the corporation.  If the agreement shall be adopted and approved in accordance with the provisions of this section, it shall then be filed and shall become effective in accordance with the provisions of Section 1007 of this title.  In lieu of filing an agreement of acquisition required by this section, the acquiring corporation may file a certificate of acquisition, executed in accordance with the provisions of Section 1007 of this title, which states:

1.  the name and jurisdiction of incorporation of each corporation which is a party to the agreement;

2.  that the agreement of acquisition has been adopted, approved, certified, executed, and acknowledged in accordance with the provisions of this section;

3.  whether the corporation is an acquiring corporation or a corporation whose shares are to be acquired;

4.  the amendments or changes, if any, in the certificate of incorporation that are to be effected by the agreement of acquisition;

5.  that the executed agreement of acquisition is on file at the principal place of business of each corporation, stating the address thereof; and

6.  that a copy of the agreement of acquisition will be furnished by each corporation, on request and without cost, to any of its shareholders.

D.  Any agreement of acquisition may contain a provision that at any time prior to the filing of the agreement with the Secretary of State, the agreement may be terminated by the board of directors of any affected corporation notwithstanding approval of the agreement by the shareholders of one or more of the affected corporations.  Any agreement of acquisition may contain a provision that the board of directors of the affected corporations may amend the agreement at any time prior to the filing of the agreement, or a certificate in lieu thereof, with the Secretary of State, provided that an amendment made subsequent to the adoption of the agreement by the shareholders of any affected corporation shall not:

a. alter or change the amount or kind of consideration to be received in exchange for or on conversion of all or part of the shares to be acquired;

b. alter or change any term of the certificate of incorporation of the affected corporations; or

c. alter or change any of the terms and consideration of the agreement if such alteration or change would adversely affect the holders of any class or series of a corporation whose shares are to be acquired.

E.  The holders of the outstanding shares of a class shall be entitled to vote as a class upon an agreement of acquisition, whether or not entitled to vote thereon by the provisions of the certificate of incorporation, if the agreement provides for the acquisition of all or part of the shares of the class.

F.  This section shall not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.

G.  Any shareholder whose shares are to be acquired pursuant to an agreement of acquisition adopted and approved in accordance with this section and who has complied with the procedural steps specified in subsection D of Section 1091 of this title for mergers and consolidations and who has neither voted in favor of the share acquisition nor consented thereto in writing shall be entitled to an appraisal by the district court of the fair value of his shares in compliance with the same provisions and procedures and with the same rights and limitations as set out in subsections E through K of Section 1091 of this title.

H.  If the entity acquiring shares pursuant to this section is governed by the laws of the District of Columbia or any state other than this state, the entity shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of the acquiring corporation arising from the share acquisition, including any suit or other proceeding to enforce the right of any shareholders as determined in appraisal proceedings pursuant to the provisions of Section 1091 of this title, and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the Secretary of State.  In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such acquiring corporation thereof by letter sent by certified mail, with return receipt requested, directed to such acquiring corporation at its address so specified, unless such acquiring corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated.  Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection.  It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the fee provided for in paragraph 7 of Section 1142 of this title, which fee shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein.  The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the date service was made.  The Secretary of State shall not be required to retain such information longer than five (5) years from receipt of the service of process by the Secretary of State.

Added by Laws 1988, c. 323, § 18, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 328, § 5, eff. Sept. 1, 1990.

§18-1090.2.  Merger or consolidation of domestic corporation and business entity.

ERGER OR CONSOLIDATION OF

DOMESTIC CORPORATION AND BUSINESS ENTITY

A.  Any one or more corporations of this state may merge or consolidate with one or more business entities, of this state or of any other state or states of the United States, or of the District of Columbia, unless the laws of the other state or states or the District of Columbia forbid the merger or consolidation.  A corporation or corporations and one or more business entities may merge with or into a corporation, which may be any one of the corporations, or they may merge with or into a business entity, which may be any one of the business entities, or they may consolidate into a new corporation or business entity formed by the consolidation, which shall be a corporation or business entity of this state or any other state of the United States, or the District of Columbia, which permits the merger or consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.  In addition, any one or more business entities formed under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more corporations existing under the laws of this state if the surviving or resulting corporation will be a corporation of this state and the laws under which the business entity or entities are formed permit a business entity of such jurisdiction to merge or consolidate with a corporation of another jurisdiction.  As used in this section, "business entity" means a domestic or foreign partnership whether general or limited, limited liability company, business trust, common law trust, or other unincorporated business.

B.  Each corporation and business entity merging or consolidating shall enter into a written agreement of merger or consolidation.  The agreement shall state:

1.  The terms and conditions of the merger or consolidation;

2.  The mode of carrying the consolidation into effect;

3.  The manner, if any, of converting the shares of stock of each such corporation and the ownership interests of each business entity into shares, ownership interests, or other securities of the entity surviving or resulting from the merger or consolidation, or of canceling some or all of the shares or interests, and if any shares of any corporation or any ownership interests of any business entity are not to remain outstanding, to be converted solely into shares, ownership interests, or other securities of the entity surviving or resulting from the merger or consolidation or to be canceled, the cash, property, rights, or securities of any other rights or securities of any other corporation or entity which the holders of such shares or ownership interests are to receive in exchange for, or upon conversion of, the shares or ownership interests and the surrender of any certificates evidencing them, which cash, property, rights, or securities of any other corporation or entity may be in addition to or in lieu of shares, ownership interests or other securities of the entity surviving or resulting from the merger or consolidation; and

4.  Other details or provisions as are deemed desirable including, but not limited to, a provision for the payment of cash in lieu of the issuance of fractional shares or interests of the surviving or resulting corporation or business entity.  Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of the agreement; provided, that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.  The term "facts" as used in this paragraph, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

C.  The agreement required by subsection B of this section shall be adopted, approved, certified, executed, and acknowledged by each of the corporations in the same manner as is provided in Section 1081 of this title and, in the case of the business entities, in accordance with their constituent agreements and in accordance with the laws of the jurisdiction under which they are formed, as the case may be; provided that no holder of securities or an interest in a constituent entity who has not voted for or consented to the merger or consolidation shall be required to accept an interest in the surviving or resulting business entity if acceptance would expose the holder to personal liability for the debts of the surviving business entity.  The agreement shall be filed and recorded and shall become effective for all purposes of the laws of this state when and as provided in Section 1081 of this title with respect to the merger or consolidation of corporations of this state.  In lieu of filing and recording the agreement of merger or consolidation, the surviving or resulting corporation or business entity may file a certificate of merger or consolidation, executed in accordance with Section 1007 of this title if the surviving or resulting entity is a corporation, or by a person authorized to act for the business entity, if the surviving or resulting entity is a business entity, which states:

1.  The name and jurisdiction of formation of each of the constituent entities;

2.  That an agreement of merger or consolidation has been approved, adopted, certified, executed, and acknowledged by each of the constituent entities in accordance with this subsection;

3.  The name of the surviving or resulting corporation or business entity;

4.  In the case of a merger in which a corporation is the surviving entity, any amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger, or, if no amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

5.  In the case of a consolidation in which a corporation is the resulting entity, that the certificate of incorporation of the resulting corporation shall be as set forth in an attachment to the certificate;

6.  In the case of a consolidation in which a business entity other than a corporation is the resulting entity, that the charter of the resulting entity shall be as set forth in an attachment to the certificate;

7.  That the executed agreement of consolidation or merger is on file at the principal place of business of the surviving corporation or business entity and the address thereof;

8.  That a copy of the agreement of consolidation or merger shall be furnished by the surviving or resulting entity, on request and without cost, to any shareholder of any constituent corporation or any partner of any constituent business entity; and

9.  The agreement, if any, required by subsection D of this section.

D.  If the entity surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this state, the entity shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation or business entity of this state, as well as for enforcement of any obligation of the surviving or resulting corporation or business entity arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any shareholders as determined in appraisal proceedings pursuant to the provisions of Section 1091 of this title, and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of any process shall be mailed by the Secretary of State.  In the event of service upon the Secretary of State pursuant to this subsection, the Secretary of State shall forthwith notify the surviving or resulting corporation or business entity by a letter, sent by certified mail with return receipt requested, directed to the surviving or resulting corporation or business entity at its specified address, unless the surviving or resulting corporation or business entity shall have designated in writing to the Secretary of State a different address for that purpose, in which case it shall be mailed to the last address designated.  Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection.  It shall be the duty of the plaintiff in the event of any service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the fee provided for in paragraph 7 of subsection A of Section 1142 of this title, which fee shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein.  The Secretary of State shall maintain an alphabetical record of any such service, setting forth the name of the plaintiff and the defendant, the title, docket number, and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the date service was made.  The Secretary of State shall not be required to retain this information longer than five (5) years from the date of receipt of the service of process by the Secretary of State.

E.  Subsections C, D, E, F and G of Section 1081 of this title and Sections 1088 through 1090 and 1127 of this title, insofar as they are applicable, shall apply to mergers or consolidations between corporations and business entities.

Added by Laws 1990, c. 328, § 12, eff. Sept. 1, 1990.  Amended by Laws 1998, c. 422, § 19, eff. Nov. 1, 1998; Laws 1999, c. 421, § 16, eff. Nov. 1, 1999; Laws 2001, c. 405, § 24, eff. Nov. 1, 2001; Laws 2004, c. 255, § 26, eff. Nov. 1, 2004.

§18-1090.3.  Business combinations with interested shareholders.

USINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS

A.  Notwithstanding any other provisions of this title, a corporation shall not engage in any business combination with any interested shareholder for a period of three (3) years following the time that the person became an interested shareholder, unless:

1.  Prior to that time, the board of directors of the corporation approved either the business combination or the transaction which resulted in the person becoming an interested shareholder;

2.  Upon consummation of the transaction which resulted in the person becoming an interested shareholder, the interested shareholder owned at least eighty-five percent (85%) of the outstanding voting stock of the corporation at the time the transaction commenced, excluding for purposes of determining the outstanding voting  stock, but not the outstanding voting stock owned by the interested shareholder, those shares owned by:

a. persons who are directors and also officers, and

b. employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

3.  At or subsequent to such time, the business combination is approved by the board of directors and authorized at an annual or special meeting of shareholders, and not by written consent, by the affirmative vote of at least two-thirds (2/3) of the outstanding voting stock which is not owned by the interested shareholder.

B.  The restrictions contained in this section shall not apply if:

1.  The corporation's original certificate of incorporation contains a provision expressly electing not to be governed by this section;

2.  The corporation, by action of its board of directors, adopted an amendment to its bylaws by November 30, 1991, expressly electing not to be governed by this section, which amendment shall not be further amended by the board of directors;

3. a. The corporation, with the approval of its shareholders, adopts an amendment to its certificate of incorporation or bylaws expressly electing not to be governed by this section; provided that, in addition to any other vote required by law, an amendment to the certificate of incorporation or bylaws must be approved by the affirmative vote of a majority of the outstanding voting stock of the corporation.

b. An amendment adopted pursuant to this paragraph shall be effective immediately in the case of a corporation that both:

(1) has never had a class of voting stock that falls within any of the three categories set out in paragraph 4 of this subsection, and

(2) has not elected by a provision in its original certificate of incorporation or any amendment thereto to be governed by this section.

c. In all other cases, an amendment adopted pursuant to this paragraph shall not be effective until twelve (12) months after the adoption of the amendment and shall not apply to any business combination between a corporation and any person who became an interested shareholder of the corporation on or prior to the adoption.  A bylaw amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

4.  The corporation does not have a class of voting stock that is:

a. listed on a national securities exchange,

b. authorized for quotation on the NASDAQ Stock Market, or

c. held of record by one thousand or more shareholders, unless any of the foregoing results from action taken, directly or indirectly, by an interested shareholder or from a transaction in which a person becomes an interested shareholder;

5.  A person becomes an interested shareholder inadvertently and:

a. as soon as practicable divests itself of ownership of sufficient shares so that the person ceases to be an interested shareholder, and

b. would not, at any time within the three-year period immediately prior to a business combination between the corporation and the person, have been an interested shareholder but for the inadvertent acquisition;

6. a. The business combination is proposed prior to the consummation or abandonment of, and subsequent to the earlier of the public announcement or the notice required hereunder of, a proposed transaction which:

(1) constitutes one of the transactions described in subparagraph b of this paragraph,

(2) is with or by a person who:

(a) was not an interested shareholder during the previous three (3) years, or

(b) became an interested shareholder with the approval of the corporation's board of directors or during the period described in paragraph 7 of this subsection, and

(3) is approved or not opposed by a majority of the members of the board of directors then in office, but not less than one, who were directors prior to any person becoming an interested shareholder during the previous three (3) years or were recommended for election or elected to succeed the directors by a majority of the directors.

b. The proposed transactions referred to in subparagraph a of this paragraph are limited to:

(1) a share acquisition pursuant to Section 1090.1 of this title, or a merger or consolidation of the corporation, except for a merger in respect of which, pursuant to subsection F or G of Section 1081 of this title, no vote of the shareholders of the corporation is required,

(2) a sale, lease, exchange, mortgage, pledge, transfer, or other disposition, in one transaction or a series of transactions, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation, other than to any direct or indirect wholly owned subsidiary or to the corporation, having an aggregate market value equal to fifty percent (50%) or more of either the aggregate market value of all of the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation, or

(3) a proposed tender or exchange offer for outstanding stock of the corporation which represents fifty percent (50%) or more of the outstanding voting stock of the corporation.  The corporation shall give not less than twenty (20) days' notice to all interested shareholders prior to the consummation of any of the transactions described in divisions (1) or (2) of this subparagraph; or

7.  The business combination is with an interested shareholder who became an interested shareholder at a time when the restriction contained in this section did not apply by reason of any of paragraphs 1 through 4 of this subsection; provided, however, that this paragraph shall not apply if, at the time the interested shareholder became an interested shareholder, the corporation's certificate of incorporation contained a provision authorized by subsection C of this section.

C.  Notwithstanding paragraphs 1, 2, 3, and 4 of subsection B of this section, a corporation may elect by a provision of its original certificate of incorporation or any amendment thereto to be governed by this section; provided, that any amendment to the certificate of incorporation shall not apply to restrict a business combination between the corporation and an interested shareholder of the corporation if the interested shareholder became an interested shareholder prior to the effective date of the amendment.

D.  As used in this section:

1.  "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person;

2.  "Associate", when used to indicate a relationship with any person, means:

a. any corporation, partnership, unincorporated association, or other entity of which the person is a director, officer, or partner or is the owner of twenty percent (20%) or more of any class of  voting stock ,

b. any trust or other estate in which the person has at least a twenty-percent beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity, and

c. any relative or spouse of the person, or any relative of the spouse, who has the same residence as the person;

3.  "Business combination", when used in reference to any corporation and any interested shareholder of the corporation, means:

a. any merger or consolidation of the corporation or any direct or indirect majority-owned subsidiary of the corporation with:

(1) the interested shareholder, or

(2) any other corporation, partnership, unincorporated association, or other entity if the merger or consolidation is caused by the interested shareholder and, as a result of the merger or consolidation subsection A of this section is not applicable to the surviving entity,

b. any sale, lease, exchange, mortgage, pledge, transfer, or other disposition, in one transaction or a series of transactions, except proportionately as a shareholder of the corporation, to or with the interested shareholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation which assets have an aggregate market value equal to ten percent (10%) or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation,

c. any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any stock of the corporation or of the subsidiary to the interested shareholder, except:

(1) pursuant to the exercise, exchange, or conversion of securities exercisable for, exchangeable for, or convertible into stock of the corporation or any subsidiary which securities were outstanding prior to the time that the interested shareholder became an interested shareholder,

(2) pursuant to a merger under subsection G of Section 1081 of this title,

(3) pursuant to a dividend or distribution paid or made, or the exercise, exchange, or conversion of securities exercisable for, exchangeable for, or convertible into stock of the corporation or any subsidiary which security is distributed, pro rata, to all holders of a class or series of stock of the corporation subsequent to the time the interested shareholder became an interested shareholder,

(4) pursuant to an exchange offer by the corporation to purchase stock made on the same terms to all holders of the stock, or

(5) any issuance or transfer of stock by the corporation; provided, however, that in no case under divisions (3) through (5) of this subparagraph shall there be an increase in the interested shareholder's proportionate share of the stock of any class or series of the corporation or of the voting stock of the corporation,

d. any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the stock of any class or series, or securities convertible into the stock of any class or series, or the outstanding voting stock, of the corporation or of any subsidiary which is owned by the interested shareholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares of stock not caused, directly or indirectly, by the interested shareholder,

e. any receipt by the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the corporation, of any loans, advances, guarantees, pledges, or other financial benefits, other than those expressly permitted in subparagraphs a through d of this paragraph, provided by or through the corporation or any direct or indirect majority-owned subsidiary, or

f. any share acquisition by the interested shareholder from the corporation or any direct or indirect majority-owned subsidiary of the corporation pursuant to Section 1090.1 of this title;

4.  "Control", including the terms "controlling", "controlled by" and "under common control with", means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract, or otherwise.  A person who is the owner of twenty percent (20%) or more of the outstanding voting stock of any corporation, partnership, unincorporated association or other entity shall be presumed to have control of the entity, in the absence of proof by a preponderance of the evidence to the contrary.  Notwithstanding the foregoing, a presumption of control shall not apply where the person holds stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian, or trustee for one or more owners who do not individually or as a group have control of the entity;

5. a. "Interested shareholder" means:

(1) any person, other than the corporation and any direct or indirect majority-owned subsidiary of the corporation, that:

(a) is the owner of fifteen percent (15%) or more of the outstanding voting stock of the corporation, or

(b) is an affiliate or associate of the corporation and was the owner of fifteen percent (15%) or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether the person is an interested shareholder, and

(2) the affiliates and associates of the person.

b. "Interested shareholder" shall not mean:

(1) any person who:

(a) owned shares in excess of the fifteen percent (15%) limitation set forth herein as of, or acquired such shares pursuant to a tender offer commenced prior to, September 1, 1991, or pursuant to an exchange offer announced prior to September 1, 1991, and commenced within ninety (90) days thereafter and either:

i. continued to own shares in excess of the fifteen percent (15%) limitation or would have but for action by the corporation, or

ii. is an affiliate or associate of the corporation and so continued, or so would have continued but for action by the corporation, to be the owner of fifteen percent (15%) or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether the person is an interested shareholder, or

(b) acquired the shares from a person described in subdivision (a) of this division by gift, inheritance, or in a transaction in which no consideration was exchanged, or

(2) any person whose ownership of shares in excess of the fifteen percent (15%) limitation set forth herein is the result of action taken solely by the corporation; provided, that the person shall be an interested shareholder if thereafter the person acquires additional shares of voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by the person.

c. For the purpose of determining whether a person is an interested shareholder, the stock of the corporation deemed to be outstanding shall include stock deemed to be owned by the person through application of paragraph  9 of this subsection, but shall not include any other unissued stock of the corporation which may be issuable pursuant to any agreement, arrangement, or understanding, or upon exercise of conversion rights, warrants, or options, or otherwise;

6.  "Person" means any individual, corporation, partnership, unincorporated association, any other entity, any group and any member of a group;

7.  "Stock" means, with respect to any corporation, capital stock and, with respect to any other entity, any equity interest;

8.  "Voting stock" means, with respect to any corporation, stock of any class or series entitled to vote generally in the election of directors and, with respect to any entity that is not a corporation, any equity interest entitled to vote generally in the election of the governing body of the entity.  Every reference to a percentage of voting stock refers to the percentage of the votes of the voting stock; and

9.  "Owner", including the terms "own" and "owned", when used with respect to any stock, means a person who individually or with or through any of its affiliates or associates:

a. beneficially owns the stock, directly or indirectly, or

b. has:

(1) the right to acquire the stock, whether the right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement, or understanding, or upon the exercise of conversion rights, exchange rights, warrants, or options, or otherwise; provided, however, that a person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by the person or any of the person's affiliates or associates until the tendered stock is accepted for purchase or exchange, or

(2) the right to vote the stock pursuant to any agreement, arrangement, or understanding; provided, however, that a person shall not be deemed the owner of any stock because of the person's right to vote the stock if the agreement, arrangement, or understanding to vote the stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to ten or more persons, or

c. has any agreement, arrangement, or understanding for the purpose of acquiring, holding, or voting, except voting pursuant to a revocable proxy or consent as described in division (2) of subparagraph b of this paragraph, or disposing of the stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the stock.

E.  No provisions of a certificate of incorporation or bylaw shall require, for any vote of shareholders required by this section, a greater vote of shareholders than that specified in this section.

Added by Laws 1991, c. 53, § 2, eff. Sept. 1, 1991.  Amended by Laws 1998, c. 422, § 20, eff. Nov. 1, 1998; Laws 1999, c. 421, § 17, eff. Nov. 1, 1999; Laws 2001, c. 405, § 25, eff. Nov. 1, 2001; Laws 2004, c. 255, § 27, eff. Nov. 1, 2004.

§18-1090.4.  Conversion of a domestic business entity to a

domestic corporation.

CONVERSION OF A DOMESTIC BUSINESS

ENTITY TO A DOMESTIC CORPORATION

A.  As used in this section, the term "business entity" means a domestic partnership, whether general or limited, limited liability company, business trust, common law trust, or other unincorporated association.

B.  Any business entity may convert to a corporation incorporated under the laws of this state by complying with subsection G of this section and filing in the office of the Secretary of State a certificate of conversion that has been executed in accordance with subsection H of this section and filed in accordance with Section 1007 of this title, to which shall be attached, a certificate of incorporation that has been prepared, executed and acknowledged in accordance with Section 1007 of this title.

C.  The certificate of conversion shall state:

1.  The date on which the business entity was first formed;

2.  The name of the business entity immediately prior to the filing of the certificate of conversion;

3.  The name of the corporation as set forth in its certificate of incorporation filed in accordance with subsection B of this section; and

4.  The future effective date or time, which shall be a date or time certain, of the conversion to a corporation if the conversion is not to be effective upon the filing of the certificate of conversion and the certificate of incorporation provides for the same future effective date as authorized in subsection D of Section 1007 of this title.

D.  Upon the effective time of the certificate of conversion and the certificate of incorporation, the business entity shall be converted into a corporation of this state and the corporation shall thereafter be subject to all of the provisions of this title, except that notwithstanding Section 1007 of this title, the existence of the corporation shall be deemed to have commenced on the date the business entity commenced its existence.

E.  The conversion of any business entity into a corporation of this state shall not be deemed to affect any obligations or liabilities of the business entity incurred prior to its conversion to a corporation of this state or the personal liability of any person incurred prior to such conversion.

F.  Unless otherwise agreed or otherwise provided by any laws of this state applicable to the converting business entity, the converting business entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such business entity and shall constitute a continuation of the existence of the converting business entity in the form of a corporation of this state.

G.  Prior to filing a certificate of conversion with the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the business entity and the conduct of its business or by applicable law, as appropriate, and a certificate of incorporation shall be approved by the same authorization required to approve the conversion.

H.  The certificate of conversion shall be signed by an officer, director, trustee, manager, partner, or other person performing functions equivalent to those of an officer or director of a corporation of this state, however named or described, and who is authorized to sign the certificate of conversion on behalf of the business entity.

Added by Laws 2001, c. 405, § 26, eff. Nov. 1, 2001.

§18-1090.5.  Conversion of domestic corporation to a domestic business entity.

CONVERSION OF DOMESTIC CORPORATION

TO A DOMESTIC BUSINESS ENTITY

A.  A corporation of this state may, upon the authorization of such conversion in accordance with this section, convert to a business entity.  As used in this section, the term "business entity" means a domestic partnership, whether general or limited, limited liability company, business trust, common law trust, or other unincorporated association.

B.  The board of directors of the corporation which desires to convert under this section shall adopt a resolution approving such conversion, specifying the type of business entity into which the corporation shall be converted and recommending the approval of the conversion by the shareholders of the corporation.  The resolution shall be submitted to the shareholders of the corporation at an annual or special meeting.  Due notice of the time, and purpose of the meeting shall be mailed to each holder of shares, whether voting or nonvoting, of the corporation at the address of the shareholder as it appears on the records of the corporation, at least twenty (20) days prior to the date of the meeting.  At the meeting, the resolution shall be considered and a vote taken for its adoption or rejection.  The corporation adopts the conversion if all outstanding shares of stock of the corporation, whether voting or nonvoting, are voted for the resolution.

C.  If the governing act of the domestic business entity into which the corporation is converting does not provide for the filing of a conversion notice with the Secretary of State, the corporation shall file with the Secretary of State a certificate of conversion executed in accordance with Section 1007 of this title which certifies:

1.  The name of the corporation, and if it has been changed, the name under which it was originally incorporated;

2.  The date of filing of its original certificate of incorporation with the Secretary of State;

3.  The name of the business entity into which the corporation shall be converted;

4.  That the conversion has been approved in accordance with the provisions of this section; and

5.  If the business entity into which the corporation is converting was required to make a filing with the Secretary of State as a condition of its information, the type and date of such filing.

D.  Upon the filing of a conversion notice with the Secretary of State, whether under subsection C of this section or under the governing act of the domestic business entity into which the corporation is converting, the filing of any formation document required by the governing act of the domestic entity into which the corporation is converting, and payment to the Secretary of State of all prescribed fees, the Secretary of State shall certify that the corporation has filed all documents and paid all required fees, and thereupon the corporation shall cease to exist as a corporation of this state at the time the certificate of conversion becomes effective in accordance with Section 1007 of this title.  The certificate of the Secretary of State shall be prima facie evidence of the conversion by the corporation.

E.  The conversion of a corporation pursuant to a certificate of conversion under this section shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to such conversion or the personal liability of any person incurred prior to the conversion.

F.  After the time the certificate of conversion becomes effective the corporation shall continue to exist as a business entity of this state, and the laws of this state shall apply to the entity to the same extent as prior to the time.

G.  Unless otherwise provided in a resolution of conversion adopted in accordance with this section, the converting corporation shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not constitute a dissolution of such corporation and shall constitute a continuation of the existence of the converting corporation in the form of the applicable business entity of this state.

Added by Laws 2001, c. 405, § 27, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 255, § 28, eff. Nov. 1, 2004.

§18-1091.  Appraisal rights.

APPRAISAL RIGHTS

A.  Any shareholder of a corporation of this state who holds shares of stock on the date of the making of a demand pursuant to the provisions of subsection D of this section with respect to the shares, who continuously holds the shares through the effective date of the merger or consolidation, who has otherwise complied with the provisions of subsection D of this section and who has neither voted in favor of the merger or consolidation nor consented thereto in writing pursuant to the provisions of Section 1073 of this title shall be entitled to an appraisal by the district court of the fair value of the shares of stock under the circumstances described in subsections B and C of this section.  As used in this section, the word "shareholder" means a holder of record of stock in a stock corporation and also a member of record of a nonstock corporation; the words "stock" and "share" mean and include what is ordinarily meant by those words and also membership or membership interest of a member of a nonstock corporation; and "depository receipt" means an instrument issued by a depository representing an interest in one or more shares, or fractions thereof, solely of stock of a corporation, which stock is deposited with the depository.  The provisions of this subsection shall be effective only with respect to mergers or consolidations consummated pursuant to an agreement of merger or consolidation entered into after November 1, 1988.

B.  1.  Except as otherwise provided for in this subsection, appraisal rights shall be available for the shares of any class or series of stock of a constituent corporation in a merger or consolidation, or of the acquired corporation in a share acquisition, to be effected pursuant to the provisions of Section 1081, other than a merger effected pursuant to subsection G of Section 1081, and Section 1082, 1086, 1087, 1090.1 or 1090.2 of this title.

2. a. No appraisal rights under this section shall be available for the shares of any class or series of stock which stock, or depository receipts in respect thereof, at the record date fixed to determine the shareholders entitled to receive notice of and to vote at the meeting of shareholders to act upon the agreement of merger or consolidation, were either:

(1) listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.; or

(2) held of record by more than two thousand holders.

No appraisal rights shall be available for any shares of stock of the constituent corporation surviving a merger if the merger did not require for its approval the vote of the shareholders of the surviving corporation as provided in subsection G of Section 1081 of this title.

b. In addition, no appraisal rights shall be available for any shares of stock, or depository receipts in respect thereof, of the constituent corporation surviving a merger if the merger did not require for its approval the vote of the shareholders of the surviving corporation as provided for in subsection F of Section 1081 of this title.

3.  Notwithstanding the provisions of paragraph 2 of this subsection, appraisal rights provided for in this section shall be available for the shares of any class or series of stock of a constituent corporation if the holders thereof are required by the terms of an agreement of merger or consolidation pursuant to the provisions of Section 1081, 1082, 1086, 1087, 1090.1 or 1090.2 of this title to accept for the stock anything except:

a. shares of stock of the corporation surviving or resulting from the merger or consolidation or depository receipts thereof, or

b. shares of stock of any other corporation, or depository receipts in respect thereof, which shares of stock or depository receipts at the effective date of the merger or consolidation will be either listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc. or held of record by more than two thousand holders, or

c. cash in lieu of fractional shares or fractional depository receipts described in subparagraphs a and b of this paragraph, or

d. any combination of the shares of stock, depository receipts, and cash in lieu of the fractional shares or depository receipts described in subparagraphs a, b, and c of this paragraph.

4.  In the event all of the stock of a subsidiary Oklahoma corporation party to a merger effected pursuant to the provisions of Section 1083 of this title is not owned by the parent corporation immediately prior to the merger, appraisal rights shall be available for the shares of the subsidiary Oklahoma corporation.

C.  Any corporation may provide in its certificate of incorporation that appraisal rights under this section shall be available for the shares of any class or series of its stock as a result of an amendment to its certificate of incorporation, any merger or consolidation in which the corporation is a constituent corporation or the sale of all or substantially all of the assets of the corporation.  If the certificate of incorporation contains such a provision, the procedures of this section, including those set forth in subsections D and E of this section, shall apply as nearly as is practicable.

D.  Appraisal rights shall be perfected as follows:

1.  If a proposed merger or consolidation for which appraisal rights are provided under this section is to be submitted for approval at a meeting of shareholders, the corporation, not less than twenty (20) days prior to the meeting, shall notify each of its shareholders entitled to appraisal rights that appraisal rights are available for any or all of the shares of the constituent corporations, and shall include in the notice a copy of this section.  Each shareholder electing to demand the appraisal of the shares of the shareholder shall deliver to the corporation, before the taking of the vote on the merger or consolidation, a written demand for appraisal of the shares of the shareholder.  The demand will be sufficient if it reasonably informs the corporation of the identity of the shareholder and that the shareholder intends thereby to demand the appraisal of the shares of the shareholder.  A proxy or vote against the merger or consolidation shall not constitute such a demand.  A shareholder electing to take such action must do so by a separate written demand as herein provided.  Within ten (10) days after the effective date of the merger or consolidation, the surviving or resulting corporation shall notify each shareholder of each constituent corporation who has complied with the provisions of this subsection and has not voted in favor of or consented to the merger or consolidation as of the date that the merger or consolidation has become effective; or

2.  If the merger or consolidation is approved pursuant to the provisions of Section 1073 or 1083 of this title, either a constituent corporation before the effective date of the merger or consolidation or the surviving or resulting corporation within ten (10) days thereafter shall notify each of the holders of any class or series of stock of the constituent corporation who are entitled to appraisal rights of the approval of the merger or consolidation and that appraisal rights are available for any or all shares of such class or series of stock of the constituent corporation, and shall include in the notice a copy of this section.  The notice may, and, if given on or after the effective date of the merger or consolidation, shall, also notify the shareholders of the effective date of the merger or consolidation.  Any shareholder entitled to appraisal rights may, within twenty (20) days after the date of mailing of the notice, demand in writing from the surviving or resulting corporation the appraisal of the holder's shares.  The demand will be sufficient if it reasonably informs the corporation of the identity of the shareholder and that the shareholder intends to demand the appraisal of the holder's shares.  If the notice does not notify shareholders of the effective date of the merger or consolidation either:

a. each constituent corporation shall send a second notice before the effective date of the merger or consolidation notifying each of the holders of any class or series of stock of the constituent corporation that are entitled to appraisal rights of the effective date of the merger or consolidation, or

b. the surviving or resulting corporation shall send a second notice to all holders on or within ten (10) days after the effective date of the merger or consolidation; provided, however, that if the second notice is sent more than twenty (20) days following the mailing of the first notice, the second notice need only be sent to each shareholder who is entitled to appraisal rights and who has demanded appraisal of the holder's shares in accordance with this subsection.  An affidavit of the secretary or assistant secretary or of the transfer agent of the corporation that is required to give either notice that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein.  For purposes of determining the shareholders entitled to receive either notice, each constituent corporation may fix, in advance, a record date that shall be not more than ten (10) days prior to the date the notice is given; provided, if the notice is given on or after the effective date of the merger or consolidation, the record date shall be the effective date.  If no record date is fixed and the notice is given prior to the effective date, the record date shall be the close of business on the day next preceding the day on which the notice is given.

E.  Within one hundred twenty (120) days after the effective date of the merger or consolidation, the surviving or resulting corporation or any shareholder who has complied with the provisions of subsections A and D of this section and who is otherwise entitled to appraisal rights, may file a petition in district court demanding a determination of the value of the stock of all such shareholders; provided, however, at any time within sixty (60) days after the effective date of the merger or consolidation, any shareholder shall have the right to withdraw the demand of the shareholder for appraisal and to accept the terms offered upon the merger or consolidation.  Within one hundred twenty (120) days after the effective date of the merger or consolidation, any shareholder who has complied with the requirements of subsections A and D of this section, upon written request, shall be entitled to receive from the corporation surviving the merger or resulting from the consolidation a statement setting forth the aggregate number of shares not voted in favor of the merger or consolidation and with respect to which demands for appraisal have been received and the aggregate number of holders of the shares.  The written statement shall be mailed to the shareholder within ten (10) days after the shareholder's written request for a statement is received by the surviving or resulting corporation or within ten (10) days after expiration of the period for delivery of demands for appraisal pursuant to the provisions of subsection D of this section, whichever is later.

F.  Upon the filing of any such petition by a shareholder, service of a copy thereof shall be made upon the surviving or resulting corporation, which, within twenty (20) days after service, shall file, in the office of the court clerk of the district court in which the petition was filed, a duly verified list containing the names and addresses of all shareholders who have demanded payment for their shares and with whom agreements regarding the value of their shares have not been reached by the surviving or resulting corporation.  If the petition shall be filed by the surviving or resulting corporation, the petition shall be accompanied by such duly verified list.  The court clerk, if so ordered by the court, shall give notice of the time and place fixed for the hearing on the petition by registered or certified mail to the surviving or resulting corporation and to the shareholders shown on the list at the addresses therein stated.  Notice shall also be given by one or more publications at least one (1) week before the day of the hearing, in a newspaper of general circulation published in the City of Oklahoma City, Oklahoma, or other publication as the court deems advisable.  The forms of the notices by mail and by publication shall be approved by the court, and the costs thereof shall be borne by the surviving or resulting corporation.

G.  At the hearing on the petition, the court shall determine the shareholders who have complied with the provisions of this section and who have become entitled to appraisal rights.  The court may require the shareholders who have demanded an appraisal of their shares and who hold stock represented by certificates to submit their certificates of stock to the court clerk for notation thereon of the pendency of the appraisal proceedings; and if any shareholder fails to comply with this direction, the court may dismiss the proceedings as to that shareholder.

H.  After determining the shareholders entitled to an appraisal, the court shall appraise the shares, determining their fair value exclusive of any element of value arising from the accomplishment or expectation of the merger or consolidation, together with a fair rate of interest, if any, to be paid upon the amount determined to be the fair value.  In determining the fair value, the court shall take into account all relevant factors.  In determining the fair rate of interest, the court may consider all relevant factors, including the rate of interest which the surviving or resulting corporation would have to pay to borrow money during the pendency of the proceeding.  Upon application by the surviving or resulting corporation or by any shareholder entitled to participate in the appraisal proceeding, the court may, in its discretion, permit discovery or other pretrial proceedings and may proceed to trial upon the appraisal prior to the final determination of the shareholder entitled to an appraisal.  Any shareholder whose name appears on the list filed by the surviving or resulting corporation pursuant to the provisions of subsection F of this section and who has submitted the certificates of stock of the shareholder to the court clerk, if required, may participate fully in all proceedings until it is finally determined that the shareholder is not entitled to appraisal rights pursuant to the provisions of this section.

I.  The court shall direct the payment of the fair value of the shares, together with interest, if any, by the surviving or resulting corporation to the shareholders entitled thereto.  Interest may be simple or compound, as the court may direct.  Payment shall be made to each shareholder, in the case of holders of uncertificated stock immediately, and in the case of holders of shares represented by certificates upon the surrender to the corporation of the certificates representing the stock.  The court's decree may be enforced as other decrees in the district court may be enforced, whether the surviving or resulting corporation be a corporation of this state or of any other state.

J.  The costs of the proceeding may be determined by the court and taxed upon the parties as the court deems equitable in the circumstances.  Upon application of a shareholder, the court may order all or a portion of the expenses incurred by any shareholder in connection with the appraisal proceeding, including, without limitation, reasonable attorney's fees and the fees and expenses of experts, to be charged pro rata against the value of all of the shares entitled to an appraisal.

K.  From and after the effective date of the merger or consolidation, no shareholder who has demanded appraisal rights as provided for in subsection D of this section shall be entitled to vote the stock for any purpose or to receive payment of dividends or other distributions on the stock, except dividends or other distributions payable to shareholders of record at a date which is prior to the effective date of the merger or consolidation; provided, however, that if no petition for an appraisal shall be filed within the time provided for in subsection E of this section, or if the shareholder shall deliver to the surviving or resulting corporation a written withdrawal of the shareholder's demand for an appraisal and an acceptance of the merger or consolidation, either within sixty (60) days after the effective date of the merger or consolidation as provided for in subsection E of this section or thereafter with the written approval of the corporation, then the right of the shareholder to an appraisal shall cease; provided further, no appraisal proceeding in the district court shall be dismissed as to any shareholder without the approval of the court, and approval may be conditioned upon terms as the court deems just.

L.  The shares of the surviving or resulting corporation into which the shares of any objecting shareholders would have been converted had they assented to the merger or consolidation shall have the status of authorized and unissued shares of the surviving or resulting corporation.

Added by Laws 1986, c. 292, § 91, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 7, operative Nov. 1, 1987; Laws 1988, c. 323, § 19, eff. Nov. 1, 1988; Laws 1990, c. 328, § 6, eff. Sept. 1, 1990; Laws 1998, c. 422, § 21, eff. Nov. 1, 1998; Laws 2004, c. 255, § 29, eff. Nov. 1, 2004.

§181092.  Sale, Lease or Exchange of Assets  Consideration  Procedure.

SALE, LEASE OR EXCHANGE OF ASSETS; CONSIDERATION; PROCEDURE

A.  Every corporation, at any meeting of its board of directors or governing body, may sell, lease, or exchange all or substantially all of its property and assets, including its goodwill and its corporate franchises, upon such terms and conditions and for such consideration, which may consist in whole or in part of money or other property, including shares of stock in, and/or other securities of, any other corporation or corporations, as its board of directors or governing body deems expedient and for the best interests of the corporation, when and as authorized by a resolution adopted by the holders of a majority of the outstanding stock of the corporation entitled to vote thereon or, if the corporation is a nonstock corporation, by a majority of the members having the right to vote for the election of the members of the governing body, at a meeting duly called upon at least twenty (20) days' notice.  The notice of the meeting shall state that such a resolution will be considered.

B.  Notwithstanding authorization or consent to a proposed sale, lease or exchange of a corporation's property and assets by the shareholders or members, the board of directors or governing body may abandon such proposed sale, lease or exchange without further action by the shareholders or members, subject to the rights, if any, of third parties under any contract relating thereto.

Added by Laws 1986, c. 292, § 92, eff. Nov. 1, 1986.

§181093.  Mortgage or Pledge of Assets.

MORTGAGE OR PLEDGE OF ASSETS

The authorization or consent of shareholders to the mortgage or pledge of a corporation's property and assets shall not be necessary, except to the extent that the certificate of incorporation otherwise provides.

Added by Laws 1986, c. 292, § 93, eff. Nov. 1, 1986.

§18-1094.  Dissolution of Joint Venture Corporation Having Two Shareholders.

DISSOLUTION OF JOINT VENTURE CORPORATION HAVING TWO SHAREHOLDERS

A.  If the shareholders of a corporation of this state, having only two shareholders each of which owns fifty percent (50%) of the stock therein, shall be engaged in the prosecution of a joint venture and if the shareholders shall be unable to agree upon the desirability of discontinuing the joint venture and disposing of the assets used in the venture, either shareholder may, unless otherwise provided in the certificate of incorporation of the corporation or in a written agreement between the shareholders, file with the district court a petition stating that it desires to discontinue the joint venture and to dispose of the assets used in the venture in accordance with a plan to be agreed upon by both shareholders or that, if no plan shall be agreed upon by both shareholders, the corporation be dissolved.  The petition shall have attached thereto a copy of the proposed plan of discontinuance and distribution and a certificate stating that copies of the petition and plan have been transmitted in writing to the other shareholder and to the directors and officers of the corporation.  The petition and certificate shall be executed and acknowledged in accordance with the provisions of Section 1007 of this title.

B.  1.  Unless both shareholders file with the district court, the district court may dissolve the corporation and may by appointment of one or more trustees or receivers with all the powers and title of a trustee or receiver appointed pursuant to the provisions of Section 1100 of this title, administer and wind up its affairs:

a. within three (3) months of the date of the filing of the petition, a certificate similarly executed and acknowledged stating that they have agreed on the plan, or a modification thereof, and

b. within one (1) year from the date of the filing of the  petition, a certificate similarly executed and acknowledged stating that the distribution provided by the plan has been completed.

2.  Either or both of the periods provided for in paragraph 1 of this subsection may be extended by agreement of the shareholders, evidenced by a certificate similarly executed, acknowledged and filed with the district court prior to the expiration of the period.

Added by Laws 1986, c. 292, § 94, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 422, § 22, eff. Nov. 1, 1998.

§181095.  Dissolution before the issuance of shares or beginning business; procedure.

DISSOLUTION BEFORE THE ISSUANCE OF

SHARES OR BEGINNING BUSINESS; PROCEDURE

If a corporation has not issued shares or has not commenced the business for which the corporation was organized, a majority of the incorporators, or, if directors were named in the certificate of incorporation or have been elected, a majority of the directors, may surrender all of the corporation's rights and franchises by filing in the Office of the Secretary of State a certificate, executed and acknowledged by a majority of the incorporators or directors, stating that no shares of stock have been issued or that the business of activity for which the corporation was organized has not begun; that no part of the capital of the corporation has been paid, or, if some capital has been paid, that the amount actually paid in for the corporation's shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto; that if the corporation has begun business but it has not issued shares, all debts of the corporation have been paid; that if the corporation has not begun business but has issued stock certificates all issued stock certificates, if any, have been surrendered and canceled; and that all rights and franchises of the corporation are surrendered.  Upon such certificate becoming effective in accordance with the provisions of Section 1007 of this title, the corporation shall be dissolved.

Added by Laws 1986, c. 292, § 95, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 20, eff. Nov. 1, 1988.

§181096.  Dissolution; procedure.

DISSOLUTION; PROCEDURE

A.  If it should be deemed advisable in the judgment of the board of directors of any corporation that it should be dissolved, the board, after the adoption of a resolution to that effect by a majority of the whole board at any meeting called for that purpose, shall cause notice to be mailed to each shareholder entitled to vote thereon of the adoption of the resolution and of a meeting of shareholders to take action upon the resolution.

B.  At the meeting a vote shall be taken upon the proposed dissolution.  If a majority of the outstanding stock of the corporation entitled to vote thereon shall vote for the proposed dissolution, a certificate of dissolution shall be filed with the Secretary of State pursuant to subsection D of this section.

C.  Dissolution of a corporation may also be authorized without action of the directors if all the shareholders entitled to vote thereon shall consent in writing and a certificate of dissolution shall be filed with the Secretary of State pursuant to subsection D of this section.

D.  If dissolution is authorized in accordance with this section, a certificate of dissolution shall be executed, acknowledged and filed, and shall become effective, in accordance with Section 1007 of this title.  Such certificate of dissolution shall set forth:

1.  the name of the corporation;

2.  the date dissolution was authorized;

3.  that the dissolution has been authorized by the board of directors and shareholders of the corporation, in accordance with subsections A and B of this section, or that the dissolution has been authorized by all of the shareholders of the corporation entitled to vote on a dissolution, in accordance with subsection C of this section; and

4.  the names and addresses of the directors and officers of the corporation.

E.  The resolution authorizing a proposed dissolution may provide that notwithstanding authorization or consent to the proposed dissolution by the shareholders, or the members of a nonstock corporation pursuant to Section 1097 of this title, the board of directors or governing body may abandon such proposed dissolution without further action by the shareholders or members.

F.  Upon a certificate of dissolution becoming effective in accordance with Section 1007 of this title, the corporation shall be dissolved.

Added by Laws 1986, c. 292, § 96, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 21, eff. Nov. 1, 1988.

§18-1097.  Dissolution of nonstock corporation; procedure.

DISSOLUTION OF NONSTOCK CORPORATION; PROCEDURE

A.  Whenever it shall be desired to dissolve any corporation having no capital stock, the governing body shall perform all the acts necessary for dissolution which are required by the provisions of Section 1096 of this title to be performed by the board of directors of a corporation having capital stock.  If the members of a corporation having no capital stock are entitled to vote for the election of members of its governing body, they shall perform all the acts necessary for dissolution which are required by the provisions of Section 1096 of this title to be performed by the shareholders of a corporation having capital stock.  If there is no member entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the governing body, upon the adoption of a resolution to dissolve by the vote of a majority of members of its governing body then in office.  In the event of the dissolution of a not for profit corporation, a notice of dissolution shall be published one (1) time in a newspaper having general circulation in the county in which the principal place of business of such corporation is located.  In all other respects, the method and proceedings for the dissolution of a corporation having no capital stock shall conform as nearly as may be to the proceedings prescribed by the provisions of Section 1096 of this title for the dissolution of corporations having capital stock.

B.  If a corporation having no capital stock has not commenced the business for which the corporation was organized, a majority of the governing body or, if none, a majority of the incorporators may surrender all of the corporation rights and franchises by filing in the Office of the Secretary of State a certificate, executed and acknowledged by a majority of the incorporators or governing body, conforming as nearly as may be to the certificate prescribed by Section 1095 of this title.

Added by Laws 1986, c. 292, § 97, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 22, eff. Nov. 1, 1988; Laws 1999, c. 421, § 18, eff. Nov. 1, 1999.

§18-1098.  Repealed by Laws 1998, c. 432, § 39, eff. Nov. 1, 1998.

§181099.  Continuation of corporation after dissolution for purposes of suit and winding up affairs.

CONTINUATION OF CORPORATION AFTER DISSOLUTION FOR PURPOSES

OF SUIT AND WINDING UP AFFAIRS

All corporations, whether they expire by their own limitation or are otherwise dissolved, nevertheless shall be continued, for the term of three (3) years from such expiration or dissolution or for such longer period as the district court shall in its discretion direct, bodies corporate for the purpose of prosecuting and defending suits, whether civil, criminal or administrative, by or against them, and of enabling them gradually to settle and close their business, to dispose of and convey their property, to discharge their liabilities, and to distribute to their shareholders any remaining assets, but not for the purpose of continuing the business for which the corporation was organized.  With respect to any action, suit, or proceeding begun by or against the corporation either prior to or within three (3) years after the date of its expiration or dissolution, the action shall not abate by reason of the expiration or dissolution of the corporation.  The corporation, solely for the purpose of such action, suit or proceeding, shall be continued as a body corporate beyond the threeyear period and until any judgments, orders or decrees therein shall be fully executed, without the necessity for any special direction to that effect by the district court.

Added by Laws 1986, c. 292, § 99, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 23, eff. Nov

. 1, 1988.

§181100.  Trustees or receivers for dissolved corporations; appointment; powers; duties.

TRUSTEES OR RECEIVERS FOR DISSOLVED CORPORATIONS;

APPOINTMENT; POWERS; DUTIES

When any corporation organized in accordance with the provisions of the Oklahoma General Corporation Act shall be dissolved in any manner whatever, the district court, on application of any creditor, shareholder or director of the corporation, or any other person who shows good cause therefor, at any time, may either appoint one or more of the directors of the corporation to be trustees, or appoint one or more persons to be receivers, of and for the corporation, to take charge of the corporation's property, and to collect the debts and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation.  The powers of the trustees or receivers may be continued as long as the district court shall think necessary for the purposes provided for in this section.

Added by Laws 1986, c. 292, § 100, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 24, eff. Nov. 1, 1988.

§181100.1.  Notice to claimants; filing of claims.

NOTICE TO CLAIMANTS; FILING OF CLAIMS

A.  1.  After a corporation has been dissolved in accordance with the procedures set forth in the Oklahoma General Corporation Act, the corporation or any successor entity may give notice of the dissolution requiring all persons having a claim against the corporation other than a claim against the corporation in a pending action, suit, or proceeding to which the corporation is a party to present their claims against the corporation in accordance with the notice.  The notice shall state:

a. that all such claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim,

b. the mailing address to which a claim must be sent,

c. the date by which a claim must be received by the corporation or successor entity, which date shall be no earlier than sixty (60) days from the date of the notice,

d. that the claim will be barred if not received by the date referred to in subparagraph c of this paragraph,

e. that the corporation or a successor entity may make distributions to other claimants and the corporation's shareholders or persons interested as having been such without further notice to the claimant, and

f. the aggregate amount, on an annual basis, of all distributions made by the corporation to its shareholders for each of the three (3) years prior to the date the corporation dissolved.

2.  The notice shall also be published at least once a week for two (2) consecutive weeks in a newspaper of general circulation in the county in which the office of the corporation's last registered agent in this state is located and in the corporation's principal place of business and, in the case of a corporation having Ten Million Dollars ($10,000,000.00) or more in total assets at the time of its dissolution, at least once in an Oklahoma newspaper having a circulation of at least two hundred fifty thousand (250,000).  On or before the date of the first publication of the notice, the corporation or successor entity shall mail a copy of the notice by certified or registered mail, return receipt requested, to each known claimant of the corporation, including persons with claims asserted against the corporation in a pending action, suit, or proceeding to which the corporation is a party.

3.  Any claim against the corporation required to be presented pursuant to this subsection is barred if a claimant who was given actual notice under this subsection does not present the claim to the dissolved corporation or successor entity by the date referred to in subparagraph c of paragraph 1 of this subsection.

4.  A corporation or successor entity may reject, in whole or in part, any claim made by a claimant pursuant to this subsection by mailing notice of rejection by certified or registered mail return receipt requested to the claimant within ninety (90) days after receipt of the claim and, in all events, at least one hundred fifty (150) days before the expiration of the period described in Section 1099 of Title 18 of the Oklahoma Statutes; provided, however, that in the case of a claim filed pursuant to Section 1110 of this title against a corporation or successor entity for which a receiver or trustee has been appointed by the district court, the time period shall be as provided in Section 1111 of this title, and the thirty-day appeal period provided for in Section 1111 of this title shall be applicable.  A notice sent by a corporation or successor entity pursuant to this subsection shall state that any claim rejected will be barred if an action, suit, or proceeding with respect to the claim is not commenced within one hundred twenty (120) days of the date thereof, and shall be accompanied by a copy of Sections 1099 through 1100.3 of this title, and, in the case of a notice sent by a court-appointed receiver or trustee for a claim filed pursuant to Section 1110 of this title, the notice shall be accompanied by copies of Sections 1110 and 1111 of this title.

5.  A claim against a corporation is barred if a claimant whose claim is rejected pursuant to paragraph 4 of this subsection does not commence an action, suit, or proceeding with respect to the claim within one hundred twenty (120) days after the mailing of the rejection notice.

B.  1.  A corporation or successor entity electing to follow the procedures described in subsection A of this section shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and request that those persons present their claims in accordance with the terms of the notice.  As used in this section and Section 1100.2 of this title, the term "contractual claims" shall not include any implied warranty as to any product manufactured, sold, distributed, or handled by the dissolved corporation.  The notice shall be in substantially the form, and sent and published in the same manner, as described in paragraph 1 of subsection A of this section.

2.  The corporation or successor entity shall offer any claimant on a contract whose claim is contingent, conditional, or unmatured, the security that the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures.  The corporation or successor entity shall mail the offer to the claimant by certified or registered mail, return receipt requested, within ninety (90) days of receipt of the claim and, in all events, at least one hundred fifty (150) days before the expiration of the period described in Section 1099 of this title.  If the claimant offered the security does not deliver in writing to the corporation or successor entity a notice rejecting the offer within one hundred twenty (120) days after receipt of the offer for security, the claimant shall be deemed to have accepted the security as the sole source from which to satisfy his or her claim against the corporation.

C.  1.  A corporation or successor entity which has given notice in accordance with subsection A of this section shall petition the district court to determine the amount and form of security that will be reasonable likely to be sufficient to provide compensation for any claim against the corporation which is the subject of a pending action, suit, or proceeding to which the corporation is a party other than a claim barred pursuant to subsection A of this section.

2.  A corporation or successor entity which has given notice in accordance with subsections A and B of this section shall petition the district court to determine the amount and form of security that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to paragraph 2 of subsection B of this section.

3.  A corporation or successor entity which has given notice in accordance with subsection A of this section shall petition the district court to determine the amount and form of security which will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity within five (5) years after the date of dissolution or a longer period of time as the district court may determine not to exceed ten (10) years after the date of dissolution.  The district court may appoint a guardian ad litem in respect of any such proceeding brought under this subsection.  The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the petitioner in the proceeding.

D.  The giving of any notice or making of any offer pursuant to the provisions of this section shall not revive any claim then barred or constitute acknowledgment by the corporation or successor entity that any person to whom the notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom the notice is sent.

E.  As used in this section, the term "successor entity" shall include any trust, receivership, or other legal entity governed by the laws of this state to which the remaining assets and liabilities of a dissolved corporation are transferred and which exists solely for the purposes of prosecuting and defending suits, by or against the dissolved corporation, enabling the dissolved corporation to settle and close the business of the dissolved corporation, to dispose of and convey the property of the dissolved corporation, to discharge the liabilities of the dissolved corporation, and to distribute to the dissolved corporation's shareholders any remaining assets, but not for the purpose of continuing the business for which the dissolved corporation was organized.

Added by Laws 1988, c. 323, § 25, eff. Nov. 1, 1988.  Amended by Laws 1998, c. 422, § 23, eff. Nov. 1, 1998.

§18-1100.2.  Payment and distribution to claimants and shareholders.

PAYMENT AND DISTRIBUTION TO CLAIMANTS AND SHAREHOLDERS

A.  1.  A dissolved corporation or successor entity which has followed the procedures described in Section 1100.1 of this title shall:

a. pay the claims made and not rejected in accordance with subsection A of Section 1100.1 of this title;

b. post the security offered and not rejected pursuant to paragraph 2 of subsection B of Section 1100.1 of this title;

c. post any security ordered by the district court in any proceeding under subsection C of Section 1100.1 of this title; and

d. pay or make provision for all other claims that are mature, known, and uncontested or that have been finally determined to be owing by the corporation or successor entity.

2.  Claims or obligations shall be paid in full and any provision for payment shall be made in full if there are sufficient assets.  If there are insufficient assets, the claims and obligations shall be paid or provided for according to their priority, and, among claims of equal priority, ratably to the extent of assets legally available therefor.  Any remaining assets shall be distributed to the shareholders of the dissolved corporation; provided, however, that distribution shall not be made before the expiration of one hundred fifty (150) days from the date of the last notice of rejections given pursuant to paragraph 3 of subsection A of Section 1100.1 of this title.  In the absence of actual fraud, the judgment of the directors of the dissolved corporation or the governing persons of the successor entity as to the provision made for the payment of all obligations under paragraph 4 of this subsection shall be conclusive.

B.  A dissolved corporation or successor entity which has not followed the procedures described in Section 1100.1 of this title shall, prior to the expiration of the period described in Section 1099 of this title, adopt a plan of distribution pursuant to which the dissolved corporation or successor entity:

1.  Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional, or unmatured contractual claims known to the corporation or the successor entity;

2.  Shall make provision as will be reasonably likely to be sufficient to provide compensation for any claim against the corporation which is the subject of a pending action, suit, or proceeding to which the corporation is a party; and

3.  Shall make provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or successor entity or that have not arisen but that, based on facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity within ten (10) years after the date of dissolution.  The plan of distribution shall provide that the claims shall be paid in full and any provision for payment made shall be made in full if there are sufficient assets.  If there are insufficient assets, the plan shall provide that the claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets legally available therefor.  Any remaining assets shall be distributed to the shareholders of the dissolved corporation.

C.  Directors of a dissolved corporation or governing persons of a successor entity which has complied with subsection A or B of this section shall not be personally liable to the claimants of the dissolved corporation.

D.  As used in this section, the term "successor entity" has the meaning set forth in subsection E of Section 1100.1 of this title.

E.  As used in this section, the term "priority" does not refer either to the order of payments set forth in paragraphs 1 through 4 of subsection A of this section or to the relative times at which any claims mature or are reduced to judgment.

Added by Laws 1988, c. 323, § 26, eff. Nov. 1, 1988.  Amended by Laws 1998, c. 422, § 24, eff. Nov. 1, 1998; Laws 1999, c. 421, § 19, eff. Nov. 1, 1999.

§181100.3.  Foreign corporations; definition; qualification to do business in state; procedure.

LIABILITY OF SHAREHOLDERS OF DISSOLVED CORPORATIONS

A.  A shareholder of a dissolved corporation the assets of which were distributed pursuant to subsection A or B of Section 1100.2 of this title shall not be liable for any claim against the corporation in an amount in excess of the shareholder's pro rata share of the claim or the amount distributed to the shareholder, whichever is less.

B.  A shareholder of a dissolved corporation the assets of which were distributed pursuant to subsection A of Section 1100.2 of this title shall not be liable for any claim against the corporation on which an action, suit, or proceeding is not begun prior to the expiration of the period described in Section 1099 of this title.

C.  The aggregate liability of any shareholder of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to the shareholder in dissolution.

Added by Laws 1986, c. 292, § 130, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 9, operative Nov. 1, 1987; Laws 1991, c. 331, § 56, eff. Sept. 1, 1991; Laws 1998, c. 422, § 25, eff. Nov. 1, 1998.

§181101.  Jurisdiction of Court.

JURISDICTION OF COURT

The district court shall have jurisdiction of the application prescribed in Section 100 of this act and of all questions arising in the proceedings thereon, and may make such orders and decrees and issue injunctions therein as justice and equity shall require.

Added by Laws 1986, c. 292, § 101, eff. Nov. 1, 1986.

§181104.  Revocation or forfeiture of charter  proceedings.

REVOCATION OR FORFEITURE OF CHARTER; PROCEEDINGS

A.  The district court shall have jurisdiction to revoke or forfeit the charter of any corporation for abuse, misuse or nonuse of its corporate powers, privileges or franchises. The Attorney General, upon his own motion or upon the relation of a proper party, shall proceed for this purpose by complaint in the county in which the registered office of the corporation is located.

B.  The district court shall have power, by appointment of receivers or otherwise, to administer and wind up the affairs of any corporation whose charter shall be revoked or forfeited by any court pursuant to the provisions of the Oklahoma General Corporation Act or otherwise, and to make such orders and decrees with respect thereto as shall be just and equitable respecting its affairs and assets and the rights of its shareholders and creditors.

C.  No proceeding shall be instituted pursuant to the provisions of this section for nonuse of any corporation's powers, privileges or franchises during the first two (2) years after its incorporation.

Added by Laws 1986, c. 292, § 104, eff. Nov. 1, 1986.

§181105.  Dissolution or Forfeiture of Charter by Decree of Court  Filing.

DISSOLUTION OR FORFEITURE OF CHARTER BY DECREE OF COURT; FILING

Whenever any corporation is dissolved or its charter forfeited by decree or judgment of the district court, the decree or judgment shall be immediately filed by the clerk in the court of the county in which the decree or judgment was entered, in the Office of the Secretary of State, and a note thereof shall be made by the Secretary of State on the corporation's charter or certificate of incorporation and on the index thereof.

Added by Laws 1986, c. 292, § 105, eff. Nov. 1, 1986.

§181106.  Receivers for insolvent corporations  Appointment and powers.

RECEIVERS FOR INSOLVENT CORPORATIONS; APPOINTMENT AND POWERS

Whenever a corporation shall be insolvent, the district court of the county in which the registered office is located may at any time upon the application of a shareholder or shareholders, severally or jointly, who have been registered owners for a period of not less than six (6) months, of not less than ten percent (10%) of the entire outstanding stock of the corporation or a creditor whose claim has been reduced to judgment and execution thereon has been issued, appoint one or more persons to be receivers of and for the corporation, to take charge of its assets, estate, effects, business and affairs, and to collect the outstanding debts, claims, and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation or otherwise, all claims or suits, to appoint an agent or agents under them, and to do all other acts which might be done by the corporation and which may be necessary or proper.  The powers of the receivers shall be such and shall continue so long as the court shall deem necessary.

Added by Laws 1986, c. 292, § 106, eff. Nov. 1, 1986.

§181107.  Title to Property  Filing Order of Appointment  Exception.

TITLE TO PROPERTY; FILING ORDER OF APPOINTMENT; EXCEPTION

A.  Trustees of or receivers for any corporation, appointed by the district court, and their respective survivors and successors, upon their appointment and qualification or upon the death, resignation or discharge of any cotrustee or coreceiver, shall be vested by operation of law and without any act or deed, with the title of the corporation to all of its property, real, personal, or mixed of whatsoever nature, kind, class or description, and wheresoever situated, except real estate situated outside this state.

B.  Trustees or receivers appointed by the district court, within twenty (20) days from the date of their qualification, shall file in the office of the county clerk in each county in this state in which any real estate belonging to the corporation may be situated, a certified copy of the order of their appointment and evidence of their qualification.

C.  This section shall not apply to receivers appointed pendente lite.

Added by Laws 1986, c. 292, § 107, eff. Nov. 1, 1986.

§181108.  Notices to Shareholders and Creditors.

NOTICES TO SHAREHOLDERS AND CREDITORS

All notices required to be given to shareholders and creditors in any action in which a receiver or trustee for a corporation was appointed shall be given by the district court, unless otherwise ordered by the court.

Added by Laws 1986, c. 292, § 108, eff. Nov. 1, 1986.

§181109.  Receivers or Trustees  Inventory  List of Debts and Reports.

RECEIVERS OR TRUSTEES; INVENTORY; LIST OF DEBTS AND REPORTS

Trustees or receivers, as soon as convenient, shall file in the district court of the county in which the proceeding is pending, a full and complete itemized inventory of all the assets of the corporation which shall show their nature and probable value, and an account of all debts due from and to it, as nearly as the same can be ascertained.  Trustees or receivers shall make a report to the district court of their proceedings, whenever and as often as the court shall direct.

Added by Laws 1986, c. 292, § 109, eff. Nov. 1, 1986.

§181110.  Creditors' Proofs of Claims  When Barred  Notice.

CREDITORS' PROOFS OF CLAIMS; WHEN BARRED; NOTICE

All creditors shall make proof under oath of their respective claims against the corporation, and cause the same to be filed in the district court of the county in which the proceeding is pending within the time fixed by the order of the district court.  All creditors and claimants failing to do so, within the time limited by the provisions of this section, or the time prescribed by the order of the district court, by direction of the district court, may be barred from participating in the distribution of the assets of the corporation.  The district court may also prescribe what notice, by publication or otherwise, shall be given to the creditors of the time fixed for the filing and making proof of claims.

Added by Laws 1986, c. 292, § 110, eff. Nov. 1, 1986.

§181111.  Adjudication of Claims  Appeal.

ADJUDICATION OF CLAIMS; APPEAL

A.  The district court immediately upon the expiration of the time fixed for the filing of claims, in compliance with the provisions of Section 110 of this act, shall notify the trustee or receiver of the filing of the claims, and the trustee or receiver, within thirty (30) days after receiving the notice, shall inspect the claims, and if the trustee or receiver or any creditor shall not be satisfied with the validity or correctness of the same, or any of them, the trustee or receiver shall immediately notify the creditors whose claims are disputed of his decision.  The trustee or receiver shall require all creditors whose claims are disputed to submit themselves to such examination in relation to their claims as the trustee or receiver shall direct, and the creditors shall produce such books and papers relating to their claims as shall be required. The trustee or receiver shall have power to examine, under oath or affirmation, all witnesses produced before him touching the claims, and shall pass upon and allow or disallow the claims, or any part thereof, and notify the claimants of his determination.

B.  Every creditor or claimant who shall have received notice from the receiver or trustee that his claim has been disallowed in whole or in part may appeal to the district court within thirty (30) days thereafter.  The district court, after hearing, shall determine the rights of the parties.

Added by Laws 1986, c. 292, § 111, eff. Nov. 1, 1986.

§181112.  Sale of Perishable or Deteriorating Property.

SALE OF PERISHABLE OR DETERIORATING PROPERTY

Whenever the property of a corporation is at the time of the appointment of a receiver or trustee encumbered with liens of any character, and the validity, extent or legality of any lien is disputed or brought in question, and the property of the corporation is of a character which will deteriorate in value pending the litigation respecting the lien, the district court may order the receiver or trustee to sell the property of the corporation, clear of all encumbrances, at public or private sale, for the best price that can be obtained therefor, and pay the net proceeds arising from the sale thereof after deducting the costs of the sale into the district court, there to remain subject to the order of the district court, and to be disposed of as the district court shall direct.

Added by Laws 1986, c. 292, § 112, eff. Nov. 1, 1986.

§181113.  Compensation, Costs and Expenses of Receiver or Trustee.

COMPENSATION, COSTS AND EXPENSES OF RECEIVER OR TRUSTEE

The district court, before making distribution of the assets of a corporation among the creditors or shareholders thereof, shall allow a reasonable compensation to the receiver or trustee for his services, and the costs and expenses incurred in and about the execution of his trust, and the costs of the proceedings in the district court, to be first paid out of the assets.

Added by Laws 1986, c. 292, § 113, eff. Nov. 1, 1986.

§181114.  Substitution of Trustee or Receiver as Party  Abatement of Actions.

SUBSTITUTION OF TRUSTEE OR RECEIVER

AS PARTY; ABATEMENT OF ACTIONS

A trustee or receiver, upon application by him in the court in which any suit is pending, shall be substituted as party plaintiff in the place of the corporation in any suit or proceeding which was so pending at the time of his appointment.  No action against a trustee or receiver of a corporation shall abate by reason of his death, but, upon suggestion of the facts of the record, shall be continued against his successor or against the corporation in case no new trustee or receiver is appointed.

Added by Laws 1986, c. 292, § 114, eff. Nov. 1, 1986.

§181115.  Liens for Wages or Products When Corporation is Insolvent.

LIENS FOR WAGES OR PRODUCTS WHEN CORPORATION IS INSOLVENT

A.  Whenever any corporation of this state, or any foreign corporation doing business in this state, shall become insolvent, the employees performing labor or services of whatever character in the regular employ of the corporation, and the producers of agricultural and dairy products, including cooperative marketing associations of such producers, shall have a lien upon the assets of such corporation for the amount of the wages or payments for agricultural and dairy products due to them, not exceeding four months' wages or payments for such products which shall have accrued prior to the adjudication of the insolvency of such corporation, which lien shall be paid prior to any other debts, charges or claims against said corporation, except taxes due the United States government or the State of Oklahoma.  The word "employee" shall not be construed to include any of the officers of the corporation.

B.  The lien provided for in this section shall be enforced in the manner provided for by law for the enforcement of other liens for labor.

Added by Laws 1986, c. 292, § 115, eff. Nov. 1, 1986.

§181116.  Discontinuance of Liquidation.

DISCONTINUANCE OF LIQUIDATION

The liquidation of the assets and business of an insolvent corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists.  In such event the district court in its discretion, and subject to such condition as it may deem appropriate, may dismiss the proceedings and direct the receiver or trustee to redeliver to the corporation all of its remaining property and assets.

Added by Laws 1986, c. 292, § 116, eff. Nov. 1, 1986.

§181117.  Compromise or arrangement between corporation and creditors or shareholders.

COMPROMISE OR ARRANGEMENT BETWEEN CORPORATION AND CREDITORS

OR SHAREHOLDERS

A.  Whenever the provision provided for in paragraph 2 of subsection B of Section 1006 of this title is included in the original certificate of incorporation of any corporation, all persons who become creditors or shareholders thereof shall be deemed to have become such creditors or shareholders subject in all respects to that provision and the same shall be absolutely binding upon them. Whenever that provision is inserted in the certificate of incorporation of any such corporation by an amendment of its certificate all persons who become creditors or shareholders of such corporation after such amendment shall be deemed to have become such creditors or shareholders subject in all respects to that provision and the same shall be absolutely binding upon them.

B.  The district court may administer and enforce any compromise or arrangement made pursuant to the provision provided for in paragraph 2 of subsection B of Section 1006 of this title and may restrain, pendente lite, all actions and proceedings against any corporation with respect to which the district court shall have begun the administration and enforcement of that provision and may appoint a temporary receiver for such corporation and may grant the receiver such powers as it deems proper, and may make and enforce such rules as it deems necessary for the exercise of such jurisdiction.

Added by Laws 1986, c. 292, § 117, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 8, operative Nov. 1, 1987.

§181118.  Bankruptcy Proceedings Under a Statute of the United States  Effectuation.

BANKRUPTCY PROCEEDINGS UNDER A STATUTE

OF THE UNITED STATES; EFFECTUATION

A.  Any corporation of this state, a plan of reorganization of which, pursuant to the provisions of any applicable statute of the United States relating to the bankruptcy of corporations, has been or shall be confirmed by the decree or order of a court of competent jurisdiction, may put into effect and carry out the plan and the decrees and orders of the court or judge relative thereto and may take any proceedings and do any act provided in the plan or directed by such decrees and orders, without further action by its directors or shareholders.  Such power and authority may be exercised, and such proceedings and acts may be taken, as may be directed by such decrees or orders, by the trustee or trustees of such corporation appointed in the bankruptcy proceedings, or a majority thereof, or if none be appointed and acting, by designated officers of the corporation, or by a master or other representative appointed by the court or judge, with like effect as if exercised and taken by unanimous action of the directors and shareholders of the corporation.

B.  Such corporation, in the manner provided for in subsection A of this section, but without limiting the generality or effect of the foregoing, may alter, amend, or repeal its bylaws; constitute or reconstitute and classify or reclassify its board of directors, and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office; amend its certificate of incorporation, and make any change in its capital or capital stock, or any other amendment, change, or alteration, or provision, authorized by the provisions of the Oklahoma General Corporation Act; be dissolved, transfer all or part of its assets, merge or consolidate as permitted by the provisions of the Oklahoma General Corporation Act, in which case, however, no shareholder shall have any statutory right of appraisal of his stock; change the location of its registered office, change its registered agent, and remove or appoint any agent to receive service of process; authorize and fix the terms, manner and conditions of, the issuance of bonds, debentures or other obligations, whether or not convertible into stock of any class, or bearing warrants or other evidences of optional rights to purchase or subscribe for stock of any class; or lease its property and franchises to any corporation, if permitted by law.

C.  A certificate of any amendment, change or alteration, or of dissolution, or any agreement of merger or consolidation, made by such corporation pursuant to the provisions of this section, shall be filed with the Secretary of State in accordance with the provisions of Section 7 of this act, and, subject to the provisions of subsection D of Section 7 of this act, shall thereupon become effective in accordance with its terms and the provisions of this section.  Such certificate, agreement of merger or other instrument shall be made, executed and acknowledged, as may be directed by such decrees or orders, by the trustee or trustees appointed in the reorganization or debtor in possession in the bankruptcy proceedings, or a majority thereof, or, if none be appointed and acting, by the officers of the corporation, or by a master or other representative appointed by the court or judge, and shall certify that provision for the making of such certificate, agreement or instrument is contained in a decree or order of a court or judge having jurisdiction of a proceeding under such applicable statute of the United States for the reorganization of such corporation.

D.  The provisions of this section shall cease to apply to such corporation upon consummation of a plan of reorganization or the entry of a final decree in the bankruptcy proceedings closing the case and discharging the trustee, if any, or the debtor in possession.

E.  On filing any certificate, agreement, report or other paper made or executed pursuant to the provisions of this section, there shall be paid to the Secretary of State, for the use of the state, the same fees as are payable by corporations not in bankruptcy proceedings upon the filing of like certificates, agreements, reports or other papers.

Added by Laws 1986, c. 292, § 118, eff. Nov. 1, 1986.

§18-1119.  Revocation of Voluntary Dissolution.

REVOCATION OF VOLUNTARY DISSOLUTION

A.  At any time prior to the expiration of three (3) years following the dissolution of a corporation pursuant to the provisions of Section 1096 of this title, or, at any time prior to the expiration of such longer period as the district court may have directed pursuant to the provisions of Section 1099 of this title, a corporation may revoke the dissolution up to that time effected by it in the following manner:

1.  For purposes of this section, "shareholders" means the shareholders of record on the date the dissolution becomes effective;

2.  The board of directors shall adopt a resolution recommending that the dissolution be revoked and directing that the question of the revocation be submitted to a vote at a special meeting of shareholders;

3.  Notice of the special meeting of shareholders shall be given in accordance with the provisions of Section 1067 of this title to each of the shareholders; and

4.  At the meeting a vote of the shareholders shall be taken on a resolution to revoke the dissolution.  If a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution shall be voted for the resolution, a certificate of revocation of dissolution shall be executed and acknowledged in accordance with the provisions of Section 1007 of this title which shall state:

a. the name of the corporation;

b. the names and respective addresses of its officers;

c. the names and respective addresses of its directors; and

d. that a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution have voted in favor of a resolution to revoke the dissolution; or, if it be the fact, that, in lieu of a meeting and vote of shareholders, the shareholders have given their written consent to the revocation in accordance with the provisions of Section 1073 of this title.

B.  Upon the filing in the Office of the Secretary of State of the certificate of revocation of dissolution, the Secretary of State, upon being satisfied that the requirements of this section have been complied with, shall issue his certificate that the dissolution has been revoked.  Upon the issuance of such certificate by the Secretary of State, the revocation of the dissolution shall become effective and the corporation may again carry on its business.

C.  Upon the issuance of the certificate by the Secretary of State to which subsection B of this section refers, the provisions of Section 1056 of this title shall govern, and the period of time the corporation was in dissolution shall be included within the calculation of the thirty-day and thirteen-month periods to which subsection C of Section 1056 of this title refers.  An election of directors, however, may be held at the special meeting of shareholders to which subsection A of this section refers, and in that event, that meeting of shareholders shall be deemed an annual meeting of shareholders for purposes of subsection C of Section 1056 of this title.

D.  If, after three (3) years from the date upon which the dissolution became effective, the name of the corporation is unavailable upon the records of the Secretary of State, then, in such case, the corporation shall not be reinstated under the same name which it bore when its dissolution became effective, but shall adopt and be reinstated under some other name, and in such case the certificate to be filed pursuant to the provisions of this section shall set forth the name borne by the corporation at the time its dissolution became effective and the new name under which the corporation is to be reinstated.

E.  Nothing in this section shall be construed to affect the jurisdiction or power of the district court pursuant to the provisions of Section 1100 or 1101 of this title.

Added by Laws 1986, c. 292, § 119, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 30, eff. Nov. 1, 2004.

§18-1120.  Renewal, Revival, Extension and Restoration of Certificate of Incorporation.

RENEWAL, REVIVAL, EXTENSION AND RESTORATION

OF CERTIFICATE OF INCORPORATION

A.  As used in this section, the term certificate of incorporation includes the charter of a corporation organized pursuant to the provisions of any law of this state.

B.  Any corporation, at any time before the expiration of the time limited for its existence and any corporation whose certificate of incorporation has become forfeited by law for nonpayment of taxes and any corporation whose certificate of incorporation has expired by reason of failure to renew it or whose certificate of incorporation has been renewed, but, through failure to comply strictly with the provisions of the Oklahoma General Corporation Act, the validity of whose renewal has been brought into question, may at any time procure an extension, restoration, renewal or revival of its certificate of incorporation, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities which had been secured or imposed by its original certificate of incorporation and all amendments thereto.

C.  The extension, restoration, renewal or revival of the certificate of incorporation may be procured by executing, acknowledging and filing a certificate in accordance with the provisions of Section 1007 of this title.

D.  The certificate required by the provisions of subsection C of this section shall state:

1.  The name of the corporation, which shall be the existing name of the corporation or the name it bore when its certificate of incorporation expired, except as provided for in subsection F of this section;

2.  The address, including the street, city and county, of the corporation's registered office in this state and the name of its registered agent at such address;

3.  Whether or not the renewal, restoration or revival is to be perpetual and if not perpetual the time for which the renewal, restoration or revival is to continue and, in case of renewal before the expiration of the time limited for its existence, the date when the renewal is to commence, which shall be prior to the date of the expiration of the old certificate of incorporation which it is desired to renew;

4.  That the corporation desiring to be renewed or revived and so renewing or reviving its certificate of incorporation was organized pursuant to the laws of this state;

5.  The date when the certificate of incorporation would expire, if such is the case, or such other facts as may show that the certificate of incorporation has become forfeited or that the validity of any renewal has been brought into question; and

6.  That the certificate for renewal or revival is filed by authority of those who were directors or members of the governing body of the corporation at the time its certificate of incorporation expired or who were elected directors or members of the governing body of the corporation as provided for in subsection H of this section.

E.  Upon the filing of the certificate in accordance with the provisions of Section 1007 of this title, the corporation shall be renewed and revived with the same force and effect as if its certificate of incorporation had not become forfeited, or had not expired by limitation.  Such reinstatement shall validate all contracts, acts, matters and things made, done and performed within the scope of its certificate of incorporation by the corporation, its officers and agents during the time when its certificate of incorporation was forfeited or after its expiration by limitation, with the same force and effect and to all intents and purposes as if the certificate of incorporation had at all times remained in full force and effect.  All real and personal property, rights and credits, which belonged to the corporation at the time its certificate of incorporation became forfeited, or expired by limitation and which were not disposed of prior to the time of its revival or renewal shall be vested in the corporation after the renewal or revival, as fully and amply as they were held by the corporation at and before the time its certificate of incorporation became forfeited, or expired by limitation, and the corporation after its renewal and revival shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its officers and agents prior to its reinstatement, as if its certificate of incorporation had at all times remained in full force and effect.

F.  If, after three (3) years from the date upon which the certificate of incorporation became forfeited for nonpayment of taxes, or expired by limitation, the name of the corporation is unavailable upon the records of the Secretary of State, then in such case the corporation to be renewed or revived shall not be renewed under the same name which it bore when its certificate of incorporation became forfeited, or expired but shall adopt or be renewed under some other name and in such case the certificate to be filed under the provisions of this section shall set forth the name borne by the corporation at the time its certificate of incorporation became forfeited, or expired and the new name under which the corporation is to be renewed or revived.

G.  Any corporation that renews or revives its certificate of incorporation pursuant to the provisions of this section shall pay to this state the amounts provided in Sections 1201 through 1214 of Title 68 of the Oklahoma Statutes.  No payment made pursuant to this subsection shall reduce the amount of franchise tax due pursuant to the provisions of Sections 1201 through 1214 of Title 68 of the Oklahoma Statutes for the year in which the renewal or revival is effected.

H.  If a sufficient number of the last acting officers of any corporation desiring to renew or revive its certificate of incorporation are not available by reason of death, unknown address or refusal or neglect to act, the directors of the corporation or those remaining on the board, even if only one, may elect successors to such officers.  In any case where there shall be no directors of the corporation available to renew or revive the certificate of incorporation of the corporation, the shareholders may elect a full board of directors, as provided by the bylaws of the corporation, and the board shall then elect such officers as are provided by law, by the certificate of incorporation or by the bylaws to carry on the business and affairs of the corporation.  A special meeting of the shareholders for the purposes of electing directors may be called by any officer, director or shareholder upon notice given in accordance with the provisions of Section 1067 of this title.

I.  After a renewal or revival of the certificate of incorporation of the corporation shall have been effected, the provisions of subsection C of Section 1056 of this title shall govern and the period of time the certificate of incorporation of the corporation was forfeited or expired shall be included within the calculation of the thirty-day and thirteen-month periods to which subsection C of Section 1056 of this title refers.  A special meeting of shareholders held in accordance with subsection H of this section shall be deemed an annual meeting of shareholders for purposes of subsection C of Section 1056 of this title.

J.  Whenever it shall be desired to renew or revive the certificate of incorporation of any corporation organized pursuant to the provisions of the Oklahoma General Corporation Act not for profit and having no capital stock, the governing body shall perform all the acts necessary for the renewal or revival of the charter of the corporation which are performed by the board of directors in the case of a corporation having capital stock.  The members of any corporation not for profit and having no capital stock who are entitled to vote for the election of members of its governing body, shall perform all the acts necessary for the renewal or revival of the certificate of incorporation of the corporation which are performed by the shareholders in the case of a corporation having capital stock.  In all other respects, the procedure for the renewal or revival of the certificate of incorporation of a corporation not for profit or having no capital stock shall conform, as nearly as may be applicable, to the procedure prescribed in this section for the renewal or revival of the certificate of incorporation of a corporation having capital stock.

Added by Laws 1986, c. 292, § 120, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 255, § 31, eff. Nov. 1, 2004.

§181121.  Status of Corporation.

STATUS OF CORPORATION

Any corporation desiring to renew, extend and continue its corporate existence, upon complying with the provisions of Section 120 of this act, shall be and continue for the time stated in its certificate of renewal, a corporation and, in addition to the rights, privileges and immunities conferred by its charter, shall possess and enjoy all the benefits of the provisions of the Oklahoma General Corporation Act, which are applicable to the nature of its business, and shall be subject to the restrictions and liabilities prescribed by the provisions of the Oklahoma General Corporation Act imposed on such corporations.

Added by Laws 1986, c. 292, § 121, eff. Nov. 1, 1986.

§181122.  Failure of Corporation to Obey Order of Court  Appointment of Receiver.

FAILURE OF CORPORATION TO OBEY ORDER OF COURT;

APPOINTMENT OF RECEIVER

Whenever any corporation shall refuse, fail or neglect to obey any order or decree of any court of this state within the time fixed by the court for its observance, such refusal, failure or neglect shall be a sufficient ground for the appointment of a receiver of the corporation by a court of competent jurisdiction.  If the corporation is a foreign corporation, such refusal, failure, or neglect shall be a sufficient ground for the appointment of a receiver of the assets of the corporation within this state.

Added by Laws 1986, c. 292, § 122, eff. Nov. 1, 1986.

§181123.  Failure of Corporation to Obey Writ of Mandamus  Quo Warranto Proceedings for Forfeiture of Charter.

FAILURE OF CORPORATION TO OBEY WRIT OF MANDAMUS; QUO WARRANTO

PROCEEDINGS FOR FORFEITURE OF CHARTER

If any corporation fails to obey the mandate of any peremptory writ of mandamus issued by a court of competent jurisdiction of this state for a period of thirty (30) days after the serving of the writ upon the corporation in any manner as provided by the laws of this state for the service of writs, any party in interest in the proceeding in which the writ of mandamus issued, either himself or through his or its attorney, may file a statement of such fact with the Attorney General of this state, and it shall thereupon be the duty of the Attorney General to immediately commence proceedings in the nature of quo warranto against the corporation in a court of competent jurisdiction, and the court, upon competent proof of such state of facts and proper proceedings had in such proceeding in the nature of quo warranto, shall decree the charter of the corporation forfeited.

Added by Laws 1986, c. 292, § 123, eff. Nov. 1, 1986.

§181124.  Actions Against Officers, Directors or Shareholders to Enforce Liability of Corporation  Unsatisfied Judgment Against Corporation.

ACTIONS AGAINST OFFICERS, DIRECTORS OR SHAREHOLDERS TO ENFORCE

LIABILITY OF CORPORATION; UNSATISFIED JUDGMENT AGAINST CORPORATION

A.  When the officers, directors or shareholders of any corporation shall be liable by the provisions of the Oklahoma General Corporation Act to pay the debts of the corporation, or any part thereof, any person to whom they are liable may have an action, at law or in equity, against any one or more of them, and the petition shall state the claim against the corporation, and the ground on which the plaintiff expects to charge the defendants personally.

B.  No suit shall be brought against any officer, director or shareholder for any debt of a corporation of which he is an officer, director or shareholder, until judgment is obtained therefor against the corporation and execution thereon returned unsatisfied.

Added by Laws 1986, c. 292, § 124, eff. Nov. 1, 1986.

§181125.  Action by Officer, Director or Shareholder Against Corporation for Corporate Debt Paid.

ACTION BY OFFICER, DIRECTOR OR SHAREHOLDER AGAINST

CORPORATION FOR CORPORATE DEBT PAID

When any officer, director or shareholder shall pay any debt of a corporation for which he is made liable by the provisions of the Oklahoma General Corporation Act, he may recover the amount so paid in an action against the corporation for money paid for its use, and in such action only the property of a corporation shall be liable to be taken, and not the property of any shareholder.

Added by Laws 1986, c. 292, § 124, eff. Nov. 1, 1986.

§181126.  Shareholder's Derivative Action  Allegation of Stock Ownership.

SHAREHOLDER'S DERIVATIVE ACTION; ALLEGATION OF STOCK OWNERSHIP

In any derivative suit instituted by a shareholder of a corporation, it shall be averred in the petition that the plaintiff was a shareholder of the corporation at the time of the transaction of which he complains or that his stock thereafter devolved upon him by operation of law.

Added by Laws 1986, c. 292, § 126, eff. Nov. 1, 1986.

§181127.  Liability of corporation, etc.  Impairment by certain transactions.

LIABILITY OF CORPORATION, ETC.;

IMPAIRMENT BY CERTAIN TRANSACTIONS

The liability of a corporation of this state, or of the shareholders, directors or officers thereof, or the rights or remedies of the creditors thereof, or persons doing or transacting business with the corporation, shall not in any way be lessened or impaired by the sale of its assets, or by the increase or decrease in the capital stock of the corporation, or by its merger or consolidation with one or more corporations or by any change or amendment in its certificates of incorporation.

Added by Laws 1986, c. 292, § 127, eff. Nov. 1, 1986.

§181128.  Defective Organization of Corporation as Defense.

DEFECTIVE ORGANIZATION OF CORPORATION AS DEFENSE

A.  No corporation of this state and no person sued by any such organization shall be permitted to assert the want of legal organization as a defense to any claim.

B.  This section shall not be construed to prevent judicial inquiry into the regularity or validity of the organization of a corporation, or its lawful possession of any corporate power it may assert in any other suit or proceeding where its corporate existence or the power to exercise the corporate rights it asserts is challenged, and evidence tending to sustain the challenge shall be admissible in any such suit or proceeding.

Added by Laws 1986, c. 292, § 128, eff. Nov. 1, 1986.

§181129.  Usury  Pleading by Corporation.

USURY; PLEADING BY CORPORATION

No corporation shall plead any statute against usury in any court of law or equity in any suit instituted to enforce the payment of any bond, note or other evidence of indebtedness issued or assumed by it.

Added by Laws 1986, c. 292, § 129, eff. Nov. 1, 1986.

§18-1130.  Foreign corporations; definition; qualification to do business in state; procedure.

FOREIGN CORPORATIONS; DEFINITION; QUALIFICATION

TO DO BUSINESS IN STATE; PROCEDURE

A.  As used in the Oklahoma General Corporation Act, the words "foreign corporation" mean a corporation organized pursuant to the laws of any jurisdiction other than this state.

B.  No foreign corporation shall do any business in this state, through or by branch offices, agents or representatives located in this state, until it shall have paid to the Secretary of State of this state the fees prescribed in Section 1142 of this title and shall have filed with the Secretary of State:

1.  A certificate issued by an authorized officer of the jurisdiction of its incorporation evidencing its corporate existence.  If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto;

2.  A statement executed by an authorized officer of the corporation and acknowledged in accordance with the provisions of Section 1007 of this title, setting forth:

a. the mailing address of the corporation's principal place of business, wherever located,

b. the name and street address of its additional registered agent in this state, if any, which agent shall be either an individual resident in this state when appointed or another corporation, limited liability company, or limited partnership authorized to transact business in this state,

c. the aggregate number of its authorized shares itemized by classes, par value of shares, shares without par value, and series, if any, within any classes authorized, unless it has no authorized capital,

d. a statement, as of a date not earlier than six (6) months prior to the filing date, of the assets and liabilities of the corporation,

e. the business it proposes to do in this state and a statement that it is authorized to do that business in the jurisdiction of its incorporation, and

f. a statement of the maximum amount of capital such corporation intends and expects to invest in the state at any time during the current fiscal year.  "Invested capital" is defined as the value of the maximum amount of funds, credits, securities and property of whatever kind existing at any time during the fiscal year in the State of Oklahoma and used or employed by such corporation in its business carried on in this state.

C.  The Secretary of State, upon payment to the Secretary of State of the fees prescribed in Section 1142 of this title, shall issue a sufficient number of certificates under the hand and official seal of the Secretary of State, evidencing the filing of the statement required by the provisions of subsection B of this section.  The certificate of the Secretary of State shall be prima facie evidence of the right of the corporation to do business in this state; provided that the Secretary of State shall not issue such certificate unless the name of the corporation is such as to distinguish it upon the records of the Office of the Secretary of State in accordance with the provisions of Section 1141 of this title.

D.  A foreign corporation, upon receiving a certificate from the Secretary of State, shall enjoy the same rights and privileges as, but not greater than, a corporation organized under the laws of this state for the purposes set forth in the statement filed by the corporation with the Secretary of State pursuant to which such certificate is issued and, except as otherwise provided in the Oklahoma General Corporation Act, shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a corporation organized under the laws of this state with like purpose and of like character.

Added by Laws 1986, c. 292, § 130, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 9, operative Nov. 1, 1987; Laws 1991, c. 331, § 56, eff. Sept. 1, 1991; Laws 1998, c. 422, § 26, eff. Nov. 1, 1998; Laws 1999, c. 421, § 20, eff. Nov. 1, 1999.

§18-1131.  Additional requirements in case of change of name, mailing address, authorized capital or business purpose, or merger, consolidation or conversion.

ADDITIONAL REQUIREMENTS IN CASE OF CHANGE OF NAME, MAILING

ADDRESS, AUTHORIZED CAPITAL OR BUSINESS PURPOSE,

OR MERGER, CONSOLIDATION OR CONVERSION

A.  Every foreign corporation admitted to do business in this state which shall change its corporate name, the mailing address of its principal office, or its authorized capital, or shall enlarge, limit or otherwise change the business which it proposes to do in this state, within thirty (30) days after the time the change becomes effective, shall file with the Secretary of State a statement executed by an authorized officer of the corporation and acknowledged in accordance with the provisions of Section 1007 of this title, setting forth:

1.  The name of the foreign corporation as it appears on the records of the Secretary of State of this state;

2.  The jurisdiction of its incorporation;

3.  The date it was authorized to do business in this state;

4.  If the name of the foreign corporation has been changed, a statement of the name relinquished, a statement of the new name and a statement that the change of name has been effected pursuant to the laws of the jurisdiction of its incorporation and the date the change was effected;

5.  If the mailing address of its principal office has been changed, a statement of the mailing address relinquished and a statement of the new mailing address;

6.  If the authorized capital of the corporation has been changed, a restatement of the corporate article which states its amended capitalization, a statement that the change has been effected pursuant to the laws of the jurisdiction of its incorporation and the date the change was effected;

7.  If the business it proposes to do in this state is to be enlarged, limited or otherwise changed, a statement reflecting such change and a statement that it is authorized to do such business in the jurisdiction of its incorporation; and

8.  If the name and/or address of the additional agent has changed, a statement of the new name and address.

B.  Whenever a foreign corporation authorized to transact business in this state shall merge with, consolidate into or convert to another corporation or business entity, within thirty (30) days after the merger, consolidation or conversion becomes effective, it shall file a certificate, issued by the proper officer of the state or country of its incorporation, attesting to the occurrence of the event.  If the merger, consolidation or conversion has changed the corporate name, mailing address, or authorized capital of the foreign corporation or has enlarged, limited or otherwise changed the business it proposes to do in this state, it shall also comply with the provisions of subsection A of this section.

C.  Whenever a foreign corporation authorized to transact business in this state ceases to do business in this state because of a merger, consolidation or conversion, it shall comply with the provisions of Section 1135 of this title.

D.  The Secretary of State shall be paid the fee prescribed in Section 1142 of this title for filing and indexing each statement or certificate required by the provisions of subsection A or B of this section.

Added by Laws 1986, c. 292, § 131, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 10, emerg. eff. June 24, 1987; Laws 1996, c. 69, § 6, eff. Nov. 1, 1996; Laws 2004, c. 255, § 32, eff. Nov. 1, 2004.

§181132.  Exceptions to Requirements.

EXCEPTIONS TO REQUIREMENTS

A.  No foreign corporation shall be required to comply with the provisions of Sections 130 and 131 of this act, if:

1.  it is the mail order or a similar business, merely receiving orders by mail or otherwise in pursuance of letters, circulars, catalogs, or other forms of advertising, or solicitation, accepting the orders outside this state, and filing them with goods shipped into this state; or

2.  it employs salesmen, either resident or traveling, to solicit orders in this state, either by display of samples or otherwise, whether or not maintaining sales offices in this state, all orders being subject to approval at the offices of the corporation without this state, and all goods applicable to the orders being shipped in pursuance thereof from without this state to the vendee or to the seller or his agent for delivery to the vendee, and if any samples kept within this state are for display or advertising purposes only, and no sales, repairs, or replacements are made from stock on hand in this state; or

3.  it sells, by contract consummated outside this state, and agrees by the contract, to deliver into this state, machinery, plants or equipment, the construction, erection or installation of which within this state requires the supervision of technical engineers or skilled employees performing services not generally available, and as a part of the contract of sale agrees to furnish such services, and such services only, to the vendee at the time of construction, erection or installation; or

4.  its business operations within this state are wholly interstate in character; or

5.  it is an insurance company doing business in this state; or 6.  it creates, as borrower or lender, or acquires, evidences of debt, mortgages or liens on real or personal property; or

7.  it secures or collects debts or enforces any rights in property securing the same.

B.  The provisions of this section shall have no application to the question of whether any foreign corporation is:

1.  subject to service of process and suit in this state pursuant to the provisions of Section 136 of this act or any other law of this state; or

2.  subject to the taxation laws of this state.

Added by Laws 1986, c. 292, § 132, eff. Nov. 1, 1986.

§18-1133.  Change of registered agent upon whom process may be served.

CHANGE OF REGISTERED AGENT UPON WHOM PROCESS MAY BE SERVED

A.  1.  Any foreign corporation which has qualified to do business in this state may change its registered agent and substitute therefor another registered agent by filing a certificate with the Secretary of State, acknowledged in accordance with the provisions of Section 1007 of this title, setting forth:

a. the name and street address of its registered agent designated in this state upon whom process directed to the corporation may be served, and

b. a revocation of all previous appointments of agent for such purposes.

2.  The registered agent shall be either an individual residing in this state when appointed or a corporation, limited liability company, or limited partnership authorized to transact business in this state.

B.  Any individual or corporation designated by a foreign corporation as its registered agent for service of process may resign by filing with the Secretary of State a signed statement that the agent is unwilling to continue to act as the registered agent of the corporation for service of process, including in the statement the post office address of the main or headquarters office of the foreign corporation, but the resignation shall not become effective until thirty (30) days after the statement is filed.  The statement shall be acknowledged by the registered agent and shall contain a representation that written notice of resignation was given to the corporation at least thirty (30) days prior to the filing of the statement by mailing or delivering the notice to the corporation at its address given in the statement.

C.  If any agent designated and certified as required by the provisions of Section 1130 of this title shall die, remove himself from this state or resign, then the foreign corporation for which the agent had been so designated and certified, within ten (10) days after the death, removal or resignation of its agent, shall substitute, designate and certify to the Secretary of State, the name of another registered agent for the purposes of the Oklahoma General Corporation Act, and all process, orders, rules and notices may be served on or given to the substituted agent with like effect.

Added by Laws 1986, c. 292, § 133, eff. Nov. 1, 1986.  Amended by Laws 1996, c. 69, § 7, eff. Nov. 1, 1996; Laws 1998, c. 422, § 27, eff. Nov. 1, 1998; Laws 1999, c. 421, § 21, eff. Nov. 1, 1999.

§181134.  Violations and penalties.

VIOLATIONS AND PENALTIES

A.  Any foreign corporation doing business of any kind in this state without first having complied with any provision of the Oklahoma General Corporation Act applicable to it, shall be fined not less than Two Hundred Dollars ($200.00) nor more than Five Hundred Dollars ($500.00) for each such offense.  Any agent of any foreign corporation that shall do any business in this state for any foreign corporation before the foreign corporation has complied with any provision of the Oklahoma General Corporation Act applicable to it, shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each such offense.

B.  If any foreign corporation fails to file or cause to be filed a certificate as provided for in paragraphs 11 and 13 of subsection A of Section 1142 of this title or fails to pay to the Secretary of State any additional fees shown to be due by the certificate provided for in paragraph 13 of subsection A of Section 1142 of this title, the corporation:

1.  may be ousted from this state by the Secretary of State and its certificate of authority to do business in this state revoked and canceled.  Before such revocation the Secretary of State shall give not less than thirty (30) days' notice sent by mail duly addressed to such corporation at its principal place of business or last address shown on the records of the Secretary of State of the Secretary of State's intent to revoke the corporation's authority to transact  business in this state; and

2.  after notice required in paragraph 1 above, shall be subject to a penalty and shall forfeit to the state for each day it fails to comply with the provisions of this subsection, the sum of Twentyfive Dollars ($25.00) per day but not more than Five Hundred Dollars ($500.00) for each such offense.

C.  All fines and penalties provided for by this section may be recovered in a suit brought therefor by the Attorney General, in the name of the state, against the corporation, in any district court of the state.  Fines and penalties received or collected pursuant to this section by the Attorney General as a result of an action brought in the name of the state by the Attorney General, shall be paid into the State Treasury provided that twentyfive percent (25%) thereof shall be deposited in the Attorney General's Evidence Fund.  Such fines and penalties shall be properly accounted for and paid monthly by the Secretary of State to the State Treasurer for deposit into the General Revenue Fund.

Added by Laws 1986, c. 292, § 134, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 11, emerg. eff. June 24, 1987; Laws 1989, c. 169, § 1, eff. Nov. 1, 1989; Laws 1991, c. 331, § 57, eff. Sept. 1, 1991.

§18-1135.  Withdrawal of foreign corporation from state; Procedure; Service of process on Secretary of State.

WITHDRAWAL OF FOREIGN CORPORATION FROM STATE;

PROCEDURE; SERVICE OF PROCESS ON SECRETARY OF STATE

A.  Any foreign corporation which shall have qualified to do business in this state pursuant to the provisions of Section 1130 of this title, may surrender its authority to do business in this state and may withdraw therefrom by filing with the Secretary of State:

1.  A certificate, executed by an authorized officer of the corporation and acknowledged in accordance with the provisions of Section 1007 of this title, stating that it surrenders its authority to transact business in Oklahoma and withdraws therefrom; and stating the address to which the Secretary of State may mail any process against the corporation that may be served upon the Secretary of State; or

2.  A copy of a certificate of dissolution issued by the proper official of the state or other jurisdiction of its incorporation,  together with a certificate, which shall be executed in accordance with the provisions of paragraph 1 of this subsection, stating the address to which the Secretary of State may mail any process against the corporation that may be served upon the Secretary of State; or

3.  A copy of an order or decree of dissolution made by any court of competent jurisdiction or other competent authority of the state or other jurisdiction of its incorporation, certified to be a true copy under the hand of the clerk of the court or other official body, and the official seal of the court or official body or clerk thereof, together with a certificate executed in accordance with the provisions of paragraph 1 of this subsection, stating the address to which the Secretary of State may mail any process against the corporation that may be served upon the Secretary of State.

B.  The Secretary of State, upon payment to the Secretary of State of the fees prescribed in Section 1142 of this title, shall issue a sufficient number of certificates, under the hand and official seal of the Secretary of State, evidencing the surrender of the authority of the corporation to do business in this state and its withdrawal therefrom.

C.  Upon the issuance of the certificates by the Secretary of State, the appointment of the registered agent of the corporation in this state, upon whom process against the corporation may be served, shall be revoked, and service on the corporation may be made by serving the Secretary of State as its agent as provided in Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1986, c. 292, § 135, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 12, operative Nov. 1, 1987; Laws 1988, c. 323, § 28, eff. Nov. 1, 1988; Laws 1996, c. 69, § 8, eff. Nov. 1, 1996.

§181136.  Service of process on nonqualifying foreign corporations.

SERVICE OF PROCESS ON NONQUALIFYING FOREIGN CORPORATIONS

A.  If any foreign corporation shall transact business in this state without having qualified to do business in accordance with the provisions of Section 1130 of this title, service on the corporation may be made by serving the Secretary of State as its agent as provided in Section 2004 of Title 12 of the Oklahoma Statutes.

B.  The provisions of Section 1132 of this title shall not apply in determining whether any foreign corporation is transacting business in this state within the meaning of this section; and "the transaction of business" or "business transacted in this state", by any such foreign corporation, whenever those words are used in this section, shall mean the course or practice of carrying on any business activities in this state, including, without limiting the generality of the foregoing, the solicitation of business or orders in this state.  The provisions of this section shall not apply to any insurance company doing business in this state.

Added by Laws 1986, c. 292, § 136, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 323, § 29, eff. Nov. 1, 1988.

§181137.  Actions By and Against Unqualified Foreign Corporations.

ACTIONS BY AND AGAINST UNQUALIFIED FOREIGN CORPORATIONS

A.  A foreign corporation which is required to comply with the provisions of Sections 130 and 131 of this act and which has done business in this state without authority shall not maintain any action or special proceeding in this state unless and until such corporation has been authorized to do business in this state and has paid to the state all fees, penalties and franchise taxes for the years or parts thereof during which it did business in this state without authority.  This prohibition shall not apply to any successor in interest of such foreign corporation.

B.  The failure of a foreign corporation to obtain authority to do business in this state shall not impair the validity of any contract or act of the foreign corporation or the right of any other party to the contract to maintain any action or special proceeding thereon, and shall not prevent the foreign corporation from defending any action or special proceeding in this state.

Added by Laws 1986, c. 292, § 137, eff. Nov. 1, 1986.

§181138.  Foreign Corporations Doing Business Without Having Qualified  Injunctions.

FOREIGN CORPORATIONS DOING BUSINESS

WITHOUT HAVING QUALIFIED; INJUNCTIONS

The district court shall have jurisdiction to enjoin any foreign corporation, or any agent thereof, from transacting any business in this state if such corporation has failed to comply with any provision of the Oklahoma General Corporation Act applicable to it or if such corporation has secured a certificate of the Secretary of State pursuant to the provisions of Section 130 of this act on the basis of false or misleading representations.  The Attorney General, upon his own motion or upon the relation of proper parties, shall proceed for this purpose by petition in any county in which such corporation is doing business.

Added by Laws 1986, c. 292, § 138, eff. Nov. 1, 1986.

§181139.  Reservation of Corporate Name.

RESERVATION OF CORPORATE NAME

A.  The exclusive right to the use of a corporate name, in good faith, may be reserved by:

1.  Any person intending to form a corporation under Title 18 of the Oklahoma Statutes; or

2.  Any corporation organized under the laws of this state intending to change its name; or

3.  Any foreign corporation intending to qualify to transact business in this state under Title 18 of the Oklahoma Statutes; or

4.  Any foreign corporation qualified to transact business in this state intending to change its name; or

5.  Any person intending to organize a foreign corporation and intending to have such corporation qualified to transact business in this state under the laws of this state; or

6.  Any corporation whose charter has expired or has been forfeited intending to renew or revive the corporation under Title 18 of the Oklahoma Statutes.

B.  Such reservation shall be made by filing in the Office of the Secretary of State an application to reserve a specified corporate name.  If the Secretary of State finds that such name is available for corporate use, he shall reserve the same for the exclusive use of such applicant for a period of sixty (60) days.

C.  The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person by filing in the Office of the Secretary of State a notice of such transfer, executed by the person for whom such name was reserved and specifying the name and address of the transferee.

Added by Laws 1986, c. 292, § 139, eff. Nov. 1, 1986.

§18-1140.  Trade names.

TRADE NAMES

A.  A corporation or other business entity doing business in this state under any name other than its legal name shall file a report with the Secretary of State setting forth the legal name of the corporation or business entity, the jurisdiction of organization of the corporation or business entity, the trade name under which the business is carried on, a brief description of the kind of business transacted under the name, and the address wherein the business is to be carried on.  The report shall be executed by a representative of the business entity authorized to sign on its behalf.  In the case of a corporation, the report shall be signed and filed in accordance with Section 1007 of this title.  The trade name adopted shall be such as to be distinguishable upon the records in the Office of the Secretary of State from:

1.  Names of other business entities organized under the laws of this state and filed with the Secretary of State then existing or which existed at any time during the preceding three (3) years; or

2.  Names of foreign business entities qualified to do business in this state and filed with the Secretary of State then existing or which existed at any time during the preceding three (3) years; or

3.  Trade names or fictitious names filed with the Secretary of State; or

4.  Names reserved with the Secretary of State.

B.  As used in this section, "business entity" means a corporation, a business trust, a common law trust, a limited liability company, or any unincorporated business, including any form of partnership.

Added by Laws 1986, c. 292, § 140, eff. Nov. 1, 1986.  Amended by Laws 1995, c. 339, § 15, eff. Nov. 1, 1995; Laws 1996, c. 69, § 9, eff. Nov. 1, 1996; Laws 1999, c. 421, § 22, eff. Nov. 1, 1999.

§18-1140.1.  Withdrawal of trade name.

WITHDRAWAL OF TRADE NAME

In the event a corporation or other business entity elects to cease doing business in this state under a trade name, it shall file a report, in duplicate, with the Secretary of State withdrawing such trade name.  The report shall be executed by a party duly authorized to sign on behalf of the corporation or other business entity.  In the case of a corporation, the report shall be acknowledged and filed in accordance with Section 1007 of this title.

Added by Laws 1996, c. 69, § 10, eff. Nov. 1, 1996.

§18-1140.2.  Transfer of trade name.

TRANSFER OF TRADE NAME

In the event a corporation or other business entity elects to transfer ownership of a trade name to another corporation or business entity, it shall file a report, in duplicate, with the Secretary of State, specifying such transfer.  The report shall be executed by a party duly authorized to sign on behalf of the corporation or other business entity.  In the case of a corporation, the report shall be acknowledged and filed in accordance with Section 1007 of this title.  The report shall contain the name of the corporation to which the trade name is being transferred, and the address wherein such business is to be carried on.

Added by Laws 1996, c. 69, § 11, eff. Nov. 1, 1996.

§18-1140.3.  Amendment of trade name report.

AMENDMENT OF TRADE NAME REPORT

A.  A trade name report shall be amended when:

1.  There is a false or erroneous statement in the trade name report;

2.  There is a change in the kind of business transacted under the trade name; or

3.  There is a change in or an additional address where the business is to be carried on under the trade name.

B.  An amended trade name report shall set forth the trade name and specify the amendment therein.  The report shall be executed by a party duly authorized to sign on behalf of the corporation or other business entity.  In the case of a corporation, the report shall be acknowledged and filed in accordance with Section 1007 of Title 18 of the Oklahoma Statutes.

Added by Laws 1999, c. 421, § 23, eff. Nov. 1, 1999.

§18-1141.  Prohibition on use of same or indistinguishable names; Exceptions.

PROHIBITION ON USE OF SAME OR INDISTINGUISHABLE NAMES; EXCEPTIONS

The Secretary of State shall not accept for reservation or filing a statement or certificate containing a name which is the same as or indistinguishable from the name of any business entity, as defined in Section 15 of this act, trade name, fictitious name, or reserved name filed with the Secretary of State unless one of the following is filed with the Secretary of State:

1.  The written consent of the business entity or holder of the trade name, fictitious name, or reserved name to use the same or indistinguishable name with the addition of one or more words to make that name distinguishable upon the records of the Secretary of State, except that the addition of words to make the name distinguishable shall not be required where the written consent states that the consenting entity is about to change its name, cease to do business, withdraw from the state, or be wound up;

2.  A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the business entity or holder of a reserved name, trade name, or fictitious name to the use of the name in this state;

3.  In the case of any foreign business entity having a name prohibited by this section which intends to qualify to transact business within this state, a resolution adopting a fictitious name not prohibited by this section, which shall be used to the exclusion of its true name when transacting business within this state.  Such resolution shall be executed by a representative or representatives of the business entity duly authorized to sign on its behalf.

Added by Laws 1986, c. 292, § 141, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 13, operative Nov. 1, 1987; Laws 1995, c. 339, § 16, eff. Nov. 1, 1995; Laws 1996, c. 69, § 12, eff. Nov. 1, 1996.

§18-1142.  Filing and other service fees.

FILING AND OTHER SERVICE FEES

A.  The Secretary of State, for services performed in the Office of the Secretary of State and for expense of mailing, shall charge and collect the following fees:

1.  For any report, document, or other paper required to be filed in the Office of the Secretary of State, a fee of Twenty-five Dollars ($25.00);

2.  For reservation of corporate name, a fee of Ten Dollars ($10.00);

3.  For issuing extra copies of any certificate not requiring any extra filing of papers or documents of any kind, a fee of Ten Dollars ($10.00);

4.  For issuing any other certificate, a fee of Ten Dollars ($10.00);

5.  For receiving a filing or indexing the annual certificate of a foreign corporation doing business in this state, or both when filed together, a fee of Ten Dollars ($10.00);

6.  For preclearance of any document for filing, a fee of Fifty Dollars ($50.00);

7.  For each service of process made upon and accepted by the Secretary of State, a fee of Twenty-five Dollars ($25.00);

8.  For preparing and providing a report of a record search, a fee of Five Dollars ($5.00);

9.  For filing and issuing certificates of incorporation, the fee shall be onetenth of one percent (1/10 of 1%) of the authorized capital stock of such corporation; provided, that the minimum fee for any such service shall be Fifty Dollars ($50.00); provided further, that not for profit corporations shall only be required to pay a fee of Twentyfive Dollars ($25.00);

10.  For filing and issuing amended certificates of incorporation or certificates of restatement, reorganization, revival, extension or dissolution, the fee shall be Fifty Dollars ($50.00); provided, however, not for profit corporations shall only be required to pay a fee of Twentyfive Dollars ($25.00).  If an amendment shall provide for an increase in authorized capital in excess of Fifty Thousand Dollars ($50,000.00), the filing fee shall be an amount equal to onetenth of one percent (1/10 of 1%) of such increase;

11.  For filing and issuing certificates of consolidation, if the resulting corporation is a domestic corporation, or merger, if the surviving corporation is a domestic corporation, the fee shall be One Hundred Dollars ($100.00); provided, however, not-for-profit corporations shall only be required to pay a fee of Twenty-five Dollars ($25.00).  If the merger or consolidation shall increase the authorized capital of the surviving or resulting corporation in excess of Fifty Thousand Dollars ($50,000.00), the filing fee shall be an amount equal to one-tenth of one percent (1/10 of 1%) of such increase;

12.  For filing and issuing a certificate of conversion, whenever the resulting corporation is a domestic corporation, the minimum fee shall be One Hundred Dollars ($100.00); provided, however, if the certificate of incorporation of the resulting corporation authorizes capital stock in excess of Fifty Thousand Dollars ($50,000.00), the filing fee shall be an amount equal to one-tenth of one percent (1/10 of 1%) of such authorized capital.  If the resulting domestic corporation is not for profit, it shall only be required to pay a fee of Fifty Dollars ($50.00);

13.  For issuing a certificate to a foreign corporation to do business in this state, and filing a certificate and statement of such corporation required pursuant to the provisions of Section 1130 of this title, the fee shall be onetenth of one percent (1/10 of 1%) of the maximum amount of capital invested by such corporation in the state at any time during the fiscal year such certificate is issued to any such foreign corporation; provided, that the minimum fee for any such service shall be Three Hundred Dollars ($300.00); provided further, that no such corporation shall be required to pay a fee on an amount in excess of its authorized capital;

14.  For amended certificate of qualification of a foreign corporation, a fee of Two Hundred Dollars ($200.00); provided, however, for a certificate solely reflecting a change of mailing address, a fee of Ten Dollars ($10.00);

15.  For filing a certificate of consolidation, if the resulting corporation is a foreign corporation, or merger, if the surviving corporation is a foreign corporation, the fee shall be One Hundred Dollars ($100.00);

16.  For filing a certificate of withdrawal of a foreign corporation doing business in this state, a fee of One Hundred Dollars ($100.00);

17.  Every foreign corporation on the anniversary of its qualification in this state each year, shall cause to be filed with the Secretary of State a certificate of its president, vicepresident or other managing officers, in which shall be stated and shown the maximum amount of capital the corporation had invested in the state at any time subsequent to the issuance to it of a certificate to do business in this state and the amount of capital previously paid upon.  If the amount of capital so invested as shown by said certificate exceeds the amount formerly paid upon, the corporation, at the time of filing said certificate, shall pay to the Secretary of State an additional fee equal to onetenth of one percent (1/10 of 1%) of the amount of such excess capital so invested by the corporation in the state; provided, that no such corporation shall be required to pay a filing fee on an amount in excess of its authorized capital, or to file the certificate provided for in this paragraph after it shall have paid a filing fee on its total authorized capitalization;

18.  For acting as the registered agent, a fee of One Hundred Dollars ($100.00) payable on the first day of July each year, and if not paid before the next ensuing September 1st, the Oklahoma Tax Commission shall suspend and forfeit the charter of the delinquent corporation pursuant to the procedures prescribed in Section 1212 of Title 68 of the Oklahoma Statutes.  The Oklahoma Tax Commission shall collect and audit the registered agent fee authorized pursuant to this paragraph in conjunction with the collection and audit of franchise taxes as provided for in Sections 1201 through 1214 of Title 68 of the Oklahoma Statutes.  All monies received by the Oklahoma Tax Commission pursuant to the provisions of this paragraph shall be paid to the State Treasurer for deposit in the General Revenue Fund; and

19.  For any response by means of telecommunications to inquiries regarding information required to be maintained by the Secretary of State, a fee of Five Dollars ($5.00), unless otherwise provided.  Fees collected pursuant to this paragraph shall be deposited in the Revolving Fund for the Office of the Secretary of State.

B.  Except as otherwise provided by law, fees paid to the Secretary of State in accordance with the provisions of the Oklahoma General Corporation Act shall be properly accounted for and shall be paid monthly to the State Treasurer for deposit in the General Revenue Fund.

C.  For any certificate supplied by the county clerk, such clerk shall receive a fee of One Dollar ($1.00).  Such fees shall be properly accounted for and shall be paid into the county treasury in the same manner as other fees collected by the county clerk for the filing and recording of mortgages and deeds.

D.  In any court proceeding pursuant to the provisions of the Oklahoma General Corporation Act requiring the filing of any decree, order, report or other document in the Office of the Secretary of State or in the office of any county clerk, in addition to the usual court costs and the costs for filing in the office of the clerk of the court, fees equal to the amounts provided for in this section for such required filing shall be collected as costs in such proceedings and such amount shall be forwarded to the Secretary of State and the county clerk with the papers to be filed.

E.  The provisions contained in this section relating to the payment of incorporation fees by foreign corporations are not intended and shall not be construed to relieve such corporations, where applicable, of the payment of the annual corporate franchise tax to the Oklahoma Tax Commission.

F.  For the purposes of computing the fees to be collected by the Secretary of State pursuant to the provisions of this section, each share without par value shall be treated the same as a share with a par value of Fifty Dollars ($50.00), and the fees thereon shall be collected accordingly.

G.  Payments for any required fees except as otherwise provided by law may be made as follows:

1.  By the applicant's personal or company check, cash, or money order; or

2.  By a nationally recognized credit card issued to the applicant.  The Secretary of State may add a convenience fee, not to exceed four percent (4%) of the amount of such payment for services provided through telephonic or electronic media.  For purposes of this paragraph, "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining goods, services, or anything else of value on credit which is accepted by over one thousand merchants in this state.  The Secretary of State shall determine which nationally recognized credit cards will be accepted; provided, however, the Secretary of State must ensure that no loss of state revenue will occur by the use of such card.  The convenience fee collected pursuant to this paragraph shall be credited to the Revolving Fund for the Office of the Secretary of State, as established in Section 276.1 of Title 62 of the Oklahoma Statutes.

Added by Laws 1986, c. 292, § 142, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 146, § 14, operative Nov. 1, 1987; Laws 1988, c. 323, § 30, eff. Nov. 1, 1988; Laws 1989, c. 169, § 2, eff. Nov. 1, 1990; Laws 1990, c. 264, § 92, eff. Nov. 1, 1990; Laws 1991, c. 331, § 58, eff. Sept. 1, 1991; Laws 1993, c. 273, § 10, emerg. eff. May 27, 1993; Laws 1994, c. 267, § 1, eff. July 1, 1994; Laws 2001, c. 406, § 5, emerg. eff. June 4, 2001.

§18-1142.1.  Fees for telephone assistance.

FEES FOR TELEPHONE ASSISTANCE

The Secretary of State is authorized to charge fees as provided by law for a telephone assistance service to provide information concerning records retained by the Secretary of State.

Added by Laws 1990, c. 264, § 95, operative July 1, 1990.

§181143.  Duplication of Oklahoma General Corporation Act by Secretary of State  Distribution.

DUPLICATION OF OKLAHOMA GENERAL CORPORATION ACT BY

SECRETARY OF STATE; DISTRIBUTION

The Secretary of State may have printed, from time to time as he deems necessary, pamphlet copies of the Oklahoma General Corporation Act for distribution to persons and corporations desiring the same for a sum not exceeding the cost of printing.  The money received from the sale of the copies shall be disposed of as are other fees of the Office of the Secretary of State. Nothing in this section shall be construed to prevent the free distribution of single pamphlet copies of the Oklahoma General Corporation Act by the Secretary of State.

Added by Laws 1986, c. 292, § 143, eff. Nov. 1, 1986.

§181144.  Required filing with the county clerk following a merger or consolidation, or a change of corporate name.

REQUIRED FILING WITH THE COUNTY CLERK

FOLLOWING A MERGER OR CONSOLIDATION,

OR A CHANGE OF CORPORATE NAME

A.  A certified copy of the following documents, as applicable, shall be filed with the county clerk of each county in which a surviving or resulting corporation to a merger or consolidation, or a corporation whose name was changed, has a recorded interest in real property:

1.  a certificate or agreement of merger or consolidation filed with the Secretary of State in accordance with the provisions of Section 1081, 1082, 1084, 1085, 1086 or 1087 of Title 18 of the Oklahoma Statutes;

2.  a certificate of ownership and merger filed with the Secretary of State as provided in Section 1083 of Title 18 of the Oklahoma Statutes;

3.  an amendment to the certificate of incorporation effecting a change of name pursuant to Section 1076, 1077 or 1131 of Title 18 of the Oklahoma Statutes.

B.  The provisions of this section shall have prospective application only.

Added by Laws 1987, c. 31, § 2, eff. Nov. 1, 1987.

§181145.  Control shares - definition.

CONTROL SHARES; DEFINITION

As used in Sections 1145 through 1155 of this title, "control shares" means issued and outstanding shares of an issuing public corporation that, except for Sections 1145 through 1155 of this title, would have voting power, when added to all other shares of the issuing public corporation owned of record or beneficially by an acquiring person or in respect to which that acquiring person may exercise or direct the exercise of voting power, that would entitle the acquiring person, immediately after acquisition of the shares, directly or indirectly, to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of voting power:

1.  Onefifth (1/5) or more but less than onethird (1/3) of all voting power;

2.  Onethird (1/3) or more but less than a majority of all voting power; or

3.  A majority or more of all voting power.

Added by Laws 1987, c. 146, § 15, emerg. eff. June 24, 1987.  Amended by Laws 1991, c. 53, § 3, eff. Sept. 1, 1991.

§181146.  Control share acquisition - definition.

CONTROL SHARE ACQUISITION; DEFINITION

A.  As used in Sections 1145 through 1155 of this title, "control share acquisition" means acquisition by any person of ownership of, or the power to direct the exercise of voting power with respect to, control shares.

B.  A person who acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing Sections 1145 through 1155 of this title has not made a control share acquisition of shares in respect of which that person is able to exercise or direct the exercise of votes only after requesting further instruction from others.

C.  The acquisition of any control shares does not constitute a control share acquisition if the acquisition is made in good faith and not for the purpose of circumventing Sections 1145 through 1155 of this title in any of the following circumstances:

1.  At a time when the corporation was not subject to Sections 1145 through 1155 of this title;

2.  Pursuant to a contract entered into at a time when the corporation was not subject to Sections 1145 through 1155 of this title;

3.  Pursuant to the laws of descent and distribution;

4.  Pursuant to the satisfaction of a pledge or other security interest;

5.  Pursuant to a merger, consolidation, or share acquisition effected in compliance with Section 1081, 1082, 1083, 1090.1 or 1090.2 of this title, if the issuing public corporation is a party to the agreement of merger, consolidation, or share acquisition;

6.  By a donee receiving the shares pursuant to an inter vivos gift;

7.  By a person of additional shares within the range of voting power for which such person has received approval pursuant to Section 1153 of this title or within the range of voting power resulting from shares acquired in a transaction described in this subsection;

8.  An increase in voting power resulting from any action taken by the issuing public corporation, provided the person whose voting power is thereby affected is not an affiliate of the corporation;

9.  Pursuant to the solicitation of proxies subject to Regulation 14A under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a et seq., as amended, or in the case of an issuing public corporation which is not subject to such Regulation 14A, the solicitation of proxies in accordance with the laws of the State of Oklahoma;

10.  Pursuant to a transfer between or among immediate family members, or between or among persons under direct common control.  An "immediate family member" is any relative or spouse of a person, or any relative of such spouse, who has the same home as such person; or

11.  From any person whose previous acquisition of shares would have constituted a control share acquisition but for paragraphs 1 through 10 of this subsection, provided the acquisition does not result in the acquiring person holding voting power within a higher range of voting power than that of the person from whom the control shares were acquired.

Added by Laws 1987, c. 146, § 16, emerg. eff. June 24, 1987.  Amended by Laws 1990, c. 328, § 7, eff. Sept. 1, 1990; Laws 1991, c. 53, § 4, eff. Sept. 1, 1991.

§181147.  Interested shares  Definition.

INTERESTED SHARES; DEFINITION

As used in Sections 1145 through 1155 of this title "interested shares" means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise, as of the applicable record date, of the voting power of the corporation in the election of directors other than solely by the authority of a revocable proxy:

1.  The acquiring person;

2.  Any officer of the issuing public corporation; or

3.  Any employee of the issuing public corporation who is also a director of the corporation.

Added by Laws 1987, c. 146, § 17, emerg. eff. June 24, 1987.  Amended by Laws 1990, c. 328, § 8, eff. Sept. 1, 1990; Laws 1991, c. 53, § 5, eff. Sept. 1, 1991.

§181148.  Issuing public corporation - definition.

ISSUING PUBLIC CORPORATION; DEFINITION

A.  As used in Sections 1145 through 1155 of this title, "issuing public corporation" means a domestic corporation that has:

1.  Any class of securities registered pursuant to Section 12 or is subject to Section 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78a et seq., as amended;

2.  One thousand (1,000) or more shareholders; and

3.  Either:

a. more than ten percent (10%) of its shareholders resident in Oklahoma,

b. more than ten percent (10%) of its shares owned by Oklahoma residents, or

c. ten thousand (10,000) shareholders resident in Oklahoma.

B.  The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

C.  Shares held by banks except as trustee or guardian, brokers or nominees shall be disregarded for purposes of calculating the percentages or numbers described in this section.

D.  A domestic corporation that is not an issuing public corporation but that has one hundred (100) or more shareholders of record and meets one of the requirements set forth in subsection A of this section, or an issuing public corporation to which Sections 1145 through 1155 of this title do not apply, may elect to be subject to Sections 1145 through 1155 of this title as an issuing public corporation by amending its certificate of incorporation to provide that Sections 1145 through 1155 of this title shall apply to the corporation as of a specified date and filing the amendment with the Secretary of State on or before such date.

E.  A corporation which would be an issuing public corporation under subsection A of this section may elect not to be subject to Sections 1145 through 1155 of this title before a control share acquisition occurs or an acquiring person statement is delivered:

1.  By amending its certificate of incorporation to provide that Sections 1145 through 1155 of this title shall not apply to the corporation as of a specified date and filing the amendment with the Secretary of State before such date; or

2.  By action of its board of directors adopting an amendment to its bylaws within ninety (90) days of the effective date of this act expressly providing that Sections 1145 through 1155 of this title shall not apply to the corporation, which amendment shall not be further amended by the board of directors.

Added by Laws 1987, c. 146, § 18, emerg. eff. June 24, 1987.  Amended by Laws 1988, c. 323, § 31, eff. Nov. 1, 1988; Laws 1990, c. 328, § 9, eff. Sept. 1, 1990; Laws 1991, c. 53, § 6, eff. Sept. 1, 1991.

§18-1148A.  Other definitions.

OTHER DEFINITIONS

As used in Sections 1145 through 1155 of Title 18 of the Oklahoma Statutes:

1.  "Acquiring person" means a person who makes or proposes to make, or persons acting as a "group" as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78a et seq., as amended, who make or propose to make, a control share acquisition; provided, "acquiring person" does not include the issuing public corporation;

2.  "Affiliate" means a person who directly or indirectly controls the corporation.  For the purpose of this paragraph, "control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the corporation, whether through the ownership of voting securities, by contract, or otherwise.  A person's beneficial ownership of ten percent (10%) or more of all voting power of a corporation, except a person holding voting power in good faith as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group control the corporation, creates a presumption that the person controls the corporation;

3.  "All voting power" means the aggregate voting power that the shareholders of an issuing public corporation would have in the election of directors generally, except for Sections 1145 through 1155 of Title 18 of the Oklahoma Statutes;

4.  "Beneficial ownership" shall have the same meaning ascribed to such term by Rule 13d-3 under the Securities Exchange Act of 1934, 15 U.S.C., Section 78a et seq., as amended; and

5.  "Person" means any individual, corporation, partnership, unincorporated association or other entity.

Added by Laws 1991, c. 53, § 7, eff. Sept. 1, 1991.

§181149.  Law governing control share voting rights.

LAW GOVERNING CONTROL SHARE VOTING RIGHTS

After a control share acquisition occurs, control shares of the acquiring person have only such voting rights as are conferred by this section.

1.  Subject to the provisions of paragraphs 2 through 4 of this section, the voting power of control shares having voting power of one-fifth (1/5) or more of all voting power is reduced to zero unless the shareholders of the issuing public corporation approve a resolution pursuant to the procedure set forth in Section 1153 of this title according the shares the same voting rights as they had before they became control shares.

2.  Except as provided in subsection A of Section 1153 of this title, the voting power of control shares representing voting power of less than one-fifth (1/5) of all voting power is not affected by Sections 1145 through 1155 of this title.

3.  If control shares of the acquiring person previously have been accorded, pursuant to the procedure set forth in Section 1153 of this title, the same voting rights they had before they became control shares, or if such control shares were acquired in a transaction excluded from the definition of "control share acquisition", then only the voting power of control shares acquired in a subsequent control share acquisition by such acquiring person within a higher range of voting power shall be reduced to zero.

4.  The voting rights of control shares are restored to those accorded such shares prior to the control share acquisition in any of the following circumstances:

(a) if, by reason of subsequent issuances of shares or other transactions by the issuing public corporation, the voting power of those control shares is reduced to a range of voting power for which approval has been granted or is not required; or

(b) upon transfer to a person other than an acquiring person; or

(c) the expiration of three (3) years after the date of a vote of shareholders, pursuant to Section 1153 of this title, failing to approve the resolution according voting rights to those control shares.

Added by Laws 1987, c. 146, § 19, emerg. eff. June 24, 1987.  Amended by Laws 1990, c. 328, § 10, eff. Sept. 1, 1990; Laws 1991, c. 53, § 8, eff. Sept. 1, 1991.

§181150.  Notice of control share acquisition.

NOTICE OF CONTROL SHARE ACQUISITION

Any acquiring person who proposes to make a control share acquisition may, at the person's election, and any acquiring person who has made a control share acquisition shall, deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office.  The acquiring person statement must set forth all of the following:

1.  The identity of the acquiring person;

2.  A statement that the acquiring person statement is given pursuant to Sections 1145 through 1155 of this title;

3.  The number of shares of the issuing public corporation owned, directly or indirectly, by the acquiring person, the acquisition date and the prices at which such shares were acquired;

4.  The voting power to which the acquiring person, except for Section 1149 of this title, would be entitled;

5.  A form of resolution to be considered by the shareholders pursuant to Section 1153 of this title; and

6.  If the control share acquisition has not yet occurred:

a. a description in reasonable detail of the terms of the proposed control share acquisition, and

b. representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.

Added by Laws 1987, c. 146, § 20, emerg. eff. June 24, 1987.  Amended by Laws 1991, c. 53, § 9, eff. Sept. 1, 1991.

§181151.  Shareholder meeting to determine control share voting rights.

SHAREHOLDER MEETING TO DETERMINE CONTROL

SHARE VOTING RIGHTS

A.  If, at the time of delivery of an acquiring person statement, the acquiring person requests a special meeting and gives an undertaking to pay the corporation's expenses of the special meeting, within ten (10) days thereafter, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.

B.  Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within fifty (50) days after receipt by the issuing public corporation of the request.

C.  If no request is made, the voting rights to be accorded the shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders.

D.  If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting shall not be held sooner than thirty (30) days after receipt by the issuing public corporation of the acquiring person statement.

Added by Laws 1987, c. 146, § 21, emerg. eff. June 24, 1987.

§181152.  Notice of shareholder meeting.

NOTICE OF SHAREHOLDER MEETING

A.  If a special meeting is requested as provided in Section 21 of this act, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

B.  Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:

1.  A copy of the acquiring person statement delivered to the issuing public corporation pursuant to Section 21 of this act; and

2.  A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.

Added by Laws 1987, c. 146, § 22, emerg. eff. June 24, 1987.

§181153.  Resolution granting control share voting rights.

RESOLUTION GRANTING CONTROL SHARE VOTING RIGHTS

A.  All votes cast at the meeting for or against the resolution contained in the acquiring person statement must be identified as noninterested shares.  To be approved, the resolution shall receive the affirmative votes of a majority of all voting power, excluding all interested shares.  If the resolution is not approved, the acquiring person, not sooner than six (6) months after disapproval of the resolution, may present a new resolution for a vote of shareholders in accordance with this section at any subsequent shareholders meeting.

B.  A proxy relating to a meeting of shareholders to be held pursuant to Section 1151 of this title shall be solicited separately from the offer to purchase or solicitation of an offer to sell shares of the issuing public corporation.

C.  1.  For purposes of this subsection, "competing control share acquisition" means a control share acquisition or proposed control share acquisition that is the subject of an acquiring person statement delivered to the issuing public corporation pursuant to Section 1150 of this title not less than twenty-five (25) days prior to the scheduled annual or special meeting date which has been or is required to be established pursuant to Section 1151 of this title with respect to a pending control share acquisition.

2.  In the event that a competing control share acquisition is made or proposed, the issuing public corporation shall, at the option of the acquiring person making the competing control share acquisition, call for a vote of shareholders to consider the resolution relating to the voting rights of the competing control share acquisition at the same meeting that has been or is to be called to consider the voting rights of the pending control share acquisition.  In the event the acquiring person making the competing control share acquisition does not elect in writing to have the resolution relating to the voting rights of the competing control share acquisition considered at the same meeting, any vote shall be held as provided in Section 1153 of this title, except that in such case no vote shall be called on the competing control share acquisition prior to the earlier of the vote on the resolution relating to voting rights of the pending control share acquisition or fifty-one (51) days after receipt by the issuing public corporation of the request for a meeting by the acquiring person making the pending control share acquisition.

3.  If more than one resolution relating to a control share acquisition is to be considered at any meeting or at meetings scheduled for or occurring on the same day, all such resolutions relating to the voting rights of acquiring persons shall be considered by shareholders in the order in which the initial acquiring person statements relating to such control share acquisitions were delivered to the issuing public corporation.  However, no resolution approved by shareholders shall become effective until midnight of the date on which the respective shareholder approval occurs.

4.  If resolutions relating to two (2) or more control share acquisitions are subject to shareholder vote pursuant to Section 1153 of this title, shares held by an acquiring person are considered interested shares only for purposes of a vote on a resolution relating to a control share acquisition by that same acquiring person.

Added by Laws 1987, c. 146, § 23, emerg. eff. June 24, 1987.  Amended by Laws 1990, c. 328, § 11, eff. Sept. 1, 1990; Laws 1991, c. 53, § 10, eff. Sept. 1, 1991.

§181154.  Redemption of control shares.

REDEMPTION OF CONTROL SHARES

A.  If authorized in a corporation's certificate of incorporation or bylaws before a control share acquisition has occurred, control shares acquired in a control share acquisition with respect to which no acquiring person statement has been filed with the issuing public corporation may, at any time during the period ending sixty (60) days after the last acquisition of control shares by the acquiring person, be subject to redemption by the corporation at the fair value thereof pursuant to the procedures adopted by the corporation.

B.  Control shares acquired in a control share acquisition are not subject to redemption after an acquiring person statement has been filed unless the shares are not accorded full voting rights by the shareholders as provided in Section 23 of this act.

Added by Laws 1987, c. 146, § 24, emerg. eff. June 24, 1987.

§181155.  Rights of dissenting shareholders.

RIGHTS OF DISSENTING SHAREHOLDERS

A.  Unless otherwise provided in a corporation's certificate of incorporation or bylaws before a control share acquisition has occurred, in the event control shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of all voting power, all shareholders of the issuing public corporation have dissenters' rights.

B.  As soon as practicable after such events have occurred, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that they have dissenters' rights to receive the fair value of their shares pursuant to Section 1091 of Title 18 of the Oklahoma Statutes.

C.  As used in this section, "fair value" means a value not less than the highest price paid per share by the acquiring person in the control share acquisition.

Added by Laws 1987, c. 146, § 25, emerg. eff. June 24, 1987.

§18-2000.  Short title.

This act shall be known and may be cited as the "Oklahoma Limited Liability Company Act".

Added by Laws 1992, c. 148, § 1, eff. Sept. 1, 1992.

§18-2001.  Definitions.

As used in this act, unless the context otherwise requires:

1.  "Articles of organization" means documents filed under Section 2019 of this title for the purpose of forming a limited liability company;

2.  "Bankrupt" means bankrupt under the United States Bankruptcy Code, as amended, or insolvent under any state insolvency act;

3.  "Business" means any trade, occupation, profession or other activity regardless of whether engaged in for gain, profit or livelihood;

4.  "Capital contribution" means anything of value that a person contributes to the limited liability company as a prerequisite for, or in connection with, membership, including cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services;

5.  "Capital interest" means the fair market value as of the date contributed of a member's capital contribution as adjusted for any additional capital contributions or withdrawals;

6.  "Corporation" means a corporation formed under the laws of this state or a foreign corporation as defined in this section;

7.  "Court" includes every court and judge having jurisdiction in the case;

8.  "Foreign corporation" means a corporation formed under the laws of any state other than this state, or under the laws of the District of Columbia or any foreign country;

9.  "Foreign limited liability company" means an entity that is:

a. an unincorporated association,

b. organized under the laws of a state other than the laws of this state or organized under the laws of any foreign country,

c. organized under a statute pursuant to which an association may be formed that affords to each of its members limited liability with respect to the liabilities of the entity, and

d. not required to be registered or organized under any statute of this state other than this act;

10.  "Foreign limited partnership" means a limited partnership formed under the laws of any state other than this state, or under the laws of the District of Columbia or any foreign country;

11.  "Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated association or proprietorship having one or more members that is organized and existing under the laws of this state;

12.  "Limited partnership" means a limited partnership formed under the laws of this state or a foreign limited partnership as defined in this section;

13.  "Manager" or "managers" means a person or persons designated by the members of a limited liability company to manage the limited liability company as provided in the articles of organization or an operating agreement;

14.  "Member" means a person with an ownership interest in a limited liability company, with the rights and obligations specified under this act;

15.  "Membership interest" or "interest" means a member's rights in the limited liability company, collectively, including the member's share of the profits and losses of the limited liability company, the right to receive distributions of the limited liability company's assets, and any right to vote or participate in management;

16.  "Operating agreement" means any agreement of the members as to the affairs of a limited liability company and the conduct of its business;

17.  "Person" means an individual, a general partnership, a limited partnership, a limited liability company, a trust, an estate, an association, a corporation or any other legal or commercial entity; and

18.  "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Added by Laws 1992, c. 148, § 2, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 2, eff. Sept. 1, 1993; Laws 1997, c. 145, § 1, eff. Nov. 1, 1997.

§18-2002.  Purposes for formation.

A limited liability company may be organized under the Oklahoma General Corporation Act for the purpose of carrying on any lawful business, purpose or activity, whether or not for profit, except that a limited liability company may not conduct business as a domestic insurer.

Added by Laws 1992, c. 148, § 3, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 418, § 1, eff. Nov. 1, 1997; Laws 2001, c. 405, § 28, eff. Nov. 1, 2001; Laws 2003, c. 180, § 10, eff. Nov. 1, 2003.

§18-2003.  Powers and authority.

Each limited liability company may:

1.  Sue, be sued, complain and defend in all courts;

2.  Transact its business, carry on its operations and have and exercise the powers granted by this section in any state, territory, district or possession of the United States, and in any foreign country;

3.  Make contracts and guarantees, incur liabilities, and borrow money;

4.  Sell, convey, lease, exchange, transfer, mortgage, pledge, and otherwise dispose of all or any part of its property and assets;

5.  Acquire by purchase or in any other manner, take, receive, own, hold, improve, and otherwise deal with any interest in real or personal property, wherever located;

6.  Issue notes, bonds and other obligations and secure any of them by mortgage or deed of trust or security interest of any or all of its assets;

7.  Purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge or otherwise dispose of and otherwise use and deal in and with stock or other interests in and obligations of domestic and foreign corporations, associations, general or limited partnerships, limited liability companies, business trusts, and individuals;

8.  Invest its surplus funds, lend money from time to time in any manner which may be appropriate to enable it to carry on the operations or fulfill the purposes set forth in its articles of organization, and take and hold real property and personal property as security for the payment of funds so loaned or invested;

9.  Elect or appoint agents and define their duties and fix their compensation;

10.  Be a promoter, stockholder, partner, member, associate, or agent of any corporation, partnership, limited liability company, joint venture, trust or other enterprise;

11.  Indemnify and hold harmless any member, agent, or employee from and against any and all claims and demands whatsoever, except in the case of action or failure to act by the member, agent, or employee which constitutes willful misconduct or recklessness, and subject to the standards and restrictions, if any, set forth in the articles of organization or operating agreement;

12.  Make and alter operating agreements, not inconsistent with its articles of organization or with the laws of this state, for the administration and regulation of the affairs of the limited liability company;

13.  Cease its activities and dissolve; and

14.  Do every other act not inconsistent with law which is appropriate to promote and attain the purposes set forth in its articles of organization.

Added by Laws 1992, c. 148, § 4, eff. Sept. 1, 1992.

§18-2004.  Articles of organization - Filing.

A.  One or more persons may form a limited liability company upon the filing of executed articles of organization with the Office of the Secretary of State.

B.  1.  When the articles of organization become effective, the proposed organization becomes a limited liability company under the name and subject to the purposes, conditions, and provisions stated in the articles.  A limited liability company formed under this act is a separate legal entity, the existence of which as a separate legal entity continues until cancellation of the limited liability company's articles of organization.

2.  Filing of the articles by the Office of the Secretary of State is conclusive evidence of the formation of the limited liability company.

Added by Laws 1992, c. 148, § 5, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 145, § 2, eff. Nov. 1, 1997; Laws 2004, c. 255, § 33, eff. Nov. 1, 2004.

§18-2005.  Articles of organization - Contents.

A.  The articles of organization shall set forth:

1.  The name of the limited liability company;

2.  The term of the existence of the limited liability company which may be perpetual; and

3.  The street address of its principal place of business, wherever located, and the name and street address of its resident agent which shall be identical to its registered office in this state.

B.  If the limited liability company is to establish two or more series of members, managers or membership interests having separate rights, powers or duties as provided under Section 50 of this act and the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series are to be enforceable against the assets of the series only, the articles of organization shall set forth a notice of the limitation on liabilities of the series.

C.  The articles of organization may set forth any other matters the members determine to include.  It is not necessary to set out in the articles of organization any of the powers enumerated in this act.

Added by Laws 1992, c. 148, § 6, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 3, eff. Sept. 1, 1993; Laws 1997, c. 145, § 3, eff. Nov. 1, 1997; Laws 1999, c. 421, § 24, eff. Nov. 1, 1999; Laws 2004, c. 255, § 35, eff. Nov. 1, 2004.

§18-2006.  Execution of articles - Evidence of authority - Signatures.

A.  Articles required by this act to be filed with the Office of the Secretary of State shall be executed in the following manner:

1.  Articles of organization must be signed by at least one person who need not be a member of the limited liability company; and

2.  Articles of amendment, merger, consolidation, conversion or dissolution must be signed by a manager.

B.  Any person may sign any articles by an attorney in fact.  A person who executes articles as an attorney-in-fact, agent or fiduciary is not required to exhibit evidence of his or her authority as a prerequisite to filing.

C.  The execution of any articles under this act constitutes an affirmation under the penalties of perjury that the facts stated therein are true.

D.  Any signature on articles or any other instrument authorized by this act may be a facsimile signature, a conformed signature or an electronically transmitted signature.

Added by Laws 1992, c. 148, § 7, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 4, eff. Sept. 1, 1993; Laws 1996, c. 69, § 13, eff. Nov. 1, 1996; Laws 2004, c. 255, § 35, eff. Nov. 1, 2004.

§18-2007.  Delivery of articles to Secretary of State - Filing - Time when effective.

A.  One signed copy of the articles of organization or any other articles authorized by this act shall be delivered to the Secretary of State.  Unless the Secretary of State finds that any articles do not conform to law, upon receipt of all filing and other fees required by law, he or she shall:

1.  Endorse on each copy the word "filed" and the day, month and year, and the time, if applicable, of the filing thereof;

2.  File one copy in his or her office; and

3.  Return the other copy to the person who filed it or his or her representative.

B.  Unless a later effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after the filing, is provided in the articles, articles of organization are effective, and the limited liability company is formed, at the time of the filing of the articles of organization with the Secretary of State.

C.  Unless a later effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after the filing, is provided in the articles, articles of amendment, merger, consolidation, conversion or dissolution are effective at the time of their filing with the Secretary of State.

Added by Laws 1992, c. 148, § 8, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 255, § 36, eff. Nov. 1, 2004.

§18-2008.  Name of company - Restrictions.

The name of each limited liability company as set forth in its articles of organization:

1.  Shall contain either the words "limited liability company" or "limited company" or the abbreviations "LLC", "LC", "L.L.C.", or "L.C."  The word "limited" may be abbreviated as "LTD." and the word "Company" may be abbreviated as "CO."; and

2. a. May not be the same as or indistinguishable from:

(1) names upon the records in the Office of the Secretary of State of then existing limited liability companies whether organized pursuant to the laws of this state or licensed or registered as foreign limited liability companies, or

(2) names upon the records in the Office of the Secretary of State of corporations organized under the laws of this state or of foreign corporations registered in accordance with the laws of this state then existing or which existed at any time during the preceding three (3) years, or

(3) names upon the records in the Office of the Secretary of State of limited partnerships formed under the laws of this state or of foreign limited partnerships registered in accordance with the laws of this state, or

(4) trade names, fictitious names, or other names reserved with the Secretary of State.

b. The provisions of subparagraph a of this paragraph shall not apply if one of the following is filed with the Secretary of State:

(1) the written consent of the other limited liability company, corporation, limited partnership, or holder of the trade name, fictitious name or other reserved name to use the same or indistinguishable name with the addition of one or more words, numerals, numbers or letters to make that name distinguishable upon the records of the Secretary of State, except that the addition of words, numerals, numbers or letters to make the name distinguishable shall not be required where such written consent states that the consenting entity is about to change its name, cease to do business, withdraw from the state or be wound up, or

(2) a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of such limited liability company or holder of a limited liability company name to the use of such name in this state.

Added by Laws 1992, c. 148, § 9, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 5, eff. Sept. 1, 1993; Laws 1999, c. 421, § 25, eff. Nov. 1, 1999.

§18-2009.  Reservation and transfer of company name.

A.  The exclusive right to use a specified name for a domestic or foreign limited liability company, in good faith, may be reserved by:

1.  A person who intends to organize a domestic limited liability company or a foreign limited liability company to be registered in this state and to adopt that name;

2.  A domestic limited liability company or a foreign limited liability company registered in this state which proposes to adopt that name; or

3.  A foreign limited liability company which intends to register in this state and adopt that name.

B.  A person seeking to reserve a specified name shall file an application executed by the applicant with the Secretary of State and pay the filing fee required by law.  If the Secretary of State finds that the name is available for use by a domestic or foreign limited liability company, he shall reserve the name for the exclusive use of the applicant for a period of sixty (60) days.

C.  The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

Added by Laws 1992, c. 148, § 10, eff. Sept. 1, 1992.

§18-2010.  Registered office and agent.

A.  Every domestic limited liability company shall continuously maintain in this state:

1.  A registered office which may be, but need not be, the same as its principal place of business; and

2.  A resident agent for service of process on the limited liability company that may be the domestic limited liability company itself, an individual resident of this state, or a domestic or qualified foreign corporation, limited liability company, or limited partnership.  Each registered agent shall maintain a business office identical with the registered office which is open during regular business hours to accept service of process and otherwise perform the functions of a registered agent.

B.  1.  A limited liability company may designate or change its resident agent, registered office, or principal office by filing with the Office of the Secretary of State a statement authorizing the designation or change and signed by any manager.

2.  A limited liability company may change the street address of its registered office by filing with the Office of the Secretary of State a statement of the change signed by any manager.

3.  A designation or change of a principal office or resident agent or street address of the registered office for a limited liability company under this subsection is effective when the Office of the Secretary of State files the statement, unless a later effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after the filing, is provided in the statement.

C.  1.  A resident agent who changes his or her street address in the state may notify the Office of the Secretary of State of the change by filing with the Office of the Secretary of State a statement of the change signed by the agent or on the agent's behalf.

2.  The statement shall include:

a. the name of the limited liability company for which the change is effective,

b. the new street address of the resident agent, and

c. the date on which the change is effective, if to be effective after the filing date.

3.  If the new address of the resident agent is the same as the new address of the principal office of the limited liability company, the statement may include a change of address of the principal office if:

a. the resident agent notifies the limited liability company of the change in writing, and

b. the statement recites that the resident agent has done so.

4.  The change of address of the resident agent or principal office is effective when the Office of the Secretary of State files the statement, unless a later effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after the filing, is provided in the statement.

D.  1.  A resident agent may resign by filing with the Office of the Secretary of State a copy of the resignation, signed and acknowledged by the registered agent, which contains a statement that notice of the resignation was given to the limited liability company at least thirty (30) days prior to the filing of the resignation by mailing or delivering the notice to the limited liability company at its address last known to the registered agent and specifying the address therein.

2.  The resignation is effective thirty (30) days after it is filed, unless a later effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after the filing, is provided in the resignation.

3.  If a domestic limited liability company fails to obtain and designate a new registered agent before the resignation is effective, the Secretary of State shall be deemed to be the registered agent of the limited liability company until a new registered agent is designated.

E.  If a limited liability company has no registered agent or the registered agent cannot be found, then service of process on the limited liability company may be made by serving the Secretary of State as its agent as provided in Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1992, c. 148, § 11, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 6, eff. Sept. 1, 1993; Laws 1999, c. 421, § 26, eff. Nov. 1, 1999; Laws 2001, c. 406, § 11, emerg. eff. June 4, 2001; Laws 2004, c. 255, § 37, eff. Nov. 1, 2004.

§18-2011.  Articles of organization - Amendment.

A.  The articles of organization shall be amended when:

1.  There is a change in the name of the limited liability company;

2.  There is a false or erroneous statement in the articles of organization;

3.  There is a change in the time as stated in the articles of organization for the cancellation of the limited liability company; or

4.  The members desire to restate the articles of organization in their entirety or to make a change in any other statement or to add a statement in the articles of organization in order to accurately represent their agreement.

B.  An amendment to the articles of organization of a limited liability company shall set forth:

1.  The name of the limited liability company;

2.  The date of filing the articles of organization; and

3.  The amendment to the articles of organization.

Added by Laws 1992, c. 148, § 12, eff. Sept. 1, 1992.

§18-2012.  Articles of correction.

A.  If any document filed with the Office of the Secretary of State under this act contains any typographical error, error of transcription, or other technical error or has been defectively executed, the document may be corrected by the filing of articles of correction.

B.  Articles of correction shall set forth:

1.  The title of the document being corrected;

2.  The date that the document being corrected was filed; and

3.  The provision in the document as previously filed and as corrected and, if execution of the document was defective, the manner in which it was defective.

C.  Articles of correction may not make any other change or amendment which would not have complied in all respects with the requirements of this act at the time the document being corrected was filed.

D.  Articles of correction shall be executed in the same manner in which the document being corrected was required to be executed.

E.  Articles of correction may not:

1.  Change the effective date of the document being corrected; or

2.  Affect any right or liability accrued or incurred before its filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by the filing if the person having the right has not detrimentally relied on the original document.

F.  Notwithstanding that any instrument authorized to be filed with the Secretary of State pursuant to the provisions of this act is, when filed inaccurately, defectively, or erroneously executed, sealed or acknowledged, or otherwise defective in any respect, the Secretary of State shall not be liable to any person for the preclearance for filing, or the filing and indexing of the instrument by the Secretary of State.

Added by Laws 1992, c. 148, § 13, eff. Sept. 1, 1992.  Amended by Laws 1999, c. 421, § 27, eff. Nov. 1, 1999.

§18-2012.1.  Cancellation of articles of organization.

CANCELLATION OF ARTICLES OF ORGANIZATION

A.  The articles of organization shall be canceled upon the dissolution and the completion of winding up of a limited liability company, or as provided in subsection B of this section, or upon the filing of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting entity in a merger or consolidation, or upon the conversion of a domestic limited liability company approved in accordance with Section 2054.2 of this title.

B.  The articles of organization of a domestic limited liability company shall be deemed to be canceled if the domestic limited liability company shall fail to pay the annual fee provided in Section 2055.2 of this title or a registered agent fee to the Secretary of State due under Section 2055 of this title for a period of three (3) years from the date it is due, the cancellation to be effective on the third anniversary of the due date.

C.  On or before October 31 of each calendar year, the Secretary of State shall publish a list of those domestic limited liability companies whose articles of organization were canceled on July 1 of the calendar year pursuant to this section.  The Secretary of State may publish the list either once in at least one newspaper of general circulation of this state or on its website for at least thirty (30) days or both.  If the Secretary of State publishes the list on its web site, the list shall be accessible without charge.

Added by Laws 2001, c. 405, § 29, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 255, § 38, eff. Nov. 1, 2004.

§18-2013.  Managers - Qualifications - Powers.

A.  Except as otherwise provided in the articles of organization, operating agreement, or this act, a limited liability company shall be managed by or under the authority of one or more managers who may but need not be members.

B.  The articles of organization or operating agreement may prescribe qualifications for managers.

C.  The number of managers shall be specified in or fixed in accordance with the articles of organization or operating agreement.

D.  The articles of organization or operating agreement of a limited liability company may authorize the manager or managers of the limited liability company to adopt, amend, and repeal bylaws, or regulations, not inconsistent with the articles of organization and the operating agreement, to govern the affairs of the limited liability company.  Unless otherwise provided in the articles of organization, operating agreement or enabling resolutions, bylaws, or regulations from the managers shall be considered a part of the operating agreement.

Added by Laws 1992, c. 148, § 14, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 255, § 39, eff. Nov. 1, 2004.

§18-2014.  Managers - Election - Removal - Resignation.

MANAGERS - ELECTION - REMOVAL - RESIGNATION

Unless otherwise provided in the articles of organization or operating agreement:

1.  The election of managers shall be by majority vote of the members;

2.  Any or all managers may be removed, with or without cause, by the written consent of the members; and

3.  A manager may resign in accordance with the operating agreement or, if the operating agreement does not provide for the manager's resignation, upon notice to the limited liability company.

Added by Laws 1992, c. 148, § 15, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 7, eff. Sept. 1, 1993; Laws 2001, c. 405, § 30, eff. Nov. 1, 2001.

§18-2015.  Management of company without designated managers.

MANAGEMENT OF COMPANY WITHOUT DESIGNATED

MANAGERS; RESIGNATION OF MEMBER

A.  The articles of organization or operating agreement may provide that the business of the limited liability company shall be managed without designated managers.  So long as such provision continues in effect:

1.  The members shall be deemed to be managers for purposes of applying provisions of the Oklahoma General Corporation Act, unless the context clearly requires otherwise;

2.  The members shall have and be subject to all duties and liabilities of managers; and

3.  A member signing on behalf of the limited liability company shall sign as a manager.

B.  A member of a member-managed limited liability company may resign as a member in accordance with the operating agreement or, if the operating agreement does not provide for the member's resignation, upon notice to the limited liability company.  When a member of a member-managed limited liability company resigns, the member shall cease to have the rights and duties of a member and shall become an assignee; provided that the profits and losses of the limited liability company shall continue to be allocated to the member and any binding commitments for contributions shall continue as if the member had not resigned.  If the resignation violates the operating agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning member damages for breach of the operating agreement and offset the damages against the amount otherwise distributable to the resigning member.  The member's resignation shall not constitute a withdrawal from the limited liability company.

Added by Laws 1992, c. 148, § 16, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 8, eff. Sept. 1, 1993; Laws 2001, c. 405, § 31, eff. Nov. 1, 2001.

§18-2016.  Managers - Duties - Good faith - Liability.

managers - duties - good faith - liability

Subject to the provisions of Section 2017 of this title:

1.  A manager shall discharge the duties as a manager in good faith, with the care an ordinary prudent person in a like position could exercise under similar circumstances, and in the manner the manager reasonably believes to be in the best interests of the limited liability company;

2.  In discharging the duties, a manager may rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

a. one or more employees of the limited liability company whom the manager reasonably believes to be reliable and competent in the matters presented,

b. legal counsel, public accountants, or other persons as to matters the manager reasonably believes are within the person's professional or expert competence, or

c. a committee of managers of which the manager is not a member if the manager reasonably believes the committee merits confidence;

A manager is not acting in good faith if the manager has knowledge concerning the matter in question that makes reliance otherwise permitted by this paragraph unwarranted;

3.  Unless otherwise provided in the operating agreement, a manager has the power and authority to delegate to one or more other persons the manager's rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to the agents, officers and employees of a manager to the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons.  The delegation by a manager shall not cause the manager to cease to be a manager of the limited liability company;

4.  A manager is not liable for any action taken as a manager, or any failure to take any action, if the manager performed the duties of the office in compliance with the business judgment rule as applied to directors and officers of a corporation; and

5.  Except as otherwise provided in the articles of organization or operating agreement, every manager must account to the limited liability company and hold as trustee for it any profit or benefit derived by the manager without the informed consent of the members from any transaction connected with the conduct or winding up of the limited liability company or from any personal use by the manager of its property.

Added by Laws 1992, c. 148, § 17, eff. Sept. 1, 1992.  Amended by Laws 2001, c. 405, § 32, eff. Nov. 1, 2001.

§18-2017.  Member or manager - Limitation or elimination of liability - Indemnification - Creation of series or groups.

MEMBER OR MANAGER - LIMITATION OR ELIMINATION

OF LIABILITY - INDEMNIFICATION -

CREATION OF SERIES OR GROUPS

A.  Subject to subsection B of this section, the articles of organization or operating agreement may:

1.  Eliminate or limit the personal liability of a member or manager for monetary damages for breach of any duty provided for in Section 2016 of this title; and

2.  Provide for indemnification of a member or manager for judgments, settlements, penalties, fines or expenses incurred in any proceeding because the person is or was a member or manager.

B.  No provision permitted under subsection A of this section shall limit or eliminate the liability of a manager for:

1.  Any breach of the manager's duty of loyalty to the limited liability company or its members;

2.  Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

3.  Any transaction from which the manager derived an improper personal benefit.

C.  The articles of organization or operating agreement may define the scope of any duties owned by the members or managers to the limited liability company, if not manifestly unreasonable.  A definition shall not eliminate the duty of loyalty or the obligation of good faith and fair dealing.

D.  An operating agreement may provide for classes or groups of members or managers or both having such relative rights, powers and duties as the operating agreement may provide, and may provide for the creation in the manner provided in the operating agreement of additional classes or groups of members or managers or both having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers.  An operating agreement may provide for the taking of an action, including the amendment of the operating agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the operating agreement a class or group of membership interests that was not previously outstanding.  An operating agreement may provide that any member or class or group of members shall have no voting rights.

Added by Laws 1992, c. 148, § 18, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 9, eff. Sept. 1, 1993; Laws 2001, c. 405, § 33, eff. Nov. 1, 2001; Laws 2004, c. 255, § 40, eff. Nov. 1, 2004.

§18-2018.  Managers - Majority vote required.

Voting by managers may be on a per capita, number, financial interest, class, group or any other basis.  Unless otherwise provided in the articles of organization or operating agreement, if the limited liability company has more than one manager, all decisions of the managers shall be made by majority vote of the managers on a per capita basis.  An operating agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter.

Added by Laws 1992, c. 148, § 19, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 255, § 41, eff. Nov. 1, 2004.

§18-2019.  Manager as agent of limited liability company - Unauthorized acts - Property transactions.

A.  Every manager is an agent of the limited liability company for the purpose of its business, and the act of every manager, including the execution in the limited liability company name of any instrument for apparently carrying on the business of the limited liability company of which he is a manager, binds the limited liability company, unless the manager so acting lacks the authority to act for the limited liability company in the particular matter, and the person with whom he is dealing has knowledge of the fact that he has no such authority.  The unauthorized acts of the manager shall bind the limited liability company as to persons acting in good faith who have no knowledge of the fact that the manager had no such authority.

B.  Subject to the provisions of subsection A of this section and Section 30 of this act, instruments and documents providing for the acquisition, mortgage, or disposition of real or personal property of the limited liability company shall be valid and binding upon the limited liability company if executed by one or more of its managers.

Added by Laws 1992, c. 148, § 20, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 10, eff. Sept. 1, 1993.

§18-2019.1.  Title to property - Transfer.

A.  Title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any manager in the name of the limited liability company.

B.  Title to property of the limited liability company that is held in the name of one or more members or managers with an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company, even if the name of the limited liability company is not indicated, may be transferred by an instrument of transfer executed by the persons in whose name title is held.

C.  Property transferred under subsections A or B of this section may be recovered by the limited liability company if it proves that the act of the person executing the instrument of transfer did not bind the limited liability company under Section 2019 of Title 18 of the Oklahoma Statutes, unless the property has been transferred by the initial transferee or a person claiming through the initial transferee to a subsequent transferee who gives value without having notice that the person who executed the instrument of initial transfer lacked authority to bind the limited liability company.

D.  Title to property of the limited liability company that is held in the name of one or more persons other than the limited liability company without an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company, may be transferred free of any claims of the limited liability company or the members by the person in whose name title is held to a transferee who gives value without having notice that it is property of a limited liability company.

Added by Laws 1993, c. 366, § 11, eff. Sept. 1, 1993.

§18-2020.  Members - Voting rights.

A.  Voting by members may be on a per capita, number, financial interest, class, group or any other basis.  Unless otherwise provided in the articles of organization or operating agreement, the members of a limited liability company vote in proportion to their respective capital interests.  Except as otherwise provided in subsection D of this section or unless the context otherwise requires, references in this act to a vote or the consent of the members mean a vote or consent of the members holding a majority of the capital interests.  The vote or consent may be evidenced in the minutes of a meeting of the members or by a written consent in lieu of a meeting.

B.  Except as otherwise provided in subsection D of this section or in the articles of organization or operating agreement, a majority vote of the members shall be required to approve the following matters:

1.  The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited liability company;

2.  Merger of the limited liability company with another limited liability company or other business entity; and

3.  An amendment to the articles of organization or operating agreement.

C.  The articles of organization or operating agreement may alter the above voting rights and provide for any other voting rights of members.

D.  Unless otherwise provided in the articles of organization or a written operating agreement, the unanimous vote or consent of the members shall be required to approve the following matters:

1.  The dissolution of the limited liability company pursuant to paragraph 3 of Section 2037 of this title; or

2.  An amendment to the articles of organization or an amendment to a written operating agreement:

a. which reduces the term of the existence of the limited liability company,

b. which reduces the required vote of members to approve a dissolution, merger or sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited liability company,

c. which permits a member to voluntarily withdraw from the limited liability company, or

d. which reduces the required vote of members to approve an amendment to the articles of organization or written operating agreement reducing the vote previously required on the matters described in this paragraph.

E.  An operating agreement may grant to all or certain identified members or a specified class or group of the members the right to vote separately or with all or any class or group of the members or managers, on any matter.

Added by Laws 1992, c. 148, § 21, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 12, eff. Sept. 1, 1993; Laws 1996, c. 226, § 23, eff. July 1, 1996; Laws 1998, c. 422, § 28, eff. Nov. 1, 1998; Laws 2004, c. 255, § 42, eff. Nov. 1, 2004.

§18-2021.  Records required to be kept - Member access to information - Managers may inspect and copy records.

A.  Unless otherwise provided in a written operating agreement, a limited liability company shall keep at its principal place of business the following:

1.  A current and a past list of the full name and last-known mailing address of each member and manager;

2.  Copies of records that would enable a member to determine the relative voting rights of the members;

3.  A copy of the articles of organization, together with any amendments thereto;

4.  Copies of the limited liability company's federal, state and local income tax returns and financial statements, if any, for the three most recent years or, if such returns and statements were not prepared for any reason, copies of the information and statements provided to, or which should have been provided to, the members to enable them to prepare their federal state and local tax returns for such period;

5.  Copies of any effective written operating agreements and all amendments thereto and copies of any written operating agreements no longer in effect; and

6.  Unless provided in writing in an operating agreement, a writing setting out:

a. the amount of cash and a statement of the agreed value of other property or services contributed by each member and the times at which or events upon the happening of which any additional contributions agreed to be made by each member are to be made, and

b. the events upon the happening of which the limited liability company is to be dissolved and its affairs wound up, and

c. any other information prepared pursuant to a requirement in an operating agreement.

B.  A member, for any purpose reasonably related to the member's interest, may:

1.  At the member's own expense, inspect and copy any limited liability company record upon reasonable request during ordinary business hours;

2.  Obtain from time to time upon reasonable demand:

a. true and complete information regarding the state of the business and financial condition of the limited liability company,

b. promptly after becoming available, a copy of the limited liability company's state and local income tax returns for each year, and

c. other information regarding the affairs of the limited liability company as is just and reasonable; and

3.  Have a formal accounting of the limited liability company's affairs whenever circumstances render it just and reasonable.

C.  A manager, for any purpose reasonably related to his position, may inspect and copy any limited liability company records upon reasonable request during ordinary business hours.

D.  Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

Added by Laws 1992, c. 148, § 22, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 13, eff. Sept. 1, 1993.

§18-2022.  Liability solely as manager or member.

A person who is a member or manager, or both, of a limited liability company is not liable for the obligations of a limited liability company solely by reason of being such member or manager or both.

Added by Laws 1992, c. 148, § 23, eff. Sept. 1, 1992.

§18-2023.  Contribution of member - Form.

The contribution of a member to a limited liability company may be in cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.  A person may be admitted to a limited liability company as a member of the limited liability company and may receive a membership interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company.  Unless otherwise provided in the operating agreement, a person may be admitted to a limited liability company as a member of the limited liability company without acquiring a membership interest in the limited liability company.  Unless otherwise provided in the operating agreement, a person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a membership interest in the limited liability company.

Added by Laws 1992, c. 148, § 24, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 255, § 43, eff. Nov. 1, 2004.

§18-2024.  Performance of obligations - Compromise - Remedies for failure to perform.

A.  1.  Except as otherwise provided in the articles of organization or the operating agreement, a member is obligated to the limited liability company to perform any written promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or other reason.

2.  If a member does not make the required contribution of property or services, he is obligated, at the option of the limited liability company, to contribute cash equal to that portion of value, as stated in the operating agreement, of the stated contribution that has not been made.

B.  1.  The obligation of a member to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only upon compliance with the operating agreement, or, if the operating agreement does not so provide, with the unanimous consent of the members.

2.  A compromise shall not impair the right of any creditor to enforce the obligation or to require the obligation to be enforced if:

a. such creditor relied upon the obligation and the absence in the operating agreement of the limited liability company's authority to compromise the obligation, or

b. a duty to the creditor was breached in the making of the compromise.

C.  An operating agreement may provide that the capital interest of a member who fails to make any contribution or other payment that the member is required to make shall be subject to specified remedies for, or specified consequences of, the failure.  The remedy or consequence may take the form of reducing the defaulting member's capital interest in the limited liability company, subordinating the defaulting member's capital interest in the limited liability company to that of the nondefaulting members, a forced sale of the capital interest in the limited liability company, forfeiture of the capital interest in the limited liability company, the lending by the nondefaulting members of the amount necessary to meet the commitment, a fixing of the value of the member's capital interest in the limited liability company by appraisal or by formula and redemption and sale of the member's capital interest in the limited liability company at that value, or other remedy or consequences.

Added by Laws 1992, c. 148, § 25, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 14, eff. Sept. 1, 1993.

§18-2025.  Allocation of profits and losses - Distributions.

Except as otherwise provided in the operating agreement:

1.  The profits and losses of a limited liability company shall be allocated among the members, and among classes or groups of members, in proportion to their respective capital interests; and

2.  Distributions of the limited liability company shall be made to the members, and among classes or groups of members, in proportion to their right to share in the profits of the limited liability company.

Added by Laws 1992, c. 148, § 26, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 255, § 44, eff. Nov. 1, 2004.

§18-2026.  Distributions - Time.

Except as otherwise provided in this act, a member is entitled to receive distributions from a limited liability company before the dissolution and winding up of the limited liability company to the extent and at the times upon which the members agree or as provided in the operating agreement.

Added by Laws 1992, c. 148, § 27, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 145, § 4, eff. Nov. 1, 1997.

§18-2027.  Repealed by Laws 1997, c. 145, § 9, eff. Nov. 1, 1997.

§18-2028.  Distribution - Cash - Asset in kind.

Except as otherwise provided in the operating agreement:

1.  A member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash; and

2.  No member may be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds the percentage which the member's interest in the limited liability company is of all of the interests in the limited liability company.

Added by Laws 1992, c. 148, § 29, eff. Sept. 1, 1992.

§18-2029.  Distribution - Status and rights of member.

At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.

Added by Laws 1992, c. 148, § 30, eff. Sept. 1, 1992.

§18-2030.  Distribution - Restrictions - Effect on indebtedness.

A.  A distribution may not be made if, after giving effect to the distribution:

1.  The limited liability company would not be able to pay its debts as they become due in the usual course of business; or

2.  The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the operating agreement permits otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose preferential rights are superior to the rights of members receiving the distribution.

B.  The limited liability company may base a determination that a distribution is not prohibited under subsection A of this section on:

1.  Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

2.  A fair valuation or other method that is reasonable in the circumstances.

C.  Except as provided in subsection E of this section, the effect of a distribution under subsection A of this section is measured as of:

1.  The date the distribution is authorized, if the payment occurs within one hundred twenty (120) days after the date of authorization; or

2.  The date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.

D.  A limited liability company's indebtedness to a member, incurred by reason of a distribution made in accordance with this section, is at parity with the limited liability company's indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement.

E.  1.  If the terms of the indebtedness provide that payment of principal and interest is to be made only if, and to the extent that, payment of a distribution to members could then be made under this section, indebtedness of a limited liability company, including indebtedness issued as a distribution, is not a liability for purposes of determinations made under subsection B of this section; and

2.  If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.

Added by Laws 1992, c. 148, § 31, eff. Sept. 1, 1992.

§18-2031.  Wrongful distribution - Liability of member - Action for recovery.

If a member has received a distribution in violation of the operating agreement or Section 2030 of this title, the member shall be liable to the limited liability company for the amount of the distribution wrongfully made.  An action for the recovery of any wrongful distribution to a member must be brought within three (3) years from the date of the distribution.

Added by Laws 1992, c. 148, § 32, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 16, eff. Sept. 1, 1993.

§18-2032.  Membership interest - Status.

A membership interest is personal property.  A member has no interest in specific limited liability company property.

Added by Laws 1992, c. 148, § 33, eff. Sept. 1, 1992.

§18-2033.  Assignment of membership interest.

A.  Unless otherwise provided in an operating agreement:

1.  A membership interest is not transferable; provided, however, that a member may assign the economic rights associated with a membership interest in whole or in part;

2.  An assignment of the economic rights associated with a membership interest does not entitle the assignee to participate in the management and affairs of the limited liability company or to become or to exercise any rights or powers of a member;

3.  An assignment entitles the assignee to share in profits and losses, to receive any distribution or distributions and to receive the allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled to the extent assigned;

4.  Unless the assignee of an interest in a limited liability company becomes a member by virtue of that interest, the assignor continues to be a member and to have the power to exercise any rights of a member, unless the assignor is removed as a member either in accordance with the operating agreement or, after having assigned all of the membership interest, by an affirmative vote of the members who have not assigned their interests.  The removal of an assignor shall not, by itself, cause the assignee to become a member;

5.  Until an assignee of a membership interest becomes a member, the assignee has no liability as a member solely as a result of the assignment; and

6.  The assignor of a membership interest is not released from liability as a member solely as a result of the assignment.

B.  The operating agreement may provide that a member's interest in a limited liability company may be evidenced by a certificate of membership interest issued by the limited liability company and also may provide for the assignment or transfer of any membership interest represented by such a certificate and may make other provisions with respect to such certificates.

C.  Unless otherwise provided in the operating agreement, the pledge of, or granting of a security interest, lien, or other encumbrance in or against any or all of the membership interest of a member is not an assignment and shall not cause the member to cease to be a member or cease to have the power to exercise any rights or powers of a member.

Added by Laws 1992, c. 148, § 34, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 17, eff. Sept. 1, 1993; Laws 1996, c. 226, § 24, eff. July 1, 1996; Laws 1997, c. 145, § 5, eff. Nov. 1, 1997; Laws 2004, c. 255, § 45, eff. Nov. 1, 2004.

§18-2034.  Judgment creditor - Rights and interests.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of the judgment with interest.  To the extent so charged, the judgment creditor has only the rights of an assignee of the membership interest.  A charging order entered by a court pursuant to this section shall in no event be convertible into a membership interest through foreclosure or other action.  This act does not deprive any member of the benefit of any exemption laws applicable to his or her membership interest.  This section shall be the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest.

Added by Laws 1992, c. 148, § 35, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 18, eff. Sept. 1, 1993; Laws 2004, c. 255, § 46, eff. Nov. 1, 2004.

§18-2035.  Assignee of interest in limited liability company - Membership rights, powers, restrictions and liabilities - Rights and liability of assignor - Admission to membership directly in limited liability company.

A.  An assignee of an interest in a limited liability company may become a member if and to the extent that:

1.  The operating agreement provides; or

2.  The members representing a majority of the capital interests which are not the subject of the assignment consent in writing.

B.  An assignee who becomes a member, to the extent assigned, has the rights and powers, and is subject to the restrictions and liabilities, of a member under the operating agreement and this act, Section 2000 et seq. of this title; however, unless otherwise provided in writing in the operating agreement or other written agreement, an assignee who becomes a member also is liable for any obligations of the assignor to make contributions as provided in Section 2024 of this title, but shall not be liable for the obligations of the assignor under Section 2031 of this title; however, the assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member and which could not be ascertained from a written operating agreement.

C.  Regardless of whether an assignee of an interest becomes a member, the assignor is not released from liability to the limited liability company under Sections 2024, 2031, and 2033 of this title.

D.  Except as otherwise provided in writing in the operating agreement, a member who assigns the member's entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member when any assignee of the interest becomes a member with respect to the assigned interest.

E.  Subject to subsection F of this section, a person acquiring a limited liability company interest directly from the limited liability company may become a member in a limited liability company upon compliance with the operating agreement or, if the operating agreement does not so provide in writing, upon the written consent of the members.

F.  The effective time of admission of a member to a limited liability company shall be the later of:

1.  The date the limited liability company is formed; or

2.  The time provided in the operating agreement, or if no such time is provided therein, then when the person's admission is reflected in the records of the limited liability company.

Added by Laws 1992, c. 148, § 36, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 19, eff. Sept. 1, 1993; Laws 1996, c. 226, § 25, eff. July 1, 1996.

§18-2036.  Withdrawal as member - Rights of legal representative of deceased or incompetent member - Expulsion of member.

A.  Unless the operating agreement specifically permits in writing the power to withdraw voluntarily, a member may not withdraw at any time.  If the operating agreement specifically provides in writing the power to withdraw voluntarily, but the withdrawal occurs as a result of wrongful conduct of the member, a member's voluntary withdrawal shall constitute a breach of the operating agreement and the limited liability company may recover from the withdrawing member damages, including the reasonable cost of replacing the services that the withdrawn member was obligated to perform.  The limited liability company may offset its damages against the amount otherwise distributable to the member, in addition to pursuing any remedies provided for in the operating agreement or otherwise available under applicable law.  The limited liability company shall not, however, be entitled to any equitable remedy that would prevent a member from exercising the power to withdraw if such power is permitted in the operating agreement.

B.  If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative shall have all of the rights of an assignee of the member's interest.  If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

C.  If the sole member of a limited liability company dies or dissolves, or a court of competent jurisdiction adjudges the member to be incompetent or otherwise lacking legal capacity, the member's personal representative accedes to the membership interest and possesses all rights, powers and duties associated with the interest for the benefit of the incompetent member or the deceased member's estate.

D.  The operating agreement may provide for the expulsion of a member, with or without cause, which shall include reasonable provision for the distributable interest.

Added by Laws 1992, c. 148, § 37, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 20, eff. Sept. 1, 1993; Laws 1996, c. 226, § 26, eff. July 1, 1996; Laws 1997, c. 145, § 6, eff. Nov. 1, 1997; Laws 2004, c. 255, § 47, eff. Nov. 1, 2004.

§18-2037.  Dissolution and winding up of affairs - Causes.

A limited liability company is dissolved and its affairs shall be wound up upon the earlier of:

1.  The occurrence of the latest date on which the limited liability company is to dissolve set forth in the articles of organization;

2.  The occurrence of events specified in writing in the operating agreement;

3.  The written consent of all of the members or, if there is more than one class or group of members, then by the written consent of all of the members of each class or group;

4.  At any time there are no members; provided, that the limited liability company is not dissolved and is not required to be wound up if:

a. unless otherwise provided in an operating agreement, within ninety (90) days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, the personal representative of the last remaining member agrees in writing to continue the limited liability company and to the admission of the personal representative of the member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; provided, that an operating agreement may provide that the personal representative of the last remaining member shall be obligated to agree in writing to continue the limited liability company and to the admission of the personal representative of the member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, or

b. a member is admitted to the limited liability company in the manner provided for in the operating agreement, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, within ninety (90) days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, pursuant to a provision of the operating agreement that specifically provides for the admission of a member to the limited liability company after there is no longer a remaining member of the limited liability company; or

5.  Entry of a decree of judicial dissolution under Section 2038 of this title.

Added by Laws 1992, c. 148, § 38, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 21, eff. Sept. 1, 1993; Laws 1996, c. 226, § 27, eff. July 1, 1996; Laws 1997, c. 145, § 7, eff. Nov. 1, 1997; Laws 2004, c. 255, § 48, eff. Nov. 1, 2004.

§18-2038.  Decree of dissolution.

On application by or for a member, the district court may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.

Added by Laws 1992, c. 148, § 39, eff. Sept. 1, 1992.

§18-2039.  Winding up business or affairs - Ways - Acts and transactions of member or manager - Presumptive notice.

A.  Except as otherwise provided in the articles of organization or operating agreement:

1.  The business or affairs of the limited liability company may be wound up in one of the following ways:

a. by the managers, or

b. if one or more of the members or managers have engaged in conduct that casts reasonable doubt on their ability to wind up the business or affairs of the limited liability company, or upon other cause shown, by the district court on application of any member, his legal representative, or assignee; and

2.  The persons winding up the business or affairs of the limited liability company may, in the name of, and for and on behalf of, the limited liability company:

a. prosecute and defend suits,

b. settle and close the business of the limited liability company,

c. dispose of and transfer the property of the limited liability company,

d. discharge the liabilities of the limited liability company, and

e. distribute to the members any remaining assets of the limited liability company.

B.  Except as provided in subsections D and E of this section, after an event causing dissolution of the limited liability company any manager can bind the limited liability company:

1.  By any act appropriate for winding up the limited liability company's affairs or completing transactions unfinished at dissolution; and

2.  By any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have notice of the dissolution.

C.  The filing of the articles of dissolution shall be presumed to constitute notice of dissolution for purposes of paragraph 2 of subsection B of this section.

D.  An act of a manager or member that is not binding on the limited liability company pursuant to subsection B of this section is binding if it is otherwise authorized by the limited liability company.

E.  An act of a manager or member that would be binding under subsection B or would be otherwise authorized but that is in contravention of a restriction on authority shall not bind the limited liability company to persons having knowledge of the restriction.

Added by Laws 1992, c. 148, § 40, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 22, eff. Sept. 1, 1993.

§18-2040.  Winding up of affairs - Distribution of assets - Liability.

A.  Upon the winding up of a limited liability company, the assets shall be distributed as follows:

1.  Payment, or adequate provision for payment, shall be made to creditors, including to the extent permitted by law, members who are creditors, in satisfaction of liabilities of the limited liability company;

2.  Except as provided in writing in the articles of organization or operating agreement, to members or former members in satisfaction of liabilities for distributions under Sections 2026 and 2027 of this title; and

3.  Except as provided in writing in the articles of organization or operating agreement, to members and former members first for the return of their contributions and second respecting their membership interests, in proportions in which the members share in distributions.

B.  A member who receives a distribution in violation of subsection A of this section, and who knew or should have known at the time of the distribution that the distribution violated subsection A of this section, shall be liable to a limited liability company for the amount of the distribution.  A member who receives a distribution in violation of subsection A of this section, and who did not know and had no reason to know at the time of the distribution that the distribution violated subsection A of this section, shall not be liable for the amount of the distribution.  Subject to subsection C of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for a distribution.

C.  Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this act or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution unless an action to recover the distribution from the member is commenced before the expiration of the three-year period and an adjudication of liability against the member is made in the action.

Added by Laws 1992, c. 148, § 41, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 23, eff. Sept. 1, 1993; Laws 2004, c. 255, § 49, eff. Nov. 1, 2004.

§18-2041.  Articles of dissolution.

After the dissolution of the limited liability company, pursuant to Section 2037 of this title, the limited liability company shall file articles of dissolution in the Office of the Secretary of State upon payment of the filing fee required by Section 2055 of this  title, the articles of dissolution shall set forth:

1.  The name of the limited liability company;

2.  The date of filing of its articles of organization;

3.  The reason for filing the articles of dissolution;

4.  The effective date of the articles of dissolution if they are not to be effective upon the filing; and

5.  Any other information the members or managers filing the certificate determine.

Added by Laws 1992, c. 148, § 42, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 24, eff. Sept. 1, 1993.

§18-2042.  Foreign limited liability company - Laws governing - Powers, rights and privileges.

A.  Subject to the Constitution of this state:

1.  The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability of its managers and members; and

2.  A foreign limited liability company may not be denied registration by reason of any difference between those laws and the laws of this state.

B.  A foreign limited liability company holding a valid registration in this state shall have no greater rights and privileges than a domestic limited liability company.  The registration shall not be deemed to authorize the foreign limited liability company to exercise any of its powers or purposes that a domestic limited liability company is forbidden by law to exercise in this state.

Added by Laws 1992, c. 148, § 43, eff. Sept. 1, 1992.

§18-2043.  Foreign limited liability company - Registration procedure.

Before transacting business in this state, a foreign limited liability company shall register with the Office of the Secretary of State.  In order to register, a foreign limited liability company shall:

1.  Pay to the Secretary of State a registration fee required by Section 56 of this act;

2.  Provide the Secretary of State with an original certificate from the certifying officer of the jurisdiction of the foreign limited liability company's organization attesting to the foreign limited liability company's organization under the laws of such jurisdiction; and

3.  Submit to the Office of the Secretary of State an application in duplicate for registration as a foreign limited liability company, signed by a manager, member, or other person, and setting forth:

a. the name of the foreign limited liability company and, if different, the name under which it proposes to transact business in this state,

b. the state or other jurisdiction and date of its organization,

c. the name and street address of a registered agent in this state which agent shall be an individual resident of this state, or a domestic or qualified foreign corporation, limited liability company, or limited partnership.  Each registered agent shall maintain a business office identical with the registered office which is open during regular business hours to accept service of process and otherwise perform the functions of a registered agent.  If an additional registered agent is designated, service of process shall be on that agent and not on the Secretary of State,

d. a statement that the Office of the Secretary of State is appointed the agent of the foreign limited liability company for service of process if no agent has been appointed under subparagraph c of this paragraph, or if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence,

e. the address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited liability company, and

f. such additional information as may be necessary or appropriate in order to enable the Office of the Secretary of State to determine whether such limited liability company is entitled to transact business in this state.

Added by Laws 1992, c. 148, § 44, eff. Sept. 1, 1992.  Amended by Laws 1999, c. 421, § 28, eff. Nov. 1, 1999.

§18-2044.  Foreign limited liability company - Duties of Secretary of State.

If the Office of the Secretary of State finds that an application for registration conforms to the provisions of this act and all requisite fees have been paid, it shall:

1.  Endorse on the applications the word "filed", and the month, day, and year of the filing;

2.  File in its office one copy of the application;

3.  Issue a certificate of registration to transact business in this state; and

4.  Return the certificate of registration, together with a copy of the application to the person who filed the application or his representative.

Added by Laws 1992, c. 148, § 45, eff. Sept. 1, 1992.

§18-2045.  Foreign limited liability company - Name.

Subject to the provisions of Section 2008 of this title, a foreign limited liability company may register with the Secretary of State under the name which it is registered in its jurisdiction of organization and that could be registered by a domestic limited liability company.  If the name of a foreign limited liability company does not satisfy the requirements of Section 2008 of this title, the foreign limited liability company may file with the Secretary of State a statement by its manager duly adopting a fictitious name that is available, and which satisfies the requirements of Section 2008 of this title, which shall be used to the exclusion of its true name when transacting business within this state.

Added by Laws 1992, c. 148, § 46, eff. Sept. 1, 1992.  Amended by Laws 1996, c. 69, § 14, eff. Nov. 1, 1996; Laws 1999, c. 421, § 29, eff. Nov. 1, 1999.

§18-2046.  Foreign limited liability company - Correction certificate - Recording changes.

A.  If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited liability company shall promptly file in the Office of the Secretary of State a certificate, signed by a manager, member, or other person, correcting the statement and pay the fee provided for in Section 2055 of this title.

B.  A registered foreign limited liability company shall record any changes in its principal office, its registered agent, or the registered agent's address, by filing with the Office of the Secretary of State a statement of the change and paying the fee provided for in Section 2055 of this title.

C.  A foreign limited liability company authorized to transact business in this state shall promptly file a certificate, issued by the proper officer of the state or jurisdiction of its organization, attesting to the occurrence of a merger, in the Office of the Secretary of State and pay the fee provided for in Section 2055 of this title, whenever it is the surviving limited liability company and the merger:

1.  Changes any statement in the application of registration of the foreign limited liability company; or

2.  Involves any other foreign business entity authorized to transact business in this state.

D.  If the merger changes any arrangements or other facts described in the application for registration of the surviving foreign limited liability company, it shall also comply with the provisions of this section; provided that it will not be required to pay an additional fee.

E.  Whenever a foreign limited liability company authorized to transact business in this state ceases to exist because of a statutory merger or consolidation with a foreign business entity not qualified to transact business in this state, it shall comply with the provisions of Section 2047 of this title.

F.  A registered agent of a foreign limited liability company may resign by filing with the Office of the Secretary of State a copy of the resignation, signed and acknowledged by the agent, which contains a statement that notice of the resignation was given to the limited liability company at least thirty (30) days prior to the filing of the resignation by mailing or delivering the notice to the limited liability company at its address last known to the registered agent and specifying such address therein.

1.  Unless a later time is specified in the resignation, it is effective thirty (30) days after it is filed.

2.  If a foreign limited liability company fails to obtain and designate a new registered agent prior to the expiration of the thirty (30) days after the filing by the registered agent of a resignation statement, the Secretary of State shall be deemed to be the registered agent of such limited liability company.

G.  If a limited liability company has no registered agent or the registered agent cannot be found, then service of process on the limited liability company may be made by serving the Secretary of State as its agent as provided in Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1992, c. 148, § 47, eff. Sept. 1, 1992.  Amended by Laws 1999, c. 421, § 30, eff. Nov. 1, 1999; Laws 2001, c. 406, § 12, emerg. eff. June 4, 2001.

§18-2047.  Foreign limited liability company - Certificate of withdrawal.

A.  A foreign limited liability company authorized to transact business in this state may withdraw from the state upon procuring from the Office of the Secretary of State a certificate of withdrawal.  In order to procure such certificate, the foreign limited liability company shall file with the Office of the Secretary of State an application for withdrawal and pay the fee provided for in Section 56 of this act.  The application for withdrawal shall set forth:

1.  The name of the foreign limited liability company and the state or other jurisdiction under the laws of which it is organized;

2.  That the foreign limited liability company is not transacting business in this state;

3.  That the foreign limited liability company surrenders its certificate of registration to transact business in this state;

4.  That the foreign limited liability company revokes the authority of its registered agent for service of process in this state and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this state during the time the foreign limited liability company was authorized to transact business in this state may thereafter be made on such foreign limited liability company by service thereof upon the Office of the Secretary of State; and

5.  An address to which a person may mail a copy of any process against the foreign limited liability company.

B.  The application for withdrawal shall be executed by the foreign limited liability company by one of its managers, members, or other persons, or, if the foreign limited liability company is in the hands of a receiver or trustee, by such receiver or trustee on behalf of the foreign limited liability company.

Added by Laws 1992, c. 148, § 48, eff. Sept. 1, 1992.

§18-2048.  Foreign limited liability company - Necessity of registration to transact business in state.

A.  A foreign limited liability company transacting business in this state may not maintain an action, suit, or proceeding in a court of this state until it has registered in this state as provided in this act.

B.  The failure of a foreign limited liability company to register in this state does not impair the validity of any contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending any action, suit, or proceeding in any court of this state.

C.  A foreign limited liability company, by transacting business in this state without registration, appoints the Office of the Secretary of State as its agent for service of process with respect to a cause of action arising out of the transaction of business in this state.

D.  A member of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely by reason of such company's having transacted business in this state without a valid certificate of registration.

Added by Laws 1992, c. 148, § 49, eff. Sept. 1, 1992.

§18-2049.  Foreign limited liability company - Acts not constituting transacting business in state.

foreign limited liability company - acts not

constituting transacting business in state

A.  The following activities of a foreign limited liability company, among others, do not constitute transacting business within the meaning of this act:

1.  Maintaining, defending, or settling any proceeding;

2.  Holding meetings of its members or carrying on any other activities concerning its internal affairs;

3.  Maintaining bank accounts;

4.  Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company's own securities or maintaining trustees or depositaries with respect to those securities;

5.  Selling through independent contractors;

6.  Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

7.  Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

8.  Securing or collecting debts or enforcing mortgages and security interest in property securing the debts, including the holding, protecting, renting, maintaining and operating real or personal property in this state so acquired;

9.  Transacting business wholly in interstate commerce;

10.  Selling or transferring title to property in this state to any person;

11.  Conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature; or

12.  Investing in or acquiring royalties or other non-operating mineral or leasehold interests and the execution of division orders, contracts for sale, leases and other instruments incidental to the ownership of the nonoperating interests.

B.  For the purposes of this section, any foreign limited liability company which owns income-producing real or tangible personal property in this state, other than property exempted by subsection A of this section, will be considered transacting business in this state.

C.  A person shall not be deemed to be doing business in this state solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

D.  This section does not apply in determining the contracts or activities that may subject a foreign limited liability company to service of process or taxation in this state or to regulation under any other law of this state.

Added by Laws 1992, c. 148, § 50, eff. Sept. 1, 1992.  Amended by Laws 2001, c. 405, § 34, eff. Nov. 1, 2001; Laws 2004, c. 255, § 50, eff. Nov. 1, 2004.

§18-2050.  Foreign limited liability company - Action to restrain transacting business in state.

The Attorney General may maintain an action to restrain a foreign limited liability company from transacting business in this state in violation of this act.

Added by Laws 1992, c. 148, § 51, eff. Sept. 1, 1992.

§18-2051.  Action to recover judgment - Conditions.

A member may bring an action in the right of the limited liability company to recover a judgment in its favor if all of the following conditions are met:

1.  Either:

a. management of the limited liability company is vested in a manager or managers who have the sole authority to cause the limited liability company to sue in its own right, or

b. management of the limited liability company is reserved to the members but the plaintiff does not have the authority to cause the limited liability company to sue in its own right under the provisions of an operating agreement; and

2.  The plaintiff has made demand on those managers or those members with such authority requesting that such managers or such members cause the limited liability company to sue in its own right; and

3.  The members or managers with such authority have wrongfully refused in the exercise of their business judgment to bring the action or, after adequate time to consider the demand, have failed to respond to such demand; and

4.  The plaintiff:

a. is a member of the limited liability company at the time of bringing the action, and

b. was a member of the limited liability company at the time of the transaction of which he complains, or his status as a member of the limited liability company thereafter developed upon him pursuant to the terms of the operating agreement from a person who was a member at such time; and

5.  The plaintiff fairly and adequately represents the interests of the members in enforcing the rights of the limited liability company.

Added by Laws 1992, c. 148, § 52, eff. Sept. 1, 1992.

§18-2052.  Derivative action - Complaint.

In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by the managers or the members who would otherwise have the authority to cause the limited liability company to sue in its own right.

Added by Laws 1992, c. 148, § 53, eff. Sept. 1, 1992.

§18-2053.  Derivative action - Expenses - Disposition of proceeds.

A.  If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorneys' fees, and shall direct him to remit to the limited liability company the remainder of those proceeds received by him.

B.  In any action hereafter instituted in the right of any domestic or foreign limited liability company by a member or members thereof, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the parties named as defendants the reasonable expenses, including attorneys' fees, incurred by them in the defense of such action.

Added by Laws 1992, c. 148, § 54, eff. Sept. 1, 1992.

§18-2054.  Merger or consolidation.

A.  Pursuant to an agreement of merger or consolidation, a domestic limited liability company may merge or consolidate with or into one or more domestic or foreign limited liability companies or other business entities.  As used in this section, "business entity" means a domestic or foreign corporation, business trust, common law trust, or unincorporated business including a partnership, whether general or limited.

B.  Unless otherwise provided in the articles of organization or the operating agreement, a merger or consolidation shall be approved by each domestic limited liability company which is to merge or consolidate by a majority of the membership interest or, if there is more than one class or group of members, then by a majority of the membership interest of each class or group.  In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation.  Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

C.  If a domestic limited liability company is merging or consolidating pursuant to this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file articles of merger or consolidation with the Office of the Secretary of State.  The articles of merger or consolidation shall state:

1.  The name and jurisdiction of formation or organization of each of the limited liability companies or other business entities which are to merge or consolidate;

2.  That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies or other business entities which is to merge or consolidate;

3.  The name of the surviving or resulting domestic limited liability company or other business entity;

4.  The future effective date or time, which shall be a specific date or time not later than a time on the nineteenth day after the filing, of the merger or consolidation if it is not to be effective upon the filing of the articles of merger or consolidation;

5.  That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

6.  That a copy of the agreement of merger or consolidation shall be furnished by the surviving or resulting domestic limited liability company or other business entity, upon request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate;

7.  In the case of a merger, any amendments or changes in the articles of organization of the surviving domestic limited liability company that are to be effected by the merger;

8.  In the case of a consolidation, that the articles of organization of the resulting domestic limited liability company shall be as set forth in an attachment to the articles of consolidation; and

9.  If the surviving or resulting entity is not a domestic limited liability company or business entity formed or organized pursuant to the laws of this state, a statement that the surviving or resulting other business entity agrees to be served with process in this state in any action, suit, or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate; irrevocably appoints the Secretary of State as its agent to accept service of process in any action, suit, or proceeding; and specifies the address to which process shall be mailed to the entity by the Secretary of State.

D.  Any failure to file the articles of merger or consolidation in connection with a merger or consolidation which was effective prior to September 1, 1992, shall not affect the validity or effectiveness of any such merger or consolidation.

E.  A merger or consolidation shall be effective upon the filing with the Secretary of State of articles of merger or consolidation, unless a future effective date or time is provided in the articles of merger or consolidation.

F.  Articles of merger or consolidation terminate the separate existence of a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation.

G.  Once any merger or consolidation is effective pursuant to this section, for all purposes of the laws of this state, all of the rights, privileges, and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated and all property, real, personal, and mixed, and all debts due to each domestic limited liability company or other business entity, as well as all other things and causes of action belonging to each domestic limited liability company or other business entity shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each domestic limited liability company or other business entity that has merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this state, in any domestic limited liability company or other business entity shall not revert or be in any way impaired by reason of this section, but all rights of creditors and all liens upon any property of each domestic limited liability company or other business entity shall be preserved unimpaired.  All debts, liabilities and duties of each domestic limited liability company or other business entity that has merged or consolidated shall thereafter attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against the surviving or resulting limited liability company or other entity to the same extent as if the debts, liabilities, and duties had been incurred or contracted by the surviving or resulting limited liability company or other entity.  Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require the domestic limited liability company to wind up its affairs or pay its liabilities and distribute its assets.

Added by Laws 1992, c. 148, § 55, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 145, § 8, eff. Nov. 1, 1997; Laws 2004, c. 255, § 51, eff. Nov. 1, 2004.

§18-2054.1.  Conversion of certain entities to a limited liability company.

ONVERSION OF CERTAIN ENTITIES

TO A LIMITED LIABILITY COMPANY

A.  As used in this section, the term "business entity" means a domestic corporation, partnership, whether general or limited, business trust, common law trust, or other unincorporated association.

B.  Any business entity may convert to a domestic limited liability company by complying with subsection H of this section and filing with the Secretary of State in accordance with Section 2007 of this title articles of conversion to a limited liability company that have been executed in accordance with Section 2006 of this title, to which shall be attached articles of organization that comply with Sections 2005 and 2008 of this title and have been executed by one or more authorized persons in accordance with Section 2006 of this title.

C.  The articles of conversion to a limited liability company shall state:

1.  The date on which the business entity was first formed;

2.  The name of the business entity immediately prior to the filing of the articles of conversion to limited liability company;

3.  The name of the limited liability company as set forth in its articles of organization filed in accordance with subsection B of this section; and

4.  The future effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after the filing, of the conversion to a limited liability company if it is not to be effective upon the filing of the articles of conversion to a limited liability company and the articles of organization.

D.  Upon the filing in the Office of the Secretary of State of the articles of conversion to a limited liability company and the articles of organization or upon the future effective date or time of the articles of conversion to limited liability company and the articles of organization, the business entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this act, except that notwithstanding Section 2004 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the business entity was formed.

E.  The conversion of any business entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the business entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to the conversion.

F.  When any conversion shall have become effective under this section, for all purposes of the laws of this state, all of the rights, privileges and powers of the business entity that has converted, and all property, real, personal and mixed, and all debts due to the business entity, as well as all other things and causes of action belonging to the business entity, shall be vested in the domestic limited liability company and shall thereafter be the property of the domestic limited liability company as they were of the business entity that has converted, and the title to any real property vested by deed or otherwise in the business entity shall not revert or be in any way impaired by reason of this act, but all rights of creditors and all liens upon any property of the business entity shall be preserved unimpaired, and all debts, liabilities and duties of the business entity that has converted shall thenceforth attach to the domestic limited liability company and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it.

G.  Unless otherwise agreed or otherwise provided by any laws of this state applicable to the converting business entity, the converting business entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of the business entity and shall constitute a continuation of the existence of the converting business entity in the form of a domestic limited liability company.  When a business entity has been converted to a limited liability company pursuant to this section, the limited liability company shall, for all purposes of the laws of this state, be deemed to be a continuation of the converting business entity.

H.  Before filing the articles of conversion of a business entity to a limited liability company with the Office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the business entity and the conduct of its business or by applicable law, as appropriate, and an operating agreement shall be approved by the same authorization required to approve the conversion.

I.  In connection with a conversion hereunder, rights or securities of or interests in the business entity that is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in the domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other business entity.

J.  The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, a business entity to this state by any other means provided for in an operating agreement or other agreement or as otherwise permitted by law, including by the amendment of an operating agreement or other agreement.

Added by Laws 2001, c. 405, § 35, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 255, § 52, eff. Nov. 1, 2004.

§18-2054.2.  Approval of conversion of a limited liability company.

PPROVAL OF CONVERSION OF

A LIMITED LIABILITY COMPANY

A.  A domestic limited liability company may convert to a business entity upon the authorization of such conversion in accordance with this section.  As used in this section, the term "business entity" means a domestic corporation, partnership, whether general or limited, business trust, common law trust, or other unincorporated association.

B.  If the operating agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the operating agreement.

C.  If the operating agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the operating agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to a merger or consolidation.

D.  If the operating agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval of a majority of the membership interest or, if there is more than one class or group of members, then by a majority of the membership interest in each class or group of members.  Notwithstanding the foregoing, in addition to any other authorization required by this section, if the business entity into which the limited liability company is to convert does not afford all of its interest holders protection against personal liability for the debts of the business entity, the conversion must be authorized by any and all members who would be exposed to personal liability.

E.  Unless otherwise agreed, the conversion of a domestic limited liability company to another business entity pursuant to this section shall not require the limited liability company to wind up its affairs or pay its liabilities and distribute its assets.

F.  In connection with a conversion of a domestic limited liability company to another business entity pursuant to this section, rights or securities of or interests in the domestic limited liability company which are to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the business entity into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another business entity.

G.  If the governing act of the domestic business entity into which the limited liability company is converting does not provide for the filing of a conversion notice with the Secretary of State, articles of conversion executed in accordance with Section 2006 of this title, shall be filed in the office of the Secretary of State in accordance with Section 2007 of this title.  The articles of conversion shall state:

1.  The name of the limited liability company and, if it has been changed, the name under which its articles of organization were originally filed;

2.  The date of filing of its original articles of organization with the Secretary of State;

3.  The future effective date or time, which shall be a date or time not later than the nineteenth day after the time of the filing, of the conversion if it is not to be effective upon the filing of the articles of conversion; and

4.  That the conversion has been approved in accordance with this section.

H.  Upon the filing of a conversion notice with the Secretary of State, whether under subsection G of this section or under the governing act of the domestic business entity into which the limited liability company is converting, the filing of any formation document required by the governing act of the domestic entity into which the limited liability company is converting, and payment to the Secretary of State of all prescribed fees, the Secretary of State shall certify that the limited liability company has filed all documents and paid all required fees, and thereupon the limited liability company shall cease to exist as a limited liability company of this state.  The Secretary of State's certificate shall be prima facie evidence of the conversion by the limited liability company.

Added by Laws 2001, c. 405, § 36, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 255, § 53, eff. Nov. 1, 2004.

§18-2054.3.  Appraisal rights.

An operating agreement or other agreement may provide that contractual appraisal rights with respect to a membership interest or another interest in a limited liability company shall be available for any class or group of members or membership interests in connection with any amendment of an operating agreement, any merger or consolidation to which the limited liability company is a constituent party, any conversion of the limited liability company to another business entity, any transfer to or domestication in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets.  The district court shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

Added by Laws 2004, c. 255, § 54, eff. Nov. 1, 2004.

§18-2054.4.  Establishment of one or more series of members, managers or membership interests - Enforceability of debts, liabilities, obligations and expenses - Powers and duties - Voting rights - Management of series - Distributions - Termination of series - Registration of foreign company.

A.  An operating agreement may establish or provide for the establishment of one or more designated series of members, managers or membership interests having separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

B.  Notwithstanding anything to the contrary set forth in this act or under other applicable law, if an operating agreement establishes or provides for the establishment of one or more series, and if separate and distinct records are maintained for any such series and the assets associated with any such series are held, directly or indirectly, including through a nominee or otherwise, and accounted for separately from the other assets of the limited liability company, or any other series thereof, and if the operating agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the articles of organization of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the operating agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of the series.  Notice in articles of organization of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes regardless of whether the limited liability company has established any series when the notice is included in the articles of organization, and there shall be no requirement that any specific series of the limited liability company be referenced in the notice.  The fact that articles of organization containing the foregoing notice of the limitation on liabilities of a series are on file in the office of the Secretary of State shall constitute notice of the limitation on liabilities of a series.

C.  Notwithstanding Section 2022 of this title, under an operating agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

D.  An operating agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation in the manner provided in the operating agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series.  An operating agreement may provide for the taking of an action, including the amendment of the operating agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the operating agreement a class or group of the series of membership interests that was not previously outstanding.  An operating agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

E.  An operating agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter.  Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

F.  Unless otherwise provided in an operating agreement, the management of a series shall be vested in the members associated with the series in proportion to their membership interest, with the decision of members owning a majority of the membership interest controlling; provided, however, that if an operating agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the operating agreement.  The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in an operating agreement.  A series may have more than one manager.  Subject to paragraph 3 of Section 2014 of this title, a manager shall cease to be a manager with respect to a series as provided in an operating agreement.  Except as otherwise provided in an operating agreement, any event under this chapter or in an operating agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause the manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

G.  Subject to subsections H and K of this section, and unless otherwise provided in an operating agreement, at the time a member associated with a series that has been established in accordance with subsection B of this section becomes entitled to receive a distribution with respect to the series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution.  An operating agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

H.  Notwithstanding Section 2040 of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection B of this section.  A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection B of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the series, other than liabilities to members on account of their membership interests with respect to the series and liabilities for which the recourse of creditors is limited to specified property of the series, exceed the fair value of the assets associated with the series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with the series only to the extent that the fair value of that property exceeds that liability.  For purposes of the immediately preceding sentence, the term "distribution" shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.  A member who receives a distribution in violation of this subsection, and who knew or should have known at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution.  A member who receives a distribution in violation of this subsection, and who did not know and had no reason to know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution.  Subject to subsection C of Section 2040 of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

I.  Unless otherwise provided in the operating agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to the series upon the assignment of all of the member's membership interest with respect to the series.  Except as otherwise provided in an operating agreement, any event under this chapter or an operating agreement that causes a member to cease to be associated with a series shall not, in itself, cause the member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether the member was the last remaining member associated with the series.

J.  Subject to Section 2037 of this title, except to the extent otherwise provided in the operating agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company.  The termination of a series established in accordance with subsection B of this section shall not affect the limitation on liabilities of the series provided by subsection B of this section.  A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under Section 2037 of this title or otherwise upon the first to occur of the following:

1.  At the time specified in the operating agreement;

2.  Upon the happening of events specified in the operating agreement;

3.  Unless otherwise provided in the operating agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with the series or, if there is more than one class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members associated with the series who own more than two-thirds of the then-current membership interest owned by all of the members associated with the series or by the members in each class or group of the series, as appropriate; or

4.  The termination of the series under subsection L of this section.

K.  Unless otherwise provided in the operating agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than one class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by a majority of the membership interest owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection B of this section, the district court, upon cause shown, may wind up the affairs of the series upon application of any member associated with the series, the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.  The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and the series, take all actions with respect to the series as are permitted under subsection A of Section 2039 of this title.  The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in Section 2040 of this title, which section shall apply to the winding up and distribution of assets of a series.  Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

L.  On application by or for a member or manager associated with a series established in accordance with subsection B of this section, the district court may decree termination of the series whenever it is not reasonably practicable to carry on the business of the series in conformity with an operating agreement.

M.  If a foreign limited liability company that is registering to do business in this state in accordance with Section 2043 of this title is governed by an operating agreement that establishes or provides for the establishment of designated series of members, managers or membership interests having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company.  In addition, the foreign limited liability company shall state on the application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of the series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and, unless otherwise provided in the operating agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of the series.

Added by Laws 2004, c. 255, § 55, eff. Nov. 1, 2004.

§18-2055.  Fees.

The Secretary of State shall charge and collect the following fees:

1.  For filing the original articles of organization, a fee of One Hundred Dollars ($100.00);

2.  For filing amended, corrected or restated articles of organization, a fee of Fifty Dollars ($50.00);

3.  For filing articles of merger or consolidation and issuing a certificate of merger or consolidation or filing articles of conversion, a fee of One Hundred Dollars ($100.00);

4.  For filing articles of dissolution and issuing a certificate of cancellation, a fee of Fifty Dollars ($50.00);

5.  For filing a certificate of correction of statements in an application for registration of a foreign limited liability company, a fee of One Hundred Dollars ($100.00);

6.  For issuing a certificate for any purpose whatsoever, a fee of Ten Dollars ($10.00);

7.  For filing an application for reservation of a name, or for filing a notice of the transfer or cancellation of any name reservation, a fee of Ten Dollars ($10.00);

8.  For filing a statement of change of address of the principal office or resident agent, or both, or the resignation of a resident agent, a fee of Twenty-five Dollars ($25.00);

9.  For filing an application for registration as a foreign limited liability company, a fee of Three Hundred Dollars ($300.00);

10.  For filing an application of withdrawal as provided in Section 2047 of this title, a fee of One Hundred Dollars ($100.00);

11.  For any service of notice, demand, or process upon the Secretary of State as resident agent of a limited liability company, a fee of Twenty-five Dollars ($25.00), which amount may be recovered as taxable costs by the party to be sued, action, or proceeding causing such service to be made if such party prevails therein; and

12.  For acting as the registered agent, a fee of Forty Dollars ($40.00) shall be paid on July 1 each year to the Office of the Secretary of State.

All fees shall be properly accounted for and shall be paid into the State Treasury monthly.  All fees received by the Secretary of State pursuant to the provisions of this section shall be paid to the credit of the Revolving Fund for the Office of the Secretary of State created pursuant to Section 276.1 of Title 62 of the Oklahoma Statutes.

Added by Laws 1992, c. 148, § 56, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 366, § 25, eff. Sept. 1, 1993; Laws 1994, c. 382, § 19, eff. Sept. 1, 1994; Laws 2001, c. 406, § 13, emerg. eff. June 4, 2001; Laws 2002, c. 22, § 3, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 405, § 37 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§18-2055.1.  Failure to pay registered agent fees.

FAILURE TO PAY REGISTERED AGENT FEES

A domestic or foreign limited liability company for which the Secretary of State acts as the registered agent that fails to pay the registered agent fee by the due date as provided in paragraph 12 of Section 2055 of this title shall be subject to the provisions of Sections 29 and 39 of this act.

Added by Laws 1996, c. 69, § 15, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 405, § 38, eff. Nov. 1, 2001.

§18-2055.2.  Annual certificate for domestic limited liability company and foreign limited liability company.

ANNUAL CERTIFICATE FOR DOMESTIC LIMITED LIABILITY

COMPANY AND FOREIGN LIMITED LIABILITY COMPANY

A.  Every domestic limited liability company and every foreign limited liability company registered to do business in this state shall file a certificate each year in the Office of the Secretary of State which shall confirm it is an active business and include its principal place of business address.

B.  The annual certificate shall be due on July 1 following the close of the calendar year until the dissolution of the articles of organization or the withdrawal of the foreign limited liability company has been filed with the Secretary of State.

C.  The Secretary of State shall, at least sixty (60) days prior to July 1 of each year, cause to be mailed a notice of the annual certificate to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent; or, if there is no agent listed upon the records of the Secretary of State, the last known principal place of business address of the limited liability company.

D.  A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to file the annual certificate within sixty (60) days after the date due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in this state.

E.  Until dissolution or withdrawal, a domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to file the annual certificate with the Secretary of State may be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in this state upon the filing of the annual certificate for each year for which the domestic limited liability company or foreign limited liability company neglected, refused or failed to file the annual certificate within three (3) years from the date it is due.

F.  A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to file an annual certificate with the Secretary of State or pay the registered agent fee to the Secretary of State shall remain a domestic limited liability company formed under this act until dissolution of its articles of organization.  The Secretary of State shall not accept for filing any certificate or articles, except a resignation of a registered agent when a successor registered agent is not being appointed, required or permitted by this act to be filed in respect to any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to file an annual certificate, and shall not issue any certificate of good standing with respect to the domestic limited liability company or foreign limited liability company, unless or until the domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in this state.

G.  A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in this state by reason of its neglect, refusal or failure to file an annual certificate or pay an annual registered agent fee to the Secretary of State may not maintain any action, suit or proceeding in any court of this state until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in this state.  An action, suit or proceeding may not be maintained in any court of this state by any successor or assignee of the domestic limited liability company or foreign limited liability company on any right, claim or demand arising out of the transaction of business by the domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in this state until the domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has filed its annual certificate with the Secretary of State or paid its registered agent fee to the Secretary of State then due and payable, together with penalties.

H.  The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to file an annual certificate or pay a registered agent fee to the Secretary of State shall not impair the validity on any contract, deed, mortgage, security interest, lien or act of the domestic limited liability company or foreign limited liability company or prevent the domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of this state.

I.  A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of the domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of the domestic limited liability company or foreign limited liability company to file an annual certificate or pay a registered agent fee to the Secretary of State or by reason of the domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

Added by Laws 2001, c. 405, § 39, eff. Nov. 1, 2001.

§18-2056.  Action to compel execution or filing of articles or other documents.

Any person who is adversely affected by the failure or refusal of any person to execute and file any articles or other document to be filed under this act may petition the district court in the county where the registered office of the limited liability company is located or, if no such address is on file with the Secretary of State, in Oklahoma County, to direct the execution and filing of the articles or other document.  If the court finds that it is proper for the articles or other document to be executed and filed and that there has been failure or refusal to execute and file such document, it shall order the Secretary of State to file the appropriate articles or other document.

Added by Laws 1992, c. 148, § 57, eff. Sept. 1, 1992.

§18-2057.  Application of act to foreign and interstate commerce.

The provisions of this act shall apply to commerce with foreign nations and among the several states only as permitted by law.

Added by Laws 1992, c. 148, § 58, eff. Sept. 1, 1992.

§18-2058.  Rules of construction of act.

RULES OF CONSTRUCTION OF ACT

A.  The rules that statutes in derogation of the common law are to be strictly construed shall have no application to the Oklahoma General Corporation Act.

B.  The law of estoppel shall apply to this act.

C.  The law of agency shall apply under this act.

D.  It is the policy of this act to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

E.  This act shall not be construed so as to impair the obligations of any contract existing when the act goes into effect, nor to affect any action or proceedings begun or right accrued before this act takes effect.

Added by Laws 1992, c. 148, § 59, eff. Sept. 1, 1992.  Amended by Laws 2001, c. 405, § 40, eff. Nov. 1, 2001.

§18-2059.  District court - Jurisdiction.

The district court shall have jurisdiction to enforce the provisions of this act.

Added by Laws 1992, c. 148, § 60, eff. Sept. 1, 1992.

§18-2060.  Cases not covered by this act.

In any case not provided for in this act, the rules of law and equity, including the law merchant, shall govern.

Added by Laws 1992, c. 148, § 61, eff. Sept. 1, 1992.



Title 19. — Counties and County Officers

OKLAHOMA STATUTES

TITLE 19.

COUNTIES AND COUNTY OFFICERS

_________

§191.  Powers in general.

Each organized county within the state shall be a body corporate and politic and as such shall be empowered for the following purposes:

1.  To sue and be sued;

2.  To purchase and hold real and personal estate for the use of the county, and lands sold for taxes as provided by law;

3.  To sell and convey any real or personal estate owned by the county, and make such order respecting the same as may be deemed conducive to the interests of the inhabitants;

4.  To execute leases of real property owned by the county to nonprofit corporations organized for the general purpose of historical preservation;

5.  To make all contracts and do all other acts in relation to the property and concerns of the county necessary to the exercise of corporate or administrative power; and

6.  To exercise such other and further powers as may be especially provided for by law.

R.L. 1910, § 1497.  Amended by Laws 1986, c. 135, § 1, emerg. eff. April 17, 1986.

§192.  Property of county.

Any real or personal estate heretofore or which may be hereafter conveyed to any county shall be deemed the property of such county.

R.L. 1910, § 1498.

§193.  Powers of county exercised by board of commissioners  Contracts while not acting as a board.

The powers of a county as a body politic and corporate shall be exercised by its board of county commissioners.

It is hereby declared to be contrary to law, and against public policy, for any individual county commissioner, or commissioners, when not acting as a board, to enter into any contract, or to attempt to enter into any contract, as to any of the following matters:

(a) Any purchase of equipment, machinery, supplies or materials of any kind for any county or any commissioner's district, or districts, thereof;

(b) Any contract or agreement relating to or for the leasing or rental of any equipment, machinery, supplies or materials for any county or any commissioner's district, or districts, thereof;

(c) To do or transact any business relating to such county, or any commissioner's district, or districts thereof, or to make any contract or agreement of any kind relating to the business of such county, or any commissioner's district, or districts thereof;

And none of such acts or attempted contracts as above set forth, done or attempted to be done, by an individual county commissioner or commissioners, when not acting as a board, shall ever be subject to ratification by the board of county commissioners, but shall be illegal, unlawful and wholly void.

Provided that nothing herein shall be construed as prohibiting or preventing the chairman of the board of county commissioners from performing such duty or duties as he may be required by law to perform as chairman of such board, but only after the board, by a majority vote thereof, shall have authorized and directed such performance by said chairman.

R.L. 1910, § 1499.  Amended by Laws 1955, p. 153, § 1.

§194.  County to sue or be sued in name of board.

In all suits or proceedings by or against a county, the name in which a county shall sue or be sued shall be, "Board of County Commissioners of the County of _____," but this provision shall not prevent county officers, where authorized by law, from suing in their official name for the benefit of the county.

R.L. 1910, § 1500.

§195.  Process  How served.

In all legal proceedings against the county, process shall be served on the county clerk as the clerk of the board of county commissioners, and whenever suit or proceedings shall be commenced, it shall be the duty of the clerk, forthwith to notify the district attorney and lay before the board of county commissioners at their next meeting, all the information he may have in regard to such suit or proceedings.

R.L. 1910, § 1501.

§196.  Payment of judgment against county.

When a judgment shall be rendered against the board of commissioners of any county, or against any county officer in any action prosecuted by or against him in his official name, where the same should be paid by the county, no execution shall issue upon the said judgment, but a tax sufficient to pay same shall be levied and collected in like manner as other county taxes, and when collected shall be paid by the county treasurer on the delivery of a proper receipt and the signing of an acknowledgment on the court record of said judgment, by the party in whose favor the judgment was rendered, or by his attorney of record, that same has been satisfied.

R.L. 1910, § 1502.

§197.  County Government Council.

The board of county commissioners of each county is hereby authorized to enter into interlocal agreements to participate in the County Government Council.  The Association of County Commissioners of Oklahoma, Inc., may be designated the administrator of the County Government Council.

Added by Laws 1980, c. 302, § 4, eff. July 1, 1980.

§19-8.  Public works contracts.

A.  Any public works contract shall provide for partial payment based upon work completed.  The contract shall provide that up to ten percent (10%) of all such partial payments made shall be withheld as retainage.  At any time the contractor has completed in excess of fifty percent (50%) of the total contract amount, the retainage shall be reduced to not less than five percent (5%) of the amount earned to date if the owner or owner's duly authorized representative has determined that satisfactory progress is being made, and upon approval by the surety.  The amount retained shall be sufficient to ensure payment of:

1.  Any taxes due the State of Oklahoma;

2.  Personal property taxes or any municipal sales taxes due on the contractor's equipment and supplies;

3.  Any workers compensation coverage; and

4.  Any amount due and owing to any subcontractor who furnished any material or equipment to the contractor or performed any labor as a subcontractor, or as an artisan or day laborer in the employ of the contractor.

B.  For purposes of this section a public works contract means a contract between a county of this state and a contractor for the construction, alteration, repair, improvement, moving, wrecking or demolition of any highway, road, railroad, earthwork, building or other structure, project, development or improvement, whether it be in whole or in part.  The provisions of this section shall not apply to railroad companies operating in this state.

Added by Laws 1994, c. 72, § 1, eff. Sept. 1, 1994.

§19-8.1.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "County Home Rule Charter Act".

Added by Laws 1992, c. 220, § 1, eff. Sept. 1, 1992.

§19-8.2.  Authority to adopt or amend county home rule charter.

Any county in this state with a population of less than five hundred fifty thousand (550,000), according to the latest Federal Decennial Census, which contains a metropolitan area with a population of two hundred fifty thousand (250,000) or more, according to the latest Federal Decennial Census, may adopt or amend a County Home Rule Charter for county government which specifies those powers appropriate for said government and which are not inconsistent with the Oklahoma Constitution and laws of this state.

Added by Laws 1992, c. 220, § 2, eff. Sept. 1, 1992.

§19-8.3.  Designation of charter commission members - Filing of names - Submission of formation question to voters - Organizational meeting - Time for completion of work - Publication of proposed charter or amendment - Submission to voters.

A.  Upon a resolution approved by a majority of the members of the board of county commissioners of the county or upon a petition signed by registered voters of the county equal in number to ten percent (10%) of the total number of votes cast in the county for Governor at the immediately preceding gubernatorial election, the members of the proposed charter commission shall be designated as follows:

1.  Fifteen (15) members shall be designated by the board of county commissioners.  Five members shall be designated by each county commissioner, at least two of which shall be residents of an unincorporated portion of the county, or residents of a municipality other than the largest municipality located within said county.  The members designated by each county commissioner must reside in that county commissioner's district;

2.  Two members shall be designated by the county court clerk, at least one of which shall be a resident of an unincorporated portion of the county or a resident of a municipality other than the largest municipality located within the county;

3.  Two members shall be designated by the county clerk, at least one of which shall be a resident of an unincorporated portion of the county or a resident of a municipality other than the largest municipality located within the county;

4.  Two members shall be designated by the county treasurer, at least one of which shall be a resident of an unincorporated portion of the county or a resident of a municipality other than the largest municipality located within the county;

5.  Two members shall be designated by the county assessor, at least one of which shall be a resident of an unincorporated portion of the county or a resident of a municipality other than the largest municipality located within the county; and

6.  Two members shall be designated by the county sheriff, at least one of which shall be a resident of an unincorporated portion of the county or a resident of a municipality other than the largest municipality located within the county.

The members shall be designated and their names filed with the county election board within thirty (30) days from the date the resolution was adopted by the board of county commissioners or the date the petition was filed with the board.

Upon the designation of the members of the proposed charter commission as provided in this subsection, the county election board shall submit to the voters of the county at the next November general  election not less than ninety (90) days thereafter, or at a special election called for such purpose, the question:

"Shall a charter commission, to be composed of the following members: ________________________________ be authorized to frame a proposed charter or amend an existing charter for the County of ____________?

/  / YES

/  / NO"

Nothing in the County Home Rule Charter Act shall be construed to prevent any officer of any municipality located within the county from serving as a member of the charter commission.

B.  If the proposition receives approval by a majority of the votes cast thereon, the chairman of the board of county commissioners of the county shall, within sixty (60) days, call an organizational meeting of said charter commission.  Such commission is hereby authorized to select a chairman and other officers as may be necessary, to adopt rules of procedure, and to draft a proposed County Home Rule Charter or amendments to an existing charter.  Such commission shall complete its work on a proposed charter or amendments to an existing charter within six (6) months from the time said organizational meeting of such commission was convened.  Any proposed charter or amendments to an existing charter shall be published by the commission in a newspaper of general circulation in the county on at least two occasions.  At least seven (7) days shall elapse between the first and last day of publication.  The first day of such publication shall be within forty-five (45) days from the date the commission submits its proposed charter or amendments to an existing charter.  Copies of the proposed charter or amendments to the existing charter shall be made available for distribution to the qualified voters of the county at the place where meetings of the board of county commissioners of the county are usually held.

C.  Within ninety (90) days after the commission submits its proposed charter or amendments to an existing charter to the board of county commissioners of the county, the officer or agency responsible for certifying public questions shall submit to the voters of the county at the next regular countywide election or at a special election which may be called for said purpose by the board of county commissioners, the question:

"Shall the proposed charter (or amendments) for _________ County be adopted?

/  / YES

/  / NO"

Said charter or said amendments shall become effective if approved by a majority of the registered voters voting thereon, subject to provisions of the Oklahoma Constitution and laws of this state.

Added by Laws 1992, c. 220, § 3, eff. Sept. 1, 1992.

§19-8.4.  Provisions of charter.

A.  A charter shall set forth the structure of the county government and the manner in which it is to function.  The charter may provide for a governing body, which may be other than as presently constituted, which shall be elective, and service shall be upon the qualifications, terms, plan of representation and conditions of tenure and compensation as may be fixed by the charter.  The term for service of the governing body shall not exceed four (4) years.  In addition to the powers and duties provided by the charter, the governing body shall exercise all powers, and discharge all duties which, in the absence of the provisions of said charter, would devolve by law to the board of county commissioners or any other county governmental board, agency, commission or council.  Said charter may provide for the organization, reorganization, establishment and administration of the government of the county, including the control and regulations of the performance of and the compensation for all duties required in the conduct of county affairs.  The charter may authorize the governing body to create or consolidate any county office, department or agency, define the duties thereof, fix the compensation for service therein, make the same elective or appointive, and prescribe the time, qualifications and conditions of tenure in any such county office, department or agency.

B.  Any county electing to operate pursuant to such charter as authorized by the provisions of this act shall have the power by charter provision to levy, assess and collect taxes pursuant to the provisions of Section 20 of Article X of the Oklahoma Constitution.  The limit of the aggregate taxes which may be levied, assessed and collected by such county shall not exceed the limit or total fixed, or hereafter fixed, by the Oklahoma Constitution or by statute.

C.  In addition to the powers herein provided and in addition to powers included in County Home Rule Charters, any county may amend its charter to include powers, functions and duties which may be provided for by the Oklahoma Constitution or by statute.

D.  Any county operating pursuant to such charter as authorized by the provisions of this act shall have the power to borrow money for all lawful purposes under its charter, including the refunding of a lawful debt, in a manner conforming to the Oklahoma Constitution and the general laws of the state, and may issue obligations for such purposes.  Such obligations and such tax to be levied to meet said liability shall not be valid unless authorized by a vote of the registered voters of the county pursuant to the provisions of the laws of this state.  County obligations maturing after a period of five (5) years shall be issued to mature serially, fixing the first maturity of principal at a time not to exceed two (2) years after the date of the issuance of such obligations.  The obligations may pledge the full faith and credit of the county, but in no event shall the aggregate obligations so issued, in principal amount outstanding at any one time, exceed the constitutional limits for such obligations and indebtedness and its supporting tax shall constitute a first and superior lien upon the property taxable in such county.

E.  Charters adopted shall make appropriate provisions for the abandonment, revocation and amendment of such charter, subject only to the requirement that a majority of the registered voters of the county must approve such proposal.  The provisions of the County Home Rule Charter Act shall be selfexecuting.

Added by Laws 1992, c. 220, § 4, eff. Sept. 1, 1992.

§19-8.5.  Charter provision contrary to or inconsistent with sovereignty and public policy.

Nothing contained in this act shall be deemed to authorize the adoption of charter provisions contrary to or inconsistent with the sovereignty and established public policies of this state and no provision having such effect shall be valid.

Added by Laws 1992, c. 220, § 5, eff. Sept. 1, 1992.

§1911.  Vote by people  Taxable property  Area  Population.

Before any new counties shall be established, or any county lines in this state shall be altered or changed, such question shall first be submitted to a vote of the qualified electors residing in the territory to be formed into such new county or transferred to another county, and shall be approved by the sixty percent (60%) of the votes cast in each particular territory sought to be taken from an existing county in said election; provided, no new county shall be formed of less than four hundred square miles taxable area, nor with a population of less than fifteen thousand people, nor with taxable wealth less than two and onehalf million dollars, as shown by the current tax rolls.  Nor shall any territory be taken from an existing county for any purpose bringing the newly created lines of such existing county nearer than ten miles to the county seat thereof.  Nor shall the taxable area, population or taxable wealth of said existing county be reduced below that required for a new county.  Nor shall any territory, in any case, be transferred from one county to an existing county, if, by such transfer of territory, the county from which the territory to be taken will then be smaller in area than the county to which the addition is made; provided, that when the territory is to be transferred from one existing county to either a new or an existing county, there must be sixty percent (60%) of the vote cast in such particular territory in favor of the transfer, and, in case the transfer to be to an existing county, the acceptance of such territory must first be approved by a majority vote of the electors of said county; provided, that any such election shall be governed by the general election laws, when same are not in conflict herewith.

Added by Laws 191011, c. 40, p. 72, § 1.

§1912.  Petition  Proclamation calling election  Counties excepted.

Upon a petition or petitions in writing, signed by fiftyone percent (51%) of the qualified electors residing in each particular territory sought to be created into a new county, or transferred to another county, such percent to be determined by the total vote cast in said territory for the head of the state ticket in the next preceding election, and it being made to appear that said petitioners are qualified electors of said territory and are fiftyone percent (51%) of each particular territory thereof, and it being made to appear that if a new county is to be formed, that same will consist of not less than five hundred (500) square miles of taxable area and will contain a population of not less than twenty thousand (20,000) people and will have not less than Four Million Dollars ($4,000,000.00) of taxable wealth as shown by the current tax rolls; that if the change or changes sought to be made are for the purpose of creating a new county it will not bring the newly created lines of such existing county or counties from which said territory is taken nearer than twenty (20) miles to the county seat thereof; that if the change or changes sought to be made for the purpose of transferring territory from an existing county or counties to another county, it will not bring the newly created lines in such existing county or counties from which any territory is taken nearer than fifteen (15) miles to the county seat thereof; that the taxable wealth of such existing county or counties will not be reduced below that required for a new county, and if the object sought is to transfer territory from one county to an existing county, it shall be made to appear that the county from which said territory is sought to be taken, will not be less in area than the county to which the addition is made, and such petition and such showing have been filed with and made before the Governor, shall within thirty (30) days issue his proclamation, calling an election to be held in said territory not less than sixty (60) nor more than seventy (70) days from the date of his proclamation.  That nothing in this bill shall apply to counties now existing containing eighteen hundred (1,800) square miles in area, which counties shall be governed by the Constitutional limitations.

Added by Laws 191011, c. 40, p. 73, § 2.  Amended by Laws 1917, c. 120, p. 185, § 1; Laws 1919, c. 213, p. 309, § 1.

§19-13.  Form of petition.

The following shall be substantially the form for every petition, or petitions, filed with the Governor, asking that an election be called for the purpose of creating such new county, or detaching territory from one county, for the purpose of adding same to another; provided, that this section shall not apply to petitions on file with the Governor, upon which an election has been called:

"Petition asking that an election be called for the creation of the proposed county of _____; said proposed county to embrace the following described territory.  (Here describe proposed county by metes and bounds)", or, if the election is to be called for detaching territory from an existing county, the heading of petition shall be as follows: "Petition asking that an election be called to detach the following described territory (Here describe territory, proposed to be detached by metes and bounds) from the county of _____, for the purpose of having said described territory added to the county of _____."

State of Oklahoma,  )

)  ss.

County of ______________)

To the Governor of the State of Oklahoma:

I most respectfully represent that I am ______ years of age; and am now, and have been for ____ years, a resident of such county and state above mentioned; that I am now residing within the precinct, or ward, in which I now propose to vote and have resided thereat for ____ years, and am a duly qualified elector in the precinct wherein I reside; and I do most respectfully petition Your Excellency to call an election for the purpose of creating the proposed county of ______; (or in event territory is to be detached from an existing county, and added to an existing county), to call an election for the purpose of detaching a portion of ______ county and adding same to ______ county; and I have not signed any other petition asking that an election be held under the provisions of this act.

Respectfully submitted

__________________________

Subscribed and sworn to before me this ____ day of ____ A.D.      (year).

__________________________

Notary Public.

My commission expires __________.

Added by Laws 1910-11, c. 40, p. 73, § 3.  Amended by Laws 1998, c. 246, § 5, eff. Nov. 1, 1998.

§1914.  Form of ballot  Election of officers.

The Governor shall cause to be placed upon the ballots, to be voted at any such election, the metes and bounds of the proposed new county, or the territory sought to be transferred, and if said election is for the purpose of creating a new county, the ballot shall contain the words "Shall said territory be formed into a new county?" followed by

"Yes"

"No"

If such election is for the formation of a new county, there shall also, and at the same time be held an election for the purpose of electing a full quota of county officers, for said proposed county, and there shall be separate ballots prepared for said purpose, containing the names of the various candidates to be voted for at said election, which said ballots, when voted, shall be placed in a separate box.  If the change sought to be made is the transfer of territory from one county to an existing county, said ballots shall contain the words, "Shall said territory become a part of ________ county?" (filling in the name of the county, to which said territory is sought to be transferred), followed by the words

"Yes"

"No"

Added by Laws 191011, c. 40, p. 75, § 4.

§1915.  Election supplies  How furnished.

The county election board of any county, holding such special election, shall furnish each voting precinct, or voting place in said county, with three ballot boxes, one of said boxes to be used for the depositing therein of the ballots on the formation of such new county, or the transferring of territory as voted; one box for the purpose of depositing therein the affidavits, as made, of all qualified electors; and one box for the depositing therein of the ballots for county and township officers as voted.  All ballots, affidavits, ballot boxes, and other election supplies, shall be furnished by the county election board, as provided by law, for the printing and furnishing of ballots in regular elections.

Added by Laws 191011, c. 40, p. 75, § 5.

§1916.  Election commissioners  Qualifications  Oath.

When any such special election is called, it shall be the duty of the Governor to select and commission one special election commissioner for each voting precinct or voting place in such county so holding such election as provided in this act; provided, that no such special election commissioner shall be, or have been a resident of the county or counties to be affected by such special election, and shall not be interested in any manner in the result thereof.  Every such commission shall be in writing and shall be signed by the Governor.  Before any such special election commissioner shall assume the duties of his office he shall take and subscribe to the following oath:

Oath.

I, ________ do solemnly swear (or affirm) that I will support, obey and defend the Constitution and laws of the State of Oklahoma and will discharge the duties of my office with fidelity and to the best of my ability; that I am not now and never have been a resident of the proposed county of ________; that I am not now and have never been a resident of the county or counties to be affected by such election; and that I am not now interested in any manner, in any business proposition, or in any institution located in any county to be affected by such election.

__________________________

Subscribed and sworn to before me this _____ day of ______ A. D. 19__.

__________________________

Notary Public.

My commission expires ______.

Added by Laws 191011, c. 40, p. 76, § 6.

§1917.  Duties of commissioners  Substitutes.

In selecting and commissioning said special election commissioners, the Governor shall assign each said commissioner to a particular voting precinct, or voting place in said territory, proposing to hold such special election; and for the purpose of said special election, the said commissioner so selected, shall perform the duties of an inspector of election in such precinct or voting place so assigned, as provided by the general election laws, when not in conflict with the provisions of this act.  It shall be the duty of each such special election commissioner to present himself to the county election board, at the office of the clerk of the county wherein said special election is to be held, not later than ten o'clock a. m. of the second day next preceding the date set for the holding of such special election, where he shall receive from said board and receipt therefor, the ballots, ballot boxes, poll books, tally sheets, stamps, pen, ink, pencils, and other material necessary for properly holding such election, and shall safely convey such material, so received, to the precinct, or voting place assigned, so that the polls may be duly and promptly opened on the date set for the holding of said special election.  In the event the special election commissioner of any precinct shall fail to present himself to the county election board for such election supplies and to receive the same at the time in this act specified, then it shall be the duty of the county election board to designate and appoint in writing, some qualified elector of the county, to perform all of the duties of said special election commissioner of such precinct at said election.

Added by Laws 191011, c. 40, p. 76, § 7.

§1918.  Booths and conveniences  Election officers  How appointed  Oath  Fees.

On the day set for the holding of said special election, it shall be the duty of said special election board, to see that each precinct, or voting place in said county, is supplied with booths and other necessary conveniences, for the proper holding of such election.  It shall be their duty to select two judges and two clerks for such said special election in each precinct or voting place; said judges and clerks, so acting, shall receive the fees as prescribed for like services in any general election.  It shall be the duty of the special election commissioner, to administer the oath to said judges or clerks of said election.  One of said judges and one of said clerks at each voting precinct shall be selected from a list submitted to said board by the organization favoring the formation of such new counties or the detaching of said territory, and one of said judges, and one of said clerks in each precinct, shall be selected from a list submitted by the organization opposing the formation of such new county or the detaching of said territory.

Added by Laws 191011, c. 40, p. 77, § 8.

§19-19.  Voting - Electors' affidavits - Form.

Every person desiring to vote at such special election, after having passed the challengers whose duty shall be the same as prescribed by law governing any general election, and being admitted to the room, shall, before being given a ballot, permit the clerks to fill out an affidavit and the intended voter shall subscribe and swear to the affidavit before the special election commissioner, after which such person shall be given tickets and permitted to prepare the same and deliver the ballots to the special election commissioner who shall, in the presence of the voter, deposit the ballot in the proper ballot box, and shall deposit the affidavit in the box provided for that purpose.  The form of affidavit required of all persons presenting themselves to vote at such special election shall be substantially as follows:

Affidavit.

State of Oklahoma, County of ______ ss.

______ of lawful age, first being duly sworn, upon oath deposes and says:  That he or she is a citizen of the United States, is over the age of eighteen years, that he or she has been for one year last past a bona fide resident of this state, of the county six months, and in ________ precinct thirty (30) days next preceding this date; that he or she came to his or her present residence from _______ and is a legally qualified elector in the precinct on this day and has not voted in the election.

___________________

Subscribed and sworn to before me this _____ day of ______ A.D.      (year).

Special Election Commissioner.

Added by Laws 1910-11, c. 40, p. 78, § 9.  Amended by Laws 1998, c. 246, § 6, eff. Nov. 1, 1998.

§1920.  Count  Canvass of returns.

Upon the holding of any such special election, the precinct board of canvassers, shall canvass the vote, make and certify the returns upon the election of county and township officers, and shall make and certify the returns upon the formation of such new county, or the detaching of said territory, to their respective county election board, which said board shall, immediately, in the presence of said special election commissioners canvass all such returns of elections held, as provided herein.

Added by Laws 191011, c. 40, p. 78, § 10.

§1921.  Returns and ballot boxes  Custody of same  Report to Governor.

Each of the special election commissioners shall be the custodians of the ballot boxes and affidavit boxes and of all certificates and returns of his precinct, and shall safely convey the same to the office of the county clerk, not later than twelve o'clock noon of the third day, next succeeding the day of election, and shall, at said time and place, meet with the other special election commissioners.  Each special election commissioner, shall deliver to the county clerk, the ballot boxes containing the ballots, affidavits and returns, relating to the election of county and township officers, and the formation of a new county, or detaching territory, and take a receipt therefor; and thereafter the county clerk shall be the custodian of said ballot boxes, and, during the canvassing of the returns and thereafter, shall preserve said boxes intact for a period of ninety days, unless relieved by an order of the court.  At said time and place, in the presence of said special election commissioners, said returns shall be canvassed by said county election board, as provided herein; and when said returns are canvassed and a transcript thereof has been prepared and signed by each said special election commissioners of said county, said special election commissioners shall select one of their number and commission him to proceed at once to the office of the Governor of the state, and to deliver to the Governor, said transcript of said election returns, and said special election commissioner so selected, shall immediately perform the duty assigned.

Added by Laws 191011, c. 40, p. 78, § 11.

§1922.  Proclamation of Governor  Designation of county seat  Officers.

Upon the receipt by the Governor, of the transcript of all the returns, as provided herein, he shall proceed at once to declare the result of said special election, and, if said election shall have been held for the purpose of forming a new county, and sixty percent (60%) of the votes cast in each particular territory be in favor of the formation of said proposed new county, the Governor shall, within sixty (60) days thereafter, issue his proclamation, declaring said new county legally created, and shall, after five (5) days notice to each and every place which is an applicant for the county seat of said county, give each and every such applicant a hearing as to the merits of each place to become the county seat of said county, and shall decide from the merits thus presented, which place shall be the temporary county seat thereof, and shall designate the same the county seat thereof, which place so designated shall be and remain the county seat, unless afterwards changed, as provided by law; and the candidates receiving the highest number of votes cast at said election, as returned and certified to the Governor for the various offices, shall be declared elected, and, at once, enter upon their duties as such officers.

Added by Laws 191011, c. 40, p. 79, § 12.

§1923.  Selection of permanent county seats.

In all new counties, created since the admission of the State of Oklahoma into the Union, and to be hereafter created, wherein temporary, or original county seat, has been, or will be, located or designated, other than by a vote of the people, an election shall be called and held to locate the permanent county seat, which election shall be called and held under the laws now in force governing the permanent location of county seats, included in Chapter Thirtyone, Article Four, of the Session Laws of 1907 and 1908; provided, that a majority of all the votes cast in the county, at such county seat election, shall be in favor of any town, such town shall thereafter be the county seat; provided, however, that where the temporary county seat theretofore designated, is within six (6) miles of the geographical center of the county (said geographical center to be determined by certificate from the Secretary of State, and said distance to be determined by measurement from said geographical center to the nearest corporate limits of such county seat) it shall require sixty percent (60%) of the total vote cast at such election by the competing town to effect the designation of such county seat, and unless such competing town be within six (6) miles of the geographical center of said county, in which event a majority vote shall suffice; provided, further, that those portions of Section 14, of Article Four of Chapter 31 of the Session Laws of 19071908 in conflict herewith, applying to counties created by the Constitution, shall have no force and effect with reference to elections to locate the permanent county seat of counties created since the adoption of the Constitution and since the admission of the State of Oklahoma into the Union.

Added by Laws 191011, c. 40, p. 80, § 12a.

§1924.  Supreme Court to decide controversies.

Exclusive, original jurisdiction is hereby conferred upon the Supreme Court of Oklahoma over all controversies that may arise under the provisions of this act, and any person affected by such election shall have a right to a hearing before the Supreme Court upon application filed and presented within thirty (30) days after any such election shall be held.

Added by Laws 191011, c. 40, p. 81, § 13.

§1925.  Precedence in court.

If any application for a hearing, upon any question arising after such election has been held, is filed with the Supreme Court, it shall be the duty of said court to make said matter special and give it precedence over the other business of said court, and consider and pass upon the same as speedily as is consistent with the business of said court.

Added by Laws 191011, c. 40, p. 81, § 14.

§1926.  Election expenses  How paid  Commissioners' compensation.

All special election commissioners, selected and commissioned as provided herein, shall receive as compensation for their services, the sum of Three Dollars ($3.00) per day for each and every day necessarily employed in the work connected with the holding of such election, including the time spent in going to and returning from said county, and the actual and necessary traveling expenses, and for maintenance in the performance of such duties.  Such commissioner shall prepare and file with the Governor a sworn itemized statement of time employed and expenses incurred, which said statement shall be by the Governor, forwarded to the county clerk of the county holding such election.  The expenses connected with the holding of any such special election, including the per diem and expenses of all such special election commissioners, shall be borne and paid for by the county out of any funds in the hands of the county treasurer.  The expenses of holding said election shall be paid, if the proposition is to create a new county, by the new county so created, if the proposition is successful; if the proposition is to detach territory from one county and add to another, by the county to which said territory is added, if the proposition is successful.

Added by Laws 191011, c. 40, p. 81, § 15.

§1927.  Challengers  Watchers  Poll book holders  How appointed.

In any such special election, the organization favoring the formation of such new county, or the detaching thereof any such territory, may appoint and designate one qualified elector in any precinct, or voting place, to act as challenger at such precinct, and may appoint or designate one poll book holder and one special watcher in any such precinct or voting place, and the organization opposing the formation of any such county, or the detaching of any such territory, shall have like privileges; provided, that the challenger, poll book holder and watcher shall perform duties as provided by law, governing any general election.

Added by Laws 191011, c. 40, p. 82, § 16.

§1928.  Official neglect  Felony.

Any election officer who shall be appointed, or commissioner, under the provisions of this act or the laws of Oklahoma, and who shall knowingly and willfully fail or refuse to perform required duties shall be guilty of a felony.

Added by Laws 191011, c. 40, p. 82, § 17.  Amended by Laws 1997, c. 133, § 144, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 144 from July 1, 1998, to July 1, 1999.

§1929.  What constitutes bribery.

Any person or corporation offering money or other thing of value, either directly or indirectly, for the purpose of influencing any voter for or against any proposition in such election shall be guilty of the felony of bribery.

Added by Laws 191011, c. 40, p. 82, § 18.  Amended by Laws 1997, c. 133, § 145, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 145 from July 1, 1998, to July 1, 1999.

§19-30.  Repealed by Laws 1961, p. 208, § 1.

§1931.  Vote for transfer of territory.

If the object sought be to transfer territory from one county to an existing county, and if sixty percent (60%) of the votes cast at said election vote "Yes", the Governor shall within ten (10) days after declaring the result of said election issue his proclamation calling an election to be held in the county to which said territory is sought to be transferred, which said election shall be held not less than thirty (30) nor more than forty (40) days thereafter.

R.L. 1910, § 1507.

§1932.  Vote to accept new territory.

Upon the holding of any election in any county to vote upon the acceptance of the territory which is seeking to be transferred to said county, the board of canvassers shall certify and return said vote to the Governor as required by law, who shall thereupon, and within ten (10) days thereafter, declare the result of said election, and if it appears that a majority of the votes cast at said election be in favor of accepting said territory, he shall, within ten (10) days thereafter, issue his proclamation declaring said territory legally transferred to said existing county, and cause the will of the election to be carried into effect.

R.L. 1910, § 1508.

§1933.  Division of assets and liabilities.

Upon the transfer of territory from a county to a new county or an existing county, said new county to which said territory is transferred shall be entitled to such proportionate part of the net assets of the county from which said territory is taken as the taxable wealth of the territory so transferred bears to the taxable wealth of the county from which said territory is taken, but if, as shown by the current tax rolls, the liabilities of the county from which said territory is taken shall exceed its resources at the time of the transfer, the county to which said transfer is made shall pay to said county that proportionate part of said excess as the taxable wealth of the territory received bears to the taxable wealth of said county.

R.L. 1910, § 1509.

§1934.  County commissioners may settle differences.

It shall be the duty of the county commissioners of the counties between which a settlement should be made by virtue of any transfer to meet and determine the amount due from one county to the other, and if a majority of said commissioners agree upon an amount found to be due, the commissioners of the county found to be indebted to the other county are hereby authorized and empowered to draw a warrant on the general fund of their county in favor of the county entitled to the same for the amount so found due:  Provided, that either county through its proper officers may within sixty days appeal from said finding to the district court of the county appealing:  Provided, further, that if a majority of said boards of county commissioners should fail to agree upon an amount due from one county to the other each of said boards of county commissioners shall file with the respective county clerks a report showing its finding, and also the finding of the commissioners of the other county and the county claiming an indebtedness shall, within six months after the filing of said report with the county clerk, institute suit in the district court of any county in the district in which the debtor county is situated, to recover the amount to be due by the board of county commissioners of said county.

R.L. 1910, § 1510.

§1935.  Meetings of commissioners to settle differences.

The meeting of the boards of county commissioners herein provided for shall be called by the chairman of the board of commissioners of the county to which said territory has been transferred, to meet in the county seat of said county not less than sixty (60) days from the date of issuance of the Governor's proclamation declaring said territory legally transferred, and said chairman shall give ten (10) days' written notice to each of the county commissioners of the said counties specifying the time and place of said meeting and shall be continued from day to day until their labors are concluded.

R.L. 1910, § 1511.

§1936.  Change in watercourse bounding counties as not changing taxable situs of property.

After the first day of January, 1963, where any county is bounded by the middle of the channel of any stream or watercourse, any change of such channel, whether by accretion, reliction, or avulsion, shall not bring about a change in the taxable situs of the property, and for all county and state purposes the boundary line will remain as originally shown on the tax rolls.  Provided, that, as to such property which may have become subject to litigation as a result of being carried on the tax rolls of two or more counties prior to the enactment of this section, or shall subsequently become subject to litigation as a result of being carried on the tax rolls of two or more counties without either being prior in point of time, such dispute shall be resolved by final decree of the court.

Added by Laws 1963, c. 123, § 1, emerg. eff. June 3, 1963.

§1961.  Jurisdiction and powers of Supreme Court  Summons  Scope of inquiry.

Original and exclusive jurisdiction is hereby conferred upon the Supreme Court to hear and determine any action that may be brought for the purpose of equitably dividing and distributing the property, assets and liabilities, derived through the process of taxation, bonds, warrants or other evidences of indebtedness, of any county formerly existing in the Territory of Oklahoma, between such county and any new county or counties created by the Constitution in whole or in part out of the territory of such county; and for the purpose of rendering and enforcing complete justice in any such action, the Supreme Court shall have the power to make and render all necessary orders, judgments and decrees, and to issue and enforce all necessary process, mesne, and final:

Provided, that the Supreme Court shall have exclusive original jurisdiction of all actions involving the custody of, or the right to transcribe the tax rolls or other records of any such county or counties, and the ownership and distribution of the taxes assessed and collectable therein:

Provided further, that, for the purpose of hearing and receiving evidence and reporting findings of law and fact, the Supreme Court may appoint a special master in chancery in such case.

The Clerk of the Supreme Court shall issue summons which shall be served on the defendants in any such action in the same manner as is provided by law for the issuance and service of summons in the district courts of this state:

Provided, that the Supreme Court shall inquire into and determine whether or not public property, derived through public or private donation or otherwise, shall be subject to division under the terms of this article; and unless the court so determine, it shall not take into consideration, in dividing the property, assets and liabilities, any property so derived, and, in the event the court so determines, it shall have jurisdiction to, and shall take all such property into consideration in dividing the property, assets and liabilities aforesaid; provided, that the provisions of this act shall apply to counties created, or attempted to be created, as provided by law, and subsequently dissolved by judicial decree; and provided further, that such property, assets and liabilities acquired by any such county created and dissolved shall be divided between or among such counties as were affected by the creation and dissolution of such new county; and provided further, that where a portion of such territory formerly embraced in any such new county is now a portion of some county other than the county from which it was originally proposed to be taken to form such new county, then such other county now embracing such territory shall be construed to have been affected by the creation and dissolution of such new county as provided herein.

R.L. 1910, § 1512.  Amended by Laws 1917, c. 142, p. 226, § 1.

§1962.  Method of division  Agreements as to division.

For the purpose of this article, the property, assets and liabilities of the counties, as referred to in the preceding section, at the time of the admission of the state into the Union, shall be deemed the property, assets and liabilities of the original county or counties in Oklahoma Territory, and the new county or counties created, in whole or in part out of such original county or counties; and the decree of the Supreme Court in all such actions shall be based, as near as may be, upon the fair and reasonable value of such of the property and assets belonging to such counties, and the taxable value of the property in the counties, or parts of counties, affected by such divisions or distribution, so that each county shall be charged with liability and awarded assets in the proportion which the taxable value of its property bears to the taxable value of other counties affected by and interested with it in the divisions and distribution of property, assets and liabilities, as shown by the tax rolls for the year 1907; and such decree shall be so framed as to fix and describe the assets awarded to each county and the liabilities which shall be borne by it, and determine whether such liabilities shall be borne by any such county separately or jointly with another county, and determine the amount and proportion of liabilities.  All property of a permanent and fixed nature, as mentioned herein, shall be decreed to and the title thereto be vested in the county in which the same shall be situated:  Provided, however, that the board of county commissioners in any such county are hereby authorized to confer and agree upon such a division of any and all such property, assets and liabilities as may to them seem just and equitable, and when such agreement shall have been reached it shall be reduced to writing, subscribed by a majority of the members of the board of county commissioners of each of the counties that is a party to such agreement; and the same shall be entered at length upon the records of the proceedings of the board of county commissioners of the respective counties; a certified copy of such agreement shall thereupon be transmitted by one or more of the county clerks of any such county or counties to the Clerk of the Supreme Court, within thirty days of the date of such agreement; and the Supreme Court shall, thereupon, render a final judgment decreeing the division and distribution of any and all such assets and the apportionment of such liabilities according to the terms of such agreement, and vesting the title to any property mentioned in such agreement as therein provided; and such judgment shall be final and conclusive in law and equity, and no rehearing shall ever be allowed in any such case.

R.L. 1910, § 1513.

§1963.  Parties to action  Duties of district attorney.

Any suit commenced under the provisions of this article, shall be brought in the name of the board of county commissioners of any county interested in the subject matter of the suit, as plaintiff, and any or all counties having any interest adverse to the plaintiff may be joined as defendant.  The district attorney of such county, at the direction of the board of county commissioners, shall commence and prosecute, or defend, as the case may be, to final judgment and determination, any and all suits that may be instituted under authority of this article.

R.L. 1910, § 1514.

§1964.  Commissioners may institute certain actions.

The board of county commissioners of any of the counties referred to in the preceding section shall have the right and power to prosecute any and all necessary actions against the county treasurer of any such counties, or against any other officer, person, firm or corporation for and on behalf of any school district, road district, municipal township, city or town, and all sums of money that may be recovered by any such board of county commissioners shall be forthwith paid over to the county treasurers of such counties for the use and benefit of the school district, road district, municipal township, city or town, to which such money shall belong; and the board of county commissioners of any such counties shall have the authority to make demand for any and all sums of money belonging to any such school district, road district, municipal township, city or town, of and from such officer, person, firm or corporation, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine all actions authorized by this article.

R.L. 1910, § 1515.

§1965.  Penalty for refusing to pay over monies.

If any officer, person, firm or corporation having custody, control or possession of any money belonging to any school district, road district, municipal township, city or town in any such counties, shall withhold and fail to pay over the same after lawful demand shall have been made therefor, such officer, person, firm or corporation shall be liable to a penalty equal to twentyfive percent (25%) of the money wrongfully withheld, which shall belong to such county, school district, road district, municipal township, city or village, and which penalty may be recovered in any action brought to recover such money.

R.L. 1910, § 1516.

§1971.  Laws governing.

Any county desiring to hold a special election for the purpose of relocating the county seat shall be governed by the general election laws when same are not in conflict herewith.

R.L. 1910, § 1517.

§1972.  Election  How called.

Upon a petition in writing, signed by twentyfive percent (25%) of the qualified electors of the county, such percent to be determined by the total vote cast in such county for the head of the state ticket in the next preceding general election, said petitions being verified by an affidavit, showing that the petitioners are qualified electors of said county, and such petitions being filed with the Governor, the Governor shall, within thirty (30) days, issue his proclamation calling an election to be held in such county not less than sixty (60) nor more than seventy (70) days from the date of his proclamation.

R.L. 1910, § 1518.

§1973.  Form of election petition.

The following shall be substantially the form for every petition filed with the Governor asking such special election to be held as provided herein:

To the Governor of the State of Oklahoma:

We, the undersigned qualified electors of _______ County, State of Oklahoma, hereby petition the Governor of said state to call an election to relocate the county seat of said county, under the provisions of Section 6, Article XVII, of the Constitution.

R.L. 1910, § 1519.

§1974.  Notice of election  Tickets and candidates.

Such elections shall be held upon such public notice as the Governor in his proclamation may direct; and the Governor shall cause to be placed upon the tickets to be voted at such election only the names of such cities, towns and places as may, more than twenty (20) days prior to such election, file with the Governor verified petitions therefor, as above mentioned, signed by not less than three hundred qualified electors of said county.

R.L. 1910, § 1520.

§19-75.  Form of petition for place on ticket.

The following shall be substantially the form for every petition filed with the Governor asking that the name of any city, town or place be placed upon the tickets to be voted at such election:

PETITION FOR CITY - FORM OF.

Petition asking that the city, town or place of _______ be placed on the tickets to be voted in _____ County on the ____ day of ______ A.D.      (year).

State of Oklahoma, )

)ss.

County of _________)

To the Governor of the State of Oklahoma:

I most respectfully represent that I am _____ years of age; and am now and have been for _____ years a resident of said county and state above mentioned; that I am now residing within the precinct or ward in which I now propose to vote, and have resided thereat for _____ years, and am a duly qualified elector in the precinct wherein I reside; and I do most respectfully petition Your Excellency to cause to be placed the name of ______ (city, town or place) upon the tickets to be voted at the special election to be held in ________ County on the ____ day of _____, A.D.      (year), for the purpose of relocating the county seat of said county.

Respectfully submitted,

Subscribed and sworn to before me this _____ day of _______, A.D.      (year).

_______________

Notary public.

My commission expires   .

R.L. 1910, § 1521.  Amended by Laws 1998, c. 246, § 7, eff. Nov. 1, 1998.

§1976.  Special election board.

When an election is called for the purpose of relocating the county seat, the Governor shall appoint some person, resident of the county, who does not live or reside in either city or town which is or is to be a candidate for county seat honors, and each of said rival towns is to select one person each who shall constitute said election board, with duties as provided by law for county election boards, when not in conflict herewith.  The appointment of the members of such special election board shall be made upon the recommendation of the mayor or of the president of the town board of trustees, or in the event said place has neither, then upon the recommendation of the president of the organization representing said place, so being a candidate for the location of said county seat.  It shall be the duty of such special election board to prepare or cause to be prepared, and to distribute ballots for said election as provided by law for general elections; said ballots to contain the names of each and every city, town or place as certified to said board by the governor.  The members of said board shall serve without compensation.

R.L. 1910, § 1522.

§1977.  Duties.

Such special election board shall furnish each voting precinct or voting place with two ballot boxes; one of said boxes to be used for the depositing therein of the ballots as voted, and the other for the purpose of depositing therein the affidavits, as made, of all qualified electors.  All ballots and affidavits shall be printed and furnished by the special election board as provided by law for the printing and furnishing of ballots in regular elections.

R.L. 1910, § 1523.

§1978.  Special election commissioners  Oath.

When any such special election is called it shall be the duty of the Governor to select and commission one special election commissioner for each voting precinct or voting place in such county so holding such election as provided in this article.  Every such commission shall be in writing and shall be signed by the Governor.  Before any such special election commissioner shall assume the duties of his office he shall take and subscribe to the following oath:

OATH.

I, _________ do solemnly swear (or affirm) that I will support, obey and defend the Constitution and laws of the State of Oklahoma, and will discharge the duties of my office with fidelity and to the best of my ability; that I am not now and have never been a resident of the County of ______, that I am not interested in any manner in any business proposition or in any institution located in any city, town or place, or otherwise interested in any such city, town or place which is a candidate for the location of the county seat in said county of ___________.

____________________

Subscribed and sworn to before me this ______ day of ______ A.D.  19__.

____________________

Notary public.

My commission expires ________.

R.L. 1910, § 1524.

§1979.  Qualifications.

No person shall be qualified and eligible to perform the duties of special election commissioner in any county, who shall be or have been a resident of such county, or who shall be interested in any manner in the success of any city, town or place, which is a candidate for any such county seat, or who shall be interested in any way or in any manner in any business proposition or institution located in any such city, town or place which is a candidate for the location of said county seat.

R.L. 1910, § 1525.

§1980.  Assignments  Duties of  Vacancies.

In selecting and commissioning said special election commissioners, the governor shall assign each said commissioner to a particular voting precinct, or voting place in said county, proposing to hold such special election; and for the purpose of said special election the said commissioner so selected, shall perform the duties of an inspector of election in such precinct or voting place so assigned, as provided by the general election laws when not in conflict with the provisions of this article.  It shall be the duty of each such special election commissioner to present himself to the special county election board at the office of the county clerk at the present county seat of such county not later than ten o'clock a.m., of the second day next preceding the date set for the holding of such special election where he shall receive from said board, and receipt therefor, the ballots, ballot boxes, poll books, tally sheets, stamps, pen, ink, pencils and other material necessary for the proper holding of such election, and shall safely convey such material so received to the precinct or voting place assigned so that the polls may be duly and promptly opened on the day set for the holding of said special election:  Provided, that the words "ballot" or "ballots" as used in this article, shall be construed to mean the same as the words "ticket" or "tickets" as used in the Constitution of the state with reference to elections for the removal or change of county seats.  In the event the special election commissioner of any precinct shall fail to present himself to the county election board for such election supplies and to receive the same at the time in this article specified, then it shall be the duty of the county election board to designate and appoint in writing some qualified elector of the county to perform all of the duties of said special election commissioner of such precinct at said election.

R.L. 1910, § 1526.

§1981.  Booths and conveniences  Precinct boards.

On the day set for the holding of the said special election, it shall be the duty of the said special election board to see that each precinct, or voting place, is supplied with booths and other necessary conveniences for the proper holding of such election.  It shall be their duty to select two judges and two clerks for such special election in each precinct or voting place; said judges and clerks, so acting, shall receive the fees as prescribed for like service in any regular general election.  It shall be the duty of the special election commissioner to administer the oath to such judges and clerks of such elections.

R.L. 1910, § 1527.

§19-82.  Qualifications of voters - Form of affidavit.

Any person desiring to vote at such special election, after having passed the challengers whose duties shall be the same as prescribed by law governing any general election, and being admitted to the room, shall, before being given a ballot, permit the clerks to fill out an affidavit and such intended voter shall subscribe and swear to such affidavit before the special election commissioner, after which such person shall be given a ticket and permitted to prepare same and deliver the ballot to the special election commissioner who shall, in the presence of the voter, deposit the ballot in the proper ballot box, and shall deposit the affidavit in the box provided for that purpose.  The form of the affidavit required of all persons presenting themselves to vote at such special election shall be substantially as follows:

AFFIDAVIT.

State of Oklahoma,)

)ss.

County of ________)

, of lawful age, first being duly sworn, upon oath deposes and says:  That such person is a citizen of the United States, is over the age of 18 years, that such person has been for one year last past a bona fide resident of the state, of said county six months and in _____ precinct thirty (30) days next preceding this date; that such person came to his or her present residence from _________, and is a legally qualified elector in the precinct on this day and has not voted in the election.

_____________________

Subscribed and sworn to before me this _____ day of _________ A.D.      (year).

Special Election Commissioner.

R.L. 1910, § 1528.  Amended by Laws 1998, c. 246, § 8, eff. Nov. 1, 1998.

§1983.  Canvass of vote  Declaration of result.

Upon the holding of any such special election the precinct board of canvassers shall canvass the vote, make and certify said returns to the Governor, who shall canvass all such elections held as provided herein.  The Governor, upon receipt of all the ballot boxes and boxes containing all the affidavits, together with the returns from each and every precinct in such county, shall forthwith canvass said returns and shall at once declare the result of such special election and shall cause the will of the electors to be carried into effect.

R.L. 1910, § 1529.

§1984.  Twothirds vote required to relocate  Second election.

If twothirds of all the votes cast in the county at such special election shall be in favor of any city, town or place, other than the county seat, then such city, town or place shall thereafter be the county seat; but if more than two towns or places are voted for, and no town receives the requisite proportion of all the votes cast, then all names of towns or places voted for on said ballot except the two receiving the greatest number of votes shall be dropped; and the Governor shall, in like time and manner, cause to be called and held a second election at which only two towns or places shall be voted for, and if any city, town or place other than the county seat shall receive the requisite proportion of the votes cast at the second election, such city, town or place shall thereafter be the county seat; otherwise the county seat shall remain unchanged.

R.L. 1910, § 1530.

§1985.  Elections not oftener than once in ten years.

Elections for relocating the county seat shall not occur at intervals of less than ten years; provided, that where elections have already been held, the beginning of the said interval abovenamed shall date from the time of holding said elections.

R.L. 1910, § 1531.

§1986.  Duties of special commissioners.

Each of the special election commissioners shall be the custodian of the ballot boxes, and affidavit boxes, and of all certificates and returns of his precinct and shall safely convey the same to the office of the county clerk not later than twelve o'clock noon of the second day next succeeding the day of election, and shall at said time and place, meet with other special commissioners, and shall select one of their number and commission him to proceed at once to the office of the Governor, and to deliver to the Governor all the boxes, certificates and returns; said special messenger giving a receipt to each commissioner for all boxes and returns so accepted, and taking a receipt from the Governor for all boxes and returns delivered to him.

R.L. 1910, § 1532.

§1987.  Jurisdiction of contests in Supreme Court.

Exclusive, original jurisdiction is hereby conferred upon the Supreme Court over all controversies that may arise under the provisions of this article, and any city, town or place being a candidate for the location of any county seat in any such election, shall have a right to a hearing before the Supreme Court upon application filed and presented within thirty (30) days after any such election shall be held.

R.L. 1910, § 1533.

§1988.  Cases given precedence and passed on speedily.

If any application for a hearing, upon any question arising after any such election has been held, is filed with the Supreme Court it shall be the duty of said court to make said matter special and give it precedence over the other business of said court, and consider and pass upon the same as speedily as is consistent with the business of said court.

R.L. 1910, § 1534.

§1989.  Compensation of election officials  How expenses borne.

All special election commissioners, selected and commissioned as provided herein, shall receive as compensation for their services the sum of Three Dollars ($3.00) per day for each and every day necessarily employed in the work connected with the holding of such election, including the time spent in going to and returning from said county, and the actual and necessary traveling expenses, and for maintenance in the performance of such duties.  Such commissioner shall prepare and file with the Governor a sworn itemized statement of time employed and expenses incurred, which said statement shall be by the Governor forwarded to the county clerk of the county holding such election.  The expense connected with the holding of any such special election, including the per diem and expenses of all such special election commissioners, shall be borne and paid for by the county out of any funds in hands of the county treasurer.

R.L. 1910, § 1535.

§1990.  Challengers and watchers  Authority.

Any city, town or place being a candidate for the location of any county seat in any such election may appoint and designate one qualified elector in any precinct or voting place to act as challenger at such precinct; and may appoint and designate one poll book holder and one special watcher in any such precinct or voting place:  Provided, that the challenger, poll book holder and watcher shall perform duties as provided by law governing any general election.  Any such city, town or place may appoint in writing by, the mayor or president of the board of trustees thereof or the president of the organization representing such place one qualified elector of the county for each precinct who shall have the right to be present in the room where the election is held at the precinct to which such person is assigned, and during all the time of the receipt and counting of the tickets or ballots, and until the vote is fully canvassed by such election officers, and the returns certified by the inspector, judges and clerks, and to whom the inspector, judges and clerks shall deliver a certificate, signed by each of them, of the vote received at said election by each candidate, and the refusal of any such inspector, judge or clerk, or other person to extend and enforce the right herein granted, shall constitute a felony.  Such person shall deliver such written appointment to the special election commissioner of such election in proof of his authority to represent his town as aforesaid at such election.

R.L. 1910, § 1536.  Amended by Laws 1997, c. 133, § 146, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 146 from July 1, 1998, to July 1, 1999.

§1991.  Violations  Felony.

Any election officer who shall be appointed or commissioned under the provisions of this article or the laws of Oklahoma, and who shall knowingly and willfully fail or refuse to perform the duties required of him, shall be guilty of a felony.

R.L. 1910, § 1537.  Amended by Laws 1997, c. 133, § 147, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 147 from July 1, 1998, to July 1, 1999.

§1992.  Bribery.

Any person or corporation offering money or other thing of value, either directly or indirectly, for the purpose of influencing any voter for or against any competing city, town or place in such election shall be guilty of the felony of bribery.

R.L. 1910, § 1538.  Amended by Laws 1997, c. 133, § 148, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 148 from July 1, 1998, to July 1, 1999.

§19-93.  Repealed by Laws 1961, p. 208, § 1.

§19-111.  Repealed by Laws 1959, p. 95, § 5.

§19112.  Violation of act a felony.

Any county treasurer violating any of the provisions of this act shall be guilty of a felony and upon conviction shall be punished by confinement in the State Penitentiary for a term not less than one (1) year nor more than four (4) years.

Added by Laws 1925, c. 88, p. 139, § 2.  Amended by Laws 1997, c. 133, § 149, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 70, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 149 from July 1, 1998, to July 1, 1999.

§19113.  Treasurer's bondsmen liable for securities  Approval of securities.

The bondsmen of said county treasurer shall be liable to the bank depositing any of the securities as above named for the accounting of all such securities and the return to said bank of any or all of the securities as above named, or their value in money.  Before any of the securities above named shall be accepted by the county treasurer in behalf of the county commissioners said securities shall be approved to the satisfaction of a majority of a commission composed of the judge of the district court, district attorney and county clerk.

R.L. 1910, § 1541.

§19114.  Securities  Deposit with State Treasurer.

The county treasurers of the various counties of the State of Oklahoma are hereby authorized to deposit with the State Treasurer, for safe keeping, securities received by them to secure county deposits in county depositories; provided, that the provisions of this act shall be cumulative to the provisions of Senate Bill Number 105 of the Fourteenth Legislature of the State of Oklahoma, relating to the deposit for safe keeping of securities received by county treasurers to secure county deposits.

Added by Laws 1933, c. 71, p. 127, § 1.

§19115.  Duplicate deposit slip or receipt filed with county clerk.

The county treasurer shall, when making up his deposits for the bank, make a duplicate ticket of such deposits and file the same with the county clerk, and whenever said treasurer shall transmit any money to any designated fiscal agent outside of his county he shall file with the county clerk a duplicate receipt for the amount so transmitted.

R.L. 1910, § 1542.

§19116.  Duty of county clerk.

It shall be the duty of the county clerk of such county to charge the bank designated as the depository of public monies with all monies deposited by the treasurer and charge the fiscal agent with the amount of money transmitted to it by the county treasurer and credit the county treasurer with such amount transmitted.

R.L. 1910, § 1543.

§19117.  Fiscal agent to account monthly.

The fiscal agent of said county shall at the end of each month transmit to the clerk of such county a statement of the amounts received from said treasurer and of the amounts paid out by it and for what purpose.

R.L. 1910, § 1544.

§19118.  Treasurer's checks and drafts to show purpose of payment  Duplicate attached to voucher.

All checks or drafts of the treasurer of such county upon the bank holding the public money shall show upon their face for what purpose they were drawn, and a duplicate of said check or draft shall be attached to the warrant, voucher or order so paid.

R.L. 1910, § 1545.

§19119.  County clerk to make proper charges and credits.

The county clerk shall charge said treasurer with the check and drafts so filed and credit the bank therewith and when the same are returned, charge the treasurer with all monies disbursed by the fiscal agent of the county and credit such agent with the same.

R.L. 1910, § 1546.

§19120.  Violation of statute  Penalty.

If any such treasurer or clerk shall willfully disregard any of the provisions of this article, he shall be fined in a sum not exceeding Five Hundred Dollars ($500.00) and be removed from office.

R.L. 1910, § 1547.

§19-121.  Daily deposit by county treasurer - Security.

The county treasurer of each county shall deposit daily, not later than the immediately next banking day, all the funds and monies of whatever kind that shall come into his or her possession by virtue of the office as such county treasurer in the name of the county treasurer in one (1) or more banks located in the county and designated by the board of county commissioners as county depositories.  Provided, before the deposit of any such funds, the county treasurer shall take from each of such banks security in a sum equal to the largest approximate amount that may be deposited in each bank respectively at any one time.  Such security is required to be pledged, taken, approved, held and withdrawn under the provisions of the Security for Local Public Deposits Act prescribed in Sections 8 through 14 of this act.

Each bank in which such county funds are deposited shall receive all monies, checks, or drafts at par and for deposit only to the credit of the county treasurer in his or her official capacity, and each bank shall promptly honor the checks, drafts, or vouchers of the treasurer of the county on such deposit.

Added by Laws 1959, p. 94, § 1.  Amended by Laws 1997, c. 164, § 1, eff. July 1, 1997; Laws 2000, c. 136, § 1, eff. July 1, 2000.

§19122.  Duties of State Auditor and Inspector  Deposit in banks outside county  Deposits with State Treasurer.

The State Auditor and Inspector, when examining the books and records of a county treasurer shall, in addition to his other duties, examine same with a view to ascertaining that the provisions of this act are being complied with, and it shall be the duty of said State Auditor and Inspector, if he shall find that the provisions of this act are being violated, to at once file a written report of such condition with the district attorney of said county.  Provided, nothing in this act shall be construed to prohibit the county treasurer from depositing funds of the county in banks outside of the county when such bank shall give security in the amount and in the manner hereinbefore provided.  And, provided further, where local banks or banks outside of the county fail to put up the securities required by this act, said county treasurer is hereby authorized to deposit any funds in his hands with the State Treasurer as official depository and the State Treasurer as such official depository is hereby authorized to receive said county deposits; the same to be withdrawn on the voucher of the office depositing said funds.

Added by Laws 1959, p. 94, § 2.  Amended by Laws 1979, c. 30, § 65, emerg. eff. April 6, 1979.

§19123.  Deposit in bank where treasurer or commissioners have pecuniary interest prohibited.

It is hereby made unlawful for any of the funds of the county to be deposited in any bank in which the county treasurer or any member of the board of county commissioners is the owner of any stock or otherwise directly or indirectly pecuniarily interested.  A county treasurer or county commissioner shall be considered to be interested in such bank if any member of his immediate family owns any interest in said depository bank.

Added by Laws 1959, p. 94, § 3.

§19124.  Provisions cumulative.

The provisions of this act shall be cumulative with all existing laws governing deposit of funds by the county treasurer of the several counties.

Added by Laws 1959, p. 95, § 4.

§19130.1.  Commission on County Government Personnel Education and Training  Creation  Membership.

There is hereby recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74 of the Oklahoma Statutes, the Commission on County Government Personnel Education and Training, hereinafter called the "Commission".  The Commission shall be composed of the following five (5) members:  The President of Oklahoma State University or designee; the State Auditor and Inspector or designee; the Director of the Oklahoma Department of Transportation or designee; the Chairman of the Oklahoma Tax Commission or designee; and the President of the Oklahoma County Officers Association or designee.

Added by Laws 1982, c. 250, § 1, emerg. eff. May 11, 1982.  Amended by Laws 1988, c. 44, § 1, operative July 1, 1988; Laws 1994, c. 108, § 1, eff. July 1, 1994; Laws 2000, c. 24, § 1.

§19-130.2.  Duties of Commission.

The duties of the Commission shall be:

1.  To oversee a professional development program for training Oklahoma county commissioners, county clerks, county treasurers, county assessors, court clerks, their deputies and employees, county sheriffs, and other political subdivisions through the Center for Local Government Technology and Cooperative Extension Service at Oklahoma State University;

2.  To provide guidance to the Center for Local Government Technology and Cooperative Extension Service in designing curricula to be used in educational programs and materials;

3.  To identify needs and set priorities for research to be conducted in cooperation with the Center for Local Government Technology and Cooperative Extension Service in areas relevant to the study and improvement of Oklahoma county government and its functions and to accept gifts and grants for such purposes;

4.  To cooperate with the advisory boards authorized in Section 130.4 of this title in determining the educational needs of county officials and their employees so that they can perform their duties and responsibilities efficiently and professionally;

5.  To contract with the Center for Local Government Technology and Cooperative Extension Service at Oklahoma State University to administer personnel education and training for counties and other political subdivisions.

Added by Laws 1982, c. 250, § 2, emerg. eff. May 11, 1982.  Amended by Laws 1992, c. 181, § 1, eff. July 1, 1992; Laws 2000, c. 418, § 7, eff. July 1, 2000; Laws 2002, c. 348, § 1, emerg. eff. May 30, 2002.

§19130.3.  Meetings  Chairman  Quorum  Mileage and per diem.

The Commission shall meet within sixty (60) days after the effective date of this act.  The President of Oklahoma State University or his designee shall serve as chairman of the Commission.  After the first meeting, the Commission shall meet as it deems necessary or when called by the chairman or by any three members.  Three members shall constitute a quorum and no official action shall be taken by the Commission unless there is a quorum present.

The representative of the County Officers Association shall be reimbursed for mileage and per diem in accordance with the State Travel Reimbursement Act when attending Commission meetings or other activities associated with his duties.  Other Commission members shall not be reimbursed.

Added by Laws 1982, c. 250, § 3, emerg. eff. May 11, 1982.

§19-130.4.  Advisory boards.

A.  The Center for Local Government Technology and Cooperative Extension Service are hereby authorized to create advisory boards as they deem necessary.  Members of such advisory boards shall be appointed by the Center for Local Government Technology and Cooperative Extension Service and shall include, but shall not be limited to, county government officials and appropriate state agency representatives.  Meetings of advisory boards shall be called by the Director of the Center for Local Government Technology.  Such advisory boards shall assist in developing educational programs and materials for training county government officers and their employees.

Advisory board members shall be reimbursed for expenses incurred in the performance of their duties under Sections 130.1 through 130.7 of this title in accordance with the State Travel Reimbursement Act.

B.  The Center for Local Government Technology is authorized to contract with state agencies and private entities to provide training.

Added by Laws 1982, c. 250, § 4, emerg. eff. May 11, 1982.  Amended by Laws 2002, c. 348, § 2, emerg. eff. May 30, 2002.

§19130.5.  Objectives of education and training programs.

The objectives of each education and training program, as developed by the Commission in consultation with the advisory boards and administered through the Center for Local Government Technology and Cooperative Extension Service at Oklahoma State University, shall include, but shall not be limited to:

1.  Encouraging the professional development of the groups of county officials and their employees governed by this act by providing educational programs and reference materials on jobrelated topics on a timely basis;

2.  Improving the efficiency of county government operations by providing technical assistance in the administration of mandated duties;

3.  Improving the technical skills of county employees by providing technical training in the operation and maintenance of construction equipment and machinery; and

4.  Serving as a reference and resource center for county officials.

Added by Laws 1982, c. 250, § 5, emerg. eff. May 11, 1982.  Amended by Laws 1992, c. 181, § 2, eff. July 1, 1992.

§19130.6.  Support staff  Other training programs  Expenses.

A.  1.  Any professional or clerical support staff required by the Commission shall be provided through the Center for Local Government Technology and Cooperative Extension Service.

2.  The training programs developed pursuant to Sections 130.1 through 130.7 of this title shall not interfere with or duplicate any other existing training programs for county government personnel.

B.  All expenses incurred in the performance of the duties imposed upon the Commission by law shall be paid out of funds appropriated or otherwise made available to the Office of the State Auditor and Inspector.

Added by Laws 1982, c. 250, § 6, emerg. eff. May 11, 1982.  Amended by Laws 1986, c. 268, § 5, operative July 1, 1986.

§19130.7.  Certain county officials to participate in training programs and educational seminars  Expenses.

Each county commissioner, county clerk, county treasurer, county assessor, and court clerk holding office on the effective date of this act and those elected thereafter and the deputies of such elected county officers shall be required to participate in the appropriate training programs and educational seminars relevant to their positions and duties conducted pursuant to Sections 130.1 through 130.7 of this title.  In addition, county sheriffs may be required to attend the training programs specified in this section.  Expenses related to attending such activities shall be reimbursed by the Commission.

Added by Laws 1982, c. 250, § 7, emerg. eff. May 11, 1982.  Amended by Laws 1992, c. 181, § 3, eff. July 1, 1992.

§19-131.  Enumeration of county officers - Election and term of office - Limitation on running for other office.

A.  At the general election to be held in November 1974, there shall be elected in each county of the state, a court clerk, a county sheriff, and a county clerk who shall hold office for a term of two (2) years, the terms of the court clerk, county sheriff and county clerk beginning on the first Monday in January following their election, and until their successors are elected and qualified.  At the general election to be held in November 1976, and each four (4) years thereafter, there shall be elected in each county of the state, a court clerk, a county sheriff, and a county clerk who shall hold office for a term of four (4) years; the terms of the court clerk, the county sheriff and the county clerk, beginning on the first business day in January following their election, and until their successors are elected and qualified.

B.  At the general election to be held in November 1974, and each four (4) years thereafter, there shall be elected in each county of the state, a county assessor and a county treasurer, who shall hold office for a term of four (4) years.  The term of the county assessor shall begin on the first business day in January following the election, and shall terminate when a successor is elected and qualified.  The term of the county treasurer shall begin on the first Monday in July following the election and shall terminate when the successor is duly elected and qualified.

C.  At the general election to be held in November 1990, and each four (4) years thereafter, there shall be elected in each county of the state two county commissioners, one from the first county commissioner district and one from the third county commissioner district, who shall hold office for a term of four (4) years.  At the general election to be held in November 1990, there shall be elected in each county of the state one county commissioner from the second county commissioner district who shall hold office for a term of six (6) years.  At the general election to be held in November 1996, and each four (4) years thereafter, there shall be elected in each county of the state, one county commissioner from the second county commissioner district, who shall hold office for a term of four (4) years.  The terms of the county commissioners shall begin on the first business day in January following their election, and shall terminate when their successors are elected and qualified.

D.  A county officer shall be eligible to become a candidate for another county office or state office.  In order to file as a candidate for county commissioner in a county commissioner's district, the candidate must have been a qualified registered elector in that district for at least six (6) months immediately preceding the first day of the filing period prescribed by law.  Except, however, to file as a candidate for a county commissioner in any county commissioner's district in 2004, the candidate must have been a qualified registered elector in that district no later than December 21, 2003.

R.L. 1910, § 1548.  Amended by Laws 1917, c. 203, p. 378, § 1; Laws 1923-24, c. 121, p. 142, § 1; Laws 1927, c. 5, p. 4, § 1; Laws 1947, p. 190, § 1; Laws 1953, pp. 67, 68, §§ 1-3; Laws 1955, p. 154, § 1, eff. June 1, 1955; Laws 1961, p. 208, § 1, emerg. eff. Feb. 10, 1961; Laws 1968, c. 132, § 1, emerg. eff. April 8, 1968; Laws 1968, c. 377, § 1, emerg. eff. May 10, 1968; Laws 1973, c. 92, § 1, emerg. eff. May 1, 1973; Laws 1974, c. 300, § 1, emerg. eff. May 29, 1974; Laws 1982, c. 45, § 1, emerg. eff. March 26, 1982; Laws 1989, c. 71, § 1, eff. Nov. 1, 1989; Laws 1993, c. 239, § 3, eff. July 1, 1993; Laws 1995, c. 4, § 1, eff. Nov. 1, 1995; Laws 2004, c. 53, § 3, emerg. eff. April 1, 2004; Laws 2005, c. 1, § 9, emerg. eff. March 15, 2005.

NOTE:  Laws 1973, c. 9, § 1 repealed by Laws 1974, c. 300, § 2, emerg. eff. May 29, 1974.  Laws 2004, c. 44, § 1 repealed by Laws 2005, c. 1, § 10, emerg. eff. March 15, 2005.

§19131.1.  Registration requirements for candidates for county offices.

To file as a candidate for any county office, a person must have been a registered voter within the county for the sixmonth period immediately preceding the first day of the filing period prescribed by law.  Except, however, to file as a candidate for any county officer in 2004, a person must have been a registered voter within the county no later than December 21, 2003.

Added by Laws 1973, c. 9, § 2.  Amended by Laws 1975, c. 69, § 1, emerg. eff. April 18, 1975; Laws 1981, c. 178, § 3, emerg. eff. May 18, 1981; Laws 2004, c. 53, § 4, emerg. eff. April 1, 2004.

§19132.  Eligibility.

No person shall be eligible to any county office unless he shall be, at the time of his election or appointment, a qualified voter of the county.

R.L. 1910, § 1549.

§19-133.  County offices.

A.  Every county officer, except as may otherwise be provided in this chapter, shall keep the office and records at the county seat.  However, a county officer may establish an additional office or additional offices at any location within the county.  A county employee who is employed at an additional office by one county officer may perform duties on behalf of another county officer if specifically authorized by each county officer on whose behalf the employee is performing duties.

B.  For purposes of filing and recording of documents, the additional county office may receive documents for the sole purpose of collection and delivery to the main county seat office.  The additional county office shall not file or record the documents pursuant to law at the additional county office, but shall deliver such documents to the main county seat office.  Any document which may be delivered to the additional county office for filing or recording pursuant to law shall not be deemed filed or recorded and shall not impart constructive notice of such document on third parties until such document is delivered and recorded pursuant to law at the main county seat office.

R.L. 1910, § 1550.  Amended by Laws 1997, c. 340, § 1, emerg. eff. June 9, 1997.

§19-134.  Repealed by Laws 1961, p. 211, § 7.

§19-134a.  Repealed by Laws 1961, p. 211, § 7.

§19-134b.  Repealed by Laws 1961, p. 211, § 7.

§19-134b-1.  Repealed by Laws 1961, p. 211, § 7.

§19-134c.  Repealed by Laws 1961, p. 211, § 7.

§19-134d.  Repealed by Laws 1961, p. 211, § 7.

§19-134e.  Repealed by Laws 1961, p. 211, § 7.

§19-135.  Repealed by Laws 1943, p. 78, § 43.

§19-135a.  Repealed by Laws 1943, p. 78, § 43.

§19-135b.  Repealed by Laws 1943, p. 78, § 43.

§19-135c.  Repealed by Laws 1943, p. 78, § 43.

§19-135d.  Repealed by Laws 1943, p. 78, § 43.

§19136.  County clerk - Office hours - Sign.

The county clerk in each county of this state shall keep their offices open during the same hours as other county officers in such county; but, so that the public may know when their needs at such offices may be served, after the secular days and respective hours thereof have been determined upon or agreed, the said officers shall so notify the public by so noting in painting in the sign indicating the location of their respective offices, whether upon, over, or near the office door.

Added by Laws 1949, p. 148, § 1.  Amended by Laws 1993, c. 239, § 4, eff. July 1, 1993.

§19-137.1.  UNCONSTITUTIONAL.

This section, derived from Laws 1961, p. 226, § 1, relating to public defenders for counties of 24,727 to 60,000 population, was held to violate Const. Art. 5, § 51, by State v. Lynch, Okla., 796 P.2d 1150 (1990).

§19137.2.  Appointment  Salary  Assistants.

The position of public defender shall be filled by appointment of the board of county commissioners with an attorney authorized to practice law in this state and who has been recommended by the district attorney and the judges of the courts of record of such county.  The public defender and operating expenses of such office shall be paid from the funds in the county general revenue fund an amount to be determined by the board of county commissioners which amount shall not be in excess of ninety percent (90%) of the salary of the district attorney of such county that is paid from the general revenue fund of the county.  The board of county commissioners may authorize the employment and fix the salaries of such assistants and clerical help as such board may deem necessary.

Added by Laws 1961, p. 227, § 2.

§19137.3.  Liability insurance  Counties of 300,000 population.

Any elected county officer of counties of three hundred thousand (300,000) population or over may purchase liability insurance coverage not to exceed Fifty Thousand Dollars ($50,000.00) to pay all losses and damages incurred by an action against such officer, arising out of any act of negligence committed by such elected county official occurring in the operation of his office.  The costs of such insurance coverage shall be paid by the county.  The costs provided for herein shall be within the approved budget of the officer seeking to purchase the insurance coverage allowed herein.

Added by Laws 1971, c. 262, § 1, emerg. eff. June 17, 1971.

§19-138.1.  Repealed by Laws 1995, c. 240, § 5, emerg. eff. May 24, 1995.

§19-138.1a.  Office created - Office space and equipment - Tort liability.

A.  In each county of this state possessing a population of over three hundred thousand (300,000) according to the Federal Decennial Census of 1990, or any succeeding Federal Decennial Census, there is hereby created the office of public defender, and such office shall be charged upon the order of any judge of a court of record of such county, with the protection of the rights of any defendant to a criminal action.  The board of county commissioners of such county shall provide for necessary office supplies and equipment and arrange for sufficient office space in the county building, used by the courts of record of such county, to permit the efficient and effective operation of the office of public defender.

B.  For purposes of liability under the Governmental Tort Claims Act, any public defender, assistant public defender or employee thereof, who is employed under this section shall be deemed a state employee.

Added by Laws 1995, c. 240, § 1, emerg. eff. May 24, 1995.  Amended by Laws 2001, c. 129, § 1, eff. July 1, 2001.

§19138.2.  Appointment of county indigent defender and assistants.

The office of county indigent defender shall be assumed by such attorneys, authorized to practice law in the State of Oklahoma, as shall be appointed either on a full-time or part-time basis by the judges of the courts of record of such county and shall continue to serve at the pleasure of said judges, and the attorney designated by said judges as the person in charge of such office shall be the county indigent defender, and all other attorneys who may be appointed to assist such county indigent defender shall be designated as assistant county indigent defender, of such county.

Added by Laws 1961, p. 210, § 2, emerg. eff. Aug. 7, 1961.  Amended by Laws 1991, c. 238, § 23, eff. July 1, 1991.

§19138.3.  Determination of need for county indigent defender and assistants.

Judges of the courts of record of any county subject to the provisions of this act shall determine, at the time the county budget is submitted, the necessity of retaining a county indigent defender or assistants thereto on a full-time or part-time basis at public expense for representation of unfortunate and poverty stricken persons charged with commission of a crime, which determination shall be made after inquiry into the number impoverished or destitute defendants which have been brought before such courts during the past term and an estimate of the number that may be charged during the next fiscal year.

Added by Laws 1961, p. 210, § 3, emerg. eff. Aug. 7, 1961.  Amended by Laws 1991, c. 238, § 24, eff. July 1, 1991.

§19-138.4.  Compensation - Private practice.

In counties subject to the provisions of Section 138.1a et seq. of this title, wherein the district judges have determined, in accordance with Section 138.3 of this title that the protection of the unfortunate and poverty-stricken defendants subject to criminal action in such county require the employment of a county indigent defender on a full-time basis, such person so appointed shall not engage in any practice of law except in the performance of the duties as county indigent defender, and shall receive a salary commensurate with the salary received by the district attorney in said district, payable monthly, from the court fund of such county, provided such salaries shall not apply to counties of less than three hundred thousand (300,000) population; provided that if additional assistance is required by the county indigent defender to properly fulfill the duties of the office, the indigent defender may authorize the employment of and appoint assistant defenders on a full-time or part-time basis, which assistants shall be under the same restrictions as to the practice of law as the county indigent defender of such county, and each shall receive a salary commensurate with the range of salaries of assistant district attorneys in their districts, payable monthly, out of the court fund of the county as determined by the county indigent defender.

Added by Laws 1961, p. 210, § 4, emerg. eff. Aug. 7, 1961.  Amended by Laws 1963, c. 189, § 1, emerg. eff. June 10, 1963; Laws 1970, c. 110, § 1, emerg. eff. April 1, 1970; Laws 1974, c. 102, § 1, emerg. eff. April 30, 1974; Laws 1991, c. 238, § 25, eff. July 1, 1991; Laws 1994, c. 343, § 16, eff. Sept. 1, 1994; Laws 2001, c. 129, § 2, eff. July 1, 2001.

§19138.5.  Duties.

A.  It shall be the duty of the office of the county indigent defender to represent as counsel anyone who appears for arraignment without aid of counsel, and who has been informed by the judge that it is his right to have counsel, and who desires counsel, but is unable to employ such aid; and upon order of a district judge of such county he shall investigate any matter pending before said judge and report to him in the manner prescribed by said judge.

B.  When a defendant or, if applicable, his parent or legal guardian requests representation by the county indigent defender, such person shall submit an appropriate application, the form of which shall state that such application is signed under oath and under the penalty of perjury and that a false statement may be prosecuted as such.  The application shall state whether or not the defendant has been released on bond.  In addition, if the defendant has been released on bond, the application shall include a written statement from the applicant that he or she has contacted three (3) attorneys, licensed to practice law in this state, and the applicant has been unable to obtain legal counsel.  A nonrefundable application fee of Fifteen Dollars ($15.00) shall be paid to the court clerk at the time the application is submitted, and no application shall be accepted without payment of the fee; except that the court may, based upon the financial information submitted, waive the fee, if the person is in custody or if the court determines that the person does not have the financial resources to pay the fee.  Any fee collected pursuant to this subsection shall be retained by the court clerk as an administrative fee and deposited in the court fund.  Before the court appoints the county indigent defender based on said application, the court shall advise the defendant or, if applicable, his or her parent or legal guardian that the application is signed under oath and under the penalty of perjury.  A copy of the application shall be sent to the prosecuting attorney or the Office of the Attorney General, whichever is appropriate, for review, and, upon request, the court shall hold a hearing on the issue of the eligibility for appointment of the county indigent defender.

C.  If the defendant is admitted to bail and the defendant or another person on behalf of the defendant posts a bond, other than by personal recognizance, this fact shall constitute a rebuttable presumption that the defendant is not indigent.

Added by Laws 1961, p. 211, § 5, emerg. eff. Aug. 7, 1961.  Amended by Laws 1991, c. 238, § 26, eff. July 1, 1991; Laws 1992, c. 357, § 3, eff. July 1, 1992; Laws 1993, c. 298, § 1, eff. July 1, 1993.

§19138.6.  Secretaries  Investigators  Salary.

Pursuant to the provisions of this act, the county indigent defender may authorize the employment of one or more secretaries and one or more investigators and shall determine and fix the salary to be paid; provided, that such salaries shall be commensurate with the range of salaries paid by the district attorneys' offices in their districts, payable monthly, from the court fund of such county.

Added by Laws 1961, p. 211, § 6, emerg. eff. Aug. 7, 1961.  Amended by Laws 1970, c. 110, § 2, emerg. eff. April 1, 1970; Laws 1974, c. 102, § 2, emerg. eff. April 30, 1974; Laws 1991, c. 238, § 27, eff. July 1, 1991; Laws 1994, c. 343, § 17, eff. Sept. 1, 1994.

§19-138.7.  Conflict of interest - Reassignment of case.

In those counties subject to the provisions of Section 138.1a of this title, if the court determines that a conflict of interest exists between a defendant and the county indigent defender, the case may be reassigned by the court to another county indigent defender, an attorney who represents indigents pursuant to contract, or a private attorney who has agreed to accept such appointments.

Added by Laws 1992, c. 303, § 20, eff. July 1, 1992.  Amended by Laws 1992, c. 357, § 4, eff. July 1, 1992; Laws 1993, c. 298, § 2, eff. July 1, 1993; Laws 2001, c. 129, § 3, eff. July 1, 2001; Laws 2003, c. 200, § 1, emerg. eff. May 7, 2003.

§19-138.7a.  Fees for attorneys defending death penalty cases.

A.  In every case in which the defendant is subject to the death penalty and an attorney other than a county indigent defender is assigned to the case as provided by Section 138.7 of Title 19 of the Oklahoma Statutes, total compensation for attorneys who serve as lead counsel and co-counsel shall not exceed the limits set in Section 1355.13 of Title 22 of the Oklahoma Statutes.

B.  The maximum statutory fee established pursuant to this section may be exceeded only when counsel establishes that the case is an exceptional one which requires an extraordinary amount of time to litigate and that the request for extraordinary attorney fees is reasonable.

Added by Laws 2005, c. 162, § 1, eff. Nov. 1, 2005.

§19-138.8.  Expert witness compensation.

In counties subject to the provisions of Section 138.1a of this title, expert witness compensation for indigent defense shall be paid by the court fund pursuant to procedures established by the governing board of the court fund.

Added by Laws 1992, c. 303, § 21, eff. July 1, 1992.  Amended by Laws 2001, c. 129, § 4, eff. July 1, 2001.

§19-138.9.  Counties of 200,000 or more.

In those counties with a population in excess of three hundred thousand (300,000) under the latest Federal Decennial Census, the county indigent defenders, for those counties subject to the provisions of Section 138.1a of this title, shall perfect appeals for those defendants which they represented in the trial court unless an appellate conflict exists between two or more such defendants, in which case the county indigent defender shall represent one defendant, the Oklahoma Indigent Defense System shall represent one defendant, and the court may assign the appeal of the case for any other defendants in the same manner as provided for conflict at the trial level in Section 138.7 of this title.  If an appellate conflict of interest exists between the defendant and the county indigent defender in a case in which the defendant has received the death penalty, the district court may appoint the Indigent Defense System to represent the defendant on appeal.  The Oklahoma Indigent Defense System shall also represent all indigent defendants from such counties who were not represented at trial by the county public defenders unless a conflict of interest on appeal exists between defendants, in which case the Oklahoma Indigent Defense System shall represent one defendant, the county indigent defender shall represent one defendant and the court may assign the appeal of the case for any other defendants in the same manner as provided for conflict at the trial level in Section 138.7 of this title.

Added by Laws 1981, c. 207, § 5, emerg. eff. May 26, 1981.  Amended by Laws 1992, c. 303, § 22, eff. July 1, 1992.  Renumbered from Title 22, § 1359 by Laws 1992, c. 303, § 32, eff. July 1, 1992.  Amended by Laws 1993, c. 298, § 3, eff. July 1, 1993; Laws 2001, c. 129, § 5, eff. July 1, 2001; Laws 2003, c. 200, § 2, emerg. eff. May 7, 2003.

§19-138.10.  Payment and collection of costs.

A.  The court shall order any person represented by a county indigent defender to pay the costs of representation.  In assessing these costs, the court shall take into consideration the ability of the defendant to pay and any likely hardship which would result.  The court may then order payment to be made in total or in installments and, in the case of installment payments, set the amount and due date of each installment.

B.  Costs assessed pursuant to this section shall be collected by the court clerk and deposited in the court fund.

C.  Costs of representation shall be a debt against the person represented until paid and shall be subject to any method provided by law for the collection of debts.

D.  Any order directing the defendant to pay costs of representation shall be a lien against all real and personal property of the defendant and may be filed against such property and foreclosed as provided by law for such liens.

E.  For purposes of collection of debts arising from the provisions of this section, the court clerks for the district courts of this state are authorized to utilize the procedures provided in Section 205.2 of Title 68 of the Oklahoma Statutes in the same manner and to the same extent as a state agency and the Oklahoma Tax Commission is directed to provide the same service to court clerks attempting to collect such debts pursuant to Section 205.2 of Title 68 of the Oklahoma Statutes as it provides to state agencies.

Added by Laws 1992, c. 303, § 23, eff. July 1, 1992.  Amended by Laws 1995, c. 28, § 1, eff. Nov. 1, 1995; Laws 1996, c. 251, § 1, eff. July 1, 1996.

§19-141.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19-142.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19-143.  Repealed by Laws 1941, p. 466, § 15.

§19-144.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19-145.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19-146.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19-147.  Repealed by Laws 1941, p. 466, § 12.

§19148.  Population, how determined.

The salaries of all county officers shall be based upon the federal census of 1910, and each additional ten (10) years thereafter, or upon any census taken subsequent to 1910, by order of the board of county commissioners under and by virtue of Section 415, Revised Laws of Oklahoma, 1910, and under the supervision of the Census Bureau of the United States Government:  Provided that when any unorganized territory is attached to any county for judicial purposes, the population of such unorganized territory shall be added to the population of said county in fixing the amount of such salary.

R.L. 1910, § 3216.  Amended by Laws 1919, c. 216, p. 313, § 1.

§19-149.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-149a.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943 and by Laws 1945, p. 73, § 2, emerg. eff. April 7, 1945.

§19-150.  Repealed by Laws 1941, p. 463, § 2, emerg. eff. June 7, 1941.

§19-151.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19-152.  Repealed by Laws 1943, p. 78, § 43, emerg. eff. April 12, 1943.

§19153.  Salaries  Payment periods.

The salary of all county officers, their clerks and deputies, shall be paid either monthly or twice a month, out of the county treasury by order of the board of county commissioners:  Provided, however, that no salary shall be allowed or paid until their reports are filed and approved by the board of county commissioners, as provided by law.

R.L. 1910, § 3251.  Amended by Laws 1989, c. 56, § 1, operative July 1, 1989.

§19-153.1.  Entities receiving county sales tax revenues - Reimbursement of county for cost of collecting, maintaining and distributing funds.

A.  The county treasurer or county clerk may charge a fee to any entity which is the recipient of revenue from a designated county sales tax levied for that entity as reimbursement for the cost of collecting, maintaining, and distributing the funds on behalf of the entity.

B.  The county treasurer or county clerk shall prepare a special estimate of needs each fiscal year covering all expenditures of the office on behalf of the entities receiving the sales tax revenue.  The estimate of need shall be itemized by personal services, maintenance, and operation expenditures for each taxing entity and filed with the county excise board or county budget board.

C.  In reviewing and approving the estimate as provided in subsection B of this section, the county excise board or county budget board shall charge such costs among the various recipients receiving the revenue and shall render a statement to each entity for reimbursement to the county general fund.

Added by Laws 1998, c. 86, § 1, eff. Nov. 1, 1998.

§19154.  Surety bonds  Premiums  Payment by county.

The premiums on all surety company bonds required to be executed by any officer or his deputy of any county of this state, or by any county employee who has in his custody any county property for the purposes of his employment, whether required by law or by the board of county commissioners or by the principal officer, where such bond is executed to run to the State of Oklahoma and after being approved in accordance with requirement is filed of record in the office of the county clerk of such county, shall be paid for by the county from funds appropriated therefor.

Added by Laws 1935, p. 175, § 1.  Amended by Laws 1945, p. 73, § 1.

§19-155.  Repealed by Laws 1972, c. 22, § 2, emerg. eff. Feb. 11, 1972 and by Laws 1972, c. 232, § 5, emerg. eff. April 7, 1972.

§19155.1.  Destruction of certain records filed in county assessor's offices  Microfilming.

The county assessor in any county is authorized to destroy any of the records which have been on file in his office for more than seven (7) years, including all assessment rolls, assessment listing sheets relating to tangible or intangible personal properties, monies and credits, real estate, or corporation properties, all balance sheets, and all homestead exemption applications.  All records which have been on file in his office for more than two (2) years, prior to the current calendar year and less than seven (7) years, may be destroyed if compliance is made with statutes authorizing the microfilming or other reproduction of records and storage of reproductions thereof.  A viewerscope shall be provided, the costs, maintenance and supplies therefor be paid from the county general fund, to accommodate public reference to the filmed records.  The State Library may be given any record which would be destroyed upon request therefor.

Added by Laws 1972, c. 22, § 1, emerg. eff. Feb. 11, 1972.  Amended by Laws 1988, c. 7, § 1, operative July 1, 1988.

§19-155.2.  Destruction of certain old records in clerk's office.

A.  The county clerk in each county in Oklahoma is hereby authorized each year to destroy the following workbooks, reports and transient and subsidiary records that have been on file or stored in the office the period of time specifically provided herein.

1.  After the expiration of one (1) year:

a. unused blank forms printed for fiscal year series, and

b. blank forms obsolete by change of law;

2.  After the expiration of five (5) years:

a. financing statements, except as otherwise provided by Article 9 of Title 12A of the Oklahoma Statutes or other statute, chattel mortgages, bills of sale, releases and renewals thereof, after the same ceases to be effective,

b. all county claims, claim calendars,

c. chattel mortgage indexes,

d. appropriation ledgers, warrant ledgers, financial ledgers,

e. requisitions,

f. upon retirement, discharge, or termination of employment, loyalty oath of said employee or officer,

g. certificates of error,

h. copies of reports and remittances, deposits and receipts,

i. monthly reports to the State Auditor and Inspector and reports to other officers and warrant issues,

j. daily reports including daily report jacket and all contents therein,

k. physician liens, insurance agent's liens, hospital liens, thresher and combiners liens, mechanic and materialmans liens, oil and gas liens, vendor liens, banker liens, mining liens, district attorney liens, labor liens, and personal property liens,

l. reports, checks, purchase orders and other bookkeeping records,

m. all tax protests, evidences, letters of orders of the board, letters of increased assessment, correspondence, reports, docket books, lists of parcels under protest, agendas, and

n. records pertaining to the Open Meetings Act and Open Records Act;

3.  After the expiration of seven (7) years after the final settlement following appeal to district court, all tax protest records;

4.  After the expiration of seven (7) years, balance sheets, deposit slips, tax records, W-2's and investment authorization slips for the retirement system; and

5.  After the expiration of ten (10) years:

a. all tax rolls and tax roll adjustments, and

b. all special assessment rolls.

B.  The State Library may be given any records that would otherwise be destroyed.

Added by Laws 1972, c. 198, § 1, emerg. eff. April 7, 1972.  Amended by Laws 1979, c. 30, § 66, emerg. eff. April 6, 1979; Laws 1991, c. 93, § 1, emerg. eff. April 23, 1991; Laws 1996, c. 101, § 1, eff. Nov. 1, 1996; Laws 2000, c. 371, § 167, eff. July 1, 2001.

§19-155.2A.  Destruction of certain workbooks, reports and records - Copying - Audits - Public access.

A.  As to the records that are not destroyed as provided for in this title, the county clerk in each county in this state, after complying with the provisions of all state statutes governing the copying of records, storing original negatives, and providing for convenient viewing of reproductions thereof, is hereby authorized to destroy the workbooks, reports and records that have been on file or stored in his or her office for a period of time longer than the period specifically indicated, as follows:

TYPE OF RECORD REQUISITE TIME OF

RETAINING ORIGINAL

Tax Protest Records Until final settlement

Tax Rolls and Tax Roll

Adjustments 6 years

Special Assessment Rolls 6 years after due date

Miscellaneous Doctor's

Certificates 5 years

Applications for Tax Deeds 5 years

Sheriff's Deputy Commission 5 years

Resolution for Cities and Towns

and Ordinances 5 years

Interlocal Co-op Agreements 5 years

State Tax Liens 5 years after release,

lapse, or discharge

Federal Tax Liens 5 years after release,

lapse, or discharge

Sales Tax Audit Records 5 years

B.  All records which have been on file in his or her office may be destroyed after two (2) years provided the same are filmed, or copied by any other method allowed by law, and the State Auditor and Inspector has audited said records and has not directed such original records to be retained.  Such filmed records shall be retained for the same period of time as required of the original, if it had been retained.  Arrangements shall be made to allow public access to said records.

Added by Laws 1991, c. 93, § 2, emerg. eff. April 23, 1991.  Amended by Laws 1998, c. 196, § 1, eff. Nov. 1, 1998.

§19155.3.  Intangible tax records  Destruction.

County treasurers in each county in Oklahoma are hereby authorized to destroy all intangible tax records.

Added by Laws 1972, c. 232, § 1, emerg. eff. April 7, 1972.

§19155.4.  Destruction of certain types of work books, reports and records after certain length of time.

The county treasurer in each county in Oklahoma is hereby authorized, each year, to destroy the hereinafter mentioned types of work books, reports and records that have been on file or stored in his office for the period specifically indicated as follows:

1.  After the expiration of seven (7) years:

a mortgage tax receipts;

b. all records pertaining to personal tax warrants;

c. personal tax lien docket.

2.  After the expiration of seven (7) years after the final settlement:

a. all tax protest records;

b. municipal bond and judgment records.

3.  After the expiration of ten (10) years:

a. all tax rolls and tax roll adjustments;

b. all special assessment rolls;

c. all tax sale and resale records;

d. real property, personal property, special assessments and emergency or back tax receipts.

4.  After the expiration of seven (7) years, provided that the State Auditor and Inspector has completed his audit for such years and has not in his report required the record to be retained for a longer period of time:

a. all records pertaining to school districts;

b. all bookkeeping records and instruments pertaining to apportionment and distribution of monies;

c. warrant registers;

d. miscellaneous income and distribution receipts and records;

e. bank statements, deposit tickets, F.D.I.C. documents, depository records, reports, checks, purchase orders and other bookkeeping records.

Added by Laws 1972, c. 232, § 2, emerg. eff. April 7, 1972.  Amended by Laws 1979, c. 30, § 67, emerg. eff. April 6, 1979; Laws 1990, c. 28, § 1, emerg. eff. April 4, 1990.

§19155.5.  Destruction of certain reccords after microfilming.

A.  As to the records that are not destroyed as provided for in Section 2 above, the county treasurer in each county in Oklahoma, after compliance with provisions of statute as to microfilming of records, storing original negatives, and providing for convenient viewing of reproductions thereof, is hereby authorized, each year, to destroy the hereinafter mentioned types of work books, reports and records that have been on file or stored in his office for a period of time longer than the period specifically indicated, as follows:

REQUISITE TIME OF

RETAINING

TYPE OF RECORD   ORIGINAL

Tax Rolls and Tax

Roll adjustments 6 years

Tax Sale and Resale

Records 6 years

Special Assessment Rolls 6 years after due date

Tax Protest Records Until final settlement

Tax Receipts

Real Property,

personal property 7 years

Special Assessments,

emergency or back

assessments, and

mortgage tax receipts 2 years

Municipal Bond Records 7 years after final

settlement

Personal Tax, Warrants

and Records 2 years

B.  All the records above described in Section 2, subsection 3, may be destroyed after two (2) years provided the same are filmed; and further provided that the State Auditor and Inspector has audited said records and has not directed such original records to be retained.  Such filmed records must be retained until such time as the original, if it had been retained, would have been seven (7) years old.

Added by Laws 1972, c. 232, § 3, emerg. eff. April 7, 1972.  Amended by Laws 1979, c. 30, § 68, emerg. eff. April 6, 1979.

§19155.6.  Request by State Library.

The State Library may be given any record, which would otherwise be destroyed, upon its request therefor.

Added by Laws 1972, c. 232, § 4, emerg. eff. April 7, 1972.

§19-155.7.  County records - Photographing, microphotographing, photostating, reproducing on film or storing on optical disks.

A.  County officers may have any or all records kept by any county office photographed, microphotographed, photostated, reproduced on film or stored on optical disk.  Such film or reproducing material shall be of durable material and the device used to reproduce such records on film or other material shall be such as to accurately reproduce and perpetuate the original records in all details.

B.  The photostatic copy, photograph, microphotograph, photographic film or optical disk of the original records shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all court or administrative agencies.  A facsimile, exemplification or certified copy thereof shall, for all purposes recited herein, be deemed to be a transcript, exemplification or certified copy of the original.

C.  Whenever such reproduced records shall be placed in conveniently accessible files and provisions made for preserving, examining and using same, the county officer may certify those facts to the board of county commissioners.  All such records shall be archived or disposed of according to the provisions of the Oklahoma State Statutes and any other such restrictions as may be applicable.

Added by Laws 1991, c. 31, § 1, eff. Sept. 1, 1991.

§19-156.  Repealed by Laws 1953, p. 73, § 6, emerg. eff. April 30, 1953.

§19-157.  Repealed by Laws 1965, c. 501, § 3.

§19-158.  Repealed by Laws 1965, c. 501, § 3.

§19-159.  Repealed by Laws 1965, c. 501, § 3.

§19160.  Extra help and travel expenses  Payment from separate budget items.

An item appropriated in the budget of a county officer other than the county election board for compensating regular employees of the office may not be expended for extra help or for payment of travel expenses.  From, and only from, an item in the budget for his office wherein appropriation is made separate from paying regular or permanent deputies may a county officer make expenditures for extra help or travel expenses.  This act shall not apply to counties with a population over three hundred thousand (300,000) at the last decennial census.

Added by Laws 1968, c. 314, § 1, emerg. eff. May 7, 1968.

§19-161.  Definitions.

As used in this act:

1.  "County officer" means the county clerk, county commissioner, county assessor, district court clerk, county treasurer and county sheriff;

2.  "Deputy" means one or more regular employees appointed to assist a county officer in the performance of the official duties of the county officer;

3.  "Traveling expenses" means reimbursement for mileage, meals, lodging, toll road fees, parking fees, telephone and other ordinary expenses incurred, except meals and lodging incurred within the county unless the meals were during a county association school, seminar or training; and

4.  "Voluntary instruction" means one or more schools, courses, conferences, institutes and meetings which are available and are attended by a county officer or deputy as a discretionary training supplement to the duties of any office covered by this act.

Added by Laws 1979, c. 221, § 1, emerg. eff. May 30, 1979.  Amended by Laws 1993, c. 239, § 5, eff. July 1, 1993; Laws 1999, c. 117, § 1, eff. Nov. 1, 1999.

§19162.  Deputies  Appointment  Compensation and salaries  Appropriations.

Subject to the approval of the county excise board, every county officer shall appoint such regular and special deputies as are essential to the performance of the duties of the office in an efficient manner and shall fix their salaries and compensation.  In order to provide for parity among and between county offices, every county which has established a county budget board pursuant to the County Budget Act, Sections 1401 through 1421 of this title, may, upon majority vote of the members of the budget board, institute equivalent employee job descriptions and related salary levels for all full-time employment positions for uniform application by each county officer.  It shall be the responsibility of the board of county commissioners to cause such job descriptions and salary levels to be established.  The county officer shall annually make request for appropriation for payment of salaries, traveling expenses, supplies and equipment and other needs for performing his official duties.  The board of county commissioners and the county excise board shall annually appropriate amounts that will enable a county officer to hire and keep capable deputies, provide their instruction, provide sufficient supplies and equipment for the county officer and his deputies, provide reimbursement for traveling expenses for the county officer or deputies whose assignments require expenditures therefor, or provide a monthly travel allowance for the county officer in lieu of reimbursed expenditures for travel within this state.

Added by Laws 1979, c. 221, § 2, emerg. eff. May 30, 1979.  Amended by Laws 1997, c. 283, § 1, emerg. eff. May 27, 1997.

§19163.  Reimbursement for traveling expenses.

Each county officer or his deputy shall be entitled to reimbursement for all traveling expenses incurred in the performance of official duties.  All expenses shall be paid upon sworn itemized claims.

Added by Laws 1979, c. 221, § 3, emerg. eff. May 30, 1979.

§19164.  Private automobiles  Reimbursement for use.

When transportation involves the use of the private automobile of a county officer, deputy, or county employee entitled to reimbursement, such county officer, deputy or employee shall be entitled to claim reimbursement for use thereof at the rate provided for in the State Travel Reimbursement Act for state officers and employees.  Official duties shall include attendance by a county officer and at least one of his deputies for voluntary instruction.

Added by Laws 1979, c. 221, § 4, emerg. eff. May 30, 1979.  Amended by Laws 1980, c. 302, § 1, eff. July 1, 1980.

§19-165.  Travel allowance in lieu of traveling expenses - Emergency use of county-owned vehicle or equipment.

A.  In lieu of reimbursement for traveling expenses within their county each county commissioner and sheriff may receive a monthly travel allowance of Six Hundred Dollars ($600.00).  In lieu of the reimbursement for traveling expenses authorized by law for each county officer, each county assessor may receive a monthly travel allowance of Four Hundred Dollars ($400.00), and each county clerk, court clerk and county treasurer may receive a monthly travel allowance of Three Hundred Dollars ($300.00).  Each such county officer may be subject to the penalty provided by Section 166 of this title for failure to attend the meetings specified in that section.

B.  The provisions of this section and Sections 163 and 164 of this title shall not prevent the emergency use of a county-owned vehicle or county-owned equipment by a county officer when such county officer is acting on behalf of the county or when such use is related to county business.  As used in this subsection, "emergency" means an unforeseen combination of circumstances or the resulting state that calls for immediate action.

Added by Laws 1979, c. 221, § 5, emerg. eff. May 30, 1979.  Amended by Laws 1980, c. 302, § 2, eff. July 1, 1980; Laws 1993, c. 239, § 6, eff. July 1, 1993; Laws 1998, c. 258, § 1, eff. Nov. 1, 1998; Laws 2000, c. 86, § 1, eff. Nov. 1, 2000; Laws 2005, c. 208, § 1, eff. Nov. 1, 2005.

§19166.  Forfeiture of travel allowance  Membership organizations  Attending conferences, etc.  Traveling expenses.

Failure of a county officer to attend any school, conference or meeting unless excused prior thereto shall cause the county officer to forfeit his right to the monthly travel allowance provided by Section 165 of this title for the month in which such school, conference or meeting is held.  The directing state officer or agency head shall notify the county clerk of the county of the forfeiture of such county officer.  Any county, county officer or deputy may join his respective state, national or international association, including but not limited to, the National Association of Counties, the International Association of Assessors and the International Association of Clerks, Recorders, Election Officials and Treasurers.  It shall not be mandatory for a county officer or his deputy to attend any meeting, school, institute or conference sponsored or held by anyone other than a state officer or agency head, but if funds are available for travel to such meeting, school, institute or conference, either within or outside this state, from funds appropriated for traveling expenses in addition to the monthly travel allowance provided by Section 165 of this title, then it shall be lawful for such traveling expenses to be paid from such travel funds so appropriated to the county officer or his deputies.

Added by Laws 1979, c. 221, § 6, emerg. eff. April 19, 1985.  Amended by Laws 1985, c. 32, § 1, emerg. eff. April 19, 1985.

§19167.  Blanket bond.

The board of county commissioners of each county is hereby directed to purchase from the lowest bidder a surety contract or contracts in the form known as a "blanket bond" to cover all county officers, appointive officers, employees and reserve force deputy sheriffs in the manner hereinafter provided.  No other bond shall be acceptable as surety for any elected or appointed officer or employee of this state in lieu of the blanket bond provided for herein unless the blanket bond is provided for as a specified item in an all risk insurance policy purchased by the county.  For purposes of this act, a "blanket bond" is defined as a public employees' blanket position bond which covers all employees up to the penalty of the bond for each employee and the full penalty of the bond is always in force during its term and no restoration is necessary and there is no additional premium after a loss is paid.  The district attorney shall bring an action on the blanket bond to recover any loss by the county which is covered by the bond.  Reserve deputy sheriffs shall also be covered by workers' compensation insurance as provided in Section 1 et seq. of Title 85 of the Oklahoma Statutes.

Added by Laws 1979, c. 221, § 7, emerg. eff. May 30, 1979.  Amended by Laws 1981, c. 72, § 2, eff. Oct. 1, 1981; Laws 1982, c. 367, § 1, emerg. eff. July 14, 1982; Laws 1994, c. 42, § 1, eff. Sept. 1, 1994.

§19-168.  Volunteer - Protection of sovereign immunity - Travel and training expenses.

Persons who are not county employees, but who are performing substantial and necessary services to the county on a voluntary basis without compensation which have been directed and approved by a county officer, shall enjoy the protection of sovereign immunity of the state to the same extent as a paid employee.  Such persons may be reimbursed for expenses incurred during authorized official travel pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes, or for training expenses, provided it is indicated on the claim the person is not a county employee, a description of services performed is entered, and the officer, by his approval of the claim, certifies such services were substantial, necessary and germane to the duties and functions of the county office.

Added by Laws 1989, c. 203, § 1, emerg. eff. May 8, 1989.  Amended by Laws 1996, c. 109, § 1, eff. Nov. 1, 1996.

§19171.  Audit by State Auditor and Inspector  When required  Scope of audit.

Each county of this state shall every two years have an audit made by the State Auditor and Inspector or his duly appointed deputy or deputies of all of the books, records and accounts of all the officers of each county of this state, which audit shall be general in its nature and shall include an audit of the books, records and accounts of all officers who collect or disburse monies, fees, fines or public charges of any kind including therein a tax roll audit, a claim audit, and an audit of each of the justices of peace within the county.  In addition to the above, such State Auditor and Inspector may require an audit of the books and records of any county official or custodian of any of the funds of the county upon the death, resignation or removal from office of any such county official, covering a period from the date of the last general audit up to the date of such death, resignation or removal therefrom.

Each biennial county audit shall cover the two preceding fiscal years beginning as of July 1st immediately preceding the year in which the appropriation is made for such general audit, provided, that nothing herein shall prevent such State Auditor and Inspector from causing an audit to be made for any prior year of all the books, records and accounts of any such county official.

Added by Laws 1933, c. 40, p. 77, § 1, emerg. eff. May 2, 1933.  Amended by Laws 1979, c. 30, § 69, emerg. eff. April 6, 1979.

§19-172.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§19173.  Special audit fund  Payments made from.

Salaries, traveling expenses, expenses for work sheets, supplies, typing and binding the report of audit, shall be paid from the special audit fund after filing properly itemized claim verified by attached receipts and approved by the State Auditor and Inspector, with the county clerk as provided by law for other claims against the county.

Added by Laws 1933, c. 40, p. 78, § 3.  Amended by Laws 1979, c. 30, § 70, emerg. eff. April 6, 1979.

§19174.  Reports  Copies  Officers filed with.

A copy of each report of audit shall be filed with the Governor, district attorney, county clerk and the State Auditor and Inspector.

Added by Laws 1933, c. 40, p. 78, § 4.  Amended by Laws 1979, c. 30, § 71, emerg. eff. April 6, 1979.

§19174.1.  Publication of notice of filing of audit report  Posting of certificate of completion.

The State Auditor and Inspector is hereby authorized upon filing of report of audit of the books, records and accounts of any county officer, board or commission to publish in a newspaper or newspapers having a general circulation in the county a notice of the filing of such audit report; and he may cause to be posted a certificate of completion of such audit report in the office or offices having custody of the books, records and accounts embraced in such audit report.  The State Auditor and Inspector shall transmit a copy of the letter of transmittal of each such audit report to every legal newspaper published within the county wherein said audit report is filed with the county clerk.

Added by Laws 1957, p. 92, § 1.  Amended by Laws 1979, c. 30, § 72, emerg. eff. April 6, 1979.

§19174.2.  Cost of publication.

The total cost of publication of such notice shall not exceed Ten Dollars ($10.00) to any one newspaper and shall be paid from any funds appropriated for county audit purposes, upon duly verified claims.

Added by Laws 1957, p. 92, § 2.

§19-175.  Repealed by Laws 1941, p. 466, § 15.

§19176.  Partial invalidity  Effect.

In case any section, sentence, or clause of this act is held unconstitutional then it is hereby declared to be the intention of the Legislature to enact each and all of the sections, sentences and clauses remaining in said act as if that, if any, which is held unconstitutional had not been included in this act.

Added by Laws 1933, c. 40, p. 78, § 6.

§19177.1.  Purpose of law.

It is hereby declared to be the purpose and intention of the Legislature to strengthen the system of checks and balances upon receipt and disbursement of county funds through audit by the independent state agency of the department of the State Auditor and Inspector and to that end and by this act mandatorily require the appropriation and dedication of certain funds to that purpose in order to provide more nearly adequate and sufficient means for complete annual audit and report thereof.

Added by Laws 1953, p. 282, § 1.  Amended by Laws 1979, c. 30, § 73, emerg. eff. April 6, 1979.

§19177.2.  Use of ad valorem levy for county audit  Lapse and cancellation of unexpended balance.

The net proceeds of the onetenth mill annual ad valorem levy upon the net total assessed valuation in any county for any year authorized and mandatorily required to be appropriated and dedicated to county audit by Section or paragraph 331 of Title 62, Oklahoma Statutes 1951 (H.B. 367, page 282, S.L. 1941), shall henceforth be restricted to and used only for audit survey and reporting receipt, disbursement and management of county affairs financed by county ad valorem levy and miscellaneous revenues other than ad valorem taxation accruing to the general fund of such county, whether such audit be in the performance of duties charged to the State Auditor and Inspector and instigated at his own initiative and directive, or on request of the board of county commissioners of such county or order of the Governor as provided by Section or paragraph 212 of Title 74, Oklahoma Statutes 1951.  If, after completion of audit of all county accounts so financed, and report thereof, including report of audit of cash funds where possible, as by this act provided, unless there be directive from the Governor for other and/or further inquiry, the board of county commissioners may, upon certificate of completion by the State Auditor and Inspector, request that any unexpended and unencumbered balance of appropriation therein be, by the county excise board, lapsed and cancelled and the county revenues restricted thereby revert to surplus, available for appropriation to any lawful county purpose.

Added by Laws 1953, p. 283, § 2.  Amended by Laws 1979, c. 30, § 74, emerg. eff. April 6, 1979.

§19-177.3.  Repealed by Laws 1963, p. 769, § 1, eff. June 25, 1963.

§19177.4.  Expense of typing, binding and distribution of audit reports.

To the extent general fund audit appropriations are sufficient, the same shall bear the expense of typing, binding and distribution of audit reports for all county financial operations; if otherwise, report of a "Cash Fund" receipts, disbursements, and management shall be separately reported and the cost thereof charged to the audit account set apart therefrom for audit purposes.

Added by Laws 1953, p. 283, § 4.

§19177.5.  Annual defined  Audit of current acounts.

The term "annual" as applied to the mandatory function of audit as provided by this act is hereby defined as for the fiscal period terminating as of June 30th of the fiscal year immediately preceding the fiscal year in which the onetenth mill levy proceeds is appropriated; but if, during the fiscal year current there arises occasion sufficiently necessary to examine the current accounts of a county office or department to which another person succeeds for any reason and there be request or emergency to determine the condition of accounts newly coming into his custody, it shall be lawful for the State Auditor and Inspector, to make audit and report thereof, provided regular audit of the preceding fiscal year or years be not neglected to do so.  Likewise, on demand by any inquisatorial body or officer such as the district attorney or Attorney General, audit and report of accounts current may be made.

Added by Laws 1953, p. 283, § 5.  Amended by Laws 1979, c. 30, § 75, emerg. eff. April 6, 1979.

§19177.6.  Audit of property accounts.

If and when the Legislature shall require property accounting in the several counties of this state, audit and verification of such accounts and physical count and verification of the properties of the county so required to be kept account of, shall be deemed comprehended and included in the definition of "audit" as by this act provided.

Added by Laws 1953, p. 284, § 6.

§19177.7.  Purveyors of services, goods, wares or merchandise to county  Verification of accounts  Privileged information  Inspection of accounts.

To the extent available funds permit, but only after audit analysis of the books, accounts, and records kept by county officers, and in addition to the written exhibits the State Auditor and Inspector may now require of county officers, managers and employees under Section or paragraph 215 of Title 74, Oklahoma Statutes 1951, the State Auditor and Inspector shall have the same authority and under the same penalty provisions to require of any purveyor of services, goods, wares, or merchandise to the county, whether for money or property, a verification in writing under oath in full detail of dates, items, descriptions, unit rates, and amounts charged for and, if paid, how and when paid.  Purveyors of goods, wares, and merchandise of any sort for which public money or property is anticipated, demanded, or received, shall, at the time and for five (5) years thereafter keep careful and complete account thereof, which accounts shall be private and privileged to the public generally but open to inspection as public records at any time to the officer who required the same or to the Governing Board who allowed payment of the same, or to the district attorney of such county, to the State Auditor and Inspector, to the Attorney General, or to a grand jury.

Added by Laws 1953, p. 284, § 7.  Amended by Laws 1979, c. 30, § 76, emerg. eff. April 6, 1979.

§19-177.8.  Repealed by Laws 1957, p. 550, § 3, emerg. eff. May 31, 1957.

§19-178.1.  Inventory - Continuous inventory - Accounting.

The board of county commissioners in each county of this state shall take, or cause to be taken, an inventory of all working tools, apparatus, machinery and equipment belonging to the county or leased or otherwise let to it or to any department thereof, other than that which is affixed to and made a part of lands and buildings, the cost of which as to each complete working unit thereof is more than Five Hundred Dollars ($500.00), and thereafter maintain or cause to be maintained a continuous inventory record thereof and of like tools, apparatus, machinery and equipment purchased, leased or otherwise coming into the custody of the county or of any office, board, department, commission or any or either thereof, and the disposition thereof whether sold, exchanged, leased or let where authorized by statute, junked, strayed or stolen, and biennially thereafter, or oftener in event of death, resignation or removal of an elective officer with a term, to verify or cause to be verified by count and report of the same as of the end of a term of office and as part and parcel of the accounting required by law of a retiring or re-elected officer, and, as to appointive heads of departments amenable directly to the board of county commissioners and as to quasi-governmental boards and commissions such as free fair boards, hospital boards and the like, the same shall be as of the last business day immediately preceding the day certain commencing a new term of the board of county commissioners; all in the manner as provided by law.

Added by Laws 1953, p. 66, § 1, emerg. eff. June 10, 1953.  Amended by Laws 1981, c. 60, § 1, eff. Oct. 1, 1981; Laws 1988, c. 145, § 1, emerg. eff. April 27, 1988; Laws 2005, c. 201, § 1, eff. July 1, 2005.

§19178.2.  Duty of officers and employees to conform to law.

It shall be and is hereby made the duty of every county officer, board, commission, or department, and by record directive of the board of county commissioners may be made the duty of any employee of the board of county commissioners subject to summary discharge and removal by said board, to conform in all respects and be amenable to all uniform resolutions adopted by their respective boards of county commissioners directing the taking, recording, maintaining and reporting inventories of properties in their respective custody in accordance with the provisions of this act.

Added by Laws 1953, p. 67, § 2, emerg. eff. June 10, 1953.

§19178.3.  Custodian of records, files and reports - Destruction.

A.  The county clerk shall be custodian and repository of all inventory records, files and reports.

B.  The county clerk in each county in Oklahoma is hereby authorized to destroy all inventory records, files and reports of any inventory of the county which has been disposed of for three (3) years or more if the inventory account has been subject to a full audit by the State Auditor and Inspector.

Added by Laws 1953, p. 67, § 3, emerg. eff. June 10, 1953.  Amended by Laws 1993, c. 334, § 1, emerg. eff. June 9, 1993.

§19178.4.  Systems and forms  Audit and verification of accounts.

It shall be and is hereby made the duty of the State Auditor and Inspector to prescribe all systems and forms to be used in property accounting in keeping with the provisions of this act, whether for record or reporting, and of indentification of such properties for said purposes, and to enforce the use of the same in his own right as such public officer.  It shall be his further duty to audit and verify said accounts so kept in as full and ample manner as is now required by law of county finance records.

Added by Laws 1953, p. 67, § 4, emerg. eff. June 10, 1953.  Amended by Laws 1979, c. 30, § 77, emerg. eff. April 6, 1979.

§19178.5.  Penalties.

No special penalties shall apply to any public officer charged with the performance of duties under this act other than that provided in 51 O.S. 1951 Section 91105.

Added by Laws 1953, p. 67, § 5, emerg. eff. June 10, 1953.

§19-179.1.  Repealed by Laws 1959, p. 100, § 4.

§19-179.2.  Repealed by Laws 1959, p. 100, § 4.

§19-179.3.  Repealed by Laws 1959, p. 100, § 4.

§19-179.4.  Repealed by Laws 1959, p. 100, § 4.

§19-179.5.  Repealed by Laws 1959, p. 100, § 4.

§19-179.6.  Repealed by Laws 1959, p. 100, § 4.

§19-179.7.  Repealed by Laws 1959, p. 100, § 4.

§19-179.8.  Repealed by Laws 1959, p. 100, § 4.

§19-179.9.  Repealed by Laws 1959, p. 100, § 4.

§19-179.10.  Repealed by Laws 1959, p. 100, § 4.

§19-179.11.  Repealed by Laws 1959, p. 100, § 4.

§19-179.12.  Repealed by Laws 1959, p. 100, § 4.

§19-179.13.  Repealed by Laws 1968, c. 162, § 8, eff. Jan. 13, 1969 and Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§19-179.14.  Repealed by Laws 1968, c. 162, § 8, eff. Jan. 13, 1969.

§19-179.15.  Repealed by Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§19-179.16.  Repealed by Laws 1969, c. 14, § 1, eff. Feb. 10, 1969.

§19-179.17.  Repealed by Laws 1968, c. 162, § 8, eff. Jan. 13, 1969 and Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§19-179.18.  Repealed by Laws 1968, c. 162, § 8, eff. Jan. 13, 1969.

§19-179.19.  Repealed by Laws 1969, c. 14, § 1, eff. Feb. 10, 1969.

§19-179.20.  Repealed by Laws 1957, p. 106, § 3, emerg. eff. March 28, 1957.

§19-179.21.  Repealed by Laws 1969, c. 14, § 1, eff. Feb. 10, 1969.

§19-180.1.  Repealed by Laws 1949, p. 139, § 12.

§19-180.2.  Repealed by Laws 1949, p. 139, § 12.

§19-180.3.  Repealed by Laws 1949, p. 139, § 12.

§19-180.4.  Repealed by Laws 1949, p. 139, § 12.

§19-180.5.  Repealed by Laws 1949, p. 139, § 12.

§19-180.6.  Repealed by Laws 1949, p. 139, § 12.

§19-180.7.  Repealed by Laws 1949, p. 139, § 12.

§19-180.8.  Repealed by Laws 1949, p. 139, § 12.

§19-180.9.  Repealed by Laws 1949, p. 139, § 12.

§19-180.10.  Repealed by Laws 1949, p. 139, § 12.

§19-180.11.  Repealed by Laws 1949, p. 139, § 12.

§19-180.12.  Repealed by Laws 1949, p. 139, § 12.

§19-180.12a.  Repealed by Laws 1949, p. 139, § 12.

§19-180.12b.  Repealed by Laws 1949, p. 139, § 12 and Laws 1949, p. 151, § 2.

§19-180.13.  Repealed by Laws 1949, p. 139, § 12.

§19-180.14.  Repealed by Laws 1949, p. 139, § 12.

§19-180.15.  Repealed by Laws 1949, p. 139, § 12.

§19-180.16.  Repealed by Laws 1949, p. 139, § 12.

§19-180.16a.  Repealed by Laws 1949, p. 139, § 12.

§19-180.17.  Repealed by Laws 1949, p. 139, § 12.

§19-180.18.  Repealed by Laws 1949, p. 139, § 12.

§19-180.19.  Repealed by Laws 1949, p. 139, § 12.

§19-180.20.  Repealed by Laws 1949, p. 139, § 12.

§19-180.21.  Repealed by Laws 1949, p. 139, § 12.

§19-180.22.  Repealed by Laws 1949, p. 139, § 12.

§19-180.23.  Repealed by Laws 1949, p. 139, § 12.

§19-180.24.  Repealed by Laws 1949, p. 139, § 12.

§19-180.25.  Repealed by Laws 1949, p. 139, § 12.

§19-180.26.  Repealed by Laws 1949, p. 139, § 12.

§19-180.27.  Repealed by Laws 1949, p. 139, § 12.

§19-180.28.  Repealed by Laws 1949, p. 139, § 12.

§19-180.29.  Repealed by Laws 1949, p. 139, § 12.

§19-180.30.  Repealed by Laws 1949, p. 139, § 12.

§19-180.31.  Repealed by Laws 1949, p. 139, § 12.

§19-180.32.  Repealed by Laws 1949, p. 139, § 12.

§19-180.33.  Repealed by Laws 1949, p. 139, § 12.

§19-180.34.  Repealed by Laws 1947, p. 194, § 2 and Laws 1949, p. 139, § 12.

§19-180.35.  Repealed by Laws 1949, p. 139, § 12.

§19-180.36.  Repealed by Laws 1949, p. 139, § 12.

§19-180.37.  Repealed by Laws 1949, p. 139, § 12.

§19-180.37a.  Repealed by Laws 1949, p. 139, § 12.

§19-180.37b.  Repealed by Laws 1949, p. 139, § 12.

§19-180.38.  Repealed by Laws 1949, p. 139, § 12.

§19-180.38a.  Repealed by Laws 1949, p. 139, § 12.

§19-180.39.  Repealed by Laws 1949, p. 139, § 12.

§19-180.40.  Repealed by Laws 1949, p. 139, § 12.

§19-180.41.  Repealed by Laws 1949, p. 139, § 12.

§19-180.42.  Repealed by Laws 1949, p. 139, § 12.

§19-180.42a.  Repealed by Laws 1949, p. 139, § 12.

§19-180.42b.  Repealed by Laws 1949, p. 139, § 12.

§19-180.42c.  Repealed by Laws 1955, p. 608, § 2.

§19-180.42d.  Repealed by Laws 1968, c. 262, § 8, eff. Jan. 13, 1968 and Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§19-180.42e.  Repealed by Laws 1968, c. 262, § 8, eff. Jan. 13, 1968 and Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§19-180.42f.  Repealed by Laws 1961, c. 212, § 2.

§19-180.42g.  Repealed by Laws 1968, c. 162, § 8.

§19-180.42h.  Repealed by Laws 1968, c. 262, § 8, eff. Jan. 13, 1968, and Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§19-180.42i.  Repealed by Laws 1959, p. 100, § 14.

§19-180.43.  Feeding, care, housing, and upkeep of prisoners - Expenses - Travel reimbursement - Violations.

A.  Each county sheriff may contract with the Department of Justice of the United States of America, the Department of Corrections, or any municipality of this state for the feeding, care, housing, and upkeep of federal, state, or municipal prisoners, or alien detainees incarcerated in the county jail.  Any funds received pursuant to said contract shall be the funds of the county where the federal, state, or municipal prisoners, or alien detainees are incarcerated and shall be deposited in a separate revolving fund with the county treasurer.  All purchases made pursuant to the provisions of this subsection shall be made pursuant to the purchasing procedures specified in Sections 1500 through 1505 of this title, including the use of blanket purchase orders as provided for in Section 310.8 of Title 62 of the Oklahoma Statutes.  The sheriff shall be permitted to expend any surplus in the revolving fund for administering expenses for salaries, training, equipment, or travel, or for capital expenditures.

The claim for said expenses shall be filed with and allowed by the board of county commissioners as other claims.  The sheriff shall receive no compensation for said services.  The sheriff shall file an annual report with the board of county commissioners not later than January 15 of each year.  The State Auditor and Inspector shall conduct an audit of the report as on other public records of the county.

B.  In lieu of the travel reimbursement or monthly travel allowance provided for by law, the board of county commissioners may purchase and provide for the operation, maintenance, insurance, equipping, and repair of an automobile for each county commissioner to be used in performing the duties of his office.  In lieu of the travel reimbursement or monthly travel allowance provided for by law, the board of county commissioners, with the concurrence of the county sheriff, may purchase and provide for the operation, maintenance, insurance, equipping, and repair of automobiles for the use of the sheriff in performing the duties of his office.  Any automobile purchased pursuant to the authority granted in this section shall be purchased by competitive bids.  The use of any said automobile for private or personal purposes is hereby prohibited.  In any county having a population of at least three hundred fifty thousand (350,000), where it is determined by the sheriff to be more economical and advantageous to the county, the sheriff may establish a monthly automobile allowance of not more than Four Hundred Dollars ($400.00) per month in lieu of the mileage per mile for incounty driving as authorized in this section.  Any travel reimbursement other than incounty driving as provided for in this section shall be for actual and necessary expenses as provided for in the State Travel Reimbursement Act.  Any person violating the provisions of this subsection, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not more than One Hundred Dollars ($100.00) or by imprisonment in the county jail for not more than thirty (30) days, or by both said fine and imprisonment, and in addition thereto shall be discharged from county employment.

C.  The State of Oklahoma hereby declares and states that the increased number of persons impersonating law enforcement officers by making routine traffic stops while using unmarked cars is a threat to the public health and safety of all of the citizens of the State of Oklahoma; therefore it shall be unlawful for any county sheriff, deputy sheriff or reserve deputy sheriff to use any vehicle which is not clearly marked as a law enforcement vehicle for routine traffic enforcement except as provided in Section 12-218 of Title 47 of the Oklahoma Statutes.  In addition to Section 12-218 of Title 47 of the Oklahoma Statutes, the peace officer operating the law enforcement vehicle for routine traffic stops shall be dressed in the official uniform including shoulder patches, badge, and any other identifying insignias normally used by the employing law enforcement agency.

D.  Each county sheriff may operate, or contract the operation of, a commissary for the benefit of persons lawfully confined in the county jail under the custody of the county sheriff.  Any funds received pursuant to said operations shall be the funds of the county where the persons are incarcerated and shall be deposited in the Sheriff's Commissary Account.  The sheriff shall be permitted to expend the funds to improve or provide jail services.  The sheriff shall be permitted to expend any surplus in the Sheriff's Commissary Account for administering expenses for training equipment, travel or for capital expenditures.  The claims for expenses shall be filed with and allowed by the board of county commissioners in the same manner as other claims.  The sheriff shall receive no compensation for the operation of said commissary.  The sheriff shall file an annual report on any said commissary under his or her operation no later than January 15 of each year.  The State Auditor and Inspector shall conduct an audit of the report in the same manner as other public records of the county.  Nothing in this subsection shall circumvent the provisions of Section 73 of Title 7 of the Oklahoma Statutes.

E.  Each county sheriff may operate, or contract the operation of, a telephone system for the benefit of persons lawfully confined in the county jail under the custody of the county sheriff.  Any funds received pursuant to said operations shall be the funds of the county where the persons are incarcerated and shall be deposited in the Sheriff's Service Fee Account.  Such funds may be expended according to the guidelines previously established for expenditures from the general fund.  The claims for expenses shall be filed with and allowed by the board of county commissioners in the same manner as other claims.

Added by Laws 1943, p. 76, § 32, emerg. eff. April 12, 1943.  Amended by Laws 1945, p. 50, § 1, emerg. eff. Feb. 19, 1945; Laws 1951, p. 44, § 1, emerg. eff. Feb. 24, 1951; Laws 1957, p. 92, § 1, emerg. eff. June 7, 1957; Laws 1965, c. 111, § 1, emerg. eff. May 19, 1965; Laws 1965, c. 508, § 1, emerg. eff. July 20, 1965; Laws 1974, c. 180, § 1, emerg. eff. May 11, 1974; Laws 1979, c. 30, § 78, emerg. eff. April 6, 1979; Laws 1979, c. 221, § 8, emerg. eff. May 30, 1979; Laws 1980, c. 120, § 1, emerg. eff. April 15, 1980; Laws 1981, c. 101, § 1, emerg. eff. April 22, 1981; Laws 1982, c. 79, § 1; Laws 1984, c. 108, § 1; Laws 1989, c. 348, § 3, eff. Nov. 1, 1989; Laws 1991, c. 166, § 1, eff. July 1, 1991; Laws 1992, c. 237, § 1, emerg. eff. May 19, 1992; Laws 1994, c. 91, § 1, eff. Sept. 1, 1994; Laws 1999, c. 24, § 2, eff. July 1, 1999; Laws 2003, c. 33, § 1, eff. Nov. 1, 2003; Laws 2004, c. 19, § 1, emerg. eff. March 29, 2004.

§19-180.44.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-180.45.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-180.46.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-180.47.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-180.48.  Repealed by Laws 1953, p. 73, § 6, emerg. eff. April 30, 1953.

§19-180.49.  Repealed by Laws 1953, p. 73, § 6, emerg. eff. April 30, 1953.

§19-180.50.  Repealed by Laws 1970, c. 107, § 1, eff. April 1, 1970.

§19180.51.  Unforeseen increase of work  Abnormal conditions  Transfer of employees between offices.

In case of unforeseen increase of work in any county office of any county in the state or in case of abnormal conditions in any county in the state, such as, oil development, military posts located within the county, defense areas, state or federal reformatories or prisons, or an excessive area or any other emergency or abnormal condition, the board of county commissioners may declare an emergency and set up additional funds during the fiscal year or include in the budget, at the beginning of the fiscal year, additional funds to employ additional help in any office to the extent that said office may function properly.

Provided, however, that a seasonal or unexpected shortterm increase of work in any county office of any county in the state may be met by the temporary transfer of a deputy, deputies, or other employees from any other county office in the county to the office requiring additional personnel.  The board of county commissioners of the county in which the transfer is to be made shall, if in its judgment the temporary transfer is in the best interests of the county, authorize the temporary transfer of designated persons and shall cause a notation of the fact to be entered in the minutes of its meeting.  A period of temporary transfer shall be for not longer than sixty (60) calendar days, except that the transfer may be once renewed upon a second authorization of the board of county commissioners for an additional period of not more than sixty (60) calendar days.  No employee shall be transferred under the provisions of this section for a total of more than one hundred and twenty (120) calendar days in any one fiscal year.  A transfer of designated employees may be terminated by the board of county commissioners upon giving notice in writing to the county official who heads the office to which the employees have been temporarily transferred.  Such notice shall specify the date of termination but in no case shall this date be less than three (3) days after delivery of said notice.  Employees temporarily transferred under the provisions of this section may be reimbursed from the same fund or account and in the same manner and amount as they would have been, had the temporary transfer not been effected.  During the period of transfer, the employees transferred shall be under the exclusive jurisdiction of the county official who heads the office to which they have been temporarily transferred.

Added by Laws 1943, p. 78, § 40.  Amended by Laws 1947, p. 210, § 1.

§19-180.52.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§19-180.53.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§19-180.54.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§19-180.55.  Repealed by Laws 1949, p. 139, § 12.

§19-180.56.  Repealed by Laws 1949, p. 139, § 12.

§19-180.57.  Repealed by Laws 1949, p. 139, § 12.

§19-180.58.  Application and purpose of act - Legislative determination.

A.  Sections 180.58 through 180.68 of this title shall apply to all counties which do not approve an exemption of household goods of the heads of families and livestock employed in support of the family from ad valorem taxation pursuant to the provisions of Section 6 of Article X of the Oklahoma Constitution.

B.  The purpose of Sections 180.58 through 180.68 of this title is to codify and revise the laws of the state relating to the salaries and wages of county officers and their deputies and employees, and to establish said salaries and wages by general law applicable throughout the state under a uniform schedule fixing such salaries and wages and future increases and reductions thereof upon the following bases:

1.  The available revenues of the several counties out of which such salaries and wages may be paid;

2.  The amount of services required to be performed;

3.  The monetary value of such services in relation to that of nongovernmental services of similar nature in the areas wherein such services are performed; and

4.  The relative amounts of services required of the various county officers, their deputies and employees upon investigation and full consideration of the applicable facts.

C.  The Legislature has determined that the foregoing bases of such schedule gradations generally are cognate to the combination of the following factors:

1.  The net valuation of all tangible taxable property of the county (total taxable valuation less homestead exemption allowances except those additional homestead exemptions authorized and allowed pursuant to Section 2890 of Title 68 of the Oklahoma Statutes), hereinafter referred to as "service-ability"; and

2.  The population of the county, hereinafter referred to as the "service-load".

The application of said factors properly establishes a rational and relevant formula for uniformity of salaries and wages and of future increases and decreases thereof.

Added by Laws 1959, p. 96, § 1.  Amended by Laws 1993, c. 334, § 2, emerg. eff. June 9, 1993; Laws 1997, c. 119, § 1, eff. July 1, 1997.

§19180.59.  County assessor's certificate controlling as to valuations.

The net total tangible property valuation for ad valorem tax purposes in each county, or serviceability factor, shall be determined from the county assessor's certificate of such valuations as filed with the excise board of the county for purpose of computation of ad valorem tax levies of each year, and no subsequent amendments thereto to effect an increase in such valuations shall have any effect for such year whatsoever.

Added by Laws 1959, p. 96, § 2.

§19180.60.  Federal census controlling as to population.

The population of each county, or serviceload factor, shall be determined from the announced population of counties of Oklahoma based on the Federal Decennial Census.  No other census however authorized shall have any effect insofar as this act is concerned.

Added by Laws 1959, p. 96, § 3.

§19180.61.  Classification of officers.

For purposes of fixing salaries under this act, county officers shall be grouped in the following classifications:

1.  Enforcement officers or those charged with enforcing the laws relating to public peace and safety: the county sheriff, the county treasurer, the county clerk, the court clerk, the county assessor, and the members of the board of county commissioners; and

2.  Other elective county officers.

Added by Laws 1959, p. 96, § 4.  Amended by Laws 1968, c. 198, § 1, emerg. eff. April 19, 1968; Laws 1979, c. 221, § 9, emerg. eff. May 30, 1979; Laws 1993, c. 239, § 7, eff. July 1, 1993.

§19-180.62.  Basic salaries.

A.  The basic salaries of county officers upon which all salaries and future increases or decreases thereof shall be computed, shall be as follows:

1.  In every county having a net valuation of all tangible taxable property, as defined in Sections 180.58 and 180.59 of this title, of Forty Million Dollars ($40,000,000.00) or less, the basic salary of each of the county officers named in paragraph 1 of Section 180.61 of this title shall not be less than Nineteen Thousand Dollars ($19,000.00) per annum nor shall it exceed Thirty-nine Thousand Dollars ($39,000.00) per annum;

2.  In every county having a net valuation of all tangible taxable property, as defined in Sections 180.58 and 180.59 of this title, of more than Forty Million Dollars ($40,000,000.00) but not more than Eighty Million Dollars ($80,000,000.00), the basic salary of each of the county officers named in paragraph 1 of Section 180.61 of this title shall not be less than Twenty-two Thousand Five Hundred Dollars ($22,500.00) per annum nor shall it exceed Forty-two Thousand Five Hundred Dollars ($42,500.00) per annum;

3.  In every county having a net valuation of all tangible taxable property, as defined in Sections 180.58 and 180.59 of this title, of more than Eighty Million Dollars ($80,000,000.00) but not more than Three Hundred Million Dollars ($300,000,000.00), the basic salary of each of the county officers named in paragraph 1 of Section 180.61 of this title shall not be less than Twenty-four Thousand Five Hundred Dollars ($24,500.00) per annum nor shall it exceed Forty-four Thousand Five Hundred Dollars ($44,500.00) per annum;

4.  In every county having a net valuation of all tangible taxable property, as defined in Sections 180.58 and 180.59 of this title, of more than Three Hundred Million Dollars ($300,000,000.00) but not more than Six Hundred Million Dollars ($600,000,000.00), the basic salary of each of the county officers named in paragraph 1 of Section 180.61 of this title shall not be less than Twenty-two Thousand Five Hundred Dollars ($22,500.00) per annum nor shall it exceed Forty-two Thousand Five Hundred Dollars ($42,500.00) per annum; and

5.  In every county having a net valuation of all tangible taxable property, as defined in Sections 180.58 and 180.59 of this title, of more than Six Hundred Million Dollars ($600,000,000.00), the basic salary of each of the county officers named in paragraph 1 of Section 180.61 of this title shall not be less than Nineteen Thousand Dollars ($19,000.00) per annum nor shall it exceed Thirty-nine Thousand Dollars ($39,000.00) per annum.

B.  The board of county commissioners shall set the salaries for all elected county officials within the limits allowed by law.

C.  The annual salaries fixed by this act shall be paid either monthly or twice a month, by order of the board of county commissioners, for each month or fraction thereof the incumbent lawfully occupies and holds title to such office.

Added by Laws 1959, p. 96, § 5.  Amended by Laws 1968, c. 412, § 19, eff. Jan. 13, 1969; Laws 1969, c. 14, § 1, eff. Feb. 10, 1969; Laws 1974, c. 72, § 1, emerg. eff. April 19, 1974; Laws 1978, c. 234, § 1, eff. Jan. 8, 1979; Laws 1981, c. 257, § 1, eff. July 1, 1981; Laws 1982, c. 191, § 1, operative July 1, 1983; Laws 1989, c. 56, § 2, operative July 1, 1989; Laws 1993, c. 109, § 1, eff. July 1, 1993; Laws 1993, c. 239, § 8, eff. July 1, 1993; Laws 1998, c. 195, § 1, eff. Nov. 1, 1998; Laws 2000, c. 133, § 1, eff. Nov. 1, 2000.

§19180.63.  Increase to basic salary.

In every county in this state, the salary of all county officers named in paragraph 1 of Section 180.61 of this title may be increased from the applicable basic salary named in Section 180.62 of this title, for net valuation or serviceability, according to the following scale:

A. To the basic salary:

1. Add the product of One Hundred Dollars ($100.00) times each One Million Dollars ($1,000,000.00) net valuation, or major fraction thereof until a net valuation of Seventyfive Million Dollars ($75,000,000.00) is reached;

2. Thereafter add the product of One Hundred Dollars ($100.00) times each additional Five Million Dollars ($5,000,000.00) net valuation, or major fraction thereof until a net valuation of Five Hundred Million Dollars ($500,000,000.00) is reached;

3. Thereafter add the product of One Hundred Twentyfive Dollars ($125.00) times each additional Seven Million Dollars ($7,000,000.00) net valuation, or major fraction thereof until a net valuation of Two Billion Dollars ($2,000,000,000.00) is reached;

4. Thereafter as to all additional net valuation add the product of One Hundred Twentyfive Dollars ($125.00) times each additional Twenty Million Dollars ($20,000,000.00) net valuation, or major fraction thereof.

B.  And also the salary of each county officer shall be additionally increased from the basic salary named in Section 180.62 of this title, and the additions thereto heretofore provided in this section, for population or service load according to the following scale:

1. The product of Twelve Dollars and fifty cents ($12.50) times each one thousand (1,000) population, or major fraction thereof until a population of seventyfive thousand (75,000) is reached; thereafter

2. The product of Twelve Dollars and fifty cents ($12.50) times each additional five thousand (5,000) population, or major fraction thereof until a population of one hundred fifty thousand (150,000) is reached; thereafter add

3. The product of Twelve Dollars and fifty cents ($12.50) times each additional ten thousand (10,000) population, or major fraction thereof.

C.  This section shall not reduce the present salary of any county officer in Oklahoma during their present term of office.

Added by Laws 1959, p. 97, § 6.  Amended by Laws 1961, p. 212, § 1, emerg. eff. April 10, 1961; Laws 1963, c. 66, § 1, emerg. eff. May 14, 1963; Laws 1967, c. 352, § 1, emerg. eff. May 18, 1967; Laws 1968, c. 138, § 9; Laws 1968, c. 412, § 16; Laws 1969, c. 14, § 1, eff. Feb. 10, 1969; Laws 1972, c. 115, § 1, emerg. eff. March 31, 1972; Laws 1974, c. 72, § 2, emerg. eff. April 19, 1974; Laws 1977, c. 239, § 1, eff. July 1, 1977; Laws 1978, c. 234, § 2, eff. Jan. 8, 1979; Laws 1981, c. 257, § 2, eff. July 1, 1981; Laws 1982, c. 191, § 2, operative July 1, 1983; Laws 1985, c. 293, § 2, emerg. eff. July 23, 1985; Laws 1989, c. 324, § 1, eff. July 1, 1989; Laws 1993, c. 239, § 9, eff. July 1, 1993.

§19-180.63a.  Repealed by Laws 1969, c. 14, § 1, eff. Feb. 10, 1969.

§19-180.63b.  Repealed by Laws 1969, c. 14, § 1, eff. Feb. 10, 1969.

§19180.63d.  Withholding of salary increase.

The salary increase authorized by this measure shall be withheld in those counties in which the composite ad valorem assessment ratio for the county is less than nine percent (9%) of the property value as certified by the Board of Equalization at any time during the calendar year 1979, or any year thereafter.

Added by Laws 1978, c. 234, § 3, eff. Jan. 8, 1979.

§19180.63e.  Certain increases or decreases in salaries of county officers prohibited.

County officers shall not receive any salary increase or decrease during their term of office unless by operation of law enacted prior to their election or appointment.

Added by Laws 1985, c. 293, § 3, emerg. eff. July 23, 1985.  Amended by Laws 1987, c. 209, § 3, eff. July 1, 1987.

§19-180.64.  Repealed by Laws 1968, c. 412, § 20, eff. May 17, 1968.

§19-180.64A.  Minimum salary for county officials.

A.  In every county having a net valuation of all tangible taxable property as defined in Sections 180.58 and 180.59 of this title, of Ten Million Dollars ($10,000,000.00) or less, the minimum salary of the sheriff and for all other officers named in paragraph 1 of Section 180.61 of this title shall be the basic salary set forth in Section 180.62 of this title.

B.  In every county having a net valuation of all tangible taxable property as defined in Sections 180.58 and 180.59 of this title, of more than Ten Million Dollars ($10,000,000.00), the minimum salary for the sheriff and the minimum salary for all other officers named in paragraph 1 of Section 180.61 of this title shall be the basic salary set forth in Section 180.62 of this title.

Added by Laws 1965, c. 451, § 1.  Amended by Laws 1969, c. 54, § 1, emerg. eff. March 5, 1969; Laws 1972, c. 128, § 1, emerg. eff. April 7, 1972; Laws 1974, c. 72, § 3, emerg. eff. April 19, 1974; Laws 1977, c. 239, § 2, eff. July 1, 1977; Laws 1978, c. 234, § 4, eff. Jan. 8, 1979; Laws 1981, c. 257, § 3, eff. July 1, 1981; Laws 1982, c. 191, § 3, operative July 1, 1983; Laws 1989, c. 56, § 3, operative July 1, 1989; Laws 1993, c. 239, § 10, eff. July 1, 1993; Laws 1998, c. 195, § 2, eff. Nov. 1, 1998.

§19180.64B.  Appropriations and payments.

The above salaries shall be paid from annual appropriations made from the general fund of the county for such purpose, and it is hereby made the mandatory duty of the county commissioners and the excise board that such funds be appropriated and paid.

Added by Laws 1965, c. 451, § 2, eff. July 1, 1965.

§19180.64C.  Restrictions.

The provisions of Section 1 shall be subject to the restrictions set forth in 19 O.S. 1961, Section 180.67(b).

Added by Laws 1965, c. 451, § 3, eff. July 1, 1965.

§19-180.64D.  Repealed by Laws 1976, c. 208, § 11, operative July 1, 1976.

§19-180.64E.  Repealed by Laws 1976, c. 208, § 11, operative July 1, 1976.

§19180.64F.  Definition of "a major fraction thereof".

As used in Sections 180.63 and 180.64A of Title 19 of the Oklahoma Statutes, "a major fraction thereof" means any amount greater than onehalf (1/2).

Added by Laws 1978, c. 234, § 5, eff. Jan. 8, 1979.

§19-180.65.  Deputies and other help.

A.  The officers named in paragraph 1 of Section 180.61 of this title shall have such number of regular or technical deputies, assistants, investigators, evidence persons, aides, stenographers or reporters, technicians, undersheriffs, jailers, matrons, handwriting and fingerprint experts, probation officers, juvenile officers, bailiffs, or other help, whatever title the principal officer may ascribe to the duties or functions to be performed as authorized by law and clearly related to the proper accomplishment of lawful functions, whether on whole or parttime basis, at such rates of salary or pay, subject to the provisions of this section as hereinafter set forth, as the principal officer may propose and establish the need of and which the county excise board may approve, for the adequate accomplishment of the functions of the office and the performance of the duties imposed thereon by law, with due weight being given to employment on whole or parttime basis.  However, no such employments shall exceed the amount of lawful funds appropriated for such purpose.

B.  Each principal officer named in paragraph 1 of Section 180.61 of this title, except judges, shall designate of record in the office of the county clerk a first or chief deputy or assistant who shall be chargeable with all the duties of such principal officer, while subject to the direction of the same.  The first or chief deputy or assistant shall carry on the duties of the office during the absence of the principal officer or, in the event of the death, removal or resignation of said principal officer, until a successor shall have qualified.  During periods of vacancy of the principal office, resulting from the death, removal or resignation of the principal officer, the chief deputy or assistant shall be bonded in the same manner and in the same sum as required for the principal officer.

C.  No deputy shall receive a salary in excess of the principal officer.  The salaries set forth in this subsection within the limitations shall be such amounts as the principal officer may propose and establish the need for and which the county excise board may approve within salary and staffing requirements as may be prescribed by law.  The numerical rank of any deputy or assistant to be effective must be by designation of the principal officer by the signature of the principal officer and filed with the county clerk.  The numerical rank of any deputy or assistant shall be within the sole discretion of the principal officer.

D.  The board of county commissioners shall continue to have the authority to recommend the total amount of funds that can be used for the combined salaries in each of the county offices covered by this act.  However, the approval of the funding for such offices shall continue to be the responsibility of the county excise board.  County officers shall have no authority to make salary commitments beyond the amount of the funding so provided.

E.  The county excise board shall meet with each of the principal officers of the county in budget planning conference or conferences, before July 1 of each year, to discuss personnel needs for each office for the succeeding fiscal year.  The excise board shall provide the principal officers a tentative estimate of anticipated revenues for the next fiscal year prior to the budget planning conferences.

Added by Laws 1959, p. 98, § 8.  Amended by Laws 1961, p. 214, § 1; Laws 1961, p. 215, § 1; Laws 1976, c. 292, § 2, emerg. eff. June 17, 1976; Laws 1977, c. 7, § 1, emerg. eff. Feb. 25, 1977; Laws 1979, c. 26, § 1, emerg. eff. April 3, 1979; Laws 1981, c. 72, § 3; Laws 1993, c. 239, § 11, eff. July 1, 1993; Laws 1997, c. 283, § 2, emerg. eff. May 27, 1997; Laws 1998, c. 195, § 3, eff. Nov. 1, 1998; Laws 2005, c. 117, § 1, eff. July 1, 2005.

§19-180.66.  Repealed by Laws 1969, c. 14, § 1, eff. Feb. 10, 1969.

§19-180.67.  Act to be comprehensive salary code.

It is hereby declared to be the intent of the Legislature that this act shall be the comprehensive salary code for all counties of the state and no county officer in paragraph 1 of Section 180.61 of this title, or their assistants, deputies, or other employees by whatever title designated, shall receive any salary or wages except as provided in this act.

Added by Laws 1959, p. 99, § 10.  Amended by Laws 1993, c. 239, § 12, eff. July 1, 1993; Laws 1998, c. 195, § 4, eff. Nov. 1, 1998.

§19180.68.  Date changes in salaries and rates of pay to take effect.

The date on which changes in the salaries and rates of pay for county officers and their deputies, aides and assistants under this act due to changes in population or valuation in any county shall take effect, shall be as of, on and after the first day of July of each fiscal year based upon the population as shown by the latest Federal Decennial Census for the State of Oklahoma, and the total net assessed valuations of tangible properties for such year as shown by the official certificate which the county assessor files with the county excise board for the purpose of computing appropriations and levies for such year.

Added by Laws 1959, p. 100, § 11.  Amended by Laws 1994, c. 6, § 1, eff. Sept. 1, 1994.

§19-180.69.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-180.70.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-180.71.  Purpose and application of act - Bases of uniform schedule.

A.  Sections 180.71 through 180.83 of this title shall apply to all counties which approve an exemption of household goods of the heads of families and livestock employed in support of the family from ad valorem taxation pursuant to the provisions of Section 6 of Article X of the Oklahoma Constitution.

B.  The purpose of Sections 180.71 through 180.83 of this title is to codify and revise the laws of the state relating to the salaries and wages of county officers and their deputies and employees, and to establish said salaries and wages by general law applicable throughout the state under a uniform schedule fixing such salaries and wages and future increases and reductions thereof upon the following bases:

1.  The available revenues of the several counties out of which such salaries and wages may be paid;

2.  The amount of services required to be performed;

3.  The monetary value of such services in relation to that of nongovernmental services of similar nature in the areas wherein such services are performed; and

4.  The relative amounts of services required of the various county officers, their deputies and employees upon investigation and full consideration of the applicable facts.

C.  The Legislature has determined that the foregoing bases of such schedule gradations generally are cognate to the combination of the following factors:

1.  The total amount of revenue authorized to be collected from the millage rate levied against the taxable valuation of property within the county, including such revenue which would have otherwise been authorized to be collected if the provisions of Section 2890 of Title 68 of the Oklahoma Statutes had not been enacted, which is apportioned for county purposes pursuant to subsection (a) of Section 9 of Article X of the Oklahoma Constitution, hereinafter referred to as "service-ability"; and

2.  The population of the county, hereinafter referred to as the "service-load".

The application of said factors properly establishes a rational and relevant formula for uniformity of salaries and wages and of future increases and decreases thereof.

Added by Laws 1993, c. 334, § 3, emerg. eff. June 9, 1993.  Amended by Laws 1997, c. 119, § 2, eff. July 1, 1997.

§19-180.72.  Determination of service-load factor.

The population of each county, or serviceload factor, shall be determined from the announced population of counties of Oklahoma based on the Federal Decennial Census.  No other census however authorized shall have any effect insofar as this act is concerned.

Added by Laws 1993, c. 334, § 4, emerg. eff. June 9, 1993.

§19-180.73.  Classification of officers.

For purposes of fixing salaries under this act, county officers shall be grouped in the following classifications:

1.  Enforcement officers or those charged with enforcing the laws relating to public peace and safety: the county sheriff, the county treasurer, the county clerk, the court clerk, the county assessor, and the members of the board of county commissioners; and

2.  Other elective county officers.

Added by Laws 1993, c. 334, § 5, emerg. eff. June 9, 1993.

§19-180.74.  Basic salaries.

A.  The basic salaries of county officers upon which all salaries and future increases or decreases thereof shall be computed, shall be as follows:

1.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of Four Hundred Thousand Dollars ($400,000.00) or less, the basic salary of each of the county officers named in Section 180.73 of this title shall not be less than Nineteen Thousand Dollars ($19,000.00) per annum nor shall it exceed Thirty-nine Thousand Dollars ($39,000.00) per annum;

2.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of more than Four Hundred Thousand Dollars ($400,000.00) but not more than Eight Hundred Thousand Dollars ($800,000.00), the basic salary of each of the county officers named in Section 180.73 of this title shall not be less than Twenty-two Thousand Five Hundred Dollars ($22,500.00) per annum nor shall it exceed Forty-two Thousand Five Hundred Dollars ($42,500.00) per annum;

3.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of more than Eight Hundred Thousand Dollars ($800,000.00) but not more than Three Million Dollars ($3,000,000.00), the basic salary of each of the county officers named in Section 180.73 of this title shall not be less than Twenty-four Thousand Five Hundred Dollars ($24,500.00) per annum nor shall it exceed Forty-four Thousand Five Hundred Dollars ($44,500.00) per annum;

4.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of more than Three Million Dollars ($3,000,000.00) but not more than Ten Million Dollars ($10,000,000.00), the basic salary of each of the county officers named in Section 180.73 of this title shall not be less than Twenty-two Thousand Five Hundred Dollars ($22,500.00) per annum nor shall it exceed Forty-two Thousand Five Hundred Dollars ($42,500.00) per annum; and

5.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of more than Ten Million Dollars ($10,000,000.00), the basic salary of each of the county officers named in Section 180.73 of this title shall not be less than Nineteen Thousand Dollars ($19,000.00) per annum nor shall it exceed Thirty-nine Thousand Dollars ($39,000.00) per annum.

B.  The board of county commissioners shall set the salaries for all elected county officials within the limits allowed by law.

C.  The annual salaries fixed by Section 180.71 of this title shall be paid either monthly or twice a month, by order of the board of county commissioners, for each month or fraction thereof the incumbent lawfully occupies and holds title to such office.

Added by Laws 1993, c. 334, § 6, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 187, § 1, emerg. eff. April 29, 1998; Laws 1998, c. 258, § 3, eff. Nov. 1, 1998; Laws 2000, c. 133, § 2, eff. Nov. 1, 2000.

NOTE:  Laws 1998, c. 195, § 5 repealed by Laws 1998, c. 258, § 4, eff. Nov. 1, 1998.

§19-180.75.  Increase of basic salary.

A.  In every county in this state which approves an exemption of household goods of the heads of families and livestock employed in support of the family from ad valorem taxation pursuant to the provisions of Section 6 of Article X of the Oklahoma Constitution, the salary of all county officers named in paragraph 1 of Section 5 of this act may be increased from the applicable basic salary named in Section 6 of this act, for the factor of service-ability, as defined in Section 3 of this act, according to the following scale:

1.  To the basic salary:

a. add the product of One Hundred Dollars ($100.00) times each Ten Thousand Dollars ($10,000.00) of revenue authorized to be collected for county purposes, or major fraction thereof until the amount of such revenue equals Seven Hundred Fifty Thousand Dollars ($750,000.00),

b. thereafter add the product of One Hundred Dollars ($100.00) times each additional Fifty Thousand Dollars ($50,000.00) of revenue authorized to be collected for county purposes, or major fraction thereof until the amount of such revenue equals Five Million Dollars ($5,000,000.00),

c. thereafter add the product of One Hundred Twentyfive Dollars ($125.00) times each additional Seventy Thousand Dollars ($70,000.00) of revenue authorized to be collected for county purposes, or major fraction thereof until the amount of such revenue equals Twenty Million Dollars ($20,000,000.00),

d. thereafter as to all additional revenue which is authorized to be collected for county purposes add the product of One Hundred Twentyfive Dollars ($125.00) times each additional Two Hundred Thousand Dollars ($200,000.00) of such revenue, or major fraction thereof; and

2.  The salary of each county officer shall be additionally increased from the basic salary named in Section 6 of this act, and the additions to the basic salary as provided in this section, for population or service load according to the following scale:

a. the product of Twelve Dollars and fifty cents ($12.50) times each one thousand (1,000) population, or major fraction thereof until a population of seventyfive thousand (75,000) is reached,

b. thereafter the product of Twelve Dollars and fifty cents ($12.50) times each additional five thousand (5,000) population, or major fraction thereof until a population of one hundred fifty thousand (150,000) is reached,

c. thereafter add the product of Twelve Dollars and fifty cents ($12.50) times each additional ten thousand (10,000) population, or major fraction thereof.

B.  This section shall not reduce the present salary of any county officer in Oklahoma during their present term of office.

C.  As used in this section, "major fraction thereof" means any amount greater than one-half (1/2).

Added by Laws 1993, c. 334, § 7, emerg. eff. June 9, 1993.

§19-180.76.  Withholding of salary increase.

The salary increase authorized by Section 7 of this act shall be withheld in those counties in which the composite ad valorem assessment ratio for the county is less than nine percent (9%) of the property value as certified by the Board of Equalization at any time during the calendar year 1979, or any year thereafter.

Added by Laws 1993, c. 334, § 8, emerg. eff. June 9, 1993.

§19-180.77.  Salary increase or decrease for officers during term of office prohibited.

County officers shall not receive any salary increase or decrease during their term of office unless by operation of law enacted prior to their election or appointment.

Added by Laws 1993, c. 334, § 9, emerg. eff. June 9, 1993.

§19-180.78.  Minimum salaries.

A.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of One Hundred Thousand Dollars ($100,000.00) or less, the minimum salary of the sheriff and for all other officers referred to in paragraph 1 of Section 180.73 of this title shall be the basic salary set forth in Section 180.74 of this title.

B.  In every county having a service-ability factor, as defined in Section 180.71 of this title, of more than One Hundred Thousand Dollars ($100,000.00), the minimum salary for the sheriff and the minimum salary for all other officers referred to in paragraph 1 of Section 180.73 of this title shall be the basic salary set forth in Section 180.74 of this title.

Added by Laws 1993, c. 334, § 10, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 195, § 6, eff. Nov. 1, 1998.

§19-180.79.  Duty to appropriate funds.

The salaries established by this act shall be paid from annual appropriations made from the general fund of the county for such purpose, and it is hereby made the mandatory duty of the county commissioners and the excise board that such funds be appropriated and paid.

Added by Laws 1993, c. 334, § 11, emerg. eff. June 9, 1993.

§19-180.80.  Minimum salaries subject to restrictions on appropriations.

The provisions of Section 10 of this act shall be subject to the restrictions set forth in Section 14 of this act.

Added by Laws 1993, c. 334, § 12, emerg. eff. June 9, 1993.

§19-180.81.  Deputies and other help.

A.  The officers named in paragraph 1 of Section 180.73 of this title shall have such number of regular or technical deputies, assistants, investigators, evidence persons, aides, stenographers or reporters, technicians, undersheriffs, jailers, matrons, handwriting and fingerprint experts, probation officers, juvenile officers, bailiffs, or other help, whatever title the principal officer may ascribe to the duties or functions to be performed as authorized by law and clearly related to the proper accomplishment of lawful functions, whether on whole or parttime basis, at such rates of salary or pay, subject to the provisions of this section as hereinafter set forth, as the principal officer may propose and establish the need of and which the county excise board may approve, for the adequate accomplishment of the functions of the office and the performance of the duties imposed thereon by law, with due weight being given to employment on whole or parttime basis.  However, no such employments shall exceed the amount of lawful funds appropriated for such purpose.

B.  Each principal officer named in paragraph 1 of Section 180.73 of this title, except judges, shall designate of record in the office of the county clerk a first or chief deputy or assistant who shall be chargeable with all the duties of such principal officer, while subject to the direction of the same.  The first or chief deputy or assistant shall carry on the duties of the office during the absence of the principal officer or, in the event of the death, removal or resignation of said principal officer, until a successor shall have qualified.  During periods of vacancy of the principal office, resulting from the death, removal or resignation of the principal officer, the chief deputy or assistant shall be bonded in the same manner and in the same sum as required for the principal officer.

C.  No deputy shall receive a salary in excess of the principal officer.  The salaries set forth in this subsection within the limitations shall be such amounts as the principal officer may propose and establish the need for and which the county excise board may approve within salary and staffing requirements as may be prescribed by law.  The numerical rank of any deputy or assistant to be effective must be by designation of the principal officer by the signature of the principal officer and filed with the county clerk.  The numerical rank of any deputy or assistant shall be within the sole discretion of the principal officer.

D.  The board of county commissioners shall continue to have the authority to recommend the total amount of funds that can be used for the combined salaries in each of the county offices covered by this act.  However, the approval of the funding for such offices shall continue to be the responsibility of the county excise board.  County officers shall have no authority to make salary commitments beyond the amount of the funding so provided.

E.  The county excise board shall meet with each of the principal officers of the county in budget planning conference or conferences, before July 1 of each year, to discuss personnel needs for each office for the succeeding fiscal year.  The excise board shall provide the principal officers a tentative estimate of anticipated revenues for the next fiscal year prior to the budget planning conferences.

Added by Laws 1993, c. 334, § 13, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 195, § 7, eff. Nov. 1, 1998; Laws 2005, c. 117, § 2, eff. July 1, 2005.

§19-180.82.  Act to be comprehensive salary code.

It is hereby declared to be the intent of the Legislature that this act shall be the comprehensive salary code for all counties of the state which have approved an exemption of household goods of the heads of families and livestock employed in support of the family pursuant to the provisions of Section 6 of Article X of the Oklahoma Constitution, and no county officer in paragraph 1 of Section 180.73 of this title, or their assistants, deputies, or other employees by whatever title designated, shall receive any salary or wages except as provided in this act.

Added by Laws 1993, c. 334, § 14, emerg. eff. June 9, 1993.  Amended by Laws 1998, c. 195, § 8, eff. Nov. 1, 1998.

§19-180.83.  Date changes in salaries and rates of pay to take effect.

The date on which changes in the salaries and rates of pay for county officers and their deputies, aides and assistants under this act due to changes in population or the amount of revenue authorized to be collected for county purposes in any county shall take effect, shall be as of, on and after the first day of July of each fiscal year based upon the population as shown by the latest Federal Decennial Census for the State of Oklahoma, and the total amount of revenue authorized to be collected from the millage rate levied against the taxable valuation of property within the county which is apportioned for county purposes pursuant to subsection (a) of Section 9 of Article X of the Oklahoma Constitution for such year.

Added by Laws 1993, c. 334, § 15, emerg. eff. June 9, 1993.  Amended by Laws 1994, c. 6, § 2, eff. Sept. 1, 1994.

§19-180.84.  Longevity pay program.

The board of county commissioners of each of the counties in this state may be authorized to establish a longevity pay program for employees of the county.  The longevity pay program may be consistent with the longevity pay program for state employees authorized pursuant to Section 840-2.18 of Title 74 of the Oklahoma Statutes.  The longevity pay program shall not include any elected county officers.

Added by Laws 2004, c. 99, § 1, eff. Nov. 1, 2004.

§19-180.90.  National disaster leave.

A.  The board of county commissioners may grant leave with pay not to exceed fifteen (15) working days to a county employee who is affected by a presidentially declared national disaster in Oklahoma after May 1, 1999, if:

1.  The employee suffered a physical injury as a result of the disaster;

2.  A relative or household member of the employee suffered a physical injury or died as a result of the disaster; or

3.  The domicile of the employee or the domicile of a relative of the employee was damaged or destroyed as a result of the disaster.

B.  As used in this section:

1.  "Relative of the employee" shall be limited to the spouse, child, stepchild, grandchild, grandparent, stepparent, or parent of the employee; and

2.  "Household members" means those persons who reside in the same home, who have reciprocal duties to and do provide financial support for one another.  This term shall include foster children and legal wards even if they do not live in the household.  The term does not include persons sharing the same general house, when the living style is primarily that of a dormitory or commune.

C.  The authority to grant leave with pay pursuant to subsection A of this section shall extend for a period of not more than six (6) months after the date of a presidentially declared national disaster.

D.  Annual leave, sick leave, or compensatory time which was charged to a county employee as a result of the presidentially declared national disaster resulting from the May 3, 1999, tornadoes that would have otherwise been eligible for the leave provision in subsection A of this section, may be reinstated by the board of county commissioners.  A county employee entitled to leave with pay pursuant to this section who was charged leave without pay shall be compensated at the base rate of pay of the employee.

E.  The board of county commissioners may amend an existing leave sharing program or establish a leave sharing program to allow county employees to share sick or annual leave with county employees who are eligible for leave pursuant to subsection A of this section.  The disaster-related leave sharing plan shall be subject to the following conditions:

1.  An employee eligible for disaster-related leave may receive up to fifteen (15) days donated leave;

2.  The donated leave must be used for disaster-related injuries or matters;

3.  The eligible employee shall not be required to take or exhaust any of the employee's regular sick, personal, or emergency leave in order to receive donated leave;

4.  Donated leave may be used to reinstate regular emergency, sick, or personal leave an employee used after May 1, 1999, for disaster-related injuries or matters;

5.  An eligible employee who was required to take leave without pay for disaster-related injuries or matters may be compensated for up to fifteen (15) days if leave is donated to cover the leave without pay; and

6.  The county may require documentation to support a request to use donated leave pursuant to this section.

Added by Laws 1999, c. 306, § 5, eff. July 1, 1999.

§19-181.  Repealed by Laws 1965, c. 256, § 22.

§19-182.  Repealed by Laws 1965, c. 256, § 22.

§19-183.  Repealed by Laws 1965, c. 256, § 22.

§19-184.  Repealed by Laws 1941, p. 59, § 5.

§19-185.  Repealed by Laws 1965, c. 256, § 22.

§19-185a.  Repealed by Laws 1959, p. 101, § 2.

§19-185b.  Repealed by Laws 1965, c. 256, § 22.

§19-186.  Repealed by Laws 1965, c. 256, § 22.

§19-187.  Repealed by Laws 1965, c. 256, § 22.

§19-188.  Repealed by Laws 1965, c. 256, § 22.

§19-189.  Repealed by Laws 1965, c. 256, § 22.

§19-190.  Repealed by Laws 1965, c. 256, § 22.

§19-191.  Repealed by Laws 1965, c. 256, § 22.

§19-201.  Repealed by Laws 1943, p. 78, § 43.

§19-202.  Repealed by Laws 1965, c. 256, § 22.

§19-203.  Repealed by Laws 1965, c. 256, § 22.

§19-204.  Repealed by Laws 1965, c. 256, § 22.

§19-205.  Repealed by Laws 1965, c. 256, § 22.

§19-206.  Repealed by Laws 1965, c. 256, § 22.

§19-207.  Repealed by Laws 1965, c. 256, § 22.

§19211.  Suits brought by Commissioners of Land Office.

It shall be the duty of each district attorney in the State of Oklahoma, under the direction of the Commissioners of the Land Office, when requested by such Commission, to represent the state in all actions and proceedings now or hereafter brought or authorized or directed to be brought in his county by the Commissioners of the Land Office.

Added by Laws 1931, p. 83, § 1.

§19212.  Land Office suits  Duties  Instructions of Commissioners.

The district attorney in performing the duties required of him by Section 1, of this act, shall follow the instructions of the Commissioners of the Land Office and shall furnish said Commission with copies of all process issued in such action and proceedings, and the return of service thereof.  He shall also furnish reports to said Commissioners, covering the different steps taken in such actions and proceedings and keep them advised as to the status thereof.

Added by Laws 1931, p. 84, § 2.

§19213.  Land Office suits  Failure of district attorney.

The neglect or failure on the part of a district attorney to diligently and faithfully perform the duties required of him by this act, will be grounds for removal from office in an action brought by the Attorney General by direction of the Governor upon resolution of the Commissioners of the Land Office, unless said district attorney was disqualified from appearing in said matter or matters.

Added by Laws 1931, p. 84, § 3.

§19215.1.  Office created  Method of filling  Number.

There is hereby created the office of district attorney in the State of Oklahoma, which office shall be filled and in the same manner as now prevails for district judge.  Filing for said office shall be accomplished by filing with the State Election Board.  There shall be one district attorney for each of the district court judicial districts as they are composed and exist on March 1, 1965, with the following exceptions.  Provided, however, that that part of Judicial District No. (14) which is Pawnee County shall be consolidated with Osage County to form District Attorney's District No. (10) and Judicial District No. (25) shall be consolidated with Judicial District No. (19) for the purposes of this act; and, provided further, that District Court Judicial District No. (5) be divided into two district attorney districts, one composed of Caddo, Grady, Stephens and Jefferson Counties to be denominated District Attorney's District No. (6) and the other composed of Comanche and Cotton Counties, to be denominated District Attorney's District No. (5); and, that District Court Judicial District No. (4) shall be composed of Canadian, Kingfisher, Blaine, Garfield and Grant Counties to be denominated District Attorney's District No. (4) and the other composed of Alfalfa, Major, Dewey, Woodward and Woods Counties, to be denominated District Attorney's District No. (26); that District Court Judicial District No. (15) be divided into two district attorneys' districts, one composed of Muskogee County to be denominated District Attorney's District No. (15) and the other composed of Wagoner, Cherokee, Sequoyah and Adair Counties to be denominated District Attorney's District No. (27); that Creek and Okfuskee Counties shall be denominated as District Attorney's District No. (24); Okmulgee and McIntosh Counties shall be denominated as District Attorney's District No. (25); and Pittsburg and Haskell Counties shall be denominated as District Attorney's District No. (18); and Latimer and LeFlore Counties shall be denominated as District Attorney's District No. (16); and District Attorney's District No. (7) shall consist of Oklahoma County; and, effective January 6, 2003, Kiowa, Jackson, Tillman, Harmon and Greer Counties shall be denominated as District Attorney's District No. (3); and, effective January 6, 2003, Washita, Ellis, Roger Mills, Custer and Beckham Counties shall be denominated as District Attorney's District No. (2).  The State Election Board shall conduct the elections in 2002 for District No. (2) and District No. (3) in accordance with the provisions of this section.

Added by Laws 1965, c. 256, § 1.  Amended by Laws 2001, c. 87, § 1, eff. Nov. 1, 2001.

§19215.2.  Qualifications.

A.  Prior to July 1, 1990, any person, otherwise qualified, who has been a resident of the state for two (2) years, the district three (3) months, a duly licensed attorney for two (2) years, and at least twentyfive (25) years of age, next preceding the date of filing for the office, shall be eligible to hold the office of district attorney.  The district attorney shall reside in the district from which he was elected during his term of office.  Provided that in counties having a population of four hundred fifty thousand (450,000) or more, the district attorney shall be at least twentyeight (28) years of age with at least five (5) years of experience in the practice of law.

B.  On or after July 1, 1990, any person, otherwise qualified, who has been a resident of the state for two (2) years, the district three (3) months, a duly licensed attorney for five (5) years, and at least twentyeight (28) years of age, prior to the date of filing for the office, shall be eligible to hold the office of district attorney.  The district attorney shall reside in the district from which he was elected during his term of office.

Added by Laws 1965, c. 256, § 2.  Amended by Laws 1967, c. 265, § 1, emerg. eff. May 8, 1967; Laws 1970, c. 320, § 1, emerg. eff. April 27, 1970; Laws 1974, c. 229, § 1, emerg. eff. May 15, 1974; Laws 1987, c. 224, § 2, eff. Nov. 1, 1987; Laws 1989, c. 348, § 4, eff. Nov. 1, 1989.

§19-215.3.  Bond.

Before entering upon the duties of their office, the district attorneys, the assistant district attorneys, and the district investigators shall each execute a bond payable to the State of Oklahoma with some surety company authorized to do business in this state, as surety, conditioned upon the faithful performance of their duties as such officers, and that they will pay over, in the manner provided by law, all money which comes into their hands by virtue of their office.  The bond executed by a district attorney shall be in the sum of Five Thousand Dollars ($5,000.00), and the bonds executed by an assistant district attorney or a district investigator shall each be in the sum of Two Thousand Dollars ($2,000.00).  The premium on said bonds shall be paid by the state.  The provisions of this section shall not apply to special assistant district attorneys appointed pursuant to subsection C of Section 215.37M of this title.

Added by Laws 1965, c. 256, § 3.  Amended by Laws 1967, c. 265, § 2, emerg. eff. May 8, 1967; Laws 1996, c. 24, § 1, emerg. eff. April 3, 1996.

§19-215.4.  Duties.

The district attorney, assistant district attorneys, or special assistant district attorneys authorized by subsection C of Section 215.37M of this title, shall appear in all trial courts and prosecute all actions for crime committed in the district, whether the venue is changed or not; the district attorney or assistant district attorneys shall prosecute or defend in all courts, state and federal, in any county in this state, all civil actions or proceedings in which any county in the district is interested, or a party unless representation for the county is provided pursuant to subsection A of Section 215.37M of this title; and the district attorney or assistant district attorneys shall assist the grand jury, if required, pursuant to Section 215.13 of this title.  The district attorney may at all times request the assistance of district attorneys, assistant district attorneys or district attorney investigators from other districts who then may appear and assist in the prosecution of actions for crime or assist in investigation of crime in like manner as assistants or investigators in the district.

Added by Laws 1965, c. 256, § 4.  Amended by Laws 1967, c. 265, § 3, emerg. eff. May 8, 1967; Laws 1988, c. 109, § 2, eff. Nov. 1, 1988; Laws 1989, c. 179, § 1, eff. Nov. 1, 1989; Laws 1992, c. 316, § 59, eff. July 1, 1992; Laws 1992, c. 327, § 9, eff. July 1, 1992; Laws 1996, c. 24, § 2, emerg. eff. April 3, 1996.

§19215.5.  Advice to county officers.

The district attorney or his assistants shall give opinion and advice to the board of county commissioners and other civil officers of his counties when requested by such officers and boards, upon all matters in which any of the counties of his district are interested, or relating to the duties of such boards or officers in which the state or counties may have an interest.

Added by Laws 1965, c. 256, § 5.

§19-215.6.  Repealed by Laws 1971, c. 345, § 6, emerg. eff. June 25, 1971.

§19215.7.  Private practice.

The district attorney shall not engage in the private practice of law but he is authorized to complete all civil cases, not in conflict with the interest of any of the counties of his district, in which he is counsel, pending in court before he takes office.

Added by Laws 1965, c. 256, § 7.

§19215.8.  Candidate for other office.

The district attorney shall be ineligible to be a candidate for any office which has a term any portion of which is the same as the term for which he was elected.

Added by Laws 1965, c. 256, § 8.  Amended by Laws 1974, c. 153, § 17107, operative Jan. 1, 1975.

§19215.9.  First assistant  Temporary appointments  Vacancies.

The district attorney shall designate one of the assistants in his district to be his first assistant district attorney and file such designation with the Secretary of State.  Should the district attorney be absent, unable to attend to his duties, or disqualified to act, the first assistant district attorney may perform the duties required by law to be performed by the district attorney.  In the event that the district attorney and all of his assistants are for any reason disqualified to act in a particular matter, the Attorney General of Oklahoma shall appoint a district attorney or assistant district attorney from another district to act in such matter.  Whenever the office of district attorney shall be vacated by reason of resignation or death of the district attorney, the Governor of the State of Oklahoma shall appoint a qualified person to serve the balance of the unexpired term of said office.

Added by Laws 1965, c. 256, § 9.  Amended by Laws 1967, c. 265, § 5, emerg. eff. May 8, 1967; Laws 1987, c. 224, § 3, eff. Nov. 1, 1987.

§19215.10.  Receipts for monies received.

It shall be the duty of the district attorney, whenever he shall receive any monies for fines, recognizances, penalties or costs, to deliver to the officer or person paying the same, duplicate receipts, one of which shall be filed by such officer or person in the office of the county treasurer of the county for which said business was transacted.

Added by Laws 1965, c. 256, § 10.

§19215.11.  Annual accounting  Payments to county treasurer.

Every district attorney shall on or before the first day of January in each year, file in the office of the county treasurer of each county in his district an account in writing, verified by his affidavit, to be filed with said account, of all monies received by him during the preceding year by virtue of his office in relation to said county, or any fines, recognizances, forfeitures, penalties or costs; and he shall specify in such accounts the name of each person from whom he may have received such monies, the particular amount paid by each person and the cause for which each payment was made.  But he shall pay over to the county treasurer of the county in which same is receivable all money he may receive as such district attorney within ten (10) days after he received it.

Added by Laws 1965, c. 256, § 11.

§19215.12.  Failure to account or pay over.

If the district attorney shall refuse or neglect to account for or pay over the monies received by him as required by the foregoing section, he shall be liable to a fine of not less than Fifty Dollars ($50.00), nor more than Two Hundred Dollars ($200.00); and it shall be the duty of the county treasurer, in his official name and capacity, to cause an action to be instituted upon the bond of such district attorney for the recovery of the monies so received and unpaid by him.

Added by Laws 1965, c. 256, § 12.

§19215.13.  Grand jury.

Whenever required by the grand jury, it shall be the duty of the district attorney of the district or his assistant or assistants, to attend them for the purpose of examining witnesses in their presence or of giving them advice in any legal matter, and to issue subpoenas and other process to enforce the attendance of witnesses, and to draw up bills or indictments when found by such grand jury.  The district attorney is authorized to issue subpoenas upon his own motion during the grand jury for the purpose of examining witnesses in the presence of the grand jury and the district attorney is further authorized to issue subpoenas upon his own motion for the purpose of examining witnesses before a grand jury that is to be called within ninety days from the issuance of said subpoenas.  If, for any reason, the district attorney and all of his assistants are disqualified to act in a particular matter being investigated by the grand jury, the Attorney General of Oklahoma shall appoint one or more Assistant Attorney(s) General or a district attorney or assistant district attorney from another district to act in such matter, as provided in Section 215.9 of this title.

Added by Laws 1965, c. 256, § 13.  Amended by Laws 1989, c. 179, § 2, eff. Nov. 1, 1989.

§19-215.14.  Repealed by Laws 1982, c. 340, § 24, eff. Jan. 1, 1983.

§19-215.15.  Repealed by Laws 1982, c. 340, § 24, eff. Jan. 1, 1983.

§19-215.15a.  Renumbered as § 215.33 of this title by Laws 1982, c. 340, § 25, emerg. eff. June 2, 1982.

§19215.16.  Powers and duties of district attorney.

The district attorney shall exercise and perform all the powers, duties and functions provided by law for the county attorney of each county, and shall appoint all of his assistants.  Wherever in the Statutes of Oklahoma, in existence at the effective date of this act, reference is made to the county attorney, the district attorney, acting personally or by his duly appointed assistant, shall perform all the powers, functions and duties and be subject to removal from office and to all the obligations and liabilities and shall stand in the stead of the county attorney under such statutes.

Added by Laws 1965, c. 256, § 16.

§19-215.17.  Repealed by Laws 1982, c. 340, § 24, eff. Jan. 1, 1983.

§19-215.18.  Repealed by Laws 1982, c. 340, § 24, eff. Jan. 1, 1983.

§19215.19.  Office of county attorney abolished.

The office of the county attorney in and for each county in Oklahoma is hereby abolished, to become effective when the district attorney, as provided for in this act, shall be elected and qualified.

Added by Laws 1965, c. 256, § 19.

§19215.20.  Election of district attorney  Tenure.

At the primaries and general elections held in 1966, and each four (4) years thereafter, there shall be nominated and elected in each and every district attorney's district in the State of Oklahoma, a district attorney, who shall hold office for a term of four (4) years, beginning on the first Monday of January following his election, and until his successor is elected and qualified.

Added by Laws 1965, c. 256, § 20.

§19-215.21.  Repealed by Laws 1974, c. 232, § 5, emerg. eff. May 16, 1974.

§19215.22.  Destruction of certain records  Reproduction of records.

A.  The district attorney is hereby authorized to destroy all or a portion of his office records and files relating to:

1.  Any felony case except where a homicide is involved, provided a period of ten (10) years shall have elapsed since the last action in said case and provided the district attorney in his discretion may microfilm or provide computer storage for such felony cases to be destroyed; and

2.  Any misdemeanor or traffic case; provided a period of five (5) years shall have elapsed since the last action in the said case, the district attorney in his discretion may microfilm or provide computer storage for such misdemeanor or traffic cases to be destroyed.

B.  The district attorney is authorized to reproduce a copy of such record, file or case stored on microfilm or in computer storage as provided in this section and such copy or computergenerated image or record may be used by the district attorney in lieu of the destroyed record, file or case, for all purposes.

Added by Laws 1970, c. 264, § 1, eff. Jan. 1, 1971.  Amended by Laws 1985, c. 293, § 1, emerg. eff. July 23, 1985; Laws 1988, c. 109, § 3, eff. Nov. 1, 1988.

§19215.23.  District attorney's payroll clerk  Assistant  Duties  Qualifications of assistant district attorneys  Tenure.

There are hereby created the positions of district attorneys' payroll clerk and assistant payroll clerk whose duties shall be to prepare and process payroll and other claims and do all other necessary acts connected with receiving funds from counties and disbursing such funds, together with any funds appropriated from state funds to the district attorneys for payroll, travel and other expenses.  Such payroll clerk and assistant payroll clerk shall work under the supervision of the District Attorneys Council which shall fix compensation for these positions.  The compensations paid for these positions shall be made from state funds appropriated to the District Attorney System.

Added by Laws 1970, c. 275, § 2, emerg. eff. April 22, 1970.  Amended by Laws 1974, c. 232, § 3, emerg. eff. May 16, 1974; Laws 1977, c. 40, § 2, eff. July 1, 1977; Laws 1988, c. 109, § 4, eff. Nov. 1, 1988.

§19-215.24.  Repealed by Laws 1982, c. 340, § 24, eff. Jan. 1, 1983.

§19215.25.  County officer or employee  Legal defense services.

A.  Except as otherwise provided in this section, in the event an action is brought against a county employee in any civil action or special proceeding in the courts of this state or of the United States by reason of any act done or omitted in good faith in the course of employment, it is the duty of the district attorney for that county, when requested in writing by the employee, to appear and defend the action or proceeding in his behalf.  Such written request shall be made within fifteen (15) days after service of summons on the employee and a copy of the request shall be transmitted by the employee to his immediate supervisor and the district attorney.

B.  The district attorney shall not represent a county employee if that employee did not perform a statutorily required duty and such duty is a basis of the civil action or special proceeding.

C.  The district attorney may intervene in any such action or proceeding and appear on behalf of any county within his district, or any of its officers or employees, where he deems the state to have an interest in the subject matter of the litigation.

D.  The district attorney shall determine the method of preparation and presentation of such defense.  The district attorney or other legal officer under his direction shall not be held civilly liable for the exercise of such discretion.

E.  The employee named in the action may employ private counsel at his own expense to assist in his defense.

F.  Any officer or employee who acts outside of the scope of his official authority shall be liable in damages in the same manner as any private citizen.

G.  The district attorney's duty to represent county officers and employees pursuant to this section shall be fulfilled if a contract for such representation is entered into pursuant to subsection B of Section 215.37M of this title.

H.  In any proceeding in which a county officer brings an action against another county officer, the district attorney shall not represent either county officer in the action.

Added by Laws 1976, c. 208, § 4, operative July 1, 1976.  Amended by Laws 1992, c. 316, § 60, eff. July 1, 1992; Laws 1992, c. 327, § 10, eff. July 1, 1992; Laws 2003, c. 474, § 1, eff. Nov. 1, 2003.

§19215.26.  Defense duties  Evidence.

A.  Before any such defense is undertaken, an inquiry shall be made by the district attorney of the facts on which the action or special proceedings are based.  Unless the district attorney determines that the employee was acting in good faith and in the course of his employment, representation shall not be provided pursuant to this act.

B.  It shall be the duty of any county law enforcement agency to provide investigators at the request of the district attorney to assist him in carrying out the provisions of this act.

C.  No findings or reports of the district attorney or persons making inquiry under his direction pursuant to the provisions of this section shall be admissible as evidence in any such action or special proceedings and no reference thereto shall be made in any such trial or hearing.

Added by Laws 1976, c. 208, § 5, operative July 1, 1976.

§19-215.27.  Repealed by Laws 1982, c. 340, § 24, eff. Jan. 1, 1983.

§19215.28.  District Attorneys Council.

A.  There is hereby created a special division of the office of Attorney General to be known as the District Attorneys Council which shall be organized and administered as herein provided.  Any reference in the Oklahoma Statutes to the District Attorneys Training Coordination Council shall mean the District Attorneys Council.

B.  The chief executive officer of the office of the Council is the Executive Coordinator who shall be appointed and supervised by the Council.  The Executive Coordinator shall serve at the pleasure of the Council.  The Executive Coordinator shall be licensed to practice law in Oklahoma and shall have been a district attorney or assistant district attorney or have held an equivalent position in state or federal government for at least three (3) years prior to his appointment.  The Executive Coordinator may appoint an Assistant Coordinator, both of whom shall be in the unclassified service of the state.  The Executive Coordinator and the Assistant Coordinator, who shall also be licensed to practice law in Oklahoma, shall devote full time to their duties and shall not engage in the private practice of law.  The Executive Coordinator shall perform the functions and duties as may be assigned to him by the Council.  The Executive Coordinator shall be named the project director and fiscal officer of any grant or fund received by the Council.  The Executive Coordinator and the Assistant Coordinator shall receive compensation for their services within the pay scale limits for district attorneys.

C.  1.  The Council shall be composed of the following members:

a. the Attorney General, or his designated representative;

b. the President of the Oklahoma District Attorneys Association;

c. the Presidentelect of the Oklahoma District Attorneys Association;

d. one district attorney selected by the Court of Criminal Appeals for a threeyear term; and

e. one district attorney selected by the Board of Governors of the Oklahoma Bar Association for a threeyear term.

2.  A member of the Council shall vacate his appointment upon termination of his official position as Attorney General or district attorney.  A vacancy shall be filled in the same manner as the original appointment.  A member appointed to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired term of the member whom he is to succeed in the same manner as the original appointment.  Any member may serve more than one term.

D.  The Council shall designate from among its members a Chairman and Vice Chairman who shall serve for oneyear terms and who may be reelected.  Membership on the Council shall not constitute holding a public office.  The Council shall not have the right to exercise any portion of the sovereign power of the state.  A member of the Council shall not be disqualified from holding any public office or employment by reason of his appointment or membership on the Council, nor shall he forfeit the office or employment, by reason of his appointment hereunder.

E.  The Council shall meet at least four times in each year and shall hold special meetings when called by the Chairman, or, in the absence of the Chairman, by the Vice Chairman or when called by the Chairman upon the written request of two members of the Council.  The Council shall establish its own procedures and requirements with respect to quorum, place and conduct of its meetings and other matters.

F.  The members of the Council shall not receive a salary for duties performed as members of the Council but shall be entitled to be reimbursed for their travel expenses in accordance with the State Travel Reimbursement Act.

G.  The Council shall make an annual report to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the President of the Oklahoma District Attorneys Association regarding its efforts to implement the purposes of this act.

H.  The Council shall have the power to perform such functions as in its opinion shall strengthen the criminal justice system in Oklahoma, to provide a professional organization for the education, training and coordination of technical efforts of all state prosecutors and to maintain and improve prosecutor efficiency and effectiveness in enforcing the laws of this state including, but not limited to, the following:

1.  Organize, supervise and perform functions consistent with this act;

2.  Convene regional or statewide conferences and training seminars for the purpose of implementing the provisions of this act;

3.  Accept and expend monies, gifts, grants or services from any public or private source; contract or enter into agreements with educational institutions or state or federal agencies; and employ personnel as the Council in its judgment finds necessary to effectively carry out the provisions of this act.  Such employees shall be in the unclassified service of the state;

4.  Serve in an advisory capacity to the district attorneys of the state;

5.  Provide and coordinate training and continuing legal education for district attorneys and their assistants, including participation in nationally recognized prosecutorial seminars conducted in other states;

6.  Gather and disseminate information to district attorneys relative to their official duties, including changes in the law relative to their office;

7.  Coordinate with law enforcement officers, the courts and corrections workers providing interdisciplinary seminars to augment the effectiveness of the criminal justice system;

8.  Require statistical reports from district attorneys' offices relating to functions and workload performance;

9.  Recommend additional legislation necessary to upgrade the Oklahoma District Attorneys System to professional status;

10.  Establish an equitable distribution plan for allocation of any funds or gifts received from public or private sources for state prosecution and distribute such funds in accordance with such plan; and

11.  Appoint a larger Advisory Council made up of district attorneys and assistant district attorneys to discuss problems and hear recommendations concerning necessary research, minimum standards, educational needs, and other matters imperative to upgrading Oklahoma prosecution to professional status.

I.  There is hereby created in the State Treasury a revolving fund for the Council, to be designated the "District Attorneys Council Revolving Fund".  The fund shall consist of all monies received by the Council other than appropriated funds.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the Council.  Expenditures from this fund shall be made pursuant to the purposes of this act and without legislative appropriation.  Warrants for expenditures shall be drawn by the State Treasurer based on claims signed by the authorized employee or employees of the Council and approved for payment by the Director of State Finance.

J.  The Council may accept operation and supervision of the Law Enforcement Assistance Administration grants presently being administered by the Oklahoma District Attorneys Association.

Added by Laws 1976, c. 73, § 2, eff. July 1, 1976.  Amended by Laws 1977, c. 40, § 4, eff. July 1, 1977.  Renumbered from Title 70, § 3311.1 by Laws 1977, c. 40, § 5, eff. July 1, 1977.  Amended by Laws 1979, c. 47, § 6, emerg. eff. April 9, 1979; Laws 1980, c. 77, § 1, eff. Oct. 1, 1980; Laws 1982, c. 340, § 19, emerg. eff. June 2, 1982; Laws 1985, c. 178, § 13, operative July 1, 1985; Laws 1988, c. 109, § 5, eff. Nov. 1, 1988.

§19215.29.  District attorney may carry firearm for personal protection.

A district attorney may carry a firearm on his person to use only for personal protection if he has successfully completed an approved course of firearm training conducted by a state certified firearms instructor which meets the minimum requirements for firearms training as set forth by the Council on Law Enforcement Education and Training.

Added by Laws 1982, c. 291, § 1.

§19-215.30.  Salaries and expenses.

A.  Beginning January 1, 1997, each district attorney shall receive a salary of Seventy-one Thousand Six Hundred Sixty-three Dollars ($71,663.00) per year, payable monthly.  Beginning January 1, 1999, each district attorney shall receive a salary of Eighty-five Thousand Dollars ($85,000.00) per year, payable monthly.  Beginning July 1, 2003, each district attorney shall receive a salary equal to ninety-eight percent (98%) of the salary of a district judge.

B.  All appointees and employees of district attorneys, except special district attorneys appointed pursuant to subsection C of Section 215.37M of this title, shall be deemed to be state officers or employees for all purposes.  All special district attorneys appointed pursuant to subsection C of Section 215.37M of this title shall be deemed to be state officers only for purposes of the Governmental Tort Claims Act and Rule 1.11 of the Rules of Professional Conduct for attorneys licensed to practice law in this state.

C.  Population, for the purposes of Section 215 et seq. of this title, shall be as determined by the last Federal Decennial Census.  The salaries of the district attorneys and the salaries of the assistant district attorneys and their operating and maintenance expenses in each county shall be paid by the state.  Provided however:

1.  In counties having a population of four hundred thousand (400,000) or more, the salary of the district attorney and assistant district attorneys may be supplemented by the county.  Such supplement for the district attorney shall not exceed twenty-five percent (25%) of the salary provided for district attorneys by this section.  Such supplement for the assistant district attorneys shall not exceed twenty-five percent (25%) of the salary authorized for assistant district attorneys in Section 215.34 of this title.

2.  The salaries and operating expenses of those assistant district attorneys who are assigned to child support enforcement duties shall be paid by funds received as reimbursement from the Department of Human Services under terms of a contract with the office of the district attorney as authorized by Section 237.1 of Title 56 of the Oklahoma Statutes.

D.  The District Attorneys Council, which may hereinafter be referred to as the "Council", a special division of the Attorney General's Office, is hereby designated as the state agency for the administration and disbursement of all salaries and expenses of the offices of district attorneys authorized by law.  All such payrolls and claims against State Treasury funds must be approved by the Council prior to submission to the Office of State Finance for payment.  The Council and the Director of State Finance shall promulgate reasonable rules and regulations covering the preparation of estimates of needs, budgets and claims for the administration of this act, Section 215.1 et seq. of this title, the transmittal of county funds to the State Treasury and the disbursement of all state and county funds under this act.

Added by Laws 1982, c. 340, § 11, emerg. eff. June 2, 1982.  Amended by Laws 1985, c. 306, § 1, emerg. eff. July 24, 1985; Laws 1988, c. 109, § 6, eff. Nov. 1, 1988; Laws 1990, c. 264, § 28, operative July 1, 1990; Laws 1991, c. 58, § 1, emerg. eff. April 10, 1991; Laws 1994, c. 239, § 2; Laws 1996, c. 24, § 3, emerg. eff. April 3, 1996; Laws 1997, c. 384, § 9, eff. Jan. 1, 1999; Laws 2000, c. 261, § 1, eff. Nov. 1, 2000; Laws 2002, c. 389, § 1, emerg. eff. June 4, 2002.

§19215.31.  Retirement and pensions  Staff and other personnel salaries  Leave time payments.

A.  Officers and employees in counties with a retirement system who are presently enrolled in the county retirement system may remain in such county system in lieu of enrolling in the Oklahoma Public Employees Retirement System.  The state shall pay to the county retirement system the employer's contribution, not to exceed the amount which would be paid by the employer, if the employee was a member of the Oklahoma Public Employees Retirement System; however, effective July 1, 1981, all new employees of the district attorney's staff will belong to the Oklahoma Public Employees Retirement System, as required by Section 902(16) of Title 74 of the Oklahoma Statutes.  All employees of the office of a district attorney shall serve at the pleasure of the district attorney.

Employees who did not elect to remain in the county retirement system by July 1, 1981, shall be enrolled in the Oklahoma Public Employees Retirement System and said employees must cease participation in said county retirement system.  These employees shall further elect to have their county service transferred to the Oklahoma Public Employees Retirement System or withdraw their contributions from the county retirement system.  This election to waive transfer of the county service shall be final.  For those employees who elected to transfer their county service, the county retirement system shall transfer to the Oklahoma Public Employees Retirement System all funds contributed by the individual members and all funds contributed by the county for such members no later than September 30, 1981, and the county retirement system shall provide the Oklahoma Public Employees Retirement System a certified statement of service accrued on a fiscal year basis.  Certification shall include annual salaries, individual contributions and county contributions for each transferred member.

B.  Effective January 1, 1983, the entire salaries of all investigators, support staff or other employees of the offices of district attorneys and their operating and maintenance expenses shall be paid by the state; provided however, the salaries and operating expenses of those employees of the office of the district attorney who are assigned child support enforcement duties shall be paid with funds received as reimbursement from the Department of Human Services under terms of a contract with the office of the district attorney as authorized by Section 237.1 of Title 56 of the Oklahoma Statutes.  The term "support staff" shall include all secretaries, clerks, receptionists, paralegals, legal assistants, law clerks, victimwitness coordinators and other office management personnel of the offices of district attorneys.

C.  Effective January 1, 1983, the state will assume liability for payment to any officer or employee of the various district attorney offices for any earned and unused leave time accruing from and after January 1, 1983, and the state will also assume liability for payment of leave time to which such officers or employees shall be entitled which accrued prior to January 1, 1983, up to a maximum limit of fifteen (15) days prior leave time credit for each such officer or employee.  The various respective counties shall remain liable for and shall pay to any such officer or employee entitled to such leave time payment any amount representing unused leave time credit in excess of the fifteen (15) days assumed by the state, to which such officer or employee shall be entitled, and which accrues or has accrued prior to January 1, 1983.  At the written option of each individual officer or employee concerned, the portion of leave time credit accrued as of January 1, 1983, for which the counties are liable for payment, shall either be paid in a lump sum to said officer or employee, or be paid to the State Treasurer to be carried forward to the credit of such officer or employee, to be later paid upon termination of employment with the state, or when it should otherwise be lawfully paid.  Whether paid to the State Treasurer to be carried forward, or paid to the individual officer or employee, such payment shall be made by the county.  It shall be the duty of the district attorney to prepare and submit to each county concerned in his district an estimate of needs and budget request for appropriation of the amount needed to accomplish such payment, whether same is made to the individual officer or employee, or to the State Treasurer, and the respective county excise board shall approve, appropriate and levy for such budget item in the amount requested.  The portion of accrued leave time not exceeding fifteen (15) days which is assumed by the state shall be carried forward, to be used or paid thereafter as provided by law.

D.  The entitlement to accrued and unused leave time of each such officer and employee shall be determined as of January 1, 1983, by each district attorney for his own respective officers and employees.  On or before January 10, 1983, a certificate of entitlement of such leave time will be furnished by each district attorney to the District Attorneys Council, and also to the county clerk of each county affected thereby, as the former payroll administrator of such employees.  Leave records for all such officers and employees shall be continuously maintained thereafter by said Council, upon information furnished monthly by each district attorney for his own officers and employees.  Local records thereof shall be kept upon each individual officer and employee in each district attorney office, the local record to be the primary and controlling record in case of any conflict of information between the Council and office of the district attorney.  Such records shall be kept in the same manner as for other state offices, or as the Council may approve and direct.

E.  The provisions of this act are based upon the usual allowance of leave time per year for fulltime state officers and employees as provided for in Section 803 of Title 74 of the Oklahoma Statutes, as amended, and other related statutory authority governing the offices and positions in the unclassified service.  In the case of those officers or employees working less than full time, such provisions and credits shall be apportioned on a pro rata basis according to the percentage time expended by a parttime officer or employee as compared to that expended by a fulltime officer or employee.

Added by Laws 1982, c. 340, § 12, emerg. eff. June 2, 1982.  Amended by Laws 1988, c. 109, § 7, eff. Nov. 1, 1988.

§19-215.32.  Repealed by Laws 1992, c. 316, § 63, eff. July 1, 1992.

§19-215.33.  Victims and witnesses rights.

A.  The district attorney's office shall inform the victims and witnesses of crimes of the following rights:

1.  To be notified that a court proceeding to which a victim or witness has been subpoenaed will or will not go on as scheduled, in order to save the person an unnecessary trip to court;

2.  To receive protection from harm and threats of harm arising out of the person's cooperation with law enforcement and prosecution efforts, and to be provided with information as to the level of protection available and how to access protection;

3.  To be informed of financial assistance and other social services available as a result of being a witness or a victim, including information on how to apply for the assistance and services;

4.  To be informed of the procedure to be followed in order to apply for and receive any witness fee to which the victim or witness is entitled;

5.  To be informed of the procedure to be followed in order to apply for and receive any restitution to which the victim is entitled;

6.  To be provided, whenever possible, a secure waiting area during court proceedings that does not require close proximity to defendants and families and friends of defendants;

7.  To have any stolen or other personal property expeditiously returned by law enforcement agencies when no longer needed as evidence.  If feasible, all such property, except weapons, currency, contraband, property subject to evidentiary analysis and property the ownership of which is disputed, shall be returned to the person;

8.  To be provided with appropriate employer intercession services to ensure that employers of victims and witnesses will cooperate with the criminal justice process in order to minimize an employee's loss of pay and other benefits resulting from court appearances;

9.  To have the family members of all homicide victims afforded all of the services under this section, whether or not the person is to be a witness in any criminal proceedings;

10.  To be informed of any plea bargain negotiations;

11.  To have victim impact statements filed with the judgment and sentence;

12.  To be informed if a sentence is overturned, remanded for a new trial or otherwise modified by the Oklahoma Court of Criminal Appeals;

13.  To be informed in writing of all statutory rights;

14.  To be informed that when any family member is required to be a witness by a subpoena from the defense, there must be a showing that the witness can provide relevant testimony as to the guilt or innocence of the defendant before the witness may be excluded from the proceeding by invoking the rule to remove potential witnesses; and

15.  To be informed that the Oklahoma Constitution allows upon the recommendation of the Pardon and Parole Board and the approval of the Governor the commutation of any sentence, including a sentence of life without parole.

B.  Victim-witness coordinators may inform the crime victim of an offense committed by a juvenile of the name and address of the juvenile found to have committed the crime, and shall notify the crime victim of any offense listed in Section 7306-1.1 of Title 10 of the Oklahoma Statutes of all court hearings involving that particular juvenile act.  If the victim is not available, the victim-witness coordinator shall notify an adult relative of the victim of said hearings.

C.  Victim-witness coordinators shall inform victims of violent crimes, as defined in Section 984 of Title 22 of the Oklahoma Statutes, and members of the immediate family of such victims of their rights under Sections 984.1 and 984.2 of Title 22 of the Oklahoma Statutes and Section 332.2 of Title 57 of the Oklahoma Statutes.

D.  In any felony case involving a violent crime or a sex offense, the victim-witness coordinator shall inform the victim, as soon as practicable, or an adult member of the immediate family of the victim if the victim is deceased, incapacitated, or incompetent, of the progress of pretrial proceedings which could substantially delay the prosecution of the case.

E.  All victim-witness coordinators appointed to perform the services specified in subsection A of this section shall complete a minimum of twelve (12) hours in-service training annually.  Said training shall be conducted pursuant to the direction of the District Attorneys Council and the Crime Victims Compensation Board.

Added by Laws 1981, c. 219, § 2.  Renumbered from Title 19, § 215.15a by Laws 1982, c. 340, § 25, emerg. eff. June 2, 1982.  Amended by Laws 1987, c. 224, § 5, eff. Nov. 1, 1987; Laws 1988, c. 109, § 8, eff. Nov. 1, 1988; Laws 1991, c. 296, § 25, eff. Sept. 1, 1991; Laws 1992, c. 136, § 1, eff. July 1, 1992; Laws 1993, c. 325, § 1, emerg. eff. June 7, 1993; Laws 1994, c. 2, § 7, emerg. eff. March 2, 1994; Laws 1996, c. 292, § 1, emerg. eff. June 10, 1996; Laws 1997, c. 357, § 5, emerg. eff. June 9, 1997; Laws 2003, c. 341, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1993, c. 302, § 2 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§19-215.34.  Assistant district attorneys.

A.  All assistant district attorneys who are paid in excess of fifty percent (50%) of the salary of the district attorney shall not engage in the private practice of law, but may complete pending cases of a civil nature, not in conflict with the interests of any county of the district in which appointed.  No assistant district attorney permitted to practice law shall accept employment in a case investigated by the office of the district attorney.

B.  Each county in a district shall have at least one assistant district attorney who shall reside in the county or an adjoining county.

C.  Each assistant district attorney shall:  be at least twenty-one (21) years of age; be a resident of the district, if required by the district attorney; and have a license to practice law in the courts of record of this state at the time of appointment.  All assistant district attorneys shall serve at the pleasure of the district attorney.

Added by Laws 1982, c. 340, § 14, emerg. eff. June 2, 1982.  Amended by Laws 1988, c. 254, § 8, operative July 1, 1988; Laws 1994, c. 295, § 2, eff. July 1, 1994; Laws 1995, c. 235, § 1, eff. Sept. 1, 1995; Laws 2001, c. 418, § 2, eff. July 1, 2001; Laws 2002, c. 460, § 1, eff. Nov. 1, 2002.

§19-215.35.  Repealed by Laws 2001, c. 418, § 4, eff. July 1, 2001.

§19-215.35A.  District attorney investigators  - Certification as peace officers.

A.  District attorney investigators serve under the direction of the district attorney, and shall perform such services as are necessary in the investigation of criminal activity or preparation of civil litigation within the district.

B.  If the district attorney's investigator is certified as a peace officer by the Council on Law Enforcement Education and Training the investigator shall be considered a peace officer and shall have the powers now or hereafter vested by law in peace officers.

C.  While in the performance of official duties as an investigator for the district attorney, an investigator who has been certified as a peace officer by the Council on Law Enforcement Education and Training shall have jurisdiction in any portion of the state.

Added by Laws 1988, c. 109, § 9, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 348, § 5, eff. Nov. 1, 1989; Laws 1994, c. 295, § 3, eff. July 1, 1994; Laws 1995, c. 240, § 2, emerg. eff. May 24, 1995.

§19215.35B.  Administration of payrolls and claims.

All personnel employed by a district attorney, regardless of funding source, shall be carried on the payroll administered by the District Attorneys Council.  It shall be the duty of the Council to prepare and process payroll and other claims and do all necessary acts connected with receiving funds for such purposes.

Added by Laws 1988, c. 254, § 7, operative July 1, 1988.

§19-215.35C.  Compensation of district attorney personnel determined by district attorney.

Notwithstanding any other provision of law, the compensation of all district attorney personnel shall be determined by the district attorney of each district.  On affixing the compensation, the district attorney shall base the compensation upon the responsibilities assigned to the position and the qualifications, training, experience, length of employment of each employee and budgetary consideration.  All district attorney personnel shall serve at the pleasure of the district attorney.

Added by Laws 2002, c. 460, § 2, eff. Nov. 1, 2002.

§19215.36.  Boards of county commissioners to provide certain facilities and services.

A.  Effective January 1, 1983, it shall be the duty of the board of county commissioners of each county in each district attorney's district to provide:

1.  Sufficient office space in the county courthouse, and the costs of utility services for power, lighting, heat, cooling, appropriate janitorial service, and costs of maintenance, upkeep, and repair of such space, for the personnel and programs of the office of the district attorney;

2.  A sufficient law library and subscriptions to legal publications necessary for the performance of the duties of the district attorney, the same to remain an asset and property of the county;

3.  Sufficient funds for the costs and necessary expenses of investigation, prosecution or defense of any action, whether contemplated or actual, wherein the county officers, county appointees or employees, while acting in their official capacity may be party plaintiffs, defendants or intervenors;

B.  Capital assets or properties presently owned by each county and assigned for use to the office of the district attorney shall continue to be furnished and owned by said county for use by the office of the district attorney, with the expense of ordinary maintenance and repair to be paid by the state.  At such time as the utility of the same shall be of no benefit and, when authorized by the District Attorneys Council, such property shall be returned to the county for disposal as provided by law.  Said equipment's equitable replacement is to be provided by the state.  Capital assets or properties presently leased by the county and assigned for use to the office of the district attorney shall be assigned to the state by the county, at the request of the Council; thereafter, said capital assets or properties shall be leased by the state, subject to the terms and conditions of the lease agreements.  Lease payments shall become the responsibility of the state.  Capital assets or properties presently held by the county under an approved leasepurchase agreement for equipment or properties assigned to the office of the district attorney, may, at the election of the Council, be assumed by the state and any existing intangible worth by reason of such assumption shall be the property of the state.  The county shall be released from financial responsibility of leasepurchase payments under the terms of said agreement and held harmless therefrom by the state.  In the event the agreement is completed to full term, the asset acquired shall be the property of the state.  In the event the state, through the Council, declines to assume such obligation under any pending leasepurchase agreement, said county shall retain such agreement and the equipment or the property held thereunder, and shall have the right to assign such equipment or property and its use to any county use which may be provided by law.

C.  Counties having a population of three hundred thousand (300,000) or more shall, and counties having a population of less than three hundred thousand (300,000) may, furnish sufficient equipment and personnel for equipment operation for such computer services and microfilming as the district attorney deems necessary.

Added by Laws 1982, c. 340, § 16, emerg. eff. June 2, 1982.  Amended by Laws 1988, c. 109, § 10, eff. Nov. 1, 1988.

§19-215.37.  Repealed by Laws 1983, c. 207, § 13, emerg. eff. June 15, 1983.

§19215.37A.  Maintenance and operating expenses.

The furniture, books, records, papers and documents provided for the use of the former county attorneys of this state which may be still in use by the district attorney and his staff shall remain in that service until such time as provided hereinafter.  Effective January 1, 1983, the state shall assume financial responsibility for all proper expenses of maintenances and operations and capital outlay of said offices except as provided in Section 215.36 of Title 19 of the Oklahoma Statutes.  All expenses of the various district attorney offices in the respective counties relating to maintenance, operation and capital outlay of said offices shall be processed by purchase orders and accounted for in the respective counties wherein the expenses are incurred, such expenses to be paid by funds appropriated and advanced by the respective counties and reimbursed to said counties by the state, in the manner set out hereafter.  Expenditures shall be by county purchasing procedures.

Added by Laws 1983, c. 207, § 1, emerg. eff. June 15, 1983.

§19215.37B.  Certification of funds available for operation of district attorney's office.

Prior to June 25 of each fiscal year, the District Attorneys Council shall certify to each county clerk the amount of funds which will be made available for the operation of the district attorney's office in that county for the ensuing fiscal year.  A copy of the certification shall also be sent to the district attorney in whose district the county is situated.  The funds so certified shall not exceed the state funds made available for such purposes.  Provided, if the amount of state funds has not been finalized, the Council shall estimate the amount available and adjust the estimate when the available funds have been determined in the manner hereinafter provided.

Added by Laws 1983, c. 207, § 2, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 11, eff. Nov. 1, 1988.

§19215.37C.  Estimate of needs.

On or before July 1 of each fiscal year, each district attorney shall file with the county clerk of each county in his district an estimate of needs for the operation of his office in such county for the ensuing fiscal year.  The estimate of needs shall consist of two sections as follows:

1.  The first section shall include those appropriation requests which are to be reimbursed from state funds.  This section shall consist of appropriation requests for "maintenance and operation" and for "capital outlay" as defined in Section 2490 of Title 68 of the Oklahoma Statutes, and such other accounts as may be prescribed by the State Auditor and Inspector and approved by the District Attorneys Council.  The total of these requests shall not exceed the amount certified by the Council as being available for that county; and

2.  The second section shall include those appropriation requests which are to be financed by county funds as provided by law.

Added by Laws 1983, c. 207, § 3, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 12, eff. Nov. 1, 1988.

§19215.37D.  Incorporation of district attorney's requested estimate of needs into county general fund's estimate of needs.

The district attorney's requested estimate of needs shall be incorporated without change in the county general fund's estimate of needs in the same manner as the estimate of needs of the various offices, departments and agencies of the county are compiled for submission to the county excise board.  The amount certified by the District Attorneys Council as being available to the county shall also be included in the estimate of the county general fund's miscellaneous revenue receivable.

Added by Laws 1983, c. 207, § 4, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 13, eff. Nov. 1, 1988.

§19215.37E.  Approval of appropriation requests.

A.  It shall be mandatory for the county excise board to approve the appropriation requests in the first section of the district attorney's estimate of needs which are for expenditures to be reimbursed from state funds, provided that the total does not exceed the amount certified as available by the District Attorneys Council.

B.  Appropriation requests in the second section of such estimate of needs which are for expenditures to be financed from county funds shall be considered in the manner provided by law for similar requests for county general fund appropriations.

Added by Laws 1983, c. 207, § 5, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 14, eff. Nov. 1, 1988.

§19215.37F.  Changes in amount of funds certified as available for operating expenses  Transfer of appropriations  Lapse of county funds.

If for any reason, the District Attorneys Council should determine that the amount originally certified as available to a county for the current fiscal year has changed, it shall be the duty of the Council to certify such change to the county clerk and district attorney of the county.  Within five (5) working days after receipt of such notice, the district attorney shall give written notice to the county excise board of the amount each appropriation account is to be increased or decreased and the total net effect of the change.  If the net total of the changes agrees with the total change certified by the Council, it shall be mandatory for the county excise board to approve the requested changes.  Provided, any transfer of appropriations between state reimbursable accounts which does not change the net total appropriations of such funds shall be requested in writing by the district attorney and shall be approved as requested by the county excise board without other formality.  Provided further, no transfers shall be made between state reimbursable appropriation accounts and county financed appropriation accounts nor shall county funds be used to supplement or otherwise increase the appropriation accounts required to be financed from state funds.  The unused or unencumbered balances in the district attorney's county appropriation accounts at the end of the fiscal year shall lapse to surplus in the same manner as other county general fund appropriation accounts.

Added by Laws 1983, c. 207, § 6, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 15, eff. Nov. 1, 1988.

§19215.37G.  Purchases from district attorney appropriations.

Purchases made from district attorney appropriations shall be made in accordance with the procedures prescribed by statute for county officers, departments and agencies except that neither the purchases nor the expenditures for such purchases shall be subjected to the approval of the board of county commissioners.  It shall be the mandatory duty for the designated county officials to issue, sign, attest, register and pay the warrants required to pay such obligations.

Added by Laws 1983, c. 207, § 7, emerg. eff. June 15, 1983.

§19215.37H.  Temporary appropriations  Availability of funds.

The requirements for temporary appropriations pending final approval of the county's estimate of needs and the prohibition on expenditures during the tax protest period shall not apply to the requested appropriations for the district attorney's office which are to be reimbursed from state funds.  The entire amount certified by the District Attorneys Council shall be available for the purposes requested unless otherwise restricted in writing by the Council and filed with the county clerk.

Added by Laws 1983, c. 207, § 8, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 16, eff. Nov. 1, 1988.

§19-215.37I.  Report of expenditures or encumbrances - Reimbursement.

Within five (5) working days after the end of each month, the county clerk shall report to the District Attorneys Council the amount expended or encumbered from the state reimbursable appropriations during the preceding month.  The report shall list each warrant or purchase order number, the payee and the amount and shall be totaled to show the full amount to be reimbursed to the county.  Warrants or purchase orders issued from appropriations of a prior fiscal year shall be listed separately in the report of the month in which the warrants or purchase orders were issued.  The Council shall immediately reimburse the county from state funds appropriated for that purpose.

Added by Laws 1983, c. 207, § 9, emerg. eff. June 15, 1983.  Amended by Laws 1988, c. 109, § 17, eff. Nov. 1, 1988; Laws 1995, c. 168, § 1, eff. July 1, 1995.

§19215.37J.  Exemptions from reimbursement provisions.

The reimbursement provisions contained herein shall not apply to county appropriations made and provided for office space, law library, legal publications, expenses connected with handling of county suits and matters and other matters to be borne by the county as provided in Section 215.36 of Title 19 of the Oklahoma Statutes.

Added by Laws 1983, c. 207, § 10, emerg. eff. June 15, 1983.

§19215.37K.  Costs and expenses of investigation, prosecution or defense of county action - Claims - Audits.

Payment by the county to the office of the district attorney for the costs and necessary expenses of investigation, prosecution or defense of any action, actual or contemplated on behalf of said county, called for by Section 215.4 of Title 19 of the Oklahoma Statutes, shall be made upon certification of the amount of such expense by the district attorney by the filing of a regular purchase order with the county commissioners for payment out of their account for general government operation, or other account, as may be appropriate.  Such claim shall be approved and paid forthwith whether or not encumbered in advance.  An audit as to procedure and accounting of the process shall be made by the State Auditor and Inspector as a part of the regular county audit, the costs of which shall be part of the costs of regular county audit performed by such office.

Added by Laws 1983, c. 207, § 11, emerg. eff. June 15, 1983.

§19215.37L.  Forms and procedures.

It shall be the duty of the State Auditor and Inspector to prescribe the necessary forms and procedures necessary to implement the provisions and requirements of this act.

Added by Laws 1983, c. 207, § 12, emerg. eff. June 15, 1983.

§19-215.37M.  Contracts with private attorneys.

A.  If the district attorney and the board of county commissioners of any county agree, legal representation in any civil case in which the county is interested or a party and the district attorney is required to represent the county pursuant to Section 215.4 of this title may be provided by contract with a private attorney.  The costs of such contract shall be paid by the board of county commissioners out of its account for general government operation, or other account, as may be appropriate.

B.  If the district attorney and the board of county commissioners of any county agree, legal representation in any civil case in which a county officer or employee is a party and the district attorney is required to represent the county pursuant to Section 215.25 of this title may be provided by contract with a private attorney.  The costs of such contract shall be paid by the board of county commissioners out of its account for general government operation, or other account, as may be appropriate.

C.  If a district attorney and the District Attorneys Council agree, prosecution of any criminal matter may be provided by contract with a private attorney, who shall be designated as a special assistant district attorney, if the case load of the office of the district attorney is such that adequate representation of the interest of the state is not possible without appointment of one or more special assistant district attorneys.  The special assistant district attorney shall be appointed by the district attorney.  The special assistant district attorney may serve with or without compensation, however, compensation shall be allowed only if the cost of compensation can be paid out of funds for the current fiscal year, designated for the salaries and operating expenses, for the office of the district attorney requesting the appointment or appointments.  No supplemental appropriations shall be authorized for appointment of special assistant district attorneys.

D.  If the district attorney and the board of education of any school district agree, legal representation in any ad valorem tax matter in which the district attorney is required to represent the school district may be assisted by an attorney employed or retained by the school district.  The board of education is authorized to pay the costs of such representation out of its account for general government operation, or other account, as may be appropriate.  However, this subsection shall not be construed to permit a school district or any other entity to be a party to the proceeding or give standing to such entity to be a party to the civil case in which the county is interested.

Added by Laws 1992, c. 316, § 61, eff. July 1, 1992.  Amended by Laws 1996, c. 24, § 4, emerg. eff. April 3, 1996; Laws 1997, c. 337, § 4, eff. July 1, 1997.

§19215.38.  Travel expenses  Allocation of funds.

Effective January 1, 1983, travel expenses for district attorneys, investigators and all personnel of district attorney offices incurred in the performance of necessary official duties shall be paid pursuant to the State Travel Reimbursement Act.  The District Attorneys Council shall allocate to the district attorney offices the funds appropriated in such manner as it deems equitable.

Added by Laws 1982, c. 340, § 18, emerg. eff. June 2, 1982.  Amended by Laws 1988, c. 109, § 18, eff. Nov. 1, 1988.

§19215.39.  Narrative report of offenses for offenders sentenced to incarceration for more than two years.

A.  Upon the arrest, conviction and sentencing of any defendant to the custody of the Department of Corrections, the district attorney of the county in which the crime was committed shall prepare a written narrative report describing the commission of the offense and any factors which might enhance or diminish the gravity of the offender's conduct.

B.  The report shall be provided to the Department of Corrections and the Pardon and Parole Board, together with the judgment and sentence in the case and any victim impact statements presented to the court in the case.

C.  The form to be used for this report shall be developed and distributed by the District Attorneys Council.

D.  The provisions of this section shall not apply to offenders sentenced to terms of incarceration of two (2) years or less.

E.  No allegations or recitations of alleged facts contained in any narrative submitted pursuant to the requirements of this section shall give rise to any cause of action by the defendant against the submitting agency unless the defendant shall first object to such allegation or recitation in writing, with notice to the submitting agency.  The submitting agency shall be given thirty (30) days following such notice to withdraw or amend any such allegation or recitation objected to.  Nothing contained herein shall be construed as creating a cause of action.

Added by Laws 1983, c. 318, § 1, eff. Nov. 1, 1983.  Amended by Laws 1985, c. 112, § 1, eff. Nov. 1, 1985; Laws 1988, c. 109, § 19, eff. Nov. 1, 1988; Laws 1992, c. 136, § 2, eff. July 1, 1992; Laws 1993, c. 325, § 2, emerg. eff. June 7, 1993.

§19215.40.  District Attorneys Evidence Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General to be designated the "District Attorneys Evidence Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by an act of the Legislature.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the District Attorneys Council for necessary expenses relative to any pending case within the official responsibility of the offices of the district attorneys.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 203, § 40, operative July 1, 1987.  Amended by Laws 1988, c. 109, § 20, eff. Nov. 1, 1988.

§19-220.  Court Clerk's Revolving Fund - Administrative fee.

A.  Beginning July 1, 1991, there is hereby created with the county treasurer of each county within this state a revolving fund to be designated the "Court Clerk's Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received as grants from the federal government and any other monies designated by law for deposit into the fund.  All monies accruing to the credit of the fund are hereby appropriated and shall be expended by the court clerk for the lawful operation of the court clerk's office.  Claims against the fund shall include only expenses incurred for the operation of the court clerk's office in each county, and payment may be made after the claim is approved by the court clerk and either the district or the associate district judge of that county.  The monies shall be reported quarterly to the Administrator of the Courts.  The necessary forms and procedures shall be developed and implemented by the State Auditor and Inspector.

B.  There shall be no monies, other than federal funds, deposited into the fund created herein, unless expressly authorized by the Legislature.

C.  Notwithstanding any other provision of law, the court clerk shall assess an administrative fee of ten percent (10%) on all fees collected by the court clerk for agencies other than the court and not deposited into the court fund.  The administrative fee shall not attach to the sheriff's service fees provided for in Sections 153 and 153.2 of Title 28 of the Oklahoma Statutes, monies deposited into the Law Library Fund, witness fees paid by the district attorney pursuant to the provisions of Section 82 of Title 28 of the Oklahoma Statutes, and dispute resolution fees provided for in Section 1809 of Title 12 of the Oklahoma Statutes.  The administrative fees shall be deposited in the Court Clerk's Revolving Fund.

Added by Laws 1991, c. 110, § 1, emerg. eff. April 25, 1991.  Amended by Laws 1998, c. 310, § 3, eff. Nov. 1, 1998; Laws 2001, c. 258, § 2, eff. July 1, 2001.

§19221.  Clerks of court  Consolidation of offices  Court clerk to perform duties.

The office of clerk of the district court, clerk of the county court in all counties and clerk of the superior court in a county in which a superior court is located, are hereby consolidated, and the successor to the clerks of the different courts herein referred to shall be designated and known as the "court clerk" and shall perform all duties now provided by law to be performed by the district clerk, clerk of the county court, and clerk of the superior court.

Added by Laws 1913, c. 161, p. 330, § 1.  Amended by Laws 1915, c. 6, § 1.

§19-221.1.  Repealed by Laws 1970, c. 107, § 1, emerg. eff. April 1, 1970.

§19-221.2.  Renumbered as § 36 of Title 12 by Laws 1970, c. 107, § 2.

§19-222.  Renumbered as § 37 of Title 12 by Laws 1970, c. 107, § 2.

§19-223.  Repealed by Laws 1943, p. 78, § 43.

§19-224.  Repealed by Laws 1943, p. 78, § 43.

§19225.  Consolidation of offices of register of deeds and county clerk.

The office of the register of deeds is hereby consolidated with the office of county clerk in all counties in this state, and said office so consolidated shall be hereafter known as the office of the county clerk, and in addition to the duties now imposed by law upon the county clerk he shall perform the same duties that are now performed by the register of deeds.

Added by Laws 1913, c. 161, p. 332, § 5.  Amended by Laws 1915, c. 6, § 2.

§19-226.  Repealed by Laws 1943, p. 78, § 43.

§19-228.  Repealed by Laws 1943, p. 78, § 43.

§19-229.  Repealed by Laws 1941, pp. 463 and 464, §§ 3 and 4.

§19-230.  Repealed by Laws 1941, pp. 463 and 464, §§ 3 and 4.

§19-231.  Repealed by Laws 1959, p. 101, § 1.

§19-232.  Repealed by Laws 1970, c. 210, § 2, eff. Jan. 1, 1971.

§19-233.  Repealed by Laws 1970, c. 210, § 2, eff. Jan. 1, 1971.

§19-234.  Repealed by Laws 1970, c. 210, § 2, eff. Jan. 1, 1971.

§19-235.  Repealed by Laws 1970, c. 210, § 2, eff. Jan. 1, 1971.

§19-241.  Repealed by Laws 1980, c. 180, § 6, emerg. eff. May 13, 1980.

§19242.  Appointment of deputies.

Every such clerk may, by instrument in writing, by permission of the board of county commissioners, appoint one or more deputies, and shall file such appointments in his office; and said deputies shall have such authority as the clerk may delegate, and, in case of a vacancy in the office of county clerk, shall fill such vacancy until a county clerk shall be appointed or elected.

R.L. 1910, § 1565.

§19243.  Duties.

The county clerk shall attend the sessions of the board of county commissioners, either in person or by deputy, shall keep the seals, records and papers of said board of commissioners and shall sign the records of the proceedings of the board of county commissioners and attest the same with the seal of the county.

R.L. 1910, § 1566.

§19244.  Records and accounts.

It shall be the duty of the county clerk:

First.  To record in a book to be provided for that purpose, all proceedings of the board.

Second.  To make regular entries of their resolutions and decisions in all questions concerning the raising of money.

Third.  To record the vote of each commissioner, on any question submitted to the board, if required by any member thereof, and not otherwise.

Fourth.  To attest all orders issued by the board and signed by the chairman thereof for the payment of monies.

Fifth.  To preserve and file all accounts acted upon by the board, with their action thereon.  And he shall perform such special duties as are required of him by law.

R.L. 1910, § 1567.

§19245.  Duties as to audited accounts  Certified copies of papers.

It shall be the duty of such clerk to designate upon every account, which shall be audited and allowed by the board, the amount so allowed, and he shall deliver to any person a copy certified or otherwise of any record in his office and any account on file thereon, on receiving from such person the fee allowed pursuant to the Oklahoma Open Records Act, Section 24A et seq. of Title 51 of the Oklahoma Statutes, for every page contained in such copy.  Upon demand, the clerk shall furnish a certified copy as provided by the Oklahoma Open Records Act.

R.L. 1910, § 1568.  Amended by Laws 1989, c. 243, § 1, emerg. eff. May 12, 1989.

§19246.  County orders.

Such clerk shall not attest any county order unless ordered by the board of commissioners authorizing the same, and signed by chairman, and every such order shall be numbered, and the date, amount and number of the same, and the name of the person to whom it is issued, shall be entered in a book kept by such clerk in his office for that purpose.

R.L. 1910, § 1569.

§19247.  Accounts must be filed within two years  Exception.

No account against the county shall be allowed unless presented within two years after the same accrued:  Provided, that should any person having a claim against the county be (at the time the same accrued) under any legal disability, every such person shall be entitled to present the same within one year after such disability shall be removed.

R.L. 1910, § 1570.

§19248.  Duty when new township organized.

The clerk of each county shall as often as new townships shall be organized in his county, or the boundaries of any township therein shall be altered, and immediately thereafter make out and transmit to the State Auditor and Inspector a certified statement of the name and boundaries of the township so organized, and of the boundaries of any township the boundaries of which shall have been altered.

R.L. 1910, § 1571.  Amended by Laws 1979, c. 30, § 3, emerg. eff. April 6, 1979.

§19-249.  Repealed by Laws 1997, c. 79, § 1, eff. Nov. 1, 1997.

§19250.  Record of accounts.

The county clerk shall keep a book in which he shall keep a record of the receipts and expenditures of his county and all accounts of his county with the different county, township, district and other officers.

R.L. 1910, § 1573.

§19251.  Accounts with county treasurer.

The county clerk in keeping the accounts of his county with the county treasurer, shall charge the county treasurer as follows:  With the amount of taxes levied and assessed by the state and county, and each city, town, township, school district, or any other special tax levied for any purpose in his county in each year, and the same shall be kept in separate accounts; with the amount of any sinking funds in separate accounts, with the amount of money and with the amount of state, county, township, school, road, and city warrants, or orders, or other evidences of indebtedness which the county treasurer may be authorized by law to receive from his predecessor in office; with the amount of taxes on each tax roll made out, and delivered to him during his term of office; with the amount of the additional assessments made after the tax roll is made out and delivered to the county treasurer; with the amount of penalty added to the taxes after the first day of February of each year; with the amount of redemption money on land and town lots sold to the county for delinquent taxes when the same are redeemed; with the amount of the state school fund received from the State Treasurer; with the amount received from the sale of property belonging to the county; with the amount received from the sales of estrays; with the amount received as fines and forfeitures; with the amount received from groceries or other licenses.  And upon presentation of proper vouchers, he shall credit him as follows:  With the amount of all county, city, town, township, school district or other tax, which has been paid over to the proper authority and receipted for; with the amount of county orders received by the county treasurers and returned to the county board and canceled; with the amount paid to the State Treasurer, and township trustees, city treasurers, or other officers entitled by law to receive the same; with the amount of delinquent taxes and the penalty thereon; on lands and town lots bid off for the county, which said taxes have been transferred from the tax roll to the book of tax sales; with the amount of double or erroneous assessments of property, except the assessments on lands and town lots which have been sold or entered on the book of tax sales for delinquent taxes; with the amount of percentage fees allowed by law to the county treasurer for collecting taxes; with the amount of money and the amount of warrants or orders, or other evidence of indebtedness, which the county treasurer is allowed by law to receive for taxes or which he pays over to his successor in office; with the amount of taxes uncollected on the tax roll delivered over to his successor in office.

R.L. 1910, § 1574.

§19252.  Charges and credits  How stated.

The county clerk, in making the above charges, credits and entries, shall state each different fund and each item of each different fund separately.

R.L. 1910, § 1575.

§19-253.  Repealed by Laws 1941, p. 462, § 1.

§19-254.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-255.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19256.  Unclaimed warrants.

Whenever any county warrant issued to any person remains in the office of the county clerk unclaimed for a period of one (1) year from the date thereof, such warrant shall be returned by him to the board of county commissioners and canceled.

R.L. 1910, § 1579.  Amended by Laws 1993, c. 105, § 1, emerg. eff. April 23, 1993.

§19257.  List and signatures of county officers to Secretary of State.

The county clerk shall annually on the fourth Monday of January prepare and file in the office of the Secretary of State, a list of the officers of the county, elected at the last preceding general election, which list shall contain the genuine signatures of all county officers, and the county clerk shall certify under the seal of his office, that such signatures are the genuine signatures of the respective officers, and that they were attached in his presence:  Provided, that in case of any vacancy in any county office, the county clerk shall immediately transmit to the Secretary of State the genuine signature of the person elected or appointed to fill such vacancy:  Provided, further, that any county clerk failing or refusing to comply with the provisions of this article, shall be deemed guilty of a misdemeanor and punished by a fine of not less than Ten Dollars ($10.00) nor more than Fifty Dollars ($50.00).

R.L. 1910, § 1580.

§19-258.  Repealed by Laws 1941, p. 462, § 1.

§19-259.  Repealed by Laws 1949, p. 148, § 2.

§19-260.  Repealed by Laws 1945, p. 50, § 2.

§19261.  Instruments filed for record  Printed or typed name of signer.

From and after the effective date of this act, all instruments filed for record in the office of any county clerk within the State of Oklahoma shall, under the signature affixed to said instrument, bear the printed or typed name of the signer thereof.  Provided, that the failure of any such instrument to bear the printed or typed name of the signer thereof, shall not affect the validity of such instrument or the filing or recordation thereof.

Added by Laws 1943, p. 79, § 1.

§19262.  Bankruptcy petitions, orders and decrees to be filed.

Copies of any and all petitions, or orders or decrees of any United States court, in bankruptcy proceedings, duly certified as correct by the clerk of such court or his deputy, may be filed and recorded in the office of any county clerk of this state.  Said county clerk shall accept the same for filing when certified by the clerks of said courts as true copies of said instruments and file and record the same in his office and also shall cause the same to be indexed.

Added by Laws 1945, p. 80, § 1.  Amended by Laws 1947, p. 211, § 1.

§19263.  Copies of bankruptcy orders to be constructive notice after filing.

All of such certified copies of said petitions, orders or decrees so filed, whether acknowledged or not, shall be constructive notice of their contents from and after the filing and recording thereof.

Added by Laws 1945, p. 80, § 2.  Amended by Laws 1947, p. 211, § 1.

§19264.  Release of filed information over telephone  Fees.

A county clerk may release over the telephone any information requested from files that are open to public inspection within the county clerk's office.  There may be a fee not to exceed Three Dollars ($3.00) for each individual phone request answered over the telephone.  The provisions of this section shall also apply to any Uniform Commercial Code information requested.  For the purposes of this act, an "individual phone request answered," is defined as the release by telephone of all information pertinent to any one individual.  "Individual" includes husband and wife.

Added by Laws 1979, c. 273, § 4, emerg. eff. June 5, 1979.

§19265.  County Clerk's Lien Fee Account.

There is hereby created a cash account to be known as the "County Clerk's Lien Fee Account".  Monies from the account shall be expended by the county clerk in the lawful operation of his office.

Added by Laws 1984, c. 268, § 2, eff. Nov. 1, 1984.

§19-266.  Fees - Charges to state governmental entities.

The county clerk may charge any state agency or other state governmental entity, except child support enforcement offices operated by or for the benefit of the Oklahoma Department of Human Services, rural water districts organized pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act and the Oklahoma Boll Weevil Eradication Organization for liens filed pursuant to the Boll Weevil Eradication Act, the usual and customary fee for filing any document with the county clerk and may charge the usual and customary fee for making copies of any document.

Added by Laws 1994, c. 221, § 1, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 381, § 6, eff. July 1, 1997.

§19-267.  Sham legal process.

A.  The county clerk may refuse to file any instrument presented for filing if the clerk believes that the instrument constitutes sham legal process, as defined by Section 1533 of Title 21 of the Oklahoma Statutes.

B.  1.  Any person aggrieved by the refusal of a county clerk to file an instrument may petition the district court for a writ of mandamus to compel the county clerk to record the instrument.

2.  At the time of refusal, the person aggrieved shall file a notice of refusal with the county clerk for the purpose of preserving priority of filing in the event the person prevails in any action so commenced, if the person wishes to preserve priority of filing.  The refusal notice shall be submitted on a form provided by the county clerk, but must be filled out by the aggrieved party.  A copy of the instrument that the clerk refused to file must be attached to the notice of refusal.  The county clerk shall stamp the date of refusal on the notice of refusal.

3.  The refusal notice shall be in the following form:

STATE OF OKLAHOMA

__________ COUNTY

NOTICE OF REFUSAL

The Office of County Clerk of __________ County, Oklahoma, has on __________ (date) refused to file a document designated ___________ (title of document or brief description of document).  The document constitutes a claim or lien on the following property: ______________ _______________________________________________ (Description of property.  In case of real property, description must be the legal description for the property.)  A copy of the refused document must be attached to this notice of refusal or the clerk cannot accept it for filing.

Signed:_____________ Signed: ________________________

County Clerk   Aggrieved party or attorney

for aggrieved party

_______County, Oklahoma

Address:__________________

__________________________

4.  The action for mandamus must be filed with the district court within twenty (20) days after the notice of refusal is filed with the county clerk.  If the writ of mandamus is granted, the court clerk shall refund the fee for filing the action.  Notice of the pendency of a mandamus action filed pursuant to this section shall be filed in accordance with Section 2004.2 of Title 12 of the Oklahoma Statutes.  A file-stamped copy of the notice of the pendency of the action, identifying the case and the court in which the action is pending and the legal description of the land affected by the action shall be filed with the county clerk.  If the court determines that the instrument is not sham legal process or is not for the purpose of slandering title, the court shall order the county clerk to record the instrument.  The court order shall include a notation of the book and page number of the index in which the notice of refusal is located and a statement that abstractors shall not show the pages on which the attachment to the notice of refusal is located in any abstract.  For any instrument which the court orders to be filed pursuant to this subsection, the date of filing shall be retroactive to the date the notice of refusal was filed.

5.  If the court determines that the instrument is sham legal process, the court shall issue an order that abstractors shall not show the pages of the index on which the attachment to the notice of refusal is located in any abstract.

C.  If a county clerk files an instrument that is sham legal process or refuses to file an instrument because the clerk believes the instrument is sham legal process, the clerk shall be immune from liability for such action in any civil suit.

D.  A clerk shall post a sign, in letters at least one (1) inch in height, that is clearly visible to the general public in or near the clerk's office stating that it is a felony to intentionally or knowingly file or attempt to file sham legal process with the clerk.  Failure of the clerk to post such a sign shall not create a defense to any criminal or civil action based on sham legal process.

Added by Laws 1997, c. 405, § 3, emerg. eff. June 13, 1997.

§19-268.  Liens against government officials or employees based on performance or nonperformance of duties.

A.  The county clerk shall not accept for filing any claim of lien against a federal, state, or local official or employee based on the performance or nonperformance of that official's or employee's duties unless accompanied by a specific order from a court of competent jurisdiction, recognized by the laws of this state, authorizing the filing of such lien.

B.  If a claim of lien as described in subsection A of this section has been accepted for filing, the county shall accept for filing a notice of invalid lien signed and submitted by the assistant United States attorney representing the federal agency of which the individual is an official or employee, the assistant attorney general representing the state agency, board, commission, department, or institution of higher education of which the individual is an official or employee, or the attorney representing the school district, political subdivision, or unit of local government of this state of which the individual is an official or employee.  A copy of the notice of invalid lien shall be mailed by the attorney to the person who filed the claim of lien at his or her last-known address.  No clerk or county shall be liable for the acceptance for filing of a claim of lien as described in subsection A of this section, nor for the acceptance for filing of a notice of invalid lien pursuant to this subsection.

C.  This section shall not be construed to permit rejection of a document that is shown to be authorized by contract, lease or statute or imposed by a state or federal court of competent jurisdiction or filed by a licensed attorney, financial institution including, but not limited to, any commercial bank, savings and loan association, credit union, mortgage company or mortgage broker.

Added by Laws 1997, c. 405, § 4, emerg. eff. June 13, 1997.

§19-269.  Election concerning tax question - Copy of ballot to state Auditor and Inspector.

Within fifteen (15) days from the date of a county election concerning a sales tax question, the county clerk shall send to the State Auditor and Inspector a copy of the ballot concerning the sales tax question.  This section only applies if the sales tax question was passed by the voters of the county.

Added by Laws 1998, c. 196, § 2, eff. Nov. 1, 1998.

§19-270.  Confidentiality of Department of Defense Form 214 - Duties - Liability.

A.  The county clerk shall keep any Department of Defense Form 214 (DD Form 214) filed with the clerk, including any DD Form 214 that was filed before the effective date of this act, separate from records available for public inspection and shall not make the DD Form 214 available to any person except as provided in this section.  A record of the names of veterans who have filed DD Forms 214 with the clerk shall be made available for public inspection.

B.  The county clerk may authorize the viewing or copying of a veteran's DD Form 214 only by the veteran, the veteran's spouse or child, a guardian for or a person having power of attorney for the veteran, spouse, or child upon presentation of a court order showing the appointment, the executor or administrator of the estate of the veteran or spouse upon presentation of a court order showing the appointment, a representative of the United States Department of Veterans Affairs, a funeral director upon presentation of a contract signed by the person responsible for the funeral costs for the veteran, or a person authorized by the court to view or copy the DD Form 214 upon presentation of the court order.  The clerk shall record the names and addresses of all persons viewing or copying a DD Form 214.

C.  A county clerk shall not be liable or responsible for any harm or damages that may occur as a result of any person obtaining, copying or viewing a DD Form 214.

Added by Laws 2002, c. 478, § 3, eff. July 1, 2002.

§19-281.  Repealed by Laws 1941, p. 462, § 1.

§19-282.  Repealed by Laws 1941, p. 462, § 1.

§19-283.  Repealed by Laws 1941, p. 462, § 1.

§19284.  Care of records  Fixtures and furniture.

The register of deeds shall have the care and custody of all books, records, deeds, maps, papers and fixtures deposited and kept in his office, and it shall be his duty to carefully preserve and guard the same against defacing, mutilation, change or injury, and he shall be furnished by the county with suitable fixtures and furniture to protect the records and papers of his office.

R.L. 1910, § 1656.

§19285.  Seal.

The register of deeds shall keep a seal, to be furnished by the county, which seal shall contain the name of the county, the words "Oklahoma" and "Register of Deeds."  He shall attach such seal to all instruments filed or recorded in his office, together with his signature and certificate to all certified copies of any instrument on file or of record in his office, which he is required to issue.

R.L. 1910, § 1657.

§19-286.  Records.

The county commissioners shall furnish, and the county clerk shall maintain, in the office of the county clerk, suitable records for storage for all instruments of writing subject by law to be recorded in the office of the county clerk.  Suitable record may include either photographic copy, microphotographic or computer storage of such instruments.  All records shall be available to the public for immediate viewing and reproduction.  The county clerk shall retain sole custody and responsibility for the records of the office.  All micrographic copies shall be produced to meet archival standards and a security copy shall be maintained.  Stored documents shall meet the guidelines set forth in Section 214 of Title 74 of the Oklahoma Statutes.

R.L.1910, § 1658.  Amended by Laws 1984, c. 71, § 1; Laws 2004, c. 447, § 4, emerg. eff. June 4, 2004.

§19287.  Indexes to be kept.

Each register of deeds shall keep an index of deeds direct and inverted, and an index of mortgages direct and inverted, in his office.  The index direct and inverted, of deeds and mortgages, shall be divided into columns, with heads to the respective columns, as follows towit:

GRANTOR  GRANTEE

DATE OF FILING WHERE RECORDED DESCRIPTION OF PROPERTY

M.  D.  Y.  A.M.  P.M. Book  Page Lot Blk. Qr. Sec. Tp. R.

GRANTEE  GRANTOR

DATE OF FILING WHERE RECORDED DESCRIPTION OF PROPERTY

M.  D.  Y.  A.M.  P.M. Book  Page Lot Blk. Qr. Sec. Tp. R.

Remarks

He shall enter in alphabetical order in the direct index of deeds and mortgages the names of the grantors and in the inverted index of deeds and mortgages the names of the grantees in alphabetical order, and whenever any mortgage bond or other instrument has been released or discharged from record, according to law, the register shall immediately note in both indexes under the column headed "Remarks," and opposite to the appropriate entry, that such instrument has been satisfied.  He shall also keep an index, direct and inverted, of the miscellaneous records in the same form as the index of deeds and mortgages.

R.L. 1910, § 1659.

§19288.  Plat record  Microfilming.

A.  The county clerk shall also keep a wellbound book in which shall be platted all maps of cities and towns, or additions to the same, cemeteries and other plats, required by law to be recorded within his county, together with description, acknowledgment or other writing thereon, and file the original plat in his office.  He shall index such plat book under appropriate headings in the plat book.  Provided, the county clerk shall be prohibited from recording a plat of any subdivision which is by name duplicative of the name of any platted subdivision of record in his county.

B.  In the alternative, said record may be kept on microfilm if said records may be reproduced to their original size.

R.L. 1910, § 1660.  Amended by Laws 1977, c. 179, § 1, emerg. eff. June 7, 1977; Laws 1986, c. 78, § 1, eff. July 1, 1986.

§19288.1.  Duty to file and index plats.

A.  Plats or subdivision plats filed in the county clerk's office shall be indexed and filed, and one copy placed in bound volumes or booklets, so that all plats or subdivisions are compiled and indexed accordingly.

B.  Plats or subdivision plats of property in unincorporated areas with roads of public designation shall not be filed in the county clerk's office until such plat or subdivision plat goes before the board of county commissioners and the board determines that the dedicated public roads are designed to meet the requirements of Section 601.1 of Title 69 of the Oklahoma Statutes.  The county commissioners shall have adequate assurance by the developer that the roads will be built according to requirements.  Those assurances shall include, but not be limited to, letters of credit, bonds, letters of escrow, or other items approved by the board of county commissioners.  The board shall sign the plat and note on the plat that "Roads will be maintained by the county" or "Roads will not be maintained by the county", provided however, that the county may agree to maintain the roads at some future date.

Added by Laws 1976, c. 162, § 2, emerg. eff. May 31, 1976.  Amended by Laws 2001, c. 139, § 1, eff. Nov. 1, 2001; Laws 2002, c. 168, § 1, eff. July 1, 2002.

§19-288.2.  Filing plats located outside corporate limits of city or town.

The county clerk shall not file of record any plat which contains any lot of less than two and one-half (2 1/2) acres located outside the corporate limits of a city or town unless the plat bears the stamp of approval of the Department of Environmental Quality as provided in Section 2-6-403 of Title 27A of the Oklahoma Statutes.

Added by Laws 1985, c. 272, § 2, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 284, § 5, emerg. eff. May 27, 1999.

§19-288.3.  Filing of plats in digital electronic format.

All plats, subdivision plats or re-plats may be filed, at the option of the county assessor, in digital electronic format with the county assessor of the county in which the property is located.  The digital electronic format shall meet the specifications of the county assessor.

Added by Laws 2003, c. 184, § 1, eff. Nov. 1, 2003.

§19289.  Receiving book.

The county clerk shall keep a receiving book, with suitable headings and columns, as the case may be;

a.  For instruments to be recorded by the county clerk as registrar of deeds;

b.  For instruments to be filed as public notice by the county clerk as such; which receiving book, in either instance, shall show the name of the person who deposited the same, the nature of the instrument, the year, month, day, hour, and minute when the same shall be received, the fee for recording or filing the same, and where the instrument is filed or to whom such instrument is mailed or delivered if recorded.  It shall be the duty of the State Auditor and Inspector to prescribe suitable forms to conform to this act and for the separate instances noted.

R.L. 1910, § 1661.  Amended by Laws 1949, p. 149, § 1; Laws 1951, p. 43, § 1; Laws 1979, c. 30, § 79, emerg. eff. April 6, 1979.

§19290.  Chattel mortgage record.

He shall keep an index to chattel mortgages, bills of sale and other instruments affecting title to or incumbering personal property, required by law to be recorded, in which shall be entered in separate columns, the number of the instrument, name of grantor alphabetically, and the name of grantee, the year, month, day, hour and minute of filing, the amount secured, a description of the property, and dates when and by whom canceled; said chattel mortgage when so indexed to be numbered, filed and kept in his office, and when said mortgage or bill of sale is released or canceled the register shall note the same on the back of the instrument and on the index, in the proper column, giving the date and by whom said instrument is canceled.

R.L. 1910, § 1662.

§19-291.  Numerical index of deeds.

The county clerk shall also keep a numerical index, in which shall be noted all deeds relating to tracts of land and units within unit ownership estates within the limits of such county, such index shall be divided into columns with the heads to each division of the pages designating the respective columns as follows, towit:

Grantor_________________________________________

Grantee_________________________________________

Kind of Instrument______________________________

Lots N.E.Qr. N.W.Qr.

__ __ __ N.E. N.W. S.E. S.W. N.E. N.W. S.E. S.W.

S.E.Qr. S.W.Qr.

N.E. N.W. S.E. S.W. N.E. N.W. S.E. S.W.

Acres___________________________________________

Book____________________________________________

Page____________________________________________

Remarks_________________________________________

It shall be the duty of the county clerk to make correct entries in such numerical index of all instruments recorded concerning tracts of land under the appropriate heading, and in the subdivision devoted to the particular quarter section described in the instrument making the conveyance, and the county clerk shall enter in their appropriate division, before any other entries are made, all the transfers embraced in the instrument recorded within his office, commencing with the first.

R.L.1910, § 1663.  Amended by Laws 1989, c. 273, § 1, eff. Nov. 1, 1989; Laws 2004, c. 447, § 5, emerg. eff. June 4, 2004.

§19292.  Fee must be paid in advance.

No register of deeds shall perform any of the duties required by this article, to be performed unless the fee for the same has been paid, or tendered.

R.L. 1910, § 1664.

§19293.  Duty when instrument offered for record.

The register of deeds shall, whenever an instrument shall be presented to him for record, immediately note on the instrument the year, month, day, hour and minute of receiving the same, and the date of record of such instrument shall be from the date of filing; he shall then enter the same on the receiving book, making all the entries in the appropriate columns as herein provided, and shall as soon thereafter as practicable, record said instrument in the proper record, enter it upon the proper indexes, and over his signature and seal note the book and page on which said instrument is recorded.

R.L. 1910, § 1665.

§19294.  Duty to index old records.

The register of deeds of any county of this state shall, in addition to the duties now prescribed by law, make and keep indexes in the same manner as is now provided by Sections 1733 and 1737 of Snyder's Compiled Laws, 1909, of all records, files, books, instruments, or the certified copy thereof, pertaining to the title to lands in such county, which were of record in the office of United States Court, or any office maintained by the United States prior to November 16, 1907, for filing and recording deeds, mortgages, liens and other instruments which have been, or may hereafter be, received by such register of deeds.

Added by Laws 1913, c. 85, p. 137, § 1.

§19-295.  Repealed by Laws 1997, c. 79, § 1, eff. Nov. 1, 1997.

§19-296.  Repealed by Laws 1997, c. 79, § 1, eff. Nov. 1, 1997.

§19297.  Record of certificate showing Indian lands exempt from taxation.

It is hereby made the duty of county clerks of Oklahoma to record without charge all certificates describing and designating lands situate in their respective counties owned by members of the Five Civilized Tribes and their heirs, which lands are shown by said certificates to be exempt from taxation under the provisions of Section 4, of the Act of Congress, approved May 10, 1928, Public Number 360  70th Congress; provided, said certificates when presented for recording bear the approval of the Secretary of the Interior.

Added by Laws 1929, c. 32, p. 32, § 1.

§19-298.  Recordable interests.

A.  Every county clerk in this state shall require that the mandates of the Legislature be complied with, as expressed in Sections 287 and 291 of this title, and for that purpose, every instrument offered which may be accepted by the county clerk for recording, affecting specific real property whether of conveyance, encumbrance, assignment, or release of encumbrance, lease, assignment of lease or release of lease, shall be an original or certified copy of an original instrument and clearly legible in accordance with the provisions of subsection B of this section, and shall by its own terms describe the property by its specific legal description, and provide such information as is necessary for indexing as required in Sections 287 and 291 of this title, and on each such instrument shall be listed the mailing address of the grantee, mortgagee, assignee or other designated party to which the instrument is to be delivered after recording.  If an instrument offered to a county clerk for recording contains more than twenty-five legal descriptions requiring separate entries in the indexes required by Sections 287 and 291 of this title, the descriptions shall be sorted by addition, block, and lot if platted property, or by township, range, and section if described by governmental survey description.  Any instrument offered to a county clerk for recording containing more than twentyfive legal descriptions per page, counted as each description which could require a separate line entry in the numerical index, shall be accompanied by an additional filing fee of One Dollar ($1.00) per legal description in excess of twentyfive legal descriptions per page to be paid to the county clerk.  Unless the person offering a nonconforming instrument for filing is willing to reform the instrument to conform to statutory requirements, for which purpose it may be withdrawn and refiled during the same business day, the county clerk may refuse to record the same in the records of deeds, leases or mortgages or to index the same upon the index records referred to in Sections 287 or 291 of this title, or to file or record the same in the office of the county clerk.

B.  All documents filed of record in the office of the county clerk pursuant to subsection A of this section or pursuant to any other law shall be an original or a certified copy of an original document.  Such documents shall be clearly legible, in the English language, using xerographically reproducible dark ink, on paper of a color that is xerographically reproducible by the copying equipment in use by the county clerk.  Unless otherwise provided by law, such documents shall measure no larger than eight and one-half (8 1/2) inches by fourteen (14) inches.  All documents shall provide an area free of printed information sufficient in size to accommodate affixation of the documentary stamps required by Section 3201 of Title 68 of the Oklahoma Statutes, any certification of the payment of mortgage taxes required by Section 1901 et seq. of Title 68 of the Oklahoma Statutes, and the recording information affixed by the county clerk upon acceptance of a document for recordation.  If an instrument submitted to the county clerk for recording does not contain sufficient space for the affixation of such stamps and recording information without covering language contained in the instrument, the county clerk shall attach an additional page to the document to provide for the affixation of such stamps and recording information.  The top margin of all documents shall be at least one (1) inch and all other margins shall be at least one-half (1/2) inch.

C.  Despite any provision in this section to the contrary, the county clerk shall accept for filing any document that fails to meet the requirements of subsection B of this section if:

1.  The document is an original or a certified copy of an original;

2.  The document is legible without the aid of magnification or other enhancement of the text;

3.  The document is xerographically reproducible by the copying equipment in use by the county clerk;

4.  The document meets all other statutory requirements for recordation; and

5.  The person offering the instrument for recording pays the additional fee provided in Section 32 of Title 28 of the Oklahoma Statutes for nonconforming documents.

D.  This section shall not apply to plats, filings under the Uniform Commercial Code, or any other instruments that may be filed pursuant to any other law.

E.  All documents accepted for filing, including all documents filed before the effective date of this act, shall be deemed to comply with the requirements of this section and, except as otherwise provided by law, impart constructive notice of the contents of such document to third parties unless a person claiming adversely to any such document files an affidavit setting forth the basis of such claim in the office of the county clerk of the county where the property is located within six (6) months from the effective date of this act.

Added by Laws 1951, p. 43, § 1.  Amended by Laws 1965, c. 417, § 1, emerg. eff. July 7, 1965; Laws 1974, c. 91, § 1; Laws 1979, c. 146, § 1; Laws 1989, c. 9, § 1, eff. Nov. 1, 1989; Laws 1996, c. 195, § 1, eff. Nov. 1, 1996; Laws 1997, c. 1, § 2, emerg. eff. Feb. 18, 1997; Laws 1997, c. 233, § 2, eff. July 1, 1997; Laws 1998, c. 310, § 4, eff. Nov. 1, 1998.

§19-298.1.  Electronic documents - Acceptability for filing.

Notwithstanding any other provision to the contrary in Section 298 of Title 19 of the Oklahoma Statutes, an electronic document presented in compliance with the Uniform Electronic Transaction Act is acceptable for filing.  Nothing in this section shall require any county clerk to establish, accept, or transmit any document in an electronic format.  The Secretary of State does not guarantee the validity of any registered certification authorities, as defined in Section 15-102 of Title 12A of the Oklahoma Statutes, nor regulates or monitors such registered certification authorities.

Added by Laws 2004, c. 179, § 1, eff. Nov. 1, 2004.

§19299.  Land parcel identifier system.

The county assessor, county clerk and county treasurer of any county may adopt a system of land parcel identifier numbers whereby the same land identifier numbers shall be used by the county assessor, county clerk and county treasurer to designate a tract of real property situated within the county.

In any county where this system has been adopted, the county clerk shall not accept for filing or recording any map, plat, deed, mortgage, lease or other instrument affecting real property unless the land parcel identifier numbers for all of the land parcels described and affected are affixed on the face of the map, plat, deed, mortgage, lease or other instrument.  Provided that, failure to comply with these provisions shall not affect the validity of any such instrument that is duly recorded.

Added by Laws 1980, c. 141, § 1, emerg. eff. April 7, 1980.  Amended by Laws 1982, c. 44, § 1.

§19300.  Master form  Definition  Labeling  Filing  Recording  Incorporation by reference  Unrecordable matters.

A.  A master form shall be any instrument containing forms of covenants, conditions, obligations, powers, or other clauses not being acknowleged nor containing a legal description.  Such instrument shall be labeled on the first page as a master form and may be filed and recorded in the office of the county clerk in the same manner as provided for miscellaneous instruments relating to real estate.

B.  After recording and indexing of the master form, any of the provisions of such master form may be incorporated by reference in any subsequently recorded instrument.  Provided, that, such reference shall state that the master form was recorded in the county in which the subsequently recorded instrument is offered for recording, the date of recording and the book and pages where recorded, and that a copy of such master form was furnished to the persons executing the subsequently recorded instrument.  The recording of any subsequently recorded instrument which has so incorporated by reference any of the provisions of a master form properly recorded shall have like effect as if such provisions of the master form so incorporated by reference had been set forth in full in the subsequently recorded instrument.

C.  Whenever a subsequently recorded instrument is presented for recording in which is set forth matters purporting to be a copy or reproduction of a master form and such matters are preceded by the words, "do not record or not to be recorded", and such matters are plainly separated from such instrument in such manner that such matter will not appear upon a photographic reproduction of any page containing any part of the instrument, such matter shall not be recorded by the county clerk when the instrument is recorded.  The county clerk shall record only the instrument apart from such matter and shall not be liable for doing such.

Added by Laws 1980, c. 37, § 1, eff. Oct. 1, 1980.

§19321.  County commissioners' districts  Reapportionment.

A.  Each county shall be divided by the board of county commissioners into three (3) compact districts, as equal in population as practical and numbered respectively one, two, and three.  One commissioner shall be elected from each of said districts by the voters of the district, as provided for by law.

B.  1.  Each county shall be reapportioned by the board of county commissioners on or before October 1 following the final official publication of the Federal Decennial Census to the State of Oklahoma for the purposes of legislative redistricting.

2.  Beginning with the reapportionment following the 1990 Federal Decennial Census, all boundaries of county commissioner districts shall follow clearly visible, definable and observable physical boundaries which are based upon criteria established and recognized by the Bureau of the Census of the United States Department of Commerce for purposes of defining census blocks for its decennial census.

3.  If the commissioners fail to reapportion the county as required by this subsection, the commissioners shall be subject to the provisions of Sections 91 through 105 of Title 51 of the Oklahoma Statutes and it shall be the duty of the county excise board to perform the reapportionment.

R.L. 1910, § 1583.  Amended by Laws 1925, c. 65, p. 97, § 1; Laws 1982, c. 165, § 1, emerg. eff. April 12, 1982; Laws 1983, c. 158, § 1, eff. Nov. 1, 1983; Laws 1990, c. 213, § 1, emerg. eff. May 18, 1990; Laws 1991, c. 185, § 1, emerg. eff. May 13, 1991.

§19322.  Persons ineligible as commissioner.

No employee, officer or stockholder in any railroad in which the county owns stock shall be eligible to the office of county commissioner.

R.L. 1910, § 1584.

§19-323.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-324.  Repealed by Laws 1941, p. 464, § 6 and Laws 1943, p. 78, § 43.

§19-324a.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-324b.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19325.  County seal.

The board of county commissioners shall procure and keep a seal with such emblems and devices as they may think proper, which shall be the seal of the county, and no other seal shall be used by the county clerk; and the impression of the seal hereby required to be kept by the stamp, shall be sufficient sealing in all cases where sealing is required.

R.L. 1910, § 1586.

§19326.  Meetings  Passing on bills and claims.

A.  In addition to the special sessions for equalizing assessments, and all other special sessions now provided by law, the county commissioners shall meet and hold sessions for the transaction of business in the county courthouse, at the county seat, on or before the first Monday of each month, and may remain in session as long as the public business may require, and the passing upon, allowing or rejecting of bills against the county shall be taken up and passed upon by the board in the order in which the claims have been filed, and in which order such claims must be entered upon the calendar, except salary, wage and compensation claims of officers and deputies and employees, which salary, wage and compensation claims may be considered and paid, on or after the termination of the service pay period; provided, that such claims by subordinate deputies and employees be first approved by the officer having charge of the office or department.  The board of county commissioners may recess or adjourn its meetings within the session, either from time to time or from day to day, or on call of the chairman; but, if such board does not sooner adjourn its session for any month, such session shall terminate and be adjourned by operation of law on the last business day of such month.  If the board shall have adjourned its session before the last business day of any month, the county clerk shall have power to call special sessions when the best interests of the county demand it, upon giving five (5) days' notice of the time and object of calling the commissioners together, by posting up notices in three  public places in the county, or by publication in some newspaper of general circulation in the county; provided, that in the case of a vacancy in the office of county clerk, the chairman of the board shall have power to call a special session for the purpose of filling such vacancy.

B.  The board of county commissioners may meet at times and in places within the county other than the county courthouse if it is determined that such meetings are beneficial to the general public.  Such meetings shall be in compliance with the Oklahoma Open Meeting Act.

R.L. 1910, § 1587.  Amended by Laws 1945, p. 80, § 1, emerg. eff. April 16, 1945; Laws 1988, c. 41, § 1, eff. Nov. 1, 1988; Laws 1993, c. 239, § 13, eff. July 1, 1993; Laws 2001, c. 139, § 2, eff. Nov. 1, 2001.

§19327.  Chairman elected each year.

At the first meeting of the county commissioners in each year they shall elect one of their number chairman, who shall act as chairman of the said board of commissioners during the year in which he is elected, or until his successor is elected, and in case of a vacancy from any cause whatever the board of county commissioners shall elect another chairman.

R.L. 1910, § 1588.

§19328.  Powers and duties of chairman.

It shall be the duty of the chairman of the board of county commissioners to preside at the meetings of said board, and he shall have the power to administer oaths to any person concerning any matter submitted to the board or connected with their powers and duties; and all orders made by the board of county commissioners, and all warrants drawn on the county treasurer, shall be signed by the chairman and attested by the clerk.

R.L. 1910, § 1589.

§19329.  Equal division.

When the board of county commissioners are equally divided on any question, they shall defer a decision until the next meeting of the board, and then the matter shall be decided by a majority of the board.

R.L. 1910, § 1590.

§19330.  Certified copies of proceedings evidence.

Copies of the proceedings of the board of county commissioners, duly certified and attested by the county clerk under seal shall be received as evidence in all courts of this state.

R.L. 1910, § 1591.

§19331.  May punish contempts and issue process.

The board of county commissioners shall have power to preserve order when sitting as a board, and may punish contempts by fines not exceeding Five Dollars ($5.00), or by imprisonment in the county jail not exceeding twentyfour (24) hours; they may force obedience to all orders made by attachment or other compulsory process, and when fines are assessed by them the same may be collected before any justice of the peace having jurisdiction, and shall be paid over as other fines within ten (10) days after they are collected.

R.L. 1910, § 1592.

§19332.  Account with county treasurer.

The said commissioners shall keep a distinct account with the treasurer of the county, in a book provided for that purpose, commencing from the day on which the treasurer became qualified and continuing until the same or another person is qualified as treasurer, in which account they shall charge the treasurer with all sums paid him and for all sums for which the treasurer is accountable to the county, and they shall credit him with all warrants returned and canceled, with all monies paid and with all vouchers presented by him and with all matters with which the treasurer is to be credited on account; and the said board in their settlement with the treasurer shall keep the general, special and road tax separate, that any citizen of the county may see how the same is expended.

R.L. 1910, § 1593.

§19-333.  Record of orders and decisions - Commissioner not serving another term - Duties.

A.  The board of county commissioners shall keep a book in which all orders and decisions made by them shall be recorded, except those relating solely to roads and bridges as required by Section 334 of this title.  All orders for the allowance of money from the county treasury shall state on what account and to whom the allowance is made, dating the same and numbering them consecutively from the first day of January to the thirty-first day of December, inclusive, in each year.

B.  Any county commissioner who fails to file for reelection or is defeated in any primary or general election or by any other manner it is impossible for the commissioner to serve another term in office, shall not acquire, purchase, contract for or dispose of any machinery or equipment, or expend or approve for expenditure any monies for any purpose other than normal or routine operating expenditures except as provided in this section.  It shall be the mandatory duty of the commissioner to execute payment and to pay all outstanding obligations of the county incurred by the commissioner, or on behalf of the commissioner by the board of county commissioners, prior to the expiration of the term of office of the commissioner.  However, in the case of lease-purchase contracts, rental, lease or other payments extending beyond the term of office of the commissioner it shall be the mandatory duty of the commissioner to execute and to make such payments current as of the date of expiration of the term of office of the commissioner.  The commissioner shall be liable both personally and on the official bond of the commissioner for any violation of the mandatory duties herein imposed.

R.L. 1910, § 1594.  Amended by Laws 1953, p. 80, § 1; Laws 1965, c. 387, § 1, emerg. eff. June 30, 1965; Laws 1996, c. 65, § 1, emerg. eff. April 9, 1996.

§19333.1.  Violation of Section 333.

Any county commissioner or person who knowingly or willfully fails or refuses to comply with the provisions of this act shall be guilty of a felony.

Added by Laws 1953, p. 80, § 3.  Editorially renumbered from § 410.1a of this title.  Amended by Laws 1997, c. 133, § 150, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 150 from July 1, 1998, to July 1, 1999.

§19334.  Records relating to bridges and roads.

They shall keep a book for the entry of all proceedings and adjudications relating to bridges, and the establishment, change or discontinuance of roads.

R.L. 1910, § 1595.

§19335.  Record of warrants on county treasurer  Numbering of warrants.

They shall keep a book for the entry of warrants on the county treasurer, showing number, date, amount and name of the payee of each warrant drawn on the treasury, which book may be known as the "Warrant Book", and the warrants shall be numbered in relation to the order and decision allowing the amount for which the same was drawn.

R.L. 1910, § 1596.

§19336.  Warrants uncalled for to be canceled.

The board of commissioners is hereby authorized and required at each regular meeting to cancel and destroy all warrants drawn on any fund of the county that may have remained uncalled for and on file for a period of three years and upwards next preceding the regular meeting at which the cancellation takes place.

R.L. 1910, § 1597.

§19337.  Record of canceled warrants.

Said commissioners before canceling and destroying any such warrants shall cause to be entered in the minutes of their proceedings a brief description thereof, containing the name of the payee, the number, date and amount of each warrant destroyed.

R.L. 1910, § 1598.

§19338.  Lease of county buildings or lands to United States, state or incorporated city or town for airports or public uses.

The board of county commissioners is hereby authorized and empowered to enter into contracts with the authorities of the United States of America, the State of Oklahoma, and any incorporated city or town within the boundary of the county entering into such contract, leasing and letting to the United States of America, the State of Oklahoma, or to any incorporated city or town situated within the boundaries of the county making such contract, or contracts, any county building, or buildings, or lands, belonging to the county, for airports or public uses; and such contract, or contracts, when entered into by the board of county commissioners of any county, with the Governor of the State of Oklahoma, or with the proper authorities of the United States of America, or the proper authorities of any incorporated city or town located within the boundary of the county entering into such contract, shall be valid obligations.  Contracts of like character heretofore entered into, by and between any authorities hereinbefore mentioned, are in all things hereby ratified, confirmed and legalized.

R.L. 1910, § 1599.  Amended by Laws 1941, p. 60, § 1.

§19-339.  General powers of commissioners.

A.  The county commissioners shall have power:

1.  To make all orders respecting the real property of the county, to sell the public grounds of the county and to purchase other grounds in lieu thereof; and for the purpose of carrying out the provisions of this section it shall be sufficient to convey all the interests of the county in those grounds when an order made for the sale and a deed is executed in the name of the county by the chair of the board of county commissioners, reciting the order, and signed by the chair and acknowledged by the county clerk for and on behalf of the county;

2.  To audit the accounts of all officers having the care, management, collection or disbursement of any money belonging to the county or appropriated for its benefit;

3.  To construct and repair bridges and to open, lay out and vacate highways:  Provided, however, that when any state institution, school or department shall own, lease or otherwise control land on both sides of any established highway, the governing board or body of the same shall have the power to vacate, alter or relocate the highway adjoining the property in the following manner:

If it should appear that it would be to the best use and interest of the institution, school or department to vacate, alter or relocate such highway, the governing board or body shall notify the board of county commissioners, in writing, of their intention to hold a public hearing and determine whether to vacate, alter or relocate the highway, setting forth the location and terminals of the road, and all data concerning the proposed right-of-way if changed or relocated, and shall give fifteen (15) days' notice of the hearing by publication in some newspaper in the county or counties in which the road is located, and the hearing shall be held at the county seat of the county in which the road is located, and if a county line road, may be heard in either county.  At the hearing testimony may be taken, and any protests or suggestions shall be received as to the proposed measure, and at the conclusion thereof if the governing board or body shall find that it would be to the best use and interest of the institution, school or department, and the public generally, they may make an appropriate order either vacating, altering or relocating the highway, which order shall be final if approved by the board of county commissioners.  The institution, school or department may by agreement share the cost of changing any such road.  No property owner shall be denied access to a public highway by the order;

4.  To recommend or sponsor an employee or prospective employee for job-related training and certification in an area that may require training or certification to comply with state or federal law as such training or certification is provided by the Department of Transportation, the Federal Highway Administration, or any other state agency, technology center school, or university;

5.  Until January 1, 1983, to furnish necessary blank books, plats, blanks and stationery for the clerk of the district court, county clerk, register of deeds, county treasurer and county judge, sheriff, county surveyor and county attorney, justices of the peace, and constables, to be paid for out of the county treasury; also a fireproof vault sufficient in which to keep all the books, records, vouchers and papers pertaining to the business of the county;

6.  To set off, organize and change the boundaries of townships and to designate and give names therefor:  Provided, that the boundaries of no township shall be changed within six (6) months next preceding a general election;

7.  To lease tools, apparatus, machinery or equipment of the county to another political subdivision or a state agency.  The Association of County Commissioners of Oklahoma, the Oklahoma State University Center for Local Government Technology and the Office of the State Auditor and Inspector, together, shall establish a system of uniform rates for the leasing of such tools, apparatus, machinery and equipment;

8.  To jointly, with other counties, buy heavy equipment and to loan or lease such equipment across county lines;

9.  To develop minimum personnel policies for the county with the approval of a majority of all county elected officers;

10.  To purchase, rent, or lease-purchase uniforms, safety devices and equipment for the officers and employees of the county and, provide incentive awards for safety-related job performance.  However, no employee shall be recognized more than once per calendar year and the award shall not exceed the value of Two Hundred Fifty Dollars ($250.00).  The county commissioners may pay for any safety training or safety devices and safety equipment out of the general county funds or any county highway funds available to the county commissioners;

11.  To provide for payment of notary commissions, filing fees, and the cost of notary seals and bonds;

12.  To do and perform other duties and acts that the board of county commissioners may be required by law to do and perform;

13.  To make purchases at a public auction pursuant to the county purchasing procedures in subsection D of Section 1505 of this title;

14.  To deposit interest income from highway funds in the general fund of the county;

15.  To submit sealed bids for the purchase of equipment from this state, or any agency or political subdivision of this state;

16.  To utilize county-owned equipment, labor and supplies at their disposal on property owned by the county, public schools, two-year colleges or technical branches of colleges that are members of The Oklahoma State System of Higher Education, state and municipalities with a population less than five thousand (5,000) or with a population less than fifteen thousand (15,000) if the municipality has passed a sales tax with the proceeds earmarked for construction, maintenance, improvement or repair of any of the streets or roadways of the county.  Cooperative agreements may be general in terms of routine maintenance or specific in terms of construction and agreed to and renewed on an annual basis.  Work performed pursuant to Section 36-113 of Title 11 of the Oklahoma Statutes shall comply with the provisions of this section;

17.  To enter into intergovernmental cooperative agreements with the federally recognized Indian tribes within this state to address issues of construction and maintenance of streets, roads, bridges and highways exclusive of the provisions of Section 1221 of Title 74 of the Oklahoma Statutes;

18.  To execute hold harmless agreements with the lessor in the manner provided by subsection B of Section 636.5 of Title 69 of the Oklahoma Statutes when leasing or lease-purchasing equipment;

19.  To accept donations of right-of-way or right-of-way easements pursuant to Section 381 et seq. of Title 60 of the Oklahoma Statutes;

20.  To establish by resolution the use of per diem for specific purposes in accordance with the limitations provided by Sections 500.8 and 500.9 of Title 74 of the Oklahoma Statutes; and

21.  To apply to the Department of Environmental Quality for a waste tire permit to bale waste tires for use in approved engineering projects.

B.  The county commissioners of a county or, in counties where there is a county budget board, the county budget board may designate money from general county funds for the designated purpose of drug enforcement and drug abuse prevention programs within the county.

C.  When any lease or lease purchase is made on behalf of the county by the board pursuant to the provisions of this section, the county shall be allowed to have trade in values for transactions involving the Oklahoma Central Purchasing Act.

D.  In order to timely comply with the Oklahoma Vehicle License and Registration Act with regard to county vehicles, the board of county commissioners may, by resolution, create a petty cash account.  The board of county commissioners may request a purchase order for petty cash in an amount necessary to pay the expense of license and registration fees for county motor vehicles.  Any balance in the petty cash account after the license and registration fees have been paid shall be returned to the account or fund from which the funds originated.  The county purchasing agent shall be the custodian of the petty cash account, and the petty cash account shall be subject to audit.

E.  When the board of county commissioners approve an express trust, pursuant to Sections 176 through 180.3 of Title 60 of the Oklahoma Statutes, for the purpose of operating a county jail, the trustees of the public trust may appoint commissioned peace officers, certified by the Council on Law Enforcement Education and Training, to provide security for inmates that are required to be transported outside of the detention facility, and investigate violations of law within the detention facility.  Other personnel necessary to operate the jail may be employed and trained or certified as may be required by applicable state or federal law.

R.L. 1910, § 1600.  Amended by Laws 1949, p. 150, § 1, emerg. eff. May 20, 1949; Laws 1982, c. 249, § 7; Laws 1989, c. 286, § 1, operative July 1, 1989; Laws 1990, c. 183, § 1; Laws 1991, c. 60, § 1, emerg. eff. April 10, 1991; Laws 1993, c. 239, § 14, eff. July 1, 1993; Laws 1994, c. 34, § 1, eff. Sept. 1, 1994; Laws 1995, c. 1, § 4, emerg. eff. March 2, 1995; Laws 1995, c. 172, § 1, emerg. eff. May 9, 1995; Laws 1996, c. 45, § 1, eff. Nov. 1, 1996; Laws 1998, c. 193, § 1, emerg. eff. May 4, 1998; Laws 1999, c. 76, § 1, eff. Nov. 1, 1999; Laws 2000, c. 200, § 1, eff. Nov. 1, 2000; Laws 2001, c. 39, § 1, eff. July 1, 2001; Laws 2001, c. 231, § 1, eff. Nov. 1, 2001; Laws 2002, c. 142, § 1, eff. July 1, 2002; Laws 2003, c. 387, § 2, emerg. eff. June 4, 2003; Laws 2004, c. 5, § 5, emerg. eff. March 1, 2004; Laws 2005, c. 76, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1994, c. 6, § 3 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 2001, c. 22, § 2 repealed by Laws 2001, c. 231, § 6, eff. Nov. 1, 2001.  Laws 2003, c. 230, § 1 repealed by Laws 2004, c. 5, § 6, emerg. eff. March 1, 2004.

§19339.1.  Sale of countyowned property to Oklahoma Historical Society.

The board of county commissioners is hereby authorized and empowered to sell to the Oklahoma Historical Society for purposes of restoration and preservation, countyowned land, sites or structures which have been deemed by the Oklahoma Historical Society to be of historical significance to the state.

Added by Laws 1975, c. 240, § 1, emerg. eff. May 30, 1975.

§19339.2.  Purchase price.

The purchase price of any countyowned land, sites or structures to be sold to the Oklahoma Historical Society shall be determined by the board of county commissioners.

Added by Laws 1975, c. 240, § 2, emerg. eff. May 30, 1975.

§19339.3.  Disposition of funds.

The board of county commissioners shall place all funds received from the sale of land, sites or structures in a special fund to be used for the purchase or construction of facilities for use by the county.  All such funds may be invested by the county treasurer as directed by the board of county commissioners in state or national banks or trust companies upon insured time deposit bearing interest at a rate no less than currently being paid upon insured savings accounts in said institutions or invested in direct obligations of the United States government.

Added by Laws 1975, c. 240, § 3, emerg. eff. May 30, 1975.

§19-339.4.  Environmental remediation of land.

A.  County commissioners may use county funds and resources for environmental remediation of land, including land owned by public trust authorities, if the Department of Environmental Quality certifies, in writing, that the property is polluted or contaminated to such degree that remediation is necessary to restore the environment.  Remediation of the contamination or pollution shall be pursuant to a remediation plan approved by the Department of Environmental Quality.

B.  Unless the Department of Environmental Quality determines that it is unnecessary under the circumstances, the remediation plan shall include a component describing erosion control and revegetation measures to be implemented.  The remediation plan shall not be approved until the erosion control and revegetation measures have been certified as appropriate by the local conservation district.

C.  The county may seek reimbursement for its remediation costs and expenses from state or federal monies or other sources, if any are authorized and available for such purpose.

Added by Laws 2001, c. 231, § 2, eff. Nov. 1, 2001.

§19-339.5.  Landfills - Restrictions and enforcement.

The board of county commissioners of any county in which there is located within an unincorporated area of the county a construction/demolition landfill that receives more than two hundred (200) tons per day of solid waste, or the board of county commissioners of any adjacent county, to the extent that roads in the county commonly provide access to the landfill, may, with respect to unincorporated areas of the county, enact and enforce ordinances and regulations to restrict and control noise, dust and traffic associated with the landfill and to limit the impact of these factors on the aesthetic and economic interests of adjacent or nearby neighborhoods or businesses.

Added by Laws 2001, c. 392, § 1, emerg. eff. June 4, 2001.

NOTE:  Editorially renumbered from Title 19, § 339.4 to avoid a duplication in numbering.

§19-339.6.  Curfew for juveniles - Fine - Community service.

A.  The board of county commissioners of any county of this state having a population of more than five hundred thousand (500,000) persons according to the last federal decennial census, by resolution, may determine a curfew for juveniles that will apply to all unincorporated areas of the county.  The parameters of the curfew shall be determined by the board and all penalty provisions shall comply with the provisions of Title 10 of the Oklahoma Statutes and federal law concerning detention and custody of juveniles.

B.  The board shall provide public notice of the curfew in a newspaper of general circulation in the county.  The notice shall be published once weekly for a period of four (4) continuous weeks.

C.  The county shall correspond and work in conjunction with any appropriate state agency, if assistance is required in producing signs and posting the curfew.

D.  The county shall post curfew information, as determined pursuant to subsections A through C of this section, on the county line marker where any state highway enters a county and at all off-ramps where interstate highways or turnpikes enter a county, unless a state agency has such jurisdiction to properly post signs.  The appropriate board of county commissioners shall reimburse any state agency that may assist for the full cost of the required signage.

E.  Any person convicted of a curfew violation pursuant to this section shall be fined an amount not exceeding Twenty-five Dollars ($25.00).  Any person convicted of a second or subsequent curfew violation shall be fined an amount not exceeding One Hundred Dollars ($100.00), or assigned not more than thirty (30) hours of community service, or both such fine and community service hours.

Added by Laws 2003, c. 110, § 1, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 355, § 1, emerg. eff. May 26, 2004.

§19340.  Investigation of officers  Allowance of compensation, etc.

The board of county commissioners is hereby vested with full power to inquire into and investigate the accounts, disbursements, bills and expenses of any county, district, or township officer, and to that end may subpoena witnesses and in case any witness fails or refuses to obey any lawful order of the board of county commissioners he shall be deemed guilty of a misdemeanor, but in no case shall the board of county commissioners allow any compensation, fee, salary, bills or expenses to any officer or person except when expressly allowed by law.

R.L. 1910, § 1601.

§19-341.  Repealed by Laws 1987, c. 8, § 1, emerg. eff. March 26, 1987.

§19342.  May sell unused lands of county.

The board of county commissioners is authorized to sell any unused town lots or parcels of ground not needed for courthouse or jail purposes of any county to the highest bidder for cash, in the manner hereinafter provided.  Before any such sale shall be made the board of county commissioners, in regular or special session, shall adopt a resolution declaring that said real estate is not needed for courthouse or jail purposes of the county; said resolution to be published with other proceedings of said board and a copy of said resolution shall be certified by the county clerk to the judge of the district court of such county, and said judge shall appoint three disinterested freeholders of said county to appraise said real estate, said appraisement to be returned by said appraisers to the board of county commissioners.

R.L. 1910, § 1603.

§19343.  Notice of sale.

Upon the return of the appraisement, as provided in Section 342 of this title, the board of county commissioners shall give notice by publication in a newspaper of general paid circulation in the county, for two (2) successive weekly issues, that said real estate is about to be sold.

R.L. 1910, § 1604.  Amended by Laws 1976, c. 92, § 1, emerg. eff. May 6, 1976.

§19344.  Sale of real estate - Public auction or sealed bids.

A.  The sale of said real estate may be by public auction held at the county courthouse at the time advertised or by sealed bids.  Sealed bids for said real estate shall be in writing, sealed and delivered to the county clerk of such county.  The county clerk shall preserve the bids unopened until the next regular meeting of the board of county commissioners after the expiration of fifteen (15) days from the date of the first publication, at which the said board of county commissioners shall open such bids and award the said real estate to the highest and best bidder for the real estate.

B.  The real estate shall not be sold for less than eighty percent (80%) of its appraised value, and the boards of county commissioners shall have the power to reject any and all bids.

C.  Proceeds from the sale of said property shall be deposited to the account from which the property was purchased.

R.L. 1910, § 1605.  Amended by Laws 1976, c. 92, § 2, emerg. eff. May 6, 1976; Laws 2001, c. 231, § 3, eff. Nov. 1, 2001.

§19345.  Annual statement to be published.

They shall superintend the fiscal concerns of the county and secure their management in the best manner; they shall keep an account of the receipts and expenditures of the county, and on the first Monday of July annually, they shall cause a full and accurate statement of the assessments, receipts and expenditures of the preceding year, to be made out in detail under separate heads, with an account of all the debts payable to and by the county treasurer, and they shall have the same printed in at least one newspaper in their county, and if there be no paper in the county the same shall be posted up at the usual place of holding their sessions, and at a public place in each precinct in the county.

R.L. 1910, § 1606.

§19346.  County map to be made.

Said board is authorized to procure for their county a copy of field notes, of the original survey of their county by the United States, and cause a map of the county to be constructed therefrom on a scale of not less than one inch to a mile, and laid off in congressional townships and sections, to be kept open in the office of the county clerk, and the field notes to be deposited in the same office.

R.L. 1910, § 1607.

§19347.  Certificates of indebtedness  Issuance, delivery and registration  Investment of bond, note or certificate proceeds  Payment by trust instruction  Limitation of amount, annual expenditure or indebtedness  Warrants.

A.  With respect to counties seeking cash-flow management during any fiscal year, any county may issue and deliver certificates of indebtedness bearing a stated maturity date for the purpose of participating in a short-term cash management program pursuant to the provisions of Section 177.2 of Title 60 of the Oklahoma Statutes to fund the estimated costs of operations, capital expenditures or other lawful costs of the county, or any of its public trusts as operator of its property, for the current fiscal year.  The proceeds of certificates of indebtedness shall be set aside in a separate account and used only for the purpose of meeting expenditures and obligations which would otherwise be lawfully payable from the revenue certified by the county excise board.  As proceeds from the certificates are used to pay such lawful expenditures and obligations, the financial records of the county shall reflect the amounts of these obligations paid with such proceeds so that a like amount of revenue collected and available to the county may be used to repay the certificates of indebtedness, in whole or in part.  The State Auditor and Inspector shall adopt uniform accounting procedures for use by the counties to ensure that the issuance of certificates of indebtedness and the use of the proceeds derived from these certificates will be documented and will not result in a district overspending its authorized budget.  All certificates of indebtedness shall be issued, delivered and registered for payment in the specific manner designated by the State Auditor and Inspector; provided, any such certificates of indebtedness shall be made payable on any date within the then current fiscal year and may be purchased for value through the funding of uncollateralized investments made for the benefit of and on behalf of the county.  Short-term cash management programs of any county may lawfully provide for the investment of note, bond or certificate proceeds by the issuer of the obligations with the benefit and use of such proceeds assured to the county when needed by the county.  Monies remaining in any such investment agreement or investments may be applied to or credited for the payment of the certificate of indebtedness by trust instruction when due in a like and similar manner provided for the transfer of monies by subsection J of Section 5135 of Title 70 of the Oklahoma Statutes.  In no case may a county participate in a short-term cash management program in any given fiscal year beyond that fiscal year.  Monies received by a county pursuant to a short-term cash management program may be used only for those purposes for which other monies of the county may be lawfully expended.

B.  It shall be unlawful for the board of county commissioners to issue any certificate of indebtedness, in any form, in payment of or representing or acknowledging any account, claim, or indebtedness against the county, or to make any contracts for or incur any indebtedness against the county in excess of the amount then unexpended and unencumbered of the sum appropriated for the specific item of estimated needs for such purpose theretofore made, submitted, and approved or authorized for such purpose by a bond issue.  All warrants upon the county treasurer, for a county purpose, shall be issued upon the order of the board of county commissioners, drawn by the county clerk, signed by the chairman of the board, and attested by the signature of the county clerk, with the county seal attached.  Each warrant shall designate the fund, department and appropriation account, and shall further show the nature of the indebtedness acknowledged by the allowance of the claim so paid.  Whenever a county officer holding an elective office will not immediately succeed himself in said office, it shall be unlawful for the board of county commissioners, during the first six months of the fiscal year in which said term of office expires, to approve claims for the operation of said office totaling in excess of onehalf the amount allocated for the operation of said office during said fiscal year, unless approval in writing is obtained from the county excise board, and any claim in excess thereof and any warrant issued pursuant thereto shall be null and void.

R.L. 1910, § 1615.  Amended by Laws 1945, p. 81, § 1; Laws 1961, p. 219, § 1, emerg. eff. June 21, 1965; Laws 1988, c. 180, § 23, emerg. eff. May 31, 1988; Laws 1991, c. 212, § 5, eff. Aug. 1, 1991.

§19348.  Place and manner of holding sessions.

All matters pertaining to the interest of the county shall be heard by the board of county commissioners in open session only and no executive session shall be held by said county commissioners pertaining to any matters coming before them, except in the manner and situations provided by Section 307 of Title 25 of the Oklahoma Statutes.  Where the county has no courthouse, or the courthouse shall be unfit or inconvenient, they may hold their sessions for the transaction of business at any other suitable place in the county seat.  No claim presented to the board of county commissioners shall be laid over longer than to the next regular session, when it shall be finally acted upon.

R.L. 1910, § 1616.  Amended by Laws 1987, c. 150, § 1, emerg. eff. June 24, 1987.

§19-349.  Conveyance of lands to United States, state or political subdivisions - Use for forest reserves, game preserves, parks, etc. - General use.

A.  The county commissioners of counties of the State of Oklahoma are hereby authorized and empowered to execute offers to convey lands and to execute deeds of conveyance on such lands as are owned by such counties, acquired through gift, purchase, condemnation or tax resale, and no longer needed for county purposes, to the United States of America or the state or any political subdivision, public trust of which the county is the beneficiary, community action agency, or council of governments within the county, for a consideration to be determined by such commissioners, to aid the United States of America or the state or any political subdivision, public trust of which the county is the beneficiary, community action agency, or council of governments within the county in the acquisition of such lands by purchase, condemnation or otherwise, required for sites for forest reserves, game preserves, national parks, irrigation or drainage projects, or for needful public buildings, and for any other purpose for the United States Government or the state or any political subdivision, public trust of which the county is the beneficiary, community action agency, or council of governments within the county.  Conveyances of like character heretofore made to the United States Government or the state or any political subdivision, public trust of which the county is the beneficiary, community action agency, or council of governments within the county, are in all things hereby ratified, confirmed and legalized.

B.  The county commissioners of counties of the State of Oklahoma are hereby authorized and empowered to execute deeds of conveyance of such lands as are owned by the counties within the corporate limits of any city or town providing such lands are deemed by the county commissioners of the county to be surplus to the needs of the county.  Any such lands so conveyed may be used by such city or town for any purpose authorized by law or conveyed by such city or town in any manner authorized by law.  Neither the county nor the city or town, in any such transaction, shall be liable for any liens or encumbrances upon said property; however, any such liens or encumbrances shall remain attached to said property until satisfied, discharged or expired by operation of law.

Added by Laws 1937, p. 213, § 1, emerg. eff. March 26, 1937.  Amended by Laws 1963, c. 5, § 1, emerg. eff. Feb. 19, 1963; Laws 1990, c. 67, § 2, emerg. eff. April 16, 1990; Laws 1991, c. 222, § 1, eff. July 1, 1991; Laws 2000, c. 9, § 1, emerg. eff. March 22, 2000; Laws 2004, c. 45, § 1, emerg. eff. April 1, 2004.

§19350.  Holidays county offices to close  Designation.

The county commissioners and members of the county excise board of each county shall designate and publish between the 1st and 20th of January each year which holidays the county offices will be closed.

Added by Laws 1968, c. 275, § 1, emerg. eff. April 30, 1968.

§19-351.  Organization of county fire departments - Participation in Oklahoma Firefighters Pension and Retirement System - Code of minimum rules and regulations - Funds required to be maintained.

A.  The board of county commissioners of each county of this state is hereby authorized to provide firefighting service in the county and for such purpose to use county funds to rent, lease or purchase firefighting equipment and to rent or construct and equip and operate fire stations and to employ necessary personnel to provide such service.  The board of county commissioners shall also have the authority to determine and collect charges for firefighting services performed by the county from any person to whom such services are provided.

B.  The board of county commissioners of each county of this state shall have the power to take by grant, purchase, gift, devise or lease, and to dispose of, any real property for the purpose of acquiring right-of-ways and easements necessary in providing firefighting services to the county, including the construction and maintenance of roads and the installation of dry hydrants.  The board may use county funds and equipment to construct and maintain such roads and to install such dry hydrants.  Provided, nothing in this subsection shall be construed to prohibit the installation of dry hydrants on privately owned property by the owner thereof at the expense of the owner.

C.  The board of county commissioners of each county of this state shall have the authority to use county personnel operating county equipment to fight fires in situations where an emergency is determined to exist, provided the firefighting service is requested by the county civil defense director or upon a request of a rural fire department.

D.  1.  A corporate fire department organized pursuant to the provisions of Section 592 of Title 18 of the Oklahoma Statutes or a county fire department organized pursuant to the provisions of subsection A of this section may petition the board of county commissioners of the county in which the fire department provides protection to convert to a county fire department organized pursuant to the provisions of this subsection.  The petition shall set forth and particularly describe the proposed boundaries of such county fire department and shall be accompanied by a map of such proposed fire department, drawn to a scale of not less than one (1) inch to a mile.  The petition shall also set forth the administration, control and ownership of all the corporate fire department's assets in the event such petition is approved.  Such petition shall be filed with the county clerk of such county who shall present it to the board of county commissioners at their next regular or special meeting.  Upon presentation of such petition, the board of county commissioners shall set the same for hearing at a time not less than twenty (20) days nor more than forty (40) days from the date of presentation and shall direct the county clerk to give notice of such hearing by publication in a newspaper of general circulation in the county in which the proposed county fire department is located.  Such notice shall describe the boundaries of the proposed county fire department, shall state the time and place of the hearing, and shall state that any person may appear and protest the organization of the county fire department or the proposed boundaries thereof.  The board of county commissioners shall hold the hearing described in said notice, and it shall have jurisdiction to hear and determine all protests to the creation of such county fire department and all matters pertaining to the same.  It may amend the plan of such proposed county fire department by excluding from within its boundaries any lands which it may deem will not be benefited by the formation of such county fire department, or by including other lands as a part thereof upon application of the owners of such land; provided, however, it shall not exclude from such district any unincorporated lands which are completely surrounded by lands which are included in the proposed county fire department.  If the board of county commissioners determines that the conversion of such corporate fire department to a county fire department will be conducive to the public safety of the affected area therein, then said board shall give such proposed county fire department a name and shall authorize and approve the organization of said county fire department.

2.  To be eligible to convert to a county fire department formed pursuant to this subsection, a fire department shall have a Public Protection Classification of nine (9) or better from ISO Commercial Risk Services, Inc., limit the size of such volunteer county fire department to not less than six or more than twenty members per fire station, and shall be subject to the laws of the State of Oklahoma regarding the administration and operation of a fire department, including, but not limited to, the laws of the State Department of Labor and the State Fire Marshal Commission.  For purposes of this subsection, a volunteer fire department is one which has in its employ not more than two full-time salaried firefighters.

3.  Directors of a county fire department organized pursuant to this subsection shall be owners of real property in and residents of said district.  At the time of making its order organizing such county fire department, the board of county commissioners shall appoint five directors, one of which shall hold his or her respective office for a term of five (5) years, one of which shall hold his or her respective office for a term of four (4) years, one of which shall hold his or her respective office for a term of three (3) years, one of which shall hold his or her respective office for a term of two (2) years, and one of which shall hold his or her respective office for a term of one (1) year.  On or before January 1, 2002, the board of county commissioners shall, for fire departments which operate more than five fire stations, appoint additional directors of a county fire department until the number of directors equals the number of fire stations operated by that county fire department.  Each additional director shall be appointed by the board of county commissioners for a term that matches the term of one of the first five directors appointed.  Whenever a new fire station is added to a county fire department which has five or more fire stations, the board of county commissioners shall appoint an additional director from that district in which the new fire station has been added.  Each year thereafter, there shall be appointed by the board of county commissioners for a term of five (5) years so many members as are necessary to replace all members whose terms are expiring on the board of directors for such county fire department.

4.  The board of directors of a county fire department organized pursuant to this subsection shall select one of its members to serve as chair and shall appoint a clerk and a treasurer.  The board of directors shall fix the term and duties of the chair, clerk and treasurer.  The chair and members of the board of directors shall serve without compensation.  The treasurer shall give an official bond, in an amount fixed and with sureties approved by the board of county commissioners, conditioned upon the faithful accounting for all money pertaining to the county fire department and coming into his or her hands.

5.  The board of directors of a county fire department organized pursuant to this subsection shall have the following powers and duties:

a. to manage and conduct the business affairs of such county fire department,

b. to make and execute all necessary contracts,

c. to purchase or lease-purchase and maintain all necessary and convenient engines, hoses, hose carts or other appliances and supplies for the full equipment of a fire company or department from available funds,

d. to appoint the fire chief, fire company officers and employees (whether paid or volunteer), sufficient to maintain and operate the equipment owned by the county fire department,

e. to take by grant, purchase, gift, devise or lease, and to dispose of real or personal property of every kind necessary for the operation of the county fire department,

f. to construct or otherwise acquire from available funds suitable firehouses and other buildings or structures suitable for the housing of equipment and supplies of the county fire department, or for carrying on its own business and affairs,

g. to employ such officers and employees as may be required from available funds, fix their compensation and prescribe their duties,

h. to establish rules for such county fire department and for the prevention of fires and conflagrations within the department's boundaries and for the protection of property at and during any fire,

i. to do any and all other things necessary and proper in the management and operation of the county fire department for the purpose of protecting property within its boundaries from fire, and

j. to prepare an annual budget and follow existing laws pertaining to the budget process such as public notice, public hearings, protest periods and filing requirements in the same manner as they apply to other forms of government in Oklahoma.

6.  The board of directors of a county fire department organized pursuant to this subsection may submit an application to include the firefighters of such county fire department in the Oklahoma Firefighters Pension and Retirement System.  The application for participation in the Oklahoma Firefighters Pension and Retirement System shall be submitted in accordance with subsection A of Section 49-105.2 of Title 11 of the Oklahoma Statutes.  For purposes of complying with Sections 49-103 and 49-104 of Title 11 of the Oklahoma Statutes, the chair, clerk and treasurer of the board of directors of the county fire department shall serve on the local firefighters pension and retirement board along with three firefighters of such county fire department elected by the members of the county fire department.  The chair of the board of directors of the county fire department shall be the chair of the local board of the county fire department and the clerk of the board of directors of the county fire department shall be the secretary of the local board of the county fire department.  The chair of the local board of the county fire department shall have a casting vote with the members of the local board of the county fire department only when necessary to avoid a tie vote.  The local board of the county fire department shall promulgate such rules as may be necessary to ensure the orderly conduct of a local board meeting.  While participating in the Oklahoma Firefighters Pension and Retirement System, the board of directors, local board and fire chief of the county fire department shall perform all administrative requirements of the pension system.

7.  Any board of directors of a county fire department organized pursuant to this subsection having volunteers enrolled as members of such county fire department shall adopt a code of minimum rules and regulations in substantial compliance with the following:

a. Fire chief.

(1) The fire chief shall be at the head of the department, subject to the laws of the State of Oklahoma, rules of the board of directors, and the rules and regulations herein adopted.

(2) The fire chief shall be held responsible for the general condition and efficient operation of the department, the training of members, and the performance of all other duties imposed upon him or her by law or the board of directors.

(3) The fire chief may inspect or cause to be inspected by members of the department, the fire hydrants, cisterns and other sources of water supply at least twice a year.

(4) The fire chief shall maintain a library or file of publications on fire prevention and fire protection and shall make use of the library or file to the best advantage of all members.

(5) The fire chief shall make every effort to attend all fires and direct the officers and members of the fire department in the performance of their duties.

(6) The fire chief shall see that the citizens are kept informed on fire hazards within the boundaries of the department and on the activities of the department.

(7) The fire chief shall see that each fire is carefully investigated to determine its cause, and in the case of suspicion of incendiarism shall notify proper authorities.  The fire chief shall secure and preserve all possible evidence for future use in the case of a suspicious incendiarism.

(8) The fire chief shall file the appropriate activity report forms with the Office of the State Fire Marshal in Oklahoma City on an annual basis.  The activity report forms shall be designed by the State Fire Marshal and shall include, but not be limited to, the amount of property and vehicle fire loss, types of fires, inspections and investigations.  The report shall include notification of all fire-related civilian deaths and injuries in the respective jurisdiction and of firefighter deaths in the line of duty and of firefighter injuries in the line of duty requiring the services of a hospital or physician or both.

b. Assistant fire chief.

In the absence of the fire chief, the assistant fire chief on duty shall command the department and be held responsible therefore in all respects with the full powers and responsibilities of the fire chief.

c. Company officers.

The company officers shall be selected upon their ability to meet the following requirements:

(1) their knowledge of firefighting,

(2) their leadership ability, and

(3) their knowledge of firefighting equipment.

d. Secretary-treasurer.

One member elected by the fire department shall be secretary-treasurer.  His or her duties shall consist of the following:

(1) calling the roll at the opening of each meeting,

(2) keeping the minutes of each meeting, and

(3) collecting any money due the department by the members.

e. New members.

(1) An applicant of a participating county fire department of the Oklahoma Firefighters Pension and Retirement System shall meet the membership requirements of the Oklahoma Firefighters Pension and Retirement System before he or she may be appointed as a new member of the county fire department.

(2) A new member shall be on probation for one (1) year after his or her appointment.

(3) A new member of a participating county fire department of the Oklahoma Firefighters Pension and Retirement System shall be immediately enrolled as a member of the Oklahoma Firefighters Pension and Retirement System regardless of whether such member has completed his or her probation period.

(4) The majority of the fire department members must approve new volunteer members upon completion of their probation period.

f. Bylaws.

The bylaws of the department shall include:

(1) All volunteer firefighters are required, when notified, to respond to fire alarms and other emergencies.

(2) A volunteer firefighter is required to be present at all regular meetings, call meetings and schools presented for the benefit of the firefighters.

(3) There shall be at least one regular business meeting each month.

(4) Any volunteer firefighter having two unexcused absences in succession or three unexcused absences in a period of three (3) months will be dropped from the fire department rolls.

(5) Volunteer firefighters leaving the boundaries of the department for an extended period of time will be required to notify the fire chief.

(6) Any volunteer firefighter refusing to attend training classes provided for him or her will be dropped from the fire department rolls.

(7) Any volunteer member of the fire department shall be dropped from the fire department rolls for the following offenses:

(a) conduct unbecoming a firefighter,

(b) any act of insubordination,

(c) neglect of duty,

(d) any violation of rules and regulations governing the fire department, or

(e) conviction of a felony.

8. a. A county fire department organized pursuant to the provisions of this subsection shall maintain, according to its own accounting needs, some or all of the funds and account groups in its system of accounts that are consistent with legal and operating requirements and as prescribed by the State Auditor and Inspector.  The required funds may include, but not be limited to:

(1) a general fund, to account for all monies received and disbursed for general department purposes, including all assets, liabilities, reserves, fund balances, revenues and expenditures which are not accounted for in any other fund or special ledger account,

(2) special revenue funds, as required, to account for the proceeds of specific revenue sources that are restricted by law to expenditures for specific purposes,

(3) a capital improvement fund, to account for financial resources segregated for acquisition, construction or other improvement related to capital facilities, and

(4) a ledger or group of accounts in which to record the details relating to the general fixed assets of the county or department.

b. Funds raised by a nonprofit organization for the purpose of supporting the fire protection services of a county fire department organized pursuant to the provisions of this subsection, whether such funds were raised before or after a corporate fire department converts to a county fire department, shall not be commingled with public funds and shall be used only for designated benevolent or charitable purposes, including, but not limited to, fire protection purposes.

Added by Laws 1953, p. 32, § 2, emerg. eff. June 8, 1953.  Amended by Laws 1957, p. 120, § 1, emerg. eff. May 9, 1957; Laws 1986, c. 171, § 1, emerg. eff. May 9, 1986; Laws 1990, c. 67, § 1, emerg. eff. April 16, 1990; Laws 1996, c. 65, § 2, emerg. eff. April 9, 1996; Laws 1998, c. 299, § 3, emerg. eff. May 28, 1998; Laws 2001, c. 189, § 1, eff. Nov. 1. 2001.

§19351.1.  Agreements for fire protection services by municipalities  Charges.

The board of county commissioners of each county may enter into agreements with any city, town or municipality for the furnishing of fire protection services by said city, town or municipality for all persons and property in areas outside the corporate limits of such city, town or municipality and to pay for such fire protection services a reasonable amount on a per run basis, or such other equitable basis as may be agreed upon, and to pay for such services from funds of the county general fund or the county highway fund.  The board of county commissioners of each county may also enter into reciprocal agreements with other counties for fire protection services.  The board of county commissioners shall also have the authority to collect charges for firefighting services performed by a city, town, municipality or another county, pursuant to the provision of this section, from any person to whom such services are provided.  Said funds shall be disbursed to the entities providing services.

Added by Laws 1967, c. 249, § 1, emerg. eff. May 8, 1967.  Amended by Laws 1980, c. 39, § 1, emerg. eff. March 26, 1980; Laws 1986, c. 171, § 1, emerg. eff. May 9, 1986; Laws 1992, c. 397, § 11, eff. July 1, 1992.

§19351.2.  Exemptions.

Fire Protection Districts are excluded from the provisions of this act.

Added by Laws 1986, c. 171, § 3, emerg. eff. May 9, 1986.

§19-351.3.  Agreements with corporate fire department in unincorporated area or rural fire protection district for fire protection services.

The board of county commissioners of each county may enter into agreements with any nonprofit volunteer or full-time fire department organized pursuant to Section 592 of Title 18 of the Oklahoma Statutes or any rural fire protection district created pursuant to the provisions of Sections 901.1 through 901.29 of this title for the furnishing of fire protection services by such entities for all persons and property located in the unincorporated areas of the county.  The board of county commissioners of each county may pay for such fire protection services on such equitable basis as may be agreed upon and the costs of such fire protection services may be paid out of the county general fund or the county highway fund.

Added by Laws 1992, c. 54, § 1, eff. July 1, 1992.

§19-352.  Repealed by Laws 1957, p. 120, § 2.

§19352.1.  Agreements with senior citizen centers to provide certain services to certain individuals.

The board of county commissioners of each county may enter into agreements with any local senior citizen center which meets federal regulations for the furnishing of services for those county residents who by reason of age, infirmity or misfortune may have claims upon the sympathy and aid of the county and to pay for such services from funds of the county duly appropriated therefor.

Added by Laws 1982, c. 367, § 2, emerg. eff. July 14, 1982.

§19-353.  Repealed by Laws 1957, p. 120, § 2.

§19353.1.  Counseling services for certain persons.

A.  Upon the availability of county funds, the board of county commissioners of each county and the sheriff of each county are hereby authorized to hire counselors or contract for services of counselors for the purpose of providing counseling services to victims of crime, relatives of crime victims, witnesses to crimes, inmates in county jails, mental health detainees in the custody of the county and county employees whose official duties relate to law enforcement or mental health, or immediate family members of such employees; provided, such counseling services shall not be provided at county expense for county employees or immediate family members thereof except for counseling services necessary as a direct result of such employee's performance of official duties.

B.  For purposes of this section:

1.  "Counselor" includes but is not limited to a licensed professional counselor as defined in the Licensed Professional Counselors Act, psychologist, social worker, chaplain, psychiatrist or any other person trained or experienced in providing counseling services; and

2.  "Chaplain" means an ordained or authorized preacher, minister, priest or other ecclesiastical dignitary of any denomination who has been duly ordained or authorized to preach by the church to which he belongs.

Added by Laws 1987, c. 155, § 1, eff. Nov. 1, 1987.  Amended by Laws 1991, c. 296, § 30, eff. Sept. 1, 1991.

§19354.  Transportation and distribution of commodities donated to county or school district.

The board of county commissioners of any county of this state shall have authority, in their discretion, to use and operate any trucks or automobiles owned by the county in transporting from any point in the State of Oklahoma to said county, or in transporting or distributing within said county, any commodities or items of value donated to the said county or any school district therein by or through the State of Oklahoma, the United States, or any agency or instrumentality of either, for redistribution to eligible recipients.  The board shall also have authority to hire clerical help, rent office and storage facilities, and provide other necessary functions for the receipt and distribution of any such commodities, and the cost of such expenses may be paid either from the county highway funds or from the general fund of the county.

Added by Laws 1955, p. 158, § 1.  Amended by Laws 1965, c. 67, § 1; Laws 1965, c. 498, § 1.

§19-355.  Repealed by Laws 1965, c. 498, § 2.

§19-356.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§19357.  Provisions cumulative.

The provisions of this act are declared to be cumulative to existing laws.

Added by Laws 1955, p. 158, § 4.

§19358.  Transportation of scouts and supervisors.

Authority is hereby granted to each board of county commissioners in this state to permit the use of county owned vehicles for the transportation of Boy Scouts and/or Girl Scouts and their supervisors to and from any Boy Scout and/or Girl Scout camp.

Added by Laws 1963, c. 192, § 1, emerg. eff. June 10, 1963.  Amended by Laws 1991, c. 296, § 31, eff. Sept. 1, 1991.

§19-359.  Improvements upon school grounds.

The board of county commissioners may provide to public schools within the county such countyowned machinery and equipment to make improvements upon school grounds.  The expense of operation, including operating personnel, may be billed to the school district requesting such improvements on an actual cost basis.  The expense of the materials supplied for the improvements shall be paid from school funds.

Added by Laws 1978, c. 83, § 1.  Amended by Laws 2003, c. 39, § 1, eff. Nov. 1, 2003.

§19-360.  Dilapidated buildings in unincorporated areas - Tearing down and removal.

The board of county commissioners of any county in this state with a population in excess of five hundred fifty thousand (550,000) may cause dilapidated buildings within the unincorporated area of the county to be torn down and removed in accordance with the provisions in this section.

1.  At least ten (10) days' notice that a building is to be torn down or removed shall be given to the owner of the property before the board of county commissioners holds a hearing.  A copy of the notice shall be posted on the property to be affected.  In addition, a copy of said notice shall be sent by mail to the property owner at the address shown by the current year's tax rolls in the office of the county treasurer.  Written notice shall also be mailed to any mortgage holder as shown by the records in the office of the county clerk to the last-known address of the mortgagee.  At the time of mailing of notice to any property owner or mortgage holder, the county shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.  However, if neither the property owner nor mortgage holder can be located, notice shall be given by posting a copy of the notice on the property, and by publication in a newspaper having a general circulation in the county.  Such notice shall be published once not less than ten (10) days prior to any hearing or action by the board of county commissioners pursuant to the provisions of this section.

2.  A hearing shall be held by the board of county commissioners to determine if the property is dilapidated and has become detrimental to the health, safety, or welfare of the general public and the community, or if said property creates a fire hazard which is dangerous to other property.

3.  Pursuant to a finding that the condition of the property constitutes a detriment or a hazard and that the property would be benefited by the removal of such conditions, the board of county commissioners may cause the dilapidated building to be torn down and removed.  The board of county commissioners shall fix reasonable dates for the commencement and completion of the work.  The board of county commissioners shall immediately file a notice of dilapidation and lien with the county clerk describing the findings of the board at the hearing, and stating that the county claims a lien on said property for the destruction and removal costs and that such costs are the personal obligation of the property owner from and after the date of filing of said notice.  The agents of the county are granted the right of entry on the property for the performance of the necessary duties as a governmental function of the county if the work is not performed by the property owner within dates fixed by the board.

4.  The board of county commissioners shall determine the actual cost of the dismantling and removal of dilapidated buildings and any other expenses that may be necessary in conjunction with the dismantling and removal of the buildings including the cost of notice and mailing.  The county clerk shall forward a statement of the actual cost attributable to the dismantling and removal of the buildings and a demand for payment of such costs, by mail to the property owner.  In addition, a copy of said statement shall be mailed to any mortgage holder at the address provided for in paragraph 1 of this section.  At the time of mailing of the statement of costs to any property owner or mortgage holder, the county shall obtain a receipt of mailing from the postal service, which receipt shall indicate the date of mailing and the name and address of the mailee.  If a county dismantles or removes any dilapidated buildings, the costs to the property owner shall not exceed the actual cost of the labor, maintenance, equipment, and any other expenses required for the dismantling and removal of the dilapidated buildings.  If dismantling and removal of the dilapidated buildings is done on a private contract basis, the contract shall be awarded to the lowest and best bidder.  All costs and expenses may be paid from the general fund of the county.

5.  When payment is made to the county for costs incurred, the board of county commissioners shall file a release of lien, but if payment attributable to the actual cost of the dismantling and removal of the buildings is not made within six (6) months from the date of the mailing of the statement to the owner of such property, the board shall forward a certified statement of the amount of the cost to the county treasurer of said county.  Said costs shall be levied on the property and collected by the county treasurer as are other taxes authorized by law.  Until finally paid, the costs and the interest thereon shall be the personal obligation of the property owner from and after the date of the notice of dilapidation and lien is filed with the county clerk.  In addition the cost and the interest thereon shall be a lien against the property from the date the notice of the lien is filed with the county clerk.  Said lien shall be coequal with the lien of ad valorem taxes and all other taxes and special assessments and shall be prior and superior to all other titles and liens against the property.  The lien shall continue until the cost is fully paid.  At the time of collection, the county treasurer shall collect a fee of Five Dollars ($5.00) for each parcel of property.  Said fee shall be deposited to the credit of the general fund of the county.  At any time prior to collection as provided for in this paragraph, the county may pursue any civil remedy for collection of the amount owing, interest and costs thereon including an action in personam against the property owner and an action in rem to foreclose its lien against the property.  A mineral interest, if severed from the surface interest and not owned by the surface owner, shall not be subject to any tax or judgment lien created pursuant to this section.  Upon receiving payment, by civil remedy the board of county commissioners shall forward to the county treasurer a notice of such payment and shall direct discharge of the lien.

6.  The board of county commissioners may designate, by resolution, an administrative officer or administrative body to carry out the duties of the board of county commissioners specified in this section.  The property owner shall have the right of appeal to the board from any order of the administrative officer or administrative body.  Such appeal shall be taken by filing written notice of appeal with the county clerk within ten (10) days after the administrative order is rendered.

7.  For the purposes of this section, "dilapidated building" means a structure which through neglect or injury lacks necessary repairs or otherwise is in a state of decay or partial ruin to such an extent that said structure is a hazard to the health, safety, or welfare of the general public.  "Owner" means the owner of record as shown by the most current tax rolls of the county treasurer.

8.  Nothing in the provisions of this section shall prevent the county from abating a dilapidated building as a nuisance or otherwise exercising its duties to protect the health, safety, or welfare of the general public.

9.  The officers, employees or agents of the county shall not be liable for any damages of loss of property due to the removal of dilapidated buildings performed pursuant to the provisions of this section or as otherwise prescribed by law.

Added by Laws 1992, c. 22, § 1, emerg. eff. March 30, 1992.

§19-361.  Repealed by Laws 1974, c. 153, § 17-114, operative Jan. 1, 1975.

§19-362.  Repealed by Laws 1974, c. 153, § 17-114, operative Jan. 1, 1975.

§19-363.  Repealed by Laws 1974, c. 153, § 17-114, operative Jan. 1, 1975.

§19-364.  Repealed by Laws 1974, c. 153, § 17-114, operative Jan. 1, 1975.

§19-365.  Solid waste management - Authority of political subdivisions - Condemnation proceedings.

A.  Pursuant to Section 2-10-102 of Title 27A of the Oklahoma Statutes, it is the policy of this state to regulate the management of solid waste in order to protect the public health, safety and welfare.  For this purpose and for purposes of this section, the collection of solid waste shall be a matter of statewide interest.

B.  For the purpose of this section "political subdivision" shall include counties and trusts that provide or contract for solid waste collection services.

C.  No political subdivision shall displace or pass an ordinance to displace a private company providing solid waste collection service without first:

1.  Holding at least one public hearing seeking comment on the advisability of the political subdivision providing such service;

2.  Providing at least forty-five (45) days' written notice of the hearing, delivered by first-class mail to all private solid waste collection companies which provide service in the political subdivision; and

3.  Providing public notice of the hearing.

Following the final public hearing held pursuant to this section, but in no event longer than one (1) year after the date of the hearing, if the political subdivision elects to provide such solid waste collection services and displace the private solid waste collection company, the political subdivision shall purchase by condemnation the private solid waste collection services as set forth in this section.

D.  A political subdivision shall have the authority to acquire by purchase, donation, or condemnation such interests in any private company providing solid waste collection services operating within the limits of the political subdivision.  The political subdivision shall give the owner of the displaced private solid waste collection company the opportunity to sell the displaced private solid waste collection services to the political subdivision at an agreed upon or negotiated price or the political subdivision may acquire the business by condemnation as provided in this section.

E.  If the political subdivision seeks to condemn the displaced private solid waste collection services, the district judge of the county in which the displaced services are located, upon petition of either party, shall direct the sheriff of the county to summon three disinterested freeholders, to be selected by the judge as commissioners, and who shall not have a conflict of interest.  The commissioners shall be sworn to perform their duties impartially and justly.  The commissioners shall inspect the company and the displaced services and consider the injury which the owner may sustain by reason of the condemnation, and they shall assess the just compensation to which the owner is entitled.  The commissioners shall make a report in writing to the clerk of the court, setting forth the quantity, boundaries, and just compensation for the property or services taken, and amount of injury done to the business, either directly or indirectly, which they assess to the owner.  The report shall be filed and recorded by the clerk.

F.  Immediately upon payment to the clerk of the court of the sum assessed by the commissioners, the political subdivision shall be authorized to collect solid waste in the area serviced by the owner of the business.  If the owner refuses to cease collection of solid waste pursuant to this section, the court shall issue an order, upon proof, enjoining the owner from collecting solid waste in the areas subject to such condemnation.

G.  The report of the commissioners may be reviewed by the district court, on written exceptions filed by either party in the clerk's office within thirty (30) days after the filing of the report.  The court, after a hearing, shall make such order as right and justice may require, either by confirmation, rejection, or by ordering a new appraisal on good cause shown.  In the event a new appraisement is ordered, the political subdivision shall have the continuing right of possession obtained under the first appraisal, unless and until its right to condemn has finally been determined otherwise.  Either party may, within sixty (60) days after the filing of such report, file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury, and the trial shall be conducted and judgment entered in the same manner as civil actions in the district court.  If the party demanding the trial does not recover a verdict more favorable to such party than the assessment of the commissioners, all costs in the district court shall be taxed against such party.  If, after the filing of exceptions to the report of commissioners as provided in this section, the political subdivision shall fail to establish its right to condemn such business, the owner shall be restored to possession of the business, or part thereof, and the political subdivision shall pay the owner for any damages sustained through the occupation by the political subdivision.  If such damages cannot be determined by amicable settlement, the damages shall be determined by jury trial in the same proceedings.

H.  Either party aggrieved may appeal to the Supreme Court from the decision of the district court on exceptions to the report of commissioners, or jury trial.  The review or appeal shall not delay the work of the political subdivision in question if the award of commissioners, or jury, as the case may be, has been deposited with the clerk for such owner.  In no case shall the political subdivision be liable for the costs on the review or appeal unless the owner of the business shall be adjudged entitled, upon either review or appeal, to a greater amount of damages than was awarded by the commissioners.  The political subdivision shall in all cases pay the cost of the commissioners' fees and expenses, for their services, as determined and ordered paid by the judge of the district court in which such case is pending.  However, poundage fees and condemnation fees shall only be paid by the political subdivision in the event of appeal resulting in a jury verdict in excess of the commissioners' award.  Under no circumstances shall any poundage fees or condemnation fees be assessed against the recipient of the award.  In case of review or appeal, a certified copy of the final order or judgment shall be transmitted by the clerk of the court to the county clerk and be filed.

I.  As used in this section:

1.  "Displace" or "displacement" means a political subdivision's provision of a service which prohibits a private company from providing the same service and which the company is providing at the time the decision to displace is made.  Displace or displacement does not mean:

a. competition between the political subdivision and private companies for individual contracts,

b. situations where a political subdivision, at the end of a contract with a private company, does not renew the contract and either awards the contract to another private company, or, decides to provide for such services itself,

c. situations where action is taken against the private company because the company has acted in a manner threatening to the public health, safety and welfare of the citizens of the political subdivision or resulting in a substantial public nuisance,

d. situations where action is taken against the private company because the company has materially breached its contract with the political subdivision, or

e. entering into a contract with a private company to provide solid waste collection so long as the contract is not entered into pursuant to an ordinance which displaces or authorizes the displacement of another private company providing solid waste collection;

2.  "Just compensation" means the value of the business taken, and in addition, any injury to any part of the business not taken.  Any special and direct benefits to the part of the business not taken may be offset only against any injury to the business not taken.  If only a part of the business is taken, just compensation shall be ascertained by determining the difference between the fair market value of the whole business immediately before the taking and the fair market value of that portion left remaining immediately after the taking; and

3.  "Solid waste" shall have the same meaning as provided in Section 2-10-103 of Title 27A of the Oklahoma Statutes.

Added by Laws 1999, c. 52, § 1, eff. Nov. 1, 1999.

§19371.  Authorization to contract for ambulance service  Liability insurance  Immunity  Pension benefits.

(a)  The board of county commissioners of any county may contract for ambulance service with any city, town, county, person, firm or corporation or combination of them under such terms and conditions as may be agreed upon between the parties.  Such contracts shall provide for the carrying of liability insurance in such amount as may be fixed and may provide for minimum standards of service and equipment.

(b)  Cities, towns and counties engaged in ambulance or emergency service shall be agents of the State of Oklahoma, acting solely and alone in a governmental capacity, and shall not be liable for any act of commission, omission or negligence while so engaged.

(c)  Any employee of any city, town or county engaging in ambulance or emergency service at any time or place shall be considered to be serving in regular line of duty and shall be entitled to all the benefits of any pension fund to which he might otherwise be entitled.

Added by Laws 1968, c. 306, § 1, emerg. eff. May 7, 1968.  Amended by Laws 1974, c. 151, § 1, emerg. eff. May 3, 1974.

§19372.  Minimum standards for operation and equipment  Personnel  Charges  Audits.

If the board(s) of county commissioners, and the governing body of any city(ies) or town(s) shall enter into any contract as provided in Section 1, then the board(s) of county commissioners and the governing body of any city(ies) or town(s) shall, by resolution, establish a minimum of standards for the operation and equipping of said ambulances and for the qualifications and training of any personnel operating said ambulances within the county(ies).  The board(s) of county commissioners and/or governing body of any city(ies) or town(s) shall also have the authority to establish by resolution the minimum charge to be made by any ambulance operator with which it has a contract and to provide for an audit of the books and the records of said operator.  Said regulations shall be in compliance with, or exceed, applicable state laws, rules and regulations.

Added by Laws 1968, c. 306, § 2, emerg. eff. May 7, 1968.

§19376.  Electronic data processing equipment authorized  Manner of handling.

A.  Until January 1, 1983, the board of county commissioners of any county in the State of Oklahoma may acquire electronic data processing equipment by purchase, lease or transfer, and may provide for the operation, maintenance, repair and utilization of such electronic data processing equipment as shall be necessary to conduct the county's business, or may enter into a contract for computer services with a capable data processing company, to provide systems designs and analysis for all county officials.

The board of county commissioners shall determine the most effective manner of handling the county's data processing needs, either by outright purchase or lease of equipment or entering into a contract for computer services, and shall offer data processing advisory service to all county elected officials.

B.  Beginning January 1, 1983, each county purchasing agent may acquire electronic data processing equipment by purchase, lease or transfer, and may provide for the operation, maintenance, repair and utilization of such electronic data processing equipment as shall be necessary to conduct the county's business, or may enter into a contract for computer services with a capable data processing company, to provide systems designs and analysis for all county officials upon approval of the board of county commissioners.

The county purchasing agent shall determine the most effective manner of handling the county's data processing needs, either by outright purchase or lease of equipment or entering into a contract for computer services, and shall offer data processing advisory service to all county elected officials.

Added by Laws 1970, c. 301, § 1, emerg. eff. April 21, 1970.  Amended by Laws 1982, c. 249, § 8.

§19377.  Technician.

The board of county commissioners of any county may employ a competent data processing technician, who shall perform the duties of data processing management as prescribed and directed by the board of county commissioners, and such data processing technician shall not be employed beyond the term of office of the board of county commissioners employing him.  The said data processing technician shall receive as compensation a salary to be fixed by the board of county commissioners for his services, to be paid out of the general operating fund of the county.  The compensations of the director and such personnel shall not be governed by the "Comprehensive Salary Code".

The data processing technician shall be covered by the county blanket bond.

Added by Laws 1970, c. 301, § 2, emerg. eff. April 21, 1970.  Amended by Laws 1980, c. 180, § 1, emerg. eff. May 13, 1980.

§19378.  Contracts with public trust.

A.  Until January 1, 1983, nothing in Sections 376 or 377 of this title shall be interpreted as prohibiting a county, acting through the authority of the board of county commissioners, from contracting with an established public trust which has been or may be created pursuant to the provisions of Sections 176 et seq. of Title 60 of the Oklahoma Statutes for the purpose of providing to all county offices, departments and agencies electronic data processing services.

B.  Beginning January 1, 1983, nothing in Sections 376 or 377 of this title shall be interpreted as prohibiting a county purchasing agent, upon approval of the board of county commissioners, from contracting with an established public trust which has been or may be created pursuant to the provisions of Sections 176 et seq. of Title 60 of the Oklahoma Statutes for the purpose of providing to all county offices, departments and agencies electronic data processing services.

Added by Laws 1970, c. 301, § 3, emerg. eff. April 21, 1970.  Amended by Laws 1982, c. 249, § 9.

§19381.  Questions to be submitted to popular vote.

They shall submit to the people of the county at any regular or special election any question involving any extraordinary outlay of money by the county or any expenditures greater in amount than can be provided for by the annual tax, or whether the county will construct any courthouse, jail, or other public buildings, or aid or construct any road or bridge, and may aid any enterprise designed for the county, whenever a majority of the people thereof shall authorize the same as hereinafter provided.  Provided that, for the purposes of this section the term "public buildings" shall include, but not be limited to, a county rest home, which shall be defined as any home, establishment, or institution owned and operated by the county in which there is offered or provided personal care and supervision to persons who are unable to care completely for themselves.

R.L. 1910, § 1608.  Amended by Laws 1965, c. 12, § 1, emerg. eff. Feb. 15, 1965.

§19382.  Additional tax voted, when.

When county warrants are at a depreciated value, the said commissioners may in a like manner submit the question whether a tax of a higher rate than that provided for shall be authorized; and in all cases when an additional tax is laid in pursuance of a vote of the people of the county, or for constructing or ordering to be constructed any road or bridge, or for aiding in any enterprise contemplated by the preceding section, such special tax shall be paid in money and in no other manner.

R.L. 1910, § 1609.

§19383.  Mode of submitting questions to voters.

The mode of submitting questions to the people contemplated by the last two sections shall be the following:  The whole question, including the sum desired to be raised, the amount of tax desired to be authorized, the rate per annum, and the whole regulation, including the time of its taking effect or having operation, if it be of a nature which can be set forth, and the penalty of its violation if there be one, is to be published at least four (4) weeks in some newspaper published in the county.  If there be no such newspaper, the publication is to be made by posting up in at least one of the most public places in each election precinct in the county; and in all cases the notices shall name the time when such question will be voted upon, and the form in which the question shall be taken, and a copy of the question submitted shall be posted up at each place of voting during the day of election.

R.L. 1910, § 1610.

§19384.  Tax levy.

When the question submitted involves the borrowing or expenditure of money the proposition of the question must be accompanied by a proposition to authorize a tax for the payment thereof in addition to the usual taxes provided for by law; and no vote adopting the question proposed shall be valid unless it likewise adopts the amount of tax to be authorized to meet the liability incurred.

R.L. 1910, § 1611.

§19385.  Proceedings when proposition carries.

The commissioners being satisfied that the above requirements have been substantially complied with, and that a majority of votes were cast in favor of the proposition submitted, shall cause the same to be entered at large upon the book containing the record of their proceedings.  Propositions thus acted upon cannot be rescinded by the board of county commissioners.

R.L. 1910, § 1612.

§19386.  Additional levy a distinct fund.

Money raised by the county commissioners in pursuance of the last four sections is specially appropriated and constitutes a fund distinct from all others, in the hands of the county treasurer until the obligations assumed are discharged.

R.L. 1910, § 1613.

§19387.  Unexpended balance of special fund.

Whenever there remains in the treasury of any county an unexpended balance of any special fund, and all claims against such funds have been fully paid, and the purpose for which it was created has been fully observed, and there remains no further use for such balance for the purpose for which it was created, it shall be lawful for the board of county commissioners of such county to transfer such balance to any other fund of the county or subdivision to which such balance belonged.

R.L. 1910, § 1614.

§19401.  Rental of quarters  Attendants, fuel, light and stationery.

In any county where there is no courthouse or jail erected by the county, or where those erected have not sufficient capacity, it shall be the duty of the board of county commissioners to provide for court room, jail, and offices for the following named officers:  sheriff, treasurer, register of deeds, district clerk, county clerk, district attorney, superintendent of public schools and judge of the district court, to be furnished by the county in a suitable building or buildings, for the lowest rent to be obtained at the county seat, or to secure and occupy suitable rooms at a free rent within the limits of the county seat or any of the additions thereto, until such county builds a courthouse.  They shall also provide the courts appointed to be held therein, with attendants, fuel, lights and stationery, suitable and sufficient for the transaction of their business.  If the commissioners neglect, the court may order the sheriff to make such necessary provision, and the expenses incurred by him in carrying the order into effect, when certified by the court, shall be a county charge.

R.L. 1910, § 1617.

§19401.1.  Courtroom, office space and other facilities in city other than county seat.

In any city other than the county seat, within the county, which has been designated as a court or court division city under authority of Sections 95.1 through 95.5, inclusive, of Title 20 of the Oklahoma Statutes, the board of county commissioners may provide suitable and adequate courtroom and office space for the judges of the district court and attendants, for the court clerk and staff, and for a branch of the county law library where established under Section 1202 of Title 20 of the Oklahoma Statutes, to be furnished by the county in a suitable building in such city.

The board of county commissioners shall also furnish electricity, water, other utilities, toilet facilities and janitorial service, suitable and sufficient for the transaction of court business in such facilities.

Added by Laws 1983, c. 40, § 1.

§19402.  Courtrooms rented to be approved by court.

The power to rent courtrooms shall only extend to such rooms as the court using the same may approve.

R.L. 1910, § 1618.

§19-403.  Repealed by Laws 1974, c. 153, § 17-114, operative Jan. 1, 1975.

§19-410.1.  Repealed by Laws 1955, p. 158, § 11.

§19-410.1a.  Editorially renumbered as § 333.1 of this title.

§19-410.2.  Repealed by Laws 1955, p. 158, § 11.

§19-410.3.  Repealed by Laws 1955, p. 158, § 11.

§19-410.4.  Repealed by Laws 1955, p. 158, § 11.

§19-410.5.  Repealed by Laws 1955, p. 158, § 11.

§19-410.6.  Repealed by Laws 1955, p. 158, § 11.

§19-410.7.  Repealed by Laws 1955, p. 158, § 11.

§19-410.8.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.9.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.10.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.11.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.12.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.13.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.14.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.15.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.16.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.17.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-410.18.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-411.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-412.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-413.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-414.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-415.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-416.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-417.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-418.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19-419.  Repealed by Laws 1947, p. 213, § 7, emerg. eff. May 21, 1947.

§19421.  Entry on minutes  Matters to be entered.

From and after the effective date of this act, each board of county commissioners of the several counties in the state shall within thirty (30) days after the disposition of any tools, apparatus, machinery, and equipment belonging to the county or leased or otherwise let to it or any department thereof, the original cost of which is more than Two Hundred Fifty Dollars ($250.00), whether sold, exchanged, junked, leased or let where authorized by statute, shall enter, or cause to be entered, in the minutes of the proceedings of the board the fact of such disposition, including complete description of item, serial number, the date property was acquired, the name and address of the person or firm from whom property was acquired, the cost price at time of acquisition or contract price if acquired under leaserental agreement, the date of disposition, the name and address of the person or firm to whom property transferred, the price received therefor and the reason for disposition.

Added by Laws 1953, p. 81, § 1, emerg. eff. June 1, 1953.

§19-421.1.  Trade-in of certain property - Procedure for sale of certain county property.

A.  The board of county commissioners is hereby authorized to use any tools, apparatus, machinery or equipment belonging to the county, the original cost of which exceeded Two Hundred Fifty Dollars ($250.00), as a trade-in on a cash purchase or lease purchase of any other tools, apparatus, machinery or equipment.

B.  To establish an appraised value for an item to be sold at public auction, the purchasing agent may refer to an industry-recognized appraisal manual for used construction equipment to estimate the value of the item being sold, or obtain appraisal quotes from at least two vendors in the business of selling items like the one being sold.

C.  Except when such items are disposed of pursuant to subsection F of this section, the following procedures shall be used for the sale, by the board of county commissioners, of any tools, apparatus, machinery or equipment, the original cost of which exceeded Two Hundred Fifty Dollars ($250.00), belonging to the county:

1.  The board of county commissioners shall give notice of such sale by publication in a newspaper of general paid circulation in the county for two (2) successive weekly issues;

2.  Bids for such tools, apparatus, machinery or equipment on sale shall be in writing, sealed and delivered to the county clerk of such county;

3.  At the next regular meeting of the board of county commissioners after the expiration of fifteen (15) days from the date of first publication of notice of the sale, the board of county commissioners shall open such bids and award such tools, apparatus, machinery or equipment to the highest and best bidder with the option of rejecting all bids; and

4.  The board of county commissioners may hold a public auction in lieu of advertising for sealed bids as provided above.  Such auction shall be advertised as provided herein.

D.  A board of county commissioners may sell any materials, tools, apparatus, machinery or equipment to a state agency, if the agency is subject to the Oklahoma Central Purchasing Act, or to a political subdivision of the state if the political subdivision is subject to such act or a similar competitive bidding procedure.  The board of county commissioners may purchase materials, tools, apparatus, machinery or equipment from a state agency, if the agency is subject to the Oklahoma Central Purchasing Act, or from a political subdivision of the state if the political subdivision is subject to such act or a similar competitive bidding procedure.

E.  The board of county commissioners may, by resolution, enter into an agreement with any other county or political subdivision for the purpose of selling, transferring, trading or otherwise disposing of equipment or materials.

F.  Advertisement of surplus property consigned to sell at a Circuit Engineering District auction shall be provided by the auction company under contract to conduct the sale.  Advertising shall be provided to attract the most potential buyers.  Advertising media may include, but not be limited to, sale flyers, newspapers, radio, television, and Internet postings.

Added by Laws 1982, c. 222, § 1, operative Oct. 1, 1982.  Amended by Laws 1984, c. 71, § 2; Laws 1988, c. 145, § 2, emerg. eff. April 27, 1988; Laws 1989, c. 286, § 2, operative July 1, 1989; Laws 1998, c. 258, § 2, eff. Nov. 1, 1998; Laws 2001, c. 320, § 1, eff. Nov. 1, 2001; Laws 2002, c. 214, § 1, eff. Nov. 1, 2002; Laws 2004, c. 99, § 2, eff. Nov. 1, 2004.

§19-421.2.  Surplus machinery, equipment or vehicles - Transfer to political subdivisions.

A unanimous vote of the board of county commissioners may transfer any machinery, equipment or vehicle belonging to the county, which is deemed by the board to be surplus, to a political subdivision of the state within that county which is in need of such machinery, equipment or vehicle to benefit a significant part of the public served by the county; provided, however, one of the county commissioners voting in the majority is the county commissioner from whose district the subject property is to be transferred.  Upon such transfer, the subject property shall be removed from the inventory of the county.  The board of county commissioners may not deem any property to be surplus during the period of time beginning thirty (30) days before the filing period for any election of a county commissioner and ending the day after a county commissioner is sworn in as such.  When the political subdivision receiving such property declares same to be surplus, the governing body shall give written notice to the county of its intent to transfer such property back to the county.  The board of county commissioners shall have up to fifteen (15) days from the date of receipt of such notice to either accept or reject the property.  The political subdivision shall transfer such property back to the county only if the board of county commissioners agrees to accept the property or the board fails to respond within the fifteen-day time period.

Added by Laws 1991, c. 155, § 1, emerg. eff. May 7, 1991.  Amended by Laws 1992, c. 227, § 1, emerg. eff. May 19, 1992.

§19-421.3.  Obtaining surplus road and bridge building equipment.

Circuit Engineering Districts acting through cooperative agreements on behalf of counties are authorized to obtain surplus property pursuant to Section 34.1 of Title 80 of the Oklahoma Statutes and may contract to obtain surplus equipment for road and bridge building purposes pursuant to Section 339 of Title 19 of the Oklahoma Statutes.

Added by Laws 2001, c. 320, § 2, eff. Nov. 1, 2001.

§19422.  Penalties.

No special penalties shall apply to any public officer charged with the performance of duties under this act other than that provided in 19 O.S. 1951, § 28.

Added by Laws 1953, p. 81, § 2.

§19423.  Partial invalidity.

If any part of this act is for any reason held unconstitutional, such decision shall not affect the validity of the remaining portions of this act.  The Legislature hereby declares that it would have passed this act and each part thereof, irrespective of the fact that any part be declared unconstitutional.

Added by Laws 1953, p. 81, § 3.

§19431.  Right of appeal  Bond  Appeal on demand of freeholders  Appeal by taxpayer.

From all decisions of the board of commissioners, upon matters properly before them, there shall be allowed an appeal to the district court by any persons aggrieved, including the county by its district attorney, upon filing a bond with sufficient penalty, and one or more sureties to be approved by the county clerk, conditioned that the appellant will prosecute his or her appeal without delay, and pay all cost that he or she may be adjudged to pay in the said district court; said bond shall be executed to the county, and may be sued in the name of the county upon breach of any condition therein; provided, that the district attorney, upon the written demand of at least fifteen (15) freeholders of the county, shall take an appeal from any action of the board of county commissioners when said action relates to the interest or affairs of the county at large or any portion thereof, in the name of the county, when he deems it to the interest of the county so to do; and in such case no bond shall be required or given and upon serving the notice provided for in the next section the county clerk shall proceed the same as if a bond had been filed; provided, further, that if the district attorney shall fail or refuse to appeal after the written demand of the said fifteen (15) freeholders, then any resident taxpayer of the county may be considered a person aggrieved and may appeal upon filing a bond with sufficient penalty, as provided in the foregoing portion of this paragraph.

R.L. 1910, § 1640.  Amended by Laws 1915, c. 117, § 1.

§19432.  Time and manner of taking appeal  Folio of papers.

Said appeal shall be taken within twenty (20) days after the decision of said board, by serving a written notice on one of the members of the board of county commissioners, and the county clerk shall, upon the filing of the bond as hereinbefore provided, make a folio of all the papers filed in the proceedings of said board relating to the matter of their decision thereon, and shall deliver the same to the clerk of the district court.

R.L. 1910, § 1641.  Amended by Laws 1974, c. 105, § 1.

§19433.  Appeal, when filed and tried.

Said appeal shall be filed by the first day of the district court next after such appeal and said cause shall stand for trial at such term.

R.L. 1910, § 1642.

§19434.  Docketing of appeals  Determination de novo.

All appeals thus taken to the district court shall be docketed as other causes pending therein, and the same shall be heard and determined de novo.

R.L. 1910, § 1643.

§19435.  Order of district court.

The district court may make a final judgment and cause the same to be executed, or may send the same back to the board with an order how to proceed, and require said board of county commissioners to comply therewith by a mandamus or attachment as for contempt.

R.L. 1910, § 1644.

§19441.  Officers to account to commissioners  Payments and receipts.

All treasurers, sheriffs, clerks, constables, and other officers chargeable with money belonging to the county shall render their accounts to and settle with the county commissioners at the time required by law, and pay into the county treasury any balance which may be due the county, take duplicate receipts therefor, and deposit one of the same with the clerk of the county within five (5) days thereafter.

R.L. 1910, § 1645.

§19442.  Examination of treasurer's tax records.

It shall be the duty of the board of county commissioners at each annual meeting to examine the county treasurer's "taxsale book" and "stub receipts" and ascertain the amount of redemption money in the treasury and compel the said treasurer to account for the same.

R.L. 1910, § 1646.

§19443.  Suit against delinquent officers.

If any person thus chargeable shall neglect or refuse to render true accounts or settle as aforesaid, the county commissioners shall adjust the accounts of such delinquent according to the best information they can obtain, and ascertain the balance due the county, and order suit to be brought in the name of the county therefor; and such delinquent shall not be entitled to any commission, and shall forfeit and pay to the county a penalty of twenty percent (20%) on the amount of funds due the county.

R.L. 1910, § 1647.

§19444.  Publication of proceedings.

It shall be the mandatory duty of the board of county commissioners to cause to be published in a newspaper published in the county, a full and complete report of all its official proceedings at each regular and special meeting, except blanket purchase orders, within the time provided for in Sections 445 and 446 of this title, and the board of county commissioners shall pay for the same from the appropriation as provided in this section.  The board of county commissioners may also order the publication of the official proceedings in a newspaper printed in any other than the English Language whenever it shall deem it necessary for the better information of the inhabitants.  The board of county commissioners may omit the listing of all employees and their salaries approved for payment in the monthly publication of proceedings.  However, it shall be the mandatory duty of the board of county commissioners to cause to be published a full and complete report of all the county employees and their salaries paid annually.  An asterisk shall be placed in front of the names of employees paid for less than the full twelve (12) months of the preceding calendar year.  The listing shall reflect the gross salary of every employee reported to the Internal Revenue Service on the W2 Form of the employee.  Such annual publication of the employees and their salaries shall be published annually in the month of February for the preceding calendar year in a newspaper of the county which meets the requirements set forth in Section 106 of Title 25 of the Oklahoma Statutes.

It shall also be the mandatory duty of the board of county commissioners and the county excise board, each fiscal year, to take such steps as may be necessary and proper under the statutes relating to estimates of needs and appropriations, to appropriate, in the General Government account within the general fund of the county, an amount sufficient to pay for the publication of all such proceedings during the fiscal year, at the legal rate therefor, but in no event less than the total of legal claims for publication of such proceedings during the immediately preceding fiscal year.

R.L. 1910, § 1648.  Amended by Laws 1953, p. 79, § 1, emerg. eff. May 19, 1953; Laws 1986, c. 136, § 1, eff. Nov. 1, 1986; Laws 1993, c. 318, § 4, emerg. eff. June 7, 1993.

§19445.  Clerk to make report of proceedings for publication.

It shall be the duty of the county clerk to make out a complete report of the proceedings of each regular and special meeting of the board.  Included in such report shall be the purpose of any warrant that is approved for payment at such meeting.  The county clerk shall transmit the report to the publishers of the newspaper selected by the board to publish such proceedings.  The report shall be made out and transmitted by the clerk upon the approval of the board of county commissioners at its next regularly scheduled meeting, or no later than ten (10) days from the time the proceedings were had.

R.L. 1910, § 1649.  Amended by Laws 1982, c. 249, § 11; Laws 1984, c. 61, § 2, emerg. eff. March 29, 1984.

§19446.  Duty of publisher.

It shall be the duty of the publisher of the newspaper selected to publish any proceedings of the board of commissioners, to cause the proceedings as aforesaid received by him from any county clerk, to be published within ten (10) days after receipt thereof.

R.L. 1910, § 1650.  Amended by Laws 1953, p. 80, § 2.

§19447.  Board to furnish supplies to officers.

The board of commissioners shall, at the expense of the county, provide suitable cases and other furniture for the safe and convenient keeping of all the books, documents and papers belonging to each county officer, and also official seals for each of said officers, where the same are required by law.

R.L. 1910, § 1651.

§19448.  Failure to perform duty  Penalty.

Any county commissioner who shall fail to perform any duty required of him by law, shall be fined in a sum not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail not less than thirty (30) days nor more than one year, or by both such fine and imprisonment.

R.L. 1910, § 1652.

§19449.  Incapacity as creating vacancy.

In addition to the provisions of law now in force, in all counties of the State of Oklahoma, where any member of the board of county commissioners shall become incapacitated physically or mentally and thereby be unable by reason of such disability to perform the duties of his office for the remainder of the term to which such officer was elected, a vacancy in said office is hereby declared to exist and such vacancy shall be filled by election in the manner provided by law for the filling of such vacancies; provided, however, that where such vacancy occurs after the election and prior to the beginning of the term of the county commissionerelect, such county commissioner so elected shall be entitled to qualify and enter upon the discharge of his duties.

Added by Laws 1935, p. 176, § 1.  Amended by Laws 1974, c. 153, § 17108, operative Jan. 1, 1975.

§19450.  Determination of existence of vacancy  Jurisdiction and proceedings.

For the purpose of determining whether such a vacancy exists the district court is hereby vested with exclusive jurisdiction and the district attorney of the county shall file a petition with the district court of the county where such vacancy is alleged to exist, and summons shall issue and be served in the manner provided by law for the service of summons in other cases, and said cause shall be tried to the court without the intervention of a jury and upon trial thereof, if it be shown by preponderance of the evidence that the county commissioner who is alleged to be incapacitated or disqualified is suffering from any mental or physical ailment that will prevent him from performing the duties of said office for the balance of the term to which he was elected, the said court shall enter judgment accordingly, decreeing that a vacancy exists, which judgment shall thereupon be final and the vacancy shall be filled as provided in Section 1 above.

Said action shall be brought by the district attorney and shall be in the name of the State of Oklahoma on relation of the district attorney as plaintiff, against the person who is alleged to be disqualified and the summons shall be issued, directed to the sheriff of the county where said defendant may be served, and if the said defendant be in a hospital or under the care or supervision of any institution, the same shall be served by delivering a copy thereof to the said defendant and a copy to the person or officer having supervision or control of the said hospital or institution and said cause shall stand for trial at the first nonjury docket setting after answer day, as other civil actions triable to the court.

Added by Laws 1935, p. 176, § 2.

§19451.  Purchase of boat for official business  Mileage.

The board of county commissioners of any county in this state having more than two hundred fifty (250) miles of lake shore line within such county, are hereby authorized to purchase, maintain, and to provide for the operation of, for the official business of the county and its several offices, a boat and motive power therefor, either inboard or outboard.  No mileage shall be charged to the county for travel in such boat and all mileage collected by any officer, from any other source, shall be paid by him into the county and shall be credited to the fund from which claims for the operation of such boat shall be paid.  The board shall establish such rules and regulations regarding the use of such boat as to prevent its use for other than official business.

Added by Laws 1951, p. 332, § 1.

§19452.  Counties over 200,000 population  Appointment of employees and assistants.

The boards of county commissioners in all counties of the State of Oklahoma having a population in excess of two hundred thousand (200,000), as shown by the last preceding or any future regular Federal Decennial Census, be, and they are hereby empowered to appoint such employees and assistants, as shall be necessary for said board to properly accomplish the statutory and lawful duties and functions of said board, and who shall serve during the pleasure of said board on a whole or parttime basis at such rates of salary or pay as may be agreed upon by said board.

Added by Laws 1957, p. 120, § 1.

§19-452.1.  Director and deputies of country juvenile facilities and services - Employment by judge responsible for juvenile docket.

With the approval of the board of county commissioners, the judge responsible for the juvenile docket of any county may employ a director of county juvenile facilities and services and deputies to the director as the judge may deem appropriate.  The director shall perform the duty or duties of directions and implementations of county juvenile facilities and services as prescribed and directed by the board of county commissioners.  Such directors and their deputies shall serve at the will and discretion of the judge responsible for the juvenile docket.

The director and deputies of county juvenile facilities and services shall receive as compensation a salary or salaries to be fixed by the board of county commissioners, to be paid out of the general operating fund of the county or out of special funds created by a vote of the people for the purposes of funding county juvenile facilities and services.  The compensation of the director and any deputies shall not be governed by the comprehensive salary code, as provided in Section 180.58 et seq. of Title 19 of the Oklahoma Statutes.

Added by Laws 1997, c. 283, § 3, emerg. eff. May 27, 1997.

§19453.  School guards  Qualifications and tenure  Salary.

The board of county commissioners may authorize employment of school guards for the sole and only purpose of directing travel and traffic on streets and highways outside the limits of incorporated cities and towns whenever the board deems it necessary to protect the life and safety of pupils attending the public schools of this state.  School guards so employed shall meet the qualifications, perform such duties, and have such tenure as prescribed by the board of county commissioners.  The school guards shall be paid a salary fixed by the board of county commissioners and shall be paid from the general fund as stipulated by the county excise board.

Added by Laws 1963, c. 149, § 1.

§19-454.  Repealed by Laws 1968, c. 415, § 1906, eff. July 1, 1968.

§19455.  County reward fund  Providing evidence.

A.  The board of county commissioners of each county is hereby authorized to offer and pay a reward, from county funds, in an amount not to exceed One Hundred Dollars ($100.00) for the arrest and conviction, or for evidence leading to the arrest and conviction of any person stealing or defacing county road signs.

B.  The board of county commissioners may create and maintain a reward fund of not to exceed Five Hundred Dollars ($500.00) from which to pay the rewards provided for in subsection A of this section.

C.  Any person convicted under subsection A of this section, may in lieu of the fine be required to deposit like amount into the county reward fund.

Added by Laws 1981, c. 33, § 1, emerg. eff. April 8, 1981.  Amended by Laws 1988, c. 115, § 3, eff. Nov. 1, 1988.

§19-456.  Oklahoma County and City Energy Conservation Act - Short title.

Sections 457 and 458 of this title shall be known and may be cited as the "Oklahoma County and City Energy Conservation Act".

Added by Laws 1998, c. 391, § 10, emerg. eff. June 10, 1998.  Amended by Laws 2000, c. 164, § 1, emerg. eff. April 28, 2000.

§19-457.  Oklahoma County and City Energy Conservation Act - Definitions.

As used in the Oklahoma County and City Energy Conservation Act, "energy conservation measures" means one or more of the following items:

1.  Insulation of the building structure or systems within the building;

2.  Storm windows or doors, caulking or weather-stripping, multiglazed windows or doors, heat-absorbing or heat-reflective, glazed, and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption;

3.  Automatic or computerized energy control systems;

4.  Heating, ventilating or air conditioning system modifications or replacements;

5.  Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system, but not for the sole purpose of increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building codes for the lighting system after the proposed modifications are made;

6.  Indoor air quality improvements;

7.  Energy recovery systems;

8.  Co-generation systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

9.  Any life safety measures that provide long-term operating cost reductions; and

10.  Building operation programs that reduce the operating costs.

Added by Laws 1998, c. 391, § 11, emerg. eff. June 10, 1998.  Amended by Laws 2000, c. 164, § 2, emerg. eff. April 28, 2000.

§19-458.  Energy conservation contracts and lease-purchase agreements.

A.  The governing board of a political subdivision of this state, in compliance with the provisions of this section, may enter into an energy conservation contract for the purpose of implementing energy conservation measures designed to reduce the energy consumption of facilities of the political subdivision.

B.  1.  The governing board shall require the provider of the energy conservation measures to file with the governing board a performance bond that is in an amount the governing board finds reasonable and necessary to protect the interests of the political subdivision and that covers the value of the guaranteed savings on the contract and is conditioned on the faithful execution of the terms of the contract.

2.  If bonding industry limitations prevent execution of a performance bond which covers guaranteed savings for the entire term of the lease-purchase agreement the contract may allow an option for:

a. a performance bond which covers guaranteed savings for a shorter bond term.  At the completion of the bond term, a new bond may be executed which covers guaranteed savings for an additional period of years.  This process may be continued in like manner for the duration of the lease-purchase agreement as specified in subsection D of this section, or

b. a performance bond which covers guaranteed savings for a shorter term.  At the completion of the bond term, if the bond cannot be renewed as provided in subparagraph a of this paragraph and if there has been a guaranteed savings shortfall during the last twelve (12) months, the governing board may assume a continued annual shortfall of the same amount and request repayment from the contractor of the net present value of the shortfall through the end of the lease repayment period.  The discount factor to calculate the net present value shall be the annual percentage rate of the lease-purchase agreement.

C.  1.  The governing board may enter into an energy conservation contract for a period of more than one (1) year for the implementation of energy conservation measures with a person or business entity if:

a. the governing board finds that the amount the political subdivision would spend on the energy conservation measures, excluding any initial partial payment, will not exceed the total savings in energy costs over the repayment period from the date of installation, and

b. the contract contains a provision that such contract will continue for the next fiscal year of the political subdivision only if the governing board appropriates adequate and sufficient funds for the contract for the next fiscal year.

2.  The term of the energy conservation contract and the lease-purchase agreement shall include the installation period and the lease repayment period.

3.  If the term of an energy conservation contract exceeds one (1) year, the contractual obligation of the political subdivision, excluding any initial partial payment, in any year during the term of the energy conservation contract may not exceed the total savings, including, but not limited to, electrical, gas, or other utility cost savings and savings from lowered maintenance as determined by the governing board.

4.  Maintenance for energy conservation measures may be a part of the energy conservation contract.

5.  The governing board shall consider all costs of the energy conservation measures, including, but not limited to, costs of design, engineering, installation, maintenance, maintenance tools and equipment, spare parts, repairs, and debt service.

D.  1.  An energy conservation contract, with respect to existing buildings or facilities, may be funded through a lease-purchase agreement that meets federal tax requirements for tax-free municipal leasing or long-term financing.

2.  The repayment period of the lease-purchase agreement shall not exceed the lesser of fifteen (15) years or the weighted average equipment life of equipment to be installed under the energy conservation contract.

E.  1.  Energy conservation contracts and lease-purchase agreements executed pursuant to this section shall be let under competitive proposal procedures.

2.  Notice of the request for proposals shall be published in the manner provided for competitive bidding.  Requests for proposals must solicit quotations and must specify the relative importance of guaranteed savings, price, financial performance and stability, quality, technical ability, experience and other evaluation factors.

3.  The contract shall be awarded to the responsible offeror whose proposal, following negotiations, is determined to be the most advantageous to the political subdivision considering the guaranteed savings and other evaluation factors set forth in the request for proposals.

F.  In accordance with the terms of a request for proposals under subsection E of this section and with rules promulgated by the governing board, the governing board may conduct discussions with offerors who submit proposals and who are determined to be reasonably qualified for the award of the contract.  Offerors shall be treated fairly and equally with respect to any opportunity for discussion and revision of proposals.  To obtain the best final offers, the governing board may allow proposal revisions after submissions and before the award of the contract.

G.  If provided in a request for proposals under subsection E of this section, proposals shall be opened in a manner that avoids disclosure of the contents to competing offerors and keeps the proposals confidential during negotiations.

H.  All proposals shall be open for public inspection after the contract with the selected provider has been executed, but trade secrets and proprietary information clearly identified in the proposals shall not be open for public inspection.

I.  Energy conservation contracts shall contain a baseline calculation and energy savings calculation methodology.  The calculations shall be performed in accordance with the procedures used by the International Protocol for Measurement and Verification Procedures (IPMVP) or succeeding standard of the United States Department of Energy.

Added by Laws 1998, c. 391, § 12, emerg. eff. June 10, 1998.  Amended by Laws 2000, c. 164, § 3, emerg. eff. April 28, 2000.

§19-461.  Repealed by Laws 1961, p. 608, § 25.

§19-462.  Repealed by Laws 1961, p. 608, § 25.

§19-463.  Repealed by Laws 1961, p. 608, § 25.

§19-464.  Repealed by Laws 1953, p. 48, § 3 and by Laws 1961, p. 608, § 25.

§19-465.  Repealed by Laws 1953, p. 48, § 3 and by Laws 1961, p. 608, § 25.

§19-466.  Repealed by Laws 1961, p. 608, § 25.

§19-467.  Repealed by Laws 1961, p. 608, § 25.

§19-468.  Repealed by Laws 1961, p. 608, § 25.

§19-469.  Repealed by Laws 1961, p. 608, § 25.

§19-470.  Repealed by Laws 1961, p. 608, § 25.

§19-471.  Repealed by Laws 1961, p. 608, § 25.

§19-472.  Repealed by Laws 1961, p. 608, § 25.

§19-473.  Repealed by Laws 1961, p. 608, § 25.

§19-474.  Repealed by Laws 1961, p. 608, § 25.

§19-475.  Repealed by Laws 1961, p. 608, § 25.

§19-476.  Repealed by Laws 1961, p. 608, § 25.

§19-477.  Repealed by Laws 1961, p. 608, § 25.

§19-478.  Repealed by Laws 1961, p. 608, § 25.

§19-479.  Repealed by Laws 1961, p. 608, § 25.

§19-480.  Repealed by Laws 1961, p. 608, § 25.

§19-481.  Repealed by Laws 1961, p. 608, § 25.

§19-482.  Repealed by Laws 1961, p. 608, § 25.

§19-483.  Repealed by Laws 1961, p. 608, § 25.

§19-484.  Repealed by Laws 1961, p. 608, § 25.

§19-485.  Repealed by Laws 1961, p. 608, § 25.

§19-510.  County sheriff - Qualifications.

Any person, otherwise qualified, who has been a resident of the State of Oklahoma for two (2) years, has been a registered voter of the party whose nomination he or she seeks, or a registered Independent, within the county from which such person seeks election for the six (6) months next preceding the first day of the filing period, except in 2004, when such person must have been a qualified registered elector no later than December 21, 2003, is at least twenty-five (25) years of age next preceding the date of filing for office, possesses at least a high school education, shall be eligible to hold the office of county sheriff or to file therefor.  Provided, however, in counties with populations of five hundred thousand (500,000) or more, the person seeking election shall also be a current certified peace officer in good standing.  Within twelve (12) months of taking office, all newly elected or appointed sheriffs shall complete a sheriff's administrative school which has been developed by the Oklahoma Sheriff's Association and which has been approved by the Council on Law Enforcement Education and Training (CLEET).  Failure to complete the sheriff's administrative school within the specified period shall preclude the new sheriff from obtaining CLEET certification.  New sheriffs with prior CLEET certification, who fail to attend the sheriff's administrative school, shall have their CLEET certification revoked.  Provided, however, the provisions of this section relating to qualifications shall not apply to any person serving as a county sheriff or to any person previously serving as county sheriff prior to the adoption of this statute.

Added by Laws 1976, c. 157, § 1, emerg. eff. May 28, 1976.  Amended by Laws 1992, c. 181, § 4, eff. July 1, 1992; Laws 1999, c. 37, § 1, eff. Nov. 1, 1999; Laws 2000, c. 15, § 1, emerg. eff. April 3, 2000; Laws 2003, c. 184, § 2, eff. Nov. 1, 2003; Laws 2004, c. 53, § 5, emerg. eff. April 1, 2004.

§19-511.  Repealed by Laws 1980, c. 180, § 6, emerg. eff. May 13, 1980.

§19-512.  Repealed by Laws 1980, c. 180, § 6, emerg. eff. May 13, 1980.

§19513.  Custody of jail.

The sheriff shall have the charge and custody of the jail of his county, and all the prisoners in the same, and shall keep such jail himself, or by his deputy or jailer, for whose acts he and his sureties shall be liable.

R.L. 1910, § 1698.

§19-513.1.  Training for deputies and jailers.

Every sheriff shall require appropriate training for deputies and jailers in accordance with the jail standards promulgated by the State Department of Health.  The sheriff shall not permit supervision of any prisoner in the custody of the jail by any person that does not meet the jail standards for training and supervision of inmates.  The sheriff or contractor having charge and custody of the jail shall comply with all minimal supervision standards pursuant to the jail standards promulgated by the State Department of Health, except when otherwise provided by law.  Nothing in this section shall be construed to prohibit or restrict the sheriff or contractor having charge and custody of the jail from training or cross-training a person as a backup jailer, if otherwise qualified for such position.

Added by Laws 2005, c. 180, § 2, eff. July 1, 2005.

§19514.  Service of process, etc.

The sheriff in person, or by his undersheriff or deputy, shall serve and execute, according to law, all process, writs, precepts and orders issued or made by lawful authorities, and to him directed, and shall attend upon the several courts of record held in his county.

R.L. 1910, § 1699.

§19514.1.  Sheriff's Service Fee Account.

There is hereby created a cash account to be known as the "Sheriff's Service Fee Account".  Monies from the account shall be expended by the sheriff in the lawful operation of his office.

Added by Laws 1984, c. 268, § 1, eff. Nov. 1, 1984.

§19-514.2.  Sheriff's Commissary Account.

There is hereby created a cash account to be known as the "Sheriff's Commissary Account".  Monies from the account shall be expended by the sheriff as authorized in Section 180.43 of Title 19 of the Oklahoma Statutes.

Added by Laws 1992, c. 237, § 2, emerg. eff. May 19, 1992.

§19-514.3.  Fingerprinting fee.

The sheriff may charge Five Dollars ($5.00) per card for fingerprinting individuals.  This section shall not be applicable to fingerprinting individuals pursuant to the Oklahoma Self-Defense Act.  All fees collected pursuant to this section shall be deposited into the Sheriff's Service Fee Account.

Added by Laws 1996, c. 109, § 2, eff. Nov. 1, 1996.

§19-514.4.  Notification of outstanding warrants - Contracts - Payment to court or contractor - Payment in lieu of court appearance.

A.  Notwithstanding any other section of law, the county sheriffs of any Oklahoma county may enter into a private contract, pursuant to Section 85.41 of Title 74 of the Oklahoma Statutes.  Such contract shall require the contractor to attempt to locate and notify persons of their outstanding misdemeanor warrants.

B.   A person may make payment directly to the court, as allowed by law, or the contractor shall be authorized to accept payment on misdemeanor warrants by various means including, but not limited to, payment by phone, mail, or Internet, and in any payment form including, but not limited to, personal, cashier's, traveler's, certified, or guaranteed bank check, postal or commercial money order, nationally recognized credit or a debit card, or other generally accepted payment form.  Any payment collected and received by the contractor shall be paid within fifteen (15) days to the court clerk of the entity that issued the outstanding misdemeanor warrant.

C.  As provided for by this section, a person may pay in lieu of appearance before the court and such payment accepted by the court shall constitute a finding of guilty as though a plea of nolo contendere had been entered by the defendant as allowed by law and shall function as a written, dated, and signed plea form acceptable to the court.  Such payment shall serve as a written waiver of a jury trial.

D.  The court shall release the outstanding misdemeanor warrant upon receipt of all sums due pursuant to said warrant including the misdemeanor warrant, scheduled fine or sum due, all associated fees, costs and statutory penalty assessments, and the administrative cost pursuant to Section 514.5 of this title.

E.  The provisions of any contract entered into by a county sheriff shall be administered by a statewide association of county sheriffs in Oklahoma.  The county sheriff of any Oklahoma county may assign their right to contract to the statewide association administering the provisions of this contract.

F.  The provisions of this section and Section 514.5 of this title shall be applicable to:

1.  Any misdemeanor warrant issued or relating to any proceeding pursuant to the State and Municipal Traffic Bail Bond Procedure Act; and

2.  Any misdemeanor warrant issued that allows a defendant to resolve the matter by payment in lieu of a personal appearance in court.

Added by Laws 2003, c. 254, § 1, eff. July 1, 2003.  Amended by Laws 2005, c. 208, § 2, eff. Nov. 1, 2005.

§19-514.5.  Collection of administrative costs.

A.  Misdemeanor warrants referred to the contractor pursuant to Section 514.4 of this title shall include the addition of an administrative cost of twenty percent (20%) of the outstanding misdemeanor warrant, scheduled fine or sum due, and all associated fees, costs and statutory penalty assessments.  This administrative cost shall not be waived or reduced except by order of the court.

B.  The administrative cost reflected in subsection A of this section, when collected, shall be distributed to the association administering the provisions of the contract, a portion of which may be used to compensate the contractor.

C.  The monies collected and disbursed shall be audited at least once a year by a firm approved by the State Auditor and Inspector.

Added by Laws 2003, c. 254, § 2, eff. July 1, 2003.  Amended by Laws 2005, c. 208, § 3, eff. Nov. 1, 2005.

§19-515.  Repealed by Laws 1943, p. 79, § 2.

§19-515.1.  Repealed by Laws 1972, c. 214, § 5, eff. Oct. 1, 1972.

§19516.  Duty and powers as peace officer.

It shall be the duty of the sheriff, undersheriffs and deputies to keep and preserve the peace of their respective counties, and to quiet and suppress all affrays, riots and unlawful assemblies and insurrections, for which purpose and for the service of process in civil and criminal cases, and in apprehending or securing any person for felony or breach of the peace, they and every constable may call to their aid such person or persons of their county as they may deem necessary.

R.L. 1910, § 1700.

§19517.  New sheriff, delivery to.

Whenever a new sheriff shall be elected, and shall have been qualified as required by law, the former sheriff, upon demand, shall deliver to him the jail and other property of the county, and all prisoners in such jail, and all writs, processes, orders and other papers belonging to such office, and in his possession, or that of his undersheriff or deputies, except as provided in the next succeeding section; and upon delivery thereof, such new sheriff shall execute to the former sheriff his receipt therefor.

R.L. 1910, § 1701.

§19-517.1.  Maintenance and disposal of departmental records - Conversion to microfilm.

The governing body of each county may establish a length of time for the county to keep departmental records and authorize the sheriff to properly dispose of or convert to microfilm or a similar medium all records not specifically addressed in other statutes.  Such records shall be kept for a minimum of seven (7) years; provided however, if the sheriff is the sole source for such records, the records shall not be destroyed but shall be kept in retrievable form.

Added by Laws 1999, c. 5, § 1, eff. Nov. 1, 1999.

§19518.  Retiring sheriff to complete action on papers in hand.

Sheriffs, undersheriffs and deputies may execute and return all such writs and processes as shall be in their hands at the expiration of their office, or at the time of their removal from office, which they shall have begun to execute by service, levy or collection of money thereon.

R.L. 1910, § 1702.

§19519.  Misconduct of former sheriff's deputy or jailer.

Any default or misconduct in the office of deputy sheriff or jailer after the death, resignation or removal of any sheriff by whom he was appointed, shall be adjudged a breach of the bond of such sheriff.

R.L. 1910, § 1703.

§19520.  Sheriff's executors or administrators liable.

Any action for default or misconduct of any sheriff, his undersheriff, jailer, or any of his deputies, may be prosecuted against the executors or administrators of such sheriff.

R.L. 1910, § 1704.

§19521.  Writs  How served on sheriff.

Every paper required by law to be served on the sheriff, may be served on him in person, or left at his office during his business hours.

R.L. 1910, § 1705.

§19522.  May not recommend or act as attorney  List of attorneys posted.

No sheriff, undersheriff, deputy sheriff, or person by either of them deputed to do any special act, shall, directly or indirectly, by himself or through others in any way suggest or indicate to, or advise any person having any proceeding or about to have any proceeding in any court, or other matter, that any attorney or firm of attorneys is desirable, or successful practitioners, or in any way do any act liable to influence or direct such person in his choice of attorneys.  Nor shall any such sheriff, undersheriff, or deputy sheriff, appear or advise as attorney or counselor in the case, or in any court.  Any sheriff, undersheriff, deputy sheriff, or person so specially deputed, who shall violate any one of the provisions of this section shall be deemed guilty of a misdemeanor, and for the first offense shall be fined Ten Dollars ($10.00), and on the second conviction shall be fined not less than Twentyfive Dollars ($25.00); and for the third offense, he shall be removed from office.  The sheriff shall keep posted in each cell of the jail a list of the attorneys practicing in his county.

R.L. 1910, § 1706.

§19523.  Failure to make returns  Penalty.

Whenever any sheriff shall neglect to make due return of any writ or process delivered to him to be executed, or shall be guilty of any default or misconduct in relation thereto, he shall be liable to a fine or attachment, or both at the discretion of the court, subject to appeal; such fine, however, not to exceed Two Hundred Dollars ($200.00); and also an action for damages to the party so aggrieved.

R.L. 1910, § 1707.

§19-524.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-525.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19526.  Inspection of county buildings.

The sheriff, in addition to other duties, shall have the responsibility of annually inspecting all county buildings and making a report to the board of county commissioners.

Added by Laws 1969, c. 54, § 2, emerg. eff. March 5, 1969.  Amended by Laws 1979, c. 221, § 10, emerg. eff. May 30, 1979; Laws 2004, c. 390, § 1, eff. July 1, 2004.

§19-527.  Employment of general counsel authorized.

The sheriff, treasurer or assessor in a county shall have the authority to employ a general counsel, either in-house as a staff attorney or through an outside law firm, to advise or represent that officer and his or her office in the performance of the official duties of that office.  The Board of County Commissioners shall approve all contracts for outside counsel.  A general counsel employed pursuant to this section shall be compensated from the funds of the employing county office.

Added by Laws 1998, c. 215, § 1, eff. Nov. 1, 1998.  Amended by Laws 2005, c. 356, § 1, eff. Nov. 1, 2005.

§19-528.  Authority to employ attorney.

Upon the recommendation of the Attorney General, the sheriff of any county shall have the authority to employ an attorney to represent the sheriff and the office of the sheriff in the performance of the official duties of that office.  The authority to employ an attorney shall be limited to those situations or cases where the district attorney of the same county as the sheriff has been disqualified or removed from the case.  The fees for employing an attorney may be paid from unrestricted funds within the budget of the sheriff or the sheriff may request that the budget authority of the county appropriate funds from the county general fund, if such funds are available, for the purpose of paying such fees.

Added by Laws 1998, c. 58, § 1, eff. Nov. 1, 1998.

§19-529.  Law enforcement grants.

Notwithstanding any other provisions of law, the county sheriff may apply for any law enforcement grant which would help fund the office of the sheriff.  The funds from such grants shall go directly into the sheriff's general revenue fund for the operation of the sheriff's office.

Added by Laws 2002, c. 348, § 3, eff. May 30, 2002.

§19-531.  Inmate Trust Fund Checking Account.

A.  Notwithstanding any other provisions of law, the county sheriff may establish a checking account, to be designated the "Inmate Trust Fund Checking Account", to be managed by the county sheriff and maintained separately from regular county funds.  The checking account shall be subject to audit by the State Auditor and Inspector.  The county sheriff shall deposit all monies collected from inmates incarcerated in the county jail into this checking account and may write checks to the Sheriff's Commissary Account for purchases made by the inmate during his or her incarceration and to the inmate from unencumbered balances due the inmate upon his or her discharge.

B.  The sheriff may deduct an amount of Eight Dollars ($8.00) or more from any monies collected from an inmate as a medical payment on account for each medical services visit the inmate receives while incarcerated in the county jail, except as otherwise provided in this subsection.  The county sheriff may deduct an amount of ten cents ($0.10) per page from any monies collected from an inmate for copies made at the request of the inmate.  Any offender injured during the commission of a felony or misdemeanor offense or treated for any other medical condition or illness while incarcerated shall be required to reimburse the sheriff the full amount paid by the sheriff for any medical care or treatment administered to such offender during any period of incarceration in the county jail.  The sheriff may deduct the costs of medical care and treatment whether resulting from the commission of a felony or misdemeanor offense or for emergency or routine medical services from any money collected from such inmate's jail account at a rate of Eight Dollars ($8.00) or more per visit for medication or service dispensed.  If the funds collected from the inmate's jail account are insufficient to satisfy the actual or minimal payment on account for medical costs, the sheriff shall collect the remaining balance of the medical care and treatment as provided in Section 979a of Title 22 of the Oklahoma Statutes.

C.  The State Auditor and Inspector shall prescribe procedures for the operation of the Inmate Trust Fund Checking Account.  Banking fees on the account may be paid out of the Sheriff Commissary Account or the county sheriff's Service Fee Cash Fund.

Added by Laws 1993, c. 334, § 16, emerg. eff. June 9, 1993.  Amended by Laws 1996, c. 109, § 3, eff. Nov. 1, 1996; Laws 1997, c. 68, § 1, eff. Nov. 1, 1997; Laws 1998, c. 290, § 1, eff. July 1, 1998; Laws 2003, c. 319, § 1.

§19-541.  Repealed by Laws 2004, c. 19, § 2, emerg. eff. March 29, 2004.

§19-542.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-543.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-544.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-545.  Service of district court work or other court work.

All work issued out of the district court shall be served by the sheriff or his salaried deputies, together with such other work as may be placed in the hands of the sheriff or salaried deputies, by any court in his or their county except as provided in Section 158.1 of Title 12 of the Oklahoma Statutes.  All process placed in the hands of the said sheriff shall be served promptly and the return thereof made without delay and filed in the proper court.  A failure to promptly serve process placed in the hands of the sheriff, or the failure to perform expeditiously all the duties of his office, shall be grounds for removal of such sheriff.

Added by Laws 1919, c. 165, p. 240, § 4.  Amended by Laws 1919, c. 2, p. 2, § 1; Laws 1979, c. 221, § 12, emerg. eff. May 30, 1979.

§19-546.  Repealed by Laws 1968, c. 162, § 8, eff. Jan. 13, 1969.

§19-547.  Deputizing certain persons - Reserve force deputy sheriffs - Deputizing municipal police officers under interlocal governmental agreements - Emergency assistance to other jurisdictions.

A.  The sheriff shall be responsible for the official acts of the undersheriff and deputy sheriffs, and may revoke such appointments at the pleasure of the sheriff.  The sheriff or the undersheriff may in writing depute certain persons to do particular acts.

B.  Each sheriff may appoint as many reserve force deputy sheriffs as are necessary to preserve the peace and dignity of the county.  A current list of each person holding such appointment shall be maintained by the county sheriff and shall be available to the public.  Reserve force deputy sheriffs may perform duties which encompass a particular act or a series of acts.  A sheriff or salaried deputy sheriff shall accompany a reserve force deputy sheriff in the performance of all duties assigned to such reserve force deputy sheriff unless such reserve deputy has completed the required one-hundred-sixty-hour basic police course.  Reserve force deputies may receive compensation for their services.  The sheriff may pay reserve force deputies for travel expenses pursuant to the State Travel Reimbursement Act.  Such reserve deputy sheriffs shall complete a one-hundred-sixty-hour basic police course within twelve (12) months after they have been commissioned to be paid by the county as an individual reserve deputy.  The sheriff may pay for additional training courses attended by reserve force deputies.

C.  1.  For counties with a population of two hundred thousand (200,000) or more persons, according to the latest Federal Decennial Census, reserve force deputy sheriffs with at least one hundred sixty (160) hours of training pursuant to Section 3311 of Title 70 of the Oklahoma Statutes shall not serve more than one hundred forty (140) hours per calendar month.

2.  For counties with a population of less than two hundred thousand (200,000) persons, according to the latest Federal Decennial Census, reserve force deputy sheriffs with at least one hundred sixty (160) hours of training shall not serve more than one hundred ten (110) hours per calendar month.

D.  The sheriff or a designee may deputize municipal police officers subject to an interlocal governmental agreement to combine city and county law enforcement efforts and to encourage cooperation between city and county law enforcement officials.  Liability for the conduct of any municipal police officers deputized under the terms and conditions of an interlocal governmental agreement shall remain the responsibility of their municipal employer.

E.  The sheriff may enter into mutual aid agreements pursuant to the Interlocal Cooperation Act, Section 1002 et seq. of Title 74 of the Oklahoma Statutes, to assist or provide law enforcement services to any town, city, and county within this state and the sheriff and deputies shall have law enforcement authority within the jurisdiction making the request.  The employing governmental unit shall remain responsible for their officers or deputies pursuant to any mutual aid agreement.

F.  A sheriff of the county may respond to any request from any other jurisdiction within the state for law enforcement assistance in cases of emergency.  The sheriff, deputy sheriffs and reserve deputy sheriffs serving in response to the emergency request shall have the same powers and duties as though employed by the requesting law enforcement agency, and when so acting they shall be deemed to be acting within the scope of employment of the requesting law enforcement agency.  Salaries, insurance and other benefits shall be provided in the regular manner by the county in which the sheriff, deputy sheriffs and reserve deputy sheriffs are regularly employed.  As used in this subsection, "emergency" means a sudden and unforeseeable occurrence or condition, either as to its onset or its extent, of such severity or magnitude that immediate response or action is necessary to assist law enforcement agencies having jurisdiction at the scene of the emergency to carry out their functions.

G.  A reserve force deputy sheriff shall be authorized to serve civil process pursuant to Section 2004 of Title 12 of the Oklahoma Statutes.

R.L. 1910, § 1695.  Amended by Laws 1979, c. 221, § 13, emerg. eff. May 30, 1979; Laws 1981, c. 72, § 1; Laws 1992, c. 285, § 3, emerg. eff. May 25, 1992; Laws 1996, c. 109, § 4, eff. Nov. 1, 1996; Laws 1999, c. 48, § 1, emerg. eff. April 5, 1999; Laws 2000, c. 57, § 1, eff. Nov. 1, 2000; Laws 2001, c. 324, § 1, eff. July 1, 2001.

§19-547.1.  Assignment at 2002 National Sheriff Association conference in Tulsa - Same powers and duties as Tulsa County sheriff - Liability.

A.  Any Oklahoma sheriff, deputy sheriff, or a reserve deputy sheriff who is assigned to perform duties associated with the National Sheriff Association annual conference within Tulsa County during the month of June 2002, shall have the same powers and duties as though employed by the Tulsa County Sheriff's Office.  Liability for the conduct of any sheriff, deputy sheriff, or reserve deputy sheriff, while performing duties during the National Sheriff Association annual conference or any activities in conjunction with that conference for June 2002, shall remain the responsibility of the counties of which they are regularly employed.  Salaries, insurance and other benefits shall be provided in the regular manner by the county in which the sheriffs, deputy sheriffs and reserve deputy sheriffs are regularly employed.

B.  Any duties assigned to sheriffs, deputy sheriffs, and reserve deputy sheriffs as a result of this section shall terminate on July 1, 2002.

Added by Laws 2001, c. 324, § 2, eff. July 1, 2001.

§19548.  Appointments and revocations to be written - Public list maintained - Exception.

A.  Every appointment of an undersheriff or a deputy sheriff, and every revocation of such appointments, shall be in writing, under the hand of the sheriff.  The sheriff shall maintain a list of every appointment and revocation of an undersheriff or deputy sheriff.  The list shall be made available to the public upon request.

B.  This section shall not extend to any person who may be deputized by any sheriff or undersheriff to do any particular act only.

R.L. 1910, § 1696.  Amended by Laws 2005, c. 111, § 1, eff. Nov. 1, 2005.

§19-549.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-550.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-551.  Repealed by Laws 1971, c. 309, § 2, emerg. eff. June 24, 1971.

§19-552.  Renumbered as § 125 of Title 20 by Laws 1971, c. 309, § 3, emerg. eff. June 24, 1971.

§19553.  Retiring sheriffs and deputies  Retention of peace officer status - Firearms and badges - Death and spousal request.

A.  Sheriffs and their deputies, retiring under the provisions of Sections 951 et seq. of Title 19 of the Oklahoma Statutes, or Sections 901 et seq. of Title 74 of the Oklahoma Statutes, or reserve deputies may retain their status as peace officers of the State of Oklahoma, retired, and as such may retain the right to keep their county-issued firearm and badge, and bear firearms as provided by Sections 554 and 555 of this title.

B.  Upon the death of a sheriff, or deputy, or reserve deputy, the surviving spouse may request to retain the badge and firearm of the deceased spouse.  The sheriff's office may grant the request in accordance with their policy, if any.

Added by Laws 1979, c. 107, § 1.  Amended by Laws 1990, c. 340, § 14, eff. July 1, 1990; Laws 2005, c. 169, § 1, eff. Nov. 1, 2005.

§19554.  Retiring officers  Request for permission to keep and bear arms  Issuance of commission  Exemptions.

A.  The retiring officer shall request in writing to the board of county commissioners of the county in which the officer retired for permission to keep and bear arms.  The board of county commissioners may grant said request and the sheriff of the county may issue a commission except in the following cases:

1.  When the retiring officer has been convicted of a felony involving moral turpitude;

2.  Where the officer is mentally or physically incapacitated and could not perform duties if recalled; and

3.  When good cause is shown that granting approval of the request would be detrimental to the public health, safety and welfare.

B.  Custody and possession of the sidearm and badge of sheriffs and their deputies that become deceased prior to retirement may be awarded by the board of county commissioners to a spouse or next of kin of the deceased employee under the same conditions listed in subsection A.

Added by Laws 1979, c. 107, § 2.  Amended by Laws 2002, c. 63, § 1, eff. Nov. 1, 2002.

§19555.  Retired sheriffs and deputies  Emergencies.

A retired sheriff or deputy may in times of great emergency or danger serve the county at the request of the Governor or the board of county commissioners of the county in which the officer retired.

Added by Laws 1979, c. 107, § 3.

§19-561.  Repealed by Laws 1937, p. 216, § 3.

§19-562.  Repealed by Laws 1937, p. 216, § 3.

§19563.  Shortwave radio transmitting stations and receiving sets  Regulation by Department of Public Safety.

The sheriff of each of the several counties of Oklahoma is hereby authorized, after first securing the permission of the Department of Public Safety and the Federal Communications Commission, to purchase, equip and install a shortwave radio transmitting station for the use of his office in apprehending criminals, preserving the public peace and safety in his county, in performing other duties pertaining to his office, and for the same purpose to purchase and install shortwave radio receiving sets in motor or other vehicles used by said sheriff and his salaried deputies in the performance of their official duties and at such other places in his county as he may deem necessary and proper; and after the installation thereof, to maintain and operate said shortwave radio transmitting station and receiving sets, said sheriff to have direct supervision of such maintenance and operation and, with the consent and approval of said board of county commissioners, to appoint and fix the compensation of such radio operators and mechanics as may be necessary to maintain and operate said system.  Such shortwave radio transmitting and receiving stations now installed and which may be installed under this act shall be regulated and supervised by the Department of Public Safety of the State of Oklahoma.

Added by Laws 1937, p. 216, § 1.

§19564.  Tax levy for purchase, equipment and installation  Annual appropriations and levies for maintenance.

The board of county commissioners and the excise board of each county of this state wherein a shortwave radio system has been authorized to be established as provided in Section 1 of this act, may make a sufficient appropriation and levy to purchase, equip and install said system and to maintain and operate the same to the end of the fiscal year during which said system was so purchased, equipped and installed, and may thereafter make sufficient annual appropriations and levies to maintain and operate said system.

Added by Laws 1937, p. 216, § 2.

§19565.1.  Establishment in certain counties  Superintendent  Appointment  Duties  Fingerprints and photographs.

A bureau of identification may be established and maintained, in the manner hereinafter provided, in any county having a population of more than forty thousand (40,000) as shown by the 1940 Federal Census, or any succeeding Federal Census, where the city designated as the county seat of such county has a population of more than fifteen thousand (15,000), as shown by the 1940 Federal Census, or any succeeding Federal Census.  The sheriff of any such county and the chief of police of the city designated as the county seat of such county shall have authority to establish said bureau of identification and to appoint, jointly, a person to serve as superintendent of the bureau, whose appointment shall be approved by the board of county commissioners and the governing board of the city.  The person selected as superintendent of said bureau shall carry on the duties of such bureau of identification for the benefit of both the county and city government in accordance with the standards of the Federal Bureau of Identification, and shall work in cooperation with all of its officers in the city, county and state and other counties and cities when called upon to do so in properly identifying criminals and in securing complete and accurate evidence for presentation in the prosecution of criminal cases, and he shall be a competent witness in courts of justice.  It shall be his duty to make rolled impressions of the fingerprints and to photograph all persons arrested and charged with the commission of a crime, as well as those held for investigation, for the purpose of determining the status of their prior life and the possibility of said person being a fugitive from justice and wanted by other jurisdictions including the federal government.  He shall make three or more copies of each person's fingerprints and photographs, filing one set with his local bureau of identification, and furnish one set to the Department of Public Safety, and one set to be furnished to the Federal Bureau of Identification, with requirements conforming to standards established by the Federal Bureau of Investigation under the National Defense Program as now provided by law and as may be hereafter provided for by law.

Added by Laws 1941, p. 63, § 1.

§19565.2.  Salary of superintendent  Expenses  Funds provided by excise board  Expenses borne jointly by county and city.

The superintendent of a bureau of identification established under the provisions of this act shall be paid a salary of not to exceed Two Thousand Dollars ($2,000.00) per year, to be fixed by the sheriff and the chief of police, and in addition thereto he shall be allowed mileage and other traveling expenses in an amount not to exceed Three Hundred Sixty Dollars ($360.00) per year, payable as expenses of the sheriff and on the same basis.  Provided, that in any county having a population of not less than fiftyfive thousand (55,000) and not more than sixty thousand (60,000), as shown by the last preceding Federal Decennial Census, such superintendent of the bureau of identification shall be paid a salary of not to exceed Five Thousand Dollars ($5,000.00) per year, to be fixed by the sheriff and the chief of police, and such superintendent shall be allowed two (2) assistants at salaries to be fixed by the sheriff and chief of police.  Funds necessary to purchase material and equipment to properly operate said bureau in accordance with the standards hereinabove prescribed shall be provided by the county excise board.  The salary, mileage and other traveling expenses of the superintendent and his assistants and the expenses incurred in maintaining his office and the bureau of identification shall be borne jointly in equal shares by the county and the city affected by the provisions of this act.

Added by Laws 1941, p. 64, § 2.  Amended by Laws 1957, p. 123, § 1.

§19565.3.  Qualifications of superintendent.

The qualifications of the superintendent of the bureau of identification herein provided shall be proven ability in the sciences of fingerprinting, photographing, moulage, handwriting and other kindred sciences pertaining to identification work as well as to assist in the preparation of all cases to be tried in any court, and he must be recognized by all courts, state and federal, as a qualified expert in the above named sciences of identification, and said officer shall maintain the standards now provided for by the state and federal government and as may be hereafter required.

Added by Laws 1941, p. 64, § 3.

§19570.  Abolition of office of county surveyor.

The office of county surveyor is hereby abolished.  All aerial photographs, maps, plats, field notes, drawings, specifications, other survey data and records, which can be used to locate, identify or reference survey monuments and property corners, not constituting the personal property of any county surveyor, shall be transferred to the custody of the county clerk of the county, and shall become a part of the official records of that office.

Added by Laws 1982, c. 45, § 2, operative Jan. 3, 1983.

§19-571.  Repealed by Laws 1980, c. 180, § 6, emerg. eff. May 13, 1980.

§19-571.1.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-572.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-573.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-574.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-575.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-576.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-577.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-578.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-579.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-580.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-581.  Repealed by Laws 1980, c. 111, § 6, eff. Oct. 1, 1980.

§19-582.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-583.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-584.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-585.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-586.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-587.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-588.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-589.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-590.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-591.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19591.1.  Removing, relocating, changing, obliterating or making unintelligible survey monument  Replacement  Recordation of corners.

A.  Any person who knowingly removes, relocates, changes, obliterates or makes unintelligible a survey monument shall be guilty of a misdemeanor and in addition shall be liable for the cost of reestablishing and resetting the monument and any actual damages incurred as a result of such actions.

B.  At such time as it may be necessary to remove, obliterate, cover or destroy any monument, the county surveyor or any other qualified land surveyor shall set new monuments from which may be established the location of the original monument and a new survey report shall be recorded as provided for original survey reports.

C.  All corners as required by this act that are included within the definitions of the Corner Perpetuation and Filing Act (65SS3116 through 65SS3123) shall be recorded with the Oklahoma Department of Libraries, State Archives and the county clerk.

Added by Laws 1980, c. 111, § 5, eff. Oct. 1, 1980.

§19-592.  Repealed by Laws 1982, c. 45, § 3, operative Jan. 3, 1983.

§19-621.  Repealed by Laws 1941, p. 462, § 1 and Laws 1943, p. 78, § 43.

§19622.  Bond of county treasurer.

The county treasurers shall be covered by the county blanket bond and it shall run to the state, and action may be brought thereon in the name of the state, for the use and benefit of the person or persons injured by a violation thereof.  In the event of defalcation by the county treasurer no surety shall be required to pay a greater portion of such loss than the ratio which its bond bears to the total bond required for the treasurer.  Such bond for the county treasurer in each county as set by each board of county commissioners shall be in the aggregate sum of not less than Fifty Thousand Dollars ($50,000.00).

Any surety or sureties on the bond of such county treasurer may at any time examine into, investigate and audit the books and records of such county treasurer for the purpose of determining whether said treasurer has performed the duties of his office faithfully and according to law and may, when such surety or sureties deem themselves insecure, upon thirty (30) days' written notice given to the board of county commissioners, withdraw and cancel their obligations as surety or sureties on such bond.

R.L. 1910, § 1729.  Amended by Laws 1931, p. 143, § 1; Laws 1933, c. 23, p. 52, § 1; Laws 1933, c. 206, p. 491, § 1; Laws 1975, c. 6, § 1, emerg. eff. Feb. 7, 1975.

§19623.  General duties - Direct deposit system.

It shall be his duty to receive all monies belonging to the county from whatever source they may be derived, and other monies which by law are directed to be paid to him, and all monies received by him for the use of the county shall be paid by him only on the warrants of the board of county commissioners, drawn according to law, and all other monies shall be paid over by him as provided by law.  Counties may implement a direct deposit system to have warrants transferred electronically to a financial institution.  The State Auditor and Inspector shall promulgate rules as necessary for the implementation and administration of a direct deposit system.

R.L. 1910, § 1730.  Amended by Laws 1993, c. 318, § 7, emerg. eff. June 7, 1993.

§19624.  Receipts for money received.

All tax receipts and other receipts for money received by the county treasurer shall be receipted in duplicate and the duplicate filed with the county clerk; but no receipt, except a tax receipt, shall be of any validity until it is countersigned by the county clerk.

R.L. 1910, § 1731.

§19625.  Other duties.

The treasurer shall be the collector of taxes, and shall keep his office at the county seat.  He shall be charged with the amount of all tax lists in his hands for collection, and credited with the amount collected thereon, and the delinquent list, and shall keep a fair and accurate current account of the moneys by him received showing the amount thereof, the time when, from whom, and on what account received, in cash, warrants, county or road orders; and if in warrants or orders, their kind, number or other designation, amounts for which they were drawn, interest due thereon, and the amounts of the receipts thereon endorsed, if any; also of all disbursements by him made, showing the time when, to whom, on what account, and the amounts paid; and he shall so arrange his books that the amounts received and paid on account of each separate and distinct fund or appropriation shall be exhibited in separate and distinct columns or accounts, and so as to show whether the same was received or paid in cash, or warrants or orders, and if either of the latter, their designation and other particulars as above required; and the county treasurer shall at all times exhibit such accounts when desired, to the state, county or school officers entitled to examine the same and shall at any time pay over the balance in his hands to them, upon receiving proper vouchers.

R.L. 1910, § 1732.

§19626.  Inspection of books, accounts and vouchers  Settlement with county commissioners.

The books, accounts, and vouchers of the county treasurer, and all moneys, warrants or orders remaining in the treasury, shall at all times be subject to the inspection and examination of the board of county commissioners, and at the regular meetings of the board in January and July of each year, and at such other times as they may direct, he shall settle with them his accounts as treasurer, and for that purpose he shall exhibit to them all his books, accounts and money, and all the vouchers relating to the same, to be audited and allowed, which vouchers shall be retained by them for evidence of his settlement; and if found correct the accounts shall be so certified; if not he shall be liable on his bond.

R.L. 1910, § 1733.

§19627.  County, city, town or school district  Insurance of buildings and property.

The governing board of any county, city, town, or school district, dependent or independent, is hereby authorized to insure or cause to be insured, at the cost of such municipality, any or all of the public buildings and property or other tangible and insurable assets owned or held by such municipality, in the name of the lawful treasurer of such municipality.  In event of destruction or damage to such buildings or property, or loss of other tangible and insurable assets, so insured, such treasurer shall demand and receive the moneys due on account of such insurance, and when so received, he shall deposit the same as other moneys belonging to such municipality and he shall credit the same to a special account on his records and it shall be used solely to rebuild, repair, or replace the property or assets so lost, damaged, or destroyed, and shall be disbursed in payment of lawful warrants drawn by such governing board for such purpose, the same as other public funds are disbursed.  If not so needed, upon resolution to that effect by the governing board, the same shall be considered income from sources other than ad valorem tax and credited to the general fund of such municipality.

R.L. 1910, § 1734.  Amended by Laws 1941, p. 64, § 1.

§19-628.  Repealed by Laws 1984, c. 163, § 21, eff. Nov. 1, 1984.

§19629.  Nonexistent assets due to bank failure, robbery, etc.  Determination of status  Liquidation from penalty and interest on delinquent taxes.

Upon presentation by the county treasurer to the county commissioners, either for purpose of accounting or settlement as by law required, or otherwise, of statements of account and balance sheets in which is disclosed an item or items of assets that amount to fiction, represented by bank accounts or securities that, because of bank failure, robbery, theft, embezzlement, or otherwise, are nonexistent, worthless, or unenforceable, then the county commissioners, judge of the district court and district attorney are hereby authorized, by quasijudicial proceedings, the judge of the district court presiding, to make a determination of the status of such item or items of assets; and upon first finding that such item or items have been carried on the treasurer's accounts fifteen (15) years or more without realization or abatement, they shall then proceed to further determination for purpose of correcting said accounts to procure a liquid condition.  If, after first finding said fifteen (15) years to have fully run, they find such fictitious, nonexistent, or worthless and unenforceable asset to be not identifiable as an asset of a corresponding fund liability account, they shall so state, and thereupon, by decree and order direct that the county treasurer henceforth apply and determine percentage, not exceeding twentyfive percent (25%) of the penalty and interest on delinquent taxes, as collected by him, that would otherwise be apportioned to the county under the statute, to the liquidation of such fictitious, nonexistent, or worthless asset, and to so continue until such account is closed by such liquidation.

Added by Laws 1929, c. 13, p. 12, § 1.  Amended by Laws 1943, p. 79, § 1.

§19630.  Monthly payments into State Treasury.

The treasurers of the several counties shall pay into the State Treasury all funds in their hands belonging thereto on or before the second Monday of each and every month of the year.

R.L. 1910, § 7423.  Amended by Laws 1915, c. 72, § 1.

§19631.  Failure, neglect or refusal to comply  Penalty  Removal from office.

Any treasurer who shall fail, neglect or refuse to comply with the requirements of Section 7423, shall forfeit and pay to the use of the State of Oklahoma, the sum of Twentyfive Dollars ($25.00) per day for each and every day that he shall so neglect, fail or refuse to comply with the requirements of said section, and in addition to such penalty shall forfeit, and be removed from office.

Added by Laws 1915, c. 72, § 2.

§19632.  Action for neglect of county treasurer.

It shall be the duty of the State Treasurer and he is hereby empowered to institute in the name of the state the necessary suits, actions and proceedings to enforce the provisions of this act, and in the event of the neglect, failure or refusal of the State Treasurer to bring such suits, actions and proceedings, then the same may be instituted and maintained on the relation of any citizen of the state.

Added by Laws 1915, c. 72, § 3.

§19633.  Payment Register  Recording of interest.

Each county treasurer is required to keep a book called the "Payment Register," in which he shall enter every warrant by him paid, specifying the date upon which the same was paid and canceled, from whom received, its number and the amount for which it was originally drawn.  Provided, that the county treasurer shall record the interest allowed and total amount paid on each group of warrants bearing the same registration date and presented for payment on the same date and need not separately record the interest allowed and total amount paid on each such warrant.  Said payment register shall be in form prescribed by the State Auditor and Inspector.

R.L. 1910, § 7426.  Amended by Laws 1974, c. 118, § 1, emerg. eff. May 1, 1974; Laws 1979, c. 30, § 81, emerg. eff. April 6, 1979.

§19-634.  Repealed by Laws 2004, c. 447, § 20, emerg. eff. June 4, 2004.

§19635.  Action against treasurer failing to make settlement.

If any county treasurer shall fail to make return, fail to make settlement or fail to pay over all money with which he may stand charged at the time and in the manner prescribed by law, it shall be the duty of the county clerk, on receiving instruction for that purpose from the State Auditor and Inspector, or from the county commissioners of his county, to cause suit to be instituted against such treasurer and his sureties or any of them in the district court of his county.

R.L. 1910, § 7430.  Amended by Laws 1979, c. 30, § 5, emerg. eff. April 6, 1979.

§19636.  Suspension of treasurer during action.

Whenever any suit shall have been commenced against any delinquent county treasurer as aforesaid the judge of the district court of such county may at his discretion suspend such treasurer from office pending the final termination of such suit and the board of county commissioners shall appoint some suitable person to fill such vacancy therein created as hereinbefore provided.

R.L. 1910, § 7431.

§19637.  When additional security required of treasurer.

The county commissioners may require the county treasurer to give additional securities whenever in the opinion of a majority of said county commissioners, the existing security shall have become insufficient and said commissioners are hereby also authorized and empowered to demand and receive from said county treasurer an additional bond as required by law, with good and sufficient security in such sum as said commissioners or a majority of them may direct whenever in their opinion more money shall have passed or is about to pass into the hands of said treasurer than is or would be recovered by the penalty on the previous bond.

R.L. 1910, § 7432.

§19638.  Failure to give additional bond vacates office.

If any county treasurer shall fail or refuse to give such additional bond within twenty (20) days from and after the day on which said commissioners shall have required said treasurer so to do, his office shall be declared vacant and another treasurer shall be appointed in accordance with the provisions of this chapter.

R.L. 1910, § 7433.

§19-639.  Repealed by Laws 1974, c. 118, § 2, emerg. eff. May 1, 1974.

§19-640.  Repealed by Laws 1993, c. 105, § 3, emerg. eff. April 23, 1993.

§19-641.  Embezzlement.

If any county treasurer or other officer or person charged with the collection, receipt, safekeeping, transfer or disbursement of the public money, or any part thereof, belonging to the state or to any county, precinct, district, city, town or school district of the state shall convert to the officer's or person's own use or to the use of any other person, body corporate or other association, in any way whatever, any of such public money, or any other funds, property, bonds, securities, assets or effects of any kind received, controlled or held by such officer or person by virtue of such office or public trust for safekeeping, transfer or disbursement, or in any other way or manner, or for any other purpose; or shall use the same by way of investment in any kind of security, stocks, loan property, land or merchandise, or in any other manner or form whatever; or shall loan the same, with or without interest, to any person, firm or corporation, except when authorized by law; or if any person shall advise, aid, or in any manner knowingly participate in such act, such county treasurer, or other officer or person shall be guilty of an embezzlement.  Upon conviction thereof, such county treasurer or other officer or person shall be punished as provided in subsection C of Section 1451 of Title 21 of the Oklahoma Statutes.

R.L. 1910, § 7437.  Amended by Laws 1982, c. 87, § 1, emerg. eff. April 1, 1982; Laws 1997, c. 133, § 151, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 71, eff. July 1, 1999; Laws 2002, c. 460, § 3, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 151 from July 1, 1998, to July 1, 1999.

§19642.  Treasurer's cash book and accounts.

The county treasurer shall keep a cash book, in which he shall enter an account of all money by him received, specifying in proper columns provided for that purpose the date of payment, the numbers of receipts issued therefor, by whom paid, and on account of what fund or funds the same were paid, whether state, county or school, road, sinking or other fund, or otherwise, and the treasurer shall keep an account of money received for and on account of taxes separate and distinct from moneys received on any other account, and shall also keep his account of money received for and on account of taxes levied and assessed for any one year separate and distinct from those levied and assessed for any other year.

R.L. 1910, § 7445.

§19643.  Treasurer's receipts.

Whenever the treasurer receives any money, warrant or order on account of licenses, fines or other account, except taxes charged on the tax roll, he shall make out the proper duplicate receipts for the same, and shall give one of said receipts to the person paying said money and the other to the county clerk within one (1) day thereafter in order that the treasurer may be charged with the amount thereof.  The treasurer shall then enter the same in his cash book as in case of money received for taxes, but in a separate and distinct series of numbers of receipts issued therefor; and no person shall receive such license or be discharged from obligation, by reason of such fine on account, until he shall have so delivered such duplicate receipt to the county clerk, and the treasurer shall so inform the person making the payment at the time of payment.

R.L. 1910, § 7446.  Amended by Laws 1957, p. 127, § 1.

§19-644.  Repealed by Laws 1993, c. 3, § 2, eff. Sept. 1, 1993.

§19-644.1.  Clerk to keep duplicate of treasurer's collections and deposits.

The county clerk shall keep and maintain, in a safe place, the duplicate copy of all daily collections and deposits made by the county treasurer as required by Section 115 of Title 19 of the Oklahoma Statutes and as furnished to the county clerk by the county treasurer.  The county clerk may keep a separate ledger of said transaction.

Added by Laws 1993, c. 3, § 1, eff. Sept. 1, 1993.

§19-645.  Cities and towns of less than 5,000 - Designation as treasurer - Reimbursement of county - Ordinance - Powers and duties.

The board of trustees, the city council, or the board of city commissioners of any incorporated town or city having a population of less than five thousand (5,000) inhabitants according to the last Federal Decennial Census, shall have the authority to designate the county treasurer as the official treasurer of such incorporated town or city having a population of less than five thousand (5,000) inhabitants according to the last Federal Decennial Census, who shall serve in such capacity without additional compensation, provided, however, that the board of trustees, the city council, or the board of city commissioners shall pay into the general revenue fund of the county, upon a claim filed by the county clerk an amount which the board of trustees, the city council, or the board of city commissioners and the board of county commissioners estimate will reasonably reimburse the county for supplies which the county treasurer might need to serve as treasurer of any incorporated town or city in the state.  The designation of the county treasurer as treasurer of the city or town shall be by ordinance and the voters of the city or town shall not elect a treasurer while the ordinance remains in effect.  When so designated, the county treasurer shall exercise all the powers and perform all of the duties of the office of treasurer of the city or town and his official bond as county treasurer shall stand for any and all moneys and securities belonging to the city or town which come into his hands.

Added by Laws 1941, p. 65, § 1.

§19646.  Reimbursement of county officers replacing stolen funds.

The board of county commissioners of any county of this state is hereby authorized to appropriate and the county excise board thereof to approve the appropriation of county funds to reimburse any county officer, county board, county commission, and all members and employees of either thereof who has paid or who will pay his personal funds into the county treasury for the loss of the public funds, whether of money, cash items, or securities, therein which were stolen from the cash drawer or any other receptacle provided by the county commissioners, or taken by force or other unlawful means from the custody of the county officer, county board, county commission, or their deputies, but only where said board of county commissioners have neglected to protect such insurable assets of the county against such hazard by insurance policy in force at the time of loss under authority of Section 627 of this title.

Upon a showing satisfactory to the county commissioners, that the county officer, county board, county commission, or their deputies was without fault in relation to such theft, robbery, holdup or other cause, such board of county commissioners are hereby authorized to allow and pay the county treasurer's verified claim therefor out of the appropriation provided for herein.

Added by Laws 1953, p. 84, § 1.  Amended by Laws 1989, c. 133, § 1, operative July 1, 1989.

§19-671.  Repealed by Laws 1943, p. 78, § 43.

§19-672.  Repealed by Laws 1943, p. 78, § 43.

§19-673.  Repealed by Laws 1943, p. 78, § 43.

§19-673a.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19-674.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§19681.  County treasurer official depository.

The county treasurer is hereby designated and made the official depository for all moneys, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind that may be received by any county officer, county board, county commission, or by any employee of either of such officers, boards or commissions by virtue or under color of office; and the said county treasurer shall be responsible on his official bond for the faithful performance of duty as such official depository.

Added by Laws 1917, c. 104, p. 161, § 1.

§19-682.  Duties of county officers - Credits - Worthless checks, etc. - Deposits by county treasurer - Interest.

It shall be the duty of each and every county officer, county board, county commission and all members and employees of either thereof, to deposit daily in the official depository designated in Section 681 of this title, all monies, checks, drafts, orders, vouchers, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind received or collected by virtue or under color of office, except that each county officer, county board, and county commission is hereby authorized to keep in the office, from this deposit, no more than One Thousand Five Hundred Dollars ($1,500.00) to be used for their change needs.  The amount so retained shall not be cumulative so that after each such deposit there shall not be on hand more than authorized by this section.  A notation of the retention of this money shall be made in the proper accounting records.  All checks, drafts, orders and vouchers so deposited shall be credited and cleared at par, and should payment be refused on any check, draft, order or voucher, should the same prove otherwise worthless, the amount thereof and any costs accruing thereon shall be a charge against the account theretofore credited with the same.  Each county officer is hereby authorized to assess and collect a fee of Twenty Dollars ($20.00) for each worthless check, draft, order or voucher.  All monies when so received by the county treasurer, as such official depository, shall be deposited in interestbearing accounts in financial institutions designated and qualified as county depositories as now provided by law and shall draw interest, subject to deduction of financial institution charges for maintaining, processing and collateralizing the account, at a rate of not less than three percent (3%) per annum on average daily balances, which interest shall be paid monthly; and, when collected, shall be credited to the respective funds and accounts so earning the same; provided, that all interest collected on monies deposited pursuant to the provisions hereof shall be paid into the county treasury monthly by the authority to whose financial institution account the same shall have accrued and shall be credited to the general or contingent fund of the county, except that in civil cases all interest earned on funds, other than court costs, deposited in court by litigants shall, when so ordered by the court upon deposit, be disposed of as the court orders.  This provision shall only apply to such deposit in excess of One Thousand Dollars ($1,000.00).

Added by Laws 1917, c. 104, p. 161, § 2.  Amended by Laws 1982, c. 218, § 1, emerg. eff. April 29, 1982; Laws 1983, c. 28, § 1, eff. Nov. 1, 1983; Laws 1988, c. 110, § 1, emerg. eff. April 4, 1988; Laws 1989, c. 133, § 2, operative July 1, 1989; Laws 1989, c. 336, § 1, eff. July 1, 1989; Laws 2002, c. 232, § 4, eff. Nov. 1, 2002.

§19683.  Monies, how credited and withdrawn.

All monies deposited in the official depository as provided in Sections 1 and 2 hereof, shall be credited to the account of the officers, board or commission or employee thereof so depositing the same and may be withdrawn, only in transfer of such parts thereof as may be due the county or its fund or funds under its management, or in distribution to the respective parties legally entitled thereto of such parts thereof as may have accrued as fees or expense money, and in refund of erroneous or excessive collections and credits, and in payment of legal claims and charges against any trust deposit or fund included in such account.  All withdrawals of monies from the said depository shall be made on the voucher of the authority making such deposit,  which said vouchers shall show on their face the character of claim or charge liquidated or the fund or funds to which transferred in the county treasury, and shall, when redeemed, be delivered monthly to the county clerk and receipted for by him.  It shall be the duty of the authority making any withdrawal to present the voucher therefor to the county treasurer for registration before delivery to the payee.  Upon such presentation, the county treasurer shall register the said voucher in its proper numerical order, certify such registration by his official signature, and designate on the face of said voucher the bank through which the same shall be paid.  Such voucher thereupon shall become the official draft of the county treasurer on such bank.  The treasurer shall keep a record of all vouchers so registered by him, showing therein the date of issue and registration of each voucher, by whom and on what account drawn, to whom payable, the purpose for which issued and the amount thereof, and the name of bank on which registered for payment.

Added by Laws 1917, c. 104, p. 162, § 3.  Amended by Laws 1951, p. 44, § 1.

§19684.  Time for payment to county treasury  Report of receipts.

All monies that shall be received during any calendar month by any county officer, county board, county commission or the members or employees of either thereof, accruing as a part of the funds of the county or municipal subdivision thereof, shall be paid into the county treasury,  that is, transferred from the official account of the officer, board, commission or employee of either thereof depositing the same, to the fund or funds of the county or municipal subdivision thereof to which the same belongs,  by the authority so receiving the same on or before the second Monday following the close of the calendar month in which such monies shall have been received; and it shall be the further duty of all such officers, boards, commissions, and the members and employees of either thereof, to make and file with the county clerk on or before the second Monday of each month, a verified report in writing showing the several sources, classes and amounts of money received by virtue or under color of office during the preceding calendar month, together with an itemized statement of the amount and purpose of all vouchers issued in disbursement, distribution and transfer thereof.

Added by Laws 1917, c. 104, p. 163, § 4.

§19685.  County treasurer may bring suit.

It shall be the duty of the county treasurer and he is hereby empowered to institute in the name of the state the necessary suits, actions and proceedings to enforce the provisions of this act, and in the event of the neglect, failure or refusal of the county treasurer to bring such suits, actions and proceedings, then the same may be instituted and maintained on the relation of any citizen of the state.

Added by Laws 1917, c. 104, p. 163, § 5.

§19686.  Penalty for violation.

Any official or employee thereof or any member or employee of any county board or county commission who shall fail, neglect or refuse to comply with the requirements of Section 682 of this title, or any other provision of this act, shall forfeit and pay to the use of the county the sum of Ten Dollars ($10.00) per day for each and every day that he shall so fail, neglect or refuse to comply with the requirements of said act, and shall forfeit and be removed from office; and, any such official who shall issue, sign, attest or utter any false or illegal voucher against any monies deposited, as in this act provided, shall be liable to the county on his official bond for a sum double in amount of any such illegal or fraudulent voucher, and shall be guilty of a felony and upon conviction thereof shall be punished by a fine in a sum of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) and by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

Added by Laws 1917, c. 104, p. 163, § 6.  Amended by Laws 1997, c. 133, § 152, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 72, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 152 from July 1, 1998, to July 1, 1999.

§19691.  Refund or payment only on voucher of county clerk.

All money collected through error by the county treasurer, and all other funds of whatsoever kind that shall come into his possession by virtue of office, except such as is required to be disbursed on warrant, bond, interest, coupon or depository voucher, shall be refunded or paid out as the case may be, only on voucher issued by the county clerk.  No county treasurer shall, after having filed with the county clerk any report of collections, make any refund of any part thereof, except in the manner as herein provided.

Added by Laws 1919, c. 241, p. 342, § 1.

§19692.  Filing and auditing of claims.

All claims for money, subject to refund or disbursement as in this act provided, shall be filed with the county clerk, who is hereby authorized to audit the same, and to issue his voucher for such amounts thereof as he may find to be due the respective claimants.

Added by Laws 1919, c. 241, p. 342, § 2.

§19693.  Rules and regulations  Forms.

For the purpose of carrying into effect the provisions of this act, and for its proper administration, the State Auditor and Inspector is hereby empowered to promulgate and enforce such rules and regulations as may be necessary but not inconsistent herewith, and he shall prescribe the forms of all claims, vouchers and other accounting stationery required under the provision hereof.

Added by Laws 1919, c. 241, p. 342, § 3.  Amended by Laws 1979, c. 30, § 82, emerg. eff. April 6, 1979.

§19-701.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-702.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-703.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-704.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-705.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-706.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-707.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-708.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-709.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-710.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-711.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-712.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-713.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19-714.  Repealed by Laws 1968, c. 132, § 2, eff. April 8, 1968.

§19731.  Tax levy to provide for buildings  Vote.

The board of county commissioners is authorized to provide for the construction or repairing of courthouses, jails or other necessary buildings, and make contracts on behalf of the county for building or repairing the same, and for the purpose of providing a fund for the payment of the cost of the same such board of county commissioners is hereby authorized and empowered to provide for the levy of a tax and to continue such provision from year to year for a period not exceeding five (5) years:  Provided, that such levy for such purpose, together with the levies for all other purposes shall not exceed the amount authorized by law:  Provided, further, that the money, raised by such levy, shall constitute a separate and distinct fund from all others in the hands of the county treasurer until the obligation assumed by the board of county commissioners under authority of this section shall have been discharged.  And provided, further, that no levy of taxes for the purposes of this section shall be made until after a majority of the legally qualified voters of said county, voting upon said proposition, shall have voted in favor of the expenditures whose payment is to be provided for by said levy or levies of taxes, at a general election at which said proposition shall be submitted, or at a special election called for the purpose of voting upon said proposition.  The proposition submitted at such general or special election shall be whether or not the board of county commissioners shall be authorized to expend the sum desired (stating such sum) for the building of a courthouse, jail, or other necessary building, and shall be arranged on the ballot in suitable and convenient form for voting.  Such special election shall be held as nearly as possible in conformity to the general election laws of the state; and at any such general or special election the votes upon the proposition submitted shall be counted and canvassed, the returns thereof made, and the results declared as nearly in conformity to the general election laws of the state as possible:  Provided, that notice of the submitting of such proposition to the voters of the county shall be given by the county clerk by publication in at least two newspapers published in said county and having a general circulation therein, for not less than thirty (30) days immediately prior to said election:  And provided, further, that if there is only one paper published in such county, publication in that paper for the required time shall be sufficient; and if no paper be published therein, notice of such election shall be given by posting up written or printed notices thereof for the required time, at least one in each voting precinct of such county at the most public places in said precinct.

R.L. 1910, § 1619.

§19732.  Buildings to be erected when fund sufficient.

After a building fund has been accumulated, either from the proceeds of the sale of town lots or from any other source, it shall be the duty of the board of county commissioners within one year from the time such fund becomes available, to proceed to the erection of the necessary county buildings including a jail, if such fund shall in the judgment of the board be sufficient for that purpose.

R.L. 1910, § 1620.

§19733.  Advertisement for bids  Bids  Bond of contractor.

The board of county commissioners shall cause an advertisement for bids for the erection of such buildings to be printed in some newspaper printed in the county, or of general circulation therein if there be no newspaper published in said county, for a period of at least thirty (30) days prior to the date set for the opening of bids, and in such other newspapers in the state as the board may deem advisable.  Such advertisement shall give the place where the plans and specifications may be examined, the date on which bids will be opened, the time which will be allowed for the completion of such building, and such other information as the board may direct.  Bids may be opened, considered, passed upon, and contracts for the erection of said buildings let at any regular session of said board, or at a special session thereof called for such purpose, but in all cases the bids must be opened and contracts let in open session of said board.  The lowest responsible bid must in all cases be accepted unless all bids are rejected, and the contract for such buildings shall be so conditioned that not more than ninety percent (90%) of the price agreed to be paid for the construction thereof shall be paid until the terms of the contract shall have been fully complied with and the buildings completed to the satisfaction of the board and accepted by them.  The said board of county commissioners may require to be filed with each bid a bond, or in lieu thereof a certified check, conditioned that the bidder will enter into a contract with approved security for the performance of the work in accordance with the plans and specifications in case his bid be accepted, and, when such contract is awarded to any such bidder, such bidder shall execute to the county a good and sufficient bond in the sum of such contract, with two or more sureties, to be approved by the board of county commissioners, conditioned for the faithful and full performance of such contract.

R.L. 1910, § 1621.  Amended by Laws 1963, c. 43, § 1, emerg. eff. April 24, 1963.

§19734.  Contracts for sites, purchases, repairs, etc.  Bonds  Elections.

Whenever the board of county commissioners of any county considers it to be to the best interest of the county to acquire sites, purchase, erect, repair, remodel, equip and furnish a courthouse or jail, they shall have power to contract for the acquisition of sites, purchase, erection, repair, remodeling, equipping and furnishing of same and to issue bonds in payment therefor.  Provided, however, that the bonds shall not be issued until the question shall have first been submitted to the people of the county and a threefifths (3/5) majority of the qualified voters voting at any general election, or special election called by the board of county commissioners for the purpose, shall have declared by their votes in favor of issuing such bonds.

R.L. 1910, § 1625.  Amended by Laws 1955, p. 160, § 1; Laws 1959, p. 103, § 1.

§19735.  Conditions of calling election.

Before the board of county commissioners shall determine to call an election as provided under the preceding section to purchase or erect a courthouse or jail they shall cause to be made upon the records of their proceedings a statement showing the assessed valuation of the taxable property within the county, as shown by the last annual equalized assessment roll of taxable property within said county taken for the purpose of taxation, and in force and effect at the time, together with all outstanding indebtedness of every class and character whatsoever, and the cash in the hands of the county treasurer for county use with the amount of the bonds proposed to be issued.

R.L. 1910, § 1626.

§19736.  Notice of election.

The board of county commissioners shall give thirty (30) days' notice of the election upon the question of issuing said bonds, by publication in two weekly newspapers of general circulation published at the county seat of the county, unless there be but one weekly newspaper, in which event that one shall be sufficient; and if there be no weekly newspaper, then by five notices posted in five public places within the county.  The notices of election shall contain the statement of the county commissioners, as provided by the preceding section, date of election, amount of bonds proposed to be issued and whether for courthouse or jail or for both courthouse and jail.  The notices shall be signed by the chairman of the board of county commissioners and attested by the county clerk.

R.L. 1910, § 1627.

§19737.  Majority vote necessary  Sale of bonds.

If a majority of the legal votes cast at the election be for the issuing of the bonds, the commissioners shall proceed at once to the issuing of same and shall deliver the bonds to the treasurer of the county, who shall be chargeable therefor upon his official bond.  The treasurer, by and with the advice of the commissioners, shall proceed to sell said bonds and retain the proceeds thereof to be paid upon the orders of the commissioners as the same shall be needed:  Provided, however, that said bonds shall not be sold for less than ninetyfive cents ($0.95) on the dollar.

R.L. 1910, § 1628.

§19738.  Character of bonds.

Bonds issued shall bear interest at a rate not to exceed the maximum rate provided by Section 498.1 of Title 62 of the Oklahoma Statutes, payable semiannually, and of denomination of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) each.  The entire amount shall be paid within twentyfive (25) years.  The bonds shall be signed by the chairman of the board of county commissioners and countersigned by the county clerk.  They shall be recorded by the county clerk and by the State Auditor and Inspector, both of whom shall endorse the same on the back thereof.  Facsimile signatures may be used as provided in the Registered Public Obligations Act of Oklahoma.

R.L. 1910, § 1629.  Amended by Laws 1979, c. 30, § 6, emerg. eff. April 6, 1979; Laws 1983, c. 170, § 30, eff. July 1, 1983.

§19-739.  Repealed by Laws 1941, p. 462, § 1.

§19740.  Use of sinking fund  Warrants against estimated proceeds of tax levy.

The board of county commissioners, district judge and county judge of any county in this state may use for the purpose of erecting, remodeling or rebuilding a courthouse or jail, or both, at the county seat, all or any portion of the sinking fund of the county derived from penalties, interest and forfeitures accrued, or to accrue, and in addition thereto, where a mill tax for courthouse or jail purposes has been, or may be voted by a majority of the qualified electors of said county covering a period of years, the county commissioners, district judge and county judge of said county may make an estimate of the amount that the said levy together with the sinking fund, interest and penalties so derived will raise during the entire period of time for which said mill levy has been or may be voted, based on the average valuation of the property in said county for the last past five (5) years and may contract for and cause to be erected a courthouse and jail, or either in said county, at the county seat thereof, and may draw warrants against said estimate in payment therefor, which shall be a legal charge against said county, payable out of the fund thus derived.  Said warrants to be issued in amount not to exceed One Thousand Dollars ($1,000.00) each, and when funds accumulate in the county treasury to the credit of said fund sufficient to pay one or more of said warrants the county treasurer shall give notice by publication in a newspaper published in said county that the money is available to pay said warrants, or warrant, giving the number and date of said warrant or warrants, and unless said warrant, or warrants, are presented for payment within thirty (30) days from the date of said publications, said warrants, or warrant, so advertised shall cease to draw interest.  Said contract for the building as aforesaid shall be approved by the county commissioners, district judge and county judge of said county.  This act shall not be construed as affecting or repealing any existing law and shall be cumulative in its operation and effect.

Added by Laws 192324, c. 111, p. 133, § 1.

§19-741.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§19-742.  Repealed by Laws 1968, c. 412, § 20, eff. May 17, 1968.

§19743.  Jail facilities  Adjoining counties  Contracts.

In counties where the county jail is not in a condition to be used, the county commissioners are authorized and empowered to enter into a contract with the county commissioners of an adjoining county for the use of such county's jail facilities, and may authorize payment therefor in an amount not to exceed One Hundred Dollars ($100.00) per month for the care and custody of each prisoner.

Added by Laws 1968, c. 5, § 1, emerg. eff. Jan. 26, 1968.

§19-744.  Use of private prison contractors.

A.  Upon the recommendation of the County Jail Trust Authority formed pursuant to Section 904.1 of this title, the board of county commissioners of each county may enter into contracts with private contractors for the management and operation of any jail owned by the county or for the incarceration of inmates in jail facilities owned and operated by private contractors.  Such services shall meet any standards prescribed and established for county jails, including but not limited to standards concerning internal and perimeter security, discipline of inmates, employment of inmates, and proper food, clothing, housing, and medical care.   The contracts may be for a period not to exceed fifty (50) years subject to annual appropriations by the county excise board.  The contracts shall be valid for a fiscal year only if the county excise board provides an appropriation for the contract for that fiscal year.

B.  A comprehensive file for all private contractors interested in and capable of managing or operating a county jail or incarcerating inmates in a facility owned and operated by the contractor shall be maintained by the county.  These files shall include a completed application form, a resume of the contractor's staff and capability, completed performance evaluation form for past projects on which the contractor has provided jail services to the county, a list of past contracts with the county, and a list of contracts to provide similar services to other political subdivisions of this state or other states.

The file shall include the mailing address of each private contractor.

Any contractor may request at any time to be included in the comprehensive file, and shall be so included within twenty (20) days of the request.

The board of county commissioners may solicit evaluation of work done by contractors from the state, other political subdivisions, or members of the private sector, which evaluation shall be part of the comprehensive file.

C.  The board of county commissioners shall define the scope of a proposed project, determine the various project components, phases and timetables, and prepare detailed project descriptions to guide prospective contractors.

D.  If the county intends to secure the services of private contractors, all contractors included in the file shall be notified through the mail of such intent.  Such notification shall contain the following information:

1.  Description and scope of the project or projects;

2.  Estimated cost and time schedule for project;

3.  Funds available, including federal, state or other participation;

4.  Last date for submitting notice of interest in performing services to the board of county commissioners; and

5.  Other pertinent data.

Private contractors desiring consideration shall meet the requirements of this section and to be considered shall submit a letter expressing interest in the project to the board of county commissioners within thirty (30) days of the postmark date of the letter of notification mailed by the board.  Contractors shall have on file an application form not over twelve (12) months old.

E.  The board shall review the files of the private contractors desiring consideration for the project, and shall select no fewer than three and no more than five contractors for more detailed consideration.  This initial screening should consider the requirements of the project and the bid received, as well as the following factors to be determined from the file, and replies to inquiries to former clients:

1.  Specialized experience in the type of work contemplated;

2.  Capacity of the contractor to accomplish the work in the required time; and

3.  Past performance, from the performance evaluation form.

The board shall award the contract to the contractor whose qualifications and project proposal most substantially meet the criteria of the project description.

F.  The board shall negotiate the contract with the selected contractor, which contract shall include a fair and reasonable fee.  If the board and the first-choice contractor cannot reach an agreement, their negotiations shall be terminated and negotiations with the second-choice contractor shall commence.  If the board and the second-choice contractor cannot reach an agreement, their negotiations shall be terminated and negotiations with the third-choice contractor shall commence.  If the board and the third-choice contractor cannot reach an agreement, then all negotiations shall be terminated.  Should the board be unable to negotiate a satisfactory contract with any of the three selected contractors, the board shall select additional contractors in order of their competency and qualifications and shall continue negotiations in accordance with the provisions of this section until an agreement is reached.

G.  Should there be an inadequate expression of interest in the project, the board of county commissioners shall confer to add additional contractors for consideration which are known to be appropriate for the project.

H.  No contract authorized by the provisions of this section shall be awarded until the private contractor demonstrates to the satisfaction of the board of county commissioners:

1.  That the contractor has the necessary qualifications and experience to provide the services specified in the contract;

2.  That the contractor has the necessary qualified personnel to implement the terms of the contract;

3.  That the financial condition of the contractor is such that the terms of the contract can be fulfilled;

4.  That the ability of the contractor to obtain insurance or provide self-insurance to:

a. indemnify the county against possible lawsuits arising from the operation of jail facilities by the contractor, and

b. compensate the county for any property damage or expenses incurred due to the operation of jail facilities; and

5.  That the contractor has the ability to comply with applicable court orders and jail standards.

I.  The sheriff of the county or a person designated by the board of county commissioners shall monitor and report to the board of county commissioners on the implementation of the contract.  The board of county commissioners, the county sheriff and the County Jail Trust Authority shall be immune from liability for the acts or omissions of the private contractor.

J.  A private contractor, in implementing a contract pursuant to the provisions of this section, shall not be bound by state laws or other legislative enactments which govern the appointment, qualifications, duties, salaries or benefits of jailers or other employees of the jail facilities, except that any personnel authorized to carry and use firearms shall comply with the certification standards required by the provisions of Section 3311 of Title 70 of the Oklahoma Statutes and be authorized to use firearms only to prevent the commission of a felony, to prevent escape from custody, or to prevent an act which would cause death or serious bodily injury to the personnel or to another person.

K.  A county is authorized to lease real property and improvements thereon to a private contractor in conjunction with a contract for private management of a jail facility located or to be built on the property.  The lease may be entered into for periods up to fifty (50) years.

L.  Any contract between a county and a private contractor, whereby the contractor provides for the housing, care, and control of inmates in a facility owned and operated by the contractor, shall contain provisions granting the county the option at the beginning of each fiscal year to purchase, at a predetermined price any such facility.

M.  Any contract between a county and a private prison contractor for jail management or housing shall contain provisions granting the county the right to terminate such contract for cause upon giving a sixty-day written notice.

N.  The provisions of this section shall not impair any contract between a County Jail Trust Authority and a private contractor for the management and operation of any county jail entered into prior to November 1, 2001, or the renewal, extension, or continuation of such contract.  Despite any provision to the contrary in this section, each County Jail Trust Authority which has entered into a contract with a private contractor for the management and operation of any county jail prior to November 1, 2001, may enter into an additional contract or contracts with a private contractor for the management and operation of its county jail.  Each contract may be for a period not to exceed fifty (50) years, and the services pursuant to each contract shall meet any standards prescribed and established for county jails, including, but not limited to, standards concerning internal and perimeter security, discipline of inmates, employment of inmates, and proper food, clothing, housing and medical care.

Added by Laws 1987, c. 80, § 6, operative July 1, 1987.  Amended by Laws 2001, c. 176, § 1, eff. July 1, 2001.

§19745.  Sale of courthouse  Appraisal  Leaseback  New facilities.

The board of county commissioners of any county may sell the courthouse of the county together with the real property upon which the courthouse is located if the contract price for such sale equals or exceeds the appraised value of the courthouse and real property upon which the courthouse is located.  Such appraisal shall be made by the county assessor of the applicable county.  The sale authorized by this section may only be made if, as part of the contract for sale, the purchaser agrees to lease the conveyed premises to the county until the county provides new courthouse facilities, whether by purchase, construction, remodeling, lease or some combination thereof.  Such new facilities shall be provided within three (3) years from the date of the conveyance of the existing courthouse to the purchaser.  The new facilities may be provided in whole or in part from proceeds of the sale of the existing county courthouse, including principal and interest.

Added by Laws 1988, c. 110, § 2, emerg. eff. April 4, 1988.

§19-746.  Liability for cost of medical care to defendant in custody of county jail.

When a defendant is in the custody of a county jail, the custodial county shall only be liable for the cost of medical care for conditions that are not preexisting prior to arrest and that arise due to acts or omissions of the county.  Preexisting conditions are defined as those illnesses beginning or injuries sustained before a person is in the peaceable custody of the county's officers.

An inmate receiving medical care for a preexisting condition or a condition not caused by the acts or omissions of the county shall be liable for payment of the cost of care, including but not limited to, medication, medical treatment, and transportation costs, for or relating to the condition requiring treatment.  The court shall order the offender to reimburse the sheriff for all medical care and treatment for preexisting conditions and injuries except for amounts collected pursuant to Section 531 of this title.

Added by Laws 1991, c. 166, § 3, eff. July 1, 1991.  Amended by Laws 1998, c. 290, § 2, eff. July 1, 1998.

§19-746.1.  Medical Expense Liability Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State and Education Employees Group Insurance Board to be designated the "Medical Expense Liability Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received from fees assessed pursuant to Section 5 of this act.  All monies accruing to the credit of the fund shall be appropriated and may be budgeted and expended by the State and Education Employees Group Insurance Board for qualified medical expenses for inmates or persons in the custody of a county or city jail pursuant to the criteria set forth in Section 5 of this act.  A portion of the Medical Expense Liability Revolving Fund shall be used for the costs the Board incurred in administering such monies.

Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2003, c. 319, § 4.

§19751.  Governing bodies of cities authorized to contract with county commissioners.

The governing bodies of the cities of this state are hereby empowered and authorized to enter into a contract with the county commissioners of the county in which such city is located for the purpose of erecting, maintaining or operating a building to be used for a city hall and courthouse purpose or for a county and city jail or either or both of them, upon such terms or conditions as may be agreed upon between the two contracting bodies.

Added by Laws 1931, p. 113, § 1.

§19752.  County commissioners authorized to contract with governing body of city.

The county commissioners of any county of this state are hereby authorized to enter into a contract with the governing body of any city, the county seat of such county, for the purpose of erecting, maintaining or operating a building to be used for city hall and county courthouse purposes or as a countycity jail or either or both of them, on such terms and conditions as may be agreed upon by the parties thereto.

Added by Laws 1931, p. 114, § 2.

§19753.  Use of property owned by city or county.

The county commissioners or the governing body of any city entering into the above described contract are hereby authorized to use any property owned by either said county or city, for the purpose of erecting thereon, said building or buildings on such terms and such conditions as may be agreed upon between said county commissioners and said governing body of such city.

Added by Laws 1931, p. 114, § 3.

§19754.  Use of proceeds of sale of property by city or county.

The county commissioners or the governing body of any city entering into the above described contract are hereby authorized to use such funds of said city or county as may be derived from the sale of real or personal property belonging to said city or county, irrespective of the purpose for which said property has been used.  That said funds so derived from the sale of any city or county property may be combined with any other available funds of said city or county for the purpose of erecting said building or buildings, pursuant to a contract entered into under the provisions of this act.

Added by Laws 1931, p. 114, § 4.

§19755.  Effect of partial invalidity.

If any part of this act is declared unconstitutional by the Supreme Court of the State of Oklahoma, that part of said act not declared unconstitutional shall remain in full force and effect.

Added by Laws 1931, p. 114, § 5.

§19756.  Powers of cities and counties not limited by act.

Nothing herein shall limit in any way any of the power of said cities and counties now existing.

Added by Laws 1931, p. 114, § 6.

§19761.  Insurance proceeds  Use to restore building or records.

In all counties of the State of Oklahoma where the courthouse, or any part thereof, or the records of the county, or any part thereof, have been destroyed by fire, lightning, windstorm, or by any act of God, the board of county commissioners of such county shall have power and authority to use any insurance money, or money collected by them from insurance on said property, or any money in the treasury to the credit of such county in the courthouse fund, or any part thereof, to restore, rebuild, and make anew any such courthouse, or part thereof, or the records of the county, or any part thereof, and when such insurance money has been collected, said board of county commissioners shall have power and authority to pay out of such moneys and funds the cost of the restoration of such property or part thereof by warrants drawn and issued upon the filing and allowance of verified claims as now provided and required by law, or without notice or bid when in the judgment of the board of county commissioners said courthouse can be built, equipped and supplies can be bought at a lower and better price.

Added by Laws 1933, c. 191, p. 419, § 1.

§19762.  Insurance  Courthouse fund  Use of to purchase equipment and supplies.

The board of county commissioners of such county shall have power, in addition to all other power they now possess by law, to use any part of any moneys collected by the county for insurance on such destroyed property, and the courthouse fund, to purchase any books, blank books, stationery, fixtures, furniture, typewriters, adding machines, and other equipment and supplies as may be, or shall be, necessary to restore the lost or destroyed records, fixtures, supplies and equipment of such county, where the same has been destroyed as aforesaid.

Added by Laws 1933, c. 191, p. 420, § 2.

§19763.  Funds  Use of without appropriation.

Such board of county commissioners shall have power to use such money and funds that may be paid in to such county from any such insurance, without the same being appropriated by the excise board, and such money or funds shall not be considered by the excise board in making appropriations for current expenses as money received from sources other than ad valorem taxes.

Added by Laws 1933, c. 191, p. 420, § 3.

§19764.  Assessment lists and rolls  Replacing  Deputy county assessors.

The board of county commissioners shall have power and authority, where the assessment lists, assessment rolls, or abstracts thereof, or the tax lists, or tax rolls, or any part thereof, for any year or years have been lost or destroyed, as above set out, to cause another, or other, assessments of the taxable property in said county to be made for any such year or years, and in order to make such assessments and to make such assessment lists, rolls, or abstracts thereof, or tax lists, rolls, or abstracts thereof, the county commissioners may employ such number of deputy county assessors on the recommendation and nomination of the county assessor as in the judgment of the board of county commissioners will be necessary to make the assessment of the taxable property of the county and to prepare assessment lists, rolls, and abstracts thereof, and tax lists and tax rolls, in the shortest possible time that will be to the best interest of the county.

Added by Laws 1933, c. 191, p. 420, § 4.

§19765.  Proclamation  Publication and posting  Persons holding tax receipts  Duty.

In all such cases where the tax rolls and the records of the county treasurer's office, pertaining to the taxes on any of the property in the county, have been destroyed as aforesaid, the board of county commissioners shall have power and authority to order and direct, by proclamation in some weekly newspaper for three successive issues and by posting one copy of said resolution and proclamation on the front door of each and every school house in said county, that all persons holding tax receipts for three (3) years immediately prior to the first publication of said proclamation, for the past three (3) years, shall be required to present the same to the county treasurer, that he may give proper credit for the taxes against said property, and upon a failure of any person so to present said tax receipts within ninety (90) days after publication and posting of such resolution or proclamation the presumption shall be that the taxes for such year or years have not been paid, and if such delinquent taxpayer shall fail within six (6) months to make satisfactory proof to the board of county commissioners that the taxes on such property have been paid, then it shall be conclusively presumed that the taxes on such property have not been paid prior to the time the records thereof were destroyed.

Added by Laws 1933, c. 191, p. 420, § 5.

§19766.  Taxes  Action to foreclose lien.

When such time shall have elapsed that it is conclusively presumed that the taxes on any such property have not been paid, then the board of county commissioners shall have power and authority to order and direct that the district attorney file an action in the district court to foreclose the lien of the county on such property for the unpaid taxes thereon, and the proceedings to foreclose any such lien for the unpaid taxes shall be the same as the foreclosure of a mortgage for default in payment, and without appraisement; provided, that any number of persons may be made parties defendant in the same action.

Added by Laws 1933, c. 191, p. 421, § 6.

§19767.  Audits  Destroyed records  Apportionment of cash on hand.

The board of county commissioners of any county where the county, township, school district, or other municipal ledger or ledgers, or any other record, or any part thereof, have been destroyed as above set forth, and where there is a total or partial lack of record as to the balance of cash on hand to the credit of the various funds of each of the municipal subdivisions of such county, shall have power and authority, upon such reasonable regulations and resolutions as such board shall make, to audit and apportion or have audited and apportioned and determined, the balance of cash on hand to the credit of the various funds of each of such municipal subdivisions of such county.

Added by Laws 1933, c. 191, p. 421, § 7.

§19768.  State Auditor and Inspector  Budgets and estimates  Delivery to county clerk.

The State Auditor and Inspector is hereby authorized and directed to deliver to the county clerk all county, school district, city and township budgets and estimates in his possession for the purpose of enabling the county to remake a portion of the financial records lost or destroyed by fire, lightning, windstorm or by any act of God, and the county clerk shall execute a receipt therefor and retain the same in his possession for such a time as is reasonable for the preparation of the records of said county.

Added by Laws 1933, c. 191, p. 421, § 8.  Amended by Laws 1979, c. 30, § 7, emerg. eff. April 6, 1979.

§19769.  Courthouse fund and other monies  Purchase of material without bids.

The board of county commissioners of any such county is hereby authorized to expend any such money provided under the provisions of this act available for the construction of a courthouse, and any money on hand in county treasury to the credit of the courthouse fund, to purchase, without bids, material for the construction of said courthouse, employ skilled and common labor and to purchase equipment and office supplies to furnish said courthouse.

Added by Laws 1933, c. 191, p. 421, § 9.

§19770.  Board of county commissioners  Powers and duties to be additional.

The powers and duties herein conferred on the board of county commissioners shall be in addition to the powers and duties now provided by law and the remedies herein provided are hereby declared to be cumulative.

Added by Laws 1933, c. 191, p. 422, § 10.

§19-771.  Repealed by Laws 1999, c. 359, § 8, eff. Nov. 1, 1999.

§19-772.  Repealed by Laws 1968, c. 412, § 20, eff. May 17, 1968.

§19-773.  Repealed by Laws 1968, c. 138, § 9.

§19-774.  Repealed by Laws 1999, c. 359, § 8, eff. Nov. 1, 1999.

§19-775.  Repealed by Laws 1999, c. 359, § 8, eff. Nov. 1, 1999.

§19-776.  Repealed by Laws 1999, c. 359, § 8, eff. Nov. 1, 1999.

§19-777.  Repealed by Laws 1999, c. 359, § 8, eff. Nov. 1, 1999.

§19-778.  Repealed by Laws 1999, c. 359, § 8, eff. Nov. 1, 1999.

§19781.  Bonds authorized.

All counties in the State of Oklahoma are hereby authorized to issue bonds for the purpose of purchasing sites, erecting and constructing county hospitals, including alterations, additions to, and enlargements of existing hospital buildings in such county, such bonds to be issued as hereinafter provided.

Added by Laws 1919, c. 273, p. 386, § 1.  Amended by Laws 1941, p. 66, § 1.

§19782.  Resolution of necessity  Petition  Notice of election.

Upon the adoption by the county commissioners of a resolution declaring the necessity therefor, or whenever twenty percent (20%) of the qualified voters of any county of this state, as determined by the last previous general election, shall petition the board of county commissioners of such county to call an election for the purpose of issuing bonds to purchase sites, erect and construct county hospitals, including alterations, additions to and enlargement of existing hospital buildings, it shall be the duty of said county commissioners to call an election and give notice thereof in two (2) daily or weekly newspapers of general circulation published at the county seat of the county; provided, that if there be one daily or weekly newspaper published in such county, in that event one shall be sufficient, and such notices shall be published for four (4) consecutive weeks.  If there is no daily or weekly newspaper published in such county, then printed notices shall be posted in one of the most public places in each voting precinct of the county at least thirty (30) days prior to said election.  Said petition calling for said election shall name the amount of bonds to be issued and shall state the time of holding said election, which shall not be less than thirty (30) days from the first publication of any notice or the posting of said notice, and shall state for what purposes the hospital is to be used.

Added by Laws 1919, c. 273, p. 386, § 2.  Amended by Laws 1925, c. 79, p. 127, § 1; Laws 1941, p. 66, § 2.

§19783.  Holding of election  Ballots.

Said election shall be held at the time designated in said notice, at which printed ballots shall be cast, on which shall be printed "For Bonds" and "Against Bonds."

Added by Laws 1919, c. 273, p. 387, § 3.

§19784.  Issuance and sale of selfliquidating or general obligation bonds.

If at said election threefifths of the voters voting thereon shall vote in favor of the issuance of hospital selfliquidating revenue and/or general obligation bonds, the board of county commissioners shall proceed at once to the issuing of same and shall deposit the bonds in the treasury of the county, the treasurer being responsible and chargeable therefor on his official bond.  The board of county commissioners shall proceed to sell said bonds and deposit the proceeds from the sale thereof in the treasury of said county which money shall be paid out by the treasurer upon the orders of the board of county commissioners from time to time as the same shall be needed; provided, however, that said bonds shall not be sold for less than par value thereof and accrued interest thereon.

Added by Laws 1919, c. 273, p. 387, § 4.  Amended by Laws 1925, c. 79, p. 127, § 2; Laws 1970, c. 286, § 1, emerg. eff. April 27, 1970.

§19785.  Issuance of bonds  Interest.

Bonds issued as herein provided shall be made payable and be issued as provided by law, bearing interest at a rate not to exceed the maximum rate provided by Section 498.1 of Title 62 of the Oklahoma Statutes.

Added by Laws 1919, c. 273, p. 387, § 5.  Amended by Laws 1925, c. 79, p. 127, § 3; Laws 1970, c. 286, § 2, emerg. eff. April 27, 1970; Laws 1983, c. 170, § 31, eff. July 1, 1983.

§19786.  Tax levy  Annual report  Estimate of needs  Issuance of revenue bonds.

As to general obligation bonds, it shall be the duty of the officers charged by law with the levying of taxes for county purposes to levy annually an amount sufficient to pay the interest due each year on the bonds issued hereunder and at the proper time, and in addition thereto, to levy an amount sufficient to pay part of the principal as the same becomes due.

The board of control shall, at the written request of the board of county commissioners before the end of each fiscal year, file with the board of county commissioners a report of their proceedings with reference to such hospital, and shall also file a financial statement and estimate of needs, and shall at the proper time certify the amount necessary to maintain and improve said hospital for the ensuing year.

The excise board of any county in this state which operates a county hospital shall make an annual levy of not less than onefourth of one mill on all the taxable property of the county, the proceeds of which shall be credited by the county treasurer to the county hospital fund, the purpose of this levy being to supply funds for the care of the county charity patients, and shall levy annually an amount sufficient to maintain such county hospital.

Provided, that in considering and fixing appropriations the excise board shall take into account as an item of income from sources other than ad valorem tax the gross operating receipts of the hospital for the previous fiscal year.

As to selfliquidating revenue bonds, any county may, by its board of county commissioners, issue negotiable revenue bonds of the county, for the purpose of constructing a county hospital, or making alterations or additions to a county hospital.  Such revenue bonds shall be issued in the same manner as revenue bonds issued by an independent school district to construct recreational facilities under the provisions of Title 70 of the Oklahoma Statutes, Sections 821.1 through 821.9, inclusive.  The bonds shall be secured by a pledge of and shall be payable from the net revenues of the county hospital.  Provided, that the hospital shall be operated in the same manner as a county hospital constructed from the proceeds of general obligation bonds.

Added by Laws 1919, c. 273, p. 387, § 6.  Amended by Laws 1925, c. 79, p. 128, § 4; Laws 1939, p. 220, § 1; Laws 1951, p. 45, § 1; Laws 1953, p. 505, § 1; Laws 1970, c. 286, § 3, emerg. eff. April 27, 1970.

§19787.  Site and building.

Out of the proceeds of said bonds the county commissioners shall proceed to purchase a suitable site for the erection of such county hospital and to erect said building on said site, or to alter, add to, or enlarge existing hospital buildings in accordance with the plans and specifications to be prepared by an experienced architect and submitted to said board of county commissioners, which plans and specifications shall have been approved by the board of control hereinafter created.  Said board of control shall be responsible for selecting an experienced licensed architect.

Added by Laws 1919, c. 273, p. 387, § 7.  Amended by Laws 1925, c. 79, p. 128, § 5; Laws 1941, p. 66, § 3; Laws 1970, c. 286, § 4, emerg. eff. April 27, 1970.

§19-788.  Contracts - Bids - Notice - Preference - Uncompleted contracts - Payment of personal property taxes.

(a) All contracts for county hospital construction work, alteration, additions, or repairs exceeding Five Thousand Dollars ($5,000.00) in any calendar year, shall be let to the lowest responsible bidder or bidders after notice of publication in a newspaper of general circulation published in the county where the work is to be done in two consecutive weekly issues of the newspaper.  Each bid shall be accompanied by a certified or cashier's check equal to five percent (5%) of the bid or Ten Thousand Dollars ($10,000.00), whichever is the smaller, which shall be deposited with the board of control as a guaranty, and forfeited to the county treasurer to the credit of the county hospital fund in the event the successful bidder fails to comply with the terms of the proposal, and returned to the successful bidder on execution and delivery of the bond herein provided for, and the checks of the unsuccessful bidders shall be returned to them in accordance with the terms of the proposal.

(b) All notices of the letting of contracts under this section shall state the time and place bids will be received and opened.  Such bids shall be sealed and opened only at the time and place mentioned in the notice and in the presence of a majority of the members of the board of control.  The successful bidder for the construction of the work shall enter into a contract on a form furnished and prescribed by the board of control and shall give good and sufficient performance bond in a sum equal to the contract price, to the county, with sureties approved by the board of control, to insure the proper and prompt completion of the work in accordance with the provisions of the contract and the plans and specifications; bonds shall also be posted to protect against unpaid claims of subcontractors, laborers, and suppliers.  Provided, that if in the opinion of a majority of the board of control, the lowest responsible bid or bids for the construction herein authorized to be constructed shall be excessive, then and in that event the board of control shall have the right to reject any or all bids and to readvertise the same for additional bids.  The board of control within its discretion and where it is in the best interests of hospital construction, may extend a contract not to exceed ten percent (10%) of the length and extent of the original project, such extension work to be paid for at a price not greater than the contract unit basis.  No work shall be initiated until the contractor furnishes the board with certificates of insurance for workmen's compensation, public liability and builders' risk.

(c) When quality and prices are equal preference shall be given materials produced within the State of Oklahoma, and preference shall also be given construction contractors domiciled, having and maintaining offices in and being citizen taxpayers of the State of Oklahoma.

(d) When any contract for the construction or improvement of a county hospital has not been carried out, or work thereunder has been suspended by virtue of an order or directive of any officer or agency of the federal or state government, issued under authority vested in or delegated to such officer or agency, or if the contractor defaults, the board shall proceed against the contractor and/or his bonds, if he has caused the postponement or cancellation of the contract, and the board shall then have the right to advertise in the manner provided for hereinabove to relet the contract for the uncompleted portion.

(e) Five percent (5%) of the total amount of money due under contract with the board of control for county hospital construction work shall be retained by the board until the contractor to whom payment is due files with the board a certified copy of a personal tax receipt, showing payment of personal property taxes due on the contractor's equipment and supplies, from the county treasurer of the county wherein the property is assessed, or is required to be assessed, and evidence of having proper workmen's compensation coverage for employees as provided by Title 85 of the Oklahoma Statutes, Section 61.

Added by Laws 1919, c. 273, p. 388, § 9.  Amended by Laws 1939, p. 221, § 2; Laws 1963, c. 72, § 1; Laws 1970, c. 286, § 5, emerg. eff. April 27, 1970.

§19-789.  Board of control - Lease to public trust or other authorized organization.

A.  It shall be the duty of the board of county commissioners to place the management and control of a county hospital either under a board of control composed of five, seven, or nine members, or to lease the hospital and the equipment therein to a public trust or to an organization authorized to transact business in this state, the principal purpose of which is providing health care services and which can demonstrate to the board of county commissioners its financial and managerial ability to operate property owned by the hospital or a portion of the hospital.

B.  Unless the hospital is to be leased as provided in this section, the board of county commissioners shall appoint the members of the board of control who shall be residents of the county, not more than three of whom may be residents of the city or town in which the hospital is located.  Members of the board of control shall hold office, as follows:  Fivemember board  one for one (1) year; two for two (2) years; and two for three (3) years.  Sevenmember board  two for one (1) year; two for two (2) years; and three for three (3) years.  Ninemember board  three for one (1) year; three for two (2) years; and three for three (3) years.  The board of county commissioners shall appoint successors for members of the board of control whose terms have expired.  Successors shall serve for a term of four (4) years; provided, the board of county commissioners may at their discretion call an election for the purpose of electing such successors with the cost of the election to be paid for by the county.  Filings for election shall be made with the county election board which shall conduct the election.  No member of the board of control shall hold any state, county or city elective office while serving on the board of control.  Members of the board of control shall receive no salary or compensation for their services, but may be reimbursed for any actual and necessary expenditures incurred in the performance of their duties upon presentation of an itemized statement of such expenses duly verified, filed with the secretary, if every attending member of the board votes in the affirmative at any regular board meeting.  Vacancies in the board of control occasioned by removal, resignation, or otherwise shall be filled in like manner as original appointments, to hold office during the unexpired term for which the member was appointed.

C.  1.  If, by a two-thirds (2/3) vote, the board of county commissioners determines that it is in the best interest of the county, it may in lieu of operation of the hospital through a board of control, lease the hospital and the equipment therein to an organization authorized to transact business in this state, the principal purpose of which is providing health care services, and which can demonstrate to the board of county commissioners its financial and managerial ability to operate the hospital.

2.  The lease shall require that the lessee shall be responsible for all costs of operation and maintenance of the hospital in its entirety.

3.  The lessee is specifically authorized to mortgage, with appropriate remedies, including the right of foreclosure, its leasehold interest in the real and personal property comprising or owned by the hospital, any portion of the hospital, or the equipment for the purpose of securing or refunding indebtedness incurred in connection with the related hospital or equipment.

4. a. If the lessee is a public trust, the lessee, by a two-thirds (2/3) vote of its board of trustees and with the approval of the board of county commissioners by a two-thirds (2/3) vote, may assign its leasehold interest or sublease the real and personal property comprising or owned by the hospital, a portion of the hospital, or the equipment to an organization authorized to transact business in this state, the principal purpose of which is providing health care services, and which can demonstrate to the board of trustees and to the board of county commissioners its financial and managerial ability to operate property owned by the hospital or a portion of the hospital.

b. If the lessee is other than a public trust, the lessee, by a two-thirds (2/3) vote of the lessee's governing board and with the approval of the board of county commissioners by a two-thirds (2/3) vote, may assign its leasehold interest or sublease the real and personal property comprising or owned by the hospital, a portion of the hospital, or the equipment to a public trust or to an organization authorized to transact business in this state, the principal purpose of which is providing health care services and which can demonstrate to the board of county commissioners its financial and managerial ability to operate property owned by the hospital or a portion of the hospital.

D.  Any lease, sublease, or assignment of leasehold interests executed prior to the effective date of this act that meets the requirements of this section is hereby declared to be valid.

Added by Laws 1919, c. 273, p. 388, § 9, emerg. eff. March 25, 1919.  Amended by Laws 1939, p. 221, § 2, eff. July 1, 1939; Laws 1963, c. 72, § 1, emerg. eff. May 21, 1963; Laws 1970, c. 286, § 6, emerg. eff. April 27, 1970; Laws 1982, c. 167, § 1, emerg. eff. April 12, 1982; Laws 1999, c. 7, § 1, eff. July 1, 1999; Laws 2005, c. 60, § 1, eff. Nov. 1, 2005.

§19-790.  Repealed by Laws 1963, c. 72, § 6, eff. May 21, 1963.

§19790.1.  Oath  Organization and meetings  Power and duties  Funds established  Facsimile signature machine.

(a) Upon the appointment of a board of control to manage a county hospital, the members of the board of control shall within ten (10) days after their appointment qualify by taking an oath in the form required of county officers, organizing the board of control by the election of one as chairman, one as vicechairman, one as secretary, and one as treasurer, however, the secretary and treasurer may be the same person, and electing or appointing such other officer or officers as they may deem necessary, but only the treasurer shall be bonded.  The proportional share of the county blanket bond premium for such person shall be paid out of the county hospital fund.  Every one (1) year thereafter, at the first meeting of the board of control following the appointment or reappointment of board members, a reorganization meeting shall be held and officers selected as hereinbefore stated.  Such board of control shall hold meetings at least once each month, shall keep a complete record of all its proceedings, and a majority of said board shall constitute a quorum for the transaction of business.  The district attorney, or his assistant, shall serve as attorney for the board of control without additional compensation, however, the board may employ other counsel and pay for such service from the general funds of such hospital, provided a majority of the board shall determine such employment to be in the best interest of the hospital.  No member of the board of control shall have a personal pecuniary interest either directly or indirectly in any purchases or contracts for said hospital unless the same are purchased or awarded by competitive bids.

(b) The board of control shall in management of a county hospital:

1.  Have exclusive control, supervision, care and custody of the grounds, property, and buildings purchased, constructed, leased, or set apart for such hospital purposes.

2.  Employ a competent administrator as the executive officer of the hospital and fix his compensation.  He shall be covered by the county blanket bond and the proportional share of the premium shall be paid out of the county hospital fund.

3.  Establish the fiscal year of the hospital and, not later than ninety (90) days after close of the fiscal year, file with the county clerk of said county a report of the proceedings with reference to such hospital and a statement of all receipts and expenditures during the preceding fiscal year, and shall adopt a budget, such budget to show the amount necessary to maintain and improve said hospital for the ensuing fiscal year.  A complete audit to be required at the end of each fiscal year is to be performed by a licensed accountant.

4.  Cause not less than one of its members to visit and inspect said hospital at least once each month.  It shall be the duty of the board of control to admit, upon recommendation of a physician, without expense to the patient, all county charity patients certified to be such by said board of control, in need of medical or surgical treatment; and all other patients admitted to said hospital for treatment shall be charged a just and reasonable price for their medical and surgical treatment while in the custody of said hospital.

5.  Adopt a policy of admission of patients for said county hospital.

6.  Have authority to authorize said hospital to be a member of and maintain membership in any local, state, or national group association organized and operated for the promotion of the public health and welfare or the advancement of the efficiency of hospital administration and in connection therewith to pay dues and fees therefor from the county hospital fund.

7.  Have authority to establish or participate in health related educational programs.

8.  Have authority to procure and pay out of the county hospital fund premiums on any and all insurance policies required for the prudent management of the hospital, including but not limited to public liability, professional malpractice liability, workmen's compensation, vehicle liability, life, health and accident plans, and to make contributions to the Public Employees' Retirement System of the state.  Said insurance may include as additional insureds the board of control and employees of the hospital.

9.  Determine when there is a surplus in any of the funds of the hospital and if so determined may invest such surplus in United States Government Bonds or insured securities or in insured time deposits until such time as in the judgment of the board of control it is deemed advisable to use such funds for hospital purposes, including but not limited to the purchase of equipment, repair, remodeling, or new construction of hospital property.

10.  Either as a board or through the administrator, use reasonable diligence and efforts to make collections of accounts for hospital services rendered.

11.  Have authority to adopt such bylaws, rules and regulations as they deem desirable for their own guidance and the administration of the hospital, not inconsistent with the law.

12.  Do all things necessary for the management, control, and government of said hospital and exercise all the rights and duties pertaining to hospital boards generally, unless such rights are specifically denied or prohibited by law.

(c) In the operation of a county hospital by the board of control the following funds shall be established in connection with a county hospital:

1.  The proceeds from the sale of bonds as provided in Section 784 of this title, shall be deposited in a fund known as the "county hospital bond fund" in the treasury of the county, which shall be paid out by the county treasurer upon the orders of the board of county commissioners from time to time as the same is needed.

2.  The proceeds from the tax levy provided by Section 786 of this title, and funds received by the hospital for services or otherwise not specifically designated to a special fund by the board of control shall be deposited in the treasury of the county in the "county hospital fund".  Current receipts by the hospital, including tuition fees of any school operated by the hospital, shall be deposited in said fund at least every week.  Such money in the "county hospital fund" shall be paid out only upon itemized and acknowledged claims duly approved by the board of control or in the procedure prescribed by said board by warrants drawn by the administrator or such other person as may be designated by the board of control, which warrants must be authenticated by the treasurer of the board of control or a duly qualified officer of the board of control.  If a county hospital shall operate a home for nurses, then the current receipts of said home for nurses shall be deposited with the county treasurer in the Home for Nurses Fund.

(d) The board of control may by resolution establish such other funds as it deems advisable for the efficient and proper management of the hospital, which may or may not be in the county treasury, and prescribe the procedure for the handling, expending, and withdrawal of such funds.  All checks to be signed by the administrator or his assistant and one member of the board of control.

1.  If a majority of the board of control shall vote in favor of the establishment of a refund account, then the board shall designate a bank, and set up an account.  Thereafter, when it becomes necessary to refund monies to a patient for the overpayment of an account, a check shall be drawn on said refund account, and after said check has been signed by the administrator or his designee and one member of the board of control, the same shall be delivered to said patient.  The account may be replenished as deemed necessary.

After the establishment of said account, the administrator shall certify the list of actual refunds which have been made to patients during the interim since last approval.  Upon acceptance by the board of control, the certified list of refunds shall be used to support the preparation of a warrant to be drawn on the county treasurer and charged to county hospital fund for the replenishment of said refund account.

2.  If a majority of the board of control shall vote in favor of the establishment of a salary account, the board shall then designate a bank covered by F.D.I.C., set up an account, and deposit a warrant drawn upon the "county hospital fund", not to exceed One Thousand Dollars ($1,000.00) in amount, to open the account, and the necessary resolutions requisite to the establishment of an account shall be performed.  Thereafter, as soon as the complete payroll has been prepared, a warrant shall be drawn upon the "county hospital fund" for the amount of the payroll and deposited in the salary fund of _______ Hospital.  The individual payroll checks shall be signed by the administrator or his designee and one member of the board of control.

3.  If a majority of the board of control shall vote in favor of the establishment of a nursing home operating account, then a bank account shall be opened in a bank designated as a state or county depository.

Thereafter the board of control shall draw a warrant on the county treasurer to be charged to the nursing home fund, said warrant to be in the exact amount of a certified list of current obligations of said nursing home.  Said list shall be drawn by the administrator and certified by him to the board of control and shall contain the details of all expenditures to be made for the nursing home for the previous months' operations including salaries.

The proceeds of said warrant shall then be deposited in the nursing home operating account in the bank above designated.  Thereafter the administrator shall prepare individual checks in payment of the list of current obligations.  Provided, however, that said checks shall be signed by the administrator and by one member of the board of control.

4.  If a majority of the board of control shall vote in favor of the establishment of a petty cash account, then a warrant shall be drawn on the county treasurer in an amount not to exceed the sum of One Hundred Dollars ($100.00).  The warrant shall be charged by the county treasurer to the hospital fund.  The proceeds of said warrant shall be used for the payment of small bills for freight, postage due, minor expenses, et cetera, all of a minor amount; and the hospital shall secure proper receipts for the disbursement of said proceeds.

Thereafter, the administrator shall certify the list of petty expenditures, and, after approval by the board of control, a warrant shall be drawn on the county treasurer, county hospital fund, for the replenishment of said petty cash account.

Likewise, and in the same manner, a petty cash account may be established in any nursing home or related institution of the same if operated by the hospital.

5.  If a majority of the board of control shall vote in favor of the use of a facsimile signature machine in signing checks upon the "county hospital fund" or any other fund, a machine shall be utilized to imprint the facsimile signature of the administrator and the treasurer of the board of control upon said checks.  Proper procedures must be implemented to control the use of the signature machine; such controls to be established by the board of control.  Any person having a key to operate the machine shall be bonded by the county blanket bond and the company furnishing the machine shall furnish a surety bond in an amount not less than Ten Thousand Dollars ($10,000.00) to protect and indemnify against bogus or forged checks or warrants from being issued from the machine.

(e) Any unencumbered balances in any of the funds of the county hospital at the close of the fiscal year shall not lapse, but shall be carried forward to the next fiscal year.

(f) The provisions of the Oklahoma Statutes relative to counties or funds of counties, except Sections 781 et seq. of this title shall not be applicable to county hospitals.

Added by Laws 1963, c. 72, § 4.  Amended by Laws 1965, c. 287, § 1; Laws 1970, c. 286, § 7, emerg. eff. April 27, 1970; Laws 1975, c. 191, § 1, emerg. eff. May 23, 1975.

§19790a.  Application of act.

The provisions of this act shall not apply in cases where the board of county commissioners of any county in this state are now operating a hospital in connection with the Oklahoma home of the county under the Poor and Indigent Statutes of this state out of county general fund revenues.

Added by Laws 1939, p. 222, § 4.

§19-791.  Repealed by Laws 1939, p. 222, § 5.

§19792.  Medical staff  Admissions  Rules and regulations.

If a county hospital is operated by a board of control, it shall be the duty of said board of control to appoint annually at the first meeting in January none other than good, competent, trained, and skilled physicians and surgeons to the medical staff of the hospital, after acceptance by the executive committee of the medical staff.  Admission of patients to the hospital shall be only upon recommendation of a member of the medical staff.  The medical staff shall organize and adopt rules, regulations, or bylaws for their practice in such county hospital, however, rules, regulations, or bylaws shall not become effective until approved by the board of control and when so approved they shall be signed by each member of the medical staff.

Added by Laws 1919, c. 273, p. 388, § 12.  Amended by Laws 1963, c. 72, § 2, emerg. eff. May 21, 1963.

§19793.  Purchase of building  Gifts.

The county commissioners may proceed under the provisions of this act to purchase any building or property already erected, which is suitable for hospital purposes.  The county commissioners may also accept property by gift, devise, bequest, or otherwise for the use of such hospital.

Added by Laws 1919, c. 273, p. 389, § 13.  Amended by Laws 1963, c. 72, § 3, emerg. eff. May 21, 1963.

§19794.  Audit of financial books and records.

The financial books and records of each countyowned hospital operating under authority of existing law must be audited for the preceding fiscal year, within ninety (90) days of the close of each year, by an independent accountant who is vested with the authority to practice the profession of accounting and auditing as a public accountant in conformity with the laws of the State of Oklahoma.  The public accountant performing such a hospital audit must investigate and report upon the manner in which the county hospital is complying with the statutes pertaining to the financial operation of said hospital and upon the manner in which the county hospital is conforming to the books, forms, and accounting methods adopted and approved by the American Hospital Association and the Oklahoma Hospital Association.  Four (4) copies of the audit report for each fiscal year must be filed within one hundred twenty (120) days after the end of the fiscal year, one with the board of county commissioners, one in the office of the county clerk, one with the district attorney, and one with the State Auditor and Inspector, and publication of the existence and location of these audit reports shall be made by publication in a newspaper for two (2) issues in general circulation in the county.  The cost of such audits shall be determined by the board of control of such countyowned hospitals by reference to generally accepted practices in the field of certified public accounting, and the payment for such audits shall be made by the allowance of claims by the board of control.  In addition to, or in lieu of, the above provided annual audit, it shall be possible upon request of the county commissioners of any county, or upon request of the Governor, signed by five percent (5%) of the legal voters of any county, or by order of the Governor, to cause the State Auditor and Inspector to audit, for the preceding fiscal year, the books and records of the countyowned hospital operating under authority of existing law, and the cost of such audit shall be a proper charge against funds otherwise provided for by law.

Added by Laws 1961, p. 221, § 1, emerg. eff. Aug. 7, 1961.  Amended by Laws 1967, c. 290, § 1; Laws 1970, c. 286, § 8, emerg. eff. April 27, 1970; Laws 1979, c. 30, § 83, emerg. eff. April 6, 1979.

§19795.  Penalties.

Any person violating any provision of this act shall be removed from any office that he holds in connection with such county hospital by a court of competent jurisdiction and, in addition thereto, shall be guilty of a misdemeanor.

Added by Laws 1961, p. 221, § 2, emerg. eff. Aug. 7, 1961.

§19796.  Financial assistance programs.

The board of control is authorized to participate in any governmental assistance programs such as grants, loans or other financial assistance programs as may become available.

Added by Laws 1970, c. 286, § 9, emerg. eff. April 27, 1970.

§19-811.  Repealed by Laws 1968, c. 138, § 7, eff. Jan. 13, 1969.

§19-812.  Renumbered as § 1201 of Title 20 by Laws 1968, c. 138, § 10.

§19-813.  Renumbered as § 1202 of Title 20 by Laws 1968, c. 138, § 10.

§19-814.  Renumbered as § 1203 of Title 20 by Laws 1968, c. 138, § 10.

§19-815.  Renumbered as § 1204 of Title 20 by Laws 1968, c. 138, § 10.

§19-816.  Renumbered as § 1205 of Title 20 by Laws 1968, c. 138, § 10.

§19-817.  Renumbered as § 1206 of Title 20 by Laws 1968, c. 138, § 10.

§19-818.  Renumbered as § 1207 of Title 20 by Laws 1968, c. 138, § 10.

§19-819.  Renumbered as § 1208 of Title 20 by Laws 1968, c. 138, § 10.

§19-820.  Renumbered as § 1209 of Title 20 by Laws 1968, c. 138, § 10.

§19-821.  Renumbered as § 1210 of Title 20 by Laws 1968, c. 138, § 10.

§19-822.  Renumbered as § 1211 of Title 20 by Laws 1968, c. 138, § 10.

§19-823.  Renumbered as § 1212 of Title 20 by Laws 1968, c. 138, § 10.

§19-824.  Renumbered as § 1213 of Title 20 by Laws 1968, c. 138, § 10.

§19-825.  Renumbered as § 1214 of Title 20 by Laws 1968, c. 138, § 10.

§19-826.  Renumbered as § 1215 of Title 20 by Laws 1968, c. 138, § 10.

§19-827.  Renumbered as § 1216 of Title 20 by Laws 1968, c. 138, § 10.

§19-828.  Renumbered as § 1217 of Title 20 by Laws 1968, c. 138, § 10.

§19-829.  Renumbered as § 1218 of Title 20 by Laws 1968, c. 138, § 10.

§19-830.  Renumbered as § 1219 of Title 20 by Laws 1968, c. 138, § 10.

§19-831.  Renumbered as § 1220 of Title 20 by Laws 1968, c. 138, § 10.

§19-841.  Repealed by Laws 1949, p. 180, § 22.

§19-842.  Repealed by Laws 1949, p. 180, § 22.

§19-843.  Repealed by Laws 1949, p. 180, § 22.

§19-844.  Repealed by Laws 1949, p. 180, § 22.

§19-845.  Repealed by Laws 1949, p. 180, § 22.

§19-846.  Repealed by Laws 1949, p. 180, § 22.

§19-847.  Repealed by Laws 1949, p. 180, § 22.

§19-848.  Repealed by Laws 1949, p. 180, § 22.

§19-849.  Repealed by Laws 1949, p. 180, § 22.

§19-850.  Repealed by Laws 1949, p. 180, § 22.

§19-851.  Repealed by Laws 1949, p. 180, § 22.

§19-852.  Repealed by Laws 1949, p. 180, § 22.

§19-853.  Repealed by Laws 1949, p. 180, § 22.

§19-854.1.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.2.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.3.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.4.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.5.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.6.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.7.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.8.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-854.9.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§19-861.1.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.2.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.3.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.4.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.5.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.6.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.7.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.8.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.9.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.10.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.11.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.12.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.13.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.14.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.15.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.16.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.17.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.18.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.19.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.20.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.21.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.22.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.23.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-861.24.  Repealed by Laws 1953, p. 539, § 32 and Laws 1955, p. 181, § 42.

§19-862.1.  Repealed by Laws 1955, p. 181, § 42.

§19-862.2.  Repealed by Laws 1955, p. 181, § 42.

§19-862.3.  Repealed by Laws 1955, p. 181, § 42.

§19-862.4.  Repealed by Laws 1955, p. 181, § 42.

§19-862.5.  Repealed by Laws 1955, p. 181, § 42.

§19-862.6.  Repealed by Laws 1955, p. 181, § 42.

§19-862.7.  Repealed by Laws 1955, p. 181, § 42.

§19-862.8.  Repealed by Laws 1955, p. 181, § 42.

§19-862.9.  Repealed by Laws 1955, p. 181, § 42.

§19-862.10.  Repealed by Laws 1955, p. 181, § 42.

§19-862.11.  Repealed by Laws 1955, p. 181, § 42.

§19-862.12.  Repealed by Laws 1955, p. 181, § 42.

§19-862.13.  Repealed by Laws 1955, p. 181, § 42.

§19-862.14.  Repealed by Laws 1955, p. 181, § 42.

§19-862.15.  Repealed by Laws 1955, p. 181, § 42.

§19-862.16.  Repealed by Laws 1955, p. 181, § 42.

§19-862.17.  Repealed by Laws 1955, p. 181, § 42.

§19-862.18.  Repealed by Laws 1955, p. 181, § 42.

§19-862.19.  Repealed by Laws 1955, p. 181, § 42.

§19-862.20.  Repealed by Laws 1955, p. 181, § 42.

§19-862.21.  Repealed by Laws 1955, p. 181, § 42.

§19-862.22.  Repealed by Laws 1955, p. 181, § 42.

§19-862.23.  Repealed by Laws 1955, p. 181, § 42.

§19-862.24.  Repealed by Laws 1955, p. 181, § 42.

§19-862.25.  Repealed by Laws 1955, p. 181, § 42.

§19-862.26.  Repealed by Laws 1955, p. 181, § 42.

§19-862.27.  Repealed by Laws 1955, p. 181, § 42.

§19-862.28.  Repealed by Laws 1955, p. 181, § 42.

§19-862.29.  Repealed by Laws 1955, p. 181, § 42.

§19-862.30.  Repealed by Laws 1955, p. 181, § 42.

§19-862.31.  Repealed by Laws 1955, p. 181, § 42.

§19863.1.  City and county planning and zoning  Cooperative planning commission  Board of adjustment.

For the purpose of cooperating with the State of Oklahoma in conserving the natural resources of the state, and in promoting the health, safety, peace, morals and general welfare of the people of the state, there may be provided in all applicable counties of the state, city and county planning and zoning, in the manner herein provided, and for that purpose there are hereby created in each of such applicable counties a citycounty cooperative planning commission and a county board of adjustment with the respective powers and duties as set out in this act.

Added by Laws 1955, p. 164, § 1, emerg. eff. June 3, 1955.

§19863.2.  Counties and cities to which applicable  Metropolitan area planning commission  Contributions.

Any county of the state having within its boundaries more than fifty percent (50%) of the incorporated area of a city having not less than one hundred eighty thousand (180,000) population, according to the last preceding Federal Decennial Census, or any future Federal Decennial Census, is hereby authorized to avail itself of the provisions of this act and to form a cooperative planning commission with such city and may combine its funds with the funds of such city, to be expended for the purposes as herein set forth.  The board of county commissioners of any such county in this state may and they are hereby authorized to cooperate with the council of any such city as herein provided, and the funds herein referred to and named may be used in such work.  Each county and city forming a cooperative citycounty planning commission, as herein provided, shall, by resolution, at the beginning of the fiscal year, or so soon thereafter as may be practicable, agree upon contribution in equal amounts, appropriate funds for the amounts necessary, and combine said funds.  The board and council shall contribute the funds appropriated to a common fund periodically as may be agreed upon by the board and council, upon a claim being filed by the commission with the respective board and council.  The contribution shall be made by warrant drawn by the appropriate officer, after approval of the claim, payable to the city treasurer or the county treasurer as may be agreed upon by the board and council.  Said common fund shall be maintained by either the city treasurer or the county treasurer as may be agreed upon and shall be disbursed upon vouchers drawn by such officer as may be agreed upon by the board and council.  Said vouchers shall be registered with the city treasurer or county treasurer, as the case may be, before delivery to the payee and shall be issued only in payment of claims which have been executed in the manner prescribed by law for claims against the county or the city and after such claims have been approved by the board and council.  The officer designated by the board and council to draw vouchers for payment of such claims shall be bonded in an amount as may be required by the board and council but not less than Twenty Thousand Dollars ($20,000.00).  The designated officer shall be governed by the same statutory provisions for depository accounts as apply to county officials.  Nothing contained herein shall be construed as exempting the contributions of the city and county to this common fund from the application of the general statutes relating to appropriations.  The citycounty cooperative planning commission shall be designated "metropolitan area planning commission".  Such city is hereby empowered to adopt, amend, extend, add to, or carry out a city plan for such city.  Such county is hereby empowered to adopt, amend, extend, add to, or carry out a county plan within the unincorporated area of such county, all as provided in this act.

Added by Laws 1955, p. 164, § 2, emerg. eff. June 3, 1955.  Amended by Laws 1957, p. 140, § 1; Laws 1959, p. 105, § 1; Laws 1963, c. 179, § 1, emerg. eff. June 10, 1963; Laws 1980, c. 54, § 1, eff. Oct. 1, 1980.

§19863.3.  Discontinuance of existing commission  Establishment of new commission  Procedure.

The board of county commissioners of any such county desiring to avail itself of the provisions of this act, shall at any time, discontinue any existing county planning commission and remove the entire membership thereof and set up a metropolitan area planning commission in the following manner:

(a)  By resolution of the board of county commissioners, entered in the commissioners' journal of proceedings, setting forth its intention to avail itself of the provisions of this act and to enter into an agreement with the municipality for the organization of the metropolitan area planning commission herein provided for and upon such terms and conditions as may be agreed upon.

(b)  Such resolution shall not become effective until such agreement has been entered into and until the municipality has by proper ordinance provided for the dissolution and discontinuance of its city planning commission.

(c)  After such agreement has been entered into a copy thereof, together with a copy of said resolution, shall be served upon the county planning commission by delivering same to the chairman of the respective commissions, whereupon the terms of office of the members of such county and city planning commissions shall expire and the tenure of their respective director and technical staff shall cease.

Added by Laws 1955, p. 165, § 3, emerg. eff. June 3, 1955.

§19863.4.  Definitions.

For the purpose of this act, certain terms are defined as provided in this section.  Whenever appropriate, the singular includes the plural and the plural includes the singular.  "Municipality" or "municipal" shall mean or relate only to incorporated cities and towns.  "Mayor" means the chief executive of the municipality, whether the official designation of his office be mayor, city manager or otherwise.  "Council" means the legislative body of the municipality.  The term "streets" includes streets, avenues, boulevards, roads, lanes, alleys, viaducts, highways and other ways.  "Subdivision" and "zoning" are defined as hereinafter provided.  "Board" shall mean the board of county commissioners.  "Commission" shall mean the metropolitan area planning commission.  "Area" shall mean all territory included within the jurisdiction of the commission.

Added by Laws 1955, p. 165, § 4, emerg. eff. June 3, 1955.

§19-863.5.  Commission membership - Appointment and tenure - Compensation - Vacancies - Removal.

The Metropolitan Area Planning Commission shall consist of eleven (11) members, selected as follows:  six shall be appointed by the mayor and approved by the city council and three shall be appointed by the board.  The mayor of the municipality or a person designated by the mayor as an alternate and the chairman of the board or other member of the board designated by the chairman of the board as an alternate shall be ex officio members of the Commission and shall be entitled to vote on all matters.  Members selected by the mayor other than the alternate of the mayor shall serve for terms of three (3) years, except that the respective terms of the first two members appointed shall be one (1) year, the next two members appointed two (2) years, and the next two members three (3) years.  Members selected by the chairman of the board other than the alternate of the chairman, shall serve for terms of three (3) years, except that the respective term of the members first appointed shall be one, two, and three years.  All members of the Commission shall serve as such without compensation, except the commissioners may receive a per diem as set by the local board and council not to exceed Twenty-five Dollars ($25.00) for each meeting attended not to exceed One Hundred Dollars ($100.00) per month, and the appointed members other than the alternates shall hold no other municipal or county office.  Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired term by the official appointing the original holder of said membership.

A member of such Commission, other than an alternate, once qualified, can thereafter be removed during his term of office only for cause and after a hearing held before the governing body by which he was appointed.

Added by Laws 1955, p. 165, § 5, emerg. eff. June 3, 1955.  Amended by Laws 1963, c. 179, § 2, emerg. eff. June 10, 1963; Laws 1977, c. 157, § 1, eff. Oct. 1, 1977; Laws 1990, c. 215, § 5, emerg. eff. May 18, 1990; Laws 1992, c. 47, § 1, emerg. eff. April 8, 1992.

§19863.6.  Chairman  Meetings  Rules  Employees  Fees  Financial assistance.

The commission shall elect its chairman from its appointed members and fill such other offices as it may determine.  The term of the chairman shall be one (1) year.  The commission shall hold at least one (1) meeting each month and all meetings shall be open to the public.  It shall adopt rules for the transaction of business and keep a record of its functions and activities, which record shall be a public record.  The commission may appoint such employees as it may deem necessary and may establish a schedule of fees to cover the various services rendered and may also contract with other persons and agencies for such services as it may require, including private legal counsel and private auditing service, within the limits of its appropriations and may incur necessary expenses, all subject to the approval of the appropriate governing bodies.  The commission may contract for, receive, and utilize any grants, or other financial assistance, from the United States or from any other source, public or private, in furtherance of its functions, and may incur necessary expenses in obtaining said grants, and/or financial assistance, within the limits of its appropriations; and shall receive and disburse such grants and/or other financial assistance in such manner as may be agreed upon by the board and council.  The commission may to the extent authorized by the charter or ordinances of any city or town in the county, act as the planning commission for such city or town or lend planning assistance under such mutual arrangement for the sharing of expenses as may be agreed upon.

Added by Laws 1955, p. 166, § 6, emerg. eff. June 3, 1955.  Amended by Laws 1957, p. 141, § 2.

§19863.7.  Master plan  Public hearing.

The commission shall make, adopt, and may publish a master plan of the municipality, and of the unincorporated area of the county, for the purpose of bringing about a coordinated physical development in accordance with the present and future needs of such area.  The master plan shall be developed so as to conserve the natural resources of the area, to insure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity, and general welfare of the people of the area and the state.  Such master plan may include, among other things, studies and recommendations relative to the location, character, and the extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, airports, forests, wildlife refuges, dams and projects affecting the conservation of natural resources, and studies and recommendations for an annual budget and longrange financial program for public improvements.  The commission may also perform in the area any additional urban planning which is needed, including but not limited to surveys, land use studies, urban renewal plans, technical services, and other planning work.  The commission may adopt the master plan in whole or part, and subsequently amend or extend the adopted plan or portions thereof.  Before the adoption, amendment, or extension of the plan or portions thereof, the commission shall hold at least one public hearing thereon.  Such hearing may be adjourned from time to time.  The adoption of the plan or portions thereof shall be by resolution carried by not less than the majority of the full membership of the commission including the ex officio members thereof.  Before such master plan or part thereof shall have the status of an official plan, it shall be submitted to and shall have the approval of the council insofar as such plan affects the area within the city limits of the municipality and shall have the approval of the board of county commissioners, insofar as such plan affects the unincorporated area of the county, as the case may be.  The council and/or board may approve the plan in whole or in part, or return the plan or any portion thereof to the commission for further consideration.  Any part so approved shall immediately become in full force and effect as to the area covered by the approved portion of such plan.  Should the council or board fail to act upon such plan within fortyfive (45) days from the date of its submission by the commission, such plan shall be deemed to be approved by said council or board.  After the adoption of the master plan, or part thereof, an attested copy shall be certified by the commission and by the approving authority and shall be certified to the county clerk of such county for safekeeping and as a public record, and certified to the clerks of such incorporated areas as may be covered or affected by the plan.

Added by Laws 1955, p. 166, § 7, emerg. eff. June 3, 1955.  Amended by Laws 1957, p. 141, § 3; Laws 1980, c. 54, § 2, eff. Oct. 1, 1980.

§19863.8.  Approval of plans after adoption of master plan.

From and after the adoption of the master plan or portion thereof and its proper certification, then and henceforth no improvement of a type embraced within the recommendations of the master plan shall be constructed or authorized without first submitting the proposed plans thereof to the commission and receiving the written approval and recommendation of said commission; provided, however, that this requirement shall be deemed to be waived if the commission fails to make its report and recommendations within fortyfive (45) days after the receipt of the proposed plans, and provided further that the disapproval or recommendations of the commission may be overruled by a twothirds (2/3) vote, properly recorded, of any regularly constituted governmental legislative body, board, or officials sponsoring or acting upon the proposed improvements, after the reasons for such overruling are spread upon its minutes.

Added by Laws 1955, p. 167, § 8, emerg. eff. June 3, 1955.

§19863.9.  Subdivision plats  Rules and regulations.

From and after the adoption of a plan for major streets or highways as a part of the master plan for the physical development of the area and the adoption of the rules and regulations hereinafter in this section provided for, no plat of a subdivision of land within the area shall be received for record in the office of the county clerk until it shall have been approved by such commission, and such approval endorsed in writing on the plat, and the filing or recording of such plat without such approval shall be without force or effect and shall be void as against public policy.  No deed or other instrument of transfer referring to such unapproved plat shall be valid, and if recorded, shall not import notice.

The approval of the commission required by this section or the refusal to approve shall take place within thirty (30) days from and after the submission of the plat for final approval; otherwise said plat shall be deemed to have been approved and the certificate of said commission as to the date of the submission of the plat for approval and as to the failure to take action thereon within such time shall be sufficient in lieu of the written endorsement or evidence of approval herein required.  The ground of refusal of any plat submitted, including citation to or reference to the rules or regulations violated by the plat shall be stated upon the record of the commission.

If the governing body of any city or town in the county protests against a subdivision plat of any land lying within three (3) miles of the limits of the incorporated area of such city or town, the plat shall be approved by not less than a twothirds (2/3) favorable vote of the entire membership of the commission with the reasons therefor spread upon its minutes.

Such commission shall adopt rules and regulations of uniform application governing plats and subdivisions of land falling within its jurisdiction.  Such regulations shall be designed to secure and provide for the proper arrangement of streets or other highways in relation to the existing or planned streets or highways or to the master plan or plans of the area; for adequate and convenient open spaces for traffic, utilities, access of firefighting apparatus, parking lots, parks, playgrounds, light and air; and for the avoidance of congestion of population.  Said regulations may include provisions as to the extent to which streets and other highways shall be graded and improved and to which water, sewer, or other utility mains, piping and other facilities shall be installed or assured as a condition precedent to the approval of the plat; the council and/or the board are hereby authorized to prepare such specifications and to make such orders, inspections, examinations, and certificates as may be necessary to protect and carry out such regulations and make them effective and to charge fees for services rendered and benefits involved as hereinafter provided or as may be provided by the respective governing bodies.  Such rules and regulations shall provide for the modification thereof by the commission in specific cases where unusual topographical or other exceptional conditions may require the same.  Said regulations shall provide for a tentative approval of the plat previous to the installation or assurance of such improvements and facilities, provided that any such tentative approval shall be revocable and shall not be entered on the plat.  Such regulations may provide that in lieu of the completion of the construction of the required improvements and facilities prior to the final approval of the plat, the commission may accept bond in an amount and with surety and conditions satisfactory to them, providing for and securing to the council and board the actual construction of such improvement and facilities within a period specified by the commission, and the council and board are hereby granted the power to enforce such bond by legal and equitable remedies.  Such rules and regulations shall be adopted, changed, or amended only after a public hearing has been held thereon by the commission.  Such hearing may be adjourned from time to time.  The adoption of the rules and regulations or amendments thereto, as above provided, shall be by resolution carried by not less than a majority of the full membership of the commission.  Upon adoption by the commission, such rules and regulations or amendments thereto shall be certified to the council, the board, and to the county clerk of such county for safekeeping and as a public record, and shall be enforced as in this act provided.

For the purpose of this act, a subdivision is defined as any division of land into five or more lots, parcels, tracts, or areas, or any division of land involving the right-of-way or alignment of an existing or proposed street or highway.

Added by Laws 1955, p. 167, § 9, emerg. eff. June 3, 1955.

§19863.10.  Sale or lease of lands.

Whoever, being the owner or agent of the owner of any land within the area, transfers, or sells or agrees to sell, or negotiates to sell any land by reference to or exhibition thereof, or by other use of a plat of a subdivision before such plat has been approved by the Commission and filed of record in the office of the county clerk, or whoever, being the owner or agent of the owner of any parcel of ground, transfers, or sells or agrees to sell, or negotiates to sell any tract of land of five (5) acres or less where such tract was not shown of record in the office of the county clerk as separately owned at the effective date of the regulations hereinafter provided for and not located within a subdivision approved according to law and filed of record in the office of the county clerk, or if so located, not comprising at least one (1) entire lot as recorded, without first obtaining the written approval of the Commission by its endorsement on the instrument of transfer, shall be subject to the penalties by this act provided; and such transaction shall be unlawful and the deed or other instrument of transfer shall not be valid; and if recorded, shall not import notice; and the description of such lot or parcel by metes and bounds, in the instrument of transfer or other document used in the process of selling or transferring, shall not exempt the transaction or the parties from such penalties or from the remedies in this act provided.

In its consideration of such transfers, referred to as "lot-splits" the Commission shall apply the same regulations as are applied to subdivisions in order to accomplish the purposes of planning as herein provided.

Added by Laws 1955, p. 168, § 9, emerg. eff. June 3, 1955.  Amended by Laws 1992, c. 47, § 2, emerg. eff. April 8, 1992.

§19863.11.  Building line or set-back regulations  Considerations  Hearings.

Wherever a plan for major highways has been adopted and filed by the commission, the council and board, upon recommendations of the commission, are hereby authorized and empowered to establish, regulate, and limit, and to change and amend, building line or setback regulations on such major highways, and to prohibit any new building or setback lines within the area.  In establishing such building lines, the council and board shall take into consideration the present stage of development along such highways, including the type of buildings and nature of their use, as well as their number and location; the present width of such highways and type of construction; the amount of traffic using such highways; and probably future needs to protect safety and provide adequate transportation along such highways in view of the trend of development of residential, commercial, and industrial areas served by such highways.

Regulations authorized by this section shall not be adopted, changed, or amended by the council and board until a public hearing has been held thereon by the commission.

Added by Laws 1955, p. 168, § 11, emerg. eff. June 3, 1955.

§19-863.12.  Enforcement of building line and set-back regulations - Appeals - Modification.

After the council and board shall have established building or set-back lines on such major highways, no new building or structure shall be erected within such building or set-back lines in the area and no permit for such building shall be issued by the city building inspector as respects the territory over which the municipality shall have enforcement jurisdiction or by the county engineer, hereby designated to administer and enforce building line and set-back regulations for the county, as respects the territory over which the county shall have enforcement jurisdiction.  The city board of adjustment, as respects the territory over which the county shall have enforcement jurisdiction, shall hear appeals of any property owner aggrieved by such building line and set-back regulations in specific cases, in order than unwarranted hardship, which constitutes an unreasonable deprivation of uses as distinguished from a mere grant of privilege, may be avoided, the intended purpose of the regulations strictly observed, and the public welfare and public safety protected.

Added by Laws 1955, p. 169, § 12, emerg. eff. June 3, 1955.

§19863.13.  Zoning powers  Structures and equipment exempt.

For the purposes of promoting the public health, safety, peace, morals, comfort, convenience, prosperity, order, quality of life, and general welfare, and to lessen danger and congestion of public transportation and travel, and to secure safety from fire and other dangers, and to prevent overcrowding of land, and to avoid undue concentration of population, and to provide adequate police protection, transportation, water, sewerage, schools, parks, forests, recreational facilities, military and naval facilities, and other public requirements, and to prevent undue encroachment thereon, the council, as respects the municipality and the board of any such county, as respects the unincorporated areas of the county, are hereby empowered in accordance with the conditions and procedure specified in this act, in the areas, respectively, to regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot or area which may be occupied, the size of yards, courts and other open spaces, the density and distribution of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, civic and public activities and other purposes.

The zoning power hereby conferred shall not apply to the erection, installation, and use of structures and equipment, by public service corporations subject to the jurisdiction and regulation of the Oklahoma Corporation Commission, or other similar state or federal regulatory bodies; nor to the erection or use of the usual farm buildings for agricultural purposes or the planning of agricultural crops.

Added by Laws 1955, p. 169, § 13, emerg. eff. June 3, 1955.  Amended by Laws 1980, c. 54, § 3, eff. Oct. 1, 1980; Laws 1999, c. 220, § 4, eff. Nov. 1, 1999.

§19863.14.  Division into districts or zones.

Whenever the commission of such county shall make and certify to the board of county commissioners of such county a zoning plan, including both the full text of the zoning resolution and proposed regulations and map or maps, representing the recommendations of the commission for the regulation by districts or zones, of the location, height, bulk, number of stories and size of buildings and other structures in the areas of the county, not included within the territorial jurisdiction of the municipality as herein defined, and the percentage of the lot or area which may be occupied, the size of yards, courts and other open spaces, the density and distribution of population, the uses of buildings, structures and land for trade, industry, residence, recreation, civic and public activities and other purposes, then the board may exercise the powers granted and, for the purposes mentioned in Section 13 of this act, may divide the areas of such county not included within the territorial jurisdiction of the municipality into districts or zones in such number, shape and areas as it may determine and, for said purposes, may regulate the erection, construction, reconstruction, conversion, alteration and uses of buildings and structures and the uses of land.  All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

Added by Laws 1955, p. 169, § 14, emerg. eff. June 3, 1955.

§19863.15.  Recommendations by commission.

Prior to the adoption of any zoning regulations the board, as it affects its jurisdiction, shall request the commission to recommend the boundaries of the various districts and appropriate regulations to be enforced therein.  The commission shall make a preliminary report of its recommendations for such zoning regulations and shall hold public hearing thereon, and such additional public hearings as it shall deem advisable.  Such hearings may be adjourned from time to time.  Within ninety (90) days after the final adjournment of such hearings the commission shall make its final report to the boards, together with a summary of the results of the public hearings, its proposed zoning regulations, map or maps, and suggested resolution.  The board may then adopt the proposed regulations or refer them back to the commission for further consideration.

Added by Laws 1955, p. 170, § 15, emerg. eff. June 3, 1955.

§19863.16.  Existing nonconforming uses.

The lawful use of a building, structure or premises as such existed at the time of the adoption and recording of any regulation affecting it, may be continued, although such use does not conform with the provisions of such regulation.  The board, as it affects its jurisdiction, may provide for the termination of nonconforming uses either by specifying the period or periods within which they shall be required to cease, or by providing a formula or formulas whereby the compulsory termination of nonconforming use shall be so fixed as to allow a reasonable period for the recovery of amortization of the investment in the nonconformance, provided, that in each instance any such action of the board shall be taken only after public notice and hearing thereon has been had before the commission and that commission's recommendations with respect thereto certified to the board.

Added by Laws 1955, p. 170, § 16, emerg. eff. June 3, 1955.

§19863.17.  Amendment or repeal of regulations  Hearing and notice.

The zoning regulations imposed and the districts created under authority of this act may be amended, supplemented, changed, modified or repealed from time to time by resolution of the board as it affects its jurisdiction, but no such change shall be made without public notice and hearing and the filing of a report and recommendations upon such proposed change by the commission.  In case of written protest against any proposed change, signed by the owners of twenty percent (20%) or more of the area of land in such proposed change, or by the owners of twenty percent (20%) or more of the frontage within one thousand feet (1000') to the right or left of the frontage proposed to be changed, or by the owners of twenty percent (20%) or more of the frontage directly opposite the frontage proposed to be changed, or in cases where the land affected lies within one and onehalf (1 1/2) miles of the limits of a municipality having a zoning ordinance, by the governing body of such municipality filed with the commission, such amendment or change may not be made except by the unanimous favorable vote of all members of the board.

All projects or matters that fall within the purview of the duties of the commission, as specified in this section shall be referred to the commission for investigation and report before any final action shall be taken thereon; provided, however, that if said commission fails to make an investigation and report on any matter or subject referred to it for a period of thirty (30) days, such failure shall be considered a refusal to approve the proposed plan or project and the board shall be under no obligation to wait longer for reports or recommendations concerning said projects.

Added by Laws 1955, p. 170, § 17, emerg. eff. June 3, 1955.

§19863.18.  Permits  Enforcement of regulations.

After the adoption of such zoning regulations or building line regulations by the board and/or the council, no building or other structures shall be erected, constructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by the county inspector as to territory falling within the jurisdiction of the county and of the building inspector of the municipality as to territory falling within the jurisdiction of the municipality.  The county inspector shall have the duty of administering the rules and regulations under this act applicable to the unincorporated area of the county, and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations.  The building inspector and the engineer of the municipality shall have the duty of administering the rules and regulations under this act applicable to the jurisdiction of the municipality and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations, except that in the matter of construction, surfacing and maintenance of streets, roads, and highways in the entire unincorporated area of the county, the board may prescribe rules and regulations and prescribe standards and the county engineer shall have the duty of administering such rules and regulations and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations.

Added by Laws 1955, p. 171, § 18, emerg. eff. June 3, 1955.  Amended by Laws 1980, c. 54, § 4, eff. Oct. 1, 1980.

§19-863.19.  Repealed by Laws 1980, c. 54, § 8, eff. Oct. 1, 1980.

§19863.19A.  Extraterritorial application of zoning powers.

When any city owns unannexed land contiguous to their city limits and such land is annexed by another city not owning the land, the zoning ordinance of the city owning the land shall govern over such land.

Added by Laws 1980, c. 54, § 7, eff. Oct. 1, 1980.

§19863.20.  County board of adjustment.

The board of county commissioners of any such county shall appoint a county board of adjustment composed of five (5) members, residents of such county, two of whom shall reside outside the corporate limits of the county seat town, for terms of three (3) years, except that when the first appointment is made hereunder, the terms of two members shall be one (1) year, the terms of two members shall be two (2) years, and the term of office of one of said members shall be three (3) years.  A member of such county board of adjustment, once qualified, can thereafter be removed during his term of office only for cause and after a hearing held before the board of county commissioners.  In the event of the death, resignation or removal of any such member before the expiration of his term, a successor shall be appointed by the board of county commissioners to serve his unexpired term.  All members of the county board of adjustment shall serve as such without compensation except these members may receive a per diem as set by the local board of Twenty-five Dollars ($25.00) for each meeting attended not to exceed Fifty Dollars ($50.00) per month.

The county board of adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of this act.  The chairman, or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses.  Three members of the county board of adjustment shall constitute a quorum.  All meetings of the county board of adjustment shall be open to the public and a public record shall be kept of all proceedings.

The county board of adjustment may, with the approval of the board of county commissioners, appoint such employees as may be necessary and may incur necessary expenses, and the board of county commissioners is authorized to make appropriations therefor.

For each petition and for each request for a public hearing, the county board of adjustment shall collect a fee of Twenty-five Dollars ($25.00), which fees shall be deposited with the county treasurer as required by law, and credited to the general fund of the county, and report thereof made to the board of county commissioners each month.  This is a maximum fee and may be reduced by action of the board of county commissioners.  Publication notices and transcripts on appeal shall be paid for by parties requiring or requesting the same.

Added by Laws 1955, p. 171, § 20, emerg. eff. June 3, 1955.  Amended by Laws 1963, c. 142, § 1, emerg. eff. June 4, 1963; Laws 1977, c. 157, § 2, eff. Oct. 1, 1977; Laws 1978, c. 167, § 1, eff. July 1, 1978; Laws 1992, c. 47, § 3, emerg. eff. April 8, 1992.

§19863.21.  Appeals to board  Powers and duties.

Appeals to the county board of adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the county engineer in administering the county zoning regulations or building line and setback regulations.  Such appeals shall be taken within a period of not more than three (3) months, by filing written notice with the county board of adjustment and the county engineer, stating the grounds thereof.  An appeal from the county board of adjustment shall stay all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken shall certify to the board of adjustment that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property.  The county board of adjustment shall have the following powers and it shall be its duty:

1.  To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by the county engineer in the enforcement of the county zoning regulations.

2.  To hear and decide requests for map interpretations or decisions on other special questions upon which it is authorized to pass by the regulations adopted by the board.

3.  Where, by reason of exceptional narrowness, shallowness, shape, topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under this act would result in peculiar and exceptional difficulties to, or exceptional and demonstrable undue hardship upon, the owner of such property, to authorize, upon an appeal relating to such property, a variance from such strict application so as to relieve such demonstrable difficulties or hardships, provided such relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

In exercising the above powers, such board of adjustment may, in conformity with the provisions of this act, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

In acting upon any appeal, such board of adjustment shall, in its consideration of and decision thereon, apply the principles, standards and objectives set forth and contained in all applicable regulations, ordinances and resolutions and in the master plan.

Added by Laws 1955, p. 172, § 21, emerg. eff. June 3, 1955.

§19863.22.  Judicial review in district court.

A judicial review in the district court may be had of any ruling, regulation, interpretation, order, requirement, refusal, permit, approval, or decision made under the terms of this act, when such action is alleged to be arbitrary, unreasonable or capricious, and that by reason thereof such action has worked or, if enforced, will work an unnecessary hardship on or create substantial harm or loss to the complaining party.

Added by Laws 1955, p. 172, § 22, emerg. eff. June 3, 1955.  Amended by Laws 1959, p. 106, § 1.

§19863.23.  Appeals to district court from acts of the commission.

Any person claiming to be aggrieved by any act of the commission in administering this act, or any regulations promulgated pursuant thereto, may as to any matter concerning plats, subdivisions and lotsplits, both as to land situated in the corporate limits of the municipality and as to land situated in the unincorporated area of the county, appeal directly to the district court of the county and the district courts of said counties are hereby expressly vested with jurisdiction to hear and determine said appeals.  On appeal, said matter shall be tried de novo.  Such appeal shall be taken by the parties claiming to be aggrieved by filing with the secretary of the metropolitan area planning commission within ten (10) days after the action appealed from, a notice of appeal which shall state the grounds of such appeal.  No bond or deposits for costs shall be required for such appeal.  Upon the filing of the notice of appeal, it shall be the duty of the commission to transmit to the court clerk of the county, the original or certified copies of all the papers constituting the record in the case, together with the order, decision or ruling appealed from.  An appeal shall lie from the action of the district court as in all other proceedings.

An appeal to the district court from the commission stays all proceedings in furtherance of the action appealed from unless the chairman of the commission certifies to the court clerk after the notice of appeal shall have been filed that by reason of facts stated in the certificate, a stay would in his opinion cause imminent peril to life or property.  In such case, proceedings shall not be stayed otherwise than by restraining order which may be granted by the district court upon application or notice to the administrative officer in charge of the enforcement of the terms and provisions of the order, decision or ruling appealed from, and upon notice to the commission, and upon due cause being shown, the court may reverse or affirm, wholly or partly, or modify the decision brought up for review.

Costs shall not be allowed against the commission unless it shall appear to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.

All issues in any proceedings under this section shall have the same preferences over all other civil actions and proceedings as is provided for appeals from boards of adjustment by Section 44110 of this title.

There shall be no right of appeal from any act of the commission in its advisory capacity to the council and board or from any of its acts which are subject to review, repeal or modification by said governing bodies.

Added by Laws 1955, p. 173, § 23, emerg. eff. June 3, 1955.  Amended by Laws 1980, c. 54, § 5, eff. Oct. 1, 1980.

§19863.24.  Zoning regulations to govern.

Whenever the zoning regulations made under authority of this act require a greater width of size of yards, courts, or other open spaces or require a lower height of building or a less number of stories or require a greater percentage of lot to be left unoccupied or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under the authority of this act shall govern.

Added by Laws 1955, p. 173, § 24, emerg. eff. June 3, 1955.

§19863.25.  Fees  Farm homes and buildings exempt  Schedules.

For each tentative plat the commission may collect a fee of Ten Dollars ($10.00), and for each final plat a fee of Ten Dollars ($10.00), or a fee of fifty cents ($0.50) per lot, plus Five Dollars ($5.00), whichever is larger, and for each "lotsplit" the commission may collect a fee of Two Dollars ($2.00).  For each request for public hearing before the commission, the commission shall collect a fee of Twentyfive Dollars ($25.00), except no fee shall be required of municipalities.  For each appeal to either the county board of adjustment, or the city board of adjustment, the commission shall collect a fee of Ten Dollars ($10.00).

The Legislature declares the foregoing fees to be reasonable and proportionate to the services rendered and the benefits involved.  These are maximum fees and may be reduced by action of the respective governing bodies.  No fees or permits shall be required for the construction of any farm home or any other farm building.  The foregoing fees shall be divided as may be agreed upon by the governing bodies and each month paid into the respective general funds of the city and county pursuant to financial report furnished to the governing bodies.  Publication notices and transcripts on appeal shall be paid for by parties requiring or requesting the same.

Council and board may each establish a schedule of fees for inspections and investigations as respects the territory within their respective enforcement jurisdictions, which said fees shall be reasonable and proportionate to the services rendered and benefits involved and shall be paid into the respective general funds of the city and county.

Added by Laws 1955, p. 173, § 25, emerg. eff. June 3, 1955.  Amended by Laws 1965, c. 350, § 6, emerg. eff. June 28, 1965.

§19863.26.  Notice of hearings.

Notice of all public hearings herein provided for shall be given by one (1) publication in a newspaper of general circulation in the county at least fifteen (15) days prior to the date of such hearing.

Added by Laws 1955, p. 174, § 26, emerg. eff. June 3, 1955.

§19863.27.  Validation of existing plans, ordinances, etc.

All existing plans, regulations, resolutions, ordinances, and codes and all amendments, supplements, and changes thereof adopted under prior existing planning acts, and all actions taken under the authority thereof, are hereby validated and continued in effect until amended, revised, or repealed by appropriate official action taken under authority of this act.  Any master plan heretofore filed of record in the office of the county clerk of said county by either of the presently existing city or county planning commissions may by resolution of the commission be withdrawn from record and the recording of such resolution of withdrawal in the office of the county clerk shall be authority for the exclusion from abstracts of title such plan so withdrawn.

Added by Laws 1955, p. 174, § 27, emerg. eff. June 3, 1955.  Amended by Laws 1963, c. 179, § 3, emerg. eff. June 10, 1963.

§19863.28.  Violations and penalties.

A violation of this act or of any order or regulation adopted under authority of this act shall be deemed a misdemeanor and shall be punishable by fine or by imprisonment or both, as now provided by law for misdemeanors, and jurisdiction is hereby conferred upon any municipal, criminal, or police court in the municipality, over offenses occurring within the fivemile area surrounding the municipality, which jurisdiction shall be concurrent with that of any other court having jurisdiction thereof.  The proper authorities or any person, the value or use of whose property is or may be affected by such violation, in addition to the other remedies, may also institute any appropriate action or proceedings to prevent or remove such violation.

Added by Laws 1955, p. 174, § 28, emerg. eff. June 3, 1955.

§19863.29.  Exclusive control by commission  Transfer of records, etc.

From and after the time such commission is constituted by the cooperating governmental units, it shall have exclusive control for the purposes herein provided over the territory within such city and the unincorporated areas of the county to the exclusion of any other planning and zoning agency, excepting therefrom any city or county boards of adjustment.  The now existing city and county planning commissions shall transfer to this commission upon its activation all records, resolutions, maps, charts, plats and other descriptive matter which said city or county planning commissions shall have in their possession.

Added by Laws 1955, p. 174, § 29, emerg. eff. June 3, 1955.

§19863.30.  County electrical code  Definitions.

For the purpose of that portion of this act relating to a county electrical code in any affected county the following words shall have the following meanings:

a.  Joint electrical examining and appeal board shall be held to mean the joint citycounty electrical examining and appeal board hereinafter referred to.

b.  "Electrical inspector" shall be held to mean and include the electrical inspector of any county within the terms of this act, or any of his duly authorized assistants.

c.  "Class A electrical contractor" shall be held to mean any person, firm or corporation engaged in the business of wiring, rewiring, installing, repairing or altering any electrical wiring, or installing or repairing any apparatus or electrical appliances in any city or county within the terms of this act, and shall not include persons, firms or corporations engaged in the business of selling or offering for sale to the public, electrical materials, apparatus and electrical appliances that are not installed by such persons, firm or corporation.

d.  "Class B electrical contractor" shall be held to mean any person, firm or corporation engaged in the business of wiring, rewiring, installing, repairing or altering any electrical wiring or installing or repairing any apparatus or electrical appliances in any singlefamily residence building within any city or county within the terms of this act.

e.  "Class A journeyman electrician" shall be held to mean any person actually engaged in the work of wiring, or installing or repairing any electrical apparatus or electrical appliances in any city or county within the terms of this act.

f.  "Class B journeyman electrician" shall be held to mean any person actually engaged in the wiring or installing or repairing of any electrical apparatus or electrical appliances within any building constructed for, and designated to be used as, a singlefamily residence in any city or county within the terms of this act.

g.  "Maintenance serviceman" shall be held to mean any person engaged only in the work of operating the electrical installations in any building or buildings or factory and/or the maintenance of such electrical equipment in a state of good repair.

h.  "Electrical appliance repairman" shall be held to mean any person engaged only in the business of work of repairing electrical appliances.

i.  "Electrical sign contractor" shall be held to mean any person, firm or corporation engaged in the business of manufacturing, assembling, wiring, rewiring, installing, erecting, repairing or altering interior or exterior electric signs, who does not himself perform any of the actual work aforementioned.

Added by Laws 1955, p. 174, § 30, emerg. eff. June 3, 1955.

§19863.31.  Electrical and elevator construction contractors  Examination and renewal fees.

The fee for the examination and initial certificate shall be Twenty Dollars ($20.00) for a Class A or B electrical contractor or elevator construction contractor and Ten Dollars ($10.00) for each of the following: a Class A or B journeyman electrician, a maintenance serviceman, an electrical appliance repairman, or a journeyman electrical sign man, which amount shall be paid to the joint electrical examining and appeal board.  Such fee shall be paid before any applicant shall be permitted to take such examination.

Provided that such certificates once issued shall be subject to renewal on an annual basis upon payment of the renewal fee to said joint board in the amount of Ten Dollars ($10.00) for a Class A or Class B electrical contractor or elevator construction contractor and Five Dollars ($5.00) for each of the following:  Class A or Class B journeyman electrician, maintenance serviceman, electrical appliances repairman or journeyman electrical sign man.  Such fee shall be paid before the renewal certificates shall be issued.

Provided that the provisions of this section requiring payment of fees provided herein, shall not apply to any person, firm or corporation engaged in the business of manufacturing, assembling, wiring, rewiring, installing, erecting, repairing, or altering interior or exterior electric signs, where such person does not himself perform any of the work aforementioned.

Added by Laws 1955, p. 175, § 31, emerg. eff. June 3, 1955.

§19863.32.  Joint citycounty electrical examining and appeal board.

Joint examining and appeal board.

a.  Creation.  The board of county commissioners of any such county together with the council of any such city may, by written agreement, adopted by said board of county commissioners and council of said city create a joint citycounty electrical examining and appeal board.  Such board to be composed of two (2) members appointed by the board of county commissioners and two (2) members appointed by the council of said city and one (1) member by the four (4) members so chosen, provided that said fifth member shall be a registered electrical engineer and a member of the American Institute of Electrical Engineers.  Such members shall be appointed for a term of one (1) year and until their successors are appointed and qualified.  The members of said board shall be persons proficient in all phases of electrical work, who shall have had at least ten (10) years practical experience in electrical work, either as contractor or journeyman and the members appointed by the council of said city shall be of those persons licensed and qualified under the ordinances of said city.

b.  Powers and duties.  It shall be the duty and within the authority of said board to perform any or all of the following acts:

(1) To give written examinations to persons desiring to obtain a license or certificate of qualification to engage in or work at the trade of the electrical business as the same is herein defined within said city and county.

(2) To hear appeals on technical disputes arising between the inspectors of the city or county and electrical contractors or home owners as to the interpretation and effect of the electrical code as hereinafter established.

(3) To prepare and issue interpretative opinions relative to the technical aspects of the electrical code, but to perform this function only in the event some real dispute has arisen between interested parties.

(4) To act as a permanent code committee and to investigate and suggest to the proper legislative authority such changes in the electrical code as may from time to time be desirable.

(5) To formulate its own rules and regulations pertaining to procedure within the limits as set forth in this act, provided that in no event shall examinations of persons desiring to obtain an electrical license be other than written.

(6) To hire necessary clerical personnel, to pay expenses and purchase necessary supplies to insure a proper functioning of the board.  The foregoing expenditures to be subject to the approval of the board of county commissioners and the council of said city.

The expenses of operation of such board shall be shared by the city and county on an equal basis provided that each member shall be paid for attendance at board meetings in an amount to be set by the council and board of county commissioners subject however to the limitation that there shall be no more than two (2) paid meetings each month.

c.  Appeals.  Any ruling, requirements, decision or interpretation of the board shall be final and binding upon all parties thereto unless appealed to the district court of competent jurisdiction within fifteen (15) days in the manner and form now provided by statute for appeals generally.  Provided, further, that any party feeling himself aggrieved by the action of the board shall serve written notice upon said board or any member thereof of his intention to appeal to the district court within fifteen (15) days from the action complained of.

Added by Laws 1955, p. 175, § 32, emerg. eff. June 3, 1955.

§19863.33.  Examinations  Certificates  Issuance without examination.

No person shall be issued a certificate as a Class A or Class B electrical contractor, elevator construction contractor, Class A or Class B journeyman electrician, maintenance service or electrical appliance repairman until he has passed an examination by the joint electrical examining and appeal board except as herein provided.  Said board shall within ten (10) days after their appointment, meet, and shall then designate the time and places for examination of all applicants desiring to secure certificate.  All examinations shall be written.  Said board shall examine applicants for a Class A electrical contractor or Class A journeyman electrician as to his practical knowledge of electrical wiring, the installation of same, the installation of electrical appliances or fixtures, the installation of electrical elevators, the principles of armature winding, the operation and control of electrical systems.  An applicant for a Class B electrical contractor's certificate or Class B electrical journeyman's certificate shall be examined as to his practical knowledge of that type of wiring permitted to be used by this ordinance in singlefamily residences and the installation of same, the installation of the usual householdtype electrical appliances and the operation and control of residencetype electrical systems.  An applicant for a maintenance serviceman's certificate shall be examined as to his practical knowledge of the operation of electrical installations in buildings and the maintenance and repair of such installations.  An applicant for an electrical appliance repairman's certificate shall be examined only to his practical knowledge of repairing electrical appliances.  If the board is satisfied as to the competency of such applicant, it shall issue a certificate to such applicant authorizing him to engage only in such electrical work as is described in said certificate and as is defined in this code, upon compliance with the conditions of any other section herein relating thereto.

All certificates shall be signed by the chairman of said board and attested by the secretary thereof, and shall show the date of passage of such examination, or if issued without examination as herein provided, the reason thereof or the name of the person, the class of work authorized and such certificate shall be issued only for the year in which it is dated, and shall expire on December 31st of the year for which issued.  Said certificates shall be numbered consecutively, and the examining board and the electrical inspector shall keep a record of all such certificates issued.

Provided that the provisions of this section requiring the taking of an examination to be given by the joint electrical examining and appeal board and the issuance of a certificate of qualification shall not apply to any person, firm, or corporation engaged in the business of manufacturing, assembling, wiring, rewiring, installing, erecting, repairing, or altering interior or exterior electric signs, where such person does not himself perform any of the work aforementioned.

Any certificate of competency heretofore issued by any city having a population of one hundred and eighty thousand (180,000) to two hundred and forty thousand (240,000) according to the last Federal Decennial Census, shall be recognized by the joint electrical examining and appeal board for the balance of the period covered by said certificate and shall be subject to renewal upon payment of the fee theretofore without further examination by said board.

Any person who has been engaged in the work as a Class A or Class B journeyman electrician, maintenance serviceman, electrical appliance man, or the work and business of a Class A or Class B electrical contractor as such classifications are defined herein within any county, subject to the provisions of this act for a period of at least five (5) years immediately preceding the passage of this act, shall upon proof of such work be issued a certificate of competency by the joint electrical examining and appeal board without examination and upon such person's payment of all fees as provided herein and provided further the application therefore is made within sixty (60) days after the creation of the joint electrical examining and appeal board.  The latter named group to be granted such certificates of competency without regard to whether they have ever been licensed in any municipality or not.

Added by Laws 1955, p. 176, § 33, emerg. eff. June 3, 1955.

§19863.34.  Apprentices.

Nothing herein contained shall be construed to prevent the employment of apprentices to perform any of the work herein defined provided said apprentice performs said work under the direct supervision of a licensed electrical contractor or journeyman.  No license, examination or fees shall be required of such apprentices.

Added by Laws 1955, p. 177, § 34, emerg. eff. June 3, 1955.

§19863.35.  Classes of licenses  Fees.

The following classes of licenses are hereby established for the city and county as herein defined and the annual fee therefor shall be as follows:

a.  Class A electrical contractor, which shall authorize the holder to do a general electrical contracting business covering all features of the electrical industry as permitted by this ordinance, license fee One Hundred Dollars ($100.00) per year.

b.  Class B electrical contractor, which shall authorize the holder to do a general electrical contracting business restricted, however, to electrical work in, on or upon singlefamily residences, license fee One Hundred Dollars ($100.00) per year.

c.  Elevator construction, which shall authorize the holder to install and equip all types of electrical elevators with electrical wiring and other equipment, and maintenance, license fee One Hundred Dollars ($100.00) per year.

d.  Armature shops, which authorize the holder to wind, repair and replace any electrical armature device or motor, license fee Fifty Dollars ($50.00) per year.

e.  Electrical sign contractors which shall authorize the holder to engage in the business of manufacturing, assembling, wiring, rewiring, installing, erecting, repairing or altering interior or exterior electric signs, where such person does not himself perform any of the work aforementioned, license fee Fifty Dollars ($50.00) per year.

Provided that this section wherein the holding of a certificate of qualification provided in this act is made a condition precedent to the issuance and to the continued validity of the license aforementioned, shall not apply to any person, firm, or corporation engaged in the business of manufacturing, assembling, wiring, rewiring, installing, erecting, repairing or altering interior or exterior electric signs, where such person does not himself perform any of the work aforementioned.

Added by Laws 1955, p. 177, § 35, emerg. eff. June 3, 1955.

§19863.36.  Bonds.

Any person desiring an electrical license of any kind as above provided, shall make and file with the State of Oklahoma Electrical Administrative Board, or the city auditor of the affected city or with the county clerk of the county as herein defined, a good and sufficient bond executed by a surety company authorized to transact business in the State of Oklahoma and engaging himself thereon in the amount set forth, towit:

a.  Class A electrical contractor, the amount of the bond shall be One Thousand Dollars ($1,000.00)

b.  Class B electrical contractor, the amount of the bond shall be One Thousand Dollars ($1,000.00)

c.  Elevator construction, the amount of the bond shall be One Thousand Dollars ($1,000.00)

d.  Armature shops, the amount of the bond shall be One Thousand Dollars ($1,000.00)

e.  Electrical sign contractor, the amount of the bond shall be Five Thousand Dollars ($5,000.00)

f.  Electrical appliance repair, the amount of the bond shall be One Thousand Dollars ($1,000.00)

Said bond shall guarantee the performance on the part of the principal of all work in strict accord with the requirements of this act and the electrical code of the city as herein defined, the payment of fee or other charges due to either the city or county, the replacing of all faulty or defective materials or workmanship installed by principal, or by some person for or on behalf of said principal, when notified to do so by the electrical inspector of said city or county and said bond shall be further conditioned that, in the event the principal does not perform and discharge all duties and obligations resting upon him, he shall be liable in the first instance and suit may be brought directly upon said bond jointly and/or severally with said surety company by any person injured or damaged as a result of such principal's failure to comply with the provisions and requirements of the ordinance relating to such work.

Added by Laws 1955, p. 178, § 35, emerg. eff. June 3, 1955.

§19863.37.  Necessity for license  Applications  Contents  Violations.

No person, firm or corporation shall engage in the business of wiring, rewiring, installing, repairing or altering any electrical wiring, or installing or repairing any electrical apparatus, appliances or fixtures of any kind or description, as an electrical contractor within the limits of any city or county within the provisions of this act without securing from the joint electrical examining and appeal board herein created, a license.  Said applicant shall file with the electrical inspector, an application showing the name of the person, firm or corporation in whose name it is desired that the license be issued, the kind of license applied for, the name of the certificate holder, the number and date of such certificate, and such further and other information as may be required by the electrical inspector.  Said application shall be signed by the applicant, or a member of the firm, or an authorized officer of the corporation making the application and shall also be signed by the holder of the certificate and shall be attached to the application.  The electrical inspector, if said application is correct, shall approve said application and retain for his file, the certificate of the joint electrical examining and appeal board, upon furnishing the applicant with a proper receipt therefor; if such certificate is withdrawn by the owner thereof, said license shall become inoperative and no further permits shall be issued by the electrical inspector under such license.  Such license may be reinstated and rendered operative by the filing with the electrical inspector, of another proper certificate of the joint electrical examining and appeal board.

Violation of any of the provisions of this act shall constitute a misdemeanor and shall be punished as provided by a maximum fine of One Hundred Dollars ($100.00) upon conviction thereof.  The electrical inspector shall be entitled to bring any action at law or equity to restrain the threatened or continued violation of any of the provisions of that portion of this act relating to electrical codes.

Added by Laws 1955, p. 178, § 36, emerg. eff. June 3, 1955.

§19863.38.  Electrical inspector  Deputies  Duties  Fees.

There is hereby created the office of "electrical inspector" of the county as defined herein.  Such electrical inspector shall be a person familiar with all types of electrical installations and methods and shall be familiar with the electrical code of any affected municipality.  Such inspector shall be appointed by the board of county commissioners of the affected county to serve such term as they may prescribe and to be paid such compensation as they may in their discretion see fit to set.  Said county commissioners shall hire such deputy electrical inspectors for such terms and at such compensation as they may deem necessary.

It shall be the duty of said "electrical inspector" and such deputy electrical inspectors as may be appointed hereunder to inspect all electrical installations on both new construction, changes, revisions or remodeling of existing structures to determine that all such installations are in strict conformity with this act and the electrical code of the city, as defined herein, and to determine that all such installations are performed by competent, licensed workmen according to the classifications herein contained.  The county commissioners of any such county shall determine and fix the reasonable fees to be charged therefor and said fees shall be of a sum sufficient to meet the expenses of operation of the office of the electrical inspector, herein created.  All of such electrical inspection fees shall be payable to the general fund of any county as herein defined as to that work and inspection done in the county and outside the corporate limits of any municipality located in said county.

The electrical inspector as herein created shall adopt such rules in regard to the method of inspection and the time thereof as may be necessary and proper to carry out the intent of this act, but all of such rules and regulations shall be in strict accordance with the terms of this act and with the electrical code of any affected municipality adopted herein.  After notice is received by the office of the electrical inspector of a desire by any builder, contractor or home owner for an electrical inspection, the same shall be accomplished as practicable and within a reasonable time, keeping in mind the necessity of prompt completion of all new construction and remodeling of existing constructions.

Added by Laws 1955, p. 179, § 37, emerg. eff. June 3, 1955.

§19863.39.  Standards of safety.

All electrical wiring, materials, equipment and the methods of installation thereof in every county, subject to the provisions of this act, shall be in strict conformity with approved standards for safety to persons and property.  Compliance with the electrical code as said code exists at the date of the passage of this act, of any city having a population of from one hundred and eighty thousand (180,000) to two hundred and forty thousand (240,000) according to the last Federal Decennial Census or any future Federal Decennial Census located in any county as defined herein, shall be deemed to prima facie evidence of compliance with this act.

When the electrical code of any such city, as defined in this section, contains no specific standards as to the manner of electrical wiring, materials, equipment and the methods of installation thereof, compliance with the statutes of this state pertaining to the installation of electrical materials and equipment and conformity with the regulations set forth in the current National Electrical Code, in effect at the date of the passage of this act, being the standard of the National Board of Fire Underwriters for electrical wiring and apparatus as recommended by the National Fire Protection Association and approved by the American Standards Association, shall be prima facie evidence of conformity with approved standards for safety to persons and property and of compliance with this act.

Added by Laws 1955, p. 180, § 38, emerg. eff. June 3, 1955.

§19863.40.  Plumbing inspector  Qualifications  Duties.

All plumbing materials, equipment and methods of installation thereof in every county subject to the provisions of this act shall be in strict conformity with approved standards for health and safety to persons and property.  Compliance with the plumbing code as said code exists at the date of passage of this act of any city having a population of from one hundred and eighty thousand (180,000) to two hundred and forty thousand (240,000) according to the last Federal Decennial Census located in any county as defined herein shall be deemed to be prima facie evidence of compliance with this act.

The board of county commissioners of any county within the provisions of this act are hereby authorized to create, by resolution duly adopted, the office of plumbing inspector for such county.  Such inspector shall be a person who holds a certificate of master plumber under the provisions of the laws of this state, relating to cities of two thousand (2,000) or more inhabitants, and shall have had at least ten (10) years practical experience as a master plumber.  Such plumbing inspector is authorized to inspect all plumbing installations in any county within the provisions of this act, to determine that the same are done within the provisions of this act.  However, where any such plumbing installations are subject to inspection by the duly qualified, appointed and acting plumbing inspector of any city or town, having a system of water supply or sewerage by reason of contract with the owner or builder of such plumbing facilities or otherwise, approval by such municipal plumbing inspector shall be deemed to establish compliance with this act and inspection by the county plumbing inspector or county plumbing permits will be unnecessary.

The board of county commissioners may, on recommendation of the county plumbing inspector, adopt all necessary rules and regulations to carry out purposes of this act and may prescribe the necessary permits, notices and inspection procedure and set and determine the fees therefor.  Such fees shall be reasonable and shall be sufficient to meet the expenses of operation of the office of county plumbing inspector.  The county commissioner shall be authorized to hire such deputy plumbing inspectors for such terms and at such compensation as they may deem reasonable.  The county plumbing inspector shall issue, without examination, certificates of competency to all persons holding such a certificate issued by any city or town in the State of Oklahoma of two thousand (2,000) or more inhabitants, provided that such certificate has been issued or renewed for the year in which application therefor to the county plumbing inspector is made.

Added by Laws 1955, p. 180, § 39, emerg. eff. June 3, 1955.

§19863.41.  Increase in population.

Any county availing itself of the provisions of this act may continue to operate thereunder though the population of any city therein may hereafter exceed two hundred and forty thousand (240,000).

Added by Laws 1955, p. 181, § 40, emerg. eff. June 3, 1955.

§19863.42.  Inspection by county inspector continued.

The inspection of electrical work as herein provided on houses under actual construction in territory annexed by the city shall be continued by the county inspector until the completion of such work.

Added by Laws 1955, p. 181, § 41, emerg. eff. June 3, 1955.

§19863.43.  Partial invalidity.

If any section, clause, paragraph or part of this act is for any reason held invalid, such decision shall not affect the validity of the remaining portion of this act, or of this act as a whole, and it is hereby declared to be the purpose of the Legislature in enacting this act to enact the same, notwithstanding the invalidity of any section, clause, paragraph or part thereof, which is for any reason held invalid.

Added by Laws 1955, p. 181, § 43, emerg. eff. June 3, 1955.

§19863.44.  Building and/or fire codes.

Any county of the state to which the provisions of Section 863.2 of this title are applicable is authorized to adopt, by appropriate resolution of the board of county commissioners, building and/or fire codes, which codes shall be designed for the purpose of promoting, benefiting and protecting the public health, safety and welfare of the inhabitants of this state, and which shall be applicable to the unincorporated areas of the county, as hereinafter provided.

All building materials, equipment and methods of installation and/or construction shall be at least the equivalent of that prescribed in any building or fire code adopted by the board of county commissioners, under the provision of this act, in quality, strength, effectiveness, fire resistance, durability, and safety; provided that any codes adopted pursuant to this act shall not apply to the installation and maintenance of electric supply and communications lines of public utilities and public service companies which are subject to regulation by the State Corporation Commission.  Provided that this act shall not apply to any area located within any county excluded from the application of Section 863.2 of this title.

Added by Laws 1965, c. 350, § 2, emerg. eff. June 28, 1965.  Amended by Laws 1980, c. 54, § 6, eff. Oct. 1, 1980.

§19863.44A.  HighRise Safety Act of 1975.

This act may be cited as the "HighRise Safety Act of 1975".

Added by Laws 1975, c. 207, § 1, emerg. eff. May 27, 1975.

§19863.44B.  Purpose.

The purpose of this act is to require the installation of automatic water sprinkler systems in highrise buildings within this state which are occupied by persons in order to protect life and prevent fire in such buildings where fire must be fought internally because of height.

Added by Laws 1975, c. 207, § 2, emerg. eff. May 27, 1975.

§19863.44C.  Definitions.

As used in this act:

1.  Highrise building shall mean any building more than seventyfive (75) feet in height measured from the lowest level of access by firefighting equipment, the normal use of which is intended for occupancy by human beings, excluding hospital treatment or operating rooms.

2.  Water sprinkler system shall mean a water distribution system designed in accordance with standards adopted by the Oklahoma State Fire Marshal Commission.  Provided nothing herein shall be construed as prohibiting the alternative use of other highrise life protection systems which are equivalent to and in accordance with a nationally recognized building code.

Added by Laws 1975, c. 207, § 3, emerg. eff. May 27, 1975.

§19863.44D.  Sprinkler systems required  Exceptions.

Every highrise building to be constructed within this state after the effective date of this act must be equipped with a water sprinkler system as defined herein, provided this act shall not apply to buildings primarily housing electric generating or transforming equipment or to buildings primarily housing telephone company equipment of public utilities or public service corporations which are subject to regulation by the State Corporation Commission, but such buildings shall contain fire prevention devices of near equal safety factors as may be required by the State Fire Marshal Commission.

Added by Laws 1975, c. 207, § 4, emerg. eff. May 27, 1975.

§19863.44E.  Penalties.

Violation of this act shall be punishable by a penalty of One Hundred Dollars ($100.00).  Each day such violation continues shall be considered a separate and continuing violation.  Such penalty shall be payable by the record owner of said building and upon failure to pay such penalty and after being reduced to judgment in a court of competent jurisdiction, such sum including all reasonable costs of the court action may become a lien to be levied against said property.  Any monies collected under the terms of this act shall be paid into the General Revenue Fund.  The Attorney General is hereby authorized to institute and prosecute such action upon receiving a request of the State Fire Marshal to initiate such court action.

Added by Laws 1975, c. 207, § 5, emerg. eff. May 27, 1975.

§19863.44F.  Provisions as cumulative.

The provisions of this act shall be cumulative to existing laws and shall not be construed to repeal, amend or supersede any ordinance of any incorporated city which deals with the same subject to the extent such terms shall exceed the requirements hereof.

Added by Laws 1975, c. 207, § 6, emerg. eff. May 27, 1975.

§19863.45.  County building inspector.

There is hereby authorized the creation of the office of county building inspector for each county adopting a building and/or fire code.  Said building inspector shall be appointed by the board of county commissioners at such compensation and terms as it may prescribe and deem necessary; provided, however, for any person to be eligible for the appointment to the office of building inspector he must have completed a minimum of a high school education and he must have a minimum of ten (10) years actual experience in the building and construction industry and be thoroughly familiar with building, construction, codes, methods and procedures.  The board of county commissioners shall hire deputy building and fire inspectors at such compensation and terms as it may prescribe and deem necessary.

The building inspector and/or his authorized deputy inspectors shall enforce the provisions of any building and/or fire code adopted pursuant hereto, and shall be authorized to inspect all buildings for the purpose of discharging the duties imposed herein or by any building and/or fire code adopted by the board of county commissioners.

The board of county commissioners may adopt all necessary rules and regulations to carry out the purposes of this act, and may prescribe the necessary permits, notices and inspection procedures, and may set and determine the fees therefor.  Such fees shall be reasonable and shall be sufficient to meet the expenses of operation of the office of county building inspector.

The board of county commissioners shall be authorized to hire other employees necessary for the operation of the office of county building inspector and may expend such sums as it deems reasonable and necessary for equipment and ancillary services therefor.

Added by Laws 1965, c. 350, § 2, emerg. eff. June 28, 1965.

§19863.46.  Agreements with cities.

The board of county commissioners is hereby authorized to enter into such agreements as it may deem necessary with any city within its territorial limits for the administration or enforcement of any provisions of this act or any building and/or fire code adopted pursuant to the provisions hereof.

Added by Laws 1965, c. 350, § 3, emerg. eff. June 28, 1965.

§19863.47.  Appeals.

Any person aggrieved by any order or decision of the building inspector may appeal from the order or decision of the building inspector to the board of county commissioners.  Such appeal shall be in writing and filed with the county clerk within ten (10) days after the order or decision is rendered by the building inspector except in cases of emergency.  The decision of the building inspector shall be final in cases of emergency which in his opinion involve imminent danger to human life or health.  He shall promptly cause such building, structure, or portion thereof to be made safe or removed.  He is further authorized to vacate all occupants of the unsafe building or structure and any adjacent structures, as he may deem necessary.  Appeals hereunder shall be on forms provided by the building inspector and shall state the grounds of appeal.  On such appeals the board of county commissioners shall have the power to affirm, limit, modify or reverse the order or decision of the building inspector and where there are practical difficulties or unnecessary hardships resulting from the strict enforcement of provisions of the code, the board of county commissioners shall have the power, in a specific case, to vary any such provision in harmony with its general purpose and intent so that the public health, safety, convenience, prosperity and general welfare may be secured and substantial justice done; provided that any such permitted variations shall not be construed as amending the code or as a waiver of any of the other provisions hereof.

Added by Laws 1965, c. 350, § 4, emerg. eff. June 28, 1965.

§19863.48.  Penalties  Injunction.

Violation of any of the provisions or conditions of this act or of any building and/or fire code adopted hereunder shall be punishable by a maximum fine of One Hundred Dollars ($100.00) and/or imprisonment for a maximum period of thirty (30) days upon conviction thereof.  Each day shall constitute a separate violation.

The board of county commissioners or the building inspector shall be entitled to bring any action at law or equity including action for injunction to restrain, restrict and/or prohibit the threatened or existing violation of any of the provisions of this act or of any building and/or fire code adopted hereunder.

Added by Laws 1965, c. 350, § 5, emerg. eff. June 28, 1965.

§19864.1.  Joint citycounty electrical examining and appeals board  Authorization.

For the purpose of cooperating with the State of Oklahoma in conserving the natural resources of the state and in promoting the health, safety, peace, morals, and general welfare of the people of the state, there may be provided in any county of the State of Oklahoma having within its boundaries a city having a population of one hundred eighty thousand (180,000) or more, according to the last preceding Federal Decennial Census or any future Federal Census, a city or cities and county electrical examining and appeals board, in the manner herein provided, and for the purpose there is hereby authorized to be created in each of such counties a joint citycounty electrical examining and appeals board with the respective powers and duties as set out in this act; provided, however, this act shall not apply to any county containing any such city if that city includes territory in more than four counties.

Added by Laws 1965, c. 406, § 1, emerg. eff. July 5, 1965.

§19864.2.  Definitions.

For the purpose of this act the following words shall have the following meanings:

a.  "Joint electrical examining and appeals board" shall be held to mean the joint citycounty electrical examining and appeals board hereinafter referred to.

b.  "Electrical inspector" shall be held to mean and include the electrical inspector of any city, county or metropolitan area within the terms of this act, or any of his duly authorized assistants.

c.  "Class A electrical contractor" shall be held to mean any person, firm or corporation licensed to engage in the business of wiring, rewiring, installing, repairing or altering any electrical wiring, or installing or repairing any electrical apparatus or electrical appliances in any city, county or metropolitan area.  Class A electrical contractor shall not include persons, firms, or corporations engaged in the business of selling or offering electrical materials, electrical apparatus and electrical appliances for sale to the public that are not installed by such persons, firms or corporations.  The governing bodies of any city and county within the terms of this act may, for good cause shown and in the public interest, after public hearing, establish subdivisions of this classification.  The license should be endorsed by the board to show the classification or type of work the license would be limited to.

d.  "Class A journeyman electrician" shall be held to mean any person licensed to engage in the work of wiring, rewiring, installing, repairing or altering any electrical wiring or actually engaged in installing or repairing any electrical apparatus or electrical appliances in any city, county or metropolitan area within the terms of this act.  The governing bodies of any city and county within the terms of this act may, for good cause shown and in the public interest, after public hearing, establish subdivisions of this classification.  Any such subdivision license shall be endorsed by the board to show the classification or type of work authorized thereunder.

e.  "Class B electrical contractor" shall be held to mean any person, firm, or corporation licensed to engage in the business of wiring, rewiring, installing, repairing, or altering any electrical wiring or installing or repairing any apparatus or electrical appliances in any singlefamily residence building within any city, county or metropolitan area within the terms of this act.

f.  "Class B journeyman electrician" shall be held to mean any person licensed to engage in the wiring or installing or repairing of any electrical apparatus or electrical appliances or electrical wiring within any building constructed for and designated to be used as a singlefamily residence in any city, county or metropolitan area within the terms of this act.

g.  "Appliance repair shop" shall be held to mean any person, firm or corporation licensed to engage in the business of repairing, altering or otherwise modifying, replacing or changing the function or parts of electrical appliances.

h.  "Electrical appliance repairman" shall be held to mean any person licensed to engage in the business of actually making repairs, alterations or otherwise actually doing the work of modifying, repairing or changing the function or parts of electrical appliances.

i.  "Electrical sign contractor" shall be held to mean any person, firm or corporation licensed to engage in the business of manufacturing, assembling, wiring, rewiring, installing, erecting, repairing or altering interior or exterior electric signs.

j.  "Journeyman sign electrician" shall be held to mean any person licensed to engage in the business of performing the assembling, wiring, rewiring, installing, erecting, repairing or altering interior or exterior electric signs.

k.  "Motor shop" shall be held to mean any person, firm or corporation licensed to engage only in the business of the assembling, wiring, rewiring, installing or repairing electric motors, generators and transformers.

l.  "Apprentices and/or helpers" shall be held to mean any unlicensed person who assists a licensed contractor or licensed electrician in doing the actual work that such electrician or contractor is qualified and permitted by license to do.

m.  "Certificate of competency" shall be held to mean a certificate issued to any person who has been certified by the board, under the terms of this act, as possessing the skills and knowledge qualifying him as competent to do and perform those acts authorized and permitted by the classification for which the certificate is issued.

n.  "Metropolitan area" shall include all territory within the limits of any city or county within the provisions of this act.

o.  "Transfer of license" shall be held to mean allowing the use of a license or certificate of competency, directly or indirectly, by any other person, firm or corporation, for the purpose of obtaining a permit to do any electrical work covered by this act.

Added by Laws 1965, c. 406, § 2, emerg. eff. July 5, 1965.

§19864.3.  Creation  Board  Duties  Review of Decisions  Expenses of operation.

Joint citycounty electrical examining and appeals board:

a.  The board of county commissioners and the governing body of any city having a population of one hundred eighty thousand (180,000), or more, according to the last preceding Federal Decennial Census or any future Federal Census, may, by an agreement in writing, create a joint citycounty electrical examining and appeals board.  The agreement may contain such provisions for the creation and manner of dissolution of the board and such other matters as may be agreed upon, and shall provide for the appropriations to be made by the city and county for the operation of the board.  Where used herein, the term board shall have reference to the joint citycounty electrical examining and appeals board unless otherwise specifically noted.

The board shall be composed of seven (7) members.  Two members shall be required to be holders of certificates of competency as Class A electrical contractors.  Two members shall be holders of certificates of competency as Class A journeyman electricians.  The board of county commissioners shall appoint one person certified as Class A electrical contractor and one person certified as a Class A journeyman electrician.  The governing body of the city shall appoint one person certified as a Class A electrical contractor and one person certified as a Class A journeyman electrician.  The remaining three members shall be appointed by the governing body of the city with the consent of the board of county commissioners, provided however, that if the governing body of the city and the board of county commissioners do not concur in such appointments within thirty (30) days of any such vacancy the appointments may be made by a majority of the members of the board.  One member of said board shall be a registered professional engineer with experience or training in the field of electrical engineering, one member of said board shall be a lawyer admitted to practice before the courts of this state, and one member shall be a licensed architect.  The initial terms of the Class A electrical contractors and the Class A journeyman electricians appointed by the governing body of the city and appointed by the board of county commissioners shall be for a period of two (2) years and the initial term of the remaining three appointments shall be for a term of one year.  The term of such initial appointees and of all subsequent appointees of the city and county shall expire as of July 31 of that calendar year in which the terms expire, regardless of the calendar date upon which the appointments are made.  Subsequent appointments of the city and county shall be for terms of two (2) years, except in the case of an appointment to fill a vacancy in the membership of the board which latter appointment shall be for the unexpired term of the member whose death, resignation, or removal has created the vacancy.  Following the expiration of the term for which he was appointed, any member shall continue to serve until his successor has been appointed and qualified; provided, however, that no person shall serve more than two successive terms as a member of said board.

A quorum of such board necessary to conduct business or take action of a discretionary nature shall be four members.

b.  It shall be the duty and within the authority of said board to perform any or all of the following acts:

(1) To give written examinations to persons desiring to obtain a certificate of competency to engage in or work at that phase or classification of the electrical business designated and as the same is herein defined as to the applicant's skill and knowledge and entitlement to such certificate of competency.

(2) To reexamine any applicant who fails to pass an examination required herein.  Provided, however, that such person will be ineligible for reexamination until the expiration of ninety (90) days from the date of such prior examination.  Payment of the examination fees established herein must be made for each separate examination or reexamination.

(3) To hear appeals on technical disputes arising between the inspectors of the city, county or metropolitan area and electrical contractors, property owners or lessees, as to the interpretation and effect of the electrical code as the same is established.

(4) To prepare and issue interpretative opinions relative to the technical aspects of the electrical code, but to perform this function only in the event some real dispute has arisen between affected parties.

(5) To act as a permanent code committee and to investigate and suggest to the proper legislative authority such changes in the electrical code as may be desirable.

(6) To formulate its own rules and regulations pertaining to procedure within the limits set forth in this act, provided all examinations required herein upon which a determination or conclusion is reached by the board shall be reduced to writing subject to review in accordance with provisions hereof and not otherwise in conflict therewith.

(7) To employ necessary clerical personnel subject to the joint approval of the city, county or metropolitan area authority, and to expend funds for necessary technical and professional services and equipment within the limits of appropriations made therefor; all of which shall be subject to the terms and conditions of the agreement creating such board.

(8) The board may, upon its own motion or upon a charge in writing by any person, consider charges against any licensee or certificate of competency holder that such person has been guilty of repeated wilful violations of this act or of a transfer of license in violation of this act.  At all times and in all proceedings the board shall comply with the provisions of Chapter 8, Title 75, Oklahoma Statutes, otherwise known as the Administrative Procedures Act, and specifically the board shall be required to comply with and have the powers and duties of the provisions of Sections 309 et seq., Title 75, Oklahoma Statutes, in connection with any hearing authorized by this act.  If the board finds from the evidence presented that the charges have been sustained by the evidence presented, it shall then file such findings with the district court clerk styled: In Re:  The matter of the suspension or revocation of the license or certificate of competency of "__________", (inserting the name of the person, firm or corporation so charged).  Such matter shall be docketed and considered as any other civil matter within the equity jurisdiction of the district court.  The matter shall be considered de novo by the district court.  The charges and findings of the board filed with the district court clerk and any response or answer filed by the person, firm or corporation so charged shall constitute the issues for trial by the district court. If the district court finds that the evidence sustains the charges, the district court may suspend, revoke, or impose sanctions upon the license or certificate of competency of any person, firm or corporation found guilty of such charges, and provided for the conditions for the reinstatement, restoration or removal of sanctions as a part of any such judgment.

(9) To issue, reissue or renew licenses, under the terms of this act, and to receive and account for all license and examination fees paid to it.  Funds so received shall be deposited as provided in the agreement establishing the board.

(10) Proceedings of the board shall be in writing with minutes kept of all meetings, both regular and special.  Copies of proceedings, including findings, determinations and interpretations shall be public records, and all meetings, both regular and special, shall be open to the public, except during those meetings when the examination of applicants for certificates of competency are being conducted or personnel matters are being considered.

c.  Any ruling, requirement, decision or interpretation of the board shall be final and binding upon all parties thereto unless appealed to the district court of competent jurisdiction within fifteen (15) days from the rendition of such rule, requirement, decision or interpretation, in the manner and form now provided by statute for appeals generally.  In the event of an appeal, any party aggrieved by the action of the board shall serve a copy of the petition of appeal upon the secretary or any member of the board within fifteen (15) days following the action from which an appeal is taken.

Any appeal from a judgment, decision, action or determination of the board considered by the board under the provisions of Section 3, subsection b., (3), of this act in regard to technical disputes shall be to the district court sitting as an appellate tribunal.  All other appeals shall be to the district court for hearing and trial de novo.

Any contractor, property owner or lessee who appeals the decision of the board relating to electrical code requirements to the district court must, upon order of the district court, file with the clerk of the district court a bond in an amount as determined by the district court to be sufficient to place the work in condition to satisfy the requirements of the code.  Upon failure to file a bond as herein required, the appeal shall be dismissed.  Anyone taking an appeal from the board must pursue the appeal diligently and in the event the appeal is not heard within six (6) months, due to failure of the appellant to diligently pursue the appeal, the court shall thereupon dismiss said appeal with prejudice and order the action appealed from enforced.

d.  The filing of a notice of appeal from a decision of the electrical inspector or the board shall stay any order of the electrical inspector or board if such order is based upon a technical violation of the electrical code.  If the board or a court of competent jurisdiction shall determine that such order is based on a present and immediate danger to life and property, then any appeal as permitted herein shall not stay the order of the electrical inspector, provided, however, that any such order shall be made in writing and served on the affected parties.

e.  The expenses of operating the board shall be provided for under the terms of the agreement creating such board.  Necessary funds will be appropriated by the city or county, or both, as the case may be, for the purpose of defraying approved operating expenses.  The manner in which claims shall be presented and approved for payment shall be provided by the agreement creating the board.  Members of the board shall be compensated for attendance at meetings in an amount fixed by the agreement creating the board not to exceed Fifteen Dollars ($15.00) per diem, and such compensation shall be limited to two meetings per calendar month.

f.  All actions, decisions and opinions of the board which have become final shall be binding upon the electrical inspectors and upon all of the parties to the proceeding in which the action, decision or opinion has been given, shall remain in force and be binding thereafter until otherwise changed, overruled, modified or cancelled.

Added by Laws 1965, c. 406, § 3, emerg. eff. July 5, 1965.

§19864.4.  Certificates of competency  Examinations.

No person shall be issued a certificate of competency as a Class A electrical contractor, Class B electrical contractor, appliance repair shop, electrical sign contractor, motor shops, Class A journeyman electrician, Class B journeyman electrician, journeyman sign electrician, or electrical appliance repairman until he has passed an examination by the joint electrical examining and appeals board, except as herein provided.  Said board shall meet within ten (10) days after its appointment and shall then designate the time and place for the first examination of all applicants desiring to secure certificates.

Said board shall examine applicants for certificate of competency as Class A electrical contractors or Class A journeyman electricians, as to their practical knowledge of electrical wiring, the installation of same, the installation of electrical appliance or fixtures, and the operation and control of electrical systems.

Applicants for certificate of competency as Class A electrical contractors shall further be required to present evidence of five (5) years' actual electrical experience.  Applicants for certificate of competency as Class A journeyman electricians shall further be required to present evidence of three (3) years' actual electrical experience.  A credit shall be allowed, however, of not to exceed one (1) year for Class A and Class B electrical contractor applicants, electrical sign contractor applicants, and Class A and Class B journeyman electrician applicants for time spent as a student in a program of electrical study or training at a school approved by the board.  Such board approval shall not be required, however, with respect to publicly supported technology center schools.

All other applicants for certificates of competency shall be examined as to their practical knowledge of the installation, maintenance and repair of the appliances, equipment, apparatus and systems permitted to be worked on under the certificate which they seek.  All examinations shall be written.  If the applicant demonstrates his competency in that phase of the trade for which a certificate of competency is sought the board shall issue a certificate of competency to such applicant authorizing him to engage only in such electrical work described in said certificate upon compliance with the conditions of any other section herein relating thereto.

All certificates shall be signed by the chairman of said board and attested by the secretary and shall show the date of passage of the examination or, if issued without examination as herein provided, the reason therefor, the name of the person and the class of work authorized.  Such certificate shall be issued only for the year in which it is dated and shall expire on December 31 of the year for which issued.  Certificates shall be numbered consecutively and the examining board and the electrical inspector shall keep a record of all such certificates issued.

It shall be unlawful for any certificate of competency or license holder to transfer his certificate or license or to allow it to be used directly or indirectly by any other person.

Licensed contractors shall employ workmen licensed in the category of the contractor's work classification.

Any certificate of competency or license heretofore issued by a city of this state having a population of one hundred eighty thousand (180,000), or more, according to the last Federal Decennial Census, or by a joint examining and/or appeals board created under any previous act, shall be recognized for the balance of the year of its issue by the joint electrical examining and appeals board in the county in which such city or joint board shall have been located.  Such certificates or licenses shall be subject to renewal without further examination upon payment of the regularly established renewal fee in the same manner as if such certificate or license had been originally issued by the joint electrical examining and appeals board to which it is presented for renewal.

In any county not heretofore covered by a statutory electrical code, any person who has been engaged in the work as a Class A journeyman electrician, Class B journeyman electrician, sign electrician, electrical appliance repairman or the work and business of a Class A electrical contractor, Class B electrical contractor, electrical sign contractor, motor shop or appliance repair shop, as such classifications are defined herein, within any county subject to the provisions of this act, for a period of at least two (2) years, immediately preceding July 5, 1965, shall, upon proof of such work, be issued a certificate of competency by the joint electrical examining and appeals board without examination and upon such person's payment of all fees as provided herein, and provided further that the application therefor is made within sixty (60) days after the creation of the joint electrical examining and appeals board.  The latternamed group shall be granted such certificates of competency without regard as to whether they have ever been licensed in any municipality or not.

Added by Laws 1965, c. 406, § 4, emerg. eff. July 5, 1965.  Amended by Laws 1971, c. 299, § 1, emerg. eff. June 24, 1971; Laws 2001, c. 33, § 18, eff. July 1, 2001.

§19864.5.  Examination fees  Renewals.

The fee for the examination and issuance of the initial certificate of competency shall be Twenty Dollars ($20.00) for a Class A electrical contractor, Class B electrical contractor, appliance repair shop, electrical sign contractor or motor shop, and Ten Dollars ($10.00) for each of the following:  Class A journeyman electrician, Class B journeyman electrician, electrical appliance repairman, journeyman sign electrician.

Such fees shall be paid to the joint electrical examining and appeals board for the use and benefit of the city and/or county on such terms and conditions as they may provide and the articles of agreement referred to herein.  Such fees shall be paid before any applicant will be permitted to take any examination.  When good cause is shown the fees provided by this section may be increased or decreased from time to time by mutual agreement of the city and county.

The certificate of competency provided herein, once issued, shall be subject to renewal without further examination on an annual basis upon payment of the renewal fee to said joint board in the amount of Ten Dollars ($10.00) for a Class A electrical contractor, Class B electrical contractor, appliance repair shop, electrical sign contractor or motor shop, and Five Dollars ($5.00) for each of the following: Class A journeyman electrician, Class B journeyman electrician, electrical appliance repairman, journeyman sign electrician.  If the renewal fee is not paid the certificate and all rights thereunder shall expire upon the conclusion of term of issuance.  The period of issuance shall not exceed one year.  An expired certificate shall be reinstated within one year from the date of expiration thereof without further examination upon application therefor and payment of the renewal fee; provided further, that any such holder of a certificate of competency must qualify by examination as provided herein before reissuance of any such certificate which has been allowed to lapse or expire for a period of more than one year.

Added by Laws 1965, c. 406, § 5, emerg. eff. July 5, 1965.

§19864.6.  Apprentices  Registration  Limitations.

All apprentices as herein defined shall be registered with the citycounty electrical examining and appeals board.  No fee shall be required for such registration and no test shall be required for such registration.  The citycounty electrical examining and appeals board, upon acceptance of such registration, shall issue a certificate of registration to each registrant.  Such registration shall authorize such apprentice to do electrical work, provided such work is done under the direct personal supervision of a licensed journeyman at all times.  Such supervision shall be defined as the doing of work within sight and audible communication with a journeyman electrician.  No work shall be done by an apprentice when not in the presence of and under the supervision of a journeyman.  No more than three apprentices shall perform electrical work at the same time under the supervision of one journeyman electrician.  All apprentice registrations and certificates shall expire on the 31st day of December of the year in which they are issued.

Added by Laws 1965, c. 406, § 6, emerg. eff. July 5, 1965.

§19864.7.  Classes of licenses.

The following classes of licenses are hereby established for the city, county or metropolitan area as herein defined and the annual fee therefor shall be as follows:

a.  Class A electrical contractor, One Hundred Dollars ($100.00) per year.

b.  Class B electrical contractor, One Hundred Dollars ($100.00) per year.

c.  Motor shop, Fifty Dollars ($50.00) per year.

d.  Electrical sign contractor, Fifty Dollars ($50.00) per year.

e.  Appliance repair shop, Fifty Dollars ($50.00) per year.

Added by Laws 1965, c. 406, § 7, emerg. eff. July 5, 1965.

§19864.8.  Bond.

Any person desiring an electrical license of any kind, as above provided, shall make and file with the city auditor or clerk of the affected city or the county clerk of the county as herein defined, a good and sufficient bond executed by a surety company authorized to transact business in the State of Oklahoma and engage himself thereon in the amount set forth, to wit:

a.  Class A electrical contractor, the amount of the bond shall be Five Thousand Dollars ($5,000.00).

b.  Class B electrical contractor, the amount of the bond shall be Three Thousand Dollars ($3,000.00).

c.  Motor shops, the amount of the bond shall be One Thousand Dollars ($1,000.00).

d.  Electrical sign contractor, the amount of the bond shall be Five Thousand Dollars ($5,000.00).

e.  Electrical appliance repair, the amount of the bond shall be One Thousand Dollars ($1,000.00).

Said bond shall guarantee the performance on the part of the principal of all work in strict accord with requirements of this act, the payment of fees or other charges due to the city, county or metropolitan area, the replacing of all faulty or defective materials or workmanship installed by principal, or by some person for or on behalf of said principal, when notified to do so by the electrical inspector of said city, county or metropolitan area and said bond shall be further conditioned that, in the event the principal does not perform and discharge all duties and obligations resting upon him, he shall be liable in the first instance and suit may be brought directly upon said bond jointly and/or severally with said surety company by any person injured or damaged as a result of such principal's failure to comply with the provisions and requirements of the ordinance relating to such work.

Added by Laws 1965, c. 406, § 8, emerg. eff. July 5, 1965.

§19864.9.  License  Application.

No person, firm or corporation shall engage in the business of wiring, rewiring, installing, repairing or altering any electrical wiring or installing or repairing any electrical apparatus, appliance or fixtures of any kind or description within the limits of any city, county or metropolitan area within the provision of this act without securing from the joint electrical examining and appeals board, herein authorized, a license.  Any person desiring a license shall file with the said board an application showing the name of the person, firm or corporation in whose name said license is to be issued, the kind of license applied for, the name of the certificate holder under whose supervision work will be done, the number and date of such certificate, and such further information as may be required by the board.  Said license shall bear the name of the certificate holder on the face of the license.  All applications shall be signed by the applicant or a member of the firm or an authorized officer of the corporation making the application, and shall also be signed by the holder of the supporting certificate and the certificate shall be attached to the application.  The board, if it finds said application is proper and in accordance with law, shall approve said application and retain the certificate for its file upon furnishing the applicant with a proper receipt therefor.  If said certificate is withdrawn by the owner thereof, said license shall become inoperative and no further permits shall be issued by the electrical inspector to such license.  Such license may be reinstated and rendered operative by the filing with the board of another proper certificate of the joint electrical examining and appeals board.

No certificate of competency holder shall be entitled to have operative more than one license in any classification under this act at any given time.  The certificate of competency holder shall notify the board immediately of any change affecting his certificate or license.  The holder of a certificate of competency must at all times be directly associated with the licensee and be in a position to control or supervise work performed by the firm licensed under his certificate of competency.  Continued or recurring absence from the city, county or metropolitan area by the certificate holder during times when jobs or work is being performed by the licensee shall be deemed prima facie evidence that such certificate holder is not exercising the control or supervision herein required.

In the event of the death of a certificate holder who has been licensed as an individual, or in the event of the death, disability or withdrawal of that person holding the certificate upon which a license has been issued to a partnership or a corporation, the estate of the deceased individual, the surviving partners or the corporation, as the case may be, shall be permitted to complete all work then in progress.  The estate, the surviving partners or the corporation shall have a one-hundred-twenty-day period within which to affiliate another certificate holder if it desires to continue to conduct business under the license then in effect.  If such affiliation occurs, the license shall remain valid and renewable; if such affiliation does not occur, the license shall expire at the end of the one-hundred-twenty-day period, and shall not authorize the performance of any work other than uncompleted work which was in progress at the time of the death, disability or withdrawal of the certificate holder.

Added by Laws 1965, c. 406, § 9, emerg. eff. July 5, 1965.

§19864.10.  Electrical inspector  Selection  Duties.

There is hereby authorized the creation of the office of "electrical inspector" of the county or metropolitan area as defined herein.  Such electrical inspector shall be a person familiar with all types of electrical installations and methods and shall be familiar with the electrical code of any affected municipality or county and shall have ten (10) years' practical experience in electrical work as a contractor, engineer or Class A journeyman electrician, and shall be licensed by the joint electrical examining and appeals board.

A city electrical inspector shall be appointed by the governing body of the city, a county electrical inspector shall be appointed by the board of county commissioners and a metropolitan electrical inspector shall be appointed in accordance with any written agreement executed by the governing body of the city and board of county commissioners creating such office.  The governmental unit or units authorized to make such appointments may employ such deputy electrical inspectors who shall possess the same qualifications, for such terms and at such compensation as the affected governmental unit or units shall determine.

It shall be the duty of any such electrical inspector and/or any such deputy electrical inspectors to inspect all electrical installations on new construction and on changes, revisions or remodeling of existing structures lying within the jurisdiction of the appointing governmental unit or units, to determine that all such installations are in strict conformity with the requirements of this act and to determine that all such installations are performed by competent licensed workmen, according to the qualifications herein contained; provided, any person who shall make a false affidavit in order to obtain electrical inspection shall be guilty of perjury and, upon conviction thereof, shall be punished as provided by the statutes of this state relating to the crime of perjury.  Nothing contained herein should be construed as exempting any unlicensed individual who is otherwise authorized from the payment of regular inspection fees, or as exempting his electrical work from compliance with the same standards of safety as are applied to the inspection of electrical work by a licensed workman.

Any electrical inspector of the appropriate jurisdiction shall have the authority to condemn any electrical wiring which is unsafe within any city, county or metropolitan area within the terms of this act, provided, however, that a county electrical inspector shall not have jurisdiction in the corporate limits of or upon property owned by any city having established an electrical inspection department.  Such city shall have jurisdiction upon property owned by it whether located within or without its corporate limits.  Provided further, that nothing herein contained shall be construed as extending the jurisdiction of any inspector of a city having a population in excess of one hundred eighty thousand (180,000) persons, the county or metropolitan inspector to areas within the corporate limits of cities or towns having a population less than one hundred eighty thousand (180,000) persons and located within any affected county.

Notices shall be mailed to the property owner specifying any necessary changes and a reasonable amount of time shall be given any such owner to comply with the inspector's decision, and a copy of the notice shall be filed with the utility supplying electrical service.  If compliance with the inspector's decision has not been completed on or before the expiration of the time allowed, the inspector shall have the authority to have the electrical service of such property disconnected.

The affected governmental unit or units of any such county shall determine and fix the reasonable fees to be charged for inspections, which fees shall be sufficient to meet the expenses of operation of the office or offices of the electrical inspector.  All of such inspection fees shall be payable to the general fund of the authorizing and supervising governmental unit or units.

The electrical inspector shall adopt such rules in regard to the method of inspection and the time thereof as may be necessary and proper to carry out the intent of this act, but all of such rules and regulations shall be in strict accordance with the terms of this act.  After notice is received by the office of the electrical inspector of the desire by any person for an electrical inspection, the same shall be accomplished as soon as practicable.  No public utility shall furnish electrical service until such work has been inspected and approved.

The chief electrical inspector of the city, county or metropolitan area shall have the authority to designate one person, qualified as an electrical inspector as provided herein, to act as an investigator for the purpose of enforcing the provisions of this statute.  Such person shall be responsible for presenting all cases of violations to the city or district courts for prosecution.  He shall be bonded and shall carry a commission for this purpose.

No electrical inspector shall accept any gratuity for any services performed, acts of commission or omission in connection with the duties and obligations charged to be performed by his office, or be connected in any way with any person, firm or corporation engaged in the business of electrical contracting of any classification.

Upon the application of any municipality which lies wholly or partly within the county or metropolitan area and which is not otherwise covered by this act, and upon the authorization of the board of county commissioners, and the governing body of the city if a metropolitan electrical inspection office has been created, the electrical inspector may inspect electrical installations in such excluded municipality, provided that such municipalities shall collect and pay to the general fund of the county a fee for each inspection in an amount determined by the board of county commissioners.

This act shall apply to all counties having a population of over three hundred thousand (300,000) according to the last decennial census.

Added by Laws 1965, c. 406, § 10, emerg. eff. July 5, 1965.  Amended by Laws 1968, c. 251, § 1, emerg. eff. April 26, 1968; Laws 1983, c. 102, § 1, emerg. eff. May 9, 1983.

§19864.11.  Manner of installation.

All electrical wiring, materials, equipment and the methods of installation thereof, in every county or metropolitan area subject to the provisions of this act, shall be installed, furnished and used in such manner as to protect the safety of all persons and property affected thereby.  Compliance with the electrical code of any city having a population of one hundred eighty thousand (180,000), or more, according to the last Federal Decennial Census or any future Federal Decennial Census, which city is located in the county of inspection, shall be deemed to be prima facie evidence of compliance with this act.

If the electrical code of any such city, as defined in this section, or any electrical code which may be adopted by the board of county commissioners by virtue of the authority hereinafter granted, contains no specific standards as to the manner of electrical wiring, materials, equipment and the methods of installation thereof, compliance with the statutes of this state pertaining to the installation of electrical materials and equipment and conformity with the regulations set forth in then current National Electrical Code which is the standard of the National Board of Fire Underwriters for electrical wiring and apparatus, as recommended by the National Fire Protection Association and approved by the American Standards Association, shall be prima facie evidence of conformity with approved standards of safety to persons and property and of compliance with this act.

In the event that a board of county commissioners of any county or the governing body of any city affected by this act fails to enter into an agreement authorized under this act with a city or county, as the case may be, or if such an agreement is terminated, the governing body of any city or the board of county commissioners of such county is hereby granted the authority to adopt an electrical code for the city or county, as the case may be.  Such code shall not be adopted by the board of county commissioners until after it has held a public hearing at which all interested persons have been permitted to appear to express their views as to what provisions the code should contain.  Public notice of such hearing must be given by the board of county commissioners by publication in its proceedings at least thirty (30) days prior to the date of said hearing.  From and after the effective date of any county electrical code adopted by the board of county commissioners under the authority created herein, all electrical installations within the unincorporated area of the county must be made to conform therewith.  Such code shall afford safety to persons and property from hazardous electrical installations, but shall not unduly restrict owners in the improvement of their property.

Added by Laws 1965, c. 406, § 11, emerg. eff. July 5, 1965.

§19864.12.  Manufacturers and assemblers.

Manufacturers or assemblers of electrical equipment shall not be subject to the provisions of this act in regard to any work involved in the manufacture, test, alteration, maintenance or repair by the manufacturers or assemblers of electrical materials, devices, appliances or apparatus, except that nothing herein contained shall exempt any manufacturer or assembler from compliance with any applicable electrical installation code in his plant.

Added by Laws 1965, c. 406, § 12, emerg. eff. July 5, 1965.

§19864.13.  Annexed territory.

The inspection of electrical work as herein provided on improvements under actual construction in territory annexed by any city shall be continued by the county inspector until the completion of such work, and the regular inspection fees shall be paid to the county regardless of such annexation.

Added by Laws 1965, c. 406, § 13, emerg. eff. July 5, 1965.

§19864.14.  Exceptions.

The provisions of this act shall not apply to:

1.  Buildings owned by the federal government.

2.  Installation, alteration or repair of electrical equipment and devices by municipalities for street lighting or traffic signal systems.

3.  Vehicles, boats or airplanes.

4.  Integral parts of communications systems of telephone or telegraph companies.

5.  Communications systems of railroads or pipeline companies, or oil or gas producers.

6.  Public utilities systems subject to the regulations of the Corporation Commission and rural electric cooperatives in the generation, transmission and distribution of electricity.

7.  Persons performing electrical work on integral components of equipment for which they have been otherwise qualified by examination of other competent bodies.

8.  Any person engaged only in the work of operating any of the electrical installation in a factory, refinery, office building, school district, institution of higher learning, hospital or eleemosynary institution or any facility thereof; provided he shall be hired by only one entity and shall not establish an electrical business nor be able to assume any electrical contracting functions.

9.  Elevator construction contractors and/or elevator construction journeymen in those jurisdictions of the city, county or metropolitan area which otherwise provides for licensing and inspection thereof by separate ordinance or resolution, and authority to so exempt and establish such licensing and inspection code by such enactment is hereby granted to such government entities.

Added by Laws 1965, c. 406, § 14, emerg. eff. July 5, 1965.

§19864.15.  Violations.

Violation of any of the provisions or conditions of this act shall constitute a misdemeanor and shall be punishable by a maximum fine of One Hundred Dollars ($100.00) upon conviction thereof.  Each day shall constitute a separate violation.  The electrical inspector shall be entitled to bring any action at law or equity to restrain the threatened or continued violation of any of the provisions of this act relating to electrical codes.

It shall be unlawful for any person, firm or corporation to hold himself out, by publication or other means, as qualified to perform work restricted by the terms of this act, unless they are, in fact, so qualified.

Added by Laws 1965, c. 406, § 15, emerg. eff. July 5, 1965.

§19864.16.  Identification of contractors.

Every contractor shall have a means of identification which may be either name, license number or certificate of competency number on each and every service vehicle in letters not less than two inches high.

Added by Laws 1965, c. 406, § 16, emerg. eff. July 5, 1965.

§19-865.1.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.2.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.3.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.4.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.5.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.6.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.7.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.8.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.9.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.10.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.11.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.12.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.13.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.14.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.15.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.16.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.17.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.18.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.19.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.20.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.21.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.22.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19-865.23.  Repealed by Laws 1963, c. 179, § 5, emerg. eff. June 10, 1963.

§19865.51.  County planning commission and county board of adjustment authorized.

For the purpose of cooperating with the State of Oklahoma in conserving the natural resources of the state, and in promoting the health, safety, peace and general welfare of the people of the state, there may be provided in any county of the State of Oklahoma county planning in the manner herein provided, and for that purpose there is hereby authorized to be created in each of such counties a county planning commission and a county board of adjustment with the respective powers and duties as set out in this act.  In no county shall there be at the same time a county planning commission established pursuant to this section and a metropolitan area planning commission established pursuant to Section 866.1 of Title 19 and Section 863.2 of Title 19 of the Oklahoma Statutes.  Provided that county commissioners may by proper resolution confer authority to any metropolitan area planning commission located in such county for the purposes of planning for unincorporated areas existing in county.  Provided further that any county planning commission created under the provisions of this act shall have no jurisdiction over the area covered by any lake area planning and zoning commission in any county created pursuant to Section 866.36 of Title 19 of the Oklahoma Statutes.

Added by Laws 1970, c. 324, § 1, emerg. eff. April 28, 1970.

§19865.52.  Resolution of board  Majority vote of people.

Each county of the state which is hereby authorized to avail itself of the provisions of this act is hereby authorized to set up a planning commission by resolution of the board and by a vote of the majority of the people voting at an election called for such purpose in said county and to appropriate funds in the amounts necessary to carry out the purpose of this act.  The commission, upon approval of the board, is hereby authorized to contract for, receive and utilize any grants or other financial assistance from the federal or state government or from any other source, public or private, in furtherance of its functions and may incur necessary expenses in obtaining said grants and/or financial assistance within the limits of its appropriations.

Added by Laws 1970, c. 324, § 2, emerg. eff. April 28, 1970.

§19865.53.  Territorial jurisdiction.

The territorial jurisdiction of the county, as respects administering and enforcing of rules and regulations as in this act provided, shall be the unincorporated portions of such county.

Added by Laws 1970, c. 324, § 3, emerg. eff. April 28, 1970.

§19865.54.  Definitions.

For the purpose of this act, certain terms are defined as provided in this section.  Whenever appropriate, the singular includes the plural and the plural includes the singular.  "Municipality" or "municipal" shall mean or relate only to incorporated cities and towns.  "Board" shall mean the board of county commissioners.  "Commission" shall mean the county planning commission.  "Area" shall mean all territory included within the jurisdiction of the commission.

Added by Laws 1970, c. 324, § 4, emerg. eff. April 28, 1970.

§19865.55.  Commission membership.

The commission shall consist of three (3) members appointed by the board of county commissioners and the chairman of the board of county commissioners or a member of the board of county commissioners appointed by the chairman and one member to be appointed by the mayor of each incorporated city or town having a population of one thousand or more according to the last federal census.  Members appointed by the board shall serve a term of four (4) years, except that the respective terms of the first three appointed shall be for terms of four (4) years.  All members of the commission shall serve as such without compensation.  Each appointed member shall be a resident of the area included within the jurisdiction of the commission for a period of three (3) years or more immediately preceding appointment and shall hold no other municipal or county office.  Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired term.

A member of such commission, once qualified, can thereafter be removed during his term of office only for cause and after a hearing held before the governing body by which he was appointed.

Added by Laws 1970, c. 324, § 5, emerg. eff. April 28, 1970.

§19865.56.  Cooperation and assistance.

In the pursuance of its duties, the planning commission may seek the advice, cooperation and collaboration of appropriate federal, state, municipal and other local governmental offices, departments, agencies, and instrumentalities, educational institutions and research organizations, whether public or private, and of civic groups and private persons and organizations.  The planning commission also shall cooperate and confer with, and upon request supply information to federal, state, municipal and other local governmental agencies and, so far as possible, cooperate with planning agencies of adjoining areas on matters of mutual interest relevant to its activities.  Whenever such cooperation or assistance includes the rendering of technical services, such services may be rendered free or in accordance with an agreement for reimbursement.

Added by Laws 1970, c. 324, § 6, emerg. eff. April 28, 1970.

§19865.57.  Coordinated physical development.

The commission may prepare, adopt, and from time to time revise, amend, extend or add to a plan or plans for the development of the area for the purpose of bringing about an orderly, coordinated physical development in accordance with the present and future needs.

Added by Laws 1970, c. 324, § 7, emerg. eff. April 28, 1970.

§19865.58.  Adoption and amendment of plan  Notice and hearing  Public record.

The commission may adopt the plan or plans, in whole or part, and subsequently amend or extend the adoption plan or portions thereof.  Before the adoption, amendment, or extension of the plan or portions thereof, the commission shall hold at least one public hearing thereon.  Such hearing may be adjourned from time to time.  Prior to said hearing or hearings, the commission shall give reasonable notice in all papers of general circulation in the county, stating time, place and purpose of the hearing, and stating where copies of the proposed plan or plans may be acquired.  The adoption of the plan or portions thereof shall be by resolution carried by not less than four (4) members of the commission, including the ex officio member thereof.  Before such plan or plans or parts thereof shall have the status of an official plan, it shall be submitted to and shall have the approval of the board of county commissioners.  The board may approve the plan in whole or in part, or return the plan or any portion thereof to the commission for further consideration.  Any part so approved shall immediately become in full force and effect and as to the area covered by the approved portion of such plan.  Should the board fail to act upon such plan within fortyfive (45) days from the date of its submission by the commission, such plan shall be deemed to be approved by said board and shall have the status of an official plan or plans for the area.  After the adoption of the plan or plans, or part thereof, an attested copy shall be certified by the commission and by the board and shall be certified to the county clerk of such county for safekeeping and as a public record.

Added by Laws 1970, c. 324, § 8, emerg. eff. April 28, 1970.

§19865.59.  Proposed improvements  Recommendations by commission.

From and after the adoption of the plan or plans or portion thereof and their proper certification, then and henceforth no improvement of a type embraced within the recommendations of the plan or plans shall be constructed or authorized without first submitting the proposed plans thereof to the commission and receiving the written recommendations of said commission; provided, however, that this requirement shall be deemed to be waived if the commission fails to make its report and recommendations within fortyfive (45) days after the receipt of the proposed plans.

Added by Laws 1970, c. 324, § 9, emerg. eff. April 28, 1970.

§19865.60.  Rules and regulations for enforcement.

The commission is hereby empowered to promulgate and adopt rules and regulations for the implementation and enforcement of plan or plans adopted in accordance with this act.

Added by Laws 1970, c. 324, § 10, emerg. eff. April 28, 1970.

§19865.61.  Exemptions.

The rules and regulations of this commission shall not apply to the erection of farm homes or the erection or use of the usual farm buildings for agricultural purposes or the planting of agricultural crops.

Added by Laws 1970, c. 324, § 11, emerg. eff. April 28, 1970.

§19865.62.  County board of adjustment.

The board of county commissioners of any such county shall appoint a county board of adjustment composed of five (5) members, residents of such area, for terms of three (3) years, except that when the first appointment is made hereunder, the terms of office of two of said members shall be two (2) years, and the term of office of one of said members shall be three (3) years.  A member of such county board of adjustment, once qualified, can thereafter be removed during his term of office only for cause and after a hearing held before the board of county commissioners.  In the event of the death, resignation or removal of any such member before the expiration of his term, a successor shall be appointed by the board of county commissioners to serve his unexpired term.  All members of the county board of adjustment shall serve as such without compensation.

The county board of adjustment shall elect its own chairman and shall adopt rules or procedures consistent with the provisions of this act.  The chairman, or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses.  Four (4) members of the county board of adjustment shall constitute a quorum.  All meetings of the county board of adjustment shall be open to the public and a public record shall be kept of all proceedings.

The county board of adjustment may, with the approval of the board of county commissioners, appoint such employees as may be necessary and may incur necessary expenses, within the limits of the appropriations authorized by the board of county commissioners.

For each petition and for each request for a public hearing, the county board of adjustment shall collect a fee the amount thereof to be fixed by the respective boards of county commissioners which such fees shall be deposited with the county treasurer as required by law, and credited to the general fund of the county, and report thereof made to the board of county commissioners each month.  Publication notices and transcripts on appeal shall be paid for by parties requiring or requesting the same.

Added by Laws 1970, c. 324, § 12, emerg. eff. April 28, 1970.

§19865.63.  Appeals to county board of adjustment.

Appeals to the county board of adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the county inspecting officer in administering the commission's rules and regulations.  Such appeals shall be taken within a period of not more than ten (10) days, by filing written notice with the county board of adjustment and the county inspecting officer, stating the grounds thereof.  An appeal from the county board of adjustment shall stay all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken shall certify to the board of adjustment that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property.  The county board of adjustment shall have the following powers and it shall be its duty:

To hear and decide appeals where it is alleged that there is error of law in any order, requirement, decision or determination made by the county inspecting officer in the enforcement of the commission's rules and regulations.

In exercising the above powers, such board of adjustment may, in conformity with the provisions of this act, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

In acting upon any appeal, such board of adjustment shall, in its consideration of and decision thereon, apply the principles, standards and objectives set forth and contained in all applicable regulations and plans as adopted.

Added by Laws 1970, c. 324, § 13, emerg. eff. April 28, 1970.

§19865.64.  Appeals to district court and Supreme Court.

An appeal to the district court from any decision, ruling, judgment, or order of said county board of adjustment may be taken by any person or persons, firm or corporation, jointly or severally, aggrieved thereby, or any department, board or official of government by filing with the clerk of said board within ten (10) days a notice of such appeal.  No bond shall be required for such appeal, but costs may be required in the district court as in other cases.  Upon filing of such notice, the clerk of said board shall forthwith transmit to the clerk of the district court the originals or certified copies of all papers constituting the record in such case, together with the order, judgment or decisions of said board.  Said cause shall be tried de novo in the district court and said court shall have the same power and authority as the county board of adjustment, together with all other powers of the district court in law or in equity.  An appeal to the Supreme Court from the decision of the district court shall be allowed as in other cases.

Added by Laws 1970, c. 324, § 14, emerg. eff. April 28, 1970.

§19865.65.  Schedule of fees.

The board may establish a schedule of fees for inspections and investigations, which said fees shall be reasonable and proportionate to the services rendered and benefits involved, and shall be paid into the general fund of the county.

Added by Laws 1970, c. 324, § 15, emerg. eff. April 28, 1970.

§19865.66.  Notice of public hearings.

Notice of all public hearings herein provided for shall be given by one publication in a newspaper of general circulation in the municipality and the county at least fifteen (15) days prior to the date of such hearing.

Added by Laws 1970, c. 324, § 16, emerg. eff. April 28, 1970.

§19865.67.  Violations and penalties.

A violation of this act or of any order or regulation adopted under authority of this act shall be deemed a misdemeanor and shall be punishable by fine or by imprisonment or both, as now provided by law for misdemeanors.

Added by Laws 1970, c. 324, § 17, emerg. eff. April 28, 1970.

§19865.68.  Exclusive control.

From and after the time such commission is constituted by the cooperating governmental units, it shall have exclusive control for the purposes herein provided over the territory within the jurisdiction of the county to the exclusion of any other planning agency, provided, however, this does not prevent commissioners from contracting with agencies formed in accordance with Chapter 31, Title 74, of the Oklahoma Statutes for planning services and regulation enforcement assistance.

Added by Laws 1970, c. 324, § 18, emerg. eff. April 28, 1970.

§19865.69.  Existing county planning commissions  Advisory agency.

For the purpose of cooperating with the State of Oklahoma in conserving the material resources of the state, any incorporated city or town within a county having in existence a county planning commission, as authorized in this act, is hereby authorized to contract with or retain such commission to function as an advisory, consultative, and coordinating agency for such city or town in its urban planning activities.

Added by Laws 1970, c. 324, § 20, emerg. eff. April 28, 1970.

§19866.1.  Metropolitan area planning commission  County board of adjustment.

For the purpose of cooperating with the State of Oklahoma in conserving the natural resources of the state, and in promoting the health, safety, peace, morals and general welfare of the people of the state, there may be provided in any county of the State of Oklahoma in which there is no city having a population of more than two hundred thousand (200,000), according to the last preceding Federal Decennial Census or any future federal census, one or more city and county planning and zoning commissions, in the manner herein provided, and for the purpose there is hereby authorized to be created in each of such counties citycounty cooperative planning commissions, which shall be designated "metropolitan area planning commission", and a county board of adjustment with the respective powers and duties as set out in this act.  In the execution of its purposes, such metropolitan area planning commission shall function as an advisory, consultative and coordinating agency, established to harmonize its planning activities with the planning activities of departments, agencies and instrumentalities of federal, state and local government; and to stimulate public interest and participation in the development of the area.  As used in Sections 866.1 through 866.36 of this title, the word "city" includes incorporated towns.

Added by Laws 1957, p. 128, §1, emerg. eff. May 31, 1957.  Amended by Laws 1959, p. 104, § 1; Laws 1983, c. 303, § 1, emerg. eff. June 23, 1983.

§19866.2.  City and county powers.

In any county of the state authorized to avail itself of the provisions of this act and form with a city located therein a cooperative planning commission, such city is hereby empowered to adopt, amend, extend, add to or carry out a comprehensive plan for such city under the authority of existing statutes and laws and in addition is hereby authorized to establish a housing code in accordance with the provisions hereinafter set forth in this act, and it may also perform any additional urban planning which is needed including, but not limited to, surveys, land use studies, urban renewal plans, conservation plans, technical service and other planning work.

Such county is hereby granted authority to establish zoning regulations, a building code and construction codes and a housing code in accordance with the provisions of this act for all the area located within three (3) miles of such municipality or within onefourth (1/4) mile of any state or federal highway located anywhere in the county, or within onehalf (1/2) mile of any water supply or reservoir owned by the municipality, excluding, however, any incorporated area, except as hereinafter provided; and further provided that such county is hereby granted authority to adopt, amend, extend, add to or carry out within the jurisdictional limits as provided by this act, excluding, however, any incorporated area and any unincorporated town which has been platted for more than ten (10) years, except as hereinafter provided, all additional elements of a comprehensive plan including, but not limited to, plans for major streets and highways and other elements of water, rail, air and land transportation plans, public facilities plans, capital improvement programs, uniform regulations for land subdivision and for the improvements located thereon, building line regulations, urban renewal plans and conservation plans.  However, the provisions of this section shall not be construed to prohibit a municipality in a metropolitan area planning commission from creating its own separate planning commission to act within the boundary of the municipality.  In every county of this state having an upstream terminal port and turnaround where navigation ends, or in any county containing all or any part of a reservoir or reservoirs constructed by the Bureau of Reclamation, the United States Army Corps of Engineers or by the Grand River Dam Authority, such county is hereby granted authority, at the discretion of the board of county commissioners, to establish zoning regulations, a building code and construction codes and a housing code in accordance with the provisions of this act for all or any part of the unincorporated area within the county, and further provided that such county is hereby granted authority to adopt, amend, extend, add to or carry out, throughout the unincorporated area of the county, additional elements of a comprehensive plan including, but not limited to, plans for major streets and highways and other elements of water, rail, air and land transportation plans, public facilities plans, capital improvement programs, uniform regulations for land subdivision and for the improvements located thereon, building line regulations and conservation plans.

Added by Laws 1957, p. 128, § 2, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 212, § 1, emerg. eff. June 11, 1963; Laws 1963, c. 329, § 1, emerg. eff. June 22, 1963; Laws 1965, c. 403, § 1, emerg. eff. July 5, 1965; Laws 1978, c. 122, § 1, emerg. eff. March 31, 1978; Laws 1982, c. 183, § 1; Laws 1985, c. 33, § 1, eff. Nov. 1, 1985.

§19866.3.  Funds  Grants.

Any county of the state which is hereby authorized to avail itself of the provisions of this act and to form with a city located therein a cooperative planning commission may combine a portion of its funds with a portion of the funds of such city, to be expended for the purposes as herein set forth.  Each such county and city is hereby authorized to appropriate funds in the amounts necessary to carry out the purpose of this act.  The commission, upon approval of the council or board, as the case may be, is hereby authorized to contract for, receive, and utilize any grants or other financial assistance from the federal or state government or from any other source, public or private, in furtherance of its functions and may incur necessary expenses in obtaining said grants and/or financial assistance within the limits of its appropriations.

Added by Laws 1957, p. 128, § 3, emerg. eff. May 31, 1957.

§19866.4.  Territorial jurisdiction.

The territorial jurisdiction of the municipality as respects administering and enforcing of rules and regulations as in this act provided, shall include all territory located in the municipality, and all other territorial jurisdiction for the purpose of administering and enforcing the rules and regulations as in this act provided shall be exercised by the county.

Added by Laws 1957, p. 129, § 4, emerg. eff. May 31, 1957.

§19866.5.  Establishment of planning commission.

The board of county commissioners of any such county and the city council of such city desiring to avail itself of the provisions of this act shall at any time, set up a metropolitan area planning commission by resolution of the board of county commissioners, entered in the commissioners' journal of proceedings, setting forth its intention to avail itself of the provisions of this act and to enter into an agreement with the municipality for the organization of the metropolitan area planning commission herein provided for and upon such terms and conditions as may be agreed upon.

Added by Laws 1957, p. 129, § 5, emerg. eff. May 31, 1957.  Amended by Laws 1997, c. 340, § 2, emerg. eff. June 9, 1997.

§19866.6.  Definitions.

For the purpose of this act, certain terms are defined as provided in this section.  Whenever appropriate, the singular includes the plural and the plural includes the singular.  "Municipality" or "municipal" shall mean or relate only to incorporated cities and towns.  "Council" means the legislative body of the municipality.  The term "streets" includes street, avenues, boulevards, roads, lanes, alleys, viaducts, highways and other ways.  "Subdivision" and "zoning" are defined as hereinafter provided.  "Board" shall mean the board of county commissioners.  "Commission" shall mean the metropolitan area planning commission.  "Area" shall mean all territory included within the jurisdiction of the commission.

Added by Laws 1957, p. 129, § 6, emerg. eff. May 31, 1957.

§19866.7.  Commission membership  Appointment and tenure  Compensation  Vacancies  Removal.

The commission shall consist of the following members:  four (4) members appointed by the mayor and confirmed by the council; four (4) members appointed by the board of county commissioners which members shall not be residents of any incorporated city or town; and one (1) member appointed by each incorporated city or town within the jurisdiction of the commission.  The mayor, or a member of the governing body of the city appointed by the mayor, and chairman of the board of county commissioners, or a member of the board of county commissioners appointed by the chairman, shall be ex officio members of the commission.  Members appointed by the mayor shall serve for a term of four (4) years except that the respective terms of the first two appointed shall be for a term of two (2) years and the next two appointed shall be for a term of four (4) years.  Members appointed by the board shall serve a term of four (4) years except that the respective terms of the first two appointed shall be for a term of two (2) years and the next two appointed shall be for a term of four (4) years.  Members appointed by an incorporated city or town shall serve at the pleasure of the appointing city or town.  All members of the commission shall serve as such without compensation.  The appointed members shall be residents for a period of three (3) years or more immediately preceding appointment and shall hold no other municipal or county office.  Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired term by the official appointing the original holder of said membership.

A member of such commission, once qualified, can thereafter be removed during his term of office only for cause and after a hearing held before the governing body by which he was appointed.

Added by Laws 1957, p. 129, § 7, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 20, § 1, emerg. eff. March 15, 1963; Laws 1985, c. 33, § 2, eff. Nov. 1, 1985.

§19866.8.  Chairman  Meetings  Rules  Employees  Fees.

The commission shall elect its chairman from its appointed members and fill such other offices as it may determine.  The term of the chairman shall be one (1) year.  The commission shall hold at least one (1) meeting each month and all meetings shall be open to the public.  It shall adopt rules for the transaction of business and keep a complete record of its functions and activities, which record shall be a public record.  The commission may appoint such employees as it may deem necessary and may establish a schedule of fees to cover the various services as it may require within the limits of its appropriations and may incur necessary expenses, all subject to the approval of the appropriate governing bodies.  The commission may, to the extent authorized by the charter or ordinances of any city or town in the county, act as the planning commission for such city or town or lend planning assistance under such mutual arrangement for the sharing of expenses as may be agreed upon.

Added by Laws 1957, p. 129, § 8, emerg. eff. May 31, 1957.

§19866.9.  Submission of proposals and plans  Advice and cooperation of other agencies.

To facilitate effective and harmonious planning of the metropolitan area, the boards and the councils concerned and other county, municipal and local governmental agencies concerned shall submit to the metropolitan planning commission all proposals for plans and amendments or revisions thereto, as well as other proposals, recommendations and reports on matters with which the planning commission is concerned.  In the pursuance of its duties, the metropolitan planning commission may seek the advice, cooperation and collaboration of appropriate federal, state, municipal and other local governmental offices, departments, agencies, and instrumentalities, educational institutions and research organizations, whether public or private, and of civic groups and private persons and organizations.  The planning commission also shall cooperate and confer with, and upon request supply information to, federal, state, municipal and other local governmental agencies, and so far as possible cooperate with planning agencies of adjoining areas, on matters of mutual interest relevant to its activities.  Whenever such cooperation or assistance includes the rendering of technical services, such services may be rendered free or in accordance with an agreement for reimbursement.  The planning commission also shall advise and supply information, as far as possible, to civic groups and private persons and organizations who may request such information and advise, and who study or otherwise concern themselves with the metropolitan area's problems and development, insofar as such problems and development may be relevant to the activities of the planning commission.

Added by Laws 1957, p. 130, § 9, emerg. eff. May 31, 1957.

§19866.10.  Metropolitan comprehensive plan.

A.  1.  The metropolitan area planning commission shall prepare, adopt, and from time to time revise, amend, extend or add to a plan or plans for the development of the metropolitan area.  The plan or plans may be published and collectively shall be known as the metropolitan comprehensive plan.

2.  The comprehensive plan shall be developed:

a. for the purpose of bringing about an orderly,  coordinated, physical development in accordance with the present and future needs of such area,

b. to conserve the natural resources of the area,

c. to ensure efficient expenditure of public funds, and

d. to promote the health, safety, convenience, prosperity, and general welfare of the people of the area and the state.

3.  The metropolitan comprehensive plan shall:

a. set forth the policy recommendations of the metropolitan area planning commission in regard to the physical development of the metropolitan area,

b. contain a statement of the objectives, standards and principles sought to be embodied therein,

c. contain recommendations for the most desirable pattern of land use within the metropolitan area, in the light of the best available information concerning:

(1) topography, climate, soil and underground conditions, water courses and bodies of water and other natural or environmental factors,

(2) the present and prospective economic bases of the metropolitan area, past and future trends of industry, population or other developments and the habits and standards of life of the people of the metropolitan area, and

(3) the relation of land use within the metropolitan area to land use in adjoining areas,

d. insofar as appropriate, indicate areas for residential uses and maximum recommended densities therein; areas for manufacturing and industrial uses, with classification of such areas in accordance with their compatibility with land use in adjoining areas; areas for the concentration of wholesale and retail business and other commercial uses; areas for recreational uses and areas for open spaces; and areas for mixed uses,

e. include the circulation pattern recommended for the metropolitan area, including routes and terminals of transit, transportation and communication facilities whether used for movement within the metropolitan area or for the movement from and to adjoining areas,

f. include recommendations concerning the need for and the proposed general location of public and private works and facilities, such as utilities, flood control works, water reservoirs and pollution control facilities,

g. include such other recommendations of the metropolitan area planning commission concerning current and impending problems as may affect the metropolitan areas as a whole, and

h. be based on studies of physical, social, economic and governmental conditions and trends.

B.  1.  Before the adoption, amendment, or extension of the plan or portions thereof, the commission shall hold at least one public hearing thereon.

2.  Such hearing may be adjourned from time to time.

C.  The commission may recommend for adoption or denial by the municipal council and/or, as appropriate, the board of county commissioners the comprehensive plan in whole or part, and subsequently may recommend the adoption or denial of any amendment or extension of the plan or portions thereof.

D.  1.  Before the metropolitan comprehensive plan or part thereof has the status of an official plan, the plan shall be submitted to and shall have the approval of the municipal council insofar as such plan affects the area within the city limits of the municipality.  In addition, the plan shall have the approval of the board of county commissioners, insofar as such plan affects the balance of the county excluding, however, any area within any incorporated municipality located within the balance of the county.

2.  The council and the board may approve the plan in whole or in part, or return the plan or any portion thereof to the commission for further consideration.

3.  Any part so approved shall immediately become in full force and effect as to the area covered by the approved portion of such plan.

4.  Should the council or board fail to act upon such plan within fortyfive (45) days from the date of its submission by the commission, such plan shall be deemed to be approved by said council or board and shall have the status of an official plan for the area.

E.  After the adoption of the comprehensive plan, or part thereof, an attested copy shall be certified by the commission and by the approving authority and shall be certified to the county clerk of such county as a public record and certified to the clerks of such incorporated areas as may be covered or affected by the plan.

Added by Laws 1957, p. 130, § 10, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 212, § 2, emerg. eff. June 11, 1963; Laws 2000, c. 117, § 1, eff. Nov. 1, 2000.

§19866.11.  Submission of proposed improvement plans for commission recommendations.

From and after the adoption of the comprehensive plan or portion thereof and its proper certification, then and henceforth no improvement of a type embraced within the recommendations of the comprehensive plan shall be constructed or authorized without first submitting the proposed plans thereof to the commission and receiving the written recommendations of said commission; provided, however that this requirement shall be deemed to be waived if the commission fails to make its report and recommendations within fortyfive (45) days after the receipt of the proposed plans.

Added by Laws 1957, p. 131, § 11, emerg. eff. May 31, 1957.

§19866.12.  Plats and subdivisions  Rules and regulations.

The commission is hereby empowered to adopt rules and regulations of uniform application governing plats and subdivisions of land falling within its jurisdiction.  Such regulations shall be submitted to the council and to the board for approval and shall not be in force or effect within the corporate limits of the municipality until approved by the council and shall not be in force or effect within any part of the county, except within the municipality, until approved by the council and the board.

For the purpose of this act, a subdivision is defined as any division of land into two or more lots, parcels, tracts, or areas, any one of which when divided has an area of less than ten acres, or any division of land involving the vacation or dedication or rightofway or alignment of an existing or proposed street or highway or public utility easement, or the resubdivision of land heretofore divided into lots, sites or parcels.

Such regulations shall be designed to secure and provide for the proper arrangement of streets or other highways in relation to existing or planned streets or other highways or to the comprehensive plan or plans of the area; for adequate and convenient open spaces for traffic, utilities, access of firefighting apparatus, parking lots, parks, playgrounds, light and air; and for the avoidance of congestion of population.  Such regulations may include provisions as to the extent to which streets and other highways shall be graded and improved and to which water, sewer, or other utility mains, piping and other facilities shall be installed or assured as a condition precedent to the approval of the plat; the council and/or the board are hereby authorized to prepare such specifications and to make such order, inspections, examinations, and certificates as may be necessary to protect and carry out such regulations and make them effective, and to charge fees to services rendered and benefits involved as hereinafter provided or as may be provided by the respective governing bodies.

Such rules and regulations shall provide for the modification thereof by the commission in specific cases where unusual topographical or other exceptional conditions may require the same.  Such regulations shall provide for a tentative approval of the plat previous to the installation of such improvements and facilities, provided, that any such tentative approval shall be revocable and shall not be entered on the plat.  Such regulations may provide that in lieu of the completion of the construction of the required improvements and facilities prior to the final approval of the plat, the board of council may accept bond in an amount and with surety and conditions satisfactory to them, providing for and securing to the council and board the actual construction of such improvement and facilities within a specified period, and the council and board are hereby granted the power to enforce such bond by legal and equitable remedies.  Such rules and regulations shall be adopted, changed, or amended only after a public hearing has been held thereon by the commission.  Such hearing may be adjourned from time to time.  The adoption of the rules and regulations or amendments thereto, as above provided, shall be by resolution carried by not less than a majority of the full membership of the commission.  Upon adoption by the commission, and upon approval by the board and council such rules and regulations or amendments thereto shall be certified to the county clerk of such county and the city clerk of the municipality for safekeeping and as a public record and shall be enforced as in this act provided.

Added by Laws 1957, p. 131, § 12, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 212, § 3, emerg. eff. June 11, 1963.

§19866.13.  Recording of plats or deeds  Approval.

From and after the adoption of a plan for major streets or highways as a part of the comprehensive plan for the physical development of the area and the adoption of the rules and regulations governing subdivision of land no plat or deed or other instrument of a subdivision of land within the area shall be accepted for record in the office of the county clerk until it shall have been approved by such commission as being in accordance with the officially adopted rules and regulations of the commission and such approval endorsed in writing on the plat.

The approval of the commission required by this section or the refusal to approve shall take place within fortyfive (45) days from and after the submission of the subdivision of land for final approval; otherwise said subdivision of land shall be deemed to have been approved and the certificate of said commission as to the date of the submission of the subdivision of land for approval and as to the failure to take action thereon within such time shall be sufficient in lieu of the written endorsement or evidence of approval herein required.  The ground of refusal of any subdivision of land submitted, including citation to or reference to the rules or regulations violated by the subdivision of land shall be stated upon the record of the commission.

Whoever, being the owner or agent of the owner of any land within the area, transfers or sells or agrees to sell, or negotiates to sell any land by reference to or exhibition thereof, or by other use of a plat of a subdivision or a contract for deed or other instrument before such plat or deed or instrument has been approved by the commission and filed of record in the office of the county clerk, or whoever, being the owner or agent of the owner of a parcel of ground, transfers, or sells or agrees to sell, or negotiates to sell any tract of land of less than ten (10) acres, except in counties adjoining a county having a cooperative planning commission formed under the provisions of 19 O.S. 1961, Section 863.2, in which case upon order or rule of the citycounty cooperative planning commission a tract of less than two and onehalf (2 1/2) acres where such tract was not shown of record in the office of the county clerk as separately owned at the effective date of the regulations hereinafter provided for and not located within a subdivision approved according to law and filed of record in the office of the county clerk, or if so located, not comprising at least one entire lot as recorded, without first obtaining the written approval of the commission by its endorsement on the instrument of transfer, or contract of sale or other agreement to transfer, shall be subject to the penalties by this act provided; and such transaction shall be unlawful and shall not be recorded by the county clerk; provided that a tract of land which has not been subdivided, a tract of more than ten (10) acres, except in counties adjoining a county having a cooperative planning commission formed under the provisions of 19 O.S. 1961, Section 863.2, in which case upon order or rule of the citycounty cooperative planning commission a tract of more than two and onehalf (2 1/2) acres, may be transferred by the owner thereof to any person without complying with the provisions of this act and such transfer shall be duly recorded by the county clerk; and provided, further, that such person may further transfer such tract without complying with the provisions of this act, so long as such transfer involves the whole of such tract and the transfer shall be recorded by the county clerk, and thereafter any transfer shall be subject to existing law.  Provided further, all deeds of record as of January 1, 1963, which convey tracts of land not portions of an approved or disapproved plat or subdivision, are hereby validated insofar as the filings of the same are concerned, whether or not first approved by the commission.

In its consideration of such transfers, referred to as "lotsplits" the commission shall apply the same regulations as are applied to subdivisions in order to accomplish the purpose of planning as herein provided.  No city board of adjustment or county board of adjustment or any office representing such boards shall require that easements be given to the city or county for major street usages serving approval on a lotsplit deed, and approving such deeds shall not be deemed consideration for the transfer of easements for road purposes, except in the case of streets platted and dedicated by the owner in approved subdivision plans.

Added by Laws 1957, p. 132, § 13, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 212, § 4, emerg. eff. June 11, 1963; Laws 1968, c. 221, § 1, emerg. eff. April 23, 1968.

§19866.14.  Building lines.

Wherever a plan for major streets and highways has been adopted and filed by the commission, the council and board, upon recommendations of the commission, are hereby authorized and empowered to establish, regulate, and limit, and to change and amend, building line or setback regulations on such major streets and highways, and to prohibit any new building being located within such building or setback lines within the area.  In establishing such building lines, the council and board shall take into consideration the present stage of development along such highways, including the type of buildings and nature of their use, as well as their number and location; the present width of such highways; and probable future needs to protect safety and provide adequate transportation along such highways in view of the trend of development of residential, commercial, and industrial areas served by such highways.

Regulations authorized by this section shall not be adopted, changed, or amended by the council or board until a public hearing has been held thereon by the commission.

Added by Laws 1957, p. 133, § 14, emerg. eff. May 31, 1957.

§19866.15.  Enforcement of building line regulations  Appeals  Modification.

After the council or board shall have established building or setback lines on such major highways, no new building or structure shall be erected within such building or setback lines in the area and no permit for such building shall be issued by the city building inspector as respects the territory over which the municipality shall have enforcement jurisdiction or by the county inspecting officer appointed by the board to administer and enforce building line and setback regulations and other regulations for the county, as respects the territory over which the county shall have enforcement jurisdiction.  The city board of adjustment, as respects the territory over which the municipality shall have enforcement jurisdiction, and the county board of adjustment as respects the territory over which the county shall have enforcement jurisdiction, shall hear appeals of any property owner aggrieved by such building line and setback regulations.  Each said board of adjustment shall have the power to modify or vary the building line or setback regulations in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of uses as distinguished from a mere grant of privilege, may be avoided, the intended purpose of the regulations strictly observed, and the public welfare and public safety protected.

Added by Laws 1957, p. 133, § 15, emerg. eff. May 31, 1957.

§19866.16.  Zoning powers  Exemptions.

A.  For the purposes of promoting the public health, safety, peace, morals, comfort, convenience, prosperity, order and general welfare, and to lessen danger and congestion of public transportation and travel, and to secure safety from fire and other dangers, and to prevent overcrowding of land, and to avoid undue concentration of population, and to provide adequate police protection, transportation, water, sewerage, schools, parks, forests, recreational facilities, military and naval facilities, and other public requirements, and to prevent undue encroachment thereon, the board of any such county is hereby empowered in accordance with the conditions and procedure specified in this act, to regulate:

1.  The location, height, bulk, number of stories and size of buildings and other structures in the areas of the county not included within the territorial jurisdiction of the municipality as herein defined;

2.  The percentage of the lot or area which may be occupied;

3.  The size of yards, courts and other open spaces;

4.  The density and distribution of population; and

5.  The uses of buildings, structures and land for trade, industry, residence, recreation, civic and public activities and other purposes.

B.  1.  The zoning power hereby conferred shall not apply to the erection or use of the usual farm buildings for agricultural purposes, the planting of agricultural crops or forestry activities.

2.  For purposes of this subsection, "forestry activity" means any activity associated with the reforesting, growing, managing, protecting and harvesting of timber, wood and forest products including, but not limited to, forestry buildings and structures.  The term "forestry activity" shall not pertain to areas and property which would restrict access to public road construction or right-of-way.

Added by Laws 1957, p. 133, § 16, emerg. eff. May 31, 1957.  Amended by Laws 2000, c. 300, § 1, emerg. eff. June 5, 2000.

§19866.17.  Division into districts or zones.

Whenever the commission of such county shall make and certify to the board of county commissioners of such county a zoning plan, including both the full text of the zoning resolution and proposed regulations and map or maps, representing the recommendations of the commission for the regulation by districts or zones, of the location, height, bulk, number of stories and size of buildings and other structures in the areas of the county, not included within the territorial jurisdiction of the municipality as herein defined, and the percentage of the lot or area which may be occupied, the size of yards, courts, and other open spaces, the density and distribution of population, the uses of buildings, structures, and land for trade, industry, residence, recreation, civic, and public activities and other purposes, then the board may exercise the powers granted and, for the purposes mentioned in 19 O.S. 1961, Section 866.16, may divide the areas of such county located within three miles of such municipality or within onefourth mile of a state or federal highway, and not included within the territorial jurisdiction of the municipality or within another incorporated municipality, into districts or zones in such number, shape, and areas as it may determine and, for said purposes, may regulate the erection, construction, reconstruction, conversion, alteration, and uses of buildings and structures and the uses of land.  All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.  In every county of this state having an upstream terminal port and turnaround where navigation ends, or in any county containing all or any part of a reservoir or reservoirs constructed by the United States Army Corps of Engineers, such county is hereby granted authority, at the discretion of the board of county commissioners, to divide all or any part of unincorporated areas of such county into districts or zones in such number, shape, and areas as it may determine and, for said purposes, may regulate the erection, construction, reconstruction, conversion, alteration, and uses of buildings and structures and the uses of land.  All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

Added by Laws 1957, p. 134, § 17, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 329, § 2, emerg. eff. June 22, 1963.

§19866.18.  Recommendations by commission.

Prior to the adoption of any zoning regulations the board, as it affects its jurisdiction, shall request the commission to recommend the boundaries of the various districts and appropriate regulations to be enforced therein.  The commission shall make a preliminary report of its recommendations for such zoning regulations and shall hold one or more public hearings thereon.  Such hearings may be adjourned from time to time.  Within ninety (90) days after the final adjournment of such hearings, the commission shall make its final report to the board, together with a summary of the results of the public hearings, its proposed zoning regulations, map or maps, and suggested resolution.  The board may then adopt the proposed regulations or refer them back to the commission for further consideration.

Added by Laws 1957, p. 134, § 18, emerg. eff. May 31, 1957.

§19866.19.  Termination of nonconforming uses.

The board, within its area of jurisdiction may provide for the termination of nonconforming uses either by specifying the period or periods within which they shall be required to cease, or by providing a formula or formulas whereby the compulsory termination of nonconforming use shall be so fixed as to allow a reasonable period for the recovery of amortization of the investment in the nonconformance, provided, that in each instance any such action of the board shall be taken only after public notice and hearing thereon has been had before the commission and that commission's recommendations with respect thereto certified to the board.

Added by Laws 1957, p. 134, § 19, emerg. eff. May 31, 1957.

§19866.20.  Amendment or repeal of regulations  Notice and hearing.

The zoning regulations imposed and the districts created under authority of this act may be amended, supplemented, changed, modified or repealed from time to time by resolution of the board, as it affects its jurisdiction, but no such change shall be made without public notice and hearing and the filing of a report and recommendations upon such proposed change by the commission.

All projects or matters that fall within the purview of the duties of the commission, as specified in this section shall be referred to the commission for investigation and report before any final action shall be taken thereon; provided, however, that if the said commission fails to make an investigation and report on any matter or subject referred to it for a period of thirty (30) days, such failure shall be considered a refusal to approve the proposed plan or project and the board shall be under no obligation to wait longer for reports or recommendations concerning said projects.

Added by Laws 1957, p. 134, § 20, emerg. eff. May 31, 1957.

§19866.21.  Permits required  Administration of rules and regulations.

After the adoption of such zoning regulations or building line regulations by the board and/or the council, no building or other structures shall be erected, constructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued in accordance with the rules and regulations adopted by the council or board under the terms of this act by the county inspecting officer as to territory falling within the jurisdiction of the county and of the inspector of the municipality as to territory falling within the jurisdiction of the municipality.  The county inspecting officer shall have the duty of administering the rules and regulations under this act applicable to territory over which the municipality does not have jurisdiction, and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations.  The inspector of the municipality shall have the duty of administering the rules and regulations under this act insofar as it applies to the territorial jurisdiction of the municipality and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations, except that in the matter of construction, surfacing and maintenance of streets, roads, and highways in the entire unincorporated area of the county, the board may prescribe rules and regulations and prescribe standards and the county engineer shall have the duty of administering such rules and regulations and when requested, shall assist in administering the rules and regulations governing subdivision of land in the unincorporated portions of the county and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations.  The county inspecting officer and the city inspector may be designated as one and the same person by the board and council respectively, and when so designated shall exercise the authority vested in both officers.

Added by Laws 1957, p. 135, § 21, emerg. eff. May 31, 1957.

§19866.22.  County board of adjustment.

The board of county commissioners of any such county shall appoint a county board of adjustment composed of five (5) members, residents of such county, two (2) of whom shall reside outside the corporate limits of the municipality, for a term of three (3) years, except that when the first appointment is made hereunder, the term of office of two (2) of said members shall be one (1) year, the term of two (2) of said members shall be two (2) years, and the term of office of one (1) of said members shall be three (3) years.  A member of such county board of adjustment, once qualified, can thereafter be removed during his term of office only for cause and after a hearing held before the board of county commissioners.  In the event of the death, resignation or removal of any such member before the expiration of his term, a successor shall be appointed by the board of county commissioners to serve his unexpired term.  All members of the county board of adjustment shall serve as such without compensation.

The county board of adjustment shall elect its own chairman and shall adopt rules or procedures consistent with the provisions of this act.  The chairman, or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses.  Four (4) members of the county board of adjustment shall constitute a quorum.  All meetings of the county board of adjustment shall be open to the public and a public record shall be kept of all proceedings.

The county board of adjustment may, with the approval of the board of county commissioners, appoint such employees as may be necessary and may incur necessary expenses, within the limits of the appropriations authorized by the board of county commissioners.

For each petition and for each request for a public hearing, the county board of adjustment shall collect a fee the amount thereof to be fixed by the respective boards of county commissioners which such fees shall be deposited with the county treasurer as required by law, and credited to the general fund of the county, and report thereof made to the board of county commissioners each month.  Publication notices and transcripts on appeal shall be paid for by parties requiring or requesting the same.

Added by Laws 1957, p. 135, § 22, emerg. eff. May 31, 1957.

§19866.23.  Appeals to board  Powers and duties.

Appeals to the county board of adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the county inspecting officer in administering the county zoning regulations or building line and setback regulations.  Such appeals shall be taken within a period of not more than ten (10) days, by filing written notice with the county board of adjustment and the county inspecting officer, stating the grounds thereof.  An appeal from the county board of adjustment shall stay all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken shall certify to the board of adjustment that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property.  The county board of adjustment shall have the following powers and it shall be its duty:

1.  To hear and decide appeals where it is alleged that there is error of law in any order, requirement, decision or determination made by the county inspecting officer in the enforcement of the county zoning regulations.

2.  To hear and decide requests for map interpretations or for decisions on other special questions upon which it is authorized to pass by the regulations adopted by the board.

3.  Where, by reason of exceptional narrowness, shallowness, shape, topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under this act would result in peculiar and exceptional difficulties to, or exceptional and demonstrable undue hardship upon, the owner of such property, to authorize, upon an appeal relating to such property, a variance from such strict application so as to relieve such demonstrable difficulties or hardships, provided such relief can be granted without substantially impairing the intent, purpose, and integrity of the zone plan or other element of the comprehensive plan as embodied in the zoning regulations and map.

In exercising the above powers, such board of adjustment may, in conformity with the provisions of this act, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

In acting upon any appeal, such board of adjustment shall, in its consideration of and decision thereon, apply the principles, standards and objectives set forth and contained in all applicable regulations, ordinances and resolutions and in the comprehensive plan.

Added by Laws 1957, p. 136, § 23, emerg. eff. May 31, 1957.

§19866.24.  Appeals to district court.

An appeal to the district court from any decision, ruling, judgment, or order of said county board of adjustment may be taken by any person or persons, firm or corporation, jointly or severally, aggrieved thereby, or any department, board or official of government by filing with the clerk of said board within ten (10) days a notice of such appeal.  No bond shall be required for such appeal, but costs may be required in the district court as in other cases.  Upon filing of such notice, the clerk of said board shall forthwith transmit to the clerk of the district court the originals or certified copies of all papers constituting the record in such case, together with the order, judgment or decisions of said board.  Said cause shall be tried de novo in the district court and said court shall have the same power and authority as the county board of adjustment, together with all other powers of the district court in law or in equity.  An appeal to the Supreme Court from the decision of the district court shall be allowed as in other cases.

Added by Laws 1957, p. 136, § 24, emerg. eff. May 31, 1957.

§19866.25.  Zoning regulations to govern.

Whenever the zoning regulations made under authority of this act require a greater width of size of yards, courts, or other open spaces or require a lower height of building or a less number of stories or require a greater percentage of lot to be left unoccupied or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order of regulation, private deed restrictions or private covenants, the regulations made under the authority of this act shall govern.

Added by Laws 1957, p. 137, § 25, emerg. eff. May 31, 1957.

§19866.26.  Construction codes.

Whenever a zoning plan has been adopted and filed by the council and board, the board, upon the recommendations of the commission, is hereby authorized and empowered to establish for the area over which it exercises zoning jurisdiction a building code and other construction codes including, but not limited to, a plumbing code, an electrical code and an air conditioning and refrigeration code.  Such building regulations and construction codes shall be administered and enforced by the county inspecting officer appointed by the board.

Regulations authorized by this section shall not be adopted, changed, or amended by the board until a public hearing has been held thereon by the commission.

Added by Laws 1957, p. 137, § 26, emerg. eff. May 31, 1957.

§19866.27.  Housing code.

Whenever a zoning plan and building code have been officially adopted by the council, authorization is hereby given the council to establish a housing code, upon recommendation of the commission, for the incorporated municipality.  Whenever a zoning plan and building code have been officially adopted by the council and board for their respective jurisdictions, authorization is hereby given the board to establish a housing code for the area over which it exercises zoning jurisdiction, upon recommendation of the commission.

A housing code established under the terms of this act shall establish minimum equipment and facility standards relating to health and sanitation including standards for lighting; heating; ventilation; garbage and waste disposal; sewage disposal; water supply; and egress.  Standards shall be established for the general sanitary condition of the dwelling unit; sanitary equipment; heating equipment; chimney and flues, the storage of inflammable liquids, wiring, and other fire hazards; pest infestation; internal structural repair; external structural repair; dampness; and other factors relating to health and sanitation.  Minimum standards for condition of occupancy shall be established relative to general room crowding and area crowding for sleeping and nonsleeping area and relative to mixing business and living uses in the same area or structure.

A housing code established under the authorization of this act shall be based on a comprehensive survey of the actual condition of structures and environmental surroundings in the area as they relate to quality of housing, and shall be drawn to apply to all types of dwellings, and the environment thereof, used for human occupancy in the area.  The enforcement and administration of the housing code shall be conducted by the inspector of the city and the inspecting officer of the county who shall advise with and work in conjunction with the city and county health departments in such administration.  Administration and enforcement shall be carried out on a systematic inspection basis designed to apply quality of housing standards equally throughout the area.  Enforcement of the housing code shall be coordinated with the enforcement program of the building code, construction codes and zoning regulations of the city and county respectively.

Regulations authorized by this section shall not be adopted, changed, or amended by the council or board until a public hearing has been held thereon by the commission.

Added by Laws 1957, p. 137, § 27, emerg. eff. May 31, 1957.

§19866.28.  Building permit fees  Inspection fees.

For building permits issued under this act, there shall be paid a fee of One Dollar and fifty cents ($1.50), plus onetenth (1/10th) of the one percent (1%) of the job valuation up to One Hundred Thousand Dollars ($100,000.00) and onetwenty-fifth (1/25) of one percent (1%) of the job valuation over One Hundred Thousand Dollars ($100,000.00), but not to exceed Three Hundred Dollars ($300.00).  For each tentative plat there shall be paid a fee of Ten Dollars ($10.00), and for each final plat a fee of Ten Dollars ($10.00), or a fee of fifty cents ($0.50) per lot, plus Five Dollars ($5.00), whichever is larger, and for each "lotsplit" there shall be paid a fee of Two Dollars ($2.00).  For each request for public hearing before the commission, there shall be paid a fee of Twentyfive Dollars ($25.00).  No fees shall be required of municipalities or public schools.  For each appeal to the county board of adjustment, there shall be paid a fee of Fifteen Dollars ($15.00).  All fees shall be paid to the county treasurer of the county or the city clerk of the municipality, as the case may be.

The Legislature declares the foregoing fees to be reasonable and proportionate to the services rendered and the benefits involved; provided, however, the amount of the foregoing fees may be increased or diminished by action of the respective governing bodies.  No fees or permits shall be required for the construction of any farm home or any other farm building.  The foregoing fees shall be paid to the county treasurer or the city clerk in accordance with the territorial jurisdiction for enforcing and administering this act.  All monies received shall be paid into the respective general funds of the city and county.  Publication notices and transcripts on appeal shall be paid for by parties requiring or requesting the same.

The council and board may each establish a schedule of fees for inspections and investigations as respects the territory within their respective enforcement jurisdictions, which said fees shall be reasonable and proportionate to the services rendered and benefits involved, and shall be paid into the respective general funds of the city and county.

Added by Laws 1957, p. 138, § 28, emerg. eff. May 31, 1957.

§19866.29.  Notice of public hearings.

Notice of all public hearings herein provided for shall be given by one (1) publication in a newspaper of general circulation in the municipality and the county at least fifteen (15) days prior to the date of such hearing.

Added by Laws 1957, p. 138, § 29, emerg. eff. May 31, 1957.

§19866.30.  Exemptions from zoning regulations.

A.  The zoning power conferred herein shall not apply to the erection or use of the usual farm buildings for agricultural purposes or to the planting of agricultural crops, to the extraction of oil or natural gas, or to forestry activities.

B.  The power of the board to establish building and construction codes shall not apply to:

1.  A single family residence located on a separate parcel of land under one ownership, containing twenty (20) acres or more in area;

2.  Any lands which, as of the effective date hereof:

a. are devoted to manufacturing and/or industrial use, or

b. have been acquired by any owner for expansion of facilities devoted to manufacturing and/or industrial use, so long as such use or ownership continues;

3.  The acquisition of property or easements for or the installation, construction, maintenance or use of structures, facilities and property of electric cooperatives or public utilities subject to the jurisdiction of the Corporation Commission of the State of Oklahoma, or other similar state or federal body.

C.  For purposes of this section, the term "forestry activity" means any activity associated with the reforesting, growing, managing, protecting and harvesting of timber, wood and forest products including, but not limited to, forestry buildings and structures.  The term "forestry activity" shall not pertain to areas and property which would restrict access to public road construction or right-of-way.

Added by Laws 1957, p. 138, § 30, emerg. eff. May 31, 1957.  Amended by Laws 1963, c. 212, § 5, emerg. eff. June 11, 1963; Laws 2000, c. 300, § 2, emerg. eff. June 5, 2000.

§19866.31.  Validation of existing plans, ordinances, etc.

All existing plans, regulations, resolutions, ordinances and codes and all amendments, supplements and changes thereof adopted under prior existing planning acts, and all actions taken under the authority thereof, are hereby validated and continued in effect until amended, revised, or repealed by appropriate official action taken under authority of this act.  Any comprehensive plan heretofore filed of record in the office of the county clerk of said county by the presently existing city commission may by resolution of the commission be withdrawn from record and the recording of such resolution of withdrawal in the office of the county clerk shall be authority for the exclusion from abstracts of title of such plan so withdrawn.

Added by Laws 1957, p. 138, § 31, emerg. eff. May 31, 1957.

§19866.32.  Violations and penalties.

A violation of this act or of any order or regulation adopted under authority of this act shall be deemed a misdemeanor and shall be punishable by fine or by imprisonment or both, as now provided by law for misdemeanors, and jurisdiction is hereby conferred upon any municipal, criminal, or police court in the municipality over offenses occurring within the municipality, which jurisdiction shall be concurrent with that of any other court having jurisdiction thereof.

Added by Laws 1957, p. 139, § 32, emerg. eff. May 31, 1957.

§19866.33.  Exclusive control by commission  Transfer of records, etc.

From and after the time such commission is constituted by the cooperating governmental units, it shall have exclusive control for the purposes herein provided over the territory within such city and the unincorporated areas of the county to the exclusion of any other planning and zoning agency, excepting therefrom any city or county boards of adjustment.  The now existing city planning commission shall transfer to this commission upon its activation all records, resolutions, maps, charts, plats and other descriptive matter which said city planning commission shall have in their possession.

Added by Laws 1957, p. 139, § 33, emerg. eff. May 31, 1957.

§19866.34.  Continued operation after population increase.

Any county availing itself of the provisions of this act may continue to operate thereunder though the population of a city therein may hereafter exceed one hundred thousand (100,000).

Added by Laws 1957, p. 139, § 34, emerg. eff. May 31, 1957.

§19866.35.  Contracts with citycounty planning commissions.

For the purpose of cooperating with the State of Oklahoma in conserving the material resources of the state, and in promoting the health, safety, peace, morals and general welfare of the people of the state, any incorporated city or town within a county having in existence a citycounty planning commission, as authorized in 19 O.S. 1961, Section 866.1, is hereby authorized to contract with or retain such commission to function as an advisory, consultative and coordinating agency for such city or town in its urban planning activities, including but not limited to making surveys, transportation plans, public facility plans, land use studies, urban renewal plans, conservation plans, technical service, and other planning work.

Added by Laws 1965, c. 143, § 1, emerg. eff. May 24, 1965.

§19-866.36.  Repealed by Laws 1982, c. 183, § 10.

§19867.1.  Dedications for street or highway purposes not required as condition for approval of zoning ordinance.

The county commissioners of any county or the governing body of any incorporated city or town or the planning commission of any county, city, or town or the board of adjustment of any county, city, or town or any other governing body, board, or commission having authority to approve or disapprove a zoning ordinance or resolution or a recording of a lotsplit deed shall not require the dedication for street or road rightofway purposes of any easements or other interest in land as a condition for the approval of such zoning ordinance or resolution or the recording of a lotsplit deed.  Any transfer of interest in land for the purpose of securing such approval shall not be deemed a consideration therefor, provided, however, that the provisions of this section shall not apply to dedications to the public of property interest by the owner thereof in approved subdivision plats or building setback requirements.

Added by Laws 1965, c. 152, § 1, emerg. eff. May 25, 1965.

§19867.2.  Counties exempt.

This act shall not apply in counties of more than four hundred thousand (400,000) population according to the last Federal Decennial Census.

Added by Laws 1965, c. 152, § 2, emerg. eff. May 25, 1965.

§19868.1.  Creation of county planning commission and board of adjustment.

In every county subject to the provisions of this act there are hereby created a county planning commission and a county board of adjustment with the respective powers and duties as set forth in this act.

Added by Laws 1972, c. 244, § 1, emerg. eff. April 7, 1972.

§19868.2.  Personnel of county planning commission.

The county planning commission shall be composed of seven (7) members to be appointed by the board of county commissioners.  One member shall be a member of the board of county commissioners and the remaining six members shall be residents of the unincorporated areas of the county.  The term of the county commissioner member shall be coextensive with his term of official office, and all other members shall be appointed for terms of six (6) years, except that such terms shall be made overlapping and the respective terms of those first appointed may be less than six (6) years.  All members shall serve as such without compensation.  Members may be removed by the board of county commissioners for cause after a public hearing held for that purpose and vacancies shall be filled by additional appointments.

Added by Laws 1972, c. 244, § 2, emerg. eff. April 7, 1972.

§19868.3.  Personnel and procedure of county board of adjustment.

The county board of adjustment shall be composed of three resident property owners of the county to be appointed by the board of county commissioners.  At least one member shall be a resident of the county seat of such county and at least one member shall be duly licensed as an attorney in the State of Oklahoma.  The term of each member shall be three (3) years except that the terms shall be overlapping and the membership of the board first appointed shall be for terms of one (1), two (2) and three (3) years, respectively.  The board of county commissioners is hereby authorized to fill vacancies which may occur in the board and to appoint a substitute or substitutes to serve in a particular case in which a member or members shall certify his disqualification.  Members may be removed by the board of county commissioners for cause after a public hearing held for that purpose, and vacancies shall be filled by additional appointments.  All members of the county board of adjustment shall serve as such without compensation.

The county board of adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of this act.  The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses.  All hearings of the county board of adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record.  The board of adjustment shall fix a reasonable time for the hearing of any appeal and every appeal shall be heard within sixty (60) days from the date of filing.

Notice of hearings before the county board of adjustment shall be given by at least one (1) publication in a newspaper of general circulation in the county and by mail to the record owners of lands contiguous to the affected area at least fifteen (15) days prior to the date of such hearing.

Added by Laws 1972, c. 244, § 3, emerg. eff. April 7, 1972.

§19868.4.  Staff and finances  Fees.

The county planning commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require, and may incur other necessary expenses; provided that the expenditures of the county funds by the planning commission shall not be in excess of the amounts appropriated for that purpose by the board of county commissioners.  It shall be lawful for the board of county commissioners to appropriate funds for the administration of this act and to contract with the governing body of the county seat city to contribute jointly to pay expenses and salaries of a combined staff to serve the county planning commission, county board of adjustment, city planning commission and city board of adjustment, and to provide offices for such combined staff either in the county courthouse or the municipal building.

For building permits issued pursuant to this section, the county engineer shall collect a fee set by the county planning commission, which shall be approved every two (2) years by the board of county commissioners.  For each petition for amendments to zoning regulations, the county planning commission shall, upon approval and authorization by the board of county commissioners, collect a fee  sufficient to cover the cost of mailing notices and conducting investigations into the applicant's petition.  In the event the petition is withdrawn by the applicant before consideration by the county planning commission but after notice and mailing of such public hearing on applicant's amendments to zoning regulations or in the event the applicant's petition is denied by the county planning commission and an appeal is not pursued to the county board of adjustment, the applicant shall not be permitted to file another petition for amendment to zoning regulations covering the matter withdrawn or denied until ninety (90) days from such withdrawal or denial and upon payment of a nonrefundable fee as set by the county planning commission, which shall be approved by the board of county commissioners.  For each appeal to the county board of adjustment, the county planning commission shall collect a fee of Fifteen Dollars ($15.00).  All fees collected by the county planning commission and the county engineer shall be deposited with the county treasurer daily, as is now provided by law, to the credit of the county planning commission and such fees shall be placed in a separate fund to the credit of the said county planning commission, to be designated as the "County Planning Commission Special Fund," and shall be expended by the county planning commission, as follows:  for salaries of the staff or any member thereof, for mailing cost to potentially affected members of the public concerning notice of petitions for amendment to zoning regulations, for books, records, supplies, fixtures and other necessary expenses incurred in the operation of said Planning Commission, provided that any of the fee so expended shall be upon verified claims duly filed, and approved by the board of county commissioners of the county as provided by law.  Provided, however, that in the event the fees shall be in excess of the necessary operating expenses of the planning commission, said excess shall revert to the general fund of any such county at the end of the fiscal year.  Provided further, that in the event said fees shall not be sufficient to operate the planning commission, the difference may be supplied by appropriation as provided by law.  On the first day of each month the county engineer and the county planning commission shall each submit to the board of county commissioners a verified report of all fees charged and collected during the preceding month.

Added by Laws 1972, c. 244, § 4, emerg. eff. April 7, 1971.  Amended by Laws 1995, c. 103, § 1, eff. Nov. 1, 1995.

§19868.5.  Procedure of county planning commission.

The county planning commission shall hold at least one regular meeting each month.  The commission shall elect a chair who shall serve for one (1) year with eligibility for reelection.  The commission shall adopt rules of procedure for the transaction of its business, set fees for building permits and time periods for filing petitions and fees for amendments to zoning regulations which shall be approved and adopted by the board of county commissioners.  The county planning commission shall keep a public record of its resolutions, transactions, findings and recommendations.

Before holding any hearing hereinafter provided for in this act, the county planning commission shall give notice stating the nature of the hearing and the time and place where it shall be held.  Such notice shall be given at least once each week for three (3) successive weeks prior to the date of such hearing in a newspaper of general circulation in the county.

Added by Laws 1972, c. 244, § 5, emerg. eff. April 7, 1972.  Amended by Laws 1995, c. 103, § 2, eff. Nov. 1, 1995.

§19868.6.  Master plan.

The county planning commission shall make, adopt and may publish an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with the present and future needs of the county.  The master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants.  Such master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, street car and other transportation routes, bridges, public buildings, schools, parks, parkways, airports, forests, wildlife refuges, dams and projects affecting conservation of natural resources.  The master plan shall not limit the construction, maintenance or operation of public service facilities outside of the riding surface of county roads, streets, highways or section lines of companies regulated by the Oklahoma Corporation Commission, nor shall such master plan apply to or limit construction of telephone exchange buildings.  The commission may adopt the master plan in whole or in part and subsequently amend or extend the adopted plan or portion thereof.  Before the adoption, amendment or extension of the plan or portion thereof the commission shall hold at least one public hearing thereon.  Such hearing may be adjourned from time to time.  The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the commission.  After the adoption of the master plan, or part thereof, an attested copy shall be certified to the board of county commissioners, to the county clerk and to the clerk of such incorporated area covered by the plan.

Added by Laws 1972, c. 244, § 6, emerg. eff. April 7, 1972.

§19868.7.  Submission of proposed improvements to county planning commission.

From and after the adoption of the master plan or portion thereof and its proper certification, then and henceforth no improvement of a type embraced within the recommendations of the master plan shall be constructed or authorized without first submitting the proposed plans thereof to the planning commission and receiving the written approval and recommendation of said commission; provided, however, that this requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within fortyfive (45) days after the receipt of the proposed plans, and provided further that the disapproval or recommendations of the commission may be overruled by a twothirds (2/3) vote, properly recorded, of the legislative body, board or officials sponsoring or acting upon the proposed improvements, after the reasons for such overruling are spread upon its minutes.

Added by Laws 1972, c. 244, § 7, emerg. eff. April 7, 1972.

§19868.8.  Approval of plat of subdivided lands  Rules and regulations.

From and after the date of the adoption of a plan for major streets or highways as a part of the master plan for the physical development of the unincorporated areas of the county and the adoption of the rules and regulations hereinafter in this section provided for, no plat of a subdivision of land within the unincorporated areas of said county shall be recorded in the office of the county clerk until it shall have been approved by such county planning commission and such approval be endorsed in writing on the plat.  The approval of the planning commission required by this section or the refusal to approve shall take place within fortyfive (45) days from and after the submission of the plat for final approval unless stipulation for additional time is agreed to by the applicant; otherwise, said plat shall be deemed to have been approved, and the certificate of the said county planning commission as to the date of the submission of the plat for approval and the failure to take action thereon within such time shall be sufficient in lieu of the written endorsement or evidence of approval herein required.  The ground of refusal or approval of any plat submitted, including citation of or reference to the rule or regulation violated by the plat, shall be stated upon the record of the commission.

Such county planning commission shall adopt rules and regulations of uniform application governing plats and subdivisions of land falling within its jurisdiction.  Such regulations shall provide for: the proper arrangement of streets or other highways in relation to existing or planned streets or highways or to the master plan of the county; building lines; open spaces for traffic, utilities, access of fire fighting apparatus, recreation and light and air; and the avoidance of congestion of population, including the minimum width and area of lots.  Such rules and regulations shall not require the dedication to the general public of open grounds or space other than streets and ways and utility easements, nor any requirement as to the minimum percentage of lot occupancy, nor as to height, bulk, location or use of buildings; and minor streets shall not be required to be wider than sixty (60) feet.  Said regulations may include provisions as to the extent to which streets and other highways shall be graded and improved and to which water, sewer and other utility mains, piping or other facilities shall be installed or assured as a condition precedent to the approval of the plat; and the board of county commissioners is hereby authorized to prepare such specifications and to make such orders, inspections, examinations and certificates as may be necessary to protect and carry out such provisions and make them effective.  Such general rules shall provide for the modification thereof by the county planning commission in specific cases where unusual topographical or other exceptional conditions may require the same.  Said regulations shall provide for tentative approval of the plat previous to the installation or assurance of such improvements and facilities; provided that any such tentative approval shall be revocable and shall not be entered upon the plat.  Such regulations shall provide that, in lieu of the completion of the construction of the required improvements and facilities prior to the final approval of the plat, the county planning commission may accept bond of not less than ten percent (10%) and not to exceed one hundred percent (100%) of the cost of construction of the proposed improvements and facilities for the board of county commissioners in the amount and with surety and conditions satisfactory to it, providing for and securing to the board of county commissioners the actual construction of such improvements and facilities within a period specified by the county planning commission, and the board of county commissioners is hereby granted the power to enforce such bond by all legal and equitable remedies.  Such regulations shall be adopted, changed or amended only after a public hearing has been held thereon.  Upon adoption, said general rules shall be certified to the board of county commissioners and to the county clerk.

If the governing body of a city or town protests against a subdivision plat of any land lying within three (3) miles of the limits of the incorporated area of such city or town, the plat shall be approved only by a favorable vote of twothirds (2/3) of the whole membership of the county planning commission with the reasons therefor spread upon its minutes.

Added by Laws 1972, c. 244, § 8, emerg. eff. April 7, 1972.

§19868.9.  Building law regulations.

Whenever a plan for major highways has been adopted and filed by the county planning commission, the board of county commissioners, upon recommendation of the county planning commission, is hereby authorized and empowered to establish, regulate and limit, and to change and amend, building or setback regulations on such major highways, and to prohibit any new building's being located within such building or setback lines outside the corporate limits of any city or town.  In establishing such building line, the board of county commissioners shall take into consideration the present stage of development along such highways, including the type of buildings and nature of their use, as well as their number and location, the present width of such highways and type of construction, the amount of traffic using such highways, and probable future needs to protect safety and provide adequate transportation along such highways in view of the trend of development of residential, commercial and industrial areas served by such highways.

Regulations authorized by this section shall not be adopted, changed or amended by the board of county commissioners until a public hearing has been held thereon by the county planning commission.

Added by Laws 1972, c. 244, § 9, emerg. eff. April 7, 1972.

§19868.10.  Enforcement  Appeals  Modification.

After the board of county commissioners shall have established building or setback lines on such major highways, no new building or structure shall be erected within such building or setback lines outside the corporate limits of any city or town, and no permit for such building shall be issued by the county engineer who is hereby designated as the officer to administer and enforce such building or setback line regulations.  The county board of adjustment, hereinbefore created, shall hear appeals of any property owner aggrieved by such building line regulations.  Said board of adjustment shall have the power to modify or vary the building or setback line regulations in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of uses as distinguished from a mere grant of privilege, may be avoided, the intended purpose of the regulations strictly observed, and the public welfare and public safety protected.

Added by Laws 1972, c. 244, § 10, emerg. eff. April 7, 1972.

§19868.11.  Zoning by board of county commissioners.

The board of county commissioners is hereby empowered to adopt zoning regulations effective in the unincorporated areas of the county for the purposes of promoting the health, safety, peace, morals, comfort and the general welfare of the inhabitants; lessening danger and congestion in public transportation and travel; securing safety from fire and other dangers; preventing overcrowding of land; avoiding undue concentration of population; providing adequate police protection, transportation, water, sewerage, schools, parks, forests, recreational facilities, airports, military and naval facilities, and other public requirements; and preventing undue encroachment thereon.  The zoning power hereby conferred shall not be exercised so as to deprive the owner of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted except as hereinafter provided; nor shall the provisions of this act apply to the erection, installation and use of structures and equipment by public utilities subject to the jurisdiction and regulation of the Corporation Commission of the State of Oklahoma or other similar state or federal regulatory bodies; nor to the erection or use of the usual farm buildings for agricultural purposes, the planting of agricultural crops or the extraction of minerals.

Added by Laws 1972, c. 244, § 11, emerg. eff. April 7, 1972.

§19868.12.  Zoning regulations defined.

Zoning regulations are hereby defined as regulations restricting the height, number of stories and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence, recreation or other purposes.  For the purpose of such zoning regulations the unincorporated territory of the county may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of this act and shall be shown upon the zoning plan; and within such district, the erection, construction, reconstruction, alteration or use of buildings, structures or land may be regulated and restricted.  All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts.  The regulations shall be made in accordance with a comprehensive plan, and they shall give reasonable consideration, among other things, to the existing character of the district and its suitability for practical usage, while conserving the value of buildings and of existing development and encouraging the most appropriate use of land throughout the county.

In formulating the zoning regulations, a survey shall be made of the area to be zoned and information collected concerning the topography of the land, the types of uses to which land and buildings are currently put, the extent of development, the density of population, the public utilities currently available and transportation facilities, and other information pertinent to the formulation of such zoning regulations.  In each district created by the zoning regulations there shall be specified a maximum height of buildings, the size of yards, courts and open spaces, the uses of land and buildings permitted and the intensity thereof, and parking requirements for vehicles.  All of such requirements shall be reasonable in view of the information obtained in the survey in order that the benefits hereinbefore named shall be secured to the community as a whole.

The classification of the various uses of lands and buildings shall provide separate districts for single family dwellings, two family dwellings, multiple family dwellings, commercial areas devoted to small shops or stores designed to serve limited residential areas, less restrictive business and industrial uses, and unrestricted uses.  The height of buildings shall in no event be restricted to less than three (3) stories except in districts limited to one and two family dwellings in which buildings may be limited to a height of two (2) stories.  The intensity of use of lands and buildings shall not be limited to less than one family per lot of two (2) acres and the regulation of yards and open spaces shall bear a relationship to the uses of lands and buildings which are permitted in the district.  The height limitation and yard requirements of residential districts may be imposed upon a commercial district which is located immediately adjacent to a dwelling district.  The parking requirement for vehicles shall bear reasonable relationship to the uses permitted in the district and the physical size and arrangement of streets.

Added by Laws 1972, c. 244, § 12, emerg. eff. April 7, 1972.

§19868.13.  Outdoor advertising structures.

Outdoor advertising structures may be built and maintained in areas zoned for business, commerce, industry and agriculture.

Added by Laws 1972, c. 244, § 13, emerg. eff. April 7, 1972.

§19868.14.  Existing uses.

A legally existing use, building or structure, existing at the time of the adoption and recording of any regulations authorized hereunder, but not in conformity therewith, may be continued but shall not be extended or structurally altered unless the same be changed to conform to such regulations or changed to a higher or more restrictive use.

Added by Laws 1972, c. 244, § 14, emerg. eff. April 7, 1972.

§19868.15.  Procedure for adoption of zoning regulations.

Prior to the adoption of any zoning regulations, the board of county commissioners shall request the county planning commission to recommend the boundaries of the various districts and appropriate regulations to be enforced therein.  The county planning commission shall make a preliminary report of its recommendations for such zoning regulations and shall hold a public hearing thereon for each township to be affected by the proposed regulations.  Such hearings may be adjourned from time to time.  Within ninety (90) days after the final adjournment of such hearings the county planning commission shall make its final report together with its proposed zoning regulations and a summary of the results of the public hearings to the board of county commissioners.  The board of county commissioners may then adopt the proposed regulation or refer it back to the county planning commission for further consideration.  If a written protest against the proposed zoning of any land lying within one and onehalf (1 1/2) miles of the limits of any municipality having a zoning ordinance is received from the governing body thereof, the board of county commissioners shall not adopt the proposed zoning regulations of such land except by a record vote of all members and after a statement of the reasons for such action shall be spread upon its minutes or records.

Added by Laws 1972, c. 244, § 15, emerg. eff. April 7, 1972.

§19868.16.  Amendment of zoning regulations.

The regulations imposed and the districts created under authority of this act may be amended from time to time by the board of county commissioners by order after the order establishing the same has gone into effect, but no such amendment shall be made without a hearing before the county planning commission.  In case of written protest against any proposed amendment, signed and acknowledged by the owners of twenty percent (20%) of the frontage within one thousand (1,000) feet to the right or left of the frontage proposed to be changed, or by the owners of twenty percent (20%) of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or, in cases where the land affected lies within one and onehalf (1 1/2) miles of the limits of a municipality, by the governing body of the zoned municipality, filed with the county planning commission, such amendment may not be passed except by the favorable vote of all members of the board of county commissioners.

Added by Laws 1972, c. 244, § 16, emerg. eff. April 7, 1972.

§19868.17.  Enforcement by county engineer.

After the adoption of such zoning regulations or building line regulations by the board of county commissioners, no building or other structure within the area authorized by this act to be zoned shall be erected, constructed, enlarged or altered in such manner as to prolong the life of the buildings, nor shall the use of any land within such area be changed without a permit issued by the county engineer.  The county engineer shall have the duty of administering the rules and regulations under this act and shall make such inspections and investigations as may be necessary to the proper enforcement of such rules and regulations.

Added by Laws 1972, c. 244, § 17, emerg. eff. April 7, 1972.

§19-868.17A.  Building and fire codes for unincorporated areas.

The board of county commissioners may, by resolution, adopt building codes, fire codes, or both building and fire codes which shall be designed for the purpose of promoting, benefiting, and protecting the public health, safety and welfare of the people of this state.  The codes adopted pursuant to this section shall be applicable only in the unincorporated areas of the county.  All building materials, equipment, and methods of installation or construction shall be at least the equivalent of that prescribed in any building or fire code adopted by the board of county commissioners in quality, strength, effectiveness, fire resistance, durability, and safety.  Any codes adopted pursuant to this section shall not apply to the installation and maintenance of electric supply and communication lines of public utilities and public service companies which are regulated by the Corporation Commission.  The provisions of this section shall not apply to any area located within any county not subject to the provisions of Section 868.1 through 868.22 of Title 19 of the Oklahoma Statutes.  Building inspectors may be employed by a county to enforce building or fire codes.  The building inspectors shall be licensed by the State of Oklahoma.  The building inspectors shall enforce the provisions of any building or fire code adopted pursuant to this section and shall be authorized to inspect all buildings for the purpose of discharging the duties imposed by this section or by any building or fire code adopted by the board of county commissioners.  The board of county commissioners may adopt rules to carry out the inspections to enforce the building or fire codes, may prescribe the necessary permits, notices, and inspection procedures and may set and determine fees.  The fees shall be reasonable and shall be sufficient to meet the expense of inspection and enforcement of the building or fire codes.  The county engineer shall have the duty of supervising and ensuring that the rules for building inspections are carried out.  The board of county commissioners may hire other employees necessary for inspection and enforcement of building or fire codes and may expend funds as it deems reasonable and necessary for equipment and ancillary services.

Added by Laws 2003, c.387, § 3, emerg. eff. June 4, 2003.

§19868.18.  Appeals to county board of adjustment.

Appeals to the county board of adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the county engineer in administering the county zoning regulations.  Such appeals shall be taken within a period of not more than ten (10) days, by filing written notice with the county board of adjustment stating the grounds therefor.  An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property.  The county board of adjustment shall have the following powers and it shall be its duty:

1.  To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by the county engineer in the enforcement of the county zoning regulations;

2.  To hear and decide requests for map interpretations or for decisions on other special questions upon which it is authorized to pass by the regulations adopted by the board of county commissioners; and

3.  Where, by reason of exceptional narrowness, shallowness, shape, topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under this act would result in peculiar and exceptional difficulties to, or exceptional and demonstrable undue hardship upon, the owner of such property, to authorize, upon an appeal relating to such property, a variance from such strict application so as to relieve such demonstrable difficulties or hardships, provided such relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose and integrity of the zoning plan as embodied in the zoning regulations and map.  For every variance granted, the county board of adjustment shall state in detail as a matter of record the exceptional and demonstrable undue hardship upon the owner of such property.

In exercising the above powers, such board may, in conformity with the provisions of the act, reverse or affirm wholly or partly or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as should be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

Added by Laws 1972, c. 244, § 18, emerg. eff. April 7, 1972.

§19868.19.  Appeals to district court and Supreme Court.

An appeal to the district court from any decision, ruling, judgment or order of said county board of adjustment may be taken by any person or persons, firm or corporation, jointly or severally, aggrieved thereby, or any department, board or official of government by filing with the clerk of said board within ten (10) days a notice of such appeal.  No bond shall be required for such appeal, but costs may be required in the district court as in other cases.  Upon filing of such notice the clerk of said board shall forthwith transmit to the clerk of the district court the originals or certified copies of all papers constituting the record in such case, together with the order, judgment or decision of said board.  Said cause shall be tried de novo in the district court and said court shall have the same power and authority as the county board of adjustment, together with all other powers of the district court in law or in equity.  An appeal to the Supreme Court from the decision of the district court shall be allowed as in other cases.

Added by Laws 1972, c. 244, § 19, emerg. eff. April 7, 1972.

§19868.20.  Conflicts between cities or towns and county.

The jurisdiction of the county planning commission and the county board of adjustment is exclusively limited to the unincorporated areas of the county and any conflict between the acts of the county planning commission or the county board of adjustment and any city or town shall be resolved in favor of said city or town.

Added by Laws 1972, c. 244, § 20, emerg. eff. April 7, 1972.

§19868.21.  Violations.

A violation of this act or of any order or regulation adopted under authority of this act shall be deemed a misdemeanor and shall be punishable by fine or imprisonment or both, as now provided by law for misdemeanors.  The proper county authorities or any person, the value or use of whose property is or may be affected by such violation, in addition to other remedies, may also institute any appropriate action including injunctive relief or proceedings to prevent or remove such violation.

Added by Laws 1972, c. 244, § 21, emerg. eff. April 7, 1972.

§19868.22.  Counties in which applicable.

The provisions of this act shall apply only to counties having a  population in excess of five hundred thousand (500,000) according to the latest Federal Decennial Census.

Added by Laws 1972, c. 244, § 22, emerg. eff. April 7, 1972.

§19869.1.  Lake area planning commission  Power to create.

For the purpose of cooperating with the State of Oklahoma in conserving the natural resources of the state and promoting the health, safety, peace, morals and general welfare of the state, in any county of the state having within its boundaries all or part of an upstream terminal port or turnaround where navigation ends, or in any county containing all or part of a reservoir or reservoirs constructed by the Bureau of Reclamation, the U.S. Army Corps of Engineers or the Grand River Dam Authority, there may be created at the discretion of the board of county commissioners a lake area planning commission with the powers, authority, functions, duties and jurisdictional area set out in this act.

Added by Laws 1982, c. 183, § 2.

§19869.2.  Resolution creating.

In any county or counties authorized by this act to create a lake area planning commission, the planning commission shall be created by resolution of the board of county commissioners of the county or counties.  The resolution shall include the following information: (a) the name of the proposed lake area planning commission, (b) the area to be included within the jurisdiction of the planning commission, (c) the number of members of the planning commission, the length of their terms, the area from which they shall be selected and the method by which they shall be selected, and (d) other pertinent information concerning the formation of the planning commission which the board of county commissioners may require.

Added by Laws 1982, c. 183, § 3.

§19869.3.  Membership  Qualifications  Term  Joint commission - Removal  Vacancies  Compensation.

A lake area planning commission shall consist of not less than five (5) nor more than eleven (11) members, all of whom shall be residents of the affected county or counties.  The board of county commissioners shall, by resolution creating the planning commission, establish the qualifications for membership on the planning commission and the length of terms; provided, that after the initial appointment of planning commission members, not more than forty percent (40%) of the terms shall expire in any one (1) calendar year.  In the event that two or more counties elect to cooperate in a joint lake area planning commission, the board of county commissioners of each county shall appoint the number of members to the planning commission as is mutually agreed by joint resolution of the boards of county commissioners of the participating counties.  In the event that one or more incorporated cities or towns elect to come within the jurisdiction of a lake area planning commission, the governing bodies of such cities or towns may appoint the members of planning commissions as may be mutually agreed upon in a joint resolution among the participating county or counties and cities or towns.

Once appointed, members of a lake area planning commission may be removed from office during the term only for cause and after a hearing before the governing body by which the members were appointed.  Vacancies occurring other than through the expiration of terms shall be filled for the unexpired term.  Members of a lake area planning commission shall serve without compensation; provided, that upon the appropriation of funds members of the planning commission may be reimbursed for true and reasonable expenses incurred in the performance of their duties.

Added by Laws 1982, c. 183, § 4.

§19869.4.  Jurisdiction of commission.

The jurisdictional area of a lake area planning commission may include all or part of the unincorporated area of any county or counties authorized to create such a planning commission, provided that the jurisdictional area shall be limited to a threemile perimeter from the normal shoreline elevation of the upstream terminal port or turnaround where navigation ends, or any reservoir or reservoirs constructed by the Bureau of Reclamation, the U.S. Army Corps of Engineers or the Grand River Dam Authority, regardless of the population of the county or counties or the cities or towns therein.  In the event that the threemile perimeter described above includes portions of two or more counties, the counties may cooperate in a joint lake area planning commission; provided, that no lake area planning commission may establish or maintain any jurisdictional area within any county or counties without a resolution of participation from the board of county commissioners of the county or counties.

In the event that all or part of an incorporated city or town lies within the threemile perimeter, as described above, the incorporated areas may elect to come under the jurisdiction of the lake area planning commission.  In the event that an incorporated area elects to come within the jurisdiction of a lake area planning commission, the commission shall become the planning commission or zoning commission, or both, for the incorporated area or areas in their entirety, without regard for the threemile perimeter from the normal shoreline elevation.

In counties where a metropolitan area planning commission exists, the board of county commissioners may utilize that commission in forming a lake area planning commission.

In no event shall the boundaries of any statutorily authorized planning commissions overlap, and where a situation of overlap does occur, the jurisdictional question shall be settled on the basis of prior jurisdiction.

Added by Laws 1982, c. 183, § 5.

§19869.5.  Authority of commission  Powers of county  Officers  Meetings  Funds  Personnel  Expenses  Fees.

A lake area planning commission shall have the authority to adopt, amend, extend, add to and implement a comprehensive plan for the betterment of its jurisdictional area as a place of residence and business.  It may consider any subject matter tending to the betterment of its jurisdictional area and make recommendations as it may deem advisable to the appropriate governing body, agency or department.  In execution of its duties, the commission shall function as an advisory, consultative and coordinating agency.

Any county participating in a lake area planning commission is hereby granted authority to establish zoning regulations, a building code, construction codes, an energy code and a housing code for all areas within the jurisdiction of the commission, and further provided that the county is hereby granted authority to adopt, amend, add to or carry out within the jurisdiction of the commission, all additional elements of a comprehensive planning program including, but not limited to, plans for major streets and highways and other elements of water, rail, air and land transportation plans, public utilities and facilities plans, capital improvement programs, uniform regulations for the subdivision of land and for the improvements located thereon, building line regulations, floodplain management regulations and conservation plans.

The commission shall elect its chairman and other officers from its appointed members.

All meetings of the commission shall be open to the public.  It shall adopt rules for the transaction of business and keep a complete public record of its functions and activities.

Funds for the operation of a lake area planning commission may be appropriated by any county, city or town participating in the planning commission.  The commission may appoint employees or contract for services as it may deem necessary and incur necessary expenses within the limits of the appropriations, subject to the approval of the appropriate governing bodies.

The lake area planning commission may, subject to approval of the appropriate governing bodies, establish a schedule of fees to be paid for review and inspection functions; provided, that the fees shall be reasonable and related to the costs of rendering review and inspection functions.

Added by Laws 1982, c. 183, § 6.

§19869.6.  Administration of zoning regulations  Board of adjustment.

At the discretion of the board or boards of county commissioners, a lake area planning commission may be designated as the zoning commission, for the purpose of establishing and administering zoning regulations within its jurisdiction.

In the event that a board or boards of county commissioners elects to use the grant of zoning power herein provided, a board of adjustment, with the powers and duties established by Sections 866.23 and 866.24 of this title, shall be created.  The board of adjustment shall be composed of five (5) members, all of whom shall reside within the jurisdiction of the lake area planning commission. The members shall be appointed in concert by all governing bodies participating in the planning commission.

The board of adjustment shall elect a chairman and other officers as it may deem appropriate from among its members and shall adopt rules and procedures for the conduct of its business.

Zoning regulations established pursuant to this act (a) shall be made in accordance with, and subsequent to, the preparation and adoption of a comprehensive plan for the desired jurisdictional area; (b) shall be adopted for the entire jurisdictional area of the appropriate governing body; (c) shall be uniform for each class or kind of building throughout each zoning district, provided, each zoning district may contain different regulations; (d) shall be adopted, amended or changed in accordance with the notice and public hearing requirements which apply to municipalities under Sections 43104, 43105 and 43106 of Title 11; and (e) may be enforced by appropriate actions, including the use of injunction for violations of the regulations.

The zoning power conferred herein shall not apply to the erection or use of the usual farm buildings for agricultural purposes, or to the planting of agricultural crops.

The lake area planning commission, when (a) properly formed, (b) designated as a zoning commission, and (c) operating as a joint commission with a metropolitan area planning commission, shall be authorized, at the discretion of the board or boards of county commissioners, to exercise zoning powers and duties as provided in Sections 866.16, 866.17, 866.18, 866.19, 866.20, 866.21, 866.22, 866.23, 866.24, 866.25 and 866.30 of this title.

Added by Laws 1982, c. 183, § 7.

§19869.7.  Violations  Penalties.

A violation of this act or any order or regulation adopted under authority of this act shall be deemed a misdemeanor and shall be punishable by fine or by imprisonment or both, as provided by Section 10 of Title 21.

Added by Laws 1982, c. 183, § 8.

§19871.  Proposal for organization  Powers.

Whenever fifty persons, resident of a given area, or a majority of the holders of title to lands in such area, in any county susceptible of being furnished sewer systems for domestic use by the same system or by a combined system of sewer lines, desire to provide for a common sewerage system, they may propose the organization of a sewer improvement district, under the provisions of this act, and when so organized each district shall have the powers conferred herein or that may hereafter be conferred by law upon such sewer improvement districts.

Added by Laws 1947, p. 217, § 1, emerg. eff. May 16, 1947.

§19872.  Petition.

A petition shall be filed with the board of county commissioners signed by a majority of the holders of title to lands in the proposed district desiring to be embraced in such district, which petition shall set forth the name of the proposed district, the boundaries of the proposed district, and shall pray that the same be organized into a sewer improvement district under the provisions of this act.  The petition must be accompanied by a map of the proposed district, such map showing the boundaries of said district, and the approximate proposed location of sewer line or lines, and the sewage treatment plant, if any.  The map shall be drawn to a scale of not less than two (2) inches to the mile.  The petitioners must accompany the petition with a good and sufficient bond, to be approved by the board of county commissioners in double the amount of the probable cost of organizing such district, conditioned that the bondsmen will pay all costs in case said organization shall not be effected.  Such petition shall be filed with the county clerk.  Notice shall be published one time at least ten (10) days before the time at which such petition will be considered in some newspaper printed and published in the county, stating the time when the petition will be considered by the board of county commissioners, and that all persons interested may appear and be heard.  Such notice, when published, shall contain therein a brief substance of the contents of the petition.  The board of county commissioners shall have exclusive jurisdiction to hear and determine all contests and objections to the creation of such district and all matters pertaining to the same, and at the time set for said hearing the same, the board may amend the plan for such improvement district by excluding from within its boundaries any lands which it may deem will not be benefited by the formation of such district, or by including other lands as a part of such district, upon the application of the owner filed at or prior to said hearing.  At such hearing said board shall also determine whether or not the formation of such improvement district as originally presented or in a modified form will be conducive or beneficial to the public health and if said board determines that it will, then said board shall make an order establishing such sewer improvement district subject to the result of an election to be held therein and said board shall give notice of an election to be held in such proposed improvement district for the purpose of determining whether or not the same shall be organized under the provisions of this act.  Such notice shall describe the boundaries as established and shall designate a name for such proposed district and said notice shall be published for at least two (2) weeks prior to said election in some newspaper of general circulation in the county.  Such notice shall require the electors to cast ballots which contain the words:  "Sewer Improvement District _______ Yes", or "Sewer Improvement District ________ No", or words equivalent thereto.  All persons, resident of such proposed district, who are qualified electors in their respective precincts, shall be qualified to vote on the proposition.

Added by Laws 1947, p. 217, § 2, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 180, § 1, emerg. eff. May 12, 1949.

§19872.1.  Annexation of territory.

Upon the filing of a petition with the board of county commissioners for a change of boundary lines of any sewer improvement district signed by a majority of the holders of title to lands of the area proposed to be annexed to an adjacent sewer improvement district, the board of county commissioners shall cause notice to be published one time in some newspaper printed and published in the county and of general circulation in the area sought to be annexed at least ten (10) days before the time at which such petition will be considered.  Such notice shall state the time and place when and where the petition will be considered by the board of county commissioners, a brief substance of the petition, and that all persons interested may appear and be heard.  The board of county commissioners shall have exclusive jurisdiction to hear and determine all contests and objections pertaining to such annexation, and at the time set for hearing the board may amend the plan of annexation by excluding from within its boundaries lands which it may deem will not be benefited by annexation to such sewer improvement district.  At such hearing the board shall also determine whether or not the annexation of such area to such sewer improvement district will be to the best interests of the holders of title of the area affected, or conducive or beneficial to the public health of said area as now exists or to be developed and if said board determines that it will, then it shall make an order annexing such area to said improvement district, and such territory for all purposes shall thereafter be a part of such sewer improvement district.  The annexed territory shall assume its full proportion of all legal indebtedness outstanding against the original sewer improvement district, including bonded indebtedness.

Added by Laws 1949, p. 181, § 2, emerg. eff. May 12, 1949.  Amended by Laws 1953, p. 86, § 1.

§19873.  Conduct of election  Canvass of votes  Order organizing district.

Such election shall be conducted in accordance with the general election laws of the state and the regular election officials shall be in charge at the usual polling place of each regular precinct or part of a precinct, within the boundaries of said proposed district, and shall make their return direct to the board of county commissioners.  The board of county commissioners shall meet on the second Monday next following such election and proceed to canvass the vote cast thereat, and if upon such canvass it appears that at least a majority of all the votes cast are "Sewer Improvement District _____ Yes", the board shall, by an order entered on their minutes, declare such territory duly organized as a sewer improvement district under the name and title theretofore designated.  The board of county commissioners shall cause a copy of such order, duly certified, to be immediately filed for record in the office of the county clerk and from and after the date of such filing the organization of such district shall be complete.  The county clerk shall keep a record of all such districts so formed, and they shall be numbered consecutively in the order of their formation.

Added by Laws 1947, p. 218, § 3, emerg. eff. May 16, 1947.

§19874.  Board of directors  Appointment and removal  Powers  Custodian of funds  Reports  Compensation.

The board of county commissioners shall, after the organization of the sewer improvement district, appoint a board of directors for such improvement district to be composed of three (3) members, one of whom shall be designated director, one as clerk and one as member, who shall hold office for a term of two (2) years from date of appointment and until their respective successors shall be appointed and qualified.  No person shall be eligible for appointment to the board of directors who is not a land owner within the district so formed.  Vacancies on said board shall be filled in the same manner as an original appointment.  The board of county commissioners shall have jurisdiction and authority to remove any member from the board of directors for malfeasance in office or conduct flagrantly inimical to the best interest of the district, and removal by a member of the board from the district or inability of such member to serve shall constitute a vacancy on said board.  Such board is authorized and empowered to manage and conduct the affairs of the sewer improvement district, make and execute all necessary contracts, employ such agent and employees as may be necessary, adopt and establish rules and regulations for sewer service both within and without the district, and generally, to perform all acts necessary to fully carry out the purposes of this act, including the right and power to contract with municipalities owning and operating an established sewer system, or with other sewer improvement districts for the proper handling of sewage.  The clerk of the board shall be the custodian of the funds of the district, and shall give such bond as may be required by the board.  The board of directors shall make a report to the board of county commissioners on January 1 and July 1 of each year, and the members thereof shall receive such compensation as shall be fixed by the board of county commissioners.

Added by Laws 1947, p. 219, § 4, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 181, § 3, emerg. eff. May 12, 1949.

§19875.  Meetings of board  Records  Right of entry  Acquisition of property  Contracts.

The board of directors shall hold their regular meetings in their office on the first Tuesday of each month beginning at 10:00 A.M., and in addition thereto, such special meetings as may be required for the proper transaction of business, provided all special meetings shall be ordered by the director of the board and such order be entered of record.  Such order must also specify the business to be transacted at such meeting.  Two members shall constitute a quorum for the transaction of business, and upon all questions requiring a vote there shall be a concurrence of at least two members of such board.  All records of said board must be open to the inspection of any elector during business hours.  The board, its agents and employees, shall have the right to enter upon any land within the district, to make surveys and locate any sewer line and the necessary branches or extensions.  The board shall also have the right to acquire by purchase or condemnation all lands and other property necessary for the construction, maintenance, repair and improvement, of any sewer lines or branches thereof within such district, and may acquire either by purchase or condemnation such lands as may be necessary for a sewage treatment or plant site and use in connection therewith and right of ways necessary therefor and the necessary right of way to any site of sewage treatment plant outside of such district.  Said board shall also have the right to enter into any obligation or contract for the construction, operation and maintenance of the necessary lines for the collection of sewage within said district, and for the construction, operation and maintenance of a sewage disposal or treatment plant and other contracts necessary or incident to carrying out the purposes of this act.

Added by Laws 1947, p. 219, § 5, emerg. eff. May 16, 1947.

§19876.  Title to property  Sale of sewerage system  Election  Dissolution.

(a) The legal title to all property acquired under this act shall immediately and by operation of law vest in such sewer improvement district in its corporate name and shall be held by such district in trust for, and is hereby dedicated and set apart to, the uses and purposes set forth in this act.  The board of directors of such district is hereby authorized to hold, use, acquire, manage, occupy and possess such property as herein provided.

(b) The board of directors shall have authority to contract for the sale of the sewerage system of the district with a city or town, including the lines of conveyance, plant and other real or personal property used in connection therewith, on such terms as it believes to be for the best interests of the district, but no such contract shall be operative or valid until approved by a majority of the electors of the district voting at a special election called for such purpose by the board of directors.  Such special election shall be called and conducted and notice thereof given as in the case of a special election on the issuance of bonds of the district.  The board of directors shall canvass the result of such special election and make record thereof in its minutes, and if the proposed contract shall have been approved at such election, the board of directors shall execute necessary conveyances to carry out the terms of the contract; and the purchaser shall thereupon have the right to fix and collect reasonable tolls and charges for the use of the system so purchased.  Provided, that the purchase price for such sewerage system shall not be less than the principal amount of the outstanding main sewer line and sewage disposal plant bonds outstanding plus the interest on said bonds to the first call date thereof.  The proceeds of such sale shall be applied to the payment of the principal and interest of outstanding bonds of the district, and any excess shall be paid to the owners of the lots and pieces of ground in the district, in proportion to the assessed value thereof.

(c) After the execution of the necessary conveyances to carry out the terms of the contract for sale the board of directors shall pay all outstanding valid claims for the operation and maintenance of the district.

The board of directors shall then make a report in writing to the board of county commissioners, advising said county commissioners of the sale of the district, including the terms of sale, disposition of the proceeds of the sale, that all valid claims for operation and maintenance have been paid, and petitioning for the dissolution of said district.

The board of county commissioners shall cause notice of said petition for dissolution to be published one (1) time in some newspaper printed and published in the county and of general circulation in the district at least ten (10) days before the time at which such petition will be considered.  Such notice shall state the time and place, when and where the petition will be considered by the board of county commissioners, a brief substance of the petition, and that all persons interested may appear and be heard.  The board of county commissioners shall have exclusive jurisdiction to hear and determine all contests and objections pertaining to such dissolution.  At such hearing the board of county commissioners shall determine whether there is any reason or necessity for the continued existence of such district.  If said board determines that there is no reason or necessity for the continued existence of said district it shall issue its order dissolving said sewer improvement district, vacating all the offices thereof and discharging the officers from further liability.

Added by Laws 1947, p. 219, § 6, emerg. eff. May 16, 1947.  Amended by Laws 1955, p. 182, § 1; Laws 1959, p. 106, § 1.

§19877.  Conveyances  Actions and suits.

The board of directors is hereby authorized and empowered to take conveyances and other assurance for all property acquired by it under this act in the name of such sewer improvement district, to and for the uses and purposes herein expressed, and to institute and maintain any and all actions and proceedings, suits at law or in equity, necessary or proper in order to fully carry out the provisions of this act or to enforce, maintain, protect or preserve any and all rights, privileges and immunities created by this act, or acquired in pursuance thereof.  Any such board may sue, appear and defend in its corporate name, in person or by attorneys, in all courts, actions, suits or proceedings in the name of such sewer improvement district, and may employ attorneys for such purposes.

Added by Laws 1947, p. 220, § 7, emerg. eff. May 16, 1947.

§19878.  Secretary  Clerk.

It shall be the duty of the secretary to attend all of the regular and special meetings of the board of directors and to make a proper record of all of the proceedings, to record at length in a separate book all of the orders, rules and regulations issued or made by the board of directors, and to perform all such other duties as may be designated by the board of directors, or as may be usual and customary for the office of clerk.  The board of directors may, in addition to, or in lieu of the compensation fixed for the clerk, allow additional compensation, or fix his compensation, when, in their judgment, the duties of the clerk so require.  It shall be the duty of the clerk to collect, receive and safely keep all monies belonging to the district and to pay them out only upon proper orders made by the board of directors.

Added by Laws 1947, p. 220, § 8, emerg. eff. May 16, 1947.

§19879.  Bylaws, rules and regulations  Public, district and private sewer lines.

The board of directors of such district is hereby authorized and empowered to make all bylaws, rules and regulations, penal or otherwise, that shall be necessary for the full protection, maintenance, management and control of a sewerage system of said district, including the lines of conveyance, plant and other property used in connection therewith and said board of directors shall have the power to divide such sewer district system into three (3) classes to be known as public, district and private sewer lines.  That the public sewer system shall consist only of the main lines of conveyance to the sewage treatment or disposal plant or outside system, and the main lines for general collection, including such other property as may be necessary in connection therewith for the proper maintenance and use of such sewage system throughout such improvement district, and such public sewer lines shall be established along the principal courses for collection at such places to such extent and of such dimensions and under such regulations, as may be provided for in the bylaws or regulations or orders of said board of directors of said district, and such principal lines of collection may be extensions or branches of lines already constructed or entirely new throughout, as may be deemed expedient.  Such public main lines and sewage disposal or treatment plant, including the other property necessary to operate such system, shall be paid for by the district as a whole.  District sewer lines shall be established within the limits of all subdistricts which subdistricts shall be prescribed by the bylaws, regulations or orders of said improvement district and connected with the public sewer lines or other subdistrict lines.  Such subdistricts may be again subdivided or may be enlarged or changed by a bylaw regulations or orders of the improvement district at any time previous to the construction of the district sewer line therein and more than one sewer line may be laid in a subdistrict if deemed necessary by the board of directors.  The board of directors shall cause district sewers to be constructed by petition or by resolution as now provided by law for the construction of district sewers in cities and towns.  Private sewer lines connecting with the public and district sewer lines may be constructed under such restrictions and regulations as the board of directors may prescribe by general bylaws, or regulations or orders; provided, that the expense of constructing such lines shall be borne by the individual or individuals desiring to construct them and providing further that such improvement district shall be at no expense in the construction, repair, or operation of the same.

Added by Laws 1947, p. 220, § 9, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 182, § 4, emerg. eff. May 12, 1949.

§19880.  Subdistrict sewers  Petition  Profiles, plans and specifications  Contracts.

Whenever such district sewer or sewers shall have been authorized, the said board of directors shall then proceed to employ a registered professional engineer licensed in the State of Oklahoma, and cause to be prepared profiles, plans and specifications for the work, together with a complete estimate of the cost.  Upon the completion of such plans and specifications and their adoption by the said board of directors, they shall advertise for sealed bids for the performance of such work for at least ten (10) days, if published in a daily newspaper, or at least two (2) successive weeks if published in a weekly newspaper.  In either case, such newspaper must be one of general circulation within the district and such notice may contain any reasonable conditions to be imposed by said board of directors with reference to the letting of such contracts and shall require the giving of a good and sufficient bond for the faithful execution of work and the performance of the contract and for the protection of the district and all property owners against any loss or damage by the negligent execution of such work.  Such notice shall also advise all parties interested that they may appear and protest against such proposed improvement or any part thereof.  At the time and place specified in the notice the board of directors shall award the contract to the lowest and best bidder for the work, which contract shall in no case exceed the aggregate estimate of cost submitted with the plans and specifications and shall be subject to the right of the board of directors to reject any and all bids and to readvertise for other bids, when none of the same is, in their judgment, satisfactory.

Added by Laws 1947, p. 221, § 10, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 182, § 5, emerg. eff. May 12, 1949.

§19881.  Computation and apportionment of cost  Assessment  Special assessment bonds.

As soon as any subdistrict sewer line or lines shall have been completed the engineer having charge of the work shall compute the whole cost thereof which shall also include the cost of advertising, appraising, engineering and such other expense necessary or essential or incident to the completion of such work and shall apportion the same against all of the lots or pieces of ground in such district in proportion to the area of the whole subdistrict, exclusive of the public highways, and such officer shall report the same to the board of directors and the said board of directors shall thereupon assess a special tax against each lot or piece of ground within said subdistrict, which assessment so made shall be published in some newspaper of the county of general circulation within said district for two consecutive weeks, during which time said assessments without interest may be paid to the clerk.  If at the expiration of such time the amount named in such assessment together with the cost of publication, shall not be paid, then said board of directors shall cause special assessment bonds to be issued against such lots or pieces of ground in said subdistrict, which special assessment bond shall recite the date and fact of the making of such assessment, the amount of the assessment, the description of the property against which the same is made, and that the same will be charged or levied against said property in five equal annual installments with interest thereon at the rate of not to exceed six percent (6%) per annum, each of said installments to become due and payable on the 1st day of September in each year which shall become delinquent if not paid before October 1st in said year and said bonds shall be signed by the director of the board of directors and countersigned by the clerk and delivered to the contractor; provided, that the other expenses incurred by said district in addition to the contract price of the work shall be paid to the district by the contractor in cash and the aggregate amount of such bonds delivered to the contractor shall not exceed his contract price, and the amount of the expenses paid in cash to the district by the contractor; provided, further, that in no case shall said district be empowered to pay any such special bonds from any of the funds of said district, nor shall it be liable for the amount of such bonds, until the amount of said assessment shall be collected from the property described in said bonds.  Said bonds shall bear four coupons evidencing respectively the first, second, third and fourth installments due thereon; together with interest on the same and interest on the unmatured installment or installments.  The bond shall evidence the fifth payment and interest thereon.

Added by Laws 1947, p. 221, § 11, emerg. eff. May 16, 1947.

§19-882.  Collection of installments - Delinquency - Lien of assessments - Foreclosure - Sale.

The clerk of said district shall no earlier than the first day in July and no later than the tenth day in July in each year certify the installments of assessments coming due on the first day of September in said year, together with interest on the same, and on all unmatured installments, to the county treasurer of said county, to be collected as other taxes; which money, when collected by the county treasurer shall, with interest thereon at the rate of six percent (6%) per annum, until paid, be paid to the clerk of said sewer improvement district.  Provided, that no such certification shall be made to the county treasurer unless the clerk of said district shall have sent a notice of the nature and amount of the assessments by restricted delivery mail on or before June 1 of said year to the lastknown address of the owner of the assessed property.  Provided, that in case any special assessment bond or coupon provided for in Section 881 of this title becomes delinquent, then such bond or coupon shall draw interest as a penalty after delinquency at the rate of twelve percent (12%) per annum, and when collected six percent (6%) of such interest or penalty shall be paid to the then holder of such bond or coupon and six percent (6%) thereof shall be paid to the sewer improvement district which issued said bond, which amount shall go to the general fund of said sewer improvement district.  Such special assessments and each installment thereof and the interest and penalty thereon are hereby declared to be a lien against the lots and tracts of land so assessed from the date of the publication of the ordinance levying the same, coequal with the lien of ad valorem taxes, all other taxes and special assessments, and prior and superior to all other titles and liens against such lots or tracts of land, and such lien shall continue as to unpaid installments, interest and penalty until such installments, interest and penalty thereof shall be fully paid, but unmatured installments shall not be deemed to be within the terms of any general covenant of warranty.

If any installment of assessment shall remain unpaid for six (6) months after the same is due, the holder of any bond or coupon, issued under the provisions of this act, may institute an action in the district court to foreclose the lien of such assessment, stating in the petition generally the ownership of such bond, or coupon, describing the property assessed, the nature of the improvement, the amount of the unpaid assessment and interest, and penalty, and praying for the foreclosure of such lien.  All bonds and coupons issued in said district and held by plaintiff may be included in one action.  Upon the filing of such action, all unmatured installments of assessments shall become immediately due and payable and the lien of such assessments foreclosed in such action.  Summons shall be issued on such petition as in other civil actions and the cause tried by the district court.  Judgment shall be entered for the amount of such unpaid assessments, and installments, together with penalty thereon at the rate of twelve percent (12%) per annum from the due date of each installment, and reasonable attorney's fees.  The judgment shall bear interest at the rate of six percent (6%) per annum.

In the event said judgment, together with interest and costs, including attorney's fee, is not paid within thirty (30) days from its date, an order of sale shall issue by the clerk of said court, directed to the sheriff of the county, to sell said real estate in manner and form as in case of said real estate, without appraisement.  Such judgment shall carry the costs of the action, including a reasonable attorney's fee to plaintiff, together with the costs of such sale; and upon the payment of such judgment, to the sheriff or court clerk, the amount thereof exclusive of costs and attorney's fees shall be paid to the county treasurer.  Such judgment shall provide for the sale of said real estate, subject to existing general ad valorem taxes and special assessments.  All owners and incumbrancers shall be made parties defendant in such action.  The entire unpaid assessment, as to each tract, shall be foreclosed.  All such actions to foreclose said assessment shall be commenced within three (3) years from the maturity date of the last installment thereof.

Added by Laws 1947, p. 222, § 12, emerg. eff. May 16, 1947.  Amended by Laws 1978, c. 196, § 5, eff. July 1, 1978.

§19883.  Suit to set aside assessment or bond  Limitation  New assessment.

No suit shall be sustained to set aside any assessment made or special assessment bond for which any assessment is security, unless brought within thirty (30) days from the time such assessment is made; provided, that in the event any special assessment shall be set aside or be invalid, in whole or in part, the board of directors may, at any time, in the manner herein provided for levying an original assessment, proceed to cause a new assessment to be made, which shall have the like force and effect as an original assessment.

Added by Laws 1947, p. 223, § 13, emerg. eff. May 16, 1947.

§19884.  General plan of proposed operation  Bonds.

As soon as practicable after the organization of such improvement district, the board of directors shall, by resolution entered on its record, formulate a general plan of proposed operation for the district, in which shall be stated what constructed works or other property is proposed to be purchased and the cost of purchasing the same, and what amount of construction is proposed to be done and the cost of doing the same.  For the purpose of ascertaining the cost of any such construction work, the board shall cause such preliminary surveys, examinations, plans and specifications to be made as shall furnish a proper basis for the estimation of the cost of such work.  Such estimate of cost shall include the cost of advertising, appraising, engineering, election, and such other expense as is necessary or essential to the completion of the improvements.  All such surveys, examinations, maps, plans and estimates shall be made under the direction of a registered professional engineer licensed under the laws of the State of Oklahoma and certified by him and filed with the secretary of the district.  Upon the filing of such plans and specifications the board of directors shall proceed to determine the amount of money necessary to be raised and shall immediately thereupon call a special election, at which shall be submitted to the electors of such district the question of whether or not the bonds of said district shall be issued in the amount so determined; provided, such bonds shall not be issued for more than the actual estimated cost of such improvements and construction work as certified by such engineer.  Notice of such election must be given by posting notice in three public places in each election precinct in said district, as established by said board, for at least ten (10) days, and also by publication of such notice in some newspaper published in the county once a week for at least two (2) consecutive weeks.  Such notice must specify the time of holding the election, the amount of bonds proposed to be issued, and state generally the purpose of the same and the election must be held and the result thereof determined and declared in all respects as nearly as practicable in conformity with the statutory provision governing the holding of elections in cities for the issuance of general obligation bonds; provided, no informalities in conducting such election shall invalidate the same if the elections shall have been otherwise fairly conducted.  At such an election the ballots shall contain the words, "Bonds ______ Yes", or "Bonds _____ No", or words equivalent thereto.  If a majority of the ballots cast are "Bonds ______ Yes", the board of directors shall pass a resolution providing for the issuance of said bonds.  Such bonds shall be payable in lawful money of the United States and shall run for a period of from ten (10) to twenty (20) years as determined by the board of directors.  The principal and interest shall be payable at the office of the clerk of the board of directors or at any bank or fiscal agency designated by the board of directors.  Such bonds shall be each of the denomination of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), shall be negotiable in form, executed in the name of the district and signed by the director and the clerk and the seal of the district shall be affixed thereto.  Facsimile signatures and seals may be used as provided in the Registered Public Obligations Act of Oklahoma.

In the event the election hereinabove provided for is in favor of the issue of said bonds then the board of directors of said district shall cause final estimates, plans, profiles and specifications to be made for the work included in the preliminary plans and specifications by a registered professional engineer licensed under the laws of the State of Oklahoma in which shall be included the cost of advertising, appraising, engineering and such other expenses as is necessary or essential to the completion of said improvement and shall by resolution adopt the same.

The bonds shall express on their face that they were issued by the authority of Sections 871 et seq. of this title, stating its title and date of approval.  The clerk or appointed agent shall keep a record of the bonds.  The bonds shall bear interest at a rate of not exceeding six percent (6%) per annum.

Should the election herein provided for result in a failure to authorize the issuance of such bonds, the sewer improvement district shall be automatically dissolved, after the expiration of sixty (60) days from the date of such election; provided, that should the board of directors call a second bond election, within said sixty (60) days period, then the life of said sewer improvement district shall be extended subject to the results of said second election.  Should the second election result in a failure to authorize the issuance of said bonds then said district shall be deemed to be automatically dissolved.  The county election board shall file a report of all bond elections hereunder with the clerk of said board of directors and with the county clerk of said county.

Added by Laws 1947, p. 223, § 14, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 183, § 6, emerg. eff. May 12, 1949; Laws 1983, c. 170, § 32, eff. July 1, 1983.

§19-885.  Repealed by Laws 1949, p. 185, § 9, emerg. eff. May 12, 1949.

§19886.  Payment of bonds.

Such bonds and the interest thereon shall be paid by revenue derived from an annual assessment upon the real property of the district, and all the real property of the district shall be and remain liable to be assessed for such payments as herein provided.

Added by Laws 1947, p. 224, § 16, emerg. eff. May 16, 1947.

§19887.  Annual assessment by county assessor.

The county assessor must on or before the first Monday in May in each year assess all the real property in the district to the persons who own, claim, or have the possession or control thereof, at its full cash value.  He must prepare an assessment book, in which must be listed all such property within the district in which must be specified in separate columns under appropriate heads the following:

1.  The name of the person to whom the property is assessed.  If the name of the owner is not known to the assessor the property must be assessed to "unknown owners".

2.  Land or township, range, section or fractional section and when such land is not a congressional division or subdivision, by metes and bounds, or other description sufficient to identify, giving an estimate of the number of acres.

3.  Lots in any subdivision by giving the number and block according to the system of numbering in the recorded plat of such subdivision.

4.  The cash value of real estate other than lots in any subdivision.

5.  The cash value of lots in any subdivisions.

6.  The cash value of all improvements on the real estate.

7.  The total value of the property after equalization.

8.  Such other things as the board of directors may require. Provided, however, that the assessment of any property in the name of the wrong person shall in no way invalidate the assessment thereon.

Added by Laws 1947, p. 224, § 17, emerg. eff. May 16, 1947.

§19888.  Equalization of assessments  Notice of meeting.

On or before the 15th day of May in each year the assessor must complete his assessment book and deliver the same to the clerk of the board, who must immediately give notice thereof and of the time the board of directors, acting as a board of equalization, will meet to equalize assessments, by publication of such notice in a newspaper published in the county for two successive weeks.  The time fixed for the meeting shall not be less than ten (10) nor more than (20) days from the date of the first publication of the notice and in the meantime the assessor's books shall remain in the office of the secretary for the inspection of all persons interested.

Added by Laws 1947, p. 225, § 18, emerg. eff. May 16, 1947.

§19889.  Hearing and determination of objections  Changes.

Upon the day specified in the notice required by the preceding section, the board of directors, which is hereby constituted the board of equalization for that purpose, shall meet and continue in session from day to day as long as may be necessary, not to exceed ten (10) days exclusive of Sundays, to hear and determine such objections to the valuation and assessments as may come before them and the said board may change the assessor's valuation in such manner as may be just and equitable.  The clerk of the board shall be present during the sessions and note the changes made in the value of property and the name of the persons whose property is assessed and within ten (10) days after the close of the session he shall have the total values as finally equalized by the board extended into columns and added.

Added by Laws 1947, p. 225, § 19, emerg. eff. May 16, 1947.

§19890.  Levy and collection of assessments for payment of bonds and costs of operation  Lien  Limitations.

The board shall then levy an annual assessment sufficient to pay the interest of the outstanding bonds, as it falls due, and also to constitute a sinking fund for the payment of the principal of the bonds in the amount set forth in the resolution providing for the issuance of the bonds, plus a reserve for delinquent assessments in the amount of ten percent (10%), and said board shall continue to levy such assessments until all bonds issued by said district and the interest thereon have been paid in full.  The board shall also levy an annual assessment sufficient to care for the cost of operation, repair and maintenance of the district and its equipment, and for payment of the salaries of the officers and employees of the district, provided that no such annual assessment for operation, repair, maintenance and salaries shall exceed ten (10) mills on the dollar of the gross assessed value of all real property in the district; provided, if Article X, Section 8 of the Oklahoma Constitution requires one hundred percent (100%) of fair cash value to be taxable for purposes of ad valorem taxation, the maximum number of mills authorized by this section shall be two (2) mills.  For the purpose of determining the amount of the assessments levied and collected annually for cost of operation, repair, maintenance and salaries, the board of directors shall prepare annually a budget of such expenses and shall approve and adopt such budget by a resolution duly passed and entered on its record.  The clerk of the board must compute and enter in separate columns of the assessment book the respective sums of dollars and cents in each fund to be paid on the property therein enumerated and no earlier than the first day in July and no later than the tenth day in July in each year the clerk shall certify to the county treasurer the amount of taxes in each fund levied upon each tract of land by said board and said county treasurer shall enter the amount of each fund in separate columns of the tax list of his county and said taxes shall be collected by the county treasurer at the same time and in the same manner as all other taxes are collected in this state.  Provided, that no such certification shall be made to the county treasurer unless the clerk of the board shall have sent a notice of the nature and amount of the assessments by restricted delivery mail on or before June 1 of said year to the lastknown address of the owner of the assessed property.  All such taxes collected or received by the county treasurer shall be paid by him to the clerk of such district.  All taxes assessed as aforesaid shall be a lien against the special tracts of real property on which they have been assessed until paid, and said lien shall be coequal with the lien of ad valorem taxes and all other taxes, including special assessments, and prior and superior to all other liens.  The statute of limitations shall not apply.

Added by Laws 1947, p. 225, § 20, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 184, § 6A, emerg. eff. May 12, 1949; Laws 1953, p. 86, § 2; Laws 1978, c. 196, § 6, eff. July 1, 1978; Laws 1988, c. 162, § 156, eff. Nov. 1, 1988.

§19891.  Costs and expenses  Paid out of construction fund.

The cost and expense of purchasing and acquiring property and constructing the works and improvements herein provided for shall be wholly paid in cash or in the bonds of said district issued as hereinbefore provided at their par value with accrued interest.  The bonds may be issued in series or installments, and shall be turned over and delivered to the contractor in payment of the amount due in accordance with the terms of his contract, including advertising, engineering, and other expenses.  Said bonds shall be executed and delivered from time to time on completion and approval of the work or any part thereof, to an amount equal to the cost and expense of purchasing and acquiring property and constructing the works and improvements so completed and accepted.  Such bonds or any portion thereof may be sold for cash at not less than par and accrued interest, within the discretion of the board of directors.

Added by Laws 1947, p. 225, § 21, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 185, § 7, emerg. eff. May 12, 1949.

§19892.  Tolls and charges.

For the purpose of defraying the expenses of the organization of the district and the care, operation, management, repair and improvement of the property purchased and works constructed, including salaries of officers and employees, the board may fix rates of tolls and charges for the use of such system as they may deem expedient and may change such charges from time to time and the monies so received shall go into the general funds of the district.  Such tolls or charges shall be payable either monthly or quarterly as determined by the board of directors and shall become delinquent thirty (30) days after they are payable and after delinquent shall be a lien against the separate lots or tracts of land connected with the sewerage system.  The board of directors shall certify any delinquent tolls or charges to the county treasurer on or before the 1st day of September of each year which shall be collected as other delinquent taxes are collected.

Added by Laws 1947, p. 226, § 22, emerg. eff. May 16, 1947.

§19893.  Notice for bids.

After adopting the plans for the construction of the district sewer lines, sewerage disposal, or treatment plant, or parts thereof, and other work in connection therewith, and after determining the property necessary to be acquired, and after the bonds as hereinbefore provided for, have been authorized, the board of directors shall give notice by publication thereof in some newspaper published in said county, calling for bids for the construction of said work, or any portion thereof, and to pay the expense of purchasing and acquiring the necessary property, if any.  Said notice shall be published in three (3) issues of a daily newspaper or two (2) issues in a weekly newspaper, the last publication to be at least ten (10) days prior to the date fixed for receiving bids.  The notice shall set forth that plans and specifications can be seen at the office of the clerk and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and place for receiving and opening said proposals in public.  Said notice shall set forth any reasonable terms and conditions that the board shall deem proper to impose with reference to the letting of the contract and the provisions thereof.  Said notice shall further set forth the nature of the performance and statutory bonds required to be furnished.  As soon as convenient thereafter the board shall let such contract, either in part or in whole to the lowest responsible bidder, and it may reject any and all bids and readvertise for proposals.  The person or persons to whom the contract shall be awarded, shall enter into a bond with good and sufficient sureties, in an amount equal to one hundred per cent (100%) of the contract price for the faithful performance of the contract, and also a good and sufficient bond to the State of Oklahoma for the payment of all labor and material used in the construction of such improvement.  All such construction work shall be done under the direction and to the satisfaction of the engineer employed by said board and be approved by the board.

Added by Laws 1947, p. 226, § 23, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 185, § 8, emerg. eff. May 12, 1949.

§19894.  Presentation and allowance of claims  Warrants.

No claims shall be paid by the clerk of said district until the same shall have been presented and allowed by the board of directors and only upon warrants signed by the president and countersigned by the clerk, and if the district treasurer has not sufficient money on hand to pay such warrants when presented, he shall endorse thereon "not paid for want of funds" and endorse thereon the date presented, over his signature, and from the time of such presentation until paid such warrant shall draw interest at the rate of six percent (6%) per annum.  All claims against the district shall be verified the same as is required in the case on claims filed against the counties in this state, and the clerk of the district is hereby authorized and empowered to administer oaths to the parties verifying such claims the same as a county clerk or a notary public might do.  The district clerk shall keep a register in which he shall enter each warrant presented for payment, showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, the date of payment, and the amount paid in redemption thereof, and all warrants shall be paid in the order of their presentation for payment to the district clerk.  All warrants shall be drawn and payable to the claimant or bearer.

Added by Laws 1947, p. 226, § 24, emerg. eff. May 16, 1947.

§19-895.  Repealed by Laws 1963, c. 325, § 1705, eff. July 1, 1963.

§19896.  Approval of bonds by Supreme Court.

That the board is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any bonds or series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the court and to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the county that on a day named the board will ask the court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one (1) time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the court.  If the court shall be satisfied that the bonds have been properly authorized in accordance with this act and that when issued they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the board, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Added by Laws 1949, p. 186, § 11, emerg. eff. May 12, 1949.

§19897.  County clerks to record instruments without fee.

All instruments and deeds filed for record in the office of the county clerk by or under the direction of the board of directors of any sewer improvement district located in such county shall be filed and recorded without any filing or recording fee being charged therefor.

Added by Laws 1953, p. 87, § 3.

§19898.1.  Consolidation with adjacent city or town.

A county sewer improvement district lying adjacent to a city or town may consolidate and become one municipal corporation with such city or town, with all the powers, obligations and duties of the adjacent city or town whose name shall be assumed and adopted in the proceedings herein provided.

Added by Laws 1955, p. 181, § 1, emerg. eff. June 6, 1955.

§19898.2.  Request for consolidation  Election  Terms  Ordinance.

The board of directors of any county sewer improvement district, or the resident citizens liable to pay a majority of the taxes assessed, as shown by the last preceding tax roll of the county, on real property situated within the boundaries of such county sewer improvement district, may ask of the city council or other governing board of any adjacent city, or the board of trustees of any adjacent town, for a consolidation, setting forth the terms of such consolidation which shall include assumption by the district property of the legal bonded indebtedness of the city or town and the assumption by the city or town of the legal public sewer bonded debt of the district.  It shall be lawful for the said city council or other governing board of the city or board of trustees of the town so addressed (after first requesting the board of directors of the county sewer improvement district and it does submit the question of such consolidation and the terms and conditions thereof including assumption of each other's legal bonded debt, to a vote of the qualified voters of the county sewer improvement district affected and a majority thereof having voted in favor of such consolidation) by ordinance to consolidate such adjacent county sewer improvement district upon the terms and conditions so submitted.

Added by Laws 1955, p. 181, § 2, emerg. eff. June 6, 1955.

§19898.3.  Property of city or town upon consolidation  Former district offices vacated.

Whenever an entire county sewer improvement district shall be consolidated with an adjacent city or town, the property, both real and personal and effects of every nature and description of such county sewer improvement district shall be the property of and belong to such city or town; and the offices of the county sewer improvement district shall become vacated and the duties now vested by law to be performed by the officers of the county sewer improvement district shall be vested in the governing board of said adjacent city or town.

Added by Laws 1955, p. 181, § 3, emerg. eff. June 6, 1955.

§19898.4.  Assumption of legal bonded indebtedness.

The property within the county sewer improvement district consolidated under the provisions of this act shall assume its full proportion of all legal bonded indebtedness of the city or town to which it is consolidated, and the city or town to which it is consolidated shall assume all legal bonded indebtedness of the county sewer improvement district so consolidated.

Added by Laws 1955, p. 182, § 4, emerg. eff. June 6, 1955.

§19898.5.  Compliance with former district bond resolutions.

In the event of such consolidation, the city or town shall comply with provisions of bond resolutions pertaining to outstanding county sewer improvement district bonds and shall remit the sum due for debt requirements as set out therein.

Added by Laws 1955, p. 182, § 5, emerg. eff. June 6, 1955.

§19898.6.  Bonds affected.

The bonds of the county sewer improvement district referred to in this act pertain only to bonds issued under authority of Title 19, Oklahoma Statutes 1951, Section 884, which consist of bonds issued for public main lines and sewage disposal or treatment plant, including the other property necessary to operate such system, which are paid for by the district as a whole.

Added by Laws 1955, p. 182, § 6, emerg. eff. June 6, 1955.

§19898.7.  Mineral rights not affected.

The consolidation of a county sewer improvement district with an adjoining city or town under the provisions of this act, shall not affect or qualify the rights of any owner or owners of mineral interests or mineral estates, or interests therein, in and to the land covered in any such county sewer improvement district to develop, operate and further develop their property for oil and gas purposes, and any consolidation effected hereunder shall not diminish the rights of any such owner or owners.

Added by Laws 1955, p. 182, § 7, emerg. eff. June 6, 1955.

§19901.1.  Organization authorized.

Whenever twentyfive percent (25%) of the holders of title to lands outside of the corporate limits of any incorporated city or town shall petition the board of county commissioners of the county in which such area owned by them is located for the formation of a fire protection district, and compliance had with the provisions of this act, the said board of county commissioners shall enter its order organizing such district, and when so organized such district shall have the powers conferred herein or such as hereafter may be conferred by law upon such fire protection districts.

Added by Laws 1949, p. 153, § 1.

§19901.2.  Petition  Map  Notice, hearing and order  Name  Calling election.

The petition shall set forth and particularly describe the proposed boundaries of such district and shall be accompanied by a map of such proposed district, drawn to a scale of not less than one (1) inch to the mile.  The petitioners shall accompany such petition with a good and sufficient bond, the amount and sureties of which shall be approved by the board of county commissioners, the sum of which is sufficient to cover the costs of the publications and of the election for the organization of the district will be paid in the event that such organization shall not be authorized or effected.

Such petition shall be filed with the county clerk of such county who shall present it to the board of county commissioners at their next regular or special meeting.  Upon the presentation of such petition, the board of county commissioners shall set the same for hearing at a time not less than twenty (20) days nor more than forty (40) days from the date of presentation and shall direct the county clerk to give notice of such hearing by publication in a newspaper of general circulation in the county in which such proposed district is located.  Such notice shall be published for two (2) consecutive weeks next preceding the date of such hearing.  Such notice shall describe the boundaries of the proposed district, shall state the time and place of the hearing, and shall state that any person may appear and protest the organization of the district or the proposed boundaries thereof.

The board of county commissioners shall hold the hearing described in said notice, and it shall have jurisdiction to hear and determine all protests to the creation of such district and all matters pertaining to the same.  It may amend the plan of such district by excluding from within its boundaries any lands which it may deem will not be benefited by the formation of such district, or by including other lands as a part thereof upon application of the owners of such land; provided, however, it shall not exclude from such district any lands which are completely surrounded by lands which are included in the proposed district.

At the conclusion of such hearing, the board of county commissioners shall make an order determining the boundaries of the proposed district, particularly describing them, and shall determine whether the formation of such district will be conducive to the public safety of the area incorporated therein.  If said board determines that such district will be conducive to the public safety of the area incorporated therein, then said board shall give such proposed district a name and shall call an election of the qualified electors in the territory comprising such proposed district on the question of whether said district shall be organized.

Added by Laws 1949, p. 153, § 2.  Amended by Laws 1992, c. 397, § 1, eff. July 1, 1992.

§19901.3.  Notice of election  Qualifications of voters.

The county clerk shall cause notice of the election to be given by publication once a week for two (2) successive weeks in a newspaper of general circulation in the territory comprising the proposed district.  Such notice shall state the time and place of holding the election and set forth the description of the boundaries of the proposed district and its general purpose and intention.  Such notice shall require the electors to cast ballots which contain the words: "Fire Protection District  Yes", and "Fire Protection District  No", or words equivalent thereto.  All persons resident of such proposed district, who are qualified electors in their respective precincts, shall be qualified to vote on such proposition.

Added by Laws 1949, p. 154, § 3.  Amended by Laws 1992, c. 397, § 2, eff. July 1, 1992.

§19901.4.  Conduct of election  Returns and canvass of votes  Order.

Such elections shall be conducted in accordance with the general election laws of the state and the regular election officials shall be in charge at the usual polling place of each regular precinct, or part of a precinct, which shall include lands within the boundaries of such proposed district.  The returns of such election shall be made direct to the board of county commissioners who shall meet on the second Monday next following such election and proceed to canvass the vote cast thereat.

If, upon such canvass, it appears that at least threefifths (3/5) of all the votes cast are "Fire Protection District  Yes", the board shall, by order declare such territory duly organized as a fire protection district under the name theretofore designated.  Such order shall be filed for record in the office of the county clerk by the board of county commissioners and from that date such district shall be complete.

Added by Laws 1949, p. 154, § 4.  Amended by Laws 1992, c. 397, § 3, eff. July 1, 1992.

§19-901.5.  Board of directors - Elections - Vacancies.

A.  Directors of a fire protection district shall be the surface owners of real property in and residents of the district.

B.  At the time of making its order organizing the district, the board of county commissioners shall appoint three directors who shall hold their office until the next General Election, at which time their successors shall be elected.  At the election, the qualified person receiving the highest number of votes for member of board of directors of the district shall hold office for the term of six (6) years.  The qualified person receiving the next highest number of votes shall be elected for four (4) years, and the qualified person having the next highest number of votes shall be elected for two (2) years.  Each two (2) years thereafter, there shall be elected for a term of six (6) years one member of said board of directors.

C.  1.  A board of directors may increase its membership to five (5) members by resolution of the board.  If a board of directors adopts such a resolution, the position of the original board which will be up for election at the next General Election shall be for a five-year term.

2.  An additional two members shall be elected at a special election called for that purpose by the board of directors.  The two qualified persons who receive the highest number of votes for the additional two positions shall be elected to serve until the next General Election.

3.  All board members elected thereafter to a five-member board shall serve a term of five (5) years with elections held yearly.

D.  The board of directors of the district shall submit, within fifteen (15) days before the filing period of any district election, a resolution to the secretary of the county election board conducting said election.  The resolution shall contain the following:

1.  The date of the election;

2.  The offices to be filled or the questions to be voted upon at the election;

3.  Qualifications for the offices;

4.  The location of the polling place or places; and

5.  Any other information necessary for conducting said election.

E.  1.  The regular election in the district shall be held at the same time as the General Election in this state or on the second Tuesday in November in those years that a General Election is not held.

2.  In those years that a General Election is not held the entire cost of the election shall be paid by the district.  When the election is held at the same time as the General Election, the district shall pay only for the cost directly attributable to district election.

3.  All polling places of precincts, all or any part of which include areas within the boundaries of the district, shall be supplied ballots for the purpose of permitting electors of the district to vote for members of the board of directors of the district.

4.  Filing for the office of member of the board of directors shall be with the county election board on a nonpartisan basis during the regular filing period for state and county offices in those years that a General Election is held.

5.  In those years that a General Election is not held the filing time will be from 8 a.m. on the first Monday after Independence Day until 5 p.m. on the next succeeding Wednesday and shall be done without the payment of a filing fee.

F.  1.  Vacancies on the board shall be filled by the board of directors.  In the event a vacancy occurs and the remaining members of the board are unable to make a decision on such vacancy within sixty (60) calendar days, the board of county commissioners shall immediately appoint a member to fill the vacancy.  In the event the vacancies on the board are so numerous as to not provide a quorum, the board of county commissioners shall appoint as many members as are necessary to make a quorum.

2.  All vacancies filled pursuant to the provisions of this subsection shall be filled until the next regular election, at which time a member shall be elected to serve the remainder of the unexpired term.

G.  1.  The office of a member of the board of directors may be declared vacant by the board of directors if such member:

a. is absent from more than one-half (1/2) of all meetings of the board of directors, regular and special, held within any period of four (4) consecutive months,

b. ceases to be eligible for office pursuant to this section,

c. has a conviction in a court of any felony or crime involving moral turpitude,

d. uses alcohol, any stimulant, any drug or other substance which impairs intellect, judgment or physical ability to such an extent as to incapacitate the member to such a degree that the member is prevented from performing duties pursuant to Chapter 21 of this title, and

e. has a mental or physical weakness or inability which incapacitates the member to such a degree that the member is prevented from performing duties required pursuant to Chapter 21 of this title.

2.  Vacancies determined pursuant to this subsection shall be filled pursuant to subsection F of this section after notice to the board member of such action and opportunity for a hearing.

3.  Vacancies shall be determined at an official meeting of the board and shall be a specific agenda item.

4.  Any appeal from a decision declaring an office vacant pursuant to this subsection shall be made to the district court within thirty (30) days of such determination.

Added by Laws 1949, p. 154, § 5.  Amended by Laws 1982, c. 98, § 1, operative July 1, 1982; Laws 1983, c. 95, § 1, emerg. eff. May 9, 1983; Laws 1984, c. 265, § 1, eff. Nov. 1, 1984; Laws 1987, c. 150, § 2, emerg. eff. June 24, 1987; Laws 1992, c. 397, § 4, eff. July 1, 1992; Laws 1993, c. 316, § 4, eff. Sept. 1, 1993; Laws 1997, c. 221, § 1, eff. Nov. 1, 1997; Laws 1998, c. 357, § 3, eff. Jan. 1, 1999; Laws 2000, c. 132, § 1, emerg. eff. April 24, 2000.

§19-901.5A.  Election procedures in lieu of election procedures set out in Section 901.5.

A.  The board of directors of a fire protection district is hereby authorized to adopt, by resolution, the election procedures set out in this section in lieu of the election procedures set out in Section 901.5 of Title 19 of the Oklahoma Statutes.

B.  The board of directors shall divide the fire protection district into as many voting districts as there are members of the board.  Such voting districts shall, as nearly as feasible and practical, follow clearly visible, definable and observable physical boundaries which are based upon criteria established and recognized by the Bureau of the Census of the United States Department of Commerce for purposes of defining census blocks for its decennial census and shall follow precinct boundary lines as nearly as practical.  Voting districts shall be compact, contiguous and as equal in population as practical with not more than a ten percent (10%) variance between the most populous and least populous districts, according to the results of the most recent Federal Decennial Census.  The board shall redraw voting districts no later than June 30 of any year in which the results of a Federal Decennial Census are released which shows a population variance of more than ten percent (10%) between the most populous and least populous districts and at any time a board increases its membership pursuant to subsection C of Section 901.5 of Title 19 of the Oklahoma Statutes.  The voting districts may not be redrawn at any other time.

C.  The registered voters of each voting district shall elect one member of the board of directors of the fire protection district.  A member shall be required to be a registered voter of the voting district which elects such member.

D.  1.  Vacancies on the board shall be filled by the board of directors.  In the event a vacancy occurs and the remaining members of the board are unable to make a decision on such vacancy within sixty (60) calendar days, the board of county commissioners shall immediately appoint a member to fill the vacancy.  In the event the vacancies on the board are so numerous as to not provide a quorum, the board of county commissioners shall appoint as many members as are necessary to make a quorum.

2.  Appointments to fill a vacancy pursuant to this section may not result in more than two board members being residents of the same voting district.

3.  All vacancies filled pursuant to the provisions of this subsection shall be filled until the next regular election, at which time a member shall be elected to serve the remainder of the unexpired term.

E.  1.  The office of a member of the board of directors may be declared vacant by the board of directors if such member:

a. is absent from more than one-half (1/2) of all meetings of the board of directors, regular and special, held within any period of four (4) consecutive months,

b. ceases to be eligible for office pursuant to this section,

c. has a conviction in a court of any felony or crime involving moral turpitude,

d. uses alcohol, any stimulant, any drug or other substance which impairs intellect, judgment or physical ability to such an extent as to incapacitate the member to such a degree that the member is prevented from performing duties pursuant to Chapter 21 of this title,

e. has a mental or physical weakness or inability which incapacitates the member to such a degree that the member is prevented from performing duties required pursuant to Chapter 21 of this title, or

f. has served the term for which elected and no person has filed for election for the office of such member.

2.  Vacancies determined pursuant to this subsection shall be filled pursuant to subsection D of this section after notice to the board member of such action and opportunity for a hearing.

3.  Vacancies shall be determined at an official meeting of the board and shall be a specific agenda item.

4.  Any appeal from a decision declaring an office vacant pursuant to this subsection shall be made to the district court within thirty (30) days of such determination.

F.  Election procedures for the board of directors of a fire protection district may not be changed between the procedures set out in Section 901.5 of Title 19 of the Oklahoma Statutes and the procedures set out in this section more often than one time in any ten-year period.

G.  If a board adopts the election procedures set out in this section, all provisions of Section 901.5 of Title 19 of the Oklahoma Statutes which are not in conflict with this section shall be applicable.

Added by Laws 2000, c. 132, § 2, emerg. eff. April 24, 2000.

§19901.6.  Chairman, clerk and treasurer.

The board of directors of the district shall select one (1) of its members for chairman and shall appoint a clerk and a treasurer.  The board of directors shall fix the term and duties of the chairman, clerk and treasurer.  The chairman and members of the board shall serve without compensation.  The treasurer shall give an official bond, in an amount fixed and with sureties approved by the board of directors, conditioned upon the faithful accounting for all money pertaining to the district and coming into his hands.

Added by Laws 1949, p. 154, § 6.

§19-901.7.  Powers and duties of directors.

A.  The board of directors shall have the power and duty to:

1.  Manage and conduct the business affairs of such district;

2.  Make and execute all necessary contracts;

3.  Purchase or lease-purchase and maintain all necessary and convenient engines, hoses, hose carts or other appliances and supplies for the full equipment of a fire company or department;

4.  Appoint fire company officers and employees, sufficient to maintain and operate the equipment owned by such district;

5.  Take by grant, purchase, condemnation, gift, devise or lease, and to dispose of, real or personal property of every kind necessary for the operation of the district;

6.  Construct or otherwise acquire suitable firehouses and other buildings or structures suitable for the housing of equipment and supplies of the district, or for carrying on its own business and affairs;

7.  Employ such officers and employees as may be required, fix their compensation and prescribe their duties;

8.  Establish rules and regulations for the district and for the prevention of fires and conflagrations within the district and for the protection of property at and during any fire;

9.  Prepare an annual budget and follow existing laws pertaining to the budget process such as public notices, public hearings, protest periods and filing requirements in the same manner as they apply to other forms of government in Oklahoma;

10.  Determine vacancies of the board of directors, fill vacancies and conduct board elections in the event of a vacancy on the board of directors;

11.  Develop bylaws for the due and orderly administration of the affairs of the board of directors and for its responsibilities specified pursuant to this chapter, and may compel the attendance of absent members in the manner and under penalties as the board may prescribe; and

12.  Do any and all other things necessary and proper in the management and operation of the district for the purpose of protecting property within its boundaries from fire.

B.  A fire protection district, created pursuant to this chapter, shall be deemed a political subdivision of this state.  The board may submit an application to include the fire fighters of the district in the Oklahoma Firefighters Pension and Retirement System.  The application for affiliation shall be submitted in accordance with subsection A of Section 49-105.2 of Title 11 of the Oklahoma Statutes.

Added by Laws 1949, p. 155, § 7.  Amended by Laws 1982, c. 89, § 1; Laws 1982, c. 320, § 7, operative July 1, 1982; Laws 1983, c. 95, § 2, emerg. eff. May 9, 1983; Laws 1987, c. 202, § 21, eff. June 1, 1987; Laws 1992, c. 397, § 5, eff. July 1, 1992; Laws 1997, c. 221, § 2, eff. Nov. 1, 1997.

§19901.8.  Meetings  Regulation and prevention of fire hazards.

The board of directors shall establish a time and place for regular meetings, and in addition thereto, shall hold such special meetings as may be required for the proper transaction of business.  Two (2) members shall constitute a quorum for the transaction of business and upon all questions requiring a vote there shall be a concurrence of at least two (2) members of such board.  All records of said board must be open to the inspection of any elector during business hours.

The board shall have the power by general regulation, published in the manner provided for the publication of ordinances in incorporated towns, to regulate the construction of and order the suspension, discontinuance, removal, repair or cleaning of fire places, chimneys, stoves, stove pipes, flues, ovens, boilers or any other apparatus used in any building, factory, or business which might be dangerous in causing or promoting fires, and prescribe limits within which no business dangerous in causing or promoting fires may be carried on.  In similar manner it may order the clearing of litter or removal of dry brush and rubbish or other inflammable material endangering the public safety by creating a fire hazard within the district, and provide for action on the part of the State Fire Marshal or the sheriff, or by civil action, for the prevention of hazards as provided by law.

Added by Laws 1949, p. 155, § 8.

§19901.9.  Suits and actions.

The board of directors is hereby authorized and empowered to institute and maintain, or appear and defend, any and all actions and proceedings, suits at law or in equity, necessary or proper to fully carry out the provisions of this act, or to enforce, maintain, protect or preserve any and all rights or privileges conferred hereby, or acquired in pursuance hereof.  Actions and proceedings shall be prosecuted and defended in the corporate name of the district, and the board is empowered to employ attorneys to represent the district in any such actions or proceedings, or to advise the board in respect of its duties under this act.

Added by Laws 1949, p. 155, § 9.

§19-901.10.  Repealed by Laws 1951, p. 47, § 3.

§19901.11.  Fire protection district appraisal record.

To permit an apportionment of the cost of the benefits accruing by reason of the maintenance of fire protection, it shall be the duty of the clerk of the board to prepare and keep a record which shall be known as the fire protection district appraisal record.  Such record shall contain the names of the owners of the lands and improvements on lands in the district as they appear on the tax rolls of the county or upon the deed records, the description of all property subject to ad valorem taxation, and the assessed value of such property as shown by the records of the county assessor.  No error in the names of owners or in the description thereof shall invalidate the levy of assessments if sufficient description is given to identify such property.

Added by Laws 1949, p. 156, § 11.  Amended by Laws 1951, p. 46, § 1; Laws 1981, c. 55, § 1.

§19-901.12.  Repealed by Laws 1951, p. 47, § 3.

§19-901.13.  Repealed by Laws 1951, p. 47, § 3.

§19901.14.  Formulation of plan.

As soon as practicable after organization of such district, the board of directors shall, by resolution entered on its record, formulate a general plan of proposed operation for the district in which shall be stated the cost of operation and maintenance of the district, what property, real or personal, is proposed to be purchased and the cost of purchasing the same, and what amount of construction is proposed to be done and the cost of doing the same.

Added by Laws 1949, p. 156, § 14.

§19901.15.  Bond election.

When the board of directors shall have estimated the cost of such purchases and construction work, it shall call an election at which shall be submitted to the electors of the district the question of whether or not the bonds of the district shall be issued in the amount so determined; provided, such bonds shall not be issued for more than the actual estimated cost of such purchase and construction.

The resolution of the board calling such election shall divide the district into voting precincts of convenient size and a map thereof shall be filed with the district clerk.  Such precincts so formed may be changed by the board any time thereafter, except that no change shall be made within thirty (30) days next preceding any election.  The said resolution shall appoint for each precinct, from the electors of the district, one (1) clerk and two (2) judges, who shall constitute a board of election for such precinct.  If the members appointed do not attend at the opening of the polls on the morning of the election, the board may appoint other electors of the district to supply the place or places of those absent.  Said resolution shall designate the date, hour and place in the precincts where the election will be held.

Notice of such election shall be given by publication in some newspaper of general circulation in the county in which such district is located once a week for three (3) consecutive weeks next preceding the date of such election, and by posting such notice in three (3) public places in each election precinct, as established by said board of directors, for at least twenty (20) days prior to the date of such election.

Such notice shall specify:

1.  The date of the election.

2.  The location of the polling places.

3.  The time that the polls will open and close.

4.  The amount of bonds proposed to be issued.

One (1) of the judges of each precinct shall be chairman of the election board of the precinct and may:  first, administer all oaths required in the progress of the election; second, appoint another judge or clerk, if during the progress of the election any judge or clerk ceases to act.

At such election, the ballots shall contain the words:  "Bonds  Yes", and "Bonds  No", or words equivalent thereto.

The said election shall be held as nearly as may be in conformity with the provisions governing the election for the formation of the district; provided, no informalities in conducting such election shall invalidate the same if the election shall have been otherwise fairly conducted.

The board of directors shall meet as soon as practicable after the election and canvass the returns.  If a majority of the ballots cast are "Bonds  Yes", the board shall cause negotiable bonds in said amount to be issued.

Added by Laws 1949, p. 157, § 15.

§19901.16.  Requisites of bonds, notes or other evidences of indebtedness.

Such bonds shall be payable in lawful money of the United States and shall run for a period of not more than forty (40) years, the amount, maturity dates, redemption provisions and interest rates to be determined by the board of directors.  The principal and interest shall be payable at the office of the treasurer of the county in which said district shall be organized, or at any bank or paying agency designated by the board of directors.  Such bonds shall each be of a denomination of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00), shall be negotiable in form, executed in the name of the district, and signed by the president of the board of directors and the clerk of the district.  In addition and without limiting the generality of the foregoing provisions, the district shall be authorized to issue notes or other evidences of indebtedness for the corporate purposes enumerated in Sections 901.1 through 901.26 of this title in the same manner and subject to the same procedures as bonds issued by the district.  Notwithstanding the provisions of Section 901.17 of this title, bonds, notes or other evidences of indebtedness may be sold by the board of directors to the federal government or any agency thereof at negotiated or private sale.  Bonds shall be numbered consecutively as issued and shall be dated as of the date of issuance, and shall be payable in their numerical order with interest to date of payment.

The bonds shall express upon their face that they are issued pursuant to a duly adopted resolution of the board of directors for the district and under the provisions of Sections 901.1 through 901.26 of this title.  The clerk or agent shall keep a record of the bonds sold, their number, date of sale, the prices received and the name of the purchaser.  These bonds shall bear interest at the rate of not exceeding sixteen percent (16%) per annum.

Added by Laws 1949, p. 157, § 16.  Amended by Laws 1979, c. 168, § 1, emerg. eff. May 15, 1979; Laws 1982, c. 98, § 2, operative July 1, 1982; Laws 1983, c. 170, § 33, eff. July 1, 1983.

§19901.17.  Sale of bonds.

The board shall sell such bonds from time to time in such quantities as may be necessary and most advantageous to raise the money for the construction of the proposed work, the acquisition of property and rights and otherwise to fully carry out the objects and purposes of this act.  Before making any sale of bonds the board shall, at a meeting, by resolution, declare its intention to sell a specified amount of the bonds and the day and hour and place of such sale and shall cause such resolution to be entered in the minutes and notice of the sale to be given by publication thereof at least ten (10) days in some newspaper of said county if published in a daily newspaper or two (2) weeks if published in a weekly newspaper, or said notice may be published in two (2) issues of a daily newspaper provided they are published a week apart.  Said bonds may be sold either at public auction for cash to the highest bidder or upon sealed bids as determined by the board of directors.  At the time appointed, the board shall award the purchase of the bonds to the highest responsible bidder, but shall reserve and always have the right to reject any and all bids, but said board shall in no event sell any of said bonds for less than par with accrued interest.

Added by Laws 1949, p. 158, § 17.

§19901.18.  Payment of bonds and other evidences of indebtedness and interest.

Such bonds and other evidences of indebtedness and the interest thereon shall be paid by revenue derived from an annual assessment upon the ad valorem taxed property of the district, and all the ad valorem taxed property of the district, including the ad valorem taxed property of public service corporations, shall be and remain liable to be assessed for such payments as herein provided.

Added by Laws 1949, p. 158, § 18.  Amended by Laws 1979, c. 168, § 2, emerg. eff. May 15, 1979; Laws 1982, c. 98, § 3, operative July 1, 1982; Laws 1984, c. 265, § 2, eff. Nov. 1, 1984.

§19-901.19.  Levy of assessments.

A.  Each year the board shall levy an assessment sufficient to raise the annual interest on the outstanding bonds or other evidences of indebtedness, and, in addition thereto, an amount equal to the amount of the bonds to be retired in said year or the installment of principal to be amortized during said year.

B.  1.  Except as otherwise provided by this subsection, the board shall also levy an annual assessment sufficient to care for the cost of operation of the district and the maintenance of the fire department and its equipment, and for payment of salaries of the officers and employees of the district, provided, that no such annual assessment for operation, maintenance, and salaries shall exceed seven (7) mills on the dollar of assessed value of the property in the district.

2.  The board may levy an assessment over seven (7) mills but not to exceed ten (10) mills upon approval for such at an election held at such time and in such manner as provided by Section 901.5 of this title for election of board members.

3.  If a county approves an exemption of household goods of the heads of families and livestock employed in support of the family pursuant to the provisions of subsection (b) of Section 6 of Article X of the Oklahoma Constitution, the millage rate of any levy authorized by this section for the property located in a fire protection district which is in such county shall be adjusted by the millage adjustment factor set forth in subsection (b) of Section 8A of Article X of the Oklahoma Constitution.

C.  All assessments levied under the authority of Sections 901.1 through 901.50 of this title, shall be a lien against the tract of land on which they have been levied, until paid, and said lien shall be coequal with the lien of ad valorem and other taxes, including special assessments, and prior and superior to all other liens.

Added by Laws 1949, p. 158, § 19.  Amended by Laws 1951, p. 47, § 2; Laws 1979, c. 168, § 3, emerg. eff. May 15, 1979; Laws 1988, c. 162, § 157, eff. Nov. 1, 1988; Laws 1989, c. 222, § 1, operative July 1, 1989; Laws 1997, c. 221, § 3, eff. Nov. 1, 1997; Laws 1998, c. 358, § 1, emerg. eff. June 8, 1998.

§19901.20.  Collection of assessments.

Upon direction of the board, the clerk must compute and enter in respective columns of the assessment book the respective sums in dollars and cents in each fund to be paid on each piece of property therein enumerated and the clerk shall, no later than twenty (20) days after the valuations of the county have been certified by the State Board of Equalization, certify to the county treasurer in which such district is located the amount of assessment in each fund levied upon each tract by said board and the said county treasurer shall enter the amount of each in separate columns of the tax list of his county and the said assessments shall be collected by the county treasurer at the same time and in the same manner as all other taxes are collected in this state.  If any such assessment becomes delinquent, then it shall draw interest as a penalty after delinquency at the rate of eighteen percent (18%) per annum.  All such assessments and penalties collected or received by the county treasurer shall be paid by him to the treasurer of the district.

If any assessment shall remain unpaid for six (6) months after the same is due, the board of directors of the district may institute an action in the district court to foreclose the lien of such assessment and penalty and for a reasonable attorney's fees.  All or any portion of the delinquent properties may be joined in one action.  The summons shall be issued upon such petition as in other civil action and the cause tried by the district court.  Judgment shall be entered for the amount of such unpaid assessment and penalty, and reasonable attorney fees, which judgment shall bear interest at the rate of six percent (6%) per annum.  In the event that said judgment together with interest and costs and attorney fees is not paid within thirty (30) days from its date an order of sale shall issue by the clerk of said court directing the sheriff of said county to sell said real estate in manner and form as in case of the foreclosure of mortgages on real estate, without appraisement.  Such sale shall be subject to existing taxes and special assessments.  In the event that the board of directors of the district does not institute action to foreclose such delinquent assessment within one (1) year from the date the same is due, the holder of any bond or coupon issued under the provisions of this act may institute an action for and on the behalf of the district to foreclose the lien of such assessment and penalty.  All such actions to foreclose shall be commenced within three (3) years from the maturity of the said assessment.

Added by Laws 1949, p. 158, § 20.  Amended by Laws 1978, c. 196, § 7, eff. July 1, 1978; Laws 1979, c. 168, § 4, emerg. eff. May 15, 1979; Laws 1989, c. 222, § 2, operative July 1, 1989.

§19901.21.  Claims against district.

No claims shall be paid by the treasurer of said district until the same shall have been presented and allowed by the board of directors and only warrants signed by the president and countersigned by the clerk, and if the district treasurer has not sufficient money on hand to pay such warrants when presented, he shall endorse thereon "not paid for want of funds" and endorse thereon the date presented, over his signature, and from the time of such presentation until paid such warrant shall draw interest at the rate of eleven percent (11%) per annum.  All claims against the district shall be verified the same as is required in the case of claims filed against the counties in this state, and the clerk of the district is hereby authorized and empowered to administer oaths to the parties verifying such claims the same as a county clerk or a notary public might do.  The district treasurer shall keep a register in which he shall enter each warrant presented for payment, showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, the date of payment, and the amount paid in redemption thereof, and all warrants shall be paid in the order of their presentation for payment to the district treasurer.  All warrants shall be drawn and payable to the claimant or his assignee only.

Added by Laws 1949, p. 159, § 21.  Amended by Laws 1992, c. 397, § 6, eff. July 1, 1992.

§19901.22.  Including additional territory.

Any territory located within the same county of an existing district may be included in the limits of such district by decision of the board of directors, certified to the board of county commissioners, with the written consent of twentyfive percent (25%) of the holders of title to the territory sought to be included, or in the same manner as provided for the organization of fire protection districts.  Such territory shall not be included or added to the territory of the district without the consent of the board of directors and the board of county commissioners.  In the event such territory is included by decision of the board of directors, with the consent of the board of county commissioners and the written consent of twentyfive percent (25%) of the holders of title to the territory sought to be included, the notice, hearing and order requirements of Section 901.2 of this title and the notice and election requirements of Sections 901.3 and 901.4 of this title shall be followed in the same manner as for the organization of fire protection districts.  In case any such territory is added to the district the property therein shall immediately become subject to the lien for the payment of bonds theretofore authorized by the district in the same manner as property within the district at the time of authorization of such bonds.

Added by Laws 1949, p. 159, § 22.  Amended by Laws 1982, c. 71, § 1; Laws 1992, c. 397, § 7, eff. July 1, 1992.

§19901.23.  Withdrawal of territory from district.

Any portion of the district which will not be benefited by remaining therein may be withdrawn from the district by the filing of a petition containing the names of more than fiftyone percent (51%) of the homeowners with one (1) acre or less, homeowners within a planned unit development, or property owners who are not developers of a planned unit development or other real estate development within the portion sought to be withdrawn, requesting the withdrawal of such portion from the district on the grounds that it will not be benefited by remaining therein.  Such petition shall be filed with the board of county commissioners and notice thereof shall be given to the board of directors of the district.  The time for hearing said petition shall not be less than thirty (30) days after the receipt of the petition.  Any person interested may appear at the hearing and object to the withdrawal or may object to the continuance of the remaining territory as a district.  The board of county commissioners shall consider and pass upon all objections and if it finds that the portion of the district sought to be withdrawn will not be benefited by remaining within the district and will not serve as a fire hazard to the remaining portion of the district, and that the territory remaining in the district will be benefited by continuing as a district then it shall grant the petition.  In determining the benefits to the territory to be withdrawn and determining what constitutes a fire hazard, the board shall consider the location of the nearest fire protection facility.  If the nearest facility is considered by the board to be an unsafe distance which would create a fire hazard to the territory to be withdrawn or the remaining territory, the board shall deny the petition.  The board shall also consider the benefit to the territory sought to be withdrawn of any newly constructed fire protection facilities or newly purchased fire protection equipment for the district and if such facilities and equipment are determined to be of substantial benefit to the territory to be withdrawn, then the board may deny the petition.  If in the judgment of the board of county commissioners existence of the territory sought to be withdrawn will make further existence of the district impracticable, the board shall proceed to order a dissolution of the district.  In the case of withdrawal of any property from the district as herein provided, such property shall remain subject to the payment of its proportionate part of any bonds theretofore authorized by the district and shall remain subject to annual assessment for the payment of the principal and interest thereof in the same manner and to the same extent as if such property had not been withdrawn.  Such annual assessments, however, shall be computed upon the appraisal shown on the district appraisal record at the time of the withdrawal of such property.

Added by Laws 1949, p. 159, § 23.  Amended by Laws 1993, c. 6, § 1, eff. Sept. 1, 1993.

§19901.24.  Dissolution of district.

In the event of the dissolution of a district, the board of directors of the district shall be trustees for the disposition of the property and the proceeds of the disposition of such property and all funds remaining on hand shall be deposited with the county treasurer who shall thereupon succeed to the powers and duties of the district treasurer and who shall annually collect from all of the property which shall have been in the district at the time of the authorization of any bond, an annual assessment sufficient to pay the interest and amount necessary to retire such outstanding bonds as the same may become due.  Such annual assessment shall be based upon the district appraisal record at the time of dissolution.  When all of the property of the district has been disposed of and the funds of the district deposited with the county treasurer, the powers and functions of the district board, as trustees for dissolution, shall cease and the board of county commissioners of the county in which such district is located shall succeed to all of the powers and duties of the district insofar as it shall be necessary for them to wind up and conclude the affairs of the district.

Added by Laws 1949, p. 160, § 24.

§19-901.25.  Contracts for fire protection service.

A.  Any city or town located in the same county as any fire protection district may contract, for one (1) year or more, for fire protection service by the district throughout or within part of the area of the city or town.  During the term of the contract, without curtailing the rights, powers and duties of the city, the area covered by the contract may in accordance with express terms of the contract be construed as part of the district territory for all fire protection purposes under this act.

B.  Owners or occupants of property in the vicinity of the district not included within the territory of any city or town or other fire protection district, and such district may contract, for one (1) year or more, for fire protection service by the district for the property described in the contract, which such contract shall provide for a fixed annual payment of an agreed amount by the owner or occupant of the property to the district to be paid annually in advance at the date of the making of such contract, and on the even date thereof for each subsequent year covered by the contract.

C.  The contract shall be in writing and shall be set forth in full in the minutes of the respective governing bodies of the contracting parties and a duplicate original shall be filed with the records of the district in the office of the county clerk.

D.  Upon the filing of the contract, the district shall be an independent contractor.

Added by Laws 1949, p. 160, § 25.  Amended by Laws 1987, c. 150, § 3, emerg. eff. June 24, 1987; Laws 1997, c. 221, § 4, eff. Nov. 1, 1997.

§19901.25a.  Inclusion of contiguous districts.

When the respective territories of any city or town and any district are contiguous they may be included in the limits of the district in the same manner as provided for the organization of fire protection districts.  Such territory shall not be included or added to the territory of the district without the consent of the board of directors, certified to the board of county commissioners.  In case any such territory is added to the district the property therein shall immediately become subject to the lien for the payment of bonds theretofore authorized by the district in the same manner as property within the district at the time of authorization of such bonds.

Added by Laws 1987, c. 202, § 24, eff. June 1, 1987.

§19-901.26.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§19901.27.  Audits  Order  Petition  Cost.

A.  The board of directors of each fire protection district with revenues of Fifty Thousand Dollars ($50,000.00) or more to its general fund during a fiscal year shall cause an audit to be made of, including but not limited to, the funds, accounts and fiscal affairs of such district.  The audit shall be ordered within thirty (30) days of the close of each fiscal year of the district which shall commence July 1 and end on June 30.

B.  Provided, any fire protection district may have its books audited and examined by the State Auditor and Inspector, upon petition signed by a number of registered voters, each registered at an address within the geographical boundaries of the fire protection district, equal to twentyfive percent (25%) of the number of persons voting for the office or question receiving the highest number of votes in the last annual election of the district according to certification from the county election board of the county wherein supervision of the district is located.  The petition must be submitted to the office of the State Auditor and Inspector prior to the audit and examination.  The cost of said audit or examination, which shall be borne by the district, shall be ascertained prior to the petitioning for the audit and shall be stated in the petition prior to the collection of any signatures.

Added by Laws 1986, c. 70, § 1, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 202, § 22, eff. June 1, 1987; Laws 1990, c. 76, § 1, operative July 1, 1990; Laws 1992, c. 397, § 8, eff. July 1, 1992.

§19901.28.  Certification of audit  Standards  Filing  Certification of creation  Filing of creating document.

A.  The audits required by Section 901.27 of this title shall be prepared by a certified public accountant or a licensed public accountant.  The required audit shall adhere to standards set by the State Auditor and Inspector.  One copy of the annual audit shall be filed with the State Auditor and Inspector, and one copy shall be filed with the appropriate county clerk not more than one hundred twenty (120) days following the close of each fiscal year of the district.

B.  In the event that a copy of the audit as required by this section is not filed with the State Auditor and Inspector within the time herein provided or for any other reason deemed expedient by him, the State Auditor and Inspector is authorized to either commence an audit or employ a certified public accountant or licensed public accountant to make the audit herein required at the cost and expense of the fire protection district.

C.  Within one hundred eighty (180) days after the effective date of this act or within one hundred eighty (180) days after creation, whichever is first, each fire protection district organized pursuant to the provisions of Section 901.1 et seq. of this title shall certify to the State Auditor and Inspector the date it was created.

D.  Prior to the levying of any special assessment by a fire protection district, there shall be filed with the Secretary of State an executed original or certified copy of a written instrument or election return declaring creation of such district and a notice of said filing with the Secretary of State shall be delivered to the State Auditor and Inspector.

Added by Laws 1986, c. 70, § 2, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 202, § 23, eff. June 1, 1987; Laws 1992, c. 397, § 9, eff. July 1, 1992.

§19-901.29.  Expenses of audit.

The necessary expense of audits required by Section 1 of this act shall be paid from funds of the fire protection district.

Added by Laws 1986, c. 70, § 3, eff. Nov. 1, 1986.

§19-901.30.  Strikes, work stoppages or slowdowns prohibited - Grant of labor rights - Violations - Arbitration.

A.  The protection of the public health, safety and welfare demands that the permanent members of any Rural Fire Protection District not be accorded the right to strike or engage in any work stoppage or slowdown.  This necessary prohibition does not, however, require the denial to such employees of other well-recognized rights of labor such as the right to organize, to be represented by a collective bargaining representative of their choice and the right to bargain collectively concerning wages, hours and other terms and conditions of employment; and such employees shall also have the right to refrain from any and all such activities.

B.  It is declared to be the public policy of this state to accord to the full-time firefighters in a Rural Fire Protection District all of the rights of labor, other than the right to strike or to engage in any work stoppage or slowdown.  Nothing in this act shall constitute a grant of the right to strike to any full-time firefighter in a Rural Fire Protection District and such strikes are hereby prohibited.  Unless otherwise provided by law, any person holding such a position who, by concerted action with others and without the lawful approval of the person's superior, willfully absents the person from his or her position or abstains in whole or in part from the full, faithful and proper performance of such person's duties for the purpose of inducing, influencing or coercing a change in the conditions or compensation, or the rights, privileges or obligations of employment shall be deemed to be on strike but the person, upon request, shall be entitled to a determination as to whether he or she did violate the provisions of this act.  The request shall be filed in writing.  The official or body with whom the request is filed shall have the power to remove or discipline such employee within ten (10) days after regular compensation of such employee has ceased or other discipline has been imposed.  In the event of such request, the official or body shall within ten (10) days after the receipt of such request commence a proceeding for the determination of whether the provisions of this act have been violated by the full-time firefighter in a Rural Fire Protection District, in accordance with the law and regulations appropriate to a proceeding to remove a full-time firefighter in a Rural Fire Protection District.  The proceedings shall be undertaken without unnecessary delay.  The decision of the proceeding shall be made within ten (10) days following the conclusion of the hearing.  If the employee involved is held to have violated this act and his or her employment terminated or other discipline imposed, the employee shall have the right of review in the district court having jurisdiction of the parties, within thirty (30) days from such decision, for determination whether such decision is supported by competent, material and substantial evidence on the whole record.  To provide for the exercise of these rights, a method of arbitration of disputes is hereby established.

C.  It is declared to be the public policy of the State of Oklahoma that no person shall be discharged from or denied employment as a member of any Rural Fire Protection District of this state by reason of membership or nonmembership in, or the payment or nonpayment of any dues, fees or other charges to, an organization of such members for collective bargaining purposes as herein contemplated.

D.  The establishment of this method of arbitration shall not, however, in any way whatever, be deemed to be a recognition by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather shall be deemed to be a recognition solely of the necessity to provide some alternative procedure for settling disputes where employees must, as a matter of public policy, be denied the usual right to strike.

Added by Laws 2003, c. 136, § 1, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 104, § 1, eff. Nov. 1, 2004.

§19-901.30-1.  Definitions.

As used in this act:

1.  "Bargaining agent" means any lawful association, fraternal organization, labor organization, federation or council having as one of its purposes the improvement of wages, hours and other conditions of employment among employees of Rural Fire Protection Districts;

2.  "Board" means the Public Employees Relations Board;

3.  "Collective bargaining" means the performance of the mutual obligation of the Rural Fire Protection District employer or the employer's designated representatives and the representative of the employees to meet at reasonable times, including meetings appropriately related to the budget making process; to confer in good faith with respect to wages, hours and other conditions of employment, or the negotiation of an agreement, or any question arising hereunder; and to execute a written contract incorporating any agreement reached if requested by either party.  Such obligation shall not, however, compel either party to agree to a proposal or require the making of a concession;

4.  "Corporate authorities" means the Board of Directors of any Rural Fire Protection District whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions and other terms and conditions of employment of firefighters;

5.  "Firefighters" means the permanent paid members of any Rural Fire Protection District within the State of Oklahoma but shall not include the chief of the rural fire department and an administrative assistant;

6.  "Strike" means the concerted failure to report for duty, the willful absence from one's position, unauthorized holidays, sickness unsubstantiated by a physician's statement, the stoppage of work, or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment, for the purpose of including, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of employment.  Nothing contained in this act shall be construed to limit, impair or affect the right of any public employee to the expression or communication of a view, grievance, complaint or opinion on any matter related to the conditions or compensation of public employment or their betterment, so long as the same does not interfere with the full, faithful and proper performance of the duties of employment; and

7.  "Unfair labor practices" for the purpose of this act shall be deemed to include, but not be limited to, the following acts and conduct:

a. action by corporate authorities:

(1) interfering with, restraining, intimidating or coercing employees in the exercise of the rights guaranteed them by this act,

(2) dominating or interfering with the formation, existence or administration of any employee organization or bargaining agent,

(3) interfering in any manner whatsoever with the process of selection by firefighters of their respective bargaining agents or attempting to influence, coerce or intimidate individuals in such selection,

(4) discharging or otherwise disciplining or discriminating against a firefighter because he or she has signed or filed any affidavit, petition or complaint or has given any information or testimony under this act or because of an election to be represented by the bargaining agent,

(5) refusing to bargain collectively or discuss grievances in good faith with the designated bargaining agent with respect to any issue coming within the purview of this act, or

(6) instituting or attempting to institute a lockout.

b. action by bargaining agent:

(1) interfering with, restraining, intimidating or coercing employees in the exercise of the rights guaranteed them by this act,

(2) interfering with or attempting to coerce the corporate authorities in the selection of their representatives for the purposes of collective bargaining or the adjustment of grievances, or

(3) refusing to bargain collectively or discuss grievances in good faith with the proper corporate authorities with respect to any issue coming within the purview of this act.

Added by Laws 2003, c. 136, § 2, eff. Nov. 1, 2003.

§19-901.30-2.1.  Subpoena of witnesses and documents - Notice and service - Rules - Hearings.

A.  To accomplish the objectives and to perform the duties prescribed by this act, the Public Employees Relations Board may subpoena witnesses, issue subpoenas to require the production of books, papers, records, and documents which may be needed as evidence of any matter under inquiry, and administer oaths and affirmations.  In cases of neglect or refusal to obey a subpoena issued to any person, the district court of the county in which the investigations or the public hearings are taking place, upon application by the Board, may issue an order requiring such person to appear before the Board and produce evidence about the matter under investigation.  Failure to obey such order may be punished by the court as contempt.

B.  Any subpoena, notice of hearing, or other process or notice of the Board issued under the provisions of this act may be served personally, by registered mail, or by leaving a copy at the principal office of the person required to be served.  A return made and verified by the individual making such service and setting forth the manner of such service shall be proof of service, and a returned post office receipt, when registered or certified mail is used, shall be proof of service.

C.  The Board shall adopt, promulgate, amend, or rescind such rules as it deems necessary to carry out the provisions of this act.  Public hearings shall be held by the Board on any proposed rule of general applicability designed to implement, interpret, or prescribe policy, procedure or practice requirements under the provisions of this act and on any proposed change to such existing rule.  Reasonable notice shall be given prior to such hearings, which shall include the time, place, and nature of such hearing and the terms or substance of the proposed rule or the changes to such rule.

Added by Laws 2004, c. 104, § 2, eff. Nov. 1, 2004.

§19-901.30-2.2.  Unfair labor practices - Complaint - Order to cease and desist - Restraining order.

A.  The Public Employees Relations Board is empowered, as hereinafter provided, to prevent any person, including a bargaining agent and corporate authorities, from engaging in any unfair labor practice as defined herein.

B.  Whenever it is charged that any person has engaged in or is engaging in any such unfair labor practice, the Board shall have the power to issue and cause to be served upon such person a complaint stating the charges in that respect and containing a notice of hearing before the Board, at a place therein fixed, not less than five (5) days after the serving of the complaint.  The respondent shall have the right to file an answer and to appear and give testimony at the time and place fixed in the complaint.  At the discretion of the Board, any other person may be allowed to intervene in such proceeding.

C.  If, upon the preponderance of the testimony taken, the Board shall be of the opinion that the person named in the complaint has engaged in or is engaging in any such unfair labor practice, then the Board shall state its findings of fact and shall issue and cause to be served on such person an order requiring such person to cease and desist from such unfair labor practice.  Such order may further require such person to make reports from time to time showing the extent to which it has complied with the order.  If, upon the preponderance of the testimony taken, the Board shall not be of the opinion that the respondent has engaged in or is engaging in any such unfair labor practice, then the Board shall state its findings of fact and shall issue an order dismissing the complaint.

D.  The Board, or any interested party, shall have the power to petition the district court, wherein the unfair labor practice in question occurred, for the enforcement of such order and for appropriate temporary relief from restraining order.

Added by Laws 2004, c. 104, § 3, eff. Nov. 1, 2004.

§19-901.30-2.  Collective bargaining - Bargaining agent - Hearing - Election.

A.  Full-time firefighters in a Rural Fire Protection District shall have the separate right to bargain collectively with their Rural Fire Protection District and to be represented by a bargaining agent in such collective bargaining with respect to wages, salaries, hours, rates of pay, grievances, working conditions and all other terms and conditions of employment.

B.  Whenever, conformable to regulations that may be prescribed by the Public Employees Relations Board, a petition is filed by:

1.  A labor organization alleging that thirty percent (30%) of the full-time firefighters in a Rural Fire Protection District:

a. wish to be represented for collective bargaining by an exclusive employee representative, or

b. assert that the designated exclusive employee representative is no longer the representative of the majority of employees in the unit; or

2.  The employer alleging that one or more labor organizations has presented to it a claim to be recognized as the exclusive employee representative in an appropriate unit; the Board shall investigate the facts alleged therein and if it has reasonable cause to believe that a question of representation exists, it shall provide for an appropriate hearing upon due notice.  If the Board finds upon the record of such hearing that such a question of representation exists, it shall direct an election by secret ballot and shall certify the results thereof.  The Board may also certify a labor organization as an exclusive employee representative of a Rural Fire Protection District if it determines that a free and untrammeled election cannot be conducted because of the employer's unfair labor practices.

C.  Only those labor organizations which have been designated by more than ten percent (10%) of the full-time firefighters in the unit found to be appropriate shall be placed on the ballot.  Nothing in this section shall be construed to prohibit the waiving of or hearing by stipulation for the purpose of a consent election, in conformity with the rules and regulations of the Board.

D.  In order to assure to full-time firefighters in a Rural Fire Protection District the fullest freedom in exercising the rights guaranteed by this act, the Board shall decide in each case before it in which the issue is raised the unit appropriate for the purposes of collective bargaining, and shall consider such factors as community of interest, wages, hours and other working conditions of the firefighters involved, the history of collective bargaining, and the desires of the firefighters.

E.  An election shall not be directed in any bargaining unit or in any subdivision thereof within which, in the preceding twelvemonth period, a valid election has been held.  The Board shall determine who is eligible to vote in the election and shall establish rules governing the election.  In any election where none of the choices on the ballot receives a majority, but a majority of all votes cast are for representation by some labor organization, a runoff election shall be conducted.  A labor organization which receives the majority of the votes cast in an election shall be certified by the Board as the exclusive firefighter representative of a Rural Fire Protection District.

Added by Laws 2003, c. 136, § 3, eff. Nov. 1, 2003.

§19-901.30-3.  Agreement on contract - Submission to arbitration - Selection of arbitrators.

A.  It shall be the obligation of the Rural Fire Protection District, acting through its corporate authorities, to meet at reasonable times and confer in good faith with the representatives of the full-time firefighters within ten (10) days after receipt of written notice from said bargaining agent requesting a meeting for collective bargaining purposes.  The obligation shall include the duty to cause any collective bargaining agreement resulting from negotiations to be reduced to a written agreement, the term of which shall not exceed one (1) year; provided, any such agreement shall continue from year to year and be automatically extended for oneyear terms unless written notice of request for bargaining is given by either the Rural Fire Protection District authorities or the bargaining agent of the full-time firefighters at least thirty (30) days before the anniversary date of such negotiated agreement.  Within ten (10) days of receipt of such notice by the other party, a conference shall be scheduled for the purposes of collective bargaining, and until a new agreement is reached, the currently existing written agreement shall not expire and shall continue in full force and effect.

B.  In the event that the bargaining agent and the corporate authorities are unable, within thirty (30) days from and including the date of the first meeting, to reach an agreement on a contract, any and all unresolved issues shall be submitted to arbitration, upon request of either party.

C.  Within five (5) days from the date of the request for arbitration referred to in subsection B of this section, the bargaining agent and the corporate authorities shall each select and name one arbitrator and shall immediately thereafter notify each other in writing of the name and address of the person so selected. The two arbitrators so selected and named shall, within five (5) days from and after the expiration of the fiveday period hereinabove mentioned, agree upon and select a third arbitrator.  If, on the expiration of the period allowed therefor, the arbitrators are unable to agree upon the selection of a third arbitrator, the bargaining agent and the corporate authorities shall request the Federal Mediation and Conciliation Service to provide a list of five arbitrators.  Within five (5) days after receipt of the list of arbitrators from the Federal Mediation and Conciliation Service, the two arbitrators already selected shall alternately strike the name of one arbitrator from the list of five until one name remains, with the employer making the first strike from the list.  The third arbitrator, whether selected as a result of an agreement between the two arbitrators previously selected or selected from the list provided by the Federal Mediation and Conciliation Service, shall act as chairperson of the arbitration board.

Added by Laws 2003, c. 136, § 4, eff. Nov. 1, 2003.

§19-901.30-4.  Arbitration hearing - Submission of arbitration statement - Evidence - Selection decision.

The arbitration board, acting through its chairperson, shall call a hearing to be held within ten (10) days after the date of the appointment of the chairperson and shall, acting through its chairperson, give at least seven (7) days of notice in writing to each of the other two arbitrators, the bargaining agent and the corporate authorities of the time and place of such hearing.  At least seven (7) days before the date of the hearing the bargaining agent and the corporate authorities shall submit to each other and to the arbitration board members a written arbitration statement listing all contract terms which the parties have resolved and all contract issues which are unresolved.  Each arbitration statement shall also include a final offer on each unresolved issue.  The terms and offers contained in the arbitration statements shall be known collectively as each parties' last best offer.  The hearing shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding.  Any documentary evidence and other data deemed relevant by the arbitrators may be received into evidence.  The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.  A hearing shall be concluded within twenty (20) days from the time of commencement.  Within seven (7) days after the conclusion of the hearing, a majority of the arbitration board members shall select one of the two last best offers as the contract of the parties.  The criteria to be used by the board in determining which offer to select shall be limited to those in Section 6 of this act.  The arbitration board may not modify, add to or delete from the last best offer of either party.  Written notice of the selection decision shall be mailed or delivered to the employer and the union.

Added by Laws 2003, c. 136, § 5, eff. Nov. 1, 2003.

§19-901.30-5.  Decision factors - Responsibility for fees and expenses.

A.  The arbitrators shall conduct the hearings and render their decision upon the basis of a prompt, peaceful and just settlement of all submitted disputes between the full-time firefighters in a Rural Fire Protection District and the corporate authorities.  The factors, among others, to be given weight by the arbitrators in arriving at a decision shall include:

1.  Comparison of wage rates, insurance, retirement, other fringe benefits or hourly conditions of employment of the rural fire district in question with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the local operating area involved;

2.  Comparison of wage rates, insurance, retirement, other fringe benefits or hourly conditions of employment of the rural fire district in question with wage rates or hourly conditions of employment maintained for the same or similar work of employees exhibiting like or similar skills under the same or similar working conditions in the local operating area involved;

3.  Comparison of wage rates, insurance, retirement, other fringe benefits or hourly conditions of employment of the rural fire district in question with wage rates or hourly conditions of employment of fire departments in other political subdivisions of comparable size and economic status both within and without the State of Oklahoma;

4.  Interest and welfare of the public and revenues available to the Rural Fire Protection District; or

5.  Comparison of peculiarities of employment in regard to other trades or professions, including specifically:

a. hazards of employment,

b. physical qualifications,

c. educational qualifications,

d. mental qualifications, and

e. job training and skills.

B.  Fees and necessary expenses of the arbitrator selected by the bargaining agent and the arbitrator selected by the corporate authorities shall be borne by the bargaining agent and the corporate authorities respectively.  The reasonable fees and necessary expenses of the third arbitrator shall be borne equally by the bargaining agent and corporate authorities.

Added by Laws 2003, c. 136, § 6, eff. Nov. 1, 2003.

§19-901.30-6.  Special election to select offer.

A.  If the corporate authority's last best offer is not selected by the arbitration board, that party may submit the offers which the parties submitted to the arbitration board to the voters of the Fire Protection District for their selection by requesting a special election for that purpose.  The request for an election must be filed with the Clerk of the Board of Directors for the Fire Protection District within ten (10) days of the date of the written decision of the arbitration board.  Written notice of the filing of the request shall be given to the bargaining agent.  If a request for an election is not filed in a timely manner, the board's selection decision shall be final, and the last best offer it selected shall constitute the agreements of the parties.

B.  Upon receiving a request for an election pursuant to the provision of this section, the District Clerk shall notify the governing body of the Fire Protection District of the request.  Within ten (10) days of such notification the governing body shall call for a special election.  The election shall be governed by the state laws on Fire Protection District elections and the election shall be held as nearly as may be in conformity with the state law provisions governing bond elections for the Fire Protection District; provided, no informalities in conducting such election shall invalidate the same if the election shall have been otherwise fairly conducted.  Only residents of the Fire Protection District who are qualified electors in their respective precincts shall be eligible to vote in said election.  The ballot shall inform the voters that they must choose either the last best offer of the bargaining agent or the last best offer of the corporate authority.  The last best offer receiving a majority of the votes shall become the agreement of the parties.

C.  Concerning issues relating to money, such ballot shall clearly state the total dollar amount of the offer from the union and the total dollar amount of the offer from the employer.  Such ballot shall also disclose the percentage of increase or decrease both offers have over or under the last contract of the two parties.

D.  Agreements which are reached as a result of selection by the arbitration board or by election shall be effective on the first day of the fiscal year involved regardless of the date of the final selection.

Added by Laws 2003, c. 136, § 7, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 104, § 4, eff. Nov. 1, 2004.

§19-901.30-7.  Negotiated collective bargaining agreement - Required provisions - Disputes.

Any agreement actually negotiated between the bargaining agent and the corporate authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing full-time firefighters in the Rural Fire Protection District for the period stated therein; provided that such period shall not exceed one (1) year.  Any collective bargaining agreement negotiated under the terms and provisions of this act shall specifically provide that the full-time firefighters in the Rural Fire Protection District who are subject to its terms shall have no right to engage in any work stoppage, slowdown or strike, the consideration for such provision being the right to a resolution of disputed questions.  All rules, regulations, fiscal procedures, working conditions, district practices and manner of conducting the operation and administration of Rural Fire Protection Districts currently in effect on the effective date of any negotiated agreement shall be deemed a part of the agreement except as modified or changed by the specific terms of such agreement.  Every such agreement shall contain a clause establishing arbitration procedures for the immediate and speedy resolution and determination of any dispute which may arise involving the interpretation or application of any of the provisions of such agreement or the actions of any of the parties under that agreement.  In the absence of such negotiated procedure, the dispute may be submitted to arbitration in accordance with the provisions of this act, except that the arbitration board shall be convened within ten (10) days after demand therefor by the bargaining agent upon the corporate authority or authorities.  In such case the arbitration board's determination shall be final.

Added by Laws 2003, c. 136, § 8, eff. Nov. 1, 2003.

§19-901.30-8.  Appropriation of monies required by collective bargaining - Notice - Time limitation.

When wages, rates of pay or any other matters requiring appropriation of monies by any Rural Fire Protection District are included as matters of collective bargaining conducted under the provisions of this act, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the corporate authorities at least one hundred twenty (120) days before the last day on which monies can be appropriated by the Rural Fire Protection District to cover the contract period which is the subject of the collective bargaining procedure.

Added by Laws 2003, c. 136, § 9, eff. Nov. 1, 2003.

§19-901.30-9.  Violations - Penalties.

It shall be unlawful for any collective bargaining representative or member of a Rural Fire Protection District to strike or engage in any work stoppage; and it shall further be unlawful for any official, executive, administrator, manager, or member of a governing body exercising the authority to fix and determine the salaries, hours of work, and employment conditions of a Rural Fire Protection District in this state to fail to bargain in good faith in accordance with the provisions of this act.  Any person convicted of violating the provisions of this act shall be guilty of a misdemeanor punishable by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00) for such offense, and each day during which such violation occurs or continues shall constitute a separate offense.  Any such conviction shall be grounds for immediate dismissal from Rural Fire Protection District employment, for any full-time firefighter so employed.

Added by Laws 2003, c. 136, § 10, eff. Nov. 1, 2003.

§19901.31.  Short title.

This act shall be known and may be cited as the "Fire Protection District Budget Act".

Added by Laws 1987, c. 202, § 1, eff. June 1, 1987.

§19901.32.  Purpose of act.

The purpose of this act is to provide a budget procedure for fire protection districts which shall:

1.  Establish uniform and sound fiscal procedures for the preparation, adoption, execution and control of budgets;

2.  Enable districts to make financial plans for both current and capital expenditures and to ensure that their directors administer their respective functions in accordance with adopted budgets;

3.  Make available to the public and investors sufficient information regarding the financial conditions, requirements and expectations of the district; and

4.  Assist districts in improving and implementing generally accepted accounting principles as applied to governmental accounting, auditing and financial reporting and standards of governmental finance management.

Added by Laws 1987, c. 202, § 2, eff. June 1, 1987.

§19901.33.  Application of act.

This act shall apply to all fire protection districts created pursuant to the provisions of Section 901 et seq. of Title 19 of the Oklahoma Statutes.

Added by Laws 1987, c. 202, § 3, eff. June 1, 1987.

§19901.34.  Definitions.

As used in this act:

1.  "Account" means an entity for recording specific revenues or expenditures or for grouping related or similar classes of revenues and expenditures and recording them within a fund or department;

2.  "Appropriation" means an authorization and allocation of money to be expanded for a purpose;

3.  "Board" means the board of directors of a fire protection district;

4.  "Budget" means a plan of financial operations for a fiscal year, including an estimate of proposed expenditures for given purposes and the proposed means for financing them;

5.  "Budget summary" means a tabular listing of revenues by source and expenditure, by fund and by department within each fund for a budget year;

6.  "Budget year" means the fiscal year for which a budget is prepared or being prepared;

7.  "Current year" means the year in which the budget is prepared and adopted, or the fiscal year immediately preceding the budget year;

8.  "Deficit" means the excess of the liabilities, reserves, contributions and encumbrances of a fund over its assets as reflected by its book of account;

9.  "Department" means a functional unit within a fund which carries on a specific activity;

10.  "District" means a fire protection district;

11.  "Estimated revenue" means the amount of revenues estimated to be received during the budget year in each fund for which a budget is prepared.  Revenue includes any appropriated fund balance in the budget of revenues for a fund for the budget year;

12.  "Fiscal year" means the annual period for reporting fiscal operations which begins and ends on dates as the Legislature provides;

13.  "Fund" means an independent fiscal and accounting entity with a selfbalancing set of accounts to record cash and other financial resources, together with all liabilities, which are segregated for the purpose of carrying on specific activities or attaining certain objectives, or as otherwise defined in current generally accepted accounting principles;

14.  "Fund balance" means the excess of the assets of a fund over its liabilities, reserves, contributions and encumbrances, as reflected by its books of accounts;

15.  "Immediate prior fiscal year" means the fiscal year preceding the current year;

16.  "Operating reserve" means that portion of the fund balance which has not been appropriated in a budget year.  The "operating reserve" will be equivalent to the "unappropriated fund balance" in any fund for which a budget is prepared.

Added by Laws 1987, c. 202, § 4, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 3, operative July 1, 1989.

§19901.35.  Advice and services of State Auditor and Inspector.

The State Auditor and Inspector or his designee shall advise the districts on procedural and technical matters relating to accounting and budget procedures and shall prescribe all the forms of whatever nature, including but not limited to, budget forms, supporting schedules and other accounting books and records.  It shall be the duty of the district with notice of such advice to follow the instructions or advice of the State Auditor and Inspector until relieved of such duty by a court of competent jurisdiction or until the Supreme Court shall hold otherwise.

Added by Laws 1987, c. 202, § 5, eff. June 1, 1987.

§19901.36.  Annual financial statement.

It shall be the duty of the board of the district on or before the third Monday of July in each year to produce or cause to be produced and forwarded to the State Auditor and Inspector a financial statement of the district for the preceding year ending June 30th.

Added by Laws 1987, c. 202, § 6, eff. June 1, 1987.

§19901.37.  Budgets  Format  Budget summary  Estimate of revenues  Determination of needs.

A.  At least thirty (30) days prior to the beginning of each fiscal year, a budget for each fund of the district for which a budget is required shall be completed by the board.  Each budget shall provide a complete financial plan for the budget year.  The budget format shall be as prescribed by the State Auditor and Inspector.  The format shall contain at least the following in tabular form for each fund, itemized by department and account within each fund:

1.  Actual revenues and expenditures for the immediate prior fiscal year;

2.  Estimated actual revenues and expenditures for the current fiscal year; and

3.  Estimated revenues and expenditures for the budget year.

B.  The budget for each fund shall contain a budget summary.  It shall also be accompanied by a budget message from the board which shall explain the budget and describe its important features.

C.  The estimate of revenues in each fund for any budget year shall include probable income by source which the district is legally empowered to collect or receive at the time the budgets are adopted.  The estimate shall be based upon a review and analysis of past and anticipated revenues of the district.  Any portion of the budget of revenues to be derived from special assessments shall not exceed the estimated amount of the assessment which is available for appropriation, as finally determined by the board, or which can or must be raised as required by law.  The budget of expenditures for each fund shall not exceed the estimated revenues for each fund.  No more than ten percent (10%) of the total budget for any fund may be budgeted for miscellaneous purposes.

D.  The board shall determine the needs of the district for sinking fund purposes, and include these requirements in the debt service fund budget for the budget year.

Added by Laws 1987, c. 202, § 7, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 4, operative July 1, 1989.

§19-901.38.  Repealed by Laws 1989, c. 222, § 12, operative July 1, 1989.

§19-901.39.  Repealed by Laws 1989, c. 222, § 12, operative July 1, 1989.

§19901.40.  Cash surpluses.

If and when an actual cash surplus accrues in any fund for any prior fiscal year, such surplus shall forthwith be transferred to the same fund for the fiscal year next succeeding the year for which the assessments were originally imposed, and shall be used to pay any warrants and interest thereon which may be outstanding and unpaid for such year.  After all warrants and interest on such warrants for such year have been paid or reserved for the surplus, if any, shall forthwith be transferred to the next succeeding year for the same purpose.  This procedure shall be followed for each succeeding fiscal year or reserved for, and then any cash surplus remaining shall accrue and be transferred to the current fiscal year, to be used to pay any legal warrant and interest charges of such year.  The term "actual cash surplus" as used herein, is hereby defined to mean an excess of actual cash actually on hand over and above all legal obligations.  Assessments in process of collection shall not be considered in determining the actual cash surplus for any fund for any fiscal year or years.

Added by Laws 1987, c. 202, § 10, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 5, operative July 1, 1989.

§19901.41.  Accounts and accounting  Budgets  Needs assessment.

Any monies received or expended by the district must be accounted for by fund and account.  Each district shall prepare a budget for the general fund and for other funds as the board may require pursuant to this act.  The board shall determine the district's needs for sinking fund purposes, and include these requirements in the debt service fund budget for the budget year.

Added by Laws 1987, c. 202, § 11, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 6, operative July 1, 1989.

§19901.42.  Hearing on proposed budget.

The board shall hold a public hearing on the proposed budget no later than fifteen (15) days prior to the beginning of the budget year.  Notice of the date, time and place of the hearing, together with the proposed budget summaries, shall be published in a newspaper of general circulation in the district not less than five (5) days before the date of the hearing.  Affidavit and proof of publication shall be attached to the budget when filed with the county clerk and State Auditor and Inspector.  The district shall make available a sufficient number of copies of the proposed budgets as the board shall determine and have them available for review or for distribution or sale at the office of the district.  At the public hearing on the budgets, any person may present to the board comments, recommendations or information on any part of the proposed budget.

Added by Laws 1987, c. 202, § 12, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 7, operative July 1, 1989.

§19901.43.  Adoption of budget.

A.  After the hearing required by Section 901.42 of this title, and at least seven (7) days prior to the beginning of the budget year, the board shall adopt the budget.  The board may add or increase items or delete or decrease items in the budget.  In all cases the proposed expenditures shall not exceed the estimated revenues for any fund.

B.  The adopted budget shall be filed with the county clerk of each county in which the district is located on or before the first day of the budget year.  At the same time that the budget is filed with the county clerk, one copy of the budget as adopted shall be transmitted to the State Auditor and Inspector and one copy shall be kept on file in the office of the district.

C.  The adopted budget shall be in effect on and after the first day of the fiscal year to which it applies.  The budget as adopted and filed with the State Auditor and Inspector shall constitute an appropriation for each fund, and the appropriation thus made shall not be used for any other purpose except as provided by law.

Added by Laws 1987, c. 202, § 13, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 8, operative July 1, 1989.

§19901.44.  Protests.

Within thirty (30) days after the filing of any district budget with the State Auditor and Inspector, any party being assessed may commence action in district court to protest any alleged illegality of the budget or assessment.  The thirtyday protest period begins upon the date the budget is received in the Office of the State Auditor and Inspector.  After receipt of a protest, the State Auditor and Inspector shall transmit by certified mail one copy of each protest to the district, and one copy of each protest to the county treasurer of each county in which the district is located.  Any protest filed shall inure to the benefit of all parties assessed within the district.  Upon notification of a protest being filed in district court, the district will have thirty (30) days to withdraw the budget in order to correct any alleged illegalities.  If no protest is filed within the thirtyday period, the budget, any appropriations and assessments thereof shall be deemed legal and final until amended by the board as authorized by law.  Parties being assessed shall have the right at all reasonable times to examine the budget on file with the board, the county clerk or the State Auditor and Inspector for the purpose of checking illegalities in the budget or for filing protests in accordance with this section.

Added by Laws 1987, c. 202, § 14, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 9, operative July 1, 1989.

§19901.45.  Funds  Prohibited acts  Liability.

A.  No expenditure may be authorized or made by any employee or member of the board which exceeds any fund balance for any fund of the budget as adopted or amended or which exceeds the appropriation for any fund of the budget as adopted or amended.  Any balance remaining in a fund at the end of the budget year shall be carried forward to the credit of the fund for the next budget year.

B.  It shall be unlawful for any employee or member of the board in any budget year:

1.  To create or authorize creation of a deficit in any fund; or

2.  To authorize, make or incur expenditures or encumbrances in excess of ninety percent (90%) of the appropriation for any fund of the budget as adopted or amended until revenues in an amount equal to at least ninety percent (90%) of the appropriation for the fund have been collected.  Any fund balance which is included in the appropriation for the fund is considered revenue in the budget year for which it is appropriated.  Expenditures may then be made and authorized so long as any expenditure does not exceed any fund balance.

C.  Any obligation that is contracted or authorized by any member or employee of the board in violation of this act shall become the obligation of the member or employee himself and shall not be valid or enforceable against the district.  Any member or employee who violates this act shall forfeit his position and shall be subject to such civil and criminal punishments as are provided by law.  Any obligation, authorization for expenditure or expenditure made in violation of this act shall be illegal and void.

Added by Laws 1987, c. 202, § 15, eff. June 1, 1987.

§19901.46.  Funds and accounts.

A district shall maintain, according to its own accounting needs, some or all of the funds and account groups in its system of accounts that are consistent with legal and operating requirements and as prescribed by the State Auditor and Inspector.  The required funds may include, but not be limited to:

1.  A general fund, to account for all monies received and disbursed for general district purposes, including all assets, liabilities, reserves, fund balances, revenues and expenditures which are not accounted for in any other fund or special ledger account;

2.  Special revenue funds, as required, to account for the proceeds of specific revenue sources that are restricted by law to expenditures for specified purposes;

3.  Debt service fund, which shall include the district sinking fund, established to account for the retirement of general obligation bonds or other longterm debt and payment of interest thereon.  Any monies pledged to service general obligation bonds or other longterm debt must be deposited in the debt service fund;

4.  Capital improvement fund, to account for financial resources segregated for acquisition, construction or other improvement related to capital facilities other than those financed by general longterm debt;

5.  A ledger or group of accounts in which to record the details relating to the general fixed assets of the county;

6.  A ledger or group of accounts in which to record the details relating to the general funds or other longterm debt of the district; and

7.  Such other funds or ledgers as may be established by the district.

Added by Laws 1987, c. 202, § 16, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 10, operative July 1, 1989.

§19901.47.  Classification of estimated revenue and appropriation expenditures.

Estimated revenue and appropriation expenditures in the budget of each fund shall be classified in conformity with the accounting system prescribed by the State Auditor and Inspector.  Revenues shall be classified separately by source.  Expenditures shall be departmentalized by appropriate functions and activities within each fund and shall be classified within the following categories:

1.  Salaries and wages, which may include expenses for salaries, wages, per diem allowances and other forms of compensation;

2.  Employee benefits paid to any member or employee of the board for services rendered or for employment.  Employee benefits may include employer contributions to a retirement system, insurance, vacation allowances, sick leave, terminal pay or similar benefits;

3.  Operating expenses, which may include materials and supplies, articles and commodities which are consumed or materially altered when used, such as office supplies, operating supplies and repair and maintenance supplies, and all items of expense to any persons, firm or corporation rendering a service in connection with repair, sale or trade of such articles or commodities, such as services or charges for communications, transportation, advertising, printing or binding, insurance, public utility services, repairs and maintenance, rentals, miscellaneous items and all items of operating expense to any person, firm or corporation rendering such services;

4.  Other services and charges, which may include all current expenses other than those listed in paragraphs 1, 2, 3, 5, or 6 of this section;

5.  Capital outlays, which may include outlays which result in acquisition of or additions to fixed assets purchased by the district, including land, buildings, improvements other than buildings, and all construction, reconstruction, appurtenances or improvements to real property accomplished according to the conditions of a contract, machinery and equipment, furniture and autos and trucks; and

6.  Debt service, which may include outlays in the form of debt principal payments, periodic interest payments, paying agent's fees, or related service charges for benefits received in part in prior fiscal periods as well as in current and future fiscal periods.

Added by Laws 1987, c. 202, § 17, eff. June 1, 1987.

§19901.48.  Transfer of appropriation between accounts.

A.  The board may transfer any unexpended and unencumbered appropriation or any portion thereof from one account to another within the same department or from one department to another within the same fund; except that no appropriation for debt service or other appropriation required by law may be reduced below the minimums required.

B.  Whenever the necessity for maintaining any special fund of a district has ceased to exist and a balance remains in the fund, the board may authorize the transfer of the balance to the general fund.  Applicable law shall govern the use or transfer of balance in any debt service or special revenue fund.

Added by Laws 1987, c. 202, § 18, eff. June 1, 1987.

§19901.49.  Amendment of budget  Supplemental appropriations.

A.  The board may amend the budget to make supplemental appropriations to any fund up to the amount of additional revenues which are available for current expenses as shown by a fund balance for the fund due to:

1.  Revenues received from sources not anticipated in the budget for that year;

2.  Revenues received from anticipated sources but in excess of the budget estimates therefor; or

3.  Unexpended unencumbered cash balances on hand at the end of the preceding fiscal year which had not been anticipated in the budget.  Any appropriation authorizing the creating of an indebtedness shall be governed by the applicable provisions of Article X of the Constitution of the State of Oklahoma.

B.  If at any time during the budget year it appears probable that revenues available will be insufficient to meet the amount appropriated, or that due to unforeseen emergencies there is temporarily insufficient money in a particular fund to meet the requirements of appropriation for the fund, the board shall take action as it deems necessary.  For that purpose, it may amend the budget to reduce one or more appropriations, but no appropriation for debt service may be reduced and no appropriation may be reduced by more than the amount of the unencumbered and unexpended balance thereof.  No transfer shall be made from the debt service fund to any other fund except as may be permitted by the terms of the bond issue or applicable law.

C.  A budget amendment as provided in this section authorizing supplemental appropriations or a decrease or change in appropriation or funds shall be adopted at a meeting of the board and filed with the district, the county clerk of each county in which the district is located and the State Auditor and Inspector.

Added by Laws 1987, c. 202, § 19, eff. June 1, 1987.  Amended by Laws 1989, c. 222, § 11, operative July 1, 1989.

§19901.50.  Rules and regulations.

For the purpose of carrying into effect the provisions of this act, and for its proper administration, the State Auditor and Inspector is hereby empowered to promulgate and enforce such rules and regulations as may be necessary but not inconsistent herewith, and he shall prescribe all the forms of whatsoever nature referred to in this act including but not necessarily limited to budget forms, supporting schedule forms and all other accounting stationery required, desired or needed under the provisions of this act.

Added by Laws 1987, c. 202, § 20, eff. June 1, 1987.

§19901.55.  Short title.

This act shall be known and may be cited as the "Rural Fire Protection Program Fund Act".

Added by Laws 1988, c. 294, § 1, operative July 1, 1988.

§19901.56.  Effectiveness of section  Coordinator defined  Consideration and determination of need of financial assistance  Certification  Distribution of monies  Expenditures.

A.  The provisions of this section shall become effective when funds are made available for such purpose.  Upon the availability of such funds, the State Department of Agriculture shall notify the coordinator of such available funds.

B.  For the purposes of this section "coordinator" means the rural fire coordinator in each rural fire protection coordination district as defined in Section 901.61 of this title.

C.  Upon notification of the State Department of Agriculture pursuant to subsection A of this section on or before the last day of June of each year that funds are available for such purpose, the district coordinators shall consider and determine the relative needs of participants for monies in the Rural Fire Protection Program Fund.  Participants shall include incorporated cities under ten thousand (10,000) population according to the latest Federal Decennial Census, towns, and legally formed rural fire departments.  Based upon the information available to him, the coordinator shall certify to the Commissioner of Agriculture the names of the incorporated cities, towns, and legally formed rural fire departments which he determines are in need of financial assistance from the Rural Fire Protection Program and the amount required by each in accordance with the provisions of this section.  In making this determination and certification, the coordinator shall consider the intent and purpose of the Rural Fire Protection Program Fund Act.  No incorporated city, town or legally formed rural fire department shall receive monies distributed from the Rural Fire Protection Program Fund merely for the purpose of accumulation when such monies are not required to accomplish the purposes of this section.

D.  In making such determination of needs, the coordinator shall first determine that each fire department to be certified has been duly formed under the appropriate state statutes.

E.  On or before the last day of August of each year, the State Department of Agriculture shall distribute the monies in the Rural Fire Protection Program Fund in the manner provided by law.

F.  Any amount so distributed from the Rural Fire Protection Program Fund to any eligible participant shall be expended only for the maintenance of its fire department, the purchase, construction, maintenance, repair and operation of its fire stations, fire apparatus and equipment, the purchase, rental, installation or maintenance of fire hydrants, the payment of insurance premiums upon fire stations, fire apparatus and equipment, and insurance premiums for injuries or death of fire fighters, as otherwise provided by law.  Provided, however, that no monies shall be expended from the fund for any purpose relating to the water supply systems of any participant, nor for the improvement or construction of such systems nor for any other appurtenances relating to the distribution or use of such water supply system.  Monies so distributed from the Rural Fire Protection Program Fund to any eligible participant may also be expended, in an amount not to exceed ten percent (10%) of the allocated funds or the sum of One Thousand Dollars ($1,000.00) in the aggregate during any period of one (1) year, whichever is larger, for the expense of any fire fighters attending a certified fire school.

G.  No amount so distributed from the Rural Fire Protection Program Fund to any eligible participant shall be expended or obligated for the purchase of land or the construction of buildings for fire stations unless all obligations previously incurred for such purposes and to be paid from monies distributed from the Rural Fire Protection Program Fund by such eligible participant have been fully paid and satisfied.  No monies from the fund shall be expended or obligated for the construction of buildings for fire stations unless the participant proposing to expend or obligate monies distributed from the Rural Fire Protection Program Fund for that purpose holds fee simple title, not encumbered by any lien, or holds a lease for a period of not less than ten (10) years, with provisions for renewal of the lease annually, to the land on which it proposes to construct any such building.  Provided, however, that this provision shall not prohibit construction or location of a fire station on land donated in whole or part to the participant for the purpose, and use of Rural Fire Protection Program Fund monies for such construction or location, where the donor has reserved right or reversion of such land under stated conditions, if such use be appropriate and reasonable.

H.  Amounts so distributed from the Rural Fire Protection Program Fund to any eligible participant shall be expended under the direction of the chief of the fire department upon duly executed vouchers approved as required by law.  In no event shall any such monies to be expended for any purpose which does not relate to the permitted purposes specifically stated in this section.

Added by Laws 1988, c. 294, § 2, operative July 1, 1988.  Amended by Laws 1992, c. 44, § 1, emerg. eff. April 3, 1992.

§19901.57.  Administration of grants.

A.  When funds are made available for such purpose, the State Department of Agriculture shall administer grants from any monies which may be available for the purpose of the improvement of fire protection in rural areas of the State of Oklahoma, to the end that the hazard of loss by fire and fire insurance rates may be reduced and the public safety thereby promoted.  Any such monies shall be distributed in the manner provided by law.

B.  The State Department of Agriculture is authorized to allocate such monies obtained pursuant to subsection A of this section to eligible entities on a matching basis and such matching requirements may be fulfilled either in cash or in-kind.  In addition, the State Department of Agriculture is authorized to establish preferential matching requirements for eligible entities which have Insurance Service Organization rates of ten (10) or which have other critical circumstances and needs which are determined by the State Department of Agriculture to justify preferential matching requirements.

C.  1.  The State Department of Agriculture shall in writing notify the rural fire protection coordination districts of any available grant monies by August 1st of each year.

2.  Each rural fire protection coordination district desiring to obtain such grant monies for improvement of fire protection within such district shall submit such request to the Department, in such form and in such manner as required by the Department, by September 1, of each year.

3.  The Forestry Division shall submit the final list of grantees and their approved amounts prior to the October meeting of the Board of Agriculture for consideration.

4.  By October 1 of each year, the Department shall make a determination on the allocation of such monies to the rural fire protection coordination districts.

5.  Upon approval, the Forestry Division shall distribute the forms required by law to all grantees to certify the grant.  The prescribed form must be signed by the grantee and returned to the Forestry Division before the grant becomes official.

6.  Expenditures made prior to the date of the grant award shall not be considered for reimbursement.

7.  Fire departments shall submit copies of paid invoices, canceled checks or other proof of purchase, attached to the prescribed form when requesting reimbursement.  No more than three (3) partial payment requests are permitted.

8.  Fire departments shall keep complete and accurate records of grant expenditures and make this information available to the Forestry Division or the coordinators on request.

9.  Approved claims shall be submitted by the Forestry Division for payment.  Checks shall be sent promptly to the fire department's contact person when received.

10.  The coordinators shall closely track the progress of all grantees in the assigned district to assure their completion by June 30.  As of April 1, an assessment shall be made to determine the amount of grant funds which remain unobligated in each district, and therefore available to make additional grants within that district.  The coordinators shall use the original prioritized list of grant applications to make additional grants, and submit a list of additional grantees and amounts to the Forestry Division for processing through the April meeting of the Board of Agriculture for approval.  These grants are still subject to the June 30 cutoff for obligating grant funds.  The same procedures will be used as for the first round of grants.

11.  Followup compliance audits shall be performed by the coordinators and the Forestry Division of the State Department of Agriculture.  Fire departments are required to cooperate fully during the audit.

D.  In determining the amount of grant monies to be awarded to a rural fire protection coordination district pursuant to the provisions of this section, such district shall be eligible to receive an amount resulting from computing the number of fire departments with service area populations of less than ten thousand (10,000) persons in a rural fire protection coordination district divided by the total number of fire departments with service area populations of less than ten thousand (10,000) persons in this state multiplied by the total amount of the grant monies available to rural fire protection coordination districts in the state.

E.  In addition to any other criteria established by the State Department of Agriculture for receipt of grant monies for rural fire protection coordination districts, the State Department of Agriculture, pursuant to the Administrative Procedures Act, Article I, Sections 250.3 through 308.2 and Article II, Sections 309 through 323 of Title 75 of the Oklahoma Statutes, shall establish criteria to rate and prioritize applications for funding such requests of the rural fire protection coordination districts.  Such criteria shall include, but not be limited to, consideration for:  number of residents, businesses and square miles to be protected; fire runs per calendar year; annual sales and property tax collection; use of volunteers; written fire plan or standard operating procedures plan; fundraising; training; compliance with legal requirements; and workers' compensation and vehicle liability insurance coverage.

Added by Laws 1988, c. 294, § 3, operative July 1, 1988.  Amended by Laws 1989, c. 54, § 1, emerg. eff. April 14, 1989; Laws 1989, c. 377, § 14, operative July 1, 1989; Laws 1992, c. 44, § 2, emerg. eff. April 3, 1992.

§19901.58.  Rural Fire Defense Equipment Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Agriculture, to be designated the "Rural Fire Defense Equipment Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Agriculture from any monies received from appropriations, deposits made pursuant to the provisions of this act, proceeds resulting from the sale of equipment purchased out of monies in the fund, and such other monies specifically designated by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Agriculture for the purpose of purchasing new firefighting equipment for purchase by rural fire departments and such other purposes specifically designated by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 294, § 4, operative July 1, 1988.  Amended by Laws 1989, c. 54, § 2, emerg. eff. April 14, 1989.

§19901.59.  Purchase of equipment  Acquisition of storage space.

A.  The State Department of Agriculture is hereby authorized to use the Rural Fire Defense Equipment Revolving Fund to purchase new firefighting equipment for purchase by rural fire departments.

B.  The State Department of Agriculture is hereby authorized to acquire space for storing firefighting equipment while not in possession of a fire department and to pay the necessary costs thereof from the Rural Fire Defense Equipment Revolving Fund as funds become available.

Added by Laws 1988, c. 294, § 5, operative July 1, 1988.

§19901.60.  Sale of equipment  Rules and regulations.

A.  The State Department of Agriculture is authorized to sell firefighting equipment to rural fire departments cooperating with the State Department of Agriculture in fire control under the terms of written cooperative agreements.

B.  All proceeds derived from the sale of firefighting equipment by the State Department of Agriculture pursuant to the provisions of this act shall be deposited with the State Treasurer to be credited to the Rural Fire Defense Equipment Revolving Fund.

C.  The State Department of Agriculture shall promulgate such rules and regulations pursuant to the Administrative Procedures Act and is authorized to require from the rural fire departments such information, forms and reports as are necessary for properly and efficiently administering this section and Section 4 of this act.

Added by Laws 1988, c. 294, § 6, operative July 1, 1988.

§19901.61.  Administration of rural fire protection program  Acquisition of federal excess property  Rural fire protection coordination districts.

A.  The State Department of Agriculture is hereby directed to administer a rural fire protection program and is hereby authorized to acquire federal excess property for the support and operation of fire departments and fire districts.

B.  For the purpose of coordination of improved rural fire protection, rural fire protection coordination districts are hereby created to consist of the following counties:

District 1, composed of Washington, Nowata, Craig, Ottawa, Mayes, Delaware and Rogers Counties.

District 2, composed of Wagoner, Cherokee, Adair, Sequoyah, Muskogee, Okmulgee and McIntosh Counties.

District 3, composed of Pittsburg, Haskell, LeFlore, Pushmataha, Latimer, McCurtain and Choctaw Counties.

District 4, composed of Garvin, Pontotoc, Coal, Atoka, Johnston, Murray, Carter, Love, Marshall and Bryan Counties.

District 5, composed of Lincoln, Okfuskee, Hughes, Seminole, Pottawatomie, Payne, Creek and Pawnee Counties.

District 6, composed of Osage and Tulsa Counties.

District 7, composed of Alfalfa, Grant, Kay, Noble, Garfield, Major, Blaine and Kingfisher Counties.

District 8, composed of Canadian, Oklahoma, Cleveland and Logan Counties.

District 9, composed of Caddo, Comanche, Cotton, Grady, Jefferson, McClain, Stephens and Tillman Counties.

District 10, composed of Roger Mills, Custer, Washita, Beckham, Greer, Kiowa, Jackson and Harmon Counties.

District 11, composed of Cimarron, Texas, Beaver, Harper, Woods, Ellis, Woodward and Dewey Counties.

Added by Laws 1988, c. 294, § 7, operative July 1, 1988.

§19902.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Rural Road Improvement District Act".

Added by Laws 1986, c. 93, § 1, eff. Nov. 1, 1986.

§19902.2.  Creation and organization of district.

A.  Whenever ten persons who are holders of title to lands in a county located outside of the corporate limits of any incorporated city or town, or fifty-one percent (51%) of the property owners in the proposed district, shall petition the board of county commissioners of the county in which such area owned by them is located for the formation of a rural road improvement district, and the petitioners comply with the provisions of the Oklahoma Rural Road Improvement District Act, the board of county commissioners may enter its order organizing such district, and when so organized such district shall have the powers conferred herein or such as hereafter may be conferred by law upon such rural road improvement districts.

B.  1.  The board of county commissioners is authorized to determine whether the election for organization of a rural road improvement district shall be conducted pursuant to the procedures set out in Section 902.5 of this title or pursuant to the procedures set out in Section 902.20 of this title.

2.  The board of county commissioners is authorized to determine whether the elections for directors of a duly organized rural road improvement district shall be conducted pursuant to the provisions of Section 902.6 of this title or pursuant to the procedures set out in Section 902.21 of this title.

C.  1.  Despite any provisions in this section to the contrary, if no persons reside in the proposed rural road district, the board of county commissioners may only conduct the election for the proposed organization of a rural road improvement district pursuant to the procedures set out in Section 902.20 of this title.

2.  Despite any provisions in this section to the contrary, if no persons reside in the proposed rural road district, the board of county commissioners may only conduct the election for directors of a duly organized rural road improvement district pursuant to the procedures set out in Section 902.21 of this title.

Added by Laws 1986, c. 93, § 2, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 291, § 1, emerg. eff. June 6, 1994; Laws 1997, c. 218, § 1, eff. Nov. 1, 1997.

§19902.3.  Petition  Deposit  Filing  Hearing  Orders  Election.

The petition shall set forth and particularly describe the proposed boundaries of such district and shall be accompanied by a map of such proposed district.  The petitioners shall accompany such petition with a cash deposit, the amount of which shall be approved by the board of county commissioners.  The cash shall be deposited with the county treasurer in a special fund which shall be used for the purposes of defraying the costs of the publications and of the election for the organization of the district.  Any unused portion of the amount deposited shall be refunded to the petitioners upon request.

The petition shall be filed with the county clerk of such county who shall present it to the board of county commissioners at their next regular or special meeting.  Upon the presentation of the petition, the board of county commissioners shall set the petition for hearing at a time not less than twenty (20) days nor more than forty (40) days from the date of presentation and shall direct the county clerk to give notice of the hearing by publication in a newspaper of general circulation in the county in which the proposed district is located.  The notice shall be published one (1) day a week for two (2) consecutive weeks preceding the date of such hearing.  The notice shall describe the boundaries of the proposed district, shall state the time and place of the hearing, and shall state that any person may appear and protest the organization of the district or the proposed boundaries of the district.

The board of county commissioners shall hold the hearing described in the notice, and it shall have jurisdiction to hear and determine all protests to the creation of such district and all matters pertaining to the same.  It may amend the plan of the district by excluding from within its boundaries any lands which it may deem will not be benefited by the formation of such district, or by including other lands as a part thereof upon application of the owners of such land.  However, it shall not exclude from such district any lands which are completely surrounded by lands which are included in the proposed district.

At the conclusion of the hearing, the board of county commissioners shall make an order determining the boundaries of the proposed district, particularly describing them, and shall determine whether the formation of such district will be conducive to the improvement of safe travel in the incorporated area.  If the board determines that the district will be conducive to safe travel in the area incorporated in the district and will be in the best interests of the people residing or owning real property in the district, then the board may give the proposed district a name and call an election of the registered voters in the territory comprising such proposed district, or if there are no registered voters in the territory comprising the proposed district, call an election of the owners of real property in the territory comprising the proposed district who are registered voters, on the question of whether the district shall be organized.  In proclaiming the election, the board of county commissioners shall provide descriptions of the boundaries of the proposed district and maps of the proposed district in sufficient quantities to provide one for each polling place to be open during the election.

Added by Laws 1986, c. 93, § 3, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 18, § 1, eff. Nov. 1, 1987; Laws 1997, c. 218, § 2, eff. Nov. 1, 1997.

§19-902.4.  Notice of election - Qualified voters.

The county clerk shall cause notice of the election to be given one (1) day a week for two (2) consecutive weeks by publication in a newspaper of general circulation in the territory comprising the proposed district.  The notice shall state the time and place of holding the election and set forth the description of the boundaries of the proposed district and its general purpose and intention.  All persons who are residents of the proposed district and who are registered voters in their respective precincts shall be qualified to vote on the proposition.  If there are no persons who are residents of the proposed district, all persons owning real property within the proposed district who are registered voters shall be qualified to vote on the proposition.

Added by Laws 1986, c. 93, § 4, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 291, § 2, emerg. eff. June 6, 1994; Laws 1997, c. 218, § 3, eff. Nov. 1, 1997.

§19902.5.  Conduct of election  Certification of results  Orders.

Such elections shall be conducted in accordance with the general election laws of the state and the regular election officials shall be in charge at the usual polling place of each regular precinct, or part of a precinct, which shall include lands within the boundaries of such proposed district.  The county election board shall certify results of the election to the board of county commissioners who shall meet on the second Monday next following such election and proceed to determine the percentages of the vote cast.

If, upon such determination, it appears that at least threefifths (3/5) of all the votes cast are "Rural Road Improvement District  Yes", the board shall, by order declare such territory duly organized as a rural road improvement district under the name theretofore designated.  Such order shall be filed for record in the office of the county clerk and from that date such district shall be complete.

Added by Laws 1986, c. 93, § 5, eff. Nov. 1, 1986.

§19902.6.  Directors  Meetings  Terms  Bylaws  Election resolution  Conduct of election  Vacancies.

Directors of a rural road improvement district shall be the owners of real property in and residents of said district.  At the time of making its order organizing the district, the board of county commissioners shall set a first meeting of property owners of said district and direct the manner of giving notice by publication thereof.  The owners of property within the district present at such meeting shall elect nine (9) directors who shall hold their office until the next general election, at which time their successors shall be elected.  The property owners present at such first meeting shall adopt the bylaws of the district.  At the first general election after organization of the district the three qualified persons receiving the highest number of votes for member of board of directors of the district shall hold their respective offices for the term of six (6) years.  The three qualified persons receiving the next highest number of votes shall be elected for four (4) years, and the three qualified persons having the next highest number of votes shall be elected for two (2) years.  Each two (2) years thereafter, there shall be elected for a term of six (6) years three members of said board of directors.  The board of directors of the district shall submit, within fifteen (15) days before the filing period of any district election, a resolution to the secretary of the county election board conducting said election.  The resolution shall contain the following:

1.  The date of the election; and

2.  The offices to be filled or the questions to be voted upon at the election; and

3.  Qualifications for the offices; and

4.  Any other information necessary for conducting said election.

The regular election in the district shall be held at the same time as the general election in this state.  All polling places of precincts, all or any part of which include areas within the boundaries of the district, shall be supplied ballots for the purpose of permitting electors of the district to vote for members of the board of directors of the district.  Filing for the office of member of the board of directors shall be with the county election board on a nonpartisan basis during the regular filing period for state and county offices and shall be done without the payment of a filing fee and without filing of a petition in support of the candidate's candidacy.  Vacancies on the board shall be filled, for the unexpired term thereof, by the board of directors.

Added by Laws 1986, c. 93, § 6, eff. Nov. 1, 1986.

§19902.7.  Officers of board of directors  Term  Compensation.

The board of directors of the district shall elect from its members a president, a vicepresident and a secretary.  The county treasurer of the county in which the district is located shall serve as treasurer, but shall not be a member of the board.  The term and duties of the president, vicepresident and secretary shall be fixed in the bylaws.  The officers and members of the board shall serve without compensation.

Added by Laws 1986, c. 93, § 7, eff. Nov. 1, 1986.

§19902.8.  Powers and duties of board of directors.

The board of directors shall have the following powers and duties:

1.  To manage and conduct the business affairs of such district;

2.  To make and execute all necessary contracts;

3.  To purchase or leasepurchase and maintain necessary and convenient equipment for the construction and maintenance of roads within the district which acquisition shall be made pursuant to state competitive bidding laws;

4.  To cooperate with the county in the use of county equipment for the construction and maintenance of roads within the district;

5.  In cooperating with the county to utilize the services of county employees, sufficient to maintain and operate the equipment owned by such district in otherwise improving and maintaining the roads of the district;

6.  To take by grant, purchase, gift, devise or lease, and to dispose of, real or personal property of every kind necessary for the operation of the district;

7.  To construct or otherwise acquire suitable buildings or structures for the housing of equipment and supplies of the district, or for carrying on its own business and affairs which acquisition shall be made pursuant to state competitive bidding laws;

8.  To employ such officers and employees as may be required, fix their compensation and prescribe their duties;

9.  To establish rules and regulations for the district and for the construction and maintenance of roads within the district; and

10.  To do any and all other things necessary and proper in the management and operation of the district for the purpose of constructing and maintaining roads to serve the people of the district.

Added by Laws 1986, c. 93, § 8, eff. Nov. 1, 1986.

§19902.9.  Regular meetings  Special meetings  Quorum  Voting  Records.

The board of directors shall establish a time and place for regular meetings, and in addition thereto, shall hold such special meetings as may be required for the proper transaction of business.  Five members shall constitute a quorum for the transaction of business and upon all questions requiring a vote there shall be a concurrence of at least a majority of those present and voting, a quorum being present.  All records of said board must be open to the inspection of any elector during business hours.

Added by Laws 1986, c. 93, § 9, eff. Nov. 1, 1986.

§19902.10.  Actions and proceedings to enforce act.

The board of directors is hereby authorized and empowered to institute and maintain, or appear and defend, any and all actions and proceedings, suits at law or in equity, necessary or proper to fully carry out the provisions of the Oklahoma Rural Road Improvement District Act, or to enforce, maintain, protect or preserve any and all rights or privileges conferred hereby, or acquired in pursuance hereof.  Actions and proceedings shall be prosecuted and defended in the corporate name of the district, and the board is empowered to employ attorneys to represent the district in any such actions or proceedings, or to advise the board in respect of its duties under this act.

Added by Laws 1986, c. 93, § 10, eff. Nov. 1, 1986.

§19902.11.  Rural road improvement district property record.

To permit retirement of the bonded indebtedness of the rural road improvement district, it shall be the duty of the secretary of the board to prepare and keep a record which shall be known as the rural road improvement district property record.  Such record shall contain the names of the owners of the lands in the district as they appear on the tax rolls of the county or upon the deed records, the description of all property subject to ad valorem taxation, and the assessed value of such property as shown by the records of the county assessor.  No error in the names of owners or in the description thereof shall invalidate the levy of taxes provided for in the Oklahoma Rural Road Improvement District Act if sufficient description is given to identify such property.

Added by Laws 1986, c. 93, § 11, eff. Nov. 1, 1986.

§19902.12.  Bond election  Resolution  Notice  Conduct of election  Canvass of returns.

A.  When the board of directors shall have estimated the cost of purchases and construction work, it shall call an election at which shall be submitted to the registered voters of the district, or if there are no registered voters of the district, the owners of real property in the district who are registered voters, the question of whether the bonds of the district shall be issued in the amount so determined.  However, the bonds shall not be issued for more than the actual estimated cost of such purchase and construction.

B.  The resolution of the board calling such election shall divide the district into voting precincts of convenient size and a map thereof shall be filed with the district secretary.  The precincts so formed may be changed by the board any time thereafter, except that no change shall be made within thirty (30) days next preceding any election.  The resolution shall appoint for each precinct, from the owners of real property in and residents of the district who are registered voters, or if there are no residents of the district, the owners of real property in the district who are registered voters, one clerk and two judges, who shall constitute a board of election for the precinct.  If the members appointed do not attend at the opening of the polls on the morning of the election, the board may appoint other owners of real property in and residents of the district who are registered voters, or if there are no residents of the district, owners of real property in the district who are registered voters, to supply the place or places of those absent.  The resolution shall designate the date, hour and place in the precincts where the election will be held.

C.  Notice of the election shall be given by publication in some newspaper of general circulation in the county in which the district is located once a week for three (3) consecutive weeks next preceding the date of the election, and by posting the notice in three public places in each election precinct, as established by the board of directors, for at least twenty (20) days prior to the date of the election.

The notice shall specify:

1.  The date of the election;

2.  The location of the polling places;

3.  The time that the polls will open and close; and

4.  The amount of bonds proposed to be issued.

D.  One of the judges of each precinct shall be chairman of the election board of the precinct and may administer all oaths required in the progress of the election, and appoint another judge or clerk, if during the progress of the election any judge or clerk ceases to act.

E.  At the election, the ballots shall contain the words: "Bonds  Yes", and "Bonds  No", or words equivalent thereto.

F.  The election shall be held as nearly as may be in conformity with the provisions governing the election for the formation of the district.  However, no county election board nor precinct election board shall be involved in conducting the election.  No informalities in conducting the election shall invalidate the election if the election shall have been otherwise fairly conducted.

G.  The board of directors shall meet as soon as practicable after the election and canvass the returns.  If a majority of the ballots cast are "Bonds  Yes", the board shall cause negotiable bonds in the amount to be issued.

Added by Laws 1986, c. 93, § 12, eff. Nov. 1, 1986.  Amended by Laws 1997, c. 218, § 4, eff. Nov. 1, 1997.

§19902.13.  Bonds.

Such bonds shall be payable in lawful money of the United States and shall run for a period of not more than forty (40) years, the amount, maturity dates, redemption provisions and interest rates to be determined by the board of directors.  The principal and interest shall be payable at the office of the treasurer of the county in which said district shall be organized, or at any bank or paying agency designated by the board of directors.  Such bonds shall each be of a denomination of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00), shall be negotiable in form, executed in the name of the district, and signed by the president of the board of directors and the secretary of the district.  In addition and without limiting the generality of the foregoing provisions, the district shall be authorized to issue notes or other evidences of indebtedness for the corporate purposes enumerated in Sections 2 through 18 of this act in the same manner and subject to the same procedures as bonds issued by the district.  Notwithstanding the provisions of Section 14 of this act, bonds, notes or other evidences of indebtedness may be sold by the board of directors to the federal government or any agency thereof at negotiated or private sale.  Bonds shall be numbered consecutively as issued and shall be dated as of the date of issuance, and shall be payable in their numerical order with interest to date of payment.

The bonds shall express upon their face that they are issued pursuant to a duly adopted resolution of the board of directors for the district and under the provisions of Sections 2 through 18 of this act.  The secretary shall keep a record of the bonds sold, their number, date of sale, the prices received and the name of the purchaser.  These bonds shall bear interest at the rate of not exceeding sixteen percent (16%) per annum.

Added by Laws 1986, c. 93, § 13, eff. Nov. 1, 1986.

§19902.14.  Sale of bonds.

The board shall sell such bonds from time to time in such quantities as may be necessary and most advantageous to raise the money for the construction of the proposed work, the acquisition of property and rights and otherwise to fully carry out the objects and purposes of the Oklahoma Rural Road Improvement District Act.  Before making any sale of bonds the board shall, at a meeting, by resolution, declare its intention to sell a specified amount of the bonds and the day and hour and place of such sale and shall cause such resolution to be entered in the minutes and notice of the sale to be given by publication thereof at least ten (10) days in some newspaper of said county if published in a daily newspaper or two (2) weeks if published in a weekly newspaper, or said notice may be published in two issues of a daily newspaper provided they are published a week apart.  Said bonds may be sold either at public auction for cash to the highest bidder or upon sealed bids as determined by the board of directors.  At the time appointed, the board shall award the purchase of the bonds to the highest responsible bidder, but shall reserve and always have the right to reject any and all bids, but said board shall in no event sell any of said bonds for less than par with accrued interest.

Added by Laws 1986, c. 93, § 14, eff. Nov. 1, 1986.

§19902.15.  Bond election.

Bonds and other evidences of indebtedness and the interest thereon shall be paid by revenue derived from an annual levy of not to exceed five (5) mills on the dollar upon the ad valorem taxed property of the district, and all the ad valorem taxed property of the district, including the ad valorem taxed property of public service corporations, shall be and remain liable to be assessed for such payments as herein provided; provided, if Article X, Section 8 of the Oklahoma Constitution requires one hundred percent (100%) of fair cash value to be taxable for purposes of ad valorem taxation, the maximum number of mills authorized by this section shall be threefourths (3/4) of one (1) mill.

Added by Laws 1986, c. 93, § 15, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 162, § 158, eff. Nov. 1, 1988.

§19902.16.  Additional assessments - Calling of election.

A.  The board may also levy an additional annual assessment sufficient to care for the cost of operation of the district and the maintenance of its roads, equipment and for payment of the salaries of employees of the district, provided that no such annual assessment for operations, maintenance and salaries shall exceed three (3) mills on the dollar of the assessed valuation of the property in the district.

B.  The board may call an election of the registered voters of the district, or if there are no registered voters of the district, the owners of real property in the district who are registered voters, in the manner provided for in Section 902.12 of this title, to determine whether or not the board shall levy an annual assessment not to exceed three (3) mills on the dollar of the assessed valuation of the property in the district for the purpose of providing additional funds for the operation of the district, the maintenance of its roads, equipment and salaries of the employees of the district.  Such annual assessment shall be in addition to the annual assessment provided for in subsection A of this section.  The number of mills shall be set forth in the resolution calling the election and, if approved, shall remain in effect until increased or decreased in a later election called in the manner provided for in Section 902.12 of this title, but the total additional annual levy shall not exceed three (3) mills.

Added by Laws 1986, c. 93, § 16, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 162, § 159, eff. Nov. 1, 1988; Laws 1992, c. 23, § 1, emerg. eff. March 30, 1992; Laws 1997, c. 218, § 5, eff. Nov. 1, 1997.

§19902.17.  Amount of levies.

The amount of such levies shall be fixed by resolution of the board which shall have power to establish all rules necessary to ensure collection of such levies.

Added by Laws 1986, c. 93, § 17, eff. Nov. 1, 1986.

§19902.18.  Powers and duties concerning supervision and control of county roads.

Nothing in this act shall be deemed to exclude a county from supervision and control of the county roads in a district or to relieve the county from any duty or obligation to improve and maintain such county roads.  The authority and powers of such districts shall be in addition to those of the counties and shall be carried out in cooperation with such counties.

Added by Laws 1986, c. 93, § 18, eff. Nov. 1, 1986.

§19902.19.  Formation of district without bonded indebtedness or tax levies.

Whenever ten or more persons who are holders of title to lands located outside the corporate limits of any incorporated city or town file a petition and map with the board of county commissioners of the county in which such area is located showing that they are the owners of all land described and included within the boundaries of the proposed district, that they all desire the formation of a rural road limited improvement district and that there will not be any bonded indebtedness or levy of taxes for payment of road improvement or maintenance, the said board of county commissioners may forthwith enter its order organizing such district, specifying therein that such district has no power to incur debt or levy taxes; and when such order is entered such district shall have the powers conferred herein or such as may hereafter be conferred by law upon such district.

Added by Laws 1986, c. 93, § 19, eff. Nov. 1, 1986.

§19-902.20.  Conduct of district organization elections.

Elections to determine whether a rural road improvement district will be organized may be conducted at a mass meeting or convention of the owners of real property in and residents of the district, or if there are no residents of the district, the owners of real property in the district, who are qualified to vote.  The chair of the board of county commissioners or his or her designee shall preside at the meeting and the voting shall be by secret ballot.  The presiding officer shall have the authority to appoint a secretary of the meeting and the commissioner and secretary shall certify results of the election to the board of county commissioners who shall meet on the second Monday next following the election and proceed to determine the percentage of votes cast.  If, upon such determination, at least three-fifths (3/5) of all the votes cast are "Rural Road Improvement District - Yes", the board shall, by order declare such territory duly organized as a rural road improvement district under the name designated.  The order shall be filed for record in the office of the county clerk and from that date the district shall be complete.

Added by Laws 1994, c. 291, § 3, emerg. eff. June 6, 1994.  Amended by Laws 1997, c. 218, § 6, eff. Nov. 1, 1997.

§19-902.21.  Election of district directors - Qualifications - Notice.

Directors of a rural road improvement district shall be the owners of real property in and residents of the district or, if there are no residents of the district, the owners of real property in the district.  At the time of making its order organizing the district, the board of county commissioners shall set a first meeting of property owners of the district and direct the manner of giving notice by publication thereof.  The owners of property within the district present at such meeting shall elect nine (9) directors who shall hold their office until the second Saturday in January of each even-numbered year, at which time their successors shall be elected.  The property owners present at the first meeting shall adopt the bylaws of the district.

Subsequent elections for directors of the district may be held at a mass meeting or convention of the owners of real property in and residents of the district, or if there are no residents of the district, the owners of real property in the district, who are qualified to vote.  The voting shall be by secret ballot.  At the first regular election after organization of the district called for the purpose of electing members of the board of directors, the three qualified persons receiving the highest number of votes for member of board of directors of the district shall hold their respective offices for a term of six (6) years.  The three qualified persons receiving the next highest number of votes shall be elected for four (4) years, and the three qualified persons having the next highest number of votes shall be elected for two (2) years.  Each two (2) years thereafter, there shall be elected for a term of six (6) years three members of the board of directors.  Notice of the mass meeting or convention called for the purpose of electing directors of a rural road improvement district shall be given by publishing notice of the meeting stating the time, place and agenda in a newspaper of general circulation in the county in which such district is located once a week for three (3) consecutive weeks next preceding the date of the election, and by posting the notice in three public places in the district for at least twenty (20) days prior to the date of the election.  The notice shall list the offices to be filled and the questions to be voted on, if any.

Added by Laws 1994, c. 291, § 4, emerg. eff. June 6, 1994.  Amended by Laws 1997, c. 218, § 7, eff. Nov. 1, 1997.

§19-902.22.  Fraud or irregularities in election - Dispute procedure.

Any person seeking to dispute an election held pursuant to Section 4 or 5 of this act for alleged irregularities or fraud shall do so by filing a written petition with the board of county commissioners of such county within ten (10) days of the date of such election.  The board of county commissioners shall set the matter for hearing not less than ten (10) days nor more than thirty (30) days from the filing of the petition.  Any person seeking to dispute the determination of the board of county commissioners made at such hearing may appeal the decision of the board to the district court in the manner provided by law for an appeal of an agency order in Sections 318 through 323 of Title 75 of the Oklahoma Statutes.  Nothing in this section shall be construed to prohibit any proceedings in district court, which are otherwise authorized by law, alleging irregularities or fraud in an election.

Added by Laws 1994, c. 291, § 5, emerg. eff. June 6, 1994.

§19-903.1.  Repealed by Laws 1989, c. 130, § 1.

§19-903.2.  Repealed by Laws 1989, c. 130, § 1.

§19-903.3.  Repealed by Laws 1989, c. 130, § 1.

§19-903.4.  Repealed by Laws 1989, c. 130, § 1.

§19-903.5.  Repealed by Laws 1989, c. 130, § 1.

§19-903.6.  Repealed by Laws 1989, c. 130, § 1.

§19-903.7.  Repealed by Laws 1989, c. 130, § 1.

§19-903.8.  Repealed by Laws 1989, c. 130, § 1.

§19-903.9.  Repealed by Laws 1989, c. 130, § 1.

§19-903.10.  Repealed by Laws 1989, c. 130, § 1.

§19-903.11.  Repealed by Laws 1989, c. 130, § 1.

§19-903.12.  Repealed by Laws 1989, c. 130, § 1.

§19-903.13.  Repealed by Laws 1989, c. 130, § 1.

§19-903.14.  Repealed by Laws 1989, c. 130, § 1.

§19-903.15.  Repealed by Laws 1989, c. 130, § 1.

§19-903.16.  Repealed by Laws 1989, c. 130, § 1.

§19-903.17.  Repealed by Laws 1989, c. 130, § 1.

§19-903.18.  Repealed by Laws 1989, c. 130, § 1.

§19-903.19.  Repealed by Laws 1989, c. 130, § 1.

§19-903.20.  Repealed by Laws 1989, c. 130, § 1.

§19-903.21.  Repealed by Laws 1989, c. 130, § 1.

§19-903.22.  Repealed by Laws 1989, c. 130, § 1.

§19-904.1.  Creation of county jail trust authority - Election.

A.  The board of county commissioners of any county, if the board determines that such would be conducive to the promotion and preservation of the public safety of the county, may call an election at which shall be submitted to the qualified voters of the county the question of whether to create a county jail trust authority.

B.  Notice of the election shall be given by publication in some newspaper of general circulation in the county once a week for two (2) consecutive weeks next preceding the date of the election.  The notice shall specify the date of the election.  The election shall be conducted in accordance with the general election laws of this state.  If a majority of the qualified voters of the county voting on the question at an election called for such purpose by the board of county commissioners approve, the county jail trust authority shall be created.

Added by Laws 1994, c. 237, § 1, eff. Sept. 1, 1994.

§19-904.2.  Board of directors - Officers.

A.  The directors of the Authority so created shall consist of five (5) members and include the chairperson of the board of county commissioners, the county sheriff, one member appointed by the presiding district court judge, one member appointed by the board of county commissioners, and one member appointed by the county sheriff.  The appointed members shall be residents of the county and shall not be elected officials.

B.  The county sheriff shall serve as chairperson of the board of directors.  The board of directors of the Authority shall appoint a clerk and a treasurer.  The board of directors shall fix the term and duties of the clerk and treasurer.  The chairperson and members of the board shall serve without compensation.  The treasurer shall give an official bond, in an amount fixed with sureties approved by the board of directors, conditioned upon faithful accounting for all money pertaining to the Authority and coming into the hands of the treasurer.

Added by Laws 1994, c. 237, § 2, eff. Sept. 1, 1994.  Amended by Laws 2001, c. 176, § 2, eff. July 1, 2001.

§19-904.3.  Powers and duties of board.

The board of directors shall have the following powers and duties:

1.  To manage and conduct the business and affairs of such authority;

2.  To make and execute all necessary contracts;

3.  To acquire by lease, purchase, gift or otherwise and to operate and maintain all necessary and convenient county correction and detention facilities, including but not limited to facilities for incarceration of criminals, juvenile detention and correction facilities, mental health and alcohol and substance abuse correction and detention facilities, kitchen facilities, medical facilities and other equipment and supplies for the full equipment of such facilities;

4.  To contract for employees, sufficient to maintain and operate the criminal justice facilities of the authority;

5.  To take by grant, purchase, gift, devise or lease, and to dispose of, real or personal property of every kind necessary or convenient for the operation of the authority;

6.  To construct or otherwise acquire buildings and structures suitable for the housing of equipment and supplies of the authority or necessary or convenient for carrying on its business and affairs;

7.  To employ such officers and employees as may be required, fix their compensation and prescribe their duties;

8.  To contract with federal, state and local governments and agencies for the use of the facilities of the authority;

9.  To establish rules for the authority; and

10.  To do any and all other things necessary and proper in the management and operation of the authority for the purpose of promoting the establishment and maintenance of an effective corrections and detention system which will enhance the preservation of the welfare and safety of the residents of the county.

Added by Laws 1994, c. 237, § 3, eff. Sept. 1, 1994.

§19-904.4.  Meetings of board.

The board of directors shall establish a time and place for regular meetings, and in addition thereto, shall hold such special meetings as may be required for the proper transaction of business.  A simple majority of the members of the board shall constitute a quorum for the transaction of business and upon all questions requiring a vote there shall be a concurrence of a simple majority of the members of the entire board.  All records of said board shall be open to the inspection of any elector during business hours.

Added by Laws 1994, c. 237, § 4, eff. Sept. 1, 1994.

§19-904.5.  Authority to sue and be sued.

The board of directors is hereby authorized and empowered to institute and maintain, or appear and defend, any and all actions and proceedings, suits at law or in equity, necessary or proper to fully carry out the provisions of this act, or to enforce, maintain, protect or preserve any and all rights or privileges conferred hereby, or acquired in pursuance hereof.  Actions and proceedings shall be prosecuted and defended in the corporate name of the authority, and the board is empowered to employ attorneys to represent the authority in any such actions or proceedings, or to advise the board in respect of its duties under this act.

Added by Laws 1994, c. 237, § 5, eff. Sept. 1, 1994.

§19-904.6.  Plan of operation - Election on funding.

A.  As soon as practicable after organization of the authority, the board of directors shall, by resolution entered on its record, formulate a general plan of proposed operation for the authority in which shall be stated the estimated cost of operation and maintenance of the authority, what property, real or personal, is proposed to be acquired or constructed and the estimated cost of acquiring or constructing the same.

B.  When the board of directors has estimated the cost of the operation and maintenance of the authority, and the cost of acquiring or constructing and real or personal property, it shall request the board of county commissioners to call an election pursuant to Section 1370 of Title 68 of the Oklahoma Statutes to fund any acquisition or construction, and the operation and maintenance of the authority.

Added by Laws 1994, c. 237, § 6, eff. Sept. 1, 1994.

§19-904.7.  Payment of claims.

No claims shall be paid by the treasurer of the authority until the same shall have been presented and allowed by the board of directors.  All warrants shall be signed by the chairman of the board of directors of the authority and countersigned by the clerk.  If the treasurer of the authority has not sufficient money on hand to pay the warrants when presented, he shall endorse thereon "not paid for want of funds" and endorse thereon the date presented, over his signature, and from the time of the presentation until paid such warrant shall draw interest at the rate not to exceed ten percent (10%) per annum.  All claims against the authority shall be verified the same as is required in the case of claims filed against the counties in this state and the clerk of the authority is hereby authorized and empowered to administer oaths to the parties verifying such claims the same as a county clerk or notary public might do.  The treasurer of the authority shall keep a register in which he shall enter each warrant presented for payment, showing the date and amount of the warrant, to whom payable, the date of the presentation for payment, the date of payment, and the amount paid in redemption thereof, and all warrants shall be paid in the order of their presentation for payment to the treasurer of the authority.  All warrants shall be drawn and payable to the claimant or his assignee only.

Added by Laws 1994, c. 237, § 7, eff. Sept. 1, 1994.

§19-904.8.  Dissolution of the authority.

In the event of the dissolution of the authority, the board of directors of the authority shall be trustees for the disposition of the property and the proceeds of the disposition of such property and all funds remaining on hand shall be deposited with the county treasurer who shall thereupon succeed to the powers and duties of the treasurers of the authority.  When all of the property of the authority has been disposed of and the funds of the authority deposited with the county treasurer, the powers and functions of the board of directors of the authority, as trustees for dissolution, shall cease and the board of county commissioners shall succeed to all of the powers and duties of the authority insofar as it shall be necessary for them to wind up and conclude the affairs of the authority.

Added by Laws 1994, c. 237, § 8, eff. Sept. 1, 1994.

§19-904.9.  Annual audits required.

The directors of every county jail trust authority created pursuant to the provisions of this act shall cause an audit to be made of, including but not limited to, the funds, accounts and fiscal affairs of the authority.  The audit shall be ordered within thirty (30) days of the close of each fiscal year which shall commence July 1 and end June 30.

Added by Laws 1994, c. 237, § 9, eff. Sept. 1, 1994.

§19-904.10.  Auditors' qualifications - Audit by State Auditor and Inspector - Certification of authorities' creation - Expense of audit.

A.  The audits required by Section 9 of this act shall be certified with the unqualified opinion of a certified public accountant, a licensed public accountant or the State Auditor and Inspector.  The required audit shall adhere to standards set by the State Auditor and Inspector.  One copy of the annual audit shall be filed with the State Auditor and Inspector not more than one hundred twenty (120) days following the close of each fiscal year of the authority.

B.  In the event that a copy of the audit as required by this section is not filed with the State Auditor and Inspector within the time herein provided or for any other reason deemed expedient by him, the State Auditor and Inspector is authorized to either commence an audit or employ a certified public accountant or licensed public accountant to make the audit herein required at the cost and expense of the county jail trust authority.

C.  Within one hundred eighty (180) days after the effective date of this act or within one hundred eighty (180) days after creation, whichever is first, each county jail trust authority organized pursuant to the provisions of this act shall certify to the State Auditor and Inspector the date it was created.

D.  Prior to the levying of any assessment by a county jail trust authority, there shall be filed with the Secretary of State an executed original or certified copy of a written instrument or election return declaring creation of the authority and a notice of said filing with the Secretary of State shall be delivered to the State Auditor and Inspector.

E.  The necessary expense of audits required by Section 9 of this act shall be paid from the funds of the county jail trust authority.

Added by Laws 1994, c. 237, § 10, eff. Sept. 1, 1994.

§19-911.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-912.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-913.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-914.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-915.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-916.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-917.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19-918.  Repealed by Laws 1972, c. 209, § 3, emerg. eff. March 31, 1972.

§19931.  Authorization to establish and maintain.

Each county in the State of Oklahoma having a population of one hundred thousand (100,000) or more, as determined by the last Federal Decennial Census or any subsequent Federal Decennial Census, is hereby authorized and empowered to establish, provide, maintain, construct, set apart, and conduct parks, playgrounds, recreation centers, swimming pools, social and community centers, and other public recreational facilities anywhere within the said county.

Added by Laws 1959, p. 93, § 1.

§19932.  Dedication of lands and buildings.

The board of county commissioners of any such county may dedicate and set apart for use as playgrounds, recreation centers, and other recreational purposes any lands or buildings, or both, within said county owned or leased by such county and not then devoted to another public use; and such county may, in such manner as may now or hereafter be authorized or provided by law for the acquisition of lands or buildings for public purposes by such county, acquire or lease lands or buildings, or both, within said county for playgrounds, recreation centers, and other recreational purposes, and when the board of county commissioners of such county shall dedicate, set apart, acquire, or lease land or buildings for such purposes it may, on its own initiative, provide for their conduct, equipment, and maintenance as now or hereafter authorized and provided by law.

Added by Laws 1959, p. 93, § 2.

§19933.  Period of dedication  Resolution.

The board of county commissioners of such counties may dedicate land or buildings as provided in Section 2 herein for a period of twentyfive (25) years, or for so long as the said lands and buildings shall be used or shall be convenient for use for said recreational purposes, or for a period of years not in excess of twentyfive (25) years, and for so long thereafter as the said lands and buildings may be used or may be convenient for use for said recreational purposes, provided that any dedication made pursuant to this section by the board of county commissioners shall be effective only after the said board of county commissioners shall have passed a resolution setting forth the terms of the dedication, and said resolution shall have been filed with the county clerk of said county; further provided that nothing in this section shall prevent such county from owning or operating recreational facilities without a formal dedication of such land or buildings as provided herein.

Added by Laws 1959, p. 93, § 3.

§19934.  Joint establishment of recreational system.

Such counties may jointly establish and conduct such a system of recreation, including recreation centers, parks, swimming pools, playgrounds, and any and all other recreational facilities and activities, with any city, chartered or otherwise, town, or school district within said county as may now or hereafter be authorized or provided by law.

Added by Laws 1959, p. 93, § 4.

§19935.  Provisions as cumulative.

The provisions of this act shall in no manner supersede or repeal any laws now in force or effect, or any charter provisions of any city relating to city parks or park boards, but shall be cumulative to all such laws or charter provisions thereof.

Added by Laws 1959, p. 94, § 5.

§19941.  Counties over 300,000 population  Installation and operation of parking lot.

In any county in the State of Oklahoma having a population of more than three hundred thousand (300,000), the board of commissioners of each county of the state is hereby authorized in its discretion, by the adoption of a resolution to set forth in its minutes, to install and operate on any tract of land of the county not needed or used for other county purposes county parking lots on which motor and other vehicles may be parked, and may charge parking fees therefor, and may install parking meters or other parking control devices, all as provided for and fixed in said resolution.

Added by Laws 1959, p. 101, § 1.  Amended by Laws 1965, c. 277, § 1, emerg. eff. June 24, 1965.

§19942.  Penalty for failure to pay fee.

Any person parking a motor or other vehicle in such a parking lot without paying the parking fee, as provided for and fixed in said resolution, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than Five Dollars ($5.00).

Added by Laws 1959, p. 101, § 2.

§19943.  County parking fund.

The fines so collected shall be paid monthly by the collecting court to the county clerk, who shall deposit the same in a fund in the county treasury to be known as the "County Parking Fund", which fund may be expended by said board of commissioners as authorized by said resolution.

Added by Laws 1959, p. 102, § 3.

§19-944.  Improperly placed, stopped, parked or standing vehicles - Civil fines - Courthouse security.

A.  No person shall place, stop, park, or stand any vehicle, including trailers or implements of husbandry, contrary to any official sign reserving, restricting, or regulating the placing, stopping, standing, or parking of a vehicle within the boundaries of the following:

1.  County-owned property; and

2.  Public property within unincorporated areas of a county.

B.  In counties with a population over five hundred thousand (500,000) according to the last decennial census, the county sheriff shall be responsible for the enforcement of subsection A of this section.

C.  Any person violating the provisions of subsection A of this section shall be subject to a civil fine.  A violation shall be indicated by the placing of a notice of such violation on the windshield of the vehicle improperly placed, stopped, parked, or standing.

The fine for such violation shall be Thirty Dollars ($30.00) for a standard parking violation and Sixty Dollars ($60.00) for parking in a designated handicapped parking space.

D.  Of the monies generated from such fines the court clerk shall retain Five Dollars ($5.00) with the balance of the monies being deposited in the Sheriff's Service Fee Account to be expended exclusively for the purpose of providing courthouse security.

Added by Laws 2002, c. 381, § 1, eff. July 1, 2002.

§19951.  Fund and system authorized.

The board of county commissioners of any county in the State of Oklahoma having a population of more than three hundred thousand (300,000), according to the latest Federal Decennial Census, is hereby authorized to provide by resolution for a retirement fund and system for any or all of the employees of such county as delayed compensation in order to encourage continuity of dedicated service on the part of employees and thereby promote public efficiency, and to provide retirement allowances and other benefits for such employees, their surviving spouses and surviving children; such fund to be supported by joint contributions by such county and the employees to be benefited.

Added by Laws 1961, p. 216, § 1.  Amended by Laws 1965, c. 19, § 1, emerg. eff. Feb. 25, 1965.

§19952.  Control and management.

Every county establishing a retirement fund and system under the terms of this act is authorized and directed to provide for the control and management of such system by resolution which in addition to other provisions shall provide for: (1) the qualifications of the persons eligible for retirement benefits; (2) the minimum age for retirement of employees; (3) the limitations of amounts to be paid to persons eligible for retirement benefits; (4) a board of trustees to administer the fund to be selected as provided for in Section 2 of this act; (5) the amount of contributions to be made by the county and the amount to be made by the employees; and (6) such rules and regulations as the board of trustees shall determine necessary for the proper regulation of the retirement fund and system.  Such fund and system shall be known as the "Employees' Retirement System of _________ County, Oklahoma", and by such name all of its business shall be transacted, all funds handled and all of its cash and securities and other property held.

Added by Laws 1961, p. 217, § 2.  Amended by Laws 1989, c. 124, § 1, eff. July 1, 1989.

§19-952.1.  Board of trustees.

A.  The board of trustees shall be composed of nine (9) members as follows:

1.  One member shall be the county treasurer who shall be the treasurer of the board of trustees;

2.  One member shall be the county clerk who shall be the clerk of the board of trustees;

3.  One member shall be the chair of the board of county commissioners;

4.  Four members to be elected by the employees of said county, provided in counties with a population in excess of five hundred thousand (500,000) according to the latest Federal Decennial Census, one of the four members shall be a retired member of the system.  Retired members and beneficiaries of the system shall be allowed to vote in the election in which their representative is elected; and

5.  Two members to be appointed by the chair of the board of county commissioners subject to the approval of a majority of the board of county commissioners.  If said appointees are not elected officials, employees of the county or participants in the retirement system, they may be compensated at the rate of Fifty Dollars ($50.00) per retirement board meeting attended.

B.  1.  The terms of office of the members appointed to the board of trustees by the employees of said county who are members of the board of trustees on the effective date of this act shall expire on July 1, 1990.  The members appointed or elected to fill the positions that expire July 1, 1990, shall serve initial terms of office as follows:

a. the term of office of one of the members elected by the employees of said county shall expire July 1, 1991,

b. the term of office of one of the members elected by the employees of said county shall expire July 1, 1992,

c. the term of office of one of the members elected by the employees of said county shall expire July 1, 1993, and

d. the term of office of one of the members elected by the employees of said county shall expire July 1, 1994.

Thereafter, the terms of office of the members of the board of trustees appointed by the employees of said county shall be three (3) years.

2.  The initial terms of office of the members appointed by the chair of the board of county commissioners subject to the approval of a majority of the board of county commissioners shall expire as follows:

a. the term of office of one of the members appointed by the chair of the board of county commissioners subject to the approval of a majority of the board of county commissioners shall expire July 1, 1991, and

b. the term of office of one of the members appointed by the chair of the board of county commissioners subject to the approval of a majority of the board of county commissioners shall expire July 1, 1993.

Thereafter, the terms of office of the members of the board of trustees appointed by the chair of the board of county commissioners subject to the approval of a majority of the board of county commissioners shall be four (4) years.

3.  Vacancies shall be filled for the unexpired term of office in the same manner as the original appointment was made.

C.  Those members appointed by the chair of the board of county commissioners subject to the approval of a majority of the board of county commissioners shall:

1.  Have demonstrated professional experience in investment or funds management, public funds management, public or private pension fund management or retirement system management; or

2.  Have demonstrated experience in the banking profession and have demonstrated professional experience in investment or fund management; or

3.  Be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

4.  Be licensed by the Oklahoma State Board of Public Accountancy to practice in this state as a public accountant or a certified public accountant.

The appointing authorities, in making appointments that conform to the requirements of this subsection, shall give due consideration to balancing the appointments among the criteria specified in paragraphs 1 through 4 of this subsection.

D.  Except for the retired member of the system, an elected member shall cease to be a member of the board of trustees when such member is no longer employed by the county.  Upon such termination of employment, an election shall be held within ninety (90) days of such termination of board membership in order to replace such employee as a member of the board of trustees.

E.  Notwithstanding any of the provisions of this section to the contrary, any person serving as an appointed member of the board of trustees on the effective date of this act shall be eligible for reappointment when the term of office of the member expires.

Added by Laws 1989, c. 124, § 2, eff. July 1, 1989.  Amended by Laws 1989, c. 348, § 6, eff. Nov. 1, 1989; Laws 1992, c. 256, § 1, eff. July 1, 1992; Laws 2003, c. 109, § 1, eff. Nov. 1, 2003; Laws 2003, c. 359, § 1, eff. July 1, 2003.

§19-952.2.  Payment of certain expenses and costs.

All costs and expenses for the selection and compensation of actuarial consultants, investment managers, financial consultants, institutional custodian services, commissions or other costs resulting from the purchase, sale or other transfer of assets, and all costs and expenses related to those services provided in accordance with Section 953.1 of this title shall be paid from the retirement fund except as otherwise provided in Section 956.2 of this title.

Added by Laws 1989, c. 124, § 3, eff. July 1, 1989.  Amended by Laws 1995, c. 185, § 1, emerg. eff. May 15, 1995.

§19953.  Contributions by county  Use of funds  Return of employee funds.

A.  Every county establishing a retirement fund and system and having a population in excess of five hundred ninety thousand (590,000) according to the latest Federal Decennial Census is hereby authorized to contribute to such fund and to pay to the treasurer of such fund for the use and benefit of the persons eligible for retirement benefits such amounts as the board of trustees may authorize by resolution not exceeding the limitation as provided in Section 954 of this title.  Money on hand in this fund shall not be available for any other purpose and shall not be used for any purpose other than for retirement benefits to eligible persons except as provided in Section 952.2 of this title; provided that should any county employee who has contributed to such retirement fund cease, either by resignation, discharge or failure of reelection, to be a county employee at any time before such employee becomes eligible for retirement, such employee shall be entitled to receive from the retirement fund an amount, without interest, equal to the sum deducted from his or her salary and credited to the retirement fund, and the board of trustees is hereby authorized and required, on written demand of such employee, to return to such employee, without interest, all funds contributed by such employee; and, provided further, that should any county employee whose services as such employee shall have ceased prior to such employee being eligible for retirement, and should such employee have withdrawn his or her contribution to the retirement fund as provided herein, such employee shall not thereafter become eligible for retirement unless he or she shall have paid into the pension fund all money previously withdrawn therefrom by such employee by September 1, 1984, for those employees that again became county employees prior to July 1, 1984, and within sixty (60) days after an employee again becomes a county employee for those employees that again become county employees on or after July 1, 1984.

B.  Every county establishing a retirement fund and system and not having a population in excess of five hundred ninety thousand (590,000) according to the latest Federal Decennial Census is hereby authorized to contribute to such fund and to pay to the treasurer of such fund for the use and benefit of the persons eligible for retirement benefits such amounts as the board of trustees may authorize by resolution not exceeding the limitation as provided in Section 954 of this title.  Money on hand in this fund shall not be available for any other purpose and shall not be used for any purpose other than for retirement benefits to eligible persons except as provided in Section 952.2 of this title; provided that should any county employee who has contributed to such retirement fund cease, either by resignation, discharge or failure of reelection, to be a county employee at any time before such employee becomes eligible for retirement, such employee shall be entitled to receive from the retirement fund an amount, without interest, equal to the sum deducted from his or her salary and credited to the retirement fund, and the board of trustees is hereby authorized and required, on written demand of such employee, to return to such employee, without interest, all funds contributed by such employee; and, provided further, that should any county employee whose services as such employee shall have ceased prior to such employee being eligible for retirement, and should such employee have withdrawn his or her contribution to the retirement fund as provided herein, such an employee, otherwise meeting the eligibility requirements for membership, who has withdrawn his or her accumulated contributions at any period of time, and who wishes to reinstate the creditable service covered by such contributions, shall pay the system the full amount of contributions previously withdrawn with interest thereon at the annual percentage rate of ten percent (10%) from the date withdrawn.  The withdrawn contributions plus interest must be repaid by August 31, 1994 to reinstate such creditable service.  Any increase in benefits resulting from reinstatement of creditable service under this subsection shall be prospective from the date of repayment.  Nothing in this subsection shall apply to alter any amount of benefits paid or due prior to repayment of the withdrawn contributions.

Added by Laws 1961, p. 217, § 3, emerg. eff. May 14, 1961.  Amended by Laws 1963, c. 182, § 1, emerg. eff. June 10, 1963; Laws 1967, c. 222, § 1, emerg. eff. May 2, 1967; Laws 1982, c. 227, § 3, emerg. eff. May 4, 1982; Laws 1984, c. 267, § 5, operative July 1, 1984; Laws 1989, c. 124, § 4, eff. July 1, 1989; Laws 1994, c. 297, § 1, eff. July 1, 1994; Laws 2000, c. 200, § 2, eff. Nov. 1, 2000.

§19-953.1.  Board of trustees - Counties having a population in excess of 590,000.

A.  The board of trustees shall discharge their duties with respect to the retirement system solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the retirement system;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the retirement system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the retirement system.

B.  The monies of the retirement system shall be invested only in assets eligible for the investment of funds of legal reserve life insurance companies in this state as provided for in Sections 1602 through 1611, 1613 through 1620, and 1622 through 1624 of Title 36 of the Oklahoma Statutes.  The term "admitted assets" shall mean the amount of the monies of the retirement system and the provisions relating to limitation of investments as a percentage of surplus and loans to policyholders shall be inapplicable with respect to investment of the monies of the retirement system.  The monies of the retirement system may be invested in certificates of indebtedness or such other enforceable evidences of obligation as may be utilized in the rights-of-way acquisitions by the Oklahoma Department of Transportation.  The monies of the retirement system may also be invested in bonds secured by first mortgages, pass-through securities and insured participation certificates representing interests in first mortgages or insured mortgage pass-through certificates on one-to four-family residences located within this state.

C.  The board of trustees may procure insurance indemnifying the members of the board of trustees from personal loss or accountability from liability resulting from a member's action or inaction as a member of the board of trustees.

D.  The board of trustees may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the board of trustees appointed by the chair of the board of trustees.  The committee shall make recommendations to the full board of trustees on all matters related to the choice of custodians and managers of the assets of the retirement system, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the board of trustees in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the board of trustees nor take effect without the approval of the board of trustees as provided by law.

E.  The board of trustees may retain qualified investment managers to provide for the investment of the monies of the retirement system.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the board of trustees.  Subject to the overall investment guidelines set by the board of trustees, the investment managers shall have full discretion in the management of those monies of the retirement system allocated to the investment managers.  The board of trustees shall manage those monies not specifically allocated to the investment managers.  The monies of the retirement system allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

F.  Funds and revenues for investment by the investment managers or the board of trustees may be placed with a custodian selected by the board of trustees.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the board of trustees.  In compliance with the investment policy guidelines of the board of trustees, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the retirement system are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the retirement system as to the investment of the monies of the retirement system in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the board of trustees for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

G.  By November 1, 1989, and prior to August 1 of each year thereafter, the board of trustees shall develop a written investment plan for the retirement system.

H.  After July 1 and before October 1 of each year, the board of trustees shall publish widely an annual report presented in simple and easily understood language.  The report shall be submitted to the board of county commissioners, and to the individual members of the retirement system.  The annual report shall cover the operation of the retirement system during the past fiscal year, including income, disbursements, and the financial condition of the retirement system at the end of the fiscal year.  The annual report shall also include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over-funded status, contributions and any other information deemed relevant by the board of trustees.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the retirement system for the fiscal year.

I.  The requirements of this section shall apply to retirement funds and systems in counties which have a population in excess of  five hundred ninety thousand (590,000) according to the latest Federal Decennial Census.

Added by Laws 1989, c. 124, § 5, eff. July 1, 1989.  Amended by Laws 1993, c. 104, § 1, emerg. eff. April 23, 1993; Laws 1994, c. 297, § 2, eff. July 1, 1994; Laws 2000, c. 200, § 3, eff. Nov. 1, 2000.

§19-953.1A.  Board of trustees - Counties having a population of 590,000 or less.

A.  The board of trustees shall discharge their duties with respect to the retirement system solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the retirement system;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the retirement system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the retirement system.

B.  The board of trustees may procure insurance indemnifying the members of the board of trustees from personal loss or accountability from liability resulting from a member's action or inaction as a member of the board of trustees.

C.  The board of trustees may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the board of trustees appointed by the chair of the board of trustees.  The committee shall make recommendations to the full board of trustees on all matters related to the choice of custodians and managers of the assets of the retirement system, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the board of trustees in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the board of trustees nor take effect without the approval of the board of trustees as provided by law.

D.  The board of trustees shall retain qualified investment managers to provide for the investment of the monies of the retirement system.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the board of trustees.  Subject to the overall investment guidelines set by the board of trustees, the investment managers shall have full discretion in the management of those monies of the retirement system allocated to the investment managers.  The board of trustees shall manage those monies not specifically allocated to the investment managers.  The monies of the retirement system allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  Funds and revenues for investment by the investment managers or the board of trustees shall be placed with a custodian selected by the board of trustees.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the board of trustees.  In compliance with the investment policy guidelines of the board of trustees, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the retirement system are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the retirement system as to the investment of the monies of the retirement system in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the board of trustees for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

F.  Prior to August 1 of each year, the board of trustees shall develop a written investment plan for the retirement system.

G.  The board of trustees shall compile a quarterly financial report of all the funds of the system on a fiscal year basis.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The report shall be distributed to the board of county commissioners.

H.  After July 1 and before December 1 of each year, the board of trustees shall publish widely an annual report presented in simple and easily understood language.  The report shall be submitted to the board of county commissioners, and to the individual members of the retirement system.  The annual report shall cover the operation of the retirement system during the past fiscal year, including income, disbursements, and the financial condition of the retirement system at the end of the fiscal year.  The annual report shall also include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over-funded status, contributions and any other information deemed relevant by the board of trustees.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the retirement system for the fiscal year.

I.  The requirements of this section shall apply to retirement funds and systems in counties which do not have a population in excess of five hundred ninety thousand (590,000) according to the latest Federal Decennial Census.

Added by Laws 1994, c. 297, § 3, eff. July 1, 1994.  Amended by Laws 2000, c. 200, § 4, eff. Nov. 1, 2000.

§19953.2.  Fiduciaries  Power and authority  Restrictions.

A.  A fiduciary with respect to the retirement system shall not cause the retirement system to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  Sale or exchange, or leasing of any property from the retirement system to a party in interest for less than adequate consideration or from a party in interest to the retirement system for more than adequate consideration;

2.  Lending of money or other extension of credit from the retirement system to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the retirement system with provision of excessive security or an unreasonably high rate of interest;

3.  Furnishing of goods, services or facilities from the retirement system to a party in interest for less than adequate consideration, or from a party in interest to the retirement system for more than adequate consideration; or

4.  Transfer to, or use by or for the benefit of, a party in interest of any assets of the retirement system for less than adequate consideration.

B.  A fiduciary with respect to the retirement system shall not:

1.  Deal with the assets of the retirement system in the fiduciary's own interest or for the fiduciary's own account;

2.  In the fiduciary's individual or any other capacity act in any transaction involving the retirement system on behalf of a party whose interests are adverse to the interests of the retirement system or the interests of its participants or beneficiaries; or

3.  Receive any consideration for the fiduciary's own personal account from any party dealing with the retirement system in connection with a transaction involving the assets of the retirement system.

C.  A fiduciary with respect to the retirement system may:

1.  Invest all or part of the assets of the retirement system in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  Provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the retirement system to the extent that the person or the financial institution:

1.  Exercises any discretionary authority or discretionary control respecting management of the retirement system or exercises any authority or control respecting management or disposition of the assets of the retirement system;

2.  Renders investment advice for a fee or other compensation direct or indirect, with respect to any monies or other property of the retirement system, or has any authority or responsibility to do so; or

3.  Has any discretionary authority or discretionary responsibility in the administration of the retirement system.

Added by Laws 1989, c. 124, § 6, eff. July 1, 1989.

§19954.  Annual appropriation  Maximum contributions.

It shall be the mandatory duty of the board of county commissioners of any county establishing a retirement fund and system to appropriate annually, for the sole use of the retirement fund within its general fund and subject to the approval of the county excise board, a sum equal to the contributions made to the retirement fund by the employees, but not to exceed the sum of ten percent (10%) of the current annual salaries of all employees to be covered.  Beginning July 1, 1989, the total employer and employee contributions shall not exceed sixteen percent (16%) of the monthly compensation of each member.  The governing body of the participating employers listed in this section may vary the percentage contribution of the employer and employee, provided the total percentage contributed by the employer and employee equals the total percentage contribution required by this section.  Payment of such shall be paid to the fund upon verified claims by the treasurer of said fund approved by the board of trustees and attested by its clerk.

Added by Laws 1961, p. 218, § 4.  Amended by Laws 1967, c. 222, § 2, emerg. eff. May 2, 1967; Laws 1989, c. 336, § 2, eff. July 1, 1989.

§19955.  Prorating in case of insufficiencies.

If the funds in any retirement system are insufficient to make full payment of the amount of retirement benefits or allowances to any eligible persons under the rules and regulations of the board of trustees then such fund shall be prorated among those entitled thereto as the board of trustees administering said fund shall determine to be just and equitable.

Added by Laws 1961, p. 218, § 5.

§19956.  Eligibility for benefits  Reduction of mandatory service requirement  Disability  Military service  Surviving spouse.

No county employee shall be eligible for retirement benefits under this act until such employee:

1.  Has attained the age of sixtytwo (62) years and shall have served for a period of at least fifteen (15) years with said county, and the last two (2) years of such service shall have been consecutive immediately preceding such retirement; or

2.  Has attained the age of fiftyfive (55) years and shall have served for a period of at least thirty (30) years with said county; or

3.  Has attained the age at which the sum of the employee's age and number of years of service with the county total eighty (80).

To be eligible for retirement benefits the employee's service with the county shall have ceased.  Provided, that any county employee who shall have completed fifteen (15) years of service as such county employee, the last two (2) years of which shall have been consecutive, and who, at the time of completing such fifteen (15) years of service shall not have reached the age of sixtytwo (62) years, may then elect to retire, such retirement to become effective and all retirement benefits to begin when such county employee shall have attained the age of sixtytwo (62) years, provided that such election shall be in writing upon such form as the board of trustees shall direct, and such election shall be signed by such employee and filed with the board of trustees, and any funds paid into the retirement system by such employee may not thereafter be withdrawn by such employee.  Provided, that when approved by the board of trustees of the county retirement system and the board of county commissioners of any county which has provided for a retirement fund and system as authorized under the provisions of Section 951 of this title, the board of trustees may lower the mandatory fifteenyear requirement to not less than five (5) years by a resolution if the following has occurred:

1.  Prior to such action, an actuarial report on the system shall be made by an independent professional actuary qualified as an "Enrolled actuary" as defined by the Employee Retirement Income Security Act (ERISA) of 1974, which report shall determine and declare whether the reduction of the mandatory service requirement would result in any additional unfunded or accrued liabilities and, if so, the amount required to make the retirement system actuarially sound expressed in dollars and in percent of the gross payroll.

2.  Such report shall be filed with the board of trustees and with the board of county commissioners and notice of the receipt and filing of such report be given by the board of county commissioners by publishing notice thereof in a newspaper of general circulation in the county.  Such report shall be a public document subject to examination by any interested person.  Any member of the retirement system or any citizen of the county may, within thirty (30) days from the date of such publication, file a petition in the district court of the county in which the retirement system is located to challenge the validity and accuracy of the actuarial report or any other action taken in connection therewith, and the court is hereby vested with jurisdiction to receive evidence and enter a judgment affirming, modifying or rejecting the actuarial report or any funding provisions, and such report shall be conformed in accordance with any final judgment.  The costs, including attorney fees, if any, of such action shall be assessed by the court as it may deem equitable irrespective of the form of the judgment.

3.  If the final report determines that additional funding shall be required to implement any reduction of the mandatory service requirement, then and in that event affirmative action by the board of county commissioners, approved by the board of trustees, providing for the funding of any such changed benefits in an amount necessary to make said system actuarially sound upon the implementation of such change shall be established at or prior to the effective date of such reduction in the mandatory service requirement.

4.  If the report reveals no additional funding requirement, then the board of county commissioners with the approval of the board of trustees may lower the mandatory fifteenyear service requirement as provided in this section without a corresponding or concurrent funding resolution.

5.  It is further provided that if the mandatory service credit is reduced to a period of time less than fifteen (15) years, then and in that event the retirement benefits shall be correspondingly reduced by at least an amount equal to six and twothirds percent (6 2/3%) from that which would have been earned for fifteen (15) years' service multiplied by the number of years of reduction in the mandatory service except for those retirees who have eight (8) years' service and are entitled to disability retirement.  The entitlement to disability retirement and the amount thereof shall not be affected by this paragraph.

6.  No person shall be entitled to receive the benefits of a reduction in the mandatory service requirement who at the time of such reduction is not then an employee of the county, has been continuously employed by the county and a member of the county retirement system for the twentyfour (24) months immediately preceding the reduction in the mandatory service requirement or shall have been an employee with twentyfour (24) months immediately preceding the election by such employee to receive the benefit of the reduced mandatory service requirement.

Provided further, that, for the purposes of this act and the eligibility of employees to participate therein, employees of levee districts shall be considered county employees.  Retirement benefits, disability benefits and benefits paid to the surviving spouse shall be calculated on the average of the income of any three (3) years which shall be the years of highest income for said employee during participation in said retirement system.

Any employee of the county covered by this act who shall have completed eight (8) years of employment with said county and who, by reason of disability resulting from the performance of his duties as such employee of said county, shall become disabled to such an extent as to be unable to perform his duties as an employee shall be entitled to disability retirement and to such benefits as the board of trustees shall determine; provided, however, that the board of trustees shall find that said disability is total and permanent, and resulted from the performance of his duty as such employee of the county.

Any person who has been a regular county employee for at least one (1) year immediately preceding the time he is required, by Act of Congress of the United States and/or by order of the President of the United States, or volunteers to leave the employment of the county to enter the military service of the United States government shall receive credit, for the purposes of this act, for all actual time so served in fulltime military service, but not to exceed a total of four (4) years in all; provided, however, that to be eligible to receive such credit, the employee shall not withdraw funds previously contributed, as otherwise permitted by the provisions of this act; provided, further, that neither the employee nor the county shall be required to make further contribution to the retirement fund during the period of military service; and, provided, further, that the credit time allowed, hereby, shall not be considered in lieu of the two (2) years' consecutive employment required by this section, as a prerequisite to receiving retirement benefits hereunder.  Provided further, that if any county employee who shall have completed at least fifteen (15) years of service to any county covered by this act and who has not yet reached the age of retirement shall die, then, and in such event, the surviving spouse of said county employee shall receive retirement benefits in the amount of sixtysix and twothirds percent (66 2/3%) of whatever benefits would otherwise be received by said county employee under this act at the age of sixtytwo (62) years, such retirement benefits to the surviving spouse to begin on the date said deceased county employee would have reached the age of sixtytwo (62) years.

Provided further, that if any county employee receiving or eligible to receive retirement benefits pursuant to the provisions of this act shall die, then, and in such event, the surviving spouse of said person shall receive retirement benefits in the amount of sixtysix and twothirds percent (66 2/3%) of whatever benefits the deceased was receiving or was entitled to receive for the remainder of the natural life of said surviving spouse.  This provision shall apply to anyone who has qualified for retirement, even though they may not have retired or are deceased.  Said provision also shall include any employees who have retired after January 1, 1970, and later shall become deceased, then in such event the surviving spouse shall receive sixtysix and twothirds percent (66 2/3%).  This shall not apply to persons who have retired prior to January 1, 1970, or their spouses.

Provided further, that the board of trustees and the board of county commissioners may elect to amend the surviving spouse benefit provision to increase the surviving spouse retirement benefit to as much as one hundred percent (100%).

Provided further, that the board of trustees and the board of county commissioners may elect to amend the benefit provisions to allow any vested employee who is otherwise not eligible to retire because such employee has not satisfied any of the age requirements the option of retiring as early as age fifty-five (55).  However, such employee shall have met the minimum service requirements approved by the board of trustees of the county retirement system and the board of county commissioners.  If any employee elects such an option, the employee shall receive an actuarially reduced benefit.

Added by Laws 1961, p. 218, § 6, emerg. eff. July 14, 1961.  Amended by Laws 1963, c. 182, § 2, emerg. eff. June 10, 1963; Laws 1967, c. 222, § 3, emerg. eff. May 2, 1967; Laws 1968, c. 253, § 1, emerg. eff. April 26, 1968; Laws 1969, c. 208, § 1, emerg. eff. April 18, 1969; Laws 1969, c. 332, § 1, emerg. eff. May 7, 1969; Laws 1970, c. 184, § 1, emerg. eff. April 13, 1970; Laws 1980, c. 289, § 1, eff. Oct. 1, 1980; Laws 1984, c. 267, § 6, operative July 1, 1984; Laws 1986, c. 62, § 1, operative July 1, 1986; Laws 1988, c. 267, § 16, operative July 1, 1988; Laws 2000, c. 200, § 5, eff. Nov. 1, 2000.

§19-956.1.  Service as elected official - Service credit.

Upon application to the board of trustees of a county retirement system created pursuant to Section 951 of Title 19 of the Oklahoma Statutes and payment of a contribution as provided for in this section, a fully vested county employee shall receive credit for not to exceed four (4) years served as an elected city or state official of the State of Oklahoma if the county employee is not receiving or eligible to receive credit for such service in any city or state retirement system and provided the county employee was not employed by the county during the period of time of such service.  To receive credit for such service, the county employee shall have already been fully vested in such retirement system and shall pay to the retirement system a ten percent (10%) contribution based on the salary the county employee was receiving during those years of service as an elected city or state official that the employee wants to receive credit for plus ten percent (10%) interest.

Added by Laws 1989, c. 79, § 1, emerg. eff. April 18, 1989.  Amended by Laws 1990, c. 340, § 15, eff. July 1, 1990; Laws 2003, c. 359, § 2, eff. July 1, 2003.

§19-956.2.  Alternative method of determining retirement benefits - Vesting restrictions.

A.  In lieu of the retirement benefits specified in Section 956 of this title, upon approval by the board of trustees and the board of county commissioners, a county authorized to provide a retirement system pursuant to the provisions of Section 951 et seq. of this title, with a population in excess of five hundred ninety thousand (590,000), may provide for retirement benefits for the retirement system based upon the contributions of the individual employee, if any, contributions of the county for the benefit of such employee, if any, together with earnings accruals thereon for such periods of time as the board of trustees and the board of county commissioners, in their discretion, may determine best meets the purpose of the retirement system.  Notwithstanding any other provision in this section, a retirement benefits plan based upon the contributions by or for the benefit of an employee hired prior to November 1, 2005, as provided in this subsection shall be subject to the following vesting restrictions:

1.  Twenty percent (20%) vesting after two (2) years of service;

2.  Forty percent (40%) vesting after three (3) years of service;

3.  Sixty percent (60%) vesting after four (4) years of service; and

4.  One hundred percent (100%) vesting after five (5) years of service.

These vesting restrictions are for the benefit of a participating member or other designated beneficiary after the employment of the member is permanently terminated with a participating employer of the retirement plan.  An employee is permanently terminated after termination from employment with a participating employer after passage of the period of time specified in the retirement plan.  Pending permanent termination of an employee, the non-vested portion of the monies will be held in escrow until the time for reinstatement has lapsed as specified in the retirement plan.  After the time for reinstatement has lapsed, any non-vested forfeitures shall be used to offset prospective employer contributions or to pay expenses associated with the retirement plan.

B.  A retirement benefits plan based upon the contributions by or for the benefit of an employee hired on or after November 1, 2005, as provided in this subsection shall be subject to full vesting after five (5) years of service.  There shall be no partial vesting for employees hired on or after November 1, 2005.

C.  Notwithstanding other provisions of law, the accumulated vested benefits of a member, as provided in this section, who dies before retirement or permanent termination of employment, may be withdrawn from time to time in whole or in part by the beneficiary of the deceased member upon application to the Board of Trustees in a manner prescribed by the Board of Trustees.

D.  If a county elects to provide benefits pursuant to this section, all persons participating in the existing system shall be given the option of remaining subject to the existing retirement system.  All persons becoming members of the retirement system after the effective date of this act would be required to participate in the defined contribution benefit system specified in this section.  Upon approval of the board of trustees and the board of county commissioners, the existing liabilities under the defined benefits system provided in Section 956 of this title and the liabilities accrued under the defined contribution benefit system provided in this section may be funded by annuities purchased from annuity or insurance companies licensed to do business in this state as recommended by the board of trustees and approved by the board of county commissioners.

E.  All administrative costs associated with the operation of a defined benefit retirement system shall be paid exclusively from the contributions made by the employer on behalf of employees electing to participate in the defined benefit retirement system, the contributions made by individual employees electing to participate in the defined benefit retirement system and any income generated from investment of the funds of the defined benefit retirement system.

F.  No costs associated with the operation of a defined contribution retirement system may be paid from funds used in the operation of a defined benefit retirement system.  Said costs associated with the operation of the defined contribution retirement system shall be paid for by the county from the county general fund as defined by Section 331 of Title 62 of the Oklahoma Statutes or from any other monies available which are not specifically prohibited from being used for this purpose.

Added by Laws 1991, c. 88, § 1, eff. July 1, 1991.  Amended by Laws 1992, c. 167, § 1, emerg. eff. May 5, 1992; Laws 1993, c. 95, § 1, emerg. eff. April 18, 1993; Laws 1994, c. 24, § 1, eff. Sept. 1, 1994; Laws 1995, c. 185, § 2, emerg. eff. May 15, 1995; Laws 2000, c. 200, § 6, eff. Nov. 1, 2000; Laws 2005, c. 94, § 1, eff. Nov. 1, 2005.

§19-956.3.  Repealed by Laws 2004, c. 359, § 2, emerg. eff. May 27, 2004.

§19957.  Employee defined.

An "employee", as used Sections 951 through 962 of this title, shall include the elected or appointed salaried officials and regular fulltime salaried employees of a county, and shall also include regular fulltime employees of the county board of library trustees, county employees whose salaries are paid in whole or in part from the court fund of such county, employees of county circuit engineering districts, and employees of any public trust created pursuant to law in which the county is the sole beneficiary of the public trust, if approved by the board of county commissioners.

Added by Laws 1961, p. 218, § 7, emerg. eff. July 14, 1961.  Amended by Laws 1963, c. 182, § 3, emerg. eff. June 10, 1963; Laws 1983, c. 92, § 1, emerg. eff. May 9, 1983; Laws 2000, c. 200, § 7, eff. Nov. 1, 2000.

§199571.  Drainage district employees  Eligibility.

The county commissioners of any county establishing a drainage district or districts, and establishing a county retirement system, in addition to the duties and authority now provided by law, are hereby authorized to pay into the retirement system of such county for the use and benefit of the employees eligible for retirement benefits, such amounts as the said board of county commissioners may authorize by resolution not exceeding ten percent (10%) of the current annual salaries of all employees to be covered.  Provided further, that drainage district employees becoming qualified by this act shall be credited as to eligibility for the full time of their county employment; and, provided further, in the event of retroactive eligibility such employees shall be required to pay into the retirement system fund an amount equal to that which would have otherwise been paid by such employees in order to gain credit for such time of employment.

Added by Laws 1968, c. 281, § 1, emerg. eff. May 3, 1968.

§19958.  Necessary provisions by resolution.

The board of county commissioners of any county establishing a retirement fund and system under the provisions of this act is hereby authorized and empowered to make effective by resolution all provisions necessary to accomplish the purposes of this act, and any amendments hereafter provided.

Added by Laws 1961, p. 218, § 8, emerg. eff. July 14, 1961.

§19-959.  Money not liable to attachment, garnishment, levy or seizure - Exception of qualified domestic orders.

A.  Except as otherwise provided by this section, sums of money due or to become due to any employee or retired employee shall not be liable to attachment, garnishment, levy, or seizure in any manner under any legal or equitable process, whether such sums remain in the hands of the treasurer of the retirement system or of any official or agent of the Board of Trustees of any retirement system, or are in the course of transmission to the employee or retired employee entitled thereto, but shall inure wholly to the benefit of such employee or retired employee.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided in this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state, pursuant to the domestic relations laws of the State of Oklahoma, which relates to the provision of marital property rights to a spouse or former spouse of a member of a retirement system authorized by Section 951 et seq. of this title, or to the provision of support for a minor child or children, and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member and amounts payable to a plan participant of any retirement system authorized by Section 951 et seq. of this title.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the Board of Trustees and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address, if any, of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the retirement system to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the retirement system to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the retirement system,

b. does not require the retirement system to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the retirement plan as a valid order prior to the effective date of this section.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date or withdrawal of the related member.

8.  The obligation of the retirement system to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A., Section 1001 et seq., as amended from time to time, or rules promulgated thereunder, and court cases interpreting said act.

10.  The Board of Trustees may adopt such provisions as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order shall fully comply with all provisions of the requirements imposed by the Board of Trustees pursuant to this section in order to continue receiving benefits.

Added by Laws 1963, c. 182, § 4, emerg. eff. June 10, 1963.  Amended by Laws 1998, c. 198, § 4, eff. Nov. 1, 1998.

§19-959.1.  Repealed by Laws 1989, c. 249, § 46, eff. Jan. 1, 1989.

§19960.  Payment of certain employer's contributions from court fund.

(a) In addition to all other items which are now or may hereafter be authorized to be paid from the court fund, it shall be the mandatory duty of the governing board of the court fund to pay annually for the sole use of the retirement system a sum equal to the contributions made to the retirement fund by the employees, but not to exceed ten percent (10%) of the current annual salaries of all employees whose salaries are paid either in whole or in part out of the court funds of such county.

(b) It shall be the mandatory duty of the governing board of the court fund to pay annually from the court fund to a county retirement system which is not a participant in the Oklahoma Public Employees Retirement System, the employer's contribution for that court reporter who pursuant to the provisions of Section 5, Chapter 328, O.S.L. 1969 (20 O.S. Supp. 1969, Section 1004), exercised his option to continue as a member of the county retirement system following January 13, 1969.  The contributions to be so paid shall be limited to the amount provided for in subsection (a) hereof.  The provisions of this subsection (b) shall operate retroactively to take effect on and after January 13, 1969.

Added by Laws 1963, c. 182, § 5, emerg. eff. June 10, 1963.  Amended by Laws 1967, c. 222, § 5; Laws 1970, c. 184, § 2, emerg. eff. April 13, 1970.

§19961.  Employees whose salaries are paid in whole or in part from the Law Library Fund.

In addition to all other items which are now or may hereafter be authorized to be paid from the Law Library Fund, it shall be the mandatory duty of the trustees of the Law Library Fund to pay annually for the sole use of the retirement system a sum equal to the contributions made to the Retirement Fund by the employees, but not to exceed ten percent (10%) of the current annual salaries of all employees whose salaries are paid either in whole or in part out of the Law Library Fund of such county.

Added by Laws 1963, c. 182, § 6, emerg. eff. June 10, 1963.  Amended by Laws 1967, c. 222, § 6, emerg. eff. May 2, 1967.

§19962.  Appeals.

Any county employee who has petitioned the board of trustees for retirement benefits may on his own behalf appeal from the decision of the board.  Such appeals shall be made to the district court of such county, and shall be tried de novo by the court without a jury.  Such appeal shall be made within thirty (30) days of the date of the decision or order of the board by filing in the office of the court clerk a transcript of the proceedings had before the board, and a copy of all papers filed in such cause, duly certified by the county clerk.  Notice of such appeal shall be given in writing by the person appealing at the time of the filing of such appeal in the district court, and such notice shall be served upon the clerk of the retirement board and upon the district attorney.

Added by Laws 1967, c. 222, § 4, emerg. eff. May 2, 1967.

§19-971.  Election to establish - Creation of fund - Contributions - Definitions.

A.  Effective July 1, 1999, each county of the state may establish a County Officer and Employee Deferred Savings Incentive Plan as authorized by this act.

B.  A county electing to establish a County Officer and Employee Deferred Savings Incentive Plan shall establish a County Officer and Employee Deferred Savings Incentive Plan Fund for the payment of matching employer contributions as provided by this section, subject to the limit upon the amount of the matching employer contribution as provided by law.  The participating employer shall pay the contributions from the same source of funds used in paying salary to the county officer or employee.

C.  Subject to the limit imposed by subsection D of this section, for each qualified participant as defined in this section, the board of county commissioners of each county electing to establish a County Officer and Employee Deferred Savings Incentive Plan shall pay each month from the County Officer and Employee Deferred Savings Incentive Plan Fund a sum equal to the amount contributed each month by the participating county officer or employee to the deferred compensation plan account established for the participant pursuant to Section 457 of the Internal Revenue Code of 1986, as amended.

D.  The board of county commissioners of each county shall set the amount of county contribution, but the amount of the contribution made by the county pursuant to subsection C of this section shall not exceed Fifty Dollars ($50.00).

E.  The payment of the matching employer contribution as authorized by this section by any county electing to establish a County Officer and Employee Deferred Savings Incentive Plan shall be made to a plan established pursuant to the Internal Revenue Code, Section 401(a), for the benefit of the officers and employees of the county.

F.  For the purposes of this section, "qualified participant" means a:

1.  "County employee" as defined by Section 957 of Title 19 of the Oklahoma Statutes who is a participant in a deferred compensation plan established by the county pursuant to Section 457 of the Internal Revenue Code of 1986, as amended; and

2.  "County officer" as defined by Section 131 of Title 19 of the Oklahoma Statutes who is a participant in a deferred compensation plan established by the county pursuant to Section 457 of the Internal Revenue Code of 1986, as amended.

G.  The board of county commissioners for each county electing to create a County Officer and Employee Deferred Savings Incentive Plan shall be responsible for establishing rules and plan documents for administration of the plan and all contributions made to the plan.

H.  Pursuant to the requirements of Section 10 of Article XXIII of the Oklahoma Constitution, no county officer shall be able to  receive matching contributions in the County Officer and Employee Deferred Savings Incentive Plan account described by this section during a term of office which commenced prior to the effective date of this act.  A county officer may participate in the County Officer and Employee Deferred Savings Incentive Plan described by this section during a term of office which commences after the effective date of this act.

Added by Laws 1999, c. 39, § 1, eff. July 1, 1999.  Amended by Laws 1999, c. 245, § 4, eff. July 1, 1999; Laws 2001, c. 44, § 1, eff. July 1, 2001.

§191001.  Short title.

This act shall be known and may be cited as the CityCounty Park and Recreation Act of Oklahoma.

Added by Laws 1965, c. 335, § 1, emerg. eff. June 28, 1965.

§191002.  Purpose  Commission created.

The purpose of this act is to foster and promote the establishment, maintenance and operation of citycounty park and recreation systems in order to give all of the citizens of the counties affected hereby equal access to a comprehensive system of recreational facilities.  It is the policy of the state to encourage the formation of such cooperative park and/or recreation systems to the end of avoiding unnecessary duplication in the maintenance and operation of public recreational facilities.

In order to make adequate recreational services available to the residents of the more densely populated counties of this state, to provide for the most efficient development of recreational facilities for such counties and to provide for each of such counties a citycounty park and recreation system, there is hereby created in each such county which avails itself of the provisions of this act a citycounty park and recreation commission, with the powers and duties set out in this act.

Added by Laws 1965, c. 335, § 2, emerg. eff. June 28, 1965.

§191003.  Counties authorized to act  Contract with cities  Resolution of necessity.

Notwithstanding the provisions of any general, special or local law, or of any charter, ordinance, rule or regulation, any county of the state having within its boundaries a city having not less than one hundred thousand population, according to the last or any succeeding Federal Decennial Census, is hereby authorized to avail itself of the provisions of this act and to combine its funds with the funds of such city to be expended for the purposes herein set forth.  The board of county commissioners of any such county in this state is hereby authorized to contract with the governing body of any such city, as herein provided, for the establishment of a citycounty park and recreation system.  Provided however, that before exercising the authority and power to contract for the purposes herein stated any city or county having a duly created and existing city or county park and/or recreation board or authority as the case may be, a resolution of necessity must first be adopted by any such city or county park and/or recreation authority.

Added by Laws 1965, c. 335, § 3, emerg. eff. June 28, 1965.

§191004.  Commission membership  Tenure  Vacancies  Compensation  Expenses.

The citycounty park and recreation commission shall consist of eleven (11) members.  Five of the members shall be appointed by the mayor of the city subject to approval of the governing body thereof.  Four of the members shall be appointed by the board of county commissioners.  The mayor of the city and the chairman of the board of county commissioners shall be members of the commission and shall be entitled to vote on all matters.  The initial appointments by the city shall designate two members to serve a term of three (3) years, two members to serve a term of two (2) years, and one member to serve a term of one (1) year.  The initial appointments by the county shall designate one member to serve a term of three (3) years, two members to serve a term of two (2) years, and one member to serve a term of one (1) year.  Provided, that the terms of such initial appointees and the terms of all future appointees of both the city and county shall terminate July 31 of that year in which they expire, regardless of the calendar date when such appointments are made.  Subsequent appointments of either the city or the county shall be for threeyear terms, except in the case of an appointment to fill a vacancy in the membership of the commission, which latter appointment shall be for the balance of the unexpired term of the member whose death, resignation, or removal has created the vacancy.  Members shall not be eligible to succeed themselves after serving two consecutive terms.  A member of such commission once qualified can thereafter be removed only for misconduct or neglect of duty during his term of office after notice and hearing before the governing board that appointed him.  All members of the commission shall serve thereon without compensation.  Expenses which are incurred by members pursuant to prior specific authorization by the board of county commissioners and the governing body of the city shall be reimbursed, provided, that expenses incurred for transportation, meals and lodging shall be reimbursed only if incurred in connection with authorized travel outside the county.

Added by Laws 1965, c. 335, § 4, emerg. eff. June 28, 1965.

§191005.  Chairman  Meetings  Quorum  Fee schedule  Financial assistance.

The commission shall elect its chairman from the appointed members and fill such other offices as its bylaws may establish.  The term of the chairman shall be one year.  The commission shall hold at least one meeting each month and all meetings shall be open to the public.  It shall adopt rules for the transaction of business and keep a record of its functions and activities, which record shall be a public record.  Six commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the commission.  The commission may establish a schedule of fees to cover various services rendered and may also contract with other persons and agencies for such services as it may require, including private legal counsel and private auditing service, within the limits of its appropriations, and may incur necessary expenses.  The commission may contract for, receive, and utilize any grants or other financial assistance from the United States or from any other source, public or private, in furtherance of its functions; may incur necessary expenses in obtaining said grants and/or financial assistance, within the limits of its appropriations; and shall receive and disburse such grants and/or other financial assistance in such manner as may be agreed upon by the governing body of the city and board of county commissioners.

Added by Laws 1965, c. 335, § 5, emerg. eff. June 28, 1965.

§191006.  Director.

The commission shall appoint a director of the citycounty park and recreation commission on the basis of merit and experience.  Such director shall be a graduate of an accredited college or university in the field of landscape architecture, horticulture, park management, recreation or related field or shall have had a minimum of ten years' experience in park management, recreation, landscape architecture, horticulture or related fields.  The director shall serve at the discretion of the commission.  The director may appoint and remove staff members and other employees, subject to the approval of the commission.  The appointment and compensation of the director and other staff members shall all be subject to the approval of the governing body of the city and the board of county commissioners.

Added by Laws 1965, c. 335, § 6, emerg. eff. June 28, 1965.

§191007.  Annual budget, contributions and expenditures  Tax levy.

It shall be the duty of the commission to prepare an annual budget which shall be subject to the approval of the governing body of the city and the board of county commissioners.

Each county and city establishing a citycounty park and recreation system, as herein provided, at the beginning of each fiscal year or as soon thereafter as may be practicable, shall agree upon the necessary contributions to be made by each for the establishment, operation and maintenance of the citycounty park and recreation system, appropriate such funds as may be agreed upon, and combine said funds with funds from any other source.  Periodically, as may be agreed upon, the city and county shall contribute their appropriated funds to a common fund upon claims therefor being filed by the commission with the governing body of the city and with the board of county commissioners.  After approval of the claims, the contributions shall be made by warrants, issued by the appropriate officers and made payable to the city treasurer or county treasurer, as may be agreed upon by the city and county.  Said common fund shall be maintained as a depository account with either the city treasurer or county treasurer, as may be agreed upon, and shall be disbursed upon vouchers drawn by such officer or employee of the commission as may be agreed upon by the city and county.  Said vouchers shall be issued only in payment of claims which have been executed in the manner prescribed by law for claims against the county or the city, and after such claims have been approved by the governing body of the city and the board of county commissioners, and before delivery to the payee, shall be registered with the city treasurer or county treasurer, as the case may be.

The officer or employee of the commission designated by the city and county to draw vouchers in payment of such claims shall be bonded in an amount as may be required by the city and county, but not less than Twenty Thousand Dollars ($20,000.00).  The designated officer or employee shall be governed by the same statutory provisions relating to depository accounts as apply to county officials generally.  Nothing contained herein shall be construed as exempting from the application of the general statutes relating to appropriations the funds contributed by the city and county to this common fund.

Income of the citycounty park and recreation system from fees, sales of personal property, and other miscellaneous sources, excluding income from sales of real property, shall not be considered general revenue of either the city or the county.  It shall be deposited promptly with the city treasurer or the county treasurer, as the case may be, and shall be credited directly to the depository account of the commission without appropriation.  Income from this source shall constitute a revolving fund which shall not be subject to fiscal limitations and which may be expended by the commission for the replacement or repair of recreation equipment and other personal property other than motor vehicles.

The board of county commissioners of any county availing itself of the provisions of this act may provide for the erection of buildings or other structures for recreational purposes or functions by providing for a tax levy therefor under the provisions of Article X, Section 10 of the Constitution of the State of Oklahoma.

Added by Laws 1965, c. 335, § 7, emerg. eff. June 28, 1965.

§191008.  Powers of commission.

Every citycounty park and recreation commission created by this act shall have all the powers necessary or convenient for the accomplishment of the purpose and provisions hereof, including, in addition to others herein granted, the following powers, all of which shall be exercised subject to approval by the governing body of the city and the board of county commissioners:

(a) To establish a citycounty park and/or recreation system including, but not limited to, in combination or singly, facilities as parks, parkways, playgrounds, playfields, swimming pools, stadiums, social or community centers, arboreta, botanical gardens, conservatories, museums, preserves, wildlife areas, zoological gardens, other recreation areas and areas of scenic, historic or archaeologic interest, and lands reserved for flood conditions for impounding runoff water or for other conservation purposes.

(b) To adopt such rules and regulations for the operation of the recreation system as may be deemed necessary or expedient.

(c) To purchase, lease, or otherwise acquire land or buildings or portions of buildings for recreation purposes.

(d) To erect, maintain, and operate public recreation buildings or facilities at one or more places within or beyond the corporate limits of any county, city, town or school district in the recreation system.

(e) To accept transfer of any existing public recreation facility or facilities by lease or other conveyance.

(f) To acquire by purchase or otherwise equipment and other personal property customarily used in the operation of public recreation facilities, including necessary motor vehicles.

(g) To sell and dispose of personal property acquired by purchase or other means when by proper resolution the commission finds that said property is not needed for recreation purposes.

(h) To accept, hold, and convey legal title to interests in real property in the name "CityCounty Park and Recreation Commission of _______ County", which shall be its official name.  Deeds or other conveyances of said interests in real property shall be executed for and on behalf of the commission by the chairman and shall be attested by the secretary, only after authorization by resolution of the governing body of the city and the board of county commissioners.

(i) To accept or in its discretion to decline donations tendered to the citycounty park and/or recreation system.

Added by Laws 1965, c. 335, § 8, emerg. eff. June 28, 1965.

§191009.  Bringing in other cities, towns or school districts.

The governing body of any other city, town or school district in a county in which a citycounty park and/or recreation system has been established is authorized to contract with the citycounty park and recreation commission, subject to the approval of the governing body of the city and the board of county commissioners, to bring such other city, town or school district into the citycounty park and/or recreation system, upon such terms as may be mutually agreed upon, and for that purpose may lease to the citycounty park and recreation commission any recreational facilities or property which such other city, town or school district may own, may include in its annual budget appropriations for participation in the citycounty park and/or recreation system, and shall pay over to the citycounty park and/or recreation system funds so appropriated, which funds shall be combined with the funds of the city and county and expended in the same manner as herein provided for the expenditure of such funds.

Added by Laws 1965, c. 335, § 9, emerg. eff. June 28, 1965.

§191010.  Retirement system  Workers' compensation.

If, pursuant to the provisions of Chapter 37 of Title 11 of the Oklahoma Statutes or of any statute supplemental thereto or of any charter provision of the city, a retirement system is established for the employees of the city, the employees of the citycounty park and/or recreation system may be included in that retirement system on the same basis applicable to employees of the city, if the commission so recommends and the board of county commissioners and the governing body of the city approve.  Nothing otherwise provided by law shall operate to prohibit the appropriation of county funds for the payment of the county's pro rata share of the contribution to be made to the retirement fund on behalf of the employees of the citycounty park and/or recreation system.  The citycounty park and recreation commission may, from funds appropriated for its use and operation, procure and make available coverage for its employees under the Workers' Compensation Act either by purchase of insurance or by contract or plan of self insurance.

Added by Laws 1965, c. 335, § 10, emerg. eff. June 28, 1965.

§191011.  Act as cumulative.

This act is intended to be cumulative and in addition to any other law heretofore passed on recreational facilities and shall not repeal any law on this subject.

Added by Laws 1965, c. 335, § 11, emerg. eff. June 28, 1965.

§19-1051.  Repealed by Laws 1989, c. 130, § 2.

§19-1052.  Repealed by Laws 1989, c. 130, § 2.

§19-1053.  Repealed by Laws 1989, c. 130, § 2.

§19-1054.  Repealed by Laws 1989, c. 130, § 2.

§19-1055.  Repealed by Laws 1989, c. 130, § 2.

§19-1056.  Repealed by Laws 1989, c. 130, § 2.

§19-1057.  Repealed by Laws 1989, c. 130, § 2.

§19-1058.  Repealed by Laws 1989, c. 130, § 2.

§19-1059.  Repealed by Laws 1989, c. 130, § 2.

§19-1060.  Repealed by Laws 1989, c. 130, § 2.

§19-1061.  Repealed by Laws 1989, c. 130, § 2.

§19-1062.  Repealed by Laws 1989, c. 130, § 2.

§19-1063.  Repealed by Laws 1989, c. 130, § 2.

§19-1064.  Repealed by Laws 1989, c. 130, § 2.

§19-1065.  Repealed by Laws 1989, c. 130, § 2.

§19-1066.  Repealed by Laws 1989, c. 130, § 2.

§19-1067.  Repealed by Laws 1989, c. 130, § 2.

§19-1068.  Repealed by Laws 1989, c. 130, § 2.

§19-1069.  Repealed by Laws 1989, c. 130, § 2.

§19-1070.  Repealed by Laws 1989, c. 130, § 2.

§19-1071.  Repealed by Laws 1989, c. 130, § 2.

§19-1072.  Repealed by Laws 1989, c. 130, § 2.

§19-1073.  Repealed by Laws 1989, c. 130, § 2.

§19-1074.  Repealed by Laws 1989, c. 130, § 2.

§19-1075.  Repealed by Laws 1989, c. 130, § 2.

§19-1076.  Repealed by Laws 1989, c. 130, § 2.

§19-1077.  Repealed by Laws 1989, c. 130, § 2.

§191101.  Authorization to establish countywide programs  Financing.

The board of county commissioners of any county may, by resolution, provide for the establishment of a countywide economic development program and may provide for the financing thereof from the county general fund.  After the passage of said resolution by the board of county commissioners, the county excise board shall annually appropriate an amount up to and not to exceed onehalf mill on the dollar of the proceeds of the ad valorem tax levy in such county for the establishment and operation of a countywide economic development program.  The amount of any such appropriation not expended at the end of the fiscal year shall revert to the county general fund.

Added by Laws 1968, c. 164, § 1.  Amended by Laws 1969, c. 80, § 1, emerg. eff. March 18, 1969.

§191102.  Purposes for which funds may be expended.

Any such county establishing an economic development program under this act may utilize the funds herein authorized to conduct studies and prepare comprehensive plans for its future economic growth and development; to inventory the services, facilities and resources of the entire county; to promote, stimulate and encourage the growth and development of the agriculture, commerce and industry of the county as a whole, in order to achieve maximum utilization of its human, economic and natural resources and tourist attractions; to foster and promote industrial climate and payroll; to otherwise promote the general economic welfare and prosperity of the area; and to enter into a professional services contract to employ an executive director for the economic development program as provided for in Section 2 of this act.

Added by Laws 1968, c. 164, § 2.  Amended by Laws 1969, c. 80, § 2, emerg. eff. March 18, 1969; Laws 1989, c. 158, § 1, emerg. eff. May 8, 1989.

§191103.  Advisory committee  Duties and responsibilities.

After the passage of said resolution the board of county commissioners shall create a county economic development advisory committee of not less than five (5) nor more than fifteen (15) members, which shall be representative of the various private and public interests and political subdivisions within the county.  It shall be the duty and responsibility of the advisory committee to meet and select from their members a chairman, vicechairman and secretary, and to meet as often as the committee deems necessary to prepare for recommendation to the board of county commissioners an annual budget and for further advice and recommendation for carrying out the purposes of this act.

Added by Laws 1968, c. 164, § 3.  Amended by Laws 1969, c. 80, § 3, emerg. eff. March 18, 1969.

§191103.1.  Executive director  Contract for services  Salary.

Any county establishing an economic development program may contract for the services of an executive director for the program.  The executive director shall be employed by and serve at the pleasure of the board of county commissioners; provided, said employment shall be renewed on an annual basis.  The salary of the executive director shall be in an amount set by the board of county commissioners; provided, travel and per diem shall be paid in accordance with the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  The provisions of this section shall not apply to counties with a population of more than four hundred thousand (400,000) persons.

Added by Laws 1989, c. 158, § 2, emerg. eff. May 8, 1989.

§191104.  Cooperation with other counties, agencies, etc.

Any two or more counties may jointly and cooperatively undertake programs to promote the growth and development of the industrial payroll of the area or region in which such counties are located, and any county may likewise cooperate with political subdivisions of the county and with other public or private nonprofit agencies to achieve the purposes set forth in this act, including the development of intergovernmental public trusts organized under Title 60 of the Oklahoma Statutes, whose membership shall represent equally the counties and political subdivisions in the area or region.

Added by Laws 1968, c. 164, § 4.  Amended by Laws 1969, c. 80, § 4, emerg. eff. March 18, 1969; Laws 1989, c. 158, § 3, emerg. eff. May 8, 1989.

§191201.  Short title.

This act may be cited as the "Rural Ambulance Service Districts Act."

Added by Laws 1974, c. 86, § 1, emerg. eff. April 19, 1974.

§191202.  Definitions.

As used in this act unless the context clearly requires otherwise:

1.  "District" means a public ambulance service district created pursuant to this act;

2.  "Board" means the governing body of a district;

3.  The terms "board of county commissioners" and "county clerk" shall mean, respectively, the board of county commissioners and county clerk of the county in which the greatest portion of the territory of any proposed district is located;

4.  "Rural resident" means any natural person, including persons residing in a municipality of eight thousand five hundred (8,500) persons or less, residing in the rural area located within the boundaries of the district; and

5.  "Rural area" means any area lying outside the corporate limits of any municipal corporation and includes any areas of open country, unincorporated communities and, with the consent of the governing body thereof by ordinance duly adopted, may include the area within the corporate limits of any municipality having a population of less than eight thousand five hundred (8,500) persons according to the latest Federal Decennial Census, when said municipality is one of the petitioners for creation of a district or for the annexation of additional area as provided by Section 13 of this act; provided, further, that when a district is totally within the municipal city limits of a city with eight thousand five hundred (8,500) population or less, the board of directors of the district shall be the governing body of the town.  Provided, further, that when the city or town with a population of eight thousand five hundred (8,500) or less is a party to a district, at least one member of the board of directors shall be a resident of such participating city or town.

Added by Laws 1974, c. 86, § 2, emerg. eff. April 19, 1974.

§191203.  Authorization to create districts.

Public rural ambulance service districts may be organized under this act for the purpose of developing and providing adequate rural ambulance services to meet the needs of rural residents within the territory of the district.  The board of county commissioners of each county in this state shall have power and it shall be their duty, upon a proper petition being presented, to incorporate and order the creation of such district in the manner provided for in this act.

Added by Laws 1974, c. 86, § 3, emerg. eff. April 19, 1974.

§191204.  Petition for creation of district  Contents.

A.  Any two (2) or more rural residents may file with the county clerk a petition addressed to the board of county commissioners praying for the incorporation of a district under the provisions of this act.  The petition shall give a legal description of the area which the petitioners propose to be incorporated into the proposed district and shall state:

1.  That the rural residents within such territory are without adequate ambulance service to meet their needs;

2.  That the installation, maintenance and operation of an ambulance service is necessary to serve rural residents of the district; and

3.  That such service will be conducive to and will promote the public health, safety and welfare.

B.  Attached to said petitions shall be an accurate map or plat of the proposed area to be embraced within the district showing the location of said area by reference to sections or portions thereof and the township and range wherein the same are located.

Added by Laws 1974, c. 86, § 4, emerg. eff. April 19, 1974.

§191205.  Notice and hearing.

A.  Whenever a petition as provided in the preceding section is filed with the county clerk, he shall thereupon give notice to the county commissioners of the filing and pendency of said petition, whereupon the county commissioners shall forthwith enter their order setting a public hearing upon said petition for a day certain and directing the county clerk to give notice of said hearing by legal publication for two (2) consecutive weeks in a newspaper published in each county containing any area embraced within the boundaries of the proposed district.  Such newspapers shall have a general circulation in the county of publication.  Provided, however, if there is a county in which there is no newspaper of general circulation published, notice of such hearing shall be given by posting in five (5) public places within said county, one of which shall be the county courthouse.

B.  Such notice shall contain: a brief and concise statement describing the purpose of such hearing, a description of the area to be embraced within said district; a notice to all persons residing, and incorporated municipalities, within the proposed district that they may appear upon the date and at the time and place of said hearing to show cause, if any there be, why said petition should not be granted; and a notice to all rural residents of the proposed district that, if said district shall be ordered created, immediately following the entry of the order creating said district an organizational meeting to elect a board of directors and officers and to adopt bylaws will be held.  In addition, the county clerk shall, at least ten (10) days before the date fixed for said hearing, give or send by registered or certified mail notice thereof to each of the petitioners.

Added by Laws 1974, c. 86, § 5, emerg. eff. April 19, 1974.

§191206.  Determination by board  Declaration of incorporation.

A.  At the time and place set for the hearing and consideration of the petition, it shall be the duty of the board of county commissioners to determine:

1.  Whether proper notice of the hearing has been given as required by Section 5 of this act;

2.  Whether the rural residents of the area described in the petition are without adequate ambulance service to meet their needs;

3.  Whether the installation, maintenance and operation of such ambulance service is necessary to serve rural residents of the district;

4.  Whether such ambulance service will be conducive to and will tend to promote the public health, safety and welfare; and

5.  The area which should be included in the district.

B.  If, upon such consideration, it shall be found that such petition is in conformity with the requirements of this act, and that such a district should be created the board of county commissioners shall thereupon immediately declare the area described in the petition or any part thereof to be incorporated as a district under the name of "Rural Ambulance Service District No. __________, __________ County, Oklahoma", inserting number in order of incorporation and name of county, and thereupon the district shall be a body politic and corporate and an agency and legally constituted authority of the State of Oklahoma for the public purposes set forth in this act.

C.  The board of county commissioners shall thereupon enter upon its records full minutes of such hearing, together with its order creating the rural district under said corporate name for the purposes of this act.  Such districts shall not be political corporations or subdivisions of the state within the meaning of any constitutional debt limitations, nor shall said districts have any power or authority to levy any taxes whatsoever or make any assessments on property, real or personal.

Added by Laws 1974, c. 86, § 6, emerg. eff. April 19, 1974.

§191207.  Board of directors  Bylaws.

A.  Immediately following the incorporation of the districts by the board of county commissioners, there shall be a special meeting of the residents within any such district to select from their number a board of directors and to adopt bylaws for governing and administering the affairs of the district.  The number of members of said board, not to exceed nine (9), shall be determined by a majority vote of those residents present.

B.  Those residents present at such special meeting may adopt and amend any of such proposed bylaws and may propose or adopt additional or other bylaws.  Such bylaws may be amended at any annual or special meeting of the participating members of the district.

Added by Laws 1974, c. 86, § 7, emerg. eff. April 19, 1974.

§191208.  Governing body  Meetings  Vacancies  Rules and regulations.

The board shall be the governing body of the district and shall meet annually on a date prescribed by the bylaws and at such other times as may be determined by the board or upon call by the chairman or any two (2) members of the board.  Vacancies on the board shall be filled for the unexpired term, and until such appointee's successor is elected and has qualified, by appointment by the remaining members of the board.  The board shall adopt such rules and regulations in conformity with the provisions of this act and the bylaws of the district as are deemed necessary for the conduct of the business of the district.  It shall be the duty of the secretary to cause an entry to be made upon its records showing all of its minutes, decisions and orders made pursuant to the provisions of this act.

Added by Laws 1974, c. 86, § 8, emerg. eff. April 19, 1974.

§191209.  Powers of district.

A.  Every district incorporated hereunder shall have perpetual existence, subject to dissolution as provided by this act, and shall have power:

1.  To sue and be sued, complain and defend, in its corporate name;

2.  To adopt a seal which may be altered at pleasure, and to use it, or a facsimile thereof, as required by law;

3.  To acquire by purchase, lease, gift or in any other manner, and to maintain, use and operate any and all property of any kind, real, personal or mixed, or any interest therein; and to construct, erect, purchase, lease as lessee and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange and mortgage buildings, equipment, apparatus and facilities necessary to serve the residents of the district;

4.  To borrow money and otherwise contract indebtedness for the purposes set forth in this act, and, without limitation of the generality of the foregoing, to borrow money and accept grants from the federal government or from any corporation or agency created or designated by the federal government and, in connection with such loan or grant, to enter into such agreements as the federal government or such corporation or agency may require; and to issue its notes or obligations therefor, and to secure the payment thereof by mortgage, pledge or deed of trust on all or any property, assets, franchises, rights, privileges, licenses, rightsofway, easements or revenues of the said district;

5.  To make bylaws for the management and regulation of its affairs;

6.  To appoint officers and employees, to prescribe their duties and to fix their compensation; and to employ such common and skilled labor and professional and other services as may be necessary to carry out the purpose of the district;

7.  To sell or otherwise dispose of any property of any kind, real, personal or mixed, or any interest therein, which shall not be necessary to the carrying on of the business of the district;

8.  To make any and all contracts necessary or convenient for the exercise of the powers of the district;

9.  To do and perform all acts and things, and to have and exercise any and all powers as may be necessary, convenient or appropriate to effectuate the purposes for which the district is created;

10.  To enter into contracts with the federal government, or any agency thereof, or the State of Oklahoma, or any political subdivision or agency thereof, for the construction, operation and maintenance of needs and demands of the district;

11.  To enter into contracts jointly with any other district, municipality, city or town, the State of Oklahoma, the federal government, or any other governmental agency, or any of them, for the purpose of purchasing, constructing, acquiring and operating ambulance facilities or services;

12.  To determine and collect charges for services performed by the district.

B.  The board of directors shall, on or before July 1 of each year, file with the county clerk of each county in which any part of said district is located, an annual report for the preceding calendar year.  Such report shall list all monies received and all monies disbursed during said calendar year.  Said report shall also specify any and all indebtedness outstanding at the end of the calendar year.

Added by Laws 1974, c. 86, § 9, emerg. eff. April 19, 1974.

§191210.  Proportionate payment of costs.

A.  Each county in which any of the area of a district is located shall pay its proportionate share of the cost of the district, based on the ratio which that part of the population of such district residing in the county bears to the total population of the district.  Such cost shall be paid from the county treasury, but shall not exceed the equivalent of one (1) mill on each dollar of valuation in the district.

B.  Any incorporated town or city that is a party to the district shall pay a proportionate share of the cost of the district, based on the ratio which that part of the population of such district residing in the town or city, bears to the total population of the district.

C.  Such cost shall include so much of the following as is not paid from revenues of the district:

1.  All operating and maintenance expenses necessary or desirable for the prudent conduct of affairs of the district and the principal of and interest on the obligations issued or assumed by the district in the performance of the purposes for which it was organized; and

2.  Adequate reserves for the retirement of indebtedness, maintenance and other purposes necessary and expedient to meeting all obligations of the district.

D.  Any revenue received by the district shall be devoted, first, to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations and, thereafter, to such reserves for improvements, retirement of indebtedness, new construction, depreciation and contingencies as the board of directors may from time to time prescribe.

Added by Laws 1974, c. 86, § 10, emerg. eff, April 19, 1974.

§191211.  Annexation of additional area.

Area outside the boundaries of any district which can be served by the facilities of the district may be annexed to such district.  Any two (2) or more residents of such area shall file a petition for annexation with the county clerk addressed to the board of county commissioners, which shall give the legal description of the area which the petitioners propose to be annexed to such district, and shall state:

1.  The name of the district to which annexation is desired;

2.  That such area is without an adequate system; and

3.  That annexation to said district will be conducive to and will promote the public health, safety and welfare of rural residents in the area.

Added by Laws 1974, c. 86, § 11, emerg. eff. April 19, 1974.

§191212.  Notice of annexation petition.

Notice shall be given, as provided in Section 5, of the filing of a petition for annexation fixing the time and place of hearing.

Added by Laws 1974, c. 86, § 12, emerg. eff. April 19, 1974.

§191213.  Hearing and determination of annexation petition.

At the time and place set for the hearing and consideration of the petition, the board of county commissioners shall ascertain whether proper notice has been given and whether the statements contained in the petition are true.  If true, and if a majority of the members of the board of the district to which annexation is desired do not object to such statement, the board of county commissioners shall enter into its minutes such findings and shall set forth in said minutes a description of the new boundaries of such district.  Thereafter, residents within the annexed territory shall be entitled to ambulance service.

Added by Laws 1974, c. 86, § 13, emerg. eff. April 19, 1974.

§191214.  Terms of board members  Annual meetings of residents.

The term of office of every member elected to an original board shall be until the date of annual meeting of the residents of the district of either the first, second or third year following the year of the incorporation of the district and until their successors are elected and have qualified, and as nearly as possible the terms of an equal number of directors on any such board shall expire on each of said dates.  At each annual meeting after the year of the election of the original board members, elections shall be held to elect directors to fill any position on the board, the term of office of which has expired, and any director so elected shall hold office for a term of three (3) years and until his successor is elected and has qualified.  For the purpose of election of board members and for such other purposes as the bylaws may prescribe, annual meetings of residents shall be held by each district between January 1 and March 1 of each year following the year of incorporation of such district.  The board of directors shall cause notice of the time and place of each annual meeting and the purpose thereof to be given to each of its participating members.  Each resident present shall be entitled to a single vote.

Added by Laws 1974, c. 86, § 14, emerg. eff. April 19, 1974.

§191215.  Officers.

The board of directors shall annually elect a chairman, vicechairman, secretary and treasurer for a term of one (1) year and until a successor is elected and has qualified.

Added by Laws 1974, c. 86, § 15, emerg. eff. April 19, 1974.

§191216.  Operation and repair of equipment  Compensation  Budgets  Audits.

It shall be the duty of the chairman of the board of directors to keep in repair equipment, apparatus and other property of the district and to operate the same as directed by said board.  The chairman and all persons who may perform any service or labor as provided herein shall be paid such just and reasonable compensation as may be allowed by the board of directors and said board shall annually prepare an estimated budget for the coming year and submit such budget to the board of county commissioners for their approval.  The board of directors shall cause an annual audit of the district's records and accounts to be made, and shall make a report on said matters at each annual meeting.

Added by Laws 1974, c. 86, § 16, emerg. eff. April 19, 1974.

§191217.  Dissolution of districts.

Whenever a petition signed by threefourths (3/4) of the residents in any district organized under provisions of this act or a petition signed by all of the directors of such district is presented to the board of county commissioners and it shall appear from said petition:  that said district owns no property of any kind exclusive of records and files; that all of its debts and obligations have been fully paid; that the district is not functioning, and will probably continue to be inoperative because the board of directors is unable to obtain the necessary financing or for any other reason; the board of county commissioners shall, after such finding, issue a certificate stating the allegations in said petition as true and declaring said district dissolved, and shall make full minutes of such hearing in its journal and deliver said certificate to the secretary of said district.  The secretary of said district shall, within thirty (30) days thereafter, deliver all records and files to the county clerk, and thereupon said district shall be dissolved.

Added by Laws 1974, c. 86, § 17, emerg. eff. April 19, 1974.

§191218.  Sale of facilities and property.

A.  Whenever a district owning facilities and property desires to sell such facilities and property and become dissolved, the board of directors may adopt a resolution setting forth the proposed plan and, upon such plan being approved by threefourths (3/4) of the residents of such district present at a meeting called for that purpose, such resolution and plan may be submitted to the board of county commissioners.

B.  If approved by the commissioners, the commissioners shall thereupon authorize the board of directors to carry through said plan of sale and shall further authorize the board of directors to wind up the affairs of the district, pay all debts and expenses and distribute any excess funds to the members on an equal basis.  Thereupon the district shall be dissolved as herein provided.

Added by Laws 1974, c. 86, § 18, emerg. eff. April 19, 1974.

§191219.  Release of area from district.

A.  If it becomes apparent that certain area included within a district cannot be economically or adequately served by the services and facilities of the district, or no longer needs such services or facilities, the residents of such area may petition the county commissioners to release the area from the district.  The petition shall describe by section or fraction thereof and by township and range the area affected and be signed by all threefourths (3/4) of the residents of such area and be endorsed by the board of directors of the district.

B.  After a finding that the granting of the petition is to the best interests of the affected residents and the district, the board of county commissioners shall issue a certificate stating that the area involved is released and separated from the district.  Full minutes of the hearing shall be entered in the journal of the board of county commissioners and the certificate shall be delivered to the secretary of the district who shall, within thirty (30) days, cause the records of the district to be amended to exclude the area affected.

Added by Laws 1974, c. 86, § 19, emerg. eff. April 19, 1974.

§191220.  Tax exemption.

Districts formed hereunder shall be exempt from all excise taxes of whatsoever kind or nature and, further, shall be exempt from payment of assessments in any general or special taxing district levied upon the property of said district, whether real, personal or mixed.  Any and all securities and evidences of indebtedness issued by a district created pursuant to this act and the income interest and capital gains thereon shall not be subject to the income tax laws of this state and persons owning or holding said securities and evidences of indebtedness or their heirs, devisees, successors or assigns shall not be required to pay to the State of Oklahoma income tax upon the profits and capital gains upon said securities and evidences of indebtedness.

Added by Laws 1974, c. 86, § 20, emerg. eff. April 19, 1974.

§191221.  Consolidation of districts.

A.  Two (2) or more districts organized under this act may be consolidated into a single district by complying with the procedures prescribed in this section.

B.  The proposal for consolidation shall be prepared in written form and shall set forth in detail the reasons for consolidation and and the advantages which would accrue to each district from the proposal.  The written proposal shall be considered and acted upon by the board of directors from each district affected at a duly called meeting.  If the board of directors of each district approves the proposal by resolution, the proposal shall then be submitted to a vote of the residents of each district present at a regular or special meeting.  If the consolidation proposal is not approved by such residents of each district affected such districts may not be consolidated.

C.  If the proposal is approved by such residents of each district, the boards of directors of the districts desiring to be consolidated shall join in filing a petition, addressed to the board of county commissioners having jurisdiction as provided by this section, for a hearing to consolidate such districts into a single district.  Said petition shall set forth the necessity for such consolidation of two (2) or more districts, and that the consolidation of said districts shall be conducive to the public health, safety and welfare, and the purposes for which the districts were organized.  The consolidation proposal as approved by the residents and the boards of directors of each district shall be attached to the petition as exhibits.

D.  If the districts seeking consolidation are situated in one county, the petition shall be filed with the county clerk of said county, and the board of county commissioners of said county shall have jurisdiction to hear and determine the petition.

E.  If the districts seeking consolidation are situated in different counties the petition shall be filed with the county clerk of the county in which the greatest portion of the area of the proposed consolidated district is located, and the board to determine the question of consolidation shall consist of the board of county commissioners from each of the counties, and a majority of the combined boards shall be necessary to render a decision.

F.  Upon receipt of said petition, the county clerk shall thereupon give notice to the board or boards of county commissioners of the filing and pendency of said petition, whereupon the county commissioners of the county wherein the petition is filed shall enter its order setting hearing, and giving notice of the hearing, all in accordance with the provisions of this act for the creation of districts in the first instance.  After the hearing, should the board find that the averments of the petition are true and that said districts, or any of them, should be consolidated, the board shall enter its order directing the consolidation of the districts.  The order shall set forth the corporate name of the consolidated district under the name of "Consolidated Rural Ambulance Service District No. __________, __________ County(ies), Oklahoma."  The order shall further provide that the consolidated district shall assume and become legally liable for all of the obligations of the districts consolidated into the single district.

G.  Following the entry of said order, an organizational meeting of the combined residents of each of the districts shall be held for the purpose of electing directors and officers and adopting bylaws.  This organizational meeting shall be held in accordance with the provisions pertaining to the creation and organization of districts.

H.  From any order of the board, an appeal may be taken in the manner as provided for appeals from decision of the board of county commissioners.  All legal proceedings already instituted by or against any district involved in a consolidation proceeding may be revived and continued by or against the consolidated district by an order of the court substituting the name of such consolidated district.

Added by Laws 1974, c. 86, § 21, emerg. eff. April 19, 1974.

§191230.  Change of grade of road, street, etc.  Permanent improvement  Powers of commissioners.

Any board of county commissioners in the State of Oklahoma is hereby empowered, within the unincorporated limits of the county, to establish and change the grade of any road, street, avenue, lane, alley, or other public place, and to permanently improve the same by grading, paving, constructing, macadamizing, chatting or graveling, curbing, guttering, draining and otherwise improving the same, including the installation of the necessary manholes, catch basins, inlets and drainage pipes and storm sewers with necessary connections thereto for the purpose of providing for the adequate disposition of surface water falling on such improvements or carried thereon, and to make all necessary connections, whenever the public necessity may require such improvements.

Added by Laws 1978, c. 208, § 2, eff. Jan. 1, 1979.

§191231.  Compensation of abutting record title holders  Failure to compensate.

No change of any grade previously established by such county shall be made without making due compensation to the record title holders of abutting property for any damage caused by such grade change to the permanent improvements erected on said property with reference to the grade previously established.  The failure to make such compensation shall in no way invalidate such assessments on the property chargeable with such assessments as provided in Section 1240 of this title.

Added by Laws 1978, c. 208, § 3, eff. Jan. 1, 1979.  Amended by Laws 1984, c. 43, § 1, emerg. eff. March 27, 1984.

§191232.  Plans and specifications for improvements  Resolution  Assessment plat  Cost estimates - Protests - Assessment roll.

When the board of county commissioners deems it necessary to construct a project, grade, pave, macadamize, chat, gravel, curb, gutter, drain, or otherwise improve any road, street, alley, avenue, lane, or any part thereof, which has been established, within the unincorporated area of such county, it shall, by resolution, require the county engineer, or if there is no county engineer, a licensed engineer whose services have been contracted for, as provided by law, to prepare preliminary plans which shall include a typical section of the contemplated work or improvement, type or types of material, approximate thicknesses and widths, a preliminary estimate of the cost of such improvement, together with the cost of any improvements or draining connections directly chargeable to the property, and an assessment plat showing the area to be assessed.  The resolution may provide for one or more types of construction, and the engineer shall separately estimate the cost of each type of construction.  Each estimate may be in a lump sum or by unit prices, whichever seems most desirable to said engineer, for the complete improvement.  The estimate shall also include the cost of advertising, appraising, engineering, and such other expense or contingencies, including attorneys and fiscal agents fees which in the judgment of such engineer are necessary or essential to the completion of such work or improvement and the payment of the cost thereof.  Should more than one road, street, avenue, alley, lane, public place, or part thereof, be included in such resolution, separate estimates as to each shall be made, and any protest or objection shall be made and considered separately.  For the purpose of protest in accordance with Section 1234 of this title, disconnected parts of the same street shall be treated as separate streets.

The resolution shall also require the county assessor to prepare a preliminary assessment roll based on the cost estimates of the preliminary plans and the assessor's estimate of the apportionment of benefits to the respective lots or tracts of land.

Added by Laws 1978, c. 208, § 4, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 1, operative July 1, 1983.

§191233.  Consulting engineer - Bond attorneys' or fiscal agents' services.

The board of county commissioners shall have authority to contract for the services of consulting engineers to prepare the necessary surveys, plans, plats, profiles, estimates, and all other details for said work or improvements and to supervise said work.  The consulting engineer may be a person, firm, or corporation, resident in or outside of the State of Oklahoma, duly registered as an engineer in the State of Oklahoma.  The board of county commissioners shall have authority to contract for the services of bond attorneys or fiscal agents to prepare and sell the bonds of the assessment district as provided for by law.  These services shall include the preparation of documents and transcripts, printing, advertising, appraising, delivering, and such other expenses as may be necessary to issue and to sell bonds of the assessment district.

The compensation for the engineering services shall not exceed the guidelines established by the Oklahoma Society of Professional Engineers.  The compensation for the bond attorneys and fiscal agents shall be consistent with statutes prescribing fees for similar services for general obligation bonds issued by cities and counties.  The county shall provide for the payment of such services and expenses from the assessments to be levied against the property as part of the cost of the improvements or from available county road funds.

Added by Laws 1978, c. 208, § 5, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 2, operative July 1, 1983.

§191234.  Notice to affected record title holders  Protests.

A.  Any county creating a road improvement district pursuant to the provisions of Sections 1230 through 1262 of this title, except as provided for in Section 1236 of this title, shall provide notice to the affected record title holders of private property and an opportunity to protest against said improvements.  Any number of roads, streets, avenues, lanes, alleys, or other public places, or parts thereof, to be improved may be included in one notice.  Any protest or objection shall be made and considered separately as to each road, street, avenue, lane, alley, or other public place, or parts thereof.  For purposes of protest in accordance with this section, disconnected parts of the same street shall be treated as separate streets.

B.  Upon the filing of said plans, plat, typical section, and preliminary estimate of the cost of such work or improvements with the county clerk, the board of county commissioners shall examine the same and, if found satisfactory, shall by resolution adopt and approve the same and declare the improvement necessary to be done.  Said resolution shall be published in six consecutive issues of a daily newspaper or two consecutive issues of a weekly newspaper published in the county and having a general circulation within the county.  The resolution shall provide that the record title holders of more than forty percent (40%) of the area of land liable to assessment to pay for the improvement of any road, street, avenue, lane, alley, or other public place, or part thereof, choosing to protest such road improvement shall file with the county clerk of said county their protest in writing against the improvement within fifteen (15) days after the last publication of the resolution.  If such protest is not filed within the specified period, the county shall have the power to cause such improvements to be made and to contract for such improvements and to levy assessments for the payment of such improvements.  Any number of roads, streets, avenues, lanes, alleys, or other public places, or parts thereof, to be improved may be included in one resolution.  After any road, street, avenue, lane, alley, or other public place, or part thereof, has been protested by the record title holders of more than forty percent (40%) of the land liable to assessment for such improvement, the board of county commissioners of said county shall not include the same in proceedings pursuant to the provisions of Sections 1230 through 1262 of this title for a period of six (6) months except upon petitions as provided by Section 1236 of this title.

C.  If sufficient protests are filed as to any one or more of such roads, streets, avenues, lanes, alleys, or other public places, or parts thereof, the same shall be eliminated from said proceedings, but the other roads, streets, avenues, lanes, alleys, or other public places, or parts thereof, as to which sufficient protests have not been filed shall not be affected thereby.  The provisions of this subsection shall not apply to any development pursuant to the provisions of Section 1236 of this title.

D.  Any person, firm, corporation, administrator, or guardian holding the title to said lands liable to assessment may enter a protest or objection.

E.  The finding of the board as to the sufficiency or insufficiency of the protest shall be conclusive and binding for all purposes and against all persons.  The board shall have the power to have hearings on said protest and compel the attendance of witnesses under oath to determine the sufficiency of said protest.  No action or suit to question the findings of the board on the sufficiency of said protests shall be commenced later than fifteen (15) days after such finding.  Not less than ten (10) days before the hearing the county clerk shall notify each record title holder of lots or tracts of land within said district as shown by the current ownership rolls prepared and certified by the county clerk within sixty (60) days last preceding the date of the notification in the following manner:

1.  By mailing a postal card directly to said record title holder at his lastknown address as shown by the ownership roll, notifying said record title holder of the initiation of proceedings and advising him that his property will be liable to assessment and referring him to the issues of the newspaper in which the resolution is or will be published.  If titles to several tracts appear to be held by the same person, all may be included in the same notification; or

2.  In lieu of the mailing of a postal card, the county clerk may mail to each record title holder a copy of the newspaper publication.

Proof of the notification given shall be made by certificate of the clerk which shall be filed in his office.  Failure of any one of said record title holders to receive said notification shall not invalidate any of the proceedings made pursuant to the provisions of this section.

Added by Laws 1978, c. 208, § 6, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 2, operative July 1, 1983; Laws 1984, c. 43, § 2, emerg. eff. March 27, 1984.

§191235.  Contest of improvement.

Any record title holder of property or other person interested in such proposed improvement shall have the right to institute an action to contest the action of the board of county commissioners of such county in adopting and approving the plans, plats, typical sections, or estimates filed by the engineer in the district court of the county in which a road improvement district is located at any time not later than fifteen (15) days after publication of the resolution provided for in Section 1234 of this title.  Any suit instituted after the expiration of said fifteen (15) days shall not be maintained to question such plans, plats, typical sections, or estimates and the record title holders of property liable for assessment shall be deemed to have waived all objections to such proposed improvement.

Added by Laws 1978, c. 208, § 7, eff. Jan. 1, 1979.  Amended by Laws 1984, c. 43, § 3, emerg. eff. March 27, 1984.

§191236.  Petition for improvement  Sufficiency.

If the record title holders of more than sixty percent (60%) of the area of the land liable to assessments for any improvement petition the county commissioners of such county for the improvement of any road, street, alley, lane, or avenue, or part thereof, not less than six hundred (600) feet in length, the petition shall describe the character of the improvement desired, the width of the same, and the materials preferred by the petitioners for such improvement.  The petition shall show the petitioners are the record title holders of the land liable for assessment and shall include a plat of the area to be assessed which shows the area of each parcel of land to be assessed on a pro rata basis of the entire area to be assessed, the preliminary plans, typical sections, and estimates.  The notice providing for determining the necessity of such improvements shall not be published as provided in Section 1234 of this title.

The finding of the board of county commissioners as to the sufficiency of any such petition shall be conclusive and binding for all purposes, including prohibiting protest or objection to such improvement, and against all persons.  The board shall have the power to have hearings on said petition and compel the attendance of witnesses under oath to determine the sufficiency of said petition, and no action or suit to question the findings of the board on the sufficiency of said petition shall be commenced later than fifteen (15) days after such finding.  Upon finding the petition sufficient, the board shall cause such improvements to be made in accordance with the prayer of said petition as nearly as may be practicable.

Added by Laws 1978, c. 208, § 8, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 4, operative July 1, 1983; Laws 1984, c. 43, § 4, emerg. eff. March 27, 1984.

§191237.  Powers of commissioners relative to petition for improvement  Revision of assessments.

Whenever the petition provided for by Section 1236 of this title is presented, or when the board of county commissioners of any county has determined to pave or otherwise improve any road, street, avenue, lane, alley, or other public place, and has passed the required resolution, the board shall then have the power to establish all rules and regulations as may be necessary to require the record title holders of all property subject to assessment to pay the cost of such improvement, to cause to be put in and constructed all drainage in and underneath the streets, avenues, lanes, and alleys, and other public places where such improvements are made, and all cost and expense for making such connections not paid for by the record title holder of property may be contracted for by said county and shall be taxed as a direct charge against such property and shall be included in and made a part of the assessment to cover the cost of such improvement.

Any assessment made pursuant to this section shall be subject to an annual revision by the county commissioners.  Such revision shall be made to equitably distribute the benefits and costs of such improvements.  The commissioners shall not raise the revision above the amount of the original assessment.

Added by Laws 1978, c. 208, § 9, eff. Jan. 1, 1979.  Amended by Laws 1984, c. 43, § 5, emerg. eff. March 27, 1984; Laws 1985, c. 162, § 1, emerg. eff. June 13, 1985.

§191238.  Resolution of contest or noncontest of improvement  Approval of plans and specifications  Contractor's bond  Bidding procedure.

After the expiration of the time for objection or protest on the part of the record title holders of property to an improvement, or if insufficient protest is filed, the board of county commissioners shall adopt a resolution declaring that no such protest has been filed, or that such protest, if filed, was insufficient and expressing the determination of the board to proceed with the improvement.  Such resolution shall require the engineer to immediately file detailed plans, profiles, specifications, and estimates of probable cost.  After the filing of said plans, profiles, specifications, and estimates, the board shall examine the same, and if found satisfactory, shall, by resolution, adopt and approve the same.  The resolution shall state the material to be used and that the work or improvement will be constructed in accordance with the final detailed plans, specifications, and profiles of the engineer.  The resolution shall set forth any reasonable terms and conditions that the board of county commissioners deems proper to impose.  The board, by resolution, shall also provide that the contractor shall execute to the county a good and sufficient bond in an amount to be stated in the resolution, conditioned for the full and faithful execution of the work and the performance of the contract for the protection of the county and all record title holders of property interested, against any loss or damage by reason of the negligence of the contractor, improper execution of the work or improvement, or the use of inferior material, and shall also require a bond, in an amount to be stated in said resolution, for the maintenance of said improvements against any failure due to defective workmanship or materials for a period of not less than one (1) year from the time of its completion and acceptance.  Such maintenance bond shall not be required where such road improvements consist of oil and chips or graveling.  The resolution shall also require the execution of a good and sufficient bond for payment of labor and material conditioned in accordance with the laws of this state.  The resolution shall also direct the county clerk after the filing of said final plans, profiles, specifications, and estimates to advertise for sealed bids for furnishing the materials and performing the work necessary in making the improvement.  The notice for such bids shall state the roads, streets, avenues, or other public places to be improved, the kind of improvements proposed, what bonds will be required to be executed by the contractor, shall refer to the plans and specifications, and shall state the date, time, and place where such sealed bids shall be filed, and the date and place the same will be considered by the board.  The notice shall be published in accordance with the provisions of the Public Competitive Bidding Act of 1974.  No action or suit to question the adoption of said resolution, or the sufficiency of the same or the final, detailed estimate of the engineer, shall be commenced later than fifteen (15) days after the first publication of said notice.

The resolution provided for in this section shall be adopted not later than six (6) months after the adoption of the resolution of necessity provided for in Section 1234 of this title or within six (6) months after the filing of a proper petition for the construction of the contemplated improvements.

Added by Laws 1978, c. 208, § 10, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 5, operative July 1, 1983; Laws 1984, c. 43, § 6, emerg. eff. March 27, 1984.

§191239.  Awarding of contracts  Excessive costs.

At the time and place specified in the notice to contractors, the board of county commissioners shall examine all bids received and, without unnecessary delay, award the contract to the lowest and best bidder, who will perform the work and furnish the materials which have been selected, and perform all the conditions imposed by the board, as prescribed in the resolution for the work or improvement and notice for proposals.  The aggregate amount of the contract shall not exceed the final estimate of cost submitted by the engineer for the improvement as provided in Section 1238 of this title.  In the event of any excess in cost over said engineer's estimate, the excess shall be void and no assessments for such excess levied.  The board shall have the right to award a contract for all or a portion of such improvement or to reject any or all bids, and to readvertise for other bids when any such bids are not, in its judgment, satisfactory.  The letting of the bid shall not be complete until the contract is duly executed, and the bonds approved.

Added by Laws 1978, c. 208, § 11, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 6, operative July 1, 1983.

§191240.  Appraisement and apportionment of benefits - Errors in description of lot or tract liable for assessment.

Within ten (10) days of the filing of the final plans, specifications and cost estimates with the county clerk, the board of county commissioners shall, by resolution, direct the county assessor to appraise and apportion the benefits to the several lots and tracts of land which shall be described in the resolution according to the record title of the land.  Any error in the description of any lot or tract of land liable for assessments shall not invalidate such assessment or lien.

Added by Laws 1978, c. 208, § 12, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 7, operative July 1, 1983; Laws 1984, c. 43, § 7, emerg. eff. March 27, 1984; Laws 1985, c. 162, § 2, emerg. eff. June 13, 1985.

§191241.  County assessor  Duty to appraise and apportion  Reports.

It shall be the duty of the county assessor, within five (5) days after being directed to appraise the property, to proceed to appraise and apportion the benefits to such lots and tracts of land as shall have been designated by the board of county commissioners, according to the title as aforesaid, after having taken and subscribed an oath to make a true and impartial appraisement and apportionment.  A written report of such appraisement and apportionment shall be returned and filed with the county clerk within ten (10) days from the date of notice to the county assessor.

Added by Laws 1978, c. 208, § 13, eff. Jan. 1, 1979.

§19-1242.  Objections to appraisement or apportionment - Hearing - Notice - Time.

When the report required pursuant to the provisions of Section 1241 of this title has been returned, the board of county commissioners shall appoint a time for holding a hearing to hear any complaints or objections that may be made concerning the appraisement and apportionment as to any of such lots or tracts of land.  Notice of such hearing shall be published by the county clerk in six consecutive issues of a daily newspaper or two consecutive issues of a weekly newspaper of general circulation published in said county.  The time fixed for said hearing shall be not less than five (5) nor more than ten (10) days from the last publication.  Not less than ten (10) days before said hearing the clerk shall notify each listed record title holder of lots or tracts of land within said district as shown by the current ownership rolls in the county treasurer's office in the manner provided pursuant to the provisions of Section 1234 of this title.

Added by Laws 1978, c. 208, § 14, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 8, operative July 1, 1983; Laws 1984, c. 43, § 8, emerg. eff. March 27, 1984.

§191243.  Review of appraisement and apportionment  Objections to proposed assessment.

A.  The board of county commissioners conducting said hearing or any adjournment thereof shall have the power to review and correct said appraisal and apportionment, and to raise or lower the same as to any lots or tracts of land, as they shall deem just, and shall, by resolution, confirm the same as so revised and corrected by them.

B.  At or prior to said hearing, any person, firm or corporation may file objections in writing against the validity or amount of any proposed assessment, specifically setting forth the nature thereof, and shall have full opportunity to be heard thereon.  The board of county commissioners shall adjudicate and determine said objections and shall make such order as may be just and proper.  Any objections to the regularity of the proceedings with reference to the making of the improvement or the validity or the amount of any assessment, shall be deemed waived unless presented at the time and in the manner herein specified.

Added by Laws 1978, c. 208, § 15, eff. Jan. 1, 1979.

§191244.  Property of cities, towns, counties, boards of education or school districts  Assessment against.

Any property which a city, town, county, or any board of education or school district shall hold title to shall be treated and considered the same as the property of other record title holders.  Such city, town, county, school district, or board of education within the district to be assessed may pay the total assessment against its property without interest within thirty (30) days from the date of the publication of the resolution levying the assessment or, in the event the assessment is not paid in full without interest within the thirtyday period, the city, town, county, school district, or board of education shall annually provide by the levy of taxes in a sufficient sum to pay the maturing installments of assessments and interest on said assessments.

Added by Laws 1978, c. 208, § 16, eff. Jan. 1, 1979.  Amended by Laws 1984, c. 43, § 9, emerg. eff. March 27, 1984.

§19-1245.  Repealed by Laws 1983, c. 148, § 15, operative July 1, 1983.

§19-1246.  Street intersections and alley crossings - Improvement costs - State aid.

A.  The board of county commissioners, in its discretion, may provide for the payment of the cost for improving streets, roads, intersections, alley crossings, or any part thereof, out of the county road fund.

B.  The Transportation Commission is authorized in its sole discretion to enter into agreements with the board of county commissioners of any county for participation with State Highway Construction and Maintenance Funds in the cost of any improvements on roads and streets which are a part of the state highway system, and such agreements may provide for the award and supervision of the contract by said county, the state's share of the cost to be due and payable upon completion of the project.

Added by Laws 1978, c. 208, § 18, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 9, operative July 1, 1983.

§191247.  Payment of assessments  Interest  Levy of assessment  Assessment resolution  Liens.

Assessments in conformity to the appraisement and apportionment, as corrected and confirmed by the board of county commissioners, shall be payable in ten equal annual installments.  The assessments shall bear interest at the rate of not more than thirteen percent (13%) per annum until paid, payable in each year at such time as the installments are made payable.  The board of county commissioners of said county shall levy assessments by resolution in accordance with said appraisement and apportionment, as confirmed, against the record title holders of lots and tracts of land liable for said assessments.  The resolution shall provide that the record title holders of the assessed property shall have the privilege of paying the amounts of their respective assessments without interest within thirty (30) days from the date of the publication of such resolution.  The special assessments and each installment of such assessments and the interest on such assessments are hereby declared to be a lien against the lots and tracts of land assessed from the date of the publication of the resolution levying the same.  Said lien shall be coequal with the lien of other taxes and prior and superior to all other liens against such lots or tracts of land.  The lien shall continue for unpaid installments and interest until such assessments and interest thereon shall be fully paid.  Unmatured installments shall not be deemed to be within the terms of any general covenant of warranty.

Added by Laws 1978, c. 208, § 19, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 10, operative July 1, 1983; Laws 1984, c. 43, § 10, emerg. eff. March 27, 1984.

§191248.  Road assessment record.

As soon as the assessing ordinance is adopted, the county clerk shall prepare a book which shall be known as the road assessment record in which he shall enter the names of each person holding title to the land to be assessed as ascertained from the records of the county, or in case the name of the record title holder is not known, a statement to that effect and description of the lot, tract, or subdivision, with a blank space for entering the amount of the assessment and with a suitable column for entering the payments which may be made from time to time on account of such assessment.

Added by Laws 1978, c. 208, § 20, eff. Jan. 1, 1979.  Amended by Laws 1984, c. 43, § 11, emerg. eff. March 27, 1984.

§191249.  Due date of first installment  Delinquent installments  Collection of installments  Limitation of actions.

The first installment of the assessment, together with interest upon the whole assessment from the date of the passage of the assessing resolution to the first day of the next September, shall be due and payable in cash on or before the first day of September next succeeding the passage of the resolution.  If such assessing resolution is not passed prior to the first day of July, the first installment of such assessment shall be due and payable in cash with interest from the date of the passage of such assessing resolution to the first day of September of the following year.  In case any installment or interest is not paid when due, the installment so matured and unpaid and the unpaid interest thereon shall draw interest at the rate of fifteen percent (15%) per annum from maturity until paid, except otherwise provided.  All assessments and interest shall be collected by the county clerk and shall be paid to the county treasurer who shall keep the same in a separate special fund for the purpose of paying the bonds and interest thereon, issued against such assessments.  After the payment of all bonds and interest thereon, any surplus remaining in said fund shall be used for the purpose of repairing and maintaining any improvement for which assessments have been levied, and for no other purpose.  No statute of limitations shall commence to run against any installment until after the maturity of all installments.

Added by Laws 1978, c. 208, § 21, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 11, operative July 1, 1983.

§191250.  Installments  Payment  Collecting agent  Bond  Duties.

The assessments provided for and levied pursuant to the provisions of Sections 1230 through 1262 of this title shall be payable as the installments become due, together with the interest on said installments, to the county clerk who shall give proper receipts for such payments and credit the same upon the road assessment record.  The county clerk shall be required to execute a good and sufficient bond, with sureties, and in an amount to be approved by the board of county commissioners, payable to the county, conditioned for the faithful performance of the duties enjoined upon him as provided by Sections 1230 through 1262 of this title as collector of said assessments.  It shall be the duty of the county clerk to keep an accurate account of all such collections made by him and to pay to the county treasurer daily the amounts of such assessments collected by him.  The amounts so collected and paid to the county treasurer shall constitute a separate, special fund to be used and applied to the payment of such bonds and the interest thereon, as provided by Sections 1257 through 1260 of this title.  It shall be the duty of the county clerk, not less than thirty (30) days and not more than forty (40) days before the maturity of any installment of such assessments, to publish in two successive issues of a daily newspaper or in one issue of a weekly newspaper, published in the county and of general circulation in said county, a notice advising the record title holder of the land affected by such assessment of the date when such installment and interest will be due, and designating the road, street, streets, or other public places, or parts thereof, for the improvement of which such assessments have been levied, and that unless such assessments shall be promptly paid, said installment and interest shall bear interest at the rate of twelve percent (12%) per annum until paid, and proceedings taken according to law to collect said installment and interest.  It shall be the duty of the county clerk, promptly after the date of maturity of any such installment and interest and on or before the fifteenth day of September in each year, to certify such installment and interest due to the county treasurer of the county in which the improvement district is located, which installment and interest shall be placed by said county treasurer upon the November delinquent tax list of the same year prepared by the treasurer of said county and collected as other delinquent taxes are collected.  It shall be the duty of the county treasurer to collect such installments of assessment, together with interest and penalty, so certified to him by the county clerk, as provided for in this section, but any taxpayer shall have the right to pay his ad valorem taxes to the county treasurer regardless of the delinquency of such assessments.  Within thirty (30) days from the receipt of such delinquent assessments, interest and penalty collected by the county treasurer shall be disbursed in accordance with the provisions of Sections 1230 through 1262 of this title.  Failure of the county clerk to publish notice of the maturing of any installment and interest shall in no way affect the validity of the proceedings to collect such installment and interest pursuant to the provisions of this section.  All payments to the county treasurer on account of such assessments shall be certified by him to the county clerk to be credited on the road assessment record.

Added by Laws 1978, c. 208, § 22, eff. Jan. 1, 1979.  Amended by Laws 1984, c. 43, § 12, emerg. eff. March 27, 1984.

§191251.  Action to foreclose lien  Petition  Summons  Parties  Judgments  Surety bond or deposit.

Any holder of any road improvement bond issued pursuant to the provisions of Sections 1230 through 1262 of this title shall have the right to institute, in the name of the county issuing such bond, an action in the district court of the county in which said property is located to foreclose the lien of such assessment whenever such assessment, or any installment thereof, is delinquent for a period of at least twelve (12) months.  The petition shall state generally the ownership of such bond, describing the property assessed, the nature of the improvement, the amount of the unpaid delinquent assessment and penalty thereon at the rate of fifteen percent (15%) per annum, and praying for the foreclosure of such lien.  Summons shall be issued on such petition as in other civil actions and the cause tried in the district court.  Judgment may be entered on such petition for the amount of such unpaid assessment or installment together with interest thereon at the rate of fifteen percent (15%) per annum from the date such assessment or installment was due and payable up to the time of the institution of such action and for the sum of fifteen percent (15%) interest on said judgment from the time of the institution of such action until said judgment is paid.  In the event said judgment, together with interest and costs, is not paid within six (6) months after the date the judgment was rendered, an order of sale shall be issued by the clerk of said court directing the sheriff of the county to sell said real estate in manner and form as in the case of sale of real estate under execution.  The judgment shall carry the costs of such action together with the costs of such sale.  Upon the payment of such judgment, the amount of the payment, exclusive of costs, shall be paid to the county treasurer and become a part of the fund to pay such outstanding bonds and interest.  The judgment shall provide for the sale of the real estate subject to existing general or ad valorem taxes and special assessments.  All record title holders or encumbrancers shall be made parties defendant in such suit.  Upon the institution of an action to collect delinquent and unpaid assessments in any improvement district within one (1) year of the completion of any improvement, county commissioners of any county shall require the contractor performing such work or improvement to make and execute a good and sufficient surety bond or deposit sufficient securities or obligations of the United States of America, of this state, or some municipality subdivision thereof, to be approved by said board of county commissioners in the sum to be determined by the board of county commissioners, in no case to be less than ten percent (10%) of the contract price, conditioned that the contractor will immediately reimburse the county for the maintenance of said improvements against any failure due to defective workmanship or materials for a period of one (1) year from the time of its completion and acceptances.

Added by Laws 1978, c. 208, § 23, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 12, operative July 1, 1983; Laws 1984, c. 43, § 13, emerg. eff. March 27, 1984.

§191252.  Penalties for delinquent taxes  Disposition.

All penalties for delinquent taxes, including penalties on special assessments and the interest of bonds for paving or other special assessment bonds, over and above the amount specified in the face thereof, shall be and become the property of the county and shall be collected by the county treasurer.

Added by Laws 1978, c. 208, § 24, eff. Jan. 1, 1979.

§191253.  Grounds for sustaining action against board of county commissioners.

No suit shall be sustained to set aside any assessment, or to contest the area of assessment, or to enjoin the board of county commissioners from levying or collecting any such assessment, or installment thereof, or interest or penalty thereon, or issuing the bonds, or providing for their payment or contesting the validity thereof on any ground, or for any reason, other than for the failure of the board to adopt and publish the resolution declaring the necessity for such improvements and the publication thereof as provided in Section 6 of this act, and to give notice of the hearing on the return of the appraisers unless such suit shall be commenced not more than fifteen (15) days after the publication of the resolution levying assessments and no suit shall be sustained after the work has been completed and accepted by such county, except for failure to give such notice of the preliminary resolution of necessity or the failure to give the notice of the hearing on such return of the appraisers; and provided, further, that in the event any special assessment shall be found to be invalid or insufficient, in whole or in part, for any reason whatever the board may, at any time in such manner provided for levying an original assessment, proceed to cause a new assessment to be made and levied which shall have like force and effect as an original assessment.

Added by Laws 1978, c. 208, § 25, eff. Jan. 1, 1979.

§191254.  Acceptance of improvements.

Upon the completion of the improvement, the board of county commissioners shall determine whether or not such work has been completed in accordance with the plans, profiles, specifications and contract therefor, and if found to be in compliance therewith shall accept the same, and when so accepted such action shall be conclusively binding upon all persons interested and upon the court.

Added by Laws 1978, c. 208, § 26, eff. Jan. 1, 1979.

§191255.  Improvement of existing roads, streets, avenues, alleys, or lanes  Application of act.

In all cases where the board of county commissioners shall deem it necessary to pave, construct, macadamize, chat or gravel, curb, gutter, drain or otherwise improve any road, street, avenue, alley, lane or any part thereof, which shall have been heretofore paved, constructed, macadamized, curbed, guttered, drained or otherwise improved, such improvement is authorized to be done under and in pursuance of the provisions of this act, and in such case all provisions of this act for making such improvements and levying assessments therefor and the issuance of bonds shall apply.

Added by Laws 1978, c. 208, § 27, eff. Jan. 1, 1979.

§19-1256.  Contractor's bond - Deposit prior to acceptance of improvement - Amount - Repair of improvements.

Upon acceptance by the board of county commissioners of said improvements, and before the final payment of the contract price, the board of county commissioners of any county shall require the contractor performing such work to make and execute a good and sufficient surety bond or deposit sufficient securities or obligations of the United States of America or of the State of Oklahoma or some municipality subdivision thereof to be approved by said board of county commissioners in the sum to be determined by the board of county commissioners, in no case to be less than ten percent (10%) of the contract price, conditioned that the contractor will immediately reimburse the county for the maintenance of said improvements against any failure due to defective workmanship or materials for a period of five (5) years from the time of its completion and acceptances.  Whenever any repairs of said improvements due to defective workmanship or materials are deemed necessary by the board of county commissioners they shall order the same to be made under the supervision of the county engineer or, where there is no county engineer, contract for the services of a qualified engineer and the costs thereof certified to by said engineer; and, when approved by the board of county commissioners, the contractor and his bondsmen shall be notified of the amount expended and shall immediately become liable therefor.

Added by Laws 1978, c. 208, § 28, eff. Jan. 1, 1979.

§191257.  Road Improvement Bonds.

The board of county commissioners of any county, after the expiration of thirty (30) days from the publication of the assessing resolution, within which period the whole of any assessment may be paid without interest, shall provide by resolution for the issuance of negotiable bonds in the aggregate amount of such assessments then remaining unpaid.  The bonds shall bear a date of thirty (30) days after the publication of the resolution levying the assessments, and be of such denominations as the board of county commissioners and the bond attorney shall determine.  The bonds shall in no event become a liability of the county issuing the same.  The bonds shall be payable on or before October 1 next succeeding the September 1 on which the last installment of assessments shall mature, with interest at the rate of not to exceed thirteen percent (13%) per annum, payable October 1 next succeeding the due date of the first installment of assessments, and semiannually thereafter, until maturity, and fifteen percent (15%) per annum after maturity.  Said bonds shall be designated as Road Improvement Bonds, and shall recite the roads, streets, alleys, avenues, lanes, or parts thereof, or other public places, for the improvement of which they have been issued and that they are payable, in cash, from the assessments which have been levied upon the lots and tracts of land benefited by said improvement and from the accumulation of the interest and penalty provided for.  Said bonds shall be signed by the county commissioners of such county and attested by the county clerk, and shall have an impression of the corporate seal of the county thereon.  The bonds and interest shall be payable at such place, either within or without the State of Oklahoma, as shall be designated therein.  Said bonds shall be issued in series, and the bonds of each series shall be numbered consecutively beginning with number one, and said bonds of each series shall be payable, in cash, in their numerical order.  Such bonds shall be registered by the county clerk and treasurer of such county in a book to be provided for that purpose and each bond shall bear a certificate of such registration.  Upon the books of such treasurer shall be noted the name of the holder thereof and his address, and any subsequent holder may cause the same to be registered in the name thereof upon submission of proper proof of ownership.  The county shall have the right to call in and pay said bonds or any number thereof in the following manner:  Whenever there shall be sufficient funds in the hands of the county treasurer after the payment of all interest due and to become due within the next six (6) months, such treasurer shall on or before March 10 and September 10 of any year give notice by registered mail addressed to the last registered holder of the bonds called, at the address appearing upon his registry that there have accumulated funds sufficient to pay the designated bonds, and interest thereon to April 1 next or October 1 next, and directing the presentation of such bond or bonds for payment and cancellation.  The bond or bonds will cease to bear interest after said April 1 next or said October 1 next, and upon the payment and cancellation of said bond or bonds, proper entry thereof shall be made upon the books of the clerk and treasurer.  It is hereby made the duty of such county treasurer upon the accumulation of sufficient funds as provided to pay one or more bonds to call and pay such bond or bonds, and in the event of failure to do so, he shall be liable for all such damages as may result therefrom.  The provisions of this section may be enforced by appropriate proceedings in mandamus against such treasurer.

The bonds issued under this section shall have the same Oklahoma tax status as is given by the federal government.

Added by Laws 1978, c. 208, § 29, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 13, operative July 1, 1983.

NOTE:  Laws 1983, c. 170, § 35 repealed by Laws 1989, c. 62, § 1, emerg. eff. April 13, 1989.

§191258.  Proceeds from sale of bonds - Disbursement - Payment of contractor.

The proceeds from the sale of the bonds pursuant to the provisions of Section 1257 of this title shall be deposited in separate accounts established for each improvement and disbursed only for the cost associated with the respective improvement.  Payment to the contractor shall be in parcels on the completion of the work or improvement or any part thereof, not less than one block, to an amount equal to the improvement so completed and accepted.  Any funds not disbursed shall be utilized by the county commissioners to recall outstanding bonds.

Added by Laws 1978, c. 208, § 30, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 148, § 14, operative July 1, 1983.

§191259.  Registration of bonds  Transfer or assignment.

The owner or holder of any road improvement bonds heretofore or hereafter issued by any county in the State of Oklahoma for the payment of road or street improvements in any such county shall register such bond with the county clerk or appointed agent of such county by presenting same to such clerk, who shall thereupon enter in a book to be kept for that purpose, a description of such bond, and the name of the owner or holder presenting the same for registration, and the date of registration thereof, and endorse upon such bond, over his signature, or a facsimile of his signature, the legend, "registered in my office".  After registration of any such bond no transfer or assignment thereof shall be valid until such transfer or assignment has been registered with the clerk or appointed agent of such county.

Added by Laws 1978, c. 208, § 31, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 170, § 36, eff. July 1, 1983.

§191260.  Consent of registered owners of bond to payment of special assessments  Presentment for payment  Endorsement  Cancellation.

Whenever the outstanding bonds in any series issued for the payment of road or street improvements in any district have been registered in accordance with the provisions of Section 1259 of this title, all of the registered owners of all of such bonds may file their consent in writing with the county clerk in which such district is located, that bonds of such series may be used in payment of special assessments in accordance with the provisions of this act; and such written consent shall be binding upon any transferee or assignee of any of such bonds, and upon all of the registered owners signing the same, as to all payments made in pursuance hereof, until written notice be filed with the clerk by any such registered owner, or registered transferee or assignee, of any such bond, terminating his consent thereto.  After such written consent is filed, as aforesaid, and until written notice of termination is given as herein provided, the owner of any property in any such road improvement district may, with the written consent of the registered owner, or owners thereof, present to the county clerk of such county, the bond bearing the lowest serial number of the bonds outstanding in such series, or if the same be insufficient, then he may present the next serially numbered bond, or bonds, as the case may require, in payment of the special assessment, or of any installment thereof, upon said owner's property in such road improvement district, whether delinquent or unmatured, with all interest and penalty thereon.  The clerk of said county shall endorse upon said bond, or bonds, the amount of the installment, or installments, and interest and penalty thereon, for which the registered owner, or owners, consent that said bond may be tendered as payment, and thereupon the clerk shall issue a receipt to the owner of such property to the extent of such installment, together with interest and penalty, for which credit has been endorsed, as aforesaid, upon said bond or bonds.  Whenever the credits upon any such bond so endorsed equals the principal amount of such bond, together with all matured interest, said bond, together with all interest, whether due or to become due, shall be canceled by such clerk.

Added by Laws 1978, c. 208, § 32, eff. Jan. 1, 1979.  Amended by Laws 1983, c. 170, § 37, eff. July 1, 1983.

§191261.  Delinquent assessments or installments  Presentment of bond receipt as payment  Discharge of liens.

In the event any such road or street improvement assessment, or installments thereof, paid by endorsement upon such bonds, as provided in Section 32 of this act, are delinquent and in the hands of the county treasurer of the county, for collection, then said receipt issued by the county clerk of such county, as herein provided for, may be presented by the holder thereof to the county treasurer of such county, who shall thereupon endorse upon his records the satisfaction and discharge of the improvement taxes upon the property for the installments described in such receipt, and thereafter such property shall be free and discharged of and from all further lien for such installments of such assessment.

Added by Laws 1978, c. 208, § 33, eff. Jan. 1, 1979.

§191262.  Transferees or assignees  Obligations.

Any transferee or assignee of any such bonds, from a registered owner or holder thereof, shall be bound by any payments and discharges made prior to the registration of his transfer and in pursuance of the provisions hereof.

Added by Laws 1978, c. 208, § 34, eff. Jan. 1, 1979.

§191263.  Application of Sections 1230 through 1262.

The provisions of Sections 1230 through 1262 of Title 19 of the Oklahoma Statutes shall apply only to road improvement districts.

Added by Laws 1979, c. 27, § 1, emerg. eff. April 3, 1979.

§191264.  Annexation to road improvement district.

Upon the filing of a petition with the board of county commissioners for a change in boundaries of any road improvement district, signed by a majority of the assessed members of the existing road improvement district, the board of county commissioners shall cause notice to be published one time in a newspaper printed and published in the county and of general circulation in the area sought to be annexed, at least ten (10) days before the time at which such petition will be heard.  Such notice shall state the time and place when and where the petition will be heard by the board of county commissioners, a brief substance of the petition and that all persons interested may appear and be heard.  The board of county commissioners shall have exclusive jurisdiction to hear and determine all contests and objections pertaining to such annexation.  At such hearing the board of county commissioners shall also determine whether or not the annexation of such area to such road improvement district will be to the best interests of the residents of the area affected, or beneficial to the public health and welfare of said area as now exists, or to be developed, and if said board of county commissioners determines that it will, then the board of county commissioners shall make an order annexing such area to said road improvement district, and such territory for all purposes shall thereafter be a part of the road improvement district.  The annexed territory shall assume its proportion of all legal indebtedness outstanding against the original road improvement district, including bonded indebtedness.

Added by Laws 1985, c. 162, § 3, emerg. eff. June 13, 1985.

§191275.  Authority to issue bond.

All counties in the State of Oklahoma are hereby authorized to issue bonds in accordance with the provisions of this act for the purpose of acquiring, constructing, leasing or operating water facilities, reservoirs or projects as defined in Section 1085.32 of Title 82 of the Oklahoma Statutes in such county, either individually or jointly with other political subdivisions or agencies of the state.

Added by Laws 1982, c. 327, § 1, emerg. eff. June 1, 1982.

§191276.  Election  Resolution  Notice  Ballots.

A.  Upon the adoption of a resolution by a majority of the board of county commissioners or upon a petition to the board of county commissioners signed by twenty percent (20%) of the qualified voters of the county as determined by the last general election, the board of county commissioners shall by resolution call an election for the purpose of issuing bonds as provided in Section 1 of this act.

B.  The board of county commissioners shall give notice of said election by publication once a week for two (2) consecutive weeks in a daily or weekly newspaper of general circulation published in the county.  If there is no daily or weekly newspaper published in such county, then notice shall be given by publication in the manner provided for in this section in a newspaper of general circulation in such county.

C.  The resolution calling for the election and the notice shall contain:

1.  The amount of bonds to be issued;

2.  The time of holding said election, which shall not be less than thirty (30) days from the first publication of any notice; and

3.  The purpose for which the facilities or reservoirs are to be used.

D.  Printed ballots stating "For Bonds" and "Against Bonds" shall be cast at the election.

Added by Laws 1982, c. 327, § 2, emerg. eff. June 1, 1982.

§191277.  Issuance and sale of bonds  Competitive bids  Deposit of proceeds.

A.  If at the election threefifths (3/5) of the voters voting thereon shall vote in favor of the issuance of water facility or reservoir general obligation bonds, the board of county commissioners shall proceed at once with the issuing of the bonds and shall deposit them in the treasury of the county.  The county treasurer shall be responsible and chargeable for the bonds on his official bond.

B.  The bonds shall be sold by competitive bid.  The board of county commissioners shall award the purchase of the bonds to the highest responsible bidder, but shall have the right to reject any and all bids.  The board shall in no event sell any of the bonds for less than par with accrued interest.

C.  Proceeds from the sale of said bonds shall be deposited in the treasury of said county and the county treasurer shall pay out such money upon the orders of the board of county commissioners from time to time as the same shall be needed.

Added by Laws 1982, c. 327, § 3, emerg. eff. June 1, 1982.

§191278.  Interest rate.

Bonds issued as provided in this act shall be made payable and be issued as provided by law in the Registered Public Obligations Act of Oklahoma, bearing interest at a rate not to exceed ten percent (10%), per annum.

Added by Laws 1982, c. 327, § 4, emerg. eff. June 1, 1982.  Amended by Laws 1983, c. 170, § 38, eff. July 1, 1983.

§191279.  Levy of taxes to pay principal and interest on bond.

It shall be the duty of the officers charged by law with the levying of taxes for county purposes to levy annually an amount sufficient to pay the principal and interest due each year on the bonds issued pursuant to this act.

Added by Laws 1982, c. 327, § 5, emerg. eff. June 1, 1982.

§191301.  Vacation and sick leave plan.

Each county may develop and maintain a formal plan for vacation and sick leave for all regular employees.  No person chosen by election or appointment to fill an elective office shall be subject to any leave plan, nor shall such person be eligible for accrual of any leave benefits.

Any leave plan adopted by a county shall not extend benefits to any employee in excess of leave benefits available to a regular state employee in the classified service.

Added by Laws 1979, c. 220, § 1, emerg. eff. May 30, 1979.

§191401.  Short title.

This act may be cited as the "County Budget Act".

Added by Laws 1981, c. 166, § 1, emerg. eff. May 13, 1981.

§191402.  Purpose of act.

The purpose of this act is to provide a budget procedure for county governments which shall:

1.  Establish uniform and sound fiscal procedures for the preparation, adoption, execution and control of budgets;

2.  Enable counties to make financial plans for both current and capital expenditures and to ensure that their executive staffs administer their respective functions in accordance with adopted budgets;

3.  Make available to the public and investors sufficient information as to the financial conditions, requirements and expectations of the county government; and

4.  Assist county governments to improve and implement generally accepted accounting principles as applied to governmental accounting, auditing and financial reporting and standards of governmental finance management.

Added by Laws 1981, c. 166, § 2, emerg. eff. May 13, 1981.  Amended by Laws 1986, c. 135, § 2, emerg. eff. April 17, 1986.

§191403.  Application of act.

This act shall apply to any county which by resolution of the governing body elects to come under and comply with all its provisions and requirements.  Once a county has selected the County Budget Act to govern its budget procedures, the provisions of this act shall take precedence over any other state laws applicable to county budgets, except as may be provided otherwise in this act and supersede any conflicting laws.  Any action of a county governing body to implement, rescind or repeal the application of this act shall be effective as of the beginning or end of a budget year pursuant to this act.

Added by Laws 1981, c. 166, § 3, emerg. eff. May 13, 1981.  Amended by Laws 1986, c. 135, § 3, emerg. eff. April 17, 1986.

§191404.  Definitions.

As used in this act:

1.  "Account" means a columnar record in which are entered the increases and decreases of related monetary transactions and the resulting balance thereof.  Accounts are maintained within each fund, classified by categories appropriate thereto;

2.  "Appropriation" means an authorization and allocation of money to be expended for a given function, activity or particular purpose;

3.  "Board" means the county budget board created by this act;

4.  "Budget" means a plan of financial operations for a fiscal year, including an estimate of proposed expenditures for given purposes and the proposed means for financing them.  "Budget" may refer to the budget of a particular fund for which a budget is required by law or it may refer collectively to the budget for such funds;

5.  "Budget summary" means a tabular listing of revenues by source and expenditures by fund and by department within each fund for the budget year;

6.  "Budget year" means the fiscal year for which a budget is prepared or being prepared;

7.  "County" means any county government and all its agencies, instrumentalities, departments, offices, boards or commissions, which by resolution of the governing body has elected to come under and comply with all of the provisions and requirements of this act;

8.  "County officer" means the county clerk, county commissioner, county assessor, district court clerk, county treasurer or county sheriff;

9.  "Current year" means the year in which the budget is prepared and adopted, i.e., the fiscal year next preceding the budget year;

10.  "Deficit" means the excess of the liabilities, reserves, including encumbrances, and contributions of a fund over its assets, as reflected by its book of account;

11.  "Department" means a functional unit within a fund, such as a sheriff's department or a health department;

12.  "Estimated revenue" means the amount of revenues estimated to be received during the budget year from each source in each fund for which a budget is being prepared.  Estimated revenue includes any appropriated fund balance as a separate item in the budget of revenues for a particular fund for the budget year;

13.  "Fiscal year" means the annual period for reporting fiscal operations, which begins and ends on dates as the Legislature provides;

14.  "Fund" means an independent fiscal and accounting entity with a selfbalancing set of accounts to record cash and other financial resources, together with all liabilities, which are segregated for the purpose of carrying on specific activities or attaining certain objectives, or as otherwise defined in current generally accepted accounting principles;

15.  "Fund balance" means the excess of the assets of a fund over its liabilities, reserves, including encumbrances, and contributions, as reflected by its book of account;

16.  "Governing body" means the board of county commissioners of the county;

17.  "Immediate prior fiscal year" means the year next preceding the current year;

18.  "Levy" means to impose ad valorem taxes or the total amount of ad valorem taxes imposed for a specific purpose or for a given entity; and

19.  "Operating reserve" means that portion of the fund balance which has not been appropriated in a budget year.  The "operating reserve" will be equivalent to the "unappropriated fund balance" in any fund for which a budget is prepared.

Added by Laws 1981, c. 166, § 4, emerg. eff. May 13, 1981.  Amended by Laws 1986, c. 135, § 4, emerg. eff. April 17, 1986; Laws 1993, c. 239, § 15, eff. July 1, 1993.

§191405.  Accounting records and financial statements  Establishment and maintenance.

The accounting records of each county shall be established and maintained and financial statements prepared therefrom in conformity with generally accepted accounting principles promulgated from time to time by authoritative bodies in the United States.  The State Auditor and Inspector shall prescribe a uniform system of accounting that conforms to generally accepted accounting principles for counties which have elected to come under the provisions of this act.  The State Auditor and Inspector shall disseminate to each county, through accounting manuals or other means, current generally accepted accounting principles.

Added by Laws 1981, c. 166, § 5, emerg. eff. May 13, 1981.

§191406.  Maintenance of funds and account groups.

Each county shall maintain, according to its own accounting needs, some or all of the funds and account groups in its system of accounts, as prescribed by the state statutes.

Added by Laws 1981, c. 166, § 6, emerg. eff. May 13, 1981.

§191407.  County budget board  Membership  Officers  Vacancies  Meetings.

A county budget board is created in each county which elects to come under the provisions of this act.  The board shall consist of each elected county officer.  The chairman of the board of county commissioners shall serve as chairman of the county budget board.  The county clerk shall serve as secretary of the county budget board.  The chairman shall have all the rights and privileges as any other member of the board, including the right to vote on questions.  Each member of the board shall be entitled to cast one vote.  The members shall elect a vicechairman from among them and develop such other rules or procedures as may be necessary to ensure the orderly conduct of business.  The vicechairman shall serve as chairman during the absence or vacancy of the chairman.  When a vacancy occurs in the office of any county officer serving as a member of the board, such position on the board shall be considered vacant until the county office is filled in the manner provided by law.  Regular meetings of the board shall be set by the board.  Special meetings shall be held at the call of the chairman or any two (2) members of the board.  A majority of all the members of the board then in office shall constitute a quorum and have the power to transact business.  Any official action of the board in adopting or revising the county budget or any portion thereof shall be effective upon the approving vote of a majority of all the board members then in office.

Added by Laws 1981, c. 166, § 7, emerg. eff. May 13, 1981.

§191408.  Preparation of budget for each fund.

The county budget board shall prepare for each budget year a budget for each fund whose activities require funding through appropriation from the budget board.

Added by Laws 1981, c. 166, § 8, emerg. eff. May 13, 1981.

§19-1409.  Adoption of budget - Capital projects fund budget - Reserve fund.

A.  All budgets comprising normal operations of the county shall be adopted for a fiscal year.  Major capital improvements financed by general obligation bonds, capital grants or contributions shall use a capital projects fund budget.  The term of the budget shall coincide with the term of the individual project or projects.  To the extent appropriate, the requirements for preparation, adoption and execution of the budgets described in Section 1408 of this title, as hereinafter set forth in this act, shall apply to budgets of capital projects funds.

B.  In addition to a capital projects fund, the county may establish a reserve fund to meet unforeseen contingencies which may occur throughout the fiscal year.

Added by Laws 1981, c. 166, § 9, emerg. eff. May 13, 1981.  Amended by Laws 2004, c. 99, § 3, eff. Nov. 1, 2004.

§19-1410.  Fund budgets required - Format - Contents.

A.  At least thirty (30) days prior to the beginning of each fiscal year, a budget for each fund of the county for which a budget is required shall be completed by the county budget board.  Each budget shall provide a complete financial plan for the budget year.  The budget format shall be as prescribed by the State Auditor and Inspector.  The format shall contain at least the following in tabular form for each fund, itemized by department and account within each fund:

1.  Actual revenues and expenditures for the immediate prior fiscal year;

2.  Estimated actual revenues and expenditures for the current fiscal year; and

3.  Estimated revenues and proposed expenditures for the budget year.

B.  The budget for each fund shall contain a budget summary.  It shall also be accompanied by a budget message from the governing body which shall explain the budget and describe its important features.

C.  The estimate of revenues in each fund for any budget year shall include probable income by source which the county is legally empowered to collect or receive at the time the budgets are adopted.  The estimate shall be based upon a review and analysis of past and anticipated revenues of the county.  Any portion of the budget of revenues to be derived from ad valorem property taxation shall not exceed the estimated amount of tax which is available for appropriation, as provided by the county excise board, or which can or must be raised as required by law.  The budget of expenditures for each fund shall not exceed the estimated revenues for each fund.  No more than ten percent (10%) of the total budget for any fund may be budgeted for miscellaneous purposes.  Included in the budget of revenues or expenditures for any fund may be amounts transferred from or to another fund.  Any such interfund transfer shall be shown as a transfer from the one fund and as a transfer to the other fund.

D.  The county budget board shall determine the needs of the county for sinking fund purposes, pursuant to Section 431 of Title 62 and Section 28 of Article X of the Oklahoma Constitution, and include these requirements in the debt service fund budget for the budget year.

Added by Laws 1981, c. 166, § 10, emerg. eff. May 13, 1981.

§19-1411.  Estimate of revenues and expenditures.

A.  On or before a date set by the county budget board, the county excise board shall provide a tentative estimate of anticipated revenues from all sources, classified by funds, for the succeeding fiscal year.

B.  On or before a date set by the county budget board, each officer, board or commission and all employees charged with the management or control of any department or office, as determined by the county budget board, shall prepare for the succeeding fiscal year, on forms provided by the budget board, estimated revenues and expenditures of the department or office.  The county budget board may require such additional statistics or financial statements from county officers or others to enable it to ascertain fiscal conditions and needs.  The information as to estimated revenues is supplementary and is not intended to equal estimated expenditures.  The information required from each department, office, board or commission shall be set forth in tabular form, as follows:

1.  Actual revenues and expenditures in the immediate prior fiscal year;

2.  Budget estimates for the current fiscal year;

3.  Actual revenues and expenditures for a period of six (6) to (9) nine months, as appropriate, of the current fiscal year;

4.  Estimated actual revenues and expenditures for the current fiscal year; and

5.  Estimated revenues and proposed expenditures for the budget year.

C.  The budget board shall estimate, on the basis of demonstrated need, the expenditures for the budget year after a review of the budget requests and estimates of the department heads, officers, boards or commissions.  Each such official shall be heard by the budget board prior to making of its final estimates, but thereafter it may revise any estimates as deemed advisable before finalizing the proposed budget for each fund.

Added by Laws 1981, c. 166, § 11, emerg. eff. May 13, 1981.

§191412.  Public hearings  Notice.

The county budget board shall hold a public hearing on the proposed budget no later than fifteen (15) days prior to the beginning of the budget year.  Notice of the date, time and place of the hearing, together with the proposed budget summaries, shall be published in a newspaper of general circulation in the county not less than five (5) days before the date of the hearing.  Affidavit and proof of publication shall be attached to the budget when filed with the county excise board and State Auditor and Inspector.  The county clerk shall make available a sufficient number of copies of the proposed budgets as the county budget board shall determine and have them available for review or for distribution or sale at the office of the county clerk.  At the public hearing on the budgets, any person may present to the county budget board comments, recommendations or information on any part of the proposed budget.

Added by Laws 1981, c. 166, § 12, emerg. eff. May 13, 1981.

§191413.  Adoption of budget  Filing  Appropriations.

A.  After the hearing and at least seven (7) days prior to the beginning of the budget year, the county budget board shall adopt the budget for each fund.  The budget board may add or increase items or delete or decrease items in each budget.  In all cases, the proposed expenditures shall not exceed the estimated revenues in the budget of any fund.

B.  The adopted budgets shall be filed with the excise board of the county on or before the first day of the budget year.  At the same time the budgets are filed with the excise board, one copy of each budget as adopted shall be kept on file in the office of the county clerk and a copy filed with the State Auditor and Inspector.

C.  The adopted budgets shall be in effect on and after the first day of the fiscal year to which they apply.  The budgets as adopted and filed with the excise board shall constitute an appropriation for each fund, subject to final approval of the county excise board as provided in this act, and the appropriation thus made shall not be used for any other purpose except as provided by law.

Added by Laws 1981, c. 166, § 13, emerg. eff. May 13, 1981.

§191414.  Examination of budgets  Powers and duties of excise board.

A.  The county excise board shall examine the county budgets.  The excise board may take the following actions on the budgets:

1.  For any items or amounts which are not authorized by law or which may be contrary to law, the unlawful amounts or items shall be stricken and disregarded;

2.  Any amount which exceeds the lawful amount authorized by law shall be reduced to the extent authorized by law;

3.  If any items or amounts are mandated by law and not provided for the county excise board shall return the budget to the county budget board to revise the budget to provide for the mandated items or amounts.  The county budget board shall revise or amend the budget as needed and resubmit the budget within fifteen (15) days of the return by the excise board;

4.  If any portion of the budget of revenues to be derived from ad valorem property tax exceeds the amount of tax which is available for appropriation, as finally determined and computed by the county excise board, the excise board shall return the budget to the county budget board to revise or amend the budget as needed and resubmit the budget within fifteen (15) days of the return by the excise board;

5.  If any reduction or amendment in the budget is required by the computations of Section 2497 of Title 68 of the Oklahoma Statutes, the county excise board shall note these and return the budget to the county budget board to revise or amend the budget as needed and resubmit the budget within fifteen (15) days from the date of the return by the excise board; and

6.  If the budget is within the income and revenues lawfully available, the excise board shall approve the budget and compute the levy required.

B.  At the time required by law, the county excise board shall compute the appropriations and levy the taxes necessary for the county for the budget year in accordance with this act and Section 2497 of Title 68 of the Oklahoma Statutes.

C.  The secretary of the county excise board shall certify the approved budget to the county budget board, the county treasurer and the State Auditor and Inspector.  A copy of the budget as adopted and approved by the excise board shall be filed in the offices of the county clerk, the secretary of the county excise board and the State Auditor and Inspector.

Added by Laws 1981, c. 166, § 14, emerg. eff. May 13, 1981.

§191415.  Protests  Status of budget  Examination.

Within fifteen (15) days after the filing of any county budget with the State Auditor and Inspector, any taxpayer may file protests against any alleged illegality of the budget in the manner provided by Sections 24104 through 24111 of Title 68 of the Oklahoma Statutes.  If no protest is filed by any taxpayer within the fifteenday period, the budget and any appropriation thereof shall be deemed legal and final until amended by the county budget board.  Taxpayers shall have the right at all reasonable times to examine the budget on file with the county clerk, county excise board or the State Auditor and Inspector for the purpose of checking for illegalities in the levies made or for filing protests in accordance with this section.

Added by Laws 1981, c. 166, § 15, emerg. eff. May 13, 1981.

§191416.  Expenditures exceeding fund balance prohibited  Budget balances  Other unlawful acts  Liability.

A.  No expenditure may be authorized or made by any county officer or employee which exceeds any fund balance in any fund for which a budget is not required to be adopted.

B.  Any balance remaining in a fund at the end of the budget year shall be carried forward to the credit of the fund for the next budget year.

C.  It shall be unlawful for any county officer or employee in any budget year of a fund for which a budget has been prepared:

1.  To create or authorize creation of a deficit in any fund; or

2.  To authorize, make or incur expenditures or encumbrances in excess of ninety percent (90%) of the appropriation for a given category of expenditure in the budget of any fund as adopted or amended until revenues in an amount equal to at least ninety percent (90%) of the appropriation have been collected.  Any fund balance which is included in the appropriation within a given fund is considered revenue in the budget year for which it is appropriated.  Expenditures may then be made and authorized as revenues are available so long as any expenditure does not exceed the actual fund balance in any budgeted fund.

D.  Any obligation that is contracted or authorized by any county officer or employee in violation of this act shall become the obligation of the officer or employee himself and shall not be valid or enforceable against the county.  Any county officer or employee who violates this act shall forfeit his office or position and shall be subject to such civil and criminal punishments as are provided by law.  Any obligation, authorization for expenditure or expenditure made in violation of this act shall be illegal and void.

Added by Laws 1981, c. 166, § 16, emerg. eff. May 13, 1981.

§191417.  Classifying estimated revenues and expenditures.

Estimated revenues and appropriation expenditures in the budget of each fund shall be classified in conformity with the accounting system prescribed by the State Auditor and Inspector.  Revenues shall be classified separately by source.  Expenditures shall be departmentalized by appropriate functions and activities within each fund and shall be classified within the following categories:

1.  Salaries and wages, which may include expenses for salaries, wages, per diem allowances and other forms of compensation;

2.  Employee benefits paid to any officer or employee for services rendered or for employment.  Employee benefits may include employer contributions to a retirement system, insurance, vacation allowances, sick leave, terminal pay or similar benefits;

3.  Operating expenses, which may include materials and supplies, articles and commodities which are consumed or materially altered when used, such as office supplies, operating supplies and repair and maintenance supplies, and all items of expense to any persons, firm or corporation rendering a service in connection with repair, sale or trade of such articles or commodities, such as services or charges for communications, transportation, advertising, printing or binding, insurance, public utility services, repairs and maintenance, rentals, miscellaneous items and all items of operating expense to any person, firm or corporation rendering such services;

4.  Other charges consisting primarily of conduit type payments, such as charity, food and clothing, claims and damages, death benefits, grants and subsidies, reimbursements for food stamp distribution, and similar payments;

5.  Capital outlays, which may include outlays which result in acquisition of or additions to fixed assets purchased by the county, including land, buildings, improvements other than buildings, and all construction, reconstruction, appurtenances or improvements to real property accomplished according to the conditions of a contract, machinery and equipment, furniture and autos and trucks; and

6.  Debt service, which may include outlays in the form of debt principal payments, periodic interest payments, paying agent's fees, or related service charges for benefits received in part in prior fiscal periods as well as in current and future fiscal periods.

Added by Laws 1981, c. 166, § 17, emerg. eff. May 13, 1981.

§19-1418.  Transfer of appropriations.

A county budget board may authorize transfers of any unencumbered and unexpended appropriation or any portion thereof from one expenditure category to another within the same department or from one department to another within the same fund, except that no appropriation for debt service or other appropriation required by law or resolution may be reduced below the minimums required.  Interfund transfers may be made only as authorized by this act or as provided in the budget as adopted or amended according to Sections 10, 14 and 20 of this act.

Added by Laws 1981, c. 166, § 18, emerg. eff. May 13, 1981.

§191419.  Transfer of special fund, debt service and special assessment fund balances.

Whenever the necessity for maintaining any special fund of a county has ceased to exist and a balance remains in the fund, the county budget board may authorize the transfer of the balance to the general fund.  Applicable law shall govern the use or transfer of balances in any debt service or special assessment fund.

Added by Laws 1981, c. 166, § 19, emerg. eff. May 13, 1981.

§191420.  Supplemental appropriations  Amendment of budget.

A.  The county budget board may amend the budget to make supplemental appropriations to any fund up to the amount of revenues in excess of the total estimated in the latest budget, which are available for current expenses due to:

1.  Revenues received from sources not anticipated in the budget for that year;

2.  Revenues received from anticipated sources but in excess of the budget estimates therefor; or

3.  An unexpended and unencumbered fund balance on hand at the end of the preceding fiscal year which had not been anticipated in the budget.  Any appropriation authorizing the creation of an indebtedness shall be governed by the applicable provisions of Article X of the Oklahoma Constitution.

B.  If at any time during the budget year it appears probable that revenues available will be insufficient to meet the amount appropriated, or that due to unforeseen emergencies there is temporarily insufficient money in a particular fund to meet the requirements of appropriation in the fund, the county budget board shall take such action as it deems necessary.  For that purpose, it may amend the budget to reduce one or more appropriations or it may amend the budget to transfer money from one fund to another fund, but no appropriation for debt service may be reduced and no appropriation may be reduced by more than the amount of the unexpended and unencumbered balance thereof.  No transfer shall be made from the debt service fund to any other fund except as may be permitted by the terms of the bond issue or applicable law.

C.  A budget amendment as provided in this section authorizing supplemental appropriations or a decrease or change in appropriation of funds shall be adopted at a meeting of the county budget board and filed with the county clerk, the county excise board and the State Auditor and Inspector.

Added by Laws 1981, c. 166, § 20, emerg. eff. May 13, 1981.

§191421.  Implementation and administration of act.

For the purpose of carrying into effect the provisions of this act, and for its proper administration, the State Auditor and Inspector is hereby empowered to promulgate and enforce such rules and regulations as may be necessary but not inconsistent herewith, and he shall prescribe all the forms of whatsoever nature referred to in this act including but not necessarily limited to budget forms, supporting schedule forms and all other accounting stationery required, desired or needed under the provisions of this act.

Added by Laws 1981, c. 166, § 21, emerg. eff. May 13, 1981.

§191500.  County purchasing agent  Appointment  Training  Duties and responsibilities  Salary  Office space and equipment.

A.  The county clerk of each county or an employee of that office so designated by the county clerk shall be the county purchasing agent.  Provided, in counties having a county budget board created pursuant to Sections 1402 et seq. of Title 19 of the Oklahoma Statutes, said board may, upon an affirmative vote of a majority of all the board members then in office, appoint a county purchasing agent.  In the event the board does not appoint a county purchasing agent the county clerk or an employee of that office so designated by the county clerk shall be the county purchasing agent.  The county purchasing agent shall be under the general supervision and direction of the appointing authority.

B.  All persons serving as county purchasing agents on July 1, 1989, shall attend training seminars sponsored by the Oklahoma State University Center for Local Government Technology prior to July 1, 1990.  The training seminars will cover the terminology, concepts, customs and practices of the sellers of supplies, materials and equipment commonly purchased for the county.  All county purchasing agents appointed after July 1, 1989, shall attend the training seminars within one (1) year of their appointment.

C.  The county purchasing agent shall be authorized necessary assistants to carry out the duties and responsibilities provided by law and as may be delegated by the appointing authority.  Provided, the employment of such assistants shall be upon the approval of the appointing authority.  The salary of the county purchasing agent and assistants shall be fixed by the appointing authority.  Provided, if the county clerk is the county purchasing agent, the salary of the county clerk shall remain as provided by law.

D.  The county purchasing agent shall, at the expense of the county, be authorized adequate office space, furnishings, equipment and supplies to carry out the duties and responsibilities of the county purchasing agent as provided by law and as may be delegated by the appointing authority.  Provided, the acquisition of such furnishings, equipment and supplies shall be upon the approval of the appointing authority and the acquisition of office space shall be upon the approval of the board of county commissioners.

Added by Laws 1982, c. 249, § 1, eff. Jan. 1, 1983.  Amended by Laws 1989, c. 286, § 3, operative July 1, 1989.

§19-1500.1.  Contracts to be flexible, value based and in best interests of state.

Except as otherwise provided by Section 1500 et seq. of Title 19 of the Oklahoma Statutes, the county purchasing agent shall have the authority to develop, implement and promote policies and procedures that allow the procurement of materials and equipment through contracts that are flexible, value based and are in the best interests of the state and its political subdivisions.

Added by Laws 1999, c. 399, § 3, eff. July 1, 1999.

§19-1501.  Duties of county purchasing agent - Requisition of purchase orders.

A.  The county purchasing agent:

1.  Shall, within the amount of the unencumbered balance, make all purchases that are paid from county funds for the various institutions, departments, officers, and employees of the county, except at public auctions and as otherwise provided for by law;

2.  May make purchases for political subdivisions of this state within the county if authorized by appropriate action of the governing board or body of the political subdivision affected;

3.  Shall make purchases and rental or leasepurchase agreements only after following the bidding procedures as provided for by law, except:

a. when the purchase does not exceed Ten Thousand Dollars ($10,000.00).  All purchases made pursuant to this subparagraph shall be by a single purchase order.  Splitting purchase orders which would result in paying an amount in excess of the limitations specified in this subparagraph is expressly prohibited.  Any person convicted of violating the provisions of this subparagraph shall be guilty of a misdemeanor and such person shall forfeit the person's position or office,

b. when the total payments of a rental or lease-purchase agreement do not exceed Five Thousand Dollars ($5,000.00),

c. when articles and items are covered by single source contracts,

d. service or maintenance contracts on equipment or machinery which are entered into at the time of the purchase of the equipment or machinery,

e. purchases made pursuant to a blanket purchase order as provided for in Section 310.8 of Title 62 of the Oklahoma Statutes,

f. when materials for road or bridge improvements do not exceed Three Dollars ($3.00) per yard or per ton,

g. purchases of fuel if the county purchasing agent obtains telephone quotes from at least three vendors prior to the purchase and the lowest and best quote is selected.  Documentation of these quotes shall be recorded in the permanent records of the clerk,

h. purchases of tools, apparatus, machinery or equipment from a state agency or a political subdivision of the state as provided for in subsection C of Section 421.1 of this title,

i. purchases of food for prisoners incarcerated in the county jail; provided, in counties having a population in excess of one hundred thousand (100,000) persons, the county purchasing agent shall follow bidding procedures as provided by law unless the county purchasing agent obtains telephone quotes pursuant to the whole total of food items requisitioned prior to the purchase and the lowest and best quote is selected.  Documentation of these quotes shall be recorded in the permanent records of the county clerk,

j. when a county solicits bids for the purchase of processed native materials for road and bridge improvements, the county may accept all bids received, with the lowest and best bid from those accepted to be selected at the time of opening of any construction project.  The selection of the bid shall be based upon availability, bid price, plus transportation costs,

k. when a vendor has been selected as the lowest and best bidder to furnish a particular item or items to the county during a specified time period and in the event the vendor is unable to perform, the purchasing agent may solicit telephone quotes for the item or items needed from the list of qualified bidders and provide for the purchase of the items at the lowest and best quote available,

l. when considering the purchase of an item or items from the state bid list as provided by the Department of Central Services or the General Services Administration, if the same exact item is available from a local vendor at or below the price listed on the state bid list or the General Services Administration list, the item may be obtained from the vendor,

m. any item or items bid by the Department of Central Services which may be purchased by the county, provided the vendor is willing to supply the item or items to the county at the bid price,

n. when a county obtains proceeds from the sale of its property at a public auction, that county may use those proceeds to acquire items previously identified as needed by the county at the same public auction pursuant to subsection D of Section 1505 of this title,

o. when an item or items have been competitively bid by a county, or on behalf of a group of contiguous counties, provided:

(1) the notice to bidders shall list each county which may participate in the purchase of the item or items being bid,

(2) the notice of bid is advertised, as provided by law, in each of the counties which may participate in the purchase of the item or items,

(3) all vendors on the list of qualified bidders of each participating county who offer the item or items for sale received notice of the bid request, and

(4) the vendor awarded the bid is willing and able to provide the item or items at the bid price,

p. counties may participate in a nationwide purchasing program sponsored by the national association representing counties, or

q. when the Governor declares an emergency in a county, the district attorney of that county shall have the authority to temporarily waive competitive bidding procedures for purchases that may expedite a response to the emergency situation.  This temporary waiver shall be in addition to any powers exercised pursuant to Section 683.11 of Title 63 of the Oklahoma Statutes.

The purchases shall be paid by attaching properly itemized invoices, as described in Section 1505 of this title, to a purchase order which has been prepared by the county purchasing agent and submitting both to the county clerk for filing, encumbering, and consideration for payment by the board of county commissioners;

4.  Shall not furnish any supplies, materials, equipment, or other articles, except upon receipt of a requisition signed by a county officer.  Written requisitions will not be required for blanket purchase orders as provided for in Section 310.8 of Title 62 of the Oklahoma Statutes.  Each county officer may designate not more than two employees who also shall be authorized to sign requisitions in the absence of the county officer.  A written designation of the employees shall be filed with the county clerk and shall be entered in the minutes of the board of county commissioners;

5.  Shall make lease or lease-purchase agreements for road machinery and equipment if the county has adequate funds appropriated during any fiscal year for such purpose and only after following the bidding procedures as provided for in Section 1505 of this title.  The term of any lease or lease-purchase agreement authorized pursuant to this paragraph may be for any period up to one (1) year, provided, the term shall not extend beyond the end of any fiscal year, with an option to renew such agreement subject to the requirement that adequate funds are appropriated during the fiscal year by the county for such purpose.  The State Auditor and Inspector's office shall be notified by the county of the terms and conditions of a lease or lease-purchase agreement authorized pursuant to this paragraph before any such agreement is made by the county purchasing agent; and

6.  Shall perform such other duties as may be delegated by the appointing authority or as may be provided for by law.

B.  Each department of county government needing repairs to equipment, machinery or vehicles shall make estimates and requisition a purchase order from the county purchasing agent for repairs not in excess of Two Thousand Five Hundred Dollars ($2,500.00).  Repairs in excess of Two Thousand Five Hundred Dollars ($2,500.00), shall be submitted on a blanket purchase order as provided in Section 310.8 of Title 62 of the Oklahoma Statutes.

Added by Laws 1982, c. 249, § 2, eff. Jan. 1, 1983.  Amended by Laws 1983, c. 205, § 1, emerg. eff. June 16, 1983; Laws 1985, c. 21, § 1, eff. Nov. 1, 1985; Laws 1985, c. 298, § 1, eff. Nov. 1, 1985; Laws 1986, c. 284, § 1, operative July 1, 1986; Laws 1987, c. 236, § 117, emerg. eff. July 20, 1987; Laws 1988, c. 10, § 1, eff. Nov. 1, 1988; Laws 1989, c. 29, § 1, operative July 1, 1989; Laws 1989, c. 286, § 4, operative July 1, 1989; Laws 1990, c. 62, § 1, emerg. eff. April 16, 1990; Laws 1991, c. 166, § 4, eff. July 1, 1991; Laws 1992, c. 6, § 1, emerg. eff. March 18, 1992; Laws 1992, c. 237, § 3, emerg. eff. May 19, 1992; Laws 1993, c. 135, § 1, eff. Sept. 1, 1993; Laws 1994, c. 6, § 4, eff. Sept. 1, 1994; Laws 1995, c. 172, § 2, emerg. eff. May 9, 1995; Laws 1999, c. 245, § 1, eff. July 1, 1999; Laws 2000, c. 210, § 1, eff. Nov. 1, 2000; Laws 2001, c. 39, § 2, eff. July 1, 2001; Laws 2001, c. 320, § 3, eff. Nov. 1, 2001; Laws 2002, c. 22, § 4, emerg. eff. March 8, 2002; Laws 2002, c. 177, § 1, eff. Nov. 1, 2002; Laws 2004, c. 99, § 4, eff. Nov. 1, 2004; Laws 2005, c. 356, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 1985, c. 22, § 1 repealed by Laws 1985, c. 298, § 2, eff. Nov. 1, 1985.  Laws 2001, c. 139, § 3 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§191502.  Uniform identification system and inventory system for county supplies, materials and equipment  County road and bridge inventory officer  Duties of county commissioners.

A.  1.  The State Auditor and Inspector or a designated employee of the State Auditor and Inspector's office shall:

a. prescribe a uniform identification system for all supplies, materials and equipment of a county used in the construction and maintenance of roads and bridges; and

b. create and administer an inventory system for all:

(1) equipment of a county having an original cost of Two Hundred Fifty Dollars ($250.00) or more for use in the construction and maintenance of roads and bridges, and

(2) supplies and materials of a county purchased in lots of Five Hundred Dollars ($500.00) or more for use in the construction and maintenance of roads and bridges.

Such person shall be the county road and bridge inventory officer.

2. a. In counties having a county budget board created pursuant to Sections 1402 et seq. of Title 19 of the Oklahoma Statutes, said board may, upon an affirmative vote of a majority of all the board members then in office, appoint a county road and bridge inventory officer who shall be employed by the county and shall have such duties as are provided in subparagraphs a and b of paragraph 1 of this subsection.  In the event the board does not appoint a county road and bridge inventory officer the State Auditor and Inspector or designee shall be the county road and bridge inventory officer.  An appointed county road and bridge inventory officer shall be under the general supervision and direction of the appointing authority.

b. An appointed county road and bridge inventory officer shall be authorized necessary assistants to carry out the duties and responsibilities provided by law and as may be delegated by the appointing authority.  Provided, the employment of such assistants shall be upon the approval of the appointing authority.  The salary of the county road and bridge inventory officer and assistants shall be fixed by the appointing authority.

c. An appointed county road and bridge inventory officer shall, at the expense of the county, be authorized adequate office space, furnishings, equipment and supplies to carry out the duties and responsibilities of the county road and bridge inventory officer as provided by law and as may be delegated by the appointing authority.  Provided, the acquisition of such furnishings, equipment and supplies shall be upon the approval of the appointing authority and the acquisition of office space shall be upon the approval of the board of county commissioners.

B.  The board of county commissioners shall:

1.  Prescribe a uniform identification system for all supplies, materials and equipment of a county not used in the construction and maintenance of roads and bridges; and

2.  Create and administer an inventory system for all:

a. equipment of a county having an original cost of Two Hundred Fifty Dollars ($250.00) or more and not used in the construction and maintenance of roads and bridges, and

b. supplies and materials of a county purchased in lots of  Five Hundred Dollars ($500.00) or more and not used in the construction and maintenance of roads and bridges.

The board of county commissioners may designate an employee of that office to administer such inventory system.

Added by Laws 1982, c. 249, § 3, eff. Jan. 1, 1983.  Amended by Laws 1985, c. 117, § 1, operative July 1, 1985; Laws 1994, c. 6, § 5, eff. Sept. 1, 1994.

§191503.  Department receiving officers to be designated.

Each county officer shall designate two (2) employees to act as receiving officers for their departments.  A written designation of such employees shall be filed with the county clerk and shall be entered in the minutes of the board of county commissioners.

Added by Laws 1982, c. 249, § 4, eff. Jan. 1, 1983.

§191504.  Duties of receiving officer.

A.  A receiving officer shall receive all supplies, materials and equipment purchased, leasepurchased or rented by his department and shall identify such items received in a manner prescribed by the county road and bridge inventory officer or board of county commissioners or designee.  The receiving officer shall also maintain a record of all supplies, materials and equipment received, disbursed, stored and consumed by his department.

B.  The receiving officer shall comply with receiving procedures provided by law.

Added by Laws 1982, c. 249, § 5, eff. Jan. 1, 1983.

§19-1505.  Procedures for requisition, purchase, lease-purchase, rental, and receipt of supplies, material, and equipment for maintenance, operation, and capital expenditures of county government.

The following procedures shall be used by counties for the requisition, purchase, lease-purchase, rental, and receipt of supplies, materials, and equipment for the maintenance, operation, and capital expenditures of county government unless otherwise provided for by law.

A.  The procedure for requisitioning items for county offices shall be as follows:

1.  The requesting department shall prepare a requisition form in triplicate.  The requisition shall contain any specifications for an item as deemed necessary by the requesting department.  The form shall be prescribed by the State Auditor and Inspector;

2.  The requesting department shall retain a copy of the requisition and forward the original requisition and a copy to the county purchasing agent; and

3.  Upon receipt of the requisition, the county purchasing agent, within two (2) working days, shall begin the bidding and purchasing process as provided for in this section.  Nothing in this section shall prohibit the transfer of supplies, materials, or equipment between county departments upon a written agreement between county officers.

B.  The bid procedure for selecting a vendor for the purchase, lease-purchase, or rental of supplies, materials, and equipment used by a county shall be as follows:

1.  The county purchasing agent shall request written recommendations from all county officers pertaining to commonly used supplies, materials, and equipment.  From such recommendations and available requisition, purchase, or inventory records, the county purchasing agent shall prepare a list of items commonly used by county officers.  The county purchasing agent shall request from the Purchasing Division of the Department of Central Services all contracts quoting the price the state is paying for the items.  The county purchasing agent shall either request the Purchasing Division of the Department of Central Services to make the purchase for the county or solicit bids for unit prices on the items for periods of not to exceed twelve (12) months in the manner described in paragraph 2 of this subsection.  If the county purchasing agent receives a requisition for an item for which the county purchasing agent does not have a current bid, the county purchasing agent shall request from the Purchasing Division of the Department of Central Services all contracts quoting the price the state is paying for the item.  The county purchasing agent shall either request the Purchasing Division of the Department of Central Services to make the purchase for the county or solicit bids in the manner described in paragraph 2 of this subsection.  Nothing in this paragraph shall prohibit bids from being taken on an item currently on a twelve-month bid list, at any time deemed necessary by the county purchasing agent.  Whenever the county purchasing agent deems it necessary to take a bid on an item currently on a twelve-month bid list, the reason for the bid shall be entered into the minutes of the board of county commissioners;

2.  Bids shall be solicited by mailing a notice to all persons or firms who have made a written request of the county purchasing agent that they be notified of such bid solicitation and to all other persons or firms who might reasonably be expected to submit bids.  Notice of solicitation of bids shall also be published one time in a newspaper of general circulation in the county.  Notices shall be mailed and published at least ten (10) days prior to the date on which the bids are opened.  Proof of the mailing shall be made by the affidavit of the person mailing the request for bids and shall be made a part of the official records of the county purchasing agent.  Whenever any prospective supplier or vendor dealing in or listing for sale any particular item or article required to be purchased or acquired by sealed bids fails to enter or offer a sealed bid for three successive bid solicitations, the name of the supplier or vendor may be dropped from the mailing lists of the board of county commissioners;

3.  The sealed bids received from vendors and the state contract price received from the Purchasing Division of the Department of Central Services shall be given to the county clerk by the county purchasing agent.  The county clerk shall forward the sealed bids and state contract price, if any, to the board of county commissioners;

4.  The board of county commissioners, in an open meeting, shall open the sealed bids and compare them to the state contract price.  The board of county commissioners shall select the lowest and best bid based upon the availability of material and transportation cost to the job site within thirty (30) days of the meeting.  For any special item not included on the list of commonly used items, the requisitioning official shall review the bids and submit a written recommendation to the board before final approval.  The board of county commissioners shall keep a written record of the meeting as required by law, and any time the lowest bid was not considered to be the lowest and best bid, the reason for such conclusion shall be recorded.  Whenever the board of county commissioners rejects the written recommendation of the requisitioning official pertaining to a special item, the reasons for the rejection shall be entered in their minutes and stated in a letter to the requisitioning official and county purchasing agent;

5.  The county purchasing agent shall notify the successful bidders and shall maintain a copy of the notification.  The county purchasing agent shall prepare and maintain a vendors list specifying the successful bidders and shall notify each county officer of the list.  The county purchasing agent may remove any vendor from such list who refuses to provide goods or services as provided by contract if the removal is authorized by the board of county commissioners.  The county purchasing agent may make purchases from the successful bidders for a price at or below the bid price.  If a vendor who is the low bidder cannot or will not sell goods or services as required by a county bid contract, the county purchasing agent may purchase from the next low bidder or take quotations as provided in paragraph 6 of this subsection, provided, however, such purchase does not exceed Five Thousand Dollars ($5,000.00); and

6.  When bids have been solicited as provided for by law and no bids have been received, the procedure shall be as follows:

a. the county purchasing agent shall determine if potential vendors are willing to commit to a firm price for a reduced period of time, and, if such is the case, the bid procedure described in this subsection shall be followed, or

b. if vendors are not willing to commit to a firm price for a reduced period, the purchasing agent shall solicit and record at least three quotes of current prices available to the county and authorize the purchase of goods based on the lowest and best quote as it becomes necessary to acquire such goods.  The quotes shall be recorded on a form prescribed by the State Auditor and Inspector and shall be attached to the purchase order and filed with the county clerk's copy of the purchase order.  Any time the lowest quote was not considered to be the lowest and best quote, the reason for this conclusion shall be recorded by the county purchasing agent and transmitted to the county clerk, or

c. if three quotes are not available, a memorandum to the county clerk from the county purchasing agent shall describe the basis upon which a purchase is authorized.  The memorandum shall state the reasons why the price for such a purchase is the lowest and best under the circumstances.  The county clerk shall then attach the memorandum to the county clerk's copy of the purchase order and file both in the office of the county clerk.

C.  After selection of a vendor, the procedure for the purchase, lease-purchase, or rental of supplies, materials, and equipment used by a county shall be as follows:

1.  The county purchasing agent shall prepare a purchase order in quadruplicate and submit it with a copy of the requisition to the county clerk;

2.  The county clerk shall then encumber the amount stated on the purchase order and assign a sequential number to the purchase order;

3.  If there is an unencumbered balance in the appropriation made for that purpose by the county excise board, the county clerk shall so certify in the following form:

I hereby certify that the amount of this encumbrance has been entered against the designated appropriation accounts and that this encumbrance is within the authorized available balance of said appropriation.

Dated this ________ day of ________, 20__.

________________________________

County Clerk/Deputy

of _____________________ County.

In instances where it is impossible to ascertain the exact amount of the indebtedness sought to be incurred at the time of recording the encumbrance, an estimated amount may be used.  No purchase order shall be valid unless signed by the county purchasing agent and certified by the county clerk; and

4.  The county clerk shall file a copy of the purchase order and return the original purchase order and two copies to the county purchasing agent who shall file a copy, retain the other copy for the county road and bridge inventory officer if the purchase order is for the purchase of equipment, supplies, or materials for the construction or maintenance of roads and bridges, and submit the original purchase order to the receiving officer of the requesting department.

D.  1.  The procedure for the purchase of supplies, materials, and equipment at public auction or by sealed bid to be used by a county shall be as follows:

a. the county purchasing agent shall prepare a purchase order in quadruplicate and submit it with a copy of the requisition to the county clerk,

b. the county clerk shall then encumber the amount stated on the purchase order and assign a sequential number to the purchase order,

c. if there is an unencumbered balance in the appropriation made for that purpose by the county excise board, the county clerk shall so certify in the following form:

I hereby certify that the amount of this encumbrance has been entered against the designated appropriation accounts and that this encumbrance is within the authorized available balance of said appropriation.

Dated this ________ day of ________, 20__.

________________________________

County Clerk/Deputy

of _____________________ County.

In instances where it is impossible to ascertain the exact amount of the indebtedness sought to be incurred at the time of recording the encumbrance, an estimated amount may be used.  No purchase order shall be valid unless signed by the county purchasing agent and certified by the county clerk, and

d. the county clerk shall file a copy of the purchase order and return the original purchase order and two copies to the county purchasing agent who shall file a copy, retain the other copy for the county road and bridge inventory officer if the purchase order is for the purchase of equipment, supplies, or materials for the construction or maintenance of roads and bridges, and submit the original purchase order to the receiving officer of the requesting department.

2.  The procedure for the purchase of supplies, materials and equipment at a public auction when the purchase will be made with the proceeds from the sale of county property at the same public auction are as follows:

a. the purchasing agent shall cause such items being sold to be appraised in the manner determined in Section 421.1 of this title,

b. the county purchasing agent shall prepare a purchase order in quadruplicate and submit it with a copy of the requisition to the county clerk,

c. the county clerk shall then encumber the amount of the appraised value and any additional funds obligated by the county on the purchase order and assign a sequential number to the purchase order,

d. the county clerk shall certify that the amount of the encumbrance is equal to the appraised value of the item being sold plus any additional funds obligated by the county.  In effect the recording of the encumbrance is an estimate that is authorized by law.  No purchase order shall be valid unless signed by the county purchasing agent and certified by the county clerk,

e. the county clerk shall file a copy of the purchase order and return the original purchase order and two copies to the county purchasing agent who shall file a copy, retain a copy for the county road and bridge inventory officer if the purchase order is for the purchase of equipment, supplies or materials for the construction or maintenance of roads and bridges, and submit the original purchase order to the receiving officer of the requesting department, and

f. a purchase shall not be bid until such time that the appraised item or items are sold.  Any item or items purchased shall not exceed the appraised value plus any additional funds obligated by the county or the actual selling price of the item or items, whichever is the lesser amount.

E.  The procedure for the receipt of items shall be as follows:

1.  A receiving officer for the requesting department shall be responsible for receiving all items delivered to that department;

2.  Upon the delivery of an item, the receiving officer shall determine if a purchase order exists for the item being delivered;

3.  If no such purchase order has been provided, the receiving officer shall refuse delivery of the item;

4.  If a purchase order is on file, the receiving officer shall obtain a delivery ticket, bill of lading, or other delivery document and compare it with the purchase order.  If any item is back ordered, the back order and estimated date of delivery shall be noted in the receiving report;

5.  The receiving officer shall complete a receiving report in quadruplicate which shall state the quantity and quality of goods delivered.  The receiving report form shall be prescribed by the State Auditor and Inspector.  The person delivering the goods shall acknowledge the delivery by signature, noting the date and time;

6.  The receiving officer shall file the original receiving report and submit:

a. the original purchase order and a copy of the receiving report to the county purchasing agent, and

b. a copy of the receiving report with the delivery documentation to the county clerk;

7.  The county purchasing agent shall file the original purchase order and a copy of the receiving report;

8.  Upon receipt of the original receiving report and the delivery documentation, the county clerk shall maintain a file until such time as an invoice is received from the vendor;

9.  The invoice shall state the name and address of the vendor and must be sufficiently itemized to clearly describe each item purchased, the unit price when applicable, the number or volume of each item purchased, the total price, the total purchase price, and the date of the purchase;

10.  Upon receipt of an invoice, the county clerk shall compare the following documents:

a. requisition,

b. purchase order,

c. invoice with noncollusion affidavit as required by law,

d. receiving report, and

e. delivery document.

The documents shall be available for public inspection during regular business hours; and

11.  If the documents conform as to the quantity and quality of the items, the county clerk shall prepare a warrant for payment according to procedures provided for by law.

F.  The following procedures are for the processing of purchase orders:

1.  Purchase orders may be allowed and paid at the first meeting of the board of county commissioners after five (5) days have elapsed following the date of the filing of the purchase order, provided that purchase orders for the salaries of the county officers and their full-time assistants, deputies and employees may be allowed and paid immediately after filing;

2.  The board of county commissioners shall consider the purchase orders so presented and act upon the purchase orders, by allowing in full or in part or by holding for further information or disallowing the same.  The disposition of purchase orders shall be indicated by the board of county commissioners, showing the amounts allowed or disallowed and shall be signed by at least two members of the board of county commissioners.  Any claim held over for further information shall be acted upon by allowing or disallowing same at any future meeting of the board held within seventy-five (75) days from the date of filing of the purchase order.  Any purchase order not acted upon within the seventy-five (75) days from the date of filing shall be deemed to have been disallowed, but such disallowance shall not prevent the refiling of the purchase order at the proper time; and

3.  Whenever any allowance, either in whole or in part, is made upon any purchase order presented to the board of county commissioners and is accepted by the person making the claim, such allowance shall be a full settlement of the entire purchase order and provided that the cashing of warrant shall be considered as acceptance by the claimant.

G.  The procedure upon consumption or disposal of supplies, materials, or equipment shall be as follows:

1.  For consumable road or bridge items or materials, a monthly report of the road and bridge projects completed during such period shall be prepared and kept on file by the consuming department.  The report shall contain a record of the date, the place, and the purpose for the use of the road or bridge items or materials.  For purposes of identifying county bridges, the board of county commissioners shall number each bridge subject to its jurisdiction; and

2.  For disposal of all equipment which originally cost more than Two Hundred Fifty Dollars ($250.00), resolution of disposal shall be submitted by the officer on a form prescribed by the State Auditor and Inspector's Office to the board of county commissioners.  The approval of the resolution of disposal shall be entered into the minutes of the board.

H.  Inventory forms and reports shall be retained for not less than two (2) years after all audit requirements for the state and federal government have been fulfilled and after any pending litigation involving the forms and reports has been resolved.

I.  The procedures provided for in this section shall not apply when a county officer certifies that an emergency exists requiring an immediate expenditure of funds.  Such an expenditure of funds shall not exceed Five Thousand Dollars ($5,000.00).  The county officer shall give the county purchasing agent a written explanation of the emergency.  The county purchasing agent shall attach the written explanation to the purchase order.  The purchases shall be paid by attaching a properly itemized invoice, as described in this section, to a purchase order which has been prepared by the county purchasing agent and submitting them to the county clerk for filing, encumbering, and consideration for payment by the board of county commissioners.

Added by Laws 1982, c. 249, § 6, eff. Jan. 1, 1983.  Amended by Laws 1983, c. 205, § 2, emerg. eff. June 16, 1983; Laws 1984, c. 61, § 1, emerg. eff. March 29, 1984; Laws 1986, c. 135, § 5, emerg. eff. April 17, 1986; Laws 1988, c. 145, § 3, emerg. eff. April 27, 1988; Laws 1990, c. 70, § 1, emerg. eff. April 16, 1990; Laws 1992, c. 73, § 1, emerg. eff. April 13, 1992; Laws 1993, c. 105, § 2, emerg. eff. April 23, 1993; Laws 1994, c. 131, § 1, emerg. eff. May 2, 1994; Laws 1995, c. 1, § 5, emerg. eff. March 2, 1995; Laws 1995, c. 172, § 3, emerg. eff. May 9, 1995; Laws 1996, c. 45, § 2, eff. Nov. 1, 1996; Laws 1999, c. 245, § 2, eff. July 1, 1999; Laws 2000, c. 210, § 2, eff. Nov. 1, 2000; Laws 2001, c. 320, § 4, eff. Nov. 1, 2001; Laws 2004, c. 447, § 6, emerg. eff. June 4, 2004.

NOTE:  Laws 1994, c. 6, § 6 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§19-1505.1.  Contracts for supplies, equipment or materials - Bidders to provide information as to manufacturer and country of origin of supplies, equipment and materials.

A.  The county purchasing agent may require each bidder for county contracts for supplies, equipment or materials to provide information as to the manufacturer and country of origin of any supplies, equipment or materials for the county as specified by labels attached to the supplies, equipment or materials where such identification is required by federal or state law.  If an item has more than one component part or accessory which may have been manufactured in more than one country, the bidder may specify the countries of origin for only the major component parts or accessories as determined by the Board of County Commissioners where such identification is required by federal or state law.

B.  Any county contract for the purchase of supplies, equipment or materials may require the contractor to obtain from all of his subcontractors information as to the manufacturer and country or countries of origin of any such supplies, equipment or materials provided to the county where such identification is required by federal or state law.

Added by Laws 1992, c. 205, § 2, eff. July 1, 1992.

§19-1505.2.  Exception to purchasing procedures for public trusts.

The procedures specified in Sections 1500 through 1505 of this title shall not apply to the receipt of or the purchases, lease-purchases and rentals of supplies, materials, equipment and improvements made with funds of a public trust expended by a county on behalf of such public trust, if the county is a beneficiary of such public trust and such public trust receives and administers the proceeds of sales tax.

Added by Laws 1996, c. 342, § 1, eff. July 1, 1996.

§191506.  Sheriff or deputy sheriff authorized to make certain travel purchases by credit card.

A.  Subject to the limitations and procedures provided by this section, any sheriff or deputy sheriff may purchase materials, supplies or services necessary for travel out of the county by use of one or more credit cards issued to the county for use by the sheriff's department.  Purchases made with such credit cards shall be limited to actual expenses for travel out of the county by the county sheriff or deputies to perform their official duties; provided, such credit cards may be used for the purchase of fuel, within the county, on weekends, nights or holidays when fuel cannot be obtained from the vendor to whom a bid for such fuel purchase has been awarded.

"Actual expenses for travel" shall mean expenses for travel by public or private railroads, airplanes, buses, rental cars or other public or private conveyances, fuel, oil, meals, lodging, parking fees and telephone expenses.

B.  The sheriff may request the board of county commissioners of the county to apply for a credit card or cards for use by the sheriff's department.  The application shall be made in the name of the county and any credit cards issued must be issued in the name of the county only.  The board of county commissioners shall then issue the card or cards to the office of the sheriff.

C.  For each card issued to the county by an issuer, the county shall encumber sufficient funds each month to pay for the estimated charges made with such cards including any annual or other fee owed for use of the cards.  The funds for payment of credit card charges shall be made from the annual county appropriation to the sheriff's department.  Payment of the bill for charges incurred on any card shall be made in a timely manner so that no interest charges or penalties accrue and so that the total payment amount corresponds to the balance of charges for purchases in addition to any applicable annual fee or service charge.

D.  All receipts for charges made by use of any card issued to a county shall be returned to the county commissioners in order to facilitate accurate records of total monthly expenditures for which the county will be obligated.

E.  On or before the 25th day of each month, the sheriff shall notify the board of county commissioners of the anticipated credit card expenditures for the following month.  When credit purchases are made, the sheriff or deputy sheriff shall immediately and accurately document said expenditures on a form prepared by the State Auditor and Inspector, attaching receipts and a written explanation of each expenditure as to the date, case number or other identification number, area or location, reason for expenditure and amount expended.  A copy of the form shall be submitted to the sheriff for approval and the original form shall be attached to the purchase order and shall be submitted to the board of county commissioners for final approval and payment.  A copy of the form shall be retained for the sheriff's records.

F.  A sheriff or deputy sheriff shall not receive any reimbursement, pursuant to the provisions of Sections 161 through 166, 180.43 or 541 of this title, for any expenses for which a credit card issued pursuant to the provisions of this section has been used.

G.  Nothing in this section shall be construed to exempt any county sheriff or deputy sheriff from the purchasing procedures specified in Sections 1500 through 1505 of this title for all other purchases made in the performance of their official duties.

Added by Laws 1986, c. 127, § 1, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 61, § 1, emerg. eff. April 16, 1990; Laws 1993, c. 318, § 9, emerg. eff. June 7, 1993.

§191507.  Number of credit cards issued and amount of charges allowed.

A.  The number of credit cards issued and the amount of charges allowed for credit cards issued by counties shall be subject to the following limits:

1.  For counties with a population less than fifty thousand (50,000) persons, according to the latest Federal Decennial Census, no more than two cards shall be issued.  The aggregate amount of credit for all such cards issued shall not exceed Five Thousand Dollars ($5,000.00);

2.  For counties with a population of fifty thousand (50,000) to one hundred thousand (100,000) persons, according to the latest Federal Decennial Census, no more than four cards shall be issued.  The aggregate amount of credit for all such cards issued shall not exceed Ten Thousand Dollars ($10,000.00);

3.  For counties with a population of one hundred thousand (100,000) to four hundred fifty thousand (450,000) persons, according to the latest Federal Decennial Census, no more than six cards shall be issued.  The aggregate amount of credit for all such cards issued shall not exceed Fifteen Thousand Dollars ($15,000.00); and

4.  For counties with a population in excess of four hundred fifty thousand (450,000) persons, according to the latest Federal Decennial Census, no more than twenty-four credit cards shall be issued.  The aggregate amount of credit for all such cards shall not exceed Sixty Thousand Dollars ($60,000.00).

B.  The sheriff of each county shall issue cards when such cards are required for expenditures incurred in connection with travel outside the county and the sheriff shall remain responsible for proper use of all cards issued.

Added by Laws 1986, c. 127, § 2, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 215, § 2, eff. Nov. 1, 1998.

§191601.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the "Transient Merchant Licensing Act".

Added by Laws 1985, c. 150, § 1, eff. Nov. 1, 1985.

§19-1602.  Definitions.

As used in the Transient Merchant Licensing Act:

1.  "Transient merchant" means any person, firm, corporation, partnership, or other entity which engages in, does or transacts any temporary or transient business in this state, either in one locality or in traveling from place to place in this state, offering for sale or selling goods, wares, merchandise, or services, and includes those merchants who, for the purpose of carrying on such business, hire, lease, use, or occupy any building, structure, motor vehicle, railroad car, or real estate.

2.  "Temporary or transient business" means any business or home improvement service; siding, roofing or resurfacing services conducted for the sale or offer for sale of goods, wares, or merchandise which is carried on in any building, structure, motor vehicle, mobile home, travel trailer, railroad car, or real estate for a period of less than two (2) years.

3.  "Person" means any individual, corporation, partnership, association, or other legal entity.

Added by Laws 1985, c. 150, § 2, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 399, § 1, eff. July 1, 1999.

§191603.  Exemptions.

A.  The provisions of the Transient Merchant Licensing Act shall not apply to:

1.  Sales at wholesale to retail merchants by commercial travelers or selling agents in the usual course of business;

2.  Wholesale trade shows or conventions;

3.  Sales of goods, wares, or merchandise by sample, catalog or brochure for future delivery;

4.  Fairs and convention center activities conducted primarily for amusement or entertainment;

5.  Any general sale, fair, auction, or bazaar sponsored by any church or religious organization;

6.  Any sale sponsored by schools and universities or any charitable organization;

7.  Trade fairs;

8.  Flea markets;

9.  Garage sales held on the premises devoted to residential use;

10.  Sales of crafts or items made by hand and sold or offered for sale by the person making such crafts or handmade items;

11.  Sales of agricultural products, including Christmas trees and firewood;

12.  Sales made by a seller at residential premises pursuant to an invitation issued by the owner or legal occupant of such premises;

13.  Any person who maintains a permanent place of business in this state and has a registered agent therein upon whom process, notice, or demand permitted by law may be made;

14.  Any person whose participation with a "transient merchant" or in the "temporary or transient business" is limited to providing any building, structure, motor vehicle, railroad car or real estate;  15.  Fireworks; or

16.  Bibles.

B.  A transient merchant not otherwise exempted from the provisions of the Transient Merchant Licensing Act shall not be relieved or exempted from the provisions of the Transient Merchant Licensing Act by reason of associating himself temporarily with any local dealer, auctioneer, trader, contractor, or merchant or by conducting such temporary or transient business in connection with or in the name of any local dealer, auctioneer, trader, contractor, or merchant.

Added by Laws 1985, c. 150, § 3, eff. Nov. 1, 1985.

§191604.  License required.

No transient merchant shall transact business in any county in this state unless such merchant and the owners of any goods, wares, or merchandise to be offered for sale or sold, if such goods, wares, or merchandise are not owned by the merchant, shall have secured a license and have otherwise complied with the requirements of the Transient Merchant Licensing Act.

Added by Laws 1985, c. 150, § 4, eff. Nov. 1, 1985.

§191605.  Application for license  Contents.

A.  Any transient merchant desiring to transact business in any county in this state shall make application for and obtain a license in each county in which such merchant desires to transact business.  The application for license shall be filed with the court clerk, and shall include the following information:

1.  The name and permanent address of the transient merchant making the application, and if the applicant is a firm or corporation the name and address of the members of the firm or the officers of the corporation, as the case may be;

2.  If the applicant is a corporation, there shall be stated on the application form the date of incorporation, the state of incorporation, and if the applicant is a corporation formed in a state other than the State of Oklahoma, the date on which such corporation qualified to transact business as a foreign corporation in the State of Oklahoma;

3.  A statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact such business and the location of such proposed place of business;

4.  The name and permanent address of the transient merchant's registered agent or office; and

5.  The applicant has acquired all other required city, county, and state permits and licenses.

B.  There shall be attached to the application a receipt or statement showing that any personal property taxes due on goods, wares, or merchandise to be offered for sale have been paid.

Added by Laws 1985, c. 150, § 5, eff. Nov. 1, 1985.

§19-1606.  Forms for applications for license and license certificate.

The court clerk in each county shall design and cause to be printed appropriate forms for applications for licenses and for the license certificates to be issued to applicants pursuant to the Transient Merchant Licensing Act.

Added by Laws 1985, c. 150, § 6, eff. Nov. 1, 1985.

§191607.  Agents of transient merchants.

Each person designated by a transient merchant as his agent in the application for a license shall be a resident of the county and shall be an agent of the transient merchant upon whom any process, notice, or demand required or permitted by law to be served upon the transient merchant may be served.  The agent shall agree in writing to act as such agent and a copy of the agreement to so act shall be filed by the applicant with the application for a license.

The court clerk of each county shall maintain an alphabetical list of all transient merchants in the county and the names and addresses of their agents.

If any transient merchant doing business or having done business in any county within the state shall fail to have or maintain an agent in the county or if such agent cannot be found at his permanent address, the court clerk shall be an agent of such transient merchant for service of all process, notices, or demands.  Service on the court clerk shall be made by delivery to and leaving with him or any person designated by the clerk to receive such service, duplicate copies of the process, notice, or demand.  When any such process, notice, or demand is served on the clerk, he shall immediately cause one copy thereof to be forwarded by registered or certified mail, return receipt requested, to the permanent address of the transient merchant.  The provisions of this section shall not limit or otherwise affect the right of any person to serve any process, notice, or demand in any other manner now or hereafter authorized by law.

Added by Laws 1985, c. 150, § 7, eff. Nov. 1, 1985.

§191608.  License fee  Bond.

Each application for a transient merchant license shall be accompanied by a license fee of Fifty Dollars ($50.00) and by a cash bond or a surety bond issued by a corporate surety authorized to do business in this state in the amount of Two Thousand Dollars ($2,000.00) or five percent (5%) of the wholesale value of any goods, wares, merchandise, or services to be offered for sale whichever sum is lesser.  The surety bond shall be made payable to the State of Oklahoma and shall assure the payment by the applicant of all taxes that may be due from the applicant to the state or any political subdivision of the state, the payment of any fines that may be assessed against the applicant or its agents or employees for violation of the provisions of the Transient Merchant Licensing Act, and for the satisfaction of all judgments that may be rendered against the transient merchant or its agents or employees in any cause of action commenced by any purchaser of goods, wares, merchandise, or services within one (1) year from the date of the sale by such transient merchant.  The bonds shall be maintained so long as the transient merchant conducts business in the county and for a period of one (1) year after the termination of such business and shall be released only when the transient merchant furnishes satisfactory proof to the court clerk that it has satisfied all claims of purchasers of goods, wares, merchandise, or services from such merchant, and that all state and local sales taxes and other taxes have been paid.

Added by Laws 1985, c. 150, § 8, eff. Nov. 1, 1985.

§191609.  Issuance of license  Transferability  Validity.

A transient business license shall be issued only when all the requirements of the Transient Merchant Licensing Act have been met.  Such license shall not be transferable, shall be valid only within the territorial limits of the issuing county, shall be valid only for a period of ninety (90) days, and shall be valid only for the business stated in the application.  A license so issued shall be valid for only one person, unless such person shall be a member of a partnership or employee of a firm or corporation obtaining such license.

Added by Laws 1985, c. 150, § 9, eff. Nov. 1, 1985.

§19-1610.  Violations - Misdemeanor.

Any person or entity that transacts a transient business as defined pursuant to the provisions of the Transient Merchant Licensing Act without having first obtained a license in accordance with the provisions of the Transient Merchant Licensing Act or who knowingly advertises, offers for sale, or sells any goods, wares, merchandise, or services in violation of the provisions of the Transient Merchant Licensing Act shall be guilty of a misdemeanor, punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

Added by Laws 1985, c. 150, § 10, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 399, § 2, eff. July 1, 1999.

§191611.  Enforcement of act.

It is the duty of the county sheriff and other law enforcement officers in each county and the district attorney for each county to enforce the provisions of the Transient Merchant Licensing Act.

Added by Laws 1985, c. 150, § 11, eff. Nov. 1, 1985.

§191701.  Short title.

This act shall be known and may be cited as the "Emergency Medical Service District Budget Act".

Added by Laws 1986, c. 145, § 1, eff. June 1, 1986.

§191702.  Purpose of act.

The purpose of this act is to provide a budget procedure for emergency medical service districts which shall:

1.  Establish uniform and sound fiscal procedures for the preparation, adoption, execution and control of budgets;

2.  Enable districts to make financial plans for both current and capital expenditures and to ensure that their directors administer their respective functions in accordance with adopted budgets;

3.  Make available to the public and investors sufficient information as to the financial conditions, requirements and expectations of the district; and

4.  Assist districts to improve and implement generally accepted accounting principles as applied to governmental accounting, auditing and financial reporting and standards of governmental finance management.

Added by Laws 1986, c. 145, § 2, eff. June 1, 1986.

§191703.  Application of act.

This act shall apply to all emergency medical service districts created pursuant to the provisions of Section 9C of Article X of the Constitution of the State of Oklahoma.

Added by Laws 1986, c. 145, § 3, eff. June 1, 1986.

§191704.  Definitions.

As used in this act:

1.  "Account" means an entity for recording specific revenues or expenditures, or for grouping related or similar classes of revenues and expenditures and recording them within a fund or department;

2.  "Appropriation" means an authorization and allocation of money to be expended for a purpose;

3.  "Board" means a board of trustees of an emergency medical service district created pursuant to the provisions of Section 9C of Article X of the Constitution of the State of Oklahoma;

4.  "Budget" means a plan of financial operations for a fiscal year, including an estimate of proposed expenditures for given purposes and the proposed means for financing them;

5.  "Budget summary" means a tabular listing of revenues by source and expenditures by fund and by department within each fund for the budget year;

6.  "Budget year" means the fiscal year for which a budget is prepared or being prepared;

7.  "Current year" means the year in which the budget is prepared and adopted, or the fiscal year immediately preceding the budget year;

8.  "Deficit" means the excess of the liabilities, reserves, contributions and encumbrances of a fund over its assets as reflected by its book of account;

9.  "Department" means a functional unit within a fund which carries on a specific activity;

10.  "District" means an emergency medical service district created pursuant to the provisions of Section 9C of Article X of the Constitution of the State of Oklahoma;

11.  "Estimated revenue" means the amount of revenues estimated to be received during the budget year in each fund for which a budget is prepared.  Revenue includes any appropriated fund balance in the budget of revenues for a fund for the budget year;

12.  "Fiscal year" means the annual period for reporting fiscal operations which begins and ends on dates as the Legislature provides;

13.  "Fund" means an independent fiscal and accounting entity with a selfbalancing set of accounts to record cash and other financial resources, together with all liabilities, which are segregated for the purpose of carrying on specific activities or attaining certain objectives, or as otherwise defined in current generally accepted accounting principles;

14.  "Fund balance" means the excess of the assets of a fund over its liabilities, reserves, contributions and encumbrances, as reflected by its books of account;

15.  "Immediate prior fiscal year" means the year preceding the current year;

16.  "Levy" means to impose ad valorem taxes or the total amount of ad valorem taxes for a purpose or entity;

17.  "Operating reserve" means that portion of the fund balance which has not been appropriated in a budget year.  The "operating reserve" will be equivalent to the "unappropriated fund balance" in any fund for which a budget is prepared.

Added by Laws 1986, c. 145, § 4, eff. June 1, 1986.

§191705.  Advice on procedural and technical matters.

The State Auditor and Inspector, or his designee, shall advise districts on procedural and technical matters relating to accounting and budget procedures.  It shall be the duty of the employees of the districts with notice of such advice to follow the instructions or advice of the State Auditor and Inspector until relieved of such duty by a court of competent jurisdiction or until the Supreme Court shall hold otherwise.

Added by Laws 1986, c. 145, § 5, eff. June 1, 1986.

§191706.  Annual financial statement.

It shall be the duty of the board of the district on or before the third Monday of July in each year to produce or cause to be produced and forward to the State Auditor and Inspector a financial statement of the district for the preceding year ending June 30th.

Added by Laws 1986, c. 145, § 6, eff. June 1, 1986.  Amended by Laws 1989, c. 14, § 1, operative July 1, 1989.

§19-1706.1.  Payment of audit expenses.

The net proceeds of the one-tenth mill annual ad valorem levy upon the net total assessed valuation in any emergency medical service district for any year which shall be authorized and mandatorily required to be appropriated and dedicated to emergency medical service district audit shall henceforth be restricted to and used only for audit survey and reporting receipt, disbursement and management of emergency medical service district affairs financed by ad valorem levy and miscellaneous revenues other than ad valorem taxation accruing to the general fund of the emergency medical service district, whether such audit be in the performance of duties charged to the State Auditor and Inspector and instigated at the State Auditor and Inspector's own initiative and directive, on request of the board of trustees of the emergency medical service district, on request of the board of county commissioners of such county or on order of the Governor as provided by Section 212 of Title 74 of the Oklahoma Statutes.  If, after completion of audit of all emergency medical service district accounts so financed, and report thereof, including report of audit of cash funds where possible, as provided by this section, unless there be directive from the Governor for other and/or further inquiry, the board of trustees of the emergency medical service district may, upon certificate of completion by the State Auditor and Inspector, request that any unexpended and unencumbered balance of appropriation therein be, by the board of trustees of the emergency medical service district, lapsed and canceled and the revenues restricted thereby revert to surplus, available for appropriation to any lawful emergency medical service district purpose.

Added by Laws 1997, c. 136, § 1, eff. July 1, 1997.

§191707.  Organization of board.

The board shall elect a chairman.  The chairman shall have all the rights and privileges as any other member of the board, including the right to vote on questions.  Each member of the board shall be entitled to cast one vote.  The members shall elect a vicechairman from among them and develop such other rules or procedures as may be necessary to ensure the orderly conduct of business.  The vicechairman shall serve as chairman during the absence or vacancy of the chairman.  When a vacancy occurs such position on the board shall be considered vacant until the vacancy is filled in the manner provided by law.  Regular meetings of the board shall be set by the board.  Special meetings shall be held at the call of the chairman or any two (2) members of the board.  A majority of all the members of the board shall constitute a quorum and have the power to transact business.  Any official action of the board in adopting or revising the district budget or any portion thereof shall be effective upon the approving vote of a majority of all board members.

Added by Laws 1986, c. 145, § 7, eff. June 1, 1986.

§191708.  Preparation of annual budget for each fund.

The board shall prepare for each budget year a budget for each fund whose activities require funding through appropriation, such as general, capital projects and debt service.

Added by Laws 1986, c. 145, § 8, eff. June 1, 1986.

§191709.  Budget for each fund  Format  Summary  Estimate of revenues and expenditures  Determination of need for sinking fund purposes.

A.  At least thirty (30) days prior to the beginning of each fiscal year, a budget for each fund of the district for which a budget is required shall be completed by the board.  Each budget shall provide a complete financial plan for the budget year.  The budget format shall be as prescribed by the State Auditor and Inspector.  The format shall contain at least the following in tabular form for each fund, itemized by department and account within each fund:

1.  Actual revenues and expenditures for the immediate prior fiscal year;

2.  Estimated actual revenues and expenditures for the current fiscal year; and

3.  Estimated revenues and expenditures for the budget year.

B.  The budget for each fund shall contain a budget summary.  It shall also be accompanied by a budget message from the board which shall explain the budget and describe its important features.

C.  The estimate of revenues in each fund for any budget year shall include probable income by source which the district is legally empowered to collect or receive at the time the budgets are adopted.  The estimate shall be based upon a review and analysis of past and anticipated revenues of the district.  Any portion of the budget of revenues to be derived from ad valorem property taxation shall not exceed the estimated amount of tax which is available for appropriation or which can or must be raised as required by law.  The budget of expenditures for each fund shall not exceed the estimated revenues for each fund.  No more than ten percent (10%) of the total budget for any fund may be budgeted for miscellaneous purposes.

D.  The board shall determine the needs of the district for sinking fund purposes, pursuant to Section 9C of Article X of the Constitution of the State of Oklahoma, and include these requirements in the debt service fund budget for the budget year.

Added by Laws 1986, c. 145, § 9, eff. June 1, 1986.  Amended by Laws 1989, c. 14, § 2, operative July 1, 1989.

§191710.  Sinking fund levy  Formula  Intent of act.

It shall be the duty of the board to make a levy each year for a sinking fund, which shall, with cash actually on hand and lawful investments in such fund, excluding taxes in process of collection, be sufficient to pay:

1.  All the bonded indebtedness of such district coming due in the following years;

2.  The interest accrued but unpaid and to accrue on all outstanding bonds of such district to June 30th of such fiscal year, but including any interest falling due on the last and final bond maturity occurring after such June 30th but before the tax levy of the succeeding fiscal year may be made and collected; and

3.  A sum, after reserving from said cash and investments on hand for bond and bondinterest accruals as aforesaid.

The foregoing formula shall be applied by said district each year in determining the amount necessary to raise by tax levy for sinking fund purposes, independently of actions taken in previous years, and if by omission to make a levy which could have been validly made for any bonds or interest coupons, or where from any cause the cash and valid investments in the sinking fund does not equal the accrual liabilities, it shall be the duty of said district to readjust the annual bond accrual in accordance with the foregoing formula in order that said bonds shall be paid when due, save and except only that where the cash and valid investments in the sinking fund at the close of any fiscal year, after reserving for interest accrued and accruing under the priority therefor as contained in Section 9C of Article X of the Constitution of the State of Oklahoma, is insufficient to pay and retire any bonds matured or to mature before another tax levy may be made and collected and no action has been instituted to refund such matured bonds, it shall be the duty of said district to include, in addition to interest thereon or aforesaid, an accrual therefor in an amount equal to the bonds so matured or to mature or the annual accrual first lawfully applicable to the issue thereof, whichever is the lesser.

It is the sole intention of this act to require that sinking funds be applied as provided by Section 9C of Article X of the Constitution of the State of Oklahoma.

Added by Laws 1986, c. 145, § 10, eff. June 1, 1986.

§19-1710.1.  Emergency medical service districts - Ambulance services.

A.  Any proceeds collected pursuant to the provisions of Section 9C of Article X of the Oklahoma Constitution shall only be expended for the purpose of providing funds for the support, organization, operation and maintenance of district ambulance services, known as emergency medical service districts.

B.  Emergency medical service districts formed pursuant to said Section 9C of Article X of the Oklahoma Constitution may own and operate the ambulance service or may provide ambulance service through contracts with one or more ambulance service providers.

C.  Emergency medical service districts that provide ambulance services through contracts with one or more ambulance service providers shall utilize not less than ninety percent (90%) of all revenues collected by the district for payment of such contracts to said providers.

Added by Laws 2005, c. 186, § 1, eff. Nov. 1, 2005.

§191711.  Computation of levy for each fund  Procedure.

When the board has ascertained the total assessed valuation of the property taxed ad valorem in the district, and has computed the total of the several items of appropriation for general fund, sinking fund, and other legal purposes for the district, the board shall then proceed to compute the levy for each fund of each district.  The levy for the general fund shall be that as last authorized by a vote of the citizens of the district.  The procedure for the computation of the sinking fund levy shall be as follows:

1.  Determine the total amount of the several items of appropriation for the fund;

2.  Deduct from such total appropriation the actual cash surplus of the immediately preceding fiscal year;

3.  Deduct from the remainder thus ascertained the estimated probable income from sources other than ad valorem taxation; however, in no event shall the amount of such estimated income exceed ninety percent (90%) of the actual collections from such sources for the previous fiscal year.  Also, deduct the estimated probable revenue to be derived from surplus collection from taxes in the process of collection of the immediately preceding taxable year; provided that the surplus so estimated shall be surplus cash as hereinafter defined, and shall include none of that portion of the reserve added at the beginning of such year for delinquent tax, and shall not exceed ninety percent (90%) of the actual collections of surplus back taxes legally accrued to and credited to the same fund account of the immediately preceding fiscal year;

4.  Add to the remainder a reserve for delinquent taxes, the amount of which reserve shall be determined by the board, after taking into consideration the amount of uncollected taxes for the previous year or years; provided that the reserve so added shall not exceed twenty percent (20%) or be less than five percent (5%); and provided, further, that the reserve so added shall not be subject to review by the excise board;

5.  Compute the levy necessary to raise an amount of money equal to the remainder thus ascertained, based upon the total assessed valuation of the district, taking into consideration any deduction which must be made because of the exemption of homesteads as required by Section 2406 et seq. of Title 68 of the Oklahoma Statutes; and

6.  Compute the reduction in levy necessary to be made because of monies being required by law to be used for the purpose of reducing ad valorem tax levies.

The rates of levy for general fund, sinking fund and other purposes authorized by law shall be separately made and stated, and the revenue accruing therefrom respectively, when collected, shall be credited to the proper fund accounts.

Added by Laws 1986, c. 145, § 11, eff. June 1, 1986.  Amended by Laws 1989, c. 14, § 3, operative July 1, 1989.

§191712.  Cash surpluses.

If and when an actual cash surplus accrues in any fund for any prior fiscal year, such surplus shall forthwith be transferred to the same fund for the fiscal year next succeeding the year for which the taxes were originally levied, and shall be used to pay any warrants and interest thereon which may be outstanding and unpaid for such year.  After all warrants and interest on such warrants for such year have been paid or reserved for, the surplus, if any, shall forthwith be transferred to the next succeeding year for the same purpose.  This procedure shall be followed for each succeeding fiscal year until all warrants issued prior to the current fiscal year are paid or reserved for, and then any cash surplus remaining shall accrue and be transferred to the current fiscal year, to be used to pay any legal warrant and interest charges of such year.  The term "actual cash surplus", as used herein, is hereby defined to mean an excess of actual cash actually on hand over and above all legal obligations.  Taxes in process of collection shall not be considered in determining the actual cash surplus for any fund for any fiscal year or years.

Added by Laws 1986, c. 145, § 12, eff. June 1, 1986.

§191713.  Accounting of monies.

Any monies received or expended by the district must be accounted for by fund and account.  Each district shall prepare a budget for the general fund and for other funds as the board may require pursuant to this act.  The board shall determine the district's needs for sinking fund purposes, pursuant to this act and Section 9C of Article X of the Constitution of the State of Oklahoma, and include these requirements in the debt service fund budget for the budget year.

Added by Laws 1986, c. 145, § 13, eff. June 1, 1986.

§191714.  Hearing on budget.

The board shall hold a public hearing on the proposed budget no later than fifteen (15) days prior to the beginning of the budget year.  Notice of the date, time and place of the hearing, together with the proposed budget summaries, shall be published in a newspaper of general circulation in the district not less than five (5) days before the date of the hearing.  Affidavit and proof of publication shall be attached to the budget when filed with the county excise board and State Auditor and Inspector.  The district shall make available a sufficient number of copies of the proposed budgets as the board shall determine and have them available for review or for distribution or sale at the office of the district.  At the public hearing on the budgets, any person may present to the board comments, recommendations or information on any part of the proposed budget.

Added by Laws 1986, c. 145, § 14, eff. June 1, 1986.  Amended by Laws 1989, c. 14, § 4, operative July 1, 1989.

§191715.  Adoption of budget  Filing  Effective date  Review of budget.

A.  After the hearing and at least seven (7) days prior to the beginning of the budget year, the board shall adopt the budget.  The board may add or increase items or delete or decrease items in the budget.  In all cases the proposed expenditures shall not exceed the estimated revenues for any fund.

B.  The adopted budget shall be filed with the excise board of each county in which the district is located on or before the first day of the budget year.  At the same time that the budget is filed with the excise board, one copy of the budget as adopted shall be transmitted to the State Auditor and Inspector and one copy shall be kept on file in the office of the district.

C.  The adopted budget shall be in effect on and after the first day of the fiscal year to which they apply.  The budgets as adopted and filed with the excise board shall constitute an appropriation for each fund, subject to final approval of the county excise board as provided by law, and the appropriation thus made shall not be used for any other purpose except as provided by law.

D.  At the time required by law, the county excise board shall review the budget for approval.

Added by Laws 1986, c. 145, § 15, eff. June 1, 1986.  Amended by Laws 1989, c. 14, § 5, operative July 1, 1989.

§191716.  Protests against budget.

Within fifteen (15) days after the filing of any district budget with the State Auditor and Inspector, any taxpayer may file protests against any alleged illegality of the budget in the manner provided by this section and Sections 24103 through 24111 of Title 68 of the Oklahoma Statutes.  The fifteenday protest period begins upon the date the budget is received in the Office of the State Auditor and Inspector.  After receipt of a taxpayer protest, the State Auditor and Inspector shall transmit by certified mail one copy of each protest to the district, and one copy of each protest to the county treasurer and the excise board of each county in which the district is located.  The taxpayer protest shall specify the alleged illegality in the budget and the grounds upon which the alleged illegality is based.  Any protest filed by any taxpayer shall inure to the benefit of all taxpayers.  If no protest is filed by any taxpayer within the fifteenday period, the budget and any appropriations thereof shall be deemed legal and final until amended by the board or the county excise board as authorized by law.  Taxpayers shall have the right at all reasonable times to examine the budget on file with the board, the county excise board or the State Auditor and Inspector for the purpose of checking illegalities in the budget or for filing protests in accordance with this section and Sections 24103 through 24111 of Title 68 of the Oklahoma Statutes.

Added by Laws 1986, c. 145, § 16, eff. June 1, 1986.

§191717.  Prohibitions on expenditures  Violations  Penalties.

A.  No expenditure may be authorized or made by any employee or member of the board which exceeds any fund balance for any fund of the budget as adopted or amended or which exceeds the appropriation for any fund of the budget as adopted or amended.  Any balance remaining in a fund at the end of the budget year shall be carried forward to the credit of the fund for the next budget year.

B.  It shall be unlawful for any employee or member of the board in any budget year:

1.  To create or authorize creation of a deficit in any fund; or

2.  To authorize, make or incur expenditures or encumbrances in excess of ninety percent (90%) of the appropriation for any fund of the budget as adopted or amended until revenues in an amount equal to at least ninety percent (90%) of the appropriation for the fund have been collected.  Any fund balance which is included in the appropriation for the fund is considered revenue in the budget year for which it is appropriated.  Expenditures may then be made and authorized so long as any expenditure does not exceed any fund balance.

C.  Any obligation that is contracted or authorized by any member or employee of the board in violation of this act shall become the obligation of the member or employee himself and shall not be valid or enforceable against the district.  Any member or employee who violates this act shall forfeit his position and shall be subject to such civil and criminal punishments as are provided by law.  Any obligation, authorization for expenditure or expenditure made in violation of this act shall be illegal and void.

Added by Laws 1986, c. 145, § 17, eff. June 1, 1986.

§191718.  Funds and account groups to be maintained.

A district shall maintain, according to its own accounting needs some or all of the funds and account groups in its system of accounts that are consistent with legal and operating requirements and as prescribed by the State Auditor and Inspector.  The required funds may include, but not be limited to:

1.  A general fund, to account for all monies received and disbursed for general district government purposes, including all assets, liabilities, reserves, fund balances, revenues and expenditures which are not accounted for in any other fund or special ledger account;

2.  Special revenue funds, as required, to account for the proceeds of specific revenue sources that are restricted by law to expenditures for specified purposes;

3.  Debt service fund, which shall include the district sinking fund, established to account for the retirement of general obligation bonds or other longterm debt and payment of interest thereon.  Any monies pledged to service general obligation bonds or other longterm debt must be deposited in the debt service fund;

4.  Capital improvement fund, to account for financial resources segregated for acquisition, construction or other improvement related to capital facilities other than those financed by general longterm debt;

5.  A ledger or group of accounts in which to record the details relating to the general fixed assets of the county;

6.  A ledger or group of accounts in which to record the details relating to the general bonds or other longterm debt of the district; and

7.  Such other funds or ledgers as may be established by the district.

Added by Laws 1986, c. 145, § 18, eff. June 1, 1986.

§191719.  Classification of estimated revenues and appropriation expenditures.

Estimated revenues and appropriation expenditures in the budget of each fund shall be classified in conformity with the accounting system prescribed by the State Auditor and Inspector.  Revenues shall be classified separately by source.  Expenditures shall be departmentalized by appropriate functions and activities within each fund and shall be classified within the following categories:

1.  Salaries and wages, which may include expenses for salaries, wages, per diem allowances and other forms of compensation;

2.  Employee benefits paid to any member or employee of the board for services rendered or for employment.  Employee benefits may include employer contributions to a retirement system, insurance, vacation allowances, sick leave, terminal pay or similar benefits;

3.  Operating expenses, which may include materials and supplies, articles and commodities which are consumed or materially altered when used, such as office supplies, operating supplies and repair and maintenance supplies, and all items of expense to any persons, firm or corporation rendering a service in connection with repair, sale or trade of such articles or commodities, such as services or charges for communications, transportation, advertising, printing or binding, insurance, public utility services, repairs and maintenance, rentals, miscellaneous items and all items of operating expense to any person, firm or corporation rendering such services;

4.  Other services and charges, which may include all current expenses other than those listed in paragraphs 1, 2, 3, 5 or 6 of this section;

5.  Capital outlays, which may include outlays which result in acquisition of or additions to fixed assets purchased by the district, including land, buildings, improvements other than buildings, and all construction, reconstruction, appurtenances or improvements to real property accomplished according to the conditions of a contract, machinery and equipment, furniture and autos and trucks; and

6.  Debt service, which may include outlays in the form of debt principal payments, periodic interest payments, paying agent's fees, or related service charges for benefits received in part in prior fiscal periods as well as in current and future fiscal periods.

Added by Laws 1986, c. 145, § 19, eff. June 1, 1986.

§191720.  Transfer of unexpended or unencumbered appropriation or funds in special fund.

The board may transfer any unexpended and unencumbered appropriation or any portion thereof from one account to another within the same department or from one department to another within the same fund; except that no appropriation for debt service or other appropriation required by law may be reduced below the minimums required.

Whenever the necessity for maintaining any special fund of a district has ceased to exist and a balance remains in the fund, the board may authorize the transfer of the balance to the general fund.  Applicable law shall govern the use or transfer of balance in any debt service or special revenue fund.

Added by Laws 1986, c. 145, § 20, eff. June 1, 1986.

§191721.  Amendment of budget.

A.  The board may amend the budget to make supplemental appropriations to any fund up to the amount of additional revenues which are available for current expenses as shown by a fund balance for the fund due to:

1.  Revenues received from sources not anticipated in the budget for that year;

2.  Revenues received from anticipated sources but in excess of the budget estimates therefor; or

3.  Unexpended unencumbered cash balances on hand at the end of the preceding fiscal year which had not been anticipated in the budget.  Any appropriation authorizing the creating of an indebtedness shall be governed by the applicable provisions of Article X of the Constitution of the State of Oklahoma.

B.  If at any time during the budget year it appears probable that revenues available will be insufficient to meet the amount appropriated, or that due to unforeseen emergencies there is temporarily insufficient money in a particular fund to meet the requirements of appropriation for the fund, the board shall take action as it deems necessary.  For that purpose, it may amend the budget to reduce one or more appropriations, but no appropriation for debt service may be reduced and no appropriation may be reduced by more than the amount of the unencumbered and unexpended balance thereof.  No transfer shall be made from the debt service fund to any other fund except as may be permitted by the terms of the bond issue or applicable law.

C.  A budget amendment as provided in this section authorizing supplemental appropriations or a decrease or change in appropriation or funds shall be adopted at a meeting of the board and filed with the district, the county excise board of each county in which the district is located and the State Auditor and Inspector.

Added by Laws 1986, c. 145, § 21, eff. June 1, 1986.  Amended by Laws 1989, c. 14, § 6, operative July 1, 1989.

§191722.  Rules and regulations  Forms.

For the purpose of carrying into effect the provisions of this act, and for its proper administration, the State Auditor and Inspector is hereby empowered to promulgate and enforce such rules and regulations as may be necessary but not inconsistent herewith, and he shall prescribe all the forms of whatsoever nature referred to in this act including but not necessarily limited to budget forms, supporting schedule forms and all other accounting stationery required, desired or needed under the provisions of this act.

Added by Laws 1986, c. 145, § 22, eff. June 1, 1986.

§191723.  Purchases  Competitive bidding.

Purchases by any board which are in excess of Two Thousand Five Hundred Dollars ($2,500.00), or in the case of written or facsimile quotes, purchases in excess of Seven Thousand Five Hundred Dollars ($7,500.00), shall be by competitive bid.

Added by Laws 1986, c. 145, § 23, eff. June 1, 1986.  Amended by Laws 1995, c. 7, § 1, eff. Nov. 1, 1995; Laws 1999, c. 245, § 3, eff. July 1, 1999.



Title 20. — Courts

OKLAHOMA STATUTES

TITLE 20.

COURTS

_________

§201.  Number of justices  Appointment of additional justices.

The Supreme Court shall consist of nine (9) justices.  Immediately upon the passage and approval of this act, the Governor shall appoint by and with the advice and consent of the Senate one Justice of the Supreme Court from each of the four additional Supreme Court judicial districts hereby created, each of whom shall serve until the second Monday in January, 1919, and until his successor is elected and qualified.

Added by Laws 1917, c. 145, p. 232, § 1.

§202.  Supreme court judicial districts.

The Supreme Court Judicial District No. 1 shall embrace and include the following counties:  Ottawa, Craig, Nowata, Rogers, Washington, Osage, Pawnee, Kay and Grant.

The Supreme Court Judicial District No. 2 shall embrace and include the following counties:  LeFlore, Haskell, Pittsburg, Latimer, Pushmataha, McCurtain, Choctaw, Bryan, Marshall, Johnston, Atoka, McIntosh and Sequoyah.

The Supreme Court Judicial District No. 3 shall embrace and include the following county:  Oklahoma.

The Supreme Court Judicial District No. 4 shall embrace and include the following counties:  Beckham, Dewey, Roger Mills, Ellis, Woodward, Woods, Major, Harper, Beaver, Texas, Cimarron, Alfalfa, Garfield, Kingfisher, Blaine, Custer and Washita.

The Supreme Court Judicial District No. 5 shall embrace and include the following counties:  Cleveland, McClain, Garvin, Murray, Carter, Love, Grady, Stephens and Jefferson.

The Supreme Court Judicial District No. 6 shall embrace and include the following county:  Tulsa.

The Supreme Court Judicial District No. 7 shall embrace and include the following counties:  Muskogee, Creek, Okmulgee, Wagoner, Cherokee, Adair, Delaware and Mayes.

The Supreme Court Judicial District No. 8 shall embrace and include the following counties:  Pottawatomie, Seminole, Hughes, Pontotoc, Coal, Okfuskee, Lincoln, Logan, Payne and Noble.

The Supreme Court Judicial District No. 9 shall embrace and include the following counties:  Kiowa, Jackson, Tillman, Harmon, Cotton, Comanche, Caddo, Greer and Canadian.

Added by Laws 1917, c. 145, p. 232, § 2, emerg. eff. March 30, 1917.  Amended by Laws 1968, c. 24, § 1, emerg. eff. Feb. 19, 1968.

§203.  Justices elected  When.

At the regular biennial election in 1918, a justice shall be elected for each of said four additional districts, who shall be nominated by the electors of the district in which he resides, at the primary election, next preceding such biennial election.  The justice for districts six and nine shall be elected for a term of six (6)  years; the justice for district number seven, for a term of four (4) years, and the justice for district number eight, for a term of two (2) years, and thereafter, three of the Justices of the Supreme Court shall be elected at each general biennial election to serve for a term of six (6) years each, from the second Monday in January, succeeding his election.  The successors to the existing five justices shall be elected at the time authorized by existing laws, it not being the purpose of this act to disturb the terms or districts of such justices.

Added by Laws 1917, c. 145, p. 233, § 3, emerg. eff. March 30, 1917.

§20-3.1.  Salaries.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Except as otherwise provided by the Board on Judicial Compensation, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  The Chief Justice of the Supreme Court shall receive an annual salary of One Hundred Seventeen Thousand Five Hundred Seventy-one Dollars ($117,571.00); and

2.  An Associate Justice of the Supreme Court shall receive an annual salary of One Hundred Thirteen Thousand Five Hundred Seventy-one Dollars ($113,571.00).

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Notwithstanding other limits established by law, beginning January 1, 2001, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  The Chief Justice of the Oklahoma Supreme Court shall receive an annual salary of One Hundred Ten Thousand and Two Hundred Ninety-nine Dollars ($110,299.00); and

2.  An Associate Justice of the Oklahoma Supreme Court shall receive an annual salary of One Hundred Six Thousand Seven Hundred Six Dollars ($106,706.00).

Added by Laws 1997, c. 384, § 3, eff. Jan. 1, 1998.  Amended by Laws 2000, c. 37, § 3, eff. Jan. 1, 2001; Laws 2004, c. 499, § 1, eff. July 1, 2005.

§20-3.2.  Creation - Membership - Staff - Reimbursement.

A.  There is hereby created the Board on Judicial Compensation.  Pursuant to the provisions of Section 11 of Article VII of the Oklahoma Constitution, members of the State Judiciary shall receive compensation as shall be fixed by the Board on Judicial Compensation as provided in this act, unless such compensation is rejected or amended by law passed by a majority vote of each house of the Legislature.  If the Governor vetoes such a law, the procedure shall be the same as for the veto of any other bill or joint resolution.

B.  The Board shall be composed of seven (7) members.  Two members shall be appointed by the President Pro Tempore of the Senate, two members shall be appointed by the Speaker of the House of Representatives, two members shall be appointed by the Governor, and one member shall be appointed by the Chief Justice of the Supreme Court.  The members appointed by the President Pro Tempore of the Senate shall be from labor and civic organizations.  The members appointed by the Speaker of the House of Representatives shall be from communications media and retail business.  The members appointed by the Governor shall be from manufacturing and professional fields not otherwise specified.  The member appointed by the Chief Justice of the Supreme Court shall be from agriculture.  No more than four members shall be from any one political party.  No active or retired judge or attorney practicing law in any state may serve on the Board on Judicial Compensation.

C.  The Administrative Office of the Courts shall provide such staff and support as is necessary for the Board on Judicial Compensation to carry out its duties.  Requests from the Board for staff and support shall be coordinated through the Office of the Administrative Director of the Courts.

D.  The members of the Board shall serve terms which run concurrently with the terms of the respective appointing authorities and shall serve at their pleasure.

E.  The members of the Board shall select a chair and secretary and such other officers as they deem necessary.

F.  Members of the Board shall serve without compensation but shall be reimbursed by their appointing authority for all actual and necessary expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

Added by Laws 2004, c. 499, § 2, eff. July 1, 2005.

§20-3.3.  Meetings - Changes in judicial compensation.

A.  The Board on Judicial Compensation shall meet on the third Tuesday of September in every odd-numbered year in the Administrative Office of the Courts, at which meeting the Board shall review the compensation paid to members of the State Judiciary and, if necessary, change the compensation.  In its review, the Board shall consider various factors, including judicial compensation in other states, with an emphasis on states within the region, the value of comparable services performed in the private sector, compensation of attorneys in the private and public sectors, compensation of other state, county and municipal public officials, and changes in the cost of living.  The Board may, at the call of the chair or upon a majority vote of its membership, hold such additional meetings as are necessary to carry out its official duties.  Any change in judicial compensation shall be made by the Board not later than the third Tuesday of November in said odd-numbered year.  Four members of the Board shall constitute a quorum and a majority vote of the quorum shall be necessary for the Board to act.

B.  Any change in judicial compensation, unless rejected or amended as provided for in Section 2 of this act, shall become effective on July 1 of the following calendar year.  Any amendment passed by a majority vote of each house of the Legislature shall become effective as provided by said amendment unless vetoed by the Governor.

Added by Laws 2004, c. 499, § 3, eff. July 1, 2005.

§20-3.4.  State judiciary for whom compensation will be set.

For purposes of this act, the State Judiciary for which the Board on Judicial Compensation shall review and set compensation shall be as follows:

1.  The Chief Justice of the Supreme Court;

2.  The Associate Justices of the Supreme Court;

3.  The Presiding Judge of the Court of Criminal Appeals;

4.  The Judges of the Court of Criminal Appeals;

5.  The Presiding Judge of the Court of Civil Appeals;

6.  The Judges of the Court of Civil Appeals;

7.  The district court judges;

8.  The associate district court judges; and

9.  The special district court judges.

Added by Laws 2004, c. 499, § 4, eff. July 1, 2005.

§204.  Office of Public Affairs to provide rooms and supplies.

The Office of Public Affairs shall provide suitable office space, furniture, furnishings, and office supplies for each Justice for use in the performance of his official duties.

Added by Laws 1917, c. 145, p. 233, § 6, emerg. eff. March 30, 1917.  Amended by Laws 1983, c. 304, § 8, eff. July 1, 1983.

§205.  Justices not to be candidates for nonjudicial office.

No Justice of the Supreme Court shall become, during the term for which he may be elected or appointed, a candidate for any office other than a judicial position.

Added by Laws 1917, c. 145, p. 233, § 7, emerg. eff. March 30, 1917.

§206.  Effect of partial invalidity.

The invalidity of any section, provision, clause or portion of this act shall not be construed to invalidate the remaining portion thereof.

Added by Laws 1917, c. 145, p. 234, § 8, emerg. eff. March 30, 1917.

§209.  Jury trial allowed, when.

In any cause in the Supreme Court wherein said Court is exercising its original jurisdiction in which an issue of fact is presented properly triable by a jury, and either party to said cause demands a jury trial, or in cases of indirect contempts, if the accused demands a jury trial, said Court shall not dismiss such cause for the reason that a jury is required, but shall proceed in the manner hereinafter prescribed.

R.L. 1910, § 1755.

§2010.  Manner of trial.

The Supreme Court may try said issue of fact in banc or may designate one of its members to preside at such trial; and a jury shall be secured as provided in the following section.  The Court or the justice trying the same shall conduct said trial, and the verdict therein shall be rendered in the same manner as the trial of issues of fact in civil causes in district courts.

R.L. 1910, § 1756.

§2011.  Jury, how secured.

The Supreme Court, or the member thereof designated to try said issue of fact, shall by order direct the clerk of said Court to issue an open venire for twentyfour persons having the qualification of jurors in the district court, to be drawn from the body of the state, which venire shall state the time and place said jurors shall appear.  The venire shall be issued to and served and returned by the marshal of said Court.  If any of said jurors shall be disqualified to serve, the court may summon other jurors, in the manner provided by law, to complete said panel.  Challenges shall be allowed to such jurors as in civil causes before the district court.

R.L. 1910, § 1757.

§2012.  Fees and costs  Attendance of witnesses.

The party demanding a jury shall deposit with the Clerk of the Supreme Court a sum sufficient to pay the expenses of summoning the jury and the jurors' fees.  The Clerk, Marshal, jurors and witnesses shall be entitled to the same fees and mileage as are allowed in the district court for like services.  Witnesses may be notified by the Clerk by mail and shall be required to attend from any county in the state, if required by the party requesting such witness.  The entire costs in the cause shall be adjudged against the losing party, or apportioned in such manner as the Court may in its discretion direct.  The Court may require deposits from either party as the cause proceeds, to secure costs.

R.L. 1910, § 1758.

§2014.  Actions involving removal or location of state capital or educational or charitable institutions  Jurisdiction, powers and procedure.

Exclusive original jurisdiction is hereby conferred upon the Supreme Court of the State of Oklahoma, to hear and determine any action that may be brought involving the legality of the removal or location, or an attempt to remove or locate, the state capital or any normal school or other educational or charitable institution of the state, and in any such action the Supreme Court shall have the same power and jurisdiction, including the power to appoint a referee, which it now has under the laws of this state in contests over the location of county seats, and all such actions shall be governed by the same procedure which now prevails in county seat contests.

Provided that any resident taxpayer of this state, shall have a right to a hearing before the Supreme Court upon the execution of a good and sufficient bond for cost, to be approved by the Clerk of the Court.  And, provided further that any and all actions brought under the provisions of this act shall be commenced within ten (10) days after the passage of any act for the removal or location of the state capital or any normal school or other educational or charitable institution of the state.

Added by Laws 191011, c. 1, p. 1, § 1, emerg. eff. Dec. 10, 1910.

§20-14.1.  Entities authorized to issue bonds - Application to the Supreme Court for approval.

Any department, institution, board, bureau, division, commission, agency, trusteeship, or authority of state government authorized to issue bonds, notes, or other evidences of indebtedness may, upon advice of bond counsel or upon governing board approval, file an application with the Supreme Court of Oklahoma for the approval of any obligations to be issued by it.  Exclusive original jurisdiction shall be conferred upon the Supreme Court to hear and determine each such application pursuant to rules and procedures designated by the Court.  The Court may give such applications precedence over the other business of the Court and to consider and pass upon the applications and any protests which may be filed against the application as expeditiously as possible.

Notice of the hearing on each application shall be given by a notice in a newspaper of general circulation in the state that on a day named, the applicant will ask the Court to hear its application and approve the obligations.  Notice shall inform all persons interested that they may file protests against the issuance of the obligations and be present at the hearing and contest its legality.  The notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.

If the Court is satisfied that the obligations have been properly authorized in accordance with the law and that when issued, they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the obligations and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the obligations, shall be conclusive as to the applicant, its officers and agents, and thereafter the obligations so approved and the revenues pledged to their payment shall be incontestable in any court in this state.

Added by Laws 2001, c. 171, § 1, eff. Nov. 1, 2001.

§20-14.2.  Repealed by Laws 2002, c. 481, § 4.

§20-15.  Deposit to cover costs - Indigents.

In each case filed in the Supreme Court and in each application seeking reinstatement to the Oklahoma Bar Association, and at the time of filing same, there shall be deposited with the Clerk as costs in said cause Two Hundred Dollars ($200.00) of which no rebate of any part thereof shall be made; provided, the Supreme Court may prescribe by rules the procedure for affording access to that Court, without the deposit of costs, to those indigent persons who are deemed by it entitled thereto.

Added by Laws 1915, c. 87, § 5.  Amended by Laws 1921, c. 23, p. 29, § 1; Laws 1927, c. 102, p. 163, § 1; Laws 1967, c. 153, § 1, emerg. eff. May 1, 1967; Laws 1972, c. 118, § 1, emerg. eff. March 31, 1972; Laws 1983, c. 273, § 4, operative July 1, 1983; Laws 1986, c. 223, § 16, operative July 1, 1986; Laws 1993, c. 227, § 1, eff. July 1, 1993; Laws 2004, c. 293, § 2, eff. Nov. 1, 2004.

§2015.1.  Appeals  Additional attorney fees.

On any appeal to the Supreme Court, the prevailing party may petition the court for an additional attorney fee for the cost of the appeal.  In the event the Supreme Court or its designee finds that the appeal is without merit, any additional fee may be taxed as costs.

Added by Laws 1982, c. 336, § 5, emerg. eff. June 2, 1982.

§2016.  Mandate  When to issue without cost.

Any cause pending in the Supreme Court or Criminal Court of Appeals which has been finally disposed of and where nothing remains to be done but to send down to the trial court the mandate and where the costs are in such cases exhausted the mandate shall issue without further costs.

Added by Laws 1927, c. 102, p. 164, § 3.

§2016.1.  Administrative Director of the Courts.

There shall be appointed by the Supreme Court an Administrative Director of the Courts, who shall serve at the pleasure of the Supreme Court to assist the Chief Justice in performance of administrative duties.

Added by Laws 1968, c. 379, § 1, eff. July 1, 1968.

§2016.4.  Assistance to Judicial Nominating Commission.

The Administrative Director and his staff shall assist the Judicial Nominating Commission.

Added by Laws 1968, c. 379, § 4, eff. July 1, 1968.

§2016.5.  Travel and lodging expenses of Nominating Commissioneers  Reimbursement  Approval.

Members of the Judicial Nominating Commission shall be reimbursed for their necessary travel and lodging expenses while performing their duties as such Commissioners as provided by the State Travel Reimbursement Act.  A member shall certify his expenses to the Administrative Director and, upon the latter's approval thereof, the State Treasurer shall issue his reimbursing warrant, to be paid out of any funds appropriated for such purpose.

Added by Laws 1968, c. 379, § 5, eff. July 1, 1968.  Amended by Laws 1979, c. 47, § 7, emerg. eff. April 9, 1979.

§2016.6.  Court on the Judiciary members  Expenses  Prosecutors  Compensation  Witness fees and expenses.

A.  A member of the Court on the Judiciary shall certify his actual and necessary travel expenses to the Administrative Director of the Courts, and, upon the latter's approval thereof reimbursement shall be as provided by the State Travel Reimbursement Act, the State Treasurer shall issue a warrant, to be paid out of any funds appropriated for such purpose.  Prosecutors before the Court on the Judiciary shall certify to the Administrative Director of the Courts the amount that has been allowed as compensation by the Court, and upon the latter's approval thereof, the State Treasurer shall issue a warrant, to be paid out of any funds appropriated for such purpose.  Any claim certified for payment by the trial division of the Court on the Judiciary or by any of its members, when disapproved by the Administrative Director of the Courts, may be reviewed by the appellate division of that Court under such rules of procedure as that division shall prescribe.  The appellate division shall have exclusive power over claims that are disapproved by the Administrative Director of the Courts.  Its decision in the matter shall be final.

B.  1.  Any employee of the state or any political subdivision thereof who is subpoenaed as a witness to testify before the Court on the Judiciary on any matter related to their employment shall receive reimbursement for expenses in the same manner and to the same extent as is prescribed in Section 84.1 of Title 28 of the Oklahoma Statutes.

2.  Any other person subpoenaed as a witness to testify before the Court on the Judiciary shall receive the fees prescribed in Section 81 of Title 28 of the Oklahoma Statutes.

3.  All fees and reimbursement for expenses provided for in this subsection shall be payable from funds appropriated to the State Supreme Court for the use of the Court on the Judiciary, subject to the approval of the Administrative Director of the Courts.

Added by Laws 1968, c. 379, § 6, eff. July 1, 1968.  Amended by Laws 1976, c. 271, § 8, emerg. eff. June 15, 1976; Laws 1979, c. 47, § 8, emerg. eff. April 9, 1979; Laws 1986, c. 153, § 1, emerg. eff. May 5, 1986.

§2016.7.  Secretary to presiding judge of judicial administrative district.

The Supreme Court may authorize the presiding judge of each judicial administrative district to employ a fulltime secretary.

Added by Laws 1968, c. 379, § 7, eff. Jan. 13, 1969.  Amended by Laws 1985, c. 237, § 1, operative Aug. 1, 1985.

§2016.11.  Annual reports.

The Administrative Director of the Courts is requested to submit a report to the Legislature each year commencing in January, 1970 (and in each January thereafter), on the following subjects:

(a) Whether or not the boundaries of the district court judicial districts should be changed.  If a change is recommended, the report should indicate the counties that should be included in each district.

(b) The number of district judges and associate district judges that should be authorized for each judicial district.

(c) If the formula for the number of special judges to be allowed to each judicial administrative district should be changed.

(d) The case load pending in each district court judicial district.

(e) The number of cases heard on their merits by each judge of the district court during the preceding year.

(f) In making the above report, said Administrative Director shall, along with whatever other criteria he uses in making the report, consider the area involved in the judicial district and the distances involved between the places where court is held in said district.

Added by Laws 1969, c. 118, § 1, emerg. eff. April 3, 1969.

§2022.  Division of state into judicial administrative districts.

The state is hereby divided into judicial administrative districts as follows:

1.  Northeastern.  District Court Judicial Districts, Numbers Ten (10), Eleven (11), Twelve (12), and Thirteen (13).

2.  Southeastern.  District Court Judicial Districts, Numbers Sixteen (16), Seventeen (17), Nineteen (19), and Twentyfive (25).

3.  OklahomaCanadian Counties.  District Court Judicial Districts, Numbers Seven (7) and Twenty-six (26).

4.  NorthwestPanhandle.  District Court Judicial Districts, Numbers One (1), Two (2), and Four (4).

5.  SouthCentral.  District Court Judicial Districts, Numbers Twenty (20), Twentyone (21), and Twentytwo (22).

6.  TulsaPawnee Counties.  District Court Judicial District, Number Fourteen (14).

7.  EastCentral.  District Court Judicial Districts, Numbers Fifteen (15), Eighteen (18), and Twentyfour (24).

8.  NorthCentral.  District Court Judicial Districts, Numbers Eight (8), Nine (9), and Twentythree (23).

9.  Southwestern.  District Court Judicial Districts, Numbers Three (3), Five (5), and Six (6).

Added by Laws 1968, c. 39, § 1, eff. Jan. 13, 1969.  Amended by Laws 1983, c. 118, § 1, operative July 1, 1983; Laws 1993, c. 292, § 1, eff. July 1, 1993.

§2023.  Authorization to make rules or orders relating to District Courts.

The Supreme Court is authorized by rule or order to:

(1) Provide for the election by the district and associate district judges within each administrative district of a district judge as presiding judge of the administrative district.

(2) Fix the administrative powers of the presiding judge, including but not limited to rules under which the presiding judge may assign judges to hold court outside of their own district but within the administrative district.  Where not inconsistent with the rules of the Supreme Court, the presiding judge of the judicial administrative district may adopt rules that are calculated to bring about a more speedy and efficient administration of justice within his administrative district, including the appropriate times and places of holding court.

(3) Provide for meetings of the presiding judges of the administrative districts to discuss any matters calculated to bring about a better and more efficient administration of justice.

(4) Prescribe the times and places where the district court may hold court.  When authorizing the holding of court in a city other than the county seat, the Supreme Court may provide the times when the office of the court clerk in such other cities shall be open for the transaction of business.

(5) Adopt rules relating to the assignment of district judges, associate district judges and special judges to hold court anywhere in the state and authorizing the Chief Justice of the Supreme Court to make such assignments.

(6) Provide for meetings of the judges within an administrative district for the purpose of coordinating their work, the discussion of their dockets and work loads, the determination of what judges may be available for assignment outside of their own districts, and other matters calculated to bring about a better and more efficient administration of justice.

(7) Make all such other rules and orders as may appear advisable to better equalize the work load of the various judges and bring about a more speedy and efficient administration of justice within the state.

(8) The Supreme Court shall provide by rules the minimum number of jury and nonjury terms to be held in each county during any one year.

Added by Laws 1965, c. 210, § 1.  Amended by Laws 1968, c. 144, § 1, eff. January 13, 1969.

§2024.  Rulemaking authority not limited.

Nothing herein shall impliedly limit the rulemaking authority which the Supreme Court inherently has or has by virtue of other statutory provisions.

Added by Laws 1965, c. 210, § 2.

§20-30.1.  Establishment - Jurisdiction - Certiorari.

There is hereby established an intermediate appellate court to be known as the Court of Civil Appeals of the State of Oklahoma which shall have the power to determine or otherwise dispose of any cases that are assigned to it by the Supreme Court.  Its decisions, when final, shall neither be appealable to the Supreme Court nor be subject to reexamination by another division of the Court of Civil Appeals or by the Judges of that Court sitting en banc.  The Court of Civil Appeals shall have jurisdiction to issue writs of habeas corpus, mandamus, quo warranto, certiorari, prohibition, or any other process when this may be necessary in any case assigned to it by the Supreme Court.  A decision of the Court of Civil Appeals may be reviewed by the Supreme Court if a majority of its Justices direct that a writ of certiorari be granted, and the Supreme Court may, by order, recall a case from the Court of Civil Appeals.

Added by Laws 1968, c. 157, § 1.  Amended by Laws 1970, c. 247, § 1, emerg. eff. April 15, 1970; Laws 1996, c. 97, § 2, eff. Nov. 1, 1996.

§20-30.2.  Number of divisions - Number of judges - Assignment and transfer.

The Court of Civil Appeals shall, upon the members being elected and qualified, consist of four permanent divisions.  Two divisions shall sit in Tulsa County and two divisions shall sit in Oklahoma County.  Each division shall consist of three Judges, at least two of whom shall concur in any decision and each division shall select a presiding Judge who shall act in that capacity without additional compensation.  The assignment of Judges to the divisions shall be effected by the Supreme Court.  Judges may be transferred from one division to another.

Added by Laws 1970, c. 247, § 2, emerg. eff. April 15, 1970.  Amended by Laws 1982, c. 336, § 1, emerg. eff. June 2, 1982; Laws 1996, c. 97, § 3, eff. Nov. 1, 1996.

§20-30.2A.  Salaries.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Except as otherwise provided by the Board on Judicial Compensation, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  The Presiding Judge of the Court of Civil Appeals shall receive an annual salary of One Hundred Nine Thousand Seven Hundred Thirty-one Dollars ($109,731.00); and

2.  A Judge of the Court of Civil Appeals shall receive an annual salary of One Hundred Eight Thousand Three Hundred Thirty-six Dollars ($108,336.00).

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Notwithstanding other limits established by law, beginning January 1, 2001, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  The Presiding Judge of the Oklahoma Court of Civil Appeals shall receive an annual salary of One Hundred Three Thousand One Hundred Nine Dollars ($103,109.00); and

2.  A Judge of the Oklahoma Court of Civil Appeals shall receive an annual salary of One Hundred One Thousand Seven Hundred Fourteen Dollars ($101,714.00).

Added by Laws 1997, c. 384, § 5, eff. Jan. 1, 1998.  Amended by Laws 2000, c. 37, § 4, eff. Jan. 1, 2001; Laws 2004, c. 499, § 5, eff. July 1, 2005.

§20-30.3.  Disqualification of judge.

No Judge of the Court of Civil Appeals shall participate in the consideration or decision of any case if the Judge has presided at the trial of that case or acted in it as an attorney for one of the litigants.  The Supreme Court shall prescribe the procedure to be followed when a member of the Court of Civil Appeals is disqualified to hear a case.

Added by Laws 1970, c. 247, § 3, emerg. eff. April 15, 1970.  Amended by Laws 1996, c. 97, § 4, eff. Nov. 1, 1996.

§20-30.4.  Procedure and practice - Costs.

A.  The Supreme Court shall, by rule, prescribe the procedure and practice in the Court of Civil Appeals, the procedure in bringing writs of certiorari to the Court of Civil Appeals, and the scope of review to be afforded on certiorari to that Court.  Subject to law and the rules of the Supreme Court, the Court of Civil Appeals may promulgate its own rules.

B.  There shall be deposited with the Clerk of the Supreme Court as costs for the filing of a petition for certiorari to the Supreme Court One Hundred Dollars ($100.00) of which no rebate or refund of any part thereof may be made; provided, the Supreme Court, by rule, may prescribe the procedure for affording access to the Supreme Court, on certiorari and without deposit of costs, to those indigent persons who are deemed by it entitled thereto.

Added by Laws 1970, c. 247, § 4, emerg. eff. April 15, 1970.  Amended by Laws 1986, c. 223, § 17, operative July 1, 1986; Laws 1996, c. 97, § 5, eff. Nov. 1, 1996.

§20-30.5.  Opinions - Publications.

The Court of Civil Appeals shall effect disposition of cases assigned to it by a written opinion prepared in such form as the Supreme Court prescribes.  No opinion of the Court of Civil Appeals shall be binding or cited as precedent unless it shall have been approved by the majority of the justices of the Supreme Court for publication in the official reporter.  The Supreme Court shall direct which opinion or decision, if any, of the Court of Civil Appeals shall be published in the unofficial reporter.  Opinions of the Court of Civil Appeals which apply settled precedent and do not settle new questions of law shall not be released for publication in the official reporter.

Added by Laws 1970, c. 247, § 5, emerg. eff. April 15, 1970.  Amended by Laws 1971, c. 85, § 1, emerg. eff. April 16, 1971; Laws 1996, c. 97, § 6, eff. Nov. 1, 1996.

§20-30.6.  Clerk.

The Clerk of the Supreme Court shall serve as Clerk of the Court of Civil Appeals.

Added by Laws 1970, c. 247, § 6, emerg. eff. April 15, 1970.  Amended by Laws 1996, c. 97, § 7, eff. Nov. 1, 1996.

§2030.7.  Quarters.

The Oklahoma County divisions of the Court of Appeals shall be quartered in Oklahoma City.  Suitable quarters and maintenance for the Tulsa division of the Court of Appeals shall be provided for by the State of Oklahoma, under the supervision of the Administrative Director of the Courts.

Added by Laws 1970, c. 247, § 7, emerg. eff. April 15, 1970.  Amended by Laws 1982, c. 336, § 2, emerg. eff. June 2, 1982.

§20-30.8.  Travel expenses.

Travel expenses of Judges of the Court of Civil Appeals incurred in performing their duties shall be reimbursed pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1970, c. 247, § 8, emerg. eff. April 15, 1970.  Amended by Laws 1996, c. 97, § 8, eff. Nov. 1, 1996.

§20-30.11.  Congressional Districts.

Judges of the Court of Civil Appeals shall be elected or appointed from the Congressional Districts with the boundaries as they exist at the time the Judge is elected or appointed to office; however, should the boundaries of the six Congressional Districts be revised and elections for the office of United States Representative be conducted using the revised boundaries, then the revised boundaries shall also be used in the conduct of any elections required for the office of Judge of the Court of Civil Appeals; except that Judges of the Court of Civil Appeals seeking retention shall be retained in the original Congressional District from which they were elected or appointed; provided, however, nothing in this section shall be construed to require a change of residence of a Judge of the Court of Civil Appeals seeking retention.  Should the number of Congressional Districts be increased or decreased the sections which define the area of each of the six Congressional Districts shall remain in effect for the purpose of this act, and at that time the sections shall be renumbered and codified in this title of the Oklahoma Statutes following this act.

Added by Laws 1970, c. 247, § 11, emerg. eff. April 15, 1970.  Amended by Laws 1982, c. 115, § 1, emerg. eff. April 6, 1982; Laws 1991, c. 286, § 14, eff. July 1, 1991; Laws 1996, c. 97, § 9, eff. Nov. 1, 1996.

§20-30.14.  Additional divisions of Court of Appeals.

A.  In addition to the provisions of Sections 30.1 through 30.12 of Title 20 of the Oklahoma Statutes, and in addition to the four permanent divisions established by Section 30.2 of Title 20 of the Oklahoma Statutes, the Court of Civil Appeals shall consist of as many additional divisions as the Supreme Court may deem advisable to convene for prompt disposition of its docket.  Each division shall consist of three Judges, at least two of whom shall concur in any decision.  In the exercise of its powers granted by Article VII, Section 6 of the Oklahoma Constitution, the Supreme Court shall make temporary assignments of judicial officers, active or retired, and lawyers, having prior to their assignment the qualifications of a district judge, to sit on a division of the Court of Civil Appeals convened under the authority of this act.  Each division of the Court of Civil Appeals shall select its presiding Judge.  The Supreme Court may prescribe by rule where the division shall sit and how that Court shall conduct its business and practice before it.

B.  Each division of the Court of Civil Appeals convened under the authority of this act shall have jurisdiction to determine or otherwise dispose of any case assigned to it by the Supreme Court, and its decisions, when final, shall be neither appealable to the Supreme Court nor be subject to reexamination by another division of the Court of Civil Appeals or by the Judges of that Court sitting en banc.  The Supreme Court may recall a case from the Court of Civil Appeals; it may review a decision of the Court of Civil Appeals when a majority of its Justices direct that certiorari be granted.  In any case assigned to it by the Supreme Court, the Court of Civil Appeals shall have the power to issue writs of habeas corpus, mandamus, quo warranto, certiorari, and prohibition.

C.  The opinions of the Court of Civil Appeals shall be written in the form prescribed by the Supreme Court.  No opinion of the Court of Civil Appeals shall be binding or cited as a precedent unless it has been approved by the Supreme Court for publication in the official reporter.  The Supreme Court shall prescribe by rule which opinion or decision, if any, of the Court of Civil Appeals shall be published in the unofficial reporter.

D.  The jurisdiction, powers, duties and procedures of the Court of Civil Appeals shall be as provided by rules of the Supreme Court unless otherwise provided by statute.

E.  No judicial officer, except as otherwise authorized by law, temporarily assigned to sit on the Court of Civil Appeals shall be entitled to additional compensation for judicial service on that Court.  Expenses of judicial officers and lawyers assigned to the Court of Civil Appeals incurred in performing their duties shall be reimbursed pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

F.  The Supreme Court shall prescribe by rule the scope of review it will afford when a petition for certiorari to the Court of Civil Appeals is filed.

Added by Laws 1981, c. 126, § 1, emerg. eff. May 4, 1981.  Amended by Laws 1982, c. 336, § 4, emerg. eff. June 2, 1982; Laws 1991, c. 286, § 18, eff. July 1, 1991; Laws 1996, c. 97, § 10, eff. Nov. 1, 1996.

§2030.15.  Election or appointment of Judges  Experience and qualifications  Terms of office.

Two Judges shall be appointed or elected to the Court of Civil Appeals from each of the six congressional districts of the State of Oklahoma.

A.  Each Judge of the Court of Civil Appeals shall have, prior to election or appointment, a minimum of four (4) years' experience as a licensed practicing attorney, or as a judge of a court of record, or both, within the State of Oklahoma; shall be a qualified elector of the respective district; and shall have such additional qualifications as may be prescribed by statute.  Judges of the Court of Civil Appeals shall continue to be licensed attorneys while in office.

B.  The terms of office of the Judges of the Court of Civil Appeals shall be six (6) years and shall begin on the second Monday of January following their election.  Those appointed or elected to fill vacancies shall assume office immediately upon qualifying for the office.

Added by Laws 1987, c. 33, § 1, emerg. eff. April 20, 1987.  Amended by Laws 1996, c. 97, § 11, eff. Nov. 1, 1996.

§20-30.16.  Judge's declaration of candidacy - Ballot question.

At the General Election next before a term expires, any Judge of the Court of Civil Appeals may seek retention in office by filing with the Secretary of State, not less than sixty (60) days before the date of the election, a declaration of candidacy to succeed himself or herself.  At the election, there shall be submitted to the qualified electors of the state, on a separate ballot, without party designation, this question:

"Shall (Here insert name of Judge) of the Court of Civil Appeals be retained in Office?"

/  / YES

/  / NO

The question shall be decided by a majority of those voting thereon.  If the decision is "yes" the Judge shall be retained in office for the next ensuing six-year term.  If the decision is "no", or if no declaration of candidacy is filed, the office shall be vacant upon expiration of the term then being served, and the former Judge shall not be eligible for appointment to succeed himself or herself.  Retention in office may be sought for successive terms without limit as to number, except for retirement as may be provided by the Legislature for a maximum retirement age.

Added by Laws 1987, c. 33, § 2, emerg. eff. April 20, 1987.  Amended by Laws 1996, c. 97, § 12, eff. Nov. 1, 1996.

§20-30.17.  Vacancies.

In case a Judge of the Court of Civil Appeals dies, retires, resigns, or is removed from office, the Governor shall fill the vacancy by appointment from the congressional district where the vacancy exists of a person having the required qualifications.  The Judicial Nominating Commission shall choose and submit to the Governor and the Chief Justice of the Supreme Court three nominees, each of whom has previously notified the Commission in writing that he or she will serve as a Judge if appointed.  The Governor shall appoint one of the nominees to fill the vacancy, but if he fails to do so within sixty (60) days the Chief Justice of the Supreme Court shall appoint one of the nominees, the appointment to be certified by the Secretary of State.

Added by Laws 1987, c. 33, § 3, emerg. eff. April 20, 1987.  Amended by Laws 1996, c. 97, § 13, eff. Nov. 1, 1996.

§20-30.18.  Election and term of Judges.

Each Judge of the Court of Civil Appeals elected before or after the passage of this act shall, unless removed for cause, serve out the term for which he or she is elected and those Judges serving at the date of the passage of this act, whose office comes under the provision of this act on the date of the expiration of the term, shall be deemed to have been appointed as provided herein and eligible to file a declaration of candidacy to succeed themselves as provided in this act.  If retained in office, the term of each such Judge shall be six (6) years commencing the second Monday in January following the election.

The term and election of each Judge appointed to fill a vacancy after the passage of this act shall be as follows:  If the appointed Judge has served or will have served twelve (12) months on or before the next General Election following appointment, he or she may file for election for the remainder of the term for which he or she was appointed, or for a six-year term, whichever is applicable, within the time and in the manner elected Judges file their candidacy under this act.  If the appointed Judge has not served or will not have served twelve (12) months on or before the next General Election following appointment, he or she shall continue in office until the second General Election following appointment and may file for election for the remainder of the term or for a six-year term, whichever is applicable, as herein provided.

Added by Laws 1987, c. 33, § 4, emerg. eff. April 20, 1987.  Amended by Laws 1996, c. 97, § 14, eff. Nov. 1, 1996.

§20-30.19.  Judges' contribution to, or holding office in political party prohibited.

No Judge of the Court of Civil Appeals shall make, directly or indirectly, any contribution to or hold office in a political party.

Added by Laws 1987, c. 33, § 5, emerg. eff. April 20, 1987.  Amended by Laws 1996, c. 97, § 15, eff. Nov. 1, 1996.

§20-31.  Judges - Qualifications - Salaries.

The Court of Criminal Appeals shall consist of five (5) Judges, any three of whom shall constitute a quorum, and the concurrence of three Judges shall be necessary to a decision of said Court.  Said Judges shall have the same qualifications and receive the same salaries as Justices of the Supreme Court.

R.L. 1910, § 1759.  Amended by Laws 1987, c. 185, § 1, eff. Nov. 1, 1987; Laws 1997, c. 384, § 6, eff. Jan. 1, 1998; Laws 2004, c. 449, § 6, eff. July 1, 2005.

NOTE:  Laws 2004, c. 442, § 1 repealed by Laws 2005, c. 1, § 11, emerg. eff. March 15, 2005.

§2031.1.  Name of court.

(a) The name of the "Criminal Court of Appeals" of this state is hereby changed to "Court of Criminal Appeals".

(b) Every place in the statutes of this state that the name of said court appears as the " Criminal Court of Appeals" the reference shall be deemed to be to the "Court of Criminal Appeals".

Added by Laws 1959, p. 107, § 1, emerg. eff. March 11, 1959.

§20-31.2.  Salaries.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Except as otherwise provided by the Board on Judicial Compensation, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  The Presiding Judge of the Court of Criminal Appeals shall receive an annual salary of One Hundred Seventeen Thousand Five Hundred Seventy-one Dollars ($117,571.00); and

2.  A Judge of the Court of Criminal Appeals shall receive an annual salary of One Hundred Thirteen Thousand Five Hundred Seventy-one Dollars ($113,571.00).

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Notwithstanding other limits established by law, beginning January 1, 2001, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  The Presiding Judge of the Oklahoma Court of Criminal Appeals shall receive an annual salary of One Hundred Ten Thousand Two Hundred Ninety-nine Dollars ($110,299.00); and

2.  A Judge of the Oklahoma Court of Criminal Appeals shall receive an annual salary of One Hundred Six Thousand Seven Hundred Six Dollars ($106,706.00).

Added by Laws 1997, c. 384, § 4, eff. Jan. 1, 1998.  Amended by Laws 2000, c. 37, § 5, eff. Jan. 1, 2001; Laws 2004, c. 499, § 7, eff. July 1, 2005.

§2032.  When court or members disqualified.

When said court, or any member thereof, shall be disqualified under the Constitution and laws of this state to hear and determine any case or cases in said court, the same shall be certified to the Governor of the state, who shall immediately commission the requisite number of persons learned in the law for the trial and determination of such case or cases.

R.L. 1910, § 1760.

§2033.  Districts  Nomination, appointment and retention of Judges.

The state is hereby divided into five (5) Court of Criminal Appeals judicial districts.  From each of said districts candidates for Judge of the Court of Criminal Appeals shall be nominated and appointed in the manner provided by Article VIIB of the Oklahoma Constitution.  All Judges of the Court of Criminal Appeals may seek retention in office pursuant to the provisions of Section 2 of Article VIIB of the Oklahoma Constitution and each Judge shall be voted for by the qualified voters of the state at large.

The Court of Criminal Appeals Judicial District No. 1 shall embrace and include the following counties:  Craig, Delaware, Mayes, Nowata, Ottawa, Rogers, Tulsa, and Wagoner.

The Court of Criminal Appeals Judicial District No. 2 shall embrace and include the following counties:  Adair, Cherokee, Cleveland, Creek, Kay, Lincoln, Logan, Muskogee, Noble, Okfuskee, Okmulgee, Osage, Pawnee, Payne, Pottawatomie, and Washington.

The Court of Criminal Appeals Judicial District No. 3 shall embrace and include the following counties:  Atoka, Bryan, Carter, Coal, Choctaw, Garvin, Grady, Haskell, Hughes, Jefferson, Johnston, Latimer, Leflore, Love, Marshall, McClain, McCurtain, McIntosh, Murray, Pittsburg, Pontotoc, Pushmataha, Seminole, Sequoyah, and Stephens.

The Court of Criminal Appeals Judicial District No. 4 shall embrace and include the following counties:  Canadian and Oklahoma.

The Court of Criminal Appeals Judicial District No. 5 shall embrace and include Alfalfa, Beaver, Beckham, Blaine, Caddo, Cimarron, Comanche, Cotton, Custer, Dewey, Ellis, Garfield, Grant, Greer, Harmon, Harper, Jackson, Kingfisher, Kiowa, Major, Roger Mills, Texas, Tillman, Washita, Woods, and Woodward.

R.L. 1910, § 1761.  Amended by Laws 1935, p. 28, § 1, emerg. eff. May 2, 1935; Laws 1987, c. 185, § 2, eff. Nov. 1, 1987.

§2035.  Term of office of Judges  Organization of Court of Criminal Appeals.

A.  Except as otherwise provided for in this subsection, the term of office for Judges of the Court of Criminal Appeals shall be six (6) years.  The initial term of office for the Judge in Court of Criminal Appeals Judicial District No. 4, who shall be the Judge occupying the Court of Criminal Appeals Northern District on October 31, 1987, shall expire on the second Monday in January, 1989.  The initial term of office for the Judge in Court of Criminal Appeals Judicial District No. 2, who shall be the Judge occupying the Court of Criminal Appeals Southern District on October 31, 1987, shall expire on the second Monday in January, 1991.  The initial term of office for the Judge in Court of Criminal Appeals Judicial District No. 1, who shall be the Judge occupying the Court of Criminal Appeals Eastern District on October 31, 1987, shall expire on the second Monday in January, 1993.  The Governor shall appoint a Judge for Court of Criminal Appeals Judicial District No. 5 whose initial term shall commence on the second Monday in January, 1989, and expire on the second Monday in January, 1995, and a Judge for Court of Criminal Appeals Judicial District No. 3 whose initial term shall commence on the second Monday in January, 1989, and expire on the second Monday in January, 1997.

B.  The Court of Criminal Appeals shall organize at the first session following the second Monday in January next after each biennial election.  The Judges shall choose from among their members a Presiding Judge and a Vice Presiding Judge who shall be Presiding Judge and Vice Presiding Judge of the said Court for the next two (2) years.

C.  The organization of the Court of Criminal Appeals existing on October 31, 1987, shall continue until the second Monday in January, 1989.

R.L. 1910, § 1763.  Amended by Laws 1987, c. 185, § 3, eff. Nov. 1, 1987.

§2036.  Terms.

The Criminal Court of Appeals shall hold six terms each year, at the Capitol of the state.

R.L. 1910, § 1764.

§2037.1.  Legal secretary as marshal.

The Court of Criminal Appeals may appoint one of its legal secretaries as marshal of the Court.  The legal secretary so appointed shall perform such services without additional compensation.

Added by Laws 1943, p. 249, § 1, emerg. eff. Feb. 8, 1943.  Amended by Laws 1968, c. 294, § 3, eff. July 1, 1968.

§2038.  Clerk of court  Deposit to cover costs.

The Clerk of the Supreme Court shall be ex officio Clerk of the Court of Criminal Appeals, and shall perform like services as he performs for the Supreme Court.  In all cases filed in the Court of Criminal Appeals, and at the time of filing same, there shall be deposited with said Clerk as costs in said cause, Fifty Dollars ($50.00).  Said sum shall cover all Court costs in said case and no rebate of any part thereof shall be made.

R.L. 1910, § 1767.  Amended by Laws 1927, c. 102, p. 164, § 2; Laws 1983, c. 273, § 5, operative July 1, 1983.

§2039.  Seal.

It shall be the duty of the Criminal Court of Appeals to procure a seal for said Court, said seal to be the same size and design as the seal of the Supreme Court, with the words "Criminal Court of Appeals State of Oklahoma" engraved thereon.

R.L. 1910, § 1768.

§2040.  Appellate jurisdiction.

The Criminal Court of Appeals shall have exclusive appellate jurisdiction, co-extensive with the limits of the state, in all criminal cases appealed from the district, superior and county courts, and such other courts of record as may be established by law.

R.L. 1910, § 1769.

§2041.  Habeas corpus and other writs  Rules of court.

Said Court and Judges thereof shall have the power to issue writs of habeas corpus; and under such regulations as may be prescribed by law, issue such writs as may be necessary to exercise its jurisdiction; and may prescribe and promulgate such rules for the government of said Court as it may deem necessary.

R.L. 1910, § 1770.

§2042.  May ascertain jurisdictional facts.

Said Court shall have power, upon affidavit or otherwise, to ascertain such matters of fact as may be necessary to the exercise of its jurisdiction.

R.L. 1910, § 1771.

§2043.  Trial by jury in contempt proceedings, when.

In all cases where the Criminal Court of Appeals has caused attachment to issue against any person for the violation of any order or mandate issued by said Court, if said person, after he has been brought before said Court under such proceedings, shall demand a trial by jury in such case, the same shall be given in the same manner as required of the Supreme Court in similar cases.

R.L. 1910, § 1772.

§2044.  Return of mandate when lower court loses jurisdiction.

When the court from which an appeal is taken shall be deprived of jurisdiction of the cause pending such appeal, and when such case shall have been determined by the Criminal Court of Appeals, the mandate of the Criminal Court of Appeals shall be returnable to the court of which jurisdiction has been given over said cause.

R.L. 1910, § 1773.

§2045.  Costs in cases less than felonies.

In every State case of a less grade than a felony in which an appeal is taken to the Criminal Court of Appeals, and the judgment of the court below is affirmed against the defendant, all fees due the clerk of said court in said case shall be adjudged against the defendant and his sureties on his recognizance, for which execution shall issue as in other cases of appeal to the Criminal Court of Appeals.  Should such case be reversed by the Criminal Court of Appeals and a new trial be had in the court below and the defendant convicted, then the costs aforesaid in favor of the Clerk of the Criminal Court of Appeals shall be taxed by the court below against the defendant, and a certified copy of said bill of costs by the Clerk of the Criminal Court of Appeals, filed in the court below, shall be sufficient to require said costs to be taxed and collected as other costs against the defendant in the court below.

R.L. 1910, § 1774.

§2046.  Attestation of process.

All writs or process issuing from the Criminal Court of Appeals shall be attested in the name of the presiding Judge and under the seal of the Court.

R.L. 1910, § 1775.

§2048.  Opinions to be delivered to reporter.

As soon as the opinions are recorded, the original, together with the records and papers in each case to be reported, shall be delivered by the Clerk of said Court to State Reporter.  The Clerk shall take his receipt for the same, but the Reporter shall return to said Clerk the said opinions, records and papers when he shall have finished using them.

R.L. 1910, § 1777.

§2049.  Opinions  Form  Filing.

The decisions of the Court of Criminal Appeals shall be in such form as the Court shall specify.  They shall be filed with the papers in the case and shall be treated as part of the record in the case; provided, that a mandate shall not be sent to the court below until a decision has been filed in the office of the Clerk of the Supreme Court.

Added by Laws 1968, c. 119, § 1, emerg. eff. April 3, 1968.

§2051.  Oath.

The referee shall take and subscribe to the oath of office prescribed by the Constitution for state officials before entering upon the discharge of his duties.

Added by Laws 1968, c. 294, § 2, eff. July 1, 1968.

§2055.  Qualification rules for courtappointed attorney.

No later than August 1, 1993, the Court of Criminal Appeals shall establish qualification rules for determining when a defendant in a criminal case shall be entitled to a courtappointed attorney.

It is the intent of the Oklahoma Legislature that the payment of bail by a defendant or on behalf of a defendant shall be prima facie evidence that said defendant has funds to employ his own attorney and the Court shall then inquire into the financial status of the defendant prior to appointing an attorney.

Added by Laws 1983, c. 273, § 14, operative July 1, 1983.  Amended by Laws 1993, c. 298, § 4, eff. July 1, 1993.

§20-60.1.  Emergency Appellate Division - Establishment - Powers - Decisions - Recall of case from emergency panel - Conduct of proceedings.

A.  There is hereby established within the Court of Criminal Appeals an Emergency Appellate Division which shall have the power to determine or otherwise dispose of any cases assigned to it by the Court of Criminal Appeals, except cases concerning convictions for murder in the first degree as defined by Section 701.7 of Title 21 of the Oklahoma Statutes.

B.  A decision of an emergency appellate panel may be reviewed by the Court of Criminal Appeals upon the filing of a Petition for Review if a majority of judges on the Court of Criminal Appeals directs that such Petition for Review shall be granted.  The Court of Criminal Appeals may, by order, recall a case from an emergency appellate panel.  Decisions of an emergency appellate panel shall be final unless a Petition for Review is granted.

C.  The Emergency Appellate Division shall conduct its proceedings in panels of three (3) judges and shall have no en banc powers or jurisdiction.

Added by Laws 1993, c. 292, § 2, eff. July 1, 1993.

§20-60.2.  Appointment of temporary judges of Emergency Appellate Division - Eligibility to serve - Orientation or distribution of materials.

A.  In the exercise of the powers granted by Section 6 of Article VII of the Constitution of the State of Oklahoma, the Chief Justice of the Supreme Court shall appoint no less than sixty (60) district judges, associate district judges or eligible special judges as temporary judges of the Emergency Appellate Division.  Selections shall be made on or before July 1 of each year.

B.  In order to be eligible to serve on an emergency appellate panel, a special judge must have a minimum of four (4) years of judicial experience.

C.  Within thirty (30) days after assignment by the Chief Justice, the Presiding Judge of the Court of Criminal Appeals shall provide orientation or materials to all judges assigned to the Emergency Appellate Division.

Added by Laws 1993, c. 292, § 3, eff. July 1, 1993.

§20-60.3.  Declaration of emergency - Activation of emergency panels - Assignment and disposition of cases - Number of panels - Minimum number of unassigned regular felony appeals.

A.  An emergency appellate panel of the Emergency Appellate Division may be activated upon request of the Presiding Judge of the Court of Criminal Appeals when the Chief Justice of the Supreme Court declares an emergency to exist.  For purposes of this section, "emergency" means any situation in which there are pending in the office of the Clerk of the Court of Criminal Appeals more than one hundred (100) regular felony appeals at issue.  For purposes of this section, "at issue" means a case in which responses from both the appellant/petitioner and appellee/respondent (if such response is necessary) have been filed with the Clerk.

B.  In the event an emergency is declared, the Presiding Judge of the Court of Criminal Appeals shall appoint emergency appellate panels of three (3) judges each from the judges chosen by the Chief Justice of the Supreme Court, select a Presiding Judge, and assign to each emergency appellate panel such cases as the Court of Criminal Appeals deems necessary.  At least two judges from each emergency appellate panel must concur in any decision.  The Court of Criminal Appeals may prescribe by rule where each emergency appellate panel shall sit and how each panel shall conduct its business and practice before it.  The Court of Criminal Appeals shall monitor cases assigned to the Emergency Appellate Division to ensure a timely completion of cases assigned.  Cases assigned to the Emergency Appellate Division shall be disposed of within ninety (90) days after assignment or returned to the Court of Criminal Appeals for further assignment resolution.

C.  The Presiding Judge of the Court of Criminal Appeals shall determine the number of emergency appellate panels necessary and no emergency appellate panels may be created nor cases assigned to an emergency appellate panel when the number of unassigned regular felony appeals at issue before the Court of Criminal Appeals falls below one hundred (100).

Added by Laws 1993, c. 292, § 4, eff. July 1, 1993.

§20-60.4.  Opinions or decisions of Emergency Appellate Division.

The opinions of the emergency appellate panels of the Emergency Appellate Division shall be written in the form prescribed by the Court of Criminal Appeals.  No opinion of the Emergency Appellate Division shall be binding or cited as a precedent unless it has been approved by the Court of Criminal Appeals for publication in the official reporter.  The Court of Criminal Appeals shall prescribe by rule when an opinion or decision, if any, of the Emergency Appellate Division shall be published in the official reporter.

Added by Laws 1993, c. 292, § 5, eff. July 1, 1993.

§20-60.5.  Rules providing for duties and procedures - Compensation - Travel expenses - Transmission of case files and other relevant materials - Payment of expenses - Scope of review of Court of Criminal Appeals - Budgeting, management and administration of Emergency Appellate Division.

A.  The duties and procedures of the Emergency Appellate Division shall be as provided by rules of the Court of Criminal Appeals.

B.  No district judge, associate district judge, or special judge who is temporarily assigned to sit on the Emergency Appellate Division shall be entitled to additional compensation for judicial service on the Emergency Appellate Division, unless otherwise authorized by law.

C.  Travel expenses of judges of the Emergency Appellate Division incurred in performing their duties shall be reimbursed pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes from funds appropriated to the Supreme Court for the expenses of the District Courts.

D.  The Court of Criminal Appeals is authorized to expend such funds as may be necessary for the purpose of transmitting case files and other relevant materials to the judges of the Emergency Appellate Division.

E.  Expenses of the Emergency Appellate Division for the purpose of transmitting case files and other relevant materials to the Court of Criminal Appeals shall be paid from the court fund on claims approved by the Court Fund Governing Board.  The Emergency Appellate Division shall not incur additional expenses without the approval of the Chief Justice of the Supreme Court.

F.  The Court of Criminal Appeals shall prescribe by rule the scope of review it will afford when a Petition for Review to the Court of Criminal Appeals is filed.

G.  The Chief Justice of the Supreme Court shall be responsible for the budgeting, management and administration of the Emergency Appellate Division, based upon rules promulgated by the Court of Criminal Appeals and approved by the Supreme Court.

Added by Laws 1993, c. 292, § 6, eff. July 1, 1993.  Amended by Laws 1994, c. 225, § 2, eff. July 1, 1994.

§20-61.  Court of Criminal Appeals Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Court of Criminal Appeals to be designated the "Court of Criminal Appeals Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Court of Criminal Appeals from all other monies so designated for deposit thereto.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Court of Criminal Appeals for duties imposed upon the Court of Criminal Appeals by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005 c. 341, § 6, eff. July 1, 2005.

§2071.  Assistants may administer oaths and issue certificates.

The aforesaid assistant filing and journal clerks shall have power to administer oaths and issue certificates.

Added by Laws 1913, c. 97, p. 161, § 3, eff. Jan. 1, 1914.

§20-72.  Quarterly accounting to Administrative Director.

The Clerk of the Supreme Court shall, on the first Monday of January, April, July and October of each year, make out and present to the Administrative Director an itemized and verified report of all fees earned and collected by him during the preceding quarter, and shall transfer all monies so earned to the State Treasurer for deposit in the State Judicial Revolving Fund.

Added by Laws 1913, c. 97, p. 161, § 4, eff. Jan. 1, 1914.  Amended by Laws 1969, c. 12, § 1, emerg. eff. Feb. 6, 1969; Laws 2004, c. 443, § 2, eff. July 1, 2004.

§20-73.5.  Copies of opinions - Cost - Free copies - Disposition of monies.

From and after the effective date of this act the new opinions of the Supreme Court, the Court of Criminal Appeals and the Court of Appeals shall be promptly furnished, at a cost of twentyfive cents ($0.25) per page, to any person, firm or corporation who shall request same in writing to the Clerk of the Supreme Court for the purpose of publishing, editing and binding said opinions.  For any other purpose, other persons, firms or corporations shall be furnished, upon request in writing to the Clerk of the Supreme Court, copies of said opinions, or any instrument of record or other record filed with the Clerk of the Supreme Court, at that fee mandated by Section 31 of Title 28 of the Oklahoma Statutes, for the copying of any instrument of record or on file.  Provided however, said opinions shall be furnished free of cost to the litigants involved, and to the Oklahoma Bar Association for any official publication of said Association.

All monies collected by the Clerk of the Supreme Court for said opinions and other copies shall be by said Clerk deposited monthly to the credit of the State Judicial Revolving Fund of the State of Oklahoma.

Added by Laws 1953, p. 425, § 5.  Amended by Laws 1969, c. 11, § 1, emerg. eff. Feb. 4, 1969.  Renumbered from Title 75, § 29 by Laws 1969, c. 11, § 2, emerg. eff. Feb. 4, 1969.  Amended by Laws 1987, c. 3, § 1, emerg. eff. Feb. 26, 1987; Laws 1992, c. 134, § 1, eff. Sept. 1, 1992; Laws 2004, c. 443, § 3, eff. July 1, 2004.

§2074.  Official bond.

The Clerk of the Supreme Court shall give a bond to the State of Oklahoma in the sum of Ten Thousand Dollars ($10,000.00), to be approved by the Supreme Court for the faithful performance of his duties as prescribed by law.

Added by Laws 1913, c. 97, p. 162, § 6.

§2078.  Clerk of the Supreme Court  Appointment  Duties.

The Supreme Court shall appoint to serve at its pleasure as Clerk for that Court a person who is licensed to practice law within the State of Oklahoma.  The Clerk shall keep the records, files and papers committed to his care, and record the judgments, decrees and orders of the Supreme Court, the Court of Criminal Appeals, the Court of Appeals, the Court of Bank Review and the Court on the Judiciary and perform such other services and duties as may be authorized or prescribed by the Supreme Court.

Added by Laws 1968, c. 114, § 1, eff. Jan. 13, 1969.  Amended by Laws 1976, c. 271, § 12, emerg. eff. June 15, 1976.

§20-78.1.  Rules for management and care of records, files and papers committed to Clerk of the Supreme Court.

The Supreme Court, Court of Criminal Appeals, Court of Tax Review, and the Court on the Judiciary shall provide by rule, which shall have the force of law, for the retention, copying, preservation, archiving and destruction of the records, files and papers committed to the care of the Clerk of the Supreme Court by the respective courts.

Added by Laws 1992, c. 134, § 2, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 293, § 3, eff. Nov. 1, 2004.

§2079.  Deputies and other employees.

The Clerk of the Supreme Court shall appoint his deputies and other employees and prescribe their duties, with the consent of the Supreme Court.

Added by Laws 1968, c. 114, § 2, eff. Jan. 13, 1969.

§20-80.  Judge for directing, managing and maintaining Oklahoma Court Fund Collection System.

Effective January 6, 2003, the Supreme Court may appoint a judge for the purpose of enhancing revenue collections for the courts by directing, managing and maintaining the Oklahoma Court Fund Collection System.  The judge shall be a supernumerary judge and shall have the jurisdiction and authority of a district judge.  Such appointment shall be for a term of four (4) years.  The appointee shall be eligible for reappointment and shall be eligible to participate in the Uniform Retirement System for Justices and Judges.

Added by Laws 2002, c. 426, § 2, eff. July 1, 2002.

§20-81.  Judicial Panel on Multidistrict Litigation.

A.  At the discretion of the Supreme Court, the Court may create a Judicial Panel on Multidistrict Litigation.  The panel may consist of five (5) active judges selected by the Chief Justice of the Supreme Court.  The judges may be either judges of the district court or appellate judges.  The members of the panel shall serve at the pleasure of the Chief Justice.

B.  If there exist a sufficient number of cases to justify consolidation and if the cases are at a comparable stage in the litigation, the Judicial Panel on Multidistrict Litigation may transfer civil actions involving one or more common questions of fact pending in the same or different district courts to any district court for consolidated or coordinated proceedings, giving due weight, consideration and preference to the district court wherein the first civil action was filed.

C.  If the Judicial Panel on Multidistrict Litigation finds that the civil actions are not at comparable stages in the litigation, the Panel may stay one or more of the actions pending resolution of the common questions of fact in one of the other actions, giving due weight, consideration and preference to the first civil action filed and the action which has reached the furthest stage of litigation.

D.  Nothing in this section shall expand the existing law as to the binding effect of a court's rulings in one of the actions to the other actions prior to the date of consolidation or as to any case that is stayed by the Panel.

E.  A transfer or stay may be made by the Judicial Panel on Multidistrict Litigation if the panel determines that the transfer or stay shall:

1.  Be for the convenience of the parties and witnesses; and

2.  Promote the just and efficient conduct of actions giving due weight and consideration to binding or nonbinding effects of prior and future court rulings on the parties to the cases to be consolidated or stayed.

F.  A transfer or stay may be for the remainder of an action or for any particular stage of an action.

G.  A judge who is qualified and authorized by law to preside in the court to which an action is transferred pursuant to this section  may preside over the transferred action as if the transferred action were originally filed in that court.

H.  The Supreme Court shall promulgate rules for the implementation of this section.

Added by Laws 2004, c. 368, § 15, eff. Nov. 1, 2004.

§2091.1.  District courts as successors to jurisdiction of various other courts.

The district courts of the State of Oklahoma are the successors to the jurisdiction of all other courts, including the Superior Courts, the County Courts, the Courts of Common Pleas, Special Sessions Courts, Courts of Special Sessions, City Courts, Juvenile Courts, Children's Courts, Justice of the Peace Courts, and municipal courts in civil matters and proceedings for the violation of state statutes.  Wherever reference is made in the Oklahoma Statutes to any of the above courts or to the judge thereof, it shall be deemed to refer to the district court or a judge thereof; provided, however, that any statute that refers to the salary of the judge of any Superior Court, Court of Common Pleas, County Court, Juvenile Court, or Children's Court, insofar as that portion of the statute dealing with salary is concerned, shall not be deemed to refer to any district judge, associate district judge or special judge, and any salary mentioned in such statute shall not be paid to the judge who succeeded to the jurisdiction of the judge who is named in the statute.

Added by Laws 1968, c. 162, § 1, eff. Jan. 13, 1969.

§20-91.2.  Dockets.

A.  To facilitate the trial and disposition of cases, actions filed in the district court shall be assigned to various dockets by the clerk of the court pursuant to the direction and supervision of the presiding judge of the district.  Until changed by order of the Supreme Court, only the following dockets are established: a civil docket, a criminal docket, a traffic docket, a probate docket, a juvenile and family relations docket, a small claims docket, and a business docket for business court divisions of the court created pursuant to Section 17 of this act.

B.  Whenever a district court establishes a drug court program pursuant to the provisions of Sections 471 through 471.11 of Title 22 of the Oklahoma Statutes, the judge having authority over the program shall cause to be established a drug court docket.  In those cases assigned to the drug court docket, the judge shall determine what information or pleadings are to be maintained in a confidential case file which shall be closed to public inspection.  The originating criminal case file shall remain open to public inspection.  Nothing in this section shall prohibit the district attorney, defense attorney, or the victim-witness coordinator from advising any victim or other person regarding the assignment or disposition of a drug court case.

Added by Laws 1968, c. 162, § 2, eff. Jan. 13, 1969.  Amended by Laws 1969, c. 135, § 1, emerg. eff. April 9, 1969; Laws 1997, c. 359, § 13, eff. July 1, 1997; Laws 2004, c. 368, § 16, eff. Nov. 1, 2004.

§2091.3.  Associate district judges and special judges.

Unless otherwise indicated, the term district judges in the Oklahoma Statutes includes associate district judges and special judges.

Added by Laws 1968, c. 162, § 3, eff. Jan. 13, 1969.

§2091.4.  Reference to county judge.

The reference to county judge in 19 O.S. 1961, Sections 740 and 771, shall be deemed to mean associate district judge.  If there is more than one associate district judge elected from the county, county judge refers to the associate district judge who is selected by all of the associate district judges of the county.

Added by Laws 1968, c. 162, § 4, eff. Jan. 13, 1969.

§2091.5.  Transfer of records of abolished courts  Liens.

The records of courts that are abolished by Article VII of the Constitution of Oklahoma shall be transferred to the clerk of the district court on January 13, 1969.  Any judgment that was not on said date a lien on real estate, shall not become a lien on real estate as a result of said transfer, provided, however, that within one (1) year after the date of said transfer, upon the payment to the clerk of the district court of the fee for docketing a judgment and any unpaid fees in the action, such a judgment may be docketed in the  district court judgment docket and become a lien upon the real estate of the debtor to the same extent as a judgment of the district court.

Added by Laws 1968, c. 162, § 5, eff. Jan. 13, 1969.

§20-91.7.  Business court divisions.

A.  The Oklahoma Legislature finds that, due to the complex nature of litigation involving highly technical commercial issues, there is a need for a court in Oklahoma's most populated counties with specific jurisdiction over actions involving such commercial issues.

B.  The Supreme Court is authorized to create a business court division within the district court of any judicial district containing a municipality with a population in excess of three hundred thousand (300,000), according to the latest Federal Decennial Census.

C.  The Supreme Court shall promulgate rules for the establishment and jurisdiction of the business court divisions.

Added by Laws 2004, c. 368, § 17, eff. Nov. 1, 2004.

§2092.1.  Judicial districts  District judges.

The state is hereby divided into twentysix (26) district court judicial districts with the number of authorized districts and district judges to be as provided in Sections 2 through 27 of this act.

Added by Laws 1980, c. 272, § 1, eff. July 1, 1980.

§20-92.1A.  Salaries.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Except as otherwise provided by the Board on Judicial Compensation, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  A judge of the district court shall receive an annual salary of One Hundred Two Thousand Five Hundred Twenty-nine Dollars ($102,529.00);

2.  An associate district judge shall receive an annual salary of Ninety-four Thousand Eight Hundred Thirty-nine Dollars ($94,839.00); and

3.  A special judge shall receive an annual salary of Eighty-seven Thousand One Hundred Fifty Dollars ($87,150.00).

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Notwithstanding other limits established by law, beginning January 1, 2001, the following judicial officers shall receive compensation for their services, payable monthly as follows:

1.  A judge of the district court shall receive an annual salary of Ninety-five Thousand Eight Hundred Ninety-eight Dollars ($95,898.00);

2.  An associate district judge:

a. in a county with a population of thirty thousand (30,000) or more persons shall receive an annual salary of Eighty-seven Thousand Eight Hundred Seventy-five Dollars ($87,875.00); and

b. in a county with a population of less than thirty thousand (30,000) persons, shall receive an annual salary of Eighty-five Thousand Five Hundred Dollars ($85,500.00);

3.  A special judge shall receive an annual salary of Eighty Thousand Seven Hundred Fifty Dollars ($80,750.00).

Added by Laws 1997, c. 384, § 7, eff. Jan. 1, 1998.  Amended by Laws 2000, c. 37, § 6, eff. Jan. 1, 2001; Laws 2004, c. 499, § 8, eff. July 1, 2005.

§2092.2.  District No. 1.

District No. 1.  The counties of Cimarron, Texas, Beaver and Harper.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 2, eff. July 1, 1980.

§2092.3.  District No. 2.

District No. 2.  A.  Until January 6, 2003, the counties of Ellis, Roger Mills, Custer, Beckham, Greer and Harmon.  Said district shall have one district judge to be nominated and elected at large.

B.  Effective January 6, 2003, the counties of Washita, Ellis, Roger Mills, Custer, and Beckham.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 3, eff. July 1, 1980.  Amended by Laws 2001, c. 87, § 2, eff. Nov. 1, 2001.

§2092.4.  District No. 3.

District No. 3.  A.  Until January 6, 2003, the counties of Washita, Kiowa, Jackson and Tillman.  Said district shall have one district judge to be nominated and elected at large.

B.  Effective January 6, 2003, the counties of Kiowa, Jackson, Tillman, Harmon and Greer.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 4, eff. July 1, 1980.  Amended by Laws 2001, c. 87, § 3, eff. Nov. 1, 2001.

§2092.5.  District No. 4.

The counties of Dewey, Blaine, Kingfisher, Garfield, Major, Woodward, Woods, Alfalfa and Grant.  The district shall have three (3) district judges to be nominated and elected as follows:  A candidate for office No. 1 shall be nominated and elected at large and a legal resident of Dewey, Woods, Major, Woodward or Alfalfa County; a candidate for office No. 2 shall be nominated and elected at large and a legal resident of Blaine, Kingfisher, Garfield or Grant County; and a candidate for office No. 3 shall be nominated and elected at large and a legal resident of Garfield or Grant County.

Added by Laws 1980, c. 272, § 5, eff. July 1, 1980.  Amended by Laws 1999, c. 359, § 3, eff. Nov. 1, 1999.

§2092.6.  District No. 5.

District No. 5.  The counties of Comanche, Stephens, Cotton and Jefferson.  Said district shall have five (5) district judges to be nominated as follows:  Candidates for office Nos. 1 and 4 to be nominated and elected at large and legal residents of Comanche or Cotton County; a candidate for office No. 2 to be nominated and elected at large and a legal resident of Stephens or Jefferson County; and candidates for office Nos. 3 and 5 to be nominated and elected at large and legal residents of Comanche County.

Added by Laws 1980, c. 272, § 6, eff. Sept. 1, 1980.

§2092.7.  District No. 6.

District No. 6.  The counties of Grady and Caddo.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 7, eff. July 1, 1980.

§20-92.8.  Repealed by Laws 2001, c. 431, § 4, eff. Sept. 1, 2001.

§20-92.8a.  District No. 7 - Election of judges.

Beginning January 11, 1999, District Court Judicial District No. 7 shall have fifteen (15) district judges.

For elections held after 1994, district judges shall be nominated and elected as follows:  candidates for office Nos. 1 and 9 shall be nominated and elected from and be legal residents of electoral Division No. 1, candidates for office Nos. 3 and 10 shall be nominated and elected from and be legal residents of electoral Division No. 2, candidates for office Nos. 2 and 11 shall be nominated and elected from and be legal residents of electoral Division No. 3, candidates for office Nos. 4 and 12 shall be nominated and elected from and be legal residents of electoral Division No. 4, and candidates for office Nos. 5, 6, 7, 8, 13 and 14 shall be nominated and elected at large.  Beginning with elections held in 1998, candidates for office No. 15 shall be nominated and elected at large.

Added by Laws 1993, c. 362, § 2, eff. Sept. 1, 1993.  Amended by Laws 1998, c. 383, § 3, eff. July 1, 1998.

§20-92.8b.  Judicial District No. 7 - Elections.

The State Election Board shall conduct the elections for District Court Judicial District No. 7 in 2002 and thereafter in accordance with the provisions of Section 1 of this act.

Added by Laws 1993, c. 362, § 3, eff. Sept. 1, 1993.  Amended by Laws 2001, c. 431, § 3, eff. Sept. 1, 2001; Laws 2002, c. 490, § 4, emerg. eff. June 6, 2002.

§20-92.8c.  Repealed by Laws 2002, c. 490, § 7, emerg. eff. June 6, 2002.

§20-92.8d.  County of Oklahoma - Electoral divisions.

District No. 7.  The county of Oklahoma.  Said district shall contain four electoral divisions as hereinafter described:

District 01

Oklahoma County (Part)

VTD 104 1,063

VTD 106 2,617

VTD 107 26

VTD 108 1,583

VTD 109 2,583

VTD 110 (Part)

Tract106303/Block 3005

Tract106303/Block 3006

Tract106303/Block 3023

Tract106303/Block 3024

Tract106303/Block 3025

Tract106303/Block 3026

VTD 110 Total 489

VTD 113 3,157

VTD 166 (Part)

Tract103800/Block 2000

Tract103800/Block 2001

Tract103800/Block 2002

Tract103800/Block 2003

Tract103800/Block 2004

Tract103800/Block 2005

Tract103800/Block 2006

Tract103800/Block 2007

Tract103800/Block 2008

Tract103800/Block 2009

Tract103800/Block 2010

Tract103800/Block 2011

Tract103800/Block 2030

Tract103800/Block 2031

Tract103800/Block 2032

Tract103800/Block 2033

VTD 166 Total 72

VTD 170 12

VTD 172 2,493

VTD 173 3,061

VTD 174 3,545

VTD 175 3,013

VTD 176 2,894

VTD 177 2,581

VTD 178 0

VTD 179 2,504

VTD 180 2,002

VTD 205 3,470

VTD 211 3,572

VTD 213 1,427

VTD 214 1,636

VTD 215 146

VTD 220   10

VTD 245 290

VTD 246 2,274

VTD 247 1,822

VTD 267 1,310

VTD 51 1,879

VTD 60 2,074

VTD 66 5,112

VTD 70 2,212

VTD 78 341

VTD 96 4,180

Oklahoma County Total 65,450

For District Number 1 Total Population: 65,450

District 02

Oklahoma County (Part)

VTD 1 3,921

VTD 10 1,709

VTD 115 0

VTD 116 3,503

VTD 117 2,036

VTD 118 2,522

VTD 119 2,375

VTD 120 1,834

VTD 121 4,552

VTD 122 2,999

VTD 123 4,559

VTD 126 623

VTD 127 3,240

VTD 128 1,422

VTD 132 1,223

VTD 134 3,539

VTD 135 3,393

VTD 136 2,708

VTD 137 3,139

VTD 141 1,050

VTD 159 3,375

VTD 160 2,604

VTD 161 3,989

VTD 186 2,753

VTD 187 2,497

VTD 188 1,461

VTD 189 5,051

VTD 190 4,867

VTD 191 2,991

VTD 192 4,181

VTD 193 3,009

VTD 194 4,327

VTD 195 4,689

VTD 196 4,792

VTD 197 1,900

VTD 198 3,252

VTD 2 450

VTD 222 852

VTD 223 5,643

VTD 224 2,999

VTD 225 4,493

VTD 226 3,428

VTD 227 6,240

VTD 228 3,965

VTD 229 1,963

VTD 230 1,988

VTD 231 3,684

VTD 232 3,200

VTD 233 2,575

VTD 236 1,172

VTD 242 3,067

VTD 249 1,370

VTD 255 2,388

VTD 256 2,233

VTD 257 2,256

VTD 258 2,858

VTD 263 1,213

VTD 3 2,409

VTD 4 4,582

VTD 5 2,049

VTD 6 2,383

VTD 7 2,046

VTD 8 1,695

VTD 82 1,660

VTD 85 1,272

VTD 86 4,097

VTD 87 1,582

VTD 88 2,515

VTD 89 1,116

VTD 9 933

VTD   94   242

Oklahoma County Total 192,703

For District Number 2 Total Population: 192,703

District 03

Oklahoma County (Part)

VTD 100 4,189

VTD 101 1,384

VTD 102 3,772

VTD 103 1,661

VTD 105 4,127

VTD 110 (Part)

Tract106303/Block 3001

Tract106303/Block 3003

Tract106303/Block 3004

Tract106303/Block 3007

Tract106303/Block 3020

Tract106303/Block 3021

Tract106303/Block 3022

Tract106303/Block 3027

VTD 110 Total 540

VTD 111 815

VTD 112 73

VTD 114 2

VTD 124 4,507

VTD 125 2,882

VTD 129 4,797

VTD 130 3,549

VTD 131 1,080

VTD 133 174

VTD 138 3,740

VTD 139 2,761

VTD 140 1,097

VTD 142 3,089

VTD 143 3,606

VTD 144 3,283

VTD 145 5,242

VTD 146 4,049

VTD 147 2,651

VTD 149 3,644

VTD 153 2,815

VTD 156 2,597

VTD 157 3,160

VTD 158 3,097

VTD 162 3,652

VTD 163 2,504

VTD 164 2,605

VTD 165 6,109

VTD 166 (Part)

Tract103700/Block 1053

Tract103700/Block 1054

Tract103700/Block 1068

Tract103700/Block 1069

VTD 166 Total 0

VTD 167 0

VTD 168 3,724

VTD 169 (Part)

Tract105300/Block 2005

Tract105300/Block 2006

Tract105300/Block 2007

Tract105300/Block 2008

Tract105300/Block 2009

Tract105300/Block 2010

Tract105300/Block 2011

Tract105300/Block 2012

Tract105300/Block 2013

Tract105300/Block 2014

Tract105300/Block 2015

Tract105300/Block 2016

Tract105300/Block 2017

Tract105300/Block 2018

Tract105300/Block 2019

Tract105300/Block 2020

Tract105300/Block 2021

Tract105300/Block 2022

Tract105300/Block 2023

Tract105300/Block 2024

Tract105300/Block 2025

Tract105300/Block 2026

Tract105300/Block 2027

Tract105300/Block 2028

Tract105300/Block 2029

Tract105300/Block 2030

Tract105300/Block 2031

Tract105300/Block 2032

Tract105300/Block 2033

Tract105300/Block 2034

Tract105300/Block 2035

Tract105300/Block 2036

Tract105300/Block 2037

Tract105300/Block 2038

Tract105300/Block 2039

Tract105300/Block 2040

Tract105300/Block 2041

Tract105300/Block 2042

Tract105300/Block 2043

Tract105300/Block 2044

Tract105300/Block 2045

Tract105300/Block 2046

Tract105300/Block 2047

Tract105300/Block 2048

Tract105300/Block 2049

Tract105300/Block 2050

Tract105300/Block 3000

Tract105300/Block 3001

Tract105300/Block 3002

Tract105300/Block 3003

Tract105300/Block 3004

Tract105300/Block 3005

Tract105300/Block 3006

Tract105300/Block 3007

Tract105300/Block 3008

Tract105300/Block 3009

Tract105300/Block 3010

Tract105300/Block 3011

Tract105300/Block 3012

Tract105300/Block 3013

Tract105300/Block 3014

Tract107305/Block 1000

Tract107305/Block 1001

Tract107305/Block 1002

Tract107305/Block 1003

Tract107305/Block 1004

Tract107305/Block 1005

Tract107305/Block 1006

Tract107305/Block 1009

Tract107305/Block 1010

Tract107305/Block 1012

Tract107305/Block 1013

Tract107305/Block 1014

Tract107305/Block 1015

Tract107305/Block 1016

Tract107305/Block 1017

Tract107305/Block 1018

Tract107305/Block 1019

Tract107305/Block 1020

Tract107305/Block 1021

Tract107305/Block 1022

Tract107305/Block 1023

Tract107305/Block 1024

Tract107305/Block 1025

Tract107305/Block 1026

Tract107305/Block 1027

Tract107305/Block 1028

Tract107305/Block 1029

Tract107305/Block 1030

Tract107305/Block 1031

Tract107305/Block 1032

Tract107305/Block 1033

Tract107305/Block 1034

Tract107305/Block 1035

Tract107305/Block 1036

Tract107305/Block 1039

Tract107305/Block 1040

Tract107305/Block 1041

Tract107305/Block 1042

Tract107305/Block 1043

Tract107305/Block 2000

Tract107305/Block 2001

Tract107305/Block 2002

Tract107305/Block 2003

Tract107305/Block 2004

Tract107305/Block 2005

Tract107305/Block 2006

Tract107305/Block 2007

Tract107305/Block 2008

Tract107305/Block 2009

Tract107305/Block 2010

Tract107305/Block 2015

VTD 169 Total 3,680

VTD 171 4,600

VTD 183 3,751

VTD 184 2,201

VTD 185 1,506

VTD 199 4,075

VTD 200 6,377

VTD 201 2,999

VTD 202 2,991

VTD 203 5,113

VTD 204 1,012

VTD 206 626

VTD 207 1,689

VTD 208 2,371

VTD 209 91

VTD 210 1,287

VTD 221 0

VTD 234 1,221

VTD 237 3,352

VTD 238 2,970

VTD 240 3,663

VTD 241 11

VTD 243 918

VTD 248 830

VTD 250 2,400

VTD 251 1,420

VTD 252 1,787

VTD 253 2,286

VTD 254 900

VTD 26 (Part)

Tract107305/Block 1007

Tract107305/Block 1008

Tract107305/Block 1011

VTD 26 Total 0

VTD 261 2,711

VTD 262 1,232

VTD 265 1,736

VTD 39 4,786

VTD 43 1,899

VTD 48 1,631

VTD 79 864

VTD 80 2,354

VTD 81 829

VTD 90 965

VTD 91 4,448

VTD 92 3,241

VTD 93 2,705

VTD 95 939

VTD 97 3,406

VTD 98 2,791

VTD 99 6,349

Oklahoma County Total 205,990

For District Number 3 Total Population: 205,990

District 04

Oklahoma County (Part)

VTD 11 2,088

VTD 12 1,279

VTD 13 2,121

VTD 14 405

VTD 148 1,288

VTD 15 2,113

VTD 150 5,457

VTD 151 2,872

VTD 152 6,600

VTD 154 3,712

VTD 155 3,119

VTD 16 1,631

VTD 169 (Part)

Tract107305/Block 1037

Tract107305/Block 1038

Tract107805/Block 1001

Tract107805/Block 1002

Tract107805/Block 1003

Tract107805/Block 1013

Tract107806/Block 4006

Tract107806/Block 4007

VTD 169 Total 0

VTD 17 591

VTD 181 134

VTD 182 4,649

VTD 20 1,094

VTD 21 3,694

VTD 212 651

VTD 216 2,522

VTD 217 110

VTD 218 1,953

VTD 219 3,645

VTD 22 3,689

VTD 23 1,677

VTD 235 3,707

VTD 24 4,753

VTD 244 1,062

VTD 25 1,741

VTD 259 353

VTD 26 (Part)

Tract107805/Block 1000

Tract107805/Block 1004

Tract107805/Block 1005

Tract107805/Block 1006

Tract107805/Block 1007

Tract107805/Block 1008

Tract107805/Block 1009

Tract107805/Block 2005

Tract107805/Block 2006

Tract107805/Block 2007

Tract107805/Block 2008

Tract107805/Block 3000

Tract107805/Block 3001

Tract107805/Block 3002

Tract107805/Block 3005

Tract107805/Block 3006

Tract107805/Block 3012

Tract107805/Block 3013

Tract107805/Block 3014

Tract107806/Block 1019

Tract107806/Block 1020

Tract107806/Block 1021

Tract107806/Block 1022

Tract107806/Block 1023

Tract107806/Block 1024

Tract107806/Block 1025

Tract107806/Block 1026

Tract107806/Block 1027

Tract107806/Block 1028

Tract107806/Block 1029

Tract107806/Block 1030

Tract107806/Block 1031

Tract107806/Block 1032

Tract107806/Block 1033

Tract107806/Block 1034

Tract107806/Block 1035

Tract107806/Block 2009

Tract107806/Block 2013

Tract107806/Block 2014

Tract107806/Block 2015

Tract107806/Block 2016

Tract107806/Block 2017

Tract107806/Block 2018

Tract107806/Block 2019

Tract107806/Block 2020

Tract107806/Block 2021

Tract107806/Block 2022

Tract107806/Block 2023

Tract107806/Block 3001

Tract107806/Block 3002

Tract107806/Block 3003

Tract107806/Block 3004

Tract107806/Block 3005

Tract107806/Block 3006

Tract107806/Block 3007

Tract107806/Block 3008

Tract107806/Block 3009

Tract107806/Block 3010

Tract107806/Block 3011

Tract107806/Block 3012

Tract107806/Block 4008

Tract107806/Block 4009

Tract107806/Block 4010

Tract107806/Block 4011

Tract107806/Block 4012

Tract107806/Block 4013

Tract107806/Block 4014

Tract107806/Block 4015

Tract107806/Block 4016

VTD 26 Total 5,329

VTD 260 584

VTD 266 1,066

VTD 27 390

VTD 28 1,344

VTD 29 866

VTD 30 5,044

VTD 31 3,470

VTD 32 3,131

VTD 33 6,532

VTD 34 6,941

VTD 35 2,873

VTD 36 2,633

VTD 37 2,851

VTD 38 2,843

VTD 40 2,285

VTD 41 3,928

VTD 42 2,503

VTD 44 5,818

VTD 45 4,348

VTD 46 2,803

VTD 47 1,528

VTD 49 1,304

VTD 50 1,376

VTD 52 2,031

VTD 53 2,723

VTD 54 136

VTD 55 497

VTD 56 972

VTD 57 1,321

VTD 58 2,538

VTD 59 897

VTD 61 3,236

VTD 62 4,544

VTD 63 3,089

VTD 64 3,314

VTD 65 3,508

VTD 67 2

VTD 68 3,032

VTD 69 574

VTD 71 4,700

VTD 72 3,197

VTD 73 3,423

VTD 74 3,949

VTD 75 2,103

VTD 76 1,935

VTD 77 2,157

VTD 83 1,397

VTD 84 530

Oklahoma County Total 196,305

For District Number 4 Total Population: 196,305

Grand Total:   660,448

Added by Laws 2002, c. 490, § 1, emerg. eff. June 6, 2002.

§2092.9.  District No. 8.

District No. 8.  The counties of Noble and Kay.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 9, eff. July 1, 1980.

§2092.10.  District No. 9.

District No. 9.  The counties of Logan and Payne.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 10, eff. July 1, 1980.

§2092.11.  District No. 10.

District No. 10.  The county of Osage.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 11, eff. July 1, 1980.

§2092.12.  District No. 11.

District No. 11.  The counties of Washington and Nowata.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 12, eff. July 1, 1980.

§20-92.13.  District No. 12.

District No. 12.  The counties of Rogers, Mayes and Craig.  Said district shall have three (3) district judges to be nominated and elected at large.

Added by Laws 1980, c. 272, § 13, eff. July 1, 1980.  Amended by Laws 2005, c. 343, § 7, eff. Jan. 1, 2006.

§2092.14.  District No. 13.

District No. 13.  The counties of Ottawa and Delaware.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 14, eff. July 1, 1980.

§20-92.15.  Repealed by Laws 2002, c. 490, § 7, emerg. eff. June 6, 2002.

§20-92.15a.  District No. 14 - Election of judges.

District Court Judicial District No. 14 shall have fourteen (14) district judges.  For elections held after 1994, district judges shall be nominated and elected as follows:  one judge shall be nominated and elected from and be a legal resident of electoral Division No. 1, one judge shall be nominated and elected from and be a legal resident of electoral Division No. 2, one judge shall be nominated and elected from and be a legal resident of electoral Division No. 3, one judge shall be nominated and elected from and be a legal resident of electoral Division No. 4, one judge shall be nominated and elected from and be a legal resident of electoral Division No. 5, one judge shall be nominated from and be a legal resident of Pawnee County and shall be elected at large, and the remaining judges shall be nominated from and be legal residents of Tulsa County and shall be elected at large.

Added by Laws 1993, c. 362, § 5, eff. Sept. 1, 1993.  Amended by Laws 1997, c. 319, § 1, emerg. eff. May 29, 1997; Laws 2002, c. 490, § 5, emerg. eff. June 6, 2002.

§20-92.15b.  District No. 14 - Terms of judges currently serving not affected - Effective date of electoral divisions.

A.  The provisions of Section 2 of this act and Section 92.15a of this title shall not affect the term of office of judges of District Court Judicial District No. 14 serving on the effective date of this act.

B.  The electoral divisions described in Section 2 of this act shall be applicable to elections held commencing in 2002.  The State Election Board shall conduct the elections for District Court Judicial District No. 14 in 2002 and thereafter in accordance with the provisions of Section 2 of this act and Section 92.15a of this title.

Added by Laws 1993, c. 362, § 6, eff. Sept. 1, 1993.  Amended by Laws 2002, c. 490, § 6, emerg. eff. June 6, 2002.

§20-92.15c.  Counties of Tulsa and Pawnee - Electoral divisions.

District No. 14.  The counties of Tulsa and Pawnee.  Said district shall contain five electoral divisions as hereinafter described:

District 01

Tulsa County (Part)

VTD 11 (Part)

Tract000400/Block 1000

Tract000400/Block 1001

Tract000400/Block 1002

Tract000400/Block 1003

Tract000400/Block 1004

Tract000400/Block 1005

Tract000400/Block 1006

Tract000400/Block 1007

Tract000400/Block 1008

Tract000400/Block 1009

Tract000400/Block 1010

Tract000400/Block 1011

Tract000400/Block 1012

Tract000400/Block 1013

Tract000400/Block 1014

Tract000400/Block 1015

Tract000400/Block 1016

Tract000400/Block 1017

Tract000400/Block 1018

Tract000400/Block 1019

Tract000400/Block 1020

Tract000400/Block 1021

Tract000400/Block 1022

Tract000400/Block 1023

Tract000400/Block 1024

Tract000400/Block 1025

Tract000400/Block 1026

Tract000400/Block 1027

Tract000400/Block 1028

Tract000400/Block 1029

Tract000400/Block 1030

Tract000400/Block 1031

Tract000400/Block 1032

Tract000400/Block 1033

Tract000400/Block 1034

Tract000400/Block 1035

Tract000400/Block 1036

Tract000400/Block 1037

Tract000400/Block 1038

Tract000400/Block 1039

Tract000400/Block 1040

Tract000400/Block 1041

Tract000400/Block 1042

Tract000400/Block 1043

Tract000400/Block 1044

Tract000400/Block 1045

Tract000400/Block 2000

Tract000400/Block 2001

Tract000400/Block 2002

Tract000400/Block 2003

Tract000400/Block 2004

Tract000400/Block 2005

Tract000400/Block 2006

Tract000400/Block 2007

Tract000400/Block 2008

Tract000400/Block 2009

Tract000400/Block 2010

Tract000400/Block 2011

Tract000400/Block 2012

Tract000400/Block 2013

Tract000400/Block 2014

Tract000400/Block 2015

Tract000400/Block 2016

Tract000400/Block 2017

Tract000400/Block 2018

Tract000400/Block 2019

Tract000400/Block 2020

Tract000400/Block 2021

Tract000400/Block 2022

Tract000400/Block 2023

Tract000400/Block 2024

Tract000400/Block 2025

Tract000400/Block 2026

Tract000400/Block 2027

Tract000400/Block 3000

Tract000400/Block 3001

Tract000400/Block 3002

Tract000400/Block 3003

Tract000400/Block 3004

Tract000400/Block 3005

Tract000400/Block 3006

Tract000400/Block 3007

Tract000400/Block 3008

Tract000400/Block 3009

Tract000400/Block 3010

Tract000400/Block 3011

Tract000400/Block 3012

Tract000400/Block 3013

Tract000400/Block 3014

Tract000400/Block 3015

Tract000400/Block 3016

Tract000400/Block 3017

Tract000400/Block 3018

Tract000400/Block 3019

Tract000400/Block 3020

Tract000400/Block 3021

Tract000400/Block 3022

Tract000400/Block 3023

Tract000400/Block 3024

Tract000400/Block 3025

Tract000400/Block 3026

Tract000400/Block 3027

Tract000400/Block 3028

Tract000400/Block 3029

VTD 11 Total 3,886

VTD 114 1,482

VTD 115 1,374

VTD 120 1,337

VTD 121 2,203

VTD 123 2,457

VTD 125 1,620

VTD 126 2,331

VTD 127 1,587

VTD 129 1,746

VTD 130 2,673

VTD 156 (Part)

Tract004301/Block 1000

Tract004301/Block 1002

Tract004301/Block 1003

Tract004301/Block 1004

Tract004301/Block 1006

Tract004301/Block 1007

Tract004301/Block 1008

Tract004301/Block 1009

Tract004301/Block 1010

Tract004301/Block 1011

Tract004301/Block 1012

Tract004301/Block 1013

VTD 156 Total 521

VTD 157 2,072

VTD 159 (Part)

Tract002300/Block 1066

Tract002300/Block 1079

Tract002300/Block 1088

VTD 159 Total 66

VTD 16 1,384

VTD 163 1,728

VTD 164 954

VTD 17 2,557

VTD 171 168

VTD 173 133

VTD 18 3,192

VTD 19 2,069

VTD 20 1,945

VTD 25 2,773

VTD 26 2,300

VTD 27 (Part)

Tract006000/Block 1000

Tract006000/Block 1001

Tract006000/Block 1002

Tract006000/Block 1003

Tract006000/Block 1004

Tract006000/Block 1005

Tract006000/Block 1006

Tract006000/Block 1007

Tract006000/Block 1008

Tract006000/Block 1009

Tract006000/Block 1010

Tract006000/Block 1011

Tract006000/Block 1012

Tract006000/Block 1013

Tract006000/Block 1014

Tract006000/Block 1015

Tract006000/Block 4000

Tract006000/Block 4001

Tract006000/Block 4002

Tract006000/Block 4003

Tract006000/Block 4004

Tract006000/Block 4005

Tract006000/Block 4006

Tract006000/Block 4007

Tract006000/Block 4008

Tract006000/Block 4009

Tract006000/Block 4010

Tract006000/Block 4011

Tract006000/Block 4012

Tract006000/Block 5000

Tract006000/Block 5001

Tract006000/Block 5002

Tract006000/Block 5003

Tract006000/Block 5004

Tract006000/Block 5005

Tract006000/Block 5006

Tract006000/Block 5007

Tract006000/Block 5008

Tract006000/Block 5009

Tract006000/Block 5010

Tract006000/Block 5011

Tract006000/Block 5012

VTD 27 Total 2,262

VTD 28 (Part)

Tract006000/Block 3022

VTD 28 Total 0

VTD 31 230

VTD 32 3,444

VTD 33 2,270

VTD 34 1,893

VTD 35 1,956

VTD 36 1,124

VTD 37 1,571

VTD 38 1,689

VTD 39 1,960

VTD 48 (Part)

Tract003200/Block 1000

Tract003200/Block 1001

Tract003200/Block 1002

Tract003200/Block 1003

Tract003200/Block 1004

Tract003200/Block 1005

Tract003200/Block 1006

Tract003200/Block 1007

Tract003200/Block 1008

Tract003200/Block 1009

Tract003200/Block 1010

Tract003200/Block 1011

Tract003200/Block 1012

Tract003200/Block 1013

Tract003200/Block 1086

VTD 48 Total 160

VTD 49 1,517

VTD 50 2,134

VTD 51 1,821

VTD 52 2,267

VTD 53 1,392

VTD 54 1,379

VTD 55 1,931

VTD 56 3,733

VTD 57 1,153

VTD 70 1,272

VTD 71 1,847

VTD 72 1,547

VTD 73 825

VTD 74 1,922

VTD 75 1,474

VTD 76 1,826

VTD 77 1,994

VTD 78 1,187

VTD 79 1,541

VTD 80 1,961

VTD 81 1,702

VTD 82 2,500

VTD 83 1,828

VTD 84 1,373

VTD 85 1,725

VTD 86 2,374

VTD 87 2,003

VTD 88 856

VTD 89 (Part)

Tract007000/Block 1000

Tract007000/Block 1001

Tract007000/Block 1009

Tract007000/Block 1010

Tract008502/Block 5002

Tract008502/Block 5003

Tract008502/Block 5004

Tract008502/Block 5005

Tract008502/Block 5006

Tract008502/Block 5007

Tract008502/Block 5008

Tract008502/Block 5012

Tract008502/Block 5013

Tract008502/Block 5014

Tract008502/Block 5015

Tract008502/Block 5016

Tract008502/Block 5017

Tract008502/Block 5018

Tract008502/Block 5019

Tract008502/Block 5020

VTD 89 Total 952

VTD 90 3,128

VTD 91 937

Tulsa County Total 117,218

For District Number 1 Total Population: 117,218

District 02

Tulsa County (Part)

VTD 116 1,669

VTD 117 3,215

VTD 118 5,408

VTD 119 1,357

VTD 124 2,108

VTD 128 2,710

VTD 134 (Part)

Tract007619/Block 2000

Tract007619/Block 2001

Tract007619/Block 2002

Tract007619/Block 2003

Tract007619/Block 2004

Tract007619/Block 2006

Tract007619/Block 2007

Tract007619/Block 2008

Tract007619/Block 2009

Tract007619/Block 2010

Tract007619/Block 2011

Tract007619/Block 2012

Tract007619/Block 2013

Tract007619/Block 2014

Tract007619/Block 2015

Tract007619/Block 2016

Tract007619/Block 2017

Tract007619/Block 3000

Tract007619/Block 3001

Tract007619/Block 3002

Tract007619/Block 3004

Tract007619/Block 3005

Tract007619/Block 3006

Tract007619/Block 3007

Tract007619/Block 3008

Tract007619/Block 3009

Tract007619/Block 3010

Tract007619/Block 3011

Tract007619/Block 3012

Tract007619/Block 3013

Tract007619/Block 3014

Tract007619/Block 3015

VTD 134 Total 1,957

VTD 135 3,581

VTD 138 2,936

VTD 150 3,021

VTD 151 (Part)

Tract007411/Block 1000

Tract007411/Block 1001

Tract007411/Block 1002

Tract007411/Block 1003

Tract007411/Block 1004

Tract007411/Block 1005

Tract007411/Block 1006

Tract007411/Block 1007

Tract007411/Block 1008

Tract007411/Block 1009

Tract007411/Block 1010

Tract007411/Block 1011

Tract007411/Block 1012

Tract007411/Block 1013

Tract007411/Block 1014

Tract007618/Block 2000

Tract007618/Block 2001

Tract007618/Block 2002

Tract007618/Block 2003

Tract007618/Block 2004

Tract007618/Block 2007

Tract007618/Block 2008

Tract007618/Block 2009

Tract007618/Block 2010

Tract007618/Block 2011

Tract007618/Block 2012

Tract007618/Block 2013

Tract007618/Block 2014

Tract007618/Block 2015

Tract007618/Block 2016

Tract007618/Block 2017

Tract007618/Block 2018

Tract007618/Block 2019

Tract007618/Block 2020

Tract007618/Block 2021

Tract007618/Block 2022

Tract007618/Block 2023

Tract007618/Block 2024

Tract007618/Block 2025

Tract007618/Block 2026

Tract007618/Block 2027

Tract007618/Block 2028

VTD 151 Total 4,745

VTD 162 2,325

VTD 165 1,291

VTD 166 5,874

VTD 167 4,044

VTD 170 3,683

VTD 172 67

VTD 174 3,505

VTD 175 2,222

VTD 351 (Part)

Tract007702/Block 4000

Tract007702/Block 4001

Tract007702/Block 4002

Tract007702/Block 4007

Tract007702/Block 4010

Tract007702/Block 4011

Tract007702/Block 4012

Tract007702/Block 4013

Tract007702/Block 4014

Tract007702/Block 4015

Tract007702/Block 4025

Tract007702/Block 4092

Tract007801/Block 1000

Tract007801/Block 1001

Tract007801/Block 1002

Tract007801/Block 1003

Tract007801/Block 1004

Tract007801/Block 1005

Tract007801/Block 1006

Tract007801/Block 1007

Tract007801/Block 1008

Tract007801/Block 1009

Tract007801/Block 1010

Tract007801/Block 1011

Tract007801/Block 1012

Tract007801/Block 1013

Tract007801/Block 1014

Tract007801/Block 1015

Tract007801/Block 1016

Tract007801/Block 1017

Tract007801/Block 1018

Tract007801/Block 1019

Tract007801/Block 1020

Tract007801/Block 1021

Tract007801/Block 1022

Tract007801/Block 1023

Tract007801/Block 1024

Tract007801/Block 1025

Tract007801/Block 1026

Tract007801/Block 1027

Tract007801/Block 1028

Tract007801/Block 1029

Tract007801/Block 1030

Tract007801/Block 1031

Tract007801/Block 1032

Tract007801/Block 1033

Tract007801/Block 1034

Tract007801/Block 1035

Tract007801/Block 1036

Tract007801/Block 1037

Tract007801/Block 1038

Tract007801/Block 1039

Tract007801/Block 1040

Tract007801/Block 1041

Tract007801/Block 1042

Tract007801/Block 1043

Tract007801/Block 1998

Tract007801/Block 1999

Tract007801/Block 2000

Tract007801/Block 2001

Tract007801/Block 2002

Tract007801/Block 2003

Tract007801/Block 2004

Tract007801/Block 2005

Tract007801/Block 2006

Tract007801/Block 2007

Tract007801/Block 2008

Tract007801/Block 2009

Tract007801/Block 2010

Tract007801/Block 2011

Tract007801/Block 2012

Tract007801/Block 2013

Tract007801/Block 2014

Tract007801/Block 2015

Tract007801/Block 2016

Tract007801/Block 2017

Tract007801/Block 2018

Tract007801/Block 2019

Tract007801/Block 2020

Tract007801/Block 2021

Tract007801/Block 2022

Tract007801/Block 2023

Tract007801/Block 2024

Tract007801/Block 2025

Tract007801/Block 2026

Tract007801/Block 2027

Tract007801/Block 2028

Tract007801/Block 2029

Tract007801/Block 3019

Tract007801/Block 3020

Tract007801/Block 3021

Tract007801/Block 3022

Tract007801/Block 3023

Tract007801/Block 3024

Tract007801/Block 3025

Tract007801/Block 3026

Tract007801/Block 3027

Tract007801/Block 3028

Tract007801/Block 3029

Tract007801/Block 3030

Tract007802/Block 1000

Tract007802/Block 1001

Tract007802/Block 1002

Tract007802/Block 1003

Tract007802/Block 1004

Tract007802/Block 1005

Tract007802/Block 1006

Tract007802/Block 1007

Tract007802/Block 1008

Tract007802/Block 1009

Tract007802/Block 1010

Tract007802/Block 1011

Tract007802/Block 1012

Tract007802/Block 1013

Tract007802/Block 1014

Tract007802/Block 1015

Tract007802/Block 1016

Tract007802/Block 1017

Tract007802/Block 1018

Tract007802/Block 1019

Tract007802/Block 1020

Tract007802/Block 1021

Tract007802/Block 1022

Tract007802/Block 1023

Tract007802/Block 1024

Tract007802/Block 1025

Tract007802/Block 1026

Tract007802/Block 1027

Tract007802/Block 1028

Tract007802/Block 1029

Tract007802/Block 1030

Tract007802/Block 1031

Tract007802/Block 1032

Tract007802/Block 1033

Tract007802/Block 1034

Tract007802/Block 1998

Tract007802/Block 1999

VTD 351 Total 3,925

VTD 352 1,194

VTD 353 1,097

VTD 354 826

VTD 401 922

VTD 402 2,657

VTD 403 4,161

VTD 404 1,295

VTD 405 6,565

VTD 406 3,165

VTD 407 1,719

VTD 408 2,588

VTD 451 2,508

VTD 452 2,030

VTD 453 2,552

VTD 454 6,871

VTD 455 4,438

VTD 456 2,610

VTD 457 2,614

VTD 458 4,296

VTD 459 1,583

VTD 460 4,349

VTD 461 3,897

VTD 462 3,673

VTD 463 2,242

VTD 464 2,917

VTD 465 3,607

VTD 466 1,693

VTD 467 4,147

VTD 468 5,951

VTD 650 1,243

VTD 704 (Part)

Tract007624/Block 2995

Tract007624/Block 2996

VTD 704 Total 0

VTD 705 3,884

Tulsa County Total 152,937

For District Number 2 Total Population: 152,937

District 03

Tulsa County (Part)

VTD 1 1,677

VTD 10 3,796

VTD 11 (Part)

Tract000500/Block 1000

VTD 11 Total 0

VTD 12 2,541

VTD 122 262

VTD 13 1,962

VTD 14 2,832

VTD 15 2,475

VTD 154 2,185

VTD 155 1,407

VTD 159 (Part)

Tract002300/Block 1042

Tract002300/Block 1043

Tract002300/Block 1044

Tract002300/Block 1053

Tract002300/Block 1054

Tract002300/Block 1055

Tract002300/Block 1056

Tract002300/Block 1067

Tract002300/Block 1068

Tract002300/Block 1069

Tract002300/Block 1070

Tract002300/Block 1071

Tract002300/Block 1072

Tract002300/Block 1073

Tract002300/Block 1074

Tract002300/Block 1075

Tract002300/Block 1076

Tract002300/Block 1077

Tract002300/Block 1078

Tract002300/Block 1089

Tract002300/Block 1090

VTD 159 Total 615

VTD 2 4,308

VTD 21 599

VTD 22 (Part)

Tract011100/Block 1003

Tract011100/Block 1008

Tract011100/Block 1009

Tract011100/Block 1010

Tract011100/Block 1050

Tract011100/Block 1051

Tract011100/Block 1052

Tract011100/Block 1053

VTD 22 Total 3

VTD 24 (Part)

Tract000100/Block 1011

VTD 24 Total 3

VTD 3 3,378

VTD 30 3,063

VTD 4 2,666

VTD 5 2,320

VTD 552 (Part)

Tract009101/Block 2015

Tract009101/Block 2016

Tract009101/Block 2017

Tract009101/Block 2018

Tract009101/Block 2019

Tract009101/Block 2020

Tract009101/Block 2021

Tract009101/Block 2022

Tract009101/Block 2023

Tract009101/Block 2024

Tract009101/Block 2025

Tract009101/Block 2026

Tract009101/Block 2027

Tract009101/Block 2028

Tract009101/Block 2029

Tract009101/Block 2030

Tract009101/Block 2031

Tract009101/Block 2032

Tract009101/Block 2033

Tract009101/Block 2034

Tract009101/Block 2035

Tract009101/Block 2036

Tract009101/Block 2037

Tract009101/Block 2038

Tract009101/Block 2039

Tract009101/Block 2040

Tract009101/Block 2041

Tract009101/Block 2042

Tract009101/Block 2043

Tract009101/Block 2044

Tract009101/Block 2045

Tract009101/Block 3000

Tract009101/Block 3001

Tract009101/Block 3002

Tract009101/Block 3003

Tract009101/Block 3004

Tract009101/Block 3005

Tract009104/Block 2014

Tract009104/Block 2015

VTD 552 Total 640

VTD 6 2,792

VTD 7 767

VTD 757 2

VTD 8 (Part)

Tract000200/Block 1000

Tract000200/Block 1001

Tract000200/Block 1002

Tract000200/Block 1003

Tract000200/Block 1004

Tract000200/Block 1005

Tract000200/Block 1006

Tract000200/Block 1007

Tract000200/Block 1008

Tract000200/Block 1009

Tract000200/Block 1010

Tract000200/Block 1011

Tract000200/Block 1012

Tract000200/Block 1013

Tract000200/Block 1014

Tract000200/Block 1015

Tract000200/Block 1016

Tract000200/Block 1017

Tract000200/Block 1018

Tract000200/Block 1019

Tract000200/Block 1020

Tract000200/Block 1021

Tract000200/Block 1022

Tract000200/Block 1023

Tract000200/Block 1024

Tract000200/Block 1025

Tract000200/Block 1026

Tract000200/Block 1027

Tract000200/Block 1028

Tract000200/Block 1029

Tract000200/Block 1030

Tract000200/Block 1031

Tract000200/Block 1032

Tract000200/Block 1033

Tract000200/Block 1034

Tract000200/Block 1035

Tract000200/Block 1036

Tract000200/Block 1037

Tract000200/Block 1038

Tract000200/Block 1039

Tract000200/Block 1040

Tract000200/Block 1041

Tract000200/Block 1042

Tract000200/Block 1043

Tract000200/Block 1044

Tract000200/Block 1045

Tract000200/Block 1046

Tract000200/Block 1047

Tract000200/Block 1048

Tract000200/Block 1049

Tract000200/Block 1050

Tract000200/Block 1051

Tract000200/Block 1052

Tract000200/Block 1053

Tract000200/Block 1054

Tract000200/Block 1055

Tract000200/Block 1056

Tract000200/Block 1057

Tract000200/Block 1058

Tract000200/Block 1059

Tract000200/Block 1060

Tract000200/Block 1061

Tract000200/Block 1062

Tract000200/Block 1063

Tract000200/Block 1064

Tract000200/Block 1065

Tract000200/Block 1066

Tract000200/Block 1067

Tract000200/Block 1068

Tract000200/Block 1069

Tract000200/Block 1070

Tract000200/Block 1071

Tract000200/Block 1072

Tract000200/Block 1073

Tract000200/Block 1074

Tract000200/Block 1075

Tract000200/Block 1076

Tract000200/Block 1077

Tract000200/Block 1078

Tract000200/Block 1079

Tract000200/Block 1080

Tract000200/Block 1081

Tract000200/Block 1082

Tract000200/Block 1083

Tract000200/Block 1084

Tract000200/Block 1085

Tract000200/Block 1086

Tract000200/Block 1098

Tract000200/Block 1099

Tract000200/Block 1100

Tract000200/Block 1101

Tract000200/Block 1104

Tract000200/Block 1105

Tract000200/Block 1106

Tract000200/Block 1107

Tract000200/Block 1109

Tract000300/Block 1000

Tract000300/Block 1001

Tract000300/Block 1002

Tract000300/Block 1003

Tract000300/Block 1004

Tract000300/Block 1005

Tract000300/Block 2000

Tract000300/Block 2001

Tract000300/Block 2002

Tract000300/Block 2003

Tract000300/Block 2004

Tract000300/Block 2005

Tract000300/Block 2006

Tract000300/Block 2013

Tract011100/Block 1004

Tract011100/Block 1005

Tract011100/Block 1006

Tract011100/Block 1007

Tract011100/Block 1045

Tract011100/Block 1046

Tract011100/Block 1048

Tract011100/Block 1049

Tract011100/Block 1107

Tract011100/Block 1108

Tract011100/Block 1109

Tract011100/Block 1110

Tract011100/Block 1111

Tract011100/Block 1112

Tract011100/Block 1113

Tract011100/Block 1114

Tract011100/Block 1115

Tract011100/Block 1116

Tract011100/Block 1117

Tract011100/Block 1999

VTD 8 Total 2,502

VTD 9 1,140

Tulsa County Total 43,935

For District Number 3 Total Population: 43,935

District 04

Tulsa County (Part)

VTD 100 5,005

VTD 101 2,839

VTD 102 3,174

VTD 103 3,339

VTD 104 4,586

VTD 105 2,774

VTD 131 83

VTD 132 1,603

VTD 133 1,894

VTD 134 (Part)

Tract007619/Block 2005

Tract007619/Block 3003

VTD 134 Total 158

VTD 136 3,013

VTD 137 2,184

VTD 151 (Part)

Tract007618/Block 1007

Tract007618/Block 1008

Tract007618/Block 1009

Tract007618/Block 1010

Tract007618/Block 2005

Tract007618/Block 2006

VTD 151 Total 404

VTD 152 3,185

VTD 160 2,979

VTD 168 1,959

VTD 169 2,864

VTD 22 (Part)

Tract011100/Block 1043

VTD 22 Total 0

VTD 23 1,917

VTD 24 (Part)

Tract000100/Block 1000

Tract000100/Block 1001

Tract000100/Block 1002

Tract000100/Block 1003

Tract000100/Block 1004

Tract000100/Block 1005

Tract000100/Block 1006

Tract000100/Block 1007

Tract000100/Block 1008

Tract000100/Block 1009

Tract000100/Block 1010

Tract000100/Block 1012

Tract000100/Block 1013

Tract000100/Block 1014

Tract000100/Block 1015

Tract000100/Block 1016

Tract000100/Block 1017

Tract000100/Block 1018

Tract000100/Block 1019

Tract000100/Block 1020

Tract000100/Block 1021

Tract000100/Block 1022

Tract000100/Block 1023

Tract000100/Block 1024

Tract000100/Block 1025

Tract000100/Block 1026

Tract000100/Block 1027

Tract000100/Block 1028

Tract000100/Block 1029

Tract000100/Block 1030

Tract000100/Block 1031

Tract000100/Block 1032

Tract000100/Block 1033

Tract000100/Block 1034

Tract000100/Block 1035

Tract000100/Block 1036

Tract000100/Block 1037

Tract000100/Block 1038

Tract000100/Block 1039

Tract000100/Block 1040

Tract000100/Block 1041

Tract000100/Block 1042

Tract000100/Block 1043

Tract000100/Block 1044

Tract000100/Block 1045

Tract000100/Block 1046

Tract000100/Block 1047

Tract000100/Block 1048

Tract000100/Block 1049

Tract000100/Block 1050

Tract000100/Block 1051

Tract000100/Block 1052

Tract000100/Block 1053

Tract000100/Block 1054

Tract000100/Block 1055

Tract000100/Block 1056

Tract000100/Block 1057

Tract000100/Block 1058

Tract000100/Block 1059

Tract000100/Block 1060

Tract000100/Block 1061

Tract000100/Block 1062

Tract000100/Block 1063

Tract000100/Block 1064

Tract000100/Block 1065

Tract000100/Block 1066

Tract000100/Block 1067

Tract000100/Block 1068

Tract000100/Block 1069

Tract000100/Block 1070

Tract000100/Block 1071

Tract000100/Block 1072

Tract000100/Block 1073

Tract000100/Block 1074

Tract000100/Block 1075

Tract000100/Block 1076

Tract000100/Block 1077

Tract000100/Block 1078

Tract000100/Block 1079

Tract000100/Block 1080

Tract000100/Block 1081

Tract000100/Block 1082

Tract000100/Block 1083

Tract000100/Block 1084

Tract000100/Block 1085

Tract000100/Block 1086

Tract000100/Block 1087

Tract000100/Block 1088

Tract000100/Block 1089

Tract000100/Block 1090

Tract000100/Block 1091

Tract000100/Block 1092

Tract000100/Block 1093

Tract000100/Block 1094

Tract000100/Block 1095

Tract000100/Block 1096

Tract000100/Block 1097

Tract000100/Block 1098

Tract000100/Block 1099

Tract000100/Block 1100

Tract000100/Block 1101

Tract000100/Block 1102

Tract000100/Block 1103

Tract000100/Block 1104

Tract000100/Block 1105

Tract000100/Block 1106

Tract000100/Block 1107

Tract000100/Block 1108

Tract000100/Block 1109

Tract000100/Block 1110

Tract000100/Block 1111

Tract000100/Block 1112

Tract000100/Block 1113

Tract000100/Block 1114

Tract000100/Block 1115

Tract000100/Block 1116

Tract000100/Block 1117

Tract000100/Block 1118

Tract011100/Block 1015

Tract011100/Block 1016

Tract011100/Block 1018

Tract011100/Block 1019

Tract011100/Block 1020

Tract011100/Block 1021

Tract011100/Block 1022

Tract011100/Block 1023

Tract011100/Block 1024

Tract011100/Block 1025

Tract011100/Block 1026

Tract011100/Block 1027

Tract011100/Block 1028

Tract011100/Block 1029

Tract011100/Block 1030

Tract011100/Block 1031

Tract011100/Block 1032

Tract011100/Block 1033

Tract011100/Block 1034

Tract011100/Block 1035

Tract011100/Block 1036

Tract011100/Block 1037

Tract011100/Block 1038

Tract011100/Block 1039

Tract011100/Block 1040

Tract011100/Block 1041

Tract011100/Block 1042

Tract011100/Block 1054

Tract011100/Block 1055

Tract011100/Block 1056

Tract011100/Block 1057

Tract011100/Block 1058

Tract011100/Block 1059

Tract011100/Block 1060

Tract011100/Block 1061

Tract011100/Block 1062

Tract011100/Block 1063

Tract011100/Block 1064

Tract011100/Block 1065

Tract011100/Block 1066

Tract011100/Block 1067

Tract011100/Block 1068

Tract011100/Block 1069

Tract011100/Block 1070

Tract011100/Block 1071

Tract011100/Block 1072

Tract011100/Block 1073

Tract011100/Block 1074

Tract011100/Block 1075

Tract011100/Block 1076

Tract011100/Block 1077

Tract011100/Block 1078

Tract011100/Block 1079

Tract011100/Block 1080

Tract011100/Block 1081

Tract011100/Block 1082

Tract011100/Block 1083

Tract011100/Block 1084

Tract011100/Block 1085

Tract011100/Block 1086

Tract011100/Block 1087

Tract011100/Block 1088

Tract011100/Block 1089

Tract011100/Block 1090

Tract011100/Block 1091

Tract011100/Block 1092

Tract011100/Block 1093

Tract011100/Block 1094

Tract011100/Block 1095

Tract011100/Block 1096

Tract011100/Block 1097

Tract011100/Block 1098

Tract011100/Block 1099

Tract011100/Block 1100

Tract011100/Block 1101

Tract011100/Block 1102

Tract011100/Block 1103

Tract011100/Block 1104

Tract011100/Block 1105

Tract011100/Block 1106

VTD 24 Total 2,794

VTD 27 (Part)

Tract006000/Block 2004

Tract006000/Block 2005

Tract006000/Block 2006

VTD 27 Total 116

VTD 28 (Part)

Tract006000/Block 2000

Tract006000/Block 2001

Tract006000/Block 2002

Tract006000/Block 2003

Tract006000/Block 2007

Tract006000/Block 2008

Tract006000/Block 2009

Tract006000/Block 2010

Tract006000/Block 2011

Tract006000/Block 2012

Tract006000/Block 3000

Tract006000/Block 3001

Tract006000/Block 3002

Tract006000/Block 3003

Tract006000/Block 3004

Tract006000/Block 3005

Tract006000/Block 3006

Tract006000/Block 3007

Tract006000/Block 3008

Tract006000/Block 3009

Tract006000/Block 3010

Tract006000/Block 3011

Tract006000/Block 3012

Tract006000/Block 3013

Tract006000/Block 3014

Tract006000/Block 3015

Tract006000/Block 3016

Tract006000/Block 3017

Tract006000/Block 3018

Tract006000/Block 3019

Tract006000/Block 3020

Tract006000/Block 3021

VTD 28 Total 2,349

VTD 29 2,171

VTD 40 1,543

VTD 41 2,875

VTD 42 1,336

VTD 43 1,194

VTD 44 3,183

VTD 45 2,902

VTD 501 2,132

VTD 502 3,019

VTD 503 2,249

VTD 551 2,851

VTD 552 (Part)

Tract005600/Block 1080

Tract009101/Block 1000

Tract009101/Block 1001

Tract009101/Block 2000

Tract009101/Block 2001

Tract009101/Block 2002

Tract009101/Block 2003

Tract009101/Block 2004

Tract009101/Block 2005

Tract009101/Block 2006

Tract009101/Block 2007

Tract009101/Block 2008

Tract009101/Block 2009

Tract009101/Block 2010

Tract009101/Block 2011

Tract009101/Block 2012

Tract009101/Block 2013

Tract009101/Block 2014

VTD 552 Total 372

VTD 553 1,347

VTD 554 1,360

VTD 58 3,794

VTD 59 1,769

VTD 60 2,834

VTD 750 2,314

VTD 751 3,947

VTD 752 2,838

VTD 753 2,722

VTD 754 5,057

VTD 755 4,720

VTD 756 377

VTD 8 (Part)

Tract011100/Block 1044

Tract011100/Block 1047

VTD 8 Total 1

VTD 89 (Part)

Tract008502/Block 5000

Tract008502/Block 5001

Tract008502/Block 5009

Tract008502/Block 5010

Tract008502/Block 5011

VTD 89 Total 0

VTD 900 2,852

VTD 92 2,153

VTD 93 1,113

VTD 94 1,873

VTD 95 1,986

VTD 96 1,913

VTD 97 3,968

VTD 98 2,035

VTD 99 2,299

Tulsa County Total 128,318

For District Number 4 Total Population: 128,318

District 05

Tulsa County (Part)

VTD 106 2,067

VTD 107 2,475

VTD 108 2,177

VTD 109 2,456

VTD 110 1,654

VTD 111 2,425

VTD 112 3,088

VTD 113 2,708

VTD 139 1,841

VTD 140 3,397

VTD 141 2,184

VTD 142 2,367

VTD 143 1,983

VTD 144 3,137

VTD 145 2,309

VTD 146 3,116

VTD 147 2,601

VTD 148 2,749

VTD 149 3,322

VTD 153 3,370

VTD 156 (Part)

Tract004301/Block 1001

Tract004301/Block 1005

Tract004301/Block 1014

Tract004301/Block 1015

Tract004301/Block 1016

Tract004301/Block 1017

Tract004301/Block 1018

Tract004301/Block 1019

Tract004301/Block 1020

Tract004301/Block 1021

Tract004301/Block 1022

Tract004301/Block 1023

Tract004301/Block 1024

Tract004301/Block 1025

Tract004301/Block 1026

Tract004301/Block 1027

Tract004301/Block 1028

Tract004301/Block 1029

Tract004301/Block 1030

Tract004301/Block 1031

Tract004301/Block 1032

Tract004301/Block 1033

Tract004301/Block 1034

Tract004301/Block 1035

VTD 156 Total 579

VTD 158 146

VTD 161 2,438

VTD 176 1,442

VTD 351 (Part)

Tract006706/Block 1000

Tract006706/Block 1001

Tract006706/Block 1002

Tract006706/Block 1040

Tract006706/Block 1041

Tract006706/Block 1042

Tract006706/Block 1043

Tract006706/Block 1044

Tract006706/Block 1045

Tract006706/Block 1046

Tract006706/Block 1047

Tract006706/Block 1048

Tract006706/Block 1049

Tract006706/Block 1050

Tract006706/Block 1051

Tract006706/Block 1052

Tract006706/Block 1053

Tract006706/Block 1054

Tract006706/Block 1055

Tract006706/Block 1056

Tract006706/Block 1057

Tract006706/Block 1058

Tract006706/Block 1059

Tract006706/Block 1060

Tract006706/Block 1061

Tract006706/Block 1065

Tract006706/Block 1066

Tract006706/Block 1067

Tract006706/Block 1068

Tract006706/Block 1069

Tract006706/Block 1070

Tract006706/Block 1071

Tract006706/Block 1072

Tract006706/Block 1073

Tract006706/Block 1074

Tract006706/Block 1075

Tract006706/Block 1076

Tract006706/Block 1980

Tract006706/Block 1981

Tract006706/Block 1982

Tract006706/Block 1983

Tract006706/Block 1996

Tract006706/Block 1997

Tract006706/Block 1998

Tract006706/Block 1999

Tract007638/Block 1988

Tract007802/Block 2087

VTD 351 Total 412

VTD 46 1,636

VTD 47 1,861

VTD 48 (Part)

Tract002500/Block 1194

Tract003200/Block 1014

Tract003200/Block 1015

Tract003200/Block 1016

Tract003200/Block 1017

Tract003200/Block 1018

Tract003200/Block 1019

Tract003200/Block 1020

Tract003200/Block 1021

Tract003200/Block 1022

Tract003200/Block 1023

Tract003200/Block 1056

Tract003200/Block 1057

Tract003200/Block 1058

Tract003200/Block 1059

Tract003200/Block 1060

Tract003200/Block 1061

Tract003200/Block 1062

Tract003200/Block 1063

Tract003200/Block 1064

Tract003200/Block 1065

Tract003200/Block 1066

Tract003200/Block 1067

Tract003200/Block 1068

Tract003200/Block 1069

Tract003200/Block 1074

Tract003200/Block 1075

Tract003200/Block 1076

Tract003200/Block 1077

Tract003200/Block 1078

Tract003200/Block 1079

Tract003200/Block 1082

Tract003200/Block 1083

Tract003200/Block 1084

Tract003200/Block 1085

Tract003300/Block 2005

Tract003300/Block 2006

Tract003300/Block 2007

Tract003300/Block 2008

Tract003300/Block 2009

Tract003300/Block 2010

Tract003300/Block 2011

Tract003300/Block 2012

Tract003300/Block 2013

Tract003300/Block 2014

Tract003300/Block 2015

Tract003300/Block 3000

Tract003300/Block 3001

Tract003300/Block 3002

Tract003300/Block 3003

Tract003300/Block 3004

Tract003300/Block 3005

Tract003300/Block 3006

Tract003300/Block 3007

Tract003300/Block 3008

Tract003300/Block 3009

Tract003300/Block 3010

Tract003300/Block 3011

Tract003300/Block 3012

Tract003300/Block 3013

Tract003300/Block 3014

Tract003300/Block 3015

Tract003300/Block 3016

Tract003300/Block 3017

Tract003300/Block 3018

Tract003300/Block 3019

VTD 48 Total 2,020

VTD 61 1,647

VTD 62 998

VTD 63 1,596

VTD 64 2,027

VTD 65 1,257

VTD 66 1,554

VTD 67 1,644

VTD 68 1,441

VTD 69 2,608

VTD 701 3,699

VTD 702 1,731

VTD 703 3,039

VTD 704 (Part)

Tract006706/Block 1003

Tract006706/Block 1004

Tract006706/Block 1036

Tract006706/Block 1037

Tract006706/Block 1038

Tract006706/Block 1986

Tract006706/Block 1987

Tract006706/Block 1990

Tract006706/Block 1991

Tract006706/Block 1992

Tract006706/Block 1993

Tract006706/Block 1994

Tract006706/Block 1995

Tract007638/Block 1036

Tract007638/Block 1037

Tract007638/Block 1984

Tract007638/Block 1985

Tract007638/Block 1986

Tract007638/Block 1987

Tract007638/Block 1989

Tract007638/Block 1990

Tract007638/Block 1991

Tract007638/Block 1992

Tract007638/Block 1993

Tract007638/Block 1994

Tract007638/Block 1995

Tract007638/Block 1996

Tract007638/Block 1997

Tract007638/Block 1998

VTD 704 Total 59

VTD 706 4,662

VTD 801 2,304

VTD 802 1,886

VTD 851 2,338

VTD 852 2,182

VTD 853 2,558

VTD 854 2,982

VTD 855 2,742

VTD 856 4,083

VTD 857 1,086

VTD 858 836

VTD 871 2,145

VTD 881 3,607

VTD 882 2,220

Tulsa County Total 120,891

For District Number 5 Total Population: 120,891

Grand Total: 563,299

Added by Laws 2002, c. 490, § 2, emerg. eff. June 6, 2002.

§2092.16.  District No. 15.

District No. 15.  The counties of Wagoner, Cherokee, Adair, Muskogee and Sequoyah.  Said district shall have four (4) district judges to be nominated and elected as follows:  Candidates for office Nos. 1 and 4 shall be nominated and elected at large and legal residents of Muskogee County; a candidate for office No. 2 shall be nominated and elected at large and a legal resident of Wagoner or Cherokee County; and a candidate for office No. 3 shall be nominated and elected at large and a legal resident of Adair or Sequoyah County.

Added by Laws 1980, c. 272, § 16, eff. Dec. 1, 1980.

§2092.17.  District No. 16.

District No. 16.  The counties of Haskell, LeFlore and Latimer. Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 17, eff. July 1, 1980.

§2092.18.  District No. 17.

District No. 17.  The counties of Pushmataha, McCurtain and Choctaw.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 18, eff. July 1, 1980.

§2092.19.  District No. 18.

District No. 18.  The counties of McIntosh and Pittsburg.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 19, eff. July 1, 1980.

§2092.20.  District No. 19.

District No. 19.  The county of Bryan.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 20, eff. July 1, 1980.

§2092.21.  District No. 20.

District No. 20.  The counties of Love, Carter, Murray, Johnston and Marshall.  Said district to have two (2) district judges to be nominated and elected as follows:  One candidate to be nominated and elected at large and a legal resident of Carter County, and one candidate to be nominated and elected at large and a legal resident of Love, Murray, Johnston or Marshall County.

Added by Laws 1980, c. 272, § 21, eff. July 1, 1980.

§20-92.22.  District No. 21.

District No. 21.  The counties of Garvin, McClain and Cleveland.  Said district to have four (4) district judges nominated as follows:  Candidates for office Nos. 1, 3 and 4 shall be nominated and elected at large and legal residents of Cleveland County, and a candidate for office No. 2 shall be nominated and elected at large and a legal resident of Garvin or McClain county.

Added by Laws 1980, c. 272, § 22, eff. July 1, 1980.  Amended by Laws 2002, c. 426, § 1, eff. July 1, 2003.

§20-92.23.  District No. 22.

District No. 22.  The counties of Seminole, Hughes and Pontotoc.  Said district to have three (3) district judges to be nominated and elected as follows:  One candidate to be nominated and elected at large and a legal resident of Pontotoc County; one candidate to be nominated and elected at large and a legal resident of Seminole or Hughes County; and one candidate to be nominated and elected at large and a legal resident of Seminole County.

Added by Laws 1980, c. 272, § 23, eff. July 1, 1980.

§2092.24.  District No. 23.

District No. 23.  The counties of Lincoln and Pottawatomie. Said district shall have two (2) district judges to be nominated and elected as follows:  One candidate to be nominated and elected at large and a legal resident of Lincoln County, and one candidate to be nominated and elected at large and a legal resident of Pottawatomie County.

Added by Laws 1980, c. 272, § 24, eff. July 1, 1980.

§2092.25.  District No. 24.

District No. 24.  The counties of Okfuskee, Okmulgee and Creek. Said district shall have five (5) district judges to be nominated and elected as follows:  One candidate to be nominated and elected at large and a legal resident of Okfuskee County; two (2) candidates to be nominated and elected at large and legal residents of Okmulgee County; and two (2) candidates to be nominated and elected at large and legal residents of Creek County, all of whom shall be elected at large.

Added by Laws 1980, c. 272, § 25, eff. July 1, 1980.

§2092.26.  District No. 25.

District No. 25.  The counties of Coal and Atoka.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 26, eff. July 1, 1980.

§2092.27.  District No. 26.

District No. 26.  The county of Canadian.  Said district shall have one district judge to be nominated and elected at large.

Added by Laws 1980, c. 272, § 27, eff. July 1, 1980.

§20-92.28.  Electoral divisions of District Nos. 7 and 14 - Description and maps.

The Department of Transportation is hereby authorized and directed to prepare and publish a description and maps of the respective electoral divisions of District Court Judicial District Numbers 7 and 14, translating the descriptions by official Census Tracts, Block Groups, and Census Blocks into commonly understood descriptions by metes and bounds with reference to well-recognized landmarks and boundaries.  Copies of the descriptions and maps shall be provided by the Department of Transportation to the State Election Board by February 1, 1994.

Added by Laws 1993, c. 362, § 7, eff. Sept. 1, 1993.

§20-92i.  Candidate for district judge or associate district judge - Residency - Persons removed from judicial office or who resigned pending disciplinary proceedings.

To file as a candidate for the office of district judge or associate district judge, one must have been a registered voter and actual resident of the appropriate county for at least six (6) months prior to the first day of the filing period.  Should no one file for any such office, and should a vacancy thereby created be filled by appointment according to law, there shall be no such residency or durational registration requirement imposed on the appointee, providing said appointee is otherwise qualified, nor shall any person appointed to fill a vacancy in the office of district judge or associate district judge be required to comply with such residency or durational registration requirement in becoming a candidate for a full term following such appointment.  No one who has been removed from judicial office or who has resigned from office pending disciplinary proceedings shall qualify to file as a candidate for judicial office.

Added by Laws 1979, c. 170, § 1.  Amended by Laws 1996, c. 339, § 5, eff. Nov. 1, 1996.

§2095.1.  Places of holding district court.

A.  Unless and until the Supreme Court or the Presiding Judge of the judicial administrative district provides otherwise, the District Court shall hold court in the county seat of every county in the district, in any city where a Superior Court held sessions and at such other places within the district as the district and associate district judges shall prescribe.

B.  If a governing board of the Court Fund receives a request from a municipality that court be held within that municipality and the board determines that sufficient reasons exist for establishing a court and that sufficient funds and space for a court are made available by the municipality, the board may establish a court, presided over by a special judge, in that municipality.  The request to hold court in a municipality shall be included in the budget submitted by the governing board of the Court Fund to the Chief Justice of the Supreme Court and approved by the Chief Justice.

Added by Laws 1968, c. 144, § 2, eff. Jan. 13, 1969.  Amended by Laws 1999, c. 362, § 1, emerg. eff. June 8, 1999.

§2095.2.  Holding court in more than one city in a county  Name.

If the district court shall hold court in more than one city in a county, the court, when sitting in a particular city, may be designated as "The District Court of _______ County, ________ (name of city) Division".

Added by Laws 1968, c. 144, § 3, eff. Jan. 13, 1969.

§2095.3.  Time clerk's office open in cities other than county seat.

When not prescribed by the Supreme Court or the Presiding Judge of the judicial administrative district, the district court shall prescribe when the office of the court clerk shall be open for the transaction of business in cities other than the county seat.

Added by Laws 1968, c. 144, § 4, eff. Jan. 13, 1969.

§2095.4.  Transfer of actions.

When the holding of court in a city other than the county seat is authorized, any action may, for the convenience of the parties and the witnesses and in the interest of justice, be transferred from the court docket in one city to the docket in another city within the county.

Added by Laws 1968, c. 144, § 5, eff. Jan. 13, 1969.

§2095.5.  Petitions filed in city not the county seat  Notice  Liens.

A petition that is filed in a city that is not the county seat shall not charge third persons with notice of the pendency of the action until a notice of the filing of such action identifying the case and the court in which it is pending and giving the legal description of the land affected by the action has been recorded in the county clerk's office at the county seat of the county where the land is located.  A judgment that is rendered by the court in a city that is not the county seat shall not be a lien on real estate until a transcript of said judgment has been recorded in the county clerk's office at the county seat of the county where the land is located.

Added by Laws 1968, c. 144, § 6, eff. Jan. 13, 1969.  Amended by Laws 1978, c. 75, § 1, eff. Oct. 1, 1978; Laws 1979, c. 128, § 1, eff. Oct. 1, 1979.

§2095.6.  Assignment and transfer of cases.

The judges in a judicial district may adopt local court rules regarding the assignment and transfer of cases between judges which will facilitate final dispositions, and nothing herein shall prevent a judge from transferring a case to another judge in the district who has consented to such transfer.

Added by Laws 1968, c. 144, § 7, eff. Jan. 13, 1969.  Amended by Laws 1993, c. 292, § 7, eff. July 1, 1993.

§2095.7.  Continuing authority of Judge to whom case assigned.

A judge to whom a case has been assigned has continuing authority over it, including the determination of posttrial motions, until its final disposition or until such case is removed from his jurisdiction by the appointing authority, and the judge may act in connection with such case at any place, except that a party who is entitled to be heard may object to attending a hearing at a place other than where the action is docketed.

Added by Laws 1968, c. 144, § 8, eff. Jan. 13, 1969.

§2095.8.  Associate District Judges  Hearing of cases

A.  An associate district judge may hear any case not assigned or assignable to him under local court rules (a) upon request of any party where the suit is uncontested or (b) where the parties agree in writing any time before trial to having the case heard by him.

B.  The provisions of this section shall not be interpreted as (a) invalidating any order signed by an associate district judge prior to the effective date of this act or as (b) requiring the judgment roll to affirmatively show compliance with any of the provisions hereof.

Added by Laws 1968, c. 144, § 9, eff. Jan. 13, 1969.  Amended by Laws 1976, c. 261, § 1, emerg. eff. June 15, 1976.

§20-95.9.  Temporary assignment of associate district judge or special judge to another county within judicial district.

The Chief Judge of a judicial district may temporarily assign an associate district judge or a special judge to another county within the judicial district to hear any matter which an associate district judge or special judge, respectively, may be assigned.

Added by Laws 1993, c. 292, § 9, eff. July 1, 1993.

§2096.  Jury sessions  Motion and demurrer sessions  When and how held.

Jury sessions of the district court may be held at any time upon order of a chief judge or of the presiding judge of the judicial administrative district.  A session for the hearing and disposition of motions and demurrers shall be held in each county at least once every thirty (30) days, and any motion or demurrer that has been on file for at least five (5) days shall be placed on the docket.  The date or dates of regular sessions for the hearing of motions and demurrers shall be fixed by any of the judges of the district court unless the district judges of the district court judicial district shall prescribe otherwise, provided that a judge may hear any matter in any case assigned to him more frequently than provided herein.

Added by Laws 1935, p. 29, § 2, emerg. eff. Jan. 16, 1935.  Amended by Laws 1969, c. 305, § 1, emerg. eff. April 28, 1969.

§2097.  Provisions of act severable.

The provisions of this act are severable, and if any part or provision thereof shall be held void, the decision of the court shall not affect or impair any of the remaining parts or provisions thereof.

Added by Laws 1933, c. 96, p. 183, § 7.

§2098.  Decision of cases pending on change of district.

In any county detached from one judicial district and added to another, if there be any case pending in the district court of such county which has at any time been tried by the judge of said court, and by him taken under advisement, and still undecided, it shall be the duty of the judge who tried said cause to make and render his finding and judgment therein and to determine all the motions therein, and to allow and settle the case made therein or dispose of such case in all respects as though said county had not been detached from his district.

R.L. 1910, § 1781.

§20101.  Two or more courts in county and district.

Two or more district judges may sit and hold court at the same time in the same county during term time; and regular terms, or adjourned terms of court in two or more counties in the same judicial district shall proceed until the same are adjourned sine die.

R.L. 1910, § 1796.

§20101.1.  Orders and other acts outside county in which cause pending.

A judge of the district court, when sitting in any county of the district, may make any order of a nature not requiring notice and hearing, in any cause pending in any county of the district; and he also may sign the journal entry of any order, judgment or decree theretofore made in any other county of the district if such journal entry be approved as to form by all parties affected thereby, or by their attorneys.  In the event of any such action being taken outside the county in which the cause is pending, the Judge shall make a minute of his action and forthwith transmit said minute to the court clerk of the county in which the action is pending.

Added by Laws 1953, p. 90, § 1, emerg. eff. June 8, 1953.

§20103.1.  Temporary judge or judge pro tempore  Authority  Per diem and expenses.

A.  Any judge of the district court designated by the Chief Justice to hold court in another district, or appointed by the Chief Justice to hold court in another district when the public business shall require, or any judge pro tempore agreed upon by the parties or elected by the members of the bar of the district or designated by the chief judge of the district court and approved by the Chief Justice, shall have continuing authority, without further assignment, to make final disposition of any matter regularly submitted or tried before him during the term or period of time of his designation, appointment or election, including motions and petitions for new trial and for judgment notwithstanding the verdict, and of all applications and proceedings pertaining to the making, serving, amendment, settlement, signing, correcting, extending time and completing of case made, transcript, or original record for appeal, notwithstanding the term or period of time for which he was designated or appointed has expired; and when necessary for him to return to the district for the purpose of acting on such matters, his necessary travel expense shall be paid as provided by Section 105.1 of this title.  Judges pro tempore designated by the chief judge of a district court, shall receive per diem and expenses as approved by the Chief Justice to be paid from the Supreme Court Revolving Fund on claims filed with and approved by the Administrative Director of the Courts.

B.  When any judge of the district court has been lawfully designated or appointed and be sitting in any county of his own district, he may make any order of a nature not requiring notice and hearing in any cause theretofore heard, or being heard, by him in a district to which he has been properly designated or appointed; and he may sign the journal entry of any order, judgment or decree theretofore made by him, as such designated or appointed judge, if such journal entry be approved as to form by all parties affected thereby, or by their attorneys; and he may extend the time for the completion, serving, settling and signing of cases made, transcripts, or original record for appeal, and he may sign and settle any case made, transcript or original record for appeal, under the foregoing circumstances, if the parties affected thereby or their attorneys have stipulated that he may do so.  If any action is taken under the foregoing circumstances, the judge shall make a minute of his action and forthwith transmit said minute to the court clerk of the county in which the action is pending.

Added by Laws 1953, p. 89, § 1.  Amended by Laws 1963, c. 6, § 1, emerg. eff. Feb. 20, 1963; Laws 1979, c. 78, § 1, eff. July 1, 1979; Laws 1981, c. 26, § 1, emerg. eff. April 6, 1981; Laws 1994, c. 225, § 3, eff. July 1, 1994.

§20104.  Reimbursement for expenses of district court judges, special justices, special judges and court reporters.

(a) When any judge of the district court is ordered by the Chief Justice of the Supreme Court of the State of Oklahoma or by the Presiding Judge of the Judicial Administrative District to perform duties or to attend or participate in a judicial conference outside the county of his residence, such judge shall be entitled to reimbursement for actual and necessary travel expense as provided by the State Travel Reimbursement Act, necessarily incurred in complying with such order or orders.  He shall certify such expense to the Chief Justice, and, upon the latter's approval thereof, the State Treasurer shall issue his reimbursing warrant, to be paid out of any funds appropriated for such purpose.

(b) Whenever a member of the Bar who was appointed by the Governor to sit on the Supreme Court as a special justice or on the Court of Criminal Appeals as a special judge is required to travel in performance of his duties as such special justice or judge beyond the county of his residence, he shall be entitled to actual and necessary travel expense as provided in the State Travel Reimbursement Act, upon a claim approved by the Chief Justice and such special justice or judge shall be reimbursed for his travel and expenses to the same extent and in the same amount as a judge of the district court would have been authorized to receive under the law.

(c) Whenever a judge of the district court is assigned to serve a district court outside the district court judicial district such judge regularly serves, he shall be entitled to reimbursement as provided by the State Travel Reimbursement Act.  Travel claims for reimbursement shall be submitted to the Chief Justice for approval.  A court reporter assigned to serve outside the district court judicial district he regularly serves shall be entitled to reimbursement of expenses in a like manner.

(d) Whenever a judge of the district court or a court reporter is assigned to serve at any place within the county designated for holding court sessions other than the courthouse of the county in which he is a resident judge or a resident court reporter of the district court, he shall be entitled to mileage for travel from the courthouse to such designated court location and back to the courthouse, as well as his travel from one designated court location to another designated court location within the county and back to the courthouse.  The mileage so traveled shall be paid in accordance with provisions of the State Travel Reimbursement Act.  Travel claims for reimbursement shall be submitted to the Chief Justice for approval.

A district judge who is assigned to hold court at the courthouse of a county as well as at a place where formerly a superior court was held within the same county shall be entitled to mileage for necessary travel between the courthouse and the place where formerly a superior court was located, so long as district court sessions continue to be held at such place.  When two or more persons use the same motor vehicle for travel required in the performance of their duties either as a judge or as a court reporter, only one of them shall be entitled to claim mileage for such travel.  No mileage shall be paid for travel by a judge or by a court reporter between his place of residence and the courthouse of the district court of the county of which such judge or court reporter is a resident.

R.L. 1910, § 1784.  Amended by Laws 1947, p. 228, § 1; Laws 1969, c. 319, § 1; Laws 1970, c. 202, § 1, emerg. eff. April 14, 1970; Laws 1979, c. 78, § 2, eff. July 1, 1979.

NOTE:  Laws 1979, c. 47, § 9 repealed by Laws 1980, c. 290, § 6, eff. Oct. 1, 1980.

§20105.1.  Expenses of judges and court reporters within or without their district.

Reimbursement for necessary and actual expenses of judges of the district court and their court reporters, within their districts or when assigned outside their districts shall be as provided in the State Travel Reimbursement Act.  Reimbursement for such expenses shall be from funds appropriated for such purpose upon claims submitted to and approved by the Chief Justice.

Added by Laws 1967, c. 358, § 2, emerg. eff. May 18, 1967.  Amended by Laws 1979, c. 78, § 3, eff. July 1, 1979.

§20106.1.  Court reporters  Determination of number needed.

The Supreme Court, with the aid of the Administrative Director of the Courts, shall determine the number of fulltime and parttime court reporters that may be appointed in each judicial administrative district of the state in the manner as hereinafter provided by this act.  In determining how many court reporters are needed in each administrative district the Supreme Court shall consider the following factors: (1) case loads in the administrative district; (2) the number of district judges, associate district judges and special judges in the administrative district; (3) the number of cities and towns within each administrative district in which regular court sessions are held and the distance in road miles between each; and (4) any other factor deemed relevant by the Supreme Court.  The Court may, as the need arises, increase or decrease the number of court reporters so authorized, and the Court may, where the business of a court requires it, authorize the presiding judge of the administrative district in which said court is located to employ a temporary court reporter.

Added by Laws 1968, c. 262, § 1, eff. Jan. 13, 1969.

§20106.2.  Appointment of reporters  Oath.

The Supreme Court shall certify in writing to the Presiding judge of each judicial administrative district, the number of fulltime and parttime court reporters that may be appointed within said judicial administrative district, provided that each district judge shall have a court reporter, who shall serve at the pleasure of said district judge.

Each district judge shall appoint a court reporter, and additional court reporters within a judicial administrative district shall be appointed by the presiding judge of such district, to serve at his pleasure within the district.  Provided, all court reporters within such judicial administrative district may be assigned or transferred temporarily, according to need, by the presiding judge of the district.

Each court reporter appointed shall, before entering upon the duties of his office, take the official oath to faithfully discharge the duties of his office to the best of his knowledge and ability.  The oath of office shall be filed in the office of the Director.

Added by Laws 1968, c. 262, § 2, eff. Jan. 13, 1969.

§20106.31.  Former reporters for superior courts  Enrollment without examination.

Any court reporter presently serving as a district court reporter who was engaged and serving as an official court reporter for a Superior Court at the time of their existence shall be entitled to enrollment as a certified shorthand reporter without examination.

Added by Laws 1972, c. 130, § 3, emerg. eff. April 7, 1972.

§20106.3B.  Persons qualified for appointment as court reporter.

Only the following persons may act and are eligible for appointment on a fulltime or parttime basis as official court reporters for the courts, including the Workers' Compensation Court and the Corporation Commission:

a.  Persons now certified or hereafter certified by the State Board of Examiners of Official Shorthand Reporters shall be given primary consideration for appointment;

b.  Persons who, prior to July 1, 1978, were licensed as licensed shorthand reporters by the State Board of Examiners of Official Shorthand Reporters shall be given secondary consideration for appointment;

c.  Persons who, prior to July 1, 1978, were acting shorthand reporters under a certificate issued by the Chief Justice;

d.  When no person eligible for appointment as an official court reporter, as provided above, is available for appointment, a presiding judge or a district judge may make application to the Chief Justice to appoint a shorthand reporter on a temporary basis.  The Chief Justice may issue a temporary certificate valid for not more than twelve (12) months, upon payment of a fee of Fifty Dollars ($50.00) and a fee of Seventyfive Dollars ($75.00) for the certified shorthand reporter examination which will be deposited with the Clerk of the Supreme Court.  The temporary certificate shall be nonrenewable, except in emergency situations as determined by the Chief Justice and for no longer than ninety (90) additional days;

e.  The appointment of an official court reporter by a district or presiding judge shall be subject to the approval of the Chief Justice.  Before giving his approval to the appointment, the Chief Justice shall determine, with the aid of the Administrative Director of the Courts, that the appointing judge has given proper consideration to the statutory preference accorded herein to certified and licensed reporters; and

f.  A temporary court reporter, either while so serving or after the expiration of this appointment, shall be required to transcribe any testimony and other proceedings taken by him and to certify that the transcription is true and correct.  A transcript certified by a temporary court reporter shall have the same effect as one certified by a regular court reporter.

Added by Laws 1980, c. 290, §1, eff. Oct. 1, 1980.  Amended by Laws 1986, c. 299, § 8, operative July 1, 1986; Laws 1988, c. 62, § 1, eff. Nov. 1, 1988; Laws 1989, c. 204, § 1, eff. Nov. 1, 1989.

§20-106.4.  Duties of reporter - Methods - Transcripts.

A.  The court reporter shall make a full reporting by means of stenographic hand, stenomask or machine notes, or a combination thereof, of all proceedings, including the statements of counsel and the court and the evidence, in trials and other judicial proceedings to which the court reporter is assigned by the appointing judge unless excused by the judge who is trying the case with the consent of the parties to the action.  Nothing herein contained shall be construed to authorize the certification of persons as certified shorthand reporters who rely exclusively upon the stenomask for reporting judicial proceedings, except as provided by law.  A refusal of the court to permit or to require any statement to be taken down by the court reporter or transcribed after being taken down, upon the same being shown by affidavit or other direct and competent evidence, to the Supreme Court, or other appellate court, shall constitute a denial of due process of law.  The court reporter may use an electronic instrument as a supplementary device.  In any trial, hearing or proceedings, the judge before whom the matter is being heard may, unless objection is made by a party or counsel, order the proceedings electronically recorded.  A trial or proceedings may proceed without the necessity of a court reporter being present, unless there is objection by a party or counsel.  Provided that if an official transcript is ordered then it shall be prepared by the official court reporter.

B.  Upon request of either party in a civil or criminal case, the reporter shall transcribe the proceedings in a trial or other judicial proceeding, or so much thereof as may be requested by the party, certify to the correctness of the transcript, and deliver the same in accordance with the rules of the Supreme Court.  The fee for an original transcript shall be Three Dollars and fifty cents ($3.50) per page.  Two copies of the original transcript shall be furnished without additional charge.  Each page shall be at least twentyfive lines to the page and typed in tenpoint pica type.  Each page shall be no more than double spaced and the margin on the left side of the page shall be no more than one and onehalf (1 1/2) inches and the margin on the right side of the page shall be no more than onehalf (1/2) inch from the edge of the paper.  The format for all transcripts shall be prescribed by the Supreme Court. The fees for making the transcript shall be paid in the first instance by the party requesting the transcript and shall be taxed as costs in the suit.

When the judge on his or her own motion orders a transcript of the reporter's notes, the judge may direct the payment of charges and the taxation of the charges as costs in such manner as the court deems appropriate.  In a criminal action, if the defendant shall present to the judge an affidavit that the defendant intends in good faith to take an appeal in the case and that a transcript of the reporter's notes is necessary to enable the defendant to prosecute the appeal, and that he or she has not the means to pay for the transcript, the court, upon finding that there is reasonable basis for the averment, shall order the transcript made at the expense of the district court fund.  The format preparation, delivery and filing of transcripts to be used in civil and criminal appeals may be regulated by the Supreme Court.

C.  The court reporter shall file his or her records of the evidence and the proceedings taken in any case with the clerk of the court in which the case was tried.

D.  To the extent that it does not substantially interfere with the court reporter's other official duties, the judge by whom a reporter is employed or to whom he or she is assigned may assign a reporter to secretarial or clerical duties arising out of official court operations.

Added by Laws 1968, c. 262, § 4.  Amended by Laws 1970, c. 222, § 3, eff. April 13, 1970; Laws 1972, c. 130, § 2, emerg. eff. April 7, 1972; Laws 1978, c. 228, § 2, eff. July 1, 1978; Laws 1980, c. 290, § 5, eff. Oct. 1, 1980; Laws 1989, c. 39, § 1, eff. Nov. 1, 1989; Laws 2002, c. 73, § 1, eff. Nov. 1, 2002.

§20106.4a.  Transcripts  Access to copies  Costs.

A transcript of the court reporter's notes, upon request and for the use of an indigent defendant or a district attorney, may not be charged to the court fund unless, before its preparation, the cost to be incurred was authorized by written judicial order.

When a judge authorizes or orders a transcript of the court reporter's notes of any proceeding to be prepared at the expense of the court fund, or where a prosecuting attorney orders such a transcript at public or court fund expense and the accused as an indigent is constitutionally entitled to a free copy of the transcript, a reporter shall prepare an original and two copies of the transcript so ordered and file it with the clerk of the trial court.  The court reporter shall immediately notify the district attorney and the defendant of the date the transcript was filed. The district attorney and the defendant shall have access to the copies of the transcript on such terms as the trial court may impose.  The chief judge may prescribe rules for access to or disposition of the copies of the transcript.

Added by Laws 1976, c. 269, § 5, emerg. eff. June 15, 1976.  Amended by Laws 1985, c. 112, § 2, eff. Nov. 1, 1985.

§20106.5.  Admissibility of transcripts as evidence.

Any transcript of notes, duly certified as correct by the reporter who took the evidence, and filed with the clerk of the court in which the cause was tried, shall be admissible as evidence in all cases, of like force and effect, as testimony taken in the cause by deposition, and subject to the same objection, a transcript of said notes may be incorporated into any appellate record.  If any reporter ceases to be the official reporter of the court, and thereafter makes a transcript of the notes taken by him while acting as official reporter, he shall swear to the transcript as true and correct and when so verified, the transcript shall have the same force and effect as if certified while he was an official reporter.  A transcript of the notes of any reporter of the State Industrial Court, when certified or verified by such reporter who took the evidence in any hearing before such Industrial Court or any official thereof in any proceedings pending before such court, shall have the same force and effect as a transcript by a court reporter above mentioned, when such transcript is offered as a deposition in evidence in any subsequent trial or proceedings before any court of record wherein the parties are the same as the parties who took part in the proceedings before the State Industrial Court; that is, the same parties as the claimant and respondent before the Industrial Court; provided that, if such party, who is claimant before the Industrial Court, is deceased, then the provisions hereof shall apply if the subsequent action is by the personal representative of such deceased party in an action for wrongful death.

Added by Laws 1968, c. 262, § 5, eff. Jan. 13, 1969.

§20106.6.  Assignment of reporters  Expenses.

The presiding judge may assign a court reporter to serve anywhere within the administrative district in which the court reporter is appointed.  A court reporter shall be paid travel expenses incurred in connection with his official duties outside the county wherein he resides.  No expenses shall be paid by the state to a court reporter for travel in his county of residence.  Expense vouchers shall be submitted to the Supreme Court for approval.  The expense vouchers or claims submitted to the Supreme Court shall have endorsed thereon the signed approval of the presiding judge of the district in which the court reporter incurred the expense for which claim is made.

The Supreme Court may, with the consent of the presiding judge of his district, assign a court reporter to temporary service outside his own administrative district.  A court reporter shall be paid travel expenses incurred in connection with his official duties during such periods of temporary assignment.  Whenever a court reporter is assigned to serve a district court outside his judicial administrative district, he shall submit a claim for his mileage, subsistence expense or per diem, as the case may be, to the court clerk in the county where he is assigned to serve and the claim, at the rate authorized by the state, shall, upon its approval by the chief judge, be paid by check or warrant drawn against the court fund.

Added by Laws 1968, c. 262, § 6.  Amended by Laws 1971, c. 142, § 1, emerg. eff. May 17, 1971.

§20106.8.  Court reporters in county retirement system  Option to join Public Employees Retirement System  Credits.

Any court reporter who, on January 12, 1969, was a member of a county retirement system not participating in the Oklahoma Public Employees Retirement System shall have the option to continue as a member of said county retirement system or to become a member of the Oklahoma Public Employees Retirement System and shall be entitled to credit for all the years of prior service as a court reporter, but such court reporter shall not be entitled to participate in the Uniform Retirement System for Justices and Judges.

Added by Laws 1969, c. 328, § 5, emerg. eff. May 7, 1969.

§20-106.9.  Salaries.

A.  Until January 1, 2005, the salaries of all court reporters regularly engaged by the district court, the Workers' Compensation Court, or the Corporation Commission shall be paid by the state, except as otherwise provided in this section.  Full-time court reporters regularly engaged by the district court, the Workers' Compensation Court and the Corporation Commission who are certified shorthand reporters shall be paid Thirty-three Thousand Five Hundred Dollars ($33,500.00) per year, payable monthly.  Effective January 1, 2005, the salaries of all court reporters regularly engaged by the district court, the Workers' Compensation Court, or the Corporation Commission shall be paid by the state, except as otherwise provided in this section.  Full-time court reporters regularly engaged by the district court, the Workers' Compensation Court and the Corporation Commission who are certified shorthand reporters shall be paid Thirty-four Thousand Nine Hundred Dollars ($34,900.00) per year, payable monthly.  Effective July 1, 2005, the salaries of all court reporters regularly engaged by the district court, the Workers' Compensation Court, or the Corporation Commission shall be paid by the state, except as otherwise provided in this section.  Full-time court reporters regularly engaged by the district court, the Workers' Compensation Court and the Corporation Commission who are certified shorthand reporters shall be paid Thirty-five Thousand Six Hundred Dollars ($35,600.00) per year, payable monthly.

B.  In addition to their base salaries, official court reporters who are certified or licensed shorthand reporters and those acting shorthand reporters pursuant to paragraph c of Section 106.3B of this title shall be paid annually the sum of Four Hundred Dollars ($400.00) for each year of service to the district court, the Workers' Compensation Court and the Corporation Commission, with a maximum of twenty (20) years of service only to be used for the purpose of longevity, not to exceed Eight Thousand Dollars ($8,000.00) per year, payable monthly.  For the purpose of payment for longevity, "years of service" is defined as all years served as a certified or licensed court reporter in the district court, the Workers' Compensation Court and, the Corporation Commission after June 30, 1978.  Such longevity payments shall begin on July 1 of each year following completion of one (1) year's service as defined herein.

C.  In addition to their base salaries, official court reporters who are certified shorthand reporters shall be paid the following:

1.  The sum of One Thousand Five Hundred Dollars ($1,500.00) per year, payable monthly, to any official court reporter who is a holder of a certificate of proficiency, as certified by the State Board of Examiners of Certified Shorthand Reporters.  To qualify for a certificate of proficiency, an official court reporter must have a proficiency level in reporting testimony and proceedings of a speed of not less than two hundred twenty-five (225) words per minute in taking a question-and-answer-type dictation, two hundred (200) words per minute in taking a jury charge and one hundred eighty (180) words per minute in taking literary material all as determined by an examination administered by the Board or recognized by the Board;

2.  The sum of Three Thousand Dollars ($3,000.00) per year, payable monthly, to any official court reporter who is a Registered Merit Reporter (RMR), as certified by the State Board of Examiners of Certified Shorthand Reporters.  To qualify as a Registered Merit Reporter (RMR), an official court reporter must have a proficiency level in reporting testimony and proceedings of a speed of not less than two hundred sixty (260) words per minute in taking a question-and-answer-type dictation, two hundred forty (240) words per minute in taking a jury charge and two hundred (200) words per minute in taking literary material, all as determined by an examination administered by the Board or recognized by the Board;

3.  The sum of One Thousand Five Hundred Dollars ($1,500.00) per year, payable monthly, to any official court reporter who is a Registered Diplomat Reporter (RDR), as certified by the State Board of Examiners of Certified Shorthand Reporters;

4.  The sum of One Thousand Five Hundred Dollars ($1,500.00) per year, payable monthly, to any official court reporter who is a Certified Realtime Reporter (CRR), as certified by the State Board of Examiners of Certified Shorthand Reporters; or

5.  Any official court reporter who is the holder of more than one certification shall be compensated in the additional amounts specified in paragraphs 1 through 4 of this subsection for each certification up to a maximum of Six Thousand Dollars ($6,000.00) per year over and above the reporter's base salary, payable monthly.

D.  Court reporters temporarily employed by the district court, Workers' Compensation Court, or Corporation Commission shall be compensated by the court fund of the court which they serve at the rate of Fifty-seven Dollars and sixty cents ($57.60) per day.  In addition, court reporters temporarily employed pursuant to this subsection who are required by the terms of their employment to travel outside their county of residence, shall receive reimbursement for mileage actually and necessarily traveled to and from the place of attendance at a rate not to exceed the rate of reimbursement specified in the State Travel Reimbursement Act for state employees.  Any travel reimbursement shall be paid from the court fund of the court where the service of the temporarily employed court reporter is provided.

Added by Laws 1974, c. 299, § 1, emerg. eff. May 29, 1974.  Amended by Laws 1975, c. 297, § 8, emerg. eff. June 7, 1975; Laws 1976, c. 269, § 4, emerg. eff. June 15, 1976; Laws 1978, c. 228, § 3, eff. July 1, 1978; Laws 1979, c. 230, § 5, emerg. eff. June 1, 1979; Laws 1980, c. 280, § 6, emerg. eff. June 11, 1980; Laws 1981, c. 281, § 6, emerg. eff. June 29, 1981; Laws 1982, c. 357, § 6, emerg. eff. June 2, 1982; Laws 1985, c. 203, § 38, operative July 1, 1985; Laws 1988, c. 302, § 6, operative July 1, 1988; Laws 1989, c. 264, § 6, operative July 1, 1989; Laws 1990, c. 264, § 37, operative July 1, 1990; Laws 1994, c. 340, § 2; Laws 1995, c. 328, § 6, eff. July 1, 1995; Laws 1996, c. 57, § 1, eff. July 1, 1996; Laws 1998, c. 311, § 1, eff. Nov. 1, 1998; Laws 2000, c. 37, § 7, eff. Oct. 1, 2000; Laws 2001, c. 418, § 3, eff. July 1, 2001; Laws 2004, c. 343, § 1, eff. Sept. 1, 2004.

NOTE:  Laws 1996, c. 300, § 5 amended the effective date of Laws 1996, c. 57, § 1 from January 1, 1997 to July 1, 1996.

§20106.10.  Establishing status of certain court reporters.

Fulltime official court reporters employed by the district court on the effective day of this act, who were so employed by the district court on January 1, 1969, are hereby granted the status of certified shorthand reporters in the State of Oklahoma.

Added by Laws 1974, c. 299, § 4, emerg. eff. May 29, 1974.

§20106.11.  Status of reporters employed by Corporation Commission.

Fulltime official court reporters employed on the effective date of this act by the Oklahoma Corporation Commission pursuant to a temporary certificate issued by the Chief Justice of the Oklahoma Supreme Court are hereby granted the status of a licensed shorthand reporter in the State of Oklahoma.

Added by Laws 1975, c. 297, § 7, emerg. eff. June 7, 1975.

§20106.12.  Status of certain court reporters.

Fulltime acting official court reporters employed by the district court on the effective date of this act who were so employed on October 6, 1969, are hereby granted the status of licensed shorthand reporter for the State of Oklahoma.

Added by Laws 1977, 1st Ex. Sess., c. 2, § 6, emerg. eff. June 21, 1977.

§20106.13.  District court shorthand reporters  Status as certified shorthand reporters.

Fulltime licensed shorthand reporters employed by the district court on the effective date of this act, who were so employed by the district court on July 1, 1976, are hereby granted the status of certified shorthand reporters in the State of Oklahoma.

Added by Laws 1988, c. 302, § 7, operative July 1, 1988.

§20107.2.  Reports to Supreme Court  Consolidated payroll  Travel claims.

District courts and superior courts shall make reports to the Supreme Court in such manner as the Supreme Court may require to permit the Supreme Court to prepare a consolidated payroll for all district judges and court reporters and for all superior court judges and reporters in lieu of individual claims filed by judges and reporters.  Said consolidated payrolls to be approved by the Chief Justice of the Supreme Court or by someone designated by the Supreme Court to approve said payrolls.  Travel claims of district judges and court reporters and superior court judges and reporters shall also be filed with the Supreme Court for audit and approval prior to being filed for payment.

Added by Laws 1949, p. 681, § 3, emerg. eff. May 31, 1949.

§20120.  Supervision of district courts by district judges.

Subject to the Constitutional administrative authority of the presiding judge of a judicial administrative district, the district judges of each district court judicial district shall have supervision of their respective district courts, including the power of assignment of associate district judges and special judges within their said districts.

Added by Laws 1968, c. 117, § 1, eff. Jan. 13, 1969.

§20-120.1.  Repealed by Laws 1993, c. 298, § 11, eff. July 1, 1993.

§20121.1.  Qualifications for associate district judges.

No person shall be eligible for appointment to, or for election to, the office of associate district judge unless he has had a minimum of two (2) years of experience as a licensed practicing attorney, or as a judge of a court of record, or a combination thereof, within the State of Oklahoma.  Provided that this section shall not apply to any person who held the office of associate district judge on or before July 15, 1974.

Added by Laws 1974, c. 296, § 2, emerg. eff. May 29, 1974.  Amended by Laws 1975, c. 45, § 1, emerg. eff. March 31, 1975.

§20-121.2.  Associate District Judges - Salary determination.

A.  For purposes of determining the salaries of Associate District Judges, the Federal Decennial Census shall be used to determine the population of the county.

B.  Provided, however, in those counties in which the population, according to the 1990 Federal Decennial Census, has fallen below the population threshold for salary determination, the salary of a sitting Associate District Judge shall not be lowered below the salary for the population threshold for salary determination based upon the population according to the 1980 Federal Decennial Census.

C.  Provided, however, in those counties in which the population, according to the 1980 and 1990 Federal Decennial Censuses, was below the population threshold for salary determination, but the population rose above the population threshold for salary determination between the 1980 and 1990 Federal Decennial Censuses, the salary of an Associate District Judge continuing in office or initially elected in 1994 shall not be lowered if the judge or predecessor of the judge received a salary increase during the time the population of the county rose above the threshold population.  Within forty-five (45) days after the effective date of this act, any judge who is subject to the provisions of this subsection and whose salary was reduced shall receive a one-time payment, in an amount equal to the difference of the amount of their base pay after the reduction and the amount their base pay would have been if the reduction had not occurred.

Added by Laws 1991, c. 285, § 7, eff. July 1, 1991.  Amended by Laws 1995, c. 197, § 1, emerg. eff. May 19, 1995.

§20-122.  Number of special judges in each judicial administrative district - Appointments - Vacancies.

The number of special judges that may be appointed in each judicial administrative district shall be determined as follows:

1.  A special judge shall be appointed on the basis of one special judge for each county within the administrative district with a population of at least twentyfour thousand (24,000), as determined by the 1960 Federal Decennial Census.  An additional special judge shall be appointed for each additional fifty thousand (50,000) in population in a county within the administrative district, as determined by the 1960 Federal Decennial Census.  Such appointment may be made from any county in the administrative district.  Such appointments shall be made by the district judges in their respective judicial administrative districts.  Any judge of a special sessions court shall be one of the special judges for the balance of his term and shall be within the number prescribed for said district.

2.  In addition to the special judges that may be appointed pursuant to the provisions of paragraph 1 of this section, there shall be:

a. one (1) special judge appointed in the NorthwestPanhandle Judicial Administrative District comprised of District Court Judicial Districts Numbers One (1), Two (2) and Four (4), to serve in Custer County;

b. one (1) special judge appointed in the OklahomaCanadian Counties Judicial Administrative District comprised of District Court Judicial District Number Seven (7);

c. three (3) special judges appointed in the TulsaPawnee Counties Judicial Administrative District comprised of District Court Judicial District Number Fourteen (14);

d. beginning January 11, 1999, one (1) special judge appointed in the Northeastern Judicial Administrative District comprised of District Court Judicial Districts Numbers Ten (10), Eleven (11), Twelve (12) and Thirteen (13), to serve in Rogers County;

e. one (1) special judge appointed in the North Central Judicial Administrative District comprised of District Court Judicial District Numbers Eight (8), Nine (9) and Twenty-three (23), to serve in Lincoln and Pottawatomie Counties;

f. beginning January 1, 2006, one (1) special judge appointed in the East Central Judicial Administrative District comprised of District Court Judicial District Numbers Fifteen (15), Eighteen (18) and Twenty-four (24), to serve in Pittsburg and McIntosh Counties; and

g. beginning January 1, 2006, one (1) special judge appointed in the Northeastern Judicial Administrative District comprised of District Court Judicial District Numbers Ten (10), Eleven (11), Twelve (12) and Thirteen (13), to serve in Washington County.

3.  If a vacancy occurs in the office of associate district judge, or if an associate district judge becomes unable to perform the duties of his office, as determined by the presiding judge of the judicial administrative district, a special judge may be appointed within the judicial administrative district to hold office for the duration of said vacancy or incapacity.  After the vacancy is filled, or after the associate district judge becomes able to perform the duties of his office, the special judge shall have the power to act in regard to any case which he has already tried, but the presiding judge of the judicial administrative district may transfer such a case to any other judge in the judicial administrative district.

4.  The Chief Justice of the Supreme Court may authorize the appointment of such additional special judges as may be necessary for the proper administration of justice.  Such additional special judges shall be appointed after application by a majority of the district judges of a judicial administrative district, stating the reason why an additional special judge is needed.  Such additional judges need not be based upon population figures.

Added by Laws 1968, c. 350, § 1.  Amended by Laws 1970, c. 285, § 1, emerg. eff. April 27, 1970; Laws 1985, c. 320, § 4, emerg. eff. July 29, 1985; Laws 1992, c. 335, § 27, eff. July 1, 1992; Laws 1998, c. 383, § 4, eff. Sept. 1, 1998; Laws 2005, c. 343, § 8, eff. July 1, 2005.

§20-123.  Jurisdiction of special judges.

A.  Special judges may hear and decide the following:

1.  Actions for the recovery of money where the amount claimed does not exceed Ten Thousand Dollars ($10,000.00) and counterclaim or setoff does not exceed Ten Thousand Dollars ($10,000.00);

2.  All uncontested matters, whether by default, agreement or otherwise, except that a nonlawyer special judge may not hear any uncontested matters, whether by default, agreement or otherwise, in actions for the recovery of money where judgment is sought for a greater sum than One Thousand Dollars ($1,000.00);

3.  Actions for forcible entry and detainer except a nonlawyer special judge may not hear such actions if title to land or a boundary dispute is involved;

4.  Actions for replevin where the amount in controversy does not exceed Ten Thousand Dollars ($10,000.00), except that nonlawyer special judges may not hear such actions where the amount in controversy exceeds One Thousand Dollars ($1,000.00);

5.  Misdemeanors, except that special judges who are not lawyers may not hear criminal actions where the punishment prescribed by law exceeds a fine of Two Hundred Dollars ($200.00), or imprisonment in a county jail for thirty (30) days, or both such fine and imprisonment except by written consent of all parties;

6.  Felonies involving a second and subsequent offense of driving, operating, or being in actual physical control of a motor vehicle while under the influence of alcohol or any other intoxicating substance, including any controlled dangerous substance as defined in the Uniform Controlled Dangerous Substances Act, to a degree that renders the defendant incapable of safely driving or operating a motor vehicle, except that nonlawyer special judges may not hear such matters;

7.  When there is no district or associate district judge present in the county or when they are disqualified, the issuance of a temporary injunction or restraining order, but this paragraph shall not embrace nonlawyer special judges;

8.  Issuance of writs of habeas corpus, but this paragraph shall not embrace nonlawyer special judges;

9.  Any matter, regardless of value, at any stage, whether intermediate or final, and whether or not title to property, real, personal, tangible, intangible, or any combination thereof, is to be determined, in a probate, divorce, domestic relations, custody, support, guardianship, conservatorship, mental health, juvenile, adoption, or determination of death proceeding, except that nonlawyer special judges may not hear such matters;

10.  An appeal from an order of the Department of Public Safety revoking a person's license to drive, except that nonlawyer special judges may not hear such matters;

11.  Other actions and proceedings, regardless of court rules, where the parties agree in writing, at any time before trial, to the action being heard by a special judge;

12.  Any postjudgment collection matter regardless of the amount of the judgment; and

13.  Youthful offender cases pursuant to the Youthful Offender Act.

B.  Special judges shall be authorized to serve as referee in any matter before the district court.

C.  A special judge may perform the duties of a magistrate in criminal cases.

Added by Laws 1968, c. 350, § 2.  Amended by Laws 1970, c. 79, § 1; Laws 1971, c. 143, § 1, operative July 1, 1971; Laws 1972, c. 109, § 1, emerg. eff. March 31, 1972; Laws 1973, c. 176, § 1, operative Oct. 1, 1973; Laws 1974, c. 14, § 1, emerg. eff. April 3, 1974; Laws 1978, c. 87, § 3, eff. Oct. 1, 1978; Laws 1982, c. 201, § 1, emerg. eff. April 27, 1982; Laws 1985, c. 277, § 11, eff. Nov. 1, 1985; Laws 1985, c. 320, § 5, emerg. eff. July 29, 1985; Laws 1988, c. 62, § 2, eff. Nov. 1, 1988; Laws 1989, c. 272, § 1, emerg. eff. May 22, 1989; Laws 1997, c. 224, § 1, eff. Nov. 1, 1997; Laws 1998, c. 268, § 13, eff. July 1, 1998.

§20124.  Objections to determinations by special judges  Validity of orders and judgments.

All objections to the determination of an action by a special judge are waived unless made before the trial or hearing begins.  No order or judgment is void or subject to collateral attack merely because it was rendered by a special judge.

Added by 1968, c. 350, § 3, eff. Jan. 13, 1969.

§20-125.  Office of secretary-bailiff - Creation - Appointment - Compensation and salary - Number - Retirement and other benefits - CLEET-certified.

A.  In all counties of the state there is created the office of secretarybailiff for district judges and associate district judges, with each such secretarybailiff to be appointed by order of the district judge or associate district judge to serve at the will of the appointing judge as an unclassified employee of the state exempt from the provisions of the Oklahoma Merit System of Personnel Administration.  The Chief Justice shall approve by administrative directive the number and assignments of secretarybailiffs in all counties of the state.  Each secretarybailiff shall be paid a salary pursuant to the salary schedule established by the annual appropriation for the district courts and in accordance with the job description for the position to which appointed.  In every county of the state each district judge and each associate district judge may by order appoint additional necessary court personnel subject to the approval of the Chief Justice.  A parttime bailiff shall be paid out of the court fund of the county where appointed at the rate set by administrative directive for each hour that such person actually attends the court and performs services, or a pro rata fraction thereof for less than an hour of service.  Notwithstanding any other provision of law, each district judge and associate district judge may contract with the sheriff of the county to allow a deputy sheriff to provide bailiff service to the court.

B.  With the approval of the presiding judge, a special judge may appoint a secretarybailiff or other personnel in accordance with the administrative order of the Chief Justice.

C.  No judge shall engage more than one fulltime secretarybailiff at any given time except only during the progress of a jury trial, when a parttime bailiff may be engaged subject to the approval of the Chief Justice.  In the latter event, no more than one additional bailiff shall be engaged to take charge of the jury.  The costs of meals and lodging of bailiffs ordered to keep a jury together during the process of a trial or after the jury retires for deliberation shall be lawfully paid from the court fund.

D.  A district judge who sits regularly in more than one county may employ only one fulltime secretarybailiff in the judicial district of the judge, and in any other county of the district the judge may engage a bailiff only on a parttime basis when such judge sits in the county as a judge pursuant to the procedures set forth by the Chief Justice in the administrative directive.  The cost of the operation of the office of a district judge of a multicounty judicial district, including the purchase of equipment and supplies, may be apportioned among the counties of that judicial district, or appropriate division of that district, based upon the percentage of revenue collected by the courts of the district.

E.  The Administrative Director of the Courts shall develop and promulgate job descriptions, salary schedules and timekeeping forms for parttime bailiff personnel.  The Chief Justice of the Oklahoma Supreme Court, through the Office of the Administrative Director of the Courts, shall promulgate rules for the compensation for overtime for all secretarybailiff and parttime bailiff personnel employed.

F.  Persons employed by a county that does not meet the requirements of Section 951 of Title 19 of the Oklahoma Statutes, and who serve as fulltime secretarybailiffs or fulltime bailiffs shall be eligible to participate in the state retirement system and state insurance programs and any other benefits as are provided to state employees in the unclassified service.  All parttime bailiff personnel shall be compensated by the local court fund.

G.  On October 1, 1989, the position of fulltime bailiff shall be redesignated as the position of secretarybailiff in accordance with the job descriptions, salary schedules, and procedures approved by the Chief Justice.  Additional secretarybailiff positions shall be created as funding and employee positions are available.  Counties shall be allowed to provide additional support personnel to the judges sitting in such counties to the extent that funding is available.

H.  Any secretary-bailiff, who is CLEET-certified as a basic peace officer, shall have and exercise all the powers and authority of a peace officer.  The Office of the Administrative Director of the Courts shall promulgate rules which prescribe the duties for all CLEET-certified secretary-bailiffs.  The provisions of this subsection will not entitle a CLEET-certified secretary-bailiff to participate in the Oklahoma Police Pension and Retirement System.

Added by Laws 1945, p. 91, § 1, emerg. eff. March 7, 1945.  Amended by Laws 1949, p. 191, § 1, emerg. eff. March 2, 1949; Laws 1953, p. 83, § 1, emerg. eff. April 8, 1953; Laws 1957, p. 125, § 1, emerg. eff. April 23, 1957; Laws 1959, p. 103, § 1, emerg. eff. July 15, 1959; Laws 1965, c. 239, § 1, emerg. eff. June 17, 1965; Laws 1969, c. 219, § 1, emerg. eff. April 21, 1969; Laws 1971, c. 309, § 1, emerg. eff. June 24, 1971.  Renumbered from § 552 of Title 19 by Laws 1971, c. 309, § 3, emerg. eff. June 24, 1971.  Amended by Laws 1974, c. 150, § 1, emerg. eff. May 3, 1974; Laws 1975, c. 8, § 1; Laws 1976, c. 260, § 1, operative July 1, 1976; Laws 1979, c. 230, § 6, eff. July 1, 1979; Laws 1980, c. 280, § 7, eff. July 1, 1980; Laws 1981, c. 240, § 3, eff. July 1, 1981; Laws 1982, c. 362, § 1, emerg. eff. July 14, 1982; Laws 1985, c. 237, § 2, operative Aug. 1, 1985; Laws 1989, c. 275, § 1, eff. Oct. 1, 1989; Laws 2003, c. 153, § 1, eff. Nov. 1, 2003; Laws 2005, c. 289, § 1, eff. Nov. 1, 2005.

§20-126.  Trial court administrators - Duties - Appointment - Qualifications - Salary.

A.  There are authorized to be appointed, two trial court administrators, one for the Oklahoma-Canadian Counties Judicial Administrative District and one for the Tulsa-Pawnee Counties Judicial Administrative District.  The duties of a trial court administrator shall be to assist the presiding judge of the judicial administrative district in the performance of his administrative duties.

B.  A trial court administrator shall be selected by the presiding judge of the judicial administrative district in which he is to be employed, subject to confirmation by a majority of the district and associate district judges in the judicial administrative district.  A trial court administrator shall serve at the pleasure of a majority of the district and associate district judges in the judicial administrative district.

C.  To be eligible for appointment as a trial court administrator, a person shall possess at least one of the following minimum qualifications:

1.  Be an attorney licensed to practice law in this state;

2.  Have a bachelor's degree in court management, or an equivalent degree; or

3.  Have at least ten (10) years' experience in management with substantial supervisory responsibility; and

4.  Be a graduate of the Institute for Court Management.

D.  Each trial court administrator shall receive a salary equal to the salary received by a special judge.

Added by Laws 1980, c. 290, § 4, eff. Oct. 1, 1980.  Amended by Laws 1996, c. 328, § 12, emerg. eff. June 12, 1996.

§20641.  Transfer on creation or alteration of county.

Whenever part of a county has been transferred to another county, or a new county has been created out of an existing county, as provided by law, all civil, criminal, probate and other causes pending in the district and county courts of the original county, shall be transferred to the county as would be proper venue for such action or proceeding had the same been commenced after attaching said part of a county to an existing county, or creating said new county; provided, that the provisions of this section shall not apply to counties in which there is at present pending a court action to determine the legality of the transfer or transferring of any territory from one county to another county, or the creation of a new county, until the matter has been finally determined by the courts.

Added by Laws 1913, c. 8, p. 8, § 1, emerg. eff. Feb. 6, 1913.

§20642.  Procedure for transfer.

Upon showing by the plaintiff or defendant in all civil and criminal cases; or some interested person in probate matters, being filed by the clerk of the court, that the venue of said cause is in some other county as provided by the preceding section, the court shall order the transfer of such case or probate matter to such other county; and, upon such order being made, the clerk of the court shall prepare a transcript of all the papers filed, orders entered and a bill of the costs accrued, and shall forthwith transmit the said files and transcript of said cause by registered mail, to the court or clerk of the court of the proper county.

Added by Laws 1913, c. 8, p. 8, § 2, emerg. eff. Feb. 6, 1913.

§20643.  Jurisdiction assumed.

The court to which any action or proceeding has been transferred under the provisions of this act shall take jurisdiction thereof and shall proceed therein in all respects as if such action or proceeding had been originally commenced in said court.

Added by Laws 1913, c. 8, p. 9, § 3, emerg. eff. Feb. 6, 1913.

§20644.  Courts or counties abolished or abandoned  Courts declared invalid  Transfer of pending cases.

Whenever any court is heretofore or may hereafter be created and thereafter abandoned, or where any county is heretofore or hereafter abandoned, all civil or criminal cases, which may be filed in such created courts or in the courts of such created counties, shall be transferred to the court of said county wherein such court town is located, or, if the county is created and thereafter abandoned, the cases filed, and the dockets and records of said court are hereby transferred, and a new county created and thereafter abandoned, all cases filed in the district court or in the county court, shall be hereafter transferred into courts of such counties having jurisdiction over the territory formerly under the jurisdiction of such county and courts and such judge, of the newly organized county, or the county in which the territory of such courts was located, shall have complete jurisdiction over all cases therein pending and dispose of same as if said cases were originally filed in such court and dispose of things as fully and completely as if such court had original jurisdiction of said matter.  Whenever a court is created with jurisdiction concurrent to that of a district court and such newly created court is later abandoned, abolished, or declared invalid, all civil or criminal cases filed in such created court shall be transferred to the district court of the district wherein such created court exercised concurrent jurisdiction.  The transfer of said cases shall be accomplished forthwith under the direction of the district judge by the court clerk of the county in which said created court is later abandoned, abolished, or declared invalid, and said transfer to the district court shall have the same effect as if said cases had been originally filed in the said district court and no additional court costs shall be assessed for such transfer or docketing in the district court.  Said district court shall be the successor court for all purposes to the created court which was later abandoned, abolished, or declared invalid.

Added by Laws 1913, c. 35, p. 68, § 1.  Amended by Laws 1963, c. 77, § 1, emerg. eff. May 21, 1963.

§201002.  Destruction of files and records in misdemeanor and traffic cases.

That the court clerk of each district court is hereby directed and ordered to destroy, or sell for salvage, or give to any religious, fraternal or patriotic organization, for sale, all papers, files and records in misdemeanor and traffic cases, except docket books, in the Justice of the Peace Courts, County Courts, Special Sessions Courts or Common Pleas Courts and all papers, files and records in civil actions, except docket books, in the Justice of the Peace Courts and Special Sessions Courts after a period of five (5) years shall have elapsed since any pleading has been filed or action taken in said case.  That it shall be the duty of the presiding judge of the administrative district and of the presiding judge of the district court district to supervise and see that such action is taken by the court clerk.

Laws 1969, c. 287, § 1, emerg. eff. April 25, 1969.

§201003.  Purpose of act  Permanent docket sheet.

It is the intent and purpose of this act to relieve counties of the burden of storing or keeping useless files and records where microfilm is not economically feasible.  It shall be the duty of the court clerk to record in a permanent docket book, or on a permanent docket sheet, the disposition of each case before disposing of the regular file, or make a notation "disposition unknown" on said docket sheet in all criminal cases except traffic offenses.

Added by Laws 1969, c. 287, § 2, emerg. eff. April 25, 1969.

§20-1005.  Disposal or destruction of court records - Storage on microfilm, optical disk or other medium.

A.  Unless there is an objection by the presiding administrative judge or the chief judge of the district court, the court clerk is authorized to dispose of the judicial records enumerated in this subsection by first offering all or part of the records to the Archives and Records Division of the Oklahoma Department of Libraries for preservation as historical research materials, and by destroying all those which are not accepted by the Division.  Nothing shall prohibit the presiding administrative judge or the chief judge of the district court from entering an order for the destruction of records prior to the time limits enumerated in this subsection for good cause shown.  In the record destruction process, any officer may rely upon computerized lists or other electronic data provided by the Administrative Office of the Courts or its OCIS/OSCN system.  For purposes of determining the time periods in this chapter, the officer may disregard entries or actions taken in the subject cases, such as accounting, internal electronic data or other nonjudicial entries.  The judicial records subject to disposal or destruction shall be:

1.  Domestic relations cases.  This shall include, but not be limited to, cases filed concerning divorce, separate maintenance, annulment, reciprocal actions for enforcement of support, child custody, domestic abuse, foreign judgments in domestic relations cases, income assignments relating to an order of support, paternity, appeal on administrative order relating to support or paternity, habeas corpus relating to children, and other domestic-related filings:

a. domestic relations cases that have been dismissed and no pleading has been filed or any action taken in the case for more than one (1) year, and

b. all domestic relations cases after a twenty-year period has elapsed since any pleading has been filed or any action taken in the case;

2.  Probate cases.  This shall include, but not be limited to, cases filed concerning the probating of estates, guardianships, conservatorships, protective services to the elderly, powers of attorney, and trusts:

a. probate cases that have been dismissed and no pleading has been filed or any action taken in the case for more than one (1) year, and

b. all probate cases after a twenty-year period has elapsed since any pleading has been filed or any action taken in the case;

3.  Actions brought for money judgment only in which a dismissal or release and satisfaction has been filed for more than one (1) year;

4.  Civil (CJ and CS) records of cases:

a. civil (CJ and CS) cases that have been dismissed and no pleading has been filed or any action taken in the case for more than one (1) year, and

b. all other civil (CJ and CS) cases after a ten-year period has elapsed since any pleading has been filed or any action taken in the case;

5.  Felony criminal records of unadjudicated cases and adjudicated cases:

a. felony criminal cases that have been dismissed and no pleading or any action taken in the case for more than one (1) year,

b. felony criminal records of adjudicated cases after a ten-year period has elapsed since any pleading has been filed or any action taken in the case, and

c. felony criminal records of adjudicated cases, where the sentence imposed was death, life without parole, or life, after a fifty-year period has elapsed since any pleading has been filed or any action taken in the case;

6.  Misdemeanor records of unadjudicated cases and adjudicated cases:

a. misdemeanor cases that have been dismissed and no pleading or any action taken in the case for more than one (1) year,

b. misdemeanor records of adjudicated cases after a five-year period has elapsed since any pleading has been filed or any action taken in the case; and

7.  Juvenile cases.  This shall include, but not be limited to, cases filed concerning delinquents, children in need of supervision, deprived children, children in need of treatment, children in need of shelter, and other related juvenile filings:

a. juvenile cases that have been dismissed and no pleading has been filed or any action taken in the case for more than one (1) year, and

b. all juvenile cases after a twenty-year period has elapsed since any pleading has been filed or any action taken in the case.

B.  The judicial records and the appearance docket books or sheets on which they are entered, prior to their disposal or destruction, shall be stored on at least two microfilm records, optical disks, or other appropriate medium, one of which shall be placed in the Archives and Records Division of the Oklahoma Department of Libraries or in a bank or other appropriate local depository and the other shall be available for public use in the court clerk's office.  The copy in the Department of Libraries or other depository shall be available for replacement in case of functional failure of the one available for public use.  The cost of the storage medium and equipment for viewing and copying shall be paid out of the court fund, upon approval by the Chief Justice of the Supreme Court.  Records reproduced from microfilm, optical disk, and other media produced pursuant to the provisions of this section shall be received in evidence and have the same legal efficacy as the original.

C.  Traffic cases.  The court clerk of each district court shall destroy the judicial records of traffic cases and the appearance docket books or sheets on which they are entered after a five-year period has elapsed since any pleading has been filed or any action taken in the case, except in the case of a conviction for driving under the influence of intoxicating liquor or any narcotic drug, which records shall be destroyed after a ten-year period has elapsed since any pleading has been filed or any action taken in the case.

D.  Records of criminal property cases brought pursuant to Section 1321 et seq. of Title 22 of the Oklahoma Statutes shall be subject to disposal or destruction after a two-year period has elapsed since any pleading has been filed or any action taken in the case.

Added by Laws 1970, c. 210, § 1, eff. Jan. 1, 1971.  Amended by Laws 1972, c. 66, § 1, emerg. eff. March 28, 1972; Laws 1978, c. 23, § 1, eff. Oct. 1, 1978; Laws 1980, c. 61, § 1, Laws 1984, c. 20, § 1, eff. Nov. 1, 1984; Laws 1985, c. 154, § 1, emerg. eff. June 11, 1985; Laws 1993, c. 87, § 2, eff. Sept. 1, 1993; Laws 1995, c. 197, § 4, emerg. eff. May 19, 1995; Laws 1997, c. 400, § 4, eff. July 1, 1997; Laws 2002, c. 390, § 1, emerg. eff. June 4, 2002; Laws 2003, c. 153, § 2, eff. Nov. 1, 2003; Laws 2005, c. 34, § 1, eff. Nov. 1, 2005.

§20-1005.1.  Destruction of paper records after recording on other medium or passage of certain time.

A.  All paper records which have been recorded on microfilm, microfiche, compact disc, or any other recognized technological means may be destroyed after the respective case has been adjudicated.  With the exception of felony conviction records, probate, adoption, quiet title, ejectment, partition, marriage and divorce records, and Indian deed approval records, all court records which have not been recorded on microfilm, microfiche, compact disc, or any other recognized technological means and in which no activity has occurred for twenty-two (22) years, may be destroyed or may be given as historical research materials to an appropriate organization as determined by the court clerk of the district court.

B.  Small claims cases and justice of the peace court records shall not be subject to microfilm or other permanent recording requirements.  The court clerk of each district court shall destroy the judicial records of justice of the peace courts including docket books on which they are entered, and small claims cases including the docket books and sheets on which they are entered after a five-year period has elapsed since any pleading has been filed or any action taken in the case.

Added by Laws 1996, c. 192, § 1, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 400, § 5, eff. July 1, 1997; Laws 2002, c. 390, § 2, emerg. eff. June 4, 2002.

§20-1006.  Destruction of certain records and reporter's notes - Limitations.

A.  Unless there is an objection by the chief judge of the district court, the court clerk is authorized to destroy all exhibits in all domestic relations cases in which there has been no activity for more than twenty (20) years, and exhibits in all other civil cases in which there has been no activity for more than ten (10) years.

B.  The chief judge may direct a court reporter to destroy a court reporter's notes after the expiration of ten (10) years from the date of a proceeding, or, if a proceeding has not resulted in an appeal upon which a request has been made to transcribe the proceeding, all notes of a court reporter may be destroyed immediately upon completion of transcription of a proceeding.

C.  No pleadings or judgments shall be destroyed under the provisions of this section.

Added by Laws 1971, c. 47, § 1, emerg. eff. March 30, 1971.  Amended by Laws 1995, c. 197, § 3, emerg. eff. May 19, 1995; Laws 1997, c. 239, § 6, eff. July 1, 1997.

§20-1007.  Destruction or sale of documents by court clerk.

The court clerk in each county in Oklahoma is authorized to destroy or sell for salvage the documents mentioned in this section which have been on file or stored in the court clerk's office for a period longer than the time specified below:

1.  One (1) year.  All marriage health certificates.

2.  Two (2) years.  All instruments relating to beer, bingo, process servers, foreign process servers, closing out sale, and pool hall licenses including the applications, affidavits of residence, orders for hearing, notices of hearing, affidavits of posting and mailing and duplicate beer license.

3.  Three (3) years.  All duplicate receipts, duplicate vouchers, mechanics' and materialmen's lien records, duplicate deposit tickets, jury lists, juror and witness certificates, court clerk's liens, court fund claims, jury and bailiff records, monthly reports, statutory bonds, cost bonds, paid claims, procedural bonds, court assignments, and court calendars including disposition docket books containing entries which have been posted to the case file docket sheet or computer printed docket sheet, appearance bonds and search warrants in instances where no charges are filed, purchase orders, court minutes and records pertaining to bondspersons' licenses.

Added by Laws 1971, c. 202, § 1, emerg. eff. June 8, 1971.  Amended by Laws 1989, c. 336, § 3, eff. July 1, 1989; Laws 1993, c. 87, § 2, eff. Sept. 1, 1993; Laws 1995, c. 197, § 4, emerg. eff. May 19, 1995; Laws 2002, c. 390, § 3, emerg. eff. June 4, 2002; Laws 2003, c. 153, § 3, eff. Nov. 1, 2003.

§20-1008.  Destruction of depositions.

In each county of this state, the court clerk is hereby authorized to destroy, from time to time, depositions taken in all civil cases, except adoptions, after a ten-year period, and depositions taken in domestic relations cases may be destroyed after a twenty-year period has elapsed since any pleading has been filed or any action taken in the case.

Added by Laws 1972, c. 175, § 1, emerg. eff. April 7, 1972.  Amended by Laws 1995, c. 197, § 5, emerg. eff. May 19, 1995.

§201009.  Destruction of office files of deceased attorneys.

Unclaimed office files of a deceased lawyer that pertain to litigation, as well as those unrelated to any litigation, may be destroyed by persons lawfully in their possession after the lapse of five (5) years from the death of the deceased lawyer.

Added by Laws 1972, c. 175, § 2, emerg. eff. April 7, 1972.

§20-1010.  Destruction of deceased court reporter's notes.

A court reporter's notes may be destroyed by a person lawfully in possession of the notes after a one-year period has elapsed following the death of the court reporter.

Added by Laws 1995, c. 197, § 6, emerg. eff. May 19, 1995.  Amended by Laws 2002, c. 390, § 4, emerg. eff. June 4, 2002.

§20-1011.  Removal of exhibits, notes and other materials from custody of court clerk - Storage of reporting notes.

A.  Unless otherwise ordered by a judge of the district court, each court reporter who has been employed by a district court of this state shall remove all exhibits, notes and other materials from the custody of the court clerk within thirty (30) days after termination of employment with that district court by the court reporter.  In the event that the court reporter fails to remove the property in a timely manner, the court clerk shall be authorized to destroy the materials after six (6) months have elapsed since termination of the court reporter's employment.

B.  It shall be mandatory that the offering party in any case shall take possession of all exhibits offered in a case at the conclusion of an appeal, or after the appeal time has elapsed if no appeal is taken, except in capital murder and workers' compensation cases.

C.  1.  The reporting notes of all certified shorthand reporters may be kept in any form of communication or representation including paper, electronic, or magnetic media or other technology capable of reproducing for transcription the testimony of the proceedings according to standards or guidelines for the preservation and reproduction of the medium adopted by the American National Standards Institute or the Association for Information and Image Management.  Reporting notes shall be stored in an environment free from excessive moisture, temperature variation and electromagnetic fields if stored on a medium other than paper.

2.  If the reporting notes are kept in any form other than paper, one duplicate backup copy of the notes shall be stored in a manner and place that reasonably assures its preservation.

3.  A periodic review of the media on which the reporting notes are stored shall be conducted to assure that a storage medium is not obsolete and that current technology is capable of accessing and reproducing the records for the required retention period.

Added by Laws 2002, c. 390, § 5, emerg. eff. June 4, 2002.  Amended by Laws 2003, c. 183, § 1, eff. Nov. 1, 2003.

§201101.  Citation.

This act shall be known as "THE UNIFORM RETIREMENT SYSTEM FOR JUSTICES AND JUDGES."

Added by Laws 1968, c. 128, § 1, emerg. eff. April 8, 1968.

§20-1101.1.  Establishment as qualified retirement plan under Internal Revenue Code.

A.  The Uniform Retirement System for Justices and Judges is established as a qualified governmental retirement plan under Sections 401(a) and 414(d) of the federal Internal Revenue Code.  The Board shall administer the System in order to comply with the applicable provisions of the federal Internal Revenue Code.

B.  As used in Section 1101 et seq. of Title 20 of the Oklahoma Statutes, "federal Internal Revenue Code" means the federal Internal Revenue Code of 1954 or 1986, as amended and as applicable to a governmental plan as in effect on July 1, 1999.

C.  For purposes of compliance with the federal Internal Revenue Code, the plan year for the System is the fiscal year beginning July 1 and the limitation year for purposes of Section 415 of the Internal Revenue Code is the calendar year.

D.  Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under the System's law.  However, forfeitures may be used to reduce the employer's contribution.

Added by Laws 1999, c. 257, § 8, eff. July 1, 1999.

§20-1102.  Eligibility for retirement - Vacancies.

Any Justice or Judge of the Supreme Court, Court of Criminal Appeals, Workers' Compensation Court, Court of Appeals or District Court who serves as Justice or judge of any of said courts in the State of Oklahoma for a period of eight (8) years or longer and upon reaching or passing the age of sixty-five (65) years, or who serves for a period of ten (10) years or longer and upon reaching or passing the age of sixty (60) years, or whose sum of years of service and age equal or exceeds eighty (80), after completing eight (8) years of judicial service, shall be eligible to receive the retirement benefits herein provided, and, if such Justice or judge is still serving in such capacity when the above requirements are complied with, the Justice or judge may elect to retire and may elect whether such retirement shall become effective immediately or at a specified time within the term of the Justice or judge or at the expiration of the term of the Justice or judge, by filing a written declaration of the desire of the Justice or judge to retire with the Governor and the Court Administrator, and the Governor shall endorse approval of the Governor thereon if the conditions herein specified exist.  For the purpose of Section 1101 et seq. of this title, years to be credited for retirement shall be as follows:  Any Justice or judge who, at the time this act was originally passed in 1968, was serving as a Justice or judge of a court that is included in the State Supernumerary Judges Act shall receive credit for retirement under this act for each year said Justice or judge has served in any court of record, and any Justice or judge who, on January 12, 1969, was not serving as a Justice or judge of a court that was included in the State Supernumerary Judges Act shall receive credit for each year of service as a Justice or judge of a court of record, providing that the Justice or judge has served a period of two (2) years after assuming the office as a Justice or judge of one or more of the above-mentioned courts, and, in determining the periods of time above mentioned, a major fraction of a year shall count as a whole year.  Any Justice of the Supreme Court or Judge of the Court of Criminal Appeals, Workers' Compensation Court, Court of Appeals, or District Court, who has not served as a Justice or judge of a court of record of the State of Oklahoma or a court that was a court of record of the State of Oklahoma for a period of eight (8) years, and who on January 13, 1969, was a member of the Oklahoma Public Employees Retirement System, or the retirement system of any instrumentality of the state, or the retirement system of any county, shall not be required or permitted to become a member of, or participant in, The Uniform Retirement System for Judges and Justices provided for by Sections 1101 - 1107, inclusive, of this title, unless within ninety (90) days after May 7, 1969, the Justice or judge elected to so become and waived or forfeited any right to which the Justice or judge might have been entitled under the Oklahoma Public Employees Retirement System or the retirement system of any instrumentality of the state, or of a county, except the right of a refund of any accumulated contributions of the Justice or judge without interest thereon.  No Justice of the Supreme Court or Judge of the Court of Criminal Appeals, Workers' Compensation Court, Court of Appeals, or District Court, who has served as a Justice or judge of a court of record of the State of Oklahoma or a court that was a court of record of the State of Oklahoma for a period of eight (8) years or more prior to January 13, 1969, and who was a member of the Oklahoma Public Employees Retirement System or a county retirement system on January 12, 1969, and who on January 13, 1969, was a Justice or judge in any of the aforementioned courts, shall be required to make an election as to which retirement system the Justice or judge shall be a member of, and nothing in this act shall be construed so as to require any such Justice or judge to forfeit any right to which the Justice or judge might be entitled under the Oklahoma Public Employees Retirement System or county retirement system to which the Justice or judge may have a vested or contractual interest but the Justice or judge will be required to participate in The Uniform Retirement System for Judges and Justices provided by Sections 1101 - 1107, inclusive, of this title.  No Justice or judge of the above-mentioned courts shall be eligible to enter the Oklahoma Public Employees Retirement System after January 13, 1969.  Upon approval by the Governor of an election of any Justice or judge to retire as authorized by Section 1101 et seq. of this title, the office held by such Justice or judge shall become vacated immediately or at the specified time within the term of the Justice or judge, or at the expiration of the term of the Justice or judge in accordance with the election of the Justice or judge desiring retirement status, and any such vacancy so created shall be filled in the manner provided by law and the Constitution.  Provided, however, if any retired Justice or judge should be elected or appointed to any political or judicial office, the retirement compensation of the Justice or judge shall be suspended during the period of time that the Justice or judge holds such office and be reinstated upon leaving such office.  Notwithstanding any other provision of this section or any other provision of law to the contrary, a retired Justice or judge shall be permitted to be employed by any college or university within The Oklahoma State System of Higher Education as a full-time or part-time member of the faculty or as a teacher in any common school or career and technology education entity without suspension of retirement benefits.

Added by Laws 1968, c. 128, § 2, emerg. eff. April 8, 1968.  Amended by Laws 1969, c. 328, § 1, emerg. eff. May 7, 1969; Laws 1970, c. 219, § 1, emerg. eff. April 15, 1970; Laws 1988, c. 267, § 18, operative July 1, 1988; Laws 1992, c. 376, § 3, eff. July 1, 1992; Laws 1994, c. 351, § 4, eff. July 1, 1994; Laws 1998, c. 419, § 3, eff. July 1, 1998; Laws 2002, c. 438, § 1, eff. July 1, 2002; Laws 2005, c. 464, § 1, eff. Sept. 1, 2005.

§201102.1.  Suspension of retirement compensation prohibited under certain circumstances.

The retirement compensation of any retired Justice or judge shall not be suspended during the period of time that he holds any political or judicial office unless the compensation for said office is paid from fees, levies or taxes imposed by the State of Oklahoma or any political subdivision thereof.

Added by Laws 1983, c. 124, § 1, emerg. eff. May 17, 1983.

§20-1102.2.  Military service credit.

A.  Any active member of the Uniform Retirement System for Justices and Judges who served in the Armed Forces of the United States, as defined in paragraph (23) of Section 902 of Title 74 of the Oklahoma Statutes, prior to membership in the Uniform Retirement System for Justices and Judges shall be granted service credit, not to exceed five (5) years, for those periods of active military service during which the member was a war veteran.  Any active member of the Uniform Retirement System for Justices and Judges whose initial membership in the System began on or after July 1, 2000, may receive up to five (5) years of prior military service credit as otherwise provided in this section, only upon payment of the amount determined by the Board pursuant to Section 1103G of this title.  For a person becoming a member of the System on or after July 1, 2003, if the military service credit authorized by this section is used to compute the retirement benefit of the member and the member retires from the System, such military service credit shall not be used to compute the retirement benefit in any other retirement system created pursuant to the Oklahoma Statutes and the member may receive credit for such service only in the retirement system from which the member first retires.

B.  Effective December 12, 1994, and thereafter, a leave of absence on account of a period of qualified military service in the uniformed services of the United States within the meaning of Section 414(u)(5) of the federal Internal Revenue Code, followed by a return to service as a Justice or judge within ninety (90) days after completion of the period of service may be eligible for service credit under this System.  Notwithstanding any provision of this plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be allowed in accordance with Section 414(u) of the federal Internal Revenue Code.

Added by Laws 1987, c. 236, § 159, emerg. eff. July 20, 1987.  Amended by Laws 1990, c. 340, § 16, eff. July 1, 1990; Laws 1998, c. 419, § 4, eff. July 1, 1998; Laws 1999, c. 257, § 10, eff. July 1, 1999; Laws 2000, c. 311, § 1, eff. July 1, 2000; Laws 2003, c. 406, § 14, eff. July 1, 2003.

§20-1102A.  Disability retirement - Amount - Survivor benefits - Determination of benefits.

A.  Any Justice or judge of the Supreme Court, Court of Criminal Appeals, Court of Appeals, Workers' Compensation Court or district court who has reached the age of fifty-five (55) years and has served as Justice or judge of any of the named courts in the State of Oklahoma for a period of fifteen (15) continuous years or longer, next preceding application for disability retirement, may receive as retirement disability compensation a maximum monthly benefit in an amount equal to four percent (4%) of the average monthly salary received by the member when the member served as a Justice or judge based on the last three (3) years of active service multiplied by the total number of years of service on the named courts.  But in no event may such retirement disability of a Justice or judge who incurs a disability before July 1, 2004, exceed seventy percent (70%) or one hundred percent (100%), for a Justice or judge who incurs a disability after June 30, 2004, of the average monthly salary based on the highest three (3) years of active service and found applicable to such Justice or judge at the time of retirement, when such Justice or judge is ordered to retire from office with compensation by the Court on the Judiciary for the reason of physical disability preventing the proper performance of official duty.  The decree of the Court on the Judiciary shall set forth the amount of compensation the Justice or judge so retired shall receive, which compensation shall be payable out of the State Judicial Retirement Fund.  The only optional form of benefit payment available for disability benefits is Option A, as provided for in Section 3 of this act.  Option A must be elected in accordance with the provisions of Section 3 of this act.  Benefit payments shall cease upon the member's recovery from disability prior to the normal retirement date.  Future benefits, if any, shall be paid based upon length of service and compensation as of the date of disability.  In the event that disability ceases and the member returns to employment within the System, credited service to the date of disability shall be restored, and future benefits shall be determined accordingly.

B.  For members of the System who are married on September 1, 2005, and who are still making the additional three percent (3%) surviving spouse contributions as of that date, the surviving spouse benefit shall be as follows:

1.  The surviving spouse of a deceased Justice or judge having at least eight (8) years of service shall be entitled to receive survivor benefits in the amount herein prescribed, if married to the decedent ninety (90) days prior to the termination of the member's employment as a Justice or judge and has been so married to the member continuously for a period of at least three (3) years immediately preceding his death, provided that the required additional contributions are made;

2.  Survivor benefits shall be payable in accordance with Section 1001 et seq. of this title if the surviving spouse has then attained the age of sixty (60) years or, if then under such age, immediately upon his attainment of that age or if the surviving spouse is disabled or when the deceased member served for a minimum of ten (10) years and the Workers' Compensation Court determines that the death arose out of and in the course of employment or when the deceased member would have met the requirements for retirement, whichever occurs first;

3.  The amount of the benefits the surviving spouse may receive shall be as follows:

a. fifty percent (50%) of the amount of benefits the deceased Justice or judge was receiving immediately prior to the member's death, or

b. fifty percent (50%) of the amount the deceased Justice or judge would have been entitled to receive on the date of the member's death, the annual rate of such benefits to be determined without regard to whether the deceased Justice or judge had attained minimum retirement age at the time of the member's death, and

c. such additional amounts as the surviving spouse is eligible for in accordance with Section 1103A of this title; or

4.  In lieu of the benefits and provisions provided in paragraphs 1, 2, and 3, of this subsection, the members described in this subsection may elect upon retirement an Option A or B as provided in Section 3 of this act.

C.  Members who are single as of September 1, 2005, and who made the additional three percent (3%) spousal contribution at any time prior to that date, may apply to receive a refund or transfer of such additional contributions and an unreduced retirement benefit.  To receive this refund, the qualifying member must file an application for the refund with the System by December 1, 2005.  The applicable contributions shall be transferred pursuant to this subsection and the procedures established by the Board.  It is the intent of the Legislature that the excess contributions which were paid on a pretax basis and considered as picked up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 shall be transferred directly to an account established for the employee in the Oklahoma State Employees Deferred Savings Incentive Plan, created under 401 (a) of the Internal Revenue Code of 1986.  The excess contributions which were paid on an after-tax basis and not considered picked up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 shall be transferred to the Deferred Compensation Plan created under 457 of the Internal Revenue Code of 1986.  The provisions for refund or transfer contained in this subsection shall not take effect until the Board receives official written notice that this distribution satisfies the tax qualification requirements for governmental plans applicable to such refunds or transfers as specified in the Internal Revenue Code of 1986, as amended from time to time, and as applicable to governmental plans and the relevant regulatory provisions and guidance related thereto.  The application and receipt of a refund under this subsection shall operate as an irrevocable waiver of any survivor benefit available under this act.  In lieu of receiving a refund of contributions the member may elect at retirement to have a survivor option as provided in Section 3 of this act with a reduced benefit.  The Board of Trustees of the Uniform Retirement System for Justices and Judges shall promulgate any rules necessary to implement the provisions of this subsection.

D.  Single members at the time of retirement who never made the additional three percent (3%) spousal contribution, as provided in Section 1103 of this title, shall receive an unreduced retirement benefit or may elect at retirement to have a survivor option as provided in Section 3 of this act with a reduced benefit.  The Board of Trustees of the Uniform Retirement System for Justices and Judges shall promulgate any rules necessary to implement the provisions of this subsection.

E.  Members who are married as of September 1, 2005, but who are not paying the additional three percent (3%) surviving spousal contribution as a result of waiver and consent of the spouse, shall be eligible for a survivor option as provided in Section 3 of this act.

F.  Members who join the system after August 31, 2005, shall be eligible for a survivor option as provided in Section 3 of this act.

G.  Any Justice, judge or surviving spouse meeting the requirements for disability retirement benefits as provided in this section may make application to the Court on the Judiciary for a determination of disability retirement benefits.  The Justice, judge or surviving spouse making application shall be required by the Court on the Judiciary to be examined by two recognized physicians selected by the Court to determine the extent of disability of such applicant.  The examining physicians shall furnish the Court a detailed written report of the disability of the examined applicant.  The Court shall then determine whether the applicant, if the member is a Justice or judge, has a disability preventing the proper performance of the member's official duties.  If the applicant is a surviving spouse the court shall determine whether such surviving spouse is disabled.  If the Court determines that the applicant is disabled, the Court shall order disability retirement benefits as provided by this section.  The Court shall require all persons receiving disability benefits to submit to a physical examination once each year for the three (3) years following the start of disability benefits.  The Court shall select two physicians to examine such persons and if they are found no longer disabled by the examining physicians the Court shall terminate such disability benefits.  The Justice, judge or surviving spouse shall then be entitled to receive such other benefits as they may be entitled to by law.

Added by Laws 1970, c. 104, § 1, eff. July 1, 1970.  Amended by Laws 1974, c. 247, § 1, emerg. eff. May 23, 1974; Laws 1979, c. 255, § 1, eff. July 1, 1979; Laws 1982, c. 360, § 1, eff. Oct. 1, 1982; Laws 1989, c. 224, § 1, eff. July 1, 1989; Laws 1995, c. 318, § 1, eff. July 1, 1995; Laws 1998, c. 81, § 1, eff. July 1, 1998; Laws 1999, c. 257, § 9, eff. July 1, 1999; Laws 2004, c. 536, § 6, eff. July 1, 2004; Laws 2005, c. 464, § 2, eff. Sept. 1, 2005.

§201102B.  Benefits for surviving spouse of certain Justices or judges.

A.  Any retired Justice or judge who, on the effective date of this act, is receiving benefits from the Oklahoma Judicial Retirement System, may bring his spouse under the survivor benefit provisions of the Judicial Retirement Act by filing a written statement with the director of the System within thirty (30) days from the effective date of this act declaring himself willing to accept a ten percent (10%) reduction of the retirement benefits to which he is entitled.

B.  Any retired Justice or judge who was a member of the Oklahoma Judicial Retirement System on January 14, 1969, and who died while in active service before June 22, 1974, or died in retirement status between January 14, 1969, and the effective date of this act shall be considered to have brought his spouse under the survivor benefit provisions of the Oklahoma Judicial Retirement System.  The surviving spouse of such Justice or judge, when otherwise eligible, shall be entitled, from and after the effective date of this act, to survivor benefits upon payment to the Oklahoma Judicial Retirement System of that amount of additional contributions which the deceased Justice or judge would have been required to make had the law permitted him to elect on January 13, 1969, to bring his spouse under the survivor benefit provisions of the Judicial Retirement System.  If the contributions made to the System by such deceased Justice or judge while alive were refunded to his surviving spouse upon his death, the surviving spouse must also repay the amount thereof to the System when applying for benefits under the provisions hereof.

Added by Laws 1975, c. 120, §1.

§20-1102C.  Retirement benefit options.

A.  Except as otherwise provided for in this section and Section 1104.2 of Title 20 of the Oklahoma Statutes, members who join the Uniform Retirement System for Justices and Judges on September 1, 2005, or thereafter, may elect to have the retirement benefit paid under one of the options provided in this section in lieu of having it paid in the form stated in Section 1104 of Title 20 of the Oklahoma Statutes.  The election of an option must be made prior to the member's retirement date or to receipt of a benefit after termination of service with a vested benefit.  A specific person must be designated as joint annuitant at the time of the election of Option A or B.  Election of an option is available with respect to the vested benefit.  All retirement benefits of a married member shall be paid pursuant to the Option A plan as provided for in this section unless the spouse of a member consents in writing for the unreduced benefits to be paid as provided for in Section 1104 of Title 20 of the Oklahoma Statutes or pursuant to Option B as provided for in this section.

B.  The amount of retirement benefit payable under an option shall be based on the age and sex of the member and the age and sex of the joint annuitant at the retirement date, and shall be such amount as to be the actuarial equivalent of the retirement benefit otherwise payable under Section 1104 of Title 20 of the Oklahoma Statutes.

C.  The retirement options are:

Option A.  Joint and one-half to joint annuitant survivor.  A reduced retirement benefit is payable to the retiree during his or her lifetime with one-half (1/2) of that amount continued to the joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retiree.  If the named joint annuitant dies at any time after the member's retirement date, but before the death of the retiree, the retiree shall return to the unreduced retirement benefit, including any postretirement benefit increases, the member would have received had the member not selected Option A.  The benefit shall be determined at the date of death of the named joint annuitant.  This increase shall become effective the first day of the month following the date of death of the named joint annuitant, and shall be payable for the retiree's remaining lifetime.  The retiree shall notify the Uniform Retirement System for Justices and Judges of the death of the named joint annuitant in writing.  In the absence of the written notice being filed by the member notifying the Uniform Retirement System for Justices and Judges of the death of the named joint annuitant within six (6) months of the date of death, nothing in this subsection shall require the Uniform Retirement System for Justices and Judges to pay more than six (6) months of retrospective benefits increase.

Option B.  Joint and survivor.  A reduced retirement benefit is payable to the retiree during his or her lifetime with that amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of the retiree.  If the named joint annuitant dies at any time after the member's retirement date, but before the death of the retiree, the retiree shall return to the unreduced retirement benefit, including any postretirement benefit increases, the member would have received had the member not selected Option B.  The benefit shall be determined at the date of death of the named joint annuitant.  This increase shall become effective the first day of the month following the date of death of the named joint annuitant, and shall be payable for the retiree's remaining lifetime.  The retiree shall notify the Uniform Retirement System for Justices and Judges of the death of the named joint annuitant in writing.  In the absence of such written notice being filed by the member notifying the Uniform Retirement System for Justices and Judges of the death of the named joint annuitant within six (6) months of the date of death, nothing in this subsection shall require the Uniform Retirement System for Justices and Judges to pay more than six (6) months of retrospective benefits increase.

D.  If a member who is eligible to retire in accordance with the provisions of this section or Section 1104 of Title 20 of the Oklahoma Statutes but is not actually retired or is eligible to vest or has elected a vested benefit dies, the member's spouse may elect to receive benefits as a joint annuitant under Option B, calculated as if the member retired on the date of death, in lieu of receiving the member's accumulated contributions.  However, no benefits shall be payable before the date the deceased member would have met the requirements for a normal or early retirement.  The provisions of this paragraph shall be applicable to a surviving spouse of a deceased member who died prior to the effective date of this act, but only if no benefits or distributions have been previously paid.

Added by Laws 2005, c. 464, § 3, eff. Sept. 1, 2005.

§20-1103.  Contributions - Oklahoma Judicial Retirement Fund - Returns.

A.  Effective September 1, 2005, each Justice or judge who is a member of The Uniform Retirement System for Justices and Judges shall have eight percent (8%) of his or her current monthly salary withheld by the State of Oklahoma and deposited in a fund in the State Treasury which is hereby created and shall be known as the Oklahoma Judicial Retirement Fund.  If a Justice or judge shall cease to be a Justice or judge of the above-mentioned courts, for any reason, before he or she has accumulated eight (8) years of accredited service, or dies after he or she has accumulated eight (8) years' service and having no survivor benefit, then all the contributions retained from his or her salary shall be paid to him or her or his or her named beneficiary, or his or her estate in case of no named beneficiary, and he or she shall have no further claim against the State of Oklahoma for retirement pay for his or her services to date.

B.  Notwithstanding any provision to the contrary, the compensation taken into account for any judge or Justice in determining contributions or benefit accruals for any plan year is limited to the annual compensation limit under Section 401(a)(17) of the federal Internal Revenue Code.

C.  Upon death of a retired judge who has no survivor benefits, there shall be paid to his or her named beneficiary, or his or her estate in case of no named beneficiary, an amount equal to the excess, if any, of his or her accumulated contributions over the sum of all retirement benefit payments made.

D.  Upon the death of a retired member, the benefit payment for the month in which the retired member died, if not previously paid, shall be made to the estate of the member or to the member's beneficiary if there is no estate.  Such benefit payment shall be made in an amount equal to a full monthly benefit payment regardless of the day of the month in which the retired member died.

Added by Laws 1968, c. 128, § 3, emerg. eff. April 8, 1968.  Amended by Laws 1969, c. 328, § 2, emerg. eff. May 7, 1969; Laws 1974, c. 247, § 2, emerg. eff. May 23, 1974; Laws 1976, c. 271, § 13, emerg. eff. June 15, 1976; Laws 1979, c. 255, § 2, eff. July 1, 1979; Laws 1998, c. 419, § 5, eff. July 1, 1998; Laws 1999, c. 257, § 11, eff. July 1, 1999; Laws 2004, c. 539, § 1, eff. July 1, 2004; Laws 2005, c. 464, § 4, eff. Sept. 1, 2005.

§20-1103.1.  Additional contributions - Minimum funded ratio - Reporting.

A.  On and after January 1, 2001, the Administrative Director of the Courts, in addition to the members' contributions, shall transfer monthly amounts for deposit in the State Judicial Retirement Fund as set out in Section 1309 of this title equal to two percent (2.0%) of the monthly total actual paid gross salaries of the members of the Uniform Retirement System for Justices and Judges.  Effective July 1, 2005, such amounts transferred by the Administrative Director of the Courts shall be as follows:

Fiscal Year Ending Percentage of Contribution

June 30, 2006 3.0%

June 30, 2007 4.0%

June 30, 2008 5.5%

June 30, 2009 7.0%

June 30, 2010 8.5%

June 30, 2011 10.0%

June 30, 2012 11.5%

June 30, 2013 13.0%

June 30, 2014 14.5%

June 30, 2015 16.0%

June 30, 2016 17.5%

June 30, 2017 19.0%

June 30, 2018 20.5%

June 30, 2019 and thereafter 22.0%

B.  Regardless of the contribution rate as set out in subsection A of this section, the State Judicial Retirement Fund shall not be allowed to have a funded ratio below one hundred percent (100%).  The Board of Trustees of the Oklahoma Public Employees Retirement System is authorized to adjust such contribution rate annually, upon the consideration of an actuarial recommendation, to prevent a funded ratio below one hundred percent (100%).  The Board of Trustees shall make an annual report concerning its decision to increase the contribution rate.  The report shall be distributed to the Governor, the Chief Justice of the Supreme Court, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

C.  The Administrative Director of the Courts shall remit to the System all required retirement contributions due on a monthly basis.  All required court and employee contributions and supporting documentation are due and must be received by the System on or before the fifteenth day of the month following the month for which the contributions are due.  Court and employee contributions remitted to the System after thirty (30) days from the above due date shall be subject to a monthly late charge of one and one-half percent (1.5%) of the unpaid balance to be paid by the Administrative Director of the Courts to the System.

Added by Laws 1999, c. 257, § 12, eff. July 1, 1999.  Amended by Laws 2000, c. 37, § 8, eff. Jan. 1, 2001; Laws 2002, c. 438, § 2, eff. July 1, 2002; Laws 2004, c. 536, § 7, eff. July 1, 2004.

§20-1103.2.  Limit on employee contributions - Purchase of service credit - Rollovers.

A.  Subject to the provisions of this section, employee contributions made to the System shall not exceed the maximum annual additions permissible under Section 415 of the federal Internal Revenue Code.  Notwithstanding any other provisions of law to the contrary, the Board may modify a request by a member to make contributions to the System if the amount of the contributions would exceed the limits under Section 415(c) or Section 415(n) of the federal Internal Revenue Code subject to the following:

1.  Where the System's law requires a lump sum payment, for the purchase of service credit, the Board may establish a periodic payment plan in order to avoid a contribution in excess of the limits under Section 415(c) or 415(n) of the federal Internal Revenue Code.  The Board may by rule adopt a procedure for the pick-up of contributions for the purchase of service.  However, the implementation of the pick-up is subject to a favorable ruling by the Internal Revenue Service; and

2.  An eligible member in the System, as defined by Section 1526 of the federal Taxpayer Relief Act of 1997, may purchase service credit without regard to the limitations of Section 415(c)(1) of the federal Internal Revenue Code as provided by state law in effect on August 5, 1997.

B.  Notwithstanding any other provision of law to the contrary, the Board may by rule permit the System to accept rollovers for the purchase of service.

C.  If the Board's options under subsection A or B of this section will not avoid a contribution in excess of the limits under Section 415(c) or 415(n) of the federal Internal Revenue Code, the Board shall reduce or deny the contributions.

Added by Laws 1999, c. 257, § 13, eff. July 1, 1999.

§20-1103.3.  Deduction of employee contributions - Picked up contributions.

A.  Employee contributions shall be deducted by the employer for such benefits as the Board is authorized to administer as provided for by law.  Employee and employer contributions shall be remitted monthly, or as the Board may otherwise provide, to the Executive Director for deposit in the State Judicial Retirement Fund.

B.  The employer shall pick up under the provisions of Section 414(h)(2) of the federal Internal Revenue Code and pay the contribution which the member is required by law to make to the System for all compensation earned after December 31, 1999.  Although the contributions so picked up are designated as member contributions, such contributions shall be treated as contributions being paid by the participating employer in lieu of contributions by the member in determining tax treatment under the federal Internal Revenue Code and such picked up contributions shall not be includable in the gross income of the member until such amounts are distributed or made available to the member or the beneficiary of the member.  The member, by the terms of this System, shall not have any option to choose to receive the contributions so picked up directly and the picked up contributions must be paid by the participating employer to the System.

C.  Member contributions which are picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date on which member contributions were picked up by the participating employer.  Member contributions so picked up shall be included in gross salary for purposes of determining benefits and contributions under the System.

D.  The employer shall pay the member contributions from the same source of funds used in paying salary to the member, by effecting an equal cash reduction in gross salary of the member.

Added by Laws 1999, c. 257, § 14, eff. July 1, 1999.

§20-1103A.  Survivor benefits for spouse.

A.  Effective October 1, 2004, any surviving spouse of a deceased Justice or judge shall be eligible to receive an additional monthly survivor benefit provided:

1.  The Justice or judge retired or died on or after July 1, 1999;

2.  The Justice or judge paid the required contributions to provide the survivor benefits as set forth in Section 1103 of this title prior to July 1, 1999;

3.  Those required additional contributions have not been refunded to the Justice or judge or to a beneficiary;

4.  The Justice or judge and the surviving spouse remained continuously married; and

5.  The Justice or judge continued to make such required contributions to provide the survivor benefits up to the time of retirement or death.

The additional amounts described in subsection B of this section shall not be made to the surviving spouse if the member elects an Option A or Option B survivor option pursuant to Section 3 of this act.

B.  Any eligible surviving spouse of a deceased Justice or judge, as described in subsection A of this section, shall receive an additional monthly survivor benefit, based upon the length of payments of the required contributions to provide the survivor benefits as set forth in Section 1103 of this title which were made prior to July 1, 1999, as follows:

Length of Payments Survivor Benefit % Increase

1 month - 9 years, 11 months 5%

10 years - 19 years, 11 months 10%

20 years or more 15%

C.  The survivor benefit increase shall be in addition to the fifty percent (50%) survivor benefit otherwise payable pursuant to Section 1102A of this title.  An eligible surviving spouse of a deceased Justice or judge who, on September 30, 2004, is receiving benefits from the Uniform Retirement System for Justices and Judges shall be entitled to receive the survivor benefit increase set forth above beginning with the October 1, 2004, monthly benefit payment.  An eligible surviving spouse of a deceased Justice or judge who begins receiving benefits from the Uniform Retirement System for Justices and Judges after September 30, 2004, shall be entitled to receive the survivor benefit increase set forth above beginning with the first month of survivor benefit payments.

Added by Laws 1974, c. 247, § 3, emerg. eff. May 23, 1974.  Amended by Laws 1999, c. 257, § 15, eff. July 1, 1999; Laws 2004, c. 536, § 8, eff. July 1, 2004; Laws 2005, c. 464, § 5, eff. Sept. 1, 2005.

§20-1103B.  Repealed by Laws 1999, c. 257, § 46, eff. July 1, 1999.

§201103C.  Reinstatement of service credit.

A Justice or judge whose employment as such has terminated and who has withdrawn his contributions made to the Oklahoma Judicial Retirement Fund may, upon return to service as a Justice or judge with participation in the System, procure reinstatement of service credit for the years during which contributions were made and withdrawn by paying the Oklahoma Judicial Retirement Fund the full amount of contributions previously withdrawn with interest thereon at the annual percentage rate of ten percent (10%) from the date of withdrawal.

Added by Laws 1976, c. 138, § 2, operative July 1, 1976.  Amended by Laws 1993, c. 322, § 8, emerg. eff. June 7, 1993; Laws 1999, c. 257, § 16, eff. July 1, 1999.

§201103D.  State Supernumerary Judges  Abolition.

The abolition of the office of State Supernumerary Judges, heretofore effective January 13, 1969, shall continue in full force and effect, and nothing in this act shall be interpreted to allow any judge to hereafter act in such a capacity or be paid any remuneration or compensation therefor.

Added by Laws 1976, c. 138, § 3, operative July 1, 1976.

§201103E.  Death benefit.

Upon the death of a retired member, the Uniform Retirement System for Justices and Judges shall pay to the beneficiary of the member or if there is no beneficiary or if the beneficiary predeceases the member, to the estate of the member, the sum of Four Thousand Dollars ($4,000.00) as a death benefit for those retired members who died prior to July 1, 1999.  For those retired members who die on or after July 1, 1999, the sum shall be Five Thousand Dollars ($5,000.00).  The benefit payable pursuant to this section shall be deemed, for purposes of federal income taxation, as life insurance proceeds and not as a death benefit if the Internal Revenue Service approves this provision pursuant to a private letter ruling request which shall be submitted by the board of trustees of the System for that purpose.

Added by Laws 1987, c. 236, § 157, emerg. eff. July 20, 1987.  Amended by Laws 1999, c. 167, § 4, eff. July 1, 1999; Laws 2002, c. 352, § 3, eff. July 1, 2002.

§201103F.  Credit for service accumulated in other retirement systems.

A member of the Uniform Retirement System for Justices and Judges may receive credit for those years of credited service accumulated by the member while a member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Oklahoma Law Enforcement Retirement System, the Teacher's Retirement System of Oklahoma or the Oklahoma Public Employees Retirement System, if the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system.  To receive the service credit, the member shall pay the amount determined by the Board of Trustees pursuant to Section 1103G of this title.  Said service of the member shall not alter the member's vesting requirements.  The service will be added after the member reaches vesting date.

Added by Laws 1987, c. 236, § 158, emerg. eff. July 20, 1987.  Amended by Laws 1989, c. 224, § 2, eff. July 1, 1989; Laws 1990, c. 340, § 18, eff. July 1, 1990; Laws 1993, c. 322, § 9, emerg. eff. June 7, 1993.

§20-1103G.  Service credit - Computation of purchase price.

A.  The Board of Trustees shall adopt rules for computation of the purchase price for service credit.  These rules shall base the purchase price for each year purchased on the actuarial cost of the incremental projected benefits to be purchased.  The purchase price shall represent the present value of the incremental projected benefits discounted according to the member's age at the time of purchase.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without purchasing the service credit and the projected benefit after purchase of the service credit computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

B.  In the event that the member is unable to pay the purchase price provided for in this section by the due date, the Board of Trustees shall permit the members to amortize the purchase price over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board of Trustees permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

C.  Current contributing members who, as former members, withdrew their accumulated contributions, may amortize the cost of returning the withdrawn contributions over a period of not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board of Trustees permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payments, terminates, retires or dies before completing the payments provided in this subsection shall be refunded all related payments made, and all related credited service and other related benefits shall be canceled unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement.  No retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

Added by Laws 1990, c. 340, § 19, eff. July 1, 1990.  Amended by Laws 1993, c. 322, § 6, emerg. eff. June 7, 1993; Laws 1999, c. 257, § 17, eff. July 1, 1999.

§20-1103H.  Study on restructuring the Uniform Retirement System for Justices and Judges.

On or before November 1, 2004, the Oklahoma Public Employees Retirement System shall conduct a study pursuant to this section.  The study shall focus on restructuring the Uniform Retirement System for Justices and Judges to create a uniform contribution rate for all members of the System for the purpose of providing survivor benefits.  The Oklahoma Public Employees Retirement System shall issue a report based on the findings of the study and shall include any recommendations for the implementation of a uniform contribution rate.  The report shall be delivered to the President Pro Tempore of the Senate, the Chair of the Retirement and Group Health Committee of the Senate, the Chair of the Retirement Laws Committee of the House of Representatives and the Speaker of the House of Representatives no later than December 1, 2004.

Added by Laws 2004, c. 536, § 9, eff. July 1, 2004.

§20-1104.  Retirement compensation.

Each justice or judge who is a member of The Uniform Retirement System for Justices and Judges upon retirement after June 30, 2004, shall be entitled to receive as retirement compensation, until changed by the Legislature, an annual amount, each monthly payment of which shall be in an amount equal to four percent (4%) of the average monthly salary received by him or her as a justice or judge based on the highest three (3) years of active service multiplied by the number of total years of service and reduced according to the elected survivor option, if any.  The amounts of compensation reported to the Oklahoma Public Employees Retirement System for the Uniform Retirement System for Justices and Judges, by the Office of Personnel Management prior to June 30, 2004, may be conclusively presumed as valid regarding the source of the compensation reported as salary for purposes of the accuracy of the employees' contributions and the computation of salary for the calculation of benefits.  This presumption shall not include any computation error made by the Office of Personnel Management or the Oklahoma Public Employees Retirement System on behalf of the Uniform Retirement System for Justices and Judges.  Provided, however, that no justice or judge retiring after June 30, 2004, may receive a monthly retirement benefit in excess of one hundred percent (100%) of the average monthly salary based on the highest three (3) years of active service and found applicable to such justice or judge at the time of retirement.  Retirement compensation shall be payable monthly out of the State Judicial Retirement Fund by warrants prepared by the Executive Director of the Public Employees Retirement System and issued by the State Treasurer.

Added by Laws 1968, c. 128, § 4, emerg. eff. April 8, 1968.  Amended by Laws 1969, c. 328, § 3, emerg. eff. May 7, 1969; Laws 1971, c. 312, § 8, emerg. eff. June 24, 1971; Laws 1979, c. 255, § 3, eff. July 1, 1979; Laws 1982, c. 360, § 2, eff. Oct. 1, 1982; Laws 1995, c. 318, § 2, eff. July 1, 1995; Laws 1997, c. 323, § 1, eff. July 1, 1997; Laws 1998, c. 419, § 6, eff. July 1, 1998; Laws 2002, c. 438, § 3, eff. July 1, 2002; Laws 2004, c. 536, § 10, eff. July 1, 2004; Laws 2005, c. 464, § 6, eff. Sept. 1, 2005.

§20-1104.1.  Maximum benefits permitted - Qualified governmental excess benefit arrangements.

A.  Benefits payable from the System may not exceed the maximum benefits specified by Section 415(b) of the federal Internal Revenue Code.

B.  Subject to approval by the Internal Revenue Service, the Board may establish and maintain a qualified governmental excess benefit arrangement under Section 415(m) of the federal Internal Revenue Code.  The Board may establish by rule the necessary and appropriate procedures for the administration of such benefit arrangement under the federal Internal Revenue Code.  If the amount of any annual benefit would exceed the limitations imposed by Section 415 of the federal Internal Revenue Code, that excess amount may be paid from this benefit arrangement.  The amount of any contribution that would exceed the limitations imposed by Section 415 of the federal Internal Revenue Code would be credited to this benefit arrangement.  If established, the qualified excess benefit arrangement must be a separate portion of the retirement plan.  The qualified excess benefit arrangement is subject to the following requirements:

1.  The benefit arrangement shall be maintained solely for the purpose of providing to members in the retirement plan that part of the member's annual benefit otherwise payable under the terms of the act that exceed the limitation on benefits imposed by Section 415 of the federal Internal Revenue Code; and

2. Members do not have an election, directly or indirectly, to defer compensation to the excess benefit arrangement.

Added by Laws 1999, c. 257, § 18, eff. July 1, 1999.

§20-1104.2.  Distribution requirements.

A.  All benefits paid from the System shall be distributed in accordance with the requirements of Section 401(a)(9) of the federal Internal Revenue Code and the regulations under that section.  In order to meet these requirements, the System shall be administered in accordance with the following provisions:

1.  Distributions of a member's benefits must begin by the later of the April 1 following the calendar year in which a member attains age seventy and one-half (70 1/2) or the April 1 of the year following the calendar year in which the member retires;

2.  The life expectancy of a member or a member's spouse may not be recalculated after the benefits commence;

3.  If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died; and

4.  The amount of benefits payable to a member's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the federal Internal Revenue Code.

B.  Except as otherwise provided in Section 1102 of Title 20 of the Oklahoma Statutes, distributions from the System may be made only upon retirement, separation from service, disability or death.

Added by Laws 1999, c. 257, § 19, eff. July 1, 1999.

§201104A.  Accrual of retirement benefits  Increase of benefits  Minimum amount.

A.  Retirement benefits shall accrue from the first day of the month coinciding with or following retirement and ending on the last day of the month in which death occurs or the actuarial equivalent thereof paid in such manner as specified by the member pursuant to this act or as otherwise allowed to be paid at the discretion of the board.

B.  Any Justice or judge or surviving spouse of a deceased judge who, on July 1, 1979, is receiving benefits from the Uniform Retirement System for Justices and Judges shall be entitled to receive an increase of ten percent (10%) of such benefits as of June 30, 1979.

C.  The retirement compensation payable to a Justice or judge who was a member of The Uniform Retirement System for Justices and Judges on June 30, 1979, shall not be less than the retirement compensation that would have been payable had the provisions of the System on such date have continued without change including the ten percent (10%) increase provided in this section.

Added by Laws 1979, c. 255, § 4, eff. July 1, 1979.

§201104B.  Per diem and mileage.

A.  Any Justice of the Supreme Court, Judge of the Court of Criminal Appeals, or Judge of the Court of Civil Appeals who is retired pursuant to the Uniform Retirement System for Justices and Judges, Section 1101 et seq. of this title, may apply to the Supreme Court for senior status.

B.  Any District Judge, Associate District Judge, or Judge of the Workers' Compensation Court who is retired pursuant to the Uniform Retirement System for Justices and Judges, Section 1101 et seq. of this title, may apply to the Supreme Court for active duty assignments.

C.  The Supreme Court may assign duties to Senior Justices and Judges and to Active Retired Judges.  These duties may include, but shall not be limited to, settlement efforts, consideration of motions, consideration of special proceedings, administrative duties, and research and writing of opinions.  These duties may or may not include courtroom participation.

D.  It shall be the duty of the Supreme Court to annually certify the status of Senior Justices and Judges and Active Retired Judges.

E.  The Supreme Court may make any appropriate order regarding office space, necessary equipment, and support staff as appropriate for Senior Justices and Judges and Active Retired Judges.

F.  Any retired Justice or judge who is assigned and who performs active duty after retirement shall receive not more than Three Hundred Dollars ($300.00) per diem plus necessary expenses which are reimbursable pursuant to the State Travel Reimbursement Act as determined by the Supreme Court.

Added by Laws 1980, c. 280, § 4, emerg. eff. June 11, 1980.  Amended by Laws 1985, c. 320, § 6, emerg. eff. July 29, 1985; Laws 1991, c. 286, § 15, eff. July 1, 1991; Laws 1993, c. 327, § 9, eff. July 1, 1993; Laws 1997, c. 321, § 1, eff. July 1, 1997.

§201104D.  Increase in benefits for certain judges.

Any justice or judge or surviving spouse of a deceased justice or judge who, on September 30, 1982, is receiving benefits from The Uniform Retirement System for Justices and Judges shall be entitled to receive an increase of ten percent (10%) of such benefits beginning October 1, 1982.

Added by Laws 1981, c. 316, § 5, eff. July 1, 1981.  Renumbered from Title 74, § 930.2 and amended by Laws 1982, c. 360, §§ 3, 4.

§201104E.  Increase in retirement benefits.

Every person receiving retirement benefits from the System as of June 30, 1993, shall receive on July 1, 1994, an increase in retirement benefits to be computed as follows:

1.  Multiply Seven Hundred Eighty Dollars ($780.00) by four percent (4%);

2.  Multiply the sum of paragraph 1 by the number of years of credited service of the member;

3.  Divide the sum of paragraph 2 by twelve (12) and this shall be the increase in the monthly retirement benefit;

4.  This increase shall be adjusted to reflect any options selected by the member at the time of retirement.

Added by Laws 1985, c. 335, § 8, emerg. eff. July 30, 1985.  Amended by Laws 1990, c. 340, § 20, eff. July 1, 1990; Laws 1994, c. 383, § 5, eff. July 1, 1994.

§20-1104F.  Benefit increase.

Any person receiving benefits from the Uniform Retirement System for Justices and Judges as of June 30, 1999, who continues to receive benefits on or after July 1, 2000, shall receive a three percent (3%) increase in said benefits on July 1, 2000.

Added by Laws 2000, c. 377, § 4, eff. July 1, 2000.

§20-1104G.  Increase in benefits - Amount.

Any person receiving benefits from the Uniform Retirement System for Justices and Judges as of June 30, 2001, who continues to receive benefits on or after July 1, 2002, shall receive a five percent (5%) increase in said benefits on July 1, 2002.

Added by Laws 2002, c. 394, § 3, eff. July 1, 2002.

§20-1104H.  Uniform Retirement System for Justices - Increase in benefits.

Any person receiving benefits from the Uniform Retirement System for Justices and Judges as of June 30, 2003, who continues to receive benefits on or after July 1, 2004, shall receive a four-percent increase in said benefits beginning in July 2004.

Added by Laws 2004, c. 536, § 11, eff. July 1, 2004.

§201105.  Office of State Supernumerary Judges abolished  Retirement of Justices or Judges.

From and after January 13, 1969, former supernumerary judges shall become and be known as retired Justices or judges, as the case may be.  They shall receive as retirement compensation, an amount equal to the benefits received by them before that date, payable monthly by the Judicial Retirement System.  A former supernumerary Justice or judge who stands assigned by the Supreme Court to active judicial service duty shall receive as his annual retirement compensation, an amount equal to seventyfive percent (75%) of Seventeen Thousand Five Hundred Dollars ($17,500.00) payable monthly, for so long as he continues in fulltime active duty under such assignment.

Added by Laws 1968, c. 128, § 5.  Amended by Laws 1976, c. 138, § 1, operative July 1, 1976.

§201107.  Assignment of certain retired Justices and judges to judicial duties.

Notwithstanding anything to the contrary as set forth in Senate Bill No. 494, of the Second Session of the Thirtyfirst Oklahoma Legislature, Justices or judges holding a supernumerary status, prior to the enactment of said Senate Bill No. 494, may, upon written application to the Court Administrator, be assigned judicial duties by the Supreme Court.

Any judge or Justice retired under the provisions of said Senate Bill No. 494 may, upon written application to the Court Administrator, be assigned judicial duties by the Supreme Court. Provided, such application for assignment or the actual assignment for judicial duty shall not constitute the creation of a public office under the provisions of this act.

Added by Laws 1968, c. 315, § 1, emerg. eff. May 9, 1968.

§20-1108.  Management of the Uniform Retirement System for Justices and Judges and the State Judicial Retirement Fund - Quarterly reports - Retirement Medical Benefit Fund.

A.  The Board of Trustees of the Oklahoma Public Employees Retirement System shall have the responsibility for management of the Uniform Retirement System for Justices and Judges and the State Judicial Retirement Fund.  All benefits payable under The Uniform Retirement System for Justices and Judges, refunds of contributions and overpayments, purchases or investments under the law, and all expenses in connection with the System shall be paid from the Oklahoma Judicial Retirement Fund.  The State Judicial Retirement Fund shall be invested and managed in the same manner as now or hereinafter provided by law for the investment and management of funds belonging to the Oklahoma Public Employees Retirement System.  The Uniform Retirement System for Justices and Judges shall be an instrumentality of the State of Oklahoma.  The System shall be vested with the powers and duties specified in this act and such other powers as may be necessary to enable it, its officers, employees, and agents to carry out fully and effectively the purposes and intent of this act.

1.  The Board shall distribute the corpus and income of the System to the members and their beneficiaries in accordance with the System's law.  At no time prior to the satisfaction of all liabilities with respect to members and their beneficiaries shall any part of the corpus and income be used for, or diverted to, purposes other than the exclusive benefit of the members and their beneficiaries.

2.  The Board may not engage in a transaction prohibited by Section 503(b) of the federal Internal Revenue Code.

3.  The Board shall be responsible for the policies and rules for the general administration of the System, subject to the provisions of this act.  Except as specifically provided in this act, the Uniform Retirement System for Justices and Judges shall generally be managed in the same manner as now or hereinafter provided by law or by rule for the management of the Oklahoma Public Employees Retirement System.

4.  The Board shall establish rules for the administration of the System and for the transaction of its business consistent with law, which rules shall be promulgated in compliance with the Administrative Procedures Act.

5.  The Board may adopt all necessary actuarial tables to be used in the operation of the System as recommended by the actuary and may compile such additional data as may be necessary for required actuarial valuation calculations.

6.  All decisions of the Board as to questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have effect equivalent to fraud.

7.  Any person who shall knowingly make any false statement, or who shall falsify or permit to be falsified any record necessary for carrying out the intent of this act for the purpose of committing fraud, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine not exceeding Five Hundred Dollars ($500.00) or by imprisonment for not exceeding one (1) year.  Should any error in any records of the Uniform Retirement System for Justices and Judges result in any member or beneficiary receiving more or less than he or she would have been entitled to receive had the records been correct, the Board shall correct such error, and, as far as practicable, make future payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end, may recover any overpayments.

B.  The Board of Trustees of the Oklahoma Public Employees Retirement System shall compile a quarterly financial report of all the funds of the State Judicial Retirement Fund on a fiscal year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The Board of Trustees shall include in the quarterly reports all commissions, fees or payments for investment services performed on behalf of the Board of Trustees with respect to the State Judicial Retirement Fund.  The report shall be distributed to the Governor, the Oklahoma State Pension Commission, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

C.  There is hereby created the Retirement Medical Benefit Fund.  The fund shall be maintained as a subaccount of the State Judicial Retirement Fund.  The Retirement Medical Benefit Fund is composed of all assets which may be contributed to this subaccount to pay the retirement system's portion of the monthly retiree health insurance premium benefit described by Section 1316.2 of Title 74 of the Oklahoma Statutes.  All such allocated assets and any earnings thereon in the Retirement Medical Benefit Fund shall be held for the exclusive purpose of providing retiree medical benefits.  The Retirement Medical Benefit Fund is to be administered in accordance with the requirements of Section 401(h) of the Internal Revenue Code of 1986, as amended from time to time.  The Board of Trustees may promulgate such rules as are necessary to implement the funding and administration of the fund pursuant to the provisions of this subsection.

D.  After July 1 and before December 1 of each year, the Board of Trustees of the Oklahoma Public Employees Retirement System shall publish widely an annual report presented in simple and easily understood language pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Oklahoma State Pension Commission and the members of the System.  The annual report shall cover the operation of the System during the past fiscal year, including income, disbursements, and the financial condition of the System at the end of the fiscal year.  The annual report shall also contain the information issued in the quarterly reports required pursuant to subsection B of this section as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or overfunded status, contributions and any other information deemed relevant by the Board of Trustees.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the System for the fiscal year.  In order to standardize the information and analysis of the financial condition of the System, the Board shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the System in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the System:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the System of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the System, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the System are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

E.  The Board shall adopt a cost of living adjustment actuarial assumption in its annual actuarial valuation report.

Added by Laws 1969, c. 328, § 4, emerg. eff. May 7, 1969.  Amended by Laws 1983, c. 6, § 1, emerg. eff. Feb. 24, 1983; Laws 1988, c. 321, § 19, operative July 1, 1988; Laws 1995, c. 81, § 3, eff. July 1, 1995; Laws 1996, c. 55, § 1, eff. July 1, 1996; Laws 1999, c. 257, § 20, eff. July 1, 1999; Laws 2002, c. 391, § 5, eff. July 1, 2002; Laws 2003, c. 406, § 15, eff. July 1, 2003; Laws 2004, c. 536, § 12, eff. July 1, 2004.

§20-1108A.  Claims for payment of death benefit, unpaid accumulated contributions or final monthly benefit - Limitation.

All claims for payment of the death benefit, unpaid accumulated contributions of a deceased member or the final monthly benefit must be made within three (3) years of the date of death of the member.  If no claim is made within three (3) years, payment of these monies shall no longer be due and all such monies shall be forfeited to the Uniform Retirement System for Justices and Judges in the State Judicial Retirement Fund.

Added by Laws 1993, c. 322, § 10, emerg. eff. June 7, 1993.

§201109.  "Justice or judge" to include Administrative Director of the Courts.

The term "Justice or judge," as used in connection with judicial retirement, shall include the Administrative Director of the Courts.  The person holding that constitutional office at the effective date of this act may secure credit for his prior years of service with the judiciary by paying, within thirty (30) days of the effective date of this act, the amount of contributions he would have paid to the Judicial Retirement System had he been a member thereof since January 13, 1969.  He shall not participate in any other state retirement system but may withdraw all his contributions paid to the general employees retirement system.

Added by Laws 1974, c. 247, § 4, emerg. eff. May 23, 1974.

§201110.  Termination of plan.

(1)  In the event a plan of the Retirement System is terminated or in the event of complete discontinuation of contributions or is partially terminated, the right of all participants or in the event of partial termination the rights of the affected participants, whether retired or otherwise, shall become fully vested.

(2)  In the event of termination of the plan, the board of trustees shall distribute the net assets of the fund, allowing a period of not less than six (6) nor more than nine (9) months for dissolution of disability claims, as follows:

(a)  First, accumulated contributions shall be allocated to each respective participant, former participant, retired member, joint annuitant or beneficiary then receiving payments.  If these assets are insufficient for this purpose, they shall be allocated to each such person in the proportion which his accumulated contributions bear to the total of all such participants' accumulated contributions.  For purposes of this section, contribution means payment into the System by an employer or employee for the benefit of an individual employee.

(b)  The balance of such assets, if any, remaining after making the allocations provided in subparagraph (a) of this section shall be disposed of by allocating to each person then having an interest in the fund the excess of his retirement income under the plan less the retirement income which is equal to the actuarial equivalent of the amount allocated to him under subparagraph (a) of this section.  Such allocation shall be made with the full amount of the remaining assets to be allocated to the persons in each group in the following order of precedence:

(i)  those retired members, joint annuitants or beneficiaries receiving benefits,

(ii)  those members eligible to retire,

(iii)  those members eligible for early retirement,

(iv)  former participants electing to receive a vested benefit, and

(v)  all other members.

In the event the balance of the fund remaining after all allocations have been made with respect to all retirement income in a preceding group is insufficient to allocate the full actuarial equivalent of such retirement income to all persons in the group for which it is then being applied, such balance of the fund shall be allocated to each person in such group in the proportion which the actuarial equivalent of the retirement income allocable to him pursuant to such group bears to the total actuarial equivalent of the retirement income so allocable to all persons in such group.

Provided no discrimination in value results, the board of trustees shall distribute the amounts so allocated in one of the following manners as the board of trustees in their discretion may determine:

(i)  by continuing payment of benefits as they become due, or

(ii) by paying, in cash, the amount allocated to any such person.

Added by Laws 1978, c. 279, § 1, emerg. eff. May 10, 1978.  Amended by Laws 1979, c. 255, § 5, eff. July 1, 1979.

§20-1111.  Certain benefits and rights of retired justices and judges exempt from process - Exception of qualified domestic orders.

A.  Except as otherwise provided by this section, any annuity, benefit, fund, property or right created by or accruing to any person under any provision of The Uniform Retirement System for Justices and Judges is hereby made and declared exempt from and not subject to execution, garnishment, or attachment or any other process or claim whatsoever, and shall be unassignable except as specifically provided by said act.  Notwithstanding the foregoing, the Board of Trustees may offset any benefits of a member or beneficiary to pay a judgment or settlement against a member or beneficiary for a crime involving the System, for a fraud or breach of the member's fiduciary duty to the System, or for funds or monies incorrectly paid to a member or a beneficiary, provided such offset is in accordance with the requirements of Section 401(a)(13) of the Internal Revenue Code of 1986.  The offset applies to any benefits which may otherwise be payable to a member or beneficiary from any plan or fund which is administered by the Board of Trustees of the Oklahoma Public Employees Retirement System.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state pursuant to the domestic relation laws of the State of Oklahoma which relates to the provision of marital property rights to a spouse or former spouse of a member or provision of support for a minor child or children and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member of the System.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on The Uniform Retirement System for Justices and Judges and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address (if any) of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by The Uniform Retirement System for Justices and Judges to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the System to provide any type or form of benefit, or any option not otherwise provided under state law as relates to The Uniform Retirement System for Justices and Judges,

b. does not require The Uniform Retirement System for Justices and Judges to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by The Uniform Retirement System for Justices and Judges as a valid order prior to the effective date of this act.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date or withdrawal of the related member and shall not attach to or require the payment of any amount of benefits related to a deferred compensation plan or program authorized by Section 1701 et seq. of Title 74 of the Oklahoma Statutes.

8.  The obligation of The Uniform Retirement System for Justices and Judges to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A. Section 1001, et seq., as amended from time to time, or rules and regulations promulgated thereunder, and court cases interpreting said act.

10.  The Board of Trustees of the Oklahoma Public Employees Retirement System shall promulgate such rules as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order must fully comply with all provisions of the rules promulgated by the Board of Trustees of the Oklahoma Public Employees Retirement System pursuant to this subsection in order to continue receiving his or her benefit.

Added by Laws 1987, c. 185, § 5, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 322, § 7, emerg. eff. June 7, 1993; Laws 1998, c. 198, § 5, eff. Nov. 1, 1998; Laws 2004, c. 536, § 13, eff. July 1, 2004.

§20-1201.  Establishment - Free use.

A.  A county law library may be established in each county of this state.  Law libraries in counties having a population of less than three hundred thousand (300,000) shall be established and operated in accordance with rules adopted by the Supreme Court.  Law libraries in counties having a population of three hundred thousand (300,000) or more shall be established and operated in accordance with Section 1202 et seq. of this title.

B.  County law libraries shall be open to the judges of the state, to state officials, to all the judges of the district, to all county officials, to the members of the Bar, and to the inhabitants of the county, free of charge under proper regulation provided, the Administrative Director of the Courts with approval of the Chief Justice shall establish uniform reasonable charges for the use of services and equipment, including, but not limited to, computer-assisted research, computers, facsimile machines, copiers, and telephone lines.

Added by Laws 1936, Ex.Sess., p. 27, § 2, emerg. eff. Dec. 16, 1936.  Amended by Laws 1968, c. 138, § 1.  Renumbered from § 812 of Title 19 by Laws 1968, c. 138, § 10.  Amended by Laws 1995, c. 286, § 1, eff. July 1, 1995.

§20-1202.  Quarterly transfer of money to Law Library Fund - Purchases - Branch libraries.

A.  1.  Unless the board of law library trustees in a county having a population of three hundred thousand (300,000) or more shall direct that no disbursement be made or that a lesser amount than provided in this section be transferred, the court clerk, within thirty (30) days after the end of each calendar quarter, shall transfer to the Law Library Fund the funds collected for credit to the Law Library Fund pursuant to Sections 152 and 153 of Title 28 of the Oklahoma Statutes.

2.  In counties having a population of less than three hundred thousand (300,000), monies which are deposited into the county Law Library Fund shall be transferred on a quarterly basis to the Law Library Revolving Fund established under the authority of the Supreme Court.

B.  Monies in the Law Library Fund may be expended for the purchase of books, periodicals, and other related materials and legal research services and for the establishment and maintenance of law libraries.

C.  A law library may be established at the county seat of a county at a suitable place provided by the county commissioners of the county.  The county commissioners may additionally provide a place designated by the board of law library trustees in counties having a population of three hundred thousand (300,000) or more or by the Supreme Court in all other counties elsewhere in the county than the county seat and there establish a branch library of the law library.  The law library and any branch law library shall be governed and controlled and funds expended by the board of trustees or by the Supreme Court as provided by law.

Added by Laws 1936, p. 27, § 3, emerg. eff. Dec. 15, 1936.  Renumbered from § 813 of Title 19 by Laws 1968, c. 138, § 10.  Amended by Laws 1972, c. 95, § 1, operative April 1, 1972; Laws 1974, c. 126, § 1, emerg. eff. May 3, 1974; Laws 1975, c. 55, § 10, emerg. eff. April 9, 1975; Laws 1975, c. 293, § 8, emerg. eff. June 5, 1975; Laws 1976, c. 253, § 3, eff. Oct. 1, 1976; Laws 1979, c. 112, § 1, eff. July 1, 1979; Laws 1981, c. 242, § 2, operative July 1, 1981; Laws 1983, c. 273, § 6, operative July 1, 1983; Laws 1990, c. 109, § 1, eff. Sept. 1, 1990; Laws 1995, c. 286, § 2, eff. July 1, 1995.

§20-1203.  Law Library Fund - Use.

All money collected for credit to the Law Library Fund shall be paid by the court clerk to the county treasurer.  The money shall be kept in a separate account to be known as the "Law Library Fund".  It shall be treated as a continuing fund.  It shall neither be diverted to any other account nor be used for any purpose other than those specified in Section 1202 of this title.

Added by Laws 1972, c. 95, § 2, operative April 1, 1972.  Amended by Laws 1995, c. 286, § 3, eff. July 1, 1995.

§201204.  Board of Law Library Trustees.

The management of said library shall be under a board of law library Trustees, consisting of five (5) members, to be chosen in the manner hereinafter provided, towit:

(a) In counties having two or more district judges, two district judges of the county, who shall be selected by the district judges of said county, in counties having only one district judge, such district judge and the associate district judge of the county.

(b) The district attorney for the district that includes the county in which the law library is located, or an assistant district attorney who is designated by the district attorney.

(c) Two members of the county bar association who shall be chosen by the members thereof.

The present members of the board of law library trustees shall remain in office until the expiration of their terms of office.

Added by Laws 1936, Ex.Sess., p. 28, § 5, emerg. eff. Dec. 15, 1936.  Renumbered from Title 19, § 815 by Laws 1968, c. 138, §2.  Amended by Laws 1968, c. 138, § 10.

§201205.  Officers of Board of Law Library Trustees.

The officers of said board of law library Trustees shall consist of a president and secretary, who shall be elected by members of the board.

Added by Laws 1936, Ex.Sess., p. 28, § 6, emerg. eff. Dec. 15, 1936.  Renumbered from Title 19, § 816 by Laws 1968, c. 138, §10.

§201206.  Terms of trustees.

The four elective members of said board of trustees shall hold office for two (2) years, except the members of the first board, who shall be divided into two classes, with two trustees in each class, one class holding office for one (1) year and the other class holding office for two (2) years.

Immediately after the selection and election of said trustees they shall be divided into said classes by lot.

Added by Laws 1936, Ex.Sess., p. 28, § 7, emerg. eff. Dec. 15, 1936.  Renumbered from Title 19, § 817 by Laws 1968, c. 138, § 10.

§201207.  Trustees  Honorary office.

The office of trustee shall be honorary, without salary or other compensation.

Added by Laws 1936, Ex.Sess., p. 28, § 8, emerg. eff. Dec. 15, 1936.  Renumbered from Title 19, § 818 by Laws 1968, c. 138, § 10.

§201208.  Powers of Board of Law Library Trustees.

Such board of trustees, by a majority vote of all their members, shall have power:

First:  To make and enforce all rules, regulations and bylaws necessary for the administration, government and protection of such library, and all property belonging thereto, or that may be loaned, devised, bequeathed or donated to the same.

Second:  To remove any trustee for just cause, and fill all vacancies that may from any cause occur on the board.

Third:  To define the powers and prescribe the duties of its officers, and to provide for the time and manner of their selection.  Fourth:  To elect all necessary subordinate officers, including a librarian and such assistants as may be necessary, and to prescribe their duties and fix the salary of same, and at their pleasure remove any such officer or assistant.

Fifth:  To purchase books, journals, publications, and other personal property, the title to which shall be in the county.

Sixth:  To order the drawing and payment, upon properly authenticated vouchers, duly certified by the president and secretary, of money from the Law Library Fund, for any liability or expenditure herein authorized, and generally to do all that may be necessary to carry into effect the provisions of this act.

Added by Laws 1936, Ex.Sess., p. 28, § 9, emerg. eff. Dec. 15, 1936.  Renumbered from Title 19, § 819 by Laws 1968, c. 138, § 10.

§201209.  Claims, orders and demands  Filing  Payment  Contracts  Limitation.

The claims, orders and demands of the trustees of any such law library when duly made and authenticated as above provided shall be filed with the county clerk and considered and disposed of by the treasurer of such county out of the library fund, of which full entry and record shall be kept as in other cases.  Provided that no contracts shall be entered into for any fiscal year in excess of the amount received the preceding fiscal year from such fund and such surplus as may remain on hand for such preceding year.  Provided further that in order to determine said amount or limitation during the first year that this act is made operative in any county the amount to be contracted for shall not exceed the fund or amount which would have been raised under this act had it been in operation the year preceding the time it becomes effective.

Added by Laws 1936, Ex.Sess., p. 29, § 10, emerg. eff. Dec. 15, 1936.  Renumbered from Title 19, § 819, by Laws 1968, c. 138, §10.

§20-1210.  Reports - Filing.

The board of trustees, on August 1 of each year, shall prepare the following reports, a copy of which shall be filed with the Administrative Director of the Courts:

1.  A financial report showing the receipts and disbursements of money and the total amount in the fund at the end of the fiscal year, such report to be made on a form prescribed by the State Auditor and Inspector; and

2.  An inventory report of all property, number of books, periodicals, and other publications on hand, the number added by purchase, gift or otherwise during the year, the number lost or missing, and such other information as is requested by the Administrative Director of the Courts.

The Administrative Director of the Courts may require additional reports when deemed necessary in the discharge of the Administrative Director of the Courts duties.

Added by Laws 1936, Ex.Sess., p. 29, § 11, emerg. eff. Dec. 15, 1936.  Amended by Laws 1968, c. 138, § 3.  Renumbered from Title 19, § 821 by Laws 1968, c. 138, § 10.  Amended by Laws 1972, c. 68, § 1, emerg. eff. March 28, 1972; Laws 1979, c. 112, § 2, eff. July 1, 1979; Laws 1989, c. 353, § 14; Laws 2003, c. 184, § 3, eff. Nov. 1, 2003.

§201211.  Meetings of board of law library trustees.

The board of trustees shall meet once each month and at such other times as they may appoint, at a place to be appointed for that purpose.  A majority of all their number shall constitute a quorum for business.

Added by Laws 1936, Ex.Sess., p. 29, § 12, emerg. eff. Dec. 15, 1936.  Renumbered from § 822 of Title 19 by Laws 1968, c. 138, § 10.  Amended by Laws 1979, c. 112, § 3, eff. July 1, 1979; Laws 1999, c. 90, § 1, eff. July 1, 1999.

§20-1212.  Repealed by Laws 1995, c. 286, § 15, eff. July 1, 1995.

§201213.  Acceptance of Act by resolution  Discontinuance.

In order for this act and the provisions thereof to apply and to be put in force and effect in any county, it shall be necessary for the governing board of the court fund of such county to adopt a resolution to that effect; and when such resolution shall be adopted, this act shall be in full force and effect as to such county, provided that the board of library trustees of such county created by this act is hereby empowered at its discretion to discontinue the operation of this act in said county.

Added by Laws 1936, Ex.Sess., p. 29, § 14, emerg. eff. Dec. 15, 1936.  Amended by Laws 1968, c. 138, § 4.  Renumbered from Title 19, § 824 by Laws 1968, c. 138, § 10.

§20-1214.  Repealed by Laws 1995, c. 286, § 15, eff. July 1, 1995.

§201215.  Transfer of monies to court fund for purchases and maintenance.

The board of law library trustees of any county law library in the State of Oklahoma, by a majority vote, is hereby authorized to transfer to the court fund of such county, from time to time, such unallocated monies in the law library fund of the county as may be deemed unnecessary by said board for the purchase of law books and periodicals for said library, and for the proper maintenance thereof.  The provisions of this act shall not apply to counties having a population in excess of one hundred eightyfive thousand (185,000) according to the last preceding Federal Census.

Added by Laws 1943, p. 80, § 1, emerg. eff. March 22, 1943.  Renumbered from Title 19, § 826 by Laws 1968, c. 138, §10.

§20-1216.  Repealed by Laws 1995, c. 286, § 15, eff. July 1, 1995.

§20-1217.  Repealed by Laws 1996, c. 339, § 16, eff. Nov. 1, 1996.

§201219.  Photographic or chemical reproduction apparatus  Rules.

The board of law library trustees, in addition to the duties and authority now provided by law may acquire photographic or chemical reproduction apparatus for use in conjunction with the service now furnished the public in said law library.  They are given the right to make rules consistent herewith for the operation of said apparatus, and said law library.

Added by Laws 1957, p. 127, § 2.  Renumbered from Title 19, §830 by Laws 1968, c. 138, § 10.

§201220.  Counties in excess of 300,000 population  National Association of Law Librarians  Dues  Conventions.

In all counties of this state having a population in excess of three hundred thousand (300,000) according to the 1960 Federal Decennial Census or any subsequent Federal Decennial Census, the board of law library trustees in any county establishing a county law library, in addition to the duties and authority now provided by law, are hereby authorized, from the funds in its hands, to pay the annual dues of the librarian in the National Association of Law Librarians, and in addition thereto, the necessary expenses of such librarian in attending the annual conventions of such National Association of Law Librarians.

Added by Laws 1963, c. 188, § 1, emerg. eff. June 10, 1963.  Renumbered from Title 19, § 831 by Laws 1968, c. 138, § 10.

§201221.  Court clerk as custodian  Duties.

Unless otherwise provided by the board of trustees, the court clerk shall serve as custodian of the county law library.  He shall make and maintain in his office a complete inventory of all the books, periodicals and other property of the law library; he shall make such reports as are required by the board of trustees and the Administrative Director of the Courts; and he shall service the volumes of the county law library with current pocket parts and supplements.

Added by Laws 1968, c. 138, § 5.

§20-1224.  Transfer of surplus funds from Law Library Fund.

On August 1 each year the board of trustees shall transmit to the Supreme Court for deposit in the State Judicial Revolving Fund all funds on deposit in the law library fund in excess of twenty-five percent (25%) of the income to such Fund during the preceding fiscal year, the existing surplus on hand on the effective date of this act being excluded.

Added by 1975, c. 55, § 11, emerg. eff. April 9, 1975.  Amended by  Laws 1979, c. 112, § 4, eff. July 1, 1979; Laws 2004, c. 443, § 4, eff. July 1, 2004.

§201225.  Enforcement of provisions.

The State Auditor and Inspector shall enforce all of the provisions of this act and report any violations thereof to the Chief Justice, the President Pro Tempore of the Senate and the Speaker of the House.

Added by 1975, c. 55, § 12, emerg. eff. April 9, 1975.  Amended by  Laws 1979, c. 30, § 85, emerg. eff. April 6, 1979.

§20-1226.  Amount of transfers to fund specified.

A.  At the request of the board of trustees of the law library in a county having a population of three hundred thousand (300,000) or more, the presiding judge of an administrative district, with the approval of the Chief Justice of the Supreme Court, shall be authorized to transfer up to Ten Thousand Dollars ($10,000.00) per fiscal year from the court fund of the county in which the law library is located to the Law Library Fund of that county.

B.  In counties having a population of less than three hundred thousand (300,000), the court fund of the county in which a law library is located shall annually transfer to the Law Library Revolving Fund the following amounts:

1.  In counties having a population of less than ten thousand (10,000), the sum of Five Thousand Dollars ($5,000.00); and

2.  In counties having a population of ten thousand (10,000) or more, but less than thirty thousand (30,000), the sum of Seven Thousand Dollars ($7,000.00); and

3.  In counties having a population of thirty thousand (30,000) or more, but less than three hundred thousand (300,000), the sum of Nine Thousand Dollars ($9,000.00).

Added by Laws 1975, c. 293, § 9, emerg. eff. June 5, 1975.  Amended by Laws 1977, c. 105, § 1, emerg. eff. May 27, 1977; Laws 1979, c. 113, § 1, operative July 1, 1979; Laws 1981, c. 242, § 3, operative July 1, 1981; Laws 1995, c. 286, § 5, eff. July 1, 1995.

§20-1227.  Law Library Revolving Fund - Authorized expenditures.

There is hereby created in the State Treasury a revolving fund for the Supreme Court to be designated the "Law Library Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies collected by the clerks of the district court for law libraries as prescribed by law, the sales of any law library books or equipment, charges for services, gifts, grants, private donations, and federal funding.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Supreme Court upon approval of the Chief Justice for:

1.  The payment of charges due and owing by county law libraries at the time this statute is enacted;

2.  The purchase of books, journals, publications, computer-assisted research devices and services, computer equipment and maintenance, communication charges, and other necessary equipment, services, and fixtures;

3.  The payment of the salaries and benefits of personnel to administer the law libraries and assist in the purchase, sale, and inventory of books and equipment and the payment of all bills due and owing by county law libraries.  Without regard for the county in which bills were incurred or monies accrued, all monies received in the fund shall be combined and all bills paid from this fund;

4.  The payment of incidental expenses as established in rules promulgated by the Supreme Court;

5.  The payment of expenses occurring as the result of a natural disaster, accident, or equipment malfunction which is not reasonably foreseeable;

6.  No initial orders or renewals for printed materials not previously on subscription may be placed after July 1, 1997; and

7.  On or before August 1, 1997, the Administrative Director of the Courts shall solicit proposals for electronic research services to be provided to county law libraries if funds are available.  Such proposals shall provide both compact disc and Internet access capabilities.

Expenditures from this fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1995, c. 286, § 14, eff. July 1, 1995.  Amended by Laws 1997, c. 400, § 6, eff. July 1, 1997.

§201301.  Deposit of fees, fines, costs and forfeitures - Bond.

All fees, fines, costs and forfeitures shall, when collected by the court clerk, be deposited in a fund in the county treasury designated "The Court Fund", and shall be used, from year to year, in defraying the expenses of holding court in said county.  The county treasurer shall act as an agent of the state in the care and handling of the Court Fund, but the treasurer's bond shall cover the treasurer's obligations in regard to this fund.

Added by Laws 1968, c. 412, § 1, emerg. eff. May 17, 1968.  Amended by Laws 1993, c. 227, § 2, eff. July 1, 1993.

§20-1302.  Governing board of Court Fund.

The governing board of the Court Fund created by Section 1 of this act shall be a district judge, an associate district judge and the clerk of the court of the county where the fund is established.  If there is more than one district judge in the judicial district, the district judge shall be the judge who resides in that county. If no district judge resides in that county, it shall be the judge who was nominated from that county.  If several judges were nominated from or reside in that county, it shall be the one selected by all district judges in the judicial district.  The associate district judge shall be the associate district judge elected from the county. If there are several such judges, it shall be the one selected by all such associate district judges.  The membership of the governing board shall remain as presently constituted by law until January 13, 1969, and the provisions of this section shall become effective January 13, 1969.

Added by Laws 1968, c. 412, § 2, emerg. eff. May 17, 1968.

§20-1304.  Claims allowable - Approval - Limitation on courthouse building.

A.  Claims against the court fund shall include only expenses lawfully incurred for the operation of the court in each county.  Payment of the expenses may be made after the claim is approved by the district judge who is a member of the governing board of the court fund and either the local court clerk or the local associate district judge who is a member of the governing board.  No expenditures falling into any category listed in paragraphs 1, 5, 6, 7 and 13 of subsection B of this section, may be made without prior written approval of the Chief Justice of the Supreme Court.  The Supreme Court may provide by rule the manner in which expenditures in the restricted categories shall be submitted for approval.  When allowing the expenditures in paragraphs 6 and 7 of subsection B of this section, the Chief Justice shall direct that resort first be had to the surplus funds in the court fund in the county involved.

B.  The term "expenses" shall include the following items and none others:

1.  Compensation of bailiffs and employees of the court fund;

2.  Juror fees and mileage, as well as overnight accommodation and food expense for jurors kept together as set out in Section 81 et seq. of Title 28 of the Oklahoma Statutes;

3.  Witness fees and mileage for witnesses subpoenaed by the defense as set out in Section 81 et seq. of Title 28 of the Oklahoma Statutes, except that expert witnesses for county indigent defenders shall be paid a reasonable fee for their services;

4.  Office supplies, books for records, postage, and printing;

5.  Furniture, fixtures, and equipment;

6.  Renovating, remodeling, and maintenance of courtrooms, judge's chambers, clerk's offices, and other areas primarily used for judicial functions;

7.  Rent for courtroom facilities outside the courthouse;

8.  Judicial robes;

9.  Attorney fees for indigents in the trial court and on appeal;

10.  Compensation or reimbursement for services provided in connection with an adult guardianship proceeding as provided by Section 4403 of Title 30 of the Oklahoma Statutes.  Compensation from the court fund for attorneys appointed pursuant to the Oklahoma Guardianship Act shall be substantially the same as for attorneys appointed in juvenile proceedings pursuant to Title 10 of the Oklahoma Statutes.  The compensation, if any, for guardians ad litem appointed pursuant to the Oklahoma Guardianship Act shall not exceed One Hundred Dollars ($100.00);

11.  Transcripts ordered by the court;

12.  Necessary telephone expenses, gas, water, and electrical utilities for the part of the county courthouse occupied by the court and other areas used for court functions;

13.  Security expenses for the part of the county courthouse occupied by the court and other areas used for court functions;

14.  The cost of publication notice in juvenile proceedings as provided in Section 7003-3.5 of Title 10 of the Oklahoma Statutes and in termination of parental rights proceedings brought by the state as provided in Section 7006-1.2 of Title 10 of the Oklahoma Statutes;

15.  Interpreter fees;

16.  Necessary travel expenses of the office of county indigent defender approved by the court fund governing board;

17.  Rent for county indigent defender's office outside of the county courthouse;

18.  Computer equipment for county indigent defender's office;

19.  Reasonable compensation for expert, investigative, or other services authorized by the court for indigent defendants not represented by a county indigent defender or the Oklahoma Indigent Defense System, if requested;

20.  Necessary training for the judges and court personnel on the court integrated computer system; and

21.  Any other expenses now or hereafter expressly authorized by statute.

C.  Nothing in Section 1301 et seq. of this title shall prevent the construction of additional courtrooms within existing courthouse facilities, from funds other than the court fund.

D.  Items of equipment, furniture, fixtures, printing, or supplies that are available in the quantities desired from a contract vendor's list for order or purchase by the court fund through the facilities of the Central Purchasing Division of the Department of Central Services may not be purchased by any court fund at prices higher than those approved by the Director of Central Purchasing.

Added by Laws 1968, c. 412, § 4, emerg. eff. May 17, 1968.  Amended by Laws 1971, c. 288, § 1, emerg. eff. June 19, 1971; Laws 1974, c. 205, § 1; Laws 1975, c. 55, § 6, emerg. eff. April 9, 1975; Laws 1986, c. 206, § 1, operative July 1, 1986; Laws 1987, c. 147, § 1, emerg. eff. June 24, 1987; Laws 1988, c. 329, § 127, eff. Nov. 1, 1988; Laws 1989, c. 194, § 4, eff. Nov. 1, 1989; Laws 1992, c. 282, § 1, eff. Sept. 1, 1992; Laws 1993, c. 227, § 3, eff. July 1, 1993; Laws 1994, c. 343, § 18, eff. Sept. 1, 1994; Laws 1996, c. 78, § 1, eff. Nov. 1, 1996; Laws 1997, c. 400, § 7, eff. July 1, 1997; Laws 1999, c. 359, § 4, eff. Nov. 1, 1999; Laws 2002, c. 390, § 6, emerg. eff. June 4, 2002.

§201304A.  Publication of court dockets in certain counties  Payment of expenses.

In each county with a population of more than two hundred thousand (200,000) according to the latest Federal Decennial Census, the chief judge of the district court may, with the concurrence of the majority of the district judges regularly serving in the county, authorize the publication of court dockets in a daily newspaper designated by order of such judges, which newspaper is qualified by law to publish legal notices.  The cost of such service shall be paid for by the court clerk out of the court fund on a monthly basis.  It shall be computed by multiplying the number of all civil cases filed during the preceding month, save and except small claims suits and juvenile, mental health, habeas corpus and paternity proceedings, by the sum of Three Dollars ($3.00).  The amount so computed shall be paid to the designated newspaper publisher upon a verified claim presented to the court clerk.  The newspaper designated under the provisions of this act shall publish daily a docket that shall include jury, nonjury, motion and demurrer, criminal and civil dockets as well as all such other proceedings of the district court sitting in the county as the chief judge, with a concurrence of the majority of the district judges regularly serving in the county, may order.

Added by Laws 1974, c. 114, § 1, emerg. eff. May 1, 1974.

§201305.  Quarters for special judges.

No charge shall be made by any city or town in the state for the use of municipallyowned quarters by a special judge.  A majority of the governing board of the court fund may authorize the use of money from the court fund to rent privatelyowned quarters for special judges in counties of over three hundred thousand (300,000) according to the latest Federal Census.

Added by Laws 1968, c. 412, § 5, emerg. eff. May 17, 1968.

§20-1306.  Repealed by Laws 1995, c. 286, § 15, eff. July 1, 1995.

§20-1307.  Report of receipts, expenses and transfers.

A.  Within thirty (30) days after the end of each quarter of every fiscal year, the court clerk of each county shall report to the Administrative Director of the Courts, in the manner prescribed by law for the reporting of information by agencies to the Office of State Finance pursuant to Section 41.1 et seq. of Title 62 of the Oklahoma Statutes, the:

1.  Gross receipts to the court fund during the preceding quarter;

2.  Total amount of expenses paid during the preceding quarter, including, but not limited to, bond and interest expense and payments to the county general fund; and

3.  Total amount of money transferred or to be transferred to the State Judicial Revolving Fund for the entire past fiscal year as set forth in Section 1308 of this title.

B.  The Administrative Director of the Courts shall subsequently report the information required by subparagraphs 1 and 2 of subsection A of this section within ten (10) days after receipt of the information to the Office of State Finance in a manner consistent with the policies and procedures of the Office of State Finance for reporting by state agencies pursuant to the provisions of Section 41.1 et seq. of Title 62 of the Oklahoma Statutes.

C.  The information required by this section for reporting by court clerks pursuant to subsection A of this section and for reporting by the Administrative Director of the Courts pursuant to subsection B of this section shall be in a form that separates fines, fees, forfeitures and other sources of revenue.  The information shall also indicate the amount of receipts used for local court expenses and the amount deposited into the State Judicial Revolving Fund.

D.  A ceiling on the amount of local court funds to be allocated by the Chief Justice of the Supreme Court for the local court budgets shall be established in the annual appropriation to the courts.

E.  Not later than December 1 and February 1 of each year, the Administrative Director of the Courts shall provide an estimate of the amount of funds to accrue to the State Judicial Revolving Fund in the subsequent fiscal year.

Added by Laws 1968, c. 412, § 7, emerg. eff. May 17, 1968.  Amended by Laws 1973, c. 236, § 11, emerg. eff. May 24, 1973; Laws 1975, c. 55, § 7, emerg. eff. April 9, 1975; Laws 1978, c. 212, § 14, eff. July 1, 1979; Laws 1991, c. 238, § 28, eff. July 1, 1991; Laws 1992, c. 303, § 24, eff. July 1, 1992; Laws 1994, c. 225, § 5, eff. July 1, 1994; Laws 1995, c. 193, § 1, eff. July 1, 1995; Laws 1996, c. 339, § 6, eff. Nov. 1, 1996; Laws 1997, c. 323, § 2, eff. July 1, 1997; Laws 1998, c. 2, § 1, emerg. eff. Feb. 19, 1998; Laws 2002, c. 390, § 7, emerg. eff. June 4, 2002; Laws 2004, c. 443, § 5, eff. July 1, 2004.

§20-1307.1.  Repealed by Laws 1995, c. 286, § 15, eff. July 1, 1995.

§20-1308.  Deposits in State Judicial Retirement Fund and State Judicial Fund.

Clerks in counties having a population of less than seventy thousand (70,000) must transmit each quarter for deposit in the State Judicial Revolving Fund the amount by which the receipts deposited in the court fund for the quarter, including the interest earned on the court fund, exceeds the expenses for the quarter, provided the court clerk shall retain from the excess amount a sum equal to twenty percent (20%) of the expenses for the quarter.  Clerks in counties having a population of seventy thousand (70,000) or more shall transmit each month for deposit in the State Judicial Revolving Fund the amount by which the receipts deposited in the court fund for the reporting period for the report required by Section 1307 of this title, including interest earned on the court fund, exceeds the expenses for the reporting period, provided the clerk shall retain from the excess amount a sum equal to twenty percent (20%) of the expenses for the reporting period.  Within thirty (30) days after the end of each fiscal year, the court clerk, in addition to the other amounts due hereunder, shall transmit to the Supreme Court for deposit in the State Judicial Revolving Fund an amount equal to the gross receipts for the entire past fiscal year less the total amount of expenses, as defined in subsection A of Section 1307 of this title, and less the transfers made for the past fiscal year.

Added by Laws 1968, c. 412, § 9, emerg. eff. April 7, 1968.  Amended by Laws 1970, c. 153, § 1, emerg. eff. April 7, 1970; Laws 1973, c. 236, § 12, emerg. eff. May 24, 1973; Laws 1975, c. 55, § 8, emerg. eff. April 9, 1975; Laws 1978, c. 212, § 15, eff. July 1, 1979; Laws 1980, c. 160, § 1, eff. July 1, 1980; Laws 1991, c. 286, § 17, eff. July 1, 1991; Laws 1992, c. 303, § 26, eff. July 1, 1992; Laws 1994, c. 225, § 6, eff. July 1, 1994; Laws 1995, c. 193, § 2, eff. July 1, 1995; Laws 1997, c. 323, § 3, eff. July 1, 1997; Laws 1998, c. 2, § 2, emerg. eff. Feb. 19, 1998; Laws 1998, c. 51, § 14, emerg. eff. April 2, 1998; Laws 2004, c. 443, § 6, eff. July 1, 2004.

NOTE:  Laws 1991, c. 238, § 29 repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§20-1309.  Time allowed for transfer of remittances to proper fund.

All remittances transmitted to the Supreme Court for deposit to the State Judicial Revolving Fund and to the State Judicial Retirement Fund shall be placed by the Administrative Director of the Courts in a clearing account and thence transferred to the proper fund after refunds directed by the State Auditor and Inspector have been effected or thirty (30) days of receipt, whichever is the shorter period of time.

Added by Laws 1975, c. 128, § 1, emerg. eff. May 13, 1975.  Amended by Laws 1978, c. 212, § 16, eff. July 1, 1979; Laws 1979, c. 30, § 86, emerg. eff. April 6, 1979; Laws 1994, c. 225, § 7, eff. July 1, 1994; Laws 1997, c. 323, § 4, eff. July 1, 1997; Laws 1999, c. 257, § 21, eff. July 1, 1999; Laws 2004, c. 443, § 7, eff. July 1, 2004.

§20-1310.  Repealed by Laws 2004, c. 443, § 10, eff. Nov. 1, 2004.

§20-1310.1.  Supreme Court Revolving Fund - Creation.

There is hereby created in the State Treasury a revolving fund for the State Supreme Court, to be designated the "Supreme Court Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies appropriated by the Legislature for the purposes specified in this section.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Supreme Court for refunds to bondsmen and for the purpose of paying expenses authorized by Section 1809 of Title 12 of the Oklahoma Statutes, Sections 103.1, 1311, 1507 and 1660 of this title, and Sections 562 and 1355.13A of Title 22 of the Oklahoma Statutes, and to make any other expenditures determined by the State Supreme Court to be necessary due to unforeseen emergencies impacting the operation of state courts, as well as nonrecurring expenditures to perform the duties imposed upon the State Supreme Court or Court of Civil Appeals by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1994, c. 225, § 9, eff. July 1, 1994.  Amended by Laws 1998, c. 383, § 2, eff. Sept. 1, 1998; Laws 1998, c. 418, § 69, eff. July 1, 1998; Laws 2003, c. 5, § 1, emerg. eff. March 28, 2003.

§20-1310.2.  State Judicial Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Supreme Court to be designated the "State Judicial Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all receipts designated for deposit thereto pursuant to law and monies appropriated by the Legislature for deposit thereto.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted by the Supreme Court as necessary to perform the duties imposed upon the district courts by law, and upon the Supreme Court and Court of Civil Appeals pursuant to Section 1310.1 of Title 20 of the Oklahoma Statutes.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The Supreme Court is hereby authorized to transfer funds from the State Judicial Revolving Fund to the district courts for duties imposed by law.

B.  On the effective date of this act, the Director of State Finance shall transfer all unbudgeted funds from the State Judicial Fund to the State Judicial Revolving Fund.

Added by Laws 2004, c. 443, § 9, eff. July 1, 2004.

§201311.  Transfer of funds for jury trials.

When the court fund in any county becomes so exhausted that it appears that a party cannot procure an immediate trial by jury, the Administrative Director of the Courts upon the request of the presiding judge of the judicial administrative district and upon the approval by the Chief Justice of the Supreme Court, shall transfer from the Supreme Court Revolving Fund to the court fund of said county an amount that will be sufficient to permit an immediate jury trial of all cases that are triable by a jury and that are ready for trial.

Added by Laws 1968, c. 412, § 12, emerg. eff. May 17, 1968.  Amended by Laws 1994, c. 225, § 10, eff. July 1, 1994.

§201312.  Audit of court fund and law library fund.

The court fund of the district court as well as the law library fund in every county of this state shall be audited at least once every two (2) fiscal years by the State Auditor and Inspector or by his duly appointed deputy or deputies and all of the books, records and accounts thereof shall be thoroughly inspected.

A copy of the audit report for each local court fund and each law library fund shall be filed by the State Auditor and Inspector with the following officers not later than the first day of July commencing July 1, 1972:  Administrative Director of the Courts, Attorney General, Chairmen of the Senate and House Judiciary Committees and Director of Finance.

The State Auditor and Inspector shall prescribe the proper forms for both the audit and the financial report required to be filed by the board of law library trustees.

Added by Laws 1971, c. 265, § 1.  Amended by Laws 1979, c. 30, § 87, emerg. eff. April 6, 1979.

§20-1313.2.  Definitions - Fees in addition to fine.

A.  As used in this section:

1.  "Convicted" means any final adjudication of guilt, whether pursuant to a plea of guilty or nolo contendere or otherwise, and any deferred or suspended sentence or judgment;

2.  "Court" means any state or municipal court having jurisdiction to impose a criminal fine or penalty; and

3.  "DNA" means Deoxyribonucleic acid.

B.  Any person convicted of an offense, including traffic offenses but excluding parking and standing violations, punishable by a fine of Ten Dollars ($10.00) or more or by incarceration or any person forfeiting bond when charged with such an offense, shall be ordered by the court to pay Nine Dollars ($9.00) as a separate fee, which fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

C.  1.  Any person convicted of any misdemeanor or felony offense shall pay a Laboratory Analysis Fee in the amount of One Hundred Fifty Dollars ($150.00) for each offense if forensic science or laboratory services are rendered or administered by the Oklahoma State Bureau of Investigation, by the Toxicology Laboratory of the Office of the Chief Medical Examiner or by any municipality or county in connection with the case.  This fee shall be in addition to and not a substitution for any and all fines and penalties otherwise provided for by law for this offense.

2.  The court clerk shall cause to be deposited the amount of One Hundred Fifty Dollars ($150.00) as collected, for every conviction as described in this subsection.  The court clerk shall remit the monies in the fund on a monthly basis directly either to:

a. the Oklahoma State Bureau of Investigation who shall deposit the monies into the OSBI Revolving Fund provided for in Section 150.19a of Title 74 of the Oklahoma Statutes for services rendered or administered by the Oklahoma State Bureau of Investigation,

b. the Office of the Chief Medical Examiner who shall deposit the monies into the Office of the Chief Medical Examiner Toxicology Laboratory Revolving Fund provided for in Section 954 of Title 63 of the Oklahoma Statutes for services rendered or administered by the Toxicology Laboratory of the Office of the Chief Medical Examiner, or

c. the appropriate municipality or county for services rendered or administered by a municipality or county.

3.  The monies from the Laboratory Analysis Fee Fund deposited into the OSBI Revolving Fund shall be used for the following:

a. providing criminalistic laboratory services,

b. the purchase and maintenance of equipment for use by the laboratory in performing analysis,

c. education, training, and scientific development of Oklahoma State Bureau of Investigation personnel, and

d. the destruction of seized property and chemicals as prescribed in Sections 2-505 and 2-508 of Title 63 of the Oklahoma Statutes.

D.  Upon conviction or bond forfeiture, the court shall collect the fee provided for in subsection B of this section and deposit it in an account created for that purpose.  Except as otherwise provided in subsection E of this section, monies shall be forwarded monthly by the court clerk to the Council on Law Enforcement Education and Training.  Beginning July 1, 2003, deposits shall be due on the fifteenth day of each month for the preceding calendar month.  There shall be a late fee imposed for failure to make timely deposits; provided, the Council on Law Enforcement Education and Training, in its discretion, may waive all or part of the late fee.  Such late fee shall be one percent (1%) of the principal amount due per day beginning from the tenth day after payment is due and accumulating until the late fee reaches one hundred percent (100%) of the principal amount due.  Beginning on July 1, 1987, ninety percent (90%) of the monies received by the Council on Law Enforcement Education and Training from the court clerks pursuant to this section shall be deposited in the CLEET Fund, and ten percent (10%) shall be deposited in the General Revenue Fund.  Beginning January 1, 2001, sixty and fifty-three one-hundredths percent (60.53%) of the monies received by the Council on Law Enforcement Education and Training from the court clerks pursuant to this section shall be deposited in the CLEET Fund created pursuant to subsection F of this section, five and eighty-three one-hundredths percent (5.83%) shall be deposited in the General Revenue Fund and thirty-three and sixty-four one-hundredths percent (33.64%) shall be deposited in the CLEET Training Center Revolving Fund created pursuant to Section 3311.6 of Title 70 of the Oklahoma Statutes.  Along with the deposits required by this subsection each court shall also submit a report stating the total amount of funds collected and the total number of fees imposed during the preceding quarter.  The report may be made on computerized or manual disposition reports.

E.  Any municipality or county having a basic law enforcement academy approved by the Council on Law Enforcement Education and Training pursuant to the criteria developed by the Council for training law enforcement officers shall retain from monies collected pursuant to this section, Two Dollars ($2.00) from each fee.  These monies shall be deposited into an account for the sole use of the municipality or county in implementing its law enforcement training functions.  Not more than seven percent (7%) of the monies shall be used for court and prosecution training.  The court clerk of any such municipality or county shall furnish to the Council on Law Enforcement Education and Training the report required by subsection D of this section.

F.  There is hereby created in the State Treasury a fund for the Council on Law Enforcement Education and Training to be designated the "CLEET Fund".  The fund shall be subject to legislative appropriation and shall consist of any monies received from fees and receipts collected pursuant to the Oklahoma Open Records Act, reimbursements for parts used in the repair of weapons of law enforcement officers attending the basic academies, gifts, bequests, contributions, tuition, fees, devises, and the assessments levied pursuant to the fund pursuant to law.

G.  1.  Any person convicted of a felony offense shall pay a DNA fee of One Hundred Fifty Dollars ($150.00).  This fee shall not be collected if the person has a valid DNA sample in the OSBI DNA Offender Database at the time of sentencing.

2.  The court clerk shall cause to be deposited the amount of One Hundred Fifty Dollars ($150.00) as collected, for every felony conviction as described in this subsection.  The court clerk shall remit the monies in said fund on a monthly basis directly to the Oklahoma State Bureau of Investigation who shall deposit the monies into the OSBI Revolving Fund provided for in Section 150.19a of Title 74 of the Oklahoma Statutes for services rendered or administered by the Oklahoma State Bureau of Investigation.

3.  The monies from the DNA sample fee deposited into the OSBI Revolving Fund shall be used for creating, staffing, and maintaining the OSBI DNA Laboratory and OSBI Combined DNA Index System (CODIS) Database.

H.  It shall be the responsibility of the court clerk to account for and ensure the correctness and accuracy of payments made to the state agencies identified in Sections 1313.2 through 1313.4 of this title.  Payments made directly to an agency by the court clerk as a result of different types of assessments and fees pursuant to Sections 1313.2 through 1313.4 of this title shall be made monthly to each state agency.

Added by Laws 1986, c. 223, § 18, operative July 1, 1986.  Amended by Laws 1987, c. 190, § 1, emerg. eff. June 29, 1987; Laws 1988, c. 74, § 1, eff. Nov. 1, 1988; Laws 1993, c. 71, § 4, eff. July 1, 1993; Laws 1994, c. 40, § 3, eff. July 1, 1996; Laws 1997, c. 9, § 1, eff. Nov. 1, 1997; Laws 1997, c. 260, § 8, eff. Nov. 1, 1997; Laws 1999, c. 386, § 1, eff. Nov. 1, 1999; Laws 2000, c. 316, § 1, eff. Nov. 1, 2000; Laws 2001, c. 132, § 1, eff. Nov. 1, 2001; Laws 2001, c. 258, § 3, eff. July 1, 2001; Laws 2002, c. 22, § 5, emerg. eff. March 8, 2002; Laws 2003, c. 224, § 1, eff. July 1, 2003; Laws 2003, c. 471, § 1, eff. July 1, 2003; Laws 2004, c. 5, § 7, emerg. eff. March 1, 2004; Laws 2004, c. 291, § 1, eff. July 1, 2004; Laws 2005, c. 441, § 1, eff. Jan. 1, 2006.

NOTE:  Laws 2001, c. 225, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2003, c. 461, § 1 repealed by Laws 2003, c. 471, § 2, eff. July 1, 2003.  Laws 2003, c. 319, § 7 repealed by Laws 2004, c. 5, § 8, emerg. eff. March 1, 2004.

§20-1313.3.  Fingerprinting fee - Deposits - Definitions.

A.  In addition to the fees imposed by Sections 1313.2 and 1313.4 of this title, any person convicted of any offense, including traffic offenses but excluding parking and standing violations, punishable by a fine of Ten Dollars ($10.00) or more or by incarceration or any person forfeiting bond when charged with such offense, shall be ordered by the court to pay a fingerprinting fee in the amount of Five Dollars ($5.00) for each offense for the A.F.I.S. Fund created by Section 150.25 of Title 74 of the Oklahoma Statutes.  The fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for the offense.  The fee shall be collected at the same time as the fees provided for in Section 1313.2 of this title.  Four Dollars and fifty cents ($4.50) of each fee received pursuant to this section shall be paid directly to the A.F.I.S. Fund and the balance shall be deposited in the General Revenue Fund by the court clerk.  The payments shall be made to the appropriate fund by the court clerk on a monthly basis as set forth by subsection H of Section 1313.2 of this title.

B.  As used in this section:

1.  "Convicted" means any final adjudication of guilt, whether pursuant to a plea of guilty or nolo contendere or otherwise, and any deferred judgment or suspended sentence; and

2.  "Court" means any state or municipal court having jurisdiction to impose a criminal fine or penalty.

Added by Laws 1990, c. 282, § 1, operative July 1, 1990.  Amended by Laws 1994, c. 188, § 1, eff. Sept. 1, 1994; Laws 1999, c. 386, § 2, eff. Nov. 1, 1999; Laws 2001, c. 404, § 2, eff. Nov. 1, 2001; Laws 2002, c. 22, § 6, emerg. eff. March 8, 2002; Laws 2003, c. 319, § 8; Laws 2004, c. 5, § 9, emerg. eff. March 1, 2004; Laws 2004, c. 556, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 2001, c. 258, § 4 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2003, c. 224, § 2 repealed by Laws 2004, c. 5, § 10, emerg. eff. March 1, 2004.

§20-1313.4.  Forensic Science Improvement Revolving Fund - Assessment - Collection.

A.  In addition to the penalty assessments and fees imposed by Sections 1313.2 and 1313.3 of this title, any person convicted of any offense, including traffic offenses, but excluding parking and standing violations, punishable by a fine of Ten Dollars ($10.00) or more or by incarceration, or any person forfeiting any bond when charged with any offense, shall be ordered by the court to pay a Forensic Science Improvement Assessment in the amount of Five Dollars ($5.00) for each offense.  The assessment shall be in addition to, and not in substitution for, any and all fines and penalties otherwise provided by law for the offense.  The assessment shall be collected at the time and in the manner as the fees provided in Sections 1313.2 and 1313.3 of this title.  Each municipal court clerk is authorized to retain five percent (5%) of the assessment collected by each municipal court clerk pursuant to the provisions of this section.  All court clerks shall send the assessments collected to the Oklahoma State Bureau of Investigation for deposit into the Forensic Science Improvement Revolving Fund created by Section 150.35 of Title 74 of the Oklahoma Statutes less any amount authorized to be retained.  The deposits of funds collected pursuant to the provisions of this section shall be due and payable as required in subsection H of Section 1313.2 of this title.  Any funds deposited as required by this section shall be listed as a separate item from other deposits made pursuant to Sections 1313.2 and 1313.3 of this title.

B.  As used in this section, "convicted" and "court" shall have the same meaning as defined by Section 1313.2 of this title.

Added by Laws 2001, c. 225, § 4, eff. July 1, 2001.  Amended by Laws 2003, c. 224, § 3, eff. July 1, 2003.

§20-1313.5.  Penalty assessment in addition to penalties for certain traffic offenses.

A.  As used in this section:

1.  "Convicted" means any final adjudication of guilt, whether pursuant to a plea of guilty or nolo contendere or otherwise, and any deferred or suspended sentence or judgment; and

2.  "Court" means any district court having jurisdiction to impose a criminal fine or penalty.

B.  In addition to any other penalty assessment imposed by law, any person convicted of any traffic offense punishable pursuant to Title 47 of the Oklahoma Statutes, but excluding a conviction for a violation of Section 11-901, 11-902, 11-1112, 11-1114 or 12-417 of Title 47 of the Oklahoma Statutes and excluding parking and standing violations, or any person forfeiting bond when charged with such an offense, shall be ordered by the court to pay a fee of Twenty Dollars ($20.00) as a separate penalty assessment.  The assessment and fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

C.  The fee shall be collected at the same time and in the same manner as the penalty assessments provided for in Sections 1313.2 and 1313.3 of this title.  Each court clerk is authorized to retain all interest accrued thereon prior to the due date for deposits as provided in this subsection.  The court clerk shall deposit the fee collected pursuant to this section in the account provided for in subsection D of Section 1313.2 of this title, and the amounts imposed by this section shall be forwarded monthly in one check or draft to the Department of Public Safety to be deposited in the Department of Public Safety Patrol Vehicle Revolving Fund.

D.  The deposits required by this section shall be included in the report required by Section 1313.2 of this title and shall be listed as a separate item.

Added by Laws 2001, c. 435, § 12, eff. July 1, 2001.  Amended by Laws 2004, c. 354, § 2, eff. July 1, 2004.

NOTE:  Editorially renumbered from § 1313.4 of this title to avoid duplication in numbering.

§20-1313.6.  Penalty assessment in addition to penalties for offenses punishable pursuant to Sections 11-901 and 11-902 of Title 47.

A.  As used in this section:

1.  "Convicted" means any final adjudication of guilt, whether pursuant to a plea of guilty or nolo contendere or otherwise, and any deferred or suspended sentence or judgment; and

2.  "Court" means any district court having jurisdiction to impose a criminal fine or penalty.

B.  In addition to any other penalty assessment imposed by law, any person convicted of any offense punishable pursuant to Section 11-901 or 11-902 of Title 47 of the Oklahoma Statutes, or any person forfeiting bond when charged with such an offense, shall be ordered by the court to pay a fee of One Hundred Fifty-five Dollars ($155.00) as a separate penalty assessment.  The assessment and fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

C.  The fee shall be collected at the same time and in the same manner as the penalty assessments provided for in Sections 1313.2 and 1313.3 of this title.  As an administrative fee for handling funds collected as a penalty assessment, each court clerk is authorized to retain all interest accrued thereon prior to the due date for deposits as provided in this subsection.  The court clerk shall deposit the fee collected pursuant to this section in the account provided for in subsection D of Section 1313.2 of this title, and the amounts imposed by this section shall be forwarded monthly in one check or draft to the Department of Public Safety to be deposited in the Department of Public Safety Patrol Vehicle Revolving Fund.

D.  The deposits required by this section shall be included in the report required by Section 1313.2 of this title and shall be listed as a separate item.

Added by Laws 2001, c. 435, § 13, eff. July 1, 2001.  Amended by Laws 2004, c. 354, § 3, eff. July 1, 2004.

NOTE:  Editorially renumbered from § 1313.5 of this title to avoid duplication in numbering.

§20-1313.7.  Medical expense liability fee - Remission of fees to Medical Expense Liability Revolving Fund - Criteria for use of monies.

A.  In addition to the fees imposed by Sections 1313.2 and 1313.3 of this title, any person convicted of any offense, excluding municipal ordinances, traffic offenses and parking and standing violations, but including violations of Section 11-902 of Title 47 of the Oklahoma Statutes, punishable by a fine of Ten Dollars ($10.00) or more or by incarceration or any person forfeiting bond when charged with such offense, shall be ordered by the court to pay a medical expense liability fee in the amount of Ten Dollars ($10.00) for each offense to the Medical Expense Liability Revolving Fund provided for in Section 746.1 of Title 19 of the Oklahoma Statutes.  The fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

B.  The county court clerk shall cause to be deposited the amount of Ten Dollars ($10.00) as collected, for every conviction as described in this subsection.  The county court clerk shall remit the monies in the fund on a monthly basis to the Medical Expense Liability Revolving Fund.

The monies from the Medical Expense Liability Revolving Fund shall be used when all of the following criteria are met:

1.  The county has not filed a claim against the fund in the previous twelve (12) months;

2.  A county jail in this state is determined to be liable for the medical expense or expenses of a state inmate or person in custody on state charges as provided by law.  The minimum expense amount that shall qualify for consideration is Eight Thousand Dollars ($8,000.00) per ailment or injury;

3.  The county clerk of the county makes a written claim to the State and Education Employees Group Insurance Board regarding a county medical expense.  In addition to the written claim, all of the medical records and bills shall be submitted that relate to the medical expense under consideration; and

4.  It is determined that the state inmate or person in custody on state charges lacks the ability and resources to cover the medical expense or expenses.

C.  The Medical Expense Liability Revolving Fund shall not pay any expenses in excess of One Hundred Thousand Dollars ($100,000.00) per state inmate or person in custody on state charges.  The State and Education Employees Group Insurance Board shall pay valid requests for reimbursements in the order in which they are received.  In the event there are insufficient funds available to pay any outstanding requests, the Board shall pay such requests only after sufficient funds have accumulated.

D.  If the state inmate or person in custody on state charges receives any type of compensation or award from a collateral source as a result of the ailment or injury which is paid by the Medical Expense Liability Revolving Fund, the state shall be subrogated to the rights of a claimant to receive or recover from a collateral source to the extent that medical expenses were awarded.

Added by Laws 2003, c. 319, § 5.  Amended by Laws 2005, c. 468, § 1, emerg. eff. June 9, 2005.

§201314.  Equipment  Surplus property  Microfilming and storage of records.

The Supreme Court may provide by rule for the following:

1.  The joint acquisition, maintenance and operation of equipment by two or more district courts or court clerks;

2.  The disposition of surplus property acquired from local court funds; and

3.  The guidelines and standards for the microfilming and storage of court records.

Added by Laws 1979, c. 42, § 1, emerg. eff. April 9, 1979.

§20-1315.  Oklahoma Court Information System - Oklahoma Court Information System Revolving Fund.

A.  1.  The Supreme Court, by and through the office of the Administrative Director of the Courts, shall establish a court information system to be designated the "Oklahoma Court Information System" for the purpose of providing data processing services to state agencies, boards, and commissions and other entities pursuant to contract.  The Administrative Director of the Courts may assess a reasonable fee for such services.

2.  Court clerks and judges of the district courts of this state shall utilize the case tracking, accounting, legal research, and other services of the "Oklahoma Court Information System" at the direction of the Chief Justice of the Supreme Court.  The development and implementation of the system's accounting, auditing, and financial reporting functions shall be subject to the approval of the State Auditor and Inspector.

B.  There is hereby created in the State Treasury a revolving fund for the Supreme Court to be designated the "Oklahoma Court Information System Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received in payment of data processing services furnished pursuant to contract.  The Administrative Director of the Courts, at the end of each month, shall issue a statement of charges to each entity for which data processing services were furnished.  The cost for data processing services shall be recovered directly from the entity for which such services were furnished and shall not be prorated to or payable by those not receiving the services.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Supreme Court for the acquisition, operation, maintenance, repair, and replacement of data processing equipment and software.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 206, § 11, emerg. eff. July 8, 1985.  Amended by Laws 1994, c. 57, § 1, eff. July 1, 1994; Laws 1999, c. 359, § 5, eff. Nov. 1, 1999; Laws 2001, c. 404, § 3, eff. Nov. 1, 2001.

§20-1315.1.  Management Information Services Division.

There shall be established a Management Information Services Division in the Office of the Administrative Director of the Courts which shall be responsible for the implementation and management of the Oklahoma Court Information System.  The administrative head of the Division shall be the Project Manager who shall be selected by a committee composed of the State Auditor and Inspector of the State of Oklahoma, the Administrator of the Courts, and the President of the Oklahoma Court Clerks Association, subject to the approval of the Oklahoma Supreme Court.

Added by Laws 2001, c. 291, § 22, eff. July 1, 2001.

§20-1315.2.  Repealed by Laws 2002, c. 6, § 12, emerg. eff. Feb. 15, 2002.

§20-1315.2a.  Court Information System - Accounting System.

The Oklahoma Supreme Court shall implement an accounting system for the Oklahoma Court Information System with the approval of the State Auditor and Inspector.  It is the intent of the Legislature that the Oklahoma Supreme Court implement changes to the Oklahoma Supreme Court Information System to enhance revenue collection by at least Nine Hundred Fifty Thousand Dollars ($950,000.00) for the fiscal year ending June 30, 2002.

Added by Laws 2002, c. 6, § 1, emerg. eff. Feb. 15, 2002.

§20-1315.3.  Project manager for Oklahoma Court Information System.

The Supreme Court shall appoint within the Administrative Office of the Courts the position of Project Manager for the Oklahoma Court Information System.  The Project Manager shall have authority over all other employees of the Management Information System Division of the Administrative Office of the Courts.

Added by Laws 2002, c. 390, § 8, emerg. eff. June 4, 2002.

§20-1315.4.  Addition of counties to Oklahoma Court Information System networks.

For the fiscal year ending June 30, 2003, the Supreme Court shall limit the Oklahoma Court Information System network to Oklahoma, Tulsa, Garfield, Payne, Comanche, Cleveland, Canadian, and Rogers Counties.  However, any county court clerk may request to be added to the Oklahoma Court Information System network during the fiscal year ending June 30, 2003, and the Supreme Court may add any requesting county to the network if it determines that the addition will not adversely impact operations in existing network counties.

Added by Laws 2002, c. 390, § 9, emerg. eff. June 4, 2002.

§20-1315.5.  Joint development projects with computer software vendors.

The Supreme Court shall not enter into any joint development project with a vendor of computer software that requires county court clerk offices to use software that is not available to the general public, other than software that is essential for operation of the court's case management application and related components.

Added by Laws 2002, c. 390, § 10, emerg. eff. June 4, 2002.

§20-1315.6.  Contracts with county court clerks to reconcile funds paid on certain cases - Claims.

For the fiscal year ending June 30, 2003, the Administrative Office of the Courts may enter into contracts with county court clerks to reconcile funds paid on court cases from November 1, 1999, through November 1, 2001, where a county has not yet reconciled such funds.  Such contracts shall not exceed Seventy-five Thousand Dollars ($75,000.00).  Each contract shall be paid monthly as reimbursement for extraordinary services delivered by county employees to reconcile financial accounting of court cases.  Claims for payment shall be submitted by court clerks on a monthly basis on forms approved by the Supreme Court.

Added by Laws 2002, c. 390, § 11, emerg. eff. June 4, 2002.

§20-1315.7.  Monitoring of compliance with act.

A joint meeting of the House Appropriations and Budget Subcommittee on the Judiciary and the Senate Appropriations Subcommittee on Public Safety and Judiciary shall monitor compliance with this act, using staff support provided by the Oklahoma Criminal Justice Resource Center.  At public meetings, the joint committee is authorized to take testimony from court clerks, the public and from the Supreme Court Technical Oversight Committee, and to make recommendations to the Supreme Court to resolve technical and policy problems that impact other elected officials and other state and federal agencies.

Added by Laws 2002, c. 390, § 12, emerg. eff. June 4, 2002.

§20-1316.  Appointment of law student clerks for Supreme Court, Court of Civil Appeals and district courts - Grants and Donations Revolving Fund.

A.  The Chief Justice of the Supreme Court is authorized to appoint law student clerks for the Supreme Court, Court of Civil Appeals, and the district courts.  All personnel appointed under this section shall be appointed by and serve at the pleasure of the Chief Justice of the Supreme Court.  No personnel employed under the provisions of this section shall be employed for more than one thousand (1,000) hours per year.

B.  There is hereby created in the State Treasury a revolving fund for the Supreme Court, to be designated the "Grants and Donations Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Supreme Court, from gifts, grants, private donations, and federal funding for the payment of salaries and benefits for law student clerks for the Supreme Court, Court of Civil Appeals, or the district courts.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Supreme Court for the purpose of the payment of salaries and benefits for law student clerks for the Supreme Court, Court of Civil Appeals, or the district courts.  Expenditures from the fund and personnel employed under the provisions of this section shall be exempt from full-time-equivalency and budgetary limitations.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1992, c. 335, § 28, eff. July 1, 1992.  Amended by Laws 1996, c. 97, § 16, eff. Nov. 1, 1996.

§201401.  Disqualification of trial judge.

A.  No judge of any court shall sit in any cause or proceeding in which he may be interested, or in the result of which he may be interested, or when he is related to any party to said cause within the fourth degree of consanguinity or affinity, or in which he has been of counsel for either side, or in which is called in question the validity of any judgment or proceeding in which he was of counsel or interested, or the validity of any instrument or paper prepared or signed by him as counsel or attorney, without the consent of the parties to said action entered of record.

B.  No judge of any court shall sit in any contested civil cause or proceeding if he is related to any attorney of record in such cause within the third degree of consanguinity or affinity without the consent of the parties in such cause or proceeding who have entered a formal appearance of record.  This disqualification shall not apply when an appearance is made by a party for the purpose of disclaiming any interest in such action or proceeding or waiving his right to appear and contest such cause or proceeding.

C.  No judge of any court shall sit in the trial or hearing of any criminal cause or proceeding if he is related to any attorney of record in such cause within the third degree of consanguinity or affinity without the consent of the parties who have made an appearance in such cause or proceeding entered of record.  This disqualification shall not apply to arraignments, the fixing of bail, or the acceptance of pleas.

D.  "Attorney of record" as used in this section shall include not only the attorney actually appearing in such action but any other attorney who is an associate or a member of a partnership or professional corporation with such appearing attorney.  However, "attorney of record" as the term relates to the Attorney General of the State of Oklahoma, agency attorneys authorized by law, district attorney offices, municipal attorney offices and public defender offices shall mean only that attorney actually appearing in the cause or proceeding.

E.  The disqualifications provided for in this section shall not exclude the disqualifications at common law.

R.L. 1910, § 5812.  Renumbered from Title 22, § 571 by Laws 1969, c. 119, § 1, emerg. eff. April 3, 1969.  Amended by Laws 1970, c. 295, § 1, eff. Jan. 1, 1971; Laws 1984, c. 184, § 1, emerg. eff. May 14, 1984; Laws 1989, c.371, § 12, operative July 1, 1989.

§201402.  Disqualification of appellate judges.

No Justice of the Supreme Court of this State or Judge of the Criminal Court of Appeals shall participate in the decision of any cause in such Court appealed thereto from a lower court of said state, in which court such Justice or Judge was judge presiding at the trial of such cause; and the same qualifications shall apply to the members of the Supreme Court and the Criminal Court of Appeals, as to other courts of record; and, whenever any member of either of said Courts is disqualified, the same shall be entered of record in such Court and such disqualifications of such member shall forthwith be certified by the Clerk of such Court to the Governor of the state, who shall appoint some member of the Bar of the state, possessing the same qualifications as the members of such Court, to sit as special Judge in said cause.

R.L. 1910, § 5815.  Renumbered from Title 22, § 574 by Laws 1969, c. 119, § 1, emerg. eff. April 3, 1969.

§201403.  Disqualification of judge, claim of  Mandamus.

Any party to any cause pending in a court of record may in term time or in vacation file a written application with the clerk of the court, setting forth the grounds or facts upon which the claim is made that the judge is disqualified, and request said judge so to certify, after reasonable notice to the other side, same to be presented to such judge, and upon his failure so to do within three (3) days before said cause is set for trial, application may be made to the proper tribunal for mandamus requiring him so to do.

R.L. 1910, § 5816.  Renumbered from Title 22, § 575 by Laws 1969, c. 119, § 1, emerg. eff. April 3, 1969.

§201404.  Additional grounds for removal of judicial officer.

A.  As used in this section, the term "judicial officer" includes the judges of all courts created by the state or municipalities of the state.

B.  In addition to the causes specified in Article VIIA, Section 1 of the Oklahoma Constitution, the acts and omissions enumerated below shall constitute grounds for the removal by the Court on the Judiciary of a judicial officer from his office, with or without disqualification to hold a judicial office in the future:

1.  The acceptance of a fee, or gratuity, other than that specifically provided by law, for performing any act in a judicial officer's capacity as a judge.

2.  Continued willful failure of a judicial officer to comply with rules and directives of the Supreme Court, the presiding judge of his administrative district, or the chief judge of the judicial district.

3.  Participation by a judicial officer, while serving as such officer or while a candidate for judicial office, in any partisan political activity.  But the term "partisan political activity," as used herein, shall not include the attendance by a judicial officer or by a candidate for a judicial office at a political gathering, upon payment of a nominal admission fee, for the sole purpose of campaigning in his own behalf for a judicial office.

4.  Participation by a judicial officer, while serving as such officer or while a candidate for a judicial office, in any election campaign other than that for his own election to a judicial office.

5.  A judicial officer becoming a candidate for any nonjudicial office or for another judicial office whose term is to commence before the expiration of his present term of office; provided that no judge holding a nonelective judgeship shall become a candidate in a race in which the incumbent seeks to retain an elective judicial office unless he first resign his appointive judgeship.

6.  A judicial officer, while serving as such officer or while a candidate for a judicial office, making publicly known in his campaign material or speeches, or knowingly permitting others to make publicly known, either directly or by implication, his political party affiliation.

C.  Violation by a judicial officer of the Code of Judicial Conduct as adopted by the Supreme Court of Oklahoma on July 15, 1974, or as may be thereafter amended, may constitute grounds for the removal by the court on the judiciary of a judicial officer from office, with or without disqualification to hold a judicial office in the future.

Added by Laws 1969, c. 256, § 1, emerg. eff. April 24, 1969.  Amended by Laws 1971, c. 86, § 1, emerg. eff. April 16, 1971; Laws 1973, c. 34, § 1, emerg. eff. April 24, 1973; Laws 1974, c. 296, § 1, emerg. eff. May 29, 1974; Laws 1997, c. 239, § 8, eff. July 1, 1997.

§20-1404.1.  Candidate for judicial office - Standards of conduct - Removal - Disqualification.

A person who is not a judicial officer but is a candidate for a judicial office shall comply with the standards enumerated below, and any violation of these standards shall constitute grounds for the removal by the Court on the Judiciary of a person who is not a judicial officer elected to a judicial office with or without disqualification to hold a judicial office in the future.

1.  Participation, while a candidate for judicial office, in any partisan political activity.  The term "partisan political activity" as used in this paragraph shall not include attendance by a candidate for a judicial office at a political gathering, upon payment of a nominal admission fee, for the sole purpose of campaigning in his own behalf for a judicial office.

2.  Participation, while a candidate for a judicial office, in any election campaign other than that for his own election to a judicial office.

3.  While a candidate for a judicial office, making publicly known in his campaign material or speeches, or knowingly permitting others to make publicly known, either directly or by implication, his political party affiliation.

Added by Laws 1979, c. 29, § 1.

§201405.  Justices of Supreme Court and Judges of Court of Criminal Appeals and Court of Appeals  Reimbursement of expenses for attending judicial conferences.

Justices of the Supreme Court and Judges of the Court of Criminal Appeals and the Court of Appeals are entitled to reimbursement for actual and necessary expenses incurred in attending judicial conferences which they are ordered to attend by the Chief Justice of the Supreme Court as provided by the State Travel Reimbursement Act.  They shall certify their expenses to the Chief Justice, and, upon the latter's approval thereof, the State Treasurer shall issue a reimbursing warrant, to be paid out of any funds appropriated for such purpose.

Added by Laws 1969, c. 319, § 2, emerg. eff. May 7, 1969.  Amended by Laws 1970, c. 202, § 2, emerg. eff. April 14, 1970; Laws 1979, c. 47, § 10, emerg. eff. April 9, 1979.

§201406.  Approval of claims.

The Chief Justice of the Supreme Court may authorize the Administrative Director to approve claims that the Chief Justice may approve.

Added by Laws 1969, c. 319, § 3, emerg. eff. May 7, 1969.

§20-1501.  State Board of Examiners of Certified Shorthand Reporters.

There is hereby re-created, to continue until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 of Title 74 of the Oklahoma Statutes, the State Board of Examiners of Certified Shorthand Reporters which shall consist of five (5) members, all of whom shall be certified shorthand reporters.  The members shall be persons who have been, for at least five (5) years prior to their appointment to the Board, residents of this state and certified shorthand reporters.  All members shall be appointed by the Chief Justice of the Supreme Court and shall serve in staggered terms, each for a period of five (5) years except for the initial appointees.  No member may serve more than one term in succession.  The Board shall elect from its membership a chairman and a secretary.  Three members shall constitute a quorum.  The Board may adopt a seal for its official use.  All actions of the Board shall be supervised by the Supreme Court and be subject to approval by the Court.

Added by Laws 1970, c. 257, § 1, operative April 13, 1970.  Amended by Laws 1978, c. 228, § 4, eff. July 1, 1978; Laws 1984, c. 105, § 1, emerg. eff. April 9, 1984; Laws 1992, c. 1, § 2, emerg. eff. March 10, 1992; Laws 1992, c. 128, § 1, emerg. eff. April 27, 1992; Laws 1994, c. 130, § 1, eff. Jan. 1, 1996; Laws 1996, c. 53, § 1, eff. Nov. 1, 1996; Laws 2002, c. 176, § 1.

§20-1502.  Duties of Board.

A.  The State Board of Examiners of Certified Shorthand Reporters shall:

1.  Conduct preliminary investigations to determine the qualifications of applicants seeking to attain the status of certified shorthand reporters;

2.  Conduct at least once a year, at a place and time to be published by ample notice as directed by the Supreme Court, an examination of those persons who seek to attain the status of certified shorthand reporter.  The Board may also give examinations for a certificate of proficiency and for a certificate of merit;

3.  Recommend to the Supreme Court for official enrollment as certified shorthand reporters those persons who, on their examination, have established the requisite proficiency as set forth in Section 1503 of this title;

4.  Conduct proceedings, on reasonable notice, the object of which is to recommend to the Supreme Court the suspension, cancellation, revocation or reinstatement of the enrollment of a certified or licensed shorthand reporter or of the status of any acting shorthand reporter, regular or temporary, on the following grounds:

a. a final conviction of a criminal offense which indicates a clear and rational likelihood that the reporter will not properly discharge the responsibilities of persons licensed under this act or Section 106.3B of this title,

b. misrepresentation in obtaining licensure,

c. any violation of or noncompliance with any rule or directive of the Supreme Court,

d. fraud, gross incompetence, or gross or habitual neglect of duty,

e. engaging in the practice of shorthand reporting using a method for which the reporter is not certified,

f. engaging in the practice of shorthand reporting while certification is suspended,

g. nonpayment of renewal dues,

h. failure to annually complete at least four (4) hours of continuing education approved by the State Board of Examiners of Certified Shorthand Reporters, or

i. a violation of Section 1 of this act;

5.  Adopt, with the approval of the Supreme Court, examination standards and rules governing enrollment, discipline, suspension, cancellation and revocation proceedings and any other matter within the Board's cognizance; and

6.  Keep a current roll of certified shorthand reporters and a file on all disciplined certified shorthand reporters, official or unofficial, regular or temporary.

B.  In all hearings or investigations on revocation, cancellation or suspension of enrollment, each Board member shall be empowered to administer oaths and affirmations, subpoena witnesses, and take evidence anywhere in the state, after giving reasonable notice to the party whose status is sought to be affected.

Added by Laws 1970, c. 257, § 2, operative April 13, 1970.  Amended by Laws 1978, c. 228, § 5, eff. July 1, 1978; Laws 1980, c. 290, § 2, eff. Oct. 1, 1980; Laws 1994, c. 130, § 2, eff. Jan. 1, 1996; Laws 1998, c. 311, § 2, eff. Nov. 1, 1998; Laws 1999, c. 237, § 1, eff. Nov. 1, 1999; Laws 2001, c. 80, § 2, eff. Nov. 1, 2001.

§20-1503.  Examination for certification - Types of certification.

A.  Every applicant who seeks to be examined for enrollment as a certified shorthand reporter shall prove to the satisfaction of the State Board of Examiners of Certified Shorthand Reporters that he or she:

1.  Is of legal age;

2.  Meets the requisite standards of ethical fitness; and

3.  Has at least a high school education or its equivalent.

B.  The examination for certification in one or more authorized methods of shorthand reporting consists of two parts, designated Part 1 and Part 2 as follows:

1.  Part 1 consists of the test as authorized by the Supreme Court consisting of the following requirements: demonstrated proficiency in reporting testimony and proceedings at a speed of not more than two hundred (200) words per minute in taking a questionandanswer type dictation and at a speed of not more than one hundred eighty (180) words per minute in taking literary materials which shall be designed to test the ability of an applicant to accurately prepare a transcript of testimony and proceedings that is reasonably free from spelling errors.  The Board may not increase or decrease such minimum speed requirement, by rule or otherwise; and

2.  Part 2 is the Oklahoma Written Knowledge test which consists of not less than twenty-five multiple choice questions relating to Oklahoma law and court rules, duties of certified shorthand reporters, and general court procedure.  The examination shall be approved by the Supreme Court.  A person who has tested with the Board and successfully completed the written knowledge portion of the examination shall be allowed to retain the credit for that portion for two (2) years from the date passed, and shall not be required to retake that portion during the two-year period.

C.  An applicant who is academically dishonest when taking any authorized examination is disqualified and may not take the examination again until two (2) years have elapsed from the date of the examination at which the applicant was disqualified.

D.  A certification issued under this section must be for one or more of the following methods of shorthand reporting:

1.  Written shorthand;

2.  Machine shorthand; or

3.  Any other method of shorthand reporting authorized by the Supreme Court.

E.  No person may engage in shorthand reporting in this state unless the person is a licensed or certified shorthand reporter or otherwise authorized by law or the Supreme Court.

Added by Laws 1970, c. 257, § 3, operative April 13, 1970.  Amended by Laws 1978, c. 228, § 6, eff. July 1, 1978; Laws 1992, c. 1, § 3, emerg. eff. March 10, 1992; Laws 1994, c. 130, § 3, eff. Jan. 1, 1996; Laws 1995, c. 338, § 18, eff. Jan. 1, 1996; Laws 2003, c. 183, § 2, eff. Nov. 1, 2003; Laws 2005, c. 66, § 2, eff. Nov. 1, 2005.

§20-1503.1.  Continuing education.

A.  Every certified shorthand reporter and every court reporter temporarily employed by the district court, Workers' Compensation Court, or Corporation Commission shall annually complete at least four (4) hours of continuing education approved by the State Board of Examiners of Certified Shorthand Reporters.  Included in the four-hour minimum requirement for every official shorthand reporter and every court reporter temporarily employed by the district court, Workers' Compensation Court, or Corporation Commission at least one (1) hour shall relate to Oklahoma court rules and procedures.  All four (4) hours of continuing education shall be approved by the State Board of Examiners of Certified Shorthand Reporters.

B.  A certified shorthand reporter or court reporter is exempt from the requirements of subsection A of this section if the reporter verifies under oath to the State Board of Examiners of Certified Shorthand Reporters that he or she:

1.  Has attained the age of sixty-five (65) before or during the calendar year for which the reporter seeks an exemption;

2.  Is a member of the armed forces on full-time active duty during the entire calendar year for which the reporter seeks an exemption; or

3.  Has provided written verification by a licensed physician that a medical condition has prevented the court reporter from working in such capacity and completing continuing education for the calendar year for which the reporter seeks an exemption.

Added by Laws 1998, c. 311, § 3, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 237, § 2, eff. Nov. 1, 1999; Laws 2003, c. 183, § 3, eff. Nov. 1, 2003; Laws 2004, c. 293, § 4, eff. Nov. 1, 2004.

§20-1504.  Repealed by Laws 1994, c. 130, § 5, eff. Jan. 1, 1996.

§20-1505.  Licenses from other states - National certification.

A person holding a license from another state which is deemed by the State Board of Examiners of Certified Shorthand Reporters to be equivalent to that of an Oklahoma certified shorthand reporter, or holding current national certification as a shorthand reporter, or holding both an equivalent license from another state and national certification, may be enrolled without examination as an Oklahoma certified shorthand reporter upon satisfying the Board that the credentials of the applicant are in proper order and that the person is a resident of Oklahoma.

Added by Laws 1970, c. 257, § 5, operative April 13, 1970.  Amended by Laws 2005, c. 66, § 3, eff. Nov. 1, 2005.

§201506.  Fees.

The State Board of Examiners of Certified Shorthand Reporters shall annually set and publish a fee schedule with approval of the Supreme Court.

Added by Laws 1970, c. 257, § 6, operative April 13, 1970.  Amended by Laws 1978, c. 228, § 7, eff. July 1, 1978; Laws 1980, c. 290, § 3, eff. Oct. 1, 1980; Laws 1989, c. 204, § 2, eff. Nov. 1, 1989; Laws 1992, c. 1, § 4, emerg. eff. March 10, 1992; Laws 1994, c. 130, § 4, eff. Jan. 1, 1996.

§20-1507.  Deposit of fees - Withdrawals.

All fees authorized to be charged shall be paid to the Clerk of the Supreme Court who shall deposit them in the State Judicial Revolving Fund.  The Chief Justice shall be authorized to draw against the Supreme Court Revolving Fund such amounts as are lawfully claimed by the Board for its necessary supplies and expenses.  When performing essential duties each Board member shall be entitled to his actual expenses and shall receive, in addition thereto, the sum of Fifty Dollars ($50.00) for each full day of service or a fraction thereof for less than a day's service.

Added by Laws 1970, c. 257, § 7, operative April 13, 1970.  Amended by Laws 1989, c. 204, § 3, eff. Nov. 1, 1989; Laws 1994, c. 225, § 11, eff. July 1, 1994; Laws 2004, c. 443, § 8, eff. July 1, 2004.

§201508.  Metal seals  Use of abbreviations  Powers of certified reporters.

Every person enrolled as a certified shorthand reporter shall be entitled to use the abbreviation C.S.R. after his name and shall receive from the Board, without additional charge, a metal seal with his name and the words "Oklahoma Certified Shorthand Reporter".  Every person enrolled as a licensed shorthand reporter shall be entitled to use the abbreviation L.S.R. after his name and shall receive from the Board, without additional charge, a metal seal with his name and the words "Oklahoma Licensed Shorthand Reporter".  Court reporters holding a temporary certificate shall not be allowed the use of a seal.  The determination of the format and construction of the seal shall rest with the Supreme Court of the State of Oklahoma.  The Oklahoma Supreme Court shall determine the procedures to be used in the distribution of all shorthand reporter seals.  Certified shorthand reporters shall be authorized to issue affidavits in respect to their regular duties, to subpoena witnesses for depositions, administer oaths and affirmations with authority equal to that of a notary public, and to take depositions or other sworn statements.  Licensed shorthand reporters shall have the same authority while employed as official court reporters.

Added by Laws 1970, c. 257, § 8, operative April 13, 1970.  Amended by Laws 1989, c. 204, § 4, eff. Nov. 1, 1989; Laws 1992, c. 1, § 5, emerg. eff. March 10, 1992.

§20-1512.  Videotape transcripts.

The Supreme Court is authorized to establish a pilot project for use of videotape equipment in courtrooms for production of videotape records for transcripts where court reporters are not available, if the Supreme Court has funds available that can be used for this purpose.  The Administrative Office of the Courts shall promulgate rules for the use of video equipment in courtrooms.  Rules for use of video equipment in courtrooms must have the approval of the Supreme Court.

Added by Laws 1997, c. 239, § 7, eff. July 1, 1997.

§20-1513.  Prohibited acts - Penalties.

A.  A court reporter or owner of a court reporting firm shall not:

1.  Enter into any contract or relationship that compromises the impartiality of court reporters or that may result in the appearance that the impartiality of a court reporter has been compromised;

2.  Enter into a blanket contract, other than with a court or governmental agency, under which the court reporter or owner of a court reporting firm agrees to perform all court reporting services in two or more cases at a rate of compensation fixed in the contract;

3.  Enter into a contract that requires a court reporter to provide any service that is not available to all parties to an action; or

4.  Enter into a contract that gives or appears to give an exclusive advantage to any party to an action.

B.  A violation of this section shall be grounds for the State Board of Examiners of Certified Shorthand Reporters to refuse to renew the enrollment of a certified or licensed court reporter.  A willful violation of this section shall be grounds for the Board to suspend, cancel, or revoke the enrollment of a certified or licensed court reporter.

Added by Laws 2001, c. 80, § 1, eff. Nov. 1, 2001.

§20-1601.  Short title.

Short Title.  This act may be cited as the Revised Uniform Certification of Questions of Law Act.

Added by Laws 1973, c. 22, § 1, operative July 1, 1973.  Amended by Laws 1997, c. 61, § 1, eff. Nov. 1, 1997.

§20-1601.1.  Definitions.

Definitions.  As used in this act:

1.  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States; and

2.  "Tribe" means a tribe, band, or village of native Americans which is recognized by federal law or formally acknowledged by a state.

Added by Laws 1997, c. 61, § 2, eff. Nov. 1, 1997.

§20-1601.2.  Power to certify.

Power to Certify.  The Supreme Court or the Court of Criminal Appeals of this state, on the motion of a party to pending litigation or on its own motion, may certify a question of law to the highest court of another state, or of a federally recognized Indian tribal government, or of Canada, a Canadian province or territory, Mexico, or a Mexican state if:

1.  The pending litigation involves a question to be decided under the law of the other jurisdiction;

2.  The answer to the question may be determinative of an issue in the pending litigation; and

3.  The question is one for which an answer is not provided by a controlling appellate decision, constitutional provision, or statute of the other jurisdiction.

Added by Laws 1973, c. 22, § 9, operative July 1, 1973.  Amended by Laws 1991, c. 28, § 3, eff. Sept. 1, 1991; Laws 1997, c. 61, § 10, eff. Nov. 1, 1997.  Renumbered from § 1609 of this title by Laws 1997, c. 61, § 14, eff. Nov. 1, 1997.

§20-1602.  Power to answer.

Power to Answer.  The Supreme Court and the Court of Criminal Appeals may answer a question of law certified to it by a court of the United States, or by an appellate court of another state, or of a federally recognized Indian tribal government, or of Canada, a Canadian province or territory, Mexico, or a Mexican state, if the answer may be determinative of an issue in pending litigation in the certifying court and there is no controlling decision of the Supreme Court or Court of Criminal Appeals, constitutional provision, or statute of this state.

Added by Laws 1973, c. 22, § 2, operative July 1, 1973.  Amended by Laws 1991, c. 28, § 1, eff. Sept. 1, 1991; Laws 1997, c. 61, § 3, eff. Nov. 1, 1997.

§20-1602.1.  Power to reformulate question.

Power to Reformulate Question.  The Supreme Court of this state may reformulate a question of law certified to it.

Added by Laws 1997, c. 61, § 4, eff. Nov. 1, 1997.

§20-1603.  Repealed by Laws 1997, c. 61, § 16, eff. Nov. 1, 1997.

§20-1603.1.  Certification order - Record.

Certification Order - Record.  The court certifying a question of law to the Supreme Court or Court of Criminal Appeals of this state shall issue a certification order and forward it to the Supreme Court or Court of Criminal Appeals of this state.  Before responding to a certified question, the Supreme Court or Court of Criminal Appeals of this state may require the certifying court to deliver all or part of its record to the Supreme Court or Court of Criminal Appeals of this state.

Added by Laws 1997, c. 61, § 5, eff. Nov. 1, 1997.

§20-1604.  Contents of certification order.

Contents of Certification Order.  A.  A certification order must contain:

1.  The question of law to be answered;

2.  The facts relevant to the question, showing fully the nature of the controversy out of which the question arose;

3.  A statement acknowledging that the Supreme Court or Court of Criminal Appeals of this state, acting as the receiving court, may reformulate the question; and

4.  The names and addresses of counsel of record and parties appearing without counsel.

B.  If the parties cannot agree upon a statement of facts, the certifying court must determine the relevant facts and state them as a part of its certification order.

Added by Laws 1973, c. 22, § 4, operative July 1, 1973.  Amended by Laws 1997, c. 61, § 6, eff. Nov. 1, 1997.

§20-1604.1.  Notice - Response.

Notice - Response.  The Supreme Court or Court of Criminal Appeals of this state, acting as a receiving court, shall notify the certifying court of acceptance or rejection of the question and, in accordance with notions of comity and fairness, respond to an accepted certified question as soon as practicable.

Added by Laws 1997, c. 61, § 7, eff. Nov. 1, 1997.

§20-1604.2.  Procedures.

Procedures.  After the Supreme Court or Court of Criminal Appeals of this state has accepted a certified question, proceedings shall be governed by the rules of the court.  The procedures for certification from this state to a receiving court are those provided in the rules and statutes of the receiving forum.

Added by Laws 1973, c. 22, § 10, operative July 1, 1973.  Amended by Laws 1997, c. 61, § 11, eff. Nov. 1, 1997.  Renumbered from § 1610 of this title by Laws 1997, c. 61, § 15, eff. Nov. 1, 1997.

§20-1604.3.  Opinion.

Opinion.  The Supreme Court or Court of Criminal Appeals of this state shall state in a written opinion the law answering the certified question and shall send a copy of the opinion to the certifying court, counsel of record, and parties appearing without counsel.

Added by Laws 1973, c. 22, § 8, operative July 1, 1973.  Amended by Laws 1997, c. 61, § 9, eff. Nov. 1, 1997.  Renumbered from § 1608 of this title by Laws 1997, c. 61, § 13, eff. Nov. 1, 1997.

§20-1605.  Repealed by Laws 1997, c. 61, § 16, eff. Nov. 1, 1997.

§20-1606.  Costs of certification.

Costs of Certification.  Fees and costs shall be the same as in civil appeals docketed before the Supreme Court and shall be equally divided between the parties unless otherwise ordered by the certifying court.

Added by Laws 1973, c. 22, § 6, operative July 1, 1973.  Amended by Laws 1997, c. 61, § 8, eff. Nov. 1, 1997.

§20-1607.  Repealed by Laws 1997, c. 61, § 16, eff. Nov. 1, 1997.

§20-1608.  Renumbered as § 1604.3 of this title by Laws 1997, c. 61, § 13, eff. Nov. 1, 1997.

§20-1609.  Renumbered as § 1601.2 of this title by Laws 1997, c. 61, § 14, eff. Nov. 1, 1997.

§20-1610.  Renumbered as § 1604.2 of this title by Laws 1997, c. 61, § 15, eff. Nov. 1, 1997.

§20-1611.  Uniformity of application and construction.

Uniformity of Application and Construction.  This act shall be applied and construed to effectuate its general purpose to make uniform the law of those states which enact it.

Added by Laws 1973, c. 22, § 11, operative July 1, 1973.  Amended by Laws 1997, c. 61, § 12, eff. Nov. 1, 1997.

§201651.  Public policy.

It is hereby declared to be the public policy of this state:

1.  To afford a means for efficiently and impartially investigating complaints by any person concerning the conduct of persons occupying positions subject to the jurisdiction of the Court on the Judiciary;

2.  To provide an agency which can determine whether such complaints should:

a. be made the subject of action before the Court on the Judiciary for the purpose of removal, reprimand, or admonition, or

b. be dismissed;

3.  To provide means for procuring necessary information to enable the agency to perform its functions, including the power to issue and enforce subpoenas to testify or to produce tangible evidentiary materials; and

4.  To better the administration of justice in this state through the means enumerated in Sections 1651 through 1662 of this title.

Added by Laws 1974, c. 251, § 1, emerg. eff. May 23, 1974.  Amended by Laws 1997, c. 239, § 9, eff. July 1, 1997; Laws 1998, c. 368, § 1, eff. July 1, 1998; Laws 1999, c. 423, § 1, emerg. eff. June 10, 1999.

§20-1652.  Council on Judicial Complaints.

A.  The Council on Judicial Complaints is an agency in the Executive Department.

B.  The Council shall not be subject to the provisions of the Oklahoma Sunset Law.

C.  The Council shall not be subject to the provisions of the Oklahoma Open Meeting Act when conducting, discussing, or deliberating any matter relating to a complaint received or filed with the Council.

D.  The Council shall be subject to the provisions of the Oklahoma Open Records Act to the extent provided in paragraph 2 of Section 24A.3 of Title 51 of the Oklahoma Statutes.

E.  1.  Employees of the Council shall be in the unclassified service for the purposes of the Oklahoma Personnel Act.

2.  Employees shall be members of the Oklahoma Public Employees Retirement System and shall be eligible to participate in employee benefit programs administered by the Oklahoma State and Education Employees Group Insurance Board.

3.  Any person who is employed by the Council who is a state employee at the time he or she is hired by the Council shall retain and continue to accrue all state employee benefits without a break in service.

F.  The Council shall not be subject to the provisions of the Records Management Act nor to the rules of the Archives and Records Commission.

Added by Laws 1974, c. 251, § 2, emerg. eff. May 23, 1974.  Amended by Laws 1998, c. 368, § 2, eff. July 1, 1998; Laws 1999, c. 423, § 2, emerg. eff. June 10, 1999.

§20-1653.  Membership.

A.  The Council on Judicial Complaints shall consist of three (3) members, only two of whom shall be members of the Bar of the State of Oklahoma and only two of whom shall constitute a quorum.  One member shall be appointed by the President Pro Tempore of the Senate; one member shall be appointed by the Speaker of the House of Representatives; and one member shall be appointed by the President of the Oklahoma Bar Association.

B.  Members of the Council, during their terms of office, shall not be eligible for election or appointment to the Judicial Nominating Commission.

Added by Laws 1974, c. 251, § 3, emerg. eff. May 23, 1974.  Amended by Laws 1975, c. 115, § 1, emerg. eff. May 9, 1975; Laws 1999, c. 423, § 3, emerg. eff. June 10, 1999.

§201654.  Tenure.

Of the members first appointed to the Council on Judicial Complaints, one shall serve for three (3) years and until a successor shall be appointed and qualified; one shall serve for four (4) years and until a successor shall be appointed and qualified; and one shall serve for five (5) years and until a successor shall be appointed and qualified.  The respective terms of the first members shall be determined by lot at the first meeting of the Council, and the results thereof shall be certified to the Secretary of State and to the appointing authority for each individual member.  Thereafter, each appointee shall serve for a term of five (5) years and until a successor is selected and qualified.  No person shall be eligible to serve more than two terms on the Council.

Added by Laws 1974, c. 251, § 4, emerg. eff. May 23, 1974.  Amended by Laws 1979, c. 29, § 2; Laws 1998, c. 368, § 3, eff. July 1, 1998.

§20-1655.  Administrative Director.

There is created the position of Administrative Director to the Council on Judicial Complaints who shall be a state employee hired by the Council.  The Administrative Director shall receive and file all complaints received concerning the conduct of persons occupying positions in the judicial department of the government and subject to the jurisdiction of the Court on the Judiciary.  The Administrative Director shall notify the members of the Council of each complaint filed with the Director.  The Administrative Director shall attend all meetings and hearings of the Council, keep its records, prepare reports required by statute, approve claims for payment as directed by the chair, and perform other tasks as the Council shall direct.

Added by Laws 1974, c. 251, § 5, emerg. eff. May 23, 1974.  Amended by Laws 1992, c. 338, § 2, eff. July 1, 1992; Laws 1998, c. 368, § 4, eff. July 1, 1998; Laws 1999, c. 423, § 4, emerg. eff. June 10, 1999.

§20-1656.  Oath - Officers - Rules - Reports.

A.  The members of the Council on Judicial Complaints shall qualify by taking the constitutional oath of office.

B.  The Council shall elect a chair and vice-chair.  The chair and vice-chair shall serve for terms of office set by the Council, not to exceed their terms as members of the Council.

C.  The Council shall adopt rules pursuant to the Administrative Procedures Act.

D.  The Council shall provide to the President Pro Tempore of the Senate and the Speaker of the House of Representatives quarterly reports of the number of judicial complaints filed, dismissed, and referred for further disciplinary action.

Added by Laws 1974, c. 251, § 6, emerg. eff. May 23, 1974.  Amended by Laws 1998, c. 368, § 5, eff. July 1, 1998; Laws 1999, c. 423, § 5, emerg. eff. June 10, 1999.

§20-1657.  Compensation - Travel expenses.

The members of the Council on Judicial Complaints shall receive for their services the sum of Thirty-five Dollars ($35.00) for each day, or fraction thereof, of attendance at its session or other official business of the Council, and reimbursement for travel expenses pursuant to the State Travel Reimbursement Act.

Added by Laws 1974, c. 251, § 7, emerg. eff. May 23, 1974.  Amended by Laws 1998, c. 368, § 6, eff. July 1, 1998; Laws 2000, c. 412, § 15, eff. July 1, 2000.

§20-1658.  Investigation of complaints.

A.  The Council on Judicial Complaints shall promptly investigate all complaints received by it, and shall determine the proper disposition thereof, as provided in Sections 1651 through 1661 of this title.

B.  The Council shall have power to hold hearings, administer oaths or affirmations, receive testimony and other evidence, and issue and serve or cause to be served subpoenas requiring testimony or the production of books, records, papers or other tangible evidence.

C.  1.  Subject to funding limitations provided by law, the Council, as needed, may retain, by contract, a court reporter and, as needed, may retain an attorney by contract with either the Office of the Attorney General or other counsel.

2.  No person acting as counsel to the Council on Judicial Complaints shall be eligible for election or appointment to the Judicial Nominating Commission during the term of his or her employment or contract for services.

D.  The Council is hereby authorized to require in aid of its investigatory functions the services of the Oklahoma State Bureau of Investigation as provided for in Section 150.34 of Title 74 of the Oklahoma Statutes or of any governmentally supported investigatory agency or, upon authorization of the Board of Governors of the Oklahoma Bar Association, of the services of the Oklahoma Bar Association.

E.  In the event of contemptuous refusal to obey its lawful orders, the Council may take steps necessary to maintain order in its session; as to contempts not affecting the maintenance of order, it shall certify the matter to the Chief Justice of the Supreme Court, which shall assign the case for trial and appropriate disposition to a judge of a district court.  In a contempt proceeding in district court, the counsel for the Council on Judicial Complaints shall act as prosecutor against the alleged contemnor.

F.  1.  All proceedings under this section shall be held in secrecy to the same extent as proceedings before a grand jury.

2.  A complainant or a witness appearing before the Council who reveals or causes to be revealed to the public any information about a proposed or pending judicial complaint shall be subject to a fine not to exceed One Thousand Dollars ($1,000.00).  The Council on Judicial Complaints shall promulgate rules pursuant to the Administrative Procedures Act governing proceedings under this subsection.

3.  In addition to the fine provided for in paragraph 2 of this subsection, any judicial officer who reveals or causes to be revealed any information about a proposed or pending judicial complaint shall be subject to public reprimand by the Court on the Judiciary.

Added by Laws 1974, c. 251, § 8, emerg. eff. May 23, 1974.  Amended by Laws 1997, c. 239, § 10, eff. July 1, 1997; Laws 1998, c. 368, § 7, eff. July 1, 1998; Laws 1999, c. 423, § 6, emerg. eff. June 10, 1999.

§201659.  Filing of petition invoking jurisdiction of Court on the Judiciary.

In the event the Council on Judicial Complaints finds that the complaint should be made the subject of proceedings before the Court on the Judiciary, it shall forward all papers concerning the same, together with its findings, to either the Supreme Court or the Chief Justice thereof, the Governor, the Attorney General, the Executive Secretary of the Oklahoma Bar Association, or the House of Representatives, who shall promptly file a petition invoking the jurisdiction of the trial division of the Court on the Judiciary in accordance with subsection (a) of Section 4 of Article 7-A of the Constitution of Oklahoma; provided, however, filing by the Executive Secretary of the Oklahoma Bar Association shall be at the direction of the majority of the members of the Executive Council or by resolution of the House of Delegates of the Oklahoma Bar Association.  Thereafter, the matter shall proceed in accordance with the applicable constitutional provisions, statutes, and rules of the Court on the Judiciary.

Added by Laws 1974, c. 251, § 9, emerg. eff. May 23, 1974.  Amended by Laws 1998, c. 368, § 8, eff. July 1, 1998; Laws 1999, c. 423, § 7, emerg. eff. June 10, 1999.

§201660.  Expenses.

All expenses of the Council on Judicial Complaints shall be approved by the chair of the Council on Judicial Complaints, by the Council on Judicial Complaints upon a majority vote of its members, or by the Administrative Director as directed by the chair.

Added by Laws 1974, c. 251, § 10, emerg. eff. May 23, 1974.  Amended by Laws 1994, c. 225, § 12, eff. July 1, 1994; Laws 1998, c. 368, § 9, eff. July 1, 1998; Laws 1999, c. 423, § 8, emerg. eff. June 10, 1999.

§201661.  Disqualification of council member.

If, in any matter pending before the Council, a council member is disqualified to act for a reason that would disqualify a judicial officer from sitting in a matter, the Council may proceed to consider the matter, if a quorum is present, or may certify to the officer having the appointment of that member, who shall thereupon immediately appoint a special member to sit in that case, only.  If the appointing officer makes no appointment within ten (10) days after the mailing of the certification of disqualification to the appointing officer, the Council shall appoint a special member.

Added by Laws 1974, c. 251, § 11, emerg. eff. May 23, 1974.  Amended by Laws 1999, c. 423, § 9, emerg. eff. June 10, 1999.

§20-1662.  Office supplies - Transfer of office materials.

A.  The Council on Judicial Complaints may rent office space from the Oklahoma Bar Association or shall be assigned office space by the Department of Central Services pursuant to Section 94 of Title 74 of the Oklahoma Statutes.

B.  All records, furnishings, equipment, and supplies of the Supreme Court used by the Council on Judicial Complaints are hereby transferred to the Council on Judicial Complaints.

Added by Laws 1998, c. 368, § 10, eff. July 1, 1998.

§20-1701.  State Board of Examiners of Certified Courtroom Interpreters.

A.  There is hereby created the State Board of Examiners of Certified Courtroom Interpreters which shall consist of five (5) members, four of whom shall be certified courtroom interpreters and at least one of whom shall be a qualified interpreter as defined in Section 2408 of Title 63 of the Oklahoma Statutes, at least one of whom shall be certified in Spanish, and at least one of whom shall be certified in Vietnamese.  The Board shall also consist of one member who shall be a licensed attorney or judge and who shall not be required to be a certified courtroom interpreter or translator.  The members shall be persons who have been, for at least two (2) years prior to their appointment to the Board, residents of this state and, except for the attorney or judge member, certified courtroom interpreters.  All members shall be appointed by the Chief Justice of the Supreme Court and shall serve in staggered terms, each for a period of five (5) years except for the initial appointees who shall serve terms pursuant to subsection B of this section.  No member may serve more than two terms in succession.  The Board shall elect from its membership a chair and a secretary.  Three members shall constitute a quorum.  The Board may adopt a seal for its official use.  All actions of the Board shall be supervised by the Supreme Court and be subjected to approval by the Court.  All members shall be required to maintain their certification during their time on the Board.

B.  The initial members of the Board shall serve as follows:

1.  The members constituting the initial Board under this act shall be certified as a courtroom interpreter or translator in another state or under the federal system until obtaining, during their first year of service, certification in this state; and

2.  The initial appointees shall serve for staggered terms:  one member shall serve for one (1) year, one member shall serve for two (2) years, one member shall serve for three (3) years, one member shall serve for four (4) years, and one member shall serve for five (5) years.  Thereafter, all terms shall be for five (5) years.

Added by Laws 2005, c. 427, § 1, eff. Nov. 1, 2005.

§20-1702.  Duties and powers of Board.

A.  The State Board of Examiners of Certified Courtroom Interpreters shall:

1.  Determine and establish levels of interpreter or translator certifications and specialization certificates to meet the needs of a variety of court proceedings, as the Board deems necessary and appropriate;

2.  Conduct preliminary investigations to determine the qualifications of applicants seeking to attain the status of certified courtroom interpreter or translator;

3.  Conduct at least once a year, at a place and time to be published by reasonable notice as directed by the Supreme Court, an examination of those persons who seek to attain the status of certified courtroom interpreter or translator, or contract for such examination.  The Board shall also include an examination of interpreter or translator ethics as a condition of attaining the status of certified courtroom interpreter or translator;

4.  Recommend to the Supreme Court for official enrollment as certified courtroom interpreter or translator those persons who, on their examination, have established the requisite proficiency as set forth in Section 3 of this act;

5.  Conduct proceedings, on reasonable notice, the object of which are to recommend to the Supreme Court the suspension, cancellation, revocation, or reinstatement of the enrollment of a certified courtroom interpreter or translator or of the status of any acting courtroom interpreter or translator, regular or provisional, on the following grounds:

a. a final conviction of a criminal offense involving moral turpitude,

b. misrepresentation in obtaining licensure,

c. any violation of or noncompliance with any rule or directive of the Supreme Court,

d. fraud, gross incompetence, or gross or habitual neglect of duty,

e. engaging in the practice of courtroom interpreting or translating using a method for which the interpreter or translator is not certified,

f. engaging in the practice of courtroom interpreting or translating while certification is suspended,

g. nonpayment of renewal dues, or

h. failure to annually complete at least eight (8) hours of continuing education approved by the State Board of Examiners of Courtroom Interpreters;

6.  Adopt, with the approval of the Supreme Court, examination standards and rules governing enrollment, discipline, suspension, cancellation, and revocation proceedings and any other matter within the Board's cognizance; and

7.  Keep a current roll of certified courtroom interpreters and a file on all disciplined certified courtroom interpreters, official or unofficial, regular or provisional.

B.  In all hearings or investigations on revocation, cancellation, or suspension of enrollment, each Board member shall be empowered to administer oaths or affirmations, subpoena witnesses, and take evidence anywhere in the state, after giving reasonable notice to the party whose status is sought to be affected.

Added by Laws 2005, c. 427, § 2, eff. Nov. 1, 2005.

§20-1703.  Application for certification - Examination - Certified methods of interpreting or translating.

A.  Every applicant who seeks to be examined for enrollment as a certified courtroom interpreter or translator shall prove to the satisfaction of the State Board of Examiners of Courtroom Interpreters that he or she:

1.  Is of legal age;

2.  Meets the requisite standards of ethical fitness as established by the Board pursuant to the recommendation of the State Ethics Commission; and

3.  Has at least a high school education or its equivalent.

B.  The examination for certification for the level for which applied in one or more authorized methods or languages of courtroom interpreting or translating shall consist of three parts, designated as Part 1, Part 2, and Part 3 as follows:

1.  Part 1 consists of proof of having passed the Oklahoma Courtroom Interpreter Examination for the level for which the individual has applied or an equivalent test as authorized by the Supreme Court consisting of the following requirements:  demonstrated proficiency in interpreting or translating from the source language to the target language at a level of at least eighty percent (80%) proficiency, and demonstrated proficiency in interpreting or translating from the target language to the source language at a level of at least eighty percent (80%) proficiency.  This test shall include legal terminology and shall involve scenarios related to courtroom interpreting or translating such as opening statements, closing arguments, witness examinations, and evidence translation;

2.  Part 2 consists of a written exam of not less than twenty-five multiple choice questions relating to the ethical responsibilities of courtroom interpreters; and

3.  Part 3 is the Oklahoma Written Knowledge Test for Courtroom Interpreters which consists of not less than twenty-five multiple choice questions relating to Oklahoma law and court rules, duties of courtroom interpreters, and general court procedure.  The examination shall be approved by the Supreme Court.  A person who has tested with the Board and successfully completed the written knowledge portion of the examination shall be allowed to retain the credit for that portion for one (1) year from the date passed, and shall not be required to retake that portion during the one-year period.

C.  An applicant who is academically dishonest when taking any authorized examination is disqualified and may not take the examination again until five (5) years have elapsed from the date of the examination at which the applicant is disqualified.

D.  A certification issued under this section must be for one or more of the following methods of courtroom interpreting or translating:

1.  Translation of written text;

2.  Interpretation of spoken words; or

3.  Any other method of interpreting or translating authorized by the Supreme Court.

E.  Effective January 1, 2006, no person may engage in courtroom interpreting or translating unless the person is a certified courtroom interpreter or translator; provided, however, nothing shall preclude the Board from issuing provisional certificates pursuant to its rules.

Added by Laws 2005, c. 427, § 3, eff. Nov. 1, 2005.

§20-1704.  Continuing education - Exemptions.

A.  Every certified courtroom interpreter or translator and every courtroom interpreter or translator temporarily employed by a court of competent jurisdiction shall annually complete at least eight (8) hours of continuing education approved by the State Board of Examiners of Courtroom Interpreters, which shall include at least two (2) hours which relate to Oklahoma court rules and procedures.

B.  A certified courtroom interpreter or translator is exempt from the requirement of subsection A of this section if the interpreter or translator verifies under oath to the State Board of Examiners of Certified Courtroom Interpreters that such person:

1.  Is a member of the armed forces on full-time active duty during the entire calendar year for which the interpreter or translator seeks an exemption; or

2.  Has provided written verification by a licensed physician that a medical condition has prevented the court interpreter or translator from working in such capacity and completing continuing education for the calendar year for which the interpreter or translator seeks an exemption.

Added by Laws 2005, c. 427, § 4, eff. Nov. 1, 2005.

§20-1705.  Certification from other states.

A person holding a license from another state which is deemed by the State Board of Examiners of Certified Courtroom Interpreters to be equivalent to that of an Oklahoma certified courtroom interpreter or translator may be enrolled without examination as an Oklahoma certified courtroom interpreter or translator upon payment of fees established by the Board, satisfying the Board that such person's credentials are in proper order and that he or she is a resident of Oklahoma.  The court may utilize a person certified in another state to serve as an interpreter or translator for a particular case provided such person has registered in accordance with the rules of the Board.

Added by Laws 2005, c. 427, § 5, eff. Nov. 1, 2005.

§20-1706.  Certification from other national entities.

A person holding a license from a national entity which is deemed by the State Board of Examiners of Certified Courtroom Interpreters to be equivalent to that of an Oklahoma certified courtroom interpreter or translator may be enrolled without examination as an Oklahoma certified courtroom interpreter or translator upon satisfying the Board that such person's credentials are in proper order and that he or she is a resident of Oklahoma.

Added by Laws 2005, c. 427, § 6, eff. Nov. 1, 2005.

§20-1707.  Fees.

A.  The State Board of Examiners of Certified Courtroom Interpreters shall annually set and publish a fee schedule with approval of the Supreme Court.

B.  All fees authorized to be charged shall be paid to the Clerk of the Supreme Court who shall deposit such fees in the State Judicial Fund.  The Chief Justice shall be authorized to draw against the Supreme Court Revolving Fund such amounts as are lawfully claimed by the Board for its necessary supplies and expenses.  When performing essential duties, each Board member shall be entitled to such member's expenses pursuant to the State Travel Reimbursement Act and shall receive, in addition thereto, the sum of One Hundred Dollars ($100.00) for each full day of service or a fraction thereof for less than a day's service or any other amount that is established by the Legislature.

Added by Laws 2005, c. 427, § 7, eff. Nov. 1, 2005.

§20-1708.  Use of C.C.I. abbreviation.

Every person enrolled as a certified courtroom interpreter or translator shall be entitled to use the abbreviation C.C.I. after his or her name.  Courtroom interpreters holding a provisional certification shall not be allowed the use of the abbreviation.  Certified courtroom interpreters shall be authorized to interpret or translate all proceedings related to the case to which he or she has been assigned.

Added by Laws 2005, c. 427, § 8, eff. Nov. 1, 2005.

§20-1709.  Conflicts of interest.

A.  A courtroom interpreter or translator or owner of a courtroom interpreter or translator firm shall not enter into any contract or relationship that compromises the impartiality of courtroom interpreters or that may result in the appearance that the impartiality of a courtroom interpreter or translator has been compromised.

B.  A violation of this section shall be grounds for the State Board of Examiners of Courtroom Interpreters to refuse to renew the enrollment of a certified courtroom interpreter or translator.  A willful violation of this section shall be grounds for the Board to suspend, cancel, or revoke the enrollment of a certified courtroom interpreter or translator.

Added by Laws 2005, c. 427, § 9, eff. Nov. 1, 2005.

§20-1710.  Good cause for services of non-certified persons.

When good cause is shown and the court has determined that it would not be practical, within a reasonable time frame, to secure the services of an individual certified under this act, the court may utilize the services of a non-certified person.  For purposes of this section, "good cause" means that due to the nature of the hearing, and time being of the essence, the securing of a certified interpreter or translator would not be possible due to the time, distance, or availability of a certified interpreter or translator.  The court shall make a specific finding as to the good cause for the emergency circumstances.  In addition, the non-certified person shall have reasonably demonstrated to the court and the parties such person's proficiency for the purposes of that hearing.  It is also mandatory that the proceedings are audio taped, and in the event of deaf or hard of hearing individuals, audio and video taped.  The recording shall be labeled and remain an official part of the record.

Added by Laws 2005, c. 427, § 10, eff. Nov. 1, 2005.

§203001.1.  Setting aside judgment on ground of misdirection of jury or error in pleading or procedure.

No judgment shall be set aside or new trial granted by any appellate court of this state in any case, civil or criminal, on the ground of misdirection of the jury or for error in any matter of pleading or procedure, unless it is the opinion of the reviewing court that the error complained of has probably resulted in a miscarriage of justice, or constitutes a substantial violation of a constitutional or statutory right.

Added by Laws 1980, c. 9, § 1.

§203002.  Designation of parties to appeals  Position in caption.

The designation of parties in the caption of any cause appealed to the Supreme Court or the Court of Criminal Appeals shall correspond with the sequence in which the designation of the parties appeared in the trial court case.

Added by Laws 1971, c. 263, § 1, eff. Oct. 1, 1971.

§20-3003.  Persons subject to order restricting right to vote - Notification of secretary of county election board.

A.  The clerk of the district court shall notify the secretary of the county election board of the name of each person who is the subject of an order by the district court restricting, limiting, suspending, or otherwise altering their right to vote.

B.  The clerk of the district court shall notify the secretary of the county election board of the name of each person whose right to vote has been reinstated or otherwise modified.

Added by Laws 1994, c. 343, § 19, eff. Sept. 1, 1994.

§20-3004.  Electronic filing of documents.

The Supreme Court is authorized to provide for electronic filing of documents in the Supreme Court and the district courts.  The Administrative Office of the Courts shall promulgate rules for the filing of documents transmitted by electronic device.  Rules for electronic filing must have the approval of the Supreme Court.

Added by Laws 1997, c. 239, § 2, eff. July 1, 1997.



Title 21. — Crimes and Punishments

OKLAHOMA STATUTES

TITLE 21.

CRIMES AND PUNISHMENTS

_____

§211.  Title of code.

This chapter shall be known as the penal code of the State of Oklahoma.

R.L.1910, § 2082.

§212.  Criminal acts are only those prescribed  "This code" defined.

No act or omission shall be deemed criminal or punishable except as prescribed or authorized by this code.  The words "this code" as used in the "penal code" shall be construed to mean "Statutes of this State."

R.L.1910, § 2083.

§213.  Crime and public offense defined.

A crime or public offense is an act or omission forbidden by law, and to which is annexed, upon conviction, either of the following punishments:

1.  Death;

2.  Imprisonment;

3.  Fine;

4.  Removal from office; or

5.  Disqualification to hold and enjoy any office of honor, trust, or profit, under this state.

R.L. 1910, § 2084.  Amended by Laws 1997, c. 133, § 10, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 1, eff. July 1, 1999.

§214.  Crimes classified.

Crimes are divided into:

1. Felonies;

2. Misdemeanors.

R.L.1910, § 2085.

§21-5.  Felony defined.

A felony is a crime which is, or may be, punishable with death, or by imprisonment in the penitentiary.

R.L. 1910, § 2086.  Amended by Laws 1997, c. 133, § 11, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 2, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 11 from July 1, 1998, to July 1, 1999.

§216.  Misdemeanor defined.

Every other crime is a misdemeanor.

R.L.1910, § 2087. R.L.1910, § 2087.

§217.  Objects of penal code.

This title specifies the classes of persons who are deemed capable of crimes, and liable to punishment therefor.  This title defines the nature of various crimes and prescribes the kind and measure of punishment to be inflicted for each.  The manner of prosecuting and convicting criminals is regulated by the code of criminal procedure.

R.L. 1910, § 2088.  Amended by Laws 1997, c. 133, § 12, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 3, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 12 from July 1, 1998, to July 1, 1999.

§218.  Conviction must precede punishment.

The punishments prescribed by this chapter can be inflicted only upon a legal conviction in a court having jurisdiction.

R.L.1910, § 2090.

§219.  Punishment of felonies.

Except in cases where a different punishment is prescribed by this title, or by some existing provision of law, every offense declared to be a felony is punishable by a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the State Penitentiary not exceeding two (2) years, or by both such fine and imprisonment.

R.L. 1910, § 2090.  Amended by Laws 1997, c. 133, § 13, eff. July 1, 1999; Laws 1998, 1st Ex.Sess., c. 2, § 1, emerg. eff. June 19, 1998; Laws 1999, 1st Ex.Sess., c. 5, § 4, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 13 from July 1, 1998, to July 1, 1999.

§2110.  Punishment of misdemeanor.

Except in cases where a different punishment is prescribed by this chapter or by some existing provisions of law, every offense declared to be a misdemeanor is punishable by imprisonment in the county jail not exceeding one year or by a fine not exceeding five hundred dollars, or both such fine and imprisonment.

R.L.1910, § 2091.

§2111.  Special provisions as governing  Acts punishable in different ways  Acts not otherwise punishable by imprisonment.

A.  If there be in any other provision of the laws of this state a provision making any specific act or omission criminal and providing the punishment therefor, and there be in this title any provision or section making the same act or omission a criminal offense or prescribing the punishment therefor, that offense and the punishment thereof, shall be governed by the special provisions made in relation thereto, and not by the provisions of this title.  But an act or omission which is made punishable in different ways by different provisions of this title may be punished under any of such provisions, except that in cases specified in Section 434 of this act or Section 54 of this title, the punishments therein prescribed are substituted for those prescribed for a first offense, but in no case can a criminal act or omission be punished under more than one section of law; and an acquittal or conviction and sentence under one section of law, bars the prosecution for the same act or omission under any other section of law.

B.  Provided, however, notwithstanding any provision of law to the contrary, any offense, including traffic offenses, in violation of the laws of this state which is not otherwise punishable by a term of imprisonment or confinement shall be punishable by a term of imprisonment not to exceed one day in the discretion of the court, in addition to any fine prescribed by law.

R.L. 1910, § 2092.  Amended by Laws 1970, c. 199, § 1; Laws 1987, c. 226, § 1, operative July 1, 1987; Laws 1997, c. 133, § 14, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 5, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 14 from July 1, 1998, to July 1, 1999.

§21-12.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-12.1.  Required service of minimum percentage of sentence - Effective date.

A person committing a felony offense listed in Section 30 of this act on or after March 1, 2000, and convicted of the offense shall serve not less than eighty-five percent (85%) of the sentence of imprisonment imposed within the Department of Corrections.  Such person shall not be eligible for parole consideration prior to serving eighty-five percent (85%) of the sentence imposed and such person shall not be eligible for earned credits or any other type of credits which have the effect of reducing the length of the sentence to less than eighty-five percent (85%) of the sentence imposed.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 29, eff. July 1, 1999.

§21-13.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-13.1.  Required service of minimum percentage of sentence - Offenses specified.

Persons convicted of:

1.  First degree murder as defined in Section 701.9 of this title;

2.  Second degree murder as defined by Section 701.8 of this title;

3.  Manslaughter in the first degree as defined by Section 711 of this title;

4.  Poisoning with intent to kill as defined by Section 651 of this title;

5.  Shooting with intent to kill, use of a vehicle to facilitate use of a firearm, crossbow or other weapon, assault, battery, or assault and battery with a deadly weapon or by other means likely to produce death or great bodily harm, as defined by Section 652 of this title;

6.  Assault with intent to kill as defined by Section 653 of this title;

7.  Conjoint robbery as defined by Section 800 of this title;

8.  Robbery with a dangerous weapon as defined in Section 801 of this title;

9.  First degree robbery as defined in Section 797 of this title;

10.  First degree rape as defined in Section 1115 of this title;

11.  First degree arson as defined in Section 1401 of this title;

12.  First degree burglary as defined in Section 1436 of this title;

13.  Bombing as defined in Section 1767.1 of this title;

14.  Any crime against a child provided for in Section 7115 of Title 10 of the Oklahoma Statutes;

15.  Forcible sodomy as defined in Section 888 of this title;

16.  Child pornography as defined in Section 1021.2, 1021.3 or 1024.1 of this title;

17.  Child prostitution as defined in Section 1030 of this title;

18.  Lewd molestation of a child as defined in Section 1123 of this title; or

19.  Abuse of a vulnerable adult as defined in Section 10-103 of Title 43A of the Oklahoma Statutes who is a resident of a nursing facility,

shall be required to serve not less than eighty-five percent (85%) of any sentence of imprisonment imposed by the judicial system prior to becoming eligible for consideration for parole.  Persons convicted of these offenses shall not be eligible for earned credits or any other type of credits which have the effect of reducing the length of the sentence to less than eighty-five percent (85%) of the sentence imposed.

Added by Laws 1999, 1st Ex. Sess., c. 4, § 30, eff. July 1, 1999.  Amended by Laws 2000, c. 291, § 2, eff. Nov. 1, 2000; Laws 2001, c. 437, § 2, eff. July 1, 2001; Laws 2002, c. 22, § 7, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 428, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§21-14.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-15.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-16.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-17.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-18.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-19.  Uniform reporting system to be used by criminal and juvenile justice information systems.

For purposes of any crime specified by the criminal code of this title or any provision of the law in this state, all criminal and juvenile justice information systems shall adopt and use the uniform reporting standard created and published by the Oklahoma Criminal Justice Resource Center as provided by Section 1 of this act.  The uniform reporting standard shall insure the accurate reporting of all criminal and juvenile delinquency information relating to arrests, charges, custody records, dispositions, and any other information record purporting to identify a criminal or juvenile delinquency history record or information to be maintained by any criminal or juvenile justice information system within this state.  Every district court, criminal justice agency, and juvenile delinquency agency of this state is hereby directed to comply with and use the uniform reporting standard for reporting and maintaining all criminal justice information systems of this state.

Added by Laws 2001, c. 122, § 2, eff. July 1, 2001.

§21-20.1.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-20.2.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-20.3.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21-20.4.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§2121.  Prohibited act a misdemeanor, when.

Where the performance of an act is prohibited by any statute, and no penalty for the violation of such statute is imposed in any statute, the doing of such act is a misdemeanor.

R.L.1910, § 2792.

§2122.  Gross injuries  Grossly disturbing peace  Openly outraging public decency  Injurious acts not expressly forbidden.

Every person who willfully and wrongfully commits any act which grossly injures the person or property of another, or which grossly disturbs the public peace or health, or which openly outrages public decency, and is injurious to public morals, although no punishment is expressly prescribed therefor by this code, is guilty of a misdemeanor.

R.L.1910, § 2793.

§21-23.  Repealed by Laws 1970, c. 199, § 2.

§2124.  Acts punishable under foreign laws.

An act or omission declared punishable by this chapter, is not less so because it is also punishable under the laws of another State, government or country, unless the contrary is expressly declared in this chapter.

R.L.1910, § 2795.

§21-25.  Repealed by Laws 1986, c. 178, § 1, eff. Nov. 1, 1986.

§2126.  Contempts, criminal acts which are also punishable as.

A criminal act is not the less punishable as a crime because it is also declared to be punishable as a contempt.

R.L.1910, § 2797.

§2127.  Mitigation of punishment.

Where it is made to appear at the time of passing sentence upon a person convicted, that such person has already paid a fine or suffered an imprisonment for the act which he stands convicted, under an order adjudging it a contempt, the court authorized to pass sentence may mitigate the punishment to be imposed, in its discretion.

R.L.1910, § 2798.

§2128.  Aiding in a misdemeanor.

Whenever an act is declared a misdemeanor, and no punishment for counseling or aiding in the commission of such act is expressly prescribed by law, every person who counsels or aids another in the commission of such act, is guilty of a misdemeanor, and punishable in the same manner as the principal offender.

R.L.1910, § 2799.

§2129.  Sending letter  When complete  Place of prosecution.

In the various cases in which the sending of a letter is made criminal by this chapter, the offense is deemed complete from the time when such letter is deposited in any post office or any other place, or delivered to any person with intent that it shall be forwarded.  And the party may be indicted and tried in any county wherein such letter is so deposited or delivered, or in which it shall be received by the person to whom it is addressed.

R.L.1910, § 2800.

§2130.  Failure to perform duty.

No person is punishable for an omission to perform an act, where such act has been performed by another person acting in his behalf, and competent by law to perform it.

R.L.1910, § 2801.

§2141.  Conviction for attempt not permitted where crime is perpetrated.

No person can be convicted of an attempt to commit a crime when it appears that the crime intended or attempted was perpetrated by such person in pursuance of such attempt.

R.L.1910, § 2802.

§2142.  Attempts to commit crimes  Punishment.

Every person who attempts to commit any crime, and in such attempt does any act toward the commission of such crime, but fails, or is prevented or intercepted in the perpetration thereof, is punishable, where no provision is made by law for the punishment of such attempt, as follows:

1.  If the offense so attempted be punishable by imprisonment in  the penitentiary for four (4) years or more, or by imprisonment in a county jail, the person guilty of such attempt is punishable by  imprisonment in the penitentiary, or in a county jail, as the case may be, for a term not exceeding one-half (1/2) the longest term of imprisonment prescribed upon a conviction for the offense so attempted.

2.  If the offense so attempted be punishable by imprisonment in the penitentiary for any time less than four (4) years, the person guilty of such attempt is punishable by imprisonment in a county jail for not more than one (1) year.

3.  If the offense so attempted be punishable by a fine, the offender convicted of such attempt is punishable by a fine not exceeding one-half (1/2) the largest fine which may be imposed upon a conviction of the offense so attempted.

4.  If the offense so attempted be punishable by imprisonment and by a fine, the offender convicted of such attempt may be punished by both imprisonment and fine, not exceeding one-half (1/2) the longest term of imprisonment and the fine not exceeding one-half (1/2) the largest fine which may be imposed upon a conviction for the offense so attempted.

R.L. 1910, § 2803.  Amended by Laws 1997, c. 133, § 21, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 10, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 21 from July 1, 1998, to July 1, 1999.

§2143.  Unsuccessful attempt  Another crime committed.

The last two sections do not protect a person who in attempting unsuccessfully to commit a crime, accomplishes the commission of another and different crime, whether greater or less in guilt, from suffering the punishment prescribed by law for the crime committed.

R.L.1910, § 2804.

§21-44.  Attempt defined.

A person is guilty of an attempt to commit a crime if, acting with the kind of culpability otherwise required for commission of the crime, he:

(a) purposely engages in conduct which would constitute the crime if the attendant circumstances were as he believes them to be; or,

(b) when causing a particular result in an element of the crime, does anything with the purpose of causing or with the belief that it will cause such result, without further conduct on his part.

Added by Laws 1965, c. 220, § 1.

§21-51.  Repealed by Laws 1998, c. 133, § 602, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 602 from July 1, 1998, to July 1, 1999.

§21-51.1.  Second and subsequent offenses after conviction of offense punishable by imprisonment in the State Penitentiary.

A.  Except as otherwise provided in the Elderly and Incapacitated Victim's Protection Program and Section 3 of this act, every person who, having been convicted of any offense punishable by imprisonment in the State Penitentiary, commits any crime after such conviction, within ten (10) years of the date following the completion of the execution of the sentence, and against whom the District Attorney seeks to enhance punishment pursuant to this section of law, is punishable therefor as follows:

1.  If the offense for which the person is subsequently convicted is an offense enumerated in Section 571 of Title 57 of the Oklahoma Statutes and the offense is punishable by imprisonment in the State Penitentiary for a term exceeding five (5) years, such person is punishable by imprisonment in the State Penitentiary for a term in the range of ten (10) years to life imprisonment.

2.  If the offense of which such person is subsequently convicted is such that upon a first conviction an offender would be punishable by imprisonment in the State Penitentiary for any term exceeding five (5) years, such person is punishable by imprisonment in the State Penitentiary for a term in the range of twice the minimum term for a first time offender to life imprisonment.  If the subsequent felony offense does not carry a minimum sentence as a first time offender, such person is punishable by imprisonment in the State Penitentiary for a term in the range of two (2) years to life imprisonment.

3.  If such subsequent offense is such that upon a first conviction the offender would be punishable by imprisonment in the State Penitentiary for five (5) years, or any less term, then the person convicted of such subsequent offense is punishable by imprisonment in the State Penitentiary for a term not exceeding ten (10) years.

4.  If such subsequent conviction is for petit larceny, the person convicted of such subsequent offense is punishable by imprisonment in the State Penitentiary for a term not exceeding five (5) years.

B.  Every person who, having been twice convicted of felony offenses, commits a subsequent felony offense which is an offense enumerated in Section 571 of Title 57 of the Oklahoma Statutes, within ten (10) years of the date following the completion of the execution of the sentence, and against whom the District Attorney seeks to enhance punishment pursuant to this section of law, is punishable by imprisonment in the State Penitentiary for a term in the range of twenty (20) years to life imprisonment.  Felony offenses relied upon shall not have arisen out of the same transaction or occurrence or series of events closely related in time and location.  Nothing in this section shall abrogate or affect the punishment by death in all crimes now or hereafter made punishable by death.

C.  Every person who, having been twice convicted of felony offenses, commits a subsequent felony offense within ten (10) years of the date following the completion of the execution of the sentence, and against whom the District Attorney seeks to enhance punishment pursuant to this section of law, is punishable by imprisonment in the State Penitentiary for a term in the range of three times the minimum term for a first time offender to life imprisonment.  If the subsequent felony offense does not carry a minimum sentence as a first time offender, the person is punishable by imprisonment in the State Penitentiary for a term in the range of four (4) years to life imprisonment.  Felony offenses relied upon shall not have arisen out of the same transaction or occurrence or series of events closely related in time and location.  Nothing in this section shall abrogate or affect the punishment by death in all crimes now or hereafter made punishable by death.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 434, eff. July 1, 1999.  Amended by Laws 2001, c. 437, § 3, eff. July 1, 2001; Laws 2002, c. 455, § 1, emerg. eff. June 5, 2002.

§21-51.1a.  Second offense of rape in the first degree, forcible sodomy, lewd molestation or sexual abuse of a child.

Any person convicted of rape in the first degree, forcible sodomy, lewd molestation or sexual abuse of a child after having been convicted of either rape in the first degree, forcible sodomy, lewd molestation or sexual abuse of a child shall be sentenced to life without parole.

Added by Laws 2002, c. 455, § 3, emerg. eff. June 5, 2002.

§21-51.2.  Second and subsequent offenses 10 years after completion of sentence.

Except as provided in Section 3 of this act, no person shall be sentenced as a second and subsequent offender under Section 51.1 of this title, or any other section of the Oklahoma Statutes, when a period of ten (10) years has elapsed since the completion of the sentence imposed on the former conviction; provided, said person has not, in the meantime, been convicted of a misdemeanor involving moral turpitude or a felony.  Nothing in this section shall prohibit the use of a prior conviction for physical or sexually related child abuse as a prior conviction for second and subsequent offender purposes if the person is presently charged with a felony crime involving physical or sexually related child abuse.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 435, eff. July 1, 1999.  Amended by Laws 2000, c. 245, § 2, eff. Nov. 1, 2000; Laws 2002, c. 455, § 2, emerg. eff. June 5, 2002.

§21-51.3.  Second and subsequent offenses after conviction of petit larceny, or attempt to commit offense punishable by imprisonment in the State Penitentiary.

Every person who, having been convicted of petit larceny, or of an attempt to commit an offense which if perpetrated, would be punishable by imprisonment in the State Penitentiary, commits any crime after such conviction, is punishable as follows:

1.  If such subsequent offense is such that upon a first conviction the offender would be punishable by imprisonment in the State Penitentiary for life, such person is punishable by imprisonment in such prison for life.

2.  If such subsequent offense is such that upon a first conviction the offender would be punishable by imprisonment in the State Penitentiary for any term less than for life, such person is punishable by imprisonment in such prison for the longest term prescribed upon a conviction for such first offense.

3.  If such subsequent conviction is for petit larceny, or for any attempt to commit an offense, which, if perpetrated, would be punishable by imprisonment in the State Penitentiary, then such person is punishable by imprisonment in such prison for a term not exceeding five (5) years.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 436, eff. July 1, 1999.

§21-51A.  Repealed by Laws 1998, c. 133, § 602, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 602 from July 1, 1998, to July 1, 1999.

§21-52.  Repealed by Laws 1998, c. 133, § 602, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 602 from July 1, 1998, to July 1, 1999.

§2153.  Attempt to conceal death of child  Felony on subsequent conviction.

Every woman who, having been convicted of endeavoring to conceal the birth of an issue of her body, which, if born alive, would be a bastard, or the death of any such issue under the age of two (2) years, subsequently to such conviction endeavors to conceal any such birth or death of issue of her body, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years and not less than two (2) years.

R.L. 1910, § 2807.  Amended by Laws 1997, c. 133, § 153, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 73, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 153 from July 1, 1998, to July 1, 1999.

§2154.  When first conviction was foreign.

Every person who has been convicted in any other state, government or country of an offense which, if committed within this state, would be punishable by the laws of this state by imprisonment in the penitentiary, is punishable for any subsequent crime committed within this state, in the manner prescribed in Section 434, 435 or 436 of this act, and to the same extent as if such first conviction had taken place in a court of this state.

R.L. 1910, § 2808.  Amended by Laws 1997, c. 133, § 15, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 6, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 15 from July 1, 1998, to July 1, 1999.

§21-61.  Repealed by Laws 1979, c. 135, § 7, emerg. eff. May 3, 1979.

§2161.1.  Sentences to be served in order received by penal institution  Concurrent sentences  Credit for good conduct.

When any person is convicted of two (2) or more crimes in the same proceeding or court or in different proceedings or courts, and the judgment and sentence for each conviction arrives at a state penal institution on different dates, the sentence which is first received at the institution shall commence and be followed by those sentences which are subsequently received at the institution, in the order in which they are received by the institution, regardless of the order in which the judgments and sentences were rendered by the respective courts, unless a judgment and sentence provides that it is to run concurrently with another judgment and sentence.  This section shall not affect the credits allowed under Section 138 of Title 57.

Laws 1979, c. 135, § 1, emerg. eff. May 3, 1979; Laws 1980, c. 222, § 1, emerg. eff. May 30, 1980.

§2161.2.  Sentences to run concurrent with federal court or another state's court sentence.

When a defendant is sentenced in an Oklahoma state court and is also under sentence from a federal court or another state's court, the court may direct that custody of the defendant be relinquished to the federal or another state's authorities and that such Oklahoma state court sentences as are imposed may run concurrently with the federal or another state's sentence imposed.

Laws 1979, c. 135, § 2, emerg. eff. May 3, 1979; Laws 1980, c. 222, § 2, emerg. eff. May 30, 1980.

§2161.3.  Parole  Revocation  Relinquishment of custody.

When a defendant is on parole from a sentence rendered by an Oklahoma state court and is also under sentence from a federal court or another state's court, the Governor may revoke the defendant's parole and direct that custody of the defendant be relinquished to the federal or another state's authorities and that such parole revocation may run concurrently with the federal or another state's sentence which has been imposed.  The Governor may also order that a parole revocation run concurrently with any other sentence rendered by an Oklahoma state court.

Amended by Laws 1988, c. 141, § 1, eff. Nov. 1, 1988.

§2161.4.  Suspended sentence  Revocation  Relinquishment of custody.

When a defendant has received a suspended sentence from an Oklahoma state court and is also under sentence from a federal court or another state's court, the court may revoke the suspended sentence and direct that custody of the defendant be relinquished to the federal or another state's authorities and that the sentence may run concurrently with the federal or other state's sentence which has been imposed.

Laws 1979, c. 135, § 4, emerg. eff. May 3, 1979; Laws 1980, c. 222, § 4, emerg. eff. May 30, 1980.

§2161.5.  Return to State to complete sentence.

Provided, that, after a defendant has been transferred to another jurisdiction pursuant to the provisions of this act, if any sentence remains to be served in the State of Oklahoma, such defendant shall be returned by the sentencing court to the State of Oklahoma to complete his sentence.

Laws 1979, c. 135, § 5, emerg. eff. May 3, 1979; Laws 1980, c. 222, § 5, emerg. eff. May 30, 1980.

§21-62.  Repealed by Laws 1998, c. 133, § 602, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 602 from July 1, 1998, to July 1, 1999.

§21-62.1.  Imprisonment where no maximum.

Whenever any person is declared punishable for a crime by imprisonment in the penitentiary for a term not less than any specified number of years, and no limit to the duration of such imprisonment is declared, the court authorized to pronounce judgment upon such conviction may, in its discretion, sentence such offender to imprisonment during the natural life of the offender, or for any number of years not less than such as are prescribed.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 437, eff. July 1, 1999.

§21-63.  Repealed by Laws 1978, c. 74, § 1.

§2164.  Imposition of fine in addition to imprisonment.

A.  Upon a conviction for any misdemeanor punishable by imprisonment in any jail, in relation to which no fine is prescribed by law, the court or a jury may impose a fine on the offender not exceeding One Thousand Dollars ($1,000.00) in addition to the imprisonment prescribed.

B.  Upon a conviction for any felony punishable by imprisonment in any jail or prison, in relation to which no fine is prescribed by law, the court or a jury may impose a fine on the offender not exceeding Ten Thousand Dollars ($10,000.00) in addition to the imprisonment prescribed.

R.L. 1910, § 2812.  Amended by Laws 1983, c. 75, § 1, emerg. eff. April 29, 1983; Laws 1993, c. 51, § 1, eff. Sept. 1, 1993; Laws 1997, c. 133, § 16, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 7, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 16 from July 1, 1998, to July 1, 1999.

§21-65.  Civil rights suspended.

A sentence of imprisonment under the Department of Corrections suspends all the civil rights of the person so sentenced, except the right to make employment contracts, during confinement under said sentence, subject to the approval of the Director of the Department of Corrections, when this benefits the vocational training or release preparation of the prisoner, and forfeits all public offices, and all private trusts, authority or power, during the term of such imprisonment.  Provided however, such persons during confinement shall not be eligible to receive benefits under the unemployment compensation law.

R.L. 1910, § 2813; Laws 1976, c. 163, § 2, emerg. eff. June 1, 1976.

§21-66.  Repealed by Laws 1976, c. 163, § 7, emerg. eff. June 1, 1976.

§2167.  Person of convict protected.

The person of a convict sentenced to imprisonment in the State Prison is under the protection of the law, and any injury to his person, not authorized by law, is punishable in the same manner as if he was not convicted or sentenced.

R.L.1910, § 2815.

§2168.  Conviction does not work forfeiture.

No conviction of any person for crime works any forfeiture of any property, except in the cases of any outlawry for treason, and other cases in which a forfeiture is expressly imposed by law.

R.L.1910, § 2816.

§2181.  Testimony  Privilege of witnesses and perjury.

The various sections of this Chapter which declare that evidence obtained upon the examination of a person as a witness shall not be received against him in any criminal proceeding, do not forbid such evidence being proved against such person upon any proceedings founded upon a charge of perjury committed in such examination.

R.L.1910, § 2817.

§21-91.  Terms to have meanings specified unless different meaning appears.

Wherever the terms mentioned in the following sections are employed in this title, they are deemed to be employed in the senses hereafter affixed to them, except where a different sense plainly appears.

R.L. 1910, § 2818.  Amended by Laws 1997, c. 43, § 1, emerg. eff. April 7, 1997.

§2192.  Willfully defined.

The term "willfully" when applied to the intent with which an act is done or omitted, implies simply a purpose or willingness to commit the act or the omission referred to.  It does not require any intent to violate law, or to injure another, or to acquire any advantage.

R.L.1910, § 2819.

§2193.  Negligent  Negligence.

The terms "neglect," "negligence," "negligent" and "negligently," when so employed, import a want of such attention to the nature or probable consequences of the act or omission as a prudent man ordinarily bestows in acting in his own concerns.

R.L.1910, § 2820.

§2194.  Corruptly.

The term "corruptly" when so employed, imports a wrongful design to acquire some pecuniary or other advantage to the person guilty of the act or omission referred to.

R.L.1910, § 2821.

§2195.  Malice  Maliciously.

The terms "malice" and "maliciously," when so employed, import a wish to vex, annoy or injure another person, established either by proof or presumption of law.

R.L.1910, § 2822.

§2196.  Knowingly.

The term "knowingly," when so applied, imports only a knowledge that the facts exist which bring the act or omission within the provisions of this code.  It does not require any knowledge of the unlawfulness of such act or omission.

R.L.1910, § 2823.

§2197.  Bribe.

The term "bribe" signifies any money, goods, right in action, property, thing of value or advantage, present or prospective, or any promise or undertaking, asked, given or accepted, with a corrupt intent to influence unlawfully the person to whom it is given, in his action, vote or opinion, in any public or official capacity.

R.L.1910, § 2824.

§2198.  Vessel.

The word "vessel," when used with reference to shipping, includes ships of all kinds, steamboats, and steamships, canal boats, and every structure adapted to be navigated from place to place.

R.L.1910, § 2825.

§21-99.  Peace officers.

The term "peace officer" means any sheriff, police officer, federal law enforcement officer, or any other law enforcement officer whose duty it is to enforce and preserve the public peace.

Every United States Marshal, Marshals Service deputy or other federal law enforcement officer who is employed full-time as a law enforcement officer by the federal government, who is authorized by federal law to conduct any investigation of, and make any arrest for, any offense in violation of federal law shall have the same authority, and be empowered to act, as peace officers within the State of Oklahoma in rendering assistance to any law enforcement officer in an emergency, or at the request of any officer, and to arrest any person committing any offense in violation of the laws of this state.

R.L. 1910, § 2826.  Amended by Laws 1995, c. 240, § 3, emerg. eff. May 24, 1995; Laws 1997, c. 43, § 2, emerg. eff. April 7, 1997.

§21-99a.  Authority of peace officers.

Subject to subparagraph C of this section in addition to any other powers vested by law, a peace officer of the State of Oklahoma as used in this section may enforce the criminal laws of this state throughout the territorial bounds of this state, under the following circumstances:

1.  In response to an emergency involving an immediate threat to human life or property;

2.  Upon the prior consent of the head of a state law enforcement agency, the sheriff or the chief of police in whose investigatory or territorial jurisdiction the exercise of the powers occurs;

3.  In response to a request for assistance pursuant to a mutual law enforcement assistance agreement with the agency of investigatory or territorial jurisdiction;

4.  In response to the request for assistance by a peace officer with investigatory or territorial jurisdiction; or

5.  While the officer is transporting a prisoner.

B.  While serving as peace officers of the State of Oklahoma and rendering assistance under the circumstances enumerated above, peace officers shall have the same powers and duties as though employed by and shall be deemed to be acting within the scope of authority of the law enforcement agency in whose or under whose investigatory or territorial jurisdiction they are serving.  Salaries, insurance and other benefits shall not be the responsibility of a law enforcement agency that is not the employing agency for the officer.

C.  A municipal peace officer may exercise authority provided by this section only if the officer acts pursuant to policies and procedures adopted by the municipal governing body.

Added by Laws 1997, c. 43, § 3, emerg. eff. April 7, 1997.

§21100.  Signature.

The term "signature" includes any name, mark or sign, written with the intent to authenticate any instrument or writing.

R.L.1910, § 2827.

§21101.  Writing includes printing.

The term "writing" includes printing.

R.L.1910, § 2828.

§21102.  Real property.

The term "real property" includes every estate, interest and right in lands, tenements and hereditaments.

R.L.1910, § 2829.

§21103.  Personal property.

The term "personal property" includes every description of money, goods, chattels, effects, evidences of right in action, and written instruments by which any pecuniary obligation, right or title to property, real or personal, is created or acknowledged, transferred, increased, defeated, discharged or diminished.

R.L.1910, § 2830.

§21104.  Property defined.

The term "property" includes both real and personal property.

R.L.1910, § 2831.

§21105.  Person defined.

The word "person" includes corporations, as well as natural persons.

R.L.1910, § 2832.

§21106.  Person as designating party whose property may be subject of offense.

Where the term "person" is used in this chapter to designate the party whose property may be the subject of any offense, it includes this state, any other state, government or country which may lawfully own any property within this state, and all public and private corporations or joint associations, as well as individuals.

R.L.1910, § 2833.

§21107.  Singular includes plural.

The singular number includes the plural, and the plural the singular.

R.L.1910, § 2834.

§21108.  Gender.

Words used in the masculine gender comprehend as well the feminine and neuter.

R.L.1910, § 2835.

§21109.  Present tense.

Words used in the present tense include the future, but exclude the past.

R.L.1910, § 2836.

§21110.  Intent to defraud.

Whenever, by any of the provisions of this chapter, an intent to defraud is required in order to constitute any offense, it is sufficient if an intent appears to defraud any person, association or body politic or corporate whatever.

R.L.1910, § 2837.

§21131.  Civil remedies not affected.

The omission to specify or affirm in this chapter, any liability to any damages, penalty, forfeiture or other remedy, imposed by law, and allowed to be recovered or enforced in any civil action or proceeding, for any act or omission declared punishable herein, does not affect any right to recover or enforce the same.

R.L.1910, § 2838.

§21132.  Proceeding to impeach or remove.

The omission to specify or affirm in this chapter, any ground of forfeiture of a public office or other trust or special authority conferred by law, to impeach, remove, depose or suspend any public officer or other person holding any trust, appointment or other special authority conferred by law, does not affect such forfeiture or power, or any proceeding authorized by law to carry into effect such impeachment, removal, deposition or suspension.

R.L.1910, § 2839.

§21133.  Military punishment  Contempt  Apprentices, Bastards, etc.

This chapter, does not affect any power conferred by law upon any court martial or other military authority or officer to impose or inflict punishment upon offenders; nor any power conferred by law upon any public body, tribunal, or officer, to impose or inflict punishment for a contempt; nor any provisions of the laws relating to apprentices, bastards, disorderly persons, Indians and vagrants.

R.L.1910, § 2840.

§21141.  Payment into school fund.

All fines, forfeitures and pecuniary penalties prescribed as a punishment by any of the provisions of this chapter, when collected, shall be paid into the treasury and credited to the school fund of the county where such fines are collected.

R.L.1910, § 2841.

§21142.1.  Intent of Legislature.

It is the intent of the Legislature to provide a method of compensating and assisting those persons who become victims of criminal acts and who suffer physical or psychological injury or death who are either within this state or who are residents of this state who become victims, as defined in Section 142.3 of this title, in states that have no crime victims compensation program.  It is the further intent of the Legislature that district attorney offices shall provide services to victims of crime, as provided by law, and to assist in completing victim compensation claims pursuant to this act.  To this end, it is the further intent of the Legislature to provide compensation in the amount of expenses actually incurred as a direct result of the criminal acts of other persons.

Added by Laws 1981, c. 93, § 1.  Amended by Laws 1989, c. 348, § 7, eff. Nov. 1, 1989; Laws 1999, c. 177, § 1, eff. July 1, 1999; Laws 2001, c. 369, § 1, eff. July 1, 2001.

§21142.2.  Short title.

This act shall be known and may be cited as the "Oklahoma Crime Victims Compensation Act".

Laws 1981, c. 93, § 2.

§21-142.3.  Definitions.

As used in the Oklahoma Crime Victims Compensation Act, Section 142.1 et seq. of this title:

1.  "Allowable expense" means:

a. charges incurred for needed products, services and accommodations, including, but not limited to, medical care, wage loss, rehabilitation, rehabilitative occupational training and other remedial treatment and care,

b. any reasonable expenses related to the funeral, cremation or burial,

c. reasonable costs for counseling family members of a homicide victim, and

d. reasonable costs associated with homicide crime scene cleanup;

2.  "Board" means the Crime Victims Compensation Board created by Section 142.4 of this title;

3.  "Claimant" means any of the following persons applying for compensation under the Crime Victims Compensation Act:

a. a victim,

b. a dependent of a victim who has died because of criminally injurious conduct, or

c. a person authorized to act on behalf of any of the persons enumerated in subparagraphs a and b of this paragraph;

4.  "Collateral source" means a source of benefits or advantages for economic loss for which the claimant would otherwise be eligible to receive compensation under this act, and which the claimant has received, or which is readily available to the claimant, from any one or more of the following:

a. the offender,

b. the government of the United States or any agency thereof, in the form of benefits, such as social security, Medicare and Medicaid, a state or any of its political subdivisions or an instrumentality or two or more states, unless the law providing for the benefits or advantages makes them excessive or secondary to benefits under this act,

c. state-required temporary nonoccupational disability insurance,

d. workers' compensation,

e. wage continuation programs of any employer,

f. a contract providing prepaid hospital and other health care services or benefits for disability,

g. a contract providing prepaid burial expenses or benefits, or

h. proceeds of any contract of insurance payable to the claimant for loss which the victim sustained because of the criminally injurious conduct, except:

(1) life insurance proceeds or uninsured motorist proceeds in an amount of Fifty Thousand Dollars ($50,000.00) or less shall not be considered a collateral source when computing loss of support, and

(2) life insurance proceeds and proceeds from personal uninsured motorist coverage of any amount shall not be considered a collateral source for computing burial expenses;

5. a. "Criminally injurious conduct" means a misdemeanor or felony which occurs or is attempted in this state, or against a resident of this state in a state that does not have an eligible crime victims compensation program as such term is defined in the federal Victims of Crime Act of 1984, Public Law 98-473, that results in bodily injury, threat of bodily injury or death to a victim which:

(1) may be punishable by fine, imprisonment or death, or

(2) if the act is committed by a child, could result in such child being adjudicated a delinquent child.

b. Such term shall not include acts arising out of the negligent maintenance or use of a motor vehicle unless:

(1) the vehicle was operated or driven by the offender while under the influence of alcohol, with a blood alcohol level in excess of the legal limit, or while under the influence of any other intoxicating substance,

(2) the vehicle was operated or driven by the offender with the intent to injure or kill the victim or in a manner imminently dangerous to another person and evincing a depraved mind, although without any premeditated design to injure or effect the death of any particular person, or

(3) the offense involved willful, malicious or felonious failure to stop after being involved in a personal injury accident to avoid detection or prosecution, provided the victim of the accident was a pedestrian or was operating a vehicle moved solely by human power or a mobility device at the time of contact.

c. "Criminally injurious conduct" shall include an act of terrorism, as defined in Section 2331 of Title 18, United States Code, committed outside the United States;

6.  "Dependent" means a natural person wholly or partially dependent upon the victim for care or support, and includes a child of the victim born after the death of the victim where the death occurred as a result of criminally injurious conduct;

7.  "Economic loss of a dependent" means loss after death of the victim of contributions of things of economic value to the dependent, not including services which would have been received from the victim if he or she had not suffered the fatal injury;

8.  "Replacement services loss of dependent" means the loss reasonably incurred by dependents after death of the victim in obtaining ordinary and necessary services in lieu of those the deceased victim would have performed for their benefit had the deceased victim not suffered the fatal injury, less expenses of the dependent avoided by reason of death of the victim and not subtracted in calculating the economic loss of the dependent;

9.  "Economic loss" means monetary detriment consisting only of allowable expense, work loss, replacement services loss and, if injury causes death, economic loss and replacement services loss of a dependent, but shall not include noneconomic loss;

10.  "Noneconomic detriment" means pain, suffering, inconvenience, physical impairment and nonpecuniary damage;

11.  "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the victim would have performed, not for income, but for the benefit of self or family, if the victim had not been injured or died;

12.  "Traffic offense" means violation of a law relating to the operation of vehicles, but shall not mean negligent homicide due to operation of a motor vehicle, reckless driving, tampering with or damaging a motor vehicle, failure of a driver of a motor vehicle involved in an accident resulting in death or personal injury to stop at the scene of the accident, leaving the scene of an accident resulting in death or personal injury, operating or being in actual physical control of a motor vehicle while intoxicated or impaired due to alcohol or other intoxicating substance, or combination thereof, or operating a motor vehicle with a blood alcohol content in excess of the legal limit;

13.  "Work loss for victim" means loss of income from work the victim would have performed if such person had not been injured or died, reduced by any income from substitute work actually performed by the victim or by income the victim would have earned in available appropriate substitute work that the victim was capable of performing but unreasonably failed to undertake, or loss of income from work the victim's caregiver would have performed if the injuries of the victim sustained as a result of the criminally injurious conduct had not created the need for the caregiver to miss work to care for the injured victim; and

14.  "Victim" means a person who suffers personal injury or death as a result of criminally injurious conduct and shall include a resident of this state who is injured or killed by an act of terrorism committed outside of the United States.

Added by Laws 1981, c. 93, § 3.  Amended by Laws 1987, c. 224, § 6, eff. Nov. 1, 1987; Laws 1988, c. 109, § 21, eff. Nov. 1, 1988; Laws 1989, c. 125, § 2, eff. Nov. 1, 1989; Laws 1989, c. 348, § 8, eff. Nov. 1, 1989; Laws 1990, c. 146, § 1, eff. Sept. 1, 1990; Laws 1992, c. 136, § 3, eff. July 1, 1992; Laws 1993, c. 325, § 5, emerg. eff. June 7, 1993; Laws 1996, c. 292, § 2, emerg. eff. June 10, 1996; Laws 1997, c. 357, § 4, emerg. eff. June 9, 1997; Laws 1998, c. 410, § 2, eff. July 1, 1998; Laws 1999, c. 177, § 2, eff. July 1, 1999; Laws 2000, c. 324, § 1, eff. July 1, 2000.

§21142.4.  Crime Victims Compensation Board  Membership  Qualifications  Term  Vacancies  Officers  Expenses.

A.  There is hereby created a Crime Victims Compensation Board, consisting of three (3) members appointed by the Governor with the advice and consent of the Senate to serve fouryear terms and until the successor is appointed and qualified.  At least one member of the Board shall be a person admitted to practice law in this state. Of the first members appointed, one shall be appointed for a term of two (2) years, one shall be appointed for a term of three (3) years, and one shall be appointed for a term of four (4) years.  Vacancies shall be filled in the same manner as regular appointments.

B.  Each year the Board shall elect the chairman from its membership.  Members of the Board shall receive such compensation, subsistence allowances, mileage and expenses as are provided by the State Travel Reimbursement Act.

Laws 1981, c. 93, § 4.

§21142.5.  Powers of Board relating to claims for compensation  Office and staff support.

A.  The Crime Victims Compensation Board shall award compensation for economic loss arising from criminally injurious conduct if satisfied by a preponderance of the evidence that the requirements for compensation have been met.  The Administrator of the Crime Victims Compensation Board may determine initial victims' claims and any victim's claim under Two Thousand Five Hundred Dollars ($2,500.00).  The Board may delegate any other victim's claim to the Administrator of the Crime Victims Compensation Board at their discretion.  The claimant shall have a right of appeal to the Board for any claim in dispute.

B.  The Board shall hear and determine all matters relating to claims for compensation of Two Thousand Five Hundred Dollars ($2,500.00) or more and may hear claims under Two Thousand Five Hundred Dollars ($2,500.00).  The Board shall be able to reinvestigate or reopen claims without regard to statutes of limitation.  However, claims that have been inactive for a period of more than three (3) years from the date of the last action by the Board shall be deemed closed and any further action forever barred.  Claim files may be destroyed after a claim is closed.  Claims which have been declined may be destroyed after nine (9) months, following the last Board action, provided the claimant has not notified the Board of any intentions to request reconsideration of the claim.

C.  The Board shall have the power to subpoena witnesses, compel their attendance, require the production of records and other evidence, administer oaths or affirmations, conduct hearings and receive relevant evidence.

D.  The Board shall be provided such office, support, staff and secretarial services as determined by the District Attorneys Council.

Added by Laws 1981, c. 93, § 5.  Amended by Laws 1989, c. 348, § 9, eff. Nov. 1, 1989; Laws 1990, c. 93, § 1, eff. Sept. 1, 1990; Laws 1993, c. 325, § 6, emerg. eff. June 7, 1993; Laws 1999, c. 177, § 3, eff. July 1, 1999.

§21142.6.  Additional powers of Board.

In addition to any other powers and duties specified elsewhere in this act, the Board may:

1.  Regulate its own procedures except as otherwise provided in this act;

2.  Adopt rules and regulations to implement the provisions of this act;

3.  Define any term not defined in this act;

4.  Prescribe forms necessary to carry out the purposes of this act;

5.  Have access to any reports of investigations from all law enforcement agencies, or other data necessary to assist the Board in making a determination of eligibility for compensation under the provisions of this act;

6.  Take judicial notice of general, technical and scientific facts within their specialized knowledge; and

7.  Publicize the availability of compensation and information regarding the filing of claims therefor.

Added by Laws 1981, c. 93, § 6.  Amended by Laws 1999, c. 177, § 4, eff. July 1, 1999.

§21142.7.  Collateral source contributions.

The Board may require any claimant to seek or accept any collateral source contribution.

Added by Laws 1981, c. 93, § 7.  Amended by Laws 1999, c. 177, § 5, eff. July 1, 1999.

§21142.8.  Parties  Right to appear  Hearing  Notice  Settlement of claim.

A.  Every party to the claim shall be afforded an opportunity to appear and be heard and to offer evidence and argument on any issue relevant to the claim, and to examine witnesses and offer evidence in reply to any matter of an evidentiary nature in the record relevant to the claim.

B.  In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice pursuant to regulations promulgated by the Board.  A record of the proceedings of the hearing in a contested case shall be made and shall be transcribed upon request of any party, who shall pay transcription costs unless otherwise ordered by the Board.

C.  The Board may, without a hearing, settle a claim by stipulation, agreed settlement, consent order or default.

Laws 1981, c. 93, § 8.

§21-142.9.  Waiver of physician-patient privilege - Mental or physical examination or autopsy - Report of examination or autopsy - Additional reports - Assistance of mental health professionals - Limiting compensation for treatment.

A.  Any person filing a claim under the provisions of Section 142.1 et seq. of this title shall be deemed to have waived any physician-patient privilege as to communications or records relevant to an issue of the physical, mental or emotional conditions of the claimant.

B.  If the mental, physical or emotional condition of a claimant is material to a claim, the Crime Victims Compensation Board upon good cause shown may order the claimant to submit to a mental or physical examination.  The examination report shall set out the findings of the person making the report, including results of all tests made, diagnoses, prognoses and other conclusions and reports of earlier examinations of the same conditions.

C.  The Board shall furnish a copy of the report examined.  If the victim is deceased, the Board, on request, shall furnish a copy of the report to the claimant.

D.  The Board may require the claimant to supply any additional medical or psychological reports available relating to the injury or death for which compensation is claimed.

E.  In certain cases wherein mental health expenses are being claimed, the Board and Administrator may request assistance from a panel of professionals in the mental health field.  The panel of professionals may only act in an advisory capacity to the Board.

F.  The Board shall have the authority to set limits of compensation on any medical or mental health treatment, and require that providers of medical or mental health treatments be licensed prior to compensating for said treatment.  Awards for all medical services shall not exceed eighty percent (80%) of the total cost of the service less any other reduction for contributory conduct, as determined by the Board.  Any medical provider that receives payment from the Crime Victims Compensation Revolving Fund for medical, dental or psychological services, or any provider that supplies equipment pursuant to an award under the Oklahoma Crime Victims Compensation Act shall, as a condition of the receipt of such payment, accept such payment as discharging in full any and all obligations of the claimant to pay, reimburse or compensate the provider for medical services, supplies or equipment that have been reimbursed pursuant to the Oklahoma Crime Victims Compensation Act.  In the event the claimant has paid for a medical service, the claimant will be reimbursed for the out-of-pocket loss, less any reductions for contributory conduct, as determined by the Board.

G.  All records and information given to the Board to process a claim on behalf of a crime victim shall be confidential.  Such exhibits, medical records, psychological records, counseling records, work records, criminal investigation records, criminal court case records, witness statements, telephone records, and other records of any type or nature whatsoever gathered for the purpose of evaluating whether to compensate a victim shall not be obtainable by any party to any civil or criminal action through any discovery process except:

1.  In the event of an appeal under the Administrative Procedures Act from a decision of the Board and then only to the extent narrowly and necessarily to obtain court review; or

2.  Upon a strict showing to the court in a separate civil or criminal action that particular information or documents are not obtainable after diligent effort from any independent source, and are known to exist otherwise only in Board records, the court may inspect in camera such records to determine whether the specific requested information exists.  If the court determines the specific information sought exists in the Board's records, the documents may then be released only by court order if the court finds as part of its order that the documents will not pose any threat to the safety of the victim or any other person whose identity may appear in the Board's records.

Added by Laws 1981, c. 93, § 9.  Amended by Laws 1993, c. 325, § 7, emerg. eff. June 7, 1993; Laws 1998, c. 410, § 3, eff. July 1, 1998; Laws 2004, c. 174, § 1, eff. July 1, 2004.

§21-142.10.   Award of compensation - Criteria - Amount - Denial, withdrawal or reduction - Reconsideration.

A.  Compensation shall not be awarded:

1.  Unless the claim has been filed with the Board within one (1) year after the injury or death upon which the claim is based.  The Board may, at its discretion, waive this requirement, if the Board finds there was good cause for failure to file the claim within one (1) year, but in no event shall the filing of a claim be permitted after two (2) years from the date of the injury or death upon which the claim is based.  The good cause exception shall be permitted only for injury or death occurring on or after November 1, 1989.  If the victim is mentally handicapped or is a child under eighteen (18) years of age, the Board may use the date the criminal incident was disclosed to a responsible adult, when establishing whether or not the claim was timely filed;

2.  To a claimant who was the offender, or an accomplice of the offender;

3.  To another person if the award would unjustly benefit the offender or accomplice; or

4.  Unless the criminally injurious conduct resulting in injury or death was reported to a law enforcement officer within seventy-two (72) hours after its occurrence or the Board finds there was good cause for the failure to report within that time.

B.  Compensation otherwise payable to a claimant shall be diminished to the extent:

1.  That the economic loss is recouped from collateral sources; or

2.  Of the degree of responsibility for the cause of the injury or death attributable to the victim as determined by the Board.

C.  The Board, upon finding that the claimant or victim has not fully cooperated with appropriate law enforcement agencies, may deny, withdraw or reduce an award of compensation.

D.  The Board, on its own motion or on request of the claimant, may reconsider a decision granting or denying an award or determining its amount.  The motion or request to reconsider a decision shall be made within six (6) months from the date of the last action by the Board on the claim at issue.  An order on reconsideration of an award shall not require a refund of amounts previously paid, unless the award was obtained by fraud.  The right of reconsideration does not affect the finality of a Board decision for the purpose of judicial review.  On claims which are denied by the Board, reconsideration may only be granted within six (6) months of the last Board action.

E.  The provisions of subsections A and B of this section shall not apply to claimants eligible for compensation pursuant to the Murrah Crime Victims Compensation Act who make claims under the Oklahoma Crime Victims Compensation Act.

Added by Laws 1981, c. 93, § 10.  Amended by Laws 1989, c. 348, § 10, eff. Nov. 1, 1989; Laws 1990, c. 93, § 2, eff. Sept. 1, 1990; Laws 1993, c. 325, § 8, emerg. eff. June 7, 1993; Laws 1995, c. 148, § 7, emerg. eff. May 2, 1995.

§21142.11.  Prosecution, conviction or adjudication not required  Proof of conviction or copy of adjudication order  Suspension of proceedings.

An award may be made whether or not any person is prosecuted or, convicted as an adult offender or adjudicated a delinquent child. Proof of conviction of a person whose acts give rise to a claim or a copy of the adjudication order for a delinquent child whose acts give rise to a claim is conclusive evidence that the crime was committed, unless an application for rehearing, an appeal of the conviction, certiorari or adjudication is pending, or a rehearing or new trial has been ordered.  The Board may suspend the proceedings pending disposition of a criminal prosecution or delinquent child adjudication that has been commenced or is imminent, but may make a tentative award under Section 143.13 of this title.

Laws 1981, c. 93, § 11.

§21142.12.  Recovery from collateral source  Subrogation of state  Retention of funds in trust  Notice to Board.

A.  If compensation is awarded, the state shall be subrogated to all the rights of a claimant to receive or recover from a collateral source to the extent that compensation was awarded.

B.  In the event the claimant recovers compensation, other than under the provisions of this act, for injuries or death resulting from criminally injurious conduct, the claimant shall retain, as trustee, so much of the recovered funds as necessary to reimburse the Victims Compensation Revolving Fund to the extent that compensation was awarded to the claimant from that Fund.  The funds retained in trust shall be promptly deposited in the Victims Compensation Revolving Fund.

C.  If a claimant brings an action to recover damages related to the criminally injurious conduct upon which compensation is claimed or awarded, the claimant shall give the Board written notice of the action.  After receiving the notice, the Board may join in the action as a party plaintiff to recover the compensation awarded.

Laws 1981, c. 93, § 12.

§21-142.13.  Payment of award - Exemption from process - Assignment - Counseling expenses.

A.  The Crime Victims Compensation Board may compensate for work loss, replacement services loss, dependent's economic loss and dependent's replacement service loss.  Compensation for a caregiver who has out-of-pocket wage loss as a result of caring for the victim who was injured as a result of criminally injurious conduct may not exceed Two Thousand Dollars ($2,000.00).

B.  Compensation payable to a victim and to all other claimants sustaining economic loss because of injury to or death of that victim may not exceed Twenty Thousand Dollars ($20,000.00) in the aggregate.

C.  The Board may provide for the payment to a claimant in a lump sum or in installments.  At the request of the claimant, the Board may convert future economic loss, other than allowable expense, to a lump sum.

D.  An award payable in a lump sum or installments for loss of support for a dependent of the deceased victim may be computed through a formula which calculates the net loss of support for dependents based upon an estimated date of retirement or an estimated date of adulthood for dependent children, beginning with the date of death of the victim and ending with the least of one of the following time periods for each dependent filing loss of support:

1.  The amount of time from the date of death of the victim to the date the victim would have been expected to reach sixty-two (62) years of age;

2.  The amount of time from the date of death of the victim to the date the spouse of the victim is expected to reach sixty-two (62) years of age; or

3.  The amount of time from the date of death of the victim to the date a dependent child is expected to reach eighteen (18) years of age or twenty-three (23) years of age if the dependent child is enrolled as a full-time student.  An award payable in installments for future loss of support may be modified by the Board in the event a dependent child receiving loss of support is between the ages of eighteen (18) and twenty-three (23) years of age and is no longer enrolled as a full-time student, the dependent dies before all installments are paid or the dependent receiving installments moves and leaves no forwarding address with the Board office.

E.  An award shall not be subject to execution, attachment, garnishment or other process, except for child support and except that an award for allowable expense shall not be exempt from a claim of a creditor to the extent that such creditor has provided products, services or accommodations, the costs of which are included in the award.

F.  An assignment by the claimant to any future award under the provisions of this act is unenforceable, except:

1.  An assignment of any award for work loss to assure payment of court ordered alimony, maintenance or child support; or

2.  An assignment of any award for allowable expense to the extent that the benefits are for the cost of products, services or accommodations necessitated by the injury or death on which the claim is based and are provided or to be provided by the assignee.

G.  The Board may, in its discretion, approve payment of crisis counseling, occurring within three (3) years of the crime, in an amount not to exceed Three Thousand Dollars ($3,000.00) for each family member of a homicide victim; provided, the counselor is a qualified mental health care provider.  Medical and pharmaceutical treatment is not compensable for any family member of a deceased victim.

H.  Outpatient counseling expenses for a victim of criminally injurious conduct may be considered by the Board provided the counseling is focused on the crime and the counselor is a qualified mental health care provider.  A total not to exceed Three Thousand Dollars ($3,000.00) may be awarded for individual counseling sessions for victims of criminally injurious conduct.  Sessions between the mental health care provider and nonoffending parents of a victimized child under eighteen (18) years of age may also be included in the award provided the combined total for the counseling and parental sessions do not exceed Three Thousand Dollars ($3,000.00) and the parental sessions relate to the victimization.  In extreme cases, the Board may, in its discretion, waive the three-thousand-dollar limit.  Inpatient mental health treatment will be reviewed on a case-by-case basis and may be compensated, at the discretion of the Board, in an amount not to exceed Ten Thousand Dollars ($10,000.00).

I.  Reasonable funeral, cremation or burial expenses shall not exceed Six Thousand Dollars ($6,000.00).

J.  Reasonable costs associated with homicide crime scene cleanup shall not exceed Five Hundred Dollars ($500.00).

K.  Loss of income of a caregiver shall not exceed Two Thousand Dollars ($2,000.00).

Added by Laws 1981, c. 93, § 13.  Amended by Laws 1993, c. 325, § 9, emerg. eff. June 7, 1993; Laws 1996, c. 292, § 3, emerg. eff. June 10, 1996; Laws 1999, c. 177, § 6, eff. July 1, 1999; Laws 2000, c. 324, § 2, eff. July 1, 2000; Laws 2005, c. 154, § 1, eff. July 1, 2005.

§21142.14.  Advancement on award.

If the Board determines that the claimant will suffer financial hardship unless an advance award is made, an amount may be paid to the claimant and shall be deducted from the final award, or shall be repaid by and recoverable from the claimant to the extent that it exceeds the final award.

Laws 1981, c. 93, § 14.

§21142.15.  Reports to be made by Board.

The Board shall prepare and transmit annually to the Governor and the Speaker of the House of Representatives and the President Pro Tempore of the Senate, a report of its activities, including the amount of compensation awarded and a statistical summary of claims and awards made and denied.

Laws 1981, c. 93, § 15.

§21142.16.  False claims.

The filing of a false claim for compensation pursuant to this act shall constitute a misdemeanor, and shall be punishable by a fine not to exceed One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for a term not to exceed one (1) year, or by both such fine and imprisonment.

Laws 1981, c. 93, § 16.

§21-142.17.  Crime Victims Compensation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Crime Victims Compensation Board to be designated the "Crime Victims Compensation Revolving Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Crime Victims Compensation Board from any source excluding appropriated funds.  All monies accruing to the credit of said Fund are hereby appropriated and, except for those monies specifically authorized by the Legislature to be expended by the District Attorneys Council for administration of the Crime Victims Compensation Board or operating expenses for administering federal grant programs, may be budgeted and expended by the Board for the purpose of implementing the provisions of the Oklahoma Crime Victims Compensation Act including the provisions set forth in Section 142.20 of this title.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The fund shall be invested in whatever instruments are authorized by law for investments by the State Treasurer.  The interest earned by any investment of monies from the fund shall be credited to the fund for expenditure as provided by law for the fund.

Added by Laws 1981, c. 93, § 17.  Amended by Laws 1984, c. 183, § 17, emerg. eff. May 10, 1984; Laws 1989, c. 348, § 11, eff. Nov. 1, 1989; Laws 2004, c. 174, § 2, eff. July 1, 2004.

§21-142.18.  Victim compensation assessments - Probation or parole fees - Restitution funds.

A.  In addition to the imposition of any costs, penalties or fines imposed pursuant to law, any person convicted of, pleading guilty to or agreeing to a deferred judgment procedure under the provisions set forth in the Oklahoma Statutes for a felony involving criminally injurious conduct shall be ordered to pay a victim compensation assessment of at least Fifty Dollars ($50.00), but not to exceed Ten Thousand Dollars ($10,000.00), for each crime for which the person was convicted or for which the person agreed to a deferred judgment procedure.  In imposing this penalty, the court shall consider factors such as the severity of the crime, the prior criminal record, the expenses of the victim of the crime, and the ability of the defendant to pay, as well as the economic impact of the victim compensation assessment on the dependents of the defendant.

B.  In addition to the imposition of any costs, penalties or fines imposed pursuant to law, any person convicted of, pleading guilty to or agreeing to a deferred judgment procedure under the provisions set forth in the Oklahoma Statutes for a felony or misdemeanor offense, not including traffic offenses and not including misdemeanor offenses of the Oklahoma Wildlife Conservation Code or statutes relating to water safety, not described in subsection A of this section, the court shall levy a victim compensation assessment of at least Forty-five Dollars ($45.00), but not to exceed One Thousand Dollars ($1,000.00) for each felony and at least Thirty Dollars ($30.00), but not to exceed Three Hundred Dollars ($300.00) for each misdemeanor upon every fine, penalty, and forfeiture imposed and collected.  When a cash bond is posted for any offense included in this subsection, the bond shall also include a sufficient amount to cover the minimum amount for victim compensation assessment.

C.  A victim compensation assessment of at least Thirty Dollars ($30.00), but not to exceed Two Thousand Dollars ($2,000.00), shall be levied by the court at the time a child has been adjudicated by the court as a delinquent child, provided the child is committed to the Department of Juvenile Justice, as defined in Sections 7301-1.3 and 7302-5.3 of Title 10 of the Oklahoma Statutes.

D.  All monies collected pursuant to this section shall be forwarded monthly by the court clerk to the Victims Compensation Revolving Fund.

E.  In any municipal court of record in which the defendant is ordered by the court to pay municipal court costs as a result of a crime involving violence, the threat of violence, or sexual assault, the court shall levy and collect a victims compensation assessment of Thirty-five Dollars ($35.00).  The municipal court clerk collecting said assessment is authorized to deduct ten percent (10%) of the amount collected from said Thirty-five Dollars ($35.00) for administrative costs.  In any municipal court of record in which the defendant is ordered by the court to pay municipal court costs as a result of driving under the influence of alcohol or other intoxicating substance, or both alcohol and other intoxicating substance, the court shall levy and collect a victims compensation assessment of Twenty-five Dollars ($25.00).  The municipal court clerk collecting said assessment is authorized to deduct ten percent (10%) of the amount collected from said Twenty-five Dollars ($25.00) for administrative costs.  All victims compensation assessments collected by the municipal court clerk shall be forwarded to the Crime Victims Compensation Fund on a quarterly basis.

F.  Beginning July 1, 1996, the fee provided for in Section 991d of Title 22 of the Oklahoma Statutes shall be deposited with the State Treasurer and transferred to the Department of Corrections Revolving Fund.  There shall be a three-year statute of limitation from the date of receipt of all restitution funds made payable to the Department of Corrections.  All restitution funds which have not been disbursed in three (3) years shall be transferred to the Oklahoma Crime Victims Compensation Fund by the 15th of the month following the end of each quarter.  The statute of limitations applies to funds currently on the books of the Department of Corrections which have not been disbursed as of July 1, 1993, and July 1st of every year thereafter.  Any funds being held since the repeal of Section 991e of Title 22 of the Oklahoma Statutes, which was effective July 1, 1995, shall be transferred to the Oklahoma Crime Victims Compensation Fund by July 31, 1996.  Any restitution collected through a county restitution program and deposited in a county treasury account shall also be forwarded to the Victims Compensation Fund using the same three-year statute of limitations.

Added by Laws 1981, c. 93, § 18.  Amended by Laws 1984, c. 21, § 1, emerg. eff. March 20, 1984; Laws 1989, c. 125, § 4, eff. Nov. 1, 1989; Laws 1990, c. 142, § 1, operative July 1, 1990; Laws 1990, c. 337, § 6; Laws 1993, c. 325, § 10, emerg. eff. June 7, 1993; Laws 1996, c. 292, § 4, emerg. eff. June 10, 1996; Laws 2001, c. 369, § 2, eff. July 1, 2001.

NOTE:  Laws 1990, c. 93, § 3 repealed by Laws 1990, c. 337, § 26.

§21142.19.  Administration of Sexual Assault Examination Fund  Transfer.

The duties of administering the Sexual Assault Examination Fund are hereby transferred from the Oklahoma State Bureau of Investigation to the Crime Victims Compensation Board.  All unexpended funds, property, records and any outstanding financial obligations or encumbrances of the Oklahoma State Bureau of Investigation which relate to the Sexual Assault Examination Fund are hereby transferred to the Crime Victims Compensation Board.

Added by Laws 1982, c. 177, § 1, emerg. eff. April 16, 1982.

§21142.20.  Sexual Assault Examination Fund  Establishment.

A.  A Sexual Assault Examination Fund shall be established for the purpose of providing to a victim of a sexual assault a medical examination by a qualified licensed health care professional for the procurement of evidence to aid in the investigation and prosecution of a sexual assault offense and to provide to the victim medications as directed by said health care professional.  Pursuant to this subsection, medications provided to the victim by said health care professional shall only be provided to said victim on a one-time basis for the immediate trauma and medical examination of the victim.

B.  As used in this section:

1.  "Sexual assault" means:

a. Rape, or rape by instrumentation, as defined in Sections 1111, 1111.1 and 1114 of this title, or

b. Forcible sodomy, as defined in Section 888 of this title; and

2.  "Qualified licensed health care professional" means a physician, registered nurse, or other licensed health care professional qualified by training and experience to perform sexual assault examinations.

C.  The Crime Victims Compensation Board is authorized to pay for this examination and the medications directed by the qualified licensed health care professional upon application submitted by the victim of a sexual assault and approved by the district attorney or assistant district attorney who has jurisdiction over the prosecution of the sexual assault offense.

D.  The Crime Victims Compensation Board shall establish the procedures for disbursement of the Sexual Assault Examination Fund, but in no event shall the Crime Victims Compensation Board pay an amount to exceed:

1.  Two Hundred Fifty Dollars ($250.00) for a sexual assault examination; and

2.  Fifty Dollars ($50.00) for medications which are related to the sexual assault and directed and deemed necessary by said health care professional.

Such payments shall not exceed the amounts specified by this subsection regardless of the amount of any individual bills comprising the claim.  Payments shall be made only upon claims submitted by the victim and approved by the district attorney or assistant district attorney.

E.  The District Attorneys Council is hereby authorized to transfer up to Two Hundred Seventy-five Thousand Dollars ($275,000.00) from the Crime Victims Compensation Fund to the Sexual Assault Examination Fund for the payment of sexual assault forensic examinations and medications, pursuant to this section.

Added by Laws 1982, c. 177, § 2, emerg. eff. April 16, 1982.  Amended by Laws 1984, c. 280, § 9, operative July 1, 1984; Laws 1991, c. 137, § 1, emerg. eff. April 29, 1991; Laws 1992, c. 348, § 1, emerg. eff. June 4, 1992; Laws 1993, c. 325, § 11, emerg. eff. June 7, 1993; Laws 2001, c. 279, § 1, eff. Nov. 1, 2001.

§21-142.31.  Short title.

Sections 1 through 6 of this act shall be known as the "Murrah Crime Victims Compensation Act".

Added by Laws 1995, c. 148, § 1, emerg. eff. May 2, 1995.

§21-142.32.  Murrah Crime Victims Compensation Fund - Eligibility - Contributions - Restrictions on expenditure of monies.

A.  There is hereby created in the State Treasury a revolving fund to be administered by the Oklahoma Crime Victims Compensation Board to be designated the "Murrah Crime Victims Compensation Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Crime Victims Compensation Board from any source for the purpose of implementing the provisions of the Murrah Crime Victims Compensation Act.  All monies accruing to the credit of the Fund shall be budgeted and expended exclusively to compensate victims and the families of victims of the bombing on April 19, 1995, that took place in front of the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma.  Expenditures from the Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  For the purposes of the Murrah Crime Victims Compensation Fund, "families" shall include dependents, as defined by the Oklahoma Victims Compensation Act, parents and spouses.

B.  The Administrator of the Oklahoma Crime Victims Compensation Board is authorized to accept and expend contributions from any lawful source to be used for the purposes of the Fund.  The Administrator is further authorized to accept and expend any contributions from the crime victims compensation systems of any other state or other governmental entity for the use of the Fund.  The Administrator of the Oklahoma Crime Victims Compensation Board is authorized to accept the services of the victims compensation system of any other state or governmental entity in the processing of any claims received against the Murrah Crime Victims Compensation Fund; provided, that the employees of such entities shall not be considered as employees of the State of Oklahoma.

C.  The monies deposited in the Murrah Crime Victims Compensation Fund shall at no time become monies of the state and shall not become part of the general budget of the Oklahoma Crime Victims Compensation Board or any other state agency.  No monies from the Fund shall be transferred for any purpose to any state agency or any account of the Oklahoma Crime Victims Compensation Board or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.  No monies from the Fund shall be used to pay or reimburse the Oklahoma Crime Victims Compensation Board for, in whole or in part, the salary of any employee involved in the administration of the Murrah Crime Victims Compensation Act.  Payment of claims from the Fund shall not become or be construed to be an obligation of this state.  No claims submitted for reimbursement from the Fund shall be paid with state monies.

Added by Laws 1995, c. 148, § 2, emerg. eff. May 2, 1995.

§21-142.33.  Processding of claims - Power of Administrator of Crime Victims Compensation Board.

The Administrator of the Oklahoma Crime Victims Compensation Board is authorized to process any claim against the Murrah Crime Victims Compensation Fund submitted by victims or the families of any victims upon proof that the claimant is a victim or the family of any victim of the bombing that took place in front of the Alfred P. Murrah Federal Building on April 19, 1995.  The Administrator is specifically authorized to collect the necessary information to establish said fact in the most expeditious and efficient manner possible, is authorized to establish claim forms and to modify such forms as necessary, and is authorized to process and pay claims based upon information submitted in the claims process.

Added by Laws 1995, c. 148, § 3, emerg. eff. May 2, 1995.

§21-142.34.  Compensation for loss - Limits.

A.  To the extent that funds from the Murrah Crime Victims Compensation Fund are available, the claimants shall be compensated for all losses which would otherwise be compensable under the Oklahoma Crime Victims Compensation Act and in addition shall be compensated for the costs of any counseling or mental health care for the victims and families of victims which is necessary as a result of the bombing that took place in front of the Alfred P. Murrah Federal Building on April 19, 1995, provided, a claimant shall not be compensated for a loss which is compensated through a collateral source or a private fund established for that purpose.

B.  The Administrator of the Oklahoma Crime Victims Compensation Board is authorized to expend amounts from the Murrah Crime Victims Compensation Fund for individual claims up to the limits otherwise provided in the Oklahoma Crime Victims Compensation Act; provided, that the Administrator is further authorized to expend additional monies from the Fund on a pro rata basis to all claimants, if the amounts within the Fund are sufficient to allow the Administrator to exceed the limits set by this section.

Added by Laws 1995, c. 148, § 4, emerg. eff. May 2, 1995.

§21-142.35.  Denial of claim under act not to be construed as denying rights under Oklahoma Crime Victims Compensation Act - Presumption.

If any victim is denied compensation or does not receive full compensation under the Murrah Crime Victims Compensation Act, the Murrah Crime Victims Compensation Act shall not be construed to deny such victim the right to receive compensation as otherwise provided under the Oklahoma Crime Victims Compensation Act.  Any person or the family of any person injured as a result of the crime specified in the Murrah Crime Victims Compensation Act shall be presumed to be a victim of crime compensable under the Oklahoma Crime Victims Compensation Act.

Added by Laws 1995, c. 148, § 5, emerg. eff. May 2, 1995.

§21-142.36.  Rules.

The Administrator of the Oklahoma Crime Victims Compensation Board is authorized to promulgate any rules necessary to implement the provisions of the Murrah Crime Victims Compensation Act.  Due to the gravity of the need for total implementation of the Murrah Crime Victims Compensation Act, the Oklahoma Crime Victims Compensation Board is directed to promulgate emergency rules as soon as practicable.

Added by Laws 1995, c. 148, § 6, emerg. eff. May 2, 1995.

§21-142A.  Short title.

Section 142A et seq. of this title shall be known and may be cited as the "Victim's Rights Act".

Added by Laws 1993, c. 325, § 3, emerg. eff. June 7, 1993.  Amended by Laws 1997, c. 357, § 1, emerg. eff. June 9, 1997.

§21-142A-1.  Definitions.

For purposes of the Victim's Rights Act:

1.  "Crime victim" or "victim" means any person against whom a crime was committed, except homicide, in which case the victim may be a surviving family member including a stepbrother, stepsister or stepparent, or the estate when there are no surviving family members other than the defendant, and who, as a direct result of the crime, suffers injury, loss of earnings, out-of-pocket expenses, or loss or damage to property, and who is entitled to restitution from an offender pursuant to an order of restitution imposed by a sentencing court under the laws of this state;

2.  "Injury" means any physical, mental, or emotional harm caused by the conduct of an offender and includes the expenses incurred for medical, psychiatric, psychological, or generally accepted remedial treatment of the actual bodily or mental harm, including pregnancy and death, directly resulting from a crime and aggravation of existing physical injuries, if additional losses can be attributed to the direct result of the crime;

3.  "Loss of earnings" means the deprivation of earned income or of the ability to earn previous levels of income as a direct result of a crime and the loss of the cash equivalent of social security, railroad retirement, pension plan, retirement plan, disability, veteran's retirement, court-ordered child support or court-ordered spousal support, where the payment is the primary source of the victim's income, and where the victim is deprived of the money as a direct result of the crime;

4.  "Out-of-pocket loss" means the unreimbursed and nonreimbursable expenses or indebtedness incurred for medical care, nonmedical care, or other services necessary for the treatment of the actual bodily or mental harm, including pregnancy and funeral expenses, directly resulting from the crime and aggravation of existing physical injuries, if additional losses can be attributed directly to the crime; the unreimbursed and nonreimbursable expenses for damage to real and personal property as a direct result of the crime, and unreimbursed and nonreimbursable economic losses incurred as a consequence of participation in prosecution and proceedings related to the crime;

5.  "Property" means any real or personal property; and

6.  "Restitution" means the return of property to the crime victim or payments in cash or the equivalent thereof, and payment in cash or the equivalent thereof as reparation for injury, loss of earnings, and out-of-pocket loss ordered by the court in the disposition of a criminal proceeding.

Added by Laws 1997, c. 357, § 2, emerg. eff. June 9, 1997.

§21-142B.  Civil action by victim of felony crime against offender - Attorney's fees and costs - Reduction of hardship exemption from garnishment.

In any civil action against an offender for property damages resulting from a felony crime committed by the offender, the court may award a victim who prevails in the civil action reasonable attorney's fees and other costs of litigation; provided, there has been a felony conviction of the defendant for the crime which caused the damage.  The court granting judgment in a civil action pursuant to the provisions of this section may reduce or limit the hardship exemption from garnishment provided in Section 1.1 of Title 31 of the Oklahoma Statutes, when limitation or reduction would be in the interests of justice.

Added by Laws 1993, c. 325, § 4, emerg. eff. June 7, 1993.  Amended by Laws 1997, c. 357, § 3, emerg. eff. June 9, 1997; Laws 2000, c. 382, § 12, eff. July 1, 2000.

§21151.  Persons liable to punishment in state.

The following persons are liable to punishment under the laws of this  State:

1.  All persons who commit, in whole or in part, any crime within the State.

2.  All who commit theft out of this state, and bring, or are found with the property stolen, in this state.

3.  All who, being out of this state, abduct or kidnap, by force or fraud, any person contrary to the laws of the place where such act is committed, and bring, send, or convey such person within the limits of this state, and are afterward found therein.

4.  And all who, being out of this state, cause or aid, advise or encourage, another person, causing an injury to any person or property within this state by means of any act or neglect which is declared criminal by this code, and who are afterward found within this state.

R.L.1910, § 2093.

§21-152.  Persons capable of committing crimes - Exceptions - Children - Idiots - Lunatics - Ignorance - Commission without consciousness - Involuntary subjection.

All persons are capable of committing crimes, except those belonging to the following classes:

1.  Children under the age of seven (7) years;

2.  Children over the age of seven (7) years, but under the age of fourteen (14) years, in the absence of proof that at the time of committing the act or neglect charged against them, they knew its wrongfulness;

3.  Persons who are impaired by reason of mental retardation upon proof that at the time of committing the act charged against them they were incapable of knowing its wrongfulness;

4.  Mentally ill persons, and all persons of unsound mind, including persons temporarily or partially deprived of reason, upon proof that at the time of committing the act charged against them they were incapable of knowing its wrongfulness;

5.  Persons who committed the act, or made the omission charged, under an ignorance or mistake of fact which disproves any criminal intent.  But ignorance of the law does not excuse from punishment for its violation;

6.  Persons who committed the act charged without being conscious thereof; and

7.  Persons who committed the act, or make the omission charged, while under involuntary subjection to the power of superiors.

R.L. 1910, § 2094.  Amended by Laws 1998, c. 246, § 11, eff. Nov. 1, 1998.

§21153.  Intoxication no defense.

No act committed by a person while in a state of voluntary intoxication shall be deemed less criminal by reason of his having been in such condition.

R.L. 1910 Sec. 2095.

§21154.  Morbid propensity no defense.

A morbid propensity to commit prohibited acts existing in the mind of a person who is not shown to have been incapable of knowing the wrongfulness of such acts, forms no defense to a prosecution therefor.

R.L.1910, § 2096.

§21155.  Subjection to superior exonerates.

The involuntary subjection to the power of a superior which exonerates a person charged with a criminal act or omission from punishment therefor, arises from duress.

R.L.1910, § 2097; Laws 1976, c. 35, § 1.

§21156.  Duress defense.

A person is entitled to assert duress as a defense if that person committed a prohibited act or omission because of a reasonable belief that there was imminent danger of death or great bodily harm from another upon oneself, ones spouse, or ones child.

R.L. 1910, § 2098; Laws 1992, c. 159, § 1, emerg. eff. May 5, 1992.

§21-157.  Repealed by Laws 1976, c. 35, § 2.

§21-158.  Repealed by Laws 1976, c. 35, § 2.

§21-159.  Repealed by Laws 1976, c. 35, § 2.

§21160.  Public foreign ministers exempted.

Ambassadors and other public ministers from foreign governments accredited to the President or the government of the United States, and recognized by it according to the laws of the United States, with their secretaries, messengers, families and servants are not liable to punishment in this State, but are to be returned to their own country for trial and punishment.

R.L.1910, § 2102.

§21171.  Classification of parties.

The parties to crimes are classified as:

1. Principals, and,

2. Accessories.

R.L.1910, § 2103. d

§21172.  Principals defined.

All persons concerned in the commission of crime, whether it be felony or misdemeanor, and whether they directly commit the act constituting the offense, or aid and abet in its commission, though not present, are principals.

R.L.1910, § 2104.

§21173.  Accessories defined.

All persons who, after the commission of any felony, conceal or aid the offender, with knowledge that he has committed a felony, and with intent that he may avoid or escape from arrest, trial, conviction, or punishment, are accessories.

R.L.1910, § 2105.

§21174.  No accessories to misdemeanor.

In misdemeanor, there are no accessories.

R.L.1910, § 2106.

§21-175.  Punishment of accessories.

Except in cases where a different punishment is prescribed by law, an accessory to a felony is punishable as follows:

1.  If the underlying offense is a felony punishable by imprisonment in the penitentiary for four (4) years or more, the person guilty of being an accessory shall be subject to imprisonment in the penitentiary for a term not exceeding one-half (1/2) of the longest term prescribed upon a conviction for the underlying offense;

2.  If the underlying offense is a felony punishable by imprisonment in the penitentiary for any time less than four (4) years, the person guilty of being an accessory shall be subject to imprisonment in a county jail for not more than one (1) year;

3.  If the underlying offense be punishable by a fine only, the person guilty of being an accessory shall be subject to a fine not exceeding one-half (1/2) of the largest amount of money which may be imposed as a fine upon a conviction of the underlying offense;

4.  If the underlying offense be punishable by both imprisonment  and a fine, the offender convicted of being an accessory shall be subject to both imprisonment and fine, not exceeding one-half (1/2) of the longest term of imprisonment and one-half (1/2) of the largest fine which may be imposed upon a conviction of the underlying offense; and

5.  If the underlying offense be murder in the first degree, the accessory thereto shall be punished by imprisonment for not less than five (5) years nor more than forty-five (45) years.  If the underlying offense be murder in the second degree, the accessory thereto shall be punished by imprisonment for not less than five (5) years nor more than twenty-five (25) years.

R.L.1910, § 2107.  Amended by Laws 1988, c. 109, § 22, eff. Nov. 1, 1988; Laws 1997, c. 133, § 154, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 74, eff. July 1, 1999; Laws 2004, c. 275, § 2, eff. July 1, 2004.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 154 from July 1, 1998, to July 1, 1999.

§21181.  Betting upon an election a misdemeanor.

Every person who makes, offers or accepts any bet or wager upon the result of any election, or upon the success or failure of any person or candidate, or upon the number of votes to be cast either in the aggregate, or for any particular candidate, or upon the vote to be cast by any person, or upon the decision to be made by any inspector or canvasser, of any question arising in the course of an election, or upon any event whatever depending upon the conduct or result of an election, is guilty of a misdemeanor.

R.L.1910, § 2108.

§21182.  Offers of office by candidate a misdemeanor.

Every person who, being a candidate at any election, offers or agrees to appoint or procure the appointment of any particular person to office, as an inducement or consideration to any person to vote for, to procure or aid in procuring the election of such candidate, is guilty of a misdemeanor.

R.L.1910, § 2109.

§21183.  Communicating an offer of office.

Every person who, not being a candidate, communicates any offer made in violation of the next preceding section, to any person, with intent to induce him to vote for or procure or aid in procuring the election of the candidate making the offer is guilty of a misdemeanor.

R.L.1910, § 2110.

§21-187.  Definitions.

As used in Sections 1 through 3 of this act:

1.  "Accept", with reference to a contribution, means failure by a candidate, treasurer, deputy treasurer or agent of a committee to expressly and unconditionally reject and return a tendered contribution to the contributor within six (6) business days from receipt of the tender;

2.  "Ballot measure" means an initiative, referendum, legislative referendum, legislative initiative, state question, or any proposition or measure submitted to voters for their approval or rejection at a statewide election;

3.  "Campaign" means and includes all activities for or against the election of a candidate to a specific state or local office for a specific term or the passage or defeat of a ballot measure from the date of acceptance of the first contribution, the making of the first expenditure, or the filing of a declaration of candidacy, whichever is first, until a final campaign contributions and expenditures report is filed;

4.  "Candidate" means a person who seeks nomination or election to state or local office.  An individual is a candidate when the individual:

a. has filed a declaration of candidacy for any state office with the Secretary of the State Election Board,

b. has filed a declaration of candidacy for any local office with the secretary of any county election board,

c. has filed a declaration of candidacy with the Secretary of State and has drawn active opposition,

d. is nominated as a "substitute candidate" pursuant to Section 1-105 of Title 26 of the Oklahoma Statutes, or

e. solicits or accepts contributions, makes expenditures or gives consent to an individual, organization, party committee, or other committee to solicit or accept contributions or make expenditures to secure election to any state or local office at any time, whether or not the office for which the individual will seek nomination or election is known when the:

(1) solicitation is made,

(2) contribution is accepted, or

(3) expenditure is made.

The term "candidate" shall include a person whose candidacy is unopposed;

5.  "Candidate committee" means the committee, consisting of one or more persons who may be the candidate only, designated by a candidate to promote the candidate's candidacy and serve as the recipient of all contributions and the disburser of all expenditures for the candidate;

6.  "Committee" means a candidate committee, political action committee, or party committee;

7. a. "Contribution" means and includes:

(1) a gift, subscription, loan, guarantee or forgiveness of a loan, conveyance, advance, payment, distribution, or deposit of money or anything of value made to and with the knowledge and for the benefit of a committee for use in a campaign, or for reducing the debt of a committee,

(2) an expenditure made by a person or committee, other than a candidate committee, with the cooperation of, or in consultation with, a committee, a candidate, candidate committee, or candidate's agent or that is made in concert with, or at the request or suggestion of, a candidate, candidate committee, or candidate's agent,

(3) the difference between the payment to a person, other than a candidate or committee, of compensation for personal services or products to the candidate or committee, and the reasonable and customary rate charged by the person for like services or products in like quantities when the candidate or committee has knowledge of the discounted services or products,

(4) anything of value received by a committee that is transferred from another committee or other source,

(5) sums paid for tickets for a political event such as a reception, rally, or a similar fundraising event; however, the amount of any such contribution may be reduced for the purpose of complying with the reporting and contribution limitations requirements of Section 2 of this act, by the actual cost of consumables furnished by the committee in connection with the purchase of the tickets, and only the excess over the actual cost of the consumables shall be deemed a contribution,

(6) the candidate's own money used on behalf of that candidate's candidacy, and

(7) the difference between the open market value and a discount or rebate:

(a) not extended to the public generally, or

(b) by a television or radio station not extended equally to all candidates for the same office.

b. The term "contribution" shall not include:

(1) the value of services provided without compensation by any individual who volunteers on behalf of a candidate or committee,

(2) for purposes of the contribution limits set forth in Section 2 of this act, the transfer of any funds by a political action committee to another political action committee, provided the committees have been established as provided by law and the transferring committee and the receiving committee have been established, directly or indirectly, and are administered or financially supported, directly or indirectly, by a common entity,

(3) any payment or obligation incurred by a corporation, labor organization, membership organization, cooperative or corporation without capital stock for the establishment, administration, and solicitation of contributions to a separate segregated fund or political action committee to be utilized for political purposes,

(4) a nonreimbursed payment made by an individual for the individual's own travel expenses on behalf of a committee,

(5) a payment made by an occupant of a residence or office for costs related to a meeting or fundraising event held in the occupant's residence or office if the costs for the meeting or fundraising event do not exceed Five Hundred Dollars ($500.00).  However, if the occupant hosts more than one event in an election cycle for the same beneficiary, all subsequent payments that exceed Five Hundred Dollars ($500.00) in the aggregate are contributions,

(6) a loan of money made in the ordinary course of business by a financial institution authorized to transact business in this state at terms and interest rates generally available to a member of the public without regard to that person's status as a state or local officer or state or local employee or a candidate for state or local office by the institution,

(7) a communication by a corporation, labor organization, or association aimed at its members, owners, stockholders, directors, executive administrative personnel, or their families, or

(8) a tender of a contribution if the tender is not accepted, including use as collateral, or is transferred to the state as provided in Rule 10-1-2 of the Rules of the Ethics Commission, 74 O.S. Supp. 1994, Chapter 62, App.;

8.  "Expenditure" means a purchase, payment, distribution, loan, advance, compensation, reimbursement, fee deposit, transfer of funds between committees, or a gift made by a committee.  An expenditure does not include the following:

a. a loan of money, made in the ordinary course of business, by a financial institution authorized to transact business in this state,

b. a communication by a corporation, labor organization, or association aimed at its members, owners, stockholders, executive administrative personnel, or their families, except a communication by the corporation's political action committee promoting or opposing a candidate or candidates,

c. uncompensated services provided by an individual volunteering the individual's time, or

d. a transfer of funds to another committee if such transfer is not accepted;

9.  "Family" means an individual, his or her spouse, if any, and all children under the age of eighteen (18) years residing in the same household;

10.  "Local office" means all elective offices for which a declaration of candidacy is filed with the secretary of any county election board;

11.  "Party committee" means a political party or any affiliated or connected entity;

12.  "Person" means an individual, corporation, association, proprietorship, firm, partnership, limited partnership, joint venture, joint stock company, syndicate, business trust, estate, trust, company, organization, committee, or club, or a group of persons who are voluntarily acting in concert;

13.  "Political action committee":

a. means a combination of at least two individuals, or a person other than an individual:

(1) with the primary purpose of:

(a) supporting or opposing a candidate or candidates, or a party committee, except those required to file with the Federal Election Commission, or

(b) supporting or opposing a ballot measure, and

(2) which accepts or gives contributions or makes expenditures from a joint account aggregating at least Five Hundred Dollars ($500.00) during a calendar year, and

b. does not include:

(1) a party committee or a candidate committee,

(2) a person other than an individual, when that person makes an expenditure or expenditures from an account to which contributions have not been solicited or accepted from any other persons or individuals; and the expenditure or expenditures are required by law or by Chapter 10 of the Rules of the Ethics Commission to be reported by the recipient committee or committees as a contribution or contributions, and

(3) a combination of individuals, or a person other than an individual, if the combination of individuals, or a person other than an individual, solicits contributions on behalf of a committee, and any contributions received as a result of the solicitation are forwarded to the committee without being deposited in any account; and the contributions are required by law or by Chapter 10 of the Rules of the Ethics Commission to be reported by the committee that receives the contributions;

14.  "Political party" means any political party so recognized for the purpose of having candidates appear on the ballot; and

15.  "State office" means all elective offices for which declarations of candidacy are filed with the Secretary of the State Election Board.

Added by Laws 1995, c. 343, § 1, eff. July 1, 1995.

§21-187.1.  Individual or family contributions.

A.  No person or family may contribute more than:

1.  Five Thousand Dollars ($5,000.00) in any calendar year to a committee other than a candidate committee;

2.  Five Thousand Dollars ($5,000.00) to a candidate for state office, to a candidate for municipal office in a municipality with a population of over two hundred fifty thousand (250,000) persons, according to the most recent Federal Decennial Census, to a candidate for county office in a county with a population of over two hundred fifty thousand (250,000) persons, according to the most recent Federal Decennial Census, or to a candidate committee authorized by such a candidate to receive contributions or make expenditures on his or her behalf, for any campaign; or

3.  One Thousand Dollars ($1,000.00) to a candidate for other local office, or to a candidate committee authorized by such a candidate to receive contributions or make expenditures on his or her behalf, for any campaign.

No candidate, candidate committee, or other committee shall knowingly accept contributions in excess of the amounts provided herein.

These restrictions shall not apply to a committee supporting or opposing a ballot measure or local question or to a candidate making a contribution of his or her own funds to his or her own campaign.

B.  It shall be prohibited for a campaign contribution to be made to a particular candidate or committee through an intermediary or conduit for the purpose of:

1.  Evading requirements of effective Rules of the Ethics Commission promulgated pursuant to Article XXIX of the Oklahoma Constitution or laws relating to the reporting of contributions and expenditures; or

2.  Exceeding the contribution limitations imposed by subsection A of this section.

Any person making a contribution in violation of this subsection or serving as an intermediary or conduit for such a contribution, upon conviction, shall be subject to the penalties prescribed in subsections C and D of this section.

C.  Any person who knowingly and willfully violates any provision of this section where the aggregate amount contributed exceeds the contribution limitation specified in subsection A of this section by Five Thousand Dollars ($5,000.00) or more, upon conviction, shall be guilty of a felony punishable by a fine of up to four times the amount exceeding the contribution limitation or by imprisonment in the State Penitentiary for up to one (1) year, or by both such fine and imprisonment.

D.  Any person who knowingly and willfully violates any provision of this section where the aggregate amount contributed is less than Five Thousand Dollars ($5,000.00) in excess of the contribution limitation specified in subsection A of this section, upon conviction, shall be guilty of a misdemeanor punishable by a fine of not more than three times the amount exceeding the contribution limitation or One Thousand Dollars ($1,000.00), whichever is greater, or by imprisonment in the county jail for up to one (1) year, or by both such fine and imprisonment.

Added by Laws 1995, c. 343, § 2, eff. July 1, 1995.  Amended by Laws 1997, c. 133, § 155, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 75, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 155 from July 1, 1998, to July 1, 1999.

§21-187.2.  Corporate contributions.

A.  No corporation shall contribute to any campaign fund of any party committee of this state or to any other person for the benefit of such party committee or its candidates, nor shall it, through any agent, officer, representative, employee, attorney, or any other person or persons, so contribute.  Nor shall any such corporation, directly or through such other person, make any loan of money or anything of value, or give or furnish any privilege, favor or other thing of value to any party committee, or to any representative of a party committee, or to any other person for it, or to any candidate upon the ticket of any political party.

B.  A corporation shall not make a contribution or expenditure to, or for the benefit of, a candidate or committee in connection with an election, except that this provision shall not apply to:

1.  A campaign or committee solely for or against a ballot measure or local question; or

2.  The establishment, administration, and solicitation of contributions to a political action committee to be utilized for political purposes by a corporation.

C.  No candidate, candidate committee, or other committee shall knowingly accept contributions given in violation of the provisions of subsection A or B of this section.

D.  The provisions of this section shall not apply to a bank, savings and loan association or credit union loaning money to a candidate in connection with his or her own campaign which is to be repaid with interest at a rate comparable to that of loans for equivalent amounts for other purposes.

E.  Any person who knowingly and willfully violates any provision of this section where the aggregate amount contributed exceeds Five Thousand Dollars ($5,000.00), upon conviction, shall be guilty of a felony punishable by a fine of up to four times the amount of the prohibited contribution or by imprisonment in the State Penitentiary for up to one (1) year, or by both such fine and imprisonment.

F.  Any person who knowingly and willfully violates any provision of this section where the aggregate amount contributed is Five Thousand Dollars ($5,000.00) or less, upon conviction, shall be guilty of a misdemeanor punishable by a fine of not more than three times the amount of the prohibited contribution or One Thousand Dollars ($1,000.00), whichever is greater, or by imprisonment in the county jail for up to one (1) year, or by both such fine and imprisonment.

Added by Laws 1995, c. 343, § 3, eff. July 1, 1995.  Amended by Laws 1997, c. 133, § 156, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 76, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 156 from July 1, 1998, to July 1, 1999.

§21262.  Act of officer de facto.

The last section shall not be construed to affect the validity of acts done by a person exercising the functions of a public office in fact, where other persons than himself are interested in maintaining the validity of such acts.

R.L.1910, Sec. 2145.

§21263.  Falsely assuming to be officer.

Every person who shall falsely assume or pretend to be any state, county or township, city or town officer, or who shall knowingly take upon himself to act as such or to require any person to act as such, or assist him in any matter pertaining to such office, shall be punished by imprisonment in the county jail not more than one (1) year nor less than three (3) months, and by fine not exceeding Five Hundred nor less than Fifty Dollars ($50.00).

R.L.1910, § 2146.

§21264.  Falsely assuming to be peace officers  Private persons may make arrests.

Any person who shall without due authority exercise or attempt to exercise the functions of or hold himself out to any one as a deputy sheriff, marshal, policeman, constable or peace officer, shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be imprisoned for any period not more than one (1) year, to which may be added a fine not exceeding One Hundred Dollars ($100.00):  Provided, However,that this section shall not be so construed as to prevent private persons from making arrests for felonies or misdemeanors committed in their presence.

R.L.1910, § 2147.

§21265.  Bribing or offering bribe to executive officer.

Any person who gives or offers any bribe to any executive officer, with intent to influence him in respect to any act, decision, vote, opinion, or other proceedings of such officer, shall be guilty of a felony punishable by imprisonment in the State Penitentiary, not exceeding ten (10) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00); or both.

R.L. 1910, § 2148.  Amended by Laws 1997, c. 133, § 157, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 77, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 157 from July 1, 1998, to July 1, 1999.

§21266.  Asking or receiving bribes.

Any executive officer or person elected or appointed to executive office who asks, receives or agrees to receive any bribe upon any agreement or understanding that his vote, opinion or action upon any matter then pending, or which may by law be brought before him in his official capacity, shall be influenced thereby, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or both; and in addition thereto, any such person forfeits office and is forever disqualified from holding any public office under the laws of the state.

R.L. 1910, § 2149.  Amended by Laws 1997, c. 133, § 158, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 78, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 158 from July 1, 1998, to July 1, 1999.

§21267.  Preventing officer's performance of duty.

Every person who attempts, by means of any threat or violence, to deter or prevent any executive officer from performing any duty imposed upon such officer by law, is guilty of a misdemeanor.

R.L.1910, § 2150.

§21268.  Resisting executive officer.

Every person who knowingly resists, by the use of force or violence, any executive officer in the performance of his duty, is guilty of a misdemeanor.

R.L.1910, § 2151.

§21269.  Asking or receiving unauthorized reward for official act.

Every executive officer who asks or receives any emolument, gratuity or reward, or any promise of any emolument, gratuity or reward, excepting such as may be authorized by law, for doing any official act, is guilty of a misdemeanor.

R.L.1910, § 2152.

§21270.  Reward for omission to act, asking or receiving.

Every executive officer who asks or receives any emolument, gratuity or reward, or any promise of any emolument, gratuity or reward, for omitting or deferring the performance of any official duty, is guilty of a misdemeanor.

R.L.1910, § 2153.

§21271.  Asking or receiving unauthorized advance fees.

Every executive officer who asks or receives any fee or compensation for any official service which has not been actually rendered, except in cases of charges for prospective costs, or of fees demandable in advance in the cases allowed by law, is guilty of a misdemeanor.

R.L.1910, § 2154.

§21272.  Taking unlawful reward for requisition for fugitive.

Every officer who asks or receives any compensation, fee or reward of any kind for any service rendered or expense incurred in procuring from the Governor a demand upon the executive authority of a State or Territory of the United States, or of a foreign government, for the surrender of a fugitive from justice, or of any service rendered or expense incurred in procuring the surrender of such fugitive, or of conveying him to this state or for detaining him therein, except upon an employment by the Governor, and upon an account duly audited and paid out of the State Treasury, is guilty of a misdemeanor.

R.L.1910, § 2155.

§21273.  Buying appointments to office.

Every person who gives or agrees, or offers to give any gratuity or reward in consideration that himself or any other person shall be appointed to any public office, or shall be permitted to, or to exercise, perform or discharge the prerogatives or duties of any office, is punishable by imprisonment in the county jail not less than six (6) months nor more than one (1) year, or by a fine of not less than Two Hundred Dollars ($200.00) or more than One Thousand Dollars ($1,000.00), or both.

R.L.1910, § 2156.

§21-274.  Selling appointments to office.

Every person who, directly or indirectly, asks or receives or promises to receive any gratuity or reward, or any promise of a gratuity or reward for appointing another person or procuring for another person an appointment to any public office or any clerkship, deputation or other subordinate position in any public office, is punishable by imprisonment in the county jail not less than six (6) months nor more than one (1) year, or by a fine not less than Two Hundred Dollars ($200.00) nor more than One Thousand Dollars ($1,000.00) or both.

R.L. 1910, § 2157.

§21275.  Reward for making appointment or deputation.

Any public officer who, for any gratuity or reward, appoints another person to a public office, or permits another person to exercise, perform or discharge any of the prerogatives or duties of his office, shall be guilty of a felony punishable by imprisonment in the county jail not less than six (6) months nor more than two (2) years, and by a fine of not less than Two Hundred Dollars ($200.00) or more than One Thousand Dollars ($1,000.00); and in addition thereto the public officer forfeits office.

R.L. 1910, § 2158.  Amended by Laws 1997, c. 133, § 159, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 79, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 159 from July 1, 1998, to July 1, 1999.

§21276.  Unlawful deputation is void.

Every grant or deputation made contrary to the provisions of the two preceding sections is void; but official acts done before a conviction for any offense prohibited by those sections shall not be deemed invalid in consequence of the invalidity of such grant or deputation.

R.L.1910, § 2159.

§21277.  Exercising functions of office after term expires.

Every person who having been an executive officer willfully exercises any of the functions of his office after his term of office has expired and a successor has been duly elected or appointed, and has qualified in his place, and he has notice thereof, is guilty of a misdemeanor.

R.L.1910, § 2160.

§21278.  Refusal to surrender books to successor.

Every person who having been an executive officer of this state, wrongfully refuses to surrender the official seal or any of the books and papers appertaining to his office, to his successor, who has been duly elected or appointed, and has duly qualified, and has demanded the surrender of the books and papers of such office is guilty of a misdemeanor.

R.L.1910, § 2161.

§21279.  Administrative officers included.

The various provisions of this article which relate to executive officers apply in relation to administrative officers in the same manner as if administrative and executive officer were both mentioned together.

R.L.1910, § 2162.

§21-280.  Disturbance, interference or disruption of state business - Penalties.

A.  It is unlawful for any person, alone or in concert with others and without authorization, to willfully disturb, interfere or disrupt state business, agency operations or any employee, agent, official or representative of the state.

B.  It is unlawful for any person who is without authority or who is causing any disturbance, interference or disruption to willfully refuse to disperse or leave any property, building or structure owned, leased or occupied by state officials, employees, agents or representatives or used in any manner to conduct state business or operations after proper notice by a peace officer, sergeant-at-arms, or other security personnel.

C.  Any violation of the provisions of this section shall be a misdemeanor punishable by imprisonment in the county jail for a term of not more than one (1) year, by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

D.  For purposes of this section, "disturb, interfere or disrupt" means any conduct that is violent, threatening, abusive, obscene, or that jeopardizes the safety of self or others.

Added by Laws 2002, c. 75, § 2 and codified by Laws 2002, c. 460, § 43, eff. Nov. 1, 2002.

NOTE:  Section 43 of Laws 2002, c. 460 provides:  "Section 2 of Enrolled Senate Bill No. 1292 (O.S.L. 2002, c. 75, § 2) of the 2nd Session of the 48th Oklahoma Legislature, shall be codified as Section 280 of Title 21 of the Oklahoma Statutes, unless there is created a duplication in numbering."

§21301.  Preventing meetings of Legislature.

Any person who willfully and by force or fraud prevents the State Legislature or either of the houses composing it, or any of the members thereof, from meeting or organizing shall be guilty of a felony punishable by imprisonment in the State Penitentiary not less than five (5) years nor more than ten (10) years, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Two Thousand Dollars ($2,000.00), or both.

R.L. 1910, § 2163.  Amended by Laws 1997, c. 133, § 160, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 80, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 160 from July 1, 1998, to July 1, 1999.

§21302.  Disturbing legislative proceedings  Penalty.

Any person who alone or in concert with others wilfully disturbs, disrupts or interferes with any session, meeting or proceeding of either house of the State Legislature or any committee of either house of the State Legislature, whether within or outside the presence of either house of the State Legislature or any committee, by:

1.  Engaging in violent, tumultuous or threatening behavior;

2.  Using abusive or obscene language or making an obscene gesture;

3.  Making unreasonable noise; or

4.  Congregating with other persons and refusing to comply with a lawful order of the police or security officer to disperse;

shall be guilty of a misdemeanor.

R.L.1910, § 2164; Laws 1981, c. 148, § 1, emerg. eff. May 8, 1981.

§21302.1.  Refusal to leave legislative chambers, galleries and offices  Penalty.

Any person who alone or in concert with others, and without proper authorization, refuses to leave any part of the chambers, galleries or offices of either house of the State Legislature or building in which such chambers, galleries or any such office is located, or within any room or building or upon the property of a building in which a legislative hearing or meeting is being conducted upon a lawful order of the police or a security officer to disperse, leave, or move to a designated area, shall be guilty of a misdemeanor.

Laws 1981, c. 148, § 2, emerg. eff. May 8, 1981.

§21303.  Compelling adjournment of Legislature.

Every person who willfully and by force or fraud compels or attempts to compel the State Legislature, or either of the houses composing it, to adjourn or disperse shall be guilty of a felony punishable by imprisonment in the State Penitentiary not less than five (5) years nor more than ten (10) years, or by a fine of not less than Five Hundred Dollars ($500.00), nor more than Two Thousand Dollars ($2,000.00), or both.

R.L. 1910, § 2165.  Amended by Laws 1997, c. 133, § 161, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 81, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 161 from July 1, 1998, to July 1, 1999.

§21304.  Preventing legislative member or personnel from performing official duties  Penalty.

Any person who alone or in concert with others wilfully either by force, physical interference, fraud, intimidation, or by means of any independently unlawful act, prevents or attempts to prevent any member, officer or employee of either house of the State Legislature or any committee of either house of the State Legislature from performing any official act, function, power or duty shall be guilty of a misdemeanor.

§21305.  Compelling Legislature to perform or omit act.

Any person who willfully compels or attempts to compel either of the houses composing the Legislature to pass, amend or reject any bill or resolution, or to grant or refuse any petition, or to perform or omit to perform any other official act, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not less than five (5) years nor more than ten (10) years, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Two Thousand Dollars ($2,000.00), or both.

R.L. 1910, § 2167.  Amended by Laws 1997, c. 133, § 162, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 82, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 162 from July 1, 1998, to July 1, 1999.

§21306.  Altering draft bill.

Any person who fraudulently alters the draft of any bill or resolution which has been presented to either of the houses composing the Legislature, to be passed or adopted, with intent to procure it to be passed or adopted by either house, or certified by the presiding officer of either house, in language different from that intended by such house, shall be guilty of a felony.

R.L. 1910, § 2168.  Amended by Laws 1997, c. 133, § 163, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 163 from July 1, 1998, to July 1, 1999.

§21307.  Altering engrossed copy of bill.

Any person who fraudulently alters the engrossed copy or enrollment of any bill which has been passed by the Legislature, with intent to procure it to be approved by the Governor or certified by the Secretary of State, or printed or published by the printer of the statutes in language different from that in which it was passed by the Legislature, shall be guilty of a felony.

R.L. 1910, § 2169.  Amended by Laws 1997, c. 133, § 164, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 164 from July 1, 1998, to July 1, 1999.

§21308.  Bribery of or influencing members.

Any person who gives or offers to give a bribe to any member of the Legislature, or attempts directly or indirectly, by menace, deceit, suppression of truth or any other corrupt means, to influence a member in giving or withholding his vote, or in not attending the house of which he is a member, or any committee thereof, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, or by a fine  not exceeding Five Thousand Dollars ($5,000.00), or both.

R.L. 1910, § 2170.  Amended by Laws 1997, c. 133, § 165, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 83, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 165 from July 1, 1998, to July 1, 1999.

§21309.  Soliciting bribes  Trading votes.

Any member of either of the houses composing the Legislature, who asks, receives or agrees to receive any bribe upon any understanding that his official vote, opinion, judgment or action shall be influenced thereby, or shall be given in any manner or upon any particular side of any question or matter upon which he may be required to act in his official capacity, or who gives, or offers or promises to give any official vote in consideration that another member of the Legislature shall give any such vote, either upon the same or another question, is guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or both.

R.L. 1910, § 2171.  Amended by Laws 1997, c. 133, § 166, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 84, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 166 from July 1, 1998, to July 1, 1999.

§21310.  Witness refusing to attend legislature or committee.

Every person who, being duly summoned to attend as a witness before either house of the Legislature or any committee thereof authorized to summon witnesses, refuses or neglects without lawful excuse to attend pursuant to such summons, is guilty of a misdemeanor.

R.L.1910, § 2172.

§21311.  Witness refusing to testify before legislature or committee.

Every person who, being present before either house of the Legislature or any committee thereof authorized to summon witnesses, willfully refuses to be sworn or affirmed, or to answer any material and proper question, or to produce upon reasonable notice any material and proper books, papers, or documents in his possession or under his control, is guilty of a misdemeanor.

R.L.1910, § 2173.

§21312.  Forfeiture of office  Disqualification to hold office.

The conviction of a member of the Legislature of any of the crimes defined in this article, involves as a consequence, in addition to the punishment prescribed by this code, a forfeiture of his office, and disqualifies him from ever afterwards holding any office under this state.

R.L.1910, § 2174.

§21318.  Bribery.

No person, firm, or member of a firm, corporation, or association shall give or offer any money, position or thing of value to any member of the State Legislature to influence him to work or to vote for any proposition, nor shall any member of the State Legislature accept any money, position, promise, or reward or thing of value for his work or vote upon any bill, resolution or measure before either house of the Legislature.

R.L.1910, § 2180.

§21320.  Penalty for violating Section 318.

Any person or member of any firm, corporation or association violating the provisions of Section 318 of this title shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than two (2) years nor more than five (5) years, and by a fine in the sum of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00).

R.L. 1910, § 2182.  Amended by Laws 1997, c. 133, § 167, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 85, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 167 from July 1, 1998, to July 1, 1999.

§21321.  Member of legislature  Soliciting or securing employment with state department or institution.

It shall be unlawful for any member of the Legislature of Oklahoma to solicit, receive or accept any money or thing of value either directly or through another person for soliciting or securing employment of or for another person from any department or institution of the state, where the said department or institution is supported in whole or in part from revenues levied pursuant to law or appropriations made by the Legislature.

Laws 1937, p. 12, § 1.

§21322.  Penalty for violating Section 321.

Any member of the Legislature who shall violate the provisions of Section 321 of this title shall be guilty of a felony, and upon conviction shall be fined in any sum not less than One Hundred Dollars ($100.00) nor to exceed One Thousand Dollars ($1,000.00), and be sentenced to the State Penitentiary for a term not less than one (1) year nor to exceed five (5) years and, in addition thereto, the member shall forfeit office.

Added by Laws 1937, p. 12, § 2.  Amended by Laws 1997, c. 133, § 168, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 86, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 168 from July 1, 1998, to July 1, 1999.

§21331.  Receipt to be given  Copy sent to Tax Commission.

Any person, firm or corporation soliciting or collecting funds, directly or indirectly for the primary purpose of promoting legislation for any person or group receiving grants or allotments from the state government must give a personal receipt for each amount collected.  Each receipt must be on a form approved by the Oklahoma Tax Commission, must be made out in triplicate, one (1) copy to be retained by the donee and one (1) copy to be given to the donor and the third (3rd) copy must be sent to the Oklahoma Tax Commission on the first of each month.  Each receipt must bear the date on which the money is received, must set forth the full name of the contributor and must be signed by the person collecting the money.  Any person, firm, or corporation soliciting or collecting monies for the above cited purpose must give the receipt immediately after the money is received.  Any person, firm or corporation soliciting or collecting money through the mail for the above cited reason must remit the receipt within five (5) days after receiving the donation.  No receipt form shall be used unless it has had the prior approval of the Oklahoma Tax Commission.

Laws 1949, p. 202, § 1.

§21332.  Records and information confidential.

Any records or information submitted to the Oklahoma Tax Commission under the provisions of this act shall be treated as confidential and shall not be released to any other department of state government except they shall be available to the Attorney General's office, to any court of competent jurisdiction, or any legislative committee desiring any information pertaining thereto.

Laws 1949, p. 202, § 2.

§21333.  Violations  Punishment.

Any person, firm or corporation failing to comply with the provisions of this act or using receipts not approved by the Oklahoma Tax Commission or who fails to give a receipt to a donor or who fails to send the third (3rd) copy of each receipt to the Oklahoma Tax Commission as required above shall be deemed guilty of a misdemeanor and shall be subject to a fine of Five Hundred Dollars ($500.00) or six (6) months in jail, or both such fine and imprisonment.

Laws 1949, p. 202, § 3.

§21-334.  Compensation contingent upon influencing official action or legislation.

No person may retain or employ a lobbyist, as defined in Section 4249 of Title 74 of the Oklahoma Statutes, for compensation contingent in whole or in part on the passage or defeat of any official action or the approval or veto of any legislation, issuance of an executive order or approval or denial of a pardon or parole by the Governor.  No lobbyist may accept any employment or render any service for compensation contingent on the passage or defeat of any legislation or the approval or veto of any legislation by the Governor.  Any person convicted of violating the provisions of this section shall be guilty of a felony punishable by a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment in the State Penitentiary not exceeding two (2) years or by both such fine and imprisonment.

Added by Laws 1995, c. 343, § 4, eff. July 1, 1995.  Amended by Laws 1997, c. 133, § 169, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 87, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 169 from July 1, 1998, to July 1, 1999.

§21-341.  Embezzlement and false accounts by officers.

Every public officer of the state or any county, city, town, or member or officer of the Legislature, and every deputy or clerk of any such officer and every other person receiving any money or other thing of value on behalf of or for account of this state or any department of the government of this state or any bureau or fund created by law and in which this state or the people thereof, are directly or indirectly interested, who either:

First:  Receives, directly or indirectly, any interest, profit or perquisites, arising from the use or loan of public funds in the officer's or person's hands or money to be raised through an agency for state, city, town, district, or county purposes; or

Second:  Knowingly keeps any false account, or makes any false entry or erasure in any account of or relating to any moneys so received by him, on behalf of the state, city, town, district or county, or the people thereof, or in which they are interested; or

Third:  Fraudulently alters, falsifies, cancels, destroys or obliterates any such account, shall, upon conviction, thereof, be deemed guilty of a felony and shall be punished by a fine of not to exceed Five Hundred Dollars ($500.00), and by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than twenty (20) years and, in addition thereto, the person shall be disqualified to hold office in this state, and the court shall issue an order of such forfeiture, and should appeal be taken from the judgment of the court, the defendant may, in the discretion of the court, stand suspended from such office until such cause is finally determined.

R.L. 1910, § 2581.  Amended by Laws 1997, c. 133, § 170, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 88, eff. July 1, 1999; Laws 2002, c. 460, § 4, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 170 from July 1, 1998, to July 1, 1999.

§21341.1.  Postage meter  Unlawful use.

Every person who uses a postage meter that is owned, operated or has been installed by any state department, board, commission or state educational institution, for his own personal use, or to the use of any person not entitled thereto, without authority of law, is guilty of a misdemeanor.  Each state department, board, commission or state educational institution which has installed a postage meter machine shall place an imprint plate on such machine showing: first, that the mail carried by such postage is official State of Oklahoma mail; and second, that there is a penalty for the unlawful use of such postage meters for private purposes.  The installation and cost of such imprint plates shall be paid from appropriations for postage and contingent expenses made to the various state departments, boards, commissions or state educational institutions.

Laws 1976, c. 57, § 1, emerg. eff. April 15, 1976.

§21342.  Suspension  Vacancy filled.

When any person is suspended from office by any court under the provisions of this section, said court shall certify the fact of such suspension to the proper officer or authority provided by law to fill a vacancy in such office.  Such office shall be filled during the suspension in like manner as provided by law for filling vacancies in such offices.

R.L.1910, § 2582.

§21343.  Other violation of official conduct.

Every officer or other person mentioned in the last section, who willfully disobeys any provisions of law regulating his official conduct, in cases other than those specified in that section, is guilty of a misdemeanor.

R.L.1910, § 2583.

§21-344.  Fraud by officer authorized to sell, lease or make contract.

A.  Except as otherwise provided in this section, every public officer, being authorized to sell or lease any property, or make any contract in his or her official capacity, who voluntarily becomes interested individually in such sale, lease or contract, directly or indirectly, is guilty of a misdemeanor.

B.  The provisions of this section shall not apply to:

1.  Municipal officers who are subject to the provisions of Section 8-113 of Title 11 of the Oklahoma Statutes; and

2.  Conservation district board members participating in programs authorized by Section 3-2-106 of Title 27A of the Oklahoma Statutes.

R.L.1910, § 2584; Laws 1989, c. 131, § 1, eff. Nov. 1, 1989; Laws 1999, c. 43, § 1, eff. Nov. 1, 1999.

§21-345.  Refusal of officer to perform duty.

Every county clerk, court clerk, judge of the district court, district attorney, county commissioner, or sheriff, who willfully fails or refuses to perform the duties of his or her office according to law, is guilty of a misdemeanor.

R.L.1910, § 2585.  Amended by Laws 1993, c. 239, § 16, eff. July 1, 1993; Laws 1998, c. 310, § 5, eff. Nov. 1, 1998.

§21346.  Obstructing the collection of taxes.

Every person who willfully obstructs or hinders any public officer from collecting any revenue, taxes, or other sums of money in which, or any part of which the people of this state are directly or indirectly interested, and which such officer is by law empowered to collect, is guilty of a misdemeanor.

R.L.1910, § 2586.

§21347.  Applies to all officers.

The provisions of the second preceding section shall also apply to county treasurers, justices of the peace, and all other county and precinct officers.

R.L.1910, § 2587.

§21348.  Willful neglect by state officers.

Any State Auditor and Inspector, State Treasurer, State Superintendent of Public Instruction, or any other state officer who willfully neglects or refuses to perform the duties of his office, as prescribed by law, is guilty of a misdemeanor.

R.L.1910, § 2588; Laws 1979, c. 30, § 8, emerg. eff. April 6, 1979.

§21349.  Injuring or burning public buildings.

Any person who willfully burns, destroys, or injures any public buildings or improvements in this state shall be guilty of a felony, punishable by imprisonment in the State Penitentiary not exceeding twentyfive (25) years.

R.L. 1910, § 2589.  Amended by Laws 1997, c. 133, § 171, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 89, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 171 from July 1, 1998, to July 1, 1999.

§21350.  Seizing military stores.

Any person who enters any fort, magazine, arsenal, armory, arsenal yard or encampment and seizes or takes away any arms, ammunition, military stores or supplies belonging to the people of this state, and every person who enters any such place with intent so to do, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2590.  Amended by Laws 1997, c. 133, § 172, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 90, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 172 from July 1, 1998, to July 1, 1999.

§21351.  False statement regarding taxes.

Every person who, in making any statement, oral or written, which is required or authorized by law to be made as the basis of imposing any tax or assessment, or of an application to reduce any tax or assessment, willfully states any material matter which he knows to be false, is guilty, upon conviction, of a misdemeanor and shall be punished by imprisonment in the county jail for not more than one (1) year or by the imposition of a fine not to exceed Five Thousand Dollars ($5,000.00), or by both said fine and imprisonment.

Amended by Laws 1984, c. 220, § 1, operative July 1, 1984.

§21352.  Unlawfully issuing or paying warrants.

It shall be unlawful for any state officer or deputy or employee of said officer to issue, cause to be issued or consent to the issuing, or to pay, cause to be paid or consent to the paying of any state warrant, order, or other evidence of public debt in excess of the appropriation duly made or when no appropriation has been made by the Legislature, for the fund upon which the same may be drawn.

R.L.1910, § 2592.

§21353.  Officer dealing in warrants  Misdemeanor.

A.  It shall be unlawful for any public officer or deputy or employee of such officer to either directly or indirectly, buy, barter for, or otherwise engage in any manner in the purchase of any bonds, warrants or any other evidence of indebtedness against this state, any subdivision thereof, or municipality therein, of which he is an officer.

B.  The provisions of this section shall not apply to those municipal officers and employees who are subject to Section 8113 of Title 11 of the Oklahoma Statutes.

R.L.1910, § 2593.

§21354.  Penalty.

Any person who shall violate any of the provisions of the two preceding sections shall be deemed guilty of the unlawful issuing of warrants or the unlawful purchase of warrants as the case may be, and shall be punished by a fine of not exceeding One Thousand Dollars ($1,000.00).

R.L.1910, § 2594.

§21-355.  Member of governing body not to furnish public supplies for consideration - Exceptions.

A.  It shall be unlawful for any member of any board of county commissioners, city council or other governing body of any city, board of trustees of any town, board of directors of any township, board of education of any city or school district, to furnish, for a consideration any material or supplies for the use of the county, city, town, township, or school district.

B.  The provisions of this section shall not apply to those municipal officers who are subject to Section 8-113 of Title 11 of the Oklahoma Statutes or to a member of any board of education of a school district in this state which does not include any part of a municipality with a population greater than two thousand five hundred (2,500) according to the latest Federal Decennial Census when the board member is the only person who furnishes the material or supplies within ten (10) miles of the corporate limits of the municipality.  However, any activities permitted by this subsection shall not exceed Five Hundred Dollars ($500.00) for any single activity and shall not exceed Two Thousand Five Hundred Dollars ($2,500.00) for all activities in any calendar year.

C.  It shall not be unlawful for any member of any board of county commissioners, city council or other governing body of any city, board of trustees of any town, board of directors of any township, or board of education of any school district to vote to purchase materials or supplies from a business that employs a member of the governing body or employs the spouse of a member if the member or the spouse of a member has an interest in the business of five percent (5%) or less.

R.L. 1910, § 2595.  Amended by Laws 1996, c. 341, § 2, eff. Nov. 1, 1996; Laws 1997, c. 317, § 2, emerg. eff. May 29, 1997; Laws 1998, c. 365, § 1, eff. July 1, 1998.

§21356.  Contract or purchase void  Members of body liable.

Any contract or purchase made in violation of the first preceding section shall be void, and no appropriation of public funds shall be made to pay the amount of same; but the members of the body voting for such contract or purchase shall be held personally liable for the amount thereof.

R.L.1910, § 2596.

§21357.  Penalty for such contract or purchase.

Any member of any public body, such as is specified in Section 355 of this title, who shall be a party to any such contract or purchase therein declared unlawful, or who shall receive any money, warrant, certificate, or other consideration thereunder, or who shall vote for or assent to any such contract or purchase, shall be guilty of a felony punishable by a fine of not less than Fifty Dollars ($50.00), and imprisonment in the county jail not less than thirty (30) days, or by a fine of not more than Five Hundred Dollars ($500.00), with imprisonment in the State Penitentiary not exceeding five (5) years.

R.L. 1910, § 2597.  Amended by Laws 1997, c. 133, § 173, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 91, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 173 from July 1, 1998, to July 1, 1999.

§21-358.  False, fictitious, or fraudulent claim for payment of public funds or on employment application.

A.  It shall be unlawful for any person, firm, corporation, association or agency to make, present, or cause to be presented to any employee or officer of the State of Oklahoma, or to any department or agency thereof, any false, fictitious or fraudulent claim for payment of public funds upon or against the State of Oklahoma, or any department or agency thereof, knowing such claim to be false, fictitious or fraudulent.  A violation of this subsection shall be punished as provided in subsection A of Section 359 of this title.

B.  It shall be unlawful for any person applying for employment with the State of Oklahoma to make a materially false, fictitious or fraudulent statement or representation on an employment application, knowing such statement or representation to be materially false, fictitious or fraudulent.  A violation of this subsection shall be punished as provided in subsection B of Section 359 of this title.

Added by Laws 1970, c. 151, § 1, emerg. eff. April 7, 1970.  Amended by Laws 2004, c. 526, § 1, eff. Nov. 1, 2004.

§21-359.  Penalties.

A.  Any person, firm, corporation, association or agency found guilty of violating subsection A of Section 358 of this title shall be guilty of a felony punishable by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by imprisonment in the custody of the Department of Corrections for a term not exceeding two (2) years, or by both such fine and imprisonment.

B.  Any person found guilty of violating subsection B of Section 358 of this title shall be guilty of a misdemeanor punishable by a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a term not exceeding one (1) year, or by both such fine and imprisonment.

Added by Laws 1970, c. 151, § 2, emerg. eff. April 7, 1970.  Amended by Laws 1997, c. 133, § 174, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 92, eff. July 1, 1999; Laws 2004, c. 526, § 2, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 174 from July 1, 1998 to July 1, 1999.

§21-360.  Coercing political participation of state employees.

No public employee or public official, as defined in Section 304 of Title 51 of the Oklahoma Statutes, shall directly or indirectly coerce, attempt to coerce, command, advise or direct any state employee to pay, lend or contribute any part of his or her salary or compensation, time, effort or anything else of value to any party, committee, organization, agency or person for political purposes.  No public employee or official shall retaliate against any employee for exercising his or her rights or for not participating in permitted political activities as provided in Ethics Commission Rule 10-1-4.  Any person convicted of willfully violating the provisions of this section shall be guilty of a felony and shall be punished by the imposition of a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment for not longer than two (2) years, or by both said fine and imprisonment.

Added by Laws 1995, c. 343, § 5, eff. July 1, 1995.  Amended by Laws 1997, c. 133, § 175, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 93, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 175 from July 1, 1998, to July 1, 1999.

§21361.  Acceptance, use or redemption for personal gain.

It shall be unlawful for any person or persons, firm, company or corporation to accept, use, or redeem for personal gain any trading stamps, coupons, tickets, certificates, cards or similar devices, which are redeemable either for money or any products, goods, wares, articles, merchandise or any other items of value whatsoever in all cases wherein the basis for the credit, issuance, transfer, assignment or distribution of said trading stamps, coupons, tickets, certificates, cards, or similar devices results from purchases by the state, payment for which, either in whole or in part, has been or will be made from the State Treasury or from any other state funds whatsoever.

Laws 1953, p. 94, § 1.

§21362.  Vendors crediting, furnishing, etc. for personal use.

It shall be unlawful for any vendor selling to the State of Oklahoma to credit, furnish, distribute, transmit or supply to any person or persons, firm, company, or corporation, for personal use, any trading stamps, coupons, tickets, certificates, cards or similar devices, which are redeemable either for money or any products, goods, wares, articles, merchandise or any other items of value, in all cases wherein the basis for said credit, issuance, transfer, assignment or distribution results from the sale of any products, goods, wares, articles, merchandise or any other items of value whatsoever to the State of Oklahoma.

Laws 1953, p. 94, § 2.

§21363.  Violations  Punishment.

Any person or persons, companies, partnerships, firms or corporations violating any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than Twentyfive Dollars ($25.00), nor more than One Hundred Dollars ($100.00) and each violation of this act shall be deemed a separate offense.

Laws 1953, p. 94, § 3.

§21-364.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§21371.  Use in advertising prohibited.

Any person or persons, corporation or company, who shall use the flag or the coat of arms of the United States, or any pattern, imitation or representation thereof, either by printing thereon, or attaching thereto, any advertisement or device for the purpose of gain or profit, or as a trademark or label, shall be guilty of misdemeanor.

Laws 1919, c. 72, p. 113, § 1.

§21372.  Mutilation, treating with indignity or destroying flag  Definitions.

A.  Any person who shall contemptuously or maliciously tear down, burn, trample upon, mutilate, deface, defile, defy, treat with indignity, wantonly destroy, or cast contempt, either by word or act, upon any flag, standard, colors or ensign of the United States of America, shall be guilty of a felony.

B.  The word "defile" as used in this section shall include public conduct which brings shame or disgrace upon any flag of the United States by its use for unpatriotic or profane purpose.

C.  The terms "flag", "standard", "colors", or "ensign" of the United States as used in this section shall include any picture, representation or part thereof which an average person would believe, upon seeing and without deliberation, to represent the flag, standard, colors or ensign of the United States of America.

Added by Laws 1919, c. 72, p. 113, § 2.  Amended by Laws 1967, c. 298, § 1; Laws 1971, c. 1, § 1, emerg. eff. Feb. 17, 1971; Laws 1997, c. 133, § 176, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 176 from July 1, 1998, to July 1, 1999.

§21373.  Penalty for violation of Section 372.

Any person, corporation or company violating any provision of Section 372 of this title, upon conviction thereof, shall be punished by a fine not exceeding Three Thousand Dollars ($3,000.00), or by imprisonment for not more than three (3) years, or both, in the discretion of the court.

Added by Laws 1919, c. 72, p. 113, § 3.  Amended by Laws 1967, c. 298, § 2, emerg. eff. May 9, 1967; Laws 1997, c. 133, § 177, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 94, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 177 from July 1, 1998, to July 1, 1999.

§21374.  Display of red flag or emblem of disloyalty or anarchy.

Any person in this state, who shall carry or cause to be carried, or publicly display any red flag or other emblem or banner, indicating disloyalty to the Government of the United States or a belief in anarchy or other political doctrines or beliefs, whose objects are either the disruption or destruction of organized government, or the defiance of the laws of the United States or of the State of Oklahoma, shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the Penitentiary of the State of Oklahoma for a term not exceeding ten (10) years, or by a fine not exceeding One Thousand Dollars ($1,000.00) or by both such imprisonment and fine.

Added by Laws 1919, c. 83, p. 133, § 1, emerg. eff. April 2, 1919.  Amended by Laws 1997, c. 133, § 178, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 95, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 178 from July 1, 1998, to July 1, 1999.

§21-375.  Raising certain flags over tax-supported property prohibited - Penalty.

A.  It shall be unlawful and constitute a misdemeanor for any person to place, hoist, raise or display any flag, standard, colors or ensign upon or over any publicly owned tax-supported property or premises except roads, streets, highways, stadiums or arenas in the State of Oklahoma, except:

1.  The flag, standard, colors or ensign of the United States of America;

2.  The flag of any nation formerly having dominion over the land now comprising the State of Oklahoma or any portion of said land;

3.  The official flag of any of the fifty states of the United States;

4.  An Alfred P. Murrah Federal Building commemorative flag;

5.  The official flag of any municipality in this state;

6.  The Boy Scouts of America flag;

7.  The Girl Scouts United States of America flag;

8.  The American Red Cross flag;

9.  The American Ex-Prisoner of War flag;

10.  The POW/MIA flag; and

11.  Such other flags as may be approved by the governing board or agency having control over said public property.

B.  Any person convicted of a violation of this section shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not less than thirty (30) days nor more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1971, c. 79, § 1, emerg. eff. April 16, 1971.  Amended by Laws 1987, c. 54, § 1, eff. Nov. 1, 1987; Laws 1996, c. 4, § 2, emerg. eff. March 12, 1996; Laws 2003, c. 107, § 1, eff. Nov. 1, 2003.

§21380.  Bribery of fiduciary.

A.  Any fiduciary who, with a corrupt intent and without the consent of his beneficiary, intentionally or knowingly solicits, accepts, or agrees to accept any bribe from another person with the agreement or understanding that the bribe as defined by law will influence the conduct of the fiduciary in relation to the affairs of his beneficiary, upon conviction, is guilty of a felony punishable by imprisonment in a state correctional institution for a term not more than ten (10) years, or by a fine not to exceed Five Thousand Dollars ($5,000.00) or an amount fixed by the court not to exceed twice the value of the benefit gained from the bribe, or by both said imprisonment and fine.

B.  Any person who offers, confers, or agrees to confer any bribe the acceptance of which is an offense pursuant to the provisions of subsection A of this section, upon conviction, is guilty of a felony punishable by imprisonment in a state correctional institution for a term not more than ten (10) years, or by a fine not to exceed Five Thousand Dollars ($5,000.00), or both.

C.  As used in subsection A of this section:

1.  "Beneficiary" means any person for whom a fiduciary is acting;

2.  "Fiduciary" means:

a. an agent or employee, or

b. a trustee, guardian, custodian, administrator, executor, conservator, receiver, or similar fiduciary, or

c. a lawyer, physician, accountant, appraiser, or other professional advisor, or

d. an officer, director, partner, manager, or other participant in the direction of the affairs of a corporation or association.

Added by Laws 1984, c. 155, § 1, eff. Nov. 1, 1984.  Amended by Laws 1997, c. 133, § 179, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 96, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 179 from July 1, 1998, to July 1, 1999.

§21-380.1.  Commercial bribery involving an insured depository institution.

A person commits the offense of commercial bribery involving an insured depository institution or credit union when the person gives, offers, promises, confers or agrees to confer any benefit to any employee, agent or fiduciary without the consent of the employer or principal and with intent to influence such person's conduct in relation to the affairs of the employer or principal.

Any person convicted of commercial bribery involving an insured depository institution shall be guilty of a misdemeanor punishable by imprisonment in the county jail for a term not more than one (1) year; or, if there was intent to defraud, the violator, upon conviction, shall be guilty of a felony punishable by imprisonment in the Department of Corrections for a term not more than ten (10) years.

Added by Laws 2004, c. 298, § 1, emerg. eff. May 12, 2004.

§21-381.  Bribing officers.

Whoever corruptly gives, offers, or promises to any executive, legislative, county, municipal, judicial, or other public officer, or any employee of the State of Oklahoma or any political subdivision thereof, including peace officers and any other law enforcement officer, or any person assuming to act as such officer, after his election or appointment, either before or after he has qualified or has taken his seat, any gift or gratuity whatever, with intent to influence his act, vote, opinion, decision, or judgment on any matter, question, cause, or proceeding which then may be pending, or may by law come or be brought before him in his official capacity, or as a consideration for any speech, work, or service in connection therewith, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding Three Thousand Dollars ($3,000.00) and imprisonment in jail not exceeding one (1) year.

R.L. 1910, § 2183.  Amended by Laws 1967, c. 1, § 1, emerg. eff. Feb. 1, 1967; Laws 1976, c. 41, § 1, emerg. eff. April 5, 1976; Laws 1997, c. 133, § 180, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 97, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 180 from July 1, 1998, to July 1, 1999.

§21382.  Officers receiving bribes.

Every executive, legislative, county, municipal, judicial, or other public officer, or any employee of the State of Oklahoma or any political subdivision thereof, including peace officers and any other law enforcement officer, or any person assuming to act as such officer, who corruptly accepts or requests a gift or gratuity, or a promise to make a gift, or a promise to do an act beneficial to such officer, or that judgment shall be given in any particular manner, or upon a particular side of any question, cause or proceeding, which is or may be by law brought before him in his official capacity, or as a consideration for any speech, work, or service in connection therewith, or that in such capacity he shall make any particular nomination or appointment, shall forfeit his office, be forever disqualified to hold any public office, trust, or appointment under the laws of this state, and be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00) and imprisonment in jail not exceeding one (1) year.

R.L. 1910, § 2184.  Amended by Laws 1967, c. 1, § 2, emerg. eff. Feb. 1, 1967; Laws 1976, c. 41, § 2, emerg. eff. April 5, 1976; Laws 1997, c. 133, § 181, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 98, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 181 from July 1, 1998, to July 1, 1999.

§21-383.  Bribing jurors, referees, etc.

Any person who gives or offers to give a bribe to any judicial officer, juror, referee, arbitrator, umpire or assessor, or to any person who may be authorized by law or agreement of parties interested to hear or determine any question or controversy, with intent to influence his vote, opinion or decision upon any matter or question which is or may be brought before him for decision, is guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or both.

R.L. 1910, § 2185.  Amended by Laws 1997, c. 133, § 182, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 99, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 182 from July 1, 1998, to July 1, 1999.

§21-384.  Receiving bribes by jurors, referees, etc.

Any juror, referee, arbitrator, umpire or assessor, and every person authorized by law to hear or determine any question or controversy, who asks, receives, or agrees to receive, any bribe upon any agreement or understanding that his vote, opinion or decision upon any matter or question which is or may be brought before him for decision, shall be thereby influenced, shall be guilty of a felony.

R.L. 1910, § 2186.  Amended by Laws 1997, c. 133, § 183, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 183 from July 1, 1998, to July 1, 1999.

§21385.  Misconduct of jurors.

Every juror or person drawn or summoned as a juror, or chosen arbitrator, or umpire, or appointed referee, who either:

1.  Makes any promise or agreement to give a verdict for or against any party; or,

2.  Willfully permits any communication to be made to him, or receives any book, paper, instrument, or information relative to any cause pending before him, except according to the regular course of proceeding upon the trial of such cause, is guilty of a misdemeanor. R.L.1910, § 2187.

§21386.  Accepting gifts.

Every judicial officer, juror, referee, arbitrator or umpire, who accepts any gift from any person, knowing him to be a party in interest or the attorney or counsel of any party in interest to any action or proceeding then pending or about to be brought before him, is guilty of a misdemeanor.

R.L.1910, § 2188.

§21387.  Gifts defined.

The word "gift" in the foregoing section shall not be taken to include property received by inheritance, by will or by gift in view of death.

R.L.1910, § 2189.

§21388.  Attempts to influence jurors.

Every person who attempts to influence a juror, or any person summoned or drawn as a juror, or chosen as arbitrator or appointed a referee, in respect to his verdict, or decision of any cause or matter pending, or about to be brought before him, either:

1st,  By means of any communication oral or written had with him, except in the regular course of proceedings upon the trial of the cause;

2nd,  By means of any book, paper, or instrument, exhibited otherwise than in the regular course of proceedings, upon the trial of the cause;

3rd,  By means of any threat or intimidation;

4th,  By means of any assurance or promise of any pecuniary or other advantage; or,

5th,  By publishing any statement, argument or observation relating to the cause, is guilty of a misdemeanor.

R.L.1910, § 2190.

§21389.  Drawing jurors fraudulently.

Every person authorized by law to assist at the drawing of any jurors to attend any court, who willfully puts or consents to the putting upon any list of jurors as having been drawn any name which shall not have been drawn for that purpose in the manner prescribed by law; or, who omits to place on such list any name that shall have been drawn in the manner prescribed by law, or who signs or certifies any list of jurors as having been drawn which was not drawn according to law; or, who is guilty of any other unfair, partial or improper conduct in the drawing of any such list of jurors, is guilty of a misdemeanor.

R.L.1910, § 2191.

§21390.  Misconduct by officer in charge of jury.

Every officer to whose charge any juror or jury is committed by any court or magistrate, who negligently or willfully permits them, or any one of them, either:

1.  To receive any communication from any person;

2.  To make any communication to any person;

3.  To obtain or receive any book or paper or refreshment; or

4.  To leave the jury room, the jury box, or his immediate custody or control, without the leave of such court or magistrate first obtained, is guilty of a misdemeanor.

Every bailiff, or other officer or person, into whose custody and care any court of record contemplates committing any juror or jury, before entering upon his duties as such for the court term or such lesser period of such service as the court may determine, shall first be admonished and shall make in writing and file with the clerk of such court a solemn oath, sworn to before the clerk or judge of such court, to the effect that he will regard the foregoing provisions of this section and that he will faithfully prevent the same and obstruct any attempt to accomplish or to attempt to do any of them, but at the same time to have regard to the comfort and wellbeing of the jurors and all of them, entrusted into his care in each and every jury trial in any cause during such court term or lesser period of appointment by such court.

In every court the same admonition shall be given and the same oath required as above, in each jury trial; but the court shall have the option whether the same be oral, or in writing and filed in such case, but thereafter during the trial of the same cause and until such jury is dismissed from further consideration of the same it shall not be necessary, for all intent and purposes of this act, to administer again such admonition or to require such oath.

R.L.1910, § 2192; Laws 1949, p. 203, § 1; Laws 1951, p. 59, § 1.

§21-399.  Athletic contests - Bribery of participants, officials, etc.

Whoever corruptly gives, offers or promises any gift, gratuity or thing of value to any player, participant, coach, referee, umpire, official or any other person having authority in connection with the conducting of any amateur or professional athletic contest with the intent to influence the action, conduct, judgment, or decision of any such person in, or in connection with, such contest, or as a consideration for such person acting, playing or performing his functions in any such contest, in any manner calculated to affect the result thereof, or in consideration of such person failing to participate or engage in such contest, shall be deemed guilty of bribery, and upon conviction shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not to exceed five (5) years; or by a fine of not to exceed Three Thousand Dollars ($3,000.00) and imprisonment in the county jail for not to exceed one (1) year.

Added by Laws 1947, p. 231, § 1, emerg. eff. April 16, 1947.  Amended by Laws 1997, c. 133, § 184, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 100, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 184 from July 1, 1998, to July 1, 1999.

§21-400.  Acceptance of bribe by participant, official, etc.

Every player, participant, coach, umpire, referee or other person having or exercising authority in connection with the conducting of any amateur or professional athletic contest, who corruptly accepts or requests a gift or gratuity or a promise of any such gift or gratuity, or any other thing of value, or the performance of an act beneficial to any such person in consideration of such person performing any act or making any judgment or decision, or in consideration of such person playing or making decisions or judgments or conducting such athletic contest, in a manner intended or calculated to affect or change the result of such athletic contest, or in consideration of such person failing to participate or engage in any such contest, shall be deemed guilty of a felony and upon conviction shall be punished by imprisonment in the State Penitentiary for not to exceed one (1) year, or by a fine  of not to exceed Three Thousand Dollars ($3,000.00) or imprisonment in the county jail for not to exceed one (1) year or by both such fine and imprisonment.

Added by Laws 1947, p. 232, § 2, emerg. eff. April 16, 1947.  Amended by Laws 1997, c. 133, § 185, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 101, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 185 from July 1, 1998, to July 1, 1999.

§21401.  Gifts or rewards for outstanding play or meritorious service not prohibited.

The provisions of sections 1 and 2 of this act shall not be construed as preventing or prohibiting the giving or accepting of gifts or rewards by any of the persons specified in said sections for outstanding play or meritorious service in the performance of their duties in, or in connection with, any athletic contest or contests.

Laws 1947, p. 232, § 3.

§21402.  Forfeiture of monies, properties and assets used in violation of bribery laws.

All monies, properties and assets of any kind or character used in the violation of any and all of the bribery laws of this state, and which has been paid, delivered or turned over to any person, firm, corporation or public official, shall be forfeited to the state by order of the court before which the action concerning the person, firm, or corporation charged with such bribery has terminated with the conviction of such person, firm, or corporation.

Laws 1959, p. 113, § 1.

§21403.  Issuance of orders and writs pending trial.

The court before which bribery charges are pending, shall, pending the trial thereof, issue such orders and issue such writs as may be necessary directing the sheriff of the county in which such bribery charge is pending to seize and take possession of such monies, funds, properties or assets, and to hold the same subject to the further proceedings to be had therein.

Laws 1959, p. 113, § 2.

§21404.  Hearing  Judgment of forfeiture  Sale of properties or assets.

The court having jurisdiction of the monies, funds, properties or assets so seized upon conviction of the person, firm, or corporation charged, shall, without a jury, order an immediate hearing as to whether the monies, funds, properties or assets so seized were being used for unlawful purposes, and take such legal evidences as are offered on each behalf and determine the same as in civil cases. Should the court find from a preponderance of the testimony that the monies, funds, properties or assets so seized were being used for the violation of the bribery laws of the State of Oklahoma, it shall render judgment accordingly and declare said monies, funds, properties or assets forfeited to the State of Oklahoma.  Thereupon, said properties or assets shall, under the order of said court, be sold by the officer having the same in charge, after ten (10) days' notice published in a daily newspaper of the county wherein said sale is to take place, or if no daily newspaper is published in said county, then by posting five notices in conspicuous places in the city or town wherein such sale is to be made; and if the same is money or a fund, or of such nature as being negotiable and sale unnecessary, then such money, fund or negotiable property shall be held by the officer having charge of same, until disposed of in accordance with the provisions of this act.  All sales of property and assets hereunder shall be for cash.

Laws 1959, p. 114, § 3.

§21405.  Appeals  Disposition of proceeds.

Appeals may be allowed as in civil cases, but the possession of monies, funds, properties or assets being so unlawfully used shall be prima facie evidence that it is the properties, funds, monies or assets of the person so using it.  Where said monies, funds, properties or assets are sold or otherwise ordered forfeited under the provisions of this act the proceeds shall be disbursed and applied as follows:

First.  To the payment of the costs of the forfeiting proceedings and actual expenses of preserving the properties.

Second.  Oneeighth (1/8) of the proceeds remaining to the public official, witness, juror or other person to whom the bribe was given, provided such public official, witness, juror or other person had theretofore voluntarily surrendered the same to the sheriff of the county and informed the proper officials of the bribery or attempted bribery.

Third.  Oneeighth (1/8) to the district attorney prosecuting the case.

Fourth.  The balance to the county treasurer to be credited by him to the court fund of the county.

Laws 1959, p. 114, § 4.

§21406.  Fees as additional to salaries.

The fees paid to any officer and prosecuting officer as provided in the preceding section, shall be in addition to the salaries now provided for them by law.

Laws 1959, p. 114, § 5.

§21421.  Conspiracy - Definition - Punishment.

A.  If two or more persons conspire, either:

1.  To commit any crime; or

2.  Falsely and maliciously to indict another for any crime, or to procure another to be charged or arrested for any crime; or

3.  Falsely to move or maintain any suit, action or proceeding; or

4.  To cheat and defraud any person of any property by any means which are in themselves criminal, or by any means which, if executed, would amount to a cheat or to obtaining money or property by false pretenses; or

5.  To commit any act injurious to the public health, to public morals, or to trade or commerce, or for the perversion or obstruction of justice or the due administration of the laws,

they are guilty of a conspiracy.

B.  Except in cases where a different punishment is prescribed by law the punishment for conspiracy shall be a misdemeanor unless the conspiracy is to commit a felony.

C.  Conspiracy to commit a felony shall be a felony and is punishable by payment of a fine not exceeding Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for a period not exceeding ten (10) years, or by both such fine and imprisonment.

R.L. 1910, § 2232.  Amended by Laws 1968, c. 84, § 1, emerg. eff. April 1, 1968; Laws 1979, c. 174, § 1; Laws 1997, c. 133, § 186, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 102, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 186 from July 1, 1998, to July 1, 1999.

§21422.  Conspiracy outside state against the peace of the state.

If two or more persons, being out of this state, conspire to commit any act against the peace of this state, the commission or attempted commission of which, within this state, would be treason against the state, they shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2233.  Amended by Laws 1997, c. 133, § 187, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 103, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 187 from July 1, 1998, to July 1, 1999.

§21423.  Overt act necessary.

No agreement to commit a felony or to commit a misdemeanor amounts to a conspiracy, unless some act besides such agreement be done to effect the object thereof, by one or more of the parties to such agreement.

R.L.1910, § 2234.

§21424.  Punishment for conspiracy against state.

If two or more persons conspire either to commit any offense against the State of Oklahoma, any county, school district, municipality or subdivision thereof, or to defraud the State of Oklahoma, any county, school district, municipality or subdivision thereof, in any manner or for any purpose, and if one or more of such parties do any act to effect the object of the conspiracy, all the parties to such conspiracy shall be guilty of a felony punishable by a fine of not more than Twentyfive Thousand Dollars ($25,000.00) or imprisonment for not more than ten (10) years or by both such fine and imprisonment.

Added by Laws 1915, c. 260, § 1.  Amended by Laws 1982, c. 148, § 1, operative Oct. 1, 1982; Laws 1997, c. 133, § 188, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 104, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 188 from July 1, 1998, to July 1, 1999.

§21-425.  Engaging or conspiring to engage in pattern of criminal offenses.

A.  Any person who engages in a pattern of criminal offenses in two or more counties in this state or who attempts or conspires with others to engage in a pattern of criminal offenses shall, upon conviction, be punishable by imprisonment in the Department of Corrections for a term not exceeding two (2) years, or imprisonment in the county jail for a term not exceeding one (1) year, or by a fine in an amount not more than Twenty-five Thousand Dollars ($25,000.00), or by both such fine and imprisonment.  Such punishment shall be in addition to any penalty imposed for any offense involved in the pattern of criminal offenses.  Double jeopardy shall attach upon conviction.

B.  For purposes of this act, "pattern of criminal offenses" means:

1.  Two or more criminal offenses are committed that are part of the same plan, scheme, or adventure; or

2.  A sequence of two or more of the same criminal offenses are committed and are not separated by an interval of more than thirty (30) days between the first and second offense, the second and third, and so on; or

3.  Two or more criminal offenses are committed, each proceeding from or having as an antecedent element a single prior incident or pattern of fraud, robbery, burglary, theft, identity theft, receipt of stolen property, false personation, false pretenses, obtaining property by trick or deception, taking a credit or debit card without consent, or the making, transferring or receiving of a false or fraudulent identification card.

C.  Jurisdiction and venue for a pattern of criminal offenses occurring in multiple counties in this state shall be determined as provided in Section 1 of this act.

Added by Laws 2004, c. 292, § 2, emerg. eff. May 11, 2004.

§21431.  Rearrest of escaped prisoners.

Every prisoner confined upon conviction for a criminal offense, who escapes from prison, may be pursued, retaken and imprisoned again, notwithstanding the term for which he was sentenced to be imprisoned may have expired at the time when he is retaken, and he shall remain so imprisoned until tried for such escape, or discharged, on a failure to prosecute therefor.

R.L.1910, § 2196.

§21434.  Attempt to escape from penitentiary.

Every prisoner confined in the penitentiary for a term less than for life, who attempts by force or fraud, although unsuccessfully, to escape from such prison, shall be guilty of a felony.

R.L. 1910, § 2198.  Amended by Laws 1997, c. 133, § 189, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 189 from July 1, 1998, to July 1, 1999.

§21436.  Attempt to escape from other prison than penitentiary.

Any prisoner confined in any other prison than the penitentiary, who attempts by force or fraud, although unsuccessfully, to escape therefrom, is guilty of a felony punishable by imprisonment in a county jail not exceeding one (1) year, to commence from the expiration of the original term of his imprisonment.

R.L. 1910, § 2200.  Amended by Laws 1997, c. 133, § 190, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 105, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 190 from July 1, 1998, to July 1, 1999.

§21437.  Assisting prisoner to escape.

Any person who willfully by any means whatever, assists any prisoner confined in any prison to escape therefrom, is punishable as follows:

1.  If such prisoner was confined upon a charge or conviction of a felony, such person shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

2.  If such prisoner was confined otherwise than upon a charge or conviction of a felony, by imprisonment in the county jail not exceeding one (1) year, or by fine, not exceeding Five Hundred Dollars ($500.00), or both.

R.L. 1910, § 2201.  Amended by Laws 1997, c. 133, § 191, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 106, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 191 from July 1, 1998, to July 1, 1999.

§21438.  Carrying into prison things to aid escape.

Any person who carries or sends into any prison anything useful to aid any prisoner in making his escape, with intent thereby to facilitate the escape of any prisoner confined therein, is punishable as follows:

1.  If such prisoner was confined upon any charge or conviction of felony, by imprisonment in the State Penitentiary not exceeding ten (10) years.

2.  If such prisoner was confined otherwise than upon a charge or conviction of felony, by imprisonment in the county jail not exceeding one (1) year, or by a fine of Five Hundred Dollars ($500.00), or both.

R.L. 1910, § 2202.  Amended by Laws 1997, c. 133, § 192, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 107, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 192 from July 1, 1998, to July 1, 1999.

§21439.  Concealing escaped prisoner.

Every person who willfully and knowingly conceals any prisoner, who having been confined in prison upon a charge or conviction of misdemeanor, has escaped therefrom, is guilty of a misdemeanor.

R.L.1910, § 2203.

§21-440.  Harboring criminals and fugitives - Penalty.

Any person who shall knowingly feed, lodge, clothe, arm, equip in whole or in part, harbor, aid, assist or conceal in any manner any person guilty of any felony, or outlaw, or fugitive from justice, or any person seeking to escape arrest for any felony committed within this state or any other state or territory, shall be guilty of a felony punishable by imprisonment at hard labor in the State Penitentiary for a period not exceeding ten (10) years.

R.L. 1910, § 2204.  Amended by Laws 1997, c. 133, § 193, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 108, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 193 from July 1, 1998, to July 1, 1999.

§21441.  Assisting escape from officer.

Every person who willfully assists any prisoner in escaping or attempting to escape from the custody of any officer or person having the lawful charge of such prisoner under any process of law or under any lawful arrest, is guilty of a misdemeanor.

R.L.1910, § 2205.

§21442.  Prisoner defined.

The term prisoner in this article includes every person held in custody under process of law issued from a court of competent jurisdiction, whether civil or criminal, or under any lawful arrest. R.L.1910, § 2206.

§21-443.  Escape from juvenile detention facility, city or county jail or custody of Department of Corrections - Penalty.

A.  Any person having been imprisoned in a county or city jail or detained in a juvenile detention facility awaiting charges on a felony offense or prisoner awaiting trial or having been sentenced on a felony charge to the custody of the Department of Corrections who escapes from a juvenile detention facility while actually confined therein or escapes from a county or city jail, either while actually confined therein, while permitted to be at large as a trusty, or while awaiting transportation to a Department of Corrections facility for execution of sentence, shall be guilty of a felony punishable by imprisonment of not less than one (1) year nor more than seven (7) years.

B.  Any person who is an inmate in the custody of the Department of Corrections who escapes from said custody, either while actually confined in a correctional facility, while assigned to an alternative to incarceration authorized by law, while assigned to the Preparole Conditional Supervision Program as authorized by Section 365 of Title 57 of the Oklahoma Statutes or while permitted to be at large as a trusty, shall be guilty of a felony punishable by imprisonment of not less than two (2) years nor more than seven (7) years.

C.  For the purposes of this section, an inmate assigned to an alternative to incarceration authorized by law or to the Preparole Conditional Supervision Program shall be considered to have escaped if the inmate cannot be located within a twenty-four hour period or if he or she fails to report to a correctional facility or institution, as directed.  This includes any person escaping by absconding from an electronic monitoring device or absconding after removing an electronic monitoring device from their body.

D.  For the purposes of this section, if the individual who escapes has felony convictions for offenses other than the offense for which he was serving imprisonment at the time of his escape, those previous felony convictions may be used for enhancement of punishment pursuant to the provisions of Section 434 of this act.  The fact that any such convictions may have been used to enhance punishment in the sentence for the offense for which he was imprisoned at the time of the escape shall not prevent such convictions from being used to enhance punishment for the escape.

Added by Laws 1939, p. 6, § 1.  Amended by Laws 1943, p. 83, § 1; Laws 1974, c. 285, § 15, emerg. eff. May 29, 1974; Laws 1976, c. 175, § 1, emerg. eff. May 31, 1976; Laws 1983, c. 47, § 1, eff. Nov. 1, 1983; Laws 1986, c. 89, § 1, eff. Nov. 1, 1986; Laws 1988, c. 109, § 23, eff. Nov. 1, 1988; Laws 1988, c. 310, § 9, operative July 1, 1988; Laws 1993, c. 276, § 12, emerg. eff. May 27, 1993; Laws 1994, c. 290, § 50, eff. July 1, 1994; Laws 1997, c. 133, § 194, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 109, eff. July 1, 1999; Laws 2005, c. 74, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 194 from July 1, 1998, to July 1, 1999.

§21443a.  Additional punishment under rules and regulations of prison after escape.

In addition, all prisoners who escape from either of the aforesaid prisons either while confined therein, or while at large as a trusty, when apprehended and returned to the prison, shall be punishable by the prison authorities in such manner as may be prescribed by the rules and regulations of the prison provided that such punishment shall not be cruel or unusual.

Laws 1939, p. 7, § 2.

§21444.  Escape or attempt to escape from arrest or detention.

A.  It is unlawful for any person, after being lawfully arrested or detained by a peace officer, to escape or attempt to escape from such peace officer.

B.  Any person who escapes or attempts to escape after being lawfully arrested or detained for custody for a misdemeanor offense shall be guilty of a misdemeanor.

C.  Any person who escapes or attempts to escape after being lawfully arrested or detained for custody for a felony offense shall be guilty of a felony.

Added by Laws 1981, c. 163, § 1.  Amended by Laws 1997, c. 133, § 195, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 195 from July 1, 1998, to July 1, 1999.

§21445.  Unauthorized entry into penal institution, jail, etc.  Penalties.

Any person who willfully gains unauthorized entry into any state penal institution, jail, any place where prisoners are located, or the penal institution grounds, upon conviction, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than one (1) year nor more than five (5) years, or by the imposition of a fine of not less than Five Hundred Dollars ($500.00) or more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1985, c. 84, § 1, eff. Nov. 1, 1985.  Amended by Laws 1997, c. 133, § 196, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 110, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 196 from July 1, 1998, to July 1, 1999.

§21451.  Offering false evidence.

Any person who, upon any trial, proceedings, inquiry or investigation whatever, authorized by law, offers in evidence, as genuine, any book, paper, document, record, or other instrument in writing, knowing the same to have been forged, or fraudulently altered, shall be guilty of a felony and shall be punished in the same manner as the forging or false alteration of such instrument is made punishable by the provisions of this title.

R.L. 1910, § 2226.  Amended by Laws 1997, c. 133, § 197, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 197 from July 1, 1998, to July 1, 1999.

§21452.  Deceiving witness.

Every person who practices any fraud or deceit, or knowingly makes or exhibits any false statement, representation, token or writing, to any witness or person about to be called as a witness, upon any trial, proceeding, inquiry or investigation whatever, proceeding by authority of law, with intent to affect the testimony of such witness, is guilty of a misdemeanor.

R.L.1910, § 2227.

§21453.  Preparing false evidence.

Any person guilty of falsely preparing any book, paper, record, instrument in writing, or other matter or thing, with intent to produce it, or allow it to be produced as genuine upon any trial, proceeding or inquiry whatever, authorized by law, shall be guilty of a felony.

R.L. 1910, § 2228.  Amended by Laws 1997, c. 133, § 198, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 198 from July 1, 1998, to July 1, 1999.

§21454.  Destroying evidence.

Every person who knowing that any book, paper, record, instrument in writing, or other matter or thing, is about to be produced in evidence upon any trial, proceeding, inquiry or investigation whatever, authorized by law, willfully destroys the same, with intent thereby to prevent the same from being produced, is guilty of a misdemeanor.

R.L.1910, § 2229. d

§21455.  Preventing witness from giving testimony - Threatening witness who has given testimony.

A.  Every person who willfully prevents any person from giving testimony who has been duly summoned or subpoenaed or endorsed on the criminal information or juvenile petition as a witness, or who makes a report of abuse or neglect pursuant to Sections 7103 and 7104 of Title 10 of the Oklahoma Statutes or Section 10-104 of Title 43A of the Oklahoma Statutes, or who is a witness to any reported crime, or threatens or procures physical or mental harm through force or fear with the intent to prevent any witness from appearing in court to give his testimony, or to alter his testimony is, upon conviction, guilty of a felony punishable by not less than one (1) year nor more than ten (10) years in the State Penitentiary.

B.  Every person who threatens physical harm through force or fear or causes or procures physical harm to be done to any person or harasses any person or causes a person to be harassed because of testimony given by such person in any civil or criminal trial or proceeding, or who makes a report of abuse or neglect pursuant to Sections 7103 and 7104 of Title 10 of the Oklahoma Statutes or Section 10-104 of Title 43A of the Oklahoma Statutes, is, upon conviction, guilty of a felony punishable by not less than one (1) year nor more than ten (10) years in the State Penitentiary.

R.L. 1910, § 2230.  Amended by Laws 1977, c. 158, § 1, eff. Oct. 1, 1977; Laws 1981, c. 92, § 1, eff. Oct. 1, 1981; Laws 1991, c. 296, § 29, eff. Sept. 1, 1991; Laws 1993, c. 182, § 1, emerg. eff. May 17, 1993; Laws 1997, c. 133, § 199, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 111, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 199 from July 1, 1998, to July 1, 1999.

§21456.  Bribing witness  Subornation of perjury.

Any person who gives or offers or promises to give to any witness or person about to be called as a witness in any matter whatever, including contests before United States land officers or townsite commissioners, any bribe upon any understanding or agreement that the testimony of such witness shall be influenced, or who attempts by any other means fraudulently to induce any witness to give false testimony shall be guilty of a felony, but if the offer, promise, or bribe is in any way to induce the witness to swear falsely, then it shall be held to be subornation of perjury.

R.L. 1910, § 2231.  Amended by Laws 1997, c. 133, § 200, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 200 from July 1, 1998, to July 1, 1999.

§21461.  Larceny or destruction of records by clerk or officer.

Any clerk, register or other officer having the custody of any record, maps or book, or of any paper or proceeding of any court of justice, filed or deposited in any public office, who is guilty of stealing, willfully destroying, mutilating, defacing, altering or falsifying or unlawfully removing or secreting such record, map, book, paper or proceeding, or who permits any other person so to do, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, and in addition thereto, such person shall forfeit office.

R.L. 1910, § 2207.  Amended by Laws 1997, c. 133, § 201, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 112, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 201 from July 1, 1998, to July 1, 1999.

§21462.  Larceny or destruction of records by other persons.

Any person not an officer such as is mentioned in Section 461 of this title, who is guilty of any of the acts specified in that section shall be guilty of a felony, punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2208.  Amended by Laws 1997, c. 133, § 202, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 113, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 202 from July 1, 1998, to July 1, 1999.

§21463.  Offering forged or false instruments for record.

Any person who knowingly procures or offers any false or forged instrument to be filed, registered, or recorded in any public office within this state, which instrument, if genuine, might be filed or registered or recorded under any law of this state or of the United States, shall be guilty of a felony.

R.L. 1910, § 2209.  Amended by Laws 1997, c. 133, § 203, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 203 from July 1, 1998, to July 1, 1999.

§21464.  Forging name to petition  Penalties.

Any person who shall knowingly sign, subscribe or forge the name of any other person, without the consent of such other person, to any petition, application, remonstrance, or other instrument of writing, authorized by law to be filed in or with any court, board or officer, with intent to deceive or mislead such court, board or officer, shall be punished by a fine of not exceeding Five Hundred Dollars ($500.00), or imprisonment in the county jail not exceeding six (6) months, or by both such fine and imprisonment.

R.L.1910, § 2210.

§21471.  Passes and franks  Penalty  Free transportation of children.

Any person or railroad, transportation or transmission company violating the provisions of Section thirteen, Article nine, of the Constitution, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Five Hundred Dollars ($500.00), or byimprisonment in the county jail of the county where the offense is triable of not less than thirty (30) days nor more than twelve (12) months, or by both such fine and imprisonment in the discretion of the court: Provided, that nothing herein contained shall prevent any railroad company or transportation company from carrying free any child or children under the age of seven (7) years.

R.L.1910, § 2242.

§21481.  Employment of relatives unlawful, when.

A.  It shall be unlawful for any executive, legislative, ministerial or judicial officer to appoint or vote for the appointment of any person related to him by affinity or consanguinity within the third degree, to any clerkship, office, position, employment or duty in any department of the state, district, county, city or municipal government of which such executive, legislative, ministerial or judicial officer is a member, when the salary, wages, pay or compensation of such appointee is to be paid out of the public funds or fees of such office.  Provided, however, that for the purposes of this chapter, a divorce of husband and wife shall terminate all relationship by affinity that existed by reason of the marriage, regardless of whether the marriage has resulted in issue who are still living.

B.  The provisions of this section shall not apply to any situation covered by Section 5-113 of Title 70 of the Oklahoma Statutes.

R.L. 1910, § 2235.  Amended by Laws 1953, p. 95, § 1; Laws 2001, c. 29, § 1, eff. Nov. 1, 2001.

§21482.  Unlawful to pay salary to ineligible persons.

It shall be unlawful for any such executive, legislative, ministerial or judicial officer mentioned in the preceding section, to draw or authorize the drawing of any warrant or authority for the payment out of any public fund, of the salary, wages, pay or compensation of any such ineligible person, and it shall be unlawful for any executive, legislative, ministerial or judicial officer to pay out of any public funds in his custody or under his control the salary, wages, pay or compensation of any such ineligible person.

R.L.1910, § 2236.

§21483.  Appointment of one related to another officer.

It shall be unlawful for any executive, legislative, ministerial, or judicial officer to appoint and furnish employment for any person whose services are to be rendered under his direction and control and paid for out of the public funds, and who is related by either blood or marriage within the third degree to any other executive, legislative, ministerial or judicial officer when such appointment is made in part consideration that such other officer shall appoint and furnish employment to any one so related to the officer making such appointment.

R.L.1910, § 2237.

§21484.  Relatives cannot hold office, when.

Any person related within the third degree by affinity or consanguinity to any elected member of the legislative, judicial or executive branch of the state government shall not be eligible to hold any clerkship, office, position, employment or duty for which compensation is received in the same agency as such elected member of the state government.

Amended by Laws 1988, c. 303, § 37, emerg. eff. July 1, 1988.

§21485.  Penalty.

Any executive, legislative, ministerial or judicial officer who shall violate any provision of this Article, shall be deemed guilty of a misdemeanor involving official misconduct, and shall be punished by a fine of not less than One Hundred or more than One Thousand Dollars ($1,000.00), and shall forfeit his office.

R.L.1910, § 2239.

§21486.  Removal from office for violation of article.

Every person guilty of violating the provisions of this article,  shall, independently of, or in addition to any criminal prosecution that may be instituted, be removed from office according to the mode of trial and removal prescribed in the Constitution and laws of this State.

R.L.1910, § 2240.

§21-486.1.  Exemption of employees already in service of district from certain nepotism provisions.

Upon the election of a board member of a rural water, sewer, gas and solid waste management district created pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act, the provisions of Sections 481 through 487 of Title 21 of the Oklahoma Statutes shall not prohibit any employee already in the service of such rural water, sewer, gas and solid waste management district from continuing in such service or from promotion therein.  Provided, however, the board member related to the employee shall excuse himself from the board meeting during any discussion of or action taken on any matter that could affect the employment or compensation for employment of such employee.

Added by Laws 1997, c. 172, § 3, emerg. eff. May 7, 1997.

§21487.  Officers affected.

Under the designation executive, legislative, ministerial or judicial officer as mentioned herein are included the Governor, Lieutenant Governor, Speaker of the House of Representatives, Corporation Commissioners, all the heads of the departments of the state government, judges of all the courts of this State, mayors, clerks, councilmen, trustees, commissioners and other officers of all incorporated cities and towns, public school trustees, officers and boards of managers of the state university and its several branches, state normals, the penitentiaries and eleemosynary institutions, members of the commissioners court, and all other officials of the State, district, county, cities or other municipal subdivisions of the state.

R.L.1910, § 2241.

§21491.  Perjury defined  Defense.

Whoever, in a trial, hearing, investigation, deposition, certification or declaration, in which the making or subscribing of a statement is required or authorized by law, makes or subscribes a statement under oath, affirmation or other legally binding assertion that the statement is true, when in fact the witness or declarant does not believe that the statement is true or knows that it is not true or intends thereby to avoid or obstruct the ascertainment of the truth, is guilty of perjury.  It shall be a defense to the charge of perjury as defined in this section that the statement is true.

R.L.1910, § 2211; Laws 1965, c. 126, § 1, emerg. eff. May 24, 1965.

§21492.  Oath defined.

The term "oath," as used in the last section, includes an affirmation, and every other mode of attesting the truth of that which is stated, which is authorized by law.

R.L.1910, § 2212.

§21493.  Oath of office.

So much of an oath of office as relates to the future performance of official duties is not such an oath as is intended by the previous sections.

R.L.1910, § 2213.

§21494.  Irregularities no defense.

It is no defense to a prosecution for perjury that the oath was administered or taken in an irregular manner.

R.L.1910, § 2214.

§21495.  Incompetency no defense.

It is no defense to a prosecution for perjury that the accused was not competent to give the testimony, deposition or certificate of which falsehood is alleged.  It is sufficient that he actually was required to give such testimony or made such deposition or certificate.

R.L.1910, § 2215.

§21496.  Contradictory statements as perjury.

Whoever, in one or more trials, hearings, investigations, depositions, certifications or declarations, in which the making or subscribing of statements is required or authorized by law, makes or subscribes two or more statements under oath, affirmation or other legally binding assertion that the statements are true, when in fact two or more of the statements contradict each other, is guilty of perjury.

R.L.1910, § 2216; Laws 1965, c. 126, § 2, emerg. eff. May 24, 1965.

§21497.  Making deposition or certificate.

The making of a deposition or certificate is deemed to be complete, within the provisions of this article, from the time when it is delivered by the accused to any other person with the intent that it be uttered or published as true.

R.L.1910, § 2217.

§21498.  Degree of proof required.

(a) Proof of guilt beyond a reasonable doubt is sufficient for conviction under this act, and it shall not be necessary also that proof be by a particular number of witnesses or by documentary or other type of evidence.

(b) Lack of materiality of the statement is not a defense but the degree to which a perjured statement might have affected some phase or detail of the trial, hearing, investigation, deposition, certification or declaration shall be considered, together with the other evidence or circumstances, in imposing sentence.

(c) In a prosecution for perjury by contradictory statements, as defined in Section 496 of Title 21, it is unnecessary to prove which, if any, of the statements is not true.

R.L.1910, § 2218; Laws 1965, c. 126, § 3, emerg. eff. May 24, 1965.

§21499.  Defenses to charges of perjury.

(1) Upon accusation of a charge of perjury by single statement, as defined in Section 491 of Title 21, it is a defense that the statement is true.

(2) Upon accusation of a charge of perjury by contradictory statements, as defined in Section 496 of Title 21, it is a defense that the accused at the time he made each statement believed the statement was true.

Laws 1965, c. 126, § 4.

§21500.  Perjury as a felony.

Perjury is a felony punishable by imprisonment in the State Penitentiary as follows:

1.  When committed on the trial of an indictment for felony, by imprisonment not less than two (2) years nor more than twenty (20) years;

2.  When committed on any other trial proceeding in a court of justice, by imprisonment for not less than one (1) year nor more than ten (10) years; and

3.  In all other cases by imprisonment not more than five (5) years.

R.L. 1910, § 2219.  Amended by Laws 1931, p. 8, § 1.  Renumbered from § 499 of this title by Laws 1965, c. 126, § 6, emerg. eff. May 24, 1965.  Amended by Laws 1997, c. 133, § 204, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 114, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 204 from July 1, 1998, to July 1, 1999.

§21501.  Summary committal of witness.

Whenever it appears probable in any court of record, that any person who has testified in any action or proceeding in such court has committed perjury, such court must immediately commit such person by an order or process for that purpose to prison or take a recognizance with sureties for his appearance and answering to an indictment for perjury.

R.L.1910, § 2220; Laws 1965, c. 126, § 6.

§21502.  Witness bound over to appear.

Such court shall thereupon bind over the witnesses to establish such perjury to appear at the proper court to testify before grand jury, and upon the trial, in case an indictment is found for such perjury, and shall also cause immediate notice of such commitment or recognizance, with the names of the witnesses so bound over, to be given to the district attorney.

R.L.1910, § 2221; Laws 1965, c. 126, § 6.

§21503.  Documents may be retained.

If, upon the hearing of such action or proceeding in which such perjury has probably been committed, any papers or documents produced by either party shall be deemed necessary to be used on the prosecution for such perjury, the court may by order detain such papers or documents from the party producing them, and direct them to be delivered to the district attorney.

R.L.1910, § 2222; Laws 1965, c. 126, § 6.

§21504.  Perjury by subornation - Felony - Attempted perjury by subornation.

Whoever procures another to commit perjury is guilty of perjury by subornation.  Perjury by subornation is a felony, punishable as provided in Section 505 of this title.  Whoever does any act with the specific intent to commit perjury by subornation but fails to complete that offense is guilty of attempted perjury by subornation.

Added by Laws 1965, c. 126, § 5, emerg. eff. May 24, 1965.  Amended by Laws 1997, c. 133, § 205, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 115, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 205 from July 1, 1998, to July 1, 1999.

§21505.  Punishment of subornation of perjury.

Any person guilty of subornation of perjury is punishable in the same manner as he would be if personally guilty of the perjury so procured.

R.L.1910, § 2224; Laws 1965, c. 126, § 6.

§21521.  Rescuing prisoners.

Any person who by force or fraud rescues or attempts to rescue, or aids another person in rescuing or in attempting to rescue any prisoner from any officer or other person having him in lawful custody, is punishable as follows:

1.  If such prisoner was in custody upon a charge or conviction of felony, such person shall be guilty of a felony by imprisonment in the State Penitentiary for not less than ten (10) years; or

2.  If such prisoner was in custody otherwise than upon a charge or conviction of a felony, by imprisonment in a county jail not exceeding one (1) year, or by fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2194.  Amended by Laws 1997, c. 133, § 206, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 116, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 206 from July 1, 1998, to July 1, 1999.

§21522.  Taking goods from legal custody.

Every person who willfully injures or destroys, takes or attempts to take, or assists any other person in taking or attempting to take from the custody of any officer or person, any personal property which such officer or person has in charge under any process of law, is guilty of a misdemeanor.

R.L.1910, § 2195.

§21-531.  Destruction or falsification of records.

Any sheriff, coroner, clerk of a court, constable or other ministerial officer, and every deputy or subordinate of any ministerial officer who mutilates, destroys, conceals, erases, obliterates or falsifies any record or paper appertaining to his office shall be guilty of a felony.

R.L.1910, § 2243.  Amended by Laws 1997, c. 133, § 207, eff. July 1, 1999; Laws 2002, c. 460, § 5, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 207 from July 1, 1998, to July 1, 1999.

§21532.  Permitting escapes.

Any sheriff, coroner, clerk of a court, constable or other ministerial officer and any deputy or subordinate of any ministerial officer, who either:

1.  Willfully or carelessly allows any person lawfully held by him in custody to escape or go at large, except as may be permitted by law; or

2.  Receives any gratuity or reward, or any security or promise of one, to procure, assist, connive at or permit any prisoner in his custody to escape, whether such escape is attempted or not; or

3.  Commits any unlawful act tending to hinder justice,

shall be guilty of a felony.

R.L. 1910, § 2244.  Amended by Laws 1997, c. 133, § 208, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 208 from July 1, 1998, to July 1, 1999.

§21-533.  Refusing to receive or fingerprint prisoners - Medical exceptions.

A.  Except as provided in this section and Section 979a of Title 22 of the Oklahoma Statutes, for emergency medical treatment for an injury or condition that threatens life or threatens the loss or use of a limb, any peace officer or jail or prison contractor who, in violation of a duty imposed upon the officer or contractor by law or by contract to receive into custody any person as a prisoner, willfully neglects or refuses so to receive such person into custody is guilty of a misdemeanor.

B.  Except as provided in this section and Section 979a of Title 22 of the Oklahoma Statutes, for emergency medical treatment for an injury or condition that threatens life or threatens the loss or use of a limb, any peace officer or jail or prison contractor who, in violation of a duty imposed upon the officer or contractor by law or by contract to fingerprint any person received into custody as a prisoner, willfully neglects or refuses so to fingerprint such person is guilty of a misdemeanor.

C.  Any person coming into contact with a peace officer prior to being actually received into custody at a jail facility or holding facility, including, but not limited to, during the time of any arrest, detention, transportation, investigation of any incident, accident or crime, who needs emergency medical treatment for an injury or condition that threatens life or threatens the loss or use of a limb, shall be taken directly to a medical facility or hospital for such emergency medical care notwithstanding any duty imposed pursuant to this section or any other provision of law to first take such person into custody or to fingerprint such person.  The responsibility for payment of such emergency medical costs shall be the sole responsibility of the person coming into the officer's contact and shall not be the responsibility of any jail, law enforcement agency, jail or prison contractor, sheriff, peace officer, municipality or county, except when the condition is a direct result of injury caused by such officer acting outside the scope of lawful authority.

R.L.1910, § 2245.  Amended by Laws 2003, c 199, § 1, eff. Nov. 1, 2003; Laws 2005, c. 470, § 1, emerg. eff. June 9, 2005.

§21534.  Delaying to take before magistrate.

Every public officer or other person having arrested any person upon any criminal charge, who willfully delays to take such person before a magistrate having jurisdiction to take his examination, is guilty of a misdemeanor.

R.L.1910, § 2246.

§21535.  Arrest without authority.

Every public officer or person pretending to be a public officer, who under the pretense or color of any process or other legal authority, arrests any person, or detains him against his will, or seizes or levies upon any property, or dispossesses anyone of any lands or tenements without due and legal process, is guilty of a misdemeanor.

R.L.1910, § 2247.

§21536.  Misconduct in executing a search warrant.

Every peace officer who, in executing a search warrant, willfully exceeds his authority, or exercises it with unnecessary severity, is guilty of a misdemeanor.

R.L.1910, § 2248.

§21537.  Refusing to aid officer.

Every person who, after having been lawfully commanded to aid any officer in arresting any person or in retaking any person who has escaped from legal custody, or in executing any legal process, willfully neglects or refuses to aid such officer, is guilty of a misdemeanor.

R.L.1910, § 2249.

§21538.  Refusing to make arrest.

Every person who, after having been lawfully commanded by any magistrate to arrest another person, willfully neglects or refuses so to do, is guilty of a misdemeanor.

R.L.1910, § 2250.

§21539.  Resisting execution of process in time of insurrection.

Any person who, after proclamation issued by the Governor declaring any county to be in a state of insurrection, resists or aids in resisting the execution of process in the county declared to be in a state of insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement, or who resists or aids in resisting a force ordered out by the government to quell or suppress an insurrection, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than two (2) years.

R.L. 1910, § 2251.  Amended by Laws 1997, c. 133, § 209, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 117, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 209 from July 1, 1998, to July 1, 1999.

§21540.  Obstructing officer.

Any person who willfully delays or obstructs any public officer in the discharge or attempt to discharge any duty of his office, is guilty of a misdemeanor.

R.L. 1910, § 2252.

§21-540A.  Eluding peace officer.

A.  Any operator of a motor vehicle who has received a visual and audible signal, a red light and a siren from a peace officer driving a motor vehicle showing the same to be an official police, sheriff, highway patrol or state game ranger vehicle directing the operator to bring the vehicle to a stop and who willfully increases the speed or extinguishes the lights of the vehicle in an attempt to elude such peace officer, or willfully attempts in any other manner to elude the peace officer, or who does elude such peace officer, is guilty of a misdemeanor.  The peace officer, while attempting to stop a violator of this section, may communicate a request for the assistance of other peace officers from any office, department or agency.  Any peace officer within this state having knowledge of such request is authorized to render such assistance in stopping the violator and may effect an arrest under this section upon probable cause.  Violation of this subsection shall constitute a misdemeanor and shall be punishable by not more than one (1) year imprisonment in the county jail or by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Thousand Dollars ($2,000.00) or by both such fine and imprisonment.  A second or subsequent violation of this subsection shall be punishable by not more than one (1) year in the county jail or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00) or both such fine and imprisonment.

B.  Any person who violates the provisions of subsection A of this section in such manner as to endanger any other person shall be deemed guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years, or by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

C.  1.  Any person who causes an accident, while eluding or attempting to elude an officer, resulting in great bodily injury to any other person while driving or operating a motor vehicle within this state and who is in violation of the provisions of subsection A of this section may be charged with a violation of the provisions of this subsection.  Any person who is convicted of a violation of the provisions of this subsection shall be deemed guilty of a felony punishable by imprisonment in a state correctional institution for not less than one (1) year and not more than five (5) years, and a fine of not more than Five Thousand Dollars ($5,000.00).

2.  As used in this subsection, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

Added by Laws 1965, c. 52, § 1, emerg. eff. March 26, 1965.  Amended by Laws 1980, c. 115, § 1, eff. Oct. 1, 1980; Laws 1981, c. 104, § 1, eff. Oct. 1, 1981; Laws 1991, c. 81, § 1, emerg. eff. April 18, 1991; Laws 1991, c. 182, § 63, eff. Sept. 1, 1991; Laws 1996, c. 110, § 1, eff. Nov. 1, 1996; Laws 1997, c. 133, § 210, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 118, eff. July 1, 1999; Laws 2000, c. 185, § 1, eff. July 1, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 210 from July 1, 1998, to July 1, 1999.

§21540B.  Roadblocks.

A peace officer may set up one or more roadblocks to apprehend any person riding upon or within a motor vehicle traveling upon a highway, street, turnpike, or area accessible to motoring public, when the officer has probable cause to believe such person is committing or has committed:

1.  A violation of Section 540A of this title;

2.  Escape from the lawful custody of any peace officer;

3.  A felony under the laws of this state or the laws of any other jurisdiction.

A roadblock is defined as a barricade, sign, standing motor vehicle, or similar obstacle temporarily placed upon or adjacent to a public street, highway, turnpike or area accessible to the motoring public, with one or more peace officers in attendance thereof directing each operator of approaching motor vehicles to stop or proceed.

Any operator of a motor vehicle approaching such roadblock has a duty to stop at the roadblock unless directed otherwise by a peace officer in attendance thereof and the willful violation hereof shall constitute a separate offense from any other offense committed.  Any person who willfully attempts to avoid such roadblock or in any manner willfully fails to stop at such roadblock or who willfully passes by or through such roadblock without receiving permission from a peace officer in attendance thereto is guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not less than one (1) year, nor more than five (5) years, or by a fine  not exceeding Five Thousand Dollars ($5,000.00) or by both such fine and imprisonment.

Added by Laws 1980, c. 115, § 2, eff. Oct. 1, 1980.  Amended by Laws 1997, c. 133, § 211, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 119, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 211 from July 1, 1998, to July 1, 1999.

§21541.  Extrajudicial oaths.

Every person who takes an oath before an officer or person authorized to administer judicial oaths, except when such oath is required or authorized by law, or is required by the provisions of some contract as the basis of or in proof of a claim, or when the same has been agreed to be received by some person as proof of any fact, in the performance of any contract, obligation or duty instead of other evidence, is guilty of a misdemeanor.

R.L.1910, § 2253.

§21542.  Administering extrajudicial oaths.

Every officer or other person who administers an oath to another person, or who makes and delivers any certificate that another person, has taken an oath, except when such oath is required by the provisions of some contract as a basis of or proof of a claim, or when the same has been agreed to be received by some person as proof of any fact in the performance of any contract, obligation or duty, instead of other evidence, is guilty of a misdemeanor.

R.L.1910, § 2257.

§21543.  Compounding crimes.

Any person who, having knowledge of the actual commission of a crime or violation of statute, takes any money or property of another, or any gratuity or reward, or any engagement or promise therefor, upon any agreement or understanding, express or implied, to compound or conceal such crime, or violation of statute, or to abstain from any prosecution therefor, or to withhold any evidence thereof, is punishable as follows:

1.  By imprisonment for a felony in the State Penitentiary not exceeding five (5) years, or in a county jail not exceeding one (1) year, if the crime compounded is one punishable either by death or by imprisonment in the State Penitentiary for life;

2.  By imprisonment for a felony in the State Penitentiary not exceeding three (3) years, or in a county jail not exceeding six (6) months, if the crime compounded was punishable by imprisonment in the State Penitentiary for any other term than for life; or

3.  By imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding Two Hundred Fifty Dollars ($250.00), or by both such fine and imprisonment, if the crime or violation of statute compounded is a crime punishable by imprisonment in a county jail, or by fine, or is a misdemeanor, or violation of statute for which a pecuniary or other penalty or forfeiture is prescribed.

R.L. 1910, § 2255.  Amended by Laws 1997, c. 133, § 212, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 120, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 212 from July 1, 1998, to July 1, 1999.

§21544.  Compounding prosecution.

Every person who takes any money or property of another, or any gratuity or reward, or any engagement or promise therefor, upon any agreement or understanding, express or implied, to compound, discontinue or delay any prosecution then pending for any crime or violation of statute, or to withhold any evidence in aid thereof, is guilty of a misdemeanor.

R.L.1910, § 2256.

§21545.  Attempt to intimidate officer.

Every person who, directly or indirectly, utters or addresses any threat or intimidation to any judicial or ministerial officer, to any juror, referee, arbitrator, umpire or assessor or other person authorized by law to hear or determine any controversy, with intent to induce him either to any act not authorized by law, or to omit or delay the performance of any duty imposed upon him by law, is guilty of a misdemeanor.

R.L.1910, § 2257.

§21546.  Suppressing evidence.

Every person who maliciously practices any deceit or fraud, or uses any threat, menace or violence, with intent to prevent any party to an action or proceeding from obtaining or producing therein any book, paper, or other matter or thing which might be evidence, or from procuring the attendance or testimony of any witness therein, or with intent to prevent any person having in his possession any book, paper or other matter or thing which might be evidence in such suit or proceeding, or prevent any person being cognizant of any fact material thereto from producing or disclosing the same, is guilty of a misdemeanor.

R.L.1910, § 2259.

§21-547.  Buying lands in suit.

Every person who takes any conveyance of any lands or tenements, or of any interest or estate therein, from any person not being in the possession thereof, while such lands or tenements are the subject of controversy, by suit in any court, knowing the pendency of such suit, and that the grantor was not in possession of such lands or tenements, is guilty of a misdemeanor.

R.L. 1910, § 2259.

§21548.  Buying or selling pretended right or title to land.

Any person who buys or sells, or in any manner procures, or makes or takes any promise or covenant to convey any pretended right or title to any lands or tenements, unless the grantor thereof, or the person making such promise or covenant has been in possession, or he and those by whom he claims have been in possession of the same, or of the reversion and remainder thereof, or have taken the rents and profits thereof for the space of one (1) year before such grant, conveyance, sale promise, or covenant made, is guilty of a misdemeanor.  Provided, however, that the provisions of this Section shall not be construed to be a restriction or limitation upon the sale of Indian lands by the allottees or the heirs of such allottees of their inherited interest in said lands.

R.L.1910, § 2261.

§21549.  Mortgage of land adversely possessed not prohibited.

The two last sections shall not be construed to prevent any person having a just title to lands, upon which there shall be an adverse possession, from executing a mortgage on such lands.

R.L.1910, § 2261.

§21550.  Common barratry defined.

Common barratry is the practice of exciting groundless judicial proceedings.

R.L.1910, § 2262.

§21551.  Barratry a misdemeanor.

Common barratry is a misdemeanor.

R.L.1910, § 2263.

§21-552.  Repealed by Laws 1997, c. 405, § 8, emerg. eff. June 13, 1997.

§21553.  Interest of accused no defense to barratry prosecution.

Upon prosecution for common barratry the fact that the accused was himself a party in interest or upon the record to any proceedings at law complained of, is not a defense.

R.L.1910, § 2265. d

§21554.  Attorneys  Buying demands for suit  Misleading inferior courts.

Every attorney who either directly or indirectly buys or is interested in buying any evidence of debt or thing in action with intent to bring suit thereon is guilty of a misdemeanor.  Any attorney who in any proceeding before any court of a justice of the peace or police judge or other inferior court in which he appears as attorney, willfully misstates any proposition or seeks to mislead the court in any matter of law is guilty of a misdemeanor and on any trial therefor the state shall only be held to prove to the court that the cause was pending, that the defendant appeared as an attorney in the action, and showing what the legal statement was, wherein it is not the law.  If the defense be that the act was not willful the burden shall be on the defendant to prove that he did not know that there was error in his statement of the law.

R.L.1910, § 2266.

§21555.  District attorneys and their partners.

Every attorney who directly or indirectly advises in relation to, or aids or promotes the defense of any action or proceeding in any court, the prosecution of which is carried on, aided or promoted by any person as district attorney or other public prosecutor; with whom such person is directly or indirectly connected as a partner, or who takes or receives, directly or indirectly, from or on behalf of any defendant therein, any valuable consideration, upon any understanding or agreement whatever, express or implied, having relation to the defense thereof, is guilty of a misdemeanor; and in addition to the punishment prescribed therefor, he shall forfeit his license to practice.

R.L.1910, § 2267.

§21556.  Prosecutor advising the defense.

Every attorney who, having prosecuted or in any manner aided or promoted any action or proceeding in any court, as district attorney or other public prosecutor, afterward, directly or indirectly, advises in relation to, or takes any part in the defense thereof, as attorney or otherwise, or takes or receives any valuable consideration from or on behalf of any defendant therein, upon any understanding or agreement whatever, express or implied, having relation to the defense thereof, is guilty of a misdemeanor; and in addition to the punishment prescribed therefor he shall forfeit his license to practice.

R.L.1910, § 2268.

§21557.  Attorneys may defend themselves.

The two last sections do not prohibit an attorney from defending himself in person, as attorney or as counsel, when prosecuted either civilly or criminally.

R.L.1910, § 2269.

§21559.  Claims for collection, loans or advances on.

Every attorney, justice of the peace or constable, who, directly or indirectly, lends or advances any money or property, or agrees for or procures any loan or advance, to any person, as a consideration for or inducement toward committing any evidence of debt or thing in action to such attorney, justice, constable or any other person, for collection, is guilty of a misdemeanor.

R.L.1910, § 2271.

§21562.  Receiving claims in payment of debts.

Nothing in the preceding sections shall be construed to prohibit the receiving in payment of any evidence of debt or thing in action for any estate, real or personal, or for any services of any attorney actually rendered, or for a debt antecedently contracted, or the buying or receiving any evidence of debt or the thing in action for the purpose of remittance, and without any intent to violate the preceding section.

R.L.1910, § 2274.

§21563.  Application of preceding sections.

The provisions of the foregoing sections relating to the buying of claims by an attorney with intent to prosecute them, or to the lending or advancing money by an attorney in consideration of a claim being delivered for collection, shall apply to every case of such buying a claim, or lending or advancing money by any person prosecuting a suit or demanding in person.

R.L.1910, § 2275.

§21564.  Privilege of witnesses in respect to claims or debts sold.

No person shall be excused from testifying in any civil action, to any facts showing that an evidence of debt or thing in action has been bought, sold or received contrary to law, upon the ground that his testimony might tend to convict him of a crime.  But no evidence derived from the examination of such person shall be received against him upon any criminal prosecution.

R.L.1910, § 2276.

§21-565.  Contempts, direct and indirect - Definitions.

Contempts of court shall be divided into direct and indirect contempts.  Direct contempts shall consist of disorderly or insolent behavior committed during the session of the court and in its immediate view, and presence, and of the unlawful and willful refusal of any person to be sworn as a witness, and the refusal to answer any legal or proper question; and any breach of the peace, noise or disturbance, so near to it as to interrupt its proceedings, shall be deemed direct contempt of court, and may be summarily punished as hereinafter provided for.  Indirect contempts of court shall consist of willful disobedience of any process or order lawfully issued or made by court; resistance willfully offered by any person to the execution of a lawful order or process of a court.

R.L. 1910, § 2277

§21565.1.  Trial court  Power to punish contempt  Censure  Contempt proceedings.

A.  The trial judge has the power to cite for contempt anyone who, in his presence in open court, willfully obstructs judicial proceedings.  If necessary, the trial judge may punish a person cited for contempt after an opportunity to be heard has been given.

B.  Censure shall be imposed by the trial judge only if:

1.  it is clear from the identity of the offender and the character of his acts that disruptive conduct is willfully contemptuous; or

2.  the conduct warranting the sanction is preceded by a clear warning that the conduct is impermissible and that specified sanctions may be imposed for its repetition.

C.  The trial judge, as soon as practicable after he is satisfied that courtroom misconduct requires contempt proceedings, should inform the alleged offender of his intention to institute said proceedings.

D.  Before imposing any punishment for contempt, the judge shall give the offender notice of the charges and an opportunity to adduce evidence or argument relevant to guilt or punishment.

E.  The judge before whom courtroom misconduct occurs may impose appropriate sanctions including punishment for contempt.  If the judge's conduct was so integrated with the contempt that he contributed to it or was otherwise involved or his objectivity can reasonably be questioned, the matter shall be referred to another judge.

Added by Laws 1984, c. 14, § 1, eff. Nov. 1, 1984.

§21-566.  Punishment for direct or indirect contempt - Guidelines for determination of sentence and purge fee for failure to comply with certain orders regarding children - Failure to follow guidelines - Factors to be used in determining sentence and purge fee - Noncompliance with certain orders regarding children as prima facie evidence of indirect civil contempt.

A.  Unless otherwise provided for by law, punishment for direct or indirect contempt shall be by the imposition of a fine in a sum not exceeding Five Hundred Dollars ($500.00) or by imprisonment in the county jail not exceeding six (6) months, or by both, at the discretion of the court.

B.  1.  In the case of indirect contempt for the failure to comply with an order for child support, other support, visitation, or other court orders regarding minor children the Supreme Court shall promulgate guidelines for determination of the sentence and purge fee.  If the court fails to follow said guidelines, the court shall make a specific finding stating the reasons why the imposition of the guidelines would result in inequity.  The factors that shall be used in determining the sentence and purge fee are:

a. The proportion of the child support or other support that was unpaid in relation to the amount of support that was ordered paid;

b. The proportion of the child support or other support that could have been paid by the party found in contempt in relation to the amount of support that was ordered paid;

c. The present capacity of the party found in contempt to pay any arrearages;

d. Any willful actions taken by the party found in contempt to reduce factor c;

e. The past history of compliance or noncompliance with the support or visitation order; and

f. Willful acts to avoid the jurisdiction of the court.

2.  When a court of competent jurisdiction makes an order compelling a parent to furnish monetary support, necessary food, clothing, shelter, medical attention, medical insurance or other remedial care for the minor child of the parent:

a. proof that:

(1) the order was made, filed, and served on the parent, or

(2) the parent had actual knowledge of the existence of the order, or

(3) the order was granted by default after prior due process notice to the parent, or

(4) the parent was present in court at the time the order was pronounced; and

b. proof of noncompliance with the order,

shall be prima facie evidence of an indirect civil contempt of court.

C.  Any court in this state of competent jurisdiction where venue is proper for collection of child support through income assignment as provided by subsection I of Section 1171.3 of Title 12 of the Oklahoma Statutes has the power to enforce an order for child support, other support, visitation, or other court orders regarding minor children of any other court in this state of competent jurisdiction and to punish an individual for failure to comply therewith, as set forth in subsection A of this section.

R.L.1910, § 2278.  Amended by Laws 1984, c. 14, § 2, eff. Nov. 1, 1984; Laws 1989, c. 362, § 5, eff. Nov. 1, 1989; Laws 1990, c. 101, § 1, operative July 1, 1990; Laws 2002, c. 461, § 1, eff. Nov. 1, 2002.

§21-567.  Indirect contempts - Proceedings.

A.  In all cases of indirect contempt the party charged with contempt shall be notified in writing of the accusation and have a reasonable time for defense; and the party so charged shall, upon demand, have a trial by jury.

B.  In the event the party so charged shall demand a trial by jury, the court shall thereupon set the case for trial at the next jury term of said court, unless such time is waived by the party so charged, in which event the case shall be set for trial at a time determined by the court.  The court shall fix the amount of an appearance bond to be posted by said party charged, which bond shall be signed by said party and two sureties, which sureties together shall qualify by showing ownership of real property, the equal of which property shall be in double the amount of the bond, or, in the alternative, the party charged may deposit with the court clerk cash equal to the amount of the appearance bond.

C.  In a case of indirect contempt, it shall not be necessary for the party alleging indirect contempt, or an attorney for that party, to attend an initial appearance or arraignment hearing for the party charged with contempt, unless the party alleging the indirect contempt is seeking a cash bond.  If a cash bond is not being requested, the clerk of the court shall, upon request, notify the party alleging the indirect contempt of the date of the trial.

R.L. 1910, § 2279.  Amended by Laws 1963, c. 55, § 1, emerg. eff. May 13, 1963; Laws 1990, c. 309, § 8, eff. Sept. 1, 1990; Laws 1993, c. 73, § 1, eff. Sept. 1, 1993; Laws 1997, c. 403, § 6, eff. Nov. 1, 1997.

§21-567A.  Violation of child custody order - Affirmative defense - Emergency or protective custody.

A.  Any parent or other person who violates an order of any court of this state granting the custody of a child under the age of eighteen (18) years to any person, agency, institution, or other facility, with the intent to deprive the lawful custodian of the custody of the child, shall be guilty of a felony.  The fine for a violation of this subsection shall not exceed Five Thousand Dollars ($5,000.00).

B.  The offender shall have an affirmative defense if the offender reasonably believes that the act was necessary to preserve the child from physical, mental, or emotional danger to the child's welfare and the offender notifies the local law enforcement agency nearest to the location where the custodian of the child resides.

C.  If a child is removed from the custody of the child's lawful custodian pursuant to the provisions of this section any law enforcement officer may take the child into custody without a court order and, unless there is a specific court order directing a law enforcement officer to take the child into custody and release or return the child to a lawful custodian, the child shall be held in emergency or protective custody pursuant to the provisions of Section 7003-2.1 of Title 10 of the Oklahoma Statutes.

Added by Laws 1999, c. 385, § 1, emerg. eff. June 8, 1999.

§21-567B.  Failure to appear for jury service - Sanctions.

An individual who fails to appear in person on the date scheduled for jury service and who has failed to obtain a postponement in compliance with the provisions for requesting a postponement, or who fails to appear on the date set pursuant to Section 9 of this act, shall be in indirect contempt of court and shall be punished by the imposition of a fine not to exceed Five Hundred Dollars ($500.00).  The prospective juror may be excused from paying sanctions for good cause shown or in the interests of justice.  In addition to or in lieu of the fine, the court may order that the prospective juror complete a period of community service for a period no less than if the prospective juror would have completed jury service, and provide proof of completion of this community service to the court.

Added by Laws 2004, c. 525, § 1, eff. July 1, 2004.

§21568.  Contempt  Substance of offense made of record.

Whenever a person shall be imprisoned for contempt the substance of the offense shall be set forth in the order for his confinement, and made a matter of record in the court.

R.L.1910, § 2280.

§21569.  Attorneys  Second application to another judge to stay trial.

Every attorney or counselor at law who, knowing that an application has been made for an order staying the trial of an indictment, to a judge authorized to grant the same, and has been denied, without leave reserved to renew it, makes an application to another judge to stay the same trial, is guilty of a misdemeanor.

R.L.1910, § 2281.

§21570.  Grand juror acting after challenge allowed.

Every grand juror who, with knowledge that a challenge, interposed against him by a defendant, has been allowed, is present at or takes part, or attempts to take part, in the consideration of the charge against the defendant who interposed the challenge, or the deliberations of the grand jury thereon, is guilty of a misdemeanor.

R.L.1910, § 2282.

§21571.  Disclosure of deposition.

Every magistrate, or clerk of any magistrate, who willfully permits any deposition taken on an information or examination of a defendant before such magistrate, and remaining in the custody of such magistrate or clerk to be inspected by any person except a judge of a court having jurisdiction of the offense, the Attorney General, the district attorney and his assistants, and the defendant and his counsel, is guilty of a misdemeanor.

R.L.1910, § 2283.

§21572.  Disclosure of deposition returned by grand jury.

Every clerk of any court who willfully permits any deposition returned by any grand jury with a presentment made by them, and filed with such clerk, to be inspected by any person except the court, the deputies or assistants of such clerk, and the district attorney and his assistants, until after the arrest of the defendant, is guilty of a misdemeanor.

R.L.1910, § 2284.

§21573.  Fraudulent concealment of property.

Every person who, having been called upon, by the lawful order of any court, to make a true exhibit of his real and personal effects, either:

1.  Willfully conceals any of his estate or effects, or any books or writing relative thereto; or,

2.  Willfully omits to disclose to the court any debts or demands which he has collected, or any transfer of his property which he had made after being ordered to make an exhibit thereof, is guilty of a misdemeanor.

R.L.1910, § 2285.

§21575.  Attorneys, misconduct by  Deceit  Delaying suit  Receiving allowance for money not laid out.

Every attorney who, whether as attorney or as counselor, who:

1st, is guilty of any deceit or collusion, or consents to any deceit or collusion with intent to deceive the court or any party; or,

2nd, willfully delays his client's suit, with a view to his own gain; or,

3rd, willfully receives any money or allowance for or on account of any money which he has not laid out or become answerable for, is guilty of a misdemeanor; and, in addition to the punishment prescribed therefor by this code, he forfeits to the party injured treble damages, to be recovered in a civil action.

R.L.1910, § 2287.

§21576.  Attorney permitting other person to use his name.

If any attorney knowingly permits any person not being his general law partner or a clerk in his office to sue out any process or to prosecute or defend any action in his name, except as authorized by the next section, such attorney, and every person who shall so use his name is guilty of a misdemeanor.

R.L.1910, § 2288.

§21577.  Attorneys, use of name lawful, when.

Whenever an action or proceeding is authorized by law to be prosecuted or defended in the name of the people, or of any public officer, board of officers or municipal corporation, on behalf of another party, the AttorneyGeneral or district attorney, or attorney of such public officer or board or corporation may permit any proceeding therein to be taken in his name by an attorney to be chosen by the party in interest.

R.L.1910, § 2289.

§21578.  Inheritance, intercepting by fraudulent production of infant.

Any person who fraudulently produces an infant, falsely pretending it to have been born of any parent whose child would be entitled to inherit any real estate or to receive a share of any personal estate, with intent to intercept the inheritance of any such real estate, or the distribution of any such personal estate, from any person lawfully entitled thereto, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2290.  Amended by Laws 1997, c. 133, § 213, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 121, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 213 from July 1, 1998, to July 1, 1999.

§21579.  Substituting child.

Any person to whom an infant has been confided for nursing, education, or any other person, who, with intent to deceive any parent or guardian of such child, substitutes or produces to such parent or guardian another child in the place of the one so confided shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding seven (7) years.

R.L. 1910, § 2291.  Amended by Laws 1997, c. 133, § 214, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 122, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 214 from July 1, 1998, to July 1, 1999.

§21580.  Public officers  Willful neglect of duty a misdemeanor.

A public officer or person holding a public trust or employment upon whom any duty is enjoined by law, who willfully neglects to perform the duty is guilty of a misdemeanor.  This section does not apply to cases of official acts or omissions, the prevention or punishment of which is otherwise specially provided by statute.

R.L.1910, § 2292.

§21581.  Willful omission of duty by public officers.

Where any duty is or shall be enjoined by law upon any public officer, or upon any person holding any public trust or employment, every willful omission to perform such duty where no special provision shall have been made for the punishment of such delinquency, is punishable as a misdemeanor.

R.L.1910, § 2293.

§21582.  Disclosing indictment.

Every grand juror, district attorney, clerk, judge, or other officer, who, excepting by issuing or in executing a warrant to arrest the defendant, willfully discloses the fact of a presentment or indictment having been made for a felony, until the defendant has been arrested, is guilty of a misdemeanor.

R.L.1910, § 2294.

§21583.  Disclosing proceedings of grand jury.

Every grand juror, district attorney, clerk, judge or other officer who, except when required by a court, willfully discloses any evidence adduced before the grand jury or anything which he himself or any member of the grand jury may have said, or in what manner any grand juror may have voted on a matter before him, is guilty of a misdemeanor.

R.L.1910, § 2295; Laws 1974, c. 24, § 1, emerg. eff. April 8, 1974.

§21584.  Prosecuting suit or bringing action or procuring arrest in false name.

Every person who maliciously institutes or prosecutes any action or legal proceeding; or makes or procures any arrest, in the name of a person who does not exist, or has not consented that it be instituted or made, is guilty of a misdemeanor.

R.L.1910, § 2296.

§21586.  Communicating with a convict.

Every person who, not being authorized by law, or by a written permission from an inspector, or by the consent of the warden, communicates with any convict in the penitentiary, or brings into or conveys out of the penitentiary any letter or printing to or from any convict, is guilty of a misdemeanor.

R.L.1910, § 2298.

§21587.  False certificate by public officer.

Every public officer who, being authorized by law to make or give any certificate or other writing, knowingly makes and delivers as true any such certificate or writing containing any statement which he knows to be false, is guilty of a misdemeanor.

R.L.1910, § 2299.

§21588.  Recording of grand or petit jury proceedings  Listening or observing  Penalty.

If any person, firm or corporation shall knowingly and willfully, by means of any device whatsoever, records or attempts to record the proceedings of any grand or petit jury in any court of the State of Oklahoma while such jury is deliberating or voting or listens to or observes, or attempts to listen to or observe, the proceedings of any grand or petit jury of which he is not a member in any court of the State of Oklahoma while such jury is deliberating or voting shall be guilty of a felony and shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned not more than two (2) years, or both.  Provided, however, that nothing in this section shall be construed to prohibit the taking of notes by a grand juror in any court of the State of Oklahoma in connection with and solely for the purpose of assisting him in the performance of his duties as such juror.

Added by Laws 1957, p. 160, § 1.  Amended by Laws 1997, c. 133, § 215, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 123, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 215 from July 1, 1998, to July 1, 1999.

§21589.  False reporting of crime - False reporting of missing child.

A.  It shall be unlawful to willfully, knowingly and without probable cause make a false report to any person of any crime or circumstances indicating the possibility of crime having been committed, including the unlawful taking of personal property, which report causes or encourages the exercise of police action or investigation.  Any person convicted of violating the provisions of this subsection shall be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than ninety (90) days or by a fine of not more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

B.  It shall be unlawful to willfully, knowingly, and without probable cause communicate false information concerning a missing child to a law enforcement agency that causes or encourages the activation of an AMBER alert warning system.  Any person convicted of violating the provisions of this subsection shall be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year or by a fine of not less than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1961, p. 227, § 1.  Amended by Laws 2005, c. 109, § 1, eff. Nov. 1, 2005.

§21590.  Maintenance of financial and business records  Retention and disposal procedure  Violations.

A.  Every state governmental entity shall, for a period of two (2) years, maintain accurate and complete records, as defined in Section 203 of Title 67 of the Oklahoma Statutes, reflecting all financial and business transactions, which records shall include support documentation for each transaction.  No such records shall be disposed of for three (3) years thereafter, except upon a unanimous vote of the members of the Archives and Records Commission pursuant to Section 306 of Title 67 of the Oklahoma Statutes, or upon a majority vote of the members of the Commission for records more than five (5) years old.  The disposition of such records shall be in accordance with the provisions of Sections 305 through 317 of Title 67 of the Oklahoma Statutes, provided all state or federal audits have been completed, unless such audits request such records to be maintained for some given period of time.

B.  Any person who willfully violates the provisions of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a period of not more than three (3) years or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  Any person convicted of any such violation who holds any elective or appointive public office shall also be subject to immediate removal from office.

Added by Laws 1980, c. 194, § 1, eff. Oct. 1, 1980.  Amended by Laws 1985, c. 27, § 1, eff. Nov. 1, 1985; Laws 1997, c. 133, § 216, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 124, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 216 from July 1, 1998, to July 1, 1999.

§21-591.  Definitions.

A.  As used in this section:

1.  "Agent" means any person who acts for another at the request or with the knowledge of the other in dealing with third persons; and

2.  "Runner", "capper", and "steerer" mean any person acting within this state for compensation as an agent for an attorney in the solicitation of employment for the attorney.

B.  No attorney shall, by means of an agent, runner, capper, steerer, or other person who is not an attorney, solicit or procure a person to employ the attorney to present, compromise, or settle a claim under the workers' compensation laws of this state.

C.  No attorney shall, directly or indirectly, pay or promise to pay any person, other than another attorney, any money, service, fee, commission, or other thing of value in consideration for the employment of the attorney to present, compromise, or settle a claim under the workers' compensation laws of this state.

D.  No person shall act or agree to act as an agent, runner, capper, or steerer for an attorney.

E.  Subsections B and C of this section shall not prohibit participation by an attorney in a voluntary attorney referral program including, but not limited to, referral programs operated by an association of attorneys.  This subsection shall not authorize a referral program which is otherwise unauthorized under the Rules of Professional Conduct adopted by the Supreme Court.

F.  Any contract for employment of an attorney secured in violation of this section shall be void and unenforceable and no attorney shall appear or otherwise provide services in an action in violation of this section.

G.  Any person who violates the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of up to Two Thousand Five Hundred Dollars ($2,500.00) for each offense, which shall not be subject to Section 101 of Title 85 of the Oklahoma Statutes.  Penalties imposed pursuant to this section shall be in addition to any penalties which might be imposed by the Oklahoma Bar Association or similar organization of another state or by a court when punishing for contempt or when imposing sanctions against an attorney or party.

Added by Laws 1994, 2nd Ex. Sess., c. 1, § 47, emerg. eff. Nov. 4, 1994.

§21-592.  Definitions.

A.  As used in this section:

1.  "Agent" means any person who acts for another at the request or with the knowledge of the other in dealing with third persons;

2.  "Medical care provider" means any person licensed in Oklahoma as a medical doctor, a chiropractor, a podiatrist, a dentist, an osteopathic physician or an optometrist or a hospital; and

3.  "Runner", "capper", and "steerer" mean any person acting within this state for compensation as an agent for a medical care provider in the solicitation of a person to employ the medical care provider to provide medical services.

B.  No medical care provider shall, by means of an agent, runner, capper, steerer, or other person who is not a medical care provider, solicit or procure a person to employ the medical care provider to provide medical services under the workers' compensation laws of this state.

C.  No medical care provider shall, directly or indirectly, pay or promise to pay any person, other than another medical care provider, any money, service, fee, commission, or other thing of value in consideration for the employment of the medical care provider to provide medical services under the workers' compensation laws of this state.

D.  No person shall act or agree to act as an agent, runner, capper, or steerer for a medical care provider.

E.  Subsections B and C of this section shall not prohibit participation by a medical care provider in a voluntary medical care provider referral program including, but not limited to, referral programs operated by an association of medical care providers.

F.  Any contract for employment of a medical care provider secured in violation of this section shall be void and unenforceable and no medical care provider shall provide medical services in violation of this section.

G.  Any person who violates the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of up to Two Thousand Five Hundred Dollars ($2,500.00) for each offense, which shall not be subject to Section 101 of Title 85 of the Oklahoma Statutes.  Penalties imposed pursuant to this section shall be in addition to any penalties which might be imposed by the professional licensing organization for the medical care provider or similar organization of another state or by a court when punishing for contempt or when imposing sanctions against a medical care provider or party.

Added by Laws 1994, 2nd Ex. Sess., c. 1, § 48, emerg. eff. Nov. 4, 1994.

§21641.  Assault defined.

An assault is any willful and unlawful attempt or offer with force or violence to do a corporal hurt to another.

R.L. 1910 Sec. 2340.

§21642.  Battery defined.

A battery is any willful and unlawful use of force or violence upon the person of another.

R.L.1910, § 2341.

§21-643.  Force against another not unlawful, when - Self-defense - Defense of property.

To use or to attempt to offer to use force or violence upon or toward the person of another is not unlawful in the following cases:

1.  When necessarily committed by a public officer in the performance of any legal duty, or by any other person assisting such officer or acting by such officer's direction;

2.  When necessarily committed by any person in arresting one who has committed any felony, and delivering such person to a public officer competent to receive such person in custody;

3.  When committed either by the person about to be injured, or by any other person in such person's aid or defense, in preventing or attempting to prevent an offense against such person, or any trespass or other unlawful interference with real or personal property in such person's lawful possession; provided the force or violence used is not more than sufficient to prevent such offense;

4.  When committed by a parent or the authorized agent of any parent, or by any guardian, master or teacher, in the exercise of a lawful authority to restrain or correct such person's child, ward, apprentice or scholar, provided restraint or correction has been rendered necessary by the misconduct of such child, ward, apprentice or scholar, or by the child's refusal to obey the lawful command of such parent or authorized agent or guardian, master or teacher, and the force or violence used is reasonable in manner and moderate in degree;

5.  When committed by a carrier of passengers, or the authorized agents or servants of such carrier, or by any person assisting them at their request, in expelling from any carriage, railroad car, vessel or other vehicle, any passenger who refuses to obey a lawful and reasonable regulation prescribed for the conduct of passengers, if such vehicle has first been stopped and the force and violence used is not more than is sufficient to expel the offending passenger, with a reasonable regard to such passenger's personal safety; and

6.  When committed by any person in preventing a person who is impaired by reason of mental retardation or developmental disability as defined by Section 1430.2 of Title 10 of the Oklahoma Statutes, a mentally ill person, insane person or other person of unsound mind, including persons temporarily or partially deprived of reason, from committing an act dangerous to such person's self or to another, or enforcing such restraint as is necessary for the protection of the person or for restoration to health, during such period only as shall be necessary to obtain legal authority for the restraint or custody of the person.

R.L. 1910, § 2342.  Amended by Laws 1998, c. 246, § 12, eff. Nov. 1, 1998.

§21-644.  Assault - Assault and battery - Domestic abuse.

A.  Assault shall be punishable by imprisonment in a county jail not exceeding thirty (30) days, or by a fine of not more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

B.  Assault and battery shall be punishable by imprisonment in a county jail not exceeding ninety (90) days, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

C.  Any person who commits any assault and battery against a current or former spouse, a present spouse of a former spouse, parents, a foster parent, a child, a person otherwise related by blood or marriage, a person with whom the defendant is in a dating relationship as defined by Section 60.1 of Title 22 of the Oklahoma Statutes, an individual with whom the defendant has had a child, a person who formerly lived in the same household as the defendant, or a person living in the same household as the defendant shall be guilty of domestic abuse.  Upon conviction, the defendant shall be punished by imprisonment in the county jail for not more than one (1) year, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  Upon conviction for a second or subsequent offense, the person shall be punished by imprisonment in the custody of the Department of Corrections for not more than four (4) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  The provisions of Section 51.1 of this title shall not apply to any second or subsequent offense.

D.  Any person convicted of domestic abuse as defined in subsection C of this section that results in great bodily injury to the victim shall be guilty of a felony and punished by imprisonment in the custody of the Department of Corrections for not more than ten (10) years, or by imprisonment in the county jail for not more than one (1) year.  The provisions of Section 51.1 of this title shall apply to any second or subsequent conviction of a violation of this subsection.

E.  Any person convicted of domestic abuse as defined in  subsection C of this section that was committed in the presence of a child shall be punished by imprisonment in the county jail for not less than six (6) months nor more than one (1) year, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  Any person convicted of a second or subsequent domestic abuse as defined in subsection C of this section that was committed in the presence of a child shall be punished by imprisonment in the custody of the Department of Corrections for not less than one (1) year nor more than five (5) years, or by a fine not exceeding Seven Thousand Dollars ($7,000.00), or by both such fine and imprisonment.  The provisions of Section 51.1 of this title shall not apply to any second or subsequent offense.  For every conviction of domestic abuse, the court shall:

1.  Specifically order as a condition of a suspended sentence or probation that a defendant participate in counseling or undergo treatment to bring about the cessation of domestic abuse as specified in paragraph 2 of this subsection;

2. a. The court shall require the defendant to participate in counseling or undergo treatment for domestic abuse by an individual licensed practitioner or a domestic abuse counseling program approved by the court or a domestic abuse treatment program certified by the Attorney General.  If the defendant is ordered to participate in a domestic abuse counseling or treatment program, the order shall require the defendant to attend the program for a minimum of fifty-two (52) weeks, complete the program, and be evaluated before and after attendance of the program by a program counselor or a private counselor.

b. A program for anger management, couples counseling, or family and marital counseling shall not solely qualify for the counseling or treatment requirement for domestic abuse pursuant to this subsection.  The counseling may be ordered in addition to counseling specifically for the treatment of domestic abuse or per evaluation as set forth below.  If, after sufficient evaluation and attendance at required counseling sessions, the domestic violence treatment program or licensed professional determines that the defendant does not evaluate as a perpetrator of domestic violence or does evaluate as a perpetrator of domestic violence and should complete other programs of treatment simultaneously or prior to domestic violence treatment, including but not limited to programs related to the mental health, apparent substance or alcohol abuse or inability or refusal to manage anger, the defendant shall be ordered to complete the counseling as per the recommendations of the domestic violence treatment program or licensed professional;

3. a. The court shall set a review hearing no more than one hundred twenty (120) days after the defendant is ordered to participate in a domestic abuse counseling program or undergo treatment for domestic abuse to assure the attendance and compliance of the defendant with the provisions of this subsection and the domestic abuse counseling or treatment requirements.

b. The court shall set a second review hearing after the completion of the counseling or treatment to assure the attendance and compliance of the defendant with the provisions of this subsection and the domestic abuse counseling or treatment requirements.  The court shall retain continuing jurisdiction over the defendant during the course of ordered counseling through the final review hearing;

4.  The court may set subsequent or other review hearings as the court determines necessary to assure the defendant attends and fully complies with the provisions of this subsection and the domestic abuse counseling or treatment requirements;

5.  At any review hearing, if the defendant is not satisfactorily attending individual counseling or a domestic abuse counseling or treatment program or is not in compliance with any domestic abuse counseling or treatment requirements, the court may order the defendant to further or continue counseling, treatment, or other necessary services.  The court may revoke all or any part of a suspended sentence, deferred sentence, or probation pursuant to Section 991b of Title 22 of the Oklahoma Statutes and subject the defendant to any or all remaining portions of the original sentence;

6.  At the first review hearing, the court shall require the defendant to appear in court.  Thereafter, for any subsequent review hearings, the court may accept a report on the progress of the defendant from individual counseling, domestic abuse counseling, or the treatment program.  There shall be no requirement for the victim to attend review hearings; and

7.  If funding is available, a referee may be appointed and assigned by the presiding judge of the district court to hear designated cases set for review under this subsection.  Reasonable compensation for the referees shall be fixed by the presiding judge.  The referee shall meet the requirements and perform all duties in the same manner and procedure as set forth in Sections 7003-8.6 and 7303-7.5 of Title 10 of the Oklahoma Statutes pertaining to referees appointed in juvenile proceedings.

The defendant may be required to pay all or part of the cost of the counseling or treatment, in the discretion of the court.

F.  As used in subsection E of this section, "in the presence of a child" means in the physical presence of a child; or having knowledge that a child is present and may see or hear an act of domestic violence.  For the purposes of subsections C and E of this section, "child" may be any child whether or not related to the victim or the defendant.

G.  For the purposes of subsections C and E of this section, any conviction for assault and battery against a current or former spouse, a present spouse of a former spouse, parents, a foster parent, a child, a person otherwise related by blood or marriage, a person with whom the defendant is in a dating relationship as defined by Section 60.1 of Title 22 of the Oklahoma Statutes, an individual with whom the defendant has had a child, a person who formerly lived in the same household as the defendant, or any person living in the same household as the defendant, shall constitute a sufficient basis for a felony charge:

1.  If that conviction is rendered in any state, county or parish court of record of this or any other state; or

2.  If that conviction is rendered in any municipal court of record of this or any other state for which any jail time was served; provided, no conviction in a municipal court of record entered prior to November 1, 1997, shall constitute a prior conviction for purposes of a felony charge.

H.  Any person who commits any assault and battery with intent to cause great bodily harm by strangulation or attempted strangulation against a current or former spouse, a present spouse of a former spouse, parents, a foster parent, a child, a person otherwise related by blood or marriage, a person with whom the defendant is in a dating relationship as defined by Section 60.1 of Title 22 of the Oklahoma Statutes, an individual with whom the defendant has had a child, a person who formerly lived in the same household as the defendant, or a person living in the same household as the defendant shall, upon conviction, be guilty of domestic abuse by strangulation and shall be punished by imprisonment in the State Penitentiary for a period of not less than one (1) year nor more than three (3) years, or by a fine of not more than Three Thousand Dollars ($3,000.00), or by both such fine and imprisonment.  Upon a second or subsequent conviction, the defendant shall be punished by imprisonment in the State Penitentiary for a period of not less than three (3) years nor more than ten (10) years, or by a fine of not more than Twenty Thousand Dollars ($20,000.00), or by both such fine and imprisonment.  As used in this subsection, "strangulation" means a form of asphyxia characterized by closure of the blood vessels or air passages of the neck as a result of external pressure on the neck.

I.  Any district court of this state and any judge thereof shall be immune from any liability or prosecution for issuing an order that requires a defendant to:

1.  Attend a treatment program for domestic abusers certified by the Attorney General;

2.  Attend counseling or treatment services ordered as part of any suspended or deferred sentence or probation; and

3.  Attend, complete, and be evaluated before and after attendance by a treatment program for domestic abusers, certified by the Attorney General.

J.  There shall be no charge of fees or costs to any victim of domestic violence, stalking, or sexual assault in connection with the prosecution of a domestic violence, stalking, or sexual assault offense in this state.

K.  In the course of prosecuting any charge of domestic abuse, stalking, harassment, rape, or violation of a protective order, the prosecutor shall provide the court, prior to sentencing or any plea agreement, a local history and any other available history of past convictions of the defendant within the last ten (10) years relating to domestic abuse, stalking, harassment, rape, violation of a protective order, or any other violent misdemeanor or felony convictions.

L.  For purposes of subsection D of this section, "great bodily injury" means bone fracture, protracted and obvious disfigurement, protracted loss or impairment of the function of a body part, organ or mental faculty, or substantial risk of death.

R.L.1910, § 2343.  Amended by Laws 1986, c. 143, § 1, emerg. eff. April 21, 1986; Laws 1996, c. 197, § 2, emerg. eff. May 20, 1996; Laws 1999, c. 309, § 1, eff. Nov. 1, 1999; Laws 2000, c. 6, § 31, emerg. eff. March 20, 2000; Laws 2004, c. 516, § 1, eff. July 1, 2005; Laws 2005, c. 1, § 12, eff. July 1, 2005; Laws 2005, c. 348, § 9, eff. July 1, 2005.

NOTE:  Laws 1997, c. 133, § 217 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.  Laws 1997, c. 368, § 3 repealed by Laws 2000, c. 6, § 34, emerg. eff. March 20, 2000.  Laws 2004, c. 520, § 1 repealed by Laws 2005, c. 1, § 13, eff. July 1, 2005.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 217 from July 1, 1998 to July 1, 1999.

§21645.  Assault, battery, or assault and battery with dangerous weapon.

Every person who, with intent to do bodily harm and without justifiable or excusable cause, commits any assault, battery, or assault and battery upon the person of another with any sharp or dangerous weapon, or who, without such cause, shoots at another, with any kind of firearm or air gun or other means whatever, with intent to injure any person, although without the intent to kill such person or to commit any felony, upon conviction is guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, or by imprisonment in a county jail not exceeding one (1) year.

R.L. 1910, § 2344.  Amended by Laws 1957, p. 161, § 1; Laws 1961, p. 229, § 1; Laws 1982, c. 173, § 1, emerg. eff. April 16, 1982; Laws 1997, c. 133, § 218, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 125, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 218 from July 1, 1998, to July 1, 1999.

§21-646.  Aggravated assault and battery defined.

A.  An assault and battery becomes aggravated when committed under any of the following circumstances:

1.  When great bodily injury is inflicted upon the person assaulted; or

2.  When committed by a person of robust health or strength upon one who is aged, decrepit, or incapacitated, as defined in Section 641 of this title.

B.  For purposes of this section "great bodily injury" means bone fracture, protracted and obvious disfigurement, protracted loss or impairment of the function of a body part, organ or mental faculty, or substantial risk of death.

Added by Laws 1951, p. 59, § 1.  Amended by Laws 1957, p. 161, § 2; Laws 1989, c. 197, § 10, eff. Nov. 1, 1989; Laws 2002, c. 460, § 6, eff. Nov. 1, 2002.

§21-647.  Punishment for aggravated assault and battery.

Aggravated assault and battery shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, or by imprisonment in a county jail not exceeding one (1) year, or by a fine of not more than Five Hundred Dollars ($500.00), or both such fine and imprisonment.

Added by Laws 1951, p. 59, § 2.  Amended by Laws 1957, p. 162, § 3; Laws 2002, c. 460, § 7, eff. Nov. 1, 2002.

§21-648.  Definitions.

A.  "Police officer", "police" or "peace officer" means any duly appointed person who is charged with the responsibility of maintaining public order, safety, and health by the enforcement of all laws, ordinances or orders of this state or any of its political subdivisions and who is authorized to bear arms in execution of his responsibilities, including reserve force deputies, reserve municipal police officers, and tribal law enforcement officers who are commissioned pursuant to a cross-deputization agreement authorized by Section 1221 of Title 74 of the Oklahoma Statutes.

B.  "Police dog" means any dog used by a law enforcement agency of this state, a political subdivision of this state or a tribal law enforcement officer who is commissioned pursuant to a cross-deputization agreement authorized by Section 1221 of Title 74 of the Oklahoma Statutes, which is especially trained for law enforcement work and is subject to the control of a dog handler.

C.  "Police horse" means any horse which is used by a law enforcement agency of this state, a political subdivision of this state or a tribal law enforcement officer who is commissioned pursuant to a cross-deputization agreement authorized by Section 1221 of Title 74 of the Oklahoma Statutes for law enforcement work.

D.  "Dog handler" means any police officer or peace officer who has successfully completed training in the handling of a police dog as established by the policy or standard of the law enforcement agency employing said officer.

Added by Laws 1965, c. 221, § 1, emerg. eff. June 16, 1965.  Amended by Laws 1986, c. 54, § 1, eff. July 1, 1986; Laws 1990, c. 75, § 1, eff. Sept. 1, 1990; Laws 2001, c. 324, § 3, eff. July 1, 2001; Laws 2004, c. 57, § 1, emerg. eff. April 1, 2004.

§21649.  Assault, battery or assault and battery upon police officer or other peace officer  Penalties.

A.  Every person who, without justifiable or excusable cause, knowingly commits any assault upon the person of a police officer, sheriff, deputy sheriff, highway patrolman, corrections personnel, or state peace officer employed or duly appointed by any state governmental agency to enforce state laws while said officer is in the performance of his duties is punishable by imprisonment in the county jail not exceeding six (6) months, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

B.  Every person who, without justifiable or excusable cause knowingly commits battery or assault and battery upon the person of a police officer, sheriff, deputy sheriff, highway patrolman, corrections personnel, or other state peace officer employed or duly appointed by any state governmental agency to enforce state laws while said officer is in the performance of his duties, upon conviction, shall be guilty of a felony punishable by imprisonment of not more than five (5) years in a state correctional institution or county jail for a period not to exceed one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

C.  As used in this section and in Section 650 of this title, "corrections personnel" means any person, employed or duly appointed by the state or by a political subdivision, who has direct contact with inmates of a jail or state correctional facility, and includes but is not limited to, Department of Corrections personnel in job classifications requiring direct contact with inmates, persons providing vocationaltechnical training to inmates, education personnel who have direct contact with inmates because of education programs for inmates, and persons employed or duly appointed by county or municipal jails to supervise inmates or to provide medical treatment or meals to inmates of jails.

Added by Laws 1965, c. 221, § 2, emerg. eff. June 16, 1965.  Amended by Laws 1989, c. 183, § 1, eff. Nov. 1, 1989; Laws 1990, c. 58, § 1, eff. Sept. 1, 1990; Laws 1997, c. 133, § 219, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 126, eff. July 1, 1999; Laws 2001, c. 324, § 4, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 219 from July 1, 1998, to July 1, 1999.

§21649.1.  Certain acts against police dog or police horse prohibited  Penalties.

A.  No person shall willfully torture, torment, beat, mutilate, injure, disable, or otherwise mistreat a police dog or police horse owned, or the service of which is employed, by a law enforcement agency of the state or political subdivision of the state.

B.  No person shall willfully interfere with the lawful performance of any police dog or police horse.

C.  Except as provided in subsection D of this section, any person convicted of violating any of the provisions of this section shall be guilty of a misdemeanor, punishable by the imposition of a fine not exceeding Five Hundred Dollars ($500.00), or by imprisonment in the county jail not exceeding one (1) year, or by both such fine and imprisonment.

D.  Any person who knowingly and willfully and without lawful cause or justification violates the provisions of this section, during the commission of a misdemeanor or felony, shall be guilty of a felony, punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the State Penitentiary not exceeding two (2) years, or by both such fine and imprisonment.

Added by Laws 1986, c. 54, § 2, eff. July 1, 1986.  Amended by Laws 1990, c. 75, § 2, eff. Sept. 1, 1990; Laws 1997, c. 133, § 220, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 127, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 220 from July 1, 1998, to July 1, 1999.

§21649.2.  Killing police dog or police horse  Penalties.

A.  No person shall willfully kill any police dog or police horse owned, or the service of which is employed, by a law enforcement agency of the state or a political subdivision of the state.

B.  Except as provided in subsection C of this section, any person convicted of violating the provisions of this section is guilty of a misdemeanor punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail not exceeding one (1) year, or by both such fine and imprisonment.

C.  Any person who knowingly and willfully and without lawful cause or justification violates the provisions of this section, during the commission of a misdemeanor or felony, shall be guilty of a felony, punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the State Penitentiary not exceeding two (2) years, or by both such fine and imprisonment.

Added by Laws 1986, c. 54, § 3, eff. July 1, 1986.  Amended by Laws 1990, c. 75, § 3, eff. Sept. 1, 1990; Laws 1997, c. 133, § 221, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 128, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 221 from July 1, 1998, to July 1, 1999.

§21-649.3.  Harming, mistreating or killing service animal - Willful interference with service animal's performance - Permitting animal to fight, injure or kill service animal - Penalties - Exemption from registration or license fees.

A.  No person shall willfully harm, including torture, torment, beat, mutilate, injure, disable, or otherwise mistreat or kill a service animal that is used for the benefit of any handicapped person in the state.

B.  No person including, but not limited to, any municipality or political subdivision of the state, shall willfully interfere with the lawful performance of any service animal used for the benefit of any handicapped person in the state.

C.  Except as provided in subsection D of this section, any person convicted of violating any of the provisions of this section shall be guilty of a misdemeanor, punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail not exceeding one (1) year, or by both such fine and imprisonment.

D.  Any person who knowingly and willfully and without lawful cause or justification violates the provisions of this section, during the commission of a misdemeanor or felony, shall be guilty of a felony, punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the Department of Corrections not exceeding two (2) years, or by both such fine and  imprisonment.

E.  Any person who encourages, permits or allows an animal owned or kept by such person to fight, injure, disable or kill a service animal used for the benefit of any handicapped person in this state, or to interfere with a service animal in any place where the service animal resides or is performing, shall, upon conviction, be guilty of a misdemeanor punishable as provided in subsection C of this section.  In addition to the penalty imposed, the court shall order the violator to make restitution to the owner of the service animal for actual costs and expenses incurred as a direct result of any injury, disability or death caused to the service animal, including but not limited to costs of replacing and training any new service animal when a service animal is killed, disabled or unable to perform due to injury.  For purpose of this subsection, when a person informs the owner of an animal that the animal is a threat and requests the owner to control or contain the animal and the owner disregards the request, the owner shall be deemed to have encouraged, permitted or allowed any resulting injury to or interference with a service animal.

F.  Notwithstanding any ordinance in effect as of the effective date of this act, no municipality or political subdivision of the state, or any official thereof, may enact or enforce any ordinance or rule that requires any registration or licensing fee for any service animal as defined in this section that is used for the purpose of guiding or assisting a disabled person who has a sensory, mental, or physical impairment.  Any official violating the provisions of this paragraph shall be guilty of a misdemeanor punishable by a fine of not less than Fifty Dollars ($50.00).

G.  As used in this section, "service animal" means an animal that is trained for the purpose of guiding or assisting a disabled person who has a sensory, mental, or physical impairment.

Added by Laws 2004, c. 281, § 1, emerg. eff. May 10, 2004.  Amended by Laws 2005, c. 158, § 1, eff. Nov. 1, 2005.

§21650.  Aggravated assault and battery upon peace officer.

A.  Every person who, without justifiable or excusable cause, knowingly commits any aggravated assault and battery upon the person of a police officer, sheriff, deputy sheriff or highway patrolman, corrections personnel as defined in Section 649 of this title, or any state peace officer employed by any state governmental agency to enforce state laws, while said officer is in the performance of his duties shall upon conviction thereof be guilty of a felony, which shall be punishable by imprisonment in a state correctional institution for not more than five (5) years, or county jail for a period not to exceed one (1) year or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

B.  This section shall not supersede any other act or acts, but shall be cumulative thereto.

Added by Laws 1969, c. 95, §§ 1, 2, emerg. eff. March 27, 1969.  Amended by Laws 1989, c. 183, § 2, eff. Nov. 1, 1989; Laws 1990, c. 58, § 2, eff. Sept. 1, 1990; Laws 1997, c. 133, § 222, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 129, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 222 from July 1, 1998, to July 1, 1999.

§21650.1.  Athletic contests  Assault and battery upon referee, umpire, etc.

Every person who, without justifiable or excusable cause and with intent to do bodily harm, commits any assault, battery, assault and battery upon the person of a referee, umpire, timekeeper, coach, official, or any person having authority in connection with any amateur or professional athletic contest is guilty of a misdemeanor and is punishable by imprisonment in the county jail not exceeding one (1) year or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Amended by Laws 1984, c. 297, § 1.

§21-650.2.  Felony assault, battery or assault and battery upon employee of Department of Corrections, private prison contractor, Department of Human Services or Office of Juvenile Affairs - Felony battery or assault and battery resulting in bodily injury to employee of Office of Juvenile Affairs or residential facility.

A.  Every person in the custody of the Oklahoma Department of Corrections who, without justifiable or excusable cause, knowingly commits any assault, battery or assault and battery upon the person of a Department of Corrections employee while said employee is in the performance of his or her duties shall, upon conviction thereof, be guilty of a felony.

B.  Every person incarcerated in an institution operated by a private prison contractor, pursuant to Section 561, 563.1 or 563.2 of Title 57 of the Oklahoma Statutes, who, without justifiable or excusable cause, knowingly commits any assault, battery or assault and battery upon the person of an employee of the contractor while said employee is in the performance of duties shall, upon conviction thereof, be guilty of a felony.

C.  Every person in the custody of the Department of Human Services who, without justifiable or excusable cause, knowingly commits any aggravated assault and battery upon the person of a Department of Human Services employee while said employee is in the performance of his or her duties shall, upon conviction thereof, be guilty of a felony.

D.  Every person in the custody of the Office of Juvenile Affairs who, without justifiable or excusable cause, knowingly commits any assault, battery or assault and battery upon the person of an Office of Juvenile Affairs employee while said employee is in the performance of his or her duties shall, upon conviction thereof, be guilty of a felony.

E.  Every person in the custody of the Office of Juvenile Affairs who, without justifiable or excusable cause, knowingly commits any battery or assault and battery resulting in bodily injury to any employee of the Office of Juvenile Affairs or employee of any residential facility while said employee is in the performance of duties of employment shall, upon conviction thereof, be guilty of a felony.  The fine for a violation of this subsection shall not be less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), which may be imposed whether or not a period of incarceration is imposed.

Added by Laws 1985, c. 75, § 1, eff. Nov. 1, 1985.  Amended by Laws 1993, c. 326, § 2, emerg. eff. June 7, 1993; Laws 1996, c. 247, § 27, eff. July 1, 1996; Laws 1997, c. 133, § 223, eff. July 1, 1999; Laws 1997, c. 293, § 36, eff. July 1, 1999; Laws 1999, c. 99, § 1, eff. Nov. 1, 1999; Laws 1999, c. 166, § 1, emerg. eff. May 21, 1999.

NOTE:  Laws 1997, c. 333, § 4 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999, but was subsequently amended by Laws 1999, c. 99, § 1.  Laws 1997, c. 333, § 3 repealed by Laws 2000, c. 6, § 34, emerg. eff. March 20, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 223 from July 1, 1998, to July 1, 1999.  Laws 1998, 1st Ex.Sess., c. 2, § 24 amended the effective date of Laws 1997, c. 293, § 36 from July 1, 1998, to July 1, 1999.  Laws 1998, 1st Ex.Sess., c. 2, § 25 amended the effective date of Laws 1997, c. 333, § 4 from July 1, 1998, to July 1, 1999.

§21-650.3.  Delaying, obstructing or interfering with emergency medical technician or other emergency medical care provider - Punishment.

Every person who willfully delays, obstructs or in any way interferes with an emergency medical technician or other emergency medical care provider in the performance of or attempt to perform emergency medical care and treatment or in going to or returning from the scene of a medical emergency, upon conviction, is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six (6) months, or by a fine not to exceed Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Added by Laws 1990, c. 320, § 1, emerg. eff. May 30, 1990.

§21-650.4.  Assault, battery or assault and battery upon emergency medical care provider - Definition - Penalties.

A.  Every person who, without justifiable or excusable cause and with intent to do bodily harm, commits any assault, battery or assault and battery upon the person of an emergency medical care provider who is performing medical care duties, upon conviction, is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

B.  As used in this section, "emergency medical care provider" means doctors, residents, interns, nurses, nurses' aides, ambulance attendants and operators, paramedics, emergency medical technicians, and members of a hospital security force.

Added by Laws 1990, c. 320, § 2, emerg. eff. May 30, 1990.  Amended by Laws 2000, c. 143, § 1, eff. Nov. 1, 2000.

§21-650.5.  Aggravated assault and battery or assault with firearm or other dangerous weapon upon emergency medical technician or other emergency medical care provider - Penalty.

Every person who, without justifiable or excusable cause and with intent to do bodily harm, commits any aggravated assault and battery or any assault with a firearm or other deadly weapon upon the person of an emergency medical technician or other emergency medical care provider, upon conviction, is guilty of a felony punishable by imprisonment in a state correctional institution for not more than one (1) year, or by a fine not to exceed One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1990, c. 320, § 3, emerg. eff. May 30, 1990.  Amended by Laws 1997, c. 133, § 224, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 130, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 224 from July 1, 1998, to July 1, 1999.

§21-650.6.  Assault or battery or assault and battery upon officer of state district or appellate court, Workers' Compensation Court, witness or juror - Penalty.

A.  Every person who commits any assault upon any officer of a state district or appellate court, or the Workers' Compensation Court, including but not limited to judges, bailiffs, court reporters, court clerks or deputy court clerks, or upon any witnesses or juror, because of said person's service in such capacity or within six (6) months of said person's service in such capacity, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year, by a fine not to exceed One Thousand Dollars ($1,000.00), or by both such imprisonment and fine.

B.  Every person who commits any battery or assault and battery upon any officer of a state district or appellate court, or the Workers' Compensation Court, including but not limited to judges, bailiffs, court reporters, court clerks or deputy court clerks, or upon any witnesses or juror, because of said person's service in such capacity or within six (6) months of said person's service in such capacity, shall be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for not more than five (5) years, by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

Added by Laws 1993, c. 326, § 1, emerg. eff. June 7, 1993.  Amended by Laws 1997, c. 133, § 225, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 131, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 225 from July 1, 1998, to July 1, 1999.

§21-650.7.  Assault, battery, or assault and battery upon school employee or student - Notice - Definition.

A.  As used in this section, "school employee" means a teacher, principal, or any duly appointed person employed by a school system or employees of a firm contracting with a school system for any purpose, including any personnel not directly related to the teaching process and school board members during school board meetings.

B.  Any person who, without justifiable or excusable cause, commits any assault, battery, or assault and battery upon the person of a school employee while such employee is in the performance of any duties as a school employee or upon any student while such student is participating in any school activity or attending classes on school property during school hours shall, upon conviction, be guilty of a misdemeanor.  The convicted person shall be punished by a term of imprisonment in the county jail for a period not exceeding one (1) year, or by a fine not exceeding Two Thousand Dollars ($2,000.00), or by both such fine and imprisonment.

C.  Any person who, without justifiable or excusable cause, commits any aggravated battery or aggravated assault and battery upon the person of a school employee while such employee is in the performance of any duties as a school employee shall, upon conviction, be guilty of a felony punishable by a term of imprisonment in the State Penitentiary for a period not exceeding two (2) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

D.  Every school site shall post in a prominent place a notice having the following or similar language:  "FELONY CHARGES MAY BE FILED AGAINST ANY PERSON(S) COMMITTING AN AGGRAVATED ASSAULT OR BATTERY UPON ANY SCHOOL EMPLOYEE."

E.  For purposes of this section, "assault" shall be defined by Section 641 of Title 21 of the Oklahoma Statutes, "battery" shall be defined by Section 642 of Title 21 of the Oklahoma Statutes, and "aggravated assault and battery" shall be defined by Section 646 of Title 21 of the Oklahoma Statutes.

Added by Laws 1971, c. 281, § 6113, eff. July 2, 1971.  Amended by Laws 1978, c. 31, § 1, eff. Oct. 1, 1978; Laws 1980, c. 78, § 1, eff. Oct. 1, 1980; Laws 1995, c. 241, § 1, eff. July 1, 1995.  Renumbered from § 6-113 of Title 70 by Laws 1995, c. 241, § 3, eff. July 1, 1995.  Amended by Laws 2001, c. 380, § 1, eff. July 1, 2001.

§21-650.8.  Felony assault, battery or assault and battery upon employee of facility for delinquent children, juvenile detention center or juvenile bureau.

A.  Every person who, without justifiable or excusable cause, knowingly commits any assault, battery or assault and battery upon the person of an employee of a facility maintained by the Office of Juvenile Affairs, a facility maintained by a private contractor pursuant to a contract with the Office of Juvenile Affairs primarily for delinquent children, a juvenile detention center, or a juvenile bureau, while the employee is in the performance of his duties, shall upon conviction thereof be guilty of a felony.

B.  This section shall not supersede any other act or acts, but shall be cumulative thereto.

Added by Laws 1984, c. 276, § 1, emerg. eff. May 30, 1984.  Renumbered from § 1149 of Title 10 by Laws 1995, c. 352, § 200, eff. July 1, 1995.  Amended by Laws 1996, c. 247, § 28, eff. July 1, 1996; Laws 1997, c. 133, § 226, eff. July 1, 1999; Laws 1999, c. 99, § 2, eff. Nov. 1, 1999.

NOTE:  Laws 1997, c. 293, § 38 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999, but was subsequently amended by Laws 1999, c. 99, § 2.  Laws 1997, c. 293, § 37 repealed by Laws 2000, c. 6, § 34, emerg. eff. March 20, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 226 from July 1, 1998, to July 1, 1999.  Laws 1998, 1st Ex.Sess., c. 2, § 24 amended the effective date of Laws 1997, c. 293, § 38 from July 1, 1998, to July 1, 1999.

§21-650.9.  Persons in custody - Placing body wastes or fluids upon government employee or contractor.

Every person in the custody of the state, a county or city or a contractor of the state, a county or a city who throws, transfers or in any manner places feces, urine, semen, saliva or blood upon the person of an employee of the state, a county or a city or an employee of a contractor of the state, a county or a city shall, upon conviction thereof, be guilty of a felony.

Added by Laws 1996, c. 199, § 1, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 133, § 227, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 227 from July 1, 1998, to July 1, 1999.

§21-650.10.  Touching assistive device with intent to harass - Penalties.

Every person who, without justifiable or excusable cause and with intent to harass, touches any assistive device of another person, shall upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail for a period of not more than one (1) year, or by a fine not to exceed One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

As used in this section, "assistive device" means any device that enables a person with a disability to communicate, see, hear, or maneuver.

Added by Laws 2000, c. 83, § 1, eff. Nov. 1, 2000.

§21651.  Poison, attempt to kill by administering.

Any person who, with intent to kill, administers or causes or procures to be administered to another any poison which is actually taken by such other person but by which death is not caused shall be guilty of a felony, punishable by imprisonment in the State Penitentiary not less than ten (10) years.

R.L. 1910, § 2335.  Amended by Laws 1997, c. 133, § 228, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 132, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 228 from July 1, 1998, to July 1, 1999.

§21652.  Shooting or discharging firearm with intent to kill  Use of vehicle to facilitate discharge of weapon in conscious disregard of safety of others - Assault and battery with deadly weapon, etc.

A.  Every person who intentionally and wrongfully shoots another with or discharges any kind of firearm, with intent to kill any person, including an unborn child as defined in Section 1-730 of Title 63 of the Oklahoma Statutes, shall upon conviction be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding life.

B.  Every person who uses any vehicle to facilitate the intentional discharge of any kind of firearm, crossbow or other weapon in conscious disregard for the safety of any other person or persons, including an unborn child as defined in Section 1-730 of Title 63 of the Oklahoma Statutes, shall upon conviction be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not less than two (2) years nor more than twenty (20) years.

C.  Any person who commits any assault and battery upon another, including an unborn child as defined in Section 1-730 of Title 63 of the Oklahoma Statutes, by means of any deadly weapon, or by such other means or force as is likely to produce death, or in any manner attempts to kill another, including an unborn child as defined in Section 1-730 of Title 63 of the Oklahoma Statutes, or in resisting the execution of any legal process, shall upon conviction be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding twenty (20) years.

D.  The provisions of this section shall not apply to:

1.  Acts which cause the death of an unborn child if those acts were committed during a legal abortion to which the pregnant woman consented; or

2.  Acts which are committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.

E.  Under no circumstances shall the mother of the unborn child be prosecuted for causing the death of the unborn child unless the mother has committed a crime that caused the death of the unborn child.

R.L. 1910, § 2336.  Amended by Laws 1955, p. 186, § 1; Laws 1977, c. 42, § 1, eff. May 11, 1977; Laws 1987, c. 58, § 1, emerg. eff. April 30, 1987; Laws 1992, c. 192, § 1, emerg. eff. May 11, 1992; Laws 1997, c. 133, § 229, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 133, eff. July 1, 1999; Laws 2005, c. 200, § 2, emerg. eff. May 20, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 229 from July 1, 1998, to July 1, 1999.

§21653.  Punishment for other assaults with intent to kill.

Any person who is guilty of an assault with intent to kill any person, the punishment for which is not prescribed by Section 652 of this title, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not exceeding five (5) years, or in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2337.  Amended by Laws 1997, c. 133, § 230, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 134, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 230 from July 1, 1998, to July 1, 1999.

§21661.  Duel defined.

A duel is any combat with deadly weapons fought between two persons by agreement.

R.L.1910, § 2354.

§21662.  Dueling a felony.

Any person guilty of fighting any duel, although no death or wound ensues, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2355.  Amended by Laws 1997, c. 133, § 231, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 135, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 231 from July 1, 1998, to July 1, 1999.

§21681.  Assaults with intent to commit felony.

Any person who is guilty of an assault with intent to commit any felony, except an assault with intent to kill, the punishment for which assault is not otherwise prescribed in this code, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2338.  Amended by Laws 1997, c. 133, § 232, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 136, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 232 from July 1, 1998, to July 1, 1999.

§21-684.  Performance of partial-birth abortion.

A.  Any physician who knowingly performs a partial-birth abortion and thereby kills a human fetus shall be fined Ten Thousand Dollars ($10,000.00), or imprisoned in the State Penitentiary for a period of not more than two (2) years, or by both such fine and imprisonment.   This subsection shall not apply to a partial-birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, illness or injury.

B.  Definitions.  As used in this section:

1.  "Partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery.

2.  "Physician" means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the state, or any other individual legally authorized by the state to perform abortions; provided, however, that any individual who is not a physician or not otherwise legally authorized by the state to perform abortions, but who nevertheless directly performs a partial-birth abortion, shall be subject to the provisions of this section.

3.  "Vaginally delivers a living fetus before killing the fetus" means deliberately and intentionally delivers into the vagina a living fetus or a substantial portion thereof, for the purpose of performing a procedure the physician knows will kill the fetus, and kills the fetus.

C.  Civil Action:

1.  The father, if married to the mother at the time she receives a partial-birth abortion procedure, and if the mother has not attained the age of eighteen (18) years at the time of the abortion, the maternal grandparents of the fetus, may in a civil action obtain appropriate relief, unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

2.  Such relief shall include money damages for all injuries, psychological and physical, occasioned by the violation of this section, and statutory damages equal to three times the cost of the partial-birth abortion.

D.  Review by State Board of Medical Licensure and Supervision:

1.  A defendant accused of an offense under this section may seek a hearing before the State Board of Medical Licensure and Supervision on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, illness or injury.

2.  The findings on that issue are admissible at the trial of the defendant.  Upon a motion of the defendant, the court shall delay the beginning of the trial for not more than thirty (30) days to permit such a hearing to take place.

E.  A woman upon whom a partial-birth abortion is performed may not be prosecuted under this section or for a conspiracy to violate this section.

Added by Laws 1998, c. 122, § 1, emerg. eff. April 15, 1998.

§21691.  Homicide defined.

Homicide is the killing of one human being by another.

R.L.  1910 Sec. 2308.

§21692.  Homicide classified.

Homicide is either:

1.  Murder;

2.  Manslaughter;

3.  Excusable homicide; or,

4.  Justifiable homicide.

R.L.1910, § 2309.

§21693.  Proof necessary to conviction of murder or manslaughter.

No person can be convicted of murder or manslaughter, or of aiding suicide, unless the death of the person alleged to have been killed and the fact of the killing by the accused are each established as independent facts beyond a reasonable doubt.

R.L. 1910, § 2310.

§21694.  Certain common law rules abolished.

A.  The rules of the common law distinguishing the killing of a master by his servant and of a husband by his wife as petit treason are abolished and these offenses are deemed homicides, punishable in the manner prescribed by Section 691 et seq. of this title.

B.  The rule of the common law providing that a death occurring after a year and a day from the date of a criminal corporal injury is irrebuttably presumed not to be the result of that injury is abolished.

R.L.1910, § 2311; Laws 1994, c. 65, § 1, emerg. eff. April 15, 1994.

§21695.  Confidential or domestic relation may be considered.

Whenever the grade or punishment of homicide is made to depend upon its having been committed under circumstances evincing a depraved mind or unusual cruelty, or in a cruel manner, the jury may take into consideration the fact that any domestic or confidential relation existed between the accused and the person killed, in determining the moral quality of the acts proved.

R.L.1910, § 2312.

§21-701.7.  Murder in the first degree.

A.  A person commits murder in the first degree when that person unlawfully and with malice aforethought causes the death of another human being.  Malice is that deliberate intention unlawfully to take away the life of a human being, which is manifested by external circumstances capable of proof.

B.  A person also commits the crime of murder in the first degree, regardless of malice, when that person or any other person takes the life of a human being during, or if the death of a human being results from, the commission or attempted commission of murder of another person, shooting or discharge of a firearm or crossbow with intent to kill, intentional discharge of a firearm or other deadly weapon into any dwelling or building as provided in Section 1289.17A of this title, forcible rape, robbery with a dangerous weapon, kidnapping, escape from lawful custody, first degree burglary, first degree arson, unlawful distributing or dispensing of controlled dangerous substances, or trafficking in illegal drugs.

C.  A person commits murder in the first degree when the death of a child results from the willful or malicious injuring, torturing, maiming or using of unreasonable force by said person or who shall willfully cause, procure or permit any of said acts to be done upon the child pursuant to Section 7115 of Title 10 of the Oklahoma Statutes.  It is sufficient for the crime of murder in the first degree that the person either willfully tortured or used unreasonable force upon the child or maliciously injured or maimed the child.

D.  A person commits murder in the first degree when that person unlawfully and with malice aforethought solicits another person or persons to cause the death of a human being in furtherance of unlawfully manufacturing, distributing or dispensing controlled dangerous substances, as defined in the Uniform Controlled Dangerous Substances Act, unlawfully possessing with intent to distribute or dispense controlled dangerous substances, or trafficking in illegal drugs.

E.  A person commits murder in the first degree when that person intentionally causes the death of a law enforcement officer or correctional officer while the officer is in the performance of official duties.

Added by Laws 1976, 1st Ex. Sess., c. 1, § 1, eff. July 24, 1976.  Amended by Laws 1982, c. 279, § 1, operative Oct. 1, 1982; Laws 1989, c. 259, § 1, emerg. eff. May 19, 1989; Laws 1996, c. 161, § 1, eff. Nov. 1, 1996; Laws 1997, c. 386, § 23, emerg. eff. June 10, 1997; Laws 1998, c. 5, § 11, emerg. eff. March 4, 1998; Laws 2004, c. 520, § 2, eff. Nov. 1, 2004.

NOTE:  Laws 1989, c. 253, § 1 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1997, c. 324, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§21-701.8.  Murder in the second degree.

Homicide is murder in the second degree in the following cases:

1.  When perpetrated by an act imminently dangerous to another person and evincing a depraved mind, regardless of human life, although without any premeditated design to effect the death of any particular individual; or

2.  When perpetrated by a person engaged in the commission of any felony other than the unlawful acts set out in Section 1, subsection B, of this act.

Added by Laws 1976, 1st Ex.Sess., c. 1, § 2, eff. July 24, 1976.

§21-701.9.  Punishment for murder.

A.  A person who is convicted of or pleads guilty or nolo contendere to murder in the first degree shall be punished by death, by imprisonment for life without parole or by imprisonment for life.  A person who is convicted of or pleads guilty or nolo contendere to murder in the first degree, as described in subsection E of Section 701.7 of this title, shall not be entitled to or afforded the benefit of deferment of the sentence.

B.  A person who is convicted of or pleads guilty or nolo contendere to murder in the second degree shall be guilty of a felony punishable by imprisonment in a state penal institution for not less than ten (10) years nor more than life.

Added by Laws 1976, 1st Ex.Sess., c. 1, § 3, eff. July 24, 1976.  Amended by Laws 1987, c. 96, § 1, eff. Nov. 1, 1987; Laws 1997, c. 133, § 233, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 137, eff. July 1, 1999; Laws 2004, c. 520, § 3, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 233 from July 1, 1998 to July 1, 1999.

§21701.10.  Sentencing  Murder in the first degree.

A.  Upon conviction or adjudication of guilt of a defendant of murder in the first degree, the court shall conduct a separate sentencing proceeding to determine whether the defendant should be sentenced to death, life imprisonment without parole or life imprisonment.  The proceeding shall be conducted by the trial judge before the same trial jury as soon as practicable without presentence investigation.

B.  If the trial jury has been waived by the defendant and the state, or if the defendant pleaded guilty or nolo contendere, the sentencing proceeding shall be conducted before the court.

C.  In the sentencing proceeding, evidence may be presented as to any mitigating circumstances or as to any of the aggravating circumstances enumerated in Section 701.7 et seq. of this title.  Only such evidence in aggravation as the state has made known to the defendant prior to his trial shall be admissible.  In addition, the state may introduce evidence about the victim and about the impact of the murder on the family of the victim.

D.  This section shall not be construed to authorize the introduction of any evidence secured in violation of the Constitutions of the United States or of the State of Oklahoma.  The state and the defendant or his counsel shall be permitted to present argument for or against sentence of death.

Laws 1976, 1st Ex.Sess., c. 1, § 4, eff. July 24, 1976; Laws 1987, c. 96, § 2, eff. Nov. 1, 1987; Laws 1989, c. 365, § 1, emerg. eff. June 3, 1989; Laws 1992, c. 67, § 1, emerg. eff. April 13, 1992.

§21701.10a.  Sentencing proceeding on remand  Murder in the first degree  Admissibility of evidence.

Notwithstanding subsection A of Section 701.10 of this title, which requires that the same jury sit in the sentencing phase of a capital murder trial, the following shall apply:

1.  Upon any appeal by the defendant where the sentence is of death, the appellate court, if it finds prejudicial error in the sentencing proceeding only, may set aside the sentence of death and remand the case to the trial court in the jurisdiction in which the defendant was originally sentenced.  No error in the sentencing proceeding shall result in the reversal of the conviction for a capital felony.  When a capital case is remanded after vacation of a death sentence, the prosecutor may:

a. move the trial court to impose any sentence authorized by law at the time of the commission of the crime, which the trial court shall impose after a nonjury sentencing proceeding, provided, the original sentencing proceeding was conducted before the court or the original sentencing proceeding was conducted before a jury and both the defendant and the state waive jury sentencing after remand; or

b. move the trial court to impanel a new sentencing jury who shall determine the sentence of the defendant, which may be any sentence authorized by law at the time of the commission of the crime, provided, the original sentencing proceeding was conducted before a jury;

2.  If the prosecutor elects to utilize the procedure provided in paragraph b of subsection 1 of this section, the trial court shall impanel a new jury for the purpose of conducting new sentencing proceedings;

3.  Resentencing proceedings shall be governed by the provisions of Sections 701.10, 701.11 and 701.12 of this title;

4.  All exhibits and a transcript of all testimony and other evidence properly admitted in the prior trial and sentencing shall be admissible in the new sentencing proceeding; additional relevant evidence may be admitted including testimony of witnesses who testified at the previous trial;

5.  The provisions of this section are procedural and shall apply retroactively to any defendant sentenced to death;

6.  This section shall not be construed to amend the provisions of Section 701.10 of this title, requiring the same jury to sit in both the guilt and sentencing phases of the original trial.

Laws 1989, c. 365, § 3, emerg. eff. June 3, 1989; Laws 1993, c. 325, § 12, emerg. eff. June 7, 1993.

§21701.11.  Instructions  Jury findings of aggravating circumstance.

In the sentencing proceeding, the statutory instructions as determined by the trial judge to be warranted by the evidence shall be given in the charge and in writing to the jury for its deliberation.  The jury, if its verdict be a unanimous recommendation of death, shall designate in writing, signed by the foreman of the jury, the statutory aggravating circumstance or circumstances which it unanimously found beyond a reasonable doubt. In nonjury cases the judge shall make such designation.  Unless at least one of the statutory aggravating circumstances enumerated in this act is so found or if it is found that any such aggravating circumstance is outweighed by the finding of one or more mitigating circumstances, the death penalty shall not be imposed.  If the jury cannot, within a reasonable time, agree as to punishment, the judge shall dismiss the jury and impose a sentence of imprisonment for life without parole or imprisonment for life.

Amended by Laws 1987, c. 96, § 3, eff. Nov. 1, 1987.

§21701.11a.  Clemency not affected.

Nothing in this act shall be construed to impair or abrogate the use of clemency by way of commutation or pardon.

Amended by Laws 1987, c. 96, § 3, eff. Nov. 1, 1987.

§21-701.12.  Aggravating circumstances.

Aggravating circumstances shall be:

1.  The defendant was previously convicted of a felony involving the use or threat of violence to the person;

2.  The defendant knowingly created a great risk of death to more than one person;

3.  The person committed the murder for remuneration or the promise of remuneration or employed another to commit the murder for remuneration or the promise of remuneration;

4.  The murder was especially heinous, atrocious, or cruel;

5.  The murder was committed for the purpose of avoiding or preventing a lawful arrest or prosecution;

6.  The murder was committed by a person while serving a sentence of imprisonment on conviction of a felony;

7.  The existence of a probability that the defendant would commit criminal acts of violence that would constitute a continuing threat to society; or

8.  The victim of the murder was a peace officer as defined by Section 99 of Title 21 of the Oklahoma Statutes, or guard of an institution under the control of the Department of Corrections, and such person was killed while in performance of official duty.

Added by Laws 1976, 1st Ex.Sess., c. 1 , § 6, eff. July 24, 1976.  Amended by Laws 1981, c. 147, § 1, emerg. eff. May 8, 1981.

§21-701.13.  Death penalty - Review of sentence.

A.  Whenever the death penalty is imposed, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Oklahoma Court of Criminal Appeals.  The court reporter of the trial court shall prepare all transcripts necessary for appeal within six (6) months of the imposition of the sentence.

The clerk of the trial court, within ten (10) days after receiving the transcript, shall transmit the entire record and transcript to the Oklahoma Court of Criminal Appeals together with a notice prepared by the clerk and a report prepared by the trial judge.  The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed.  The report shall be in the form of a standard questionnaire prepared and supplied by the Oklahoma Court of Criminal Appeals.

B.  The Oklahoma Court of Criminal Appeals shall consider the punishment as well as any errors enumerated by way of appeal.

C.  With regard to the sentence, the court shall determine:

1.  Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor; and

2.  Whether the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in Section 701.12 of this title.

D.  Both the defendant and the state shall have the right to submit briefs within the time provided by the court, and to present oral argument to the court.  The defendant shall have one hundred twenty (120) days from the date of receipt by the court of the record, transcript notice, and report provided for in subsection A of this section, in which to submit a brief.  The state shall have sixty (60) days from the date of filing of the defendant's brief to file a reply brief.  The defendant may file a reply brief within a time period established by the court, however the receipt of the reply brief, the hearing of oral arguments, and the rendering of a decision by the court all shall be concluded within one (1) year after the date of the filing of the reply brief.  If the defendant or the state fails to submit their respective briefs within the period prescribed by law, the defendant or the state shall transmit a written statement of explanation to the Presiding Judge of the Court of Criminal Appeals who shall have the authority to grant an extension of the time to submit briefs, based upon a showing of just cause.  Failure to submit briefs in the required time may be punishable as indirect contempt of court.

E.  In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:

1.  Affirm the sentence of death; or

2.  Set the sentence aside and remand the case for resentencing by the trial court.

F.  The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration.  The court shall render its decision on legal errors enumerated, the factual substantiation of the verdict, and the validity of the sentence.

G.  If the court reporter of the trial court fails to complete preparation of the transcripts necessary for appeal within the six-month period required by the provisions of subsection A of this section, the court reporter shall transmit a written statement of explanation of such failure to the Chief Justice of the Oklahoma Supreme Court, the Presiding Judge of the Court of Criminal Appeals, and the Administrative Director of the Courts.  The Court of Criminal Appeals shall have the authority to grant an extension of the time for filing the transcripts, based upon a showing of just cause.  Failure to complete the transcripts in the required time may be punishable as indirect contempt of court and except for just cause shown may result in revocation of the license of the court reporter.

Added by Laws 1976, 1st Ex.Sess., c. 1, § 7, eff. July 24, 1976.  Amended by Laws 1985, c. 265, § 1, emerg. eff. July 16, 1985.

§21-701.14.  Repealed by Laws 1991, c. 238, § 37, eff. July 1, 1991.

§21701.15.  Constitutionality  Sentence.

In the event the death penalty is held to be unconstitutional by the Oklahoma Court of Criminal Appeals or the United States Supreme Court, the court having jurisdiction over a person previously sentenced to death shall cause such person to be brought before the court, and the court shall sentence such person to imprisonment for life without parole.

Amended by Laws 1985, c. 105, § 1, eff. Nov. 1, 1985.

§21701.16.  Solicitation for murder in the first degree.

It shall be unlawful for any person or agent of that person to solicit another person or persons to cause the death of a human being by the act of murder in the first degree as is defined by Section 701.7 of this title.  A person who is convicted, pleads guilty or pleads nolo contendere to the act of solicitation for murder in the first degree, except as provided in Section 701.7 of this title, shall be guilty of a felony punishable by imprisonment in a state penal institution for not less than five (5) years nor more than life imprisonment in the State Penitentiary.

Added by Laws 1981, c. 147, § 2, emerg. eff. May 8, 1981.  Amended by Laws 1989, c. 259, § 2, emerg. eff. May 19, 1989; Laws 1997, c. 133, § 234, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 138, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 234 from July 1, 1998, to July 1, 1999.

§21-701.17.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§21702.  Design to effect death inferred.

A design to effect death is inferred from the fact of killing, unless the circumstances raise a reasonable doubt whether such design existed.

R.L.1910, § 2314.

§21703.  Premeditation.

A design to effect death sufficient to constitute murder may be formed instantly before committing the act by which it is carried into execution.

R.L.1910, § 2315.

§21704.  Anger or intoxication no defense.

Homicide committed with a design to effect death is not the less murder because the perpetrator was in a state of anger or voluntary intoxication at the time.

R.L.1910, § 2316.

§21705.  Act imminently dangerous and evincing depraved mind.

Homicide perpetrated by an act imminently dangerous to others and evincing a depraved mind, regardless of human life, is not the less murder because there was no actual intent to injure others.

R.L.1910, § 2317.

§21711.  Manslaughter in the first degree defined.

Homicide is manslaughter in the first degree in the following cases:

1.  When perpetrated without a design to effect death by a person while engaged in the commission of a misdemeanor.

2.  When perpetrated without a design to effect death, and in a heat of passion, but in a cruel and unusual manner, or by means of a dangerous weapon; unless it is committed under such circumstances as constitute excusable or justifiable homicide.

3.  When perpetrated unnecessarily either while resisting an attempt by the person killed to commit a crime, or after such attempt shall have failed.

R.L.1910, § 2320.

§21712.  Liability of physicians.

Every physician who being in a state of intoxication without a design to effect death, administers any poison, drug or medicine, or does any other act as such physician to another person, which produces the death of such other person, is guilty of manslaughter in the first degree.

R.L.1910, § 2321.

§21713.  Killing an unborn child.

A.  Except as otherwise provided by law, any person who willfully kills an unborn child, as defined in Section 1-730 of Title 63 of the Oklahoma Statutes, shall, upon conviction, be guilty of a felony and, upon conviction, shall be punished pursuant to the provisions of Section 715 of this title.

B.  The provisions of this section shall not apply to:

1.  Acts which cause the death of an unborn child if those acts were committed during a legal abortion to which the pregnant woman consented; or

2.  Acts which are committed pursuant to the usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.

C.  Under no circumstances shall the mother of the unborn child be prosecuted for causing the death of the unborn child unless the mother has committed a crime that caused the death of the unborn child.

R.L. 1910, § 2322.  Amended by Laws 2005, c. 200, § 3, emerg. eff. May 20, 2005.

§21714.  Procuring destruction of unborn child.

Every person who administers to any woman pregnant with a quick child, or who prescribes for such woman, or advises or procures any such woman to take any medicine, drug or substance whatever, or who uses or employs any instrument or other means with intent thereby to destroy such child, unless the same shall have been necessary to preserve the life of such mother, is guilty in case the death of the child or of the mother is thereby produced, of manslaughter in the first degree.

R.L.1910, § 2323.

§21715.  Manslaughter in the first degree a felony.

A.  Except as provided in subsection B of this section, any person guilty of manslaughter in the first degree shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than four (4) years.

B.  Any person guilty of violating the provisions of Section 713 of this title shall be guilty of a felony punishable by imprisonment in the State Penitentiary for no more than life.

R.L. 1910, § 2324.  Amended by Laws 1997, c. 133, § 235, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 139, eff. July 1, 1999; Laws 2005, c. 200, § 4, emerg. eff. May 20, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 235 from July 1, 1998, to July 1, 1999.

§21716.  Manslaughter in the second degree.

Every killing of one human being by the act, procurement or culpable negligence of another, which, under the provisions of this chapter, is not murder, nor manslaughter in the first degree, nor excusable nor justifiable homicide, is manslaughter in the second degree.

R.L.1910, § 2325.

§21717.  Owner of mischievous animal which kills person.

If the owner of a mischievous animal, knowing its propensities, wilfully suffers it to go at large, or keeps it without ordinary care, and such animal, while so at large or not confined, kills any human being who has taken all the precautions which the circumstances permitted, to avoid such animal, the owner is deemed guilty of manslaughter in the second degree.

R.L.1910, § 2326.

§21722.  Manslaughter in the second degree a felony - Penalty.

Any person guilty of manslaughter in the second degree shall be guilty of a felony punishable by imprisonment in the State Penitentiary not more than four (4) years and not less than two (2) years, or by imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both fine and imprisonment.

R.L. 1910, § 2331.  Amended by Laws 1997, c. 133, § 236, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 140, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 236 from July 1, 1998, to July 1, 1999.

§21-723.  Offender's knowledge of victim's pregnancy.

Any offense committed pursuant to the provisions of Sections 652 and 713 of Title 21 of the Oklahoma Statutes does not require proof that the person engaging in the conduct had knowledge or should have had knowledge that the victim of the underlying offense was pregnant or that the offender intended to cause the death or bodily injury to the unborn child.

Added by Laws 2005, c. 200, § 5, emerg. eff. May 20, 2005.

§21731.  Excusable homicide, what is.

Homicide is excusable in the following cases:

1.  When committed by accident and misfortune in doing any lawful act, by lawful means, with usual and ordinary caution, and without any unlawful intent.

2.  When committed by accident and misfortune in the heat of passion, upon any sudden and sufficient provocation, or upon a sudden combat provided that no undue advantage is taken, nor any dangerous weapon used, and that the killing is not done in a cruel or unusual manner.

Amended by Laws 1985, c. 90, § 1, eff. Nov. 1, 1985.

§21732.  Justifiable homicide by officer.

A peace officer, correctional officer, or any person acting by his command in his aid and assistance, is justified in using deadly force when:

1.  The officer is acting in obedience to and in accordance with any judgment of a competent court in executing a penalty of death; or

2.  In effecting an arrest or preventing an escape from custody following arrest and the officer reasonably believes both that:

a. such force is necessary to prevent the arrest from being defeated by resistance or escape, and

b. there is probable cause to believe that the person to be arrested has committed a crime involving the infliction or threatened infliction of serious bodily harm, or the person to be arrested is attempting to escape by use of a deadly weapon, or otherwise indicates that he will endanger human life or inflict great bodily harm unless arrested without delay; or

3.  The officer is in the performance of his legal duty or the execution of legal process and reasonably believes the use of the force is necessary to protect himself or others from the infliction of serious bodily harm; or

4.  The force is necessary to prevent an escape from a penal institution or other place of confinement used primarily for the custody of persons convicted of felonies or from custody while in transit thereto or therefrom unless the officer has reason to know:

a. the person escaping is not a person who has committed a felony involving violence, and

b. the person escaping is not likely to endanger human life or to inflict serious bodily harm if not apprehended.

R.L.1910, § 2333.  Amended by Laws 1990, c. 179, § 1, emerg. eff. May 3, 1990.

§21733.  Justifiable homicide by any person.

Homicide is also justifiable when committed by any person in either of the following cases:

1.  When resisting any attempt to murder such person, or to commit any felony upon him, or upon or in any dwelling house in which such person is; or,

2.  When committed in the lawful defense of such person, or of his or her husband, wife, parent, child, master, mistress, or servant, when there is a reasonable ground to apprehend a design to commit a felony, or to do some great personal injury, and imminent danger of such design being accomplished; or,

3.  When necessarily committed in attempting, by lawful ways and means, to apprehend any person for any felony committed; or in lawfully suppressing any riot; or in lawfully keeping and preserving the peace.

R.L.1910, § 2334.

§21-741.  Kidnapping defined.

Any person who, without lawful authority, forcibly seizes and confines another, or inveigles or kidnaps another, with intent, either:

First.  To cause such other person to be confined or imprisoned in this state against the will of the other person; or

Second.  To cause such other person to be sent out of this state against the will of the other person; or

Third.  To cause such person to be sold as a slave, or in any way held to service against the will of such person, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.  Upon any trial for a violation of this section, the consent thereto of the person kidnapped or confined, shall not be a defense, unless it appears satisfactorily to the jury, that such person was above the age of twelve (12) years, and that such consent was not extorted by threat, or by duress.

R.L.1910, § 2374.  Amended by Laws 1997, c. 133, § 237, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 141, eff. July 1, 1999; Laws 2004, c. 275, § 3, eff. July 1, 2004.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 237 from July 1, 1998, to July 1, 1999.

§21745.  Kidnapping for purpose of extortion  Assisting in disposing, receiving, possessing or exchanging money or property received.

A.  Every person who, without lawful authority, forcibly seizes and confines another, or inveigles or kidnaps another, for the purpose of extorting any money, property or thing of value or advantage from the person so seized, confined, inveigled or kidnapped, or from any other person, or in any manner threatens either by written instrument, word of mouth, message, telegraph, telephone, by placing an ad in a newspaper, or by messenger, demands money or other thing of value, shall be guilty of a felony, and upon conviction shall suffer death or imprisonment in the State Penitentiary, not less than ten (10) years.

B.  Every person, not a principal in the kidnapping and not a relative or agent authorized by a relative of a kidnapped person, but who knowingly aids, assists, or participates in the disposing, receiving, possession or exchanging of any moneys, property or thing of value or advantage from the person so seized, confined, inveigled or kidnapped, shall be guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary, not less than five (5) years.

R.L. 1910, § 2378.  Amended by Laws 1935, p. 17, § 1; Laws 1937, p. 13, § 1; Laws 1997, c. 133, § 238, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 142, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 238 from July 1, 1998, to July 1, 1999.

§21746.  Venue.

Every offense prohibited in the last section may be tried in the county in which the crime may have been committed or in any county through which the person so seized, confined, inveigled or kidnapped shall have been taken, carried, or into which such person may be brought.

R.L.1910, § 2379.

§21-747.  Holder of hostage - Telephone communications.

A.  The supervising law enforcement official having jurisdiction in the geographical area where any hostage is held or any suspect is barricaded who has probable cause to believe that the holder of any hostage or that any suspect is committing a crime shall have the authority to order a telephone company to arrange to cut, reroute or divert telephone lines in any emergency in which any hostage is being held or any suspect is barricaded, for the purpose of preventing telephone communication by the holder of any hostage or any barricaded suspect with any person other than a peace officer or a person authorized by the peace officer.

B.  The serving telephone company within the geographical area of a law enforcement unit shall designate appropriate telephone company management employees to provide, or cause to be provided, all required assistance to law enforcement officials to carry out the purposes of this section.

C.  Good faith reliance on an order by a supervising law enforcement official pursuant to this section, shall constitute a complete defense to any civil or criminal action brought against a telephone company, its agents or employees, as a result of compliance with said order.

D.  During any hostage or barricaded suspect situation as provided in subsection A of this section it shall be unlawful for any person to publicly disseminate, unless with the consent or at the request of the law enforcement agency of the supervising law enforcement officer, any information received from any hostage holder or barricaded suspect when a cellular telephone has been used to establish contact with such hostage holder or barricaded suspect.  Every person convicted of a violation of this subsection shall be guilty of a misdemeanor punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

Added by Laws 1979, c. 80, § 1, emerg. eff. April 20, 1979.  Amended by Laws 1998, c. 9, § 1, eff. July 1, 1998.

§21751.  Maiming defined.

Every person who, with premeditated design to injure another, inflicts upon his person any injury which disfigures his personal appearance or disables any member or organ of his body or seriously diminishes his physical vigor, is guilty of maiming.

R.L.1910, § 2345.

§21752.  Maiming one's self.

Every person who with design to disable himself from performance of any legal duty, existing or anticipated, inflicts upon himself any injury whereby he is so disabled, is guilty of maiming.

R.L.1910, § 2346.

§21754.  Means and manner of maiming immaterial.

To constitute maiming it is immaterial by what means or instrument, or in what manner the injury was inflicted.

R.L.1910, § 2348.

§21755.  Maiming by disfigurement.

To constitute maiming by disfigurement, the injury must be such as is calculated, after healing, to attract observation.  A disfigurement which can only be discovered by close inspection does not constitute maiming.

R.L.1910, § 2349.

§21756.  Design to maim inferred.

A design to injure, disfigure, or disable, is inferred from the fact of inflicting an injury which is calculated to disfigure or disable, unless the circumstances raise a reasonable doubt whether such design existed.

R.L.1910, § 2350.

§21757.  Premeditated design.

A premeditated design to injure, disfigure or disable, sufficient to constitute maiming, may be formed instantly before inflicting the wound.

R.L.1910, § 2351.

§21758.  Recovery before trial a bar  Conviction of assault and battery.

Where it appears, upon a trial for maiming another person, that the person injured has, before the time of trial, so far recovered from the wound that he is no longer by it disfigured in personal appearance, or disabled in any member or organ of his body, or affected in physical vigor, no conviction for maiming shall be had; but the accused may be convicted of assault and battery, with or without a special intent, according to proof.

R.L.1910, § 2352.

§21759.  Penalty for maiming.

Any person guilty of maiming shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding seven (7) years, or by imprisonment in the county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both such fine and imprisonment.

R.L. 1910, § 2353.  Amended by Laws 1997, c. 133, § 239, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 143, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 239 from July 1, 1998, to July 1, 1999.

§21771.  Libel defined.

Libel is a false or malicious unprivileged publication by writing, printing, picture, or effigy or other fixed representation to the eye, which exposes any person to public hatred, contempt, ridicule or obloquy, or which tends to deprive him of public confidence, or to injure him in his occupation, or any malicious publication as aforesaid, designed to blacken or vilify the memory of one who is dead, and tending to scandalize his surviving relatives or friends.

R.L.1910, §§ 2380, 4956.

§21772.  Privileged publications.

A privileged publication is one made:

First.  In any legislative or judicial proceeding or any other proceeding authorized by law;

Second.  In the proper discharge of an official duty.

Third.   By a fair and true report of any legislative or judicial or other proceeding authorized by law, or anything said in the course thereof, and any and all expressions of opinion in regard thereto, and criticisms thereon, and any and all criticisms upon the official acts of any and all public officers, except where the matter stated of and concerning the official act done, or of the officer, falsely imputes crime to the officer so criticized.

In all cases of publication of matter not privileged under this section, malice shall be presumed from the publication; unless the fact and the testimony rebut the same.  No publication which, under this section, would be privileged, shall be punishable as libel.

R.L.1910, §§ 2381, 4958.

§21773.  Penalty  Civil liability.

Every person who makes, composes or dictates such libel or procures the same to be done; or who willfully publishes or circulates such libel; or in any way knowingly or willfully aids or assists in making, publishing or circulating the same, shall be punishable by imprisonment in the county jail not more than one (1) year, or by fine not exceeding One Thousand Dollars ($1,000.00), or both, and shall also be civilly liable to the party injured.

R.L.1910, § 2382.

§21774.  Defenses in criminal libel action.

In all criminal prosecutions or indictments for libel, the truth thereof may be given in evidence to the jury, and if it be made to appear by the defendant that the matter charged as libelous was true, and in addition thereto was published with good motives, and for justifiable ends, or was a privileged communication, the defendant shall be acquitted.

R.L.1910, § 2383.

§21776.  Publication, what constitutes.

To sustain the charge of publishing libel it is not needful that the words complained of should have been read by any person; it is enough and sufficient evidence that the accused knowingly parted with the immediate custody of the libel under circumstances which exposed it to be read by any person other than himself.

R.L.1910, § 2385.

§21777.  Newspapers reporting official proceedings.

No editor or proprietor of any newspaper shall be liable to prosecution for a fair and true report of any judicial, legislative or other public official proceedings except upon proof of malice in making such report, and in making such report of public official proceedings, malice shall not be implied from publication; but libelous remarks connected with matter privileged under the last section, shall not be privileged by reason of their being connected therewith.

R.L.1910, § 2386.

§21778.  Threatened libel.

Any person who threatens to publish a libel concerning any other person, or concerning any relative, wife or child or dead relative of such person, or member of his family, shall be liable civilly and criminally to have the same intent as though the publication had been made.  But if the threat be not in writing, the threat and character of the libelous matter must be proven by at least two witnesses, or by one witness and corroborating circumstances.

R.L.1910, § 2387.

§21779.  Imputing unchastity to females  Penalty.

If any person shall orally or otherwise, falsely and maliciously or falsely and wantonly impute to any female, married or unmarried, a want of chastity, he shall be deemed guilty of slander, and upon conviction shall be fined not less than Twentyfive Dollars ($25.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not less than thirty (30) days nor more than ninety (90) days, or by both such fine and imprisonment.

R.L.1910, § 2387.

§21780.  Imputing unchastity  Evidence necessary  Defenses.

In any prosecution under the preceding section it shall not be necessary for the state to show that such imputation was false, but the defendant may, in justification, show the truth of the imputation, and the general reputation for chastity of the female alleged.

R.L.1910, § 2389.

§21781.  False rumors  Slander  Penalty.

Any person, who shall willfully, knowingly, or maliciously repeat or communicate to any person, or persons, a false rumor or report of a slanderous or harmful nature, or which may be detrimental to the character or standing of such other person, or persons, whether such person is a private citizen, or officer, or candidate for office, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or imprisoned not less than thirty (30) days nor more than one hundred and twenty (120) days in the county jail, or both so fined and imprisoned for each offense.

§21791.  Robbery defined.

Robbery is a wrongful taking of personal property in the possession of another, from his person or immediate presence, and against his will, accomplished by means of force or fear.

R.L.1910, § 2364.

§21792.  Force or fear  How employed.

To constitute robbery, the force or fear must be employed either to obtain or retain possession of the property, or to prevent or overcome resistance to the taking.  If employed merely as a means of escape, it does not constitute robbery.

R.L.1910, § 2365.

§21793.  Degree of force immaterial.

When force is employed in either of the ways specified in the last section, the degree of force employed is immaterial.

R.L.1910, § 2366.

§21794.  What fear is an element.

The fear which constitutes robbery may be either:

1.  The fear of an unlawful injury, immediate or future, to the person or property of the person robbed or of any relative of his, or member of his family; or,

2.  The fear of an immediate and unlawful injury to the person or property of anyone in the company of the person robbed, at the time of the robbery.

R.L.1910, § 2367.

§21795.  Value of property not material.

When property is taken under the circumstances, required to constitute robbery, the fact that the property was of trifling value does not qualify the offense.

R.L.1910, § 2368.

§21796.  Taking secretly not robbery.

The taking of property from the person of another is not robbery, when it clearly appears that the taking was fully completed without his knowledge.

R.L.1910, § 2369.

§21-797.  Degrees of robbery.

Robbery in the first degree is when, in the course of committing the theft, the defendant:

1.  Inflicts serious bodily injury upon the person;

2.  Threatens a person with immediate serious bodily injury;

3.  Intentionally puts a person in fear of immediate serious bodily injury; or

4.  Commits or threatens to commit a felony upon the person.

When accomplished in any other manner, it is robbery in the second degree.

R.L.1910, § 2370.  Amended by Laws 2001, c. 437, § 4, eff. July 1, 2001.

§21798.  Robbery in the first degree a felony.

Any person guilty of robbery in the first degree shall be guilty of a felony punishable by imprisonment in the State Penitentiary not less than ten (10) years.

R.L. 1910, § 2371.  Amended by Laws 1997, c. 133, § 240, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 144, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 240 from July 1, 1998, to July 1, 1999.

§21799.  Robbery in the second degree a felony.

Any person guilty of robbery in the second degree shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2372.  Amended by Laws 1997, c. 133, § 241, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 145, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 241 from July 1, 1998, to July 1, 1999.

§21800.  Robbery by two or more persons a felony.

Whenever two or more persons conjointly commit a robbery or where the whole number of persons conjointly commits a robbery and persons present and aiding such robbery amount to two or more, each and either of such persons shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than five (5) years nor more than fifty (50) years.

R.L. 1910, § 2373.  Amended by Laws 1997, c. 133, § 242, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 146, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 242 from July 1, 1998, to July 1, 1999.

§21801.  Robbery or attempted robbery with dangerous weapon or imitation firearm a felony.

Any person or persons who, with the use of any firearms or any other dangerous weapons, whether the firearm is loaded or not, or who uses a blank or imitation firearm capable of raising in the mind of the one threatened with such device a fear that it is a real firearm, attempts to rob or robs any person or persons, or who robs or attempts to rob any place of business, residence or banking institution or any other place inhabited or attended by any person or persons at any time, either day or night, shall be guilty of a felony and, upon conviction therefor, shall suffer punishment by imprisonment for life in the State Penitentiary, or for a period of time of not less than five (5) years, at the discretion of the court, or the jury trying the same.

Upon conviction therefor, any person guilty of three separate and distinct felonies, in violation of this section shall suffer punishment by imprisonment for life in the State Penitentiary, or for a period of time of not less than ten (10) years, and it is mandatory upon the court to impose no less than the minimum sentence of ten (10) years.  The sentence imposed upon such person shall not be reduced to less than ten (10) calendar years, nor suspended, nor shall any person be eligible for probation or parole or receive any deduction from his sentence for good conduct until he shall have served ten (10) calendar years of such sentence.

Added by Laws 1923, c. 85, p. 150, § 1.  Amended by Laws 1925, c. 44, p. 71, § 1; Laws 1973, c. 76, § 1, emerg. eff. April 30, 1973; Laws 1982, c. 173, § 2, emerg. eff. April 16, 1982; Laws 1997, c. 133, § 243, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 147, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 243 from July 1, 1998, to July 1, 1999.

§21811.  Suicide defined.

Suicide is the intentional taking of one's own life.

R.L.1910, §§ 2300.

§21813.  Aiding suicide.

Every person who willfully, in any manner, advises, encourages, abets, or assists another person in taking his own life, is guilty of aiding suicide.

R.L.1910, § 2302.

§21814.  Furnishing weapon or drug.

Every person who willfully furnishes another person with any deadly weapon or poisonous drug, knowing that such person intends to use such weapon or drug in taking his own life, is guilty of aiding suicide, if such person thereafter employs such instrument or drug in taking his own life.

R.L.1910, § 2303.

§21815.  Aid in attempt to commit suicide.

Every person who willfully aids another in attempting to take his own life, in any manner which by the preceding sections would have amounted to aiding suicide if the person assisted had actually taken his own life, is guilty of aiding an attempt at suicide.

R.L.1910, § 2304.

§21816.  Incapacity of person committing or attempting suicide no defense.

It is no defense to a prosecution for aiding suicide or aiding an attempt at suicide, that the person who committed or attempted to commit the suicide was not a person deemed capable of committing crime.

R.L.1910, § 2305.

§21817.  Aiding suicide a felony.

Any person guilty of aiding suicide shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than seven (7) years.

R.L. 1910, § 2306.  Amended by Laws 1997, c. 133, § 244, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 148, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 244 from July 1, 1998, to July 1, 1999.

§21818.  Aiding an attempt at suicide a felony.

Every person guilty of aiding an attempt at suicide shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding two (2) years, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2307.  Amended by Laws 1976, c. 6, § 1, emerg. eff. Jan. 30, 1976; Laws 1997, c. 133, § 245, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 149, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 245 from July 1, 1998, to July 1, 1999.

§21831.  Intoxicated physician.

Every physician who being in the state of intoxication administers any poison, drug or medicine, or does any other act as such physician to another person, is guilty of a misdemeanor.

R.L.1910, § 2390.

§21832.  Willfully poisoning food, drink, medicine, or patent or proprietary medicine.

A.  1.  No person shall willfully mingle any poison, Schedule I through V drug pursuant to the provisions of Sections 2203 through 2212 of Title 63 of the Oklahoma Statutes, or sharp object, or any other object or substance which if used in a manner which is not customary or usual is harmful to human life, with any food, drink, medicine, or patent or proprietary medicine with intent that the same shall be taken, consumed, applied, or used in any manner by any human being to his injury; and

2.  Unless authorized by law, no person shall willfully poison or place any Schedule I through V drug pursuant to the provisions of Sections 2203 through 2212 of Title 63 of the Oklahoma Statutes or any other object or substance which if used in a manner which is not customary or usual is harmful to human life in any spring, well, or reservoir of water.

B.  Any person convicted of violating any of the provisions of this section shall be guilty of a felony, punishable by imprisonment in the State Penitentiary for not less than five (5) years, or by a fine of not less than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

R.L. 1910, § 2391.  Amended by Laws 1983, c. 19, § 1, emerg. eff. April 18, 1983; Laws 1997, c. 133, § 246, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 150, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 246 from July 1, 1998, to July 1, 1999.

§21-833.  Unlawful confinement of lunatics.

Every overseer of the poor, constable, keeper of a jail, or other person who confines a person who is impaired by reason of mental retardation or developmental disability, as defined by Section 1430.2 of Title 10 of the Oklahoma Statutes, mentally ill person, insane person or other person of unsound mind, in any other manner or in any other place than is authorized by law, is guilty of a misdemeanor.

R.L. 1910, § 2392.  Amended by Laws 1998, c. 246, § 13, eff. Nov. 1, 1998.

§21835.  Concealing persons to avoid habeas corpus.

Every person having in his custody or power, or under his restraint, a party who by the provisions of law relating to habeas corpus, would be entitled to a writ of habeas corpus, or for whose relief such writ has been issued, who, with intent to elude the service of such writ, to avoid the effect thereof, transfers the party to the custody, or places him under the power or control of another, or conceals or changes the place of his confinement, or who, without lawful excuse, refuses to produce him, is guilty of a misdemeanor.

R.L.1910, § 2394.

§21836.  Assisting in concealing person to avoid habeas corpus.

Every person who knowingly assists in the violation of the preceding section is guilty of a misdemeanor.

R.L.1910, § 2394.

§21837.  Intimidating laborers.

Every person who, by use of force, threats or intimidation, prevents or endeavors to prevent any hired foreman, journeyman, apprentice, workman, laborer, servant or other person employed by another, from continuing or performing his work, or from accepting any new work or employment, or induces such hired person to relinquish his work or employment, or to return any work he has in hand, before it is finished, is guilty of a misdemeanor.

Every person who, by use of force, threats, or intimidation, prevents or endeavors to prevent any farmer or rancher from harvesting, handling, transporting or marketing any agricultural products, is guilty of a misdemeanor.

R.L.1910, § 2396; Laws 1968, c. 213, § 1, emerg. eff. April 23, 1968.

§21838.  Intimidating employers.

Every person who, by use of force, threats or intimidation, prevents or endeavors to prevent another from employing any person, or to compel another to employ any person, or to force or induce another to alter his mode of carrying on business, or to limit or increase the number of his hired foremen, journeymen, apprentices, workmen, laborers, servants or other persons employed by him, or their rate of wages or time of service, is guilty of a misdemeanor.

R.L. 1910, § 2397.

§21839.1.  Right of privacy  Use of name or picture for advertising without consent  Misdemeanor.

Any person, firm or corporation that uses for the purpose of advertising for the sale of any goods, wares or merchandise, or for the solicitation of patronage by any business enterprise, the name, portrait or picture of any person, without having obtained, prior or subsequent to such use, the consent of such person, or, if such person is a minor, the consent of a parent or guardian, and, if such person is deceased, without the consent of the surviving spouse, personal representatives, or that of a majority of the deceased's adult heirs, is guilty of a misdemeanor.

Laws 1965, c. 431, § 1, emerg. eff. July 9, 1965.

§21839.2.  Right of action  Damages.

Any person whose right of privacy, as created in Section 1 hereof, is violated or the surviving spouse, personal representatives or a majority of the adult heirs of a deceased person whose name, portrait, or picture is used in violation of Section 1 hereof, may maintain an action against the person, firm or corporation so using such person's name, portrait or picture to prevent and restrain the use thereof, and may in the same action recover damages for any injuries sustained, and if the defendant in such action shall have knowingly used such person's name, portrait or picture in such manner as is declared to be unlawful, the jury or court, if tried without a jury, in its discretion may award exemplary damages.

Laws 1965, c. 431, § 2, emerg. eff. July 9, 1965.

§21839.3.  Right of photographer to exhibit specimens of work  Other uses excepted.

Nothing contained in this act shall be so construed as to prevent any person, firm or corporation, practicing the profession of photography, from exhibiting in or about his or its establishment specimens of the work of such establishment, unless the same is continued by such person, firm or corporation after written notice objecting thereto has been given by the person portrayed; and nothing contained in this act shall be so construed as to prevent any person, firm or corporation from using the name, portrait or picture of any manufacturer or dealer in connection with the goods, wares and merchandise manufactured, produced or dealt in by him which he has sold or disposed of with such name, portrait or picture used in connection therewith; or from using the name, portrait or picture of any author, composer or artist in connection with his literary, musical or artistic productions which he has sold or disposed of with such name, portrait or picture used in connection therewith. Provided that this act shall not prevent the continued use of names of such persons by business establishments using such names and displaying such names at the effective date of this act.

Laws 1965, c. 431, § 3, emerg. eff. July 9, 1965.

§21841.  Tattooing prohibited  Definition  Exemption.

It shall be unlawful for any person to tattoo or offer to tattoo any person.  As used in this section, to "tattoo" means to insert pigment under the surface of the skin of a human being, by pricking with a needle or otherwise, so as to produce a permanent indelible mark or figure visible on the skin.  Medical micropigmentation, performed pursuant to the provisions of the Oklahoma Medical Micropigmentation Regulation Act, shall not be construed to be tattooing.

Provided, however, that the provisions of this section shall not apply to any act of a licensed practitioner of the healing arts performed in the course of his practice.

Added by Laws 1957, p. 162, § 1.  Amended by Laws 1963, c. 36, § 1, emerg. eff. April 4, 1963; Laws 2001, c. 384, § 10, emerg. eff. June 4, 2001.

§21-841.5.  Renumbered as § 1-1451 of Title 63 by Laws 2001, c. 384, § 12, emerg. eff. June 4, 2001.

§21842.  Penalty.

Any person violating the provisions of Section 841 of this title shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail not to exceed ninety (90) days or payment of a fine of not more than Five Hundred Dollars ($500.00) or by both such fine and imprisonment.

Added by Laws 1957, p. 162, § 2.  Amended by Laws 1963, c. 36, § 2, emerg. eff. April 4, 1963; Laws 2001, c. 384, § 11, emerg. eff. June 4, 2001.

§21-842.1.  Performing or offering to perform body piercing on child under 18 years - Definitions.

A.  It shall be unlawful for any person to perform or offer to perform body piercing on a child under eighteen (18) years of age unless the parent or legal guardian of such child gives written consent for the procedure and the parent or legal guardian of the child is present during the procedure.

B.  As used in this section and Section 3 of this act:

1.  "Body piercing" means a procedure in which an opening is created in a human body solely for the purpose of inserting jewelry or other decoration; provided, however, the term does not include ear piercing;

2.  "Operator" means any person who owns, controls, operates, conducts, or manages any permanent body piercing establishment, whether actually performing the work of body piercing or not.  A mobile unit, including, but not limited to, a mobile home, recreational vehicle, or any other nonpermanent facility, shall not be used as a permanent body piercing establishment; and

3.  "Artist" means the person who actually performs the body piercing procedure.

C.  The provisions of this act shall not apply to any act of a licensed practitioner of the healing arts performed in the course of such practitioner's practice.

Added by Laws 1998, c. 123, § 1, eff. Nov. 1, 1998.

§21-842.2.  Penalties.

Any person convicted of violating the provisions of Section 1 of this act or rules promulgated pursuant thereto shall be guilty of a misdemeanor punishable by imprisonment in the county jail not to exceed ninety (90) days, a fine of not more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Added by Laws 1998, c. 123, § 2, eff. Nov. 1, 1998.

§21-842.3.  Rules to be promulgated by State Board of Health - Fines.

A.  The State Board of Health shall promulgate rules regulating body piercing which shall include, but not be limited to:

1.  Artist temporary and permanent licensure;

2.  Facility operator temporary and permanent licensure;

3.  Body piercing facility requirements;

4.  Equipment setup and requirements;

5.  Recommended procedures for sanitary body piercing;

6.  Forms to be completed prior to performing body piercing including, but not limited to, applications and parental consent forms;

7.  Hand washing and general health;

8.  Body piercing site preparation and application;

9.  Procedure following body piercing application;

10.  Limits and prohibitions concerning body piercing;

11.  Facility inspection documents including, but not limited to, equipment inspection; and

12.  Administrative fines structure.

B.  The Board may notify the district attorney of any violation of Section 1 of this act or rules promulgated pursuant thereto and, in addition to any criminal penalty imposed, the Board may impose an administrative fine not to exceed Five Hundred Dollars ($500.00), may suspend the establishment's license, or may impose both such administrative fine and suspension for any such violation.

Added by Laws 1998, c. 123, § 3, eff. Nov. 1, 1998.

§21-843.  Renumbered as § 7115 of Title 10 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§21-843.1.  Caretakers - Abuse, neglect, sexual abuse or exploitation of charge.

A.  1.  No caretaker or other person shall abuse, neglect, commit sexual abuse, or exploit any person entrusted to the care of such caretaker or other person in a nursing facility or other setting, or knowingly cause, secure, or permit any of these acts to be done.

2.  For purposes of this section, the terms, "abuse", "neglect", "sexual abuse", and "exploit" shall have the same meaning as such terms are defined and clarified in Section 10-103 of Title 43A of the Oklahoma Statutes.

B.  1.  Any person convicted of a violation of this section, except as provided in paragraph 2 of this subsection, shall be guilty of a felony.  The violator, upon conviction, shall be punished by imprisonment in the State Penitentiary for a term not to exceed ten (10) years, and by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.  Such person's term shall further be subject to the provisions of Section 13.1 of this title.

2.  Any person convicted of violating the provisions of this section by committing sexual abuse shall be guilty of a felony.  The person convicted of sexual abuse shall be punished by imprisonment in the State Penitentiary for a term not to exceed fifteen (15) years, and by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

C.  Consent shall not be a defense for any violation of this section.

Added by Laws 1984, c. 140, § 2, eff. Nov. 1, 1984.  Amended by Laws 1997, c. 133, § 247, eff. July 1, 1999; Laws 1998, c. 298, § 7, eff. Nov. 1, 1998; Laws 1999, 1st Ex. Sess., c. 5, § 151, eff. July 1, 1999; Laws 2001, c. 428, § 3, emerg. eff. June 5, 2001; Laws 2002, c. 22, § 8, emerg. eff. March 8, 2002.

NOTE:  Laws 1998, c. 219, § 1 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.  Laws 2001, c. 194, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 247 from July 1, 1998, to July 1, 1999.

§21-843.2.  Verbal abuse of charge.

A.  No caretaker shall verbally abuse any person entrusted to the care of the caretaker, or knowingly cause, secure, or permit an act of verbal abuse to be done.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.  The violator, upon conviction, shall be punished by imprisonment in the county jail for a term not to exceed one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

B.  For the purpose of this section, "verbal abuse" means the repeated use of words, sounds, or other forms of communication by a caretaker, including but not limited to, language, gestures, actions or behaviors, that are calculated to humiliate or intimidate or cause fear, embarrassment, shame, or degradation to the person entrusted to the care of the caretaker.

Added by Laws 2001, c. 194, § 2, eff. July 1, 2001.

§21-843.3.  Abuse, sexual abuse, exploitation, or neglect of vulnerable adult.

A.  Any person who engages in abuse, sexual abuse, or exploitation of a vulnerable adult, as defined in Section 10-103 of Title 43A of the Oklahoma Statutes, shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned not more than eighteen (18) months, or both such fine and imprisonment.

B.  Any person who has a responsibility to care for a vulnerable adult who purposely, knowingly or recklessly neglects the vulnerable adult as defined in Section 10-103 of Title 43A of the Oklahoma Statutes shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for not more than eighteen (18) months, or both such fine and imprisonment.

Added by Laws 2003, c. 195, § 1, eff. July 1, 2003.

§21844.  Ordinary force as means of discipline not prohibited.

Provided, however, that nothing contained in this Act shall prohibit any parent, teacher or other person from using ordinary force as a means of discipline, including but not limited to spanking, switching or paddling.

Laws 1963 C. 53, Sec. 2.

§21-845.  Renumbered as § 7102 of Title 10 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§21-846.  Renumbered as § 7103 of Title 10 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§21-846.1.  Renumbered as § 7104 of Title 10 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§21-847.  Renumbered as § 7105 of Title 10 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§21-848.  Renumbered as § 7113 of Title 10 by Laws 1995, c. 353, § 20, eff. Nov. 1, 1995.

§21849.  Wiring or equipping of vehicles or structures with explosives a felony.

Every person who shall attach to, or place in or upon any motor vehicle or any vehicle designed or customarily used to transport a person or persons or any structure designed or customarily used for the occupancy of a person or persons, any explosive material, thing or device with the intent of causing bodily injury or death to any person shall be guilty of a felony, and, upon conviction therefor, shall suffer punishment by imprisonment for a period of time of not less than five (5) years, or imprisonment in the State Penitentiary for life, at the discretion of the court or the jury trying the same.

Added by Laws 1968, c. 101, § 1, emerg. eff. April 1, 1968.  Amended by Laws 1997, c. 133, § 248, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 152, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 248 from July 1, 1998, to July 1, 1999.

§21-850.  Malicious intimidation or harassment because of race, color, religion, ancestry, national origin or disability  Standardized reporting system.

A.  No person shall maliciously and with the specific intent to intimidate or harass another person because of that person's race, color, religion, ancestry, national origin or disability:

1.  Assault or batter another person;

2.  Damage, destroy, vandalize or deface any real or personal property of another person; or

3.  Threaten, by word or act, to do any act prohibited by paragraph 1 or 2 of this subsection if there is reasonable cause to believe that such act will occur.

B.  No person shall maliciously and with specific intent to incite or produce, and which is likely to incite or produce, imminent violence, which violence would be directed against another person because of that person's race, color, religion, ancestry, national origin or disability, make or transmit, cause or allow to be transmitted, any telephonic, computerized, or electronic message.

C.  No person shall maliciously and with specific intent to incite or produce, and which is likely to incite or produce, imminent violence, which violence would be directed against another person because of that person's race, color, religion, ancestry, national origin or disability, broadcast, publish, or distribute, cause or allow to be broadcast, published or distributed, any message or material.

D.  Any person convicted of violating any provision of subsections A, B or C of this section shall be guilty of a misdemeanor on a first offense and a felony punishable by not more than ten (10) years incarceration in the custody of the Department of Corrections for a second or subsequent offense.  The fine for a felony violation of this section shall not exceed Ten Thousand Dollars ($10,000.00).  Furthermore, said person shall be civilly liable for any damages resulting from any violation of this section.

E.  Upon conviction, any person guilty of a misdemeanor in violation of this section shall be punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period of not more than one (1) year, or by both such fine and imprisonment.

F.  The Oklahoma State Bureau of Investigation shall develop a standard system for state and local law enforcement agencies to report incidents of crime which are apparently directed against members of racial, ethnic, religious groups or other groups specified by this section.  The Oklahoma State Bureau of Investigation shall promulgate rules, regulations and procedures necessary to develop, implement and maintain a standard system for the collection and reporting of hate crime data.  All state, county, city and town law enforcement agencies shall submit a monthly report to the Oklahoma State Bureau of Investigation on forms prescribed by the Bureau.  The report shall contain the number and nature of the offenses committed within their respective jurisdictions, the disposition of such matters and any other information the Bureau may require, respecting information relating to the cause and prevention of crime, recidivism, the rehabilitation of criminals and the proper administration of criminal justice.

G.  No person, partnership, company or corporation that installs telephonic, computerized, or electronic message equipment shall be required to monitor the use of such equipment for possible violations of this section, nor shall such person, partnership, company or corporation be held criminally or civilly liable for the use by another person of the equipment in violation of this section, unless the person, partnership, company or corporation that installed the equipment had prior actual knowledge that the equipment was to be used in violation of this section.

Added by Laws 1987, c. 48, § 1, emerg. eff. April 24, 1987.  Amended by Laws 1989, c. 68, § 1, emerg. eff. April 13, 1989; Laws 1990, c. 73, § 1, emerg. eff. April 16, 1990; Laws 1992, c. 82, § 1, eff. Sept. 1, 1992; Laws 1997, c. 133, § 249, eff. July 1, 1999; Laws 1998, c. 330, § 1, eff. Nov. 1, 1998; Laws 1998, 1st Ex. Sess., c. 2, § 7, emerg. eff. June 19, 1998; Laws 1999, 1st Ex. Sess., c. 5, § 153, eff. July 1, 1999; Laws 2001, c. 45, § 1, eff. Nov. 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 249 from July 1, 1998, to July 1, 1999.

§21-851.  Desertion of children under age of ten a felony.

Any parent of any child or children under the age of ten (10) years, and every person to whom such child or children have been confided for nurture or education, who deserts such child or children within the State of Oklahoma, or takes such child or children without the State of Oklahoma, with the intent wholly to abandon it shall be deemed guilty of a felony and, upon conviction thereof shall be punished by imprisonment in the State Penitentiary for any period of time not less than one (1) year nor more than ten (10) years.

R.L. 1910, § 2433.  Amended by Laws 1923, c. 78, p. 143, § 1, emerg. eff. March 28, 1923; Laws 1997, c. 133, § 250, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 154, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 250 from July 1, 1998, to July 1, 1999.

§21852.  Omission to provide for a child  Penalties.

A.  Unless otherwise provided for by law, any parent, guardian, or person having custody or control of a child as defined in Section 7001-1.3 of Title 10 of the Oklahoma Statutes who willfully omits, without lawful excuse, to furnish necessary food, clothing, shelter, monetary child support, medical attendance, payment of court-ordered day care or payment of court-ordered medical insurance costs for such child which is imposed by law, upon conviction, is guilty of a misdemeanor; provided, any person obligated to make child support payments who willfully and without lawful excuse becomes delinquent in said child support payments after September 1, 1993, and such delinquent child support accrues without payment by the obligor for a period of one (1) year, or exceeds Five Thousand Dollars ($5,000.00) shall, upon conviction thereof, be guilty of a felony which is punishable in the same manner as any subsequent conviction pursuant to the provisions of this section.  Any subsequent conviction pursuant to this section shall be a felony, punishable by imprisonment for not more than four (4) years in the State Penitentiary or by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  As used in this section, the duty to furnish medical attendance shall mean that the parent or person having custody or control of a child must furnish medical treatment in such manner and on such occasions as an ordinarily prudent person, solicitous for the welfare of a child, would provide; such parent or person having custody or control of a child is not criminally liable for failure to furnish medical attendance for every minor or trivial complaint with which the child may be afflicted.

B.  Any person who leaves the state to avoid providing necessary food, clothing, shelter, courtordered monetary child support, or medical attendance for such child, upon conviction, shall be guilty of a felony punishable by imprisonment for not more than four (4) years in the State Penitentiary or by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

C.  Nothing in this section shall be construed to mean a child is endangered for the sole reason the parent, guardian or person having custody or control of a child, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practice of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of such child; provided, that medical care shall be provided where permanent physical damage could result to such child; and that the laws, rules, and regulations relating to communicable diseases and sanitary matters are not violated.

D.  Nothing contained in this section shall prevent a court from immediately assuming custody of a child and ordering whatever action may be necessary, including medical treatment, to protect the child's health or welfare.

E.  Psychiatric and psychological testing and counseling are exempt from the provisions of this section.

F.  Except for a third or subsequent conviction, all felony convictions herein shall be administered under the provisions of the Community Sentencing Act.

G.  It is the duty of any parent having legal custody of a child who is an alcoholdependent person or a drugdependent person, as such terms are defined by Section 3403 of Title 43A of the Oklahoma Statutes, to provide for the treatment, as such term is defined by Section 3403 of Title 43A of the Oklahoma Statutes, of such child. Any parent having legal custody of a child who is an alcoholdependent person or a drugdependent person who without having made a reasonable effort fails or willfully omits to provide for the treatment of such child shall be guilty of a misdemeanor.  For the purpose of this subsection, the duty to provide for such treatment shall mean that the parent having legal custody of a child must provide for the treatment in such manner and on such occasions as an ordinarily prudent person, solicitous for the welfare of a child, would provide.

R.L. 1910, § 2434.  Amended by Laws 1975, c. 67, § 1, emerg. eff. April 18, 1975; Laws 1983, c. 44, § 1, operative Nov. 1, 1983; Laws 1987, c. 167, § 2, operative July 1, 1987; Laws 1989, c. 348, § 13, eff. Nov. 1, 1989; Laws 1990, c. 165, § 1, eff. July 1, 1990; Laws 1993, c. 173, § 1, eff. Sept. 1, 1993; Laws 1994, c. 132, § 1, eff. Sept. 1, 1994; Laws 1997, c. 6, § 1, eff. Nov. 1, 1997; Laws 1997, c. 133, § 251, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 155, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 251 from July 1, 1998, to July 1, 1999.

§21-852.1.  Child endangerment - Knowingly permitting physical or sexual abuse - Good faith reliance on spiritual healing - Penalties.

A.  A person who is the parent, guardian, or person having custody or control over a child as defined in Section 7001-1.3 of Title 10 of the Oklahoma Statutes, commits child endangerment when the person knowingly permits physical or sexual abuse of a child or who knowingly permits a child to be present at a location where a controlled dangerous substance is being manufactured or attempted to be manufactured as defined in Section 2-101 of Title 63 of the Oklahoma Statutes.  However, it is an affirmative defense to this paragraph if the person had a reasonable apprehension that any action to stop the abuse would result in substantial bodily harm to the person or the child.

B.  The provisions of this section shall not apply to any parent, guardian or other person having custody or control of a child for the sole reason that the parent, guardian or other person in good faith selects and depends upon spiritual means or prayer for the treatment or cure of disease or remedial care for such child.  This subsection shall in no way limit or modify the protections afforded said child in Section 852 of this title or Section 7006-1.1 of Title 10 of the Oklahoma Statutes.

C.  Any person convicted of violating any provision of this section shall be guilty of a felony punishable by imprisonment for not more than four (4) years in the State Penitentiary or by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

Added by Laws 1990, c. 165, § 2, eff. July 1, 1990.  Amended by Laws 1997, c. 133, § 252, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 156, eff. July 1, 1999; Laws 2001, c. 225, § 6, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 252 from July 1, 1998, to July 1, 1999.

§21853.  Desertion of wife or child under 15 a felony.

Every person who shall without good cause abandon his wife in destitute or necessitous circumstances and neglect and refuse to maintain or provide for her, or who shall abandon his or her minor child or children under the age of fifteen (15) years and willfully neglect or refuse to maintain or provide for such child or children, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished by imprisonment in the State Penitentiary for any period of time not less than one (1) year or more than ten (10) years.

Added by Laws 1915, c. 149, § 1.  Amended by Laws 1923, c. 78, p. 144, § 2, emerg. eff. March 28, 1923; Laws 1997, c. 133, § 253, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 157, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 253 from July 1, 1998, to July 1, 1999.

§21854.  Proof of marriage  Wife as competent witness  Duty of County Attorney to prosecute.

No other evidence shall be required to prove marriage of such husband and wife, or that such person is the lawful father or mother of such child or children than is or shall be required to prove such fact in a civil action, and such wife shall be a competent witness to testify in any case brought under this act, and to any and all matters relevant thereto, including the fact of such marriage and the parentage of such child or children.  It shall be the mandatory duty of each district attorney of this state to diligently prosecute all persons violating any of the provisions of this chapter (Chapter 31, Title 21 O.S.1951), and in all cases where the evidence is deemed sufficient to justify a prosecution for such violation, any district attorney who shall willfully fail, neglect or refuse to institute criminal proceedings to enforce such provisions, shall be subject to removal from office.

Laws 1915, c. 149, § 2; Laws 1949, p. 203, § 1.

§21855.  Employment of prisoners  Disposition of wages  Parole on bond  Revocation of parole  Suspension of sentence  Who may inform against violator.

Every person convicted under the provisions of this act, upon the confinement of such person at the State Penitentiary, the warden thereof shall put the said convicted person to work at some suitable employment in the State Penitentiary, at a reasonable wage, not to exceed Two Dollars and fifty cents ($2.50), per day, and under such rules and regulations as shall be fixed by the warden of said penitentiary with the approval of the Governor, and such earnings shall, by proper authority, be paid to the said wife, or other person who is in charge of and caring for said child or children.

Upon conviction of any person, under the provisions of this act, the Governor may, before or after sentence, parole said person upon the recommendation of the trial judge in whose court he was convicted, upon said person entering into an undertaking in the form provided by the judge of said court, with two or more good and sufficient sureties.  Said sureties shall qualify and make a property statement as provided by law, and the said bond shall be approved by the trial judge before said application is made to the Governor, and a certificate that said bond has been approved by the trial judge shall accompany any application made hereunder.  Said bond shall be conditioned that the said convicted person shall within ten (10) days from the first day of each month, pay to the clerk of the court where he was convicted such amount as has been fixed by the court for the support of said wife or child or children, which money shall be paid by the clerk of the court as provided herein for wages at the penitentiary.

Upon the failure to pay said amount within the time provided for under this act, the said bond shall be liable to pay the sums due. Said money, when paid into the court clerk, shall be paid by said clerk to the wife or to any other person in charge of said minor child or children for the support of said wife or minor child or children.

When the terms and conditions of said bond have been violated the said trial judge shall at once notify the Governor, and the Governor may at once revoke said parole and confine said person to the penitentiary under the conditions provided herein, and the makers of said bond shall be liable under the terms and conditions provided in this act, and any person interested may sue on said bond.

Upon recommendation as provided herein for parole, the Governor may suspend the sentence under the terms and conditions of this act, and if the terms are broken and the suspension revoked by the Governor, then the time such person is out on suspension of sentence shall not be deducted from the term of sentence.  Provided, that no person shall inform against any one violating this act except the wife or guardian of said minor children, or those having said minor children in charge, or any public officer of the county.

Laws 1923, c. 78, p. 144, § 3.

§21-856.  Causing, aiding, abetting or encouraging minor to be delinquent or runaway child, to commit felony or to become involved with criminal street gang.

A.  1.  Except as otherwise specifically provided by law, every person who shall knowingly or willfully cause, aid, abet or encourage a minor to be, to remain, or to become a delinquent child or a runaway child, upon conviction, shall, for the first offense, be guilty of a misdemeanor punishable by imprisonment in a county jail not to exceed one (1) year, or by a fine not to exceed One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

2.  For purposes of prosecution under this subsection, a "runaway child" means an unemancipated minor who is voluntarily absent from the home without a compelling reason, without the consent of a custodial parent or other custodial adult and without the parent or other custodial adult's knowledge as to the child's whereabouts.  "Compelling reason" means imminent danger from incest, a life-threatening situation, or equally traumatizing circumstance.  A person aiding a runaway child pursuant to paragraph (4) of subsection (a) of Section 5 of Title 76 of the Oklahoma Statutes or aiding a child based upon a reasonable belief that the child is in physical, mental or emotional danger and with notice to the Department of Human Services or a local law enforcement agency of the location of the child within twelve (12) hours of aiding the child shall not be subject to prosecution under this section.

B.  Every person convicted of a second or any subsequent violation of this section shall be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections not to exceed three (3) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

C.  Every person eighteen (18) years of age or older who shall knowingly or willfully cause, aid, abet, or encourage a minor to commit or participate in committing an act that would be a felony if committed by an adult shall, upon conviction, be guilty of a felony punishable by the maximum penalty allowed for conviction of the offense or offenses which the person caused, aided, abetted, or encouraged the minor to commit or participate in committing.

D.  Every person who shall knowingly or willfully cause, aid, abet, encourage, solicit, or recruit a minor to participate, join, or associate with any criminal street gang, as defined by subsection F of this section, or any gang member for the purpose of committing any criminal act shall, upon conviction, be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for a term not to exceed one (1) year, or a fine not to exceed Three Thousand Dollars ($3,000.00), or both such fine and imprisonment.

E.  Every person convicted of a second or subsequent violation of subsection D of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not to exceed five (5) years or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

F.  "Criminal street gang" means any ongoing organization, association, or group of five or more persons that specifically either promotes, sponsors, or assists in, or participates in, and requires as a condition of membership or continued membership, the commission of one or more of the following criminal acts:

1.  Assault, battery, or assault and battery with a deadly weapon, as defined in Section 645 of this title;

2.  Aggravated assault and battery as defined by Section 646 of this title;

3.  Robbery by force or fear, as defined in Sections 791 through 797 of this title;

4.  Robbery or attempted robbery with a dangerous weapon or imitation firearm, as defined by Section 801 of this title;

5.  Unlawful homicide or manslaughter, as defined in Sections 691 through 722 of this title;

6.  The sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture controlled dangerous substances, as defined in Section 2-101 et seq. of Title 63 of the Oklahoma Statutes;

7.  Trafficking in illegal drugs, as provided for in the Trafficking in Illegal Drugs Act, Section 2-414 of Title 63 of the Oklahoma Statutes;

8.  Arson, as defined in Sections 1401 through 1403 of this title;

9.  The influence or intimidation of witnesses and jurors, as defined in Sections 388, 455 and 545 of this title;

10.  Theft of any vehicle, as described in Section 1720 of this title;

11.  Rape, as defined in Section 1111 of this title;

12.  Extortion, as defined in Section 1481 of this title;

13.  Transporting a loaded firearm in a motor vehicle, in violation of Section 1289.13 of this title;

14.  Transporting a weapon in, or discharging a weapon from, a boat, in violation of Section 1289.14 of this title;

15.  Possession of a concealed weapon, as defined by Section 1289.8 of this title; or

16.  Shooting or discharging a firearm, as defined by Section 652 of this title.

Added by Laws 1939, p. 15, § 1.  Amended by Laws 1989, c. 157, § 3, emerg. eff. May 8, 1989; Laws 1990, c. 272, § 5, eff. Sept. 1, 1990; Laws 1992, c. 182, § 1, emerg. eff. May 7, 1992; Laws 1993, c. 212, § 1, emerg. eff. May 24, 1993; Laws 1996, c. 196, § 1, eff. July 1, 1996; Laws 1997, c. 133, § 254, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 158, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 254 from July 1, 1998, to July 1, 1999.

§21-856.1.  Causing, aiding, abetting or encouraging minor to participate in certain drugrelated crimes.

Every person who shall knowingly, intentionally or willfully cause, aid, abet or encourage a minor child to:

1.  Distribute, dispense, possess or manufacture a controlled dangerous substance, as provided in the Uniform Controlled Dangerous Substances Act, Section 2101 et seq. of Title 63 of the Oklahoma Statutes;

2.  Create, distribute, or possess a counterfeit controlled dangerous substance, as defined by Section 2101 of Title 63 of the Oklahoma Statutes;

3.  Distribute any imitation controlled substance as defined by Section 2101 of Title 63 of the Oklahoma Statutes;

4.  Conspire or participate in any scheme, plan or act for the purposes of avoiding, eluding or evading arrest or detection by law enforcement authorities for crimes involving controlled substances as defined by Section 2101 of Title 63 of the Oklahoma Statutes; or

5.  Violate any penal provisions of the Uniform Controlled Dangerous Substances Act,

shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not more than twenty (20) years and a fine of not more than Two Hundred Thousand Dollars ($200,000.00).  Said sentence shall not be subject to statutory provisions for suspended sentences, or deferred sentences except when the conviction is for a first offense.

Added by Laws 1989, c. 202, § 1, emerg. eff. May 8, 1989.  Amended by Laws 1997, c. 133, § 255, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 159, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 255 from July 1, 1998, to July 1, 1999.

§21-856.2.  Harboring endangered runaway child.

It shall be unlawful for any person to knowingly and willfully harbour an endangered runaway child.  Any person violating the provisions of this section shall, upon conviction, be guilty of a misdemeanor punishable by a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in a county jail not exceeding one (1) year, or by both such fine and imprisonment.  Every person convicted of a second or any subsequent violation shall, upon conviction, be guilty of a felony punishable by a fine not exceeding Five Thousand Dollars ($5,000.00), or by imprisonment not exceeding three (3) years, or by both such fine and imprisonment.  For purposes of this section, an "endangered runaway child" means an unemancipated minor who is voluntarily absent from the home for seventy-two (72) hours or more without a compelling reason and without the consent of a custodial parent or other custodial adult or an unemancipated minor who is voluntarily absent from the home without a compelling reason and without the consent of a custodial parent or other custodial adult and the child needs medication or other special services.  For purposes of this section, "compelling reason" shall be defined as provided in Section 856 of Title 21 of the Oklahoma Statutes.

Added by Laws 1996, c. 196, § 2, eff. July 1, 1996.  Amended by Laws 1997, c. 133, § 256, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 160, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 256 from July 1, 1998, to July 1, 1999.

§21857.  Definitions.

1.  "Every person," as used in Sections 856, Section 1 of this act, 857, 858.1 and 858.2 of Title 21 of the Oklahoma Statutes, shall include human beings, without regard to their legal or natural relationship to such minor, as well as legal or corporate entities.

2.  "Minor" or "child," as used in Sections 856, Section 1 of this act, 857, 858.1 and 858.2 of Title 21 of the Oklahoma Statutes, shall include male or female persons who shall not have arrived at the age of eighteen (18) years at the time of the commission of the offense.

3.  "Encourage," as used in Sections 856, Section 1 of this act, 857, 858.1 and 858.2 of Title 21 of the Oklahoma Statutes, in addition to the usual meaning of the word, shall include a willful and intentional neglect to do that which will directly tend to prevent such act or acts of delinquency on the part of such minor, when the person accused shall have been able to do so.

4.  "Delinquent child," as used in Sections 856, 857, 858.1 and 858.2 of Title 21 of the Oklahoma Statutes, shall include a minor, as herein defined, who shall have been or is violating any penal statute of this state, or who shall have been or is committing any one or more of the following acts, to wit:

(a) Associating with thieves, vicious or immoral persons.

(b) Frequenting a house of ill repute.

(c) Frequenting any policy shop, or place where any gambling device is operated.

(d) Frequenting any saloon, dram shop, still, or any place where intoxicating liquors are manufactured, stored or sold.

(e) Possession, carrying, owning or exposing any vile, obscene, indecent, immoral or lascivious photograph, drawing, picture, book, paper, pamphlet, image, device, instrument, figure or object.

(f) Willfully, lewdly or lasciviously exposing his or her person, or private parts thereof, in any place, public or private, in such manner as to be offensive to decency, or calculated to excite vicious or lewd thoughts, or for the purpose of engaging in the preparation or manufacture of obscene, indecent or lascivious photographs, pictures, figures or objects.

(g) Possessing, transporting, selling, or engaging or aiding or assisting in the sale, transportation or manufacture of intoxicating liquor, or the frequent use of same.

(h) Being a runaway from his or her parent or legal guardian.

(i) Violating any penal provision of the Uniform Controlled Dangerous Substances Act.

Amended by Laws 1989, c. 202, § 2, emerg. eff. May 8, 1989.

§21-858.  Parent or guardian whose child commits crime of possession of firearm on school property - Administrative penalty.

Any custodial parent or guardian of a child under eighteen (18) years of age whose child commits the crime of possession of a firearm on school property may be fined not exceeding Two Hundred Dollars ($200.00), or ordered to perform community service not exceeding forty (40) hours or both such fine and community service.  To satisfy any community service requirement, the court may give preference to work which benefits the school said child attends.  Said penalty shall be an administrative penalty and shall not be recorded on the custodial parent's or guardian's criminal record.  The fine shall be payable to the court clerk to be deposited in the court fund.  Nothing in this section shall prohibit the filing or prosecution of any criminal charge.

Added by Laws 1992, c. 286, § 1, emerg. eff. May 25, 1992.

§21858.1.  Parent causing, aiding, abetting or encouraging minor to become in need of supervision or dependent or neglected - Punishment - Second or subsequent conviction.

A.  Any parent or other person who knowingly and willfully:

1.  causes, aids, abets or encourages any minor to be in need of supervision, or deprived; or

2.  shall by any act or omission to act have caused, encouraged or contributed to the deprivation, or the need of supervision of the minor, or to such minor becoming deprived, or in need of supervision;

shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be fined a sum not to exceed Five Hundred Dollars ($500.00), or imprisonment in the county jail for a period not to exceed one (1) year, or by both such fine and imprisonment.

B.  Upon a second or succeeding conviction for a violation of this section, the defendant shall be fined not more than One Thousand Dollars ($1,000.00), or imprisoned in the county jail not to exceed one (1) year, or punished by both such fine and imprisonment.

Laws 1945, p. 27, § 1. Amended by Laws 1990, c. 272, § 6, eff. Sept. 1, 1990; Laws 1991, c. 335, § 6, emerg. eff. June 15, 1991.

§21858.2.  Neglect by parent of child placed in parent's care by court.

In all cases where a minor has been adjudged delinquent, in need of supervision or deprived by a court of competent jurisdiction and such court by order for care or probation, has placed such minor in the care or on probation to the parent, legal guardian, legal custodian of such minor, stepparent or other adult person living in the home, any parent, legal guardian or legal custodian of such minor who shall neglect, fail or refuse to give such minor proper parental care, or to comply with the order for care or probation shall be deemed guilty of a misdemeanor and upon conviction thereof shall, as applicable, be punished as provided in Section 856 or 858.1 of this title.

Laws 1945, p. 27, § 2.  Amended by Laws 1990, c. 272, § 7, eff. Sept. 1, 1990; Laws 1991, c. 335, § 7, emerg. eff. June 15, 1991.

§21-858.3.  Causing, aiding, abetting or encouraging minor to become delinquent, in need of supervision, or dependent and neglected - Penalty.

Any person who knowingly and willfully:

1.  Causes, aids, abets or encourages a minor to be, to remain or to become delinquent, in need of supervision or dependent and neglected, or

2.  Omits the performance of any duty, which act or omission causes or tends to cause, aid, abet, or encourage any minor to be delinquent, in need of supervision or dependent and neglected, within the purview of the Oklahoma Children's Code or the Oklahoma Juvenile Code,

upon conviction, shall be guilty of a misdemeanor and, as applicable, shall be punished pursuant to the provisions of Section 856, 858.1 or 858.2 of Title 21 of the Oklahoma Statutes.

Added by Laws 1971, c. 66, § 3, effective Oct. 1, 1971.  Amended by Laws 1990, c. 272, § 4, eff. Sept. 1, 1990; Laws 1995, c. 352, § 193, eff. July 1, 1995.  Renumbered from § 1144 of Title 10 by Laws 1995, c. 352, § 200, eff. July 1, 1995.

§21861.  Procuring an abortion.

Every person who administers to any woman, or who prescribes for any woman, or advises or procures any woman to take any medicine, drug or substance, or uses or employs any instrument, or other means whatever, with intent thereby to procure the miscarriage of such woman, unless the same is necessary to preserve her life, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than two (2) years nor more than five (5) years.

R.L. 1910, § 2436.  Amended by Laws 1961, p. 230, § 1; Laws 1997, c. 133, § 257, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 161, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 257 from July 1, 1998, to July 1, 1999.

§21862.  Submitting to or soliciting attempt to commit abortion.

Every woman who solicits of any person any medicine, drug, or substance whatever, and takes the same, or who submits to any operation, or to the use of any means whatever, with intent thereby to procure a miscarriage, unless the same is necessary to preserve her life, is punishable by imprisonment in the county jail not exceeding one (1) year, or by fine not exceeding One Thousand Dollars ($1,000.00), or by both.

R.L.1910, § 2437.

§21863.  Concealing stillbirth or death of child.

Every woman who endeavors either by herself or by the aid of others to conceal the stillbirth of an issue of her body, which if born alive would be a bastard, or the death of any such issue under the age of two (2) years, is punishable by imprisonment in the county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

§21865.  Definitions.

As used in this Act the terms hereinafter enumerated shall have the following meanings:

"Child" means an unmarried or unemancipated person under the age of eighteen (18) years;

"Person" means any natural person, corporation, association, organization, institution, or partnership;

"Department" means the Department of Public Welfare;

"Foster home" means a home or other place, other than the home of a parent, relative within the fourth degree, or guardian of the child concerned, wherein a child is received for permanent care, custody and maintenance.

Laws 1957, p. 163, § 1.

§21-866.  Elements of offense.

A.  1.  The crime of trafficking in children is defined to consist of any of the following acts or any part thereof:

a. the acceptance, solicitation, offer, payment or transfer of any compensation, in money, property or other thing of value, at any time, by any person in connection with the acquisition or transfer of the legal or physical custody or adoption of a minor child, except as ordered by the court or except as otherwise provided by Section 7505-3.2 of Title 10 of the Oklahoma Statutes,

b. the acceptance or solicitation of any compensation, in money, property or other thing of value, by any person or organization for services performed, rendered or purported to be performed to facilitate or assist in the adoption or foster care placement of a minor child, except by the Department of Human Services, a child-placing agency licensed in Oklahoma pursuant to the Oklahoma Child Care Facilities Licensing Act, or an attorney authorized to practice law in Oklahoma.  The provisions of this paragraph shall not prohibit an attorney licensed to practice law in another state or an out-of-state licensed child-placing agency from receiving compensation when working with an attorney licensed in this state who is, or when working with a child-placing agency licensed in this state which is, providing adoption services or other services necessary for placing a child in an adoptive arrangement,

c. bringing or causing to be brought into this state or sending or causing to be sent outside this state any child for the purpose of placing such child in a foster home or for the adoption thereof without first complying with the Interstate Compact on the Placement of Children.  Provided, however, that this provision shall have no application to the parent or guardian of the child nor to a person bringing said child into this state for the purpose of adopting the the child into such person's own family,

d. the receipt of any money or any other thing of value for expenses related to the placement of a child for the purpose of an adoption by the birth parent of the child who at the time of the receipt had no intent to consent to eventual adoption or by a woman who is not pregnant but who holds herself out to be pregnant and offers to place a child upon birth for adoption,

e. advertising of services for compensation to assist with or effect the placement of a child for adoption or for care in a foster home by any person or organization except by the Department of Human Services, or a child-placing agency licensed in this state.  Nothing in this paragraph shall prohibit an attorney authorized to practice law in Oklahoma from the advertisement of legal services related to the adoption of children, and

f. (1) advertisements for and solicitation of a woman who is pregnant to induce her to place her child upon birth for adoption, except by a child-placing agency licensed in this state or an attorney authorized to practice law in Oklahoma.  Nothing in this section shall prohibit a person from advertising to solicit a pregnant woman to consider adoptive placement with the person or to locate a child for an adoptive placement into the person's own home, provided that such person has received a favorable preplacement home study recommendation in accordance with Section 7505-5.1 of this title, which shall be verified by the signed written statement of the person or agency which performed the home study.

(2) Any person violating the provisions of this paragraph shall, upon conviction thereof, be guilty of a misdemeanor.

2. a. Except as otherwise provided by this subsection, the violation of any of the subparagraphs in paragraph 1 of this subsection shall constitute a Schedule G felony and shall be punishable by imprisonment of up to ten (10) years or a fine of up to Ten Thousand Dollars ($10,000.00) per violation or both such fine and imprisonment.

b. Prospective adoptive parents who violate subparagraph a of paragraph 1 of this subsection, upon conviction thereof, shall be guilty of a misdemeanor and may be punished by a fine not to exceed Five Thousand Dollars ($5,000.00) per violation.

B.  1.  No person shall knowingly publish for circulation within the borders of the State of Oklahoma an advertisement of any kind in any print, broadcast or electronic medium, including, but not limited to, newspapers, magazines, telephone directories, handbills, radio or television, which violates subparagraph e or f of paragraph 1 of subsection A of this section.

2.  Any person violating the provisions of this subsection shall, upon conviction thereof, be guilty of a misdemeanor and shall be punished by a fine not to exceed Five Thousand Dollars ($5,000.00) per violation.

C.  The payment or acceptance of costs and expenses listed in Section 7505-3.2 of Title 10 of the Oklahoma Statutes shall not be a violation of this section as long as the petitioner has complied with the applicable procedure specified in Section 7505-3.2 of Title 10 of the Oklahoma Statutes and such costs and expenses are approved by the court.

D.  Any person knowingly failing to file an affidavit of all adoption costs and expenses before the final decree of adoption as required by Sections 7505-3.2 and 7505-6.2 of Title 10 of the Oklahoma Statutes shall be guilty of a misdemeanor.

Added by Laws 1957, p. 164, §2.  Amended by Laws 1965, c. 166, § 1, emerg. eff. June 2, 1965; Laws 1985, c. 309, § 1, eff. Nov. 1, 1985; Laws 1987, c. 226, § 10, operative July 1, 1987; Laws 1997, c. 366, § 57, eff. Nov. 1, 1997; Laws 1998, c. 415, § 41, emerg. eff. June 11, 1998.

§21867.  Trafficking in children a felony.

A.  The first conviction of the crime of trafficking in children by any person shall be a felony and punishable by imprisonment in the State Penitentiary for not less than one (1) year nor for more than three (3) years.

B.  Conviction of the crime of trafficking in children, subsequent to a prior conviction for such offense in any form, shall be a felony and punishable by imprisonment in the State Penitentiary for not less than three (3) years.  No suspension of judgment or sentence shall be permitted.

Added by Laws 1957, p. 164, § 3.  Amended by Laws 1985, c. 309, § 2, eff. Nov. 1, 1985; Laws 1997, c. 133, § 258, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 162, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 258 from July 1, 1998, to July 1, 1999.

§21868.  Partial invalidity.

If any provision or section of this act or the application thereof to any person, corporation, organization, association, partnership, or institution shall be held to be invalid or unconstitutional, the remainder of the act and the application of such provision or section to any other person, organization, association, institution, corporation or partnership shall not be affected thereby.

Laws 1957, p. 164, § 4.

§21869.  Construction of act.

Except as otherwise set forth or except in case of conflict between the provisions hereof and other law, the provisions of this act shall be cumulative to existing law.

Laws 1957, p. 164, § 5.

§21871.  Adultery defined  Who may institute prosecution.

Adultery is the unlawful voluntary sexual intercourse of a married person with one of the opposite sex; and when the crime is between persons, only one of whom is married, both are guilty of adultery. Prosecution for adultery can be commenced and carried on against either of the parties to the crime only by his or her own husband or wife as the case may be, or by the husband or wife of the other party to the crime: Provided, that any person may make complaint when persons are living together in open and notorious adultery.

R.L.1910, § 2431.

§21872.  Punishment for adultery.

Any person guilty of the crime of adultery shall be guilty of a felony and punished by imprisonment in the State Penitentiary not exceeding five (5) years or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2432.  Amended by Laws 1997, c. 133, § 259, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 163, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 259 from July 1, 1998, to July 1, 1999.

§21881.  Bigamy defined.

Every person who having been married to another who remains living, marries any other person except in the cases specified in the next section is guilty of bigamy.

R.L.1910, § 2439.

§21882.  Exceptions to the rule of bigamy.

The last preceding section does not extend:

1.  To any person whose husband or wife by a former marriage has been absent for five (5) successive years without being known to such person within that time to be living; nor,

2.  To any person whose husband or wife by a former marriage has absented himself or herself from his wife or her husband and has been continually remaining without the United States for a space of five (5) years together; nor,

3.  To any person by reason of any former marriage which has been pronounced void, annulled or dissolved by the judgment of a competent court; nor,

4.  To any person by reason of any former marriage with a husband or wife who has been sentenced to imprisonment for life.

R.L.1910, § 2440.

§21883.  Bigamy a felony.

Any person guilty of bigamy shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years.

R.L. 1910, § 2441.  Amended by Laws 1997, c. 133, § 260, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 164, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 260 from July 1, 1998, to July 1, 1999.

§21884.  Person marrying bigamist.

Any person who knowingly marries the husband or wife of another, in any case in which such husband or wife would be punishable according to the foregoing provisions, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2442.  Amended by Laws 1997, c. 133, § 261, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 165, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 261 from July 1, 1998, to July 1, 1999.

§21885.  Incest.

Persons who, being within the degrees of consanguinity within which marriages are by the laws of the state declared incestuous and void, intermarry with each other, or commit adultery or fornication with each other, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2443.  Amended by Laws 1997, c. 133, § 262, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 166, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 262 from July 1, 1998, to July 1, 1999.

§21-886.  Crime against nature.

Every person who is guilty of the detestable and abominable crime against nature, committed with mankind or with a beast, is punishable by imprisonment in the penitentiary not exceeding ten (10) years.

R.L.1910, § 2444.  Amended by Laws 1992, c. 289, § 1, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 263, eff. July 1, 1999; Laws 1997, c. 333, § 5, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 167, eff. July 1, 1999; Laws 2002, c. 460, § 8, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 263 from July 1, 1998, to July 1, 1999.  Laws 1998, 1st Ex.Sess., c. 2, § 25 amended the effective date of Laws 1997, c. 333, § 5 from July 1, 1998, to July 1, 1999.

§21887.  Crime against nature, what penetration necessary.

Any sexual penetration, however slight, is sufficient to complete the crime against nature.

R.L.1910, § 2445.

§21-888.  See OS 21-888v1 or OS 21-888v2.

§21-888v1.  Forcible sodomy.

A.  Any person who forces another person to engage in the detestable and abominable crime against nature, pursuant to Section 886 of this title, upon conviction, is guilty of a felony punishable by imprisonment in the State Penitentiary for a period of not more than twenty (20) years, except as provided in Section 3 of this act.  Any person convicted of a second violation of this section, where the victim of the second offense is a person under sixteen (16) years of age, shall not be eligible for probation, suspended or deferred sentence.

B.  The crime of forcible sodomy shall include:

1.  Sodomy committed by a person over eighteen (18) years of age upon a person under sixteen (16) years of age; or

2.  Sodomy committed upon a person incapable through mental illness or any unsoundness of mind of giving legal consent regardless of the age of the person committing the crime; or

3.  Sodomy accomplished with any person by means of force, violence, or threats of force or violence accompanied by apparent power of execution regardless of the age of the victim or the person committing the crime; or

4.  Sodomy committed by a state, county, municipal or political subdivision employee or a contractor or an employee of a contractor of the state, a county, a municipality or political subdivision of this state upon a person who is under the legal custody, supervision or authority of a state agency, a county, a municipality or a political subdivision of this state.

Added by Laws 1981, c. 57, § 1, eff. Oct. 1, 1981.  Amended by Laws 1982, c. 11, § 1, operative Oct. 1, 1982; Laws 1990, c. 224, § 1, eff. Sept. 1, 1990; Laws 1992, c. 289, § 2, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 264, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 168, eff. July 1, 1999; Laws 2000, c. 175, § 1, eff. Nov. 1, 2000; Laws 2002, c. 455, § 4, emerg. eff. June 5, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 264 from July 1, 1998, to July 1, 1999.

§21-888v2.  Forcible sodomy.

A.  Any person who forces another person to engage in the detestable and abominable crime against nature, pursuant to Section 886 of this title, upon conviction, is guilty of a felony punishable by imprisonment in the State Penitentiary for a period of not more than twenty (20) years.  Any person convicted of a second violation of this section, where the victim of the second offense is a person under sixteen (16) years of age, shall not be eligible for probation, suspended or deferred sentence.  Any person convicted of a third or subsequent violation of this section, where the victim of the third or subsequent offense is a person under sixteen (16) years of age, shall be punished by imprisonment in the State Penitentiary for a term of life or life without parole, in the discretion of the jury, or in case the jury fails or refuses to fix punishment then the same shall be pronounced by the court.  Any person convicted of a violation of this subsection after having been twice convicted of a violation of subsection A of Section 1114 of this title, a violation of Section 1123 of this title or sexual abuse of a child pursuant to Section 7115 of Title 10 of the Oklahoma Statutes, or of any attempt to commit any of these offenses or any combination of said offenses, shall be punished by imprisonment in the State Penitentiary for a term of life or life without parole.

B.  The crime of forcible sodomy shall include:

1.  Sodomy committed by a person over eighteen (18) years of age upon a person under sixteen (16) years of age; or

2.  Sodomy committed upon a person incapable through mental illness or any unsoundness of mind of giving legal consent regardless of the age of the person committing the crime; or

3.  Sodomy accomplished with any person by means of force, violence, or threats of force or violence accompanied by apparent power of execution regardless of the age of the victim or the person committing the crime; or

4.  Sodomy committed by a state, county, municipal or political subdivision employee or a contractor or an employee of a contractor of the state, a county, a municipality or political subdivision of this state upon a person who is under the legal custody, supervision or authority of a state agency, a county, a municipality or a political subdivision of this state.

Added by Laws 1981, c. 57, § 1, eff. Oct. 1, 1981.  Amended by Laws 1982, c. 11, § 1, operative Oct. 1, 1982; Laws 1990, c. 224, § 1, eff. Sept. 1, 1990; Laws 1992, c. 289, § 2, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 264, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 168, eff. July 1, 1999; Laws 2000, c. 175, § 1, eff. Nov. 1, 2000; Laws 2002, c. 460, § 9, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 264 from July 1, 1998, to July 1, 1999.

§21-891.  Child stealing - Penalty.

Whoever maliciously, forcibly or fraudulently takes or entices away any child under the age of sixteen (16) years, with intent to detain and conceal such child from its parent, guardian or other person having the lawful charge of such child or to transport such child from the jurisdiction of this state or the United States without the consent of the person having lawful charge of such child shall, upon conviction, be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L.1910, § 2435.  Amended by Laws 1997, c. 133, § 265, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 169, eff. July 1, 1999; Laws 2000, c. 370, § 13, eff. July 1, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 265 from July 1, 1998, to July 1, 1999.

§21901.  Blasphemy defined.

Blasphemy consists in wantonly uttering or publishing words, casting contumelious reproach or profane ridicule upon God, Jesus Christ, the Holy Ghost, the Holy Scriptures or the Christian or any other religion.

R.L.1910, § 2398.

§21902.  Serious discussion not blasphemy.

If it appears beyond reasonable doubt that the words complained of were used in the course of serious discussion, and with intent to make known or recommend opinions entertained by the accused, such words are not blasphemy.

R.L.1910, § 2399.

§21903.  Blasphemy a misdemeanor.

Blasphemy is a misdemeanor.

R.L.1910, § 2400.

§21904.  Profane swearing.

Profane swearing consists in any use of the name of God, or Jesus Christ, or the Holy Ghost, either in imprecating divine vengeance upon the utterer, or any other person, or in light, trifling or irreverent speech.

R.L.1910, § 2401.

§21905.  Punishment for profane swearing.

Every person guilty of profane swearing is punishable by a fine of One Dollar ($1.00) for each offense.

R.L.1910, § 2402.

§21906.  Obscene language a misdemeanor, when.

If any person shall utter or speak any obscene or lascivious language or word in any public place, or in the presence of females, or in the presence of children under ten (10) years of age, he shall be liable to a fine of not more than One Hundred Dollars ($100.00), or imprisonment for not more than thirty (30) days, or both.

R.L.1910, § 2403.

§21907.  Sunday to be observed.

The first day of the week being by very general consent set apart for rest and religious uses, the law forbids to be done on that day certain acts deemed useless and serious interruptions of the repose and religious liberty of the community.  Any violation of this prohibition is Sabbathbreaking.

R.L.1910, § 2404.

§21908.  Sabbath-breaking defined.

The following are the acts forbidden to be done on the first day of the week, the doing of any of which is Sabbath-breaking:

1.  Servile labor, except works of necessity or charity.

2.  Trades, manufactures, and mechanical employment.

3.  All horse racing or gaming except as authorized by the Oklahoma Horse Racing Commission pursuant to the provisions of the Oklahoma Horse Racing Act.

4.  All manner of public selling, or offering or exposing for sale publicly, of any commodities, except that meats, bread, fish, and all other foods may be sold at any time, and except that food and drink may be sold to be eaten and drank upon the premises where sold, and drugs, medicines, milk, ice, and surgical appliances and burial appliances and all other necessities may be sold at any time of the day.

R.L. 1910, § 2405.  Amended by Laws 1913, c. 204, p. 456, § 1; Laws 1949, p. 204, § 1; Laws 1983, c. 11, § 36, emerg. eff. March 22, 1983; Laws 1996, c. 191, § 1, emerg. eff. May 16, 1996.

§21909.  Persons observing other day as holy.

It is a sufficient defense in proceedings for servile labor on the first day of the week, to show that the accused uniformly keeps another day of the week as holy time, and does not labor upon that day, and that the labor complained of was done in such manner as not to interrupt or disturb other persons in observing the first day of the week as holy time.

R.L.1910, § 2406.

§21911.  Punishment for Sabbathbreaking.

Every person guilty of Sabbathbreaking is punishable by a fine of not more than Twentyfive Dollars ($25.00) for each offense.

R.L.1910, § 2408.

§21912.  Malicious service of process or adjournment of trial.

Whoever maliciously procures any process in a civil action to be served on Saturday upon any person who keeps Saturday as holy time, and does not labor on that day, or serves upon him any process returnable on that day, or maliciously procures any civil action to which such person is a party to be adjourned to that day for trial, is guilty of a misdemeanor.

R.L.1910, § 2409.

§21913.  Compelling form of belief.

Any willful attempt, by means of threats or violence to compel any person to adopt, practice or profess any particular form of religious belief, is a misdemeanor.

R.L.1910, § 2410.

§21914.  Preventing religious act.

Every person who willfully prevents, by threats or violence, another person from performing any lawful act enjoined upon or recommended to such person by the religion which he professes, is guilty of a misdemeanor.

R.L.1910, § 2411.

§21915.  Disturbing religious meeting.

Every person who willfully disturbs, interrupts or disquiets any assemblage of people met for religious worship, by any of the acts or things hereinafter enumerated, is guilty of a misdemeanor.

R.L.1910, § 2412.

§21916.  Definition of disturbance.

The following are the acts deemed to constitute disturbance of a religious meeting:

1.  Uttering any profane discourse, committing any rude or indecent act, or making any unnecessary noise, either within the place where such meeting is held, or so near it as to disturb the order and solemnity of the meeting.

2.  Exhibiting, within one (1) mile, any shows or plays without a license by the proper authority.

3.  Engaging in, or aiding or promoting within the like distance, any racing of animals or gaming of any description.

4.  Obstructing in any manner, without authority of law, within the like distance, the free passage along any highway to the place of such meeting.

R.L.1910, § 2413.

§21917.  Motor vehicle defined  Antique, classic, or special interest automobile defined.

A.  The term "motor vehicle" as used in this act shall mean every vehicle intended primarily for use and operation on the public highways, which is selfpropelled; and every vehicle intended primarily for operation on the public highways which is not driven or propelled by its own power, but which is designed either to be attached to or become a part of a selfpropelled vehicle; but not including farm tractors and other machines and tools used in the production, harvesting and care of farm products.

B.  The term "antique, classic, or special interest automobile" as used in Section 918 of this title shall mean a motor vehicle which only travels on the highways of this state primarily for historical or exhibition purposes.

Amended by Laws 1985, c. 18, § 1, eff. Nov. 1, 1985.

§21918.  Sale, barter or exchange of motor vehicles on Sunday prohibited - Activities exempt.

No person, firm or corporation, whether owner, proprietor, agent or employee, shall keep open, operate or assist in keeping open or operating any place or premises or residences whether open or closed, for the purpose of selling, bartering, or exchanging, or offering for sale, barter, or exchange, any motor vehicle or motor vehicles, whether new, used or second hand, on the first day of the week, commonly called Sunday, except as otherwise provided in this section; and provided, however, that this act shall not apply to the opening of an establishment or place of business on the first day of the week for other purposes, such as the sale of petroleum products, tires, automobile accessories, or for the purpose of operating and conducting a motor vehicle repair shop, or for the purpose of supplying such services as towing or wrecking.  Antique, classic, or special interest automobiles sold, bartered, auctioned, or exchanged by any person, firm, or corporation are exempt from the provisions of this section, as well as off-premise sales of new motorized recreational vehicles approved by the Oklahoma Motor Vehicle Commission pursuant to Section 564.1 of Title 47 of the Oklahoma Statutes.

Added by Laws 1959, p. 210, §2.  Amended by Laws 1985, c. 18, § 2, eff. Nov. 1, 1985; Laws 2005, c. 228, § 1, eff. Nov. 1, 2005.

§21919.  Penalties.

Any person, firm, partnership, or corporation who violates any of the provisions of this act shall be guilty of a misdemeanor, and upon each conviction thereof, shall be punished by a fine of not less than Seventyfive Dollars ($75.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not to exceed six (6) months, or the court, in its discretion, may suspend or revoke the Oklahoma motor vehicle dealer's license issued under the provisions of 47 O.S.1951 Sec. 22.15, or by such fine and imprisonment and suspension or revocation.

Laws 1959, p. 210, § 3.

§21931.  Fees for fortune telling prohibited.

It shall be unlawful for any person or persons, pretending or professing to tell fortunes by the use of any subtle craft, means or device whatsoever, either by palmistry, clairvoyancy or otherwise, plying his or her trade, art or profession within the State of Oklahoma, to make any charge therefor either directly or indirectly or to receive any gift, donation or subscription by any means whatsoever for the same.

Laws 1915, c. 59, § 1.

§21932.  Penalty.

Every person or persons violating the provisions of the foregoing section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for a period of not less than thirty (30) days nor more than six (6) months.

Laws 1915, c. 59, § 2.

§21941.  Opening, conducting or carrying on gambling game  Dealing for those engaged in game.

Except as provided in the Oklahoma Charity Games Act, every person who opens, or causes to be opened, or who conducts, whether for hire or not, or carries on either poker, roulette, craps or any banking or percentage, or any gambling game played with dice, cards or any device, for money, checks, credits, or any representatives of value, or who either as owner or employee, whether for hire or not, deals for those engaged in any such game, shall be guilty of a felony, and upon conviction thereof, shall be punished by a fine of not less than Five Hundred Dollars ($500.00), nor more than Two Thousand Dollars ($2,000.00), and by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than ten (10) years.

Added by Laws 1916, c. 26, p. 54, § 1, emerg. eff. Jan. 29, 1916.  Amended by Laws 1992, c. 328, § 29, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.  Amended by Laws 1997, c. 133, § 266, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 170, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 266 from July 1, 1998, to July 1, 1999.

§21942.  Betting on or playing prohibited game  Punishment.

Any person who bets or plays at any of said prohibited games, or who shall bet or play at any games whatsoever, for money, property, checks, credits or other representatives of value with cards, dice or any other device which may be adapted to or used in playing any game of chance or in which chance is a material element, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00), nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a term of not less than one (1) day, nor more than thirty (30) days, or by both such fine and imprisonment.

Laws 1916, c. 26, p. 55, § 2.

§21943.  Gambling paraphernalia  Disposition.

The magistrate or justice of the peace to whom anything suitable to be used for gambling purposes, or furniture or equipment used in a place conducted in violation of this Act is delivered, as provided by law shall, upon the examination of the accused, or if such examination is delayed, or prevented, without awaiting such examination, determine the character of the thing so delivered to him and whether it was actually intended or employed by the accused or others in violation of the provisions of this article; and if he finds that it is of a character suitable to be used for gambling purposes, and that it was actually employed or intended to be used by the accused or others, in violation of the provisions of this Article, he shall so find and cause the same to be delivered to the sheriff to await the order of the district court.  Provided, that any of the furniture or equipment susceptible of legitimate use, may be sold and the proceeds thereof placed in the court fund of said county, and that any money so found by the officers shall be placed in the court fund of the county.

Laws 1916, c. 26, p. 55, § 3.

§21944.  Slot machines  Setting up, operating or conducting  Punishment.

Any person who sets up, operates or conducts, or who permits to be set up, operated or conducted in or about his place of business, whether as owner, employee or agent, any slot machine for the purpose of having or allowing the same to be placed by others for money, property, checks, credits or any representative of value shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than Twentyfive Dollars ($25.00), nor more than One Hundred Dollars ($100.00); or by imprisonment in the county jail for a term of not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1916, c. 26, p. 56, § 4.

§21945.  Use of real estate or buildings for gambling purposes  Punishment  Liens  Liability on official bond of receivers, etc.  Invalidity of leases.

It shall be unlawful for the owner or owners of any real estate, buildings, structure or room to use, rent, lease or permit, knowingly, the same to be used for the purpose of violating Section 1 of this act.  Any person who shall violate the provisions of this section shall be liable to a penalty of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each offense, to be recovered at the suit of the state.  The penalty so recovered shall become a lien on the property and premises to be used, leased or rented in violation of this act from and after the date of the filing of the suit to recover such penalty, and the filing of a notice of the pendency of such suit with the county clerk of the county wherein said property is located, and upon final judgment said property may be sold as upon execution to satisfy the same, together with the cost of suit; provided, however, that such lien shall not attach to property under the control of any receiver, trustee, guardian or administrator appointed by a court of competent jurisdiction; but in such case, the receiver, trustee, guardian or administrator shall be liable on his official bond for the penalty so incurred and in addition thereto shall be guilty of a misdemeanor. Each day such property is so used, leased or rented for any such unlawful purpose shall constitute a separate offense, and the penalty herein prescribed shall be recovered for each and every day.  All leases between landlords and tenants, under which any tenant shall use the premises for the purpose of violating any provisions of this act shall be wholly null and void, and the landlord may recover possession thereof, as in forcible entry and detainer.

Laws 1916, c. 26, p. 56, § 5.

§21946.  Illegal use of building  Nuisance  Penalty.

Any house, room or place where any of the games prohibited by Section 941 of this title are opened, conducted or carried on, or where persons congregate to play at any such games is a public nuisance and the keepers and managers of any such nuisance, and persons aiding or assisting any such keepers or managers in keeping or managing any such nuisance shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than Ten Thousand Dollars ($10,000.00) or by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than ten (10) years.

Added by Laws 1916, c. 26, p. 57, § 6, emerg. eff. Jan. 29, 1916.  Amended by Laws 1997, c. 133, § 267, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 171, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 267 from July 1, 1998, to July 1, 1999.

§21947.  Dice or other game at cigar stand, etc.  Punishment for permitting.

Any owner, proprietor, manager or person in charge of any cigar stand, hotel lobby, store or place where articles are kept for sale, who shall suffer, allow or permit any person to throw or shake or play dice, or any other game, scheme or device of chance, at or in such cigar stand, hotel lobby, store or place, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1916, c. 26, p. 58, § 7.

§21948.  Officers  Illegal gambling  Collusion  Penalties.

Any state, district, city, town, county or township officer who shall engage or participate in, or who shall assist or encourage any other person or persons in any kind of illegal gambling, whether the same be by cards, dice, dominoes, billiards or any game of chance or a gambling device, by betting money, property or other things of value in such game of chance, or gambling device, such officer shall be deemed guilty of a felony, and upon conviction shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than ten (10) years, and such judgment of conviction shall carry with it an immediate removal from office and a disqualification to hold any office of profit or trust in the State of Oklahoma.

Added by Laws 1916, c. 26, p. 58, § 8, emerg. eff. Jan. 29, 1916.  Amended by Laws 1993, c. 305, § 2, eff. July 1, 1993; Laws 1997, c. 133, § 268, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 172, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 268 from July 1, 1998, to July 1, 1999.

§21949.  Enforcement  Duty of officers  Penalty for neglect  Jurisdiction.

It is hereby made the duty of the district attorney, sheriff, constable, policeman, and all other peace officers and enforcement officers to carry out and enforce all the provisions of this act, and the word "enforce" is hereby construed to mean all duties of such officers relating to the giving of information the filing of complaints and informations, the arrests of such offenders and the prosecution thereof, the giving of information and proceeding according to law against any property used for such purposes, and all duties in connection with the prosecution of such offenders; and any such officer who knowingly or willfully neglects, fails or refuses to enforce any of the provisions of this act shall be removed from office and disqualified to hold any office of profit or trust within the State of Oklahoma for a period of two (2) years from the date of the conviction.  The district court is hereby given original jurisdiction to hear, try and determine said cause when such charge or accusation is presented or filed as now provided by law.

Laws 1916, c. 26, p. 58, § 9.

§21950.  Officers receiving consideration for protection against arrest or conviction  Issuance of license, permit, etc., prohibited.

Any state, county, city, or township officer, or other person who shall hold for, receive or collect any money, or other valuable consideration, either for his own or the public use, for and with the understanding that he will aid, exempt or otherwise assist said person from arrest or conviction for a violation of any of the provisions of this article, or who shall issue, deliver or cause to be delivered to any person or persons, any license, permit, or other privileges, giving or pretending to give, any authority or right to any person or persons, to carry on, conduct, open or cause to be opened, any game or games which are forbidden or prohibited by any of the provisions of Sections 941 through 953 of this title shall be deemed guilty of a felony.

Added by Laws 1916, c. 26, p. 59, § 10, emerg. eff. Jan. 29, 1916.  Amended by Laws 1997, c. 133, § 269, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 269 from July 1, 1998, to July 1, 1999.

§21951.  Investigation of alleged violations of act.

It shall be the duty of any judge of any court of record, upon the written request of the district attorney, or upon the sworn complaint of any other person, to issue subpoenas for any witness that may have knowledge of the violation of any provision of this act, and such judge shall have the power and it shall be his duty to compel such witness to appear before him and give testimony and produce any books or papers that will aid or assist in the prosecution of such investigation and inquiry into any violation of any provision of this act; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may so testify or produce evidence.  The testimony of each witness shall be reduced to writing by said judge, or by some person designated by him, and the same shall be signed by such witness.  No person shall disclose any evidence so taken, nor disclose the name of any person so subpoenaed and examined, except when lawfully reguired to testify as a witness in relation thereto; and the unlawful disclosure, by any person, of any such evidence or of any matter or thing concerning such examination shall be a misdemeanor.  Should said judge be unable to hold and conduct such inquiry and investigation for want of time, he may appoint a special judge who shall possess the qualifications and have the power in respect to such matters as the judge of the district court.  Should any witness refuse to appear before such judge, in obedience to such subpoena, or refuse to produce any books or papers when lawfully required so to do, or having appeared, shall refuse to answer any proper question, or sign his testimony when so required, it shall be the duty of such judge to commit such person to the county jail until he shall consent to obey such orders and command of such judge in the premises, and in addition thereto such person may be punished, as for contempt of court, in accordance with the Constitution and laws of this state.  The special judge appointed under the provisions of this section shall take the oath of the Constitution for state officers, and shall receive the compensation allowed by law for notaries public for taking depositions and be paid by the county in which such proceeding is had, upon the order of the judge who appointed him.  When it is shown upon the taking of such testimony that there is probable cause to believe that any person has violated any provision of this act, the district attorney shall immediately prepare an information charging such person with such offense and file such information in some court of competent jurisdiction.

Laws 1916, c. 26, p. 61, § 12.

§21952.  Persons jointly charged  Severance.

Persons jointly charged with the violation of any of the provisions of this act shall be tried together, provided the court for good cause shown may grant a severance.

Laws 1916, c. 26, p. 61, § 12.

§21953.  Accomplice testimony  Force of same.

Any person charged with a violation of any of the provisions of this act may be convicted on the uncorroborated testimony of an accomplice, and the judgment thereon shall not be set aside or reversed by reason of the fact that such conviction was based on the testimony of an accomplice.

Laws 1916, c. 26, p. 61, § 13.

§21954.  Confidence games  Threecard monte.

Any person who deals, plays or practices in the State of Oklahoma, or who is in any manner accessory to the dealing, playing or practicing of a swindle known as threecard monte, or any other swindle or confidence game, play or practice, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00), or by confinement in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

R.L. 1910, § 2500.  Amended by Laws 1997, c. 133, § 270, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 173, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 270 from July 1, 1998, to July 1, 1999.

§21955.  Duty of railroad employees and bystanders  Venue.

It is hereby made the duty of railroad conductors and brakemen without warrant or other process to arrest immediately any person violating on railroad trains any of the provisions of the preceding section, and to call upon all bystanders or others for assistance, when the same may be necessary, to enable them to make such arrest, and when such offense is committed on any railroad car, coach or train, the venue shall lie and the person be tried in any county through which said railroad may run, not outside the judicial district in which the offense was committed.

R.L.1910, § 2501.

§21956.  Permitting gambling in building or on grounds.

Every person who shall permit any gaming table, bank, or gaming device prohibited by this article, to be set up or used for the purpose of gambling in any house, building, shed, shelter, booth, lot or other premises to him belonging, or by him occupied, or of which he has, at the time, possession or control, shall be, on conviction thereof, adjudged guilty of a misdemeanor, and punished by a fine not exceeding Two Hundred Dollars ($200.00), nor less than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a term not exceeding six (6) months nor less than thirty (30) days, or by both such fine and imprisonment in the discretion of the court.

R.L.1910, § 2502.

§21957.  Leasing for gambling purposes.

Every person who shall knowingly lease or rent to another any house, building or premises for the purpose of setting up or keeping therein, any of the gambling devices prohibited by the preceding provisions of this article, is guilty of a misdemeanor.

R.L.1910, § 2503.

§21958.  Lease void, when  Possession, how recovered.

Whenever any lessee of any house or building shall be convicted of suffering any of the said prohibited gambling devices or games of chance to be carried on in said house or building, the lease or contract or letting such house or building shall become void and the lessor may enter upon the premises so let and shall recover possession of said leased property as in the case of forcible detainer.

R.L.1910, § 2504.

§21959.  Witnesses failing to testify.

Every person duly summoned as a witness for the prosecution or defense on any proceedings ordered under this article, who neglects or refuses to attend and testify as required, is guilty of a misdemeanor.

R.L.1910, § 2505.

§21960.  Seizure of apparatus and delivery to magistrate.

Every person who is authorized or enjoined to arrest any person for a violation of the provisions of this article, is equally authorized and enjoined to seize any table, cards, dice, or other articles or apparatus suitable to be used for gambling purposes found in the possession or under the control of the person so arrested, and to deliver the same to the magistrate before whom the person so arrested is required to be taken.

R.L.1910, § 2506.

§21961.  Testimony, no person excused from giving.

No person shall be excused from giving any testimony or evidence upon any investigation or prosecution for violation of this article, upon the ground that such testimony would tend to convict him of a crime, but such testimony or evidence shall not be received against him upon any criminal investigation or prosecution, except in a prosecution against him for perjury committed in giving such testimony.

R.L.1910, § 2508.

§21962.  Duty of officers to prosecute  Information.

It is the  duty of all sheriffs, police officers, constables and county prosecuting attorneys, to inform against and prosecute all persons whom they believe from credible information to be offenders against the provisions of this article, and any such officer failing or omitting so to do is punishable by a fine not exceeding Five Hundred Dollars ($500.00) nor less than Fifty Dollars ($50.00).

R.L.1910, § 2510.

§21964.  "Slot machine" defined.

A.  For the purpose of Sections 964 through 977 of this title, "slot machine" is defined to be:

1.  Any machine, instrument, mechanism, or device that operates or may be operated or played mechanically, electrically, automatically, or manually, and which can be played or operated by any person by inserting in any manner into said machine, instrument, mechanism, or device, a coin, chip, token, check, credit, money, representative of value, or a thing of value, and by which play or operation such person will stand to win or lose, whether by skill or chance, or by both, a thing of value; and

2.  Any machine, instrument, mechanism, or device that operates or may be played or operated mechanically, electrically, automatically, or manually, and which can be played or operated by any person by paying to or depositing with any person, or by depositing with or into any cache, slot, or place a coin, chip, token, check, credit, money, representative of value, or a thing of value, and by which play or operation such person will stand to win or lose, whether by skill or chance, or by both, a thing of value.

B.  Sections 964 through 977 of this title shall not apply to a slot machine:

1.  If the slot machine is twentyfive (25) years or older and is not used for gambling purposes; or

2.  If the slot machine is used for the purpose of teaching slot machine repair and is not used for gambling purposes.

C.  Sections 964 through 977 of this title shall not apply to use of a crane machine for nongambling purposes.  For purposes of this section, "crane machine" shall mean a machine that upon insertion of a coin, bill, token or similar object, allows the player to skillfully use one or more buttons, joysticks or other controls to maneuver a crane or claw over a toy or novelty in an attempt to retrieve the toy or novelty for the player.  The toy or novelty shall not be subject to being exchanged for any other prize, including but not limited to credits, money or other thing of value.

D.  A slot machine which is twentyfive (25) years or older or is used for teaching slot machine repair which is used for a gambling purpose in violation of the provisions of Section 970 of this title shall be subject to confiscation as provided by Section 973 of this title.

Added by Laws 1939, p. 9, § 1, emerg. eff. April 28, 1939.  Amended by Laws 1983, c. 174, § 1, operative July 1, 1983; Laws 1995, c. 68, § 1; Laws 1999, c. 364, § 3, eff. July 1, 1999.

§21965.  "Thing of value" defined.

For the purposes of this act, "a thing of value" is defined to be any money, coin, currency, check, chip, token, credit, property, tangible or intangible, or any representative of value or any other thing, tangible or intangible, except amusement or entertainment, calculated or intended to serve as an inducement for anyone to operate or play any slot machine or punch board.

Laws 1939, p. 9, Sec. 2; Laws 1949, p. 204, Sec. 1.

§21966.  "Punch board" defined.

For the purposes of this act, "punch board" is defined to be any card, board, substance or thing upon or in which is placed or concealed in any manner any number, figure, name, design, character, symbol, picture, substance or thing which may be drawn, uncovered, exposed or removed therefrom by any person paying a thing of value, which number, figure, name, design, character, symbol, picture, substance or any other thing, when drawn, uncovered, exposed or removed therefrom, will stand the person drawing, uncovering, exposing or removing the same to win or lose a thing of value, but shall not include a breakopen ticket card, as defined in the Oklahoma Charity Games Act.

Laws 1939, p. 9, § 3, emerg. eff. April 28, 1939; Laws 1992, c. 328, § 30, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21967.  Words in singular and plural.

Any word or words used in this act in the singular number shall include the plural, and the plural the singular.

Laws 1939, p. 9, § 4.

§21968.  "Person" defined.

For the purposes of this act, "person" is defined to include any person, partnership, association, company, stock company, corporation, receiver, trustee, organization or club.

Laws 1939, p. 9, § 5.

§21969.  Possession, sale, or lease of slot machines or punch boards prohibited.

It shall be unlawful for any person to have in his possession any slot machine or punch board, or sell or solicit the sale, or take orders for the sale of, or lease or rent any slot machine or punch board in this state, and any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Hundred Fifty Dollars ($150.00) or by imprisonment in the county jail for a term of not more than sixty (60) days, or by both such fine and imprisonment.

Laws 1939, p. 10, § 6.

§21970.  Slot machines  Acts prohibited  Punishment  Amusement machine or device near public school.

Any person who sets up, operates or conducts, or who permits to be set up, operated and conducted, in or about any place of business, or in or about any place, whether as owner, employee or agent, any slot machine for the purpose of having or allowing same to be played by others for money, property, tangible or intangible, coin, currency, check, chip, token, credit, or any representative of value or a thing of value, except amusement or entertainment, or who sets up, operates or conducts, or who permits to be set up, operated or conducted, in or about any place of business, or in or about any place, whether as owner, employee or agent, any amusement machine, instrument, mechanism or device within three hundred (300) feet of any public school in this state, said distance to be measured from the school building, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Hundred Fifty Dollars ($150.00), or by imprisonment in the county jail for a term of not more than sixty (60) days, or by both such fine and imprisonment.

Laws 1939, p. 10, § 7; Laws 1949, p. 204, § 2.

§21971.  Punch boards  Acts prohibited  Punishment.

Any person who sets up, operates, exposes, conducts, displays or plays, or who permits to be set up, operated, exposed, conducted, displayed or played, in or about any place or in or about any place of business, whether as owner, employee or agent, any punch board for the purpose of having or allowing the same to be played by others for money, property, tangible or intangible, coin, currency, check, chip, token, credit, amusement or any representative of value or a thing of value, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a term of not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1939, p. 10, § 8.

§21972.  Slot machines and punch boards declared gambling devices  Public nuisance  Abatement.

Every slot machine and every punch board as defined in this act, is hereby declared to be per se a gambling device, and each is hereby declared to be a public nuisance, and the same may be abated in manner as provided for the abatement of a public nuisance under Chapter 58, Oklahoma Statutes 1931.

Laws 1939, p. 10, § 9.

§21973.  Seizure of slot machines and punch boards  Confiscation, procedure for.

A.  Every sheriff, constable, policeman, and peace officer in this state is hereby required to seize every slot machine and every punch board, together with all money contained therein or used in connection therewith, and all property and items of value incident thereto or used or employed in connection therewith, and hold and safely keep the same, subject to the order of the district court. Immediately following such seizure, such officer shall report the same and give all facts in relation thereto to the district attorney of the county in which the seizure was made.  The district attorney shall, immediately following such report, file an application in the district court of his county in the name of the State of Oklahoma against the slot machine or punch board seized, and the money and items, if any, used therewith.

The application shall include:

1.  A statement showing the time and place of seizure and by whom made;

2.  A general description of the slot machine or punch board, and of the money and items, if any, seized;

3.  The name and address, if known, of the person from whom seized; and

4.  A prayer for judgment:

a. confiscating said slot machine or punch board and money and items seized, and

(1) ordering said slot machine or punch board either to be sold, with the approval of the court and on such notice as the court may direct, by the sheriff of the county in which the seizure was made, within any state, county or municipality in which the use of such slot machine or punch board is not prohibited by law and ordering the proceeds of sale paid into the Sheriff's Training Fund as provided in Section 1325 of Title 22 of the Oklahoma Statutes, provided that if such slot machine or punch board is not sold within ninety (90) calendar days, the court shall order such to be destroyed under the provisions of this section, or

(2) ordering the immediate destruction of said slot machine or punch board by the officer seizing the same or by some other officer or person to be appointed for such purpose by the court,

b. ordering the money seized with said slot machine or punch board paid into the Sheriff's Training Fund as provided in Section 1325 of Title 22 of the Oklahoma Statutes, and

c. ordering any item of value seized with said slot machine or punch board, if not in itself offensive or a gambling device, to be sold by the sheriff of the county in which the seizure was made, on such notice as the court may direct, and the proceeds of sale paid into the Sheriff's Training Fund as provided in Section 1325 of Title 22 of the Oklahoma Statutes.

B.  The application required to be filed by the district attorney under the provisions of subsection A of this section may include any number of slot machines or punch boards, or both, and all money and items, if any, seized therewith. Upon filing said application in the district court, the court shall order the district attorney to cause a copy thereof to be served on the person from whom the slot machine or punch board was seized, together with written notice that such person may appear before the district court at any date, which shall be fixed in said notice, not less than five (5) days from the date said application was filed in the district court, to show cause why said application should not be granted and judgment rendered as therein prayed.  If the person from whom seizure was made cannot be located, or is unknown, or if said slot machine or punch board was unattended at the time of seizure, then the foregoing service shall not be required, but in lieu thereof, a copy of said application and notice shall be delivered to the place where seizure was made.  On the date set forth in the foregoing notice, the district court shall hear the application without a jury, and neither party shall have the right to demand a jury trial. The district attorney shall present said application on said hearing, together with all the evidence pertinent thereto, and the owner of or person from whom the slot machine or punch board was seized, if present at said hearing, may introduce any competent evidence.  The district court after hearing said application and the evidence introduced at said hearing, shall determine whether or not the slot machine or punch board, or both, mentioned in said application, is a slot machine or punch board as defined in Sections 964 and 966 of this title, and if determined to be such, the court shall make and enter judgment:

1.  Confiscating said slot machine or punch board and money and items seized, and

a. ordering said slot machine or punch board either to be sold, with the approval of the court and on such notice as the court may direct, by the sheriff of the county in which the seizure was made, within any state, county or municipality in which the use of such slot machine or punch board is not prohibited by law and ordering the proceeds of sale paid into the Sheriff's Training Fund as provided in Section 1325 of Title 22 of the Oklahoma Statutes, provided that if such slot machine or punch board is not sold within ninety (90) calendar days, the court shall order such to be destroyed under the provisions of this section, or

b. ordering the immediate destruction of said slot machine or punch board by the officer seizing the same or by some other officer or person to be appointed for such purpose by the court;

2.  Ordering the money seized in or with said slot machine or punch board paid into the Sheriff's Training Fund as provided in Section 1325 of Title 22 of the Oklahoma Statutes; and

3.  Ordering any other item of value seized with the said slot machine or punch board, if not in itself offensive or a gambling device, to be sold by the sheriff of the county in which the seizure was made, on such notice as the court may direct, and the proceeds of sale to be paid into the Sheriff's Training Fund as provided in Section 1325 of Title 22 of the Oklahoma Statutes.

C.  The officer or person ordered to destroy a slot machine or punch board under the provisions of subsection B of this section shall execute such order and make return thereof within five (5) days from the date thereof, showing the manner in which he executed the same.  An appeal may be had from the judgment of the district court to the Supreme Court, as in civil actions, pursuant to the provisions of the code of civil procedure; and in the event of an appeal by either party, the judgment of the district court shall be stayed pending the determination of said appeal.

Laws 1939, p. 12, § 11.

§21974.  Officers' duties under act  Prosecutions.

It is hereby made the duty of every sheriff, constable, policeman, and peace officer to diligently do and perform the acts required under this act and to arrest any person violating any of the provisions of said act and inform against such person; and it is hereby made the duty of every district attorney to diligently do and perform the acts required of him under this act and to diligently prosecute any person violating any of the provisions of said act.

Laws 1939, p. 12, Sec. 11.

§21975.  Evidence of knowledge by officers and prosecutor of existence of slot machines or punch boards in community.

The fact that any slot machine or punch board is set up, operated, conducted, displayed, or exposed in a public place for any considerable length of time, provided the time and place is sufficient to put a reasonably efficient officer upon inquiry and notice, this shall be received along with other evidence in proving that the sheriff and district attorney of the county and the constable and policemen of the district, city or town where the same occurred had knowledge of the same.

Laws 1939, p. 12, § 12.

§21976.  Failure of officers or prosecutor to perform duties under act  Removal  Punishment.

Any sheriff, constable, policeman, or police officer or district attorney who shall fail to diligently do or perform the acts and duties required of him under this act, in that he shall knowingly allow the violation of this act or the open and notorious violation of same as set out in Section 12, shall be guilty of willful neglect of duty and shall be removed from office, as now or as may hereafter be provided by law; and shall also be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than Two Hundred Fifty Dollars ($250.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a term of not less than thirty (30) days nor more than one (1) year, or by both such fine and imprisonment; and any such officer, upon being convicted or removed from office, shall be ineligible to again hold public office for a period of two (2) years from the date of such conviction or removal from office.

Laws 1939, p. 12, § 13.

§21977.  Partial invalidity.

In case any section, clause, sentence, paragraph or part of this act shall for any reason be adjudged by any court of competent or final jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its operation to the section, clause, sentence, paragraph or part thereof directly involved in the controversy in which said judgment shall have been rendered.

Laws 1939, p. 13, § 14.

§21-981.  Definitions.

As used in this act:

1.  A "bet" is a bargain in which the parties agree that, dependent upon chance, or in which one of the parties to the transaction has valid reason to believe that it is dependent upon chance, one stands to win or lose something of value specified in the agreement.  A bet does not include:

a. bona fide business transactions which are valid under the law of contracts including, but not limited to, contracts for the purchase or sale at a future date of securities or other commodities and agreements to compensation for loss caused by the happening of the chance including, but not limited to, contracts of indemnity or guaranty and life or health and accident insurance; or

b. any charity game conducted pursuant to the provisions of the Oklahoma Charity Games Act; or

c. offers of purses, prizes or premiums to the actual participants in public and semipublic events, as follows, to wit:  Rodeos, animal shows, hunting, fishing or shooting competitions, expositions, fairs, athletic events, tournaments and other shows and contests where the participants qualify for a monetary prize or other recognition.  This subparagraph further excepts an entry fee from the definition of "a bet" as applied to enumerated public and semipublic events.

2.  "Consideration" as used in this section means anything which is a commercial or financial advantage to the promoter or a disadvantage to any participant.  Mere registration without purchase of goods or services; personal attendance at places or events, without payment of an admission price or fee; listening to or watching radio and television programs; answering the telephone or making a telephone call and acts of like nature are not consideration.  As used in this paragraph, the term "consideration" shall not include sums of money paid by or for participants in any bingo game or a game of chance with comparable characteristics as defined by subparagraph b of paragraph 1 of this section and it shall be conclusively presumed that such sums paid by or for said participants were intended by said participants to be for the benefit of the organizations described in subparagraph b of paragraph 1 of this section for the use of such organizations in furthering the purposes of such organizations;

3.  A "gambling device" is a contrivance designed primarily for gambling purposes which for a consideration affords the player an opportunity to obtain something of value, the award of which is determined by chance, or any token, chip, paper, receipt or other document which evidences, purports to evidence or is designed to evidence participation in a lottery or the making of a bet.  The fact that the prize is not automatically paid by the device does not affect its character as a gambling device; and

4.  A "gambling place" is any place, room, building, vehicle, tent or location which is used for any of the following:  making and settling bets; receiving, holding, recording or forwarding bets or offers to bet; conducting lotteries; or playing gambling devices. Evidence that the place has a general reputation as a gambling place or that, at or about the time in question, it was frequently visited by persons known to be commercial gamblers or known as frequenters of gambling places is admissible on the issue of whether it is a gambling place.

Added by Laws 1975, c. 283, § 1, eff. Oct. 1, 1975.  Amended by Laws 1992, c. 328, § 31, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992; Laws 2000, c. 181, § 1, emerg. eff. May 3, 2000.

§21982.  Commercial gambling.

A.  Commercial gambling is:

1.  Operating or receiving all or part of the earnings of a gambling place;

2.  Receiving, recording or forwarding bets or offers to bet or, with intent to receive, record or forward bets or offers to bet, possessing facilities to do so;

3.  For gain, becoming a custodian of anything of value bet or offered to be bet;

4.  Conducting a lottery or with intent to conduct a lottery possessing facilities to do so;

5.  Setting up for use or collecting the proceeds of any gambling device; or

6.  Alone or with others, owning, controlling, managing or financing a gambling business.

B.  Any person found guilty of commercial gambling shall be guilty of a felony and punished by imprisonment for not more than ten (10) years or a fine of not more than Twentyfive Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

Added by Laws 1975, c. 283, § 2, eff. Oct. 1, 1975.  Amended by Laws 1997, c. 133, § 271, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 174, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 271 from July 1, 1998, to July 1, 1999.

§21983.  Permitting premises to be used for commercial gambling.

A.  Permitting premises to be used for commercial gambling is intentionally:

1.  Granting the use or allowing the continued use of a place as a gambling place; or

2.  Permitting another to set up a gambling device for use in a place under the offender's control.

B.  Any person permitting premises to be used for commercial gambling shall be guilty of a misdemeanor.  Any person found guilty of a second offense under this section shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

Laws 1975, c. 283, § 3, eff. Oct. 1, 1975.

§21984.  Dealing in gambling devices.

A.  Dealing in gambling devices is manufacturing, transferring or possessing with intent to transfer any gambling device or subassembly or essential part thereof.

B.  Any person dealing in gambling devices shall be guilty of a felony punishable by imprisonment for not more than five (5) years or a fine of not more than Twentyfive Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

Added by Laws 1975, c. 283, § 4, eff. Oct. 1, 1975.  Amended by Laws 1997, c. 133, § 272, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 175, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 272 from July 1, 1998, to July 1, 1999.

§21985.  Possession of a gambling device.

A.  Possession of a gambling device is knowingly possessing or having custody or control, as owner, lessee, agent, employee, bailee or otherwise, of any gambling device.

B.  Any person possessing a gambling device who knows or has reason to know said devices will be used in making or settling commercial gambling transactions and deals in said gambling devices with the intent to facilitate commercial gambling transactions shall be punished for a misdemeanor.

Laws 1975, c. 283, § 5, eff. Oct. 1, 1975.

§21986.  Installing communication facilities for gamblers.

A.  Installing communication facilities for gamblers is:

1.  Installing communications facilities in a place which the person who installs the facilities knows is a gambling place;

2.  Installing communications facilities knowing that they will be used principally for the purpose of transmitting information to be used in making or settling bets; or

3.  Knowing that communications facilities are being used principally for the purpose of transmitting information to be used in making or settling bets, allowing their continued use.

B.  Any person not an employee of a communications public utility authorized to transact business in this state by the Oklahoma Corporation Commission acting within the scope of his employment, violating subsection A above, who knows or has reason to know said communications facilities will be used in making or settling commercial gambling transactions and installs said facilities with the intent to facilitate said commercial gambling transactions and is found guilty thereof shall be guilty of a felony and shall be punished by imprisonment for not more than five (5) years or a fine of not more than Twentyfive Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

C.  When any communications public utility providing telephone communications service is notified in writing by an order of a court of competent jurisdiction, acting within its jurisdiction, that any facility furnished by it is being used principally for the purpose of transmitting or receiving gambling information, it shall discontinue or refuse the leasing, furnishing or maintaining of such facility, after reasonable notice to the subscriber, but no damages, penalty or forfeiture, civil or criminal, shall be found against any such public utility for any act done in compliance with any such court order.  Nothing in this section shall be deemed to prejudice the right of any person affected thereby to secure an appropriate determination, as otherwise provided by law, in a court of competent jurisdiction, that such facility should not be discontinued or removed, or should be restored.

Added by Laws 1975, c. 283, § 6, eff. Oct. 1, 1975.  Amended by Laws 1997, c. 133, § 273, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 176, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 273 from July 1, 1998, to July 1, 1999.

§21987.  Dissemination of gambling information.

A.  Dissemination of gambling information is the transmitting or receiving, by means of any communications facilities, information to be used in making or settling bets.  Provided that nothing herein shall prohibit a licensed radio or television station or newspaper of general circulation from broadcasting or disseminating to the public reports of odds or results of legally staged sporting events.

B.  Any person found guilty of disseminating gambling information shall be guilty of a felony and shall be punished by imprisonment for not more than five (5) years or a fine of not more than Twentyfive Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

Added by Laws 1975, c. 283, § 7, eff. Oct. 1, 1975.  Amended by Laws 1997, c. 133, § 274, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 177, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 274 from July 1, 1998, to July 1, 1999.

§21988.  Conspiracy.

A.  A conspiracy is any agreement, combination or common plan or scheme by two or more persons, coupled with an overt act in furtherance of such agreement, combination or common plan or scheme, to violate any section of this act.

B.  Any person found guilty of conspiracy shall be punished to the same extent as provided for in the section of this act which such person conspired to violate.

Laws 1975, c. 283, § 8, eff. Oct. 1, 1975.

§21991.  Betting or letting premises for betting on races.

A.  Except as provided for in the Oklahoma Horse Racing Act, it shall be unlawful for any person, association, or corporation:

1.  To bet or wager upon the result of any trial of speed or power of endurance of animals or beasts; or

2.  To occupy any room, shed, tenement or building, or any part thereof, or to occupy any place upon any grounds with books, apparatus, or paraphernalia for the purpose of recording or registering bets or wagers or of selling pools, or making books or mutuals upon the result of any trial of speed or power of endurance of animals or beasts; or

3.  Being the owner or lessee or occupant of any room, tent, tenement, shed, booth, or building, or part thereof at any place knowingly to permit the same to be used or occupied to keep, exhibit, or employ any device or apparatus for the purpose of recording or registering such bets or wagers or the selling or making of such books, pools or mutuals, or to become the custodian or depository for gain, hire or reward of any money, property or thing of value, bet or wagered or to be wagered or bet upon the result of any trial of speed or power of endurance of animals or beasts; or

4.  To receive, register, record, forward or purport or pretend to forward to or for any racetrack within or without this state, any money, thing or consideration of value offered for the purpose of being bet or wagered upon the result of any trial of speed or power of endurance of any animal or beast; or

5.  To occupy any place, or building or part thereof with books, papers, apparatus, or paraphernalia for the purpose of receiving or pretending to receive or for recording or for registering or for forwarding or pretending or attempting to forward in any manner whatever, any money, thing or consideration of value, bet or wagered or to be bet or wagered by any person, or to receive or offer to receive any money, thing, or consideration of value bet or to be bet upon the result of any trial of speed or power of endurance of any animal or beast; or

6.  To aid or assist or abet at any racetrack or other place in any manner in any of the acts forbidden by this section.

B.  Any person, association, or corporation convicted of violating the provisions of paragraph 1 of subsection A of this section shall be fined not less than Two Hundred Dollars ($200.00) nor more than Five Hundred Dollars ($500.00) and be imprisoned not more than ninety (90) days.  Any person, association, or corporation convicted of violating any provision of paragraphs 2, 3, 4, 5 or 6 of subsection A of this section shall be guilty of a felony and shall be fined not more than Ten Thousand Dollars ($10,000.00) or be imprisoned for a period of not more than ten (10) years or both said fine and imprisonment.

C.  Any personal property used for the purpose of violating any of the provisions of this section shall be disposed of as provided for in Section 1261 of Title 22 of the Oklahoma Statutes.

Added by Laws 1913, c. 185, p. 414, § 1.  Amended by Laws 1983, c. 11, § 37, emerg. eff. March 22, 1983; Laws 1997, c. 133, § 275, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 178, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 275 from July 1, 1998, to July 1, 1999.

§21992.  Assisting unlawful business by telegraph.

Any telegraph company, its agent or employee that intentionally transmits or delivers any message to any pool room or person engaged in any manner in receiving, making or placing bets on any horse race, such company shall be fined in any sum not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars (1,000.00) for each offense, and any agent or employee violating any of the provisions of this act shall be fined not less than Two Hundred Dollars ($200.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not less than thirty (30) days nor more than ninety (90) days or by both such fine and imprisonment.

Laws 1913, c. 185, p. 415, § 2.

§21993.  Evidence for prosecution  Accomplices  Immunity for witnesses.

A conviction for the violation of any of the provisions of this act may be had upon the unsupported evidence of an accomplice or participant, and such accomplice or participant shall be exempt from prosecution for any offense in this act about which he may be required to testify.

Laws 1913, c. 185, p. 416, § 3.

§21-995.1.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.1a.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.2.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.3.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.3a.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.4.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.5.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.6.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.7.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.8.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.9.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.10.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.11.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.12.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.13.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.14.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and adopted by State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.15.  Repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992, and State Question No. 650, Legislative Referendum No. 294, at election held Nov. 3, 1992.

§21-995.18.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§21-996.1.  Consumers Disclosure of Prizes and Gifts Act - Short title.

This act shall be known and may be cited as the "Consumers Disclosure of Prizes and Gifts Act".

Added by Laws 1991, c. 242, § 1, eff. Sept. 1, 1991.

§21-996.2.  Definitions.

As used in the Consumers Disclosure of Prizes and Gifts Act:

1.  "Marketing channel" means a method of retail distribution, including but not limited to, catalog sales, mail order, telephone sales, and in-person sales at retail outlets; and

2.  "Retail merchant" means any person or entity regardless of the form of organization that has continuously offered for sale or lease more than one hundred different types of goods or services to the public in the State of Oklahoma throughout a period exceeding three (3) years.

Added by Laws 1991, c. 242, § 2, eff. Sept. 1, 1991.

§21-996.3.  Violations - Unlawful practices.

A.  It is unlawful for any person to use the term "prize" or "gift" or other similar term in any manner that would be untrue or misleading.

B.  It is unlawful to notify any person by any means, as a part of an advertising plan or program, that the person has won a prize and that as a condition of receiving such prize the person must pay any money or rent any goods or services.

C.  It is unlawful to notify any person by any means that the person will receive a gift and that as a condition of receiving the gift the person must pay any money, or purchase, lease or rent any goods or services, if any one or more of the following exists:

1.  The shipping charge, depending on the method of shipping used, exceeds:

a. the average cost of postage or the average charge of a delivery service in the business of delivering goods of like size, weight, and kind for shippers other than the offeror of the gift for the geographic area in which the gift is being distributed, or

b. the exact amount for shipping paid to an independent supplier, who is in the business of shipping goods for shippers other than the offeror of the gift.

2.  The handling charge:

a. is not reasonable, or

b. exceeds the actual cost of handling, or

c. exceeds the greater of Three Dollars ($3.00) in any transaction or eighty percent (80%) of the actual cost of the gift item to the offeror or its agent, or

d. in the case of a merchandise retailer, exceeds the actual amount for handling paid to an independent supplier, who is in the business of handling goods for businesses other than the offeror of the gift.

3.  Any goods or services which must be purchased or leased by the offeree of the gift in order to obtain the gift could have been purchased through the same marketing channel in which the gift was offered for a lower price without the gift items at or proximate to the time the gift was offered.

4.  The majority of the gift offeror's sales or leases within the preceding year, through the marketing channel in which the gift is offered or through in-person sales at retail outlets, of the type of goods or services which must be purchased or leased in order to obtain the gift item was made in conjunction with the offer of a gift.  This paragraph does not apply to a gift offer made by a retail merchant in conjunction with the sale or lease through mail order of goods or services if:

a. the goods or services are of a type unlike any other type of goods or services sold or leased by the retail merchant at any time during the period beginning six (6) months before and continuing six (6) months after the gift offer,

b. the gift offer does not extend for a period more than two (2) months, and

c. the gift offer is not untrue or misleading in any manner.

5.  The gift offeror represents that the offeree has been specially selected in any manner unless the representation is true.

D.  The provisions of subsection C of this section shall not apply to the sale or purchase, or solicitation or representation in connection therewith, of goods from a catalog or of books, recordings, videocassettes, periodicals and similar goods through a membership group or club which is regulated by the Federal Trade Commission trade regulation rule concerning use of negative option plans by sellers in commerce or through a contractual plan or arrangement such as a continuity plan, subscription arrangement, or a single sale or purchase series arrangement under which the seller ships goods to a consumer who has consented in advance to receive such goods and the recipient of such goods is given the opportunity, after examination of the goods, to receive a full refund of charges for the goods, or unused portion thereof, upon return of the goods, or unused portion thereof, undamaged.

E.  Each violation of the provisions of this section shall be an unlawful practice pursuant to the provisions of the Oklahoma Consumer Protection Act, Section 751 et seq. of Title 15 of the Oklahoma Statutes.

Added by Laws 1991, c. 242, § 3, eff. Sept. 1, 1991.

§21-1021.  Indecent exposure - Indecent exhibitions - Obscene material or child pornography - Solicitation of minors.

A.  Every person who willfully and knowingly either:

1.  Lewdly exposes his person or genitals in any public place, or in any place where there are present other persons to be offended or annoyed thereby;

2.  Procures, counsels, or assists any person to expose such person, or to make any other exhibition of such person to public view or to the view of any number of persons, for the purpose of sexual stimulation of the viewer;

3.  Writes, composes, stereotypes, prints, photographs, designs, copies, draws, engraves, paints, molds, cuts, or otherwise prepares, publishes, sells, distributes, keeps for sale, knowingly downloads on a computer, or exhibits any obscene material or child pornography; or

4.  Makes, prepares, cuts, sells, gives, loans, distributes, keeps for sale, or exhibits any disc record, metal, plastic, or wax, wire or tape recording, or any type of obscene material or child pornography,

shall be guilty, upon conviction, of a felony and shall be punished by the imposition of a fine of not less than Five Hundred Dollars ($500.00) nor more than Twenty Thousand Dollars ($20,000.00) or by imprisonment for not less than thirty (30) days nor more than ten (10) years, or by both such fine and imprisonment.

B.  Every person who:

1.  Willfully solicits or aids a minor child to perform; or

2.  Shows, exhibits, loans, or distributes to a minor child any obscene material or child pornography for the purpose of inducing said minor to participate in, any act specified in paragraphs 1, 2, 3 or 4 of subsection A of this section shall be guilty, upon conviction, of a felony and shall be punished by imprisonment in a state correctional institution for not less than ten (10) years nor more than thirty (30) years.

C.  Persons convicted under this section shall not be eligible for a deferred sentence.

D.  For purposes of this section, "downloading on a computer" means electronically transferring an electronic file from one computer or electronic media to another computer or electronic media.

R.L. 1910, § 2463.  Amended by Laws 1935, p. 18, § 1; Laws 1951, p. 60, § 1; Laws 1961, p. 230, § 1, emerg. eff. July 26, 1961; Laws 1967, c. 111, § 1, emerg. eff. April 25, 1967; Laws 1978, c. 121, § 1; Laws 1984, c. 91, § 1, eff. Nov. 1, 1984; Laws 1996, c. 37, § 1, eff. Nov. 1, 1996; Laws 1997, c. 133, § 276, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 179, eff. July 1, 1999; Laws 2000, c. 208, § 1, eff. Nov. 1, 2000; Laws 2002, c. 20, § 1, emerg. eff. Feb. 28, 2002; Laws 2003, c. 308, § 1, emerg. eff. May 27, 2003.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 276 from July 1, 1998, to July 1, 1999.

§211021.1.  Persons to whom act does not apply - Civil or injunctive relief.

A.  Sections 1021 through 1024.4 of this title shall not apply to persons who may possess or distribute obscene matter or child pornography or participate in conduct otherwise prescribed by this act, when such possession, distribution, or conduct occurs in the course of law enforcement activities.

B.  The criminal provisions of this title shall not prohibit the district attorney from seeking civil or injunctive relief to enjoin the production, publication, dissemination, distribution, sale of or participation in any obscene material or child pornography, or the dissemination to minors of material harmful to minors, or the possession of child pornography.

Added by Laws 1967, c. 111, § 2, emerg. eff. April 25, 1967.  Amended by Laws 2000, c. 208, § 2, eff. Nov. 1, 2000.

§21-1021.2.  Minors - Procuring for participation in pornography.

Any person who shall procure or cause the participation of any minor under the age of eighteen (18) years in any child pornography or who knowingly possesses, procures, or manufactures, or causes to be sold or distributed any child pornography shall be guilty, upon conviction, of a felony and shall be punished by imprisonment for not more than twenty (20) years or by the imposition of a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or by both said fine and imprisonment.  Persons convicted under this section shall not be eligible for a deferred sentence.  The consent of the minor, or of the mother, father, legal guardian, or custodian of the minor to the activity prohibited by this section shall not constitute a defense.

Added by Laws 1978, c. 24, § 1, emerg. eff. March 13, 1978.  Amended by Laws 1984, c. 91, § 2, eff. Nov. 1, 1984; Laws 1986, c. 87, § 2, operative July 1, 1986; Laws 1996, c. 37, § 2, eff. Nov. 1, 1996; Laws 1997, c. 133, § 277, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 180, eff. July 1, 1999; Laws 2000, c. 208, § 3, eff. Nov. 1, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 277 from July 1, 1998, to July 1, 1999.

§21-1021.3.  Guardians - Parents - Custodians - Consent to participation of minors in child pornography.

Any parent, guardian or individual having custody of a minor under the age of eighteen (18) years who knowingly permits or consents to the participation of a minor in any child pornography shall be guilty of a felony and, upon conviction, shall be imprisoned in the State Penitentiary for a period of not more than twenty (20) years or a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or by both such fine and imprisonment.  Persons convicted under this section shall not be eligible for a deferred sentence.  The consent of the minor to the activity prohibited by this section shall not constitute a defense.

Added by Laws 1978, c. 24, § 2, emerg. eff. March 13, 1978.  Amended by Laws 1986, c. 87, § 3, operative July 1, 1986; Laws 1996, c. 37, § 3, eff. Nov. 1, 1996; Laws 1997, c. 133, § 278, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 181, eff. July 1, 1999; Laws 2000, c. 208, § 4, eff. Nov. 1, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 278 from July 1, 1998, to July 1, 1999.

§21-1021.4.  Disclosure of obscene materials containing minors.

A.  Any commercial film and photographic print processor or commercial computer technician who has knowledge of or observes, within the scope of such person's professional capacity or employment, any film, photograph, video tape, negative, or slide, or any computer file, recording, CD-Rom, magnetic disk memory, magnetic tape memory, picture, graphic or image that is intentionally saved, transmitted or organized on hardware or any other media including, but not limited to, CDs, DVDs and thumbdrives, whether digital, analog or other means and whether directly viewable, compressed or encoded depicting a child under the age of eighteen (18) years engaged in an act of sexual conduct as defined in Section 1024.1 of this title shall immediately or as soon as possible report by telephone such instance of suspected child abuse or child pornography to the law enforcement agency having jurisdiction over the case and shall prepare and send a written report of the incident with an attached copy of such material, within thirty-six (36) hours after receiving the information concerning the incident.

For the purposes of this section:

1.  "Commercial film and photographic print processor" means any person who develops exposed photographic film into negatives, slides, or prints, or who makes prints from negatives or slides, for compensation.  The term shall also include any employee of such a person but shall not include a person who develops film or makes prints for a public agency; and

2.  "Commercial computer technician" means any person who repairs, installs, or otherwise services any computer including, but not limited to, any component part, device, memory storage or recording mechanism, auxiliary storage, recording or memory capacity, or any other materials relating to operation and maintenance of a computer or computer network or system, for compensation.  The term shall also include any employee of such person.

B.  Any person who violates the provisions of this section, upon conviction, shall be guilty of a misdemeanor and shall be punished by the imposition of a fine not to exceed Five Hundred Dollars ($500.00) or by imprisonment in the county jail not to exceed one (1) year, or both such fine and imprisonment.

C.  Nothing in this section shall be construed to require or authorize any person to act outside the scope of such person's professional capacity or employment by searching for prohibited materials or media.

Added by Laws 1984, c. 91, § 3, eff. Nov. 1, 1984.  Amended by Laws 2005, c. 19, § 1, emerg. eff. April 5, 2005.

§21-1022.  Seizure of obscene material or child pornography - Delivery to magistrate.

Every person who is authorized or enjoined to arrest any person for a violation of paragraph 3 of subsection A of Section 1021 of this title is equally authorized and enjoined to seize one copy of the obscene material, or all copies of explicit child pornography, found in possession of or under the control of the person so arrested, and to deliver the same to the magistrate before whom the person so arrested is required to be taken.

R.L. 1910, § 2464.  Amended by Laws 1996, c. 37, § 4, eff. Nov. 1, 1996; Laws 2000, c. 208, § 5, eff. Nov. 1, 2000.

§21-1023.  Finding by magistrate that material is obscene or child pornography - Issuance of factual and legal basis - Delivery to district attorney.

The magistrate to whom any child pornography, or any obscene material, is delivered pursuant to Section 1022 of this title, shall, upon the examination of the accused, or if the examination is delayed or prevented, without awaiting such examination, determine the character of such child pornography or obscene material, and if the magistrate finds it to be obscene material or child pornography, the magistrate shall cause the same to be delivered to the district attorney of the county in which the accused is liable to indictment or trial.  The magistrate shall issue in writing the factual and legal basis for the determination by the magistrate of the character of the child pornography or obscene material.

R.L. 1910, § 2465.  Amended by Laws 1996, c. 37, § 5, eff. Nov. 1, 1996; Laws 2000, c. 208, § 6, eff. Nov. 1, 2000.

§21-1024.  Destruction of child pornography or obscene material.

Upon the final conviction of the accused, such district attorney shall cause any child pornography, or obscene material, in respect whereof the accused stands convicted and which remains in the possession or under the control of such district attorney to be destroyed.

R.L. 1910, § 2466.  Amended by Laws 1996, c. 37, § 6, eff. Nov. 1, 1996; Laws 2000, c. 208, § 7, eff. Nov. 1, 2000.

§21-1024.1.  Definitions.

A.  As used in Sections 1021, 1021.1 through 1021.3, Sections 1022 through 1024, and Sections 1040.8 through 1040.24 of this title, "child pornography" means and includes any film, motion picture, videotape, photograph, negative, undeveloped film, slide, photographic product, reproduction of a photographic product, CD-ROM, magnetic disk memory, magnetic tape memory, play or performance wherein a minor under the age of eighteen (18) years is engaged in any act with a person, other than his or her spouse, of sexual intercourse which is normal or perverted, in any act of anal sodomy, in any act of sexual activity with an animal, in any act of sadomasochistic abuse including, but not limited to, flagellation or torture, or the condition of being fettered, bound or otherwise physically restrained in the context of sexual conduct, in any act of fellatio or cunnilingus, in any act of excretion in the context of sexual conduct, in any lewd exhibition of the uncovered genitals in the context of masturbation or other sexual conduct, or where the lewd exhibition of the uncovered genitals has the purpose of sexual stimulation of the viewer, or wherein a person under the age of eighteen (18) years observes such acts or exhibitions.

B.  As used in Sections 1021 through 1024.4 and Sections 1040.8 through 1040.24 of this title:

1.  "Obscene material" means and includes any representation, performance, depiction or description of sexual conduct, whether in any form or medium including still photographs, undeveloped photographs, motion pictures, undeveloped film, videotape, CD-ROM, magnetic disk memory, magnetic tape memory or a purely photographic product or a reproduction of such product in any book, pamphlet, magazine, or other publication, if said items contain the following elements:

a. depictions or descriptions of sexual conduct which are patently offensive as found by the average person applying contemporary community standards,

b. taken as a whole, have as the dominant theme an appeal to prurient interest in sex as found by the average person applying contemporary community standards, and

c. a reasonable person would find the material or performance taken as a whole lacks serious literary, artistic, educational, political, or scientific purposes or value.

The standard for obscenity applied in this section shall not apply to child pornography;

2.  "Performance" means and includes any display, live or recorded, in any form or medium;

3.  "Sexual conduct" means and includes any of the following:

a. acts of sexual intercourse including any intercourse which is normal or perverted, actual or simulated,

b. acts of deviate sexual conduct, including oral and anal sodomy,

c. acts of masturbation,

d. acts of sadomasochistic abuse including but not limited to:

(1) flagellation or torture by or upon any person who is nude or clad in undergarments or in a costume which is of a revealing nature, or

(2) the condition of being fettered, bound, or otherwise physically restrained on the part of one who is nude or so clothed,

e. acts of excretion in a sexual context, or

f. acts of exhibiting human genitals or pubic areas; and

4.  "Explicit child pornography" means material which a law enforcement officer can immediately identify upon first viewing without hesitation as child pornography.

The types of sexual conduct described in paragraph 3 of this subsection are intended to include situations when, if appropriate to the type of conduct, the conduct is performed alone or between members of the same or opposite sex or between humans and animals in an act of apparent sexual stimulation or gratification.

Added by Laws 1981, c. 146, § 1, eff. Oct. 1, 1981.  Amended by Laws 1984, c. 91, § 4, eff. Nov. 1, 1984; Laws 1996, c. 37, § 7, eff. Nov. 1, 1996; Laws 2000, c. 208, § 8, eff. Nov. 1, 2000.

§211024.2.  Purchase, procurement or possession of child pornography.

It shall be unlawful for any person to buy, procure or possess child pornography in violation of Sections 1024.1 through 1024.4 of this title.  Such person shall, upon conviction, be guilty of a felony and shall be imprisoned for a period of not more than five (5) years or a fine up to, but not exceeding, Five Thousand Dollars ($5,000.00) or by both such fine and imprisonment.

Added by Laws 1981, c. 146, § 2.  Amended by Laws 1997, c. 133, § 279, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 182, eff. July 1, 1999; Laws 2000, c. 208, § 9, eff. Nov. 1, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 279 from July 1, 1998, to July 1, 1999.

§211024.3.  Seizure of evidentiary copy of obscene material or all copies of explicit child pornography.

Every person who is authorized or enjoined to arrest any person for a violation of this act is equally authorized or enjoined to seize an evidentiary copy of any obscene material or child pornography or all copies of explicit child pornography found in the possession of or under the control of the person so arrested and to deliver the obscene material or child pornography to the magistrate before whom the person so arrested is required to be taken.

Added by Laws 1981, c. 146, § 3, eff. Oct. 1, 1981.  Amended by Laws 2000, c. 208, § 10, eff. Nov. 1, 2000.

§211024.4.  Destruction of obscene material or child pornography upon conviction.

Upon conviction of the accused, any magistrate or district attorney shall cause any obscene material or child pornography, in respect whereof the accused stands convicted and which remains in the possession or control of such magistrate or district attorney, to be destroyed.

Added by Laws 1981, c. 146, § 4, eff. Oct. 1, 1981.  Amended by Laws 2000, c. 208, § 11, eff. Nov. 1, 2000.

§211025.  Bawdyhouse, etc.  Penalty.

Every person who keeps any bawdy house, house of ill fame, of assignation, or of prostitution, or any other house or place for persons to visit for unlawful sexual intercourse, or for any other lewd, obscene or indecent purpose, is guilty of a misdemeanor and upon conviction shall be fined in any sum not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense.

R.L.1910, § 2467.

§211026.  Disorderly house.

Every person who keeps any disorderly house, or any house of public resort by which the peace, comfort or decency of the immediate neighborhood is habitually disturbed, is guilty of a misdemeanor.

§211027.  Letting building for unlawful purposes.

Every person who lets any building or portion of any building knowing that it is intended to be used for any purpose declared punishable by this article, or who otherwise permits any building or portion of a building to be so used, is guilty of a misdemeanor.

R.L.1910, § 2469.

§21-1028.  Setting up or operating place of prostitution - Ownership - Renting - Procuring - Receiving person for forbidden purpose - Transportation - Receiving proceeds.

It shall be unlawful in the State of Oklahoma:

(a)  To keep, set up, maintain, or operate any house, place, building, other structure, or part thereof, or vehicle, trailer, or other conveyance with the intent of committing an act of prostitution, lewdness, or assignation;

(b)  To knowingly own any house, place, building, other structure, or part thereof, or vehicle, trailer, or other conveyance used with the intent of committing an act of lewdness, assignation, or prostitution, or to let, lease, or rent, or contract to let, lease, or rent any such place, premises, or conveyance, or part thereof, to another with knowledge or reasonable cause to believe that the intention of the lessee or rentee is to use such place, premises, or conveyance for prostitution, lewdness, or assignation;

(c)  To offer, or to offer to secure, another with the intent of having such person commit an act of prostitution, or with the intent of having such person commit any other lewd or indecent act;

(d)  To receive or to offer or agree to receive any person into any house, place, building, other structure, vehicle, trailer, or other conveyance with the intent of committing an act of prostitution, lewdness, or assignation, or to permit any person to remain there with such intent;

(e)  To direct, take, or transport, or to offer or agree to take or transport, or aid or assist in transporting, any person to any house, place, building, other structure, vehicle, trailer, or other conveyance, or to any other person with knowledge or having reasonable cause to believe that the intent of such directing, taking or transporting is prostitution, lewdness or assignation;

(f)  To knowingly accept, receive, levy, or appropriate any money or other thing of value without consideration from a prostitute or from the proceeds of any woman engaged in prostitution;

(g)  To knowingly abet the crime of prostitution by allowing a house, place, building, or parking lot to be used or occupied by a person who is soliciting, inducing, enticing, or procuring another to commit an act of lewdness, assignation, or prostitution or who is engaging in prostitution, lewdness, or assignation on the premises of the house, place, building, or parking lot.

Added by Laws 1943, p. 83, § 1, emerg. eff. Feb. 26, 1943.  Amended by Laws 1992, c. 143, § 1, eff. Sept. 1, 1992; Laws 2002, c. 120, § 1, emerg. eff. April 19, 2002.

§211029.  Engaging in prostitution, etc.  Soliciting or procuring  Residing or being in place for prohibited purpose  Aiding, abetting or participating - Child prostitution.

A.  It shall further be unlawful:

1.  To engage in prostitution, lewdness, or assignation;

2.  To solicit, induce, entice, or procure another to commit an act of lewdness, assignation, or prostitution, with himself or herself;

3.  To reside in, enter, or remain in any house, place, building, or other structure, or to enter or remain in any vehicle, trailer, or other conveyance with the intent of committing an act of prostitution, lewdness, or assignation; or

4.  To aid, abet, or participate in the doing of any of the acts  prohibited in paragraph 1, 2 or 3 of this subsection.

B.  Any prohibited act described in paragraph 1, 2, 3 or 4 of subsection A of this section committed with a person under sixteen (16) years of age shall be deemed child prostitution, as defined in Section 1030 of this title, and shall be punishable as provided in Section 1031 of this title.

Laws 1943, p. 83, § 2, emerg. eff. Feb. 26, 1943; Laws 1992, c. 143, § 2, eff. Sept. 1, 1992; Laws 1993, c. 296, § 1, eff. Sept. 1, 1993.

§211030.  Definitions.

As used in the Oklahoma Statutes, unless otherwise provided for by law:

1.  "Prostitution" means:

a. the giving or receiving of the body for sexual intercourse, fellatio, cunnilingus, masturbation, anal intercourse or lewdness with any person not his or her spouse, in exchange for money or any other thing of value, or

b. the making of any appointment or engagement for sexual intercourse, fellatio, cunnilingus, masturbation, anal intercourse or lewdness with any person not his or her spouse, in exchange for money or any other thing of value;

2.  "Child prostitution" means prostitution or lewdness as defined in this section with a person under sixteen (16) years of age, in exchange for money or any other thing of value;

3.  "Anal intercourse" means contact between human beings of the genital organs of one and the anus of another;

4.  "Cunnilingus" means any act of oral stimulation of the vulva or clitoris;

5.  "Fellatio" means any act of oral stimulation of the penis;

6.  "Lewdness" means:

a. any lascivious, lustful or licentious conduct,

b. the giving or receiving of the body for indiscriminate sexual intercourse, fellatio, cunnilingus, masturbation, anal intercourse, or lascivious, lustful or licentious conduct with any person not his or her spouse, or

c. any act in furtherance of such conduct or any appointment or engagement for prostitution; and

7.  "Masturbation" means stimulation of the genital organs by manual or other bodily contact exclusive of sexual intercourse.

Laws 1943, p. 84, § 3, emerg. eff. Feb. 26, 1943; Laws 1992, c. 143, § 3, eff. Sept. 1, 1992; Laws 1993, c. 296, § 2, eff. Sept. 1, 1993.

§21-1031.  Punishment for violations - Fines - Knowingly engaging in prostitution while infected with HIV - Violations within certain distance from school or church.

A.  Except as provided in subsection B or C of this section, any person violating any of the provisions of Section 1028, 1029 or 1030 of this title shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the county jail for not less than thirty (30) days nor more than one (1) year or by fines as follows:  a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00) upon the first conviction for violation of any of such provisions, a fine of not more than Five Thousand Dollars ($5,000.00) upon the second conviction for violation of any of such provisions, and a fine of not more than Seven Thousand Five Hundred Dollars ($7,500.00) upon the third or subsequent convictions for violation of any of such provisions, or by both such imprisonment and fine.  In addition, the court may require a term of community service of not less than forty (40) nor more than eighty (80) hours.  The court in which any such conviction is had shall notify the county superintendent of public health of such conviction.

B.  Any person who engages in an act of prostitution with knowledge that they are infected with the human immunodeficiency virus shall be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for not more than five (5) years.

C.  Any person who engages in an act of child prostitution, as defined in Section 1030 of this title, shall, upon conviction, be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for not more than ten (10) years and by fines as follows:  a fine of not more than Five Thousand Dollars ($5,000.00) upon the first conviction, a fine of not more than Ten Thousand Dollars ($10,000.00) upon the second conviction, and a fine of not more than Fifteen Thousand Dollars ($15,000.00) upon the third or subsequent convictions.

D.  Any person violating any of the provisions of Section 1028, 1029 or 1030 of this title within one thousand (1,000) feet of a school or church shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the custody of the Department of Corrections for not more than five (5) years or by fines as follows:  a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00) upon the first conviction for violation of any of such provisions, a fine of not more than Five Thousand Dollars ($5,000.00) upon the second conviction for violation of any of such provisions, and a fine of not more than Seven Thousand Five Hundred Dollars ($7,500.00) upon the third or subsequent convictions for violation of any of such provisions, or by both such imprisonment and fine.  In addition, the court may require a term of community service of not less than forty (40) nor more than eighty (80) hours.  The court in which any such conviction is had shall notify the county superintendent of public health of such conviction.

Added by Laws 1943, p. 84, § 4, emerg. eff. Feb. 26, 1943.  Amended by Laws 1991, c. 200, § 1, eff. Sept. 1, 1991; Laws 1993, c. 296, § 3, eff. Sept. 1, 1993; Laws 1997, c. 133, § 280, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 183, eff. July 1, 1999; Laws 2002, c. 120, § 2, emerg. eff. April 19, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 280 from July 1, 1998, to July 1, 1999.

§211040.8.  Publication, distribution or participation in preparation of obscene material or child pornography  Unsolicited mailings.

No person shall knowingly photograph, act in, pose for, model for, print, sell, offer for sale, give away, exhibit, publish, offer to publish, or otherwise distribute, display, or exhibit any book, magazine, story, pamphlet, paper, writing, card, advertisement, circular, print, picture, photograph, motion picture film, electronic video game or recording, image, cast, slide, figure, instrument, statue, drawing, presentation, or other article which is obscene material or child pornography, as defined in Section 1024.1 of this title.  In the case of any unsolicited mailing of any of the material listed in this section, the offense is deemed complete from the time such material is deposited in any post office or delivered to any person with intent that it shall be forwarded.  Also, unless preempted by federal law, no unsolicited mail which is harmful to minors pursuant to Section 1040.75 of this title shall be mailed to any person.   The party mailing the materials specified in this section may be indicted and tried in any county wherein such material is deposited or delivered, or in which it is received by the person to whom it is addressed.  Any person who violates any provision of this section, upon conviction, shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1961, p. 230, § 1, emerg. eff. July 26, 1961.  Amended by Laws 1970, c. 91, § 1, emerg. eff. March 27, 1970; Laws 1983, c. 5, § 1, emerg. eff. Feb. 23, 1983; Laws 2000, c. 208, § 12, eff. Nov. 1, 2000; Laws 2002, c. 107, § 1, eff. Nov. 1, 2002.

§21-1040.9.  Repealed by Laws 2000, c. 208, § 24, eff. Nov. 1, 2000.

§21-1040.10.  Repealed by Laws 2000, c. 208, § 24, eff. Nov. 1, 2000.

§21-1040.11.  Oklahoma Law on Obscenity and Child Pornography.

Sections 1021 through 1040.77 of this title shall be known as the "Oklahoma Law on Obscenity and Child Pornography" and may be referred to by that designation.

Added by Laws 1968, c. 121, § 1, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 13, eff. Nov. 1, 2000.

§21-1040.12.  Repealed by Laws 2000, c. 208, § 24, eff. Nov. 1, 2000.

§211040.13.  Acts prohibited  Felony.

Every person who, with knowledge of its contents, sends, brings, or causes to be sent or brought into this state for sale or commercial distribution, or in this state prepares, sells, exhibits, commercially distributes, gives away, offers to give away, or has in his possession with intent to sell, to commercially distribute, to exhibit, to give away, or to offer to give away any obscene material or child pornography or gives information stating when, where, how, or from whom, or by what means obscene material or child pornography can be purchased or obtained, upon conviction, is guilty of a felony and shall be punished by imprisonment for not more than ten (10) years in prison or by a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

Added by Laws 1968, c. 121, § 3, emerg. eff. April 4, 1968.  Amended by Laws 1983, c. 5, § 2, emerg. eff. Feb. 23, 1983; Laws 2000, c. 208, § 14, eff. Nov. 1, 2000.

§21-1040.13a.  Facilitating, encouraging, offering or soliciting sexual conduct with a minor.

A.  A person is guilty of violating the provisions of this section if, for the purposes of facilitating, encouraging, offering or soliciting sexual conduct with any minor, or other individual the person believes to be a minor, the person knowingly transmits by means of computer, or prints, publishes or reproduces by other computerized means, or buys, sells, receives, exchanges, or disseminates, any notice, statement, or advertisement of any name, telephone number, place of residence, physical characteristics or other descriptive or identifying information of a minor or other individual the person believes to be a minor.  The fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense pursuant to this section shall not constitute a defense to a prosecution under this section.

B.  Any violation of the provisions of this section shall be a misdemeanor, punishable by the imposition of a fine not to exceed Ten Thousand Dollars ($10,000.00), or by imprisonment in the county jail not to exceed one (1) year, or by both such fine and imprisonment.

Added by Laws 1995, c. 66, § 4, eff. July 1, 1995.  Amended by Laws 2001, c. 360, § 1, eff. Nov. 1, 2001; Laws 2002, c. 110, § 1, eff. July 1, 2002.

§211040.14.  Action for adjudication of obscenity or child pornographic content of mailable matter.

(a) Whenever the Attorney General of this state or the district attorney for any district has reasonable cause to believe that any person, with knowledge of its contents, is (1) engaged in sending or causing to be sent, bringing or causing to be brought, into this state for sale or commercial distribution, or is (2) in this state preparing, selling, exhibiting or commercially distributing or giving away, or offering to give away, or has in his possession with intent to sell, or commercially distribute or to exhibit or give away or offer to give away, any obscene material or child pornography, the Attorney General or the district attorney for the county into which such mailable matter is sent or caused to be sent, brought or caused to be brought, or in which it is prepared, sold, exhibited or commercially distributed or given away or offered to be given away, or possessed, may institute an action in the district court for an adjudication of the obscenity or child pornographic content of the mailable matter.

(b) The procedure to be followed shall be that set forth in this act.

Added by Laws 1968, c. 121, § 4, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 15, eff. Nov. 1, 2000.

§211040.15.  Petition.

The action described in Section 1040.14 of this title shall be commenced by filing with the court a petition:

(a) directed against the matter by name or description;

(b) alleging it is obscene material or child pornography;

(c) listing the names and addresses, if known, of its author, publisher and any other person sending or causing it to be sent, bringing or causing it to be brought into this state for sale or commercial distribution and of any person in this state preparing, selling, exhibiting or commercially distributing it, or giving away or offering to give it away, or possessing it with intent to sell or commercially distribute or exhibit or give away or offer to give it away;

(d) seeking an adjudication that it is either obscene material or child pornography, as defined in Section 1024.1 of this title;

(e) seeking a permanent injunction against any person sending or causing it to be sent, bringing or causing it to be brought, into this state for sale or commercial distribution, or in this state preparing, selling, exhibiting or commercially distributing it, giving away or offering to give it away, or possessing it with intent to sell or commercially distribute or exhibit or give away or offer to give it away;

(f) seeking its surrender, seizure and destruction.

Added by Laws 1968, c. 121, § 5, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 16, eff. Nov. 1, 2000.

§211040.16.  Summary examination of material  Dismissal or show cause order.

(a) Upon the filing of the petition described in Section 1040.15 of this title, the court shall summarily examine the obscene material or child pornography.

(b) If the court finds no probable cause to believe it is obscene material or child pornography, the court shall dismiss the petition.

(c) If the court finds probable cause to believe it is obscene material or child pornography, the court shall immediately issue an order or rule to show cause why it should not be adjudicated to be obscene material or child pornography.

(d) The order or rule to show cause shall be:

(1) directed against it by name or description;

(2) if their names and addresses are known, served personally in the manner provided in this act for the service of process or in any manner now or hereafter provided by law, upon its author, publisher, and any other person interested in sending or causing it to be sent, bringing or causing it to be brought, into this state for sale or commercial distribution, and on any person in this state preparing, selling, exhibiting or commercially distributing it or giving away or offering to give it away, or possessing it with intent to sell or commercially distribute or exhibit or give away or offer to give it away;

(3) returnable six (6) days after its service.

Added by Laws 1968, c. 121, § 6, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 17, eff. Nov. 1, 2000.

§211040.17.  Answer.

(a) On or before the return date specified in the order or rule to show cause, the author, publisher, or any person interested in sending or causing to be sent, bringing or causing to be brought, into this state for sale or commercial distribution, or any person in this state preparing, selling, exhibiting or commercially distributing, or giving away or offering to give away, or possessing with intent to sell or commercially distribute or exhibit or give away or offer to give away, the matter may appear and file an answer.

(b) The court may, by order, permit any other person to appear and file an answer as amicus curiae.  A person granted permission and appearing and filing an answer has all the rights of a party to the proceeding.

(c) If no person appears and files an answer on or before the return date specified in the order or rule to show cause, the court shall enter judgment either

(1) adjudicating the matter not to be obscene material or child pornography, if the court so finds; or

(2) adjudicating it to be obscene material or child pornography, if the court so finds.

(d) Every person appearing and answering shall be entitled, upon request, to a trial of the issues before the court not less than three (3) days after a joinder of issue.

Added by Laws 1968, c. 121, § 7, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 18, eff. Nov. 1, 2000.

§211040.18.  Trial  Evidence.

(a) The court shall conduct the trial in accordance with the rules of civil procedure applicable to the trial of cases by the court without a jury.

(b) The court shall receive evidence at the trial, including the testimony of experts, pertaining, but not limited, to:

(1) whether, to the average person, applying contemporary community standards, the dominant theme of the mailable matter taken as a whole is to prurient interest;

(2) the artistic, literary, scientific and educational merits of the mailable matter considered as a whole;

(3) the intent of the author and publisher in preparing, writing and publishing the mailable matter;

(4) the appeal to prurient interest, or absence thereof, in advertising or other promotion of the mailable matter.

Laws 1968, c. 121, § 8, emerg. eff. April 4, 1968.

§21-1040.19.  Repealed by Laws 2000, c. 208, § 24, eff. Nov. 1, 2000.

§211040.20.  Destruction  Injunction.

In the event that a judgment is entered adjudicating the matter to be obscene material or child pornography, the court shall further:

(a) order the person or persons having possession of it to surrender it to the sheriff for destruction and, in the event that person refuses, order the sheriff in the county in which the action was brought to seize and destroy it;

(b) enter a permanent injunction against any person sending or causing it to be sent, bringing or causing it to be brought, into this state for sale or commercial distribution, and against any person in this state preparing, selling, exhibiting or commercially distributing it, giving it away or offering to give it away, or having it in his possession with intent to sell or commercially distribute or exhibit or give it away or offer to give it away.

Added by Laws 1968, c. 121, § 10, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 19, eff. Nov. 1, 2000.

§211040.21.  Sending or selling of materials with knowledge of judgment.

Any matter which, following the entry of a judgment that it is obscene material or child pornography, is sent or caused to be sent, brought or caused to be brought, into this state for sale or commercially distributed, given away or offered to be given away, by any person with knowledge of the judgment, or is in the possession of any such person with intent to sell or commercially distribute or exhibit or give away or offer to give away, is subject to the provisions of Section 1040.13 of this title.

Added by Laws 1968, c. 121, § 11, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 20, eff. Nov. 1, 2000.

§211040.22.  Contempt.

After the entry of a judgment that the matter is obscene material or child pornography, any person who, with knowledge of the judgment or of the order or rule to show cause, sends or causes to be sent, brings or causes to be brought, into this state for sale or commercial distribution, the matter, or who in this state sells, exhibits or commercially distributes it, gives away or offers to give it away, or has it in his possession with intent to sell or commercially distribute or exhibit or give away or offer to give it away, shall be guilty of contempt of court and upon conviction after notice and hearing shall be imprisoned in the county jail for not more than one (1) year or fined not more than One Thousand Dollars ($1,000.00), or be so imprisoned or fined.

Added by Laws 1968, c. 121, § 12, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 21, eff. Nov. 1, 2000.

§211040.23.  Extradition.

In all cases in which a charge or violation of any section or sections of this act is brought against a person who cannot be found in this state, the executive authority of this state, being the Governor or any person performing the functions of Governor by authority of the law of this state, shall demand extradition of such person from the executive authority of the state in which such person may be found, pursuant to the law of this state.

Laws 1968, c. 121, § 13, emerg. eff. April 4, 1968.

§211040.24.  Presumptions.

The possession of two or more of any single article that is obscene material or child pornography, or the possession of a combined total of any five articles that are obscene material or child pornography (except the possession of them for the purpose of return to the person from whom received) shall create a presumption that they are intended for sale or commercial distribution, exhibition or gift, but such presumption shall be rebuttable.  The burden of proof that their possession is for the purpose of return to the person from whom received shall be on the possessor.

Added by Laws 1968, c. 121, § 14, emerg. eff. April 4, 1968.  Amended by Laws 2000, c. 208, § 22, eff. Nov. 1, 2000.

§211040.25.  Jurisdiction  Service of process  Fines  Execution against property.

In order to protect the citizens and residents of this state against unfit articles and printed or written matter or material which originate outside this state, it is the purpose of this section to subject to the jurisdiction of the courts of this state those persons who are responsible for the importation of those things into this state.

To that end and in the exercise of its power and right to protect its citizens and residents, it is hereby provided that any person, whether or not a citizen or resident of this state, who sends or causes to be sent into this state for resale in this state any article or printed matter or material is for the purpose of this act transacting business in this state and by that act:

(a) submits himself to the jurisdiction of the courts of this state in any proceeding commenced under Section 4 of this act;

(b) constitutes the Secretary of State his agent for service of process in any proceeding commenced under Section 4 of this act; and consents that service of process shall be made by serving a copy upon the Secretary of State or by filing a copy in the Secretary of State's office, and that this service shall be sufficient service provided that, within one day after service, notice of the service and a copy of the process are sent by registered mail by the Attorney General or district attorney to him at his lastknown address and proof of such mailing filed with the clerk of the court within one day after mailing;

(c) consents that any fine levied against him under any section of this act may be executed against any of his real property, personal property, tangible or intangible, choses in action or property of any kind or nature, including debts owing to him, which are situated or found in this state.

Service of process upon any person who is subject to the jurisdiction of the courts of this state, as provided in this section, may also be made by personally serving the summons upon him outside this state with the same force and effect as though summons had been personally served within this state.  The service of summons shall be made in like manner as service within this state, by any person over twentyone (21) years of age not a party to the action.  No order of court is required.  An affidavit of the server shall be filed stating the time, manner and place of service.  The court may consider the affidavit, or any other competent proofs, in determining whether service has been properly made.

Laws 1968, c. 121, § 15, emerg. eff. April 4, 1968.

§211040.26.  Repealer.

21 O.S.1961, Sections 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040.1, 1040.2, 1040.3, 1040.4, 1040.5, 1040.6 and 1040.7, are hereby repealed.

Laws 1968, c. 121, § 16, emerg. eff. April 4, 1968.

§21-1040.51.  Repealed by Laws 2000, c. 208, § 24, eff. Nov. 1, 2000.

§211040.52.  Showing of specified actual or simulated sexual activity and nudity at certain outdoor theaters prohibited  Penalty.

A. Every owner or operator of an outdoor theater in this state is guilty of a misdemeanor who shows or causes to be shown a motion picture depicting:

1. Any person, whether nude or clad, in an act or simulation of an act of sexual intercourse, unnatural copulation or other sexual activity including the showing of human genitals in a state of sexual stimulation or arousal, acts of human masturbation, or fondling or other erotic touching of human genitals, pubic region, buttock or female breast; or

2. Nude or partially denuded figures including less than completely and opaquely covered human genitals, pubic regions, buttock and female breast below a point immediately above the top of the areola and including human male genitals in a discernibly turgid state.  even if completely and opaquely covered.

B. This section shall be applicable, however, only where the viewing portion of the screen of such theater is situated within the view of any residence or where children under eighteen (18) years of age have an understanding view of the picture.

C. Any prosecution under this section must be preceded by a written complaint from a resident affected by the terms of this act.  D. Upon conviction of a violation of this section such person shall be imprisoned in the county jail for not more than one (1) year.  or fined not more than One Thousand Dollars ($1,000.00), or be both so imprisoned and fined.

Laws 1970, c. 243, § 1, emerg. eff. April 22, 1970; Laws 1973, c. 63, § 1, emerg. eff. April 27, 1973.

§211040.53.  Projectionists, ushers or cashiers excepted from statutes relating to exhibit of obscene motion pictures.

The provisions of statutes of this state and the provisions of ordinances of any city prescribing a criminal penalty for exhibit of any obscene motion picture shown in a commercial theater open to the general public shall not apply to a projectionist or assistant projectionist, usher or cashier, provided he has no financial interest in the show or in its place of presentation other than regular employment as a projectionist or assistant projectionist, usher or cashier.  Provided further, that such person is not acting as manager or director of such theater.  The provisions of this act shall not exempt any projectionist or assistant projectionist, usher or cashier from criminal liability for any act unrelated to projection of motion pictures in a commercial theater open to the general public.

Laws 1971, c. 20, § 1, emerg. eff. March 22, 1971.

§21-1040.54.  Seizure and forfeiture of equipment used in certain offenses relating to obscene material or child pornography.

A.  Any peace officer of this state is authorized to seize any equipment which is used, or intended for use in the preparing, photographing, printing, selling, exhibiting, publishing, distributing, displaying, advertising, filming, copying, recording, or mailing of obscene material, as defined in paragraph 1 of subsection B of Section 1024.1 of this title or child pornography, as defined in subsection A of Section 1024.1 of this title.  Said equipment may be held as evidence until a forfeiture has been declared or a release ordered.  Forfeiture actions under this section may be brought by the district attorney in the proper county of venue as petitioner; provided, in the event the district attorney elects not to file such an action, or fails to file such action within ninety (90) days of the date of the seizure of such equipment, a forfeiture action may be brought by the entity seizing such equipment as petitioner.

B.  Notice of seizure and intended forfeiture proceeding shall be given all owners and parties in interest by the party seeking forfeiture as follows:

1.  Upon each owner or party in interest whose name and address is known, by mailing a copy of the notice by registered mail to the lastknown address; and

2.  Upon all other owners or parties in interest, whose addresses are unknown, by one publication in a newspaper of general circulation in the county where the seizure was made.

C.  Within sixty (60) days after the mailing or publication of the notice, the owner of the equipment and any other party in interest may file a verified answer and claim to the equipment described in the notice of seizure and of the intended forfeiture proceeding.

D.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use and may order the equipment forfeited to the state, if such fact is proven.

E.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

F.  At the hearing the party seeking the forfeiture shall prove by clear and convincing evidence that the equipment was used in the preparing, photographing, printing, selling, exhibiting, publishing, distributing, displaying, advertising, filming, copying, recording, or mailing of obscene material, as defined in paragraph 1 of subsection B of Section 1024.1 of this title or child pornography, as defined in paragraph 1 of subsection A of Section 1024.1 of this title, with knowledge by the owner of the equipment.

G.  The owner or party in interest may prove that the right or interest in the equipment was created without any knowledge or reason to believe that the equipment was being, or was to be, used for the purpose charged.

H.  In the event of such proof, the court may order the equipment released to the bona fide or innocent owner or party in interest if the amount due the person is equal to, or in excess of, the value of the equipment as of the date of the seizure.

I.  If the amount due to such person is less than the value of the equipment, or if no bona fide claim is established, the equipment shall be forfeited to the state and shall be sold pursuant to the judgment of the court.

J.  Equipment taken or detained pursuant to this section shall not be repleviable, but shall be deemed to be in the custody of the office of the district attorney of the county where the equipment was seized or in the custody of the party seeking the forfeiture.  The district attorney or the party seeking the equipment may release said equipment to the owner of the equipment if it is determined that the owner had no knowledge of the illegal use of the equipment or if there is insufficient evidence to sustain the burden of showing illegal use of the equipment.  Equipment which has not been released by the district attorney or the party seizing the equipment shall be subject to the orders and decrees of the court or the official having jurisdiction thereof.

K.  The district attorney or the party seizing such equipment shall not be held civilly liable for having custody of the seized equipment or proceeding with a forfeiture action as provided for in this section.

L.  The proceeds of the sale of any equipment not taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections or the Office of the Attorney General shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser or conditional sales vendor of the equipment, if any, up to the amount of the person's interest in the equipment, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of preserving the equipment; and

3.  The balance to a revolving fund in the office of the county treasurer of the county where the equipment was seized, said fund to be used and maintained as a revolving fund for any purpose by the department that made the seizure with a yearly accounting to the board of county commissioners in whose county the fund is established.  Monies from said fund may be used to pay costs for the storage of such equipment if such equipment is ordered released to a bona fide or innocent owner, purchaser, or conditional sales vendor and if such monies are available in said fund.

M.  The proceeds of the sale of any equipment seized, taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections or the Office of the Attorney General shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser or conditional sales vendor of the equipment, if any, up to the amount of the person's interest in the equipment, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of preserving the equipment; and

3.  The balance to a revolving fund of the agency seizing said equipment to be used and maintained as a revolving fund for law enforcement purposes by the agency seizing said equipment.  Monies from said fund may be used to pay costs for the storage of such equipment if such equipment is ordered released to a bona fide or innocent owner, purchaser, or conditional sales vendor.

N.  When any equipment is forfeited pursuant to this section, the district court of jurisdiction may order that the equipment seized may be retained by the state, county, or municipal law enforcement agency which seized the equipment for its official use.

O.  If the court finds that the equipment was not used in the preparing, photographing, printing, selling, exhibiting, publishing, distributing, displaying, advertising, filming, copying, recording, or mailing of obscene material, as defined in paragraph 1 of subsection B of Section 1024.1 of this title or child pornography as defined in paragraph 1 of subsection A of Section 1024.1 of this title, the court shall order the equipment released to the owner.

P.  No equipment shall be forfeited pursuant to the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of such owner, or by any person other than such owner while such equipment was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state.

Added by Laws 1986, c. 191, § 1, eff. Nov. 1, 1986.  Amended by Laws 2000, c. 101, § 1, eff. Nov. 1, 2000; Laws 2000, c. 208, § 23, eff. Nov. 1, 2000.

§21-1040.75.  Definitions.

As used in Sections 1040.75 through 1040.77 of this title:

1.  "Minor" means any unmarried person under the age of eighteen (18) years;

2.  "Harmful to minors" means that quality of any description, exhibition, presentation or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse when the material or performance, taken as a whole, has the following characteristics:

a. the average person eighteen (18) years of age or older applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest in sex to minors, and

b. the average person eighteen (18) years of age or older applying contemporary community standards would find that the material or performance depicts or describes nudity, sexual conduct, sexual excitement or sadomasochistic abuse in a manner that is patently offensive to prevailing standards in the adult community with respect to what is suitable for minors, and

c. the material or performance lacks serious literary, scientific, medical, artistic, or political value for minors;

3.  "Nudity" means the:

a. showing of the human male or female genitals, pubic area, or buttocks with less than a full opaque covering,

b. showing of the female breast with less than a full opaque covering of any portion of the female breast below the top of the nipple, or

c. depiction of covered male genitals in a discernibly turgid state;

4.  "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or, if such person be a female, breast;

5.  "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal;

6.  "Sadomasochistic abuse" means flagellation or torture by or upon a person clothed or naked or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed or naked;

7.  "Material" means any book, magazine, newspaper, pamphlet, poster, print, picture, figure, image, description, motion picture film, record, recording tape, CD-ROM disk, Magnetic Disk Memory, Magnetic Tape Memory, video tape, computer software or video game;

8.  "CD-ROM" means a compact disk with read only memory which has the capacity to store audio, video and written materials and may be used by computer to play or display materials harmful to minors;

9.  "Magnetic Disk Memory" means a memory system that stores and retrieves binary data on record-like metal or plastic disks coated with a magnetic material, including but not limited to floppy diskettes;

10.  "Magnetic Tape Memory" means a memory system that stores and retrieves binary data on magnetic recording tape;

11.  "Performance" means any motion picture, film, video tape, played record, phonograph or tape, preview, trailer, play, show, skit, dance, or other exhibition performed or presented to or before an audience of one or more, with or without consideration;

12.  "Knowingly" means having general knowledge of, or reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

a. the character and content of any material or performance which is reasonably susceptible of examination by the defendant, and

b. the age of the minor.  However, an honest mistake, shall constitute an excuse from liability pursuant to this act if the defendant made a reasonable bona fide attempt to ascertain the true age of such minor;

13.  "Person" means any individual, partnership, association, corporation, or other legal entity of any kind; and

14.  "A reasonable bona fide attempt" means an attempt to ascertain the true age of the minor by requiring production of a driver license, marriage license, birth certificate or other governmental or educational identification card or paper and not relying solely on the oral allegations or apparent age of the minor.

Added by Laws 1992, c. 7, § 1, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 66, § 1, eff. July 1, 1995; Laws 2001, c. 387, § 1, eff. July 1, 2001.

§21-1040.76.  Material or performances harmful to minors - Prohibited acts.

No person, including but not limited to any persons having custody, control or supervision of any commercial establishment, shall knowingly:

1.  Display material which is harmful to minors in such a way that minors, as a part of the invited general public, will be exposed to view such material.  Provided, however, a person shall be deemed not to have "displayed" material harmful to minors if the material is kept behind devices commonly known as "blinder racks" so that the lower twothirds (2/3) of the material is not exposed to view;

2.  Sell, furnish, present, distribute, allow to view, or otherwise disseminate to a minor, with or without consideration, any material which is harmful to minors; or

3.  Present to a minor or participate in presenting to a minor, with or without consideration, any performance which is harmful to a minor.

Added by Laws 1992, c. 7, § 2, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 66, § 2, eff. July 1, 1995.

§21-1040.77.  Violations - Penalties.

Any person convicted of violating any provision of Section 1040.76 of this title shall be guilty of a misdemeanor and shall be fined a sum not exceeding Five Hundred Dollars ($500.00) for the first or second offense.  Any person convicted of a third or subsequent violation of any provision of Section 1040.76 of this title shall be guilty of a misdemeanor and shall be fined a sum not exceeding One Thousand Dollars ($1,000.00).  Each day that any violation of Section 1040.76 of this title occurs or continues shall constitute a separate offense and shall be punishable as a separate violation.  Every act or transaction prohibited by Section 1040.76 of this title shall constitute a separate offense as to each item, issue or title involved and shall be punishable as such.  For the purpose of this section, multiple copies of the same identical title, monthly issue, volume and number issue or other such identical material as prohibited by Section 1040.76 of this title shall constitute a single offense.

Added by Laws 1992, c. 7, § 3, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 66, § 3, eff. July 1, 1995; Laws 2001, c. 387, § 2, eff. July 1, 2001.

§21-1040.80.  Interactive computer service providers - Removal of child pornography - Court orders - Notice and hearing - Violations - Penalties - Petition for relief.

A.  As used in this section, the term:

1.  "Interactive computer service provider" means any provider to the public of computer access via the Internet to a computer server or similar device used for the storage of graphic, video or images;

2.  "Internet" means the international computer network of both federal and nonfederal interoperable packet-switched data networks;

3.  "Controlled or owned by" with respect to a server or other storage device means a server or other such device that is entirely owned by the interactive computer service provider or is subject to exclusive management by the interactive computer service provider by agreement or otherwise; and

4.  "Child pornography" means explicit child pornography as defined in Section 1024.1 of Title 21 of the Oklahoma Statutes.

B.  The Attorney General or a law enforcement officer who receives information that an item of alleged child pornography resides on a server or other storage device controlled or owned by an interactive computer service provider shall:

1.  Contact the interactive computer service provider that controls or owns the server or other storage device where the item of alleged child pornography is located;

2.  Inform the interactive computer service provider of the provisions of this section; and

3.  Request that the interactive computer service provider voluntarily comply with this section and remove the item of alleged child pornography from its server or other storage device expeditiously.

C.  1.  If an interactive computer service does not voluntarily remove the item of alleged child pornography in a timely manner, the Attorney General or law enforcement officer shall apply for a court order of authorization to remove the item of alleged child pornography under this section.  The obligation to remove the item of alleged child pornography shall not apply to the transmitting or routing of, or the intermediate, temporary storage or caching of an image, information or data that is otherwise subject to this section.

2.  The application for a court order shall include:

a. the authority of the applicant to make such an application,

b. the identity and qualifications of the investigative or law enforcement officer or agency that, in the official scope of that officer's duties or agency's authority, discovered the images, information, or data,

c. a particular statement of the facts relied upon by the applicant, including:

(1) the identity of the interactive computer service,

(2) identification of the item of alleged child pornography discovered on the server or other storage device controlled or owned by an interactive computer service provider,

(3) the particular images, information, or data to be removed or to which access is to be disabled identified by uniform resource locator (URL) or Internet protocol (IP) address, a statement certifying that such content resides on a server or storage device controlled or owned by such interactive computer service provider, and

(4) the steps taken to obtain voluntary compliance by such interactive computer service provider with the requirements of this act prior to filing the application,

d. such additional testimony and documentary evidence in support of the application as the judge may require, and

e. a showing that there is probable cause to believe that the child pornography items constitutes a violation of this section.

D.  The Attorney General shall notify the interactive computer service provider which is identified in the court's order in accordance with the provisions of this section.  The Attorney General shall notify an interactive computer service provider upon the issuance of an order authorizing the removal of the items of alleged child pornography.

1.  The notice by the Attorney General shall include:

a. a copy of the application made pursuant to subsection C of this section,

b. a copy of the court order issued pursuant to subsection K of this section,

c. notification that the interactive computer service shall remove the item of alleged child pornography contained in the order which resides on a server or other storage device controlled or owned by such interactive service provider and which are accessible to persons located within this state expeditiously after receipt of the notification,

d. notification of the criminal penalties for failure to remove the item of child pornography,

e. notification of the right to appeal the court's order, and

f. contact information for the Attorney General's Office.

2.  An interactive computer service may designate an agent within the state to receive notification pursuant to this section.

E.  The interactive computer service provider has the right to request a hearing before the court imposes any penalty under this section.

F.  Nothing in this section may be construed as imposing a duty on an interactive computer service provider to actively monitor its service or affirmatively seek evidence of illegal activity on its service.

G.  Notwithstanding any other provision of law to the contrary, any interactive computer service provider that intentionally violates subsection L of this section commits:

1.  A misdemeanor for a first offense punishable by a fine of One Thousand Dollars ($1,000.00);

2.  A misdemeanor of a high and aggravated nature for a second offense punishable by a fine of Five Thousand Dollars ($5,000.00); and

3.  A felony for a third or subsequent offense punishable by a fine of Thirty Thousand Dollars ($30,000.00) and imprisonment for a maximum of five (5) years.

H.  The Attorney General shall have concurrent prosecutorial jurisdiction with a district attorney for violation of this section.

I.  The removal of the alleged item of child pornography which resides on a server or other storage device, shall not, to the extent possible, interfere with any request of a law enforcement agency to preserve records or other evidence, which may be kept by the interactive computer service provider in the normal course of business.

J.  Upon consideration of an application for authorization to remove the item of alleged child pornography that resides on a server or other storage device controlled or owned by an interactive computer service provider as set forth in subsection C of this section, the judge may enter an ex parte order, as requested or as modified, authorizing the removal of the item of alleged child pornography, if the court determines on the basis of the facts submitted by the applicant that there is or was probable cause for belief that:

1.  The item of alleged child pornography constitutes evidence of an act in violation of this section;

2.  The investigative or law enforcement officer or agency acted within the official scope of that officer's duties or agency's authority, in discovering the images, information, or data and has complied with the requirements of subsection I and subsection K of this section;

3.  An item of alleged child pornography resides on the server or other storage device controlled or owned by the interactive computer service provider and is accessible to persons located in the state; and

4.  In the case of an application, other than a renewal or extension, for an order removing the item of alleged child pornography which was the subject of a previous order authorizing the removal or disabling of access, the application is based upon new evidence or information different from and in addition to the evidence or information offered to support the prior order.

K.  Each order authorizing the removal or disabling of access to an alleged item of child pornography shall contain:

1.  The name of the judge authorized to issue the order;

2.  A particular description of the images, information, or data to be removed or access to such disabled, identified by a URL or IP address, and a statement of the particular violation of the section to which the images, information, or data relate;

3.  The identity of the investigative or law enforcement officer or agency who discovered the images, information, or data and the identity of whoever authorized the application; and

4.  Such additional information or instruction as the court deems necessary to execute the order.

L.  The court shall review the application and testimony, if offered, and, upon a finding of probable cause, issue an order that:

1.  An item of child pornography resides on a server or other storage device controlled by the interactive computer service provider and is accessible to persons located in the state;

2.  The interactive computer service provider shall remove the item residing on a server or other storage device controlled or owned by the interactive computer service provider expeditiously after receiving the order, if practical;

3.  The order shall specify that removal of any item covered by the order shall be accomplished in a fashion that prevents or minimizes the removal of, or restriction of access to, images, information, or data that are not subject to the order;

4.  Failure of the interactive computer service provider to comply with the court's order is a violation of this section;

5.  The removal of the item on the server or other storage device controlled or owned by the interactive computer service provider may not unreasonably interfere with a request by a law enforcement agency to preserve records for a reasonable period and in accordance with law; and

6.  Provides the interactive computer service provider notice and opportunity for a hearing before the court imposes any penalty under this subsection.

M.  An interactive computer service provider who is served with a court order under subsection L of this section shall remove the item of child pornography that is the subject of the order expeditiously after receiving the court order, if practicable.

N.  1.  An interactive service provider may petition the court for relief for cause from an order issued under subsection L of this section.

2.  The petition may be based on considerations of:

a. the cost or technical feasibility of compliance with the order, or

b. the inability of the interactive computer service provider to comply with the order without also removing data, images or information that are not subject to this section.

Added by Laws 2003, c. 256, § 1, emerg. eff. May 23, 2003.

§211041.  Record to be kept by junk dealers  Persons excepted  Purchases from minors.

All persons, firms or corporations, who carry on the business of buying brass, copper, iron, rubber and leather belting, plumbing or electric fixtures, burlap or  bags of any material, tools, machinery or supplies commonly used in the drilling, completing, operating or repairing of oil or gas wells, commonly known as "junk dealers," shall keep a record in a book for the purpose, to be kept in their places of business and open to the inspection of the public, showing the date of each purchase of such property, the name and address of the seller, the items of property purchased, and the price paid to such seller for each item of property; and all persons, firms and corporations carrying on such business shall keep all such property purchased upon display, and in plain sight, in their places of business, for at least fifteen (15) days after purchasing such property, and keep such property open to inspection of the public during said time, before disposing of same.  Provided, however, this act shall not apply to persons, firms or corporations, carrying on a retail or wholesale business of buying new property of the character aforesaid, or to persons buying new property of the kind mentioned at retail or wholesale;  provided further, that it shall be unlawful for any junk dealer, as defined in this act, to purchase articles mentoned herein from minors without having first obtained the consent, in writing, of the parents or guardian of such minor.

Laws 1917, c. 150, p. 240, § 1.

§211042.  Failure to comply with act a misdemeanor  Punishment.

Any person, firm or corporation failing or refusing to comply with the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction shall be subject to a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment for a period of not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1917, c. 150, p. 240, § 2.

§211043.  Purchases by junk dealers or secondhand dealers from minors  Report to sheriff.

It shall be unlawful for any person, firm or corporation who carries on the business of buying brass, copper, iron, aluminum, or other metal, rubber, leather, belting, furniture, utensils, glassware or crockery, plumbing fixtures, electric fixtures, burlap, bags or any material, tools, guns, knives, watches and clocks, machinery, supplies and equipment used in drilling, completing, operating or repairing oil or gas wells or mines, commonly known as "junk dealers" and "secondhand dealers" to purchase any such articles or any other article whatsoever from any minor without first having obtained in writing the consent of the parents or guardian of such minor to make such purchase.  Such written consent shall be dated the day the purchase is made and shall be itemized so as to show each particular article or thing purchased.  Such "junk dealers" and "secondhand dealers" shall, on Saturday of each week, make a written report of all such purchases to the sheriff of the county where the purchase is made and shall transmit with such report the written consents to make such purchases heretofore referred to.  Such reports and written consents shall be kept as a permanent record in the sheriff's office and shall be open to public inspection.

Laws 1937, p. 11, § 1.

§211044.  Penalty.

Any person, firm or corporation failing or refusing to comply with the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction shall be subject to a fine not less than Fifty ($50.00) Dollars nor more than Two Hundred ($200.00) Dollars, or by imprisonment for a period of not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1937, p. 11, § 2.

§21-1046.  Penalties for violation of copper or aluminum purchases provision.

Failure to maintain the book or register, failing to maintain the copper, copper alloy, aluminum or aluminum alloy separate and in the original form purchased for a period of ten (10) days so that such materials can be readily identifiable, or failure to report to the sheriff in the manner and time required in Section 1045 of this title shall be deemed a violation of the provisions of Section 1045 of this title and shall be punishable, upon conviction, by imprisonment in the county jail for a period of time not exceeding six (6) months, by a fine of not more than Five Hundred Dollars ($500.00), or both such fine and imprisonment.

Added by Laws 1967, c. 102, § 2, emerg. eff. April 24, 1967.  Amended by Laws 1996, c. 89, § 2, eff. Nov. 1, 1996.

§211047.  False information  Penalties.

Any person who shall knowingly give false information with respect to information required to be maintained in the book or register provided for in Section 1 shall be guilty of a misdemeanor and shall be imprisoned for not more than six (6) months or fined not more than Five Hundred Dollars ($500.00), or both such fine and imprisonment.

Laws 1967, c. 102, § 3, emerg. eff. April 24, 1967.

§211048.  Storage or accumulation of wrecked or abandoned motor vehicle or part thereof within view of preexisting residence or adjoining property - Farm-related vehicles excepted.

No person, firm, partnership or corporation shall with malice or without valid business purpose store, accumulate, allow to accumulate, or allow to remain stored or accumulated after receipt of notice as is hereinafter provided, any wrecked or abandoned motor vehicle, or any recyclable or nonrecyclable hulk or part of a motor vehicle within view of any preexisting residence or adjoining property situated outside the territorial limits of any incorporated municipality.  Any homeowner or adjoining property owner aggrieved by any violation of this section may order the removal of any motor vehicle, hulk or part stored in violation hereof upon thirty (30) days' written notice to the owner of the land where such motor vehicle, hulk or part is stored.  Upon the failure of the offending party to comply with said order, the aggrieved party may obtain injunctive and mandamus relief for the removal of matter so stored or accumulated or for screening of the matter so stored or accumulated from view from the adjoining property from the district court of the county where the residence is situated and, further; shall be entitled to recover reasonable attorneys' fees, court costs and other reasonable expenses of bringing suit.

Provided, nothing within this section shall prohibit the accumulation or storage of farm-related vehicles upon any property currently used for agricultural or ranching-related purposes.

Added by Laws 1980, c. 273, § 18, emerg. eff. June 9, 1980.  Amended by Laws 1993, c. 113, § 1, eff. Sept. 1, 1993.

§21-1051.  See OS 21-1051v1 or OS 21-1051v2.

§211051v1.  Lottery defined  Consideration  Issuance of tickets by merchants and military posts.

A lottery is any scheme for the disposal or distribution of property by chance among persons who have paid, or promised, or agreed to pay any valuable consideration for the chance of obtaining such property, or a portion of it, or for any share of or interest in such property, upon any agreement, understanding or expectation that it is to be distributed or disposed of by a lot or chance, whether called a lottery, a raffle, or a gift enterprise, or by whatever name the same may be known.  Valuable consideration shall be construed to mean money or goods of actual pecuniary value. Provided, it shall not be a violation of the lottery or gambling laws of this state for:

1.  The Oklahoma Lottery Commission to conduct a lottery pursuant to the provisions of the Oklahoma Education Lottery Act;

2.  A bona fide resident merchant or merchants of a city or town, acting in conjunction with the Chamber of Commerce or Commercial Club of this state thereof, to issue free of charge numbered tickets on sales of merchandise, the corresponding stub of one or more of which tickets to be drawn or chosen by lot by a representative or representatives of the Chamber of Commerce or of the Commercial Club in the manner set forth on the tickets, the numbered stub or stubs so drawn to entitle the holder of the corresponding numbered issued ticket to a valuable prize donated by the merchant; or

3.  A bona fide community chest welfare fund on a military post or reservation to issue numbered tickets in conjunction with voluntary contributions to the fund, the corresponding stub or stubs of one or more of the tickets to be drawn by lot under the supervision of a military commander, the stub or stubs so drawn entitling the ticket holder to a prize of some value.  Provided, however, that no person shall sell tickets or receive contributions to the fund off the military reservation.

R.L. 1910, § 2470.  Amended by Laws 1929, c. 19, p. 16, § 1; Laws 1957, p. 163, § 1; Laws 2003, c. 58, § 37.

NOTE:  Laws 2003, c. 58, § 37 became effective upon approval by the people of Oklahoma of State Question No. 705, House Bill Number 1278 of the 1st Regular Session of the 49th Oklahoma Legislature (Laws 2003, c. 58, § 37), at election held on Nov. 2, 2004.

§21-1051v2.  Lottery defined - Consideration - Organizations permitted to issue tickets.

A.  A lottery is any scheme for the disposal or distribution of property by chance among persons who have paid, or promised, or agreed to pay any valuable consideration for the chance of obtaining such property, or a portion of it, or for any share of or interest in such property, upon any agreement, understanding or expectation that it is to be distributed or disposed of by a lot or chance, whether called a lottery, a raffle, or a gift enterprise, or by whatever name the same may be known.  "Valuable consideration" shall be construed to mean money or goods of actual pecuniary value. Provided, it shall not be a violation of the lottery or gambling laws of this state for:

1.  A bona fide resident merchant or merchants of a city or town, acting in conjunction with the Chamber of Commerce or Commercial Club of this state thereof, to issue free of charge numbered tickets on sales of merchandise, the corresponding stub of one or more of which tickets to be drawn or chosen by lot by a representative or representatives of said Chamber of Commerce or of said Commercial Club in the manner set forth on said tickets, the numbered stub or stubs so drawn to entitle the holder of the corresponding numbered issued ticket to a valuable prize donated by said merchant;

2.  A bona fide community chest welfare fund on a military post or reservation to issue numbered tickets in conjunction with voluntary contributions to said fund, the corresponding stub or stubs of one or more of said tickets to be drawn by lot under the supervision of a military commander, the stub or stubs so drawn entitling the ticket holder to a prize of some value.  Provided however, that no person shall sell tickets or receive contributions to said fund off the military reservation; or

3. a. A qualified organization to raise funds by issuing numbered tickets in conjunction with voluntary contributions to the qualified organization, the corresponding stub or stubs of one or more of the tickets to be drawn by lot under the supervision of an official of the qualified organization, the stub or stubs so drawn entitling the ticket holder to a prize. As used in this paragraph, "qualified organization" means:

(1) a church,

(2) a public or private school accredited by the State Department of Education or registered by the State Board of Education for purposes of participating in federal programs,

(3) a student group or organization affiliated with a public or private school qualified pursuant to division (2) of this subparagraph,

(4) a parent-teacher association or organization affiliated with a public or private school qualified pursuant to division (2) of this subparagraph,

(5) fire departments,

(6) police departments,

(7) organizations that are exempt from taxation pursuant to the provisions of subsection (c) of Section 501 of the United States Internal Revenue Code, as amended, 26 U.S.C., Section 501(c) et seq., or

(8) an "organization" as such term is defined in paragraph 20 of Section 402 of Title 3A of the Oklahoma Statutes.

b. Any raffle conducted by a qualified organization shall be conducted by members of the qualified organization without compensation to any member.  The organization shall not hire or contract with any person or business association, corporation, partnership, limited partnership or limited liability company to conduct a raffle, to sell raffle tickets or to solicit contributions in connection with a raffle on behalf of the organization.

B.  If the Oklahoma Education Lottery Act ceases to have the force and effect of law pursuant to Section 36 of the Oklahoma Education Lottery Act, the provisions of paragraph 3 of subsection A of this section shall cease to have the force and effect of law.

R.L. 1910, § 2470.  Amended by Laws 1929, c. 19, p. 16, § 1; Laws 1957, p. 163, § 1; Laws 2003, c. 202, § 1; Laws 2004, c. 275, § 4.

NOTE:  Laws 2004, c. 275, § 4 (and Laws 2003, c. 202, § 1, which it amended) became effective upon approval by the people of Oklahoma of State Question No. 705, House Bill Number 1278 of the 1st Regular Session of the 49th Oklahoma Legislature (Laws 2003, c. 58, § 37), at election held on Nov. 2, 2004.

§211053.  Preparing or drawing lottery  Punishment.

Any person who contrives, prepares, sets up, proposes or draws any lottery shall be guilty of a felony punishable by a fine equal to double the amount of the whole sum or value for which such lottery was made, and if such amount cannot be ascertained, then, by imprisonment in the State Penitentiary not exceeding two (2) years or by imprisonment in a county jail not exceeding one (1) year, or by a fine of Two Thousand Five Hundred Dollars ($2,500.00), or by both such fine and imprisonment.

R.L. 1910, § 2472.  Amended by Laws 1997, c. 133, § 282, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 185, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 282 from July 1, 1998, to July 1, 1999.

§211054.  Selling lottery tickets.

Every person who sells, gives or in any manner whatever furnishes or transfers to or for any other person, any ticket, chance, share or interest, or any paper, certificate or instrument, purporting or represented or understood to be or represent any ticket, chance, share or interest in or depending upon the event of any lottery, is guilty of a misdemeanor.

R.L.1910, § 2473.

§21-1055.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§211056.  Advertising lotteries.

Every person who, by writing or printing, by circulars or letters, or in any other way advertises or publishes any account of any lottery stating when or where the same is to be or has been drawn, or what are the prizes or any of them therein, or the price of a ticket or of any share or interest or where it may be obtained, or in any way aiding or assisting the same, or adapted to induce persons to adventure therein, is guilty of a misdemeanor.

R.L.1910, § 2475.

§211057.  Offering property dependent on lottery.

Every person who offers for sale, distribution or disposition in any way, any real or personal property, or things in action, or any interest therein, to be determined by lot or chance, that shall be dependent upon the drawing of any lottery within or out of this state, and every person who sells, furnishes or procures, or causes to be sold, furnished or procured in any manner whatsoever, any chance or share, or any interest whatsoever in any property offered for sale, distribution or disposition in violation of this section, or any ticket or other evidence of any chance, share, or interest in such property, is guilty of a misdemeanor.

R.L.1910, § 2476.

§211058.  Lottery offices  Punishment.

Every person who opens, sets up or keeps, by himself, or by any other person or persons, any office or other place for registering the numbers of any ticket in any lottery or for making, receiving or registering any bets or wagers upon the drawing, determination or result of any lottery, is punishable by imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00).

R.L.1910, § 2477.

§211059.  Advertising lottery offices.

Every person who, by writing or printing by circulars or letters, or in any other way, advertises or publishes any account of the opening, setting up or keeping of any office or other place for either of the purposes prohibited by the last section, is guilty of a misdemeanor.

R.L.1910, § 2478.

§211060.  Insuring lottery tickets.

Every person who insures or receives any consideration for insuring for or against the drawing of any ticket, share, or interest in any lottery, or for or against the drawing of any number, or ticket, or number of any ticket in any lottery; and every person who receives any valuable consideration upon any agreement to pay any sum, or to deliver any property or thing in action in the event that any ticket, share, or interest in any lottery, or any number, or ticket, or number of any ticket in any lottery shall prove fortunate or unfortunate, or shall be drawn or not drawn on any particular day or in any particular order; and every person who promises, agrees, or offers to pay any sum of money or to deliver any property or thing in action, or to do, or forbear to do anything for the benefit of any other person, with or without consideration, upon any event whatever connected with any lottery, is guilty of a misdemeanor.

R.L.1910, § 2479.

§211061.  Advertising insurance of lottery tickets.

Every person who, by writing or printing, by circulars or letters, or in any other way, advertises or publishes any offer, notice or proposal for any violation of the last section, is guilty of a misdemeanor.

R.L.1910, § 2480.

§211062.  Property offered by lottery is forfeited.

All property offered for sale, distribution, or disposition, in violation of the provisions of this article, is forfeited to the people of this state, as well before as after the determination of the chance on which the same was dependent.  And it is the duty of the respective district attorneys, to demand, sue for, and recover, in behalf of this state, all property so forfeited, and to cause the same to be sold when recovered, and to pay the proceeds of the sale of such property, and any monies that may be collected in any such suit, into the county treasury for the benefit of common schools.

R.L.1910, § 2481.

§211063.  Letting building for lottery.

Every person who lets or permits to be used any building or portion of any building, knowing that it is intended to be used for any of the purposes declared punishable by this article, is guilty of a misdemeanor.

R.L.1910, § 2482.

§211064.  Lotteries drawn out of the state.

The provisions of this article apply in respect to lotteries drawn or to be drawn out of this state, whether authorized or not by the laws of the state where they are drawn or to be drawn, in same manner as to lotteries drawn or to be drawn within this state.

R.L.1910, § 2483.

§211065.  Advertisements by person out of state.

The provisions of Sections 2475 and 2478 are applicable wherever the advertisement was published, or the letter or circular sent or delivered through or in this state, notwithstanding the person causing or procuring the same to be published, sent or delivered, was out of this state at the time of so doing.

R.L.1910, § 2484.

§211066.  Selling plan as lottery.

Every person who sets up, promotes or engages in any plan by which goods or anything of value is sold to a person, firm or corporation for a consideration and upon the further consideration that the purchaser agrees to secure one or more persons to participate in the plan by respectively making a similar purchase or purchases and in turn agreeing to secure one or more persons likewise to join in said plan, each purchaser being given the right to secure money, credits, goods or something of value, depending upon the number of persons joining in the plan, shall be held to have set up and promoted a lottery and shall be punished as provided in Section 1068 of this title.

Added by Laws 1957, p. 162, § 1, emerg. eff. June 1, 1957.  Amended by Laws 1997, c. 133, § 283, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 283 from July 1, 1998, to July 1, 1999.

§211067.  Injunction.

The district court of the judicial district in which any such plan is proposed, operated or promoted may issue an injunction without bond, upon petition filed by the Attorney General, the district attorney of the county in which such plan is proposed, operated or promoted, or other interested individual, to enjoin the further operation of any such plan.

Laws 1957, p. 162, § 2.

§211068.  Penalty.

Any person violating the provisions of Section 1066 or 1067 of this title shall, upon conviction thereof, be guilty of a felony and be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00), or by imprisonment for a term not exceeding two (2) years in the State Penitentiary, or by both such fine and imprisonment.

Added by Laws 1957, p. 162, § 3, emerg. eff. June 1, 1957.  Amended by Laws 1997, c. 133, § 284, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 186, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 284 from July 1, 1998, to July 1, 1999.

§21-1071.  Oklahoma Pyramid Promotional Scheme Act - Short title.

This act shall be known and may be cited as the "Oklahoma Pyramid Promotional Scheme Act".

Added by Laws 1995, c. 186, § 1, eff. Nov. 1, 1995.

§21-1072.  Definitions.

As used in the Oklahoma Pyramid Promotional Scheme Act:

1.  "Compensation" means payment of money, thing of value or financial benefit.  Compensation does not include:

a. payment to participants based upon sales of products purchased for actual use and consumption, or

b. payment to participants under reasonable commercial terms;

2.  "Consideration" means the payment of cash or purchase of goods, services or intangible property.  Consideration does not include:

a. purchase of products furnished at cost to be used in making sales and not for resale,

b. purchase of products where the seller offers to repurchase the participant's products under reasonable commercial terms, or

c. participant's time and effort in pursuit of sales or recruiting activities;

3.  "Participant" means a person who contributes money into a pyramid promotional scheme;

4.  "Person" means an individual, a corporation, a partnership or any association or unincorporated organization;

5.  "Promote" means:

a. to contrive, prepare, establish, plan, operate or advertise, or

b. to induce or attempt to induce other persons to be a participant;

6.  "Pyramid promotional scheme" means any plan or operation by which a participant gives consideration for the opportunity to receive compensation which is derived primarily from the person's introduction of other persons into the plan or operation rather than from the sale of goods, services or intangible property by the participant or other persons introduced into the plan or operation; and

7.  "Reasonable commercial terms" includes repurchase by the seller, at the participant's request and upon termination of the business relationship or contract with the seller, of all unencumbered products purchased by the participant from the seller within the previous twelve (12) months which are unused and in commercially resalable condition.  Repurchase by the seller shall be for not less than ninety percent (90%) of the actual amount paid by the participant to the seller of the products, less any consideration received by the participant for purchase of the products being returned.  A product shall not be deemed nonresalable solely because the product is no longer marketed by the seller, unless it is clearly disclosed to the participant at the time of sale that the product is a seasonal, discontinued, or special promotion product, and not subject to the repurchase obligation.

Added by Laws 1995, c. 186, § 2, eff. Nov. 1, 1995.

§21-1073.  Promoting pyramid promotional scheme - Penalty.

Any person who promotes a pyramid promotional scheme shall be guilty of a felony and, upon conviction, shall be punishable by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment in the State Penitentiary for not more than ten (10) years, or by both such fine and imprisonment, for each violation of this act.

Added by Laws 1995, c. 186, § 3, eff. Nov. 1, 1995.  Amended by Laws 1997, c. 133, § 285, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 187, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 285 from July 1, 1998, to July 1, 1999.

§21-1074.  Written assurance of discontinuance of violation - Acceptance by district attorney - Restitution.

A district attorney may accept a written assurance of discontinuance of any practice in violation of this act from the person that has engaged in the unlawful practice.  The district attorney may require in the agreement that by a certain date, restitution will be made to any person that has been a victim of a violation of this act.  A person is not required to accept restitution pursuant to an assurance, however, acceptance of restitution pursuant to the assurance will bar that person from seeking damages from the same defendant for the same violations of this act.

Added by Laws 1995, c. 186, § 4, eff. Nov. 1, 1995.

§21-1075.  Civil action.

Except as provided in Section 4 of this act, any participant in a pyramid promotional scheme may declare their transaction void and bring a civil action in a court of competent jurisdiction to recover the consideration paid.  In such an action, the court, in addition to any judgment awarded, shall require the defendant to pay reasonable attorney fees and the costs of the action, less any money paid to the participant as profit in the pyramid promotional scheme.

Added by Laws 1995, c. 186, § 5, eff. Nov. 1, 1995.

§21-1081.  Offense - Punishment - Fines.

Any person who shall procure any other person for prostitution, or who, by promise, threats, violence or by any device or scheme shall cause, induce, persuade or encourage another person to become a prostitute; or shall procure a place as inmate in a house of prostitution for another person; or who shall, by promise, threats, violence, or by any device or scheme cause, induce, persuade or encourage an inmate of a house of prostitution to remain therein as such inmate; or who shall, by fraud, or artifice, or by duress of person or goods, or by abuse of any position of confidence or authority procure any other person to become a prostitute, or to enter any place in which prostitution is encouraged or allowed within this state, or to come into this state or leave this state for the purpose of prostitution, or who shall procure any other person, who has not previously practiced prostitution to become a prostitute within this state, or to come into this state or leave this state for the purpose of prostitution; or shall receive or give or agree to receive or give any money or thing of value for procuring or attempting to procure any other person to become an inmate of a house of prostitution within this state, or to come into this state or leave this state for the purpose of prostitution, shall be guilty of pandering, and upon conviction for any offense under this article shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a period of not less than two (2) years nor more than twenty (20) years and by fines as follows:  a fine of not less than One Thousand Dollars ($1,000.00) and not more than Three Thousand Dollars ($3,000.00) upon the first conviction for such offense, a fine of not less than Three Thousand Dollars ($3,000.00) and not more than Six Thousand Dollars ($6,000.00) upon the second conviction, and a fine of not less than Six Thousand Dollars ($6,000.00) and not more than Nine Thousand Dollars ($9,000.00) for the third or subsequent convictions for such offense.

R.L. 1910, § 2425.  Amended by Laws 1997, c. 133, § 286, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 188, eff. July 1, 1999; Laws 2000, c. 123, § 1, eff. Nov. 1, 2000; Laws 2002, c. 120, § 3, emerg. eff. April 19, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 286 from July 1, 1998, to July 1, 1999.

§211082.  Part of offense outside of state no defense.

It shall not be a defense to a prosecution for any of the acts prohibited in the foregoing section that any part of such act or acts shall have been committed outside this state.

R.L.1910, § 2426.

§211083.  Injured party as witness.

Any such female person, referred to in the foregoing sections, shall be a competent witness in any prosecution under this article, to testify for or against the accused as to any transaction or as to any conversation with the accused or by him with another person or persons in her presence, notwithstanding the fact of her having married the accused before or after the violation of any of the provisions of this article, whether called as a witness during the existence of the marriage or after its dissolution.

R.L.1910, § 2427.

§211084.  Marriage no defense.

The act or state of marriage shall not be a defense to any violation of this article.

R.L.1910, § 2428.

§211085.  Restraining female in house of prostitution a felony.

Whoever shall by any means keep, hold, detain, or restrain against her will, any female person in a house of prostitution or other place where prostitution is practiced or allowed; or whoever shall, directly or indirectly keep, hold, detain or restrain or attempt to keep, hold, detain or restrain, in any house of prostitution or other place where prostitution is practiced or allowed, any female person by any means for the purpose of compelling such female person, directly or indirectly to pay, liquidate or cancel any debt, dues or obligations incurred or said to have been incurred by such female person, shall upon conviction be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a period of not less than two (2) years nor more than twenty (20) years, and by a fine of not less than Three Hundred Dollars ($300.00) and not more than One Thousand Dollars ($1,000.00).

R.L. 1910, § 2429.  Amended by Laws 1997, c. 133, § 287, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 189, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 287 from July 1, 1998, to July 1, 1999.

§211086.  Allowing offense on premises  Punishment.

Any owner, proprietor, keeper, manager, conductor, or other person, who knowingly permits or suffers the violation of any provision of this article, in any house, building, room, tent, lot or premises under his control or of which he has possession, upon conviction, shall be punished for the first offense by imprisonment within the county jail for a period of not less than six (6) months nor more than one (1) year, and by a fine of not more than Three Hundred Dollars ($300.00), and upon conviction for any subsequent offense under this article shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a period of not less than one (1) year nor more than ten (10) years.

R.L. 1910, § 2430.  Amended by Laws 1997, c. 133, § 288, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 190, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 288 from July 1, 1998, to July 1, 1999.

§211087.  Child under 18 years of age  Procuring for prostitution, lewdness or other indecent act  Punishment.

A.  No person shall:

1.  Offer, or offer to secure, a child under eighteen (18) years of age for the purpose of prostitution, or for any other lewd or indecent act, or procure or offer to procure a child for, or a place for a child as an inmate in, a house of prostitution or other place where prostitution is practiced;

2.  Receive or to offer or agree to receive any child under eighteen (18) years of age into any house, place, building, other structure, vehicle, trailer, or other conveyance for the purpose of prostitution, lewdness, or assignation, or to permit any person to remain there for such purpose; or

3.  Direct, take, or transport, or to offer or agree to take or transport, or aid or assist in transporting, any child under eighteen (18) years of age to any house, place, building, other structure, vehicle, trailer, or other conveyance, or to any other person with knowledge or having reasonable cause to believe that the purpose of such directing, taking, or transporting is prostitution, lewdness, or assignation;

B.  1.  Any person violating the provisions of this section shall, upon conviction, be guilty of a felony punishable by imprisonment of not less than one (1) year nor more than ten (10) years.

2.  Any owner, proprietor, keeper, manager, conductor, or other person who knowingly permits any violation of this section in any house, building, room, or other premises or any conveyances under his control or of which he has possession shall, upon conviction for the first offense, be guilty of a misdemeanor and punishable by imprisonment in the county jail for a period of not less than six (6) months nor more than one (1) year, and by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00).  Upon conviction for a subsequent offense pursuant to this subsection such person shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a period of not less than one (1) year nor more than ten (10) years, or by a fine of not less than Five Thousand Dollars ($5,000.00) nor more than Twentyfive Thousand Dollars ($25,000.00) or by both such fine and imprisonment.

Added by Laws 1985, c. 55, § 1, eff. Nov. 1, 1985.  Amended by Laws 1997, c. 133, § 289, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 191, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 289 from July 1, 1998, to July 1, 1999.

§211088.  Child under 18 years of age  Inducing, keeping, detaining or restraining for prostitution  Punishment.

A.  No person shall:

1.  By promise, threats, violence, or by any device or scheme, including but not limited to the use of any controlled dangerous substance prohibited pursuant to the provisions of the Uniform Controlled Dangerous Substances Act, cause, induce, persuade, or encourage a child under eighteen (18) years of age to engage or continue to engage in prostitution or to become or remain an inmate of a house of prostitution or other place where prostitution is practiced;

2.  Keep, hold, detain, restrain, or compel against his will, any child under eighteen (18) years of age to engage in the practice of prostitution or in a house of prostitution or other place where prostitution is practiced or allowed;

3.  Directly or indirectly keep, hold, detain, restrain, or compel or attempt to keep, hold, detain, restrain, or compel a child under eighteen (18) years of age to engage in the practice of prostitution or in a house of prostitution or any place where prostitution is practiced or allowed for the purpose of compelling such child to directly or indirectly pay, liquidate, or cancel any debt, dues, or obligations incurred, or said to have been incurred by such child.

B.  1.  Any person violating the provisions of this section other than paragraph 2 of this subsection, upon conviction, shall be guilty of a felony punishable by imprisonment for not less than one (1) year nor more than twentyfive (25) years, and by a fine of not less than Five Thousand Dollars ($5,000.00) nor more than Twentyfive Thousand Dollars ($25,000.00).

2.  Any owner, proprietor, keeper, manager, conductor, or other person who knowingly permits a violation of this section in any house, building, room, tent, lot or premises under his control or of which he has possession, upon conviction for the first offense, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for a period of not less than six (6) months nor more than one (1) year, and by a fine of not more than Five Thousand Dollars ($5,000.00).  Upon conviction for a subsequent offense pursuant to the provisions of this subsection such person shall be guilty of a felony punishable by imprisonment for a period of not less than one (1) year nor more than ten (10) years, and by a fine  of not less than Five Thousand Dollars ($5,000.00) nor more than Twentyfive Thousand Dollars ($25,000.00).

Added by Laws 1985, c. 55, § 2, eff. Nov. 1, 1985.  Amended by Laws 1997, c. 133, § 290, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 192, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 290 from July 1, 1998, to July 1, 1999.

§21-1089.  Fines for violations relating to prostitution - Percentage forwarded to city - county health department.

In counties having a population of greater than four hundred thousand (400,000), One Hundred Dollars ($100.00) of each fine collected for violation of Sections 1028, 1029, 1030, and 1081 of Title 21 of the Oklahoma Statutes shall be forwarded by the court clerk to the city-county health department serving the county.

Added by Laws 2002, c. 348, § 5, emerg. eff. May 30, 2002.

§211092.  Refusing to exhibit stolen goods.

Any pawnbroker or person carrying on the business of a pawnbroker, and every junk dealer, who having received any goods which have been embezzled or stolen, refuses or omits to exhibit them, upon demand, during the usual business hours, to the owner of said goods or his agent authorized to demand an inspection thereof, or any peace officer, shall be guilty of a felony.

R.L. 1910, § 2513.  Amended by Laws 1997, c. 133, § 291, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 291 from July 1, 1998, to July 1, 1999.

§211093.  Selling pledge before default.

Every pawnbroker who sells any article received by him in pledge, before the time to redeem the same has expired, and every pawnbroker who willfully refuses to disclose the name of the purchaser and the price received by him for any article received by him in pledge and subsequently sold, is guilty of a misdemeanor.

R.L.1910, § 2514.

§21-1101.  Repealed by Laws 1990, c. 135, § 1, eff. July 1, 1990.

§21-1102.  License - Restrictions - Fee - Notice - Protests.

It shall be unlawful for any person to maintain or operate a public pool or billiard hall, or any public pool or billiard table, in any incorporated city or town, without first securing a license from the district court clerk.  The person applying for the license shall appear once each year and satisfy the district court clerk that he or she is a person of good moral character; that he or she has never been convicted of violating any of the laws regulating the traffic in any spirituous, vinous, fermented, or malt liquors, or any of the intoxicating beverage or low-point beer laws of this state, or convicted of violating any of the gambling laws of this state.  A fee of Twenty-five Dollars ($25.00) every three (3) years shall be charged for the license.  Upon application, the district court clerk shall give five (5) days' notice by posting notices, one notice to be posted at the county courthouse, one notice to be served on the district attorney or the district attorney's assistant, and three (3) notices in the city or town where the pool hall shall be located.  The notice shall contain the name of the applicant and the location of the pool or billiard hall.  Any citizen of the city or town may file a written protest to the issuance of the license with the district court clerk and the court shall set the matter of protest for hearing.  Any person violating any provision of this section shall be punished by fine, not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00), for each offense.

Added by Laws 1915, c. 21, § 2.  Amended by Laws 1968, c. 414, § 2, eff. Jan. 13, 1969; Laws 1978, c. 212, § 7, eff. July 1, 1978; Laws 1991, c. 8, § 1, eff. Sept. 1, 1991; Laws 1995, c. 274, § 4, eff. Nov. 1, 1995; Laws 2000, c. 172, § 2, eff. Nov. 1, 2000; Laws 2001, c. 161, § 1, eff. Nov. 1, 2001.

§21-1103.  Revocation of license.

A judge of the district court, upon five (5) days' notice to the person holding such license, may revoke such license for any one of the following reasons:

1.  Drunkenness of the person holding such license or permitting any intoxicated person to loiter in such place;

2.  Violation of any provision of law relating to persons under twenty-one (21) years of age and alcoholic beverages as defined in Section 506 of Title 37 or low-point beer as defined in Section 163.2 of Title 37; or

3.  Violating any of the intoxicating beverage or low-point beer laws of the state; or permitting anyone to violate any of these laws in such place.

Added by Laws 1915, c. 21, § 3.  Amended by Laws 192324, c. 113, p. 134, § 1; Laws 1968, c. 414, § 3, eff. Jan. 13, 1969; Laws 1991, c. 8, § 2, eff. Sept. 1, 1991; Laws 1995, c. 274, § 5, eff. Nov. 1, 1995; Laws 2001, c. 161, § 1, eff. Nov. 1, 2001.

§211104.  Additional fee by city  Abolishment.

This act shall in no way impair the right of any incorporated city or town to impose an additional license fee for maintaining any such pool or billiard hall, or pool or billiard table; or to prevent any incorporated city or town from abolishing same under existing laws.

Laws 1915, c. 21, § 4.

§211105.  Disposition of fees and fines.

All fees collected and all fines collected for the violation of any provision of this act shall be paid into the county treasury to the credit of the court fund.

Laws 1915, c. 21, § 5; Laws 1968, c. 414, § 4, eff. Jan. 13, 1969.

§21-1111.  Rape defined.

A.  Rape is an act of sexual intercourse involving vaginal or anal penetration accomplished with a male or female who is not the spouse of the perpetrator and who may be of the same or the opposite sex as the perpetrator under any of the following circumstances:

1.  Where the victim is under sixteen (16) years of age;

2.  Where the victim is incapable through mental illness or any other unsoundness of mind, whether temporary or permanent, of giving legal consent;

3.  Where force or violence is used or threatened, accompanied by apparent power of execution to the victim or to another person;

4.  Where the victim is intoxicated by a narcotic or anesthetic agent, administered by or with the privity of the accused as a means of forcing the victim to submit;

5.  Where the victim is at the time unconscious of the nature of the act and this fact is known to the accused;

6.  Where the victim submits to sexual intercourse under the belief that the person committing the act is a spouse, and this belief is induced by artifice, pretense, or concealment practiced by the accused or by the accused in collusion with the spouse with intent to induce that belief.  In all cases of collusion between the accused and the spouse to accomplish such act, both the spouse and the accused, upon conviction, shall be deemed guilty of rape;

7.  Where the victim is under the legal custody or supervision of a state agency, a federal agency, a county, a municipality or a political subdivision and engages in sexual intercourse with a state, federal, county, municipal or political subdivision employee or an employee of a contractor of the state, the federal government, a county, a municipality or a political subdivision that exercises authority over the victim; or

8.  Where the victim is at least sixteen (16) years of age and is less than eighteen (18) years of age and is a student, or under the legal custody or supervision of any public or private elementary or secondary school, junior high or high school, or public vocational school, and engages in sexual intercourse with a person who is eighteen (18) years of age or older and is an employee of the same school system.

B.  Rape is an act of sexual intercourse accomplished with a male or female who is the spouse of the perpetrator if force or violence is used or threatened, accompanied by apparent power of execution to the victim or to another person.

R.L. 1910, § 2414.  Amended by Laws 1981, c. 325, § 1; Laws 1983, c. 41, § 1, eff. Nov. 1, 1983; Laws 1984, c. 134, § 1, eff. Nov. 1, 1984; Laws 1990, c. 224, § 2, eff. Sept. 1, 1990; Laws 1993, c. 62, § 1, eff. Sept. 1, 1993; Laws 1995, c. 22, § 1, eff. Nov. 1, 1995; Laws 1999, c. 309, § 2, eff. Nov. 1, 1999; Laws 2001, c. 184, § 1, eff. Nov. 1, 2001; Laws 2002, c. 22, § 9, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 51, § 4 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§211111.1.  Rape by instrumentation.

Rape by instrumentation is an act within or without the bonds of matrimony in which any inanimate object or any part of the human body, not amounting to sexual intercourse is used in the carnal knowledge of another person without his or her consent and penetration of the anus or vagina occurs to that person.  Provided, further, that at least one of the circumstances specified in Section 1111 of this title has been met.

Amended by Laws 1987, c. 224, § 7, eff. Nov. 1, 1987.

§211112.  Age limitation on conviction for rape.

No person can be convicted of rape or rape by instrumentation on account of an act of sexual intercourse with anyone over the age of fourteen (14) years, with his or her consent, unless such person was over the age of eighteen (18) years at the time of such act.

R.L.1910, § 2415; Laws 1981, c. 325, § 3.

§211113.  Slight penetration is sufficient to complete crime.

The essential guilt of rape or rape by instrumentation, except with the consent of a male or female over fourteen (14) years of age, consists in the outrage to the person and feelings of the victim.  Any sexual penetration, however slight, is sufficient to complete the crime.

R.L.1910, § 2416; Laws 1981, c. 325, § 4.

§211114.  Rape in first degree  Second degree.

A.  Rape in the first degree shall include:

1.  rape committed by a person over eighteen (18) years of age upon a person under fourteen (14) years of age; or

2.  rape committed upon a person incapable through mental illness or any unsoundness of mind of giving legal consent regardless of the age of the person committing the crime; or

3.  rape accomplished with any person by means of force, violence, or threats of force or violence accompanied by apparent power of execution regardless of the age of the person committing the crime; or

4.  rape by instrumentation resulting in bodily harm is rape by instrumentation in the first degree regardless of the age of the person committing the crime; or

5.  rape by instrumentation committed upon a person under fourteen (14) years of age.

B.  In all other cases, rape or rape by instrumentation is rape in the second degree.

Amended by Laws 1983, c. 41, § 2, eff. Nov. 1, 1983; Laws 1986, c. 179, § 3, eff. Nov. 1, 1986; Laws 1990, c. 224, § 3, eff. Sept. 1, 1990.

§21-1115.  See OS 21-1115v1 or OS 21-1115v2.

§21-1115v1.  Rape in first degree a felony.

Rape in the first degree is a felony punishable by death or imprisonment in the State Penitentiary, not less than five (5) years, except as provided in Section 3 of this act, in the discretion of the jury, or in case the jury fails or refuses to fix the punishment then the same shall be pronounced by the court.

R.L.1910, § 2418.  Amended by Laws 1965, c. 149, § 1; Laws 1997, c. 133, § 292, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 193, eff. July 1, 1999; Laws 2002, c. 455, § 5, emerg. eff. June 5, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 292 from July 1, 1998, to July 1, 1999.

§21-1115v2.  Rape in first degree a felony.

Rape in the first degree is a felony punishable by death or imprisonment in the State Penitentiary, for a term of not less than five (5) years, life or life without parole.  Any person convicted of a second or subsequent violation of subsection A of Section 1114 of this title shall not be eligible for any form of probation.  Any person convicted of a third or subsequent violation of subsection A of Section 1114 of this title or of an offense under Section 888 of this title or an offense under Section 1123 of this title or sexual abuse of a child pursuant to Section 7115 of Title 10 of the Oklahoma Statutes, or any attempt to commit any of these offenses or any combination of these offenses shall be punished by imprisonment in the State Penitentiary for life or life without parole.

R.L.1910, § 2418.  Amended by Laws 1965, c. 149, § 1; Laws 1997, c. 133, § 292, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 193, eff. July 1, 1999; Laws 2002, c. 460, § 10, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 292 from July 1, 1998, to July 1, 1999.

§211116.  Rape in second degree a felony.

Rape in the second degree is a felony punishable by imprisonment in the State Penitentiary not less than one (1) year nor more than fifteen (15) years.

R.L. 1910, § 2419.  Amended by Laws 1997, c. 133, § 293, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 194, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 293 from July 1, 1998, to July 1, 1999.

§211117.  Compelling woman to marry.

Any person who takes any woman against her will, and by force, menace or duress, compels her to marry him or to marry any other person, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not less than ten (10) years.

R.L. 1910, § 2420.  Amended by Laws 1997, c. 133, § 294, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 195, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 294 from July 1, 1998, to July 1, 1999.

§211118.  Intent to compel woman to marry.

Any person who takes any woman unlawfully against her will, with the intent to compel her by force, menace or duress to marry him, or to marry any other person, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2421.  Amended by Laws 1997, c. 133, § 295, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 196, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 295 from July 1, 1998, to July 1, 1999.

§211119.  Abduction of person under fifteen.

Every person who takes away or induces to leave any person under the age of fifteen (15) years, from a parent, guardian or other person having the legal charge of the person, without the consent of said parent, guardian, or other person having legal charge, for the purpose of marriage or concubinage, or any crime involving moral turpitude shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by imprisonment in the county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

R.L. 1910, § 2422.  Amended by Laws 1976, c. 155, § 1; Laws 1997, c. 133, § 296, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 197, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 296 from July 1, 1998, to July 1, 1999.

§211120.  Seduction under promise of marriage.

Any person who, under promise of marriage, seduces and has illicit connection with any unmarried female of previous chaste character shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

R.L. 1910, § 2423.  Amended by Laws 1997, c. 133, § 297, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 198, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 297 from July 1, 1998, to July 1, 1999.

§211121.  Subsequent marriage as a defense.

The subsequent marriage of the parties is a defense to a prosecution for a violation of the last section.

R.L.1910, § 2424.

§211122.  Marriage after seduction  Subsequent abandonment a felony.

Any person charged by information or indictment with the offense of seduction who shall, before the trial of such charge, marry the female whom he was accused of seducing, thereby procuring the dismissal of such charge, and who shall within two (2) years after said marriage, without the fault of his said wife, such fault amounting to acts committed by her after said marriage as would entitle him to a divorce under the laws of this state, shall abandon her or refuse to live with her, or shall be so cruel to her as to compel her to leave him, or shall be guilty of such outrages or cruelties towards her as to make their living together impossible, thereby leaving her or forcing her to leave him, and live apart from each other, shall be guilty of the offense of abandonment after seduction and marriage; and any person convicted of said offense shall be guilty of a felony and shall be confined in the State Penitentiary for a term of not less than two (2) years nor more than ten (10) years; and said marriage shall be no bar to the qualifications of said female to testify against the defendant; and the female so seduced and subsequently married and abandoned as herein provided, shall be a competent witness against said defendant.

Added by Laws 1915, c. 108, § 1.  Amended by Laws 1997, c. 133, § 298, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 199, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 298 from July 1, 1998, to July 1, 1999.

§21-1123.  See OS 21-1123v1 or OS 21-1123v2.

§21-1123v1.  Lewd or indecent proposals or acts as to child under 16 - Sexual battery.

A.  Any person who shall knowingly and intentionally:

1.  Make any oral, written or electronically or computer-generated lewd or indecent proposal to any child under sixteen (16) years of age for the child to have unlawful sexual relations or sexual intercourse with any person; or

2.  Look upon, touch, maul, or feel the body or private parts of any child under sixteen (16) years of age in any lewd or lascivious manner by any acts against public decency and morality, as defined by law; or

3.  Ask, invite, entice, or persuade any child under sixteen (16) years of age to go alone with any person to a secluded, remote, or secret place, with the unlawful and willful intent and purpose then and there to commit any crime against public decency and morality, as defined by law, with the child; or

4.  In any manner lewdly or lasciviously look upon, touch, maul, or feel the body or private parts of any child under sixteen (16) years of age in any indecent manner or in any manner relating to sexual matters or sexual interest; or

5.  In a lewd and lascivious manner and for the purpose of sexual gratification, urinate or defecate upon a child under sixteen (16) years of age or ejaculate upon or in the presence of a child, or force or require a child to look upon the body or private parts of another person or upon sexual acts performed in the presence of the child or force or require a child to touch or feel the body or private parts of said child or another person,

upon conviction, shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not less than one (1) year nor more than twenty (20) years, except as provided in Section 3 of this act.  The provisions of this section shall not apply unless the accused is at least three (3) years older than the victim.  Any person convicted of a second or subsequent violation of subsection A of this section shall be guilty of a felony and shall not be eligible for probation, suspended or deferred sentence.  Any person convicted of a third or subsequent violation of subsection A of this section shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term of life or life without parole, in the discretion of the jury, or in case the jury fails or refuses to fix punishment then the same shall be pronounced by the court.

B.  No person shall commit sexual battery on any other person. "Sexual battery" shall mean the intentional touching, mauling or feeling of the body or private parts of any person sixteen (16) years of age or older, in a lewd and lascivious manner and without the consent of that person or when committed by a state, county, municipal or political subdivision employee or a contractor or an employee of a contractor of the state, a county, a municipality or political subdivision of this state upon a person who is under the legal custody, supervision or authority of a state agency, a county, a municipality or a political subdivision of this state.

C.  Any person convicted of any violation of this subsection shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not more than five (5) years.

Added by Laws 1945, p. 95, § 1, emerg. eff. May 5, 1945.  Amended by Laws 1947, p. 232, § 1, emerg. eff. March 6, 1947; Laws 1951, p. 60, § 1, emerg. eff. May 26, 1951; Laws 1955, p. 186, § 1, emerg. eff. May 24, 1955; Laws 1965, c. 97, § 1, emerg. eff. May 12, 1965; Laws 1981, c. 206, § 1, emerg. eff. May 26, 1981; Laws 1983, c. 42, § 1, eff. Nov. 1, 1983; Laws 1985, c. 112, § 4, eff. Nov. 1, 1985; Laws 1989, c. 113, § 1, eff. Nov. 1, 1989; Laws 1990, c. 224, § 4, eff. Sept. 1, 1990; Laws 1992, c. 289, § 3, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 299, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 200, eff. July 1, 1999; Laws 2000, c. 175, § 2, eff. Nov. 1, 2000; Laws 2000, c. 334, § 1, eff. Nov. 1, 2000; Laws 2002, c. 455, § 6, emerg. eff. June 5, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 299 from July 1, 1998, to July 1, 1999.

NOTE:  Laws 2000, c. 56, § 1 repealed by Laws 2000, c. 334, § 9, eff. Nov. 1, 2000.

§21-1123v2.  Lewd or indecent proposals or acts as to child under 16 or person believed to be under 16 - Sexual battery.

A.  It is a felony for any person to knowingly and intentionally:

1.  Make any oral, written or electronically or computer-generated lewd or indecent proposal to any child under sixteen (16) years of age, or other individual the person believes to be a child under sixteen (16) years of age, for the child to have unlawful sexual relations or sexual intercourse with any person; or

2.  Look upon, touch, maul, or feel the body or private parts of any child under sixteen (16) years of age in any lewd or lascivious manner by any acts against public decency and morality, as defined by law; or

3.  Ask, invite, entice, or persuade any child under sixteen (16) years of age, or other individual the person believes to be a child under sixteen (16) years of age, to go alone with any person to a secluded, remote, or secret place, with the unlawful and willful intent and purpose then and there to commit any crime against public decency and morality, as defined by law, with the child; or

4.  In any manner lewdly or lasciviously look upon, touch, maul, or feel the body or private parts of any child under sixteen (16) years of age in any indecent manner or in any manner relating to sexual matters or sexual interest; or

5.  In a lewd and lascivious manner and for the purpose of sexual gratification:

a. urinate or defecate upon a child under sixteen (16) years of age,

b. ejaculate upon or in the presence of a child,

c. cause, expose, force or require a child to look upon the body or private parts of another person,

d. force or require any child under sixteen (16) years of age or other individual the person believes to be a child under sixteen (16) years of age, to view any obscene materials, child pornography or materials deemed harmful to minors as such terms are defined by Sections 1024.1 and 1040.75 of this title,

e. cause, expose, force or require a child to look upon sexual acts performed in the presence of the child, or

f. force or require a child to touch or feel the body or private parts of said child or another person.

Any person convicted of any violation of subsection A of this section shall be punished by imprisonment in the State Penitentiary for not less than one (1) year nor more than twenty (20) years.  The provisions of this section shall not apply unless the accused is at least three (3) years older than the victim.  Any person convicted of a second or subsequent violation of subsection A of this section shall be guilty of a felony punishable as provided in this subsection and shall not be eligible for probation, suspended or deferred sentence.  Any person convicted of a third or subsequent violation of subsection A of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of life or life without parole, in the discretion of the jury, or in case the jury fails or refuses to fix punishment then the same shall be pronounced by the court.  Any person convicted of a violation of this subsection after having been twice convicted of a violation of subsection A of Section 1114 of this title, Section 888 of this title, sexual abuse of a child pursuant to Section 7115 of Title 10 of the Oklahoma Statutes, or of any attempt to commit any of these offenses or any combination of convictions pursuant to these sections shall be punished by imprisonment in the State Penitentiary for a term of life or life without parole.

B.  No person shall commit sexual battery on any other person.  "Sexual battery" shall mean the intentional touching, mauling or feeling of the body or private parts of any person sixteen (16) years of age or older, in a lewd and lascivious manner and without the consent of that person or when committed by a state, county, municipal or political subdivision employee or a contractor or an employee of a contractor of the state, a county, a municipality or political subdivision of this state upon a person who is under the legal custody, supervision or authority of a state agency, a county, a municipality or a political subdivision of this state.

C.  Any person convicted of any violation of this subsection shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not more than five (5) years.

D.  The fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense pursuant to this section shall not constitute a defense to a prosecution under this section.

Added by Laws 1945, p. 95, § 1, emerg. eff. May 5, 1945.  Amended by Laws 1947, p. 232, § 1, emerg. eff. March 6, 1947; Laws 1951, p. 60, § 1, emerg. eff. May 26, 1951; Laws 1955, p. 186, § 1, emerg. eff. May 24, 1955; Laws 1965, c. 97, § 1, emerg. eff. May 12, 1965; Laws 1981, c. 206, § 1, emerg. eff. May 26, 1981; Laws 1983, c. 42, § 1, eff. Nov. 1, 1983; Laws 1985, c. 112, § 4, eff. Nov. 1, 1985; Laws 1989, c. 113, § 1, eff. Nov. 1, 1989; Laws 1990, c. 224, § 4, eff. Sept. 1, 1990; Laws 1992, c. 289, § 3, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 299, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 200, eff. July 1, 1999; Laws 2000, c. 175, § 2, eff. Nov. 1, 2000; Laws 2000, c. 334, § 1, eff. Nov. 1, 2000; Laws 2002, c. 110, § 2, eff. July 1, 2002; Laws 2002, c. 460, § 11, eff. Nov. 1, 2002; Laws 2003, c. 159, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 299 from July 1, 1998, to July 1, 1999.

NOTE:  Laws 2000, c. 56, § 1 repealed by Laws 2000, c. 334, § 9, eff. Nov. 1, 2000.

§211124.  Access to computers, computer systems and computer networks prohibited for certain purposes  Penalty.

No person shall communicate with, store data in, or retrieve data from a computer system or computer network for the purpose of using such access to violate any of the provisions of the Oklahoma Statutes.

Any person convicted of violating the provisions of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not more than five (5) years, or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

§21-1125.  Zone of safety - Schools, child care facilities, and playgrounds - Restriction on convicted sex offenders.

A.  A zone of safety is hereby created around elementary and junior high schools, licensed child care facilities, and playgrounds.  A person is prohibited from being within three hundred (300) feet of any elementary or junior high school, licensed child care facility, or playground if the person has been convicted of lewd molestation, rape or sodomy in this state or any similar offense of another state or the United States and the victim was a child under the age of thirteen (13) years.

B.  A person convicted of a first offense of this section shall be guilty of a misdemeanor punishable by a fine not exceeding Two Thousand Five Hundred Dollars ($2,500.00).  A person convicted of a second or subsequent offense of this section shall be guilty of a felony.  This proscription of conduct shall not modify or remove any restrictions currently applicable to the person by court order, conditions of probation or as provided by other provision of law.

C.  1.  A person shall be exempt from the prohibition of this section regarding a school or a licensed child care facility only under the following circumstances:

a. the person is the custodial parent or legal guardian of a child who is an enrolled student at the school or child care facility, and

b. the person is enrolling, delivering or retrieving such child at the school or child care facility during regular school or facility hours or for school-sanctioned or child care facility-sanctioned extracurricular activities.

2.  This exception shall not be construed to modify or remove any restrictions applicable to the person by court order, conditions of probation, or as provided by other provision of law.

D.  For purpose of prosecution of any violation of this section, the provisions of Section 51.1 of Title 21 of the Oklahoma Statutes shall not apply.

Added by Laws 2003, c. 209, § 1, emerg. eff. May 12, 2003.

§21-1151.  Disposal of one's own body.

A.  Any person has the right to direct the manner in which his or her body shall be disposed of after death, and to direct the manner in which any part of his or her body which becomes separated therefrom during his or her lifetime shall be disposed of.  The provisions of this article do not apply where such person has given directions for the disposal of his or her body or any part thereof inconsistent with these provisions.

B.  A person may assign the right to direct the manner in which his or her body shall be disposed of after death by executing a sworn affidavit stating the assignment of the right and the name of the person or persons to whom the right has been assigned.

C.  Any person who knowingly fails to follow the directions as to the manner in which the body of a person shall be disposed of pursuant to subsection A or B of this section, upon conviction thereof, shall be guilty of a misdemeanor punishable by a fine of not more than Five Thousand Dollars ($5,000.00).

R.L. 1910, § 2446.  Amended by Laws 1997, c. 197, § 1, eff. Nov. 1, 1997.

§211152.  Duty of burial.

Except in the cases in which a right to dissect a dead body is expressly conferred by law, every dead body of a human being must be decently buried within a reasonable time after the death.

R.L.1910, § 2447.

§211153.  Burial in other states.

The last section does not affect the right to carry the dead body of a human being through this state, or to remove from this state the body of a person dying within it, for the purpose of burying the same in another state or territory.

R.L.1910, § 2448.

§211154.  Autopsy  Definition  When allowed - Retention of tissue and specimens.

A.  Autopsy means a post mortem dissection of a dead human body in order to determine the cause, seat or nature of disease or injury and includes, but is not limited to, the retention of tissues for evidentiary, identification, diagnostic, scientific and therapeutic purposes.

B.  An autopsy may be performed on the dead body of a human being in the following cases:

1.  In cases authorized by positive enactment of the Legislature;

2.  Whenever the death occurs under circumstances in which the medical examiner is authorized as provided in Title 63 of the Oklahoma Statutes to conduct such autopsy; or

3.  Whenever consent is given to a licensed physician to conduct an autopsy on the body of a deceased person by whichever one of the following assumes custody of the body for purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, or in the absence of any of the foregoing, a friend, or a person charged by law with the responsibility for burial.  If two (2) or more such persons assume custody of the body, the consent of one of them shall be deemed sufficient.

C.  1.  Any physician or hospital authorized to perform an autopsy pursuant to this section, whether by statutory authority or by consent from a person entitled to assume custody of the body for burial, shall be and is authorized to retain such tissue and specimens as the examining physician deems proper.  Such tissue and specimens may be retained for examination, dissection or study in furtherance of determining the cause of death, or for evidentiary, diagnostic, or scientific purposes.  Except with regard to medical examiners and the Office of the Chief Medical Examiner, this provision shall not apply if a person entitled to assume custody of the body for burial notifies the physician or hospital performing the autopsy prior to said autopsy of any objection to the retention of tissue and specimens obtained from the autopsy.

2.  No physician or hospital authorized to perform an autopsy pursuant to this section shall be subject to criminal or civil liability for the retention, examination, dissection, or study of tissue and specimens obtained from said autopsy under existing laws regarding the prevention of mutilation of dead bodies.

R.L. 1910, § 2449; Laws 1967, c. 98, § 1, emerg. eff. April 20, 1967; Laws 1981, c. 106, § 1; Laws 1992, c. 355, § 1.

§211155.  Unlawful dissection is a misdemeanor.

Every person who makes or procures to be made any dissection of the body of a human being, except by authority of law, or in pursuance of a permission given by the deceased, is guilty of a misdemeanor.

R.L.1910, § 2450.

§211156.  Remains after dissection.

In all cases in which a dissection has been made, the provisions of this article requiring the burial of a dead body, and punishing interference with or injuries to a dead body, apply equally to the remains of the body dissected as soon as the lawful purposes of such dissection have been accomplished.

R.L.1910, § 2451.

§211157.  Dead limb or member of body.

All provisions of this article requiring the burial of a dead body, or punishing interference with or injuries to a dead body, applying equally to any dead limb or member of a human body, separated therefrom during lifetime.

R.L.1910, § 2452.

§21-1158.  Duty of burial devolves upon whom.

The duty of burying the body of a deceased person devolves upon the persons hereinafter specified:

1.  The person or persons designated in subsection B of Section 1151 of this title.

2.  If the deceased was married at the time of his or her death, the duty of burial devolves upon the spouse of the deceased.

3.  If the deceased was not married, but left any kindred, the duty of burial devolves upon any person or persons in the same degree nearest of kin to the deceased, being of adult age, and possessed of sufficient means to defray the necessary expenses.

4.  If the deceased left no spouse, nor kindred, answering to the foregoing description, the duty of burial devolves upon the officer conducting an inquest upon the body of the deceased, if any such inquest is held; if none, then upon the persons charged with the support of the poor in the locality in which the death occurs.

5.  In case the person upon whom the duty of burial is cast by the foregoing provisions omits to make such burial within a reasonable time, the duty devolves upon the person next specified; and if all omit to act, it devolves upon the tenant, or, if there be no tenant, upon the owner of the premises where the death occurs or the body is found.

R.L. 1910, § 2453.  Amended by Laws 1997, c. 197, § 2, eff. Nov. 1, 1997.

§211159.  Neglect of burial.

Every person upon whom the duty of making burial of the remains of a deceased person is imposed by law, who omits to perform that duty within a reasonable time, is guilty of a misdemeanor; and, in addition to the punishment prescribed therefor, is liable to pay to the person performing the duty in his stead, treble the expenses incurred by the latter in making the burial, to be recovered in a civil action.

R.L.1910, § 2454.

§211160.  Persons entitled to custody of body.

The person charged by law with the duty of burying the body of a deceased person is entitled to the custody of such body for the purpose of burying it, except that in the cases in which an inquest is required by law to be held upon a dead body, the officer holding the inquest is entitled to its custody until such inquest has been completed.

R.L.1910, § 2455.

§211161.  Unlawful removal of dead body  Violation of or damage to casket or burial vault.

A.  No person shall intentionally remove the dead body of a human being or any part thereof from the initial site where such dead body is located for any purpose, unless such removal is authorized by a district attorney or his authorized representative or medical examiner or his authorized representative, or is not required to be investigated pursuant to the provisions of Section 938 of Title 63 of the Oklahoma Statutes, said authorization by the district attorney or medical examiner shall not be required prior to the removal of said body.  A district attorney having jurisdiction may refuse to prosecute a violation of this subsection if the district attorney determines that circumstances existed which would justify such removal or that such removal was not an act of malice or wantonness.

B.  No person shall remove any part of the dead body of a human being from any grave or other place where the same has been buried, or from any place where the same is deposited while awaiting burial, with intent to sell the same, or to dissect it without authority of law, or from malice or wantonness.

C.  No person shall willfully or with malicious intent violate or cause damage to the casket or burial vault holding the deceased human remains.

D.  Any person convicted of violating any of the provisions of this section shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, or in the county jail not exceeding one (1) year, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

R.L. 1910, § 2456.  Amended by Laws 1986, c. 281, § 1, eff. Nov. 1, 1986; Laws 1989, c. 193, § 1, eff. Nov. 1, 1989; Laws 1997, c. 133, § 300, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 201, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 300 from July 1, 1998, to July 1, 1999.

§211162.  Purchasing dead body.

Whoever purchases, or who receives, except for the purpose of burial, any dead body of a human being, knowing the same has been removed contrary to Section 1161 of this title shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2457.  Amended by Laws 1997, c. 133, § 301, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 202, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 301 from July 1, 1998, to July 1, 1999.

§211163.  Unlawful interference with places of burial.

Any person who opens any grave or any place of burial, temporary or otherwise, or who breaks open any building wherein any dead body of a human being is deposited while awaiting burial, with intent either:

1.  To remove any dead body of a human being for the purpose of selling the same, or for the purpose of dissection; or

2.  To steal the coffin, or any part thereof or anything attached thereto, or connected therewith, or the vestments or other articles buried with the same,

shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding two (2) years, or in a county jail not exceeding six (6) months, or by a fine not exceeding Two Hundred Fifty Dollars ($250.00), or by both such fine and imprisonment.

R.L. 1910, § 2458.  Amended by Laws 1997, c. 133, § 302, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 203, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 302 from July 1, 1998, to July 1, 1999.

§211164.  Removal to another burial place.

Whenever a cemetery or other place of burial is lawfully authorized to be removed from one place to another, the right and duty to disinter, remove and rebury the remains of bodies there lying buried devolves upon the same persons required to bury the deceased in the order in which they there are named, and if they all fail to act, then upon the lawful custodians of the place of burial so removed. Every omission of such duty is punishable in the same manner as other omissions to perform the duty of making burial.

R.L.1910, § 2459.

§211165.  Arresting or attaching dead body.

Every person who arrests or attaches any dead body of a human being upon any debt or demand whatever, or detains or claims to detain it for any debt or demand, or upon any pretended lien or charge, is guilty of a misdemeanor.

R.L.1910, § 2460.

§211166.  Disturbing funerals.

Every person who willfully disturbs, interrupts or disquiets any assemblage of people met for the purpose of any funeral, or who, without authority of law, obstructs or detains any persons engaged in carrying or accompanying any dead body of a human being to a place of burial, is guilty of a misdemeanor.

R.L.1910, § 2461.

§21-1167.  Destruction, mutilation, etc. of cemetery structures, markers, etc. - Sale or barter of veteran markers.

Every person who:

1.  Shall willfully with malicious intent destroy, mutilate, deface, injure or remove any tomb, monument or gravestone, or other structure placed in any cemetery or private burying ground, or any fence, railing, or other work for the protection or ornament of any such cemetery or place of burial of any human being, or tomb, monument or gravestone, memento, veteran marker from any war, or memorial, or other structure aforesaid, or of any lot within a cemetery, or shall willfully or with malicious intent destroy, cut, break, or injure any tree, shrub or plant, within the limits thereof; or

2.  Knowingly buys, sells or barters for profit any veteran marker from any war that is placed on a lot within a cemetery or place of burial of any human being,

shall be guilty of a misdemeanor if the amount of damage is less than Five Thousand Dollars ($5,000.00), and shall, upon conviction thereof, be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not less than ninety (90) days, or by both such fine and imprisonment.  In addition, the court shall require the person to perform not more than one hundred twenty (120) hours of community service.  If the amount of damage exceeds Five Thousand Dollars ($5,000.00) the person shall be guilty of a felony and shall, upon conviction thereof, be punished by a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00), or by imprisonment in the county jail for not less than six (6) months, or by both such fine and imprisonment.  In addition, the court shall require the person to perform not more than two hundred forty (240) hours of community service.  The court shall not suspend any portion of the community service requirement set forth in this section.

R.L. 1910, § 2462.  Amended by Laws 1989, c. 193, § 2, eff. Nov. 1, 1989; Laws 2001, c. 386, § 1, eff. July 1, 2001; Laws 2003, c. 179, § 1, eff. Nov. 1, 2003; Laws 2005, c. 225, § 1, eff. Nov. 1, 2005.

§211168.  Definitions.

As used in this section and Sections 13 through 18 of this act: 1.  "Human skeletal remains" means the bony portion of a human body which remains after the flesh has decomposed;

2.  "Burial grounds" means any place where human skeletal remains are buried;

3.  "Burial furniture" means any items intentionally placed with human remains at the time of burial and shall include but not be limited to burial markers, items of personal adornment, casket and hardware, stone, bone, shell and metal ornaments and elaborately decorated pottery vessels;

4.  "State Historic Preservation Officer" means the individual of this title appointed by the Governor and employed by the Oklahoma Historical Society; and

5.  "State Archaeologist" means the individual of this title employed by the Oklahoma Archeological Survey.

Added by Laws 1987, c. 204, § 12, operative July 1, 1987.

§211168.1.  Buying, selling or bartering for profit of human skeletal remains or associated burial furniture  Felony.

Anyone who knowingly buys, sells or barters for profit human skeletal remains or associated burial furniture, previously buried within this state, shall be guilty of a felony.

Added by Laws 1987, c. 204, § 13, operative July 1, 1987.  Amended by Laws 1997, c. 133, § 303, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 303 from July 1, 1998, to July 1, 1999.

§211168.2.  Certain institutions and museums to consult tribal leaders or certain state entities before disposition of remains.

Accredited educational institutions, or officially designated institutions or museums as provided by Section 361 of Title 53 of the Oklahoma Statutes, coming into possession or knowledge of human skeletal remains or associated burial furniture from Oklahoma shall consult if possible with tribal leaders, designated by the Oklahoma Indian Affairs Commission, regarding the final disposition of said remains prior to any activities related to scientific or educational purposes.  Where direct historical ties to existing tribal groups cannot be established, consultation regarding final disposition shall take place with the State Historic Preservation Officer, State Archaeologist and the Director of the Oklahoma Museum of Natural History.

§211168.3.  Display of open burial ground, furniture or skeletal remains for profit or commercial enterprise.

Anyone who knowingly displays an open burial ground, burial furniture or human skeletal remains previously buried in Oklahoma for profit or to aid and abet a commercial enterprise shall be guilty of a misdemeanor and each day of display shall be a separate offense.

Added by Laws 1987, c. 204, § 15, operative July 1, 1987.

§211168.4.  Discovery of human remains or burial furniture  Reporting and notification procedure.

A.  All persons who encounter or discover human skeletal remains or what they believe may be human skeletal remains or burial furniture thought to be associated with human burials in or on the ground shall immediately cease any activity which may cause further disturbance and shall report the presence and location of such human skeletal remains to an appropriate law enforcement officer.

B.  Any person who willfully fails to report the presence or discovery of human skeletal remains or what they believe may be human skeletal remains within fortyeight (48) hours to an appropriate law enforcement officer in the county in which the remains are found shall be guilty of a misdemeanor.

C.  Any person who knowingly disturbs human skeletal remains or burial furniture other than a law enforcement officer, registered mortician, a representative of the Office of the Chief Medical Examiner, a professional archaeologist or physical anthropologist, or other officials designated by law in performance of official duties, shall be guilty of a felony.

D.  Anyone other than a law enforcement officer, registered mortician, a representative of the Office of the Chief Medical Examiner, a professional archaeologist or physical anthropologist, or other officials designated by law in performance of official duties, who disturbs or permits disturbance of a burial ground with the intent to obtain human skeletal remains or burial furniture shall be guilty of a felony.

E.  The law enforcement officer, if there is a reason to believe that the skeletal remains may be human, shall promptly notify the landowner and the Chief Medical Examiner.  If remains reported under this act are not associated with or suspected of association with any crime, the State Archaeologist and the State Historic Preservation Officer shall be notified within fifteen (15) days.  If review by the State Archaeologist and the State Historic Preservation Officer of the human skeletal remains and any burial furniture demonstrates or suggests a direct historical relationship to a tribal group, then the State Archaeologist shall:

1.  Notify the State Historic Preservation Officer; and

2.  Consult with the tribal leader, designated by the Oklahoma Indian Affairs Commission, within fifteen (15) days regarding any proposed treatment or scientific studies and final disposition of the materials.

Added by Laws 1987, c. 204, § 16, operative July 1, 1987.  Amended by Laws 1997, c. 133, § 304, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 304 from July 1, 1998, to July 1, 1999.

§211168.5.  Designation of repository for remains and furniture for scientific purposes.

If the human skeletal remains and any burial furniture are not directly related to a tribal group or if the remains are not claimed by the consulted entity, the State Archaeologist and the State Historic Preservation Officer with the Director of the Oklahoma Museum of Natural History may designate a repository for curation of such skeletal remains and burial furniture for scientific purposes.

Added by Laws 1987, c. 204, § 17, operative July 1, 1987.

§211168.6.  Penalties.

A.  Any person convicted of a misdemeanor pursuant to the provisions of Sections 1168 through 1168.5 of this title shall be punishable by a fine not exceeding Five Hundred Dollars ($500.00), by imprisonment in the county jail not exceeding six (6) months, or by both such fine and imprisonment.

B.  Any person convicted of a felony pursuant to the provisions of Sections 1168 through 1168.5 of this title shall be punishable by a fine not exceeding One Thousand Dollars ($1,000.00), by imprisonment in the State Penitentiary not exceeding two (2) years, or by both such fine and imprisonment.

Added by Laws 1987, c. 204, § 18, operative July 1, 1987.  Amended by Laws 1997, c. 133, § 305, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 204, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 305 from July 1, 1998, to July 1, 1999.

§21-1168.7.  Federal and state agencies encountering burial grounds, human skeletal remains or burial furniture - Reports - Disposition.

A.  Any federal or state department or agency which, in the performance of its duties, discovers a burial ground, human skeletal remains or burial furniture shall immediately cease any activity which may cause further disturbance of the site and shall report the presence and location of any skeletal remains to an appropriate law enforcement officer as required by Section 1168 et seq. of Title 21 of the Oklahoma Statutes and shall comply with all other provisions of said sections.

B.  If it is determined that the burial ground, human skeletal remains or burial furniture is not directly related to a tribal group, the State Historic Preservation Officer shall work with the director of the federal or state department or agency until disposition of the burial ground, human skeletal remains or burial furniture has been completed to the satisfaction of the State Historic Preservation Officer.

Added by Laws 1992, c. 214, § 2, eff. Sept. 1, 1992.

§21-1169.  Disposition of human tissue - Rules and regulations.

A.  The State Board of Health is hereby directed to immediately promulgate rules and regulations for the proper disposition of human tissue by medical facilities over which the Board has jurisdiction.

B.  The State Board of Medical Licensure and Supervision and the State Board of Osteopathic Examiners shall immediately promulgate rules and regulations for the proper disposition of human tissue by physicians, their employees or agents.

C.  The State Board of Health, the State Board of Medical Licensure and Supervision and the State Board of Osteopathic Examiners shall cooperatively establish uniform rules and regulations so as to provide consistency for the proper disposition of human tissue.

D.  Any person violating any rule or regulation established pursuant to subsections A or B of this section relating to the disposition of human tissue shall, upon conviction, be fined an amount not to exceed Ten Thousand Dollars ($10,000.00).

Added by Laws 1992, c. 355, § 2.

§21-1171.  Peeping Tom.

A.  Every person who hides, waits or otherwise loiters in the vicinity of any private dwelling house, apartment building, any other place of residence, or in the vicinity of any locker room, dressing room, restroom or any other place where a person has a right to a reasonable expectation of privacy, with the unlawful and willful intent to watch, gaze, or look upon any person in a clandestine manner, shall, upon conviction, be guilty of a misdemeanor.  The violator shall be punished by imprisonment in the county jail for a term of not more than one (1) year, or by a fine not to exceed Five thousand Dollars ($5,000.00), or by both such fine and imprisonment.

B.  Every person who uses photographic, electronic or video equipment in a clandestine manner for any illegal, illegitimate, prurient, lewd or lascivious purpose with the unlawful and willful intent to view, watch, gaze or look upon any person without the knowledge and consent of such person when the person viewed is in a place where there is a right to a reasonable expectation of privacy, or who publishes or distributes any image obtained from such act, shall, upon conviction, be guilty of a felony.  The violator shall be punished by imprisonment in the State Penitentiary for a term of not more than five (5) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

Added by Laws 1959, p. 112, § 1.  Amended by Laws 2001, c. 386, § 2, eff. July 1, 2001.

§21-1172.  Obscene, threatening or harassing telecommunication or other electronic communications - Penalty.

A.  It shall be unlawful for a person who, by means of a telecommunication or other electronic communication device, willfully either:

1.  Makes any comment, request, suggestion, or proposal which is obscene, lewd, lascivious, filthy, or indecent;

2.  Makes a telecommunication or other electronic communication with intent to terrify, intimidate or harass, or threaten to inflict injury or physical harm to any person or property of that person;

3.  Makes a telecommunication or other electronic communication, whether or not conversation ensues, with intent to put the party called in fear of physical harm or death;

4.  Makes a telecommunication or other electronic communication, whether or not conversation ensues, without disclosing the identity of the person making the call or communication and with intent to annoy, abuse, threaten, or harass any person at the called number;

5.  Knowingly permits any telecommunication or other electronic communication under the control of the person to be used for any purpose prohibited by this section; and

6.  In conspiracy or concerted action with other persons, makes repeated calls or electronic communications or simultaneous calls or electronic communications solely to harass any person at the called number(s).

B.  As used in this section, "telecommunication" and "electronic communication" mean any type of telephonic, electronic or radio communications, or transmission of signs, signals, data, writings, images and sounds or intelligence of any nature by telephone, including cellular telephones, wire, cable, radio, electromagnetic, photoelectronic or photo-optical system or the creation, display, management, storage, processing, transmission or distribution of images, text, voice, video or data by wire, cable or wireless means, including the Internet.  The term includes:

1.  A communication initiated by electronic mail, instant message, network call, or facsimile machine; and

2.  A communication made to a pager.

C.  Use of a telephone or other electronic communications facility under this section shall include all use made of such a facility between the points of origin and reception.  Any offense under this section is a continuing offense and shall be deemed to have been committed at either the place of origin or the place of reception.

D.  Except as provided in subsection E of this section, any person who is convicted of the provisions of subsection A of this section, shall be guilty of a misdemeanor.

E.  Any person who is convicted of a second offense under this section shall be guilty of a felony.

Added by Laws 1969, c. 233, § 1, emerg. eff. April 21, 1969.  Amended by Laws 1986, c. 215, § 1, eff. Nov. 1, 1986; Laws 1993, c. 283, § 1, eff. Sept. 1, 1993; Laws 1997, c. 133, § 306, eff. July 1, 1999; Laws 2004, c. 275, § 5, eff. July 1, 2004; Laws 2005, c. 231, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 306 from July 1, 1998, to July 1, 1999.

§21-1173.  Stalking - Penalties.

A.  Any person who willfully, maliciously, and repeatedly follows or harasses another person in a manner that:

1.  Would cause a reasonable person or a member of the immediate family of that person as defined in subsection F of this section to feel frightened, intimidated, threatened, harassed, or molested; and

2.  Actually causes the person being followed or harassed to feel terrorized, frightened, intimidated, threatened, harassed, or molested,

upon conviction, shall be guilty of the crime of stalking, which is a misdemeanor punishable by imprisonment in a county jail for not more than one (1) year or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

B.  Any person who violates the provisions of subsection A of this section when:

1.  There is a permanent or temporary restraining order, a protective order, an emergency ex parte protective order, or an injunction in effect prohibiting the behavior described in subsection A of this section against the same party, when the person violating the provisions of subsection A of this section has actual notice of the issuance of such order or injunction; or

2.  Said person is on probation or parole, a condition of which prohibits the behavior described in subsection A of this section against the same party or under the conditions of a community or alternative punishment; or

3.  Said person, within ten (10) years preceding the violation of subsection A of this section, completed the execution of sentence for a conviction of a crime involving the use or threat of violence against the same party, or against any member of the immediate family of such party,

upon conviction, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not exceeding five (5) years or by a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00), or by both such fine and imprisonment.

C.  Any person who commits a second act of stalking within ten (10) years of the completion of sentence for a prior conviction under subsection A of this section, upon conviction thereof, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not exceeding five (5) years, or by a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00), or by both such fine and imprisonment.

D.  Any person who commits an act of stalking within ten (10) years of the completion of execution of sentence for a prior conviction under subsection B or C of this section, shall, upon conviction thereof, be guilty of a felony punishable by a fine of not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term not exceeding ten (10) years, or by both such fine and imprisonment.

E.  Evidence that the defendant continued to engage in a course of conduct involving repeated unconsented contact, as defined in subsection F of this section, with the victim after having been requested by the victim to discontinue the same or any other form of unconsented contact, and to refrain from any further unconsented contact with the victim, shall give rise to a rebuttable presumption that the continuation of the course of conduct caused the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.

F.  For purposes of this section:

1.  "Harasses" means a pattern or course of conduct directed toward another individual that includes, but is not limited to, repeated or continuing unconsented contact, that would cause a reasonable person to suffer emotional distress, and that actually causes emotional distress to the victim.  Harassment shall include harassing or obscene phone calls as prohibited by Section 1172 of this title and conduct prohibited by Section 850 of this title.  Harassment does not include constitutionally protected activity or conduct that serves a legitimate purpose;

2.  "Course of conduct" means a pattern of conduct composed of a series of two (2) or more separate acts over a period of time, however short, evidencing a continuity of purpose.  Constitutionally protected activity is not included within the meaning of "course of conduct";

3.  "Emotional distress" means significant mental suffering or distress that may, but does not necessarily require, medical or other professional treatment or counseling;

4.  "Unconsented contact" means any contact with another individual that is initiated or continued without the consent of the individual, or in disregard of that individual's expressed desire that the contact be avoided or discontinued.  Constitutionally protected activity is not included within the meaning of unconsented contact.  Unconsented contact includes but is not limited to any of the following:

a. following or appearing within the sight of that individual,

b. approaching or confronting that individual in a public place or on private property,

c. appearing at the workplace or residence of that individual,

d. entering onto or remaining on property owned, leased, or occupied by that individual,

e. contacting that individual by telephone,

f. sending mail or electronic communications to that individual, and

g. placing an object on, or delivering an object to, property owned, leased, or occupied by that individual; and

5.  "Member of the immediate family", for the purposes of this section, means any spouse, parent, child, person related within the third degree of consanguinity or affinity or any other person who regularly resides in the household or who regularly resided in the household within the prior six (6) months.

Added by Laws 1992, c. 107, § 1, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 64, § 1, emerg. eff. April 13, 1993; Laws 1997, c. 133, § 307, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 205, eff. July 1, 1999; Laws 2000, c. 370, § 14, eff. July 1, 2000.

NOTE:  Laws 1992, c. 348, § 4 repealed the original effective date of Laws 1992, c. 107, § 1 (Sept. 1, 1992).  A new emergency effective date of June 4, 1992, was given to that section by Laws 1992, c. 348, § 5.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 307 from July 1, 1998, to July 1, 1999.

§21-1174.  Burning cross with intent to intimidate.

It shall be unlawful for any person or persons, with the intent of intimidating any person or group of persons, to burn, or cause to be burned, a cross on the property of another, a highway or other public place.  Any person who shall violate any provision of this section shall be guilty of a felony.

Added by Laws 2003, c. 256, § 2, emerg. eff. May 23, 2003.

§21-1190.  Hazing - Prohibition - Presumption as forced activity - Penalty - Definition.

A.  No student organization or any person associated with any organization sanctioned or authorized by the governing board of any public or private school or institution of higher education in this state shall engage or participate in hazing.

B.  Any hazing activity described in subsection F of this section upon which the initiation or admission into or affiliation with an organization sanctioned or authorized by a public or private school or by any institution of higher education in this state is directly or indirectly conditioned shall be presumed to be a forced activity, even if the student willingly participates in such activity.

C.  A copy of the policy or the rules and regulations of the public or private school or institution of higher education which prohibits hazing shall be given to each student enrolled in the school or institution and shall be deemed to be part of the bylaws of all organizations operating at the public school or the institution of higher education.

D.  Any organization sanctioned or authorized by the governing board of a public or private school or of an institution of higher education in this state which violates subsection A of this section, upon conviction, shall be guilty of a misdemeanor, and may be punishable by a fine of not more than One Thousand Five Hundred Dollars ($1,500.00) and the forfeit for a period of not less than one (1) year all of the rights and privileges of being an organization organized or operating at the public or private school or at the institution of higher education.

E.  Any individual convicted of violating the provisions of subsection A of this section shall be guilty of a misdemeanor, and may be punishable by imprisonment for not to exceed ninety (90) days in the county jail, or by the imposition of a fine not to exceed Five Hundred Dollars ($500.00), or by both such imprisonment and fine.

F.  For purposes of this section:

1.  "Hazing" means an activity which recklessly or intentionally endangers the mental health or physical health or safety of a student for the purpose of initiation or admission into or affiliation with any organization operating subject to the sanction of the public or private school or of any institution of higher education in this state;

2.  "Endanger the physical health" shall include but not be limited to any brutality of a physical nature, such as whipping, beating, branding, forced calisthenics, exposure to the elements, forced consumption of any food, alcoholic beverage as defined in Section 506 of Title 37 of the Oklahoma Statutes, low-point beer as defined in Section 163.2 of Title 37 of the Oklahoma Statutes, drug, controlled dangerous substance, or other substance, or any other forced physical activity which could adversely affect the physical health or safety of the individual; and

3.  "Endanger the mental health" shall include any activity, except those activities authorized by law, which would subject the individual to extreme mental stress, such as prolonged sleep deprivation, forced prolonged exclusion from social contact, forced conduct which could result in extreme embarrassment, or any other forced activity which could adversely affect the mental health or dignity of the individual.

Added by Laws 1990, c. 165, § 3, eff. July 1, 1990.  Amended by Laws 1995, c. 274, § 6, eff. Nov. 1, 1995.

§211191.  Public nuisance a misdemeanor.

Every person who maintains or commits any public nuisance, the punishment for which is not otherwise prescribed, or who willfully omits to perform any legal duty relating to the removal of a public nuisance, is guilty of a misdemeanor.

R.L.1910, § 2517.

§211192.  Spread of infectious diseases.

Any person who shall inoculate himself or any other person or shall suffer himself to be inoculated with smallpox, syphilis or gonorrhea and shall spread or cause to be spread to any other persons with intent to or recklessly be responsible for the spread of or prevalence of such infectious disease, shall be deemed a felon, and, upon conviction thereof, guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not more than five (5) years nor less than two (2) years.

R.L. 1910, § 2518.  Amended by Laws 1997, c. 133, § 308, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 206, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 308 from July 1, 1998, to July 1, 1999.

§211192.1.  Knowingly engaging in conduct reasonably likely to transfer HIV virus.

A.  It shall be unlawful for any person knowing that he or she has Acquired Immune Deficiency Syndrome (AIDS) or is a carrier of the human immunodeficiency virus (HIV) and with intent to infect another, to engage in conduct reasonably likely to result in the transfer of the person's own blood, bodily fluids containing visible blood, semen, or vaginal secretions into the bloodstream of another, or through the skin or other membranes of another person, except during in utero transmission of blood or bodily fluids, and:

1.  The other person did not consent to the transfer of blood, bodily fluids containing blood, semen, or vaginal secretions; or

2.  The other person consented to the transfer but at the time of giving consent had not been informed by the person that the person transferring such blood or fluids had AIDS or was a carrier of HIV.

B.  Any person convicted of violating the provisions of this section shall be guilty of a felony, punishable by imprisonment in the custody of the Department of Corrections for not more than five (5) years.

Added by Laws 1988, c. 153, § 3, eff. July 1, 1988.  Amended by Laws 1991, c. 200, § 2, eff. Sept. 1, 1991; Laws 1997, c. 133, § 309, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 207, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 309 from July 1, 1998, to July 1, 1999.

§211194.  Gas tar, throwing into public water.

Every person who throws or deposits any gas tar, or refuse of any gas house or factory, into any public waters, river or stream, or into any sewer or stream emptying into any such public waters, river or stream, is guilty of a misdemeanor.

R.L.1910, § 2528. de

§211195.  Quarantine regulations, violating.

Every person who having been lawfully ordered by any health officer to be detained in quarantine and not having been discharged leaves the quarantine grounds or willfully violates any quarantine law or regulation, is guilty of a misdemeanor.

R.L.1910, § 2529. d

§211196.  Apothecary liable for negligence  Willful or ignorant acts or omissions.

Every apothecary or every person employed as clerk or salesman by an apothecary, or otherwise carrying on business as a dealer in drugs or medicines, who, in putting up any drugs or medicines, willfully, negligently or ignorantly omits to label the same, or puts any untrue label, stamp or other designation of contents upon any box, bottle or other package containing any drugs or medicines, or substitutes a different article for any article prescribed or ordered, or puts up a greater or less quantity of any article than that prescribed or ordered, or otherwise deviates from the terms of the prescription or order which he undertakes to follow, in consequence of which human life or health is endangered, is guilty of a misdemeanor.

R.L.1910, § 2530.

§211197.  Poisons, laying out.

Whosoever shall willfully lay out poison with the intent that the same be taken by any domestic animal, or in such a manner as to endanger human life; or whoever shall, if in open range livestock territory, lay out poisons except in a safe place on his own premises, is guilty of a misdemeanor.

R.L.1910, § 2531; Laws 1951, p. 61, § 1.

§211198.  Fires, refusing to aid at or interfering with others' acts.

Every person who, at any burning of a building, is guilty of any disobedience to lawful orders of any public officer or fireman, or of any resistance to or interference with the lawful efforts of any fireman or company of firemen to extinguish the same, or of any disorderly conduct calculated to prevent the same from being extinguished, or who forbids, prevents or dissuades others from assisting to extinguish the same, is guilty of a misdemeanor.

R.L.1910, § 2533.

§211199.  Contagious disease, exposing oneself or another with.

Every person who willfully exposes himself or another person, being affected with any contagious disease in any public place or thoroughfare, except in his necessary removal in a manner not dangerous to the public health, is guilty of a misdemeanor.

R.L.1910, § 2540.

§211200.  Frauds affecting market price.

Every person who willfully makes or publishes any false statement, spreads any false rumor, or employs any other false and fraudulent means or device, with intent to affect the market price of any kind of property, is guilty of a misdemeanor.

R.L.1910, § 2541.

§211201.  Newspapers, false statements in.

Every editor or proprietor of any newspaper who willfully publishes in such newspaper as true, any statement which he has not good reason to believe to be true, with intent to increase thereby the sales of copies of such paper, is guilty of a misdemeanor.

R.L.1910, § 2542. d

§211202.  Eavesdropping.

Every person guilty of secretly loitering about any building, with intent to overhear discourse therein, and to repeat or publish the same to vex, annoy, or injure others, is guilty of a misdemeanor.

R.L.1910, § 2543.

§21-1205.  Throwing, leaving or depositing trash near highway or road unlawful - Establishment of solid waste disposal sites.

It shall be unlawful for any person to throw or leave or deposit garbage, tin cans, junk, rubbish or refuse and other items and matters commonly referred to as trash within one hundred (100) yards of any state highway or any county road.  Provided, however, that any city or town operating or desiring to operate a solid waste disposal site within the distance above prescribed may establish said solid waste disposal site when said solid waste disposal site is approved by the Oklahoma Department of Environmental Quality.

Added by Laws 1945, p. 152, § 2.  Amended by Laws 1993, c. 145, § 337, eff. July 1, 1993.

§211206.  Punishment for violations.

Any person or any officer of any city or town violating any of the provisions of this act shall upon conviction be fined not more than One Hundred Dollars ($100.00), or be imprisoned in the County Jail for not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1945, p. 153, § 3.

§21-1207.  Repealed by Laws 1992, c. 284, § 58, eff. Jan. 1, 1993.

§211208.  Abandonment of refrigerators and iceboxes in places accessible to children  Penalty.

Any person, firm or corporation who abandons or discards, in any place accessible to children, any refrigerator, icebox, or ice chest, of a capacity of one and onehalf (1 1/2) cubic feet or more, which has an attached lid or door which may be opened or fastened shut by means of an attached latch, or who, being the owner, lessee, or manager of such place, knowingly permits such abandoned or discarded refrigerator, icebox or ice chest to remain in such condition, shall be deemed negligent as a matter of law and shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not more than Five Hundred Dollars ($500.00), or imprisoned not more than one (1) year, or both such fine and imprisonment.

Laws 1955, p. 188, § 1. d

§211209.  Disaster areas  Prevention of unauthorized persons from hampering rescue operations.

The purpose of this act is to prevent sightseers, thrillseekers, souvenir hunters and other unauthorized persons from hampering the work of rescue operations in a disaster area.

Laws 1959, p. 276, § 1.

§211210.  Definitions.

For the purpose of, and when used in this act:

1.  The term "disaster area" means the scene or location of a natural or military disaster, an explosion, an aircraft accident, a fire, a railroad accident and a major traffic accident.

2.  The term "authorized person" shall include all state, county and municipal police and fire personnel; hospital and ambulance crews; National Guard and Emergency Management personnel ordered into the disaster area by proper authority; federal civil and military personnel on official business; persons who enter the disaster area to maintain or restore facilities for the provision of water, electricity, communications, or transportation to the public; and such other officials as have a valid reason to enter said disaster area.

Added by Laws 1959, p. 276, § 2.  Amended by Laws 2003, c. 329, § 57, emerg. eff. May 29, 2003.

§211211.  Following of emergency vehicles unlawful.

It shall be unlawful for the driver of any vehicle other than one on official business to follow any emergency vehicle or to purposely drive to any location on or near a highway where a disaster area exists.

Laws 1959, p. 276, § 3.

§21-1211.1.  Disruption or prevention of emergency telephone call - Penalties.

Any person who intentionally interrupts, disrupts, impedes or interferes with an emergency telephone call or intentionally prevents or hinders another person from placing an emergency telephone call shall be guilty of a misdemeanor.  Upon conviction, the person shall be punished by imprisonment in the county jail for not more than one (1) year, or by a fine of not more than Three Thousand Dollars ($3,000.00), or by both such fine and imprisonment.

Added by Laws 2004, c. 275, § 6, eff. July 1, 2004.

§211212.  Proceeding to or remaining at disaster area unlawful  Removal of objects.

It shall be unlawful for any person except an authorized person to proceed to or to remain at a disaster area for the purpose of being a bystander, spectator, sightseer or souvenir hunter; or for any such person to take or remove from the disaster area, or disturb or move, any material objects, equipment or thing either directly or indirectly relating or pertaining to the disaster.

Laws 1959, p. 276, § 4.

§211213.  Penalties.

(a) It is a misdemeanor for any person to violate any of the provisions of this act.

(b) Every person convicted of a misdemeanor for violating any provision of this act shall be punished by a fine of not less than Twenty Dollars ($20.00) nor more than One Hundred Dollars ($100.00) or by imprisonment for not more than ten (10) days.

Laws 1959, p. 276, § 5.

§211214.  Radio sets capable of receiving on police frequencies  Unlawful uses.

It shall be unlawful for any person to operate a mobile radio capable of receiving transmissions made by any law enforcement agency for illegal purposes or while in the commission of a crime and not otherwise and any person violating the provisions hereof shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for not more than three (3) years, or fined by not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

Added by Laws 1961, p. 228, H.B. No. 811, § 1.  Amended by Laws 1965, c. 134, § 1; Laws 1970, c. 271, § 1, emerg. eff. April 28, 1970; Laws 1997, c. 133, § 310, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 208, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 310 from July 1, 1998, to July 1, 1999.

§211215.  Intoxicating beverages  Possession by persons under age 21 unlawful.

It shall be unlawful for any person under the age of twentyone years to be in the possession of any intoxicating beverage containing more than three and twotenths percent (3.2%) alcohol by weight while such person is upon any public street, road, or highway or in any public building or place.

Laws 1963, c. 213, § 1, emerg. eff. June 11, 1963. d

§211216.  Penalties.

Any person violating the provisions of Section 1 of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by imprisonment in the county jail not to exceed thirty (30) days or by payment of a fine not to exceed One Hundred Dollars ($100.00) or by both such fine and imprisonment.

Laws 1963, c. 213, § 2, emerg. eff. June 11, 1963.

§211217.  Firemen  Interference with performance of duties.

Any person or persons acting in concert with each other who knowingly and willfully interfere with, molest, or assault firemen in the performance of their duties, or who knowingly and willfully obstruct, interfere with or impede the progress of firemen to reach the destination of a fire, shall be deemed guilty of a felony and shall be punished therefor by imprisonment in the State Penitentiary for a term not exceeding ten (10) years nor less than two (2) years.

Added by Laws 1968, c. 90, § 1, emerg. eff. April 1, 1968.  Amended by Laws 1997, c. 133, § 311, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 209, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 311 from July 1, 1998, to July 1, 1999.

§211218.  Display of names of military dead at demonstrations or protests without consent prohibited.

It shall be unlawful for the names of persons killed in military action to be carried, displayed on cards or placards, or otherwise published for the purpose of any antiwar, antipolice action or antidraft demonstration or protest on the grounds of schools, colleges, universities, state institutions or facilities, county or city institutions or facilities, which are wholly or in part supported by public funds, or on any other public property such as parks and streets dedicated to public use, without the written consent of the surviving spouse of such deceased person, if married at time of death or, if unmarried, the written consent of one or both

parents, or if they both be deceased, then the next of kin.

Laws 1970, c. 66, § 1, emerg. eff. March 16, 1970.

§21-1220.  Transporting intoxicating beverage or low-point beer - Prohibition - Special assessment - Exceptions - Penalty.

A.  Except as provided in subsection C of this section, it shall be unlawful for any operator to knowingly transport or for any passenger to possess in any moving vehicle upon a public highway, street or alley any intoxicating beverage or low-point beer, as defined by Sections 163.1 and 163.2 of Title 37 of the Oklahoma Statutes, except in the original container which shall not have been opened and from which the original cap or seal shall not have been removed, unless the opened container be in the rear trunk or rear compartment, which shall include the spare tire compartment in a station wagon or panel truck, or any outside compartment which is not accessible to the driver or any other person in the vehicle while it is in motion.  Any person violating the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction shall be punished as provided in subsection A of Section 566 of Title 37 of the Oklahoma Statutes.

B.  Any person convicted of violating any provision of subsection A of this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes.

C.  The provisions of subsection A of this section shall not apply to the passenger area of buses and limousines; however, it shall be unlawful for the driver of the bus or limousine to consume or have in the driver's immediate possession any intoxicating beverage or low-point beer.

D.  No city, town, or county may adopt any order, ordinance, rule or regulation concerning the consumption or serving of intoxicating beverages or low-point beer in buses or limousines.

E.  As used in this section:

1.  "Bus" means a vehicle as defined in Section 1-105 of Title 47 of the Oklahoma Statutes chartered for transportation of persons for hire.  It shall not mean a school bus, as defined by Section 1-160 of Title 47 of the Oklahoma Statutes, transporting children or a vehicle operated pursuant to a franchise with a city or town operating over a regularly scheduled route; and

2.  "Limousine" means a chauffeur-driven motor vehicle, other than a bus or taxicab, as defined by Section 1-174 of Title 47 of the Oklahoma Statutes, designed and used for transportation of persons for compensation.

Added by Laws 1970, c. 290, § 1.  Amended by Laws 1990, c. 209, § 1, emerg. eff. May 14, 1990; Laws 1995, c. 274, § 7, eff. Nov. 1, 1995; Laws 2003, c. 30, § 1, emerg. eff. April 7, 2003; Laws 2004, c. 386, § 1, emerg. eff. June 3, 2004; Laws 2005, c. 291, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 1, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 190, § 1 repealed by Laws 2006, c. 16, § 2, emerg. eff. March 29, 2006.

§21-1220.1.  Prohibition of alcohol inhalation device.

It is unlawful for any person to buy, sell, furnish, manufacture or possess any alcohol inhalation device, alcohol infuser or any other device capable of causing a blood or breath alcohol concentration in the human body by means of fumes, vapors, gases, air particles or matter inhaled directly into the central nervous system by mouth or nasal passages.  Any person convicted of any violation of this section shall be guilty of a misdemeanor punishable by a fine in the amount of Five Thousand Dollars ($5,000.00).  The Alcoholic Beverage Laws Enforcement Commission is prohibited from licensing any establishment for consumption of alcohol from such prohibited devices, and shall permanently revoke any license issued to any person convicted of any violation of this section.  Provided, however, that any inhalation device which may contain alcohol and is intended or used for medicinal purposes, whether it is available for over-the-counter or by prescription purchase, shall be exempt from these provisions.

Added by Laws 2005, c. 358, § 1, emerg. eff. June 6, 2005.

§211221.  Contagious diseases among domestic animals.

Any person who shall suffer to run at large, or who shall keep in any place where other animals can have access to or become infected by them, any horse, mare, mule, ass, ox, bull, cow, sheep or other domestic animals owned by him, or in his care or possession, and known by him, or good reason to believe such animal to be infected by glanders, farcy, or Texas mange or other infectious or contagious disease, or who shall bring into this state any diseased cattle, shall be punished upon conviction of the same, by imprisonment in the county jail not more than one (1) year or by fine not exceeding Five Hundred Dollars ($500.00).

R.L.1910, § 2520.

§211222.  Disposition of animals dying of contagious or infectious diseases.

It shall be the duty of the owner of any domestic animal in the State of Oklahoma, which may hereafter die of any contagious or infectious disease, either to burn the carcass thereof or bury the same within twentyfour (24) hours after he has notice or knowledge of such fact so that no part of such carcass shall be nearer than two and onehalf (2 1/2) feet of the surface of the soil:  Provided, That all hogs dying of any disease shall be burned.  It shall further be unlawful to bury any such carcass as mentioned in this section in any land along any stream or ravine, where it is liable to become exposed through erosion of the soil, or where such land is any time subject to overflow.  "Owner", as used in this section, shall mean and include any person having domestic animals in his possession, either by reason of ownership, rent, hire, loan, or otherwise, and shall be subject to all the pains and penalties of this article.

R.L.1910, § 2521.

§211223.  Leaving carcass in certain places unlawful.

It shall be unlawful for any person to leave or deposit, or cause to be deposited or left the carcass of any animal, chicken or other fowl, whether the same shall have died from disease or otherwise, in any well, spring, pond or stream of water; or leave or deposit the same within onefourth (1/4) mile of any occupied dwelling or of any public highway, without burying the same as provided in the preceding section of this act.

R.L.1910, § 2522; Laws 1955, p. 189, § 1.

§211224.  Violation of sections regarding carcasses a misdemeanor.

Every person who violates the two preceding sections, shall be guilty of a misdemeanor.

R.L.1910, § 2523.

§211225.  Unclean slaughter houses.

If any owner or occupier of any slaughterhouses, or any premises where hogs, beeves or other animals are slaughtered, shall permit the same to remain unclean, to the annoyance of the citizens of this state, or any of them, every person so offending shall be fined upon conviction for every such offense in any sum not less than five nor more than Twentyfive Dollars ($25.00), and if said nuisance be not removed within five (5) days thereafter, it shall be deemed a second offense against the provisions of this section.

R.L.1910, § 2524.

§211226.  Selling or buying infected carcass.

If any person shall barter, sell or dispose of the carcass of any swine or other domestic animals infected with cholera or other infectious diseases at the time of death to any person for the purpose of manufacturing the same into lard, soap or for any other purpose, or if any person shall buy or otherwise obtain the carcass of any swine or other domestic animals infected with cholera or other infectious diseases at the time of death for manufacturing purposes as aforesaid or any other purpose except that of burial or burning he shall be fined in any sum not to exceed Fifty ($50.00) Dollars or be imprisoned in the county jail not more than thirty (30) days.

R.L.1910, § 2525.

§211227.  Selling or driving infected swine on highway a misdemeanor.

It shall be unlawful for any person to sell or otherwise dispose of any live swine that is infected with cholera or any other contagious diseases or to drive any such swine on the public highways, after any such person or persons have received knowledge of any such contagious diseases.

R.L.1910, § 2526.

§211228.  Violation a misdemeanor.

Any person violating the provisions of the preceding section shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined in any sum not to exceed Fifty Dollars ($50.00), or be imprisoned in the county jail not more than thirty (30) days.

R.L.1910, § 2527.

§21-1229.  Exhibition livestock - Administration of certain substances or performance of certain surgical procedures to alter appearance.

For livestock utilized for exhibition purposes, it shall be unlawful for any person to inject into the livestock or cause the livestock to ingest any drug, chemical or substance that is not labeled for use on animals, or to administer any chemical or substance used on livestock for the specific purpose of altering the appearance of livestock or to alter the muscle or fat content of the animal's carcass or to perform any surgical procedure to alter the appearance of the livestock.  Ordinary and customary veterinarian procedures, including but not limited to dehorning, branding, tagging or notching ears, castrating, deworming, vaccinating or docking the tail of farm animals shall not be prohibited.  Surgery of any kind performed to change the natural contour or appearance of the animal's body or hide, shall be prohibited by this section.  Any violation of the provisions of this section shall be a misdemeanor, upon conviction, punishable by a fine of not less than One Thousand Dollars ($1,000.00), nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the county jail for a term not less than thirty (30) days nor more than one (1) year, or by both such fine and imprisonment.  A second or subsequent violation of the provisions of this section shall be a felony, upon conviction, punishable by a fine of not less than One Thousand Dollars ($1,000.00), nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term not less than one (1) year nor more than five (5) years, or by both such fine and imprisonment.

Added by Laws 1995, c. 195, § 1, emerg. eff. May 16, 1995.  Amended by Laws 1997, c. 133, § 312, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 210, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 312 from July 1, 1998, to July 1, 1999.

§21-1230.1.  Environmental Crimes Act - Short title.

Sections 339 through 347 of this act shall be known and may be cited as the "Environmental Crimes Act".

Added by Laws 1992, c. 363, § 1, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 338, eff. July 1, 1993.

§21-1230.2.  Definitions.

A.  As used in the Environmental Crimes Act:

1.  "Waste" means at least twenty-eight (28) gallons or two hundred twenty (220) pounds, whether liquid or solid, of discarded or abandoned materials and by-products including but not limited to trash, refuse, garbage, biomedical waste, sewage, ash, sludge, deleterious substances, oil field wastes, commercial and industrial waste and chemical waste; and

2.  "Hazardous waste" means:

a. waste that is subject to regulation as a hazardous waste under the federal Resource Conservation and Recovery Act, Title 42 U.S.C., Section 6901 et seq., and regulations adopted pursuant thereto,

b. waste that is subject to regulation as a hazardous waste under the Oklahoma Hazardous Waste Management Act, or

c. waste that is ignitable, corrosive, reactive or toxic as determined by testing for the characteristics of ignitability, corrosivity, reactivity or toxicity as provided in 40 Code of Federal Regulations, Sections 261.21 through 261.24.

B.  The minimum quantity requirements in paragraph 1 of subsection A of this section shall not apply to chemical wastes used or intended for use in the manufacture of controlled substances in violation of the Uniform Controlled Dangerous Substances Act and shall not apply to hazardous wastes in circumstances involving unlawful disposal or concealment of hazardous waste as prohibited in Sections 1230.6 and 1230.7 of this title.

C.  The term hazardous waste shall not include the handling, hauling, storage and disposition of salt water, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing and processing of oil and gas, including reclaiming of oil from tank bottoms located on leases and tank farms located outside the boundaries of a refinery.

Added by Laws 1992, c. 363, § 2, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 339, eff. July 1, 1993; Laws 2001, c. 386, § 3, eff. July 1, 2001.

§21-1230.3.  Unlawful hazardous waste transportation.

Any person who knowingly and willfully transports or causes the transportation of hazardous waste within the State of Oklahoma without a proper manifest, as prescribed in the Oklahoma Hazardous Waste Management Act, commits the offense of unlawful hazardous waste transportation.

Added by Laws 1992, c. 363, § 3, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 340, eff. July 1, 1993.

§21-1230.4.  Unlawful waste management.

Any person required by law to have a permit or authorization from the Oklahoma Department of Environmental Quality, the Oklahoma Corporation Commission or the Oklahoma Department of Agriculture to receive, store, treat, process, recycle or dispose of waste, who without such permit or authorization knowingly and willfully receives, stores, treats, processes, recycles or disposes of waste, commits the offense of unlawful waste management.

Added by Laws 1992, c. 363, § 4, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 341, eff. July 1, 1993.

§21-1230.5.  Unlawful misrepresentation of waste.

A.  It shall be unlawful to knowingly and willfully:

1.  Make false statements, include false data or omit material information in an application for a waste permit, or for a waste authorization, from the Oklahoma Department of Environmental Quality, the Oklahoma Corporation Commission or the Oklahoma Department of Agriculture;

2.  Make false statements, include false data or omit material information in a waste manifest, waste label, or other waste compliance document, record or plan required by law to be created, maintained or submitted to any state agency;

3.  Submit a false sample of waste for laboratory analysis;

4.  Make false statements or include false data in, or omit material information from, a laboratory analysis of waste;

5.  Tamper with an environmental monitoring device to compromise or impair the accuracy of the device; or

6.  Provide hazardous waste to another person for transportation without providing a proper manifest as prescribed in the Oklahoma Hazardous Waste Management Act.

B.  Any person who violates the provisions of this section commits the offense of unlawful misrepresentation of waste.

Added by Laws 1992, c. 363, § 5, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 342, eff. July 1, 1993.

§21-1230.6.  Unlawful disposal of hazardous waste.

Any person who knowingly and willfully fails to secure a permit required by or pursuant to law, and who, without lawful permit or authorization, knowingly and willfully disposes, directs the disposal or aids and abets the disposal of hazardous waste into a sanitary sewer system without appropriate pretreatment, or at a solid waste landfill, transfer station or processing facility, or at any unpermitted disposal place commits the offense of unlawful disposal of hazardous waste.

Added by Laws 1992, c. 363, § 6, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 343, eff. July 1, 1993.

§21-1230.7.  Unlawful concealment of hazardous waste.

Any person commits the offense of unlawful concealment of hazardous waste who knowingly and willfully subjects any other person, including but not limited to peace officers, emergency responders or clean-up crews, to the potential for immediate or long-term risk to their health or safety by exposure to chemical wastes, by knowingly and willfully:

1.  Concealing or causing other persons to conceal the unlawful abandonment or disposal of hazardous waste;

2.  Concealing or causing other persons to conceal that hazardous waste is being transported; or

3.  Misrepresenting or causing other persons to misrepresent the type of hazardous waste being transported.

Added by Laws 1992, c. 363, § 7, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 344, eff. July 1, 1993.

§21-1230.8.  Penalties.

Any person convicted of the offense of:

1.  Unlawful hazardous waste transportation shall be guilty of a felony punishable by imprisonment for not more than five (5) years or a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or both such fine and imprisonment;

2.  Unlawful waste management with respect to:

a. waste other than hazardous waste shall be guilty of a misdemeanor punishable by a fine of not more than Ten Thousand Dollars ($10,000.00), and

b. hazardous waste shall be guilty of a felony punishable by imprisonment for not more than five (5) years or a fine of not more than Fifty Thousand Dollars ($50,000.00) or both such fine and imprisonment;

3.  Unlawful waste misrepresentation with respect to:

a. waste other than hazardous waste shall be guilty of a misdemeanor punishable by a fine of not more than Five Thousand Dollars ($5,000.00), and

b. hazardous waste shall be guilty of a felony punishable by imprisonment for not more than five (5) years or a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or both such fine and imprisonment;

4.  Unlawful disposal of hazardous waste shall be guilty of a felony punishable by imprisonment for not more than five (5) years or a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or both such fine and imprisonment; and

5.  Unlawful concealment of hazardous waste shall be guilty of a felony punishable by imprisonment for not less than two (2) years nor more than ten (10) years and a fine of not more than One Hundred Thousand Dollars ($100,000.00).

Added by Laws 1992, c. 363, § 8, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 345, eff. July 1, 1993; Laws 1997, c. 133, § 313, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 211, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 313 from July 1, 1998, to July 1, 1999.

§21-1230.9.  Penalty enhancements.

The fines provided for in Section 1230.8 of this title shall be doubled for any person convicted of any violation of the provisions of the Environmental Crimes Act if:

1.  The conviction is for a second or subsequent violation of the same or another provision of the Environmental Crimes Act; or

2.  The convicted person profited from or received any remuneration for the actions leading to the conviction.

Added by Laws 1992, c. 363, § 9, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 346, eff. July 1, 1993.

§21-1230.10.  Laws saved from repeal - Penalties not in lieu of civil or administrative penalties.

Nothing in Sections 1230.1 through 1230.10 of this title is intended to repeal any existing law.  Any penalty imposed under Section 1230.8 of this title shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.

Added by Laws 1992, c. 363, § 10, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 347, eff. July 1, 1993.

§21-1241.  Furnishing tobacco products to minors - Punishment.

Any person who shall furnish to any minor by gift, sale or otherwise any cigarettes, cigarette papers, cigars, bidis, snuff, chewing tobacco, or any other form of tobacco product shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine in the amount of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00) and by imprisonment in the county jail for a term of not less than ten (10) days nor more than ninety (90) days for each offense.

Added by Laws 1915, c. 190, § 1.  Amended by Laws 1917, c. 148, p. 238, § 1; Laws 1985, c. 54, § 1, eff. Nov. 1, 1985; Laws 2002, c. 76, § 1, emerg. eff. April 15, 2002.

§211242.  Refusal of minor to disclose place where and person from whom obtained.

Any minor being in possession of cigarettes, cigarette papers, cigars, snuff, chewing tobacco, or any other form of tobacco product and being by any police officer, constable, juvenile court officer, truant officer, or teacher in any school, asked where and from whom such cigarettes, cigarette papers, cigars, snuff, chewing tobacco, or any other form of tobacco product were obtained, who shall refuse to furnish such information, shall be guilty of a misdemeanor and upon conviction thereof before the district court, or any judge of the district court, such minor being of the age of sixteen (16) years or upwards shall be sentenced to pay a fine not exceeding Five Dollars ($5.00) or to undergo an imprisonment in the jail of the proper county not exceeding five (5) days, or both; if such minor shall be under the age of sixteen (16) years, he or she shall be certified by such magistrate or justice to the juvenile court of the county for such action as said court shall deem proper.

Amended by Laws 1985, c. 54, § 2, eff. Nov. 1, 1985.

§211244.  Disposition of fines  Share of informer.

Of all sums recovered hereunder as fines, onefourth (1/4) shall be paid to the complaining witness, if not a public officer, the remainder to be paid into the county road fund and be used in the construction and maintenance of the public roads of the county to be distributed as are other county road funds.

Laws 1917, c. 148, p. 238, § 3.

§21-1247.  Smoking in certain public areas prohibited - Punishment.

A.  The possession of lighted tobacco in any form is a public nuisance and dangerous to public health and is hereby prohibited when such possession is in any indoor place used by or open to the public, public transportation, or any indoor workplace, except where specifically allowed by law.

As used in this section, "indoor workplace" means any indoor place of employment or employment-type service for or at the request of another individual or individuals, or any public or private entity, whether part-time or full-time and whether for compensation or not.  Such services shall include, without limitation, any service performed by an owner, employee, independent contractor, agent, partner, proprietor, manager, officer, director, apprentice, trainee, associate, servant or volunteer.  An indoor workplace includes work areas, employee lounges, restrooms, conference rooms, classrooms, employee cafeterias, hallways, any other spaces used or visited by employees, and all space between a floor and ceiling that is predominantly or totally enclosed by walls or windows, regardless of doors, doorways, open or closed windows, stairways, or the like.  The provisions of this section shall apply to such indoor workplace at any given time, whether or not work is being performed.

B.  All buildings, or portions thereof, owned or operated by this state shall be designated as nonsmoking; provided, however, each building may have one designated smoking room.  As used in this paragraph, "buildings" shall not include up to twenty-five percent (25%) of any hotel or motel rooms rented to guests if the rooms are properly ventilated so that smoke is not circulated to nonsmoking areas.

C.  All buildings, or portions thereof, owned or operated by a county or municipal government, at the discretion of the county or municipal governing body, may be designated as entirely nonsmoking or may be designated as nonsmoking with one designated smoking room.

D.  A smoking room as provided for in subsections B and C of this section:

1.  Shall not be used for the conduct of public business;

2.  Shall be in a location which is fully enclosed, directly exhausted to the outside, under negative air pressure so smoke cannot escape when a door is opened, and no air is recirculated to nonsmoking areas of the building.  No smoking exhaust shall be located within twenty-five (25) feet of any entrance, exit or air intake; and

3.  Shall be verified for compliance with the provisions of this subsection by the Department of Central Services for state buildings, by a county entity designated by the board of county commissioners for county buildings, or by a municipal entity designated by the municipal governing body for municipal buildings.

E.  No smoking shall be allowed within twenty-five (25) feet of the entrance or exit of any building specified in subsection B or C of this section.

F.  The restrictions provided in this section shall not apply to stand-alone bars, stand-alone taverns and cigar bars as defined in Section 1-1522 of Title 63 of the Oklahoma Statutes.

G.  The restrictions provided in this section shall not apply to the following:

1.  The room or rooms where licensed charitable bingo games are being operated, but only during the hours of operation of such games;

2.  Up to twenty-five percent (25%) of the guest rooms at a hotel or other lodging establishment;

3.  Retail tobacco stores predominantly engaged in the sale of tobacco products and accessories and in which the sale of other products is merely incidental and in which no food or beverage is sold or served for consumption on the premises;

4.  Workplaces where only the owner or operator of the workplace, or the immediate family of the owner or operator, performs any work in the workplace, and the workplace has only incidental public access.  "Incidental public access" means that a place of business has only an occasional person, who is not an employee, present at the business to transact business or make a delivery.  It does not include businesses that depend on walk-in customers for any part of their business;

5.  Workplaces occupied exclusively by one or more smokers, if the workplace has only incidental public access;

6.  Private offices occupied exclusively by one or more smokers;

7.  Workplaces within private residences, except that smoking shall not be allowed inside any private residence that is used as a licensed child care facility during hours of operation;

8.  Medical research or treatment centers, if smoking is integral to the research or treatment;

9.  A facility operated by a post or organization of past or present members of the Armed Forces of the United States which is exempt from taxation pursuant to Sections 501 (c)(8), 501 (c)(10) or 501 (c)(19) of the Internal Revenue Code, 26 U.S.C., Sections 501 (c)(8), 501 (c)(10) or 501 (c)(19), when such facility is utilized exclusively by its members and their families and for the conduct of post or organization nonprofit operations except during an event or activity which is open to the public; and

10.  Any outdoor seating area of a restaurant; provided, smoking shall not be allowed within fifteen (15) feet of any exterior public doorway or any air intake of a restaurant.

H.  An employer not otherwise restricted from doing so may elect to provide smoking rooms where no work is performed except for cleaning and maintenance during the time the room is not in use for smoking, provided each smoking room is fully enclosed and exhausted directly to the outside in such a manner that no smoke can drift or circulate into a nonsmoking area.  No exhaust from a smoking room shall be located within fifteen (15) feet of any entrance, exit or air intake.

I.  If smoking is to be permitted in any space exempted in subsections F or G of this section or in a smoking room pursuant to subsection H of this section, such smoking space must either occupy the entire enclosed indoor space or, if it shares the enclosed space with any nonsmoking areas, the smoking space shall be fully enclosed, exhausted directly to the outside with no air from the smoking space circulated to any nonsmoking area, and under negative air pressure so that no smoke can drift or circulate into a nonsmoking area when a door to an adjacent nonsmoking area is opened.  Air from a smoking room shall not be exhausted within fifteen (15) feet of any entrance, exit or air intake.  Any employer may choose a more restrictive smoking policy, including being totally smoke free.

J.  Notwithstanding any other provision of this section, until March 1, 2006, restaurants may have designated smoking and nonsmoking areas or may be designated as being a totally nonsmoking area.  Beginning March 1, 2006, restaurants shall be totally nonsmoking or may provide nonsmoking areas and designated smoking rooms.  Food and beverage may be served in such designated smoking rooms which shall be in a location which is fully enclosed, directly exhausted to the outside, under negative air pressure so smoke cannot escape when a door is opened, and no air is recirculated to nonsmoking areas of the building.  No exhaust from such room shall be located within twenty-five (25) feet of any entrance, exit or air intake.  Such room shall be subject to verification for compliance with the provisions of this subsection by the State Department of Health.

K.  The person who owns or operates a place where smoking or tobacco use is prohibited by law shall be responsible for posting a sign or decal, at least four (4) inches by two (2) inches in size, at each entrance to the building indicating that the place is smoke-free or tobacco-free.

L.  Responsibility for posting signs or decals shall be as follows:

1.  In privately owned facilities, the owner or lessee, if a lessee is in possession of the facilities, shall be responsible;

2.  In corporately owned facilities, the manager and/or supervisor of the facility involved shall be responsible; and

3.  In publicly owned facilities, the manager and/or supervisor of the facility shall be responsible.

M.  Any person who knowingly violates this act is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00).

Added by Laws 1975, c. 26, § 1, operative Sept. 1, 1975.  Amended by Laws 2002, c. 96, § 1, eff. July 1, 2002; Laws 2002, c. 377, § 2, eff. July 1, 2002; Laws 2003, S.J.R. No. 21, § 1, eff. Sept. 1, 2003.

§211253.  Failure to ring bell of locomotive.

Every person in charge, as engineer of a locomotive engine, who omits to cause a bell to ring or a steam whistle to sound at the distance of at least eighty (80) rods from the place where the track crosses, on the same level, any traveled public way, is punishable by a fine not exceeding Fifty Dollars ($50.00), or by imprisonment in the county jail not exceeding sixty (60) days.

R.L.1910, § 2536.

§211254.  Drunken engineer or conductor or driver.

Every person who, while in charge, as engineer, of a locomotive engine, or while acting as conductor or driver upon a railroad train or car, whether propelled by steam or drawn by horses, is intoxicated, is guilty of a misdemeanor.

R.L.1910, § 2537.

§211255.  Railroad officers, servants and agents, neglect of duty.

Every engineer, conductor, brakeman, switchtender or other officer, agent or servant of any railroad company, who is guilty of any willful violation or omission of his duty as such officer, agent or servant, by which human life or safety is endangered or property is injured or destroyed, the punishment for which is not otherwise prescribed, is guilty of a misdemeanor.

R.L.1910, § 2538.

§211261.  Criminal syndicalism defined.

Criminal syndicalism is hereby defined to be the doctrine which advocates crime, physical violence, arson, destruction of property, sabotage, or other unlawful acts or methods, as a means of accomplishing or effecting industrial or political ends, or as a means of effecting industrial or political revolution, or for profit.

Laws 1919, c. 70, p. 110, § 1. d

§211262.  Sabotage defined.

Sabotage is hereby defined to be a malicious, felonious, intentional or unlawful damage, injury to or destruction of real or personal property of any employer or owner by his or her employee or employees, or any employer or employers or by any person or persons at their own instance, or at the instance, request or instigation of such employees, employers, or any other person.

Laws 1919, c. 70, p. 111, § 2.

§211263.  Advocating or teaching necessity, etc., of crime, criminal syndicalism or sabotage  Printing, publishing, etc., books, pamphlets, etc.  Organizing or becoming member of society or assembly.

Any person who, by word of mouth or writings, advocates, affirmatively suggests or teaches the duty, necessity, propriety or expediency of crime, criminal syndicalism, or sabotage, or who shall advocate, affirmatively suggest or teach the duty, necessity, propriety or expediency of doing any act of violence, the destruction of or damage to any property, the bodily injury to any person or persons, or the commission of any crime or unlawful act as a means of accomplishing or effecting any industrial or political ends, change, or revolution, or for profit; or who prints, publishes, edits, issues, or knowingly circulates, sells, distributes, or publicly displays any books, pamphlets, paper, handbill, poster, document, or written or printed matter in any form whatsoever, containing matter advocating, advising, affirmatively suggesting, or teaching crime, criminal syndicalism, sabotage, the doing of any act of physical violence, the destruction of or damage to any property, the injury to any person, or the commission of any crime or unlawful act as a means of accomplishing, effecting or bringing about any industrial or political ends, or change, or as a means of accomplishing, effecting or bringing about any industrial or political revolution, or for profit; or who shall openly, or at all attempt to justify by word of mouth or writing, the commission or the attempt to commit sabotage, any act of physical violence, the destruction of or damage to any property, the injury to any person or the commission of any crime or unlawful act, with the intent to exemplify, spread or teach or affirmatively suggest criminal syndicalism; or who organizes, or helps to organize or becomes a member of or voluntarily assembles with any society or assemblage of persons which teaches, advocates, or affirmatively suggests the doctrine of criminal syndicalism, sabotage, or the necessity, propriety or expediency of doing any act of physical violence or the commission of any crime or unlawful act as a means of accomplishing or effecting any industrial or political ends, change or revolution, or for profit, is guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term not to exceed ten (10) years, or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  Provided, that none of the provisions of Sections 1261 through 1264 of this title shall be construed to modify or affect Section 166 of Title 40 of the Oklahoma Statutes.

Added by Laws 1919, c. 70, p. 111, § 3, emerg. eff. March 15, 1919.  Amended by Laws 1997, c. 133, § 314, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 212, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 314 from July 1, 1998, to July 1, 1999.

§211264.  Permitting use of building for assemblies in violation of section 1263 prohibited.

The owner, lessee, agent, superintendent, or person in charge or occupation of any place, building, room or rooms, or structure, who knowingly permits therein any assembly or consort of persons prohibited by the provisions of Section 3 of this act, or who after notification by authorized public or peace officers that the place or premises, or any part thereof, is or are so used, permits such use to be continued, is guilty of a misdemeanor and punishable upon conviction thereof by imprisonment in the county jail for not less than sixty (60) days or for not more than one (1) year, or by a fine of not less than One Hundred Dollars ($100.00) or more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Laws 1919, c. 70, p. 111, § 4.

§211265.1.  Definitions  Highway  Highway commissioners  Public utility.

"Highway" includes any private or public street, way or other place used for travel to or from property.

"Highway commissioners" means any individual, board or other body having authority under then existing law to discontinue the use of the highway which it is desired to restrict or close to public use and travel.

"Public utility" includes any pipeline, gas, electric, heat, water, oil, sewer, telephone, telegraph, radio, railway, railroad, airplane, transportation, communication or other system, by whomsoever owned or operated for public use.

Laws 1941, p. 84, § 1.

§211265.2.  Destroying or interfering with property with intent to hinder defense preparations or prosecution of war.

Whoever destroys, impairs, injures, interferes or tampers with real or personal property with intent to hinder, delay or interfere with the preparation of the United States or of any of the states for defense or for war, or with the prosecution of war by the United States, shall be guilty of a felony punishable by imprisonment for not more than ten (10) years, or by a fine of not more than Ten Thousand Dollars ($10,000.00), or both; provided, if such person so acts with the intent to hinder, delay or interfere with the preparation of the United States or of any of the states for defense or for war, or with the prosecution of war by the United States, the minimum punishment shall be imprisonment for not less than one (1) year.

Added by Laws 1941, p. 85, § 2.  Amended by Laws 1997, c. 133, § 315, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 213, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 315 from July 1, 1998, to July 1, 1999.

§211265.3.  Causing defects in articles used in defense preparation or prosecution of war.

Whoever intentionally makes or causes to be made any defect in any article or thing with reasonable grounds to believe that such article or thing is intended to be used in connection with the preparation of the United States or any of the states for defense or for war, or for the prosecution of war by the United States, or that such article or thing is one of a number of similar articles or things, some of which are intended so to be used, shall be guilty of a felony punishable by imprisonment for not more than ten (10) years, or a fine of not more than Ten Thousand Dollars ($10,000.00) or both; provided, if such person so acts with the intent to hinder, delay or interfere with the preparation of the United States or of any of the states for defense or for war, or with the prosecution of war by the United States, the minimum punishment shall be imprisonment for not less than one (1) year.

Added by Laws 1941, p. 85, § 3.  Amended by Laws 1997, c. 133, § 316, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 214, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 316 from July 1, 1998, to July 1, 1999.

§211265.4.  Attempts  Punishment  Acts constituting.

Whoever attempts to commit any of the crimes defined by Sections 1265.1 through 1265.14 of this title shall be liable to onehalf (1/2) the punishment prescribed for the completed crime.  In addition to the acts which constitute an attempt to commit a crime under the law of this state, the solicitation or incitement of another to commit any of the crimes defined by Sections 1265.1 through 1265.14 of this title not followed by the commission of the crime, the collection or assemblage of any materials with the intent that the same are to be used then or at a later time in the commission of such crime, or the entry, with or without permission, of a building, enclosure or other premises of another with the intent to commit any such crime therein or thereon shall constitute an attempt to commit such crime.

Added by Laws 1941, p. 85, § 4.  Amended by Laws 1997, c. 133, § 317, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 215, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 317 from July 1, 1998, to July 1, 1999.

§211265.5.  Conspiracies.

If two or more persons conspire to commit any crime defined by Sections 1265.1 through 1265.14 of this title, each of such persons is guilty of conspiracy and subject to the same punishment as if he had committed the crime which he conspired to commit, whether or not any act be done in furtherance of the conspiracy.  It shall not constitute any defense or ground of suspension of judgment, sentence or punishment on behalf of any person prosecuted under this section, that any of his fellow conspirators has been acquitted, has not been arrested or convicted, is not amenable to justice or has been pardoned or otherwise discharged before or after conviction.

Added by Laws 1941, p. 85, § 5.  Amended by Laws 1997, c. 133, § 318, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 318 from July 1, 1998, to July 1, 1999.

§211265.6.  Self incriminating testimony  Immunity from prosecution.

No person shall be excused from attending and testifying or producing any books, papers, or other documents before any court, magistrate, referee or grand jury upon any investigation, proceeding or trial, for or relating to or concerned with a violation of any section of this act or attempt to commit such violation, upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him by the state may tend to convict him of a crime or to subject him to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be received against him, upon any criminal investigation, proceeding or trial, except upon a prosecution for perjury or contempt of court based upon the giving or producing of such testimony.

Laws 1941, p. 85, § 6.

§211265.7.  Posting property of producers of defense materials and public utilities  Entry without permission.

Any individual, partnership, association, corporation, municipal corporation or state or any political subdivision thereof engaged in, or preparing to engage in, the manufacture, transportation or storage of any product to be used in the preparation of the United States or of any of the states for defense or for war or in the prosecution of war by the United States, or the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any of said natural or artificial persons operating any public utility, whose property, except where it fronts on water or where there are entrances for railway cars, vehicles, persons or things, is surrounded by a fence or wall, or a fence or wall and buildings, may post around his or its property at each gate entrance, dock or railway entrance and every one hundred (100) feet of water front a sign reading "No Entry Without Permission".  Whoever without permission of such owner shall willfully enter upon premises so posted shall be punished by imprisonment for not more than ten (10) days, or a fine of not more than Fifty Dollars ($50.00), or both.

Laws 1941, p. 86, § 7.

§211265.8.  Detention and arrest of persons entering without permission.

Any peace officer or any person employed as watchman, guard, or in a supervisory capacity on premises posted as provided in Section 7 may stop any person found on any premises to which entry without permission is forbidden by Section 7 and may detain him for the purpose of demanding, and may demand of him his name, address and business in such place.  If said peace officer or employee has reason to believe from the answers of the person so interrogated that such person has no right to be in such place, said peace officer shall forthwith release such person or he may arrest such person without a warrant on the charge of violating the provisions of Section 7; and said employee shall forthwith release such person or turn him over to a peace officer, who may arrest him without a warrant on the charge of violating the provisions of Section 7.

Laws 1941, p. 86, § 8.

§211265.9.  Highways  Closing on petition of producers of defense materials or public utilities.

Any individual, partnership, association, corporation, municipal corporation or state or any political subdivision thereof engaged in or preparing to engage in the manufacture, transportation or storage of any product to be used in the preparation of the United States or any of the states for defense or for war or in the prosecution of war by the United States, or in the manufacture, transportation, distribution of storage of gas, oil, coal, electricity or water, or any of said natural or artificial persons operating any public utility, who has property so used which he or it believes will be endangered if public use and travel is not restricted or prohibited on one or more highways or parts thereof upon which such property abuts, may petition the highway commissioners of any city, town or county to close one or more of said highways or parts thereof to public use and travel or to restrict by order the use and travel upon one or more of said highways or parts thereof.

Upon receipt of such petition, the highway commissioners shall set a day for hearing and give notice thereof by publication in a newspaper having general circulation in the city, town or county in which such property is located, such notice to be at least seven days prior to the date set for hearing.  If after hearing the highway commissioners determine that the public safety and the safety of the property of the petitioner so require, they shall, by suitable order, close to public use and travel or reasonably restrict the use of and travel upon one or more of said highways or parts thereof; provided, the highway commissioners may issue written permits to travel over the highways so closed or restricted to responsible and reputable persons for such term, under such conditions and in such form as said commissioners may prescribe. Appropriate notices in letters at least three (3) inches high shall be posted conspicuously at each end of any highway so closed or restricted by such order.  The highway commissioners may at any time revoke or modify any order so made.

Laws 1941, p. 86, § 9.

§211265.10.  Violation of order closing or restricting use of highways.

Whoever violates any order made under Section 9 shall be punished by imprisonment for not more than ten (10) days, or a fine of not more than Fifty Dollars ($50.00), or both.

Laws 1941, p. 87, § 10.

§211265.11.  Organization of employees and right to bargain collectively not impaired.

Nothing in this act shall be construed to impair, curtail or destroy the rights of employees and their representatives to selforganization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection.

Laws 1941, p. 87, § 11.

§211265.12.  Partial invalidity  Severability.

If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

§211265.13.  Short title.

This act may be cited as the Sabotage Prevention Act.

Laws 1941, p. 87, § 13.

§211265.14.  Suspension of inconsistent laws  Conduct made unlawful by other laws.

All acts and parts of acts inconsistent with this act are hereby suspended in their application to any proceedings under this act. If conduct prohibited by this act is also made unlawful by another or other laws, the offender may be convicted for the violation of this act or of such other law or laws.

Laws 1941, p. 87, § 14.

§211266.  Advocating overthrow of government by force  Penalty.

Any person above the age of eighteen (18) years who advocates revolution, teaches or justifies a program of sabotage, force and violation, sedition or treason against the government of the United States or of this state, or who directly or indirectly advocates or teaches by any means the overthrow of the government of the United States or of this state by force or any unlawful means shall be guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary from five (5) years to life.

Added by Laws 1955, p. 189, § 1, emerg. eff. June 6, 1955.  Amended by Laws 1997, c. 133, § 319, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 216, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 319 from July 1, 1998, to July 1, 1999.

§211266.1.  Existence of communist conspiracy.

Upon evidence and proof already presented before this legislature, congress, the courts of this state, and the courts of the United States, it is here now found and declared to be a fact that there exists an International Communist conspiracy which is committed to the overthrow of the government of the United States and of the several states, including that of the State of Oklahoma, by force or violence, such conspiracy including the Communist Party of the United States, its component or related parts and members, and that such conspiracy constitutes a clear and present danger to the government of the United States and of this state.

Laws 1955, p. 189, § 1.

§211266.2.  Communist Party of the United States and component parts as illegal.

The Communist Party of the United States, together with its component or related parts and organizations, no matter under what name known, and all other organizations, incorporated or unincorporated, which engage in or advocate, abet, advise, or teach, or a purpose of which is to engage in or advocate, abet, advise, or teach, any activities intended to overthrow, destroy, or alter, or to assist in the overthrow, destruction, or alteration of, the constitutional form of the government of the United States, or of the State of Oklahoma, or of any political subdivision of either of them, by force or violence, are hereby declared to be illegal and not entitled to any rights, privileges, or immunities attendant upon bodies under the jurisdiction of the State of Oklahoma or any political subdivision thereof.  It shall be unlawful for such Party or any of its component or related parts or organizations, or any such other organization, to exist, function, or operate in the State of Oklahoma.  Any organization which is found by a court of competent jurisdiction to have violated any provisions of this section, in a proceeding brought for that purpose by the County Attorney, shall be dissolved, and if it be a corporation organized and existing under the laws of this state or having a permit to do business in this state, its charter or permit shall be forfeited, and, whether incorporated or unincorporated, all funds, records, and other property belonging to such Party or any component or related part or organization thereof, or to any such other organization, shall be seized by and forfeited to the State of Oklahoma to escheat to the state as in the case of a person dying without heirs.  All books, records, and files of any such organizations shall be turned over to the Attorney General.

Laws 1955, p. 190, § 2.

§211266.3.  Affiliation with parent or superior organization  Prima facie evidence of guilt.

As to any particular organization, proof of its affiliation with a parent or superior organization, inside or outside of this state, which engages in or advocates, abets, advises, or teaches, or a purpose of which is to engage in or advocate, abet, advise, or teach, any activities intended to overthrow, destroy, or alter, or to assist in the overthrow, destruction, or alteration of, the constitutional form of the government of the United States, or of the State of Oklahoma, or of any political subdivision of either of them, by force or violence, shall constitute prima facie evidence that such particular organization engages in or advocates, abets, advises, or teaches, or has as a purpose the engaging in or advocating, abetting, advising, or teaching of, the same activities with the same intent.

Laws 1955, p. 190, § 3.

§211266.4.  Unlawful acts.

It shall be unlawful for any person knowingly or willfully to:

(1) Commit, attempt to commit, or aid in the commission of any act intended to overthrow, destroy, or alter, or to assist in the overthrow, destruction, or alteration of, the constitutional form of the government of the United States, or of the State of Oklahoma, or of any political subdivision of either of them, by force or violence; or

(2) Advocate, abet, advise, or teach by any means any person to commit, attempt to commit, or aid in the commission of any such act, under such circumstances as to constitute a clear and present danger to the security of the United States, or of the State of Oklahoma, or of any political subdivision of either of them; or

(3) Conspire with one or more persons to commit any of the above acts; or

(4) Assist in the formation of, or participate in the management of, or contribute to the support of, or become or remain a member of, or destroy any books or records or files of, or secrete any funds in this state of the Communist Party of the United States or any component or related part or organization thereof, or any organization which engages in or advocates, abets, advises, or teaches, or a purpose of which is to engage in or advocate, abet, advise or teach, any activities intended to overthrow, destroy, or alter, or to assist in the overthrow, destruction, or alteration of, the constitutional form of the government of the United States, or of the State of Oklahoma, or of any political subdivision of either of them, by force or violence, knowing the nature of such organization.

Laws 1955, p. 190, § 4.

§211266.5.  Penalty.

Any person who shall violate any of the provisions of Section 1266.4 of this title shall be guilty of a felony, and upon conviction thereof shall be fined not more than Twenty Thousand Dollars ($20,000.00), or imprisoned not less than one (1) year nor more than twenty (20) years in the State Penitentiary, or may be both so fined and imprisoned.  No person convicted of any violation of this act shall ever be entitled to suspension or probation of sentence by the trial court.

Added by Laws 1955, p. 191, § 5, emerg. eff. June 6, 1955.  Amended by Laws 1997, c. 133, § 320, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 217, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 320 from July 1, 1998, to July 1, 1999.

§211266.6.  Bar from holding public office.

Any person who shall be convicted finally by a court of competent jurisdiction of violating any of the provisions of this act shall from the date of such final conviction automatically be disqualified and barred from holding any office, elective or appointive, or any other position of profit, trust, or employment with the government of the State of Oklahoma or any agency thereof, or of any county, municipal corporation, or other political subdivision of the state.

Laws 1955, p. 191, § 6.

§211266.7.  District court powers.

The district courts of this state and the judges thereof shall have full power, authority, and jurisdiction, upon the application of the State of Oklahoma, acting through the district attorney, to issue any and all proper restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce the provisions of this act; no injunction or other writ shall be granted, used or relied upon under the provisions of this act in any labor dispute or disputes.  Such proceedings shall be instituted, prosecuted, tried, and heard as other civil proceedings of like nature in such courts, provided that such proceedings shall have priority over other cases in settings for hearing.

Nothing in this act shall be construed to alter in any way the powers now held by the courts of this state or of this nation under the laws of this state in labor disputes.

Laws 1955, p. 191, § 7.

§211266.8.  Search warrants.

A search warrant may issue for the purpose of searching for and seizing any books, records, pamphlets, cards, receipts, lists, memoranda, pictures, recordings, or any written instruments showing that a person or organization is violating or has violated any provision of this act.  Search warrants may be issued by any judge of a court of record in this state upon the written application of the district attorney, within their respective jurisdictions, accompanied by the affidavit of a credible person setting forth the name or description of the owner or person in charge of the premises to be searched, or stating that his name and description are unknown, the address or description of the premises, and showing that the described premises is a place where some specified phase or phases of this act are violated or are being violated, or where are kept any books, records, pamphlets, cards, receipts, lists, memoranda, pictures, recordings, or written instruments of any kind showing a violation of some phase or phases of this act; provided that if the premises to be searched constitute a private residence, such application for a search warrant shall be accompanied by the affidavits of two (2) credible citizens.  Except as herein provided, the application, issuance, and execution of any such warrant and all proceedings relative thereto shall conform to the applicable provisions of the Code of Criminal Procedure; provided that any evidence obtained by virtue of a search warrant issued under the provisions of this act shall not be admissible in evidence in the trial of any proceeding, administrative or judicial, save and except those arising under this act.

Laws 1955, p. 191, § 8.

§211266.9.  Utilization of State agency personnel by Governor.

The Governor is authorized to utilize any personnel of the Department of Public Safety and any other state agency to conduct such investigations and to render such assistance to local law enforcement officers as the Governor may deem necessary in carrying out the provisions of this act.

Laws 1955, p. 191, § 9.

§211266.10.  Partial invalidity.

If any section or any part whatever of this act, or the application thereof to any person or circumstances, should be held for any reason to be invalid, such invalidity shall not affect or invalidate any portion of the remainder of this act, and it is hereby declared that such remaining portions would have been enacted in any event.

Laws 1955, p. 192, § 10.

§211266.11.  Provisions cumulative.

The provisions of this act are expressly declared to be cumulative to existing laws.

Laws 1955, p. 192, § 11.

§211267.1.  Organizing or assisting to organize groups, companies, etc.

Any person organizing or assisting to organize any group, company, assembly of persons, or association with the intent of advocating or encouraging the overthrow of the United States or state governments, or of acting to overthrow such governments, by force or violence, or who is or becomes a member or affiliate of any such organization knowing its purposes shall, upon conviction thereof, be guilty of a felony.

Added by Laws 1961, p. 743, § 1, emerg. eff. July 12, 1961.  Amended by Laws 1997, c. 133, § 321, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 321 from July 1, 1998, to July 1, 1999.

§211267.2.  Registration  Contents.

(a)  The officers of each group, company, assembly of persons, or association with the intent designated in Section 1267.1 of this title shall, within thirty (30) days of the effective date hereof, register with the Attorney General, on forms prescribed by him by regulations, as such an organization, and shall thereafter register annually on or before July 1.

(b)  The registration statements shall include the following information:

(1)  The name of the organization and address of its principal office;

(2)  The name and present address of each person who is currently an officer of the organization or who has been an officer of the organization any time in the course of the twelve (12) months preceding the filing of each registration statement;

(3)  An accounting of all money received and expended by the organization, including the sources of receipt and purposes of expenditures, in the course of the twelve (12) months preceding the filing of each registration statement;

(4)  The name and present address of each person who is or was a member of the organization at any time in the course of the twelve (12) months preceding the filing of each registration statement.

(5)  If any officer or member of the organization uses or has used more than one name, all such names shall be included in the registration statements.

(c)  All such organizations shall maintain, in the form and manner as the Attorney General shall by regulations provide, an accurate and complete record of all information required by the registration statement forms.

(d)  If the officers of any such organization violate any provision of this section they shall, upon conviction, be guilty of a felony.

Added by Laws 1961, p. 743, § 2, emerg. eff. July 12, 1961.  Amended by Laws 1997, c. 133, § 322, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 322 from July 1, 1998, to July 1, 1999.

§21-1268.  Short title.

This act shall be known and may be cited as the "Oklahoma Antiterrorism Act".

Added by Laws 2002, c. 477, § 1, emerg. eff. June 6, 2002.

§21-1268.1.  Definitions.

As used in this act:

1.  "Biochemical terrorism" means an act of terrorism involving any biological organism, pathogen, bacterium, virus, chemical or its toxins, isomers, salts or compounds, or any combination of organisms, viruses or chemicals that is capable of and intended to cause death, disease, injury, illness or harm to any human or animal upon contact or ingestion, or harm to any food supply, plant, water supply, drink, medicine or other product used for or consumed by humans or animals;

2.  "Terrorism" means an act of violence resulting in damage to property or personal injury perpetrated to coerce a civilian population or government into granting illegal political or economic demands; or conduct intended to incite violence in order to create apprehension of bodily injury or damage to property in order to coerce a civilian population or government into granting illegal political or economic demands.  Peaceful picketing or boycotts and other nonviolent action shall not be considered terrorism;

3.  "Terrorism hoax" means the willful conduct to simulate an act of terrorism as a joke, hoax, prank or trick against a place, population, business, agency or government by:

a. the intentional use of any substance to cause fear, intimidation or anxiety and a reasonable belief by any victim that such substance is used, placed, sent, delivered or otherwise employed as an act of biochemical terrorism requiring an emergency response or the evacuation or quarantine of any person, place or article, or

b. any act or threat of violence, sabotage, damage or harm against a population, place or infrastructure that causes fear, intimidation or anxiety and a reasonable belief by any victim that such act or threat is an act of terrorism to disrupt any place, population, business, agency or government;

4.  "Biochemical assault" means the intentional delivery of any substance or material to another person without lawful cause, whether or not such substance or material is toxic, noxious or lethal to humans, to:

a. cause intimidation, fear or anxiety and a reasonable belief by the victim that death, disease, injury or illness will occur as a result of contamination by such substance or material and, based upon that belief, an emergency response is necessary, or

b. poison, injure, harm or cause disease or illness to any person; and

5.  "Terrorist activity" means to plan, aid or abet an act of terrorism or aid or abet any person who plans or commits an act of terrorism.

Added by Laws 2002, c. 477, § 2, emerg. eff. June 6, 2002.

§21-1268.2.  Violations - Penalties.

A.  Every act of terrorism is a felony.

B.  A person convicted of terrorism shall be punished by imprisonment in the State Penitentiary for a term not exceeding life.

C.  A person who kills another person or who causes the death of another person in the commission of an act of terrorism shall be guilty of murder in the first degree.

D.  A person convicted of biochemical terrorism shall be ordered, in addition to the punishment imposed for the act of terrorism, to reimburse the cost of any emergency personnel, equipment, supplies, and other expenses incurred by the state and any political subdivision as a result of responding to such act of terrorism.

Added by Laws 2002, c. 477, § 3, emerg. eff. June 6, 2002.

§21-1268.3.  Conspiracy - Penalty.

A.  Conspiracy to commit terrorism is a felony.

B.  A person convicted of conspiracy to commit terrorism shall be punished by imprisonment in the State Penitentiary for a term not exceeding life.

Added by Laws 2002, c. 477, § 4, emerg. eff. June 6, 2002.

§21-1268.4.  Hoax - Penalty.

A.  Terrorism hoax is a felony.

B.  A person convicted of terrorism hoax shall be punished by imprisonment in the State Penitentiary for a term of not more than ten (10) years.  In addition to any punishment imposed for the act of terrorism hoax, the person shall be ordered to make restitution to the victim and to reimburse the cost of any emergency personnel, equipment, supplies, and other expenses incurred by the state and any political subdivision as a result of responding to such act.

Added by Laws 2002, c. 477, § 5, emerg. eff. June 6, 2002.

§21-1268.5.  Biochemical assault - Penalties.

A.  Every person who, without justifiable or excusable cause, willfully commits biochemical assault against another person shall be punished as provided in this section.

B.  Every act of biochemical assault is a misdemeanor punishable by imprisonment in the county jail for a term of not more than one (1) year, or by a fine not to exceed One Thousand Dollars ($1,000.00), or by both such fine and imprisonment when the person knows the substance or material used to commit biochemical assault is not toxic, noxious, or lethal to humans.  In addition to any term of imprisonment imposed for biochemical assault, the person shall be ordered to make restitution to the victim and to reimburse the cost of any emergency personnel, equipment, supplies, and other expenses incurred by the state and any political subdivision as a result of responding to such act.

C.  Every act of biochemical assault is a felony punishable by imprisonment in the State Penitentiary for a term of not more than ten (10) years when the person knows the substance or material used to commit biochemical assault is toxic, noxious, or lethal to humans.  In addition to any term of imprisonment imposed for biochemical assault, the person shall be ordered to make restitution to the victim and to reimburse the cost of any emergency personnel, equipment, supplies, and other expenses incurred by the state and any political subdivision as a result of responding to such act.

Added by Laws 2002, c. 477, § 6, emerg. eff. June 6, 2002.

§21-1268.6.  Manufacture, delivery or possession of toxic materials intended for terrorist activity - Penalties.

A.  It shall be unlawful for any person to manufacture, send, deliver or possess any toxic, noxious, or lethal substance, chemical, biological or nuclear material with the intent of engaging in terrorist activity.

B.  A person convicted of a violation of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not more than eight (8) years.  In addition to any term of imprisonment imposed for a violation of this section, the person shall be ordered to make restitution to victims and to reimburse the cost of any emergency personnel, equipment, supplies, and other expenses incurred by the state and any political subdivision as a result of responding to the crime.

Added by Laws 2002, c. 477, § 7, emerg. eff. June 6, 2002.

§21-1271.1.  Detention or arrest of person under 18 years - Confiscation and forfeiture of prohibited weapons and firearms - Disposition of forfeited weapons and firearms.

A.  Whenever a person under eighteen (18) years of age is detained or arrested by a law enforcement officer and is carrying any weapon or firearm prohibited by Section 1272 of this title, each such prohibited weapon and firearm may be confiscated and forfeited to the State of Oklahoma by the law enforcement authority.  Such confiscation and forfeiture shall not require that criminal charges be filed against the minor.

B.  However, when a weapon or firearm confiscated pursuant to the provisions of this section has been taken by a minor without the permission of the owner, the weapon or firearm shall be returned to the owner pursuant to the procedures provided in Section 1321 of Title 22 of the Oklahoma Statutes, provided the possession of such weapon or firearm by the owner is not otherwise prohibited by law.

C.  Any weapon or firearm confiscated and forfeited by any law enforcement authority may be sold at public auction, or when no longer needed as evidence in the criminal proceeding the confiscating authority may lease any firearm confiscated and forfeited by law pursuant to this section to any law enforcement agency for a period of one (1) year.  Such lease may be renewed each year thereafter at the discretion of such authority to assist in the enforcement of the laws of this state or its political subdivisions.  Any weapon or firearm deemed by the confiscating authority to be inappropriate for lease or sale shall be destroyed.

D.  For purposes of this section, the term "confiscate" shall not be construed to prohibit any parent, guardian or other adult person from removing or otherwise seizing from any minor any weapon or firearm in the minor's possession.  Provided however, no school authority shall return any weapon or firearm removed or otherwise seized from any minor to any person, and shall immediately deliver such weapon or firearm to a law enforcement authority for prosecution and forfeiture.

Added by Laws 1993, c. 309, § 3, emerg. eff. June 7, 1993.  Amended by Laws 1994, c. 290, § 51, eff. July 1, 1994.

§21-1272.  Unlawful carry.

UNLAWFUL CARRY

A.  It shall be unlawful for any person to carry upon or about his or her person, or in a purse or other container belonging to the person, any pistol, revolver, shotgun or rifle whether loaded or unloaded or any dagger, bowie knife, dirk knife, switchblade knife, spring-type knife, sword cane, knife having a blade which opens automatically by hand pressure applied to a button, spring, or other device in the handle of the knife, blackjack, loaded cane, billy, hand chain, metal knuckles, or any other offensive weapon, whether such weapon be concealed or unconcealed, except this section shall not prohibit:

1.  The proper use of guns and knives for hunting, fishing, educational or recreational purposes;

2.  The carrying or use of weapons in a manner otherwise permitted by statute or authorized by the Oklahoma Self-Defense Act;

3.  The carrying, possession and use of any weapon by a peace officer or other person authorized by law to carry a weapon in the performance of official duties and in compliance with the rules of the employing agency; or

4.  The carrying and use of firearms and other weapons provided in this subsection when used for the purpose of living history reenactment.  For purposes of this paragraph, "living history reenactment" means depiction of historical characters, scenes, historical life or events for entertainment, education, or historical documentation through the wearing or use of period, historical, antique or vintage clothing, accessories, firearms, weapons, and other implements of the historical period.

B.  Any person convicted of violating the foregoing provision shall be guilty of a misdemeanor punishable as provided in Section 1276 of this title.

R.L.1910, § 2546.  Amended by Laws 1957, p. 163, § 1; Laws 1969, c. 311, § 1, emerg. eff. April 28, 1969; Laws 1993, c. 309, § 1, emerg. eff. June 7, 1993; Laws 1995, c. 272, § 26, eff. Sept. 1, 1995; Laws 1996, c. 191, § 2, emerg. eff. May 16, 1996; Laws 2003, c. 465, § 1, eff. July 1, 2003.

NOTE: Laws 1993, c. 264, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§21-1272.1.  Carrying firearms where liquor is consumed.

CARRYING FIREARMS WHERE LIQUOR IS CONSUMED

A.  It shall be unlawful for any person to carry or possess any weapon designated in Section 1272 of this title in any establishment where low-point beer, as defined by Section 163.2 of Title 37 of the Oklahoma Statutes, or alcoholic beverages, as defined by Section 506 of Title 37 of the Oklahoma Statutes, are consumed.  This provision shall not apply to a peace officer, as defined in Section 99 of this title, or to private investigators with a firearms authorization when acting in the scope and course of employment, and shall not apply to an owner or proprietor of the establishment having a pistol, rifle, or shotgun on the premises.  Provided however, a person possessing a valid concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title may carry the concealed handgun into any restaurant or other establishment licensed to dispense low-point beer or alcoholic beverages where the sale of low-point beer or alcoholic beverages does not constitute the primary purpose of the business.

Provided further, nothing in this section shall be interpreted to authorize any peace officer in actual physical possession of a weapon to consume low-point beer or alcoholic beverages, except in the authorized line of duty as an undercover officer.

Nothing in this section shall be interpreted to authorize any private investigator with a firearms authorization in actual physical possession of a weapon to consume low-point beer or alcoholic beverages in any establishment where low-point beer or alcoholic beverages are consumed.

B.  Any person violating the provisions of this section shall be punished as provided in Section 1272.2 of this title.

Added by Laws 1975, c. 248, § 1, emerg. eff. June 2, 1975.  Amended by Laws 1976, c. 179, § 1, emerg. eff. June 1, 1976; Laws 1986, c. 240, § 2, eff. Nov. 1, 1986; Laws 1995, c. 272, § 27, eff. Sept. 1, 1995; Laws 1996, c. 191, § 3, emerg. eff. May 16, 1996; Laws 2001, c. 396, § 1, eff. July 1, 2001.

§21-1272.2.  Penalty for firearm in liquor establishment.

PENALTY FOR FIREARM IN LIQUOR ESTABLISHMENT

Any person who intentionally or knowingly carries on his or her person any weapon in violation of Section 1272.1 of this title, shall, upon conviction, be guilty of a felony punishable by a fine not to exceed One Thousand Dollars ($1,000.00), or imprisonment in the State Penitentiary for a period not to exceed two (2) years, or both such fine and imprisonment.

Any person convicted of violating the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Sections 1290.1 through 1290.26 of this title, shall have the license revoked by the Oklahoma State Bureau of Investigation after a hearing and determination that the person is in violation of Section 1272.1 of this title.

Added by Laws 1975, c. 248, § 2, emerg. eff. June 2, 1975.  Amended by Laws 1995, c. 272, § 28, eff. Sept. 1, 1995; Laws 1997, c. 133, § 323, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 218, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 323 from July 1, 1998, to July 1, 1999.

§21-1273.  Allowing minors to possess firearms.

ALLOWING MINORS TO POSSESS FIREARMS

A.  It shall be unlawful for any person within this state to sell or give to any child any of the arms or weapons designated in Section 1272 of this title; provided, the provisions of this section shall not prohibit a parent from giving his or her child a rifle or shotgun for participation in hunting animals or fowl, hunter safety classes, target shooting, skeet, trap or other recognized sporting events, except as provided in subsection B of this section.

B.  It shall be unlawful for any parent or guardian to intentionally, knowingly, or recklessly permit his or her child to possess any of the arms or weapons designated in Section 1272 of this title, including any rifle or shotgun, if such parent is aware of a substantial risk that the child will use the weapon to commit a criminal offense or if the child has either been adjudicated a delinquent or has been convicted as an adult for any criminal offense.

C.  It shall be unlawful for any child to possess any of the arms or weapons designated in Section 1272 of this title, except rifles or shotguns used for participation in hunting animals or fowl, hunter safety classes, target shooting, skeet, trap or other recognized sporting event.  Provided, the possession of rifles or shotguns authorized by this section shall not authorize the possession of such weapons by any person who is subject to the provisions of Section 1283 of this title.

D.  Any person violating the provisions of this section shall, upon conviction, be punished as provided in Section 1276 of this title, and, any child violating the provisions of this section shall be subject to adjudication as a delinquent.  In addition, any person violating the provisions of this section shall be liable for civil damages for any injury or death to any person and for any damage to property resulting from any discharge of a firearm or use of any other weapon as provided in Section 10 of Title 23 of the Oklahoma Statutes.  Any person convicted of violating the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, may be liable for an administrative violation as provided in Section 1276 of this title.

E.  As used in this section, "child" means a person under eighteen (18) years of age.

R.L.1910, § 2547.  Amended by Laws 1993, c. 309, § 2, emerg. eff. June 7, 1993; Laws 1994, c. 290, § 52, eff. July 1, 1994; Laws 1995, c. 272, § 29, eff. Sept. 1, 1995; Laws 2000, c. 382, § 13, eff. July 1, 2000.

NOTE:  Laws 1993, c. 264, § 2 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§21-1276.  Penalty for 1272 and 1273.

PENALTY FOR 1272 AND 1273

Any person violating the provisions of Section 1272 or 1273 shall, upon a first conviction, be adjudged guilty of a misdemeanor and the party offending shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Fifty Dollars ($250.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days or both such fine and imprisonment.  On the second and every subsequent violation, the party offending shall, upon conviction, be punished by a fine of not less than Two Hundred Fifty Dollars ($250.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not less than thirty (30) days nor more than three (3) months, or by both such fine and imprisonment.

Any person convicted of violating the provisions of Section 1272 or 1273 after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall have the license suspended for a period of six (6) months and shall be liable for an administrative fine of Fifty Dollars ($50.00) upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

R.L. 1910, § 2550.  Amended by Laws 1995, c. 272, § 30, eff. Sept. 1, 1995.

§21-1277.  Unlawful carry in certain places.

UNLAWFUL CARRY IN CERTAIN PLACES

A.  It shall be unlawful for any person in possession of a valid concealed handgun license issued pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, to carry any concealed handgun into any of the following places:

1.  Any structure, building, or office space which is owned or leased by a city, town, county, state, or federal governmental authority for the purpose of conducting business with the public;

2.  Any meeting of any city, town, county, state or federal officials, school board members, legislative members, or any other elected or appointed officials;

3.  Any prison, jail, detention facility or any facility used to process, hold, or house arrested persons, prisoners or persons alleged delinquent or adjudicated delinquent;

4.  Any elementary or secondary school, or technology center school property;

5.  Any sports arena during a professional sporting event;

6.  Any place where pari-mutuel wagering is authorized by law; and

7.  Any other place specifically prohibited by law.

B.  For purposes of paragraphs 1, 2, 3, 5 and 6 of subsection A of this section, the prohibited place does not include and specifically excludes the following property:

a. any property set aside for the use of any vehicle, whether attended or unattended, by a city, town, county, state, or federal governmental authority,

b. any property set aside for the use of any vehicle, whether attended or unattended, by any entity offering any professional sporting event which is open to the public for admission, or by any entity engaged in pari-mutuel wagering authorized by law,

c. any property adjacent to a structure, building, or office space in which concealed weapons are prohibited by the provisions of this section, and

d. any property designated by a city, town, county, or state, governmental authority as a park, recreational area, or fairgrounds; provided nothing in this subparagraph shall be construed to authorize any entry by a person in possession of a concealed handgun into any structure, building, or office space which is specifically prohibited by the provisions of subsection A of this section.

Nothing contained in any provision of this subsection shall be construed to authorize or allow any person in control of any place described in paragraph 1, 2, 3, 5 or 6 of subsection A of this section to establish any policy or rule that has the effect of prohibiting any person in lawful possession of a concealed handgun license from possession of a handgun allowable under such license in places described in paragraph a, b, c or d of this subsection.

C.  Any person violating the provisions of subsection A of this section shall, upon conviction, be guilty of a misdemeanor punishable by a fine not to exceed Two Hundred Fifty Dollars ($250.00).  Any person convicted of violating the provisions of this section may be liable for an administrative fine of Two Hundred Fifty Dollars ($250.00) upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

D.  No person in possession of any concealed handgun pursuant to the Oklahoma Self-Defense Act shall be authorized to carry the handgun into or upon any college or university property, except as provided in this subsection.  For purposes of this subsection, the following property shall not be construed as prohibited for persons having a valid concealed handgun license:

1.  Any property set aside for the use of any vehicle, whether attended or unattended, provided the handgun is carried or stored as required by law and the handgun is not removed from the vehicle without the prior consent of the college or university president while the vehicle is on any college or university property;

2.  Any property authorized for possession or use of handguns by college or university policy; and

3.  Any property authorized by the written consent of the college or university president, provided the written consent is carried with the handgun and the valid concealed handgun license while on college or university property.

The college or university may notify the Oklahoma State Bureau of Investigation within ten (10) days of a violation of any provision of this subsection by a licensee.  Upon receipt of a written notification of violation, the Bureau shall give a reasonable notice to the licensee and hold a hearing.  At the hearing upon a determination that the licensee has violated any provision of this subsection, the licensee may be subject to an administrative fine of Two Hundred Fifty Dollars ($250.00) and may have the concealed handgun license suspended for three (3) months.

Nothing contained in any provision of this subsection shall be construed to authorize or allow any college or university to establish any policy or rule that has the effect of prohibiting any person in lawful possession of a concealed handgun license from possession of a handgun allowable under such license in places described in paragraphs 1, 2 and 3 of this subsection.  Nothing contained in any provision of this subsection shall be construed to limit the authority of any college or university in this state from taking administrative action against any student for any violation of any provision of this subsection.

E.  The provisions of this section shall not apply to any peace officer or to any person authorized by law to carry a pistol in the course of employment.  Private investigators with a firearms authorization shall be exempt from this section when acting in the course and scope of employment.

R.L.1910, § 2551.  Amended by Laws 1992, c. 170, § 1, emerg. eff. May 5, 1992; Laws 1993, c. 264, § 3, eff. Sept. 1, 1993; Laws 1995, c. 272, § 31, eff. Sept. 1, 1995; Laws 1996, c. 191, § 4, emerg. eff. May 16, 1996; Laws 2000, c. 382, § 2, eff. July 1, 2000; Laws 2001, c. 33, § 19, eff. July 1, 2001; Laws 2001, c. 396, § 2, eff. July 1, 2001.

§21-1278.  Unlawful intent to carry.

UNLAWFUL INTENT TO CARRY

Any person in this state who carries or wears any deadly weapons or dangerous instrument whatsoever with the intent or for the avowed purpose of unlawfully injuring another person, upon conviction, shall be guilty of a felony punishable by a fine not exceeding Five Thousand Dollars ($5,000.00), by imprisonment for a period not exceeding two (2) years, or by both such fine and imprisonment.  The mere possession of such a weapon or dangerous instrument, without more, however, shall not be sufficient to establish intent as required by this section.

Any person convicted of violating the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, shall have the license permanently revoked and shall be liable for an administrative fine of One Thousand Dollars ($1,000.00) upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

R.L. 1910, § 2552.  Amended by Laws 1993, c. 264, § 4, eff. Sept. 1, 1993; Laws 1995, c. 272, § 32, eff. Sept. 1, 1995; Laws 1997, c. 133, § 324, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 219, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 324 from July 1, 1998, to July 1, 1999.

§21-1279.  Misdemeanor pointing a firearm.

MISDEMEANOR POINTING A FIREARM

Except for an act of self-defense, it shall be unlawful for any person to point any pistol or any other deadly weapon whether loaded or not, at any other person or persons.  Any person violating the provisions of this section shall, upon conviction, be guilty of a misdemeanor punishable as provided in Section 1280 of this title.

Any person convicted of violating the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, may be subject to an administrative violation as provided in Section 1280 of this title.

R.L. 1910, § 2553.  Amended by Laws 1995, c. 272, § 33, eff. Sept. 1, 1995.

§21-1280.  Penalty for 1279.

PENALTY FOR 1279

Any person violating the provisions of Section 1279 of this title, upon conviction, shall be guilty of a misdemeanor.  The person offending shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) and shall be imprisoned in the county jail for a period not less than three (3) nor more than twelve (12) months.  Any person convicted of violating the provisions of Section 1279 of this title after having been issued a handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall have the handgun license permanently revoked and shall be liable for an administrative fine of Fifty Dollars ($50.00) upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

R.L. 1910, § 2554.  Amended by Laws 1992, c. 170, § 2, emerg. eff. May 5, 1992; Laws 1993, c. 264, § 5, eff. Sept. 1, 1993; Laws 1995, c. 272, § 34, eff. Sept. 1, 1995.

§21-1280.1.  Possession of firearm on school property.

POSSESSION OF FIREARM ON SCHOOL PROPERTY

A.  It shall be unlawful for any person to have in his or her possession on any public or private school property or while in any school bus or vehicle used by any school for transportation of students or teachers any firearm or weapon designated in Section 1272 of this title, except as provided in subsection C of this section or as otherwise authorized by law.

B.  "School property" means any publicly or privately owned property held for purposes of elementary, secondary or vocational-technical education, and shall not include property owned by public school districts or private educational entities where such property is leased or rented to an individual or corporation and used for purposes other than educational.

C.  Firearms and weapons are allowed on school property and deemed not in violation of subsection A of this section as follows:

1.  A gun or knife designed for hunting or fishing purposes kept in a privately owned vehicle and properly displayed or stored as required by law, or a handgun carried in a vehicle pursuant to a valid handgun license authorized by the Oklahoma Self-Defense Act, provided such vehicle containing said gun or knife is driven onto school property only to transport a student to and from school and such vehicle does not remain unattended on school property;

2.  A gun or knife used for the purposes of participating in the Oklahoma Department of Wildlife Conservation certified hunter training education course or any other hunting, fishing, safety or firearms training courses, or a recognized firearms sports event, team shooting program or competition, or living history reenactment, provided the course or event is approved by the principal or chief administrator of the school where the course or event is offered, and provided the weapon is properly displayed or stored as required by law pending participation in the course, event, program or competition; and

3.  Weapons in the possession of any peace officer or other person authorized by law to possess a weapon in the performance of their duties and responsibilities.

D.  Any person violating the provisions of this section shall, upon conviction, be guilty of a felony punishable by a fine not to exceed Five Thousand Dollars ($5,000.00), and imprisonment for not more than two (2) years.  Any person convicted of violating the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act shall have the license permanently revoked and shall be liable for an administrative fine of One Hundred Dollars ($100.00) upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1992, c. 170, § 3, emerg. eff. May 5, 1992.  Amended by Laws 1992, c. 286, § 2, emerg. eff. May 25, 1992; Laws 1995, c. 272, § 35, eff. Sept. 1, 1995; Laws 1996, c. 191, § 5, emerg. eff. May 16, 1996; Laws 1997, c. 133, § 325, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 220, eff. July 1, 1999; Laws 2003, c. 465, § 2, eff. July 1, 2003.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 325 from July 1, 1998, to July 1, 1999.

§211281.  Manufacturing slungshot.

Any person who manufactures or causes to be manufactured, or sells or offers or keeps for sale or disposes of any instrument or weapon of the kind usually known as slung shot, or of any similar kind, is guilty of a misdemeanor.

R.L.1910, § 2555.

§21-1282.  Felony use of a slung shot.

FELONY USE OF A SLUNG SHOT

Any person who carries upon his person, whether concealed or not, or uses or attempts to use against another, any instrument or weapon of the kind usually known as slung shot, or of any similar kind, shall be guilty of a felony.

R.L. 1910, § 2556.  Amended by Laws 1997, c. 133, § 326, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 326 from July 1, 1998, to July 1, 1999.

§21-1283.  Convicted felons and delinquents.

CONVICTED FELONS AND DELINQUENTS

A.  Except as provided in subsection B of this section, it shall be unlawful for any person convicted of any felony in any court of this state or of another state or of the United States to have in his or her possession or under his or her immediate control, or in any vehicle which the person is operating, or in which the person is riding as a passenger, or at the residence where the convicted person resides, any pistol, imitation or homemade pistol, machine gun, sawed-off shotgun or rifle, or any other dangerous or deadly firearm.

B.  Any person who has previously been convicted of a nonviolent felony in any court of this state or of another state or of the United States, and who has received a full and complete pardon from the proper authority and has not been convicted of any other felony offense which has not been pardoned, shall have restored the right to possess any firearm or other weapon prohibited by subsection A of this section, the right to apply for and carry a concealed handgun pursuant to the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, and the right to perform the duties of a peace officer, gunsmith, or for firearms repair.

C.  It shall be unlawful for any person supervised by the Department of Corrections or any division thereof to have in his or her possession or under his or her immediate control, or at his or her residence, or in any passenger vehicle which the supervised person is operating or is riding as a passenger, any pistol, shotgun or rifle, including any imitation or homemade pistol, shotgun or rifle, while such person is subject to supervision, probation, parole or inmate status.

D.  It shall be unlawful for any person previously adjudicated as a delinquent child or a youthful offender for the commission of an offense, which would have constituted a felony offense if committed by an adult, to have in said person's possession or under the person's immediate control, or have in any vehicle which he or she is driving or in which said person is riding as a passenger, or at the person's residence, any pistol, imitation or homemade pistol, machine gun, sawed-off shotgun or rifle, or any other dangerous or deadly firearm which could be easily concealed on the person, in personal effects or in an automobile, within ten (10) years after such adjudication.

E.  Any person having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, and who thereafter knowingly or intentionally allows a convicted felon or adjudicated delinquent or a youthful offender as prohibited by the provisions of subsections A, C, or D of this section to possess or have control of any pistol authorized by the Oklahoma Self-Defense Act shall, upon conviction, be guilty of a felony punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).  In addition, the person shall have the handgun license revoked by the Oklahoma State Bureau of Investigation after a hearing and determination that the person has violated the provisions of this section.

F.  Any convicted or adjudicated person violating the provisions of this section shall, upon conviction, be guilty of a felony punishable as provided in Section 1284 of this title.

G.  For purposes of this section, "sawed-off shotgun or rifle" shall mean any shotgun or rifle which has been shortened to any length.

Added by Laws 1959, p. 112, § 1.  Amended by Laws 1961, p. 231, § 1; Laws 1981, c. 155, § 1; Laws 1983, c. 160, § 1, emerg. eff. June 2, 1983; Laws 1989, c. 185, § 1, emerg. eff. May 8, 1989; Laws 1992, c. 151, § 3, eff. Sept. 1, 1992; Laws 1994, c. 169, § 1; Laws 1994, c. 290, § 53, eff. July 1, 1994; Laws 1995, c. 272, § 36, eff. Sept. 1, 1995; Laws 1997, c. 358, § 1, emerg. eff. June 9, 1997; Laws 2002, c. 136, § 1, emerg. eff. April 24, 2002; Laws 2005, c. 190, § 2, eff. Sept. 1, 2005.

NOTE:  Laws 1997, c. 133, § 327 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.

§21-1284.  Penalty for 1283.

PENALTY FOR 1283

Any previously convicted or adjudicated person who violates any provision of Section 1283 of this title shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment in the State Penitentiary for a period not less than one (1) year nor more than ten (10) years.

Added by Laws 1959, p. 112, § 2.  Amended by Laws 1995, c. 272, § 37, eff. Sept. 1, 1995; Laws 1997, c. 133, § 328, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 221, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 328 from July 1, 1998, to July 1, 1999.

§21-1286.  Repealed by Laws 1995, c. 272, § 59, eff. Sept. 1, 1995.

§21-1287.  Use of firearm while committing a felony.

USE OF FIREARM WHILE COMMITTING A FELONY

Any person who, while committing or attempting to commit a felony, possesses a pistol, shotgun or rifle or any other offensive weapon in such commission or attempt, whether the pistol, shotgun or rifle is loaded or not, or who possesses a blank or imitation pistol, shotgun or rifle capable of raising in the mind of one threatened with such device a fear that it is a real pistol, shotgun or rifle, or who possesses an air gun or carbon dioxide or other gas-filled weapon, electronic dart gun, knife, dagger, dirk, switchblade knife, blackjack, ax, loaded cane, billy, hand chain or metal knuckles, in addition to the penalty provided by statute for the felony committed or attempted, upon conviction shall be guilty of a felony for possessing such weapon or device, which shall be a separate offense from the felony committed or attempted and shall be punishable by imprisonment in the State Penitentiary for a period of not less than two (2) years nor for more than ten (10) years for the first offense, and for a period of not less than ten (10) years nor more than thirty (30) years for any second or subsequent offense.

Any person convicted of violating the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act shall have the license permanently revoked and shall be liable for an administrative fine of One Thousand Dollars ($1,000.00) upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1969, c. 220, § 1.  Amended by Laws 1976, c. 111, § 1; Laws 1982, c. 173, § 3, emerg. eff. April 16, 1982; Laws 1995, c. 272, § 38, eff. Sept. 1, 1995; Laws 1997, c. 133, § 329, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 222, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 329 from July 1, 1998, to July 1, 1999.

§21-1287.1.  Penalty enhancement for weapon possession.

PENALTY ENHANCEMENT FOR WEAPON POSSESSION

Any person who, while committing or attempting to commit a crime of violence, discharges a firearm, in addition to the penalty provided by statute for the crime of violence committed or attempted, upon conviction, may be charged, in the discretion of the district attorney, with an additional felony for possessing such weapon, which shall be a separate offense punishable, upon conviction, by not less than ten (10) years in the custody of the Department of Corrections which may be served concurrently with the sentence for the crime of violence.  For purposes of this section, "crime of violence" means an offense that is a felony and has as an element of the offense, the use, attempted use, or threatened use of physical force against the person of another or that by its nature involves a substantial risk that physical force against the person of another may be used in the course of committing the offense.  For purposes of this section, "firearm" means a rifle, pistol or shotgun.

Added by Laws 1999, c. 318, § 2, eff. Nov. 1, 1999.

§211288.  Purchases of firearms, ammunition and equipment in contiguous states by Oklahoma residents  Purchases in Oklahoma by residents of contiguous states.

(a) Residents of the State of Oklahoma may purchase rifles, shotguns, ammunition, cartridge and shotgun shell handloading components and equipment in a state contiguous to the State of Oklahoma, provided that such residents conform to the applicable provisions of the Federal Gun Control Act of 1968, and regulations thereunder, as administered by the United States Secretary of the Treasury and provided further that such residents conform to the provisions of law applicable to such purchase in the State of Oklahoma and in the contiguous state in which the purchase is made.

(b) Residents of a state contiguous to the State of Oklahoma may purchase rifles, shotguns, ammunition, cartridge and shotgun shell handloading components and equipment in the State of Oklahoma provided that such residents conform to the applicable provisions of the Gun Control Act of 1968, and regulations thereunder, as administered by the United States Secretary of the Treasury and provided further that such residents conform to the provisions of law applicable to such purchase in the State of Oklahoma and in the state in which such persons reside.

Laws 1969, c. 230, § 1, emerg. eff. April 21, 1969.

§21-1289.1.  Oklahoma Firearms Act of 1971.

OKLAHOMA FIREARMS ACT OF 1971

Sections 1289.1 through 1289.17 of this title may be known and cited as the "Oklahoma Firearms Act of 1971".

Added by Laws 1971, c. 159, § 1, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 39, eff. Sept. 1, 1995.

§21-1289.2.  Legislative findings for Firearms Act.

LEGISLATIVE FINDINGS FOR FIREARMS ACT

The Legislature finds as a matter of public policy and fact that it is necessary for the safe and lawful use of firearms to curb and prevent crime wherein weapons are used by enacting legislation having the purpose of controlling the use of firearms, and of prevention of their use, without unnecessarily denying their lawful use in defense of life, home and property, and their use by the United States or state military organizations and as may otherwise be provided by law, including their use and transportation for lawful purposes.

Added by Laws 1971, c. 159, § 2, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 40, eff. Sept. 1, 1995.

§21-1289.3.  Definitions for Firearms Act - Pistols.

DEFINITIONS FOR FIREARMS ACT

"Pistols" as used in the Oklahoma Firearms Act of 1971, Sections 1289.1 through 1289.17 of this title, shall mean any firearm capable of discharging a projectile composed of any material which may reasonably be expected to be able to cause lethal injury, with a barrel or barrels less than sixteen (16) inches in length, and using either gunpowder, gas or any means of rocket propulsion, but not to include flare guns, underwater fishing guns or blank pistols.

Added by Laws 1971, c. 159, § 3, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 41, eff. Sept. 1, 1995.

§21-1289.4.  Definitions for Firearms Act - Rifles.

DEFINITIONS FOR FIREARMS ACT

"Rifles" as used in the Oklahoma Firearms Act of 1971, Sections 1289.1 through 1289.17 of this title, shall mean any firearm capable of discharging a projectile composed of any material which may reasonably be expected to be able to cause lethal injury, with a barrel or barrels more than sixteen (16) inches in length, and using either gunpowder, gas or any means of rocket propulsion, but not to include archery equipment, flare guns or underwater fishing guns.  In addition, any rifle capable of firing "shot" but primarily designed to fire single projectiles will be regarded as a "rifle".

Added by Laws 1971, c. 159, § 4, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 42, eff. Sept. 1, 1995.

§21-1289.5.  Definitions for Firearms Act - Shotguns.

DEFINITIONS FOR FIREARMS ACT

"Shotguns" as used in the Oklahoma Firearms Act of 1971, Sections 1289.1 through 1289.17 of this title, shall mean any firearm capable of discharging a series of projectiles of any material which may reasonably be expected to be able to cause lethal injury, with a barrel or barrels more than eighteen (18) inches in length, and using either gunpowder, gas or any means of rocket propulsion, but not to include any weapon so designed with a barrel less than eighteen (18) inches in length.  In addition, any "shotgun" capable of firing single projectiles but primarily designed to fire multiple projectiles such as "shot" will be regarded as a "shotgun".

Added by Laws 1971, c. 159, § 5, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 43, eff. Sept. 1, 1995.

§21-1289.6.  Conditions under which firearms may be carried.

CONDITIONS UNDER WHICH FIREARMS MAY BE CARRIED

A.  A person shall be permitted to carry loaded and unloaded shotguns, rifles and pistols, open and not concealed and without a handgun license as authorized by the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, pursuant to the following conditions:

1.  When hunting animals or fowl;

2.  During competition in or practicing in a safety or hunter safety class, target shooting, skeet, trap or other recognized sporting events;

3.  During participation in or in preparation for a military  function of the state military forces to be defined as the Oklahoma Army or Air National Guard, Federal Military Reserve and active military forces;

4. During participation in or in preparation for a recognized police function of either a municipal, county or state government as functioning police officials;

5.  During a practice for or a performance for entertainment purposes; or

6.  For any legitimate purpose not in violation of the Oklahoma Firearms Act of 1971, Sections 1289.1 through 1289.17 of this title or any legislative enactment regarding the use, ownership and control of firearms.

B.  A person shall be permitted to carry unloaded shotguns, rifles and pistols, open and not concealed and without a handgun license as authorized by the Oklahoma Self-Defense Act pursuant to the following conditions:

1.  When going to or from the person's private residence or vehicle or a vehicle in which the person is riding as a passenger to a place designated or authorized for firearms repairs or reconditioning, or for firearms trade, sale, or barter, or gunsmith, or hunting animals or fowl, or hunter safety course, or target shooting, or skeet or trap shooting or any recognized firearms activity or event and while in such places; or

2.  For any legitimate purpose not in violation of the Oklahoma Firearms Act of 1971, Sections 1289.1 through 1289.17 of this title.

C.  The provisions of this section shall not be construed to prohibit educational or recreational activities, exhibitions, displays or shows involving the use or display of rifles, shotguns or pistols or other weapons if the activity is approved by the property owner and sponsor of the activity.

Added by Laws 1971, c. 159, § 6, emerg. eff. May 24, 1971.  Amended by Laws 1993, c. 264, § 6, eff. Sept. 1, 1993; Laws 1995, c. 272, § 44, eff. Sept. 1, 1995.

§21-1289.7.  Firearms in vehicles.

FIREARMS IN VEHICLES

Any person, except a convicted felon, may transport in a motor vehicle a rifle, shotgun or pistol, open and unloaded, at any time.  For purposes of this section "open" means the firearm is transported in plain view, in a case designed for carrying firearms, which case is wholly or partially visible, in a gun rack mounted in the vehicle, in an exterior locked compartment or a trunk of a vehicle.

Any person, except a convicted felon, may transport in a motor vehicle a rifle or shotgun concealed behind a seat of the vehicle or within the interior of the vehicle provided the rifle or shotgun is not clip, magazine or chamber loaded.  The authority to transport a clip or magazine loaded rifle or shotgun shall be pursuant to Section 1289.13 of this title.

Any person who is the operator of a vehicle or is a passenger in any vehicle wherein another person who is licensed pursuant to the Oklahoma Self-Defense Act, Sections 1290.1 through 1290.25 of Title 21 of the Oklahoma Statutes, to carry a concealed handgun and is carrying a concealed handgun or has concealed the handgun in such vehicle, shall not be deemed in violation of the provisions of this section provided the licensee is in or near the vehicle.

Added by Laws 1971, c. 159, § 7, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 45, eff. Sept. 1, 1995; Laws 1996, c. 190, § 1, emerg. eff. May 16, 1996.

§21-1289.7a.  Transporting or storing firearms in locked motor vehicle on private premises - Prohibition proscribed - Liability enforcement.

A.  No person, property owner, tenant, employer, or business entity shall maintain, establish, or enforce any policy or rule that has the effect of prohibiting any person, except a convicted felon, from transporting and storing firearms in a locked motor vehicle, or from transporting and storing firearms locked in or locked to a motor vehicle on any property set aside for any motor vehicle.

B.  No person, property owner, tenant, employer, or business entity shall be liable in any civil action for occurrences which result from the storing of firearms in a locked motor vehicle on any property set aside for any motor vehicle, unless the person, property owner, tenant, employer, or owner of the business entity commits a criminal act involving the use of the firearms.  The provisions of this subsection shall not apply to claims pursuant to the Workers' Compensation Act.

C.  An individual may bring a civil action to enforce this section.  If a plaintiff prevails in a civil action related to the personnel manual against a person, property owner, tenant, employer or business for a violation of this section, the court shall award actual damages, enjoin further violations of this section, and award court costs and attorney fees to the prevailing plaintiff.

D.  As used in this section, "motor vehicle" means any automobile, truck, minivan, sports utility vehicle, motorcycle, motor scooter, and any other vehicle required to be registered under the Oklahoma Vehicle License and Registration Act.

Added by Laws 2004, c. 39, § 1, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 448, § 1, eff. Nov. 1, 2005.

§21-1289.8.  Carrying concealed weapon.

CARRYING CONCEALED WEAPON

A.  Any fire marshal inspector who is retired, state, county, or municipal peace officer of this state who is retired, or any state, county, or municipal peace officer classified as a reserve who is retired, or any federal law enforcement officer who is retired may retain their status as a peace officer, retired, in the State of Oklahoma, and as such may carry a concealed pistol pursuant to the provisions of subsection B of this section.  A retired state, county, or municipal peace officer may in times of great emergency or danger serve to enforce the law, keep the peace, or to protect the public in keeping with their availability and ability at the request of the Governor, the sheriff, or the mayor of their retirement jurisdiction.  If a retired fire marshal is activated for duty, the peace officer powers of the retired fire marshal are limited to the duties granted prior to retirement.

B.  The Council on Law Enforcement Education and Training (CLEET) shall issue an identification card to eligible retired federal, state, county and municipal peace officers which authorizes the retired peace officer to carry a concealed pistol in this state.  The identification card shall bear the full name of the retired officer, the signature of the retired officer, the date of issuance, and such other information as may be deemed appropriate by CLEET.  The card shall not expire, but may be denied, suspended, or revoked as provided by the rules promulgated by CLEET or upon the discovery of any preclusion prescribed in Section 1290.10 or 1290.11 of this title.  The Council on Law Enforcement Education and Training shall request the Oklahoma State Bureau of Investigation to conduct a state and national criminal history records search on each retired peace officer authorized to carry a concealed firearm pursuant to the provisions of this section every four (4) years, and unless a preclusion prescribed in Section 1290.10 or 1290.11 of this title is found to exist, no action shall be necessary.  When a preclusion is discovered, the Council shall notify the retired peace officer and shall hold a hearing before taking any action to suspend or revoke the authority to carry a concealed pistol.

C.  The retired peace officer shall be required to submit the following information to the Council on Law Enforcement Education and Training (CLEET) and any other information requested by CLEET:

1.  A statement from the appropriate retirement system verifying the status of the person as a retired peace officer of the jurisdiction or, if the retired peace officer does not participate in a retirement system, a statement from the appropriate law enforcement agency verifying the status of the person as a retired peace officer of that jurisdiction, and the reason why the retired peace officer does not participate in a retirement system;

2.  A notarized statement, signed by the retired peace officer, stating that the officer:

a. has not been convicted of and is currently not subject to any pending criminal prosecution for any felony offense, any drug-related offense, aggravated assault and battery, or any offense involving impairment by drugs or alcohol,

b. has not been forced into retirement due to any mental disorder, and

c. has not suffered any injury or any physical or mental impairment which would render the person unsafe to carry a concealed pistol.

D.  A retired peace officer, who has made application for the CLEET identification card authorized in subsection B of this section, shall be authorized to carry a concealed firearm as an off-duty peace officer, pursuant to Section 1289.23 of this title, until the authority to carry a concealed firearm as a retired officer is finally approved or denied by CLEET.

E.  The Council on Law Enforcement Education and Training shall promulgate rules and procedures necessary to implement the provisions of this section.

F.  Any peace officer, retired, who carries any pistol in violation of the provisions of this section shall be deemed to be in violation of Section 1272 of this title and may be prosecuted as provided by law for a violation of that section.

Added by Laws 1971, c. 159, § 8, emerg. eff. May 24, 1971.  Amended by Laws 1993, c. 264, § 7, eff. Sept. 1, 1993; Laws 1994, c. 2, § 8, emerg. eff. March 2, 1994; Laws 1994, c. 169, § 2; Laws 1995, c. 272, § 46, eff. April 1, 1996; Laws 1996, c. 191, § 6, emerg. eff. May 16, 1996; Laws 1998, c. 103, § 1, eff. Nov. 1, 1998; Laws 1998, c. 286, § 1, eff. July 1, 1998; Laws 2003, c. 54, § 1, eff. Nov. 1, 2003; Laws 2005, c. 169, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 1993, c. 162, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§21-1289.9.  Carrying weapons under influence of alcohol.

CARRYING WEAPONS UNDER INFLUENCE OF ALCOHOL

It shall be unlawful for any person to carry or use shotguns, rifles or pistols in any circumstances while under the influence of beer, intoxicating liquors or any hallucinogenic, or any unlawful or unprescribed drug, and it shall be unlawful for any person to carry or use shotguns, rifles or pistols when under the influence of any drug prescribed by a licensed physician if the aftereffects of such consumption affect mental, emotional or physical processes to a degree that would result in abnormal behavior.  Any person convicted of a violation of the provisions of this section shall be punished as provided in Section 1289.15 of this title.

Any person convicted of a violation of the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act shall have the license suspended for a term of six (6) months and shall be subject to an administrative fine of Fifty Dollars ($50.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1971, c. 159, § 9, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 47, eff. Sept. 1, 1995; Laws 2001, c. 396, § 3, eff. July 1, 2001.

§21-1289.10.  Furnishing firearms to incompetent persons.

FURNISHING FIREARMS TO INCOMPETENT PERSONS

It shall be unlawful for any person to knowingly transmit, transfer, sell, lend or furnish any shotgun, rifle or pistol to any person who is under an adjudication of mental incompetency, or to any person who is mentally deficient or of unsound mind.  Any person convicted of a violation of the provisions of this section shall be punished as provided in Section 1289.15 of this title.

Any person convicted of a violation of the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, shall have the license suspended for a term of six (6) months and shall be subject to an administrative fine of Fifty Dollars ($50.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1971, c. 159, § 10, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 48, eff. Sept. 1, 1995; Laws 1996, c. 191, § 7, emerg. eff. May 16, 1996.

§21-1289.11.  Reckless conduct.

RECKLESS CONDUCT

It shall be unlawful for any person to engage in reckless conduct while having in his or her possession any shotgun, rifle or pistol, such actions consisting of creating a situation of unreasonable risk and probability of death or great bodily harm to another, and demonstrating a conscious disregard for the safety of another person.  Any person convicted of violating the provisions of this section shall be punished as provided in Section 1289.15 of this title.

Any person convicted of a violation of the provisions of this section after having been issued a concealed handgun license pursuant to the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall have the license revoked and shall be subject to an administrative fine of One Thousand Dollars ($1,000.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1971, c. 159, § 11, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 49, eff. Sept. 1, 1995.

§21-1289.12.  Giving firearms to convicted persons.

GIVING FIREARMS TO CONVICTED PERSONS

It shall be unlawful for any person within this state to knowingly sell, trade, give, transmit or otherwise cause the transfer of rifles, shotguns or pistols to any convicted felon or an adjudicated delinquent, and it shall be unlawful for any person within this state to knowingly sell, trade, give, transmit or otherwise cause the transfer of any shotgun, rifle or pistol to any individual who is under the influence of alcohol or drugs or is mentally or emotionally unbalanced or disturbed.  All persons who engage in selling, trading or otherwise transferring firearms will display this section prominently in full view at or near the point of normal firearms sale, trade or transfer.  Any person convicted of violating the provisions of this section shall be punished as provided in Section 1289.15 of this title.

Any person convicted of a violation of this section after having been issued a concealed handgun license pursuant to the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall have the license suspended for six (6) months and shall be liable for an administrative fine of Fifty Dollars ($50.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1971, c. 159, § 12, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 50, eff. Sept. 1, 1995.

§21-1289.13.  Transporting a loaded firearm.

TRANSPORTING A LOADED FIREARM

Except as otherwise provided by the provisions of the Oklahoma Self-Defense Act or another provision of law, it shall be unlawful to transport a loaded pistol, rifle or shotgun in a landborne motor vehicle over a public highway or roadway.  However, a rifle or shotgun may be transported clip or magazine loaded and not chamber loaded when transported in an exterior locked compartment of the vehicle or trunk of the vehicle or in the interior compartment of the vehicle notwithstanding the provisions of Section 1289.7 of this title when the person is in possession of a valid handgun license pursuant to the Oklahoma Self-Defense Act.

Any person convicted of a violation of this section shall be punished as provided in Section 1289.15 of this title.

Any person who is the operator of a vehicle or is a passenger in any vehicle wherein another person who is licensed pursuant to the Oklahoma Self-Defense Act to carry a concealed handgun and is carrying a concealed handgun or has concealed a handgun or rifle or shotgun in such vehicle shall not be deemed in violation of the provisions of this section provided the licensee is in or near the vehicle.

Added by Laws 1971, c. 159, § 13, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 51, eff. Sept. 1, 1995; Laws 2003, c. 465, § 3, eff. July 1, 2003; Laws 2004, c. 549, § 1, eff. July 1, 2004.

§21-1289.13A.  Improper transportation of firearm - Fine and court costs - Confiscation of firearm.

A.  Notwithstanding the provisions of  Section 1272 or 1289.13 of this title, any person stopped pursuant to a moving traffic violation who is transporting a loaded pistol in the motor vehicle without a valid concealed handgun permit authorized by the Oklahoma Self-Defense Act or valid license from another state, whether the loaded firearm is concealed or open in the vehicle, shall be issued a traffic citation in the amount of Seventy Dollars ($70.00), plus court costs for transporting a firearm improperly.  In addition to the traffic citation provided in this section, the person may also be arrested for any other violation of law.

B.  When the arresting officer determines that a valid handgun license exists, pursuant to the Oklahoma Self-Defense Act or any provision of law from another state, for any person in the stopped vehicle, any firearms permitted to be carried pursuant to that license shall not be confiscated, unless:

1.  The person is arrested for violating another provision of law other than a violation of subsection A of this section; provided, however, if the person is never charged with an offense pursuant to this paragraph or if the charges are dismissed or the person is acquitted, the weapon shall be returned to the person; or

2.  The officer has probable cause to believe the weapon is:

a. contraband, or

b. a firearm used in the commission of a crime other than a violation of subsection A of this section.

C.  Nothing in this section shall be construed to require confiscation of any firearm.

Added by Laws 2003, c. 465, § 4, eff. July 1, 2003.  Amended by Laws 2004, c. 549, § 2, eff. July 1, 2004.

§21-1289.14.  Repealed by Laws 1992, c. 284, § 58, eff. Jan. 1, 1993.

§21-1289.15.  Penalty for Firearms Act of 1971.

PENALTY FOR FIREARMS ACT OF 1971

Any person adjudged guilty of violating any provision of Section 1289.9, 1289.10, 1289.11, 1289.12 or 1289.13 of this title shall, upon conviction, be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or imprisonment in the county jail for not less than ten (10) days nor more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1971, c. 159, § 15, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 52, eff. Sept. 1, 1995.

§21-1289.16.  Felony pointing firearms.

FELONY POINTING FIREARMS

It shall be unlawful for any person to willfully or without lawful cause point a shotgun, rifle or pistol, or any deadly weapon, whether loaded or not, at any person or persons for the purpose of threatening or with the intention of discharging the firearm or with any malice or for any purpose of injuring, either through physical injury or mental or emotional intimidation or for purposes of whimsy, humor or prank, or in anger or otherwise, but not to include the pointing of shotguns, rifles or pistols by law enforcement authorities in the performance of their duties, members of the state military forces in the performance of their duties, members of the federal military reserve and active military components in the performance of their duties, or any federal government law enforcement officer in the performance of any duty, or in the performance of a play on stage, rodeo, television or on film, or in defense of any person, one's home or property.  Any person convicted of a violation of the provisions of this section shall be punished as provided in Section 1289.17 of this title.

Any person convicted of a violation of the provisions of this section after having been issued a concealed handgun license pursuant to the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall have the license revoked and shall be subject to an administrative fine of One Thousand Dollars ($1,000.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1971, c. 159, § 16, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 53, eff. Sept. 1, 1995.

§21-1289.17.  Penalties for 1289.16.

PENALTIES FOR 1289.16

Any violation of Section 1289.16 of this title shall constitute a felony, for which a person convicted thereof shall be sentenced to imprisonment in the State Penitentiary for not less than one (1) year nor more than ten (10) years.

Added by Laws 1971, c. 159, § 17, emerg. eff. May 24, 1971.  Amended by Laws 1995, c. 272, § 54, eff. Sept. 1, 1995; Laws 1997, c. 133, § 330, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 223, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 330 from July 1, 1998, to July 1, 1999.

§21-1289.17A.  Felony discharging firearms.

FELONY DISCHARGING FIREARMS

It shall be unlawful for any person to willfully or intentionally discharge any firearm or other deadly weapon at or into any dwelling, or at or into any building used for public or business purposes.  Any violation of the provisions of this section shall be a felony punishable by imprisonment in the custody of the Department of Corrections for a term not less than two (2) years nor more than twenty (20) years.  The provisions of this section shall not apply to any law enforcement officer in the performance of any lawful duty.

Added by Laws 1997, c. 324, § 2, eff. July 1, 1997.  Amended by Laws 1999, 1st Ex.Sess., c. 5, § 224, eff. July 1, 1999.

§211289.18.  Definitions.

DEFINITIONS

A.  "Sawedoff shotgun" shall mean any firearm capable of discharging a series of projectiles of any material which may reasonably be expected to be able to cause lethal injury, with a barrel or barrels less than eighteen (18) inches in length, and using either gunpowder, gas or any means of rocket propulsion.

B.  "Sawedoff rifle" shall mean any rifle having a barrel or barrels of less than sixteen (16) inches in length or any weapon made from a rifle (whether by alteration, modification, or otherwise) if such a weapon as modified has an overall length of less than twentysix (26) inches in length, including the stock portion.

C.  Every person who has in his possession or under his immediate control a sawedoff shotgun or a sawedoff rifle, whether concealed or not, shall upon conviction be guilty of a felony for the possession of such device, and shall be punishable by a fine not to exceed One Thousand Dollars ($1,000.00), or imprisonment in the State Penitentiary for a period not to exceed two (2) years, or both such fine and imprisonment.

D.  It is a defense to prosecution under this section, if the approved application form that authorized the making or transfer of the particular firearm to the defendant, which indicates the registration of the firearm to said defendant pursuant to the National Firearm's Act, is introduced.

Added by Laws 1981, c. 155, § 2.  Amended by Laws 1986, c. 240, § 3, eff. Nov. 1, 1986; Laws 1997, c. 133, § 331, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 225, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 331 from July 1, 1998, to July 1, 1999.

§211289.19.  Restricted bullet and body armor defined.

As used in Sections 1289.20 through 1289.22 of this title and Section 2 of this act:

1.  "Restricted bullet" means a round or elongated missile with a core of less than sixty percent (60%) lead and having a fluorocarbon coating, which is designed to travel at a high velocity and is capable of penetrating body armor; and

2.  "Body armor" means a vest or shirt of ten (10) plies or more of bullet resistant material as defined by the Office of Development, Testing and Dissemination, a division of the United States Department of Justice.

Added by Laws 1982, c. 193, § 1, emerg. eff. April 22, 1982.  Amended by Laws 1992, c. 216, § 1, eff. Sept. 1, 1992.

§21-1289.20.  Manufacture of restricted bullets.

MANUFACTURE OF RESTRICTED BULLETS

A.  Except for the purpose of public safety or national security, it shall be unlawful to manufacture, cause to be manufactured, import, advertise for sale or sell within this state any restricted bullet as defined in Section 1289.19 of this title.

B.  Any person convicted of violating subsection A of this section shall be guilty of a felony and shall be punished by a fine  of not less than Five Hundred Dollars ($500.00) nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for not more than ten (10) years, or by both such fine and imprisonment.

Added by Laws 1982, c. 193, § 2, emerg. eff. April 22, 1982.  Amended by Laws 1997, c. 133, § 332, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 226, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 332 from July 1, 1998, to July 1, 1999.

§211289.21.  Possession or use of restricted bullets.

POSSESSION OR USE OF RESTRICTED BULLETS

A.  It shall be unlawful for any person to possess, carry upon his person, use or attempt to use against another person any restricted bullet as defined in Section 1289.19 of this title.

B.  Any person convicted of violating subsection A of this section shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not less than two (2) years nor more than ten (10) years.  The sentence so imposed shall not be suspended.

Added by Laws 1982, c. 193, § 3, emerg. eff. April 22, 1982.  Amended by Laws 1997, c. 133, § 333, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 227, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 333 from July 1, 1998, to July 1, 1999.

§211289.22.  Exemptions.

The prohibition of possessing or using a restricted bullet shall not apply to law enforcement agencies when such bullet is used for testing, training or demonstration.

Added by Laws 1982, c. 193, § 4, emerg. eff. April 22, 1982.

§21-1289.23.  Concealed firearm for off-duty police officer.

ONCEALED FIREARM FOR OFF-DUTY POLICE OFFICER

A.  A full-time duly appointed peace officer who is certified by the Council on Law Enforcement Education and Training (CLEET), pursuant to the provisions of Section 3311 of Title 70 of the Oklahoma Statutes, is hereby authorized to carry a weapon certified and approved by the employing agency during periods when the officer is not on active duty as provided by the provisions of subsection B of this section.

B.  When an off-duty officer carries a certified weapon, the officer shall be wearing the law enforcement uniform prescribed by the employing agency or when not wearing the prescribed law enforcement uniform, the officer shall be required:

1.  To have the official peace officers badge, Commission Card and CLEET Certification Card on his or her person at all times when carrying a weapon certified and approved by the employing agency; and

2.  To keep the authorized weapon concealed from view at all times, except when the weapon is used within the guidelines established by the employing agency.

C.  Nothing in this section shall be construed to alter or amend the provisions of Section 1272.1 of this title or expand the duties, authority or jurisdiction of any peace officer.

D.  A reserve peace officer who has satisfactorily completed a basic police course of not less than one hundred twenty (120) hours of accredited instruction for reserve police officers and reserve deputies from the Council on Law Enforcement Education and Training or a course of study approved by CLEET may carry a certified weapon when such officer is off duty as provided by subsection E of this section, provided:

1.  The officer has been granted written authorization signed by the director of the employing agency; and

2.  The employing agency shall maintain a current list of any officers authorized to carry a certified weapon while said officers are off duty, and shall provide a copy of such list to the Council on Law Enforcement Education and Training.  Any change to the list shall be made in writing and mailed to the Council on Law Enforcement Education and Training within five (5) days.

E.  When an off-duty reserve peace officer carries a certified weapon, the officer shall be wearing the law enforcement uniform prescribed by the employing agency or when not wearing the prescribed law enforcement uniform, the officer shall be required:

1.  To have his or her official peace officer's badge, Commission Card, CLEET Certification Card and written authorization on his or her person at all times when carrying a weapon certified and approved by the employing agency; and

2.  To keep the authorized weapon concealed from view at all times, except when the weapon is used within the guidelines established by the employing agency.

F.  Nothing in subsection D of this section shall be construed to alter or amend the provisions of Section 1750.2 of Title 59 of the Oklahoma Statutes or expand the duties, jurisdiction or authority of any reserve peace officer.

G.  Nothing in this section shall be construed to limit or restrict any peace officer or reserve peace officer from carrying a concealed handgun as allowed by the Oklahoma Self-Defense Act after issuance of a valid license.  When an off-duty officer elects to carry a concealed handgun under the authority of the Oklahoma Self-Defense Act, the person shall comply with all provisions of such act and shall not be representing the employing agency.

H.  Any off-duty peace officer who carries any weapon in violation of the provisions of this section shall be deemed to be in violation of Section 1272 of this title and may be prosecuted as provided by law for a violation of that section.

I.  On the effective date of this act, a reserve or full-time commissioned peace officer may apply to carry a weapon pursuant to the Oklahoma Self-Defense Act as follows:

1.  The officer shall apply in writing to the Council on Law Enforcement Education and Training (CLEET) stating that the officer desires to have a concealed permit pursuant to the Oklahoma Self-Defense Act and certifying that he or she has no preclusions to having such concealed handgun license.  The officer shall submit with the application:

a. an official letter from his or her employing agency confirming the officer's employment and status as a full-time commissioned peace officer or an active reserve peace officer,

b. a fee of Twenty-five Dollars ($25.00) for the concealed handgun license, and

c. two passport-size photographs of the peace officer applicant.

2.  Upon receiving the required information, CLEET shall determine whether the peace officer is in good standing, has CLEET certification and training, and is otherwise eligible for a concealed handgun license.  Upon verification of the officer's eligibility, CLEET shall send the information to the Oklahoma State Bureau of Investigation (OSBI) and OSBI shall issue a concealed handgun license in the same or similar form as other handgun licenses.  All other requirements in Section 1290.12 of this title concerning application for a concealed handgun license shall be waived for active duty peace officers except as provided in this subsection, including but not limited to training, fingerprints and criminal history records checks unless the officer does not have fingerprints on file or a criminal history records background check conducted prior to employment as a peace officer.  The OSBI shall not be required to conduct any further investigation into the eligibility of the peace officer applicant and shall not deny a concealed handgun license except when preclusions are found to exist.

3.  The term of the concealed handgun permit for an active duty reserve or full-time commissioned peace officer pursuant to this section shall be as provided in Section 1290.5 of this title, renewable in the same manner provided in this subsection for an original application by a peace officer.  The concealed handgun license shall be valid when the peace officer is in possession of a valid driver license and law enforcement commission card.

4.  If a law enforcement officer's commission card is terminated, revoked or suspended, the concealed handgun license shall be immediately returned to CLEET.  When a peace officer in possession of a concealed handgun license pursuant to this subsection changes employment, the person must notify CLEET within ninety (90) days and send a new letter verifying employment and status as a full-time commissioned or reserve peace officer.

5.  There shall be no refund of any fee for any unexpired term of any concealed handgun license that is suspended, revoked, or voluntarily returned to CLEET, or that is denied, suspended or revoked by the OSBI.

6.  CLEET may promulgate any rules, forms or procedures necessary to implement the provisions of this section.

7.  Nothing in this subsection shall be construed to change or amend the application process, eligibility, effective date or fees of any concealed handgun license pending issuance on the effective date of this act or previously issued to any peace officer prior to the effective date of this act.

Added by Laws 1983, c. 297, § 1, emerg. eff. June 23, 1983.  Amended by Laws 1987, c. 224, § 8, eff. Nov. 1, 1987; Laws 1989, c. 256, § 1, emerg. eff. May 19, 1989; Laws 1994, c. 307, § 1, eff. Sept. 1, 1994; Laws 1995, c. 272, § 55, eff. Sept. 1, 1995; Laws 1996, c. 191, § 8, emerg. eff. May 16, 1996; Laws 2000, c. 382, § 3, eff. July 1, 2000; Laws 2004, c. 538, § 1, eff. Nov. 1, 2004.

§21-1289.24.  Firearm regulation - State preemption.

FIREARM REGULATION - STATE PREEMPTION

A.  1.  The State Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way firearms, components, ammunition, and supplies to the complete exclusion of any order, ordinance, or regulation by any municipality or other political subdivision of this state.  Any existing or future orders, ordinances, or regulations in this field, except as provided for in paragraph 2 of this subsection and subsection C of this section, are null and void.

2.  A municipality may adopt any ordinance:

a. relating to the discharge of firearms within the jurisdiction of the municipality, and

b. allowing the municipality to issue a traffic citation for transporting a firearm improperly as provided for in Section 1289.13A of this title, provided however, that penalties contained for violation of any ordinance enacted pursuant to the provisions of this subparagraph shall not exceed the penalties established in the Oklahoma Self-Defense Act.

B.  No municipality or other political subdivision of this state shall adopt any order, ordinance, or regulation concerning in any way the sale, purchase, purchase delay, transfer, ownership, use, keeping, possession, carrying, bearing, transportation, licensing, permit, registration, taxation other than sales and compensating use taxes, or other controls on firearms, components, ammunition, and supplies.

C.  Except as hereinafter provided, this section shall not prohibit any order, ordinance, or regulation by any municipality concerning the confiscation of property used in violation of the ordinances of the municipality as provided for in Section 28-121 of Title 11 of the Oklahoma Statutes.  Provided, however, no municipal ordinance relating to transporting a firearm improperly may include a provision for confiscation of property.

D.  When a person's rights pursuant to the protection of the preemption provisions of this section have been violated, the person shall have the right to bring a civil action against the persons, municipality, and political subdivision jointly and severally for injunctive relief or monetary damages or both.

Added by Laws 1985, c. 28, § 2, eff. Nov. 1, 1985.  Amended by Laws 1985, c. 223, § 1, eff. Nov. 1, 1985; Laws 1995, c. 272, § 56, eff. Sept. 1, 1995; Laws 1996, c. 191, § 9, emerg. eff. May 16, 1996; Laws 2003, c. 465, § 5, eff. July 1, 2003; Laws 2004, c. 220, § 1, eff. Nov. 1, 2004.

§21-1289.24a.  Lawsuits against gun manufacturers.

1.  The State Legislature declares that the lawful design, marketing, manufacturing, or sale of firearms or ammunition to the public is not unreasonably dangerous activity and does not constitute a nuisance.

2.  The authority to bring suit and right to recover against any firearms or ammunition manufacturer, trade association, or dealer by or on behalf of any governmental unit created by or pursuant to an act of the Legislature or the Constitution, or any department, agency, or authority thereof, for damages, abatement, or injunctive relief resulting from or relating to the lawful design, manufacturing, marketing, or sale of firearms or ammunition to the public shall be reserved exclusively to the state.  This paragraph shall not prohibit a political subdivision or local government authority from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the political subdivision or local government authority.  This bill shall not be construed to prohibit an individual from bringing a cause of action based upon an existing recognized theory of law.

Added by Laws 1999, c. 415, § 7, emerg. eff. July 1, 1999.

§21-1289.25.  Physical or deadly force against intruder.

PHYSICAL OR DEADLY FORCE AGAINST INTRUDER

A.  The Legislature hereby recognizes that the citizens of the State of Oklahoma have a right to expect absolute safety within their own homes.

B.  Any occupant of a dwelling is justified in using any degree of physical force, including but not limited to deadly force, against another person who has made an unlawful entry into that dwelling, and when the occupant has a reasonable belief that such other person might use any physical force, no matter how slight, against any occupant of the dwelling.

C.  Any occupant of a dwelling using physical force, including but not limited to deadly force, pursuant to the provisions of subsection B of this section, shall have an affirmative defense in any criminal prosecution for an offense arising from the reasonable use of such force and shall be immune from any civil liability for injuries or death resulting from the reasonable use of such force.

D.  The provisions of this section and the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall not be construed to require any person using a pistol pursuant to the provisions of this section to be licensed in any manner.

Added by Laws 1987, c. 54, § 2, eff. Nov. 1, 1987.  Amended by Laws 1995, c. 272, § 57, eff. Sept. 1, 1995.

§21-1289.26.  Use of body armor.

USE OF BODY ARMOR

Any person who commits or attempts to commit a felony while wearing body armor as defined in Section 1289.19 of this title, in addition to the penalty provided by statute for the felony committed or attempted, upon conviction shall be guilty of a felony for wearing such body armor, which shall be a separate offense from the felony committed or attempted, and shall be punishable by imprisonment in the State Penitentiary for a period of not more than ten (10) years for the first offense, and for a period of not more than twenty (20) years for any second or subsequent offense.

Added by Laws 1992, c. 216, § 2, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 133, § 334, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 228, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 334 from July 1, 1998, to July 1, 1999.

§21-1290.1.  Short title.

SHORT TITLE

Sections 1 through 25 of this act shall be known and may be cited as the "Oklahoma Self-Defense Act".

Added by Laws 1995, c. 272, § 1, eff. Sept. 1, 1995.

§21-1290.2.  Definitions.

DEFINITIONS

As used in Sections 1 through 25 of this act:

1.  "Concealed handgun" means a loaded or unloaded pistol carried hidden from the detection and view of another person either upon or about the person, in a purse or other container belonging to the person, or in a vehicle which is operated by the person or in which the person is riding as a passenger; and

2.  "Pistol" means any derringer, revolver or semiautomatic firearm which:

a. has an overall length of less than sixteen (16) inches and is able to be fully concealed from detection and view,

b. is capable of discharging a projectile composed of any material which may reasonably be expected to be able to cause lethal injury,

c. is designed to be held and fired by the use of a single hand, and

d. uses either gunpowder, gas or any means of rocket propulsion to discharge the projectile.

The definition of pistol for purposes of the Oklahoma Self-Defense Act shall not apply to homemade or imitation pistols, flare guns, underwater fishing guns or blank pistols.

Added by Laws 1995, c. 272, § 2, eff. Sept. 1, 1995.

§21-1290.3.  Authority to issue license.

AUTHORITY TO ISSUE LICENSE

The Oklahoma State Bureau of Investigation is hereby authorized to license an eligible person to carry a concealed handgun as provided by the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act.  The Bureau's authority shall be limited to the provisions specifically provided in the Oklahoma Self-Defense Act.  The Bureau shall promulgate rules, forms and procedures necessary to implement the provisions of the Oklahoma Self-Defense Act.

Added by Laws 1995, c. 272, § 3, eff. Sept. 1, 1995.

§21-1290.4.  Unlawful carry.

UNLAWFUL CARRY

As provided by Section 1272 of Title 21 of the Oklahoma Statutes, it is unlawful for any person to carry a concealed handgun in this state, except as hereby authorized by the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, or as may otherwise be provided by law.

Added by Laws 1995, c. 272, § 4, eff. Sept. 1, 1995.

§21-1290.5.  Term of license and renewal.

TERM OF LICENSE AND RENEWAL

A.  A concealed handgun license when issued shall authorize the person to whom the license is issued to carry a loaded or unloaded concealed handgun as authorized by the provisions of the Oklahoma Self-Defense Act, and any future modifications thereto.  The license shall be valid in this state for a period of five (5) years, unless subsequently surrendered, suspended or revoked as provided by law.  The person shall have no authority to continue to carry a concealed handgun in this state pursuant to the Oklahoma Self-Defense Act when a license is expired or when a license has been voluntarily surrendered or suspended or revoked for any reason.

B.  A license may be renewed any time within ninety (90) days prior to the expiration date as provided in this subsection.  The Bureau shall send a renewal application to each eligible licensee with a return address requested.  There shall be a thirty-day grace period on license renewals beginning on the date of expiration, thereafter the license is considered expired.  However, any applicant shall have one (1) year from the expiration of the license to comply with the renewal requirements of this section.

1.  To renew a handgun license, the licensee must first obtain a renewal form from the Oklahoma State Bureau of Investigation.

2.  The applicant must complete the renewal form, attach two current passport size photographs of the applicant, and submit a renewal fee in the amount of Eighty-five Dollars ($85.00) to the Bureau.  The renewal fee may be paid with a nationally recognized credit card as provided in subparagraph b of paragraph 4 of subsection A of Section 1290.12 of this title, or by a cashier's check or money order made payable to the Oklahoma State Bureau of Investigation.

3.  Upon receipt of the renewal application, photographs and fee, the Bureau will conduct a criminal history records name search, an investigation of medical records or other records or information deemed by the Bureau to be relevant to the renewal application.  If the applicant appears not to have any prohibition to renewing the handgun license, the Bureau shall issue the renewed license for a period of five (5) years.

Added by Laws 1995, c. 272, § 5, eff. Sept. 1, 1995.  Amended by Laws 1999, c. 415, § 1, eff. July 1, 1999; Laws 2001, c. 396, § 4, eff. July 1, 2001; Laws 2003, c. 122, § 1, eff. Nov. 1, 2003.

§21-1290.6.  Prohibited ammunition.

PROHIBITED AMMUNITION

Any concealed handgun when carried in a manner authorized by the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, when loaded with any ammunition which is either a restricted bullet as defined by Section 1289.19 of Title 21 of the Oklahoma Statutes or is larger than .45 caliber or is otherwise prohibited by law shall be deemed a prohibited weapon for purposes of the Oklahoma Self-Defense Act.  Any person violating the provisions of this section shall be punished for a criminal offense as provided by Section 1272 of Title 21 of the Oklahoma Statutes or any other applicable provision of law.  In addition to any criminal prosecution for a violation of the provisions of this section, the licensee shall be subject to an administrative fine of Five Hundred Dollars ($500.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

Added by Laws 1995, c. 272, § 6, eff. Sept. 1, 1995.

§21-1290.7.  Construing authority of license.

CONSTRUING AUTHORITY OF LICENSE

The authority to carry a concealed handgun pursuant to a valid handgun license as authorized by the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall not be construed to authorize any person to:

1.  Carry or possess any weapon other than an authorized pistol as defined by the provisions of Section 2 of this act;

2.  Carry or possess any pistol in any manner or in any place otherwise prohibited by law;

3.  Carry or possess any prohibited ammunition or any illegal, imitation or homemade pistol;

4.  Carry or possess any pistol when the person is prohibited by state or federal law from carrying or possessing any firearm; or

5.  Point, discharge, intentionally display the pistol, or use the pistol in any manner not otherwise authorized by law.

Added by Laws 1995, c. 272, § 7, eff. Sept. 1, 1995.

§21-1290.8.  Possession of license required - Notification to police of gun.

POSSESSION OF LICENSE REQUIRED

NOTIFICATION TO POLICE OF GUN

A.  Except as otherwise prohibited by law, an eligible person shall have authority to carry a concealed handgun in this state when the person has been issued a handgun license from the Oklahoma State Bureau of Investigation pursuant to the provisions of the Oklahoma Self-Defense Act, provided the person is in compliance with the provisions of the Oklahoma Self-Defense Act, and the license has not expired or been subsequently suspended or revoked.  A person in possession of a valid handgun license and in compliance with the provisions of the Oklahoma Self-Defense Act shall be authorized to carry such concealed handgun while bow hunting or fishing.

B.  The person shall be required to have possession of his or her valid handgun license and a valid Oklahoma driver license or an Oklahoma State photo identification at all times when in possession of an authorized pistol.  Any violation of the provisions of this subsection may be punishable as a criminal offense as authorized by Section 1272 of this title or pursuant to any other applicable provision of law.  In addition to any criminal prosecution which may result from not carrying the handgun license and the required identification with the authorized pistol as required by the provisions of this subsection, the person may be subject to an administrative fine for violation of the provisions of this subsection.  The administrative fine shall be Fifty Dollars ($50.00) and shall be assessed by the Oklahoma State Bureau of Investigation after a hearing and determination that the licensee is in violation of the provisions of this subsection.  Any second or subsequent violation of the provisions of this subsection shall be grounds for the Bureau to suspend the handgun license for a period of six (6) months, in addition to any other penalty imposed.

Upon the arrest of any person for a violation of the provisions of this subsection, the person may show proof to the court that a valid handgun license and the other required identification has been issued to such person and the person may state any reason why the handgun license or the other required identification was not carried by the person as required by the Oklahoma Self-Defense Act.  The court shall dismiss an alleged violation of Section 1272 of this title upon payment of court costs, if proof of a valid handgun license and other required identification is shown to the court within ten (10) days of the arrest of the person.  The court shall report a dismissal of a charge to the Bureau for consideration of administrative proceedings against the licensee.

C.  It shall be unlawful for any person to fail or refuse to identify the fact that the person is in actual possession of a concealed handgun pursuant to the authority of the Oklahoma Self-Defense Act when the person first comes into contact with any law enforcement officer of this state or its political subdivisions or a federal law enforcement officer during the course of any arrest, detainment, or routine traffic stop.  No person shall be required to identify himself or herself as a concealed handgun licensee when no handgun is in the person's possession or in any vehicle in which the person is driving or is a passenger.  Any violation of the provisions of this subsection shall, upon conviction, be a misdemeanor punishable by a fine not exceeding Five Hundred Dollars ($500.00), by imprisonment in the county jail for a period not to exceed ninety (90) days, or by both such fine and imprisonment.  In addition to any criminal prosecution for a violation of the provisions of this subsection, the licensee shall be subject to a six-month suspension of the license and an administrative fine of Fifty Dollars ($50.00), upon a hearing and determination by the Bureau that the person is in violation of the provisions of this subsection.

D.  Any law enforcement officer coming in contact with a person whose handgun license is suspended, revoked, or expired, or who is in possession of a handgun license which has not been lawfully issued to that person, shall confiscate the license and return it to the Oklahoma State Bureau of Investigation for appropriate administrative proceedings against the licensee when the license is no longer needed as evidence in any criminal proceeding.

E.  Nothing in this section shall be construed to authorize a law enforcement officer to inspect any weapon properly concealed without probable cause that a crime has been committed.

Added by Laws 1995, c. 272, § 8, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 10, emerg. eff. May 16, 1996; Laws 1998, c. 286, § 2, eff. July 1, 1998; Laws 2001, c. 396, § 5, eff. July 1, 2001; Laws 2003, c. 465, § 6, eff. July 1, 2003.

§21-1290.9.  Eligibility.

ELIGIBILITY

The following requirements shall apply to any person making application to the Oklahoma State Bureau of Investigation for a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act.  The person must:

1.  Be a citizen of the United States;

2.  Establish a residency in the State of Oklahoma.  For purposes of the Oklahoma Self-Defense Act, the term "residency" shall apply to any person who either possesses a valid Oklahoma driver license or state photo identification card, and physically resides in this state or has permanent military orders within this state and possesses a valid driver license from another state where such person claims residency;

3.  Be at least twenty-one (21) years of age;

4.  Complete a firearms safety and training course and demonstrate competence and qualifications with the type of pistol to be carried by the person as provided in Section 1290.14 of this title, and submit proof of training and qualification or an exemption for training and qualification as authorized by Section 1290.14 of this title;

5.  Submit the required fee and complete the application process as provided in Section 1290.12 of this title; and

6.  Comply in good faith with the provisions of the Oklahoma Self-Defense Act.

Added by Laws 1995, c. 272, § 9, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 11, emerg. eff. May 16, 1996; Laws 1998, c. 286, § 3, eff. July 1, 1998; Laws 2003, c. 465, § 7, eff. July 1, 2003.

§21-1290.10.  Mandatory preclusions.

MANDATORY PRECLUSIONS

In addition to the requirements stated in Section 1290.9 of this title, the conditions stated in this section shall preclude a person from eligibility for a handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title.  The occurrence of any one of the following conditions shall deny the person the right to have a handgun license pursuant to the provisions of the Oklahoma Self-Defense Act.  Prohibited conditions are:

1.  Ineligible to possess a pistol due to any felony conviction or adjudication as a delinquent as provided by Section 1283 of this title, except as provided in subsection B of Section 1283 of this title;

2.  Any felony conviction pursuant to any law of another state, a felony conviction pursuant to any provision of the United States Code, or any conviction pursuant to the laws of any foreign country, provided such foreign conviction would constitute a felony offense in this state if the offense had been committed in this state, except as provided in subsection B of Section 1283 of this title;

3.  Adjudication as an incompetent person pursuant to the provisions of the Oklahoma Mental Health Law, Section 1-101 et seq. of Title 43A of the Oklahoma Statutes or an adjudication of incompetency entered in another state pursuant to any provision of law of that state;

4.  Any false or misleading statement on the application for a handgun license as provided by paragraph 5 of Section 1290.12 of this title;

5.  Conviction of any one of the following misdemeanor offenses in this state or in any other state:

a. any assault and battery which caused serious physical injury to the victim, or any second or subsequent assault and battery conviction,

b. any aggravated assault and battery,

c. any stalking pursuant to Section 1173 of this title, or a similar law of another state,

d. a violation relating to the Protection from Domestic Abuse Act, Section 60 et seq. of Title 22 of the Oklahoma Statutes, or any violation of a victim protection order of another state,

e. any conviction relating to illegal drug use or possession; or

f. an act of domestic abuse as defined by Section 644 of this title or an act of domestic assault and battery or any comparable acts under the laws of another state;

6.  An attempted suicide or other condition relating to or indicating mental instability or an unsound mind which occurred within the preceding ten-year period from the date of the application for a license to carry a concealed firearm or that occurs during the period of licensure;

7.  Currently undergoing treatment for a mental illness, condition, or disorder.  For purposes of this paragraph, "currently undergoing treatment for a mental illness, condition, or disorder" means the person has been diagnosed by a licensed physician as being afflicted with a substantial disorder of thought, mood, perception, psychological orientation, or memory that significantly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life;

8.  Significant character defects of the applicant as evidenced by a misdemeanor criminal record indicating habitual criminal activity;

9.  Ineligible to possess a pistol due to any provision of law of this state or the United States Code, except as provided in subsection B of Section 1283 of this title;

10.  Failure to pay an assessed fine or surrender the handgun license as required by a decision by the administrative hearing examiner pursuant to authority of the Oklahoma Self-Defense Act;

11.  Being subject to an outstanding felony warrant issued in this state or another state or the United States; or

12.  Adjudication as a delinquent as provided by Section 1283 of this title, except as provided in subsection B of Section 1283 of this title.

Added by Laws 1995, c. 272, § 10, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 12, emerg. eff. May 16, 1996; Laws 1997, c. 358, § 2, emerg. eff. June 9, 1997; Laws 2000, c. 382, § 4, eff. July 1, 2000; Laws 2001, c. 396, § 6, eff. July 1, 2001.

§21-1290.11.  Other preclusions.

OTHER PRECLUSIONS

A.  The following conditions shall preclude a person from being eligible for a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, for a period of time as prescribed in each of the following paragraphs:

1.  An arrest for an alleged commission of a felony offense or a felony charge pending in this state, another state or pursuant to the United States Code.  The preclusive period shall be until the final determination of the matter;

2.  The person is subject to the provisions of a deferred sentence or deferred prosecution in this state or another state or pursuant to federal authority for the commission of a felony offense.  The preclusive period shall be three (3) years and shall begin upon the final determination of the matter;

3.  Any involuntary commitment for a mental illness, condition, or disorder pursuant to the provisions of Section 5-410 of Title 43A of the Oklahoma Statutes or any involuntary commitment in another state pursuant to any provisions of law of that state.  The preclusive period shall be permanent as provided by Title 18 of the United States Code Section 922(g)(4);

4.  The person has previously undergone treatment for a mental illness, condition, or disorder which required medication or supervision as defined by paragraph 7 of Section 1290.10 of this title.  The preclusive period shall be three (3) years from the last date of treatment or upon presentation of a certified statement from a licensed physician stating that the person is either no longer disabled by any mental or psychiatric illness, condition, or disorder or that the person has been stabilized on medication for ten (10) years or more;

5.  Inpatient treatment for substance abuse.  The preclusive period shall be three (3) years from the last date of treatment or upon presentation of a certified statement from a licensed physician stating that the person has been free from substance use for twelve (12) months or more preceding the filing of an application for a handgun license;

6.  Two or more convictions of public intoxication pursuant to Section 8 of Title 37 of the Oklahoma Statutes, or a similar law of another state.  The preclusive period shall be three (3) years from the date of the completion of the last sentence;

7.  Two or more misdemeanor convictions relating to intoxication or driving under the influence of an intoxicating substance or alcohol.  The preclusive period shall be three (3) years from the date of the completion of the last sentence or shall require a certified statement from a licensed physician stating that the person is not in need of substance abuse treatment;

8.  A court order for a final Victim Protection Order against the applicant, as authorized by Section 60 et seq. of Title 22 of the Oklahoma Statutes, or any court order granting a final victim protection order against the applicant from another state.  The preclusive period shall be three (3) years from the date of the entry of the final court order, or sixty (60) days from the date an order was vacated, cancelled or withdrawn;

9.  An adjudicated delinquent or convicted felon residing in the residence of the applicant which may be a violation of Section 1283 of this title.  The preclusive period shall be thirty (30) days from the date the person no longer resides in the same residence as the applicant; or

10.  An arrest for an alleged commission of, a charge pending for, or the person is subject to the provisions of a deferred sentence or a deferred prosecution for any one or more of the following misdemeanor offenses in this state or another state:

a. any assault and battery which caused serious physical injury to the victim or any second or subsequent assault and battery,

b. any aggravated assault and battery,

c. any stalking pursuant to Section 1173 of this title, or a similar law of another state,

d. any violation of the Protection from Domestic Abuse Act, Section 60 et seq. of Title 22 of the Oklahoma Statutes, or any violation of a victim protection order of another state,

e. any violation relating to illegal drug use or possession, or

f. an act of domestic abuse as defined by Section 644 of this title or an act of domestic assault and battery or any comparable acts under the law of another state.

The preclusive period for this paragraph shall be three (3) years and shall begin upon the final determination of the matter.

B.  Nothing in this section shall be construed to require a full investigation of the applicant by the Oklahoma State Bureau of Investigation.

Added by Laws 1995, c. 272, § 11, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 13, emerg. eff. May 16, 1996; Laws 1997, c. 358, § 3, emerg. eff. June 9, 1997; Laws 1999, c. 415, § 2, emerg. eff. July 1, 1999; Laws 2000, c. 382, § 5, eff. July 1, 2000; Laws 2001, c. 396, § 7, eff. July 1, 2001.

§21-1290.12.  Procedure for application.

PROCEDURE FOR APPLICATION

A.  The procedure for applying for a concealed handgun license and processing the application shall be as follows:

1.  An eligible person may request an application packet for a concealed handgun license from the Oklahoma State Bureau of Investigation or the county sheriff's office either in person or by mail.  The Bureau may provide application packets to each sheriff not exceeding two hundred packets per request.  The Bureau shall provide the following information in the application packet:

a. an application form,

b. procedures to follow to process the application form, and

c. a copy of the Oklahoma Self-Defense Act with any modifications thereto;

2.  The person shall be required to successfully complete a firearms safety and training course from a firearms instructor who is approved and registered in this state as provided in Section 1290.14 of this title, and the person shall be required to demonstrate competency and qualification with a pistol authorized for concealed carry by the Oklahoma Self-Defense Act.  The original certificate of training shall be submitted with the application for a handgun license.  No duplicate, copy, facsimile or other reproduction of the certificate of training or exemption from training shall be acceptable as proof of training as required by the provisions of the Oklahoma Self-Defense Act.  A person exempt from the training requirements as provided in Section 1290.15 of this title must show the required proof of such exemption to the firearms instructor to receive an exemption certificate.  The original exemption certificate must be submitted with the application for a handgun license when the person claims an exemption from training and qualification;

3.  The application form shall be completed and delivered by the applicant, in person, to the sheriff of the county wherein the applicant resides;

4.  The person shall deliver to the sheriff at the time of delivery of the completed application form a fee of One Hundred Dollars ($100.00) for processing the application through the Oklahoma State Bureau of Investigation and processing the required fingerprints through the Federal Bureau of Investigation.  The processing fee shall be in the form of:

a. a money order or a cashier's check made payable to the Oklahoma State Bureau of Investigation, or

b. by a nationally recognized credit card issued to the applicant.  For purposes of this paragraph, "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate, or by any other name, issued with or without fee by the issuer for the use of the cardholder in obtaining goods, services, or anything else of value on credit which is accepted by over one thousand merchants in the state.  The Oklahoma State Bureau of Investigation shall determine which nationally recognized credit cards will be accepted by the Bureau.

The processing fee shall not be refundable in the event of a denial of a handgun license or any suspension or revocation subsequent to the issuance of a license.  Persons making application for a firearms instructor shall not be required to pay the application fee as provided in this section, but shall be required to pay the costs provided in paragraphs 6 and 8 of this subsection;

5.  The completed application form shall be signed by the applicant in person before the sheriff.  The signature shall be given voluntarily upon a sworn oath that the person knows the contents of the application and that the information contained in the application is true and correct.  Any person making any false or misleading statement on an application for a handgun license shall, upon conviction, be guilty of perjury as defined by Section 491 of this title.  Any conviction shall be punished as provided in Section 500 of this title.  In addition to a criminal conviction, the person shall be denied the right to have a concealed handgun license pursuant to the provisions of Section 1290.10 of this title and the Oklahoma State Bureau of Investigation shall revoke the handgun license, if issued;

6.  Two passport size photographs of the applicant shall be submitted with the completed application.  The cost of the photographs shall be the responsibility of the applicant.  The sheriff is authorized to take the applicant's photograph for purposes of the Oklahoma Self-Defense Act and, if such photographs are taken by the sheriff the cost of the photographs shall not exceed Ten Dollars ($10.00) for the two photos.  All money received by the sheriff from photographing applicants pursuant to the provisions of this paragraph shall be retained by the sheriff and deposited into the Sheriff's Service Fee Account;

7.  The sheriff shall witness the signature of the applicant and review or take the photographs of the applicant and shall verify that the person making application for a handgun license is the same person in the photographs submitted and the same person who signed the application form.  Proof of a valid Oklahoma driver license with a photograph of the applicant or an Oklahoma State photo identification for the applicant shall be required to be presented by the applicant to the sheriff for verification of the person's identity;

8.  Upon verification of the identity of the applicant, the sheriff shall take two complete sets of fingerprints of the applicant.  Both sets of fingerprints shall be submitted by the sheriff with the completed application, certificate of training or an exemption certificate, photographs and processing fee to the Oklahoma State Bureau of Investigation within fourteen (14) days of taking the fingerprints.  The cost of the fingerprints shall be paid by the applicant and shall not exceed Twenty-five Dollars ($25.00) for the two sets.  All fees collected by the sheriff from taking fingerprints pursuant to the provisions of this paragraph shall be retained by the sheriff and deposited into the Sheriff's Service Fee Account;

9.  The sheriff shall submit to the Oklahoma State Bureau of Investigation within the fourteen-day period, together with the completed application, certificate of training or exemption certificate, photographs, processing fee and fingerprints, a report of information deemed pertinent to an investigation of the applicant for a handgun license.  The sheriff shall make a preliminary investigation of pertinent information about the applicant and the court clerk shall assist the sheriff in locating pertinent information in court records for this purpose.  If no pertinent information is found to exist either for or against the applicant, the sheriff shall so indicate in the report;

10.  The Oklahoma State Bureau of Investigation, upon receipt of the application and required information from the sheriff, shall forward one full set of fingerprints of the applicant to the Federal Bureau of Investigation for a national criminal history records search.  The cost of processing the fingerprints nationally shall be paid from the processing fee collected by the Oklahoma State Bureau of Investigation;

11.  The Oklahoma State Bureau of Investigation shall make a reasonable effort to investigate the information submitted by the applicant and the sheriff, to ascertain whether or not the issuance of a handgun license would be in violation of the provisions of the Oklahoma Self-Defense Act.  The Bureau's investigation of an applicant shall include, but shall not be limited to:  a statewide criminal history records search, a national criminal history records search, a Federal Bureau of Investigation fingerprint search, and if applicable, an investigation of medical records or other records or information deemed by the Bureau to be relevant to the application.

a. In the course of the Bureau's investigation, it shall present the name of the applicant along with any known aliases, the address of the applicant and the social security number of the applicant to the Department of Mental Health and Substance Abuse Services.  The Department of Mental Health and Substance Abuse Services shall respond within ten (10) days of receiving such information to the Bureau as follows:

(1) with a "Yes" answer, if the Department's records indicate that the person was involuntarily committed to a mental institution in Oklahoma, or

(2) with a "No" answer, if there are no records indicating the name of the person as a person involuntarily committed to a mental institution in Oklahoma, or

(3) with an "Inconclusive" answer if the Department's records suggest the applicant may be a formerly committed person.  In the case of an inconclusive answer, the Bureau shall ask the applicant whether he or she was involuntarily committed.  If the applicant states under penalty of perjury that he or she has not been involuntarily committed, the Bureau shall continue processing the application for a license.

b. In the course of the Bureau's investigation, it shall check the name of any applicant who is twenty-eight (28) years of age or younger along with any known aliases, the address of the applicant and the social security number of the applicant against the records in the Juvenile Online Tracking System (JOLTS) of the Office of Juvenile Affairs.  The Office of Juvenile Affairs shall provide the Bureau direct access to check the applicant against the records available on JOLTS.

(1) If the Bureau finds a record on the JOLTS that indicates the person was adjudicated a delinquent for an offense that would constitute a felony offense if committed by an adult within the last ten (10) years the Bureau shall deny the license,

(2) If the Bureau finds no record on the JOLTS indicating the named person was adjudicated delinquent for an offense that would constitute a felony offense if committed by an adult within the last ten (10) years, or

(3) If the records suggest the applicant may have been adjudicated delinquent for an offense that would constitute a felony offense if committed by an adult but such record is inconclusive, the Bureau shall ask the applicant whether he or she was adjudicated a delinquent for an offense that would constitute a felony offense if committed by an adult within the last ten (10) years.  If the applicant states under penalty of perjury that he or she was not adjudicated a delinquent within ten (10) years, the Bureau shall continue processing the application for a license;

12.  The Oklahoma State Bureau of Investigation shall either issue a concealed handgun license or deny the application within ninety (90) days of the date of receipt of the required information from the sheriff.  The Bureau shall approve an applicant who appears to be in full compliance with the provisions of the Oklahoma Self-Defense Act, if completion of the federal fingerprint search is the only reason for delay of the issuance of the handgun license to that applicant.  Upon receipt of the federal fingerprint search information, if the Bureau receives information which precludes the person from having a concealed handgun license, the Bureau shall revoke the concealed handgun license previously issued to the applicant.  The Bureau shall deny a license when the applicant fails to properly complete the application form or application process or is determined not to be eligible as specified by the provisions of Section 1290.9, 1290.10 or 1290.11 of this title.  The Bureau shall approve an application in all other cases.  If an application is denied, the Bureau shall notify the applicant in writing of its decision.  The notification shall state the grounds for the denial and inform the applicant of the right to an appeal as may be provided by the provisions of the Administrative Procedures Act.  All notices of denial shall be mailed by first class mail to the applicant's address listed in the application.  Within sixty (60) calendar days from the date of mailing a denial of application to an applicant, the applicant shall notify the Bureau in writing of the intent to appeal the decision of denial or the applicant's right to appeal shall be deemed waived.  Any administrative hearing on a denial which may be provided shall be conducted by a hearing examiner appointed by the Bureau.  The hearing examiner's decision shall be a final decision appealable to a district court in accordance with the Administrative Procedures Act.  When an application is approved, the Bureau shall issue the license and mail it to the sheriff of the county wherein the applicant resides.  The applicant may pick up the concealed handgun license from the sheriff's office.

B.  Nothing contained in any provision of the Oklahoma Self-Defense Act shall be construed to require or authorize the registration, documentation or providing of serial numbers with regard to any firearm.  For purposes of the Oklahoma Self-Defense Act, the sheriff may designate a person to receive, fingerprint, photograph or otherwise process applications for concealed handgun licenses.

Added by Laws 1995, c. 272, § 12, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 14, emerg. eff. May 16, 1996; Laws 1998, c. 286, § 4, eff. July 1, 1998; Laws 1999, c. 415, § 3, emerg. eff. July 1, 1999; Laws 2000, c. 382, § 6, eff. July 1, 2000; Laws 2001, c. 396, § 8, eff. July 1, 2001; Laws 2004, c. 549, § 3, eff. July 1, 2004.

§21-1290.13.  Automatic listing of licenses.

AUTOMATIC LISTING OF LICENSES

The Oklahoma State Bureau of Investigation shall maintain an automated listing of all persons issued a concealed handgun license in this state pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, and all subsequent suspended or revoked licenses.  Information from the automated listing shall only be available to a law enforcement officer or law enforcement agency upon request for law enforcement purposes.  The Bureau shall also maintain for each applicant the original application or a copy of the original application form and any subsequent renewal application forms together with the photographs, fingerprints and other pertinent information on the applicant which shall be confidential, except to law enforcement officers or law enforcement agencies in the performance of their duties.  To facilitate the Bureau's administration of the Oklahoma Self-Defense Act, all licensees shall maintain a current mailing address where the licensee may receive certified mail.  The licensee shall within thirty (30) days of a change of name or address inform the Bureau of such change.

Added by Laws 1995, c. 272, § 13, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 15, emerg. eff. May 16, 1996; Laws 2001, c. 396, § 9, eff. July 1, 2001.

§21-1290.14.  Safety and training course.

SAFETY AND TRAINING COURSE

A.  Each applicant for a license to carry a concealed handgun pursuant to the Oklahoma Self-Defense Act must successfully complete a firearms safety and training course in this state conducted by a registered and approved firearms instructor as provided by the provisions of this section.  The applicant must further demonstrate competence and qualification with an authorized pistol of the type or types that the applicant desires to carry as a concealed handgun pursuant to the provisions of the Oklahoma Self-Defense Act, except certain persons may be exempt from such training requirement as provided by the provisions of Section 1290.15 of this title.

B.  The Council on Law Enforcement Education and Training (CLEET) shall establish criteria for approving firearms instructors for purposes of training and qualifying individuals for a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act.  Prior to submitting an application for CLEET approval as a firearms instructor, applicants shall attend a firearms instructor school, meeting the following minimum requirements:

1.  Firearms instructor training conducted by one of the following entities:

a. Council on Law Enforcement Education and Training,

b. National Rifle Association,

c. Oklahoma Rifle Association,

d. federal law enforcement agencies, or

e. other professionally recognized organizations;

2.  The course shall be at least sixteen (16) hours in length;

3.  Upon completion of the course, the applicant shall be qualified to provide instruction on revolvers, semiautomatic pistols, or both; and

4.  Receive a course completion certificate.

All firearms instructors shall be required to meet the eligibility requirements for a concealed handgun license as provided in Sections 1290.9, 1290.10, and 1290.11 of this title, and the application shall be processed as provided for applicants in Section 1290.12 of this title, including the state and national criminal history records search and fingerprint search.  A firearms instructor shall be required to pay a fee of One Hundred Dollars ($100.00) to the Council on Law Enforcement Education and Training (CLEET) each time the person makes application for CLEET approval as a firearms instructor pursuant to the provisions of the Oklahoma Self-Defense Act.  The fee shall be retained by CLEET and shall be deposited into the Firearms Instructors Revolving Fund.  CLEET shall promulgate the rules, forms and procedures necessary to implement the approval of firearms instructors as authorized by the provisions of this subsection.  CLEET shall periodically review each approved instructor during a training and qualification course to assure compliance with the rules and course contents.  Any violation of the rules may result in the revocation or suspension of CLEET and Oklahoma State Bureau of Investigation approval.  Unless the approval has been revoked or suspended, a firearms instructor's CLEET approval shall be for a term of five (5) years.  Beginning on the effective date of this act, any firearms instructor who has been issued a four-year CLEET approval shall not be eligible for the five-year approval until the expiration of the approval previously issued.  CLEET shall be responsible for notifying all approved firearms instructors of statutory and policy changes related to the Oklahoma Self-Defense Act.

C.  1.  All firearms instructors approved by CLEET to train and qualify individuals for a concealed handgun license shall be required to apply for registration with the Oklahoma State Bureau of Investigation after receiving CLEET approval.  All firearms instructors teaching the approved course for a concealed handgun license must display their registration certificate during each training and qualification course.  Each approved firearms instructor shall complete a registration form provided by the Bureau and shall pay a registration fee of One Hundred Dollars ($100.00) to the Bureau at the time of each application for registration, except as provided in paragraph 2 of this subsection.  Registration certificates issued by the Bureau shall be valid for five (5) years from the date of issuance.  The Bureau shall issue a five-year handgun license to an approved firearms instructor at the time of issuance of a registration certificate and no additional fee shall be required or charged.  The Bureau shall maintain a current listing of all registered firearms instructors in this state.  Nothing in this paragraph shall be construed to eliminate the requirement for registration and training with CLEET as provided in subsection B of this section.  Failure to register or be trained as required shall result in a revocation or suspension of the instructor certificate by the Bureau.

2.  On the effective date of this act, the registered instructors listed in subparagraphs a and b of this paragraph shall not be required to renew the firearms instructor registration certificate with the Oklahoma State Bureau of Investigation at the expiration of the registration term, provided the instructor is not subject to any suspension or revocation of the firearm instructor certificate.  The firearms instructor registration with the Oklahoma State Bureau of Investigation shall automatically renew together with the handgun license authorized in paragraph 1 of this subsection for an additional five-year term and no additional cost or fee may be charged for the following individuals:

a. an active duty law enforcement officer of this state or any of its political subdivisions or of the federal government who has a valid CLEET approval as a firearms instructor pursuant to the Oklahoma Self-Defense Act, and

b. a retired law enforcement officer authorized to carry a firearm pursuant to Section 1289.8 of this title who has a valid CLEET approval as a firearms instructor pursuant to the Oklahoma Self-Defense Act.

D.  The Oklahoma State Bureau of Investigation shall approve registration for a firearms instructor applicant who is in full compliance with CLEET rules regarding firearms instructors and the provisions of subsection B of this section, if completion of the federal fingerprint search is the only reason for delay of registration of that firearms instructor applicant.  Upon receipt of the federal fingerprint search information, if the Bureau receives information which precludes the person from having a concealed handgun license, the Bureau shall revoke both the registration and the concealed handgun license previously issued to the firearms instructor.

E.  The required firearms safety and training course and the actual demonstration of competency and qualification required of the applicant shall be designed and conducted in such a manner that the course can be reasonably completed by the applicant within an eight-hour period.  CLEET shall establish the course content and promulgate rules, procedures and forms necessary to implement the provisions of this subsection.  For the training and qualification course, an applicant may be charged a fee not to exceed Sixty Dollars ($60.00).  The instructor to student ratio shall not exceed ten students to any one instructor.  CLEET may establish criteria for assistant instructors, maximum class size and any other requirements deemed necessary to conduct a safe and effective training and qualification course.  The course content shall include a safety inspection of the firearm to be used by the applicant in the training course; instruction on pistol handling, safety and storage; dynamics of ammunition and firing; methods or positions for firing a pistol; information about the criminal provisions of the Oklahoma law relating to firearms; the requirements of the Oklahoma Self-Defense Act as it relates to the applicant; self-defense and the use of appropriate force; a practice shooting session; and a familiarization course.  The firearms instructor shall refuse to train or qualify any person when the pistol to be used or carried by the person is either deemed unsafe or unfit for firing or is a weapon not authorized by the Oklahoma Self-Defense Act.  The course shall provide an opportunity for the applicant to qualify himself or herself on either a derringer, a revolver, a semiautomatic pistol or any combination of a derringer, a revolver and a semiautomatic pistol, provided no pistol shall be capable of firing larger than .45 caliber ammunition.  Any applicant who successfully trains and qualifies himself or herself with a semiautomatic pistol may be approved by the firearms instructor on the training certificate for a semiautomatic pistol, a revolver and a derringer upon request of the applicant.  Any person who qualifies on a derringer or revolver shall not be eligible for a semiautomatic rating until the person has demonstrated competence and qualifications on a semiautomatic pistol.  Upon successful completion of the training and qualification course, a certificate shall be issued to each applicant who successfully completes the course.  The certificate of training shall comply with the form established by CLEET and shall be submitted with an application for a concealed handgun license pursuant to the provisions of paragraph 2 of Section 1290.12 of this title.

F.  There is hereby created a revolving fund for the Council on Law Enforcement Education and Training (CLEET), to be designated the "Firearms Instructors Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all funds received for approval of firearms instructors for purposes of the Oklahoma Self-Defense Act.  All funds received shall be deposited to the fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Council on Law Enforcement Education and Training, for implementation of the training and qualification course contents, approval of firearms instructors and any other CLEET requirement pursuant to the provisions of the Oklahoma Self-Defense Act or as may otherwise be deemed appropriate by CLEET.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1995, c. 272, § 14, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 1, § 1, emerg. eff. Feb. 22, 1996; Laws 1996, c. 191, § 16, emerg. eff. May 16, 1996; Laws 1998, c. 286, § 5, eff. July 1, 1998; Laws 2000, c. 382, § 1, eff. July 1, 2000; Laws 2003, c. 465, § 8, eff. July 1, 2003; Laws 2004, c. 549, § 4, eff. July 1, 2004; Laws 2005, c. 455, § 1, eff. Nov. 1, 2005.

§21-1290.15.  Persons exempt from training course.

PERSONS EXEMPT FROM TRAINING COURSE

A.  The following individuals may be exempt from all or part of the required training and qualification course established pursuant to the provisions of Section 1290.14 of this title:

1.  A firearms instructor registered with the Oklahoma State Bureau of Investigation for purposes of the Oklahoma Self-Defense Act;

2.  An active duty law enforcement officer of this state or any of its political subdivisions or of the federal government;

3.  A retired law enforcement officer authorized by this state  pursuant to Section 1289.8 of this title to carry a firearm;

4.  A CLEET certified armed security officer, armed guard, correctional officer, or any other person having a CLEET certification to carry a firearm in the course of their employment;

5.  A person on active military duty, National Guard duty or regular military reserve duty who is a legal resident of this state and who is trained and qualified in the use of handguns;

6.  A person honorably discharged from active military duty, National Guard duty or military reserves within twenty (20) years preceding the date of the application for a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, who is a legal resident of this state, and who has been trained and qualified in the use of handguns;

7.  A person retired as a peace officer in good standing from a law enforcement agency located in another state, who is a legal resident of this state, and who has received training equivalent to the training required for CLEET certification in this state; and

8.  Any person who is otherwise deemed qualified for a training exemption by CLEET.

Provided, however, persons applying for an exemption pursuant to paragraph 3, 4, 5, 6 or 7 of this subsection may be required to successfully complete the classroom portion of the training course.  The classroom portion of the training course shall not exceed a fee of Thirty Dollars ($30.00).

B.  The Council on Law Enforcement Education and Training (CLEET) shall establish criteria for providing proof of an exemption.  Before any person shall be considered exempt from all or part of the required training and qualification pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, the person shall present the required proof of exemption to a registered firearms instructor.  Each person determined to be exempt from training or qualification as provided in this subsection shall receive an exemption certificate from the registered firearms instructor.  The rules promulgated by CLEET to implement the provisions of this section and Section 1290.14 of this title may require that a fee not to exceed Five Dollars ($5.00) be charged for processing an exemption certificate.  The original exemption certificate must be submitted with an application for a handgun license as provided in paragraph 2 of Section 1290.12 of this title.  No person who is determined to be exempt from training or qualification may carry a concealed firearm pursuant to the authority of the Oklahoma Self-Defense Act until issued a valid handgun license.

C.  Nothing contained in any provision of the Oklahoma Self-  Defense Act shall be construed to alter, amend, or modify the authority of any active duty law enforcement officer, or any person certified by the Council on Law Enforcement Education and Training to carry a pistol during the course of their employment, from carrying any pistol in any manner authorized by law or authorized by the employing agency.

Added by Laws 1995, c. 272, § 15, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 17, emerg. eff. May 16, 1996; Laws 1999, c. 415, § 4, emerg. eff. July 1, 1999.

§21-1290.16.  Statistical report.

STATISTICAL REPORT

By January 15, 1997, and by January 15 of each year thereafter, the Bureau shall submit a statistical report for the preceding calendar year to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives, including, but not limited to, data on the numbers of handgun licenses approved and issued and the numbers of licenses suspended, revoked or denied in the following categories:  age, sex, race, county and any other category deemed relevant by the Bureau.

Added by Laws 1995, c. 272, § 16, eff. Sept. 1, 1995.

§21-1290.17.  Suspension and revocation of license.

SUSPENSION AND REVOCATION OF LICENSE

A.  The Oklahoma State Bureau of Investigation shall have authority pursuant to the provisions of the Oklahoma Self-Defense Act and any other provision of law to suspend or revoke any concealed handgun license issued pursuant to the provisions of the Oklahoma Self-Defense Act.  A person whose license has been suspended or revoked or against whom a fine has been assessed shall be entitled to an appeal through a hearing in accordance with the Administrative Procedures Act.  Any administrative hearing on suspensions, revocations or fines shall be conducted by a hearing examiner appointed by the Bureau.  The hearing examiner's decision shall be a final decision appealable to a district court in accordance with the Administrative Procedures Act.  After a concealed handgun license has been issued, the discovery of or the occurrence of any condition which directly affects a person's eligibility for a handgun license as provided by the provisions of Section 1290.9 or 1290.10 of this title shall require a revocation of the license by the Bureau.  The discovery of or the occurrence of any condition pursuant to Section 1290.11 of this title, after a license has been issued, shall cause a suspension of the handgun license for a period of time as prescribed for the condition.  Any provision of law that requires a revocation of a concealed handgun license upon a conviction shall cause the Bureau to suspend the concealed handgun license upon the discovery of the arrest of the person for such offense until a determination of the criminal case at which time the Bureau shall proceed with the appropriate administrative action.  A licensee may voluntarily surrender a license to the Oklahoma State Bureau of Investigation at any time.  Such surrender of a handgun license will render the license invalid.  Nothing in this section may be interpreted to prevent a subsequent new application for a license.  The licensee shall be informed and acknowledge in writing as follows:

1.  The licensee understands that the voluntary surrender of the license will not be deemed a suspension or revocation by the Bureau;

2.  A voluntary surrender of a license will not be reviewable by a hearing examiner or subject to judicial review under the Administrative Procedures Act; and

3.  By surrendering the license, the licensee shall forfeit all fees paid to date.

B.  Any concealed handgun license which is subsequently suspended or revoked shall be immediately returned to the Oklahoma State Bureau of Investigation upon notification.  Any person refusing or failing to return a license after notification of its suspension or revocation shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not exceeding Five Hundred Dollars ($500.00), by imprisonment in the county jail for not exceeding six (6) months, or by both such fine and imprisonment.  In addition, the person shall be subject to an administrative fine of Five Hundred Dollars ($500.00), upon a hearing and determination by the Bureau that the person is in violation of the provisions of this subsection.

C.  Any law enforcement officer of this state shall confiscate a concealed handgun license in the possession of any person and return it to the Oklahoma State Bureau of Investigation for appropriate administrative proceedings against the licensee when the license is no longer needed as evidence in any criminal proceeding, as follows:

1.  Upon the arrest of the person for any felony offense;

2.  Upon the arrest of the person for any misdemeanor offense enumerated as a preclusion to a handgun license;

3.  For any violation of the provisions of the Oklahoma Self-Defense Act;

4.  When the officer has been called to assist or is investigating any situation which would be a preclusion to having a handgun license; or

5.  As provided in subsection D of Section 1290.8 of this title.

D.  Any administrative fine assessed in accordance with the provisions of the Oklahoma Self-Defense Act shall be paid in full within thirty (30) days of assessment.  The Oklahoma State Bureau of Investigation shall, without a hearing, suspend the concealed carry license of any person who fails to pay in full any administrative fine assessed against the person in accordance with the provisions of this subsection.  The suspension of any concealed carry license shall be automatic and shall begin thirty (30) days from the date of the assessment of the administrative fine.  The suspension shall be removed and the concealed carry license returned to its prior standing upon payment of the administrative fine being paid in full to the Bureau.

E.  Whenever a concealed carry license has been suspended in accordance with the provisions of this act or the administrative rules of the Bureau promulgated for purposes of this act, the license shall remain under suspension and shall not be reinstated until:

1.  The person whose license has been suspended applies for reinstatement in accordance with the administrative rules of the Bureau.  The Bureau shall not charge any fee in conjunction with an application for a license reinstatement.  The person whose license has been suspended must demonstrate that the condition or preclusion which was the basis for the suspension has lapsed and is no longer in effect; and

2.  Any and all administrative fines assessed against the person have been paid in full.

In the event a concealed carry license expires during the term of the suspension, the person shall be required to apply for renewal of the license in accordance with Section 1290.5 of this title.

Added by Laws 1995, c. 272, § 17, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 18, emerg. eff. May 16, 1996; Laws 1997, c. 358, § 4, emerg. eff. June 9, 1997; Laws 1998, c. 286, § 6, eff. July 1, 1998; Laws 1999, c. 415, § 5, emerg. eff. July 1, 1999.

§21-1290.18.  Application form contents.

APPLICATION FORM CONTENTS

The application shall be completed upon the sworn oath of the applicant as provided in paragraph 5 of Section 12 of this act.  The application form shall be provided by the Oklahoma State Bureau of Investigation and shall contain the following information in addition to any other information deemed relevant by the Bureau:

1.  Applicant's full legal name;

2.  Applicant's birth name, alias names or nicknames;

3.  Maiden name, if applicable;

4.  County of residence;

5.  Length of residency at the current address;

6.  Previous addresses for the preceding three (3) years;

7.  Place of birth;

8.  Date of birth;

9.  Declaration of citizenship and date United States citizenship was acquired, if applicable;

10.  Race;

11.  Weight;

12.  Height;

13.  Sex;

14.  Color of eyes;

15.  Social Security number;

16.  Current driver license number;

17.  Military service number, if applicable;

18.  Law enforcement identification numbers, if applicable;

19.  Current occupation;

20.  Authorized type or types of pistol for which the applicant qualified as stated on the certificate of training or exemption of training which shall be stated as either derringer, revolver, semiautomatic pistol, or some combination of derringer, revolver and semiautomatic pistol and the maximum ammunition capacity of the firearm shall be .45 caliber;

21.  An acknowledgment that the applicant desires a concealed handgun license as a means of lawful self-defense and self-protection and for no other intent or purpose;

22.  A statement that the applicant has never been convicted of any felony offense in this state, another state or pursuant to any federal offense;

23.  A statement that the applicant has none of the conditions which would preclude the issuing of a concealed handgun license pursuant to any of the provisions of Sections 10 and 11 of this act and that the applicant further meets all of the eligibility criteria required by Section 9 of this act;

24.  An authorization for the Oklahoma State Bureau of Investigation to investigate the applicant and any or all records relating to the applicant for purposes of approving or denying a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act;

25.  An acknowledgment that the applicant has been furnished a copy of the Oklahoma Self-Defense Act and is knowledgeable about its provisions;

26.  A statement that the applicant is the identical person who completed the firearms training course for which the original training certificate is submitted as part of the application or a statement that the applicant is the identical person who is exempt from firearms training for which the original exemption certificate is submitted as part of the application, whichever is applicable to the applicant;

27.  A conspicuous warning that the application is executed upon the sworn oath of the applicant and that any false or misleading answer to any question or the submission of any false information or documentation by the applicant is punishable by criminal penalty as provided in paragraph 5 of Section 12 of this act;

28.  A signed verification that the contents of the application are known to the applicant and are true and correct;

29.  Two separate places for the original signature of the applicant;

30.  A place for attachment of a passport size photograph of the applicant; and

31.  A place for the signature and verification of the identity of the applicant by the sheriff or the sheriff's designee.

Information provided by the person on an application for a concealed handgun license shall be confidential except to law enforcement officers or law enforcement agencies.

Added by Laws 1995, c. 272, § 18, eff. Sept. 1, 1995.

§21-1290.19.  License form.

LICENSE FORM

The concealed handgun license shall be on a form prescribed by the Oklahoma State Bureau of Investigation and shall contain the following information in addition to any other information deemed relevant by the Bureau:

1.  The person's full name;

2.  Current address;

3.  County of residence;

4.  Date of birth;

5.  Weight;

6.  Height;

7.  Sex;

8.  Race;

9.  Color of eyes;

10.  Handgun license identification number;

11.  Expiration date of the handgun license; and

12.  Authorized pistol to be either: (D) derringer, (R) revolver, (S) semiautomatic pistol, or some combination of derringer, revolver and semiautomatic pistol as may be authorized by the Oklahoma Self-Defense Act for which the person demonstrated qualification pursuant to the certificate of training or an exemption certificate.

Added by Laws 1995, c. 272, § 19, eff. Sept. 1, 1995.

§21-1290.20.  Penalty for refusal to submit or falsification.

PENALTY FOR REFUSAL TO SUBMIT OR FALSIFICATION

It shall be unlawful for any sheriff or designee to fail or refuse to accept an application for a concealed handgun license as authorized by the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, or to fail or refuse to process or submit the completed application to the Oklahoma State Bureau of Investigation within the time prescribed by paragraph 8 of Section 12 of this act, or to falsify or knowingly allow any person to falsify any information, documentation, fingerprint or photograph submitted with a concealed handgun application.  Any violation shall, upon conviction, be a misdemeanor.  There is a presumption that the sheriff has acted in good faith to comply with the provisions of the Oklahoma Self-Defense Act and any alleged violation of the provisions of this section shall require proof beyond a reasonable doubt.

Added by Laws 1995, c. 272, § 20, eff. Sept. 1, 1995.

§21-1290.21.  Replacement license.

REPLACEMENT LICENSE

A.  In the event a concealed handgun license becomes missing, lost, stolen or destroyed, the license shall be invalid, and the person to whom the license was issued shall notify the Oklahoma State Bureau of Investigation within thirty (30) days of the discovery of the fact that the license is not in the possession of the licensee.  The person may obtain a substitute license upon furnishing a notarized statement to the Bureau that the license is missing, lost, stolen or destroyed and paying a fifteen-dollar replacement fee.  During any period when a license is missing, lost, stolen or destroyed, the person shall have no authority to carry a concealed handgun pursuant to the provisions of the Oklahoma Self-Defense Act.  The Bureau shall, upon receipt of the notarized statement and fee from the licensee, issue a substitute license with the same expiration date within ten (10) days of the receipt of the notarized statement and fee.

B.  Any person who knowingly or intentionally carries a concealed handgun pursuant to a concealed handgun license authorized and issued pursuant to the provisions of the Oklahoma Self-Defense Act which is either stolen or belongs to another person shall, upon conviction, be guilty of a felony punishable by a fine of Five Thousand Dollars ($5,000.00).

C.  Any person having a valid concealed handgun license pursuant to the Oklahoma Self-Defense Act may carry any make or model of an authorized pistol listed on the license, provided the type of pistol shall not be other than the type or types listed on the license.  A person may complete additional firearms training for an additional type of pistol during any license period and upon successful completion of the training may request the additional type of pistol be included on the license.  The person shall submit to the Bureau a fifteen-dollar replacement fee, the original certificate of training and qualification for the additional type of firearm, and a statement requesting the license be updated to include the additional type of pistol.  The Bureau shall issue an updated license with the same expiration date within ten (10) days of the receipt of the request.  The person shall have no authority to carry any additional type of pistol pursuant to the provisions of the Oklahoma Self-Defense Act until the updated license has been received by the licensee.  The original license shall be destroyed upon receipt of an updated handgun license.

D.  A person may request during any license period an update for a change of address or change of name by submitting to the Bureau a fifteen-dollar replacement fee, and a notarized statement that the address or name of the licensee has changed.  The Bureau shall issue an updated license with the same expiration date within ten (10) days of receipt of the request.  The original license shall be destroyed upon the receipt of the updated handgun license.

Added by Laws 1995, c. 272, § 21, eff. Sept. 1, 1995.  Amended by Laws 1997, c. 133, § 335, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 229, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 335 from July 1, 1998, to July 1, 1999.

§21-1290.22.  Business owner's rights.

BUSINESS OWNER'S RIGHTS

A.  Except as provided in subsection B of this section, nothing contained in any provision of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, shall be construed to limit, restrict or prohibit in any manner the existing rights of any person, property owner, tenant, employer, or business entity to control the possession of weapons on any property owned or controlled by the person or business entity.

B.  No person, property owner, tenant, employer, or business entity shall be permitted to establish any policy or rule that has the effect of prohibiting any person, except a convicted felon, from transporting and storing firearms in a locked vehicle on any property set aside for any vehicle.

Added by Laws 1995, c. 272, § 22, eff. Sept. 1, 1995.  Amended by Laws 1996, c. 191, § 19, emerg. eff. May 16, 1996; Laws 2004, c. 39, § 2, eff. Nov. 1, 2004.

§21-1290.23.  Deposit of fees by OSBI.

DEPOSIT OF FEES BY OSBI

All money submitted by the sheriffs to the Oklahoma State Bureau of Investigation as processing fees for applications submitted for concealed handgun licenses shall be deposited in the Oklahoma State Bureau of Investigation Revolving Fund and shall be expended for purposes of implementing the provisions of the Oklahoma Self-Defense act or as otherwise provided by law.

Added by Laws 1995, c. 272, § 23, eff. Sept. 1, 1995.

§21-1290.24.  Immunity.

IMMUNITY

A.  The state, its officers, agents and employees shall be immune from liability resulting or arising from:

1.  Failure to prevent the licensing of an individual for whom the receipt of the license is unlawful pursuant to the provisions of the Oklahoma Self-Defense Act or any other provision of law of this state;

2.  Any action or misconduct with a pistol committed by a person to whom a license to carry a concealed handgun has been issued or by any person who obtains a pistol from a licensee;

3.  Any injury to any person during a handgun training course conducted by a firearms instructor certified by the Council on Law Enforcement Education and Training to conduct training under the Oklahoma Self-Defense Act, or injury from any misfire or malfunction of any handgun on a training course firing range supervised by a certified firearms instructor under the provisions of the Oklahoma Self-Defense Act, or any injury resulting from carrying a concealed handgun pursuant to a concealed handgun license; and

4.  Any action or finding pursuant to a hearing conducted in accordance with the Administrative Procedures Act as required in the Oklahoma Self-Defense Act.

B.  Firearms instructors certified by the Council on Law Enforcement Education and Training to conduct training for the Oklahoma Self-Defense Act shall be immune from liability to third persons resulting or arising from any claim based on an act or omission of a trainee.

Added by Laws 1995, c. 272, § 24, eff. Sept. 1, 1995.  Amended by Laws 1999, c. 415, § 6, eff. July 1, 1999; Laws 2000, c. 382, § 7, eff. July 1, 2000.

§21-1290.25.  Legislative intent.

LEGISLATIVE INTENT

The Legislature finds as a matter of public policy and fact that it is necessary to provide statewide uniform standards for issuing licenses to carry concealed handguns for lawful self-defense and self-protection, and further finds it necessary to occupy the field of regulation of the bearing of concealed handguns to ensure that no honest, law-abiding citizen who qualifies pursuant to the provisions of the Oklahoma Self-Defense Act, Section 1290.1 et seq. of this title, is subjectively or arbitrarily denied his or her rights.  The Legislature does not delegate to the Oklahoma State Bureau of Investigation any authority to regulate or restrict the issuing of licenses except as provided by the provisions of this act.  Subjective or arbitrary actions or rules which encumber the issuing process by placing burdens on the applicant beyond those requirements detailed in the provisions of the Oklahoma Self-Defense Act or which create restrictions beyond those specified in this act are deemed to be in conflict with the intent of this act and are hereby prohibited.  The Oklahoma Self-Defense Act shall be liberally construed to carry out the constitutional right to bear arms for self-defense and self-protection.  The provisions of the Oklahoma Self-Defense Act are cumulative to existing rights to bear arms and nothing in Section 1290.1 et seq. of this title shall impair or diminish those rights.

However, the conditions that mandate the administrative actions of license denial, suspension, revocation or an administrative fine are intended to protect the health, safety and public welfare of the citizens of this state.  The restricting conditions specified in the Oklahoma Self-Defense Act generally involve the criminal history, mental state, alcohol or substance abuse of the applicant or licensee, a hazard of domestic violence, a danger to police officers, or the ability of the Oklahoma State Bureau of Investigation to properly administer the Oklahoma Self-Defense Act.  The restricting conditions that establish a risk of injury or harm to the public are tailored to reduce the risks to the benefit of the citizens of this state.

Added by Laws 1995, c. 272, § 25, eff. Sept. 1, 1995.  Amended by Laws 2000, c. 382, § 8, eff. July 1, 2000.

§21-1290.26.  Reciprocal agreement authority.

RECIPROCAL AGREEMENT AUTHORITY

The State of Oklahoma hereby recognizes any valid concealed carry weapons permit or license issued by another state.  Any person entering this state in possession of a firearm authorized for concealed carry upon the authority and license of another state is authorized to continue to carry a concealed firearm and license in this state; provided the license from the other state remains valid.  The firearm must be carried fully concealed from detection and view, and upon coming in contact with any peace officer of this state, the person must disclose the fact that he or she is in possession of a concealed firearm pursuant to a valid concealed carry weapons permit or license issued in another state.  Any person who is twenty-one (21) years of age or older having a valid firearm license from another state may apply for a concealed handgun license in this state immediately upon establishing a residence in this state.

Added by Laws 1996, c. 191, § 20, emerg. eff. May 16, 1996.  Amended by Laws 1998, c. 286, § 7, eff. July 1, 1998; Laws 2003, c. 465, § 9, eff. July 1, 2003.

§211301.  Masks and hoods  Unlawful to wear  Exceptions.

It shall be unlawful for any person in this State to wear a mask, hood or covering, which conceals the identity of the wearer; provided, this act shall not apply to the pranks of children on Halloween, to those going to, or from, or participating in masquerade parties, to those participating in any public parade or exhibition of an educational, religious or historical character, to those participating in any meeting of any organization within any building or enclosure wholly within and under the control of said organization, and to those participating in the parades or exhibitions of minstrel troupes, circuses or other amusements or dramatic shows.  Any person, or persons, violating the provisions of this section of this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period of not exceeding one (1) year, or by both such fine and imprisonment.

Laws 192324, c. 2, p. 2, § 1.

§211302.  Trespass  Masked person demanding admission to premises.

Any person, masked or in disguise, who shall enter upon the premises of another or demand admission into the house or enclosure of another with intent to inflict bodily injury, or injury to property shall be deemed guilty of assault with intent to commit a felony and such entrance or demand for admission shall be prima facie evidence of such intent, and upon conviction thereof, such person shall be guilty of a felony and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), and by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

Added by Laws 192324, c. 2, p. 2, § 2.  Amended by Laws 1997, c. 133, § 336, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 230, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 336 from July 1, 1998, to July 1, 1999.

§211303.  Assaults while masked or disguised.

Any person, while masked or in disguise, who shall assault another with a dangerous weapon, or other instrument of punishment, shall be deemed guilty of a felony, and upon conviction thereof shall be punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), and by imprisonment in the State Penitentiary for a term of not less than five (5) years nor more than twenty (20) years.

Added by Laws 192324, c. 2, p. 2, § 3.  Amended by Laws 1997, c. 133, § 337, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 231, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 337 from July 1, 1998, to July 1, 1999.

§211304.  Letters  Mailing threatening or intimidating letters.

Any person who shall send, deliver, mail or otherwise transmit to any person, or persons, in this state any letter, document or other written or printed matter, anonymous or otherwise, designed to threaten or intimidate such person or persons, or designed to put him or them in fear of life, bodily harm or the destruction of his or their property, shall be deemed guilty of committing a felony, and upon conviction thereof shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail or State Penitentiary for a period of not less than ninety (90) days nor more than one (1) year.

Added by Laws 192324, c. 2, p. 3, § 4.  Amended by Laws 1997, c. 133, § 338, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 232, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 338 from July 1, 1998, to July 1, 1999.

§211305.  County Attorney  Sheriff  Duties under act.

It is hereby made the duty of the district attorney and sheriff and peace officers of each county of this state to diligently prosecute any violations of this act; and failure or neglect to diligently prosecute any violations of this act shall be a cause for removal from office, and shall disqualify such officer from holding any office of profit or trust within the State of Oklahoma, and it shall be the duty of the Attorney General to file information and complaint against any peace officer, district attorney or sheriff who shall fail or neglect to diligently prosecute all violations of this act.

Laws 192324, c. 2, p. 3, § 5.

§211306.  Organizations  Oaths.

No society, association or corporation which, as a part of its constitution, bylaws, ritual or regulations, requires its members to take an oath or obligation in conflict with or repugnant to the provisions of the Constitution of the State of Oklahoma, or the Constitution of the United States, or requires its members to hold their allegiance to some other government, power, person or influence, shall be organized or permitted to exist or function within the State of Oklahoma, and no person who belongs to any such society, association or corporation, and who owes allegiance to any government, king, potentate, power or person other than the Government of the United States, shall be inducted into or hold a public office within the State of Oklahoma.  Any society, association, corporation or individual, violating any of the provisions of this section shall be subject to a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00).

Laws 192324, c. 2, p. 3, § 6.

§211311.  Riot defined.

Any use of force or violence, or any threat to use force or violence if accompained by immediate power of execution, by three or more persons acting together and without authority of law, is riot.

R.L.1910, § 2558.

§211312.  Punishment for riot.

Every person guilty of participating in any riot is punishable as follows:

1.  If any murder, maiming, robbery, rape or arson was committed in the course of such riot, such person is punishable in the same manner as a principal in such crime;

2.  If the purpose of the riotous assembly was to resist the execution of any statute of this state or of the United States, or to obstruct any public officer of this state or of the United States, in the performance of any legal duty, or in serving or executing any legal process, such person shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years and not less than two (2) years;

3.  If such person carried at the time of such riot any species of firearms, or other deadly or dangerous weapon, or was disguised, such person shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years and not less than two (2) years;

4.  If such person directed, advised, encouraged or solicited other persons, who participated in the riot to acts of force or violence, such person shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding twenty (20) years and not less than two (2) years;

5.  In all other cases such person is punishable as for a misdemeanor.

R.L. 1910, § 2559.  Amended by Laws 1997, c. 133, § 339, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 233, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 339 from July 1, 1998, to July 1, 1999.

§211313.  Rout defined.

Whenever three or more persons, acting together, make any attempt to do any act toward the commission of an act which would be riot if actually committed, such assembly is a rout.

R.L.1910, § 2560.

§211314.  Unlawful assembly defined.

Wherever three or more persons assemble with intent or with means and preparations to do an unlawful act which would be riot if actually committed, but do not act toward the commission thereof, or whenever such persons assemble without authority of law, and in such a manner as is adapted to disturb the public peace, or excite public alarm, such assembly is an unlawful assembly.

R.L.1910, § 2561.

§211315.  Punishment for rout or unlawful assembly.

Every person who participates in any rout or unlawful assembly is guilty of a misdemeanor.

R.L.1910, § 2562.

§211316.  Warning to disperse, remaining after.

Every person remaining present at the place of any riot, rout or unlawful assembly after the same has been lawfully warned to disperse, except public officers and persons assisting them in attempting to disperse the same, is guilty of a misdemeanor.

R.L.1910, § 2563.

§211317.  Presence after unlawful purpose becomes known.

Where three or more persons assemble for a lawful purpose and afterwards proceed to commit an act that would amount to riot if it had been the original purpose of the meeting, every person who does not retire when the change of purpose is made known, except public officers and persons assisting them in attempting to disperse the same, is guilty of a misdemeanor.

R.L.1910, § 2564.

§211318.  One refusing to aid in arrest deemed rioter.

Every person present at any riot, and lawfully commanded to aid the magistrate or officers in arresting any rioter, who neglects or refuses to obey such command, is deemed one of the rioters, and punishable accordingly.

R.L.1910, § 2565.

§211319.  Combination to resist process.

Every person who resists, or enters into a combination with any other person to resist the execution of any legal process, under circumstances not amounting to a riot, is punishable by imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L.1910, § 2566.

§211320.1.  Riot.

For the purposes of this Act, "riot" means that crime defined in 21 Oklahoma Statutes, Section 1311.

Laws 1969, c. 89, § 1, emerg. eff. March 25, 1969.

§211320.2.  Incitement to riot.

It shall be unlawful and shall constitute incitement to riot for a person or persons, intending to cause, aid, or abet the institution or maintenance of a riot, to do an act or engage in conduct that urges other persons to commit acts of unlawful force or violence, or the unlawful burning or destroying of property, or the unlawful interference with a police officer, peace officer, fireman or a member of the Oklahoma National Guard or any unit of the armed services officially assigned to riot duty in the lawful performance of his duty.

Laws 1969, c. 89, § 2, emerg. eff. March 25, 1969.

§211320.3.  Unlawful assembly.

It shall be unlawful and shall constitute an unlawful assembly for a person to assemble or act in concert with four (4) or more persons for the purpose of engaging in conduct constituting the crime of riot, or to remain at the scene of a riot after being instructed to disperse by law authorities.

Laws 1969, c. 89, § 3, emerg. eff. March 25, 1969.

§211320.4.  Penalty for riot or incitement to riot.

Any person guilty of the crime, as set forth in Section 1320.2 of this title, shall be deemed guilty of a felony, punishable by not more than ten (10) years in prison, or a fine of not more than Ten Thousand Dollars ($10,000.00), or both.

Added by Laws 1969, c. 89, § 4, emerg. eff. March 25, 1969.  Amended by Laws 1997, c. 133, § 340, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 234, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 340 from July 1, 1998, to July 1, 1999.

§21-1320.5.  Penalty for unlawful assembly.

Any person guilty of the crime, as set forth in Section 1320.3 of this title, shall be deemed guilty of a felony, punishable by not more than five (5) years in prison, or a fine of not more than Five Thousand Dollars ($5,000.00), or both.

Added by Laws 1969, c. 89, § 5, emerg. eff. March 25, 1969.  Amended by Laws 1997, c. 133, § 341, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 235, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 341 from July 1, 1998, to July 1, 1999.

§211320.6.  Labor disputes.

The provisions of this act shall not apply to employeremployee disputes in any manner or to employees engaged in a labor dispute.

Laws 1969, c. 89, § 6, emerg. eff. March 25, 1969.

§211320.7.  Insurance policies.

The provisions of this act shall not, in any way, be construed to have any bearing on any insurance policy now in effect, or those to be issued in the future.

Laws 1969, c. 89, § 7, emerg. eff. March 25, 1969.

§211320.8.  Severability.

The provisions of this act are severable and if any part or provisions hereof shall be held void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of this act.

Laws 1969 C. 89, Sec. 8. Emerg. eff. March 25, 1969.

§211320.9.  Act as cumulative.

This act shall not supersede any other act or acts, but shall be cumulative thereto.

Laws 1969, c. 89, § 9, emerg. eff. March 25, 1969.

§21-1320.10.  Teaching, demonstrating or training in the use of firearms, explosives or incendiary devices in furtherance of riot or civil disorder.

No person, except those specifically authorized by the state or federal government, shall:

1.  Teach or demonstrate to any group of persons the use, application or making of any firearm, explosive or incendiary device or application of physical force capable of causing injury or death to a person knowing or intending that such firearm, explosive or incendiary device or application of physical force will be employed for use in, or in furtherance of, a riot or civil disorder; or

2.  Assemble with one or more persons for the purpose of training with, practicing with or being instructed in the use of any firearm, explosive or incendiary device or application of physical force capable of causing injury or death to a person, intending to employ such firearm, explosive or incendiary device or application of physical force for use in, or in furtherance of, a riot or civil disorder.  Any violation of this section shall be a felony.

Added by Laws 1982, c. 103, § 1, eff. Jan. 1, 1983.  Amended by Laws 1997, c. 133, § 342, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 342 from July 1, 1998, to July 1, 1999.

§211321.1.  Citation.

This act shall be known and referred to as the Oklahoma Riot Control and Prevention Act.

Laws 1968, c. 125, § 1, emerg. eff. April 4, 1968.

§211321.2.  Definitions.

As used in this Act:

"State of emergency" means an emergency proclaimed as such by the Governor pursuant to Section 3 of the act.

"Governor" means the Governor of this state or, in case of his removal, death, resignation or inability to discharge the powers and duties of his office, then the person who may exercise the powers of Governor pursuant to the Constitution and laws of this state relating to succession in office.

Laws 1968, c. 125, § 2, emerg. eff. April 4, 1968.

§211321.3.  Proclamation of state of emergency  Notice  Termination.

(a) The Governor, after finding that a public disorder, disaster or riot exists within this state or any part thereof which affects life, health, property or the public peace, may proclaim a state of emergency in the area affected.

(b) The proclamation of a state of emergency and other proclamations issued pursuant to this act shall be in writing and shall be signed by the Governor.  They shall then be filed with the Secretary of State.

(c) The Governor shall give as much public notice as practical through the news media of the issuance of proclamations pursuant to this act.

(d) The state of emergency shall cease to exist upon the issuance of a proclamation of the Governor declaring its termination; provided that the Governor must terminate said proclamation when order has been restored in the area affected.

Laws 1968, c. 125, § 3, emerg. eff. April 4, 1968.

§211321.4.  Acts which may be proclaimed prohibited.

(a) The Governor during the existence of a state of emergency, by proclamation, may, in the area described by the proclamation, which said proclamation shall not cover any part or portion of the state not affected by public disorder, disaster, or riot at the time said proclamation is issued, prohibit:

(1) any person being on the public streets, or in the public parks or at any other public place during the hours declared by the Governor to be a period of curfew;

(2) a designated number of persons, as designated by the Governor, from assembling or gathering on the public streets, parks, or other open areas of this state, either public or private;

(3) the manufacture, transfer, use, possession or transportation of a molotov cocktail or any other device, instrument or object designed to explode or produce uncontained combustion;

(4) the transporting, possessing or using of gasoline, kerosene, or combustible, flammable, or explosive liquids or materials in a glass or uncapped container of any kind except in connection with the normal operation of motor vehicles, normal home use or legitimate commercial use;

(5) the possession of firearms or any other deadly weapon by a person (other than a law enforcement officer) in a place other than that person's place of residence or business;

(6) the sale, purchase or dispensing of alcoholic beverages;

(7) the sale, purchase or dispensing of other commodities or goods, as he reasonably believes should be prohibited to help preserve and maintain life, health, property or the public peace;

(8) the use of certain streets, highways or public ways by the public; and

(9) such other activities as he reasonably believes should be prohibited to help preserve and maintain life, health, property or the public peace.

(b) In imposing the restrictions provided for by this act, the Governor may impose them for such times, upon such conditions, with such exceptions and in such areas of this state he from time to time deems necessary.

Laws 1968, c. 125, § 4, emerg. eff. April 4, 1968.

§211321.5.  Law governing.

(a) Whenever the restrictions imposed pursuant to this act are more restrictive than are required by any other statute, local ordinance or regulations, the provisions of the restrictions imposed pursuant to this act shall govern.

(b) Whenever the restrictions of any other statute, local ordinance or regulations are more restrictive than the restrictions imposed pursuant to this act, the provisions of such statute, local ordinance or regulations shall govern.

Laws 1968, c. 125, § 5, emerg. eff. April 4, 1968.

§211321.6.  General penalty.

Except wherein specific penalties are prescribed in this act, whoever violates any provision of this act or any provision of a proclamation issued pursuant to this act shall be deemed guilty of a misdemeanor.

Laws 1968, c. 125, § 6, emerg. eff. April 4, 1968.

§21-1321.7.  Offenses and penalties.

A.  During a state of emergency, any person who maliciously destroys or damages any real or personal property or maliciously injures another shall be guilty of a felony.

B.  Any person guilty of violating this section shall, upon conviction thereof, be imprisoned for not less than two (2) years, nor more than ten (10) years.

C.  Any person sixteen (16) years of age or over who violates the provisions of this section shall be prosecuted as an adult.

D.  A person is guilty of an offense under this section committed by another person when:

1.  Acting with the state of mind that is sufficient for commission of the offense, he causes an innocent or irresponsible person to engage in conduct constituting the offense; or

2.  Intending to promote or facilitate the commission of the offense he:

a. solicits, requests, commands, importunes, or otherwise attempts to cause the other person to commit it,

b. aids, counsels, or agrees or attempts to aid the other person in planning or committing it, or

c. having a legal duty to prevent the commission of the offense, fails to make a proper effort to do so.

E.  In any prosecution for an offense under this section in which the criminal liability of the accused is based upon the conduct of another person pursuant to this section, it is no defense that:

1.  The other person is not guilty of the offense in question because of irresponsibility or other legal incapacity or exemption, or because of unawareness of the criminal nature of the conduct in question or of the accused's criminal purpose, or because of other factors precluding the mental state required for the commission of the offense; or

2.  The other person has not been prosecuted for or convicted of any offense based on the conduct in question, or has previously been acquitted thereof, or has been convicted of a different offense or in a different degree, or has legal immunity from prosecution for the conduct in question.

Added by Laws 1968, c. 125, § 7, emerg. eff. April 4, 1968.  Amended by Laws 1997, c. 133, § 343, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 236, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 343 from July 1, 1998, to July 1, 1999.

§21-1321.8.  Provisions applicable during state of emergency.

The following provisions shall apply during a state of emergency.

A.  A person is guilty of riot when he participates with two or more persons in a course of disorderly conduct:

1.  With intent to commit or facilitate the commission of a felony or misdemeanor;

2.  With intent to prevent or coerce official action; or

3.  When the accused or any other participant to the knowledge of the accused uses or plans to use a firearm or other deadly weapon.

B.  Any person upon any public way within the described area who is directed by the authorities to leave the public way but refuses to do so shall be guilty of a misdemeanor.

C.  Any person who violates the provisions of this section, except subsection B of this section, shall be guilty of a felony, and upon conviction thereof shall be imprisoned for not less than two (2) years nor more than ten (10) years.

D.  Any person sixteen (16) years of age or over who violates the provisions of this section shall be prosecuted as an adult.

E.  A person is guilty of an offense under this section committed by another person when:

1.  Acting with the state of mind that is sufficient for commission of the offense, he causes an innocent or irresponsible person to engage in conduct constituting the offense;

2.  Intending to promote or facilitate the commission of the offense he:

a. solicits, requests, commands, importunes, or otherwise attempts to cause the other person to commit it,

b. aids, counsels, or agrees or attempts to aid the other person in planning or committing it, or

c. having a legal duty to prevent the commission of the offense, fails to make a proper effort to do so; or

3.  The person's conduct is expressly declared by a statute of this state to establish the person's complicity.

F.  In any prosecution for an offense under this section in which the criminal liability of the accused is based upon the conduct of another person pursuant to this section, it is no defense that:

1.  The other person is not guilty of the offense in question because of irresponsibility or other legal incapacity or exemption, or because of unawareness of the criminal nature of the conduct in question or of the accused's criminal purpose, or because of other factors precluding the mental state required for the commission of the offense; or

2.  The other person has not been prosecuted for or convicted of any offense based on the conduct in question, or has previously been acquitted thereof, or has been convicted of a different offense or in a different degree, or has legal immunity from prosecution for the conduct in question.

G.  "Disorderly conduct" as used in this section means a course of conduct by a person who:

1.  Causes public inconvenience, annoyance, or alarm, or recklessly creates a risk thereof, by:

a. engaging in fighting or in violent, tumultuous, or threatening behavior,

b. making an unreasonable noise or an offensively coarse utterance, gesture, or display, or addressing abusive language to any person present,

c. dispersing any lawful procession or meeting of persons, not being a peace officer of this state and without lawful authority, or

d. creating a hazardous or physically offensive condition which serves no legitimate purpose; or

2.  Engages with at least one other person in a course of disorderly conduct as defined in paragraph 1 of this subsection which is likely to cause substantial harm or serious inconvenience, annoyance, or alarm, and refuses or knowingly fails to obey an order to disperse, made by a peace officer to the participants.

Added by Laws 1968, c. 125, § 8, emerg. eff. April 4, 1968.  Amended by Laws 1997, c. 133, § 344, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 237, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 344 from July 1, 1998, to July 1, 1999.

§211321.9.  Municipal ordinances.

Cities and towns are hereby authorized to enact ordinances in general conformity with the provisions of this act.

Laws 1968, c. 125, § 9, emerg. eff. April 4, 1968.

§211321.10.  Provisions cumulative.

The provisions of this act shall be cumulative to and shall not operate to repeal any other laws.

Laws 1968, c. 125, § 10, emerg. eff. April 4, 1968.

§211326.  Legislative recognition.

The legislature of the State of Oklahoma recognizes that the boards of regents of all institutions of higher learning in the State of Oklahoma and the boards of education of all the school districts in Oklahoma have the present constitutional power to issue rules, regulations and directives as regards who will, or will not, and under what format and conditions, be allowed to make use of the facilities under their constitutional or statutory jurisdiction.

Laws 1968, c. 398, § 1, emerg. eff. May 17, 1968.

§21-1327.  Advocating of unlawfulness, criminal syndicalism, sabotage, sedition or treason upon public school grounds prohibited - Penalties.

A.  The Legislature recognizes that special circumstances exist as regards college campuses and public school facilities, including the fact that a large number of people are confined to a small area, and certain acts committed in such places would have a more detrimental effect as regards the health and safety of those involved than if the same act were committed at some other place, and, in keeping with these facts, any person on the campuses or school grounds of any public statesupported institutions of higher learning or public school facilities who, by word of mouth or writings, advocates, affirmatively suggests or teaches the duty, necessity, propriety or expediency of crime, criminal syndicalism, or sabotage, or who shall advocate, affirmatively suggest or teach the duty, necessity, propriety or expediency of doing any act of violence, the destruction of or damage to any property, the bodily injury to any person or persons, or the commission of any crime or unlawful act as a means of accomplishing or effecting any industrial or political ends, change, or revolution, or for profit; or who prints, publishes, edits, issues, or knowingly circulates, sells, distributes, or publicly displays any books, pamphlets, paper, handbill, poster, document, or written or printed matter in any form whatsoever, containing matter advocating, advising, affirmatively suggesting, or teaching crime, criminal syndicalism, sabotage, the doing of any act of physical violence, the destruction of or damage to any property, the injury to any person, or the commission of any crime or unlawful act as a means of accomplishing, effecting or bringing about any industrial or political ends, or change, or as a means of accomplishing, effecting or bringing about any industrial or political revolution, or for profit; or who shall openly or at all attempt to justify by word of mouth or writing the commission or the attempt to commit sabotage, any act of physical violence, the destruction of or damage to any property, the injury to any person or the commission of any crime or unlawful act, with the intent to exemplify, spread or teach or affirmatively suggest criminal syndicalism, or who organizes, or helps to organize or becomes a member of or voluntarily assembles with any society or assemblage of persons which teaches, advocates, or affirmatively suggests the doctrine of criminal syndicalism, sabotage, or the necessity, propriety or expediency of doing any act of physical violence or the commission of any crime or unlawful act as a means of accomplishing or effecting any industrial or political ends, change or revolution, or for profit; shall be guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term not less than two (2) years, nor more than ten (10) years, or by a fine of not less than Five Thousand Dollars ($5,000.00), nor more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.  Provided, that none of the provisions of this section shall be construed to modify or affect Section 166 of Title 40 of the Oklahoma Statutes.

B.  Any person on the campuses or school grounds of any public statesupported institutions of higher learning or public school facilities above the age of eighteen (18) years who advocates revolution, teaches or justifies a program of sabotage, force and violation, sedition or treason against the government of the United States or of this state, or who directly or indirectly advocates or teaches by any means the overthrow of the government of the United States or of this state by force or any unlawful means shall be guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary from ten (10) years to life.

Added by Laws 1968, c. 398, § 2, emerg. eff. May 17, 1968.  Amended by Laws 1997, c. 133, § 345, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 238, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 345 from July 1, 1998, to July 1, 1999.

§211328.  Prosecutions.

Pursuant to the provisions of 74 Oklahoma Statutes, Section 18b, in event the district attorney within a district fails or refuses to prosecute, on a sworn complaint, against any person accused of violating the provisions of this act, then in that event, the State Attorney General, upon sworn complaint laid before him, is hereby empowered to prosecute a person or persons accused of committing acts covered by this act, if said acts were committed upon the grounds of the facilities hereinabove set out.

Laws 1968, c. 398, § 3, emerg. eff. May 17, 1968.

§211351.  Forcible entry and detainer.

Every person guilty of using or procuring, encouraging or assisting another to use any force, or violence in entering upon or detaining any lands or other possessions of another except in the cases and manner allowed by law, is guilty of a misdemeanor.

R.L.1910, § 2574. d

§211352.  Returning to possession after lawful removal.

Every person who has been removed from any lands by process of law, or who has removed from any lands pursuant to the lawful adjudication or direction of any court, tribunal or officer, and who afterward, without authority by law, returns to settle or reside upon such lands, is guilty of a misdemeanor.

R.L.1910, § 2575. de

§211353.  Unlawful intrusion upon lands.

Every person who intrudes or squats upon any lot or piece of land within the bounds of any incorporated city or town without license or authority from the owner thereof, or who erects or occupies thereon any hut, hovel, shanty, or other structure whatever without such license or authority; and every person who places, erects or occupies within the bounds of any street or avenue of such city or town, any hut, hovel, shanty or other structure whatever, is guilty of a misdemeanor.

R.L.1910, § 2576. d

§211361.  Disturbing lawful meeting.

Every person who without authority of law willfully disturbs or breaks up any assembly or meeting, not unlawful in its character, other than a religious meeting, public meeting of electors, or funeral, is guilty of a misdemeanor.

R.L.1910, § 2557.

§211362.  Disturbance by loud or unusual noise or abusive, violent, obscene, profane or threatening language.

If any person shall willfully or maliciously disturb, either by day or night, the peace and quiet of any city of the first class, town, village, neighborhood, family or person by loud or unusual noise, or by abusive, violent, obscene or profane language, whether addressed to the party so disturbed or some other person, or by threatening to kill, do bodily harm or injury, destroy property, fight, or by quarreling or challenging to fight, or fighting, or shooting off any firearms, or brandishing the same, or by running any horse at unusual speed along any street, alley, highway or public road, he shall be deemed guilty of a misdemeanor, and, on conviction thereof, shall be fined in any sum not to exceed One Hundred Dollars ($100.00), or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment, at the discretion of the court or jury trying the same.

Laws 191011, c. 58, p. 135, § 1; Laws 1968, c. 83, § 1, emerg. eff. April 1, 1968.

§211363.  Use of language calculated to arouse anger or cause breach of peace.

If any person shall make use of any profane, violent, abusive or insulting language toward or about another person, in the presence or hearing, which language, in its common acceptation, is calculated to arouse to anger the person about or to whom it is spoken or addressed, or to cause a breach of the peace or an assault, every such person shall be deemed guilty of a breach of the peace, and, upon conviction thereof, shall be punished by a fine in any sum not to exceed One Hundred Dollars ($100.00), or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment, at the discretion of the court or jury trying the same.

Laws 191011, c. 58, p. 136, § 2.

§21-1364.  Discharging firearm.

DISCHARGING FIREARM

Every person who willfully discharges any pistol, rifle, shotgun, airgun or other weapon, or throws any other missile in any public place, or in any place where there is any person to be endangered thereby, although no injury to any person shall ensue, is guilty of a misdemeanor.  Any person convicted of a violation of the provisions of this section after having been issued a concealed handgun license pursuant to the provisions of the Oklahoma Self-Defense Act, Sections 1 through 25 of this act, shall have the license suspended for a period of six (6) months and shall be subject to an administrative fine of Fifty Dollars ($50.00), upon a hearing and determination by the Oklahoma State Bureau of Investigation that the person is in violation of the provisions of this section.

R.L. 1910, § 2577.  Amended by Laws 1995, c. 272, § 58, eff. Sept. 1, 1995.

§211365.  Trespassing on railway trains a misdemeanor.

Any person, other than a railway employee in the discharge of his duty, who, without authority from the conductor of the train, rides, or attempts to ride, on top of any car, coach, engine or tender, on any railroad in this state, or on the drawheads between the cars, or under cars or trussrods or trucks, or in any freight car, or on the platform of any baggage car, express car, or mail car, or any train in this state, shall be guilty of a misdemeanor.

R.L.1910, § 2578.

§211366.  Offenders  Where tried.

Any person charged with a violation of the preceding section may be tried in any county in this state in which such violation may have occurred, or may be discovered.

R.L.1910, § 2579.

§211367.  Privilege of witness.

No person shall be excused from giving evidence upon any investigation or prosecution for any of the offenses specified in this article, upon the grounds that such testimony or evidence might tend to convict him of a crime.  But such answer or evidence shall not be received against him upon any criminal proceeding or prosecution, except in a prosecution against him for perjury committed in giving such testimony.

R.L.1910, § 2580.

§21-1368.  Possession of explosives by convicted felons - Penalty.

A.  Any person who has been convicted of a felony under the laws of this or any other state or the laws of the United States who, with an unlawful intent, is in possession of any explosives, upon conviction, shall be guilty of a felony and shall be punished by a fine of not to exceed Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for a term not to exceed ten (10) years, or by both such fine and imprisonment.

B.  For purposes of this section, the term "explosive" shall have the same definition as the term "explosive" as defined by Chapter 8 of Title 63 of the Oklahoma Statutes.

Added by Laws 1959, p. 113, § 1, emerg. eff. May 19, 1959.  Amended by Laws 1995, c. 344, § 29, eff. Nov. 1, 1995; Laws 1997, c. 133, § 346, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 239, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 346 from July 1, 1998, to July 1, 1999.

§21-1369.  Repealed by Laws 1995, c. 344, § 38, eff. Nov. 1, 1995.

§21-1370.  Renumbered as § 9.1 of Title 45 by Laws 1995, c. 344, § 35, eff. Nov. 1, 1995.

§211371.  Penalty.

Any person violating Section 1370 of this title shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not less than thirty (30) days nor more than one (1) year, or by both such fine and imprisonment.  Each day of operation in violation of Section 1370 of this title shall constitute a separate offense.

Amended by Laws 1982, c. 127, § 2, operative Oct. 1, 1982; Laws 1982, c. 181, § 2, emerg. eff. April 20, 1982.

§211372.  Injunctive relief.

In addition to the penalties provided in Section 1371 of this title for a violation of Section 1370 of this title, a cause of action shall exist in favor of any citizen, or in favor of the State of Oklahoma on the relation of the district attorney of any county wherein the offense is committed, to apply to the district court of such county for an injunction restraining such violation.

Amended by Laws 1982, c. 127, § 3, operative Oct. 1, 1982; Laws 1982, c. 181, § 3, emerg. eff. April 20, 1982.

§211375.  Terms defined.

When used in this act the following words and phrases shall have the following meanings, except to the extent that any such word or phrase is qualified by its context:

1.  "Chief administrative officer" shall mean the president, superintendent, principal or other person in charge of the management, administration or control of any university, college, elementary or secondary school or other private or public institution of learning subject to the Oklahoma Higher Education Code or the school laws of Oklahoma.

2.  "Institution of learning" shall mean any university, college, elementary or secondary school or other private or public institution of learning subject to the Oklahoma Higher Education Code or the school laws of Oklahoma, and includes the area or property under the jurisdiction of such institution.

Laws 1971, c. 78, § 1, emerg. eff. April 16, 1971.

§21-1376.  Orders to leave institutions of learning - Grounds - Penalty - Definition - Grievance and appeals procedures.

A.  The chief administrative officer or anyone designated by the chief administrative officer or the governing board of the institution of learning to maintain order at an institution of learning shall have the authority and power to direct any person to leave the institution of learning who is not a student, officer or employee thereof, and who:

1.  Interferes with the peaceful conduct of activities at an institution of learning;

2.  Commits an act which interferes with the peaceful conduct of activities at an institution of learning; or

3.  Enters the institution of learning for the purpose of committing an act which may interfere with the peaceful conduct of activities at an institution of learning.

B.  Any person to whom this section applies, who fails to leave the institution of learning as directed or returns within six (6) months thereafter, without first obtaining written permission from the chief administrative officer or anyone designated by the chief administrative officer or the governing board of the institution of learning, shall be guilty of a misdemeanor.

C.  "Interferes with the peaceful conduct" includes actions that directly interfere with classes, study, student or faculty safety, housing or parking areas, or extracurricular activities; threatening or stalking any person; damaging or causing waste to any property belonging to another person or the institution of learning; or direct interference with administration, maintenance or security of property belonging to the institution of learning.

D.  The governing board of each institution of learning shall establish a grievance or appeals procedure and an opportunity for hearing for persons who have been required to leave the institution pursuant to this section.  Any person removed from the institution pursuant to this section shall be given written notice of the procedure for requesting a hearing and filing a grievance or appeal.

Added by Laws 1971, c. 78, § 2, emerg. eff. April 16, 1971.  Amended by Laws 2001, c. 222, § 1, emerg. eff. May 21, 2001.

§211377.  Projecting object at public event.

Section 1377.  It shall be unlawful for any person in attendance at an athletic or other public entertainment event to project in any manner an object which could cause bodily harm to another person.

Any person violating the provisions of this section shall be subject to ejection from the event by the officials supervising the event.

A violation of this section shall be a misdemeanor punishable by a fine not exceeding One Hundred Dollars ($100.00).

The provisions of this section shall not apply to the participants in the athletic or other public entertainment event.

Laws 1978, c. 154, § 1, eff. Oct. 1, 1978.

§21-1378.  Attempting, conspiring or endeavoring to perform act of violence involving serious bodily harm or death - Threats - Devising plan, scheme or program of action to cause serious bodily harm or death.

A.  Any person who shall attempt, conspire or endeavor to perform an act of violence involving or intended to involve serious bodily harm or death of another person shall be guilty of a felony, punishable upon conviction thereof by imprisonment for a period of not more than ten (10) years.

B.  Any person who shall threaten to perform an act of violence involving or intended to involve serious bodily harm or death of another person shall be guilty of a misdemeanor, punishable upon conviction thereof by imprisonment in the county jail for a period of not more than six (6) months.

C.  Any person who shall devise any plan, scheme or program of action to cause serious bodily harm or death of another person with intent to perform such malicious act of violence, whether alone or by conspiring with others, shall be guilty of a felony, punishable upon conviction thereof by imprisonment for a period of not more than ten (10) years.

Added by Laws 2001, c. 437, § 14, eff. July 1, 2001.  Amended by Laws 2004, c. 271, § 1, emerg. eff. May 10, 2004.

§21-1379.  Willful bypass of or going around security checkpoint - Notice - Penalty.

A.  No person shall, without authorization, willfully bypass or go around a security checkpoint when entering any facility requiring persons to pass through a security checkpoint used for inspecting or screening persons or their belongings.

B.  Every facility requiring persons to pass through a security checkpoint and submit to inspection or screening of their person or belongings shall post notice stating such requirement.  All security checkpoints used for persons or their belongings shall be clearly identified as such, and notice shall be posted informing persons that they and their belongings are subject to search.

C.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor and punished by imprisonment in the county jail for not more than one (1) year, by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 2004, c. 520, § 4, eff. Nov. 1, 2004.

§21-1401.  Arson in the first degree.

Any person who willfully and maliciously sets fire to or burns, or by the use of any explosive device, accelerant, ignition device, heat-producing device or substance or while manufacturing or attempting to manufacture a controlled dangerous substance in violation of subsection G of Section 2-401 of Title 63 of the Oklahoma Statutes, destroys in whole or in part, or causes to be burned or destroyed, or aids, counsels or procures the burning or destruction of any building or structure or contents thereof, inhabited or occupied by one or more persons, whether the property of that person or another, or who willfully and maliciously sets fire to or burns, or by the use of any explosive device, accelerant, ignition device, heat-producing device or substance or while manufacturing or attempting to manufacture a controlled dangerous substance in violation of subsection G of Section 2-401 of Title 63 of the Oklahoma Statutes, causes a person to be burned, or aids, counsels or procures the burning of a person, shall be guilty of arson in the first degree, which is a felony, and upon conviction thereof shall be punished by a fine not to exceed Twentyfive Thousand Dollars ($25,000.00) or be confined to the State Penitentiary for not more than thirtyfive (35) years or both.

Added by Laws 1967, c. 115, § 1, emerg. eff. April 25, 1967.  Amended by Laws 1979, c. 165, § 1, emerg. eff. May 15, 1979; Laws 1996, c. 145, § 1, eff. Nov. 1, 1996; Laws 1997, c. 133, § 347, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 240, eff. July 1, 1999; Laws 2001, c. 28, § 1, eff. Nov. 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 347 from July 1, 1998, to July 1, 1999.

§21-1402.  Arson in the second degree.

Any person who willfully and maliciously sets fire to or burns or by the use of any explosive device or substance or while manufacturing or attempting to manufacture a controlled dangerous substance in violation of subsection G of Section 2-401 of Title 63 of the Oklahoma Statutes destroys in whole or in part, or causes to be burned or destroyed, or aids, counsels or procures the burning or destruction of any uninhabited or unoccupied building or structure or contents thereof, whether the property of himself or another, shall be guilty of arson in the second degree, which is a felony, and upon conviction thereof shall be punished by a fine not to exceed Twenty Thousand Dollars ($20,000.00) or be confined in the State Penitentiary for not more than twentyfive (25) years or both.

Added by Laws 1967, c. 115, § 2, emerg. eff. April 25, 1967.  Amended by Laws 1979, c. 165, § 2, emerg. eff. May 15, 1979; Laws 1997, c. 133, § 348, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 241, eff. July 1, 1999; Laws 2001, c. 28, § 2, eff. Nov. 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 348 from July 1, 1998, to July 1, 1999.

§21-1403.  Arson in the third degree.

A.  Any person who willfully and maliciously sets fire to or burns or by the use of any explosive device or substance destroys in whole or in part, or causes to be burned or destroyed, or aids, counsels or procures the burning of any property whatsoever, including automobiles, trucks, trailers, motorcycles, boats, standing farm crops, pasture lands, forest lands, or any other property not herein specifically named, such property being worth not less than Fifty Dollars ($50.00), whether the property of himself or another, shall be guilty of arson in the third degree, and upon conviction thereof shall be punished by a fine not to exceed Ten Thousand Dollars ($10,000.00) or be confined in the State Penitentiary for not more than fifteen (15) years.

B.  Any person who willfully and maliciously, and with intent to injure or defraud the insurer, sets fire to or burns or by use of any explosive device or substance destroys in whole or in part, or causes to be burned or destroyed, or aids, counsels, or procures the burning or destruction of any building, property, or other chattels, whether the property of himself or another, which shall at the time be insured against loss or damage by fire or explosion, shall be guilty of arson in the third degree, and upon conviction thereof shall be punished by a fine not to exceed Ten Thousand Dollars ($10,000.00) or be confined in the State Penitentiary for not more than fifteen (15) years or both.

C.  Arson in the third degree is a felony.

Added by Laws 1967, c. 115, § 3, emerg. eff. April 25, 1967.  Amended by Laws 1979, c. 165, § 3, emerg. eff. May 15, 1979; Laws 1997, c. 133, § 349, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 242, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 349 from July 1, 1998, to July 1, 1999.

§21-1404.  Arson in the fourth degree.

A.  Any person who willfully and maliciously attempts to set fire to or burn or attempts by use of any explosive device or substance to destroy in whole or in part, or causes to be burned or destroyed, or attempts to counsel or procure the burning or destruction of any building or property mentioned in Sections 1401, 1402 or 1403 of this title shall be guilty of arson in the fourth degree, and upon conviction thereof shall be punished by a fine not to exceed Five Thousand Dollars ($5,000.00) or be confined in the State Penitentiary for not more than ten (10) years or both.

B.  The placing or distributing of any flammable, explosive or combustible material or substance or any device in any building or property mentioned in Sections 1401, 1402 or 1403 of this title, in an arrangement or preparation with intent to eventually willfully and maliciously set fire to or burn or to procure the setting fire to or burning of same, shall for the purposes of this section constitute an attempt to burn such building or property, and shall be guilty of arson in the fourth degree, and upon conviction thereof shall be punished by a fine not to exceed Five Thousand Dollars ($5,000.00), or be confined in the State Penitentiary for not more than ten (10) years, or both.

C.  Arson in the fourth degree is a felony.

Added by Laws 1967, c. 115, § 4, emerg. eff. April 25, 1967.  Amended by Laws 1979, c. 165, § 4, emerg. eff. May 15, 1979; Laws 1997, c. 133, § 350, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 243, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 350 from July 1, 1998, to July 1, 1999.

§21-1405.  Endangering or causing personal injury to human life during commission of arson.

Any person violating any of the provisions of Sections 1401, 1402, 1403 or 1404 of this title who during such violation endangers any human life, including all emergency service personnel, shall be guilty of a felony and upon conviction shall be punished by imprisonment in the State Penitentiary for not less than three (3) years nor more than ten (10) years, or by a fine not to exceed Ten Thousand Dollars ($10,000.00), or both.  If personal injury results, the person shall be punished by imprisonment in the State Penitentiary for not less than seven (7) years.

Added by Laws 1996, c. 145, § 2, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 133, § 351, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 244, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 351 from July 1, 1998, to July 1, 1999.

§21-1411.  Fraudulent bill of lading.

Any person being the master, owner or agent of any vessel, or officer or agent of any railroad, express or transportation company, or otherwise being or representing any carrier who delivers any bill of lading, receipt or other voucher, or by which it appears that any merchandise of any description has been shipped on board of any vessel, or delivered to any railroad, express or transportation company or other carrier, unless the same has been so shipped or delivered, and is at the time actually under the control of such carrier, or the master, owner or agent of such vessel, or some officer or agent of such company, to be forwarded as expressed in such bill of lading, receipt or voucher, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2710.  Amended by Laws 1997, c. 133, § 352, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 245, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 352 from July 1, 1998, to July 1, 1999.

§21-1412.  Fraudulent warehouse receipts.

Any person carrying on the business of a warehouseman, wharfinger or other depositary of property, who issues any receipt, bill of lading or other voucher for any merchandise of any description which has not been actually received upon the premises of such person, and is not under his actual control at the time of issuing such instrument, whether such instrument is issued to a person as being the owner of such merchandise, or as security for any indebtedness, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2711.  Amended by Laws 1997, c. 133, § 353, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 246, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 353 from July 1, 1998, to July 1, 1999.

§211413.  Correspondence between instrument and merchandise received.

No person can be convicted of any offense under the last two sections  by reason that the contents of any barrel, box, case, cask or other vessel or package mentioned in the bill of lading, receipt or other voucher, did not correspond with the description given in such instrument of the merchandise received, if such description corresponded substantially with the marks, labels or brands upon the outside of such vessel or package, unless it appears that the accused knew that such marks, labels or brands were untrue.

R.L.1910, § 2712.

§21-1414.  Duplicate receipts or vouchers.

Any person mentioned in Section 1411 or 1412 of this title, who issued any second or duplicate receipt or voucher of a kind specified in those two sections, at a time while any former receipt or voucher for the merchandise specified in the second receipt is outstanding and uncancelled, without writing across the face of the same the word "Duplicate," in a plain and legible manner, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2713.  Amended by Laws 1997, c. 133, § 354, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 247, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 354 from July 1, 1998, to July 1, 1999.

§21-1415.  Selling goods without consent of holder of bill of lading.

Any person mentioned in Section 1411 or 1412 of this title, who sells, hypothecates or pledges any merchandise for which any bill of lading, receipt or voucher has been issued by him without the consent in writing thereto of the person holding such bill, receipt or voucher, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2714.  Amended by Laws 1997, c. 133, § 355, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 248, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 355 from July 1, 1998, to July 1, 1999.

§21-1416.  Unlawful delivery of goods.

Any person mentioned in Section 1412 of this title, who delivers to another any merchandise for which any bill of lading, receipt or voucher has been issued, unless such receipt or voucher bore upon its face the words "Not negotiable," plainly written or stamped, or unless such receipt is surrendered to be canceled at the time of delivery or unless, in the case of partial delivery, a memorandum thereof is endorsed upon such receipt or voucher, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2715.  Amended by Laws 1997, c. 133, § 356, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 249, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 356 from July 1, 1998, to July 1, 1999.

§211417.  When law does not apply.

The last two sections do not apply where property is demanded by virtue of process of law.

R.L.1910, § 2716.

§211431.  Burglary in first degree.

Every person who breaks into and enters the dwelling house of another, in which there is at the time some human being, with intent to commit some crime therein, either:

1.  By forcibly bursting or breaking the wall, or an outer door, window, or shutter of a window of such house or the lock or bolts of such door, or the fastening of such window or shutter; or

2.  By breaking in any other manner, being armed with a dangerous weapon or being assisted or aided by one or more confederates then actually present; or

3.  By unlocking an outer door by means of false keys or by picking the lock thereof, or by lifting a latch or opening a window, is guilty of burglary in the first degree.

§211435.  Burglary in second degree  Acts constituting.

Every person who breaks and enters any building or any part of any building, room, booth, tent, railroad car, automobile, truck, trailer, vessel or other structure or erection, in which any property is kept, or breaks into or forcibly opens, any coin operated or vending machine or device with intent to steal any property therein or to commit any felony, is guilty of burglary in the second degree.

R.L.1910, § 2615; Laws 1941, p. 87, § 1; Laws 1961, p. 232, § 1.

§21-1436.  Burglary.

Burglary is a felony punishable by imprisonment in the State Penitentiary as follows:

1.  Burglary in the first degree for any term not less than seven (7) years nor more than twenty (20) years; and

2.  Burglary in the second degree not exceeding seven (7) years and not less than two (2) years.

R.L. 1910, § 2616.  Amended by Laws 1997, c. 133, § 357, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 250, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 357 from July 1, 1998, to July 1, 1999.

§211437.  Possession of burglar's implements.

Every person who, under circumstances not amounting to a felony has in his possession any dangerous offensive weapon or instrument whatever, or any picklock, crow, key, bit, jack, jimmy, nippers, pick, betty or other implement of burglary, with intent to break and enter any building or part of any building, booth, tent, railroad car, vessel or other structure or erection and to commit any felony therein, is guilty of a misdemeanor.

R.L.1910, § 2617.

§211438.  Entering building or other structure with intent to commit felony, larceny or malicious mischief - Breaking and entering dwelling without permission.

A.  Every person who, under circumstances not amounting to any burglary, enters any building or part of any building, booth, tent, warehouse, railroad car, vessel, or other structure or erection with intent to commit any felony, larceny, or malicious mischief, is guilty of a misdemeanor.

B.  Every person who, without the intention to commit any crime therein, shall willfully and intentionally break and enter into any building, trailer, vessel or other premises used as a dwelling without the permission of the owner or occupant thereof, except in the cases and manner allowed by law, shall be guilty of a misdemeanor.

R.L.1910, § 2618; Laws 1991, c. 92, § 1, emerg. eff. April 23, 1991.

§211439.  Dwelling and dwelling house defined.

A.  The term "dwelling house" as used in Section 1431 et seq. of this title, includes every house or edifice, any part of which has usually been occupied by any person lodging therein at night, and any structure joined to and immediately connected with such a house or edifice.

B.  The term "dwelling" as used in Section 1438 of this title includes every house, trailer, vessel, apartment or other premises, any part of which has usually been occupied by a person lodging therein at night and any structure joined to and immediately connected with such house, trailer or apartment.

R.L.1910, § 2619; Laws 1991, c. 92, § 2, emerg. eff. April 23, 1991.

§211440.  Night time defined.

The words "night time" in this article include the period between sunset and sunrise.

R.L.1910, § 2620.

§21-1441.  Burglary with explosives.

Any person who enters any building, railway car, vehicle, or structure and there opens or attempts to open any vault, safe, or receptacle used or kept for the secure keeping of money, securities, books of accounts, or other valuable property, papers or documents, without the consent of the owner, by the use of or aid of dynamite, nitroglycerine, gunpowder, or other explosives, or who enters any such building, railway car, vehicle, or structure in which is kept any vault, safe or other receptacle for the safe keeping of money or other valuable property, papers, books or documents, with intent and without the consent of the owner, to open or crack such vault, safe or receptacle by the aid or use of any explosive, upon conviction, shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary for a term of not less than twenty (20) years nor more than fifty (50) years.

Added by Laws 1913, c. 7, p. 7, § 1.  Amended by Laws 1997, c. 133, § 358, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 251, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 358 from July 1, 1998, to July 1, 1999.

§21-1442.  Possession of certain tools by persons previously convicted of burglary.

Any person who has been previously convicted of the crime of burglary who has in his possession, custody or concealed about his person, or transports or causes to be transported, any combination of three (3) or more of the following tools:  Sledge hammer, pry bar, punches, chisel, bolt cutters, with the intent to use or employ, or allow the same to be used or employed, in the commission of a crime, or knowing that the tools are to be used in the commission of a crime, shall be guilty of a felony.

Added by Laws 1959, p. 113, § 1.  Amended by Laws 1997, c. 133, § 359, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 359 from July 1, 1998, to July 1, 1999.

§21-1451.  Embezzlement defined.

A.  Embezzlement is the fraudulent appropriation of property of any person or legal entity, legally obtained, to any use or purpose not intended or authorized by its owner, or the secretion of the property with the fraudulent intent to appropriate it to such use or purpose, under any of the following circumstances:

1.  Where the property was obtained by being entrusted to that person for a specific purpose, use, or disposition and shall include, but not be limited to, any funds "held in trust" for any purpose;

2.  Where the property was obtained by virtue of a power of attorney being granted for the sale or transfer of the property;

3.  Where the property is possessed or controlled for the use of another person;

4.  Where the property is to be used for a public or benevolent purpose;

5.  Where any person diverts any money appropriated by law from the purpose and object of the appropriation;

6.  Where any person fails or refuses to pay over to the state, or appropriate authority, any tax or other monies collected in accordance with state law, and who appropriates the tax or monies to the use of that person, or to the use of any other person not entitled to the tax or monies;

7.  Where the property is possessed for the purpose of transportation, without regard to whether packages containing the property have been broken;

8.  Where any person removes crops from any leased or rented premises with the intent to deprive the owner or landlord interested in the land of any of the rent due from that land, or who fraudulently appropriates the rent to that person or any other person; or

9.  Where the property is possessed or controlled by virtue of a lease or rental agreement, and the property is willfully or intentionally not returned within ten (10) days after the expiration of the agreement.

Embezzlement does not require a distinct act of taking, but only a fraudulent appropriation, conversion or use of property.

B.  Except as provided in subsection C of this section, embezzlement shall be punished as follows:

1.  If the value of the property embezzled is less than Five Hundred Dollars ($500.00), any person convicted shall be punished by a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a term not more than one (1) year, or by both such fine and imprisonment;

2.  If the value of the property embezzled is Five Hundred Dollars ($500.00), or more but less than One Thousand Dollars ($1,000.00), any person convicted shall be guilty of a felony and shall be punished by imprisonment in the county jail for not more than one (1) year or by imprisonment in the county jail for one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the discretion of the court, and shall be subject to a fine not exceeding Five Thousand Dollars ($5,000.00), and ordered to pay restitution to the victim as provided in Section 991f of Title 22 of the Oklahoma Statutes;

3.  If the value of the property embezzled is One Thousand Dollars ($1,000.00) or more but less than Twenty-five Thousand Dollars ($25,000.00), any person convicted shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term of not more than five (5) years, and a fine of not exceeding Five Thousand Dollars ($5,000.00), and ordered to pay restitution to the victim as provided in Section 991f of Title 22 of the Oklahoma Statutes; or

4.  If the value of the property embezzled is Twenty-five Thousand Dollars ($25,000.00) or more, any person convicted shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term of not more than ten (10) years, and a fine not exceeding Ten Thousand Dollars ($10,000.00), and ordered to pay restitution to the victim as provided in Section 991f of Title 22 of the Oklahoma Statutes.

C.  Any county or state officer, deputy or employee of such officer, who shall divert any money appropriated by law from the purpose and object of the appropriation, shall, upon conviction, be guilty of a felony punishable by imprisonment in the State Penitentiary for a term not less than one (1) year nor more than ten (10) years, and a fine equal to triple the amount of money so embezzled and ordered to pay restitution to the victim as provided in Section 991f of Title 22 of the Oklahoma Statutes.  The fine shall operate as a judgment lien at law on all estate of the party so convicted and sentenced, and shall be enforced by execution or other process for the use of the person whose money or other funds or property were embezzled.  In all cases the fine, so operating as a judgment lien, shall be released or entered as satisfied only by the person in interest.

R.L.1910, § 2670.  Amended by Laws 2002, c. 460, § 12, eff. Nov. 1, 2002; Laws 2004, c. 275, § 7, eff. July 1, 2004.

§21-1452.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1453.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1454.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1455.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1456.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1457.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§211458.  Evidence of debt subject of embezzlement.

Any evidence of debt, negotiable by delivery only, and actually executed, is equally the subject of embezzlement whether it has been delivered or issued as a valid instrument or not.

R.L.1910, § 2677.

§211459.  Property taken under claim of title.

Upon any prosecution for embezzlement it is a sufficient defense that the property was appropriated openly and avowedly, and under a claim of title preferred in good faith even though such claim is untenable. But this provision shall not excuse the retention of the property of another, to offset or pay demand held against him.

R.L.1910, § 2678.

§211460.  Intent to restore no defense.

The fact that the accused intended to restore the property embezzled is no ground of defense, or of mitigation of punishment, if it has not been restored before an information has been laid before a magistrate, charging the commission of the offense.

R.L.  1910 Sec. 2679.

§211461.  Mitigation of punishment.

Whenever it is made to appear that prior to any information laid before a magistrate charging the commission of embezzlement, the person accused voluntarily and actually restored or tendered restoration of the property alleged to have been embezzled, or any part thereof, such is not a ground of defense to the indictment, but it authorizes the court to mitigate punishment in its discretion.

R.L.1910, § 2680.

§21-1462.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1463.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1464.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1465.  Property or goods under control of carrier or other person for purpose of interstate transportation - Abandonment without notice to owner.

A.  No carrier or other person having property or goods under its control for the purpose of interstate transportation for hire shall abandon the property or goods contained therein without notice to the owner of the property or goods.

B.  Any person convicted of violating the provisions of subsection A of this section may be guilty of a misdemeanor and punished by imprisonment in the county jail for not more than one (1) year, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 2004, c. 49, § 1, eff. Nov. 1, 2004.

§211481.  Extortion defined.

Extortion is the obtaining of property from another with his consent, induced by a wrongful use of force or fear, or under color of official right.

R.L.1910, § 2682.

§211482.  Threats constituting extortion.

Fear such as will constitute extortion, may be induced by a threat, either:

1st.  To do an unlawful injury to the person or property of the individual threatened, or to any relative of his or member of his family; or,

2nd.  To accuse him, or any relative of his or member of his family, of any crime; or,

3rd.  To expose, or impute to him, or them, any deformity or disgrace; or,

4th.  To expose any secret affecting him or them.

R.L.1910, § 2683.

§21-1483.  Extortion or attempted extortion.

Every person who extorts or attempts to extort any money or other property from another, under circumstances not amounting to robbery, by means of force or any threat such as is mentioned in Section 1482 of this title, upon conviction, shall be guilty of a felony.  A conviction for extortion is punishable by imprisonment in the State Penitentiary for a term not exceeding five (5) years.  A conviction for attempted extortion is punishable by imprisonment in the State Penitentiary for a term not exceeding two (2) years.

R.L. 1910, § 2684.  Amended by Laws 1991, c. 226, § 2, emerg. eff. May 23, 1991; Laws 1997, c. 133, § 362, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 254, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 362 from July 1, 1998, to July 1, 1999.

§211484.  Extortion under color of official right.

Every person who commits any extortion under color of official right, in cases for which a different punishment is not prescribed by this code, or by some of the statutes, which it specifies as continuing in force, is guilty of a misdemeanor.

R.L.1910, § 2685.

§211485.  Obtaining signature by extortion.

Every person, who by any extortionate means, obtains from another his signature to any paper or instrument, whereby, if such signature were freely given, any property would be transferred, or any debt, demand, charge or right of action created, is punishable in the same manner as if the actual delivery of such property or payment of the amount of such debt, demand, charge or right of action were obtained.

R.L.1910, § 2686.

§211486.  Letters, threatening.

Every person who, with intent to extort any money or other property from another, sends to any person any letter or other writing, whether subscribed or not, expressing or implying, or adapted to imply, any threat, such as is specified in the second section of this article, is punishable in the same manner as if such money or property were actually obtained by means of such threat.

R.L.1910, § 2687.

§21-1487.  Repealed by Laws 1991, c. 226, § 4, emerg. eff. May 23, 1991.

§21-1488.  Blackmail.

Blackmail is verbally or by written or printed communication and with intent to extort or gain any thing of value from another or to compel another to do an act against his will:

1.  Accusing or threatening to accuse any person of a crime or conduct which would tend to degrade and disgrace the person accused; or

2.  Exposing or threatening to expose any fact, report or information concerning any person which would in any way subject such person to the ridicule or contempt of society, coupled with the threat that such accusation or exposure will be communicated to a third person or persons unless the person threatened or some other person pays or delivers to the accuser or some other person some thing of value or does some act against his will.  Blackmail is a felony punishable by imprisonment in the State Penitentiary for not to exceed five (5) years or fine not to exceed Ten Thousand Dollars ($10,000.00) or by both such imprisonment and fine.

Added by Laws 1974, c. 142, § 1, emerg. eff. May 3, 1974.  Amended by Laws 1997, c. 133, § 363, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 255, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 363 from July 1, 1998, to July 1, 1999.

§211500.  Real property loans  Securing by false instrument  Penalty.

(a) It shall be unlawful for any person willfully, knowingly, or fraudulently to make, issue, deliver, use or submit, or to participate in making, issuing, delivering, using or submitting any fictitious, false or fraudulent offer, agreement, contract or other instrument concerning any real property or improvements thereon for the purpose either of inducing or attempting to induce any lender, prospective lender or government agency to make any loan, advance or commitment or of securing any guaranty or insurance in connection therewith.

(b) Any person violating the provisions of this act shall be deemed to be guilty of a misdemeanor and upon conviction shall be fined not more than One Thousand Dollars ($1,000.00) or shall be imprisoned for not more than one (1) year, or both.

Laws 1968, c. 181, § 1, emerg. eff. April 15, 1968.

§21-1501.  Securing credit fraudulently - Penalty.

Any person who shall:

1.  Knowingly make or cause to be made, either directly or indirectly, or through any agency whatsoever, any false statement in writing, with intent that it shall be relied upon, respecting the financial condition, or means or ability to pay of such person, or any other person, firm or corporation, in whom the person is interested, or for whom the person is acting, for the purpose of procuring in any form whatsoever, either the delivery of personal property, the payment of cash, the making of a loan or credit, the extension of a credit, the discount of an account receivable, or the making, acceptance, discount, sale or endorsement of a bill of exchange or promissory note, for the benefit of either such person or any other person, firm or corporation;

2.  With knowledge that a false statement in writing has been made, respecting the financial condition or means or ability to pay, of such person, or any other person, firm or corporation in which the person is interested, or for whom the person is acting, procures, upon the faith thereof, for the benefit of either such person, or any other person, firm or corporation, either or any of the things of benefit mentioned in paragraph 1 of this section;

3.  With knowledge that a statement in writing has been made, respecting the financial condition or means or ability to pay of such person, or any other person, firm or corporation, in which the person is interested, or for whom the person is acting, represents on a later date in writing, that the statement theretofore made, if then again made on said day, would be then true, when in fact, the statement if then made would be false, and procures upon the faith thereof, for the benefit of either such person or any other person, firm or corporation, either or any of the things of benefit mentioned in paragraph 1 of this section; or

4.  Knowingly with intent to defraud, make any false statement or report or willfully falsify the value of any land, property or security for the purpose of influencing in any way the action taken or decision made on any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment or loan, or any change or extension of any of the same, by renewal, deferment of action or otherwise, or the acceptance, release or substitution of security;

shall be, upon conviction, guilty of a misdemeanor punishable by imprisonment in the county jail for not more than six (6) months or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Laws 1915, c. 180, § 1.  Amended by Laws 2004, c. 298, § 2, emerg. eff. May 12, 2004.

§211502.  Fraudulent advertising prohibited  Punishment.

Any person, firm, corporation or association who, with intent to sell or in anywise dispose of merchandise, securities, service or anything offered by such person, firm, corporation or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption thereof, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or an interest therein, makes, publishes, disseminates, circulates or places before the public, or causes directly or indirectly to be made, published, disseminated, circulated or placed before the public in this state, in a newspaper or publication or in form of a book, notice, handbill, poster, bill, circular, pamphlet or letter, or in any other way, an advertisement of any sort regarding merchandise, securities, service or anything so offered to the public, which advertisement contains any assertion, representation or statement of fact which is untrue, deceptive or misleading, shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine of not less than Ten Dollars ($10.00) nor more than Fifty ($50.00) or by imprisonment in the county jail not exceeding twenty (20) days, or both such fine and imprisonment.

Laws 1919, c. 56, p. 91, § 1.

§21-1503.  Value of Five Hundred Dollars or less - Value of more than Five Hundred Dollars but less than One Thousand Dollars - Value of One Thousand Dollars or more.

Any person who shall obtain food, lodging, services or other accommodations at any hotel, inn, restaurant, boarding house, rooming house, motel or auto camp, with intent to defraud the owner or keeper thereof, if the value of such food, lodging, services or other accommodations is Five Hundred Dollars ($500.00) or less, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not exceeding Five Hundred Dollars ($500.00), or be imprisoned in the county jail not exceeding three (3) months, or punished by both such fine and imprisonment, and if the value of such food, lodging, services or other accommodations is more than Five Hundred Dollars ($500.00) but less than One Thousand Dollars ($1,000.00), any person convicted pursuant to this section shall be guilty of a felony and shall be punished by incarceration in the county jail for not to exceed one (1) year or incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes, and if the value of such food, lodging, services or accommodations is valued at One Thousand Dollars ($1,000.00) or more, any person convicted hereunder shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term not exceeding five (5) years.  Any person who shall obtain shelter, lodging, or any other services at any apartment house, apartment, rental unit, rental house, or trailer camp, with intent to defraud the owner or keeper thereof, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not exceeding One Hundred Dollars ($100.00), or be imprisoned in the county jail not exceeding three (3) months, or be punished by both fine and imprisonment.  Proof that such lodging, food, services or other accommodations were obtained by false pretense or by false or fictitious show or pretense of any baggage or other property, or that he gave a check on which payment was refused, or that he left the hotel, inn, restaurant, boarding house, rooming house, motel, apartment house, apartment, rental unit or rental house, trailer camp or auto camp, without payment or offering to pay for such food, lodging, services or other accommodation, or that he surreptitiously removed or attempted to remove his baggage, or that he registered under a fictitious name, shall be prima facie proof of the intent to defraud mentioned in this section; but this section shall not apply where there has been an agreement in writing for delay in payment.

Added by Laws 1915, c. 178, § 1.  Amended by Laws 1963, c. 127, § 1; Laws 1968, c. 205, § 1, emerg. eff. April 22, 1968; Laws 1993, c. 147, § 2, eff. Sept. 1, 1993; Laws 1997, c. 133, § 364, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 256, eff. July 1, 1999; Laws 2001, c. 437, § 6, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 364 from July 1, 1998, to July 1, 1999.

§211505.  False increase of weight.

Every person who puts or conceals in any bag, bale, box, barrel or other package of goods usually sold by weight any other thing whatever for the purpose of increasing the weight of such package shall be punished by a fine of Twentyfive Dollars ($25.00) for each offense.

R.L.1910, § 2693.

§21-1506.  Mock auction.

Any person who obtains any money or property from another, or obtains the signature of another to any written instrument, the false making of which would be forgery, by means of any false or fraudulent sale of property or pretended property by auction, or by any of the practices known as mock auctions, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding three (3) years or in a county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment; and, in addition, the person forfeits any license he may hold to act as an auctioneer, and is forever disqualified from receiving a license to act as auctioneer within this state.

R.L. 1910, § 2698.  Amended by Laws 1997, c. 133, § 365, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 257, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 365 from July 1, 1998, to July 1, 1999.

§211507.  Fraud by auctioneer.

Every person carrying on, or employed about the business of selling property or goods by auction, who sells any goods or property in a damaged condition which he offers as sound or in a good condition, is guilty of a misdemeanor.

R.L.1910, § 2699.

§211508.  Fictitious copartnership.

Every person transacting business in the name of a person as a partner who is not interested in his firm, or transacting business under a firm name in which the designation "and company" or "& Co." is used without representing an actual partner except in the cases in which the continued use of a copartnership name is authorized by law, is guilty of a misdemeanor.

R.L.1910, § 2700. d

§211509.  Animals, false pedigree of.

Every person who by any false pretense shall obtain from any club, association, society or company, for improving the breed of cattle, horses, sheep, swine, or other domestic animals, the registration of any animal in the herd register of any such club, association, society, or company, or a transfer of any such registration, and every person who shall knowingly give a false pedigree of any animal, shall be deemed guilty of a misdemeanor.

R.L.1910, § 2701.

§211510.  Destroying evidence of ownership of wrecked property.

Every person who defaces or obliterates the marks upon wrecked property, or in any manner disguises the appearance thereof with intent to prevent the owner from discovering its identity, or who destroys or suppresses any invoice, bill of lading or other document tending to show the ownership, is guilty of a misdemeanor.

R.L. 1910, § 2702.

§211512.  Misrepresentations in sale of nursery stock.

It shall be unlawful for any person, firm or corporation, acting either as principal or agent to sell to any person, firm or corporation any fruit tree or fruit trees, plants or shrubs representing same to be thrifty or of a certain kind, variety or description and thereafter to deliver to such purchaser in filling such order and in completing such sale any fruit trees, plants or shrubs of a different kind, variety or description than the kind, variety or description of such fruit trees, plants or shrubs so ordered and sold.

R.L.1910, § 2706. der

§211513.  Penalty  Time for prosecution.

Any person, firm, or corporation, acting either as principal or agent, violating any provisions of the preceding section shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in a sum not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not less than twenty (20) days nor more than six (6) months, or by both fine and imprisonment: Provided, that prosecutions under said section may be commenced at any time within seven (7) years from the time of the delivery to the purchaser of the fruit trees, plants or shrubs therein mentioned.

R.L.1910, § 2707. d

§21-1514.  Insignia, badge or pin calculated to deceive, wearing of - Name of society, order or organization calculated to deceive, using - Punishment.

Any person who shall wear the badge, pin, or insignia, or shall use the name of any society, order or organization of ten (10) years' standing or existence in this State, either in the identical form or in any such near resemblance thereto as might be calculated to deceive, or shall use the same to obtain aid or assistance within this state, unless entitled to use or wear the same under the constitution and bylaws, rules and regulations of such order or society, shall be guilty of a misdemeanor and upon conviction thereof, shall be fined in any sum not less than Twenty-five Dollars ($25.00), nor more than One Hundred Dollars ($100.00), and in addition thereto, may be imprisoned in the county jail for a period of time not exceeding thirty (30) days.

Laws 1939, p. 361, § 1.

§211515.  Telecommunication services  Unlawful procurement  Penalty.

Any individual, corporation, or other person, who, with intent to defraud or to aid and abet another to defraud any individual, corporation, or other person, of the lawful charge, in whole or in part, for any telecommunications service, shall avoid or attempt to avoid or shall cause or assist another to avoid or attempt to avoid any such charge for such service:

(a) by charging such service to an existing account, or using such services from an existing account, telephone number or credit card number without the authority of the subscriber thereto or the legitimate holder thereof; or

(b) by charging such service to a nonexistent, false, fictitious, or counterfeit account, telephone number or credit card number or to a suspended, terminated, expired, cancelled or revoked telephone number or credit card number; or

(c) by use of a code, prearranged scheme, or other similar strategem or device whereby said person in effect sends or receives information; or

(d) by rearranging, tampering with or making connection with any facilities or equipment of a telephone or other communications company, whether physically, inductively, acoustically, or electrically, or by utilizing such service, having reason to believe that such rearrangement, connection, or tampering existed or occurred;

shall be guilty of a misdemeanor, and shall, upon conviction thereof, be imprisoned not exceeding one (1) year or fined not exceeding One Thousand Dollars ($1,000.00), or both, in the discretion of the court.

Laws 1965, c. 137, § 1, emerg. eff. May 24, 1965; Laws 1991, c. 10, § 1, eff. July 1, 1991.

§211516.  Devices or plans to procure services  Making, possessing, etc., prohibited  Penalty.

Any individual, corporation or other person who:

(a) makes or possesses any instrument, apparatus, equipment, or device designed, adapted or which can be used

(1) to fraudulently avoid the lawful charge for any telecommunication service in violation of Section 1 of this act; or

(2) to conceal, or to assist another to conceal, from any supplier of telecommunication service or from any lawful authority the existence or place of origin or of destination of any telecommunication; or

(b) sells, gives or otherwise transfers to another, or offers or advertises to sell, give or otherwise transfer, any instrument, apparatus, equipment, or device, described in (a) above, or plans or instructions for making or assembling the same; under circumstances evidencing an intent to use or employ such instrument, apparatus, equipment, or device, or to allow the same to be used or employed, for a purpose described in (a) (1) or (a) (2), above, or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such instrument, apparatus, equipment, or device; shall be deemed guilty of a misdemeanor, and shall, upon conviction thereof, be imprisoned not exceeding one (1) year or fined not exceeding One Thousand Dollars ($1,000.00), or both, in the discretion of the court.

Laws 1965, c. 137, § 2, emerg. eff. May 24, 1965.

§211517.  Amateur radio operators exempt.

Nothing herein shall apply to public service and emergency communications performed by holders of valid Federal Communications Commission radio amateur licenses without charge on the part of such licensees; provided that nothing herein shall excuse any person from compliance with lawful tariffs of any telecommunications company.

Laws 1965, c. 137, § 3, emerg. eff. May 24, 1965.

§211518.  Misrepresentation of age by false document.

It shall be unlawful for any person, for the purpose of violating any Statutes of Oklahoma, to willfully and knowingly misrepresent his age by presenting a false document purporting to state his true age.

Laws 1965, c. 481, § 1, emerg. eff. July 14, 1965.

§211519.  Penalties.

Any person violating the provisions of Section 1 of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in an amount not to exceed One Hundred Dollars ($100.00), or shall be confined to the county jail for a period of not to exceed thirty (30) days, or by both such fine and confinement.

Laws 1965, c. 481, § 2, emerg. eff. July 14, 1965.

§211520.  Provisions as cumulative.

The provisions of this act shall be cumulative to existing laws.

Laws 1965, c. 481, § 3, emerg. eff. July 14, 1965.

§21-1521.  Motor vehicle lease or rental - Payment by false or bogus check.

Every person who shall lease or rent, for any period of time whatsoever, any motor vehicle and, with intent to cheat and defraud, who pays the fees for such lease or rental by means of a false, bogus or worthless check written for the sum of Twenty Dollars ($20.00) or less shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six (6) months, or both such fine and imprisonment.  If the value of the false, bogus or worthless check shall exceed the sum of Twenty Dollars ($20.00) but is less than Five Hundred Dollars ($500.00), any person convicted pursuant to this section shall be guilty of a felony and shall be punished by incarceration in the county jail for not to exceed one (1) year or incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes.  If the value of the worthless check is Five Hundred Dollars ($500.00) or more, any person convicted hereunder shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term not exceeding seven (7) years or by a fine not to exceed Five Hundred Dollars ($500.00), or both such fine and imprisonment.

Added by Laws 1970, c. 84, § 1, emerg. eff. March 27, 1970.  Amended by Laws 1973, c. 36, § 1, emerg. eff. April 24, 1973; Laws 1993, c. 147, § 3, eff. Sept. 1, 1993; Laws 1997, c. 133, § 366, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 258, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 366 from July 1, 1998, to July 1, 1999.

§211522.  Publication of telephone credit card information for fraudulent purposes.

Any person who publishes or causes to be published the number or code of an existing, cancelled, revoked, expired or nonexistent telephone credit card, or the numbering or coding system which is employed in the issuance of telephone credit cards, with the intent that it be used to fraudulently avoid the payment of any lawful toll charge, is guilty of a misdemeanor.

As used in this section, "published" means the communication of information to any one or more persons, either orally, in person or by telephone, radio or television, or in a writing of any kind, including without limitation a letter or memorandum, circular or handbill, newspaper or magazine article or book.

Laws 1973, c. 140, § 1, emerg. eff. May 10, 1973.

§211523.  Penalties  Civil action for damages.

Any person convicted of violating a prohibition contained in this act shall be imprisoned for a term not exceeding one (1) year or fined not more than One Thousand Dollars ($1,000.00), or both. Such person also shall be liable for the amount of the damages, loss and expense, including attorney fees and expenses of investigation incurred by any transmission company by reason of or resulting from the unlawful publication, directly or indirectly, such damages to be recovered in a civil action.

Laws 1973, c. 140, § 2, emerg. eff. May 10, 1973.

§211524.  Falsely holding out as notary or performing notarial act  Penalty.

A.  No person in this state shall hold himself out as a notary public, attach his signature as a notary public, use a notary public seal, or perform any notarial act unless he is authorized pursuant to the provisions of Section 114 of Title 49 of the Oklahoma Statutes to perform such acts.

B.  Any person convicted of knowingly and willfully violating any of the provisions of this section shall be guilty of a misdemeanor.

Added by Laws 1986, c. 21, § 1, eff. Nov. 1, 1986.

§21-1531.  False personation - Marriage - Becoming bail or surety - Execution of instrument - Creating liability or benefit.

Any person who falsely personates another, and in such assumed character:

1.  Marries or pretends to marry, or to sustain the marriage relation toward another, with or without the connivance of such other person; or

2.  Becomes bail or surety for any party, in any proceeding whatever, before any court or officer authorized to take such bail or surety; or

3.  Subscribes, verifies, publishes, acknowledges or proves, in the name of another person, any written instrument, with intent that the same may be delivered or used as true; or

4.  Does any other act whereby, if it were done by the person falsely personated, he might in any event become liable to any suit or prosecution, or to pay any sum of money, or to incur any charge, forfeiture or penalty, or whereby any benefit might accrue to the party personating, or to any other person;

shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2689.  Amended by Laws 1997, c. 133, § 367, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 259, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 367 from July 1, 1998, to July 1, 1999.

§21-1532.  Receiving money or property intended for individual personated.

Any person who falsely personates another, and in such assumed character receives any money or property, that knowing it is intended to be delivered to the individual so personated, with intent to convert the same to his own use, or to that of another person who is not entitled thereto, shall be guilty of a felony punishable in the same manner and to the same extent as for larceny of the money or property so received.

R.L. 1910, § 2690.  Amended by Laws 1997, c. 133, § 368, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 260, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 368 from July 1, 1998, to July 1, 1999.

§21-1533.  Penalties - Definitions - Certain defenses excluded.

A.  Except as provided in subsection B of this section, every person who falsely personates any public officer, civil or military, any firefighter, any law enforcement officer, any emergency medical technician or other emergency medical care provider, or any private individual having special authority by law to perform any act affecting the rights or interests of another, or who assumes, without authority, any uniform or badge by which such officers or persons are usually distinguished, and in such assumed character does any act whereby another person is injured, defrauded, harassed, vexed or annoyed, upon conviction, is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six (6) months, or by a fine not exceeding Two Thousand Dollars ($2,000.00), or by both such fine and imprisonment.

B.  Every person who falsely personates any public officer or any law enforcement officer in connection with or relating to any sham legal process shall, upon conviction, be guilty of a felony, punishable by imprisonment for not more than two (2) years, or a fine not exceeding Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

C.  Every person who falsely asserts authority of law not provided for by federal or state law in connection with any sham legal process shall, upon conviction, be guilty of a felony, punishable by imprisonment for not more than two (2) years, or a fine not exceeding Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

D.  Every person who, while acting falsely in asserting authority of law, attempts to intimidate or hinder a public official or law enforcement officer in the discharge of official duties by means of threats, harassment, physical abuse, or use of sham legal process, shall be guilty of a felony, punishable by imprisonment for not more than two (2) years, or a fine not exceeding Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

E.  Any person who, without authority under federal or state law, acts as a supreme court justice, a district court judge, an associate district judge, a special judge, a magistrate, a clerk of the court or deputy, a notary public, a juror or other official holding authority to determine a controversy or adjudicate the rights or interests of others, or signs a document in such capacity, shall be guilty of a felony, punishable by imprisonment for not more than two (2) years, or a fine not exceeding Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

F.  Every person who uses any motor vehicle or motor-driven cycle usually distinguished as a law enforcement vehicle or equips any motor vehicle or motor-driven cycle with any spot lamps, audible sirens, or flashing lights, in violation of Sections 12-217, 12-218 or 12-227 of Title 47 of the Oklahoma Statutes, or in any other manner uses any motor vehicle or motor-driven cycle for the purpose of falsely personating a law enforcement officer and who in such assumed character commits any act whereby another person is injured, defrauded, harassed, vexed or annoyed shall, upon conviction, be guilty of a felony, punishable by imprisonment in the custody of the Department of Corrections not exceeding ten (10) years, or by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

G.  1.  Any person who displays or causes to be displayed the words "State Police" alone or in conjunction with any other word or words on any motor vehicle, badge, clothing, identification card, or any other object or document with the intent to communicate peace officer or investigating authority shall, upon conviction, be guilty of a misdemeanor, punishable by a fine not exceeding One Thousand Dollars ($1,000.00).  This paragraph shall not apply to any officer with statewide investigatory or law enforcement authority.

2.  Any person who displays or causes to display such words as provided in this subsection for the purpose of falsely personating a law enforcement officer and as such commits any act whereby another person is injured, defrauded, harassed, vexed or annoyed shall, upon conviction, be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections not exceeding ten (10) years, or by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

H.  As used in this section:

1.  "Sham legal process" means the issuance, display, delivery, distribution, reliance on as lawful authority, or other use of an instrument that is not lawfully issued, whether or not the instrument is produced for inspection or actually exists, and purports to do any of the following:

a. to be a summons, subpoena, judgment, arrest warrant, search warrant, or other order of a court recognized by the laws of this state, a law enforcement officer commissioned pursuant to state or federal law or the law of a federally recognized Indian tribe, or a legislative, executive, or administrative agency established by state or federal law or the law of a federally recognized Indian tribe,

b. to assert jurisdiction or authority over or determine or adjudicate the legal or equitable status, rights, duties, powers, or privileges of any person or property, or

c. to require or authorize the search, seizure, indictment, arrest, trial, or sentencing of any person or property; and

2.  "Lawfully issued" means adopted, issued, or rendered in accordance with the applicable statutes, rules, regulations, and ordinances of the United States, a state, or a political subdivision of a state.

I.  It shall not be a defense to a prosecution under subsection B, C, D or E of this section that:

1.  The recipient of the sham legal process did not accept or believe in the authority falsely asserted in the sham legal process;

2.  The person violating subsection B, C, D or E of this section does not believe in the jurisdiction or authority of this state or of the United States government; or

3.  The office the person violating subsection B, C, D or E of this section purports to hold does not exist or is not an official office recognized by state or federal law.

R.L. 1910, § 2691.  Amended by Laws 1990, c. 320, § 4, emerg. eff. May 30, 1990; Laws 1993, c. 13, § 1, emerg. eff. March 24, 1993; Laws 1997, c. 405, § 1, emerg. eff. June 13, 1997; Laws 1998, 1st Ex. Sess., c. 2, § 8, emerg. eff. June 19, 1998; Laws 1999, c. 24, § 4, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 261, eff. July 1, 1999; Laws 2003, c. 199, § 2, eff. Nov. 1, 2003; Laws 2003, c. 474, § 2, eff. Nov. 1, 2003.

§21-1533.1.  Identity theft - Penalties - Civil action.

A.  It is unlawful for any person to willfully and with fraudulent intent obtain the name, address, social security number, date of birth, place of business or employment, debit, credit or account numbers, driver license number, or any other personal identifying information of another person, living or dead, with intent to use, sell, or allow any other person to use or sell such personal identifying information to obtain or attempt to obtain money, credit, goods, property, or service in the name of the other person without the consent of that person.

B.  It is unlawful for any person to use with fraudulent intent the personal identity of another person, living or dead, or any information relating to the personal identity of another person, living or dead, to obtain or attempt to obtain credit or anything of value.

C.  It is unlawful for any person with fraudulent intent to lend, sell, or otherwise offer the use of such person's own name, address, social security number, date of birth, or any other personal identifying information or document to any other person with the intent to allow such other person to use the personal identifying information or document to obtain or attempt to obtain any identifying document in the name of such other person.

D.  It is unlawful for any person to willfully create, modify, alter or change any personal identifying information of another person with fraudulent intent to obtain any money, credit, goods, property, service or any benefit or thing of value, or to control, use, waste, hinder or encumber another person's credit, accounts, goods, property, title, interests, benefits or entitlements without the consent of that person.

E.  Any person convicted of violating any provision of this section shall be guilty of identity theft.  Identity theft is a felony offense punishable by imprisonment in the custody of the Department of Corrections for a period not to exceed two (2) years, or a fine not to exceed One Hundred Thousand Dollars ($100,000.00), or by both such fine and imprisonment.  Restitution to the victim may be ordered in addition to any criminal penalty imposed by the court.  The victim of identity theft may bring a civil action for damages against any person participating in furthering the crime or attempted crime of identity theft.

Added by Laws 1999, c. 144, § 1, emerg. eff. May 3, 1999.  Amended by Laws 2000, c. 277, § 10, eff. Nov. 1, 2000; Laws 2001, c. 5, § 5, emerg. eff. March 21, 2001; Laws 2004, c. 279, § 1, emerg. eff. May 10, 2004.

NOTE:  Laws 2000, c. 174, § 1 repealed by Laws 2001, c. 5, § 6, emerg. eff. March 21, 2001.

§21-1533.2.  Fraudulently obtaining another person's information of financial institution - Presenting false or fraudulent information to officer, employee, agent or another customer of financial institution.

A.  It is unlawful for any person to willfully and knowingly obtain, or attempt to obtain, another person's personal, financial or other information of a financial institution by means of any false or fraudulent statement made to any officer, employee, agent or customer of such financial institution.

B.  It is unlawful for any person to willfully and knowingly present any false or fraudulent document or information, or any document or information obtained or used without lawful consent or authority, to any officer, employee, agent or another customer of such financial institution to obtain, or attempt to obtain, another person's personal, financial or other information from a financial institution or to commit any crime.

C.  Any person violating any provision of this section shall, upon conviction, be guilty of a felony punishable by imprisonment in the Department of Corrections for a term of not more than ten (10) years.  In addition, the court may order restitution to be paid by the defendant to every customer whose information was obtained or otherwise utilized in violation of this provision.

Added by Laws 2004, c. 298, § 3, emerg. eff. May 12, 2004.

§21-1541.1.  Obtaining or attempting to obtain property by trick or deception - False statements or pretenses - Confidence game - Penalty.

Every person who, with intent to cheat and defraud, shall obtain or attempt to obtain from any person, firm or corporation any money, property or valuable thing, of a value less than Five Hundred Dollars ($500.00), by means or by use of any trick or deception, or false or fraudulent representation or statement or pretense, or by any other means or instruments or device commonly called the "confidence game", or by means or use of any false or bogus checks, or by any other written or printed or engraved instrument or spurious coin, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 1967, c. 94, § 1, emerg. eff. April 20, 1967.  Amended by Laws 1982, c. 277, § 1, operative Oct. 1, 1982; Laws 2001, 1st Ex.Sess., c. 2, § 1, emerg. eff. Oct. 8, 2001.

§21-1541.2.  Value of Five Hundred Dollars but less than One Thousand Dollars - Value of One Thousand Dollars or more.

If the value of the money, property or valuable thing referred to in Section 1541.1 of this title is Five Hundred Dollars ($500.00) or more but less than One Thousand Dollars ($1,000.00), any person convicted pursuant to this section shall be guilty of a felony and shall be punished by incarceration in the county jail for not to exceed one (1) year or incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes, and if the value is One Thousand Dollars ($1,000.00) or more, any person convicted hereunder shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term not more than ten (10) years, or by a fine not to exceed Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

Added by Laws 1967, c. 94, § 2, emerg. eff. April 20, 1967.  Amended by Laws 1982, c. 277, § 2, operative Oct. 1, 1982; Laws 1993, c. 147, § 4, eff. Sept. 1, 1993; Laws 1997, c. 133, § 369, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 262, eff. July 1, 1999; Laws 2001, c. 437, § 7, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 369 from July 1, 1998, to July 1, 1999.

§21-1541.3.  Value of One Thousand Dollars or more - Value of Five Hundred Dollars or more but less than One Thousand Dollars.

Any person making, drawing, uttering or delivering two or more false or bogus checks, drafts or orders, as defined by Section 1541.4 of this title, the total sum of which is One Thousand Dollars ($1,000.00) or more, even though each separate instrument is written for less than One Thousand Dollars ($1,000.00), all in pursuance of a common scheme or plan to cheat and defraud, shall be deemed guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term not more than ten (10) years, or by a fine not to exceed Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.  If the total sum of two or more false or bogus checks, drafts or orders is Five Hundred Dollars ($500.00) or more, but less than One Thousand Dollars ($1,000.00), the person shall be guilty of a felony and shall be punished by incarceration in the county jail for not more than one (1) year or by incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes.

Added by Laws 1967, c. 94, § 3, emerg. eff. April 20, 1967.  Amended by Laws 1982, c. 277, § 3, operative Oct. 1, 1982; Laws 1993, c. 147, § 5, eff. Sept. 1, 1993; Laws 1993, c. 288, § 2, eff. Sept. 1, 1993; Laws 1997, c. 133, § 370, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 263, eff. July 1, 1999; Laws 2001, c. 437, § 8, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 370 from July 1, 1998, to July 1, 1999.

§211541.4.  False or bogus check or checks defined.

The term "false or bogus check or checks" shall include checks or orders which are not honored on account of insufficient funds of the maker to pay same or because the check or order was drawn on a closed account or on a nonexistent account when such checks or orders are given in exchange for money or property, in exchange for any benefit or thing of value or as a down payment for the purchase of any item of which the purchaser is taking immediate possession, as against the maker or drawer thereof.  The making, drawing, uttering or delivering of a check, draft or order, payment of which is refused by the drawee, shall be prima facie evidence of intent to defraud and the knowledge of insufficient funds in, or credit with, such bank or other depository; provided, such maker or drawer shall not have paid the drawee thereof the amount due thereon, together with the protest fees, within five (5) days from the date the same is presented for payment; and provided, further, that said check or order is presented for payment within thirty (30) days after same is delivered and accepted.

Added by Laws 1967, c. 94, § 4, emerg. eff. April 20, 1967.  Amended by Laws 1975, c. 124, § 1, emerg. eff. May 13, 1975; Laws 2002, c. 116, § 1, eff. Nov. 1, 2002.

§211541.5.  Credit defined.

The word "credit," as used herein, shall be construed to mean an arrangement or understanding with the bank or depository for the payment of such check, draft or order.

Laws 1967, c. 94, § 5, emerg. eff. April 20, 1967.

§211541.6.  Refund fraud  Penalties.

A.  No person shall give a false or fictitious name or address as his own, or give the name or address of any other person without the knowledge and consent of that person, for the purpose of obtaining or attempting to obtain a refund for merchandise from a business establishment.

B.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor punishable by the imposition of a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not more than one (1) year, or by both said fine and imprisonment.

Added by Laws 1984, c. 44, § 1, eff. Nov. 1, 1984. de

§21-1542.  Obtaining property or signature under false pretenses - Use of retail sales receipt or Universal Price Code Label to cheat or defraud.

A.  Every person who, with intent to cheat or defraud another, designedly, by color or aid of any false token or writing, or other false pretense, obtains the signature of any person to any written instrument, or obtains from any person any money or property, is punishable by imprisonment in the penitentiary not exceeding three (3) years or in a county jail not exceeding one (1) year, or by a fine not exceeding three times the value of the money or property so obtained, or by both such fine and imprisonment.

B.  Every person who, with intent to cheat or defraud another, possesses, uses, utters, transfers, makes, manufactures, counterfeits, or reproduces a retail sales receipt or a Universal Price Code Label, is punishable by imprisonment in the penitentiary not exceeding three (3) years or in a county jail not exceeding one (1) year, or by a fine not exceeding three times the value represented on the retail sales receipt or the Universal Price Code Label, or by both such fine and imprisonment.

R.L. 1910, § 2694.  Amended by Laws 1997, c. 139, § 2, eff. Nov. 1, 1997.

NOTE:  Laws 1997, c. 133, § 371 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 371 from July 1, 1998, to July 1, 1999.

§21-1543.  Obtaining signature or property for charitable purposes by false pretenses.

Any person who designedly, by color or aid of any false token or writing, or other false pretense, obtains the signature of any person to any written instrument, or obtains from any person any money or property for any alleged charitable or benevolent purpose whatever, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding three (3) years or in a county jail not exceeding one (1) year, or by a fine not exceeding the value of the money or property so obtained, or by both such fine and imprisonment.

R.L. 1910, § 2695.  Amended by Laws 1997, c. 133, § 372, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 264, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 372 from July 1, 1998, to July 1, 1999.

§21-1544.  False negotiable paper.

If the false token by which any money or property is obtained in violation of the first and second preceding sections of this article, is a promissory note or negotiable evidence of debt purporting to be issued by or under the authority of any banking company or corporation not in existence, the person guilty of such cheat shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding seven (7) years, instead of by punishment prescribed by those sections.

R.L. 1910, § 2696.  Amended by Laws 1997, c. 133, § 373, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 265, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 373 from July 1, 1998, to July 1, 1999.

§211545.  Using false check  False token.

The use of a matured check or other order for the payment of money, as a means of obtaining any signature, money or property, such as is specified in the last two sections, by a person who knows that a drawer thereof is not entitled to draw for the sum specified therein, upon the drawee, is the use of a false token within the meaning of those sections although no representation is made in respect thereto.

R.L.1910, § 2697. de

§211546.  Removing, defacing, altering or obliterating  Subsequent sale.

Any person, firm or corporation who removes, defaces, alters, changes, destroys, covers, obliterates or makes a substitution of any trademark, distinguishing or identification number, serial number or mark, on or from any machine or electrical or mechanical device or apparatus, and thereafter sells or resells or offers for sale or resale the same in such condition, is guilty of a misdemeanor.

Laws 1953, p. 97, § 1.

§211547. Person acquiring machine or device with mark removed, altered, etc.

Any person, firm or corporation who acquires, for the purpose of sale or resale and possesses any machine or electrical or mechanical device or apparatus, or any of the parts thereof, from or on which any trademark, distinguishing or identification number, serial number or mark has been removed, covered, altered, changed, defaced, destroyed, obliterated or substituted for, is guilty of a misdemeanor, unless within ten (10) days after such machine or electrical or mechanical device or apparatus, or any such part thereof, shall have come into his or its possession, said person, firm or corporation files with the chief law enforcement officer of the municipality in which the machine or electrical or mechanical device or apparatus or any such part thereof is located, or to the county sheriff of the county wherein said property is located if not within a municipality, a verified statement showing: The source of his or its title, identification or distinguishing number or serial number or mark, if known, and, if known, the manner of and reason for such mutilation, change, alteration, concealment, defacement or substitution, the length of time such machine or electrical or mechanical device or apparatus or part has been held, and the price paid therefor, and provided further, that any and all such verified statements shall be available for inspection by any interested person.

Laws 1953, p. 97, § 2.

§21-1548.  Vehicles excepted.

The provisions of this act shall not apply to motor vehicles and other vehicles as defined in Section 1102 of Title 47 of the Oklahoma Statutes.

Added by Laws 1953, p. 97, § 3.  Amended by Laws 2001, c. 131, § 12, eff. July 1, 2001.

§211549.  Changes of serial numbers by original manufacturer.

The provisions of this act shall not apply to changes of serial numbers authorized and made by the original manufacturer.

Laws 1953, p. 97, § 4.

§21-1550.  Person committing felony in possession or control of firearm with removed, defaced, etc. serial number.

A.  Any person who, while in the commission or attempted commission of a felony, has in his possession or under his control a firearm, the factory serial number or identification number of which has been removed, defaced, altered, obliterated or mutilated in any manner, upon conviction, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a period of not less than two (2) years nor more than five (5) years, or by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

B.  Any person who removes, defaces, alters, obliterates or mutilates in any manner the factory serial number or identification number of a firearm, or in any manner participates therein, upon conviction, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for not to exceed one (1) year, or by a fine of not to exceed One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

C.  1.  Upon a conviction of a violation of this section, the court clerk, sheriff, peace officer or other person having custody of the firearm shall immediately deliver the firearm to the Commissioner of Public Safety, who shall preserve the firearm pending an order of the court.

2.  At the conclusion of a trial or proceeding for a violation of this section, if a finding is made that the factory serial number or identification number of the firearm has been removed, defaced, altered, obliterated or mutilated, the court shall issue a written order to the Commissioner of Public Safety for destruction of the firearm, unless the defendant files a timely motion to preserve the firearm pending appeal.  At the conclusion of the appeal, if a finding is made that the factory serial number or identification number of the firearm has been removed, defaced, altered, obliterated or mutilated, the Court of Criminal Appeals or the trial court shall issue a written order to the Commissioner for destruction of the firearm.

Added by Laws 1988, c. 212, § 1, eff. Nov. 1, 1988.  Amended by Laws 1997, c. 133, § 374, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 266, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 374 from July 1, 1998, to July 1, 1999.

§211550.1.  Definitions.

1.  The term "credit card" means an identification card or device issued to a person, firm or corporation by a business organization which permits such person, firm or corporation to purchase or obtain goods, property or services on the credit of such organization.

2.  "Debit card" means an identification card or device issued to a person, firm or corporation by a business organization which permits such person, firm or corporation to obtain access to or activate a consumer banking electronic facility.

Laws 1961, p. 233, § 1; Laws 1981, c. 86, § 1, emerg. eff. April 20, 1981.

§21-1550.2.  Value of Five Hundred Dollars or less - Value of more than Five Hundred Dollars.

Any person who knowingly uses or attempts to use in person or by telephone, for the purpose of obtaining credit, or for the purchase of goods, property or services, or for the purpose of obtaining cash advances in lieu of these items, or to deposit, obtain or transfer funds, either a credit card or a debit card which has not been issued to such person or which is not used with the consent of the person to whom issued or a credit card or a debit card which has been revoked or cancelled by the issuer of such card and actual notice thereof has been given to such person, or a credit card or a debit card which is false, counterfeit or nonexistent is guilty of a misdemeanor and punishable by a fine of not more than Five Hundred Dollars ($500.00) or imprisonment for not more than thirty (30) days or both such fine and imprisonment if the amount of the credit or purchase or funds deposited, obtained or transferred by such use does not exceed Five Hundred Dollars ($500.00); or, by a fine of not less than Five Hundred Dollars ($500.00) nor more than  One Thousand Dollars ($1,000.00) or imprisonment for not more than one (1) year or both such fine and imprisonment if the amount of the credit or purchase or funds deposited, obtained or transferred by such use exceeds Five Hundred Dollars ($500.00).

Laws 1961, p. 233, § 2.  Amended by Laws 1981, c. 86, § 2, emerg. eff. April 20, 1981; Laws 2001, c. 437, § 9, eff. July 1, 2001.

§211550.3.  Actual notice.

The words "actual notice" as used herein shall be construed to include either notice given to the purchaser in person or notice given to him in writing.  Such actual notice in writing shall be presumed to have been given when deposited as registered or certified mail, in the United States mail, addressed to such person at his last known address.

Laws 1961, p. 233, § 3.

§211550.21.  Definitions.

As used in this act:

(1) "Cardholder" means the person or organization named on the face of a credit card or a debit card to whom or for whose benefit the credit card or debit card is issued.

(2) "Credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit and all such credit cards lawfully issued shall be considered the property of the cardholders or the issuer for all purposes.

(3)  "Debit card" means any instrument or device, whether known as a debit card or by any other name, issued with or without fee by an issuer for the use of the cardholder in depositing, obtaining or transferring funds from a consumer banking electronic facility.

(4) "Issuer" means any person, firm, corporation, financial institution or its duly authorized agent which issues a credit card or a debit card.

(5) "Receives" or "receiving" means acquiring possession or control or accepting as security for a loan.

(6) "Revoked card" means a credit card or a debit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

Laws 1970, c. 258, § 1; Laws 1971, c. 307, § 1, emerg. eff. June 19, 1971; Laws 1981, c. 86, § 3, emerg. eff. April 20, 1981.

§211550.22.  Taking credit or debit card  Receiving taken credit or debit card.

(a) A person who takes a credit card or debit card from the person, possession, custody or control of another without the cardholder's consent, or who, with knowledge that it has been so taken, receives the credit card or debit card with intent to use it or to sell it, or to transfer it to a person other than the issuer or the cardholder, is guilty of card theft and is subject to the penalties set forth in Section 1550.33(a) of this title.

(b) Taking a credit card or a debit card without consent includes obtaining it by the crime of larceny, larceny by trick, larceny by the bailee, embezzlement or obtaining property by false pretense, false promise, extortion or in any manner taking without the consent of the cardholder or issuer.

(c) A person who has in his possession or under his control any credit card or debit card obtained under subsection (b) of this section is presumed to have violated this section.

Laws 1970, c. 258, § 2; Laws 1971, c. 307, § 2, emerg. eff. June 19, 1971; Laws 1981, c. 86, § 4, emerg. eff. April 20, 1981.

§211550.23.  Receiving, holding or concealing lost or mislaid card.

A person who receives, holds or conceals a credit card or a debit card which has been lost or mislaid under circumstances which give him knowledge or cause to inquire as to the true owner and appropriates it to his use or the use of another not entitled thereto is subject to the penalties set forth in Section 1550.33(a) of Title 21 of the Oklahoma Statutes.

Laws 1970, c. 258, § 3; Laws 1971, c. 307, § 3, emerg. eff. June 19, 1971; Laws 1981, c. 86, § 5, emerg. eff. April 20, 1981.

§211550.24.  Selling or buying credit or debit card.

A person other than the issuer who sells a credit card or debit card or a personwho buys a credit card or a debit card from a person other than the issuer is guilty of theft and is subject to the penalties set forth in Section 1550.33(a) of this title.

Laws 1970, c. 258, § 4, emerg. eff. April 22, 1970; Laws 1981, c. 86, § 6, emerg. eff. April 20, 1981.

§211550.25.  Controlling credit or debit card as security for debt.

A person with intent to defraud (a) the issuer, (b) a person or organization providing money, goods, services or anything else of value, or (c) any other person, who obtains control over a credit card or debit card as security for debt is guilty of theft and is subject to the penalties set forth in Section 1550.33(a) of this title.

Laws 1970, c. 258, § 5, emerg. eff. April 22, 1970; Laws 1981, c. 86, § 7, emerg. eff. April 20, 1981. d

§211550.26.  Receiving taken or retained card upon giving consideration.

A person, other than the issuer, who receives, on giving of any consideration, credit cards or debit cards issued to any other person, whichhe has reason to know were taken or retained under circumstances which constitute card theft, is guilty of card theft and is subject to the penalties set forth in Section 1550.33(a) of Title 21 of the Oklahoma Statutes.

Laws 1970, c. 258, § 6; Laws 1971, c. 307, § 4, emerg. eff. June 19, 1971; Laws 1981, c. 86, § 8, emerg. eff. April 20, 1981.

§211550.27.  False making or embossing of credit or debit card.

(a) A person, with intent to defraud (1) a purported issuer, (2) a person or organization providing money, goods, services or anything else of value, or (3) any other person, who falsely makes or falsely embosses a purported credit card or debit card or utters such a credit card or debit card is guilty of forgery and is subject to the penalties set forth in Section 1550.33(a) of Title 21 of the Oklahoma Statutes.

(b) A person other than the purported issuer who possesses any credit card or debit card which is falsely made or falsely embossed is presumed to have violated this section.

(c) A person "falsely makes" a credit card or debit card when he makes or draws, in whole or in part, a device or instrument which purports to be the credit card or debit card of a named issuer but which is not such a credit card or debit card because the issuer did not authorize the making or drawing, or when he alters a credit card or debit card which was validly issued.

(d) A person "falsely embosses" a credit card or debit card when, without the authorization of the named issuer, he completes a credit card or debit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card or debit card before it can be used by a cardholder.

Laws 1970, c. 258, § 7; Laws 1971, c. 307, § 5, emerg. eff. June 19, 1971; Laws 1981, c. 86, § 9, emerg. eff. April 20, 1981.

§211550.28.  Signing of card  Possession of signed or unsigned card.

(a) A person other than the cardholder or a person authorized by him who, with intent to defraud (1) the issuer, (2) a person or organization providing money, goods, services or anything else of value, or (3) any other person, signs a credit card or debit card violates this subsection and is subject to the penalties set forth in Section 1550.33(a) of Title 21 of the Oklahoma Statutes.

(b) When a person, other than the cardholder or a person authorized by him, possesses any credit card or debit card which is signed or not signed, such possession shall be a crime and subject to the penalties set forth in Section 1550.33 of Title 21 of the Oklahoma Statutes.

Laws 1970, c. 258, § 8; Laws 1971, c. 307, § 6, emerg. eff. June 19, 1971; Laws 1981, c. 86, § 10, emerg. eff. April 20, 1981.

§211550.29.  Forged or revoked card.

A person who, with intent to defraud (a) the issuer, (b) a person or organization providing money, goods, services or anything else of value, or (c) any other person, uses for the purpose of obtaining money, goods, services or anything else of value a credit card or debit card obtained or retained in violation of any provision of Sections 1550.22 through 1550.28 of this title or a credit card or debit card which he knows is forged or revoked, or obtains money, goods, services or anything else of value by representing, without the consent of the cardholder, that he is the holder of a specified card or by representing that he is the holder of a card and such card has in fact not been issued, has violated this subsection and is guilty of an offense and is subject to the penalties set forth in Section 1550.33(a) of this title.  Knowledge of revocation shall be presumed to have been received by a cardholder fourteen (14) days after it has been mailed to him at the address in this state set forth on the credit card application or at his lastknown address by registered or certified mail, return receipt requested.

Laws 1970, c. 258, § 9, emerg. eff. April 22, 1970; Laws 1981, c. 86, § 11, emerg. eff. April 20, 1981.

§211550.30.  Failure to furnish money, goods or services represented to have been furnished.

A person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a credit card or debit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer or cardholder, fails to furnish money, goods, services or anything else of value which he represents in writing to the issuer that he has furnished violates this subsection and is subject to the penalties set forth in Section 1550.33(a) of this title.

Laws 1970, c. 258, § 10, emerg. eff. April 22, 1970; Laws 1981, c. 86, § 12, emerg. eff. April 20, 1981. d

§211550.31.  Possessing incomplete cards.

(a) A person other than the cardholder possessing one or more incomplete credit cards or debit cards, with intent to complete them without theconsent of the issuer, or a person possessing, with knowledge of its character, machinery, plates or any other contrivance designed to reproduce instruments purporting to be the credit cards or debit cards of an issuer who has not consented to the preparation of such credit cards or debit cards, is guilty of an offense and is subject to the penalties set forth in Section 1550.33(b) of this title.

(b) A credit card or debit card is "incomplete" if part of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card or debit card before it can be used by a cardholder has not yet been stamped, embossed, imprinted or written on it.

Laws 1970, c. 258, § 11, emerg. eff. April 22, 1970; Laws 1981, c. 86, § 13, emerg. eff. April 20, 1981.

§211550.32.  Receiving of money, goods or services in violation of section 1550.29.

A person who receives money, goods, services, or anything else of value obtained in violation of Section 9 of this act, with the knowledge or belief that it was so obtained, is guilty of an offense and is subject to the penalties set forth in Section 13(a) of this act.

Laws 1970, c. 258, § 12, emerg. eff. April 22, 1970.

§21-1550.33.  Penalties.

(a)  A person who is subject to the penalties of this subsection shall be guilty of a felony and fined not more than Three Thousand Dollars ($3,000.00) or imprisoned in the State Penitentiary not more than three (3) years, or both.

(b)  A person who is subject to the penalties of this subsection shall be guilty of a felony and shall be imprisoned in the State Penitentiary not more than seven (7) years.

(c)  A person who violates any provision of the Oklahoma Credit Card Crime Act shall be deemed guilty of a felony.

Added by Laws 1970, c. 258, § 13.  Amended by Laws 1971, c. 307, § 7, emerg. eff. June 19, 1971; Laws 1997, c. 133, § 375, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 267, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 375 from July 1, 1998, to July 1, 1999.

§211550.34.  Other criminal law not precluded  Exception.

This act shall not be construed to preclude the applicability of any other provision of the criminal law of this state which presently applies or may in the future apply to any transaction which violates this act, unless such provision is inconsistent with the terms of this act.

Laws 1970, c. 258, § 14, emerg. eff. April 22, 1970.

§211550.36.  Provisions cumulative.

The provisions of this act shall be cumulative to any existing laws.

Laws 1970 C. 258, Sec. 16. Emerg. eff. April 22, 1970.

§211550.37.  Short title.

This act shall be known and may be cited as the "Oklahoma Credit Card Crime Act of 1970."

Laws 1970, c. 258, § 17, emerg. eff. April 22, 1970.

§211550.38.  Emergency.

The Legislature of the State of Oklahoma finds the theft, abuse and misuse of credit cards has damaged the economic security of the people of the state and such activity must be controlled immediately to prevent further harm and that the immediate passage of this act is necessary to establish uniform and effective methods for protection against the danger so as to discourage practices contrary to this act.  Therefore, an emergency is hereby declared to exist and this act being immediately necessary for the preservation of the public peace, health and safety shall be in full force and effect from and after its passage and approval.

Laws 1970, c. 258, § 18, emerg. eff. April 22, 1970.

§21-1550.41.  Definitions - Offenses - Penalties.

A.  As used in this section and Section 1550.42 of this title, "identification document", "identification card", or "identification certificate" means any printed form which contains:

1.  The name and photograph of a person; or

2.  The name and any physical description of a person; or

3.  Any combination of information provided for in paragraphs 1 and 2 of this subsection; and

which by its format, is capable of leading a person to believe said document, card, or certificate has been issued for the purpose of identifying the person named thereon, but shall not include any printed form which, on its face, conspicuously bears the term "NOT FOR IDENTIFICATION" in not less than sixpoint type.

B.  It is a misdemeanor for any person:

1.  To purchase an identification document, identification card, or identification certificate which bears altered or fictitious information concerning the date of birth, sex, height, eye color, weight, a fictitious or forged name or signature or a photograph of any person, other than the person named thereon;

2.  To display or cause or permit to be displayed or to knowingly possess an identification document, identification card or identification certificate which bears altered or fictitious information concerning the date of birth, sex, height, eye color, weight, or fictitious or forged name or signature or a photograph of any person, other than the person named thereon;

3.  To display or cause or permit to be displayed or to knowingly possess any counterfeit or fictitious identification document, identification card, or identification certificate; or

4.  To use the "Great Seal of the State of Oklahoma" or facsimile thereof, on any identification document, identification card, or identification certificate which is not issued by an entity of this state or political subdivision thereof, or by the United States.  Provided, nothing in this paragraph shall be construed to prohibit the use of the "Great Seal of the State of Oklahoma" for authorized advertising, including but not limited to, business cards, calling cards and stationery.

C.  It is a felony for any person:

1.  To create, publish or otherwise manufacture an identification document, identification card or identification certificate or facsimile thereof, or to create, manufacture or possess an engraved plate or other such device for the printing of an identification document, identification card or identification certificate or facsimile thereof, which purports to identify the bearer of such document, card, or certificate whether or not intended for use as identification, and includes, but is not limited to, documents, cards, and certificates purporting to be driver's licenses, nondriver's identification cards, birth certificates, social security cards, and employee identification cards, except as authorized by state or federal law;

2.  To sell or offer for sale an identification document, identification card, or identification certificate or facsimile thereof, which purports to identify the bearer of such document, card, or certificate whether or not intended for use as identification, and includes, but is not limited to, documents, cards, and certificates purporting to be driver's licenses, nondriver's identification cards, birth certificates, social security cards, and employee identification cards, except as authorized by state or federal law; or

3.  To display or present an identification document, identification card or identification certificate which bears altered, false or fictitious information for the purpose of:

a. committing or aiding in the commission of a felony in any commercial or financial transaction,

b. misleading a peace officer in the performance of his duties, or

c. avoiding prosecution.

D.  1.  The violation of any of the provisions of subsection B of this section shall constitute a misdemeanor and, upon conviction thereof, shall be punishable by a fine of not less than Twentyfive Dollars ($25.00), nor more than Two Hundred Dollars ($200.00).

2.  The violation of any of the provisions of subsection C of this section shall constitute a felony and, upon conviction thereof, shall be punishable by a fine not exceeding Ten Thousand Dollars ($10,000.00) or a term of imprisonment in the State Penitentiary not to exceed seven (7) years, or by both such fine and imprisonment.

E.  Notwithstanding any provision of this section, the chief administrator of a federal or state law enforcement, military, or intelligence agency may request the Commissioner of the Department of Public Safety to authorize the issuance of an identification document, identification card, or identification certificate which would otherwise be a violation of this section, to identify a law enforcement officer or agent as another person for the sole purpose of aiding in a criminal investigation or a military or intelligence operation.  A person displaying or possessing such identification shall not be prosecuted for a violation of this section.  Upon termination of the investigation or operation, the person to whom such identification document, identification card or identification certificate was issued shall return such identification to the Department of Public Safety.

Added by Laws 1987, c. 224, § 9, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 116, § 1, eff. Sept. 1, 1992; Laws 1997, c. 133, § 376, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 268, eff. July 1, 1999; Laws 2002, c. 86, § 1, emerg. eff. April 17, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 376 from July 1, 1998, to July 1, 1999.

§211550.42.  Entities authorized to print identification documents, cards and certificates.

The following entities may create, publish or otherwise manufacture an identification document, identification card, or identification certificate and may possess an engraved plate or other such devise for the printing of such identification; provided, the name of the issuing entity shall be clearly printed upon the face of the identification:

1.  Businesses, companies, corporations, service organizations and federal, state and local governmental agencies for employee identification which is designed to identify the bearer as an employee;

2.  Businesses, companies, corporations and service organizations for customer identification which is designed to identify the bearer as a customer or member;

3.  Federal, state and local government agencies for purposes authorized or required by law or any legitimate purpose consistent with the duties of such an agency, including but not limited to, voter identification cards, driver's licenses, nondriver's identification cards, passports, birth certificates and social security cards;

4.  Any public school or state or private educational institution, as defined by Sections 1106, 21101 or 3102 of Title 70 of the Oklahoma Statutes, to identify the bearer as an administrator, faculty member, student or employee;

5.  Any professional organization or labor union to identify the bearer as a member of the professional organization or labor union; and

6.  Businesses, companies or corporations which manufacture medicalalert identification for the wearer thereof.

Added by Laws 1987, c. 224, § 10, eff. Nov. 1, 1987.

§21-1550.43.  False or fraudulent identification cards, etc. - Seizure and forfeiture of cards and equipment - Service of notice - Hearing - Claim for equipment - Liability - Expenses - Proceeds - Definitions.

A.  Any false or fraudulent identification document, card or certification in violation of Section 1550.41 of Title 21 of the Oklahoma Statutes or any driver license or identification card in violation of Section 6-301 of Title 47 of the Oklahoma Statutes that is possessed, transferred, sold or offered for sale in violation of law shall be seized and summarily forfeited when no longer needed as evidence.

B.  Any peace officer of this state is authorized to seize any equipment which is used, or intended for use in the preparing, photographing, printing, selling, exhibiting, publishing, distributing, displaying, advertising, filming, copying, recording, or mailing of any identification document, card, or certificate in violation of Section 1550.41 of Title 21 of the Oklahoma Statutes or of any driver license or identification card in violation of Section 6-301 of Title 47 of the Oklahoma Statutes.  Said equipment may be held as evidence until a forfeiture has been declared or a release ordered.  Forfeiture actions under this section may be brought by the district attorney in the proper county of venue as petitioner; provided, in the event the district attorney elects not to file such an action, or fails to file such action within ninety (90) days of the date of the seizure of such equipment, a forfeiture action may be brought by the entity seizing such equipment as petitioner.

C.  Notice of seizure and intended forfeiture proceeding shall be given all owners and parties in interest by the party seeking forfeiture as follows:

1.  Upon each owner or party in interest whose name and address is known, by mailing a copy of the notice by registered mail to the last-known address; and

2.  Upon all other owners or parties in interest, whose addresses are unknown, by one publication in a newspaper of general circulation in the county where the seizure was made.

D.  Within sixty (60) days after the mailing or publication of the notice, the owner of the equipment and any other party in interest may file a verified answer and claim to the equipment described in the notice of seizure and of the intended forfeiture proceeding.

E.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use and may order the equipment forfeited to the state, if such fact is proven.

F.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

G.  At the hearing the party seeking the forfeiture shall prove by clear and convincing evidence that the equipment was used in the preparing, photographing, printing, selling, exhibiting, publishing, distributing, displaying, advertising, filming, copying, recording, or mailing of any identification document, card, or certificate in violation of Section 1550.41 of Title 21 of the Oklahoma Statutes or of any driver license or identification card in violation of Section 6-301 of Title 47 of the Oklahoma Statutes with knowledge by the owner of the equipment.

H.  The owner or party in interest may prove that the right or interest in the equipment was created without any knowledge or reason to believe that the equipment was being, or was to be, used for the purpose charged.

I.  In the event of such proof, the court may order the equipment released to the bona fide or innocent owner or party in interest if the amount due the person is equal to, or in excess of, the value of the equipment as of the date of the seizure.

J.  If the amount due to such person is less than the value of the equipment, or if no bona fide claim is established, the equipment shall be forfeited to the state and shall be sold pursuant to the judgment of the court.

K.  Equipment taken or detained pursuant to this section shall not be repleviable, but shall be deemed to be in the custody of the office of the district attorney of the county where the equipment was seized or in the custody of the party seeking the forfeiture.  The district attorney or the party seeking the equipment may release said equipment to the owner of the equipment if it is determined that the owner had no knowledge of the illegal use of the equipment or if there is insufficient evidence to sustain the burden of showing illegal use of the equipment.  Equipment which has not been released by the district attorney or the party seizing the equipment shall be subject to the orders and decrees of the court or the official having jurisdiction thereof.

L.  The district attorney or the party seizing such equipment shall not be held civilly liable for having custody of the seized equipment or proceeding with a forfeiture action as provided for in this section.

M.  The proceeds of the sale of any equipment not taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections, or the Office of the Attorney General shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser or conditional sales vendor of the equipment, if any, up to the amount of the person's interest in the equipment, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of preserving the equipment; and

3.  The balance to a revolving fund in the office of the county treasurer of the county where the equipment was seized, such fund to be used and maintained as a revolving fund for any purpose by the department that made the seizure with a yearly accounting to the board of county commissioners in whose county the fund is established.  Monies from the fund may be used to pay costs for the storage of such equipment if such equipment is ordered released to a bona fide or innocent owner, purchaser, or conditional sales vendor and if such monies are available in the fund.

N.  The proceeds of the sale of any equipment seized, taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections or the Office of the Attorney General shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser or conditional sales vendor of the equipment, if any, up to the amount of the person's interest in the equipment, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of preserving the equipment; and

3.  The balance to a revolving fund of the agency seizing such equipment to be used and maintained as a revolving fund for law enforcement purposes by the agency seizing the equipment.  Monies from such fund may be used to pay costs for the storage of such equipment if the equipment is ordered released to a bona fide or innocent owner, purchaser, or conditional sales vendor.

O.  When any equipment is forfeited pursuant to this section, the district court of jurisdiction may order that the equipment seized may be retained by the state, county, or municipal law enforcement agency which seized the equipment for its official use.

P.  If the court finds that the equipment was not used in the preparing, photographing, printing, selling, exhibiting, publishing, distributing, displaying, advertising, filming, copying, recording, or mailing of any identification document, card, or certificate in violation of Section 1550.41 of Title 21 of the Oklahoma Statutes or of any driver license or identification card in violation of Section 6-301 of Title 47 of the Oklahoma Statutes, the court shall order the equipment released to the owner.

Q.  No equipment shall be forfeited pursuant to the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of such owner, or by any person other than such owner while such equipment was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state.

R.  For the purposes of this section, the term "equipment" shall include computers, printers, copy machines, other machines, furniture, supplies, books, records, files, data, currency, or negotiable instruments including, but not limited to, money orders or cashier's checks but shall not include vehicles or real property.

Added by Laws 2001, c. 216, § 3, eff. Nov. 1, 2001.

§211551.  Use of false weights and measures.

If any person with intent to defraud, use a false balance, weight or measure, in the weighting or measuring of anything whatever that is purchased, sold, bartered, shipped or delivered, for sale or barter, or that is pledged, or given in payment, he shall be punished by a fine not exceeding One Hundred Dollars ($100.00) nor less than Five Dollars ($5.00), or by imprisonment in the county jail not more than thirty (30) days, or by both such fine and imprisonment, and shall be liable to the injured party in double the amount of damages.

R.L.1910, § 2736.

§211552.  Retaining same knowingly.

Every person who retains in his possession any weight or measure, knowing it to be false, unless it appears beyond a reasonable doubt that it was so retained without intent to use it, or permit it to be used in violation of the last section, shall be punished as therein provided.

R.L.1910, § 2737.

§211553.  False weights and measures may be seized.

Every person who is authorized or enjoined by law to arrest another person for violation of the first two sections of this article, is equally authorized and enjoined to seize any false weights or measures found in the possession of the person so arrested, and to deliver the same to the magistrate before whom the person so arrested is required to be taken.

R.L.1910, § 2738.

§211554.  Testing seized weights and measures  Disposition.

The magistrate to whom any weight or measure is delivered, pursuant to the last section, shall, upon the examination of the accused, or if the examination is delayed or prevented, without awaiting such examination, cause the same to be tested by comparison with standards conformable to law; and if he finds it to be false, he shall cause it to be destroyed, or to be delivered to the district attorney of the county in which the accused is liable to indictment or trial, as the interests of justice in his judgment require.

R.L.1910, § 2739.

§211555.  Destruction of false weights or measures after conviction.

Upon the conviction of the accused, such district attorney shall cause any weight or measure in respect whereof the accused stands convicted, and which remains in the possession or under the control of such district attorney, to be destroyed.

R.L.1910, § 2740.

§211556.  Marking false weight or false tare.

Every person who knowingly marks or stamps false or short weight, or false tare on any cask or package or knowingly sells or offers for sale any cask or package so marked is guilty of a misdemeanor.

R.L.1910, § 2741.

§211561.  Wills, deeds and certain other instruments, forgery of.

Every person who, with intent to defraud, forges, counterfeits or falsely alters:

1st.  Any will or codicil of real or personal property, or any deed or other instrument being or purporting to be the act of another, by which any right or interest in real property is, or purports to be, transferred, conveyed or in any way changed or affected; or,

2nd.  Any certificate or endorsement of the acknowledgment by any person of any deed or other instrument which by law may be recorded or given in evidence, made or purporting to have been made by any officer duly authorized to make such certificate or endorsement; or,

3rd.  Any certificate of the proof of any deed, will, codicil or other instrument which by law may be recorded or given in evidence, made or purporting to have been made by any court or officer duly authorized to make such certificate,

is guilty of forgery in the first degree.

R.L.1910, § 2621.

§211562.  Forgery of public securites.

Every person who, with intent to defraud, forges, counterfeits, or falsely alters:

1st.  Any certificate or other public security, issued or purporting to have been issued under the authority of this state, by virtue of any law thereof, by which certificate or other public security, the payment of any money absolutely or upon any contingency is promised, or the receipt of any money or property acknowledged; or

2nd.  Any certificate of any share, right or interest in any public stock created by virtue of any law of this state, issued or purporting to have been issued by any public officer, or any other evidence of any debt or liability, of the people of this State, either absolute or contingent, issued or purporting to have been issued by any public officer; or,

3rd.  Any endorsement or other instrument transferring or purporting to transfer the right or interest of any holder of any such certificate, public security, certificate of stock, evidence of debt or liability, or of any person entitled to such right or interest;

is guilty of forgery in the first degree.

R.L.1910, § 2621.

§211571.  Public and corporate seals, forgery of.

Every person who, with intent to defraud, forges, or counterfeits the great or privy seal of this state, the seal of any public office authorized by law, the seal of any court of record, including judge of county seals, or the seal of any corporation created by the laws of this state, or of any other state, government or country, or any other public seal authorized or recognized by the laws of this state, or of any other state, government or country, or who falsely makes, forges or counterfeits any impression purporting to be the impression of any such seal, is guilty of forgery in the second degree.

R.L.1910, § 2623.

§211572.  Records, forgery of.

Every person who, with intent to defraud, falsely alters, destroys, corrupts or falsifies:

1.  Any record of any will, codicil, conveyance or other instrument, the record of which is, by law, evidence; or,

2.  Any record of any judgment in a court of record, or any enrollment of any decree of a court of equity; or,

3.  The return of any officer, court or tribunal to any process of any court,

is guilty of forgery in the second degree.

R.L.1910, § 2624.

§211573.  Making false entries in record.

Every person who, with intent to defraud, falsely makes, forges or alters, any entry in any book of records, or any instrument purporting to be any record or return specified in the last section; and any abstracter, his officer, agent or employee, who, with intent to defraud, falsely makes or alters any abstract entry or copy thereof in any material matter, is guilty of forgery in the second degree.

R.L.1910, § 2625.

§211574.  Making false certificate of acknowledgment.

If any officer authorized to take the acknowledgment or proof of any conveyance of real property, or of any other instrument which by law may be recorded, knowingly and falsely certifies that any such conveyance or instrument was acknowledged by any party thereto, or was proved by any subscribing witness, when in truth such conveyance or instrument was not acknowledged or proved as certified, he is guilty of forgery in the second degree.

R.L.1910, § 2626.

§211575.  False bank note plates.

Every person who, makes or engraves, or causes or procures to be made or engraved, any plate in the form or similitude of any promissory note, bill of exchange, draft, check, certificate of deposit or other evidence of debt issued by any banking corporation or association, or individual banker, incorporated or carrying on business under the laws of this state, or of any other state, government or country, without the authority of such bank, or has or keeps in his custody or possession any such plate, without the authority of such bank, with intent to use or permit the same to be used for the purpose of taking therefrom any impression, to be passed, sold or altered, or has or keeps in his custody or possession, without the authority of such bank, any impression taken from any such plate, with intent to have the same filled up and completed for the purpose of being passed, sold or altered; or makes or causes to be made, or has in his custody or possession, any plate upon which are engraved any figures, or words, which may be used for the purpose of falsely altering any evidence of debt issued by any such bank, with intent to use the same, or to permit them to be used for such purpose, is guilty of forgery in the second degree.

R.L.1910, § 2627.

§211576.  Imitation of genuine bank note defined.

Every plate specified in the last section shall be deemed to be in the form and similitude of the genuine instrument imitated, in either of the following cases:

1.  When the engraving on such plate resembles and conforms to such parts of the genuine instrument as are engraved; or,

2.  When such plate is partly finished, and the part so finished resembles and conforms to similar parts of the genuine instrument.

R.L.1910, § 2628.

§211577.  Notes, checks, bills, drafts  Sale, exchange or delivery.

Every person who sells, exchanges or delivers for any consideration any forged or counterfeited promissory note, check, bill, draft, or other evidence of debt, or engagement for the payment of money absolutely, or upon any contingency, knowing the same to be forged or counterfeited, with intent to have the same uttered or passed, or who offers any such note or other instrument for sale, exchange or delivery for any consideration, with the like knowledge and intent, or who receives any such note or other instrument upon a sale, exchange or delivery for any consideration with the like knowledge and intent, is guilty of forgery in the second degree.

R.L.1910, § 2629.

§211578.  Possession of forged evidences of debt.

Every person who, with intent to defraud, has in his possession any forged, altered or counterfeit negotiable note, bill, draft or other evidence of debt issued or purporting to have been issued by any corporation or company duly authorized for that purpose by the laws of this state or of any other state, government or country, the forgery of which is hereinbefore declared to be punishable, knowing the same to be forged, altered or counterfeited, with intent to utter the same as true or as false, or to cause the same to be so uttered, is guilty of forgery in the second degree.

R.L.1910, § 2630.

§211579.  Possession of other forged instruments.

Every person who has in his possession any forged or counterfeited instrument, the forgery of which is hereinbefore declared to be punishable, other than such as are enumerated in the last section, knowing the same to be forged, counterfeited or falsely altered with intent to injure or defraud by uttering the same to be true, or as false, or by causing the same to be uttered, is guilty of forgery in the second degree.

R.L.1910, § 2631.

§211580.  Issuing spurious certificates of stock.

Any officer or agent of any corporation or joint stock association formed or existing under or by virtue of the laws of this state, or of any other state, government or country, who, within this state, willfully signs or procures to be signed, with intent to issue, sell or pledge, or to cause to be issued, sold or pledged, or who willfully issues, sells or pledges, or causes to be issued, sold or pledged, any false or fraudulent certificate or other evidence of the ownership or transfer of any share or shares of the capital stock of such corporation or association, whether of full paid shares or otherwise, or of any interest in its property or profits, or of any certificate or other evidence of such ownership, transfer or interest, or any instrument purporting to be a certificate or other evidence of such ownership, transfer or interest, the signing, issuing, selling or pledging of which has not been duly authorized by the board of directors or other managing body of such corporation or association having authority to issue the same, is guilty of forgery in the second degree.

R.L.1910, § 2632.

§211581.  Reissuing canceled certificates of stock.

Any officer or agent of any corporation or joint stock association formed or existing under or by virtue of the laws of this state, or of any other state, government or country, who, within this state, willfully reissues, sells or pledges, or causes to be reissued, sold or pledged, any surrendered or canceled certificate, or other evidence of the ownership or transfer of any share or shares of the capital stock of such corporation or association, or of an interest in its property or profits, with intent to defraud, is guilty of forgery in the second degree.

R.L.1910, § 2633.

§211582.  False evidences of debt.

Any officer or agent of any corporation, municipal or otherwise, of any joint stock association formed or existing under or by virtue of the laws of this state, or of any other state, government or country, who, within this state, willfully signs or procures to be signed with intent to issue, sell or pledge, or cause to be issued, sold or pledged, or who willfully issues, sells or pledges, or causes to be issued, sold or pledged, any false or fraudulent bond or other evidence of debt against such corporation or association of any instrument purporting to be a bond or other evidence of debt against such corporation or association, the signing, issuing, selling or pledging of which has not been duly authorized by the board of directors or common council or other managing body of officers of such corporation having authority to issue the same, is guilty of forgery in the second degree.

R.L.1910, § 2634.

§211583.  Counterfeiting coin.

Every person who counterfeits any gold or silver coin, whether of the United States or any foreign government or country, with intent to sell, utter, use or circulate the same as genuine, within this state, is guilty of forgery in the second degree.

R.L.1910, § 2635.

§211584.  Counterfeiting coin for exportation.

Every person who counterfeits any gold or silver coin, whether of the United States or of any foreign country or government, with intent to export the same, or permit them to be exported to injure or defraud any foreign government, or the subjects thereof, is guilty of forgery in the second degree.

R.L.1910, § 2636.

§211585.  Forging process of court or title to property, etc.

Every person who, with intent to defraud, falsely marks, alters, forges or counterfeits:

1.  Any instrument in writing, being or purporting to be any process issued by any competent court, magistrate, or officer of being or purporting to be any pleading, proceeding, bond or undertaking filed or entered in any court, or being or purporting to be any license or authority authorized by any statute; or,

2.  Any instrument of writing, being or purporting to be the act of another by which any pecuniary demand or obligation is, or purports to be created, increased, discharged or diminished, or by which any rights or property whatever, are, or purport to be, transferred, conveyed, discharged, diminished, or in any manner affected, the punishment of which is not hereinbefore prescribed, by which false marking, altering, forging or counterfeiting, any person may be affected, bound or in any way injured in his person or property, is guilty of a forgery in the second degree.

R.L.1910, § 2637.

§211586.  Making false entries in public book.

Every person who, with intent to defraud, makes any false entry or falsely alters any entry made in any book of accounts kept in the office of the State Auditor and Inspector, or in the office of the Treasurer of this state or of any county treasurer, by which any demand or obligation, claim, right or interest either against or in favor of the people of this state, or any county or town, or any individual, is or purports to be discharged, diminished, increased, created, or in any manner affected, is guilty of forgery in the second degree.

R.L.1910, § 2638; Laws 1979, c. 30, § 9, emerg. eff. April 6, 1979.

§211587.  Forging tickets or passage.

Every person who, with intent to defraud, forges, counterfeits, or falsely alters any ticket, check or other paper or writing to entitle the holder or proprietor thereof to a passage upon any railroad, or in any vessel or other public conveyance; and every person who, with like intent, sells, exchanges or delivers, or keeps or offers for sale, exchange or delivery, or receives upon any purchase, exchange or delivery any such ticket, knowing the same to have been forged, counterfeited or falsely altered is guilty of forgery in the second degree.

R.L.1910, § 2639.

§211588.  Postage stamps, forging.

Every person who forges, counterfeits or alters any postage or revenue stamp of the United States, or who sells or offers to keep for sale, as genuine or as forged, any such stamp, knowing it to be forged, counterfeited or falsely altered, is guilty of forgery in the second degree.

R.L.1910, § 2640.

§211589.  False entries in corporation books.

Every person who, with intent to defraud, makes any false entry, or falsely alters any entry made in any book of accounts kept by any corporation within this state, or in any book of accounts kept by any such corporation or its officers, and delivered or intended to be delivered to any person dealing with such corporation, by which any pecuniary obligation, claim or credit is, or purports to be, discharged, diminished, increased, created or in any manner affected, is guilty of forgery in the second degree.

R.L.1910, § 2641.

§211590.  Officer or employee of corporation making false entries.

Every person who being a member or officer or in the employment of any corporation, association or partnership, falsifies, alters, erases, obliterates or destroys any account or book of accounts or records belonging to such corporation, association or partnership, or appertaining to their business or makes any false entries in such account or book or keeps any false account in such business with intent to defraud his employers, or to conceal any embezzlement of their money, or property, or any defalcation or other misconduct, committed by any person in the management of their business, is guilty of forgery in the second degree.

R.L.1910, § 2642.

§211591.  Possession of counterfeit coin.

Every person who has in his possession any counterfeit of any gold or silver coin, whether of the United States or any foreign country or government, knowing the same to be counterfeit, with intent to sell or to use, circulate or export the same, as true or as false, or by causing the same to be uttered or passed, is guilty of forgery in the second degree.

R.L.1910, § 2643.

§211592.  Uttering forged instruments or coin.

Every person who, with intent to defraud, utters or publishes as true any forged, altered or counterfeited instrument or any counterfeit gold or silver coin, the forging, altering or counterfeiting of which is hereinbefore declared to be punishable, knowing such instrument or coin to be forged, altered or counterfeited, is guilty of forgery in the second degree.

R.L.1910, § 2645.

§211593.  Falsely obtaining signature.

Every person who, by any false representation, artifice or deceit, procures from another his signature to any instrument, the false making of which would be forgery, and which the party signing would not have executed had he known the facts and effect of the instrument, is guilty of forgery in the second degree.

R.L.1910, § 2646.

§21-1621.  Forgery a felony.

Forgery is a felony punishable by imprisonment in the State Penitentiary as follows:

1.  Forgery in the first degree by imprisonment not less than seven (7) years nor more than twenty (20) years; and

2.  Forgery in the second degree not exceeding seven (7) years.

R.L. 1910, § 2644.  Amended by Laws 1997, c. 133, § 377, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 269, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 377 from July 1, 1998, to July 1, 1999.

§211622.  Fraudulently uttering one's signature as that of another of same name.

Every person who, with intent to defraud, makes or subscribes any instrument in his own name, intended to create, increase, discharge, defeat or diminish any pecuniary obligation, right or interest, or to transfer or affect any property whatever, and utters or passes such instrument, under the pretense that it is the act of another who bears the same name, is guilty of forgery in the same degree as if he had forged the instrument of a person bearing a different name from his own.

R.L.1910, § 2647.

§211623.  Fraudulently uttering one's indorsement as another's.

Every person who, with intent to defraud, endorses any negotiable instrument in his own name, and utters or passes such instrument, under the fraudulent pretense that it is endorsed by another person who bears the same name, is guilty of forgery in the same degree as if he had forged the endorsement of a person bearing a different name from his own.

R.L.1910, § 2648.

§211624.  Erasure and obliterations.

The total or partial erasure or obliteration of any instrument or writing, with intent to defraud, by which any pecuniary obligation, or any right, interest or claim to property is or is intended to be created, increased, discharged, diminished or in any manner affected, is forgery in the same degree as the false alteration of any part of such instrument or writing.

R.L.1910, § 2649.

§211625.  Writing and written defined.

Every instrument partly printed and partly written, or wholly printed with a written signature thereto, and every signature of an individual, firm or corporation, or of any officer of such body, and every writing purporting to be such signature, is a writing or a written instrument, within the meaning of the provisions of this article.

R.L.1910, § 2650.

§211626.  Signing fictitious names as officers of corporations.

The false making or forging of an evidence of debt purporting to have been issued by any corporation and bearing the pretended signature of any person as an agent or officer of such corporation, is forgery in the same degree as if such person was at the time an officer or agent of such corporation; notwithstanding such person may never have been an officer or agent of such corporation, or notwithstanding there never was any such person in existence.

R.L.1910, § 2651.

§211627.  False or bogus order directing payment of money.

Every person who, with intent to cheat or defraud, shall obtain or attempt to obtain from any person any labor or personal services, or the postponement of actual payment due for labor or personal services theretofore performed, by means or use of any false or bogus written, printed or engraved order directing the payment of money, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not to exceed Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

The term "false or bogus written, printed or engraved order directing the payment of money," in addition to its common meaning, also shall include any check, draft or order on any bank or trust company which is not honored on presentation on account of insufficient funds to the credit of the maker or drawer thereof with which to pay same.  The word "credit," as used herein, shall mean any arrangement or understanding with a bank or trust company for the payment by it of any check, draft or money payment order.

As against the maker or drawer of any false or bogus written, printed or engraved order directing the payment of money, and as against any officer or employee of the maker or drawer thereof, who shall authorize or direct the making, drawing, uttering or delivering, or who shall make, draw, utter or deliver any such false or bogus written, printed or engraved order directing the payment of money, to obtain or to attempt to obtain from any person any labor or personal services, or the postponement of actual payment due for labor or personal services, the fact of dishonor or refusal to pay the amount of money specified in said false or bogus order shall be prima facie evidence of intent to cheat or defraud, and of knowledge of insufficient funds to the credit of the maker or drawer, with the drawer specified therein, to pay the same; provided, said fact shall not constitute prima facie evidence as above set forth if the maker or drawer shall pay the amount of such false or bogus order, together with protest fees, within five (5) days from the date the same shall have been presented to the drawer for payment; and provided further, that said fact shall not constitute prima facie evidence as above set forth unless the said false or bogus order be presented to the drawer within thirty (30) days after the same shall have been uttered or delivered.

Laws 1955, p. 192, § 1.

§211627.1.  False or bogus orders as payment for labor  Penalties.

In addition to the criminal penalties imposed pursuant to the provisions of Section 1627 of Title 21 of the Oklahoma Statutes, any person who obtains or attempts to obtain from any person, with the intent to cheat or defraud, any labor or personal services, or the postponement of actual payment due for labor or personal services performed, by means or use of any false or bogus written, printed or engraved order directing the payment of money, shall also be liable to the payee, in addition to the amount owing upon such order, for damages of double the amount so owing, but in no case shall the amount of damages awarded be less than Two Hundred Dollars ($200.00), plus reasonable attorney fees and court costs.  Said damages shall be recoverable in a civil action.

Added by Laws 1985, c. 130, § 1, eff. Nov. 1, 1985.

§211628.  Fraudulently altering, forging, reproducing abstracter's certificate or signature.

Any person who, with intent to defraud, alters, forges, falsely makes, photographs, or by any method reproduces any certificate of authority provided for in Title 1 of the Oklahoma Statutes, or other instrument, document, paper or abstract of title entry signed or executed by any abstractor to whom a certificate of authority has been lawfully issued, shall be guilty of the commission of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Thousand Dollars ($1,000.00) for each reproduction thereof.

Laws 1971, c. 169, § 1.

§211631.  Fraud in subscription for stock.

Any person who signs the name of a fictitious person to any subscription for, or agreement to take stock in any corporation, existing or proposed; and every person who signs, to any subscription or agreement, the name of any person, knowing that such person has not means or does not intend in good faith to comply with all the terms thereof, or under any understanding or agreement that the terms of such subscription or agreement are not to be complied with or enforced, is guilty of a misdemeanor.

R.L.1910, § 2721.

§21-1632.  Fraud in procuring organization of stock company.

Any officer, agent or clerk of any corporation, or of any persons proposing to organize a corporation or to increase the capital stock of any corporation, who knowingly exhibits any false, forged or altered book, paper, voucher, security or other instrument of evidence to any public officer or board authorized by law to examine the organization of such corporation, or to investigate its affairs, or to allow an increase of its capital with intent to deceive such officer or board in respect thereto, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, and not less than three (3) years.

R.L. 1910, § 2722.  Amended by Laws 1997, c. 133, § 378, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 270, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 378 from July 1, 1998, to July 1, 1999.

§211633.  Unauthorized use of names.

Any person who, without being authorized so to do, subscribes the name of another to, or inserts the name of another in any prospectus, circular, or other advertisement or announcement of any corporation or joint stock association existing or intended to be formed, with intent to permit the same to be published, and thereby to lead persons to believe that the person whose name is so subscribed is an officer, agent, member or promoter of such corporation or association, is guilty of a misdemeanor.

R.L.1910, § 2723.

§211634.  Omitting to enter receipt.

Any director, officer or agent of any corporation or joint stock association, who knowingly receives or possesses himself of any property of such corporation or association, otherwise than in payment of a just demand, and who, with intent to defraud, omits to make, or to cause or direct to be made, a full and true entry thereof in the books or accounts of such corporation or association, is guilty of a misdemeanor.

R.L.1910, § 2724.

§21-1635.  Destroying or falsifying books.

Any director, officer, agent or member of any corporation or joint stock association, who, with intent to defraud, destroys, alters, mutilates or falsifies any of the books, papers, writings or securities belonging to such corporation or association, or makes or concurs in making any false entry, or omits or concurs in omitting to make any material entry in any book of accounts, or other record or document kept by such corporation or association, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years and not less than three (3) years, or by imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2725.  Amended by Laws 1997, c. 133, § 379, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 271, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 379 from July 1, 1998, to July 1, 1999.

§211636.  False reports of corporation  Refusal to make report.

Any director, officer or agent of any corporation or joint stock association, who knowingly concurs in the making, or publishes any written report, exhibit or statement of its affairs or pecuniary condition, containing any material statement which is false, other than as are mentioned in Sections 2722 and 2723, or willfully refuses or neglects to make or deliver any written report, exhibit or statement required by law, is guilty of a misdemeanor.

R.L.1910, § 2726. d

§211637.  Inspection of corporate books, refusing to permit.

Any officer or agent of any corporation having or keeping an office within this state, who has in his custody, or control, any book, paper or document of such corporation, and who refuses to give to a stockholder or member of such corporation, lawfully demanding, during office hours, to inspect or take a copy of the same, or any part thereof, a reasonable opportunity so to do, is guilty of a misdemeanor.

R.L.1910, § 2727.

§211638.  Insolvencies deemed fraudulent.

Every insolvency of a moneyed corporation is deemed fraudulent unless its affairs appear, upon investigation, to have been administered fairly and legally, and generally with the same care and diligence that agents receiving a compensation for their services are bound by law to observe.

R.L.1910, § 2728.

§211639.  Fraudulent insolvency  How punishable.

In every case of a fraudulent insolvency of a moneyed corporation, every director thereof who participated in such fraud if another punishment is prescribed therefor by this code, or any of the acts which are specified as continuing in force, is guilty of a misdemeanor.

R.L.1910, § 2729.

§211640.  Violation of duty by officer of corporation.

Any director of any moneyed corporation who willfully does any act, as such director, which is expressly forbidden by law, or willfully omits to perform any duty expressly imposed upon him as such director, by law, the punishment for which act or omission is not otherwise prescribed by this article, or by some of the acts which it specifies as continuing in force, is guilty of a misdemeanor.

R.L.1910, § 2730.

§211641.  Director presumed to have knowledge.

Any director of a corporation or joint stock association is deemed to possess such a knowledge of the affairs of his corporation, as to enable him to determine whether any act, proceeding or omission of its directors, is a violation of this article.

R.L.1910, § 2731.

§211642.  Director presumed to have assented, when.

Any director of a corporation or joint stock association, who is present at a meeting of the directors at which any act, proceeding or omission of such directors, in violation of this article occurs, is deemed to have concurred therein, unless he at the time causes, or in writing requires, his dissent therefrom to be entered in the minutes of the directors.

R.L.1910, § 2732.

§211643.  Presumption of assent when director was absent from meeting.

Any director of a corporation or joint stock association, although not present at the meeting of the directors at which any act, proceeding or omission of such directors, in violation of this article, occurs, is deemed to have concurred therein, if the facts constituting such violation appear on the record or minutes of the proceedings of the board of directors, and he remains a director of the same company for six (6) months thereafter, and does not, within that time, cause or in writing require his dissent from such illegality to be entered in the minutes of the directors.

R.L.1910, § 2733.

§211644.  Foreign corporation no defense.

It is no defense to a prosecution for a violation of the provisions of this article, that the corporation was one created by the laws of another state, government or country, if it was one carrying on business, or keeping an officer thereof, within this state.

R.L. 1910 Sec. 2734.

§211645.  Director defined.

The term director, as used in this article, embraces any of the persons having by law the direction or management of the affairs of a corporation by whatever name such persons are described in its charter, or known by law.

R.L.1910, § 2735.

§21-1662.  False claim or proof of loss in insurance.

Any person who presents or causes to be presented any false or fraudulent claim, or any proof in support of any such claim, upon any contract of insurance, for the payment of any loss, or who prepares, makes or subscribes any account, certificate, survey affidavit, proof of loss, or other book, paper or writing, with intent to present or use the same, or to allow it to be presented or used in support of any such claim, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding three (3) years, or by a fine not exceeding One Thousand Dollars ($1,000.00), or both.

R.L. 1910, § 2709.  Amended by Laws 1997, c. 133, § 380, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 272, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 380 from July 1, 1998, to July 1, 1999.

§21-1663.  Workers' compensation fraud - Punishment.

A.  Any person who commits workers' compensation fraud, upon conviction, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not exceeding seven (7) years or by a fine not exceeding Ten Thousand Dollars ($10,000.00) or by both such fine and imprisonment.  Any person who commits workers' compensation fraud and who has a prior felony conviction of workers' compensation fraud shall receive a two-year penalty enhancement for each prior conviction in addition to the sentence provided above.

B.  For the purposes of this section, workers' compensation fraud shall include, but not be limited to, any act or omission prohibited by subsection C of this section and committed by a person with the intent to injure, defraud or deceive another with respect to any of the following:

1.  A claim for payment or other benefit pursuant to a contract of insurance;

2.  An application for the issuance of a contract of insurance;

3.  The rating of a contract of insurance or any risk associated with the contract;

4.  Premiums paid on any contract of insurance whether or not the contract was actually issued;

5.  Payments made in accordance with the terms of a contract of insurance;

6.  An application for any license which is required by the Oklahoma Insurance Code, Title 36 of the Oklahoma Statutes;

7.  An application for a license which is required for the organization, operation or maintenance of a health maintenance organization pursuant to Section 2501 et seq. of Title 63 of the Oklahoma Statutes;

8.  A request for any approval, license, permit or permission required by the Workers' Compensation Act, by the rules of the Workers' Compensation Court or by the rules of the Workers' Compensation Court Administrator necessary to secure compensation as required by Section 61 of Title 85 of the Oklahoma Statutes;

9.  The financial condition of an insurer or purported insurer;

10.  The acquisition of any insurer; or

11.  A contract of insurance or a Certification of Non-Coverage Under the Workers' Compensation Act.

C.  A person is guilty of workers' compensation fraud who:

1.  Presents, causes to be presented or intends to present to another, any statement as part of or in support of any of the purposes described in subsection B of this section knowing that such statement contains any false, fraudulent, incomplete or misleading information concerning any fact or thing material to the purpose for the statement;

2.  Assists, abets, solicits or conspires with another to prepare or make any statement that is intended to be presented to, used by or relied upon by another in connection with or in support of any of the purposes described in subsection B of this section knowing that such statement contains any false, fraudulent, incomplete or misleading information concerning any fact or thing material to the purpose of the statement;

3.  Conceals, attempts to conceal or conspires to conceal any information concerning any fact material to any of the purposes described in subsection B of this section;

4.  Solicits, accepts or conspires to solicit or accept new or renewal insurance risks by or for an insolvent insurer;

5.  Removes, attempts to remove or conspires to remove the assets or records of the insurer or a material part thereof, from the place of business of the insurer or from a place of safekeeping of the insurer;

6.  Conceals, attempts to conceal or conspires to conceal the assets or records of the insurer or a material part thereof;

7.  Diverts, attempts to divert, or conspires to divert funds of an insurer or other person in connection with:

a. a contract of insurance,

b. the business of an insurer, or

c. the formation, acquisition or dissolution of an insurer;

8.  Solicits, accepts or conspires to solicit or accept any benefit in exchange for violating any provision of this section;

9.  Conceals, attempts to conceal, conspires to conceal or fails to disclose any change in any material fact, circumstance or thing for which there is a duty to disclose to another; or

10.  Alters, falsifies, forges, distorts, counterfeits or otherwise changes any material statement, form, document, contract, application, certificate, or other writing with the intent to defraud, deceive, or mislead another.

D.  It shall not be a defense to an allegation of a violation of this section that the person accused did not have a contractual relationship with the insurer.

E.  For the purposes of this section:

1.  "Contract of insurance" includes, but is not limited to, workers' compensation insurance or any other means of securing compensation permitted by the Workers' Compensation Act or reinsurance for such insurance or other means of securing compensation;

2.  "Insurer" includes, but is not limited to, any person who is engaged in the business of making contracts of insurance;

3.  "Person" means any individual or entity, whether incorporated or not, and in the case of an entity, includes those persons directly responsible for the fraudulent actions of the entity;

4.  "Statement" includes, but is not limited to, any oral, written, computer-generated or otherwise produced notice, proof of loss, bill of lading, receipt for payment, invoice, account, certificate, survey affidavit, book, paper, writing, estimate of property damage, bill for services, diagnosis, prescription, medical record, x-ray, test result or other evidence of loss, injury or expense; and

5.  "Work" does not include activities that result in nominal economic gain.

Added by Laws 1993, c. 349, § 29, eff. Sept. 1, 1993.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 1, emerg. eff. Nov. 4, 1994; Laws 1997, c. 133, § 381, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 273, eff. July 1, 1999; Laws 2005, 1st Ex.Sess., c. 1, § 1, eff. July 1, 2005.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 381 from July 1, 1998, to July 1, 1999.

§211671.  Fraudulent conveyance.

Every person who being a party to any conveyance or assignment of any real or personal property, or of any interest therein, made or created with intent to defraud prior or subsequent purchasers, or to hinder, delay or defraud creditors or other persons, and every person being privy to or knowing of such conveyance, assignment or charge, who willfully puts the same in use as having been made in good faith, is guilty of a misdemeanor.

R.L.1910, § 2717.

§211672.  Fraudulent removal of property.

Every person who removes any of his property out of any county, with intent to prevent the same from being levied upon by any execution or attachment, or who secretes, assigns, conveys or otherwise disposes of any of his property, with intent to defraud any creditor, or to prevent such property being made liable for the payment of his debts, and every person who receives any such property with such intent, is guilty of a misdemeanor.

R.L.1910, § 2718.

§211673.  Assignment to creditor with preference.

Every person who, knowing that his property is insufficient for the payment of all his lawful debts, assigns, transfers or delivers any property for the benefit of any creditor or creditors, upon any trusts or condition, that any creditor shall receive a preference or priority over any other, except in the cases in which such preference is expressly allowed to be given by law, or with intent to create such preference of priority, is guilty of a misdemeanor.

R.L.1910, § 2719.

§211674.  Frauds by insolvent debtor.

Every person who, upon making or prosecuting any application for a discharge as an insolvent debtor, under the provision of any law now in force, or that may hereafter be enacted, either:

1.  Fraudulently presents, or authorizes to be presented on his behalf such application, in a case in which it is not authorized by law; or,

2.  Makes or presents to any court or office, in support of such application, any petition, schedule, book, account, voucher or other paper or document, knowing the same to contain any false statement; or,

3.  Fraudulently makes or exhibits, or alters, obliterates or destroys any account or voucher relating to the condition of his affairs, or any entry or statement in such account or voucher; or,

4.  Practices any fraud upon any creditor, with intent to induce him to petition for, or consent to such discharge; or,

5.  Conspires with or induces any person fraudulently to unite as a creditor in any petition for such discharge, or to practice any fraud in aid thereof,

is guilty of a misdemeanor.

R.L.1910, § 2720.

§21-1680.  Short title.

This act shall be known and may be cited as the "Animal Facilities Protection Act".

Added by Laws 1991, c. 115, § 1, emerg. eff. April 25, 1991.

§21-1680.1.  Definitions.

As used in this act:

1.  "Animal" means any mammal, bird, fish, reptile or invertebrate, including wild and domesticated species, other than a human being;

2.  "Animal facility" means any vehicle, building, structure, farm, ranch or other premises where an animal is kept, handled, transported, housed, exhibited, bred, offered for sale or used in any lawful scientific test, experiment, investigation or educational training;

3.  "Person" means any individual, state agency, corporation, association, nonprofit corporation, joint stock company, firm, trust, partnership, two or more persons having a common interest, or other legal entity;

4.  "Owner" means a person who has title to the property, possession of the property, or a greater right to the possession of the animal or property than another person;

5.  "Possession" means actual care, custody, control or management; and

6.  "Effective consent" means consent by the owner or a person legally authorized to act for the owner.  Consent is not effective if induced or given by force or fear; by a person the offender knows is not legally authorized to act for the owner; or by a person who by reason of youth, mental disease or defect, or influence of drug or alcohol is known by the offender to be unable to make reasonable decisions.

Added by Laws 1991, c. 115, § 2, emerg. eff. April 25, 1991.

§21-1680.2.  Prohibited acts with regard to certain animal facilities - Penalties - Exempted acts.

A.  No person shall, without the effective consent of the owner and with intent to damage the enterprise conducted at the animal facility:

1.  Damage, destroy or remove an animal facility or any property or animal in or on an animal facility;

2.  Acquire or otherwise exercise control over an animal facility, an animal or other property from an animal facility, with the intent to deprive the owner of such facility, animal or property;

3.  Enter an animal facility, not open to the public, with intent to commit an act prohibited by this section;

4.  Enter an animal facility and commit or attempt to commit an act prohibited by this section;

5.  Remain concealed in an animal facility, with intent to commit or attempt to commit an act prohibited by this section;

6.  Enter or remain on an animal facility when the person has notice that entry is forbidden by any of the following:

a. written or oral communication with the owner or a person with apparent authority to act for the owner,

b. fencing or other enclosure obviously designed to exclude intruders or contain animals, or

c. a sign or signs posted on the property or at the entrance to the building, indicating that unauthorized entry is forbidden; and

7.  Release any animal or animals, with intent to deprive the owner of such animal or animal facility.

B.  A violation of any of the provisions in paragraphs 1 through 7 of subsection A of this section shall be a misdemeanor, upon conviction, punishable by a fine not to exceed Five Thousand Dollars ($5,000.00), with full restitution to be paid for any damage to the property, for replacement of any animals released, and for out-of-pocket expenses incurred as a result of any violation, or by imprisonment in the county jail for a term not to exceed one (1) year, or by both such fine and imprisonment.

C.  The provisions of this section shall not apply to lawful activities of any governmental agency or employees or agents thereof carrying out their respective duties under the law or be construed to conflict with any provision of Section 391 et seq. of Title 4 of the Oklahoma Statutes.

Added by Laws 1991, c. 115, § 3, emerg. eff. April 25, 1991.  Amended by Laws 1997, c. 133, § 382, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 274, eff. July 1, 1999; Laws 2003, c. 23, § 1, eff. July 1, 2003.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 382 from July 1, 1998, to July 1, 1999.

§21-1681.  Poisoning animals.

Any person who willfully administers poison to any animal, the property of another, and every person who maliciously exposes any poisonous substance with intent that the same shall be taken by any such animal, shall be guilty of a felony and shall be punishable by imprisonment in the State Penitentiary not exceeding three (3) years, or in a county jail not exceeding one (1) year, or by a fine not exceeding Two Hundred Fifty Dollars ($250.00), or by both such fine and imprisonment.

R.L. 1910, § 2742.  Amended by Laws 1997, c. 133, § 383, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 275, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 383 from July 1, 1998, to July 1, 1999.

§211682.  Instigating fights between animals.

Every person who maliciously, or for any bet, stake or reward, instigates or encourages any fight between animals with the exception of dogs, or instigates or encourages any animal with the exception of dogs to attack, bite, wound or worry another, upon conviction, is guilty of a misdemeanor.

Amended by Laws 1982, c. 184, § 10, emerg. eff. April 20, 1982.

§211683.  Keeping places for fighting animals.

Every person who keeps any house, pit or other place, to be used in permitting any fight between animals with the exception of dogs or in any other violation of Section 1682 of this title, upon conviction, is guilty of a misdemeanor.

Amended by Laws 1982, c. 184, § 11, emerg. eff. April 20, 1982. Amended by Laws 1982, c. 184, § 11, emerg. eff. April 20, 1982. d

§211684.  Wounding or trapping birds in cemetery.

Every person who, within any public cemetery or burying ground, wounds or traps any birds or destroys any bird's nest, or removes any eggs or young birds from any nest; and every person who buys or sells, offers or keeps for sale, any bird which has been killed or trapped in violation of this section, is punishable by a fine of Five Dollars ($5.00) for each offense, recoverable by a civil action in any justice's court within the county where the offense is committed, brought in the name of any person making a complaint. R.L.  1910 Sec. 2745.

R.L.1910, § 2745.

§21-1685.  Cruelty to animals.

Any person who shall willfully or maliciously overdrive, overload, torture, destroy or kill, or cruelly beat or injure, maim or mutilate, any animal in subjugation or captivity, whether wild or tame, and whether belonging to himself or to another, or deprive any such animal of necessary food, drink or shelter; or who shall cause, procure or permit any such animal to be so overdriven, overloaded, tortured, destroyed or killed, or cruelly beaten or injured, maimed or mutilated, or deprived of necessary food, drink or shelter; or who shall willfully set on foot, instigate, engage in, or in any way further any act of cruelty to any animal, or any act tending to produce such cruelty, shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, or by imprisonment in the county jail not exceeding one (1) year, or by a fine not exceeding Five Thousand Dollars ($5,000.00).  Any officer finding an animal so maltreated or abused shall cause the same to be taken care of, and the charges therefor shall be a lien upon such animal, to be collected thereon as upon a pledge or a lien.

R.L. 1910, § 2746.  Amended by Laws 1997, c. 133, § 384, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 276, eff. July 1, 1999; Laws 2003, c. 363, § 1, eff. July 1, 2003.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 384 from July 1, 1998, to July 1, 1999.

§21-1685.1.  Greyhounds - Using live animal as lure in training - Penalties.

A.  No person may knowingly use any live animal as a lure or bait in training a greyhound for entry in any race.

B.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor punishable by a fine not exceeding Two Hundred Fifty Dollars ($250.00).

C.  The provisions of subsection B of this section shall be the exclusive remedy for any violation of the provisions of subsection A of this section.

Added by Laws 1991, c. 23, § 1, eff. July 1, 1991.

§211686.  Abandoned animals  Destroyed how.

A.  Any person owning or having charge or custody of a maimed, diseased, disabled, or infirm animal who abandons said animal or who allows said animal to lie in a public street, road, or public place one (1) hour after said person receives notice by a duly constituted authority that the animal is disabled or dead, upon conviction, shall be guilty of a misdemeanor.

B.  Any peace officer, animal control officer, or agent or officer of the Society for the Prevention of Cruelty to Animals or of any humane society duly incorporated for the purpose of the prevention of cruelty to animals may destroy or cause to be destroyed any animal found abandoned and for which no proper care has been given.

C.  When any person who is arrested, and who is at the time of such arrest in charge of any animal or of any vehicle drawn by or containing any animal, any peace officer, animal control officer, or agent or officer of said humane societies may take custody of the animal or of the vehicle and its contents, or deliver the animal or the vehicle and its contents into the possession of the police or sheriff of the county or place where such arrest was made, who shall assume the custody thereof.  All necessary expenses incurred in taking custody of the animal or of the vehicle and its contents shall be a lien on such property.

D.  For the purpose of the provisions of this section and Section 1691 of this title, the term abandon means the voluntary relinquishment of an animal with no intention to retain possession and shall include but shall not be limited to vacating a premises and leaving the animal in or at the premises, or failing to feed the animal or allowing it to stray or wander onto private or public property with the intention of surrendering ownership or custody over said animal.

Amended by Laws 1984, c. 104, § 1, operative July 1, 1984.

§211688.  Animals in transit.

Any person who carries or causes to be carried in or upon any vessel or vehicle, or otherwise, any animal in a cruel or inhuman manner, or so as to produce torture is guilty of a misdemeanor.

R.L.1910, § 2749.

§211689.  Poisonous drugs, unjustifiable administration of.

Any person who unjustifiably administers any poisonous or noxious drug or substance to any animal, or unjustifiably exposes any such drug or substance with intent that the same shall be taken by an animal, whether such animal be the property of himself or another, is guilty of a misdemeanor.

R.L.1910, § 2750.

§211691.  Abandoning of domestic animals along streets or highways or in any public place prohibited.

Any person who deposits any live dog, cat, or other domestic animal along any private or public roadway, or in any other private or public place with the intention of abandoning the domestic animal upon conviction, shall be guilty of a misdemeanor.

Amended by Laws 1984, c. 104, § 2, operative July 1, 1984.

§211692.  Penalty.

Any person found guilty of violating any of the provisions of Sections 1686, 1688, 1689 and 1691 of this title shall be punished by a fine in an amount not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than one (1) year, or by both said fine and imprisonment.

Amended by Laws 1984, c. 104, § 3, operative July 1, 1984.

§21-1692.1.  Definitions.

As used in this act:

A.  "Cockfight" or "cockfighting" is a fight between birds, whether or not fitted with spurs, knives, or gaffs, and whether or not bets or wagers are made on the outcome of the fight, and includes any training fight in which birds are intended or encouraged to attack or fight with one another.

B.  "Equipment used for training or handling a fighting bird" includes knives or gaffs, cages, pens, feeding apparatuses, training pens and other related devices and equipment, and is hereby declared contraband and subject to seizure.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 1, adopted at General Election held on November 5, 2002.

§21-1692.2.  Instigating or encouraging cockfight.

Every person who willfully instigates or encourages any cockfight, upon conviction, shall be guilty of a felony.  The penalty for a violation of this section shall be as provided in Section 8 of this act.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 2, adopted at General Election held on November 5, 2002.

§21-1692.3.  Keeping place, equipment or facilities for cockfighting.

Every person who keeps any pit or other place, or knowingly provides any equipment or facilities to be used in permitting any cockfight, upon conviction, shall be guilty of a felony.  The penalty for a violation of this section shall be as provided in Section 8 of this act.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 3, adopted at General Election held on November 5, 2002.

§21-1692.4.  Servicing or facilitating cockfight.

Every person who does any act or performs any service in the furtherance of or to facilitate any cockfight, upon conviction, shall be guilty of a felony.  Such activities and services specifically prohibited by this section include, but are not limited to:  promoting or refereeing of birds at a cockfight, advertising a cockfight, or serving as a stakes holder of any money wagered on any cockfight.  The penalty for a violation of this section shall be as provided in Section 8 of this act.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 4, adopted at General Election held on November 5, 2002.

§21-1692.5.  Owning, possessing, keeping or training bird for fighting.

Every person who owns, possesses, keeps, or trains any bird with the intent that such bird shall be engaged in a cockfight, upon conviction, shall be guilty of a felony.  The penalty for a violation of this section shall be as provided in Section 8 of this act.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 5, adopted at General Election held on November 5, 2002.

§21-1692.6.  Spectators.

Every person who is knowingly present as a spectator at any place, building, or other site where preparations are being made for a cockfight with the intent to be present at such preparation or cockfight, or is knowingly present at such cockfight, upon conviction shall be guilty of a misdemeanor.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 6, adopted at General Election held on November 5, 2002.

§21-1692.7.  Seizure, destruction, or forfeiture of cockfighting equipment or facilities.

Following the conviction of a person for Sections 2, 3, 4, or 5 of this act, the court entering the judgment shall order that the birds and knives or gaffs used in violation of this act be forfeited to the state, and may order that any and all equipment described in Section 1 used in violation of this act be forfeited to the state.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 7, adopted at General Election held on November 5, 2002.

§21-1692.8.  Punishment.

A.  Every person who is guilty of a felony under any of the provisions of Sections 2, 3, 4, or 5 of this act shall be punished by imprisonment in the state penitentiary for not less than one (1) year nor more than ten (10) years, or shall be fined not less than Two Thousand Dollars ($2,000.00) nor more than Twenty-five Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

B.  Every person who upon conviction is guilty of any of the provisions of Section 6 of this act shall be punished by imprisonment in the county jail for not more than one (1) year, or shall be fined not more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 8, adopted at General Election held on November 5, 2002.

§21-1692.9.  Exemption.

Nothing in this act shall prohibit any of the following:

A.  Hunting birds or fowl in accordance with Oklahoma regulation or statute, including but not limited to the sport of hunting game with trained raptors.

B.  Agricultural production of fowl for human consumption.

Added by State Question No. 687, Initiative Petition No. 365, Provision No. 9, adopted at General Election held on November 5, 2002.

§211693.  Definitions.

As used in this act:

1. "Equipment used for training or handling a fighting dog" includes harnesses, treadmills, cages, decoys, pens, houses, feeding apparatuses, training pens and other related devices and equipment;

2. "Equipment used for transporting a fighting dog" includes any automobile, or other vehicle, and its appurtenances which are intended to be used as a vehicle for transporting a fighting dog to a fight;

3.  "Concession equipment" includes any stands, equipment or devices intended to be used to sell or otherwise to dispense food, drinks, liquor, souvenirs or spectator comforts;

4.  "Equipment used to promote or advertise a dogfight" includes any printing presses or similar equipment, any paper, ink, photography equipment, and related items and equipment intended to be used to transport same;

5.  "Equipment used to stage a dogfight" includes, but is not limited to, dogfighting arenas, bleachers, or spectators' stands or other seating, tents, canopies, buildings, fences, cages, speakers, public address systems, portable toilet facilities and related equipment; and

6.  "Fighting dog" includes any dog trained, being trained, intended to be used for training, or intended to be used to attack, bite, wound or worry another dog.

Added by Laws 1982, c. 184, § 1, emerg. eff. April 20, 1982.

§21-1694.  Instigating or encouraging dogfight - Felony - Penalty.

Every person who willfully or for any bet, stake or reward, instigates or encourages any fight between dogs, or instigates or encourages any dog to attack, bite, wound or worry another dog, except in the course of protection of life and property, upon conviction, shall be guilty of a felony, punishable as provided in Section 1699.1 of this title.

Added by Laws 1982, c. 184, § 2, emerg. eff. April 20, 1982.  Amended by Laws 1997, c. 133, § 385, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 277, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 385 from July 1, 1998, to July 1, 1999.

§21-1695.  Keeping place, equipment or facilities for dogfighting - Felony - Penalty.

Every person who keeps any house, pit or other place, or provides any equipment or facilities to be used in permitting any fight between dogs or in furtherance of any activity described in Section 1693 of this title, upon conviction, shall be guilty of a felony, punishable as provided in Section 1699.1 of this title.

Added by Laws 1982, c. 184, § 3, emerg. eff. April 20, 1982.  Amended by Laws 1997, c. 133, § 386, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 278, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 386 from July 1, 1998, to July 1, 1999.

§21-1696.  Servicing or facilitating dogfight - Felony - Penalty.

Every person who does any act or performs any service in the furtherance of or to facilitate any dogfight, upon conviction, shall be guilty of a felony.  Such activities and services specifically prohibited by this section include, but are not limited to: Promotion, refereeing, handling of dogs at a fight, transportation of spectators to or from a dogfight, providing concessions at a dogfight, advertising a dogfight, or serving as a stakes holder of any money wagered on any dogfight, punishable as provided in Section 1699.1 of this title.

Added by Laws 1982, c. 184, § 4, emerg. eff. April 20, 1982.  Amended by Laws 1997, c. 133, § 387, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 279, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 387 from July 1, 1998, to July 1, 1999.

§21-1697.  Owning, possessing, keeping or training dog for fighting - Felony - Penalty.

Every person who owns, possesses, keeps or trains any dog with the intent that such dog shall be engaged in an exhibition of fighting with another dog, upon conviction, shall be guilty of a felony, punishable as provided in Section 1699.1 of this title.

Added by Laws 1982, c. 184, § 5, emerg. eff. April 20, 1982.  Amended by Laws 1997, c. 133, § 388, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 280, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 388 from July 1, 1998, to July 1, 1999.

§211698.  Spectators.

Every person who is knowingly present as a spectator at any place, building or other site where preparations are being made for an exhibition of dogfighting with the intent to be present at such preparation or fight, or is knowingly present at such exhibition, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1982, c. 184, § 6, emerg. eff. April 20, 1982.

§211699.  Seizure, destruction or forfeiture of dogfighting equipment and facilities.

Following the conviction of a person for the offense of keeping a place for fighting dogs, providing facilities for fighting dogs, performing services in the furtherance of dogfighting, training, owning, possessing, handling fighting dogs, the court entering the judgment shall order that the machine, device, gambling equipment, training or handling instruments or equipment, transportation equipment, concession equipment, dogfighting equipment and instruments, and fighting dogs used in violation of this act be destroyed or forfeited to the state.

Added by Laws 1982, c. 184, § 7, emerg. eff. April 20, 1982.

§21-1699.1.  Punishment.

A.  Every person who is guilty of a felony under any of the provisions of Sections 1694, 1695, 1696 and 1697 of this title shall be punished by imprisonment in the State Penitentiary for not less than one (1) year nor more than ten (10) years, or a fine not less than Two Thousand Dollars ($2,000.00) nor more than Twentyfive Thousand Dollars ($25,000.00), or by both such fine and imprisonment.

B.  Every person who upon conviction is guilty of any of the provisions of Section 1698 of this title shall be punished by imprisonment in the county jail for not more than one (1) year, or shall be fined not more than Five Hundred Dollars ($500.00).

Added by Laws 1982, c. 184, § 8, emerg. eff. April 20, 1982.  Amended by Laws 1997, c. 133, § 389, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 281, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 389 from July 1, 1998, to July 1, 1999.

§211699.2.  Exemptions.

Nothing in this act shall prohibit any of the following:

1.  The use of dogs in hunting as permitted by the Game and Fish Code and by the rules and regulations adopted by the Oklahoma Wildlife Conservation Commission;

2.  The use of dogs in the management of livestock by the owner of such livestock or his employees or agents or other persons in lawful custody thereof;

3.  The training of dogs or the use of equipment in the training of dogs for any purpose not prohibited by law; or

4.  The raising, breeding, keeping or training of dogs or the use of equipment for the raising, breeding, keeping or training of dogs for sale or show purposes.

Added by Laws 1982, c. 184, § 9, emerg. eff. April 20, 1982.

§21-1700.  Bear wrestling - Horse tripping.

A.  It is unlawful for any person to:

1.  Promote, engage in, or be employed at a bear wrestling exhibition or horse tripping event;

2.  Receive money for the admission of another person to any place where bear wrestling or horse tripping will occur;

3.  Sell, purchase, possess, or offer a horse for any horse tripping event;

4.  Sell, purchase, possess, or train a bear for any bear wrestling exhibition;

5.  Subject a bear to alteration in any form for purposes of bear wrestling including, but not limited to, removal of claws or teeth, or severing tendons; or

6.  Give any substance to a bear, inject any substance into a bear, or cause a bear to ingest or inhale any substance for the purposes of bear wrestling.

B.  Any person violating the provisions of this section shall, upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding one (1) year, or by a fine of not more than Two Thousand Dollars ($2,000.00), or by both such fine and imprisonment.  In addition, the court may require the violator to make restitution and reimbursements to the state, any of its political subdivisions, or to any society which is incorporated for the prevention of cruelty to animals for housing, feeding, or providing medical treatment to any animals used or intended for use in violation of this section.

C.  Upon the arrest of any person pursuant to any provision of this section, the arresting law enforcement agency or animal control office shall have authority to seize and take custody of all animals in the possession of the arrested person which are the basis of an arrest pursuant to the provisions of this section.  Upon conviction, the court shall have authority to order the forfeiture of all animals seized which are the basis of the conviction pursuant to the provisions of this section.  Any animals ordered forfeited may be placed in the custody of a society which is incorporated for the prevention of cruelty to animals.

D.  As used in this section, "horse tripping" means to cause an animal of the equine species to fall or lose its balance with the use of a wire, pole, stick, rope or other object.  The term does not include the lawful laying down of a horse for medical purposes or for the purposes of identification.

Added by Laws 1996, c. 197, § 1, emerg. eff. May 20, 1996.

§211701.  Larceny defined.

Larceny is the taking of personal property accomplished by fraud or stealth, and with intent to deprive another thereof.

§211702.  Larceny of lost property.

One who finds lost property under circumstances which gives him knowledge or means of inquiry as to the true owner, and who appropriates such property to his own use, or to the use of another person who is not entitled thereto, without having first made such effort to find the owner and restore the property to him as the circumstances render reasonable and just, is guilty of larceny.

R.L.1910, § 2653.

§211703.  Degrees of larceny.

Larceny is divided into two degrees; the first of which is termed grand larceny, the second petit larceny.

R.L.1910, § 2654.

§21-1704.  Grand and petit larceny defined.

Grand larceny is larceny committed in either of the following cases:

1.  When the property taken is of value exceeding Five Hundred Dollars ($500.00).

2.  When such property, although not of value exceeding Five Hundred Dollars ($500.00), is taken from the person of another.

Larceny in other cases is petit larceny.

R.L.1910, § 2665.  Amended by Laws 1982, c. 277, § 4, operative Oct. 1, 1982; Laws 2001, c. 437, § 10, eff. July 1, 2001.

§21-1705.  Grand larceny a felony.

Grand larceny is a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years if the value of the property is Five Hundred Dollars ($500.00) or more and if the value of the property is less than Five Hundred Dollars ($500.00) punishable by incarceration in the county jail for not more than one (1) year or by incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes.

R.L. 1910, § 2656.  Amended by Laws 1993, c. 147, § 6, eff. Sept. 1, 1993; Laws 1997, c. 133, § 390, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 282, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 390 from July 1, 1998, to July 1, 1999.

§211706.  Punishment for petit larceny.

Petit larceny shall be punishable by a fine of not less than Ten Dollars ($10.00) or more than Five Hundred Dollars ($500.00), or imprisonment in the county jail not to six (6) months, or by both such fine and imprisonment, at the discretion of the court.

R.L. 1910, § 2657; Laws 1993, c. 288, § 1, eff. Sept. 1, 1993.

§21-1707.  Grand larceny in house or vessel a felony.

When it appears upon a trial for grand larceny that the larceny alleged was committed in any dwelling house or vessel, the offender shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding eight (8) years.

R.L. 1910, § 2658.  Amended by Laws 1997, c. 133, § 391, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 283, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 391 from July 1, 1998, to July 1, 1999.

§21-1708.  Grand larceny in night time from person a felony.

When it appears upon such trial, that such larceny was committed by stealing in the night time, from the person of another, the offender shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years.

R.L. 1910, § 2659.  Amended by Laws 1997, c. 133, § 392, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 284, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 392 from July 1, 1998, to July 1, 1999.

§211709.  Larceny of written instrument  Value.

If the thing stolen consists of any evidence of debt or other written instrument, the amount of money due thereon or secured to be paid thereby and remaining unsatisfied, or which in any contingency might be collected thereon, or the value of the property the title to which is shown thereby, or the sum of which might be recovered in the absence thereof, as the case may be, shall be deemed the value of the thing stolen.

R.L.1910, § 2660.

§211710.  Larceny of passage ticket  Value.

If the thing stolen is any ticket, or other paper or writing entitling or purporting to entitle the holder or proprietor thereof to a passage upon any railroad, or in any vessel or other public conveyance, the price at which tickets entitling a person to a like passage are usually sold by the proprietors of such conveyance shall be deemed the value of such ticket.

R.L.1910, § 2661.

§21-1711.  Securities not yet issued or delivered, larceny of.

All the provisions of this article shall apply where the property taken is an instrument for the payment of money, evidence of debt, public security or passage ticket, completed and ready to be issued or delivered, though the same has never been issued or delivered by the makers thereof to any person as a purchaser or owner.

R.L. 1910, § 2662.

§211712.  Severed fixture, larceny of.

Any fixture or part of realty, the instant it is severed from the realty becomes personal property, and the subject of larceny within the meaning of this article.

R.L.1910, § 2663.

§21-1713.  Receiving stolen property - Presumption.

A.  Every person who buys or receives, in any manner, upon any consideration, any personal property of any value whatsoever that has been stolen, embezzled, obtained by false pretense or robbery, knowing or having reasonable cause to believe the same to have been stolen, embezzled, obtained by false pretense, or robbery, or who conceals, withholds, or aids in concealing or withholding such property from the owner, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not to exceed five (5) years, or in the county jail not to exceed one (1) year, or by a fine not to exceed Five Hundred Dollars ($500.00) or by both such fine and imprisonment.

B.  Every person who, without making reasonable inquiry, buys, receives, conceals, withholds, or aids in concealing or withholding any property which has been stolen, embezzled, obtained by false pretense or robbery, or otherwise feloniously obtained, under such circumstances as should cause such person to make reasonable inquiry to ascertain that the person from whom such property was bought or received had the legal right to sell or deliver it shall be presumed to have bought or received such property knowing it to have been so stolen or wrongfully obtained.  This presumption may, however, be rebutted by proof.

R.L. 1910, § 2664.  Amended by Laws 1961, p. 234, § 1; Laws 1997, c. 133, § 393, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 285, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 393 from July 1, 1998, to July 1, 1999.

§21-1713.1.  Purchase or receipt of stolen, etc., construction or farm equipment.

Every person who buys or receives, in any manner, upon any consideration, any construction equipment or farm equipment of any value whatsoever that has been stolen, embezzled, obtained by false pretense or robbery, knowing or having reasonable cause to believe the same to have been stolen, embezzled, obtained by false pretense, or robbery, or who conceals, withholds, or aids in concealing or withholding such construction equipment or farm equipment from the owner, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not more than ten (10) years or by a fine in an amount that is equal to three times the value of the property that was stolen but not more than Five Hundred Thousand Dollars ($500,000.00) or by both such fine and imprisonment and may be ordered to pay restitution pursuant to Section 991f of Title 22 of the Oklahoma Statutes.

Added by Laws 2002, c. 186, § 2, eff. Nov. 1, 2002.

§211714.  Fraudulent consumption of gas.

Every person who, with intent to defraud, makes or causes to be made, any pipe or other instrument or contrivance, and connects the same, or causes it to be connected, with any pipe laid for conducting illuminating gas, so as to conduct gas to a point where the same may be consumed without its passing through the meter providing for registering the quantity consumed, or in any other manner so as to evade paying therefor, and every person who with like intent injures or alters any gas meter, or obstructs its action, is guilty of a misdemeanor.

R.L.1910, § 2665.

§211715.  Bringing stolen property into the State.

Every person who steals the property of another in any other state or country, and brings the same into this state may be convicted and punished in the same manner as if such larceny had been committed in this state; and such larceny may be charged to have been committed in any town or city into or through which such stolen property has been brought.

R.L.1910, § 2666.

§21-1716.  Theft of domestic animals or implements of husbandry.

Any person in this state who shall steal any horse, jackass, jennet, mule, cow, hog, or implement of husbandry, as defined in Section 1-125 of Title 47 of the Oklahoma Statutes shall be guilty of a felony and upon conviction shall be punished by confinement in the State Penitentiary for a term of not less than three (3) years, nor more than ten (10) years; and any person in this state who shall steal any dog, sheep, or goat, shall be guilty of a felony and upon conviction therefor shall be punished by confinement in the State Penitentiary for a term not less than six (6) months, nor more than three (3) years, or by a fine in an amount that is equal to three times the value of animals and machinery that were stolen but not more than Five Hundred Thousand Dollars ($500,000.00), or by both such fine and imprisonment.  The word "horse" as used in this section includes all animals of the equine species and the word "cow" includes all animals of bovine species.

R.L. 1910, § 2667.  Amended by Laws 1910-11, c. 92, p. 202, § 1; Laws 1939, p. 13, § 1; Laws 1997, c. 133, § 394, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 286, eff. July 1, 1999; Laws 2002, c. 324, § 1, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 394 from July 1, 1998, to July 1, 1999.

§21-1717.  Dog as personal property.

All animals of the dog kind, whether male or female, shall be considered the personal property of the owner thereof, for all purposes.

R.L. 1910, § 2668; Laws 1968, c. 261, § 1, emerg. eff. April 29, 1968.

§211718.  Larceny of dogs.

The taking of personal property of the kind defined in Section 1717 of this title, accomplished by fraud or stealth, and with the intent to deprive another thereof, is hereby defined as larceny and punishable in the same manner and to the same degree as in larceny of other descriptions of personal property.

R.L.1910, § 2669; Laws 1971, c. 123, § 1, emerg. eff. May 4, 1971.

§21-1719.  Larceny of domestic fowls - Receiving stolen fowls.

Every person who shall take, steal and carry away any domestic fowl, or fowls, and any person purchasing or receiving such domestic fowl, or fowls, knowing them to have been stolen, shall be guilty of grand larceny, regardless of the value thereof, and upon conviction shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding Two Hundred Dollars ($200.00), or by confinement in the county jail not exceeding two (2) months, or by both such fine and imprisonment.

Added by Laws 1915, c. 55, § 1.  Amended by Laws 1929, c. 20, p. 17, § 1; Laws 1997, c. 133, § 395, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 287, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 395 from July 1, 1998, to July 1, 1999.

§21-1719.1.  Larceny of certain fish and game.

A.  For the purpose of this section:

1.  "Domesticated fish or game" means all birds, mammals, fish and other aquatic forms and all other animals, regardless of classifications, whether resident, migratory or imported, protected or unprotected, dead or alive, and shall extend to and include every part of any individual species when such domesticated fish or game are not in the wild and are in the possession of a person currently licensed to possess such fish or game; and

2.  "Taking" means the pursuing, killing, capturing, trapping, snaring and netting of domesticated fish or game or placing, setting, drawing or using any net, trap or other device for taking domesticated fish or game and includes specifically every attempt to take such domesticated fish or game.

B.  Any domesticated fish or game shall be considered the personal property of the owner.

C.  Any person who shall take any domesticated fish or game, with the intent to deprive the owner of said fish or game, and any person purchasing or receiving such domesticated fish or game knowing them to have been stolen, shall:

1.  Upon conviction, if the current market value of said domesticated fish or game is less than Five Hundred Dollars ($500.00), be guilty of a misdemeanor and shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a term not to exceed sixty (60) days, or by both such fine and imprisonment; or

2.  Upon conviction, if the current market value of said domesticated fish or game is One Thousand Dollars ($1,000.00) or more, be guilty of a felony and shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for a term of not more than five (5) years, or by both such fine and imprisonment.  If the current market value is Five Hundred Dollars ($500.00) or more but less than One Thousand Dollars ($1,000.00), the person shall be guilty of a felony and shall be punished by incarceration in the county jail for not more than one (1) year or by incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes.

Added by Laws 1987, c. 160, § 1, emerg. eff. June 25, 1987.  Amended by Laws 1993, c. 147, § 7, eff. Sept. 1, 1993; Laws 1993, c. 288, § 3, eff. Sept. 1, 1993; Laws 1997, c. 133, § 396, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 288, eff. July 1, 1999; Laws 2001, c. 437, § 11, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 396 from July 1, 1998, to July 1, 1999.

§21-1719.2.  Taking, stealing or carrying away exotic livestock - Penalties - Definition.

A.  Any person who shall take, steal or carry away any exotic livestock, any person purchasing or receiving such exotic livestock, knowing them to have been stolen, shall be deemed guilty of grand larceny, regardless of the value thereof, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary not exceeding ten (10) years, or by a fine not exceeding Twenty Thousand Dollars ($20,000.00) or by both such fine and imprisonment.

B.  For purposes of this section the term "exotic livestock" means commercially raised exotic livestock including animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group.

Added by Laws 1993, c. 36, § 6, eff. July 1, 1993.  Amended by Laws 1997, c. 133, § 397, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 289, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 397 from July 1, 1998, to July 1, 1999.

§21-1720.  Aircraft, automobile or other automotive driven vehicle, construction equipment or farm equipment.

Any person in this state who shall steal an aircraft, automobile or other automotive driven vehicle, construction equipment or farm equipment, shall be guilty of a felony, and upon conviction shall be punished by confinement in the State Penitentiary for a term of not less than three (3) years, nor more than twenty (20) years or by a fine in an amount that is equal to three times the value of the property that was stolen but not more than Five Hundred Thousand Dollars ($500,000.00) or by both such fine and imprisonment and shall be ordered to pay restitution pursuant to Section 991f of Title 22 of the Oklahoma Statutes.

Added by Laws 1919, c. 102, p. 155, § 1.  Amended by Laws 1945, p. 96, § 1; Laws 1997, c. 133, § 398, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 290, eff. July 1, 1999; Laws 2002, c. 186, § 1, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 398 from July 1, 1998, to July 1, 1999.

§21-1721.  Tapping pipeline.

Any person who shall unlawfully make or cause to be made any connection with or in any way tap or cause to be tapped, or drill or cause to be drilled a hole in any pipe or pipeline or tank laid or used for the conduct or storage of crude oil, naphtha, gas or casinghead gas, or any of the manufactured or natural products thereof, with intent to deprive the owner thereof of any of said crude oil, naphtha, gas, casinghead gas or any of the manufactured or natural products thereof, shall be guilty of a felony, and upon conviction the person shall be punished by forfeiture of the instrumentality of the crime and by a fine of not less than One Hundred Dollars ($100.00), and not more than Fifty Thousand Dollars ($50,000.00), or confinement in the State Penitentiary for a term of not less than one (1) year nor more than ten (10) years, or by both such fine and imprisonment.

Added by Laws 1925, c. 105, p. 153, § 1.  Amended by Laws 1982, c. 219, § 1, emerg. eff. April 29, 1982; Laws 1997, c. 133, § 399, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 291, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 399 from July 1, 1998, to July 1, 1999.

§21-1722.  Taking oil, gas, gasoline or any product thereof - When misdemeanor or felony.

Any person who shall unlawfully take any crude oil or gasoline, or any product thereof, from any pipe, pipeline, tank, tank car, or other receptacle or container and any person who shall unlawfully take or cause to be taken any machinery, drilling mud, equipment or other materials necessary for the drilling or production of oil or gas wells, with intent to deprive the owner or lessee thereof of said crude oil, gas, gasoline, or any product thereof, machinery, drilling mud, equipment or other materials necessary for the drilling or production of oil or gas wells shall:

1.  Be guilty of a misdemeanor if the value of said product so taken is less than Five Hundred Dollars ($500.00), and upon conviction thereof, shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a term not to exceed sixty (60) days, or by both such fine and imprisonment;

2.  Be guilty of a felony if the value of such product so taken is One Thousand Dollars ($1,000.00) or more and upon conviction thereof, shall be punished by forfeiture of the instrumentality of the crime and by a fine of not less than One Hundred Dollars ($100.00), and not more than Fifty Thousand Dollars ($50,000.00), or by imprisonment in the State Penitentiary for a term in the range of one (1) year to ten (10) years, or by both such fine and imprisonment.  If the value exceeds Five Hundred Dollars ($500.00) but is less than One Thousand Dollars ($1,000.00), the person shall be guilty of a felony and shall be punished by incarceration in the county jail for a term of not more than one (1) year or by incarceration in the county jail one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes.

Added by Laws 1925, c. 105, p. 153, § 2.  Amended by Laws 1937, p. 14, § 1; Laws 1982, c. 219, § 2, emerg. eff. April 29, 1982; Laws 1982, c. 277, § 5, operative Oct. 1, 1982; Laws 1993, c. 147, § 8, eff. Sept. 1, 1993; Laws 1993, c. 288, § 4, eff. Sept. 1, 1993; Laws 1997, c. 133, § 400, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 292, eff. July 1, 1999; Laws 2001, c. 437, § 12, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 400 from July 1, 1998, to July 1, 1999.

§21-1723.  Larceny from the house.

Any person entering and stealing any money or other thing of value from any house, railroad car, tent, booth or temporary building shall be guilty of larceny from the house.  Larceny from the house is a felony.

Added by Laws 1937, p. 14, § 1.  Amended by Laws 1997, c. 133, § 401, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 401 from July 1, 1998, to July 1, 1999.

§21-1724.  Larceny from the house a felony.

Any person convicted of larceny from the house shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a period of time not to exceed five (5) years.

Added by Laws 1937, p. 14, § 2.  Amended by Laws 1997, c. 133, § 402, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 293, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 402 from July 1, 1998, to July 1, 1999.

§21-1726.  Mercury - Possession of more than one pound without written evidence of title - Penalty - Defenses.

A.  Any person who may be found in this state with more than one (1) pound of mercury in his possession, and who does not have valid written evidence of his title to such mercury, shall be guilty of a felony and upon conviction thereof shall be punishable by imprisonment in the State Penitentiary for a term not less than one (1) year nor more than five (5) years, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

B.  It shall be a defense to any charge under this section that the person so charged (1) is a bona fide miner or processor of mercury or (2) that the mercury possessed by such person is, while in his possession, an integral part of a tool, instrument, or device used for a beneficial purpose.  In any complaint, information, or indictment brought under this section, it shall not be necessary to negative any exception, excuse, exemption, or defense provided in this section, and the burden of proof of any such exception, excuse, exemption or defense shall be upon the defendant.

Added by Laws 1963, c. 80, § 1, emerg. eff. May 21, 1963.  Amended by Laws 1997, c. 133, § 403, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 294, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 403 from July 1, 1998, to July 1, 1999.

§21-1727.  Copper - Stealing or removing - Penalties.

Any person who shall enter upon any premises, easement, or right of way with intent to steal or remove without the consent of the owner, or with intent to aid or assist in stealing or removing any copper wire, copper cable, or copper tubing from and off of any appurtenance on such premises, easement, or right of way shall be guilty of a felony and upon conviction shall be punished by confinement in the State Penitentiary for not less than one (1) year nor more than five (5) years, or by confinement in the county jail for not less than ninety (90) days nor more than two hundred (200) days, or shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Added by Laws 1967, c. 105, § 1, emerg. eff. April 24, 1967.  Amended by Laws 1997, c. 133, § 404, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 295, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 404 from July 1, 1998, to July 1, 1999.

§21-1728.  Possessing, receiving or transporting stolen copper - Penalty.

Any person who shall receive, transport, or possess in this state stolen copper wire, copper cable, or copper tubing under such circumstances that he knew or should have known that the same was stolen shall upon conviction thereof be guilty of a felony and shall be confined in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years, or shall be confined in the county jail for not less than ninety (90) days nor more than two hundred (200) days, or shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or both such fine and imprisonment.

Added by Laws 1967, c. 105, § 2, emerg. eff. April 24, 1967.  Amended by Laws 1997, c. 133, § 405, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 296, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 405 from July 1, 1998, to July 1, 1999.

§211730.  Act as cumulative  Definitions.

This act shall be cumulative of all laws of the state and any violation hereof may be prosecuted, irrespective of whether or not the acts complained of constitute any or some of the essential elements of other or different offenses against the penal laws of this state; and for the purposes of this act the word "stolen" or "steal" shall mean larceny as defined by 21 O.S. 1961, Sec. 1701, and the word "stolen" or "steal" need not be defined in any indictment, complaint, or information for the prosecution of any offense hereunder.

Laws 1967, c. 105, § 4, emerg. eff. April 24, 1967.

§21-1731.  Larceny of merchandise from retailer or wholesaler - Punishment - Recidivists.

Larceny of merchandise held for sale in retail or wholesale establishments shall be punishable as follows:

1.  For the first conviction, in the event the value of the goods, edible meat or other corporeal property which has been taken is less than Five Hundred Dollars ($500.00), the violator shall be punishable by imprisonment in the county jail for a term not exceeding thirty (30) days, and by a fine not less than Ten Dollars ($10.00) nor more than Five Hundred Dollars ($500.00); provided for the first conviction, in the event more than one item of goods, edible meat or other corporeal property has been taken, punishment shall be by imprisonment in the county jail for a term not to exceed thirty (30) days, and by a fine not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).

2.  If it be shown, in the trial of a case in which the value of the goods, edible meat or other corporeal property is less than Five Hundred Dollars ($500.00), that the defendant has been once before convicted of the same offense, the defendant shall, on a second conviction, be punished by confinement in the county jail for a term of not less than thirty (30) days nor more than one (1) year, and by a fine not exceeding One Thousand Dollars ($1,000.00).

3.  If it be shown, upon the trial of a case where the value of the goods, edible meat or other corporeal personal property is less than Five Hundred Dollars ($500.00), that the defendant has two or more times before been convicted of the same offense, regardless of the value of the goods, edible meat or other corporeal personal property involved in the first two convictions, upon the third or any subsequent conviction, the punishment shall be imprisonment in the State Penitentiary for a term of not less than two (2) nor more than five (5) years.

4.  In the event the value of the goods, edible meat or other corporeal property is Five Hundred Dollars ($500.00) or more, but is less than One Thousand Dollars ($1,000.00), the defendant shall be guilty of a felony and shall be punished by imprisonment in the county jail for a term of not more than one (1) year or by imprisonment in the county jail for one or more nights or weekends pursuant to Section 991a-2 of Title 22 of the Oklahoma Statutes, at the option of the court, and shall be subject to a fine of not more than Five Thousand Dollars ($5,000.00) and ordered to provide restitution to the victim as provided in Section 991a of Title 22 of the Oklahoma Statutes.

5.  In the event the value of the goods, edible meat or other corporeal property is One Thousand Dollars ($1,000.00) or more, punishment shall be imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

Added by Laws 1967, c. 255, § 1, emerg. eff. May 8, 1967.  Amended by Laws 1968, c. 268, § 1, emerg. eff. April 30, 1968; Laws 1982, c. 277, § 6, operative Oct. 1, 1982; Laws 1993, c. 147, § 9, eff. Sept. 1, 1993; Laws 1997, c. 133, § 406, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 297, eff. July 1, 1999; Laws 2001, c. 437, § 1, eff. July 13, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 406 from July 1, 1998, to July 1, 1999.

§21-1731.1.  Shoplifting - Civil liabilities - Public service in lieu of damages - Limitations - Jurisdiction.

A.  As used in this section:

1.  "Merchant" means an owner or operator of any mercantile establishment, and includes the merchant's employees, servants, security agents or other agents;

2.  "Mercantile establishment" means any place where merchandise is displayed, held or offered for sale, either at retail or wholesale;

3.  "Unemancipated minor" means any unmarried person under eighteen (18) years of age under direct supervision and care of the parent or legal guardian of the minor; and

4.  "Emancipated minor" means any person under eighteen (18) who is married and/or not under direct supervision and care of the parent or legal guardian of the minor.

B.  An adult or emancipated minor who takes possession of any goods, wares, or merchandise displayed or offered for sale by any wholesale or retail store or other mercantile establishment without the consent of the owner, seller, or merchant and with the intention of converting such goods, wares, or merchandise to his own use without having paid the purchase price thereof, shall be liable in a civil action for the retail price of the merchandise if it is unsalable or the percentage of the diminished value of the merchandise due to the conversion together with attorney fees and court costs.

C.  The parent or legal guardian having custody of an unemancipated minor who takes possession of any goods, wares, or merchandise displayed or offered for sale by any wholesale or retail store or other mercantile establishment without the consent of the owner, seller, or merchant, and with the intention of converting such goods, wares, or merchandise to his own use without having paid the purchase price thereof shall be liable in a civil action for the retail price of the merchandise if it is unsalable or the percentage of the diminished value of the merchandise due to the conversion together with attorney fees and court costs.

D.  An adult, emancipated minor or unemancipated minor against whom judgment is rendered for taking possession of any goods, wares or merchandise displayed or offered for sale by any wholesale or retail store or other mercantile establishment without the consent of the owner, seller or merchant and with the intention of converting such goods, wares or merchandise to his or her own use without having paid the purchase price thereof, may also be required to pay exemplary damages.

E.  In lieu of the exemplary damages prescribed by subsection D of this section, any adult, emancipated minor or unemancipated minor against whom a judgment for exemplary damages has been rendered hereunder may be required to perform public services designated by the court; provided, that in no event shall any such person be required to perform less than the number of hours of such public service necessary to satisfy the damages assessed by the court at the federal minimum wage prevailing in the state at the time of judgment, but in no case less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).

F.  The provisions of this section are in addition to criminal penalties and other civil remedies and shall not limit merchants or other persons from electing to pursue criminal penalties and other civil remedies, so long as a double recovery does not result.

G.  For the purpose of this section, liability shall not be imposed upon any governmental entity, private agency, or foster parent assigned responsibility for the minor child pursuant to court order or action of the Department of Human Services.

H.  Notwithstanding any other provision of law, a civil action or proceeding pursuant to this section may be commenced at any time within two (2) years after the conduct in violation of a provision of this section terminates or the cause of action accrues.  If a criminal prosecution is brought by the state or by the United States to punish, prevent, or restrain any criminal action contained or described in this section, the running of the period of limitations prescribed by this section shall be suspended during the pendency of such prosecution, action, or proceeding and for one (1) year following its termination or conclusion.

I.  An action for recovery of damages, pursuant to this section, may be brought in the small claims division of the district court where the damages sought are within the jurisdictional limits of the court, or in any other appropriate court.

Added by Laws 1990, c. 161, § 1, eff. Nov. 1, 1990.

§211732.  Larceny of trade secrets.

A.  Any person who, with intent to deprive or withhold from the owner thereof the control of a trade secret, or with an intent to appropriate a trade secret to his own use or to the use of another:

(a)  steals or embezzles an article representing a trade secret, or,

(b)  without authority makes or causes to be made a copy of an article representing a trade secret,

shall be guilty of larceny under Section 1704 of this title.  For purposes of determining whether such larceny is grand larceny or petit larceny under this section, the value of the trade secret and not the value of the article shall be controlling.

B.  (a)  The word "article" means any object, material, device, or substance or copy thereof, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, microorganism, blueprint or map.

(b)  The word "representing" means describing, depleting, containing, constituting, reflecting or recording.

(c)  The term "trade secret" means information, including a formula, pattern, compilation, program, device, method, technique or process, that:

1.  derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

2.  is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(d)  The word "copy" means any facsimile, replica, photograph or other reproduction of an article, and any note, drawing or sketch made of or from an article.

C.  In a prosecution for a violation of this act, it shall be no defense that the person so charged returned or intended to return the article so stolen, embezzled or copied.

Amended by Laws 1986, c. 85, § 12, eff. Nov. 1, 1986.

§211737.  Larceny of cable, information, or telecommunications services.

A.  Any person who:

1.  Shall knowingly obtain or attempt to obtain cable, information, or telecommunications service of any type or kind including but not limited to cable television, telephony, internet, and data transmission service from another by means, artifice, trick, deception, or device without the payment to the operator of said service of all lawful compensation for each type of service obtained; or

2.  Shall knowingly assist or instruct any other person in obtaining or attempting to obtain cable, information, or telecommunications service of any type or kind including but not limited to cable television, telephony, internet, and data transmission service without the payment to the operator of all lawful compensations; or

3.  Shall knowingly tamper or otherwise interfere with or connect to by any means, whether mechanical, electrical, acoustical, or other means, any cables, wires, or other devices used for the distribution of cable, information, or telecommunications service of any type or kind including but not limited to cable television, telephony, internet, and data transmission service without authority from the operator of said service; or

4.  Shall knowingly manufacture, import into this state, distribute, sell, offer for sale, rental, or use, possess for sale, rental, or use, or advertise for sale, rental, or use any device of any description, or any plan, or kit for a device, designed in whole or in part to facilitate the doing of any of the acts specified in paragraphs 1, 2 and 3 of this subsection;

shall be guilty, upon conviction, of the misdemeanor of larceny of cable television, cable, information, or telecommunications service or tampering with cable television, cable, information, or telecommunications service, which offenses are punishable by imprisonment in the county jail for not more than six (6) months or by a fine not exceeding One Thousand Dollars ($1,000.00), or both said fine and imprisonment.

B.  In any prosecution as set forth in subsection A of this section, the existence on the property and in the actual possession of the accused, of (1) any connection, wire, conductor, or any device whatsoever, which is connected in such a manner as would appear to permit the use of cable, information, or telecommunications service of any type or kind including but not limited to cable television, telephony, internet, and data transmission service without the same being reported for payment to and specifically authorized by the operator of the cable, information, or telecommunications service of any type or kind including but not limited to cable television, telephony, internet, and data transmission service or (2) the existence on the property and in the actual possession of the accused, in quantities or volumes suggesting possession for resale, of any device designed in whole or in part to facilitate the performance of any of the illegal acts mentioned in subsection A of this section shall be prima facie evidence of intent to violate and of the violation of the provisions of subsection A of this section by the accused.

C.  Any person who violates the provisions of this section shall be liable to the franchised or otherwise duly licensed cable television system, information service provider, or other telecommunications service or equipment provider for the greater of the following amounts:

1.  Two Thousand Five Hundred Dollars ($2,500.00); or

2.  Three times the amount of actual damages, if any, sustained by the plaintiff, plus reasonable attorneys fees.

D.  Any franchised or otherwise duly licensed cable television system, information service provider, or other telecommunications service or equipment provider may bring an action to enjoin and restrain any violation of the provisions of this section or an action of conversion, or both, and may in the same action seek damages as provided for in subsection C of this section.

E.  It is not a necessary prerequisite to an action pursuant to this section that the plaintiff has suffered, or be threatened with, actual damages.

F.  The provisions of this section shall not be construed or otherwise interpreted to prohibit an individual from owning or operating a device commonly known as a "satellite receiving dish" for the purpose of receiving and utilizing satelliterelayed television signals for his own use.

Added by Laws 1978, c. 147, § 1.  Amended by Laws 1983, c. 133, § 1, operative Oct. 1, 1983; Laws 2000, c. 128, § 1, eff. Nov. 1, 2000.

§21-1738.  Seizure and forfeiture proceedings - Vehicles, airplanes, vessels, etc. used in attempt or commission of certain crimes.

A.  Any commissioned peace officer of this state is authorized to seize any vehicle owned by or registered to the defendant used in the commission of any armed robbery offense defined in Section 801 of this title, or any vehicle owned by or registered to the defendant when such vehicle is used to facilitate the intentional discharge of any kind of firearm in violation of Section 652 of this title, or any vehicle, airplane, vessel, vehicles or parts of vehicles whose numbers have been removed, altered or obliterated so as to prevent determination of the true identity or ownership of said property and parts of vehicles which probable cause indicates are stolen but whose true ownership cannot be determined, or any vehicle owned by or registered to the defendant used in violation of the Trademark Anti-Counterfeiting Act, or any equipment owned by or registered to the defendant which is used in the attempt or commission of any act of burglary in the first or second degree, motor vehicle theft, unauthorized use of a vehicle, obliteration of distinguishing numbers on vehicles or criminal possession of vehicles with altered, removed or obliterated numbers as defined by Sections 1431, 1435, 1716, 1719 and 1720 of this title or Sections 4-104 and 4-107 of Title 47 of the Oklahoma Statutes, or any equipment owned by or registered to the defendant used in violation of the Trademark Anti-Counterfeiting Act, or any vehicle, airplane, vessel or equipment owned by or registered to the defendant used in the commission of any arson offense defined in Section 1401, 1402, 1403, 1404 or 1405 of this title.  Said property may be held as evidence until a forfeiture has been declared or a release ordered.  Forfeiture actions under this section may be brought by the district attorney in the proper county of venue as petitioner; provided, in the event the district attorney elects not to file such action, or fails to file such action within ninety (90) days of the date of the seizure of such equipment, the property shall be returned to the owner.

B.  In addition to the property described in subsection A of this section, the following property is also subject to forfeiture pursuant to this section:

1.  Property used in the commission of theft of livestock or in any manner to facilitate the theft of livestock;

2.  The proceeds gained from the commission of theft of livestock;

3.  Personal property acquired with proceeds gained from the commission of theft of livestock;

4.  All conveyances, including aircraft, vehicles or vessels, and horses or dogs which are used to transport or in any manner to facilitate the transportation for the purpose of the commission of theft of livestock;

5.  Any items having a counterfeit mark and all property that is owned by or registered to the defendant that is employed or used in connection with any violation of the Trademark Anti-Counterfeiting Act;

6.  Any weapon possessed, used or available for use in any manner during the commission of a felony within the State of Oklahoma, or any firearm that is possessed by a convicted felon;

7.  Any police scanner used in violation of Section 1214 of this title; and

8.  Any computer and its components and peripherals, including but not limited to the central processing unit, monitor, keyboard, printers, scanners, software, and hardware, when it is used in the commission of any crime in this state.

C.  Notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county wherein such property is seized and shall be given all owners and parties in interest.

D.  Notice shall be given according to one of the following methods:

1.  Upon each owner or party in interest whose right, title, or interest is of record in the Oklahoma Tax Commission or with the county clerk for filings under the Uniform Commercial Code, served in the manner of service of process in civil cases prescribed by Section 2004 of Title 12 of the Oklahoma Statutes;

2.  Upon each owner or party in interest whose name and address is known, served in the manner of service of process in civil cases prescribed by Section 2004 of Title 12 of the Oklahoma Statutes; or

3.  Upon all other owners, whose addresses are unknown, but who are believed to have an interest in the property by one publication in a newspaper of general circulation in the county where the seizure was made.

E.  Within sixty (60) days after the mailing or publication of the notice, the owner of the property and any other party in interest or claimant may file a verified answer and claim to the property described in the notice of seizure and of the intended forfeiture proceeding.

F.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use and may order the property forfeited to the state, if such fact is proven.

G.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

H.  At the hearing the petitioner shall prove by clear and convincing evidence that property was used in the attempt or commission of an act specified in subsection A of this section or is property described in subsection B of this section with knowledge by the owner of the property.

I.  The claimant of any right, title, or interest in the property may prove the lien, mortgage, or conditional sales contract to be bona fide and that the right, title, or interest created by the document was created without any knowledge or reason to believe that the property was being, or was to be, used for the purpose charged.

J.  In the event of such proof, the court may order the property released to the bona fide or innocent owner, lien holder, mortgagee, or vendor if the amount due such person is equal to, or in excess of, the value of the property as of the date of the seizure, it being the intention of this section to forfeit only the right, title, or interest of the purchaser, except for items bearing a counterfeit mark or used exclusively to manufacture a counterfeit mark.

K.  If the amount due to such person is less than the value of the property, or if no bona fide claim is established, the property may be forfeited to the state and may be sold pursuant to judgment of the court, as on sale upon execution, and as provided in Section 2-508 of Title 63 of the Oklahoma Statutes, except as otherwise provided for by law and for property bearing a counterfeit mark which shall be destroyed.

L.  Property taken or detained pursuant to this section shall not be repleviable, but shall be deemed to be in the custody of the petitioner or in the custody of the law enforcement agency as provided in the Trademark Anti-Counterfeiting Act.  Except for property required to be destroyed pursuant to the Trademark Anti-Counterfeiting Act, the petitioner shall release said property to the owner of the property if it is determined that the owner had no knowledge of the illegal use of the property or if there is insufficient evidence to sustain the burden of showing illegal use of such property.  If the owner of the property stipulates to the forfeiture and waives the hearing, the petitioner may determine if the value of the property is equal to or less than the outstanding lien.  If such lien exceeds the value of the property, the property may be released to the lien holder.  Property which has not been released by the petitioner shall be subject to the orders and decrees of the court or the official having jurisdiction thereof.

M.  The petitioner, or the law enforcement agency holding property pursuant to the Trademark Anti-Counterfeiting Act, shall not be held civilly liable for having custody of the seized property or proceeding with a forfeiture action as provided for in this section.

N.  Attorney fees shall not be assessed against the state or the petitioner for any actions or proceeding pursuant to Section 1701 et seq. of this title.

O.  The proceeds of the sale of any property shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser, conditional sales vendor, or mortgagee of the property, if any, up to the amount of such person's interest in the property, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual reasonable expenses of preserving the property;

3.  To the victim of the crime to compensate said victim for any loss incurred as a result of the act for which such property was forfeited; and

4.  The balance to a revolving fund in the office of the county treasurer of the county wherein the property was seized, to be distributed as follows: one-third (1/3) to the investigating law enforcement agency; one-third (1/3) of said fund to be used and maintained as a revolving fund by the district attorney for the victim-witness fund, a reward fund or the evidence fund; and one-third (1/3) to go to the jail maintenance fund, with a yearly accounting to the board of county commissioners in whose county the fund is established.  If the petitioner is not the district attorney, then the one-third (1/3) which would have been designated to that office shall be distributed to the petitioner.  Monies distributed to the jail maintenance fund shall be used to pay costs for the storage of such property if such property is ordered released to a bona fide or innocent owner, lien holder, mortgagee, or vendor and if such funds are available in said fund.

P.  Monies distributed into the revolving fund in the office of the county treasurer from forfeitures initiated under this section by the district attorney shall be limited to One Hundred Thousand Dollars ($100,000.00) at any one time in counties with population in excess of three hundred thousand (300,000) and Twenty-five Thousand Dollars ($25,000.00) at any one time in counties with population less than three hundred thousand (300,000).  Any amount in excess of these figures shall be placed in the general fund of the county.

Q.  If the court finds that the property was not used in the attempt or commission of an act specified in subsection A of this section and was not property subject to forfeiture pursuant to subsection B of this section and is not property bearing a counterfeit mark, the court shall order the property released to the owner as the right, title, or interest appears on record in the Tax Commission as of the seizure.

R.  No vehicle, airplane, or vessel used by a person as a common carrier in the transaction of business as a common carrier shall be forfeited pursuant to the provisions of this section unless it shall be proven that the owner or other person in charge of such conveyance was a consenting party or privy to the attempt or commission of an act specified in subsection A or B of this section.  No property shall be forfeited pursuant to the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of such owner, and by any person other than such owner while such property was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state.

S.  Whenever any property is forfeited pursuant to this section, the district court having jurisdiction of the proceeding may order that the forfeited property may be retained for its official use by the state, county, or municipal law enforcement agency which seized the property.

Added by Laws 1987, c. 55, § 1, emerg. eff. April 30, 1987.  Amended by Laws 1991, c. 50, § 1, eff. Sept. 1, 1991; Laws 1992, c. 64, § 3, eff. Sept. 1, 1992; Laws 1992, c. 382, § 2, emerg. eff. June 9, 1992; Laws 1993, c. 65, § 1, eff. Sept. 1, 1993; Laws 1999, c. 54, § 4, eff. July 1, 1999; Laws 2000, c. 137, § 1, eff. Nov. 1, 2000; Laws 2001, c. 386, § 4, eff. July 1, 2001; Laws 2002, c. 460, § 13, eff. Nov. 1, 2002.

§211739.  Library theft.

A.  As used in this section:

1.  "Library facility" means any:

a. public library; or

b. library of an educational, historical or eleemosynary institution, organization, or society; or

c. museum; or

d. repository of public or institutional records.

2.  "Library material" means any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, record, microform, sound recording, audiovisual materials in any format, magnetic or other tapes, catalog cards or catalog records, electronic data processing records, computer software, artifacts, or other documentary, written or printed materials regardless of physical form or characteristics, belonging or on loan to, or otherwise in the custody of a library facility.

3.  "Demand" means either actual notice to the possessor of any library materials or the mailing of written notice to the possessor at the last address of record which the library facility has for said person, demanding the return of designated library materials. If demand is made by mail it shall be deemed to have been given as of the date the notice is mailed by the library facility.

B.  Any person shall be guilty, upon conviction, of library theft who willfully: 1.  Removes or attempts to remove any library material from the premises of a library facility without authority; or

2.  Mutilates, destroys, alters or otherwise damages, in whole or in part, any library materials; or

3.  Fails to return any library materials which have been lent to said person by the library facility, within seven (7) days after demand has been made for the return of the library materials.

C.  A person convicted of library theft shall be guilty of a misdemeanor and shall be subject to the fine and restitution provisions of this subsection but shall not be subject to imprisonment. The punishment for conviction of library theft shall be:

1.  If the aggregate value of the library material is Five Hundred Dollars ($500.00) or less, by fine not exceeding One Thousand Dollars ($1,000.00), or the offender shall make restitution to the library facility, including payment of all related expenses incurred by the library facility as a result of the actions of the offender, or both such fine and restitution; or

2.  If the aggregate value of the library material is greater than Five Hundred Dollars ($500.00), by fine not exceeding Ten Thousand Dollars ($10,000.00), or the offender shall make restitution to the library facility, including payment of all expenses incurred by the library facility as a result of the actions of the offender, or both such fine and restitution.

D.  Copies of the provisions of this section shall be posted on the premises of each library facility.

Added by Laws 1988, c. 112, § 1, eff. Nov. 1, 1988.

§21-1740.  Pump Pirates Act.

Any person who pumps gasoline into the gasoline tank of a vehicle and leaves the premises where the gasoline was pumped without making payment for the gasoline shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or confinement in the county jail for a period of not more than sixty (60) days, or by both such fine and imprisonment.

Added by Laws 1997, c. 148, § 2, eff. Nov. 1, 1997.  Amended by Laws 2005, c. 21, § 1, eff. Nov. 1, 2005.

§21-1741.  Title of act - Definitions - Violations - Penalties - Liability - Exclusions - Other laws.

A.  This act shall be known as and may be cited as the "Unlawful Use of a Recording Device Act".

B.  As used in the Unlawful Use of a Recording Device Act:

1.  "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology now known or later developed; and

2.  "Facility" does not include a personal residence.

C.  Any person, where a motion picture is being exhibited, who knowingly operates an audiovisual recording function of a device without the consent of the owner or lessee of the facility and of the licensor of the motion picture being exhibited shall be guilty of unlawful use of a recording device and shall be punished by imprisonment in the county jail for a term not to exceed one (1) year, by a fine not more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

D.  The owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of said owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, who alerts law enforcement authorities of an alleged violation of this section shall not be liable in any civil action arising out of measures taken in good faith by said owner, lessee, licensor, agent or employee to detain, identify, or collect evidence from a person believed to have violated this section while awaiting the arrival of law enforcement authorities, unless the plaintiff can show by clear and convincing evidence that the measures were manifestly unreasonable or the period of detention was unreasonably long.

E.  This act shall not prevent any lawfully authorized investigative, law enforcement protective, or intelligence gathering employee or agent, of the state or federal government, from operating any audiovisual recording device in any facility where a motion picture is being exhibited, as part of lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.

F.  This act shall not apply to a person who operates an audiovisual recording function of a device in a retail establishment solely to demonstrate the use of that device for sales purposes.

G.  Nothing in this section shall be construed to prevent prosecution for any act of recording or transmitting under any other provision of law providing for greater penalty.

Added by Laws 2004, c. 122, § 1, eff. July 1, 2004.

§21-1751.  Railroads, injuries to.

Any person who maliciously, wantonly or negligently either:

1.  Removes, displaces, injures or destroys any part of any railroad, or railroad equipment, whether for steam or horse cars, or any track of any railroad, or of any branch or branchway, switch, turnout, bridge, viaduct, culvert, embankment, station house, or other structure or fixture, or any part thereof, attached to or connected with any railroad; or

2.  Places any obstruction upon the rails or tracks of any railroad, or any branch, branchway, or turnout connected with any railroad,

shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding four (4) years or in a county jail not less than six (6) months.

R.L. 1910, § 2756.  Amended by Laws 1997, c. 133, § 407, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 298, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 407 from July 1, 1998, to July 1, 1999.

§21-1752.  Death from displacing of railroad equipment.

Whenever any offense specified in Section 1751 of this title results in the death of any human being, the offender shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not less than four (4) years.

R.L. 1910, § 2757.  Amended by Laws 1997, c. 133, § 408, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 299, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 408 from July 1, 1998, to July 1, 1999.

§21-1752.1.  Trespass upon or interference with railroad property.

A.  Any person shall be guilty of a misdemeanor if the person:

1.  Without consent of the owner or the owner's agent, enters or remains on railroad property, knowing that it is railroad property;

2.  Throws an object at a train, or rail-mounted work equipment; or

3.  Maliciously or wantonly causes in any manner the derailment of a train, railroad car or rail-mounted work equipment.

B.  Any person shall be guilty of a felony if the person commits an offense specified in subsection A of this section which results in a demonstrable monetary loss, damage or destruction of railroad property when said loss is valued at more than One Thousand Five Hundred Dollars ($1,500.00) or results in bodily injury to a person.  Any person shall be guilty of a felony if the person discharges a firearm or weapon at a train, or rail-mounted work equipment.

C.  Any person violating the misdemeanor provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail not exceeding one (1) year or by a fine not exceeding One Thousand Dollars ($1,000.00), or both such fine and imprisonment.  Any person violating the felony provisions of this section shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary not exceeding four (4) years.  If personal injury results, such person shall be punished by imprisonment in the State Penitentiary.

D.  Subsection A of this section shall not be construed to interfere with the lawful use of a public or private crossing.

E.  Nothing in this section shall be construed as limiting a representative of a labor organization which represents or is seeking to represent the employees of the railroad, from conducting such business as provided under the Railway Labor Act, 45 U.S.C., Section 151 et seq.

F.  As used in this section "railroad property" includes, but is not limited to, any train, locomotive, railroad car, caboose, rail-mounted work equipment, rolling stock, work equipment, safety device, switch, electronic signal, microwave communication equipment, connection, railroad track, rail, bridge, trestle, right-of-way or other property that is owned, leased, operated or possessed by a railroad.

Added by Laws 1995, c. 139, § 1, emerg. eff. May 2, 1995.  Amended by Laws 1997, c. 133, § 409, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 300, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 409 from July 1, 1998, to July 1, 1999.

§21-1753.  Highways, injuries to.

Any person who maliciously digs up, removes, displaces, breaks, or otherwise injures or destroys any public highway or bridge, or any private way laid out by authority of law, or bridge upon such way, shall be guilty of a felony.

R.L. 1910, § 2758.  Amended by Laws 1997, c. 133, § 410, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 410 from July 1, 1998, to July 1, 1999.

§21-1753.3.  Throwing, dropping, depositing or otherwise placing litter upon highways, roads or public property - Penalties.

A.  The operator of a vehicle, unless any other person in the vehicle admits to or is identified as having committed the act, shall be liable pursuant to subsection B of this section for any act of throwing, dropping, depositing, or otherwise placing any litter from a vehicle upon highways, roads, or public property.

B.  Any person convicted of violating the provisions of subsection A of this section shall be subject to a state traffic offense punishable by a fine of not more than One Thousand Dollars ($1,000.00) and upon conviction shall be sentenced to perform not less than five (5) nor more than twenty (20) hours of community service in a litter abatement work program as approved by the court, or the violator may be subject to criminal prosecution as provided by the provisions of Section 1761.1 of this title.  The penalties collected from the payment of such citations shall, after deduction of court costs, be paid into the reward fund created pursuant to Section 1334 of Title 22 of the Oklahoma Statutes.

C.  As used in this section, "litter" means any flaming or glowing substances except those which by law may be placed upon highway rights-of-way, any substance which may cause a fire, any bottles, cans, trash, garbage, or debris of any kind.  As used in this section, "litter" shall not include trash, garbage, or debris placed beside a public road for collection by a garbage or collection agency, or deposited upon or within public property designated by the state or by any of its agencies or political subdivisions as an appropriate place for such deposits if the person making the deposit is authorized to use the property for such purpose.

Added by Laws 1957, p. 165, § 1.  Amended by Laws 1983, c. 54, § 1, operative Nov. 1, 1983; Laws 1988, c. 115, § 4, eff. Nov. 1, 1988; Laws 1994, c. 338, § 1, emerg. eff. June 8, 1994; Laws 1996, c. 299, § 1, emerg. eff. June 10, 1996; Laws 1999, c. 364, § 1, eff. July 1, 1999.

§211753.4.  Erection of signs and markers along state and federal highways.

The State Highway Department is hereby authorized and directed to cause to be erected upon the property of or rightsofway of state and Federal highways, at locations most appropriate for carrying out the purposes and intent of this act, signs or markers for each prohibited act enumerated herein, of a size not less than thirty (30) inches square with plainly visible wording to inform users of said highways that the acts enumerated herein do constitute a crime and the maximum penalty for violations, and such additional wording as the State Highway Department deems desirable to assist in carrying out the purposes and intent of this act.  Any sign or marker so erected or placed shall be placed at a right angle to the roadbed. The location of signs or markers upon the rightofway shall in no manner interfere with the signs or markers used to designate route numbers or traffic control markers, signs, signals or devices.

Laws 1957, p. 165, § 2.

§211753.5.  Erection of signs and markers along county roads.

The boards of county commissioners are hereby authorized to erect signs or markers, as provided herein, upon the property of or rightofway of county roads within their respective jurisdictions.

Laws 1957, p. 166, § 3.

§21-1753.8.  Defacing, stealing or possessing road signs or markers - Violation resulting in personal injury or death - Penalties.

A.  Any person who defaces, steals or possesses any road sign or marker posted by any city, state or county shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than One Hundred Dollars ($100.00), or restitution which shall be paid to the city, state or county, or by not more than twenty (20) days of community service, or by imprisonment in the county jail for a term of not more than thirty (30) days, or by such fine, imprisonment, community service, or restitution, as the Court may order.

B.  If a violation of subsection A of this section results in personal injury to or death of any person, the person committing the violation shall, upon conviction, be guilty of a felony, punishable by imprisonment in the custody of the Department of Corrections for not more than two (2) years, or by a fine of not more than One Thousand Dollars ($1,000.00).  In addition, the person may be ordered to pay restitution, which shall be paid to the city, state or county, or to perform not less than forty (40) days of community service, or to such combination of fine, imprisonment, community service, and/or restitution, as the Court may order.

Added by Laws 1985, c. 316, § 1, emerg. eff. July 25, 1985.  Amended by Laws 1993, c. 127, § 1, emerg. eff. May 4, 1993; Laws 1996, c. 77, § 1, eff. Nov. 1, 1996; Laws 1997, c. 133, § 411, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 301, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 411 from July 1, 1998, to July 1, 1999.

§211753.9.  Return of road signs or markers without penalty  Time period.

A.  Within the first ninety (90) days after the effective date of this act, every person possessing any city, state or county road sign or marker may return it to the county sheriff of the residency of the person without penalty of law, provided the provisions of this subsection shall not apply to any person who removed the sign or marker if the removal of the sign or marker resulted in death or personal injury.

B.  The sheriff shall hold any returned city, state or county road sign or marker and shall notify the Department of Transportation that such signs or markers have been returned.  The Department shall have the authority to promulgate any necessary rules and regulations concerning the disposition of the returned signs or markers, which shall include written permission to keep old and nonuseable signs.

Added by Laws 1985, c. 316, § 2, emerg. eff. July 25, 1985.  Amended by Laws 1993, c. 127, § 2, emerg. eff. May 4, 1993.

§211754.  Obstructing highways  Punishment  Damages.

Every person who shall knowingly and willfully obstruct or plow up, or cause to be obstructed or plowed up, any public highway or public street of any town, except by order of the road supervisors for the purpose of working the same, or injure any bridge on the public highway, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by fine not exceeding One Hundred Dollars ($100.00), and shall be liable for all damages to person or property by reason of the same. R.L. 1910 Sec. 2759.

R.L.1910, § 2759.

§21-1755.  Toll house or gate, injuries to.

Any person who maliciously injures or destroys any toll house or turnpike gate shall be guilty of a felony.

R.L. 1910, § 2760.  Amended by Laws 1997, c. 133, § 412, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 412 from July 1, 1998, to July 1, 1999.

§211758.  Irrigation ditches, canals, water lines or conduits  Interference with.

It shall be unlawful for any person to divert any of the waters from any irrigation ditch, canal, waterline or conduit, in this state, or to interfere in any manner whatever with any irrigation ditch, canal, waterline or conduit, without first having obtained the permission of the owner of such ditch, canal, waterline or conduit, or of the person or persons lawfully in charge thereof.

R.L.1910, § 2763; Laws 1972, c. 91, § 1, emerg. eff. March 28, 1972.

§211759.  Penalty.

Any person violating any of the provisions of Section 1758 of this title shall be deemed guilty  of a misdemeanor.

R.L.1910, § 2764; Laws 1972, c. 91, § 2, emerg. eff. March 28, 1972.

§21-1760.  Malicious injury or destruction of property generally - Punishment - Damages.

A.  Every person who maliciously injures, defaces or destroys any real or personal property not his own, in cases other than such as are specified in Section 1761 et seq. of this title, is guilty of:

1.  A misdemeanor, if the damage, defacement or destruction causes a loss which is valued at less than Two Thousand Five Hundred Dollars ($2,500.00); or

2.  A felony, if the damage, defacement or destruction causes a loss which is valued at Two Thousand Five Hundred Dollars ($2,500.00) or more.

B.  In addition to any other punishment prescribed by law for violations of subsection A of this section, he is liable in treble damages for the injury done, to be recovered in a civil action by the owner of such property or public officer having charge thereof.

R.L. 1910, § 2765.  Amended by Laws 1989, c. 155, § 1, eff. Nov. 1, 1989; Laws 1997, c. 133, § 413, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 413 from July 1, 1998, to July 1, 1999.

§211761.  Following sections not restrictive of Section 1760.

The specification of the acts enumerated in the following sections of this article is not intended to restrict or qualify the interpretation of the last section.

R.L.1910, § 2766.

§21-1761.1.  Dumping, etc. of trash on public or private property prohibited - Penalties.

A.  Any person who deliberately places, throws, drops, dumps, deposits, or discards any garbage, trash, waste, rubbish, refuse, debris, or other deleterious substance on any public property or on any private property of another without consent of the property owner shall be deemed guilty of a misdemeanor.

B.  Any person convicted of violating the provisions of subsection A of this section shall be punished by a fine of not less than Two Hundred Dollars ($200.00) nor more than Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

C.  In addition to the penalty prescribed by subsection B of this section, the court shall direct the person to make restitution to the property owner affected; to remove and properly dispose of the garbage, trash, waste, rubbish, refuse, or debris from the property; to pick up, remove, and properly dispose of garbage, trash, waste, rubbish, refuse, debris, and other nonhazardous deleterious substances from public property; or perform community service or any combination of the foregoing which the court, in its discretion, deems appropriate.  The dates, times, and locations of such activities shall be scheduled by the sheriff pursuant to the order of the court in such a manner as not to interfere with the employment or family responsibilities of the person.

D.  In addition to the penalty prescribed in subsection B of this section and the restitution prescribed in subsection C of this section, the court may order the defendant to pay into the reward fund as prescribed in Section 1334 of Title 22 of the Oklahoma Statutes an amount not to exceed Two Thousand Dollars ($2,000.00).

E.  The discovery of two or more items which have been dropped, dumped, deposited, discarded, placed, or thrown at one location and which bear a common address in a form which tends to identify the latest owner of the items shall create a rebuttable presumption that any competent person residing at such address committed the unlawful act.  The discovery or use of such evidence shall not be sufficient to qualify for the reward provided in Section 1334 of Title 22 of the Oklahoma Statutes.

F.  Any person may report a violation of this section, if committed in their presence, to an officer of the State Highway Patrol, a county sheriff or deputy, a municipal law enforcement officer or any other peace officer in this state.  The peace officer shall then conduct an investigation into the allegations, if warranted.  If a violation of this section has in fact been committed, and the peace officer has reasonable cause to believe a particular person or persons have committed the violation, a report shall be filed with the District Attorney for prosecution.

G.  Notwithstanding the provisions of subsection F of this section, any peace officer of this state or of any political subdivision of this state may issue a state traffic citation to any person committing a violation of subsection A of this section.  Such state traffic citation shall be in an amount not exceeding Two Hundred Dollars ($200.00) and the penalties collected from the payment of such citations shall, after deduction of court costs, be divided as follows:

1.  One-half (1/2) shall be paid into the reward fund created pursuant to Section 1334 of Title 22 of the Oklahoma Statutes; and

2.  One-half (1/2) shall be paid into the sheriff's service fee account for that county to be used for enforcing provisions of this section.

H.  The amount of bail for littering offenses specified in Section 1753.3 of this title and for trash dumping offenses specified in this section shall be the amount of fine specified in each statute plus costs including any penalty assessment, as well as costs incurred in Section 1313.3 of Title 20 of the Oklahoma Statutes.

Added by Laws 1988, c. 115, § 1, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 128, § 1, emerg. eff. April 25, 1990; Laws 1994, c. 338, § 2, emerg. eff. June 8, 1994; Laws 1996, c. 299, § 2, emerg. eff. June 10, 1996; Laws 1998, c. 228, § 1, eff. Nov. 1, 1998; Laws 2000, c. 176, § 1, eff. Nov. 1, 2000; Laws 2001, c. 258, § 5, eff. July 1, 2001.

§211762.  Mining claims  Unlawful to tear down legal notice or deface any record.

Any person who shall willfully or maliciously tear down or deface any legal notice posted on any mining claim, or take up or destroy any stakes or monument used for marking such mining claims, or who shall willfully or maliciously throw or place any dirt, water, brush, stones or other foreign substance into any mining shaft or tunnel belonging to or claimed by another, or who shall wilfully or maliciously alter, erase, deface or destroy any record kept by any legally elected mining recorder shall be deemed guilty of a misdemeanor and shall upon conviction thereof be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment for not less than ten (10) days nor more than six (6) months or by both such fine and imprisonment.

R.L.1910, § 2767. d

§211763.  Horse racing.

Any person who shall recklessly run, or be in any way concerned in running recklessly any horse race in, along, on or across any public square, street or alley in any city, or town, or in, along, upon or across any public highway, shall be guilty of a misdemeanor, and upon conviction shall be fined in any sum not less than Ten Dollars ($10.00) or more than Fifty Dollars ($50.00).

R.L.1910, § 2768.

§21-1765.  House of worship or contents, injuring.

Any person who willfully breaks, defaces, or otherwise injures any house of worship, or any part thereof, or any appurtenance thereto, or any book, furniture, ornament, musical instrument, article of silver or plated ware, or other chattel kept therein for use in connection with religious worship, shall be guilty of a felony.

R.L. 1910, § 2770.  Amended by Laws 1997, c. 133, § 414, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 414 from July 1, 1998, to July 1, 1999.

§21-1767.1.  Use or threat to use explosive, incendiary device, or simulated bomb to damage or injure persons or property.

A.  Any person who shall willfully or maliciously commit any of the following acts shall be deemed guilty of a felony:

1.  Place in, upon, under, against or near to any building, car, truck, aircraft, motor or other vehicle, vessel, railroad, railway car, or locomotive or structure, any explosive or incendiary device with unlawful intent to destroy, throw down, or injure, in whole or in part, such property, or conspire, aid, counsel or procure the destruction of any building, public or private, or any car, truck, aircraft, motor or other vehicle, vessel, railroad, railway car, or locomotive or structure; or

2.  Place in, upon, under, against or near to any building, car, truck, aircraft, motor or other vehicle, vessel, railroad, railway car, or locomotive or structure, any explosive or incendiary device with intent to destroy, throw down, or injure in whole or in part, under circumstances that, if such intent were accomplished, human life or safety would be endangered thereby; or

3.  By the explosion of any explosive or the igniting of any incendiary device destroy, throw down, or injure any property of another person, or cause injury to another person; or

4.  Manufacture, sell, transport, or possess any explosive, the component parts of an explosive, an incendiary device, or simulated bomb with knowledge or intent that it or they will be used to unlawfully kill, injure or intimidate any person, or unlawfully damage any real or personal property; or

5.  Place in, upon, under, against or near to any building, car, truck, aircraft, motor or other vehicle, vessel, railroad, railway car, or locomotive or structure, any foul, poisonous, offensive or injurious substance or compound, explosive, incendiary device, or simulated bomb with intent to wrongfully injure, molest or coerce another person or to injure or damage the property of another person; or

6.  Injure, damage or attempt to damage by an explosive or incendiary device any person, persons, or property, whether real or personal; or

7.  Make any threat or convey information known to be false, concerning an attempt or alleged attempt to kill, injure or intimidate any person or unlawfully damage any real or personal property by means of an explosive, incendiary device, or simulated bomb; or

8.  Manufacture, sell, deliver, mail or send an explosive, incendiary device, or simulated bomb to another person; or

9.  While committing or attempting to commit any felony, possess, display, or threaten to use any explosive, incendiary device, or simulated bomb.

B.  Nothing contained herein shall be construed to apply to, or repeal any laws pertaining to, the acts of mischief of juveniles involving no injurious firecrackers or devices commonly called "stink bombs".

Added by Laws 1951, p. 61, § 1.  Amended by Laws 1971, c. 121, § 1, emerg. eff. May 4, 1971; Laws 1991, c. 54, § 1, emerg. eff. April 10, 1991; Laws 1997, c. 133, § 415, eff. July 1, 1999; Laws 2003, c. 168, § 1, eff. July 1, 2003; Laws 2004, c. 275, § 8, eff. July 1, 2004; Laws 2005, c. 1, § 14, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 130, § 2 repealed by Laws 2005, c. 1, § 15, emerg. eff. March 15, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 415 from July 1, 1998, to July 1, 1999.

§21-1767.2.  Violations of preceding section.

Any person violating any of the provisions of Section 1767.1 of this title shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary for not less than three (3) years nor more than ten (10) years, or by a fine not to exceed Ten Thousand Dollars ($10,000.00) or by both.  If personal injury results, such person shall be punished by imprisonment in the State Penitentiary for not less than seven (7) years or life imprisonment.

Added by Laws 1951, p. 62, § 2.  Amended by Laws 1971, c. 121, § 2, emerg. eff. May 4, 1971; Laws 1997, c. 133, § 416, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 302, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 416 from July 1, 1998, to July 1, 1999.

§21-1767.3.  Definitions.

As used in Section 1767.1 of this title:

1.  "Explosive" or "explosives" means any chemical compound, mixture or device, the primary or common purpose of which is to function by explosion or which, although not its primary or common purpose, has been modified, manipulated, altered, enhanced, or otherwise caused to function by explosion (that is, with substantial instantaneous release of gas, heat, debris, or concussive pressure or force, or any combination of such actions), unless such compound, mixture or device is otherwise specifically classified by the United States Department of Transportation.  The term "explosive" or "explosives" shall include but not be limited to gunpowder, dynamite, any bomb, all materials as defined in paragraphs 1 and 2 of Section 121.1 of Title 63 of the Oklahoma Statutes, and all material which is classified as explosives by the United States Department of Transportation;

2.  "Person" means any individual or individuals, firm, copartnership, corporation, company, association, joint stock association, and includes any trustee, receiver, assignee or personal representative thereof;

3.  "Incendiary device" means any chemical compound, mixture or device, the primary purpose of which is to ignite on impact or as a result of chemical reaction such as a "Molotov cocktail" or "firebomb" which is ignited on impact, causing a mechanical reaction of the container's breaking and permitting the inflammable matter to spread or splatter and is ignited from the burning wick or hypergolic reaction of chemicals;

4.  "Component parts" means separate parts which if assembled would form an explosive device.  Component parts of an "incendiary device" shall consist of an inflammable material, a breakable container and a source of ignition; and

5.  "Simulated bomb" means any device or object that by its design, construction, content, or characteristics appears to be, or to contain, an incendiary device, explosive, or explosives, as defined in this section, but is, in fact, an inoperative facsimile or imitation of such a device or explosive.

Added by Laws 1971, c. 121, § 3, emerg. eff. May 4, 1971.  Amended by Laws 1991, c. 54, § 2, emerg. eff. April 10, 1991; Laws 1992, c. 192, § 4, emerg. eff. May 11, 1992; Laws 2003, c. 168, § 2, eff. July 1, 2003; Laws 2004, c. 130, § 3, emerg. eff. April 20, 2004.

§211767.4.  Tracing of telephone calls  Immunity.

Any telephone company, its officers, agents or employees, when acting upon any request by the state or any governing body of a political subdivision thereof, which shall expressly include school districts, shall make reasonable effort to identify the telephone from which any telephone communication claimed to be prohibited by this act is being or has been made.  If identification of such telephone is made, the telephone company, its officers, agents or employees shall provide to state law enforcement officials the location of such telephone.  Any telephone company, its officers, agents or employees, in acting pursuant to this section of this act, shall be immune from any civil or criminal action or liability under this or any other state or local act, rule, regulation or ordinance. Laws 1971, c. 121, § 4, emerg. eff. May 4, 1971.

§21-1767.5.  Possession, manufacture, storage, or use of explosive without permit.

A.  Any person who shall possess, manufacture, store, or use any explosive, as defined in Section 121.1 of Title 63 of the Oklahoma Statutes, without having in the possession of the person a permit, or a copy thereof, issued pursuant to the Oklahoma Explosives and Blasting Regulation Act, shall be deemed guilty of a misdemeanor.

B.  This section shall not be construed to:

1.  Apply to any person or activity expressly exempted from the Oklahoma Explosives and Blasting Regulation Act;

2.  Apply to, or repeal any laws pertaining to, the acts of mischief of juveniles involving noninjurious firecrackers or devices commonly called "stink bombs";

3.  Apply to explosives while in transit in, into, or through this state, if the operator of the vehicle transporting the explosives carries in the vehicle the shipping papers required by 49 C.F.R., Section 172.200 et seq., and displays such papers to any law enforcement officer upon request;

4.  Apply to any person who may possess, store or use gunpowder in a quantity reasonably calculated to be necessary for hunting or shooting purposes; or

5.  Apply to any certified bomb technician employed by a federally accredited bomb squad of an agency of the federal government, this state, or any political subdivision of this state.

Added by Laws 2003, c. 168, § 3, eff. July 1, 2003.  Amended by Laws 2004, c. 130, § 4, emerg. eff. April 20, 2004.

§211768.  Malicious injury to freehold  Carrying away earth, soil or stone.

Every person who willfully commits any trespass by either:

1.  Cutting down or destroying any kind of wood or timber, standing or growing upon the lands of another; or, driving or riding through, into, or across any cultivated hedge or tree row, or any grove of ornamental trees or orchard of fruit trees growing upon the land of another, or in any other manner injurying the same; or,

2.  Carrying away any kind of wood or timber that has been cut down, and is lying on such lands; or,

3.  Maliciously severing from the freehold any produce thereof, or anything attached thereto; or,

4.  Digging, taking, or carrying away from any lot situated within the bounds of any incorporated city, without the license of the owner, or legal occupant thereof, any earth, soil or stone, being a part of the freehold, or severed therefrom at some previous time, under such circumstances as would render the trespass a larceny, if the thing so severed or carried away were personal property; or,

5.  Digging, taking, or carrying away from any land in any incorporated city or town of this state, laid down on the map or plan of said city or town as a street or avenue, or otherwise established or recognized as a street or avenue, without the license of the mayor and common council or other governing body of such city or town, or owner of the fee thereof, any earth, soil or stone under such circumstances as would render the trespass a larceny, if the thing so severed or carried away were personal property;

is guilty of a misdemeanor.

R.L.1910, § 2773.

§211770.  Standing crops, injuring.

Every person who maliciously injures or destroys any standing crops, grain, cultivated fruits, or vegetables, the property of another, in any case for which a punishment is not otherwise prescribed by this chapter or by some other statute, is guilty of a misdemeanor.

R.L.1910, § 2775.

§211771.  Injuring fruit, melons or flowers in the day time.

Every person who maliciously or mischievously enters in the day time, the enclosure, or goes upon the premises of another, with the intent to knock off, pick, destroy, or carry away, or having lawfully entered or gone upon does afterward wrongfully knock off, pick, destroy, or carry away any apples, peaches, pears, plums, grapes, or other fruit, melons, or flowers of any tree, shrub, bush, or vine, shall be punished by a fine not exceeding One Hundred Dollars ($100.00) and not less than Five Dollars ($5.00), or by imprisonment in the county jail not exceeding thirty (30) days.

R.L.1910, § 2776.

§211772.  Injuring fruit, melons or flowers in the night time.

Every person who shall maliciously or mischievously enter the enclosure, or go upon the premises of another in the night time, and knock off, pick, destroy, or carry away, any apples, peaches, pears plums, grapes, or other fruit, melons, or flowers of any tree, shrub, bush, or vine, or having entered the enclosure or gone upon the premises of another, in the night time, with the intent to knock off, pick, destroy, or carry away any fruit or flowers, as aforesaid, be actually found thereon, shall, on conviction thereof, be punished by fine not exceeding One Hundred Dollars ($100.00) and not less than Ten Dollars ($10.00), or by imprisonment in the county jail not exceeding thirty (30) days.

R.L.1910, § 2777.

§211773.  Injuring fruit or ornamental trees.

Every person who shall maliciously or mischievously, bruise, break or pull up, cut down, carry away, destroy, or in anywise injure any fruit or ornamental tree, shrub, vine or material for hedge, being, growing, or standing on the land of another, shall be punished by fine not exceeding One Hundred and not less than Ten Dollars ($10.00), or by imprisonment in the county jail not exceeding thirty (30) days.

R.L.1910, § 2778.

§211774.  Removing or altering landmarks.

Every person who either:

1.  Maliciously removes any monuments of stone, wood, or other material, erected for the purpose of designating any point in the boundary of any lot or tract of land; or,

2.  Maliciously defaces or alters the marks upon any tree, post or other monument, made for the purpose of designating any point, course, or line in any such boundary; or,

3.  Maliciously cuts down or removes any tree upon which any such marks have been made for such purpose, with intent to destroy such marks;

Is guilty of a misdemeanor.

R.L.1910, § 2779.

§211775.  Piers or dams, interfering with.

Every person who, without authority of law, interferes with any pier, booms or dams, lawfully erected or maintained upon any waters within this state, or hoists any gate in or about said dams, is guilty of a misdemeanor.

R.L.1910, § 2780.

§211776.  Destroying dam.

Every person who maliciously destroys any dam or structure erected to create hydraulic power, or any embankment necessary for the support thereof, or maliciously makes, or causes to be made, any aperture in such dam or embankment, with intent to destroy the same, is guilty of a misdemeanor.

R.L.1910, § 2781.

§21-1777.  Piles, removing or injuring.

Any person who maliciously draws up or removes or cuts or otherwise injures any piles fixed in the ground and used for securing any bank or dam of any river, canal, drain, aqueduct, marsh, reservoir, pool, port, dock, quay, jetty or lock, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding five (5) years and not less than two (2) years, or by imprisonment in a county jail not exceeding one (1) year, or by a fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

R.L. 1910, § 2782.  Amended by Laws 1997, c. 133, § 417, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 303, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 417 from July 1, 1998, to July 1, 1999.

§21-1778.  Train signal light, removing or masking - False light or signal.

Any person who unlawfully masks, alters or removes any light or signal, or willfully exhibits any false light or signal, with intent to bring any locomotive or any railway car or train of cars into danger, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years and not less than three (3) years.

R.L. 1910, § 2783.  Amended by Laws 1997, c. 133, § 418, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 304, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 418 from July 1, 1998, to July 1, 1999.

§211779.  Injuring written instruments the false making of which would be forgery.

Every person who maliciously mutilates, tears, defaces, obliterates, or destroys any written instrument being the property of another, the false making of which would be forgery, is punishable in the same manner as the forgery of such instrument is made punishable.

R.L.1910, § 2784. d

§211781.  Letters, opening and reading  Publishing letters.

Every person who willfully opens or reads, or causes to be read, any sealed letter not addressed to himself, without being authorized so to do, either by the writer of such letter or by the person to whom it is addressed, and every person who without like authority publishes any letter, knowing it to have been opened in violation of this section or any part thereof, is guilty of a misdemeanor.

R.L.1910, § 2786.

§211782.  Messages  Disclosing contents of.

Any person who shall disclose the contents of any telegraphic dispatch or telephone message or communication, or any part thereof, addressed to or which he knows to be intended for another person without the permission of such person, except upon the lawful order of a court, or the judge thereof, with intent to cause injury, damage or disgrace to such other person, or which does in fact cause injury, damage or disgrace to such other person, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than Fifty Dollars ($50.00), nor more than Five Hundred Dollars($500.00), or by imprisonment in the county jail not less than thirty (30) days, nor more than one (1) year, or by both such imprisonment and fine. Provided, that nothing herein shall apply to public officers in the discharge of their duties.

R.L.1910, § 2787; Laws 1923, c. 46, p. 58, § 2.

§211783.  Secreting telegraphic dispatches.

Every person who, having in his possession any telegraphic dispatch addressed to another, maliciously secretes, conceals or suppresses the same, is guilty of a misdemeanor.

R.L.1910, § 2788.

§211784.  Works of art or ornamental improvements, injuring.

Every person who willfully injures, disfigures or destroys, not being the owner thereof, any monument work of art, or useful or ornamental improvement, within the limits of any town or city, or any shade tree or ornamental plant, growing therein, whether situated upon private ground, or on any street, sidewalk or public park or place, is guilty of a misdemeanor.

R.L.1910, § 2789.

§21-1785.  Works of literature or art in public place, injuring.

Any person who maliciously cuts, tears, disfigures, soils, obliterates, breaks or destroys any book, map, chart, picture, engraving, statue, coin, model, apparatus, specimen or other work of literature or art, or object of curiosity deposited in any public library, gallery, museum, collection, fair or exhibition, shall be guilty of a felony punishable by imprisonment in the State Penitentiary for not exceeding three (3) years, or in a county jail not exceeding one (1) year.

R.L. 1910, § 2790.  Amended by Laws 1997, c. 133, § 419, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 305, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 419 from July 1, 1998, to July 1, 1999.

§21-1786.  Injuries to pipes and wires.

Any person who willfully breaks, digs up or obstructs any pipes or mains for conducting gas or water, or any works erected for supplying buildings with gas or water, or any appurtenances or appendages therewith connected, or injures, cuts, breaks down or destroys any electric light wires, poles or appurtenances, or any telephone or telegraph wires, cable or appurtenances, shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding three (3) years, or in the county jail not exceeding one (1) year, and by a fine of not more than Five Hundred Dollars ($500.00).

R.L. 1910, § 2791.  Amended by Laws 1997, c. 133, § 420, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 306, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 420 from July 1, 1998, to July 1, 1999.

§211787.  Automobile or motor vehicle, loitering in, injuring or molesting.

From and after the passage of this act, it shall be unlawful for any person or persons to loiter in or upon any automobile or motor vehicle, or to deface or injure such automobile or motor vehicle, or to "molest, drive, or attempt to drive any automobile, for joyriding or any other purpose, or" to manipulate or meddle with any machinery or appliances thereof without the consent of the owner of such automobile or motor vehicle.

Laws 1917, c. 149, p. 239, § 1.

§211788.  Penalty.

Any person violating Section 1787 of this title, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.

Amended by Laws 1985, c. 93, § 1, eff. Nov. 1, 1985.

§211789.  Caves or caverns, injuring.

A.  It shall be unlawful for any person to willfully or knowingly break, break off, crack, carve upon, write or otherwise mark upon, or in any manner destroy, mutilate, deface, mar or harm any natural material found in any cave or cavern located on any public lands or other lands owned by the United States, the State of Oklahoma, or any county, municipality, school district or other instrumentality of government, or on private property without the prior written consent of the owner; to kill, harm or disturb any plant or animal life found in any cave or cavern, and, whether inside or outside a cave, any fish of the genera chologaster, typhlicthys or amblyopsis (commonly known as cavefish, springfish or blindfish), any salamander of the genus typhlotriton (commonly known as the Ozark blind, grotto or spring grotto salamander), or the species eurycea lucifuga (commonly known as cave salamander); provided, nothing in this act shall be construed as prohibiting the commercial mining of bat guano or the destruction of any predatory terrestrial mammal or poisonous snake seeking shelter within a cave if such destruction is not otherwise unlawful.

B.  Any person who deliberately places, throws, drops, deposits or discards any garbage, trash, waste, rubbish, refuse, debris or other deleterious substance in or near any cave, cavern or natural subterranean drainage system shall be subject to the provisions of Section 1 of this act.

Amended by Laws 1988, c. 115, § 5, eff. Nov. 1, 1988.

§211831.  Taking or injuring saw logs.

Any person who shall willfully and without authority take any saw logs that may be on any river or on the land adjoining or near a river, which may have floated down said river, or onto said land, and shall remove or attempt to remove the same, or who shall cut or split such logs or otherwise destroy or injure them, shall be deemed guilty of a misdemeanor, and upon conviction, where the value of the logs exceeds One Hundred Dollars ($100.00), be punished by imprisonment not more than one (1) year nor less than three (3) months, and by fine not to exceed One Hundred and not less than Ten Dollars ($10.00); and where the value of the logs is One Hundred Dollars ($100.00) or less, the punishment shall be by fine not exceeding Eighty and not less than Twenty Dollars ($20.00).  R.L. 1910 Sec. 2752.

R.L.1910, § 2752.

§211832.  Receiving or injuring stolen logs.

Any person who shall purchase, receive or secrete saw logs so taken or removed, or who shall cut or otherwise injure logs so taken or removed, knowing them to have been so taken or removed, shall be punished as prescribed in the preceding section.

R.L.1910, § 2753.

§21-1834.  Chattels encumbered by mortgage, conditional sales contract or security agreement - Removal or destruction.

Any mortgagor or conditional sales contract vendee or pledgor or debtor under a security agreement of personal property, or his legal representative, who, while such mortgage, security agreement or conditional sales contract remains in force and unsatisfied, conceals, sells, or in any manner disposes of such property, or any part thereof, or removes such property, or any part thereof, beyond the limits of the county, or materially injures or willfully destroys such property, or any part thereof, without the written consent of the holder of such mortgage or conditional sales contract, secured party or pledgee under a security agreement, shall be deemed guilty of a felony, and shall, upon conviction, be punished by imprisonment in the State Penitentiary for a period not exceeding three (3) years or in the county jail not exceeding one (1) year, or by a fine of not to exceed Five Hundred Dollars ($500.00); provided, that the writing containing the consent of the holder of the mortgage or conditional sales contract, secured party or pledgee under a security agreement, as before specified, shall be the only competent evidence of such consent, unless it appears that such writing has been lost or destroyed.

R.L. 1910, § 2755.  Amended by Laws 1957, p. 166, § 1; Laws 1965, c. 105, § 1; Laws 1997, c. 133, § 421, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 307, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 421 from July 1, 1998, to July 1, 1999.

§211834.1.  Sale of secured personal property  Debtor as trustee of funds received.

Every debtor owning personal property in this state in which a creditor has a security interest who, with the consent of the secured party or his assignee, shall sell such collateral, or any part thereof, while the security agreement remains in force and unsatisfied, shall be deemed and conclusively held to be the trustee of the funds received upon the sale thereof, for the benefit of such secured party, or assignee, to the extent of the indebtedness secured thereby or any balance due thereof.

Laws 1967, c. 155, § 1, emerg. eff. May 1, 1967.

§21-1834.2.  Repealed by Laws 2002, c. 460, § 44, eff. Nov. 1, 2002.

§21-1835.  Trespass on posted property after being forbidden or without permission - Penalties.

A.  Whoever shall willfully or maliciously enter the garden, yard, pasture or field of another after being expressly forbidden to do so or without permission by the owner or lawful occupant thereof when such property is posted shall be deemed guilty of trespass and upon conviction thereof shall be fined in any sum not to exceed Two Hundred Fifty Dollars ($250.00); provided, that this provision shall not apply to registered land surveyors and registered professional engineers for the purpose of land surveying in the performance of their professional services; and, provided further, that anyone who willfully or maliciously enters any such garden, yard, pasture or field, and therein commits or attempts to commit waste, theft, or damage shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by confinement in the county jail for not less than thirty (30) days nor more than six (6) months, or both such fine and imprisonment. For purposes of this section, "posted" means exhibiting signs to read as follows:  "PROPERTY RESTRICTED"; "POSTED  KEEP OUT"; "KEEP OUT"; "NO TRESPASSING"; or similar signs which are displayed. Property that is fenced or not fenced must have such signs placed conspicuously and at all places where entry to the property is normally expected.

B.  No provisions of this act shall conflict with Section 5-202 or 6-304 of Title 29 of the Oklahoma Statutes.

C.  Whoever shall willfully enter the pecan grove of another without the prior consent of the owner or occupant thereof to so do shall be deemed guilty of trespass and upon conviction thereof shall be fined in any sum not to exceed Twenty-five Dollars ($25.00); provided, that anyone who willfully enters any such pecan grove and therein commits or attempts to commit waste, theft, or damage shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not more than Five Hundred Dollars ($500.00), or by confinement in the county jail for not less than thirty (30) days nor more than six (6) months, or by both such fine and imprisonment.

D.  Whoever shall willfully or maliciously enter upon property owned or managed by the Grand River Dam Authority without permission when such property is posted shall be deemed guilty of misdemeanor trespass and upon conviction thereof shall be fined in any sum not to exceed Two Hundred Fifty Dollars ($250.00); provided, that this provision shall not apply to registered land surveyors and registered professional engineers for the purpose of land surveying in the performance of their professional services; and, provided further, that anyone who willfully or maliciously enters upon property owned or managed by the Grand River Dam Authority without permission and therein commits or attempts to commit waste, theft, or damage shall be deemed guilty of misdemeanor trespass, and upon conviction thereof shall be fined in any sum not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by confinement in the county jail for not less than thirty (30) days nor more than six (6) months, or both such fine and imprisonment.  For purposes of this section, "posted" means exhibiting signs to read as follows:  "PROPERTY RESTRICTED"; "POSTED - KEEP OUT"; "KEEP OUT"; "NO TRESPASSING"; or similar signs which are displayed.  Property that is fenced or not fenced must have such signs placed conspicuously and at all places where entry to the property is normally expected.

Laws 1913, c. 51, p. 89, § 1; Laws 1923, c. 215, p. 377, § 1; Laws 1961, p. 234, § 1; Laws 1969, c. 229, § 1, emerg. eff. April 21, 1969; Laws 1983, c. 296, § 1, eff. Nov. 1, 1983; Laws 1999, c. 53, § 1, emerg. eff. April 5, 1999.

§211835.1.  Entry or presence upon premises of place of business of persons convicted of certain crimes.

A.  Every person, partnership, corporation or other legal entity engaged in any public business, trade, or profession of any kind wherein merchandise, goods or services are offered for sale may forbid the entry or presence of any person upon the premises of the place of business, if the person has been convicted of a crime involving entry onto or criminal acts occurring upon any real property owned, leased, or under the control of such person, partnership, corporation or other legal entity.  Such crimes shall include, but are not limited to, shoplifting, vandalism, and disturbing the peace while upon the premises of any place of business of the person, partnership, corporation, or other legal entity.

B.  In order to exercise the authority conferred by subsection A of this section, the owner or an agent of the owner of a public business, trade, or profession must notify the person whom the owner or agent desires to prohibit from such owner's place of business.

C.  No person shall willfully enter or remain upon the premises after being expressly forbidden to do so in the manner provided for in this section.  Any person convicted of violating the provisions of this section, upon conviction, shall be guilty of trespass and shall be punished by a fine of not more than Two Hundred Fifty Dollars ($250.00) or by confinement in the county jail for a term of not more than thirty (30) days, or by both such fine and imprisonment.

D.  The provisions of this act shall not preclude any other remedy allowed by law.

Laws 1989, c. 246, § 1, eff. Nov. 1, 1989.

§211836.  Filing purported conveyance without color of title  Instruments clouding title to restricted Indian lands.

Any person, firm or officer, representative, or agent of any firm or corporation, who shall execute and deliver, or who shall file for record or cause to be recorded in the office of any county clerk of any county in this state, any deed or other instrument in writing purporting to convey any right, title, or interest, or right to possession in and to any real estate situated in such county, to which the grantor, or grantors, therein did not have and hold a bona fide color of title, and any such person who shall file or cause to be filed for record in such office any such deed or other instrument which clouds the title of any real estate allotted to any member of one of the Five Civilized Tribes, or to the Osage Tribe of Indians, as a homestead, prior to the removal of the restrictions thereon by operation of law, or otherwise, knowing the land conveyed to be restricted homestead lands, shall be deemed guilty of a misdemeanor, and, upon conviction shall be punished by fine not to exceed One Hundred Dollars ($100.00), and by imprisonment in the county jail for a period not to exceed thirty (30) days.

Laws 1913, c. 78, p. 124, § 1; Laws 1945, p. 96, § 1.

§211836.1.  Deed or conveyance removing cloud to be executed by violator.

Any person, firm, or officer, representative, or agent of any firm or corporation, who has at any time violated the provisions of the above section shall, upon the written request of any person who has and holds any right, title, or interest in such real estate, immediately execute and deliver such deed or conveyance as may be requisite to remove from the record the cloud on the right, title, and interest of such owner to the title and possession of said real estate.

Laws 1945, p. 96, § 2.

§211836.2.  Failure to comply with demand a tort.

Any person, firm, or officer, representative, or agent of any firm or corporation, together with such firm or corporation, failing to comply with such demand to remove the said cloud upon the right to title and possession, shall be deemed to be guilty of a tort, and shall be held to respond in damages to the owner of any right, title, interest or right to possession of the real estate involved in a suit to quiet the title to said real estate in the amount of the cost, reasonable attorney's fees, and other damage suffered on account of the said tort.

Laws 1945, p. 97, § 3. d

§21-1837.  Hard or solid substances in grain - Inflammable or explosive substances in cotton.

Any person who shall designedly place any hard or solid substance or article in any stack, shock, sheaf or load of unthreshed grain, or in any bin, bag, sack or load of unthreshed grain, or seed, or shall designedly place any matches or other inflammable, combustible or explosive substance in any unginned cotton with the intent to injure or destroy any such grain, seed, or cotton, or any machinery which may be used for threshing or grinding such grain or seed or ginning such cotton, shall be deemed guilty of a felony, and upon conviction shall be punished by confinement in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

Added by Laws 1915, c. 5, § 1.  Amended by Laws 1997, c. 133, § 423, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 309, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 423 from July 1, 1998, to July 1, 1999.

§211838.  Attaching unauthorized objects upon utility poles prohibited.

It is unlawful to attach or insert any object with nails or tacks upon poles erected for the support of electric, telephone, utility or power lines; provided, however, the provisions of this act shall not interfere with the inherent rights of the owner.

Laws 1963, c. 356, § 1.

§211839.  Penalties.

Any violation of the provisions of Section 1 of this act shall constitute a misdemeanor and upon conviction thereof shall be punishable by imprisonment in the county jail not to exceed thirty (30) days or by payment of a fine not to exceed One Hundred Dollars ($100.00) or by both such fine and imprisonment.

Laws 1963, c. 356, § 2.

§211840.  Anonymous campaign literature.

A.  It shall be unlawful for any person, firm, corporation, partnership, organization, or association to cause to be broadcast, written, printed, posted, or distributed a statement, circular, poster, or advertisement which is designed to influence the voters on the nomination or election of a candidate or to influence the voters on any constitutional or statutory amendment or on any other issue in a state, county, city, or school district election, or to influence the vote of any member of the Legislature, unless there appears in a conspicuous place upon such circular, poster, or advertisement, or within a broadcast statement, either the name and address of the person who paid for the communication if an individual, or the name and address of the president, chairman, or secretary, or of two officers of the organization, if an organization which paid for the communication.  Persons violating this act shall be guilty of a misdemeanor.

B.  The provisions of this section shall not apply to material purchased before the effective date of this act, provided that proof of purchase can be properly documented.  The provisions of this section shall not apply to bumper stickers, pins, buttons, and other small items upon which the required information cannot be conveniently printed.  The provisions of this section shall not apply to skywriting, water towers, or other means of displaying of such a nature that the inclusion of the required information would be impractical.  Nothing in this section shall be construed to apply to any matter broadcast by the electronic media or thing published in any newspaper, magazine, or journal recognized and circulating as such, which matter is broadcast by the electronic media or published by such newspaper, magazine, or journal on its own behalf and upon its own responsibility and for which it shall not charge or receive any compensation whatsoever, nor shall the provisions of this section apply to any publication issued by any legally constituted election officials in the performance of their duties.

Laws 1974, c. 154, § 11, emerg. eff. May 4, 1974. Renumbered from Title 26, § 424.11 by Laws 1976, c. 90, § 12, emerg. eff. May 6, 1976. Amended by Laws 1983, c. 200, § 1; Laws 1984, c. 234, § 2, emerg. eff. May 29, 1984; Laws 1986, c. 96, § 1, emerg. eff. April 5, 1986. Renumbered from Title 26, § 15111 by Laws 1986, c. 255, § 34, emerg. eff. June 13, 1986. Amended by Laws 1988, c. 303, § 22, emerg. eff. July 1, 1988.  Renumbered from Title 74, § 4220, by Laws 1991, c. 316, § 36, eff. July 1, 1991.

§211841.  Destruction, removal, altering, covering or defacing.

No person, firm, association or corporation shall destroy, remove, alter, cover or deface the manufacturer's serial number from any tractor, combine, corn picker, corn sheller or hay baler, or any other piece of farm machinery having a retail value of more than Twentyfive Dollars ($25.00) upon which the manufacturer has placed a serial number; nor shall any person, firm, corporation or association, sell, offer for sale, or lease, or otherwise dispose of any such equipment on which the serial numbers have been destroyed, removed, altered, covered or defaced.

Laws 1953, p. 96, § 1.

§211842.  Exception to application of Act.

The provisions of this act shall not apply to any machine or part thereof now owned and used by a bona fide farmer who has had such equipment in his possession prior to the effective date of this act.

Laws 1953, p. 96, § 2.

§211843.  Violations  Punishment.

Any person violating the provisions of Section 1 of this act, shall, upon conviction thereof, be fined not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00), or imprisoned for not less than thirty (30) days nor more than one (1) year, or both, for each offense.

Laws 1953, p. 96, § 3.

§211844.  Definitions.

"Party line" means a subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.  "Emergency" means a situation in which property or human life are in jeopardy and the prompt summoning of aid is essential.

Laws 1955 P. 193, Sec. 1.

§211845.  Refusal to yield party line during emergency  Penalty.

Any person who shall willfully refuse to yield or surrender the use of a party line to another person for the purpose of permitting such other person to report a fire or summon police, medical or other aid in case of emergency, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).

Laws 1955, p. 193, § 2.

§211846.  Requesting party line on pretext of emergency  Penalty.

Any person who shall ask for or request the use of a party line on pretext that an emergency exists, knowing that no emergency in fact exists, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).

Laws 1955, p. 193, § 3.

§211847.  Publication in telephone directories  Exceptions.

After the ninetieth day following the effective date of this act, every telephone directory thereafter distributed to the members of the general public shall contain a notice of this law, such notice to be prominently printed and displayed in boldfaced type and to be preceded by the word "warning"; Provided, that the provisions of this section shall not apply to those directories distributed solely for business advertising purposes, commonly known as classified directories.

Laws 1955, p. 193, § 4.

§21-1847a.  Using or allowing use of automatic dial announcing device - Exceptions - Penalties.

A.  Except as provided by this subsection, no person shall use or knowingly allow the use of an automatic dial announcing device.

An automatic dial announcing device shall be used only when:

1. The device disconnects from the called person's line not later than twenty (20) seconds after the called person hangs up; and

2. For calls terminating in this state, the device is not used to make a call:

a. before 9 a.m. or after 9 p.m., or

b. at any hour that collection calls would be prohibited under the federal Fair Debt Collection Practices Act, 15 U.S.C., Section 1692(c), when the device is used for collection purposes; and

3.  One of the following occur:

a. the calls are made or messages given solely in response to calls initiated by the person to whom the automatic calls or recorded messages are directed or who has made a written request to be called,

b. the calls made concern goods or services that have been previously ordered or purchased,

c. the calls are made by creditors or their assignees, or

d. the calls are initiated by a live operator who gives the caller the option to disconnect prior to the playing of a prerecorded or synthesized voice message.

B.  A person who violates any provision of this section is guilty of a misdemeanor.

C.  The Attorney General may seek injunctive relief to enforce this section pursuant to the Oklahoma Consumer Protection Act.

D.  In the event that a civil action is filed pursuant to this subsection, the prevailing party shall be entitled to a reasonable attorney's fee.

E.  A contract or agreement to purchase any goods or services for sale executed in violation of the provisions of this section shall be voidable at the option of the person who has subscribed to telephone services from a telephone company.

F.  For purposes of this section, "automatic dial announcing device" means automatic equipment that:

1.  Stores telephone numbers to be called, or has a random or sequential number generator capable of producing numbers to be called;

2.  Conveys a prerecorded or synthesized voice message to the number called; and

3.  Is used for the purpose of offering any goods or services for sale or conveying information regarding such goods or services.

Added by Laws 1991, c. 279, § 1, eff. July 1, 1991.  Amended by Laws 1992, c. 317, § 4, eff. July 1, 1992.

§211848.  Definitions.

Definitions:

(1) The term "coinoperated machine" as used herein shall include any parking meter, vending machine, service meter, coin box telephone or other receptacle designed to receive or be operated by lawful coin of the United States of America.

(2) The term "spurious coin" as used herein, shall include any token, disk, blank, slug, washer, sweated, mutilated, false or counterfeited coin or other device, whether solid or otherwise used in substitution for lawful coin of the United States of America in the operation, use or enjoyment of any coinoperated machine.

Laws 1955, p. 197, § 1.

§211849.  Operation of machines by spurious coins  Penalty.

Whoever by means of any spurious coin or by any other means, method, trick or device whatsoever not lawfully authorized by the owner, lessee, or licensee of any coinoperated machine operated in furtherance of or connection with the sale, use or enjoyment of any service, facility or privilege, knowingly shall operate or cause to be operated, or shall attempt to operate any such coinoperated machine or whoever shall take, obtain, accept or receive from or by means of any such coinoperated machine any article of value or service or the use or enjoyment of any service, facility or privilege by use of any spurious coin shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than One Hundred Dollars ($100.00), or imprisoned not more than thirty (30) days, or both.

Laws 1955, p. 197, § 2.

§211850.  Manufacture or sale of spurious coins for unlawful use  Penalty.

Every person who, with intent to cheat or defraud another of the use, enjoyment and benefit of property, service, facility or privilege, or whoever, knowingly or having cause to believe that same is intended for fraudulent or unlawful use on the part of the purchaser, donee or user thereof, shall manufacture, sell, offer to sell, advertise for sale, give away or possess any spurious coin as herein defined, shall be guilty of a misdemeanor and upon conviction thereof, shall be punished by a fine of One Hundred Dollars ($100.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.  The manufacture, sale, offering for sale, advertising for sale, distribution or possession of any such spurious coin, as herein defined, shall be prima facie evidence of intent to cheat or defraud within the meaning of this act.

Laws 1955, p. 198, § 3.

§211851.  False reporting.

It shall be unlawful for any person to report, or cause to be reported, directly or indirectly, the existence of a fire to a fire department, fire station or other agency charged with the responsibility of extinguishing fires, unless such person knows or reasonably believes that such fire is in existence.

Laws 1957, p. 166, § 1.

§211852.  Posting of act.

The fire fhief or principal officer of every fire department shall post, or cause to be posted, a copy of this act at every fire alarm box or place specially designed for the reporting of fires in his jurisdiction.

Laws 1957, p. 166, § 2.

§211853.  Penalty.

Any person violating any of the provisions of this act shall be guilty of a misdemeanor.

Laws 1957, p. 166, § 3.

§21-1861.  Information to be furnished by solicitor - Calls exempt - Penalties.

A.  The name and organizational or business affiliation of every person who by telephone engages in the solicitation or sale of any item, tangible or intangible, shall, by such person, be given to the person answering such telephone call.  Such information shall be given immediately and prior to any solicitation or sales presentation.  The telephone number of the person placing the call must be given upon request of the party being called.  The person in whose name the telephone is registered is responsible for his agents and employees conforming with the provisions of this section.  This section does not apply to calls between persons known to each other and to religious groups, or nonprofit organizations within their own membership, and political activities.

B.  No person may solicit contributions by telephone for a charitable nonprofit organization unless that organization has complied with the provisions of the Oklahoma Solicitation of Charitable Contributions Act, Sections 552.1 et seq. of Title 18 of the Oklahoma Statutes.  Such person may charge a reasonable fee for his services, which shall not exceed ten percent (10%) of the net receipts of the solicitation; provided, however, that in the event the fee charged is based upon a predetermined flat fee, then this provision shall not apply.  Provided, further, that all sums shall be paid directly to the nonprofit organization.

C.  Violation of this section by a person, business or organization shall constitute a misdemeanor.  A third and subsequent conviction under this section shall constitute a felony.

Added by Laws 1967, c. 187, § 1, emerg. eff. May 1, 1967.  Amended by Laws 1976, c. 199, § 1, emerg. eff. June 4, 1976; Laws 1997, c. 133, § 424, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 424 from July 1, 1998, to July 1, 1999.

§21-1862.  Commercial solicitation by facsimile device - Definitions.

As used in this act:

"Facsimile device" means a machine capable of receiving and reproducing facsimiles of text or images transmitted electronically or telephonically through telecommunication lines connecting to the machine; and

"Commercial solicitation" means an unsolicited electronic or telephonic transmission to a facsimile device to encourage the purchase of goods, realty, services or to advertise availability of such goods, realty or services.  Commercial solicitation shall not include an electronic or telephonic transmission to a facsimile device:

a.  made in the course of prior negotiations,

b.  made to a party with whom there was a prior business relationship or an existing relationship,

c.  made in the course of a follow up to a sales call, sales lead or other business-related contact; or

d.  made after normal business hours and two pages or less in length.

Added by Laws 1990, c. 169, § 1, emerg. eff. May 2, 1990.

§21-1863.  Commercial solicitation by facsimile device - Penalties.

A.  A person shall not intentionally make an electronic or telephonic transmission to a facsimile device located in this state by means of any connection with a telephone network for the purpose of transmitting a commercial solicitation, as defined by Section 1 of this act.  Each commercial solicitation prohibited by this act shall be a separate violation.

B.  Any person violating the provisions of this act shall upon conviction be guilty of a misdemeanor punishable by a fine of not less than Five Hundred Dollars ($500.00) or more than One Thousand Dollars ($1,000.00) for each separate violation.

C.  A person violating the provisions of this act shall be deemed to have committed the violation either at the place where the electronic or telephonic transmission is made or at the place where the transmission is received.

Added by Laws 1990, c. 169, § 2, emerg. eff. May 2, 1990.

§21-1865.  Repealed by Laws 1991, c. 82, § 8, emerg. eff. April 18, 1991.

§21-1866.  Repealed by Laws 1991, c. 82, § 8, emerg. eff. April 18, 1991.

§21-1867.  Repealed by Laws 1991, c. 82, § 8, emerg. eff. April 18, 1991.

§21-1868.  Repealed by Laws 1991, c. 82, § 8, emerg. eff. April 18, 1991.

§21-1869.  Repealed by Laws 1991, c. 82, § 8, emerg. eff. April 18, 1991.

§21-1870.  Definitions.

As used in this act:

1.  "Access device" means any telecommunication device including the telephone calling card number, electronic serial number, account number, mobile identification number, or personal identification number that can be used to obtain telephone services;

2.  "Clone cellular telephone" or "counterfeit cellular telephone" means a cellular telephone whose electronic serial number has been altered from the electronic serial number that was programmed in the telephone by the manufacturer by someone other than the manufacturer;

3.  "Cloning paraphernalia" means materials that, when possessed in combination, could be used to create a cloned cellular telephone.  These materials include scanners to intercept the electronic serial number and mobile identification number, cellular telephones, cables, EPROM chips, EPROM burners, software for programming the cloned telephone with a false electronic serial number and mobile identification number combination, a computer containing such software, and lists of electronic serial number and mobile identification number combinations;

4.  "Electronic serial number" means the unique number that:

a. was programmed into a cellular telephone by its manufacturer,

b. is transmitted by the cellular telephone, and

c. is used by cellular telephone providers to validate radio transmissions to the system as having been made by an authorized device;

5.  "EPROM" or "Erasable programmable read-only memory" means an integrated circuit memory that can be programmed from an external source and erased, for reprogramming, by exposure to ultraviolet light;

6.  "Intercept" means to electronically capture, record, reveal, or otherwise access the signals emitted or received during the operation of a cellular telephone without the consent of the sender or receiver, by means of any instrument, device or equipment;

7.  "Manufacture of an unlawful telecommunication device" means to produce or assemble an unlawful telecommunication device, or to modify, alter, program, or reprogram a telecommunication device to be capable of acquiring or facilitating the acquisition of telecommunication service without the consent of the telecommunication service provider;

8.  "Mobile identification number" means the cellular telephone number assigned to the cellular telephone by the cellular telephone carrier;

9.  "Possess" means to have a physical possession or otherwise to exercise control over tangible property;

10.  "Sell" means to offer to, agree to offer to, or to sell, exchange, give, or dispose of an unlawful telecommunications device to another;

11.  "Telecommunication device" means:

a. any type of instrument, device, machine, or equipment which is capable of transmitting or receiving telephonic, electronic, or radio communications, or

b. any part of an instrument, device, machine, equipment, or other computer circuit, computer chip, electronic mechanism, or other component, which is capable of facilitating the transmission or reception of telephonic or electronic communications within the radio spectrum allocated to cellular radio telephone;

12.  "Telecommunication service" means any service provided for a charge or compensation to facilitate the origination, transmission, emission, or receipt of signs, signals, writings, images, and sounds or intelligence of any nature by telephone, including cellular telephones, wire, radio, television option or other electromagnetic system;

13.  "Telecommunication service provider" means any person or entity providing telecommunication service including a cellular telephone or paging company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching officer, or other equipment or telecommunication service; and

14.  "Unlawful telecommunication device" means any telecommunication device that is capable of, or has been altered, modified, programmed, or reprogrammed, along or in conjunction with another access device, so as to be capable of acquiring or facilitating the acquisition of a telecommunication service without the consent of the telecommunication service provider.  Unlawful devices include tumbler phones, counterfeit phones, tumbler microchips, counterfeit microchips, and other instruments capable of disguising their identity or location or of gaining access to a communications system operated by a telecommunication service provider.

Added by Laws 1998, c. 97, § 1, eff. July 1, 1998.

§21-1871.  Use with intent to avoid payment of service charges.

A.  Any person who uses a telecommunication device with the intent to avoid the payment of any lawful charge for telecommunication service or with the knowledge that it was to avoid the payment of any lawful charge for telecommunication service and the value of the telecommunication service is not more than One Thousand Dollars ($1,000.00) or such value cannot be ascertained shall, upon conviction, be guilty of a misdemeanor.

B.  Any person who uses a telecommunication device with the intent to avoid the payment of any lawful charge for telecommunication service or with the knowledge that it was to avoid the payment of any lawful charge for telecommunication service and the value of the telecommunication service exceeds One Thousand Dollars ($1,000.00) shall, upon conviction, be guilty of a Schedule G felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed two (2) years.

C.  If the cloned cellular telephone used in violation of this section was used to facilitate the commission of a felony the person, upon conviction, shall be guilty of a Schedule F felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed two (2) years.

D.  Any person who has been convicted previously of an offense under this section shall be guilty of a Schedule E felony upon a second and any subsequent conviction, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed five (5) years.

Added by Laws 1998, c. 97, § 2, eff. July 1, 1998.  Amended by Laws 1998, 1st Ex.Sess., c. 2, § 9, emerg. eff. June 19, 1998.

§21-1872.  Possession of unlawful telecommunication or cloning devices.

A.  Any person who knowingly possesses an unlawful telecommunication device shall, upon conviction, be guilty of a misdemeanor.

B.  Any person who knowingly possesses five or more unlawful telecommunication devices at the same time shall, upon conviction, be guilty of a Schedule F felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed two (2) years.

C.  Any person who:

1.  Knowingly possesses an instrument capable of intercepting electronic serial number and mobile identification number combinations under circumstances evidencing an intent to clone; or

2.  Knowingly possesses cloning paraphernalia under circumstances evidencing an intent to clone,

shall, upon conviction, be guilty of a schedule F felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed two (2) years.

Added by Laws 1998, c. 97, § 3, eff. July 1, 1998.  Amended by Laws 1998, 1st Ex.Sess., c. 2, § 10, emerg. eff. June 19, 1998.

§21-1873.  Sale of unlawful telecommunication devices or material.

A.  Any person who intentionally sells an unlawful telecommunication device or material, including hardware, data, computer software, or other information or equipment, knowing that the purchaser or a third person intends to use such material in the manufacture of an unlawful telecommunication device shall, upon conviction, be guilty of a schedule F felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed two (2) years.

B.  If the offense under this section involves the intentional sale of five or more unlawful telecommunication devices within a six-month period, the person committing the offense, upon conviction, shall be guilty of a Schedule E felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed five (5) years.

Added by Laws 1998, c. 97, § 4, eff. July 1, 1998.  Amended by Laws 1998, 1st Ex.Sess., c. 2, § 11, emerg. eff. June 19, 1998.

§21-1874.  Manufacture of unlawful telecommunication devices.

A.  Any person who intentionally manufacturers an unlawful telecommunication device shall, upon conviction, be guilty of a Schedule F felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed two (2) years.

B.  If the offense under this section involves the intentional manufacture of five or more unlawful telecommunication devices within a six-month period, the person committing the offense shall, upon conviction, be guilty of a Schedule E felony, if the offense occurs on or after the effective date of Section 20.1 of this title.  If the offense occurs before the effective date of Section 20.1 of this title, the crime shall be punishable by incarceration in the custody of the Department of Corrections for a term not to exceed five (5) years.

Added by Laws 1998, c. 97, § 5, eff. July 1, 1998.  Amended by Laws 1998, 1st Ex.Sess., c. 2, § 12, emerg. eff. June 19, 1998.

§211901.  Short title.

This act may be cited as the "Bus Passenger Safety Act".

Laws 1980, c. 244, § 1, eff. Oct. 1, 1980.

§211902.  Definitions.

As used in this act:

1.  "Bus" shall be defined as provided in Section 1105 of Title  2.  "Bus transportation company" or "company" means any person or governmental entity providing forhire transport to passengers or cargo by bus upon the roads, streets, highways and turnpikes of this state, whether in interstate or intrastate travel;

3.  "Deadly or dangerous weapon" includes all weapons listed in Sections 1287 and 1289.3 through 1289.5 of this title, and any other weapon capable of inflicting serious bodily injury;

4.  "Passenger" means any person served by the transportation company and in addition to the ordinary meaning of passenger, the term shall include persons accompanying or meeting another who is transported by this company, any person shipping or receiving cargo and any person purchasing a ticket or receiving a pass; and

5.  "Terminal" means a bus station or depot or any facility operated or leased by or operated on behalf of a bus transportation company.  This term shall include a reasonable area immediately adjacent to any designated stop along the route traveled by any coach operated by a bus transportation company and parking lots or parking areas adjacent to a terminal.

Laws 1980, c. 244, § 2, eff. Oct. 1, 1980.

§21-1903.  Seizure of bus - Assault or battery - Use of dangerous weapon - Concealed weapon - Discharging firearm or hurling missile at bus.

A.  No person shall by force or violence, or threat of force or violence, seize or exercise control of any bus.  Any person violating this subsection shall be guilty of a felony, and shall, upon conviction, be imprisoned for not more than twenty (20) years, or fined not more than Twenty Thousand Dollars ($20,000.00), or both.

B.  In addition, no person shall intimidate, threaten, assault or batter any driver, attendant, guard or passenger of any bus with intent to violate subsection A of this section.  Any person violating this subsection shall be guilty of a felony, and shall, upon conviction, be imprisoned for not more than ten (10) years, or fined not more than Five Thousand Dollars ($5,000.00), or both.

C.  In addition, any person violating subsection A or B of this section using a dangerous or deadly weapon shall be guilty of a felony, and shall, upon conviction, be imprisoned for not more than twenty (20) years, or fined not more than Twenty Thousand Dollars ($20,000.00), or both.

D.  No person, other than an authorized law enforcement officer, shall board a bus with a dangerous or deadly weapon concealed upon or about his person.  Upon the discovery of any such item or material, the company may obtain possession and retain custody of such item or material until it is transferred to the custody of law enforcement officers.  Any person convicted of violating this subsection shall be guilty of a felony, and shall, upon conviction, be imprisoned for not more than ten (10) years, or fined not more than Ten Thousand Dollars ($10,000.00), or both.

E.  It shall be unlawful for any person to discharge any firearm or hurl or place in the path any missile at, into or within any bus, terminal or other transportation facility.  Such person shall, upon conviction, be guilty of a felony punishable by a fine of not more than Five Thousand Dollars ($5,000.00) or by imprisonment for not more than five (5) years, or both.

Added by Laws 1980, c. 244, § 3, eff. Oct. 1, 1980.  Amended by Laws 1997, c. 133, § 425, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 310, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 425 from July 1, 1998, to July 1, 1999.

§21-1904.  Unauthorized removal of baggage, cargo or other item.

It shall be unlawful to remove any baggage, cargo or other item transported upon a bus or stored in a terminal without consent of the owner of such property or the company, or its duly authorized representative.  Any person violating this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or imprisoned not more than five (5) years, or both.

The actual value of an item removed in violation of this section shall not be material to the crime herein defined.

Added by Laws 1980, c. 244, § 4, eff. Oct. 1, 1980.  Amended by Laws 1997, c. 133, § 426, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 311, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 426 from July 1, 1998, to July 1, 1999.

§211951.  Short title.

This act shall be known and may be cited as the "Oklahoma Computer Crimes Act".

Added by Laws 1984, c. 70, § 1, emerg. eff. March 29, 1984.

§211952.  Definitions.

As used in the Oklahoma Computer Crimes Act:

1.  "Access" means to approach, gain entry to, instruct, communicate with, store data in, retrieve data from or otherwise use the logical, arithmetical, memory or other resources of a computer, computer system or computer network;

2.  "Computer" means an electronic device which performs work using programmed instruction having one or more of the capabilities of storage, logic, arithmetic or communication.  The term includes input, output, processing, storage, software and communication facilities which are connected or related to a device in a system or network;

3.  "Computer network" means the interconnection of terminals by communication modes with a computer, or a complex consisting of two or more interconnected computers;

4.  "Computer program" means a set or series of instructions or statements and related data which when executed in actual or modified form directs or is intended to direct the functioning of a computer system in a manner designed to perform certain operations;

5.  "Computer software" means one or more computer programs, procedures and associated documentation used in the operation of a computer system;

6.  "Computer system" means a set of related, connected or unconnected, computer equipment, devices including support devices, one or more of which contain computer programs, electronic instructions, input data, and output data, that performs functions including, but not limited to, logic, arithmetic, data storage and retrieval, communication, and control and software.  "Computer system" does not include calculators which are not programmable and are not capable of being connected to or used to access other computers, computer networks, computer systems or support devices;

7.  "Data" means a representation of information, knowledge, facts, concepts, computer software, computer programs or instructions.  Data may be in any form, in storage media, or as stored in the memory of the computer or in transit or presented on a display device;

8.  "Property" means any tangible or intangible item of value and includes, but is not limited to, financial instruments, geophysical data or the interpretation of that data, information, computer software, computer programs, electronicallyproduced data and computerproduced or stored data, supporting documentation, computer software in either machine or human readable form, electronic impulses, confidential, copyrighted or proprietary information, private identification codes or numbers which permit access to a computer by authorized computer users or generate billings to consumers for purchase of goods and services, including but not limited to credit card transactions and telecommunications services or permit electronic fund transfers and any other tangible or intangible item of value;

9.  "Services" includes, but is not limited to, computer time, data processing and storage functions and other uses of a computer, computer system or computer network to perform useful work;

10.  "Supporting documentation" includes, but is not limited to, all documentation in any form used in the construction, design, classification, implementation, use or modification of computer software, computer programs or data; and

11.  "Victim expenditure" means any expenditure reasonably and necessarily incurred by the owner or lessee to verify that a computer system, computer network, computer program or data was or was not altered, deleted, disrupted, damaged or destroyed by the access.

Added by Laws 1984, ch. 70, § 2, emerg. eff. March 29, 1984. Amended by Laws 1989, c. 151, § 1, eff. Nov. 1, 1989.

§21-1953.  Prohibited acts.

A.  It shall be unlawful to:

1.  Willfully, and without authorization, gain or attempt to gain access to and damage, modify, alter, delete, destroy, copy, make use of, disclose or take possession of a computer, computer system, computer network or any other property;

2.  Use a computer, computer system, computer network or any other property as hereinbefore defined for the purpose of devising or executing a scheme or artifice with the intent to defraud, deceive, extort or for the purpose of controlling or obtaining money, property, services or other thing of value by means of a false or fraudulent pretense or representation;

3.  Willfully exceed the limits of authorization and damage, modify, alter, destroy, copy, delete, disclose or take possession of a computer, computer system, computer network or any other property;

4.  Willfully and without authorization, gain or attempt to gain access to a computer, computer system, computer network or any other property;

5.  Willfully and without authorization use or cause to be used computer services;

6.  Willfully and without authorization disrupt or cause the disruption of computer services or deny or cause the denial of access or other computer services to an authorized user of a computer, computer system or computer network;

7.  Willfully and without authorization provide or assist in providing a means of accessing a computer, computer system or computer network in violation of this section;

8.  Willfully use a computer, computer system, or computer network to annoy, abuse, threaten, or harass another person; and

9.  Willfully use a computer, computer system, or computer network to put another person in fear of physical harm or death.

B.  Any person convicted of violating paragraph 1, 2, 3, 6, 7 or 9 of subsection A of this section shall be guilty of a felony punishable as provided in Section 1955 of this title.

C.  Any person convicted of violating paragraph 4, 5 or 8 of subsection A of this section shall be guilty of a misdemeanor.

Added by Laws 1984, c. 70, § 3, emerg. eff. March 29, 1984.  Amended by Laws 1989, c. 151, § 2, eff. Nov. 1, 1989; Laws 1997, c. 133, § 427, eff. July 1, 1999; Laws 2000, c. 105, § 1, eff. Nov. 1, 2000; Laws 2002, c. 97, § 2, emerg. eff. April 17, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 427 from July 1, 1998, to July 1, 1999.

§211954.  Certain acts as prima facie evidence of violation of act.

Proof that any person has accessed, damaged, disrupted, deleted, modified, altered, destroyed, caused to be accessed, copied, disclosed or taken possession of a computer, computer system, computer network or any other property, or has attempted to perform any of these enumerated acts without authorization or exceeding the limits of authorization, shall be prima facie evidence of the willful violation of the Oklahoma Computer Crimes Act.

Added by Laws 1984, c. 70, § 4, emerg. eff. March 29, 1984. Amended by Laws 1989, c. 151, § 3, eff. Nov. 1, 1989.

§21-1955.  Penalties - Civil actions.

A.  Upon conviction of a felony under the provisions of the Oklahoma Computer Crimes Act, punishment shall be by a fine of not less than Five Thousand Dollars ($5,000.00) and not more than One Hundred Thousand Dollars ($100,000.00), or by confinement in the State Penitentiary for a term of not more than ten (10) years, or by both such fine and imprisonment.

B.  Upon conviction of a misdemeanor under the provisions of the Oklahoma Computer Crimes Act, punishment shall be by a fine of not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment.

C.  In addition to any other civil remedy available, the owner or lessee of the computer, computer system, computer network, computer program or data may bring a civil action against any person convicted of a violation of the Oklahoma Computer Crimes Act for compensatory damages, including any victim expenditure reasonably and necessarily incurred by the owner or lessee to verify that a computer system, computer network, computer program or data was or was not altered, damaged, deleted, disrupted or destroyed by the access.  In any action brought pursuant to this subsection the court may award reasonable attorneys fees to the prevailing party.

Added by Laws 1984, c. 70, § 5, emerg. eff. March 29, 1984.  Amended by Laws 1989, c. 151, § 4, eff. Nov. 1, 1989; Laws 1997, c. 133, § 428, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 312, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 428 from July 1, 1998, to July 1, 1999.

§21-1957.  Access of computer, computer system or computer network in one jurisdiction from another jurisdiction - Bringing of action.

For purposes of bringing a civil or a criminal action pursuant to the Oklahoma Computer Crimes Act, a person who causes, by any means, the access of a computer, computer system or computer network in one jurisdiction from another jurisdiction is deemed to have personally accessed the computer, computer system or computer network in each jurisdiction.

Added by Laws 1989, c. 151, § 5, eff. Nov. 1, 1989.  Amended by Laws 2002, c. 97, § 3, emerg. eff. April 17, 2002.

§21-1958.  Access to computers, computer systems and computer networks prohibited for certain purposes - Penalty.

No person shall communicate with, store data in, or retrieve data from a computer system or computer network for the purpose of using such access to violate any of the provisions of the Oklahoma Statutes.

Any person convicted of violating the provisions of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not more than five (5) years, or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

Added by Laws 1986, c. 26, § 1, eff. Nov. 1, 1986.  Renumbered from § 1124 of this title by Laws 1989, c. 151, § 6, eff. Nov. 1, 1989.  Amended by Laws 1997, c. 133, § 429, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 313, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 429 from July 1, 1998, to July 1, 1999.

§21-1959.  Subpoenas prior to commencement of proceedings - Noncompliance - Misdemeanor.

A.  When any person has engaged in, is engaged in, or is attempting or conspiring to engage in any conduct constituting a violation of any of the provisions of Section 1953 of Title 21 of the Oklahoma Statutes, the Oklahoma Attorney General or any district attorney in Oklahoma may conduct an investigation of the activity.  On approval of the district judge, the Attorney General or district attorney, in accordance with the provisions of Section 258 of Title 22 of the Oklahoma Statutes and pursuant to the provisions of the Oklahoma Computer Crimes Act, is authorized before the commencement of any civil or criminal proceeding to subpoena witnesses, compel their attendance, examine them under oath, or require the production of any business papers or records by subpoena duces tecum.  Evidence collected pursuant to this section shall not be admissible in any civil proceeding.

B.  Any business papers and records subpoenaed by the Attorney General or district attorney shall be available for examination by the person who produced the material or by any duly authorized representative of the person.  Transcripts of oral testimony shall be available for examination by the person who produced such testimony and their counsel.

Except as otherwise provided for in this section, no business papers, records, or transcripts or oral testimony, or copies of it, subpoenaed by the Attorney General or district attorney shall be available for examination by an individual other than another law enforcement official without the consent of the person who produced the business papers, records or transcript.

C.  All persons served with a subpoena by the Attorney General or district attorney pursuant to the provisions of the Oklahoma Computer Crimes Act shall be paid the same fees and mileage as paid witnesses in the courts of this state.

D.  No person shall, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part by any person with any duly served subpoena of the Attorney General or district attorney pursuant to the provisions of this section, knowingly remove from any place, conceal, withhold, destroy, mutilate, alter, or by any other means falsify any business papers or records that are the subject of the subpoena duces tecum.

E.  Any person violating the provisions of this section shall be guilty, upon conviction, of a misdemeanor.

Added by Laws 2003, c. 98, § 1, eff. Nov. 1, 2003.

§21-1975.  Definitions.

A.  As used in this act:

1.  "Sound recording" and "article" means a phonograph record, disc, tape, film, audio or video cassette, compact video disc, or other material now known or later developed on which sounds or images are or can be recorded or otherwise stored;

2.  "Owner" means the owner of the master sound recording and, with respect to Section 4 of this act, shall mean the owner of the rights to record or authorize the recording of any performance not yet fixed in a tangible medium of expression;

3.  "Manufacturer" means the entity authorizing the duplication of the specific recording in question, but shall not include the manufacturer of the cartridge or casing which encloses the recording or the manufacturer of the recording medium;

4.  "Counterfeit label" means an identifying label, markings serving the purpose of a label, or container that appears to be genuine but is not genuine;

5.  "Audiovisual work" means a series of related images intended to be shown through the use of mechanical or electronic devices, together with accompanying sounds, if any; and

6.  "Motion picture" means an audiovisual work consisting of a series of images which, when shown in succession, impart an impression of motion together with accompanying sounds, if any.

B.  This act shall not apply to player piano tapes or rolls or the sound occasioned by the use thereof on player pianos, nor shall this act apply to any person engaged in radio, cable television, or television broadcasting who transfers, or causes to be transferred, any such sounds, other than from the sound track of a motion picture, intended for, or in connection with broadcast or telecast transmission or related uses, or for archival purposes.

Added by Laws 1991, c. 82, § 1, emerg. eff. April 18, 1991.

§21-1976.  Unlawful reproduction for sale of sound recording or audiovisual work - Exemptions - Penalties.

A.  It shall be unlawful for any person to knowingly reproduce for sale any sound recording produced without the written consent of the owner of the original recording, provided, however, that this section shall only apply to sound recordings initially fixed prior to February 15, 1972, and shall not apply to motion pictures or other audiovisual works.

B.  A violation of this section involving less than one hundred articles shall constitute a misdemeanor, and shall, upon conviction, be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

C.  A violation of this section involving one hundred or more articles shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00), or by imprisonment in the State Penitentiary for a term not to exceed five (5) years, or both such fine and imprisonment.

D.  A second or subsequent conviction for a violation of this section shall constitute a felony and shall, upon conviction, be punishable by a fine not to exceed One Hundred Thousand Dollars ($100,000.00), or by imprisonment in the State Penitentiary for a term not less than two (2) years nor more than five (5) years, or both such fine and imprisonment.

Added by Laws 1991, c. 82, § 2, emerg. eff. April 18, 1991.  Amended by Laws 1997, c. 133, § 430, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 314, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 430 from July 1, 1998, to July 1, 1999.

§21-1977.  Unlawful sale or offer for sale of sound recording - Penalties.

A.  It shall be unlawful for any person to knowingly sell or offer for sale any sound recording that has been produced or reproduced in violation of the provisions of Sections 1975 through 1981 of this title, knowing, or having reasonable grounds to know, that the sounds or images thereon have been produced or reproduced without the consent of the owner.

B.  A violation of this section involving less than one hundred articles shall constitute a misdemeanor, and shall, upon conviction, be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

C.  A violation of this section involving one hundred or more articles shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00), or by imprisonment in the State Penitentiary for a term not more than five (5) years, or both such fine and imprisonment.

D.  A second or subsequent conviction for a violation of this section shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed One Hundred Thousand Dollars ($100,000.00), or by imprisonment in the State Penitentiary for a term not less than two (2) years nor more than five (5) years, or both such fine and imprisonment.

Added by Laws 1991, c. 82, § 3, emerg. eff. April 18, 1991.  Amended by Laws 1997, c. 133, § 431, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 315, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 431 from July 1, 1998, to July 1, 1999.

§21-1978.  Unlawful transfer of article or sound recording or performance for unauthorized sale - Penalties.

A.  It shall be unlawful for any person to knowingly and without the written consent of the owner, transfer or cause to be transferred to any article or sound recording or otherwise reproduce for sale, any performance, whether live before an audience or transmitted by wire or through the air by radio or television, with the intent to sell or cause to be sold for profit or used to promote the sale of any article or product.

B.  A violation of this section involving less than one hundred articles shall constitute a misdemeanor, and shall, upon conviction, be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

C.  A violation of this section involving one hundred or more articles shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00), or by imprisonment in the State Penitentiary for a term not more than five (5) years, or both such fine and imprisonment.

D.  A second or subsequent conviction for a violation of this section shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed One Hundred Thousand Dollars ($100,000.00) or by imprisonment in the State Penitentiary for a term not less than two (2) years nor more than five (5) years, or both such fine and imprisonment.

Added by Laws 1991, c. 82, § 4, emerg. eff. April 18, 1991.  Amended by Laws 1997, c. 133, § 432, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 316, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 432 from July 1, 1998, to July 1, 1999.

§21-1979.  Advertisement, rental, sale, resale, distribution or circulation of article without actual true name of manufacturer - Penalties.

A.  It shall be unlawful for any person to advertise, or offer for rental, sale, resale, distribution or circulation, or rent, sell, resell, distribute or circulate, or cause to be sold, resold, distributed or circulated, or possess for such purposes any article, which does not clearly and conspicuously display thereon in clearly readable print the actual true name of the manufacturer thereof.

B.  A violation of this section involving less than seven articles upon which motion pictures or other audiovisual works are recorded or less than one hundred other articles or sound recordings, shall constitute a misdemeanor, and shall, upon conviction, be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

C.  A violation of this section involving seven or more articles upon which motion pictures or other audiovisual works are recorded or one hundred or more other articles or sound recordings, shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00), or by imprisonment in the State Penitentiary for a term not more than five (5) years, or both such fine and imprisonment.

D.  A second or subsequent conviction for a violation of this section shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed One Hundred Thousand Dollars ($100,000.00) or by imprisonment in the State Penitentiary for a term not less than two (2) years nor more than five (5) years, or both such fine and imprisonment.

Added by Laws 1991, c. 82, § 5, emerg. eff. April 18, 1991.  Amended by Laws 1997, c. 133, § 433, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 317, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 433 from July 1, 1998, to July 1, 1999.

§21-1980.  Counterfeit labels - Penalties.

A.  It shall be unlawful for any person to make, manufacture, sell, distribute, offer for sale, issue or place in circulation or knowingly have in his possession for purposes of commercial advantage or private financial gain, a counterfeit label affixed or designed to be affixed to a phonorecord, a copy of a motion picture or other audiovisual work, recording or article.

B.  A violation of this section involving less than seven articles upon which motion pictures or other audiovisual works are recorded or less than one hundred other articles or sound recordings, shall constitute a misdemeanor, and shall, upon conviction, be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).

C.  A violation of this section involving seven or more articles upon which motion pictures or other audiovisual works are recorded or one hundred or more other articles or sound recordings, shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00), or by imprisonment in the State Penitentiary for a term not more than five (5) years, or both such fine and imprisonment.

D.  A second or subsequent conviction for a violation of this section shall constitute a felony, and shall, upon conviction, be punishable by a fine not to exceed One Hundred Thousand Dollars ($100,000.00) or by imprisonment in the State Penitentiary for a term not less than two (2) years nor more than five (5) years, or both such fine and imprisonment.

Added by Laws 1991, c. 82, § 6, emerg. eff. April 18, 1991.  Amended by Laws 1997, c. 133, § 434, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 318, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 434 from July 1, 1998, to July 1, 1999.

§21-1981.  Confiscation, preservation and disposition of sound recording or article and implements, devices and equipment used in unauthorized manufacture.

A.  If a person is convicted of any violation of this act, the court in its judgment of conviction shall order the forfeiture and destruction or other disposition of any sound recording or article which does not conform to the requirements of this act and all implements, devices and equipment used or intended to be used in the manufacture of such sound recordings or articles.  The court may enter an order preserving any such articles or items for use in other cases or pending the final determination of an appeal.

B.  It shall be the duty of all law enforcement officers, upon discovery, to confiscate all recordings and articles that do not conform to the requirements of this act.  The nonconforming recordings and articles shall be delivered to the district attorney of the county in which the confiscation was made, who shall, by court order, destroy or otherwise dispose of such recordings and articles.  This section shall apply to any nonconforming recording or article, regardless of the knowledge or intent of the person in possession.

C.  The penalties provided in this act are not exclusive and are in addition to any other penalties provided by law.

Added by Laws 1991, c. 82, § 7, emerg. eff. April 18, 1991.

§21-1990.  Short title.

This act shall be known and may be cited as the "Trademark Anti-Counterfeiting Act".

Added by Laws 1999, c. 54, § 1, eff. July 1, 1999.

§21-1990.1.  Definitions.

For the purposes of this act:

1.  "Counterfeit mark" means:

a. any unauthorized reproduction or copy of intellectual property, and

b. intellectual property that is affixed to any item that is knowingly sold, offered for sale, manufactured or distributed or to any identifying services offered or rendered without the authority of the intellectual property owner;

2.  "Intellectual property" means any trademark, service mark, trade name, label, term, device, design or word that is adopted or used by a person to identify that person's goods or services; and

3.  "Retail value" means:

a. for items that bear a counterfeit mark and that are components of a finished product, the counterfeiter's regular selling price of the finished product on or in which the component would be utilized, or

b. for all other items that bear a counterfeit mark or services that are identified by a counterfeit mark, the counterfeiter's regular selling price for those items or services.

Added by Laws 1999, c. 54, § 2, eff. July 1, 1999.

§21-1990.2.  Use, possession, distribution, manufacture, etc. of item bearing counterfeit mark - Penalties - Seizure and forteiture - Civil actions - Damages and attorney fees.

A.  Except as provided in subsections B and C of this section, a person who knowingly and with intent to sell or distribute, uses, displays, advertises, distributes, offers for sale, sells or possesses any item that bears a counterfeit mark or any service that is identified by a counterfeit mark shall, upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding one (1) year or by a fine not exceeding One Thousand Dollars ($1,000.00) or by both such fine and imprisonment.

B.  Any person who commits any prohibited act proscribed in subsection A of this section shall, upon conviction, be guilty of a Schedule G felony punishable as provided in the state's sentencing matrix, or by a fine of not more than the retail value of such items or services or both such fine and imprisonment, if either:

1.  The person has one previous conviction under any provision of this section; or

2.  At least one of the following exists:

a. the violation involves more than one hundred but fewer than one thousand items that bear the counterfeit mark, or

b. the total retail value of all of the items or services that bear or are identified by the counterfeit mark is more than One Thousand Dollars ($1,000.00) but less than Ten Thousand Dollars ($10,000.00).

C.  Any person who knowingly manufactures or produces with intent to sell or distribute any item that bears a counterfeit mark or any service that is identified by a counterfeit mark shall, upon conviction, be guilty of a Schedule F felony punishable as provided in the state's sentencing matrix, or by a fine not exceeding three times the retail value of such items or services, or by both such fine and imprisonment.

D.  Any person who commits any prohibited act proscribed by subsection A of this section shall, upon conviction, be guilty of a Schedule E felony punishable as provided in the state's sentencing matrix, or by a fine not exceeding three times the retail value of such items or services, or by both such fine and imprisonment if either:

1.  The person has two or more previous convictions under this section; or

2.  At least one of the following exists:

a. the violation involves at least one thousand items that bear the counterfeit mark, or

b. the total retail value of all of the items or services that bear or are identified by the counterfeit mark is at least Ten Thousand Dollars ($10,000.00).

E.  For purposes of this section, any person who knowingly has possession, custody or control of at least twenty-six items that bear a counterfeit mark is presumed to possess the items with intent to sell or distribute the items.

F.  In any criminal proceeding in which a person is convicted of a violation of any provision of this section, the court may order the convicted person to pay restitution to the intellectual property owner in addition to any other provision allowed by law.

G.  The investigating law enforcement officer may seize any item that bears a counterfeit mark and all other personal property that is employed or used in connection with a violation of this section, including any items, objects, tools, machines, equipment, instrumentalities or vehicles.  All personal property seized pursuant to this section shall be subject to forfeiture according to Section 1738 of Title 21 of the Oklahoma Statutes.

H.  After a forfeiture has been ordered by the district court, a law enforcement officer shall destroy all seized items that bear a counterfeit mark; however, if the counterfeit mark is removed from the seized items, the intellectual property owner may recommend to the court that the seized items be donated to a charitable organization.

I.  Any certificate of registration of any intellectual property pursuant to state or federal law is prima facie evidence of the facts stated in the certificate of registration and may be used at trial.

J.  In addition to other remedies allowed by law, an intellectual property owner who sustains a loss as a result of any violation of this section may file a civil action against the defendant for recovery of up to treble damages and the costs of the suit including reasonable attorney fees.

K.  The remedies provided in this section are cumulative to all other civil and criminal remedies provided by law.

L.  For the purposes of this section, the quantity or retail value of items or services includes the aggregate quantity or retail value of all items that the defendant manufactures, uses, displays, advertises, distributes, offers for sale, sells or possesses and that bear a counterfeit mark or that are identified by a counterfeit mark.

Added by Laws 1999, c. 54, § 3, eff. July 1, 1999.

§21-1992.  Short title - Penalties - Definitions.

A.  This section shall be known and may be cited as the "Laser Safety Act".

B.  Any person who knowingly and maliciously projects a laser, as defined in this section, on or at a law enforcement officer without the consent of the officer while the officer is acting within the scope of the official duties of the officer shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than One Hundred Dollars ($100.00).  Any person who commits a second or subsequent violation of this section shall be guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00), a term of imprisonment in the county jail for a period of not more than six (6) months, or by both such fine and imprisonment.

C.  As used in this section:

1.  "Laser" means any device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or a device that emits light which simulates the appearance of a laser; and

2.  "Law enforcement officer" means any police officer, peace officer, sheriff, deputy sheriff, correctional officer, probation or parole officer, emergency management employee, judge, magistrate, or any employee of a governmental agency who is authorized by law to engage in the investigation, arrest, prosecution, or supervision of the incarceration of any person for any violation of law and has statutory powers of arrest.

Added by Laws 2000, c. 32, § 1, eff. Nov. 1, 2000.

§21-1993.  Tampering with or disabling security or surveillance camera or security system.

A.  It shall be unlawful for any unauthorized person to refocus, reposition, cover, manipulate, disconnect, or otherwise tamper with or disable a security or surveillance camera or security system.  Any person violating the provisions of this subsection shall be guilty, upon conviction, of a misdemeanor punishable by a fine of not more than Five Thousand Dollars ($5,000.00).

B.  It shall be unlawful for any person to use, refocus, reposition, cover, manipulate, disconnect, or otherwise tamper with or disable a security or surveillance camera or security system for the purpose of avoiding detection when committing, attempting to commit, or aiding another person to commit or attempt to commit any misdemeanor.  Any person violating the provisions of this section shall be guilty, upon conviction, of a misdemeanor punishable by imprisonment for not more than one year in the county jail, or a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

C.  It shall be unlawful for any person to use, refocus, reposition, cover, manipulate, disconnect, or otherwise tamper with or disable a security or surveillance camera or security system for the purpose of avoiding detection when committing, attempting to commit, or aiding another person to commit or attempt to commit any felony.  Any person violating the provisions of this section shall be guilty, upon conviction, of a felony, punishable by imprisonment for not more than five (5) years, or a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

Added by Laws 2002, c. 234, § 1, eff. July 1, 2002.  Amended by Laws 2003, c. 99, § 1, eff. Nov. 1, 2003.

§21-2001.  Unlawful proceeds - Counsel - Banks - Imprisonment and fines.

A.  It is unlawful for any person knowingly or intentionally to receive or acquire proceeds and to conceal such proceeds, or engage in transactions involving such proceeds, known to be derived from any violation of the Oklahoma Statutes.  This subsection does not apply to any transaction between an individual and the counsel of the individual necessary to preserve the right to representation of the individual, as guaranteed by the Oklahoma Constitution and by the Sixth Amendment of the United States Constitution.  However, this exception does not create any presumption against or prohibition of the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of the Oklahoma Statutes.

B.  It is unlawful for any person knowingly or intentionally to give, sell, transfer, trade, invest, conceal, transport, or maintain an interest in or otherwise make available anything of value which that person knows is intended to be used for the purpose of committing or furthering the commission of any violation of the Oklahoma Statutes.

C.  It is unlawful for any person knowingly or intentionally to direct, plan, organize, initiate, finance, manage, supervise, or facilitate the transportation or transfer of proceeds known to be derived from any violation of the Oklahoma Statutes.

D.  It is unlawful for any person knowingly or intentionally to conduct a financial transaction involving proceeds derived from a violation of the Oklahoma Statutes, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or control of the proceeds known to be derived from a violation of the Oklahoma Statutes, or to avoid a transaction reporting requirement under state or federal law.

E.  Notwithstanding any other provision of this section, it shall be lawful for an organization engaged in the business of banking to receive deposits and payments, to pay checks and other withdrawals, and to process any other financial transaction for its customers in the ordinary course of business if it has no actual knowledge of any violation of the Oklahoma Statutes by that customer.  If an organization engaged in the business of banking, acting in good faith and without actual knowledge of any violation of the Oklahoma Statutes by its customer, acquires a security interest or statutory lien with respect to a customer's funds, that customer's funds which are subject to said security interest or lien shall not be subject to forfeiture action, to the extent of the amount of that customer's indebtedness to the banking organization.

F.  Any person convicted of violating any of the provisions of this section is guilty of a felony and may be punished by imprisonment for not less than two (2) years nor more than ten (10) years or by a fine of not more than Fifty Thousand Dollars ($50,000.00) or by both said imprisonment and fine.

Added by Laws 2002, c. 381, § 2, eff. July 1, 2002.

§21-2002.  Seizures - Forfeiture or releases - Hearing - Bona fide claims - Liens - Attorney fees - Proceeds of sale - Common carriers.

A.  Any commissioned peace officer of this state is authorized to seize any currency, negotiable instrument, monetary instrument, equipment or property used in the violation of Section 1 of this act.  The seized item may be held as evidence until a forfeiture has been declared or a release ordered.  Forfeiture actions under this section may be brought by the district attorney in the proper county of venue as petitioner; provided, in the event the district attorney elects not to file such action, or fails to file such action within ninety (90) days of the date of the seizure of the item, the item shall be returned to the owner.

B. Notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county wherein the item is seized and shall be given all owners and parties in interest.

C.  Notice shall be given according to one of the following methods:

1. Upon each owner, lienholder, or party in interest whose name and address is known, served in the manner of service of process in civil cases prescribed by Section 2004 of Title 12 of the Oklahoma Statutes; or

2.  Upon all other owners, whose addresses are unknown, but who are believed to have an interest in the property by one publication in a newspaper of general circulation in the county where the seizure was made.

D.  Within sixty (60) days after the mailing or publication of the notice, the owner of the property and any other party in interest or claimant may file a verified answer and claim to the item described in the notice of seizure and of the intended forfeiture proceeding.

E.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use and may order the item forfeited to the state, if such fact is proven.

F.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

G.  At the hearing the petitioner shall prove by clear and convincing evidence that property was used in the attempt or commission of an act specified in subsection A of this section with knowledge by the owner of the item.

H.  The claimant of any right, title, or interest in the item may prove the lien, mortgage, or conditional sales contract to be bona fide and that the right, title, or interest created by the item was created without any knowledge or reason to believe that the item was being, or was to be, used for the purpose charged.

I.  In the event of such proof, the court may order the item released to the bona fide or innocent owner, lienholder, mortgagee, or vendor if the amount due such person is equal to, or in excess of, the value of the item as of the date of the seizure, it being the intention of this section to forfeit only the right, title, or interest of the purchaser.

J.  If the amount due to such person is less than the value of the item, or if no bona fide claim is established, the item may be forfeited to the state and may be sold pursuant to judgment of the court, as on sale upon execution, and as provided in Section 2-508 of Title 63 of the Oklahoma Statutes, except as otherwise provided for by law.

K.  A seized item taken or detained pursuant to this section shall not be repleviable, but shall be deemed to be in the custody of the petitioner or in the custody of the law enforcement agency.  The petitioner shall release the seized item to the owner of the item if it is determined that the owner had no knowledge of the illegal use of the item or if there is insufficient evidence to sustain the burden of showing illegal use of the item.  If the owner of the property stipulates to the forfeiture and waives the hearing, the petitioner may determine if the value of the item is equal to or less than the outstanding lien.  If such lien exceeds the value of the item, the item may be released to the lienholder.  A seized item which has not been released by the petitioner shall be subject to the orders and decrees of the court or the official having jurisdiction thereof.

L.  Attorney fees shall not be assessed against the state or the petitioner for any actions or proceeding pursuant to this section.

M.  The proceeds of the sale of any property shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser, conditional sales vendor, or mortgagee of the item, if any, up to the amount of the interest of that person in the property, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual reasonable expenses of preserving the item;

3.  To the victim of the crime to compensate said victim for any loss incurred as a result of the act for which the item was forfeited; and

4.  The balance to a revolving fund in the office of the county treasurer of the county wherein the property was seized, to be distributed as follows: one-half (1/2) to the investigating law enforcement agency and one-half (1/2) to the district attorney for the evidence fund.  If the petitioner is not the district attorney, then the one-half (1/2) which would have been designated to that office shall be distributed to the petitioner.

N.  If the court finds that the item was not used in the attempt or commission of an act specified in subsection A of this section and was not an item subject to forfeiture pursuant to subsection B of this section, the court shall order the item released to the owner as the right, title, or interest as determined by the court.

O.  No vehicle, airplane, or vessel used by a person as a common carrier in the transaction of business as a common carrier shall be forfeited pursuant to the provisions of this section unless it shall be proven that the owner or other person in charge of such conveyance was a consenting party or privy to the attempt or commission of an act specified in subsection A or B of this section.  No item shall be forfeited pursuant to the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of such owner, and by any person other than such owner while the item was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state.

P.  Whenever any item is forfeited pursuant to this section, the district court having jurisdiction of the proceeding may order that the forfeited item may be retained for its official use by the state, county, or municipal law enforcement agency which seized the item.

Added by Laws 2002, c. 381, § 3, eff. July 1, 2002.



Title 22. — Criminal Procedure

OKLAHOMA STATUTES

TITLE 22.

CRIMINAL PROCEDURE

_____

§221.  Title of code.

This chapter shall be known as the code of criminal procedure of the State of Oklahoma.

R.L.1910, § 5535.

§222.  Indictment or information necessary, except when.

Every public offense must be prosecuted by indictment, or information except;

1.  Where proceedings are had for the removal of civil officers of this state.

2.  Offenses arising in the militia, when in actual service, and in the land and naval forces in time of war, or which the state may keep, with the consent of Congress in time of peace.

3.  Offenses tried in justices' and police courts in cases concerning which lawful jurisdiction, without the intervention of a grand jury, is or may be conferred upon said courts.

R.L.1910, § 5536.

§223.  Code not retroactive.

No part of this code is retroactive unless expressly so declared.

R.L.1910, § 5537.

§224.  Construction of words.

Unless when otherwise provided, words used in this code in the present tense include the future as well as the present.  Words used in the masculine comprehend as well the feminine and neuter.  The singular number includes the plural, and the plural the singular. And the word person includes a corporation as well as a natural person.

R.L.1910, § 5538.

§22-4A.  "Court", "courts of the state", "courts in the state" and "court clerk" defined.

As used in Title 22 of the Oklahoma Statutes, the term "court" or "courts of the state" or "courts in the state" shall mean the district court of the State of Oklahoma as defined in Section 91.1  of Title 20 of the Oklahoma Statutes, and the term "court clerk" shall mean the clerk of the district court, except where a contrary intention plainly appears.

Added by Laws 1991, c. 238, § 33, eff. July 1, 1991.

§225.  Writing includes printing.

The term writing includes printing.

R.L.1910, § 5539.

§226.  Oath includes affirmation.

The term oath includes an affirmation.

R.L.1910, § 5540.

§228.  Application of statutes.

This chapter applies to criminal actions and to all other proceedings in criminal cases which are herein provided for.

R.L.1910, § 5542.

§229.  Common law prevails, when.

The procedure, practice and pleadings in the courts of record of this state, in criminal actions or in matters of criminal nature, not specifically provided for in this code, shall be in accordance with the procedure, practice and pleadings of the common law.

R.L.1910, § 5543.

§2210.  Criminal action defined.

The proceeding by which a party charged with a public offense is accused and brought to trial and punishment, is known as a criminal action.

R.L.1910, § 5544.

§2211.  Prosecution is by state against person charged.

A criminal action is prosecuted in the name of the State of Oklahoma as a party, against the person charged with the offense.

R.L.1910, § 5545.

§2212.  Party defendant.

The party prosecuted in a criminal action is designated in this chapter as the defendant.

R.L.1910, § 5546.

§2213.  Right to speedy trial, counsel and witnesses.

In a criminal action the defendant is entitled:

1.  To a speedy and public trial.

2.  To be allowed counsel, as in civil actions, or to appear and defend in person and with counsel; and,

3.  To produce witnesses on his behalf, and to be confronted with the witnesses against him in the presence of the court.

§2214.  Former jeopardy.

No person can be subjected to a second prosecution for a public offense for which he has once been prosecuted and duly convicted or acquitted, except as hereinafter provided for new trials.

R.L.1910, § 5548.

§2215.  Testimony against one's self  Restraint during trial and prior to conviction.

No person can be compelled in a criminal action to be witness against himself; nor can a person charged with a public offense be subjected before conviction to any more restraint than is necessary for his detention to answer the charge, and in no event shall he be tried before a jury while in chains or shackles.

R.L.1910, § 5549; Laws 1953, p. 97, § 1.

§2216.  Jury trial  Exceptions.

No person can be convicted of a public offense, unless by the verdict of a jury, accepted and recorded by the court, or upon a plea of guilty, or upon final judgment for or against him upon a demurrer to the indictment, or upon a judgment of a police or justice's court in cases in which such judgment may be lawfully given without the intervention of a jury or grand jury.

R.L.1910, § 5550.

§22-17.  Custody and distribution of proceeds from sale of rights arising from criminal act.

A.  Every person who has been charged, convicted, has pled guilty or has pled nolo contendere to any crime, hereinafter referred to as the defendant, or any other person with the cooperation of the defendant, who contracts to receive, or have any other person or entity receive, any proceeds or profits from any source, as a direct or indirect result of the crime or sentence, or the notoriety which the crime or sentence has conferred upon the defendant, shall forfeit the proceeds or profits as provided in this section; provided, however, proceeds or profits from a contract relating to the depiction or discussion of the defendant's crime shall not be subject to forfeiture unless an integral part of the work is a depiction or discussion of the defendant's crime or an impression of the defendant's thoughts, opinions, or emotions regarding the crime.  All parties to a contract described in this section are required to pay to the district court wherein the criminal charges were filed any proceeds or thing of value which pursuant to the contract is to be paid to the defendant or to another person or entity.  The district court shall make deposit of proceeds received pursuant to this section and direct the county treasurer to make the deposit of those funds in an escrow account for the benefit of and payable to victims of the crime or the legal representative of any victim of the crime committed by the defendant or to repay a public defender office for legal representation during a criminal proceeding.  There is hereby created a lien upon any sum of money or other thing of value payable to anyone pursuant to any contract described in this section, for the purpose of enforcing the forfeiture obligation established herein, which lien may be foreclosed in the same manner as statutory tax liens created by Oklahoma law.  Any person who contracts without fully providing for such forfeiture in compliance with the provisions of this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than Ten Thousand Dollars ($10,000.00) and not to exceed three times the value of the proceeds of the contract, or by imprisonment not exceeding ten (10) years in the custody of the Department of Corrections, or both such fine and imprisonment.

B.  Payments from the escrow account shall be used, in the following order of priority, to satisfy any judgment rendered in favor of a victim or a victim's legal representative, to pay restitution, fines, court costs, and other payments, reparations or reimbursements ordered by the court at the time of sentencing including repayments to a public defender office for legal representation of the defendant and to pay every cost and expense of incarceration and treatment authorized by law as a cost of the defendant.

C.  A victim or the legal representative of a victim must file a civil action, in a court of competent jurisdiction, to recover money against the defendant or the defendant's legal representative within seven (7) years of the filing of the criminal charges against the defendant.  The victims and the legal representative of a victim of the crime shall have a priority interest in any proceeds or profits received pursuant to the provisions of this section.  If no victim or legal representative of a victim has filed a civil suit within seven (7) years from the filing of the criminal charges against the defendant, any money in the escrow account shall be paid over in the following order of priority:

1.  For restitution;

2.  For any fine and court costs;

3.  For other payments ordered in the sentence;

4.  For the costs and expenses of incarceration; and

any remaining money to the Victims' Compensation Revolving Fund.  Upon disposition of charges favorable to the defendant, any money in the escrow account shall be paid over to the defendant.

D.  The district court wherein the criminal charges were filed shall, once every six (6) months for seven (7) years from the date any money is deposited with the court, publish a notice in at least one (1) newspaper of general circulation in each county of the state in accordance with the provisions on publication of notices found in Sections 101 et seq. of Title 25 of the Oklahoma Statutes, notifying any eligible victim or legal representative of an eligible victim that monies are available to satisfy judgments pursuant to this section.

Added by Laws 1981, c. 49, § 1.  Amended by Laws 1995, c. 201, § 1, emerg. eff. May 19, 1995; Laws 1997, c. 133, § 435, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 319, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 435 from July 1, 1998, to July 1, 1999.

§22-18.  Expungement of records - Persons authorized.

Persons authorized to file a motion for expungement, as provided herein, must be within one of the following categories:

1.  The person has been acquitted;

2.  The conviction was reversed with instructions to dismiss by an appellate court of competent jurisdiction, or an appellate court of competent jurisdiction reversed the conviction and the district attorney subsequently dismissed the charge;

3.  The factual innocence of the person was established by the use of deoxyribonucleic acid (DNA) evidence subsequent to conviction;

4.  The person was arrested and no charges of any type, including charges for an offense different than that for which the person was originally arrested are filed or charges are dismissed within one (1) year of the arrest, or all charges are dismissed on the merits;

5.  The statute of limitations on the offense had expired and no charges were filed;

6.  The person was under eighteen (18) years of age at the time the offense was committed and the person has received a full pardon for the offense;

7.  The offense was a misdemeanor, the person has not been convicted of any other misdemeanor or felony, no felony or misdemeanor charges are pending against the person, and at least ten (10) years have passed since the judgment was entered;

8.  The offense was a nonviolent felony, as defined in Section 571 of Title 57 of the Oklahoma Statutes, the person has received a full pardon for the offense, the person has not been convicted of any other misdemeanor or felony, no felony or misdemeanor charges are pending against the person, and at least ten (10) years have passed since the conviction; or

9.  The person has been charged or arrested or is the subject of an arrest warrant for a crime that was committed by another person who has appropriated or used the person's name or other identification without the person's consent or authorization.

For purposes of this act, "expungement" shall mean the sealing of criminal records.  Records expunged pursuant to paragraph 9 of this section shall be sealed to the public but not to law enforcement agencies for law enforcement purposes.

Added by Laws 1987, c. 87, § 1, emerg. eff. May 14, 1987.  Amended by Laws 1992, c. 151, § 1, eff. Sept. 1, 1992; Laws 1997, c. 397, § 1, emerg. eff. June 10, 1997; Laws 2000, c. 382, § 9, eff. July 1, 2000; Laws 2002, c. 475, § 1; Laws 2003, c. 3, § 17, emerg. eff. March 19, 2003; Laws 2004, c. 272, § 1, eff. Nov. 1, 2004; Laws 2004, c. 406, § 1, eff. July 1, 2004.

NOTE:  Laws 2002, c. 460, § 14 repealed by Laws 2003, c. 3, § 18, emerg. eff. March 19, 2003.

§22-19.  Sealing and unsealing of records - Procedure.

A.  Any person qualified under Section 18 of this title may petition the district court of the district in which the arrest information pertaining to the person is located for the sealing of all or any part of the record, except basic identification information.

B.  Upon the filing of a petition or entering of a court order, the court shall set a date for a hearing and shall provide thirty (30) days of notice of the hearing to the district attorney, the arresting agency, the Oklahoma State Bureau of Investigation, and any other person or agency whom the court has reason to believe may have relevant information related to the sealing of such record.

C.  Upon a finding that the harm to privacy of the person in interest or dangers of unwarranted adverse consequences outweigh the public interest in retaining the records, the court may order such records, or any part thereof except basic identification information, to be sealed.  If the court finds that neither sealing of the records nor maintaining of the records unsealed by the agency would serve the ends of justice, the court may enter an appropriate order limiting access to such records.

Any order entered under this subsection shall specify those agencies to which such order shall apply.  Any order entered pursuant to this subsection may be appealed by the petitioner, the district attorney, the arresting agency, or the Oklahoma State Bureau of Investigation to the Oklahoma Supreme Court in accordance with the rules of the Oklahoma Supreme Court.  In all such appeals, the Oklahoma State Bureau of Investigation is a necessary party and must be given notice of the appellate proceedings.

D.  Upon the entry of an order to seal the records, or any part thereof, the subject official actions shall be deemed never to have occurred, and the person in interest and all criminal justice agencies may properly reply, upon any inquiry in the matter, that no such action ever occurred and that no such record exists with respect to such person.

E.  Inspection of the records included in the order may thereafter be permitted by the court only upon petition by the person in interest who is the subject of such records, the Attorney General, or by the district attorney and only to those persons and for such purposes named in such petition.

F.  Employers, educational institutions, state and local government agencies, officials, and employees shall not, in any application or interview or otherwise, require an applicant to disclose any information contained in sealed records.  An applicant need not, in answer to any question concerning arrest and criminal records provide information that has been sealed, including any reference to or information concerning such sealed information and may state that no such action has ever occurred.  Such an application may not be denied solely because of the applicant's refusal to disclose arrest and criminal records information that has been sealed.

G.  All arrest and criminal records information existing prior to the effective date of this section, except basic identification information, is also subject to sealing in accordance with subsection C of this section.

H.  Nothing in this section shall be construed to authorize the physical destruction of any criminal justice records.

I.  For the purposes of this section, sealed materials which are recorded in the same document as unsealed material may be recorded in a separate document, and sealed, then obliterated in the original document.

J.  For the purposes of this act, district court index reference of sealed material shall be destroyed, removed or obliterated.

K.  Any record ordered to be sealed pursuant to Section 1 et seq. of this title, if not unsealed within ten (10) years of the expungement order, may be obliterated or destroyed at the end of the tenyear period.

L.  Subsequent to records being sealed as provided herein, the district attorney, the arresting agency, the Oklahoma State Bureau of Investigation, or other interested person or agency may petition the court for an order unsealing said records.  Upon filing of a petition the court shall set a date for hearing, which hearing may be closed at the court's discretion, and shall provide thirty (30) days' notice to all interested parties.  If, upon hearing, the court determines there has been a change of conditions or that there is a compelling reason to unseal the records, the court may order all or a portion of the records unsealed.

M.  Nothing herein shall prohibit the introduction of evidence regarding actions sealed pursuant to the provisions of this section at any hearing or trial for purposes of impeaching the credibility of a witness or as evidence of character testimony pursuant to Section 2608 of Title 12 of the Oklahoma Statutes.

Added by Laws 1987, c. 87, § 2, emerg. eff. May 14, 1987.  Amended by Laws 1999, c. 234, § 1, eff. Nov. 1, 1999; Laws 2002, c. 475, § 2.

§22-19a.  Arrest or charge as result of identity theft - Expungement on motion of court, district attorney or defendant.

Notwithstanding any provision of Section 18 or 19 of Title 22 of the Oklahoma Statutes, when a charge is dismissed because the court finds that the defendant has been arrested or charged as a result of the defendant's name or other identification having been appropriated or used without the defendant's consent or authorization by another person, the court dismissing the charge may, upon motion of the district attorney or the defendant or upon the court's own motion, enter an order for expungement of law enforcement and court records relating to the charge.  The order shall contain a statement that the dismissal and expungement are ordered pursuant to this section.  An order entered pursuant to this section shall be subject to the provisions of subsections D through M of Section 19 of Title 22 of the Oklahoma Statutes.

Added by Laws 2004, c. 406, § 2, eff. July 1, 2004.

§22-19b.  Oklahoma Identity Theft Passport Program.

A.  For purposes of protecting persons who are the victims of identity theft, there is hereby created the "Oklahoma Identity Theft Passport Program".  The Oklahoma State Bureau of Investigation (OSBI) shall administer the Oklahoma Identity Theft Passport Program, prescribe procedures and policies for issuing the identity theft passport consistent with this act, and provide information to law enforcement agencies explaining the program.

B.  A person shall be eligible for an Oklahoma identity theft passport if:

1.  The person has obtained:

a. an order for expungement and sealing of records pursuant to Sections 18 and 19 of Title 22 of the Oklahoma Statutes on grounds that the person has been charged or arrested or is the subject of an arrest warrant for a crime that was committed by another person who has appropriated or used the person's name or other identification without the person's consent or authorization, or

b. an order for expungement and sealing of records pursuant to Section 2 of this act from a court that dismissed a charge against the person on such grounds; or

2.  The person has filed an identity theft report with a federal, state, or local law enforcement agency and has submitted a copy of the identity theft report and an identity theft affidavit with supporting documentation to one or more consumer reporting agencies.  For purposes of this act, "identity theft report", "identity theft affidavit", and "consumer reporting agency" shall be defined as provided in The Fair Credit Report Act, 15 United States Code, Section 1681 et seq.

C.  To apply for an identity theft passport the person shall submit to the OSBI a certified copy of a court order for expungement and sealing of records or copies of an identity theft report and identity theft affidavit that have been filed and submitted to a consumer reporting agency.  The OSBI may prescribe other application requirements as deemed necessary.

D.  The OSBI shall issue the identity theft passport unless the OSBI finds reasonable cause not to issue the identity theft passport.  The identity theft passport shall state whether the identity theft passport is issued on the basis of an order for expungement or an identity theft report and affidavit having been submitted to the OSBI.

E.  Upon issuance of an identity theft passport, the OSBI shall notify the Department of Public Safety.  The identity theft passport shall be attached to any records maintained by the OSBI or the Department of Public Safety, including criminal history records for purposes of criminal background checks and law enforcement telecommunications checks.  The record of an identity theft passport shall be sealed except to law enforcement authorities.

F.  The OSBI shall maintain records of identity theft passport requests and issuances and may provide such information to law enforcement agencies upon request of an agency or officer.  Such records in the possession of the OSBI or other law enforcement agencies and officers shall not be public records and shall not be subject to the Oklahoma Open Records Act.

G.  The OSBI may prescribe a reasonable fee for processing applications for identify theft passports by administrative rule.

H.  The OSBI shall design the identity theft passport, which may include picture identification.

I.  An identity theft passport shall be used only for law enforcement purposes, including criminal background checks and similar public safety purposes.  Financial institutions and other private entities are not required to honor an identity theft passport as proof of identity or proof of identity theft.

Added by Laws 2004, c. 406, § 3, eff. July 1, 2004.

§22-20.  Incarceration of single custodial parents - Child placement.

A.  When any person is convicted of an offense against the laws of this state and is sentenced to imprisonment to be served in a county jail or a state correctional institution, the judge of the district court shall inquire whether such person is a single custodial parent of any minor child.  If such person is a single custodial parent, the judge shall inquire into the arrangements that have been made for the care and custody of the child during the period of incarceration of the custodial parent.  If the judge finds that such arrangements are not appropriate or in the best interests of the child, the court shall order the parent to execute the necessary powers of attorney, guardianship, or other appropriate legal documents or legal proceeding to place the child in order to ensure adequate and appropriate care and custody of the child during the absence of the parent.  The parent may place the child with:

1.  The other parent of the child involved, if such parent's rights have not been terminated.  If the custodial parent has custody of the child pursuant to an order of a court in a divorce proceeding, the court having jurisdiction over the divorce proceeding shall determine whether a modification of the custody order placing the child in the custody of the other parent is appropriate and in the best interests of the child.  The court shall notify the sentencing judge whether the custody order has been modified to place custody with the other parent.  If the custody order is not modified, the judge shall order the parent to make other appropriate arrangements for the child;

2.  A relative within the fourth degree when the judge determines such placement to be suitable for the child;

3.  The Department of Human Services in accordance with the rules of the Department for the voluntary placement of children, or a child welfare agency duly licensed or recognized pursuant to the Oklahoma Child Care Facilities Licensing Act; or

4.  Some other individual with the written assent of the court.

B.  When the custody of the child is placed with the other parent pursuant to a modification of a custody order by the court having jurisdiction over the divorce proceeding, the provisions of subsection C of this section shall not apply.  Provided, upon the recommendation of such court, the sentencing judge may require the parent to whom custody is transferred to comply with the provisions of subsections D and E of this section.

C.  1.  Except as provided by subsection B of this section, when the parent proposes to place the child with an individual specified by paragraph 1, 2 or 4 of subsection A of this section, the court shall require a placement investigation and report be made to the court.  The person making the investigation and report to the court shall be a person qualified by training or experience as designated by the court; provided, the court shall give preference to designating an appropriately licensed or certified individual or agency to complete the investigation.  The placement investigation shall include inquiry to determine whether the proposed home is a suitable one for the child and any other circumstances and conditions which may have a bearing on the health, safety and welfare of the child.  The report shall become a part of the files in the case and shall contain a definite recommendation for or against the proposed placement and the reason therefor.

2.  If suitable placement is not found pursuant to the provisions of this subsection, or the single custodial parent refuses or is unwilling to make appropriate arrangements for such child to the satisfaction of the court, the court shall order the district attorney to determine whether a petition alleging the child to be a deprived child is warranted and, if warranted by the facts in the case, to file such petition.  When such petition is filed, the court may issue temporary orders for the care and custody of the child as otherwise provided by Title 10 of the Oklahoma Statutes.  If the child is found by the court to be a deprived child, the provisions of Title 10 of the Oklahoma Statutes related to deprived children shall apply.

D.  Except when the child is found by a court to be a deprived child or as otherwise provided by subsection B of this section, when the child is placed as provided by this section or the period of incarceration of the custodial parent is less than six (6) months, the judge shall transfer matters related to the placement of the child to the judge of the district court having juvenile docket responsibilities and review the placement and circumstances of the child at least once every six (6) months until such time as the child is returned to the parent or the child reaches eighteen (18) years of age.

1.  The person or agency with whom the child has been placed shall submit a report to the judge prior to each review at such time and in such manner as ordered by the judge.

2.  The report shall include but not be limited to a summary of the physical, mental, and emotional condition of the child, the conditions existing in the home or facility where the child has been placed and the adjustment of the child to said home or facility, the child's attendance and progress in school, and any contact or involvement of the child with the courts or law enforcement other than the supervision of the placement of the child by the sentencing judge.

3.  When a change in the placement of the child is desired or proposed by the person or agency with whom the child has been placed, the sentencing judge shall be notified and the placement of the child shall not be changed except with the approval of said judge.  The judge shall approve any subsequent placement of the child as otherwise provided by this section and the person or agency with whom the child is subsequently placed shall be subject to the provisions of this subsection.

E.  Failure to file a report or to notify the judge of a desired or proposed change in the placement of the child shall be deemed to be contempt of court and is punishable as otherwise provided by law.

Added by Laws 1994, c. 215, § 1, eff. Sept. 1, 1994.

§2231.  Who may resist.

Lawful resistance to the commission of a public offense may be made:

1. By the party about to be injured.

2. By other parties.

R.L.1910, § 5556.

§2232.  Resistance by party to be injured.

Resistance sufficient to prevent the offense may be made by the party about to be injured:

1.  To prevent an offense against his person or his family, or some member thereof.

2.  To prevent an illegal attempt, by force, to take or injure property in his lawful possession.

R.L.1910, § 5557.

§2233.  Resistance by other person.

Any other person, in aid or defense of the person about to be injured, may make resistance sufficient to prevent the offense.

§2234.  Intervention by officers.

Public offenses may be prevented by the intervention of the officers of justice:

1.  By requiring security to keep the peace.

2.  By forming a police in cities and towns, and by requiring their attendance in exposed places.

3. By suppressing riots.

R.L.1910, § 5559.

§22-34.1.  Peace officers using excessive force - Definition - Adoption of policies and guidelines.

A.  Any peace officer, as defined in Section 648 of Title 21 of the Oklahoma Statutes, who uses excessive force in pursuance of such officer's law enforcement duties shall be subject to the criminal laws of this state to the same degree as any other citizen.

B.  As used in this act, "excessive force" means physical force which exceeds the degree of physical force permitted by law or the policies and guidelines of the law enforcement entity.  The use of excessive force shall be presumed when a peace officer continues to apply physical force in excess of the force permitted by law or said policies and guidelines to a person who has been rendered incapable of resisting arrest.

C.  Each law enforcement entity which employs any peace officer shall adopt policies or guidelines concerning the use of force by peace officers which shall be complied with by peace officers in carrying out the duties of such officers within the jurisdiction of the law enforcement entity.

Added by Laws 1992, c. 146, § 1, eff. July 1, 1992.

§22-34.2.  Reporting incidents of excessive force - Contents of report - Failure to report or making materially false statements.

A.  Any peace officer, except a newly employed officer during such officer's probationary period, who, in pursuance of such officer's law enforcement duties, witnesses another peace officer, in pursuance of such other peace officer's law enforcement duties in carrying out an arrest of any person, placing any person under detention, taking any person into custody, booking any person, or in the process of crowd control or riot control, use physical force which exceeds the degree of physical force permitted by law or by the policies and guidelines of the law enforcement entity, shall report such use of excessive force to such officer's immediate supervisor.

B.  At a minimum, the report required by this section shall include:

1.  The date, time, and place of the occurrence;

2.  The identity, if known, and description of the participants;

3.  A description of the events and the force used.

C.  A copy of an arrest report or other similar report required as a part of a peace officer's duties can be substituted for the report required by this section, as long as it includes the information specified in subsection B of this section.  The report shall be made in writing within ten (10) days of the occurrence of the use of such force.

D.  Any peace officer who fails to report such use of excessive force in the manner prescribed in this section, or who knowingly makes a materially false statement which the officer does not believe to be true in any report made pursuant to this section, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1992, c. 146, § 2, eff. July 1, 1992.

§22-34.3.  Racial profiling prohibited.

A.  For the purposes of this section, "racial profiling" means the detention, interdiction or other disparate treatment of an individual solely on the basis of the racial or ethnic status of such individual.

B.  No officer of any municipal, county or state law enforcement agency shall engage in racial profiling.

C.  The race or ethnicity of an individual shall not be the sole factor in determining the existence of probable cause to take into custody or to arrest an individual or in constituting a reasonable and articulable suspicion that an offense has been or is being committed so as to justify the detention of an individual or the investigatory stop of a motor vehicle.

D.  A violation of this section shall be a misdemeanor.

E.  Every municipal, county, and state law enforcement agency shall adopt a detailed written policy that clearly defines the elements constituting racial profiling.  Each agency's policy shall prohibit racial profiling based solely on an individual's race or ethnicity.  The policy shall be available for public inspection during normal business hours.

F.  If the investigation of a complaint of racial profiling reveals the officer was in direct violation of the law enforcement agency's written policy regarding racial profiling, the employing law enforcement agency shall take appropriate action consistent with applicable laws, rules, ordinances or policy.

Added by Laws 2000, c. 325, § 1, eff. July 1, 2000.

§22-34.4.  Stop or arrest resulting from racial profiling.

Whenever a person who is stopped or arrested believes the stop or arrest was in violation of Section 1 of this act, that person  may file a complaint with the Oklahoma Human Rights Commission and may also file a complaint with the district attorney for the county in which the stop or arrest occurred.  A copy of the complaint shall be forwarded to the arresting officer's employer by the Commission.  The employer shall investigate the complaint for purposes of disciplinary action and/or criminal prosecution.

Added by Laws 2000, c. 325, § 2, eff. July 1, 2000.

§22-34.5.  Human Rights Commission to establish procedures for filing racial profiling complaint - Annual report of complaints.

A.  The Oklahoma Human Rights Commission shall promulgate rules establishing procedures for filing a racial profiling complaint with the Oklahoma Human Rights Commission and the district attorney and the process for delivering a copy of the complaint by the Commission to the employing agency.  The Commission, in consultation with the Governor's Cabinet Secretary for Safety and Security, shall promulgate forms for complaints of racial profiling.

B.  The Commission shall compile an annual report of all complaints received for racial profiling and submit the report on or before January 31 of each year to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

Added by Laws 2000, c. 325, § 3, eff. July 1, 2000.

§2235.  Persons assisting officers.

When the officers of justice are authorized to act in the prevention of public offenses, other persons, who, by their command, act in their aid, are justified in so doing.

R.L.1910, § 5560.

§22-36.  Civil and criminal immunity for private citizens aiding police officers - Federal law enforcement officers.

Private citizens aiding a peace officer, or other officers of the law in the performance of their duties as peace officers or officers of the law, shall have the same civil and criminal immunity as a peace officer, as a result of any act or commission for aiding or attempting to aid a peace officer or other officer of the law, when such officer is in imminent danger of loss of life or grave bodily injury or when such officer requests such assistance and when such action was taken under emergency conditions and in good faith.

Every federal law enforcement officer, as defined in Section 99 of Title 21 of the Oklahoma Statutes, while engaged in the performance of official duties as a federal law enforcement officer or when serving as a peace officer for the State of Oklahoma shall have the same immunity from civil and criminal actions as any other peace officer performing official duties within this state.  The State of Oklahoma or any of its political subdivisions shall not assume the liability for or provide the legal representation for any federal law enforcement officer serving as peace officers of the State of Oklahoma.

Added by Laws 1968, c. 362, § 1, emerg. eff. May 9, 1968.  Amended by Laws 1995, c. 240, § 4, emerg. eff. May 24, 1995; Laws 1997, c. 43, § 4, emerg. eff. April 7, 1997.

§2236.1.  Police dog handlers  Civil liability.

Any dog handler as defined by Section 648 of Title 21 of the Oklahoma Statutes who uses a police dog in the line of duty in accordance with the policies or standards established by the law enforcement agency for which he is employed shall not be civilly liable for any damages arising from the use of said dog, except as provided for in the Governmental Tort Claims Act.

Added by Laws 1986, c. 54, § 4, eff. July 1, 1986.

§22-36.2.  National Park Service rangers - Arrest authority and immunity from suit.

A National Park Service ranger who, in the official capacity as park ranger, is authorized by law to make arrests shall, when making an arrest in this state for a nonfederal offense, have the same legal status and immunity from suit as a state or local law enforcement officer if the arrest is made under the following circumstances:

1.  The Park Service ranger reasonably believes that the person arrested has committed a felony in the presence of the ranger or is committing a felony in the presence of the ranger;

2.  The Park Service ranger reasonably believes the person arrested has committed a misdemeanor that amounts to a breach of the peace in the presence of the ranger or is committing a misdemeanor that amounts to a breach of the peace in the presence of the ranger; or

3.  The Park Service ranger is rendering assistance to a law enforcement officer of this state in an emergency or at the request of such officer or pursuant to a memorandum of understanding between the state or a political subdivision of the state and the United States Department of the Interior National Park Service.

Added by Laws 1996, c. 41, § 1, emerg. eff. April 8, 1996.

§2237.  Distinctive uniforms for police officers  Exceptions.

The governing bodies of the state, county, city or town, as the case may be, may furnish distinctive uniforms for all sheriffs, deputy sheriffs, policemen, town marshals, peace officers and other officers, whose duty is to preserve and enforce public peace.  When uniforms are furnished the sheriffs, deputy sheriffs, policemen, town marshals, peace officers, as the case might be, they are required to wear the same while on duty.  This act shall not apply to detectives and other officers required to wear street apparel.

Laws 1969, c. 188, § 1, emerg. eff. April 17, 1969.

§2237.1.  Offduty law enforcement officers  Powers and duties Liability.

An "offduty" law enforcement officer in official uniform in attendance at a public function, event or assemblage of people shall have the same powers and obligations as when he is "onduty".

Nothing herein shall impose liability upon the governmental entity, by whom the law enforcement officer is employed, for actions of the said officer in the course of his employment by a nongovernmental entity.

Laws 1980, c. 279, § 1, emerg. eff. June 13, 1980.

§2238.  Representation of law enforcement officers by district attorney in civil actions resulting from riot activity.

A law enforcement officer who has no criminal action taken, pending or contemplated against him for the identical acts as hereinafter set forth shall be entitled to representation by the district attorney of his district or where the action is filed in a civil action brought against him for actions alleged to have been wrongfully committed by him while performing his official duty of endeavoring to quell a riot or to control civil disorder, whether or not a state of emergency was declared by the Governor at the time. Representation of a law enforcement officer against whom a civil action is instituted on account of alleged wrongful acts by the officer while performing riot quelling or civil disorder controlling functions shall not authorize a district attorney to receive other compensation for legal services than the salary provided by law for his office.

Laws 1970, c. 291, § 1, emerg. eff. April 28, 1970.

§2239.  Benefits for citizens who aid.

Any citizen who shall be aiding in the maintaining of law and order shall likewise be entitled to the benefits of this act.

Laws 1970, c. 291, § 2, emerg. eff. April 28, 1970.

§22-40.  Definitions.

As used in Sections 40 through 40.3 of this title:

1.  "Rape" means an act of sexual intercourse accomplished with a person pursuant to Sections 1111, 1111.1 and 1114 of Title 21 of the Oklahoma Statutes; and

2.  "Forcible sodomy" means the act of forcing another person to engage in the detestable and abominable crime against nature pursuant to Sections 886 and 887 of Title 21 of the Oklahoma Statutes that is punishable under Section 888 of Title 21 of the Oklahoma Statutes.

Added by Laws 1982, c. 220, § 1.  Amended by Laws 1991, c. 112, § 1, eff. Sept. 1, 1991; Laws 2000, c. 370, § 1, eff. July 1, 2000; Laws 2002, c. 466, § 1, emerg. eff. June 5, 2002.

§22-40.1.  Victim of rape or forcible sodomy - Notice of rights.

Upon the preliminary investigation of any rape or forcible sodomy, it shall be the duty of the officer who interviews the victim of the rape or forcible sodomy to inform the victim, or a responsible adult if the victim is a minor child or an incompetent person, of the twenty-four-hour statewide telephone communication service established by the Department of Mental Health and Substance Abuse Services for victims of sexual assault pursuant to Section 3-314 of Title 43A of the Oklahoma Statutes and to give notice to the victim or such responsible adult of certain rights of the victim.  The notice shall consist of handing such victim or responsible adult a written statement in substantially the following form:

"As a victim of the crime of rape or forcible sodomy, you have certain rights.  These rights are as follows:

1.  The right to request that charges be pressed against your assailant;

2.  The right to request protection from any harm or threat of harm arising out of your cooperation with law enforcement and prosecution efforts as far as facilities are available and to be provided with information on the level of protection available;

3.  The right to be informed of financial assistance and other social services available to victims, including information on how to apply for the assistance and services;

4.  The right to a free medical examination for the procurement of evidence to aid in the prosecution of your assailant; and

5.  The right to be informed by the district attorney of other victim's rights available pursuant to Section 215.33 of Title 19 of the Oklahoma Statutes."

The written notice shall also include the telephone number of the twenty-four-hour statewide telephone communication service established by the Department of Mental Health and Substance Abuse Services in Section 3-314 of Title 43A of the Oklahoma Statutes.

Added by Laws 1982, c. 220, § 2.  Amended by Laws 2000, c. 370, § 2, eff. July 1, 2000; Laws 2002, c. 466, § 2, emerg. eff. June 5, 2002.

§22-40.2.  Victim protection order - Victims not to be discouraged from pressing charges - Rape or forcible sodomy.

A victim protection order for any victim of rape or forcible sodomy shall be substantially similar to a protective order in domestic abuse cases pursuant to Section 60 et seq. of this title.  No peace officer shall discourage a victim of rape or forcible sodomy from pressing charges against any assailant of the victim.

Added by Laws 1982, c. 220, § 3.  Amended by Laws 1993, c. 325, § 13, eff. Sept. 1, 1993; Laws 2002, c. 466, § 3, emerg. eff. June 5, 2002.

§22-40.3.  Emergency temporary order of protection - Rape or forcible sodomy.

A.  When the court is not open for business, the victim of rape or forcible sodomy may request a petition for an emergency temporary order of protection.  The peace officer making the preliminary investigation shall:

1.  Provide the victim with a petition for an emergency temporary order of protection and, if necessary, assist the victim in completing the petition form.  The petition shall be in substantially the same form as provided by Section 60.2 of this title for a petition for protective order in domestic abuse cases;

2.  Immediately notify, by telephone or otherwise, a judge of the district court of the request for an emergency temporary order of protection and describe the circumstances.  The judge shall inform the peace officer of the decision to approve or disapprove the emergency temporary order;

3.  Inform the victim whether the judge has approved or disapproved the emergency temporary order.  If an emergency temporary order has been approved, the officer shall provide the victim, or a responsible adult if the victim is a minor child or an incompetent person, with a copy of the petition and a written statement signed by the officer attesting that the judge has approved the emergency temporary order of protection;

4.  Notify the person subject to the emergency temporary protection order of the issuance and conditions of the order if known.  Notification pursuant to this paragraph may be made personally by the officer upon arrest, or upon identification of the assailant notice shall be given by any law enforcement officer.  A copy of the petition and the statement of the officer attesting to the order of the judge shall be made available to the person; and

5.  File a copy of the petition and the statement of the officer with the district court of the county immediately upon the opening of the court on the next day the court is open for business.

B.  The forms utilized by law enforcement agencies in carrying out the provisions of this section may be substantially similar to those used under Section 60.2 of this title.

Added by Laws 1982, c. 220, § 4.  Amended by Laws 1986, c. 197, § 5, eff. Nov. 1, 1986; Laws 1993, c. 325, § 14, eff. Sept. 1, 1993; Laws 1997, c. 368, § 1, eff. Nov. 1, 1997; Laws 2000, c. 370, § 3, eff. July 1, 2000; Laws 2002, c. 466, § 4, emerg. eff. June 5, 2002.

§2240.5.  Short Title.

Sections 2 through 4 of this act shall be known and may be cited as the "Domestic Abuse Reporting Act".

Added by Laws 1986, c. 197, § 2, eff. Nov. 1, 1986.

§22-40.6.  Record of reported incidents of domestic abuse - Reports.

A.  It shall be the duty of every law enforcement agency to keep a record of each reported incident of domestic abuse as provided in subsection B of this section and to submit a monthly report of such incidents as provided in subsection C of this section to the Director of the Oklahoma State Bureau of Investigation.

B.  The record of each reported incident of domestic abuse shall:

1.  Show the type of crime involved in the domestic abuse;

2.  Show the day of the week the incident occurred;

3.  Show the time of day the incident occurred; and

4.  Contain other information requested by the Oklahoma State Bureau of Investigation.

C.  A monthly report of the recorded incidents of domestic abuse shall be submitted to the Director of the Oklahoma State Bureau of Investigation on forms provided by the Oklahoma State Bureau of Investigation for such purpose and in accordance with the guidelines established pursuant to Section 150.12B of Title 74 of the Oklahoma Statutes.

Added by Laws 1986, c. 197, § 3, eff. Nov. 1, 1986.  Amended by Laws 2000, c. 370, § 4, eff. July 1, 2000.

§22-40.7.  Expert testimony - Admissibility.

In an action in a court of this state, if a party offers evidence of domestic abuse, testimony of an expert witness concerning the effects of such domestic abuse on the beliefs, behavior and perception of the person being abused shall be admissible as evidence.

Added by Laws 1992, c. 145, § 1, eff. Sept. 1, 1992.

§22-41.  Information of threat.

An information, verified by the oath of the complainant, may be laid before any magistrate, that a person has threatened to commit an offense against the person or property of another.

R.L.1910, § 5561.

§2242.  Magistrate must issue warrant.

If it appear from the information that there is just reason to fear the commission of the offenses threatened, by the person complained of, the magistrate must issue a warrant, directed generally to the sheriff of the county, or any constable, or marshal, or policeman of the city or town, reciting the substance of the information, and commanding the officer forthwith to arrest the person complained of, and bring him before the magistrate of the county.

R.L. 1910, Sec. 5562.

§2243.  Proceedings when charge is controverted.

When the person complained of is brought before the magistrate, if the charge be controverted, the magistrate must take testimony in relation thereto.  The evidence must, on demand of the defendant, be reduced to writing, and subscribed by the witnesses.

R.L.1910, § 5563. d

§2244.  Discharge, when.

Unless it appear that there is just reason to fear the commission of the offense alleged to have been threatened, the person complained of must be discharged.

R.L.1910, § 5564.

§2245.  Bond required, when.

If, however, there be just reason to fear the commission of the offense the person complained of may be required to enter into an undertaking in such sum, not exceeding One Thousand Dollars ($1,000.00), as the magistrate may direct, with one or more sufficient sureties, to abide the order of the next district court of the county, and in the meantime to keep the peace toward the people of this state, and particularly toward the complainant.

R.L.1910, § 5565.

§2246.  When bond is or is not given.

If the undertaking required by the last section be given the party complained of must be discharged.  If he do not give it the magistrate must commit him to prison, specifying in the warrant the requirement to give security, the amount thereof, and the omission to give the same.

R.L.1910, § 5566.

§2247.  Discharge on giving bond.

If the person complained of be committed for not giving security he may be discharged by any justice of the peace of the county, or police or special justice of the city, upon giving the same.

R.L.1910, § 5567.

§2248.  Undertaking sent to district court.

The undertaking must be transmitted by the magistrate to the next district court of the county.

R.L.1910, § 5568.

§2249.  Assault or threat in presence of magistrate.

A person who, in the presence of a court or magistrate, assaults or threatens to assault another, or commit an offense against his person or property, or who contends with another with angry words, may be ordered by the court or magistrate to give security, as provided in Section 5565, or if he refuses to do so, he may be committed as provided in Section 5566.

R.L.1910, § 5569.

§2250.  Person must appear in district court.

A person who has entered into an undertaking to keep the peace must appear on the first day of the next term of the district court of the county.  If he do not, the court may forfeit his undertaking, and order it to be prosecuted unless his default be excused.

R.L.1910, § 5570.

§2251.  Discharge when complainant fails to appear.

If the complainant do not appear, the person complained of may be discharged, unless good cause to the contrary be shown.

R.L.1910, § 5571.

§2252.  Proceedings when parties appear.

If both parties appear, the court may hear their proofs and allegations, and may either discharge the undertaking or require a new one for a time not exceeding one (1) year.

R.L.1910, § 5572.

§2253.  Breach of bond, what constitutes.

An undertaking to keep the peace is broken on the failure of a person complained of to appear at the district court as provided in Section 5570, or upon his being convicted of a breach of the peace.

R.L.1910, § 5573.

§2254.  Prosecution on breach.

Upon the county attorney producing evidence of such conviction to the district court to which the undertaking is returned, that court must order the undertaking to be prosecuted, and the county attorney must thereupon commence an action upon it in the name of this State.

R.L.1910, § 5574.

§2255.  Allegation and proof.

In the action the offense stated in the record of conviction must be alleged as the breach of the undertaking, and such record is conclusive evidence thereof.

R.L.1910, § 5575. d

§2256.  Limitation.

Security to keep the peace or to be of good behavior cannot be required, except as prescribed in this article.

R.L.1910, § 5576.

§2257.  Costs.

In all cases of security to keep the peace under this chapter, the court in addition to the orders mentioned in said chapter shall tax the costs against the complainant or defendant, or both, as justice may require, and enter judgment therefor, which may be enforced as judgments for costs in criminal cases, and execution may issue therefor.

R.L.1910, § 5577.

§22-58.  Mandatory reporting of domestic abuse - Exceptions.

A.  Criminally injurious conduct, as defined by the Oklahoma Crime Victims Compensation Act, which appears to be or is reported by the victim to be domestic abuse, as defined in Section 60.1 of Title 22 of the Oklahoma Statutes, or domestic abuse by strangulation, domestic abuse resulting in great bodily harm, or domestic abuse in the presence of a child, as defined in Section 644 of Title 21 of the Oklahoma Statutes, shall be reported according to the standards for reporting as set forth in subsection B of this section.

B.  Except as provided for in Section 7104 of Title 10 of the Oklahoma Statutes, any physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending, or treating the victim of what appears to be domestic abuse or is reported by the victim to be domestic abuse, as defined in Section 60.1 of Title 22 of the Oklahoma Statutes, or domestic abuse by strangulation, domestic abuse resulting in great bodily harm, or domestic abuse in the presence of a child, as defined in Section 644 of Title 21 of the Oklahoma Statutes, shall not be required to report any incident of what appears to be or is reported to be domestic abuse, domestic abuse by strangulation, domestic abuse resulting in great bodily harm, or domestic abuse in the presence of a child if:

1.  Committed upon the person of an adult who is over the age of eighteen (18) years; and

2.  The person is not an incapacitated adult.

C.  Any physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending, or treating a victim shall be required to report any incident of what appears to be or is reported to be domestic abuse, domestic abuse by strangulation, domestic abuse resulting in great bodily harm, or domestic abuse in the presence of a child, if requested to do so either orally or in writing by the victim.  A report of any incident shall be promptly made orally or by telephone to the nearest law enforcement agency in the county wherein the domestic abuse occurred or, if the location where the conduct occurred is unknown, the report shall be made to the law enforcement agency nearest to the location where the injury is treated.

D.  In all cases of what appears to be or is reported to be domestic abuse, the physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending, or treating the victim of what appears to be domestic abuse shall clearly and legibly document the incident and injuries observed and reported, as well as any treatment provided or prescribed.

E.  In all cases of what appears to be or is reported to be domestic abuse, the physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending or treating the victim of what appears to be domestic abuse shall refer the victim to domestic violence and victim services programs, including providing the victim with the twenty-four-hour statewide telephone communication service established by Section 3-314 of Title 43A of the Oklahoma Statutes.

F.  Every physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional making a report of domestic abuse pursuant to this section or examining a victim of domestic abuse to determine the likelihood of domestic abuse, and every hospital or related institution in which the victim of domestic abuse was examined or treated shall, upon the request of a law enforcement officer conducting a criminal investigation into the case, provide copies of the results of the examination or copies of the examination on which the report was based, and any other clinical notes, x-rays, photographs, and other previous or current records relevant to the case to the investigating law enforcement officer.

Added by Laws 2005, c. 53, § 3, eff. Nov. 1, 2005.

§22-59.  Immunity from liability - Presumption of good faith.

A.  Any physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending, or treating the victim of what appears to be domestic abuse or is reported by the victim to be domestic abuse,  participating in good faith and exercising due care in the making of a report pursuant to the provisions of the Domestic Abuse Reporting Act shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed.  Any participant shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

B.  No physician, surgeon, resident, intern, physician's assistant, registered nurse, or any other health care professional examining, attending, or treating any victim who is over the age of eighteen (18) years and is not an incapacitated adult of what appears to be domestic abuse or is reported by the victim to be domestic abuse, shall not be required to make a report of the criminally injurious conduct unless requested by the victim to do so and shall have immunity from liability, civil or criminal, that might otherwise be incurred or imposed for not making the report.  Any participant shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

C.  For purposes of any proceeding, civil or criminal, the good faith of any physician, surgeon, intern, physician's assistant, registered nurse, or any other health care professional in making a report pursuant to the provisions of Section 3 of this act shall be presumed.

Added by Laws 2005, c. 53, § 4, eff. Nov. 1, 2005.

§2260.  Short title.

This act shall be known and may be cited as the "Protection from Domestic Abuse Act".

Added by Laws 1982, c. 255, § 1.

§22-60.1.  Definitions.

As used in the Protection from Domestic Abuse Act and in the Domestic Abuse Reporting Act, Sections 40.5 through 40.7 of this title and Section 150.12B of Title 74 of the Oklahoma Statutes:

1.  "Domestic abuse" means any act of physical harm, or the threat of imminent physical harm which is committed by an adult, emancipated minor, or minor child thirteen (13) years of age or older against another adult, emancipated minor or minor child who are family or household members or who are or were in a dating relationship;

2.  "Stalking" means the willful, malicious, and repeated following of a person by an adult, emancipated minor, or minor thirteen (13) years of age or older, with the intent of placing the person in reasonable fear of death or great bodily injury;

3.  "Harassment" means a knowing and willful course or pattern of conduct by a family or household member or an individual who is or has been involved in a dating relationship with the person, directed at a specific person which seriously alarms or annoys the person, and which serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, and must actually cause substantial distress to the person. "Harassment" shall include, but not be limited to, harassing or obscene telephone calls in violation of Section 1172 of Title 21 of the Oklahoma Statutes and fear of death or bodily injury;

4.  "Family or household members" means:

a. spouses,

b. ex-spouses,

c. present spouses of ex-spouses,

d. parents, including grandparents, stepparents, adoptive parents and foster parents,

e. children, including grandchildren, stepchildren, adopted children and foster children,

f. persons otherwise related by blood or marriage,

g. persons living in the same household or who formerly lived in the same household, and

h. persons who are the biological parents of the same child, regardless of their marital status, or whether they have lived together at any time. This shall include the elderly and handicapped;

5.  "Dating relationship" means a courtship or engagement relationship. For purposes of this act, a casual acquaintance or ordinary fraternization between persons in a business or social context shall not constitute a dating relationship;

6.  "Foreign protective order" means any valid order of protection issued by a court of another state or a tribal court;

7.  "Rape" means rape and rape by instrumentation in violation of Sections 1111 and 1111.1 of Title 21 of the Oklahoma Statutes;

8.  "Victim support person" means a person affiliated with a certified domestic violence or sexual assault program, certified by the Attorney General or certified by a recognized Native American Tribe if operating mainly within tribal lands, who provides support and assistance for a person who files a petition under the Protection from Domestic Violence Act; and

9.  "Mutual protective order" means a final protective order or orders issued to both a plaintiff who has filed a petition for a protective order and a defendant included as the defendant in the plaintiff's petition restraining the parties from committing domestic violence, stalking, harassment or rape against each other. If both parties allege domestic abuse, violence, stalking, harassment or rape against each other, the parties shall do so by separate petition pursuant to Section 60.4 of this title.

Added by Laws 1982, c. 255, § 2, eff. Oct. 1, 1982.  Amended by Laws 1986, c. 197, § 1, eff. Nov. 1, 1986; Laws 1991, c. 112, § 2, eff. Sept. 1, 1991; Laws 1992, c. 42, § 1, eff. Sept. 1, 1992; Laws 1994, c. 290, § 54, eff. July 1, 1994; Laws 1995, c. 297, § 1, eff. Nov. 1, 1995; Laws 1996, c. 247, § 29, eff. July 1, 1996; Laws 2000, c. 85, § 1, eff. Nov. 1, 2000; Laws 2000, c. 370, § 5, eff. July 1, 2000; Laws 2001, c. 279, § 2, eff. Nov. 1, 2001; Laws 2003, c. 407, § 1, eff. Nov. 1, 2003; Laws 2005, c. 348, § 14, eff. July 1, 2005.

§22-60.2.  Protective order - Petition - Fees.

A.  A victim of domestic abuse, a victim of stalking, a victim of harassment, a victim of rape, any adult or emancipated minor household member on behalf of any other family or household member who is a minor or incompetent, or any minor age sixteen (16) or seventeen (17) years may seek relief under the provisions of the Protection from Domestic Abuse Act.

1.  The person seeking relief may file a petition for a protective order with the district court in the county in which the victim resides, the county in which the defendant resides, or the county in which the domestic violence occurred.  If the person seeking relief is a victim of stalking but is not a family or household member or an individual who is or has been in a dating relationship with the defendant, the person seeking relief must file a complaint against the defendant with the proper law enforcement agency before filing a petition for a protective order with the district court.  The person seeking relief shall provide a copy of the complaint that was filed with the law enforcement agency when filing the petition for the protective order.  The filing of a petition for a protective order shall not require jurisdiction or venue of the criminal offense if either the plaintiff or defendant resides in the county.  If a petition has been filed in an action for divorce or separate maintenance and either party to the action files a petition for a protective order in the same county where the action for divorce or separate maintenance is filed, the petition for the protective order shall be heard by the court hearing the divorce or separate maintenance action.  If the defendant is a minor child, the petition shall be filed with the court having jurisdiction over juvenile matters.

2.  When the abuse occurs when the court is not open for business, such person may request an emergency temporary order of protection as authorized by Section 40.3 of this title.

B.  The petition forms shall be provided by the clerk of the court.  The Administrative Office of the Courts shall develop a standard form for the petition.

C.  1.  Except as otherwise provided by this section, no filing fee, service of process fee, attorney fees or any other fee or costs shall be charged the plaintiff or victim at any time for filing a petition for a protective order whether a protective order is granted or not granted.  The court may assess court costs, service of process fees, attorney fees, other fees and filing fees against the defendant at the hearing on the petition, if a protective order is granted against the defendant; provided, the court shall have authority to waive the costs and fees if the court finds that the party does not have the ability to pay the costs and fees.

2.  If the court makes specific findings that a petition for a protective order has been filed frivolously and no victim exists, the court may assess attorney fees and court costs against the plaintiff.

D.  The person seeking relief shall prepare the petition or, at the request of the plaintiff, the court clerk or the victim-witness coordinator, victim support person, and court case manager shall prepare or assist the plaintiff in preparing the petition.

Added by Laws 1982, c. 255, § 3, eff. Oct. 1, 1982.  Amended by Laws 1983, c. 290, § 1, eff. Nov. 1, 1983; Laws 1991, c. 112, § 3, eff. Sept. 1, 1991; Laws 1992, c. 42, § 2, eff. Sept. 1, 1992; Laws 1993, c. 325, § 15, eff. Sept. 1, 1993; Laws 1994, c. 290, § 55, eff. July 1, 1994; Laws 1996, c. 247, § 30, eff. July 1, 1996; Laws 1997, c. 403, § 7, eff. Nov. 1, 1997; Laws 2000, c. 370, § 6, eff. July 1, 2000; Laws 2001, c. 279, § 3, eff. Nov. 1, 2001; Laws 2003, c. 407, § 2, eff. Nov. 1, 2003.

§22-60.3.  Emergency ex parte order and hearing - Emergency temporary ex parte order of protection.

A.  If a plaintiff requests an emergency ex parte order pursuant to Section 60.2 of this title, the court shall hold an ex parte hearing on the same day the petition is filed, if the court finds sufficient grounds within the scope of the Protection from Domestic Abuse Act stated in the petition to hold such a hearing.  The court may, for good cause shown at the hearing, issue any emergency ex parte order that it finds necessary to protect the victim from immediate and present danger of domestic abuse, stalking, or harassment.  The emergency ex parte order shall be in effect until after the full hearing is conducted.  Provided, if the defendant, after having been served, does not appear at the hearing, the emergency ex parte order shall remain in effect until the defendant is served with the permanent order.  If the terms of the permanent order are the same as those in the emergency order, or are less restrictive, then it is not necessary to serve the defendant with the permanent order.  The Administrative Office of the Courts shall develop a standard form for emergency ex parte protective orders.

B.  An emergency ex parte protective order authorized by this section shall include the name, sex, race, date of birth of the defendant, and the dates of issue and expiration of the protective order.

C.  If a plaintiff requests an emergency temporary ex parte order of protection as provided by Section 40.3 of this title, the judge who is notified of the request by a peace officer may issue such order verbally to the officer or in writing when there is reasonable cause to believe that the order is necessary to protect the victim from immediate and present danger of domestic abuse.  When the order is issued verbally the judge shall direct the officer to complete and sign a statement attesting to the order.  The emergency temporary ex parte order shall be in effect until the close of business on the next day the court is open for business after the order is issued.

Added by Laws 1982, c. 255, § 4, eff. Oct. 1, 1982.  Amended by Laws 1983, c. 290, § 2, eff. Nov. 1, 1983; Laws 1992, c. 42, § 3, eff. Sept. 1, 1992; Laws 1993, c. 325, § 16, eff. Sept. 1, 1993; Laws 1994, c. 290, § 56, eff. July 1, 1994; Laws 1996, c. 247, § 31, eff. July 1, 1996; Laws 1999, c. 34, § 1, eff. Nov. 1, 1999; Laws 2000, c. 370, § 7, eff. July 1, 2000; Laws 2001, c. 279, § 4, eff. Nov. 1, 2001; Laws 2003, c. 407, § 3, eff. Nov. 1, 2003.

§22-60.4.  Service of emergency ex parte order, petition for protective order and notice of hearing - Full hearing - Final protective order.

A.  1.  A copy of the petition, notice of hearing and a copy of any emergency ex parte order issued by the court shall be served upon the defendant in the same manner as a bench warrant.  In addition, if the service is to be in another county, the court clerk may issue service to the sheriff by facsimile or other electronic transmission for service by the sheriff.  Any fee for service of an emergency ex parte order, petition for protective order, and notice of hearing shall only be charged pursuant to subsection C of Section 60.2 of this title and, if charged, shall be the same as the sheriff's service fee plus mileage expenses.

2.  Emergency ex parte orders shall be given priority for service and can be served twenty-four (24) hours a day when the location of the defendant is known.  When service cannot be made upon the defendant by the sheriff, the sheriff may contact another law enforcement officer or a private investigator or private process server to serve the defendant.

3.  An emergency ex parte order, a petition for protective order, and a notice of hearing shall have statewide validity and may be transferred to any law enforcement jurisdiction to effect service upon the defendant.

4.  The return of service shall be submitted to the sheriff's office in the court where the petition, notice of hearing or order was issued.

5.  When the defendant is a minor child who is ordered removed from the residence of the victim, in addition to those documents served upon the defendant, a copy of the petition, notice of hearing and a copy of any ex parte order issued by the court shall be delivered with the child to the caretaker of the place where such child is taken pursuant to Section 7303-1.1 of Title 10 of the Oklahoma Statutes.

B.  1.  Within twenty (20) days of the filing of the petition for a protective order, the court shall schedule a full hearing on the petition, if the court finds sufficient grounds within the scope of the Protection from Domestic Abuse Act stated in the petition to hold such a hearing, regardless of whether an emergency ex parte order has been previously issued, requested or denied. Provided, however, when the defendant is a minor child who has been removed from the residence pursuant to Section 7303-1.1 of Title 10 of the Oklahoma Statutes, the court shall schedule a full hearing on the petition within seventy-two (72) hours, regardless of whether an emergency ex parte order has been previously issued, requested or denied.

2.  The court may schedule a full hearing on the petition for a protective order within seventy-two (72) hours when the court issues an emergency ex parte order suspending child visitation rights due to physical violence or threat of abuse.

3.  If service has not been made on the defendant at the time of the hearing, the court shall continue the hearing.

4.  A petition for a protective order shall automatically renew every twenty (20) days until the defendant is served. A petition for a protective order shall not expire and must be dismissed by court order.

5.  Failure to serve the defendant shall not be grounds for dismissal of a petition or an ex parte order unless the victim requests dismissal.

C.  1.  At the hearing, the court may impose any terms and conditions in the protective order that the court reasonably believes are necessary to bring about the cessation of domestic abuse against the victim or stalking or harassment of the victim or the victim's immediate family and may order the defendant to obtain domestic abuse counseling or treatment in a program certified by the Attorney General at the defendant's expense pursuant to Section 644 of Title 21 of the Oklahoma Statutes.

2.  If the court grants a protective order and the defendant is a minor child, the court shall order a preliminary inquiry in a juvenile proceeding to determine whether further court action pursuant to the Oklahoma Juvenile Code should be taken against a juvenile defendant.

D.  Final protective orders authorized by this section shall be on a standard form developed by the Administrative Office of the Courts.

E.  1.  After notice and hearing, protective orders authorized by this section may require the plaintiff or the defendant or both to undergo treatment or participate in the court-approved counseling services necessary to bring about cessation of domestic abuse against the victim pursuant to Section 644 of Title 21 of the Oklahoma Statutes.

2.  Either party or both may be required to pay all or any part of the cost of such treatment or counseling services. The court shall not be responsible for such cost.

F.  When necessary to protect the victim and when authorized by the court, protective orders granted pursuant to the provisions of this section may be served upon the defendant by a peace officer, sheriff, constable, or policeman or other officer whose duty it is to preserve the peace, as defined by Section 99 of Title 21 of the Oklahoma Statutes.

G.  1.  Any protective order issued on or after November 1, 1999, pursuant to subsection C of this section shall be for a fixed period not to exceed a period of three (3) years unless extended, modified, vacated or rescinded upon motion by either party or if the court approves any consent agreement entered into by the plaintiff and defendant.

2.  The court shall notify the parties at the time of the issuance of the protective order of the duration of the protective order.

3.  Upon the filing of a motion by either party to modify, extend, or vacate a protective order, a hearing shall be scheduled and notice given to the parties. At the hearing, the issuing court may take such action as is necessary under the circumstances.

4.  If a child has been removed from the residence of a parent or custodial adult because of domestic abuse committed by the child, the parent or custodial adult may refuse the return of such child to the residence, unless upon further consideration by the court in a juvenile proceeding, it is determined that the child is no longer a threat and should be allowed to return to the residence.

H.  1.  It shall be unlawful for any person to knowingly and willfully seek a protective order against a spouse or ex-spouse pursuant to the Protection from Domestic Abuse Act for purposes of harassment, undue advantage, intimidation, or limitation of child visitation rights in any divorce proceeding or separation action without justifiable cause.

2.  The violator shall, upon conviction thereof, be guilty of a misdemeanor punishable by imprisonment in the county jail for a period not exceeding one (1) year or by a fine not to exceed Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

3.  A second or subsequent conviction under this subsection shall be a felony punishable by imprisonment in the custody of the Department of Corrections for a period not to exceed two (2) years, or by a fine not to exceed Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

I.  1.  A protective order issued under the Protection from Domestic Abuse Act shall not in any manner affect title to real property, purport to grant to the parties a divorce or otherwise purport to determine the issues between the parties as to child custody, visitation or visitation schedules, child support or division of property or any other like relief obtainable pursuant to Title 43 of the Oklahoma Statutes, except child visitation orders may be temporarily suspended or modified to protect from threats of abuse or physical violence by the defendant or a threat to violate a custody order.

2.  When granting any protective order for the protection of a minor child from violence or threats of abuse, the court shall allow visitation only under conditions that provide adequate supervision and protection to the child while maintaining the integrity of a divorce decree or temporary order.

J.  1.  A court shall not issue any mutual protective orders.

2.  If both parties allege domestic abuse by the other party, the parties shall do so by separate petitions. The court shall review each petition separately, in an individual or a consolidated hearing and grant or deny each petition on its individual merits. If the court finds cause to grant both motions, the court shall do so by separate orders and with specific findings justifying the issuance of each order.

3.  The court may only consolidate a hearing if:

a. the court makes specific findings that:

(1) sufficient evidence exists of domestic abuse, stalking, harassment or rape against each party, and

(2) each party acted primarily as aggressors, and

b. the defendant filed a petition with the court for a protective order no less than three (3) days, not including weekends or holidays, prior to the first scheduled full hearing on the petition filed by the plaintiff, and

c. the defendant had no less than forty-eight (48) hours' notice prior to the full hearing on the petition filed by the plaintiff.

K.  The court may allow a plaintiff or victim to be accompanied by a victim support person at court proceedings. A victim support person shall not make legal arguments, however, a victim support person who is not a licensed attorney may offer the plaintiff or victim comfort or support and may remain in close proximity to the plaintiff or victim.

Added by Laws 1982, c. 255, § 5, eff. Oct. 1, 1982.  Amended by Laws 1983, c. 290, § 3, eff. Nov. 1, 1983; Laws 1987, c. 174, § 1, operative July 1, 1987; Laws 1992, c. 42, § 4, eff. Sept. 1, 1992; Laws 1992, c. 379, § 1, eff. Sept. 1, 1992; Laws 1994, c. 290, § 57, eff. July 1, 1994; Laws 1996, c. 247, § 32, eff. July 1, 1996; Laws 1999, c. 97, § 1, eff. Nov. 1, 1999; Laws 2000, c. 370, § 8, eff. July 1, 2000; Laws 2001, c. 279, § 5, eff. Nov. 1, 2001; Laws 2003, c. 407, § 4, eff. Nov. 1, 2003; Laws 2005, c. 348, § 15, eff. July 1, 2005.

§22-60.5.  Access to protective orders by law enforcement agencies.

A.  Within twenty-four (24) hours of the return of service of any ex parte or final protective order, the clerk of the issuing court shall send certified copies thereof to all appropriate law enforcement agencies designated by the plaintiff.  A certified copy of any extension, modification, vacation, cancellation or consent agreement concerning a final protective order shall be sent within twenty-four (24) hours by the clerk of the issuing court to those law enforcement agencies receiving the original orders pursuant to this section and to any law enforcement agencies designated by the court.

B.  Any law enforcement agency receiving copies of the documents listed in subsection A of this section shall be required to ensure that other law enforcement agencies have access twenty-four (24) hours a day to the information contained in the documents which may include entry of information about the ex parte or final protective order in the National Crime Information Center database.

Added by Laws 1982, c. 255, § 6, eff. Oct. 1, 1982.  Amended by Laws 1983, c. 290, § 4, eff. Nov. 1, 1983; Laws 1994, c. 290, § 58, eff. July 1, 1994; Laws 1997, c. 368, § 2, eff. Nov. 1, 1997; Laws 1999, c. 97, § 2, eff. Nov. 1, 1999; Laws 2000, c. 370, § 9, eff. July 1, 2000.

§22-60.6.  Violation of ex parte or final protective order or foreign protective order - Penalties.

A.  Except as otherwise provided by this section, any person who:

1.  Has been served with an ex parte or final protective order or foreign protective order and is in violation of such protective order, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not more than One Thousand Dollars ($1,000.00) or by a term of imprisonment in the county jail of not more than one (1) year, or both such fine and imprisonment;

2.  After a previous conviction of a violation of a protective order, is convicted of a second offense pursuant to the provisions of this section shall, upon conviction, be deemed guilty of a misdemeanor and shall be punished by a term of imprisonment in the county jail of not less than ten (10) days and not more than one (1) year. In addition to the term of imprisonment, the person may be punished by a fine of not less than One Thousand Dollars ($1,000.00) and not more than Five Thousand Dollars ($5,000.00); and

3.  Except as provided for in paragraphs 1 and 2 of subsection B of this section, after previous conviction of a violation of any protective order, is convicted of a third or subsequent offense pursuant to the provisions of this section shall be guilty of a felony and shall be punished by a term of imprisonment for not less than one (1) year nor more than three (3) years, or by a fine of not less than Two Thousand Dollars ($2,000.00) nor more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

B.  1.  Any person who has been served with an ex parte or final protective order or foreign protective order who violates the protective order and causes physical injury or physical impairment to the plaintiff or to any other person named in said protective order shall, upon conviction, be guilty of a misdemeanor and shall be punished by a term of imprisonment in the county jail for not less than twenty (20) days nor more than one (1) year.  In addition to the term of imprisonment, the person may be punished by a fine not to exceed Five Thousand Dollars ($5,000.00).

2.  Any person who is convicted of a second or subsequent violation of a protective order which causes physical injury or physical impairment to a plaintiff or to any other person named in the protective order shall be guilty of a felony and shall be punished by a term of imprisonment of not less than one (1) year nor more than five (5) years, or by a fine of not less than Three Thousand Dollars ($3,000.00) nor more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

3.  In determining the term of imprisonment required by this section, the jury or sentencing judge shall consider the degree of physical injury or physical impairment to the victim.

4.  The provisions of this subsection shall not affect the applicability of Sections 644, 645, 647 and 652 of Title 21 of the Oklahoma Statutes.

C.  The minimum sentence of imprisonment issued pursuant to the provisions of paragraphs 2 and 3 of subsection A and paragraph 1 of subsection B of this section shall not be subject to statutory provisions for suspended sentences, deferred sentences or probation, provided the court may subject any remaining penalty under the jurisdiction of the court to the statutory provisions for suspended sentences, deferred sentences or probation.

D.  In addition to any other penalty specified by this section, the court shall require a defendant to undergo the treatment or participate in the counseling services necessary to bring about the cessation of domestic abuse against the victim or to bring about the cessation of stalking or harassment of the victim. For every conviction of violation of a protective order:

1.  The court shall specifically order as a condition of a suspended sentence or probation that a defendant participate in counseling or undergo treatment to bring about the cessation of domestic abuse as specified in paragraph 2 of this subsection;

2. a. The court shall require the defendant to participate in counseling or undergo treatment for domestic abuse by an individual licensed practitioner or a domestic abuse counseling program approved by the court or a domestic abuse treatment program certified by the Attorney General.  If the defendant is ordered to participate in a domestic abuse counseling or treatment program, the order shall require the defendant to attend the program for a minimum of fifty-two (52) weeks, complete the program, and be evaluated before and after attendance of the program by a program counselor or a private counselor.

b. A program for anger management, couples counseling, or family and marital counseling shall not solely qualify for the counseling or treatment requirement for domestic abuse pursuant to this subsection.  The counseling may be ordered in addition to counseling specifically for the treatment of domestic abuse or per evaluation as set forth below.  If, after sufficient evaluation and attendance at required counseling sessions, the domestic violence treatment program or licensed professional determines that the defendant does not evaluate as a perpetrator of domestic violence or does evaluate as a perpetrator of domestic violence and should complete other programs of treatment simultaneously or prior to domestic violence treatment, including but not limited to programs related to the mental health, apparent substance or alcohol abuse or inability or refusal to manage anger, the defendant shall be ordered to complete the counseling as per the recommendations of the domestic violence treatment program or licensed professional;

3. a. The court shall set a review hearing no more than one hundred twenty (120) days after the defendant is ordered to participate in a domestic abuse counseling program or undergo treatment for domestic abuse to assure the attendance and compliance of the defendant with the provisions of this subsection and the domestic abuse counseling or treatment requirements.

b. The court shall set a second review hearing after the completion of the counseling or treatment to assure the attendance and compliance of the defendant with the provisions of this subsection and the domestic abuse counseling or treatment requirements.  The court shall retain continuing jurisdiction over the defendant during the course of ordered counseling through the final review hearing;

4.  The court may set subsequent or other review hearings as the court determines necessary to assure the defendant attends and fully complies with the provisions of this subsection and the domestic abuse counseling or treatment requirements;

5.  At any review hearing, if the defendant is not satisfactorily attending individual counseling or a domestic abuse counseling or treatment program or is not in compliance with any domestic abuse counseling or treatment requirements, the court may order the defendant to further or continue counseling, treatment, or other necessary services.  The court may revoke all or any part of a suspended sentence, deferred sentence, or probation pursuant to Section 991b of Title 22 of the Oklahoma Statutes and subject the defendant to any or all remaining portions of the original sentence;

6.  At the first review hearing, the court shall require the defendant to appear in court.  Thereafter, for any subsequent review hearings, the court may accept a report on the progress of the defendant from individual counseling, domestic abuse counseling, or the treatment program.  There shall be no requirement for the victim to attend review hearings; and

7.  If funding is available, a referee may be appointed and assigned by the presiding judge of the district court to hear designated cases set for review under this subsection.  Reasonable compensation for the referees shall be fixed by the presiding judge. The referee shall meet the requirements and perform all duties in the same manner and procedure as set forth in Sections 7003-8.6 and 7303-7.5 of Title 10 of the Oklahoma Statutes pertaining to referees appointed in juvenile proceedings.

E.  Ex parte and final protective orders shall include notice of these penalties.

F.  When a minor child violates the provisions of any protective order, the violation shall be heard in a juvenile proceeding and the court may order the child and the parent or parents of the child to participate in family counseling services necessary to bring about the cessation of domestic abuse against the victim and may order community service hours to be performed in lieu of any fine or imprisonment authorized by this section.

G.  Any district court of this state and any judge thereof shall be immune from any liability or prosecution for issuing an order that requires a defendant to:

1.  Attend a treatment program for domestic abusers certified by the Attorney General;

2.  Attend counseling or treatment services ordered as part of any final protective order or for any violation of a protective order; and

3.  Attend, complete, and be evaluated before and after attendance by a treatment program for domestic abusers certified by the Attorney General.

H.  At no time, under any proceeding, may a person protected by a protective order be held to be in violation of that protective order. Only a defendant against whom a protective order has been issued may be held to have violated the order.

Added by Laws 1982, c. 255, § 7.  Amended by Laws 1983, c. 290, § 5, eff. Nov. 1, 1983; Laws 1988, c. 249, § 1, emerg. eff. June 27, 1988; Laws 1992, c. 42, § 5, eff. Sept. 1, 1992; Laws 1994, c. 290, § 59, eff. July 1, 1994; Laws 1995, c. 297, § 2, eff. Nov. 1, 1995; Laws 1996, c. 247, § 33, eff. July 1, 1996; Laws 2000, c. 85, § 2, eff. Nov. 1, 2000; Laws 2004, c. 516, § 2, eff. July 1, 2005; Laws 2005, c. 348, § 16, eff. July 1, 2005.

§2260.7.  Statewide and nationwide validity of orders.

All orders issued pursuant to the provisions of the Protection from Domestic Abuse Act, Section 60 et seq. of this title, shall have statewide and nationwide validity, unless specifically modified or terminated by a judge of the district courts.

Added by Laws 1983, c. 290, § 6, eff. Nov. 1, 1983.  Amended by Laws 1991, c. 112, § 4, eff. Sept. 1, 1991; Laws 2000, c. 85, § 3, eff. Nov. 1, 2000.

§22-60.8.  Seizure and forfeiture of weapons used to commit act of domestic abuse.

A.  Each peace officer of this state shall seize any weapon or instrument when such officer has probable cause to believe such weapon or instrument has been used to commit an act of domestic abuse as defined by Section 60.1 of this title, provided an arrest is made, if possible, at the same time.

B.  After any such seizure, the District Attorney shall file a notice of seizure and forfeiture as provided in this section within ten (10) days of such seizure, or any weapon or instrument seized pursuant to this section shall be returned to the owner.

C.  The seizure and forfeiture provisions of Section 991a-19 of this title shall be followed for any seizure and forfeiture of property pursuant to this section.  No weapon or instrument seized pursuant to this section or monies from the sale of any such seized weapon or instrument shall be turned over to the person from whom such property was seized if a forfeiture action has been filed within the time required by subsection B of this section, unless authorized by this section.  Provided further, the owner may prove at the forfeiture hearing that the conduct giving rise to the seizure was justified, and if the owner proves justification, the seized property shall be returned to the owner.  Any proceeds gained from this seizure shall be placed in the Crime Victims Compensation Revolving Fund.

Added by Laws 1993, c. 235, § 1, eff. Sept. 1, 1993.  Amended by Laws 2000, c. 370, § 10, eff. July 1, 2000; Laws 2002, c. 443, § 2, eff. July 1, 2002.

§22-60.9.  Warrantless arrest.

A.  A peace officer, without a warrant, may arrest and take into custody a person if the peace officer has reasonable cause to believe that:

1.  An emergency ex parte or final protective order has been issued and served upon the person, pursuant to Section 60.1 et seq. of this title;

2.  A true copy and proof of service of the order has been filed with the law enforcement agency having jurisdiction of the area in which the plaintiff or any family or household member named in the order resides or a certified copy of the order and proof of service is presented to the peace officer as provided in subsection D of this section;

3.  The person named in the order has received notice of the order and has had a reasonable time to comply with such order; and

4.  The person named in the order has violated the order or is then acting in violation of the order.

B.  A peace officer, without a warrant, may arrest and take into custody a person if the following conditions have been met:

1.  The peace officer has reasonable cause to believe that a foreign protective order has been issued, pursuant to the law of the state or tribal court where the foreign protective order was issued;

2.  A certified copy of the foreign protective order has been presented to the peace officer that appears valid on its face; and

3.  The peace officer has reasonable cause to believe the person named in the order has violated the order or is then acting in violation of the order.

C.  A person arrested pursuant to this section shall be brought before the court within twenty-four (24) hours after arrest to answer to a charge for violation of the order pursuant to Section 60.8 of this title, at which time the court shall do each of the following:

1.  Set a time certain for a hearing on the alleged violation of the order within seventy-two (72) hours after arrest, unless extended by the court on the motion of the arrested person;

2.  Set a reasonable bond pending a hearing of the alleged violation of the order; and

3.  Notify the party who has procured the order and direct the party to appear at the hearing and give evidence on the charge.

D.  A copy of a protective order shall be prima facie evidence that such order is valid in this state when such documentation is presented to a law enforcement officer by the plaintiff, defendant, or another person on behalf of a person named in the order.  Any law enforcement officer may rely on such evidence to make an arrest for a violation of such order, if there is reason to believe the defendant has violated or is then acting in violation of the order without justifiable excuse.  When a law enforcement officer relies upon the evidence specified in this subsection, such officer and the employing agency shall be immune from liability for the arrest of the defendant if it is later proved that the evidence was false.

E.  Any person who knowingly and willfully presents any false or materially altered protective order to any law enforcement officer to effect an arrest of any person shall, upon conviction, be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for a period not to exceed two (2) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00) and shall, in addition, be liable for any civil damages to the defendant.

Added by Laws 1994, c. 316, § 1, emerg. eff. June 8, 1994.  Amended by Laws 2000, c. 85, § 4, eff. Nov. 1, 2000; Laws 2000, c. 370, § 11, eff. July 1, 2000.

§22-60.11.  Protective order - Statement required - Validity.

In addition to any other provisions required by the Protection from Domestic Abuse Act, or otherwise required by law, each ex parte or final protective order issued pursuant to the Protection from Domestic Abuse Act shall have a statement printed in bold-faced type or in capital letters containing the following information:

1.  The filing or nonfiling of criminal charges and the prosecution of the case shall not be determined by a person who is protected by the protective order, but shall be determined by the prosecutor;

2.  No person, including a person who is protected by the order, may give permission to anyone to ignore or violate any provision of the order.  During the time in which the order is valid, every provision of the order shall be in full force and effect unless a court changes the order;

3.  The order will be in effect for three (3) years unless extended, modified, vacated or rescinded by the court;

4.  A violation of the order is punishable by a fine of up to One Thousand Dollars ($1,000.00) or imprisonment for up to one (1) year in the county jail, or by both such fine and imprisonment.  A violation of the order which causes injury is punishable by imprisonment for twenty (20) days to one (1) year in the county jail or a fine of up to Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment; and

5.  Possession of a firearm or ammunition by a defendant while an order is in effect may subject the defendant to prosecution for a violation of federal law even if the order does not specifically prohibit the defendant from possession of a firearm or ammunition.

Added by Laws 1995, c. 297, § 3, eff. Nov. 1, 1995.  Amended by Laws 1999, c. 97, § 3, eff. Nov. 1, 1999; Laws 1999, c. 417, § 4, emerg. eff. June 10, 1999; Laws 2003, c. 407, § 5, eff. Nov. 1, 2003.

§22-60.12.  Foreign protective orders - Presumption of validity - Peace officers immune from liability.

A.  It is the intent of the Legislature that all foreign protective orders shall have the rebuttable presumption of validity, even if the foreign protective order contains provisions which could not be contained in a protective order issued by an Oklahoma court.  The validity of a foreign protective order shall only be determined by a court of competent jurisdiction.  Until a foreign protective order is declared invalid by a court of competent jurisdiction it shall be given full faith and credit by all peace officers and courts in the State of Oklahoma.

B.  A peace officer of this state shall be immune from liability for enforcing provisions of a foreign protective order.

Added by Laws 2000, c. 85, § 5, eff. Nov. 1, 2000.

§22-60.13.  Repealed by Laws 2003, c. 407, § 7, eff. Nov. 1, 2003.

§22-60.14.  Address confidentiality program.

A.  The Legislature finds that persons attempting to escape from actual or threatened domestic violence, sexual assault, or stalking frequently establish new addresses in order to prevent their assailants or probable assailants from finding them.  The purpose of this section is to enable state and local agencies to respond to requests for public records without disclosing the location of a victim of domestic abuse, sexual assault, or stalking, to enable interagency cooperation with the Secretary of State in providing address confidentiality for victims of domestic abuse, sexual assault, or stalking, and to enable state and local agencies to accept an address designated by the Secretary of State by a program participant as a substitute mailing address.

B.  As used in this section:

1.  "Address" means a residential street address, school address, or work address of an individual, as specified on the application of an individual to be a program participant under this section;

2.  "Program participant" means a person certified as a program participant under this section;

3.  "Domestic abuse" means an act as defined in Section 60.1 of this title and includes a threat of such acts committed against an individual in a domestic situation, regardless of whether these acts or threats have been reported to law enforcement officers; and

4.  "Stalking" means an act as defined in Section 60.1 of this title regardless of whether the acts have been reported to law enforcement.

C.  On or after January 1, 2003, the Secretary of State, shall create an Address Confidentiality Program Office to be staffed by unclassified employees, who have been subjected to a criminal history records search.

D.  1.  Upon the creation of the Address Confidentiality Program Office, an adult person, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person, as defined by Section 1-111 of Title 30 of the Oklahoma Statutes, may apply to the Secretary of State to have an address designated by the Secretary of State serve as the address of the person or the address of the minor or incapacitated person.  The Secretary of State shall approve an application if it is filed in the manner and on the form prescribed by the Secretary of State and if it contains:

a. a sworn statement by the applicant that the applicant has good reason to believe:

(1) that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of domestic abuse, sexual assault, or stalking, and

(2) that the applicant fears for the safety of self or children, or the safety of the minor or incapacitated person on whose behalf the application is made,

b. a designation of the Secretary of State as agent for purposes of service of process and for the purpose of receipt of mail,

c. the mailing address where the applicant can be contacted by the Secretary of State, and the phone number or numbers where the applicant can be called by the Secretary of State,

d. the new address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of domestic abuse, sexual assault, or stalking, and

e. the signature of the applicant and of a representative of any office designated a referring agency under subsection G of this section who assisted in the preparation of the application, and the date on which the applicant signed the application.

2.  Applications shall be filed with the Office of the Secretary of State.

3.  Upon filing a properly completed application, the Secretary of State shall certify the applicant as a program participant.  Applicants shall be certified for four (4) years following the date of filing unless the certification is withdrawn or invalidated before that date.  The Secretary of State shall by rule establish a renewal procedure.

4.  A person who falsely attests in an application that disclosure of the address of the applicant would endanger the safety of the applicant or the safety of the children of the applicant or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, may be found guilty of perjury under Sections 500 and 504 of Title 21 of the Oklahoma Statutes.

E.  1.  If the program participant obtains a name change, the participant loses certification as a program participant.

2.  The Secretary of State may cancel the certification of a program participant if there is a change in the residential address from the one listed on the application, unless the program participant provides the Secretary of State with seven (7) days' prior notice of the change of address.

3.  The Secretary of State may cancel certification of a program participant if mail forwarded by the Secretary of State to the address of the program participant is returned as nondeliverable.

4.  The Secretary of State shall cancel certification of a program participant who applies using false information.

F.  1.  A program participant may request that state and local agencies use the address designated by the Secretary of State as the address of the participant.  When creating a new public record, state and local agencies shall accept the address designated by the Secretary of State as a substitute address for the program participant, unless the Secretary of State has determined that:

a. the agency has a bona fide statutory or administrative requirement for the use of the address which would otherwise be confidential under this section, and

b. this address will be used only for those statutory and administrative purposes.

2.  A program participant may use the address designated by the Secretary of State as a work address.

3.  The Office of the Secretary of State shall forward all first class mail to the appropriate program participants.

G.  The Secretary of State may not make any records in a file of a program participant available for inspection or copying, other than the address designated by the Secretary of State, except under the following circumstances:

1.  If directed by a court order, to a person identified in the order; or

2.  To verify the participation of a specific program participant, in which case the Secretary of State may only confirm information supplied by the requester.

H.  The Secretary of State shall designate state and local agencies and nonprofit agencies that provide counseling and shelter services to victims of domestic abuse, sexual assault, or stalking to assist persons applying to be program participants.  Any assistance and counseling rendered by the Office of the Secretary of State or its designees to applicants shall in no way be construed as legal advice.

I.  The Secretary of State shall promulgate rules to implement this program.

Added by Laws 2002, c. 415, § 1, eff. Nov. 1, 2002.

NOTE:  Editorially renumbered from § 60.13 of Title 22 to avoid a duplication in numbering.

§22-60.15.  Domestic abuse - Twenty-four-hour statewide telephone communication service - Notice of rights.

Upon the preliminary investigation of any crime involving domestic abuse, it shall be the duty of the first peace officer who interviews the victim of the domestic abuse to inform the victim of the twentyfourhour statewide telephone communication service established by Section 3-314 of Title 43A of the Oklahoma Statutes and to give notice to the victim of certain rights.  The notice shall consist of handing such victim the following statement:

"As a victim of domestic abuse, you have certain rights.  These rights are as follows:

1.  The right to request that charges be pressed against your assailant;

2.  The right to request protection from any harm or threat of harm arising out of your cooperation with law enforcement and prosecution efforts as far as facilities are available and to be provided with information on the level of protection available;

3.  The right to be informed of financial assistance and other social services available as a result of being a victim, including information on how to apply for the assistance and services; and

4.  The right to file a petition for a protective order or, when the domestic abuse occurs when the court is not open for business, to request an emergency temporary protective order."

Added by Laws 2002, c. 466, § 5, emerg. eff. June 5, 2002.

NOTE:  Editorially renumbered from § 60.13 of Title 22 to avoid a duplication in numbering.

§22-60.16.  Domestic abuse victims not to be discouraged from pressing charges - Warrantless arrests of certain persons - Emergency temporary order of protection.

Text effective July 1, 2005

(for text currently effective see following)

A.  A peace officer shall not discourage a victim of domestic abuse from pressing charges against the assailant of the victim.

B.  1.  A peace officer may arrest without a warrant a person anywhere, including a place of residence, if the peace officer has probable cause to believe the person within the preceding seventy-two (72) hours has committed an act of domestic abuse as defined by Section 60.1 of this title, although the assault did not take place in the presence of the peace officer.  A peace officer may not arrest a person pursuant to this section without first observing a recent physical injury to, or an impairment of the physical condition of, the alleged victim.

2.  An arrest, when made pursuant to this section, shall be based on an investigation by the peace officer of the circumstances surrounding the incident, past history of violence between the parties, statements of any children present in the residence, and any other relevant factors.  A determination by the peace officer shall be made pursuant to the investigation as to which party is the dominant aggressor in the situation.  A peace officer may arrest the dominant aggressor.

C.  When the court is not open for business, the victim of domestic abuse may request a petition for an emergency temporary order of protection.  The peace officer making the preliminary investigation shall:

1.  Provide the victim with a petition for an emergency temporary order of protection and, if necessary, assist the victim in completing the petition form.  The petition shall be in substantially the same form as provided by Section 60.2 of this title for a petition for protective order;

2.  Immediately notify, by telephone or otherwise, a judge of the district court of the request for an emergency temporary order of protection and describe the circumstances.  The judge shall inform the peace officer of the decision to approve or disapprove the emergency temporary order;

3.  Inform the victim whether the judge has approved or disapproved the emergency temporary order.  If an emergency temporary order has been approved, the officer shall provide the victim, or a responsible adult if the victim is a minor child or an incompetent person, with a copy of the petition and a written statement signed by the officer attesting that the judge has approved the emergency temporary order of protection and notify the victim that the emergency temporary order shall be effective only until the close of business on the next day that the court is open for business;

4.  Notify the person subject to the emergency temporary protection order of the issuance and conditions of the order.  Notification pursuant to this paragraph may be made personally by the officer or in writing.  A copy of the petition and the statement of the officer attesting to the order of the judge shall be made available to such person; and

5.  File a copy of the petition and the statement of the officer with the district court of the county immediately upon the opening of the court on the next day the court is open for business.

D.  The forms utilized by law enforcement agencies in carrying out the provisions of this section may be substantially similar to those used under Section 60.2 of this title.

Text effective until July 1, 2005

§22-60.16.  Domestic abuse victims not to be discouraged from pressing charges - Warrantless arrests of certain persons - Emergency temporary order of protection.

A.  A peace officer shall not discourage a victim of domestic abuse from pressing charges against the assailant of the victim.

B.  A peace officer may arrest without a warrant a person anywhere, including a place of residence, if the peace officer has probable cause to believe the person within the preceding seventy-two (72) hours has committed an act of domestic abuse as defined by Section 60.1 of this title, although the assault did not take place in the presence of the peace officer.  A peace officer may not arrest a person pursuant to this section without first observing a recent physical injury to, or an impairment of the physical condition of, the alleged victim.

C.  When the court is not open for business, the victim of domestic abuse may request a petition for an emergency temporary order of protection.  The peace officer making the preliminary investigation shall:

1.  Provide the victim with a petition for an emergency temporary order of protection and, if necessary, assist the victim in completing the petition form.  The petition shall be in substantially the same form as provided by Section 60.2 of Title 22 of the Oklahoma Statutes for a petition for protective order;

2.  Immediately notify, by telephone or otherwise, a judge of the district court of the request for an emergency temporary order of protection and describe the circumstances.  The judge shall inform the peace officer of the decision to approve or disapprove the emergency temporary order;

3.  Inform the victim whether the judge has approved or disapproved the emergency temporary order.  If an emergency temporary order has been approved, the officer shall provide the victim, or a responsible adult if the victim is a minor child or an incompetent person, with a copy of the petition and a written statement signed by the officer attesting that the judge has approved the emergency temporary order of protection and notify the victim that the emergency temporary order shall be effective only until the close of business on the next day that the court is open for business;

4.  Notify the person subject to the emergency temporary protection order of the issuance and conditions of the order.  Notification pursuant to this paragraph may be made personally by the officer or in writing.  A copy of the petition and the statement of the officer attesting to the order of the judge shall be made available to such person; and

5.  File a copy of the petition and the statement of the officer with the district court of the county immediately upon the opening of the court on the next day the court is open for business.

D.  The forms utilized by law enforcement agencies in carrying out the provisions of this section may be substantially similar to those used under Section 60.2 of Title 22 of the Oklahoma Statutes.

Added by Laws 2002, c. 466, § 6, emerg. eff. June 5, 2002.  Amended by Laws 2004, c. 516, § 3, eff. July 1, 2005.

NOTE:  Editorially renumbered from § 60.14 of Title 22 to avoid a duplication in numbering.

§22-60.17.  Consideration of certain victims' safety prior to release of defendant on bond - Emergency protective and restraining orders.

The court shall consider the safety of any and all alleged victims of domestic violence, stalking, harassment, sexual assault, or forcible sodomy where the defendant is alleged to have violated a protective order, committed domestic assault and battery, stalked, sexually assaulted, or forcibly sodomized the alleged victim or victims prior to the release of the alleged defendant from custody on bond.  The court, after consideration and to ensure the safety of the alleged victim or victims, may issue an emergency protective order pursuant to the Protection from Domestic Abuse Act.  The court may also issue to the alleged victim or victims, an order restraining the alleged defendant from any activity or action from which they may be restrained under the Protection from Domestic Abuse Act.  The protective order shall remain in effect until either a plea has been accepted, sentencing has occurred in the case, the case has been dismissed, or until further order of the court dismissing the protective order.

Added by Laws 2004, c. 516, § 4, eff. July 1, 2005.

§22-60.18.  Expungement of victim protective orders.

A.  Persons authorized to file a motion for expungement of victim protective orders (VPOs) issued pursuant to the Protection from Domestic Abuse Act in this state must be within one of the following categories:

1.  An ex parte order was issued to the plaintiff but later terminated due to dismissal of the petition before the full hearing, or denial of the petition upon full hearing, or failure of the plaintiff to appear for full hearing, and at least ninety (90) days have passed since the date set for full hearing;

2.  The plaintiff filed an application for a victim protective order and failed to appear for the full hearing and at least ninety (90) days have passed since the date last set by the court for the full hearing, including the last date set for any continuance, postponement or rescheduling of the hearing;

3.  The plaintiff or defendant has had the order vacated and three (3) years have passed since the order to vacate was entered; or

4.  The plaintiff or defendant is deceased.

B.  For purposes of this section:

1.  "Expungement" means the sealing of victim protective order (VPO) court records from public inspection, but not from law enforcement agencies, the court or the district attorney;

2.  "Plaintiff" means the person or persons who sought the original victim protective order (VPO) for cause; and

3.  "Defendant" means the person or persons to whom the victim protective order (VPO) was directed.

C.  1.  Any person qualified under subsection A of this section may petition the district court of the district in which the protective order pertaining to the person is located for the expungement and sealing of the court records from public inspection.  The face of the petition shall state whether the defendant in the protective order has been convicted of any violation of the protective order and whether any prosecution or complaint is pending in this state or any other state for a violation or alleged violation of the protective order that is sought to be expunged.  The petition shall further state the authority pursuant to subsection A of this section for eligibility for requesting the expungement.  The other party to the protective order shall be mailed a copy of the petition by certified mail within ten (10) days of filing the petition.  A written answer or objection may be filed within thirty (30) days of receiving the notice and petition.

2.  Upon the filing of a petition, the court shall set a date for a hearing and shall provide at least a thirty-day notice of the hearing to all parties to the protective order, the district attorney, and any other person or agency whom the court has reason to believe may have relevant information related to the sealing of the victim protective order (VPO) court record.

3.  Without objection from the other party to the victim protective order (VPO) or upon a finding that the harm to the privacy of the person in interest or dangers of unwarranted adverse consequences outweigh the public and safety interests of the parties to the protective order in retaining the records, the court may order the court record, or any part thereof, to be sealed from public inspection.  Any order entered pursuant to this section shall not limit or restrict any law enforcement agency, the district attorney or the court from accessing said records without the necessity of a court order.  Any order entered pursuant to this subsection may be appealed by any party to the protective order or by the district attorney to the Oklahoma Supreme Court in accordance with the rules of the Oklahoma Supreme Court.

4.  Upon the entry of an order to expunge and seal from public inspection a victim protective order (VPO) court record, or any part thereof, the subject official actions shall be deemed never to have occurred, and the persons in interest and the public may properly reply, upon any inquiry in the matter, that no such action ever occurred and that no such record exists with respect to the persons.

5.  Inspection of the protective order court records included in the expungement order issued pursuant to this section may thereafter be permitted only upon petition by the persons in interest who are the subjects of the records, or without petition by the district attorney or a law enforcement agency in the due course of investigation of a crime.

6.  Employers, educational institutions, state and local government agencies, officials, and employees shall not require, in any application or interview or otherwise, an applicant to disclose any information contained in sealed protective order court records.  An applicant need not, in answer to any question concerning the records, provide information that has been sealed, including any reference to or information concerning the sealed information and may state that no such action has ever occurred.  The application may not be denied solely because of the refusal of the applicant to disclose protective order court records information that has been sealed.

7.  The provisions of this section shall apply to all protective order court records existing in the district courts of this state on, before and after the effective date of this section.

8.  Nothing in this section shall be construed to authorize the physical destruction of any court records, except as otherwise provided by law for records no longer required to be maintained by the court.

9.  For the purposes of this section, sealed materials which are recorded in the same document as unsealed material may be recorded in a separate document, and sealed, then obliterated in the original document.

10.  For the purposes of this act, district court index reference of sealed material shall be destroyed, removed or obliterated.

11.  Any record ordered to be sealed pursuant to this section may be obliterated or destroyed at the end of the tenyear period.

12.  Nothing herein shall prohibit the introduction of evidence regarding actions sealed pursuant to the provisions of this section at any hearing or trial for purposes of impeaching the credibility of a witness or as evidence of character testimony pursuant to Section 2608 of Title 12 of the Oklahoma Statutes.

Added by Laws 2005, c. 113, § 1, eff. Nov. 1, 2005.

§2291.  Officer may command assistance.

When a sheriff or other public officer authorized to execute process, finds, or has reason to apprehend that resistance will be made to the execution of the process, he may command as many male inhabitants of his county as he may think proper, and may in manner and form as provided by law, and not otherwise, call any military company or companies in the county, armed and equipped, to assist him in overcoming the resistance, and if necessary, in seizing, arresting and confining the resisters and their aiders and abettors, to be punished according to law.

R.L.1910, § 5580.

§2292.  Officer must report names of resisters.

The officer must certify to the court from which the process is issued, the names of the resisters and their aiders and abettors, to the end that they may be proceeded against for contempt.

R.L.1910, § 5581.

§2293.  Refusal to assist officer a misdemeanor.

Every person commanded by a public officer to assist him in the execution of a process, as provided in Section 5580, who, without lawful cause, refuses or neglects to obey the commands, is guilty of a misdemeanor.

R.L.1910, § 5582.

§2294.  Assistance from other counties.

If it appears to the Governor that the power of the county is not sufficient to enable the sheriff to execute process delivered to him, or to suppress riots and to preserve the peace, he must, on the application of the sheriff, or the judge, of any court of record of such county, order such a force from any other county or counties as is necessary, and all persons so ordered or summoned by the Governor or acting Governor, are required to attend and act; and any such persons who, without lawful cause, refuse or neglect to obey the command, are guilty of a misdemeanor.

R.L.1910, § 5583.

§2295.  Governor to furnish military force, when.

Under the facts and circumstances mentioned in the last section, and when the civil power of the county is not deemed sufficient, it shall be the duty of the Governor to furnish a military force sufficient to execute the laws and to prevent resistance thereto, to suppress riots, execute process and preserve the peace.

R.L.1910, § 5584.

§22101.  Unlawful assemblage.

Where any number of persons, whether armed or not, are unlawfully or riotously assembled, the sheriff and his deputies, the officials governing the city or town, or the justices of the peace and marshals and constables and police thereof, or any of them, must go among the persons assembled, or as near to them as possible, and command them in the name of the state, immediately to disperse.

R.L.1910, § 5585.

§22102.  Proceedings if assembly does not disperse  Commanding aid of others.

If the persons assembled do not immediately disperse, the magistrates and officers must arrest them or cause them to be arrested, that they may be punished according to law, and for that purpose may command the aid of all persons present or within the county.

R.L.1910, § 5586.

§22103.  Refusal to assist.

If a person so commanded to aid the magistrates or officers neglect to do so he is deemed one of the rioters and is punishable accordingly.

R.L.1910, § 5587.

§22104.  Neglect of officer respecting unlawful assembly a misdemeanor.

If a magistrate or officer having notice of an unlawful or riotous assembly mentioned in Section 5585 neglect to proceed to the place of the assembly, or as near thereto as he can with safety, and to exercise the authority with which he is invested for suppressing the same and arresting the offenders, he is guilty of a misdemeanor. R.L.1910, § 5588.

§22105.  Officers may disperse assembly and arrest offenders  Commanding aid.

If the persons assembled and commanded to disperse do not immediately disperse, any two of the magistrates or officers mentioned in Section 5585, may command the aid of a sufficient number of persons, and may proceed in such manner as in their judgment is necessary, to disperse the assembly and arrest the offenders.

R.L.1910, § 5589.

§22106.  Precautions before endangering life.

Every endeavor must be used, both by the magistrate and civil officers, and by the officer commanding the troops, which can be made consistently with the preservation of life, to induce or force the rioters to disperse before an attack is made upon them by which their lives may be endangered.

R.L.1910, § 5590.

§22-107.  Offenses during riot or insurrection.

A person who, after the publication of a proclamation by the Governor or acting Governor, or who, after lawful notice as aforesaid to disperse and retire, resists or aids in resisting the execution of process in a county declared to be in a state of riot or insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement, or who resists or aids in resisting a force ordered out by the Governor or any civil officer as aforesaid, to quell or suppress an insurrection or riot, is guilty of a felony, and is punishable by imprisonment in the state prison for not less than two (2) years.

R.L. 1910, § 5591.  Amended by Laws 1997, c. 133, § 436, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 320, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 436 from July 1, 1998, to July 1, 1999.

§22111.  Creation  Staff.

Each district attorney shall create within his office a Bogus Check Restitution Program and assign sufficient staff and resources for the efficient operation of said program.

Added by Laws 1982, c. 93, § 1, operative Oct. 1, 1982.

§22112.  Referral of complaints  Guidelines.

A.  Referral of a bogus check complaint to the Bogus Check Restitution Program shall be at the discretion of the district attorney.  This act shall not limit the power of the district attorney to prosecute bogus check complaints.

B.  Upon receipt of a bogus check complaint, the district attorney shall determine if the complaint is one which is appropriate to be referred to the Bogus Check Restitution Program.

C.  In determining whether to refer a case to the Bogus Check Restitution Program, the district attorney shall consider the following guidelines:

1.  The amount of the bogus check;

2.  If there is a prior criminal record of the defendant;

3.  The number of bogus check complaints against the defendant previously received by the district attorney;

4.  Whether or not there are other bogus check complaints currently pending against the defendant; and

5.  The strength of the evidence of intent to defraud the victim.

Added by Laws 1982, c. 93, § 2, operative Oct. 1, 1982.

§22113.  Notice of complaint.

A.  Upon referral of a complaint to the Bogus Check Restitution Program, a notice of the complaint shall be forwarded by mail to the defendant.

B.  The notice shall contain:

1.  The date and amount of the check;

2.  The name of the payee;

3.  The date before which the defendant must contact the office of the district attorney concerning the complaint; and

4.  A statement of the penalty for obtaining money, merchandise or services by means of a false and bogus check.

Added by Laws 1982, c. 93, § 3, operative Oct. 1, 1982.

§22-114.  Restitution agreements.

A.  The district attorney may enter into a written restitution agreement with the defendant to defer prosecution on a false or bogus check for a period to be determined by the district attorney, not to exceed two (2) years, pending restitution being made to the victim of the bogus check as provided in this section.

B.  Each restitution agreement shall include a provision requiring the defendant to pay to the victim a Twenty-five Dollar ($25.00) fee and to the district attorney a fee equal to the amount which would have been assessed as court costs upon filing of the case in district court plus Twenty-five Dollars ($25.00) for each check covered by the restitution agreement; provided, every check in an amount of Fifty Dollars ($50.00) or more shall require a separate fee to be paid to the district attorney in an amount equal to the amount which would be assessed as court costs for the filing of a felony case in district court plus Twenty-five Dollars ($25.00).  This money shall be deposited in a special fund with the county treasurer to be known as the "Bogus Check Restitution Program Fund".  This fund shall be used by the district attorney to defray any lawful expense of the district attorney's office.  The district attorney shall keep records of all monies deposited to and disbursed from this fund.  The records of the fund shall be audited at the same time the records of county funds are audited.

C.  Restitution paid by the defendant to the victim shall include the face amount of the check plus any charges the victim may have been required to pay to a bank as the result of having received the bogus check.  If, instead of paying restitution directly to the victim, the defendant delivers restitution funds to the office of the district attorney, the district attorney shall deposit such funds in a depository account in the office of the county treasurer to be disbursed to the victim by a warrant signed by the district attorney or a member of the staff assigned to the Bogus Check Restitution Program.  The district attorney shall keep full records of all restitution monies received and disbursed. These records shall be audited at the same time the county funds are audited.

D.  Restitution paid by the defendant to the Oklahoma Tax Commission shall include the face amount of the check plus the administrative service fee authorized pursuant to Section 218 of Title 68 of the Oklahoma Statutes.  If the defendant delivers such restitution funds to the office of the district attorney instead of paying restitution directly to the Oklahoma Tax Commission, the district attorney shall deposit such funds in a depository account in the office of the county treasurer to be disbursed to the Oklahoma Tax Commission by warrant signed by the district attorney or a member of the staff assigned to the Bogus Check Restitution Program or shall transmit the restitution funds directly to the Oklahoma Tax Commission.

E.  If the defendant fails to comply with the restitution agreement, the district attorney may file an information and proceed with the prosecution of the defendant as provided by law.

Added by Laws 1982, c. 93, § 4, operative Oct. 1, 1982.  Amended by Laws 1986, c. 218, § 1, emerg. eff. June 9, 1986; Laws 2001, c. 18, § 1, eff. July 1, 2001; Laws 2001, c. 437, § 15, eff. July 1, 2001.

§22115.  District attorney's staff to perform certain duties.

Members of the district attorney's staff shall perform duties in connection with the Bogus Check Restitution Program in addition to any other duties which are assigned by the district attorney.

Added by Laws 1982, c. 93, § 5, operative Oct. 1, 1982.

§22-116.  Annual reports.

A.  District attorneys shall prepare and submit an annual report to the District Attorneys Council showing total deposits and total expenditures in the Bogus Check Restitution Program.

B.  By September 15 of each year, the District Attorneys Council shall publish an annual report for the previous fiscal year of the Bogus Check Restitution Program.  A copy of the report shall be distributed to the President Pro Tempore of the Senate and the Speaker of the Oklahoma House of Representatives and the chairmen of the House and Senate Appropriations Committees.  Each district attorney shall submit information requested by the District Attorneys Council regarding the Bogus Check Restitution Program.  This report shall include the number of checks processed and the total dollar amount of such checks, the number of checks for which some restitution was made and the total amount of the restitution, the total amount of fees collected, the total cost of the program, and such other information as required by the District Attorneys Council.  The report shall provide totals by county and district.

Added by Laws 1988, c. 254, § 11, operative July 1, 1988.  Amended by Laws 1994, c. 295, § 4, eff. July 1, 1994.

§22-121.  Offenses commenced outside and consummated within the state.

When the commission of a public offense, commenced without this state, is consummated within its boundaries, the defendant is liable to punishment therefor in this state, though the defendant were out of this state at the time of the commission of the offense charged if the defendant consummated it in this state through the intervention of an innocent or guilty agent, or by any other means proceeding directly from the defendant, including the use of any technology, telephone, computer, or cyberspace device or application; and in such case, the jurisdiction is in the county in which the offense is consummated.

R.L.1910, § 5609.  Amended by Laws 2002, c. 97, § 1, emerg. eff. April 17, 2002.

§22122.  Jurisdiction in case of death from duel outside state.

When an inhabitant or resident of this state, by previous appointment or engagement, fights a duel, or is concerned as second therein, out of the jurisdiction of this state, and in the duel a wound is inflicted upon a person, whereof he dies in this state, the jurisdiction of the offense is in the county where the death happened.

R.L.1910, § 5610.

§22123.  Evasion of statutes relative to dueling and challenges, jurisdiction.

When an inhabitant of this state shall have left the same for the purpose of evading the operation of the provisions of the statutes relating to dueling and challenges to fight, with the intent or for the purpose of doing any of the acts prohibited therein, the jurisdiction is in the county of which the offender was an inhabitant when the offense was committed, or in any county in which, in the opinion of the Governor, the evidence can be most conveniently obtained and produced, to be designated by him by written appointment, filed in the office of the clerk of the court of that county.

R.L.1910, § 5611.

§22124.  Offense committed in two counties.

When a public offense is committed, partly in one county and partly in another county, or the acts or effects thereof, constituting or requisite to the offense, occur in two or more counties, the jurisdiction is in either county.

R.L.1910, § 5612.

§22125.  Offense committed near boundary of county.

When a public offense is committed on the boundary of two or more counties, or within five hundred (500) yards thereof, the jurisdiction is in either county.

R.L.1910, § 5613.

§22-125.1.  Venue for enforcement of Section 425 of Title 21.

Venue for criminal actions to enforce the provisions of Section 2 of this act, including criminal actions with respect to each of the alleged offenses included within a pattern of criminal offenses, as defined in Section 2 of this act, that have allegedly been committed, attempted or conspired to be committed by a person or persons, shall be in any county in which at least one alleged criminal offense has occurred that constitutes part of the alleged pattern of criminal offenses, it being the intent of this section that one district court may have jurisdiction over all the conduct, persons and property which are part of, or are directly related to, each and all of the alleged criminal offenses forming part of the alleged pattern of criminal offenses.  It is discretionary, not mandatory, to bring all criminal actions in one county when an alleged pattern of criminal offenses involves two or more counties.

Added by Laws 2004, c. 292, § 1, emerg. eff. May 11, 2004.

§22126.  Kidnapping, enticing away children and similar offenses, jurisdiction.

The jurisdiction of an indictment or information:

1.  For forcibly and without lawful authority seizing and confining another, or inveigling or kidnapping him, with intent, against his will, to cause him to be secretly confined or imprisoned in this state, or to be sent out of the state, or from one county to another; or,

2.  For decoying or taking or enticing away a child under the age of twelve (12) years, with intent to detain and conceal it from its parents, guardian, or other person having lawful charge of the child; or,

3.  For the inveigling, enticing, or taking away an unmarried female of previous chaste character, under the age of twentyone (21) years for the purpose of prostitution; or,

4.  For taking away any female under the age of sixteen (16) years from her father, mother, guardian or other person having the legal charge of her person without their consent either for the purpose of concubinage or prostitution,

Is in any county in which the offense is committed or into or out of which the person upon whom the offense was committed, may, in the commission of the offense, have been brought or in which an act was done by the defendant in instigating, procuring, promoting, aiding or in being an accessory to the commission of the offense, or in abetting the parties concerned therein.

R.L.1910, § 5614.

§22128.  Stolen property moved, jurisdiction.

When property taken in one county, by burglary, robbery, larceny, or embezzlement, has been brought into another, the jurisdiction of the offense is in either county.  But if, before the beginning of the trial of the defendant in the latter, he be indicted or information be filed against him in the former county, the sheriff of the latter must, upon demand, deliver him to the sheriff of the former county, upon being served with a certified copy of the indictment or information, and upon a receipt indorsed thereon by the sheriff of the former county, of the delivery of the body of the defendant, and is, on filing the copy of the indictment and the receipt, exonerated from all liability in respect to the custody of the defendant.

R.L.1910, § 5616.

§22129.  Accessory, jurisdiction in case of.

In the case of an accessory in the commission of a public offense, the jurisdiction is in the county where the offense of the accessory was committed, notwithstanding the principal offense was committed in another county.

R.L.1910, § 5617.

§22130.  Conviction or acquittal outside state or county a bar.

When an act charged as a public offense is within the jurisdiction of another territory, county or state, as well as this state, a conviction or acquittal thereof in the former is a bar to a prosecution therefor in this state.

R.L.1910, § 5618.

§22131.  Conviction or acquittal in one county as bar to prosecution in another.

When an offense is in the jurisdiction of two or more counties, a conviction or acquittal thereof in one county is a bar to a prosecution thereof in another.

R.L.1910, § 5619.

§22132.  Escape, jurisdiction of prosecution for.

The jurisdiction of a prosecution for escaping from prison is in any county of the state.

R.L.1910, § 5620.

§22133.  Stealing property in another state  Receiving such stolen property.

The jurisdiction of a prosecution for stealing in any state or county, or other territory, the property of another, or receiving it, knowing it to have been stolen, and bringing the same into this state, is in any county into or through which such stolen property has been brought.

R.L.1910, § 6136.

§22134.  Murder or manslaughter, jurisdiction in certain cases.

The jurisdiction of a prosecution for murder or manslaughter, when the injury which caused the death was inflicted in one county, and the party injured dies in another county, or out of the state, is in the county where the injury was inflicted.

R.L.1910, § 5622.

§22135.  Principal not present, jurisdiction.

The jurisdiction of a prosecution against a principal in the commission of a public offense, when such principal is not present at the commission of the public offense, is in the same county as it would be under this article, if he were so present and aiding and abetting therein.

R.L.1910, § 5623.

§22136.  Acceptance of plea of guilty or nolo contendere upon waiver of venue and consent thereto  Judgments.

If, in any criminal proceeding, the accused enters a plea of guilty or nolo contendere and waives his venue rights by express written waiver, and upon consent of the prosecuting attorneys of both the disposition county and the originating venue county, any judge in any district court is authorized to accept such plea for an offense committed in any county charged by complaint, indictment, information or other equivalent pleading, and may dispose of the offense or offenses set out in such pleadings.  An exemplified copy of the judgment shall constitute a judgment on the merits in the case in the court or courts of the originating venue county or counties.

Added by Laws 1985, c. 20, § 1, eff. Nov. 1, 1985.

§22151.  No limitation of prosecutions for murder.

There is no limitation of the time within which a prosecution for murder must be commenced.  It may be commenced at any time after the death of the person killed.

R.L.1910, § 5624; Laws 1935, p. 20, § 1; Laws 1943, p. 84, § 1.

§22-152.  Limitations in general.

A.  Prosecutions for the crimes of bribery, embezzlement of public money, bonds, securities, assets or property of the state or any county, school district, municipality or other subdivision thereof, or of any misappropriation of public money, bonds, securities, assets or property of the state or any county, school district, municipality or other subdivision thereof, falsification of public records of the state or any county, school district, municipality or other subdivision thereof, and conspiracy to defraud the State of Oklahoma or any county, school district, municipality or other subdivision thereof in any manner or for any purpose shall be commenced within seven (7) years after the discovery of the crime; provided, however, prosecutions for the crimes of embezzlement or misappropriation of public money, bonds, securities, assets or property of any school district, including those relating to student activity funds, or the crime of falsification of public records of any independent school district, the crime of criminal conspiracy, or the crime of embezzlement, pursuant to Sections 1451 through 1462 of Title 21 of the Oklahoma Statutes shall be commenced within five (5) years after the discovery of the crime.

B.  Prosecutions for criminal violations of any state income tax laws shall be commenced within five (5) years after the commission of such violation.

C.  1.  Prosecutions for the crime of rape or forcible sodomy, sodomy, lewd or indecent proposals or acts against children, involving minors in pornography pursuant to Section 886, 888, 1111, 1111.1, 1113, 1114, 1021.2, 1021.3 or 1123 of Title 21 of the Oklahoma Statutes, and child abuse pursuant to Section 7115 of Title 10 of the Oklahoma Statutes, shall be commenced within twelve (12) years after the discovery of the crime.

2.  However, prosecutions for the crimes listed in paragraph 1 of this subsection may be commenced at any time after the commission of the offense if:

a. the victim notified law enforcement within twelve (12) years after the discovery of the crime,

b. physical evidence is collected and preserved that is capable of being tested to obtain a profile from deoxyribonucleic acid (DNA), and

c. the identity of the offender is subsequently established through the use of a DNA profile using evidence listed in subparagraph b of this paragraph.

A prosecution under this exception must be commenced within three (3) years from the date on which the identity of the suspect is established by DNA testing.

D.  Prosecutions for criminal violations of any provision of the Oklahoma Wildlife Conservation Code shall be commenced within three (3) years after the commission of such offense.

E.  Prosecutions for the crime of criminal fraud or workers' compensation fraud pursuant to Section 1541.1, 1541.2, 1662 or 1663 of Title 21 of the Oklahoma Statutes shall commence within three (3) years after the discovery of the crime, but in no event greater than seven (7) years after the commission of the crime.

F.  Prosecution for the crime of false or bogus check, Section 1541.1, 1541.2, 1541.3 or 1541.4 of Title 21 of the Oklahoma Statutes, shall be commenced within five (5) years after the commission of such offense.

G.  In all other cases a prosecution for a public offense must be commenced within three (3) years after its commission.

H.  As used in paragraph 1 of subsection C of this section, "discovery" means the date that a physical or sexually related crime involving a victim under the age of eighteen (18) years of age is reported to a law enforcement agency, up to and including one (1) year from the eighteenth birthday of the child.

R.L. 1910, § 5625.  Amended by Laws 1943, p. 84, § 2, emerg. eff. April 12, 1943; Laws 1945, p. 97, § 1, emerg. eff. Feb. 1, 1945; Laws 1965, c. 245, § 1, emerg. eff. June 16, 1965; Laws 1968, c. 218, § 1, emerg. eff. April 23, 1968; Laws 1983, c. 74, § 1, eff. Nov. 1, 1983; Laws 1985, c. 112, § 5, eff. Nov. 1, 1985; Laws 1986, c. 218, § 2, emerg. eff. June 9, 1986; Laws 1989, c. 348, § 14, eff. Nov. 1, 1989; Laws 1990, c. 308, § 1, emerg. eff. May 30, 1990; Laws 1991, c. 182, § 64, eff. Sept. 1, 1991; Laws 1994, 2nd Ex. Sess., c. 1, § 2, emerg. eff. Nov. 4, 1994; Laws 2000, c. 245, § 3, eff. Nov. 1, 2000; Laws 2001, c. 18, § 2, eff. July 1, 2001; Laws 2002, c. 475, § 3; Laws 2005, c. 101, § 1, eff. Nov. 1, 2005.

§22153.  Absence from state, limitation does not run.

If when the offense is committed the defendant be out of the state, the prosecution may be commenced within the term herein limited after his coming within the state, and no time during which the defendant is not an inhabitant of or usually resident within the state, is part of the limitation.

R.L.1910, § 5626.

§22161.  Magistrate defined.

A magistrate is an officer having power to issue a warrant for the arrest of a person charged with a public offense.

R.L.1910, § 5627.

§22162.  Who are magistrates.

The following persons are magistrates:

First.  Justices of the Supreme Court.

Second.  Judges of the Court of Criminal Appeals.

Third.  Judges of the Court of Appeals.

Fourth.  Judges of the district court, including associate district judges and special judges.

R.L.1910, § 5628; Laws 1968, c. 162, § 7; Laws 1970, c. 247, § 16, emerg. eff. April 15, 1970.

§22171.  Complaint  Issuance of warrant of arrest.

When a complaint, verified by oath or affirmation, is laid before a magistrate, of the commission of a public offense, he must, if satisfied therefrom that the offense complained of has been committed, and that there is reasonable ground to believe that the defendant has committed it, issue a warrant of arrest.

R.L.1910, § 5629. R.L.1910, § 5629.

§22-171.1.  Arrest warrant for escaped prisoner.

A.  Any warden, superintendent or district supervisor within the Department of Corrections may make application to a judge for an arrest warrant upon any prisoner escaping from custody or confinement in an institution or facility of the Department of Corrections or from house arrest or the Preparole Conditional Supervision Program.  Said application shall be a statement verified by oath or affirmation alleging the occurrence of an escape.

B.  If the judge is satisfied that an escape has occurred, the judge shall affix his signature to a warrant of arrest of the prisoner.

C.  The person making application for the arrest warrant shall cause to be delivered as soon as possible, a copy of the issued warrant of arrest of the prisoner to the court clerk, the district attorney and the sheriff's office within the geographical area where the escape occurred.

D.  Nothing in this section shall prohibit the filing of any criminal charges by the district attorney against the prisoner charged with escape.

Added by Laws 1992, c. 166, § 1, eff. Sept. 1, 1992.

§22172.  Form of warrant.

A warrant of arrest is an order in writing, in the name of the state, signed by a magistrate, commanding the arrest of the defendant, and may be substantially in the following form:

County of ______________

The State of Oklahoma

To any sheriff, constable, marshal or policeman in this state (or in the county of ______________ as the case may be):

Complaint upon oath having been this day made before me that the crime of (designating it) has been committed, and accusing C. D. thereof, you are therefore commanded forthwith to arrest the above named C. D. and bring him before me at (naming the place), or, in case of my absence or inability to act, before the nearest or most accessible magistrate in this county.

Dated at ________________ this ______ day of _________ 191__.

E. F., Justice of the Peace (or as the case may be).

R.L.1910, § 5629. R.L.1910, § 5629.

§22173.  Requisites of warrant.

The warrant must specify the name of the defendant, or, if it is unknown to the magistrate, the defendant may be designated therein by any name.  It must also state an offense in respect to which the magistrate has authority to issue the warrant, and the time of issuing it, and the county, city, or town where it is issued, and if the offense charged is bailable, shall fix the amount of bail and an endorsement shall be made on the warrant, to the following effect:  "The defendant is to be admitted to bail in the sum of $_______." and be signed by the magistrate with his name of office.

Amended by Laws 1982, c. 149, § 1, operative Oct. 1, 1982.

§22174.  Warrant directed to whom.

The warrant must be directed to and executed by a peace officer.

R.L.1910, § 5632. R.L.1910, § 5632.

§22175.  County in which warrant may be served  Who may serve.

All warrants, except those issued for violation of city ordinances, may be served in any county in the state; and may be served by any peace officer to whom they may be directed or delivered.

R.L.1910, § 5633.

§22176.  Taking defendant before magistrate in felony cases - Use of closed circuit television.

If the offense charged in the warrant be a felony, the officer making the arrest must take the defendant before the magistrate who issued the warrants or some other magistrate in the county or the image of the defendant may be broadcast by closed circuit television to the magistrate.  A closed circuit television system may not be used under this section and Section 177 of this title unless the system provides for a two-way communication of image and sound between the arrested person and the magistrate.

R.L.1910, § 5634; Amended by Laws 1991, c. 178, § 1, eff. Sept. 1, 1991.

§22177.  Taking defendant before magistrate in misdemeanor cases - Use of closed circuit television.

If the offense charged in the warrant be a misdemeanor and the defendant be arrested in another county, the officer must, upon being required by the defendant, take him before a magistrate in that county, or the image of the defendant may be broadcast by closed circuit television to the magistrate as provided in Section 176 of this title, who must admit the defendant to bail and take bail from him accordingly.

R.L.1910, § 5635; Amended by Laws 1991, c. 178, § 2, eff. Sept. 1, 1991.

§22178.  Proceedings when bail is taken.

On taking bail, the magistrate must certify that fact on the warrant, and deliver the warrant and undertaking of bail to the officer having charge of the defendant.  The officer must then discharge the defendant from arrest, and must, without delay, deliver the warrant and undertaking to the clerk of the court at which the defendant is required to appear.

R.L.1910, § 5636.

§22179.  When bail is not given.

If, on the admission of the defendant to bail, bail be not forthwith given, the officer must take the defendant before the magistrate who issued the warrant, or some other magistrate in the same county, as provided in the next section.

R.L.1910, § 5637.

§22180.  Magistrate absent  Taking defendant before another.

When, by the preceding sections of this chapter, the defendant is required to be taken before the magistrate who issued the warrant, he may, if the magistrate be absent or unable to act, be taken before the nearest or most accessible magistrate in the same county.  The officer must, at the same time, deliver to the magistrate the warrant, with the return endorsed and subscribed by him.

R.L.1910, § 5638.

§22181.  Delay in taking before magistrate not permitted.

The defendant must, in all cases, be taken before the magistrate without unnecessary delay.

R.L.1910, § 5639.

§22182.  Complaint when defendant taken before magistrate other than one issuing warrant.

If the defendant be taken before a magistrate other than the one who issued the warrant, the complaint on which the warrant was granted must be sent to that magistrate, or if it cannot be procured, a new complaint must be filed.

R.L.1910, § 5640. R.L.1910, § 5640.

§22183.  Offense triable in another county  Proceedings for arrest.

When a complaint is laid before a magistrate of the commission of a public offense triable in another county of the state, but showing that the defendant is in the county where the complaint is made, the same proceedings must be had as prescribed in this chapter, except that the warrant must require the defendant to be taken before the nearest and most accessible magistrate of the county in which the offense is triable, and the complaint of the informant, with the depositions, if any, of the witnesses who may have been produced, must be delivered by the magistrate to the officer to whom the warrant is delivered.

R.L.1910, § 5641.

§22184.  Offense triable in another county  Taking defendant before magistrate.

The officer who executes the warrant must take the defendant before the nearest or most accessible magistrate of the county in which the offense is triable with his return endorsed thereon, and the magistrate must then proceed in the same manner as upon a warrant issued by himself.

R.L.1910, § 5642.

§22185.  Offense triable in another county  Taking defendant before magistrate in misdemeanor cases.

If the offense charged in the warrant issued, pursuant to the second preceding section is a misdemeanor, the officer must upon being required by the defendant, take him before a magistrate of the county in which the warrant was issued, who must admit the defendant to bail, and immediately transmit the warrant, complaint, depositions, if any, and undertaking, to the clerk of the court in which the defendant is required to appear.

R.L. 1910, § 5643. R.L. 1910, § 5643.

§22186.  Arrest defined.

Arrest is the taking of a person into custody, that he may be held to answer for a public offense.

R.L.1910, § 5644. R.L.1910, § 5644. R.L.1910, § 5644.

§22187.  Arrest made by whom.

An arrest may be either:

1.  By a peace officer, under warrant,

2.  By a peace officer without a warrant; or,

3. By a private person.

R.L.1910, § 5645.

§22188.  Aid to officer.

Every person must aid an officer in the execution of a warrant, if the officer require his aid.

R.L.1910, § 5646.

§22189.  Arrest, when made.

If the offense charged is a felony, the arrest may be made on any day, and at any time of the day or night.  If it is a misdemeanor, the arrest may be made only during the hours of six o'clock a.m. to ten o'clock p.m., inclusive, except as otherwise may be directed by  the magistrate endorsed upon the warrant.  Provided, an arrest on a warrant which charges a misdemeanor offense may be made at any time of the day or night if the defendant is in a public place or on a public roadway.

R.L. 1910, § 5647. R.L. 1910, § 5647.  Amended by Laws 1990, c. 148, § 1, emerg. eff. May 1, 1990.

§22190.  Arrest, how made.

An arrest is made by an actual restraint of the person of the defendant, or by his submission to the custody of the officer.

R.L.1910, § 5648.

§22-190.1.  Custody of person arrested without warrant for nonbailable offense.

The person, when arrested without warrant for an offense not bailable, shall be held in custody by the sheriff of the county in which the arrest was made.  If the sheriff has contracted for the custody of prisoners in the county, the contractor shall be required to hold in custody any prisoner delivered to the contractor pursuant to this section.

Added by Laws 2003, c. 199, § 3, eff. Nov. 1, 2003.

§22191.  Restraint which is permissible.

The defendant is not to be subjected to any more restraint than is necessary for his arrest and detention.

R.L.1910, § 5649.

§22192.  Officer must show warrant.

The officer must inform the defendant that he acts under the authority of the warrant, and must also show the warrant within a reasonable time under the circumstances, if requested.

Amended by Laws 1983, c. 294, § 2, eff. Nov. 1, 1983.

§22193.  Resistance, means to overcome.

If, after notice of intention to arrest the defendant, he either flee or forcibly resist, the officer may use all necessary means to effect the arrest.

R.L.1910, § 5651.

§22194.  Officer may break open door or window, when.

The officer may break open an outer or inner door or window of a dwelling house, to execute the warrant, if, after notice of his authority and purpose, he be refused admittance.

R.L.1910, § 5652.

§22195.  Officer's breaking door or window to liberate himself or another arrester.

An officer may break open an outer or inner door or window of a dwelling house for the purposes of liberating a person who, having entered for the purpose of making an arrest, is detained therein, or when necessary for his own liberation.

R.L.1910, § 5653. R.L.1910, § 5653.

§22-196.  Arrest without warrant by officer.

A peace officer may, without a warrant, arrest a person:

1.  For a public offense, committed or attempted in the officer's presence;

2.  When the person arrested has committed a felony, although not in the officer's presence;

3.  When a felony has in fact been committed, and the officer has reasonable cause to believe the person arrested to have committed it;

4.  On a charge, made upon reasonable cause, of the commission of a felony by the party arrested;

5.  When the officer has probable cause to believe that the party was driving or in actual physical control of a motor vehicle involved in an accident upon the public highways, streets or turnpikes and was under the influence of alcohol or intoxicating liquor or who was under the influence of any substance included in the Uniform Controlled Dangerous Substances Act, Sections 2101 et seq. of Title 63 of the Oklahoma Statutes;

6.  Anywhere, including a place of residence of the person, if the peace officer has probable cause to believe the person within the preceding seventy-two (72) hours has committed an act of domestic abuse as defined by Section 60.1 of this title, although the assault did not take place in the presence of the peace officer.  A peace officer may not arrest a person pursuant to this section without first observing a recent physical injury to, or an impairment of the physical condition of, the alleged victim;

7.  When a peace officer, in accordance with the provisions of Section 60.9 of this title, is acting on a violation of a protective order offense; or

8.  When the officer has probable cause to believe that the person has threatened another person as defined in subsection B of Section 14 of this act.

R.L.1910, § 5654.  Amended by Laws 1975, c. 228, § 1, eff. Oct. 1, 1975; Laws 1977, c. 27, § 1, eff. Oct. 1, 1977; Laws 1982, c. 269, § 1, eff. Oct. 1, 1982; Laws 1987, c. 174, § 2, operative July 1, 1987; Laws 1994, c. 316, § 2, emerg. eff. June 8, 1994; Laws 2000, c. 370, § 12, eff. July 1, 2000; Laws 2001, c. 437, § 16, eff. July 1, 2001.

§22197.  Arrest without warrant, breaking door or window.

To make an arrest, as provided in the last section, the officer may break open an outer or inner door or window of a dwelling house, if, after notice of his office and purpose, he be refused admittance.

R.L.1910, § 5655.

§22198.  Nighttime, arrest of suspected felon.

He may also at night, without a warrant, arrest any person whom he has reasonable cause for believing to have committed a felony, and is justified in making the arrest though it afterward appear that the felony had not been committed.

R.L.1910, § 5656.

§22199.  Authority must be stated on arrest without warrant, when.

When arresting a person without a warrant, the officer must inform him of his authority and the cause of the arrest, except when he is in actual commission of a public offense, or is pursued immediately after an escape.

R.L.1910, § 5657.

§22200.  Arrest by bystander  Officer may take defendant before magistrate.

He may take before a magistrate, a person, who being engaged in a breach of the peace, is arrested by a bystander and delivered to him.

R.L.1910, § 5658. R.L.1910, § 5658.

§22201.  Offense committed in presence of magistrate.

When a public offense is committed in the presence of a magistrate, he may, by a verbal or written order, command any person to arrest the offender, and may thereupon proceed as if the offender had been brought before him on a warrant of arrest.

R.L. 1910, Sec. 5659.

§22202.  Arrest by private person.

A private person may arrest another:

1.  For a public offense committed or attempted in his presence.

2.  When the person arrested has committed a felony although not in his presence.

3.  When a felony has been in fact committed, and he has reasonable cause for believing the person arrested to have committed it.

R.L.1910, § 5659.

§22203.  Private person must inform person of cause of arrest.

He must, before making the arrest, inform the person to be arrested of the cause thereof, and require him to submit, except when he is in actual commission of the offense or when he is arrested on pursuit immediately after its commission.

R.L.1910, § 5661.

§22-204.  Private person may break door or window.

If the person to be arrested has committed a felony, and a private person, after notice of the intention to make the arrest, be refused admittance, the private person may break open an outer or inner door or window of the dwelling house of the person to be arrested, for the purpose of making the arrest.

R.L.1910, § 5662.  Amended by Laws 2002, c. 460, § 15, eff. Nov. 1, 2002.

§22205.  Private person making arrest must take defendant to magistrate or officer.

A private person who has arrested another for the commission of a public offense, must, without unnecessary delay, take him before a magistrate or deliver him to a peace officer.

R.L.1910, § 5663.

§22206.  Disarming person arrested.

Any person making an arrest must take from the person arrested all offensive weapons which he may have about his person, and must deliver them to the magistrate before whom he is taken.

R.L.1910, § 5664. R.L.1910, § 5664.

§22207.  Pursuit and arrest of escaped prisoner.

If a person arrested escape or be rescued, the person from whose custody he escaped or was rescued, may immediately pursue and retake him, at any time, and in any place in the state.

R.L.1910, § 5665.

§22208.  Breaking door or window to arrest person escaping.

To take the person escaping or rescued, the person pursuing may, after notice of his intention and refusal of admittance, break open an outer or inner door or window of a dwelling house.

R.L.1910, § 5666. R.L.1910, § 5666.

§22209.  Citation to appear  Issuance  Summons  Failure to appear.

(1) A law enforcement officer who has arrested a person on a misdemeanor charge or violation of city ordinance, without a warrant, may issue a citation to such person to appear in court.

(2) In issuing a citation hereunder the officer shall proceed as follows:

(a) He shall prepare a written citation to appear in court, containing the name and address of the cited person and the offense charged, and stating when the person shall appear in court.  Unless the person requests an earlier date, the time specified in the citation to appear shall be at least five (5) days after the issuance of the citation.

(b) One copy of the citation to appear shall be delivered to the person cited, and such person shall sign a duplicate written citation which shall be retained by the officer.

(c) The officer shall thereupon release the cited person from any custody.

(d) As soon as practicable, the officer shall file one copy of the citation with the court specified therein and shall deliver one copy to the prosecuting attorney.

(3) In any case in which the judicial officer finds sufficient grounds for issuing a warrant, he may issue a summons commanding the defendant to appear in lieu of a warrant.

(4) If a person summoned fails to appear in response to the summons, a warrant for his arrest shall issue, and any person who willfully fails to appear in response to a summons is guilty of a misdemeanor.

Laws 1967, c. 250, § 1, emerg. eff. May 8, 1967.

§22221.  Authority of officers of another state.

Any member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county or municipal peace unit of this state, to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

Laws 1949, p. 212, § 1.

§22222.  Taking prisoner before magistrate.

If an arrest is made in this state by an officer of another state in accordance with the provisions of Section 1 of this act he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest.  If the magistrate determines that the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state or admit him to bail for such purpose.  If the magistrate determines that the arrest was unlawful he shall discharge the person arrested. Laws 1949, p. 212, § 1.

§22223.  Arrests otherwise lawful.

Section 1 of this act shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

Laws 1949, p. 212, § 3.

§22224.  State includes District of Columbia.

For the purpose of this act the word "state" shall include the District of Columbia.

Laws 1949, p. 212, § 4.

§22225.  Fresh pursuit defined.

The term "fresh pursuit" as used in this act shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony.  It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is a reasonable ground for believing that felony has been committed.  Fresh pursuit as used herein shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Laws 1949, p. 212, § 5.

§22227.  Partial invalidity.

If any part of this act is for any reason declared void, it is declared to be the intent of this act that such invalidity shall not affect the validity of the remaining portions of this act.

Laws 1949, p. 213, § 7. Laws 1949, p. 213, § 7.

§22228.  Short Title.

This act may be cited as the Uniform Act on Fresh Pursuit.

Laws 1949, p. 213, § 8.

§22231.  Misdemeanors  Warrant for arrest  Complaint submitted to district attorney  Cost bond.

In all misdemeanor cases, before a warrant shall issue for the arrest of the defendant the complaint must be submitted to the district attorney, or drawn by him and indorsed as follows:  "I have examined the facts in this case and recommend that a warrant do issue", and then filed with the court.  If the action be brought without such endorsement the complaining witness must file with the court a bond to be approved by the court in a sum not less than Fifty Dollars ($50.00), conditioned to pay all costs, and the county shall in no event be liable for any costs incurred in that action, unless the complaint be first so endorsed by the district attorney.

R.L.1910, § 6176.

§22232.  Form of cost bond.

The bond may be substantially in the following form:

State of Oklahoma, against (naming the defendant).  I, (naming the principal) as principal and .........  as surety bind ourselves to pay all costs in this cause if the defendant is acquitted. Signed this .........  day of ..........  , 19....

The surety must qualify before the bond is approved.

R.L.1910, § 6177.

§22233.  Judgment on bond.

In all cases where bonds have been given under the provisions of this chapter, and the maker thereof shall be liable thereon, by the conviction or acquittal of the defendant, the court shall, at the time of rendering judgment for or against the defendant, render such judgment as may be proper on the bond, and issue execution thereon, as in cases of a civil judgment.

R.L.1910, § 6178.

§22251.  Magistrate must inform defendant of charge and rights.

When the defendant is brought before a magistrate upon an arrest, either with or without a warrant, on a charge of having committed a public offense, the magistrate must immediately inform him of the charge against him, and of his right to the aid of counsel in every stage of the proceedings, and also of his right to waive an examination before any further proceedings are had.

R.L.1910, § 5667.

§22252.  Defendant allowed counsel  Messages to counsel  Change of venue.

He must also allow to the defendant a reasonable time to send for counsel, and adjourn the examination for that purpose; and must, upon the request of the defendant, require a peace officer to take a message to such counsel in the county or city as the defendant may name.  The officer must, without delay, perform that duty, and shall receive fees therefor as upon a service of a subpoena:  Provided, However, that at any time before the examination is begun, a change of venue may be had, for the same causes and in the same manner, and be transmitted to another justice, as in cases finally triable before a justice of the peace.

R.L.1910, § 5668.

§22253.  Defendant to be examined.

The magistrate must without a jury, immediately after the appearance of counsel, or if none appear and the defendant require the aid of counsel, after waiting a reasonable time therefor, proceed to examine the case.  The defendant may be sworn and testify in his own behalf as in civil cases.

R.L.1910, § 5669.

§22254.  Adjournment of examination.

The examination must be completed at one session unless the magistrate for good cause adjourn it.

R.L.1910, § 5670.

§22255.  Disposition of defendant on adjournment.

If an adjournment be had for any cause, the magistrate must commit the defendant for examination, or discharge him from custody upon a sufficient bail, or upon the deposit of money as provided in this code, as security for his appearance at the time to which the examination is adjourned.

R.L.1910, § 5671.

§22256.  Commitment for examination.

The commitment for examination is by an indorsement signed by the magistrate, on the warrant of arrest, to the following effect:

The within named A B, having been brought before me under this warrant, and having failed to give bail for his appearance, is committed to the sheriff of the county of .......  (or to the marshal of the city of ........ , as the case may be), to await examination on the .....  day of ...... , 1 ....... , at ....... o'clock, at which time you will have his body before me at my office.

R.L.1910, § 5672.

§22257.  Duty of magistrate on examination  Subpoenas for witnesses.

At the examination the magistrate must, in the first place, read to the defendant the complaint on file before him.  He must, also, after the commencement of the prosecution, issue subpoenas for any witnesses required by the prosecutor or the defendant.

R.L.1910, § 5673.

§22-258.  Preliminary examinations and proceedings thereon.

First:  The witnesses must be examined in the presence of the defendant, and may be cross-examined by him.  On the request of the district attorney, or the defendant, all the testimony must be reduced to writing in the form of questions and answers and signed by the witnesses, or the same may be taken in shorthand and transcribed without signing, and in both cases filed with the clerk of the district court, by the examining magistrate, and may be used as provided in Section 333 of this title.  In no case shall the county be liable for the expense in reducing such testimony to writing, unless ordered by the judge of a court of record.

Second:  The district attorney may, on approval of the county judge or the district judge, issue subpoenas in felony cases and call witnesses before him and have them sworn and their testimony reduced to writing and signed by the witnesses at the cost of the county.  Such examination must be confined to some felony committed against the statutes of the state and triable in that county, and the evidence so taken shall not be receivable in any civil proceeding.  A refusal to obey such subpoena or to be sworn or to testify may be punished as a contempt on complaint and showing to the county court, or district court, or the judges thereof that proper cause exists therefor.

Third:  No preliminary information shall be filed without the consent or endorsement of the district attorney, unless the defendant be taken in the commission of a felony, or the offense be of such character that the accused is liable to escape before the district attorney can be consulted.  If the defendant is discharged and the information is filed without authority from or endorsement of the district attorney, the costs must be taxed to the prosecuting witness, and the county shall not be liable therefor.

Fourth:  The convening and session of a grand jury does not dispense with the right of the district attorney to file complaints and informations, conduct preliminary hearings and other routine matters, unless otherwise specifically ordered, by a written order of the court convening the grand jury; made on the court's own motion, or at the request of the grand jury.

Fifth:  There shall be no preliminary examinations in misdemeanor cases.

Sixth:  A preliminary magistrate shall have the authority to limit the evidence presented at the preliminary hearing to that which is relevant to the issues of:  (1) whether the crime was committed, and (2) whether there is probable cause to believe the defendant committed the crime.  Once a showing of probable cause is made the magistrate shall terminate the preliminary hearing and enter a bindover order; provided, however, that the preliminary hearing shall be terminated only if the state made available for inspection law enforcement reports within the prosecuting attorney's knowledge or possession at the time to the defendant five (5) working days prior to the date of the preliminary hearing.  The district attorney shall determine whether or not to make law enforcement reports available prior to the preliminary hearing.  If reports are made available, the district attorney shall be required to provide those law enforcement reports that the district attorney knows to exist at the time of providing the reports, but this does not include any physical evidence which may exist in the case.  This provision does not require the district attorney to provide copies for the defendant, but only to make them available for inspection by defense counsel.  In the alternative, upon agreement of the state and the defendant, the court may terminate the preliminary hearing once a showing of probable cause is made.

Seventh:  A preliminary magistrate shall accept into evidence as proof of prior convictions a noncertified copy of a Judgment and Sentence when the copy appears to the preliminary magistrate to be patently accurate.  The district attorney shall make a noncertified copy of the Judgment and Sentence available to the defendant no fewer than five (5) days prior to the hearing.  If such copy is not made available five (5) days prior to the hearing, the court shall continue the portion of the hearing to which the copy is relevant for such time as the defendant requests, not to exceed five (5) days subsequent to the receipt of the copy.

Eighth:  The purpose of the preliminary hearing is to establish probable cause that a crime was committed and probable cause that the defendant committed the crime.

R.L.1910, § 5674.  Amended by Laws 1913, c. 68, p. 106, § 1; Laws 1961, p. 235, § 1, eff. Oct. 27, 1961; Laws 1994, c. 292, § 3, eff. Sept. 1, 1994; Laws 2002, c. 460, § 16, eff. Nov. 1, 2002; Laws 2003, c. 337, § 1, eff. Nov. 1, 2003.

§22-259.  Order of witnesses.

When the examination of the witnesses on the part of the state is closed, any witnesses the defendant may produce may be sworn and examined upon proper offer of proof made by defendant and if such offer of proof shows that additional testimony is relevant to the issues of a preliminary examination.

R.L. 1910, § 5675.  Amended by Laws 1994, c. 292, § 4, eff. Sept. 1, 1994.

§22260.  Magistrate to keep depositions  Inspection.

The magistrate or his clerk must keep the depositions taken on the examination, if any have been taken, and the statement of the defendant, if any, until they are returned to the proper court, and must not permit them to be inspected by any person except a judge of a court having jurisdiction of the offense, the district attorney, and the defendant and his counsel.

R.L.1910, § 5676.

§22261.  Depositions, violation of provisions regarding.

A violation of the provisions of the last section is punishable as a misdemeanor.

R.L.1910, § 5677.

§22262.  Discharge of defendant, when.

After hearing the proofs and the statement of the defendant, if he have one, or his testimony if he testifies if it appear either that a public offense has not been committed, or that a public offense has been committed, but there is not sufficient cause to believe the defendant guilty thereof, the magistrate must order the defendant to be discharged, by an endorsement on the complaint over his signature to the following effect:

There being no sufficient cause to believe the within named A. B. guilty of the offense within mentioned, I order him to be discharged.

§22263.  Costs taxed against complainant, when.

If the defendant on a preliminary examination for a public offense be discharged as provided in the last section and if the magistrate find that the prosecution was malicious and without probable cause, he shall enter such judgment on his docket and tax the costs against the complaining witness which shall be enforced as judgments for costs in criminal cases, and execution may issue therefor.

R.L.1910, § 5679.

§22264.  Defendant held to answer.

If, however, it appear from the examination that any public offense has been committed, and that there is sufficient cause to believe the defendant guilty thereof, the magistrate must in like manner endorse on the complaint an order signed by him to the following effect:

It appearing to me that the offense named in the within complaint mentioned (or any other offense, according to the fact, stating generally the nature thereof), has been committed, and that there is sufficient cause to believe the within named A. B. guilty thereof, I order that he be held to answer the same.

§22265.  Commitment when offense is not bailable.

If the offense be not bailable, the following words or words to the same effect, must be added to the endorsement:

And that he is hereby committed to the sheriff of ....... (or to the marshal of the city of ........ , or as the case may be.)

R.L.1910, § 5681.

§22266.  When offense is bailable.

If the offense is bailable, and bail is taken by the magistrate, the following words, or words to the same effect, must be added to the endorsement mentioned in the second preceding section:

And I have admitted him to bail, to answer, by the undertaking hereto annexed.

R.L.1910, § 5682.

§22267.  If bail is not taken.

If the offense is bailable, and the defendant is admitted to bail, but the bail have not been taken, the following words, or words to the same effect, must be added to such endorsement:

And that he is admitted to bail in the sum of ........ Dollars, and be committed to the sheriff of the county of ........ (or marshal of the city of ........ , or as the case may be), until said bail be given.

R.L.1910, § 5683. R.L.1910, § 5683.

§22268.  Commitment.

If the magistrate order the defendant to be committed as provided in the three preceding sections, he must make out a commitment, signed by him, with his name of office, and deliver it, with the defendant, to the officer, to whom he is committed, or if that officer be not present, to a peace officer, who must immediately deliver the defendant into the proper custody, together with the commitment.

R.L.1910, § 5684.

§22269.  Form of commitment.

The commitment must be to the following effect:

County of .........

The State of Oklahoma.

To the sheriff of the county of ......... , (or the marshal of the city of ......... , as the case may be):

An order having been this day made by me, that A B be held to answer upon a charge of (stating briefly the nature of the offense, with time and place as near as may be), you are commanded to receive him into your custody, and detain him until he is legally discharged.

Dated at ....... , this .......  day of ..... , 191....

C............. ,D...................

Justice of the Peace (or as the case may be).

R.L.1910, § 5685.

§22270.  Witnesses to give undertaking.

On holding the defendant to answer the magistrate may take from each of the material witnesses examined before him on the part of the state, a written undertaking, without surety, to the effect that he will appear and testify at the court to which the complaint and deposition, if any are to be sent or that he will forfeit such sum as the magistrate may fix and determine.

R.L.1910, § 5686.

§22271.  Sureties may be required for witness.

When the magistrate is satisfied, by proof on oath, that there is reason to believe that any such witness will not appear and testify, unless security be required, he may order the witness to enter into a written undertaking, with such sureties and in such sum as he may deem proper, for his appearance, as specified in the last section.

R.L.1910, § 5687.

§22273.  Witness not giving undertaking committed, when.

If a witness, required to enter into an undertaking to appear and testify, either with or without sureties, refuse compliance with the order for that purpose, the magistrate must commit him to prison until he comply, or is legally discharged.

R.L.1910, § 5689.

§22274.  Subsequent security may be demanded  Arrest of witness.

When, however, any material witness on the part of the people has been discharged on his undertaking, without surety, if afterwards, on the sworn application of the district attorney or other person on behalf of the state, made to the magistrate or to any judge, it satisfactorily appears that the presence of such witness or any other person on the part of the people is material or necessary on the trial in court, such magistrate or judge may compel such witness, or any other material witness on the part of the state, to give an undertaking with sureties, to appear on the said trial and give his testimony therein; and, for that purpose, the said magistrate or judge may issue a warrant against such person, under his hand, with or without seal, directed to a sheriff, marshal or other officer, to arrest such person and bring him before such magistrate or judge.

R.L.1910, § 5690.

§22275.  Arrested witness may be confined.

In case the person so arrested shall neglect or refuse to give said undertaking in the manner required by said magistrate or judge, he may issue a warrant of commitment against such person, which shall be delivered to said sheriff or other officer, whose duty it shall be to convey such person to the jail mentioned in said warrant, and the said person shall remain in confinement until he shall be removed to the grand jury and to the court, for the purpose of giving his testimony, or until he shall have given the undertaking required by said magistrate or judge.

R.L.1910, § 5691.

§22276.  Magistrate discharging or holding defendant must return papers and record to court.

When a magistrate has discharged a defendant, or has held him to answer, he must return immediately to the clerk of the district court of the county, the warrant, if any, the complaint, the depositions, if any have been taken, of all the witnesses examined before him, the statement of the defendant, if he have made one, and all undertakings of bail or for the appearance of witnesses, taken by him, together with a certified record of the proceedings as they appear on his docket.

R.L.1910, § 5692.

§22301.  Manner of prosecution of offenses.

Every felony must be prosecuted by indictment or information in the district or superior court.  Misdemeanors must be prosecuted by information, except as otherwise provided by law:  Provided, however, that the district court or the judge thereof, may, by order made, direct that any particular misdemeanor be presented to the grand jury, and when so ordered it may be prosecuted by indictment.

R.L.1910, § 5693.

§22302.  Indictment defined.

An indictment is an accusation in writing, presented by a grand jury to a competent court, charging a person with a public offense.

R.L.1910, § 5717.

§22-303.  Subscription, endorsement and verification of information - Excusing endorsement.

A.  The district attorney shall subscribe the district attorney's name to informations filed in the district court and endorse thereon the names and last-known addresses of all the witnesses known to the district attorney at the time of filing the same, if intended to be called by the district attorney at a preliminary examination or at trial.  Thereafter, the district attorney shall also endorse thereon the names and last-known addresses of such other witnesses as may afterwards become known to the district attorney, if they are intended to be called as witnesses at a preliminary examination or at trial, at such time as the court may by rule prescribe.

Upon filing of an application by the district attorney, notice to defense counsel, and hearing establishing need for witness protection or preservation of the integrity of evidence, the district court may excuse witness endorsement, or some part thereof.  Such proceedings shall be conducted in camera, and the record shall be sealed and filed in the office of the district court clerk, and shall not be opened except by order of the district court.

B.  Notwithstanding other provisions of law, when a law enforcement officer issues a citation or ticket as the basis for a complaint or information, for a violation of law declared to be a misdemeanor, the citation or ticket shall be properly verified if:

1.  The issuing officer subscribes the officer's signature on the citation, ticket or complaint to the following statement:

"I, the undersigned issuing officer, hereby certify and swear that I have read the foregoing information and know the facts and contents thereof and that the facts supporting the criminal charge stated therein are true."

Such a subscription by an issuing officer, in all respects, shall constitute a sworn statement, as if sworn to upon an oath administered by an official authorized by law to administer oaths; and

2.  The citation or ticket states the specific facts supporting the criminal charge and the ordinance or statute alleged to be violated; or

3.  A complainant verifies by oath, subscribed on the citation, ticket or complaint, that the complainant has read the information, knows the facts and contents thereof and that the facts supporting the criminal charge stated therein are true.  For purpose of such an oath and subscription, any law enforcement officer of the state or of a county or municipality of the state issuing the citation, ticket or complaint shall be authorized to administer the oath to the complainant.

R.L. 1910, § 5694.  Amended by Laws 1980, c. 136, § 1, emerg. eff. April 15, 1980; Laws 1991, c. 35, § 1, eff. Sept. 1, 1991; Laws 1992, c. 68, § 1, eff. Sept. 1, 1992; Laws 2004, c. 275, § 9, eff. July 1, 2004.

§22304.  Definitions.

As used in this act:

1.  "Public body" means the governing bodies of all municipalities located within the State of Oklahoma, boards of county commissioners of the counties in the State of Oklahoma, boards of public and higher education in the State of Oklahoma and all boards, bureaus, commissions, agencies, trusteeships, authorities, councils, committees, public trusts, task forces or study groups in the State of Oklahoma supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public property, and shall include all committees or subcommittees of any public body.  It shall not mean the state judiciary or the State Legislature or administrative staffs of public bodies, including, but not limited to, faculty meetings and athletic staff meetings of institutions of higher education, when said staffs are not meeting with the public body.

2.  "Meeting" means the conducting of business of a public body by a majority of its members being personally together.

3.  "Regularly scheduled meeting" means a meeting at which the regular business of the public body is conducted.

4.  "Special meeting" means any meeting of a public body other than a regularly scheduled meeting or emergency meeting.

5.  "Emergency meeting" means any meeting called for the purpose of dealing with an emergency.  For purposes of this act, an emergency is defined as a situation involving injury to persons or injury and damage to public or personal property or immediate financial loss when the time requirements for public notice of a special meeting would make such procedure impractical and increase the likelihood of injury or damage or immediate financial loss.

6.  "Continued or reconvened meeting" means a meeting which is assembled for the purpose of finishing business appearing on an agenda of a previous meeting.  For the purposes of this act, only matters on the agenda of the previous meeting at which the announcement of the continuance is made may be discussed at a continued or reconvened meeting.

R.L.1910, § 5695.

§22305.1.  Deferred prosecution programs  Guidelines  Factors considered.

Before the filing of an information against a person accused of committing a crime, the State of Oklahoma, through its district attorney, may agree with an accused to defer the filing of a criminal information for a period not to exceed two (2) years.

The State of Oklahoma may include any person in a deferred prosecution program if it is in the best interests of the accused and not contrary to the public interest.  Each district attorney shall adopt and promulgate guidelines which shall indicate what factors shall be considered in including an accused in the deferred prosecution program.  The guidelines shall insure that the State of Oklahoma considers in each case at least the following factors:

1.  Whether the State of Oklahoma has sufficient evidence to achieve conviction;

2.  The nature of the offense with priority given to first offenders and nonviolent crimes;

3.  Any special characteristics of the accused;

4.  Whether the accused will cooperate and benefit from a deferred prosecution program;

5.  Whether available programs are appropriate to the accused person's needs;

6.  Whether the services for the accused are more readily available from the community or from the corrections system;

7.  Whether the accused constitutes a substantial danger to others;

8.  The impact of the deferred prosecution on the community;

9.  The recommendations of the law enforcement agency involved in the case;

10.  The opinions of the victim; and

11.  Any mitigating or aggravating circumstances.

Laws 1979, c. 226, § 1, eff. Oct. 1, 1979.

§22-305.2.  District attorney deferred prosecution.

A.  If an accused qualifies for the deferred prosecution program, the accused and the State of Oklahoma, through the district attorney, may execute an agreement whereby the accused agrees to waive any rights to a speedy accusation, a speedy trial, and any statute of limitations, and agrees to fulfill such conditions to which the accused and the State of Oklahoma may agree including, but not limited to, restitution and community services.

B.  The accused, as consideration for entering into a deferred prosecution agreement, consents and agrees to a full and complete photographic record of property which was to be used as evidence.   The photographic record shall be competent evidence of the property and admissible in any criminal action or proceeding as the best evidence.

C.  Property shall be returned to its owner only after the photographic record is made subject to the following conditions:

1.  Property, except that which is prohibited by law, shall be returned to its owner after proper verification of title;

2.  The return of property to the owner shall be without prejudice to the state or to any person who may have a claim against the property; and

3.  When property is returned, the recipient shall sign, under penalty of perjury, a declaration of ownership which shall be retained by the police department or sheriff's office.

D.  As additional consideration for the agreement, the State of Oklahoma shall agree not to file an information if the accused satisfactorily completes the conditions of the agreement.

E.  The agreement between the accused and the State of Oklahoma may include provisions whereby the accused agrees to be supervised in the community.  If the accused is required to be supervised pursuant to the terms of the agreement, the person shall be required to pay a supervision fee to be established by the supervisory agency.  The supervision fee shall be paid to the supervisory agency as required by the rules of the supervisory agency.  The supervisory agency shall monitor the person for compliance with the conditions of the agreement.  The supervisory agency shall report to the district attorney on the progress of the accused, and shall report immediately if the accused fails to report or participate as required by the agreement.

F.  The agreement between the parties may require the accused to participate or consult with local service providers, including the Department of Human Services, the Department of Mental Health and Substance Abuse Services, the Employment Security Commission, federal services agencies, other state or local agencies, colleges, universities, technology center schools, and private or charitable service organizations.  When the accused is required to participate or consult with any service provider, a program fee may be required unless the fee would impose an unnecessary hardship on the person.  The program fee shall be established by the service provider based upon a sliding scale.  Any state agency called upon for assistance in a deferred prosecution program by any district attorney shall render services and assistance as available.  Any supervision fee or program fee authorized by this section may be waived in whole or in part when the accused is indigent.  No person who is otherwise qualified for a deferred prosecution program shall be denied services or supervision based solely on the person's inability to pay a fee or fees.

G.  The agreement between the parties may require the accused to pay a victim compensation assessment pursuant to the provisions of Section 142.18 of Title 21 of the Oklahoma Statutes.  The amount of the assessment shall be agreed to by the parties and shall be within the amounts specified in Section 142.18 of Title 21 of the Oklahoma Statutes for the offense charged.

H.  Any deferred prosecution agreement including, but not limited to, any fee, sliding scale fee, compensation, contract, assessment, or other financial agreement charged or waived by the accused or the State of Oklahoma shall be a record open to the public.

I.  1.  On or after the effective date of this act, each office of the district attorney shall, upon request and within a reasonable time, provide the name and other identifying information of an accused entering into a deferred prosecution agreement.

2.  A deferred prosecution agreement entered into prior to the effective date of this act shall not be a record open to the public, unless confidentiality was waived as a condition of the agreement.

Added by Laws 1979, c. 226, § 2, eff. Oct. 1, 1979.  Amended by Laws 1984, c. 21, § 2, emerg. eff. March 20, 1984; Laws 1990, c. 51, § 15, emerg. eff. April 9, 1990; Laws 1996, c. 304, § 1, emerg. eff. June 10, 1996; Laws 1997, c. 133, § 72, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 23, eff. July 1, 1999; Laws 2000, c. 278, § 1, eff. July 1, 2000; Laws 2001, c. 33, § 20, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 72 from July 1, 1998, to July 1, 1999.

§22-305.3.  Termination of deferred prosecution agreement.

A.  Both the State of Oklahoma and the accused may mutually terminate the deferred prosecution at any time, and the case shall proceed as if there had been no agreement.  If the State of Oklahoma makes the termination decision unilaterally, it shall only do so in light of all the relevant circumstances of the case.  Arrest of the accused for a subsequent offense shall not automatically terminate the agreement.  If the State of Oklahoma should decide to terminate the agreement, it shall:

1.  Send a written notice of termination to the accused and the attorney for the accused, if any, explaining the reasons for the termination;

2.  Disclose to the accused or the attorney for the accused the evidence supporting the decision to terminate; and

3.  Afford the accused the opportunity to be heard and present evidence, and crossexamine witnesses before a judge of the district court.  The accused shall have ten (10) days from the date of mailing of the notice to file a written request with the court clerk for the county in which a charge is pending for the hearing, after which the right to a hearing shall be waived.  The burden shall be upon the State of Oklahoma to prove that the accused did not fulfill the conditions of the agreement, and that an information should be filed.

B.  On and after the effective date of this act, if an agreement is terminated by the State of Oklahoma for failure of the person to comply with the terms of the deferred prosecution agreement, the termination document and supporting documentation shall be open to the public.

C.  If an agreement is terminated by the State of Oklahoma and the accused is subsequently tried before a jury, the court shall instruct the jury not to consider any delay in prosecution while the accused was participating in the deferred prosecution program.

Added by Laws 1979, c. 226, § 3, eff. Oct. 1, 1979.  Amended by Laws 2000, c. 278, § 2, eff. July 1, 2000.

§22305.4.  Completion of program  Records.

If the accused completes the program agreed upon, the State of Oklahoma shall not file the charges against the accused.  The records of the accused shall be sealed and not be released or viewed except on a limited basis by law enforcement or prosecution personnel for the purposes of determining if the accused has been diverted.  The district attorney shall take all necessary measures to ensure that all of the records of the person remain confidential.

Laws 1979, c. 226, § 4.

§22-305.5.  Information - Release or disclosure - Confidentiality - Admissibility as evidence - Violations - Penalties.

A.  Information received and collected by any service agency while the accused participates in a deferred prosecution program shall not be released to any agency or individual that will use the information for dissemination to the general public or be recorded in a computer system that has the potential for connection with national computer files, or be used by a law enforcement agency for the purposes of surveillance and investigation.  The provisions of this subsection shall apply only with respect to information received and collected by any service agency pursuant to deferred prosecution agreements entered into by the parties relating to crimes committed prior to the effective date of this act, unless such information is otherwise deemed confidential by law.

B.  Any information obtained in the course of investigating the suitability of the accused for inclusion in a deferred prosecution program shall remain confidential except for purposes of deferred prosecution programs and shall not be released by any individual or agency without permission from the accused, being advised by counsel.  The provisions of this subsection shall apply only to agreements entered into by the parties relating to crimes committed prior to July 1, 2000, unless such information is otherwise deemed confidential by law.

C.  If the deferred prosecution program is terminated before successful completion of the agreement, no information obtained as a result of the participation of the accused in the deferred prosecution program shall be admissible in any subsequent proceeding to the disadvantage of the accused, except if the information could have been routinely gathered in the police investigation of the crime of the accused.

D.  1.  On and after the effective date of this act, any person releasing any information required by this section to be kept confidential shall be guilty of a misdemeanor, and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00) or be imprisoned for not more than six (6) months, or both.

2.  Prior to the effective date of this act, any person releasing any information required by this section to be kept confidential shall be guilty of a misdemeanor, and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00) or be imprisoned for not more than six (6) months, or both.

E.  The provisions of this subsection apply only to records within the care and custody of the district attorney.

Added by Laws 1979, c. 226, § 5, eff. Oct. 1, 1979.  Amended by Laws 2000, c. 278, § 3, eff. July 1, 2000.

§22305.6.  District Attorneys Council  Duties.

The District Attorneys Council shall assist each district attorney in the development of the deferred prosecution program in their jurisdictions, and shall prepare and promulgate model forms for the use of the various district attorneys of this state.

Amended by Laws 1988, c. 109, § 24, eff. Nov. 1, 1988.

§22311.  Grand jury defined.

A grand jury is a body of men consisting of twelve jurors impaneled and sworn to inquire into and true presentment make of all public offenses against the state committed or triable within the county for which the court is holden.

R.L.1910, § 5696.

§22311.1.  Petition for convening grand jury - Warning.

Every petition for the convening of a grand jury shall contain on the outer page thereof the word "Warning" and underneath this in tenpoint type the words, "It is a felony for anyone to sign a petition for the convening of a grand jury with any name other than his own, or knowingly to sign his name more than once for the convening of the grand jury, or to sign such petition when he is not a legal voter of the county."

Added by Laws 1989, c. 6, § 1, eff. Nov. 1, 1989.  Amended by Laws 1989, c. 180, § 10, eff. Nov. 1, 1989.

§22312.  Challenge of grand jury.

The state, or a person held to answer a charge for a public offense, may challenge the panel of a grand jury, or an individual grand juror.

R.L.1910, § 5697.

§22313.  Grounds for challenge to panel.

A challenge to the panel may be interposed by either party for one or more of the following causes only:

1.  That the requisite number of ballots was not drawn from the jury box of the county or subdivision.

2.  That the drawing was not had in the presence of the officers designated by law, or in the manner prescribed by law.

R.L.1910, § 5698.

§22314.  Jury discharged if challenge allowed.

If a challenge to the panel be allowed, the grand jury must be discharged.

R.L.1910, § 5699.

§22315.  Grounds for challenge to juror.

A challenge to an individual grand juror may be interposed by either party, for one or more of the following causes only:

1.  That he is a minor.

2.  That he is not a qualified elector.

3.  That he is otherwise disqualified under any of the provisions of law, in relation to the qualification of grand jurors.  4.  That he is insane.

5.  That he is a prosecutor upon a charge against the defendant.

6.  That he is a witness on the part of the prosecution and has been served with process by an undertaking as such.

7.  That a state of mind exists on his part in reference to the case, or to either party, which will prevent him from acting impartially and without prejudice to the substantial rights of the party challenging; but no person shall be disqualified as a grand juror, by reason of having formed and expressed an opinion upon the matter or cause to be submitted to such jury, founded upon public rumor, statements in public journals, or common notoriety, provided it satisfactorily appear to the court, upon his declaration, under oath, or otherwise, that he can and will, notwithstanding such opinion, act impartially and fairly upon the matters to be submitted to him.

R.L.1910, § 5700.

§22316.  Challenge may be oral or written  How tried.

Challenges may be oral or in writing, and must be tried by the court.

R.L.1910, § 5701.

§22317.  Ruling on challenge.

The court must allow or disallow the challenge and the clerk must enter its decision upon the minutes if demanded.

R.L.1910, § 5702.

§22318.  Effect of challenge allowed.

If a challenge to an individual grand juror is allowed, he cannot be present at, or take part in the consideration of the charge against the defendant who interposed the challenge, or the deliberations of the grand jury thereon.

R.L.1910, § 5703.

§22319.  Violation, where challenge allowed.

The grand jury must inform the court of a violation of the last section and it is punishable by the court as a contempt.

R.L.1910, § 5704.

§22320.  Challenge to be made before jury is sworn  Exception.

Neither the state, nor a person held to answer a charge for a public offense, can take advantage of any objection to the panel or to an individual grand juror unless it be by challenge, and before the grand jury is sworn, except that after the grand jury is sworn, and before the indictment is found, the court may, in its discretion, upon a good cause shown, receive and allow a challenge.

R.L.1910, § 5705.

§22321.  New grand jury in certain cases.

If the grand jury is discharged by the allowance of a challenge to the whole panel; or if from any cause, in the opinion of the court, another grand jury may become necessary, the court may in its discretion order that another grand jury be summoned.

R.L.1910, § 5706.

§22322.  Special grand jury.

A grand jury formed and impaneled as to and in a particular case after a challenge or challenges to individual grand jurors have been allowed, shall be sworn to act only in such particular case and as to all other cases at the same term of the court the grand jury shall be formed in the usual manner provided by law.

R.L.1910, § 5707.

§22323.  Court to appoint foreman.

From the persons summoned to serve as grand jurors, and appearing, the court must appoint a foreman.  The court must also appoint a foreman when a person already appointed is discharged or excused before the grand jury are dismissed.

R.L.1910, § 5708.

§22324.  Oath to foreman.

The following oath must be administered to the foreman of the grand jury:

You, as foreman of this grand jury, shall diligently inquire into, and true presentment make, of all public offenses against this state, committed or triable within this county (or subdivisions), of which you shall have or can obtain legal evidence.  You will keep your own counsel, and that of your fellows, and of the state, and will not, except when required in the due course of judicial proceedings, disclose the testimony of any witness examined before you, nor anything which you or any other grand juror may have said, nor the manner in which you or any other grand juror may have voted on any matter before you.  You shall present no person through malice, hatred, or ill will, nor leave any unpresented through fear, favor or affection, or for any reward, or the promise or hope thereof; but in all your presentments, or indictments, you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding.  So help you God.

R.L.1910, § 5709.

§22325.  Oath to other jurors.

The following oath must be immediately thereupon administered to the other grand jurors present:

The same oath which your foreman has now taken before you on his part, you and each of you shall well and truly observe on your part. So help you God.

R.L.1910, § 5710.

§22326.  Charge to grand jury.

The grand jury, being impaneled and sworn, must be charged by the court.  In doing so the court must give them such information as it may deem proper as to the nature of their duties, and as to any charges for public offenses returned to the court, or likely to come before the grand jury.

R.L.1910, § 5711.

§22327.  Jury to retire.

The grand jury must then retire to a private room and inquire into the offenses cognizable by them.

R.L.1910, § 5712.

§22328.  Grand jury must appoint clerk.

The grand jury must appoint one of their number as clerk, who must preserve minutes of their proceedings, except of the votes of the individual members, and of the evidence given before them.

R.L.1910, § 5713.

§22329.  Discharge of grand juror.

A member of the grand jury may for ill health of himself or immediate family, or other cause rendering him unable to serve, be discharged before the term is ended or the labor of the grand jury completed; or, if the judge becomes satisfied that any grand juror is willfully refusing to discharge his duty, the court may order his discharge.  In the event of the discharge or death of a grand juror, an alternate grand juror shall be appointed to fill the vacancy by the court.  The appointment shall be made in the same order in which the alternate grand jurors were selected.  If the number of grand jurors and alternates becomes so depleted as to prevent the grand jury from functioning, as many names as the court may order shall be drawn from the jury box in the same manner the original grand jurors and alternates were drawn, and from the names so drawn there shall be summoned as many grand jurors and alternates as can be found and are able to attend as necessary, and if found they shall be summoned in the order in which their names were drawn from the box.  If the number be not thus obtained there shall be another drawing in the same manner.  When a sufficient number so drawn appears to fill the panel, the grand jury shall in open court be reimpaneled, but subject to challenge and be charged and sworn in the same manner as when the grand jury was originally impaneled.

R.L.1910, § 5714; Laws 1977, c. 213, § 1, emerg. eff. June 14, 1977.

§22330.  Discharge of grand jury.

On the completion of the business before the grand jury, or completion of the statutory time limit for sessions of a grand jury, or whenever the court shall be of the opinion that the public interests will not be subserved by further continuance of the session, the grand jury must be discharged, but whether the business be completed or not they are discharged by the final adjournment of the court, or by the judge of the district holding court in some other county of the state, not within the judicial district in which the grand jury is called.

R.L.1910, § 5715; Laws 1961, p. 236, § 1.

§22331.  General powers and duties of grand jury.

The grand jury has power to inquire into all public offenses committed or triable in the county or subdivision, and to present them to the court, by indictment or accusation in writing.

R.L.1910, § 5716.

§22332.  Foreman to swear witness.

The foreman may administer an oath to any witness appearing before the grand jury.

R.L.1910, § 5718.

§22333.  Evidence before grand jury.

In the investigation of a charge for the purpose of presenting an indictment or accusation, the grand jury may receive the written testimony of the witnesses taken in a preliminary examination of the same charge, and also the sworn testimony prepared by the district attorney without bringing those witnesses before them, and may hear evidence given by witnesses produced and sworn before them, and may also receive legal documentary evidence.  Each indictment or accusation shall be voted on separately by the grand jury.

R.L.1910, § 5719; Laws 1961, p. 236, § 1.

§22335.  Evidence for the accused  Procuring additional evidence.

The grand jurors, upon request of the accused, shall, and on their own motion may, hear the evidence for the accused.  It is their duty to weigh all the evidence submitted to them and when they have reason to believe that there is other evidence, they may order such evidence to be produced, and for that purpose the State's Attorney shall cause process to issue for the witnesses.

R.L.1910, § 5721; Laws 1961, p. 236, § 1.

§22336.  Indictment to be found, when.

The grand jury ought to find an indictment when all the evidence before them, taken together, is such as in their judgment would, if unexplained or uncontradicted, warrant a conviction by the trial jury.

§22337.  Members to give evidence.

If a member of the grand jury knows, or has reason to believe, that a public offense has been committed, which is triable in the county or subdivision, he must declare the same to his fellow jurors, who must thereupon investigate the same.

R.L.1910, § 5723.

§22338.  Subjects for inquiry by grand jury.

The grand jury must inquire:

1.  Into the case of every person imprisoned in the jail of the county or subdivision, on a criminal charge, and not indicted.

2.  Into the condition and management of the public prisons in the county or subdivision; and,

3.  Into the willful and corrupt misconduct in office of public officers of every description in the county or subdivision.

R.L.1910, § 5724.

§22339.  Access to prisons and records.

They are also entitled to free access at all reasonable times, to public prisons, and to the examination, without charge, of all public records in the county.

R.L. 1910, § 5725.

§22-340.  Advice of court or district attorney - Reproduction or disclosure of transcript - Who may be present.

A.  The grand jury may at all reasonable times ask the advice of the court or of the district attorney.  In no event shall the grand jury be advised as to the sufficiency or insufficiency of the evidence necessary to return a true bill, in a matter under investigation before them.  The district attorney, with or without a regularly appointed assistant district attorney individually or collectively, or if the district attorney and all of his or her assistants are disqualified for any reason, a district attorney or assistant district attorney from another district, appointed by the Attorney General of Oklahoma pursuant to Sections 215.9 and 215.13 of Title 19 of the Oklahoma Statutes, and where proper, the Attorney General, or an assistant attorney general, may at all times appear before the grand jury for the purpose of giving information or advice relative to any matter cognizable before them and may interrogate witnesses before them whenever he or she thinks it necessary.  A qualified court reporter shall be present and take the testimony of all witnesses.

B.  Upon request a transcript of the testimony or any portion thereof shall be made available to an accused or the district attorney, at the expense of the requesting party or officer, and, in the event of an indigent accused, at the expense of the state.  Any person who obtains a copy of a transcript shall not reproduce the transcript in whole or in part or otherwise disclose its contents to any person other than his or her attorney without leave of the court.  Violation of this provision shall be punishable as contempt.  Provided, nothing in this section shall prohibit the attorney for the accused, the district attorney or assistant district attorney from reproducing in whole or in part the transcribed testimony of a witness he or she anticipates calling to testify at trial and providing same to said witness for the sole purpose of preparing for trial.

C.  No other person is permitted to be present during sessions of the grand jury except the members of the grand jury, the witness actually under examination, and one attorney representing such witness, except that an interpreter, when necessary, may be present during the interrogation of a witness; provided that, no person, except the members of the grand jury, shall be permitted to be present during the expression of juror opinions or the giving of votes upon any matter before the grand jury; provided further that neither the district attorney, nor an assistant district attorney, may be present or participate in an official capacity, as herein provided, during an investigation by the grand jury of the district attorney's office, or of any person officially associated with said office.

R.L. 1910, § 726; Laws 1961, p. 236, § 1; Laws 1965, c. 532, § 1; Laws 1967, c. 226, § 1, emerg. eff. May 2, 1967; Laws 1974, c. 60, § 1; Laws 1989, c. 179, § 3, eff. Nov. 1, 1989; Laws 1999, c. 147, § 1, emerg. eff. May 3, 1999.

§22341.  Proceedings kept secret.

Every member of the grand jury must keep secret whatever he himself or any other grand juror may have said or in what manner he or any other grand juror may have voted on a matter before them.

R.L.1910, § 5727.

§22342.  Juror may disclose proceedings, when.

A member of the grand jury may, however, be required by any court to disclose the testimony of a witness examined before the grand jury for the purpose of ascertaining whether it is consistent with that given by the witness before the court, or to disclose the testimony given before them by any person, upon a charge against him for perjury in giving his testimony or upon his trial therefor.

R.L.1910, § 5729.

§22343.  Privilege of grand juror.

A grand juror cannot be questioned for anything he may say, or any vote he may give in the grand jury, relative to a matter legally pending before the jury, except for a perjury of which he may have been guilty in making an accusation or giving testimony to his fellow jurors.

R.L.1910, § 5729.

§22344.  Interpreter  Appointment  Compensation.

That upon the request of either the district attorney, or the grand jurors, the district judge who has called a grand jury shall appoint, whenever necessary, an interpreter, and shall swear him to secrecy, not to disclose any testimony or the name of any witness which shall be presented to the grand jury except when testifying in a court of record.

The compensation for any interpreter thus appointed shall be fixed and allowed by the judge appointing him, and such fees, when earned, may be allowed and paid from time to time as they accrue, and shall be paid from the funds from which the grand jurors are paid.

Laws 1941, p. 88, § 1.

§22345.  Restrictions on sessions before and after elections.

No grand jury shall be convened or remain in session during a period beginning thirty (30) days before any Primary, Runoff Primary, or General Election, for state or county offices, and ending ten (10) days after such Primary, Runoff Primary, or General Election.  Any grand jury in session at the commencement of any such period shall be discharged forthwith.  The provisions of this section shall not apply to a multicounty grand jury convened pursuant to the Multicounty Grand Jury Act, Section 350 et seq. of this title.

Amended by Laws 1990, c. 232, § 2, emerg. eff. May 18, 1990.

§22346.  Reports of investigations of public offices or institutions.

In addition to any indictments or accusations that may be returned, the grand jury, in their discretion, may make formal written reports as to the condition and operation of any public office or public institution investigated by them.  No such report shall charge any public officer, or other person with willful misconduct or malfeasance, nor reflect on the management of any public office as being willful and corrupt misconduct.  It being the intent of this section to preserve to every person the right to meet his accusers in a court of competent jurisdiction and be heard, in open court, in his defense.

Laws 1961, P. 237, Sec. 1.

§22350.  Multicounty Grand Jury Act  Conflicting provisions.

This act shall be known and may be cited as the "Multicounty Grand Jury Act".  All matters not specifically governed by the provisions of the Multicounty Grand Jury Act shall be subject to the provisions governing grand juries.  If the provisions of the Multicounty Grand Jury Act conflict with the provisions governing grand juries, the provisions of the Multicounty Grand Jury Act shall govern.

Added by Laws 1987, c. 99, § 1, eff. Nov. 1, 1987.

§22-351.  Verified application - Order - Authority of district attorney.

A.  1.  Whenever the Attorney General considers it to be in the public interest to convene a grand jury with jurisdiction extending beyond the boundaries of a single county, he or she shall file a verified application with the Chief Justice of the Supreme Court, or with such Justice of the Supreme Court as is designated by rule to receive such application.

2.  The application shall:

a. state that in the judgment of the Attorney General, the convening of a multicounty grand jury is necessary because of organized crime or public corruption, or both, involving more than one county of the state and that, in the judgment of the Attorney General, the investigation cannot be adequately performed by a county grand jury, and

b. specify those counties for which the multicounty grand jury is to be convened.

3.  The Supreme Court, within fifteen (15) days, shall determine whether or not to issue an order convening the multicounty grand jury.  If an order is issued convening said jury, the purpose or purposes shall be set forth in such order.

B.  An order granting the convening of a multicounty grand jury issued under subsection A of this section shall:

1.  Convene a multicounty grand jury having jurisdiction over any subject matter listed in Section 353 of this title which occurs in any single county or in multiple counties of this state approved by the Supreme Court and requested in the application by the Attorney General;

2.  Designate a district court judge to be the presiding judge over such multicounty grand jury and provide that such judge shall, with respect to investigations, indictments, reports, and all other proper activities of said multicounty grand jury, have jurisdiction over all counties in the jurisdiction of said multicounty grand jury; and

3.  Provide for such other incidental arrangements as may be necessary, including a determination of the share of costs attributable to the state.

C.  The impaneling of a multicounty grand jury shall not be construed to diminish the responsibility or the authority of any district attorneys within their respective jurisdictions to investigate and prosecute organized crime or public corruption, or any other crime.

Added by Laws 1987, c. 99, § 2, eff. Nov. 1, 1987.  Amended by Laws 2003, c. 388, § 1, eff. Nov. 1, 2003.

§22352.  Regular term  Extension.

A.  The regular term of a multicounty grand jury shall be eighteen (18) months unless an order for discharge is entered earlier:

1.  by the court after the multicounty grand jury determines by majority vote that its business is completed; or

2.  by the court, on its own motion or on the motion of the Attorney General, upon a determination that termination is in the public interest.

B.  The regular term of a multicounty grand jury may be extended by the presiding judge for a specified time period upon a verified petition by the Attorney General stating that an extension is necessary to conclude a grand jury inquiry begun prior to the expiration of the regular term.  No jury so extended shall serve for more than twentyfour (24) months, unless permission is granted by the Supreme Court.

Added by Laws 1987, c. 99, § 3, eff. Nov. 1, 1987.

§22-353.  Jurisdiction.

A.  The jurisdiction of a multicounty grand jury impaneled under the Multicounty Grand Jury Act shall extend throughout the state, including but not limited to, a single county as designated in the State Supreme Court's order convening the multicounty grand jury.

B.  The subject matter jurisdiction of the multicounty grand jury shall be limited to:

1.  Murder;

2.  Rape;

3.  Bribery;

4.  Extortion;

5.  Arson;

6.  Perjury;

7.  Fraud;

8.  Embezzlement;

9.  Manufacturing, distribution, dispensing, possession or possession with intent to manufacture, distribute or dispense, a controlled dangerous substance, or any other violation of Section 2-101 et seq. of Title 63 of the Oklahoma Statutes;

10.  Organized crime, which for purposes of the Multicounty Grand Jury Act, means any unlawful activity of an association trafficking in illegal goods or services, including but not limited to, gambling; loan sharking; controlled dangerous substances; labor racketeering, or other unlawful activities; or any continuing criminal conspiracy or other unlawful practice which has as its objectives improper governmental influence or economic gain through fraudulent or coercive practices;

11.  Public corruption, which for purposes of the Multicounty Grand Jury Act, means any unlawful activity under color of or in connection with any public office or employment of any law enforcement officer, public official, public employee, candidate for public office, or any agent thereof;

12.  The registration or failure to register securities;

13.  The offer or sale of securities;

14.  The sale or purchase of goods or services by or for the state or any political subdivision thereof, or the misappropriation of funds belonging to or entrusted to the state or any political subdivision thereof; and

15.  All character and grades of crime pursuant to Section 18 of Article II of the Oklahoma Constitution.

Added by Laws 1987, c. 99, § 4, eff. Nov. 1, 1987.  Amended by Laws 1990, c. 232, § 3, eff. May 18, 1990; Laws 2003, c. 388, § 2, eff. Nov. 1, 2003.

§22354.  Powers  Document copies or reproductions.

A.  The multicounty grand jury shall have the power to:

1.  compel the attendance of witnesses;

2.  compel the testimony of witnesses under oath;

3.  take testimony of witnesses who have been granted immunity; 4.  require the production of documents, records and other evidence;

5.  obtain the initiation of civil and criminal contempt proceedings; and

6.  exercise any investigative power of any grand jury of the state.

B.  Any document produced before a multicounty grand jury may be copied or reproduced.  Each statement, question, comment, or response of the presiding judge, the Attorney General or his designee, any witness, any grand juror or any other person which is made in the presence of the multicounty grand jury, except its deliberations and the vote of any juror, shall be stenographically recorded or transcribed, or both.

Added by Laws 1987, c. 99, § 5, eff. Nov. 1, 1987.

§22355.  Disclosures  Witness right to assistance of counsel.

A.  Disclosure of matters occurring before the multicounty grand jury other than its deliberations and the vote of any juror may be used by the Attorney General in the performance of his duties.  The Attorney General may disclose so much of the multicounty grand jury's proceedings to law enforcement agencies as he considers essential to the public interest and effective law enforcement.  Otherwise, a grand juror, attorney, interpreter, stenographer, operator of any recording device, or any typist who transcribes recorded testimony may disclose matters occurring before the multicounty grand jury only when so directed by the court.  All such persons shall be sworn to secrecy and shall be in contempt of court if they reveal any information which they are sworn to keep secret.

B.  1.  A witness subpoenaed to appear and testify before a multicounty grand jury or to produce documents, records, or other evidence shall be entitled to the assistance of counsel, including assistance during such time as the witness is questioned in the presence of the multicounty grand jury.

2.  If counsel desired by the witness is not available, the witness shall obtain other counsel within a reasonable time in order that the multicounty grand jury may proceed with its investigation.

3.  Such counsel may be retained by the witness or shall be appointed in the case of any person unable to procure sufficient funds to obtain legal representation.

4.  Such counsel shall be allowed to be present in the grand jury room during the questioning of the witness and shall be allowed to advise the witness but shall make no objections or arguments or otherwise address the multicounty grand jury or its legal advisor. The presiding judge shall have the same power to remove such counsel from the grand jury room as a judge has with respect to an attorney in any court proceeding.  Violation of this subsection shall be punishable as contempt.

C.  No witness shall be prohibited from disclosing his testimony before the multicounty grand jury except for cause shown in a hearing before the presiding judge.  In no event may a witness be prevented from disclosing his testimony to his attorney.

Added by Laws 1987, c. 99, § 6, eff. Nov. 1, 1987.

§22356.  Jurisdictional limits  Investigations.

Nothing in the Multicounty Grand Jury Act shall be construed to limit the jurisdiction of the county grand juries or district attorneys nor shall an investigation by a multicounty grand jury be preemptive of a previously instituted investigation by another grand jury or agency having jurisdiction under the same subject matter unless good cause is shown.

Added by Laws 1987, c. 99, § 7, eff. Nov. 1, 1987.

§22357.  Presentation of evidence  Power to prosecute.

The presentation of evidence to a multicounty grand jury shall be made by the Attorney General or his designee.  When an indictment or accusation for removal is returned, the Attorney General, his designee, or the designated district attorney in whose district the case is filed, shall be empowered to prosecute such indictment or accusation for removal in the district court where venue is proper.

Added by Laws 1987, c. 99, § 8, eff. Nov. 1, 1987.

§22358.  Venue  Consolidation of indictment.

A.  Any indictment or accusation for removal by a multicounty grand jury shall be returned to the presiding judge without designation of venue.  Thereupon, the judge, by order, shall designate the county of venue for the purpose of trial.  The judge, by order, may direct the consolidation of an indictment returned by a county grand jury with an indictment returned by a multicounty grand jury and fix venue for trial.

B.  If a multicounty grand jury, pursuant to its investigation, learns of an offense for which it lacks jurisdiction to indict, the multicounty grand jury shall direct the Attorney General to inform the appropriate prosecutorial authority.

Added by Laws 1987, c. 99, § 9, eff. Nov. 1, 1987.

§22-359.  Prospective juror list - Numbers and qualifications.

A.  The Administrative Director of the Courts, upon receipt of the State Supreme Court order convening a multicounty grand jury, shall prepare a list of up to two hundred prospective jurors drawn from the current grand jury lists of the several counties designated in the order.

B.  A multicounty grand jury shall be comprised of the same number of members having the same qualifications as provided by law for a county grand jury; provided, however, not more than one-half (1/2) of the members of a multicounty grand jury shall be residents of any one county.

Added by Laws 1987, c. 99, § 10, eff. Nov. 1, 1987.  Amended by Laws 2004, c. 239, § 1, eff. July 1, 2004.

§22360.  Summons for service.

The court clerk of the county in which a prospective member of a multicounty grand jury resides, upon receipt from the Administrative Director of the Courts of a list of prospective multicounty grand jurors residing in the county, shall cause such prospective jurors to be summoned for service.

Added by Laws 1987, c. 99, § 11, eff. Nov. 1, 1987.

§22361.  Foreman.

From the persons selected to serve as multicounty grand jurors, the court shall appoint a foreman.  The court shall also appoint a foreman when a person already appointed is discharged or excused before the multicounty grand jury is dismissed.

Added by Laws 1987, c. 99, § 12, eff. Nov. 1, 1987.

§22362.  Costs and expenses.

The costs and expenses incurred by any multicounty grand jury in the performance of its functions and duties shall be paid by the state out of funds appropriated to the Office of the Attorney General.

Added by Laws 1987, c. 99, § 13, eff. Nov. 1, 1987.

§22363.  Compensation and reimbursement.

Multicounty grand jurors shall be compensated as provided in Section 86 of Title 28 of the Oklahoma Statutes, and shall be reimbursed for necessary expenses on a per diem basis in the same manner and at the same rate as is prescribed by law for state employees.

Added by Laws 1987, c. 99, § 14, eff. Nov. 1, 1987.

§22381.  Indictment may be found by nine  Endorsement.

An indictment cannot be found without the concurrence of at least nine grand jurors.  When so found it must be endorsed "A True Bill", and the endorsement must be signed by the foreman.

R.L.1910, § 5730.

§22382.  Charge dismissed, when.

If nine grand jurors do not concur in finding an indictment against a defendant who has been held to answer the original information or the certified record of the proceedings before the magistrate transmitted to them, must be returned to the court, with an endorsement thereon, signed by the foreman, to the effect that the charge is dismissed.

R.L.1910, § 5731.

§22383.  Resubmission of charge.

The dismissal of the charge does not, however, prevent its being again submitted to a grand jury as often as the court may so direct. But without such direction it cannot be again submitted.

R.L.1910, § 5732.

§22384.  Names of witnesses endorsed on indictment.

When an indictment is found, the names of the witnesses examined before the grand jury must be endorsed thereon before the same is presented to the court, but a failure to so endorse the said names shall not be sufficient reason for setting aside the indictment if the district attorney or prosecuting officer will within a reasonable time, to be fixed by the court, endorse the names of the witnesses for the prosecution on the indictment. Provided that the names of witnesses examined before the grand jury on matters not concerning the indictment in question shall not be endorsed on the indictment relative to such case.  The court or judge may, at any time, direct the names of additional witnesses for the prosecution to be endorsed on the indictment, and shall order that such names be furnished to the defendant or his counsel.

R.L.1910, § 5733; Laws 1967, c. 268, § 1, emerg. eff. May 8, 1967.

§22385.  Presentment and filing of indictment  Prohibition against disclosure.

An indictment, when found by the grand jury, must be presented by their foreman, in their presence, to the court, and must be filed with the clerk, and remain in his office as a public record, and except as provided by law, it may not be inspected or its contents revealed, until the defendant has been arrested.

R.L.1910, § 5734; Laws 1961, p. 237, § 1.

§22386.  Proceedings where defendant at large.

When an indictment is found against a defendant who has not been previously arrested, and is not under bail, the same proceedings must be had as are prescribed against a defendant who fails to appear for arraignment.

R.L.1910, § 5735.

§22387.  Forms and rules of pleading.

All forms of pleading in criminal actions, and rules by which the sufficiency of pleadings is to be determined are those prescribed by this code.

R.L.1910, § 5736.

§22388.  Indictment or information is first pleading.

The first pleading on the part of the state is the indictment or information.

R.L.1910, § 5737.

§22401.  Requisites of indictment or information.

The indictment or information must contain:

1.  The title of the action, specifying the name of the court to which the indictment or information is presented, and the names of the parties.

2.  A statement of the acts constituting the offense, in ordinary and concise language, and in such manner as to enable a person of

§22402.  Indictment or information must be certain and direct.

The indictment or information must be direct and certain as it regards:

1.  The party charged.

2.  The offense charged.

3.  The particular circumstances of the offense charged, when they are necessary to constitute a complete offense.

R.L.1910, § 5739.

§22403.  Designation of defendant by fictitious name.

When a defendant is indicted or prosecuted by a fictitious or erroneous name, and in any stage of the proceedings his true name is discovered, it must be inserted in the subsequent proceedings, referring to the fact of his being charged by the name mentioned in the indictment or information.

R.L.1910, § 5740.

§22404.  Single offense to be charged  Different counts.

The indictment or information must charge but one offense, but where the same acts may constitute different offenses, or the proof may be uncertain as to which of two or more offenses the accused may be guilty of, the different offenses may be set forth in separate counts in the same indictment or information and the accused may be convicted of either offense, and the court or jury trying the cause may find all or either of the persons guilty of either of the offenses charged, and the same offense may be set forth in different forms or degrees under different counts; and where the offense may be committed by the use of different means, the means may be alleged in the alternative in the same count.

R.L.1910, § 5741.

§22405.  Allegation of time.

The precise time at which the offense was committed need not be stated in the indictment or information; but it may be alleged to have been committed at any time before the finding thereof, except where the time is a material ingredient in the offense.

R.L.1910, § 5742.

§22406.  Misdescription of person injured or intended to be injured.

When an offense involves the commission of, or an attempt to commit a private injury, and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured, or intended to be injured, is not material.

R.L.1910, § 5743. d

§22407.  Words, how construed.

The words used in an indictment or information must be construed in their usual acceptation, in common language, except words and phrases defined by law, which are to be construed according to their legal meaning.

R.L.1910, § 5744.

§22408.  Statute not strictly pursued.

Words used in a statute to define a public offense, need not be strictly pursued in the indictment or information; but other words conveying the same meaning may be used.

R.L.1910, § 5745.

§22409.  Indictment or information, when sufficient.

The indictment or information is sufficient if it can be understood therefrom:

1.  That it is entitled in a court having authority to receive it, though the name of the court be not stated.

2.  That it was found by a grand jury or presented by the district attorney of the county in which the court was held.

3.  That the defendant is named, or if his name cannot be discovered, that he is described by a fictitious name, with the statement that his true name is unknown.

4.  That the offense was committed at some place within the jurisdiction of the court, except where the act, though done without the local jurisdiction of the county, is triable therein.

5.  That the offense was committed at some time prior to the time of filing the indictment or information.

6.  That the act or omission charged as the offense is clearly and distinctly set forth in ordinary and concise language, without repetition, and in such a manner as to enable a person of common understanding to know what is intended.

7.  That the act or omission charged as the offense, is stated with such a degree of certainty, as to enable the court to pronounce judgment upon a conviction according to the right of the case.

R.L.1910, § 5746.

§22411.  Matters which need not be stated.

Neither presumptions of law, nor matters of which judicial notice is taken, need be stated in an indictment or information.

R.L.1910, § 5748.

§22412.  Pleading a judgment.

In pleading a judgment or other determination of, or proceeding before a court or officer of special jurisdiction it is not necessary to state the facts conferring jurisdiction; but the judgment or determination may be stated to have been duly given or made.  The facts constituting jurisdiction, however, must be established on the trial.

R.L.1910, § 5749.

§22413.  Pleading private statute.

In pleading a private statute, or a right derived therefrom, it is sufficient to refer to the statute by its title and the day of its passage, and the court must thereupon take judicial notice thereof.

R.L. 1910, Sec. 5750.

§22421.  Arson  Omission or error in designating owner or occupant.

An omission to designate, or error in designating in indictment for arson, the owner or occupant of a building, shall not prejudice the proceedings thereupon, if it appears that upon the whole description given of the building, it is sufficiently identified to enable the prisoner to prepare his defense.

R.L.1910, § 2604.

§22422.  Libel, indictment or information for.

An indictment or information for libel need not set forth any extrinsic facts for the purpose of showing the application to the party libeled of the defamatory matter on which the indictment or information is founded, but it is sufficient to state generally that the same was published concerning him, and the fact that it was so published must be established on the trial.

R.L.1910, § 5751.

§22423.  Forgery, misdescription of forged instrument immaterial, when.

When an instrument, which is the subject of an indictment or information for forgery, has been destroyed or withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment or information and established on the trial, the misdescription of the instrument is immaterial.

R.L.1910, § 5752.

§22424.  Perjury, indictment or information for.

In an indictment or information for perjury, or subornation of perjury, it is sufficient to set forth the substance of the controversy or matter in respect to which the offense was committed, and in what court or before whom the oath alleged to be false was taken; and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; but the indictment or information need not set forth the pleadings, record, or proceedings with which the oath is connected, nor the commission or authority of the court or person before whom the perjury was committed.

R.L.1910, § 5753.

§22425.  Larceny or embezzlement, indictment or information for.

In an indictment or information for the larceny or embezzlement of money, bank notes, certificates of stock or valuable securities, or for a conspiracy to cheat and defraud a person of any such property, it is sufficient to allege the larceny or embezzlement, or the conspiracy to cheat and defraud, to be of money, bank notes, certificates of stock or valuable securities, without specifying the coin, number, denomination or kind thereof.

R.L.1910, § 5754.

§22426.  Obscene literature, indictment or information for handling.

An indictment or information for exhibiting, publishing, passing, selling or offering to sell, or having in possession with such intent, any lewd or obscene book, pamphlet, picture, print, card, paper or writing, need not set forth any portion of the language used or figures shown upon such book, pamphlet, picture, print, card, paper or writing, but it is sufficient to state generally the fact of the lewdness or obscenity thereof.

R.L.1910, § 5755. d

§22431.  Several defendants.

Upon an indictment or information against several defendants, any one or more may be convicted or acquitted.

R.L.1910, § 5756.

§22432.  Accessories and principals in felony.

The distinction between an accessory before the fact and a principal, and between principals in the first and second degree, in cases of felony, is abrogated, and all persons concerned in the commission of a felony, whether they directly commit the act constituting the offense, or aid and abet in its commission, though not present, must be prosecuted, tried and punished as principals, and no additional facts need be alleged in any indictment or information against such an accessory than are required in an indictment or information against his principal.

R.L. 1910, Sec. 5757.

§22433.  Accessory tried independently of principal.

An accessory to the commission of a felony may be prosecuted, tried and punished, though the principal felon be neither prosecuted nor tried, and though the principal may have been acquitted.

R.L.1910, § 5758.

§22434.  Compounding a crime  Separate prosecution.

A person may be prosecuted for having, with the knowledge of the commission of a public offense, taken money or property of another, or a gratutiy or reward, or an engagement or promise therefor, upon the agreement or understanding, express or implied, to compound or conceal the offense, or to abstain from a prosecution therefor, or to withhold any evidence thereof, though the person guilty of the original offense have not been indicted or tried.

R.L.1910, § 5759.

§22436.  Charging of two or more defendants in same indictment or information  Counts.

Two or more defendants may be charged in the same indictment or information if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses.  Such defendants may be charged in one or more counts together or separately, provided that all of the defendants charged together in the same indictment or information are alleged to have participated in all of the same acts or transactions charged.

Laws 1968, c. 311, § 1.

§22437.  Singular to include the plural.

All laws in this chapter wherein the singular of words is used are hereby amended to include the plural of such words to give effect to the purpose of this act.

Laws 1968, c. 311, § 2.

§22438.  Trial of two or more indictments or informations.

The court may order two or more indictments or informations or both to be tried together if the offenses and the defendants, if there is more than one, could have been joined in a single indictment or information.  The procedure shall be the same as if the prosecution was under such single indictment or information.

Laws 1968, c. 311, § 3.

§22439.  Relief from prejudicial joinder.

If it appears that a defendant or the state is prejudiced by joinder of offenses or of defendants in an indictment or information or by such joinder for trial together, the court shall order an election or separate trial of counts, grant a severance of defendants, or provide whatever other relief justice requires.

Laws 1968, c. 311, § 4.

§22440.  Repeal of conflicting laws.

All laws or parts of laws in conflict herewith are hereby repealed.

Laws 1968, c. 311, § 5.

§22441.  Indictments  When and where transferred.

The grand jury of each county in the state is hereby empowered and authorized to investigate all felonies and misdemeanors committed in their respective jurisdictions; and upon the filing of an indictment in the district court, which charges an offense over which such court has no jurisdiction, the judge of such court shall as soon as convenient, make an order transferring the same to such inferior court as may have jurisdiction to try the offense therein charged, stating in such order the cause transferred, and to what court transferred.

R.L.1910, § 5551.

§22442.  Records to be certified to proper court  Costs.

It shall be the duty of the clerk of the district court, without delay, to deliver the indictment in all cases transferred, together with all the papers relating to each case, to the proper court or justice of the peace, as directed in the order of transfer; and he shall accompany each case with a certified copy of all the proceedings taken therein in the district court, and also with a bill of the costs that have accrued therein in the district court, and the said costs shall be collected in the court in which said cause is tried, in the same manner as other costs are collected in criminal cases.

R.L.1910, § 5552.

§22443.  Entry on docket  Process and trial.

All cases transferred from the district court shall be entered on the docket of the court to which they are transferred, and all process thereon shall be issued, and the defendant tried in the same manner as if the cause had originated in the court to which they have been transferred.

R.L.1910, § 5553.

§22444.  Retransfer in case of error.

When a cause has been improperly transferred to a court which has no jurisdiction of the same, the court to which it has been transferred shall order it to be retransferred to the proper court, and the same proceedings shall be had as in the case of original transfer.  In such case the defendant and the witnesses shall be held bound to appear before the court to which the case has been retransferred, the same as they were bound to appear before the court so transferring the same.

R.L.1910, § 5554.

§22445.  Transfer to county of proper venue.

In all criminal cases pending in any county where the venue properly lies in another county, the court may, upon motion of the county attorney, or upon its own motion, transfer such cause to the county of proper venue; such transfer, in all respects, shall be made in the manner provided by law.

R.L.1910, § 5555.

§22451.  Arraignment.

When the indictment or information is filed, the defendant must be arraigned thereon before the court in which it is filed, if triable therein; if not, before the court to which it is removed or transmitted.

R.L.1910, § 5760.

§22452.  Defendant must appear personally, when.

If the indictment or information is for a felony the defendant must be personally present, but if for a misdemeanor only, his personal appearance is unnecessary, and he may appear upon the arraignment by counsel.

R.L.1910, § 5761.

§22453.  Officer to bring defendant before court.

When his personal appearance is necessary, if he be in custody, the court may direct the officer in whose custody he is to bring him R.L.1910, § 5762.

§22454.  Bench warrant to issue, when.

If the defendant has been discharged on bail, or have deposited money instead thereof, and does not appear to be arraigned, when his personal attendance is necessary, the court in addition to the forfeiture of the undertaking of bail or of the money deposited, may direct the clerk to issue a bench warrant for his arrest.

R.L.1910, § 5763.

§22455.  Bench warrant may issue into one or more counties.

The clerk, on the application of the district attorney, may, accordingly, at any time after the order, whether the court be sitting or not, issue a bench warrant in one or more counties.

R.L.1910, § 5764.

§22456.  Bench warrant, form of, in case of felony.

The bench warrant must, if the offense is a felony, be substantially in the following form:

County of..........

State of Oklahoma,

To any sheriff, constable, policeman or marshal in this state:

An indictment having been found (or information filed) on the ......... day of ......... , A. D., 19... , in the district court in and for the county of ....... , charging C. D. with the crime of ........ , (designating it generally) you are therefore commanded forthwith to arrest the above named C. D., and bring him before the court (or before the court to which the indictment or information may have been removed, naming it) to answer said indictment or information; or if the court have adjourned for the term, that you deliver him into the custody of the sheriff of the county of ............

Given under my hand, with the seal of said court affixed this .....  day of ......  A. D., 19.....

By order of the court.

(Seal)   E. F., Clerk.

R.L.1910, § 5765.

§22-456A.  Bench warrant, fee for issuance of.

For the issuance of each bench warrant for a defendant's failure to pay court costs, fines, fees, or assessments in felony, misdemeanor, or traffic cases, the court clerk shall charge and collect a fee of Five Dollars ($5.00).  The fee shall be included in the execution bond amount on the face of the bench warrant which is issued for the defendant's failure to pay and shall be in addition to the delinquent amount owed by the defendant.  This fee shall be deposited in the court clerk's revolving fund pursuant to the provisions of Section 220 of Title 19 of the Oklahoma Statutes.

Added by Laws 1995, c. 132, § 1, eff. Nov. 1, 1995.

§22457.  Bench warrant in case of misdemeanor or bailable felony.

If the offense is a misdemeanor or a bailable felony, the bench warrant must be in a similar form, adding to the body thereof a direction to the following effect:

Or if he requires it that you take him before any magistrate in that county or in county in which you arrest him, that he may give bail to answer the indictment or information.

R.L.1910, § 5766.

§22458.  Court to fix amount of bail  Endorsement.

If the offense charged is bailable the court, upon directing the bench warrant to issue, must fix the amount of bail and an endorsement must be made on the bench warrant and signed by the clerk, to the following effect:

The defendant is to be admitted to bail in the sum of ......... Dollars.

R.L.1910, § 5767.

§22-459.  Defendant held when offense not bailable.

The defendant, when arrested under a warrant for an offense not bailable, shall be held in custody by the sheriff of the county in which the indictment or information is filed.  If the sheriff has contracted for the custody of prisoners in the county, such contractor shall be required to hold in custody any prisoner delivered to the contractor pursuant to this section.

R.L.1910, § 5768.  Amended by Laws 2003, c. 199, § 4, eff. Nov. 1, 2003.

§22460.  Bench warrant served in any county.

The bench warrant may be served in any county in the same manner as a warrant of arrest, except that when served in another county it need not be endorsed by a magistrate of that county.

R.L.1910, § 5769.

§22461.  Taking bail in another county.

If the defendant is brought before a magistrate of another county for the purpose of giving bail, the magistrate must proceed in respect thereto, in the same manner as if the defendant had been brought before him upon a warrant of arrest, and the same proceedings may be had thereon.

R.L.1910, § 5770.

§22462.  Defendant committed or bail increased after indictment or information.

When the indictment or information is for a felony, and the defendant, before the finding thereof, has given bail for his appearance to answer the charge, the court to which the indictment or information is presented, or sent or removed for trial, may order the defendant to be committed to actual custody, either without bail, or unless he give bail in an increased amount, to be specified in the order.

R.L.1910, § 5771. R.L.1910, § 5771.

§22463.  Commitment order, execution of.

If the defendant is present when the order is made he must be forthwith committed accordingly.  If he is not present, a bench warrant must be issued and proceeded upon in the manner provided in this chapter.

R.L.1910, § 5772.

§22-464.  Repealed by Laws 1991, c. 238, § 37, eff. July 1, 1991.

§22465.  Arraignment made, how.

The arraignment must be made by the court, or by the clerk or district attorney, under its direction, and consists in reading the indictment or information to the defendant, and asking him whether he pleads guilty or not guilty thereto.

R.L.1910, § 5774.

§22466.  Name of defendant.

When the defendant is arraigned he must be informed that if the name by which he is prosecuted be not his true name, he must then declare his true name or be proceeded against by the name in the indictment or information.

R.L.1910, § 5775.

§22467.  Proceedings when defendant gives no other name.

If he gives no other name, the court may proceed accordingly.

R.L.1910, § 5776.

§22468.  Proceedings where another name given.

If he alleges that another name is his true name, the court must direct an entry thereof in the minutes of the arraignment, and the subsequent proceedings on the indictment or information may be had against him by that name, referring also to the name by which he is indicted or informed against.

R.L.1910, § 5777.

§22469.  Necessity for filing information after preliminary examination.

It shall not be necessary to file an information after the preliminary examination where the complaint or preliminary information satisfies the requirements for an information.

Laws 1968, c. 175, § 3, eff. Jan. 13, 1969.

§22470.  Time for arraignment upon charge of felony.

The arraignment of the defendant shall be held within thirty (30) days after the defendant is ordered held for trial upon a preliminary information charging the commission of a felony; provided, for good cause, the court may set a later date.

Laws 1968, c. 175, § 4, eff. Jan. 13, 1969.

§22-471.  Short title.

Sections 1 through 12 of this act shall be known and may be cited as the "Oklahoma Drug Court Act".

Added by Laws 1997, c. 359, § 1, eff. July 1, 1997.

§22-471.1.  Authorization of drug court program.

A.  For purposes of this act, "drug court", "drug court program" or "program" means an immediate and highly structured judicial intervention process for substance abuse treatment of eligible offenders which expedites the criminal case, and requires successful completion of the plea agreement in lieu of incarceration.

B.  Each district court of this state is authorized to establish a drug court program pursuant to the provisions of this act, subject to availability of funds.  Juvenile drug courts may be established based upon the provisions of this act; provided, however, juveniles shall not be held, processed, or treated in any manner which violates any provision of Title 10 of the Oklahoma Statutes.

C.  Drug court programs shall not apply to any violent criminal offense.  Eligible offenses may further be restricted by the rules of the specific drug court program.  Nothing in this act shall be construed to require a drug court to consider every offender with a treatable condition or addiction, regardless of the fact that the controlling offense is eligible for consideration in the program.  Traditional prosecution shall be required where an offender is determined not appropriate for the drug court program.

D.  Drug court programs shall require a separate judicial processing system differing in practice and design from the traditional adversarial criminal prosecution and trial systems.  Whenever possible, a drug court team shall be designated consisting of a judge to administer the program, a district attorney, a defense attorney, and other persons designated by the drug court team who shall have appropriate understanding of the goals of the program and of the appropriate treatment methods for the various conditions.  The assignment of any person to the drug court team shall not preclude the assigned person from performing other duties required in the course of their office or employment.  The chief judge of the judicial district, or if the district has more than one chief judge than the presiding judge of the Administrative Judicial District, shall designate one or more judges to administer the drug court program.  The assignment of any judge to a drug court program or the designation of a drug court docket shall not mandate the assignment of all substance abuse related cases to the drug court docket or the program; however, nothing in this act shall be construed to preclude the assignment of all criminal cases relating to substance abuse or drug possession as provided by the rules established for the specific drug court program.

E.  When a drug court program is established, the arresting officer shall file the criminal case record for potentially eligible offenders with the district attorney within four (4) days of the arrest.  The district attorney shall file an information in the case within twenty-four (24) hours of receipt of the criminal case record when the offender appears eligible for consideration for the program.  The information may be amended as necessary when an offender is denied admittance into the drug court program or for other purposes as provided in Section 304 of Title 22 of the Oklahoma Statutes.  Any person arrested upon a warrant for his or her arrest shall not be eligible for the drug court program without the approval of the district attorney.  Any criminal case which has been filed and processed in the traditional manner shall be cross-referenced to a drug court case file by the court clerk, if the case is subsequently assigned to the drug court program.  The originating criminal case file shall remain open to public inspection.  The judge shall determine what information or pleadings are to be retained in the drug court case file, which shall be closed to public inspection.

F.  The court may request assistance from the Department of Mental Health and Substance Abuse Services which shall be the primary agency to assist in developing and implementing a drug court program or from any state or local agency in obtaining the necessary treatment services which will assure maximum opportunity for successful treatment, education, and rehabilitation for offenders admitted to the program.  All participating state and local agencies are directed to coordinate with each other and cooperate in assisting the district court in establishing a drug court program.

G.  Each drug court program shall ensure, but not be limited to:

1.  Strong linkage between participating agencies;

2.  Access by all participating parties of a case to information on the offender's progress;

3.  Vigilant supervision and monitoring procedures;

4.  Random substance abuse testing;

5.  Provisions for noncompliance, modification of the treatment plan, and revocation proceedings;

6.  Availability of residential treatment facilities and outpatient services;

7.  Payment of court costs, treatment costs, supervision fees, and program user fees by the offender;

8.  Methods for measuring application of disciplinary sanctions, including provisions for:

a. increased supervision,

b. urinalysis testing,

c. intensive treatment,

d. short-term confinement not to exceed five (5) days,

e. recycling the offender into the program after a disciplinary action for a minimum violation of the treatment plan,

f. reinstating the offender into the program after a disciplinary action for a major violation of the treatment plan, and

g. revocation from the program; and

9.  Methods for measuring performance-based effectiveness of each individual treatment provider's services.

H.  All drug court programs shall be required to keep reliable data on recidivism, relapse, restarts, sanctions imposed, and incentives given.

Added by Laws 1997, c. 359, § 2, eff. July 1, 1997.

§22-471.2.  Eligibility and request for drug court program.

A.  The initial opportunity for review of an offender for a drug court program shall occur within four (4) days after the arrest and detention or incarceration of the offender in the city or county jail, or if an immediate bond release program is available through the jail, the initial opportunity for review shall occur in conjunction with the bond release program.  When a drug court is established, the following information shall be initially reviewed by the sheriff or designee, if the offender is held in a county jail, or by the chief of police or designee, if the offender is held in a city jail:

1.  The offender's arrest or charge does not involve a crime of violence against any person, unless there is a specific treatment program in the jurisdiction designed to address domestic violence and the offense is related to domestic violence and substance abuse;

2.  The offender has no prior felony conviction in this state or another state for a violent offense, except as may be allowed in a domestic violence treatment program authorized by the drug court program.  It shall be sufficient for this paragraph that a criminal history records name search was conducted and indicated no apparent violent offense;

3.  The offender's arrest or charge does not involve a violation of the Trafficking In Illegal Drugs Act, Section 2-414 et seq. of Title 63 of the Oklahoma Statutes;

4.  The offender has committed a felony offense; and

5.  The offender:

a. admits to having a substance abuse addiction,

b. appears to have a substance abuse addiction,

c. is known to have a substance abuse addiction, or

d. the arrest or charge is based upon an offense eligible for the drug court program.

B.  If it appears to the reviewing officer that the offender may be potentially eligible for the drug court program based upon a review of the information in subsection A of this section, the offender shall be given an eligibility form which may be voluntarily completed by the offender, and the reviewing officer shall file the criminal case record within the time prescribed in subsection E of Section 2 of this act.  The offender shall not automatically be considered for the program based upon this review.  The offender must request consideration for the drug court program as provided in subsection C of this section and shall have approval from the district attorney before being considered for the drug court program.  The eligibility form shall describe the drug court program for which the offender may be eligible, including, but not limited to:

1.  A full description of the drug court process and investigation;

2.  A general explanation of the roles and authority of the supervising staff, the district attorney, the defense attorney, the treatment provider, the offender, and the judge in the drug court program;

3.  A clear statement that the drug court judge may decide after a hearing not to consider the offender for the drug court program and in that event the offender will be prosecuted in the traditional manner;

4.  A clear statement that the offender is required, before consideration in the program, to enter a guilty plea as part of a written plea agreement;

5.  A clear statement that the plea agreement will specify the offense to which the guilty plea will be entered and will state any penalty to be imposed for the offense, both in the event of a successful completion of the drug court program, and in the event of a failure to complete the program;

6.  A clear statement that the offender must voluntarily agree to:

a. waive the right to a speedy trial,

b. waive the right to a preliminary hearing,

c. the terms and conditions of a treatment plan, and

d. sign a performance contract with the court;

7.  A clear statement that the offender, if accepted into the drug court program, may not be incarcerated for the offense in a state correctional institution or jail upon successful completion of the program;

8.  A clear statement that during participation in the drug court program should the offender:

a. fail to comply with the terms of the agreements,

b. be convicted of a misdemeanor offense which reflects a propensity for violence,

c. be arrested for a violent felony offense, or

d. be convicted of any felony offense,

the offender may be required, after a court hearing, to be revoked from the program and sentenced without trial pursuant to the punishment provisions of the negotiated plea agreement; and

9.  An explanation of the criminal record retention and disposition resulting from participation in the drug court program following successful completion of the program.

C.  1.  The offender may request consideration for the drug court program as follows:

a. if the offender is incarcerated, the offender must sign and complete the eligibility form and return it to the sheriff, if the offender is held in the county jail; or to the chief of police, if the offender is held in a city jail.  The sheriff or chief of police, upon receipt of the eligibility form, shall file the form with the district attorney at the time of filing the criminal case record or at any time during the period of incarceration when the offender completes the form after the criminal case record has been filed, or

b. after release of the offender from incarceration, the offender must sign and complete the eligibility form and file it with the district attorney or the court, prior to or at the time of either initial appearance or arraignment.

2.  Any offender desiring legal consultation prior to signing or completing the form for consideration in a drug court program shall be referred to the defense attorney of the drug court team, or a public defender, if the offender is indigent, or allowed to consult with private legal counsel.

3.  Nothing contained in the provisions of this subsection shall prohibit the drug court from considering any offender deemed eligible for the program at any time prior to sentencing whose case has been prosecuted in the traditional manner, or upon a violation of parole or probation conditions relating to substance abuse, upon recommendation of the district attorney as provided in Section 9 of this act.

D.  When an offender has filed a voluntary request to be considered for a drug court program on the appropriate form, the district attorney shall indicate his or her approval of the request by filing the form with the drug court judge.  Upon the filing of the request form by the district attorney, an initial hearing shall be set before the drug court judge.  The hearing shall be not less than three (3) work days nor more than five (5) work days after the date of the filing of the request form.  Notice of the hearing shall be given to the drug court team, or in the event no drug court team is designated, to the offender, the district attorney, and to the public defender.  The offender shall be required to notify any private legal counsel of the date and time of the hearing.

Added by Laws 1997, c. 359, § 3, eff. July 1, 1997.

§22-471.3.  Initial hearing.

A.  At the initial hearing for consideration of an offender for a drug court program, the district attorney shall determine whether or not:

1.  The offender has approval to be considered for the drug court program;

2.  The offender has been admitted to the program within the preceding five (5) years; and

3.  Any statutory preclusion, other prohibition, or program limitation exists and is applicable to considering the offender for the program.

The district attorney may object to the consideration of an offender for the drug court program at the initial hearing.

B.  If the offender voluntarily consents to be considered for the drug court program, has signed and filed the required form requesting consideration, and no objection has been made by the district attorney, the court shall refer the offender for a drug court investigation as provided in Section 5 of this act, and set a date for a hearing to determine final eligibility for admittance into the program.

C.  Upon any objection of the district attorney for consideration of an offender for the program, the court shall deny consideration of the offender's request for participation in the drug court program.  Upon denial for consideration in the drug court program at the initial hearing, the criminal case shall proceed in the traditional manner.  An objection by the district attorney and the subsequent denial of consideration of the offender for the program shall not preclude any future consideration of the offender for the drug court program with the approval of the district attorney.

Added by Laws 1997, c. 359, § 4, eff. July 1, 1997.

§22-471.4.  Drug court investigation.

A.  When directed by the drug court judge, the supervising staff for the drug court program shall make an investigation of the offender under consideration to determine whether or not the offender is a person who:

1.  Would benefit from the drug court program; and

2.  Is appropriate for the drug court program.

B.  The drug court investigation shall be conducted through a standardized screening test and personal interview.  A more comprehensive assessment may take place at the time the offender enters the treatment portion of the program and may take place at any time after placement in the drug court program.  The investigation shall determine the original treatment plan which the offender will be required to follow, if admitted to the program.  Any subsequent assessments or evaluations by the treatment provider, if the offender is admitted to the program, may be used to determine modifications needed to the original treatment plan.  The investigation shall include, but not be limited to, the following information:

1.  The person's age and physical condition;

2.  Employment and military service records;

3.  Educational background and literacy level;

4.  Community and family relations;

5.  Prior and current drug and alcohol use;

6.  Mental health and medical treatment history, including substance abuse treatment history;

7.  Demonstrable motivation; and

8.  Other mitigating or aggravating factors.

C.  The drug court investigation shall be conducted after the initial hearing for consideration and before the hearing for final determination of eligibility for the drug court program.  When an offender is appropriate for admittance to the program, the supervising staff shall make a recommendation for the treatment program or programs that are available in the jurisdiction and which would benefit the offender and accept the offender.  The investigation findings and recommendations for program placement shall be reported to the drug court judge, the district attorney, the offender, and the defense attorney prior to the next scheduled hearing.

D.  The district attorney and the defense attorney for the offender shall independently review the findings and recommendations of the drug court investigation report.  For an offender to remain eligible for consideration in the program, both the district attorney and the defense attorney must accept the recommended treatment plan, and shall negotiate the terms of the written plea agreement with all punishment provisions specified before the scheduled hearing date for determining final eligibility.  Upon failure of the district attorney and defense attorney to negotiate the written plea agreement, the criminal case shall be withdrawn from the drug court program and processed in the traditional manner.  The punishment provisions of the written plea agreement shall emphasize reparation to the victim, community, and state.

E.  The hearing to determine final eligibility shall be set not less than three (3) work days nor more than seven (7) work days from the date of the initial hearing for consideration, unless extended by the court.

F.  For purposes of this act, "supervising staff" means a Department of Corrections employee assigned to monitor offenders in the drug court program, a community provider assigned to monitor offenders in the program, a state or local agency representative or a certified treatment provider participating in the program, or a person designated by the judge to perform drug court investigations.

Added by Laws 1997, c. 359, § 5, eff. July 1, 1997.

§22-471.5.  Admissibility of statements or evidence.

A.  1.  Any statement, or any information procured therefrom, made by the offender to any supervising staff, which is made during the course of any drug court investigation conducted by the supervising staff pursuant to Section 5 of this act, and any report of the supervising staff's findings and recommendations to the court, the district attorney, or the defense counsel shall not be admissible in the criminal case pending against the offender.

2.  Any statement, or any information procured therefrom, with respect to the specific offense for which the offender was arrested or is charged, which is made to any supervising staff subsequent to the granting of admission of the offender to the drug court program, shall not be admissible in the pending criminal case nor shall such be grounds for the revocation of an offender from the program.

3.  In the event that an offender is denied admission to the drug court program or is subsequently revoked from the program, any information gained from the drug court investigation, any statements or information divulged during the drug court investigation or any treatment session shall not be used in the sentencing of the offender for the original criminal offense.

4.  The restrictions provided in this section shall not preclude the admissibility of statements or evidence obtained by the state from independent sources.

B.  1.  The offender, as consideration for entering the drug court program, must consent to a full and complete photographic record of property which was to be used as evidence in the pending criminal case.  The photographic record shall be competent evidence of such property and admissible in any criminal action or proceeding as the best evidence.

2.  After the photographic record is made, the property shall be returned as follows:

a. property, except that which is prohibited by law, shall be returned to its owner after proper verification of title,

b. the return to the owner shall be without prejudice to the state or to any person who may have a claim against the property, and

c. when a return is made to the owner, the owner shall sign, under penalty of perjury, a declaration of ownership, which shall be retained by the person in charge of the property at the police department or sheriff's office.

Added by Laws 1997, c. 359, § 6, eff. July 1, 1997.

§22-471.6.  Final eligibility hearing - Acceptance into program - Duration of participation - Costs and fees.

A.  The drug court judge shall conduct a hearing as required by subsection E of Section 471.4 of this title to determine final eligibility by considering:

1.  Whether or not the offender voluntarily consents to the program requirements;

2.  Whether or not to accept the offender based upon the findings and recommendations of the drug court investigation authorized by Section 471.4 of this title;

3.  Whether or not there is a written plea agreement, and if so, whether the terms and conditions of the written negotiated plea between the district attorney, the defense attorney, and the offender are appropriate and consistent with the penalty provisions and conditions of other similar cases;

4.  Whether or not there is an appropriate treatment program available to the offender and whether or not there is a recommended treatment plan; and

5.  Any information relevant to determining eligibility; provided, however, an offender shall not be denied admittance to any drug court program based upon an inability to pay court costs or other costs or fees.

B.  At the hearing to determine final eligibility for the drug court program, the judge shall not grant any admission of any offender to the program when:

1.  The required treatment plan and plea agreement have not been completed;

2.  The program funding or availability of treatment has been exhausted;

3.  The treatment program is unwilling to accept the offender;

4.  The offender was ineligible for consideration by the nature of a violent offense at the time of arrest, and the charge has been modified to meet the eligibility criteria of the program; or

5.  The offender is inappropriate for admission to the program, in the discretion of the judge.

C.  At the final eligibility hearing, if evidence is presented that was not discovered by the drug court investigation, the district attorney or the defense attorney may make an objection and may ask the court to withdraw the plea agreement previously negotiated.  The court shall determine whether to proceed and overrule the objection, to sustain the objection and transfer the case for traditional criminal prosecution, or to require further negotiations of the plea or punishment provisions.  The decision of the judge for or against eligibility and admission shall be final.

D.  When the court accepts the treatment plan with the written plea agreement, the offender, upon entering the plea as agreed by the parties, shall be ordered and escorted immediately into the program.  The offender must have voluntarily signed the necessary court documents before the offender may be admitted to treatment.  The court documents shall include:

1.  Waiver of the offender's rights to speedy trial;

2.  A written plea agreement which sets forth the offense charged, the penalty to be imposed for the offense in the event of a breach of the agreement, and the penalty to be imposed, if any, in the event of a successful completion of the treatment program; provided, however, incarceration shall be prohibited when the offender completes the treatment program;

3.  A written treatment plan which is subject to modification at any time during the program; and

4.  A written performance contract requiring the offender to enter the treatment program as directed by the court and participate until completion, withdrawal, or removal by the court.

E.  If admission into the drug court program is denied, the criminal case shall be returned to the traditional criminal docket and shall proceed as provided for any other criminal case.

F.  At the time an offender is admitted to the drug court program, any bail or undertaking on behalf of the offender shall be exonerated.

G.  The period of time during which an offender may participate in the active treatment portion of the drug court program shall be not less than six (6) months nor more than twenty-four (24) months and may include a period of supervision not less than six (6) months nor more than one (1) year following the treatment portion of the program.  All participating treatment providers shall be certified by the Department of Mental Health and Substance Abuse Services and shall be selected and evaluated for performance-based effectiveness annually by the Department of Mental Health and Substance Abuse Services.  Treatment programs shall be designed to be completed within twelve (12) months and shall have relapse prevention and evaluation components.

H.  The drug court judge shall order the offender to pay court costs, treatment costs, drug testing costs, a program user fee not to exceed Twenty Dollars ($20.00) per month, and necessary supervision fees, unless the offender is indigent.  The drug court judge shall establish a schedule for the payment of costs and fees.  The cost for treatment, drug testing, and supervision shall be set by the treatment and supervision providers respectively and made part of the court's order for payment.  User fees shall be set by the drug court judge within the maximum amount authorized by this subsection and payable directly to the court clerk for the benefit and administration of the drug court program.  Treatment, drug testing, and supervision costs shall be paid to the respective providers.  The court clerk shall collect all other costs and fees ordered.  The remaining user fees shall be remitted to the State Treasurer by the court clerk for deposit in the Department of Mental Health and Substance Abuse Services' Drug Abuse Education and Treatment Revolving Fund established pursuant to Section 2-503.2 of Title 63 of the Oklahoma Statutes.  Court orders for costs and fees pursuant to this subsection shall not be limited for purposes of collection to the maximum term of imprisonment for which the offender could have been imprisoned for the offense, nor shall any court order for costs and fees be limited by any term of probation, parole, supervision, treatment, or extension thereof.  Court orders for costs and fees shall remain an obligation of the offender with court monitoring until fully paid.

Added by Laws 1997, c. 359, § 7, eff. July 1, 1997.  Amended by Laws 1998, c. 53, § 1, eff. July 1, 1998; Laws 2001, c. 258, § 6, eff. July 1, 2001.

§22-471.7.  Monitoring of treatment progress.

A.  The designated drug court judge shall make all judicial decisions concerning any case assigned to the drug court docket or program.  The judge shall require progress reports and a periodic review of each offender during his or her period of participation in the drug court program or for purposes of collecting costs and fees after completion of the treatment portion of the program.  Reports from the treatment providers and the supervising staff shall be presented to the drug court judge as specified by the treatment plan or as ordered by the court.

B.  Upon the written or oral motion of the treatment provider, the district attorney, the defense attorney, the defendant, or the supervising staff, the drug court judge shall set a date for a hearing to review the offender, the treatment plan, and the provisions of the performance contract.  Notice shall be given to the offender and the other parties participating in the drug court case three (3) days before the hearing may be held.

C.  The judge may establish a regular schedule for progress hearings for any offender in the drug court program.  The district attorney shall not be required to attend regular progress hearings, but shall be required to be present upon the motion of any party to a drug court case.

D.  The treatment provider, the supervising staff, the district attorney, and the defense attorney shall be allowed access to all information in the offender's drug court case file and all information presented to the judge at any periodic review or progress hearing.

E.  The drug court judge shall recognize relapses and restarts in the program which are considered to be part of the rehabilitation and recovery process.  The judge shall accomplish monitoring and offender accountability by ordering progressively increasing sanctions or providing incentives, rather than removing the offender from the program when relapse occurs, except when the offender's conduct requires revocation from the program.  Any revocation from the drug court program shall require notice to the offender and other participating parties in the case and a revocation hearing.  At the revocation hearing, if the offender is found to have violated the conditions of the plea agreement or performance contract and disciplinary sanctions have been insufficient to gain compliance, the offender shall be revoked from the program and sentenced for the offense as provided in the plea agreement.

F.  Upon application of any participating party to a drug court case, the judge may modify a treatment plan at any hearing when it is determined that the treatment is not benefiting the offender.  The primary objective of the judge in monitoring the progress of the offender and the treatment plan shall be to keep the offender in treatment for a sufficient time to change behaviors and attitudes.  Modification of the treatment plan requires a consultation with the treatment provider, supervising staff, district attorney, and the defense attorney in open court.

G.  The judge shall be prohibited from amending the written plea agreement after an offender has been admitted to the drug court program.  Nothing in this provision shall be construed to limit the authority of the judge to remove an offender from the program and impose the required punishment stated in the plea agreement after application, notice, and hearing.

Added by Laws 1997, c. 359, § 8, eff. July 1, 1997.

§22-471.8.  Use of program as disciplinary sanction.

The drug court program may be utilized as a disciplinary sanction for a violation of a condition of parole related to substance abuse for eligible offenses, or in a case where the offender has been tried for an eligible offense in the traditional manner, given either a deferred or suspended sentence, and has violated a condition of the sentence.  The judge shall not order an offender into treatment within the scope of any drug court program without prior approval from the designated drug court team, or the district attorney if no team is designated.  Any judge having a criminal case assigned where drug court processing appears to be more appropriate for the offender, may request a review of the case by the drug court team, or if no team is designated, a review by the district attorney and the defense attorney.  If both the district attorney and the defense attorney or offender agree, the case may be transferred to the drug court program with the approval of a designated drug court judge.  After a case has been transferred to the drug court docket, it shall continue with the designated drug court judge until the offender is revoked or released from the program.  The offenders whose cases have been transferred from a traditional criminal case docket to the drug court docket shall be required to have a drug court investigation and complete the drug court process prior to placement in any treatment program authorized by this act.

Added by Laws 1997, c. 359, § 9, eff. July 1, 1997.

§22-471.9.  Successful completion of program.

A.  When an offender has successfully completed the drug court program, the criminal case against the offender shall be:

1.  Dismissed if the offense was a first felony offense; or

2.  If the offender has a prior felony conviction, the disposition shall be as specified in the written plea agreement.

B.  The final disposition order for a drug court case shall be filed with the judge assigned to the case, and shall indicate the sentence specified in the written plea agreement.  A copy of the final disposition order for the drug court case shall also be filed in the original criminal case file under the control of the court clerk which is open to the public for inspection.  Original criminal case files which are under the control of the court clerk and which are subsequently assigned to the drug court program shall be marked with a pending notation until a final disposition order is entered in the drug court case.  After an offender completes the program, the drug court case file shall be sealed by the judge and may be destroyed after ten (10) years.  The district attorney shall have access to sealed drug court case files without a court order.

C.  A record pertaining to an offense resulting in a successful completion of a drug court program shall not, without the offender's consent in writing, be used in any way which could result in the denial of any employee benefit.

D.  Successful completion of a drug court program shall not prohibit any administrative agency from taking disciplinary action against any licensee or from denying a license or privilege as may be required by law.

Added by Laws 1997, c. 359, § 10, eff. July 1, 1997.

§22-471.10.  Implementation of act.

A.  For purposes of this act, the following state agencies shall jointly develop a standardized testing instrument with an appropriate scoring device for use by all the district courts in this state in implementing the Oklahoma Drug Court Act:

1.  The Department of Corrections;

2.  The Administrative Office of the Courts;

3.  The Department of Mental Health and Substance Abuse Services;

4.  The State Department of Health;

5.  The State Department of Education;

6.  The Office of Juvenile Affairs; and

7.  The Oklahoma Department of Vocational and Technical Education.

B.  The Administrative Office of the Courts shall promulgate rules, procedures, and forms necessary to implement the Oklahoma Drug Court Act to ensure statewide uniformity in procedures and forms.  The Department of Mental Health and Substance Abuse Services is directed to develop a training and implementation manual for drug court programs with the assistance of the State Department of Health, the State Department of Education, the Oklahoma Department of Career and Technology Education, the Department of Corrections, the Office of Juvenile Affairs, and the Administrative Office of the Courts.  The Department of Mental Health and Substance Abuse Services shall provide technical assistance to the district courts in implementing drug court programs.

C.  All participating agencies shall promulgate rules as necessary to comply with the provisions of this act.  Each district court shall establish rules for their jurisdiction upon implementation of a drug court program, pursuant to the provisions of this act.

Added by Laws 1997, c. 359, § 11, eff. July 1, 1997.  Amended by Laws 2001, c. 33, § 21, eff. July 1, 2001.

§22-471.11.  Deferred prosecution programs.

A.  Nothing in this act shall preclude the establishment of substance abuse treatment programs in support of a deferred prosecution program authorized by Section 305.1 of Title 22 of the Oklahoma Statutes.  Any such programs established after July 1, 1997, or in existence on July 1, 1997, may be known as a drug court program; provided, the program is not contrary to public interest or provision of law.

B.  Any drug court program established and in existence prior to July 1, 1997, which is not limited to treatment programs in support of deferred prosecution programs shall be considered a drug court program, as defined in Section 471.1 of this title, for all purposes of the Oklahoma Drug Court Act.

Added by Laws 1997, c. 359, § 12, eff. July 1, 1997.  Amended by Laws 1999, c. 348, § 5, eff. July 1, 1999.

§22-472.  Anna McBride Act - Mental health courts.

A.  This section shall be known and may be cited as the "Anna McBride Act".

B.  Any district or municipal court of this state may establish a mental health court pilot program pursuant to the provisions of this section, subject to the availability of funds.

C.  The court may request assistance from the Department of Mental Health and Substance Abuse Services which shall be the primary agency to assist in developing and implementing a mental health court pilot program.

D.  For purposes of this section, "mental health court" means a judicial process that utilizes specially trained court personnel to expedite the case and explore alternatives to incarceration for offenders charged with criminal offenses other than a crime listed in paragraph 2 of Section 571 of Title 57 of the Oklahoma Statutes who have a mental illness or a developmental disability, or a co-occurring mental illness and substance abuse disorder.  The district attorney's office may use discretion in the prosecution of those offenders specified in this subsection subject to the restrictions provided in subsection E of this section.

E.  The court shall have the authority to exclude from mental health court any offender arrested or charged with any violent offense or any offender who has a prior felony conviction in this state or another state for a violent offense.  Eligibility and entry by an offender into the mental health court program is dependent upon prior approval of the district attorney.  Eligible offenses may further be restricted by the rules of the specific mental health court program.  The court also shall have the authority to exclude persons from mental health court who have a propensity for violence.

Added by Laws 2002, c. 285, § 1.  Amended by Laws 2003, c. 76, § 1, eff. Nov. 1, 2003.

§22491.  Time to answer indictment or information.

If, on the arraignment, the defendant require it, he must be allowed until the next day, or such further time may be allowed him as the court may deem reasonable, to answer the indictment or information.

R.L.1910, § 5778.

§22492.  Pleading to indictment or information.

If the defendant do not require time, as provided in the last section, or if he do, then on the next day, or at such further day as the court may have allowed him, he may, in answer to the arraignment, either move the court to set aside the indictment, or information or may demur or plead thereto.

R.L.1910, § 5779.

§22493.  Indictment or information set aside, when.

The indictment or information must be set aside by the court, in which the defendant is arraigned, and upon his motion in any of the following cases:

1.  When it is not found, endorsed, presented or filed, as prescribed by the statutes or when the grand jury is not drawn and impaneled as provided by law, and that fact is known to the defendant at or before the time the jury is sworn to try the cause: Provided, that the defendant shall be conclusively presumed to know matters of record.

2.  When the names of the witnesses examined before the grand jury are not made to appear on some part of the indictment, as provided in this chapter.

3.  When a person is permitted to be present during the session of a grand jury while the vote on the finding of the indictment is being taken, or when it is shown that after the grand jury was first impaneled any member or members thereof, were discharged and their places filled by persons not regularly drawn from the jury list, as provided by law, and that they were admitted into the grand jury or took part in their deliberations, or that the grand jury was not impaneled anew as a whole body in open court.

§22494.  Hearing on motion to set aside indictment or information.

To enable the defendant to make proof of the matter set up as grounds for setting aside the indictment, or information, the defendant may file his application before any court of record in the county, setting out and alleging that he is being proceeded against in a certain court, naming it, and setting out a copy of his motion and alleging, all under oath, that he is acting in good faith, and praying for an order to examine witnesses in support thereof.  The court shall thereupon issue subpoenas to compel any or all witnesses desired to appear before him at the time named, and shall compel the witnesses to testify fully in regard to the matter and reduce the examination to writing, and certify to the same, and it may be used to support the motion.  The mover shall pay the costs of the proceeding.  He shall notify the district attorney at least two clear days before he proceeds, of the time and place of taking such testimony, and the district attorney may be present and crossexamine the witnesses and if need be the case in the district court must be adjourned for that purpose.

R.L. 1910, § 5781.

§22495.  Witnesses on hearing to set aside indictment or information.

All witnesses, including grand jurors, shall be bound to answer fully, and shall not be answerable for the testimony so given in any way, except for the crime of perjury committed in giving such evidence.  When a grand juror has been fully examined as to his qualifications to sit, and has answered under oath that he is qualified, and has been received by the court and permitted to act, his incompetency shall not thereafter be shown as a ground of objection to any indictment returned by that grand jury.

R.L.1910, § 5782.

§22496.  Objection to indictment or information waived, when.

If the motion to set aside the indictment or information be not made the defendant is precluded from afterwards taking the objections mentioned in the last section.

R.L.1910, § 5783.

§22497.  Motion to set aside indictment or information heard, when.

The motion must be heard at the time it is made unless for good cause the court postpone the hearing to another time.

R.L.1910, § 5784. R.L.1910, § 5784.

§22498.  Defendant to answer indictment, when.

If the motion be denied, the defendant must immediately answer to the indictment, either by demurring or pleading thereto.

R.L.1910, § 5785.

§22499.  Motion sustained  Defendant discharged, or bail exonerated, when.

If the motion be granted the court must order that the defendant, if in custody, be discharged therefrom, or if admitted to bail, that his bail be exonerated, or if he have deposited money instead of bail, that the money be refunded to him unless it direct that the case be resubmitted to the same or another grand jury.

R.L.1910, § 5786.

§22500.  Resubmission of case  Bail.

If the court direct that the case be resubmitted, the defendant, if already in custody, must so remain, unless he be admitted to bail; or if already admitted to bail, or money have been deposited instead thereof, the bail or money is answerable for the appearance of the defendant to answer a new indictment or information; and unless a new indictment or information is found before the next grand jury of the county is discharged, the court must, on the discharge of such grand jury, make the order prescribed in the preceding section.

R.L.1910, § 5787.

§22501.  Setting aside indictment or information not a bar.

An order to set aside an indictment or information as provided in this article is no bar to a further prosecution for the same offense.

R.L.1910, § 5788.

§22502.  Defendant's pleadings.

The only pleading on the part of the defendant is either a demurrer or a plea.

R.L.1910, § 5789.

§22503.  Defendant to plead in open court.

Both the demurrer and the plea must be put in open court, either at the time of the arraignment or at such other time as may be allowed to the defendant for that purpose.

R.L.1910, § 5790.

§22504.  Demurrer to indictment or information.

The defendant may demur to the indictment or information when it appears upon the face thereof either:

1.  That the grand jury by which an indictment was found had no legal authority to inquire into the offense charged, by reason of its not being within the legal jurisdiction of the county.

2.  That it does not substantially conform to the requirements of this chapter.

3.  That more than one offense is charged in the indictment or information.

4.  That the facts stated do not constitute a public offense.

5.  That the indictment or information contains any matter which, if true, would constitute a legal justification or excuse of the offense charged, or other legal bar to the prosecution.

R.L.1910, § 5791.

§22-504.1.  Motion to quash for insufficient evidence - Proof - Setting aside of indictment or information - Double jeopardy - Denial of motion.

A.  In addition to a demurrer to the indictment or information, as provided in Section 504 of Title 22 of the Oklahoma Statutes, the defendant may file a motion to quash for insufficient evidence in felony cases after preliminary hearing.  The defendant must establish beyond the face of the indictment or information that there is insufficient evidence to prove any one of the necessary elements of the offense for which the defendant is charged.

B.  The motion to quash for insufficient evidence must be set for hearing on a day certain at the time it is made and notice shall be provided to all parties.

C.  The indictment or information must be set aside by the court, in which the defendant is formally arraigned, if judgment for the defendant on a motion to quash for insufficient evidence beyond the face of the information is granted.

D.  An order to set aside an indictment or information on judgment for the defendant on a motion to quash for insufficient evidence, as provided in this section, shall not be a bar to a further prosecution for the same offense.  A denial of the motion to quash is not a final order from which a defendant may appeal.

Added by Laws 1990, c. 261, § 4, emerg. eff. May 24, 1990.

§22505.  Demurrer to indictment or information, requisites of.

The demurrer must be in writing, signed either by the defendant or his counsel, and filed.  It must distinctly specify the grounds of the objection to the indictment or information, or it must be disregarded.

R.L.1910, § 5792.

§22506.  Hearing on demurrer.

Upon the demurrer being filed, the objections presented thereby must be heard, either immediately or at such time as the court may appoint.

R.L.1910, § 5793.

§22507.  Ruling on demurrer.

Upon considering  the demurrer, the court must give judgment either sustaining or overruling it, and an order to that effect must be entered upon the minutes.

R.L.1910, § 5794.

§22508.  Demurrer sustained, effect of.

If the demurrer is sustained, the judgment is final upon the indictment or information demurred to, and is a bar to another prosecution for the same offense, unless the court, being of opinion that the objection on which the demurrer is sustained may be avoided in a new indictment or information, direct the case to be resubmitted to the same or another grand jury, or that a new information be filed.

R.L.1910, § 5795.

§22509.  Demurrer sustained  Defendant discharged or bail exonerated, when.

If the court do not direct the case to be further prosecuted, the defendant, if in custody, must be discharged, or if admitted to bail, his bail is exonerated, or if he have deposited money instead of bail, the money must be refunded to him.

R.L.1910, § 5796.

§22510.  Proceedings if case resubmitted.

If the court direct that the case be further prosecuted, the same proceedings must be had thereon as are prescribed in this article.

R.L.1910, § 5797.

§22511.  Demurrer overruled, defendant to plead.

If the demurrer be overruled, the court must permit the defendant, at his election, to plead, which he must do forthwith, or at such time as the court may allow.  If he does not plead, judgment may be pronounced against him.

R.L.1910, § 5798.

§22512.  Certain objections, how taken.

When the objections mentioned in Section 504 appear upon the face of the indictment or information, they can only be taken by demurrer, except that the objection to the jurisdiction of the court over the subject of the indictment or information, or that the facts stated do not constitute a public offense, may be taken after the arraignment of the defendant, or may be taken at the trial, under the plea of not guilty, and in arrest of judgment.

R.L.1910, § 5799; Laws 1968, c. 175, § 1, eff. Jan. 13, 1969.

§22513.  Pleas to indictment or information.

There are four kinds of pleas to an indictment or information. A plea of:

First, Guilty.

Second, Not guilty.

Third, Nolo contendere, subject to the approval of the court. The legal effect of such plea shall be the same as that of a plea of guilty, but the plea may not be used against the defendant as an admission in any civil suit based upon or growing out of the act upon which the criminal prosecution is based.

Fourth, A former judgment of conviction or acquittal of the offense charged, which must be specially pleaded, either with or without the plea of not guilty.

R.L.1910, § 5800; Laws 1976, c. 20, § 1, eff. Oct. 1, 1976.

§22514.  Pleas to be oral  Entry.

Every plea must be oral and must be entered upon the minutes of the court.

R.L.1910, § 5801.

§22515.  Form of plea.

The plea must be entered in substantially the following form:

1.  If the defendant plead guilty:

The defendant pleads that he is guilty of the offense charged in this indictment or information.

2.  If he plead not guilty:

The defendant pleads that he is not guilty of the offense charged in this indictment or information.

3.  If he plead a former conviction or acquittal:

The defendant pleads that he has already been convicted (or acquitted, as the case may be), of the offense charged in this indictment or information, by the judgment of the court of ....... (naming it), rendered at ........  (naming the place), on the ...... day of .........

R.L.1910, § 5802.

§22516.  Plea of guilty.

A plea of guilty can in no case be put in, except by the defendant himself, in open court, unless upon an indictment or information against a corporation, in which case it can be put in by counsel.

§22517.  Plea of guilty may be withdrawn.

The court may, at any time before judgment, upon a plea of guilty, permit it to be withdrawn, and a plea of not guilty substituted.

R.L.1910, § 5804.

§22518.  Plea of not guilty, issues on.

The plea of not guilty puts in issue every material allegation in the indictment or information.

R.L.1910, § 5805.

§22519.  Plea of not guilty, evidence under.

All matters of fact tending to establish a defense other than specified in third subdivision of Section 5710 may be given in evidence under the plea of not guilty.

R.L.1910, § 5806.

§22520.  Acquittal, what does not constitute.

If the defendant was formally acquitted on the ground of variance between the indictment or information and proof, or the indictment or information was dismissed upon an objection to its form or substance, or in order to hold the defendant for a higher offense, without a judgment of acquittal, it is not an acquittal of the same offense.

R.L.1910, § 5807.

§22521.  Acquittal, what constitutes.

When, however, he was acquitted on the merits, he is deemed acquitted of the same offense, notwithstanding a defect in form or substance in the indictment or information on which he was acquitted.

R.L.1910, § 5808.

§22522.  Former acquittal or conviction as bar.

When the defendant shall have been convicted or acquitted upon an indictment or information, the conviction or acquittal is a bar to another indictment or information for the offense charged in the former, or for an attempt to commit the same, or for an offense necessarily included therein, of which he might have been convicted under that indictment or information.

R.L.1910, § 5809.

§22523.  Refusal to plead.

If the defendant refuse to answer the indictment or information by demurrer or plea, a plea of not guilty must be entered.

R.L.1910, § 5810.

§22524.  Preliminary hearing on felony indictment  Time for request  Witnesses  Dismissal.

Upon the return and filing of an indictment for a felony, the defendant so charged and arrested thereon, or the state, upon filing a request in writing, shall be entitled to have a copy of said indictment, certified by the court clerk, filed with a district, superior, common pleas or county judge, to be designated by the Judge presiding over the grand jury, and the defendant shall have a preliminary hearing thereon, before such designated judge, as a magistrate, as though said charge had been originally filed by verified information, with such magistrate, and under the law applying to the institution and conduct of prosecutions by information filed by the state.  Any such request must be filed within ten (10) days after the filing of such indictment with the court clerk, or within ten (10) days after the defendant charged under said indictment has been arrested thereon, whichever is later.  Upon such preliminary hearing, the members of the grand jury shall not be subpoenaed or called as a witness except upon an indictment charging the commission of the offense of perjury before the grand jury.  The names of witnesses other than those endorsed on the indictment may be endorsed on the indictment prior to said preliminary hearing and such additional persons may be called as witnesses at such preliminary hearing; provided, that this section shall not apply to motion to quash or vacate the grand jury proceedings or indictment upon other grounds.  Provided, grand jurors may be called as rebuttal witnesses.

Upon application of the defendant or the state, after the filing of the copy of the indictment with the magistrate, as hereinabove provided, the court may order the indictment filed with the court clerk dismissed and any bond made in the case exonerated.

Laws 1961, p. 237, § 1; Laws 1968, c. 258, § 1, emerg. eff. April 29, 1968.

§22561.  Change of venue  When granted  Application  Affidavits and evidence  Removal as to part of defendants.

Any criminal cause pending in the district court may, at any time before the trial is begun, on the application of the defendant be removed from the county in which it is pending to some other county in said judicial district, whenever it shall appear in the manner hereinafter provided, that the minds of the inhabitants of the county in which the cause is pending are so prejudiced against the defendant that a fair and impartial trial cannot be had therein. Such order of removal may be made on the application of the defendant by petition, setting forth the facts, verified by affidavit, if reasonable notice of the application be given to the district attorney and the truth of the allegations in such petition be supported by the affidavits of at least three credible persons, who reside in said county.  The district attorney may introduce counter affidavits to show that the persons making affidavits in support of the application are not credible persons and that the change is not necessary, and may examine the witnesses in support of said application in open court in regard to the truth of said application; and if it be made to appear by the affidavits and examination of witnesses that a fair and impartial trial cannot be had in the county, a change shall be granted and the order made by the court.  When there are several defendants in any indictment or criminal prosecution, and the cause of the removal thereof exists only as to one or more of them, the other defendants shall be tried and all proceedings had against them in the county, in which the case is pending, in all respects as if no order of removal had been made as to any defendant.

§22562.  Change of venue  Proceedings  Costs and expenses.

A.  The order of removal from the county must be entered upon the minutes and the court clerk must thereupon make out, and within ten (10) days transmit to the county to which the action is removed, a certified copy of the order of removal and the record, and shall transmit the pleadings including the undertaking for the appearance of the defendant, and of the witnesses, and the cause must be docketed and stand for trial within six (6) months from the date the cause was ordered removed.

B.  If an order of removal is entered, all expenses incurred as a result of the action prior to the date of the order of removal shall be taxed as costs and shall remain payable to the court fund of the county from which the action was removed.

C.  Except as otherwise provided by this section, the court fund of the county from which the action is removed shall be liable for the expense and charge of removing, delivering and keeping the prisoner, and the fees of jurors and witnesses in attendance during the trial, court reporter's fees, all fees and mileage of the sheriff, and the per diem of bailiffs during the time said cause is on trial, and such other expenses as may be lawfully incurred incident to the trial, which costs and expenses shall be approved by the Court Administrator of the Supreme Court of the State of Oklahoma and certified by the clerk of the court to which the action was transferred to the court clerk of the county from which the cause was removed and shall show the name of each person and the amount due to him.

D.  On receipt of such certificate, the clerk of the court from which the action was transferred shall draw his warrants on the  court fund for the total amount of costs allowed by the transferee court, payable to the order of the court fund of the transferee court subject to the order of the person entitled thereto, and forward the same to the clerk of the court where the cause was tried, who shall deposit it in the court fund.

E.  If the court fund of the county from which the action was removed does not contain sufficient revenue to make payment to the transferee court, the court clerk of the payor county shall notify the Administrative Director of the courts who shall make payment of any deficiency in the amount due and owing to the transferee court from the Supreme Court Revolving Fund.

F.  All fees not claimed two (2) years after having been received by the clerk of the transferee court, shall by him be returned to the clerk of the transferor court to be held in the court fund for the benefit of the owner for a period of one (1) year, and, if not claimed within that time, such fees shall become the property of the court fund of the county.

R.L. 1910, § 5817.  Amended by Laws 1971, c. 155, § 1, emerg. eff. May 22, 1971; Laws 1994, c. 225, § 13, eff. July 1, 1994.

§22563.  Disposition of defendant on change of venue.

If the defendant is in custody, the order must provide for the removal of the defendant, by the sheriff of the county where he is imprisoned, to the custody of the proper officer of the county to which the action is removed, and he must be removed according to the terms of such order.

R.L.1910, § 5818.

§22564.  Change of venue  Court may require bail.

When the court has ordered a removal of the action, it may require the accused, if the offense be then bailable, to enter into an undertaking with good and sufficient sureties to be approved by the court, in such sum as the court may direct conditioned for his appearance in the court to which the action has been removed, on the first day of the next term thereof, and to abide the order of such court; and in default of such undertaking, a warrant shall be issued to the sheriff or other proper officer commanding him safely to keep the prisoner and at the proper time to convey him to the jail of the county where he is to be tried, there to be safely kept by the jailer thereof until discharged by due course of law.

R.L.1910, § 5819.

§22565.  Change of venue  Recognizance of witnesses.

When a removal of the action is allowed, the court may recognize the witnesses on the part of the state to appear before the court to which the defendant is to be tried.

R.L.1910, § 5820.

§22566.  Trial on change of venue  Records and papers.

The court to which the action is removed must proceed to trial and judgment therein the same in all respects as if the action had been commenced in such court.  If it is necessary to have any of the original pleadings or other papers before such court, the court from which the action is removed must at any time upon the application of the district attorney or the defendant, order such papers or pleadings to be transmitted by the clerk, a certified copy thereof being retained.

R.L.1910, § 5821.

§22576.  Trial before judge other than one who conducted preliminary examination.

The judge who conducts the preliminary examination shall not try the case except with the consent of all parties.

Laws 1968, c. 175, § 2, eff. Jan. 13, 1969.

§22581.  Issue of fact arises, when.

An issue of fact arises,

1st, upon a plea of not guilty, or,

2nd, upon a plea of a former conviction or acquittal of the same offense.

R.L.1910, § 5822.

§22582.  Issue of fact, how tried.

Issues of fact must be tried by a jury.

R.L.1910, § 5823.

§22583.  Defendant must be present, when.

If the indictment or information is for a felony, the defendant must be personally present at the trial, but if for a misdemeanor not punishable by imprisonment, the trial may be had in the absence of the defendant; if, however, his presence is necessary for the purpose of identification, the court may, upon application of the district attorney, by an order or warrant, require the personal attendance of the defendant at the trial.

§22584.  Postponement for cause.

When an indictment or information is called for trial, or at any time previous thereto, the court may, upon sufficient cause shown by either party, as in civil cases, direct the trial to be postponed to another day in the same or next term.

R.L.1910, § 5837.

§22585.  Postponement for investigation of claimed alibi.

Whenever testimony to establish an alibi on behalf of the defendant shall be offered in evidence in any criminal case in any court of record of the State of Oklahoma, and notice of the intention of the defendant to claim such alibi, which notice shall include specific information as to the place at which the defendant claims to have been at the time of the alleged offense, shall not have been served upon the district attorney at or before five (5) days prior to the trial of the case, upon motion of the district attorney, the court may grant a postponement for such time as it may deem necessary to make an investigation of the facts in relation to such evidence.

Laws 1935, p. 18, § 1.

§22591.  Same jurors in both civil and criminal actions.

The jurors duly drawn and summoned for the trial of civil actions, may also be the jurors for the trial of criminal actions.

R.L.1910, § 5825.

§22592.  Trial jury  How formed.

Trial juries for criminal actions may also be formed in the same manner as trial juries in civil actions.

R.L.1910, § 5826.

§22593.  Clerk to prepare and deposit ballots.

At the opening of the court the clerk must prepare separate ballots, containing the names of the persons returned as jurors, which must be folded as nearly alike as possible, and so that the same cannot be seen, and must deposit them in a sufficient box.

R.L.1910, § 5827.

§22594.  Names of panel called, when  Attachment for absent jurors.

When the case is called for trial, and before drawing the jury, either party may require the names of all the jurors in the panel to be called, and the court in its discretion may order that an attachment issue against those who are absent; but the court may, in its discretion, wait or not for the return of the attachment.

R.L.1910, § 5828.

§22595.  Manner of drawing jury from box.

Before the name of any juror is drawn, the box must be closed and shaken, so as to intermingle the ballots therein.  The clerk must then, without looking at the ballots, draw them from the box.

§22596.  Disposition of ballots.

When the jury is completed, the ballots containing the names of the jurors sworn must be laid aside and kept apart from the ballots containing the names of the other jurors, until the jury so sworn is discharged.

R.L.1910, § 5830.

§22597.  Disposition of ballots  After jury discharged.

After the jury is so discharged, the ballots containing their names must be again folded and returned to the box, and so on, as often as a trial is had.

R.L.1910, § 5831.

§22598.  Disposition of ballot  When juror is absent or excused.

If a juror be absent when his name is drawn or be set aside, or excused from serving on the trial, the ballot containing his name must be folded and returned to the box as soon as the jury is sworn. R.L.1910, § 5832.

§22599.  Jurors summoned to complete jury  Treated as original panel.

The names of persons summoned to complete the jury as provided in the chapter on "Jurors", must be written on distinct pieces of paper, folded each as nearly alike as possible, and so that the name cannot be seen, and must be deposited in the box before mentioned.

R.L.1910, § 5833.

§22600.  Drawing the jury.

The clerk must thereupon, under the direction of the court, publicly draw out of the box so many of the ballots, one after another, as are sufficient to form the jury.

R.L.1910, § 5834. R.L.1910, § 5834.

§22601.  Number of jurors  Oaths  Fines not exceeding Five Hundred Dollars.

The jury consists of twelve persons except that in misdemeanors it shall consist of six persons, chosen as prescribed by law, and sworn or affirmed well and truly to try and true deliverance to make between the State of Oklahoma and the defendant whom they shall have in charge, and a true verdict to give according to the evidence.  Criminal cases wherein the punishment for the offense charged is by a fine only not exceeding Five Hundred Dollars ($500.00) shall be tried to the court without a jury.

R.L.1910, § 5835; Laws 1968, c. 371, § 1, eff. Jan. 13, 1969; Laws 1991, c. 15, § 3, eff. July 1, 1991.

§22601a.  Alternate jurors  Challenges  Oath or affirmation  Attendance upon trial.

Whenever in the opinion of the court the trial of a cause is likely to be a protracted one, the court may, immediately after the jury is impaneled and sworn, direct the calling of as many as two additional jurors to be known as "alternate juror".  Such alternate jurors shall be drawn from the same source, and in the same manner, and have the same qualifications as regular jurors, and be subject to examination and challenge as such jurors, except that the state shall be allowed one peremptory challenge to each alternate juror, and all parties defendant shall together, or any one party defendant for and on behalf and by the consent of all parties defendant, be allowed one peremptory challenge to each alternate juror.

The alternate jurors shall be sworn (or affirmed) to well and truly try and true deliverance make of all issues finally submitted to them as jurors in said cause, if any such issue shall be so finally submitted to them, and shall be seated near the regular jurors with equal facilities for seeing and hearing the proceedings in the cause, shall attend at all times upon the trial of the cause in company with the regular jurors and shall obey all orders and admonitions of the court; and if the regular jurors are ordered to be kept in the custody of an officer during the trial of the cause, the alternate jurors shall also be kept with the other jurors, and, except as hereinafter provided, shall be discharged upon the final submission of the cause to the jury.

If, before the final submission of the cause to the jury, a regular juror, or two regular jurors, shall be discharged because of illness, or shall die, the court shall order one or both alternate jurors, as circumstances may require, to take their places in the jury box.  After an alternate juror is in the jury box, he shall be subject to the same regulations and requirements as other regular jurors.

Laws 1941, p. 88, § 2.

§22601b.  Protracted deliberations  Sequestration of alternate jurors.

If, upon final submission of the cause, the court is of the opinion that the deliberations may be protracted, the court may order the alternate juror or jurors to remain sequestered physically or by admonition not to discuss the case with any person or allow any person to discuss the case with a juror.  In such event said alternate or alternates shall remain apart from the jury and not take part in its deliberations, but shall await the call of the court at some place designated by the court until such time as said alternate may be needed.  In the event one or two of the twelve jurors shall, during the course of deliberations, be discharged because of illness, or die, the court shall order one or both alternate jurors to take their places in the jury room and deliberations shall then continue.

In the event the cause is a bifurcated, twostage proceeding, the "final submission of the cause" shall occur when the jury retires to deliberate upon the sentence in the punishment or second stage of the proceedings.  In such a trial the alternates shall not be excused prior to commencement of deliberations in the second stage.

Added by Laws 1988, c. 109, § 25, eff. Nov. 1, 1988.

§22602.  Affirmation.

Any juror who is conscientiously scrupulous of taking the oath above described, shall be allowed to make affirmation, substituting for the words "so help you God", at the end of the oath, the following: "This you do affirm under the pains and penalties of perjury".

R.L.1910, § 5836.

§22621.  Challenges classed.

A challenge is an objection made to the trial jurors, and is of two kinds:

1.  To the panel.

2. To an individual juror.

R.L.1910, § 5838.

§22622.  Several defendants  Challenges.

When several defendants are tried together they cannot sever their challenges, but must join therein.

R.L.1910, § 5839.

§22631.  Panel defined.

The panel is a list of jurors returned by a sheriff, to serve at a particular court or for the trial of a particular action.

R.L.1910, § 5840.

§22632.  Challenge to panel.

A challenge to the panel is an objection made to all the trial jurors returned, and may be taken by either party.

R.L.1910, § 5841.

§22633.  Challenge to panel, causes for.

A challenge to the panel can be founded only on a material departure from the forms prescribed by law, in respect to the drawing and return of the jury, or on the intentional omission of the sheriff to summon one or more of the jurors drawn, from which the defendant has suffered material prejudice.

§22634.  When taken  Form and requisites.

A challenge to the panel must be taken before a jury is sworn, and must be in writing, specifying plainly and distinctly the facts constituting the ground of challenge.

R.L.1910, § 5843.

§22635.  Issue on the challenge  Trying sufficiency.

If the sufficiency of the facts alleged as a ground of challenge be denied, the adverse party may except to the challenge. The exception need not be in writing, but must be entered upon the minutes of the court, and thereupon the court must proceed to try the sufficiency of the challenge, assuming the facts alleged therein to be true.

R.L.1910, § 5844.

§22636.  Challenge and exception may be amended or withdrawn.

If, on the exception, the court deem the challenge sufficient, it may, if justice require it, permit the party excepting to withdraw his exception, and to deny the facts alleged in the challenge.  If the exception be allowed, the court may in like manner, permit an amendment of the challenge.

R.L.1910, § 5845.

§22637.  Denial of challenge  Trial of fact questions.

If the challenge is denied the denial may, in like manner, be oral and must be entered upon the minutes of the court, and the court must proceed to try the questions of fact.

R.L.1910, § 5846.

§22638.  Trial of challenge.

Upon the trial of the challenge, the officers, whether judicial or ministerial, whose irregularity is complained of, as well as any other persons, may be examined to prove or disprove the facts alleged as the ground of challenge.

R.L.1910, § 5847.

§22639.  Bias of officer, challenge for.

When the panel is formed from persons whose names are not drawn as jurors, a challenge may be taken to the panel on account of any bias of the officer who summoned them, which would be good ground of challenge to a juror.  Such challenge must be made in the same form, and determined in the same manner as if made to a juror.

R.L.1910, § 5848.

§22640.  Procedure after decision of challenge.

If, upon an exception to the challenge, or a denial of the facts, the challenge be allowed, the court must discharge the jury, and another jury can be summoned for the same term forthwith from the body of the county or subdivision; or the judge may order a jury to be drawn and summoned in the regular manner.  If it be disallowed, the court must direct the jury to be impaneled.

R.L.1910, § 5849.

§22651.  Defendant to be informed of right to challenge.

When twelve men are called as jurors, the defendant must be informed by the court or under its direction, of his right to challenge the jurors, and that he must do so before the jury is sworn to try the cause.

R.L.1910, § 5850.

§22652.  Classes of challenge to individual.

A challenge to an individual juror is either:

First, Peremptory; or,

Second, For cause.

R.L.1910, § 5851.

§22654.  Peremptory challenge defined.

A peremptory challenge may be taken by either party, and may be oral.  It is an objection to a juror for which no reason need be given, but upon which the court must excuse him.

§22655.  Peremptory challenges  Number allowed.

In all criminal cases the prosecution and the defendant are each entitled to the following peremptory challenges:  Provided, that if two or more defendants are tried jointly they shall join in their challenges; provided, that when two or more defendants have inconsistent defenses they shall be granted separate challenges for each defendant as hereinafter set forth.

First.  In prosecutions for first degree murder, nine jurors each.

Second.  In other felonies, five jurors each.

Third.  In all nonfelony prosecutions, three jurors each.

§22656.  Challenge for cause.

A challenge for cause may be taken either by the state or the defendant.

R.L.1910, § 5855.

§22657.  Challenges for cause classified.

It is an objection to a particular juror and is either:

1.  General, that the juror is disqualified from serving in any case on trial; or,

2.  Particular, that he is disqualified from serving in the case on trial.

R.L.1910, § 5856.

§22658.  Causes for challenge, in general.

General causes of challenges are:

1.  A conviction for felony.

2.  A want of any of the qualifications prescribed by law, to render a person a competent juror, including a want of knowledge of the English language as used in the courts.

3.  Unsoundness of mind, or such defect in the faculties of the mind or organs of the body as renders him incapable of performing the duties of a juror.

R.L.1910, § 5857.

§22659.  Particular causes  Implied bias  Actual bias.

Particular causes of challenge are of two kinds:

1.  For such a bias as when the existence of the facts is ascertained, in judgment of law disqualifies the juror, and which is known in this chapter as implied bias.

2.  For the existence of a state of mind on the part of the juror, in reference to the case, or to either party, which satisfies the court, in the exercise of a sound discretion, that he cannot try the issue impartially, without prejudice to the substantial rights of the party challenging, and which is known in this chapter as actual bias.

§22660.  Implied bias, challenge for.

A challenge for implied bias may be taken for all or any of the following cases, and for no other:

1.  Consanguinity or affinity within the fourth degree, inclusive, to the person alleged to be injured by the offense charged or on whose complaint the prosecution was instituted, or to the defendant.

2.  Standing in the relation of guardian and ward, attorney and client, master and servant, or landlord and tenant, or being a member of the family of the defendant, or of the person alleged to be injured by the offense charged, or on whose complaint the prosecution was instituted, or in his employment on wages.

3.  Being a party adverse to the defendant in a civil action, or having complained against, or been accused by him in a criminal prosecution.

4.  Having served on the grand jury which found the indictment, or on a coroner's jury which inquired into the death of a person whose death is the subject of the prosecution.

5.  Having served on a trial jury which has tried another person for the offense charged in the indictment or information.

6.  Having been one of the jury formerly sworn to try the indictment or information and whose verdict was set aside, or which was discharged without a verdict, after the cause was submitted to it.

7.  Having served as a juror in a civil action brought against the defendant for the act charged as an offense.

8.  If the offense charged be punishable with death, the entertaining of such conscientious opinions as would preclude his finding the defendant guilty of, in which case he shall neither be permitted nor compelled to serve as a juror.

§22661.  Right of exemption from service not cause for challenge.

An exemption from service on a jury is not a cause of challenge, but the privilege of the person exempted.

R.L. 1910, § 5860.

§22662.  Cause for challenge must be stated  Form and entry of challenge  Juror not disqualified for having formed opinion, when.

In a challenge for implied bias, one or more of the causes stated in the second preceding section must be alleged.  In a challenge for actual bias, the cause stated in the second subdivision of the third preceding section must be alleged; but no person shall be disqualified as a juror by reason of having formed or expressed an opinion upon the matter or cause to be submitted to such jury, founded upon rumor, statements in public journals, or common notoriety, provided it appears to the court, upon his declaration, under oath or otherwise, that he can and will, notwithstanding such opinion, act impartially and fairly upon the matters to be submitted to him.  The challenge may be oral, but must be entered upon the minutes of the court.

R.L.1910, § 5861.

§22663.  Exception to the challenge.

The adverse party may except to the challenge in the same manner as to a challenge to the panel, and the same proceedings must be had thereon, except that if the exception be allowed the juror must be excluded.  The adverse party may also orally deny the facts alleged as the grounds of challenge.

R.L.1910, § 5862.

§22664.  Trial of challenges.

All challenges, whether to the panel or to individual jurors shall be tried by the court, without the aid of triers.

R.L.1910, § 5863.

§22665.  Trial of challenge  Examining jurors.

Upon the trial of a challenge to an individual juror, the juror challenged may be examined as a witness to prove or disprove the challenge, and is bound to answer every question pertinent to the inquiry therein.

R.L.1910, § 5864.

§22666.  Other witnesses.

Other witnesses may also be examined on either side, and the rules of evidence applicable to the trial of other issues govern the admission or exclusion of testimony, on the trial of the challenges. R.L.1910, § 5865.

§22667.  Ruling on challenge.

On the trial of a challenge the court must either allow or disallow the challenge and direct an entry accordingly upon the minutes.

R.L.1910, § 5866.

§22691.  Challenges to individual jurors.

All challenges to individual jurors must be taken, first by the defendant and then by the state alternately.

R.L.1910, § 5867.

§22692.  Order of challenges for cause.

The challenges of either party for cause need not all be taken at once, but they must be taken separately, in the following order, including in each challenge all the causes of challenge belonging to the same class:

1.  To the panel.

2.  To an individual juror for a general disqualification.

3.  To an individual juror for implied bias.

4.  To an individual juror for actual bias.

R.L.1910, § 5868.

§22693.  Peremptory challenges.

If all challenges on both sides are disallowed, either party, first the state and then the defendant, may take a peremptory challenge, unless the peremptory challenges are exhausted.

R.L.1910, § 5869.

§22701.  Defendant a competent witness  Comment on failure to testify  Presumption.

In the trial of all indictments, informations, complaints and other proceedings against persons charged with the commission of a crime, offense or misdemeanor before any court or committing magistrate in this state, the person charged shall at his own request, but not otherwise, be a competent witness, and his failure to make such request shall not create any presumption against him nor be mentioned on the trial; if commented upon by counsel it shall be ground for a new trial.

R.L.1910, § 5881.

§22703.  Subpoena defined.

The process by which the attendance of a witness before a court or magistrate is required, is a subpoena.

R.L.1910, § 6009.

§22704.  Magistrate may issue subpoena.

A magistrate before whom complaint is laid, or to whom a presentment of a grand jury or information is sent, may issue subpoenas, subscribed by him, for witnesses within the state, either on behalf of the state or of the defendant.

R.L.1910, § 6010.

§22705.  District attorney to issue subpoenas for grand jury.

The district attorney may issue subpoena, subscribed by him, for witnesses within the state in support of the prosecution, or for such other witnesses as the grand jury may direct, to appear before the grand jury upon an investigation before them.

R.L.1910, § 6011.

§22706.  Issuing subpoenas for trial.

The district attorney may in like manner issue subpoena for witnesses within the state, in support of an indictment or information, to appear before the court at which it is to be tried.

R.L.1910, § 6012.

§22707.  Defendant's subpoenas.

The clerk of the court at which an indictment is to be tried, must, at all times, upon the application of the defendant, and without charge, issue as many blank subpoenas, under the seal of the court and subscribed by him as clerk, for witnesses within the state, as may be required by the defendant.

R.L.1910, § 6013.

§22708.  Form of subpoena.

A subpoena, authorized by the last four sections, must be substantially in the following form:

IN THE NAME OF THE STATE OF

OKLAHOMA.

To .........  ,

Greeting:  You are commanded to appear before C. D., a justice of the peace of ........ at ....... (or the grand jury of the county of ......... or the district court of ......... county, or as the case may be), on the ........ (stating day and hour), and remain in attendance on and call of said ........ from day to day and term to term until lawfully discharged, as a witness in a criminal action prosecuted by the State of Oklahoma against E. F. (or to testify as the case may be).

R.L.1910, § 6014.

§22709.  Continuances, witness must take notice of.

Every witness summoned in a criminal action pending in a district, superior or county court shall take notice of the postponements and continuances and when once summoned in such action shall, without further notice or summons, be in attendance upon such action, as such witness, until discharged by the court.

R.L.1910, § 6015.

§22710.  Subpoena duces tecum.

If the books, papers or documents be required, a direction to the following effect must be continued in the subpoena:

And you are required also to bring with you the following: (Describe intelligently the books, papers or documents required).

R.L.1910, § 6016.

§22711.  Service of subpoena by whom  Return.

A peace officer must serve in his county, city, town or village, as the case may be, any subpoena delivered to him for service, either on the part of the state or of the defendant, and must make a written return of the service, subscribed by him, stating the time and place of service without delay.  A subpoena may, however, be served by any other person.

R.L.1910, § 6017.

§22-712.  Service, manner of - Cost.

A.  Service of subpoenas for witnesses in criminal actions in the district courts of this state shall be made in the same manner as in civil actions pursuant to Section 2004.1 of Title 12 of the Oklahoma Statutes.

B.  The cost of service of subpoenas shall be borne by the parties unless otherwise ordered by the court.

R.L. 1910, § 6018.  Amended by Laws 1984, c. 164, § 30, eff. Nov. 1, 1984; Laws 1985, c. 112, § 6, eff. Nov. 1, 1985; Laws 1997, c. 400, § 8, eff. July 1, 1997.

§22-715.  Witness residing outside county - Subpoena of court clerks.

A.  No person is obliged to attend as a witness before a court or magistrate outside the county where the witness resides or is served with a subpoena, unless the judge of the court in which the offense is triable, upon an affidavit of the district attorney, or of the defendant or the defendant's counsel, stating that he or she believes that the evidence and attendance of the witness is material and necessary, shall endorse on the subpoena an order for the attendance of the witness.

B.  The court clerks of this state shall not be subject to subpoena unless the court makes a specific finding that appearance and testimony are both material and necessary because of a written objection to the introduction of certified documents made by the defendant or other party prior to trial.

R.L.1910, § 6021; Laws 1999, c. 386, § 3, eff. Nov. 1, 1999.

§22716.  Disobedience to subpoena.

Disobedience to a subpoena, or a refusal to be sworn or to testify, may be punished by the court or magistrate, as for a criminal contempt, in the manner provided in civil procedure.

R.L.1910, § 6022.

§22717.  Disobeying defendant's subpoena  Forfeiture.

A witness disobeying a subpoena issued on the part of the defendant, also forfeits to the defendant the sum of Fifty Dollars ($50.00), which may be recovered in a civil action.

R.L.1910, § 6023.

§22-718.  Witnesses  Fees and mileage.

A witness who appears from another state to testify in this state in a criminal case or proceeding pursuant to a subpoena issued in accordance with the provisions of the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings, Section 721 et seq. of this title, shall be reimbursed as prescribed by law for travel and expenses at rates not to exceed those prescribed by law for reimbursement of state employees traveling interstate.  Such witnesses shall receive the same fees as witnesses who appear from this state, pursuant to Section 81 of Title 28 of the Oklahoma Statutes.  If the witness is under eighteen (18) years of age, or requires the assistance of a guardian due to age or infirmity, the travel expenses of one parent or guardian may be reimbursed also.  The parent or guardian shall not be entitled to a witness fee.  Upon conviction, such fees and mileage shall be taxed as costs, collected and deposited as other costs in the case.

R.L.1910, § 6024.  Amended by Laws 1973, c. 138, § 1, emerg. eff. May 10, 1973; Laws 1975, c. 227, § 2, eff. Oct. 1, 1975; Laws 1983, c. 126, § 1, operative July 1, 1983; Laws 1985, c. 112, § 7, eff. Nov. 1, 1985; Laws 1993, c. 227, § 5, eff. July 1, 1993; Laws 1994, c. 229, § 1, eff. Sept. 1, 1994; Laws 2002, c. 460, § 17, eff. Nov. 1, 2002.

§22719.  Persons held as material witnesses to be informed of constitutional rights  Fees.

Whenever any person shall be taken into custody by any law enforcement officer to be held as a material witness in any criminal investigation or proceeding, he shall, if not sooner released, be taken before a judge of the district court without unnecessary delay and said judge of the district court shall immediately inform him of his constitutional rights including the reason he is being held in custody, his right to the aid of counsel in every stage of the proceedings, and of his right to be released from custody upon entering into a written undertaking in the manner provided by law. A witness who is held in custody pursuant to the provisions hereof shall be kept separately and apart from any person, or persons, being held in custody because of being accused of committing a crime.  A witness who desires aid of counsel and is unable to obtain aid of counsel by reason of poverty shall be by the court provided counsel at the expense of the court fund of the county.  During the time a witness is in custody he shall receive the witness fee provided by law for witnesses in criminal cases.

Laws 1970, c. 193, § 1, emerg. eff. April 13, 1970.

§22-720.  Detainment of person as material witness.

A.  If a law enforcement officer has probable cause to believe that a person is a necessary and material witness to a felony and that there is probable cause to believe that the person would be unwilling to accept service of a subpoena or may otherwise refuse to appear in any criminal proceeding, the officer may detain the person as a material witness with or without an arrest warrant; provided, no person may be detained as a material witness to a crime for more than forty-eight (48) hours without being taken before a judge as required by Section 719 of Title 22 of the Oklahoma Statutes; and provided further, no person may be detained as a material witness to a crime who is a victim of such crime.

B.  At the time of the detainment, the law enforcement officer shall inform the person:

1.  Of the identity of the officer as a law enforcement officer; and

2.  That the person is being detained because the officer has probable cause to believe the person:

a. is a material witness to an identified felony, and

b. would be unwilling to accept service of a subpoena or may otherwise refuse to appear in any criminal proceeding.

C.  If a material witness is taken into custody pursuant to this section, the provisions of Section 719 of Title 22 of the Oklahoma Statutes shall apply.

Added by Laws 2004, c. 275, § 10, eff. July 1, 2004.

§22721.  Definitions.

"Witness" as used in this act shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and the District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

Laws 1949, p. 205, § 1.

§22722.  Summoning witness in this state to testify in another state.

A.  If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

B.  If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons.  In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

C.  If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

D.  If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the greater of the sum authorized by the law of the state to which the witness must travel or the sum of fifteen cents ($0.15) a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and Twelve Dollars ($12.00) for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

Added by Laws 1949, p. 205, § 2.  Amended by Laws 1994, c. 229, § 2, eff. Sept. 1, 1994.

§22723.  Witness from another state summoned to testify in this state.

A.  If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required.  Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state.  This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

B.  A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

C.  If the witness is summoned to attend and testify in this state he shall be tendered, at the time he is ordered to appear, travel and expenses pursuant to Section 718 of this title for each day he is required to travel and attend as a witness.  A judge of a court of record in this state may approve travel and expenses pursuant to Section 718 of this title for witnesses who voluntarily appear and testify in a criminal prosecution or grand jury investigation upon proper affidavit and showing.

Laws 1949, p. 206, § 3; Laws 1975, c. 227, § 3, eff. Oct. 1, 1975; Laws 1980, c. 48, § 1, eff. July 1, 1980.

§22724.  Exemption from arrest and service of process.

If a person comes into this state in obedience to a summons directing him to attend and testify in this state he shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

Laws 1949, p. 206, § 4.

§22725.  Uniformity of interpretation.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

Laws 1949, p. 206, § 5.

§22726.  Short title.

This act may be cited as "Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings".

Laws 1949, p. 206, § 6.

§22727.  Constitutionality.

If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or applications, and to this end the provisions of this act are declared to be severable.

Laws 1949, p. 206, § 8.

§22728.  Short Title.

This act shall be known and may be cited as the "Oklahoma Uniform Act to Secure Rendition of Prisoners in Criminal Proceedings".

§22729.  Definitions.

As used in this act:

1.  "Penal institution" means a jail, prison, penitentiary, house of correction, or other place of penal detention or place where the prisoner is required to reside or report in lieu of penal detention, including, but not limited to house arrest, halfway houses, community or treatment centers;

2.  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory of the United States;

3.  "Witness" means a person who is confined in a penal institution in a state and whose testimony is desired in another state by a grand jury or other criminal proceeding before a court.

§22730.  Certificate from another state to compel witness to appear and testify  Notice, order and hearings.

A.  A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify as follows:

1.  There is a criminal proceeding or investigation by a grand jury or other criminal proceeding pending in the court;

2.  A person who is confined in a penal institution in this state may be a material witness in the proceeding; and

3.  His presence will be required during a specified time.

B.  Upon presentation of the certificate to any judge having jurisdiction over the person confined and on notice to the attorney general, the judge in this state shall:

1.  Fix a time and place for a hearing; and

2.  Enter an order directing the person having custody of the prisoner to produce the prisoner at the hearing.

§22731.  Transfer order  Determinations necessary  Copy of certificate attached  Directions and prescriptions  Responsibilities of requesting jurisdiction.

A.  A judge may issue a transfer order if, at the hearing, the judge determines as follows:

1.  The witness may be material and necessary to the proceeding;

2.  His attendance and testimony are not adverse to the interest of this state or to the health or legal rights of the witness;

3.  The laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process due to any act committed prior to his arrival in the state under the order; and

4.  The possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass.

B.  If a judge issues an order under subsection A of this section, the judge shall attach to the order a copy of the certificate presented pursuant to Section 3 of this act.  The order shall:

1.  Direct the witness to attend and testify;

2.  Except as provided by subsection C of this section, direct the person having custody of the witness to produce him in the court where the criminal proceeding is pending or where the grand jury is sitting at a time and place specified in the order; and

3.  Prescribe such other conditions as the judge shall determine.

C.  The judge, in lieu of directing the person having custody of the witness to produce him in the requesting jurisdiction's court, may direct and require in the order as follows: 1.  An officer of the requesting jurisdiction to come to the Oklahoma penal institution in which the witness is confined to accept custody of the witness for physical transfer to the requesting jurisdiction;

2.  The requesting jurisdiction provide proper safeguards for his custody while in transit;

3.  The requesting jurisdiction be liable for and pay all expense incurred in producing and returning the witness, including but not limited to food, lodging, clothing, and medical care; and

4.  The requesting jurisdiction promptly deliver the witness back to the same or another Oklahoma penal institution as specified by the Department of Corrections at the conclusion of his testimony.

§22732.  Transfer order  Additional conditions  Expenses of return of witness  Effective date.

A.  An order to a witness and to a person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards for his custody, and reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness.

B.  The order may prescribe any other condition the judge determines to be proper or necessary.

C.  The judge shall not require prepayment of expenses if the judge directs and requires the requesting jurisdiction to accept custody of the witness at the penal institution of this state in which the witness is confined and to deliver the witness back to the same or another penal institution of this state as specified by the Oklahoma Department of Corrections at the conclusion of his testimony.

D.  An order does not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

§22733.  Act inapplicable to certain persons.

This act does not apply to a person in this state who is confined due to mental illness or who is under sentence of death.

§22734.  Certificate from this state to another state to compel prisoner to appear and testify  Contents  Presentation  Notice to attorney general of other state.

A.  If a person confined in a penal institution in any other state may be a material witness in a criminal proceeding pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify as follows:

1.  There is a grand jury or a criminal proceeding pending in this court;

2.  A person who is confined in a penal institution in the other state may be a material witness in the proceeding or investigation; and

3.  His presence will be required during a specified time.

B.  The judge of the court in this state shall:

1.  Present the certificate to a judge of a court of record in the other state having jurisdiction over the prisoner confined; and

2.  Give notice to the attorney general of the state in which the prisoner is confined, that the prisoner's presence will be required.

§22735.  Order directing compliance with terms and conditions of order from another state.

A judge of the court in this state may enter an order directing compliance with the terms and conditions of an order specified in a certificate pursuant to Section 3 of this act and entered by the judge of the state in which the witness is confined.

§22736.  Immunity from arrest and civil or criminal process.

If a witness from another state comes into or passes through this state under an order directing him to attend and testify in this or any other state, while in this state pursuant to the order, he shall not be subject to arrest or the service of civil or criminal process because of any act committed prior to his arrival in this state under the order.

§22737.  Construction of act.

This act shall be so construed as to effect its general purpose to make uniform the laws of those states which enact it.

§22741.  Overt act in conspiracy.

Upon a trial for conspiracy, in a case where an overt act is necessary to constitute the offense, the defendant cannot be convicted unless one or more overt acts be expressly alleged in the indictment or information, nor unless one or more of the acts alleged be proved; but any other overt act, not alleged in the indictment may be given in evidence.

R.L.1910, § 5883.

§22742.  Accomplice, testimony of.

A conviction cannot be had upon the testimony of an accomplice unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the offense, and the corroboration is not sufficient if it merely show the commission of the offense or the circumstances thereof.

§22743.  False pretenses, evidence of.

Upon a trial for having, with an intent to cheat or defraud another designedly, by any false pretense, obtained the signature of any person to a written instrument, or having obtained from any person any money, personal property or valuable thing, the defendant cannot be convicted if the false pretense was expressed in language unaccompanied by a false token or writing, unless the pretense, or some note or memorandum thereof, be in writing either subscribed by, or in the handwriting of the defendant, or unless the pretense be proven by the testimony of two witnesses, or that of one witness and corroborating circumstances.  But this section does not apply to prosecution for falsely representing or personating another, and in such assumed character, marrying or receiving money or property.

§22744.  Seduction, corroboration of prosecutrix.

Upon a trial for inveigling, enticing or taking away an unmarried female of previous chaste character, under the age of twentyfive (25) years, for the purpose of prostitution, or aiding or assisting therein, or for having, under promise of marriage, seduced and had illicit connection with an unmarried female of previous chaste character, the defendant cannot be convicted upon testimony of the person injured unless she is corroborated by other evidence tending to connect the defendant with the commission of the offense.

R.L.1910, § 5886.

§22745.  Murder, burden of proof in mitigation of.

Upon a trial for murder, the commission of the homicide by the defendant being proven, the burden of proving circumstances of mitigation, or that justify or excuse it, devolves upon him, unless the proof on the part of the prosecution tends to show that the crime committed only amounts to manslaughter, or that the defendant was justifiable or excusable.

R.L.1910, § 5902.

§22746.  Bigamy, proof on trial for.

Upon a trial for bigamy, it is not necessary to prove either of the marriages by the register, certificate or other record evidence thereof, but the same may be proved by such evidence as is admissible to prove a marriage in other cases, and when the second marriage took place out of the state, proof of that fact accompanied with proof of cohabitation thereafter in this state, is sufficient to sustain the charge.

R.L.1910, § 5903.

§22747.  Forgery of bill or note of corporation or bank, proof on trial for.

Upon a trial for forgery any bill or note purporting to be a bill or note of an incorporated company or bank, or for passing or attempting to pass, or having in possession with intent to pass, any such forged bill or note, it is not necessary to prove the incorporation of such bank or company by the charter or act of incorporation, but it may be proved by general reputation, and persons of skill are competent witnesses to prove that such bill or note is forged or counterfeited.

R.L.1910, § 5904.

§22748.  Perjury in court, evidence as to.

In cases of perjury, where the perjury is charged to have been committed in a court, it shall be sufficient to show that the oath was administered by any officer of the court authorized so to do, or that the defendant testified and gave his testimony as under oath, or if the question be in doubt as to what particular officer administered the oath, it may be shown that it was administered by any officer authorized so to do.

R.L.1910, § 5909.

§22749.  Sworn statements taken by district attorney or peace officer of persons having knowledge of criminal offense  Use.

A.  In the investigation of a criminal offense, the district attorney or any peace officer may take the sworn statement of any person having knowledge of such criminal offense.  Any person charged with a crime shall be entitled to a copy of any such sworn statement upon the same being obtained.

B.  If a witness in a criminal proceeding gives testimony upon a material issue of the case contradictory to his previous sworn statement, evidence may be introduced that such witness has previously made a statement under oath contradictory to such testimony.

Laws 1969, c. 224, § 1, emerg. eff. April 21, 1969.

§22-750.  Renumbered as § 2412 of Title 12 by Laws 1992, c. 168, § 1, eff. Sept. 1, 1992.

§22-751.  Admission of findings - Laboratory and medical examiner's reports - Release of controlled dangerous substances - Compelled  attendance in court of report preparers.

A.  At any hearing prior to trial or at a forfeiture hearing:

1.  A report of the findings of the laboratory of the Oklahoma State Bureau of Investigation;

2.  The report of investigation or autopsy report of the medical examiner;

3.  A laboratory report from a forensic laboratory operated by the State of Oklahoma or any political subdivision thereof;

4.  A report from the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control as to the existence or status of any license or permit to sell, transfer, or possess precursor substances; or

5.  A report from the Department of Public Safety as to the handling and storage of evidence,

which has been made available to the accused by the office of the district attorney at least five (5) days prior to the hearing, with reference to all or any part of the evidence submitted, when certified as correct by the persons making the report shall be received as evidence of the facts and findings stated, if relevant and otherwise admissible in evidence.  If a report is deemed relevant by the state or the accused, the court shall admit the report without the testimony of the person making the report, unless the court, pursuant to subsection C of this section, orders the person making the report to appear.  If the accused is not served with a report, by the district attorney, within five (5) days prior to a hearing, the accused may be allowed a continuance of the portion of the hearing to which the report is relevant, to allow at least five (5) days preparation subsequent to the district attorney's furnishing of the report.

B.  When any alleged controlled dangerous substance has been submitted to the laboratory of the Bureau for analysis, and such analysis shows that the submitted material is a controlled dangerous substance, the distribution of which constitutes a felony under the laws of this state, no portion of such substance shall be released to any other person or laboratory without an order of a district court.  The defendant shall additionally be required to submit to the court a procedure for transfer and analysis of the subject material to ensure the integrity of the sample and to prevent the material from being used in any illegal manner.

C.  For purposes of the medical examiner's report of investigation or autopsy report, or a laboratory report from a forensic laboratory operated by the State of Oklahoma or any political subdivision thereof or a report from the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control as to the existence or status of any license or permit to sell, transfer, or possess precursor substances:

1.  The court, upon motion of the state or the accused, shall order the attendance of any person preparing a report submitted as evidence in any hearing prior to trial or forfeiture hearing, when it appears there is a substantial likelihood that material evidence not contained in such report may be produced by the testimony of the person having prepared the report;

2.  The motion shall be filed and notice of the hearing on the motion to order the attendance of the Chief Medical Examiner, a medical examiner, consultant pathologist, or anyone under their supervision or control shall be given to the medical examiner's office.  The hearing shall be held and, if sustained, an order issued not less than five (5) days prior to the time when the testimony shall be required; and

3.  If within five (5) days prior to the hearing or during a hearing a motion is made pursuant to this subsection requiring a person having prepared a report to testify, the court may hear a report or other evidence but shall continue the hearing until such time notice of the motion and hearing is given to the medical examiner's office, the motion is heard, and, if sustained, testimony ordered can be given.

Added by Laws 1976, c. 259, § 15, operative July 1, 1976.  Amended by Laws 1988, c. 109, § 26, eff. Nov. 1, 1988; Laws 1991, c. 228, § 1, emerg. eff. May 23, 1991; Laws 1992, c. 355, § 3; Laws 1996, c. 199, § 2, eff. Nov. 1, 1996; Laws 1999, c. 55, § 1, emerg. eff. April 5, 1999; Laws 2001, c. 99, § 1, eff. July 1, 2001; Laws 2004, c. 130, § 5, emerg. eff. April 20, 2004.

§22-751.1.  DNA profile - Use as evidence - Notification of defendant.

A.  As used in this act:

1.  "Deoxyribonucleic Acid (DNA)" means the molecules in all cellular forms that contain genetic information in a patterned chemical structure of each individual; and

2.  "DNA Profile" means an analysis of DNA resulting in the identification of an individual's patterned chemical structure of genetic information.

B.  1.  At any hearing prior to trial or at a forfeiture hearing, a report of the findings of a laboratory report from a forensic laboratory operated by the State of Oklahoma or any political subdivision thereof regarding DNA Profile, which has been made available to the accused by the office of the district attorney at least five (5) days prior to the hearing, when certified as correct by the persons making the report, shall be received as evidence of the facts and findings stated, if relevant and otherwise admissible in evidence.  If a report is deemed relevant by the state or the accused, the court shall admit the report without the testimony of the person making the report, unless the court, pursuant to this section, orders the person making the report to appear.  If the accused is not served with a report, by the district attorney, at least five (5) days prior to a hearing, the accused may be allowed a continuance of the portion of the hearing to which the report is relevant, to allow at least five (5) days' preparation subsequent to the furnishing of the report by the district attorney.

2.  The court, upon motion of the state or accused, shall order the attendance of any person preparing such a report submitted as evidence in any hearing prior to trial or forfeiture hearing, when it appears there is a substantial likelihood that material evidence not contained in the report may be produced by the testimony of the person having prepared the report.  The motion shall be filed and notice given of the hearing on the motion to order the attendance of the person having prepared the report.  A hearing shall be held and, if the motion is sustained, an order issued giving not less than five (5) days' prior notice to the time when the testimony shall be required.  If, within five (5) days prior to the hearing or during a hearing, a motion is made pursuant to this subsection requiring a person having prepared a report to testify, the court may hear the report or other evidence but shall continue the hearing until such time notice of the motion and hearing is given to the person having prepared the report, the motion is heard, and, if sustained, testimony ordered can be given.

C.  If the state decides to offer evidence of a DNA profile in any trial on the merits, the state shall:

1.  At least fifteen (15) days before the criminal proceeding, notify in writing the defendant or the defendant's attorney and mail, deliver, or make available to the defendant or the defendant's attorney a copy of any report or statement to be introduced; and

2.  Upon written demand of the defendant filed at least five (5) days before the trial on the merits, require the presence of any person in the chain of custody as a prosecution witness.  Provided, however, failure to make such demand shall not waive any rights of the defendant nor relieve the prosecution of the burden of proof.

Added by Laws 1991, c. 227, § 1, emerg. eff. May 23, 1991.  Amended by Laws 2001, c. 88, § 1, eff. Nov. 1, 2001.

§22-752.  Repealed by Laws 1993, c. 197, § 4, eff. Sept. 1, 1993.

§22-753.  Repealed by Laws 2003, c. 405, § 11, eff. Nov. 1, 2003.

§22-761.  Conditional examination of witnesses.

When a defendant has been held to answer a charge for a public offense, the defendant or the State of Oklahoma may either before or after indictment or information, have witnesses examined conditionally on his behalf as prescribed in this article, and not otherwise.

R.L. 1910, § 6025.  Amended by Laws 1994, c. 292, § 5, eff. Sept. 1, 1994.

§22762.  Conditional examinations in certain cases.

When a material witness in any criminal case is about to leave the state, or is so sick or infirm as to afford reasonable grounds for apprehending that he will be unable to attend the trial, the defendant or the State of Oklahoma may apply for an order that the witness be examined conditionally.

Amended by Laws 1983, c. 126, § 2, operative July 1, 1983.

§22-762.1.  Order for conditional examination of witnesses.

Where the magistrate terminated the preliminary hearing pursuant to Section 258 of Title 21 of the Oklahoma Statutes and a witness subsequently refuses an interview with counsel for the opposing party, the defendant or the State of Oklahoma may apply for an order that the witness be examined conditionally.

Added by Laws 1994, c. 292, § 6, eff. Sept. 1, 1994.

§22-763.  Affidavit on application for conditional examination.

The application must be made upon affidavit stating:

First.  The nature of the offense charged.

Second.  The state of the proceedings in the action.

Third.  The name and residence of the witness, and that his testimony is material to the defense of the action.

Fourth.  That the witness is about to leave the state, or is so sick or infirm as to afford reasonable grounds for apprehending that he will not be able to attend the trial, or that the magistrate terminated the preliminary hearing pursuant to Section 258 of this title and that the witness refuses to grant an interview to counsel regarding the material issues for trial.

R.L. 1910, § 6027.  Amended by Laws 1994, c. 292, § 7, eff. Sept. 1, 1994.

§22-764.  Application made to court or judge - Notice.

The application may be made to the court or to a judge thereof, and must be made upon five (5) days notice to the counsel for the opposing party, if any.

R.L. 1910, § 6028.  Amended by Laws 1994, c. 292, § 8, eff. Sept. 1, 1994.

§22-765.  Order for examination - Testimony by alternative method.

If the court or judge is satisfied that the examination of the witness is necessary an order must be made that the witness be examined conditionally at a specified time and place, and that a copy of the order be served on counsel for the opposing party within a specified time before that fixed for the examination.  If the witness is a child under thirteen (13) years of age or a vulnerable adult as defined in Section 10-103 of Title 43A of the Oklahoma Statutes, the court can allow the witness to testify through an alternative method pursuant to the provisions of the Uniform Child Witness Testimony by Alternative Methods Act or Section 2611.2 of Title 12 of the Oklahoma Statutes.

R.L. 1910, § 6029.  Amended by Laws 1994, c. 292, § 9, eff. Sept. 1, 1994; Laws 2004, c. 445, § 3, emerg. eff. June 4, 2004.

§22-766.  Examination before magistrate or certified court reporter.

The order must direct that the examination be taken before a magistrate named therein or upon agreement of both the state and defendant before a certified court reporter.  The defendant must be present for the examination to proceed, unless the presence of the defendant is waived by both parties.

R.L. 1910, § 6030.  Amended by Laws 1994, c. 292, § 10, eff. Sept. 1, 1994.

§22-767.  When examination shall not proceed.

If the district attorney or other counsel appear on behalf of the people, and it is shown to the satisfaction of the magistrate by affidavit or other proof, or on examination of the witness, that he is not about to leave the state, or is not sick or infirm, or that the application was made to avoid the examination of the witness on trial, or that the preliminary hearing was not terminated pursuant to Section 258 of this title and that the witness is not refusing to grant an interview to counsel, the examination cannot take place; otherwise, it must proceed.

R.L. 1910, § 6031.  Amended by Laws 1994, c. 292, § 11, eff. Sept. 1, 1994.

§22768.  Attendance of witness enforced, how.

The attendance of the witness may be enforced by subpoena issued by the magistrate before whom the examination is to be taken, or from the court where the trial is to be had.

R.L.1910, § 6032.

§22769.  Taking and authentication of testimony.

The testimony given by the witness must be reduced to writing. The magistrate before whom the examination is had may, in his discretion, order the testimony and proceedings to be taken down in shorthand, and for that purpose he may appoint a shorthand reporter. The deposition or testimony of the witness must be authenticated in the following form:

1.  It must state the name of the witness, his place of residence and his business or profession.

2.  It must contain the questions put to the witness and his answers thereto, each answer being distinctly read to him as it is taken down, and being corrected or added to until it conforms to what he declares is the truth; except in cases where the testimony is taken down in shorthand, the answer or answers of the witness need not be read to him.

3.  If the witness declines answering a question, that fact with the ground on which the answer was declined must be stated.

4.  The deposition must be signed by the witness, or if he refuse to sign it, his reason for refusing must be stated in writing as he gives it; except in cases where the deposition is taken down in shorthand, it must not be signed by the witness.

5.  It must be signed and certified by the magistrate when reduced to writing by him or under his direction; and when taken down in shorthand, the manuscript of the reporter, appointed as aforesaid, when written out in longhand writing, and certified as being a correct statement of such testimony and proceedings in the case, shall be prima facie a correct statement of such testimony and proceedings.  The reporter shall within five (5) days after the close of such examination transcribe into longhand writing his said shorthand notes, and certify and deliver the same to the magistrate, who shall also certify the same and transmit such testimony and proceedings, carefully sealed up, to the clerk of the court in which the action is pending or may come for trial.

R.L.1910, § 6033.

§22770.  Deposition read in evidence, when  Objections to questions therein.

The deposition or certified copy thereof may be read in evidence by either party on the trial upon its appearing that the witness is unable to attend by reason of his death, insanity, sickness, or infirmity, or of his continued absence from the state. Upon reading the depositions in evidence, the same objections may be taken to a question or answer contained therein as if the witness had been examined orally in court.

R.L.1910, § 6034.

§22771.  Prisoner, deposition of  Oath.

When a material witness for a defendant under a criminal charge is a prisoner in a state prison or in a county jail of a county other than that in which the defendant is to be tried, his deposition may be taken on behalf of the defendant in the manner provided for in the case of a witness who is sick; and the foregoing provisions of this article, so far as they are applicable, govern in the application for, and in the taking and use of such depositions, such deposition may be taken before any magistrate or notary public of the county in which the jail or prison is situated; or in case the witness is confined in a state prison, and the defendant is unable to pay for taking the deposition, before the warden or clerk of the board of control of the prison, whose duty it shall be to act without compensation.  Every officer before whom testimony shall be taken by virtue hereof, shall have authority to administer, and shall administer an oath to the witness, that his testimony shall be the truth, the whole truth and nothing but the truth.

R.L.1910, § 6035.

§22781.  Witness out of state.

When an issue of fact is joined upon an indictment or information the defendant may have any material witness residing out of the state examined in his behalf as prescribed in this article and not otherwise.

R.L.1910, § 6036.

§22782.  Nonresident witness  Application for commission to take testimony.

When a material witness for the defendant resides out of the state the defendant may apply for an order that the witness be examined on a commission to be issued under the seal of the court, and the signature of the clerk, directed to some party designated as commissioner, authorizing him to examine the witness upon oath or interrogatories annexed thereto, and to take and certify the deposition of the witness and return it according to the instructions given with the commission.

R.L.1910, § 6037.

§22783.  Affidavit on application.

Application must be made upon affidavit stating:

1.  The nature of the offense charged.

2.  The state of the proceedings in the action and that an issue of the fact has been joined therein.

3.  The name of the witness and that his testimony is material to the defense of the action.

4.  That the witness resides out of the state.

R.L.1910, § 6038.

§22784.  Notice of application.

The application may be made to the court or judge himself, and must be upon five (5) days' notice to the district attorney.

R.L.1910, § 6039.

§22785.  Issuance of commission  Continuance.

If the court or the judge to whom the application is made, is satisfied of the truth of the facts stated and that the examination of the witness is necessary to the attainment of justice, an order must be made that a commission be issued to take his testimony, and the court or judge may insert in the order a direction that the trial be stayed for a specified time reasonably sufficient for the execution of the commission and return thereof, or the case may be continued.

R.L.1910, § 6040.

§22786.  Interrogatories and crossinterrogatories.

When the commission is ordered, the defendant must serve upon the district attorney, without delay, a copy of the interrogatories to be annexed thereto, with three (3) days notice of the time at which they will be presented to the court or judge.  The district attorney may in like manner serve upon the defendant or his counsel crossinterrogatories, to be annexed to the commission, with like notice.  In the interrogatories, either party may insert any question pertinent to the issue.  When the interrogatories and crossinterrogatories are presented to the court or judge, according to the notice, the court or judge must modify the questions, so as to conform them to the rules of evidence, and must endorse upon them his alterations, and annex them to the commission.

R.L.1910, § 6041.

§22787.  Manner of return.

Unless the parties otherwise consent by an endorsement upon the commission, the court or judge must endorse thereon the direction and manner in which it must be returned, and may in his discretion direct that it be returned by mail or otherwise, addressed to the clerk of the court in which the action is pending, designating his name, and the place where his office is kept.

R.L.1910, § 6042.

§22788.  Execution of commission.

The commissioner, unless otherwise specially directed, may execute the commission as follows:

1.  He must administer an oath to the witness that his answers given to the interrogatories shall be the truth, the whole truth and nothing but the truth.

2.  He must cause the examination of the witness to be reduced to writing and subscribed by him.

3.  He must write the answers of the witness as nearly as possible in the language in which he gives them, and read to him each answer so taken down, and correct or add to it until it conforms to what he declares is the truth.

4.  If the witness declines to answer a question, that fact, with the reason assigned by him for declining, must be stated.

5.  If any papers or documents are produced before him, and proved by the witness, they, or copies of them, must be annexed to the deposition, subscribed by the witness, and certified by the commissioner.

6.  The commissioner must subscribe his name to each sheet of the deposition, with the papers and documents proved by the witness, or copies thereof, to the commissioner, and must close it up under seal and address it as directed by the endorsement thereon.

7.  If there be direction on the commission to return it by mail, the commissioner must immediately deposit it in the nearest post office.  If any other direction be made by the written consent of the parties, or by the court or judge, to the commissioner as to its return, the commissioner must comply with the directions.  A copy of this section must be annexed to the commission.

R.L.1910, § 6043.

§22789.  Delivery of returned commission by agent.

If the commission and return be delivered by the commissioner to an agent, he must deliver the same to the clerk to whom it is directed, or to the judge of the court in which the action is pending, by whom it may be received and opened upon the agent making affidavit that he received it from the hands of the commissioner, and that it has not been opened or altered since he received it.

R.L.1910, § 6044.

§22790.  Delivery when agent is incapacitated.

If the agent is dead, or from sickness or other cause is unable personally to deliver the commission and return as prescribed in the last section, it may be received by the clerk or judge from any other person, upon his making an affidavit that he received it from the agent, that the agent is dead, or, from sickness or other casualty unable to deliver it, and it has not been opened or altered since the person making the affidavit received it, and that he believes it has not been opened or altered since it came from the hands of the commissioner.

R.L.1910, § 6045.

§22791.  Filing commission and return.

The clerk or judge receiving and opening the commission and return must immediately file it, with the affidavit mentioned in the last two sections, in the office of the clerk of the court in which the indictment or information is pending.  If the commission and return is transmitted by mail, the clerk to whom it is addressed must receive it from the post office, and open and file it in his office, where it must remain unless otherwise directed by the court.

R.L.1910, § 6046.

§22792.  Commission and return open to inspection.

The commission and return must at all times be open to the inspection of all persons, who must be furnished a copy of the same, or any part thereof, on payment of his fees.

R.L.1910, § 6047.

§22793.  Reading deposition on trial.

Depositions taken under a commission may be read in evidence by either party on the trial upon it being shown that the witness is unable to attend from any cause whatever, and the same objections may be taken to a question in the interrogatories, or to the answers in the deposition, as if the witness had been examined orally in court.

R.L.1910, § 6048. R.L.1910, § 6048.

§22-811.  Repealed by Laws 1999, 1st Ex.Sess., c. 6, § 3, eff. Nov. 1, 1999.

§22-812.  Repealed by Laws 1999, 1st Ex.Sess., c. 6, § 3, eff. Nov. 1, 1999.

§22-812.1.  Right to speedy trial - Time limits.

A.  If any person charged with a crime and held in jail solely by reason thereof is not brought to trial within one (1) year after arrest, the court shall set the case for immediate review as provided in Section 2 of this act, to determine if the right of the accused to a speedy trial is being protected.

B.  If any person charged with a felony crime who is held to answer on an appearance bond is not brought to trial within eighteen (18) months after arrest, the court shall set the case for immediate review as provided in Section 2 of this act, to determine if the right of the accused to a speedy trial is being protected.

C.  In the event a mistrial is declared or a conviction is reversed on appeal, the time limitations provided for in this section shall commence to run from the date the mistrial is declared or the date of the mandate of the Court of Criminal Appeals.

Added by Laws 1999, 1st Ex.Sess., c. 6, § 1, eff. Nov. 1, 1999.

§22-812.2.  Right to speedy trial - Review process.

A.  Whenever the court finds that a case should be reviewed to determine if the right of an accused to a speedy trial is being protected, the court shall:

1.  Issue notice to the District Attorney, the accused, and the attorney for the accused that the case will be reviewed by the court at a date and time which is not less than ten (10) days nor more than twenty (20) days from the date of the notice.  Each party shall have the opportunity to present evidence or legal authority in support of its position; and

2.  Take evidence from both parties regarding the appropriateness of the cause for the delay.  At the hearing, the court shall consider whether the delay has occurred for any of the following reasons:

a. the delay is the result of the application of the accused or an attorney on behalf of the accused,

b. the delay is the result of the fault of the accused or the attorney for the accused,

c. the accused is incompetent to stand trial,

d. a proceeding to determine the competency of the accused to stand trial is pending and a determination cannot be completed within the time limitations fixed for trial,

e. there is material evidence or a material witness which is unavailable and that reasonable efforts have been made to procure such evidence or witness, and there are reasonable grounds to believe that such evidence or witness can be obtained and trial commenced within a reasonable time,

f. the accused is charged as a codefendant or coconspirator and the court has determined that the codefendants or coconspirators must be tried before separate juries taken from separate jury panels,

g. the court has other cases pending for trial that are for persons incarcerated prior to the case in question, and the court does not have sufficient time to commence the trial of the case within the time limitation fixed for trial,

h. the court, state, accused, or the attorney for the accused is incapable of proceeding to trial due to illness or other reason and it is unreasonable to reassign the case, and

i. due to other reasonable grounds the court does not have sufficient time to commence the trial of the case within the time limit fixed for trial.

B.  If, after hearing all the evidence and the legal arguments properly submitted, the court finds by a preponderance of the evidence that the state is not proceeding with due diligence, that none of the exceptions set out in paragraph 2 of subsection A of this section justify additional delay and the right of the accused to a speedy trial has been violated, the court shall dismiss the case.

C.  If a preliminary hearing has been held, the case may be refiled, unless the applicable statute of limitations has expired, upon a showing of newly discovered evidence which could not have been discovered prior to trial.

D.  If a preliminary hearing has not been held, the case may be refiled, upon good cause shown, unless any applicable statute of limitations has expired.

E.  If, after hearing all the evidence and the legal arguments properly submitted, the court finds that the right of the accused to a speedy trial has not been violated, the court shall set the case for review in four (4) months.  If the case is still pending after the four-month period, the court shall conduct another review.  The four-month review of pending cases shall be a continuing responsibility of the court until final disposition of the case.

Added by Laws 1999, 1st Ex.Sess., c. 6, § 2, eff. Nov. 1, 1999.

§22-813.  Repealed by Laws 1999, 1st Ex.Sess., c. 6, § 3, eff. Nov. 1, 1999.

§22814.  Effect of dismissing action.

If the court direct the action to be dismissed, the defendant must, if in custody, be discharged therefrom, or if admitted to bail, his bail is exonerated, or money deposited instead of bail must be refunded to him.

R.L.1910, § 6098.

§22815.  Dismissal by court or on district attorney's application.

The court may either of its own motion or upon the application of the district attorney, and the furtherance of justice, order an action or indictment to be dismissed; but in that case the reasons of the dismissal must be set forth in the order, which must be entered upon the minutes.

R.L.1910, § 6099.

§22816.  Nolle prosequi abolished.

The entry of a nolle prosequi is abolished, and the district attorney cannot discontinue or abandon a prosecution for a public offense, except as provided in the last section.

R.L.1910, § 6100.

§22817.  Dismissal not a bar to another prosecution.

An order for the dismissal of the action, as provided in this article, is not a bar to any other prosecution for the same offense. R.L.1910, § 6101. R.L.1910, § 6101.

§22-831.  Order of trial proceedings.

The jury having been impaneled and sworn, the trial must proceed in the following order:

1.  If the indictment or information is for a felony, the clerk or district attorney must read it, and state the plea of the defendant to the jury.  In other cases this formality may be dispensed with.

2.  The district attorney, or other counsel for the state, must open the case and offer the evidence in support of the indictment or information.

3.  The defendant or defendant's counsel shall give an opening statement immediately after the opening statement of the district attorney unless the defendant affirmatively reserves the opening statement until the district attorney has rested the state's case.  The defense may offer evidence after the close of the state's case.

4.  The parties may then, respectively, offer rebutting testimony only, unless the court for good reason, in furtherance of justice, or to correct an evident oversight, permit them to offer evidence upon their original case.

5.  When the evidence is concluded, the attorneys for the prosecution may submit to the court written instructions.  If the questions of law involved in the instructions are to be argued, the court shall direct the jury to withdraw during the argument, and after the argument, must settle the instructions, and may give or refuse any instructions asked, or may modify the same as he deems the law to be.  Instructions refused shall be marked in writing by the judge, if modified, modification shall be shown in the instruction.  When the instructions are thus settled, the jury, if sent out, shall be recalled and the court shall thereupon read the instructions to the jury.

6.  Thereupon, unless the case is submitted to the jury without argument, the counsel for the state shall commence, and the defendant or his counsel shall follow, then the counsel for the state shall conclude the argument to the jury.  During the argument the attorneys shall be permitted to read and comment upon the instructions as applied to the evidence given, but shall not argue to the jury the correctness or incorrectness of the propositions of law therein contained.  The court may permit one or more counsel to address the jury on the same side, and may arrange the order in which they shall speak, but shall not without the consent of the attorneys limit the time of their arguments.  When the arguments are concluded, if the court be of the opinion that the jury might be misled by the arguments of counsel, he may to prevent the same further instruct the jury.  All instructions given shall be in writing unless waived by both parties, and shall be filed and become a part of the record in the case.

R.L.1910, § 5870.  Amended by Laws 2000, c. 262, § 1, eff. July 1, 2000.

§22832.  Court to decide the law.

The court must decide all questions of law which arise in the course of the trial.

R.L.1910, § 5871.

§22833.  Province of jury in libel case.

On the trial of an indictment or information for libel, the jury shall determine the facts under the instructions of the court as in other cases.

R.L.1910, § 5872.

§22834.  Jury limited to questions of fact.

On the trial of an indictment or information, questions of law are to be decided by the court, and the questions of fact are to be decided by the jury; and, although the jury have the power to find a general verdict, which includes questions of law as well as of fact, they are bound, nevertheless, to receive the law which is laid down as such by the court.

R.L.1910, § 5873.

§22835.  Restriction of argument  Number of counsel.

If the indictment or information is for an offense punishable with death, three counsel on each side may argue the case to the jury.  If it is for any other offense the court may, in its discretion, restrict the argument to one counsel on each side.

R.L.1910, § 5874.

§22836.  Defendant presumed innocent  Reasonable doubt of guilt requires acquittal.

A defendant in a criminal action is presumed to be innocent until the contrary is proved, and in case of a reasonable doubt as to whether his guilt is satisfactorily shown, he is entitled to be acquitted.

§22837.  Doubt as to degree of guilt.

When it appears that a defendant has committed a public offense and there is reasonable ground of doubt in which of two or more degrees he is guilty, he can be convicted of the lowest of such degree only.

R.L.1910, § 5877.

§22839.  Discharge of defendant that he may testify for state.

When two or more persons are included in the same indictment or information, the court may, at any time before the defendants have gone into their defense, on the application of the district attorney, direct any defendant to be discharged from the indictment or information, that he may be compelled to be a witness for the state.

R.L.1910, § 5879.

§22840.  Discharge of defendant that he may testify for codefendant.

When two or more persons are included in the same indictment or information, and the court is of opinion that in regard to a particular defendant there is not sufficient evidence to put him on his defense, it must, before the evidence is closed, in order that he may be compelled to be a witness for his codefendant, submit its opinion to the jury, who, if they so find, may acquit the particular defendant for the purpose aforesaid.

R.L.1910, § 5880.

§22841.  Higher offense than charged, existence of  Jury discharged.

If it appear by the testimony that the facts proved constitute an offense of a higher nature than that charged in the indictment or information, the court may direct the jury to be discharged, and all proceedings on the indictment or information to be suspended, and may order the defendant to be committed or continued on, or admitted to bail, to answer any new indictment or information which may be filed against him for the higher offense.

R.L.1910, § 5887.

§22842.  Discharge of jury not a former acquittal.

If an indictment or information for the higher offense is filed within a year next thereafter, he must be tried thereon, and a plea of former acquittal to such last prosecution is not sustained by the fact of the discharge of the jury on the first indictment or information.

R.L.1910, § 5888.

§22843.  Trial on original indictment, when.

If a new indictment or information is not filed for a higher offense within a year, as aforesaid, the court shall again proceed to try the defendant on the original indictment or information.

R.L.1910, § 5889.

§22844.  Jury may be discharged, when.

The court may direct the jury to be discharged where it appears that it has not jurisdiction of the offense, or that the facts as charged in the indictment or information do not constitute an offense punishable by law.

R.L.1910, § 5890.

§22845.  Disposition of prisoner on discharge of jury.

If the jury is discharged because the court has not jurisdiction of the offense charged in the indictment or information, and it appears that it was committed out of the jurisdiction of this state, the court may order the defendant to be discharged, or to be detained for a reasonable time specified in the order, until a communication can be sent by the district attorney to the chief executive officer of the state, territory or district where the offense was committed.

R.L.1910, § 5891.

§22846.  Disposition of prisoner where jurisdiction in another county.

If the offense was committed within the exclusive jurisdiction of another county of this state, the court must direct the defendant to be committed for such time as it deems reasonable to await a warrant from the proper county for his arrest, or if the offense be a misdemeanor only, it may admit him to bail in an undertaking, with sufficient sureties, that he will, within such time as the court may appoint, render himself amenable to a warrant for his arrest from the proper county, and if not sooner arrested thereon, will attend at the office of the sheriff of the county where the trial was had, at a time particularly specified in the undertaking, to surrender himself upon the warrant, if issued, or that his bail will forfeit such sum as the court may fix, and to be mentioned in the undertaking; and the clerk must forthwith transmit a certified copy of the indictment or information, and all the papers in the action filed with him, to the district attorney of the proper county, the expense of which transmission is chargeable to the county.

R.L.1910, § 5892.

§22847.  Disposition of prisoner where defendant not arrested on warrant from proper county.

If the defendant is not arrested on a warrant from the proper county, he must be discharged from custody, or his bail in the action be exonerated, or money deposited instead of bail refunded, as the case may be, and the sureties in the undertaking as mentioned in the last section, must be discharged.

R.L.1910, § 5893.

§22848.  Disposition of prisoner  Proceedings if arrested.

If he is arrested, the same proceedings must be had thereon as upon the arrest of a defendant in another county, on a warrant of arrest issued by a magistrate.

R.L.1910, § 5894.

§22849.  Duty of court where no offense charged.

If the jury be discharged because the facts as charged do not constitute an offense punishable by law, the court must order that the defendant, if in custody, be discharged therefrom, or, if admitted to bail, that the bail be exonerated, or if he have deposited money instead of bail, that the money deposited be refunded to him unless in its opinion a new indictment or information can be framed, upon which the defendant can be legally convicted, in which case it may direct that the case be resubmitted to the same or another grand jury, or a new information filed.

R.L.1910, § 5895.

§22850.  Court may advise jury to acquit.

If, at any time after the evidence on either side is closed, the court deem it insufficient to warrant a conviction, it may advise the jury to acquit the defendant.  But the jury are not bound by the advice, nor can the court, for any cause, prevent the jury from giving a verdict.

R.L.1910, § 5896. R.L.1910, § 5896.

§22851.  Jury may view place  Custody of sworn officer.

When, in the opinion of the court, it is proper that the jury should view the place in which the offense was charged to have been committed, or in which any other material fact occurred, it may order the jury to be conducted in a body, in the custody of proper officers, to the place, which must be shown to them by a person appointed by the court for that purpose, and the officers must be sworn to suffer no person to speak to or communicate with the jury, nor to do so themselves, on any subject connected with the trial, and to return them into court without unnecessary delay, or at a specified time.

R.L.1910, § 5897.

§22852.  Juror must declare knowledge of case.

If a juror have any personal knowledge respecting a fact in controversy in a cause he must declare it in open court during the trial.  If, during the retirement of a jury, a juror declare a fact, which could be evidence in the cause, as of his own knowledge, the jury must return into court.  In either of these cases, the juror making the statement must be sworn as a witness and examined in the presence of the parties.

R.L.1910, § 5898.

§22853.  Custody and conduct of jury before submission  Separation  Sworn officer.

The jurors sworn to try an indictment or information, may, at any time before the submission of the cause to the jury, in the discretion of the court, be permitted to separate, or to be kept in charge of proper officers.  The officers must be sworn to keep the jurors together until the next meeting of the court, to suffer no person to speak to or communicate with them, nor to do so themselves, on any subject connected with the trial, and to return them into court at the next meeting thereof.  Such officer or officers having once been duly sworn, it is not necessary that they be resworn at each recess or adjournment.  An admonition to the officer and the jury shall be sufficient.

§22-853.1.  Jurors - Protective orders.

The court, for good cause shown, upon motion of either party or any affected person or upon its own initiative, may issue a protective order for a stated period regulating disclosure of the identity and the business or residential address of any prospective or sworn juror to any person or persons, other than to counsel for either party.  Such good cause shall exist in civil or criminal proceedings where the court determines that there is a likelihood of bribery, jury tampering, or of physical injury or harassment of the juror.

Added by Laws 1991, c. 33, § 1, eff. Sept. 1, 1991.

§22854.  Court must admonish jury as to conduct.

The jury must also, at each adjournment of the court, whether permitted to separate or kept in charge of officers, be admonished by the court that it is their duty not to converse among themselves or with any one else on any subject connected with the trial, or to form or express any opinion thereon, until the case is finally submitted to them.

R.L.1910, § 5900.

§22855.  Sickness or death of juror  New juror sworn.

If, before the conclusion of a trial, a juror becomes sick, so as to be unable to perform his duty, the court may order him to be discharged.  In that case or in the event of the death of a juror a new juror may be sworn, and the trial begin anew, or the jury may be discharged, and a new jury then or afterwards impaneled.

§22-856.  Requisites of charge of court - Presentation of written charge - Request to charge - Endorsement of disposition on charge presented - Partial refusal.

In charging the jury, the court must state to them all matters of law which it thinks necessary for their information in giving their verdict, and if it state the testimony of the case, it must in addition inform the jury that they are the exclusive judges of all questions of fact.  Either party may present to the court any written charge and request that it be given.  If the court thinks it correct and pertinent, it must be given; if not, it must be refused. Upon each charge presented and given or refused the court must endorse or sign its decision.  If part of any written charge be given and part refused the court must distinguish, showing by the endorsement or answer what part of each charge was given and what part refused.

R.L. 1910, § 5905.

§22857.  Jury after the charge.

After hearing the charge, the jury may either decide in court, or may retire for deliberation.  If they do not agree without retiring, one or more officers must be sworn to keep them together in some private and convenient place, and not to permit any person to speak to or communicate with them, nor do so themselves, unless it be by order of the court, or to ask them whether they have agreed upon a verdict, and to return them into court when they have so agreed, or when ordered by the court.

R.L. 1910, § 5906.  Amended by Laws 1997, c. 133, § 17, eff. July 1, 1999; Laws 1998, 1st Ex.Sess., c. 2, § 13, emerg. eff. June 19, 1998; Laws 1999, 1st Ex.Sess., c. 5, § 8, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 17 from July 1, 1998, to July 1, 1999.

§22858.  Defendant admitted to bail may be committed during trial.

When a defendant who has given bail appears for trial, the court may, in its discretion, at any time after his appearance for trial order him to be committed to the custody of the proper officer of the county to abide the judgment or further order of the court, and he must be committed and held in custody accordingly.

R.L.1910, § 5907.

§22859.  Substitute for district attorney failing or unable to attend trial or disqualified.

If the district attorney fails, or is unable to attend at the trial or is disqualified, the court must appoint some attorney at law to perform the duties of the district attorney on such trial.

R.L.1910, § 5908.

§22-860.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-860.1.  Second or subsequent offenses - Trial procedure.

In all cases in which the defendant is prosecuted for a second or subsequent offense, except in those cases in which former conviction is an element of the offense, the procedure shall be as follows:

1.  The trial shall proceed initially as though the offense charged was the first offense; when the indictment or information is read all reference to prior offenses shall be omitted; during the trial of the case no reference shall be made nor evidence received of prior offenses except as permitted by the rules of evidence; the judge shall instruct the jury only on the offense charged; the jury shall be further instructed to determine only the guilt or innocence on the offense charged, and that punishment at this time shall not be determined by the jury; and

2. If the verdict be guilty of the offense charged, that portion of the indictment or information relating to prior offenses shall be read to the jury and evidence of prior offenses shall be received. The court shall then instruct the jury on the law relating to second and subsequent offenses, and the jury shall then retire to determine the fact of former conviction, and the punishment, as in other cases.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 438, eff. July 1, 1999.

§22861.  Formal exceptions to rulings or orders unnecessary.

Formal exceptions to rulings or orders of the court in criminal proceedings shall not be necessary but for all purposes for which an exception has heretofore been necessary at the trial of a cause it shall be sufficient that a party, at the time the ruling or order of the court has been made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court with his general grounds therefor.

Laws 1971, c. 144, § 1, eff. Oct. 1, 1971.

§22891.  Jury room  Expenses of providing, a county charge.

A room must be provided by the board of commissioners of a county for the use of the jury, upon their retirement for deliberation, with suitable furniture, fuel, lights and stationery. If the commissioners neglect, the court may order the sheriff to do so, and the expenses incurred by him in carrying the order into effect, when certified by the court, are a county charge.

R.L.1910; § 5910. R.L.1910, § 5912.

§22893.  Jury may have written instructions, forms of verdict and documents injury room  Copies of public or private documents.

On retiring for deliberation the jury may take with them the written instructions given by the court; the forms of verdict approved by the court, and all papers which have been received as evidence in the cause, except that they shall take copies of such parts of public records or private documents as ought not, in the opinion of the court, to be taken from the person having them in possession.

R.L.1910, § 5912.

§22894.  Jury brought into court for information  Presence of, or notice to, parties.

After the jury have retired for deliberation, if there be a disagreement between them as to any part of the testimony or if they desire to be informed on a point of law arising in the cause, they must require the officer to conduct them into court.  Upon their being brought into court, the information required must be given in the presence of, or after notice to the district attorney and the defendant or his counsel, or after they have been called.

§22895.  Illness of juror after retirement  Accident or cause preventing keeping together  Discharge.

If, after the retirement of the jury, one of them become so sick as to prevent the continuance of his duty, or any other accident or cause occur to prevent their being kept together for deliberation, the jury may be discharged.

R.L.1910, § 5914. R.L.1910, § 5914.

§22896.  Discharge after agreement on verdict or showing of inability to agree.

Except as provided in the last section, the jury cannot be discharged after the cause is submitted to them until they have agreed upon their verdict, and rendered it in open court, unless by the consent of both parties entered upon the minutes, or unless at the expiration of such time as the court deems proper, it satisfactorily appear that there is no reasonable probability that the jury can agree.

R.L.1910, § 5915.

§22897.  Retrial after discharge at same or other term.

In all cases where a jury are discharged or prevented from giving a verdict, by reason of an accident or other cause, except where the defendant is discharged from the indictment or information during the progress of the trial, or after the cause is submitted to them, the cause may be again tried at the same or another term, as the court may direct.

R.L.1910, § 5916.

§22898.  Court during jury's retirement  Sealed verdicts  Final adjournment for term discharges jury.

While the jury are absent the court may adjourn from time to time as to other business, but it is nevertheless deemed open for any purpose connected with the cause submitted to them until verdict is rendered or the jury discharged.  If the jury agree on a verdict during a temporary adjournment or recess of the court, they may, upon the direction of the court, sign the verdict by their foreman, securely seal the same in an envelope, and deliver the same to the foreman, when they may separate until the next convening of the court, at which time they shall reassemble in the jury room and return their verdict in open court, when the same proceedings shall be had as in case of other verdicts.  A final adjournment of the court for the term discharges the jury.

R.L.1910, § 5917.

§22911.  Return of jury into court upon agreement  Discharge on failure of some jurors to appear.

When the jury have agreed upon their verdict, they may be conducted into court by the officer having them in charge.  Their names must then be called, and if all do not appear, the rest must be discharged without giving a verdict.  In that case the cause must be again tried, at the same or another term.

R.L.1910, § 5918.

§22912.  Presence of defendant required in felony cases when verdict received  Discretionary in misdemeanor cases.

If the indictment or information is for a felony, the defendant must, before the verdict is received, appear in person.  If it is for a misdemeanor, the verdict may, in the discretion of the court, be rendered in his absence.

R.L.1910, § 5919.

§22913.  Proceedings when jury appear.

When the jury appear, they must be asked, by the court or the clerk, whether they have agreed upon their verdict, and if the foreman answers in the affirmative, they must, on being required, declare the same.

R.L.1910, § 5920.

§22914.  Form of verdict.

A general verdict upon a plea of not guilty, is either "guilty", or "not guilty", which imports a conviction or acquittal of the offense charged.  Upon a plea of a former conviction or acquittal of the same offense, it is either "for the state", or "for the defendant". When the defendant is acquitted on the ground that he was insane at the time of the commission of the act charged, the verdict must be "not guilty by reason of insanity".   When the defendant is acquitted on the ground of variance between the charge and the proof, the verdict must be "not guilty by reason of variance between charge and proof".

§22915.  Degree of crime must be found.

Whenever a crime is distinguished into degrees, the jury, if they convict the defendant, must find the degree of the crime of which he is guilty.

R.L.1910, § 5922.

§22916.  Included offense or attempt may be found.

The jury may find the defendant guilty of any offense, the commission of which is necessarily included in that with which he is charged, or of an attempt to commit the offense.

R.L.1910, § 5923.

§22917.  Several defendants  Verdict as to part  Retrial as to defendants not agreed on.

On an indictment or information against several, if the jury cannot agree upon a verdict as to all, they may render a verdict as to those in regard to whom they do agree, on which a judgment must be entered accordingly, and the case as to the rest may be tried by another jury.

R.L.1910, § 5924.

§22918.  Jury may reconsider verdict of conviction for mistake of law  Return of same verdict.

When there is a verdict of conviction in which it appears to the court that the jury have mistaken the law, the court may explain the reason for that opinion, and direct the jury to reconsider their verdict, and if, after the reconsideration, they return the same verdict, it must be entered.  But when there is a verdict of acquittal, the court cannot require the jury to reconsider it.

R.L.1910, § 5925.

§22919.  Informal verdict to be reconsidered.

If the jury render a verdict not in form, the court may, with proper instructions as to the law, direct them to reconsider it, and it cannot be recorded until it be rendered in some form from which it can be clearly understood what is the intent of the jury.

R.L.1910, § 5926.

§22920.  Judgment when jury persist in informal verdict.

If the jury persist in finding an informal verdict, from which, however, it can be clearly understood that their intention is to find in favor of the defendant upon the issue, it must be entered in the terms in which it is found, and the court must give judgment of acquittal.  But no judgment of conviction can be given unless the jury expressly find against the defendant, upon the issue, or judgment be given against him on a special verdict.

R.L.1910, § 5927.

§22921.  Polling jury.

When a verdict is rendered, and before it is recorded, the jury may be polled on the requirement of either party, in which case they must be severally asked whether it is their verdict, and if any one answer in the negative, the jury must be sent out for further deliberation.

R.L.1910, § 5928.

§22922.  Recording and reading verdict  Disagreement of jurors entered upon minutes  Discharge if no disagreement.

When the verdict is given, and is such as the court may receive, the clerk must immediately record it in full upon the minutes, and the judge or the clerk must read it to the jury and inquire of them whether it is their verdict. If any juror disagree, the fact must be entered upon the minutes, and the jury again sent out; but if no disagreement is expressed, the verdict is complete, and the jury must be discharged from the case.

Amended by Laws 1985, c. 119, § 1, eff. Nov. 1, 1985.

§22923.  Defendant discharged on acquittal  Variance resulting in acquittal may authorize new charges.

If a judgment of acquittal is given on a general verdict, and the defendant is not detained for any other legal cause, he must be discharged as soon as judgment is given, except that when the acquittal is for a variance between the proof and the indictment or information which may be obviated by a new indictment or information the court may order his detention to the end that a new indictment or information may be preferred in the same manner and with like effect as provided in cases where the jury is discharged.

R.L.1910, § 5930.

§22924.  Commitment upon conviction.

If a general verdict is rendered against the defendant he must be remanded if in custody, or if on bail he may be committed to the proper officer of the county to await the judgment of the court upon the verdict.  When committed his bail is exonerated, or if money is deposited instead of bail it must be refunded to the defendant.

R.L.1910, § 5931.

§22-925.  Claim of insanity - Duty of court and jury - Commitment to institution.

When it is contended on behalf of the defendant in any criminal prosecution that such defendant is at the time of the trial a person who is impaired by reason of mental retardation, a mentally ill person, an insane person, or a person of unsound mind, the court shall submit to the jury a proper form of verdict, and if the jury finds the defendant not guilty on account of such insanity, mental illness, or unsoundness of mind, they shall so state in their verdict, and the court shall thereupon order the defendant committed to the state hospital for the mentally ill, or other state institution provided for the care and treatment of cases such as the one before the court, until the sanity and soundness of mind of the defendant be judicially determined, and such person be discharged from the institution according to law.

R.L. 1910, § 5932.  Amended by Laws 1998, c. 246, § 14, eff. Nov. 1, 1998.

§22-926.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-926.1.  Assessment of punishment by jury.

In all cases of a verdict of conviction for any offense against any of the laws of the State of Oklahoma, the jury may, and shall upon the request of the defendant assess and declare the punishment in their verdict within the limitations fixed by law, and the court shall render a judgment according to such verdict, except as hereinafter provided.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 439, eff. July 1, 1999.

§22-927.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-927.1.  Punishment assessed by court.

Where the jury finds a verdict of guilty, and fails to agree on the punishment to be inflicted, or does not declare such punishment by their verdict, the court shall assess and declare the punishment and render the judgment accordingly.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 440, eff. July 1, 1999.

§22-928.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-928.1.  Excess punishment to be disregarded by court.

If the jury assesses a punishment, whether of imprisonment or fine, greater than the highest limit declared by law for the offense of which they convict the defendant, the court shall disregard the excess and pronounce sentence and render judgment according to the highest limit prescribed by law in the particular case.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 441, eff. July 1, 1999.

§22-929.  Remand for vacation of sentence - New sentencing proceeding - Construction of section.

A.  Upon any appeal of a conviction by the defendant in a noncapital criminal case, the appellate court, if it finds prejudicial error in the sentencing proceeding only, may set aside the sentence rendered and remand the case to the trial court in the jurisdiction in which the defendant was originally sentenced for resentencing.  No error in the sentencing proceeding shall result in the reversal of the conviction in a criminal case unless the error directly affected the determination of guilt.

B.  When a criminal case is remanded for vacation of a sentence, the court may:

1.  Set the case for a nonjury sentencing proceeding; or

2.  If the defendant or the prosecutor so requests in writing, impanel a new sentencing jury.

C.  If a written request for a jury trial is filed within twenty (20) days of the date of the appellate court order, the trial court shall impanel a new jury for the purpose of conducting a new sentencing proceeding.

1.  All exhibits and a transcript of all testimony and other evidence properly admitted in the prior trial and sentencing shall be admissible in the new sentencing proceeding.  Additional relevant evidence may be admitted including testimony of witnesses who testified at the previous trial.

2.  The provisions of this section are procedural and shall apply retroactively to any defendant sentenced in this state.

D.  This section shall not be construed to amend or be in conflict with the provisions of Section 701.10 or 701.10a of Title 21 of the Oklahoma Statutes relating to sentencing and resentencing in death penalty cases; Section 438 of this act relating to the trial procedure for defendants prosecuted for second or subsequent offense; or the provisions of Sections 439 and 440 of this act relating to assessment of punishment in the original trial proceedings.

Added by Laws 1990, c. 261, § 1, emerg. eff. May 24, 1990.  Amended by Laws 1997, c. 133, § 18, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 9, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 18 from July 1, 1998, to July 1, 1999.

§22951.  New trial defined  Proceedings on new trial  Former verdict no bar  Capital cases.

A.  A new trial is a reexamination of the issue in the same court, before another jury, after a verdict has been given.  The granting of a new trial places the parties in the same position as if no trial had been had.  All the testimony must be produced anew except of witnesses who are absent from the state or dead, in which event the evidence of such witnesses on the former trial may be presented; and the former verdict cannot be used or referred to either in evidence or in argument, or be pleaded in bar of any conviction which might have been had under the indictment or information.

B.  In capital cases, when an appeal has been taken and the cause has been remanded for a new trial, the court shall proceed as provided in subsection A of this section.

C.  In capital cases, when an appeal has been taken and the cause has been remanded for resentencing, the prosecutor and court shall proceed as provided in Section 3 of this act.

R.L.1910, § 5936.

§22952.  Grounds for new trial  Affidavits and testimony.

A court in which a trial has been had upon an issue of fact has power to grant a new trial when a verdict has been rendered against a defendant by which his substantial rights have been prejudiced, upon his application in the following cases only:

First.  When the trial has been in his absence, if the charge is for a felony.

Second.  When the jury have received any evidence out of court, other than that resulting from a view of the premises.

Third.  When the jury have separated without leave of the court, after retiring to deliberate on their verdict, and before delivering or sealing the same, if it be sealed, or have been guilty of any misconduct by which a fair and due consideration of the case has been prevented.

Fourth.  When the verdict has been decided by lot, or by any means other than a fair expression of opinion on the part of the jury.

Fifth.  When the court has misdirected the jury in a matter of law, or has erred in the decision of any question of law arising during the course of the trial.

Sixth.  When the verdict is contrary to law or evidence.

Seventh.  When new evidence is discovered, material to the defendant, and which he could not with reasonable diligence have discovered before the trial, or when it can be shown that the grand jury was not drawn summoned or impaneled as provided by law, and that the facts in relation thereto were unknown to the defendant or his attorney until after the trial jury in the case was sworn and were not of record.  When a motion for a new trial is made on the ground of newly discovered evidence, the defendant must produce at the hearing in support thereof affidavits of witnesses, or he may take testimony in support thereof as provided in Section 5781, and if time is required by the defendant to procure such affidavits or testimony, the court may postpone the hearing of the motion for such length of time as under all the circumstances of the case may seem reasonable.  The application for a new trial on the ground that the grand jury was not drawn summoned or impaneled as provided by law may be shown in like manner.

§22953.  Time for applying for new trial  Limitations.

The application for a new trial must be made before judgment is entered; but the court or judge thereof may for good cause shown allow such application to be made at any time within thirty (30) days after the rendition of the judgment.  A motion for a new trial on the ground of newly discovered evidence may be made within three (3) months after such evidence is discovered but no such motion may be filed more than one (1) year after judgment is rendered, and if on the ground that the grand jury was not properly drawn or impaneled then the motion must be made within thirty (30) days after the judgment is rendered.

R.L.1910, § 5938; Laws 1969, c. 117, § 1, emerg. eff. April 3, 1969.

§22954.  Motion in arrest of judgment  Definition  Grounds  Time for.

A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered on plea or verdict of guilty, or on a verdict against the defendant on a plea of former conviction or acquittal.  It may be founded on any of the defects in the indictment or information mentioned as grounds of demurrer unless such objection has been waived by a failure to demur, and must be before or at the time the defendant is called for judgment.

R.L.1910, § 5939.

§22955.  Court may arrest on its own motion  Effect of allowing motion.

The court may also on its own view of any of these defects, arrest the judgment without motion.  The effect of allowing a motion in arrest of judgment is to place the defendant in the same situation in which he was before the indictment or information was filed, and in no case of arrest of judgment  is the verdict a bar to another prosecution.

R.L.1910, § 5940.

§22956.  Proceedings after motion for arrest of judgment sustained.

If, from the evidence on the trial, there is reasonable ground to believe the defendant guilty, and a new indictment can be framed upon which he may be convicted, the court may order him to be recommitted to the officer of the proper county, or admitted to bail anew to answer the new indictment or information.  If the evidence shows him guilty of another offense, he must be committed or held thereon; but if no evidence appears sufficient to charge him with any offense, he must, if in custody, be discharged, or, if admitted to bail, his bail is exonerated, or if money has been deposited instead of bail, it must be refunded to the defendant, and the arrest of judgment operates as an acquittal of the charge upon which the indictment or information was founded.

R.L.1910, § 5941. R.L.1910, § 5941.

§22961.  Court appoints time for pronouncing judgment.

After a plea or verdict of guilty, or after a verdict against the defendant on a plea of a former conviction or acquittal, if the judgment is not arrested or a new trial granted, the court must appoint a time for pronouncing judgment.

R.L.1910, § 5942.

§22962.  Time for pronouncing verdict specified.

The time appointed must be at least two (2) days after the verdict, if the court intend to remain in session so long; or, if not, at as remote a time as can reasonably be allowed.

R.L.1910, § 5943.

§22963.  Defendant may be absent, when.

For the purpose of judgment, if the conviction is for misdemeanor judgment may be pronounced in the defendant's absence, unless such defendant is represented by an attorney of record, in which event, said attorney must be present unless said attorney waives appearance in writing or unless the said attorney has been notified of the time and date of imposition of judgment and fails to appear.

R.L.1910, § 5944; Laws 1968, c. 202, § 1, emerg. eff. April 19, 1968.

§22964.  Officer may be directed to produce prisoner.

When the defendant is in custody, the court may direct the officer in whose custody he is to bring him before it for judgment, and the officer must do so accordingly.

R.L.1910, § 5945.

§22965.  Warrant for defendant not appearing  Forfeiture of bond or bail money.

If the defendant has been discharged on bail, or has deposited money instead thereof, and does not appear for judgment when his personal attendance is necessary, the court, in addition to the forfeiture of the undertaking of bail or of money deposited, may direct the clerk to issue a bench warrant for his arrest.

R.L.1910, § 5946. 0

§22966.  Clerk to issue bench warrant  Several counties.

The clerk, on the application of the district attorney, may, accordingly, at any time after the order, whether the court be sitting or not, issue a bench warrant into one or more counties.

R.L.1910, § 5947.

§22-966A.  Bench warrant, fee for issuance of.

For the issuance of each bench warrant for a defendant's failure to pay court costs, fines, fees, or assessments in felony, misdemeanor, or traffic cases, the court clerk shall charge and collect a fee of Five Dollars ($5.00).  The fee shall be included in the execution bond amount on the face of the bench warrant which is issued for the defendant's failure to pay and shall be in addition to the delinquent amount owed by the defendant.  This fee shall be deposited in the court clerk's revolving fund pursuant to the provisions of Section 220 of Title 19 of the Oklahoma Statutes.

Added by Laws 1995, c. 132, § 2, eff. Nov. 1, 1995.

§22967.  Form of bench warrant.

The bench warrant must be substantially in the following form:

County of ......................

State of Oklahoma.

To any sheriff, constable, marshal or policeman in this state:

A B having been, on the ........ day of ......... A. D., 19...., duly convicted in the ......... court of the county of ........ of the crime of (designating it generally), you are therefore commanded forthwith to arrest the abovenamed A B and bring him before that court for judgment, or if the court has adjourned for the term, you are to deliver him into the custody of the sheriff of the county of ........ (as the case may be).

Given under my hand, with the seal of said court affixed, this ...... day of ........ A. D., 19....

By order of the court.

(Seal).  E.F., Clerk.

R.L.1910, § 5948.

§22968.  Service of bench warrant, mode of.

The bench warrant may be served in any county, in the same manner as a warrant of arrest, except that when served in another county, it need not be endorsed by a magistrate of that county.

R.L.1910, § 5949.

§22969.  Defendant to be arrested.

Whether the bench warrant is served in the county in which it was issued or in another county, the officer must arrest the defendant and bring him before the court, or commit him to the officer mentioned in the warrant, according to the command thereof.

R.L.1910, § 5950.

§22970.  Defendant informed of proceedings.

When the defendant appears for judgment, he must be informed by the court, or by the clerk under its direction, of the nature of the indictment or information, and his plea and the verdict, if any thereon, and must be asked whether he has any legal cause to show why judgment should not be pronounced against him.

R.L.1910, § 5951.

§22-971.  Defendant may show cause against judgment - Grounds - Proceedings.

The defendant may show for cause against the judgment:

1.  That the defendant is insane; and if, in the opinion of the court, there is reasonable ground for believing the defendant to be insane, the question of the defendant's insanity must be tried as hereinafter in this chapter.  If upon the trial of that question the jury finds that the defendant is sane, judgment must be pronounced.  If the jury finds the defendant insane, the defendant may be committed to one of the state institutions or hospitals for the mentally ill, until the defendant becomes sane, or be otherwise committed according to law.  When notice is given of that fact, as hereinafter provided, the defendant must be brought before the court for judgment.

2.  That the defendant has good cause to offer, either in arrest of judgment, or for a new trial, in which case the court may order the judgment to be deferred, and proceed to decide upon the motion in arrest of judgment, or for a new trial.

R.L. 1910, § 5932.  Amended by Laws 1998, c. 246, § 15, eff. Nov. 1, 1998.

§22972.  Rendition of judgment where cause against it not shown.

If no sufficient cause be alleged or appear to the court why judgment should not be pronounced it must thereupon be rendered.

R.L.1910, § 5953.

§22973.  Court may hear further evidence, when.

After a plea or verdict of guilty in a case where the extent of the punishment is left with the court, the court, upon the suggestion of either party that there are circumstances which may be properly taken into view, either in aggravation or mitigation of the punishment, may in its discretion hear the same summarily at a specified time and upon such notice to the adverse party as it may direct.

R.L.1910, § 5954.

§22974.  Testimony  How presented  Deposition of sick or infirm witness.

The circumstances must be presented by the testimony of witnesses examined in open court, except that when a witness is so sick or infirm as to be unable to attend, his deposition may be taken by a magistrate of the county out of court, at a specified time and place, upon such notice to the adverse party as the court may direct.

R.L.1910, § 5955.

§22975.  Other evidence in aggravation or mitigation of punishment prohibited.

No affidavit or testimony, or representation of any kind, verbal or written, can be offered to or received by the court or member thereof in aggravation or mitigation of the punishment, except as provided in the last two sections.

R.L.1910, § 5956.

§22976.  Concurrent sentences.

If the defendant has been convicted of two or more offenses, before judgment on either, the judgment may be that the imprisonment upon any one may commence at the expiration of the imprisonment upon any other of the offenses.  Provided, that the sentencing judge shall, at all times, have the discretion to enter a sentence concurrent with any other sentence.

R.L. 1910, § 5957.  Amended by Laws 1985, c. 20, § 2, eff. Nov. 1, 1985; Laws 1997, c. 133, § 68, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 19, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 68 from July 1, 1998, to July 1, 1999.

§22977.  Entry of judgment of conviction  Papers to be filed by clerk  Obtaining date of birth and social security number of defendant.

A.  When judgment upon a conviction is rendered, the clerk must enter the same upon the minutes, stating briefly the offense for which the conviction has been had, and must immediately annex together and file the following papers, which constitute a record of the action:

1.  The indictment and a copy of the minutes of the plea or demurrer;

2.  A copy of the minutes of the trial;

3.  The charges given or refused, and the endorsements, if any, thereon; and

4.  A copy of the judgment, which shall include a notation of the date of birth of the defendant and the social security number of the defendant.  The judgment shall also contain the statutory reference to the felony crime the defendant was convicted of and the date of the offense.

B.  The court shall obtain the date of birth of the defendant and the social security number of the defendant.

R.L. 1910, § 5960.  Amended by Laws 1993, c. 202, § 1, eff. Sept. 1, 1993; Laws 2003, c. 294, § 1, eff. Nov. 1, 2003.

§22978.  Certified copy of judgment furnished to officer  Officer authorized to execute judgment except of death.

When a judgment, except of death, has been pronounced, a certified copy of the entry thereof, upon the minutes, must be forthwith furnished to the officer, whose duty it is to execute the judgment, and no other warrant or authority is necessary to justify or require its execution.

R.L.1910, § 5961.

§22979.  Execution of judgment by sheriff in certain cases  Delivery to proper officer in other cases.

When the judgment is imprisonment in a county jail, or a fine, and that the defendant be imprisoned until it be paid, the judgment must be executed by the sheriff of the county or subdivision.  In all other cases when the sentence is imprisonment, the sheriff of the county must deliver the defendant to the proper officer, in execution of the judgment.

R.L.1910, § 5964.

§22-979a.  Payment of jail costs by inmate.

A.  The court shall require a person who is actually received into custody at a jail facility or who is confined in a city or county jail or holding facility, for any offense, to pay the jail facility or holding facility the costs of incarceration, both before and after conviction, upon conviction or receiving a deferred sentence.  The costs of incarceration shall be collected by the clerk of the court as provided for collection of other costs and fines, which shall be subject to review under the procedures set forth in Section VIII of the Rules of the Oklahoma Court of Criminal Appeals, Chapter 18, Appendix of Title 22 of the Oklahoma Statutes.  Costs of incarceration shall include booking, receiving and processing out, housing, food, clothing, medical care, dental care, and psychiatric services.  The costs for incarceration shall be an amount equal to the actual cost of the services and shall be determined by the chief of police for city jails and holding facilities, by the county sheriff for county jails or by contract amount, if applicable.  In the event a person requires emergency medical treatment for an injury or condition that threatens life or threatens the loss or use of a limb prior to being actually received into the custody of any jail facility, the provisions of Section 533 of Title 21 of the Oklahoma Statutes shall apply to taking custody, medical care and cost responsibility.  The cost of incarceration shall be paid by the court clerk, when collected, to the municipality, holding facility, county or other public entity responsible for the operation of such facility where the person was held at any time.  Except for medical costs, ten percent (10%) of any amount collected by the court clerk shall be paid to the municipal attorney's or district attorney's office, and the remaining amount shall be paid to the municipality, the sheriff's service fee account or, if the sheriff does not operate the jail facility, the remaining amount shall be deposited with the public entity responsible for the operation of the jail facility where the person was held at any time.  The court shall order the defendant to reimburse all actual costs of incarceration, upon conviction or upon entry of a deferred judgment and sentence unless the defendant is a mentally ill person as defined by Section 1-103 of Title 43A of the Oklahoma Statutes.  The sheriff shall give notice to the defendant of the actual costs owed before any court-ordered costs are collected.  The defendant shall have an opportunity to object to the amount of costs solely on the grounds that the number of days served is incorrect.  If no objection is made, the costs may be collected in the amount stated in the notice to the defendant.  The sheriff, municipality or other public entity responsible for the operation of the jail may collect costs of incarceration ordered by the court from the jail account of the inmate.  If the funds collected from the jail account of the inmate are insufficient to satisfy the actual incarceration costs ordered by the court, the sheriff, municipality or other public entity responsible for the operation of the jail is authorized to collect the remaining balance of the incarceration costs by civil action.  When the sheriff, municipality or other public entity responsible for the operation of the jail collects any court-ordered incarceration costs from the jail account of the inmate or by criminal or civil action, the court clerk shall be notified of the amount collected.

B.  Except as may otherwise be provided in Section 533 of Title 21 of the Oklahoma Statutes, any offender receiving routine or emergency medical services or medications or injured during the commission of a felony or misdemeanor offense and administered any medical care shall be required to reimburse the sheriff, municipality or other public entity responsible for the operation of the jail, the full amount paid by the sheriff, municipality or other public entity responsible for the operation of the jail for any medical care or treatment administered to such offender during any period of incarceration or when the person was actually received into custody for any reason in that jail facility.  The sheriff, municipality or other public entity responsible for the operation of the jail may deduct the costs of medical care and treatment as authorized by Section 531 of Title 19 of the Oklahoma Statutes.  If the funds collected from the jail account of the inmate are insufficient to satisfy the actual medical costs paid, the sheriff, municipality or other public entity responsible for the operation of the jail shall be authorized to collect the remaining balance of the medical care and treatment by civil actions.

C.  Costs of incarceration shall be a debt of the inmate owed to the municipality, county, or other public entity responsible for the operation of the jail and may be collected as provided by law for collection of any other civil debt or criminal penalty.

Added by Laws 1990, c. 130, § 1, eff. Sept. 1, 1990.  Amended by Laws 1990, c. 311, § 1, eff. Sept. 1, 1990; Laws 1996, c. 153, § 1, emerg. eff. May 7, 1996; Laws 1998, c. 290, § 3, eff. July 1, 1998; Laws 1999, c. 1, § 8, emerg. eff. Feb. 24, 1999; Laws 1999, c. 205, § 1, emerg. eff. May 25, 1999; Laws 2001, c. 258, § 7, eff. July 1, 2001; Laws 2003, c. 319, § 2; Laws 2004, c. 455, § 1; Laws 2005, c. 1, § 16, emerg. eff. March 15, 2005; Laws 2005, c. 470, § 2, emerg. eff. June 9, 2005.

NOTE:  Laws 1998, c. 209, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2004, c. 275, § 11 repealed by Laws 2005, c. 1, § 17, emerg. eff. March 15, 2005.  Laws 2005, c. 111, § 2 repealed by Laws 2005, c. 470, § 3, emerg. eff. June 9, 2005.

§22-980.  Duty of sheriff when defendant sentenced to state prison.

If the judgment is for imprisonment in a state prison, the sheriff of the county or subdivision must, upon receipt of a certified copy thereof or authorized notification thereof, take and deliver the defendant to the warden of the Lexington Assessment and Reception Center or to a place determined by the Director of the Department of Corrections.  The sheriff must also deliver to the Department of Corrections:

1.  A certified copy of the judgment and sentence, unless the judgment and sentence has previously been sent electronically by an authorized clerk of the court;

2.  A copy of any medical, dental, or mental health records of the defendant for conditions reviewed or treated while in the custody of the sheriff;

3.  Any medication or medical or dental device prescribed for the defendant while in the custody of the sheriff or for a pre-existing condition;

4.  Any forms required to be filed pursuant to the rules of the Court of Criminal Appeals at the time of the formal sentencing; and

5.  Any forms of identification of the defendant that were in the possession of the defendant at the time of sentencing.

Upon delivery of the defendant with the required judgment, records and medication or devices, the sheriff must take from the Department of Corrections a receipt for the defendant, and make return thereof to the court.

R.L. 1910, § 5965.  Amended by Laws 1978, c. 13, § 1, emerg. eff. Feb. 14, 1978; Laws 1998, c. 89, § 2, eff. July 1, 1998; Laws 1999, c. 51, § 1, eff. July 1, 1999; Laws 2003, c. 294, § 2, eff. Nov. 1, 2003; Laws 2004, c. 239, § 2, eff. July 1, 2004.

§22981.  Authority of officer while conveying prisoner  Assistance of citizens  Penalty for refusing assistance.

The sheriff or his deputy while conveying the defendant to the proper prison in execution of a judgment of imprisonment has the same authority to require the assistance of any citizen of this state in securing the defendant and in retaking him if he escape, as if the sheriff were in his own county, and every person who refuses or neglects to assist the sheriff, when so required, is punishable as if the sheriff were in his own county.

R.L.1910, § 5966. Amended by Laws 1982, c. 25, § 1, operative Oct. 1, 1982.

§22-982.  Presentence investigation.

A.  Whenever a person is convicted of a violent felony offense whether the conviction is for a single offense or part of any combination of offenses, except when the death sentence is available as punishment for the offense, the court shall, before imposing the sentence, require a presentence investigation be made of the offender by the Department of Corrections.  The court may order a presentence investigation to be conducted by the Department on any convicted felony offender prior to the court imposing a term of incarceration in the custody of the Department.  The court shall order the defendant to pay a fee to the Department of Corrections of not less than Five Dollars ($5.00), nor more than Two Hundred Fifty Dollars ($250.00) for the presentence investigation.  In hardship cases, the court shall set the amount of the fee and establish a payment schedule.

B.  The Department shall, when conducting a presentence investigation, inquire into the circumstances of the offense and the characteristics of the offender.  The information obtained from the investigation shall include, but shall not be limited to, a voluntary statement from each victim of the offense concerning the nature of the offense and the impact of the offense on the victim and the victim's immediate family, the amount of the loss suffered or incurred by the victim as a result of the criminal conduct of the offender, and the offender's age, marital status, living arrangements, financial obligations, income, family history, education, prior juvenile and criminal records, associations with other persons convicted of a felony offense, social history, indications of a predisposition to violence or substance abuse, remorse or guilt about the offense or the victim's harm, job skills, and employment history.  The Department shall make a report of information from such investigation to the court, including a recommendation detailing the punishment which is deemed appropriate for both the offense and the offender, and specifically a recommendation for or against probation or suspended sentence.  The report of the investigation shall be presented to the judge within a reasonable time, and upon failure to present the report, the judge may proceed with sentencing.  Whenever, in the opinion of the court or the Department, it is desirable, the investigation shall include a physical and mental examination or either a physical or mental examination of the offender.

C.  The district attorney shall have a presentence investigation made by the Department on each person charged with a violent felony offense and entering a plea of guilty or a plea of nolo contendere as part of or in exchange for a plea agreement for a felony offense.  The presentence investigation shall be completed before the terms of the plea agreement are finalized.  The court shall not approve the terms of any plea agreement without reviewing the presentence investigation report to determine whether or not the terms of the sentence are appropriate for both the offender and the offense.  The fee provided in subsection A of this section shall apply to persons subject to this subsection and shall be a condition of the plea agreement and sentence.

D.  The presentence investigation reports specified in this section shall not be referred to, or be considered, in any appeal proceedings.  Before imposing a sentence, the court shall advise the defendant, the defendant's counsel, and the district attorney of the factual contents and conclusions of the presentence investigation report.  The court shall afford the offender a fair opportunity to controvert the findings and conclusions of the reports at the time of sentencing.  If either the defendant or the district attorney desires, a hearing shall be set by the court to allow both parties an opportunity to offer evidence proving or disproving any finding contained in a report, which shall be a hearing in mitigation or aggravation of punishment.

E.  The required presentence investigation and report may be waived upon written waiver by the district attorney and the defendant and upon approval by the Court.

F.  As used in this section, "violent felony offense" means:

1.  Arson in the first degree;

2.  Assault with a dangerous weapon, battery with a dangerous weapon or assault and battery with a dangerous weapon;

3.  Aggravated assault and battery on a police officer, sheriff, highway patrol officer, or any other officer of the law;

4.  Assault with intent to kill, or shooting with intent to kill;

5.  Assault with intent to commit a felony, or use of a firearm to commit a felony;

6.  Assault while masked or disguised;

7.  Burglary in the first degree or burglary with explosives;

8.  Child beating or maiming;

9.  Forcible sodomy;

10.  Kidnapping, or kidnapping for extortion;

11.  Lewd or indecent proposition or lewd or indecent acts with a child;

12.  Manslaughter in the first or second degrees;

13.  Murder in the first or second degrees;

14.  Rape in the first or second degrees, or rape by instrumentation;

15.  Robbery in the first or second degrees, or robbery by two or more persons, or robbery with a dangerous weapon; or

16.  Any attempt, solicitation or conspiracy to commit any of the above enumerated offenses.

Added by Laws 1967, c. 277, § 1, emerg. eff. May 8, 1967.  Amended by Laws 1975, c. 369, § 1, emerg. eff. June 18, 1975; Laws 1982, c. 25, § 1, operative Oct. 1, 1982; Laws 1992, c. 319, § 1, eff. Sept. 1, 1992; Laws 1997, c. 328, § 1, eff. July 1, 1997; Laws 2002, c. 460, § 18, eff. Nov. 1, 2002.

NOTE:  Laws 1997, c. 133, § 19 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 19 from July 1, 1998, to July 1, 1999.

§22982a.  Judicial review.

A.  Any time within twelve (12) months after a sentence is imposed or within twelve (12) months after probation has been revoked, the court imposing sentence or revocation of probation may modify such sentence or revocation by directing that another penalty be imposed, if the court is satisfied that the best interests of the public will not be jeopardized.  This section shall not apply to convicted felons who have been in confinement in any state prison system for any previous felony conviction during the ten-year period preceding the date that the sentence this section applies to was imposed.

B.  The Department of Corrections shall provide the court imposing sentence or revocation of probation with the report by the Lexington Assessment and Reception Center and any other information the Department can supply on the inmate.  The court shall consider such reports when modifying the sentence or revocation of probation.

C.  If the court considers modification of the sentence or revocation of probation, a hearing shall be made in open court.  The clerk of the court imposing sentence or revocation of probation shall give notice of the hearing and provide a copy of the report by the Lexington Assessment and Reception Center to the inmate, the inmate's legal counsel and the district attorney of the county in which the inmate was convicted not less than twenty-one (21) days prior to the hearing.

D.  If an appeal is taken which results in a modification of the sentence or revocation of probation of the defendant, such sentence may be further modified in the manner hereinbefore described within twelve (12) months after the receipt by the clerk of the district court of the mandate from the Supreme Court or the Court of Criminal Appeals.

Added by Laws 1983, c. 37, § 1, eff. Nov. 1, 1983.  Amended by Laws 1997, c. 133, § 69, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 20, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 69 from July 1, 1998, to July 1, 1999.

§22-983.  Imprisonment or recommendation of suspension of driving privileges for failure to pay fines, costs, fees or assessments - Hearing - Installments.

A.  Any defendant found guilty of an offense in any court of this state may be imprisoned for nonpayment of the fine, cost, fee, or assessment when the trial court finds after notice and hearing that the defendant is financially able but refuses or neglects to pay the fine, cost, fee, or assessment.  A sentence to pay a fine, cost, fee, or assessment may be converted into a jail sentence only after a hearing and a judicial determination, memorialized of record, that the defendant is able to satisfy the fine, cost, fee, or assessment by payment, but refuses or neglects so to do.

B.  After a judicial determination that the defendant is able to pay the fine, cost, fee, or assessment in installments, the court may order the fine, cost, fee, or assessment to be paid in installments and shall set the amount and date for each installment.

C.  In addition, the district court or municipal court, within one hundred twenty (120) days from the date upon which the person was originally ordered to make payment, may send notice of nonpayment of any court ordered fine and costs for a moving traffic violation to the Department of Public Safety with a recommendation of suspension of driving privileges of the defendant until the total amount of any fine and costs has been paid.  Upon receipt of payment of the total amount of the fine and costs for the moving traffic violation, the court shall send notice thereof to the Department, if a nonpayment notice was sent as provided for in this subsection.  Notices sent to the Department shall be on forms or by a method approved by the Department.

D.  The Court of Criminal Appeals shall implement procedures and rules for methods of payment of fines, costs, fees, and assessments by indigents, which procedures and rules shall be distributed to all district courts and municipal courts by the Administrative Office of the Courts.

Added by Laws 1971, c. 341, § 5, emerg. eff. June 24, 1971.  Amended by Laws 1990, c. 259, § 3, eff. Sept. 1, 1990; Laws 1991, c. 238, § 34, eff. July 1, 1991; Laws 1999, c. 359, § 6, eff. Nov. 1, 1999; Laws 2000, c. 159, § 1, emerg. eff. April 28, 2000; Laws 2000, c. 323, § 2, emerg. eff. June 5, 2000.

§22-984.  Definitions.

As used in Titles 21, 22 and 57 of the Oklahoma Statutes:

1.  "Victim impact statements" means information about the financial, emotional, psychological, and physical effects of a violent crime on each victim and members of their immediate family, or person designated by the victim or by family members of the victim and includes information about the victim, circumstances surrounding the crime, the manner in which the crime was perpetrated, and the victim's opinion of a recommended sentence;

2.  "Members of the immediate family" means the spouse, a child by birth or adoption, a stepchild, a parent, or a sibling of each victim; and

3.  "Violent crime" means any crime listed in paragraph 5 of Section 571 of Title 57 of the Oklahoma Statutes or any attempt, conspiracy or solicitation to commit any such crime or the crime of negligent homicide pursuant to Section 11-903 of Title 47 of the Oklahoma Statutes or the crime of causing great bodily injury while driving under the influence of intoxicating substance, pursuant to Section 11-904 of Title 47 of the Oklahoma Statutes.

Added by Laws 1992, c. 136, § 7, eff. July 1, 1992.  Amended by Laws 1993, c. 325, § 17, emerg. eff. June 7, 1993; Laws 1998, c. 410, § 4, eff. July 1, 1998; Laws 1999, c. 417, § 1, emerg. eff. June 10, 1999.

§22-984.1.  Presentation and use of victim impact statement at sentencing and parole proceedings.

A.  Each victim, or members of the immediate family of each victim or person designated by the victim or by family members of the victim, may present a written victim impact statement or appear personally at the sentence proceeding and present the statements orally.  Provided, however, if a victim or any member of the immediate family or person designated by the victim or by family members of a victim wishes to appear personally, such person shall have the absolute right to do so.

B.  If a presentence investigation report is prepared, the person preparing the report shall consult with each victim or members of the immediate family or a designee of members of the immediate family if the victim is deceased, incapacitated or incompetent, and include any victim impact statements in the presentence investigation report.  If the individual to be consulted cannot be located or declines to cooperate, a notation to that effect shall be included.

C.  The judge shall make available to the parties copies of any victim impact statements.

D.  In any case which is plea bargained, victim impact statements shall be presented at the time of sentencing or attached to the district attorney narrative report.  In determining the appropriate sentence, the court shall consider among other factors any victim impact statements if submitted to the jury, or the judge in the event a jury was waived.

E.  The Department of Corrections and the Pardon and Parole Board, in deciding whether to release an individual on parole, shall consider any victim impact statements submitted to the jury, or the judge in the event a jury was waived.

Added by Laws 1992, c. 136, § 8, eff. July 1, 1992.  Amended by Laws 1993, c. 325, § 18, emerg. eff. June 7, 1993; Laws 1999, c. 417, § 2, emerg. eff. June 10, 1999.

§22-984.2.  Disclosure of certain information regarding victim may be prohibited.

The court, upon the request of a victim or the district attorney, may order that the victim's address, telephone number, place of employment, or other personal information shall not be disclosed in any law enforcement record or any court document, other than the transcript of a court proceeding, if it is determined by the court to be necessary to protect the victim or immediate family of the victim from harassment or physical harm and if the court determines that the information is immaterial to the defense.

Added by Laws 1992, c. 136, § 9, eff. July 1, 1992.  Amended by Laws 1999, c. 417, § 3, emerg. eff. June 10, 1999.

§22-987.1.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.2.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.3.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.4.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.5.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.6.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.7.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.8.  Repealed by Laws 2000, c. 39, § 4, emerg. eff. April 10, 2000.

§22-987.9.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.10.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.11.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.12.  Repealed by Laws 2000, c. 39, § 4, emerg. eff. April 10, 2000.

§22-987.13.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.14.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.15.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.16.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.17.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.18.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.19.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.20.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.21.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.22.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.23.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-987.26.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-988.1.  Short title.

Sections 1 through 25 of this act shall be known and may be cited as the "Oklahoma Community Sentencing Act".

Added by Laws 1999, 1st Ex.Sess., c. 4, § 1, eff. July 1, 1999.

§22-988.2.  Definitions - Duties of Chief Judge.

A.  For purposes of the Oklahoma Community Sentencing Act:

1.  "Local community sentencing system" means a partnership between the state and one or more county governments which uses public and private entities to deliver services to the sentencing court for punishment of eligible felony offenders under the authority of a community sentence;

2.  "Community sentence" or "community punishment" means a punishment imposed by the court as a condition of a deferred or suspended sentence for an eligible offender;

3.  "Continuum of sanctions" means a variety of coercive measures and treatment options ranked by degrees of public safety, punitive effect, and cost benefit which are available to the sentencing judge as punishment for criminal conduct;

4.  "Community sentencing system planning council" or "planning council" means a group of citizens and elected officials specified by law or appointed by the Chief Judge of the Judicial District which plans the local community sentencing system and with the assistance of the Community Sentencing Division of the Department of Corrections locates treatment providers and resources to support the local community sentencing system;

5.  "Incentive" means a court-ordered reduction in the terms or conditions of a community sentence which is given for exceptional performance or progress by the offender;

6.  "Disciplinary sanction" means a court-ordered punishment in response to a technical or noncompliance violation of a community sentence which increases in intensity or duration with each successive violation;

7.  "Division" means the Community Sentencing Division within the Department of Corrections which is the state administration agency for the Oklahoma Community Sentencing Act, the statewide community sentencing system, and all local community sentencing systems;

8.  "Eligible offender" means a felony offender who has been convicted of or who has entered a plea other than not guilty to a felony offense and who upon completion of a Level of Services Inventory or another assessment instrument has been found to be in the moderate range and who is not otherwise prohibited by law; provided, however, that no person who has been convicted of or who has entered a plea other than not guilty to an offense enumerated in subsection 5 of Section 571 of Title 57 of the Oklahoma Statutes, as an exception to the definition of "nonviolent offense" shall be eligible for a community sentence or community punishment unless the district attorney or an assistant district attorney for the district in which the offender's conviction was obtained consents thereto.  The district attorney may consent to eligibility for an offender who has a mental illness or a developmental disability or a co-occurring mental illness and substance abuse disorder and who scores outside the moderate range on the LSI or another assessment instrument if the offender is not otherwise prohibited by law.  Any consent by a district attorney shall be made a part of the record of the case.  Provided, further, that no person who has been convicted of or who has entered a plea other than not guilty to a felony enumerated in Section 13.1 of Title 21 of the Oklahoma Statutes shall be eligible for a community sentence or community punishment; and

9.  "Statewide community sentencing system" means a network of all counties through their respective local community sentencing systems serving the state judicial system and offering support services to each other through reciprocal and interlocal agreements and interagency cooperation.

B.  For the purposes of the Oklahoma Community Sentencing Act, if a judicial district does not have a Chief Judge or if a judicial district has more than one Chief Judge, the duties of the Chief Judge provided for in the Oklahoma Community Sentencing Act shall be performed by the Presiding Judge of the Judicial Administrative District.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 2, eff. July 1, 1999.  Amended by Laws 2004, c. 251, § 1, eff. July 1, 2004.

§22-988.3.  Purpose of act.

The purposes of the Oklahoma Community Sentencing Act are to:

1.  Protect the public;

2.  Establish a statewide community sentencing system;

3.  Adequately supervise felony offenders punished under a court-ordered community sentence;

4.  Provide a series of sanctions to the court for eligible felony offenders sentenced to a community sentence within the community sentencing system;

5.  Increase the availability of punishment and treatment programs to eligible felony offenders;

6.  Improve the criminal justice system within this state through public/private partnerships, reciprocal and interlocal governmental agreements, and interagency cooperation and collaboration; and

7.  Operate effectively within the allocation of state and local resources for the criminal justice system.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 3, eff. July 1, 1999.  Amended by Laws 2003, c. 341, § 2, eff. Nov. 1, 2003.

§22-988.4.  Mandatory local system.

In jurisdictions where a community sentencing system has not been established prior to the effective date of this act, the Chief Judge of the Judicial District shall establish the geographic boundaries of a community sentencing system which shall be the boundaries of each county, unless the Chief Judge establishes one or more multicounty community sentencing systems consisting of two or more contiguous counties within the judicial district; provided, however, the consent of the sheriff of each affected county and each district attorney operating within each of the subject counties must be obtained before a county may join a proposed multicounty community sentencing system.  Multicounty community sentencing systems may be established by the Chief Judge of a Judicial District with the consent of each local council affected in such manner as provided by rules promulgated by the Community Sentencing Division within the Department of Corrections.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 4, eff. July 1, 1999.

§22-988.5.  Community sentencing system planning councils.

A.  A community sentencing system planning council shall be established for each jurisdiction defined by the judge as provided in Section 4 of this act.

B.  Single county planning councils shall have membership as follows:

1.  The Chief Judge of the Judicial District or a judge having duties within the county appointed by the Chief Judge of the Judicial District;

2.  The district attorney for the county or an assistant district attorney appointed by the district attorney;

3.  The county sheriff or a deputy sheriff appointed by the sheriff;

4.  A county commissioner appointed by the board of county commissioners for the county; and

5.  Three or more citizens elected by the other designated members.

C.  Multicounty planning councils shall have membership consisting of at least the following:

1.  The Chief Judge of the Judicial District, or a judge having duties within the jurisdiction appointed by the Chief Judge of the Judicial District;

2.  A district attorney or an assistant district attorney appointed by a majority vote of all district attorneys participating in the multicounty system;

3.  A county sheriff or a deputy sheriff appointed by a majority vote of all sheriffs participating in the multicounty system;

4.  A county commissioner appointed by a majority vote of all county commissioners of the counties participating in the multicounty system; and

5.  Three or more citizens from each of the counties participating in the multicounty system elected by the other designated members.

Nothing in this subsection shall preclude a multicounty system from adding members from each of the participating offices of the sheriff, district attorney, and board of county commissioners, provided the number of citizen members equals or is greater than the number of sheriffs, district attorneys, and county commissioners serving on the multicounty planning council.

D.  In the event the required planning council has not been established as provided by subsection A of this section for any county or as provided in Section 4 of this act or should a council cease to actively function as determined by the Community Sentencing Division of the Department of Corrections, the Chief Judge of the Judicial District upon notification by the Division shall appoint five or more persons to serve as the planning council in addition to a designated judge.  All membership appointments required by this subsection shall be made on or before the first day of October of each year.  Every planning council shall have a judge who shall be either the Chief Judge of the Judicial District or a judge having duties within the jurisdiction appointed by the Chief Judge.  The Chief Judge making the appointments of a planning council pursuant to the provisions of this subsection shall decide whether the planning council shall be a single county planning council or a multicounty planning council.  If a Chief Judge of a Judicial District will not serve as a member of a planning council or make any of the required appointments, the Chief Justice of the Supreme Court shall direct another judge of the jurisdiction to make the appointments or serve as the designated judge.

E.  Once a planning council has been established, it shall notify the Community Sentencing Division within the Department of Corrections of its membership, and thereafter the jurisdiction shall be eligible to receive technical assistance from the state in establishing the required local community sentencing system.

F.  Each member of a planning council shall reside in or have employment duties in the jurisdiction to be served by the council.  Members serving on a planning council who are elected officials shall have a term of office on the planning council concurrent with the term of the elected office, except when the person resigns or is otherwise removed as provided by the rules promulgated for the council or as authorized by law.  All other members of the planning council shall have staggered terms of office not exceeding a three-year term.  Planning council members may be reappointed upon the expiration of their terms.  The Chief Judge of the Judicial District shall have the authority to remove any planning council member within the jurisdiction of the court district at any time for violation of the rules governing the local planning council.

G.  Each planning council member shall have one vote, and a majority of voting members shall constitute a quorum.  No vacancy shall impair the right of the remaining members to exercise all the duties of the planning council.  Any vacancy occurring in the membership of a planning council shall be filled for the unexpired term of office in the same manner as the original selection.

H.  The designated judge shall convene the initial meeting of the planning council within fifteen (15) days following the establishment of the council.  At the initial meeting of the planning council, the membership shall elect a chair from its members who shall preside at all meetings of the council and perform such other duties as may be required by law.  The planning council may elect another member as vice-chair who shall perform duties of the chair during any period of absence or upon the refusal or inability of the chair to act, a secretary who shall keep minutes of all meetings, and other officers as necessary.

I.  Each planning council shall adopt written rules concerning meeting times, places, dates, conduct for disclosing and handling conflicts of interest, procedures for recommending service providers, procedures for removal and replacement of members for failure to attend a required number of meetings, procedures and timing for election of officers and any other provision necessary to implement the planning of a local system pursuant to the provisions of the Oklahoma Community Sentencing Act.  The written rules promulgated by a planning council shall not be subject to the Administrative Procedures Act; provided, however, the rules shall be filed with the clerk of the district court or courts of the jurisdiction to be served by the community sentencing system.  The rules may be amended by a majority vote of the planning council members after a thirty-day written notice detailing the change or addition has been filed with the court clerk where the original rules are filed.

J.  Each planning council shall be subject to the provisions of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 5, eff. July 1, 1999.

§22-988.6.  Planning council duties.

Each community sentencing planning council shall:

1.  Plan the local community sentencing system within allocated funds and other available resources according to the provisions of the law and with the assistance of the Community Sentencing Division of the Department of Corrections;

2.  Promulgate rules for functioning of the planning council which are consistent with the provisions of this act;

3.  Prepare a detailed plan within the provisions of law and rule each fiscal year with an accompanying budget for the local community sentencing system;

4.  Identify local resources by type, cost and location which are available to serve the court for eligible felony offenders sentenced to the community;

5.  Identify qualified service providers to deliver services to the court for eligible felony offenders sentenced to the community;

6.  Assist in monitoring the sentencing practices of the court to ensure the local community sentencing system functions within the allocation of resources and according to the provisions of this act;

7.  Assist in preparing information necessary for qualified services to support the local community sentencing system plan as provided in Section 7 of this act;

8.  Identity and advocate the use of interlocal governmental agreements for qualified services where services are not available within the jurisdiction or where services may be delivered in a more cost-effective manner by another jurisdiction;

9.  Form multicounty systems as may be necessary to conserve state or local resources or to implement an appropriate range of services to the court;

10.  Review and recommend services for cost-effectiveness and performance-based evaluation;

11.  Identify various sources of funding and resources for the local community sentencing system including a variety of free services available to the court;

12.  Assist in developing public/private partnerships in the local jurisdiction, reciprocal agreements, and interagency cooperation and collaboration to provide appropriate services and support to the system; and

13.  Assist in promoting local involvement and support for the provisions of the Oklahoma Community Sentencing Act.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 6, eff. July 1, 1999.

§22-988.7.  Local system plan.

A.  A detailed plan for each local community sentencing system seeking state funds shall be submitted each fiscal year to the Community Sentencing Division within the Department of Corrections pursuant to the rules promulgated for such purpose.  The designated judge of the planning council shall review the range of services proposed in the plan and declare in writing whether the proposed services meet the needs of the court for purposes of sentencing pursuant to the authority of the Oklahoma Community Sentencing Act.  The judge shall forward the plan to the Division for state review and appropriate funding.  A plan that conforms with the purposes and goals of the Oklahoma Community Sentencing Act shall not be modified or disapproved except when the plan requires more funding than is available to the local system.  Each local community sentencing system plan shall include, but not be limited to, the following goals:

1.  Identification of existing resources, including cash, professional services, in-kind resources, property, or other sources of resources;

2.  Identification of additional resources needed, identified by type and amount;

3.  Projected number of offenders to be served by each provider and the projected total number of offenders to be served by the local system;

4.  Types and priority groups of offenders to be served for purposes of budgeting and targeting specific use of selected service providers;

5.  Identification of sentencing practices used for disciplinary sanctions for noncriminal conduct against participating offenders and applicable costs;

6.  Identification of local policy statements;

7.  Methods for allocating resources to support the services included in the plan;

8.  Identification and evaluation of local record keeping and needs for audits or reviews;

9.  Identification of any special administrative structure of the local system and list of specific service providers participating in the system, including detailed qualifications of staff and program administrators; and

10.  Description and evaluation of the extent of community participation and support for the local system.

B.  A community sentencing system shall be operational when the plan is accepted by the Community Sentencing Division or is receiving funding.  The Division, upon receipt of a proposed local system plan for conformance with the purpose and goals of the Oklahoma Community Sentencing Act, shall have not more than forty-five (45) days to evaluate the plan and to notify the planning council of any recommended modification.  The Division shall notify the chair of each local community sentencing system of its allocated budget by June 15.  Based on the funding allocation, the local community sentencing system shall submit its budget to the Division prior to finalizing provider service agreements for the fiscal year.  The Division shall not restrict by rule or practice the plan of any local system or determine what constitutes treatment or necessary services if the treatment or services comply with the purposes and goals of the Oklahoma Community Sentencing Act, unless there is a demonstrated deficiency or poor program evaluation.

C.  A local administrator as provided in Section 988.13 of this title shall assist the local planning council in gathering and keeping accurate information about the jurisdiction to support the planning process.  For the previous two (2) years, the information pertaining to the jurisdiction may include, but not be limited to:

1.  The number and rate of arrests, number of felony convictions, admissions to probation, number of offenders sentenced to post-imprisonment supervision, number of offenders sentenced to county jail, average length of sentence served in county jail, number of offenders sentenced to the custody of the Department of Corrections, and average length of sentence served in the custody of the Department of Corrections;

2.  Current jail capacity, and jail population data by offender-type including, but not limited to, misdemeanor, felony, trusty, post-trial detainee, pretrial detainee, disciplinary sanction or juvenile;

3.  A listing of services and programs available in the community, including costs, space availability, the number of offenders participating, the average length of participation and performance-based data;

4.  Range of community punishments previously used by the courts for offenders within the jurisdiction, including methods and use of disciplinary sanctions for noncriminal behavior of offenders sentenced to community punishment and use of incentives;

5.  A listing of educational, vocational-technical, health, mental health, substance abuse treatment, medical, and social services available to offenders or to be made available within a twelve-month period;

6.  Restrictive residential facilities or other restrictive housing options available or to be made available within a twelve-month period; and

7.  Approved local system plans and budgets.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 7, eff. July 1, 1999.  Amended by Laws 2002, c. 165, § 1, eff. July 1, 2002.

§22-988.8.  Community services and sentencing options.

A.  A community sentencing system established pursuant to the provisions of the Oklahoma Community Sentencing Act shall include those community punishments and programs and services enumerated and funded in the annual plan submitted to the Community Sentencing Division within the Department of Corrections and any other services or punishments subsequently added and funded during a plan year.  The options may not be utilized for offenders not meeting the eligibility criteria of programs and score requirements for the Level of Services Inventory (LSI) or other approved assessment.  Each local system shall strive to have available to the court all of the following services for eligible offenders:

1.  Community service with or without compensation to the offender;

2.  Substance abuse treatment and availability for periodic drug testing of offenders following treatment;

3.  Varying levels of supervision by the Department of Corrections probation officers or another qualified supervision source;

4.  Education and literacy provided by the State Department of Education, the county library system, the local school board, or another qualified source;

5.  Employment opportunities and job skills training provided by the Oklahoma Department of Career and Technology Education or another qualified source;

6.  Enforced collections provided by the local court clerk, or another state agency; and

7.  The availability of county jail or another restrictive housing facility for limited disciplinary sanctions.

B.  The court may order as a community punishment for an eligible offender any condition listed as a condition available for a suspended sentence.

C.  In all cases in which an offender is sentenced to a community punishment, the offender shall be ordered as part of the terms and conditions of the sentence to pay for the court ordered sanction, based upon ability to pay.  Payments may be as provided by court order or pursuant to periodic payment schedules established by the service provider.  If the offender does not have the financial ability to pay for the court ordered sanction, payment shall be made from funds budgeted for the local community sentencing system.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 8, eff. July 1, 1999.  Amended by Laws 2001, c. 33, § 22, eff. July 1, 2001; Laws 2002, c. 165, § 2, eff. July 1, 2002.

§22-988.9.  Fees and costs.

A.  Any offender sentenced to a community sentence pursuant to the Oklahoma Community Sentencing Act which requires supervision shall be required to pay a supervision fee.  The supervising agency shall establish the fee amount, not to exceed Forty Dollars ($40.00) per month, based upon the offender's ability to pay.  In hardship cases the supervising agency may expressly waive all or part of the fee.  No supervising agency participating in a local community sentencing system shall deny any offender supervision services for the sole reason that the offender is indigent.  Fees collected for supervision services performed by the Department of Corrections shall be paid directly to the Department to be deposited in the Department of Corrections Revolving Fund.  Supervision services performed by agencies other than the Department shall be paid directly to that agency.

B.  In addition to any supervision fee, offenders scoring in the moderate range of the Level of Services Inventory (LSI) and participating in a local community sentencing system under a court-ordered community punishment shall be required to pay an administrative fee to support the local system which shall not exceed Twenty Dollars ($20.00) per month to be set by the court.  Administrative fees when collected shall be deposited with the Community Sentencing Division within the Department of Corrections and credited to the local community sentencing system for support and expansion of the local community corrections system.  In the event the court fails to order the amount of the administrative fee, the fee shall be Twenty Dollars ($20.00) per month.

C.  In addition to any supervision fee and administrative fee authorized by this section, the court shall assess court costs, and may assess program reimbursement costs, restitution, and fines to be paid by the offender.  With the exception of supervision fees, other fees, costs, fines, restitution, or monetary obligations ordered to be paid by the offender shall not cease with the termination of active supervision and such obligations shall continue until fully paid and may be collected in the same manner as court costs.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 9, eff. July 1, 1999.  Amended by Laws 2002, c. 165, § 3, eff. July 1, 2002.

§22-988.10.  Resource-limited system.

A.  It is the responsibility of the planning council, the sentencing judge, and the local administrator to ensure that the expenditure of funds within the local community sentencing system is appropriately made only for eligible offenders within the range of services offered to the court.  It is further the responsibility of the local system, the prosecutor, the defense attorney, and sentencing court to keep an awareness of the local correctional resources and to utilize those resources in the most efficient manner when punishing eligible offenders with community punishments.

B.  The sentencing judge when imposing any punishment pursuant to the provisions of the Oklahoma Community Sentencing Act shall consider the most cost-effective treatment specifically targeted for the offender's needs as determined by the Level of Services Inventory (LSI) report.

C.  The statewide system and each local system is required to monitor sentencing practices and eligibility requirements, prioritize expenditures, and operate within available resources for eligible offenders.

D.  The Community Sentencing Division within the Department of Corrections shall not fund any community sentencing system beyond the accepted budget amounts in any fiscal year.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 10, eff. July 1, 1999.

§22-988.11.  Performance-based evaluations.

Each service provider contracting with the state pursuant to the Oklahoma Community Sentencing Act shall be required to have a performance-based evaluation within two (2) years of participating in a local community sentencing system.  The initial performance-based evaluation of a program or service shall be made two (2) years from the date a program or service is first designated in the local system plan and funded, provided the program or service continues to be included in the local system plan during a second or subsequent plan year.  After an initial evaluation, the program or service shall be reviewed annually when the program or service continues to be designated as part of the local system plan.  The Community Sentencing Division within the Department of Corrections may establish other criteria for evaluating programs and services, and shall establish procedures by rule for review of the evaluations prior to any renewal of service provider agreements or selection of new service providers.  Evaluations shall apply to state agencies offering services pursuant to the provisions of the Oklahoma Community Sentencing Act.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 11, eff. July 1, 1999.

§22-988.12.  Custody of offenders - Medical expenditures.

A.  Any person sentenced to a community punishment pursuant to the provisions of the Oklahoma Community Sentencing Act shall not be deemed an inmate, nor shall the person be considered to be in the custody of the Department of Corrections, nor shall the person require processing through the Lexington Reception and Assessment Center.  Persons sentenced to community punishment pursuant to the Oklahoma Community Sentencing Act shall be in community custody within the county.

B.  Except as otherwise specifically provided by law, persons sentenced to a community punishment which does not include incarceration shall not have medical or dental expenses paid by the Department of Corrections or reimbursed by the Community Sentencing Division.

C.  In jurisdictions where the local community sentencing system is receiving state funds, the state will pay all required medical expenses while a person is incarcerated in the county jail pursuant to a disciplinary sanction for a community punishment, provided the state has the obligation to pay for the term of incarceration pursuant to the provisions of the Oklahoma Community Sentencing Act.  Any community sentenced offender confined pursuant to a disciplinary sanction who requires extensive medical treatment may be transferred to the Department of Corrections for appropriate medical treatment upon order of the court.  The community sentenced offender shall be returned to the local system following the necessary medical treatment or upon completion of the term of the disciplinary sanction whichever occurs first.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 12, eff. July 1, 1999.  Amended by Laws 2002, c. 165, § 4, eff. July 1, 2002.

§22-988.13.  Local administrator.

A.  Each local community sentencing system shall collaborate with a local administrator who shall be employed by the Community Sentencing Division within the Department of Corrections.  The local administrator shall have the duty to:

1.  Assist in administering the day-to-day operation of the local community sentencing system within the approved budget and plan and according to the provisions of the Oklahoma Community Sentencing Act and any rules promulgated by the Division;

2.  Assist the planning council in the jurisdiction in identifying resources, collecting data on sentencing practices, and preparing the annual plan and supporting budget;

3.  Provide the court with a listing of available services within the local community sentencing system for purposes of imposing a community sentence;

4.  Carry out court orders pursuant to the provisions of the Oklahoma Community Sentencing Act as provided in the offender's judgment and sentence;

5.  Assist offenders in locating service providers who are participating in the local system according to the terms of the community sentence;

6.  Report to the judge all completions and violations of court orders for community sentences or community punishments;

7.  Keep accurate records for the local system and coordinate those records for monitoring by the Community Sentencing Division;

8.  Monitor the local service providers to assure appropriate delivery of services to both the offender and the local system;

9.  Coordinate support for the planning council and the sentencing court;

10.  Ensure that restitution, reimbursements, fines, costs, and other payments and fees are paid to and deposited with the appropriate entity;

11.  Report to the Community Sentencing Division within the Department of Corrections any complaints or service delivery problems;

12.  Ensure criminal disposition reports on community sentences are made to appropriate state and federal agencies; and

13.  Perform other functions as specified by the Community Sentencing Division within the Department of Corrections for purposes of implementing the provisions of the Oklahoma Community Sentencing Act.

B.  The local administrator shall collaborate with and assist all existing county employees when a county has a preexisting community program operated at county expense.  In the event state funding is to be provided for continuing an existing program, the Division shall promulgate rules for continuing an existing program.

C.  When a service provider is selected to be part of the local community sentencing system, the employees of that service provider shall not become employees of the county, the local community sentencing system, or the state by virtue of any contractual agreement or payments from the state.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 13, eff. July 1, 1999.

§22-988.14.  State agency - Creation.

A.  There is hereby created within the Department of Corrections the "Community Sentencing Division".  The purpose of the Division shall be to implement and administer the Oklahoma Community Sentencing Act and any provisions of law relating to the operation and management of a statewide community sentencing system.

B.  The Community Sentencing Division shall employ an executive management staff consisting of a deputy director and such other employees as authorized by the Legislature and subject to appropriations, who shall be unclassified state employees.  In addition to the executive management staff, there shall be an appropriate number of local community sentencing system administrators as authorized by the Legislature and subject to appropriations, who shall be unclassified state employees of the Division.  The deputy director of the Division shall report directly to the Director of the Department of Corrections.  The Legislature shall provide the Department of Corrections sufficient funds for administrative support to the Division, and the Division shall have a separate legislative appropriation for the implementation and operation of the statewide community sentencing system pursuant to the provisions of the Oklahoma Community Sentencing Act.  The Director of the Department of Corrections shall hire and set the salary of the executive management staff.  The deputy director of the Division shall hire the local administrators.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 14, eff. July 1, 1999.

§22-988.15.  Duties of state agency.

The Community Sentencing Division within the Department of Corrections shall have the duty to:

1.  Administer a statewide community sentencing system pursuant to the provisions of the Oklahoma Community Sentencing Act and other provisions of law;

2.  Establish goals and standards for the statewide community sentencing system and the local community sentencing systems;

3.  Promulgate rules pursuant to the Administrative Procedures Act for the implementation and operation of the Oklahoma Community Sentencing Act;

4.  Provide technical assistance and administrative support to each local community sentencing system.  The technical assistance shall include, but not be limited to, information on:

a. corrections system design,

b. administration,

c. development, monitoring, and evaluating of programs and services,

d. program identification and specifications,

e. offender risk management,

f. supervision of offenders,

g. planning and budgeting,

h. grant applications, and

i. preparation and submission of documents, data, budgets, and system plans;

5.  Coordinate and collaborate with other state agencies for services and technical assistance to each local community sentencing system;

6.  Apply for and accept money and other assets to be utilized for support of a statewide community sentencing system and to allocate and disburse appropriated funds to local community sentencing systems through an appropriate funding method;

7.  Review, analyze and fund local system plans within budgetary limitations;

8.  Contract with local service providers and state agencies for services to the local system;

9.  Identify and solicit other funding sources and resources to support the statewide community sentencing system;

10.  Request post audits of state funds;

11.  Monitor and coordinate local systems;

12.  Provide performance-based evaluations for all service providers of the statewide system;

13.  Report annually by January 15 to the Legislature and Governor on the statewide system.  The report shall provide an evaluation of the effectiveness of the Oklahoma Community Sentencing Act in terms of public safety, appropriate range of community punishments, cost-effectiveness, performance-based effectiveness in reducing recidivism, utilization by the judiciary, resource allocation, and reduced state and local institutional receptions, if any; and

14.  Disseminate information to local administrators and community sentencing systems concerning corrections issues including, but not limited to:

a. punishment options,

b. disciplinary sanctions,

c. resource allocation,

d. administration,

e. legal issues,

f. supervision and risk management,

g. treatment methodology and services,

h. education and vocational services,

i. service and program monitoring and evaluation methods,

j. grants and funding assistance,

k. data and record keeping, and

l. offender characteristics.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 15, eff. July 1, 1999.

§22-988.16.  Community sentencing system budgeting.

A.  Each fiscal year the Division, in collaboration with the local planning councils, shall provide goals and funding priorities for community punishments as provided by law.  The statewide community sentencing system shall be composed of local community sentencing system plans as approved by the Division.  The Division shall promulgate rules for local community sentencing systems based upon objective criteria for allocation of state-appropriated funds to local systems for day-to-day operation during a fiscal year which may include identification of:

1.  Fiscally responsible allocations of services and funds;

2.  Innovative or effective programs of the local system; and

3.  Appropriate targeting of offenders for services.

The Division and each of the local community sentencing systems are required to operate within the appropriated funds.  The state shall require each local community sentencing system to identify resources other than state funds as part of the funding formula.  The Division shall establish procedures for disbursement of state funds to service providers, and shall disburse state funds in a timely manner.

B.  For a local community sentencing system to remain eligible for state funding, a local community sentencing system shall:

1.  Demonstrate fiscal responsibility by operating the local system within the plan and budget allocation;

2.  Require performance-based selection of service providers participating in the annual system plan;

3.  Submit a plan which offers a continuum of sanctions for eligible offenders sentenced to the local community sentencing system and appropriately assign offenders for services; and

4.  Comply with the rules promulgated by the Community Sentencing Division within the Department of Corrections and the provisions of the Oklahoma Community Sentencing Act.

C.  When state funding is required to implement a local community sentencing system plan, the Community Sentencing Division shall approve the plan only to the extent that the jurisdiction's share of the total state appropriations will support the implementation of the local system plan.  Modification to a local plan shall be for budgetary purposes, as provided in Section 988.7 of this title, and for compliance with law and rule.

D.  State funds from the Community Sentencing Division disbursed to community sentencing systems shall be used for operation and administrative expenses and shall not be used to construct, renovate, remodel, expand or improve any jail, residential treatment facility, restrictive housing facility, or any other structure, nor shall these funds be used to replace funding or other resources from the federal, state, county or city government committed in support of the detailed system plan during the plan year.

E.  Any funds accruing to the benefit of a community sentencing system shall be deposited in the Oklahoma Community Sentencing Revolving Fund created as provided in Section 557.1 of Title 57 of the Oklahoma Statutes, and shall be credited to the local jurisdiction making such deposit.  The Community Sentencing Division within the Department of Corrections and every local planning council are authorized to apply for and accept grants, gifts, bequests and other lawful money from nonprofit private organizations, for-profit organizations, political subdivisions of this state, the United States, and private citizens to support or expand the community sentencing system.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 16, eff. July 1, 1999.  Amended by Laws 2000, c. 39, § 1, emerg. eff. April 10, 2000; Laws 2002, c. 165, § 5, eff. July 1, 2002.

§22-988.17.  Development and use of community sentence assessment and evaluation tests.

A.  The Department of Corrections shall utilize the Level of Services Inventory (LSI) assessment instrument, or another assessment that evaluates criminal risk to recidivate, to evaluate all eligible offenders sentenced to community punishments under the Oklahoma Community Sentencing Act.  This assessment shall not be waived and is required for eligibility determination.

B.  The Administrative Office of the Courts shall assist in promulgating instructions and forms necessary for the courts' use of the required assessment.  In collaboration with the Department of Corrections, all state agencies shall provide technical assistance necessary to implement and monitor the Oklahoma Community Sentencing Act in the areas of their expertise and experience, and shall offer services to local community sentencing systems.

C.  All participating state agencies and local planning councils are directed to promulgate rules necessary to implement the provisions of the Oklahoma Community Sentencing Act.  When promulgating the rules, participating state agencies and local planning councils shall collaborate with the Division so their rules enhance the effectiveness of the statewide community sentencing system and statewide goals established for the criminal justice system.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 17, eff. July 1, 1999.

§22-988.18.  Assessment and evaluation of defendants.

A.  On and after March 1, 2000, for each felony offender considered for any community punishment pursuant to the Oklahoma Community Sentencing Act, the judge shall, prior to sentencing, order an assessment and evaluation of the defendant as required by law.

B.  The Level of Services Inventory (LSI), or another assessment and evaluation instrument designed to predict risk to recidivate approved by the Department of Corrections, shall be required to determine eligibility for any offender sentenced pursuant to the Oklahoma Community Sentencing Act.  The completed assessment accompanied by a written supervision plan shall be presented to and reviewed by the court prior to determining any punishment for the offense.  The purpose of the assessment shall be to identify the extent of the defendant's deficiencies and pro-social needs, the potential risk to commit additional offenses that threaten public safety, and the appropriateness of various community punishments.

C.  Upon order of the court, the defendant shall be required to submit to the LSI or other approved assessment which shall be administered and scored by an appropriately trained person pursuant to a service agreement with the local community sentencing system.  Any defendant lacking sufficient skills to comprehend or otherwise participate in the assessment and evaluation shall have appropriate assistance.  If it is determined that the offender cannot be adequately evaluated using the LSI or another approved assessment, the offender shall be deemed ineligible for any community services pursuant to the Oklahoma Community Sentencing Act, and shall be sentenced as prescribed by law for the offense.

D.  The willful failure or refusal of the defendant to be assessed and evaluated by using the LSI or another approved assessment shall preclude the defendant from eligibility for any community punishment.

E.  The completed LSI, or other approved assessment, shall include a written supervision plan and identify an appropriate community punishment, if any, when the offender is considered eligible for community punishments based upon the offender's completed risk/need score from the LSI assessment.  Any offender scoring outside the moderate range on the LSI assessment shall not be eligible for any state funded community punishments.

F.  The court is not required to sentence any offender to a community punishment regardless of an eligible score on the LSI.  Any felony offender scoring in the low risk/need levels on the LSI may be sentenced to a suspended sentence with minimal, if any, conditions of the sentence to be paid by the offender.  If the LSI or another assessment has been conducted, the evaluation report shall accompany the judgment and sentence.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 18, eff. July 1, 1999.  Amended by Laws 2002, c. 165, § 6, eff. July 1, 2002.

§22-988.19.  Sentencing.

A.  When ordering a community sentence or community punishment, the court shall first impose a deferred or suspended sentence for the offense as prescribed by law, and shall then order the appropriate community punishment as a condition of that deferred or suspended sentence.  The design of the community punishment shall be based upon the supervision and intervention report from the Level of Services Inventory (LSI), or other approved assessment.  The local community sentencing system administrator shall have authority for all offender placements within the local community sentencing system pursuant to the court-ordered community sentence.

B.  Persons convicted of or pleading guilty or nolo contendere to a combination of misdemeanor and felony offenses may receive services from a local community sentencing system when the county agrees in writing to pay the Community Sentencing Division within the Department of Corrections for the actual costs of services used for misdemeanor cases.  No state funds shall be used to pay for misdemeanor offenses.

C.  Any time during the term of a community sentence, the court imposing the sentence may modify any previous provision as provided in this section.

D.  Upon consideration of a properly filed motion to modify a community sentence pursuant to the provisions of this section, the staff of the community sentencing system in which the offender is ordered to participate, the sheriff, the district attorney, the service provider, or any agency or person providing supervision of the offender shall provide the court with any reports and other information available and relating to the offender, and to the reason for the motion to modify the sentence.  The court shall consider any reports and information submitted prior to modifying the sentence.

E.  If the court considers a motion to modify a community sentence, a hearing shall be held in open court.  The notice of the hearing shall be given to the offender, the offender's legal counsel, and the district attorney of the county in which the offender was convicted not less than ten (10) days prior to the hearing.  A copy of any reports to be presented to the court shall accompany the notice of hearing.

F.  Following the hearing, the court shall enter the appropriate order authorized by law.  The court may modify any community sentence by imposing any other punishment allowed by law for the offense and appropriate for the circumstances as determined by the discretion of the judge; provided, however, no punishment shall be imposed which is greater than the maximum punishment allowed by law for the original offense.  The court shall give the offender day-for-day credit on any modified sentence for any term of incarceration imposed.  The court may impose either a disciplinary sanction or an incentive as provided in Section 20 of this act in lieu of or together with any modification authorized by this section.

G.  The court shall not be limited on the number of modifications a sentence may have within the term of the community sentence.

H.  Any offender who files a meritless or frivolous motion to modify a community sentence shall pay the costs of the proceeding and may be sanctioned as deemed appropriate by the court.

I.  The court may revoke or accelerate a community punishment to the original sentence imposed during the term of the sentence.  When a community sentence is revoked to state imprisonment, the court shall give a day-for-day credit for any term of incarceration actually served as community punishment.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 19, eff. July 1, 1999.

§22-988.20.  Disciplinary sanctions or incentives.

A.  Upon proper motion to the court to modify a community sentence as provided in Section 988.19 of this title, the judge shall have authority to impose disciplinary sanctions or incentives.  An order for a disciplinary sanction shall not modify the terms of the original sentence and shall be imposed only to gain compliance with the terms of the court-ordered community punishment.  The court may order any community punishment available and funded in the jurisdiction that is deemed appropriate by the judge for the circumstance including, but not limited to, a term of imprisonment not to exceed thirty (30) days per disciplinary order in either:

1.  The county jail;

2.  A residential treatment facility;

3.  A restrictive housing facility; or

4.  A halfway house.

When the offender is to be confined, the sheriff shall, upon order of the court, deliver the offender to the designated place of confinement, provided the place of confinement has an agreement for confinement services with the local community sentencing system or is the county jail.  The sheriff shall be reimbursed by the local community sentencing system for transporting offenders pursuant to this subsection.  The offender shall be given day-for-day credit for any terms of incarceration served in the county jail or other restrictive facility when the sentence is modified.

B.  The court may, through a standing court order, provide for specific disciplinary sanctions and incentives which may be utilized by the local administrator upon notification to the court.

C.  When a motion for modification has been filed pursuant to Section 988.19 of this title, the court shall have authority to offer incentives to offenders to encourage proper conduct in the community and for compliance with the community punishments.  The court shall use its discretion in ordering appropriate incentives.  Incentives shall be considered a reduction and modification to the community punishment and may be ordered after the motion to modify has been heard.

D.  When any offender is disciplined by the court as authorized by this section and is to be imprisoned in the county jail or other restrictive facility, the sheriff or facility administrator shall receive compensation as provided by their agreement with the local community sentencing system, or the sheriff or facility administrator shall be paid directly for the services by the offender when ordered to pay for the confinement as part of the disciplinary sanction.  In no event shall any compensation for disciplinary confinement exceed the maximum amount provided for county jail confinement in Section 38.1 of Title 57 of the Oklahoma Statutes.

E.  The Department of Corrections is prohibited from accepting offenders into any state penitentiary for disciplinary sanctions.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 20, eff. July 1, 1999.  Amended by Laws 2000, c. 39, § 2, emerg. eff. April 10, 2000.

§22-988.21.  Earned credits.

Any law directing earned credits during periods of imprisonment or otherwise, including Sections 20, 58.3, 138, 138.1 and 224 of Title 57 of the Oklahoma Statutes and Section 615 of Title 69 of the Oklahoma Statutes, shall not be applicable to persons sentenced to a community sentence pursuant to the provisions of the Oklahoma Community Sentencing Act.  Day-for-day credits for any term of incarceration served as part of a community punishment shall be given to offenders who have community sentences revoked to county jail or state prison and also shall be given when a community sentence is modified.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 21, eff. July 1, 1999.

§22-988.22.  Completion of community punishment.

A.  Any offender ordered to participate in the local community sentencing system shall be advised of the conditions of the specific program or service to which he or she is assigned.

B.  Upon completion of any court-ordered provision, pursuant to the Oklahoma Community Sentencing Act, the administrator of the local system shall file a statement with the court defining the provision which has been successfully completed.  When all court-ordered provisions have been successfully completed the defendant shall be deemed to have completed the community punishment.

C.  The provisions of the Oklahoma Community Sentencing Act shall not confer any rights upon the defendant to avoid a term of imprisonment prescribed by law for the offense, nor grant any additional rights to appeal for failure to be offered any specific punishment or treatment option available to the court.

D.  A community sentence pursuant to the Oklahoma Community Sentencing Act shall not require active supervision, programs or services for more than three (3) years, but may continue beyond the three-year limitation for purpose of completing court-ordered monetary obligations.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 22, eff. July 1, 1999.  Amended by Laws 2002, c. 165, § 7, eff. July 1, 2002.

§22-988.23.  Immunity from liability.

All state and local government agencies, community service agencies, nonprofit organizations, educational or vocational-technical entities, and other providers participating in a community sentencing system or contracting to provide services to the system pursuant to the provisions of the Oklahoma Community Sentencing Act are hereby granted immunity from liability for acts of any offender participating in a community sentencing system pursuant to the provisions of the Workers' Compensation Act, Section 1 et seq. of Title 85 of the Oklahoma Statutes, and for torts committed by or against any offender participating in a community sentencing system to the extent specified in Sections 227 and 228 of Title 57 of the Oklahoma Statutes or as provided in the Governmental Tort Claims Act, Section 151 et seq. of Title 51 of the Oklahoma Statutes.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 23, eff. July 1, 1999.

§22-988.24.  Community sentencing program pilot projects for persons whose suspended sentences have been revoked.

The Department of Corrections may establish pilot projects that allow a person whose suspended sentence has been revoked by the court to participate in the community sentencing program, subject to the availability of funds.

Added by Laws 2002, c. 91, § 1, eff. July 1, 2002.

§22-990.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-990.1.  Uniform supervision form - Requisites.

A.  The Administrative Office of the Courts in collaboration with the Department of Corrections through both the Community Corrections/Probation and Parole Division and the Community Sentencing Division shall establish a uniform supervision form to be distributed to and used by the district courts of this state for felony offenders sentenced to supervision under a sentence of probation, a suspended sentence, a split sentence, a delayed sentence, and a community sentence.  The form shall comply with the provisions of Section 990 of Title 22 of the Oklahoma Statutes and any other statutory authority for supervision of court orders.  The form shall provide sufficient space for the sentencing judge to write orders for specific conditions of the sentence as provided in paragraph B of Section 987.8 of Title 22 of the Oklahoma Statutes and for orders enumerating amounts, schedules, and designation of payments for restitution, reimbursements, repayments, costs, fees, court costs, and statutory fines.  The form shall be completed and implemented by July 1, 1998.

B.  The Administrative Office of the Courts shall promulgate rules necessary to carry out the implementation of the provisions of this section by the judiciary.  The Department of Corrections through both the Community Corrections/Probation and Parole Division and the Community Sentencing Division shall promulgate rules necessary to carry out the implementation of the provisions of this section by persons under their authority.

Added by Laws 1998, c. 191, § 1.

§22-990a-1.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-990a-1.1.  Sentencing procedures.

When sentencing an eligible offender on or after March 1, 2000, to a community punishment, the sentencing court shall impose a deferred or suspended sentence and then proceed to determine at the sentencing hearing the terms and conditions of the community punishment which shall be ordered as conditions of the deferred or suspended sentence.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 24, eff. July 1, 1999.

§22-991a.  Sentencing powers of court - Alcohol and drug assessment and evaluation - Restitution, fines, or incarceration - Victim impact statements - Probation and monitoring - DNA samples.

A.  Except as otherwise provided in the Elderly and Incapacitated Victim's Protection Program, when a defendant is convicted of a crime and no death sentence is imposed, the court shall either:

1.  Suspend the execution of sentence in whole or in part, with or without probation.  The court, in addition, may order the convicted defendant at the time of sentencing or at any time during the suspended sentence to do one or more of the following:

a. to provide restitution to the victim as provided by Section 991f et seq. of this title or according to a schedule of payments established by the sentencing court, together with interest upon any pecuniary sum at the rate of twelve percent (12%) per annum, if the defendant agrees to pay such restitution or, in the opinion of the court, if the defendant is able to pay such restitution without imposing manifest hardship on the defendant or the immediate family and if the extent of the damage to the victim is determinable with reasonable certainty,

b. to reimburse any state agency for amounts paid by the state agency for hospital and medical expenses incurred by the victim or victims, as a result of the criminal act for which such person was convicted, which reimbursement shall be made directly to the state agency, with interest accruing thereon at the rate of twelve percent (12%) per annum,

c. to engage in a term of community service without compensation, according to a schedule consistent with the employment and family responsibilities of the person convicted,

d. to pay a reasonable sum into any trust fund, established pursuant to the provisions of Sections 176 through 180.4 of Title 60 of the Oklahoma Statutes, and which provides restitution payments by convicted defendants to victims of crimes committed within this state wherein such victim has incurred a financial loss,

e. to confinement in the county jail for a period not to exceed six (6) months,

f. to reimburse the court fund for amounts paid to court-appointed attorneys for representing the defendant in the case in which he or she is being sentenced,

g. to repay the reward or part of the reward paid by a certified local crimestoppers program and the Oklahoma Reward System.  In determining whether the defendant shall repay the reward or part of the reward, the court shall consider the ability of the defendant to make the payment, the financial hardship on the defendant to make the required payment, and the importance of the information to the prosecution of the defendant as provided by the arresting officer or the district attorney with due regard for the confidentiality of the records of the certified local crimestoppers program and the Oklahoma Reward System.  The court shall assess this repayment against the defendant as a cost of prosecution.  "Certified local crimestoppers program" means a crimestoppers program certified by the Office of the Attorney General pursuant to Section 991g of this title.  The "Oklahoma Reward System" means the reward program established by Section 150.18 of Title 74 of the Oklahoma Statutes,

h. to reimburse the Oklahoma State Bureau of Investigation for costs incurred by that agency during its investigation of the crime for which the defendant pleaded guilty, nolo contendere or was convicted, including compensation for laboratory, technical, or investigation services performed by the Bureau if, in the opinion of the court, the defendant is able to pay without imposing manifest hardship on the defendant, and if the costs incurred by the Bureau during the investigation of the defendant's case may be determined with reasonable certainty,

i. to reimburse the Oklahoma State Bureau of Investigation and any authorized law enforcement agency for all costs incurred by that agency for cleaning up an illegal drug laboratory site for which the defendant pleaded guilty, nolo contendere or was convicted.  The court clerk shall collect the amount and may retain five percent (5%) of such monies to be deposited in the Court Clerk Revolving Fund to cover administrative costs and shall remit the remainder to the Oklahoma State Bureau of Investigation to be deposited in the OSBI Revolving Fund established by Section 150.19a of Title 74 of the Oklahoma Statutes or to the general fund wherein the other law enforcement agency is located,

j. to pay a reasonable sum to the Crime Victims Compensation Board, created by Section 142.2 et seq. of Title 21 of the Oklahoma Statutes, for the benefit of crime victims,

k. to reimburse the court fund for amounts paid to court-appointed attorneys for representing the defendant in the case in which the person is being sentenced,

l. to participate in an assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and, as determined by the assessment, participate in an alcohol and drug substance abuse course or treatment program or both, pursuant to Sections 3-452 and 3-453 of Title 43A of the Oklahoma Statutes, or as ordered by the court,

m. to be placed in a victims impact panel program or victim/offender reconciliation program and payment of a fee to the program of not less than Fifteen Dollars ($15.00) nor more than Fifty Dollars ($50.00) as set by the governing authority of the program to offset the cost of participation by the defendant.  Provided, each victim/offender reconciliation program shall be required to obtain a written consent form voluntarily signed by the victim and defendant that specifies the methods to be used to resolve the issues, the obligations and rights of each person, and the confidentiality of the proceedings.  Volunteer mediators and employees of a victim/offender reconciliation program shall be immune from liability and have rights of confidentiality as provided in Section 1805 of Title 12 of the Oklahoma Statutes,

n. to install, at the expense of the defendant, an ignition interlock device approved by the Board of Tests for Alcohol and Drug Influence.  The device shall be installed upon every motor vehicle operated by the defendant, and the court shall require that a notation of this restriction be affixed to the defendant's driver license.  The restriction shall remain on the driver license not exceeding two (2) years to be determined by the court.  The restriction may be modified or removed only by order of the court and notice of any modification order shall be given to the Department of Public Safety.  Upon the expiration of the period for the restriction, the Department of Public Safety shall remove the restriction without further court order.  Failure to comply with the order to install an ignition interlock device or operating any vehicle without a device during the period of restriction shall be a violation of the sentence and may be punished as deemed proper by the sentencing court.  As used in this paragraph, "ignition interlock device" means a device that, without tampering or intervention by another person, would prevent the defendant from operating a motor vehicle if the defendant has a blood or breath alcohol concentration of two-hundredths (0.02) or greater,

o. to be confined by electronic monitoring administered and supervised by the Department of Corrections or a community sentence provider, and payment of a monitoring fee to the supervising authority, not to exceed Three Hundred Dollars ($300.00) per month.  Any fees collected pursuant to this paragraph shall be deposited with the appropriate supervising authority.  Any willful violation of an order of the court for the payment of the monitoring fee shall be a violation of the sentence and may be punished as deemed proper by the sentencing court.  As used in this paragraph, "electronic monitoring" means confinement of the defendant within a specified location or locations with supervision by means of an electronic device approved by the Department of Corrections which is designed to detect if the defendant is in the court-ordered location at the required times and which records violations for investigation by a qualified supervisory agency or person,

p. to perform one or more courses of treatment, education or rehabilitation for any conditions, behaviors, deficiencies or disorders which may contribute to criminal conduct, including but not limited to alcohol and substance abuse, mental health, emotional health, physical health, propensity for violence, antisocial behavior, personality or attitudes, deviant sexual behavior, child development, parenting assistance, job skills, vocational-technical skills, domestic relations, literacy, education, or any other identifiable deficiency which may be treated appropriately in the community and for which a certified provider or a program recognized by the court as having significant positive impact exists in the community.  Any treatment, education or rehabilitation provider required to be certified pursuant to law or rule shall be certified by the appropriate state agency or a national organization,

q. to submit to periodic testing for alcohol, intoxicating substance, or controlled dangerous substances by a qualified laboratory,

r. to pay a fee, costs for treatment, education, supervision, participation in a program, or any combination thereof as determined by the court, based upon the defendant's ability to pay the fees or costs,

s. to be supervised by a Department of Corrections employee, a private supervision provider, or other person designated by the court,

t. to obtain positive behavior modeling by a trained mentor,

u. to serve a term of confinement in a restrictive housing facility available in the community,

v. to serve a term of confinement in the county jail at night or during weekends pursuant to Section 991a-2 of this title or for work release,

w. to obtain employment or participate in employment-related activities,

x. to participate in mandatory day reporting to facilities or persons for services, payments, duties or person-to-person contacts as specified by the court,

y. to pay day fines not to exceed fifty percent (50%) of the net wages earned.  For purposes of this paragraph, "day fine" means the offender is ordered to pay an amount calculated as a percentage of net daily wages earned.  The day fine shall be paid to the local community sentencing system as reparation to the community.  Day fines shall be used to support the local system,

z. to submit to blood or saliva testing as required by subsection I of this section,

aa. to repair or restore property damaged by the defendant's conduct, if the court determines the defendant possesses sufficient skill to repair or restore the property and the victim consents to the repairing or restoring of the property,

bb. to restore damaged property in kind or payment of out-of-pocket expenses to the victim, if the court is able to determine the actual out-of-pocket expenses suffered by the victim,

cc. to attend a victim-offender reconciliation program if the victim agrees to participate and the offender is deemed appropriate for participation,

dd. in the case of a person convicted of prostitution pursuant to Section 1029 of Title 21 of the Oklahoma Statutes, require such person to receive counseling for the behavior which may have caused such person to engage in prostitution activities.  Such person may be required to receive counseling in areas including but not limited to alcohol and substance abuse, sexual behavior problems, or domestic abuse or child abuse problems,

ee. in the case of a sex offender sentenced after November 1, 1989, and required by law to register pursuant to the Sex Offenders Registration Act, require the person to participate in a treatment program, if available.  The treatment program may include polygraphs specifically designed for use with sex offenders for purposes of supervision and treatment compliance, provided the examination is administered by a certified licensed polygraph examiner.  The treatment program must be approved by the Department of Corrections or the Department of Mental Health and Substance Abuse Services.  Such treatment shall be at the expense of the defendant based on the defendant's ability to pay,

ff. in addition to other sentencing powers of the court, the court in the case of a defendant being sentenced for a felony conviction for a violation of Section 2-402 of Title 63 of the Oklahoma Statutes which involves marijuana may require the person to participate in a drug court program, if available.  If a drug court program is not available, the defendant may be required to participate in a community sanctions program, if available,

gg. in the case of a person convicted of any false or bogus check violation, as defined in Section 1541.4 of Title 21 of the Oklahoma Statutes, impose a bogus check fee to be paid to the district attorney.  The fee shall be equal to the amount assessed as court costs plus Twenty-five Dollars ($25.00) for each check upon filing of the case in district court.  This money shall be deposited in the Bogus Check Restitution Program Fund as established in subsection B of Section 114 of this title.  Additionally, the court may require the offender to pay restitution and bogus check fees on any other bogus check or checks that have been submitted to the District Attorney Bogus Check Restitution Program, and

hh. any other provision specifically ordered by the court.

However, any such order for restitution, community service, payment to a certified local crimestoppers program, payment to the Oklahoma Reward System, or confinement in the county jail, or a combination thereof, shall be made in conjunction with probation and shall be made a condition of the suspended sentence;

2.  Impose a fine prescribed by law for the offense, with or without probation or commitment and with or without restitution or service as provided for in this section, Section 991a-4.1 of this title or Section 227 of Title 57 of the Oklahoma Statutes;

3.  Commit such person for confinement provided for by law with or without restitution as provided for in this section;

4.  Order the defendant to reimburse the Oklahoma State Bureau of Investigation for costs incurred by that agency during its investigation of the crime for which the defendant pleaded guilty, nolo contendere or was convicted, including compensation for laboratory, technical, or investigation services performed by the Bureau if, in the opinion of the court, the defendant is able to pay without imposing manifest hardship on the defendant, and if the costs incurred by the Bureau during the investigation of the defendant's case may be determined with reasonable certainty;

5.  Order the defendant to reimburse the Oklahoma State Bureau of Investigation for all costs incurred by that agency for cleaning up an illegal drug laboratory site for which the defendant pleaded guilty, nolo contendere or was convicted.  The court clerk shall collect the amount and may retain five percent (5%) of such monies to be deposited in the Court Clerk Revolving Fund to cover administrative costs and shall remit the remainder to the Oklahoma State Bureau of Investigation to be deposited in the OSBI Revolving Fund established by Section 150.19a of Title 74 of the Oklahoma Statutes;

6.  In the case of nonviolent felony offenses, sentence such person to the Community Service Sentencing Program;

7.  In addition to the other sentencing powers of the court, in the case of a person convicted of operating or being in control of a motor vehicle while the person was under the influence of alcohol, other intoxicating substance, or a combination of alcohol or another intoxicating substance, or convicted of operating a motor vehicle while the ability of the person to operate such vehicle was impaired due to the consumption of alcohol, require such person:

a. to participate in an alcohol and drug assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and, as determined by the assessment, participate in an alcohol and drug substance abuse course or treatment program or both, pursuant to Sections 3-452 and 3-453 of Title 43A of the Oklahoma Statutes,

b. to attend a victims impact panel program, if such a program is offered in the county where the judgment is rendered, and to pay a fee, not less than Fifteen Dollars ($15.00) nor more than Fifty Dollars ($50.00) as set by the governing authority of the program and approved by the court, to the program to offset the cost of participation by the defendant, if in the opinion of the court the defendant has the ability to pay such fee,

c. to both participate in the alcohol and drug substance abuse course or treatment program, pursuant to subparagraph a of this paragraph and attend a victims impact panel program, pursuant to subparagraph b of this paragraph,

d. to install, at the expense of the person, an ignition interlock device approved by the Board of Tests for Alcohol and Drug Influence, upon every motor vehicle operated by such person and to require that a notation of this restriction be affixed to the person's driver license at the time of reinstatement of the license.  The restriction shall remain on the driver license for such period as the court shall determine.  The restriction may be modified or removed by order of the court and notice of the order shall be given to the Department of Public Safety.  Upon the expiration of the period for the restriction, the Department of Public Safety shall remove the restriction without further court order.  Failure to comply with the order to install an ignition interlock device or operating any vehicle without such device during the period of restriction shall be a violation of the sentence and may be punished as deemed proper by the sentencing court, or

e. beginning January 1, 1993, to submit to electronically monitored home detention administered and supervised by the Department of Corrections, and to pay to the Department a monitoring fee, not to exceed Seventy-five Dollars ($75.00) a month, to the Department of Corrections, if in the opinion of the court the defendant has the ability to pay such fee.  Any fees collected pursuant to this subparagraph shall be deposited in the Department of Corrections Revolving Fund.  Any order by the court for the payment of the monitoring fee, if willfully disobeyed, may be enforced as an indirect contempt of court;

8.  In addition to the other sentencing powers of the court, in the case of a person convicted of prostitution pursuant to Section 1029 of Title 21 of the Oklahoma Statutes, require such person to receive counseling for the behavior which may have caused such person to engage in prostitution activities.  Such person may be required to receive counseling in areas including but not limited to alcohol and substance abuse, sexual behavior problems, or domestic abuse or child abuse problems;

9.  In addition to the other sentencing powers of the court, in the case of a person convicted of any crime related to domestic abuse, as defined in Section 60.1 of this title, the court may require the defendant to undergo the treatment or participate in the counseling services necessary to bring about the cessation of domestic abuse against the victim.  The defendant may be required to pay all or part of the cost of the treatment or counseling services;

10.  In addition to the other sentencing powers of the court, the court, in the case of a sex offender sentenced after November 1, 1989, and required by law to register pursuant to the Sex Offenders Registration Act, shall require the person to participate in a treatment program designed specifically for the treatment of sex offenders, if available.  The treatment program may include polygraphs specifically designed for use with sex offenders for the purpose of supervision and treatment compliance, provided the examination is administered by a certified licensed polygraph examiner.  The treatment program must be approved by the Department of Corrections or the Department of Mental Health and Substance Abuse Services.  Such treatment shall be at the expense of the defendant based on the defendant's ability to pay;

11.  In addition to the other sentencing powers of the court, the court, in the case of a person convicted of child abuse or neglect, as defined in Section 7102 of Title 10 of the Oklahoma Statutes, may require the person to undergo treatment or to participate in counseling services.  The defendant may be required to pay all or part of the cost of the treatment or counseling services;

12.  In addition to the other sentencing powers of the court, the court, in the case of a person convicted of cruelty to animals pursuant to Section 1685 of Title 21 of the Oklahoma Statutes, may require the person to pay restitution to animal facilities for medical care and any boarding costs of victimized animals; or

13.  In addition to the other sentencing powers of the court, in the case of a habitual or aggravated sex offender as defined by Section 584 of Title 57 of the Oklahoma Statutes, who is required to register as a sex offender pursuant to the Oklahoma Sex Offenders Registration Act, the court shall order the habitual or aggravated sex offender be assigned to a global position monitoring device for the duration of the registration.  The Department of Corrections shall be responsible for monitoring the global position monitoring device.  The cost of such monitoring device shall be reimbursed by the offender.

B.  Notwithstanding any other provision of law, any person who is found guilty of a violation of any provision of Section 761 or 11-902 of Title 47 of the Oklahoma Statutes or any person pleading guilty or nolo contendere for a violation of any provision of such sections shall be ordered to participate in, prior to sentencing, an alcohol and drug assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services for the purpose of evaluating the receptivity to treatment and prognosis of the person.  The court shall order the person to reimburse the agency or assessor for the evaluation.  The fee shall be the amount provided in subsection C of Section 3-460 of Title 43A of the Oklahoma Statutes.  The evaluation shall be conducted at a certified assessment agency, the office of a certified assessor or at another location as ordered by the court.  The agency or assessor shall, within seventy-two (72) hours from the time the person is assessed, submit a written report to the court for the purpose of assisting the court in its final sentencing determination.  No person, agency or facility operating an alcohol and drug substance abuse evaluation program certified by the Department of Mental Health and Substance Abuse Services shall solicit or refer any person evaluated pursuant to this subsection for any treatment program or alcohol and drug substance abuse service in which such person, agency or facility has a vested interest; however, this provision shall not be construed to prohibit the court from ordering participation in or any person from voluntarily utilizing a treatment program or alcohol and drug substance abuse service offered by such person, agency or facility.  If a person is sentenced to the custody of the Department of Corrections and the court has received a written evaluation report pursuant to this subsection, the report shall be furnished to the Department of Corrections with the judgment and sentence.  Any evaluation report submitted to the court pursuant to this subsection shall be handled in a manner which will keep such report confidential from the general public's review.  Nothing contained in this subsection shall be construed to prohibit the court from ordering judgment and sentence in the event the defendant fails or refuses to comply with an order of the court to obtain the evaluation required by this subsection.

C.  When sentencing a person convicted of a crime, the court shall first consider a program of restitution for the victim, as well as imposition of a fine or incarceration of the offender.  The provisions of paragraph 1 of subsection A of this section shall not apply to defendants being sentenced upon their third or subsequent to their third conviction of a felony or, beginning January 1, 1993, to defendants being sentenced for their second or subsequent felony conviction for violation of Section 11-902 of Title 47 of the Oklahoma Statutes, except as otherwise provided in this subsection.  In the case of a person being sentenced for their second or subsequent felony conviction for violation of Section 11-902 of Title 47 of the Oklahoma Statutes, the court may sentence the person pursuant to the provisions of paragraph 1 of subsection A of this section if the court orders the person to submit to electronically monitored home detention administered and supervised by the Department of Corrections pursuant to subparagraph e of paragraph 7 of subsection A of this section.  Provided, the court may waive these prohibitions upon written application of the district attorney.  Both the application and the waiver shall be made part of the record of the case.

D.  When sentencing a person convicted of a crime, the judge shall consider any victim impact statements if submitted to the jury, or the judge in the event a jury is waived.

E.  Probation, for purposes of subsection A of this section, is a procedure by which a defendant found guilty of a crime, whether upon a verdict or plea of guilty or upon a plea of nolo contendere, is released by the court subject to conditions imposed by the court and subject to the supervision of the Department of Corrections.  Such supervision shall be initiated upon an order of probation from the court, and shall not exceed two (2) years, except as otherwise provided by law.  In the case of a person convicted of a sex offense, supervision shall begin immediately upon release from incarceration and shall not be limited to two (2) years.  Provided further, any supervision provided for in this section may be extended for a period not to exceed the expiration of the maximum term or terms of the sentence upon a determination by the Division of Probation and Parole of the Department of Corrections that the best interests of the public and the release will be served by an extended period of supervision.

F.  The Department of Corrections, or such other agency as the court may designate, shall be responsible for the monitoring and administration of the restitution and service programs provided for by subparagraphs a, c, and d of paragraph 1 of subsection A of this section, and shall ensure that restitution payments are forwarded to the victim and that service assignments are properly performed.

G.  1.  The Department of Corrections is hereby authorized, subject to funds available through appropriation by the Legislature, to contract with counties for the administration of county Community Service Sentencing Programs.

2.  Any offender eligible to participate in the Program pursuant to this act shall be eligible to participate in a county Program; provided, participation in county-funded Programs shall not be limited to offenders who would otherwise be sentenced to confinement with the Department of Corrections.

3.  The Department shall establish criteria and specifications for contracts with counties for such Programs.  A county may apply to the Department for a contract for a county-funded Program for a specific period of time.  The Department shall be responsible for ensuring that any contracting county complies in full with specifications and requirements of the contract.  The contract shall set appropriate compensation to the county for services to the Department.

4.  The Department is hereby authorized to provide technical assistance to any county in establishing a Program, regardless of whether the county enters into a contract pursuant to this subsection.  Technical assistance shall include appropriate staffing, development of community resources, sponsorship, supervision and any other requirements.

5.  The Department shall annually make a report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House on the number of such Programs, the number of participating offenders, the success rates of each Program according to criteria established by the Department and the costs of each Program.

H.  As used in this section:

1.  "Ignition interlock device" means a device that, without tampering or intervention by another person, would prevent the defendant from operating a motor vehicle if the defendant has a blood or breath alcohol concentration of two-hundredths (0.02) or greater; and

2.  "Electronically monitored home detention" means incarceration of the defendant within a specified location or locations with monitoring by means of a device approved by the Department of Corrections that detects if the person leaves the confines of any specified location.

I.  A person convicted of a felony offense or receiving any form of probation for an offense in which registration is required pursuant to the Sex Offenders Registration Act shall submit to deoxyribonucleic acid DNA testing for law enforcement identification purposes in accordance with Section 150.27 of Title 74 of the Oklahoma Statutes and the rules promulgated by the Oklahoma State Bureau of Investigation for the OSBI Combined DNA Index System (CODIS) Database.  Any defendant sentenced to probation shall be required to submit to testing within thirty (30) days of sentencing either to the Department of Corrections or to the county sheriff as directed by the court.  Defendants who are sentenced to a term of incarceration shall submit to testing in accordance with Section 530.1 of Title 57 of the Oklahoma Statutes, for those defendants who enter the custody of the Department of Corrections or to the county sheriff, for those defendants sentenced to incarceration in a county jail.  Convicted individuals who have previously submitted to DNA testing under this section and for whom a valid sample is on file in the OSBI Combined DNA Index System (CODIS) Database at the time of sentencing shall not be required to submit to additional testing.  Except as required by the Sex Offenders Registration Act, a deferred judgment does not require submission to deoxyribonucleic acid testing.

Any person who is incarcerated in the custody of the Department of Corrections after July 1, 1996, and who has not been released before the effective date of this act, shall provide a blood or saliva sample prior to release.  Every person convicted of a felony offense after the effective date of this act whose sentence does not include a term of confinement with the Department of Corrections shall submit a blood or saliva sample.  Those felons sentenced to unsupervised probation or otherwise not supervised by the Department of Corrections shall submit for blood or saliva testing to the sheriff of the sentencing county.

J.  Samples of blood or saliva for DNA testing required by subsection I of this section shall be taken by employees or contractors of the Department of Corrections or the county sheriff or employees or contractors of the sheriff's office.  The individuals shall be properly trained to collect blood or saliva samples.  Persons collecting blood or saliva for DNA testing pursuant to this section shall be immune from civil liabilities arising from this activity.  The Department of Corrections and the county sheriff shall ensure the collection of samples are mailed to the Oklahoma State Bureau of Investigation within ten (10) days of the time the subject appears for testing or within ten (10) days of the date the subject comes into physical custody to serve a term of incarceration.  The Department and the sheriff's office shall use sample kits provided by the OSBI and procedures promulgated by the OSBI.  Persons subject to DNA testing who are not received at the Lexington Assessment and Reception Center shall be required to pay a fee of Fifteen Dollars ($15.00) to the agency collecting the sample for submission to the OSBI Combined DNA Index System (CODIS) Database.  Any fees collected by the Department of Corrections or the county sheriff pursuant to this subsection shall be deposited in the Department of Corrections revolving account or the sheriff's service fee account.

Added by Laws 1968, c. 204, § 1, emerg. eff. April 22, 1968.  Amended by Laws 1970, c. 312, § 1; Laws 1971, c. 90, § 1, emerg. eff. April 16, 1971; Laws 1976, c. 160, § 1, eff. Oct. 1, 1976; Laws 1978, c. 223, § 1; Laws 1979, c. 66, § 1, emerg. eff. April 16, 1979; Laws 1981, c. 124, § 1; Laws 1982, c. 8, § 1, emerg. eff. March 15, 1982; Laws 1983, c. 23, § 1, eff. Nov. 1, 1983; Laws 1985, c. 59, § 1, eff. Nov. 1, 1985; Laws 1986, c. 240, § 4, eff. Nov. 1, 1986; Laws 1987, c. 224, § 11, eff. Nov. 1, 1987; Laws 1988, c. 150, § 2, eff. Nov. 1, 1988; Laws 1989, c. 197, § 11, eff. Nov. 1, 1989; Laws 1990, c. 152, § 1, eff. Sept. 1, 1990; Laws 1991, c. 200, § 3, eff. Sept. 1, 1991; Laws 1991, c. 335, § 8, emerg. eff. June 15, 1991; Laws 1992, c. 136, § 4, eff. July 1, 1992; Laws 1992, c. 382, § 3, emerg. eff. June 9, 1992; Laws 1993, c. 10, § 3, emerg. eff. March 21, 1993; Laws 1993, c. 166, § 1, eff. Sept. 1, 1993; Laws 1993, c. 339, § 1, eff. Sept. 1, 1993; Laws 1994, c. 2, § 9, emerg. eff. March 2, 1994; Laws 1994, c. 308, § 1, emerg. eff. June 7, 1994; Laws 1996, c. 153, § 4, emerg. eff. May 7, 1996; Laws 1997, c. 150, § 1, eff. Nov. 1, 1997; Laws 1997, c. 420, § 1, emerg. eff. June 13, 1997; Laws 1999, 1st Ex. Sess., c. 4, § 31, eff. July 1, 1999; Laws 2000, c. 112, § 1, emerg. eff. April 20, 2000; Laws 2000, c. 349, § 1, eff. Nov. 1, 2000; Laws 2001, c. 437, § 17, eff. July 1, 2001; Laws 2002, c. 22, § 10, emerg. eff. March 8, 2002; Laws 2002, c. 235, § 1, emerg. eff. May 9, 2002; Laws 2002, c. 464, § 1, emerg. eff. June 5, 2002; Laws 2003, c. 178, § 1, eff. July 1, 2003; Laws 2003, c. 474, § 3, eff. Nov. 1, 2003; Laws 2004, c. 5, § 11, emerg. eff. March 1, 2004; Laws 2004, c. 143, § 1, eff. Nov. 1, 2004; Laws 2004, c. 418, § 2, eff. July 1, 2004; Laws 2005, c. 188, § 2, emerg. eff. May 17, 2005; Laws 2005, c. 441, § 2, eff. Jan. 1, 2006; Laws 2006, c. 16, § 3, emerg. eff. March 29, 2006.

NOTE:  Laws 1991, c. 17, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1992, c. 379, § 2 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1993, c. 325, § 19 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 40, § 1 and Laws 1994, c. 188, § 2 repealed by Laws 1997, c. 133, § 605, emerg. eff. April 22, 1997.  Laws 1997, c. 9, § 2 repealed by Laws 1997, c. 260, § 12, eff. Nov. 1, 1997.  Laws 1997, c. 133, § 65 and Laws 1997, c. 260, § 9 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.  Laws 2000, c. 39, § 3 repealed by Laws 2000, c. 334, § 10, emerg. eff. June 5, 2000 and by Laws 2000, c. 349, § 7, eff. Nov. 1, 2000.  Laws 2000, c. 334, § 2 repealed by Laws 2001, c. 5, § 7, emerg. eff. March 21, 2001.  Laws 2001, c. 170, § 1 and Laws 2001, c. 225, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2003, c. 306, § 1 repealed by Laws 2004, c. 5, § 12, emerg. eff. March 1, 2004.  Laws 2003, c. 363, § 2 repealed by Laws 2004, c. 5, § 13, emerg. eff. March 1, 2004.  Laws 2005, c. 183, § 1 repealed by Laws 2006, c. 16, § 4, emerg. eff. March 29, 2006.

§22991a2.  Felony offenders - County jail imprisonment.

A.  Any person who has been convicted of a nonviolent felony offense in this state may be sentenced, at the discretion of the judge, to incarceration in the county jail for a period of one or more nights or weekends with the remaining portion of each week being spent under supervision.  County jail imprisonment pursuant to the provisions of this section for felony offenders shall be:

1.  Prescribed by law for the particular felony; or

2.  A condition of a suspended sentence.

B.  In addition to incarceration, the court may impose any fine, cost assessment, or other punishment provision allowed by law; provided, however, the punishment when taken in its entirety with the jail term shall not impose a greater punishment than allowed by law for the offense.

C.  Any person incarcerated in the county jail pursuant to the provisions of this section may be assigned work duties as ordered or approved by the judge.  The sentencing court may require a person incarcerated pursuant to the provisions of this section to pay the county, for food and maintenance for each day of incarceration, an amount equal to the maximum amount prescribed by law to be paid by the county to the sheriff for such expenses.  If the judge does not so order, the Department of Corrections shall reimburse the county for the cost of feeding and care of the person during such periods of incarceration.

D.  The Department of Corrections shall reimburse the county for the actual cost paid for any emergency medical care for physical injury or illness of a person incarcerated hereunder; provided the injury or illness is directly related to the incarceration and the county is required by law to provide such care for inmates in the jail.

E.  Any person incarcerated pursuant to the provisions of this section shall not be considered to be in the custody of the Department of Corrections or an inmate of the Department.  The person shall be deemed to be in the custody of the county.

F.  When the court sentences a person to incarceration pursuant to the provisions of this section in conjunction with a suspended sentence, the court shall have the authority to revoke any unserved portion of the suspended sentence as provided by law.

G.  For the purposes of subsection A of this section, weekend incarceration shall commence at 6 p.m. on Friday and continue until 8 a.m. on the following Monday, and incarceration overnight shall commence at 6 p.m. on one day and continue until 8 a.m. of the next day.  Provided, that the sentencing judge may modify the incarceration times if the circumstances of the particular case require such action.  Persons who have been sentenced to incarceration in the county jail under the provisions of this section will not have to be processed through the Lexington Assessment and Reception Center prior to incarceration.

Added by Laws 1983, c. 130, § 1, emerg. eff. May 19, 1983.  Amended by Laws 1997, c. 133, § 66, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 17, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 4, § 26, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 66 from July 1, 1998, to July 1, 1999.

§22991a3.  Restitution of buyer of property unlawfully obtained.

A.  Upon a verdict or plea of guilty or upon a plea of nolo contendere for an offense in which any property is unlawfully obtained and the property is sold, traded, bartered, pledged or pawned, the court may order the defendant to provide restitution to the buyer, recipient or pledgee of the property for the value of any consideration paid, loaned or given for the property unless the buyer, recipient or pledgee has violated the provisions of Section 1092, 1093 or 1713 of Title 21 of the Oklahoma Statutes.  Such restitution shall be in addition to any restitution to the victim and shall be in addition to any other penalties provided by law. Restitution to the buyer, recipient or pledgee shall be ordered pursuant to the provisions of subparagraph a of paragraph 1 of subsection A of Section 991a of Title 22 of the Oklahoma Statutes.

B.  The buyer of any property which has been unlawfully obtained and which is lawfully returned to its rightful owner shall have the right to bring a civil action against the person who sold, traded, bartered, pledged or pawned the property for the value of any consideration paid, loaned or given for the property unless the buyer has violated the provisions of Section 1092, 1093 or 1713 of Title 21 of the Oklahoma Statutes.

Added by Laws 1987, c. 152, § 1, eff. Nov. 1, 1987.

§22-991a-4.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-991a-4.1.  Community Service Sentencing Program.

A.  There is hereby re-created the "Community Service Sentencing Program".  This program is a continuation of the program established in 1988 by Section 991a-4 of Title 22 of the Oklahoma Statutes.  The purpose of the program shall be to provide an alternative to incarceration for nonviolent felony offenders who would normally be sentenced to incarceration in a state institution.

B.  Any eligible offender may be sentenced, at the discretion of the judge, to a Community Service Sentencing Program pursuant to the provisions of this section.  For purposes of this section, "eligible offender" shall mean any person who:

1.  Is not participating in the Delayed Sentencing Program for Young Adults pursuant to the provisions of Sections 996 through 996.3 of Title 22 of the Oklahoma Statutes;

2.  Has not previously been convicted of two or more felonies;

3.  Has been convicted of a nonviolent felony offense which shall be defined as any felony offense except assault and battery with a dangerous weapon, aggravated assault and battery on a law officer, poisoning with intent to kill, shooting with intent to kill, assault with intent to kill, assault with intent to commit a felony, murder in the first degree, murder in the second degree, manslaughter in the first degree, manslaughter in the second degree, kidnapping, burglary in the first degree, kidnapping for extortion, maiming, robbery, child beating, wiring any equipment, vehicle, or structure with explosives, forcible sodomy, rape in the first degree or rape by instrumentation, lewd or indecent proposition or lewd or indecent act with a child under sixteen (16) years of age, use of a firearm or offensive weapon to commit or attempt to commit a felony, pointing firearms, rioting or arson in the first degree;

4.  Has properly completed and executed all necessary documents; and

5.  Is not otherwise ineligible by law or court rule.

C.  The Department of Corrections shall administer the Program, except in counties with a population of five hundred fifty thousand (550,000) or more persons that operate an existing program.  The Department shall conduct a presentence investigation pursuant to the provisions of Section 982 of Title 22 of the Oklahoma Statutes if the court determines the offender is to be assigned to the Program.  As part of such presentence investigation, the Department shall interview the offender and advise the offender of the requirements and conditions of the Program.  The Department shall recommend an assignment of the offender to any one or combination of the following areas:

1.  Community service, with or without compensation;

2.  Education, vocational-technical education or literacy programs;

3.  Substance abuse treatment programs;

4.  Periodic testing for the presence of controlled substances;

5.  Psychological counseling or psychiatric treatment;

6.  Medical treatment;

7.  Restitution, to be paid either to the victim of the offense or to the Crime Victims Compensation Revolving Fund created pursuant to the provisions of Section 142.17 of Title 21 of the Oklahoma Statutes;

8.  Confinement in a county jail for a period not to exceed one (1) year, night or weekend incarceration pursuant to the provisions of Section 991a-2 of Title 22 of the Oklahoma Statutes or incarceration by the Department of Corrections; provided, the Department of Corrections shall reimburse a county which does not receive payments from any other source for the cost of the necessary expenses of such persons during periods of such incarceration in an amount not to exceed Twenty Dollars ($20.00) per day and any county receiving such payments in an amount not to exceed Ten Dollars ($10.00) per day.  The Department shall reimburse the county for the actual cost paid for any emergency medical care for physical injury or illness of such persons if the county is required by law to provide such care for inmates in the jail.  The reimbursements provided by this section shall not exceed the cost that would have accrued to the state for the feeding, care or medical care of the persons had they been incarcerated with the Department.  Except as otherwise provided by law, all provisions of the Oklahoma Corrections Act of 1967, Section 501 et seq. of Title 57 of the Oklahoma Statutes, shall apply to such persons, including but not limited to any provisions requiring payment by such persons of the costs of incarceration; or

9.  Probation or conditional probation.

D.  In counties with a population of five hundred fifty thousand (550,000) or more persons that operate an existing program, the Department of Corrections is hereby authorized to reimburse the county sheriff, pursuant to paragraph 8 of subsection C of this section, the cost of necessary expenses for confinement in the county jail for any eligible offender as defined in subsection B of this section.  Such reimbursement shall be subject to appropriation by the Legislature.  The Department may promulgate rules and procedures for submitting claims for reimbursements.

E.  The judge shall consider the criminal history of the offender, the nature of the offender's criminal conduct, the employment and family history of the offender and any other factors the judge deems relevant when sentencing persons to the Program.  Following the presentence investigations and recommendation, the judge shall impose sentence.  The judge may accept the recommendation, with or without modifications thereto, or may reject the recommendation and impose any sentence allowed by law.

F.  The provisions of Sections 20, 58.3, 138, 138.1 and 224 of Title 57 of the Oklahoma Statutes and Section 615 of Title 69 of the Oklahoma Statutes and any other provisions of law relating to earned credits for certain acts or service shall not apply to persons participating in the Program.  The judge may establish a schedule of earned credits as part of the sentence.

G.  The Department shall establish a list of federal, state and local government agencies, community service agencies, nonprofit organizations, educational programs and other treatment programs willing to participate in the program to which offenders may be referred.  The Department shall periodically contact agencies, organizations and programs to which offenders are assigned to determine if offenders have reported and performed satisfactorily. Any such agency or program shall immediately notify the Department if an offender fails to fulfill any requirement of the Program.  The Department or the sentencing judge may require additional documentation of the offender's work performance.

H.  The Department shall ensure that the sentencing judge and prosecuting attorney are notified in writing when an offender has successfully completed the assigned community service hours or other requirements of the Program or has failed to complete the requirements and provide any other relevant information required by the sentencing judge or prosecuting attorney.

I.  All state and local government agencies, community service agencies, nonprofit organizations, educational programs and other treatment programs participating in the Program are hereby immune from liability for any offender participating in the Program under the Workers' Compensation Act, Section 1 et seq. of Title 85 of the Oklahoma Statutes, and for torts committed by or against any offender participating in the Program to the extent specified in Sections 227 and 228 of Title 57 of the Oklahoma Statutes.

J.  Any offender participating in the Program shall be advised of the provisions of this section and shall, in writing, acknowledge that the offender has been advised of and understands the provisions of the Program.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 18, eff. July 1, 1999.

§22-991a-5.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-6.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-7.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-8.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-9.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-10.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-11.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-12.  Repealed by Laws 1998, c. 133, § 603, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 603 from July 1, 1998, to July 1, 1999.

§22-991a-13.  Short title.

Sections 442 through 449 of this act shall be known and may be cited as the "Elderly and Incapacitated Victim's Protection Program".

Added by Laws 1999, 1st Ex.Sess., c. 5, § 442, eff. July 1, 1999.

§22-991a-14.  Purpose.

The purpose and intent of the Elderly and Incapacitated Victim's Protection Program is to provide enhanced sentencing for persons committing certain offenses against elderly or incapacitated persons.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 443, eff. July 1, 1999.

§22-991a-15.  Definitions.

As used in the Elderly and Incapacitated Victim's Protection Program:

1.  "Elderly person" means any person sixtytwo (62) years of age or older; and

2.  "Incapacitated person" means any person who is disabled by reason of mental or physical illness or disability to such extent the person lacks the ability to effectively protect self or property.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 444, eff. July 1, 1999.

§22-991a-16.  Offenses to which program applies.

The provisions of the Elderly and Incapacitated Victim's Protection Program shall apply to any person convicted of one or more of the following offenses where the victim is an elderly or incapacitated person:

1.  Assault, battery, or assault and battery with a dangerous weapon;

2.  Aggravated assault and battery;

3.  Burglary in the second degree;

4.  Use of a firearm or offensive weapon to commit or attempt to commit a felony, or pointing a firearm;

5.  Grand larceny;

6.  Extortion, or obtaining a signature by extortion;

7.  Fraud, or obtaining or attempting to obtain property by trick or deception; or

8.  Embezzlement.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 445, eff. July 1, 1999.

§22-991a-17.  Enhancement of sentence.

Whenever a person is convicted of an offense enumerated in Section 445 of this act in which the victim is elderly or incapacitated, the court shall upon conviction:

1.  Commit the defendant for confinement as provided by law; provided, the first thirty (30) days of the sentence shall not be subject to probation, suspension or deferral; provided further, this mandatory minimum period of confinement shall be served in the county jail as a condition of a suspended or deferred sentence, pursuant to Section 991a of Title 22 of the Oklahoma Statutes and may be served by night or weekend incarceration pursuant to Section 991a2 of Title 22 of the Oklahoma Statutes; and

2.  a. Require restitution be paid to the victim for outofpocket expenses, loss or damage to property and medical expenses for injury proximately caused by the conduct of the defendant pursuant to Section 447 of this act, or

b. Assign the offender to perform a required term of community service, according to a schedule consistent with the employment and family responsibility of the person convicted, or

c. Require restitution as provided in subparagraph a of this paragraph and community service as provided in subparagraph b of this paragraph; and

3.  The court may further impose a fine or any other penalty otherwise provided by law.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 446, eff. July 1, 1999.

§22-991a-18.  Restitution to victim - Modification or revocation of sentence.

A.  The court shall at the time of sentencing:

1.  Determine whether the property may be restored in kind to the owner or the person entitled to possession thereof;

2.  Determine whether defendant is possessed of sufficient skill to repair and restore property damaged;

3.  Provide restitution to the victim according to a schedule of payments established by the sentencing court, together with interest upon any pecuniary sum at the rate of twelve percent (12%) per annum, if the defendant agrees to pay such restitution or, in the opinion of the court, the defendant is able to pay such restitution without imposing manifest hardship on the defendant or the immediate family of the defendant; and

4.  Determine the extent of the outofpocket expenses, loss or damage to property and injury to the victim proximately caused by the conduct of the defendant.

B.  The court shall allow credit for property returned in kind, for property damages ordered to be repaired by the defendant, and for property ordered to be restored by the defendant and after granting such credit, the court shall assess the actual outofpocket expenses, losses, damages and injuries suffered by the victim.

C.  In no event shall a victim be entitled to recover restitution in excess of the actual outofpocket expenses, losses, damages and injuries, proximately caused by the conduct of the defendant and restitution shall not be ordered to be paid on account of pain or suffering, provided however, that nothing in this section shall abridge or preclude any victim from the civil right to recover damages by separate civil cause of action brought against the defendant.

D.  If the defendant fails to pay restitution in the manner or within the time period specified by the court, the court may enter an order directing the sheriff to seize any real or personal property of the defendant to the extent necessary to satisfy the order of restitution and dispose of such property by public sale. All property seized for the purposes of satisfying restitution shall be seized under the procedures established in Section 448 of this act.

E.  A sentence including provisions of restitution may be modified or revoked by the court if the offender commits another offense, or the offender fails to make restitution as ordered by the court, but no sentencing provision to make restitution shall be modified if the court finds that the offender has had the financial ability to make restitution, and the offender has willfully refused to do so. If the court shall find that the defendant has failed to make restitution and that the failure is not willful, the court may impose an additional period of time within which to make restitution.  The length of said additional period shall not be more than two (2) years.  The court shall retain all of the incidents of the original sentence, including the authority to revoke or further modify the sentence if the conditions of payment are violated during such additional period.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 447, eff. July 1, 1999.

§22-991a-19.  Seizure of property - Forfeiture for sale - Notice and hearing - Petition for return - Release of property.

A.  Any peace officer of this state shall seize any property, except property exempt under Section 1 of Title 31 of the Oklahoma Statutes, to be held until a forfeiture for sale has been declared or release ordered.

B.  Within ten (10) days from the time the property is seized, notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county in which the property is seized and shall be given all owners and parties in interest.

C.  Notice shall be given by the party seeking forfeiture and sale according to the following methods:

1.  Upon each owner or party in interest whose right, title or interest is of record at the Tax Commission, by mailing a copy of the notice by certified mail to the address shown upon the records of the Tax Commission;

2.  Upon each owner or party in interest whose name and address is known to the attorney or the party seeking the action to recover unpaid restitution, by mailing a copy of the notice by registered mail to the last-known address; and

3.  Upon all other owners or interested parties, whose addresses are unknown, but who are believed to have an interest in the property, by one publication in a newspaper of general circulation in the county where the seizure was made.

D.  Within sixty (60) days after the mailing and publication of the notice, the owner of the property and any other party in interest or claimant may file a verified answer and claim to the property described in the notice.

E.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of exemption under Section 1 of Title 31 of the Oklahoma Statutes and shall order the property forfeited and sold to pay restitution, if such property is not proved exempt.

F.  If a verified answer is filed, the forfeiture for sale proceeding shall be set for hearing not less than ten (10) days nor more than sixty (60) days after the filing of the answer.

G.  At a hearing on the forfeiture, the evidence of ownership and exemption under Section 1 of Title 31 of the Oklahoma Statutes shall be satisfied by a preponderance of the evidence.

H.  The claimant of any right, title or interest in the property may prove a lien, mortgage or conditional sales contract to be a bona fide ownership interest by a preponderance of the evidence.

I.  In the event of such proof, the court shall order the property released to the bona fide owner, lienholder, mortgagee or vendor if the amount due such party is equal to, or in excess of, the value of the property as of the date of the seizure, it being the intention of this section to forfeit only the right, title or interest of the offender.

J.  If the amount due to such person is less than the value of the property, or if no bona fide claim is established, the property shall be forfeited and sold under judgment of the court, as on sale upon execution.

K.  Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the office of the district attorney of the county in which the property was seized, subject only to the orders and decrees of the court having jurisdiction thereof.

L.  The proceeds of the sale of any property shall be distributed as follows, in the order indicated:

1.  To the bona fide purchaser, conditional sales vendor or mortgagee of the property, if any, up to the amount of such party's interest in the property, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of storing the property;

3.  To the payment of court costs and costs of the sheriff in conducting the sale;

4.  To the payment of restitution to the victim; and

5.  The balance of the proceeds of such sale shall be paid to the defendant.

M.  If the court finds that the party seeking the forfeiture failed to satisfy the requirements provided for in subsection G of this section, the court shall order the property released to the owner or owners.

N.  Upon failure to give the notice of seizure and intended forfeiture as provided in subsections B and C of this section, any owner or party in interest may petition the court for return of the property.  The court shall schedule a hearing within ten (10) days of the filing of the petition for return of the property.  The petitioner shall be required to prove ownership interest or other claim to the property, and the court shall return the property if the claim is proved by a preponderance of the evidence and the property is not otherwise required as evidence in a criminal prosecution.  Failure to give the notice of seizure and intended forfeiture shall not be construed to prohibit, deny, void or dismiss any criminal prosecution or serve as grounds for any motion to suppress evidence.

O.  In addition to other provisions of this section, seized property shall be released upon the following conditions:

1.  Dismissal of a forfeiture proceeding;

2.  Failure to file criminal charges within ninety (90) days from the date of seizure, provided the property is held as evidence and not forfeited to the state or returned to an owner or party in interest as provided in subsection N of this section.  Provided, however, the district attorney may request the court to grant an extension beyond the ninety-day limitation for filing charges if a criminal investigation may result in charges being filed after that time.  If an extension to file criminal charges is granted, the seized property may be held until the court orders the property released; or

3.  Dismissal or acquittal of criminal charges, provided the property is held as evidence and not forfeited to the state or returned to an owner or party in interest as provided in subsection N of this section.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 448, eff. July 1, 1999.

§22-991a-20.  Second and subsequent offenses.

A.  Every person who, having been convicted of any offense against an elderly or incapacitated person, as enumerated in Section 445 of this act, commits any crime against an elderly or incapacitated person after such conviction is punishable as follows:

1.  If the offense of which such person is subsequently convicted is such that upon a first conviction an offender would be punishable by imprisonment in the State Penitentiary for any term exceeding five (5) years, such person is punishable by imprisonment in the State Penitentiary for a term not less than ten (10) years; or

2.  If such subsequent offense is such that upon a first conviction the offender would be punishable by imprisonment in the State Penitentiary for five (5) years or less, then the person convicted of such subsequent offense is punishable by imprisonment in the State Penitentiary for a term not exceeding fifteen (15) years.

B.  Every person who, having been twice convicted of felony offenses against an elderly or incapacitated person, commits a third felony offense against an elderly or incapacitated person within ten (10) years of the date following the completion of the execution of the first sentence, shall be punishable by imprisonment in the State Penitentiary for a term of not less than twenty (20) years.

C.  All felony offenses arising out of the same transaction or occurrence or series of events closely related in time and location shall be considered as one offense for the purposes of this section.

D.  Nothing in this section shall affect the punishment by death or life imprisonment without parole in all crimes now or hereafter made punishable by death or life imprisonment without parole.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 449, eff. July 1, 1999.

§22-991b.  Revocation of suspended sentence - Intermediate sanction process.

A.  Whenever a sentence has been suspended by the court after conviction of a person for any crime, the suspended sentence of the person may not be revoked, in whole or part, for any cause unless a petition setting forth the grounds for such revocation is filed by the district attorney with the clerk of the sentencing court and competent evidence justifying the revocation of the suspended sentence is presented to the court at a hearing to be held for that purpose within twenty (20) days after the entry of the plea of not guilty to the petition, unless waived by both the state and the defendant.  The State of Oklahoma may dismiss the petition without prejudice one time upon good cause shown to the court, provided that any successor petition must be filed within forty-five (45) days of the date of the dismissal of the petition.

B.  1.  The Department of Corrections shall develop a matrix of technical violations and sanctions to address the violations.  The Department shall be authorized to use a violation response and intermediate sanction process based on the sanction matrix to apply to any technical violations of probationers.  Within four (4) working days of the discovery of the violation, the officer shall initiate the violation response and intermediate sanction process.  The sentencing judge may authorize any recommended sanctions, which may include, but are not limited to:  short-term jail or lockup, day treatment, program attendance, community service, outpatient or inpatient treatment, monetary fines, curfews, or ignition interlock devices on vehicles.  The officer shall complete a sanction form, which shall specify the technical violation, sanction, and the action plan to correct the noncompliant behavior resulting in the technical violation.  The officer shall refer to the sanctioning matrix to determine the supervision, treatment, and sanctions appropriate to address the noncompliant behavior.  The officer shall refer the violation information and recommended response with a sanction plan to the Department of Corrections to be heard by a hearing officer.  The Department of Corrections shall develop a sanction matrix, forms, policies and procedures necessary to implement this provision.  The Department of Corrections shall establish procedures to hear responses to technical violations and review sanction plans including the following:

a. hearing officers shall report through a chain of command separate from that of the supervising probation officers,

b. the Department shall provide the offender written notice of the violation, the evidence relied upon, and the reason the sanction was imposed,

c. the hearing shall be held unless the offender waives the right to the hearing,

d. hearings shall be electronically recorded, and

e. the Department shall make available to judges and district attorneys a record of all actions taken pursuant to this subsection.

2.  The hearing officer shall determine based on a preponderance of the evidence whether a technical violation occurred.  Upon a finding that a technical violation occurred, the hearing officer may order the offender to participate in the recommended sanction plan or may modify the plan.  Offenders who accept the sanction plan shall sign a violation response sanction form, and the hearing officer shall then impose the sanction.  Failure of the offender to comply with the imposed sanction plan shall constitute a violation of the rules and conditions of supervision that may result in a revocation proceeding.  If an offender does not voluntarily accept the recommended sanction plan, the Department shall either impose the sanction and allow the offender to appeal to the district court, or request a revocation proceeding as provided by law.  Every administrative hearing and sanction imposed by the Department shall be appealable to the district court.

C.  1.  Where one of the grounds for revocation is the failure of the defendant to make restitution as ordered, the Department of Corrections shall forward to the district attorney all information pertaining to the failure of the defendant to make timely restitution as ordered by the court, and the district attorney shall file a petition setting forth the grounds for revocation.

2.  The defendant ordered to make restitution can petition the court at any time for remission or a change in the terms of the order of restitution if the defendant undergoes a change of condition which materially affects the ability of the defendant to comply with the order of the court.

3.  At the hearing, if one of the grounds for the petition for revocation is the failure of the defendant to make timely restitution as ordered by the court, the court will hear evidence and if it appears to the satisfaction of the court from such evidence that the terms of the order of restitution create a manifest hardship on the defendant or the immediate family of the defendant, the court may cancel all or any part of the amount still due, or modify the terms or method of payment.

D.  The court may revoke a portion of the sentence and leave the remaining part not revoked, but suspended for the remainder of the term of the sentence, and under the provisions applying to it.  The person whose suspended sentence is being considered for revocation at the hearing shall have the right to be represented by counsel, to present competent evidence in his or her own behalf and to be confronted by the witnesses against the defendant.  Any order of the court revoking the suspended sentence, in whole or in part, shall be subject to review on appeal, as in other appeals of criminal cases.  Provided, however, that if the crime for which the suspended sentence is given was a felony, the defendant may be allowed bail pending appeal.  If the reason for revocation be that the defendant committed a felony, the defendant shall not be allowed bail pending appeal.

Added by Laws 1969, c. 57, § 1.  Amended by Laws 1972, c. 132, § 1, emerg. eff. April 7, 1972; Laws 1976, c. 160, § 2, eff. Oct. 1, 1976; Laws 1978, c. 128, § 1, eff. Oct. 1, 1978; Laws 1994, c. 320, § 2, eff. Sept. 1, 1994; Laws 1997, c. 133, § 71, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 22, eff. July 1, 1999; Laws 2002, c. 460, § 19, eff. Nov. 1, 2002; Laws 2005, c. 374, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 71 from July 1, 1998, to July 1, 1999.

§22-991c.  Deferred sentence.

A.  Upon a verdict or plea of guilty or upon a plea of nolo contendere, but before a judgment of guilt, the court may, without entering a judgment of guilt and with the consent of the defendant, defer further proceedings upon the specific conditions prescribed by the court not to exceed a five-year period.  The court shall first consider restitution among the various conditions it may prescribe.  The court may also consider ordering the defendant to:

1.  Pay court costs;

2.  Pay an assessment in lieu of any fine authorized by law for the offense;

3.  Pay any other assessment or cost authorized by law;

4.  Engage in a term of community service without compensation, according to a schedule consistent with the employment and family responsibilities of the defendant;

5.  County jail confinement for a period not to exceed ninety (90) days or the maximum amount of jail time provided for the offense, if it is less than ninety (90) days;

6.  Pay an amount as reimbursement for reasonable attorney fees, to be paid into the court fund, if a court-appointed attorney has been provided to defendant;

7.  Be supervised in the community for a period not to exceed two (2) years.  As a condition of any supervision, the defendant shall be required to pay a supervision fee of Forty Dollars ($40.00) per month.  The supervision fee shall be waived in whole or part by the supervisory agency when the accused is indigent.  No person shall be denied supervision based solely on the person's inability to pay a fee;

8.  Pay into the court fund a monthly amount not exceeding Forty Dollars ($40.00) per month during any period during which the proceedings are deferred when the defendant is not to be supervised in the community.  The total amount to be paid into the court fund shall be established by the court and shall not exceed the amount of the maximum fine authorized by law for the offense;

9.  Make other reparations to the community or victim as required and deemed appropriate by the court;

10.  Order any conditions which can be imposed for a suspended sentence pursuant to paragraph 1 of subsection A of Section 991a of this title; or

11.  Any combination of the above provisions.

B.  In addition to any conditions of supervision provided for in subsection A of this section, the court shall, in the case of a person before the court for the offense of operating or being in control of a motor vehicle while the person was under the influence of alcohol, other intoxicating substance, or a combination of alcohol and another intoxicating substance, or who is before the court for the offense of operating a motor vehicle while the ability of the person to operate such vehicle was impaired due to the consumption of alcohol, require the person to participate in an alcohol and drug substance abuse evaluation program offered by a facility or qualified practitioner certified by the Department of Mental Health and Substance Abuse Services for the purpose of evaluating the receptivity to treatment and prognosis of the person.  The court shall order the person to reimburse the facility or qualified practitioner for the evaluation.  The Department of Mental Health and Substance Abuse Services shall establish a fee schedule, based upon a person's ability to pay, provided the fee for an evaluation shall not exceed Seventy-five Dollars ($75.00).  The evaluation shall be conducted at a certified facility, the office of a qualified practitioner or at another location as ordered by the court.  The facility or qualified practitioner shall, within seventy-two (72) hours from the time the person is assessed, submit a written report to the court for the purpose of assisting the court in its determination of conditions for deferred sentence.  No person, agency or facility operating an alcohol and drug substance abuse evaluation program certified by the Department of Mental Health and Substance Abuse Services shall solicit or refer any person evaluated pursuant to this subsection for any treatment program or alcohol and drug substance abuse service in which the person, agency or facility has a vested interest; however, this provision shall not be construed to prohibit the court from ordering participation in or any person from voluntarily utilizing a treatment program or alcohol and drug substance abuse service offered by such person, agency or facility.  Any evaluation report submitted to the court pursuant to this subsection shall be handled in a manner which will keep the report confidential from the general public's review.  Nothing contained in this subsection shall be construed to prohibit the court from ordering judgment and sentence in the event the defendant fails or refuses to comply with an order of the court to obtain the evaluation required by this subsection.  As used in this subsection, "qualified practitioner" means a person with at least a bachelor's degree in substance abuse treatment, mental health or a related health care field and at least two (2) years' experience in providing alcohol abuse treatment, other drug abuse treatment, or both alcohol and other drug abuse treatment who is certified each year by the Department of Mental Health and Substance Abuse Services to provide these assessments.  However, any person who does not meet the requirements for a qualified practitioner as defined herein, but who has been previously certified by the Department of Mental Health and Substance Abuse Services to provide alcohol or drug treatment or assessments, shall be considered a qualified practitioner provided all education, experience and certification requirements stated herein are met by September 1, 1995.  The court may also require the person to participate in one or both of the following:

1.  An alcohol and drug substance abuse course, pursuant to Sections 3-452 and 3-453 of Title 43A of the Oklahoma Statutes; and

2.  A victims impact panel program, if such a program is offered in the county where the judgment is rendered.  The defendant shall be required to pay a fee, not less than Five Dollars ($5.00) nor more than Fifteen Dollars ($15.00) as set by the governing authority of the program and approved by the court, to the victims impact panel program to offset the cost of participation by the defendant, if in the opinion of the court the defendant has the ability to pay such fee.

C.  Upon completion of the conditions of the deferred judgment, and upon a finding by the court that the conditions have been met and all fines, fees, and monetary assessments have been paid as ordered, the defendant shall be discharged without a court judgment of guilt, and the court shall order the verdict or plea of guilty or plea of nolo contendere to be expunged from the record and the charge shall be dismissed with prejudice to any further action.  The procedure to expunge the defendant's record shall be as follows:

1.  All references to the defendant's name shall be deleted from the docket sheet;

2.  The public index of the filing of the charge shall be expunged by deletion, mark-out or obliteration;

3.  Upon expungement, the court clerk shall keep a separate confidential index of case numbers and names of defendants which have been obliterated pursuant to the provisions of this section;

4.  No information concerning the confidential file shall be revealed or released, except upon written order of a judge of the district court or upon written request by the named defendant to the court clerk for the purpose of updating the defendant's criminal history record with the Oklahoma State Bureau of Investigation; and

5.  Defendants qualifying under Section 18 of this title may petition the court to have the filing of the indictment and the dismissal expunged from the public index and docket sheet.  This section shall not be mutually exclusive of Section 18 of this title.

D.  Upon order of the court, the provisions of subsection C of this section shall be retroactive.

E.  Upon violation of any condition of the deferred judgment, the court may enter a judgment of guilt and proceed as provided in Section 991a of this title or may modify any condition imposed.  Provided, however, if the deferred judgment is for a felony offense, and the defendant commits another felony offense, the defendant shall not be allowed bail pending appeal.

F.  The deferred judgment procedure described in this section shall apply only to defendants who have not been previously convicted of a felony offense and have not received a deferred judgment for a felony offense within the ten (10) years previous to the commission of the pending offense.

Provided, the court may waive this prohibition upon written application of the district attorney.  Both the application and the waiver shall be made a part of the record of the case.

G.  The deferred judgment procedure described in this section shall not apply to defendants found guilty or who plead guilty or nolo contendere to a sex offense required by law to register pursuant to the Sex Offenders Registration Act.

H.  Defendants who are supervised by the Department of Corrections pursuant to this section shall be subject to the intermediate sanction process as established in subsection B of Section 991b of this title.

Added by Laws 1970, c. 312, § 2.  Amended by Laws 1976, c. 160, § 3, eff. Oct. 1, 1976; Laws 1979, c. 66, § 2, emerg. eff. April 16, 1979; Laws 1981, c. 15, § 1, eff. Oct. 1, 1981; Laws 1982, c. 8, § 2, emerg. eff. March 15, 1982; Laws 1984, c. 10, § 1, eff. Nov. 1, 1984; Laws 1985, c. 112, § 8, eff. Nov. 1, 1985; Laws 1988, c. 109, § 27, eff. Nov. 1, 1988; Laws 1990, c. 152, § 2, eff. Sept. 1, 1990; Laws 1992, c. 151, § 2, eff. Sept. 1, 1992; Laws 1992, c. 357, § 5, eff. July 1, 1992; Laws 1993, c. 166, § 2, eff. Sept. 1, 1993; Laws 1993, c. 360, § 3, eff. Sept. 1, 1993; Laws 1994, c. 2, § 10, emerg. eff. March 2, 1994; Laws 1994, c. 308, § 2, emerg. eff. June 7, 1994; Laws 1995, c. 193, § 3, eff. July 1, 1995; Laws 1995, c. 286, § 6, eff. July 1, 1995; Laws 1996, c. 304, § 2, emerg. eff. June 10, 1996; Laws 1997, c. 133, § 70, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 21, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 4, § 27, eff. July 1, 1999; Laws 2000, c. 6, § 5, emerg. eff. March 20, 2000; Laws 2000, c. 349, § 6, eff. Nov. 1, 2000; Laws 2001, c. 437, § 18, eff. July 1, 2001; Laws 2002, c. 460, § 20, eff. Nov. 1, 2002; Laws 2004, c. 275, § 12, eff. July 1, 2004; Laws 2005, c. 1, § 18, emerg. eff. March 15, 2005; Laws 2005, c. 374, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 1993, c. 81, § 4 repealed by Laws 1993, c. 339, § 4, eff. Sept. 1, 1993 and by Laws 1993, c. 360, § 17, eff. Sept. 1, 1993.  Laws 1993, c. 339, § 2 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1995, c. 75, § 1 repealed by Laws 1995, c. 286, § 17, eff. July 1, 1995.  Laws 1999, c. 359, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2004, c. 145, § 1 repealed by Laws 2005, c. 1, § 19, emerg. eff. March 15, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 70 from July 1, 1998 to July 1, 1999.

§22-991c-1.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§22-991d.  Supervision fee.

A.  1.  When the court orders supervision by the Department of Corrections, or the district attorney requires the Department to supervise any person pursuant to a deferred prosecution agreement, the person shall be required to pay a supervision fee of Forty Dollars ($40.00) per month during the supervision period, unless the fee would impose an unnecessary hardship on the person.  In hardship cases, the Department shall expressly waive all or part of the fee.  The court shall make payment of the fee a condition of the sentence which shall be imposed whether the supervision is incident to the suspending of execution of a sentence, incident to the suspending of imposition of a sentence, or incident to the deferral of proceedings after a verdict or plea of guilty.  The court clerk shall collect the supervision fee and may retain ten percent (10%) of such monies to be deposited in the Court Clerk Revolving Fund to cover administrative costs and shall remit the remainder to the Department of Corrections Revolving Fund created pursuant to Section 557 of Title 57 of the Oklahoma Statutes.  The Department is required to report to the sentencing court any failure of the person to pay supervision fees and to report immediately if the person violates any condition of the sentence.

2.  When the court imposes a suspended or deferred sentence and does not order supervision by the Department of Corrections, the offender shall be required to pay to the district attorney a supervision fee of Twenty Dollars ($20.00) per month.  In hardship cases, the district attorney shall expressly waive all or part of the fee.

3.  If restitution is ordered by the court in conjunction with supervision, the supervision fee will be paid in addition to the restitution ordered.  In addition to the restitution payment and supervision fee, a reasonable user fee may be charged by the Department of Corrections to cover the expenses of administration of the restitution, except no user fee shall be collected by the Department when restitution payment is collected and disbursed to the victim by the office of the district attorney as provided in Section 991f of this title or Section 991f-1.1 of this title.

B.  The Pardon and Parole Board shall require a supervision fee to be paid by the parolee as a condition of parole which shall be paid to the Department of Corrections.  The Department shall determine the amount of the fee as provided for other persons under supervision by the Department.

C.  Upon acceptance of an offender by the Department of Corrections whose probation or parole supervision was transferred to Oklahoma through the Interstate Compact Agreement, or upon the assignment of an inmate to any community placement, a fee shall be required to be paid by the offender to the Department of Corrections as provided for other persons under supervision of the Department.

D.  Except as provided in subsection A and this subsection, all fees collected pursuant to this section shall be deposited in the Department of Corrections Revolving Fund created pursuant to Section 557 of Title 57 of the Oklahoma Statutes.  For the fiscal year ending June 30, 1996, fifty percent (50%) of all collections received from offenders placed on supervision after July 1, 1995, shall be transferred to the credit of the General Revenue Fund of the State Treasury until such time as total transfers equal Three Million Three Hundred Thousand Dollars ($3,300,000.00).

Added by Laws 1972, c. 121, § 1, emerg. eff. March 31, 1972.  Amended by Laws 1976, c. 160, § 4, eff. Oct. 1, 1976; Laws 1978, c. 273, § 16, emerg. eff. May 10, 1978; Laws 1981, c. 58, § 1, operative July 1, 1981; Laws 1988, c. 310, § 7, operative July 1, 1988; Laws 1995, c. 286, § 7, eff. July 1, 1995; Laws 1996, c. 304, § 3, emerg. eff. June 10, 1996; Laws 2001, c. 437, § 19, eff. July 1, 2001; Laws 2003, c. 474, § 4, eff. Nov. 1, 2003; Laws 2005, c. 374, § 3, eff. Nov. 1, 2005.

§22-991e.  Repealed by Laws 1995, c. 286, § 16, eff. July 1, 1995.

§22-991f.  Definitions.

A.  For the purposes of any provision of Title 22 of the Oklahoma Statutes relating to criminal sentencing and restitution orders and for the Restitution and Diversion Program:

1.  "Restitution" means the sum to be paid by the defendant to the victim of the criminal act to compensate that victim for up to three times the amount of the economic loss suffered as a direct result of the criminal act of the defendant;

2.  "Victim" means any person, partnership, corporation or legal entity that suffers an economic loss as a direct result of the criminal act of another person;

3.  "Economic loss" means actual financial detriment suffered by the victim consisting of medical expenses actually incurred, damage to or loss of real and personal property and any other out-of-pocket expenses, including loss of earnings, reasonably incurred as the direct result of the criminal act of the defendant.  No other elements of damage shall be included as an economic loss for purposes of this section.

B.  In all criminal prosecutions and juvenile proceedings in this state, when the court enters an order directing the offender to pay restitution to any victim for economic loss or to pay to the state any fines, fees or assessments, the order, for purposes of validity and collection, shall not be limited to the maximum term of imprisonment for which the offender could have been sentenced, nor limited to any term of probation, parole, or extension thereof, nor expire until fully satisfied.  The court order for restitution, fines, fees or assessments shall remain a continuing obligation of the offender until fully satisfied, and the obligation shall not be considered a debt, nor shall the obligation be dischargeable in any bankruptcy proceeding.  The court order shall continue in full force and effect with the supervision of the state until fully satisfied, and the state shall use all methods of collection authorized by law.

C.  1.  Upon conviction for any crime wherein property has been stolen, converted or otherwise unlawfully obtained, or its value substantially decreased as a direct result of the crime, or wherein the crime victim suffered injury, loss of income, or out-of-pocket loss, the individuals criminally responsible shall be sentenced to make restitution.  Restitution may be ordered in addition to the punishments prescribed by law.

2.  The court shall order full restitution based upon the following considerations:

a. the nature and amount of restitution shall be sufficient to restore the crime victim to the equivalent economic status existing prior to the losses sustained as a direct result of the crime, and may allow the crime victim to receive payment in excess of the losses sustained; provided, the excess amount of restitution shall not be more than treble the actual economic loss incurred, and

b. the amount of restitution shall be established regardless of the financial resources of the offender.

3.  The court:

a. may direct the return of property to be made as soon as practicable and make an award of restitution in the amount of the loss of value to the property itself as a direct result of the crime, including out-of-pocket expenses and loss of earnings incurred as a result of damage to or loss of use of the property, the cost to return the property to the victim or to restore the property to its pre-crime condition whichever may be appropriate under the circumstances,

b. may order restitution in a lump sum or by such schedules as may be established and thereafter adjusted by agreement consistent with the order of the court,

c. shall have the authority to amend or alter any order of restitution made pursuant to this section providing that the court shall state its reasons and conclusions as a matter of record for any change or amendment to any previous order,

d. may order interest upon any ordered restitution sum to accrue at the rate of twelve percent (12%) per annum until the restitution is paid in full.  The court may further order such interest to be paid to the victims of the crime or proportion the interest payment between the victims and the court fund, and/or the Restitution and Diversion Program, in the discretion of the court, and

e. shall consider any pre-existing orders imposed on the defendant, including, but not limited to, orders imposed under civil and criminal proceedings.

D.  If restitution to more than one person, agency or entity is set at the same time, the court shall establish the following priorities of payment:

1.  The crime victim or victims; and

2.  Any other government agency which has provided reimbursement to the victim as a result of the offender's criminal conduct.

E.  1.  The district attorney's office shall present the crime victim's restitution claim to the court at the time of the conviction of the offender or the restitution provisions shall be included in the written plea agreement presented to the court, in which case, the restitution claim shall be reviewed by the judge prior to acceptance of the plea agreement.

2.  At the initiation of the prosecution of the defendant, the district attorney's office shall provide all identifiable crime victims with written and oral information explaining their rights and responsibilities to receive restitution established under this section.

3.  The district attorney's office shall provide all crime victims, regardless of whether the crime victim makes a specific request, with an official request for restitution form to be completed and signed by the crime victim, and to include all invoices, bills, receipts, and other evidence of injury, loss of earnings and out-of-pocket loss.  This form shall be filed with any victim impact statement to be included in the judgment and sentence.  Every crime victim receiving the restitution claim form shall be provided assistance and direction to properly complete the form.

4.  The official restitution request form shall be presented in all cases regardless of whether the case is brought to trial.  In a plea bargain, the district attorney in every case where the victim has suffered economic loss, shall, as a part of the plea bargain, require that the offender pay restitution to the crime victim.  The district attorney shall be authorized to act as a clearing house for collection and disbursement of restitution payments made pursuant to this section, and shall assess a fee of One Dollar ($1.00) per payment received from the defendant, except when the defendant is sentenced to incarceration in the Department of Corrections.

F.  The crime victim shall provide all documentation and evidence of compensation or reimbursement from insurance companies or agencies of this state, any other state, or the federal government received as a direct result of the crime for injury, loss of earnings or out-of-pocket loss.

G.  The court shall, upon motion by the crime victim, redact from the submitted documentation all personal information relating to the crime victim that does not directly and necessarily establish the authenticity of any document or substantiate the asserted amount of the restitution claim.

H.  The unexcused failure or refusal of the crime victim to provide all or part of the requisite information prior to the sentencing, unless disclosure is deferred by the court, shall constitute a waiver of any grounds to appeal or seek future amendment or alteration of the restitution order predicated on the undisclosed available information.  The court shall order the offender to submit either as part of the pre-sentence investigation or assessment and evaluation required for a community sentence or, if no pre-sentence investigation is conducted, in advance of the sentencing proceeding such information as the court may direct and finds necessary to be disclosed for the purpose of ascertaining the type and manner of restitution to be ordered.

I.  The willful failure or refusal of the offender to provide all or part of the requisite information prior to the sentencing, unless disclosure is deferred by the court shall not deprive the court of the authority to set restitution or set the schedule of payment.  The willful failure or refusal of the offender to provide all or part of the requisite information prior to the sentencing, unless disclosure is deferred by the court, shall constitute a waiver of any grounds to appeal or seek future amendment or alteration of the restitution order predicated on the undisclosed information.  The willful failure or refusal of the offender to provide all or part of the requisite information prior to sentencing, unless disclosure is deferred by the court, shall constitute an act of contempt.

J.  The court shall conduct such hearings or proceedings as it deems necessary to set restitution and payment schedules at the time of sentencing or may bifurcate the sentencing and defer the hearing or proceedings relating to the imposition of restitution as justice may require.  Amendments or alterations to the restitution order may be made upon the court's own motion, petition by the crime victim or petition by the offender.

K.  An offender who files a meritless or frivolous petition for amendment or alteration to the restitution order shall pay the costs of the proceeding on the petition and shall have added to the existing restitution order the additional loss of earnings and out-of-pocket loss incurred by the crime victim in responding to the petition.

L.  The restitution request form shall be promulgated by the District Attorneys Council and provided to all district attorney offices.

M.  If a defendant who is financially able refuses or neglects to pay restitution as ordered by this section, payment may be enforced:

1.  By contempt of court as provided in subsection A of Section 566 of Title 21 of the Oklahoma Statutes with imprisonment or fine or both;

2.  In the same manner as prescribed in subsection N of this section for a defendant who is without means to make such restitution payment; or

3.  Revocation of the criminal sentence if the sentence imposed was a suspended or deferred sentence or a community sentence.

N.  If the defendant is without means to pay the restitution, the judge may direct the total amount due, or any portion thereof, to be entered upon the court minutes and to be certified in the district court of the county where it shall then be entered upon the district court judgment docket and shall have the full force and effect of a district court judgment in a civil case.  Thereupon the same remedies shall be available for the enforcement of the judgment as are available to enforce other judgments; provided, however, the judgment herein prescribed shall not be considered a debt nor dischargeable in any bankruptcy proceeding.

O.  Whenever a person has been ordered to pay restitution as provided in this section or any section of the Oklahoma Statutes for a criminal penalty, the judge may order the defendant to a term of community service, with or without compensation, to be credited at a rate of Five Dollars ($5.00) per day against the total amount due for restitution.  If the defendant fails to perform the required community service authorized by this subsection or if the conditions of community service are violated, the judge may impose a term of imprisonment not to exceed five (5) days in the county jail for each failure to comply.

P.  Nothing in subsections M through O of this section shall be construed to be additions to the original criminal penalty, but shall be used by the court as sanctions and means of collection for criminal restitution orders and restitution orders that have been reduced to judgment.

Added by Laws 1976, c. 160, § 5, eff. Oct. 1, 1976.  Amended by Laws 1997, c. 357, § 6, emerg. eff. June 9, 1997; Laws 1998, c. 410, § 1, eff. July 1, 1998; Laws 2001, c. 437, § 20, eff. July 1, 2001.

§22-991f-1.0.  Restitution and Diversion Program - Short title.

This section and Section 22 of this act shall be known and may be cited as the "Restitution and Diversion Program".

Added by Laws 2001, c. 437, § 21, eff. July 1, 2001.

§22-991f-1.1.  Restitution and Diversion Program - Evaluation of criminal complaints for deferred prosecution - Restitution agreement - Definitions.

A.  Each district attorney shall create within the district attorney's office a Restitution and Diversion Program and assign sufficient staff and resources for the efficient operation of such program.  The purpose of the Restitution and Diversion Program is to allow the district attorney the discretion to divert criminal complaints involving property crimes from criminal court and to monitor restitution payments.  At the discretion of the district attorney, the program may be administered by the Bogus Check Restitution Program operated by the county.

B.  1.  Referral of a criminal complaint to the Restitution and Diversion Program shall be at the discretion of the district attorney.  This act shall not limit the power of the district attorney to prosecute criminal complaints.

2.  Upon receipt of a criminal complaint involving property, the district attorney shall determine if the complaint is one which is appropriate for deferred prosecution.

3.  In determining whether to defer prosecution and refer a case to the Restitution and Diversion Program, the district attorney shall consider the following factors:

a. whether the criminal complaint alleges an offense involving property,

b. whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner,

c. the prospects for adequate protection of the public if the accused person is processed through deferred prosecution in the Restitution and Diversion Program,

d. the number of criminal complaints against the defendant previously received by the district attorney,

e. whether or not there are other criminal complaints currently pending against the defendant,

f. the strength of the evidence of the particular criminal complaint, and

g. the wishes of the victim.

C.  Upon referral of a complaint to the Restitution and Diversion Program, a notice of the complaint shall be forwarded by mail to the accused person.  The notice shall contain:

1.  The date the act which is the subject of the complaint occurred;

2.  The name of the victim;

3.  The date before which the accused person must contact the office of the district attorney concerning the complaint; and

4.  A statement of the penalty for the crime which is the subject of the complaint.

D.  The district attorney may enter into a written agreement with the accused person to defer prosecution on the criminal complaint for a period to be determined by the district attorney, not to exceed two (2) years pending restitution being made to the victim of the complaint and payment of necessary fees.

E.  Each restitution agreement shall include a provision requiring the accused person to pay to the district attorneys office a fee equal to the amount which would have been assessed as court costs upon the filing of the case in district court plus Twenty-five Dollars ($25.00) for each criminal complaint covered by the agreement.  This fee may be deposited in a special fund with the county treasurer to be known as the "Restitution and Diversion Program Fund" or in the Bogus Check Restitution Fund.  The monies deposited in the Restitution and Diversion Program Fund shall be used by the district attorney to make any lawful expenditure associated with the district attorney's office.  The district attorney shall keep records of all monies deposited to and disbursed from these funds.  The records of these funds shall be audited at the same time the records of county funds are audited.

F.  1.  Restitution to be paid by the accused person to the victim shall include out-of-pocket expenses the victim incurred as a direct result of the crime having been committed.  A restitution agreement may include provisions for restitution in an amount up to treble the amount of property involved except such restitution shall not apply to false or bogus checks.  If, instead of paying restitution directly to the victim, the accused person delivers restitution funds to the office of the district attorney, the district attorney shall deposit such funds in a depository account in the office of the county treasurer to be disbursed to the victim by a warrant signed by the district attorney or a member of the district attorney's staff assigned to the Restitution and Diversion Program.  The district attorney shall keep full records of all restitution monies received and disbursed.  These records shall be audited at the same time the county funds are audited;

2.  If the accused person fails to comply with the provisions of the Restitution and Diversion Program agreement, the district attorney may file an information and proceed with the prosecution of the accused person as provided by law.

G.  Members of the district attorney's staff shall perform duties in connection with the Restitution and Diversion Program in addition to any other duties which may be assigned by the district attorney.

H.  1.  District attorneys shall prepare and submit an annual report to the District Attorneys Council showing total deposits and total expenditures in the Restitution and Diversion Program.

2.  By September 15 of each year, the District Attorneys Council shall publish an annual report for the previous fiscal year of the Restitution and Diversion Program.  A copy of the report shall be distributed to the President Pro Tempore of the Senate and the Speaker of the House of Representatives and the chairs of the House and Senate Appropriations Committees.  Each district attorney shall submit information requested by the District Attorneys Council regarding the Restitution and Diversion Program.  This report shall include the number of cases processed, the total dollar amount for which restitution was made, the total amount of the restitution collected, the total amount of fees collected, the total cost of the program, and such other information as required by the District Attorneys Council.

I.  For the purposes of the Restitution and Diversion Program, the following definitions shall apply:

1.  "Property Crime" shall include, but not be limited to the following:

a. embezzlement offenses,

b. larceny offenses,

c. theft offenses,

d. malicious injury to property, and

e. any offense which results in economic loss, but does not result in physical injury to another human being, and which is not enumerated in Section 571 of Title 57 of the Oklahoma Statutes;

2.  "Victim" is defined by Section 991f of Title 22 of the Oklahoma Statutes;

3.  "Restitution" is defined by Section 991f of Title 22 of the Oklahoma Statutes; and

4.  "Economic loss" is defined by Section 991f of Title 22 of the Oklahoma Statutes.

J.  The victim shall promptly provide to the Restitution and Diversion Program all documentation and evidence of compensation or reimbursement from insurance companies or agencies of this state, any other state, or the federal government received as a direct result of the crime for injury, loss of earnings or out-of-pocket loss.

Added by Laws 2001, c. 437, § 22, eff. July 1, 2001.

§22-991g.  Local crimestoppers programs - Qualification for repayment of rewards - Audits - Certification - Use of funds.

A.  The Office of the Attorney General, at the request of the court, shall determine whether a local crimestoppers program is qualified to receive repayments of rewards pursuant to Section 1 of this act.  The Office of the Attorney General shall approve the local crimestoppers program to receive those repayments if, considering the organization, continuity, leadership, community support, audit pursuant to subsection B of this section and general conduct of the program, the Office of the Attorney General determines that the repayments will be spent to further the crime prevention purposes of the program.

B.  Prior to certification by the Office of the Attorney General for a local crimestoppers program to receive repayments pursuant to Section 1 of this act, each program is subject to an audit by an independent accounting firm which must be submitted to the Office of the Attorney General for review.  In order to maintain certification, the program shall be so audited each year and the audit submitted prior to July 1 of each year.

C.  The Office of the Attorney General may certify a local crimestoppers program for purposes of Section 1 of this act even if a judge has not requested a determination for that program and may maintain a current list of approved local crimestoppers programs.

D.  A local crimestoppers program certified by the Office of the Attorney General to receive repayments pursuant to Section 1 of this act shall use that money for the sole purpose of rewards to persons who report information on criminal activity only if that information leads to a defendant being indicted for or charged by information with a felony offense.

Added by Laws 1991, c. 17, § 2, eff. Sept. 1, 1991.

§22994.  Suspension of judgment and sentence after appeal.

After appeal, when any criminal conviction is affirmed, either in whole or in part, the court in which the defendant was originally convicted may suspend the judgment and sentence as otherwise provided by law.  Jurisdiction for such suspension shall be vested in said trial court by a request by the defendant within ten days of the final order of the Court of Criminal Appeals.  Any order granting or denying suspension made under the provisions of this section is a nonappealable order.

Laws 1965, c. 160, § 1, emerg. eff. May 26, 1965.

§22-996.  Short title - Regimented Inmate Discipline (RID) Program.

Sections 996 through 996.3 of this title shall be known and may be cited as the "Delayed Sentencing Program for Young Adults".  This act is also recognized as the Regimented Inmate Discipline (RID) Program.

Added by Laws 1987, c. 119, § 1, eff. Nov. 1, 1987.  Amended by Laws 2003, c. 323, § 1, eff. July 1, 2003.

§22-996.1.  Definitions.

As used in the Delayed Sentencing Program for Young Adults:

"Offender" means any adult eighteen (18) through twenty-one (21) years of age charged with a nonviolent felony offense or a juvenile who has been certified to stand trial as an adult for a nonviolent felony offense, and who has not been convicted of assault and battery with a dangerous weapon, aggravated assault and battery on a law officer, poisoning with intent to kill, shooting with intent to kill, assault with intent to kill, using a vehicle to facilitate the intentional discharge of any kind of firearm in violation of Section 652 of Title 21 of the Oklahoma Statutes, assault with intent to commit a felony, murder in the first degree, murder in the second degree, manslaughter in the first degree, manslaughter in the second degree, kidnapping, burglary in the first degree, kidnapping for extortion, maiming, robbery, child beating, wiring any equipment, vehicle, or structure with explosives, forcible sodomy, rape in the first degree or rape by instrumentation, lewd or indecent proposition or lewd or indecent act with a child under sixteen (16) years of age, use of a firearm or offensive weapon to commit or attempt to commit a felony, pointing firearms, rioting, or arson in the first degree, and who has no charges pending for a violent offense.

Added by Laws 1987, c. 119, § 2, eff. Nov. 1, 1987.  Amended by Laws 1994, c. 314, § 1, eff. Sept. 1, 1994; Laws 2003, c. 323, § 2, eff. July 1, 2003; Laws 2005, c. 426, § 1, eff. July 1, 2005.

§22-996.2.  Implementation and scope of program.

The Department of Corrections shall establish and carry out the provisions of the Delayed Sentencing Program for Young Adults.  The Program shall be not less than one hundred eighty (180) days nor more than one (1) year and shall provide a structured environment of intense confinement, supervision, treatment, discipline, and vocational or educational components designed specifically for the offender.

Added by Laws 1987, c. 119, § 3, eff. Nov. 1, 1987.  Amended by Laws 2003, c. 323, § 3, eff. July 1, 2003.

§22-996.3.  Powers of court - Specialized offender accountability plan - Objection and hearing - Effect of court order - Probation or confinement.

A.  Upon a verdict of guilty or a plea of guilty or nolo contendere of an offender, the court shall delay sentencing for a period not less than one hundred eighty (180) days nor more than one (1) year after the plea of guilty or finding of guilt is entered and order the offender to the Delayed Sentencing Program for Young Adults under the custody of the Department of Corrections.  For purposes of the Delayed Sentencing Program for Young Adults, the term "custody" shall include probation or confinement during the term of the Program.  The court may initially commit the offender for either probation or confinement pending the completion of the Delayed Sentencing Program.

After the completion of the Program the court shall:

1.  Defer judgment pursuant to the provisions of Section 991c of this title;

2.  Sentence the offender to any sentence provided by law in the custody of the Department of Corrections;

3.  Suspend the execution of sentence pursuant to Section 991a of this title.  In addition to other conditions of probation allowed by statute, the court may include special conditions of probation as set forth in the plan provided to the court if sentencing is deferred or if all or part of the sentence is suspended;

4.  Sentence the offender to community sentencing; or

5.  Dismiss the criminal charges and proceedings.

B.  Within ninety (90) days after the offender is committed to the Delayed Sentencing Program for Young Adults, the Department of Corrections shall prepare and file with the court clerk a specialized offender accountability plan for the offender which shall comply with and be in lieu of the presentence investigation provided for in Section 982 of this title.  The plan shall include information, evaluations, and data directed by the sentencing court, and may include, but not be limited to, the investigation report of probation officers, an assessment of security risks and offender needs and a recommended specific course of action, including, where applicable, psychological counseling, psychiatric treatment, medical treatment, education or vocational training, work, restitution, and such other programs, which will offer the best opportunity for rehabilitation of the offender.  If the plan recommends confinement, the plan shall state specifically the type of confinement that the Department of Corrections proposes to utilize and the amount of time the offender will spend in that confinement, including but not limited to boot camp, substance abuse treatment, and vocational or educational placement.

Upon filing the plan, copies shall be provided by the Department of Corrections to the district attorney, the offender, the offender's attorney, and the court.  If the district attorney, the offender or the offender's attorney objects to the plan, the objecting party may file a written objection with the court within ten (10) days of the receipt of the plan.  Upon the filing of any objection, the court shall conduct a hearing within ten (10) days of the filing of the objection and decide a plan of action for the offender under the Delayed Sentencing Program for Young Adults or sentence the offender as otherwise provided by law.

C.  An order by the court placing an offender in the Delayed Sentencing Program for Young Adults shall be accepted by the Department of Corrections as a commitment to the custody of the Department pursuant to the provisions of Section 521 of Title 57 of the Oklahoma Statutes, for the sole purpose of committing an offender for assessment and evaluation and complying with the accountability plan.

D.  If no objection has been made to the plan, the offender shall remain in the custody of the Department either under probation or confinement to comply with the terms and conditions of the plan.  The offender may be housed either in a minimum or medium security facility, halfway house, community corrections facility, or any combination as needed to comply with the plan and meet offender criminogenic needs.

Added by Laws 1987, c. 119, § 4, eff. Nov. 1, 1987.  Amended by Laws 2003, c. 323, § 4, eff. July 1, 2003; Laws 2005, c. 426, § 2, eff. July 1, 2005.

§221001.  Judgment of death  Warrant.

When judgment of death is rendered, the judge must sign and deliver to the sheriff of the county a warrant duly attested by the clerk, under the seal of the court, stating the conviction and judgment and appointing a day on which the judgment is to be executed, which must be not less than sixty (60) nor more than ninety (90) days from the time of the judgment and must direct the sheriff to deliver the defendant within ten (10) days from the time of judgment to the warden of the state prison at McAlester, in this state, for execution.

R.L.1910, § 5967; Laws 1913, c. 113, p. 206, § 2.

§22-1001.1.  Execution of judgment - Time - Stay of execution.

A.  The execution of the judgment in cases where sentence of death is imposed shall be ordered by the Court of Criminal Appeals to be carried out thirty (30) days after the defendant fails to meet any of the following time conditions:

1.  If a defendant does not file a petition for writ of certiorari in the United States Supreme Court within ninety (90) days from the issuance of the mandate in the original state direct appeal unless a first application for post-conviction relief is pending;

2.  If a defendant does not file an original application for post-conviction relief in the Court of Criminal Appeals within ninety (90) days from the filing of the appellee's brief on direct appeal or, if a reply brief is filed, ninety (90) days from the filing of that reply brief, or a petition in error to the Court of Criminal Appeals after remand within thirty (30) days from entry of judgment by the district court disposing of the application for post-conviction relief;

3.  If a defendant does not file a writ of certiorari to the United States Supreme Court within ninety (90) days from a denial of state post-conviction relief by the Oklahoma Court of Criminal Appeals;

4.  If a defendant does not file the first petition for a federal writ of habeas corpus within sixty (60) days from a denial of the certiorari petition or from a decision by the United States Supreme Court from post-conviction relief;

5.  If a defendant does not file an appeal in the United States Court of Appeals for the Tenth Circuit from a denial of a federal writ of habeas corpus within seventy (70) days; or

6.  If a defendant does not file a petition for writ of certiorari with the United States Supreme Court from a denial of the appeal of the federal writ of habeas corpus within ninety (90) days.

B.  The filing of a petition for rehearing in any federal court shall not serve to stay the execution dates or the time restraints set forth in the above section unless the defendant makes the showing set forth in subsection C of this section.  The provisions of subsection A do not apply to second or subsequent petitions or appeals filed in any court.  The filing of a second or subsequent petition or appeal in any court does not prevent the setting of an execution date.

C.  When an action challenging the conviction or sentence of death is pending before it, the Court of Criminal Appeals may stay an execution date, or issue any order which effectively stays an execution date only upon a showing by the defendant that there exists a significant possibility of reversal of the defendant's conviction, or vacation of the defendant's sentence, and that irreparable harm will result if no stay is issued.

D.  Should a stay of execution be issued by any state or federal court, a new execution date shall be set by operation of law sixty (60) days after the dissolution of the stay of execution.  The new execution date shall be set by the Court of Criminal Appeals without necessity of application by the state, but the Attorney General, on behalf of the state, shall bring to the attention of the Court of Criminal Appeals the fact of the dissolution of a stay of execution and suggest the appropriateness of the setting of a new execution date.

E.  After an execution date has been set pursuant to the provisions of this section, should a stay of execution be issued by any state or federal court, a new execution date shall be set by operation of law thirty (30) days after the dissolution of the stay of execution.  The new execution date shall be set by the Court of Criminal Appeals without necessity of application by the state, but the Attorney General, on behalf of the state, shall bring to the attention of the Court of Criminal Appeals the fact of the dissolution of a stay of execution and suggest the appropriateness of setting a new execution date.

F.  After an execution date has been set pursuant to the provisions of this section, should a stay of execution be issued by any state or federal court and then vacated by such court, the sentence of death shall be carried out as ordered prior to the issuance of such vacated stay of execution.  If the prior execution date has expired prior to the vacation of the stay of execution, a new execution date shall be set by operation of law thirty (30) days after the vacation of the stay of execution.  The new execution date shall be set by the Court of Criminal Appeals without necessity of application by the state, but the Attorney General, on behalf of the state, shall bring to the attention of the Court of Criminal Appeals the fact of a vacation of the stay of execution and suggest the appropriateness of the setting of a new execution date.

G.  After an execution date has been set pursuant to the provisions of this section, should the Governor of the State of Oklahoma issue a stay of execution pursuant to the powers articulated in Section 10 of Article VI of the Oklahoma Constitution, the Governor shall, simultaneous to the granting of the stay, set a new execution date.  The sentence of death shall be carried out not more than thirty (30) days after the dissolution of the stay of execution; however, nothing shall prevent the Governor from ordering the new execution date to be on the first day immediately following dissolution of the stay.

Added by Laws 1987, c. 49, § 1.  Amended by Laws 1992, c. 106, § 1, eff. Sept. 1, 1992; Laws 1995, c. 256, § 1, eff. Nov. 1, 1995; Laws 2002, c. 126, § 1, emerg. eff. April 22, 2002; Laws 2004, c. 164, § 1, eff. Nov. 1, 2004.

§221002.  Governor to be informed of proceedings.

The judge of a court at which a conviction requiring a judgment of death is had, must, immediately after the conviction, transmit to the Governor, by mail or otherwise, a statement of the conviction and judgment, and of the testimony given at the trial.

R.L.1910, § 5968.

§221003.  Governor may require opinion of appellate judges.

The governor may thereupon require the opinion of the judges of the criminal court of appeals, or any of them, upon the statement so furnished.

R.L.1910, § 5969.

§221004.  Reprieve and suspension of execution  Authority of officers.

No judge, court or officer, other than the Governor, can reprieve or suspend the execution of the judgment of death, except the warden of the said state prison, to whom he is delivered for execution in the cases provided in the next seven sections, unless an appeal is taken.

R.L.1910, § 5970; Laws 1913, c. 113, p. 207, § 3.

§221005.  Prisoner becoming insane  Question for jury trial.

If, after his delivery to the warden for execution, there is good reason to believe that a defendant under judgment of death has become insane, the warden must call such fact to the attention of the district attorney of the county in which the prison is situated, whose duty is to immediately file in the district or superior court of such county a petition stating the conviction and judgment and the fact that the defendant is believed to be insane and asking that the question of his sanity be inquired into.  Thereupon, the court must at once cause to be summoned and impaneled from the regular jury list a jury of twelve persons to hear such inquiry.

R.L.1910, § 5971; Laws 1913, c. 113, P. 207, § 4.

§221006.  Attendance by district attorney  Witnesses for inquisition.

The district attorney must attend the inquisition, and may produce witnesses before the jury, for which purpose he may issue process in the same manner as for witnesses to attend before the grand jury, and disobedience thereto may be punished in like manner as disobedience to process issued by the court.

R.L.1910, § 5972.

§221007.  Verdict  Order of court.

The verdict of the jury must be entered upon the minutes and thereupon the court must make and cause to be entered an order reciting the fact of such inquiry and the result thereof, and when it is found that the defendant is insane the order must direct that he be taken to one of the state hospitals for the insane and there kept for safe confinement until his reason is restored.

R.L.1910, § 5973; Laws 1913, c. 113, p. 207, § 5.

§221008.  Execution of judgment  Proceedings when defendant found insane  Recovery of reason.

If it is found that the defendant is sane the warden must proceed to execute the judgment as certified in the warrant; if it is found that the defendant is insane, the warden must suspend the execution and transmit a certified copy of the order mentioned in the last section to the Governor and deliver the defendant, together with a certified copy of such order to the medical superintendent of the hospital named in such order.  When the defendant recovers his reason the superintendent of such hospital must certify that fact to the Governor, who must thereupon issue to the warden his warrant, appointing a day for the execution of the judgment.

R.L.1910, § 5974; Laws 1913, c. 113, p. 208, § 6.

§221010.  Pregnancy of prisoners  Judicial investigation.

If it is a alleged that a female prisoner under judgment of death is pregnant, the warden must notify the district attorney of the county in which the prison is situated whose duty is to immediately file with the district court a petition stating such allegation.  A hearing must be conducted by a judge of that district court to determine the validity of the allegation.  Enforcement of the judgment is suspended upon the filing of the petition, pending the outcome of the hearing.

Upon filing of the petition a judge of the district court shall appoint a physician licensed under the laws of the State of Oklahoma to conduct a medical examination for pregnancy of the female prisoner.  Such examination shall be conducted within thirty (30) days prior to the hearing.  The report of the examining physician shall be submitted to the court as evidence.  The court may also hear any other evidence that may be presented.  The court shall make a written finding to be filed with the court clerk as a part of the permanent record.

R.L.1910, § 5976; Laws 1913, c. 113, p. 208, § 7; Laws 1973, c. 101, § 1, emerg. eff. May 2, 1973.

§221011.  Execution of judgment  Suspension when defendant pregnant  Execution when pregnancy ceases.

If it is found that a female is not pregnant the warden must execute the judgment.  If it is found that she is pregnant, the warden must suspend the execution of the judgment and transmit a certified copy of the findings and certificate to the Governor. When the Governor receives from the warden a certificate that the defendant is no longer pregnant, he must issue to the warden his warrant appointing a day for the execution of the judgment.

R.L.1910, § 5977; Laws 1913, c. 113, p. 209, § 8.

§22-1012.  Repealed by Laws 1992, c. 106, § 3, eff. Sept. 1, 1992.

§22-1013.  Repealed by Laws 1992, c. 106, § 3, eff. Sept. 1, 1992.

§221014.  Manner of inflicting punishment of death.

A.  The punishment of death must be inflicted by continuous, intravenous administration of a lethal quantity of an ultrashortacting barbiturate in combination with a chemical paralytic agent until death is pronounced by a licensed physician according to accepted standards of medical practice.

B.  If the execution of the sentence of death as provided in subsection A of this section is held unconstitutional by an appellate court of competent jurisdiction, then the sentence of death shall be carried out by electrocution.

C.  If the execution of the sentence of death as provided in subsections A and B of this section is held unconstitutional by an appellate court of competent jurisdiction, then the sentence of death shall be carried out by firing squad.

R.L.1910, § 5981; Laws 1913, ch. 113, p. 206, § 1; Laws 1951, p. 63, § 1; Laws 1977, c. 41, § 1.

§22-1015.  Place of execution of judgment - Persons who may be present.

A.  A judgment of death must be executed at the Oklahoma State Penitentiary at McAlester, Oklahoma, said prison to be designated by the court by which judgment is to be rendered.

B.  The judgment of execution shall take place under the authority of the Director of the Oklahoma Department of Corrections and the warden must be present along with other necessary prison and corrections officials to carry out the execution.  The warden must invite the presence of a physician and the district attorney of the county in which the crime occurred, the judge who presided at the trial issuing the sentence of death, the chief of police of the municipality in which the crime occurred, if applicable, and the sheriff of the county wherein the conviction was had, to witness the execution; in addition, the Cabinet Secretary of Safety and Security must be invited and other correctional personnel deemed appropriate and approved by the Director.  The warden shall, at the request of the defendant, permit the presence of such ministers of the defendant's choice, not exceeding two, and any persons, relatives or friends, not to exceed five, as the defendant may name; provided, reporters from recognized members of the news media will be admitted upon proper identification, application and approval of the warden.

C.  In the event the defendant has been sentenced to death in one or more criminal proceedings in this state, or has been sentenced to death in this state and by one or more courts of competent jurisdiction in another state or pursuant to federal authority, or any combination thereof, and this state has priority to execute the defendant, the warden must invite the prosecuting attorney, the judge, and the chief law enforcement official from each jurisdiction where any death sentence has issued.  The above mentioned officials shall be allowed to witness the execution or view the execution by closed circuit television as determined by the Director of the Department of Corrections.

D.  A place shall be provided at the Oklahoma State Penitentiary at McAlester so that individuals who are eighteen (18) years of age or older and who are members of the immediate family of any deceased victim of the defendant may witness the execution.  The immediate family members shall be allowed to witness the execution from an area that is separate from the area to which other nonfamily member witnesses are admitted, provided, however, if there are multiple deceased victims, the Department shall not be required to provide separate areas for each family of each deceased victim.  If facilities are not capable or sufficient to provide all immediate family members with a direct view of the execution, the Department of Corrections may broadcast the execution by means of a closed circuit television system to an area in which other immediate family members may be located.

Immediate family members may request individuals not directly related to the deceased victim but who serve a close supporting role or professional role to the deceased victim or an immediate family member, including, but not limited to, a minister or licensed counselor.  The warden in consultation with the Director shall approve or disapprove such requests.  Provided further, the Department may set a limit on the number of witnesses or viewers within occupancy limits.

As used in this section, "members of the immediate family" means the spouse, a child by birth or adoption, a stepchild, a parent, a grandparent, a grandchild, a sibling of a deceased victim, or the spouse of any immediate family member specified in this subsection.

E.  Any surviving victim of the defendant who is eighteen (18) years of age or older may view the execution by closed circuit television with the approval of both the Director of the Department of Corrections and the warden.  The Director and warden shall prioritize persons to view the execution, including immediate family members, surviving victims, and supporting persons, and may set a limit on the number of viewers within occupancy limits.  Any surviving victim approved to view the execution of their perpetrator may have an accompanying support person as provided for members of the immediate family of a deceased victim.  As used in this subsection, "surviving victim" means any person who suffered serious harm or injury due to the criminal acts of the defendant of which the defendant has been convicted in a court of competent jurisdiction.

R.L. 1910, § 5982.  Amended by Laws 1913, c. 113, p. 209, § 9; Laws 1951, p. 64, § 1; Laws 1992, c. 106, § 2, eff. Sept. 1, 1992; Laws 1996, c. 28, § 1, emerg. eff. April 8, 1996; Laws 1997, c. 173, § 1, emerg. eff. May 7, 1997; Laws 1997, c. 357, § 8, emerg. eff. June 9, 1997; Laws 2004, c. 118, § 1, eff. Nov. 1, 2004.

§221016.  Warden's return upon death warrant.

After the execution, the warden must make a report upon the death warrant to the court by which the judgment was rendered, showing the time, mode and manner in which it was executed.

R.L.1910, § 5984; Laws 1913, ch. 113, p. 210, § 10.

§22-1051.  Right of appeal - Review - Corrective jurisdiction - Procedure - Scope of review on certiorari.

(a) An appeal to the Court of Criminal Appeals may be taken by the defendant, as a matter of right from any judgment against him, which shall be taken as herein provided; and, upon the appeal, any decision of the court or intermediate order made in the progress of the case may be reviewed; provided further, all appeals taken from any conviction on a plea of guilty shall be taken by petition for writ of certiorari to the Court of Criminal Appeals, as provided in paragraph (b) of this section, provided, such petition must be filed within ninety (90) days from the date of said conviction.  The Court of Criminal Appeals may take jurisdiction of any case for the purpose of correcting the appeal records when the same do not disclose judgment and sentence; such jurisdiction shall be for the sole purpose of correcting such defect or defects.

(b) The procedure for the filing of an appeal in the Court of Criminal Appeals shall be as provided in the Rules of the Court of Criminal Appeals; and the Court of Criminal Appeals shall provide by court rules, which will have the force of statute, and be in furtherance of this method of appeal:  (1) The procedure to be followed by the trial courts in the preparation and authentication of transcripts and records in cases appealed under this act; (2) the procedure to be followed for the completion and submission of the appeal taken hereunder; and (3) the procedure to be followed for filing a petition for and the issuance of a writ of certiorari.

(c) The scope of review to be afforded on certiorari shall be prescribed by the Court of Criminal Appeals.

R.L. 1910, § 5988; Laws 1965, c. 113, § 1; Laws 1970, c. 157, §§ 1, 2.

§221052.  How governed.

An appeal from a judgment in a criminal action may be taken in the manner and in the cases prescribed in this article.

R.L.1910, § 5989.

§22-1053.  State or municipality may appeal in what cases.

Appeals to the Court of Criminal Appeals may be taken by the state or a municipality in the following cases and no other:

1.  Upon judgment for the defendant on quashing or setting aside an indictment or information;

2.  Upon an order of the court arresting the judgment;

3.  Upon a question reserved by the state or a municipality;

4.  Upon judgment for the defendant on a motion to quash for insufficient evidence in a felony matter; and

5.  Upon a pretrial order, decision, or judgment suppressing or excluding evidence where appellate review of the issue would be in the best interests of justice.  Priority shall be given to such an appeal, and the order staying the proceedings shall be entered pending the outcome of the appeal.

R.L.1910, § 5990.  Amended by Laws 1978, c. 248, § 2, eff. July 1, 1978; Laws 1990, c. 261, § 3, emerg. eff. May 24, 1990; Laws 2002, c. 460, § 21, eff. Nov. 1, 2002.

§221053.1.  Automatic appeal of judgments holding statutes unconstitutional in criminal actions.

Any final judgment entered by a district court in a criminal action rendering an act of the State Legislature to be unconstitutional shall be automatically appealed to the Court of Criminal Appeals, unless said act has been previously declared unconstitutional by said Court of Criminal Appeals.  Such appeals shall be by the district attorney upon a reserved question of law.

Laws 1975, c. 270, § 1, eff. Oct. 1, 1975.

§22-1054.  Time for perfecting appeal - Original record and transcript - Notice to transmit - Indigent defendants.

A.  In misdemeanor and felony cases the appeal must be perfected within ninety (90) days from the date of the pronouncement of the judgment and sentence.  A transcript in both felony and misdemeanor cases must be filed as hereinafter directed.

B.  It shall be the duty of the clerk of the court from which notice of appeal has been given, and in which the original record and transcript are to be filed, to notify the clerk of the Court of Criminal Appeals when the original record and transcripts are assembled for transmission to the Court of Criminal Appeals, and the parties, or their counsel, have been advised to that effect.  The clerk of the Court of Criminal Appeals shall, within ten (10) days after the receipt of the district court clerk's notice of the completion of the record, issue a notice to transmit the original and one certified copy of the appeal records to the clerk of the Court of Criminal Appeals and one certified copy of the original records and transcripts to either the Oklahoma Indigent Defense System, pursuant to Section 1362 of this title, or the retained or other appointed counsel of record on appeal.

C.  When the Oklahoma Indigent Defense System or another attorney has been appointed to represent an indigent defendant in an application for post-conviction relief where the defendant has received one or more sentences of death, the notice to the district court clerk shall require a certified copy be sent to the Oklahoma Indigent Defense System or the other attorney in addition to the copy provided for direct appeal.

R.L. 1910, § 5991.  Amended by Laws 1953, p. 98, § 1; Laws 1961, p. 238, § 1; Laws 1963, c. 107, § 1; Laws 1963, c. 355, § 1; Laws 1965, c. 113, § 2, emerg. eff. May 19, 1965; Laws 1993, c. 298, § 5, eff. July 1, 1993; Laws 1995, c. 256, § 2, eff. Nov. 1, 1995.

§221054.1.  Perfecting appeal without filing motion for new trial.

The right of a party to perfect an appeal from a judgment, order or decree of the trial court to the Court of Criminal Appeals shall not be conditioned upon his having filed in the trial court a motion for a new trial, but in the event a motion for a new trial is filed in the trial court by a party adversely affected by the judgment, order or decree, no appeal to the Court of Criminal Appeals may be taken until subsequent to the ruling by the trial court on the motion for a new trial.

Added by Laws 1985, c. 99, § 1, emerg. eff. May 28, 1985.

§221056.  Appeal by state not to suspend judgment.

An appeal taken by the state in no case stays or affects the operation of the judgment in favor of the defendant, until the judgment is reversed.

R.L.1910, § 5993.

§22-1058.  Conditions of bond - Surrender by sureties - Stay of execution - Confinement of defendant when crime not bailable.

If an appeal is taken and the appeal bond given as provided in the preceding section, said bond shall be conditioned that the defendant will appear, submit to and perform any judgment rendered by the Criminal Court of Appeals or the court in which the original judgment was rendered in the further progress of the cause, and will not depart without leave of the court.  After the determination of the appeal in the Criminal Court of Appeals, or if the appeal is not perfected as provided by law, the defendant may be surrendered by the sureties to the proper authorities for the execution of the sentence.  If the defendant be adjudged to be incarcerated in any penal institution and/or to pay a fine, said sureties shall be relieved of liability for such fine and costs upon surrender of the defendant to the proper authorities for incarceration pursuant to the judgment and prior to forfeiture of the bond.  If no bond be given the appeal shall not stay execution of the judgment, except in capital cases or where otherwise specifically provided by law.  If pending the appeal the bond be given, a further execution of the judgment shall be stayed and the defendant released pending the determination of the appeal.  In all cases where the sentence is for a crime not bailable the defendant shall be confined in the penitentiary pending the appeal.

R.L. 1910, § 5995; Laws 1935, p. 20, § 1.

§221062.  Exceptions.

The exceptions stated in the case shall have the same effect as if they had been reduced to writing, allowed and signed by the judge at the time they were taken.

R.L.1910, § 5999.

§221065.  Defendants may appeal jointly or severally.

When several defendants are tried jointly, any one or more of them may take an appeal, but those who do not join in the appeal shall not be affected thereby.

R.L.1910, § 6002.

§221066.  Power of appellate court  Return by clerk of lower court when new trial granted.

The appellate court may reverse, affirm or modify the judgment or sentence appealed from, and may, if necessary or proper, order a new trial or resentencing.  In either case, the cause must be remanded to the court below, with proper instructions, and the opinion of the court, within the time, and in the manner, to be prescribed by rule of the court.

If the case is reversed for a new trial, the clerk of the court from which such cause was appealed is required to make return showing that said case was specifically called to the attention of the trial court at the time of the setting of the docket following receipt of mandate, and showing the court's action in placing said cause on the docket for trial, said return to be made immediately after the trial and entry of judgment, or earlier disposal.  Should the case not be retried and should it be dismissed by the court, return shall be made, giving the reasons stated by the court in his minutes justifying such dismissal.

Amended by Laws 1990, c. 261, § 2, emerg. eff. May 24, 1990.

§221067.  Order when no offense committed  When indictment defective.

When a judgment against the defendant is reversed, and it appears that no offense whatever has been committed, the Criminal Court of Appeals must direct that the defendant be discharged; but if it appears that the defendant is guilty of an offense although defectively charged in the indictment, the Criminal Court of Appeals must direct the prisoner to be returned and delivered over to the jailer of the proper county, there to abide the order of the court in which he was convicted.

R.L.1910, § 6004.

§221069.  Appeal not dismissed for informality.

An appeal shall not be dismissed for any informality or defect in the taking thereof.  If the same be corrected in a reasonable time after an appeal has been dismissed, another appeal may be taken.

R.L.1910, § 6006.

§221070.  Judgment to be executed on affirmance.

On a judgment of affirmance against the defendant, the original judgment must be carried into execution, as the appellate court may direct.

R.L.1910, § 6007.

§221071.  Opinions to be recorded.

All opinions of the Criminal Court of Appeals must be given in writing and recorded in the journal.

R.L.1910, § 6008.

§221072.  Record and enforcement of mandate or order in lower court  Return by clerk of lower court to clerk of Criminal Court of Appeals.

It is hereby made the duty of the court clerk in all counties, upon receipt from the Clerk of the Criminal Court of Appeals of any mandate or order of the Criminal Court of Appeals, to immediately and without any order from the court, or judge thereof, to spread said mandate or order of record in the proper court, and to issue and place in the hands of the proper officer appropriate process for carrying out such mandate or order.

That it shall be the duty of any such court clerk to immediately upon return being made by the officer to whom process is delivered, to thereafter make return to the Clerk of the Criminal Court of Appeals, showing the date that mandate was received, date filed and recorded, the date process was issued to the officer, and the date the process was served and whether the convicted person was incarcerated.  If incarceration of the prisoner is delayed by reason of flight, or for any other cause for a period of more than fifteen (15) days after receipt of mandate, the return, under any such circumstance causing delay, must be immediately made to the Clerk of the Criminal Court of Appeals; and upon later apprehension of prisoner and incarceration, a further return must be made to the Clerk of the Criminal Court of Appeals, reporting the facts, within ten (10) days after such incarceration.

Laws 1927, c. 28, p. 46, § 1; Laws 1953, p. 99, § 3.

§221076.  Notice to defendant of his right to appeal  Stay of execution of judgment.

The court shall at the time of entering judgment and sentence notify the defendant of his right to appeal.  An appeal from a judgment of conviction stays the execution of the judgment in all cases where sentence of death is imposed, but does not stay the execution of the judgment in any other case unless the trial or appellate court shall so order.

Laws 1969, c. 182, § 1, emerg. eff. April 17, 1969.

§221077.  Bail allowable.

Bail on appeal shall be allowed on appeal from a judgment of conviction of misdemeanor, or in felony cases where the punishment is a fine only, and when made and approved shall stay the execution of such judgment.  Bail on appeal after the effective date of this act shall not be allowed after conviction of any of the following offenses:

1.  Murder in any degree;

2.  Kidnapping for purpose of extortion;

3.  Robbery with a dangerous weapon;

4.  Rape in any degree;

5.  Arson in the first degree;

6.  Shooting with intent to kill;

7.  Manslaughter in the first degree;

8.  Forcible sodomy;

9.  Any felony conviction for which the evidence shows that the defendant used or was in possession of a firearm or other dangerous or deadly weapon during the commission of the offense;

10.  Trafficking in illegal drugs;

11.  Manufacturing a controlled dangerous substance;

12.  Sexual abuse of a child; or

13.  Any other felony after former conviction of a felony.

The granting or refusal of bail after judgment of conviction in all other felony cases shall rest in the discretion of the court; however, if bail is allowed, the trial court shall state the reason therefor.

Added by Laws 1969, c. 182, § 2, emerg. eff. April 17, 1969.  Amended by Laws 1981, c. 258, § 1; Laws 1987, c. 136, § 7, eff. Nov. 1, 1987; Laws 1988, c. 109, § 28, eff. Nov. 1, 1988; Laws 2001, c. 234, § 1, eff. Nov. 1, 2001.

NOTE:  Laws 2001, c. 225, § 7 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§221078.  Amount of bond  Time to make appeal bond  Stay pending appeal  Additional bond.

When bail is allowed, the court shall fix the amount of the appeal bond and the time in which the bond shall be given in order to stay the execution of the judgment pending the filing of the appeal in the appellate court, and until such bond is made shall hold the defendant in custody.  If the bond be given in the time fixed by the court, the execution of the judgment shall be stayed during the time fixed by law for the filing of the appeal in the appellate court.  If the appeal is filed within the time provided by law, then the bond shall stay the execution of the sentence during the pendency of the appeal, subject to the power of the court to require a new or additional bond when the same is by the court deemed necessary.  If the bond is not given within the time fixed, or if given and the appeal not be filed in the appellate court within the time provided by law, the judgment of the court shall immediately be carried into execution.

Laws 1969, c. 182, § 3, emerg. eff. April 17, 1969.

§221079.  Denial of bail  Review by habeas corpus.

If bail on appeal be denied, or the amount fixed be excessive, the defendant shall be entitled to a review of the action of the trial court and its reasons for refusing bail, by habeas corpus proceedings before the appellate court, or if the court be not in session, then by some judge of said court.

Laws 1969, c. 182, § 4, emerg. eff. April 17, 1969.

§221080.  PostConviction Procedure Act  Right to challenge conviction or sentence.

Any person who has been convicted of, or sentenced for, a crime and who claims:

(a) that the conviction or the sentence was in violation of the Constitution of the United States or the Constitution or laws of this state;

(b) that the court was without jurisdiction to impose sentence; (c) that the sentence exceeds the maximum authorized by law;

(d) that there exists evidence of material facts, not previously presented and heard, that requires vacation of the conviction or sentence in the interest of justice;

(e) that his sentence has expired, his suspended sentence, probation, parole, or conditional release unlawfully revoked, or he is otherwise unlawfully held in custody or other restraint; or

(f) that the conviction or sentence is otherwise subject to collateral attack upon any ground of alleged error heretofore available under any common law, statutory or other writ, motion, petition, proceeding or remedy;

may institute a proceeding under this act in the court in which the judgment and sentence on conviction was imposed to secure the appropriate relief.  Excluding a timely appeal, this act encompasses and replaces all common law and statutory methods of challenging a conviction or sentence.

§221081.  Commencement of proceeding.

A proceeding is commenced by filing a verified "application for postconviction relief" with the clerk of the court imposing judgment if an appeal is not pending.  When such a proceeding arises from the revocation of parole or conditional release, the proceeding shall be commenced by filing a verified "application for postconviction relief" with the clerk of the district court in the county in which the parole or conditional release was revoked. Facts within the personal knowledge of the applicant and the authenticity of all documents and exhibits included in or attached to the application must be sworn to affirmatively as true and correct.  The Court of Criminal Appeals may prescribe the form of the application and verification.  The clerk shall docket the application upon its receipt and promptly bring it to the attention of the court and deliver a copy to the district attorney.

Laws 1970, c. 220, § 2, eff. July 1, 1970.

§221082.  Court costs and expenses of representation.

If the applicant is unable to pay court costs and expenses of representation, he shall include an affidavit to that effect with the application, which shall then be filed without costs.  Counsel necessary in representation shall be made available to the applicant after filing the application on a finding by the court that such assistance is necessary to provide a fair determination of meritorious claims.  If an attorney is appointed to represent such an applicant then the fees and expenses of such attorney shall be paid from the court fund.

Laws 1970, c. 220, § 3, eff. July 1, 1970.

§221083.  Response by state  Disposition of application.

(a) Within thirty (30) days after the docketing of the application, or within any further time the court may fix, the state shall respond by answer or by motion which may be supported by affidavits.  In considering the application, the court shall take account of substance, regardless of defects of form.  If the application is not accompanied by the record of the proceedings challenged therein, the respondent shall file with its answer the record or portions thereof that are material to the questions raised in the application; or such records may be ordered by the court. The court may also allow depositions and affidavits for good cause shown.

(b) When a court is satisfied, on the basis of the application, the answer or motion of respondent, and the record, that the applicant is not entitled to postconviction relief and no purpose would be served by any further proceedings, it may order the application dismissed or grant leave to file an amended application. Disposition on the pleadings and record is not proper if there exists a material issue of fact.  The judge assigned to the case should not dispose of it on the basis of information within his personal knowledge not made a part of the record.

(c) The court may grant a motion by either party for summary disposition of the application when it appears from the response and pleadings that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.  An order disposing of an application without a hearing shall state the court's findings and conclusions regarding the issues presented.

Laws 1970, c. 220, § 4, eff. July 1, 1970.

§221084.  Evidentiary hearing  Findings of fact and conclusions of law.

If the application cannot be disposed of on the pleadings and record, or there exists a material issue of fact, the court shall conduct an evidentiary hearing at which time a record shall be made and preserved.  The court may receive proof by affidavits, depositions, oral testimony, or other evidence and may order the applicant brought before it for the hearing.  A judge should not preside at such a hearing if his testimony is material.  The court shall make specific findings of fact, and state expressly its conclusions of law, relating to each issue presented.  This order is a final judgment.

Laws 1970, c. 220, § 5, eff. July 1, 1970.

§221085.  Finding in favor of applicant.

If the court finds in favor of the applicant, it shall vacate and set aside the judgment and sentence and discharge or resentence him, or grant a new trial, or correct or modify the judgment and sentence as may appear appropriate.  The court shall enter any supplementary orders as to rearraignment, retrial, custody, bail, discharge, or other matters that may be necessary and proper.

Laws 1970, c. 220, § 6, eff. July 1, 1970.

§221086.  Subsequent application.

All grounds for relief available to an applicant under this act must be raised in his original, supplemental or amended application. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the applicant has taken to secure relief may not be the basis for a subsequent application, unless the court finds a ground for relief asserted which for sufficient reason was not asserted or was inadequately raised in the prior application.

Laws 1970, c. 220, § 7, eff. July 1, 1970.

§221087.  Appeal to Court of Criminal Appeals.

A final judgment entered under this act may be appealed to the Court of Criminal Appeals on petition in error filed either by the applicant or the state within thirty (30) days from the entry of the judgment.  Upon motion of either party on filing of notice of intent to appeal, within ten (10) days of entering the judgment, the district court may stay the execution of the judgment pending disposition on appeal; provided, the Court of Criminal Appeals may direct the vacation of the order staying the execution prior to final disposition of the appeal.

Laws 1970, c. 220, § 8, eff. July 1, 1970.

§221088.  Short title.

This act may be cited as the "PostConviction Procedure Act".

Laws 1970, c. 220, § 9.

§22-1088.1.  Post-conviction relief applications - Reasonable inquiry - Sanctions.

A.  By presenting to the court, whether by signing, filing, submitting, or later advocating, a pleading, written motion or other papers regarding an application for post-conviction relief an attorney or unrepresented party is certifying that to the best of the person's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:

1.  It is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

2.  The claims and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law; and

3.  The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery.

B.  If, after notice and a reasonable opportunity to respond, the Court of Criminal Appeals determines that this section has been violated, the court may impose an appropriate sanction upon the attorneys, law firms, or parties that have violated this section.  The Court of Criminal Appeals may adopt and publish rules to implement this section.

Added by Laws 1995, c. 256, § 3, eff. Nov. 1, 1995.

§22-1089.  Capital cases - Post-conviction relief - Grounds for appeal.

A.  The application for post-conviction relief of a defendant who is under the sentence of death in one or more counts and whose death sentence has been affirmed or is being reviewed by the Court of Criminal Appeals in accordance with the provisions of Section 701.13 of Title 21 of the Oklahoma Statutes shall be expedited as provided in this section.  The provisions of this section also apply to noncapital sentences in a case in which the defendant has received one or more sentences of death.

B.  The Oklahoma Indigent Defense System shall represent all indigent defendants in capital cases seeking post-conviction relief upon appointment by the appropriate district court after a hearing determining the indigency of any such defendant.  When the Oklahoma Indigent Defense System or another attorney has been appointed to represent an indigent defendant in an application for post-conviction relief, the Clerk of the Court of Criminal Appeals shall include in its notice to the district court clerk, as required by Section 1054 of this title, that an additional certified copy of the appeal record is to be transmitted to the Oklahoma Indigent Defense System or the other attorney.

C.  The only issues that may be raised in an application for post-conviction relief are those that:

1.  Were not and could not have been raised in a direct appeal; and

2.  Support a conclusion either that the outcome of the trial would have been different but for the errors or that the defendant is factually innocent.

The applicant shall state in the application specific facts explaining as to each claim why it was not or could not have been raised in a direct appeal and how it supports a conclusion that the outcome of the trial would have been different but for the errors or that the defendant is factually innocent.

D.  1.  The application for post-conviction relief shall be filed in the Court of Criminal Appeals within ninety (90) days from the date the appellee's brief on direct appeal is filed or, if a reply brief is filed, ninety (90) days from the filing of that reply brief with the Court of Criminal Appeals on the direct appeal.  Where the appellant's original brief on direct appeal has been filed prior to November 1, 1995, and no application for post-conviction relief has been filed, any application for post-conviction relief must be filed in the Court of Criminal Appeals within one hundred eighty (180) days of November 1, 1995.  The Court of Criminal Appeals may issue orders establishing briefing schedules or enter any other orders necessary to extend the time limits under this section in cases where the original brief on direct appeal has been filed prior to November 1, 1995.

2.  All grounds for relief that were available to the applicant before the last date on which an application could be timely filed not included in a timely application shall be deemed waived.

No application may be amended or supplemented after the time specified under this section.  Any amended or supplemental application filed after the time specified under this section shall be treated by the Court of Criminal Appeals as a subsequent application.

3.  Subject to the specific limitations of this section, the Court of Criminal Appeals may issue any orders as to discovery or any other orders necessary to facilitate post-conviction review.

4. a. The Court of Criminal Appeals shall review the application to determine:

(1) whether controverted, previously unresolved factual issues material to the legality of the applicant's confinement exist,

(2) whether the applicant's grounds were or could have been previously raised, and

(3) whether relief may be granted under this act.

b. For purposes of this subsection, a ground could not have been previously raised if:

(1) it is a claim of ineffective assistance of trial counsel involving a factual basis that was not ascertainable through the exercise of reasonable diligence on or before the time of the direct appeal, or

(2) it is a claim contained in an original timely application for post-conviction relief relating to ineffective assistance of appellate counsel .

All claims of ineffective assistance of counsel shall be governed by clearly established law as determined by the United States Supreme Court.

If the Court of Criminal Appeals determines that controverted, previously unresolved factual issues material to the legality of the applicant's confinement do not exist, or that the claims were or could have been previously raised, or that relief may not be granted under this act and enters an order to that effect, the Court shall make findings of fact and conclusions of law or may order the parties to file proposed findings of fact and conclusions of law for the Court to consider on or before a date set by the Court that is not later than thirty (30) days after the date the order is issued.  The Court of Criminal Appeals shall make appropriate written findings of fact and conclusions of law not later than fifteen (15) days after the date the parties filed proposed findings.

5.  If the Court of Criminal Appeals determines that controverted, previously unresolved factual issues material to the legality of the applicant's confinement do exist, and that the application meets the other requirements of paragraph 4 of this subsection, the Court shall enter an order to the district court that imposed the sentence designating the issues of fact to be resolved and the method by which the issues shall be resolved.

The district court shall not permit any amendments or supplements to the issues remanded by the Court of Criminal Appeals except upon motion to and order of the Court of Criminal Appeals subject to the limitations of this section.

The Court of Criminal Appeals shall retain jurisdiction of all cases remanded pursuant to this act.

6.  The district attorney's office shall have twenty (20) days after the issues are remanded to the district court within which to file a response.  The district court may grant one extension of twenty (20) days for good cause shown and may issue any orders necessary to facilitate post-conviction review pursuant to the remand order of the Court of Criminal Appeals.  Any applications for extension beyond the twenty (20) days shall be presented to the Court of Criminal Appeals.  If the district court determines that an evidentiary hearing should be held, that hearing shall be held within thirty (30) days from the date that the state filed its response.  The district court shall file its decision together with findings of fact and conclusions of law with the Court of Criminal Appeals within forty-five (45) days from the date that the state filed its response or within forty-five (45) days from the date of the conclusion of the evidentiary hearing.

7.  Either party may seek review by the Court of Criminal Appeals of the district court's determination of the issues remanded by the Court of Criminal Appeals within ten (10) days from the entry of judgment.  Such party shall file a notice of intent to seek review and a designation of record in the district court within (10) days from the entry of judgment.  A copy of the notice of intent to seek review and the designation of the record shall be served on the court reporter, the petitioner, the district attorney, and the Attorney General, and shall be filed with the Court of Criminal Appeals.  A petition in error shall be filed with the Court of Criminal Appeals by the party seeking review within thirty (30) days from the entry of judgment.  If an evidentiary hearing was held, the court reporter shall prepare and file all transcripts necessary for the appeal within sixty (60) days from the date the notice and designation of record are filed.  The petitioner's brief-in-chief shall be filed within forty-five (45) days from the date the transcript is filed in the Court of Criminal Appeals or, if no evidentiary hearing was held, within forty-five (45) days from the date of the filing of the notice.  The respondent shall have twenty (20) days thereafter to file a response brief.  The district court clerk shall file the records on appeal with the Court of Criminal Appeals on or before the date the petitioner's brief-in-chief is due.  The Court of Criminal Appeals shall issue an opinion in the case within one hundred twenty (120) days of the filing of the response brief or at the time the direct appeal is decided.  If no review is sought within the time specified in this section, the Court of Criminal Appeals may adopt the findings of the district court and enter an order within fifteen (15) days of the time specified for seeking review or may order additional briefing by the parties.

8.  If an original application for post-conviction relief is untimely or if a subsequent application for post-conviction relief is filed after filing an original application, the Court of Criminal Appeals may not consider the merits of or grant relief based on the subsequent or untimely original application unless:

a. the application contains claims and issues that have not been and could not have been presented previously in a timely original application or in a previously considered application filed under this section, because the legal basis for the claim was unavailable, or

b. (1) the application contains sufficient specific facts establishing that the current claims and issues have not and could not have been presented previously in a timely original application or in a previously considered application filed under this section, because the factual basis for the claim was unavailable as it was not ascertainable through the exercise of reasonable diligence on or before that date, and

(2) the facts underlying the claim, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that, but for the alleged error, no reasonable factfinder would have found the applicant guilty of the underlying offense or would have rendered the penalty of death.

9.  For purposes of this act, a legal basis of a claim is unavailable on or before a date described by this subsection if the legal basis:

a. was not recognized by or could not have been reasonably formulated from a final decision of the United States Supreme Court, a court of appeals of the United States, or a court of appellate jurisdiction of this state on or before that date, or

b. is a new rule of constitutional law that was given retroactive effect by the United States Supreme Court or a court of appellate jurisdiction of this state and had not been announced on or before that date.

E.  All matters not specifically governed by the provisions of this section shall be subject to the provisions of the Post-Conviction Procedure Act.  If the provisions of this act conflict with the provisions of the Post-Conviction Procedure Act, the provisions of this act shall govern.

Added by Laws 1987, c. 153, § 1, eff. Nov. 1, 1987.  Amended by Laws 1995, c. 256, § 4, eff. Nov. 1, 1995; Laws 2004, c. 164, § 2, eff. Nov. 1, 2004.

§221089.1.  State may appeal certain adverse rulings or orders.

The State of Oklahoma, by and through the district attorney or Attorney General, shall have the right to appeal an adverse ruling or order of a magistrate sustaining a motion to suppress evidence, quashing an information, sustaining a plea to the jurisdiction of the court, failing to find prosecutive merit in a hearing pursuant to Section 1112 of Title 10 of the Oklahoma Statutes, sustaining a demurrer to the information, binding the defendant over for trial on a charge other than the charge for the original offense, or discharging a defendant at the preliminary examination because of insufficiency of the evidence to establish either that a crime has been committed or that there is probable cause to believe that the accused has committed a felony.  Such an appeal shall be taken in accordance with the procedures provided in this act.

Added by Laws 1987, c. 162, § 1, emerg. eff. June 25, 1987, amended by Laws 1989, c. 348, § 15, eff. Nov. 1, 1989.

§22-1089.2.  Notice of intent to appeal  Application to appeal.

A.  If in open court at the time the adverse ruling or order is made by the magistrate, the state shall give notice of its intention to appeal the decision.  The magistrate shall then enter the notice in the proper court docket, continue the preliminary hearing and retain the accused on the present bond or if the person is in custody, return the accused to custody.  The state shall file with the court clerk a written application to appeal from the adverse ruling or order of the magistrate within five (5) days from the date of the adverse ruling or order.

B.  If not in open court at the time the adverse ruling or order is made by the magistrate, within five (5) days from the date of the adverse ruling or order, the state shall file with the court clerk a written application to appeal from the adverse ruling or order of the magistrate.

C.  A copy of the application to appeal shall immediately be presented by the state to the Presiding Judge of the Judicial Administrative District.  The Presiding Judge shall assign the application to another district judge or associate district judge within the same judicial administrative district, and shall order the assigned judge to set said matter for hearing and decision within twenty (20) days from the filing of the written application to appeal and shall provide at least three (3) days' notice to all parties of the time and place of the hearing.  In the absence of the Presiding Judge of the Judicial Administrative District, the Acting Presiding Judge shall perform the duties of the Presiding Judge as set forth above.  The identity of the Acting Presiding Judge, if not known locally, may be obtained from the Administrative Director of the Courts at his office in Oklahoma City.

Added by Laws 1987, c. 162, § 2, emerg. eff. June 25, 1987.  Amended by Laws 2002, c. 460, § 22, eff. Nov. 1, 2002.

§221089.3.  Waiver of right to appeal.

In the event the state does not file the application to appeal as provided in Section 2 of this act, the state shall have waived any right to appeal from the magistrate's adverse decision.  The magistrate's order shall then be final.

Added by Laws 1987, c. 162, § 3, emerg. eff. June 25, 1987.

§221089.4.  Review of record.

The judge assigned the state's application to appeal shall review all relevant portions of the record of the case before the magistrate, including, but not limited to, partial or complete transcripts of the preliminary hearing; affidavits for a search warrant; search warrants; electronic recording tapes, belts or discs; written stipulations of facts; or any evidence which was presented at the preliminary hearing.

Added by Laws 1987, c. 162, § 4, emerg. eff. June 25, 1987.

§221089.5.  Preliminary hearing  Review of record in light most favorable to state.

In the event that the state appeals the ruling of the preliminary hearing magistrate ordering a defendant discharged based upon a finding of insufficiency of the evidence to establish that a felony has been committed or insufficiency of the evidence to show that there is probable cause to believe that the accused has committed a felony, the assigned judge shall determine, based upon the entire record developed before the magistrate, whether the evidence, taken in the light most favorable to the state, is sufficient to find that a felony crime has been committed and that the defendant probably committed said crime.

Added by Laws 1987, c. 162, § 5, emerg. eff. June 25, 1987.

§221089.6.  Erroneous ruling or order  Remand.

In the event the assigned judge finds, based upon the record developed before the magistrate, that the magistrate's ruling or order was in error, the assigned judge shall enter an order finding that the ruling or order entered by the magistrate was erroneous and shall remand the cause to the magistrate with directions to enter a proper ruling or order.

Added by Laws 1987, c. 162, § 6, emerg. eff. June 25, 1987.

§221089.7.  Appeal to Court of Criminal Appeals  Bail  Review.

In the event the state's application to appeal is denied and the assigned judge affirms the magistrate's ruling or order, that ruling or order shall be appealable to the Court of Criminal Appeals.  During the pendency of any such appeal, the assigned judge shall admit the defendant to bail upon his own recognizance.  The Court of Criminal Appeals shall affirm, reverse or modify the magistrate's order and remand the cause for further proceedings consistent with its ruling.

Added by Laws 1987, c. 162, § 7, emerg. eff. June 25, 1987.

§22-1091.  Short title.

This act may be cited as the "Interstate Compact for Adult Offender Supervision".

Added by Laws 2000, c. 281, § 1, eff. July 1, 2000.

§22-1092.  Legislative findings, declarations, and intent.

It is hereby found and declared that:

1.  The Interstate Compact for the Supervision of Parolees and Probationers, established in 1937, was the earliest corrections compact established among the states and has not been amended since its adoption over sixty-two (62) years ago;

2.  The Interstate Compact for the Supervision of Parolees and Probationers is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it provides jurisdiction over more than a quarter of a million offenders;

3.  The complexities of this compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include unregulated practices such as victim input, victim notification requirements and sex offender registration;

4.  After hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to enact a new compact to bring about an effective management capacity that addresses public safety concerns and offender accountability; and

5.  Upon the adoption of the Interstate Compact for Adult Offender Supervision, it is the intention of the legislature to repeal the Uniform Act for Out-of-State Parolee Supervision, Sections 347, et seq. of Title 57 of the Oklahoma Statutes.

Added by Laws 2000, c. 281, § 2, eff. July 1, 2000.

§22-1093.  Execution and form of Compact.

The Governor is hereby authorized and directed to execute a compact on behalf of this State with any other state or states legally joining therein in the form, substantially as follows:

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

ARTICLE I.  FINDINGS AND PURPOSES

A.  The Compacting States to this Interstate Compact recognize:

1.  That each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in such manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions; and

2.  That Congress, by enacting the Crime Control Act, 4 U.S.C., Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

B.  The purposes of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the Compacting States, are to:

1.  Provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community;

2.  Provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and

3.  Equitably distribute the costs, benefits, and obligations of the compact among the Compacting States.

C.  This compact will:

1.  Create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact;

2.  Ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

3.  Establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators;

4.  Monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and

5.  Coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

D.  The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and Bylaws and Rules promulgated hereunder.

E.  It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II.  DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

1.  "Adult" means individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

2.  "Bylaws" means the bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct;

3.  "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact;

4.  "Compacting state" means any state which has enacted the enabling legislation for this compact;

5.  "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

6.  "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact;

7.  "Member" means the commissioner of a compacting state or designee who shall be a person officially connected with the commissioner;

8.  "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

9.  "Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

10.  "Person" means any individual, corporation, business enterprise, or other legal entity, public or private;

11.  "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the Compacting States;

12.  "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States; and

13.  "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III.  THE COMPACT COMMISSION

A.  The Compacting States hereby create the Interstate Commission for Adult Offender Supervision.

B.  The Interstate Commission shall be a body corporate and joint agency of the Compacting States.  The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the Compacting States in accordance with the terms of this compact.

C.  The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state.  In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not Commissioners but who are members of interested organizations; such non-commissioner members must include a member of national organizations of governors, legislators, state chief justices, attorneys general, and crime victims.  All non-commissioner members of the Interstate Commission shall be ex-officio, (nonvoting) members.  The Interstate Commission may provide in its bylaws for such additional, ex-officio, nonvoting members as it deems necessary.

D.  Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote.  A majority of the Compacting States shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.  The Interstate Commission shall meet at least once each calendar year.  The chairperson may call additional meetings and, upon the request of twenty-seven or more Compacting States, shall call additional meetings.  Public notice shall be given of all meetings and meetings shall be open to the public.

E.  The Interstate Commission shall establish an Executive Committee which shall include commission officers, members, and others as shall be determined by the bylaws.  The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact.  The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or set forth in the bylaws.

ARTICLE IV:  THE STATE COUNCIL

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state.  Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the National Interstate Commission in such capacity under or pursuant to applicable law of the member state.  While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators.  Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary.  In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V.  POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

1.  To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission;

2.  To promulgate rules which shall have the force and effect of statutory law and shall be binding in the Compacting States to the extent and in the manner provided in this compact;

3.  To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission;

4.  To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

5.  To establish and maintain offices;

6.  To purchase and maintain insurance and bonds;

7.  To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

8.  To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

9.  To elect or appoint officers, attorneys, employees, agents, or consultants; to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

10.  To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

11.  To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

12.  To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal, or mixed;

13.  To establish a budget, make expenditures, and levy dues as provided in Article X of this compact;

14.  To sue and be sued;

15.  To provide for dispute resolution among Compacting States;

16.  To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

17.  To report annually to the legislatures, governors, judiciary, and state councils of the Compacting States concerning the activities of the Interstate Commission during the preceding year.  Such reports shall include any recommendations that may have been adopted by the Interstate Commission;

18.  To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

19.  To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI.

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A.  The Interstate Commission shall, by a majority of the Members, within twelve (12) months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

1.  Establishing the fiscal year of the Interstate Commission;

2.  Establishing an executive committee and such other committees as may be necessary;

3.  Providing reasonable standards and procedures for the establishment of committees and the general or specific delegation of any authority or function of the Interstate Commission;

4.  Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5.  Establishing the titles and responsibilities of the officers of the Interstate Commission;

6.  Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission; provided that notwithstanding any civil service or other similar laws of any compacting state, the Bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission;

7.  Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

8.  Providing transition rules for start-up administration of the compact; and

9.  Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B.  1.  The Interstate Commission shall, by a majority of the Members, elect from among its Members a chairperson and a vice-chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws.  The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission.  The Officers so selected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2.  The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate.  The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

C.  The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

D.  1.  The Members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2.  The Interstate Commission shall defend the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities.  Provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

3.  The Interstate Commission shall indemnify and hold the commissioner of a Compacting State, the appointed designees or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such person had reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII.

ACTIVITIES OF THE INTERSTATE COMMISSION

A.  The Interstate Commission shall meet and take such actions as are consistent with the provisions of this Compact.

B.  Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, each act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

C.  Each member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission.  A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state.  However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting.  The bylaws may provide for Members' participation in meetings by telephone or other means of telecommunication or electronic communication.  Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

D.  The Interstate Commission shall meet at least once during each calendar year.  The chair of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

E.  The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying.  The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.  In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

F.  Public notice shall be given of all meetings, and all meetings shall be open to the public except as set forth in the rules or as otherwise provided in the Compact.  The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in Sunshine Act, Section 552(b), of Title 5 of the United States Code.  The Interstate Commission and any of its committees may close a meeting to the public where it determines by a two-thirds vote that an open meeting would be likely to:

1.  Relate solely to the Interstate Commission's internal personnel practices and procedures;

2.  Disclose matters specifically exempted from disclosure by statute;

3.  Disclose trade secrets or commercial or financial information which is privileged or confidential;

4.  Involve accusing any person of a crime or formally censuring any person;

5.  Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6.  Disclose investigatory records compiled for law enforcement purposes;

7.  Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of, or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

8.  Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

9.  Relate specifically to the Interstate Commission's issuance of a subpoena or its participation in a civil action or proceeding.

G.  For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in the officer's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision.

H.  The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll-call vote (reflected in the vote of each member on the question).  All documents considered in connection with any action shall be identified in such minutes.

I.  The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its Bylaws and Rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII.

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A.  The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

B.  Rulemaking shall occur pursuant to the criteria set forth in this Article and the Bylaws and Rules adopted pursuant thereto.  Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, Section 551, et seq. of Title 5 of the United States Code, and the Federal Advisory Committee Act, App. 2, Section 1, et seq. of Title 5 of the United State Code, as may be amended (APA).  All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

C.  If a majority of the legislatures of the Compacting States rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any Compacting State.

D.  When promulgating a rule, the Interstate Commission shall:

1.  Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

2.  Allow persons to submit written data, facts, opinions, and arguments which information shall be publicly available;

3.  Provide an opportunity for an informal hearing; and

4.  Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

E.  Not later than sixty (60) days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule.  If the court finds that the Interstate Commission's action is not supported by substantial evidence (as defined in the APA) in the rulemaking record, the court shall hold the Rule unlawful and set it aside.

F.  Subjects to be addressed in rules within twelve (12) months after the first meeting must at a minimum include:

1.  Notice to victims and opportunity to be heard;

2.  Offender registration and compliance;

3.  Violations/returns;

4.  Transfer procedures and forms;

5.  Eligibility for transfer;

6.  Collection of restitution and fees from offenders;

7.  Data collection and reporting;

8.  Level of supervision to be provided by the receiving state;

9.  Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

10.  Mediation, arbitration, and dispute resolution.

G.  The existing rules governing the operation of the previous compact superceded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

H.  Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption; provided, that the usual rulemaking procedures shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.

ARTICLE IX.

OVERSIGHT, ENFORCEMENT, AND

DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

A.  1.  The Interstate Commission shall oversee the interstate movement of adult offenders in the Compacting States and shall monitor such activities being administered in Non-Compacting States which may significantly affect Compacting States.

2.  The courts and executive agencies in each Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent.  In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

B.  1.  The Compacting States shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

2.  The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the Compact and which may arise among Compacting States and Non-Compacting States.

3.  The Interstate Commission shall enact a Bylaw or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among Compacting States.

C.  The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this Compact using any or all means set forth in Article XII, Section B, of this Compact.

ARTICLE X.  FINANCE

A.  The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B.  The Interstate Commission shall levy on and collect an annual assessment from each Compacting State to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year.  The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all Compacting States which governs said assessment.

C.  The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same.  Nor shall the Interstate Commission pledge the credit of any of the Compacting States except by and with the authority of the compacting state.

D.  The Interstate Commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws.  However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI.

COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

A.  Any state, as defined in Article II of this Compact, is eligible to become a Compacting State.  The Compact shall become effective and binding upon legislative enactment of the Compact into law by no fewer than thirty-five of the States.  The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction.  Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.  The governors of Nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

B.  Amendments to the Compact may be proposed by the Interstate Commission for enactment by the Compacting States.  No amendment shall become effective and binding upon the Interstate Commission and the Compacting States unless and until it is enacted into law by unanimous consent of the Compacting States.

ARTICLE XII.

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

A.  1.  Once effective, the Compact shall continue in force and remain binding upon each Compacting State; provided that a Compacting State may withdraw from the compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.  The effective date of withdrawal is the effective date of the repeal.

2.  The Withdrawing State shall immediately notify the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.  The Interstate Commission shall notify the other Compacting States of the Withdrawing State's intent to withdraw within sixty (60) days of its receipt of the notice.

3.  The Withdrawing State is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

4.  Reinstatement following withdrawal of any Compacting State shall occur upon the reenactment of the Compact by the Withdrawing State or upon such later date as determined by the Interstate Commission.

B.  If the Interstate Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or any duly promulgated Rules, the Interstate Commission may impose any or all of the following penalties:

a. fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission,

b. remedial training and technical assistance as directed by the Interstate Commission,

c. suspension and termination of membership in the compact.  Suspension shall be imposed only after all other reasonable means of securing compliance under the Bylaws and Rules have been exhausted.  Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the State Council.

C.  1.  The grounds for default include, but are not limited to, failure of a Compacting State to perform such obligations or responsibilities imposed upon it by this Compact, Interstate Commission Bylaws, or duly promulgated Rules.  The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default.  The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default.  If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of suspension.

2.  Within sixty (60) days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, and the Majority and Minority Leaders of the Defaulting State's Legislature and the State Council of such termination.

3.  The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4.  The Interstate Commission shall not bear any costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State.  Reinstatement following termination of any compacting state requires both a reenactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the Rules.

D.  The Interstate Commission may, by a majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and Bylaws against any Compacting State in default.  In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

E.  The Compact dissolves effective upon the date of the withdrawal or default of a Compacting State which reduces membership in the Compact to one Compacting State.  Upon dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up, and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII.

SEVERABILITY AND CONSTRUCTION

A.  The provisions of this Compact shall be severable.  If any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

B.  The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XIV.

BINDING EFFECT OF COMPACT AND OTHER LAWS

A.  Nothing in this Compact prevents the enforcement of any other law of a Compacting State that is not inconsistent with this Compact.  All Compacting States' laws conflicting with this Compact are superseded to the extent of the conflict.

B.  1.  All lawful actions of the Interstate Commission, including all Rules and Bylaws promulgated by the Interstate Commission, are binding upon the Compacting States.

2.  All agreements between the Interstate Commission and the Compacting States are binding in accordance with their terms.

3.  Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4.  In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective.  Such obligations, duties, powers, or jurisdiction shall remain in the Compacting State and shall be exercised by the agency in the state to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Added by Laws 2000, c. 281, § 3, eff. July 1, 2000.

§22-1094.  Oklahoma State Council for Interstate Adult Offender Supervision.

A.  There is hereby created the Oklahoma State Council for Interstate Adult Offender Supervision in accordance with Article IV of the Interstate Compact for Interstate Adult Offender Supervision.  The State Council shall consist of the compact administrator who shall be a nonvoting member and five appointed members who, except for the initial appointments, shall be appointed for three-year terms.  The members appointed to initial terms shall serve staggered terms as prescribed in this section.  Terms of office shall expire on June 30.  Members may be reappointed as deemed appropriate by the appointing authority.  Members may be removed by the appointing authority for incompetence, willful neglect of duty, corruption in office, or malfeasance in office.  Vacancies shall be filled in the same manner as the original appointment.  The members of the Council shall not be subject to the dual office holding prohibitions set forth in Section 6 of Title 51 of the Oklahoma Statutes.  The members shall be appointed as follows:

1.  One member of the Senate, who shall serve an initial term of three (3) years, who shall be appointed by the President Pro Tempore;

2.  One member of the House of Representatives, who shall serve an initial term of three (3) years, who shall be appointed by the Speaker of the House of Representatives;

3.  One member of the judiciary who shall be a district judge with experience in criminal proceedings, who shall serve an initial term of two (2) years, to be appointed by the Presiding Judge of the Court of Criminal Appeals;

4.  One member of the Pardon and Parole Board, who shall serve an initial term of two (2) years, who shall be appointed by the Governor with the advice and consent of the Senate; and

5.  One member who represents a crime victims advocacy group, who shall serve an initial term of one (1) year, to be appointed by the Governor.

B.  The members of the State Council shall elect from their membership a chair and vice-chair to serve for one (1) year terms.  A majority of the members shall constitute a quorum for the purpose of conducting the business of the Council.  The Council shall meet at least annually and at the call of the chair.

C.  The Council shall comply with the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, and the Oklahoma Administrative Procedures Act.

D.  Members of the Council, except the compact administrator, shall serve without compensation but shall be reimbursed by their appointing authorities for expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act until the Council is funded.

E.  The Council shall oversee and administer this state's participation in the Compact.  The Council may promulgate rules to implement operations and procedures necessary for administration of the compact.

F.  Until the Compact becomes effective upon its adoption by thirty-five states, the Council may select a person who is employed by a state agency, subject to the assent of the administrative head of the agency, to serve as the compact administrator.  The agency that employs the compact administrator shall pay the salary of the compact administrator and any expenses the compact administrator incurs in fulfilling duties related to the Compact.  The Council and the administrative head of the agency shall determine what portion of the employee's time shall be devoted to Compact activities.  The compact administrator shall serve as this state's commissioner on the Interstate Commission for Adult Offender Supervision.  In the event the compact administrator cannot attend a meeting of the Interstate Commission, the Council shall appoint a Council member to represent this state at the meeting.

Added by Laws 2000, c. 281, § 4, eff. July 1, 2000.

§22-1095.  Compact administrator.

Upon the effectiveness of the Interstate Compact for Interstate Adult Offender Supervision through adoption by thirty-five states, the Council shall employ a compact administrator to oversee the organization and activities of the Council and to administer this state's participation in the Compact, subject to the Council's direction.  The compact administrator shall serve as this state's commissioner on the Interstate Commission for Adult Offender Supervision.  In the event the compact administrator cannot attend a meeting of the Interstate Commission, the Council shall appoint a Council member to represent this state at the meeting.  The salary of the compact administrator shall be set by law.  The position of compact administrator shall be an unclassified position.

Added by Laws 2000, c. 281, § 5, eff. July 1, 2000.

NOTE:  Laws 2000, c. 281, § 6 states that implementation of Laws 2000, c. 281, § 5 shall be delayed until the Compact becomes effective upon its adoption by thirty-five states.

§22-1101.  Offenses bailable - Who may take bail.

A.  Bail, by sufficient sureties, shall be admitted upon all arrests in criminal cases where the offense is not punishable by death and in such cases it may be taken by any of the persons or courts authorized by law to arrest, to imprison offenders or to perform pretrial services, or by the clerk of the district court or his or her deputy, or by the judge of such courts.

B.  In criminal cases where the defendant is currently an escaped prisoner from the Department of Corrections, the defendant must be processed back into the Department of Corrections prior to bail being set on new criminal charges.

R.L. 1910, § 6103.  Amended by Laws 2003, c. 82, § 1, emerg. eff. April 15, 2003; Laws 2004, c. 58, § 1, eff. Nov. 1, 2004.

§22-1101.1.  Offenses relating to prostitution bailable.

Bail, by sufficient sureties, may be admitted upon all arrests for violations of Sections 1028, 1029, 1030, or 1081 of Title 21 of the Oklahoma Statutes and shall be in an amount of not less than Fifteen Thousand Dollars ($15,000.00).  Bail on personal recognizance bond for such offenses shall not be admitted.

Added by Laws 2002, c. 120, § 4, emerg. eff. April 19, 2002.

§221102.  Bail when crime is punishable by death.

Bail, by sufficient sureties, may be admitted upon all arrests in criminal cases where the punishment may be death, unless the proof is evident or the presumption great; and in such cases it shall be taken only by the Criminal Court of Appeals or a district or superior court, or by a justice or judge thereof, who shall exercise their discretion therein, having regard to the nature and circumstances of the offense, and of the evidence and to the usages of law; but if the case has been tried by jury, and the jury have disagreed on their verdict, then the above presumption is removed, and the defendant shall thereupon be entitled to bail, unless it shall appear to the court or judge thereof, by due proof, that such disagreement was occasioned by the misconduct of the jury.

R.L.1910, § 6104.

§221104.  Qualifications of bail  Justification.

The qualifications of bail are the same as those in civil cases, and the sureties must in all cases justify by affidavits taken before the magistrate, court or judge, or before the clerk of the district or superior court or his deputy, that they each possess those qualifications.

R.L.1910, § 6106.

§22-1105.  Defendant discharged on giving bail - Exceptions.

A.  Except as otherwise provided by this section, upon the allowance of bail and the execution of the requisite recognizance, bond, or undertaking to the state, the magistrate, judge, or court, shall, if the defendant is in custody, make and sign an order for discharge.  The court, in its discretion, may prescribe by court rule the conditions under which the court clerk or deputy court clerk, or the sheriff or deputy sheriff, may prepare and execute an order of release on behalf of the court.

B.  No police officer or sheriff may release a person arrested for a violation of an ex parte or final protective order as provided in Sections 60.2 and 60.3 of this title, or arrested for an act constituting domestic abuse as specified in Section 644 of Title 21 of the Oklahoma Statutes, or arrested for any act constituting domestic abuse, stalking or harassment as defined by Section 60.1 of this title without the violator appearing before a magistrate, judge or court.  The magistrate, judge or court shall determine bond and other conditions of release as necessary for the protection of the alleged victim.

C.  No police officer or sheriff may release a person arrested for any violation of subsection G of Section 2-401 of Title 63 of the Oklahoma Statutes, without the violator appearing before a magistrate, judge, or court.  In determining bond and other conditions of release, the magistrate, judge, or court shall consider any evidence that the person is in any manner dependent upon a controlled dangerous substance or has a pattern of regular, illegal use of any controlled dangerous substance.  A rebuttable presumption that no conditions of release on bond would assure the safety of the community or any person therein shall arise if the state shows by clear and convincing evidence:

1.  The person was arrested for a violation of subsection G of Section 2-401 of Title 63 of the Oklahoma Statutes, relating to manufacturing or attempting to manufacture a controlled dangerous substance, or possessing any of the substances listed in subsection G of Section 2-401 of Title 63 of the Oklahoma Statutes with the intent to manufacture a controlled dangerous substance; and

2.  The person is in any manner dependent upon a controlled dangerous substance or has a pattern of regular illegal use of a controlled dangerous substance, and the violation referred to in paragraph 1 of this subsection was committed or attempted in order to maintain or facilitate the dependence or pattern of illegal use in any manner.

R.L. 1910, § 6107.  Amended by Laws 1995, c. 297, § 4, eff. Nov. 1, 1995; Laws 1997, c. 2, § 25, emerg. eff. Feb. 26, 1997; Laws 1997, c. 368, § 4, eff. Nov. 1, 1997; Laws 2004, c. 59, § 2, emerg. eff. April 6, 2004; Laws 2005, c. 128, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1995, c. 286, § 8 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§22-1105.1.  Pretrial Release Act - Short title.

This act shall be known and may be cited as the "Pretrial Release Act".

Added by Laws 2002, c. 125, § 1, eff. July 1, 2002.

§22-1105.2.  Pretrial Release Act - Applicability - Setting of bail - Schedule - Electronic monitoring.

A.  The provisions of this act shall apply only to counties having a population of four hundred thousand (400,000) or more persons.

B.  Following an arrest for a misdemeanor or felony offense and before formal charges have been filed or an indictment made, the arrested person may have bail set by the court as provided in this act; provided there are no provisions of law to the contrary.

C.  When formal charges or an indictment has been filed, bail shall be set according to law and the pretrial bond, if any, may be reaffirmed unless additional security is required.  Every judicial district may, upon the order of the presiding judge for the district, establish a pretrial bail schedule for felony or misdemeanor offenses, except for traffic offenses included in subsections B, C and D of Section 1115.3 of Title 22 of the Oklahoma Statutes and those offenses specifically excluded herein.  The bail schedule established pursuant to the authority of this act shall exclude any offense for which bail is not allowed by law.  The bail schedule authorized by this act shall be set in accordance with guidelines relating to bail and shall be published and reviewed by March 1 of each year by the courts and district attorney of the judicial district.

D.  The pretrial bail shall be set in a numerical dollar amount.  If the person fails to appear in court as required the judge shall:

1.  Rescind the bond and proceed to enter a judgment against the defendant for the dollar amount of the pretrial bail if no private bail was given at the time of release; provided, however, the court clerk shall follow the procedures as set forth in Section 1301 et seq. of Title 59 of the Oklahoma Statutes in collecting the forfeiture amount against the person who fails to appear in court; or

2.  Rescind and forfeit the private bail if cash, property or surety bail was furnished at the time of release as set forth in Section 1301 et seq. of Title 59 of the Oklahoma Statutes.

E.  When a pretrial program authorized by subsection A of this section exists in the judicial district where the person is being held, the judge may utilize the services of the pretrial release program when ordering pretrial release, except when private bail has been furnished.

F.  Upon an order for pretrial release or release on bond, the person shall be released from custody without undue delay.

G.  The court may require the person to be placed on an electronic monitoring device as a condition of pretrial release.

H.  In instances where an electronic monitoring device has been ordered, the court may impose payment of a supervision fee.  Payment of the fee, in whole or according to a court-ordered installment schedule, shall be a condition of pretrial release.  The court clerk shall collect the supervision fees.

Added by Laws 2002, c. 125, § 2, eff. July 1, 2002.  Amended by Laws 2002, c. 390, § 13, emerg. eff. June 4, 2002; Laws 2005, c. 74, § 2, eff. Nov. 1, 2005.

§22-1105.3.  Pretrial Release Act - Pretrial release programs - Minimum criteria - Persons eligible.

A.  Any eligible county pursuant to the provisions of this act may establish and fund a pretrial program to be utilized by the district court in that jurisdiction.

B.  When a pretrial release program is established pursuant to this act and private bail has not been furnished, the judge may order a person to be evaluated through the pretrial program.  After conducting an evaluation of the person applying for pretrial release, the pretrial program shall make a recommendation to the court.  The recommendation shall indicate any special supervisory conditions for pretrial release.  The judge shall consider the recommendations and may grant or deny pretrial release.  The presiding judge of the judicial district may issue a standing order outlining criteria for cases that may automatically be evaluated for pretrial release by a pretrial program operating in the jurisdiction.  The standing order may include amounts for bail and types of bonds deemed appropriate for certain offenses.

C.  Except as otherwise authorized by the provisions of this subsection, persons accused of or detained for any of the following offenses or conditions shall not be eligible for pretrial release by any pretrial program:

1.  Aggravated driving under the influence of an intoxicating substance;

2.  Any felony driving under the influence of an intoxicating substance;

3.  Any offense prohibited by the Trafficking In Illegal Drugs Act;

4.  Any person having a violent felony conviction within the past ten (10) years;

5.  Appeal bond;

6.  Arson in the first degree, including attempts to commit arson in the first degree;

7.  Assault and battery on a police officer;

8.  Bail jumping;

9.  Bribery of a public official;

10.  Burglary in the first or second degree;

11.  Civil contempt proceedings;

12.  Distribution of a controlled dangerous substance, including the sale or possession of a controlled dangerous substance with intent to distribute or conspiracy to distribute;

13.  Domestic abuse or domestic assault and battery;

14.  Driving under the influence of intoxicating substance where property damage or personal injury occurs;

15.  Felony discharging a firearm from a vehicle;

16.  Felony sex offenses;

17.  Fugitive bond or a governor's fugitive warrant;

18.  Immigration charges;

19.  Kidnapping;

20.  Juvenile or youthful offender detention;

21.  Manslaughter;

22.  Manufacture of a controlled dangerous substance;

23.  Murder in the first degree, including attempts or conspiracy to commit murder in the first degree;

24.  Murder in the second degree, including attempts or conspiracy to commit murder in the second degree;

25.  Negligent homicide;

26.  Out-of-county holds;

27.  Persons currently on pretrial release who are arrested on a new felony offense;

28.  Possession, manufacture, use, sale or delivery of an explosive device;

29.  Possession of a controlled dangerous substance on Schedule I or II of the Controlled Dangerous Substances Act;

30.  Possession of a firearm or other offensive weapon during the commission of a felony;

31.  Possession of a stolen vehicle;

32.  Rape in the first degree, including attempts to commit rape in the first degree;

33.  Rape in the second degree, including attempts to commit rape in the second degree;

34.  Robbery by force or fear;

35.  Robbery with a firearm or dangerous weapon, including attempts to commit robbery with a firearm or dangerous weapon;

36.  Sexual assault or violent offenses against children;

37.  Shooting with intent to kill;

38.  Stalking or violation of a Victim Protection Order;

39.  Two or more prior felony convictions; or

40.  Unauthorized use of a motor vehicle.

D.  A person not eligible for pretrial release pursuant to the provisions of subsection C of this section may be released upon order of a district judge or associate district judge under conditions prescribed by the judge.

E.  Every pretrial services program operating pursuant to the provisions of this act shall meet the following minimum criteria:

1.  The program shall establish a procedure for screening and evaluating persons who are detained or have been arrested for the alleged commission of a crime.  The program shall obtain criminal history records on detained persons through the National Crime Information Center (NCIC).  The information obtained from the screening and evaluation process must be submitted in a written report without unnecessary delay to the judge who is assigned to hear pretrial release applications when the person is eligible for pretrial release;

2.  The program shall provide reliable information to the judge relating to the person applying for pretrial release so a reasonable decision can be made concerning the amount and type of bail appropriate for pretrial release.  The information provided shall be based upon facts relating to the person's risk of danger to the community and the risk of failure to appear for court; and

3.  The program shall make all reasonable attempts to provide the court with information appropriate to each person considered for pretrial release.

F.  A pretrial program established pursuant to this act may provide different methods and levels of community-based supervision to meet any court-ordered conditions of release.  The program may use existing supervision methods for persons who are released prior to trial.  Pretrial programs which employ peace officers certified by the Council on Law Enforcement Education and Training (CLEET) are authorized to enforce court-ordered conditions of release.

G.  Each pretrial program established pursuant to this act shall provide a quarterly report to the presiding judge of the judicial district of the jurisdiction in which it operates.  A copy of the report shall be filed of record with the court clerk of the jurisdiction.  Each report shall include, but is not limited to, the following information:

1.  The total number of persons screened, evaluated or otherwise considered for pretrial release;

2.  The total number and nature of recommendations made;

3.  The number of persons admitted to pretrial release that failed to appear; and

4.  Any other information deemed appropriate by the reporting judicial district or that the program desires to report.

H.  Every pretrial release program established pursuant to this section shall utilize the services of local providers; provided, however, any program in continuous existence since July 1, 1999, shall be exempt from the provisions of this subsection.

Added by Laws 2002, c. 125, § 3, eff. July 1, 2002.

§221106.  Deposit for bail.

A deposit of the sum of money mentioned in the order admitting to bail is equivalent to bail and upon such deposit the defendant must be discharged from custody.

R.L.1910, § 6108.

§221107.  Arrest of defendant by bail  Commitment of defendant and exoneration of bail.

Any party charged with a criminal offense and admitted to bail may be arrested by his bail at any time before they are finally discharged, and at any place within the state; or by a written authority indorsed on a certified copy of the recognizance, bond or undertaking, may empower any officer or person of suitable age and discretion, to do so, and he may be surrendered and delivered to the proper sheriff or other officer, before any court, judge or magistrate having the proper jurisdiction in the case; and at the request of such bail the court, judge or magistrate shall recommit the party so arrested to the custody of the sheriff or other officer, and endorse on the cognizance, bond or undertaking, or certified copy thereof, after notice to the district attorney, and if no cause to the contrary appear, the discharge and exoneration of such bail; and the party so committed shall therefrom be held in custody until discharged by due course of law.

R.L.1910, § 6109.

§221108.  Forfeiture of bail.

If the defendant neglects to appear according to the terms or conditions of the recognizance, bond or undertaking, either for hearing, arraignment, trial or judgment, or upon any other occasion when his presence in court or before the magistrate may be lawfully required, or to surrender himself in execution of the judgment, the court must direct the fact to be entered upon its minutes, and the recognizance, bond or undertaking of bail, or the money deposited instead of bail, as the case may be, is and shall be thereupon declared forfeited and forfeiture proceedings shall then proceed as prescribed in Section 1332 of Title 59 of the Oklahoma Statutes.  If money deposited instead of bail be so forfeited, the clerk of the court or other officer with whom it is deposited, must, immediately after the final adjournment of the court, pay over the money deposited to the county treasurer.

Provided however, if a person charged with a traffic offense neglects to appear for arraignment after signing a written promise to appear as provided for by the State and Municipal Traffic Bail Bond Procedure Act, Section 1115 et seq. of this title and no other form of bail has been substituted therefor, then said recognizance shall not be forfeited as provided in this section and the court shall proceed in accordance with the provisions of Section 1115 et seq. of this title.

Amended by Laws 1988, c. 178, § 4, eff. Nov. 1, 1988; Laws 1989, c. 348, § 16, eff. Nov. 1, 1989.

§22-1108.1.  Own recognizance bonds - Requirements for posting - Forfeiture action and collection of forfeiture.

A.  Own recognizance bonds set in a penal amount shall be posted by executing an own recognizance indenture contract which shall be executed and maintained by the district court clerk.  The indenture shall constitute an inchoate obligation to pay in the event forfeiture proceedings are commenced and result in a final order of forfeiture by the authorizing and issuing judge of the district court.

B.  Setting aside of forfeitures shall be governed by the same rules and procedures applicable to cash, property or surety bonds, provided that if the forfeiture is set aside, the district court shall exempt from forfeiture set aside all reasonable costs of recovery to return the defendant to custody, and an administrative fee to be retained by the court fund in a sum not to exceed ten percent (10%) of the total penal bond amount plus all costs incurred in processing the forfeiture proceeding to include costs of notices, warrants, service and execution.

C.  The final judgment of forfeiture shall constitute a judgment enforceable through all procedures available for the collection of a civil judgment, provided that the judgment shall be considered a debt in the nature of defalcation as defined by the United States Bankruptcy Code, and shall not be subject to other forms of debtor relief.  The judgment shall be subject to collection as costs in the underlying action regardless of final disposition or determination of guilt.

D.  The district attorney or the Administrator of the District Court Cost Collection Division as determined by administration order in each judicial district shall initiate the forfeiture action and collection of forfeitures and shall receive one-third (1/3) of all sums collected from the ten percent (10%) premium, not to include costs as defined in subsection B of this section, to offset the costs of administering the program.

E.  This section does not apply to traffic or wildlife cases.

Added by Laws 2004, c. 148, § 1, eff. Nov. 1, 2004.

§22-1108.2.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§221109.  Additional security may be required.

When proof is made to any court, judge or other magistrate having authority to commit on criminal charges, that a person previously admitted to bail on any such charge is about to abscond, or that his bail is insufficient, or has removed from the state, the judge or magistrate shall require such person to give better security, or for default thereof cause him to be committed to prison; and an order for his arrest may be endorsed on the former commitment, or a new warrant therefor may be issued by such judge or magistrate, setting forth the cause thereof.

R.L.1910, § 6111.

§22-1110.  Jumping bail - Penalties.

Whoever, having been admitted to bail or released on recognizance, bond, or undertaking for appearance before any magistrate or court of the State of Oklahoma, incurs a forfeiture of the bail or violates such undertaking or recognizance and willfully fails to surrender himself within five (5) days following the date of such forfeiture shall, if the bail was given or undertaking or recognizance extended in connection with a charge of felony or pending appeal or certiorari after conviction of any such offense, be guilty of a felony and shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned not more than one (1) year, or both.  Nothing in this section shall be construed to interfere with or prevent the exercise by any court of its power to punish for contempt.

Added by Laws 1965, c. 373, § 1, emerg. eff. June 28, 1965.  Amended by Laws 1997, c. 133, § 437, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 321, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 437 from July 1, 1998, to July 1, 1999.

§221111.  Bail for violating water safety law, Wildlife Conservation Code or other bail laws - Deposit of operator's license in lieu of bail.

A.  Any person arrested by a law enforcement officer for any violation of any statute relating to water safety or for any misdemeanor violation of the Oklahoma Wildlife Conservation Code, in addition to other provisions of law for posting bail, shall be admitted to bail as follows:

1.  By posting cash bail, of an amount as prescribed by the schedule prepared pursuant to subsection E of Section 1115.3 of this title, in an envelope addressed to the court clerk of the district court of the appropriate jurisdiction.  The defendant, in the presence of the arresting officer, shall deposit the envelope containing the citation, on which the date of the hearing has been indicated by the arresting officer, and the bail bond for the appearance at such time and place, in the United States mail.  The arresting officer shall furnish a receipt to the person.  For the purpose of this section, cashier's checks, postal money orders, instruments commonly known as traveler's checks, certified checks, and personal checks shall be considered as cash.  Any person who does not post a cash bail shall deposit with the arresting officer a valid license to operate a motor vehicle; provided that an outofstate arrestee posting cash by personal check shall deposit with the arresting officer a valid license to operate a motor vehicle as provided in subsection B of this section, except the receipt shall cease to operate as a driver license if the personal check is not honored after the last presentment.  The court clerk shall supply the office of the sheriff, the Department of Public Safety and the Oklahoma Department of Wildlife Conservation with postage paid preaddressed envelopes.  The cost of the envelopes and postage shall be paid from the court fund; or

2.  By depositing with the arresting officer a valid license to operate a motor vehicle, in exchange for an official receipt issued by the arresting officer.  The driver license and citation shall be transmitted by the arresting officer to the clerk of the court having jurisdiction over the offense.

B.  Application for a replacement driver license during the period when the original license is posted in lieu of cash bail shall be a misdemeanor and upon conviction shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment for not less than seven (7) days nor more than six (6) months, or by both such fine and imprisonment.  Provided, that notice of the fine and punishment shall be printed on the receipt issued for deposit of a driver license in lieu of cash bail.  The receipt for posting bail by depositing a valid driver license shall be on forms approved by the Commissioner of Public Safety.  The receipt shall be recognized as a driver license and shall authorize the operation of a motor vehicle until the date of arraignment but not exceeding twenty (20) days.

Added by Laws 1968, c. 115, § 1, eff. Jan. 13, 1969.  Amended by Laws 1970, c. 64, § 1, emerg. eff. March 16, 1970; Laws 1980, c. 248, § 1, eff. Oct. 1, 1980; Laws 2005, c. 190, § 3, eff. Sept. 1, 2005.

§221111.1.  Return of operator's license.

The court clerk shall return an operator's license deposited in lieu of cash bail, as provided by Section 1111 of this title, to the defendant upon the following:

(a)  acceptance of the defendant's personal check for cash bail and collection of funds;

(b)  appearance to answer the charge or to post bond; or

(c)  election to enter a plea of guilty by transmitting to the court clerk the cash bail as provided by Section 1112 of this title.

Laws 1980, c. 248, § 2, eff. Oct. 1, 1980.

§221111.2.  Failure to appear for arraignment.

The arresting officer shall indicate on the citation the date of the arraignment, and the defendant shall appear in person or by counsel at the stated time and place for arraignment.  If the defendant fails to appear in court in person or by counsel for arraignment on the charge against him, or fails to arrange with the court within the time designated on the citation for a future appearance, the cash bail, if cash bail has been deposited by the defendant, shall be forfeited.  If a license to operate a motor vehicle has been deposited under subsection (b) of Section 1111 of this title, the court clerk shall immediately forward to the Department of Public Safety the operator's license attached to an official notification form furnished by the Department of Public Safety, advising that the defendant failed to appear; in addition, on motion of the district attorney, the court shall issue a bench warrant for the arrest of the defendant.  If a license has been deposited under subsection (a) of Section 1111 of this title and the outofstate defendant's personal check is not honored, the court clerk shall immediately forward to the Department of Public Safety the license stating that the check has not been honored.  If bail has been forfeited, on motion of the district attorney, the court shall issue a bench warrant.  Provided, however, that bail forfeiture shall not be construed as a plea of guilty or admission in any civil action that may thereafter arise by reason of said occurrence.

Laws 1980, c. 248, § 3, eff. Oct. 1, 1980.

§22-1112.  Repealed by Laws 1990, c. 142, § 3, operative July 1, 1990.

§221113.  Plea of guilty.

The person so charged who elects to plead guilty may indicate his plea of guilty on the ticket or warrant; and said bond deposit shall be used for payment of fine and costs, which fine and costs shall not exceed the amount of bond.

Laws 1968, c. 115, § 3; Laws 1970, c. 64, § 2, emerg. eff. March 16, 1970.

§22-1114.3.  Traffic citation - Delivery of complaint information and abstract of court record - Citation as information.

A.  Upon issuing a traffic citation required to be filed in district court, the arresting officer or the law enforcement agency employing the arresting officer shall deliver the "Complaint Information" and "Abstract of Court Record" parts of the citation:

1.  To the district court clerk without the endorsement of the district attorney or an assistant district attorney.  It shall be the duty of the district court clerk to deliver the "Complaint Information" to the district attorney who shall endorse or decline and file the "Complaint Information" with the district court clerk; or

2.  If the officer has written a citation which could result in the district attorney filing an information, to the district attorney who shall endorse or decline and file both parts of the citation with the district court clerk.

B.  Upon receipt of a traffic citation by the district court clerk, the district court clerk shall deliver the original "Complaint Information" to the district attorney.  The district court clerk's office shall maintain the "Abstract of Court Record" part of the citation until the final disposition of the case.

C.  After final disposition of the case by the district attorney, including a case which is declined, the district court clerk shall clearly mark the "Abstract of Court Record" part of the citation with the disposition information of the case and forward the "Abstract of Court Record" to the Department of Public Safety, as provided in Section 18-101 of Title 47 of the Oklahoma Statutes.  The "Abstract of Court Record" copy of the citation shall not be obscured by any official stamp of the district court or the district court clerk's office.

D.  Forwarding of the "Abstract of Court Record" copy of a citation by electronic means to the Department of Public Safety shall be in a manner and format as approved by the Department, and shall include the information required by Section 18-101 of Title 47 of the Oklahoma Statutes.

E.  A traffic citation that is certified by the arresting officer, the complainant, the district attorney, or the assistant district attorney shall constitute an information against the person arrested and served with the traffic citation.

Added by Laws 1968, c. 185, § 3, eff. Jan. 13, 1969.  Amended by Laws 1968, c. 383, § 4, eff. Jan. 13, 1969; Laws 1969, c. 276, § 2, emerg. eff. April 25, 1969; Laws 1991, c. 238, § 35, eff. July 1, 1991; Laws 2000, c. 159, § 3, emerg. eff. April 28, 2000.

§22-1114.3A.  Citations - Delivery of Complaint Information and Abstract of Court Record.

A.  Upon issuing a citation other than a traffic citation as provided for in Section 1114.3 of Title 22 of the Oklahoma Statutes, that is required to be filed in district court, the arresting Highway Patrolmen or the Department of Public Safety shall deliver the "Complaint Information" or "Abstract of Court Record" of the citation to:

1.  The district court clerk without the endorsement of the district attorney or an assistant district attorney.  It shall be the duty of the district court clerk to deliver the "Complaint Information" to the district attorney who shall endorse or decline and file the "Complaint Information" with the district court clerk; or

2.  The district attorney, if the Patrolman has written a citation which could result in the district attorney filing an information.  The district attorney shall endorse or decline and file both parts of the citation with the district court clerk.

B.  Upon receipt of a citation by the district court clerk, the district court clerk shall deliver the original "Complaint Information" to the district attorney.  The district court clerk's office shall maintain the "Abstract of Court Record" part of the citation until the final disposition of the case.

C.  After final disposition of the case by the district attorney, including a case which is declined, the district court clerk shall clearly mark the "Abstract of Court Record" part of the citation with the disposition information of the case and forward the "Abstract of Court Record" to the Department of Public Safety, in the same manner as for a traffic citation as prescribed in Section 18-101 of Title 47 of the Oklahoma Statutes.  The "Abstract of Court Record" part of the citation shall not be obscured by any official stamp of the district court or the district court clerk's office.

D.  Forwarding of the "Abstract of Court Record" part of a citation by electronic means to the Department of Public Safety shall be allowable in a manner and format approved by the Department.

E.  A citation that is certified by the arresting Patrolman, the district attorney or an assistant district attorney shall constitute an information against the person arrested and served with a citation.

Added by Laws 2003, c. 461, § 2, eff. July 1, 2003.

§221115.  Short title  Application.

Sections 1115 through 1115.5 of this title shall be known and may be cited as the "State and Municipal Traffic, Water Safety, and Wildlife Bail Bond Procedure Act". The provisions of the State and Municipal Traffic, Water Safety, and Wildlife Bail Bond Procedure Act shall not apply to parking or standing traffic violations.

Added by Laws 1986, c. 250, § 1, operative July 1, 1987.  Amended by Laws 2005, c. 190, § 4, eff. Sept. 1, 2005.

§22-1115.1.  Release on personal recognizance - Arraignment - Plea - Failure to plead or appear.

A.  In addition to other provisions of law for posting bail, any person, whether a resident of this state or a nonresident, who is arrested by a law enforcement officer solely for a misdemeanor violation of a state traffic law or municipal traffic ordinance, shall be released by the arresting officer upon personal recognizance if:

1.  The arrested person has been issued a valid license to operate a motor vehicle by this state, another state jurisdiction within the United States, which is a participant in the Nonresident Violator Compact or any party jurisdiction of the Nonresident Violator Compact;

2.  The arresting officer is satisfied as to the identity of the arrested person;

3.  The arrested person signs a written promise to appear as provided for on the citation, unless the person is unconscious or injured and requires immediate medical treatment as determined by a treating physician; and

4.  The violation does not constitute:

a. a felony, or

b. negligent homicide, or

c. driving or being in actual physical control of a motor vehicle while impaired or under the influence of alcohol or other intoxicating substances, unless the person is unconscious or injured and requires immediate medical treatment as determined by a treating physician, or

d. eluding or attempting to elude a law enforcement officer, or

e. operating a motor vehicle without having been issued a valid driver license, or while the driving privilege and driver license is under suspension, revocation, denial or cancellation, or

f. an arrest based upon an outstanding warrant, or

g. a traffic violation coupled with any offense stated in subparagraphs a through f of this paragraph, or

h. an overweight violation, or the violation of a special permit exceeding the authorized permit weight, or

i. a violation relating to the transportation of hazardous materials.

B.  If the arrested person is eligible for release on personal recognizance as provided for in subsection A of this section, then the arresting officer shall:

1.  Designate the traffic charge;

2.  Record information from the arrested person's driver license on the citation form, including the name, address, date of birth, personal description, type of driver license, driver license number, issuing state, and expiration date;

3.  Record the motor vehicle make, model and tag information;

4.  Record the arraignment date and time on the citation; and

5.  Permit the arrested person to sign a written promise to appear as provided for in the citation.

The arresting officer shall then release the person upon personal recognizance based upon the signed promise to appear.  The citation shall contain a written notice to the arrested person that release upon personal recognizance based upon a signed written promise to appear for arraignment is conditional and that failure to timely appear for arraignment shall result in the suspension of the arrested person's driving privilege and driver license in this state, or in the nonresident's home state pursuant to the Nonresident Violator Compact.

C.  The court, or the court clerk as directed by the court, may continue or reschedule the date and time of arraignment upon request of the arrested person or the attorney for that person.  If the arraignment is continued or rescheduled, the arrested person shall remain on personal recognizance and written promise to appear until such arraignment, in the same manner and with the same consequences as if the continued or rescheduled arraignment was entered on the citation by the arresting officer and signed by the defendant.  An arraignment may be continued or rescheduled more than one time.  Provided, however, the court shall require an arraignment to be had within a reasonable time.  It shall remain the duty of the defendant to appear for arraignment unless the citation is satisfied as provided for in subsection D of this section.

D.  A defendant released upon personal recognizance may elect to enter a plea of guilty or nolo contendere to the violation charged at any time before the defendant is required to appear for arraignment by indicating such plea on the copy of the citation furnished to the defendant or on a legible copy thereof, together with the date of the plea and signature.  The defendant shall be responsible for assuring full payment of the fine and costs to the appropriate court clerk.  Payment of the fine and costs may be made by personal, cashier's, traveler's, certified or guaranteed bank check, postal or commercial money order, or other form of payment approved by the court in an amount prescribed as bail for the offense.  Provided, however, the defendant shall not use currency for payment by mail.  If the defendant has entered a plea of guilty or nolo contendere as provided for in this subsection, such plea shall be accepted by the court and the amount of the fine and costs shall be:

1.  As prescribed in Section 1115.3 of this title as bail for the violation; or

2.  In case of a municipal violation, as prescribed by municipal ordinance for the violation charged; or

3.  In the absence of such law or ordinance, then as prescribed by the court.

E.  1.  If, pursuant to the provisions of subsection D of this section, the defendant does not timely elect to enter a plea of guilty or nolo contendere and fails to timely appear for arraignment, the court may issue a warrant for the arrest of the defendant and the municipal or district court clerk, within one hundred twenty (120) calendar days from the date the citation was issued by the arresting officer, shall notify the Department of Public Safety that:

a. the defendant was issued a traffic citation and released upon personal recognizance after signing a written promise to appear for arraignment as provided for in the citation,

b. the defendant has failed to appear for arraignment without good cause shown,

c. the defendant has not posted bail, paid a fine, or made any other arrangement with the court to satisfy the citation, and

d. the citation has not been satisfied as provided by law.

Additionally, the court clerk shall request the Department of Public Safety to either suspend the defendant's driving privilege and driver license to operate a motor vehicle in this state, or notify the defendant's home state and request suspension of the defendant's driving privilege and driver license in accordance with the provisions of the Nonresident Violator Compact.  Such notice and request shall be on a form approved or furnished by the Department of Public Safety.

2.  The court clerk shall not process the notification and request provided for in paragraph 1 of this subsection if, with respect to such charges:

a. the defendant was arraigned, posted bail, paid a fine, was jailed, or otherwise settled the case, or

b. the defendant was not released upon personal recognizance upon a signed written promise to appear as provided for in this section or if released, was not permitted to remain on such personal recognizance for arraignment, or

c. the violation relates to parking or standing, an overweight violation, an overweight permit or the transportation of hazardous materials, or

d. a period of one hundred twenty (120) calendar days or more has elapsed from the date the citation was issued by the arresting officer.

F.  Following receipt of the notice and request from the court clerk for driving privilege and driver license suspension as provided for in subsection E of this section, the Department of Public Safety shall proceed as provided for in Section 1115.5 of this title.

G.  The municipal or district court clerk shall maintain a record of each request for driving privilege and driver license suspension submitted to the Department of Public Safety pursuant to the provisions of this section.  When the court or court clerk receives appropriate bail or payment of the fine and costs, settles the citation, makes other arrangements with the defendant, or otherwise closes the case, the court clerk shall furnish proof thereof to such defendant, if the defendant personally appears, or shall mail such proof by first class mail, postage prepaid, to the defendant at the address noted on the citation or at such other address as is furnished by the defendant.  Additionally, the court or court clerk shall notify the home jurisdiction of the defendant as listed on the citation, if such jurisdiction is a member of the Nonresident Violator Compact, and shall, in all other cases, notify the Department, of the resolution of the case.  The form of proof and the procedures for notification shall be approved by the Department of Public Safety.  Provided, however, the court or court clerk's failure to furnish such proof or notice in the manner provided for in this subsection shall in no event create any civil liability upon the court, the court clerk, the State of Oklahoma or any political subdivision thereof, or any state department or agency or any employee thereof but duplicate proof shall be furnished to the person entitled thereto upon request.

Added by Laws 1986, c. 250, § 2, operative July 1, 1987.  Amended by Laws 1990, c. 203, § 1, emerg. eff. May 10, 1990; Laws 1995, c. 193, § 4, eff. July 1, 1995; Laws 1995, c. 313, § 9, eff. July 1, 1995; Laws 1997, c. 193, § 4, eff. Nov. 1, 1997.

§221115.2.  Posting bail after release on personal recognizance for traffic violation  Failure to appear  Person ineligible for release on personal recognizance  Juveniles.

A.  If a person arrested for a traffic violation is released upon personal recognizance as provided for in Section 2 of this act, but subsequently posts bail and thereafter fails to timely appear as provided for by law, the court may issue a warrant for the person's arrest and the case shall be processed as follows:

1.  If for a state traffic violation, as provided for in Section 1108 of Title 22 of the Oklahoma Statutes; or

2.  If for a violation filed in a municipal court not of record, as provided for in Section 27118 of Title 11 of the Oklahoma Statutes; or

3.  If for a violation filed in a municipal court of record, as provided for in Section 28127 of Title 11 of the Oklahoma Statutes.  B.  If the defendant is not eligible for release upon personal recognizance as provided for in Section 2 of this act, or if eligible but refuses to sign a written promise to appear, the officer shall deliver the person to an appropriate magistrate for arraignment and the magistrate shall proceed as otherwise provided for by law.  If no magistrate is available, the defendant shall be placed in the custody of the appropriate municipal or county jailor or custodian, to be held until a magistrate is available or bail is posted as provided for in Section 4 of this act or as otherwise provided for by law or ordinance;

C.  1.  If a resident or nonresident is arrested for any overweight violation, a violation of a special permit exceeding authorized permit weight, or a violation relating to the transportation of hazardous material, the arresting officer may release the defendant if:

a. in case of a state violation, the defendant deposits with the arresting officer appropriate bail or payment of the fine and costs in an amount and in the form as provided for in Section 4 of this act, except currency, or

b. in case of a municipal violation, then as may be provided by local authority;

2.  In the event the defendant is additionally arrested for any violation for which personal recognizance is authorized pursuant to Section 2 of this act, the arresting officer, for such additional violation, may either release the defendant upon such recognizance or require bail as provided for in this subsection;

3.  If the defendant is unable to post bail with the arresting officer, then the officer shall proceed as otherwise provided for in this section.

D.  1.  Notwithstanding any other provision of law, a juvenile may be held in custody pursuant to the provisions of this section, but shall be incarcerated separately from any adult offender. Provided however, the arresting officer shall not be required to:

a. place a juvenile into custody as provided for in this section, or

b. place any other traffic offender into custody:

(1) who is injured, disabled, or otherwise incapacitated, or

(2) if custodial arrest may require impoundment of a vehicle containing livestock, perishable cargo, or items requiring special maintenance or care, or

(3) if extraordinary circumstances exist, which, in the judgment of the arresting officer, custodial arrest should not be made.

In such cases, the arresting officer may designate the date and time for arraignment on the citation and release the person. If the person fails to appear without good cause shown, the court may issue a warrant for the person's arrest.

2.  The provisions of this subsection shall not be construed to:

a. create any duty on the part of the officer to release a person from custody, or

b. create any duty on the part of the officer to make any inquiry or investigation relating to any condition which may justify release under this subsection, or

c. create any liability upon any officer, or the state or any political subdivision thereof, arising from the decision to release or not to release such person from custody pursuant to the provisions of this subsection.

Added by Laws 1986, c. 250, § 3, operative July 1, 1987.

§221115.3.  State traffic-related offenses - State wildlife-related or water safety-related offenses - Bail.

A.  The court shall prescribe the amount of bail for the following state traffic-related offenses:

1.  Any felony;

2.  Negligent homicide;

3.  Driving or being in actual physical control of a motor vehicle while impaired by or under the influence of alcohol or other intoxicating substances;

4.  Eluding or attempting to elude a law enforcement officer;

5.  Driving while license is under suspension, revocation, denial or cancellation;

6.  Failure to stop or remain at the scene of an accident; and

7.  Any other traffic violation for which a defendant is delivered to the judge of the court as magistrate pursuant to the provisions of Section 1115.2 of this title, or other law.

B.  The amount of bail for an overweight offense shall be as provided for in subsection C of Section 1115.2 of this title together with the amount of fine and costs, including any penalty assessment provided for in the Oklahoma Statutes and the fingerprinting fee provided for in Section 1 of this act.

C.  The amount of bail for other state traffic-related offenses shall be the amount of fine and costs including any penalty assessments provided for in the Oklahoma Statutes and the fingerprinting fee provided for in Section 1 of this act.

D.  The amount of bail for a state wildlife-related or water safety-related offense shall be the amount of fine and costs including any penalty assessment provided for in the Oklahoma Statutes and the fingerprinting fee provided for in Section 1 of this act.

E.  On or before September 1 of each year, the Administrative Office of the Courts shall prepare a schedule of amounts to be received as bail for each offense pursuant to subsections B, C and D of this section and shall distribute the schedule to the Department of Public Safety, each district court clerk in this state and to other interested parties upon request.

F.  The district court clerk, unless otherwise directed by the court, shall accept bail or the payment of a fine and costs in the form of currency or personal, cashier's, traveler's, certified or guaranteed bank check, or postal or commercial money order for the amount prescribed in this section for bail.

G.  The district court clerk shall accept as bail a guaranteed arrest bond certificate issued by a surety company, an automobile club or trucking association, if:

1.  the issuer is authorized to do business in this state by the State Insurance Commissioner;

2.  the certificate is issued to and signed by the arrested person;

3.  the certificate contains a printed statement that appearance of such person is guaranteed and the issuer, in the event of failure of such person to appear in court at the time of trial, will pay any fine or forfeiture imposed; and

4.  the limit provided on the certificate equals or exceeds the amount of bail provided for in this section.

Added by Laws 1986, c. 250, § 4, operative July 1, 1987. Amended by Laws 1987, c. 181, § 8, eff. July 1, 1987; Laws 1989, c. 33, § 1, emerg. eff. April 4, 1989; Laws 1990, c. 142, § 2, operative July 1, 1990; Laws 1990, c. 282, § 2, operative July 1, 1990.

§221115.4.  Court clerk not liable on dishonored check  Bench warrant and arrest of issuer.

A.  In any case where a municipal court clerk or district court clerk accepts any personal check or other form of a negotiable instrument from the arrestee or from any person acting for or on his behalf in payment of a fine or as bail for his appearance for arraignment, trial or a hearing, and said check or instrument proves to be on a closed account or is insufficient, false, bogus, a forgery, or otherwise dishonored for any reason, the court clerk shall not be civilly liable personally, or upon his official bond for the amount of such instrument or for the amount of the fine imposed in the case, or criminally liable therefor.

B.  A personal check or other instrument tendered to a municipal court clerk or district court clerk for bail or for the payment of fine and costs, if dishonored and returned to said clerk for any reason other than the lack of proper endorsement, shall constitute nonpayment of bail or fine, as the case may be, and the court, in addition to any civil or criminal remedy otherwise provided for by law, may issue a bench warrant for the arrest of the person named on the citation to require his appearance on the charge specified.

Added by Laws 1986, c. 250, § 5, operative July 1, 1987.

§22-1115.5.  Department of Public Safety - Power and duties relative to suspension of driving privilege.

A. 1.  Following receipt of notification and a request for driving privilege suspension from a municipal or district court clerk as provided for in Section 1115.1 of this title, the Department of Public Safety shall:

a. suspend the person's privilege to operate a motor vehicle in this state; or

b. request suspension of the person's driving privilege in the state which issued the license as provided by the Nonresident Violator Compact.

A person whose license is subject to suspension pursuant to this section may avoid the effective date of the suspension or, if suspended, shall be eligible for reinstatement, if otherwise eligible, upon meeting the requirements of subsection C of this section.

2.  The Department of Public Safety may decline to initiate such suspension action if the request is discovered to be improper or questionable.

3.  The Department shall not be required to issue more than one suspension of a person's driving privilege in the event multiple requests for suspensions are received from a court clerk based upon the failure of the person to appear at a particular time and date on multiple charges.

B.  Following receipt of a request from another jurisdiction for the suspension of the driving privilege of an Oklahoma resident as provided by the Nonresident Violator Compact, the Department of Public Safety, if the request appears to be valid, shall initiate suspension of the person's privilege to operate a motor vehicle in this state.  If suspended, such suspension shall remain in effect until the person meets the requirements of subsection C of this section.

C.  1.  A person whose license is subject to suspension in this state pursuant to the provisions of this section may avoid the effective date of suspension, or if suspended in this state, shall be eligible for reinstatement, if otherwise eligible, upon:

a. making application therefore to the Department of Public Safety, and

b. showing proof from the court or court clerk that the person has entered an appearance in the case which was the basis for the suspension action and was released by the court as provided for by the Nonresident Violator Compact or consistent provisions, and

c. submitting with the application the fees, as provided for in Section 6-212 of Title 47 of the Oklahoma Statutes.  The fees shall be remitted to the State Treasurer to be credited to the General Revenue Fund of the State Treasury;

2.  Upon reinstatement, the Department of Public Safety may remove any record of the suspension and reinstatement as provided for in this section from the individual licensee's file and maintain an internal record of the suspension and reinstatement for fiscal and other purposes.

D.  Any person whose driving privilege is suspended or subject to suspension in this state pursuant to the provisions of this section, at any time, may informally present specific reasons or documentation to the Department of Public Safety to show that such suspension may be unwarranted.  The Department of Public Safety may stay the suspension or suspension action pending receipt of further information or documentation from the person or from the jurisdiction requesting such suspension, or pending review of the record, or other inquiry.  If the Department of Public Safety determines the suspension is unwarranted, the suspension action shall be withdrawn or vacated without the requirement of a processing fee and a reinstatement fee and the Department of Public Safety shall accordingly notify the jurisdiction which requested the suspension.  If, however, the request for suspension appears valid, the Department of Public Safety shall proceed with suspension of the person's driving privilege and the person shall have the right to appeal as provided for by Section 6211 of Title 47 of the Oklahoma Statutes.  Provided, however, the court shall not consider modification, but shall either sustain or vacate the Department of Public Safety's order of suspension based upon the records on file with the Department of Public Safety, the law and other relevant evidence.

Added by Laws 1986, c. 250, § 6, operative July 1, 1987.  Amended by Laws 1987, c. 205, § 66, operative July 1, 1987; Laws 1994, c. 218, § 11, eff. April 1, 1995; Laws 2003, c. 392, § 1, eff. July 1, 2003.

§22-1121.  Rewards from fugitives of justice.

The Governor or his designee may offer a reward not exceeding One Thousand Dollars ($1,000.00), payable out of the State Treasury, for the apprehension, or information leading to the apprehension:

1.  Of any convict who has escaped from a state correctional institution; or

2.  Of any person who has committed, or is charged with the commission of an offense, punishable with death.

R.L. 1910, § 6080.  Amended by Laws 1986, c. 34, § 1, eff. Nov. 1, 1986.

§221122.  Reward for arrest and conviction of person committing felony.

The Governor is hereby authorized in his discretion to offer a reward of not exceeding One Thousand Dollars ($1,000.00) for the arrest and conviction of any person who commits or attempts to commit any felony.  Such reward may be paid to any officer, agency or person who makes such arrest and conviction is secured.  In case any person shall forcibly resist arrest, and shall be killed in the attempt to accomplish his arrest, the reward shall, in the discretion of the Governor, be paid the same as in the case of conviction.

Laws 1915, c. 13, § 1.

§221123.  Extradition  Delivery of accused.

A person charged in any state or territory of the United States with treason, felony, or other crime, who shall flee from justice and be found in this State, must, on demand of the executive authority of the state or territory from which he fled be delivered up by the Governor of this state, to be removed to the state or territory having jurisdiction of the crime.

R.L.1910, § 6081.

§22-1134.  Costs of returning fugitives.

A.  1.  When the Governor shall demand from the executive authority of a state or territory of the United States or of a foreign government the surrender to the authorities of this state of a fugitive from justice, the accounts of the persons employed for that purpose shall be paid out of the State Treasury and shall be collected as costs in the case.

2.  When extradition is demanded by the Governor upon the application of a district attorney of any county, for the return of a fugitive wanted in that county, the actual, necessary expenses of the person designated by the district attorney and appointed as the agent of the state to return the fugitive shall be paid by the county upon an itemized, verified claim with receipts attached which shall be collected as costs in the case.

B.  1.  In all cases wherein any person shall be charged with the violation of the statutes of this state relating to desertion or abandonment of wife and child, or of child, and such person shall be a fugitive from justice and such person's whereabouts shall be known, it shall be the mandatory duty of the district attorney of the county wherein such charges are pending or of a designee, to request the Governor to issue a requisition for the return of such fugitive and to appoint an agent to effect such return.

2.  The accounts of the person or persons employed by the Governor, to return such fugitive referred to in paragraph 1 above, may be paid by the state out of funds appropriated to the Governor's Contingency and Emergency Fund, not to exceed Twentyfive Thousand Dollars ($25,000.00) for any one (1) year in excess of any amounts recovered from such fugitives.

3.  The cost of returning the fugitive shall be added on to the court costs against the deserter and no such case shall be dismissed unless the costs are paid.  Such amount shall be used to reimburse the Governor's Contingency and Emergency Fund for the amount disbursed therefrom.

C.  Every fugitive from justice shall be required to reimburse the county sheriff's office for the actual costs required for apprehension and return, unless such costs are paid from the Governor's Contingency and Emergency Fund, and in such case the reimbursement may be paid to such fund.

R.L.1910, § 6092.  Amended by Laws 1943, p. 84, § 1; Laws 1955, p. 199, § 1.  Amended by Laws 1990, c. 309, § 9, eff. Sept. 1, 1990; Laws 1999, c. 408, § 1, eff. Nov. 1, 1999; Laws 2002, c. 117, § 1, emerg. eff. April 19, 2002.

§221135.  Foreign arrests  Fees or rewards forbidden.

No compensation, fee, or reward of any kind can be paid to, or received by a public officer of this state for a service rendered or expense incurred in procuring from the Governor the demand mentioned in the last section, or the surrender of the fugitive, or for conveying him to this state, or detaining him herein, except as provided in the last section.

R.L.1910, § 6093.

§221136.  Foreign arrests  Misdemeanors.

A violation hereof is a misdemeanor.

R.L.1910, § 6094.

§221141.1.  Definitions.

Where appearing in this act, the term "Governor" includes any person performing the functions of Governor by authority of the law of this state.  The term "executive authority" includes the Governor, and any person performing the functions of Governor in a state other than this state, and the term "state", referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

§221141.2.  Duty of Governor.

Subject to the provisions of this act, the provisions of the Constitution of the United States controlling, and any and all Acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

Laws 1949, p. 207, § 2.

§221141.3.  Requisites of demand  Accompanying papers.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under Section 6, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole.  The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

Laws 1949, p. 207, § 3.

§221141.4.  Investigation and report.

When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

Laws 1949, p. 207, § 4.

§221141.5.  Agreement for return to other state  Surrender of person leaving state involuntarily.

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in Section 23 of this act with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

Laws 1949, p. 207, § 5.

§221141.6.  Surrender of persons not fleeing from demanding state.

The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in Section 3 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this act not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

Laws 1949, p. 207, § 6.

§221141.7.  Warrant of arrest of Governor.

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the State Seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof.  The warrant must substantially recite the facts necessary to the validity of its issuance.

Laws 1949, p. 208, § 7.

§221141.8.  Authority conferred by warrant.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this act to the duly authorized agent of the demanding state.

Laws 1949, p. 208, § 8.

§221141.9.  Authority to command assistance.

Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the executive of any criminal process directed to them, with like penalties against those who refuse their assistance.

Laws 1949, p. 209, § 9.

§221141.10.  Notice of demand to allege fugitive  Counsel  Habeas corpus.

Any person who is arrested within this state, by virtue of a warrant issued by the Governor of this state, upon a requisition of the Governor of any other state or territory, as a fugitive from justice under the laws of the United States, shall not be delivered to the agent of such state or territory until notified of the demand made for his surrender, and given twentyfour (24) hours to make demand for counsel; and should such demand be made for the purpose of suing out a writ of habeas corpus, the prisoner shall be forthwith taken to the nearest judge of the district court, and ample time given to sue out such writ, such time to be determined by the said judge of the district court.

Laws 1949, p. 209, § 10.

§221141.11.  Disobedience of preceding section.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in willful disobedience to the last section, shall be guilty of a misdemeanor and, on conviction, shall be fined not more than Five Hundred Dollars ($500.00) or be imprisoned not more than six (6) months, or both.

Laws 1949, p. 208, § 11.

§221141.12.  Confinement of prisoner in jail.

The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

Laws 1949, p. 208, § 12.

§221141.13.  Issuance of warrant of arrest by judge or magistrate.

Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under Section 6, with having fled from justice or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state, and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under Section 6, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Laws 1949, p. 209, § 13.

§221141.14.  Arrest without warrant.

The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one (1) year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in the preceding section; and thereafter his answer shall be heard as if he had been arrested on a warrant.

Laws 1949, p. 209, § 14.

§221141.15.  Commitment by judge or magistrate.

If from the examination before the judge or magistrate, it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under Section 6, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty (30) days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in the next section, or until he shall be legally discharged.

Laws 1949, p. 209, § 16.

§221141.16.  Bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this state.

Laws 1949, p. 209, § 16.

§221141.17.  Discharge or recommitment.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty (60) days, or a judge or magistrate may again take bail for his appearance and surrender, as provided in Section 16, but within a period not to exceed sixty (60) days after the date of such new bond.

Laws 1949, p. 209, § 17.

§221141.18.  Forfeiture of bail.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state.  Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

Laws 1949, p. 210, § 18.

§221141.19.  Demand for person against whom prosecution pending.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending the Governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

Laws 1949, p. 210, § 19.

§221141.20.  Inquiry into guilt or innocence.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceedings after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

Laws 1949, p. 210, § 20.

§221141.21.  Recalling warrant  New warrant.

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

Laws 1949, p. 210, § 21.

§221141.22.  Warrant to agent to receive person demanded.

Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the executive authority of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

Laws 1949, p. 210, § 22.

§221141.23.  Application to Governor by prosecuting attorney for requisition.

When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

II.  When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

III.  The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence.  The prosecuting officer, parole board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application.  One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office.  The other copies of all papers shall be forwarded with the Governor's requisition.

Laws 1949, p. 210, § 23.

§221141.24.  Immunity from civil process.

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

Laws 1949, p. 211, § 24.

§221141.25.  Waiver of proceedings and consent to return to demanding state.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service the warrant provided for in Section 7 and 8 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in Section 10.  If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this state and filed therein.  The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

Laws 1949, p. 211, § 25.

§221141.26.  Rights of state not deemed waived.

Nothing in this act contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this act which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

Laws 1949, p. 211, § 26.

§221141.27.  Trial for other offenses than that specified.

After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

Laws 1949, p. 212, § 27.

§221141.28.  Uniformity of construction.

The provisions of this act shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

Laws 1949, p. 212, § 28.

§221141.29.  Partial invalidity.

If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

Laws 1949, p. 212, § 29.

§221141.30.  Short title.

This act may be cited as the Uniform Criminal Extradition Act.

Laws 1949, p. 210, § 20.

§221145.1.  Short title.

This act shall be known and cited as "The Uniform Disposition of Criminal Cases on the Merits Act".

Laws 1972, c. 222, § 1, eff. Jan. 1, 1973.

§221145.2.  Purpose of act.

The purpose of this act is to allow the activities of an individual to be dealt with in one court at a time, no matter where the activities occurred, to the end that society may be afforded retribution for offenses against it and that the rehabilitative process can immediately begin.

Laws 1972, c. 222, § 2, eff. Jan. 1, 1973.

§221145.3.  Definitions.

In this act, unless the context requires otherwise:

1.  "Asylum state" means that state in which the defendant is located;

2.  "Demanding state" means that state, other than Oklahoma, in which the accused is charged with committing criminal acts;

3.  "Prosecuting attorney" means the attorney of the county, parish or district, state or federal, wherein charges are filed; and  4.  "Jurisdiction" means geographic division or subdivision in which such prosecuting attorney has responsibility.

Laws 1972, c. 222, § 2, eff. Jan. 1, 1973.

§221145.4.  Disposal of criminal charge at request of defendant.

On request of the defendant and consent of the prosecuting attorney in the demanding state and the prosecuting attorney in the asylum state, the trial court of general jurisdiction or such other court having appropriate jurisdiction in the asylum state may dispose of the offense or offenses set out in the complaint, indictment or information or other equivalent pleading of the demanding state, and an exemplified copy of the judgment of the asylum state shall constitute a judgment on the merits when filed in the case in the courts of the demanding state.

Laws 1972, c. 222, § 4, eff. Jan. 1, 1973.

§22-1145.5.  Relief available - Effect of judgment - Act as supplemental.

All relief available in the courts of the demanding state and in the courts of the asylum state shall be available to the court of the asylum state in rendering its judgment and satisfaction of the judgment of the asylum state shall constitute a complete satisfaction of the judgment of the demanding state and the judgment so rendered may be enforced in either state.

This act is supplemental to and not in substitution for the provisions of the agreement on detainers, including but not limited to sentencing, incarceration, probation, orders for restitution, suspension and enhancement of sentence.

Added by Laws 1972, c. 222, § 5, eff. Jan. 1, 1973.

§221145.6.  Procedures, rules and regulations.

A.  A defendant arrested or held in a state or district other than that in which the indictment or information is pending against him may state in writing that he wishes to plead guilty, to waive trial in the district in which the indictment or information is pending and to consent to disposition of the case in the jurisdiction or district in which he was arrested or is held, subject to the approval of the prosecuting attorney for each jurisdiction.  Upon receipt of the defendant's statement and of the written approval of the prosecuting attorneys, the clerk of the court in which the indictment or information is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court for the jurisdiction in which the defendant is held and the prosecution shall continue in that jurisdiction.

B.  A defendant arrested on a warrant issued upon a complaint in a jurisdiction other than the county, parish or district of arrest may state in writing that he wishes to plead guilty to waive trial in the jurisdiction in which the warrant was issued and to consent to disposition of the case in the jurisdiction in which he was arrested, subject to the approval of the prosecuting attorney for each jurisdiction.  Upon receipt of the defendant's statement and of the written approval of the prosecuting attorneys, the court of limited jurisdiction shall certify and transmit the records in the case to the court of general jurisdiction, and, upon the filing of an information or the return of an indictment, the clerk of the court for the jurisdiction or district in which the warrant was issued shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court for the jurisdiction or district in which the defendant was arrested and the prosecution shall continue in that jurisdiction or district.  When the defendant is brought before the court to plead to an information filed in the jurisdiction or district where the warrant was issued, he may at that time waive indictment and the prosecution may continue based upon the information originally filed.

C.  A juvenile who is arrested or held in a jurisdiction or district other than that in which he is alleged to have committed an act in violation of a law of a state or of the United States not punishable by death or life imprisonment may, after he has been advised by counsel and with the approval of the court and the prosecuting attorney, consent to be proceeded against as a juvenile delinquent in the jurisdiction or district in which he is arrested or held.  The consent shall be given in writing before the court but only after the court has apprised the juvenile of his rights, including the right to be returned to the jurisdiction or district in which he is alleged to have committed the act, and of the consequences of such consent.

D.  For the purpose of initiating a transfer under this rule a person who appears in response to a summons shall be treated as if he had been arrested on a warrant in the jurisdiction or district of such appearance.

Laws 1972, c. 222, § 6, eff. Jan. 1, 1973.

§221151.  Habeas corpus for person to testify or be surrendered on bail.

The Supreme Court, and Criminal Court of Appeals and district and superior courts within this state, or the judges thereof in vacation, shall have power to issue writs of habeas corpus, for the purpose of bringing the body of any person confined in any prison before them, to testify or be surrendered in discharge of bail. When a writ of habeas corpus shall be issued for the purpose of bringing into court any person to testify, or the principal, to be surrendered in discharge of bail, and such principal or witness, shall be confined in any prison in this state, out of the county in which such principal or witness is required to be surrendered, or to any county in this state, and there be executed and returned by any officer to whom it shall be directed, and the principal, after being surrendered, or his bail discharged, or a person testifying as aforesaid, shall by the officer executing such writ, be returned by virtue of an order of the court, for the purpose aforesaid, an attested copy of which, lodged with the custodian, shall exonerate such prison keeper from being liable for an escape.  The party praying out such writ of habeas corpus shall pay to the officer executing the same, such reasonable sum for his services as shall be adjudged by the courts respectively.

R.L.1910, § 6102.

§22-1161.  Acts of insane person not punishable - Acquittal on ground of insanity - Discharge procedure.

A.  1.  An act committed by a person in a state of insanity cannot be punished as a public offense, nor can the person be tried, sentenced to punishment, or punished for a public offense while such person is insane.

2.  When in any criminal action by indictment or information the defense of insanity is interposed either singly or in conjunction with some other defense, the jury shall state in the verdict, if it is one of acquittal, whether or not the defendant is acquitted on the ground of insanity.  When the defendant is acquitted on the ground that the defendant was insane at the time of the commission of the crime charged, the person shall not be discharged from custody until the court has made a determination that the person is not presently dangerous to the public peace and safety because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes.

B.  1.  To assist the court in its determination, the court shall immediately issue an examination order and specify the state hospital for the mentally ill in which the person is to be hospitalized.  Upon the issuance of the order, the sheriff shall deliver the person to the designated hospital for the mentally ill where the person shall remain hospitalized for a period of not less than thirty (30) days.

2.  Within fortyfive (45) days of such hospitalization, a hearing shall be conducted by the court to ascertain whether the person is presently dangerous to the public peace or safety because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes or, if not, is in need of continued supervision as a result of unresolved symptoms of mental illness or a history of treatment noncompliance.  During the required period of hospitalization the Department of Mental Health and Substance Abuse Services shall have the person examined by two qualified psychiatrists or one such psychiatrist and one qualified clinical psychologist whose training and experience enable the professional to form expert opinions regarding mental illness, competency, dangerousness and criminal responsibility.

C.  1.  Each examiner shall, within thirty-five (35) days of hospitalization, individually prepare and submit to the court, the district attorney and the person's trial counsel a report of the person's psychiatric examination findings and an evaluation concerning whether the person is presently dangerous to the public peace or safety.

2.  If the court is dissatisfied with the reports or if a disagreement on the issue of mental illness and dangerousness exists between the two examiners, the court may designate one or more additional examiners and have them submit their findings and evaluations as specified in paragraph 1 of this subsection.

3. a. Within ten (10) days after the reports are filed, the court must conduct a hearing to determine the  person's present condition as to the issue of whether:

(1) the person is presently dangerous to the public peace or safety because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes, or

(2) if not believed to be presently dangerous to the public peace or safety, the person is in need of continued supervision as a result of unresolved symptoms of mental illness or a history of treatment noncompliance.

b. The district attorney must establish the foregoing by a preponderance of the evidence.  At this hearing the person shall have the assistance of counsel and may present independent evidence.

D.  1.  If the court finds that the person is not presently dangerous to the public peace or safety because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes and is not in need of continued supervision as a result of unresolved symptoms of mental illness or a history of treatment noncompliance, it shall immediately discharge the person from hospitalization.

2.  If the court finds that the person is presently dangerous to the public peace and safety, it shall commit the person to the custody of the Department of Mental Health and Substance Abuse Services.  The person shall then be subject to discharge pursuant to the procedure set forth in Title 43A of the Oklahoma Statutes.

E.  If the court finds the person is not presently dangerous to the public peace or safety because the person is a person requiring treatment pursuant to the provisions of Section 1-103 of Title 43A of the Oklahoma Statutes, but is in need of continued supervision as a result of unresolved symptoms of mental illness or a history of treatment noncompliance, the court may:

1.  Discharge the person pursuant to the procedure set forth in Title 43A of the Oklahoma Statutes;

2.  Discharge the person, and upon the court's or the district attorney's motion commence civil involuntary commitment proceedings against the person pursuant to the provisions of Title 43A of the Oklahoma Statutes; or

3.  Order conditional release, as set forth in subsection H of this section.

F.  1.  For purposes of this subsection, "therapeutic visit" means a supervised or unsupervised scheduled time period off campus which provides for progressive tests of the consumer's ability to maintain and demonstrate coping skills.  The Department shall promulgate rules concerning the granting and structure of these visits.

2.  During the period of hospitalization the Department of Mental Health and Substance Abuse Services may administer or cause to be administered to the person such psychiatric, medical or other therapeutic treatment, including but not limited to medication, therapeutic visits and counseling, as in its judgment should be administered.

a. Therapeutic visits may occur if approved by a Department of Mental Health and Substance Abuse Services' Forensic Review Board and the Commissioner or designee.  The Forensic Review Board shall submit its recommendation to the court, district attorney of the county where the person was found not guilty by reason of insanity, the person's trial counsel and the person at least fourteen (14) days prior to the scheduled visit.

b. The district attorney may file an objection to the therapeutic visit within ten (10) days of receipt of the notice.  If an objection is filed, the therapeutic visit is stayed until a hearing is held.  The court shall hold a hearing not less than ten (10) days following an objection to determine whether the therapeutic visit is necessary for treatment, and if necessary, the nature and extent of the visit.

3.  During the period of hospitalization the Superintendent shall submit an annual report on the status of the person to the court, the district attorney and the patient advocate general of the Department of Mental Health and Substance Abuse Services.  Not less than twenty (20) days prior to the scheduled release of the person the Superintendent shall deliver a written notice of the proposed discharge to the court, the district attorney and the patient advocate general of the Department of Mental Health and Substance Abuse Services.

G.  Upon motion by the district attorney a subsequent hearing shall be conducted by the court to ascertain if the person is presently dangerous to the public peace and safety because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes.  This hearing shall be conducted under the same procedure as the first hearing and must occur not less than ten (10) days before the scheduled release.  If the court determines that the person continues to be presently dangerous to the public peace and safety because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes, it shall order the return of the person to the hospital for additional treatment.

H.  1.  Conditional release may be ordered for persons adjudicated not guilty by reason of insanity who are not believed to be presently dangerous to the public peace or safety.

2.  Upon an examiner's recommendation for conditional release, a written plan for outpatient treatment, including recommendations from the examiner, shall be filed with the court, district attorney, the person's trial counsel, and the person.  In its order of conditional release, the court shall specify conditions of release and shall direct the appropriate agencies or persons to submit annual reports regarding the person's compliance with the conditions of release and progress in treatment.

3.  To be eligible for conditional release, the person shall agree, in writing, that during the period the person is granted conditional release and is subject to the provisions thereof, there shall be free transmission of all pertinent information, including clinical information regarding the person, among the Department of Mental Health and Substance Abuse Services, the appropriate community mental health centers and the appropriate district attorneys, law enforcement and court personnel.

4.  Copies of the reports shall also be submitted to the district attorney, trial counsel for the person, the hospital superintendent where the release plan was initiated, and the person.

5.  The court's order placing the person on conditional release shall include notice that the person's conditional release may be revoked upon good cause.  The person placed on conditional release shall remain under the supervision of the Department of Mental Health and Substance Abuse Services until the committing court enters a final discharge order.

6. a. Any agency or individual involved in providing treatment with regard to the person's conditional release plan may prepare and file an affidavit under oath if the agency or individual believes that the person has failed to comply with the conditions of release or that such person has progressed to the point that inpatient care is appropriate.

b. Any peace officer who receives such an affidavit shall take the person into protective custody and return the person to the forensic unit of the state hospital.

c. Hearing shall be conducted within three (3) days, excluding holidays and weekends, after the person is returned to the forensic unit of the state hospital to determine if the person has violated the conditions of release, or if full-time hospitalization is the least restrictive alternative consistent with the person's needs and the need for public safety.  Notice of the hearing shall be issued, at least twenty-four (24) hours before the hearing, to the hospital superintendent, the person, trial counsel for the person, and the patient advocate general of the Department of Mental Health and Substance Abuse Services.  If the person requires hospitalization because of a violation of the conditions of release or because of progression to the point that inpatient care is appropriate, the court may then modify the conditions of release.

I.  Additional hearings may be conducted upon motion by the district attorney under the same provisions as described in this section.

R.L.1910, § 6049.  Amended by Laws 1935, p. 19, § 1, emerg. eff. May 8, 1935; Laws 1975, c. 92, § 1; Laws 1983, c. 94, § 1, eff. Nov. 1, 1983; Laws 1990, c. 51, § 16, emerg. eff. April 9, 1990; Laws 2000, c. 421, § 1, eff. Nov. 1, 2000.

§221162.  Jury to try sanity.

When an indictment or information is called for trial, or upon conviction the defendant is brought up for judgment, if a doubt arise as to the sanity of the defendant, the court must order a jury to be impaneled from the jurors summoned and returned for the term, or who may be summoned by direction of the court, to inquire into the fact.

R.L.1910, § 6050.

§221163.  Sanity hearing  Criminal trial to be suspended.

The trial of the cause or the pronouncing the judgment, as the case may be, must be suspended until the question of insanity is determined by the verdict of the jury.

R.L.1910, § 6051.

§221164.  Order of trial of sanity.

The trial of the question of insanity must proceed in the following order:

1.  The counsel for the defendant must open the case and offer evidence in support of the allegation of insanity.

2.  The counsel for the state may then open their case and offer evidence in support thereof.

3.  The parties may then respectively offer rebutting testimony only, unless the court, for good reason, in furtherance of justice, permit them to offer evidence upon their original case.

4.  When the evidence is concluded, unless the case be submitted to the jury on either side or on both sides, without argument, the counsel for the state must commence, and the defendant or his counsel may conclude the argument to the jury.

5.  If the indictment be for an offense punishable with death two counsels on each side may argue the causes to the jury, in which case they must do so alternately.  If it be for any other offense, the court may, in its discretion, restrict the argument to one counsel on each side.

6.  The court must then charge the jury before argument as in other cases.

R.L.1910, § 6052.

§221165.  Rules governing sanity trial.

The provisions of the article on trials, in respect to the duty of the court upon questions of law, and of the jury upon questions of fact, and the provisions in respect to the charge of the court to the jury, upon the trial of an indictment or information, apply to the questions of insanity.

R.L.1910, § 6053.

§221166.  Sanity hearing  Trial or judgment to proceed if defendant sane.

If the jury find the defendant sane, the trial of the indictment must proceed, or judgment may be pronounced as the case may be.

R.L.1910, § 6054.

§221167.  Finding of insanity  Suspension of trial or judgment  Commitment to state hospital.

If the jury finds the defendant presently insane, the trial or judgment must be suspended until he becomes sane, and if the jury deem his discharge dangerous to the public peace or safety, the court shall order that the defendant be committed to one of the state hospitals for the mentally ill, and to be held therein and kept as a patient and inmate, until he be discharged and released as presently sane by the authority of the superintendent of said hospital.  A release by the superintendent of said hospital shall be to the custody of the sheriff of the county in which the criminal case theretofore suspended is or was pending and from which he was committed.  The court having jurisdiction thereof shall set the cause for trial.

R.L.1910 § 6055; Laws 1963, c. 279, § 1, emerg. eff. June 18, 1963.

§221168.  Commitment in sanity hearing exonerates bail.

The commitment of the defendant as mentioned in the last section, exonerates his bail, or entitles the person authorized to receive the property of the defendant to the return of money he may have deposited instead of bail.

R.L.1910, § 6056.

§221169.  Restoration to sanity.

When the defendant becomes sane the sheriff must thereupon, without delay, place him in the proper custody until he be brought to trial or judgment, as the case may be, or be legally discharged.

R.L.1910, § 6057.

§221170.  Expense of keeping insane defendant.

The expenses of keeping the defendant are in the first instance chargeable to the county, but the county may recover them from the estate of the defendant, if he have any, or from a relative.

§22-1175.1.  Definitions.

The following text becomes effective April 1, 2005

(For text effective until April 1, 2005, see below)

As used in Sections 1175.1 through 1176 of this title:

1.  "Competent" or "competency" means the present ability of a person arrested for or charged with a crime to understand the nature of the charges and proceedings brought against him or her and to effectively and rationally assist in his or her defense;

2.  "Incompetent" or "incompetency" means the present inability of a person arrested for or charged with a crime to understand the nature of the charges and proceedings brought against him or her and to effectively and rationally assist in his or her defense;

3.  "Dangerous" means a person who poses a substantial risk of harm to self or others as defined in Section 1-103(18)(a) or (b) of Title 43A of the Oklahoma Statutes;

4.  "Criminal proceeding" means every stage of a criminal prosecution after arrest and before judgment, including, but not limited to, interrogation, lineup, preliminary hearing, motion dockets, discovery, pretrial hearings and trial;

5.  "Qualified forensic examiner" means any:

a. psychiatrist with forensic training and experience,

b. psychologist with forensic training and experience, or

c. a licensed mental health professional whose forensic training and experience enable him or her to form expert opinions regarding mental illness, competency and dangerousness and who has been approved to render such opinions by the court;

6.  "Reasonable period of time" means a period not to exceed the lesser of:

a. the maximum sentence specified for the most serious offense with which the defendant is charged, or

b. a maximum period of two (2) years; and

7.  "Public guardian" means the Office of Public Guardian as  established under the Oklahoma Public Guardianship Act in Section 6-101 et seq. of Title 30 of the Oklahoma Statutes.

The following text is effective until April 1, 2005

(For text effective April 1, 2005, see above)

As used in Sections 1175.1 through 1176 of this title:

1.  "Competent" or "competency" means the present ability of a person arrested for or charged with a crime to understand the nature of the charges and proceedings brought against him or her and to effectively and rationally assist in his or her defense;

2.  "Incompetent" or "incompetency" means the present inability of a person arrested for or charged with a crime to understand the nature of the charges and proceedings brought against him or her and to effectively and rationally assist in his or her defense;

3.  "Criminal proceeding" means every stage of a criminal prosecution after arrest and before judgment, including, but not limited to, interrogation, lineup, preliminary hearing, motion dockets, discovery, pretrial hearings and trial; and

4.  "Qualified forensic examiner" means any:

a. psychiatrist with forensic training and experience,

b. psychologist with forensic training and experience, or

c. other licensed mental health professional whose forensic training and experience enable them to form expert opinions regarding mental illness, competency and dangerousness and who have been approved to render such opinions by the court.

Added by Laws 1980, c. 336, § 1, emerg. eff. June 25, 1980.  Amended by Laws 1992, c. 207, § 1, eff. Sept. 1, 1992; Laws 2000, c. 421, § 2, eff. Nov. 1, 2000; Laws 2004, c. 106, § 2, eff. April 1, 2005.

§22-1175.2.  Application for determination of competency - Service - Notice - Suspension of criminal proceedings.

A.  No person shall be subject to any criminal procedures after the person is determined to be incompetent except as provided in Sections 1175.1 through 1175.8 of this title.  The question of the incompetency of a person may be raised by the person, the attorney for the person whose competency is in question, or the district attorney, by an application for determination of competency.  The application for determination of competency shall allege that the person is incompetent to undergo further proceedings, and shall state facts sufficient to raise a doubt as to the competency of the person.  The court, at any time, may initiate a competency determination on its own motion, without an application, if the court has a doubt as to the competency of the person.

If the court so initiates such an application, it may appoint the district attorney for the purpose of proceeding with the application.  If the district attorney opposes the application of the court, and by reason of a conflict of interest could not represent the court as applicant, then the court shall appoint private counsel.  Said private counsel shall be reasonably compensated by the court fund.

B.  A copy of the application for determination of competency and a notice, as hereinafter described, shall be served personally at least one (1) day before the first hearing on the application for a competency determination.  The notice shall contain the following information:

1.  The definition provided by Section 1175.1 of this title of competency and incompetency;

2.  That, upon request, the hearing on the application may be conducted as a jury trial as provided in Section 1175.4 of this title;

3.  That the petitioner and any witnesses identified in the application may offer testimony under oath at the hearings on the petition and that the defendant may not be called to testify against the defendant's will, unless the application is initiated by the defendant;

4.  That if the person whose competency is in question does not have an attorney, the court will appoint an attorney for the person who shall represent the person until final disposition of the case;

5.  That if the person whose competency is in question is indigent or poor, the court will pay the attorney fees; and

6.  That the person whose competency is in question shall be afforded such other rights as are guaranteed by state and federal law and that such rights include a trial by jury, if demanded.  The notice shall be served upon the person whose competency is in question, upon the person's father, mother, husband, or wife or, in their absence, someone of the next of kin, of full age, if any said persons are known to be residing within the county, and upon any of said relatives residing outside of the county, and within the state, as may be ordered by the court, and also upon the person with whom the person whose competency is in question may reside, or at whose house the person may be.  The person making such service shall make affidavit of the same and file such notice, with proof of service, with the district court.  This notice may be served in any part of this state.

C.  Any criminal proceedings against a person whose competency is in question shall be suspended pending the determination of the competency of the person.

Added by Laws 1980, c. 336, § 2, emerg. eff. June 25, 1980.  Amended by Laws 1983, c. 104, § 1, eff. Nov. 1, 1983; Laws 2000, c. 421, § 3, eff. Nov. 1, 2000.

§22-1175.3.  Hearing - Date - Evidence - Orders - Examination of accused - Instructions to physician.

The following text becomes effective April 1, 2005

(For text effective until April 1, 2005, see below)

A.  Upon filing of an application for determination of competency, the court shall set a hearing date, which shall be as soon as practicable, but at least one (1) day after service of notice as provided by Section 1175.2 of this title.

B.  The court shall hold a hearing on the date provided.  At the hearing, the court shall examine the application for determination of competency to determine if it alleges facts sufficient to raise a doubt as to the competency of the person.  Any additional evidence tending to create a doubt as to the competency of the person may be presented at this hearing.

C.  If the court finds there is no doubt as to the competency of the person, it shall order the criminal proceedings to resume.

D. 1. a. If the court finds there is a doubt as to the competency of the person, it shall order the person to be examined by the Department of Mental Health and Substance Abuse Services.

b. In addition, the Developmental Disabilities Services Division of the Department of Human Services shall receive written notice from the district attorney who filed the criminal petition, and be authorized by order of the court to have a psychologist or other appropriate clinician participate with professionals assigned by any other public or private agency in any competency evaluation wherein mental retardation or other developmental disability may be involved.  The psychologist or clinician employed, by contract or otherwise, by the Department of Human Services may issue a separate opinion and recommendation to the court.

2.  The person shall be examined by a qualified forensic examiner on an outpatient basis prior to referral for any necessary inpatient evaluation, as ordered by the court.  The outpatient examination may be conducted in the community, the jail or detention facility where the person is held.

3.  If the court determines that the person whose competency is in question may be dangerous as defined in Section 1175.1 of this title, it shall order the person retained in a secure facility until the completion of the competency hearing provided in Section 1175.4 of this title.  If the court determines the person may be dangerous as defined in Section 1175.1 of this title because the individual is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes, it may commit the person to the custody of the Department of Mental Health and Substance Abuse Services or any other state agency or private facility for the examination required by subsection D of this section.  The person shall be required to undergo examination for a period of time sufficient for the qualified forensic examiner(s) to reach a conclusion as to competency, and the court shall impose a reasonable time limitation for such period of examination.

E.  The qualified forensic examiner(s) shall receive instructions that they shall examine the patient to determine:

1.  If the person is able to appreciate the nature of the charges made against such person;

2.  If the person is able to consult with the lawyer and rationally assist in the preparation of the defense of such person;

3.  If the person is unable to appreciate the nature of the charges or to consult and rationally assist in the preparation of the defense, whether the person can attain competency within a reasonable period of time as defined in Section 1175.1 of this title if provided with a course of treatment, therapy or training;

4.  If the person is a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes;

5.  If the person is incompetent because the person is mentally retarded as defined in Section 1408 of Title 10 of the Oklahoma Statutes;

6.  If the answers to questions 4 and 5 are no, why the defendant is incompetent; and

7.  If the person were released, whether such person would presently be dangerous as defined in Section 1175.1 of this title.

F.  Upon completion of the competency evaluation, the Department of Mental Health and Substance Abuse Services shall notify the court of its findings and the person shall be returned to the court in the customary manner within five (5) business days.  If the person is not returned within that time, the county in which the proceedings are to be held shall pay the costs of maintaining the person at the institution or facility for the period of time the person remains at the institution or facility in excess of the five-day period.

The following text is effective until April 1, 2005

(For text effective April 1, 2005, see above)

A.  Upon filing of an application for determination of competency, the court shall set a hearing date, which shall be as soon as practicable, but at least one (1) day after service of notice as provided by Section 1175.2 of this title.

B.  The court shall hold a hearing on the date provided.  At the hearing, the court shall examine the application for determination of competency to determine if it alleges facts sufficient to raise a doubt as to the competency of the person.  Any additional evidence tending to create a doubt as to the competency of the person may be presented at this hearing.

C.  If the court finds there is no doubt as to the competency of the person, it shall order the criminal proceedings to resume.

D. 1. a. If the court finds there is a doubt as to the competency of the person, it shall order the person to be examined by qualified forensic examiners.

b. In addition, the Developmental Disabilities Services Division of the Department of Human Services shall receive written notice from the district attorney who filed the criminal petition, and be authorized by order of the court to have a psychologist or other appropriate clinician participate with professionals assigned by any other public or private agency in any competency evaluation wherein mental retardation or other developmental disability may be involved.  The psychologist or clinician employed, by contract or otherwise, by the Department of Human Services may issue a separate opinion and recommendation to the court.

2.  The person shall be examined by a qualified forensic examiner on an outpatient basis prior to referral for any necessary inpatient evaluation, as ordered by the court.  The outpatient examination may be conducted in the community, the jail or detention facility where the person is held.

3.  If the court determines that the person whose competency is in question may be a threat to the safety of self or others, it shall order the person retained in a secure facility until the completion of the competency hearing provided in Section 1175.4 of this title.  If the court determines the person may be a threat to the safety of self or others because the individual is a person requiring treatment as defined in Title 43A of the Oklahoma Statutes, it may commit the person to the custody of the Department of Mental Health and Substance Abuse Services or any other state agency or private facility for the examination required by subsection D of this section.  The person shall be required to undergo examination for a period of time sufficient for the qualified forensic examiner(s) to reach a conclusion as to competency, and the court shall impose a reasonable time limitation for such period of examination.

E.  The qualified forensic examiner(s) shall receive instructions that they shall examine the patient to determine:

1.  If the person is able to appreciate the nature of the charges made against such person;

2.  If the person is able to consult with the lawyer and rationally assist in the preparation of the defense of such person;

3.  If the answer to question 1 or 2 is no, whether the person can attain competency within a reasonable time if provided with a course of treatment, therapy or training;

4.  If the person is a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes; and

5.  If the person were released without treatment, therapy or training, whether such person would presently pose a significant threat to the life or safety of self or others.

F.  Upon completion of the competency evaluation, the Department of Mental Health and Substance Abuse Services shall notify the court of its findings and the person shall be returned to the court in the customary manner within five (5) business days.  If the person is not returned within that time, the county in which the proceedings are to be held shall pay the costs of maintaining the person at the institution or facility for the period of time the person remains at the institution or facility in excess of the five-day period.

Added by Laws 1980, c. 336, § 3, emerg. eff. June 25, 1980.  Amended by Laws 1990, c. 51, § 17, emerg. eff. April 9, 1990; Laws 1993, c. 323, § 1, emerg. eff. June 7, 1993; Laws 1997, c. 407, § 5, eff. Nov. 1, 1997; Laws 2000, c. 421, § 3, eff. Nov. 1, 2000; Laws 2004, c. 106, § 3, eff. April 1, 2005.

§22-1175.4.  Post-examination competency hearing - Evidence - Presumptions - Jury trial - Presence of accused - Witnesses - Instructions.

A.  A hearing to determine the competency of the person whose competency is in question shall be held within thirty (30) days after the qualified forensic examiner(s) have made the determination required in Section 1175.3 of this title.

B.  The court, at the hearing, shall determine by a preponderance of the evidence if the person is incompetent.  Such determination shall include consideration of all reports prepared by the qualified forensic examiner(s).  The person shall be presumed to be competent for the purposes of the allocation of the burden of proof and burden of going forward with the evidence.  If the court deems it necessary, or if the person alleged to be a person requiring treatment, or any relative, friend, or any person with whom he may reside, or at whose house the person may be, shall so demand, the court shall schedule the hearing on the application as a jury trial to be held within seventytwo (72) hours of the request, excluding weekends and legal holidays, or within as much additional time as is requested by the attorney of the person whose competency is in question, upon good cause shown.  The jury shall be composed of six (6) persons having the qualifications required of jurors in courts of record, summoned to determine the questions of the person's competency and need for treatment.  Whenever a jury is required, the court shall proceed to the selection of such jury in the manner as provided by law and such jury shall determine the questions of the competency and need for treatment of the person whose competency is in question.  The jurors shall receive fees for attendance and mileage as are allowed by law.

C.  The person whose competency is in question shall have the right to be present at the hearing on the petition unless it is made to appear to the court that the presence of the person makes it impossible to conduct the hearing in a reasonable manner.  The court may not decide in advance of the hearing, solely on the basis of the certificate of the examining doctor or doctors, that the person whose competency is in question should not be allowed to appear.  It shall be made to appear to the court based on clear and convincing evidence that alternatives to exclusion were attempted before the court renders the person's removal for that purpose or the person's appearance at such hearing improper and unsafe.

D.  All witnesses shall be subject to crossexamination in the same manner as is provided by law.  If so stipulated by counsel for a person whose competency is in question, the district attorney and the court, testimony may be given by telephone or other electronic transmitting device approved by the court.  No statement, admission or confession made by the person whose competency is in question obtained during the examination for competency may be used for any purpose except for proceedings under this act.  No such statement, admission or confession may be used against such person in any criminal action whether pending at the time the hearing is held or filed against such person at any later time, directly, indirectly or in any manner or form.

E.  If the question of competency is submitted to a jury, the court shall instruct the jury as to the law regarding competency, and the findings they are to make.  If the trial of the question is to the court, the court shall make the required findings.

Added by Laws 1980, c. 336, § 4, emerg. eff. June 25, 1980.  Amended by Laws 1985, c. 190, § 1, eff. Nov. 1, 1985; Laws 1991, c. 178, § 3, eff. Sept. 1, 1991; Laws 1996, c. 161, § 2, eff. Nov. 1, 1996; Laws 2000, c. 421, § 5, eff. Nov. 1, 2000.

§22-1175.5.  Questions to be answered in determining competency.

The following text becomes effective April 1, 2005

(For text effective until April 1, 2005, see below)

The jury or the court, as the case may be, shall answer the following questions in determining the disposition of the person whose competency is in question:

1.  Is the person incompetent to undergo further criminal proceedings at this time?  If the answer is no, criminal proceedings shall be resumed.  If the answer is yes, the following questions shall be answered.

2.  Can the incompetency of the person be corrected within a reasonable period of time, as defined by Section 1175.1 of this title, through treatment, therapy or training?

3.  Is the person incompetent because the person is mentally retarded as defined in Section 1408 of Title 10 of the Oklahoma Statutes?

4.  Is the person incompetent because the person is a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes?

5.  If the answers to questions 3 and 4 are no, why is the defendant incompetent?

6.  Is the person presently dangerous as defined in Section 1175.1 of this title if released?

The following text is effective until April 1, 2005

(For text effective April 1, 2005, see above)

The jury or the court, as the case may be, shall answer the following questions in determining the disposition of the person whose competency is in question:

1.  Is the person incompetent to undergo further criminal proceedings at this time?  If the answer is no, criminal proceedings shall be resumed.  If the answer is yes, the following question shall be answered.

2.  Can the incompetency of the person be corrected within a reasonable period of time, as defined by the court, by treatment, therapy or training?  If the answer is yes, the court shall make the appropriate order.  If the answer is no, the following questions shall be answered.

3.  Is the person mentally retarded or a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes?

4.  Is the person presently a threat to the safety of self or others if released?

Added by Laws 1980, c. 336, § 5, emerg. eff. June 25, 1980.  Amended by Laws 2000, c. 421, § 6, eff. Nov. 1, 2000; Laws 2004, c. 106, § 4, eff. April 1, 2005.

§22-1175.6.  Disposition orders - Placement in secure ward.

The following text becomes effective April 1, 2005

(For text effective until April 1, 2005, see below)

A.  Upon the finding by the jury or the court as provided by Section 1175.5 of this title, the court shall issue the appropriate order regarding the person as follows:

1.  If the person is found to be competent, the criminal proceedings shall be resumed;

2.  If the person is found to be incompetent because the person is a person requiring treatment as defined in Title 43A of the Oklahoma Statutes, the court shall issue the appropriate order as set forth in Section 6 of this act;

3.  If the person is found to be incompetent because the person is mentally retarded as defined in Section 1408 of Title 10 of the Oklahoma Statutes, the court shall issue the appropriate order as set forth in Section 7 of this act; and

4.  If the person is found to be incompetent for reasons other than the person is a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes, or for reasons other than the person is mentally retarded as defined in Section 1408 of Title 10 of the Oklahoma Statutes, the court shall issue the appropriate order as set forth in Section 8 of this act.

The following text is effective until April 1, 2005

(For text effective April 1, 2005, see above)

A.  Upon the finding by the jury or the court as provided by Section 1175.5 of this title, the court shall issue the appropriate order regarding the person as follows:

1.  If the person is found to be competent, the criminal proceedings shall be resumed;

2.  If the person is found to be incompetent, but capable of achieving competence with treatment, therapy, or training, the court shall commit the person to the legal custody of the Department of Mental Health and Substance Abuse Services, but only where the person is incompetent because the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, or refer to the Department of Human Services, other appropriate state agencies or a private care provider for consideration of voluntary appropriate treatment, therapy, or training;

3.  If the person is found to be incompetent and not capable of achieving competency within a reasonable period of time because the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, then the court shall order treatment as if there had been a finding pursuant to Title 43A of the Oklahoma Statutes that the defendant is a person requiring treatment, without any further proceedings, and shall suspend the criminal proceeding.  In such circumstances the Department of Mental Health and Substance Abuse Services or other agency or private care provider providing treatment to the person or the institution wherein the person is confined or treated shall make periodic reports to the court as to the competency of the defendant.  If the agency or institution reports that the person appears to have achieved competency or is no longer incompetent because the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, the court shall hold another competency hearing to determine if the person has achieved competency, or is no longer incompetent because the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes.  The competency hearing shall be held within twenty (20) days of receipt of the report.  If the person is found to continue to be incompetent for reasons other than that the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, the court shall refer the person to the Department of Human Services, in the manner provided for in paragraph 4 subsection A of this section.  If competency has been achieved, the criminal proceeding shall be resumed; and

4. a. If the person is found to be incompetent, and not capable of achieving competency within a reasonable period of time for reasons other than that the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, the court shall refer the person to the Department of Human Services for consideration of voluntary assistance, subject to assistance from any other appropriate state agencies, and shall suspend the criminal proceedings.

b. If pursuant to this statute, the person is referred to the Department of Human Services, the Department of Human Services shall make periodic reports to the court as to the status and activities of the person.  If the Department of Human Services reports that the person appears to have achieved competency, the court shall hold another competency hearing to determine if the person has achieved competency.  The competency hearing shall be held within twenty (20) days of receipt of the report.  If competency has been achieved, the criminal proceeding shall be resumed.

B.  Any person arrested and charged with a criminal offense which is punishable by death, life imprisonment or life imprisonment without parole, who is found to be incompetent by the court because the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes and ordered into the custody of the Department of Mental Health and Substance Abuse Services pursuant to paragraphs 2 or 3 of subsection A of this section, shall be placed in a secure ward of the mental health facility designated by the Department of Mental Health and Substance Abuse Services until such time as such person is adjudicated to:

1.  Be competent;

2.  No longer be incompetent as a result of being a person requiring treatment as defined by Title 43A of the Oklahoma Statutes; or

3.  No longer be a threat to any other person.

Added by Laws 1980, c. 336, § 6, emerg. eff. June 25, 1980.  Amended by Laws 1983, c. 104, § 2, eff. Nov. 1, 1983; Laws 1989, c. 75, § 1, emerg. eff. April 17, 1989; Laws 1989, c. 348, § 17, eff. Nov. 1, 1989; Laws 1990, c. 51, § 18, emerg. eff. April 9, 1990; Laws 1997, c. 407, § 6, eff. Nov. 1, 1997; Laws 2000, c. 421, § 7, eff. Nov. 1, 2000; Laws 2004, c. 106, § 5, eff. April 1, 2005.

§22-1175.6a.  Person capable of achieving competence within reasonable time - Suspension of criminal proceedings - Civil commitment.

A.  If the person is found to be incompetent because the person is a person requiring treatment as defined in Section 1-103 of Title 43A of the Oklahoma Statutes, but capable of achieving competence with treatment within a reasonable period of time as defined by Section 1175.1 of this title, the court shall suspend the criminal proceedings and commit the person to the legal custody of the Department of Mental Health and Substance Abuse Services.

1.  The Department of Mental Health and Substance Abuse Services shall make periodic reports to the court as to the competency of the defendant.

2.  If the person is determined by the Department of Mental Health and Substance Abuse Services to have regained competency, or is no longer incompetent because the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, a hearing shall be scheduled within twenty (20) days:

a. if found competent by the court or a jury after such rehearing, criminal proceedings shall be resumed,

b. if the person is found to continue to be incompetent because the person is a person requiring treatment as defined in Title 43A of the Oklahoma Statutes, the person shall be returned to the custody of the Department of Mental Health and Substance Abuse Services,

c. if the person is found to be incompetent because the person is mentally retarded as defined by Title 10 of the Oklahoma Statutes, the court shall issue the appropriate order as set forth in Section 7 of this act,

d. if the person is found to be incompetent for reasons other than the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, and other than the person is mentally retarded as defined in Title 10 of the Oklahoma Statutes, and is also found to be not dangerous as defined by Section 1175.1 of this title, the court shall issue the appropriate order as set forth in Section 7 of this act,

e. if the person is found to be incompetent for reasons other than the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, and other than the person is mentally retarded as defined in Title 10 of the Oklahoma Statutes, but is also found to be dangerous as defined by Section 1175.1 of this title, the court shall issue the appropriate order as set forth in Section 8 of this act.

B.  If the person is found to be incompetent because the person is a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes, but not capable of achieving competence with treatment within a reasonable period of time as defined by Section 1175.1 of this title, the court shall commence civil commitment proceedings pursuant to Title 43A and shall dismiss without prejudice the criminal proceeding.  If the person is subsequently committed to the Department of Mental Health and Substance Abuse Services pursuant to Title 43A, the statute of limitations for the criminal charges which were dismissed by the court shall be tolled until the person is discharged from the Department of Mental Health and Substance Abuse Services pursuant to Section 7-101 of Title 43A of the Oklahoma Statutes.

Added by Laws 2004, c. 106, § 6, eff. April 1, 2005.

§22-1175.6b.  Incompetence due to mental retardation - Suspension of criminal proceedings - Placement - Conditional release.

A.  If the person is found to be incompetent primarily because the person is mentally retarded as defined in Section 1408 of Title 10 of the Oklahoma Statutes, and is also found by the court to be dangerous as defined by Section 1175.1 of this Title, the court shall suspend the criminal proceedings, and shall place the person into the custody of the Office of Public Guardian.  The Office of Public Guardian shall act with all powers set forth in the Oklahoma Public Guardianship Act, and:

1.  The Office of Public Guardian shall place any person placed in its custody under this title in a facility or residential setting, private or public, willing to accept the individual and that has a level of supervision and security that is appropriate to the needs of the person;

2.  Such placements shall be within the sole discretion of the Office of Public Guardian;

3.  All such placements made by the Office of Public Guardian shall be made within six (6) months of the date of the order awarding custody to the Office of Public Guardian;

4.  The Office of Public Guardian shall report to the court at least every six (6) months as to the status of the person including, but not limited to, the type of placement, services provided, level of supervision, the medical and psychological health of the person, whether the person would be dangerous if conditionally released into a nonsecure environment, the assistance and services that would be required for such conditional release and whether the person has achieved competency;

5.  If the person is determined by the Office of Public Guardian to have regained competency or that conditional release to a private guardian or other caretaker is appropriate, a hearing shall be scheduled within twenty (20) days.  If found competent by the court or a jury after such rehearing, criminal proceedings shall be resumed.  If the court finds conditional release to be appropriate, the court shall make an appropriate order for conditional release; and

6.  The provisions of subsections C, H and I of Section 6-101 of Title 30 of the Oklahoma Statutes shall not apply to custody orders arising under this title.

B.  If the person is found to be incompetent for reasons other than the person is a person requiring treatment as defined by Section 1-103 of Title 43A of the Oklahoma Statutes and is found to be not dangerous as defined by Section 1175.1 of this title, the court shall suspend the criminal proceedings and either refer the person to the Department of Human Services for consideration of voluntary assistance or conditionally release the person as set forth in this section.

1.  For any person recommended for conditional release, a written plan for services shall be prepared by the Department of Human Services and filed with the court.  In its order of conditional release, the court shall specify the conditions of release and shall direct the appropriate agencies or persons to submit annual reports regarding the person's compliance with the conditions of release and progress:

a. to be eligible for conditional release, the person shall agree, in writing, that during the period the person is granted conditional release and is subject to the provisions thereof, there shall be free transmission of all pertinent information, including clinical information regarding the person, among the person's treatment providers, the appropriate district attorneys, law enforcement and court personnel.  To affect this agreement, the person shall execute any releases required by law to allow for the dissemination of this information,

b. the court's order placing the person on conditional release shall include notice that the person's conditional release may be revoked upon good cause,

c. the district attorney, as well as any agency or individual involved in providing services with regard to the person's conditional release, may prepare and file an affidavit under oath if the district attorney, agency, or individual believes that the person has failed to comply with the conditions of release.  The court shall then conduct a hearing to determine if the person has violated the conditions of release.  Notice of the hearing shall be issued, at least twenty-four (24) hours before the hearing, to the Department of Human Services, the person, trial counsel for the person, and the client advocate general of the Department of Human Services.  After reviewing the evidence concerning any alleged violation of the conditions of the release, the person's progress, treatment alternatives, and the need for public safety, the court may order no change to the conditions for the person's release or modify the conditions of release, and

d. the person placed on conditional release shall remain in a conditional release status until the reviewing court issues a full release from all conditions.

2.  If the person is determined by the Department of Human Services to have regained competency, a hearing shall be scheduled within twenty (20) days:

a. if found competent by the court or a jury after such rehearing, criminal proceedings shall be resumed,

b. if the person is found to continue to be incompetent, the person shall be returned to either conditional release or referred to the Department of Human Services for consideration of voluntary assistance.

Added by Laws 2004, c. 106, § 7, eff. April 1, 2005.

§22-1175.6c.  Person incompetent for reasons other than needed treatment due to mental retardation - Dangerous to self or others - Placement.

A.  If the person is found to be incompetent for reasons other than the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, or the person is mentally retarded as defined by Title 10 of the Oklahoma Statutes, but is also found to be dangerous as defined by Section 1175.1 of this title, the court shall suspend the criminal proceedings and refer the matter to the Department of Human Services and Department of Mental Health and Substance Abuse Services for determination of appropriate placement.

B.  The Department of Human Services and the Department of Mental Health and Substance Abuse Services shall jointly establish procedures by the effective date of this act to determine the appropriate placement of individuals who are found to be incompetent to stand trial for reasons other than the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, or the person is mentally retarded as defined by Title 10 of the Oklahoma Statutes.  Both agencies shall then submit their joint recommendation to the court for determination of appropriate placement.

Added by Laws 2004, c. 106, § 8, eff. April 1, 2005.

§22-1175.7.  Persons incompetent but capable of achieving competency within reasonable time - Treatment order - Medical supervisor - Commitment - Private treatment - Involuntary commitment to Department of Human Services prohibited.

A.  If the person is found incompetent, but capable of achieving competency within a reasonable period of time, as defined by the court, the court shall order such person to undergo such treatment, therapy or training which is calculated to allow the person to achieve competence.

B.  If the person is not committed to the custody of the Department of Mental Health and Substance Abuse Services, the court shall appoint a medical supervisor for a course of treatment.  The medical supervisor of treatment may be any person or agency that agrees to supervise the course of treatment.  The proposed treatment may be either inpatient or outpatient care depending on the facilities and resources available to the court and the type of disability sought to be corrected by the court's order.  The court shall require the supervisor to provide periodic progress reports to the court and may pay for the services of the medical supervisor from court funds.

C.  The court may commit the incompetent person to the custody of the Department of Mental Health and Substance Abuse Services, but only where the person is a person requiring treatment as defined by Title 43A of the Oklahoma Statutes, or other appropriate state agency, if the court, after the hearing provided in Section 1175.4 of this title, determines that such commitment is necessary for the effective administration of the treatment ordered, or if the court determines that the defendant is dangerous to self or society as a result of being a person requiring treatment as defined by Title 43A of the Oklahoma Statutes.

D.  The court may allow the person to receive treatment from private facilities if such facilities are willing, and neither the state nor the court fund is required to directly pay for such care.

E.  In no event shall an incompetent individual be involuntarily committed to the legal custody of the Department of Human Services or any of its facilities.

Added by Laws 1980, c. 336, § 7, emerg. eff. June 25, 1980.  Amended by Laws 1990, c. 51, § 19, emerg. eff. April 9, 1990; Laws 1997, c. 407, § 7, eff. Nov. 1, 1997; Laws 2000, c. 421, § 8, eff. Nov. 1, 2000.

§221175.8.  Resumption of competency.

If the medical supervisor reports that the person appears to have achieved competency after a finding of incompetency, the court shall hold another competency hearing to determine if the person has achieved competency. If competency has been achieved, the criminal proceedings shall be resumed.

Laws 1980, c. 336, § 8, emerg. eff. June 25, 1980.

§221176.  Raising issue of mental illness or insanity at time of offense.

A.  If the defendant intends to raise the question of mental illness or insanity at the time of the offense, the defendant shall file an application with the court at least twenty (20) days before trial.  The procedure to be followed for review of such an application will be the same as provided in Section 1175.3 of Title 22 of the Oklahoma Statutes.

B.  If the court finds that the defendant's sanity at the time of the offense is to be a significant factor in his defense at trial and that the defendant is financially unable to obtain the services of a qualified mental health professional, the Oklahoma Indigent Defense System Board, or in counties subject to the provisions of Section 138.1 of Title 19 of the Oklahoma Statutes, the court shall provide the defendant with access to a qualified mental health professional by authorizing counsel to obtain the services of a qualified mental health professional to conduct an appropriate examination and assist in evaluation, preparation and presentation of the defense.  Compensation for such services shall be paid by the Indigent Defense System Board, except that in counties subject to the provisions of Section 138.1 of Title 19 of the Oklahoma Statutes, the compensation shall be paid by the court fund.

C.  As used in this section "qualified mental health professional" means an individual certified or licensed in this state to practice psychiatry, psychology, professional counseling, or social work.

Added by Laws 1985, c. 232, § 2, emerg. eff. July 8, 1985. Amended by Laws 1991, c. 238, § 36, eff. July 1, 1991.

§221181.  Causes for removal of officers.

Any officer not subject to impeachment elected or appointed to any state, county, township, city, town, or other office under the laws of the state may, in the manner provided in this article, be removed from office for any of the following causes:

First.  Habitual or willful neglect of duty.

Second.  Gross partiality in office.

Third.  Oppression in office.

Fourth.  Corruption in office.

Fifth.  Extortion or willful overcharge of fees in office.

Sixth.  Willful maladministration.

Seventh.  Habitual drunkenness.

Eighth.  Failure to produce and account for all public funds and property in his hands, at any settlement or inspection authorized or required by law.

R.L.1910, § 5592.

§221181.1.  Removal for acts of commission, omission, neglect.

All elective officers in the State of Oklahoma, including elective officers of the state and elective officers in each county, city, town or school district of the State of Oklahoma, but excluding any elective officers liable to impeachment, shall be subject to removal from office in such manner and for such causes as now provided by law, or as may be provided by law passed subsequent to this act, and any such officer or officers may be removed or ousted from office for any act or acts of commission or omission or neglect which may be committed, done or omitted during the term in which such ouster or removal proceedings may be filed, and any such officer or officers, may be removed or ousted from office for any act or acts of commission, omission or neglect committed, done or omitted during a previous or preceding term in such office.

Laws 1955, p. 200, § 1.

§221181.2.  Allegations or charges.

The complaint, petition, accusation or proceeding for removal or ouster from office may include allegations or charges of any act or acts of commission, omission or neglect which may be committed, done or omitted during the term of office in which such ouster or removal proceeding may be filed, and may also include allegations or charges as to any act or acts of commission, omission or neglect committed, done or omitted during a previous or preceding term in such office.

Laws 1955, p. 200, § 2.

§221182.  Accusation by grand jury.

An accusation in writing, charging such officer with any of the causes for removal mentioned in the first preceding section may be presented by the grand jury to the district court of the county in or for which the officer is elected or appointed:  Provided, that in the case of a state officer, such accusation may be presented by the grand jury of the county in which such officer resides, or in which he has his place of office for the usual transaction of official business.

R.L.1910, § 5593.

§221183.  Requisites of accusation.

The accusation must state the offense charged, in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended.

R.L.1910, § 5594.

§221184.  Proceedings on accusation.

After receiving the accusation, the judge to whom it is delivered must forthwith cause it to be transmitted to the district attorney of the county or subdivision, except when he is the officer accused, who must cause a copy thereof to be served upon the defendant, and required by written notice of not less than five (5) days that he appear before the district court of the county or subdivision, and answer the accusation at a specified time.  The original accusation must then be filed with the clerk of the court.

R.L.1910, § 5595.

§221185.  Defendant to appear.

The defendant must appear at the time appointed in the notice, and answer the accusation, unless, for sufficient cause, the court assigns another day for that purpose.  If he do not appear, the court may proceed to hear and determine the accusation in his absence.

R.L.1910, § 5596.

§221186.  Requisites of answer.

The defendant may answer the accusation either by objecting to the sufficiency thereof, or of any article therein, or by denying the truth of the same.

R.L.1910, § 5597.

§221187.  Objection to accusation.

If he object to the legal sufficiency of the accusation the objection must be in writing but need not be in any specific form, it being sufficient if it present intelligibly the ground of the objections.

R.L.1910, § 5598.

§221188.  Denial of accusation.

If he deny the truth of the accusation the denial may be oral and without oath and must be entered upon the minutes.

R.L.1910, § 5599.

§221189.  Defendant to answer, when.

If an objection to the sufficiency of the accusation be not sustained the defendant must answer the accusation forthwith.

R.L.1910, § 5600.

§221190.  Judgment of conviction or trial.

If the defendant plead guilty, or refuse to answer the accusation the court must render judgment of conviction against him. If he deny the matters charged, the court must proceed to try the accusation.

R.L.1910, § 5601.

§221191.  Method of trial.

The trial must be by jury and conducted in all respects in the same manner as the trial of an indictment for a misdemeanor.

R.L.1910, § 5602.

§221192.  Removal if convicted.

Upon a conviction, the court must pronounce judgment, that the defendant be removed from office.  But to warrant a removal, the judgment must be entered upon the minutes, assigning therein the causes of removal.

R.L.1910, § 5603.

§221193.  Accusation against district attorney.

In case an accusation is presented against the district attorney, the same shall be delivered by the judge to the clerk of his court, and by the clerk to such person as the judge shall appoint to act as prosecuting officer in the matter, and the person so appointed shall be authorized and required to conduct the proceedings.

R.L.1910, § 5604.

§221194.  County commissioners or judge and treasurer may present accusation, when  Proceedings.

The board of county commissioners may, in the case of any county or township officer, present such accusation and bring an action in the name of the county for the removal of such officer, and the district court shall have exclusive jurisdiction thereof; but if any county commissioner is the party charged, then the county judge and county treasurer shall present such accusation and bring the action.  The proceedings, in actions brought under the provisions of this section shall, except as provided in the two next succeeding sections, be as is provided in the preceding sections of this article.

R.L.1910, § 5605.

§221195.  Suspension from office  Time for trial  Change of judge or venue  Continuances  Filling vacancy temporarily  Voluntary suspension of county officers.

(1) When the complaint for removal is filed, if, in addition to the matter charged as ground for removal, the complaint shall also pray that the officer charged be suspended from office pending the investigation, the judge of the court may, if sufficient cause appear from the charge or from the testimony, or affidavits then presented, order the suspension of the accused from the functions of his office until the determination of the matter.  If the order of suspension be made and the court be then in session, the accused shall be entitled to a trial within ten (10) days, if he demands it. If the court be not in session, then the accused shall be entitled to a trial on the first day of the next term.  The accused shall have the right to change of judge, or to a change of venue, on application to the court, or to the judge if the court be not in session, on making the showing required to change the venue in a criminal case, and if the application be allowed the matter shall be sent for trial to the nearest adjoining county, and in which the objections stated as ground of change do not exist, and trial shall be there had at the earliest possible date.  But one such change shall be allowed.  The accused shall be entitled to continuance, as in other cases.  If the accused be not suspended from his office, then the complainant may have a continuance, as in other criminal cases.  If a suspension take place, the board of county commissioners may temporarily fill the office by appointment, but if the officer suspended be a county commissioner, then the vacancy shall be filled by temporary appointment made by the Governor.

(2) A county officer, other than a county commissioner, against whom a complaint for removal has been filed, may voluntarily suspend himself from office by filing an election of suspension at any time after such complaint has been filed with the board of county commissioners, which board shall temporarily fill the office by appointment.  If the officer be a county commissioner, then such filing shall be made with the Governor of the State of Oklahoma, who shall temporarily fill the office by appointment.  If upon trial such officer is found guilty, such temporary appointment shall remain in effect until a successor is duly qualified as provided by law, but if such officer is acquitted, such temporary appointment shall expire at that time, and the person so acquitted shall immediately resume his office.

R.L.1910 § 5606; Laws 1968, c. 129, § 1, emerg. eff. April 8, 1968.

§221196.  Judgment of removal.

The question of fact shall be tried as in other actions, and if the accused is found guilty, the judgment shall be entered removing the officer from his office and declaring the latter vacant, or as provided for in the code of criminal procedure, and a copy thereof shall be certified to the board of county commissioners, and the county clerk shall enter the same upon the proper record.

R.L.1910, § 5607.

§221197.  Members of legislature not affected.

This article shall not apply to the manner of removing members of the Legislature.

R.L.1910, § 5608.

§221221.  Search warrant defined.

A search warrant is an order in writing, in the name of the state, signed by a magistrate, directed to a peace officer, commanding him to search for personal property and bring it before the magistrate.

R.L.1910, § 6059.

§221222.  Grounds for issuance of search warrant  Seizure of property.

A search warrant may be issued and property seized upon any of the following grounds:

First:  When the property was stolen or embezzled, in which case it may be taken on the warrant, from any house or other place in which it is concealed, or from the possession of the person by whom it was stolen or embezzled, or of any other person in whose possession it may be.

Second:  When it was used as the means of committing a felony, in which case it may be taken on the warrant from any house or other place in which it is concealed, or from the possession of the person by whom it was used in the commission of the offense, or of any other person in whose possession it may be.

Third:  When it is in the possession of any person, with the intent to use it as the means of committing a public offense, or in the possession of another to whom he may have delivered it for the purpose of concealing it or preventing its being discovered, in which case it may be taken on the warrant from such person, or from a house or other place occupied by him, or under his control, or from the possession of the person to whom he may have so delivered it.

Fourth:  When the property constitutes evidence that an offense was committed or that a particular person participated in the commission of an offense.

R.L.1910, § 6060; Laws 1969, c. 223, § 1, emerg. eff. April 21, 1969.

§221223.  Probable cause must be shown.

A search warrant shall not be issued except upon probable cause, supported by affidavit, naming or describing the person, and particularly describing the property and the place to be searched.

§221223.1.  Electronically recorded oral statement  Transcription.

A magistrate may take an oral statement under oath which shall at that time be recorded electronically and thereafter transcribed by an official court reporter.  The original recording and transcription thereof shall become a part of and kept with the official records of the case.  The transcribed statement shall be deemed to be an affidavit for the purposes of this section and Section 1223 of Title 22 of the Oklahoma Statutes.

In such cases, the magistrate and the official court reporter shall sign the transcription of the recording of the sworn statement. Thereafter, the transcript shall be filed with the clerk of the district court along with the original recording.

Added by Laws 1982, c. 224, § 1.

§221224.1.  Oral testimony supplemental to affidavit.

Before issuing a search warrant the judge may take oral testimony, sworn to under oath, supplemental to any affidavits. Provided, however, that such oral testimony shall be recorded, such record transcribed forthwith, and filed with the affidavits to support the search warrant.

Laws 1971, c. 120, § 1, emerg. eff. May 3, 1971.

§22-1224.2.  Filing and indexing of documents.

In the event the search warrant is executed, then the search warrant, affidavit for search warrant, return of search warrant, if separate, and transcript of oral testimony, if any, shall be filed with the clerk of the district court, and shall be indexed by the clerk in alphabetical order.  Upon a criminal prosecution being filed, the district attorney shall make application for a court order that the documents be transferred and filed in the case.

Added by Laws 1971, c. 120, § 4, emerg. eff. May 3, 1971.  Amended by Laws 2001, c. 404, § 4, eff. Nov. 1, 2001.

§221225.  Requisites of search warrant - Issuing magistrate.

A.  If a magistrate be thereupon satisfied of the existence of grounds of the application, or that there is probable cause to believe their existence, he must issue a search warrant, signed by him, with his name of office, to a peace officer of this state, commanding him forthwith to search the person or place named, for the property specified, and to bring it before the magistrate, and also to arrest the person in whose possession the same may be found, to be dealt with according to law.

B.  The magistrate may orally authorize a peace officer to sign the name of the magistrate on a copy made to conform with the original warrant if the peace officer applying for the warrant is not in the actual physical presence of the magistrate.  Such copy shall be deemed to be a search warrant for the purposes of this act and it shall be returned to the magistrate as provided for in Section 1233 of this title.  In such cases, the magistrate shall enter on the face of the original warrant the exact time of the issuance of the warrant and shall sign and file the original warrant and the copy made to conform with the original warrant with the clerk of the district court as provided for in Section 1224.2 of this title.

C.  A search warrant authorized by this section may be issued by any magistrate for a search of a person or property within the judicial district in which the magistrate presides or outside the judicial district if there was probable cause to believe the property was within the judicial district when the warrant was sought, but moved outside the judicial district before the warrant was executed.

Amended by Laws 1982, c. 224, § 2; Laws 1990, c. 290, § 1, eff. Sept. 1, 1990.

§221226.  Form of search warrant.

The warrant must be in substantially the following form:

County of _______________

In the name of the State of Oklahoma.  To any peace officer of this state.

Probable cause having been shown on this date before me, by (name every officer and person who has made affidavit or given oral testimony supplementing an affidavit) for believing the following property (describe the property) is located at (specify the location where the property is shown to be).

You are therefore commanded, in the daytime (or "at any time of the day or night," as the case may be, according to Section 1230, as amended, of Title 22 of the Oklahoma Statutes), to make immediate search on the person of C.D. (or "in the house situated," describing it, or any other place to be searched, with reasonable particularity, as the case may be), for the following property (describing it with reasonable particularity), and if you find the same, or any part thereof to bring it forthwith before me, at (stating the place) or before a magistrate who presides in the judicial district in which the property was found and seized.

Dated at _______________ the _____ day of _______________, 19___.

______________________________

(Signature of Judge)

______________________________

(Judge's Official Designation)

R.L.1910, § 6064; Laws 1971, c. 120, § 2, emerg. eff. May 3, 1971.  Amended by Laws 1990, c. 290, § 2, eff. Sept. 1, 1990.

§22-1227.  Service of search warrant.

A search warrant may in all cases be served by any of the officers mentioned in its direction, but by no other person except in aid of the officer, on his requiring it, he being present, and acting in its execution.

R.L. 1910, § 6065.

§22-1228.  Execution of search warrant without warning or notice - Forced entry - Exigent circumstances.

A peace officer may break open an outer or inner door or window of a house, or any part of the house, or anything therein, to execute the warrant when:

1.  The officer has been refused admittance after having first given notice of his authority and purpose; or

2.  Pursuant to an instruction inserted in the search warrant by the magistrate that no warning or other notice of entry is necessary because there is reasonable cause to believe that exigent circumstances exist.  Exigent circumstances include:

a. such warning or other notice would pose a significant danger to human life,

b. such warning or other notice would allow the possible destruction of evidence,

c. such warning or other notice would give rise to the possibility of resistance or escape,

d. such warning or other notice would otherwise inhibit the effective investigation of the crime, or

e. such warning or other notice would be futile or a useless gesture.

R.L.1910, § 6066.  Amended by Laws 1990, c. 290, § 3, eff. Sept. 1, 1990; Laws 1999, c. 128, § 1, eff. Nov. 1, 1999.

§221229.  Execution of search warrant  Liberating person detained.

He may break open any outer or inner door or window of a house for the purpose of liberating a person who, having entered to aid him in the execution of the warrant, is detained therein, or when necessary for his own liberation.

R.L.1910, § 6067.

§22-1230.  When search warrant may be served.

Search warrants for occupied dwellings shall be served between the hours of six o'clock a.m. and ten o'clock p.m., inclusive, unless the judge finds the existence of at least one of the following circumstances:

1.  The evidence is located on the premises only between the hours of ten o'clock p.m. and six o'clock a.m.;

2.  The search to be performed is a crime scene search;

3.  The affidavits be positive that the property is on the person, or in the place to be searched and the judge finds that there is likelihood that the property named in the search warrant will be destroyed, moved or concealed; or

4.  The search to be performed is a search for evidence relating to the illegal manufacture of methamphetamine or other controlled dangerous substance.

If any of the above criteria are met the judge may insert a direction that the warrant be served at any time of the day or night.  Search warrants for sites other than occupied dwellings may be served at any time of the day or night without a special direction.

R.L. 1910, § 6068.  Amended by Laws 1971, c. 120, § 3, emerg. eff. May 3, 1971; Laws 1990, c. 148, § 2, emerg. eff. May 1, 1990; Laws 1996, c. 15, § 1, eff. Nov. 1, 1996; Laws 2005, c. 353, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 2005, c. 426, § 3 repealed by Laws 2006, c. 16, § 5, emerg. eff. March 29, 2006.

§221231.  Search warrant void after ten days.

A search warrant must be executed and returned to the magistrate by whom it is issued within ten (10) days.  After the expiration of these times respectively, the warrant, unless executed is void.

R.L.1910, § 6069.

§221232.  Disposition of property recovered.

When the property is delivered to the magistrate, he must, if it was stolen or embezzled, deliver it to the owner on satisfactory proof of his title, and on his paying the necessary expenses incurred in its preservation, to be certified by the magistrate.  If it were taken on a warrant issued on the grounds stated in the second and third subdivisions of the second section of this article, he must retain it in his possession, subject to the order of the court to which he is required to return the proceedings before him, or of any other court in which the offense, in respect to which the property was taken, is triable.

R.L.1910, § 6070.

§221233.  Return of search warrant.

Any peace officer who executes a search warrant must forthwith return the warrant to the magistrate who authorized the warrant or to a magistrate who presides in the judicial district in which the property was found and seized together with a written inventory of the property taken, which shall be made publicly, or in the presence of the person from whose possession it was taken and of the applicant for the warrant, if they be present, verified by the affidavit of the officer, and taken before the magistrate, to the following effect:

I, A. B., the officer by whom this warrant was executed, do swear that the above inventory contains a true and detailed account of all the property taken by me on the warrant.

R.L.1910, § 6071.  Amended by Laws 1990, c. 290, § 4, eff. Sept. 1, 1990.

§221234.  Inventory to be furnished, when.

The magistrate must thereupon, if required, deliver a copy of the inventory to the person from whose possession the property was taken, and to the applicant for the warrant.

R.L.1910, § 6072.

§221235.  Hearing on issuance of warrant.

If the grounds on which the warrant was issued be controverted, the magistrate must proceed to take testimony in relation thereto.

R.L.1910, § 6073.

§221236.  Testimony on hearing for warrant.

The testimony given by each witness must be reduced to writing and authenticated in the manner as in preliminary examinations.

R.L.1910, § 6074.

§221237.  Restoration of property to person searched.

If it appears that the property taken is not the same as that described in the warrant, or that there is no probable cause for believing the existence of the grounds on which the warrant was issued, the magistrate must cause it to be restored to the person from whom it was taken.

R.L.1910, § 6075.

§221238.  Papers returned to district court.

The magistrate must annex together the depositions, the search warrant and return, and the inventory, and then return them to the next district court of the county having power to inquire into the offense in respect to which the search warrant was issued by the intervention of a grand jury at or before its opening on the first day.

R.L.1910, § 6076.

§221239.  Procuring search warrant without cause.

A person who maliciously and without probable cause procures a search warrant to be issued and executed is guilty of a misdemeanor. R.L.1910, § 6077.

§221240.  Officer exceeding his authority.

A peace officer in executing a search warrant, who willfully exceeds his authority, or exercises it with unnecessary severity, is guilty of a misdemeanor.

R.L.1910, § 6078.

§221241.  Search of defendant for weapons or evidence.

When a person charged with a felony is supposed by the magistrate before whom he is brought to have upon his person a dangerous weapon or anything which may be used as evidence of the commission of the offense, the magistrate may direct him to be searched in his presence, and the weapon or other thing to be retained, subject to his order or the order of the court in which the defendant may be tried.

R.L.1910, § 6079.

§221261.  Seized property  Report and disposition.

In all cases where wines, whiskey, beer or other intoxicating liquors mentioned in the Constitution or laws of this state or any personal property used for the purpose of violating any of the prohibitory liquor laws or gambling laws of this state, shall be seized by any officer or person with or without a search warrant, such officer or person is hereby required within five (5) days to make a written report under oath and file the same with the county clerk of the proper or respective county where the same shall be so seized, which report shall in detail state the name of the officer or person making the seizure, the place where seized and an inventory of the property, articles or intoxicating liquors so taken into possession, and within said five (5) days said person is hereby required to deliver the same to the sheriff of the county and take the sheriff's receipt therefor, in duplicate and such sheriff shall retain the same and all thereof, until the same shall be destroyed pursuant to the orders of the court.  In computing the time, five (5) days, Sundays and holidays shall be excluded and not counted.  A duplicate copy of said receipt shall immediately be filed with said county clerk, who shall keep a record of same, provided the sheriff and his deputies shall be required to make the affidavit and issue the receipt and otherwise comply with the provisions of this act. Provided, that all liquors so seized shall be preserved for use as evidence in the trial of any action growing out of such seizure and all officers seizing any such liquors are hereby required to mark the bottles or containers for identification by writing thereon the date of the seizure and the name of the person from whom seized. The sheriff shall be liable on his bond for the safe keeping of all such property so turned over to him under the provisions of this act.

Laws 1919, c. 19, p. 35, § 1.

§221262.  Seized property  Officer guilty of penalty, when.

Any officer failing to comply with Section One of this act shall be guilty of a misdemeanor and upon conviction shall be fined not less than Twentyfive Dollars ($25.00) or more than One Hundred Dollars ($100.00), and imprisoned in the county jail not less than thirty (30) days or more than sixty (60) days for each offense.

Laws 1919, c. 19, p. 36, § 2.

§22-1263.  Penalty for sale of seized liquor by officer.

Any officer who shall sell, barter, give away, or otherwise dispose of any whiskey or any intoxicating liquor, including beer, so seized by order of the court, shall be guilty of a felony.  A violation of any provision of this section shall be punished by a fine of not less than Fifty Dollars ($50.00), nor more than Two Thousand Dollars ($2,000.00), and imprisonment of not less than thirty (30) days in jail, nor more than five (5) years in the State Penitentiary.

Added by Laws 1919, c. 19, p. 36, § 3.  Amended by Laws 1927, c. 14, p. 16, § 1; Laws 1997, c. 133, § 438, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 322, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 438 from July 1, 1998, to July 1, 1999.

§22-1264.  False affidavit by officer - Penalty.

Any officer willfully making a false affidavit, as provided in Section 1261 of this title, shall be guilty of the felony of perjury and, upon conviction therefor, shall be imprisoned in the State Penitentiary not less than two (2) years nor more than five (5) years for each offense.

Added by Laws 1919, c. 19, p. 36, § 4.  Amended by Laws 1997, c. 133, § 439, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 323, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 439 from July 1, 1998, to July 1, 1999.

§22-1271.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§221272.  Affidavits or depositions need not be entitled.

It is not necessary to entitle an affidavit, or deposition in the action, whether taken before or after indictment; but if made without a title, or with an erroneous title, it is as valid and effectual for every purpose as if it were duly entitled, if it intelligibly refer to the proceedings, in which it is made.

R.L.1910, § 6125.

§221273.  Informalities or errors not fatal if not prejudicial.

Neither a departure from the form or mode prescribed in this chapter in respect to any pleadings or proceedings, nor an error or mistake therein, renders it invalid, unless it has actually prejudiced the defendant or tended to his prejudice, in respect to a substantial right.

R.L.1910, § 6126.

§221274.  Informer to pay costs, when.

If any informer, under a penal statute, to whom the penalty, or any part thereof, if recovered, is given, shall dismiss his suit or prosecution, or fail in the same, he shall pay all costs accruing on such suit or prosecution, unless he be an officer whose duty it is to commence the same.

R.L.1910, § 6133.

§221275.  Clerk to keep record of indictments, informations and bonds.

The clerk of the district court shall keep a record in which all indictments, informations and bonds shall be entered and certified as true and correct copies of all original indictments, informations and bonds filed in his office, and whenever any such original indictment, information or bond filed with the clerk becomes either lost, destroyed or stolen, or for any other reason cannot be produced at the trial, a certified copy of the aforesaid record of such original indictment, information or bond shall be competent evidence and shall have the same validity and effect as the original thereof.

R.L.1910, § 6134.

§221276.  Record of indictments, informations and bonds not public.

The record provided for in the preceding section shall be kept by the clerk as a private record and to be made public only in case the original indictment, information or bond becomes lost, stolen or cannot be found.

R.L.1910, § 6135.

§22-1277.  Prosecutions of offenses committed by inmates of penal institutions - Habeas corpus - Costs, expenses, fees.

A.  The Department of Corrections shall pay a fee as provided in subsection D of this section for criminal prosecutions conducted in any county where a penal institution or community correction center is located in this state when the prosecution involves:

1.  A violation of any criminal law committed by any prisoner housed in any penal institution or community correction center of this state; or

2.  A crime committed in furtherance of an escape, flight or concealment as a fugitive from any penal institution or community correction center of this state.

B.  The provisions of subsection A of this section shall apply whether the prisoner is confined or permitted to be at large as a trusty or otherwise.  Provided, however, the provisions of subsection A of this section shall not apply to inmates incarcerated in any correctional facility which is not operated by or under contract with the Oklahoma Department of Corrections.

C.  The cost of any habeas corpus proceedings instituted by any prisoner of any penal institution or community correction center which is operated by or under contract with this state shall be paid by the Department of Corrections out of any funds provided for the support and maintenance of the institution of which the person committing such crime, or instituting such habeas corpus proceedings, is a prisoner, upon the filing of a verified and itemized claim from the court clerk of the county where the proceedings were held.

D.  The Department of Corrections shall pay a fee of Two Hundred Dollars ($200.00) upon the filing of a criminal action pursuant to the provisions of paragraph 1 or 2 of subsection A of this section, and an additional fee of Three Hundred Dollars ($300.00) upon acquittal or conviction of each such prisoner prosecuted, regardless of the number of charges or counts which arise out of the same incident.  The fee shall be paid to the district court fund of the county where the action arose.  The fee shall be in lieu of any expenses authorized by law for a criminal prosecution and chargeable against the Department of Corrections.  The fee shall be paid at the conclusion of the prosecution and upon a proper invoice by the court clerk to the Department.  Failure to pay the cost shall not constitute grounds for dismissal of the criminal action.

E.  Nothing in this section shall prohibit the court from ordering the costs and expenses of a criminal prosecution to be paid by the inmate or restrict the court clerk from collecting such costs and expenses from the inmate.

Added by Laws 1935, p. 20, § 1.  Amended by Laws 1955, p. 201, § 1, emerg. eff. June 2, 1955; Laws 1957, p. 169, § 1, emerg. eff. May 28, 1957; Laws 1961, p. 238, § 1, emerg. eff. May 15, 1961; Laws 1986, c. 314, § 7, operative July 1, 1986; Laws 1992, c. 319, § 2, eff. Sept. 1, 1992; Laws 2002, c. 159, § 1, emerg. eff. April 29, 2002.

§221278.  Interpreters for deaf mutes  Appointment  Oath  Compensation.

(a) In all criminal prosecutions, where the accused is a deaf mute, he shall have all of the proceedings of the trial interpreted to him in a language that he can understand by a qualified interpreter appointed by the court from a list of names submitted by the Oklahoma Association of the Deaf.

(b) In all cases where the mental condition of a person is being considered and where such person may be committed to a mental institution, and where such person is a deaf mute, all of the court proceedings, pertaining to him, shall be interpreted to him in a language that he understands by a qualified interpreter appointed by the court.

(c) Interpreters who shall be appointed under the terms of this act shall be required to take an oath that they will make a true interpretation to the person accused or being examined, which person is a deaf mute, of all the proceedings of his case in a language that he understands; and that he will repeat said deaf mute's answers to questions to council, court, or jury, in the English language, in his best skill and judgment.

(d) Interpreters appointed under the terms of this act shall be paid for their services a sum to be determined by the court.

Laws 1957, p. 169, § 1.

§221291.  Misdemeanor may not be compromised, when.

When a defendant is held to answer on a charge of misdemeanor, for which the person by the act constituting the offense has a remedy by a civil action, the offense may be compromised as provided in the next section, except when it was committed:

1.  By or upon an officer of justice while in the execution of the duties of his office.

2.  Riotously; or,

3. With an intent to commit a felony.

R.L.1910, § 6113.

§221292.  Prosecution compromised, when.

If the party injured appear before the court to which the deposition and statement are required to be returned at any time before trial, on an indictment or information for the offense, and acknowledge in writing that he has received satisfaction for the injury, the court may, in its discretion, on payment of the costs incurred, order all proceedings to be stayed upon the prosecution and the defendant to be discharged therefrom.  But in that case the reasons for the order must be set forth therein and entered upon the minutes.

R.L.1910, § 6114.

§221293.  Compromise of prosecution as bar.

The order authorized by the last section is a bar to another prosecution for the same offense.

R.L.1910, § 6115.

§221294.  Compromise of prosecution forbidden, when.

No public offense can be compromised, nor can any proceedings for the prosecution or punishment thereof, upon a compromise, be stayed, except as provided in Sections 6113 and 6114.

R.L.1910, § 6116.

§221301.  Information against corporation  Summons.

Upon an information against a corporation, the magistrate may issue a summons signed by him, with his name of office, requiring the corporation to appear before him at a specified time and place to answer the charge; the time to be not less than ten (10) days after the issuing of the summons.

R.L.1910, § 6117.

§221302.  Form of summons.

The summons must be in substantially the following form:

County of .................

IN THE NAME OF THE STATE OF OKLAHOMA

To the (naming the corporation):

You are hereby summoned to appear before me at (naming the place), on (specifying the day and hour), to answer to the charge made against you, upon the information of A. B., or the presentment of the grand jury of the county of ........  for (designating the offense generally.)

Dated at the city, or town, of .........  , the ......  day of ........  191......

G.............  H..............

Justice of the peace (as the case may be.)

R.L.1910, § 6118.

§221303.  Service of summons.

The summons must be served at least five (5) days before the day of appearance fixed therein, by delivering a copy thereof and showing the original to the president, or other head of the corporation, or to the secretary, cashier or managing agent thereof.

R.L.1910, § 6119.

§221304.  Examination of charge.

At the time appointed in the summons, the magistrate must investigate the charge in the same manner as in the case of a natural person brought before him, so far as those proceedings are applicable.

R.L.1910, § 6120.

§221305.  Certificate of magistrate after hearing.

After hearing the proofs the magistrate must certify upon the depositions, either that there is or is not sufficient cause to believe the corporation guilty of the offense charged, and must return the depositions and certificate in the same manner prescribed in the last section of the article (Section 5692 on preliminary examinations).

R.L.1910, § 6121.

§221306.  Certificate of sufficient cause  Proceedings by grand jury or district attorney.

If the magistrate return a certificate that there is sufficient cause to believe the corporation guilty of the offense charged, the grand jury or district attorney may proceed thereon, as in the case of a natural person held to answer.

R.L.1910, § 6122.

§221307.  Appearance and plea by corporation.

If an indictment or information be filed, the corporation may appear by counsel to answer the same.  If they do not thus appear, a plea of not guilty must be entered, and the same proceedings had thereon as in other cases.

R.L.1910, § 6123.

§221308.  Conviction of corporation  Fine collected, how.

When a fine is imposed upon a corporation, on conviction it may be collected, by virtue of the order imposing it, by the sheriff of the county, out of their real and personal property, in the same manner as upon an execution.

R.L.1910, § 6124.

§22-1321.  Custody and return of stolen or embezzled property.

A.  It is the intent of the Legislature that any stolen or embezzled money or other property held in custody of a municipality, county or the state in any criminal investigation, action or proceeding be returned to the proper person or its lawful owner without unnecessary delay.

B.  If the property coming into the custody of a municipal, county or state peace officer is not alleged to have been stolen or embezzled, the peace officer may return the property to the owner upon satisfactory proof of ownership.  The notice and hearing provisions of this section shall not be required for return of the property specified in this section if there is no dispute concerning the ownership of the property.  Within fifteen (15) days of the time the owner of the property is known, the peace officer shall notify the owner of the property that the property is in the custody of the peace officer.  The property shall be returned to the owner upon request.

C.  Except as otherwise provided for property that is pawned, when money or property alleged to have been stolen or embezzled, comes into the custody of a peace officer, the peace officer shall hold it subject to the order of the magistrate authorized by Section 1322 of this title to direct the disposal thereof.  Within fifteen (15) days of the time the owner of the property is known, the peace officer shall notify the owner of the property that the property is in the custody of the peace officer.  The peace officer shall make a good faith effort to locate and notify the owner of the property.  If the peace officer has made a good faith effort to locate and notify the owner of the property and has been unable to locate or notify the owner, the peace officer shall release the property to the last person in possession of the property within fifteen (15) days after the peace officer determines that an owner cannot be located or notified, provided that the person who last had possession of the property shows proof that the person is a lawful possessor of the property.  Such officer may provide a copy of a nonownership affidavit to the defendant to sign if the defendant is not claiming ownership of the money or property taken from the defendant and if the defendant has relinquished the right to remain silent.  The affidavit is not admissible in any proceeding to ascertain the guilt or innocence of the defendant.  A copy of this affidavit shall be provided to the defendant, and a copy shall be filed by the peace officer with the court clerk.  Upon request, a copy of this affidavit shall be provided to any person claiming ownership of such money or property.  The owner of the property or designated representative of the owner may make application to the magistrate for the return of the property.  The application shall be on a form provided by the Administrative Director of the Courts and made available through the court clerk or the victim-witness coordinator.  The court may charge the applicant a reasonable fee to defray the cost of filing and docketing the application.  Once an application has been made and notice provided, the magistrate shall docket the application for a hearing as provided in this section.  Where notice by publication is appropriate, the publication notice form shall be provided free of charge to the applicant by the Administrative Director of the Courts through the court clerk or the victim-witness coordinator with instructions on how to obtain effective publication notice.  The applicant shall notify the last person in possession of the property prior to the property being seized by the state of the hearing by mailing a copy of the notice by certified mail return receipt requested at the last-known address of the person, unless the person has signed a nonownership affidavit pursuant to this section disclaiming any ownership rights to the property.  If the last person in possession of the property is unable to be served notice by certified mail, notice shall be provided by one publication in a newspaper of general circulation in the county where the property is held in custody.  The applicant shall notify the district attorney and the court when notice has been served to the last person in possession of the property or published pursuant to this section.  The hearing shall be held not less than ten (10) days or more than twenty (20) days after the court has been notified that the notice has been served or published.  For the sole purpose of conducting a due process hearing to establish ownership of the property, "magistrate" as used in this section shall mean a judge of the district court, associate district judge, special judge or the judge of a municipal criminal court of record when established pursuant to Section 28101 et seq. of Title 11 of the Oklahoma Statutes.

D.  If the magistrate determines that the property is needed as evidence, the magistrate shall determine ownership and determine the procedure and time frame for future release.  The magistrate may order the release of property needed as evidence pursuant to Section 1327 of this title, provided however, the order may require the owner to present the property at trial.  The property shall be made available to the owner within ten (10) days of the court order for release.  The magistrate may authorize ten (10) days additional time for the return of the exhibit if the district attorney shows cause that additional time is needed to photograph or mark the exhibit.

E.  If the property is not needed as evidence, it may be released by the magistrate to the owner or designated representative of the owner upon satisfactory proof of ownership.  The owner of the property or designated representative of the owner may make application to the magistrate for the return of the property.  The applicant shall notify the last person in possession of the property prior to such property being seized by the state of the hearing by mailing a copy of the notice by certified mail return receipt requested at the lastknown address of the person, unless the person has signed a nonownership affidavit pursuant to this section disclaiming any ownership rights to the property.  If the last person in possession of the property is unable to be served notice by certified mail, notice shall be provided by one publication in a newspaper of general circulation in the county where the property is held in custody.  The applicant shall notify the district attorney and the court when notice has been served to the last person in possession of the property or published pursuant to this section.  The hearing shall be held not less than ten (10) days or more than twenty (20) days after the court has been notified that the notice has been served or published.

F.  The notice and hearing provisions of subsections C and E of this section shall not be required for return of the property specified in said subsections if:

1.  There is no dispute concerning the ownership of the property;

2.  The property is readily identifiable by the owner; and

3.  The defendant has entered a plea of guilty or nolo contendere to the criminal charge, has executed a nonownership affidavit as provided by subsection C of this section or has been personally notified that the property will be returned to the owner and has failed to file an objection to such return within ten (10) days of being notified.  The owner shall provide satisfactory proof of title to the property or sign an affidavit of ownership to be provided by the peace officer.  The affidavit is not admissible in any proceeding to ascertain the guilt or innocence of the defendant.  A copy of this affidavit shall be filed by the officer with the court clerk.  The property shall then be returned to the owner.

G.  When property alleged to have been stolen comes into the custody of a peace officer and the property is deemed to be perishable, the peace officer shall take such action as appropriate to temporarily preserve the property.  However, within seventy-two (72) hours of the time the property was recovered, the receiving agency shall make application for a disposition hearing before a magistrate, and the receiving agency shall notify all persons known to have an interest in the property of the date, time and place of the hearing.

H.  In any case, the magistrate may, for good cause shown, order any evidence or exhibit to be retained pending the outcome of any appeal.

I.  Any time property comes into the custody of a municipality, a county, or this state as a result of any contact with any peace officer, criminal investigation or other situation where the return of the property is prohibited by any municipal, state or federal law or when the property has disputed ownership or multiple claimants, the municipality, county or state shall advise the claimant to file an application with the appropriate district court.  Upon filing an application for a hearing, the claimant shall provide notice to all interested persons.  At the hearing the court shall make a judicial determination as to the proper and lawful release of the property.

J.  The application, notice and hearing provisions of subsection I of this section shall include, but are not limited to, all situations where the peace officer has reason to believe:

1.  One of the persons asserting a right to the return of any firearm or other weapon is or was mentally or emotionally unstable or disturbed at the time the weapon was placed in custody or at the time of the request for the return of the weapon;

2.  One of the persons asserting a right to the return of a firearm or other weapon is subject to a victim protection order that would preclude the return of any weapon as a matter of law;

3.  One of the persons asserting a right to the return of any firearm or other weapon is under indictment or has been convicted of a felony;

4.  One of the persons asserting a right to the return of any firearm or other weapon has a misdemeanor conviction for domestic abuse as defined by law;

5.  The ownership of the property is unclear due to multiple claimants or disputes among heirs or next of kin for the property of the deceased; or

6.  The return of the property could subject the municipality, the county, or this state to potential liability for its return.

R.L.1910, § 6127.  Amended by Laws 1987, c. 174, § 3, operative July 1, 1987; Laws 1988, c. 178, § 1, eff. Nov. 1, 1988; Laws 1989, c. 348, § 18, eff. Nov. 1, 1989; Laws 1992, c. 83, § 1, eff. Sept. 1, 1992; Laws 1992, c. 280, § 1, eff. Sept. 1, 1992; Laws 1996, c. 161, § 3, eff. Nov. 1, 1996; Laws 2002, c. 443, § 1, eff. July 1, 2002.

§221322.  Stolen property  Magistrate to order delivery, when.

On satisfactory proof of title to the property, the magistrate before whom the information is laid, or who examines the charge against the person accused of stealing or embezzling the property, may order it to be delivered to the owner on his paying the reasonable and necessary expenses incurred in its preservation, to be certified by the magistrate.  The order entitles the owner to demand and receive the property.  Such property shall be made available to the owner within ten (10) days of the issuance of the order.  The court, however, may keep the property as evidence or on the issuance of an order, require the owner to present such property at trial.

Amended by Laws 1988, c. 178, § 2, eff. Nov. 1, 1988.

§221323.  Magistrate to deliver stolen property, when.

If the property stolen or embezzled come into the custody of a magistrate, it must be delivered to the owner on satisfactory proof of his title, and on his paying the necessary expenses incurred in its preservation, to be certified by the magistrate.

R.L.1910, § 6129.

§221324.  Trial court may deliver stolen property.

If property stolen or embezzled have not been delivered to the owner, the court before which a trial is had for stealing or embezzling it, may, on proof of his title, order it to be restored to the owner.

R.L.1910, § 6130.

§22-1325.  Unclaimed property or money in possession of sheriff's office or campus police agency - Disposition - Procedure.

A.  Any sheriff's office or campus police agency as authorized under Section 360.15 et seq. of Title 74 of the Oklahoma Statutes is authorized to dispose of by public sale, destruction, donation, or transfer for use to a governmental subdivision personal property which has come into its possession, or deposit in a special fund, as hereafter provided, all money or legal tender of the United States which has come into its possession, whether said property or money be stolen, embezzled, lost, abandoned or otherwise, the owner of said property or money being unknown or not having claimed the same, and which the sheriff or campus police agency has held for at least six (6) months, and such property or money, or any part thereof, being no longer needed to be held as evidence or otherwise used in connection with any litigation.

B.  Where personal property held under the circumstances provided in subsection A of this section is determined by the agency having custody to be unsuitable for disposition by public sale due to its condition or assessed by agency personnel as having limited or no resale value, it may be destroyed, discarded as solid waste or donated to a charitable organization designated by the U.S. Internal Revenue Service as a 501(c)(3) nonprofit organization.  Where disposition by destruction, discard, or donation is made of personal property, a report describing the property by category and quantity, and indicating what disposition was made for each item or lot, shall be submitted to the presiding judge of the district court within ten (10) days following the disposition.

C.  Where disposition by public sale is appropriate, the sheriff's office or campus police agency shall file an application in the district court of its county requesting the authority of said court to dispose of such personal property, and shall attach to his application a list describing such property, including all identifying numbers and marks, if any, the date said property came into its possession and the name and address of the owner, if known.  The court shall set said application for hearing not less than ten (10) days nor more than twenty (20) days after filing.

D.  Notice shall be given by the sheriff's office or campus police agency of said hearing to each and every owner known and as set forth in said application by certified mail directed to their lastknown address at least ten (10) days prior to the date of said hearing.  Said notice shall contain a brief description of the property of said owner and the place and date of the hearing.  In addition thereto notice of said hearing shall be posted in three public places in the county, one being the county courthouse at the regular place assigned for the posting of legal notices.

E.  At the hearing, if no owner appears and establishes ownership to said property, the court shall enter an order authorizing the sheriff's office or campus police agency to donate property having a value of less than Five Hundred Dollars ($500.00) to a not-for-profit corporation as defined in Title 18 of the Oklahoma Statutes or to sell said personal property to the highest bidder for cash, after at least five (5) days' notice has been given by publication in one issue of a legal newspaper of the county.  The sheriff's office or campus police agency shall make a return of said donation or sale and, when confirmed by said court, the order confirming said donation or sale shall vest in the recipient or purchaser title to said property so donated or purchased.

F.  A sheriff's office having in its possession money or legal tender under the circumstances provided in subsection A of this section, prior to appropriating the same for deposit into a special fund, shall file an application in the district court of its county requesting the court to enter an order authorizing it to so appropriate said money for deposit in said special fund.  Said application shall describe the money or legal tender, together with serial numbers, if any, the date the same came into the possession of the sheriff's office or campus police agency, and the name and address of the owner, if known.  Upon filing, said application, which may be joined with an application as described in subsection C of this section, shall be set for hearing not less than ten (10) days nor more than twenty (20) days from the filing thereof, and notice of said hearing shall be given as provided in subsection D of this section.  Such notice shall state that, upon no one appearing to prove ownership to said money or legal tender, the same will be ordered by the court to be deposited in the special fund by the sheriff's office or campus police agency.  Said notice may be combined with a notice to sell personal property as set forth in subsection D of this section.  At the hearing, if no one appears to claim and prove ownership to said money or legal tender, the court shall order the same to be deposited by the sheriff's office or campus police agency in the special fund, as provided in subsection H of this section.

G.  Where a sheriff's office or campus police agency has in its possession under the circumstances provided in subsection A of this section, personal property deemed to have potential utility to that sheriff's office, campus police agency or another governmental subdivision, prior to appropriating the personal property for use, the sheriff's office or campus police agency shall file an application in the district court requesting the court to enter an order authorizing it to so appropriate or transfer the property for use.  The application shall describe the property, together with serial numbers, if any, the date the property came into the possession of the sheriff's office or campus police agency and the name and address of the owner, if known.  Upon filing, the application, which may be joined with an application as described in subsection C of this section, shall be set for hearing not less than ten (10) days nor more than twenty (20) days from the filing thereof.  Notice of the hearing shall be given as provided in subsection D of this section.  The notice shall state that, upon no one appearing to prove ownership to the personal property, the property will be ordered by the court to be delivered for use by the sheriff's office or campus police agency or its authorizing institution or transferred to another governmental subdivision for its use.  The notice may be combined with a notice to sell personal property as set forth in subsection D of this section.  At the hearing, if no one appears to claim and prove ownership to the personal property, the court shall order the property to be available for use by the sheriff's office or campus police agency or delivered to an appropriate person for use by the authorizing institution or another governmental subdivision.

H.  The money received from the sale of personal property as above provided, after payment of the court costs and other expenses, if any, together with all money in possession of said sheriff's office or campus police agency, which has been ordered by the court to be deposited in the special fund, shall be deposited in such fund which shall be separately maintained by said sheriff's office in a special fund with the county treasurer or campus police agency to be expended upon the approval of the sheriff or head of the campus police agency for the purchase of equipment, materials or supplies that may be used in crime prevention, education, training or programming.  Said fund or any portion of it may be expended in paying the expenses of the sheriff or any duly authorized deputy or employee of the campus police agency to attend law enforcement or public safety training courses which are conducted by the Oklahoma Council on Law Enforcement Education and Training (CLEET) or other certified trainers, providers, or agencies.

I.  The disposition of biological evidence, as defined by Section 1 of this act, shall be governed by Section 1 of this act.

R.L. 1910, § 6131.  Amended by Laws 1961, p. 329, § 1; Laws 1969, c. 227, § 1, emerg. eff. April 21, 1969; Laws 1973, c. 64, § 1, emerg. eff. April 27, 1973; Laws 1979, c. 98, § 1; Laws 1995, c. 45, § 2, eff. Nov. 1, 1995; Laws 1996, c. 199, § 3, eff. Nov. 1, 1996; Laws 2001, c. 52, § 2, eff. July 1, 2001.

§221326.  Receipts for property taken from defendant.

When money or other property is taken from a defendant arrested upon a charge of public offense, the officer taking it must at the time give duplicate receipts therefor, specifying particularly the amount of money or the kind of property taken.  One of which receipts he must deliver to the defendant, and the other of which he must file with the clerk of the court to which the depositions and statement must be sent, as provided in the last section of the chapter on preliminary examination, 6641.

R.L.1910, § 6132.

§221327.  Disposition of exhibits.

A.  All exhibits which have been introduced, filed, or held in custody of the state in any criminal action or proceeding may be disposed of as provided for in this section.

B.  The court may, on application of the party entitled thereto, or an agent designated in writing by the owner, order all such exhibits, other than documentary exhibits, as may be released from the custody of the court or the state, without prejudice to the state, delivered to such party at any time after the final determination of the action or proceedings; provided, however, where the action or proceeding has resulted in an order granting probation, such delivery may be made any time after the final determination of an appeal of such order, or after the time for such appeal has elapsed.  Provided, further, if the owner of such exhibit is the victim of the offense for which such exhibit is held, said owner may make application to the court at any time prior to the final disposition of the action or proceeding for the return of the exhibit.  The applicant shall notify the last person in possession of such exhibit prior to such exhibit being seized by the state of the hearing by mailing a copy of the notice by certified mail return receipt requested at the lastknown address of such person, unless such person has signed a nonownership affidavit pursuant to Section 1321 of this title disclaiming any ownership rights to such exhibit.  If the last person in possession of the property is unable to be served notice by said certified mail, notice shall be provided by one publication in a newspaper of general circulation in the county where the property is held in custody.  The applicant shall notify the district attorney and the court when notice has been served to the last person in possession of such property or published pursuant to this section.  The hearing shall be held not less than ten (10) days or more than twenty (20) days after the court has been notified that the notice has been served or published.  In the event the court orders the release of said exhibit to the owner, the district attorney shall photograph or mark said exhibit with an identification number and return the exhibit to the owner within ten (10) days of the court order.  The court may authorize ten (10) days additional time for the return of such exhibit if the district attorney shows cause that additional time is needed to photograph or mark such exhibit.  Such photograph or marked exhibit may be presented as the exhibit in any further action or proceeding.  If the party entitled to such exhibits is unknown, or fails to apply for the return of such exhibits, the procedure for their disposition shall be as follows:

1.  After the expiration of six (6) months from the time the conviction becomes final, or if the action or proceeding has not resulted in a conviction, at any time after the judgment has become final, the court in which the case was tried shall make an order specifying what exhibits may be released from the custody of the court without prejudice to the state.  Upon receipt of such an order, the property shall be transferred to the county sheriff or other proper governmental agency for sale to the public.  At least ten (10) days prior to such sale, notice of the sale shall be sent by certified mail return receipt requested to the last person in possession of such exhibit prior to such exhibit being seized by the state at the lastknown address of such person.  Upon satisfactory proof being provided to the county sheriff or other proper governmental agency holding the transferred exhibit that the last person in possession of such exhibit was a lawful possessor, the exhibit shall be released to the last person in possession of such exhibit;

2.  At any time prior to the time fixed for the transfer, the owner or any person entitled to the possession of any of such exhibits may obtain from the court an order returning them to him;

3.  Articles not returned to their owners or to persons entitled to their possession at or prior to the time set for the transfer shall be sold by the proper receiving agency for cash.  The articles shall be sold singly or in combinations.  The money received from such sales shall be placed in the appropriate fund of the governmental agency responsible for the sale;

4.  Where the exhibit consists of money or currency and is unclaimed at the time of the transfer, it shall not be transferred but shall be immediately deposited in the appropriate fund of the governmental agency in possession of such property; and

5.  If any property is transferred to the county sheriff or other governmental agency pursuant to this section it may be sold in the manner provided by law for the sale of surplus personal property.  If the county sheriff or other proper governmental agency determines that any such property transferred to it for sale is needed for a public use, such property may be retained by the agency and need not be sold.

C.  The court may, on application of the party entitled thereto, or an agent designated in writing by the owner, order such documentary exhibits as may be released from the custody of the court without prejudice to the state delivered to such party any time after the final determination of the action or proceeding; provided, however, where the action or proceeding has resulted in an order granting probation, such delivery may be made any time after the final determination of an appeal of such order, or after the time for such appeal has elapsed.  Provided, further, if the owner of such exhibit is the victim of the offense for which such exhibit is held, said owner may make application to the court at any time prior to the final disposition of the action or proceeding for the return of the exhibit.  The applicant shall notify the last person in possession of such exhibit prior to such exhibit being seized by the state of the hearing by mailing a copy of the notice by certified mail return receipt requested at the lastknown address of such person, unless such person has signed a nonownership affidavit pursuant to Section 1321 of this title disclaiming any ownership rights to such exhibit.  If the last person in possession of the property is unable to be served notice by said certified mail, notice shall be provided by one publication in a newspaper of general circulation in the county where the property is held in custody.  The applicant shall notify the district attorney and the court when notice has been served to the last person in possession of such property or published pursuant to this section.  The hearing shall be held not less than ten (10) days or more than twenty (20) days after the court has been notified that the notice has been served or published.  In the event the court orders the release of said exhibit to the owner, the district attorney shall photograph or mark said exhibit with an identification number and return the exhibit to the owner within ten (10) days of the court order.  The court may authorize ten (10) days additional time for the return of such exhibit if the district attorney shows cause that additional time is needed to photograph or mark such exhibit.  Such photograph or marked exhibit may be presented as the exhibit in any further action or proceeding.  If the party entitled to such documentary exhibits is unknown, or fails to apply for the return of said exhibits, the procedure for their disposition shall be as follows:

1.  After the expiration of six (6) months from the time the conviction becomes final, or if the action or proceeding has not resulted in a conviction, at any time after the judgment has become final, the court in which the case was tried shall make an order requiring such exhibits to be destroyed; provided, that no such order shall be made authorizing the destruction of any documentary exhibit if the destruction of such exhibit would prejudice the state;

2.  No exhibit shall be destroyed or otherwise disposed of until sixty (60) days after the clerk of the court has posted a notice conspicuously in three public places in the county, referring to the order for the disposition, describing briefly the exhibit, and indicating the date after which the exhibit will be destroyed or otherwise disposed of.

D.  The provisions of subsection B of this section shall not apply to any dangerous or deadly weapons, narcotic or poisonous drugs, explosives, or any property of any kind or character whatsoever the possession of which is prohibited by law.  Any such property filed as an exhibit or held by the state shall be, by order of the trial court, destroyed or sold or otherwise disposed of under the conditions prescribed in such order.  This act shall not be interpreted to authorize the return of any property, the possession of which is prohibited by law.

E.  The disposition of biological evidence, as defined by Section 1 of this act, shall be governed by Section 1 of this act.

Added by Laws 1976, c. 141, § 1, eff. Oct. 1, 1976.  Amended by Laws 1983, c. 294, § 3, eff. Nov. 1, 1983; Laws 1985, c. 94, § 1, eff. Nov. 1, 1985; Laws 1988, c. 178, § 3, eff. Nov. 1, 1988; Laws 1992, c. 280, § 2, eff. Sept. 1, 1992; Laws 2001, c. 52, § 3, eff. July 1, 2001.

§221331.  Reward for arrest of horse thief.

If any person shall arrest or directly and immediately cause the arrest of any person guilty of stealing a horse or mule within this state, and shall secure the indictment and conviction of such person in a court of competent jurisdiction, or shall deliver said person so arrested to a court having jurisdiction of said charge, and if the court, or any one to whom the person arrested shall be sent for trial, shall permit said person to give bond, with security, for his further appearance in court, and said bond shall be forfeited and collected, the person so securing the conviction or the delivery shall be entitled to a reward of Fifty Dollars ($50.00) therefor.

R.L. 1910, Sec. 6136.

§221333.  Clerk's fees.

The clerk furnishing such transcript shall be allowed the same fees for same as he is allowed by law for similar services, which shall be paid by the person entitled thereto.

R.L.1910, § 6138.

§22-1334.  Littering upon highways or dumping trash on public or private property - Rewards - Claims.

A.  The boards of county commissioners of counties and the governing bodies of municipalities may offer and pay a reward, from funds set aside for that purpose, in an amount not to exceed fifty percent (50%) of the fine imposed, for the arrest and conviction or for evidence leading to the arrest and conviction of any person who violates the provisions of Sections 1753.3 or 1761.1 of Title 21 of the Oklahoma Statutes.

B.  The board of county commissioners or the governing body of the municipality may create and maintain a reward fund in the county or municipal treasury which shall be a revolving fund not subject to fiscal year limitations, from which to pay the rewards provided for in subsection A of this section, and to offset the cost of any special enforcement programs originated by any law enforcement agency responsible for the arrest or prosecution of any person who violates the provisions of Sections 1753.3 or 1761.1 of Title 21 of the Oklahoma Statutes.  These costs may include, but not be limited to, the posting of signs along the state's highways advising motorists of the fines for littering or illegal dumping.

C.  The board of county commissioners may provide for the publication, advertisement and countywide distribution to the public of information as to the reward program specified by this section.

D.  Claims for rewards shall be on forms provided by the county or municipality and shall be submitted to the prosecuting attorney of the county or municipality no later than thirty (30) days after sentencing of the defendant.  The prosecuting attorney shall investigate the validity of the claim and make a nonbinding written recommendation to the board of county commissioners or governing body of the municipality.

E.  All claims relating to a conviction shall be considered together at the next regular meeting of the board of county commissioners or governing body of the municipality following receipt of the prosecuting attorney's report.

F.  In determining the amount of the reward, the board of county commissioners or the governing body of the municipality shall have sole discretion to honor or deny the claim, but shall consider:

1.  The severity of the offense;

2.  The size of the fine imposed;

3.  The number of persons claiming a reward and the degree to which each claimant was responsible for the arrest or conviction;

4.  The burden, if any, incurred by the claimant including cost to appear at trial; and

5.  Other factors which the board or governing body deems appropriate.

G.  No reward shall be authorized and no debt shall accrue to the county or municipality upon the depletion of the reward fund authorized by this section.

H.  The reward authorized by this section shall be in lieu of any other county or municipal reward.

I.  Full-time peace officers of this state or of any county or municipality within this state shall not be eligible for the reward provided by this section.

J.  All courts assessing and receiving reward funds as required by Sections 1753.3 and 1761.1 of Title 21 of the Oklahoma Statutes shall provide appropriate transfer of the reward funds to the proper county or municipal reward fund as prescribed by the provisions of this section.

Added by Laws 1988, c. 115, § 2, eff. Nov. 1, 1988.  Amended by Laws 1994, c. 338, § 3, emerg. eff. June 8, 1994; Laws 1996, c. 299, § 3, emerg. eff. June 10, 1996; Laws 1999, c. 364, § 2, eff. July 1, 1999.

§221341.  Definitions.

As used in this section:

(1) "Merchant", means any corporation, partnership, association or person who is engaged in the business of selling goods, wares and merchandise in a mercantile establishment;

(2) "Mercantile establishment", means any mercantile place of business in, at, or from which goods, wares and merchandise are sold, offered for sale or delivered from and sold at retail or wholesale;

(3) "Merchandise", means all goods, wares and merchandise offered for sale or displayed by a merchant;

(4) "Wrongful taking", includes stealing of merchandise or money and any other wrongful appropriation of merchandise or money.

Laws 1957, p. 165, § 1; Laws 1967, c. 223, § 1, emerg. eff. May 2, 1967.

§221342.  Peace officers  Arrest without warrant.

Any peace officer may arrest without warrant any person he has probable cause for believing has committed larceny of merchandise held for sale in retail or wholesale establishments, when such arrest is made in a reasonable manner.

Laws 1957, p. 165, § 2.

§221343.  Detention of suspect  Purposes.

Any merchant, his agent or employee, who has reasonable grounds or probable cause to believe that a person has committed or is committing a wrongful taking of merchandise or money from a mercantile establishment, may detain such person in a reasonable manner for a reasonable length of time for all or any of the following purposes:

(a) Conducting an investigation, including reasonable interrogation of the detained person, as to whether there has been a wrongful taking of such merchandise or money;

(b) Informing the police or other law enforcement officials of the facts relevant to such detention;

(c) Performing a reasonable search of the detained person and his belongings when it appears that the merchandise or money may otherwise be lost; and

(d) Recovering the merchandise or money believed to have been taken wrongfully.  Any such reasonable detention shall not constitute an unlawful arrest or detention, nor shall it render the merchant, his agent or employee criminally or civilly liable to the person so detained.

Laws 1967, c. 223, § 2, emerg. eff. May 2, 1967.

§221344.  Concealing unpurchased merchandise  Presumption.

Any person concealing unpurchased merchandise of any mercantile establishment, either on the premises or outside the premises of such establishment, shall be presumed to have so concealed such merchandise with the intention of committing a wrongful taking of such merchandise within the meaning of Section 1341 of this title, and such concealment or the finding of such unpurchased merchandise concealed upon the person or among the belongings of such person shall be conclusive evidence of reasonable grounds and probable cause for the detention in a reasonable manner and for a reasonable length of time, of such person by a merchant, his agent or employee, and any such reasonable detention shall not be deemed to be unlawful, nor render such merchant, his agent or employee criminally or civilly liable.

Laws 1967, c. 223, § 3, emerg. eff. May 2, 1967.

§221345.  Citation.

This act may be known and cited as the "Interstate Agreement on Detainers Act".

Laws 1977, c. 109, § 1, eff. Oct. 1, 1977.

§221346.  Appropriate court  Definition.

As used in this act, "appropriate court", with respect to the United States, means the courts of the United States and, with respect to this state, the courts of Oklahoma in which inictments, informations or complaints for which disposition is sought are pending.

Laws 1977, c. 109, § 2, eff. Oct. 1, 1977.

§221347.  Interstate Agreement on Detainers.

The Interstate Agreement on Detainers is hereby enacted into law and entered into by this state with all jurisdictions legally joining in substantially the following form:

"The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints.  The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures.  It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a)  "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b)  "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c)  "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a)  Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty (180) days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for final disposition to be made of the indictment, information or complaint; provided, that, for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.  The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decision of the state parole agency relating to the prisoner.

(b)  The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or any other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c)  The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d)  Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed.  The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner.  Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request and the certificate.  If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e)  Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state.  The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement.  Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f)  Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a)  The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further, that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the Governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b)  Upon request of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who has lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c)  In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d)  Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e)  If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a)  In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement.  In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place of trial, whichever custodial arrangement may be approved by the custodian.

(b)  The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1)  Proper identification and evidence of his authority to act for the state into whose temporary custody this prisoner is to be given.

(2)  A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c)  If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d)  The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction.  Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e)  At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f)  During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g)  For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h)  From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner.  The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves.  Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a)  In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b)  No provision of this agreement, and no remedy made available by this agreement shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law.  A state party to this agreement may withdraw herefrom by enacting a statute repealing the same.  However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by the state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes.  The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters."

§221348.  Enforcement of agreement.

All courts, departments, agencies, officers and employees of the United States and of the State of Oklahoma are hereby directed to enforce the agreement on detainers and to cooperate with one another and with all party states in enforcing the agreement and effectuating its purpose.

Laws 1977, c. 109, § 4, eff. Oct. 1, 1977.

§221349.  Central administrator and information agent.

The Governor shall designate an appropriate state officer or employee to serve as central administrator of and information agent for the agreement on detainers.

Laws 1977, c. 109, § 5, eff. Oct. 1, 1977.

§221355.  Short title - Creation of System.

A.  Sections 1355 through 1369 of this title shall be known and may be cited as the "Indigent Defense Act".

B.  The Oklahoma Indigent Defense System is hereby created, to provide counsel in cases, as provided in the Indigent Defense Act, in which the defendant is indigent and unable to employ counsel.

C.  Unless otherwise provided, the provisions of the Indigent Defense Act shall not be applicable in counties subject to the provisions of Section 138.1a of Title 19 of the Oklahoma Statutes.

Added by Laws 1981, c. 207, § 1, emerg. eff. May 26, 1981.  Amended by Laws 1988, c. 253, § 3, operative July 1, 1988; Laws 1991, c. 238, § 1, eff. July 1, 1991; Laws 1992, c. 303, § 1, eff. July 1, 1992; Laws 1996, c. 301, § 3, eff. July 1, 1996; Laws 2001, c. 210, § 1, eff. July 1, 2001.

§221355.1.  Oklahoma Indigent Defense System Board.

There is hereby created the Oklahoma Indigent Defense System Board.  The Board shall govern the Oklahoma Indigent Defense System.  The Board shall be composed of five (5) members appointed for fiveyear terms by the Governor with the advice and consent of the Senate.  At least three members shall be attorneys licensed to practice law in the State of Oklahoma who have experience through the practice of law in the defense of persons accused of crimes.  The Governor shall designate one Board member to serve as chair.  No congressional district shall be represented by more than one member on the Board.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  No county shall be represented by more than one member.  The Board shall meet at least every other month upon the call of the chair.  Board members shall serve without compensation, but shall be reimbursed for their necessary travel expenses as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  The terms of office for the initial appointees to the Board shall be as follows:

1.  The term for Position One shall expire on July 1, 1989;

2.  The term for Position Two shall expire on July 1, 1990;

3.  The term for Position Three shall expire on July 1, 1991;

4.  The term for Position Four shall expire on July 1, 1992; and

5.  The term for Position Five shall expire on July 1, 1993.

A Board member shall be eligible for reappointment and shall continue in office until his successor has been appointed, qualified and confirmed by the Senate.

Added by Laws 1988, c. 253, § 4, operative July 1, 1988.  Amended by Laws 1991, c. 238, § 2, eff. July 1, 1991; Laws 1992, c. 303, § 2, eff. July 1, 1992; Laws 1994, c. 328, § 1, eff. July 1, 1994; Laws 1998, c. 201, § 1, emerg. eff. May 11, 1998; Laws 2001, c. 210, § 2, eff. July 1, 2001; Laws 2002, c. 375, § 4, eff. Nov. 5, 2002.

§22-1355.2.  Definitions.

A.  As used in the Indigent Defense Act:

1.  "Board" means the Oklahoma Indigent Defense System Board;

2.  "Executive Director" means the chief executive officer of the Oklahoma Indigent Defense System; and

3.  "System" means the Oklahoma Indigent Defense System.

B.  As used in the Oklahoma Statutes, references to "public defender" shall mean a county indigent defender for a county subject to the provisions of Section 138.1a of Title 19 of the Oklahoma Statutes, an attorney who represents indigents pursuant to a contract with the System or who agrees to accept assignments of cases from the System to represent indigents, or an attorney employed by the System.

Added by Laws 1991, c. 238, § 3, eff. July 1, 1991.  Amended by Laws 1992, c. 303, § 3, eff. July 1, 1992; Laws 2001, c. 210, § 3, eff. July 1, 2001.

§22-1355.3.  Board - Powers and duties.

A.  The Board shall have the following powers and duties:

1.  To appoint the Executive Director and to set the salary of the Executive Director;

2.  To adopt salary schedules for the System;

3.  To establish policies for the System as provided by law;

4.  To require reports from the Executive Director as the Board deems necessary;

5.  To approve an annual budget for the System, prepared and administered by the Executive Director;

6.  To authorize the acceptance of monies, gifts, grants, or services from any public or private source;

7.  To review claims for expenditures of monies;

8.  To authorize contracts with individuals, educational institutions, or state or federal agencies;

9.  To allocate and distribute funds or gifts received from public or private sources for indigent defense; and

10.  To consult with indigent defenders and defense lawyers who represent indigents pursuant to contract or who agree to accept indigent defense cases assigned by the System to discuss problems and hear recommendations concerning necessary research, minimum standards, educational needs, and other matters imperative to conducting Oklahoma criminal defense in a professional manner.

B.  The Board shall make an annual report to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chief Justice of the Oklahoma Supreme Court, and the Presiding Judge of the Oklahoma Court of Criminal Appeals regarding the efforts of the Board to implement the purposes of the Indigent Defense Act.

C.  If there is a vacancy or extended absence in the office of Executive Director, the Board shall perform the duties or appoint an interim director to perform such duties until a new Executive Director is appointed.

Added by Laws 1991, c. 238, § 4, eff. July 1, 1991.  Amended by Laws 1992, c. 303, § 4, eff. July 1, 1992; Laws 1994, c. 328, § 2, eff. July 1, 1994; Laws 2001, c. 210, § 4, eff. July 1, 2001.

§22-1355.4.  Executive Director.

A.  The chief executive officer of the Oklahoma Indigent Defense System shall be the Executive Director, who shall be appointed by the Board and serve at the pleasure of the Board.  The Executive Director shall be an attorney who has practiced law for at least four (4) years preceding the appointment and who is licensed to practice law in this state or is eligible to become so licensed within one (1) year of the appointment.  The Executive Director shall have experience in the representation of persons accused or convicted of crimes.

B.  The Executive Director shall perform administrative functions which serve the Board.

C.  The Executive Director shall have the following powers and duties:

1.  To prepare and administer an annual budget approved by the Board and to process claims for the System;

2.  To enter into contracts to provide counsel in cases in which the defendant is indigent and unable to employ counsel, to enter into contracts with individuals, educational institutions, or state or federal agencies for other purposes, and to approve or disapprove the provisions of any such contract;

3.  To review and approve or disapprove claims for expenditures of monies;

4.  To take such actions as shall strengthen the criminal justice system in this state;

5.  To promote the education and training of all attorneys representing indigent criminal defendants;

6.  To maintain and improve effective representation for the indigent criminal defendant;

7.  To employ personnel as necessary to carry out the duties imposed upon the System by law and to set the salaries of such personnel, subject to the salary schedules adopted by the Board;

8.  To solicit and maintain a current list of attorneys licensed to practice law in this state who are willing to accept case assignments from the System and who meet any other qualifications as set by the Board;

9.  To solicit and maintain a separate list of persons eligible for appointment to capital cases, who meet the qualifications set by the System;

10.  To establish reasonable hourly rates of compensation for attorneys appointed in accordance with the Indigent Defense Act, subject to approval by the Board;

11.  To establish maximum caseloads for attorneys employed by the System, subject to approval by the Board;

12.  To reduce caseloads through reassignment of cases to private attorneys, as necessary;

13.  To approve the sharing of office space, equipment, or personnel among the separate indigent defense programs within the System;

14.  To prepare and submit to the Board an annual report for the preceding fiscal year regarding the efforts of the System to implement the purposes of the Indigent Defense Act, and to file that report with the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chief Justice of the Oklahoma Supreme Court, and the Presiding Judge of the Oklahoma Court of Criminal Appeals;

15.  To conduct regional or statewide conferences and training seminars for the purpose of implementing the provisions of the Indigent Defense Act;

16.  To provide System personnel who serve in an advisory capacity to the indigent defenders and defense attorneys who represent indigents pursuant to contract or who agree to accept cases assigned by the System to represent indigents of this state;

17.  To gather and disseminate information to indigent defenders, including, but not limited to, changes in the law;

18.  To recommend additional legislation necessary to upgrade the Oklahoma Indigent Defense System or to improve the justice system; and

19.  To operate a cost-effective system by:

a. implementing procedures to track System expenditures to show costs by case and client and to track time and expenses by attorney if the attorney is employed by the System,

b. adopting written policies regarding when employees are to be in travel status and making efforts to reduce travel costs, and

c. reviewing assignment of indigency status to identify clients who have available resources, and collecting costs of representation when feasible.

D.  1.  The Executive Director is hereby authorized to develop, establish, and maintain lists of approved contractors who have agreed to provide expert services to the System.  The lists shall include any expert who desires to furnish services to the System and who has filed a schedule of fees for services with, and on a form approved by, the Executive Director.  Any deviation in excess of the published schedule of fees shall require the prior written approval of the Executive Director.  Any attorney appointed or assigned cases in accordance with the Indigent Defense Act may request expert services from the list of experts maintained by the Executive Director.  The Executive Director or designee may, in said person's sole discretion, approve requests for expert services; provided, however, that nothing contained in the Indigent Defense Act shall be construed to render the Executive Director a member of the defense team in any System client's case for strategic purposes.

2.  Attorneys appointed or assigned cases in accordance with the Indigent Defense Act may request investigative or other nonexpert witness services from the Executive Director on a form provided by the Executive Director.  The Executive Director or designee may, in said person's sole discretion, approve requests for such services at a reasonable hourly rate of compensation; provided, however, that nothing contained in the Indigent Defense Act shall be construed to render the Executive Director a member of the defense team in any System client's case for strategic purposes.

3.  Services obtained under this section may be obtained as sole source contracts and are specifically exempt from the requirements of soliciting no less than three quotations found in paragraph 7 of subsection A of Section 85.45j of Title 74 of the Oklahoma Statutes.

E.  Each individual performing the services provided for in subsection D of this section may, with the approval of the Executive Director, be reimbursed for necessary travel expenses up to the amount permitted by the State Travel Reimbursement Act.

F.  Requests for expenses not included in subsections D and E of this section shall require pre-approval by the Executive Director.

Added by Laws 1991, c. 238, § 5, eff. July 1, 1991.  Amended by Laws 1992, c. 303, § 5, eff. July 1, 1992; Laws 1994, c. 328, § 3, eff. July 1, 1994; Laws 1996, c. 301, § 4, eff. July 1, 1996; Laws 1997, c. 326, § 1, eff. Nov. 1, 1997; Laws 1999, c. 197, § 1, emerg. eff. May 24, 1999; Laws 2001, c. 210, § 5, eff. July 1, 2001.

§22-1355.5.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§22-1355.6.  Responsibility of System to indigent defendant.

A.  The Indigent Defense System shall have the responsibility of defending all indigents, as determined in accordance with the provisions of the Indigent Defense Act in all capital and felony cases and in all misdemeanor and traffic cases punishable by incarceration.  In addition, the System shall have the responsibility of defending all indigent juveniles, as determined in accordance with the provisions of the Indigent Defense Act, in juvenile delinquency proceedings, adult certification proceedings, reverse certification proceedings, youthful offender proceedings, and any other cases pursuant to the Oklahoma Juvenile Code, other than mental health cases, in-need-of-supervision proceedings, and any other juvenile proceedings that are civil in nature.

B.  Upon prior approval by the Executive Director, the System may also represent indigents in other state proceedings, if such representation is related to the case for which the original appointment of the System was made and if not otherwise prohibited by the Indigent Defense Act.

C.  The Executive Director may select attorneys to handle indigent criminal cases from a list of attorneys who have agreed to accept assignments of such cases, who provide proof of professional liability insurance coverage, and who meet the qualifications established by the System for such assignments.  Payment to such attorneys shall be made from the budget of the System.

D.  The Board shall have the authority to provide for representation for indigent criminal defendants and others for whom representation is required by either the Constitution or laws of this state by attorneys employed by the System.

Added by Laws 1991, c. 238, § 7, eff. July 1, 1992.  Amended by Laws 1992, c. 303, § 6, eff. July 1, 1992; Laws 1992, c. 357, § 7, eff. July 1, 1992; Laws 1993, c. 298, § 6, eff. July 1, 1993; Laws 1994, c. 229, § 3, eff. Sept. 1, 1994; Laws 1996, c. 301, § 5, eff. July 1, 1996; Laws 1997, c. 326, § 2, eff. Nov. 1, 1997; Laws 2001, c. 210, § 7, eff. July 1, 2001.

§22-1355.7.  Conflicts of interest - Appointment of private attorney.

A.  If the Executive Director determines that a conflict of interest exists at the trial level between a defendant and an attorney employed by the System, the case may be reassigned by the Executive Director to another attorney employed by the System, or to a private attorney with whom the System has a contract for indigent defense or who is included on a list of attorneys as provided in subsection C of this section.

B.  If the Executive Director determines that a conflict of interest exists at the trial level between a defendant and an attorney who represents indigents either pursuant to a contract with the System or as assigned by the System, the case may be reassigned by the Executive Director to an attorney employed by the System, another attorney who represents indigents pursuant to a contract with the System, or another private attorney who has agreed to accept such assignments pursuant to subsection C of this section.

C.  Assignment of a case by the System to a private attorney in all counties of this state served by the System shall be from a list of attorneys willing to accept such assignments and who meet the qualifications established by the System for such assignments.

D.  Payment to such private attorneys shall be made by the System and shall be at rates approved by the System, subject to the statutory limits established in Sections 1355.8 and 1355.13 of this title for cases at the trial level.

Added by Laws 1991, c. 238, § 8, eff. July 1, 1992.  Amended by Laws 1992, c. 303, § 7, eff. July 1, 1992; Laws 1994, c. 328, § 4, eff. July 1, 1994; Laws 1997, c. 326, § 3, eff. Nov. 1, 1997; Laws 2001, c. 210, § 8, eff. July 1, 2001.

§22-1355.8.  Award of contracts - Compensation - Appointment of attorneys for indigents not entitled to representation by the System.

A.  In addition to the methods of providing counsel set out in subsections C and D of Section 1355.6 of this title, the Board shall have the authority to award contracts to provide noncapital trial representation to indigent criminal defendants and indigent juveniles in cases for which the System must provide representation, including, but not limited to, renewing any existing contract or contracts for the next fiscal year or soliciting new offers to contract, whichever the Board determines to be in the best interests of the state, the System and the clients represented by the System.  Any such contract shall be awarded at such time as the Board may deem necessary.

B.  For those counties in which a prior fiscal year contract is not renewed for the succeeding fiscal year or in which the Board elects to solicit new offers to contract, the Executive Director shall cause notice to be published in the Oklahoma Bar Journal that offers to contract will be accepted to provide indigent noncapital trial services.  The notice required by this subsection shall include the following:

1.  The date, time and place where offers to contract will be opened;

2.  The qualifications required of those desiring to make an offer to contract;

3.  The period covered by the contract; and

4.  A general description of the services required.

C.  Only members in good standing of the Oklahoma Bar Association shall be eligible to submit offers to contract pursuant to this section.  In addition, all offers to contract must be accompanied by a written statement of the manner in which representation shall be made available as needed.

D.  1.  The Board shall accept the best offer or offers, as determined by the Board, from a qualified attorney or attorneys.  In determining whether an offer is the best offer, the Board shall take into consideration, among other factors, the following:

a. whether the attorney or attorneys submitting the offer maintain an office within that county,

b. whether any such office is the attorney's primary office,

c. whether the attorney or attorneys submitting the offer have been awarded a contract in another county,

d. whether sufficient attorneys are included in the offer to competently address the number of cases to be covered under the contract, and

e. the accessibility of the attorney or attorneys to the clients to be served if the Board awards a contract on the basis of the offer.

2.  The System shall maintain an original of each offer to contract.

3.  Every contract awarded pursuant to the provisions of this subsection which is signed by more than one attorney shall provide that every attorney signing such contract shall be jointly and severally liable for the full performance of all services to be delivered pursuant to such contract.

4.  Every contract awarded pursuant to the provisions of this subsection shall provide that every attorney who will be performing services pursuant to the contract shall carry professional liability insurance in an amount satisfactory to the Board.  No contract shall be effective until proof of such insurance is provided to the System.

5.  In the event that only one qualified offer is received, the Board may accept the offer, make one or more counteroffers, readvertise or provide representation as otherwise authorized by the Indigent Defense Act.  In the event that more than one qualified offer is received for a county or counties, the Board may accept one or more of the offers, make one or more counteroffers to one or more of the offers received, readvertise if the Board determines that awarding a contract or contracts on the offers received would not be in the best interest of the System or the clients represented by the System, or provide representation as otherwise authorized by the Indigent Defense Act.  For purposes of discussing negotiating strategies in connection with making one or more counteroffers to one or more offers received, the Board may hold one or more executive sessions as necessary; provided, that any vote or action on offers received and counteroffers made, if any, shall be taken in public meeting with the vote of each member publicly cast and recorded.

6.  In the event that no qualified offers to contract are received, the Board may readvertise or direct the Executive Director to assign cases from the relevant counties to private attorneys selected from a list of qualified attorneys who have agreed to accept assignments of such cases, who have provided proof of professional liability insurance coverage, and who meet the qualifications established by the System for such assignments.  Compensation for such attorneys shall be as provided in subsection F of this section.

7.  In the event that no qualified offers are received, and in lieu of assigning cases to private attorneys whose names are on a list of qualified attorneys pursuant to paragraph 6 of this subsection, the Board may, pursuant to subsection D of Section 1355.6 or Section 1355.9 of this title, provide for representation for indigent criminal defendants and indigent juveniles by attorneys employed by the System.

8.  In no event shall an attorney, who has not voluntarily agreed to provide representation to indigent criminal defendants and indigent juveniles, be appointed to represent an indigent person.

E.  If a fiscal year contract is terminated before the end of the fiscal year, the Executive Director shall not be required to solicit offers to contract, but may instead award one or more replacement contracts for the affected county or counties to a qualified attorney or attorneys to represent persons in cases for which the System is obligated to provide counsel, provided that such replacement contract or contracts shall not be renewable for the next fiscal year.

F.  1.  Except as provided in paragraph 3 of this subsection, total compensation for a case which is not covered by a fiscal year noncapital trial contract awarded or renewed pursuant to subsection A of this section shall not exceed Eight Hundred Dollars ($800.00) in the following cases:

a. juvenile delinquency proceedings, adult certification proceedings, reverse certification proceedings and appeals, youthful offender proceedings, and any other proceedings and appeals, pursuant to the Oklahoma Juvenile Code in which the System is required to provide representation pursuant to subsection A of Section 1355.6 of this title,

b. traffic cases punishable by incarceration, and

c. misdemeanor cases.

2.  Except as provided in paragraph 3 of this subsection, total compensation for a case which is not covered by a fiscal year noncapital trial contract awarded pursuant to this section shall not exceed Three Thousand Five Hundred Dollars ($3,500.00) in felony cases.

3.  The maximum statutory fees established in this subsection may be exceeded only upon a determination made by the Executive Director and approved by the Board that the case is an exceptional one which requires an extraordinary amount of time to litigate, and that the request for extraordinary attorney fees is reasonable.

G.  1.  Attorneys paid for indigent defense pursuant to a fiscal year noncapital trial contract awarded or renewed pursuant to this section shall be paid an annual fee in twelve monthly installments each equaling seven and one-half percent (7.5%) of the total value of the contract, or as otherwise provided by contract.

2.  Attorneys paid for indigent defense pursuant to paragraph 1 of this subsection shall receive the balance of ten percent (10%) of the total value of the contract upon completion of all felony and misdemeanor matters covered by the contract.  A matter is completed for purposes of this paragraph when no additional services are required under the contract.  The Board, upon recommendation of the Executive Director, may, however, authorize partial payments on a quarterly basis of the amount retained as reasonable compensation for those matters which were completed during the prior quarter.  The system may transfer the amount retained from the total value of the contract pursuant to this subsection to the Contract Retention Revolving Fund created by Section 1369 of this title.

H.  To receive payment in a case assigned pursuant to subsection C of Section 1355.6 of this title, an attorney must submit a claim in accordance with the provisions of the Indigent Defense Act.

I.  Attorneys providing services pursuant to a contract with the System, shall provide periodic status reports on all such cases, as often as deemed necessary by the System.

J.  Any attorney providing services pursuant to a contract with the System shall continue to provide representation at the trial level in each case assigned to the attorney during the contract period until the trial court ceases to retain jurisdiction; provided, the court shall allow an attorney to withdraw from a case only after the attorney has made proper application to withdraw from the case and the application has been approved by the Executive Director.

K.  In all cases in which legal representation by the Oklahoma Indigent Defense System is not authorized by other provisions of the Indigent Defense Act and in which indigents are entitled to legal representation by the Constitution and laws of this state, the court shall appoint legal representation, from a list of qualified volunteer attorneys who provide proof of professional liability insurance coverage, and direct to be paid from the local court fund a reasonable and just compensation not to exceed Eight Hundred Dollars ($800.00) to the attorney or attorneys for services as they may render.  The compensation limit may be exceeded if the court finds that the case required an extraordinary amount of time to litigate.

Added by Laws 1991, c. 238, § 9, eff. July 1, 1992.  Amended by Laws 1992, c. 303, § 8, eff. July 1, 1992; Laws 1992, c. 357, § 8, eff. July 1, 1992; Laws 1993, c. 298, § 7, eff. July 1, 1993; Laws 1994, c. 328, § 5, eff. July 1, 1994; Laws 1996, c. 301, § 6, eff. June 1, 1996; Laws 1997, c. 326, § 4, eff. Nov. 1, 1997; Laws 1998, c. 201, § 2, emerg. eff. May 11, 1998; Laws 2001, c. 210, § 9, eff. July 1, 2001.

§22-1355.9.  Main office and satellite offices.

The Board shall establish one main office and as many satellite offices as necessary for the proper representation of the System's clients.

Added by Laws 1991, c. 238, § 10, eff. July 1, 1992.  Amended by Laws 1992, c. 303, § 9, eff. July 1, 1992; Laws 2001, c. 210, § 10, eff. July 1, 2001.

§22-1355.10.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§22-1355.11.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§22-1355.12.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§22-1355.13.  Death penalty cases - Compensation of court-appointed attorneys.

A.  In every case in which the defendant is subject to the death penalty and an attorney or attorneys other than an attorney or attorneys employed by the Indigent Defense System are assigned to the case by the System to provide representation, an attorney must submit a claim in accordance with the provisions of the Indigent Defense Act in such detail as required by the System.  Except as provided in subsection B of this section, total compensation for non-System attorneys who serve as lead counsel in capital cases shall not exceed Twenty Thousand Dollars ($20,000.00) per case.  Total compensation for a non-System attorney who is co-counsel with a System or non-System attorney in a capital case shall not exceed Five Thousand Dollars ($5,000.00) per case.

B.  The maximum statutory fee established in this section may be exceeded only upon a determination made by the Executive Director and approved by the Board that the case is an exceptional one which requires an extraordinary amount of time to litigate, and that the request for extraordinary attorney fees is reasonable.

Added by Laws 1991, c. 238, § 14, eff. July 1, 1991.  Amended by Laws 1992, c. 303, § 10, eff. July 1, 1992; Laws 1992, c. 357, § 6, eff. July 1, 1992; Laws 1998, c. 201, § 3, emerg. eff. May 11, 1998; Laws 2001, c. 210, § 11, eff. July 1, 2001.

§22-1355.13A.  Death penalty cases - Compensation of attorneys appointed prior to July 1, 1991.

In any case wherein a defendant was subject to the death penalty and counsel was appointed and assigned, prior to July 1, 1991, to represent such defendant in the case because the defendant had no means and was unable to employ counsel, the court shall allow and direct to be paid from the Supreme Court Revolving Fund, unless otherwise provided by law, reasonable and just compensation to the counsel so assigned for such services as counsel may render, to include expert and investigative services, as approved by the Chief Justice of the Supreme Court.  This section shall not apply to cases assigned for trial to the Indigent Defense System.

In any case subject to the provisions of this section, wherein the case is reversed and remanded for new trial on appeal, the case shall be assigned pursuant to the Indigent Defense Act, Section 1355.1 et seq. of Title 22 of the Oklahoma Statutes, or pursuant to Section 138.1 et seq. of Title 19 of the Oklahoma Statutes.

Added by Laws 1993, c. 245, § 20, eff. July 1, 1993.  Amended by  Laws 1994, c. 225, § 14, eff. July 1, 1994.

§22-1355.14.  Payment of costs of representation - Fee schedule.

A.  At the time of pronouncing the judgment and sentence or other final order, the court shall order any person represented by an attorney employed by the Oklahoma Indigent Defense System or a defense attorney who contracts or volunteers to represent indigents pursuant to the provisions of the Indigent Defense Act to pay the costs for representation in total or in installments and, in the case of installment payments, set the amount and due date of each installment.

B.  Costs assessed pursuant to this section shall be collected by the court clerk and when collected paid monthly to the Oklahoma Indigent Defense System for deposit to the Indigent Defense System Revolving Fund.

C.  Costs of representation shall be a debt against the person represented until paid and shall be subject to any method provided by law for the collection of debts.

D.  Any order directing the defendant to pay costs of representation shall be a lien against all real and personal property of the defendant and may be filed against such property and foreclosed as provided by law for civil liens.

E.  The court shall assess the following fees as the cost of representation:

1.  For any misdemeanor case in which a plea of guilty or stipulation to revocation or imposition of sentence has been entered $150.00

2.  For any felony case in which a plea of guilty or stipulation to revocation or imposition of sentence has been entered $250.00

3.  For any misdemeanor case tried to a jury $500.00

4.  For any felony case tried to a jury $1,000.00

5.  For any merit hearing on an application to revoke a suspended sentence or accelerate a deferred sentence in a misdemeanor case $200.00

6.  For any merit hearing on an application to revoke a suspended sentence or accelerate a deferred sentence in a felony case $300.00

The fees shall be assessed unless ordered waived upon good cause shown by the indigent person, or unless another amount is specifically requested by counsel for the indigent person and is approved by the court.  In cases or proceedings other than those set forth in paragraphs 1 through 6 of this subsection, the court shall assess the cost of representation not to exceed Two Hundred Fifty Dollars ($250.00), except upon a showing by counsel of the actual costs or representation in excess of said amount.

Added by Laws 1991, c. 238, § 15, eff. July 1, 1991.  Amended by Laws 1992, c. 303, § 11, eff. July 1, 1992; Laws 1994, c. 229, § 4, eff. Sept. 1, 1994; Laws 1996, c. 251, § 2, eff. July 1, 1996; Laws 1996, c. 301, § 7, eff. July 1, 1996; Laws 1999, c. 197, § 2, emerg. eff. May 24, 1999; Laws 2001, c. 258, § 8, eff. July 1, 2001; Laws 2004, c. 123, § 1, emerg. eff. April 19, 2004.

§22-1355.15.  Contempt citations - Payment of reasonable court costs.

The System shall not approve payment of any claims for fines resulting from contempt citations issued to attorneys defending indigent clients.  The Indigent Defense Board may, upon recommendation of the Executive Director, approve payment of reasonable court costs resulting from contempt citations issued to attorneys appointed in accordance with the Indigent Defense Act.

Added by Laws 1994, c. 229, § 5, eff. Sept. 1, 1994.  Amended by Laws 1996, c. 301, § 8, eff. July 1, 1996; Laws 2001, c. 210, § 12, eff. July 1, 2001.

§22-1355A.  Application for representation by the System.

A.  When an indigent requests representation by the Oklahoma Indigent Defense System, such person shall submit an appropriate application to the court clerk, which shall state that the application is signed under oath and under the penalty of perjury and that a false statement may be prosecuted as such.  The application shall state whether or not the indigent has been released on bond.  In addition, if the indigent has been released on bond, the application shall include a written statement from the applicant that the applicant has contacted three named attorneys, licensed to practice law in this state, and the applicant has been unable to obtain legal counsel.  A nonrefundable application fee of Forty Dollars ($40.00) shall be paid to the court clerk at the time the application is submitted, and no application shall be accepted without payment of the fee; except that the court may, based upon the financial information submitted, defer all or part of the fee if the court determines that the person does not have the financial resources to pay the fee at time of application, to attach as a court fee upon conviction.  Any fees collected pursuant to this subsection shall be retained by the court clerk, deposited in the Court Clerk's Revolving Fund, and reported quarterly to the Administrative Office of the Courts.

B.  1.  The Court of Criminal Appeals shall promulgate rules governing the determination of indigency pursuant to the provisions of Section 55 of Title 20 of the Oklahoma Statutes.  The initial determination of indigency shall be made by the Chief Judge of the Judicial District or a designee thereof, based on the defendant's application and the rules provided herein.

2.  Upon promulgation of the rules required by law, the determination of indigency shall be subject to review by the Presiding Judge of the Judicial Administrative District.  Until such rules become effective, the determination of indigency shall be subject to review by the Court of Criminal Appeals.

C.  Before the court appoints the System based on the application, the court shall advise the indigent or, if applicable, a parent or legal guardian, that the application is signed under oath and under the penalty of perjury and that a false statement may be prosecuted as such.  A copy of the application shall be sent to the prosecuting attorney or the Office of the Attorney General, whichever is appropriate, for review.  Upon request by any party including, but not limited to, the attorney appointed to represent the indigent, the court shall hold a hearing on the issue of eligibility for appointment of the System.

D.  If the defendant is admitted to bail and the defendant or another person on behalf of the defendant posts a bond, other than by personal recognizance, this fact shall constitute a rebuttable presumption that the defendant is not indigent.

E.  The System shall be prohibited from accepting an appointment unless a completed application for court-appointed counsel as provided by Form 13.3 of Section XIII of the Rules of the Court of Criminal Appeals, 22 O.S. 2001, Ch. 18, App., has been filed of record in the case.

Added by Laws 2001, c. 210, § 6, eff. July 1, 2001.  Amended by Laws 2002, c. 193, § 1, emerg. eff. May 6, 2002.

§22-1356.  Appeals and post-conviction proceedings.

A.  The System shall perfect all direct appeals and capital post-conviction proceedings for all cases to which the System is appointed by Oklahoma district courts at the time the appeal is initiated, except as otherwise provided in this section and Section 1358 of this title.  In counties subject to the provisions of Section 138.1a of Title 19 of the Oklahoma Statutes, the System shall perfect direct appeals for indigent defendants who were not represented at trial by the county indigent defender.  The System shall not be appointed to perfect direct appeals for indigents represented at trial by the county indigent defender, unless a conflict of interest on appeal exists between defendants, in which case the System may be appointed to represent not more than one defendant.

B.  Judges of the district courts shall appoint the System, at the time the appeal is initiated, in cases in which the defendant is subject to incarceration or the death penalty, and to perfect all indigent criminal appeals which are felony or misdemeanor appeals, appeals by petition for writ of certiorari, juvenile criminal appeals and youthful offender appeals pursuant to the Oklahoma Juvenile Code, appeals from revocation of a suspended sentence and appeals from acceleration of deferred judgments.

Added by Laws 1981, c. 207, § 2, emerg. eff. May 26, 1981.  Amended by Laws 1988, c. 253, § 5, operative July 1, 1988; Laws 1991, c. 238, § 16, eff. July 1, 1991; Laws 1992, c. 303, § 12, eff. July 1, 1992; Laws 1993, c. 298, § 8, eff. July 1, 1993; Laws 1994, c. 328, § 6, eff. July 1, 1994; Laws 1996, c. 301, § 9, eff. July 1, 1996; Laws 2001, c. 210, § 13, eff. July 1, 2001.

§22-1357.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§22-1358.  Reassignment of cases.

If the Executive Director determines that a conflict exists after evaluating a case assigned pursuant to Section 1356 of this title, the Executive Director shall reassign the case in the same manner as is provided for conflicts at the trial level in Section 1355.7 of this title, unless the case is from a county subject to the provisions of Section 138.1a of Title 19 of the Oklahoma Statutes and the indigent defendant was not represented at trial by the county indigent defender.  If the Executive Director determines a conflict exists in a case from a county subject to the provisions of Section 138.1a of Title 19 of the Oklahoma Statutes and the indigent defendant was not represented at trial by the county indigent defender, the county indigent defender shall be appointed to represent the indigent defendant.  The appointment of the county indigent defender shall be made by the district court at the time the appeal is initiated or by the Court of Criminal Appeals after the appeal is initiated.  If the district court, at the time the appeal is initiated, or the Court of Criminal Appeals, after the appeal has been initiated, determines that the county indigent defender also has a conflict of interest in the case, the district court, initially or on remand from the Court of Criminal Appeals, shall appoint counsel in the same manner as is provided for conflicts at the trial level in Section 138.7 of Title 19 of the Oklahoma Statutes, by reassigning the case to another county indigent defender, an attorney who represents indigents pursuant to contract, or a private attorney has agreed to accept such appointments.

Added by Laws 1981, c. 207, § 4, emerg. eff. May 26, 1981.  Amended by Laws 1992, c. 303, § 13, eff. July 1, 1992; Laws 1994, c. 328, § 7, eff. July 1, 1994; Laws 1996, c. 301, § 10, eff. July 1, 1996; Laws 2001, c. 210, § 14, eff. July 1, 2001.

§22-1359.  Renumbered as § 138.9 of Title 19 by Laws 1992, c. 303, § 32, eff. July 1, 1992.

§221360.  Postconviction proceedings - Representation.

A.  The System shall represent indigents in proceedings for postconviction relief in all capital cases.

B.  In noncapital cases, the System shall not be appointed to represent indigents in proceedings for postconviction relief; provided, however, the System may represent indigents in postconviction proceedings if the representation is related to another pending case in which the System has been appointed, or the proceeding is necessary to obtain an appeal out of time on behalf of a System client in a case to which the System has been properly appointed.

C.  No attorney employed by the System or providing legal services for the System pursuant to contract shall be required to appear in the district courts of this state on issues of appellate counsel appointment and requests for exhibits, records and transcripts.

D.  After a mandate has been issued by the Oklahoma Court of Criminal Appeals in any case on direct appeal, the System is prohibited from appealing that case in any further proceedings in either a state or federal court, except in capital cases and in cases provided for in subsection B of this section.  In capital cases, the System shall perfect all petitions for writ of certiorari to the United States Supreme Court and represent such appellants or appellees, as the case may be, in any appearance before that Court.

Added by Laws 1981, c. 207, § 6, emerg. eff. May 26, 1981.  Amended by Laws 1987, c. 153, § 2, eff. Nov. 1, 1987; Laws 1991, c. 238, § 18, eff. July 1, 1991; Laws 1992, c. 303, § 14, eff. July 1, 1992; Laws 1996, c. 301, § 11, eff. July 1, 1996; Laws 1998, c. 201, § 4, emerg. eff. May 11, 1998; Laws 2001, c. 210, § 15, eff. July 1, 2001.

§22-1361.  Repealed by Laws 1992, c. 303, § 31, eff. July 1, 1992.

§221362.  Transmission of records.

The district court clerks for each county shall transmit one certified copy of the original record for each appeal authorized by the Indigent Defense Act directly to the Oklahoma Indigent Defense System as soon as possible after the filing of the notice of intent to appeal and the order appointing the System, unless additional copies are requested, not to exceed three copies.  One certified copy of all transcripts, records and exhibits designated shall be transmitted for each authorized appeal by the district court clerk to the Oklahoma Indigent Defense System within the time limits as established by the Rules of the Court of Criminal Appeals and applicable statutes, unless additional copies are requested, not to exceed three copies.  The System attorney is hereby authorized to supplement the designation of record as filed by the trial counsel by filing a written supplemental designation of record.  When a written supplemental designation of record is filed by the System attorney, it shall be the duty of the court clerk or the court reporter, as appropriate, to include the supplementary materials as part of the record on appeal.

Added by Laws 1981, c. 207, § 8, emerg. eff. May 26, 1981.  Amended by Laws 1986, c. 248, § 1, emerg. eff. June 13, 1986; Laws 1991, c. 238, § 19, eff. July 1, 1991; Laws 1992, c. 303, § 15, eff. July 1, 1992; Laws 1992, c. 357, § 9, eff. July 1, 1992; Laws 1996, c. 301, § 12, eff. July 1, 1996.

§221363.  Filing of jurisdictional documents.

It shall be the responsibility of the trial counsel to file all jurisdictional documents required to be filed in the district court and the Court of Criminal Appeals to initiate the appeal.  The System shall be prohibited from accepting any appeal, unless trial counsel has timely filed all necessary documents or has pursued and been granted the authority for an appeal out of time on the defendant's behalf.

Added by Laws 1981, c. 207, § 9, emerg. eff. May 26, 1981.  Amended by Laws 1986, c. 248, § 1, emerg. eff. June 13, 1986; Laws 1992, c. 303, § 16, eff. July 1, 1992; Laws 1996, c. 301, § 13, eff. July 1, 1996; Laws 1997, c. 326, § 5, eff. Nov. 1, 1997; Laws 2001, c. 210, § 16, eff. July 1, 2001.

§22-1364.  Notice - Appointment to perfect appeal - Transfer of documents.

It shall be the responsibility of the appropriate judge of the district court to notify the Oklahoma Indigent Defense System of any appointment of the System to perfect an appeal pursuant to the Indigent Defense Act within three (3) days after such appointment.  The appointment order shall state the nature of the appeal.  The appropriate judge of the district court shall send all necessary documents to insure perfection of the appeal to the Oklahoma Indigent Defense System within the time prescribed in the Rules of the Court of Criminal Appeals or under applicable statutes.

Added by Laws 1981, c. 207, § 10, emerg. eff. May 26, 1981.  Amended by Laws 1992, c. 303, § 17, eff. July 1, 1992; Laws 1994, c. 328, § 8, eff. July 1, 1994; Laws 1996, c. 301, § 14, eff. July 1, 1996.

§221365.  Costs and fees.

All necessary transcript costs and court fees required for perfecting appeals for indigents pursuant to the Indigent Defense Act shall be paid by the defendant if the defendant is financially able to do so.  Otherwise, the costs shall be paid from the court fund of the county in which the defendant was convicted.

Added by Laws 1981, c. 207, § 11, emerg. eff. May 26, 1981.  Amended by Laws 2001, c. 210, § 17, eff. July 1, 2001.

§221366.  Time period for appointment of counsel.

The appointment of counsel pursuant to the provisions of the Indigent Defense Act shall commence for indigent criminal defendants on or subsequent to July 1, 1992 for noncapital cases and on July 1, 1991 for capital cases.

Added by Laws 1981, c. 207, § 12, emerg. eff. May 26, 1981.  Amended by Laws 1988, c. 253, § 7, operative July 1, 1988; Laws 1991, c. 238, § 20, eff. July 1, 1991; Laws 1992, c. 303, § 18, eff. July 1, 1992.

§22-1367.  Volunteers - Liability for professional services.

Any member of the Oklahoma Bar Association who volunteers professional legal services without compensation for purposes of providing trial or appellate legal defense services to an indigent defendant shall not be subject to any liability for volunteered professional services that are performed in conjunction with the representation of said indigent defendant.

Added by Laws 1992, c. 303, § 19, eff. July 1, 1992.

§221368.  Indigent Defense System Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Indigent Defense System to be designated the "Indigent Defense System Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of federal funds, grants, gifts and such other funds as are provided by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board to defray expenses relating to the performance of duties imposed upon the Oklahoma Indigent Defense System by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 253, § 8, operative July 1, 1988.  Amended by Laws 1991, c. 238, § 21, eff. July 1, 1991.

§22-1369.  Contract Retention Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Indigent Defense System, to be designated the "Contract Retention Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies retained by the Indigent Defense System, pursuant to the provisions of Section 1355.8 of this title.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Indigent Defense System for the purpose of making contract payments pursuant to paragraph 2 of subsection G of Section 1355.8 of this title.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1993, c. 298, § 9, eff. July 1, 1993.  Amended by Laws 2001, c. 210, § 18, eff. July 1, 2001.

§22-1370.  Repealed by Laws 2001, c. 210, § 19, eff. July 1, 2001.

§22-1370.1.  Forensic Testing Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Indigent Defense System, to be designated the "Forensic Testing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all funds appropriated by the Legislature to the fund or monies received from any political subdivision of the State of Oklahoma as reimbursements or recovery for forensic testing.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Indigent Defense System for the purpose of providing forensic testing.  Expenditures shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 418, § 1, emerg. eff. June 5, 2001.

§22-1371.  Short title - Program duration.

A.  Sections 1 through 3 of this act shall be known and may be cited as the "DNA Forensic Testing Act".

B.  There is hereby created the Oklahoma Indigent Defense System DNA Forensic Testing Program to continue until July 1, 2005.

Added by Laws 2000, c. 276, § 1, eff. July 1, 2000.

§22-1371.1.  DNA Forensic Testing Program purpose - Authority of the Oklahoma Indigent Defense System - Claim priority.

A.  A DNA Forensic Testing Program shall be created within the Oklahoma Indigent Defense System to investigate, screen, and present to the appropriate prosecutorial agency claims that scientific evidence will demonstrate indigent persons convicted of, and presently incarcerated on, any felony offense upon which the testing is sought are factually innocent.  Factual innocence requires the defendant to establish by clear and convincing evidence that no reasonable jury would have found the defendant guilty beyond a reasonable doubt in light of the new evidence.  The System's services shall be available only upon the submission of an affidavit of indigency to the System signed by an incarcerated person convicted of a felony and upon a preliminary determination by the System that the claim has a reasonable basis in fact.  Determinations of indigency shall be made at the sole discretion of the System based on rules for determining indigency promulgated by the Court of Criminal Appeals pursuant to the Indigent Defense Act.  Determinations of reasonableness and acceptance of cases for which DNA testing will be performed shall be within the sole discretion of the System and shall not be subject to judicial review.

B.  The System shall employ such attorneys, investigators, and other employees as may be necessary to process and present claims of factual innocence to the appropriate prosecuting agency in an efficient manner.

C.  The System shall give priority to claims based on certain factors, including but not limited to:

1.  The opportunity for conclusive or near conclusive proof that the person is factually innocent by reason of scientific evidence; and

2.  A lengthy sentence of imprisonment or a death sentence.

D.  The System is authorized to investigate cases and arrange for the forensic testing of evidence to determine whether evidence of factual innocence exists.  Samples must be of sufficient quantity to allow testing by both the prosecution and the defense.  Neither the prosecution nor defense shall consume the entire sample in testing in the absence of a court order allowing the sample to be entirely consumed in testing.  The System shall request the Oklahoma State Bureau of Investigation or the city in which the offense upon which the testing is sought was committed to perform the testing.  The Bureau or the city may decline for any reason at their discretion in writing within thirty (30) days of receipt of the request.  In those cases where the Bureau or city declines or fails to respond within thirty (30) days, or cannot perform the testing within a reasonable time, the System may request the professional services of experts under contract with the System as necessary for testing and presentation of such claims to the appropriate prosecuting agency.

E.  All municipal, county and state forensic laboratories shall provide copies to the System of laboratory examination reports regarding cases accepted for investigation by the DNA Forensic Testing Program administered by the Oklahoma Indigent Defense System.  The reports shall be confidential and not subject to the Oklahoma Open Records Act.  The reports shall be used only for investigating, screening, and presenting claims pursuant to the provisions of the DNA Forensic Testing Act.

F.  Nothing in the DNA Forensic Testing Act shall require any person other than an incarcerate to provide a sample from their body for purposes of testing.

Added by Laws 2000, c. 276, § 2, eff. July 1, 2000.  Amended by Laws 2004, c. 123, § 2, emerg. eff. April 19, 2004.

§22-1371.2.  Indigent person may request services of Oklahoma Indigent Defense System DNA Forensic Testing Program.

An indigent person convicted of, and presently incarcerated on, any felony offense upon which the testing is sought, who alleges a claim of entitlement to forensic testing for purposes of demonstrating factual innocence may request the services of the Oklahoma Indigent Defense System DNA Forensic Testing Program pursuant to the DNA Forensic Testing Act.

Added by Laws 2000, c. 276, § 3, eff. July 1, 2000.

§22-1372.  Biological evidence preservation - Definitions.

A.  A criminal justice agency having possession or custody of biological evidence from a violent felony offense, as defined by subsection F of Section 982 of Title 22 of the Oklahoma Statutes, shall retain and preserve that biological evidence for such period of time as any individual convicted of that crime remains incarcerated.

B.  As used in this section:

1.  "Biological evidence" means physical evidentiary material originating from the human body from which a nuclear DNA profile or mitochondrial DNA sequence can be obtained or representative or derivative samples of such physical evidentiary material collected by a forensic DNA laboratory; and

2.  "DNA" means deoxyribonucleic acid.

C.  The criminal justice agency in possession or custody of biological evidence may destroy or otherwise dispose of the biological evidence before the expiration of the period of time described in subsection A of this section only if:

1.  The agency notifies any person who remains incarcerated in connection with the case, the Oklahoma Indigent Defense System DNA Forensic Testing Program if still applicable, and any counsel of record or public defender organization for the judicial district in which the judgment of conviction for such person was entered, of:

a. the intention of the agency to destroy the evidence, and

b. the provisions of the DNA Forensic Testing Act, if still applicable;

2.  No person submits a written objection to the destruction of the biological evidence to the agency within ninety (90) days of receiving notice pursuant to paragraph 1 of this subsection; and

3.  No other provision of law requires that such biological evidence be preserved.

Added by Laws 2001, c. 52, § 1, eff. July 1, 2001.

§221401.  Short title.

Sections 1 through 18 of this act shall be known and may be cited as the "Oklahoma Corrupt Organizations Prevention Act".

Added by Laws 1988, c. 131, § 1, eff. Nov. 1, 1988.

§221402.  Definitions.

As used in the Oklahoma Corrupt Organizations Prevention Act:

1.  "Beneficial interest" includes:

a. the interest of a person as a beneficiary pursuant to a trust, in which the trustee holds legal title to personal or real property, or

b. the interest of a person as a beneficiary pursuant to any other arrangement under which any other person holds legal title to personal or real property for the benefit of such person.

The term beneficial interest does not include the interest of a stockholder in a corporation or the interest of a partner in either a general or limited partnership;

2.  "Enterprise" includes any individual, sole proprietorship, partnership, corporation, trust, governmental entity, or other legal entity, or any union, association, unincorporated association or group of persons, associated in fact although not a legal entity, involved in any lawful or unlawful project or undertaking;

3.  "Innocent party" includes bona fide purchasers and victims;

4.  "Lien notice" means the notice pursuant to the provisions of Section 1412 of this title;

5.  "Pattern of racketeering activity" means two or more occasions of conduct:

a. that include each of the following:

(1) constitute racketeering activity,

(2) are related to the affairs of the enterprise,

(3) are not isolated, and

(4) are not so closely related to each other and connected in point of time and place that they constitute a single event, and

b. where each of the following is present:

(1) at least one of the occasions of conduct occurred after November 1, 1988,

(2) the last of the occasions of conduct occurred within three (3) years, excluding any period of imprisonment served by any person engaging in the conduct, of a prior occasion of conduct, and

(3) for the purposes of Section 1403 of this title each of the occasions of conduct constituted a felony pursuant to the laws of this state;

6.  "Pecuniary value" means:

a. anything of value in the form of money, a negotiable instrument, or a commercial interest, or anything else, the primary significance of which is economic advantage, or

b. any other property or service that has a value in excess of One Hundred Dollars ($100.00);

7.  "Person" means any individual or entity holding or capable of holding a legal or beneficial interest in property;

8.  "Personal property" includes any personal property, or any interest in such personal property, or any right, including bank accounts, debts, corporate stocks, patents or copyrights.  Personal property and beneficial interest in personal property shall be deemed to be located where the trustee, the personal property, or the instrument evidencing the right is located;

9.  "Principal" means a person who engages in conduct constituting a violation of the Oklahoma Corrupt Organizations Prevention Act or who is legally accountable for the conduct of another who engages in a violation of the Oklahoma Corrupt Organizations Prevention Act;

10.  "Racketeering activity" means engaging in, attempting to engage in, conspiring to engage in, or soliciting, coercing, or intimidating another person to engage in any conduct which is chargeable or indictable as constituting a felony violation of one or more of the following provisions of the Oklahoma Statutes, regardless of whether such act is in fact charged or indicted:

a. relating to homicide pursuant to the provisions of Sections 651, 652, 653, 701.7, 701.8, 701.16, 711 or 716 of Title 21 of the Oklahoma Statutes or relating to concealment of homicidal death pursuant to the provisions of Section 543 of Title 21 of the Oklahoma Statutes,

b. relating to kidnapping pursuant to the provisions of Sections 741, 745, 891 or 1119 of Title 21 of the Oklahoma Statutes,

c. relating to sex offenses pursuant to the provisions of Sections 886, 888, 1021, 1021.2, 1021.4, 1024.2, 1040.51, 1111, 1111.1, 1114 or 1123 of Title 21 of the Oklahoma Statutes,

d. relating to bodily harm pursuant to the provisions of Sections 645, 650, 650.2, 1289.16, 1302, 1303 or 1767.1 of Title 21 of the Oklahoma Statutes,

e. relating to theft, where the offense constitutes a felony, pursuant to the provisions of Sections 1704, 1707, 1708, 1709, 1710, 1711, 1713, 1716, 1719, 1720, 1721, 1722, 1723 or 1731 of Title 21 of the Oklahoma Statutes,

f. relating to forgery pursuant to the provisions of Sections 1561, 1562, 1571, 1572, 1574, 1575, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591 or 1593 of Title 21 of the Oklahoma Statutes,

g. relating to robbery pursuant to the provisions of Sections 797, 800 or 801 of Title 21 of the Oklahoma Statutes,

h. relating to burglary pursuant to the provisions of Sections 1431, 1435 or 1437 of Title 21 of the Oklahoma Statutes,

i. relating to arson pursuant to the provisions of Sections 1368, 1401, 1402, 1403 or 1404 of Title 21 of the Oklahoma Statutes,

j. relating to use or possession of a firearm or other offensive weapon while committing or attempting to commit a felony pursuant to the provisions of Sections 1287, 1289.20 or 1289.21 of Title 21 of the Oklahoma Statutes,

k. relating to gambling pursuant to the provisions of Sections 941, 942, 944, 945, 946, 948, 954, 956, 957, 962, 969, 970, 971, 981, 982, 983, 984, 985, 986, 987, 991, 992, 995.7, 995.8, 995.11 or 995.12 of Title 21 of the Oklahoma Statutes,

l. relating to bribery in contests pursuant to the provisions of Sections 399 or 400 of Title 21 of the Oklahoma Statutes,

m. relating to interference with public officers pursuant to the provisions of Sections 434, 436, 437, 438, 439, 440, 441, 443, 444, 521, 522, 532, 540, 543, 545 or 546 of Title 21 of the Oklahoma Statutes,

n. relating to interference with judicial procedure pursuant to the provisions of Sections 388, 453, 455, 456, 491, 496 or 504 of Title 21 of the Oklahoma Statutes,

o. relating to official misconduct pursuant to the provisions of Sections 380, 381, 382, 383, 384, 385, 386, 389, 390, 950 or 976 of Title 21 of the Oklahoma Statutes,

p. relating to the Uniform Controlled Dangerous Substances Act, where the offense constitutes a felony, pursuant to the provisions of Section 2101 et seq. of Title 63 of the Oklahoma Statutes,

q. relating to automobile theft pursuant to the provisions of Sections 4102, 4103, 4107, 4108, 4109 or 4110 of Title 47 of the Oklahoma Statutes,

r. relating to embezzlement pursuant to the provisions of Section 1412 of Title 6 of the Oklahoma Statutes, Section 641 of Title 19 of the Oklahoma Statutes, Sections 341, 531, 1451, 1452, 1453, 1454, 1455, 1456, 1463 or 1464 of Title 21 of the Oklahoma Statutes, Section 163.4 of Title 37 of the Oklahoma Statutes, Section 25 of Title 41 of the Oklahoma Statutes, Section 114 of Title 64 of the Oklahoma Statutes or Sections 506 or 1361 of Title 68 of the Oklahoma Statutes,

s. relating to extortion, where the offense constitutes a felony, pursuant to the provisions of Sections 1304, 1481, 1482, 1485, 1486 or 1488 of Title 21 of the Oklahoma Statutes,

t. relating to fraud, where the offense constitutes a felony, pursuant to the provisions of Sections 208.6, 208.7 or 208.8 of Title 3A of the Oklahoma Statutes, Section 552.18 of Title 18 of the Oklahoma Statutes, Sections 358, 1411, 1412, 1413, 1414, 1415, 1416, 1503, 1521, 1541.1, 1541.3, 1542, 1543, 1544, 1550.2, 1550.22, 1550.23, 1550.24, 1550.25, 1550.26, 1550.27, 1550.28, 1550.29, 1550.30, 1550.31, 1550.32, 1632, 1635 or 1662 of Title 21 of the Oklahoma Statutes, Section 243 of Title 56 of the Oklahoma Statutes, or Section 604 of Title 62 of the Oklahoma Statutes,

u. relating to conspiracy, where the offense constitutes a felony, pursuant to the provisions of Sections 421, 422 or 424 of Title 21 of the Oklahoma Statutes,

v. relating to prostitution, pornography or obscenity pursuant to the provisions of Sections 1021, 1040.52, 1081, 1085, 1086, 1087 or 1088 of Title 21 of the Oklahoma Statutes,

w. relating to the Oklahoma Alcoholic Beverage Control Act, where the offense constitutes a felony, pursuant to the provisions of Section 506.1 et seq. of Title 37 of the Oklahoma Statutes,

x. relating to the Oklahoma Securities Act, where the offense constitutes a felony, pursuant to the provisions of Section 1 et seq. of Title 71 of the Oklahoma Statutes, or

y. relating to trafficking in children pursuant to the provisions of Sections 866 and 867 of Title 21 of the Oklahoma Statutes;

In addition, "racketeering activity" may be proven by proof of engaging in, attempting to engage in, conspiring to engage in, or soliciting, coercing, or intimidating another person to engage in any of the above described conduct within another state, regardless of whether said conduct is chargeable or indictable in that state.

11.  "Real property" means any real property or any interest in real property, including any lease of, or mortgage upon real property.  Real property and beneficial interest in real property shall be deemed to be located where the real property is located;

12.  "Trustee" includes trustees, a corporate as well as a natural person and a successor or substitute trustee in accordance with the Oklahoma Trust Act, Section 175.1 et seq. of Title 60 of the Oklahoma Statutes; and

13.  "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is unenforceable in the courts of Oklahoma, because the debt was incurred or contracted in violation of a law relating to the business of gambling activity or in violation of federal or state law but does not include any debt owed to a bank, savings and loan association, credit union or supervised lender licensed by the Oklahoma Administrator of Consumer Credit or to any debt referred or assigned to a debt collection agency, which referral or assignment is accepted in good faith by the debt collection agency as a debt collectible under the Uniform Commercial Code or other laws of this state and enforceable in the courts of this state.

Added by Laws 1988, c. 131, § 2, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 348, § 19, eff. Nov. 1, 1989; Laws 1993, c. 156, § 2, emerg. eff. May 7, 1993.

§221403.  Participation in pattern of racketeering activity or collection of unlawful debt prohibited  Investment of funds prohibited  Conspiracy to violate prohibition  Venue of actions.

A.  No person employed by or associated with any enterprise shall conduct or participate in, directly or indirectly, the affairs of the enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

B.  No person, through a pattern of racketeering activity or through the collection of an unlawful debt, shall acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

C.  No person who has received any proceeds derived, directly or indirectly, from a pattern of racketeering activity, or through the collection of any unlawful debt, in which he participated as a principal, shall use or invest, directly or indirectly, any part of the proceeds or any proceeds derived from the investment or use of any of those proceeds in the acquisition of any right, title, or interest in real property or in the establishment or operation of any enterprise.

A purchase of securities on the open market with intent to make an investment, and without the intent of controlling or participating in the control of the issuer or of assisting another to do so, shall not be unlawful pursuant to the provisions of this section if the securities of the issuer held by the purchaser, the members of his immediate family, and his or their accomplices in any pattern of racketeering activity, or the collection of an unlawful debt after the purchase, do not amount in the aggregate to one percent (1%) of the outstanding securities of any one class and do not confer the power to elect one or more directors of the issuer.

D.  No person shall attempt to violate or conspire with others to violate the provisions of subsection A, B or C of this section.

E.  Venue for a civil or criminal action to enforce the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be in any county in which at least one act of racketeering activity is alleged to have occurred in the petition or information or indictment, it being the intent of this act, that one district court have jurisdiction over all the conduct, persons and property subject to this act.

Added by Laws 1988, c. 131, § 3, eff. Nov. 1, 1988.

§22-1404.  Penalties for violating Section 1403 - Persons authorized to institute proceedings.

A.  Any person convicted of violating any provision of Section 1403 of this title shall be punished by a term of imprisonment of not less than ten (10) years and shall not be eligible for a deferred sentence, probation, suspension, work furlough, or release from confinement on any other basis until the person has served onehalf (1/2) of his or her sentence.  A violation of each of the provisions of Section 1403 of this title shall be a separate offense.

B.  In lieu of the fine authorized by the Oklahoma Corrupt Organizations Prevention Act, any person convicted of violating any provision of Section 1403 of this title, through which he derived pecuniary value, or by which he caused personal injury, or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution reasonably incurred, less the value of any property ordered forfeited pursuant to the provisions of subsection A of Section 1405 of this title.  The district court shall hold a separate hearing to determine the amount of the fine authorized by the provisions of this subsection.

C.  No person shall institute any proceedings, civil or criminal, pursuant to the provisions of this act, except the Attorney General, any district attorney or any district attorney appointed under the provisions of Section 215.9 of Title 19 of the Oklahoma Statutes.

Added by Laws 1988, c. 131, § 4, eff. Nov. 1, 1988.  Amended by Laws 1997, c. 133, § 440, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 324, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 440 from July 1, 1998, to July 1, 1999.

§221405.  Criminal forfeiture procedures.

A.  Any person convicted of violating any of the provisions of Section 3 of the Oklahoma Corrupt Organizations Prevention Act shall criminally forfeit to the state, according to the procedures established in subsection B of this section, any real or personal property used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act, including any property constituting an interest in or means of control or influence over the enterprise involved in the conduct in violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act, including:

1.  Any compensation, right, or benefit derived from a position, office, appointment, tenure, commission, or employment contract that accrued to him during the course of conduct in violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act;

2.  Any interest in, security of, claim against, or property or contractual right affording him a source of influence or control over the affairs of an enterprise that the person exercised in violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act; or

3.  Any amount payable or paid pursuant to any contract for goods or services that was awarded or performed in violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act.

B.  The criminal forfeiture procedures are as follows:

1.  A judgment of criminal forfeiture shall not be entered unless a special verdict containing a finding of property subject to forfeiture, specifying the extent of such property and describing with specificity such property and the circumstances by which the property is subject to forfeiture is returned; and

2.  If any property included in a special verdict of criminal forfeiture:

a. cannot be located,

b. has been sold to a bona fide purchaser for value,

c. has been placed beyond the jurisdiction of the court,

d. has been substantially diminished in value by the conduct of the defendant,

e. has been commingled with other property that cannot be divided without difficulty or undue injury to innocent parties,

f. is otherwise unreachable without undue injury to innocent parties, or

g. is subject to a valid security interest, to the extent of the security interest, held by a bank, savings and loan association, credit union or supervised lender licensed by the Oklahoma Administrator of Consumer Credit, acquired prior to the lien notice provided by Section 12 of this act,

the district court shall order forfeiture of any other property of the defendant up to the value of the property that is unreachable.

Added by Laws 1988, c. 131, § 5, eff. Nov. 1, 1988.

§221406.  Action which may be taken by district court after filing of indictment of information and hearing.

After the filing of an indictment or information by the Attorney General or district attorney and after a hearing with respect to which any person who shall be affected has been given thirty (30) days' notice and opportunity to participate, the district court may, based on the indictment or information and the hearing:

1.  Enter a restraining order or injunction;

2.  Require the execution of satisfactory bond in the amount of ten percent (10%) of the property value; or

3.  Take any other action, including the appointment of a receiver, that the Attorney General or district attorney shows by a preponderance of the evidence is necessary to preserve the property which may be subject to criminal forfeiture.

Added by Laws 1988, c. 131, § 6, eff. Nov. 1, 1988. Added by Laws 1988, c. 131, § 6, eff. Nov. 1, 1988.

§221407.  Action which may be taken by district court after entry of judgment.

Following the entry of a judgment that includes a fine or an order of criminal forfeiture pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act, or both, the district court may enter a restraining order or an injunction, require the execution of a satisfactory bond, or take any other action, including the appointment of a receiver, that the district court deems proper to protect the interests of the state.

An order of criminal forfeiture shall authorize the Attorney General or district attorney to seize the property declared forfeited upon such terms and conditions, relating to the time and manner of seizure, as the district court shall deem proper.

Added by Laws 1988, c. 131, § 7, eff. Nov. 1, 1988.

§221408.  Criminal fines and penalties under act not exclusive.

Criminal penalties and fines pursuant to the Oklahoma Corrupt Organizations Prevention Act are supplemental and not mutually exclusive, except when so designated, and shall not preclude the application of any other criminal or civil remedy pursuant to any other provision of the law.

Added by Laws 1988, c. 131, § 8, eff. Nov. 1, 1988. Added by Laws 1988, c. 131, § 8, eff. Nov. 1, 1988.

§221409.  Civil proceedings.

A.  The Attorney General, any district attorney or any district attorney appointed under the provisions of Section 215.9 of Title 19 of the Oklahoma Statutes may institute civil proceedings against any person in an appropriate district court seeking relief from conduct constituting a violation of any provisions of Section 3 of the Oklahoma Corrupt Organizations Prevention Act with the right to a trial by jury at the request of either party.  If the plaintiff in such a proceeding proves the alleged violation by a preponderance of the evidence, the district court, after making due provisions for the rights of innocent parties, may grant relief by entering any appropriate order of judgment, including:

1.  Ordering any defendant to divest himself of any interest in any enterprise or any real property;

2.  Imposing reasonable restrictions upon the future activities or investments of any defendant, including prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which he was engaged in violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act;

3.  Ordering the dissolution or reorganization of any enterprise;

4.  Ordering the suspension or revocation of a license, permit, or prior approval granted to any enterprise by an agency of the state; or

5.  Ordering the surrender of the charter of a corporation organized pursuant to the laws of the state or the revocation of a certificate authorizing a foreign corporation to conduct business within the state.

In a proceeding initiated pursuant to the provisions of this section, injunctive relief shall be granted in conformity with the principles that govern the granting of relief from injury or threatened injury in other cases, but no showing of special or irreparable injury shall be required.  Pending final determination of a proceeding initiated pursuant to the provisions of this section, a temporary restraining order or a preliminary injunction may be issued upon a showing of immediate danger of significant injury, including the possibility that any judgment for money damages might be difficult to execute, and, in a proceeding initiated by an aggrieved person, upon the execution of a bond in the amount of ten percent (10%) of the value of the property against injury for an injunction improvidently granted.  If the district court issues an injunction or grants other relief pursuant to the provisions of this section, the plaintiff shall also recover costs, including reasonable attorney fees and costs of investigation and litigation reasonably incurred.

B.  The civil penalty imposed pursuant to this section shall not exceed One Hundred Thousand Dollars ($100,000.00) with no offset for the value of any property criminally forfeited or any fine imposed pursuant to the Oklahoma Corrupt Organizations Prevention Act.  This amount shall be applied to the costs and expenses of investigation and prosecution, and the balance, if any, shall be paid pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act.

C.  Upon the filing of a civil action pursuant to the provisions of subsection A or B of this section, a district attorney shall immediately notify the Attorney General of its filing.  Upon timely application, the Attorney General may intervene as a party in any civil action or proceeding brought pursuant to subsection A or B of this section if the Attorney General certifies that the action or proceeding is of general public importance.

D.  A final judgment or decree rendered against the defendant in any civil or criminal proceeding pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act, shall estop the defendant in any subsequent civil action or proceeding brought by any person as to all matters as to which the judgment or decree would be an estoppel as between the parties to a civil or criminal proceeding.

E.  A civil action or proceeding pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act may be commenced at any time within five (5) years after the conduct made unlawful pursuant to the provisions of Section 3 of the Oklahoma Corrupt Organizations Prevention Act terminates or the cause of action accrues.  If a criminal proceeding or civil action or other proceeding is brought by or intervention is granted to the state to punish, prevent, or restrain any activity made unlawful pursuant to the provisions of Section 3 of the Oklahoma Corrupt Organizations Prevention Act, the running of the period of limitations prescribed by this section with respect to any cause of action of an aggrieved person, based in whole or in part upon any matter complained of in any such prosecution, action, or proceeding shall be suspended during the pendency of such prosecution, action, or proceeding and for two (2) years following its termination.

F.  Service of process in an action pursuant to the provisions of this section may be made upon any person outside the state if the person was a principal in any conduct constituting a violation of the provisions of the Oklahoma Corrupt Organizations Prevention Act in this state. The person shall be deemed to have thereby submitted himself to the jurisdiction of the courts of this state for the purposes of this section.

G.  The application of any civil remedy pursuant to the provisions of this section shall not preclude the application of any other civil or criminal remedy pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act or any other provision of law.  Civil remedies pursuant to the provisions of this section are supplemental and not mutually exclusive.

Added by Laws 1988, c. 131, § 9, eff. Nov. 1, 1988.

§221410.  Disposal of forfeited property.

A.  Upon approval of the district court, the Attorney General or district attorney shall dispose of all property ordered forfeited in any criminal proceeding pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act as soon as feasible, making due provisions for the rights of innocent parties, by:

1.  Public sale;

2.  Transfer to a state, county or local governmental agency for official use;

3.  Sale or transfer to an innocent party; or

4.  Destruction, if the property is not needed for evidence in any pending criminal or civil proceeding.

B.  Any property right not exercisable by, or transferable for value to the state shall not revert to the defendant.  No defendant or any person acting in concert with him or on his behalf shall be eligible to purchase forfeited property from the state.

C.  With respect to property ordered forfeited in any criminal proceeding pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act, the Attorney General, district attorney or other prosecutorial officer designated by the Attorney General is authorized to:

1.  Compromise claims;

2.  Award compensation to persons providing information resulting in a forfeiture pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act; and

3.  Petition the court to mitigate or remit a forfeiture or to restore forfeited property to victims of a violation of Section 3 of the Oklahoma Corrupt Organizations Prevention Act.

D.  The proceeds of any sale or other disposition of forfeited property imposed pursuant to the Oklahoma Corrupt Organizations Prevention Act shall be applied as follows:

1.  To a bona fide innocent purchaser, conditional sales vendor, or mortgagee of the forfeited property up to the amount of his interest in the forfeited property;

2.  To the fees and costs of the forfeiture and sale, including expenses of seizure, maintenance, and custody of the property pending its disposition, advertising, and the court costs;

3.  To all costs and expenses of investigation and prosecution, including costs of resources and personnel incurred in investigation and prosecution; and

4.  The balance to the credit of the Attorney General, district attorney, or law enforcement agencies in such proportions as are represented by the costs and expenses of investigation and prosecution as provided in the Oklahoma Corrupt Organizations Prevention Act.

Added by Laws 1988, c. 131, § 10, eff. Nov. 1, 1988.

§221411.  Certain proceeds of forfeitures to be deposited with State Treasury to cover cost of investigation and prosecution  Expenditure.

A.  The balance of the proceeds of all forfeitures ordered pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be transmitted to the State Treasury and deposited in such proportions as determined by the court as are represented by the costs and expenses of such investigation and prosecution as follows:

1.  Any proceeds resulting from the investigation and prosecution by a county or municipal law enforcement agency or district attorney pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be deposited in a revolving fund in the office of the county treasurer of the county wherein the forfeiture was ordered to be maintained and expended by the district attorney in his discretion for the purposes specified in subsection B of this section with a yearly accounting to the board of county commissioners in whose county the fund is established and to the District Attorneys Council;

2.  Any proceeds resulting from the investigation and prosecution by the Oklahoma State Bureau of Investigation or the Oklahoma Bureau of Narcotics and Dangerous Drugs Control pursuant to the provisions of this act shall be deposited in the agency special account established pursuant to the provisions of Section 7.2 of Title 62 of the Oklahoma Statutes for the Oklahoma State Bureau of Investigation or the Oklahoma Bureau of Narcotics and Dangerous Drugs Control;

3.  Any proceeds resulting from the investigation and prosecution by the Attorney General pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be deposited in the Attorney General's Evidence Fund pursuant to the provisions of Section 19 of Title 74 of the Oklahoma Statutes; and

4.  Any proceeds resulting from the investigation and prosecution by any other agency of this state pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be deposited in the appropriate revolving fund, agency special account or other fund for that agency as determined by the State Treasurer.

B.  Monies deposited in such funds and accounts pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be expended for the purpose of the costs and expenses of investigation and prosecution, whether criminally or civilly, of conduct made unlawful by the provisions of the Oklahoma Corrupt Organizations Prevention Act, including costs of resources and personnel.

Added by Laws 1988, c. 131, § 11, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 264, § 26, operative July 1, 1990.

§221412.  Lien notice.

A.  At any time after the institution of any civil proceeding or at any time after the filing of an indictment or information pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act, the state may file a lien notice in the official records as may be required for perfecting a security interest for any given property.  A filing fee in the amount as required by law for the filing of a mechanic's or materialmen's lien shall be required as a condition for filing the lien notice, and the county clerk, upon the presentation of such lien notice, shall immediately record it in the official records.

B.  The lien notice shall be signed by the Attorney General or by a district attorney.  The notice shall be in such form as the Attorney General prescribes and shall set forth the following information:

1.  The name of the person against whom the proceeding has been brought or who has been charged or indicted for a violation of this act and any other names under which the person may be known.  The Attorney General or district attorney may also name in the lien notice any enterprise that is either controlled by or entirely owned by the person;

2.  If known to the Attorney General or district attorney, the present residence and business addresses of the persons named in the lien notice;

3.  A reference to the criminal or civil proceeding stating that a proceeding pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act has been brought against the person named in the lien notice or that the person has been charged or indicted for a violation of this act, the name of the county or counties where the proceeding has been brought or the conviction was made and any other lien notices filed, and, if known to the Attorney General or district attorney at the time of filing the lien notice, the case number of the proceeding;

4.  A statement that the notice is being filed pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act; and  5.  The name and address of the Attorney General or the district attorney filing the lien notice.

A lien notice shall apply only to one person and, to the extent applicable, the names of enterprises, to the extent permitted in this section.  A separate lien notice shall be filed for any other person against whom the Attorney General or district attorney desires to file a lien notice pursuant to the provisions of this section.

C.  Within ten (10) days after filing of each lien notice, the Attorney General or district attorney shall furnish to the person named in the notice by certified mail, return receipt requested, to the lastknown business or residential address, a copy of the recorded notice.  In the event the person cannot be served by certified mail, service may be by publication pursuant to Section 2004 of Title 12 of the Oklahoma Statutes.

D.  From the time of its filing, a lien notice creates a lien in favor of the state on the following property of the person named in the notice:

1.  Any personal or real property owned by the person under any name set forth in the lien notice which is situated in the county where the notice is filed; and

2.  Any beneficial interest of said property owned by the person under any name located in the county where the notice is filed.

The lien shall commence and attach as of the time of filing of the lien notice and shall continue thereafter until expiration, termination, or release of the lien.  The lien created in favor of the state shall be superior and prior to the interest of any other person in the personal or real property or beneficial interest in said property, if the interest is acquired subsequent to the filing of the notice.

E.  In conjunction with any civil proceeding:

1.  The Attorney General or district attorney may file without prior court order in any county a lis pendens pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act.  In that event, any person acquiring an interest in the subject real property or beneficial interest in it after the filing of the lis pendens, shall take the interest subject to the civil proceeding and any subsequent judgment of forfeiture; and

2.  If a lien notice has been filed, the Attorney General or district attorney may name as defendants, in addition to the person named in the notice, any person acquiring an interest in the personal or real property or beneficial interest in it subsequent to the filing of the notice.  If a judgment of forfeiture is entered in the proceeding in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice and judgment of forfeiture shall be subject to the notice and judgment of forfeiture.

F.  Upon the entry of a final judgment of forfeiture in favor of the state, the title to the forfeited real property shall be transferred to the state and shall be recorded in the official records of the county where the real property or a beneficial interest in it is located.

In the case of personal property or a beneficial interest in it, the property shall be seized if not already in possession of the state and disposed of in accordance with the Oklahoma Corrupt Organizations Prevention Act.

G.  If personal or real property or a beneficial interest in it subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of a lien notice, the state may treat it as a fraudulent and preferential conveyance and may institute an action in any district court against the person named in the lien notice, the defendant in the civil proceeding or the person convicted in the criminal proceeding; and the court shall enter final judgment against such person or any beneficial interest in it together with investigative costs and attorneys fees incurred by the state in the action.  If a civil proceeding is pending, such action shall be filed only in the court where such civil proceeding is pending.

H.  The filing of a lien notice shall not affect the use to which personal or real property or a beneficial interest in it owned by the person named in the racketeering lien may be entitled to or the right of the person to receive any avails, rents, or other proceeds resulting from the use and ownership of the property, except for the conveyance of said property, until a judgment of forfeiture is entered.

I.  The term of a lien notice shall be for a period of six (6) years from the date of filing unless a renewal lien notice has been filed by the Attorney General or district attorney.  In this event, the term of the renewal lien notice shall be for a period of six (6) years from the date of its filing.  The Attorney General or district attorney shall be entitled to only one renewal of the lien notice.

J.  The Attorney General or district attorney filing the lien notice may release in whole or in part any lien notice or may release any personal or real property orbeneficial interest in it from the lien notice upon such terms and conditions as he may determine.  Any release of a lien notice executed by the Attorney General ordistrict attorney may be filed in the official records of any county.  No charge or fee shall be imposed for the filing of any release of a lien notice.

K.  If no civil proceeding has been instituted by the Attorney General or district attorney seeking a forfeiture of any property owned by the person named in the lien notice, the acquittal in the criminal proceeding of the person named in the lien notice or the dismissal of the criminal proceeding, shall terminate the lien notice.  If the civil proceeding has been instituted, in the event the criminal proceeding has been dismissed or the person named in the lien notice has been acquitted in the criminal proceeding, the lien notice shall continue for the duration of the civil proceeding.  L.  If no civil proceeding or criminal proceeding is then pending against the person named in the lien notice, any person named in a lien notice may apply to the district court in thecounty where the notice has been filed for the release or extinguishment of the notice and the district court shall enter a judgment extinguishing the lien notice or releasing the personal or real property or beneficial interest in it from the lien notice.

M.  In the event a civil proceeding is pending against a person named in a lien notice, the district court upon motion by the person may grant the relief provided for in this section at a hearing held for that purpose:

1.  If a sale of the personal or real property or beneficial interest in it is pending and the filing of the notice prevents the sale of the property or interest, the district court shall immediately enter its order releasing from the lien notice any specific personal or real property or beneficial interest in it. The proceeds resulting from the sale of the personal or real property or beneficial interest in it shall be deposited with the clerk of the district court, subject to the further order of the district court; and

2.  At the hearing, the district court may release from the lien notice any personal or real property or beneficial interest in it upon the posting by such person of such security as is equal to the value of the personal or real property or beneficial interest in it owned by such person.

Added by Laws 1988, c. 131, § 12, eff. Nov. 1, 1988.

§221413.  Duties of trustee on filing of lien notice  Liability.

A.  A trustee, who acquires actual knowledge that a lien notice or a civil proceeding or criminal proceeding has been filed against any person for whom he holds legal or record title to personal or real property, shall immediately furnish to the Attorney General or district attorney the following:

1.  The name and address of the person;

2.  The name and address of all other persons for whose benefit the trustee holds title to the personal or real property; and

3.  If requested by the Attorney General or district attorney, a copy of the trust agreement or other instrument pursuant to which the trustee holds legal or record title to the personal or real property.  Any trustee who fails to comply with the provisions of this section, upon conviction, is guilty of a felony.

B.  Any trustee having notice of the filing of the lien notice, who transfers orconveys title to personal or real property on which said notice has been filed, shall not be liable to the state for the greater of:

1.  The amount of proceeds received directly by the person named in the lien notice as a result of the transfer or conveyance;

2.  The amount of proceeds received by the trustee as a result of the transfer or conveyance and distributed to the person named in the lien notice; or

3.  The fair market value of the interest of the person named in the lien notice in the personal or real property transferred or conveyed; but if the trustee transfers or conveys the personal or real property for at least its fair market value and holds the proceeds that would otherwise be paid or distributed to the beneficiary or at the direction of the beneficiary or his designee, the liability of the trustee shall not exceed the amount of the proceeds held for so long as the proceeds are held by the trustee.

C.  The filing of a lien notice shall not constitute a lien on the record title to personal or real property owned by the trustee except to the extent the trustee is named in the lien notice.  The Attorney General or district attorney may bring a civil proceeding in any district court against the trustee to recover from the trustee the amounts set forth in the Oklahoma Corrupt Organizations Prevention Act, and the state shall also be entitled to recover investigative costs and attorneys fees incurred by the Attorney General or district attorney.

D.  The provisions of this section shall not apply to any transfer or conveyance by a trustee pursuant to a court order, unless the court order is entered in an action between the trustee and the beneficiary.

Added by Laws 1988, c. 131, § 13, eff. Nov. 1, 1988.

§221414.  Foreign corporations  Applicability of act.

Each foreign corporation doing business in this state that fails to file a report or fails to comply with the provisions of Section 1130 of Title 18 of the Oklahoma Statutes shall be subject to the jurisdiction of the State of Oklahoma for purposes of the Oklahoma Corrupt Organizations Prevention Act.

Added by Laws 1988, c. 131, § 14, eff. Nov. 1, 1988.

§221415.  Investigation of conduct constituting violation of Section 1403 of act.

A.  When any person has engaged in, is engaged in, or is attempting or conspiring to engage in any conduct constituting a violation of any of the provisions of Section 3 of the Oklahoma Corrupt Organizations Prevention Act, the Attorney General or district attorney may conduct an investigation of the conduct.  On approval of the district judge, the Attorney General or district attorney in accordance with the provisions of Section 258 of Title 22 of the Oklahoma Statutes is authorized before the commencement of any civil or criminal proceeding pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act to subpoena witnesses, compel their attendance, examine them under oath, or require the production of any business papers or records by subpoena duces tecum, except that such evidence taken shall not be receivable in any civil proceeding.

B.  Any business papers and records subpoenaed by the Attorney General or district attorney shall be available for examination by the person who produced the material or by any duly authorized representative of the person.  Transcripts of oral testimony shall be available for examination by the person who produced such testimony, or his counsel.

Except as otherwise provided for in this section, no business papers or records or transcripts or oral testimony, or copies of it, subpoenaed by the Attorney General or district attorney shall be available for examination by an individual other than another law enforcement official without the consent of the person who produced the business papers or records or transcript.

C.  All persons served with a subpoena by the Attorney General or district attorney pursuant to the provisions of the Oklahoma Corrupt Organizations Prevention Act shall be paid the same fees and mileage as paid witnesses in the courts of this state.

D.  No person shall, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part by any person with any duly served subpoena of the Attorney General or district attorney pursuant to the provisions of this section, knowingly remove from any place, conceal, withhold, destroy, mutilate, alter, or by any other means falsify any business papers or records that are the subject of the subpoena ducus tecum.  A violation of the provisions of this subsection, upon conviction, is a misdemeanor.

Added by Laws 1988, c. 131, § 15, eff. Nov. 1, 1988.

§221416.  Civil action in federal court authorized.

The Attorney General or district attorney may bring an action on behalf of the state, counties, municipalities, and other political subdivisions organized pursuant to the authority of this state in federal court for civil relief pursuant to any comparable provision of federal law. No action brought by the Attorney General or district attorney pursuant to the provisions of this section shall impair the authority of any county, municipality, or political subdivision to bring the action on its own behalf or impair its authority to engage its own counsel in connection with the action.

Added by Laws 1988, c. 131, § 16, eff. Nov. 1, 1988.

§221417.  Judicial education and training.

Each judicial district shall select one or more of its district judges or associate district judges and if deemed necessary may also select one or more special judges to receive specialized education and training in applying the provisions of the Oklahoma Corrupt Organizations Prevention Act.

A program of judicial education and training shall be prepared and administered by the Administrative Office of the Courts.  Such program and any materials shall be made available as needed to assist Oklahoma judges in applying the provisions of this act.

When available, the funds described in Section 11 of this act may be used to help defray the expenses of such program.

Added by Laws 1988, c. 131, § 17, eff. Nov. 1, 1988.

§221418.  Audit of monies received by state or local government under act.

Any monies received by any office of state or local government under this act shall be subject to an annual audit by the State Auditor and Inspector.

Added by Laws 1988, c. 131, § 18, eff. Nov. 1, 1988.

§221419.  Construction of act in conformity with federal law.

When the language of the Oklahoma Corrupt Organizations Prevention Act is the same or similar to the language of Title IX of P.L. 91452 as amended, the courts of this state in construing the Oklahoma Corrupt Organizations Prevention Act may follow the construction given to federal law by the federal courts, provided that nothing in this section shall be deemed to provide for any private right of action or confer any civil remedy except as specifically set out in this act.

Added by Laws 1988, c. 131, § 19, eff. Nov. 1, 1988.

§22-1501.  Creation - Definitions - Purpose.

A.  There is hereby created the "Oklahoma Sentencing Commission".  As used in Section 1501 through 1515 of this title, the term "Commission" means the Oklahoma Sentencing Commission.

B.  The Commission may make recommendations to the Legislature for the modification of crimes, recodifications of crimes, modification of sentencing laws and policies, and for the addition, deletion or expansion of sentencing options.

C.  As used in Sections 1501 through 1515 of this title "criminal justice and corrections system" includes all activities and agencies, whether state or local, public or private, pertaining to the prevention, prosecution and defense of offenses, or to the disposition of offenders under the criminal laws of this state.  The "criminal justice and corrections systems" includes police, public prosecutors, defense counsel, courts, correction agencies, mental health agencies, and all public and private agencies providing services in connection with those elements, whether voluntarily, contractually or by order of a court.

Added by Laws 1994, c. 355, § 1, eff. July 1, 1994.  Amended by Laws 1997, c. 133, § 34, emerg. eff. April 22, 1997; Laws 1999, 1st Ex.Sess., c. 5, § 16, eff. July 1, 1999.

§22-1502.  Membership - Voting members.

A.  The Oklahoma Sentencing Commission shall consist of fifteen (15) members as follows:

1.  The Chief Justice of the Oklahoma Supreme Court shall appoint a sitting Justice of the Oklahoma Supreme Court who shall serve an initial term of four (4) years;

2.  The Director of the Administrative Office of the Courts shall appoint an indigent defender, who shall serve an initial term of three (3) years;

3.  One member, to be appointed by the Governor, who shall serve an initial term of one (1) year;

4.  Two members of the House of Representatives, one of whom shall be a Republican and one of whom shall be a Democrat, to be appointed by the Speaker of the House of Representatives, each of whom shall serve an initial term of two (2) years;

5.  Two members of the Senate, one of whom shall be a Republican and one of whom shall be a Democrat, to be appointed by the President Pro Tempore of the Senate, each of whom shall serve an initial term of two (2) years;

6.  A district attorney appointed by the District Attorneys Council who shall serve an initial term of five (5) years; provided, any person appointed pursuant to this paragraph who is no longer serving as a district attorney shall not continue to serve on the Commission;

7.  The Attorney General, the first assistant Attorney General, or the chief of the criminal division of the Office of Attorney General;

8.  The Director of State Finance or the director of the budget division of the Office of State Finance;

9.  A defense attorney appointed by the Oklahoma Bar Association, who shall serve an initial term of five (5) years;

10.  A judge of the district court appointed by the assembly of presiding judges, who shall serve an initial term of three (3) years; provided, any person appointed pursuant to this paragraph who is no longer serving as a district judge shall not continue to serve on the Commission;

11.  A crime victim or representative of crime victims appointed by the other fourteen members of the Commission from a list of five persons submitted to the Commission by the Victim's Compensation Board, who shall serve an initial term of four (4) years;

12.  The director of the Oklahoma Indigent Defense System, the deputy director of the Oklahoma Indigent Defense System or the chief of the noncapital trial division of the Oklahoma Indigent Defense System; and

13.  The director of the Oklahoma State Bureau of Investigation or the deputy director of the Oklahoma State Bureau of Investigation.

B.  All members of the Commission shall be voting members.

Added by Laws 1994, c. 355, § 2, eff. July 1, 1994.  Amended by Laws 1997, c. 133, § 35, emerg. eff. April 22, 1997; Laws 2001, c. 377, § 1, eff. July 1, 2001; Laws 2003, c. 340, § 1, emerg. eff. May 29, 2003.

§22-1503.  Length of terms and vacancies - Travel expenses.

Following the initial term of a member, the Commission members shall serve staggered terms of five (5) years or until a member ceases to hold the office or position that qualified the member for the appointment and until a successor is appointed and qualified.  Vacancies occurring before the expiration of a term shall be filled for the unexpired term in the manner provided for the members first appointed.

The Commission members shall receive no salary for serving on the Commission.  All Commission members who are not members of the Legislature shall receive necessary travel expenses in accordance with the provisions of the State Travel Reimbursement Act by the employing agency.  Members of the Commission not employed by the state or its political subdivisions shall be reimbursed for travel expenses in accordance with the provisions of the State Travel Reimbursement Act by the appointing authority's employing agency.  Legislative members shall be reimbursed pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

Added by Laws 1994, c. 355, § 3, eff. July 1, 1994.  Amended by Laws 1997, c. 133, § 36, emerg. eff. April 22, 1997.

§22-1504.  Chairman - Meetings.

The Chairman of the Oklahoma Sentencing Commission shall serve a term of one (1) year.  Beginning September 1, 1997, the Chairman shall be appointed by the Speaker of the House of Representatives and thereafter the appointing authority shall alternate between the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The Commission may hold meetings at the call of the Chairman, upon such notice and in such manner as may be fixed by the rules of the Commission.  A majority of the members serving on the Commission shall constitute a quorum.

Added by Laws 1994, c. 355, § 4, eff. July 1, 1994.  Amended by Laws 1997, c. 133, § 37, emerg. eff. April 22, 1997; Laws 1997, c. 333, § 21, emerg. eff. June 9, 1997.

§22-1505.  Repealed by Laws 1997, c. 254, § 4, emerg. eff. May 23, 1997.

§22-1506.  Repealed by Laws 1997, c. 254, § 4, emerg. eff. May 23, 1997.

§22-1507.  Simulation model - Priority.

The Commission shall have full and complete access to the use of the simulation model developed by and for the use of the Department of Corrections, and to any data resulting from the use of such model, and shall have first priority and authority to require the model be applied to a given fact situation, or theoretical change in the sentencing laws, when requested to do so by the Chairman, the Executive Director or the Commission as a whole.

The simulation model shall be available for use in responding to inquiries by any state legislator, or the Secretary of the Executive Branch Department of Safety and Security, in second priority to the work of the Commission.

Added by Laws 1994, c. 355, § 7, eff. July 1, 1994.

§22-1508.  Powers and duties.

A.  The Oklahoma Sentencing Commission shall serve as an advisory board to the Oklahoma Criminal Justice Resource Center.

B.  The Oklahoma Sentencing Commission may establish subcommittees or advisory committees composed of Commission members or others to accomplish duties imposed by this section.

C.  It is the legislative intent that the Commission attach priority to accomplish the formulation of proposals and recommendations as described in Section 1512 of this title.

D.  In addition, the Commission may make recommendations to the Legislature for the recodification of the Penal Code of the State of Oklahoma.

E.  The Commission shall have the continuing duty to monitor and review the criminal justice and corrections systems in this state to ensure that sentencing remains uniform and consistent, and that the goals and policies established by the state are being implemented by sentencing practices, and it shall recommend methods by which this ongoing work may be accomplished and by which the correctional population simulation model shall continue to be used by the state.

F.  The Commission shall review all proposed legislation which creates a new criminal offense or increases the punishment for an existing criminal offense and shall make recommendations to the Legislature.

G.  The Oklahoma Criminal Justice Resource Center under the direction of the Oklahoma Sentencing Commission shall prepare a report within twenty (20) days after the last day for filing bills in the Legislature containing a review of bills as described in this subsection.  The Oklahoma Criminal Justice Resource Center may include in its report on a bill an impact analysis based upon an application of the correctional population simulation model to the provisions of the bill.  The bill analysis report shall be delivered to the chair of the legislative committee to which the bill is assigned.

Added by Laws 1994, c. 355, § 8, eff. July 1, 1994.  Amended by Laws 1997, c. 133, § 38, emerg. eff. April 22, 1997; Laws 1997, c. 333, § 22, emerg. eff. June 9, 1997; Laws 2001, c. 377, § 2, eff. July 1, 2001.

§22-1509.  Collecting, developing and maintaining statistical data - Gifts, grants and aid.

A.  The Commission shall have the secondary duty of collecting, developing, and maintaining statistical data relating to sentencing and corrections so that the primary duties of the Commission will be formulated using data that is valid, accurate, and relevant to the state.  The Oklahoma Sentencing Commission and the Department of Corrections shall work together to collect offender profile data and offense data.  The data collection shall include all information provided on the offender profile data form, the offense data form developed by the Oklahoma Sentencing Commission and assessments of randomly selected offenders who receive probation and nonviolent offenders incarcerated on a third or fourth conviction.  A report of the findings based upon the data collected by the Oklahoma Sentencing Commission and the Department of Corrections shall be presented to the Legislature by February 1 of the year following the fiscal year for which the data was collected.  All state agencies and courts shall provide data as it is requested by the Commission.  All meetings of the Commission shall be open to the public and the information presented to the Commission shall be available to any state agency or member of the Legislature.

B.  The Commission shall have the authority to apply for, accept, and use any gifts, grants, or financial or other aid, in any form, from the federal government or any agency or instrumentality thereof, or from the state or from any other source including private associations, foundations, or corporations to accomplish any of the duties set out in this act.

Added by Laws 1994, c. 355, § 9, eff. July 1, 1994.  Amended by Laws 2001, c. 377, § 3, eff. July 1, 2001.

§22-1510.  Repealed by Laws 2001, c. 377, § 7, eff. July 1, 2001.

§22-1511.  Repealed by Laws 2001, c. 377, § 7, eff. July 1, 2001.

§22-1512.  Long-range planning and recommendations.

Using the studies of the Sentencing Release/Policy Committee, the Recodification Committee, and other analyses, including testimony from representatives of the bodies that conducted the analysis, the Commission shall:

1.  Determine the long-range needs of the criminal justice and corrections systems and recommend policy priorities for those systems;

2.  Determine the long-range information needs of the criminal justice and corrections systems and acquire that information as it becomes available;

3.  Identify critical problems in the criminal justice and corrections systems and recommend strategies to solve those problems;

4.  Assess the cost-effectiveness of the use of state and local funds in the criminal justice and corrections systems;

5.  Recommend the goals, priorities and standards for the allocation of criminal justice and corrections funds;

6.  Recommend means to improve the deterrent and rehabilitative capabilities of the criminal justice and corrections systems;

7.  Propose plans, programs and legislation for improving the effectiveness of the criminal justice and corrections systems;

8.  Determine the sentencing structures for parole decisions;

9.  Examine the impact of mandatory sentence lengths as opposed to the deterrent effect of minimum mandatory terms of imprisonment;

10.  Examine good time and earned credit practices;

11.  Study the value of presentence investigations and reports;

12.  Consider the rehabilitative potential of the offender and the appropriate rehabilitative placement;

13.  Examine the impact of imprisonment on the families of offenders;

14.  Examine the impact of imprisonment on the ability of offenders to make restitution; and

15.  Study the costs and consequences of criminal behavior in Oklahoma and consider the value of preventing crimes by using incarceration to deter criminals from future crimes.

Added by Laws 1994, c. 355, § 12, eff. July 1, 1994.

§22-1513.  Repealed by Laws 1997, c. 133, § 604, emerg. eff. April 22, 1997.

§22-1514.  Purposes and policies of the criminal justice and corrections systems.

The following purposes and policies of the criminal justice and corrections systems are hereby established:

1.  Protection of the public.  Incarceration should be viewed by the court both as punishment and as a means of protecting the public.  Limitations on the freedom of the offender and the appropriate level of custody should be dictated in the first instance by the nature of the offense, the violent character of the offender, the proclivity of the offender to engage in criminal conduct as demonstrated by his criminal record, and the sound judgment of the sentencing court after taking into account all of the relevant aggravating and mitigating factors involved in the offender's record of criminal conduct.

2.  Punishment of the offender.  After the interests of public protection have been addressed, consideration should be given to restriction of the liberty of the offender in such manner and to such extent as is necessary to demonstrate clearly that the offender's conduct is unacceptable to society and to discourage a repetition of such conduct.  In determining the appropriate punishment, the court should consider a range of sanctions at the state or community level which may include incarceration, various degrees of restrictions on the offender's liberty including house arrest, electronic monitoring, various degrees of supervision, community penalties, community service, restitution, reparation, or fines.

3.  Rehabilitation of the offender.  Every sentencing plan should consider treatment and rehabilitative needs of the offender to the extent that it addresses the cause of the criminal behavior and, therefore, might assist in correcting such behavior.  The offender should be enrolled in a program of rehabilitation over a definite minimal period of time.  The program of rehabilitation should involve work and recreation and may involve education, psychological or psychiatric counseling, treatment for alcohol or drug abuse and sexual aggression either within or without the prison walls as the individual case may indicate.  The court may recommend remedies for alcoholism, substance abuse, mental illness, education and employment deficiencies, and may order community-based offenders to pay for such treatment to the extent the offender is able.  Public institutions should respond to the court order at no cost to the indigent offender.  Where treatment is not available from public institutions, the state should purchase appropriate treatment from the private sector.

4.  Restitution and reparation.  When appropriate, the sentencing plan should provide for restitution or reparation to the victim or victims, whether they be individual citizens, corporations, or society as a whole, to be paid as soon as practicable.  Such restitution or reparation should include repayment for any property stolen or damaged, medical costs and lost wages of the victims, court costs and reasonable costs to cover pretrial detention, and restitution to the community through community service.  In those cases where the offender can be punished and rehabilitated outside of prison without jeopardizing the security of the society at large in their persons or property, it is appropriate and encouraged that the offender pay his debt to society through a range of punishments which are alternative to incarceration.  The court should order such supervision or restrictions as deemed necessary for the offender to comply with the restitution orders.  Failure to comply should result in stricter measures.

5.  Work policy for offenders.  It is the policy of this state that offenders should work when reasonably possible, either at jobs in the private sector to pay restitution and support their dependents, or at community service jobs that benefit the public, or at useful work while in prison or jail, or at educational or treatment endeavors as a part of a rehabilitation program.  Offenders should be offered the opportunity to reduce the duration of their sentences by earning "time" credit for work endeavors in achieving vocational or educational skill levels.  Prisoners who are able and do not work or who refuse to participate in treatment programs should be prohibited from enjoying privileges which may be provided to inmates beyond those required by law.

6.  Responsibility of Department of Corrections.  It is the goal of the Department of Corrections to provide adequate prison space to ensure that those sentenced to prison will remain incarcerated until such time as they can be safely released, or until their active sentences are completed, and to provide community-based supervision for those offenders selected for supervised probation and parole by the courts and the Pardon and Parole Board.

It is the mission of the Department to provide housing, clothing, food and medical care to its inmates, to maintain a safe and secure prison system, to keep accurate records, to offer job training, education, counseling, work and treatment programs deemed appropriate to monitor and advance the rehabilitative progress of its inmates, to provide a fair and orderly progression through custody levels, and to make data and recommendations regarding parole available to the Pardon and Parole Board.  As an inmate demonstrates that he is no longer a threat to society, that the punishment has been effective and that a program of rehabilitation is showing progress, the inmate's level of custody may be commensurately reduced in an orderly progression through custody levels to parole and release from supervision.

It is the mission of the Department of Corrections to receive convicted offenders selected by the courts and the Pardon and Parole Board and to protect society through a coordinated program of community supervision which provides realistic opportunities for probationers and parolees to develop skills necessary to adjust to free society.  As a probationer or parolee demonstrates that the supervision has been effective and that a community treatment program is showing progress, the level of supervision may be commensurately reduced in an orderly progression to prepare for release from supervision.

Added by Laws 1994, c. 355, § 14, eff. July 1, 1994.

§22-1515.  Repealed by Laws 1997, c. 133, § 604, emerg. eff. April 22, 1997.

§22-1516.  Monitoring implementation and fiscal impact of criminal justice legislation.

A.  The Oklahoma Sentencing Commission, established by Section 1501 of this title shall monitor, review, analyze and provide impact statements and reports to the Legislature concerning the criminal law of the State of Oklahoma.  The Commission is vested with authority to collect data and reports from governmental entities and courts within the State of Oklahoma relating to all matters concerning the charging, pleading, sentencing, and release of persons charged, convicted, or placed on probation for criminal offenses within this state.  Governmental entities and courts shall respond promptly to all reasonable requests of the Commission for data required to meet this directive.  The Oklahoma Criminal Justice Resource Center under the direction of the Oklahoma Sentencing Commission shall prepare an impact statement on proposed legislation which impacts the criminal law of the State of Oklahoma.

B.  The Oklahoma Sentencing Commission shall review each bill or joint resolution which impacts the Oklahoma criminal justice system introduced in the Oklahoma Legislature.  The Commission shall prepare an impact statement, as established by joint legislative rules.  The Commission shall direct other state entities including, but not limited to, the Department of Corrections, the Oklahoma District Attorneys Council, the Office of the Oklahoma Attorney General, the Oklahoma State Bureau of Investigation, the Administrative Office of the Oklahoma Courts, the Oklahoma Court of Criminal Appeals, the Oklahoma Indigent Defense System, and county indigent defenders, to provide assistance and information in the preparation of the fiscal impact statement.  The entities and courts shall provide the information described in this subsection to the Commission within the time set by the requesting agency.  The impact statement shall include, but shall not be limited to, a report on the impact the proposal will have on the criminal justice system, information obtained from the Department of Corrections, including a projection of offender population, and any other information relevant to the impact of the proposed legislation.

C.  A copy of the impact statement shall be attached to each copy of a bill or joint resolution reviewed by any committee of either house of the Legislature and to each copy of a bill or joint resolution that impacts the criminal justice system that is reviewed by the entire membership of either house of the Oklahoma Legislature.

Added by Laws 1997, c. 133, § 33, eff. July 1, 1999.  Amended by Laws 2001, c. 377, § 4, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 33 from July 1, 1998, to July 1, 1999.

§22-1517.  Oklahoma Criminal Justice Resource Center - Duties - Director and staff.

A.  The Oklahoma Criminal Justice Resource Center shall consist of the entity recognized by the Bureau of Justice Statistics as the Statistical Analysis Center, a program resources unit, a computer information services unit, and an administrative support unit.

B.  The duties of the Oklahoma Criminal Justice Resource Center shall be to:

1.  Provide a clearinghouse for criminal justice information;

2.  Provide a central contact point for federal, state, and local criminal justice agencies;

3.  Provide technical assistance for all criminal justice agencies of this state;

4.  Provide consultation for criminal justice agencies of this state in preparing reports, gaining funding, or preparing information;

5.  Obtain information from criminal justice agencies in this state for analyses of criminal justice issues;

6.  Collect and analyze criminal justice data;

7.  Produce reports for state and local criminal justice agencies;

8.  Facilitate information networking between criminal justice agencies;

9.  Attend meetings concerning criminal justice issues;

10.  Represent this state at national meetings including, but not limited to, meetings or conferences of criminal justice statistics associations of other states;

11.  Provide administrative support to the Oklahoma Sentencing Commission;

12.  Assist in developing resources for the criminal justice system;

13.  Address pertinent issues related to prevention and intervention programs;

14.  Provide assistance to the State Crime Stoppers Association;

15.  Maintain support and provide assistance to the Oklahoma Council on Violence Prevention;

16.  Create and publish by December 1 each year a uniform reporting standard for citing state criminal statutes to be used in reporting information to and from all criminal justice information systems within this state.  The uniform reporting standard shall be developed in consultation with the Administrative Office of the Courts, the Department of Corrections, the Oklahoma State Bureau of Investigation, the District Attorneys Council, the Department of Public Safety through the Oklahoma Law Enforcement Telecommunications System Division, and the Office of Juvenile Affairs.  The uniform reporting standard shall be used by all criminal justice information systems and shall be the standard for reporting arrests, criminal and juvenile delinquency charges, charge and case dispositions, custody records, and any other record purporting to identify a criminal history record or information relating to arrests, charges, custody, adjudication, conviction, and disposition of criminal or juvenile matters; and

17.  Monitor all changes to state crime statutes within ninety (90) days of the Legislature's adjournment sine die for purposes of including any changes in law or new offenses within the uniform reporting standard.

C.  The Legislative Service Bureau shall provide office space, equipment, and other administrative support required by the Oklahoma Criminal Justice Resource Center.

D.  The Oklahoma Criminal Justice Resource Center shall have a director and other necessary staff.  The Oklahoma Sentencing Commission shall hire and set the salary of the director.  The director of the Oklahoma Criminal Justice Resource Center, subject to the approval of legislative members of the Oklahoma Sentencing Commission, shall hire employees as may be necessary to complete the statutory functions of the Oklahoma Criminal Justice Resource Center within the budgeting limits set by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

E.  The director of the Oklahoma Criminal Justice Resource Center shall submit a budget work program by July 1 of each year which shall be approved by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1990, c. 147, § 1, operative July 1, 1990.  Amended by Laws 1997, c. 254, § 1, emerg. eff. May 23, 1997; Laws 1998, c. 276, § 6, eff. July 1, 1998; Laws 2001, c. 122, § 1, eff. July 1, 2001; Laws 2001, c. 377, § 5, eff. July 1, 2001; Laws 2003, c. 340, § 2, emerg. eff. May 29, 2003.  Renumbered from Title 57, § 508.2, by Laws 2003, c. 340, § 3, emerg. eff. May 29, 2003.

§22-1518.  Oklahoma Criminal Justice Resource Center Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Criminal Justice Resource Center within the Legislative Service Bureau to be designated the "Oklahoma Criminal Justice Resource Center Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all grants, gifts, bequests and any other lawful monies received for the benefit of the Oklahoma Criminal Justice Resource Center.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Director of the Oklahoma Criminal Justice Resource Center for the operation of the Oklahoma Criminal Justice Resource Center or other purposes authorized by law.  Expenditures from said fund shall be for the general operating expenses of the Oklahoma Criminal Justice Resource Center or other purposes authorized by law.

Added by Laws 1997, c. 333, § 25, eff. July 1, 1997.  Amended by Laws 2001, c. 377, § 6, eff. July 1, 2001.  Renumbered from Title 57, § 508.2b, by Laws 2003, c. 340, § 3, emerg. eff. May 29, 2003.

§22-1519.  Criminal Justice Computer Assistance Act - Offender data information system.

A.  This act shall be known and may be cited as the "Criminal Justice Computer Assistance Act".

B.  The Oklahoma Criminal Justice Resource Center is directed to implement and administer a data information system called the "Offender Data Information System", subject to funding.  The purpose of the System shall be to:

1.  Provide software and support to interested criminal justice agencies to assist in record keeping and data reporting functions;

2.  Provide a uniform method for sharing data and information from existing databases operated by participating agencies; and

3.  Transmit data and other information from participating criminal justice agencies to other local, state and federal agencies upon request or as necessary.

C.  The Oklahoma Criminal Justice Resource Center is directed to develop procedures for the administration, participation, operation and use of the Offender Data Information System.

D.  Any criminal justice agency of this state may voluntarily participate in the Offender Data Information System.

E.  Nothing in this section shall be construed to compel participation of any state or local criminal justice agency in the Offender Data Information System.

Added by Laws 2004, c. 547, § 1, eff. July 1, 2004.

§22-1601.  Creation - Powers and duties.

A.  There is hereby created until July 1, 2007, in accordance with the Oklahoma Sunset Law, the Domestic Violence Fatality Review Board within the Oklahoma Criminal Justice Resource Center.  The Board shall have the power and duty to:

1.  Coordinate and integrate state and local efforts to address fatal domestic violence and create a body of information to prevent domestic violence deaths;

2.  Collect, analyze and interpret state and local data on domestic violence deaths;

3.  Develop a state and local database on domestic violence deaths;

4.  Improve the ability to provide protective services to victims of domestic violence who may be living in a dangerous environment;

5.  Improve policies, procedures and practices within the agencies that serve victims of domestic violence; and

6.  Enter into agreements with other state, local or private entities as necessary to carry out the duties of the Domestic Violence Fatality Review Board.

B.  In carrying out its duties and responsibilities, the Board shall:

1.  Promulgate rules establishing criteria for identifying cases involving a domestic violence death subject to specific, in-depth review by the Board;

2.  Conduct a specific case review of those cases where the cause of death is or may be related to domestic violence;

3.  Establish and maintain statistical information related to domestic violence deaths, including, but not limited to, demographic and medical diagnostic information;

4.  Establish procedures for obtaining initial information regarding domestic violence deaths from law enforcement agencies;

5.  Review the policies, practices, and procedures of the domestic violence protection and prevention system and make specific recommendations to the entities comprising the domestic violence prevention and protection system for actions necessary for the improvement of the system;

6.  Review the extent to which the state domestic violence prevention and protection system is coordinated with law enforcement and the court system and evaluate whether the state is efficiently discharging its domestic violence prevention and protection responsibilities;

7.  Request and obtain a copy of all records and reports pertaining to a domestic violence death case of the victim, perpetrator or any other person cohabitating in the domicile at the time of the fatality that is under review, including, but not limited to:

a. the medical examiner's report,

b. hospital records,

c. school records,

d. court records,

e. prosecutorial records,

f. local, state, and federal law enforcement records, including, but not limited to, the Oklahoma State Bureau of Investigation (OSBI),

g. fire department records,

h. State Department of Health records, including birth certificate records,

i. medical and dental records,

j. Department of Mental Health and Substance Abuse Services and other mental health records,

k. emergency medical service records, and

l. Department of Human Services' files.

Confidential information provided to the Board shall be maintained by the Board in a confidential manner as otherwise required by state and federal law.  Any person damaged by disclosure of such confidential information by the Board or its members which is not authorized by law may maintain an action for damages, costs and attorney fees pursuant to the Oklahoma Governmental Tort Claims Act;

8.  Maintain all confidential information, documents and records in possession of the Board as confidential and not subject to subpoena or discovery in any civil or criminal proceedings; provided, however, information, documents and records otherwise available from other sources shall not be exempt from subpoena or discovery through those sources solely because such information, documents and records were presented to or reviewed by the Board;

9.  Conduct reviews of specific cases of domestic violence deaths and request the preparation of additional information and reports as determined to be necessary by the Board including, but not limited to, clinical summaries from treating physicians, chronologies of contact, and second opinion autopsies;

10.  Report, if recommended by a majority vote of the Board, to the President Pro Tempore of the Senate and the Speaker of the House of Representatives any gross neglect of duty by any state officer or state employee, or any problem within the domestic violence prevention and protection system discovered by the Board while performing its duties; and

11.  Exercise all incidental powers necessary and proper for the implementation and administration of the Domestic Violence Fatality Review Board.

C.  The review and discussion of individual cases of a domestic violence death shall be conducted in executive session.  All other business shall be conducted in accordance with the provisions of the Oklahoma Open Meeting Act.  All discussions of individual cases and any writings produced by or created for the Board in the course of determining a remedial measure to be recommended by the Board, as the result of a review of an individual case of a domestic violence death, shall be privileged and shall not be admissible in evidence in any proceeding.  The Board shall periodically conduct meetings to discuss organization and business matters and any actions or recommendations aimed at improvement of the domestic violence prevention and protection system which shall be subject to the Oklahoma Open Meeting Act.  Part of any meeting of the Board may be specifically designated as a business meeting of the Board subject to the Oklahoma Open Meeting Act.

D.  The Board shall submit an annual statistical report on the incidence and causes of domestic violence deaths in this state for which the Board has completed its review during the past calendar year including its recommendations, if any, to the domestic violence prevention and protection system.  The Board shall also prepare and make available to the public, on an annual basis, a report containing a summary of the activities of the Board relating to the review of domestic violence deaths, the extent to which the state domestic violence prevention and protection system is coordinated and an evaluation of whether the state is efficiently discharging its domestic violence prevention and protection responsibilities.  The report shall be completed no later than February 1 of the subsequent year.

Added by Laws 2001, c. 284, § 1, eff. July 1, 2001.

§22-1602.  Domestic Violence Fatality Review Board - Administrative assistance from Criminal Justice Resource Center.

A.  The Domestic Violence Fatality Review Board shall be composed of seventeen (17) members, or their designees, as follows:

1.  Eight of the members shall be:

a. the Chief Medical Examiner,

b. a designee of the Attorney General.  The designee shall be a person assigned to the Victims Services Unit of the Office of the Attorney General,

c. the State Commissioner of Health,

d. the Director of the Criminal Justice Resource Center,

e. the Chief of Injury Prevention Services of the State Department of Health,

f. a member of the Oklahoma Council on Violence Prevention,

g. the Director of the Oklahoma State Bureau of Investigation, and

h. the Commissioner of the Department of Mental Health and Substance Abuse Services; and

2.  Nine of the members shall be appointed by the Attorney General, shall serve for terms of two (2) years and shall be eligible for reappointment.  The members shall be persons having training and experience in matters related to domestic violence.  The appointed members shall include:

a. a county sheriff selected from a list submitted by the executive board of the Oklahoma Sheriff's Association,

b. a chief of a municipal police department selected from a list submitted by the Oklahoma Association of Chiefs of Police,

c. an attorney licensed in this state who is in private practice selected from a list submitted by the Board of Governors of the Oklahoma Bar Association,

d. a district attorney selected from a list submitted by the District Attorneys Council,

e. a physician selected from a list submitted by the Oklahoma State Medical Association,

f. a physician selected from a list submitted by the Oklahoma Osteopathic Association,

g. a nurse selected from a list submitted by the Oklahoma Nurses Association, and

h. two individuals, at least one of whom shall be a survivor of domestic violence, selected from lists submitted by the Oklahoma Coalition Against Domestic Violence and Sexual Assault.

B.  Every two (2) years the Board shall elect from among its membership a chair and a vice-chair.  The Board shall meet at least quarterly and may meet more frequently as necessary as determined by the chair.  Members shall serve without compensation but may be reimbursed for necessary travel out of funds available to the Oklahoma Criminal Justice Resource Center pursuant to the State Travel Reimbursement Act; provided, that the reimbursement shall be paid in the case of state employee members by the agency employing the member.

C.  With funds appropriated or otherwise available for that purpose, the Criminal Justice Resource Center shall provide administrative assistance and services to the Domestic Violence Fatality Review Board.

Added by Laws 2001, c. 284, § 2, eff. July 1, 2001.  Amended by Laws 2005, c. 348, § 17, eff. July 1, 2005.

§22-1603.  Collection of data relating to victim protective orders.

A.  If funds are available, the Criminal Justice Resource Center annually shall collect data on the number of victim protective orders issued in each county and the number of violations of victim protective orders in each county.

B.  The Center shall provide this information to the Domestic Violence Fatality Review Board and the Administrative Office of the Courts.

Added by Laws 2003, c. 407, § 6, eff. Nov. 1, 2003.

§22-2001.  Short title - Scope.

Sections 1 and 2 of this act shall be known and may be cited as the "Oklahoma Criminal Discovery Code".  The Oklahoma Criminal Discovery Code shall govern the procedure for discovery in all criminal cases in all courts in this state.

Added by Laws 1994, c. 292, § 1, eff. Sept. 1, 1994.

§22-2002.  Disclosure of evidence - Continuing duty to disclose - Time of discovery - Regulation of discovery - Reasonable cost of copying, duplicating, and videotaping.

A.  Disclosure of Evidence by the State.

1.  Upon request of the defense, the state shall be required to disclose the following:

a. the names and addresses of witnesses which the state intends to call at trial, together with their relevant, written or recorded statement, if any, or if none, significant summaries of any oral statement,

b. law enforcement reports made in connection with the particular case,

c. any written or recorded statements and the substance of any oral statements made by the accused or made by a codefendant,

d. any reports or statements made by experts in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments, or comparisons,

e. any books, papers, documents, photographs, tangible objects, buildings or places which the prosecuting attorney intends to use in the hearing or trial or which were obtained from or belong to the accused,

f. any record of prior criminal convictions of the defendant, or of any codefendant, and

g. Oklahoma State Bureau of Investigation (OSBI) rap sheet/records check on any witness listed by the state or the defense as a witness who will testify at trial, as well as any convictions of any witness revealed through additional record checks if the defense has furnished social security numbers or date of birth for their witnesses, except OSBI rap sheet/record checks shall not provide date of birth, social security number, home phone number or address.

2.  The state shall provide the defendant any evidence favorable to the defendant if such evidence is material to either guilt or punishment.

3.  The prosecuting attorney's obligations under this standard extend to:

a. material and information in the possession or control of members of the prosecutor's staff,

b. any information in the possession of law enforcement agencies that regularly report to the prosecutor of which the prosecutor should reasonably know, and

c. any information in the possession of law enforcement agencies who have reported to the prosecutor with reference to the particular case of which the prosecutor should reasonably know.

B.  Disclosure of Evidence by the Defendant.

1.  Upon request of the state, the defense shall be required to disclose the following:

a. the names and addresses of witnesses which the defense intends to call at trial, together with their relevant, written or recorded statement, if any, or if none, significant summaries of any oral statement,

b. the name and address of any witness, other than the defendant, who will be called to show that the defendant was not present at the time and place specified in the information or indictment, together with the witness' statement to that fact,

c. the names and addresses of any witness the defendant will call, other than himself, for testimony relating to any mental disease, mental defect, or other condition bearing upon his mental state at the time the offense was allegedly committed, together with the witness' statement of that fact, if the statement is redacted by the court to preclude disclosure of privileged communication.

2.  A statement filed under subparagraph a, b or c of paragraph 1 of subsection A or B of this section is not admissible in evidence at trial.  Information obtained as a result of a statement filed under subsection A or B of this section is not admissible in evidence at trial except to refute the testimony of a witness whose identity subsection A of this section requires to be disclosed.

3.  Upon the prosecuting attorney's request after the time set by the court, the defendant shall allow him access at any reasonable times and in any reasonable manner to inspect, photograph, copy, or have reasonable tests made upon any book, paper, document, photograph, or tangible object which is within the defendant's possession or control and which:

a. the defendant intends to offer in evidence, except to the extent that it contains any communication of the defendant, or

b. is a report or statement as to a physical or mental examination or scientific test or experiment made in connection with the particular case prepared by and relating to the anticipated testimony of a person whom the defendant intends to call as a witness, provided the report or statement is redacted by the court to preclude disclosure of privileged communication.

C.  Continuing Duty to Disclose.

If, prior to or during trial, a party discovers additional evidence or material previously requested or ordered, which is subject to discovery or inspection under the Oklahoma Criminal Discovery Code, such party shall promptly notify the other party, the attorney of the other party, or the court of the existence of the additional evidence or material.

D.  Time of Discovery.

Motions for discovery may be made at the time of the district court arraignment or thereafter; provided that requests for police reports may be made subject to the provisions of Section 258 of this title.  However, a request pursuant to Section 258 of this title shall be subject to the discretion of the district attorney.  All issues relating to discovery, except as otherwise provided, will be completed at least ten (10) days prior to trial.  The court may specify the time, place and manner of making the discovery and may prescribe such terms and conditions as are just.

E.  Regulation of Discovery.

1.  Protective and Modifying Orders.  Upon motion of the state or defendant, the court may at any time order that specified disclosures be restricted, or make any other protective order.  If the court enters an order restricting specified disclosures, the entire text of the material restricted shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

2.  Failure to Comply with a Request.  If at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with this rule, the court may order such party to permit the discovery or inspection, grant continuance, or prohibit the party from introducing evidence not disclosed, or it may enter such other order as it deems just under the circumstances.

3.  The discovery order shall not include discovery of legal work product of either attorney which is deemed to include legal research or those portions of records, correspondence, reports, or memoranda which are only the opinions, theories, or conclusions of the attorney or the attorney's legal staff.

F.  Reasonable cost of copying, duplicating, videotaping, developing or any other cost associated with this Code for items requested shall be paid by the party so requesting; however, any item which was obtained from the defendant by the state of which copies are requested by the defendant shall be paid by the state.  Provided, if the court determines the defendant is indigent and without funds to pay the cost of reproduction of the required items, the cost shall be paid by the Indigent Defender System, unless otherwise provided by law.

Added by Laws 1994, c. 292, § 2, eff. Sept. 1, 1994.  Amended by Laws 1996, c. 304, § 4, emerg. eff. June 10, 1996; Laws 1998, c. 155, § 1, eff. Nov. 1, 1998; Laws 2002, c. 460, § 23, eff. Nov. 1, 2002.

§22-410.  Immaterial informalities to be disregarded.

No indictment or information is insufficient, nor can the trial, judgment, or other proceedings thereon be affected, by reason of a defect or imperfection in the matter of form which does not tend to the prejudice of the substantial rights of the defendant upon the merits.

R.L.1910, § 5747.



Title 23. — Damages

OKLAHOMA STATUTES

TITLE 23.

DAMAGES

_________

§23-1.  Species of relief.

As a general rule, compensation is the relief or remedy provided by the law of this state for the violation of private rights, and the means of securing their observance; and specific and preventive relief may be given in no other cases than those specified herein.

R.L. 1910, § 2843.

§23-2.  Damages as relief from forfeiture.

Whenever, by the terms of an obligation, a party thereto incurs a forfeiture, or a loss in the nature of a forfeiture, by reason of his failure to comply with its provisions, he may be relieved therefrom, upon making full compensation to the other party, except in case of a grossly negligent, willful or fraudulent breach of duty.

R.L. 1910, § 2844.

§23-3.  Right to damages - Definition of damages.

Any person who suffers detriment from the unlawful act or omission of another, may recover from the person in fault a compensation therefor in money, which is called damages.

R.L. 1910, § 2845.

§23-4.  Detriment defined.

Detriment is a loss or harm suffered in person or property.

R.L. 1910, § 2846.

§23-5.  Future detriment.

Damages may be awarded in a judicial proceeding for detriment resulting after the commencement thereof, or certain to result in the future.

R.L. 1910, § 2847.

§23-6.  Interest upon damages.

Any person who is entitled to recover damages certain, or capable of being made certain by calculation, and the right to recover which is vested in him upon a particular day, is entitled also to recover interest thereon from that day, except during such time as the debtor is prevented by law, or by the act of the creditor from paying the debt.

R.L. 1910, § 2848.

§23-7.  Jury may allow interest.

In an action for the breach of an obligation not arising from contract, and in every case of oppression, fraud or malice, interest may be given in the discretion of the jury.

R.L. 1910, § 2849.

§23-8.  Waiver of interest.

Accepting payment of the whole principal, as such, waives all claim to interest.

R.L. 1910, § 2850.

§23-9.  Repealed by Laws 1995, c. 287, § 4.

§23-9.1.  Punitive damages awards by jury.

A.  In an action for the breach of an obligation not arising from contract, the jury, in addition to actual damages, may, subject to the provisions and limitations in subsections B, C and D of this section, award punitive damages for the sake of example and by way of punishing the defendant based upon the following factors:

1.  The seriousness of the hazard to the public arising from the defendant's misconduct;

2.  The profitability of the misconduct to the defendant;

3.  The duration of the misconduct and any concealment of it;

4.  The degree of the defendant's awareness of the hazard and of its excessiveness;

5.  The attitude and conduct of the defendant upon discovery of the misconduct or hazard;

6.  In the case of a defendant which is a corporation or other entity, the number and level of employees involved in causing or concealing the misconduct; and

7.  The financial condition of the defendant.

B.  Category I.  Where the jury finds by clear and convincing evidence that:

1.  The defendant has been guilty of reckless disregard for the rights of others; or

2.  An insurer has recklessly disregarded its duty to deal fairly and act in good faith with its insured; the jury, in a separate proceeding conducted after the jury has made such finding and awarded actual damages, may award punitive damages in an amount not to exceed the greater of:

a. One Hundred Thousand Dollars ($100,000.00), or

b. the amount of the actual damages awarded.

Any award of punitive damages under this subsection awarded in any manner other than as required in this subsection shall be void and reversible error.

C.  Category II.  Where the jury finds by clear and convincing evidence that:

1.  The defendant has acted intentionally and with malice towards others; or

2.  An insurer has intentionally and with malice breached its duty to deal fairly and act in good faith with its insured;

the jury, in a separate proceeding conducted after the jury has made such finding and awarded actual damages, may award punitive damages in an amount not to exceed the greatest of:

a. Five Hundred Thousand Dollars ($500,000.00),

b. twice the amount of actual damages awarded, or

c. the increased financial benefit derived by the defendant or insurer as a direct result of the conduct causing the injury to the plaintiff and other persons or entities.

The trial court shall reduce any award for punitive damages awarded pursuant to the provisions of subparagraph c of this paragraph by the amount it finds the defendant or insurer has previously paid as a result of all punitive damage verdicts entered in any court of this state for the same conduct by the defendant or insurer.  Any award of punitive damages under this subsection awarded in any manner other than as required in this subsection shall be void and reversible error.

D.  Category III.  Where the jury finds by clear and convincing evidence that:

1.  The defendant has acted intentionally and with malice towards others; or

2.  An insurer has intentionally and with malice breached its duty to deal fairly and act in good faith with its insured; and the court finds, on the record and out of the presence of the jury, that there is evidence beyond a reasonable doubt that the defendant or insurer acted intentionally and with malice and engaged in conduct life-threatening to humans,

the jury, in a separate proceeding conducted after the jury has made such finding and awarded actual damages, may award punitive damages in any amount the jury deems appropriate, without regard to the limitations set forth in subsections B and C of this section.  Any award of punitive damages under this subsection awarded in any manner other than as required in this subsection shall be void and reversible error.

E.  In determining the amount, if any, of punitive damages to be awarded under either subsection B, C or D of this section, the jury shall make the award based upon the factors set forth in subsection A of this section.

F.  The provisions of this section are severable, and if any part or provision thereof shall be held void, the decision of the court shall not affect or impair any of the remaining parts or provisions thereof.

G.  This section shall apply to all civil actions filed after the effective date of this act.

Added by Laws 1995, c. 287, § 2.  Amended by Laws 2002, c. 462, § 1, eff. July 1, 2002.

§23-10.  Recovery of damages by political subdivisions from parents of children under age of eighteen.

A.  The state or any county, city, town, municipal corporation or school district, or any person, corporation or organization, shall be entitled to recover damages in a court of competent jurisdiction from a parent or parents of any child under the age of eighteen (18) years when the child is living with the parent or parents at the time of the act, and commits any criminal or delinquent act resulting in bodily injury to any person or damage to or larceny of any property, real, personal or mixed, belonging to the state or a county, city, town, municipal corporation, school district, person, corporation or organization.  The amount of damages awarded pursuant to this subsection shall not exceed Two Thousand Five Hundred Dollars ($2,500.00).

B.  Any victim, or the victim's representative in the event of the victim's death, shall be entitled to recover damages in a court of competent jurisdiction from any person convicted of a violation of subsection B of Section 1273 of Title 21 of the Oklahoma Statutes or as otherwise allowed by law.

Added by Laws 1957, p. 19, § 1.  Amended by Laws 1971, c. 62, § 1, emerg. eff. April 7, 1971; Laws 1977, c. 212, § 1, eff. Jan. 1, 1978; Laws 1979, c. 238, § 1; Laws 1982, c. 19, § 1, operative Oct. 1, 1982; Laws 2000, c. 382, § 11, eff. July 1, 2000.

§23-11.  Repealed by Laws 1979, c. 38, § 4, operative July 1, 1979.

§23-12.  Defense of contributory negligence or assumption of risk as question of fact.

The defense of contributory negligence or of assumption of risk shall, in all cases whatsoever, be a question of fact, and shall at all times be left to the jury, unless a jury is waived by the parties.

Added by Laws 1973, c. 30, § 2.

§23-13.  Comparative negligence.

In all actions hereafter brought, whether arising before or after the effective date of this act, for negligence resulting in personal injuries or wrongful death, or injury to property, contributory negligence shall not bar a recovery, unless any negligence of the person so injured, damaged or killed, is of greater degree than any negligence of the person, firm or corporation causing such damage, or unless any negligence of the person so injured, damaged or killed, is of greater degree than the combined negligence of any persons, firms or corporations causing such damage.

Added by Laws 1979, c. 38, § 1, operative July 1, 1979.

§23-14.  Damages diminished in proportion to contributory negligence.

Where such contributory negligence is shown on the part of the person injured, damaged or killed, the amount of the recovery shall be diminished in proportion to such person's contributory negligence.

Added by Laws 1979, c. 38, § 2, operative July 1, 1979.

§23-15.  Joint tortfeasor liability - Several only - Applicability of section.

A.  Except as provided in subsections B and C of this section, in any civil action based on fault and not arising out of contract, the liability for damages caused by two or more persons shall be several only and a joint tortfeasor shall be liable only for the amount of damages allocated to that tortfeasor.

B.  A defendant shall be jointly and severally liable for the damages recoverable by the plaintiff if the percentage of responsibility attributed to the defendant with respect to a cause of action is greater than fifty percent (50%).

C.  If at the time the incident which gave rise to the cause of action occurred, any joint tortfeasors acted with willful and wanton conduct or with reckless disregard of the consequences of the conduct and such conduct proximately caused the damages legally recoverable by the plaintiff, the liability for damages shall be joint and several.

D.  This section shall not apply to actions brought by the state or a political subdivision of the state or any action in which no comparative negligence is found to be attributable to the plaintiff.

E.  The provisions of this section shall apply to all civil actions based on fault and not arising out of contract that accrue on or after November 1, 2004.

Added by Laws 2004, c. 368, § 18, eff. Nov. 1, 2004.

§23-21.  General rule as to damages.

For the breach of an obligation arising from contract, the measure of damages, except where otherwise expressly provided by this chapter, is the amount which will compensate the party aggrieved for all the detriment proximately caused thereby, or which, in the ordinary course of things, would be likely to result therefrom.  No damages can be recovered for a breach of contract, which are not clearly ascertainable in both their nature and origin.

R.L. 1910, § 2852.

§23-22.  Breach of obligation to pay money.

The detriment caused by the breach of an obligation to pay money only is deemed to be the amount due by the terms of the obligation, with interest thereon.

R.L. 1910, § 2853.

§23-23.  Repealed by Laws 1996, c. 56, § 30, emerg. eff. April 8, 1996.

§23-24.  Repealed by Laws 1996, c. 56, § 30, emerg. eff. April 8, 1996.

§23-25.  Breach of covenants in grants.

The detriment caused by the breach of a covenant of seizing, of right to convey, of warranty, or of quiet enjoyment, in a grant of an estate in real property, is deemed to be:

1.  The price paid to the grantor, or, if the breach is partial only, such proportion of the price as the value of the property affected by the breach bore, at the time of the grant, to the value of the whole property.

2.  Interest thereon for the time during which the grantee derived no benefit from the property, not exceeding six (6) years; and,

3.  Any expenses properly incurred by the covenantee in defending his possession.

R.L. 1910, § 2856.

§23-26.  Breach of covenants against encumbrances.

The detriment caused by the breach of a covenant against encumbrances in a grant of an estate in real property, is deemed to be the amount which has been actually expended by the covenantee in extinguishment of either the principal or interest thereof; not exceeding in the former case a proportion of the price paid to the grantor, equivalent to the relative value, at the time of the grant, of the property affected by the breach, as compared with the whole; or, in the latter case, interest on a like amount.

R.L. 1910, § 2857.

§23-27.  Breach of agreement to convey.

The detriment caused by the breach of an agreement to convey an estate in real property, is deemed to be the price paid and the expenses properly incurred in examining the title and preparing the necessary papers, with interest thereon; but adding thereto, in case of bad faith, the difference between the price agreed to be paid, and the value of the estate agreed to be conveyed, at the time of the breach, and the expenses properly incurred in preparing to enter upon the land.

R.L. 1910, § 2858.

§23-28.  Breach of agreement to buy.

The detriment caused by the breach of an agreement to purchase an estate in real property, is deemed to be the excess, if any, of the amount which would have been due to the seller under the contract, over the value of the property to him.

R.L. 1910, § 2859.

§23-29.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-30.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-31.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-32.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-33.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-34.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-35.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-36.  Breach of carrier's obligation to receive.

The detriment caused by the breach of a carrier's obligation to accept freight, messages, or passengers, is deemed to be the difference between the amount which he had a right to charge for the carriage, and the amount it would be necessary to pay for the same service when it ought to be performed.

R.L. 1910, § 2867.

§23-37.  Breach of carrier's obligation to deliver.

The detriment caused by the breach of a carrier's obligation to deliver freight, where he has not converted it to his own use, is deemed to be the value thereof at the place and on the day at which it should have been delivered, deducting the freightage to which he would have been entitled if he had completed the delivery.

R.L. 1910, § 2868.

§23-38.  Detriment caused by carrier's delay.

The detriment caused by a carrier's delay in the delivery of freight, is deemed to be the depreciation in the intrinsic value of the freight during the delay, and also the depreciation, if any, in the market value thereof, otherwise than by reason of a depreciation in its intrinsic value, at the place where it ought to have been delivered, and between the day at which it ought to have been delivered and the day of its actual delivery.

R.L. 1910, § 2869.

§23-39.  Breach of warranty of agent's authority.

The detriment caused by the breach of a warranty of an agent's authority, is deemed to be the amount which could have been recovered and collected from his principal if the warranty had been complied with, and the reasonable expenses of legal proceedings taken, in good faith, to enforce the act of the agent against his principal.

R.L. 1910, § 2870.

§23-40.  Breach of promise to marry.

The damages for the breach of a promise of marriage rest in the sound discretion of the jury.

R.L. 1910, § 2871.

§23-61.  Obligation not arising from contract.

For the breach of an obligation not arising from contract, the measure of damages, except where otherwise expressly provided by this chapter, is the amount which will compensate for all detriment proximately caused thereby, whether it could have been anticipated or not.

R.L. 1910, § 2872.

§2361.1.  Jury to return general verdict.

In all jury trials the jury shall return a general verdict, and no law in force nor any law hereafter enacted shall require the court to direct the jury to make findings of particular questions of fact, but the court, in its discretion, may direct such special findings.

Added by Laws 1986, c. 315, § 2, eff. Nov. 1, 1986.

§23-62.  Wrongful occupation.

The detriment caused by the wrongful occupation of real property, in cases not embraced in Sections 2874, 2880, 2881 and 2882, is deemed to be the value of the use of the property for the time of such occupation, not exceeding six (6) years next preceding the commencement of the action or proceeding to enforce the right to damages, and the costs, if any, of recovering the possession.

R.L. 1910, § 2873.

§23-63.  Detainer by trustee.

For willfully holding over real property by a person who entered upon the same as guardian or trustee for an infant, or by right of an estate terminable with any life or lives, after the termination of the trust or particular estate, without the consent of the party immediately entitled after such termination, the measure of damages is the value of the profits received during such holding over.

R.L. 1910, § 2874.

§23-64.  Conversion of personalty.

The detriment caused by the wrongful conversion of personal property is presumed to be:

1.  The value of the property at the time of the conversion with the interest from that time; or,

2.  Where the action has been prosecuted with reasonable diligence, the highest market value of the property at any time between the conversion and the verdict, without interest, at the option of the injured party; and,

3.  A fair compensation for the time and money properly expended in pursuit of the property.

R.L. 1910, § 2875.

§23-65.  Presumption cannot be repelled.

The presumption declared by the last section cannot be repelled in favor of one whose possession was wrongful from the beginning, by his subsequent application of the property to the benefit of the owner, without his consent.

R.L. 1910, § 2876.

§23-66.  Damages to one having lien on personal property.

One having a mere lien on personal property, cannot recover greater damages for its conversion, from one having a right thereto superior to his, after his lien is discharged, than the amount secured by the lien, and the compensation allowed by the second preceding section for loss of time and expenses.

R.L. 1910, § 2877.

§23-67.  Seduction.

The damages for seduction rest in the sound discretion of the jury.

R.L. 1910, § 2878.

§23-68.  Exemplary damages for injuries to animals.

For wrongful injuries to animals, being subjects of property, committed willfully or by gross negligence, in disregard of humanity, exemplary damages may be given.

R.L. 1910, § 2879.

§23-68.1.  Damages for certain acts with regard to certain animal facilities.

A.  Any person who has been damaged by reason of any violation of Section 3 of this act, may bring an action in the district court against the person causing the damage or persons conspiring to cause the damage to recover an amount equal to all actual damages.

B.  Nothing in this act shall be construed to affect any other rights of a person who has been damaged by reason of a violation of this act.

Added by Laws 1991, c. 115, § 4, emerg. eff. April 25, 1991.

§23-69.  Double rent as damages.

For the failure of a tenant to give up the premises held by him, when he has given notice of his intention to do so, the measure of damages is double the rent which he ought otherwise to pay.

R.L. 1910, § 2880.

§23-70.  Willful holding over real property.

For willfully holding over real property, by a tenant after the end of his term, and after notice to quit has been duly given, and demand of possession made, the measure of damages is double the yearly value of the property, for the time of withholding, in addition to compensation for the detriment occasioned thereby.

R.L. 1910, § 2881.

§23-71.  Forcible exclusion from real property.

For forcibly ejecting or excluding a person from the possession of real property, the measure of damages is three times such a sum as would compensate for the detriment caused to him by the act complained of.

R.L. 1910, § 2882.

§23-72.  Wrongful injuries to timber.

A.  For wrongful injuries to timber upon the land of another, or removal thereof, the measure of damages is not less than three (3) times nor more than ten (10) times such a sum as would compensate for the actual detriment, unless:

1.  The trespass was casual and involuntary;

2.  Committed under the belief that the timber or land belonged to the trespasser; or

3.  The timber was taken by the authority of highway officers for the purposes of a highway,

in which case the damages are a sum equal to the actual detriment.

B.  The prevailing party shall be entitled to costs and attorneys fees.

C.  For purposes of this section, the term "timber" shall be defined as the term is defined by Section 1301-102 of Title 2 of the Oklahoma Statutes.

R.L. 1910, § 2883.  Amended by Laws 1995, c. 238, § 10, eff. Nov. 1, 1995.

§23-91.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§23-92.  Value to buyer or owner.

In estimating damages, except as provided by the two following sections, the value of property to a buyer or owner thereof, deprived of its possession, is deemed to be the price at which he might have bought an equivalent thing, in the market nearest to the place where the property ought to have been put into his possession, and at such time after the breach of duty upon which his right to damages is founded as would suffice, with reasonable diligence, for him to make such a purchase.

R.L. 1910, § 2885.

§23-93.  Peculiar value.

Where certain property has a peculiar value to a person recovering damages for deprivation thereof, or injury thereto, that may be deemed to be its value against one who had notice thereof before incurring a liability to damages in respect thereof, or against a willful wrongdoer.

R.L. 1910, § 2886.

§23-94.  Value of title papers.

For the purpose of estimating damages the value of an instrument in writing is presumed to be equal to that of the property to which it entitles its owner.

R.L. 1910, § 2887.

§23-95.  Exclusive of exemplary damages.

The damages prescribed by this article are exclusive of exemplary damages and interest, except where those are expressly mentioned.

R.L. 1910, § 2888.

§23-96.  Limitation of amount of damages.

Notwithstanding the provisions of this chapter, no person can recover a greater amount in damages for the breach of an obligation, than he could have gained by the full performance thereof on both sides, except in cases where recovery may be for exemplary damages and penal damages, and in Sections 2871 and 2878.

R.L. 1910, § 2889.

§23-97.  Damages must be reasonable.

Damages must, in all cases, be reasonable, and where an obligation of any kind appears to create a right to unconscionable and grossly oppressive damages, contrary to substantial justice, no more than reasonable damages can be recovered.

R.L. 1910, § 2890.

§23-98.  Nominal damages.

When a breach of duty has caused no appreciable detriment to the party affected, he may yet recover nominal damages.

R.L. 1910, § 2891.

§23-103.  Actions asserted in bad faith - Reimbursement by nonprevailing party of costs and fees.

In any action for damages for personal injury except injury resulting in death, or in any action for damages to personal rights the court shall, subsequent to adjudication on the merits and upon motion of the prevailing party, determine whether a claim or defense asserted in the action by a nonprevailing party was asserted in bad faith, was not well grounded in fact, or was unwarranted by existing law or a good faith argument for the extension, modification, or reversal of existing law.  Upon so finding, the court shall enter a judgment ordering such nonprevailing party to reimburse the prevailing party an amount not to exceed Ten Thousand Dollars ($10,000.00) for reasonable costs, including attorneys fees, incurred with respect to such claim or defense.

Added by Laws 1986, c. 315, § 3, eff. Nov. 1, 1986.



Title 24. — Debtor and Creditor

OKLAHOMA STATUTES

TITLE 24.

DEBTOR AND CREDITOR

_________

§24-1.  Debtor defined.

A debtor, within the meaning of this chapter, is one who, by reason of an existing obligation, is, or may become, liable to pay money to another, whether such liability is certain or contingent.

R.L. 1910, § 2892.

§24-2.  Creditor defined.

A creditor, within the meaning of this chapter, is one in whose favor an obligation exists, by reason of which he is, or may become, entitled to the payment of money.

R.L. 1910, § 2893.

§24-3.  Fraud only invalidates contracts of debtor.

In the absence of fraud, every contract of a debtor is valid against all his creditors, existing or subsequent, who have not acquired a lien on the property affected by such contract.

R.L. 1910, § 2894.

§24-4.  Alternative right to several funds.

Where a creditor is entitled to resort to each of several funds for the satisfaction of his claim, and another person has an interest in or is entitled as a creditor to resort to some but not all of them, the latter may require the former to seek satisfaction from those funds to which the latter has no such claim, so far as it can be done without impairing the right of the former to complete satisfaction, and without doing injustice to third persons.

R.L. 1910, § 2895.

§245.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-6.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-7.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-8.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-9.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-10.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-11.  Preferences permitted.

Any person in this state indebted to other persons shall have the right to prefer one or more of such creditors in good faith to secure a valid debt, which preference may be manifested by payment, by mortgages, either real or chattel, or by the transfer of personal property or real estate, and if received by the creditor in good faith, such conveyance or mortgage shall be valid in the hands of the mortgagee and constitute a preference to the extent thereof, subject to the laws relating to the filing and recording of mortgages.

R.L. 1910, § 2901.

§24-12.  Fraudulent debts - When due.

In all cases where a debtor has fraudulently contracted a debt, or fraudulently incurred a liability or obligation, for which suit is about to be or has been brought, such debt, liability or obligation shall be deemed due at the time such liability was incurred.

R.L. 1910, § 2902.

§24-13.  Insurance on life of debtor - Conditions.

A.  Whenever a credit life insurance policy or other insurance policy is obtained on the life of a debtor under or pursuant to the terms of a contract for the sale of a motor vehicle, merchandise or other property, the person, firm, company or corporation obtaining or receiving the policy shall furnish a copy of the policy, or a certificate or statement of insurance in the case of a group policy, to the insured not later than thirty (30) days after receipt thereof.  Such policy shall be on a form approved by the State Insurance Commissioner, and the principal amount payable thereunder shall not be in excess of the total amount the debtor agrees to pay when he enters into such contract, provided, however, that where the indebtedness is repayable in installments, the amount of the insurance shall not exceed the approximate unpaid balance of the loan.  If all amounts payable under such contract are paid before the same become due, such policy shall be cancelled at the request of the insured who shall be paid any refund for unearned premium on the policy within fifteen (15) days after such cancellation.

B.  Whenever a credit life insurance policy or other insurance policy obtained pursuant to this section is denied or cancelled prior to the satisfaction of the debt by the insurer, notice shall be given by the insurer to the debtor by certified mail with return receipt requested within sixty (60) days of the denial or cancellation.

Laws 1957, p. 215, § 1; Laws 1992, c. 18, § 1, eff. Sept. 1, 1992.

§24-14.  Insurance on life of debtor - Penalties.

Any person, firm, company or corporation violating any of the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1957, p. 215, § 2.

§24-15.  Debt pooling - Prohibition.

No person, firm, company or corporation shall engage in or operate a business known as debt pooling.

Laws 1957, p. 161, § 1.

§24-16.  Debt pooling - Definition.

Debt pooling is defined as making a contract with a particular debtor whereby the debtor agrees to pay a sum or sums of money periodically to the person engaged in the debt pooling who shall distribute the same among certain specified creditors in accordance with a plan agreed upon and the debtor further agrees to pay such person any valuable consideration for such services or for any other services rendered in connection therewith.

Laws 1957, p. 161, § 2.

§24-17.  Debt pooling - Penalties.

Any person, firm, company or corporation violating any of the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1957, p. 161, § 3.

§24-18.  Debt pooling - Application of act.

The provisions of this act shall not apply to any retail merchants' trade association, nonprofit association formed for the purpose of collecting accounts and exchanging credit information, bankruptcy actions filed pursuant to the Federal Bankruptcy Act or acts of duly licensed attorneys distributing funds on behalf of clients.

Laws 1957, p. 161, § 4; Laws 1975, c. 76, § 1, emerg. eff. April 22, 1975.

§24-31.  Allowable, when - Preference, effect of.

An insolvent debtor may, in good faith, execute an assignment of property to one or more assignees, in trust towards the satisfaction of his creditors, in conformity to the provisions of this chapter; subject, however, to the provisions of the law relative to trusts and to fraudulent transfers, and to the restrictions imposed by law upon assignments by special partnerships, by corporations or by other specified classes of persons: Provided, that such assignment shall not be valid if it be upon or contain any trust or condition by which any creditor is to receive a preference or priority over any other creditor; but in such case the property of the insolvent shall become a trust fund to be administered in equity, in the district court, and shall inure to the benefit of all the creditors in proportion to their respective claims or demands.

R.L. 1910, § 214.

§24-32.  Insolvency defined.

A debtor is insolvent, within the meaning of this chapter, when he is unable to pay his debts from his own means as they become due.

R.L. 1910, § 215.

§24-33.  Subsisting liabilities.

An assignment for the benefit of creditors may provide for any subsisting liability of the assignor which he might lawfully pay, whether absolute or contingent.

R.L. 1910, § 216.

§24-34.  Assignments void in certain cases.

An assignment for the benefit of creditors is void against any creditor of the assignor not assenting thereto, in the following cases:

1.  If it tend to coerce any creditor to release or compromise his demand.

2.  If it provide for the payment of any claim known to the assignor to be false or fraudulent; or for the payment of more upon any claim than is known to be justly due from the assignor.

3.  If it reserve any interest in the assigned property, or in any part thereof, to the assignor, or for his benefit, before all his existing debts are paid, other than property exempt by law from execution.

4.  If it confer upon the assignee any power which, if exercised, might prevent or delay the immediate conversion of the assigned property to the purposes of the trust.

5.  If it exempt him from liability for neglect of duty or misconduct.

R.L. 1910, § 217.

§24-35.  Assignment to be in writing and signed - Acknowledgment, proof and certification.

An assignment for the benefit of creditors must be in writing, subscribed by the assignor, or by his agent, thereto authorized in writing.  It must be acknowledged, or proved and certified, in the mode prescribed by Sections 223 and 224.

R.L. 1910, § 218.

§24-36.  Void unless made as prescribed.

Unless the provisions of the last sections are complied with, an assignment for the benefit of creditors is void against every creditor of the assignor not assenting thereto.

R.L. 1910, § 219.

§24-37.  Rights of assignee.

An assignee for the benefit of creditors is not to be regarded as a purchaser for value, and has no greater rights than his assignor had, in respect to things in action transferred by the assignment.

R.L. 1910, § 220.

§24-38.  Inventory, necessity and requisites of.

Within twenty (20) days after an assignment is made for the benefit of creditors, the assignor must make and file in the manner prescribed by Section 223 a full and true inventory, showing:

1.  All the creditors of the assignor;

2.  The place of residence of each creditor, if known to the assignor, or, if not known, that fact must be stated;

3.  The sum owing to each creditor, and the nature of each debt or liability, whether arising on written security, account or otherwise;

4.  The true consideration of the liability in each case, and the place where it arose;

5.  Every existing judgment, mortgage, or other security for the payment of any debt or liability of the assignor;

6.  All property of the assignor at the date of the assignment, which is exempt by law from execution; and

7.  All the assignor's property at the date of the assignment both real and personal, of every kind not so exempt, and the encumbrances existing thereon, and all vouchers and securities relating thereto, and the value of such property according to the best knowledge of the assignor.

R.L. 1910, § 221.

§24-39.  Inventory verified.

An affidavit must be made by every person executing an assignment for the benefit of creditors, to be annexed to and filed with the inventory mentioned in the last section, to effect that the same is in all respects just and true, according to the best of the assignor's knowledge and belief.

R.L. 1910, § 222.

§24-40.  Record of assignment and inventory - Place of filing - Nonresidents.

An assignment for the benefit of creditors must be recorded, and the inventory required by Section 221 filed with the register of deeds of the county in which the assignor resided at the date of the assignment; or, if he did not then reside in this state, with the like officer of the county in which his principal place of business was then situated; or, if he had not then a residence or place of business in this state, with the like officer of the county in which the principal part of the assigned property was then situated.

R.L. 1910, § 223.

§24-41.  More than one assignor - Recording assignment - Filing inventory - Nonresidents.

If an assignment for the benefit of creditors is executed by more than one assignor, it must be recorded, and a copy of the inventory required by Section 221 must be filed with the register of deeds of every county in which any of the assignors resided at its date, or in which any of them, not then residing in this state, had then a place of business.

R.L. 1910, § 224.

§24-42.  Time of recording - Effect of failure to record within time specified.

An assignment for the benefit of creditors is void against creditors of the assignor, and against purchasers and encumbrancers in good faith and for value, if the assignment is not recorded, and the inventory required by Section 221 filed, pursuant to Section 223, within twenty (20) days after date of assignment.

R.L. 1910, § 225.

§24-43.  Real property.

Where an assignment for the benefit of creditors embraces real property, it is subject to the provisions of all laws relating to the acknowledgment and recording of transfers of real property, as well as those of this chapter.

R.L. 1910, § 226.

§24-44.  Bond of assignee.

Within thirty (30) days after the date of an assignment for the benefit of creditors the assignee must enter into a bond to the state, with sufficient sureties, the amount of said bond to be named and approved by the judge of the district court of the county in which the original inventory is filed, and conditioned for the faithful discharge of the trust, and due accounting for all monies received by the assignee, which bond must be filed in the same office with the original inventory.

R.L. 1910, § 227; Laws 1915, c. 206, § 1.

§24-45.  Authority of assignee begins, when.

Until the inventory and affidavit required by Sections 221 and 222 have been made, and the assignment has been duly recorded and the inventory filed, and the assignee has given a bond as required by the last section, an assignee for the benefit of creditors has no authority to dispose of the estate or convert it to the purposes of the trust.

R.L. 1910, § 228.

§24-46.  Accounting by assignee - Supervision by judge of district court - Removal or discharge - Bankruptcy proceedings.

After the lapse of six (6) months from the date of filing his bond the assignee, on motion of any one of the creditors, with ten (10) days' notice, accompanied by an affidavit of the creditor, his agent or attorney, setting forth his claim and the amount thereof, and that no account has been filed within six (6) months, may be ordered by the court or by the judge thereof, at any place in his judicial district, to render an account of his proceedings, within a given time, to be fixed by the court, or the judge thereof, not to exceed fifteen days.  All proceedings under this chapter shall be subject to the order and supervision of the judge of the district court of the county in which such assignment was made, and such judge may, from time to time, in his discretion, on the petition of one or more of his creditors, by order, citation, attachment or otherwise, require any assignee or assignees to render accounts and file reports of his or their proceedings and of the conditions of such trust estate, and may order or decree distribution thereof; and such judge may, in his discretion, for cause shown, remove any assignee or assignees and appoint another or others instead, who shall give such bond as the judge, in view of the conditions and value of the estate, may direct, and such order or removal and appointment, shall in terms transfer to such new assignee or assignees all the trust estate, real, personal and mixed, and may be recorded in the deed records in the office of registers of deeds of any county wherein any real estate affected by the assignment may be situated.  And such judge may by order, which may be enforced as upon proceedings for contempt, compel the assignee or assignees so removed to deliver all property, money, choses in action, book accounts and vouchers, to the assignee or assignees so appointed, and to make, execute and deliver to such new assignee or assignees such deeds, assignments and transfers as such judge may deem proper, and to render a full account and report of all matters connected with such trust estate.  Whenever any assignee so removed shall have fully accounted for and turned over to the assignee or assignees appointed by the judge all the trust estate, and made a full report of all his doings, and complied with all orders of the judge touching such estate, and also whenever an assignee has fully complied with his trust, he may by order of the judge be fully discharged from all further duties, liabilities and responsibilities connected with the trust.  In either case he shall give notice by publication in some newspaper of the county, if there be one printed and published therein, and if not, a newspaper published at the capital of the state, once in each week for at least three (3) weeks, that he will apply to such judge for such discharge, at a time and place to be stated in such notice, which time shall not be more than three (3) weeks after the last publication of the notice.  If, upon the hearing, the judge shall be satisfied that the assignee is entitled to be discharged, he shall make an order accordingly; or if, in the opinion of the judge, anything remains to be done by such assignee, he may require the performance thereof before making such order. Such order shall have the effect of discharging the assignee and his sureties from all further responsibility in respect to the trust, and such order shall not be refused on account of any failure on the part of the assignee to comply with the formal provision of law, where no loss or damage to anyone shall have occurred through such failure.  Whenever the trust estate shall have been taken out of the hands of the assignee by proceedings in bankruptcy in the federal court, the assignee may in like manner be discharged, upon showing that he has fully accounted with the assignee in bankruptcy, and turned over to him the whole of the trust estate.

R.L. 1910, § 229.

§24-47.  Exempt property and life insurance do not pass - Exception.

Property exempt from execution and insurances upon the life of the assignor do not pass to the assignee by a general assignment for the benefit of the creditors, unless the instrument specially mentions them, and declares an intention that they should pass thereby.

R.L. 1910, § 230.

§24-48.  Compensation of assignee.

In the absence of any provision in the assignment to the contrary, an assignee for the benefit of creditors is entitled to the same commissions as are allowed by law to executors and guardians; but the assignment cannot grant more and may restrict the commissions to a less amount, or deny them altogether.

R.L. 1910, § 231.

§24-49.  Good faith protects assignee.

An assignee for the benefit of creditors is not to be held liable for his acts done in good faith in the execution of the trust merely for the reason that the assignment is afterwards adjudged void.

R.L. 1910, § 232.

§24-50.  Cancellation or modification of assignment - Assent of creditor affected.

An assignment for the benefit of creditors, which has been executed and recorded so as to transfer the property to the assignee, cannot afterward be canceled or modified by the parties thereto, without the consent of every creditor affected thereby.

R.L. 1910, § 233.

§24-71.  Repealed by Laws 1961, p. 181, § 10-102.

§24-72.  Repealed by Laws 1961, p. 181, § 10-102.

§24-73.  Repealed by Laws 1961, p. 181, § 10-102.

§24-74.  Repealed by Laws 1961, p. 181, § 10-102.

§24-81.  Persons furnishing ratings to request statement of assets and liabilities.

Any person, firm or corporation engaged in or purporting to furnish retail merchants the financial or credit rating of any person who is the actual or prospective customer of such retail merchant shall, before furnishing such rating, submit, either in person or by mailing, to his last known post office address, to the person whose rating is about to be reported, a request asking for a statement of the assets and liabilities of such person.

R.L. 1910, § 2906.

§24-82.  Copy of opinion furnished person to whom it relates.

Whenever an opinion in writing upon the financial or credit standing of any person is about to be submitted for the purpose of establishing a financial or credit rating of customers, to be used by the retail business concerns, the person, firm or corporation submitting such opinion shall first mail a copy of such opinion to the person about whom the opinion is given, at his proper post office address.

R.L. 1910, § 2907.

§24-83.  False credit information or false rating - Penalty - Damages.

A.  Any person, firm or corporation who knowingly and willfully introduces, attempts to introduce or causes to be introduced false information into the files of a consumer reporting agency or credit bureau for the purpose of wrongfully damaging or wrongfully enhancing the credit information of any individual, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

B.  Any person, firm or corporation who knowingly promulgates or publishes a false opinion or statement in any book or list as to the credit or financial standing of any person, and circulates such book or list among wholesale or retail business concerns, shall be liable in damages to the person about whom the false opinion or statement is made, for the full amount of injury sustained, and in addition thereto for exemplary damages in any sum to be fixed by the jury, and shall also be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

R.L. 1910, § 2908; Laws 1984, c. 59, § 1, emerg. eff. March 27, 1984.

§24-84.  Person rated may see rate book - Penalty.

Whenever a credit or financial rating of any person is contained in any book or list which was circulated among retail business concerns for the purpose of establishing a financial or credit rating of consumers, any person, firm or corporation having such book or list in his or its possession, custody or control shall, upon demand made in person, produce and show such rating to the person so rated; and any person, firm or corporation failing or refusing to comply with the above requirements shall be guilty of a misdemeanor, and upon conviction, shall be fined in any sum not less than Twenty-five Dollars ($25.00) nor more than One Thousand Dollars ($1,000.00).

R.L.1910, § 2909.

§24-85.  False credit statement.

Every person, firm or corporation, or the agent, clerk or employee thereof, who knowingly makes, causes to be made, or permits to be made, any false credit statement to any wholesale dealer, for the purpose of establishing credit in general or with such dealer, or to any person, firm or corporation engaged in furnishing credit statements to wholesale merchants in general or to any particular person, firm or corporation engaged in the wholesale business, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

R.L. 1910, § 2910; Laws 1984, c. 59, § 2, emerg. eff. March 27, 1984.

§24-86.  Restrictions on inclusion of tax lien information in credit report or rating.

A consumer reporting agency, credit bureau or any similar agency which furnishes a credit report or rating may include in such report or rating information on tax liens, executed pursuant to Article 2 of the Oklahoma Tax Code, only when the information is obtained directly from the Oklahoma Tax Commission.  A consumer reporting agency, credit bureau or any similar agency which furnishes a credit report or rating shall use due diligence in updating the status of a tax lien.

Added by Laws 1994, c. 278, § 1, eff. Sept. 1, 1994.

§24-91.  Repealed by Laws 2004, c. 153, § 9, eff. Nov. 1, 2004.

§24-91.  Repealed by Laws 2004, c. 153, § 9, eff. Nov. 1, 2004.

§24-91.  Repealed by Laws 2004, c. 153, § 9, eff. Nov. 1, 2004.

§24-101.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-102.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-103.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-104.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-105.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-106.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-107.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-108.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-109.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-110.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-111.  Repealed by Laws 1986, c. 100, § 13, eff. Nov. 1, 1986.

§24-112.  Short title.

This act shall be known and may be cited as the "Uniform Fraudulent Transfer Act".

Added by Laws 1986, c. 100, § 1, eff. Nov. 1, 1986.

§24-113.  Definitions.

As used in the Uniform Fraudulent Transfer Act:

1.  "Affiliate" means:

a. a person who directly or indirectly owns, controls or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) as a fiduciary or agent without sole discretionary power to vote the securities, or

(2) solely to secure a debt, if the person has not exercised the power to vote;

b. a corporation, twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds, with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) as a fiduciary or agent without sole power to vote the securities, or

(2) solely to secure a debt, if the person has not in fact exercised the power to vote;

c. a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

d. a person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

2.  "Asset" means property of a debtor, but the term does not include:

a. property to the extent it is encumbered by a valid lien; or

b. property to the extent it is generally exempt under nonbankruptcy law; or

c. an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

3.  "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

4.  "Creditor" means a person who has a claim.

5.  "Debt" means liability on a claim.

6.  "Debtor" means a person who is liable on a claim.

7.  "Insider" includes:

a. if the debtor is an individual:

(1) a relative of the debtor or of a general partner of the debtor, or

(2) a partnership in which the debtor is a general partner, or

(3) a general partner in a partnership described in division (2) of this subparagraph, or

(4) a corporation of which the debtor is a director, officer or person in control;

b. if the debtor is a corporation:

(1) a director of the debtor, or

(2) an officer of the debtor, or

(3) a person in control of the debtor, or

(4) a partnership in which the debtor is a general partner, or

(5) a general partner in a partnership described in division (4) of this subparagraph, or

(6) a relative of a general partner, director, officer, or person in control of the debtor;

c. if the debtor is a partnership:

(1) a general partner in the debtor, or

(2) a relative of a general partner in, a general partner of, or a person in control of the debtor, or

(3) another partnership in which the debtor is a general partner, or

(4) a general partner in a partnership described in division (3) of this subparagraph, or

(5) a person in control of the debtor;

d. an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

e. a managing agent of the debtor.

8.  "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a commonlaw lien or a statutory lien.

9.  "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

10.  "Property" means anything that may be the subject of ownership.

11.  "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

12.  "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

13.  "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

Added by Laws 1986, c. 100, § 2, eff. Nov. 1, 1986.

§24-114.  Tests for determining insolvency.

A.  A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

B.  A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

C.  A partnership is insolvent pursuant to the provisions of subsection A of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

D.  Assets pursuant to the provisions of this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable pursuant to the provisions of the Uniform Fraudulent Transfer Act.

E.  Debts pursuant to the provisions of this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

Added by Laws 1986, c. 100, § 3, eff. Nov. 1, 1986.

§24-115.  Value defined.

A.  Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

B.  For the purposes of paragraph 2 of subsection A of Section 5 and Section 6 of this act, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

C.  A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

Added by Laws 1986, c. 100, § 4, eff. Nov. 1, 1986.

§24-116.  Transfers fraudulent to creditors.

A.  A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

1.  With actual intent to hinder, delay, or defraud any creditor of the debtor; or

2.  Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

a. was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction, or

b. intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.

B.  In determining actual intent pursuant to the provisions of paragraph 1 of subsection A of this section, consideration may be given, among other factors, to whether:

1.  The transfer or obligation was to an insider;

2.  The debtor retained possession or control of the property transferred after the transfer;

3.  The transfer or obligation was disclosed or concealed;

4.  Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

5.  The transfer was of substantially all the debtor's assets;

6.  The debtor absconded;

7.  The debtor removed or concealed assets;

8.  The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

9.  The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

10.  The transfer occurred shortly before or shortly after a substantial debt was incurred; and

11.  The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

Added by Laws 1986, c. 100, § 5, eff. Nov. 1, 1986.

§24-117.  Transfer fraudulent to creditor whose claim arose before transfer made or obligation incurred.

A.  A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

B.  A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

Added by Laws 1986, c. 100, § 6, eff. Nov. 1, 1986.

§24-118.  Tests for determining when transfer is made or obligation incurred.

For the purposes of the Uniform Fraudulent Transfer Act:

1.  A transfer is made:

a. with respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

b. with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than in accordance with the provisions of the Uniform Fraudulent Transfer Act that is superior to the interest of the transferee.

2.  If applicable law permits the transfer to be perfected as provided for in paragraph 1 of this section and the transfer is not so perfected before the commencement of an action for relief pursuant to the provisions of the Uniform Fraudulent Transfer Act, the transfer is deemed made immediately before the commencement of the action.

3.  If applicable law does not permit the transfer to be perfected as provided for in paragraph 1 of this section, the transfer is made when it becomes effective between the debtor and the transferee.

4.  A transfer is not made until the debtor has acquired rights in the asset transferred.

5.  An obligation is incurred:

a. if oral, when it becomes effective between the parties; or

b. if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

Added by Laws 1986, c. 100, § 7, eff. Nov. 1, 1986.

§24-119.  Creditor's remedies.

A.  In an action for relief against a transfer or obligation pursuant to the provisions of the Uniform Fraudulent Transfer Act, a creditor, subject to the limitations of Section 9 of this act, may obtain:

1.  Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim; or

2.  An attachment or other provisional remedy against the asset transferred or other property of the transferee as provided for by law; or

3.  Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

a. an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property, or

b. appointment of a receiver to take charge of the asset transferred or of other property of the transferee, or

c. any other relief the circumstances may require.

B.  If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

Added by Laws 1986, c. 100, § 8, eff. Nov. 1, 1986.

§24-120.  Voidable and nonvoidable transfers - Creditor's remedies and limitations thereon.

A.  A transfer or obligation is not voidable as provided for in paragraph 1 of subsection A of Section 5 of this act against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

B.  Except as otherwise provided for in this section, to the extent a transfer is voidable in an action by a creditor pursuant to the provisions of paragraph 1 of subsection A of Section 8 of this act, the creditor may recover judgment for the value of the asset transferred, as adjusted in accordance with the provisions of subsection C of this section, or the amount necessary to satisfy the creditor's claim, whichever is less.  The judgment may be entered against:

1.  The first transferee of the asset or the person for whose benefit the transfer was made; or

2.  Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

C.  If the judgment provided for in subsection B of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

D.  Notwithstanding voidability of a transfer or an obligation pursuant to the provisions of the Uniform Fraudulent Transfer Act, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

1.  A lien on or a right to retain any interest in the asset transferred;

2.  Enforcement of any obligation incurred; or

3.  A reduction in the amount of the liability on the judgment. E.  A transfer is not voidable pursuant to the provisions of paragraph 2 of subsection A of Section 5 or Section 6 of this act if the transfer results from:

1.  Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

2.  Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.

F.  A transfer is not voidable pursuant to the provisions of subsection B of Section 6 of this act:

1.  To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien; or

2.  If made in the ordinary course of business or financial affairs of the debtor and the insider; or

3.  If made pursuant to a goodfaith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

Added by Laws 1986, c. 100, § 9, eff. Nov. 1, 1986.

§24-121.  Limitation of actions.

A cause of action with respect to a fraudulent transfer or obligation pursuant to the provisions of the Uniform Fraudulent Transfer Act, Section 112 et seq. of this title, is extinguished unless action is brought:

1.  Pursuant to the provisions of paragraph 1 of subsection A of Section 116 of this title, within four (4) years after the transfer was made or the obligation was incurred or, if later, within one (1) year after the transfer or obligation was or could reasonably have been discovered by the claimant;

2.  Pursuant to the provisions of paragraph 2 of subsection A of Section 116 of this title or subsection A of Section 117 of this title, within four (4) years after the transfer was made or the obligation was incurred;

3.  Pursuant to the provisions of subsection B of Section 117 of this title, within one (1) year after the transfer was made or the obligation was incurred; or

4.  For the purpose of transfers made or obligations incurred prior to November 1, 1986, the statute of limitations in effect prior to November 1, 1986, shall apply to claims or causes of action based thereon, but in no event shall a claim or cause of action be brought with respect to such transfers or obligations incurred any later than November 1, 1990.

Added by Laws 1986, c. 100, § 10, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 325, § 1, eff. Nov. 1, 1988.

§24-122.  Supplementary principles of law and equity.

Unless displaced by the provisions of the Uniform Fraudulent Transfer Act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement the provisions of the Uniform Fraudulent Transfer Act.

Added by Laws 1986, c. 100, § 11, eff. Nov. 1, 1986.

§24-123.  Application and construction of act.

The Uniform Fraudulent Transfer Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1986, c. 100, § 12, eff. Nov. 1, 1986.

§24-131.  Short title.

This act shall be known and may be cited as the "Credit Services Organization Act".

Added by Laws 1987, c. 35, § 1, emerg. eff. April 20, 1987.

§24-132.  Definitions.

As used in the Credit Services Organization Act:

1.  "Buyer" means any individual who is solicited to purchase or who purchases the services of a credit services organization;

2. a. "Credit services organization" means any person who, with respect to the extension of credit by others, sells, provides, performs, or represents that the person can or will sell, provide, or perform, in return for the payment of money or other valuable consideration from any source, any of the following services more than twelve times in a calendar year:

(1) improving a buyer's credit record, history, or rating,

(2) obtaining an extension of credit for a buyer, or

(3) providing advice or assistance to a buyer with regard to division (1) or (2) of this subparagraph,

b. "Credit services organization" does not include:

(1) any person authorized to make loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States or a lender approved by the United States Secretary of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act,

(2) any bank, savings and loan institution or credit union whose deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration or a subsidiary of such bank, savings and loan institution or credit union,

(3) any nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code,

(4) any person licensed as a real estate broker by this state if the person is acting within the course and scope of that license,

(5) any person licensed to practice law in this state if the person renders services within the course and scope of the practice of the person as an attorney,

(6) any brokerdealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the brokerdealer is acting within the course and scope of that regulation,

(7) any consumer reporting agency as defined in the Federal Fair Credit Reporting Act, 15 U.S.C., Sections 1681 through 1681t,

(8) any person authorized to file electronic income tax returns who does not receive any consideration for refund anticipation loans,

(9) any residential mortgage broker as defined in the Mortgage Broker Licensure Act, or

(10) any insurance company, its affiliates and subsidiaries, authorized to do business in this state by the Insurance Commissioner, including insurance agents licensed in this state;

3.  "Extension of credit" means the right to defer payment of debt or to incur debt and defer its payment offered or granted primarily for personal, family, or household purposes, or to anyone whose principal occupation is agricultural in nature; and

4.  "Administrator" means the Administrator of the Department of Consumer Credit.

Added by Laws 1987, c. 35, § 2, emerg. eff. April 20, 1987.  Amended by Laws 1987, c. 208, § 53, operative July 1, 1987; Laws 1987, c. 236, § 79, emerg. eff. July 20, 1987; Laws 1991, c. 312, § 6, eff. July 1, 1991; Laws 1992, c. 210, § 1, emerg. eff. May 15, 1992; Laws 1997, c. 401, § 12, eff. Nov. 1, 1997; Laws 1998, c. 130, § 1, eff. Nov. 1, 1998; Laws 2002, c. 171, § 1.

§24-133.  Restrictions.

A credit services organization, its salespersons, agents, and representatives, and independent contractors who sell or attempt to sell the services of a credit services organization may not do any of the following:

1.  Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for the buyer, unless the credit services organization has obtained a surety bond of Ten Thousand Dollars ($10,000.00) issued by a surety company admitted to do business in this state and established a trust account at a federally insured bank or savings and loan association located in this state;

2.  Charge or receive any money or other valuable consideration solely for referral of the buyer to a retail seller who will or may extend credit to the buyer if the credit that is or will be extended to the buyer is upon substantially the same terms as those available to the general public;

3.  Make or counsel or advise any buyer to make any statement that is untrue or misleading or that should be known by the exercise of reasonable care to be untrue or misleading, to a credit reporting agency or to any person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit with respect to a buyer's credit worthiness, credit standing, or credit capacity; or

4.  Make or use any untrue or misleading representations in the offer or sale of the services of a credit services organization or engage, directly or indirectly, in any act, practice, or course of business that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a credit services organization.

Added by Laws 1987, c. 35, § 3, emerg. eff. April 20, 1987.

§24-134.  Exemption from bond and trust account provisions - Responsibility for employees or agents.

If a credit services organization is in compliance with paragraph 1 of Section 3 of this act, the salesperson, agent, or representative who sells the services of that organization is not required to obtain a surety bond and establish a trust account. Provided, however, said organization or entity shall be responsible for the acts of their employees or agents performed within the scope of their employment.

Added by Laws 1987, c. 35, § 4, emerg. eff. April 20, 1987.

§24-135.  Information statement - Written statement required.

Before the execution of a contract or agreement between the buyer and a credit services organization or before the receipt by the credit services organization of any money or other valuable consideration, whichever occurs first, the credit services organization shall provide the buyer with a statement, in writing, containing all the information required by Section 6 of this act. The credit services organization shall maintain on file for a period of two (2) years an exact copy of the statement, personally signed by the buyer, acknowledging receipt of a copy of the statement.

Added by Laws 1987, c. 35, § 5, emerg. eff. April 20, 1987.

§24-136.  Information statement - Contents.

The information statement required pursuant to Section 5 of this act shall include all of the following:

1. a. a complete and accurate statement of the buyer's right to review any file on the buyer maintained by any consumer reporting agency, as provided under the Federal Fair Credit Reporting Act, 15 U.S.C., Sections 1681 through 1681t,

b. a statement that the buyer may review his or her consumer reporting agency file at no charge if a request is made to the consumer credit reporting agency within thirty (30) days after receiving notice that credit has been denied, and

c. the approximate price the buyer will be charged by the consumer reporting agency to review his or her consumer reporting agency file;

2.  A complete and accurate statement of the buyer's right to dispute the completeness or accuracy of any item contained in any file on the buyer maintained by any consumer reporting agency;

3.  A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total amount the buyer will have to pay, or become obligated to pay, for the services;

4.  A statement asserting the buyer's right to proceed against the bond or trust account required under Section 3 of this act; and

5.  The name and address of the surety company that issued the bond, or the name and address of the depository and the trustee and the account number of the trust account.

Added by Laws 1987, c. 35, § 6, emerg. eff. April 20, 1987.

§24-137.  Contracts - Contents - Form for "Notice of Cancellation" - Copies.

A.  Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, dated, signed by the buyer, and include the following:

1.  A conspicuous statement in bold face type, in immediate proximity to the space reserved for the signature of the buyer, as follows:  "You, the buyer, may cancel this contract at any time prior to midnight of the fifth day after the date of the transaction.  See the attached notice of cancellation form for an explanation of this right";

2.  The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to some other person;

3.  A full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated date by which the services are to be performed, or estimated length of time for performing the services; and

4.  The credit services organization's principal business address which shall be the actual office location of the organization and the name and address of its agent in the state authorized to receive service of process.

B.  The contract shall be accompanied by a completed form in duplicate, captioned "Notice of Cancellation" that shall be attached to the contract, be easily detachable, and contain in bold face type the following statement written in the same language as used in the contract:

"Notice of Cancellation

You may cancel this contract, without any penalty or obligation, within five (5) days from the date the contract is signed.

If you cancel any payment made by you under this contract, it will be returned within ten (10) days following receipt by the seller of your cancellation notice.

To cancel this contract, mail or deliver a signed dated copy of this cancellation notice, or any other written notice to

(name of seller)   at   (address of seller)

(place of business)   not later than midnight   (date)

I   hereby   cancel   this   transaction,

(date)

(purchaser's signature)  "

C.  The credit services organization shall give to the buyer a copy of the completed contract and all other documents the credit services organization requires the buyer to sign at the time they are signed.

Added by Laws 1987, c. 35, § 7, emerg. eff. April 20, 1987.

§24-138.  Waivers - Burden of proof - Violations and jurisdiction - Enforcement of rights.

A.  Any waiver by a buyer of any part of this act is void.  Any attempt by a credit services organization to have a buyer waive rights given by this act is a violation of this act.

B.  In any proceeding involving this act, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

C.  Any person who violates this act is guilty of a misdemeanor.  Any district court of this state has jurisdiction in equity to restrain and enjoin the violation of this act.

D.  This section does not prohibit the enforcement by any person of any right provided by this or any other law.

Added by Laws 1987, c. 35, § 8, emerg. eff. April 20, 1987.

§24-139.  Action for damages - Remedies not exclusive.

A.  Any buyer injured by a violation of this act may bring any action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the buyer to the credit services organization, plus reasonable attorney's fees and costs.  An award may also be entered for punitive damages.

B.  The remedies provided under this act are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

Added by Laws 1987, c. 35, § 9, emerg. eff. April 20, 1987.

§24-140.  Rules and regulations.

The Department of Consumer Credit shall administer and promulgate rules and regulations to implement the provisions of this act.

Added by Laws 1987, c. 35, § 10, emerg. eff. April 20, 1987.

§24-141.  License required - Extensions of credit in compliance with law.

No person shall engage in business as a credit service organization without first obtaining a license from the Administrator pursuant to the provisions of the Credit Services Organization Act.  Any extensions of credit brokered or arranged on behalf of a buyer by a credit service organization must comply with the provisions of the Uniform Consumer Credit Code and the Credit Services Organization Act.

Added by Laws 1987, c. 208, § 46, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 72, emerg. eff. July 20, 1987; Laws 2002, c. 171, § 2.

§24-142.  Application for license - Resident agent.

A.  Applications for a credit service organization license shall be under oath and shall state the full name and place of residence of the applicant.  If the applicant is a partnership, the full name and place of residence of each member thereof shall be stated.  If the applicant is a corporation, the full name and place of residence of each officer or major stockholder thereof shall be stated.  The application shall give the approximate location from which the business is to be conducted, and shall contain such relevant information as the Administrator may require.

B.  Each licensee shall maintain on file with the Administrator a written appointment of a resident of this state as his agent for service of all judicial or other process or legal notice, unless the licensee has appointed an agent pursuant to another statute of this state.  In case of noncompliance with the provision of this section, such service may be made on the Administrator on behalf of the licensee.

Added by Laws 1987, c. 208, § 47, operative July 1, 1987 and Laws 1987, c. 236, § 73, emerg. eff. July 20, 1987.

§24-143.  Administrator's investigation - Issuance or denial of license.

A.  Upon the filing of an application and bond, payment of the annual license fee of One Hundred Dollars ($100.00), and an investigation fee of One Hundred Dollars ($100.00), the Administrator shall conduct an investigation.  If the Administrator finds that the financial responsibility, experience, character and general fitness of the applicant are such as to warrant belief that the business will be operated pursuant to the Credit Services Organization Act and rules promulgated pursuant thereto, the Administrator shall grant the application and issue to the applicant a license which will evidence his authority to do business under the provisions of the Credit Services Organization Act.

B.  If the Administrator does not so find facts sufficient to warrant issuance of a license, he shall notify the applicant.  If within thirty (30) days of such notification the applicant requests a hearing on the application, a hearing shall be held within sixty (60) days after the date of the request.  In the event of the denial of a license, the investigation fee shall be retained by the Administrator, but the annual license fee shall be returned to the applicant.

C.  The Administrator shall grant or deny such application for license within sixty (60) days from its filing with the required fees, or from the hearing thereon, if any, unless the period is extended by written agreement between the applicant and the Administrator.

D.  No license to engage in the business of a credit services organization shall be issued for any location if a license has been issued and is in effect under the provisions of Sections 3501 through 3514 of Title 14A of the Oklahoma Statutes.  As used in this subsection the term "location" means the entire area in which a person licensed pursuant to any provision of Title 14A of the Oklahoma Statutes conducts business.  No credit service organization may be connected with any location in which a person licensed pursuant to any provision of Title 14A of the Oklahoma Statutes conducts business, except by a passageway to which the public is not admitted.

Added by Laws 1987, c. 208, § 48, operative July 1, 1987 and Laws 1987, c. 236, § 74, emerg. eff. July 20, 1987.

§24-144.  Licenses - Contents - Display - Number - Term - Annual fee.

A.  Each license shall state the name of the license and the address of which the business is to be conducted.  The license shall be displayed at the place of business named in the license.  The license shall not be transferable or assignable except upon approval by the Administrator.

B.  A separate license shall be required for each credit service organization operated pursuant to the Credit Services Organization Act.

The Administrator may issue more than one license to any one person upon compliance with the provisions of the Credit Services Organization Act as to each license.  A licensee desiring to move his credit service operation to another location shall give thirty (30) days' written notice to the Administrator, who shall amend the license accordingly.

C.  Each license shall remain in full force and effect until relinquished, suspended, revoked or expired.  Every licensee, on or before December 1 of each year, shall pay the Administrator One Hundred Dollars ($100.00) for each license held by him as the annual fee for the succeeding calendar year.  If the annual fee remains unpaid fifteen (15) days after written notice of delinquency has been given to the licensee by the Administrator, the license shall thereupon expire, but expiration shall not occur before December 31 of any year for which an annual fee has been paid.

Added by Laws 1987, c. 208, § 49, operative July 1, 1987 and Laws 1987, c. 236, § 75, emerg. eff. July 20, 1987.

§24-145.  Suspension, revocation or surrender of license.

A.  The Administrator may, after notice and hearing, suspend or revoke any license if he finds that:

1.  The licensee has failed to pay any fee or charge properly imposed by the Administrator under the authority of the Credit Services Organization Act;

2.  The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provisions of the Credit Services Organization Act or any regulation or order lawfully made pursuant thereto; or

3.  Any fact or condition exists which, if it had existed or had been known to exist at the time of the original application for a license, clearly would have justified the Administrator in refusing the license.

B.  The hearing shall be held upon twenty (20) days' notice in writing, setting forth the time and place thereof and a concise statement of the facts alleged to warrant suspension or revocation. At the conclusion of the hearing, the Administrator shall prepare a written order setting forth the effective date of any suspension or revocation accompanied by findings of fact and a copy thereof shall be forthwith delivered to the licensee.  Such order, findings and the evidence considered by the Administrator shall be filed with the public records of the Administrator.

C.  Any licensee may surrender any license by delivering it to the Administrator with written notice of its surrender, but such surrender shall not affect the licensee's civil or criminal liability for acts committed prior thereto.

D.  No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any customer.

E.  The Administrator may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked if no fact or condition then exists which clearly would have justified the Administrator in refusing originally to issue such license pursuant to the Credit Services Organization Act.

F.  On application of any person and payment of the cost thereof, the Administrator shall furnish under his seal and signature a certificate of good standing or a certified copy of any license.

Added by Laws 1987, c. 208, § 50, operative July 1, 1987 and Laws 1987, c. 236, § 76, emerg. eff. July 20, 1987.

§24-146.  Investigation and examination of books and records.

A.  At such times as the Administrator may deem necessary, the Administrator or his duly authorized representative may make an examination of the place of business of each licensee and may inquire into and examine the transactions, books, accounts, papers, correspondence and records of such licensee insofar as they pertain to the business regulated by the Credit Services Organization Act. Such books, accounts, papers, correspondence and records shall also be open for inspection at any reasonable time by any peace officer, without any need of judicial writ or other process.  In the course of an examination, the Administrator or his duly authorized representative shall have free access to the office, place of business, files, safes and vaults of such licensee, and shall have the right to make copies of any books, accounts, papers, correspondence and records.  The Administrator or his duly authorized representative, during the course of such examination, may administer oaths and examine any person under oath upon any subject pertinent to any matter about which the Administrator is authorized or required by the Credit Services Organization Act to consider, investigate or secure information.  Any licensee who fails or refuses to permit the Administrator or his duly authorized representative to examine or make copies of such books or other relevant documents shall be deemed to be in violation of the Credit Services Organization Act and such failure or refusal shall constitute grounds for the suspension or revocation of such license. The information obtained in the course of any examination or inspection shall be confidential, except in civil or administrative proceedings conducted by the Administrator, or criminal proceedings instituted by the state.  Each licensee shall pay to the Administrator an amount assessed by the Administrator to cover the direct or indirect cost of such examination, not to exceed Two Hundred Dollars ($200.00) in any calendar year.

B.  For the purpose of discovering violations of the Credit Services Organization Act or of securing information required by the Credit Services Organization Act, the Administrator or his duly authorized representative may investigate the books, accounts, papers, correspondence and records of any licensee or other person who the Administrator has reasonable cause to believe is violating any provision of the Credit Services Organization Act whether or not such person shall claim to be within the authority or scope of the Credit Services Organization Act.

C.  Each licensee shall keep or make available in this state such books and records relating to credit service transactions made pursuant to the Credit Services Organization Act as are necessary to enable the Administrator to determine whether the licensee is complying with the Credit Services Organization Act.  Such books and records shall be consistent with accepted accounting practices.

D.  Each licensee shall preserve or make available such books and records in this state relating to each of its credit service transactions for four (4) years from the date of the transaction, or two (2) years from the date of the final entry made thereon, whichever is later.  Each licensee's system of records shall be accepted if it discloses such information as may be reasonably required pursuant to the Credit Services Organization Act.  All agreements signed by customers shall be kept at an office in this state designated by the licensee, except when transferred under an agreement which gives the Administrator access thereto.

E.  Each licensee, annually on or before the first day of May or other date thereafter fixed by the Administrator, shall file a report with the Administrator setting forth such relevant information as the Administrator may reasonably require concerning the business and operations during the preceding calendar year for each licensed place of business conducted by such licensee within the state. Such report shall be made under oath and shall be in the form prescribed by the Administrator, who may make and publish annually a consolidated analysis and recapitulation of such reports, but the individual reports shall be held confidential.

Added by Laws 1987, c. 208, § 51, operative July 1, 1987 and Laws 1987, c. 236, § 77, emerg. eff. July 20, 1987.

§24-147.  Disclosures to consumer - Applicability of disclosure requirements - Credit histories - Fees.

A.  Every consumer reporting agency shall, upon request and proper identification of any consumer, clearly and accurately disclose to the consumer:

1.  The nature and substance of all information, except medical information, in its files on the consumer at the time of the request;

2.  The sources of the information, except that the sources of information acquired solely for use in preparing an investigative consumer report and actually used for no other purpose need not be disclosed.  Provided, in the event an action is brought under this act, such sources shall be available to the plaintiff under appropriate discovery procedures in the court in which the action is brought; and

3.  The recipients of any consumer report on the consumer which it has furnished:

a. for employment purposes within the twoyear period preceding the request, and

b. for any other purpose within the sixmonth period preceding the request.

B.  The requirements of subsection A of this section respecting the disclosure of sources of information and the recipients of consumer reports do not apply to information received or consumer reports furnished prior to the effective date of this act, except to the extent that the matter involved is contained in the files of the consumer reporting agency on that date.

C.  All consumer reporting agencies, as such agencies are defined in the Federal Fair Credit Reporting Act, 15 U.S.C., Sections 1681 through 1681t, which operate offices in the State of Oklahoma shall allow any requesting person to receive his or her credit history.

D.  A consumer reporting agency shall make all disclosures and furnish all consumer reports without charge to the consumer if requested within thirty (30) days after receipt by such consumer of a notification from a debt collection agency affiliated with such consumer reporting agency stating that the consumer's credit rating may be or has been adversely affected.  Otherwise, the consumer reporting agency may impose a reasonable charge on the consumer:

1.  For making disclosure to such consumer, the charge for which shall be indicated to the consumer prior to making disclosure; and

2.  For furnishing credit histories authorized in subsection C of this section, notifications, statements, summaries or codifications to persons designated by the consumer, the charge for which shall be indicated to the consumer prior to furnishing such information.

Provided, no charge may be made for notifying such persons of the deletion of information which is found to be inaccurate or which can no longer be verified.

Added by Laws 1987, c. 208, § 52, operative July 1, 1987 and Laws 1987, c. 236, § 78, emerg. eff. July 20, 1987.  Amended by Laws 1988, c. 196, § 5, operative July 1, 1988.

§24-148.  Request of consumer report - Notice to subject of report.

A.  Prior to requesting a consumer report for employment purposes, the requestor or user of the consumer report shall provide written notice to the person who is the subject of the consumer report.  The notice shall inform the consumer that a consumer report will be used and the notice shall contain a box that the consumer may check to receive a copy of the consumer report.  If the consumer requests a copy of the report, the user of the consumer report shall request that a copy be provided to the consumer when the user of the consumer report requests its copy from the credit reporting agency.  The report sent to the consumer shall be provided at no charge to the consumer.  As used in this section, "consumer report" shall have the same meaning as that term is defined in the federal Fair Credit Reporting Act, 15 U.S.C., Sections 1681 et seq.

B.  No person shall be held liable for any violation of this section if such person shows by a preponderance of the evidence that, at the time of the alleged violation, such person maintained reasonable procedures to assure compliance with this section.

Added by Laws 2000, c. 170, § 1, eff. Nov. 1, 2000.



Title 25. — Definitions and General Provisions

OKLAHOMA STATUTES

TITLE 25.

DEFINITIONS AND GENERAL PROVISIONS

_____

§25-1.  Statutes, meaning of words in.

Words used in any statute are to be understood in their ordinary sense, except when a contrary intention plainly appears, and except also that the words hereinafter explained are to be understood as thus explained.

R.L.1910, § 2914.

§252.  Statutory definitions, application of.

Whenever the meaning of a word or phrase is defined in any statute, such definition is applicable to the same word or phrase wherever it occurs, except where a contrary intention plainly appears.

R.L.1910, § 2915.

§253.  Degrees of care.

There are three degrees of care and of diligence, namely, slight, ordinary and great.  The latter includes the former.

R.L.1910, § 2916. R.L.1910, § 2916.

§254.  Degrees of care defined.

Slight care or diligence is such as persons of ordinary prudence usually exercise about their own affairs of slight importance; ordinary care or diligence is such as they usually exercise about their own affairs of ordinary importance; and great care or diligence is such as they usually exercise about their own affairs of great importance.

R.L.1910, § 2917.

§255.  Degrees of negligence.

There are three degrees of negligence, namely, slight, ordinary and gross. The latter includes the former.

R.L. 1910, § 2918.

§256.  Degrees of negligence defined.

Slight negligence consists in the want of great care and diligence; ordinary negligence in the want of ordinary care and diligence; and gross negligence in the want of slight care and diligence.

R.L.1910, § 2919.

§257.  Children.

The term children includes children by birth and by adoption.

R.L.1910, § 2920.

§258.  Debtor and creditor.

Except as defined and used in Sections 2892 and 2893, every one who owes to another the performance of an obligation is called a debtor, and one to whom he owes it is called a creditor.

R.L.1910, § 2921.

§259.  Good faith.

Good faith consists in an honest intention to abstain from taking any unconscientious advantage of another, even through the forms or technicalities of law, together with an absence of all information or belief of facts which would render the transaction unconscientious.

R.L.1910, § 2922.

§2510.  Notice.

Notice is either actual or constructive.

R.L.1910, § 2923.

§2511.  Actual notice.

Actual notice consists in express information of a fact.

R.L.1910, § 2924.

§2512.  Constructive notice.

Constructive notice is notice imputed by the law to a person not having actual notice.

R.L.1910, § 2925.

§2513.  Circumstances putting one on inquiry deemed constructive notice.

Every person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to a particular fact, and who omits to make such inquiry with reasonable diligence, is deemed to have constructive notice of the fact itself.

R.L.1910, § 2926.

§2514.  False notice.

A notice which is false when given is not valid by the subsequent happening of the event.

R.L.1910, § 2927.

§2515.  Paper.

The word "paper," means any flexible material upon which it is usual to write.

R.L.1910, § 2928.

§2516.  Person includes corporation.

The word "person," except when used by way of contrast, includes not only human beings, but bodies politic or corporate.

R.L.1910, § 2929.

§2517.  Several.

The word "several," in relation to number, means two or more.

R.L.1910, § 2930.

§2518.  Third person.

The words "third person" include all who are not parties to the obligation or transaction concerning which the phrase is used.

R.L.1910, § 2931.

§2519.  Usage.

Usage is a reasonable and lawful public custom concerning transactions of the same nature as those which are to be affected thereby, existing at the place where the obligation is to be performed, and either known to the parties, or so well established, general and uniform, that they must be presumed to have acted with reference thereto.

R.L.1910, § 2938.

§2520.  Usual and customary.

The words "usual," and "customary," mean "according to usage."

R.L.1910, § 2939.

§2521.  Valuable consideration.

A valuable consideration is a thing of value parted with, or a new obligation assumed, at the time of obtaining a thing, which is a substantial compensation for that which is obtained thereby.  It is also called simply "value."

R.L.1910, § 2940. R.L.1910, § 2940.

§2522.  Verdict.

The word "verdict" includes not only the verdict of a jury, but also the finding upon the facts, of a judge, or of a referee appointed to determine the issues in a cause.

R.L.1910, § 2941.

§2523.  Time.

The word "year" means a calendar year, and "month," a calendar month. Fractions of a year are to be computed by the number of months, thus: half a year is six (6) months.  Fractions of a day are to be disregarded in computations which include more than one (1) day, and involve no question of priority.

R.L.1910, § 2942.

§2524.  Gender.

Words used in the masculine gender include the feminine and neuter.

R.L.1910, § 2943.

§2525.  Number.

Words used in the singular number include the plural, and the plural the singular, except where a contrary intention plainly appears.

R.L.1910, § 2944.

§2526.  Other definitions.

Words used in the present tense include future as well as the present; the word "oath" includes "affirmation;" and every mode of oral statement under oath or affirmation is embraced by the term "testify," and every written one in the term "depose;" "signature" or "subscription" includes mark, when the person cannot write, his name being written near it, and written by a person who writes his own name as a witness.  The following words also have the signification attached to them in this section, unless otherwise apparent from the context:

1.  The word "property" includes property, real and personal.

2.  The words "real property" are coextensive with lands, tenements and hereditaments.

3.  The words "personal property" include money, goods, chattels, things in action and evidences of debt.

4. The word "will" includes codicils.

R.L.1910, § 2945.

§2527.  Compound interest.

The words "compound interest" mean interest added to the principal as the former becomes due, and thereafter made to bear interest.

R.L.1910, § 2946.

§2528.  Writing and printing.

The words "writing" and "written" include "printing" and "printed," except in the case of signatures, and where the words are used by way of contrast to printing.  Writing may be made in any manner, except that when a person entitled to require the execution of a writing demands that it be made with ink it must be so made.

R.L.1910, § 2947.

§2529.  Liberal construction of statutes in derogation of common law.

The rule of the common law, that statutes in derogation thereof are to be strictly construed, has no application to the laws of this state, which are to be liberally construed with a view to effect their objects and to promote justice.

R.L.1910, § 2948.

§2530.  Seal.

When the seal of a court, public officer corporation or person is required by law to be affixed to any process, commission, paper or instrument, the word "seal" includes an impression of such seal upon the paper alone, as well as upon wax, or a wafer affixed thereto.

R.L.1910, § 2949.

§2531.  Joint authority.

Words giving a joint authority to three or more public officers or other persons, are construed as giving such authority to a majority of them, unless it is otherwise expressed in the act giving the authority.

R.L.1910, § 2950.

§2532.  Repeal does not revive.

Whenever any act of the Legislature is repealed, which repealed a former act, such former act shall not thereby be revived, unless it shall be expressly so provided, and the act revived be set out in full.

R.L.1910, § 2951.

§2533.  Definitions.

The terms "state agency", "agency of the state", "public officer" or "state officer", when used in any statute other than the Public Trust Act, Sections 176 through 180.55 of Title 60 of the Oklahoma Statutes, and Sections 164 through 166 of Title 60 of the Oklahoma Statutes, shall not include the Oklahoma Ordnance Works Authority or its Trustees, or the Northeast Oklahoma Public Facilities Authority except where a contrary intention plainly and expressly appears.

Added by Laws 1985, p. 1682, H.J.Res. No. 1039, § 1, eff. Nov. 1, 1985.  Amended by Laws 1998, c. 203, § 1, emerg. eff. May 11, 1998.

§25-34.  "Kerosene" defined.

Pursuant to the authority granted by Section 2 of Article XX of the Oklahoma Constitution, the term "kerosene" shall mean a petroleum product having an A.P.I. gravity of not less than forty (40) degrees, at a temperature of sixty (60) degrees Fahrenheit and a minimum flash point of one hundred (100) degrees Fahrenheit.

Added by Laws 1990, c. 26, § 1, emerg. eff. April 3, 1990.

§25-35.  Geology, geologist.

As used in the Oklahoma Statutes:

1.  "Geology" means the science which is:

a. the study of the earth and its origin and history, in general,

b. the investigation, including collection of specimens, of the earth's constituent rocks, minerals, fossils, solids, fluids including surface and underground waters, gases, and other materials, from the center of its core to the outer limits of its atmosphere, and

c. the application and utilization of this knowledge of the earth for the benefit of mankind; provided, the knowledge and principles of geology may also be applied to extraterrestrial bodies; and

2.  "Geologist" means a person who:

a. has earned a baccalaureate or higher degree in a geological science from an institution of higher education which is accredited by a regional or national accrediting agency, with a minimum of thirty (30) semester hours or forty-five (45) quarter hours of undergraduate or graduate work in a field of geology, or

b. has a specific and continuous record of related and verifiable geological work experience for five (5) years prior to the effective date of this act.  Publication in a geologic publication or prior qualification as an expert witness in an administrative or judicial proceeding, hearing, or trial shall be prima facie verification of geological work experience.

Added by Laws 1993, c. 226, § 1, emerg. eff. May 26, 1993.

§25-36.  Definitions.

Except as otherwise specifically provided by law, the term "flammable liquids" shall mean all liquids having a flash point below seventy degrees Fahrenheit (70 F) as determined in accordance with the standard method of test for flash point by means of a tag closed tester (ASTM D56-56) or equivalent test device and having a vapor pressure not exceeding forty (40) pounds per square inch absolute at one hundred degrees Fahrenheit (100 F).

Added by Laws 1959, p. 262, § 1, emerg. eff. July 17, 1959.  Amended by Laws 1995, c. 344, § 30, eff. Nov. 1, 1995.  Renumbered from § 134 of Title 63 by Laws 1995, c. 344, § 36, eff. Nov. 1, 1995.

§25-82.1.  Designation and dates of holidays - Executive Order - Acts to be performed on next succeeding business day - State employees authorized to observe certain holidays - "Holiday" defined.

A.  The designation and dates of holidays in Oklahoma shall be as follows:  Each Saturday, Sunday, New Year's Day on the 1st day of January, Martin Luther King, Jr.'s Birthday on the third Monday in January, Presidents' Day on the third Monday in February, Memorial Day on the last Monday in May, Independence Day on the 4th day of July, Labor Day on the first Monday in September, Veterans' Day on the 11th day of November, Thanksgiving Day on the fourth Thursday in November, the day after Thanksgiving Day, Christmas on the 25th day of December, the Monday before Christmas if Christmas is on a Tuesday, the Friday after Christmas if Christmas is on a Thursday; and if any of such holidays other than Saturday at any time fall on Saturday, the preceding Friday shall be a holiday in that year and if any of such holidays other than Sunday at any time fall on Sunday, the succeeding Monday shall be a holiday in that year.

B.  The Governor shall issue an Executive Order each year specifying the dates on which the holidays other than Saturdays and Sundays designated in subsection A of this section occur.  If the President of the United States declares any day other than those listed in subsection A of this section as a national holiday, the Governor may issue an Executive Order declaring such day a state holiday.

C.  Any act authorized, required, or permitted to be performed on a holiday as designated in subsection A of this section may be performed on the next succeeding business day, and no liability or loss of rights of any kind shall result from such delay.

D.  State employees, except for temporary and other limited term employees, shall be entitled to a day off work without loss of pay on those holidays specified in an Executive Order issued by the Governor pursuant to subsection B of this section.  Those state employees, except for temporary and other limited term employees, who are required to work on a holiday specified in subsection B of this section shall be entitled to a day off work, without loss of pay, on an alternative date or payment in lieu thereof at the discretion of the appointing authority and in accordance with rules of the Administrator of the Office of Personnel Management.

E.  For the purposes of this section, "holiday" means that agencies whose mission does not require them to be open for business every day of the year shall be closed for official business.

Added by Laws 1947, p. 235, § 1, emerg. eff. April 3, 1947.  Amended by Laws 1959, p. 114, § 1, emerg. eff. June 5, 1959; Laws 1971, c. 54, § 1, emerg. eff. April 2, 1971; Laws 1985, c. 50, § 1, eff. Jan. 1, 1986; Laws 1996, c. 122, § 1, eff. April 23, 1996; Laws 1998, c. 47, § 1, eff. Nov. 1, 1998.

§25-82.2.  Additional holidays - Acts performable - Optional closing by banks and offices.

The following additional days are designated as holidays:

Jefferson Day on the 13th day of April; Oklahoma Day on the 22nd day of April; Mother's Day on the second Sunday in May; Juneteenth National Freedom Day on the third Saturday in June; Indian Day on the first Saturday after the full moon in September; Cherokee Strip Day on the 16th day of September; Will Rogers Day on the 4th day of November; Citizenship Recognition Day on such date as may be fixed by the Governor; Oklahoma Historical Day on the 10th day of October; Senior Citizens' Week beginning with the first Sunday in the month of May; Senior Citizens' Day the Wednesday of Senior Citizens' Week; Grandparents' Week beginning with the second Sunday in September; Youth Day on the third Sunday in March each year; each day in which a state election is held throughout the State of Oklahoma; and such other days as may be designated by the President of the United States or the Governor of the State of Oklahoma.  Notwithstanding the day designated for Veterans' Day by Section 82.1 of this title, any bank, savings and loan association or credit union may observe the fourth Monday in October as Veterans' Day.  Any act authorized, required or permitted to be performed on any holiday as designated in this section may and shall be performed on said day the same as on any business day; provided any state, national or federal reserve bank, building and loan association, credit union, state, federal, county or municipal office may close on any day designated in this section as a holiday, and, upon such bank, building and loan association, credit union, or public office being closed on such day, any act authorized, required or permitted to be performed at or by such bank, building and loan association, credit union, public office or public official may be performed on the next succeeding business day and no liability or loss of rights of any kind shall result from such delay.

Added by Laws 1947, p. 235, § 2, emerg. eff. April 3, 1947.  Amended by Laws 1955, p. 201, § 1, emerg. eff. Feb. 23, 1955; Laws 1959, p. 115, § 2, emerg. eff. June 5, 1959; Laws 1971, c. 54, § 2, emerg. eff. April 2, 1971; Laws 1972, c. 170, § 1; Laws 1977, c. 115, § 1, emerg. eff. May 30, 1977; Laws 1983, c. 10, § 1, emerg. eff. March 17, 1983; Laws 1994, S.J.R. No. 21, § 1, emerg. eff. May 2, 1994; Laws 1995, c. 42, § 1, emerg. eff. April 10, 1995.

§2582.3.  Place and time for celebration of Oklahoma Day.

The city of Guthrie, in the county of Logan, is declared to be the official city for the celebration of Oklahoma Day on the 22nd day of April of each year.

Laws 1949, p. 768, § 1.

§25-82.4.  Juneteenth National Freedom Day.

The third Saturday in June of each year is hereby declared an official holiday, to be known as "Juneteenth National Freedom Day".

Added by Laws 1994, S.J.R. No. 21, § 2, emerg. eff. May 2, 1994.

§2583.  Flag week  Observance and display of flag.

The Governor is hereby authorized and requested to proclaim June 8 to June 14, 1939 and each succeeding year thereafter as Flag Week.  To direct each state, county, municipal and district official to arrange for a suitable observance of Flag Week in all public schools, cities and communities throughout the state.  To provide for the display of the Flag in accordance with the rules and regulations set forth by the National Americanism Commission of the American Legion, focusing the attention of the people upon the National Emblem and uniting reverence and devotion to the principal of liberty in order that the spirit of the Union may be regenerated, and the perpetuity of democracy be insured now and forever.

Laws 1939, H.C.Res. No. 18.

§2584.  Oklahoma Historical Day.

Now, Therefore, be it resolved by the House of Representatives of the Seventeenth Session of the Oklahoma Legislature, the Senate joining therein, that October 10th be declared Oklahoma Historical Day and that the same be observed by the Governor issuing a proclamation setting forth that Major Jean Pierre Chouteau established the first white settlement on October 10th, 1796 at Salina, and from that date many struggles for the advancement of civilization worthy of mention and discussion, and that it is fitting and proper for universities, colleges and schools throughout the state to observe said day by extra programs depicting the advancement and history of the State of Oklahoma, that all officers, state, county, and city be requested to observe and call attention of the citizens everywhere, that the mayors of cities and towns be requested to issue proclamations calling attention to Oklahoma Historical Day.

Laws 1939, p. 665.

§2585.  Citizenship Recognition Day  Setting aside and proclaiming.

That the Governor of the State of Oklahoma be, and he is hereby empowered and directed to issue a proclamation setting aside a day each year as "Citizenship Recognition Day" which will as nearly as possible conform to a day which the Congress or the President of the United States may set aside as Citizenship Day.

Laws 1941, p. 90, § 1.

§2586.  Will Rogers Day.

The fourth day of November each year is hereby declared a public holiday, to be known as "Will Rogers Day".  Provided, this act shall not affect the legality of judicial proceedings, the service of process, making or execution of agreements or instruments in writing, or the transaction of other business on said day.

Laws 1947, p. 236, § 1.

§2587.  Bird day.

May 1st of each year is hereby established as "Bird Day" in Oklahoma, to be commemorated in such manner as the Societies for the Preservation of Wildlife may prescribe, from time to time.

Laws 1951, p. 356, § 2.

§2588.  Oklahoma week.

That the week beginning with November 11th through November 16th (Statehood Day) of each year is hereby designated as "Oklahoma Week".

That every city in Oklahoma, every business, every organization, every man, woman and child are hereby urged during this week to conduct a personal campaign to let the world know that "we are proud of Oklahoma, and prouder to be Oklahomans."

Laws 1957, p. 663, §§ 1, 2.

§2589.  Official day for Indian tribes.

The Governor of the State of Oklahoma shall declare an official day for each Indian tribe in the State of Oklahoma.  The particular designated day for each Indian tribe shall be selected by the respective Indian tribes.

Laws 1972, p. 619, S.J.R.No.29, § 1. der

§2590.1.  Oklahoma Heritage Week.

The week in each year in which November 16 falls is hereby declared to be "Oklahoma Heritage Week," beginning on a Sunday when November 16 falls on such day or a following day of the week through Saturday.

Laws 1972, p. 621, S.J.R.No.51, § 1.

§2590.2.  Oklahoma Heritage Association  Duties.

The Oklahoma Heritage Association, aforementioned herein, is hereby designated as the coordinating and planning agency for statewide annual observance of "Oklahoma Heritage Week", and is charged with the duty of creating observance thereof through pulpits and mass communication media, through public and parochial schools, through private and state institutions of higher learning and other dignified noncommercial means, so that the patriotism and idealism of our heritage be not forgotten but the lives of the citizens of the state may be enriched by reminders from our history.

Laws 1972, p. 621, S.J.R.No.51, § 2.

§2590.3.  ShutIn Day.

The first Sunday in June each year is hereby established as "ShutIn Day" in Oklahoma to be commemorated by calling upon the people of Oklahoma to observe such day by visiting at least one shutin person on the special day if possible, and by participating in other appropriate ceremonies and activities.

Laws 1982, H.J.R. No. 1028, § 1.

§2590.4.  Prisoners of War Remembrance Day in Oklahoma.

April ninth of each year is hereby established as "Prisoners of War Remembrance Day" in Oklahoma. The sacrifices of those persons who suffered captivity in foreign lands while in the service of their country shall be commemorated on this day.  All citizens of this state are requested to devote some portion of Prisoners of War Remembrance Day to solemn contemplation on the plight of the men and women of this country who have been held prisoners of war.  Teachers and students of the schools of this state are requested to observe the day with appropriate exercises.

Added by Laws 1988, c. 6, § 1, emerg. eff. March 10, 1988. d

§25-90.5.  Bill of Rights Day.

The 15th day of December of each year is hereby established as "Bill of Rights Day" in Oklahoma.  All citizens of this state are requested to devote some portion of Bill of Rights Day to reflection on the liberties and freedoms guaranteed to American citizens by the Bill of Rights.

Added by Laws 1991, c. 69, § 1, eff. Sept. 1, 1991.

§25-90.6.  Bill of Responsibilities Day.

The 16th day of December of each year is hereby established as "Bill of Responsibilities Day" in Oklahoma.  All citizens of this state are requested to devote some portion of Bill of Responsibilities Day to reflection and acceptance of the responsibilities of being a citizen of this nation in order to secure and expand our freedom as individual members of a free society.

Added by Laws 1991, c. 69, § 2, eff. Sept. 1, 1991.

§25-90.7.  Purple Heart Week.

The last week of May of each year is hereby established as "Purple Heart Week" in Oklahoma.  The Purple Heart, as established by George Washington in 1782 and revived in 1932, is a decoration of honor awarded to members of the Armed Forces and to United States citizens honorably wounded in action.

All residents of this state are requested to devote some portion of Purple Heart Week to recognizing and commemorating the recipients of the Purple Heart who have demonstrated a commitment to fighting for the ideals which have made this nation great, have served this nation so valiantly, and are role models for all to emulate.

It is the intent of the Oklahoma Legislature that:

1.  The Governor execute a proclamation each year in recognition of Purple Heart Week;

2.  The Secretary of Veterans Affairs encourage the observance of Purple Heart Week with appropriate activities; and

3.  Each local chapter of all veterans' organizations plan special activities and events to honor the Purple Heart recipients in that chapter.

Added by Laws 1992, c. 8, § 1, emerg. eff. March 24, 1992.

§25-90.8.  Jim Thorpe Day.

The 22nd day of May of each year is hereby established as "Jim Thorpe Day" in Oklahoma.  All citizens of this state are requested to devote some portion of Jim Thorpe Day to commemorate the accomplishments of Jim Thorpe, the greatest American athlete of the half century and this true native son of Oklahoma, to pay tribute to his athletic versatility, and to recognize the inspiration that his personal achievements have provided to all of the citizens of this state.

Added by Laws 1992, c. 62, § 1, emerg. eff. Sept. 1, 1992.

§25-90.9.  Oklahoma City Bombing Remembrance Day.

April nineteenth of each year is hereby established as "Oklahoma City Bombing Remembrance Day" in Oklahoma.  The sacrifices of those persons who lost their lives or were injured in the bombing and their loved ones shall be commemorated on this day.  All citizens of this state are requested to devote some portion of Oklahoma City Bombing Remembrance Day to solemn contemplation of the tragedy and to reflect on the courage and spirit of cooperation demonstrated by the people of Oklahoma during and after the tragedy.  Teachers and students of the schools of this state are requested to observe the day with appropriate exercises.

Added by Laws 1996, c. 44, § 1, eff. Nov. 1, 1996.

§25-90.10.  Oklahoma Pearl Harbor Remembrance Day.

December 7 of each year is designated as "Oklahoma Pearl Harbor Remembrance Day", and the Governor is authorized and requested to:

1.  Issue annually a proclamation calling on the citizens of the State of Oklahoma to observe the day with appropriate ceremonies and activities; and

2.  Urge all state agencies, interested organizations, groups, and individuals to fly the flag of the United States at half-staff each December 7 in honor of the individuals who died as a result of their service at Pearl Harbor and in honor of those who died or were injured in World War II.

Added by Laws 1996, H.J.R. No. 1074, § 1.

§25-90.11.  Vietnam Veterans Day.

The third Thursday of March of each year is hereby designated as "Vietnam Veterans Day", and the Governor is authorized and requested to:

1.  Issue annually a proclamation calling on the citizens of this state to observe the day with appropriate ceremonies and activities; and

2.  Urge all state agencies, interested organizations, groups, and individuals to fly the flag of the United States at half-staff the third Thursday of each March in honor of the veterans who served in Vietnam, Cambodia, or Laos during the Vietnam Conflict.

Added by Laws 1998, c. 7, § 1, emerg. eff. March 11, 1998.

§25-90.12.  Oklahoma Native American Day.

The Third Monday in November of each year is designated as "Oklahoma Native American Day" in Oklahoma.  All citizens of this state are requested to devote some portion of Oklahoma Native American Day to commemorate the accomplishments of Oklahoma's Native Americans.  Teachers and students of the schools of this state are requested to observe the day with appropriate activities.

Added by Laws 1998, c. 27, § 1, eff. Nov. 1, 1998.

NOTE:  Editorially renumbered from § 90.11 of this title to avoid a duplication in numbering.

§25-90.13.  POW/MIA Recognition Day.

The third Friday of September of each year is hereby designated as "POW/MIA Recognition Day", and the Governor is authorized and requested to:

1.  Issue annually a proclamation calling on all the citizens of this state to observe the day with appropriate ceremonies and activities; and

2.  Authorize all state agencies, interested organizations, groups and individuals to fly the flag of the National League of Families of American Prisoners of War and Missing in Action on the third Friday of each September to symbolize America's missing military personnel and our determination to account for them.

Added by Laws 1999, c. 42, § 1, emerg. eff. April 5, 1999.

§25-90.14.  Injury Prevention Month.

May of each year is hereby established as "Injury Prevention Month".  Recognizing that injuries are the third leading cause of death in Oklahoma, and are the leading cause of death for persons between the ages of one (1) and forty-four (44), that many injuries are preventable, that the number of injuries can be substantially reduced through the use of proven, cost-effective injury prevention approaches and that these approaches should be promoted through public information and education:

1.  The Governor shall annually issue a proclamation encouraging the widespread dissemination of injury prevention information; and

2.  All state agencies, businesses, and interested organizations should take the opportunity to provide their employees and members with injury prevention information during Injury Prevention Month.

Added by Laws 2002, c. 54, § 1, emerg. eff. April 11, 2002.

§25-90.15.  Senator Keith Leftwich Day.

The first Tuesday in February in a presidential election year is hereby designated as "Senator Keith Leftwich Day" to commemorate the Senator who was the principal author of the legislation that moved the presidential primary to the first Tuesday in February and made the State of Oklahoma a player on the national political stage.

Added by Laws 2004, c. 38, § 1, emerg. eff. March 30, 2004.

§25-90.16.  Motorcycle Safety Month.

The month of May of each year is hereby designated as "Motorcycle Safety Month" in the State of Oklahoma.

Added by Laws 2004, S.J.R. No. 50, § 1, emerg. eff. April 1, 2004.

NOTE:  Editorially renumbered from Title 25, § 90.15 to avoid a duplication in numbering.

§2591.  State flag  Design.

The banner, or flag, of the design prescribed by Senate Concurrent Resolution No. 25, Third Legislature of the State of Oklahoma shall be, and it hereby is superseded and replaced by one of the following design, towit:

A sky blue field with a circular rawhide shield of an American Indian Warrior, decorated with six painted crosses on the face thereof, the lower half of the shield to be fringed with seven pendant eagle feathers and superimposed upon the face of the shield a calumet or peace pipe, crossed at right angles by an olive branch, as illustrated by the design accompanying this resolution, and underneath said shield or design in white letters shall be placed the word "Oklahoma", and the same is hereby adopted as the official flag and banner of the State of Oklahoma.

§2591.1.  Public institutions  Display of state flag.

Every officer, board or person having jurisdiction over the main administration building of any public institution in this state, shall have the flag of the State of Oklahoma displayed on the respective administration building every day except Sunday and when the weather is inclement.

Laws 1953, p. 99, § 1.

§2591.2.  Public schools  Display of state flag.

It shall be the duty of the district boards or boards of education of every public school in this state, to cause the flag of the State of Oklahoma to be displayed during every school day from a flagstaff or pole, except that the flag need not be displayed in inclement weather.

Laws 1953, p. 99, § 2.

§2591.3.  State Flag Day.

Statehood Day, the 16th day of November of each year, is also designated as the official Oklahoma State Flag Day, and it is recommended that said day be observed by the people of this state by the display of the official flag of the State of Oklahoma and in such other ways as will be in harmony with the general character of the day.

Laws 1968, p. 823, H.J.R.No. 563, § 1, emerg. eff. April 29, 1968.

§25-92.  State floral emblem and official flower.

A.  The mistletoe shall be the floral emblem of the state.

B.  The Oklahoma Rose shall be the official flower of the State of Oklahoma.

R.L.1910, § 2952.  Amended by Laws 2004, c. 89, § 1, eff. Nov. 1, 2004.

§2592.1.  State wild flower  Indian Blanket.

The official state wild flower of the State of Oklahoma shall be the Indian Blanket (Gaillardia pulchella).

R.L.1910, § 2952.

§2593.  State colors.

The said colors of green and white be adopted as permanent and appropriate colors for the State of Oklahoma.

Laws 1915, House Concurrent Resolution, No. 9.

§2593.1.  Governor's flag.

The flag of the Governor of the State of Oklahoma shall be forest green, bearing on each side the following: the Great Seal of the State of Oklahoma, centered, surrounded by five equidistant white stars with one of the stars placed directly above the Great Seal; and the flag to be edged with golden fringe.

Laws 1957, p. 657, § 1.

§25-93.2.  Alfred P. Murrah Federal building commemorative flag.

In memory of the April 19, 1995, bombing of the Alfred P. Murrah Federal Building in Oklahoma City which killed or injured hundreds of residents of this and other states, flags commemorating this incident and the courage and compassion of the people of this state, this country and the world who have been involved in the rescue of and aid to these residents are encouraged to be flown on flagpoles throughout this state the week of each year in which April 19th falls beginning on the Sunday of such week through to the following Saturday.

The Governor may select which commemorative flag may be flown on state property each year, and citizens and the governing body of each political subdivision of the state may select the commemorative flag of choice for their own respective property.

Added by Laws 1996, c. 4, § 1, emerg. eff. March 12, 1996.

§2594.1.  Official state song.

The official song and anthem of the State of Oklahoma is hereby declared to be the words and music of the song "Oklahoma," composed and written by Richard Rodgers and Oscar Hammerstein.

Laws 1953, p. 101, § 2. Laws 1953, p. 101, § 2.

§2594.2.  Official depository of state song.

The State Library shall be the official depository of the official State song, and the State Librarian shall cause a copy thereof to be kept in the State Library.

Laws 1953, p. 101, § 3.

§2594.3.  Words of state song.

"Brand new state, Brand new state, gonna treat you great!

Gonna give you barley, carrots and pertaters,

Pasture fer the cattle, Spinach and Termayters!

Flowers on the prairie where the June bugs zoom,

Plen'y of air and plen'y of room,

Plen'y of room to swing a rope!

Plen'y of heart and plen'y of hope!

Oklahoma, where the wind comes sweepin' down the plain,

And the wavin' wheat can sure smell sweet

When the wind comes right behind the rain.

Oklahoma, ev'ry night my honey lamb and I

Sit alone and talk and watch a hawk makin' lazy circles in the sky.

We know we belong to the land

And the land we belong to is grand!

And when we say  Yeeow] Ayipioee ay!

We're only sayin' You're doin' fine, Oklahoma! Oklahoma  O.K." Laws 1953, p. 101, § 4. Laws 1953, p. 101, § 4.

§25-94.5.  Official state children's song.

The official children's song of the State of Oklahoma is hereby declared to be the words and music of the song "Oklahoma, My Native Land", composed and written by Martha Kemm Barrett.

Added by Laws 1996, c. 25, § 1, eff. Nov. 1, 1996.

§25-94.6.  Official depository of state children's song.

The State Library, maintained by the Oklahoma Department of Libraries, shall be the official depository of the official state children's song, and the State Librarian shall cause a copy of the song to be kept in the State Library.

Added by Laws 1996, c. 25, § 2, eff. Nov. 1, 1996.

§25-94.7.  Words of the state children's song.

The words of the official state children's song are:

"As I travel the roads of America, such wonderful sights I can see.

But nothing compares to the place I love;

The perfect home for you and for me.

Yes, Oklahoma, my native land.  I am proud to say your future's looking grand.  Yes, Oklahoma, such history.  Ev'ry day you give a gift just for me.

I see a Scissortail Flycatcher cut through the clean air as mistletoe kisses the branches ev'rywhere.  Redbuds open ev'ry single spring.  I hear a Pow Wow beat the rhythm of the old ways as oil wells pump back mem'ries of the boom days.  Only Oklahoma has these things.

Yes, Oklahoma, my native land.  I am proud to say your future's looking grand.  Yes, Oklahoma, such history.  Ev'ry day you give a gift just for me.  Perfect home for you.  The perfect home for me.  It's only Oklahoma for me."

Added by Laws 1996, c. 25, § 3, eff. Nov. 1, 1996.

§25-94.8.  State Folk Song.

The official Oklahoma State Folk Song is hereby declared to be the words and music of the song "Oklahoma Hills", composed and written by Woody Guthrie and Jack Guthrie.  Except for nonprofit educational use, state use of the state folk song shall be preceded by notice of the intended nonprofit use to the copyright holder.

Added by Laws 2001, c. 47, § 1, eff. Nov. 1, 2001.

§25-94.9.  Official depository of the state folk song.

The State Library shall be the official depository of the official Oklahoma State Folk Song, and the State Librarian shall cause a copy thereof to be kept in the State Library.

Added by Laws 2001, c. 47, § 2, eff. Nov. 1, 2001.

§25-94.10.  Lyrics to state folk song.

The words to the Oklahoma State Folk Song, "Oklahoma Hills", words and music by Woody Guthrie and Jack Guthrie, are as follows:

Many a month has come and gone

Since I've wandered from my home

In those Oklahoma Hills

Where I was born

Many a page of my life has turned

Many lessons I have learned

And I feel like in those hills

Where I belong

CHORUS:

Way down yonder in the Indian nation

Ridin' my pony on the reservation

In the Oklahoma Hills where I was born

Way down yonder in the Indian nation

A cowboy's life is my occupation

In the Oklahoma Hills where I was born

But as I sit here today

Many miles I am away

From the place I rode my pony

Through the draw

Where the oak and black-jack trees

Kiss the playful prairie breeze

And I feel back in those hills

Where I belong

CHORUS

Now as I turn life a page

To the land of the great Osage

In those Oklahoma hills

Where I was born

Where the black oil rolls and flows

And the snow white cotton grows

And I feel like in those hills

Where I belong

CHORUS

©Renewed 1973 Michael H. Goldsen, Inc.

Added by Laws 2001, c. 47, § 3, eff. Nov. 1, 2001.

§2598.  State bird.

The scissortailed flycatcher, Muscivora Forficata, is hereby designated and adopted as the state bird of the State of Oklahoma.

Laws 1951, p. 356, § 1.

§2598.1.  State rock.

The Barite Rose, commonly known and referred to as the "rose rock", is hereby designated as the official rock of this state.

Laws 1968, c. 140, § 1, emerg. eff. April 8, 1968.

§2598.2.  State fish.

The white bass, Morone chrysops, sometimes known as sand bass, is hereby designated and adopted as the state fish of the State of Oklahoma.

Laws 1974, c. 38, § 1, emerg. eff. April 13, 1974.

§25-98.3.  State percussive musical instrument.

The drum is hereby designated and adopted as the percussive musical instrument of the State of Oklahoma.

Added by Laws 1993, c. 286, § 1, eff. Sept. 1, 1993.

§25-98.4.  State Poet Laureate.

There is hereby designated the honorary position of State Poet Laureate.  The State Poet Laureate shall be appointed by the Governor from lists provided by poetry societies and organizations and such person shall have this honorary position for a period of two (2) years.  Each appointment shall be made by January 1 of every odd year beginning January 1, 1995.  The person appointed to the honorary position of State Poet Laureate shall not be considered a state official or a state employee for such person's service in the honorary position of State Poet Laureate.  The State Poet Laureate shall not be prohibited because of said appointed position from:

1.  Running for and being elected to any office in the state or a political subdivision of the state; or

2.  Being employed as a classified or unclassified employee of the state or a political subdivision of the state.

Added by Laws 1994, c. 53, § 1.

§25-98.5.  State butterfly.

The black swallowtail, Papilio polyxenes, is hereby designated and adopted as the state butterfly of the State of Oklahoma.

Added by Laws 1996, c. 11, § 2, eff. Nov. 1, 1996.

§25-98.6.  State fossil.

Because of the extraordinarily rich paleontological heritage of the State of Oklahoma, the Legislature hereby declares Saurophaganax Maximus to be the State Fossil of Oklahoma.  This spectacular dinosaur, the "greatest king of reptile eaters", once roamed this great land.  It is only known from Oklahoma and has surpassed the Tyrannosaurus rex, the "king of the dinosaurs", as the greatest predator of earth's history.

Added by Laws 2000, c. 72, § 1, emerg. eff. April 14, 2000.

§25-98.7.  Official state drink.

Milk is hereby designated and adopted as the official drink of the State of Oklahoma.

Added by Laws 2002, c. 173, § 1, emerg. eff. May 6, 2002.

§25-98.8.  Official state crystal.

The hourglass selenite crystal is hereby designated and adopted as the official crystal of the State of Oklahoma.

Added by Laws 2005, c. 14, § 1, emerg. eff. April 1, 2005.

§25-98.9.  State cartoon character.

GUSTY® is hereby designated and adopted as the state cartoon character of the State of Oklahoma.

Added by Laws 2005, c. 32, § 1, emerg. eff. April 6, 2005.

§25-98.10.  Official state fruit.

The strawberry is hereby designated and adopted as the official fruit of the State of Oklahoma.

Added by Laws 2005, c. 63, § 1, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 98.8 of this title to avoid duplication in numbering.

§25101.  Daily paper defined.

Any newspaper which is regularly published as often as five (5) days in each week shall be considered to be a daily newspaper.  This section shall apply to publications heretofore made.

R.L.1910, § 2953.

§25103.  Sufficiency of publication of legal notices.

It shall not be necessary to publish a legal notice, when published in a daily newspaper or in a semiweekly newspaper, in every issue thereof, but it shall be sufficient to publish such notice one (1) day each week during the required period of publication. Said one (1) day of publishing legal notice each week may be any day of the week in which the newspaper is published but the said legal notice must appear in said newspaper on the same day each week during the required period of publication as it was originally published.

Legal notices, within the meaning of this act, shall include all notices, the publication of which is provided for by some law of the State of Oklahoma.

Laws 1925, c. 55, p. 83, § 1; Laws 1961, p. 240, § 1.

§25104.  Change of name of newspaper.

It shall be lawful for any legal newspaper now published in this state to change the name of such newspaper, without removing from the city of its publication, and without losing its qualifications to carry legal notices; provided, that said newspaper has been published for sufficient time and is already otherwise qualified to carry legal advertising; and provided, further, that it shall carry the new name of such paper as successor to the name theretofore used by it for a period of at least one (1) year; and providing, further, that all legal notices running in said paper at the date of such change shall be completed and as valid as though no change had been made.

Laws 1925, c. 55, p. 83, § 1; Laws 1961, p. 240, § 1.

§25105.  Designation of newspaper by party or attorney.

In all cases provided by law for the publication of notice in a newspaper, the party or attorney upon whose application or behalf the notice shall be published shall have the right to designate the newspaper in which such publication shall be had, and it shall be the duty of the officer whose duty it shall be to sign or certify to such notice to have the publication in the newspaper so designated, and no other; provided such newspaper shall come within the provisions of Section 2954 of the Revised Laws of Oklahoma, 1910.

Laws 1915, c. 45, § 1.

§25106.  Newspapers for publication of legal notices.

No legal notice, advertisement, or publication of any kind required or provided for by the laws of this state to be published in a newspaper shall have force or effect unless published in a legal newspaper of the county.  A legal newspaper of the county is any newspaper which, during a period of one hundred four (104) consecutive weeks immediately prior to the first publication of such notice, advertisement, or publication:

1.  has maintained a paid general subscription circulation in the county; and

2.  has been admitted to the United States mails as paid secondclass mail matter; and

3.  has been continuously and uninterruptedly published in the county.

If there is no legal newspaper in a county, then all legal notices, advertisements, or publications of any kind required or provided for by the laws of this state shall be published in a legal newspaper in an adjoining county of this state, which newspaper has general circulation in the county or political subdivision in which such notice is required.

Nothing in this section shall invalidate the publication of such legal notices, advertisements, or publications in a newspaper which has moved its place of publication from one location in the county to another location in the same county without breaking the continuity of its regular issues for the requisite length of time, or the name of which may have been changed when said change of location was made as permitted by United States postal laws and regulations.  Failure to issue or publish said newspaper for a period of fourteen (14) days due to fire, accident, or other unforeseen cause, or by reason of the pendency of mortgage foreclosure, attachment, execution, or other legal proceedings against the type, presses, or other personal property used by the newspaper, shall not be deemed a failure to maintain continuous and consecutive publication as required by the provisions of this section, nor shall said failure invalidate the publication of a notice otherwise valid.  Failure to issue or publish a newspaper qualified to publish legal notices, advertisements, or publications of any kind, for a period totaling not more than fourteen (14) consecutive days during a calendar year shall not be deemed a failure to maintain continuous and consecutive publication as required by the provisions of this section, nor shall said failure invalidate the publication of a notice otherwise valid.

Amended by Laws 1983, c. 22, § 1, eff. Nov. 1, 1983.

§25107.  Honest Mistake Act  Papers within provisions.

Only such newspapers as are defined in Section 1 hereof shall come within the provisions of Title 12, Section 1446a, O.S. 1951, "The Honest Mistake Act".

Laws 1943, p. 85, § 2.

§25108.  Proof of publication.

Any publisher or any authorized employee of any newspaper making proof of publication by affidavit of any legal notice, advertisement, or publication of any kind, required or provided by any of the laws of the State of Oklahoma shall specifically set forth in said affidavit that said newspaper carrying said notice, advertisement or publication, comes within the prescription and requirement of Section 1 of this act.

Laws 1943, p. 85, § 3.

§25109.  Suspension of publication because of induction or enlistment.

From and after the effective date of this act all newspapers in this state having the status of a legal publication under existing laws, which by reason of induction or enlistment into the Armed Service of the United States of the owner or principal owner thereof, in the war between the United States of America, Germany, Italy and Japan, or in service during a state of national emergency as declared by the President of the United States, which are forced to suspend publication, may upon resuming publication do so without loss of status as such legal publication by reason of the failure to publish said newspaper during the period covered herein by complying with the provisions of this act.

Laws 1943, p. 85, § 4; Laws 1951, p. 64, § 1.

§25110.  Affidavit as to suspension  Resumption of publication.

When the owner or principal owner of any newspaper in this state determines that he shall enter the Armed Forces of the United States to serve in the war against Germany, Italy and Japan, or during a state of national emergency as declared by the President of the United States, and that by reason thereof it is determined that the publication of the newspaper of which he is owner or principal owner must suspend publication, such owner or principal owner may file with the court clerk of the county in which said newspaper is located, an affidavit setting forth the fact, and said affidavit shall be docketed and recorded by the court clerk in the manner of cases filed in the district court; and any time such owner or principal owner desires to resume publication of such suspended newspaper, he may file an application with a district judge of the county in which such newspaper is printed, which application shall state the date when said newspaper was suspended and the reason therefor and pray for an order of the district court authorizing that said newspaper resume publication without loss of status as a legal publication.  Upon a hearing and proper showing of fact before a judge of the district court of said county, the judge of the district court may issue an order finding that said newspaper has complied with the provisions of this act and ordering that said newspaper upon resuming publication shall have the same legal status as it possessed before such involuntary suspension of such newspaper.  The application and court order provided for herein shall be docketed and recorded in the same manner as the affidavit originally filed.  The court clerk shall collect no fee for filing and recording the papers required under the provisions of this act; and providing further that when any newspaper resumes publication upon the order of the court as provided herein, the original subscription list and circulation list used by said newspaper shall be used by said owner or principal owner in reestablishing its publication.

Laws 1943, p. 86, § 5; Laws 1951, p. 65, § 2.

§25111.  Owners to whom act applicable.

The provisions of this act shall be applicable to any owner or principal owner, his heirs or assigns, of any newspaper during his services in the Armed Forces of the United States of America in the war between the United States and Germany, Italy and Japan, and for six (6) months after the termination of hostilities between the United States of America and the enemy countries mentioned herein, or during a state of national emergency as declared by the President of the United States.

Laws 1943, p. 86, § 6; Laws 1951, p. 65, § 3.

§25112.  Change in frequency of publication  Status as legal newspaper.

Any newspaper qualified to publish legal notices and advertisements as a legal newspaper, as defined in 25 O.S.Supp.1967, Section 106, may change its frequency of publication without losing its status and qualifications as a legal newspaper to publish all legal notices and advertisements so long as said newspaper complies with the provisions of 25 O.S.Supp.1967, Section 106.

Laws 1943, p. 86, § 7; Laws 1968, c. 45, § 1, emerg. eff. March 7, 1968.

§25113.  Publication in newspaper published in county, but not at county seat.

In all cases under the statutes of this state where publication of any notice or advertisement is required to be made in a newspaper published in the county seat of any county, and there is no legal newspaper published in such county seat, it shall be sufficient for such notice to be published in any newspaper published in the county which shall comply with the requirements of 25 O.S.1951, Section 106.

Laws 1953, p. 101, § 1.

§25114.  Validation of publication elsewhere than at county seat.

All publications of notices or advertisements, required by law to be published in a newspaper published in the county seat of any county, which publications or advertisements were made in a newspaper published in the county and complying with the requirements of 25 O.S.1951, Section 106, and at such time there was no legal newspaper published in the county seat, hereby are validated.

Laws 1953, p. 102, § 2.

§25115.  Value defined.

It shall be the mandatory duty of the minute clerk of the board of each school district and the clerk of the governing body of each city and town to furnish the tentative minutes of every regular and/or special meeting of such school boards and municipal governing bodies to legal newspapers requesting the same in writing, provided any such newspaper must be located in the same county as all or a part of the school district or municipality to which such request is made.

Provided further that such minutes shall be furnished within five (5) days after all such regular and/or special meetings to eligible newspapers requesting the same and that any such written request shall be effective and said minutes shall be furnished in compliance therewith for the current calendar year or remaining portion thereof unless a shorter period shall be specified in said request.

Amended by Laws 1988, c. 90, § 1, operative July 1, 1988.

§25151.  Flag day  Proclamation by Governor.

The Governor of this state shall, on or before the 1st day of June of each year, issue a proclamation recommending that June 14th, Flag Day, be observed by the people of this state by the display of the flag of the United States of America, and in such other ways as will be in harmony with the general character of the day.

Laws 1939, p. 7, § 1.

§25152.  Administration buildings  Display of flag daily.

Every officer, board or person having jurisdiction of the main administration building of any public institution in this state shall have the flag of the United States of America displayed on said administration building each day except the flag need not be so displayed when the weather in inclement.

Laws 1939, p. 7, § 2.

§25153.  Schools to display flag daily.

It shall be the duty of the district boards or boards of education of every public school, or proprietor of a private or parochial school in this state, to provide a suitable flag of the United States of America with staff or flagpole for every schoolhouse, and cause the flag to be displayed during every school day either from a flagstaff or pole, and in inclement weather, within the school building.

Laws 1939, p. 7, § 3.

§25154.  Election polling places  Display of flag.

Every person in this state charged with the duty of providing supplies at any election polling place, shall provide a suitable flag of the United States of America and shall cause the same to be displayed in each polling place on the day of each and every municipal, county, state and national election.

Laws 1939, p. 8, § 4.

§25155.  Printing or lettering on flag prohibited.

It shall be unlawful for any person, firm or corporation to cause any printing or lettering of any kind to be placed on any flag of the United States of America or to use such a flag in any manner for advertising purpose or as a receptacle for receiving, holding, carrying or delivering anything whatsoever.

Laws 1939, p. 8, § 5.

§25156.  Parades  Carrying flag without color guards prohibited.

It shall be unlawful for any lodge, fraternity, association, or club, when putting on a parade, to carry the flag without proper color guards.

Laws 1939, p. 8, § 6.

§25157.  Violation of act a misdemeanor  Fine.

Any person, firm, association, lodge, fraternity, or club who shall fail to comply with the provisions of this act shall be guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00).

Laws 1939, p. 8, § 7.

§25221.  Use of certified mail with return receipt requested in place of registered mail.

It is hereby declared and directed that use of "certified United States mail with return receipt requested," or "certified mail," "restricted delivery" shall be a full and complete legal compliance with the statutes of Oklahoma permitting, directing, or requiring use of "Registered United States mail" or "certified United States mail" or "certified United States mail" a return receipt requested, or "certified United States mail," "restricted delivery," or any other such similar designations by any person in a public or private capacity, and all provisions of the statutes of Oklahoma are hereby modified to effect such change.

Laws 1961, p. 240, § 1; Laws 1977, c. 217, § 1.

§25301. Citation.

This act shall be known as the Oklahoma Open Meeting Act.

§25302.  Public policy.

It is the public policy of the State of Oklahoma to encourage and facilitate an informed citizenry's understanding of the governmental processes and governmental problems.

Laws 1977, c. 214, § 2, eff. Oct. 1, 1977.

§25303.  Times and places  Advance notice.

All meetings of public bodies, as defined hereinafter, shall be held at specified times and places which are convenient to the public and shall be open to the public, except as hereinafter specifically provided.  All meetings of such public bodies, except for executive sessions of the State Banking Board and Oklahoma Savings and Loan Board, shall be preceded by advance public notice specifying the time and place of each such meeting to be convened as well as the subject matter or matters to be considered at such meeting, as hereinafter provided.

Amended by Laws 1987, c. 61, § 19, emerg. eff. May 4, 1987.

§25-304.  Definitions.

As used in the Oklahoma Open Meeting Act:

1.  "Public body" means the governing bodies of all municipalities located within this state, boards of county commissioners of the counties in this state, boards of public and higher education in this state and all boards, bureaus, commissions, agencies, trusteeships, authorities, councils, committees, public trusts or any entity created by a public trust, task forces or study groups in this state supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public property, and shall include all committees or subcommittees of any public body.  It shall not mean the state judiciary, the Council on Judicial Complaints when conducting, discussing, or deliberating any matter relating to a complaint received or filed with the Council, the Legislature, or administrative staffs of public bodies, including, but not limited to, faculty meetings and athletic staff meetings of institutions of higher education when those staffs are not meeting with the public body, or entry-year assistance committees.  Furthermore, it shall not mean the multidisciplinary team provided for in subsection C of Section 1-502.2 of Title 63 of the Oklahoma Statutes or any school board meeting for the sole purpose of considering recommendations of a multidisciplinary team and deciding the placement of any child who is the subject of such recommendations.  Furthermore, it shall not mean meetings conducted by stewards designated by the Oklahoma Horse Racing Commission pursuant to Section 203.4 of Title 3A of the Oklahoma Statutes when the stewards are officiating at races or otherwise enforcing rules of the Commission;

2.  "Meeting" means the conduct of business of a public body by a majority of its members being personally together or, as authorized by Section 307.1 of this title, together pursuant to a teleconference;

3.  "Regularly scheduled meeting" means a meeting at which the regular business of the public body is conducted;

4.  "Special meeting" means any meeting of a public body other than a regularly scheduled meeting or emergency meeting;

5.  "Emergency meeting" means any meeting called for the purpose of dealing with an emergency.  For purposes of this act, an emergency is defined as a situation involving injury to persons or injury and damage to public or personal property or immediate financial loss when the time requirements for public notice of a special meeting would make such procedure impractical and increase the likelihood of injury or damage or immediate financial loss;

6.  "Continued or reconvened meeting" means a meeting which is assembled for the purpose of finishing business appearing on an agenda of a previous meeting.  For the purposes of this act, only matters on the agenda of the previous meeting at which the announcement of the continuance is made may be discussed at a continued or reconvened meeting; and

7.  "Teleconference" means a conference among members of a public body remote from one another who are linked by interactive telecommunication devices permitting both visual and auditory communication between and among members of the public body and members of the public.

Added by Laws 1977, c. 214, § 4, eff. Oct. 1, 1977.  Amended by Laws 1982, c. 342, § 12, emerg. eff. June 2, 1982; Laws 1988, c. 153, § 6, eff. July 1, 1988; Laws 1993, c. 282, § 1, eff. Sept. 1, 1993; Laws 1998, c. 370, § 3, eff. Nov. 1, 1998; Laws 1999, c. 1, § 9, emerg. eff. Feb. 24, 1999; Laws 1999, c. 423, § 10, emerg. eff. June 10, 1999.

NOTE:  Laws 1998, c. 315, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§25305.  Recording of votes.

In all meetings of public bodies, the vote of each member must be publicly cast and recorded.

Laws 1977, c. 214, § 5, eff. Oct. 1, 1977.

§25306.  Circumvention of act - Teleconferences excepted.

No informal gatherings or any electronic or telephonic communications, except teleconferences as authorized by Section 3 of this act, among a majority of the members of a public body shall be used to decide any action or to take any vote on any matter.

Laws 1977, c. 214, § 6, eff. Oct. 1, 1977; Laws 1993, c. 282, § 2, eff. Sept. 1, 1993.

§25-307.  Executive sessions.

A.  No public body shall hold executive sessions unless otherwise specifically provided in this section.

B.  Executive sessions of public bodies will be permitted only for the purpose of:

1.  Discussing the employment, hiring, appointment, promotion, demotion, disciplining or resignation of any individual salaried public officer or employee;

2.  Discussing negotiations concerning employees and representatives of employee groups;

3.  Discussing the purchase or appraisal of real property;

4.  Confidential communications between a public body and its attorney concerning a pending investigation, claim, or action if the public body, with the advice of its attorney, determines that disclosure will seriously impair the ability of the public body to process the claim or conduct a pending investigation, litigation, or proceeding in the public interest;

5.  Permitting district boards of education to hear evidence and discuss the expulsion or suspension of a student when requested by the student involved or the student's parent, attorney or legal guardian;

6.  Discussing matters involving a specific handicapped child;

7.  Discussing any matter where disclosure of information would violate confidentiality requirements of state or federal law;

8.  Engaging in deliberations or rendering a final or intermediate decision in an individual proceeding pursuant to Article II of the Administrative Procedures Act; or

9.  Discussing the following:

a. the investigation of a plan or scheme to commit an act of terrorism,

b. assessments of the vulnerability of government facilities or public improvements to an act of terrorism,

c. plans for deterrence or prevention of or protection from an act of terrorism,

d. plans for response or remediation after an act of terrorism,

e. information technology of the public body but only if the discussion specifically identifies:

(1) design or functional schematics that demonstrate the relationship or connections between devices or systems,

(2) system configuration information,

(3) security monitoring and response equipment placement and configuration,

(4) specific location or placement of systems, components or devices,

(5) system identification numbers, names, or connecting circuits,

(6) business continuity and disaster planning, or response plans, or

(7) investigation information directly related to security penetrations or denial of services, or

f. the investigation of an act of terrorism that has already been committed.

For the purposes of this subsection, the term "terrorism" means any act encompassed by the definitions set forth in Section 1268.1 of Title 21 of the Oklahoma Statutes.

C.  Notwithstanding the provisions of subsection B of this section, the following public bodies may hold executive sessions:

1.  The State Banking Board, as provided for under Section 306.1 of Title 6 of the Oklahoma Statutes;

2.  The Oklahoma Industrial Finance Authority, as provided for in Section 854 of Title 74 of the Oklahoma Statutes;

3.  The Oklahoma Development Finance Authority, as provided for in Section 5062.6 of Title 74 of the Oklahoma Statutes;

4.  The Oklahoma Center for the Advancement of Science and Technology, as provided for in Section 5060.7 of Title 74 of the Oklahoma Statutes;

5.  The Oklahoma Savings and Loan Board, as provided for under subsection A of Section 381.74 of Title 18 of the Oklahoma Statutes;

6.  The Oklahoma Health Research Committee for purposes of conferring on matters pertaining to research and development of products, if public disclosure of the matter discussed would interfere with the development of patents, copyrights, products, or services;

7.  A review committee, as provided for in Section 855 of Title 62 of the Oklahoma Statutes;

8.  The Child Death Review Board for purposes of receiving and conferring on matters pertaining to materials declared confidential by law;

9.  The Domestic Violence Fatality Review Board as provided in Section 1601 of Title 22 of the Oklahoma Statutes;

10.  All nonprofit foundations, boards, bureaus, commissions, agencies, trusteeships, authorities, councils, committees, public trusts, task forces or study groups supported in whole or part by public funds or entrusted with the expenditure of public funds for purposes of conferring on matters pertaining to economic development, including the transfer of property, financing, or the creation of a proposal to entice a business to locate within their jurisdiction if public disclosure of the matter discussed would interfere with the development of products or services or if public disclosure would violate the confidentiality of the business; and

11.  The Oklahoma Indigent Defense System Board for purposes of discussing negotiating strategies in connection with making possible counteroffers to offers to contract to provide legal representation to indigent criminal defendants and indigent juveniles in cases for which the System must provide representation pursuant to the provisions of the Indigent Defense System Act.

D.  An executive session for the purpose of discussing the purchase or appraisal of real property shall be limited to members of the public body, the attorney for the public body, and the immediate staff of the public body.  No landowner, real estate salesperson, broker, developer, or any other person who may profit directly or indirectly by a proposed transaction concerning real property which is under consideration may be present or participate in the executive session.

E.  No public body may go into an executive session unless the following procedures are strictly complied with:

1.  The proposed executive session is noted on the agenda as provided in Section 311 of this title;

2.  The executive session is authorized by a majority vote of a quorum of the members present and the vote is a recorded vote; and

3.  Except for matters considered in executive sessions of the State Banking Board and the Oklahoma Savings and Loan Board, and which are required by state or federal law to be confidential, any vote or action on any item of business considered in an executive session shall be taken in public meeting with the vote of each member publicly cast and recorded.

F.  A willful violation of the provisions of this section shall:

1.  Subject each member of the public body to criminal sanctions as provided in Section 314 of this title; and

2.  Cause the minutes and all other records of the executive session, including tape recordings, to be immediately made public.

Added by Laws 1977, c. 214, § 7, eff. Oct. 1, 1977.  Amended by Laws 1985, c. 218, § 1, eff. Nov. 1, 1985; Laws 1986, c. 264, § 12, operative July 1, 1986; Laws 1987, c. 61, § 20, emerg. eff. May 4, 1987; Laws 1987, c. 222, § 115, operative July 1, 1987; Laws 1988, c. 153, § 7, eff. July 1, 1988; Laws 1989, c. 7, § 1, emerg. eff. March 27, 1989; Laws 1989, c. 200, § 1, emerg. eff. May 8, 1989; Laws 1992, c. 12, § 1, eff. Sept. 1, 1992; Laws 1993, c. 69, § 1, eff. Sept. 1, 1993; Laws 1993, c. 195, § 3, eff. July 1, 1993; Laws 1994, c. 384, § 13, eff. July 1, 1994; Laws 1998, c. 315, § 2, emerg. eff. May 28, 1998; Laws 1999, c. 1, § 10, emerg. eff. Feb. 24, 1999; Laws 2001, c. 284, § 3, eff. July 1, 2001; Laws 2003, c. 175, § 1, emerg. eff. May 5, 2003.

NOTE:  Laws 1985, c. 168, § 9 repealed by Laws 1986, c. 264, § 13, operative July 1, 1986.  Laws 1998, c. 201, § 6 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§25-307.1.  Teleconferences and videoconferences.

A.  No public body shall hold meetings by teleconference except:

1.  Oklahoma Futures;

2.  The Oklahoma State Regents for Higher Education;

3.  The State Board of Medical Licensure and Supervision;

4.  The State Board of Osteopathic Examiners;

5.  The Board of Dentistry;

6.  The Variance and Appeals Boards created in Sections 1021.1, 1697 and 1850.16 and the Construction Industries Board created in Section 1000.2 of Title 59 of the Oklahoma Statutes;

7.  A public trust whose beneficiary is a municipality; however, no more than twenty percent (20%) of a quorum of the trustees may participate by teleconference and during any such meetings all votes shall be roll call votes;

8.  The Native American Cultural and Educational Authority;

9.  The Corporation Commission;

10.  The State Board of Career and Technology Education;

11.  The Oklahoma Funeral Board;

12.  The District Attorneys Council; and

13.  The State Board of Property and Casualty Rates.

B.  A public body may hold meetings by videoconference where each member of the public body is visible to each other and the public through a video monitor, subject to the following:

1.  No less than a quorum of the public body shall be present in person at the site of each meeting;

2.  The meeting notice and agenda prepared in advance of the meeting, as required by law, shall indicate the meeting will include videoconferencing locations and shall state:

a. the location, address, and telephone number of each available videoconference site, and

b. the identity of each member of the public body and the specific site from which each member of the body shall be physically present and participating in the meeting;

3.  After the meeting notice and agenda are prepared and posted, as required by law, no member of the public body shall be allowed to participate in the meeting from any location other than the specific location posted on the agenda in advance of the meeting;

4.  In order to allow the public the maximum opportunity to attend and observe each public official carrying out their duties, a member or members of a public body desiring to participate in a meeting by videoconference shall participate in the videoconference from a site and room from within the district or political subdivision from which they are elected, appointed, or are sworn to represent;

5.  Each site and room where a member of the public body is present for a meeting by videoconference shall be open and accessible to the public, and the public shall be allowed into that site and room.  Public bodies may provide additional videoconference sites as a convenience to the public, but additional sites shall not be used to exclude or discourage public attendance at any videoconference site;

6.  The public shall be allowed to participate and speak, as allowed by rule or policy set by the public body, in a meeting at the videoconference site in the same manner and to the same extent as the public is allowed to participate or speak at the site of the meeting;

7.  Any materials shared electronically between members of the public body, before or during the videoconference, shall also be immediately available to the public in the same form and manner as shared with members of the public body; and

8.  All votes occurring during any meeting conducted using videoconferencing shall occur and be recorded by roll call vote.

C.  No public body authorized to hold meetings by teleconference or videoconference shall conduct an executive session by teleconference or videoconference.

Added by Laws 1993, c. 282, § 3, eff. Sept. 1, 1993.  Amended by Laws 1994, c. 323, § 37, eff. July 1, 1994; Laws 1995, c. 152, § 1, eff. Nov. 1, 1995; Laws 1995, c. 358, § 2, eff. Nov. 1, 1995; Laws 1997, c. 108, § 1, eff. Nov. 1, 1997; Laws 1998, c. 315, § 3, emerg. eff. May 28, 1998; Laws 1999, c. 397, § 16, emerg. eff. June 10, 1999; Laws 2000, c. 6, § 6, emerg. eff. March 20, 2000; Laws 2000, c. 148, § 1, eff. July 1, 2000; Laws 2003, c. 57, § 28, emerg. eff. April 10, 2003; Laws 2003, c. 474, § 5, eff. Nov. 1, 2003; Laws 2004, c. 5, § 14, emerg. eff. March 1, 2004; Laws 2005, c. 232, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 6, emerg. eff. March 29, 2006.

NOTE:  Laws 1994, c. 293, § 14 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 1, § 6 repealed by Laws 1995, c. 358, § 13, eff. Nov. 1, 1995.  Laws 1999, c. 259, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2003, c. 318, § 2 repealed by Laws 2004, c. 5, § 15, emerg. eff. March 1, 2004.  Laws 2003, c. 324, § 1 repealed by Laws 2004, c. 5, § 16, emerg. eff. March 1, 2004.  Laws 2005, c. 129, § 24 repealed by Laws 2006, c. 16, § 7, emerg. eff. March 29, 2006.

§25308.  Meeting between Governor and majority members of public body.

Any meeting between the governor and a majority of members of any public body shall be open to the public and subject to all other provisions of this act.

Laws 1977, c. 214, § 8, eff. Oct. 1, 1977.

§25309.  Legislature.

The Legislature shall conduct open meetings in accordance with rules to be adopted by each house thereof.

Laws 1977, c. 214, § 9, eff. Oct. 1, 1977.

§25310.  Legislative committee members attending executive sessions.

Any member of the Legislature appointed as a member of a committee of either house of the Legislature or joint committee thereof shall be permitted to attend any executive session authorized by the Oklahoma Open Meeting Act of any state agency, board or commission whenever the jurisdiction of such committee includes the actions of the public body involved.

Laws 1977, c. 214, § 10, eff. Oct. 1, 1977; Laws 1981, c. 272, § 7, eff. July 1, 1981.

§25311.  Public bodies  Notice.

A.  Notwithstanding any other provisions of law, all regularly scheduled, continued or reconvened, special or emergency meetings of public bodies shall be preceded by public notice as follows:

1.  All public bodies shall give notice in writing by December 15 of each calendar year of the schedule showing the date, time and place of the regularly scheduled meetings of such public bodies for the following calendar year.

2.  All state public bodies, including, but not limited to, public trusts and other bodies with the state as beneficiary, shall give such notice to the Secretary of State.

3.  All county public bodies, including, but not limited to, public trusts and any other bodies with the county as beneficiary, shall give such notice to the county clerk of the county wherein they are principally located.

4.  All municipal public bodies, including, but not limited to, public trusts and any other bodies with the municipality as beneficiary, shall give such notice to the municipal clerk of the municipality wherein they are principally located.

5.  All multicounty, regional, areawide or district public bodies, including, but not limited to, district boards of education, shall give such notice to the county clerk of the county wherein they are principally located, or if no office exists, to the county clerk of the county or counties served by such public body.

6.  All governing boards of state institutions of higher education, and committees and subcommittees thereof, shall give such notice to the Secretary of State.  All other public bodies covered by the provisions of this act which exist under the auspices of a state institution of higher education, but a majority of whose members are not members of the institution's governing board, shall give such notice to the county clerk of the county wherein the institution is principally located.

7.  The Secretary of State and each county clerk or municipal clerk shall keep a record of all notices received in a register open to the public for inspection during regular office hours, and, in addition, shall make known upon any request of any person the contents of said register.

8.  If any change is to be made of the date, time or place of regularly scheduled meetings of public bodies, then notice in writing shall be given to the Secretary of State or county clerk or municipal clerk, as required herein, not less than ten (10) days prior to the implementation of any such change.

9.  In addition to the advance public notice in writing required to be filed for regularly scheduled meetings, all public bodies shall, at least twentyfour (24) hours prior to such meetings, display public notice of said meeting, setting forth thereon the date, time, place and agenda for said meeting, such twentyfour (24) hours prior public posting shall exclude Saturdays and Sundays and holidays legally declared by the State of Oklahoma; provided, however, the posting of an agenda shall not preclude a public body from considering at its regularly scheduled meeting any new business. Such public notice shall be posted in prominent public view at the principal office of the public body or at the location of said meeting if no office exists.  "New business", as used herein, shall mean any matter not known about or which could not have been reasonably foreseen prior to the time of posting.

10.  In the event any meeting is to be continued or reconvened, public notice of such action, including date, time and place of the continued meeting, shall be given by announcement at the original meeting.  Only matters appearing on the agenda of the meeting which is continued may be discussed at the continued or reconvened meeting.

11.  Special meetings of public bodies shall not be held without public notice being given at least fortyeight (48) hours prior to said meetings.  Such public notice of date, time and place shall be given in writing, in person or by telephonic means to the Secretary of State or to the county clerk or to the municipal clerk by public bodies in the manner set forth in paragraphs 2, 3, 4, 5 and 6 of this section.  The public body also shall cause written notice of the date, time and place of the meeting to be mailed or delivered to each person, newspaper, wire service, radio station, and television station that has filed a written request for notice of meetings of the public body with the clerk or secretary of the public body or with some other person designated by the public body.  Such written notice shall be mailed or delivered at least fortyeight (48) hours prior to the special meeting.  The public body may charge a fee of up to Eighteen Dollars ($18.00) per year to persons or entities filing a written request for notice of meetings, and may require such persons or entities to renew the request for notice annually.  In addition, all public bodies shall, at least twentyfour (24) hours prior to such special meetings, display public notice of said meeting, setting forth thereon the date, time, place and agenda for said meeting.  Only matters appearing on the posted agenda may be considered at said special meeting.  Such public notice shall be posted in prominent public view at the principal office of the public body or at the location of said meeting if no office exists.  Twentyfour (24) hours prior public posting shall exclude Saturdays and Sundays and holidays legally declared by the State of Oklahoma.

12.  In the event of an emergency, an emergency meeting of a public body may be held without the public notice heretofore required.  Should an emergency meeting of a public body be necessary, the person calling such a meeting shall give as much advance public notice as is reasonable and possible under the circumstances existing, in person or by telephonic or electronic means.

B.  1.  All agendas required pursuant to the provisions of this section shall identify all items of business to be transacted by a public body at a meeting, including, but not limited to, any proposed executive session for the purpose of engaging in deliberations or rendering a final or intermediate decision in an individual proceeding prescribed by the Administrative Procedures Act.

2.  If a public body proposes to conduct an executive session, the agenda shall:

a. contain sufficient information for the public to ascertain that an executive session will be proposed;

b. identify the items of business and purposes of the executive session; and

c. state specifically the provision of Section 307 of this title authorizing the executive session.

Laws 1977, c. 214, § 11, eff. Oct. 1, 1977; Laws 1987, c. 184, § 1, eff. Nov. 1, 1987; Laws 1992, c. 12, § 2, eff. Sept. 1, 1992.

§25312.  Minutes of meetings - Recording of proceedings.

A.  The proceedings of a public body shall be kept by a person so designated by such public body in the form of written minutes which shall be an official summary of the proceedings showing clearly those members present and absent, all matters considered by the public body, and all actions taken by such public body.  The minutes of each meeting shall be open to public inspection and shall reflect the manner and time of notice required by this act.

B.  In the written minutes of an emergency meeting, the nature of the emergency and the proceedings occurring at such meeting, including reasons for declaring such emergency meeting, shall be included.

C.  Any person attending a public meeting may record the proceedings of said meeting by videotape, audiotape or by any other method; providing, however, such recording shall not interfere with the conduct of the meeting.

Laws 1977, c. 214, § 12, eff. Oct. 1, 1977; Laws 1992, c. 78, § 1, emerg. eff. April 13, 1992.

§25313.  Actions taken in willful violation of act.

Any action taken in willful violation of this act shall be invalid.

Laws 1977, c. 214, § 13, eff. Oct. 1, 1977.

§25-314.  Violations - Misdemeanor - Penalty.

Any person or persons willfully violating any of the provisions of this act shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a period not exceeding one (1) year or by both such fine and imprisonment.

Added by Laws 1977, c. 214, § 14, eff. Oct. 1, 1977.

§251101.  Purposes  Construction.

A.  The general purposes of this act are to provide for execution within the state of the policies embodied in the federal Civil Rights Act of 1964, the federal Age Discrimination in Employment Act of 1967, and Section 504 of the federal Rehabilitation Act of 1973 to make uniform the law of those states which enact this act, and to provide rights and remedies substantially equivalent to those granted under the federal Fair Housing Law.

B.  This act shall be construed according to the fair import of its terms and shall be liberally construed to further the general purposes stated in this section and the special purposes of the particular provision involved.

Amended by Laws 1985, c. 165, § 1, eff. Nov. 1, 1985; Laws 1991, c. 177, § 1.

§251201.  Definitions.

In this act, unless the context otherwise requires,

(1) "Commission" means the Human Rights Commission created by 74 Oklahoma Statutes, Section 952;

(2) "Commissioner" means a member of the Commission;

(3) "Discriminatory practice" means a practice designated as discriminatory under the terms of this act;

(4) "National origin" includes the national origin of an ancestor;

(5) "Person" includes an individual, association, corporation, joint apprenticeship committee, joint stock company, labor union, legal representative, mutual company, partnership, receiver, trust, trustee, trustee in bankruptcy, unincorporated organization, any other legal or commercial entity, the state, or any governmental entity or agency.

Laws 1968, c. 388, § 201.

§251301.  Definitions.

In Sections 1101 through 1706 of this title:

1.  "Employer" means a person who has fifteen or more employees for each working day in each of twenty (20) or more calendar weeks in the current or preceding calendar year, or a person who as a contractor or subcontractor is furnishing the material or performing work for the state or a governmental entity or agency of the state and includes an agent of such a person but does not include an Indian tribe or a bona fide membership club not organized for profit;

2.  "Employment agency" means a person regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such a person;

3.  "Labor organization" includes:

a. an organization of any kind, an agency or employee representation committee, group, association, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment,

b. a conference, general committee, joint or system board, or joint council so engaged which is subordinate to a national or international labor organization, or

c. an agent of a labor organization;

4.  "Handicapped person" means a person who has a physical or mental impairment which substantially limits one or more of such person's major life activities, has a record of such an impairment or is regarded as having such an impairment; and

5.  "Age discrimination in employment" means discrimination in employment of persons who are at least forty (40) years of age.

Laws 1968, c. 388, § 301; Laws 1973, c. 195, § 1, emerg. eff. May 16, 1973; Laws 1981, c. 231, § 1; Laws 1985, c. 165, § 2, eff. Nov. 1, 1985; Laws 1992, c. 100, § 1, emerg. eff. April 17, 1992.

§251302.  Employers.

A.  It is a discriminatory practice for an employer:

1.  To fail or refuse to hire, to discharge, or otherwise to discriminate against an individual with respect to compensation or the terms, conditions, privileges or responsibilities of employment, because of race, color, religion, sex, national origin, age, or handicap unless such action is related to a bona fide occupational qualification reasonably necessary to the normal operation of the employer's business or enterprise; or

2.  To limit, segregate, or classify an employee in a way which would deprive or tend to deprive an individual of employment opportunities or otherwise adversely affect the status of an employee, because of race, color, religion, sex, national origin, age, or handicap unless such action is related to a bona fide occupational qualification reasonably necessary to the normal operation of the employer's business or enterprise.

B.  This section does not apply to the employment of an individual by his parents, spouse, or child or to employment in the domestic service of the employer.

Amended by Laws 1985, c. 165, § 3, eff. Nov. 1, 1985.

§251303.  Employment agencies.

It is a discriminatory practice for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, an individual because of race, color, religion, sex, national origin, age, or handicap, or to classify or refer for employment an individual on the basis of race, color, religion, sex, national origin, age, or handicap.

Amended by Laws 1985, c. 165, § 4, eff. Nov. 1, 1985.

§251304.  Labor organization.

It is a discriminatory practice for a labor organization:

1.  To exclude or to expel from membership, or otherwise to discriminate against, a member or applicant for membership because of race, color, religion, sex, national origin, age, or handicap;

2.  To limit, segregate, or classify membership, or to classify or to fail or refuse to refer for employment an individual in a way:  a. which would deprive or tend to deprive an individual of employment opportunities, or

b. which would limit employment opportunities or otherwise adversely affect the status of an employee or of an applicant for employment,

because of race, color, religion, sex, national origin, age, or handicap; or

3.  To cause or attempt to cause an employer to violate Sections 1101 through 1706 of this title.

Amended by Laws 1985, c. 165, § 5, eff. Nov. 1, 1985.

§251305.  Training programs.

It is a discriminatory practice for an employer, labor organization, or joint labormanagement committee controlling apprenticeship, onthejob, or other training or retraining program, to discriminate against an individual because of race, color, religion, sex, national origin, age, or handicap, in admission to, or employment in, a program established to provide apprenticeship or other training.

Amended by Laws 1985, c. 165, § 6, eff. Nov. 1, 1985.

§25-1306.  Other discriminatory practices.

It is a discriminatory practice for an employer, labor organization, or employment agency to print or publish or cause to be printed or published a notice or advertisement relating to employment by the employer or membership in or a classification or referral for employment by the labor organization, or relating to a classification or referral for employment by the employment agency, indicating a preference, limitation, specification, or discrimination, based on race, color, religion, sex, national origin, age, or handicap; but a notice or advertisement may indicate a preference, limitation, specification, or discrimination based on religion, sex, or national origin when religion, sex, or national origin is a bona fide occupational qualification for employment.

Amended by Laws 1985, c. 165, § 7, eff. Nov. 1, 1985.

§251307.  Exemptions.

This chapter does not apply to a religious corporation, association, or society with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by the corporation, association, or society of its religious activities.

Laws 1968, c. 388, § 307; Laws 1973, c. 195, § 2, emerg. eff. May 16, 1973.

§251308.  Exceptions.

It is not a discriminatory practice:

1.  For an employer to hire and employ an employee, or an employment agency to classify or refer for employment an individual, for a labor organization to classify its membership or to classify or refer for employment an individual, or for an employer, labor organization, or joint labormanagement committee controlling an apprenticeship or other training or retraining program to admit or employ an individual in the program, on the basis of his religion, sex, national origin, age, or a handicap if such action is related to a bona fide occupational qualification reasonably necessary to the normal operation of the business or enterprise; or

2.  For a school, college, university, or other educational institution to hire and employ an employee of a particular religion if the school, college, university, or other educational institution is, in whole or substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, or other educational institution is directed toward the propagation of a particular religion.

Amended by Laws 1985, c. 165, § 8, eff. Nov. 1, 1985.

§251309.  Seniority and merit systems  Compulsory retirement.

Notwithstanding any other provision of Sections 1101 through 1706 of this title, it is not a discriminatory practice for an employer:

1.  To apply different standards of compensation or different terms, conditions, privileges, or responsibilities of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production or to employees who work in different locations, if the differences are not the result of an intention to discriminate because of race, color, religion, sex, national origin, age, or handicap; or

2.  To give and to act upon the results of a professionallydeveloped ability test if the test, its administration, or action upon the results is not designed, intended, or used to discriminate because of race, color, religion, sex, national origin, age, or handicap.

3.  To require the compulsory retirement of any person who has attained the age of sixtyfive (65) and who, for the twoyear period immediately before retirement, is employed in a bona fide executive or high policymaking position, if such person is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profitsharing, savings or deferred compensation plan, or any combination of such plans, of the employer, which equals, in the aggregate, at least Fortyfour Thousand Dollars ($44,000).

Amended by Laws 1985, c. 165, § 9, eff. Nov. 1, 1985.

§251310.  Imbalance.

Nothing contained in Sections 1101 through 1706 of this title requires an employer, employment agency, labor organization, or joint labormanagement committee subject to Sections 1101 through 1706 of this title to grant preferential treatment to an individual or to a group because of race, color, religion, sex, national origin, age, or handicap of the individual or group on account of an imbalance which may exist with respect to the total number or percentage of persons of any race, color, religion, sex, national origin, age, or handicap employed by an employer, referred or classified for employment by an employment agency or labor organization, admitted to membership or classified by a labor organization, or admitted to, or employed in, an apprenticeship, or other training or retraining program, in comparison with the total number or percentage of persons of the race, color, religion, sex, national origin, age, or handicapped persons in the state or a community, section, or other area, or in the available work force in the state or a community, section, or other area.  However, it is not a discriminatory practice for a person subject to Sections 1101 through 1706 of this title to adopt and carry out a plan to eliminate or reduce imbalance with respect to race, color, religion, sex, national origin, age, or handicap if the plan has been filed with the Commission under regulations of the Commission and the Commission has not disapproved the plan.

Amended by Laws 1985, c. 165, § 10, eff. Nov. 1, 1985.

§251311.  Male and female employees.

Notwithstanding any other provision of this chapter, it shall not be an unlawful employment practice because of sex to differentiate in employment, compensation, terms, conditions or privileges of employment between male and female employees if such differences are otherwise required or permitted by the laws of this state, or by the provisions of Section 703 of the Federal Civil Rights Act of 1964, as amended, or by the provisions of Section 6(d) of the Federal Fair Labor Standards Act of 1938, as amended; nor shall it be an unlawful employment practice because of sex for an employer, pursuant to a plan, to provide differences in annuity, death and survivors' benefits between widows and widowers of employees.

Laws 1968, c. 388, § 311; Laws 1976, c. 2, § 1, emerg. eff. Jan. 19, 1976.

§251401.  Definitions.

As used in this act unless the context requires otherwise:

(1) "place of public accommodation" includes any place, store or other establishment, either licensed or unlicensed, which supplies goods or services to the general public or which solicits or accepts the patronage or trade of the general public or which is supported directly or indirectly by government funds: except that

(i) a private club is not a place of public accommodation, if its policies are determined by its members and its facilities or services are available only to its members and their bona fide guests;

(2) "place of public accomodation" does not include barber shops or beauty shops or privatelyowned resort or amusement establishments or an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of the establishment as his residence.

Laws 1968, c. 388, § 401.

§251402.  Discriminatory practice.

It is a discriminatory practice for a person to deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a "place of public accommodation" because of race, color, religion, sex, national origin, age, or handicap.

Amended by Laws 1985, c. 165, § 11, eff. Nov. 1, 1985.

§251451.  Definitions.

As used in Sections 1451 through 1453 of this title:

1.  "Elderly person" means any natural person fiftyfive (55) years of age or older.

2.  "Dwelling" means:

a. any building, structure, or part of a building or structure that is occupied as, or designed or intended for occupancy as, a residency by one or more families; or

b. any vacant land that is offered for sale or lease for the construction or location of a building, structure, or part of a building or structure by subparagraph a of this paragraph.

3.  "Person" includes one or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, jointstock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers and fiduciaries, the state, and all political subdivisions and agencies thereof.

4.  "Restrictive covenants" means any specification limiting the transfer, rental, or lease of any dwelling because of race, color, religion, sex, national origin, age, handicap or familial status.

5.  "Discriminatory housing practices" means an act that is prohibited pursuant to Section 1452 of this title.

6.  "Handicap" means a mental or physical impairment that substantially limits at least one major life activity, when there is a record of such an impairment, or the individual is regarded as having such an impairment.  The term does not include current illegal use of or addiction to any drug or illegal or federally controlled substance.  For purposes of this act, "an individual with a handicap" or "handicap" does not apply to an individual because of sexual orientation or the sexual preference of the individual or because that individual is a transvestite.

7.  "Unlawful discriminatory practice because of age" means an act prohibited pursuant to Section 1452 of this title against a person at least eighteen (18) years of age or older solely on that basis.

8.  "Aggrieved person" means any person who:

a. claims to have been injured by a discriminatory housing practice, or

b. believes that he will be injured by a discriminatory housing practice that is about to occur.

9.  "Complainant" means a person, the Commission, or the Attorney General, who files a complaint pursuant to Section 1452 of this title.

10.  "Commission" means the Oklahoma Human Rights Commission.

11.  "Conciliation" means the attempted resolution of issues raised by a complaint or by the investigation of the complaint, through informal negotiations involving the aggrieved person, the respondent, and the Commission.

12.  "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

13.  "Discriminatory housing practice" means an act prohibited by Section 1452 of this title.

14.  "Family" includes a single individual.

15.  "Respondent" means:

a. the person accused of a violation of this act in a complaint of a discriminatory housing practice, or

b. any person identified as an additional or substitute respondent pursuant to Section 11 of this act or an agent of an additional or substitute respondent.

16.  "To rent" includes to lease, to sublease, to let, or to otherwise grant for a consideration the right to occupy premises not owned by the occupant.

17.  For purposes of this act, a discriminatory act is committed because of familial status only if the act is committed because the person who is the subject of discrimination is:

a. pregnant,

b. domiciled with an individual less than eighteen (18) years of age in regard to whom the person:

(1) is the parent or legal custodian, or

(2) has the written permission of the parent or legal custodian for domicile with that person, or

c. in the process of obtaining legal custody of an individual less than eighteen (18) years of age.

Added by Laws 1985, c. 289, § 1.  Amended by Laws 1991, c. 177, § 2.

§251452.  Discriminatory housing practices - Categories or classes of persons protected - Jurisdiction of Human Rights Commission.

A.  It shall be an unlawful discriminatory housing practice for any person, or any agent or employee of such person:

1.  To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of any housing, or otherwise make unavailable or deny any housing because of race, color, religion, gender, national origin, age, familial status, or handicap;

2.  To discriminate against any person in the terms, conditions, or privileges of sale or rental of housing, or in the provision of services or facilities in connection with any housing because of race, color, religion, gender, national origin, age, familial status, or handicap;

3.  To make, print, publish, or cause to be made, printed, or published any notice, statement, or advertisement, with respect to the sale or rental of housing that indicates any preference, limitation, discrimination, or intention to make any such preference, limitation, or discrimination because of race, color, religion, gender, national origin, age, familial status, or handicap;

4.  To represent to any person, for reasons of discrimination, that any housing is not available for inspection, sale, or rental when such housing is in fact so available because of race, color, religion, gender, national origin, age, familial status, or handicap;

5.  To deny any person access to, or membership or participation in, a multiple-listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting dwellings, or discriminate against a person in the terms or conditions of access, membership, or participation in such an organization, service, or facility because of race, color, religion, gender, national origin, age, familial status, or handicap;

6.  To include in any transfer, sale, rental, or lease of housing any restrictive covenant that discriminates, or for any person to honor or exercise, or attempt to honor or exercise, any discriminatory covenant pertaining to housing because of race, color, religion, gender, national origin, age, familial status, or handicap;

7.  To refuse to consider the income of both applicants when both applicants seek to buy or lease housing because of race, color, religion, gender, national origin, age, familial status, or handicap;

8.  To refuse to consider as a valid source of income any public assistance, alimony, or child support, awarded by a court, when that source can be verified as to its amount, length of time received, regularity, or receipt because of race, color, religion, gender, national origin, age, familial status, or handicap;

9.  To discriminate against a person in the terms, conditions, or privileges relating to the obtaining or use of financial assistance for the acquisition, construction, rehabilitation, repair, or maintenance of any housing because of race, color, religion, gender, national origin, age, familial status, or handicap;

10.  To discharge, demote, or discriminate in matters of compensation or working conditions against any employee or agent because of the obedience of said employee or agent to the provisions of this section;

11.  To solicit or attempt to solicit the listing of housing for sale or lease, by door to door solicitation, in person, or by telephone, or by distribution of circulars, if one of the purposes is to change the racial composition of the neighborhood;

12.  To knowingly induce or attempt to induce another person to transfer an interest in real property, or to discourage another person from purchasing real property, by representations regarding the existing or potential proximity of real property owned, used, or occupied by persons of any particular race, color, religion, gender, national origin, age, familial status or handicap, or to represent that such existing or potential proximity shall or may result in:

a. the lowering of property values,

b. a change in the racial, religious, or ethnic character of the block, neighborhood, or area in which the property is located,

c. an increase in criminal or antisocial behavior in the area, or

d. a decline in quality of the schools serving the area;

13.  To refuse to rent or lease housing to a blind, deaf, or handicapped person on the basis of the person's use or possession of a bona fide, properly trained guide, signal, or service dog;

14.  To demand the payment of an additional nonrefundable fee or an unreasonable deposit for rent from a blind, deaf, or handicapped person for such dog.  Such blind, deaf, or handicapped person may be liable for any damage done to the dwelling by such dog;

15.  a. To discriminate in the sale or rental or otherwise make available or deny a dwelling to any buyer or renter because of a handicap of:

(1) that buyer or renter,

(2) a person residing in or intending to reside in that dwelling after it is sold, rented, or made available, or

(3) any person associated with that buyer or renter,

b. To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with the dwelling because of a handicap of:

(1) that person,

(2) a person residing in or intending to reside in that dwelling after it is so sold, rented, or made available, or

(3) any person associated with that person;

16.  For purposes of handicap discrimination in housing pursuant to this act, discrimination includes:

a. a refusal to permit, at the expense of the handicapped person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications may be necessary to afford the person full enjoyment of the premises, provided that such person also provides a surety bond guaranteeing restoration of the premises to their prior condition, if necessary to make the premises suitable for nonhandicapped tenants,

b. a refusal to make reasonable accommodations in rules, policies, practices, or services, when the accommodations may be necessary to afford the person equal opportunity to use and enjoy a dwelling, or

c. in connection with the design and construction of covered multifamily dwellings for first occupancy thirty (30) months after the date of enactment of the federal Fair Housing Amendments Act of 1988 (Public Law 100-430), a failure to design and construct those dwellings in a manner that:

(1) the public use and common use portions of the dwellings are readily accessible to and usable by handicapped persons,

(2) all the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by handicapped persons in wheelchairs, and

(3) all premises within the dwellings contain the following features of adaptive design:

(a) an accessible route into and through the dwelling,

(b) light switches, electrical outlets, thermostats, and other environmental controls in accessible locations,

(c) reinforcements in bathroom walls to allow later installation of grab bars, and

(d) usable kitchen and bathrooms so that an individual in a wheelchair can maneuver about the space,

(4) compliance with the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for physically handicapped people, commonly cited as "ANSI A 117.1", suffices to satisfy the requirements of subdivision (3) of subparagraph c of this paragraph,

(5) as used in this subsection, the term "covered multifamily dwellings" means:

(a) buildings consisting of four or more units if the buildings have one or more elevators, and

(b) ground floor units in other buildings consisting of four or more units,

(6) nothing in this subsection requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others;

17. a. A person whose business includes engaging in residential real estate related transactions may not discriminate against a person in making a real estate related transaction available or in the terms or conditions of a real estate related transaction because of race, color, religion, gender, handicap, familial status, national origin or age,

b. In this section, "residential real estate related transaction" means:

(1) making or purchasing loans or providing other financial assistance:

(a) to purchase, construct, improve, repair, or maintain a dwelling, or

(b) to secure residential real estate, or

(2) selling, brokering, or appraising residential real property;

18.  This section does not prohibit discrimination against a person because the person has been convicted under federal law or the law of any state of the illegal manufacture or distribution of a controlled substance.

B.  No other categories or classes of persons are protected pursuant to this act.  The Human Rights Commission shall have no authority or jurisdiction to act on complaints based on any kind of discrimination other than those kinds of discrimination prohibited pursuant to Sections 1101 et seq. of Title 25 of the Oklahoma Statutes or any other specifically authorized by law.

Added by Laws 1985, c. 289, § 2.  Amended by Laws 1991, c. 177, § 3.

§251453.  Exempt practices and acts.

Nothing provided for in Sections 1451 through 1453 of this title shall:

1.  Prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of housing which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preferences to such persons, unless membership in such religion is restricted on account of race, color, or national origin.  Nor shall anything in Sections 1 through 7 of this act apply to a private membership club which is a bona fide club and which is exempt from taxation pursuant to Section 501 (c) of the Internal Revenue Code of 1954;

2.  Prohibit a religious organization, association, or society, or a nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from:

a. limiting the sale, rental, or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion, or

b. giving preference to persons of the same religion, unless membership in the religion is restricted because of race, color, or national origin;

3.  Prohibit a private club not open to the public that, as an incident to its primary purpose, provides lodging that it owns or operates for other than a commercial purpose from limiting the rental or occupancy of that lodging to its members or from giving preference to its members;

4.  Nothing provided for in Sections 1451 through 1453 of this title relating to familial status applies to housing for older persons.  As used in this section, "housing for older persons" means housing:

a. that the Commission determines is specifically designed and operated to assist elderly persons pursuant to a federal or state program,

b. intended for, and solely occupied by, persons sixty-two (62) years of age or older, or

c. intended and operated for occupancy by at least one person fifty-five (55) years of age or older per unit as determined by Commission rules;

5. a. Subject to subdivision (b) of subparagraph (1) of this paragraph, this act does not apply to:

(1) the sale or rental of a single-family house sold or rented by an owner if:

(a) the owner does not:

(i) own more than three (3) single-family houses at any one time, or

(ii) own any interest in, or is there owned or reserved on his behalf, pursuant to any express or voluntary agreement, title to or any right to any part of the proceeds from the sale or rental of more than three (3) single-family houses at any one time, and

(b) the house was sold or rented without:

(i) the use of the sales or rental facilities or services of a real estate broker, agent, or salesman licensed pursuant to the Oklahoma Real Estate License Code, or of an employee or agent of a licensed broker, agent, or salesman, or the facilities or services of the owner of a dwelling designed or intended for occupancy by five (5) or more families, or

(ii) the publication, posting, or mailing of a notice, statement, or advertisement prohibited by Section 1452 of this title, or

(2) the sale or rental of rooms or units in a dwelling containing living quarters occupied or intended to be occupied by no more than four (4) families living independently of each other, if the owner maintains and occupies one of the living quarters as the owner's residence,

b. the exemption in subdivision (1) of subparagraph a of this paragraph applies to only one sale or rental in a twenty-four-month period, if the owner was not the most recent resident of the house at the time of the sale or rental;

6.  Nothing provided for in Sections 1451 through 1453 of this title shall prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, age, religion, gender, handicap, familial status, or national origin;

7.  Nothing provided for in Sections 1451 through 1453 of this title shall affect a reasonable local or state restriction on the maximum number of occupants permitted to occupy a dwelling or restriction relating to health or safety standards;

8.  Nothing provided for in Sections 1451 through 1453 of this title shall prevent or restrict the sale, lease, rental, transfer, or development of housing designed or intended for the use of the handicapped;

9.  Nothing provided for in Sections 1451 through 1453 of this title shall affect a requirement of nondiscrimination in any other state or federal law;

10.  Nothing provided for in Sections 1451 through 1453 of this title shall prohibit the transfer of property by will, intestate succession, or by gift.

Added by Laws 1985, c. 289, § 3.  Amended by Laws 1991, c. 177, § 4.

§251501.  Human Rights Commission  Powers.

A.  Within the limitations provided by law, the Human Rights Commission has the following additional powers:

1.  to promote the creation of local commissions on human rights, and to contract with individuals and state, local and other agencies, both public and private, including agencies of the federal government and of other states;

2.  to accept public grants or private gifts, bequests, or other payments;

3.  to receive, investigate, seek to conciliate, hold hearings on, and pass upon complaints alleging violations of this act;

4.  to furnish technical assistance requested by persons subject to this act to further compliance with the act or an order issued thereunder;

5.  to make provisions for technical and clerical assistance to an advisory committee or committees appointed in accordance with subsection (b) of Section 953 of Title 74 of the Oklahoma Statutes;

6.  to require answers to interrogatories, under the procedures established by Section 3210 of Title 12 of the Oklahoma Statutes, compel the attendance of witnesses, examine witnesses under oath or affirmation, and require the production of documents in connection with complaints filed under this act, said powers to be exercised only in relation to areas directly and materially related to the complaint.  The Commission may make rules authorizing any member or hearing examiner designated by order to pass upon a complaint after a hearing under Section 1503 of this title, and such decision must be approved in writing by a majority of the membership of the Commission;

7.  to hear, and issue orders on, complaints involving state government agencies and departments on the same basis as complaints involving private employers; and

8.  to provide technical assistance and public information to assist in preventing and eliminating discriminatory housing practices.

B.  The Commission shall:

1.  at least annually, publish a written report recommending legislative or other action to carry out the purposes of this act as it relates to housing discrimination;

2.  make studies relating to the nature and extent of discriminatory housing practices in this state; and

3.  cooperate with and, as appropriate, may provide technical and other assistance to federal, state, local, and other public or private entities that are formulating or operating programs to prevent or eliminate discriminatory housing practices.

Amended by Laws 1985, c. 165, § 12, eff. Nov. 1, 1985; Laws 1985, c. 289, § 5; Laws 1989, c. 353, § 3, emerg. eff. June 3, 1989; Laws 1991, c. 177, § 5.

§251502.  Proceedings after complaint.

A.  A person claiming to be aggrieved by a discriminatory practice, his attorney, the Attorney General, a nonprofit organization chartered for the purpose of combatting discrimination or a member of the Commission, may file with the Commission a written sworn complaint stating that a discriminatory practice has been committed, and setting forth the facts upon which the complaint is based, and setting forth facts sufficient to enable the Commission to identify the person charged, hereinafter called the respondent.  The Commission or a member of the Commission or the staff shall promptly furnish the respondent with a copy of the complaint and shall promptly investigate the allegations of discriminatory practice set forth in the complaint.  The complaint must be filed within one hundred eighty (180) days after the alleged discriminatory practice occurs.

B.  If within sixty (60) days after the complaint is filed it is determined by the Commission or a member of the Commission or the staff that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the Commission shall issue an order dismissing the complaint and shall furnish a copy of the order to the complainant, the respondent, the Attorney General and such other public officers and persons as the Commission deems proper.

C.  The complainant, within thirty (30) days after receiving a copy of an order dismissing the complaint, may file with the Commission an application for reconsideration of the order.  Upon such application, the Commission or a designated member of the Commission shall make a new determination whether there is a reasonable cause to believe that the respondent has engaged in a discriminatory practice.  If it is determined within thirty (30) days after the application is filed that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the Commission shall issue an order dismissing the complaint and furnish a copy of the order to the complainant, the respondent, the Attorney General, and such other public officers and persons as the Commission deems proper.

D.  This section does not apply to persons claiming to be aggrieved by a discriminatory housing practice to the extent that it is inconsistent with specific provisions of this act relating to a discriminatory housing complaint.

Laws 1968, c. 388, § 502; Laws 1973, c. 195, § 4, emerg. eff. May 16, 1973; Laws 1991, c. 177, § 6.

§251502.1.  Temporary injunction or restraining order.

If, at any time after the filing of a verified charge, the Commission has reason to believe that a respondent has engaged in any unlawful discriminatory practice, the Commission may file a petition in the district court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or transacts business, seeking appropriate temporary injunctive relief against the respondent pending final determination of proceedings pursuant to this act, including an order or decree restraining him from doing an act tending to render ineffectual an order the Commission may enter with respect to the complaint.  The court shall have power to grant injunctive relief or a restraining order as it deems just and proper, but no relief or order shall be granted except by consent of the respondent or after hearing upon notice to the respondent and a finding by the court that there is reasonable cause to believe that the respondent has engaged in a discriminatory practice.  Except as modified by this section, the Oklahoma rules of civil procedure shall apply to an application, and the district court shall have authority to grant or deny the relief sought on conditions as it deems just and equitable.  This section is subject to the provisions of Section 13 of this act.

Added by Laws 1985, c. 289, § 4.  Amended by Laws 1991, c. 177, § 7.

§25-1502.2.  Investigations - Complaint - Limitation - Filing by Commission - Amendment of complaint - Notice to respondent.

A.  The Commission shall investigate alleged discriminatory housing practices.

B.  A complaint must be:

1.  in writing;

2.  under oath; and

3.  in the form prescribed by the Commission.

C.  An aggrieved person may, not later than one (1) year after an alleged discriminatory housing practice has occurred or terminated, whichever is later, file a complaint with the Commission alleging the discriminatory housing practice.

D.  Not later than one (1) year after an alleged discriminatory housing practice has occurred or terminated, whichever is later, the Commission may file its own complaint.

E.  A complaint may be amended at any time.

F.  On the filing of a complaint the Commission shall:

1.  give the aggrieved person notice that the complaint has been received;

2.  advise the aggrieved person of the time limits and choice of forums pursuant to this act; and

3.  not later than the 20th day after the filing of the complaint or the identification of an additional respondent pursuant to Section 11 of this act, serve on each respondent:

a. a notice identifying the alleged discriminatory housing practice and advising the respondent of the procedural rights and obligations of a respondent pursuant to this act, and

b. a copy of the original complaint.

Added by Laws 1991, c. 177, § 8.

§25-1502.3.  Answer to complaint - Amendment - Effect of investigation.

A.  Not later than the 10th day after receipt of the notice and copy pursuant to paragraph 3 of subsection F of Section 8 of this act, a respondent may file an answer to the complaint.

B.  An answer must be:

1.  in writing;

2.  under oath; and

3.  in the form prescribed by the Commission.

C.  An answer may be amended at any time.

D.  An answer does not inhibit the investigation of a complaint.

Added by Laws 1991, c. 177, § 9.

§25-1502.4.  Referral of complaint from federal government - Investigations - Administrative proceedings - Time limits - Delays.

A.  If the federal government has referred a complaint to the Commission or has deferred jurisdiction over the subject matter of the complaint to the Commission, the Commission shall promptly investigate the allegations set forth in the complaint.

B.  The Commission shall investigate all complaints and except as provided by subsection C of this section, shall complete an investigation not later than the 100th day after the date the complaint is filed, or if it is unable to complete the investigation within the one-hundred-day period, shall dispose of all administrative proceedings related to the investigation not later than one (1) year after the date the complaint is filed.

C.  If the Commission is unable to complete an investigation within the time periods prescribed by subsection B of this section, the Commission shall notify the complainant and the respondent in writing of the reasons for the delay.

Added by Laws 1991, c. 177, § 10.

§25-1502.5.  Joinder of additional or substitute respondent - Notice - Explanation.

A.  The Commission may join a person not named in the complaint as an additional or substitute respondent if in the course of the investigation the Commission determines that the person should be accused of a discriminatory housing practice.

B.  In addition to the information required in the notice pursuant to paragraph 3 of subsection F of Section 8 of this act, the Commission shall include in a notice to a respondent joined pursuant to this section an explanation of the basis for the determination that the person is properly joined as a respondent.

Added by Laws 1991, c. 177, § 11.

§25-1502.6.  Conciliation - Time period - Conciliation agreement - Provisions - Disclosure.

A.  The Commission shall, during the period beginning with the filing of a complaint and ending with the filing of a charge or a dismissal by the Commission, to the extent feasible, engage in conciliation with respect to the complaint.

B.  A conciliation agreement is an agreement between a respondent and the complainant and is subject to Commission approval.

C.  A conciliation agreement may provide for binding arbitration or other method of dispute resolution.  Dispute resolution that results from a conciliation agreement may authorize appropriate relief, including monetary relief.

D.  A conciliation agreement shall be made public unless the complainant and respondent agree otherwise, and the Commission determines that disclosure is not necessary to further the purpose of this act.

E.  Nothing said or done in the course of conciliation may be made public or used as evidence in a subsequent proceeding pursuant to this act without the written consent of the persons concerned.

F.  After completion of the Commission's investigation, the Commission shall make available to the aggrieved person and the respondent, at any time, information derived from the investigation and the final investigation report relating to that investigation.

Added by Laws 1991, c. 177, § 12.

§25-1502.7.  Civil action for temporary or preliminary relief - Filing by Attorney General - Effects on administrative hearing.

A.  If the Commission concludes at any time following the filing of a discriminatory housing complaint that prompt judicial action is necessary to carry out the purposes of this act, the Commission may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint.

B.  On receipt of the Commission's authorization, the Attorney General shall promptly file the action.

C.  A temporary restraining order or other order granting preliminary or temporary relief on a discriminatory housing complaint filed under this section is governed by the provisions of Section 1502.1 of this title and the applicable Oklahoma rules of civil procedure.

D.  The filing of a civil action pursuant to this section does not affect the initiation or continuation of administrative proceeding pursuant to Section 1503 of this title.

Added by Laws 1991, c. 177, § 13.

§25-1502.8.  Final investigative report - Amendment.

A.  The Commission shall prepare a final investigative report showing:

1.  the name and dates of contact with witnesses;

2.  a summary of correspondence and other contacts with the aggrieved person and the respondent showing the dates of the correspondence and contacts;

3.  a summary description of other pertinent records;

4.  a summary of witness statements; and

5.  answers to interrogatories.

B.  A final report pursuant to this section may be amended if additional evidence is discovered.

Added by Laws 1991, c. 177, § 14.

§25-1502.9.  Determination of reasonable cause - Time limit - Notice of delay - Issuance of charge.

A.  The Commission shall determine based on the facts whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur.

B.  The Commission shall make the determination pursuant to subsection A of this section not later than the 100th day after the date a complaint is filed unless:

1.  it is impracticable to make the determination; or

2.  the Commission has approved a conciliation agreement relating to the complaint.

C.  If it is impracticable to make the determination within the time period provided by subsection B of this section, the Commission shall notify the complainant and respondent in writing of the reasons for the delay.

D.  If the Commission determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the Commission shall, except as provided by Section 17 of this act, immediately issue a charge on behalf of the aggrieved person.

Added by Laws 1991, c. 177, § 15.

§25-1502.10.  Charge - Notification of parties - Notice of opportunity for hearing.

A.  A charge issued pursuant to Section 15 of this act:

1.  must consist of a short and plain statement of the facts on which the Commission has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur;

2.  must be based on the final investigative report; and

3.  need not be limited to the facts or grounds alleged in the complaint.

B.  Not later than the 20th day after the Commission issues a charge, the Commission shall send a copy of a charge with information concerning the election pursuant to Section 20 of this act to:

1.  each respondent, together with a notice of the opportunity for a hearing provided by Section 1503 of this title; and

2.  each aggrieved person on whose behalf the complaint was filed.

Added by Laws 1991, c. 177, § 16.

§25-1502.11.  Matters involving legality of land use laws or ordinances - Referral to Attorney General.

If the Commission determines that the matter involves the legality of a state or local zoning or other land use law or ordinance, the Commission may not issue a charge and shall immediately refer the matter to the Attorney General for appropriate action.

Added by Laws 1991, c. 177, § 17.

§25-1502.12.  Dismissal of complaint - Public disclosure.

A.  If the Commission determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the Commission shall promptly dismiss the complaint.

B.  The Commission shall make public disclosure of each dismissal pursuant to this section.

Added by Laws 1991, c. 177, § 18.

§25-1502.13.  Issue of charge after beginning of trial of civil action prohibited.

The Commission may not issue a charge pursuant to this section regarding an alleged discriminatory housing practice after the beginning of the trial of a civil action commended by the aggrieved party under federal or state law seeking relief with respect to that discriminatory housing practice.

Added by Laws 1991, c. 177, § 19.

§25-1502.14.  Election of civil action - Time limit - Notice.

A.  A complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in that charge decided in a civil action as provided by Section 21 of this act.

B.  The election must be made not later than the 20th day after the date of receipt by the electing person of service pursuant to subsection B of Section 16 of this act or, in the case of the Commission, not later than the 20th day after the date the charge was issued.

C.  The person making the election shall give notice to the Commission and to all other complainants and respondents to whom the charge relates.

Added by Laws 1991, c. 177, § 20.

§25-1502.15.  Civil action on behalf of aggrieved person - Venue - Intervention - Relief - Compliance with discovery orders.

A.  If a timely election is made pursuant to Section 20 of this act, the Commission shall authorize, and not later than the 30th day after the election is made, the Attorney General shall file, a civil action on behalf of the aggrieved person in a district court seeking relief pursuant to this section.

B.  Venue for an action pursuant to this section is in the county in which the alleged discriminatory housing practice occurred, or in a county where the respondent resides or transacts business.

C.  An aggrieved person may intervene in the action.

D.  If the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant as relief any relief that a court may grant in a civil action pursuant to Section 26 of this act.

E.  If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the court may not award the monetary relief if that aggrieved person has not complied with discovery orders entered by the court.

Added by Laws 1991, c. 177, § 21.

§251503.  Hearing.

A.  After the Commission has completed its investigation and exhausted efforts of settlement, conciliation, and persuasion, unless the Commission has issued an order dismissing the complaint or within thirty (30) days after an application for review is filed under subsection C of Section 1502 of this title, the Commission shall serve on the respondent by certified mail a written notice, together with a copy of the complaint as it may have been amended requiring the respondent to answer the allegations of the complaint at a hearing before a member of the Commission or hearing examiner designated by order of the Commission to decide the complaint, at a time and place specified in the notice.  A copy of the notice shall be furnished to the complainant and the Attorney General.  The notice shall conform to and the hearing shall be conducted in accordance with the Oklahoma Administrative Procedures Act.  The decision must be approved in writing by a majority of the Commission.

B.  A member of the Commission who investigated the complaint shall not preside at the hearing nor participate in the subsequent deliberation of the Commission in deciding the case.

C.  The respondent may file an answer with the Commission as prescribed by the rules of the Commission.  The Commission shall furnish a copy of the answer to the complainant and any other party to the proceeding.  The Commission or the complainant may amend a complaint and the respondent may amend an answer at any time prior to the issuance of an order based on the complaint, but no order shall be issued unless the respondent has had the opportunity of a hearing on the complaint or amendment on which the order is based.

D.  The case in support of the complaint shall be presented at the hearing by the Commission staff.

E.  A respondent who has filed an answer or whose default in answering has been set aside for good cause shown may appear at the hearing with or without representation, may examine and crossexamine witnesses and the complainant, and may offer evidence.  The complainant or the Attorney General may intervene, examine and crossexamine witnesses, and may present evidence.

F.  If the respondent fails to answer the complaint, the Commission may enter his default and the hearing shall proceed on the evidence in support of the complaint.  The default may be set aside for good cause shown upon equitable terms and conditions.

G.  Testimony taken at the hearing shall be under oath and preserved by either audio tape or transcription as determined by the Commissioner or hearing examiner designated by order to hear the complaint; provided a party shall be able to have the proceedings transcribed at such party's own cost.  The Commission shall furnish transcripts of the hearing upon payment of the costs by such party requesting the transcripts.  After the hearing, in its discretion, the Commission upon notice to all parties affording an opportunity to be heard may take further evidence or hear argument.

H.  The Commission shall abide by the provisions of this section in a discriminatory housing complaint only if an election is not made pursuant to Section 20 of this act.

I.  A hearing pursuant to this section may not continue regarding any alleged discriminatory housing practice after the beginning of the trial of a civil action commenced by the aggrieved person pursuant to federal or state law seeking relief with respect to that discriminatory housing practice.

Amended by Laws 1985, c. 165, § 13, eff. Nov. 1, 1985; Laws 1991, c. 177, § 22.

§251504.  Dismissal after hearing.

If the Commission determines that the respondent has not engaged in a discriminatory practice, the Commission shall state its findings of fact and conclusions of law, and shall dismiss the complaint by order and furnish a copy of the order to the complainant, the respondent and the Attorney General.

Laws 1968, c. 388, § 504.

§25-1505.  Determination of discriminatory practice  Relief.

A.  If the Commission determines from a review of all of the evidence that the respondent has engaged in a discriminatory practice, the Commission shall state its findings of fact and conclusions of law and a member of the Commission designated by the chairman or the staff shall endeavor to eliminate the discriminatory practice by conference, conciliation, and persuasion.  The terms of a conciliation agreement reached with the respondent may require him to refrain in the future from committing discriminatory practices of the type stated in the agreement and to take such affirmative action as in the judgment of the Commission will carry out the purposes of this act.  If a conciliation agreement is entered into, the Commission shall issue an order stating its terms and furnish a copy of the order to the complainant, the respondent, and the Attorney General.  Except for the fact of the consummation of a conciliation agreement, neither the Commission nor any officer or employee thereof shall make public, without the written consent of the complainant and the respondent, information concerning the agreement or efforts in a particular case to eliminate a discriminatory practice by conference, conciliation, or persuasion.  At any time in its discretion but not later than one (1) year from the date of a conciliation agreement, the Commission shall investigate whether the terms of the agreement are being complied with by the respondent, the Commission shall take appropriate action as authorized by this act to assure compliance.

B.  If the Commission is unable to eliminate the discriminatory practice by conference, conciliation, or persuasion, it shall issue an order requiring the respondent to cease and desist from the discriminatory practice and to take such affirmative action as in the judgment of the Commission will carry out the purposes of this act.  A copy of the order shall be delivered to the respondent, the complainant and the Attorney General.

C.  Affirmative action ordered under subsection B of this section may include but is not limited to:

1.  hiring or reinstatement of employees with or without back pay (less amount earned or earnable with reasonable diligence by such employees);

2.  admission or restoration of individuals to union membership, admission to or participation in a guidance program, apprenticeship training or retraining program, onthejob training program, or other occupational training or retraining program, with the utilization of objective criteria in the admission of individuals to such program;

3.  admission of individuals to a public accommodation;

4.  reporting as to the manner of compliance;

5.  posting notices in conspicuous places in respondent's place of business in form prescribed by the Commission and inclusion of such notices in advertising material;

6.  awarding costs, including attorneys fees, to:

a. a prevailing complaining party, or

b. the party complained against, if the Commission determines that the complaint is clearly frivolous, or

c. the party complained against, if the district court determines that the complaint is frivolous and that the Commission dealt with the party complained against in a willful, wanton and oppressive manner, in which case, the Commission shall be ordered to pay such costs and attorneys fees; and

7.  ordering a person to rehire, reinstate, and provide back pay to any employee or agent discriminated against because of obedience to the laws prohibiting discriminatory practices in housing.

D.  In the case of a respondent who is found by the Commission to have engaged in a discriminatory practice in the course of performing under a contract or subcontract with the state or any governmental entity, or agency thereof, if the discriminatory practice was authorized, requested, commanded, performed or recklessly tolerated by the board of directors of the respondent or by a high managerial agent acting within the scope of his employment, the Commission shall so certify to the contracting agency.  Unless the Commission's finding of a discriminatory practice is upheld in the course of judicial review under Section 1506 of this title, the finding of discrimination is not binding on the contracting agency.

E.  If the Commission determines that a respondent has engaged in or is about to engage in a discriminatory housing practice, the Commission may order the appropriate relief, including actual damages, reasonable attorneys fees, court costs, and other injunctive or equitable relief.

1.  To vindicate the public interest, the Commission may assess a civil penalty against the respondent in an amount that does not exceed:

a. Ten Thousand Dollars ($10,000.00), if the respondent has been adjudged by order of the Commission or a court to have committed a prior discriminatory housing practice,

b. except as provided by paragraph 2 of this subsection, Twenty-five Thousand Dollars ($25,000.00), if the respondent has been adjudged by order of the Commission or a court to have committed one other discriminatory housing practice during the five-year period ending on the date of the filing of the charge, and

c. except as provided by paragraph 2 of this subsection, Fifty Thousand Dollars ($50,000.00), if the respondent has been adjudged by order of the Commission or a court to have committed two or more discriminatory housing practices during the seven-year period ending on the date of the filing of the charge.

2.  If the acts constituting the discriminatory housing practice that is the object of the charge are committed by the same individual who has been previously adjudged to have committed acts constituting a discriminatory housing practice, the civil penalties in subparagraph b and c of paragraph 1 of this subsection may be imposed without regard to the period of time within which any other discriminatory housing practice occurred.

3.  At the request of the Commission, the Attorney General shall sue to recover a civil penalty due pursuant to this section.  Funds collected pursuant to this section shall be paid to the State Treasurer for deposit in the State Treasury to the credit of the Fair Housing Fund.

4.  A Commission order pursuant to subsection E of this section does not affect a contract, sale, encumbrance, or lease that:

a. was consummated before the Commission issued the order, and

b. involved a bona fide purchaser, encumbrancer, or tenant who did not have actual notice of the charge filed pursuant to this act.

5.  If the Commission issues an order with respect to a discriminatory housing practice that occurred in the course of a business subject to a licensing or regulation by a governmental agency, the Commission shall, not later than the 30th day after the date of the issuance of the order:

a. send copies of the findings and the order to the governmental agency, and

b. recommend to the governmental agency appropriate disciplinary action.

6.  If the Commission issues an order against a respondent against whom another order was issued within the preceding five (5) years pursuant to subsection E of this section, the Commission shall send a copy of each order issued pursuant to that subsection to the Attorney General.

7.  No order issued pursuant to this section shall have any legal effect, unless and until and to the extent that a district court may issue a corresponding order pursuant to Section 1506 of this title.

Amended by Laws 1985, c. 289, § 6; Laws 1991, c. 177, § 23.

§251505.1.  Determination of housing discrimination.

If the Commission upon final determination finds that an act of housing discrimination pursuant to Section 2 of this act has been committed by a person holding a real estate license pursuant to state law, the Commission will certify its determination to the licensing agency.  Unless such determination of discriminatory practice is reversed in the course of judicial review, a final determination is binding on the licensing agency.  Such agency shall take appropriate administrative action, including suspension or revocation of the license of the respondent.

Added by Laws 1985, c. 289, § 7.

§251506.  Judicial review  Enforcement.

(a) The Commission may petition for an order of the district court for enforcement of an order issued by the Commission under Section 1505 of this title, in a proceeding brought in the district court of the county in which the alleged discriminatory practice which is the subject of the order occurs or in which a respondent resides or transacts business.

(b) The proceeding for an enforcement order shall be a review on the record without a jury and shall follow the procedures of the Administrative Procedures Act unless the Commission, complainant, or respondent requests the proceedings to be de novo.  If so requested, the proceeding for an enforcement order shall be a de novo proceeding and shall follow the procedures of the courts of this state applicable to a civil action.  If the party requesting the de novo proceeding is not the prevailing party in such proceeding, the court shall award reasonable attorney fees and costs of court to the prevailing party.  The evidence in support of the complaint may be presented by the complainant, his attorney, the Commission or its attorney, or the Attorney General.  The court shall have power to grant such temporary relief or restraining order as it deems just, and to enter an order enforcing the order of the Commission or restraining its violation if the court finds that the preponderance of the evidence supports such order of the Commission. All such proceedings shall be heard and determined by the court, and any appellate court, as expeditiously as possible.

(c) A proceeding under this section must be initiated within thirty (30) days after the order of the Commission is issued.

Amended by Laws 1985, c. 165, § 14, eff. Nov. 1, 1985.

§25-1506.1.  Civil action - Time period - Tolling - Restrictions.

A.  An aggrieved person may file a civil action in district court not later than the second year after the occurrence of the termination of an alleged discriminatory housing practice, or the breach of a conciliation agreement entered into pursuant to this act, whichever occurs last, to obtain appropriate relief with respect to the discriminatory housing practice or breach.

B.  The two-year period does not include any time during which an administrative hearing pursuant to this act is pending with respect to a complaint or charge pursuant to this act based on the discriminatory housing practice.  This subsection does not apply to actions arising from a breach of a conciliation agreement.

C.  An aggrieved person may file an action pursuant to this section whether or not a complaint has been filed pursuant to Section 8 of this act and without regard to the status of any complaint filed pursuant to this section.

D.  If the Commission has obtained a conciliation agreement with the consent of an aggrieved person, the aggrieved person may not file an action pursuant to this section with respect to the alleged discriminatory housing practice that forms the basis for the complaint except to enforce the terms of the agreement.

E.  An aggrieved person may not file an action pursuant to this section with respect to an alleged discriminatory housing practice that forms the basis of a charge issued by the Commission if the Commission has begun a hearing on the record pursuant to this act with respect to the charge.

Added by Laws 1991, c. 177, § 24.

§25-1506.2.  Court-appointed attorney.

On application by a person alleging a discriminatory housing practice or by a person against whom such a practice is alleged, the court may appoint an attorney for the person.

Added by Laws 1991, c. 177, § 25.

§25-1506.3.  Remedies.

In an action pursuant to Section 24 of this act, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the plaintiff:

1.  actual and punitive damages;

2.  reasonable attorneys fees;

3.  court costs; and

4.  subject to Section 27 of this act, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in the practice or ordering appropriate affirmative action.

Added by Laws 1991, c. 177, § 26.

§25-1506.4.  Effect of relief granted upon contracts, sales, encumbrances, or leases.

Relief granted pursuant to Section 26 of this act, does not affect a contract, sale, encumbrance, or lease that:

1.  was consummated before the granting of the relief; and

2.  involved a bona fide purchaser, encumbrancer, or tenant who did not have actual notice of the filing of a complaint pursuant to this act or a civil action pursuant to this section.

Added by Laws 1991, c. 177, § 27.

§25-1506.5.  Intervention by Attorney General - Relief available.

A.  On request of the Commission, the Attorney General may intervene in an action pursuant to Section 24 of this act if the Commission certifies that the case is of general public importance.

B.  The Attorney General may obtain the same relief available to the Attorney General under Section 29 of this act.

Added by Laws 1991, c. 177, § 28.

§25-1506.6.  Civil action relating to pattern of discrimination or issue of general public importance - Remedies - Persons who may intervene.

A.  On request of the Commission, the Attorney General may file a civil action in district court for appropriate relief if the Commission has reasonable cause to believe that:

1.  a person is engaged in pattern or practice of resistance to the full enjoyment of any right granted by this act; or

2.  a person has been denied any right granted by this act and that denial raises an issue of general public importance.

B.  In an action pursuant to this section the court may:

1.  award preventive relief, including a permanent or temporary injunctive, restraining order, or other order against the person responsible for a violation of this act as necessary to assure the full enjoyment of the rights granted by this act;

2.  award other appropriate relief, including monetary damages, reasonable attorneys fees, and court costs; and

3.  to vindicate the public interest, assess a civil penalty against the respondent in an amount that does not exceed:

a. Fifty Thousand Dollars ($50,000.00), for a first violation, and

b. One Hundred Thousand Dollars ($100,000.00), for a second or subsequent violation.

C.  A person may intervene in an action pursuant to this section if the person is:

1.  an aggrieved person to the discriminatory housing practice; or

2.  a party to a conciliation agreement concerning the discriminatory housing practice.

Added by Laws 1991, c. 177, § 29.

§25-1506.7.  Subpoenas - Enforcement.

The Attorney General on behalf of the Commission or other party at whose request a subpoena is issued pursuant to this act, may enforce the subpoena in appropriate proceedings in district court.

Added by Laws 1991, c. 177, § 30.

§25-1506.8.  Attorneys fees.

A court in a civil action brought pursuant to this act or the Commission in an administrative hearing pursuant to Section 1503 of this title may award reasonable attorneys fees to the prevailing party and assess court costs against the nonprevailing party.

Added by Laws 1991, c. 177, § 31.

§25-1506.9.  Violations - Misdemeanor.

A.  A person commits an offense if the person, whether or not acting under color of law, by force or threat of force, intentionally intimidates or interferes with a person:

1.  because of the person's race, color, religion, gender, handicap, familial status, or national origin and because the person is or has been selling, purchasing, renting, financing, occupying, contracting, or negotiating for the sale, purchase, rental, financing, or occupation of any dwelling, or applying for or participating in a service, organization, or facility relating to the business of selling or renting dwellings; or

2.  because the person is or has been, or has attempted to intimidate the person from:

a. participating, without discrimination because of race, color, religion, gender, handicap, familial status, or national origin, in an activity, service, organization, or facility described in paragraph 1 of this subsection,

b. affording another person opportunity or protection to so participate, or

c. lawfully aiding or encouraging other persons to participate, without discrimination because of race, color, religion, gender, handicap, familial status, or national origin, in an activity, service, organization, or facility described in paragraph 1 of this subsection.

B.  An offense pursuant to this section is a misdemeanor.

Added by Laws 1991, c. 177, § 32.

§251507.  Inspection  Records.

(a) In connection with an investigation of a complaint filed under this act, the Commission or its designated representative shall have access at any reasonable time to premises, records and documents relevant to the complaint and the right to examine, photograph and copy evidence, in accordance with the Oklahoma Administrative Procedures Act.

(b) The Commission, by regulation, shall require each person subject to this act which controls an apprenticeship or other training program to keep all records reasonably necessary to carry out the purposes of this act, including, but not limited to, a list of applicants who wish to participate in such program, including the chronological order in which applications were received, and shall furnish to the Commission, upon request, a detailed description of the manner in which persons are selected to participate in the apprenticeship or other training programs.

(c) A person who believes that the application to him of a regulation or order issued under this section would result in undue hardship may (1) apply to the Commission for an exemption from the application of the regulation or order or (2) bring an action for a declaratory judgment under 75 Oklahoma Statutes, Section 306, if appropriate, or may resist an enforcement application brought under 75 Oklahoma Statutes, Section 315(3).

(d) So as to avoid undue burden on persons subject to the act, records and reports required by the Commission under this section shall conform as near as may be to similar records and reports required by federal law.

(e) It is unlawful for an officer or employee of the Commission to make public with respect to a particular person without his consent information obtained by the Commission pursuant to its authority under this section.

Laws 1968, c. 388, § 507.

§251508.  Subpoenas  Witnesses.

(a) Subpoenas shall issue in proceedings under this act, as provided in the Oklahoma Administrative Procedures Act.  A subpoena so issued shall show on its face the name and address of the party at whose request the subpoena was issued.  On petition of the individual to whom the subpoena is directed and notice to the requesting party, the Commission or an individual designated pursuant to its rules may vacate or modify the subpoena.

(b) Witnesses whose depositions are taken or who are summoned before the Commission or its agents shall be entitled to the same witness and mileage fees as are paid to witnesses in the courts of the state.

Laws 1968, c. 388, § 508.

§251601.  Other discriminatory practices.

It is a discriminatory practice for a person, or for two or more persons to conspire,

(1) to retaliate or discriminate against a person because he has opposed a discriminatory practice, or because he has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing under this act;

(2) to aid, abet, incite, or coerce a person to engage in a discriminatory practice;

(3) willfully to interfere with the performance of a duty or the exercise of a power by the Commission or one of its members or representatives; or

(4) willfully to obstruct or prevent a person from complying with the provisions of this act or an order issued thereunder.

Laws 1968, c. 388, § 601.

§251602.  Conciliation agreements.

It is a discriminatory practice for a party to a conciliation agreement made under this act to violate the terms of the agreement. Laws 1968, c. 388, § 602.

§251603.  Attempts.

An attempt to commit, directly or indirectly, a discriminatory practice is a discriminatory practice.

Laws 1968, c. 388, § 603.

§251604.  Public contractors.

Upon receiving a certification made under Section 505(c), a contracting agency may take appropriate action to

(1) terminate a contract or portion thereof previously entered into with the respondent, either absolutely or on condition that the respondent carry out a program of compliance with the provisions of this act, and

(2) assist the state and all governmental entities and agencies thereof to refrain from entering into further contracts, or extensions or other modifications of existing contracts, with the respondent until the Commission is satisfied that the respondent will carry out policies in compliance with the provisions of this act.

Laws 1968, c. 388, § 604.

§251605.  Prima facie evidence.

In a proceeding under this act a written, printed, or visual communication, advertisement, or other form of publication, or written inquiry, or other document purporting to have been made by a person is prima facie evidence that it was authorized by him.

Laws 1968, c. 388, § 605.

§251701.  Definitions.

In this chapter

(1) "political subdivision" means a city, incorporated town, or county within this state;

(2) "local commission" means a commission on human relations created by one or more political subdivisions.

Laws 1968, c. 388, § 701.

§251702.  Local ordinances.

A political subdivision may adopt and enforce an ordinance prohibiting discrimination because of race, color, religion, sex, national origin, age, or handicap not in conflict with a provision of Sections 1101 through 1706 of this title.

Amended by Laws 1985, c. 165, § 15, eff. Nov. 1, 1985.

§251703.  Local commissions.

A political subdivision, or two or more political subdivisions acting jointly, may create a local commission to promote the purposes of Sections 1101 through 1706 of this title and to secure for all individuals within the jurisdiction of the political subdivision or subdivisions freedom from discrimination because of race, color, religion, sex, national origin, age, or handicap, and may appropriate funds for the expenses of the local commission.

Amended by Laws 1985, c. 165, § 16, eff. Nov. 1, 1985.

§251704.  Powers of local commissions.

A local commission may have the following powers in addition to powers authorized by other laws:

1.  To employ an executive director and other employees and agents and fix their compensation;

2.  To cooperate with individuals and state, local, and other agencies, both public and private, including agencies of the federal government and other states and municipalities;

3.  To accept gifts, bequests, grants, or other payments, public or private, to help finance its activities;

4.  To receive, initiate, investigate, and seek to conciliate complaints alleging violations of this act or of an ordinance prohibiting discrimination because of race, color, religion, sex, national origin, age, or handicap or legislation establishing the commission;

5.  To make studies appropriate to effectuate its purposes and policies and to make the results thereof available to the public; and

6.  To render at least annually a report, a copy of which shall be furnished to the State Commission.

Amended by Laws 1985, c. 165, § 17, eff. Nov. 1, 1985.

§251705.  Referral to local commissions.

A.  The State Commission:

1.  Whether or not a complaint has been filed under the provisions of Sections 1502 or 1704 of this title, may refer a matter involving discrimination because of race, color, religion, sex, national origin, age, or handicap to a local commission for investigation, study, and report; and

2.  May refer a complaint alleging a violation of this act to a local commission for:

a. investigation,

b. determination whether there is reasonable cause to believe that the respondent has engaged in a discriminatory practice, or

c. assistance in eliminating a discriminatory practice by conference, conciliation, or persuasion.

B.  Upon referral by the State Commission, the local commission shall make a report and may make recommendations to the State Commission and take other appropriate action within the scope of its powers.

Amended by Laws 1985, c. 165, § 18, eff. Nov. 1, 1985.

§251706.  Transfer to State Commission.

(a) A local commission may refer a matter under its jurisdiction to the State Commission.

(b) At any time after a complaint under this Act is filed, the State Commission may require a local commission to transfer any related proceeding to the State Commission.  After the local commission is requested to transfer a proceeding, the local commission has no further jurisdiction over the proceeding except to take appropriate action to implement the transfer to the State Commission.

Laws 1968, c. 388, § 706.

§25-1901.  Employment.

A.  If a charge for discrimination in employment on the basis of handicap is filed under the provisions of Sections 1101 through 1801 of Title 25 of the Oklahoma Statutes and is not resolved to the satisfaction of the charging party within one hundred eighty (180) days from the filing of such charge, the charging party may commence an action for redress against any person who is alleged to have discriminated against the charging party and against any person named as respondent in the charge, such action to be commenced in the district court of this state for the county in which the unlawful employment practice is alleged to have been committed.

B.  Either party in any such action shall be entitled to a jury trial of any facts in dispute in the action.

C.  If it is determined in such action that the defendant or defendants in such action have discriminated against the charging party on the basis of handicap as charged in the petition, the aggrieved party shall be entitled to nominal or actual damages.  Actual damages shall include, but are not limited to, reinstatement or hiring, with or without back pay, or any other legal or equitable relief as the court deems appropriate.  Back pay liability shall not accrue from a date more than two (2) years prior to the filing of the charge with the Oklahoma Human Rights Commission.  Interim earnings or amounts earnable with reasonable diligence by the person discriminated against shall operate to reduce the back pay otherwise allowable.  No order of the court shall require the hiring or reinstatement or promotion of an individual as an employee, or the payment to him of any back pay, if such individual was refused employment or advancement or was suspended or discharged for legitimate reasons other than discrimination on account of handicap.

D.  In any action or proceeding under this section the court shall allow a prevailing party a reasonable attorneys fee.

E.  No action shall be maintainable in district court as herein provided more than two (2) years after a timely filing of a charge with the Oklahoma Human Rights Commission.

Added by Laws 1990, c. 200, § 1, eff. Sept. 1, 1990.



Title 26. — Elections

OKLAHOMA STATUTES

TITLE 26.

ELECTIONS

_________

§261101.  General elections.

On the first Tuesday succeeding the first Monday of November, 1976, and every four (4) years thereafter, a General Election shall be held, at which time electors for President and Vice President shall be elected.  On said date, and every two (2) years thereafter, United States Senators and United States Representatives, whose terms expire before the next succeeding General Election, and state, district and county officers, whose terms expire before the next succeeding General Election, shall be elected.  No county, municipality or school district shall schedule an election on any date during the twenty (20) days immediately preceding the date of any such General Election.

Laws 1974, c. 153, § 1101, operative Jan. 1, 1975; Laws 1977, c. 134, § 1.

§26-1-102.  Primary elections.

A Primary Election shall be held on the last Tuesday in July of each even-numbered year, at which time each political party recognized by the laws of Oklahoma shall nominate its candidates for the offices to be filled at the next succeeding General Election, unless otherwise provided by law.  No candidate's name shall be printed upon the General Election ballot unless such candidate shall have been nominated as herein provided, unless otherwise provided by law; provided further that this provision shall not exclude the right of a nonpartisan candidate to have his or her name printed upon the General Election ballots.  No county, municipality or school district shall schedule an election on any date during the twenty (20) days immediately preceding the date of any such primary election.

Added by Laws 1974, c. 153, § 1-102, operative Jan. 1, 1975.  Amended by Laws 1977, c. 134, § 2; Laws 2003, c. 162, § 2.

§26-1-103.  Runoff primary election.

If at any Primary Election no candidate for the nomination for office of any political party receives a majority of all votes cast for all candidates of such party for the office, no candidate shall be nominated by such party for the office, but the two candidates receiving the highest number of votes at such election shall be placed on the official ballot as candidates for such nomination at a Runoff Primary Election to be held on the fourth Tuesday of August in the same year.  No county, municipality or school district shall schedule an election on any date during the twenty (20) days immediately preceding the date of any such Runoff Primary Election.

Added by Laws 1974, c. 153, § 1-103, operative Jan. 1, 1975.  Amended by Laws 1977, c. 134, § 2; Laws 2003, c. 162, § 3.

§261104.  Closed primaries  Independent voters.

A.  No registered voter shall be permitted to vote in any Primary Election or Runoff Primary Election of any political party except the political party of which his registration form shows him to be a member, except as otherwise provided by this section.

B.  1.  A recognized political party may permit registered voters designated as Independents pursuant to the provisions of Section 4112 of this title to vote in a Primary Election or Runoff Primary Election of the party.

2.  The state chairman of the party shall, between November 1 and 30 of every oddnumbered year, notify the Secretary of the State Election Board as to whether or not the party intends to permit registered voters designated as Independents to vote in a Primary Election or Runoff Primary Election of the party.  If the state chairman notifies the Secretary of the State Election Board of the party's intention to so permit, registered voters designated as Independents shall be permitted to vote in any Primary Election or Runoff Primary Election of the party held in the following two (2) calendar years.  If the state chairman of one party notifies the Secretary of the State Election Board of the party's intent to so permit, the notification period specified in this paragraph shall be extended to December 15 for the state chairman of any other party to so notify or to change prior notification.  A registered voter designated as Independent shall not be permitted to vote in a Primary Election or Runoff Primary Election of more than one party.

3.  Failure to so notify the Secretary of the State Election Board shall serve to prohibit registered voters designated as Independents from voting in a Primary Election or Runoff Primary Election of the party.

4.  A group of persons seeking to form a recognized political party pursuant to the provisions of Section 1108 of this title shall, upon filing of the petitions seeking recognition of the political party with the Secretary of the State Election Board, notify the Secretary of the State Election Board as to whether or not the party intends to permit registered voters designated as Independents to vote in a Primary Election or Runoff Primary Election of the party.  If the party is recognized and the group of persons seeking recognition of the party notifies the Secretary of the State Election Board of such intention, registered voters designated as Independents shall be permitted to vote in any Primary Election or Runoff Primary Election of the party held prior to January 1 of the following evennumbered year.

Amended by Laws 1987, c. 72, § 1, eff. Nov. 1, 1987.

§26-1-105.  Substitute candidates.

A.  In the event of the death of a political party's nominee for office prior to the date of the General Election, a substitute candidate will be permitted to have his name placed on the General Election ballot as follows:

1.  If the nominee was a candidate for county office, the political party's central committee of said county shall notify the secretary of the county election board of the name of an alternative candidate to be placed on the General Election ballot.  Such notice shall be submitted in writing, within five (5) days after said death has occurred and shall be signed by at least two duly authorized members of the political party's county central committee.

2.  If the nominee was a candidate who filed his Declaration of Candidacy with the State Election Board, the state central committee of the party affected shall notify the Secretary of the State Election Board of the name of an alternative candidate to be placed on the General Election ballot.  Such notice shall be submitted in writing, within five (5) days after said death has occurred and shall be signed by at least two duly authorized members of the political party's state central committee.

3.  If said death should occur five (5) days or more following the Runoff Primary Election date, a special General Election shall be called by the Governor and shall be conducted according to the laws governing such elections, Section 12-101 et seq. of this title,  except that there shall be no filing period or special Primary Election and the candidates in the special General Election shall be the substitute candidate named by the central committee and the nominee of other political parties elected in the Primary or Runoff Primary, and any previously filed independent candidates.

B.  In the event of the death of a candidate who was unopposed for election, a Special Election shall be called by the Governor.  Said Special Election shall be conducted according to the laws governing such elections, Section 12-101 et seq. of this title.

Added by Laws 1974, c. 153, § 1-105, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 1, emerg. eff. June 6, 1983; Laws 1990, c. 190, § 1, eff. Sept. 1, 1990.

§26-1-106.  Determining dates.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

In determining the date of any event pertaining to elections which date is fixed by statute as occurring a certain number of days before or after an election, neither the day of the election nor the day of the event shall be counted.  If the date set by law for an event pertaining to an election falls on an official holiday, the Secretary of the State Election Board shall have the authority to move the event to a preceding business day or to the next succeeding business day as appropriate for completion of the event.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

In determining the date of any event pertaining to elections which date is fixed by statute as occurring a certain number of days before or after an election, neither the day of the election nor the day of the event shall be counted.

Laws 1974, c. 153, § 1-106, operative Jan. 1, 1975.  Amended by Laws 2004, c. 545, § 1, eff. July 1, 2005.

§261107.  Recognized political parties.

Recognized political parties shall include parties whose candidates' names appeared on the General Election ballot in 1974, and those parties which shall be formed according to law.

Laws 1974, c. 153, § 1107, operative Jan. 1, 1975.

§26-1-108.  Formation of new political parties.

A group of persons may form a recognized political party at any time except during the period between June 1 and November 15 of any evennumbered year if the following procedure is observed:

1.  Notice of intent to form a recognized political party must be filed in writing with the Secretary of the State Election Board at any time except during the period between March 1 and November 15 of any evennumbered year.

2.  After such notice is filed, petitions seeking recognition of a political party, in a form to be prescribed by the Secretary of the State Election Board, shall be filed with such Secretary, bearing the signatures of registered voters equal to at least five percent (5%) of the total votes cast in the last General Election either for Governor or for electors for President and Vice President.  Each page of such petitions must contain the names of registered voters from a single county.  Petitions may be circulated a maximum of one (1) year after notice is filed, provided that petitions shall be filed with such Secretary no later than May 1 of an evennumbered year.  Such petitions shall not be circulated between May 1 and November 15 of any evennumbered year.

3.  Within thirty (30) days after receipt of such petitions, the State Election Board shall determine the sufficiency of such petitions.  If such Board determines there are a sufficient number of valid signatures of registered voters, the party becomes recognized under the laws of the State of Oklahoma with all rights and obligations accruing thereto.

Added by Laws 1974, c. 153, § 1-108, operative Jan. 1, 1975.  Amended by Laws 1985, c. 269, § 1; Laws 2003, c. 485, § 1; Laws 2004, c. 53, § 6, emerg. eff. April 1, 2004.

§26-1-109.  Party ceases to be recognized.

A.  Any recognized political party whose nominee for Governor or nominees for electors for President and Vice President fail to receive at least ten percent (10%) of the total votes cast for said offices in any General Election shall cease to be a recognized political party.  Said party may regain recognition only by following the procedure prescribed for formation of new political parties.  The State Election Board shall proclaim the fact of a party's failure to receive a sufficient number of votes and shall order that said party cease to be recognized.

B.  Any recognized political party that ceases to be recognized under provisions of this section shall be designated as a political organization.  Such political organization designation shall terminate four (4) years from the date that the political party ceases to be recognized or when the political organization regains recognition as a political party, whichever is earlier.

Added by Laws 1974, c. 153, § 1-109, operative Jan. 1, 1975.  Amended by Laws 1999, c. 88, § 1, emerg. eff. April 13, 1999.

§26-1-110.  Changes in party affiliation.

A.  The Secretary of the State Election Board shall, within sixty (60) days after such proclamation by the State Election Board, change to Independent the party affiliation in the Oklahoma Election Management System of each registered voter of a political party which ceases to be a recognized political party.

B.  The Secretary of the State Election Board shall change to Independent the party affiliation in the Oklahoma Election Management System of each registered voter of a political organization which ceases to be a political organization.

Added by Laws 1974, c. 153, § 1-110, operative Jan. 1, 1975.  Amended by Laws 1990, c. 331, § 1, eff. July 1, 1990; Laws 1999, c. 88, § 2, emerg. eff. April 13, 1999; Laws 2000, c. 358, § 2, eff. July 1, 2000.

§26-1-111.  Repealed by Laws 1991, c. 129, § 5, eff. April 1, 1992.

§262101.  State Election Board  Number of members.

The State Election Board shall be composed of three (3) members, each of whom shall be appointed by the Governor upon advice and consent of the Senate.

Amended by Laws 1983, c. 9, § 178, emerg. eff. March 17, 1983.

§262101.1.  Appointment of members from certain political parties.

No later than February 15, 1983, and every four (4) years thereafter, the state central committee of the political party having the largest number of registered voters, based upon the latest January 1 registration report, shall submit to the Governor a list of ten (10) nominees for membership on the State Election Board, and the state central committee of the political party having the second largest number of registered voters, based upon the latest January 1 registration report, shall submit to the Governor a list of five (5) nominees for membership on the State Election Board.  The Governor shall be confined to the lists of names submitted by each party and shall appoint two (2) members of the State Election Board from the political party with the largest number of registered voters, and one (1) member of the State Election Board from the political party with the second largest number of registered voters.  Appointments shall be made no later than March 1, 1983, and every four (4) years thereafter.

Laws 1981, c. 286, § 2, emerg. eff. June 29, 1981.

§262101.2.  Vacancy by death or resignation  Filling.

In the event of a vacancy created by death or resignation, the Governor shall, within thirty (30) days after such vacancy occurs, appoint, upon the advice and consent of the Senate, a member of the same party to fill the unexpired term from a list of five (5) nominees submitted by the party's state central committee within fifteen (15) days after said vacancy occurs.

Laws 1981, c. 286, § 3, emerg. eff. June 29, 1981.

§262101.3.  Failure of political parties to submit nominees.

Should a state central committee fail to submit nominees within the period prescribed, the Governor shall make his appointment from within the ranks of said party.

Laws 1981, c. 286, § 4, emerg. eff. June 29, 1981.

§262101.4.  Vacancy by failure to attend meetings  Filling.

A vacancy shall occur when a member fails to attend five (5) consecutive meetings of the Board or when a member changes his party affiliation.  It shall be the duty of the other two (2) members of the Board to notify the Governor and the state central committee affected should such a vacancy occur.  Said vacancy shall be filled in the manner hereinbefore provided.

Laws 1981, c. 286, § 5, emerg. eff. June 29, 1981.

§262101.5.  Chairman and Vice Chairman of State Election Board to continue as members  Appointment of third member.

The Chairman and Vice Chairman of the State Election Board on the effective date of this act shall continue to serve as members of the State Election Board representing their respective political parties until their successors are appointed and qualified.  Within thirty (30) days after the effective date of this act, the Governor shall appoint the third member of the State Election Board in the manner prescribed for filling vacancies.

Laws 1981, c. 286, § 6, emerg. eff. June 29, 1981.

§262101.6.  Secretary for State Election Board  Salary.

The Secretary of the Senate shall serve as Secretary of the State Election Board at a salary established annually by the Legislature.  However, the Secretary shall not be a member of the State Election Board.

Laws 1981, c. 286, § 7, emerg. eff. June 29, 1981.

§262101.7.  Election of officers  Terms.

On the first Monday in April, 1983, and every four (4) years thereafter, the State Election Board shall meet upon the call of the Secretary to elect a Chairman and Vice Chairman. Terms of the Chairman, Vice Chairman and member shall begin at that time.

Laws 1981, c. 286, § 8, emerg. eff. June 29, 1981.

§26-2-101.9.  Travel and expense.

Members of the State Election Board shall be paid Fifty Dollars ($50.00) per diem for each meeting for the purpose of conducting hearings required by law, and Thirty-five Dollars ($35.00) per diem for other meetings, and shall be allowed mileage reimbursement at the rate provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1992, c. 247, § 1, emerg. eff. May 21, 1992.

§262106.  State Election Board duties.

The State Election Board shall perform such duties as may be prescribed by law.

Laws 1974, c. 153, § 2106, operative Jan. 1, 1975.

§26-2-107.  Secretary's duties.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

The Secretary of the State Election Board shall be the administrative officer of the State Election Board and shall have general supervisory authority over county election boards and shall have the authority to provide administrative supervision to any county election board, as well as the authority to stand in the place of the secretary of the county election board for the purpose of employing county election board personnel when a vacancy exists in the office of the secretary of the county election board.  The Secretary shall have the authority to employ and fix the salaries and duties of such personnel as may be necessary to perform the duties of the State Election Board.  The Secretary may promulgate, repeal or modify such rules or regulations as the Secretary deems necessary to facilitate and assist in achieving and maintaining uniformity in the application, operation and interpretation of the state and federal election laws and a maximum degree of correctness, impartiality and efficiency in administration of the election laws; provided, however, that such rules or regulations, to be binding and effective, must have been officially adopted by the Secretary of the State Election Board; the procedure and adoption of such rules and regulations shall be subject to the provisions of the Administrative Procedures Act.  The Secretary shall promote and encourage voter registration and voter participation in elections.  The Secretary shall be the chief state election official responsible for coordination of state responsibilities under the National Voter Registration Act of 1993 and under the Help America Vote Act of 2002.  The Secretary shall have the authority to implement programs for confirmation of voter registration and for removal of ineligible voters in compliance with general Oklahoma election law and requirements of the National Voter Registration Act of 1993.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

The Secretary of the State Election Board shall be the administrative officer of the State Election Board and shall have general supervisory authority over county election boards and shall have the authority to provide administrative supervision to any county election board, as well as the authority to stand in the place of the secretary of the county election board for the purpose of employing county election board personnel when a vacancy exists in the office of the secretary of the county election board.  The Secretary shall have the authority to employ and fix the salaries and duties of such personnel as may be necessary to perform the duties of the State Election Board.  The Secretary may promulgate, repeal or modify such rules or regulations as the Secretary deems necessary to facilitate and assist in achieving and maintaining uniformity in the application, operation and interpretation of the state and federal election laws and a maximum degree of correctness, impartiality and efficiency in administration of the election laws; provided, however, that such rules or regulations, to be binding and effective, must have been officially adopted by the Secretary of the State Election Board; the procedure and adoption of such rules and regulations shall be subject to the provisions of the Administrative Procedures Act.  The Secretary shall promote and encourage voter registration and voter participation in elections.  The Secretary shall be the chief state election official responsible for coordination of state responsibilities under the National Voter Registration Act of 1993.  The Secretary shall have the authority to implement programs for confirmation of voter registration and for removal of ineligible voters in compliance with general Oklahoma election law and requirements of the National Voter Registration Act of 1993.

Added by Laws 1974, c. 153, § 2-107, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 2, emerg. eff. June 1, 1979; Laws 1992, c. 247, § 2, emerg. eff. May 21, 1992; Laws 1994, c. 260, § 1, eff. Jan. 1, 1995; Laws 2003, c. 485, § 2; Laws 2004, c. 545, § 2, eff. July 1, 2005.

§262107.1.  Contracts for inspections, training and other functions.

The Secretary of the State Election Board is hereby authorized to enter into contracts with the secretary, assistant secretary, chief clerk or other personnel of a county election board, or other persons with similar qualifications, for such purposes as conducting inspections of county election boards, training and other functions which he deems necessary.

Added by Laws 1986, c. 270, § 3, operative July 1, 1986.

§262108.  Offices of State Election Board.

The State Election Board shall maintain an office or offices continuously in the seat of government.

Laws 1974, c. 153, § 2108, operative Jan. 1, 1975.

§262109.  Maintenance of records  Records public.

The Secretary of the State Election Board shall maintain the records of the office, and such records shall be open for public inspection during regular office hours unless otherwise provided by law.

Laws 1974, c. 153, § 2109, operative Jan. 1, 1975.

§262110.  County election boards  Number of members.

A county election board shall be appointed in each of the seventyseven counties of Oklahoma and shall be composed of three (3) members.

Laws 1974, c. 153, § 2110, operative Jan. 1, 1975.

§26-2-111.  Appointment of members and alternates - Terms - Parties to submit nominations - Vacancies.

The State Election Board shall appoint two members of each county election board, and two alternates, to serve terms of four (4) years each.  No later than April 15, 1975, and every four (4) years thereafter, the county central committees of the two political parties with the largest number of registered voters in the state, based upon the latest January 15 registration report, shall each submit to the State Election Board a nominee for membership on the county election board and a nominee to serve as the alternate.  The nominations must be submitted in writing and signed by at least two members of each county central committee.  The State Election Board shall be confined to the nominees in making appointments, one from each party, to the county election board and one from each party to serve as the alternate.  The appointments shall be made no later than May 1, 1975, and every four (4) years thereafter.  If a county central committee fails to submit nominees by April 15, the State Election Board shall appoint a member and alternate to the county election board from the ranks of such party within the county.  Alternates shall serve on the county election board at any meeting that the member for whom the person is an alternate is unable to attend.  In the event of a vacancy, the State Election Board shall, within sixty (60) days after such vacancy occurs, appoint a member of the same party to fill the unexpired term, based on a nomination submitted by the party's county central committee in the manner hereinbefore provided within thirty (30) days after the vacancy occurs.  Should a county central committee fail to submit a nominee within the prescribed period of time, the State Election Board shall appoint a member of the county election board from the ranks of said party within the county.  Vacancies shall occur when a member fails to attend five consecutive meetings of the board or when a member changes the member's party affiliation.  It shall be the duty of the other two members of the board to notify the Secretary of the State Election Board should such vacancy occur.  Said vacancy shall be filled in the manner hereinbefore provided.

Added by Laws 1974, c. 153, § 2-111, operative Jan. 1, 1975.  Amended by Laws 1993, c. 316, § 3, eff. Sept. 1, 1993; Laws 2000, c. 358, § 3, eff. July 1, 2000.

§262111.1.  Secretaries of county election boards  Appointment  Terms.

The State Election Board shall appoint the secretary of each county election board for a term of two (2) years beginning May 1, 1983, and every two (2) years thereafter; provided, however, that on October 1, 1981, a secretary shall be appointed in each county for the balance of a term of two (2) years ending April 30, 1983.

Laws 1981, c. 329, § 8, emerg. eff. June 30, 1981.

§262111.2.  Election of officers of county election boards.

On the first Monday in June, 1983, and every four (4) years thereafter, the county election board shall meet upon call of the secretary to elect a chairman and vice chairman.  The secretary can be elected neither chairman nor vice chairman but shall be a voting member of the county election board.

Laws 1981, c. 329, § 9, emerg. eff. June 30, 1981.

§262112.  Secretary appointed by State Election Board.

The State Election Board shall appoint the secretary of each county election board.  The State Election Board shall have the authority to remove the secretary of any county election board at any time.

Laws 1974, c. 153, § 2112, operative Jan. 1, 1975.

§262114.  Removal of chairman and vice chairman.

The State Election Board shall have the authority to remove any chairman or vice chairman of any county election board at any time.

Laws 1974, c. 153, § 2114, operative Jan. 1, 1975.

§26-2-115.  Compensation of chair and vice-chair.

The chair and vice-chair of each county election board shall be paid Thirty-five Dollars ($35.00) per diem in lieu of subsistence for each meeting of the county election board and shall be allowed mileage reimbursement at the rate prescribed for travel by state employees.  The per diem and mileage reimbursement shall be paid by the State Election Board, except for meetings chargeable to other governmental units as provided by law; provided, the State Election Board shall not pay such reimbursement for more than forty meetings per fiscal year.

Added by Laws 1974, c. 153, § 2-115, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 2, emerg. eff. June 6, 1983; Laws 1988, c. 101, § 1, emerg. eff. April 1, 1988; Laws 2000, c. 358, § 4, eff. July 1, 2000.

§262116.  Duties of county election board.

The county election board shall perform such duties as may be prescribed by law.

Laws 1974, c. 153, § 2116, operative Jan. 1, 1975.

§26-2-117.  Secretary's Duties - Appointment of assistant secretary and chief clerk - Compensation.

The secretary of the county election board shall be the administrative officer of the county election board and shall have general supervisory authority over the several precinct election boards within the county.  In counties having seventeen thousand five hundred or more registered voters, the secretary shall have the authority to employ and/or terminate an assistant secretary and such other employees as are necessary to perform the duties of the county election board.  In counties having fewer than seventeen thousand five hundred registered voters, the secretary shall employ a chief clerk and such other employees as are necessary to perform the duties of the county election board.  In the event a vacancy exists in the office of the secretary of the county election board, the Secretary of the State Election Board shall have the authority to stand in the place of the secretary of the county election board for the purpose of employing necessary county election board personnel.  The secretary shall be charged with the operational responsibilities of the board, including, but not limited to, supervision, defining job positions and responsibilities of the employees, preparation of the annual budget, preparation and filing of all reports, and the implementation of policy, findings and actions lawfully prescribed or determined by the county election board.  The minimum salary of the assistant secretary shall be equal to ninety percent (90%) of the scheduled salary of the secretary in the same county, but shall not exceed the salary of the highest salaried first or chief deputy or assistant to any county officer, excluding the under sheriff, in the same county.  The minimum salary of the chief clerk shall be equal to the hourly rate paid of the salary of the highest salaried first or chief deputy or assistant to any county officer in the same county, excluding the undersheriff, or ninety percent (90%) of the scheduled salary of the secretary in the same county, whichever is lower.  The salary limitation contained in this section shall not operate to reduce the salary of any person employed as an assistant secretary or chief clerk on May 1, 2003.  Salaries of additional personnel, including personnel employed temporarily, shall not exceed the salary of the assistant secretary or chief clerk and shall be comparable to salaries paid for the same positions in other offices within the county.  The salaries of the assistant secretary, chief clerk and other personnel shall be paid from county funds on a monthly basis.  In the event that the secretary, assistant secretary, chief clerk, or any other essential county election board employee must be away from work for a period of time due to personal illness, family illness, or family emergency, the county shall be required to fund compensation of appropriate temporary personnel during the employee's absence.

Added by Laws 1974, c. 153, § 2-117, operative Jan. 1, 1975.  Amended by Laws 2003, c. 485, § 3; Laws 2004, c. 307, § 1, emerg. eff. May 17, 2004.

§26-2-118.  Compensation of secretaries.

A.  The secretary of each county election board shall be paid an annual salary to be determined by the following schedule.  However, the salary of a county election board secretary shall not fall below the level of the April 30, 2003, salary, and the salary of any person who is reappointed to the position of county election board secretary shall not fall below the salary received in the immediately preceding term, regardless of the number of active registered voters in the county.  A county election board secretary serving on April 30, 2004, shall not receive a salary increase if said secretary is paid an amount greater than the salary indicated in this section according to the number of registered voters in said county.  A county election board secretary shall not receive a salary increase while the county is under the administrative supervision of the State Election Board.

Beginning May 1, 2003, the annual salary, payable monthly shall be:

Registered Voters Salary

0 to 10,000 $ $21,588.28

10,001 to 15,000 $ $22,388.28

15,001 to 17,500 $ $26,252.45

17,501 to 25,000 $ $29,429.93

25,001 to 50,000 $ $35,846.94

50,001 to 75,000 $ $45,174.66

75,001 to 150,000 $ $50,611.26

150,001 or more $ $56,043.00

B.  The salary and fringe benefits paid to each secretary shall be paid from county funds on a monthly basis and shall be reimbursed from funds appropriated by the Legislature for that purpose at a rate of not to exceed one hundred thirty-five percent (135%) of the above-specified salaries.  Claims for said reimbursement shall be filed according to procedures prescribed by the Secretary of the State Election Board and approved by the Director of State Finance.  Said claims for reimbursement shall only be paid for actual expenditures made by the county.  The number of registered voters, for the purposes of this section, shall be determined by the number of registered voters, excluding inactive voters, in the county on January 1, 1979, and every two (2) years thereafter.

Added by Laws 1974, c. 153, § 2-118, operative Jan. 1, 1975.  Amended by Laws 1975, c. 103, § 1, emerg. eff. May 2, 1975; Laws 1976, c. 228, § 5, emerg. eff. June 15, 1976; Laws 1978, c. 232, § 1, eff. July 1, 1978; Laws 1979, c. 240, § 3, eff. July 1, 1979; Laws 1980, c. 306, § 2, emerg. eff. June 17, 1980; Laws 1981, c. 329, § 5, eff. July 1, 1981; Laws 1982, c. 298, § 4, emerg. eff. May 28, 1982; Laws 1985, c. 261, § 4, emerg. eff. July 15, 1985; Laws 1987, c. 203, § 50, operative July 1, 1987; Laws 1988, c. 247, § 7, operative July 1, 1988; Laws 1989, c. 369, § 38, operative July 1, 1989; Laws 1990, c. 264, § 46, operative July 1, 1990; Laws 1991, c. 299, § 7, operative July 1, 1991; Laws 1992, c. 332, § 4, eff. July 1, 1992; Laws 1995, c. 315, § 1, eff. July 1, 1995; Laws 1996, c. 57, § 2, eff. July 1, 1996; Laws 1997, c. 384, § 13, eff. July 1, 1997; Laws 2000, c. 37, § 9, eff. Oct. 1, 2000; Laws 2001, c. 381, § 24, eff. July 1, 2001; Laws 2002, c. 447, § 2, emerg. eff. June 5, 2002; Laws 2003, c. 154, § 1, emerg. eff. April 30, 2003; Laws 2005, c. 248, § 5, eff. July 1, 2005.

§262119.  Appropriations to county election boards.

In addition to the salary paid the secretary and assistant secretary of chief clerk, it shall be the mandatory duty of the county excise board to appropriate annually adequate funds for operating expenses of the county election board in the discharge of its duties and responsibilities.

Laws 1974, c. 153, § 2119, operative Jan. 1, 1975.

§262121.  Offices of county election boards.

It shall be the mandatory duty of the county commissioners of each county to furnish, at county expense, in each county seat a suitable office for the county election board.  Said office shall provide adequate space for storage of election records and supplies, voting devices, ballot boxes and adequate space for the exercise of other functions required by law of the county election board and shall be equipped with suitable furniture and office equipment and a telephone.  Said office shall be convenient to the public, shall have furniture, furnishings and fixtures and other equipment comparable to other county offices within the county, and necessary to the operation of said office.

Laws 1974, c. 153, § 2121, operative Jan. 1, 1975; Laws 1991, c. 321, § 1, eff. March 1, 1992.

§26-2-122.  Maintenance of records - Records public.

The secretary of the county election board shall maintain the records of the office, and such records shall be open for public inspection during regular office hours unless otherwise provided by law.  The county election board office shall be open a minimum of  six (6) consecutive hours per day, excluding Saturdays, Sundays and holidays.  The hours open for all election boards shall include 11:30 a.m. through 1:00 p.m. each regular work day.

Added by Laws 1974, c. 153, § 2-122, operative Jan. 1, 1975.  Amended by Laws 1981, c. 329, § 7, emerg. eff. June 30, 1981; Laws 1995, c. 315, § 2, eff. July 1, 1995.

§262123.  Precinct election boards  Number of members.

Each precinct election board within each county shall be composed of three (3) members.

Laws 1974, c. 153, § 2123, operative Jan. 1, 1975.

§26-2-124.  Judge and clerk appointed by County Election Board - Terms - Parties to submit lists - Vacancies.

The county election board shall appoint two members of each precinct election board, to serve terms of four (4) years each.  No later than June 15, 1975, and every four (4) years thereafter, the county central committees of the two parties with the highest number of registered voters in the state, based on the latest January 15 registration report, shall submit a list of three nominees for each precinct to the county election board.  The county election board shall be confined to the list of nominees submitted by either party and shall appoint one member of each precinct election board from each party no later than July 1, 1975, and every four (4) years thereafter.  If no list is submitted by a county central committee for any precinct by the specified date, or if the nominees for a precinct are unable to serve, then the county election board shall appoint one member of said precinct election board from the ranks of said party within the precinct.  Terms shall begin July 1, 1975, and every four (4) years thereafter.  In the event of a vacancy, the county election board shall fill the unexpired term from the last list previously submitted by the county central committee.  If there is no prior list, then the vacancy shall be filled from within the ranks of the same party within the affected county.  The county election board shall designate one member as judge and the other as clerk for each precinct.

Added by Laws 1974, c. 153, § 2-124, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 4, emerg. eff. June 1, 1979; Laws 1998, c. 357, § 4, eff. Jan. 1, 1999.

§262125.  Inspector appointed by county election board.

Each county election board shall appoint the inspector for each precinct election board within the county.  The board shall have the authority to remove any inspector in the county at any time.

Laws 1974, c. 153, § 2125, operative Jan. 1, 1975. d

§262126.  Inspector's duties.

The inspector shall be the principal administrative officer of the precinct election board.

Laws 1974, c. 153, § 2126, operative Jan. 1, 1975.

§262127.  Duties of precinct election boards.

The precinct election board shall perform such duties as may be prescribed by law.

Laws 1974, c. 153, § 2127, operative Jan. 1, 1975.

§262128.  Appointment of counters.

Counters for each precinct in each county shall be appointed by the county election board only as authorized by the State Election Board for any election.  Insofar as is possible, no more than onehalf (1/2) of the counters in any precinct shall be members of the same party.

Laws 1974, c. 153, § 2128, operative Jan. 1, 1975.

§262128.1.  Additional precinct election board members.

In anticipation of large numbers of voters in specific precincts at any election, the Secretary of the State Election Board may authorize the secretary of any county election board to appoint additional precinct election board members, in multiples of three, to assist the regular precinct election officials in processing voters.  The Secretary of the State Election Board shall prescribe procedures to be used in such cases.

Added by Laws 1985, c. 193, § 9, eff. Nov. 1, 1985. d

§26-2-128.2.  Additional workers.

When authorized by the Secretary of the State Election Board, the secretary of the county election board may employ additional precinct board employees to assist the precinct election board members with specific tasks.  Such additional workers, when authorized and employed, shall be compensated at the same rate as the judge and clerk.

Added by Laws 2003, c. 485, § 4.

§26-2-129.  Compensation of inspectors, judges, clerks and counters.

The inspector shall be paid Ninety-five Dollars ($95.00) for each election and shall be allowed mileage reimbursement at the rate provided by the State Travel Reimbursement Act for mileage incurred to receive or return ballots and materials for the election.  Judges, clerks and counters shall be paid Eighty-five Dollars ($85.00) for each election.  Precinct officials assigned to work a polling place ten (10) miles or more from their home, shall be allowed mileage reimbursement at the rate provided by the State Travel Reimbursement Act for mileage incurred from their home to and from their assigned polling place.  An additional Two Dollars ($2.00) per election shall be paid to each inspector, judge, clerk and counter of a precinct from the funds of the county.  Compensation provided herein shall be paid for any state, county, municipal or school district election; provided, however, that compensation for elections conducted concurrently shall not exceed in total the amount herein prescribed.  Said compensation shall be paid by the State Election Board for all regular Primary, Runoff Primary and General Elections, all statewide special elections and all special elections for United States Representatives or United States Senators and State Senators or State Representatives.

Added by Laws 1974, c. 153, § 2-129, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 5, eff. July 1, 1980; Laws 1981, c. 286, § 1, eff. July 1, 1981; Laws 1995, c. 315, § 3, eff. July 1, 1995; Laws 1998, c. 357, § 5, eff. Jan. 1, 1999; Laws 2000, c. 358, § 5, eff. July 1, 2000; Laws 2005, c. 248, § 6, eff. July 1, 2005.

§262130.  Removal of judges, clerks and counters.

The county election board shall have the authority to remove any precinct judge, clerk or counter at any time.

Laws 1974, c. 153, § 2130, operative Jan. 1, 1975. d

§26-2-131.  Eligibility for membership on county and precinct election boards.

To be eligible for membership on a county or precinct election board, one must be a registered voter of the county in which he will serve and demonstrate competence to perform his duties.  Persons thus qualified and appointed shall be trained in their duties in a manner prescribed by the Secretary of the State Election Board.

Added by Laws 1974, c. 153, § 2-131, operative Jan. 1, 1975.  Amended by Laws 1976, c. 90, § 1, emerg. eff. May 6, 1976; Laws 1995, c. 290, § 1, eff. Nov. 1, 1995; Laws 1997, c. 176, § 1, eff. Nov. 1, 1997.

§26-2-132.  Disqualification of board members.

No person shall serve on a county election board, precinct election board or absentee voting board at any election in which he or she is a candidate for office, or is a deputy or regular employee of a candidate for office.  No person shall serve on a precinct election board or absentee voting board at any election in which he or she is related within the third degree by either consanguinity or affinity to a candidate for office on the ballot in the precinct.  In the event a member of a precinct election board is disqualified for one of the aforementioned reasons, it shall be the duty of the secretary of the county election board to appoint a suitable replacement for the official for said election.  Any person so disqualified shall resign the office or position no later than ten (10) days following the close of the filing period during which such candidacy was filed.

A member of the county election board shall not participate in or carry out any duties or functions associated with the office during the actual conduct of a contest of candidacy or recount if the  member is related within the third degree by either consanguinity or affinity to a candidate who is the petitioner or contestee in the contest of candidacy or who is a candidate in an election being recounted.  In the event of such a contest or recount, the alternate for the member shall carry out the duties of the office during the actual conduct of the contest of candidacy or recount.  The Secretary of the State Election Board shall appoint a replacement for the secretary to carry out the duties or functions of the office, including voting as a member of the county election board, during the actual conduct of the contest of candidacy or recount.

Added by Laws 1974, c. 153, § 2-132, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 3, emerg. eff. June 6, 1983; Laws 1993, c. 316, § 5, eff. Sept. 1, 1993; Laws 1994, c. 55, § 1, eff. Sept. 1, 1994; Laws 1995, c. 290, § 2, eff. Nov. 1, 1995; Laws 1997, c. 176, § 2, eff. Nov. 1, 1997.

§262133.  Legal defense services.

A.  The members of the State Election Board and all persons employed within the organizational framework of the State Election Board shall be entitled to free defense services by the Attorney General in any civil suit resulting from alleged acts or omissions which the Attorney General has determined to have occurred within the scope of or arising out of the official duties performed by these persons in behalf of the State Election Board and the state.

B.  All members of county election boards and all persons employed or appointed within the organizational framework of county election boards, including members of precinct election boards, shall be entitled to free defense services by the district attorney in any civil suit resulting from alleged acts or omissions which the district attorney has determined to have occurred within the scope of or arising out of the official duties performed by these persons in behalf of the county election board, the county and the state.

C.  The fact that the Attorney General or district attorney omits to provide such defense as provided within this act shall not be admissible in any such civil suit and any mention of such fact shall be deemed grounds for mistrial.

Laws 1976, c. 90, § 6, emerg. eff. May 6, 1976; Laws 1994, c. 260, § 2, eff. Jan. 1, 1995.

§26-3-101.  Elections to be on Tuesdays - Scheduling of special elections - State holidays.

A.  No election required to be conducted by any county election board shall be scheduled for a day other than Tuesday.

B.  Except as otherwise provided by law, no special election shall be held by any county, school district, technology center school district, municipality or other entity authorized to call elections except on the second Tuesday of January, February, May, June, July, August, September, October, November and December and the first Tuesday in March and April in odd-numbered years and the second Tuesday of January, February, May, and December, the first Tuesday in March and April, the last Tuesday in July, the fourth Tuesday in August, and the first Tuesday after the first Monday in November of any even-numbered year; except in any year when a Presidential Preferential Primary Election is held in February, the date for the special elections shall be the same date as the Presidential Preferential Primary Election.

C.  In the event that a regular or special election date occurs on an official state holiday, the election shall be scheduled for the next following Tuesday.

Added by Laws 1974, c. 153, § 3-101, operative Jan. 1, 1975.  Amended by Laws 1991, c. 129, § 1, eff. April 1, 1992; Laws 1992, c. 247, § 3, emerg. eff. May 21, 1992; Laws 1997, c. 176, § 3, eff. Nov. 1, 1997; Laws 2001, c. 33, § 23, eff. July 1, 2001; Laws 2003, c. 485, § 5; Laws 2005, c. 224, § 1, eff. July 1, 2005.

§26-3-101.1.  Oklahoma Election Management System defined.

As used in this title, Oklahoma Election Management System shall mean the computers and computer data maintained and operated by the State Election Board and the county election boards.

Added by Laws 1990, c. 331, § 2, eff. July 1, 1990.

§263102.  Forms provided by State Election Board.

All forms required by law for state and county elections, except such forms as are applicable only to county elections, shall be provided by the State Election Board.

Laws 1974, c. 153, § 3102, operative Jan. 1, 1975.

§263103.  Registration forms provided by State Election Board.

Forms required for implementation of registration and election laws shall be prescribed by the Secretary of the State Election Board of a uniform character suitable for the voting system in use.

Laws 1974, c. 153, § 3103, operative Jan. 1, 1975.

§26-3-104.  Costs - Payment from county or state funds.

The cost of rent for polling places, absentee ballot boxes, locks and keys, voting booths and United States flags shall be paid from county funds.  The costs of notice and acknowledgement mailings as required in Sections 8 and 14 of this act shall be paid from county funds.  The cost of central registries, maps and other materials required to be maintained by the county election board shall be paid from county funds.  The cost of other supplies necessary for the conduct of state elections shall be paid from state funds.  The purchase and maintenance of computer hardware, software, voting devices and related supplies used in the Oklahoma Election Management System shall be paid from state funds.  The cost of confirmation mailings required in Section 21 of this act shall be paid from state funds.

Added by Laws 1974, c. 153, § 3-104, operative Jan. 1, 1975.  Amended by Laws 1990, c. 331, § 3, eff. July 1, 1990; Laws 1991, c. 321, § 2, eff. March 1, 1992; Laws 1994, c. 260, § 3, eff. Jan. 1, 1995.

§263105.  Costs of county elections.

All costs for any county election not held concurrently with a state election shall be paid from county funds.

Laws 1974, c. 153, § 3105, operative Jan. 1, 1975.

§26-3-105.1.  Election personnel - Compensation and benefits - Election expenses.

A.  When any county, municipality, school district or other governmental entity authorizes an election to be conducted by the county election board, the secretary of the county election board shall, not less than thirty-five (35) days prior to the election, submit to the governmental entity for whom the election is authorized:

1.  An itemized estimate of the number of precinct inspectors, judges, clerks, and absentee voting board members necessary for the election; and

2.  An estimate of the compensation and employer's share of any benefits to be provided to each precinct inspector, judge, clerk, and absentee voting board member.

B.  Not less than fifteen (15) days prior to the election, the county, municipality, school district or other governmental entity authorizing the election shall submit to the secretary of the county election board an amount of funds equal to the estimate of compensation and benefits for precinct inspectors, judges, clerks, and absentee voting board members as provided in subsection A of this section.  If such amount is not submitted ten (10) days prior to the election, the secretary of the county election board shall not be required to hold the election.  Upon receipt of the funds, the secretary of the county election board shall deposit the funds in the County Election Board Special Depository Account.

C.  The secretary of the county election board shall issue vouchers for the compensation and benefits of precinct inspectors, judges, clerks, and absentee voting board members from the County Election Board Special Depository Account, pursuant to Section 681 et seq. of Title 19 of the Oklahoma Statutes.  The secretary of the county election board shall provide the vouchers to the precinct inspector, except the voucher for the inspector and absentee voting board members, at the time the inspector receives supplies and ballots for the election.  The vouchers shall be distributed to the appropriate precinct judges and clerks upon closing of the polls on the day of the election and to absentee voting board members upon completion of their prescribed duties, according to procedures to be prescribed by the Secretary of the State Election Board.  Each precinct inspector, judge or clerk shall sign a form prescribed by the Secretary of the State Election Board acknowledging receipt of compensation and benefits.  The inspector shall return the form, together with any unclaimed vouchers, to the county election board, together with the results of the election and other supplies and materials.  At such time, the secretary of the county election board shall provide a voucher for payment to the inspector.  The secretary of the county election board shall return any unclaimed vouchers to the county treasurer within seven (7) days after the election.  If any additional vouchers for compensation and benefits are required, the secretary of the county election board shall issue such vouchers not less than seven (7) days after the election.  In no event shall compensation be made until after services have been rendered.

D.  As soon as practicable after conducting an election for a municipality, school district, or other governmental entity, except the state or county, the secretary of the county election board shall submit a claim to the governing body of the entity for whom the election was conducted.  The claim shall itemize all expenses associated with the election, and shall deduct any amount paid by the municipality, school district or other governmental entity for the compensation and employer's share of any benefits provided to precinct inspectors, judges, clerks, and absentee voting board members pursuant to the provisions of subsection B of this section.  Upon receipt of such itemized claim, the governing body shall make payment to the county election board within thirty (30) days.  Upon receipt of the payment, the secretary of the county election board shall deposit the payment in the County Election Board Special Depository Account.  The secretary shall disburse payments for the expenses incurred in the election, pursuant to Section 681 et seq. of Title 19 of the Oklahoma Statutes.

E.  The State Election Board shall provide the compensation and employer's share of benefits for precinct inspectors, judges, clerks, and absentee voting board members in the payment made to the respective counties for elections for which said precinct inspectors, judges, clerks, and absentee voting board members are paid by the State Election Board, in the same manner as provided in subsections A and B of this section.  For the foregoing elections, the county shall place in the County Election Board Special Depository Account an amount of funds equal to Two Dollars ($2.00) for each inspector, judge, and clerk at each election in the same manner as provided in subsections A and B of this section.  The Secretary of the State Election Board shall prescribe a procedure by which the State Election Board or the county shall be reimbursed for any overpayment made to a county election board for compensation and employer's share of benefits paid to precinct inspectors, judges, clerks, and absentee voting board members.

Added by Laws 1984, c. 210, § 4, operative Jan. 1, 1985.  Amended by Laws 1986, c. 1, § 1, eff. July 1, 1986; Laws 1995, c. 290, § 3, eff. Nov. 1, 1995; Laws 1998, c. 357, § 6, eff. Jan. 1, 1999; Laws 1999, c. 88, § 3, emerg. eff. April 13, 1999.

§263105.2.  Distribution of vouchers by mail.

In lieu of the procedure for distribution of vouchers for precinct inspectors, judges, clerks, and absentee voting board members provided in Section 3-105.1 of this title, the secretary of the county election board may distribute the vouchers by United States mail.  When vouchers are distributed by United States mail, the vouchers shall be distributed by mailing no later than the Tuesday next succeeding the day of the election.

Added by Laws 1988, c. 101, § 3, emerg. eff. April 1, 1988.  Amended by Laws 1995, c. 290, § 4, eff. Nov. 1, 1995; Laws 1998, c. 357, § 7, eff. Jan. 1, 1999.

§26-3-106.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§263107.  State Election Board Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Election Board to be designated "The State Election Board Revolving Fund."  The fund shall consist of monies received by the State Election Board pursuant to statutory provisions, but not including appropriated funds.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Secretary of the State Election Board.  Expenditures from said fund shall be made pursuant to the laws of this state and the statutes relating to the said Board without legislative appropriation.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the said Board and approved for payment by the Director of State Finance.

Laws 1974, c. 153, § 3107, operative Jan. 1, 1975; Laws 1979, c. 47, § 11, emerg. eff. April 9, 1979.

§26-3-107.1.  State Election Board System Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Election Board to be designated the "State Election Board Election System Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received from federal payments unless otherwise provided by federal law or regulation, or any other source.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Election Board for authorized purposes.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2003, c. 155, § 2, emerg. eff. April 30, 2003.

§26-3-107.2.  State Election Board Help America Vote Act Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Election Board to be designated the "State Election Board Help America Vote Act Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received from federal grants related to the Help America Vote Act of 2002 unless otherwise provided by federal law or regulation, or any other source.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Election Board for authorized purposes.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2003, c. 155, § 3, emerg. eff. April 30, 2003.

§26-3-108.  County Election Board Special Depository Account.

A special depository account, to be designated "County Election Board Special Depository Account", shall be used in each county for receipt and disbursement of monies received by said county election board pursuant to statutory provisions, but not including appropriated funds.  The special depository account shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the secretary of the county election board.  Said special depository account shall be established and administered pursuant to Section 68l et seq. of Title 19 of the Oklahoma Statutes.  Expenditures of forfeited filing fees from said fund may be made by the secretary of the county election board for any lawful purpose.

Added by Laws 1974, c. 153, § 3-108, operative Jan. 1, 1975.  Amended by Laws 1997, c. 176, § 4, eff. Nov. 1, 1997.

§26-3-108.1.  Reimbursement of State Election Board for computer supplies.

County election boards are authorized to reimburse the State Election Board for computer supplies consumed for the benefit of schools, municipalities and other local entities for the conduct of the local elections.  Such reimbursement shall be deposited in the State Election Board Revolving Fund.

Added by Laws 1992, c. 247, § 4, emerg. eff. May 21, 1992.

§263109.  Training for county election board personnel.

Prior to the General Election of 1976, and every two (2) years thereafter, the Secretary of the State Election Board shall cause to be conducted a training program for the members and employees of each county election board.  The Secretary of the State Election Board shall cause regular inspections to be made of each county election board to achieve uniformity in administration of the election laws.

Laws 1974, c. 153, § 3109, operative Jan. 1, 1975.

§263110.  Reimbursement for training.

The Secretary of the State Election Board shall be authorized to conduct a statewide or regional training program for members and employees of county election boards, in which event said members and employees shall be paid, from state funds, reimbursement for expenses at the rate provided by the State Travel Reimbursement Act.

Laws 1974, c. 153, § 3110, operative Jan. 1, 1975; Laws 1979, c. 240, § 6, emerg. eff. June 1, 1979.

§26-3-111.  Training for precinct election board and voter registration personnel.

In each even-numbered year, the Secretary of the State Election Board shall cause to be conducted a training program in each county for precinct inspectors, judges, and clerks.  Persons attending such training programs shall be paid Twenty-five Dollars ($25.00) by the state, after completing such training, through a procedure prescribed by the Secretary of the State Election Board that conforms as nearly as practicable with Section 3-105.1 of this title and shall be allowed mileage reimbursement at the rate provided by the State Travel Reimbursement Act to be paid from county funds.  The Secretary shall prescribe procedures for training of motor license agents, officials of voter registration agencies and others responsible for voter registration activities.

Added by Laws 1974, c. 153, § 3-111, operative Jan. 1, 1975.  Amended by Laws 1994, c. 260, § 4, eff. Jan. 1, 1995; Laws 2000, c. 358, § 6, eff. July 1, 2000.

§263112.  Precinct election board instruction booklets.

The Secretary of the State Election Board, for each statewide election, shall cause each precinct election board to be provided with a booklet of instructions for conducting the election.

Laws 1974, c. 153, § 3112, operative Jan. 1, 1975.

§26-3-113.  Instructions to voters.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Instructions to voters describing the manner for casting one's vote shall be posted outside each polling place and inside each voting booth.  Said instructions shall be prescribed by the Secretary of the State Election Board and shall include all information required by federal or state law.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Instructions to voters describing the manner for casting one's vote shall be posted outside each polling place and inside each voting booth.  Said instructions shall be prescribed by the Secretary of the State Election Board.

Added by Laws 1974, c. 153, § 3-113, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 3, eff. March 1, 1992; Laws 2004, c. 545, § 3, eff. July 1, 2005.

§263114.  Public information.

It shall be the duty of the secretary of each county election board to disseminate information about voter registration, the dates and time of elections, locations of polling places, and other data as he deems necessary to inform the general public of same.  Sample ballots shall be made available to the general public.

Laws 1974, c. 153, § 3114, operative Jan. 1, 1975; Laws 1994, c. 260, § 5, eff. Jan. 1, 1995.

§263115.  Establishment of precincts  Map of precinct required.

It shall be the duty of each county election board to establish boundaries for voting precincts in the county.  A large map showing said precincts shall be maintained in the county election board office at all times.

Laws 1974, c. 153, § 3115, operative Jan. 1, 1975.

§263116.  Precinct boundaries.

A.  The boundary line of any precinct shall not cross the boundary line of any district court judicial district electoral division or any congressional, legislative or county commissioner district.

B.  Boundaries of all precincts shall enclose a contiguous area and follow clearly visible, definable and observable physical boundaries which are based upon criteria established and recognized by the Bureau of the Census of the United States Department of Commerce for purposes of defining census blocks for its decennial census, provided that no municipal boundary that is not such a visible, definable and observable physical boundary shall be used as a precinct boundary.

Laws 1974, c. 153, § 3116, operative Jan. 1, 1975; Laws 1979, c. 240, § 7, emerg. eff. June 1, 1979; Laws 1990, c. 213, § 2, emerg. eff. May 18, 1990; Laws 1993, c. 362, § 8, eff. Sept. 1, 1993.

§263117.  Precincts within municipalities.

If the governing board of any municipality requests in writing that precinct boundaries be altered to conform to ward boundaries of said municipality, the county election board may, at its discretion, make such alterations if such alterations conform to the requirements contained in Sections 3-116 and 3-118 of this title; provided, however, that all expenses incurred in making such alterations shall be paid by the municipality.

Laws 1974, c. 153, § 3117, operative Jan. 1, 1975.  Amended by Laws 1990, c. 213, § 3, emerg. eff. May 18, 1990.

§263118.  Changes in precincts  Notice  Transfer of affected voters' registration.

The county election board in each county may change the boundaries of, abolish or consolidate any precinct, subject to the limitations provided by law, by observing the following procedure:

1.  No precinct shall be created, divided, abolished or consolidated, or any boundary otherwise changed between January 1 of any year which last digit is nine and December 31 of any year which last digit is zero.

2.  After January 1, 1992, a county election board shall only change a precinct by dividing or consolidating a precinct into two or more precincts in a manner which will conform to designated census geography except when it becomes necessary for reasons of a lack of an adequate available polling place, or when road conditions hinder or impede a voter's ability to vote, or to accomplish reapportionment, it becomes necessary to consolidate a part of a precinct with adjacent precincts, a part or parts may be consolidated.

3.  Changes may not become effective until notices of such changes have been posted and mailed as provided in this paragraph for thirty (30) days.  One notice shall be posted at the door of the polling place for the affected precinct, one notice posted at the door of the county courthouse and one notice shall be mailed to the State Election Board.

4.  The registration of each registered voter affected by such change shall be transferred as provided by law by the secretary of the county election board without any request from said voter.

5.  Each registered voter whose registration is transferred as hereinbefore provided shall be notified of such transfer in writing by the secretary of the county election board.  At the same time, the voter shall be issued a new voter identification card and shall be instructed to destroy his former voter identification card.

Laws 1974, c. 153, § 3118, operative Jan. 1, 1975.  Amended by Laws 1990, c. 213, § 4, emerg. eff. May 18, 1990.

§26-3-118.1.  Changes in precincts prohibited pending reapportionment - Deadline for changes following reapportionment.

A.  Beginning on the effective date of this act, and until the enactment of the 1991 legislative apportionment, the county election board in each county shall not change the boundaries of, abolish or consolidate any precinct or subprecincts.

B.  By March 1, 1992, the county election board in each county shall have changed the boundary of any precinct or subprecinct to comply with Section 3-116 of Title 26 of the Oklahoma Statutes.

Added by Laws 1990, c. 213, § 5, emerg. eff. May 18, 1990.  Repealer by Laws 1990, c. 213, § 6, as amended by Laws 1991, c. 311, § 1, will be effective October 1, 1992.

§26-3-119.  Creation of subprecincts.

A.  Except as provided in subsection B of this section, if fewer than two hundred registered voters are affected, an area constituting the maximum area possible without crossing boundaries of any district court judicial district electoral division or any congressional, legislative or county commissioner district may be designated as a subprecinct.

B.  In metropolitan statistical areas, if fewer than three hundred registered voters are affected, an area constituting the maximum area possible without crossing boundaries of any district court judicial district electoral division or any congressional, legislative or county commissioner district may be designated as a subprecinct.

C.  Registration records shall be maintained for subprecincts in like manner as for other precincts.  Subprecincts need not have a polling place separate from another precinct, nor shall they be required to have a precinct election board.  The secretary of the county election board may authorize registered voters of a subprecinct to vote at a specific adjacent precinct.  Provided, separate election materials shall be there afforded for the subprecinct in order that a separate certification will be made of the subprecinct's election results.  Appropriate ballots shall be issued to the voters of the subprecinct.

Added by Laws 1974, c. 153, § 3-119, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 8, emerg. eff. June 1, 1979; Laws 1991, c. 321, § 4, eff. March 1, 1992; Laws 1993, c. 362, § 9, eff. Sept. 1, 1993; Laws 2004, c. 545, § 4, eff. July 1, 2005; Laws 2005, c. 1, § 20, eff. July 1, 2005.

NOTE:  Laws 2004, c. 307, § 2 repealed by Laws 2005, c. 1, § 21, eff. July 1, 2005.

§263120.  Polling places  Tort liability.

Except as otherwise provided for by law, there shall be one (1) polling place for each precinct, said polling place to be located within the geographic boundaries of such precinct.  The State Election Board shall be authorized to adopt rules and regulations providing exceptions to the aforesaid requirement.  Persons, businesses, churches and any other nongovernmental entities providing space for use as a polling place shall not be held liable for any torts arising from any incident occurring in such space during the period when such space is used as a polling place.

Laws 1974, c. 153, § 3120, operative Jan. 1, 1975; Laws 1979, c. 240, § 9, emerg. eff. June 1, 1979; Laws 1981, c. 296, § 1, eff. July 1, 1981; Laws 1992, c. 346, § 1, eff. Sept. 1, 1992.

§263121.  Voting devices - Ballot boxes.

There shall be one voting device and ballot box for each precinct.  Each voting device shall be equipped with an opening through which a ballot may be inserted, counted and deposited into an attached ballot box which must be constructed in such a manner that the box must be unlocked before the ballots can be removed.

Laws 1974, c. 153, § 3121, operative Jan. 1, 1975; Laws 1991, c. 321, § 5, eff. March 1, 1992.

§26-3-121.1.  Repealed by Laws 1995, c. 290, § 18, eff. Nov. 1, 1995.

§263122.  Voting booths.

The secretary of the county election board shall cause at least two voting booths to be provided in each precinct.  Said booths shall contain a counter or shelf and shall be constructed in such a manner that a member of the precinct election board can determine whether more than one person is in the booth, but in such a manner as to insure secrecy by the voter in marking his ballots.

Laws 1974, c. 153, § 3122, operative Jan. 1, 1975. d

§263123.  Boards to provide polling places.

The board of education of any school district, and the governing board of any municipality, shall furnish a room or rooms in any school building or municipal building for use as a polling place at no cost.

Laws 1974, c. 153, § 2123, operative Jan. 1, 1975.

§263124.  Official seals.

The State Election Board and each county election board shall have official seals, which seals shall be affixed to Certificates of Election and other official acts of said Board.  Each board shall maintain written minutes of all official acts of said board, and such minutes shall be public record.

Laws 1974, c. 153, § 3124, operative Jan. 1, 1975.

§263125.  Oaths of office.

All persons appointed as members of the State Election Board or a county election board shall, before entering upon the duties of their offices, take and subscribe to the oath of office prescribed by the Constitution for state and county officers.  Said oaths shall be retained in the office of the Clerk of the Supreme Court, with regard to members of the State Election Board, and in the office of the county clerk, with regard to members of a county election board. Laws 1974, c. 153, § 3125, operative Jan. 1, 1975.

§263126.  Maintenance of records.

Records required to be maintained by the State Election Board or any county election board in the performance of their duties shall be retained for a period of twenty-four (24) months, unless otherwise provided by law.  However, the State Election Board and county election boards shall continuously maintain records of all official acts and certifications made by such boards.

Added by Laws 1974, c. 153, § 3-126, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 4, emerg. eff. June 6, 1983; Laws 1994, c. 260, § 6, eff. Jan. 1, 1995.

§263127.  Maintenance of election results.

The State Election Board, with regard to elections certified by same, and the county election boards, with regard to elections certified by same, shall retain permanently results of said elections by precinct.

Laws 1974, c. 153, § 3127, operative Jan. 1, 1975. d

§26-3-128.  Repealed by Laws 1990, c. 331, § 21, emerg. eff. May 31, 1990.

§263129.  Publication of state directory and other materials.

The Secretary of the State Election Board is authorized to publish the Roster of State and County Officials, along with election results and statistics, lists of candidates filing for office and such other publications as he deems necessary for the discharge of his duties.

Laws 1974, c. 153, § 3129, operative Jan. 1, 1975; Laws 1981, c. 329, § 6, emerg. eff. June 30, 1981.

§26-4-101.  Persons entitled to become registered voters  Exceptions.

Every person who is a qualified elector as defined by Section 1 of Article III of the Oklahoma Constitution shall be entitled to become a registered voter in the precinct of his residence, with the following exceptions:

1.  Persons convicted of a felony shall be ineligible to register for a period of time equal to the time prescribed in the judgment and sentence.

2.  Any person who has been adjudged to be an incapacitated person as such term is defined by Section 1111 of Title 30 of the Oklahoma Statutes, shall be ineligible to register to vote.  When such incapacitated person has been adjudged to be no longer incapacitated such person shall be eligible to become a registered voter.  The provisions of this paragraph shall not prohibit any person adjudged to be a partially incapacitated person as such term is defined by Section 1111 of Title 30 of the Oklahoma Statutes from being eligible to register to vote unless the order adjudging the person to be partially incapacitated restricts such persons from being eligible to register to vote.

Added by Laws 1974, c. 75, § 1, emerg. eff. April 19, 1974.  Renumbered from § 93.31 of this title by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1979, c. 240, § 11, emerg. eff. June 1, 1979; Laws 1989, c. 174, § 1, eff. Nov. 1, 1989; Laws 2002, c. 447, § 3, eff. July 1, 2003.

§264102.  Registration required.

No person shall be permitted to vote in any election conducted by any county election board unless such person is a registered voter, unless otherwise provided by law.

Laws 1974, c. 75, § 2, emerg. eff. April 19, 1974; Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.

§26-4-103.  Persons who will become qualified electors - Time for registration.

Any person who will become a qualified elector during the sixty (60) days before the next ensuing election at which he could vote shall be entitled to become a registered voter of the precinct of his or her residence not more than sixty (60) and not less than twenty-four (24) days prior to said election.

Added by Laws 1974, c. 75, § 3, emerg. eff. April 19, 1974.  Renumbered from § 93.33 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1994, c. 260, § 7, eff. Jan. 1, 1995; Laws 1997, c. 176, § 5, eff. Nov. 1, 1997.

§26-4-103.1.  Procedure to register or update registration.

A.  A qualified elector may apply to register to vote or update a registration to vote by:

1.  Delivering by mail or otherwise a completed voter registration application to the State Election Board or any county election board;

2.  Completing a voter registration application in person with any official of an agency described in Section 10 of this act; or

3.  Completing a voter registration application in person as part of an application for issuance, renewal or change of address for a driver's license or issuance of a state identification card issued pursuant to Section 6-105 of Title 47 of the Oklahoma Statutes with a designated representative of the Department of Public Safety.

B.  The secretary of the county election board for the county of the applicant's residence shall send to each applicant by nonforwardable, first-class United States mail a notice of the disposition of the application.  Notice mailing costs shall be paid by the county.

Added by Laws 1994, c. 260, § 8, eff. Jan. 1, 1995.

§264104.  Time and place of registration.

The secretary of each county election board and his assistant secretary and other designated employees shall be authorized to register voters at any place within the county during the time prescribed by law.

Laws 1974, c. 75, § 4, emerg. eff. April 19, 1974; Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976; Laws 1979, c. 240, § 12, emerg. eff. June 1, 1979. d

§26-4-105.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-105.1.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-106.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-107.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-108.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§264109.  Locations.

The Secretary of the State Election Board shall designate locations where voter registration applications will be available for distribution.  The secretary of each county election board may, with approval of the Secretary of the State Election Board, designate additional locations where voter registration applications will be available for distribution.  Preference shall be given to public libraries, public buildings and other locations where large numbers of potential voters may be located.  Particular emphasis shall be placed on making voter registration applications available for organized voter registration programs.

Added by Laws 1974, c. 75, § 9, emerg. eff. April 19, 1974.  Renumbered from § 93.39 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1992, c. 247, § 5, emerg. eff. May 21, 1992; Laws 1994, c. 260, § 9, eff. Jan. 1, 1995.

§26-4-109.1.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-109.2.  Voter registration agencies.

A.  The Secretary of the State Election Board shall designate offices in the state which provide public assistance, offices in the state that provide state-funded programs primarily engaged in providing services to persons with disabilities as voter registration agencies.  The Secretary shall identify certain other agencies of state and local government and, with their agreement, of federal and nongovernmental entities as optional voter registration agencies where voter registration services prescribed by the Secretary shall be available.  Recruitment offices of the Armed Forces of the United States and offices of the county election boards shall be voter registration agencies.

B.  Each designated voter registration agency shall, with each application for service or assistance and with each recertification, renewal or change of address form relating to the service or assistance of voter registration:

1.  Provide a voter registration application which may include all statements and declination form required under the National Voter Registration Act of 1993.

2.  Provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance.

3.  Require each applicant either to complete a voter registration application or to sign a declination form.

C.  No information relating to a declination to register to vote in connection with an application made at an office designated a voter registration agency may be used for any purpose other than voter registration.

D.  Declination forms signed by each applicant shall be retained by designated voter registration agencies for twenty-four (24) months from the date of the declination.

E.  The identity of a voter registration agency through which a particular voter registered may not be disclosed to the public.

F.  Optional voter registration agencies where voter registration services prescribed by the Secretary shall be available, shall provide such services during regular business hours of the agency during the time prescribed by law for making such transactions.

G.  Voter registration agencies which are not county election boards shall transmit all completed voter registration applications at the close of business each week to the State Election Board in preaddressed, postage prepaid envelopes provided by the State Election Board.

Added by Laws 1994, c. 260, § 10, eff. Jan. 1, 1995.

§26-4-109.3.  Motor vehicle licensing agencies - Voter registration.

A.  When a qualified elector applies for issuance or renewal of an Oklahoma driver's license, or issuance of a state identification card issued pursuant to Section 6-105 of Title 47 of the Oklahoma Statutes, or for a change of address for driver's license purposes, the person shall be asked if he or she wishes to register to vote or to change his or her address for voting purposes.  If the person wishes to register to vote or to change his or her address for voting purposes, the person shall be given a voter registration application which should be completed and signed by the applicant and returned to the official of the motor license agency.  If the person declines, he or she shall be given a declination statement with the application form prescribed by the Secretary of the State Election Board which shall be retained by the motor license agency or designated representative of the Department of Public Safety for twenty-four (24) months.  All completed voter registration applications shall be transmitted by the motor license agent at the close of business each week to the State Election Board in preaddressed, postage prepaid envelopes provided by the State Election Board.  If a person registers or declines to register to vote, the office at which the person submits the voter registration application or the fact that the person declined to register shall remain confidential and will be used only for voter registration purposes.

B.  Motor license agents shall receive fifty cents ($0.50) per valid voter registration application or application for change in voter registration taken by themselves and employees of the motor license agent's office taken at the agent's office, payable by the State Election Board.

C.  The Oklahoma Tax Commission shall notify the Secretary of the State Election Board of motor license agent appointments.  The Oklahoma Department of Public Safety shall notify the Secretary of the State Election Board of motor license agents qualified to issue driver's licenses.

D.  The Secretary of the State Election Board is authorized to develop with appropriate officials of the Department of Public Safety an experimental process to electronically transmit voter registration information from one or more motor license agencies to one or more county election boards.

Added by Laws 1994, c. 260, § 11, eff. Jan. 1, 1995.

§26-4-110.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-110.1.  Time for submission of voter registration applications - Notice of disposition.

A.  Voter registration applications may be submitted at any time.  However, completed applications received by the State Election Board, any county election board, any agency designated to accept voter registration applications or any motor license agent as part of a driver's license or identification card application twenty-four (24) days prior to an election; any mail application postmarked twenty-four (24) days or less prior to an election or any mail application received without a postmark nineteen (19) days or less prior to an election shall not be approved for that election if the applicant's residence is located within the geographical boundaries of the entity for which the election is being conducted.

B.  No more than seven (7) days after any election, each county election board secretary for the county of the applicant's residence shall mail a notice of disposition as required in Section 8 of this act to all persons whose voter registration applications were received twenty-four (24) days or less prior to the election.

C.  Registration for voting purposes occurs when a completed voter registration application is approved by the county election board secretary for the county or the applicant's residence and on the date that the information is entered into the Oklahoma Election Management System for the county of the applicant's residence.

D.  Registration for candidate filing or party affiliation purposes occurs at the earliest time the completed voter registration application is received at the State Election Board, any county election board, any agency designated to accept voter registration applications or any Motor License Agent as part of a driver's license or identification card application provided that the application subsequently is approved by the secretary of the county election board for the county of the applicant's residence; or, in the case of mail applications, registration for candidate filing or party affiliation purposes shall occur at the time when the completed voter registration application is postmarked provided that the application subsequently is approved by the secretary of the county election board for the county of the applicant's residence; or in the case of a mail application received without a postmark, registration for candidate filing or party affiliation purposes shall occur at the earliest time when the completed application is received by the State Election Board or any county election board provided that the application is subsequently approved by the secretary of the county election board for the county of the applicant's residence.

Added by Laws 1994, c. 260, § 12, eff. Jan. 1, 1995.

§26-4-111.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-111.1.  Repealed by Laws 1994, c. 260, § 28, eff. Jan. 1, 1995.

§26-4-112.  Registration applications.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  The Secretary of the State Election Board shall devise and distribute a registration application form to be used for registering voters.  Such registration application shall contain the following information:  applicant's full name and date of birth, county and place of residence, and mailing address pursuant to the provisions of subsection B of this section; the names of political parties recognized by the laws of the State of Oklahoma with which the applicant may be affiliated; the Oklahoma driver license or identification card number if the applicant has been issued a current and valid driver license or identification card by the Department of Public Safety, or if the applicant does not have a valid Oklahoma driver license or identification card, the last four digits of the voter's social security number; an oath of the eligibility of the applicant to become a registered voter; and such other information as may be deemed necessary by the Secretary to identify such applicant and to ascertain his or her eligibility.  A voter registration application shall be signed by the applicant in writing.  The applicant shall personally subscribe his or her name to or make his or her mark on the application, and no agent, representative or employee of the applicant may sign or mark on the applicant's behalf.  The signature or mark must be the original, handwritten signature, autograph or mark of the applicant.  No facsimile, reproduction, typewritten or other substitute signature, autograph or mark will be valid.  Notwithstanding any law to the contrary, the Secretary of the State Election Board shall prescribe procedures to authorize any person incapable of personally making a mark to complete a voter registration application with assistance of an official of any voter registration agency or motor license agency specified in Sections 4-109.2 and 4-109.3 of this title.  Persons who do not indicate a recognized political party or political organization on their registration application shall be designated as Independents.  Any person may apply in writing to the Secretary of the State Election Board for permission to print, copy or otherwise prepare and distribute the registration applications designed by the Secretary of the State Election Board.  The Secretary may revoke any such permission at any time.  All registration applications shall be distributed to the public at no charge.  The Secretary also shall prescribe procedures to accept and use federal registration applications as required by the National Voter Registration Act of 1993.

B.  Applicants for voter registration or for change of voter registration in any way shall provide a residence address and, if different from the residence address, a mailing address.  A residence address shall include the street address of the residence, including a full house number, street name or number, apartment or suite number, if applicable, and zip code.  If a street address is not available for the residence, applicants shall provide such information as the State Election Board deems necessary for voter registration purposes.  A post office box may not be given as a residence address.  A mailing address, which shall include the city and zip code, may be the actual emergency notification or 911 address on file in the local community, a rural route and box number, a post office box number or a street address.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  The Secretary of the State Election Board shall devise and distribute a registration application to be used for registering voters.  Such registration application shall contain the following information:  voter's full name and date of birth, county and place of residence, and mailing address pursuant to the provisions of subsection B of this section; the names of political parties recognized by the laws of the State of Oklahoma with which the voter may be affiliated; the last four digits of the voter's social security number; an oath of the voter's eligibility to become a registered voter; and such other information as may be deemed necessary by the Secretary to identify such voter and to ascertain his or her eligibility.  A voter registration application shall be signed by the applicant in writing.  The applicant shall personally subscribe his or her name to or make his or her mark on the application, and no agent, representative or employee of the applicant may sign or mark on the applicant's behalf.  The signature or mark must be the original, handwritten signature, autograph or mark of the applicant.  No facsimile, reproduction, typewritten or other substitute signature, autograph or mark will be valid.  Notwithstanding any law to the contrary, the Secretary of the State Election Board shall prescribe procedures to authorize any person incapable of personally making a mark to complete a voter registration application with assistance of an official of any voter registration agency or motor license agency specified in Sections 4-109.2 and 4-109.3 of this title.  Persons who do not indicate a recognized political party or political organization on their registration application shall be designated as Independents.  Any person may apply in writing to the Secretary of the State Election Board for permission to print, copy or otherwise prepare and distribute the registration applications designed by the Secretary of the State Election Board.  The Secretary may revoke any such permission at any time.  All registration applications shall be distributed to the public at no charge.  The Secretary also shall prescribe procedures to accept and use federal registration applications as required by the National Voter Registration Act of 1993.

B.  Applicants for voter registration or for change of voter registration in any way shall provide a residence address and, if different from the residence address, a mailing address.  A residence address shall include the street address of the residence, including a full house number, street name or number, apartment or suite number, if applicable, and zip code.  If a street address is not available for the residence, applicants shall provide such information as the State Election Board deems necessary for voter registration purposes.  A post office box may not be given as a residence address.  A mailing address, which shall include the city and zip code, may be the actual emergency notification or 911 address on file in the local community, a rural route and box number, a post office box number or a street address.

Added by Laws 1974, c. 75, § 12, emerg. eff. April 19, 1974.  Renumbered from § 93.42 of this title by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1994, c. 260, § 13, eff. Jan. 1, 1995; Laws 1998, c. 357, § 8, eff. Jan. 1, 1999; Laws 1999, c. 88, § 4, emerg. eff. April 13, 1999; Laws 2002, c. 447, § 4, emerg. eff. June 5, 2002; Laws 2004, c. 545, § 5, eff. July 1, 2005.

§26-4-113.  Voter identification cards.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  The Secretary of the State Election Board shall devise a voter identification card which shall be issued to every person who becomes a registered voter in Oklahoma.  Said voter identification card shall contain such information as is necessary to determine a registered voter's eligibility.

B.  When a person registers to vote or changes his or her registration in any manner to require a new voter identification card, the county election board secretary in the county of the voter's residence shall transmit the new voter identification card as acknowledgment of the transaction which may be the notice required in Section 4-103.1 of this title.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  The Secretary of the State Election Board shall devise a voter identification card which shall be issued to every person who becomes a registered voter in Oklahoma.  Said voter identification card shall contain such information as is necessary to determine a registered voter's eligibility.

B.  When a person registers to vote or changes his or her registration in any manner to require a new voter identification card, the county election board secretary in the county of the voter's residence shall transmit the new voter identification card as acknowledgment of the transaction which may be the notice required in Section 8 of this act.

Added by Laws 1974, c. 75, § 13, emerg. eff. April 19, 1974.  Renumbered from § 93.43 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1994, c. 260, § 14, eff. Jan. 1, 1995; Laws 2004, c. 545, § 6, eff. July 1, 2005.

§264114.  Maintenance of registration information.

The secretary of each county election board shall cause the registration information of every registered voter in said county to be entered into the Oklahoma Election Management System.

Laws 1974, c. 75, § 14, emerg. eff. April 19, 1974; Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976; Laws 1990, c. 331, § 4, eff. July 1, 1990.

§264115.  Central registry.

The secretary of each county election board shall cause registration forms of every registered voter in said county to be retained in a central registry in alphabetical order.  Said central registry shall be maintained in a secure manner in the offices of the county election board.

Laws 1974, c. 75, § 15, emerg. eff. April 19, 1974; Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976; Laws 1990, c. 331, § 5, eff. July 1, 1990.

§26-4-115.1.  Correction of clerical or administrative errors.

The secretary of each county election board is authorized to  correct clerical or administrative errors in the Oklahoma Election Management System and to conform voter registration information to recognized standards, as determined by the Secretary of the State Election Board, for promotion of uniformity and consistency in address designations.  No corrections shall be made to the original registration form signed by the voter except as provided by law or rule of the State Election Board.

Added by Laws 1991, c. 321, § 6, eff. March 1, 1992.

§26-4-115.2.  Confidentiality of residence and mailing address.

The Secretary of the State Election Board is authorized to promulgate rules to keep confidential the residence and mailing address, upon application to do so, of individual registered voters who are members of certain classes.  These classes shall be limited to the judiciary, district attorneys, assistant district attorneys, law enforcement personnel, correctional officers, persons who are protected by victim's protection orders, the spouses and dependents of the members of such classes, and persons who are certified by the Secretary of State as participants in the Address Confidentiality Program established by Section 60.14 of Title 22 of the Oklahoma Statutes.  Such address information shall be provided to a candidate or candidate representative or other lawful authority in anticipation or as part of a contest of candidacy or contest of an election as provided for in Title 26 of the Oklahoma Statutes or as part of a petition challenge as provided by law.  However, no information concerning the address of a certified Address Confidentiality Program participant shall be released by election officials to any person for any purpose except under court order.

Added by Laws 2002, c. 447, § 5, emerg. eff. June 5, 2002.  Amended by Laws 2003, c. 485, § 6.

§264116.  Transfer of registrations.

If a registered voter of a county changes his or her residence to another precinct within the same county, he or she shall be entitled to transfer his or her registration in a manner prescribed by the Secretary of the State Election Board.  The secretary of the county election board shall change the registration information of such registered voter in the Oklahoma Election Management System and shall issue a new voter identification card to the voter.  Information given by the voter shall be under oath.

Added by Laws 1974, c. 75, § 16, emerg. eff. April 19, 1974.  Renumbered from § 93.46 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1979, c. 240, § 13, emerg. eff. June 1, 1979; Laws 1990, c. 331, § 6, eff. July 1, 1990; Laws 1994, c. 260, § 15, eff. Jan. 1, 1995.

§264117.  Change of name or of residence within same county.

If a registered voter of a county has changed name or residence within the same county, and has not executed a transfer as hereinbefore provided, the voter shall be entitled to a change upon executing an application on a form to be prescribed by the Secretary of the State Election Board and presenting such form along with the voter identification card to the inspector of the precinct in which the voter is registered or to a member of an in-person absentee voting board of the county in which the voter is registered on the day of the next ensuing election or of in-person absentee voting.  Upon doing so, such registered voter shall be permitted to vote on the ballots of such precinct, and only of such precinct, for the election being conducted on that day only.  The inspector or in-person absentee voting board member shall deliver such form to the secretary of the county election board, who shall change the registration in the manner prescribed by the Secretary of the State Election Board.

Added by Laws 1974, c. 75, § 17, emerg. eff. April 19, 1974.  Renumbered from § 93.47 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1990, c. 306, § 2, emerg. eff. May 30, 1990; Laws 1994, c. 260, § 16, eff. Jan. 1, 1995; Laws 1995, c. 290, § 5, eff. Nov. 1, 1995.

§264118.  Change of residence to another county.

Any registered voter who changes his or her residence to another county may apply for registration as an initial registrant in such other county.  Such person shall indicate his or her prior registration information, including name, residence address and county and political affiliation, as appropriate, on the voter registration application.  The secretary of the election board of the second county shall immediately notify the Secretary of the State Election Board of such transaction.

Added by Laws 1974, c. 75, § 18, emerg. eff. April 19, 1974.  Renumbered from § 93.48 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1990, c. 331, § 7, eff. July 1, 1990; Laws 1994, c. 260, § 17, eff. Jan. 1, 1995.

§26-4-119.  Change of political affiliation.

Any registered voter may make application under oath to change political affiliation by executing a form prescribed by the Secretary of the State Election Board at any time.  The county election board secretary in the applicant's county of residence shall process and approve any such application for political affiliation change upon receipt, except as provided in Section 4-110.1 of Title 26 of the Oklahoma Statutes and except during the period from June 1 through August 31, inclusive, in any even-numbered year.  The secretary shall process and approve such applications for change of political affiliation received or postmarked from June 1 through August 31 in any even-numbered year after August 31.

Added by Laws 1974, c. 75, § 19, emerg. eff. April 19, 1974.  Renumbered from Title 26, § 93.49 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1979, c. 240, § 14, emerg. eff. June 1, 1979; Laws 1994, c. 260, § 18, eff. Jan. 1, 1995; Laws 2000, c. 358, § 7, eff. July 1, 2000; Laws 2003, c. 485, § 7.

§264120.  Cancellation of registrations.

The registration of any registered voter may be cancelled only for one of the following reasons:  Written notice from the voter; death; conviction of a felony; judicial determination of mental incapacitation under Title 30 of the Oklahoma Statutes; registration in another county or state; or failure to respond to a confirmation of address mailing and failure to vote as prescribed in Section 21 of this act.

Added by Laws 1974, c. 75, § 20, emerg. eff. April 19, 1974.  Amended by Laws 1976, c. 90, § 2, emerg. eff. May 6, 1976.  Renumbered from § 93.50 by Laws 1976, c. 90, § 10, emerg. eff. May 6, 1976.  Amended by Laws 1979, c. 240, § 15, emerg. eff. June 1, 1979; Laws 1981, c. 45, § 1, emerg. eff. April 8, 1981; Laws 1992, c. 247, § 6, emerg. eff. May 21, 1992; Laws 1994, c. 260, § 19, eff. Jan. 1, 1995.

§26-4-120.1.  Voluntary cancellation of registration.

A registered voter may have his or her name removed from the registries of a county by executing a personally signed and notarized written notice for same to the Secretary of the State Election Board or any county election board.

Added by Laws 1981, c. 45, § 2, emerg. eff. April 8, 1981.  Amended by Laws 1994, c. 260, § 20, eff. Jan. 1, 1995; Laws 1995, c. 290, § 6, eff. Nov. 1, 1995.

§26-4-120.2.  Inactive voters.

A.  No later than June 1 of each odd numbered year and for the previous twenty-four (24) months, any voter for whom a first-class mailing from the county election board was returned, any voter identified by the Secretary of the State Election Board as a potential duplicate, any voter who has surrendered his or her Oklahoma driver license to the Department of Public Safety upon being issued a driver license in another state, and any active registered voter who did not vote in the second previous general election or any election conducted by a county election board since the second previous general election and who has initiated no voter registration change shall be sent an address confirmation mailing prescribed by the Secretary of the State Election Board and paid for by the state.  Voters who do not respond to the confirmation mailing or whose mailing is returned as nonforwardable shall be designated as inactive sixty (60) days after the mailing.  An inactive voter's status shall be changed to active under the following conditions:

1.  With any registration change initiated by the voter; or

2.  By voting in any election conducted by a county election board.

An inactive voter who does not vote in any election conducted by a county election board during the period beginning on the date of the confirmation mailing and ending on the day after the date of the second successive general election for federal office shall be removed as a registered voter and all the information on that voter shall be destroyed.  Each county election board secretary shall maintain a list of the names and addresses of all persons sent a confirmation mailing as described in this section and information on whether or not each such person has responded to the notice.  Said list shall be maintained for twenty-four (24) months following the date of the second successive federal general election after the date of the confirmation mailing.

B.  The secretary of each county election board shall cause all inactive voters in a precinct to be identified on the precinct registry.

C.  No later than June 1 of each odd-numbered year, the Secretary of the State Election Board shall identify duplicate voter registrations in the state and shall direct appropriate county election board secretaries to cancel the voter registration of all but the latest registration of duplicate voter registrations.  Each county election board secretary shall maintain for twenty-four (24) months a list of the names and addresses of all canceled duplicate voter registrations.  For the purposes of this subsection, duplicate voter registrations are those registrations which contain the following identical information on more than one registration:

1.  First name, middle name or initial, last name, and date of birth;

2.  Driver license or social security number; or

3.  Last name, date of birth, and the last four digits of the social security number.

Added by Laws 1981, c. 45, § 3, emerg. eff. April 8, 1981.  Amended by Laws 1983, c. 171, § 5, emerg. eff. June 6, 1983; Laws 1990, c. 331, § 8, eff. July 1, 1990; Laws 1991, c. 321, § 7, eff. March 1, 1992; Laws 1994, c. 260, § 21, eff. Sept. 1, 1994; Laws 1997, c. 177, § 1, eff. Nov. 1, 1997; Laws 1998, c. 357, § 9, eff. Jan. 1, 1999; Laws 1999, c. 88, § 5, emerg. eff. April 13, 1999.

§26-4-120.3.  Deceased persons - Cancellation of registration.

The State Department of Health shall each month transmit to the Secretary of the State Election Board a certified list of all deaths of residents that have occurred within the state for the immediately preceding month.  The Secretary of the State Election Board shall transmit such list to the secretary of the county election board who shall then use such list to ascertain those voters who are deceased, and shall thereafter remove such deceased person's name from the central registry and the Oklahoma Election Management System.  Such list shall be used only for the purposes hereinbefore described.  In addition, the registration of a deceased voter may be canceled by the secretary of a county election board upon the execution by the next of kin of such deceased voter of a form and upon the nature of proof of the fact thereof as prescribed by the Secretary of the State Election Board.  Such form must be executed in person by the deceased voter's next of kin at the county election board office, in which case it shall be witnessed by the secretary or other designated employees, at the deceased voter's precinct polling place or at the next of kin's precinct polling place in the same county on the day of any election, in which case it shall be witnessed by the inspector of such precinct, or the form may be personally signed by the next of kin, such signature to be notarized by a notary public, and returned to the county election board.  The administrator of a nursing facility, as defined in Section 1-1902 of Title 63 of the Oklahoma Statutes, also may execute a form prescribed by the Secretary of the State Election Board to notify the secretary of the county election board of the death of a nursing facility resident who is a registered voter.  The administrator's signature on such form shall either be witnessed by a member of the nursing home absentee voting board or shall be notarized.  Upon receipt of such form, the secretary of the county election board shall be authorized to cancel the voter registration of such deceased person.

Added by Laws 1981, c. 45, § 4, emerg. eff. April 8, 1981.  Amended by Laws 1990, c. 331, § 9, eff. July 1, 1990; Laws 1998, c. 357, § 10, eff. Jan. 1, 1999; Laws 1999, c. 88, § 6, emerg. eff. April 13, 1999; Laws 2002, c. 447, § 6, emerg. eff. June 5, 2002; Laws 2004, c. 307, § 3, emerg. eff. May 17, 2004.

§26-4-120.4.  Convicted felons - Cancellation of registration - Liability.

A.  The Secretary of the State Election Board shall accept written notice from the United States Attorney of persons convicted of felonies in a district court of the United States.  The Secretary of the State Election Board shall cause the voter registrations of persons listed in the written notice to be cancelled in the county of the person's residence and shall notify the secretary of the appropriate county election board of the cancellation.

B.  The court clerk in each county shall prepare a list monthly of all persons convicted in the county of a felony and shall transmit the list to the secretary of the county election board.  The list shall include information necessary to identify a person on the list as a registered voter prescribed by the Secretary of the State Election Board.  The secretary shall cancel the registration of registered voters in the county included on the list.  The secretary of the county election board shall forward the names of any persons on the list who are not residents of the county to the Secretary of the State Election Board.  The Secretary of the State Election Board shall cause the voter registrations of persons from a list who are forwarded to the Secretary to be cancelled in the county of the person's residence.

C.  The Secretary of the State Election Board, secretaries of county election boards, and their agents and employees shall not be held civilly liable for any action taken based upon information concerning felony convictions received from a United States Attorney or a county court clerk pursuant to subsections A and B of this section if a reasonable effort was made to make an accurate match of the information provided with voter registration records before canceling any voter's registration.

Added by Laws 1981, c. 45, § 5, emerg. eff. April 8, 1981.  Amended by Laws 1990, c. 331, § 10, eff. July 1, 1990; Laws 1994, c. 260, § 22, eff. Jan. 1, 1995; Laws 1995, c. 290, § 7, eff. Nov. 1, 1995; Laws 2002, c. 447, § 7, eff. July 1, 2003.

§264120.5.  Incapacitated persons  Cancellation of registration.

The court clerk in each county shall prepare each month a list of all persons who have been adjudged incapacitated and hold said list for the secretary of the county election board.  The secretary shall cancel the registration of each registered voter included on said list, and such person shall be ineligible for registration until he has been adjudged no longer incapacitated by a court of competent jurisdiction.

Laws 1981, c. 45, § 6, emerg. eff. April 8, 1981; Laws 1992, c. 247, § 7, emerg. eff. May 21, 1992.

§264120.6.  Registration in another county or state  Cancellation or registration.

The secretary of each county election board shall cancel the registration of allregistered voters who have registered in another county in Oklahoma, or in another state, upon receipt of notice of same.

Laws 1981, c. 45, § 7, emerg. eff. April 8, 1981.

§26-4-120.7.  Registration applications - Removal from registries - Destruction.

The registration application of registered voters whose registration has been canceled, upon written notice of the voter, death, conviction of a felony, judicial determination of mental incapacitation or registration in another county or state in the manner hereinbefore provided, shall be removed from the central registry and maintained separately for a period of twenty-four (24) months by the secretary of each county election board.  Reason for cancellation and date of said cancellation shall be noted on said registration application.  After twenty-four (24) months, the registration application shall be destroyed.

Added by Laws 1981, c. 45, § 8, emerg. eff. April 8, 1981.  Amended by Laws 1983, c. 171, § 6, emerg. eff. June 6, 1983; Laws 1990, c. 331, § 11, eff. July 1, 1990; Laws 1994, c. 260, § 23, eff. Jan. 1, 1995.

§264120.8.  Reregistration of cancelled voter.

A person whose registration has been cancelled according to law shall be required to register again in the manner provided by law for initial registrations before he can vote in an election for which registration is required.

Laws 1981, c. 45, § 9, emerg. eff. April 8, 1981.

§26-4-120.9.  Repealed by Laws 1990, c. 331, § 21, emerg. eff. May 31, 1990.

§26-4-120.10.  Voting in precinct from which registration transferred.

Any person whose voter registration has been transferred and the transfer has been completed by the appropriate election board pursuant to Section 4-116 or 4-118 of Title 26 of the Oklahoma Statutes shall not vote in the precinct in which the person was registered prior to the transfer of registration.

Added by Laws 2003, c. 403, § 1, eff. Nov. 1, 2003.

§265101.  Declarations of candidacy required.

A person may become a candidate for office and have his name appear on a ballot only after he files a Declaration of Candidacy as hereinafter provided.

Laws 1974, c. 153, § 5101, operative Jan. 1, 1975.

§265102.  Candidates filing with Secretary of State Election Board.

Candidates for United States Senator, United States Representative, state officer, State Senator, State Representative, district judge, associate district judge and district attorney shall file Declarations of Candidacy with the Secretary of the State Election Board.

Amended by Laws 1987, c. 33, § 6, emerg. eff. April 20, 1987.

§265103.  Candidates filing with secretary of county election board.

Candidates for county office shall file Declarations of Candidacy with the secretary of the county election board in the county in which said candidates seek election.

Laws 1974, c. 153, § 5103, operative Jan. 1, 1975.

§265104.  Party must be recognized.

Candidates may file for the nomination of a political party only if said party is recognized by the laws of the State of Oklahoma.

Laws 1974, c. 153, § 5104, operative Jan. 1, 1975.

§265105.  Candidate must be registered  Exceptions.

A.  To file as a candidate for nomination by a political party to any state or county office, a person must have been a registered voter of that party for the sixmonth period immediately preceding the first day of the filing period prescribed by law and, under oath, so state.  Except, however, to file as a candidate for nomination by a political party to any state or county office in 2004, a person must have been a registered voter of that party no later than December 21, 2003.  Provided, this requirement shall not apply to a candidate for the nomination of a political party which attains recognition less than six (6) months preceding the first day of the filing period required by law.  However, the candidate shall be required to have registered with the newly recognized party within fifteen (15) days after such party recognition.

B.  To file as an independent candidate for any state or county office, a person must have been registered to vote as an independent for the sixmonth period immediately preceding the first day of the filing period prescribed by law and, under oath, so state.  Except, however, to file as an independent candidate for any state or county office in 2004, a person must have been registered to vote as an independent no later than December 21, 2003.

Added by Laws 1974, c. 153 § 5-105, operative Jan. 1, 1975.  Amended by Laws 1981, c. 178, § 4, emerg. eff. May 18, 1981; Laws 1987, c. 27, § 1, eff. Nov. 1, 1987; Laws 2004, c. 53, § 7, emerg. eff. April 1, 2004.

§265105a.  Misdemeanor embezzlement and felony offenders barred from public office for certain time  Pardons.

A.  A person who has been convicted of a misdemeanor involving embezzlement or a felony under the laws of this state or of the United States or who has entered a plea of guilty or nolo contendere to such misdemeanor involving embezzlement or felony or who has been convicted of a crime in another state which would have been a misdemeanor involving embezzlement or a felony under the laws of this state or has entered a plea of guilty or nolo contendere to such crime shall not be eligible to be a candidate for or to be elected to any state, county, municipal, judicial or school office or any other elective office of any political subdivision of this state for a period of fifteen (15) years following completion of his sentence or during the pendency of an appeal of such conviction or plea.

B.  The provisions of this section shall not be construed to preclude a person who has received a pardon from being eligible for or from holding public office.

Added by Laws 1986, c. 234, § 1, emerg. eff. June 11, 1986.

§265106.  Candidate may file for only one office.

Candidates may file for no more than one office at any election.  A Special Election and a Regular Election held on the same date shall be considered one election.

Added by Laws 1974, c. 153, § 5106, operative Jan. 1, 1975.  Amended by Laws 1994, c. 260, § 26, emerg. eff. May 26, 1994; Laws 2004, c. 369, § 2, emerg. eff. May 28, 2004.

§265107.  Identical names prohibited.

No person may become a candidate for any office enumerated in Section 5102 of this title whose name is identical to the name of the incumbent or of any publicly announced candidate for such office, or similar thereto, where it appears that the identity or similarity of names is used for the purpose of confusing the voters.  Any person desiring to become a candidate for one of said offices whose name is identical or similar to the name of the incumbent or of any publicly announced candidate for said office shall observe the following procedure.

The potential candidate shall file a preliminary Declaration of Candidacy with the Secretary of the State Election Board between the hours of 8 a.m. on Monday and 5 p.m. on Friday of the third week prior to the beginning of the regular filing period.  The preliminary Declaration of Candidacy shall be accompanied by a cashier's or certified check in the amount of Two Hundred Fifty Dollars ($250.00).

When such a preliminary Declaration of Candidacy is filed the Secretary of the State Election Board shall immediately set the matter for hearing and shall cause at least five (5) days' notice to be given by publication in one issue of a newspaper of general circulation in the state so that any person may object to said filing and be heard thereon at said hearing.

At said hearing the candidate may present proof and testimony of his good faith.  The burden of proof shall be upon the candidate to show that his candidacy is in good faith and is not intended to confuse the voters.

After a full and complete hearing the State Election Board shall render its decision, and if it finds that he is acting in good faith and not for the purpose of confusing the voters, said candidate shall be permitted to file a Declaration of Candidacy during the regular filing period, and his deposit shall be returned to him.  If the Board finds that said candidate's candidacy is designed for the purpose of confusing the voters, he shall not be permitted to file as a candidate, and the balance of his deposit, after the costs of the hearing are deducted, shall be returned to him.

Laws 1974, c. 153, § 5107, operative Jan. 1, 1975; Laws 1976, c. 90, § 5, emerg. eff. May 6, 1976.

§265108.  Adopting name of incumbent prohibited.

No person may become a candidate for any office who adopts or has adopted a name identical or similar to that of the incumbent of such office, or of any candidate who has previously made public announcement of his candidacy for such office.

Laws 1974, c. 153, § 5108, operative Jan. 1, 1975.

§265109.  Adopting name of person of state or national reputation prohibited.

No person may become a candidate for any office who adopts or has adopted the name of any person of state or national reputation, living or dead.

Laws 1974, c. 153, § 5109, operative Jan. 1, 1975.

§26-5-110.  Filing period.

Declarations of Candidacy provided herein must be filed with the secretary of the appropriate election board no earlier than 8:00 a.m. on the first Monday in June of any even-numbered year and no later than 5:00 p.m. on the next succeeding Wednesday.  Such Declarations of Candidacy may be transmitted by United States mail, but in no event shall the secretary of any election board accept such Declarations after the time prescribed by law.

Added by Laws 1974, c. 153, § 5-110, operative Jan. 1, 1975.  Amended by Laws 2003, c. 162, § 1; Laws 2004, c. 53, § 8, emerg. eff. April 1, 2004.

§265111.  Declaration of candidacy forms.

Forms to be used for filing Declarations of Candidacy shall be prescribed by the Secretary of the State Election Board and shall contain the following information:  name of the candidate; the candidate's place of residence and his mailing address; name of the office sought; the candidate's date of birth; party affiliation of candidate seeking political party nomination; precinct and county wherein the candidate is a registered voter; an oath wherein the candidate swears or affirms that he is qualified to become a candidate for the office which he is seeking, and that, if elected, he will be qualified to hold said office; and any additional information which the Secretary deems necessary.  A Declaration of Candidacy form must be signed by the candidate, and the signature must be properly notarized by a notary public or other person authorized by law to administer oaths.

Laws 1974, c. 153, § 5111, operative Jan. 1, 1975.

§265111.1.  Declaration of Candidacy  Signature of candidate.

To be valid, a Declaration of Candidacy submitted to the secretary of any county election board or to the Secretary of the State Election Board shall be signed by the candidate in writing. The candidate shall personally subscribe his name to the Declaration of Candidacy, and no agent, representative or employee of the candidate may sign on the candidate's behalf.  The signature must be the original, handwritten signature or autograph of the candidate. No facsimile, reproduction, typewritten or other substitute signature or autograph will be valid.

Added by Laws 1988, c. 101, § 4, emerg. eff. April 1, 1988.

§265112.  Petitions and filing fees.

A.  A declaration of candidacy must be accompanied by a petition supporting a candidate's filing signed by five percent (5%) of the registered voters eligible to vote for a candidate in the first election wherein the candidate's name could appear on the ballot, as reflected by the latest January 15 registration report; or by a cashier's check or certified check in the amount of Two Hundred Dollars ($200.00) for candidates filing with the Secretary of the State Election Board or the secretary of a county election board; provided, however, such cashier's check or certified check shall be in the amount of One Thousand Five Hundred Dollars ($1,500.00) for candidates for Governor, One Thousand Dollars ($1,000.00) for candidates for United States Senator and Seven Hundred Fifty Dollars ($750.00) for candidates for the United States Congress, and Five Hundred Dollars ($500.00) for candidates for Lieutenant Governor, Corporation Commission, Attorney General, State Auditor and Inspector, State Superintendent of Public Instruction, State Treasurer, Commissioner of Insurance and Commissioner of Labor.

B.  A filing fee received by the Secretary of the State Election Board shall be deposited in the State Election Board Revolving Fund created pursuant to Section 3-107 of this title.  A filing fee received by a secretary of a county election board shall be deposited in the County Election Board Special Depository Account authorized by Section 3-108 of this title.

Amended by Laws 1988, c. 48, § 1, emerg. eff. March 21, 1988.  Amended by Laws 1990, c. 306, § 3, emerg. eff. May 30, 1990; Laws 2002, c. 447, § 8, emerg. eff. June 5, 2002.

§26-5-113.  Forfeiture or return of filing fee.

A.  A candidate's filing fee shall be forfeited to the election board with which it was filed unless the candidate is unopposed in the Primary Election, becomes a candidate in the Runoff Primary Election or receives more than fifteen percent (15%) of the votes cast for the office for which the candidate is a candidate at the first election wherein the candidate's name appears on a ballot, in which case the full amount of the candidate's filing fee shall be returned to the candidate immediately.

B.  Upon becoming eligible for a filing fee refund, a candidate shall provide to the secretary of the election board who received the filing fee any additional information needed to process the refund.  Any candidate who fails to provide the additional information within six (6) months of becoming eligible for a filing fee refund shall forfeit the refund to the appropriate election board.

Added by Laws 1974, c. 153, § 5-113, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 7, emerg. eff. June 6, 1983; Laws 2002, c. 447, § 9, emerg. eff. June 5, 2002.

§265114.  Designation of term.

In all primary elections where there are two or more nominations to be made for the same office in name, one of said offices being for a longer term than the other, each candidate, in filing for nomination for said office, shall state whether he is filing for the long or short term, and the same shall be reflected on the ballot for said offices.

Laws 1974, c. 153, § 5114, operative Jan. 1, 1975.

§26-5-115.  Withdrawals from primary.

Any candidate may withdraw as a candidate only upon the filing of a written notice of withdrawal as a candidate with the secretary of the election board which accepted such candidate's declaration of candidacy.  Such notice shall be signed by the candidate or a lawfully appointed personal representative or a lawfully appointed special administrator of any deceased candidate, whose signature shall be notarized by a notary public, and shall be filed on or before 5:00 p.m. on the Friday following the close of the filing period prescribed by law.

Added by Laws 1974, c. 153, § 5-115, operative Jan. 1, 1975.  Amended by Laws 2003, c. 88, § 1, eff. Nov. 1, 2003; Laws 2004, c. 307, § 4, emerg. eff. May 17, 2004.

§26-5-116.  Withdrawals from runoff primary.

A candidate in a Runoff Primary Election may withdraw as a candidate upon the filing of a written notice of withdrawal as a candidate with the secretary of the election board which accepted said candidate's declaration of candidacy.  Said notice shall be signed by the candidate or the lawfully appointed personal representative or a lawfully appointed special administrator of any deceased candidate, whose signature shall be notarized by a notary public, and shall be filed on or before 5:00 p.m. on the Friday following the date of the Primary Election.

Added by Laws 1974, c. 153, § 5-116, operative Jan. 1, 1975.  Amended by Laws 1997, c. 176, § 6, eff. Nov. 1, 1997; Laws 2003, c. 88, § 2, eff. Nov. 1, 2003.

§26-5-116.1.  Withdrawal from General Election.

A candidate in a General Election may withdraw his candidacy upon filing a written notice of withdrawal as a candidate with the secretary of the election board which accepted said candidate's declaration of candidacy.  Said notice shall be signed by the candidate, whose signature shall be notarized by a notary public, and shall be filed on or before 5:00 p.m. on the Friday following the date of the Runoff Primary Election.

Added by Laws 1983, c. 171, § 21, emerg. eff. June 6, 1983.  Amended by Laws 1997, c. 176, § 7, eff. Nov. 1, 1997.

§26-5-117.  Declarations of Candidacy must be accepted - Exceptions.

The secretary of any election board shall accept any Declaration of Candidacy which the secretary is authorized to accept, except such Declaration which on its face shows that the candidate does not meet the qualifications to become a candidate for the office set forth as contained in the Oklahoma Constitution, statutes or resolution calling the election.  Such acceptance shall entitle the candidate to have the candidate's name appear on the appropriate ballots unless the candidate withdraws candidacy according to law, or unless a contest to said candidacy is sustained in the manner hereinafter described.

Added by Laws 1974, c. 153, § 5-117, operative Jan. 1, 1975.  Amended by Laws 2000, c. 358, § 8, eff. July 1, 2000.

§26-5-118.  Contests of candidacy.

Any candidate, hereafter referred to as petitioner, may contest the candidacy of any other candidate for the same office, hereafter referred to as contestee, by filing a written petition with the secretary of the election board with whom said candidate filed the declaration of candidacy.  In the event only one candidate files for an office, a petition contesting the candidacy may be filed by any registered voter who is eligible to vote for the candidate.

Added by Laws 1974, c. 153, § 5-118, operative Jan. 1, 1975.  Amended by Laws 1990, c. 306, § 4, emerg. eff. May 30, 1990; Laws 1994, c. 360, § 1, eff. July 1, 1994; Laws 1997, c. 130, § 1, emerg. eff. April 17, 1997.

§265119.  Time for filing contest.

Said petition must be filed no later than 5:00 p.m. on the second day following the close of the filing period.

Laws 1974, c. 153, § 5119, operative Jan. 1, 1975.

§265120.  Grounds for contest.

Said petition must allege that the contestee was not qualified by law to become a candidate for the office for which he filed a Declaration of Candidacy and must contain the reasons therefor. Reasons not appearing on the face of the petition shall be considered waived and shall not be grounds for a contest.

Laws 1974, c. 153, § 5120, operative Jan. 1, 1975.

§26-5-121.  Deposit required for contest.

The petition must be accompanied by a cashier's check or certified check in the amount of Two Hundred Fifty Dollars ($250.00).

Added by Laws 1974, c. 153, § 5-121, operative Jan. 1, 1975.  Amended by Laws 1976, c. 90, § 3, emerg. eff. May 6, 1976; Laws 1999, c. 88, § 7, emerg. eff. April 13, 1999.

§265122.  Date for hearing contest.

When such a petition is properly filed, the secretary of the appropriate election board shall set the matter down for a hearing, said hearing to be not fewer than three (3) days from the date of filing of said petition.

Laws 1974, c. 153, Section 5122.  Operative January 1, 1975.

Laws 1974, c. 153, § 5122, operative Jan. 1, 1975.

§265123.  Service of notice.

It shall be the duty of the petitioner to cause a true copy of the petition and notice of the date and place of the hearing to be served on the contestee.

Laws 1974, c. 153, § 5123, operative Jan. 1, 1975.

§265124.  Time for service of notice.

Said service shall be made in person, where possible, within twentyfour (24) hours after the date and place of the hearing has been set by the election board secretary.

Laws 1974, c. 153, § 5124, operative Jan. 1, 1975.

§265125.  Sheriff to serve notice  Secretary of election board made agent for constructive service.

Service shall be made by the sheriff of the county of residence of the contestee as to all offices, except that of sheriff, in which case the same shall be served by the county clerk of the appropriate county, and the certificate of returns of such sheriff or county clerk, showing the inability to make such service within the aforementioned time, shall be deemed sufficient proof of the absence of the contestee, or the inability to serve such petition and notice upon him, and to justify the constructive service herein provided. When personal service is impossible, within said time, it is hereby made the duty of said petitioner to serve said true copies upon the secretary of the appropriate election board.  Provided that for the purpose of such constructive service, the Secretary of the State Election Board and the secretaries of the county election boards are hereby made and constituted the service agents for all candidates who file declarations of candidacy with them.  By filing his declaration of candidacy, each candidate shall thereby be conclusively presumed to have accepted the terms and provisions hereof and specifically the aforesaid constructive service.  When constructive service becomes necessary, said constructive service shall be made at the date, time and place of said hearing, after proof of inability to personally serve the contestee has been returned to the petitioner.

Amended by Laws 1983, c. 171, § 8, emerg. eff. June 6, 1983.

§265126.  Hearing of contest.

The petition may be heard without formal pleadings being filed in answer or reply thereto.  The election board with whom the petition is filed shall have the authority to issue subpoenas and compel the attendance of witnesses and the production of evidence. Such election board shall have the authority to receive the testimony of witnesses under oath, said oath to be administered by the secretary of the board.  At the conclusion of the hearing, the board shall render its decision and the vote of the individual members in writing.  The decision of such board shall in all cases be final.

Laws 1974, c. 153, § 5126, operative Jan. 1, 1975.

§265127.  Candidacy may be stricken.

If the election board determines that the contestee was not qualified to become a candidate for the office for which he filed a Declaration of Candidacy, it may order that his candidacy be stricken and that his name not be placed on the ballot.

Laws 1974, c. 153, Section 5127.  Operative January 1, 1975.

Laws 1974, c. 153, § 5127, operative Jan. 1, 1975.

§265128.  Declaration may be amended.

If said contestee's Declaration of Candidacy may be amended or corrected to conform to law, the election board may order the same to be done, if the board determines such amendment or correction to be proper at the time of its order or decision.

Laws 1974, c. 153, § 5128, operative Jan. 1, 1975.

§265129.  Answer to contest  Deposit required.

Should the contestee desire to appear in answer to said contest, said contestee shall be required, at the time of filing his answer, or, if no answer is filed, at the time of his appearance, to deposit with the secretary of the election board a cashier's check or certified check in the same amount as that filed by the petitioner.

Laws 1974, c. 153, § 5129, operative Jan. 1, 1975.

§265130.  Burden of proof on petitioner.

The burden of proof shall be upon the petitioner to sustain the allegations in his petition.  However, failure of the contestee to appear or answer thereto shall be deemed to place him in default, and shall constitute an admission of the allegations of the petition, in which event, if the board determines that the factual allegations of the petition constitute appropriate grounds for disqualification, such contestee's candidacy shall be stricken.

Laws 1974, c. 153, § 5130, operative Jan. 1, 1975.

§265131.  Disposition of deposits.

In the event the petitioner is successful at said hearing, his deposit shall be returned to him, and all costs of such hearing shall be deducted from the deposit of the contestee, and the balance, if any, shall be returned to said contestee.  If the contestee does not file an answer or make an appearance, or if the petitioner is unsuccessful, all costs incurred shall be paid from the deposit made by the petitioner, and the balance, if any, shall be returned to said petitioner.

Laws 1974, c. 153, § 5131, operative Jan. 1, 1975.

§266101.  Appearance of candidate's name.

The name of any candidate for any office shall be printed on the official ballot as said candidate signed his Declaration of Candidacy; provided, however, that no candidate shall have any prefix, suffix or title placed before or after his name.

Laws 1974, c. 153, Section 6101.  Operative January 1, 1975.

Laws 1974, c. 153, § 6101, operative Jan. 1, 1975.

§266102.  Unopposed candidates.

Any candidate who is unopposed in any election shall be deemed to have been nominated or elected, as the case may be, and his name will not appear on the ballot at any election in which he is so unopposed.

Laws 1974, c. 153, § 6102, operative Jan. 1, 1975.

§26-6-102.1.  Voting devices - Definitions.

As used in this title, the following definitions shall apply to counties using voting devices:

1.  "Ballot card" means a card upon which votes may be marked;

2.  "Ballot" means a category of offices or measures, one or more of which can appear on a ballot card;

3.  "Count" means the process by which votes marked on a ballot card are examined manually or electronically by a voting device and a determination is made as to whom or for what the votes are cast;

4.  "Results" means the manual or electronic tabulation of the votes counted for a candidate or issue;

5.  "Seal" means a device or devices prescribed by the Secretary of the State Election Board to permit detection of opening or tampering with contents of voting devices, ballot boxes, transfer cases and vote data packs;

6.  "Transfer case" means a container, prescribed by the Secretary of the State Election Board, which can be closed and sealed and is constructed so as to, when sealed, prevent accidental opening or opening by any other reasonable means, except by removing, breaking, tearing or otherwise damaging the seal so if opened by any means it would be obvious in the normal situation that the container had been subject to tampering;

7.  "Vote data pack" means the apparatus which contains electronic instructions for a voting device and in which electronic results are stored; and

8.  "Voting device" means an optical scanning apparatus that electronically counts votes marked on ballot cards and produces printed results.

Added by Laws 1991, c. 2, § 2, emerg. eff. Feb. 25, 1991.

§26-6-103.  Ballots printed by State Election Board.

The State Election Board shall cause ballots to be printed for statewide Primary, Runoff Primary, General Elections and special elections at such time as to insure delivery of said ballots to the several county election boards for distribution to the several precinct election boards prior to election day.  Said board shall cause ballots to be printed for the following offices:  Electors for President and Vice President; United States Senators; United States Representatives; state officers; Justices of the Supreme Court; Judges of the Court of Criminal Appeals; Judges of the Court of Appeals; district judges and associate district judges; State Senators; State Representatives; district attorneys; county officers, and such other officers as required by law, in the order they appear in the statutes, and shall cause ballots to be printed for state questions.

Added by Laws 1974, c. 153, § 6-103, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 8, eff. March 1, 1992; Laws 1997, c. 176, § 8, eff. Nov. 1, 1997.

§26-6-104.  Ballots printed by county election board.

Each county election board shall cause ballots to be printed for county, municipal, school or other local elections at such time as to insure distribution of said ballots to the several precinct election boards within each county prior to election day.  Said board shall cause ballots to be printed for offices in the order they appear in the statutes.  The county election board shall cause a sufficient number of ballots to be printed for each precinct, taking into account the highest percentage of registered voters likely to vote in a given election based on historical experience and other factors, but shall not necessarily require a ballot to be printed for each registered voter.

Added by Laws 1974, c. 153, § 6-104, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 9, eff. March 1, 1992; Laws 1992, c. 247, § 9, emerg. eff. May 21, 1992; Laws 1997, c. 176, § 9, eff. Nov. 1, 1997.

§266105.  Separate ballots for general election.

At the General Election, each ballot card shall contain a separate ballot for the following:  (1) Electors for President and Vice President; (2) United States Senators and United States Representatives; (3) state officers; (4) Justices of the Supreme Court, Judges of the Court of Criminal Appeals and Judges of the Court of Appeals; (5) district judges and associate district judges; (6) state questions; and (7) State Senators, State Representatives, district attorneys and county officers.

Laws 1974, c. 153, § 6105, operative Jan. 1, 1975; Laws 1991, c. 321, § 10, eff. March 1, 1992.

§26-6-106.  Manner of printing ballot cards for general election.

The official ballot card for the General Election shall be printed so that the nominees of the various political parties and nonpartisan candidates will appear in columns.  For each ballot for which there are partisan candidates, the candidates of the recognized parties shall be printed in the first position in lot order followed by candidates of unrecognized parties in lot order followed by independent candidates in lot order.  Candidates of recognized and unrecognized parties shall be printed in the lot order of their respective party.  Each political party shall have the right to select an emblem to be used in designating its candidates on the ballot; provided, however, that no party shall be allowed to use the coat of arms or seal of Oklahoma or of the United States, or the respective flags thereof.  Until changed by resolution of a political party, in state convention, the emblem of the Democratic party shall be a rooster and that of the Republican party an eagle.  Change in a party emblem shall be authorized by the Secretary of the State Election Board only after receipt of written notice of said change by said Secretary from the state central committee of a party.  At the top of each ballot on which there are partisan candidates shall appear the name of each recognized party with the emblem of said party in lot order as prescribed by the Secretary of the State Election Board.  Below said name and emblems shall be a line extending across the entire ballot.  The name of the office entitled to the first place in the column, preceded by the word "for," shall  appear in bold type, as "For Governor".  Immediately after same shall be the names of the nominees for such office printed with the name of the nominee's party followed by candidates who file as Independents for such office printed with the word "Independent".  The list shall be continued down each column, naming the officers in the order in which they are set out by the Constitution and statutes, until all the nominees are given space.  The columns shall be setoff with well defined lines.

Added by Laws 1974, c. 153, § 6-106, operative Jan. 1, 1975.  Amended by Laws 1976, c. 90, § 4, emerg. eff. May 6, 1976; Laws 1991, c. 321, § 11, eff. March 1, 1992; Laws 1997, c. 177, § 2, eff. Nov. 1, 1997.

§26-6-107.  Order of names for absentee ballots for primary.

Immediately following the close of the contest period prescribed by law, the State Election Board shall determine the order in which the name of each candidate for each of the offices shall appear on the absentee ballots printed by said Board for the Primary Election.  The determination shall be at a drawing conducted in a public meeting in which the names of all candidates for each office of each political party shall be drawn from a receptacle.  The determination of the order of names of candidates on absentee ballots printed by county election boards shall be made in the same manner as provided heretofore for the State Election Board.

Laws 1974, c. 153, § 6-107, operative Jan. 1, 1975; Laws 1991, c. 321, § 12, eff. March 1, 1992; Laws 1992, c. 247, § 10, emerg. eff. May 21, 1992.

§266108.  Order of names for absentee ballots for runoff primary.

The candidate receiving the highest number of votes for each office in the Primary Election whose name is required by law to be placed on the Runoff Primary Election ballot shall have his name placed first on absentee ballots for said Runoff Primary Election.

Laws 1974, c. 153, § 6108, operative Jan. 1, 1975.

§26-6-109.  Order of names for Primary and Runoff Primary.

On all Primary and Runoff Primary Election ballots, except absentee ballots, the names of the candidates for each office shall be rotated in such a manner that all candidates' names appear in each position on said ballots an equal number of times.  Provided, however, the names of candidates for judicial, school, city and town offices shall be placed on the ballot according to lot.

Added by Laws 1974, c. 153, § 6-109, operative Jan. 1, 1975.  Amended by Laws 1992, c. 247, § 11, emerg. eff. May 21, 1992; Laws 1997, c. 176, § 10, eff. Nov. 1, 1997.

§266110.  Separate ballot cards for primary and runoff primary.

The names of candidates of the several political parties shall be printed on separate ballot cards for the Primary and Runoff Primary Elections, and each ballot card shall be a different color.

Laws 1974, c. 153, § 6110, operative Jan. 1, 1975; Laws 1991, c. 321, § 13, eff. March 1, 1992.

§266111.  Stubs for ballots.

All ballots for Primary, Runoff Primary and General Elections shall be printed with a stub so perforated that the ballot may be easily detached therefrom.  Upon the stub shall be printed the number of the stub and the words, "Primary Election Ballot", "Runoff Primary Election Ballot" or "General Election Ballot", as the case may be; in the event of Primary and Runoff Primary Elections, the name of the political party shall be printed above said words.

Laws 1974, c. 153, § 6111, operative Jan. 1, 1975; Laws 1979, c. 240, § 17, emerg. eff. June 1, 1979; Laws 1993, c. 316, § 6, eff. Sept. 1, 1993.

§266112.  Identification of ballot as to precinct.

All ballots for Primary, Runoff Primary and General Elections must be designated in such a manner as the Secretary of the State Election Board may prescribe to achieve the identification of a ballot for a particular precinct.

Laws 1974, c. 153, § 6112, operative Jan. 1, 1975; Laws 1992, c. 247, § 12, emerg. eff. May 21, 1992.

§26-6-113.  Ballots for state questions.

Ballots for state questions shall be printed in such a manner as to include the number of the state question, the ballot title, and the following language, "SHALL THE PROPOSAL BE APPROVED?" followed by the words "FOR THE PROPOSAL - YES" and "AGAINST THE PROPOSAL - NO", one above the other.

Added by Laws 1974, c. 153, § 6-113, Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 14, eff. March 1, 1992; Laws 1997, c. 176, § 11, eff. Nov. 1, 1997.

§266114.  Ballots to be bound.

All ballots for a precinct shall be bound in a book or books, with the precinct identified on the cover of same, or must be designated in such a manner as the Secretary of the State Election Board may prescribe to achieve the same identification of a book for a particular precinct.

Amended by Laws 1983, c. 171, § 9, emerg. eff. June 6, 1983.

§266115.  Number of ballots.

In every Primary, Runoff Primary and General Election, the Secretary of the State Election Board shall determine the number of ballots to be printed for statewide elections and the secretary of the county election board shall determine the number of ballots to be printed for county, school, municipal and other local elections.

Laws 1974, c. 153, § 6115, operative Jan. 1, 1975; Laws 1992, c. 247, § 13, emerg. eff. May 21, 1992.

§266116.  Absentee ballots.

As soon as practicable, the State Election Board and each county election board, when ballots are printed by a county election board, shall cause to be printed a sufficient number of absentee ballots, prepared as nearly as practical in the same manner as provided for other ballots for the Primary, Runoff Primary and General Elections, in time for said ballots to be issued during the time prescribed by law.

Laws 1974, c. 153, § 6116, operative Jan. 1, 1975; Laws 1991, c. 321, § 15, eff. March 1, 1992.

§26-6-117.  Sample ballot cards.

Sample ballot cards for all elections conducted by any county election board shall be prepared as prescribed by the Secretary of the State Election Board and the words "Sample Ballot" shall be printed in letters at least one-half (1/2) inch high across the face of the ballot card.  Sample ballot cards shall be printed in a sufficient number to be used at each precinct polling place and as otherwise provided by law.

Added by Laws 1974, c. 153, § 6-117, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 16, eff. March 1, 1992; Laws 1995, c. 290, § 8, eff. Nov. 1, 1995.

§26-6-118.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§266119.  Ballots for educational purposes.

It shall be unlawful to print or distribute ballots, or duplicates thereof, except as authorized by law; provided, however, that for educational purposes, the contents of said ballots may be reproduced in sizes of at least twenty percent (20%) smaller than or twenty percent (20%) larger than the official ballots and provided further than such reproductions must bear the words "FOR EDUCATIONAL PURPOSES ONLY".

Laws 1974, c. 153, § 6119, operative Jan. 1, 1975.

§26-6-120.  Contracts for ballots - Advertising for bids.

The State Election Board is authorized to contract with the Department of Central Services for all ballots required by the State Election Board.  If ballots are not printed by the Department of Central Services, the State Election Board and each county election board, for required ballot printing, shall cause advertisement for bids for printing of all ballots to be made, and shall provide specifications and copy for the ballots.  A contract for printing the ballots shall be awarded to the lowest and best bidder or to the bidder evaluated as "best value" in accordance with the Oklahoma Central Purchasing Act.  The successful bidder shall be required to provide a copy of the bidder's certificate of insurance to the State Purchasing Director or the county purchasing agent, as the case may be, in an amount as specified by the State Purchasing Director or county purchasing agent at the time of contract award to ensure proper and prompt completion of the work in accordance with the provisions of the contract and bidding documents.  The successful bidder shall provide proof of insurance coverage for the duration of the contract.

Added by Laws 1974, c. 153, § 6-120, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 17, eff. March 1, 1992; Laws 1995, c. 290, § 9, eff. Nov. 1, 1995; Laws 1999, c. 88, § 8, emerg. eff. April 13, 1999; Laws 2002, c. 447, § 10, emerg. eff. June 5, 2002.

§26-7-101.  Employees to be allowed time to vote - Penalties.

Every corporation, firm, association or individual hereinafter referred to as "employer" who, on election day, has a registered voter employed or in his service, shall grant the employee two (2) hours of time during the period when the election is open in which to vote, and if such employee be in the county or at such distance from the voting place that more than two (2) hours are required in which to attend such elections, then the employee shall be allowed a sufficient time in which to cast a ballot.  No such employee shall be entitled to such time to vote unless the employee notifies orally or in writing an employer's representative of the employee's intention to be absent, on the day preceding the election day.  Upon proof of voting, such employee shall not be subject to any loss of compensation or other penalty for such absence.  Such employer shall select the hours which such employees are to be allowed in which to attend such elections, and shall notify each of the employees which hours they are to have in which to vote. This section shall not apply to an employee whose work day begins three (3) hours or more subsequent to the time of opening of the polls, or ends three (3) hours or more prior to the time of closing the polls.  The employer may change the work hours to allow such three (3) hours before the beginning of work or after the work hours.  Any employer who fails to comply with this section shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not less than Fifty Dollars ($50.00) nor more than One Hundred Dollars ($100.00).

Added by Laws 1974, c. 153, § 7-101, operative Jan. 1, 1975.  Amended by Laws 2000, c. 358, § 9, eff. July 1, 2000.

§267102.  Supplies and ballots provided by State Election Board.

Prior to the day of any Primary, Runoff Primary or General Election, it shall be the duty of the State Election Board to provide for each county election board the supplies and ballots required by law to conduct the election.

Laws 1974, c. 153, § 7102, operative Jan. 1, 1975.

§26-7-102.1.  Precinct registry - Duty to provide.

Prior to the day of the election, it shall be the duty of the secretary of the county election board to prepare for each precinct where an election is to be held in the county, a precinct registry which shall contain information on all registered voters in the precinct as prescribed by the Secretary of the State Election Board.  The information which is or would be contained in such a registry shall at all times be public information.

Added by Laws 1990, c. 331, § 12, eff. July 1, 1990.

§267103.  Supplies and ballots distributed to precinct inspectors.

Prior to the day of any Primary, Runoff Primary or General Election, it shall be the duty of each county election board to provide for each precinct election board within its jurisdiction the supplies and ballots required by law to conduct the election.  The inspector for each precinct shall sign a form acknowledging receipt of all supplies and ballots for his precinct.

Laws 1974, c. 153, § 7103, operative Jan. 1, 1975.

§26-7-103.2.  Current list of registered voters.

County election boards shall maintain a current list of all registered voters in each precinct, which will reflect the address and party affiliation of each voter.  Said list shall be public information.

Added by Laws 1990, c. 331, § 13, eff. July 1, 1990.

§267104.  Hours for voting  Conformity with federal law.

A.  At every Primary, Runoff Primary and General Election, each polling place in the state shall open at 7:00 a.m. and shall remain open continuously until 7:00 p.m., and every registered voter of a precinct who presents himself between said hours shall be entitled to vote, as provided by law, provided further, all qualified voters who are in line waiting to vote at 7:00 p.m. shall be allowed to vote.

B.  If any provision of federal law specifies hours for voting in federal elections, the Secretary of the State Election Board shall direct the county election boards to allow voting in all elections held on the same day as such federal elections during the hours specified by federal law.

Amended by Laws 1988, c. 101, § 2, emerg. eff. April 1, 1988.

§267105.  Delivery of supplies and ballots.

No later than 6:30 a.m. on the day of the election, the precinct election board shall assemble at the polling place.  The inspector shall deliver supplies and ballots required by law for the election at said time.

Laws 1974, c. 153, § 7105, operative Jan. 1, 1975; Laws 1992, c. 247, § 14, emerg. eff. May 21, 1992.

§267106.  Installation of voting booths.

Prior to 7:00 a.m., the inspector shall cause voting booths to be properly installed and other equipment, supplies and ballots to be arranged for the orderly conduct of the election.

Laws 1974, c. 153, § 7106, operative Jan. 1, 1975.

§267107.  Empty ballot box - Tape verifying no counted votes.

When all else is in readiness for the opening of the polls, the inspector shall, in view of the judge, clerk and any registered voters at the polling place, confirm that the ballot box is empty and locked and shall cause the voting device to print out a paper tape to verify that no votes have been counted.  This tape shall remain attached to the voting device and in evidence throughout the voting process.  The key used for obtaining printed totals shall be retained by the inspector.

Laws 1974, c. 153, § 7107, operative Jan. 1, 1975; Laws 1991, c. 321, § 18, eff. March 1, 1992.

§26-7-107.1.  Repealed by Laws 1995, c. 290, § 18, eff. Nov. 1, 1995.

§267108.  Electioneering prohibited.

No person shall be allowed to electioneer within three hundred (300) feet of any ballot box while an election is in progress, nor shall any person or persons, except election officials and other persons authorized by law, be allowed within fifty (50) feet of any ballot box while an election is in progress.  No printed material other than that provided by the election board shall be publicly placed or exposed within three hundred (300) feet of any ballot box, while an election is in progress.

Laws 1974, c. 153, § 7108, operative Jan. 1, 1975.

§267108.1.  Exit poll  Notice.

Any person desiring to conduct an exit poll within three hundred (300) feet of any ballot box shall notify the secretary of the county election board of his intentions to do so no later than 5 p.m. on the Wednesday preceding the election.

Added by Laws 1987, c. 126, § 1, eff. Nov. 1, 1987.

§267108.2.  Exit poll pollster  Identification.

Any person conducting an exit poll within three hundred (300) feet of any ballot box, hereinafter referred to as "pollster", shall display identification prescribed by the Secretary of the State Election Board at all times he is conducting the poll.  The identification shall be provided to the pollster by the secretary of the county election board.

Added by Laws 1987, c. 126, § 2, eff. Nov. 1, 1987.

§26-7-108.3.  Pollster restrictions - Violation deemed misdemeanor.

The prohibition against electioneering contained in Section 7-108 of this title shall apply to any pollster.  No pollster shall be permitted within fifty (50) feet of any ballot box while an election is in progress.  A pollster who violates the law prescribed for pollsters shall be deemed guilty of a misdemeanor.

Added by Laws 1987, c. 126, § 3, eff. Nov. 1, 1987.  Amended by Laws 2004, c. 307, § 5, emerg. eff. May 17, 2004.

§267108.4.  Pollsters  Written polling materials  Restrictions on oral interviews and recordings.

A pollster shall be limited to written polling materials.  Any oral interviews of voters or recording by electronic means shall be no closer than one hundred fifty (150) feet to any ballot box.

Added by Laws 1987, c. 126, § 4, eff. Nov. 1, 1987.

§267108.5.  Exit polls  Restriction  Voluntariness.

A pollster may approach only voters who have completed their voting concerning participation in the exit poll.  Participation by a voter shall be voluntary.

Added by Laws 1987, c. 126, § 5, eff. Nov. 1, 1987.

§267109.  Disclosure of vote  Prohibition  Admissibility as evidence.

No person shall, within the election enclosure, disclose to any other person how he voted; nor shall any person expose his ballot to any other person.  Testimony as to how any individual cast his ballot, whether or not said ballot was lawfully cast, shall not be admissible as evidence in any court of law or public hearing in this state.

Laws 1974, c. 153, § 7109, operative Jan. 1, 1975; Laws 1979, c. 61, § 1.

§267110.  Intoxicating liquor prohibited.

No person shall take intoxicating liquors of any kind or quantity to within onehalf (1/2) mile of any polling place on an election day.  No person shall attend an election or be within three hundred (300) feet of a polling place in an intoxicated condition on an election day.

Laws 1974, c. 153, § 7110, operative Jan. 1, 1975.

§267111.  Voter must vote ballots issued him.

No person shall vote any ballot except such ballot issued to him by the precinct election board, and each ballot cast must be voted without removing same from the polling place.

Laws 1974, c. 153, § 7111, operative Jan. 1, 1975.

§26-7-112.  Persons allowed in enclosure - News reporter or photographer.

At no time during the hours of voting shall any person, other than the election officials and other persons authorized by law, be allowed inside the election enclosure except for one registered voter in each voting booth and one other registered voter for each voting booth.  However, a news reporter or photographer may, in the course of covering the election being conducted, be allowed inside the election enclosure for a period not to exceed five (5) minutes.  Such reporter or photographer shall not interfere with voters or election officials and shall neither observe any individual voter while the voter marks a ballot nor photograph any voter who is marking a ballot.

Added by Laws 1974, c. 153, § 7-112, operative Jan. 1, 1975.  Amended by Laws 2004, c. 307, § 6, emerg. eff. May 17, 2004.

§267113.  Order of entering enclosure.

Registered voters shall be permitted to enter the election enclosure in the order in which they present themselves at the door or entrance.

Laws 1974, c. 153, § 7113, operative Jan. 1, 1975.

§267114.  Procedure for determining eligibility.

Each person presenting himself to vote shall announce his name to the judge of the precinct, whereupon the judge shall determine whether said person's name is in the precinct registry.

Laws 1974, c. 153, § 7114, operative Jan. 1, 1975.  Amended by Laws 1990, c. 331, § 14, eff. July 1, 1990.

§267115.  Absentee ballot affidavit.

If a registered voter has requested an absentee ballot, he shall be required by the judge to sign an affidavit swearing or affirming that he has not cast such absentee ballot and is entitled to vote in person.

Laws 1974, c. 153, § 7115, operative Jan. 1, 1975.

§26-7-115.1.  Inactive voter address confirmation form.

Before being issued a ballot, an inactive voter shall be required by the judge to complete an address confirmation form prescribed by the Secretary of the State Election Board.

Added by Laws 1997, c. 177, § 3, eff. Nov. 1, 1997.

§26-7-115.2.  Application by mail - Voter identification required.

Registered voters who submitted applications for new voter registration in the county of their residence by mail on or after January 1, 2003, shall be required to provide identification when they vote for the first time in a federal election.  Acceptable forms of identification shall include, but shall not be limited to, a current and valid photo identification, a voter identification card issued by the county election board in acknowledgement of the person's valid voter registration application as required by Section 4-113 of Title 26 of the Oklahoma Statutes, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the voter's name and address.  Voters who may be subject to the voter identification requirements of this section may submit a copy of one of these forms of identification along with their voter registration application, but they shall not be required to do so.  A voter who submits such identification with a voter registration application shall not be required to show identification when voting as outlined in this section.  Any registered voter subject to the voter identification requirements of this section who is unable to provide one of the acceptable forms of identification when they appear at the precinct polling place on election day or at the in-person absentee polling place on a day of in-person absentee voting is entitled to cast a provisional ballot as provided in Section 8 of this act and to have said ballot counted upon verification of the voter's identity.

Added by Laws 2004, c. 545, § 7, eff. July 1, 2005.

§26-7-116.  Repealed by Laws 2004, c. 545, § 32, eff. July 1, 2005.

The following text remains in effect until July 1, 2005,

at which time it is repealed.

A.  If the precinct registry does not contain a voter's name, or if a precinct official should deny the voter the right to vote, said voter shall be allowed to vote only if the voter presents and surrenders a voter identification card showing the voter to be a registered voter of the precinct to the judge, completes a voter registration application for a residence address within the county and signs an affidavit swearing or affirming that the voter is currently registered and eligible to vote in said precinct and that the voter has not cast an absentee ballot for said election.

B.  If a person alleges to an election official in the county of the person's residence on a day of regular or in-person absentee voting that the person applied to become a registered voter twenty-five (25) days or more prior to the election, the person shall be allowed to vote a ballot for the precinct of the person's residence if:

1.  The county election board secretary of the person's county of residence confirms that a valid application for the person is on file at the county election board office and the application became valid twenty-five (25) days or more prior to the election; and

2.  The person signs an affidavit swearing or affirming that the person applied to become a registered voter of the precinct of the person's residence twenty-five (25) days or more prior to the election.

§26-7-116.1.  Provisional ballots - Persons authorized to use - Counting - Release of information - Retention.

The following text becomes effective July 1, 2005

A.  Provisional ballots shall be available for all elections conducted by the county election board.  Provisional ballots shall include all offices, candidates and questions and shall be identical to the regular ballots for each precinct.  The Secretary of the State Election Board shall promulgate rules and shall prescribe materials necessary for the implementation of provisional ballots.

B.  Persons who are not listed in the precinct registry, but who claim to be registered voters in the precinct and eligible to vote in the election, shall be entitled to vote a provisional ballot upon execution of an affidavit prescribed by the Secretary of the State Election Board.  Registered voters required to show identification before voting for the first time in a federal election, as described in Section 7 of the act and who are unable to show one of the acceptable forms of identification described in said section, shall be entitled to cast a provisional ballot.  Persons identified in Section 14-121 of Title 26 of the Oklahoma Statutes shall be entitled to vote a provisional ballot upon execution of an affidavit prescribed by the Secretary of the State Election Board.  Persons who are listed in the precinct registry for a partisan primary election, but who dispute the political affiliation indicated by said precinct registry, shall be entitled to vote a provisional ballot for a party other than the one indicated.  However, such provisional ballot shall be counted only if evidence is found by the secretary of the county election board of the voter's valid voter registration in the party for which the provisional ballot was cast.

C.  Provisional ballots shall be segregated from the regular ballots cast in the precinct in the manner prescribed by the Secretary of the State Election Board and shall not be inserted in the precinct voting device.  Information provided by a person who votes a provisional ballot shall be investigated by the secretary of the county election board after the election.  A provisional ballot shall be counted only if it is cast in the precinct of the voter's residence and if evidence of the provisional voter's valid voter registration, or of the voter's identity, is found, except a provisional ballot cast by a voter identified in Section 14-121 of Title 26 of the Oklahoma Statutes shall be counted.

D.  No information concerning provisional ballots, except the number of provisional ballots cast in the county, shall be made public by any election official prior to 1:00 p.m. on Friday following the election.  The county sheriff shall secure sealed ballot transfer cases containing provisional ballots that have been counted after 1:00 p.m. on Friday following the election until 5:00 p.m. on Tuesday next succeeding the election or, in the event a recount contest is filed, until such times as said transfer cases are delivered to the district courtroom.

E.  In the event that the secretary of any county election board is unable to complete the investigation and verification of provisional ballots by 1:00 p.m. on Friday following the election, the Secretary of the State Election Board shall be authorized to extend the period for the investigation and verification of provisional ballots.  When such an extension is required by any county for a statewide election, the extension shall apply statewide.  The Secretary shall promulgate rules establishing procedures for requesting and granting such extensions.

F.  All materials used for procuring and casting a provisional ballot shall be retained by the secretary of the county election board for a period of twenty-four (24) months after the day of the election.

Added by Laws 2004, c. 545, § 8, eff. July 1, 2005.

§267117.  Signing precinct registry.

Persons who have been determined to be eligible to vote shall sign, in the presence of the clerk, the proper precinct registry.  Said clerk shall thereupon issue proper ballots to said person.  The voter's signature on said precinct registry shall be the best evidence of said voter's having voted at said election.  Said precinct registry shall be retained in the office of the county election board for a period of twentytwo (22) months following the election and shall be subject to public inspection during regular office hours.

Amended by Laws 1983, c. 171, § 10, emerg. eff. June 6, 1983; Laws 1990, c. 331, § 16, eff. July 1, 1990.

§267118.  Ballots to be marked in voting booth.

The voter shall mark his ballots within a voting booth.  At no time shall more than one person occupy a voting booth, unless specifically authorized by law.

Laws 1974, c. 153, § 7118, operative Jan. 1, 1975.

§267119.  Manner of voting.

The voter shall vote by marking the ballot as prescribed by the Secretary of the State Election Board for the party of his choice or for the candidates of his choice or for the answer he desires to select on each question.

Laws 1974, c. 153, § 7119, operative Jan. 1, 1975; Laws 1991, c. 321, § 19, eff. March 1, 1992.

§267120.  Secrecy envelopes.

Before leaving the voting booth, the voter may insert his ballot card into a secrecy envelope in such a manner that his votes cannot be seen.  The voter then shall insert his ballot card in the voting device.  The voter thereupon shall immediately leave the polling place.

Laws 1974, c. 153, § 7120, operative Jan. 1, 1975; Laws 1978, c. 80, § 1, operative July 1, 1978; Laws 1991, c. 321, § 20, eff. March 1, 1992; Laws 1993, c. 316, § 7, eff. Sept. 1, 1993.

§267121.  Time limit.

No voter who is voting without assistance may remain in the voting booth more than five (5) minutes if other voters are waiting, nor more than ten (10) minutes in any event.

Laws 1974, c. 153, § 7121, operative Jan. 1, 1975.

§267122.  Spoiled ballot cards.

Should a voter spoil any ballot in his effort to vote the same, he shall fold the ballot card and return it to the clerk.  The clerk shall destroy said ballot card or cards in the presence of the voter and shall issue said voter another ballot card in the same manner that the first one was provided.  The voter must execute an affidavit prescribed by the Secretary of the State Election Board in which the voter swears or affirms that he spoiled his original ballot card or cards, returned said ballot card or cards to the clerk, that the clerk destroyed the ballot card or cards in his presence and that he was issued a new ballot card or cards.

Laws 1974, c. 153, § 7122, operative Jan. 1, 1975; Laws 1991, c. 321, § 21, eff. March 1, 1992; Laws 1993, c. 316, § 8, eff. Sept. 1, 1993.

§267123.1.  Physical inability to enter election enclosure  Oath  Assistance.

When any voter states that he is able to reach the location of the polling place, but because of a physical disability or infirmity other than visual is unable to enter the election enclosure, the inspector shall administer an oath to said voter in which said voter shall swear to or affirm the fact of such disability or infirmity. Should a voter so qualify himself, it shall be the duty of two (2) members of the precinct election board, of different political parties, to give said voter such assistance as he needs in voting. Such assistance shall afford as much privacy to the voter in marking his ballots as is practical.  The precinct election board members assisting in such voting shall make a written record of the circumstances involved.

Laws 1981, c. 116, § 1, operative July 1, 1981.

§267123.3. Voter who requires assistance to vote.

Any voter who requires assistance to vote by reason of blindness, disability, or inability to read or write may be given assistance by a person of the voter's choice, other than the voter's employer or agent of that employer or officer or agent of the voter's union.  The Secretary of the State Election Board shall prescribe procedures to be used that require such voters to swear or affirm that such assistance is required and that require the person providing such assistance to swear or affirm that the voter's ballots are being voted in accordance with the voter's wishes.

Added by Laws 1983, c. 171, § 23, emerg. eff. June 6, 1983.

§267125.  Procedure for counting.

When counters are authorized for an election, said counters shall be permitted to begin the count at 10:00 a.m., or at a time designated by the county election board, and after said counters have cast their own ballots.  The inspector shall cause the ballot box to be shaken so as to mix the voted ballots, then shall join the judge and clerk in opening said ballot box.  The counters shall remove the ballots and shall proceed to count them in a secure, private, adjacent area.  The clerk shall record the number of voters who have received ballots at the beginning of the official count.  As often as necessary throughout the day, the aforementioned procedure shall be repeated, provided no fewer than twelve voters have received ballots since the last time the ballot box was opened.  Provided, however, that in the event no counters are authorized and voting devices are not used, the precinct election board shall conduct the count.  In such case, the count may not begin until after the polls have closed.

Laws 1974, c. 153, § 7125, operative Jan. 1, 1975; Laws 1991, c. 321, § 22, eff. March 1, 1992.

§26-7-126.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§267127.  Rules governing counting.

The following rules shall govern the counting and recounting of votes:

1.  If the name of any person is written on a ballot, said name shall not be counted;

2.  Any mark prescribed by the Secretary of the State Election Board made by voters indicating the voter's choice of party, candidate or issue on a ballot shall be valid.  Such marking shall be hereinafter referred to as "valid markings".  Such valid markings located otherwise on the ballot shall not be counted;

3.  Marks used to designate the intention of the voter, other than those herein defined as valid markings, shall not be counted;

4.  Failure to properly mark a ballot as to one or more candidates or questions shall not of itself invalidate the entire ballot if the same has been properly marked as to other candidates or questions;

5.  A valid marking marked for a political party shall be counted as a vote for each of said political party's candidates on that ballot, except that a valid marking marked for a candidate's name shall take precedence, for that office, over a valid marking for a political party.  Provided, further, that if valid markings are marked for more than one political party on a ballot, said ballot shall not be counted for any party offices thereon; and

6.  Any ballot or part of a ballot on which it is impossible to determine the voter's choice of candidate shall be void as to the candidate or candidates thereby affected.

Amended by Laws 1983, c. 171, § 11, emerg. eff. June 6, 1983; Laws 1991, c. 321, § 23, eff. March 1, 1992.

§26-7-128.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-7-129.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§267129.1.  Ballots mutilated by electronic counting equipment to be counted.

In the event ballots are counted electronically by a voting device, writing or other marks on the ballot shall not invalidate a ballot or any portion of the ballot, provided the ballot is properly marked otherwise so that it may be counted by the voting device according to law.

Added by Laws 1984, c. 38, § 1, operative July 1, 1984.

§267129.2.  Substitute ballot cards.

In the event a ballot card is mutilated by the voting device and thus not counted during the counting process, then two members of the precinct or county election board of different political party affiliations shall be authorized to mark a substitute ballot card in identical fashion, insofar as is possible.  In the event a ballot card is mutilated to such an extent that the two members cannot agree upon how it was marked, it shall be invalidated.  Once so marked, the substitute ballot card shall be entered for counting into the voting device.  A written record of such action shall be made by the two precinct or county election board members.

Added by Laws 1984, c. 38, § 2, operative July 1, 1984.  Amended by Laws 1991, c. 321, § 24, eff. March 1, 1992.

§26-7-130.  Watchers - Commission - Duties - Violation deemed misdemeanor.

Any candidate or any recognized political party shall be entitled to have a watcher present at any place where an official count is being conducted.  Such watcher must be commissioned in writing by the candidate, or by the chair of the recognized political party of the county in which the watcher is being authorized.  Such commission must be filed with the secretary of the appropriate county election board no later than 5:00 p.m. on Wednesday preceding the election.  Watchers must subscribe to an oath to observe all laws and rules prescribed for watchers as hereinafter provided.  Such oath must be administered by the inspector of the precinct in which the watcher is authorized.  Watchers shall be entitled to observe the voting device both before the polls are opened and after the polls are closed; provided, further, that such watchers shall not be present at the polling place at other times.  Watchers may be commissioned to observe voting device testing and to accompany personnel assigned to repair or maintain machines during the period of the election.  In such case, the watchers shall be limited to observing the repair or maintenance work being performed and making a written record of such work.  Any watcher who violates the law prescribed for watchers shall be deemed guilty of a misdemeanor.  Each absentee ballot shall state clearly that it is illegal to charge a fee for the use of a notary public for certifying an absentee ballot.

Added by Laws 1974, c. 153, § 7-130, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 13, emerg. eff. June 6, 1983; Laws 1990, c. 306, § 5, emerg. eff. May 30, 1990; Laws 1991, c. 321, § 25, eff. March 1, 1992; Laws 1995, c. 290, § 11, eff. Nov. 1, 1995; Laws 2004, c. 307, § 7, emerg. eff. May 17, 2004.

§267132.  Certificate of vote - Electronic results of vote data pack.

After the last voter has voted, the inspector shall insert the key in the voting device and obtain a number, prescribed by the Secretary of the State Election Board, of printouts of results from the vote data pack.  The inspector, judge and clerk shall each sign all printouts which shall be certificates that the results are true and correct.  The printed certificate of vote and electronic results of the vote data pack shall be official results of the precinct.  The inspector shall cause one copy of each certificate to be posted on the door or entrance of the polling place and shall cause one copy of each certificate to be transmitted forthwith to the Secretary of the State Election Board.

Laws 1974, c. 153, § 7132, operative Jan. 1, 1975; Laws 1991, c. 321, § 26, eff. March 1, 1992.

§26-7-132.1.  Voting devices - Certificate of vote and electronic result.

In counties using voting devices, after the last voter has voted, the Inspector shall insert the key in the voting device and obtain a number, prescribed by the Secretary of the State Election Board, of printouts of results from the vote data pack.  The inspector, judge and clerk shall each sign all printouts which shall be certificates that the results are true and correct.  The printed certificate of vote and electronic results of the vote data pack shall be the official results of the precinct.  The inspector shall cause one copy of each certificate to be posted on the door or entrance of the polling place and shall cause one copy of each certificate to be transmitted forthwith to the Secretary of the State Election Board.

Added by Laws 1991, c. 2, § 4, emerg. eff. Feb. 25, 1991.

§26-7-132.2.  Voting devices - Removal and transfer of vote data pack.

In counties using voting devices, after vote data pack results have been printed, the voting device shall be unlocked and the seal removed from the vote data pack compartment.  The vote data pack shall be removed and prepared for transfer to the county election board as prescribed by the Secretary of the State Election Board.

Added by Laws 1991, c. 2, § 5, emerg. eff. Feb. 25, 1991.

§267133.  Ballot cards - Certificate of vote - Return to county election board.

After certificates of vote have been printed, the ballot box shall be unlocked and all ballot cards and a copy of the signed certificate of vote shall be placed in a transfer case.  Said transfer case shall be sealed, and the inspector shall return it, along with all other election materials and a copy of the certificate of vote, forthwith to the county election board.

Laws 1974, c. 153, § 7133, operative Jan. 1, 1975; Laws 1991, c. 321, § 27, eff. March 1, 1992.

§26-7-133.1.  Voting devices - Ballot cards and certificate of vote placed in transfer case - Transfer to county election board.

In counties using voting devices, after certificates of vote have been printed, the ballot box shall be unlocked and all ballot cards and a copy of the signed certificate of vote shall be placed in a transfer case.  Said transfer case shall be sealed, and the inspector shall return it, along with all other election materials and a copy of the certificate of vote, forthwith to the county election board.

Added by Laws 1991, c. 2, § 6, emerg. eff. Feb. 25, 1991.

§267134.  Retention of transfer case.

The county election board shall not disturb anything in the transfer case, and the case shall remain sealed and retained by the secretary of the county election board until opened by court order or until it is necessary to open same for use at another election, at which time the ballots shall be destroyed; provided, however, that in no case shall the ballot cards be destroyed until thirty (30) days after the election at which they were cast.

Laws 1974, c. 153, § 7134, operative Jan. 1, 1975; Laws 1991, c. 321, § 28, eff. March 1, 1992.

§26-7-134.1.  Voting devices - Recounts.

In counties using voting devices, if on election night the uncounted ballot cards in a precinct exceed two percent (2%) of the total number of persons voting in the precinct or if the voting device has malfunctioned in such a way that there are no totals on the printout or if the printout is illegible, the county election board is authorized to open the transfer case and recount the ballots on a preassigned voting device in public view and in the presence of a representative of the sheriff's office.  Upon completion of the recount the transfer case shall be resealed by members of the county election board.

Added by Laws 1991, c. 2, § 7, emerg. eff. Feb. 25, 1991.

§26-7-135.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-7-136.  Canvassing returns.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

The county election board shall convene at the county courthouse, or at such other place as the county election board may designate on the day of each election, for the purpose of receiving the official precinct returns and shall remain in session until such precinct returns are all delivered.  The board shall cause to be accumulated and listed the results of such election, as the official precinct returns are received, in a manner and upon forms prescribed by the Secretary of the State Election Board.  The county election board shall use such precinct returns to certify the results of such election for county officers and questions and shall transmit electronically or in writing as prescribed by the Secretary of the State Election Board after 5 p.m. on Friday following the election to the State Election Board the completed county returns for all state officers and questions.  Such county returns shall be prima facie evidence of the correctness of the result in the several counties.  The State Election Board shall use such county returns to certify the results of such election for all state officers and questions after 5 p.m. on Tuesday next succeeding the election.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

The county election board shall convene at the county courthouse, or at such other place as the county election board may designate on the day of each election, for the purpose of receiving the official precinct returns and shall remain in session until said precinct returns are all delivered.  The board shall cause to be accumulated and listed the results of such election, as the official precinct returns are received, in a manner and upon forms prescribed by the Secretary of the State Election Board.  The county election board shall use such precinct returns to certify the results of such election for county officers and questions and shall transmit electronically or in writing as prescribed by the Secretary of the State Election Board immediately to the State Election Board the completed county returns for all state officers and questions.  Such county returns shall be prima facie evidence of the correctness of the result in the several counties.  The State Election Board shall use such county returns to certify the results of such election for all state officers and questions.

Added by Laws 1974, c. 153, § 7-136, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 29, eff. March 1, 1992; Laws 2004, c. 545, § 9, eff. July 1, 2005.

§267137.  Methods of sealing.

The State Election Board shall prescribe methods of sealing all ballots, all certificates of vote and all materials used in recording the count of the ballots in such a manner that any tampering with, or altering of same after said sealing has been accomplished can be detected.

Laws 1974, c. 153, § 7137, operative Jan. 1, 1975.

§26-7-138.  Credit for voting.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Following the election, the secretary of the county election board shall cause each registered voter who cast a ballot to be credited with voting in said election according to procedures specified by the Secretary of the State Election Board.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Following the election, the secretary of the county election board shall cause each voter who cast a ballot to be credited with voting in said election according to procedures specified by the Secretary of the State Election Board.

Added by Laws 1990, c. 331, § 17, eff. July 1, 1990.  Amended by Laws 2004, c. 545, § 10, eff. July 1, 2005.

§268101.  Certifying nominees.

The county election board shall certify a list of nominees of each political party for county offices following the Primary and Runoff Primary Elections.  The State Election Board shall certify a list of nominees of each political party for the offices for which the Board accepts filings of Declarations of Candidacy following the Primary and Runoff Primary Elections.

Laws 1974, c. 153, § 8101, operative Jan. 1, 1975.

§268102.  Certificates of nomination not required.

Neither the State Election Board nor the county election board shall be required to provide Certificates of Nomination to candidates.

Laws 1974, c. 153, § 8102, operative Jan. 1, 1975.

§26-8-103.  Certificates of election.

The county election board shall certify a list of successful candidates for county offices and shall provide Certificates of Election to the same following the General Election, except that Certificates of Election may be issued to unopposed candidates after 5 p.m. on the second day following the close of the filing period.  The State Election Board shall certify a list of successful candidates for offices for which the Board accepts filings of Declarations of Candidacy and shall provide Certificates of Election to the same following the General Election, except that Certificates of Election may be issued to unopposed candidates after 5 p.m. on the second day following the close of the filing period.

Added by Laws 1974, c. 153, § 8-103, operative Jan. 1, 1975.  Amended by Laws 1999, c. 88, § 9, emerg. eff. April 13, 1999.

§268104.  Lists and certificates to be prescribed by Secretary of State Election Board.

The lists and certificates prescribed in Section 8103 of this act shall be prescribed by the Secretary of the State Election Board.

Laws 1974, c. 153, § 8104, operative Jan. 1, 1975.

§26-8-105.  Tie votes.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  When a tie vote is certified in the nomination or election of any candidate in any Runoff Primary, General Election or any Primary Election, the election board which is authorized by law to issue the certified list or certificate of election shall, at a public meeting of the board and in the presence of the candidates involved or their designee, if they or any of them desire to be present, select the nominee or electee by lot.

B.  When a nominee or electee is to be selected by lot pursuant to the provisions of this section, the following procedures shall be observed:

1.  The secretary of the appropriate election board shall, on or before the tenth day following the election, notify each of the tying candidates for which the vote was tied.  The notice shall include the time, date and location of the selection, shall be made in writing by registered or certified mail and shall be postmarked not fewer than five (5) days prior to the meeting;

2.  A candidate may designate one person as a witness to attend the meeting on the candidate's behalf.  The designation shall be made in writing, signed by the candidate and presented to the secretary of the appropriate election board;

3.  The secretary of the appropriate election board shall, in full view of those present at the meeting, clearly write or print the name of each tied candidate on separate pieces of paper measuring approximately equal size.  The names of the candidates shall be written or printed on the same color and type of paper.  The papers shall be folded in half one time so that the written names are not visible and shall be placed into a container selected by the secretary of the appropriate election board;

4.  The secretary shall draw, or may designate a person other than the candidates, witnesses or other person directly interested in the election to draw, one paper, and the name of the nominee or electee appearing on the first drawn paper shall be declared the winner.  The secretary shall then expose the other name or names not drawn to all witnesses present; and

5.  The meeting shall be held on a weekday, holidays excepted, between the hours of 7:00 a.m. and 7:00 p.m.

C.  When there are three (3) or more candidates and a tie for first place occurs for the nomination of a candidate at a Primary Election for which a Runoff Primary will be held, the names of the tied candidates shall be placed on the Runoff Primary ballot.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  When a tie vote is certified in the nomination or election of any candidate in any Runoff Primary, General Election or any Primary Election, the election board which is authorized by law to issue the certified list or certificate of election shall, at a public meeting of the board and in the presence of the candidates involved or their designee, if they or any of them desire to be present, select the nominee or electee by lot.

B.  When a nominee or electee is to be selected by lot pursuant to the provisions of this section, the following procedures shall be observed:

1.  The secretary of the appropriate election board shall, on or before the seventh day following the election, notify each of the tying candidates for which the vote was tied.  The notice shall include the time, date and location of the selection, shall be made in writing by registered or certified mail and shall be postmarked not fewer than five (5) days prior to the meeting;

2.  A candidate may designate one person as a witness to attend the meeting on the candidate's behalf.  The designation shall be made in writing, signed by the candidate and presented to the secretary of the appropriate election board;

3.  The secretary of the appropriate election board shall, in full view of those present at the meeting, clearly write or print the name of each tied candidate on separate pieces of paper measuring approximately equal size.  The names of the candidates shall be written or printed on the same color and type of paper.  The papers shall be folded in half one time so that the written names are not visible and shall be placed into a container selected by the secretary of the appropriate election board;

4.  The secretary shall draw, or may designate a person other than the candidates, witnesses or other person directly interested in the election to draw, one paper, and the name of the nominee or electee appearing on the first drawn paper shall be declared the winner.  The secretary shall then expose the other name or names not drawn to all witnesses present; and

5.  The meeting shall be held on a weekday, holidays excepted, between the hours of 7:00 a.m. and 7:00 p.m.

C.  When there are three (3) or more candidates and a tie for first place occurs for the nomination of a candidate at a Primary Election for which a Runoff Primary will be held, the names of the tied candidates shall be placed on the Runoff Primary ballot.

Added by Laws 1974, c. 153, § 8-105, operative Jan. 1, 1975.  Amended by Laws 1988, c. 72, § 1, eff. Jan. 1, 1989; Laws 1991, c. 129, § 2, eff. Sept. 1, 1991; Laws 2000, c. 358, § 10, eff. July 1, 2000; Laws 2004, c. 545, § 11, eff. July 1, 2005.

§26-8-106.  Time for issuing lists or certificates.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

No lists or certificates provided for in Section 8-103 of this title shall be issued either by the county election board or State Election Board before 5:00 p.m. Friday next following a Primary, Runoff Primary or General Election.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

No such lists or certificates shall be issued either by the county election board or State Election Board before 5:00 p.m. Friday next following a Primary, Runoff Primary or General Election.

Added by Laws 1974, c. 153, § 8-106, operative Jan. 1, 1975.  Amended by Laws 2004, c. 545, § 12, eff. July 1, 2005.

§268107.  Right to certificate.

Right to a Certificate of Election shall not be considered a property right to any extent whatsoever, unless and until such right to such certificate shall be determined, and such certificate issued as hereinafter provided.

Laws 1974, c. 153, § 8107, operative Jan. 1, 1975.

§268108.  Lists and certificates to be issued.

If no contest shall be filed by 5:00 p.m. Friday next following an election, the county election boards and State Election Board shall declare the result of such election and shall issue the appropriate lists or certificates to the successful party as provided by law.  Provided, however, that no such lists or certificates shall be issued until the total of all returns has been verified, and a complete tabulation thereof made.

Laws 1974, c. 153, § 8108, operative Jan. 1, 1975.

§268109.  Time for filing contest  Contests alleging irregularities or fraud.

Any candidate whose name appeared on a Primary, Runoff Primary or General Election ballot, or any individual authorized to request a recount pursuant to Section 8111 of this title may, at any time before 5:00 p.m. Friday next following an election, contest the correctness of the announced results of said election by filing a written petition with the appropriate election board.  Contests alleging irregularities or fraud shall not be permitted in any election except those in which candidates are seeking office. Nothing in this section shall be construed to prohibit any proceedings in district court, which are otherwise authorized by law, alleging irregularities or fraud in an election.

Laws 1974, c. 153, § 8109, operative Jan. 1, 1975.

§26-8-110.  Sheriff to provide security for ballot boxes or transfer cases.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

It shall be the duty of the sheriff in each county to provide security for the ballot boxes or transfer cases from the time said ballot boxes or transfer cases are stored by the county election board following an election until the election results have been certified or, in the event a recount contest is filed, until such time as said ballot boxes or transfer cases are delivered to the district courtroom.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

It shall be the duty of the sheriff in each county to provide security for the ballot boxes or transfer cases from the time said ballot boxes or transfer cases are stored by the county election board following an election until 5:00 p.m. Friday next following the election or, in the event a recount contest is filed, until such time as said ballot boxes or transfer cases are delivered to the district courtroom.

Added by Laws 1974, c. 153, § 8-110, operative Jan. 1, 1975.  Amended by Laws 1991, c. 321, § 30, eff. March 1, 1992; Laws 2004, c. 545, § 13, eff. July 1, 2005.

§26-8-111.  Petition for recount - Deposit required - Service of notice - Recounts of issue or question elections.

A.  In the event a candidate or individual authorized to request a recount requests a recount of the ballots cast in an election, it must set forth in the petition the precincts and absentee ballots which are to be recounted.  Said petition must be accompanied by either a cashier's check or certified check in the amount of Six Hundred Dollars ($600.00) for each county affected by the petition.  The candidate or individual may indicate in the petition requesting the recount that said candidate or individual desires to have the ballots recounted manually.  Failure by the candidate or individual to state such preference for a manual recount in the petition shall result in a recount by electronic voting devices.  If the candidate or individual requests that the ballots be recounted manually, the petition must be accompanied by a cashier's check or certified check in the amount of Six Hundred Dollars ($600.00) for the first three thousand (3,000) ballots and Six Hundred Dollars ($600.00) for each additional six thousand (6,000) ballots or fraction thereof, to be recounted for each county affected.  If the petition for a manual recount is filed with the State Election Board, the petition must be accompanied by a cashier's check in the amount of Three Hundred Dollars ($300.00) in addition to the amount required above.  When such petition is properly filed, it shall be the duty of the secretary of the appropriate election board to order said recount to begin not less than three (3) nor more than ten (10) days from the date of filing of said petition.  In elections involving candidates, it shall be the duty of such contestant to cause to be served upon the opposing candidate or candidates, and directly affected by said contest, a true copy of said petition and a true copy of said order.  Service shall be made in person where possible, within twenty-four (24) hours after the filing of said original petition of contest.  Service shall be made by the sheriff of the county as to all offices, except that of sheriff, in which case the same shall be served by the county clerk and the certificate of returns of such sheriff or county clerk, showing the inability to make such service within the above-mentioned time, shall be deemed sufficient proof of the absence of such candidate, or candidates, or the inability to serve such notice upon the candidate, and to justify the constructive service hereafter provided.  Where personal service is impossible, within said time, it is hereby made the duty of said contestant to serve said true copies upon the secretary of the appropriate election board.  Provided that for the purpose of such constructive service, the secretaries of the county election boards are hereby made and constituted the service agents for all contests of elections filed in accordance herewith.  By filing declaration of candidacy for election, a candidate shall thereby be conclusively presumed to have accepted the terms and provisions hereof and specifically the aforesaid constructive service.  When constructive service becomes necessary, said constructive service shall be made at the date, time and place of said hearing.

B.  For elections on issues or questions when no candidate is involved and a majority is required for approval, recounts shall be authorized only when:

1.  The margin of votes between those for and those against the issue is one hundred fifty (150) or less when fifteen thousand (15,000) or more total votes are counted for and against the issue or question; or

2.  The margin of votes between those for and those against the issue is one percent (1%) or less of the total number of votes cast on the issue when fourteen thousand nine hundred ninety-nine (14,999) or fewer total votes are cast for and against the issue or question.

Provided, furthermore, that a recount is authorized only after an individual, who is a registered voter and who participated in the election, presents to the appropriate county election board a petition signed by one hundred fifty (150) registered voters who participated in the election when fifteen thousand (15,000) or more total votes are counted for and against the question, or if fourteen thousand nine hundred ninety-nine (14,999) or fewer votes are cast for and against the issue, by a number of registered voters who participated in the election equal to one percent (1%) or more of the total votes cast for and against the issue.

C.  For elections on issues or questions when no candidate is involved and more than a majority is required for approval, recounts shall be authorized only when:

1.  The margin of votes between those for the issue and the number required for approval is one hundred fifty (150) or less when fifteen thousand (15,000) or more total votes are counted for and against the issue or question; or

2.  The margin of votes between those for the issue and the number required for approval is one percent (1%) or less of the total number of votes cast on the issue when fourteen thousand nine hundred ninety-nine (14,999) or fewer total votes are cast for and against the issue or question.

Provided, furthermore, that a recount is authorized only after an individual, who is a registered voter and who participated in the election, presents to the appropriate county election board a petition signed by one hundred fifty (150) registered voters who participated in the election when fifteen thousand (15,000) or more total votes are counted for and against the question, or if fourteen thousand nine hundred ninety-nine (14,999) or fewer votes are cast for and against the issue, by a number of registered voters who participated in the election equal to one percent (1%) or more of the total votes cast for and against the issue.

D.  Within twenty-four (24) hours after a petition required in subsections B and C of this section is filed, not counting Saturday, Sunday or legal holidays, the secretary of the county election board who received the petition shall determine, pursuant to rules promulgated by the Secretary of the State Election Board, if the petition contains a sufficient number of valid signatures of registered voters who participated in the election.

E.  Recounts of issue or question elections shall not be permitted of any statewide election.

Added by Laws 1983, c. 171, § 14, emerg. eff. June 6, 1983.  Amended by Laws 1989, c. 289, § 2, emerg. eff. May 24, 1989; Laws 1991, c. 321, § 31, eff. March 1, 1992; Laws 1997, c. 176, § 12, eff. Nov. 1, 1997; Laws 1999, c. 88, § 10, emerg. eff. April 13, 1999; Laws 2002, c. 447, § 11, emerg. eff. June 5, 2002.

§26-8-111.1.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§268112.  Conduct of recount  Duties of presiding judge.

Once service has been accomplished, the recount shall commence pursuant to the order executed by the secretary of the appropriate election board.  In the event of a recount for an office under the jurisdiction of the State Election Board, the actual recount of ballots shall be conducted by the county election board or boards as assigned by the Secretary of the State Election Board.  The recount shall be conducted in the courtroom of the district court in the county or counties for which the recount is requested, and it shall be the duty of a judge of said court in and for said county to attend and, in conjunction with said county election board, conduct such recount.  It shall be the exclusive and sole duty of said judge to hear evidence as to whether the ballots have been preserved in the manner and by the officers prescribed by law, and as to whether they are the identical ballots cast by the voters, and that they have not been exposed to the reach of unauthorized persons, as to afford a reasonable opportunity of their having been changed or tampered with.  The judgment of said court upon such questions shall be final and conclusive.  If the court cannot determine that the ballots have been properly preserved, then no recount shall be conducted.  If the judgment of the court is that the ballots have been properly preserved, then the recount of the ballots shall be conducted immediately thereafter under the exclusive supervision of the county election board.

Laws 1974, c. 153, § 8112, operative Jan. 1, 1975.

§268113.  Agents for candidates.

The candidate or individual authorized to request a recount pursuant to Section 8111 of this title shall be authorized to commission in writing no more than one agent in each county wherein the recount is being conducted to act in his behalf.  Said commission shall be filed with the secretary of the appropriate county election board.  The same authority shall be granted to any contestee.  Such agent, or agents, shall have full authority to act on behalf of the contestant he is commissioned to represent in the absence of said contestant.

Laws 1974, c. 153, § 8113, operative Jan. 1, 1975.

§26-8-114.  Procedure for recount - Watchers.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  If a recount is to be conducted using electronic voting devices, the devices used shall be tested for accuracy by the county election board, giving all contestants, or their agents, an opportunity to view the testing procedure.  In conducting a recount using electronic voting devices, the county election board shall open the transfer cases containing regular ballots and counted provisional ballots from each requested precinct or for absentee ballots individually and shall assign said ballot cards to one or more voting devices operated by persons appointed by the secretary of the county election board.  The county election board shall supervise such counting and its decision shall be final in all cases.  Each contestant is entitled to have a watcher present at each place where a voting device is being used.  Said watcher shall be limited to a challenge, in writing, of any action taken by operators of the voting devices.  Such challenge shall be made immediately to the county election board, whose decision on said challenge shall be final.

B.  In conducting a manual recount of ballots, the county election board shall open the transfer cases containing regular ballots and counted provisional ballots from each requested precinct or for absentee ballots individually and shall assign said ballot cards to a group of counters appointed by the secretary of the county election board.  Counters shall then conduct the recount in the same manner as provided by law for counting ballots in Primary, Runoff Primary and General Elections.  The county election board shall supervise such counting and its decision shall be final in all cases.  Each candidate affected by or individual petitioning for the recount is entitled to have a watcher present at each place where a count is being made.  Said watcher shall be limited to a challenge, in writing, of any decision made by the counters with regard to counting of a ballot.  Such challenge shall be made immediately to the county election board, whose decision on said challenge shall be final.  Each group of counters shall have representation of at least two political parties, where possible.  Said counters shall be appointed from among the registered voters of the county and shall meet such qualifications as may be imposed for a precinct inspector, judge or clerk.  Counters shall be paid on the same basis as precinct judges and clerks are paid for Primary, Runoff Primary or General Elections.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  If a recount is to be conducted using electronic voting devices, the devices used shall be tested for accuracy by the county election board, giving all contestants, or their agents, an opportunity to view the testing procedure.  In conducting a recount using electronic voting devices, the county election board shall open the transfer cases from each requested precinct or for absentee ballots individually and shall assign said ballot cards to one or more voting devices operated by persons appointed by the secretary of the county election board.  The county election board shall supervise such counting and its decision shall be final in all cases.  Each contestant is entitled to have a watcher present at each place where a voting device is being used.  Said watcher shall be limited to a challenge, in writing, of any action taken by operators of the voting devices.  Such challenge shall be made immediately to the county election board, whose decision on said challenge shall be final.

B.  In conducting a manual recount of ballots, the county election board shall open the transfer cases from each requested precinct or for absentee ballots individually and shall assign said ballot cards to a group of counters appointed by the secretary of the county election board.  Counters shall then conduct the recount in the same manner as provided by law for counting ballots in Primary, Runoff Primary and General Elections.  The county election board shall supervise such counting and its decision shall be final in all cases.  Each candidate affected by or individual petitioning for the recount is entitled to have a watcher present at each place where a count is being made.  Said watcher shall be limited to a challenge, in writing, of any decision made by the counters with regard to counting of a ballot.  Such challenge shall be made immediately to the county election board, whose decision on said challenge shall be final.  Each group of counters shall have representation of at least two political parties, where possible.  Said counters shall be appointed from among the registered voters of the county and shall meet such qualifications as may be imposed for a precinct inspector, judge or clerk.  Counters shall be paid on the same basis as precinct judges and clerks are paid for Primary, Runoff Primary or General Elections.

Added by Laws 1974, c. 153, § 8-114, operative Jan. 1, 1975.  Amended by Laws 1989, c. 289, § 5, emerg. eff. May 24, 1989; Laws 1991, c. 321, § 32, eff. March 1, 1992; Laws 2004, c. 545, § 14, eff. July 1, 2005.

§26-8-114.1.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§268115.  Certification of results - Ties involving candidates.

When all the ballots have been counted, the county election board shall tabulate the votes and shall certify the results.  In the case of county office, said certification shall be used to issue appropriate lists and certificates.  In the case of state or district office, copies of said certification shall be transmitted immediately to the State Election Board, whose duty it shall be to retabulate all pertinent county returns and issue appropriate lists and certificates.

In the event of a tie involving candidates, the election board authorized by law to issue the certified list or certificate of election shall, at the meeting called to conduct the recount or to issue the certified list or certificate of election, in the presence of the candidates involved, if they or any of them desire to be present, select the nominee or electee by lot substantially as prescribed in paragraphs 3 and 4 of Section 8-105 of this title.

Laws 1974, c. 153, § 8115, operative Jan. 1, 1975; Laws 1992, c. 247, § 15, emerg. eff. May 21, 1992.

§268116.  Recount may cease  Rights of contestee.

Should the contestant at any time during the proceeding desire that the recount be terminated, he may announce the same to the county election board.  In such event, the recount shall end at that point, and any changes be made a part of the certificate of vote. Provided further, however, that should any contestee desire that the recount continue, he may petition in writing at the time of said announcement for the remainder of the ballots in that county to be recounted.  Said petition must be filed immediately with the county election board conducting said recount, and petition must be accompanied by either a cashier's check or certified check in an amount equal to the deposit made by the contestant to conduct the recount.  If said recount was ordered by the Secretary of the State Election Board, said check shall be transmitted forthwith to the State Election Board.  In the event contestee files such petition, the recount shall continue until such time as all the ballots in said county have been recounted, and the recount is complete. Recounts of issue or question elections shall not cease until all precincts and absentee ballots in the designated county or counties have been recounted.

Amended by Laws 1987, c. 86, § 1, eff. Nov. 1, 1987; Laws 1989, c. 289, § 6, emerg. eff. May 24, 1989.

§268116.1.  Counting of all ballots in precinct upon recount  Application of section.

When a recount is initiated, all ballots in the precinct involved must be counted, and neither party to the recount shall be allowed to terminate the recount process until all such ballots have been recounted.  This provision shall apply to all elections.

Added by Laws 1987, c. 86, § 2, eff. Nov. 1, 1987.

§268117.  Expenses of recount.

Deposits accompanying petitions shall be used by the appropriate election board to defray the actual expenses of said recount.  Expenses shall include mileage and salaries of the county election board members, which shall be made on a per diem basis at the same rate as for normal compensation; salaries for counters deemed necessary by the secretary of said board to conduct an expedient and accurate recount; the expense of service of process; court reporter fees and transcript expense; travel reimbursement for the court reporter and the presiding judge; mileage and per diem of witnesses; and for all other actual and necessary expenses.  The balance, if any, shall be returned to said contestant.  In the event said contestant is successful in said recount, said deposit shall be returned to said contestant, and the expense of said recount shall be borne by the county or state, as the case may be.

Laws 1974, c. 153, § 8117, operative Jan. 1, 1975.

§26-8-118.  Election contested due to fraud or other irregularity.

In the event a candidate contests the correctness of the announced results of an election by alleging either fraud or any other irregularities, the secretary of the election board receiving the petition shall set a hearing in the same manner as provided for recounts.  Provisions for service of notice shall be the same as for recounts.

The district judge conducting the hearing or such other judge as may be assigned by the Supreme Court shall have the authority to issue subpoenas and compel the attendance of witnesses and the production of evidence.

Added by Laws 1974, c. 153, § 8-118, operative Jan. 1, 1975.  Amended by Laws 1983, c. 171, § 15, emerg. eff. June 6, 1983; Laws 2000, c. 358, § 11, eff. July 1, 2000.

§268119.  Petition alleging fraud  Procedure.

When a petition alleging fraud is filed, said petition must be accompanied by a cash bond of Five Thousand Dollars ($5,000.00) for each county in which fraud is alleged to have occurred, running in favor of the contestee and conditioned upon payment of any and all liabilities or judgments arising from the contest so filed.  In said petition, contestant must allege that fraud occurred in certain precincts or in the casting of absentee ballots.  He must further allege the name of the precincts wherein such fraud occurred, the specific act constituting such alleged fraud and the names of the alleged perpetrators of such fraud.  If such petition is filed in the manner herein provided, the district judge of the county in which the alleged fraud occurred, or such other judge as may be assigned by the Supreme Court, shall hear and determine said issue without delay or continuance of more than one (1) day.  On the day of such hearing, the contestee may file answer to such petition or may file cross petition, setting forth in detail, as required of a petitioner herein, such claim of fraud.  An original petition or cross petition must be under oath and under penalty of perjury. The judge shall try and determine the issues formed by such pleadings and render such judgment as he may deem just and proper, according to the evidence submitted.  The decision of said district judge shall be final as to any changes in the total votes, and a copy of such judgment and decision shall be furnished the appropriate election board.  In any case where fraud is proved on the part of a candidate, he shall be declared ineligible for the office for which he was a candidate.  In all cases where a petition is filed which alleges fraud, but after hearing said allegations are not reasonably sustained by competent evidence, the contestant shall be civilly liable in damages to the contestee for all damages sustained, including a reasonable attorney fee and all reasonable and proper costs of conducting such contest; and in the event it be alleged and found that such petition was frivolous in nature, the contestee may also be allowed punitive damages to be paid by said petitioner.

Laws 1974, c. 153, § 8119, operative Jan. 1, 1975.

§268120.  Petition alleging irregularities  Procedure.

When a petition alleging irregularities other than fraud is filed, said petition must allege a sufficient number of irregularities and of such nature as to:

1.  Prove that the contestant is lawfully entitled to be certified the party's nominee or to be issued a certificate of election, or to have his name appear on the Runoff Primary Election ballot; or

2.  Prove that it is impossible to determine with mathematical certainty which candidate is entitled to be certified as the party's nominee or to be issued a certificate of election, or to have his name appear on the Runoff Primary Election ballot.

Additional irregularities may be presented at the hearing if not known to the contestant at the time the petition is filed.  If such allegations are not made, the petition shall be deemed frivolous by the presiding judge and shall be dismissed.  Said petition must be accompanied by either a cashier's check or certified check in the amount of Two Hundred Fifty Dollars ($250.00) for each county affected by the petition.  Said petition must set forth specific allegations of irregularities in certain precincts or in the casting of absentee ballots.  If said petition is filed in the manner herein provided, the district judge of the county or such other judge as may be assigned by the Supreme Court shall hear and determine said issue in the same manner as provided for a petition alleging fraud.  On the day of the hearing, the contestee may file an answer to the petition or may file a cross petition setting forth in detail, as required of petitioner herein, such claim of irregularities.  A cross petition must be accompanied by either a cashier's check or certified check in the amount of Two Hundred Fifty Dollars ($250.00) for each county affected by the cross petition.  Deposits shall be used to defray actual costs as provided for recounts.

Amended by Laws 1983, c. 171, § 16, emerg. eff. June 6, 1983.  Amended by Laws 1990, c. 306, § 6, emerg. eff. May 30, 1990.

§268121.  Disqualification mandatory.

It shall be mandatory, whenever a petition to disqualify is filed by either party, for the district judge to disqualify himself.

Laws 1974, c. 153, § 8121, operative Jan. 1, 1975.

§26-8-121.1.  Hearings on petitions alleging irregularities or fraud involving two or more counties.

When a petition is filed alleging irregularities or fraud involving two or more counties, the hearings for all counties shall be scheduled at a single location by the election board secretary who accepted the petition.  When such a petition is filed with the Secretary of the State Election Board, the Supreme Court shall assign a single judge to hear and determine the issue for all affected counties.

Added by Laws 1997, c. 176, § 13, eff. Nov. 1, 1997.

§26-9-100.  Experimental voting devices or equipment.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

The Secretary of the State Election Board shall be authorized to allow for the experimental use of one or more vote counting devices or other equipment in one or more election precincts in one or more counties, without a formal purchase thereof.  The experimental use of such vote counting device or other equipment in any election shall be as valid for all purposes as if it had been purchased.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Officials authorized by law to purchase voting devices and equipment may, with written authorization of the Secretary of the State Election Board, allow for the experimental use of one or more devices or equipment which they might lawfully purchase, to be used in one or more election precincts, without a formal purchase thereof.  The use of such device or equipment in any election shall be as valid for all purposes as if it had been purchased.

Added by Laws 1991, c. 321, § 33, eff. March 1, 1992.  Amended by Laws 2004, c. 545, § 15, eff. July 1, 2005.

§26-9-101.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-102.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-103.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-103.1.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-104.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-105.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-106.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-107.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-108.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-109.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-110.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-111.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-112.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-113.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-114.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§269115.  Notice of preparation of voting devices.

Not less than ten (10) days prior to the preparation of the voting devices for any partisan election, the secretary of the county election board shall mail a notice to the county chairman of each political party stating the time and place the voting devices will be prepared for the election and stating a time at which one representative of each political party shall be afforded an opportunity to see that the voting devices are in proper condition for use in the election.  The representatives may observe the programming of the voting devices but shall not interfere with the employees or assume any of their duties.

Laws 1974, c. 153, § 9115, operative Jan. 1, 1975; Laws 1991, c. 321, § 34, eff. March 1, 1992.

§26-9-116.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-117.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§269118.  Unlawful acts relating to voting devices.

Any person who defaces a voting device, breaks, tampers with, impairs, impedes or otherwise interferes with the maintenance, adjustment, delivery, use or operation of any voting device or part thereof shall be guilty of a felony.

Laws 1974, c. 153, § 9118, operative Jan. 1, 1975; Laws 1991, c. 321, § 35, eff. March 1, 1992.

§26-9-119.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§26-9-120.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§2610101.  Nomination of Presidential Electors  Certification.

The nominees for Presidential Electors of any recognized political party shall be selected at a statewide convention of said party in a manner to be determined by said party.  The nominees for Presidential Electors shall be certified by said party's chairman to the Secretary of the State Election Board no fewer than ninety (90) days nor more than one hundred eighty (180) days from the date of the General Election at which candidates for Presidential Electors shall appear on the ballot.  Failure of a political party to properly certify the names of its nominees for Presidential Electors within the time specified shall bar such party from placing any candidates for Presidential Electors on the ballot at said election. Candidates for Presidential Electors seeking to appear on the ballot as uncommitted shall be entitled to have their names placed upon the ballot at a General Election by observing the following procedure:

1.  No later than July 15 of a presidential election year, petitions seeking ballot access for said uncommitted candidates for Presidential Electors, in a form to be prescribed by the Secretary of the State Election Board, shall be filed with said Secretary, bearing the signatures of registered voters equal to at least three percent (3%) of the total votes cast in the last General Election for President.  Each page of said petitions must contain the name of registered voters from a single county.

2.  Within thirty (30) days after receipt of said petitions, the State Election Board shall determine the sufficiency of said petitions.  If said Board determines there are a sufficient number of valid signatures of registered voters, the nominees for Presidential Electors are entitled to appear on the ballot at the next following General Election at which candidates for Presidential Electors shall appear on the ballot.

Laws 1974, c. 153, § 10101, operative Jan. 1, 1975; Laws 1977, c. 136, § 1.

§2610101.1.  Candidates pledged to Independent candidate for President.

The names of a slate of candidates for the office of Presidential Elector pledged to an Independent candidate for President of the United States shall be printed on the ballot only by observing the following procedure:

1.  No later than July 15 of a presidential election year, petitions signed by a number of registered voters supporting the candidacy of said candidate for President of the United States equal to at least three percent (3%) of the total votes cast in the last General Election for President shall be filed with the Secretary of the State Election Board.  The form of said petitions shall be prescribed by the Secretary.  Each page of said petitions must contain the names of registered voters from a single county.

2.  Within thirty (30) days after receipt of said petitions, the State Election Board shall determine the sufficiency of said petitions.

3.  If the petitions are found to be sufficient, the Independent candidate for President of the United States shall, no later than September 1, certify to the Secretary of the State Election Board the names of the nominees for Presidential Elector pledged to him and the name of his Vice Presidential running mate. Each candidate for Presidential Elector so nominated shall subscribe to an oath stating that, if elected, he will cast his ballot for the candidate who nominated him and for said candidate's Vice Presidential running mate.  Said oath shall be filed with the Secretary of the State Election Board no later than September 15.

Laws 1977, c. 136, § 4.

§2610101.2.  Printing names of Presidential Electors pledged to nominee of unrecognized political party  Procedure.

The names of a slate of candidates for the office of Presidential Elector pledged to the nominee of a political party not recognized under the laws of the State of Oklahoma for President of the United States shall be printed on the ballot only by observing the following procedure:

1.  No later than July 15 of a presidential election year, petitions signed by a number of registered voters supporting the candidacy of said nominee for President of the United States equal to at least three percent (3%) of the total votes cast in the last General Election for President shall be filed with the Secretary of the State Election Board.  Notice of intention to circulate petitions shall be filed with the Secretary of the State Election Board before such petitions may be circulated.  The form of said petitions shall be prescribed by the Secretary.  Each page of said petitions must contain the names of registered voters from a single county.

2.  Within thirty (30) days after receipt of said petitions, the State Election Board shall determine the sufficiency of said petitions.

3.  If the petitions are found to be sufficient, the nominee for President of the United States shall, no later than September 1, certify to the Secretary of the State Election Board the names of the nominees for Presidential Elector pledged to him and the name of his Vice Presidential running mate.  Each candidate for Presidential Elector so nominated shall subscribe to an oath stating that, if elected, he will cast his ballot for the candidate who nominated him and for said candidate's Vice Presidential running mate.  Said oath shall be filed with the Secretary of the State Election Board no later than September 15.

Added by Laws 1985, c. 269, § 2.

§2610102.  Oath for Presidential Electors.

Every party nominee for Presidential Elector shall subscribe to an oath, stating that said nominee, if elected, will cast his ballot for the persons nominated for the offices of President and Vice President by the national convention of his party.  Said oath shall be notarized by a notary public and filed with the Secretary of the State Election Board no fewer than ninety (90) days prior to the General Election.  Failure of any party nominee to take and file said oath by said date shall automatically vacate his nomination and a substitute nominee shall be selected by the state central committee of the appropriate political party.  It shall be the duty of the Secretary of the State Election Board to notify the chairman of the state central committee of the failure of any nominee to file said oath.

Laws 1974, c. 153, § 10102, operative Jan. 1, 1975; Laws 1977, c. 136, § 2.

§2610103.  Election of Presidential Electors.

On the first Tuesday after the first Monday in November in each year next preceding the expiration of the term of office of each President of the United States, the registered voters of this state shall elect a number of electors for President and Vice President equal to the number of United States Senators and United States Representatives which the state is entitled to elect.  Said electors shall be elected in the same manner as is provided for state officers.

Laws 1974, c. 153, § 10103, operative Jan. 1, 1975.

§2610104.  Qualifications.

The electors for President and Vice President, hereinafter referred to as Presidential Electors, shall be registered voters of Oklahoma; provided, however, that no United States Senator or United States Representative or person holding an office of trust or profit under the United States shall be a Presidential Elector.

Laws 1974, c. 153, § 10104, operative Jan. 1, 1975.

§2610105.  Ballots.

At any General Election in which Presidential Electors are to be elected, the State Election Board shall provide ballots on which the names of the Presidential Electors of each political party shall be bracketed adjacent to the names of said party's candidates for President and Vice President.  The names of the Independent nominees for Presidential Electors shall be bracketed adjacent to the names of the candidates for President and Vice President for whom they have subscribed an oath to cast their ballots or bracketed adjacent to the word "Uncommitted" in the event said nominees are uncommitted.  Said ballots shall, in all other respects, have the appearance of ballots used for state officers.

Laws 1974, c. 153, § 10105, operative Jan. 1, 1975; Laws 1977, c. 136, § 3.

§2610106.  Certificates of Election.

Certificates of Election issued by the State Election Board to Presidential Electors shall be transmitted to such electors by the Governor.

Laws 1974, c. 153, § 10106, operative Jan. 1, 1975.

§2610107.  Electors to meet  Duties.

Persons chosen as Presidential Electors shall meet at 10:00 a.m. in the Governor's office at the time appointed by the laws of the United States and cast their votes in the manner therein provided and perform such duties as may be required by law.  Each such Elector shall receive mileage reimbursement at the rate as provided for state employees, said reimbursement to be paid from funds appropriated to the Office of the Governor.

Amended by Laws 1983, c. 171, § 17, emerg. eff. June 6, 1983.

§2610108.  Vacancies.

In the event any Presidential Elector fails to meet at the Governor's office at the prescribed time, it shall be the duty of such Electors present at the time and place aforesaid to appoint a person to fill such vacancy.

Laws 1974, c. 153, § 10108, operative Jan. 1, 1975.

§2610109.  Penalty.

Any Presidential Elector who violates his oath as a Presidential Elector shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than One Thousand Dollars ($1,000.00).

Laws 1974, c. 153, § 10109, operative Jan. 1, 1975.

§2611101.  Declaration of candidacy  Expiration of term.

A Justice of the Supreme Court or a Judge of the Court of Criminal Appeals whose term of office expires the second Monday in January following a General Election and who seeks retention in office must file with the Secretary of State not less than sixty (60) days before the date of such General Election a Declaration of Candidacy to succeed himself.

Laws 1974, c. 153, § 11101, operative Jan. 1, 1975.

§2611102.  Declaration of candidacy after appointment.

A Justice of the Supreme Court or Judge of the Court of Criminal Appeals who has been appointed and who will have served twelve (12) months in office before the next General Election and who seeks to be retained in office must file a Declaration of Candidacy to be retained in office with the Secretary of State not less than sixty (60) days before the date of such election.  If such judicial officer has not served twelve (12) months on or before the next General Election following his appointment, he shall continue in office, and he shall file a Declaration of Candidacy to be retained in office with the Secretary of State not less than sixty (60) days before the date of the second General Election following his appointment.

Laws 1974, c. 153, § 10102, operative Jan. 1, 1975; Laws 1977, c. 136, § 2.

§2611103.  Terms of office.

If the term of the office to which the judicial officer was appointed expires on the second Monday in January following the election, the election shall be for a term of six (6) years beginning on the second Monday in January following the election. If the term for such office does not expire on the second Monday in January following the election, the election shall be for the unexpired term of the office to which he was appointed.  If the term of office to which the judicial officer was appointed expires before such officer must file a Declaration of Candidacy to be retained in office, the election shall be for the remainder of the sixyear term which follows the term during which he was appointed.

Laws 1974, c. 153, § 11103, operative Jan. 1, 1975.

§2611104.  No filing fee.

No fee shall be charged by the Secretary of State for the filing of a Declaration of Candidacy.  If such a Declaration is filed by one of the above judicial officers, the Secretary of State shall immediately notify the Secretary of the State Election Board of the name and office of the officer who filed the Declaration, and the State Election Board shall cause the necessary ballots to be prepared.

Laws 1974, c. 153, § 11104, operative Jan. 1, 1975.

§2611105.  No declaration filed  Procedure.

If no Declaration of Candidacy is filed by such judicial officer, the Secretary of State shall immediately notify the Governor and the Chairman of the Judicial Nominating Commission that no Declaration of Candidacy was filed by the judicial officer, stating his name and office, and that a vacancy has occurred or is certain to occur, as is appropriate.

Laws 1974, c. 153, § 11105, operative Jan. 1, 1975.

§26-11-106.  Certification.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

If a Declaration of Candidacy is filed, an election held, and no contest thereto is filed, the State Election Board shall certify the result to the Secretary of State by 5:00 p.m. Tuesday next following the General Election.  If a contest is filed, the result shall be certified to the Secretary of State either when the contest is determined or when it has been abandoned.  If a decision by a majority of those voting thereon is that the officer shall not be retained in office, the Secretary of State shall immediately notify the Governor and the Chair of the Judicial Nominating Commission of the decision, stating the name and office of the officer, and that a vacancy has occurred or is certain to occur, as is appropriate.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

If a Declaration of Candidacy is filed, an election held, and no contest thereto is filed, the State Election Board shall certify the result to the Secretary of State by 5:00 p.m. Friday next following the General Election.  If a contest is filed, the result shall be certified to the Secretary of State either when the contest is determined or when it has been abandoned.  If a decision by a majority of those voting thereon is that the officer shall not be retained in office, the Secretary of State shall immediately notify the Governor and the Chairman of the Judicial Nominating Commission of the decision, stating the name and office of the officer, and that a vacancy has occurred or is certain to occur, as is appropriate.

Added by Laws 1974, c. 153, § 11-106, operative Jan. 1, 1975.  Amended by Laws 2004, c. 545, § 16, eff. July 1, 2005.

§2611107.  Vacancy  Expiration of term.

If a judicial officer who was elected to a sixyear term that expires the second Monday in January following the election or who was appointed to fill a vacancy that expires the second Monday in January following the election and who was retained in office by the voters at a prior General Election fails to file a Declaration of Candidacy to be retained in office to succeed himself, or files such a Declaration but is not retained in office at the election, the vacancy in office occurs on the second Monday in January following the election.  If a judicial officer who was appointed to fill a vacancy but who has not yet been retained in office by the voters fails to file a Declaration of Candidacy, the vacancy in office occurs when the time to file such Declaration has expired.  If such judicial officer files a Declaration of Candidacy but is not retained in office by the voters, the vacancy in office occurs when the result of the election is certified to the Secretary of State. In any of the above cases, the judicial officer may continue in office after the vacancy occurs until his successor has been appointed and has qualified for office.

Laws 1974, c. 153, § 11107, operative Jan. 1, 1975.

§2611108.  Judicial ballots without party designation.

The ballots for retention of Justices of the Supreme Court and Judges of the Court of Criminal Appeals, and the ballots for Judges of the Court of Appeals, district judges and associate district judges shall be without party designation.

Laws 1974, c. 153, § 11108, operative Jan. 1, 1975.

§2611109.  Retention ballots.

Ballots for retention of Justices of the Supreme Court and Judges of the Court of Criminal Appeals and the Court of Appeals shall be printed in the same manner as other ballots for the General Election, except as hereinafter provided.  Near the top of the ballot shall be printed the following words:  "NOTICE TO VOTER: Vote separately on each justice or judge; they are not running against each other."  Below said words shall appear the office number, as reflected by the numbers of the districts from which said Justices or Judges were appointed, and this question:  "Shall (Here insert name of Justice or Judge) of (Here insert the title of the court) be retained in Office?"  Said question shall be followed by the words "YES" and "NO", one above the other.

Amended by Laws 1987, c. 33, § 7, emerg. eff. April 20, 1987; Laws 1991, c. 321, § 36, eff. March 1, 1992.

§2611110.  Two persons filing.

If two persons file for the same judicial office, their names shall appear on the ballot only at the time of the General Election. Laws 1974, c. 153, § 11110, operative Jan. 1, 1975.

§2611111.  More than two persons filing.

If, at the time of the Primary Election, more than two persons have filed for the same judicial office, their names shall appear on the ballot at the time of the Primary Election.

Laws 1974, c. 153, § 11111, operative Jan. 1, 1975.

§26-11-112.  No candidate receives majority - Procedure.

If no candidate for the office of an associate district judge, or district judge, if the nominating district is coextensive with the entire judicial district or electoral division of a judicial district, receives a majority of the votes cast for that office at the Primary Election, the two candidates who receive the highest number of votes will have their names placed on the ballot for the General Election.  In the case of district judges, if the nominating district is not coextensive with the whole judicial district or electoral division of a judicial district, the two candidates who receive the highest number of votes at the Primary Election will have their names placed on the ballot for the General Election, whether or not one receives a majority of votes cast for that office at the Primary Election.

Added by Laws 1974, c. 153, § 11-112, operative Jan. 1, 1975.  Amended by Laws 1992, c. 247, § 16, emerg. eff. May 21, 1992; Laws 1995, c. 290, § 12, eff. Nov. 1, 1995.

§26-11-113.  Candidate receives majority - Procedure.

If one candidate for the office of an associate district judge receives a majority of all votes cast for that office at the Primary Election and, in the case of district judges, if the nominating district is coextensive with the whole judicial district or electoral division of a judicial district, the candidate who received the majority of all votes cast at the Primary Election shall be deemed to have been elected to that office, and that office shall not be listed on the ballot for the General Election.

Added by Laws 1974, c. 153, § 11-113, operative Jan. 1, 1975.  Amended by Laws 1995, c. 290, § 13, eff. Nov. 1, 1995.

§26-12-101.  Vacancies in Congress.

A.  Except as otherwise provided by law, whenever a vacancy shall occur in the office of a member of the United States Senate or United States House of Representatives from Oklahoma, such vacancy shall be filled at a Special Election to be called by the Governor within thirty (30) days after such vacancy occurs.

B.  No special election shall be called if the vacancy occurs after March 1 of any even-numbered year if the term of the office expires the following year.  In such case, the candidate elected to the office at the regular General Election shall be appointed by the Governor to fill the unexpired term.

Added by Laws 1974, c. 153, § 12-101, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 19, emerg. eff. June 1, 1979; Laws 1994, c. 260, § 27, emerg. eff. May 26, 1994; Laws 2001, 1st Ex.Sess., c. 5, § 1, emerg. eff. Oct. 24, 2001; Laws 2002, c. 380, § 1, eff. Nov. 1, 2002.

§2612102.  Proclamation required.

In calling such an election, the Governor shall issue a proclamation, a copy of which must be filed with the Secretary of the State Election Board.

Laws 1974, c. 153, § 12102, operative Jan. 1, 1975.

§2612103.  Dates for filing period  Elections.

The proclamation required by Section 12-102 of this title shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday not less than ten (10) days from the date of such proclamation;

2.  The date of the Special Primary Election, not less than twenty (20) days after the close of the filing period;

3.  The date of the Special Runoff Primary Election, not less than twenty (20) days after the date of the Special Primary Election; and

4.  The date of the Special General Election, not less than twenty (20) days after the date of the Special Runoff Primary Election.

Should such a vacancy occur between March 1 and June 1 of an evennumbered year, when a special election is required, the proclamation must contain dates that are the same as are required by law for the regular filing period, Primary Election, Runoff Primary Election and General Election.

Added by Laws 1974, c. 153, § 12103, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 20, emerg. eff. June 1, 1979; Laws 2004, c. 53, § 9, emerg. eff. April 1, 2004; Laws 2004, c. 369, § 3, emerg. eff. May 28, 2004.

§26-12-104.  General laws apply.

Said elections shall be conducted under the laws applicable to regular Primary, Runoff Primary and General Elections.

Laws 1974, c. 153, § 12-104, operative Jan. 1, 1975.

§2612105.  Term.

The successful candidate shall serve the remainder of the unexpired term.

Laws 1974, c. 153, § 12105, operative Jan. 1, 1975.

§26-12-106.  Vacancies in the Legislature.

A.  Whenever a vacancy shall occur in the office of a member of the State Senate or the State House of Representatives, the vacancy shall be filled at a Special Election to be called by the Governor within thirty (30) days after the vacancy occurs; provided, no special election shall be called if the vacancy occurs after March 1 of any even-numbered year if the term of the office expires the same year.

B.  If in an even-numbered year an incumbent State Senator with two (2) or more years remaining in the term for which elected shall file with the Oklahoma Secretary of State before June 1 a resignation in writing which states that the resignation will not become effective immediately, but rather will become effective on some date certain that is after the General Election but before the convening of the next session of the Legislature, the vacancy shall be filled by a special election which shall be held in that even-numbered year on the same dates as the regular Primary Election, Runoff Primary Election and General Election.  The filing period for the special election shall be the regular filing period prescribed in Section 5-110 of this title.  The person elected in the General Election of the special election shall take office on the date the resignation of the incumbent becomes effective and shall serve the remainder of the unexpired term.

Added by Laws 1974, c. 153, § 12-106, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 21, emerg. eff. June 1, 1979; Laws 1998, c. 357, § 11, eff. Jan. 1, 1999.

§2612107.  Proclamation.

In calling such an election, the Governor shall issue a proclamation, a copy of which must be filed with the Secretary of the State Election Board.

Laws 1974, c. 153, § 12107, operative Jan. 1, 1975.

§2612108.  Dates.

Such proclamation shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday not less than ten (10) days from the date of such proclamation;

2.  The date of the Special Primary Election, not less than twenty (20) days after the close of the filing period; and

3.  The date of the Special General Election, not less than twenty (20) days after the date of the Special Primary Election.

Should such a vacancy occur between March 1 and June 1 of an evennumbered year, when a special election is required, the proclamation must contain dates that are the same as are required by law for the regular filing period, Primary Election, Runoff Primary Election and General Election.

Added by Laws 1974, c. 153, § 12108, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 22, emerg. eff. June 1, 1979; Laws 2004, c. 53, § 10, emerg. eff. April 1, 2004; Laws 2004, c. 369, § 4, emerg. eff. May 28, 2004.

§2612109.  General laws apply  Unopposed candidates.

Said elections shall be conducted under the laws applicable to regular Primary and General Elections, except that the candidate receiving the highest number of votes in said Primary Election shall be deemed the nominee of his political party, provided that the dates of the elections do not coincide with the dates for the regular Primary, Runoff Primary and General Elections.  If the nominee of a political party is unopposed in the Special Election, he shall be issued a certificate of election after the expiration of the contest period following the Primary or Runoff Primary Election, if no contest is filed, and shall immediately assume the duties of said office.

Laws 1974, c. 153, § 12109, operative Jan. 1, 1975.

§2612110.  Term.

The successful candidate shall serve the remainder of the unexpired term.

Laws 1974, c. 153, § 12110, operative Jan. 1, 1975.

§26-12-110.1.  Elections to fill seat of House or Senate member not eligible to finish term - Full term and period of service defined.

A.  Elections to fill the seat of a member of the Oklahoma State Senate or the Oklahoma House of Representatives who is not eligible to complete the term of office to which such member was elected due to the provisions of Section 17A of Article V of the Oklahoma Constitution shall be held as provided in this section.

B.  Whenever a member's eligibility to serve shall expire after March 1 in an even-numbered year, the vacancy shall be filled by a special election to be called by the Governor which shall be held in that even-numbered year on the same dates as the regular Primary Election, Runoff Primary Election and General Election.  The filing period for the special election shall be the regular filing period prescribed in Section 5-110 of Title 26 of the Oklahoma Statutes.  The person elected in the special election shall take office on the later of the date other members of the Legislature elected at such election take office or the expiration of the incumbent's eligibility to serve and shall serve the remainder of the unexpired term.

C.  Whenever a member's eligibility to serve shall expire in an odd-numbered year or prior to March 1 in an even-numbered year, the position shall be filled by a special election to be called by the Governor.  The Governor shall issue a proclamation calling such an election no less than sixty (60) days prior to the expiration of the member's eligibility to serve.  The person elected shall take office upon the expiration of the incumbent's eligibility to serve.

D.  The Governor shall issue a proclamation, a copy of which must be filed with the Secretary of the State Election Board, for any election to be held pursuant to this section.  Such proclamation shall be issued prior to the date the member's eligibility to serve expires and must be issued at least ten (10) days prior to the filing period.  For an election held pursuant to subsection C of this section, the proclamation shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday, not less than ten (10) days from the date of said proclamation;

2.  The date of the Special Primary Election, not less than twenty (20) days after the close of the filing period; and

3.  The date of the Special General Election, not less than twenty (20) days after the date of the Primary Election.

E.  For purposes of this section:

1.  A full term of service in the Oklahoma House of Representatives shall be counted as two (2) years of service;

2.  A full term of service in the Oklahoma State Senate shall be counted as four (4) years of service;

3.  A period of service of less than a full term which is not exempt from the constitutional limitations on length of legislative service shall be calculated from the date the legislator assumes the office for such term until the date the legislator vacates such office; and

4.  A period of service with respect to a term during which a member reaches the constitutionally limited length of service shall be calculated from the date the legislator assumes the office for such term until the date the legislator completes a total of twelve (12) years of service not exempt from the constitutional limitations.

Added by Laws 2004, c. 369, § 1, emerg. eff. May 28, 2004.

§2612111.  Vacancies in county elective offices.

A.  Whenever a vacancy shall occur in the office of a county commissioner, the vacancy shall be filled at a special election to be called by the Governor within thirty (30) days after the vacancy occurs.  Provided, no special election shall be called if the vacancy occurs after March 1 of any even-numbered year if the term of the office expires the following year.  In such case, the candidate elected to the office at the Primary Election, runoff Primary Election, or the regular General Election shall be appointed by the Governor as soon as practical after the applicable election to fill the unexpired term.

B.  Whenever a vacancy shall occur in any elective county office of any county in this state having a population of more than the population figure specified in subsection B of Section 10 of Title 51 of the Oklahoma Statutes, the vacancy shall be filled at a special election to be called by the Governor within thirty (30) days after the vacancy occurs.  Provided, no special election shall be called if the vacancy occurs after March 1 of any even-numbered year if the term of the office expires the following year.  In such case, the candidate elected to the office at the Primary Election, runoff Primary Election, or the regular General Election shall be appointed by the Governor as soon as practical after the applicable election to fill the unexpired term.

Added by Laws 1974, c. 153, § 12-111, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 23, emerg. eff. June 1, 1979; Laws 1993, c. 316, § 9, eff. Sept. 1, 1993; Laws 1995, c. 174, § 1, eff. Nov. 1, 1995; Laws 2002, c. 447, § 12, emerg. eff. June 5, 2002.

§2612112.  Proclamation.

In calling such an election, the Governor shall issue a proclamation, a copy of which must be filed with the Secretary of the State Election Board and the secretary of the county election board in which said vacancy occurs.

Laws 1974, c. 153, § 12112, operative Jan. 1, 1975.

§2612113.  Dates.

Such proclamation shall contain the following facts:

1.  A filing period of three (3) days, on a Monday, Tuesday and Wednesday, not less than ten (10) days from the date of such proclamation;

2.  The date of the Special Primary Election, not less than twenty (20) days after the close of the filing period; and

3.  The date of the Special General Election, not less than twenty (20) days after the date of the Special Primary Election.

Should such a vacancy occur between March 1 and June 1 of an evennumbered year, when a special election is required, the proclamation must contain dates that are the same as are required by law for the regular filing period, Primary Election, Runoff Primary Election and General Election.

Added by Laws 1974, c. 153, § 12113, operative Jan. 1, 1975.  Amended by Laws 1979, c. 240, § 24, emerg. eff. June 1, 1979; Laws 2004, c. 53, § 11, emerg. eff. April 1, 2004; Laws 2004, c. 369, § 5, emerg. eff. May 28, 2004.

§2612114.  General laws apply.

Said elections shall be conducted under the laws applicable to regular Primary and General Elections, except that the candidate receiving the highest number of votes in said Primary Election shall be deemed the nominee of his political party, provided that the dates of the elections do not coincide with the dates for the regular Primary, Runoff Primary and General Elections.  If the nominee of a political party is unopposed in the Special Election, he shall be issued a certificate of election after the expiration of the contest period following the Primary or Runoff Primary Election, if no contest is filed, and shall immediately assume the duties of said office.

Laws 1974, c. 153, § 12114, operative Jan. 1, 1975.

§2612115.  Term.

The successful candidate shall serve the remainder of the unexpired term.

Laws 1974, c. 153, § 12115, operative Jan. 1, 1975.

§2612116.  Special elections on state or local questions.

In the event the Governor or the Legislature shall call for a special statewide election on any measure to be submitted to a vote of the people, said election shall be held not fewer than sixty (60) days from the date said election is called.  Such special statewide election may be on the same date as a primary or general election or may be on some other date set by the Governor or the Legislature.  In the event the board of county commissioners or the governing body of a municipality or school district or technology center school district or any other governmental subdivision calls for a special election on any question, said election shall be held not fewer than sixty (60) days from the date said election is called; provided, that a special election called by a school or technology center school district to be held on the date of the annual school runoff election shall not be held fewer than forty-five (45) days from the date said special election is called.  A special election to fill a vacancy for member of the board of education of a school district or to fill a vacancy for municipal office shall be scheduled not fewer than sixty (60) days from the date said election is called.

Added by Laws 1974, c. 153, § 12-116, operative Jan. 1, 1975.  Amended by Laws 1985, c. 193, § 3, eff. Nov. 1, 1985; Laws 1991, 1st Ex. Sess., c. 1, § 2, emerg. eff. Jan. 18, 1991; Laws 1992, c. 247, § 17, emerg. eff. May 21, 1992; Laws 2001, c. 33, § 24, eff. July 1, 2001; Laws 2004, c. 369, § 6, emerg. eff. May 28, 2004.

§2612117.  General laws apply.

The State Election Board shall conduct such election in the same manner as provided for conducting statewide Primary, Runoff Primary or General Elections.

Laws 1974, c. 153, § 12117, operative Jan. 1, 1975.

§2612118.  Certification.

The State Election Board shall certify the results of said election to the Governor, whereupon the Governor shall issue a proclamation declaring the results of said election and the passage or failure of any measure.

Laws 1974, c. 153, § 12118, operative Jan. 1, 1975.

§26-12-119.  Incumbents - Irrevocable letter of resignation - Special elections.

Except as otherwise provided by law, an incumbent in any elective office for which a vacancy is filled by special election called by the Governor may file with the Oklahoma Secretary of State an irrevocable resignation in writing which states that the resignation will not become effective immediately, but rather will become effective on some date certain.  Upon receipt of the irrevocable letter of resignation, the Governor shall set the date for the special election.  The person elected at the special election shall take office on the later of the date of the special election or the date the resignation of the incumbent becomes effective and shall serve the remainder of the unexpired term.

Added by Laws 2002, c. 380, § 2, eff. Nov. 1, 2002.

§2613101.  County election board to conduct.

All municipal elections conducted in the State of Oklahoma shall be conducted by the county election board of the county wherein said municipality's central offices are located, unless otherwise provided by law.

Laws 1974, c. 153, § 13101, operative Jan. 1, 1975.

§26-13-101.1.  County boards not required to conduct certain elections - Time between primary and general municipal elections.

After July 1, 2005, no county election board shall be required to conduct elections for any municipality on a date other than an election date identified in subsection B of Section 3-101 of this title.  Municipalities that hold both primary and general elections, in addition to scheduling elections on dates identified in subsection B of Section 3-101 of this title, shall provide no fewer than thirty-five (35) days between the primary and general elections; except however, primary and general elections may be scheduled on the identified election dates in March and April when there are fewer than thirty-five (35) days between the election dates.

Added by Laws 2004, c. 545, § 18, eff. July 1, 2005.  Amended by Laws 2005, c. 224, § 2, eff. July 1, 2005.

§26-13-102.  Notice of elections.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Not fewer than fifteen (15) days before the filing period for any regular municipal election, or in the event of a special election, not fewer than sixty (60) days before such election, the governing board of any municipality shall submit a resolution to the secretary of the county election board conducting such election.  Such resolution shall contain the following facts:

1.  The dates of the election or elections;

2.  The offices to be filled or the questions to be voted upon at such election or elections;

3.  Qualifications for such offices;

4.  Designation of which offices shall be filled by voting by ward and which offices shall be filled by voting at large;

5.  Indication of whether the election will be partisan or nonpartisan;

6.  For charter cities where the charter is silent, indication of any portion of state law which will apply; and

7.  Any other information necessary for conducting said election or elections.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Not fewer than fifteen (15) days before the filing period for any municipal election, or in the event of a special election, not fewer than sixty (60) days before such election, the governing board of any municipality shall submit a resolution to the secretary of the county election board conducting said election.  Said resolution shall contain the following facts:

1.  The dates of the election or elections;

2.  The offices to be filled or the questions to be voted upon at said election or elections;

3.  Qualifications for said offices;

4.  Designation of which offices shall be filled by voting by ward and which offices shall be filled by voting at large;

5.  Indication of whether the election will be partisan or nonpartisan;

6.  For charter cities where the charter is silent, indication of any portion of state law which will apply; and

7.  Any other information necessary for conducting said election or elections.

Added by Laws 1974, c. 153, § 13-102, operative Jan. 1, 1975.  Amended by Laws 1985, c. 193, § 4, eff. Nov. 1, 1985; Laws 1987, c. 75, § 7, eff. July 1, 1987; Laws 1993, c. 316, § 10, eff. Sept. 1, 1993; Laws 2004, c. 545, § 19, eff. July 1, 2005.

§26-13-103.  Conduct of municipal elections - Partisan elections.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  All municipal elections shall be held at the same place and in the same manner prescribed for conduct of state and county elections unless otherwise provided by law.

B.  A municipality may adopt an ordinance requiring its elections to be partisan.  If such an ordinance is adopted, a municipality shall notify the county election board that its election is to be partisan in its resolution calling for an election.  If a municipality fails to notify the county election board that its election will be on a partisan basis in the resolution calling for an election, then the municipal election shall be on a nonpartisan basis.  Provided, any municipality which is governed by a charter may provide otherwise by charter or ordinance.

C.  All precincts totally or partially contained within the limits of a municipality shall be open for all elections held by such municipality; provided, however, that a municipality may authorize any precinct which is only partially contained within the limits of the municipality not to be opened by certifying to the county election board in its resolution calling for an election that no persons reside within that portion of the precinct contained within the limits of the municipality.  Polling places shall be open from 7:00 a.m. until 7:00 p.m.  Each precinct election board shall be the same as for state and county elections; provided, however, that substitutions, if necessary, shall be made by the county election board.  Except as otherwise provided by law, the laws governing state and county Primary and General Elections shall be applicable to all municipal elections.

D.  All municipal elections, including elections for municipalities with home rule charters, shall be held only on dates identified by subsection B of Section 3-101 of this title.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  All municipal elections shall be held at the same place and in the same manner prescribed for conduct of state and county elections unless otherwise provided by law.

B.  A municipality may adopt an ordinance requiring its elections to be partisan.  If such an ordinance is adopted, a municipality shall notify the county election board that its election is to be partisan in its resolution calling for an election.  If a municipality fails to notify the county election board that its election will be on a partisan basis in the resolution calling for an election, then the municipal election shall be on a nonpartisan basis.  Provided, any municipality which is governed by a charter may provide otherwise by charter or ordinance.

C.  All precincts totally or partially contained within the limits of a municipality shall be open for all elections held by such municipality; provided, however, that a municipality may authorize any precinct which is only partially contained within the limits of the municipality not to be opened by certifying to the county election board in its resolution calling for an election that no persons reside within that portion of the precinct contained within the limits of the municipality.  Polling places shall be open from 7:00 a.m. until 7:00 p.m.  Each precinct election board shall be the same as for state and county elections; provided, however, that substitutions, if necessary, shall be made by the county election board.  Except as otherwise provided by law, the laws governing state and county Primary and General Elections shall be applicable to all municipal elections.

Added by Laws 1974, c. 153, § 13-103, operative Jan. 1, 1975.  Amended by Laws 1977, c. 130, § 1, emerg. eff. June 3, 1977; Laws 1987, c. 75, § 8, eff. July 1, 1987; Laws 2004, c. 545, § 20, eff. July 1, 2005.

§2613104.  Filing fee or petition not required.

Persons filing declarations of candidacy shall not be required to post a filing fee, nor shall they be required to file petitions supporting their candidacies.

Amended by Laws 1987, c. 75, § 9, eff. July 1, 1987.

§2613105.  Materials and ballots.

All materials and ballots necessary to conduct any municipal election shall be provided by the county election board.

Laws 1974, c. 153, § 13105, operative Jan. 1, 1975.

§2613106.  Certification.

At the time prescribed by law, the county election board shall certify the results of any municipal election to the governing board of the municipality for which said election was held.  Certificates of Election shall be issued to the successful candidates by the county election board, in the same manner as is prescribed for county officers.

Laws 1974, c. 153, § 13106, operative Jan. 1, 1975.

§2613107.  Maps to be provided.

It shall be the mandatory duty of the governing board of each municipality to provide to the county election board or boards of the county or counties wherein said municipality is located a current map of said municipality.  Said map must clearly define the municipal limits and ward boundaries of said municipality.  Should any changes be made in the municipal limits or ward boundaries of any municipality, the governing board of said municipality shall immediately provide the appropriate county election board or boards with a complete revised map of the municipality.

Laws 1974, c. 153, § 13107, operative Jan. 1, 1975.

§2613108.  Eligible voters.

Only registered voters who reside within the municipal limits of any municipality shall be permitted to vote in any election held for said municipality.

Laws 1974, c. 153, § 13108, operative Jan. 1, 1975.

§2613109.  Copy of charter required.

Municipalities operating under a charter form of government shall be required to furnish a copy of said charter, as it applies to conduct of elections, to the county election board of the county wherein said municipality's central offices are located.  Any changes in a charter, as it applies to conduct of elections, shall be provided immediately to the appropriate county election board.

Laws 1974, c. 153, § 13109, operative Jan. 1, 1975.

§2613110.  Municipalities in more than one county.

Elections for a municipality which is located in more than one county shall be conducted by the county election board of the county wherein said municipality's central offices are located.  The county election board or boards of the other affected county or counties shall provide such assistance as may be necessary for conduct of an election.

Laws 1974, c. 153, § 13110, operative Jan. 1, 1975.

§2613111.  Expenses.

All expenses incurred in the conduct of any municipal election shall be paid by the municipality for which said election was held. Expenses shall include, but shall not be limited to, compensation for members of each precinct election board, per diem and mileage for the chairman and vice chairman of the county election board, the cost of supplies and ballots and the rental of polling places.

Laws 1974, c. 153, § 13111, operative Jan. 1, 1975.

§26-13-112.  Repealed by Laws 1992, c. 247, § 25, emerg. eff. May 21, 1992.

§26-13A-101.  Applicability of general election laws - Precincts totally or partially contained within district - Opening and closing procedures.

A.  Except as otherwise provided by law, the general election laws shall apply to all elections for school districts and technology center school districts.  When it is impossible or impractical to apply the general election laws for school districts and technology center school districts, the Secretary of the State Election Board shall prescribe procedures consistent with the purposes of the general election laws.

B.  All precincts totally or partially contained within the boundaries of a school district or a technology center school district shall be open for all elections held by such school district or technology center school district except as otherwise provided in this section.  A school district or technology center school district may authorize any precinct which is only partially located within the boundaries of the district not to be opened by certifying to the county election board in the resolution calling for an election that no persons reside within that portion of the precinct contained within the boundaries of the district.

C.  The Secretary of the State Election Board is authorized to promulgate rules setting forth procedures to allow the board of education of a school district or career technology school district to request that a precinct only partially located within the district's boundaries, and in which there are one hundred (100) registered voters or less in the portion of the precinct located within the district, not to be opened.  The procedures shall ensure that any registered voters affected are notified of the precinct closing and of other voting options.

Added by Laws 1988, c. 296, § 2, eff. June 1, 1990.  Amended by Laws 1991, c. 330, § 2; Laws 1992, c. 346, § 2, eff. Sept. 1, 1992; Laws 2001, c. 33, § 25, eff. July 1, 2001; Laws 2002, c. 447, § 13, emerg. eff. June 5, 2002.

§2613A102.  Conduct of elections pursuant to this article.

Unless otherwise provided by law, all elections for every school district and technology center school district shall be conducted in accordance with provisions of this article.

Added by Laws 1988, c. 296, § 3, eff. June 1, 1990.  Amended by Laws 2001, c. 33, § 26, eff. July 1, 2001.

§26-13A-103.  Election dates - Special elections.

A.  The election of members of the board of education of every school district and technology center school district shall be conducted on the second Tuesday in February of each year, except in any year when a Presidential Preferential Primary is held in February, then the election shall be held on the same day as the Presidential Preferential Primary.

If no candidate receives more than fifty percent (50%) of the votes cast in the election provided for in this subsection, an election between the two candidates with the highest number of votes shall be conducted on the first Tuesday in April of that year.

B.  Elections on the question of making a levy or levies for schools under Section 9, Section 9B or Section 10 of Article X of the Oklahoma Constitution shall be held on the second Tuesday in February of each year, except in any year when a Presidential Preferential Primary is held in February, then the election shall be held on the same day as the Presidential Preferential Primary.

C.  The board of education of every school district or technology center school district may call a special election for the purpose of voting on any matter or question authorized by law.

Added by Laws 1988, c. 296, § 4, eff. June 1, 1990.  Amended by Laws 1989, c. 132, § 1; Laws 1991, c. 330, § 3; Laws 1992, c. 247, § 18, eff. July 1, 1992; Laws 2001, c. 33, § 27, eff. July 1, 2001; Laws 2003, c. 485, § 8; Laws 2004, c. 108, § 1, eff. Nov. 1, 2004.

§2613A104.  Certification of election in multicounty district.

For school districts and technology center school districts located in more than one county, the county election board located in the county wherein supervision of the district is located shall be responsible for certifying its elections.  The Secretary of the State Election Board shall prescribe procedures for certification.

Added by Laws 1988, c. 296, § 5, eff. June 1, 1990.  Amended by Laws 2001, c. 33, § 28, eff. July 1, 2001.

§26-13A-105.  Declaration of candidacy.

Candidates for member of the board of education of every school district or technology center school district shall file declarations of candidacy in the same place and with the same officials as candidates for county office.  The declaration of candidacy to be signed by the candidate shall have an attachment to be signed by the candidate listing the requirements of a candidate for election or reelection to a school board as set forth in Sections 13A-106 and 5-105a of this title and Sections 5-110, 5-110.1, and 5-113 of Title 70 of the Oklahoma Statutes, and the candidate shall swear or affirm that he or she is eligible to run for the office or serve in the office if elected.  Candidates shall file on the first Monday in December through the following Wednesday.  For school districts and technology center school districts located in more than one county, filing may be either in the county wherein supervision of the district is located or in the county where the candidate resides.

Added by Laws 1988, c. 296, § 6, eff. June 1, 1990.  Amended by Laws 1989, c. 132, § 2, eff. June 1, 1990; Laws 1992, c. 247, § 19, emerg. eff. May 21, 1992; Laws 1994, c. 360, § 2, eff. July 1, 1994; Laws 1997, c. 130, § 2, emerg. eff. April 17, 1997; Laws 1998, c. 217, § 1, eff. July 1, 1998; Laws 2001, c. 33, § 29, eff. July 1, 2001; Laws 2004, c. 369, § 7, emerg. eff. May 28, 2004.

§26-13A-106.  Eligibility to be candidate for school board - Eligibility to vote.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

A.  To be eligible to be a candidate for member of the board of education of a school district or technology center school district, a person must have resided in the district or, if the board seat is in an independent district, have resided in that district for at least six (6) months preceding the first day of the filing period, and have been a registered voter registered with the county election board at an address located within the geographical boundaries of the district for six (6) months preceding the first day of the filing period.  Beginning May 1, 1990, no person shall be eligible to be a candidate for or elected to be a member of the board of education of a school district or technology center school district unless the person has been awarded a high school diploma or certificate of high school equivalency.  In school districts that are divided into election districts, a candidate must have resided in the district for at least six (6) months preceding the first day of the filing period and have been a registered voter registered with the county election board at an address located within the geographical boundaries of the election district for six (6) months preceding the first day of the filing period.  Beginning May 1, 1990, no person shall be eligible to be a candidate for or elected to be a member of the board of education unless the person has been awarded a high school diploma or certificate of high school equivalency.

B.  To be eligible to vote in a school district election or a technology center school district election, a person must be registered with the county election board at an address located within the geographical boundaries of the district.  To be eligible to vote in an election district election within a school district, a person must be registered with the county election board at an address located within the geographical boundaries of the election district.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

A.  To be eligible to be a candidate for member of the board of education of a school district or technology center school district, a person must have resided in the district for at least six (6) months preceding the first day of the filing period, and have been a registered voter registered with the county election board at an address located within the geographical boundaries of the district for six (6) months preceding the first day of the filing period.  Beginning May 1, 1990, no person shall be eligible to be a candidate for or elected to be a member of the board of education of a school district or technology center school district unless the person has been awarded a high school diploma or certificate of high school equivalency.  In school districts that are divided into election districts, a candidate must have resided in the district for at least six (6) months preceding the first day of the filing period and have been a registered voter registered with the county election board at an address located within the geographical boundaries of the election district for six (6) months preceding the first day of the filing period.  Beginning May 1, 1990, no person shall be eligible to be a candidate for or elected to be a member of the board of education unless the person has been awarded a high school diploma or certificate of high school equivalency.

B.  To be eligible to vote in a school district election or a technology center school district election, a person must be registered with the county election board at an address located within the geographical boundaries of the district.  To be eligible to vote in an election district election within a school district, a person must be registered with the county election board at an address located within the geographical boundaries of the election district.

Added by Laws 1988, c. 296, § 7, eff. June 1, 1990.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 25, emerg. eff. April 25, 1990; Laws 1994, c. 360, § 3, eff. July 1, 1994; Laws 2001, c. 33, § 30, eff. July 1, 2001; Laws 2004, c. 53, § 12, emerg. eff. April 1, 2004; Laws 2004, c. 545, § 17, eff. July 1, 2005.

§2613A108.  School district maps.

The State Department of Education shall provide the State Election Board with information concerning the boundary lines of school districts within the state.  The State Election Board shall provide the county election boards with maps of each county and of individual precincts within each county showing the boundary lines of school districts and with software for the Oklahoma Election Management System capable of assigning addresses within the county to the appropriate school district.

Added by Laws 1988, c. 296, § 8, eff. June 1, 1990.  Amended by Laws 1993, c. 239, § 17, eff. July 1, 1993; Laws 2002, c. 447, § 14, emerg. eff. June 5, 2002.

§2613A109.  Resolution calling for election - Legal notice.

A.  The board of education of every school district and technology center school district shall notify, by resolution, the secretary of the county election board responsible for certifying its election of any regular or special election.

B.  The resolution calling for an election or elections shall include, but shall not be limited to, the following information:

1.  Date or dates of the election or elections;

2.  Identification of the office or offices to be filled, qualifications of candidates for office and the length of term of each;

3.  Information describing election districts within the school district, if applicable;

4.  Ballot titles of the question or questions to be voted upon;

5.  Information describing the persons eligible to vote in the election; and

6.  All other information necessary for conducting the election or elections.

C.  Resolutions calling for regular elections shall be delivered to the secretary of the county election board no fewer than fifteen (15) days preceding the first day of the filing period.  The resolution shall contain all questions to be voted upon at the election to be held on the day as required in Section 13A-103 of this title.

D.  Resolutions calling for special elections shall be delivered to the secretary of the county election board no fewer than sixty (60) days preceding the election.

E.  In addition to notifying the secretary of the county election board of the election by resolution as required in this section:

1.  For elections of members of the board of education of a school district, the board shall also publish a legal notice for each regular and special election in one issue of a legal newspaper of the county, as defined by Section 106 of Title 25 of the Oklahoma Statutes, in the county wherein the school district administrative office is located at least ten (10) days prior to the filing period and shall issue a news release of the upcoming filing period and election to a newspaper of general circulation in the county wherein the school district administrative office is located.  The legal notice and press release shall include, but shall not be limited to, the dates of the filing period for the election or elections and the office or offices to be filled.  The notice shall also be posted at the school district administrative offices and county election board offices; and

2.  For elections of members of the board of education of a technology center school district, the board shall also publish a legal notice for each regular and special election in one issue of a legal newspaper of the county, as defined by Section 106 of Title 25 of the Oklahoma Statutes, in each county wherein the school district board of education has elected to participate in the technology center district at least ten (10) days prior to the filing period.  Additionally, the technology center school district shall issue a news release of the upcoming filing period and election to a newspaper of general circulation in each county wherein the school district board of education has elected to participate in the technology center district.  The legal notice and press release shall include, but shall not be limited to, the dates of the filing period for the election or elections and the office or offices to be filled.  The notice shall also be posted in each county at the technology center school district administrative offices, if such office exists in the county, and county election board office in each county.

Added by Laws 1988, c. 296, § 9, eff. June 1, 1990.  Amended by Laws 1989, c. 132, § 3, eff. June 1, 1990; Laws 1992, c. 247, § 20, emerg. eff. May 21, 1992; Laws 2001, c. 33, § 31, eff. July 1, 2001; Laws 2004, c. 369, § 8, emerg. eff. May 28, 2004; Laws 2005, c. 160, § 1, eff. July 1, 2005.

§26-13A-110.  Vacancies.

A.  Except for a vacancy in the position of the chair of the board elected pursuant to Section 1 of this act, vacancies for members of the board of education of every school district or technology center school district shall be filled by appointment by the board.  Persons appointed to fill such vacancies in the first half of the term of office for the board position shall serve only until the next succeeding election, at which time the office which they hold shall be placed on the ballot for the balance of the unexpired term.  Vacancies filled by appointment following the delivery of the resolution calling for regular elections to the secretary of the county election board shall be filled until the regular elections the following year.  Persons elected to fill unexpired terms shall begin those terms at the next regular meeting of the board of education following the election.  Persons appointed to fill such vacancies after the first half of the term of office for the board position shall serve for the balance of the unexpired term.  No person shall be appointed to a board of education who does not meet the eligibility qualifications needed to be a candidate for such position as provided for in Sections 13A-106 of this title and Sections 5-110, 5-110.1 and 5-113 of Title 70 of the Oklahoma Statutes.

B.  If the board of education does not fill the vacancy by appointment within sixty (60) days of the date the board declared the seat vacant, the board of education shall call a special election to fill the vacancy for the unexpired term.

C.  In districts having a chair of the board elected by the electors of the district, a vacancy in the office of the chair of the board shall be filled by the vice-chair who shall continue to serve as the board member for the board district for which elected.  The board shall call a special election to elect a chair of the board to serve the remainder of the unexpired term.  The special election shall be held in conjunction with the next regular, district-wide school election, conducted pursuant to Section 13A-103 of this title, that is held more than ninety (90) days after the vacancy occurs.  The successful candidate in the special election shall assume office as provided for district board of education members and shall serve the remainder of the unexpired term.

Added by Laws 1988, c. 296, § 10, eff. June 1, 1990.  Amended by Laws 1989, c. 132, § 4, eff. June 1, 1990; Laws 1994, c. 360, § 4, eff. July 1, 1994; Laws 1999, c. 322, § 1, eff. July 1, 1999; Laws 2000, c. 280, § 5, emerg. eff. June 1, 2000; Laws 2001, c. 33, § 32, eff. July 1, 2001.

§2613A111.  Costs of elections.

A.  At elections held concurrently with county and state elections, the board of education of every school district and technology center school district shall reimburse the county election board only for those costs exclusively attributable to the district.

B.  At elections not held concurrently with county and state elections, the board of education of every school district and technology center school district shall reimburse the county election board for all costs of the election.  If more than one entity holds an election concurrently, then costs shall be assessed proportionately.

Added by Laws 1988, c. 296, § 11, eff. June 1, 1990.  Amended by Laws 2001, c. 33, § 33, eff. July 1, 2001.

§26-14-101.  Absentee ballots authorized - Adjustment of filing period.

A.  Absentee ballots shall be provided for any election conducted by a county election board.  A charter municipality may adjust its filing period and election dates to allow sufficient time for the mailing and return of absentee ballots if the filing period or election dates provided in the municipality's charter do not provide sufficient time for the mailing and return of absentee ballots.

B.  Any election called by a charter municipality simultaneously with any other entity's election held in any part of the municipality shall provide no less time for the mailing and return of absentee ballots than the least time provided by the other entity.

Added by Laws 1974, c. 201, § 1, operative July 1, 1974.  Amended by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976; Laws 1981, c. 292, § 5; Laws 1997, c. 176, § 14, eff. Nov. 1, 1997.

§2614102.  Designation of absentee ballot.

Absentee ballots shall not be authorized for any other election, unless specifically provided for by law.

Amended by Laws 1982, S.J.R. No. 29, § 1; Laws 1983, c. 171, § 22; Laws 1984, c. 204, § 1, operative July 1, 1984.

§2614103.  Time for requesting absentee ballot.

Absentee ballots must be requested no later than 5:00 p.m. on Wednesday preceding an election.

Amended by Laws 1982, S.J.R. No. 29, § 1; Laws 1983, c. 171, § 22; Laws 1984, c. 204, § 2, operative July 1, 1984.

§2614104.  Time for return of ballot to secretary of county election board.

Absentee ballots shall be returned to the secretary of each county election board no later than 7:00 p.m. the day of the election.

Amended by Laws 1982, S.J.R. No. 29, § 1; Laws 1983, c. 171, § 22; Laws 1984, c. 204, § 3, operative July 1, 1984.

§26-14-104.1.  Runoff primary election for federal office - Absentee ballots.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Absentee ballots cast no later than the day of the federal election by voters identified pursuant to Section 14-116 of this title who are absent from the United States and who made timely applications for absentee ballots in the Runoff Primary Election, and that are received by the secretary of the county election board by 5:00 p.m. on the fourteenth day following the Runoff Primary Election shall be accepted as validly cast ballots and shall be tabulated and included in the final election results for federal offices.  However, the Secretary of the State Election Board shall not be prevented from declaring the successful candidate in a Runoff Primary Election for a federal office if the total number of the ballots sent to absentee voters identified pursuant to Section 14-116 of this title who are absent from the United States is mathematically insufficient to affect the outcome of the election.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Absentee ballots cast no later than the day of the federal election by voters identified pursuant to Section 14-116 of Title 26 of the Oklahoma Statutes who made timely applications for absentee ballots in the Runoff Primary Election and received by the secretary of the county election board by 5 p.m. on the fourteenth day following the Runoff Primary Election shall be accepted as validly cast ballots and shall be tabulated and included in the final election results for federal offices.  However, the Secretary of the State Election Board shall not be prevented from declaring the successful candidate in a Runoff Primary Election for a federal office if the total number of the ballots sent to absentee voters identified pursuant to Section 14-116 of Title 26 of the Oklahoma Statutes is mathematically insufficient to affect the outcome of the election.

Added by Laws 2003, c. 485, § 9.  Amended by Laws 2004, c. 545, § 21, eff. July 1, 2005.

§26-14-105.  Voters absent from county on election day - Application for ballot.

Any registered voter may apply for an absentee ballot in person at the county election board, by United States mail, by telegraph or by facsimile device as defined in Section 1862 of Title 21 of the Oklahoma Statutes.  The Secretary of the State Election Board shall prescribe a form to be used for said application, although any application setting forth substantially the same facts shall be valid.

Added by Laws 1974, c. 201, § 5, operative July 1, 1974.  Renumbered from § 327.5 of this title by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1979, c. 240, § 26, emerg. eff. June 1, 1979; Laws 1981, c. 344, § 4, eff. Oct. 1, 1982; Laws 1982, S.J.R. No. 29, § 1; Laws 1983, c. 171, § 22; Laws 1984, c. 204, § 4, operative July 1, 1984; Laws 1985, c. 78, § 1, eff. July 1, 1985; Laws 1991, c. 277, § 1, eff. Sept. 1, 1991; Laws 1995, c. 290, § 14, eff. Nov. 1, 1995.

§2614106.  Transmittal of ballot to voter.

When such application is received by the secretary of a county election board, it shall be his duty to verify the registration of said voter and to transmit, by United States mail, ballots which said voter has requested and is entitled to receive.

Laws 1974, c. 201, § 6, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976; Laws 1979, c. 240, § 27, emerg. eff. June 1, 1979.

§2614107.  Materials to accompany ballot.

Said ballots must be accompanied by:

1.  A plain opaque envelope in which voted ballots must be placed by the voter;

2.  An envelope bearing an affidavit stating that the voter is qualified to vote, that he has personally marked the ballots, and has not exhibited the marked ballots to any other person; and

3.  A return envelope addressed to the secretary of the county election board.

<

Laws 1974, c. 201, § 7, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§26-14-108.  Return of ballots - Witnessing of affidavit.

A.  The voter shall be required to mark the ballot in ink or other manner as prescribed by the Secretary of the State Election Board; seal the ballots in the plain opaque envelope; fill out completely and sign the affidavit, such signature to be notarized at no charge by a notary public; seal the plain opaque envelope inside the envelope bearing the affidavit and return both envelopes, sealed inside the return envelope, by United States mail or by a private mail service, provided such service has delivery documentation, to the county election board.  No person who is a candidate for an office on the ballot or who is the chair or treasurer of the campaign of a candidate for office or who is related within the third degree of consanguinity or affinity to a candidate on the ballot may witness any absentee ballot affidavit.

B.  The ballot shall not be notarized by any person whose name appears on the ballot as a candidate or by any campaign chairperson or campaign treasurer for a candidate whose name appears on the ballot.

Added by Laws 1974, c. 201, § 8, operative July 1, 1974.  Renumbered from § 327.8 of this title by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1981, c. 344, § 5, eff. Jan. 1, 1984; Laws 1984, c. 204, § 5, operative July 1, 1984; Laws 1991, c. 321, § 37, eff. March 1, 1992; Laws 2002, c. 447, § 15, emerg. eff. June 5, 2002; Laws 2003, c. 485, § 10; Laws 2004, c. 5, § 17, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 403, § 2 repealed by Laws 2004, c. 5, § 18, emerg. eff. March 1, 2004.

§26-14-110.1.  Physically incapacitated persons - Absentee ballot.

A registered voter who swears or affirms that the voter is physically unable to vote in person at the precinct on the day of the election because the voter is:

1.   Physically incapacitated; or

2.   Charged with the care of another person who is physically incapacitated and who cannot be left unattended;

may apply for an absentee ballot by United States mail, by telegraph or by facsimile device as defined by Section 1862 of Title 21 of the Oklahoma Statutes.  The Secretary of the State Election Board shall prescribe a form to be used for said application, although any application setting forth substantially the same facts shall be valid.

Added by Laws 1984, c. 204, § 6, operative July 1, 1984.  Amended by Laws 1985, c. 78, § 2, eff. July 1, 1985; Laws 1995, c. 290, § 15, eff. Nov. 1, 1995.

§2614111.1.  Transmittal of ballot to voter.

When such application is received by the secretary of a county election board, it shall be his duty to verify the registration of said voter and to transmit, by United States mail, ballots which said voter has requested and is entitled to receive.

Added by Laws 1984, c. 204, § 7, operative July 1, 1984.

§26-14-112.1.  Materials to accompany ballot.

Said ballots must be accompanied by:

1.  A plain opaque envelope in which voted ballots must be placed by the voter;

2.  An envelope bearing an affidavit stating that the voter is qualified to vote, that he has personally marked the ballots or has directed a person chosen by the voter to mark the ballots in accordance with the provisions of Section 7-123.3 of this title; and

3.  A return envelope addressed to the secretary of the county election board.

Added by Laws 1984, c. 204, § 8, operative July 1, 1984.  Amended by Laws 1997, c. 176, § 15, eff. Nov. 1, 1997.

§26-14-113.2.  Marking and return of ballot.

A.  The voter shall be responsible for marking the ballots or directing a person chosen by the voter to mark the ballots in accordance with the provisions of Section 7-123.3 of this title and as prescribed by the Secretary of the State Election Board; seal the ballots in the plain opaque envelope; fill out completely and sign the affidavit or direct a person chosen by the voter to sign the affidavit, such signature to be witnessed by two persons, who did not sign the affidavit, whose signature and address shall appear on the affidavit; seal the plain opaque envelope inside the envelope bearing the affidavit and return both envelopes, sealed inside the return envelope, by United States mail or by a private mail service, provided such service has delivery documentation, to the county election board.

B.  No person, except members of absentee voting boards, shall witness the signature of more than five affidavits of persons who swear they are physically incapacitated and unable to vote in person at their precinct on election day.  No person who is a candidate for an office on the ballot or who is related within the third degree of consanguinity or affinity to a candidate on the ballot may witness any absentee ballot affidavit.

Added by Laws 1984, c. 204, § 9, operative July 1, 1984.  Amended by Laws 1991, c. 321, § 38, eff. March 1, 1992; Laws 1997, c. 176, § 16, eff. Nov. 1, 1997; Laws 1998, c. 357, § 12, eff. Jan. 1, 1999; Laws 2000, c. 358, § 12, eff. July 1, 2000; Laws 2002, c. 447, § 16, emerg. eff. June 5, 2002; Laws 2003, c. 485, § 11.

§26-14-113.3.  Repealed by Laws 1991, c. 277, § 5, eff. Sept. 1, 1991.

§26-14-114.  Elector convined to nursing facility outside county.

If the secretary of a county election board receives such a request from an incapacitated elector confined to a nursing facility, as defined in Section 1-1902 of Title 63 of the Oklahoma Statutes, outside the county of jurisdiction of the secretary, the secretary shall provide ballots and materials by mail in the manner hereinbefore prescribed.

Added by Laws 1974, c. 201, § 14, operative July 1, 1974.  Amended by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976; Laws 2002, c. 447, § 17, emerg. eff. June 5, 2002.

§26-14-115.  Elector confined to nursing facility within county - Procedures.

If the secretary of a county election board receives a request from an incapacitated elector confined to a nursing facility, as defined in Section 1-1902 of Title 63 of the Oklahoma Statutes, within the county of the jurisdiction of the secretary, the secretary shall cause to be implemented the following procedures:

1.  On the Thursday, Friday, Saturday or Monday preceding the election, the absentee voting board shall deliver to each registered voter who is confined to a nursing facility, as defined in Section 1-1902 of Title 63 of the Oklahoma Statutes, and who requested ballots for an incapacitated voter said ballots and materials as may be necessary to vote same.

2.  The voter must mark the ballots in the manner hereinbefore provided in the presence of the absentee voting board, but in such a manner as to make it impossible for any person other than the voter to ascertain how said ballots are marked.  Insofar as is possible, the voting procedure shall be the same as if the voter were casting a vote in person at a precinct.

3.  The voter shall then seal said ballots in the plain opaque envelope and shall seal said plain opaque envelope in the envelope bearing an affidavit.  The voter must complete said affidavit, and the signature of the voter on same must be witnessed by both members of the absentee voting board.

4.  The envelope bearing an affidavit then must be sealed in the return envelope, which shall be returned by the absentee voting board to the secretary of the county election board on the same day said affidavit was executed.

5.  Ballots cast in said manner shall be counted in the same manner as regular mail absentee ballots.

Added by Laws 1974, c. 201, § 15, operative July 1, 1974.  Renumbered from Title 26, § 327.15 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1991, c. 277, § 2, eff. Sept. 1, 1991; Laws 2002, c. 447, § 18, emerg. eff. June 5, 2002; Laws 2003, c. 485, § 12.

§2614115.1.  Incapacitated voter unable to vote in person - Procedure.

A registered voter who becomes incapacitated after 5:00 p.m. on Tuesday preceding an election, is unable to vote in person at the appropriate precinct on the day of the election may make a written request for an absentee ballot.  The request shall be signed by the voter, or signed by a witness at the voter's direction if the voter is unable to sign his or her name, and shall be transmitted to the secretary of the county election board.  The person transmitting said request on behalf of the voter may be anyone of the voter's choosing at least sixteen (16) years of age; provided, said person is not employed by nor related within the third degree of consanguinity or affinity to any person whose name appears on the ballot.  The person becomes the voter's agent for purposes of voting by absentee ballot.  The voter's request must be accompanied by a sworn statement by a duly licensed physician.  Expected or likely confinement for childbirth on election day is sufficient cause to entitle a voter to vote absentee pursuant to this section.  The statement must attest to the fact that the voter is in fact unable to vote in person at the appropriate precinct on the day of the election because of a physical incapacity and that said physical incapacity originated after 5:00 p.m. on Tuesday preceding an election.  Upon receipt of the voter's request and accompanying sworn statement, the secretary of the county election board shall issue to the voter's agent the appropriate ballots and envelopes required for voting by incapacitated voters.  The ballots must be returned by the agent to the secretary of the county election board no later than 7:00 p.m. on the day of the election.  No person may be the agent for more than one voter at any election.  Upon return of the absentee ballots, the secretary of the county election board shall cause said ballots to be processed in the same manner as is prescribed for other absentee ballots.

Amended by Laws 1979, c. 240, § 29, emerg. eff. June 1, 1979; Laws 1991, c. 129, § 4, eff. Sept. 1, 1991.

§26-14-115.4.  In-person absentee voting.

A.  A registered voter may apply for an in-person absentee ballot at a location designated by the secretary of the county election board from 8 a.m. to 6 p.m. on Friday and Monday immediately preceding any election and from 8 a.m. to 1 p.m. on Saturday immediately preceding a state or federal election.  As part of the application for an in-person absentee ballot such registered voter shall swear or affirm that the voter has not voted a regular mail absentee ballot and that the voter will not vote at the regular polling place in the election for which the in-person absentee ballot is requested.

B.  One or more absentee voting boards shall be on duty from 8 a.m. to 6 p.m. at the in-person absentee polling place on Friday and Monday immediately preceding any election and from 8 a.m. to 1 p.m. on Saturday immediately preceding a state or federal election.  If the secretary of a county election board receives an application from a registered voter requesting to vote by in-person absentee ballot the secretary shall cause to be implemented the following procedures:

1.  An absentee voting board shall provide to each registered voter who applies for an in-person absentee ballot appropriate ballots and materials as may be necessary to vote;

2.  The voter must sign an in-person absentee voter record, and the signature of the voter on such record must be certified by both members of the absentee voting board, except that the secretary of the county election board and one other member of the absentee voting board may certify the signature of another member of the absentee voting board;

3.  The voter must mark the ballots of the voter in the manner provided by law in the presence of the absentee voting board, but in such a manner as to make it impossible for any person other than the voter to ascertain how said ballots are marked.  Insofar as is possible, the voting procedure shall be the same as if the voter were casting a vote in person at a precinct;

4.  The voter shall then deposit the ballot in a voting device designated for in-person absentee voting by the secretary of the county election board;

5.  When the in-person polling place is closed on each day of in-person absentee voting the in-person absentee voting board shall, without obtaining a printout of results, remove the vote data pack from the voting device and seal ballots counted that day in a transfer case which shall be secured by the sheriff of the county in the same manner as provided in Section 8-110 of this title.  The vote data pack shall be sealed in a container prescribed by the Secretary of the State Election Board.  The sheriff shall secure the sealed vote data pack container and return it to the in-person absentee voting board no later than 7:45 a.m. on the next day of  in-person absentee voting or to the secretary of the county election board at the time of the county election board meeting to count absentee ballots on election day;

6.  The vote data pack or packs used for in-person absentee voting shall be used by the county election board to count absentee ballots on election day as provided in Section 14-125 of this title; and

7.  If there is a malfunction in such a way that the vote data pack used for in-person absentee voting will not function, the sheriff is authorized to return the transfer cases containing in-person absentee ballots to the county election board to be recounted as provided in Section 7-134.1 of this title.

Added by Laws 1991, c. 277, § 4, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 247, § 21, emerg. eff. May 21, 1992; Laws 1993, c. 316, § 11, eff. Sept. 1, 1993; Laws 1997, c. 176, § 17, eff. Nov. 1, 1997; Laws 2002, c. 341, § 1; Laws 2003, c. 485, § 13; Laws 2004, c. 307, § 8, emerg. eff. May 17, 2004; Laws 2004, c. 307, § 8, emerg. eff. May 17, 2004.

§26-14-115.5.  Absentee voting boards.

To carry out the provisions of Sections 14-115 and 14-115.4 of this title, the secretary of the county election board shall designate one or more absentee voting boards, to be composed of two (2) members each, with each member to be of a different political affiliation.  No later than July 1 in each even-numbered year, the chair of the county central committees of the two political parties having the highest number of registered voters in the county shall each submit a list of ten names to the secretary.  Such lists shall contain names of registered voters of the county, who may be members of the county election board, except the secretary, or precinct election boards.  The secretary shall be confined to such list in designating membership on the absentee voting board or boards, unless all persons on such lists are ineligible or unwilling to serve.  In the event the chair of the county central committee of a political party fails to submit a list as herein provided, the secretary shall appoint membership to such board or boards from the ranks of registered voters of such party within the county.  Provided further, that in the event the list of names of either or both parties is exhausted and additional absentee voting boards are needed, the secretary shall appoint additional members to such boards from the ranks of such party or parties in the county.  Members of an absentee voting board shall be reimbursed for their expenses at the same rate as a precinct judge or clerk, as provided in Section 2-129 of this title.  One member of each such board serving a nursing home or convalescent hospital shall be allowed mileage reimbursement at the rate prescribed for travel by state employees according to the State Travel Reimbursement Act.

Added by Laws 1991, c. 277, § 4, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 247, § 22, emerg. eff. May 21, 1992; Laws 1995, c. 315, § 4, eff. July 1, 1995; Laws 2004, c. 545, § 22, eff. July 1, 2005.

NOTE:  Laws 2004, c. 307, § 9 repealed by Laws 2005, c. 1, § 22, eff. July 1, 2005.

§26-14-116.  Uniformed and overseas voters - Request for ballot - Place of registration.

Any qualified elector covered by the federal Uniformed and Overseas Citizens Absentee Voting Act of 1986, as amended, and the spouse or dependent of the elector may make written application to the secretary of the county election board in the county of the residence of the elector for absentee ballots and shall be entitled, without being registered to vote, to receive absentee ballots for all elections in which the elector is eligible to participate that occur both during the remainder of the calendar year in which the application is received and during the subsequent calendar year without requiring further application.  Voter registration in the county shall not be required for a qualified elector covered by the federal Uniformed and Overseas Citizens Absentee Voting Act of 1986, as amended, although the elector must be eligible to be registered to vote as provided by Section 4-101 of this title.

Added by Laws 1974, c. 201, § 16, operative July 1, 1974.  Renumbered from Title 26, § 327.16 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1984, c. 66, § 1, operative July 1, 1984; Laws 2003, c. 485, § 14.

§26-14-117.  Form of application to be used by voters in Armed Forces.

Electors identified by Section 14-116 of this title may apply for absentee ballots as provided for in the federal Uniformed and Overseas Citizens Absentee Voting Act of 1986, as amended, or by letter setting forth substantially the same facts.  Said application shall be transmitted by United States mail or by facsimile device as defined in Section 1862 of Title 21 of the Oklahoma Statutes to the secretary of the county election board of the elector's residence.

Added by Laws 1974, c. 201, § 17, operative July 1, 1974.  Renumbered from Title 26, § 327.17 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1992, c. 247, § 23, emerg. eff. May 21, 1992; Laws 1995, c. 290, § 17, eff. Nov. 1, 1995; Laws 2003, c. 485, § 15.

§26-14-118.  Transmittal of ballot to voter.

When an application for an absentee ballot pursuant to Section 14-117 of this title is received by the secretary of a county election board, it shall be the duty of the secretary to transmit, by United States mail or by facsimile device as defined in Section 1862 of Title 21 of the Oklahoma Statutes, the ballots which said elector has requested and is entitled to receive.

Added by Laws 1974, c. 201, § 18, operative July 1, 1974.  Renumbered from Title 26, § 327.18 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 2003, c. 485, § 16.

§26-14-118.1.  Failure to receive mailed ballot in time to be counted - Transmission by facsimile device.

In the event that an absentee ballot mailed to a voter identified by Section 14-116 of Title 26 of the Oklahoma Statutes cannot be received by the voter, voted and returned to the secretary of the county election board in the county of the residence of the voter in time to be counted, the secretary shall be authorized to transmit a ballot for federal offices by facsimile device as defined in Section 1862 of Title 21 of the Oklahoma Statutes, provided that the voter has made a timely application for an absentee ballot.  Instructions and an affidavit as required by paragraph 2 of Section 14-119 of Title 26 of the Oklahoma Statutes and a statement waiving the right to a secret ballot also shall accompany the ballot that was transmitted by facsimile device.  The voter may transmit by facsimile device the voted ballot only to the location designated by the Secretary of the State Election Board.  Regular absentee ballots also shall be mailed to the voter, and if the regular ballots are returned by the voter and received by the secretary of the county election board in time to be counted, the ballot transmitted by facsimile device shall not be counted.  The Secretary of the State Election Board shall promulgate rules setting forth procedures and prescribe appropriate forms to transmit and to receive absentee ballots pursuant to this section.

Added by Laws 2003, c. 485, § 17.

§2614119.  Materials to accompany ballot.

Said ballots must be accompanied by:

1.  A plain opaque envelope in which voted ballots must be placed by the voter;

2.  An envelope bearing an affidavit stating that the voter is qualified to vote, that he has personally marked the ballots, and has not exhibited the marked ballots to any other person; and

3.  A return envelope addressed to the secretary of the county election board.

Laws 1974, c. 201, § 19, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§26-14-120.  Return of ballots.

The voter shall be required to mark the voter's ballots in ink or other manner as prescribed by the Secretary of the State Election Board, seal the ballots in the plain opaque envelope, fill out completely and sign the affidavit, seal the plain opaque envelope inside the envelope bearing the affidavit, and return both envelopes, sealed inside the return envelope, by United States mail or by a private mail service, provided such service has delivery documentation.

Added by Laws 1974, c. 201, § 20, operative July 1, 1974.  Renumbered from Title 26, § 327.20 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1984, c. 66, § 2, operative July 1, 1984; Laws 1987, c. 56, § 1, eff. Nov. 1, 1987; Laws 1991, c. 321, § 39, eff. March 1, 1992; Laws 2003, c. 485, § 18.

§26-14-120.1.  Special write-in absentee ballots.

A.  Notwithstanding any other law to the contrary, any qualified elector who is covered by the federal Uniformed and Overseas Absentee Voting Act of 1986, as amended, may make written application within ninety (90) days before an election for presidential preference, presidential electors, or members of the United States Senate and United States House of Representatives to the secretary of the county election board of residence of the elector for a special writein absentee ballot for said federal offices being contested in the election.  The elector shall be entitled, without being registered, if a qualified elector in the precinct of residence, to receive the special writein absentee ballot.

B.  Application shall be by using Standard Form 76, Post Card Application for Absentee Ballot, as provided for in the federal Uniformed and Overseas Citizens Absentee Voting Act of 1986, as amended, or by letter setting forth substantially the same facts.

C.  Upon receipt of the application, the secretary of the county election board shall issue to the elector the ballot which shall be prescribed by the Secretary of the State Election Board, a list of the offices to be voted upon, and other materials as described in Section 14119 of this title.  As soon as a completed list of nominated candidates including the party designations of the candidates is available, the secretary shall send the list to each applicant.  If the list of candidates is not available when the ballot is issued, the secretary shall include a statement indicating that the list shall be mailed as soon as it becomes available.

D.  The ballot shall permit the elector to vote by writing in the names of specific candidates, the names of persons whom the voter prefers, or, in the case of a general election, the party preference for each office.  The ballot shall be returned in the manner specified in Section 14120 of this title.

E.  A voter who requests a special writein absentee ballot pursuant to the provisions of this section may also request regular absentee ballots pursuant to the provisions of Section 14116 of this title.  If the regular absentee ballots are properly returned, the special writein absentee ballot shall be deemed void and shall be rejected without the opaque envelope being opened.

F.  Special writein absentee ballots shall be counted and tabulated according to procedures prescribed by the Secretary of the State Election Board.

Added by Laws 1990, c. 241, § 1, emerg. eff. May 21, 1990.  Amended by Laws 1995, c. 290, § 16, eff. Nov. 1, 1995; Laws 2003, c. 485, § 19.

§26-14-121.  Discharged military personnel or personnel on officially authorized leave or spouses thereof - Authorization to vote.

The following text becomes effective July 1, 2005

(For text effective until July 1, 2005, see below)

Any person eligible to register, who has been honorably discharged or is on officially authorized leave from the Uniformed Services of the United States, or who has been terminated in such service or employment overseas, or who is the spouse or dependent of a person who has been honorably discharged, is on authorized leave from the Uniformed Services of the United States or who has been terminated in such service or employment overseas, and returned home too late to register at the time when, and at the place where, registration is required, to vote at the next ensuing election, shall be entitled to vote a provisional ballot at such election in the precinct for which the person is a qualified elector without being registered.  Such person shall be entitled to cast the provisional ballot and to have the provisional ballot counted upon completion of an affidavit as required by Section 8 of this act.

The following text is effective until July 1, 2005

(For text effective July 1, 2005, see above)

Any person eligible to register, who has been honorably discharged or is on officially authorized leave from the Uniformed Services of the United States, or who has been terminated in such service or employment overseas, or who is the spouse or dependent of a person who has been honorably discharged, is on authorized leave from the Uniformed Services of the United States or who has been terminated in such service or employment overseas, and returned home too late to register at the time when, and at the place where, registration is required, to vote at the next ensuing election, shall be entitled to vote a ballot at such election in the precinct for which the person is a qualified elector without being registered.  Such person shall be entitled to vote upon satisfying the precinct inspector or in-person absentee voting board member that the person is entitled to vote at such election and completing a voter registration application for an address within the precinct.

Added by Laws 1974, c. 201, § 21, operative July 1, 1974.  Renumbered from Title 26, § 327.21 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1997, c. 176, § 18, eff. Nov. 1, 1997; Laws 1998, c. 357, § 13, eff. Jan. 1, 1999; Laws 2002, c. 447, § 19, emerg. eff. June 5, 2002; Laws 2003, c. 485, § 20; Laws 2004, c. 545, § 23, eff. July 1, 2005.

§26-14-121.1.  Replacement absentee ballots.

A registered voter whose application is on file and who lost or did not receive absentee ballots may apply for a second set of absentee ballots if more than seven (7) days have passed since the ballots were transmitted to the voter by the county election board.  To receive a second set of ballots, the voter must swear or affirm that the voter lost or did not receive the original set of ballots for that election and that the voter will vote only one set of ballots.  The Secretary of the State Election Board shall prescribe a form to be used for such application, although any written application setting forth substantially the same facts shall be valid.  The written application for replacement ballots shall be personally signed by the voter and acknowledged before a notary public or witnessed as required on the affidavit for return of the original absentee ballots, and may be transmitted to the county election board in person by the voter, by United States mail or by an agent designated by the voter.  The person transmitting such application on behalf of the voter may be anyone of the voter's choosing at least sixteen (16) years of age, provided said person is not employed by or related within the third degree of consanguinity or affinity to any person whose name appears on the ballot.  No person may be the agent for more than one voter at any election.  Such second ballot set shall be transmitted by the voter to the county election board in the same manner as provided in the original set.

Added by Laws 1990, c. 306, § 7, emerg. eff. May 30, 1990.  Amended by Laws 2002, c. 447, § 20, emerg. eff. June 5, 2002.

§2614122.  Handling of returned ballots.

When received, the secretary of the county election board shall cause envelopes containing absentee ballots to be placed in a ballot box, locked with three locks, in a secure place.

Laws 1974, c. 201, § 22, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§26-14-123.  Removal of outer envelopes - Examination of affidavits.

At 10 a.m. on Thursday preceding the election, or at such time thereafter as the county election board may desire, the county election board may meet and publicly remove the outer envelopes from all absentee ballots then received, examine and remove properly executed affidavits and place the plain opaque envelopes in a ballot box, locked with three locks.  Said procedure shall be repeated until such time as all ballots have been received.

Added by Laws 1974, c. 201, § 23, operative July 1, 1974.  Renumbered from Title 26, § 327.23 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1993, c. 316, § 12, eff. Sept. 1, 1993; Laws 2003, c. 485, § 21.

§2614124.  Absentee counters  Appointment.

The secretary of the county election board shall appoint absentee counters as authorized by the State Election Board, said absentee counters meeting all qualifications required of precinct counters.

Laws 1974, c. 201, § 24, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§2614125.  Counting procedure.

A.  On the day of the election at such time as the secretary of the county election board may prescribe, the county election board shall meet at the county courthouse or at the offices of the county election board if located elsewhere to count absentee ballots in the following manner:

The ballot box containing the plain opaque envelopes shall be shaken to mix the envelopes, after which the box shall be opened, the envelopes removed, and the ballots counted by a voting device assigned to count absentee ballots and operated by persons appointed by the secretary of the county election board.

B.  The procedure described in this section shall be repeated as is necessary until all ballots have been counted.  In no event shall fewer than twelve ballot cards be counted at any time, unless fewer than twelve ballot cards are received in total or after the first count is made.  The results of said absentee ballots shall not be announced earlier than 7:00 p.m. on the day of the election.

Added by Laws 1974, c. 201, § 25, operative July 1, 1974.  Renumbered from § 327.25 by Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.  Amended by Laws 1983, c. 45, § 1, operative July 1, 1983; Laws 1991, c. 321, § 40, eff. March 1, 1992; Laws 1993, c. 316, § 13, eff. Sept. 1, 1993.

§26-14-126.  Repealed by Laws 1991, c. 321, § 57, eff. March 1, 1992.

§2614127.  Prescribing forms.

The Secretary of the State Election Board shall prescribe all forms to be used in administering absentee ballot provisions of the law.

Laws 1974, c. 201, § 27, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§2614128.  Instructions.

The Secretary of the State Election Board shall prescribe instructions for voting by absentee ballot.  A copy of said instructions shall be mailed to each voter requesting an absentee ballot.

Laws 1974, c. 201, § 28, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§2614129.  List of absentee voters.

The secretary of each county election board shall cause to be printed the words "Absentee Ballot Request" next to the voter's name on the precinct registry for all voters in a precinct who have requested absentee ballots prior to election day.

Laws 1974, c. 201, § 29, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976; Laws 1990, c. 331, § 18, eff. July 1, 1990.

§2614130.  Posting of lists.

The secretary of each county election board shall publicly post a list of all voters by precinct who have requested absentee ballots at the office of the county election board on the day preceding the election.

Laws 1974, c. 201, § 30, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976; Laws 1990, c. 331, § 19, eff. July 1, 1990.

§26-14-131.  Repealed by Laws 1990, c. 331, § 21, emerg. eff. May 31, 1990.

§26-14-132.  Retention of materials.

All materials used for procuring and casting an absentee ballot shall be retained by the secretary of the county election board for a period of twenty-four (24) months after the day of the election.

Added by Laws 1983, c. 171, § 20, emerg. eff. June 6, 1983.  Amended by Laws 1997, c. 176, § 19, eff. Nov. 1, 1997.

§2614133.  Notification of rejection.

In the event a voter's application or affidavit is rejected for any reason, the secretary of the county election board shall immediately notify said voter in writing of the rejection and the reason therefor.

Laws 1974, c. 201, § 33, operative July 1, 1974; Laws 1976, c. 90, § 11, emerg. eff. May 6, 1976.

§26-14-135.  Emergency procedures to facilitate voting by uniformed and overseas citizens.

If a national or local emergency or other situation arises which makes substantial compliance with the provisions of the federal Uniformed and Overseas Citizens Absentee Voting Act of 1986, as amended, impossible or unreasonable, such as a natural disaster or an armed conflict involving United States Armed Forces, or mobilization of those forces, including National Guard and Reserve components, the Secretary of the State Election Board may prescribe special emergency procedures as may be necessary to facilitate absentee voting by those citizens directly affected who otherwise are eligible to vote in the state.

Added by Laws 2003, c. 485, § 22.

§2615108.1.  Uses of campaign contributions  Unused contributions.

Contributions received by any person who has filed a declaration of candidacy for any public office with the Secretary of the State Election Board or the secretary of any county election board shall be used to defray any campaign expenditures or any ordinary and necessary expenses incurred by the person in connection with his duties as a holder of the public office.  Said contributions shall not be used for any other purposes. Contributions and any interest income earned on said contributions which are not used in this manner shall be returned to the contributors pursuant to any formula approved by the person or shall be donated to the campaign of any other political candidate or candidates or to any political party officially recognized by the State Election Board or retained by the person for use in a future election.

§26-16-101.  Felony offenses.

Any person deemed guilty of a felony under provisions of this act shall, upon conviction, be confined in the State Penitentiary for not more than two (2) years, or fined not more than Five Thousand Dollars ($5,000.00), or both.

Added by Laws 1974, c. 153, § 16-101, operative Jan. 1, 1975.  Amended by Laws 1997, c. 133, § 441, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 325, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 441 from July 1, 1998, to July 1, 1999.

§26-16-102.  Voting illegally.

Any person who votes more than once at any election, who votes in a precinct after having transferred voter registration to a new precinct, or who, knowing that he or she is not eligible to vote at an election, willfully votes at said election shall be deemed guilty of a felony.  Any voter covered by Section 14-116 of this title who willingly votes and submits an absentee ballot pursuant to Section 14-104.1 of this title later than the day of the election shall be deemed guilty of a felony.

Added by Laws 1974, c. 153, § 16-102, operative Jan. 1, 1975.  Amended by Laws 2003, c. 485, § 23; Laws 2004, c. 5, § 19, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 403, § 3 repealed by Laws 2004, c. 5, § 20, emerg. eff. March 1, 2004.

§26-16-103.  False swearing.

Any person who swears or affirms a false affidavit in order to become eligible to vote, to obtain and vote a provisional ballot, or to obtain and vote an absentee ballot shall be deemed guilty of a felony.

Added by Laws 1974, c. 153, § 16-103, operative Jan. 1, 1975.  Amended by Laws 2004, c. 307, § 10, emerg. eff. May 17, 2004.

§26-16-103.1.  Unauthorized registration of voters.

Anyone who knowingly causes any qualified elector to be invalidly registered or anyone who knowingly causes any unqualified person to be registered shall be deemed guilty of a felony.

Added by Laws 1991, c. 52, § 2, emerg. eff. April 9, 1991.  Amended by Laws 1994, c. 260, § 24, eff. Jan. 1, 1995.

§2616104.  False notarization.

Any person, notary public or other official authorized to administer oaths who notarizes, verifies, acknowledges or attests to the signature on the affidavit of an absent voter or on the attestation of an incapacitated voter, without the person whose affidavit or attestation is being taken actually appearing in person before said person, notary public or official authorized to administer oaths, shall be deemed guilty of a felony.

Laws 1974, c. 153, § 16104, operative Jan. 1, 1975.

§2616105.  Fraud.

A.  Any person who knowingly perpetrates fraud, or who steals supplies used to conduct an election, in order to change a voter's vote, or to change the composition of the official ballot or ballots, or to change the counting of the ballots, or to change the certification of the results of an election, shall be deemed guilty of a felony.

B.  At every precinct there shall be posted information, provided by the State Election Board, which states the penalties for voter fraud and states that, if voter fraud is suspected, complaints should be reported to the State Election Board.

C.  The State Election Board shall, upon receiving the complaint:

1.  Document such complaint and request the name and mailing address of the person making the complaint;

2.  Send a letter to the person making the complaint, stating the penalties for voter fraud and the option of contacting the district attorney in the county where such fraud is suspected; and

3.  Provide the district attorney's name and phone number.

D.  All information relating to voter complaints shall remain confidential until after the complaint has resulted in a conviction or a plea of guilty or nolo contendere.

Added by Laws 1974, c. 153, § 16105, operative Jan. 1, 1975.  Amended by Laws 2003, c. 403, § 4, eff. Nov. 1, 2003.

§2616106.  Bribes to influence votes.

Any person who offers, solicits or accepts something of value intended to directly or indirectly influence the vote of the person soliciting or accepting same shall be deemed guilty of a felony.

Laws 1974, c. 153, § 16106, operative Jan. 1, 1975.

§2616107.  Bribe for withdrawal of candidacy.

Any person who shall offer or give to another anything of value to induce or cause such other person to withdraw from a political contest as a candidate or nominee at any election shall be deemed guilty of a felony.

Laws 1974, c. 153, § 16107, operative Jan. 1, 1975.

§2616108.  Acceptance of bribe for withdrawal.

Any person who shall solicit or accept from another anything of value for withdrawing from any political contest as a candidate or nominee for any office at any election shall be deemed guilty of a felony.

Laws 1974, c. 153, § 16108, operative Jan. 1, 1975.

§2616109.  Coercion prohibited.

Any person who, by means of coercion or any other method, knowingly attempts to prevent a qualified elector from becoming registered, or a registered voter from voting, shall be deemed guilty of a felony.

Laws 1974, c. 153, § 16109, operative Jan. 1, 1975.

§2616110.  Misdemeanors.

Any person deemed guilty of a misdemeanor under provisions of this act shall, upon conviction, be confined to the county jail for not more than one (1) year, or fined not more than One Thousand Dollars ($1,000.00) or both.

Laws 1974, c. 153, § 16110, operative Jan. 1, 1975. d

§2616111.  Electioneering.

Any person who electioneers within three hundred (300) feet of any ballot box while an election is in progress, and any person except election officials and other persons authorized by law who remains within fifty (50) feet of any ballot box while an election is in progress shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16111, operative Jan. 1, 1975. d

§2616112.  Intoxicating liquors.

Any person who takes intoxicating liquors of any kind or quantity to within onehalf (1/2) mile of any polling place on an election day shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16112, operative Jan. 1, 1975.

§26-16-113.  Interference with voter or conduct of election.

Any person, including a lawfully appointed watcher or exit pollster, who interferes with a registered voter who is attempting to vote, or any person who attempts to influence the vote of another by means of force or intimidation, or any person who interferes with the orderly and lawful conduct of an election shall be deemed guilty of a misdemeanor.

Added by Laws 1974, c. 153, § 16-113, operative Jan. 1, 1975.  Amended by Laws 2004, c. 307, § 11, emerg. eff. May 17, 2004.

§2616114.  Failure to perform duty.

Any member or employee of a county election board or precinct election board who willfully fails to perform his lawful duty shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16114, operative Jan. 1, 1975.

§2616115.  Disclosure by voter.

Any person who, within the election enclosure, discloses to any other person how he voted shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16115, operative Jan. 1, 1975.

§2616116.  Disclosure by election official.

Any election official who discloses how any voter may have voted shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16116, operative Jan. 1, 1975. d

§2616117.  Disclosure of count.

Any person who discloses the count during an election prior to the time such disclosure is authorized by law shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16117, operative Jan. 1, 1975. de

§2616118.  Removal of ballot.

Any person who removes a ballot from the polling place or who carries a ballot into the polling place shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16118, operative Jan. 1, 1975.

§2616119.  Expenditure of public funds.

Any official in this state who shall direct or authorize the expenditure of any public funds under his care, except as specifically authorized by law, to be used either in support of, or in opposition to, any measure which is being referred to a vote of the people by means of the initiative or referendum, or which citizens of this state are attempting to have referred to a vote of the people by the initiative or referendum, shall be deemed guilty of a misdemeanor, and the office held by such party shall be adjudged vacant and shall be filled in the manner prescribed by law.

Laws 1974, c. 153, § 16119, operative Jan. 1, 1975.

§2616120.  Illegal printing or possession of certain voting materials.

Any person who causes to be printed, or who has in his possession ballots or blank voter identification cards not authorized by law shall be deemed guilty of a misdemeanor.

Added by Laws 1974, c. 153, § 16120, operative Jan. 1, 1975.  Amended by Laws 1991, c. 52, § 3, emerg. eff. April 9, 1991; Laws 1994, c. 260, § 25, eff. Jan. 1, 1995.

§2616121.  False application.

Any person who knowingly executes a false application for an absentee ballot shall be deemed guilty of a misdemeanor.

Laws 1974, c. 153, § 16121, operative Jan. 1, 1975.

§26-16-123.  Voter registration or voting crimes - Notification of district attorney - Investigation and report.

A.  The Secretary of the State Election Board or any county election board who has documents that appear to be evidence of voter registration or voting crimes shall notify the district attorney for the county or counties involved.

B.  When presented with documentation of possible voter registration or voting crimes by the Secretary of the State Election Board or any county election board, a district attorney shall investigate and, within thirty (30) days and each thirty (30) days thereafter following receipt of such documentation, report in writing to the Secretary of the State Election Board or county election board the status of the investigation until charges are filed or the district attorney declines to file charges.

Added by Laws 1997, c. 177, § 5, eff. Nov. 1, 1997.

§26-16-123.1.  Witnessing signature of more than certain number of affidavits of persons swearing incapacitation - Violation.

Any person, except members of absentee voting boards, who witnesses the signature of more than five affidavits of persons who swear they are physically incapacitated and unable to vote in person at their precinct on election day shall, upon conviction, be deemed guilty of a misdemeanor.

Added by Laws 2002, c. 447, § 21, emerg. eff. June 5, 2002.

§2617112.  Effect of headings.

Article and section headings contained in this act shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.

Laws 1974, c. 153, § 17112, operative Jan. 1, 1975.

§26-20-101.  Date of primary - Other elections prohibited.

A.  A Presidential Preferential Primary for recognized political parties shall be held on the first Tuesday in February in each of the years in which the President and Vice President of the United States are to be elected.

B.  If one or more states having a mutual boundary with this state establish a single date for a regional primary, the State Election Board is authorized to change the date of the Oklahoma primary to the date established for the regional primary.

C.  No county, municipality, school district or other entity authorized by law to call elections shall schedule an election on any date during the twenty (20) days immediately preceding the date of any such Primary Election.  However, this subsection shall not apply to home rule municipalities.

Added by Laws 1986, c. 4, § 1, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 306, § 1, emerg. eff. May 30, 1990; Laws 2003, c. 174, § 1, eff. Nov. 1, 2003.

§26-20-102.  Filing with Secretary of State - Qualifications - Petition - Fees - Ballots.

A.  Candidates for the nomination for President of the United States shall file with the Secretary of the State Election Board.  Such candidates shall be members of political parties recognized under the laws of the State of Oklahoma and shall have filed a statement of candidacy with the Federal Election Commission and shall have raised and expended not less than Five Thousand Dollars ($5,000.00) for said office.  The candidates shall be required to swear an oath or affirm that they meet the aforementioned qualifications, and their signatures shall be witnessed by a notary public.  Such filing beginning at 8:00 a.m. on the first Monday in December and ending at 5:00 p.m. on the next succeeding Wednesday, or at a time prescribed by the State Election Board for a Presidential Preferential Primary to be held on a date other than the first Tuesday in February.  A statement of candidacy must be accompanied by a petition supporting a candidate's filing signed by one percent (1%) of the registered voters in each congressional district eligible to vote for a candidate or one thousand (1,000) registered voters in each congressional district eligible to vote for a candidate, whichever is less, as reflected by the latest January 15 registration report; or by a cashier's check or certified check in the amount of Two Thousand Five Hundred Dollars ($2,500.00).  Such check shall be forfeited unless a candidate receives more than fifteen percent (15%) of the votes cast.  The State Election Board shall cause the names of all candidates who have filed within the proper time to be printed on the official ballots.  The ballots shall be prepared as provided for by law.  Voters shall be restricted to one vote for the candidate of his or her choice of the political party in which the voter is registered.

B.  Each page of a petition supporting a candidate's filing shall identify the county and the congressional district, and shall contain the names of registered voters in only one congressional district and in only one county.

C.  Each page of a petition supporting a candidate's filing shall be verified.  Verification shall be made in substantial compliance with the provisions of Section 6 of Title 34 of the Oklahoma Statutes.

Added by Laws 1986, c. 4, § 2, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 86, § 4, eff. Nov. 1, 1987; Laws 2003, c. 485, § 24.

2620103.  Primary election statutes applicable.

Except as provided for in this act, the provisions of Title 26 of the Oklahoma Statutes relating to primary elections shall apply to Presidential Preferential Primary elections.

Added by Laws 1986, c. 4, § 3, eff. Nov. 1, 1986.

§2620104.  Certification of candidates  Allocation of delegates  Future primaries  Delegate voting.

A.  Upon the completion of the state canvass of the results of the Presidential Preferential Primary, the Secretary of the State Election Board shall certify to the state chairman of each political party which has candidates participating in the primary:

1.  the names of the party's candidates and the votes each received, by congressional district as well as statewide; and

2.  the total of the votes cast in the political party, by congressional district as well as statewide.

B.  Each candidate shall be awarded delegates by congressional districts proportionately, by the ratio of votes they received to the total vote cast in said congressional district; provided however, no delegates shall be awarded to any candidate receiving less than fifteen percent (15%) of the vote, and such votes shall be allocated among the other candidates in proportion to their total vote.  If no candidate receives fifteen percent (15%) or more of the vote, then the candidate receiving the highest number of votes in that district shall be awarded all the delegates from that district.  C.  The candidate receiving the largest number of votes statewide shall be awarded all delegate votes authorized by the National Committee of the political party which are selected as the atlarge delegates at the state convention of said party.

D.  Votes shall be allocated on a basis of not less than onehalf (1/2) delegate vote or the minimum allowed by the national party rules.

E.  Each political party shall then select, by a method to be determined by the party, as many delegates to the national party convention as are allotted it by the national committee of that party.

F.  No later than 5:00 p.m. on the tenth day of January, 1988, and each year thereafter in which the President and Vice President of the United States are to be elected, the Attorney General shall submit to the Secretary of the State Election Board notice of the manner in which results of the next following Presidential Preferential Primary are to be certified and to whom said results are to be certified.  The State Election Board shall certify results according to the manner prescribed in the notice.  The Attorney General shall be required to provide said notice in such a way as to be consistent with the methods required by the recognized political parties relative to selection of delegates to their national conventions.

G.  Each delegate or alternate delegate to the national convention of his political party shall cast their vote on all ballots for the candidate who received this state's vote. If that candidate is for any reason no longer a candidate, the votes of the Oklahoma delegation shall be cast for any candidate of their choice.  H.  If the political parties involved in the primary elections will not accept the minimum threshold or other provisions of this section, or have a different method of allocating the votes of all candidates falling below such threshold, either as to the congressional districts or statewide vote, then these matters may be governed by the respective political parties involved.

Added by Laws 1986, c. 4, § 4, eff. Nov. 1, 1986. Amended by Laws 1987, c. 86, § 3, eff. Nov. 1, 1987.

§2620105.  Delegates and alternates to file affidavits on voting.

No person selected as a delegate or alternate delegate shall qualify to attend the national convention of his political party unless he files with the state central committee of his party a signed affidavit of acceptance stating his name, address, that he is a registered voter of the political party and, pursuant to effectuating the purpose and the result of the Presidential Preferential Primary in this state, that he pledges himself to vote as provided for in Section 4 of this act.

Any vote cast by a delegate which is not in accordance with his delegate pledge shall be void.

Added by Laws 1986, c. 4, § 5, eff. Nov. 1, 1986.

§2621101.  Study of unitary, unified, integrated system of election administration  Implementation of electronic data processing applications and purchase of voting devices.

A.  The Secretary of the State Election Board is hereby authorized beginning July 1, 1989, to purchase equipment for and implement a unitary, unified, integrated system of election administration for the State of Oklahoma that includes an electronic data processing system for maintenance of voter registration records, certification of election results and other electionrelated applications, and the installation of electronic, optical scanning voting devices compatible with the same system in every precinct polling place.

B.  The Secretary of the State Election Board is authorized to adopt procedures consistent, insofar as practicable, with existing law for implementation of the system.

C.  Except as provided in subsection A, no electronic data processing applications shall be implemented by a county election board, nor shall voting devices be purchased by a county, except for those electronic data processing applications and voting devices already in use or for which a contract had been signed by no later than March 31, 1986.

Added by Laws 1986, c. 137, § 1, emerg. eff. April 17, 1986. Amended by Laws 1989, c. 338, § 1, emerg. eff. May 31, 1989.

§26-21-102.  Procedures to protect proprietary interest in computer programs.

The Secretary of the State Election Board is authorized to adopt procedures and take any other actions consistent with existing law to protect the state's proprietary interest in computer programs and software, training materials, publications and any other documents developed as part of a unitary, unified, integrated system of election administration for the State of Oklahoma.

Added by Laws 1990, c. 331, § 20, eff. July 1, 1990.

§26-22-101.  Declaration of election emergency.

The Secretary of the State Election Board is authorized to declare an election emergency for any area of the state if it becomes impossible to conduct one or more elections using voting devices. Said declaration must be in writing and specify the county or counties, election or elections and dates covered by the emergency. The Secretary of the State Election Board is authorized to prescribe procedures for elections conducted under said declaration consistent with purposes of the General Election laws.

Added by Laws 1991, c. 321, § 41, eff. March 1, 1992.

§26-22-102.  Ballot printing - Party emblems.

In a declared election emergency the Secretary of the State Election Board shall declare that either this section or Section 6-106 of this title shall govern General Election ballot printing.  The official ballot for the General Election shall be printed so that the nominees of the various political parties and nonpartisan candidates will appear in columns, a column being given to the nominees of each party, and a column being given to nonpartisan candidates.  The candidates of the Democratic party shall be printed in the first column, those of the Republican party in the second position column and those of other parties as the State Election Board may direct, giving preference to the party which had the largest number of registered voters in the latest January 15 report.  Each political party shall have the right to select an emblem to be used in designating its candidates on the ballot; provided, however, that no party shall be allowed to use the coat of arms or seal of Oklahoma or of the United States, or the respective flags thereof.  Until changed by resolution of a political party, in state convention, the emblem of the Democratic party shall be a rooster and that of the Republican party an eagle.  Change in a party emblem shall be authorized by the Secretary of the State Election Board only after receipt of written notice of said change by said Secretary from the state central committee of a party.  At the top of the column shall appear the name of the recognized party; directly below the name of the party the emblem of said party; and directly below said emblem a circle at least one-half (1/2) inch in diameter.  The name of the office entitled to the first place in the column, preceded by the word "for", shall next appear in bold type, as "For Governor".  Immediately after same shall be the names of the party's nominees for such office, preceded by a square one-fourth (1/4) inch in size.  The initial or the first letter of the name of a candidate shall have only the space of an "em" between it and this square, and there shall be no line between the name of an office and that of such candidate; but there shall be a line following the name of a candidate and the name of the next office in order down the column.  The list shall be continued down each column, naming the officers in the order in which they are set out by the Constitution and statutes, until all the nominees are given space.  No party's list of candidates shall occupy more than one column, and the columns shall be setoff with well-defined lines.  At the top of the column designated for nonpartisan candidates, except in the case of judicial officers, shall appear the word "Independent"; provided further, that no party emblem and no circle shall appear between the word "Independent" and the line below same.  Each type of ballot may be printed on a different color of paper, said color to be designated by the Secretary of the State Election Board.

Added by Laws 1991, c. 321, § 42, eff. March 1, 1992.

§26-22-103.  Opening ballot box.

In a declared election emergency, when all else is in readiness for the opening of the polls, the inspector shall open each ballot box and, in view of the judge, clerk and any registered voters at the polling place, shall turn said box top down to show that no ballots are contained therein.  The inspector shall then lock said box and shall give the key to one lock to the judge, one to the clerk and retain the third himself.

Added by Laws 1991, c. 321, § 43, eff. March 1, 1992.

§26-22-104.  Method of counting.

In a declared election emergency, the counting of ballots shall be conducted in accordance with the procedure prescribed by the Secretary of the State Election Board so as to ensure accuracy and promptness in determining the result.  Provided, however, that the following provisions shall be incorporated into said prescribed procedure:

1.  In elections for which counters have been authorized, two counters, of different political parties if possible, shall call from the ballots the names of the candidates voted for, while two other counters, also of different political parties if possible, shall record the votes upon the official tally sheets.  Only pencils may be used in recording the vote.

2.  If only two counters are authorized for an election, they shall be of different political parties, if possible.  Both counters shall examine the ballots at the same time, while calling out the vote and recording said vote upon the tally sheets in the manner prescribed by the Secretary of the State Election Board.

It shall be unlawful for any person to divulge the progress of the count until after all ballots have been counted and the results of said count have been certified.

Added by Laws 1991, c. 321, § 44, eff. March 1, 1992.

§26-22-105.  Rules governing counting.

In a declared election emergency, the Secretary of the State Election Board shall declare that either this section or Section 7-107 of this title shall govern the counting and recounting of votes:

1.  If the name of any person is written on a ballot, said ballot shall not be counted for any office or question thereon;

2.  An "X", cross, or two lines that meet, including the so-called "check mark", the intersection or point of meeting of which shall be within or on the line of the proper circle or square, shall be valid.  Such marking shall be hereinafter referred to as "valid markings".  Such valid markings located otherwise on the ballot shall not be counted.  Such valid markings shall include a circle or square which has been blackened in ink, even if the entire circle or square is not filled and even if the blackened portion may extend beyond the boundaries of the circle or square;

3.  Marks used to designate the intention of the voter, other than those herein defined as valid markings, shall not be counted;

4.  Valid markings shall be counted even though one or both lines thereof shall be duplicated, provided that the lines intersect or meet within or on the line of the proper circle or square;

5.  Failure to properly mark a ballot as to one or more candidates or questions shall not of itself invalidate the entire ballot if the same has been properly marked as to other candidates or questions, unless such improper marking shall constitute a distinguishing mark;

6.  A valid marking marked in the circle under the emblem of a political party shall be counted as a vote for each of said political party's candidates on that ballot card, except that a valid marking marked in the square beside a candidate's name shall take precedence, for that office, over a valid marking in the circle under the emblem of a political party.  Provided, further, that if valid markings are marked in the circles under the emblems of more than one political party on a ballot, said ballot shall not be counted for any offices thereon; and

7.  Any ballot or part of a ballot on which it is impossible to determine the voter's choice of candidate shall be void as to the candidate or candidates thereby affected.

Added by Laws 1991, c. 321, § 45, eff. March 1, 1992.

§26-22-106.  Reason for failure to count to be noted.

In a declared election emergency, if a ballot or part of a ballot is not counted for any reason, a counter shall write said reason on the back of said ballot, and sign said statement.

Added by Laws 1991, c. 321, § 46, eff. March 1, 1992.

§26-22-107.  Mutilated ballots.

In a declared election emergency, a ballot bearing the name of a person or which is marked in the circles under the emblems for more than one political party, as hereinbefore described, and a ballot which was placed in the ballot box without being voted, shall be considered as a mutilated ballot and shall be retained separately from the ballots which have been counted in whole or in part.

Added by Laws 1991, c. 321, § 47, eff. March 1, 1992.

§26-22-108.  Watchers - Appointment - Duties.

In a declared election emergency, any candidate or any recognized political party shall be entitled to have a watcher present at any place where an official count is being conducted.  Said watcher must be commissioned in writing by the candidate, or by the chairman of the recognized political party of the county in which the watcher is being authorized.  Said commission must be filed with the secretary of the appropriate county election board no later than 5:00 p.m. on Wednesday preceding the election.  Watchers must subscribe to an oath to observe all laws and rules prescribed for watchers as hereinafter provided.  Said oath must be administered by the inspector of the precinct in which the watcher is authorized.  In counties using paper ballots, said watcher shall be limited to observing the official count and shall have no further authority than to make written objections to said count.  Said watcher shall be required to remain at the polling place for the same hours as the counters and shall be confined to the area wherein the official count is being conducted.

Added by Laws 1991, c. 321, § 48, eff. March 1, 1992.

§26-22-109.  Certificate of vote.

In a declared election emergency, at the conclusion of the official count, the counters shall execute certificates of vote wherein said counters attest to the correctness of the totals.  The inspector shall cause one copy of each certificate to be posted on the door or entrance of the polling place and shall cause one copy of each certificate to be transmitted forthwith to the Secretary of the State Election Board.

Added by Laws 1991, c. 321, § 49, eff. March 1, 1992.

§26-22-110.  Ballots and materials placed in ballot box - Return to county election board.

In a declared election emergency, all ballots and all materials used in conducting the official count shall be placed in the ballot box.  Said ballot box shall be locked, and the inspector shall return it, along with all other election materials and a copy of each certificate of vote, forthwith to the county election board.

Added by Laws 1991, c. 321, § 50, eff. March 1, 1992.

§26-22-111.  Retention of ballot box.

In a declared election emergency, the county election board shall not disturb anything in the ballot box, and the box shall be retained by the secretary of the county election board until opened by court order or until it is necessary to open same for use at the next election, at which time the ballots shall be destroyed; provided, however, that in no case shall the ballot cards be destroyed until thirty (30) days after the election at which they were cast.  Provided, however, if the certificate of vote or precinct registry has been locked inside a ballot box inadvertently, said box may be opened in public view in the presence of all members of the county election board by the inspector, who shall remove only said certificate or precinct registry and relock the ballot box.

Added by Laws 1991, c. 321, § 51, eff. March 1, 1992.

§26-22-112.  Retention of keys.

In a declared election emergency, each member of the county election board shall retain one key to each ballot box until the time for contests of elections has expired, or until the boxes are opened pursuant to such a contest.

Added by Laws 1991, c. 321, § 52, eff. March 1, 1992.

§26-22-113.  Petition for recount - Deposit required - Service of notice - Recounts of issue or question elections.

In a declared election emergency:

A.  In the event a candidate requests a recount of the ballots cast in an election, he must set forth in his petition the precincts and absentee ballots which he desires to be recounted.  Said petition must be accompanied by either a cashier's check or certified check in the amount of Six Hundred Dollars ($600.00) for each county affected by the petition.  When such petition is properly filed, it shall be the duty of the secretary of the appropriate election board to order said recount to begin not less than three (3) nor more than ten (10) days from the date of filing of said petition.  It shall be the duty of such contestant to cause to be served upon the candidate or candidates opposing him, and directly affected by said contest, a true copy of said petition and a true copy of said order.  Said service shall be made in person where possible, within twenty-four (24) hours after the filing of said original petition of contest.  Service shall be made by the sheriff of the county as to all offices, except that of sheriff, in which case the same shall be served by the county clerk and the certificate of returns of such sheriff or county clerk, showing the inability to make such service within the above-mentioned time, shall be deemed sufficient proof of the absence of such candidate, or candidates, or the inability to serve such notice upon him, and to justify the constructive service hereafter provided.  Where personal service is impossible, within said time, it is hereby made the duty of said contestant to serve said true copies upon the secretary of the appropriate election board.  Provided that for the purpose of such constructive service, the secretaries of the county election boards are hereby made and constituted the service agents for all contests of elections filed in accordance herewith.  By filing his declaration of candidacy for election, a candidate shall thereby be conclusively presumed to have accepted the terms and provisions hereof and specifically the aforesaid constructive service.  When constructive service becomes necessary, said constructive service shall be made at the date, time and place of said hearing.

B.  For elections on issues or questions when no candidate is involved, recounts shall be authorized only when:

1.  the margin of votes between those for and those against the issue is one hundred fifty (150) or less when fifteen thousand (15,000) or more total votes are counted for or against the issue or question; or

2.  the margin of votes between those for and those against the issue is one percent (1%) or less of the total number of votes cast on the issue when fourteen thousand nine hundred ninety-nine (14,999) or fewer total votes are cast for or against the issue or question.  Provided, furthermore, that a recount is authorized only after an individual, who is a registered voter and who participated in the election, presents to the appropriate county election board a petition signed by one hundred fifty (150) registered voters who participated in the election when fifteen thousand (15,000) or more total votes are counted for and against the question, or if fourteen thousand nine hundred ninety-nine (14,999) or fewer votes are cast for and against the issue, by a number of registered voters who participated in the election equal to one percent (1%) or more of the total votes cast for and against the issue.  Said petition must be accompanied by either a cashier's check or certified check in the amount of Six Hundred Dollars ($600.00) for each county affected by the petition.  When such petition is properly filed, it shall be the duty of the secretary of the appropriate election board to order said recount to begin not less than three (3) days nor more than ten (10) days from the date of filing of said petition.  Recounts of issue or question elections shall not be permitted of any statewide election.

Added by Laws 1991, c. 321, § 53, eff. March 1, 1992.

§26-22-114.  Procedure for counting ballots - Watchers.

In a declared election emergency, in conducting the recount of ballots, the county election board shall open each ballot box individually and shall assign said ballots to a group of counters appointed by the secretary of the county election board.  Said counters shall then conduct the recount in the same manner as provided by law for counting ballots in Primary, Runoff Primary and General Elections.  The county election board shall supervise such counting and its decision shall be final in all cases.  Each candidate affected by or individual petitioning for the recount is entitled to have a watcher present at each place where a count is being made.  Said watcher shall be limited to a challenge, in writing, of any decision made by the counters with regard to counting of a ballot.  Such challenge shall be made immediately to the county election board, whose decision on said challenge shall be final.  Each group of counters shall have representation of at least two political parties, where possible.  Said counters shall be appointed from among the registered voters of the county and shall meet such qualifications as may be imposed for a precinct inspector, judge or clerk.  Counters shall be paid on the same basis as precinct judges and clerks are paid for Primary, Runoff Primary or General Elections.

Added by Laws 1991, c. 321, § 54, eff. March 1, 1992.

§26-22-115.  Absentee ballots - Counting procedure.

In a declared election emergency:

A.  At 7:00 a.m. on the day of the election, or at such later time that day as the secretary of the county election board may prescribe, the absentee counters shall meet at the county courthouse or at the offices of the county election board if located elsewhere to count absentee ballots in the following manner:

1.  The ballot box containing the properly executed envelopes bearing affidavits shall be opened and the envelopes bearing affidavits removed;

2.  The plain opaque envelopes shall be placed in a ballot box locked with three locks; and

3.  The ballot box shall be shaken to mix the plain opaque envelopes, after which the box shall be opened, the envelopes removed, and the ballots counted according to law.

B.  The procedure described in this section shall be repeated as is necessary until all ballots have been counted.  In no event shall fewer than twelve ballots be counted at any time, unless fewer than twelve ballots are received in total or after the first count is made.  The results of said absentee ballots shall not be announced earlier than 7:00 p.m. on the day of the election.

Added by Laws 1991, c. 321, § 55, eff. March 1, 1992.

§26-22-116.  Counting by county election board in certain cases.

In an election emergency, in the event no absentee counters are authorized, the county election board shall conduct the count of absentee ballots in the manner hereinbefore provided.

Added by Laws 1991, c. 321, § 56, eff. March 1, 1992.

§26122.  Determination of successful party impossible  Procedure  Governor to call special election.

In the event, after a hearing is conducted, it is deemed impossible to determine who should be certified as the party's nominee or to whom a certificate of election shall be issued, or which candidates are entitled to have their names appear on the Runoff Primary Election ballot, the judge shall notify the appropriate election board secretary of same.  It shall then be the duty of the election board secretary to notify the Governor of said decision.  The Governor shall then order a new election to be conducted as soon as is practicable in the same manner as the contested election, with the identical candidates, provided that any candidate upon whom fraud has been proved shall not be a candidate in the new election.  Provided further, the above shall not apply to elections resulting in tie votes, which elections shall be determined as provided by law.

Laws 1974, c. 153, § 8122, operative Jan. 1, 1975.



Title 27. — Eminent Domain

OKLAHOMA STATUTES

TITLE 27.

EMINENT DOMAIN

_________

§271.  State lands subject to right of eminent domain.

The lands set apart for the use and benefit of the State of Oklahoma for public schools, for public buildings and educational institutions, either by congressional enactment or executive reservation, are hereby declared to be subject to the right of eminent domain in behalf of any public enterprises now authorized by law to condemn private property for mills, sewers, railroads, side tracks, station grounds and other municipal or corporate public uses, and all of the laws of this state with reference to the taking of private property for public use are hereby made applicable to the said lands.

R.L. 1910, § 3183.

§272.  Condemnation procedure for state lands.

Before any public corporation, municipality or other entity or person authorized to exercise the right of eminent domain under existing law, shall have the right to condemn or take any part of such lands, a plat of the grounds proposed to be taken, showing the part of the particular subdivision, shall be prepared and filed with the Governor of said state, together with a sworn statement of the engineer or superintendent in charge of such public work, that the taking of such lands is necessary to the exercise of the powers of such municipality or corporation; and it shall be the duty of the Governor to appoint three disinterested persons, resident householders of the county in which such land is located, who shall first take an oath to fairly and impartially appraise the value of the ground so taken, and the damage to the remaining parts of such subdivision by the taking thereof, and the said appraisers shall notify the Governor and the officers of such corporation of the time and place when they will proceed to appraise such damage, and at such time and place, upon actual view of the premises, the said appraisers shall meet and appraise the damage, in writing, and return one copy thereof under their signatures to the Governor of the state, and one copy to the principal officer of such corporation or municipality in charge of such construction, and if either party is aggrieved they may, within ten (10) days, appeal to the district court of the county where such land is located, in the same manner that appeals are taken from judgment of justices of the peace, where the amount of such damage shall be tried by a jury, as other causes are tried.  In case no appeal is taken from the award of such appraisers, such corporation or municipality shall have the right to occupy such grounds by the paying into the State Treasury the amount of such award.  In case either party appeals, such corporation or municipality shall have the right to occupy such grounds upon giving bond in treble the amount of the award, with sureties to be approved by the clerk of the district court where such appeal is pending, to the effect that the corporation or municipality will pay said award if such appeal be dismissed, or shall pay any judgment finally rendered in said action if the same shall be tried.

R.L. 1910, § 3184.

§273.  Compensation of appraisers of state lands.

The said appraisers shall receive as their compensation for their services the sum of Four Dollars ($4.00) each, per day, for the time actually engaged in making such appraisement, to be verified by them under their oath, and which shall be paid, in addition to the award, by the company or corporation requiring their services.

R.L. 1910, § 3185.

§274.  Waterpower companies  Right of eminent domain.

Any water power company, organized under the laws of this state, shall have power to exercise the right of eminent domain in like manner as railroad companies, for the purpose of securing sites for the erection of water power plants, together with the necessary dams over any nonnavigable stream and sites for the storage of water, and of securing rights-of-way for the necessary flumes and conduits for the purpose of conducting water for public or private consumption, and generating power, and for the purpose of securing rights-of-way for poles, wire and cables for transferring and transmitting electricity generated by water.

R.L. 1910, § 3187.

§275.  Local governments and cemeteries  Eminent domain.

Any county, city, town, township, school district, or board of education, or any board or official having charge of cemeteries created and existing under the laws of this state, shall have power to condemn lands in like manner as railroad companies, for highways, rights-of-way, building sites, cemeteries, public parks and other public purposes.

R.L. 1910, § 3188.

§276.  Private person or corporation  Eminent domain by.

Any private person, firm or corporation shall have power to exercise the right of eminent domain in like manner as railroad companies for private ways of necessity or for agriculture, mining and sanitary purposes.

R.L. 1910, § 3189.

§277.  Light, heat or power by electricity or gas  Eminent domain same as railroads.

Any person, firm or corporation organized under the laws of this state, or authorized to do business in this state, to furnish light, heat or power by electricity or gas, or any other person, association or firm engaged in furnishing lights, heat or power by electricity or gas shall have and exercise the right of eminent domain in the same manner and by like proceedings as provided for railroad corporations by laws of this state.

Laws 1917, c. 230, p. 431, § 3.

§277.1.  Coal pipelines  Licenses and permits  Limitations on eminent domain  Compensation.

Any pipeline company proposing to transport coal by pipeline in or through this state must first be licensed to operate by the Oklahoma Corporation Commission and no such license shall be granted until the Commission has, after a public hearing, determined a public need and necessity and a showing of economic feasibility for the proposed pipeline.  All licenses granted under this act by the Oklahoma Corporation Commission shall include a requirement that the utility purchaser of coal shall not pass through to the consumer, nor include in its capital base, any rate or charge for transportation of coal higher than the lowest cost available by common carrier.  The Corporation Commission shall not issue or consider a license until such applicant shall have produced legal proof that adequate supplies of water have been acquired to conduct transportation of coal by pipeline during the life of the contract.  Provided further, that the Commission shall not issue a permit, certificate, or any authority to any applicant whose rates and charges are not regulated by government authority, either state or federal, and that such state or federal regulations insure to the public and to the ultimate electric consumer that the contracts, rates and charges shall be just and reasonable, nondiscriminatory and offering no preference or advantage to any person, corporation, entity or group.

Foreign corporations organized under the laws of any other state or territory, or of the United States, and doing or proposing to do business in this state, and which shall have become a body corporate pursuant to or in accordance with the laws of this state, shall receive all the benefits provided by this act.  The power of eminent domain shall not include the right to take water.  Any time the power of eminent domain is exercised pursuant to this act, the property owner shall be compensated for all damages associated with the taking of the land including costs of moving a dwelling or equipment or any loss of present or future business or other associated damages personal to property owners.

Added by Laws 1977, c. 25, § 1, eff. Oct. 1, 1977.

§277.2.  Coal pipelines  Eminent domain same as railroads.

All companies authorized to operate under Section 1 of this act shall have the power to exercise the right of eminent domain in the same manner and by like proceedings as provided for railroad corporations by the laws of this state provided that said companies first comply with all requirements and restrictions of this act.

Added by Laws 1977, c. 25, § 2, eff. Oct. 1, 1977.

§277.3.  Right-of-way of coal pipelines - Filing acceptance and plat.

Before any pipeline company shall acquire any right-of-way through an exercise of the right of eminent domain hereunder, it shall file in the office of the Corporation Commission a proper and explicit authorized acceptance of the provisions of this act and the Constitution of this state, and a plat showing the route along which its pipeline is proposed to be constructed within this state and the intended size and capacity thereof.

Added by Laws 1977, c. 25, § 3, eff. Oct. 1, 1977.

§277.4.  Rightofway of coal pipelines  Filing acceptance and plat.

The rightofway requirements under this act shall be strictly limited to such width and route as is actually necessary and reasonable for the construction and maintenance of said line.  The Corporation Commission shall determine, in event of dispute, the width and route of rightofway as is actually necessary and reasonable to accomplish the purpose of this act with right of appeal by parties in interest to the Supreme Court of Oklahoma.

Added by Laws 1977, c. 25, § 4, eff. Oct. 1, 1977.

§277.5.  Rules and regulations.

The Corporation Commission is hereby authorized and empowered to promulgate, adopt and enforce reasonable rules and regulations relating to the design, rightsofway, construction, maintenance and operation of all coal pipelines in this state.

Added by Laws 1977, c. 25, § 5, eff. Oct. 1, 1977.

§277.6.  Water supply.

No Oklahoma water from any source shall be used in connection with the transportation, maintenance or operation of a coal slurry pipeline within or through the State of Oklahoma.

Added by Laws 1977, c. 25, § 6, eff. Oct. 1, 1977.

§27-7.7.  Use and disposal of nondischargeable water.

The Corporation Commission shall consider recommendations from the Department of Environmental Quality and shall specify the proper use and disposal of any nondischargeable water.

Added by Laws 1977, c. 25, § 7, eff. Oct. 1, 1977.  Amended by Laws 1993, c. 145, § 261, eff. July 1, 1993.

§277.8.  Designation of coal pipelines as common carriers.

Every pipeline authorized hereunder shall be a common carrier and subject to all laws and regulations relating thereto.

Added by Laws 1977, c. 25, § 8, eff. Oct. 1, 1977.

§277.9.  Contracts  Rates and charges of coal pipeline companies.

When the owner or owners of any interstate pipeline constructed under this act enter into a contract to provide its product or service to any person, firm or corporation in the State of Oklahoma, such contract shall set rates for such product or service at the lowest unit charge, based on the distance from the point or origin to the point of delivery, which it charges any other users of its product or service in any other state.

Added by Laws 1977, c. 25, § 9, eff. Oct. 1, 1977.

§277.10.  Public utility lines  Relocating, rerouting, construction changes, etc.  Expenses and expenditures.

Provided that in the event such common carrier pipeline, in the exercise of the power of eminent domain, or any other power granted hereunder, makes necessary the relocation, raising, lowering, rerouting, or changing the grade of, or altering the construction of any electric transmission, telegraph or telephone lines, railroads, properties and facilities, or pipeline, all such relocation, raising, lowering, rerouting, changing of grade or alteration of construction shall be accomplished at the sole expense of such common carrier pipeline.  The term "sole expense" shall mean the actual cost of such relocation, raising, lowering, rerouting, or change in grade or alteration of construction in providing comparable replacement without enhancement of such facilities, after deducting therefrom the net salvage value derived from the old facility.

Added by Laws 1977, c. 25, § 10, eff. Oct. 1, 1977.

§277.11.  Laws applicable.

The common carrier created hereby shall be subject to the provisions of Sections 5 through 5.2 and 309 of Title 52 of the Oklahoma Statutes.  The operation of a coal slurry pipeline in this state shall be subject to the provisions of Sections 926.1 through 926.13 of Title 82 of the Oklahoma Statutes.

Added by Laws 1977, c. 25, § 11, eff. Oct. 1, 1977.

§278.  Common carriers  Joint or union station or terminal.

Any person, firm or corporation organized under the laws of this state, or authorized to do business in this state, to furnish transportation of persons as common carriers, with permission of the Corporation Commission, after hearing and showing that public necessity and convenience requires the establishment of a joint or union station or terminal at any point served, shall have and exercise the right of eminent domain to acquire joint user of any existing bus station or terminal property, in the same manner provided by law for the exercise of eminent domain by railroad corporations.

Laws 1951, p. 65, § 1.

§279.  Application.

The provisions of this act shall be applicable to the acquisition of real property under the laws of this state for public use in any project or program in which federal, state or local funds are used.

Laws 1971, c. 355, § 1, eff. July 1, 1972.

§2710.  Reimbursement of owner for expenses after acquisition.

Any person, agency or other entity acquiring real property for public use under the laws of this state shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner for expenses he necessarily incurred for:

1.  Recording fees, transfer taxes and similar expenses incidental to conveying such real property;

2.  Penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering such real property; and

3.  The pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the acquiring entity, or the effective date of possession of such real property by the acquiring entity, whichever is the earlier.

Laws 1971, c. 355, § 2, eff. July 1, 1972.

§2711.  Reimbursement of expenses when property not acquired.

Where a condemnation proceeding is instituted by any person, agency or other entity to acquire real property for use as provided in Section 9 of this title and

1.  The final judgment is that the real property cannot be acquired by condemnation;

2.  The proceeding is abandoned; or

3.  If the award of the jury exceeds the award of the court-appointed commissioners by at least ten percent (10%), the owner of any right, title or interest in such real property may be paid such sum as in the opinion of the court will reimburse such owner for his reasonable attorney, appraisal and engineering fees, actually incurred because of the condemnation proceedings.  Such determination by the court shall be appealable to the Supreme Court in the same manner as any other final order.  The final award of such sums will be paid by the person, agency or other entity which sought to condemn the property.

Laws 1971, c. 355, § 3, eff. July 1, 1972; Laws 1975, c. 354, § 1, eff. Oct. 1, 1975.

§2712.  Inverse condemnation proceedings  Reimbursement of expenses.

Where an inverse condemnation proceeding is instituted by the owner of any right, title or interest in real property because of use of his property in any public program or project described in Section 1 of this act, the court, rendering a judgment for the plaintiff in such proceeding and awarding compensation for the taking of property, or the state's attorney effecting a settlement of any such proceeding, shall determine an award or allow to such plaintiff, as a part of such judgment or settlement, such sum as will, in the opinion of the court or the acquiring entity's attorney, respectively, reimburse such plaintiff for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of such proceeding.  A determination by the court shall be appealable to the Supreme Court in the same manner as any other final order.

Laws 1971, c. 355, § 4, eff. July 1, 1972.

§2713.  Policies.

Any person, acquiring agency or other entity acquiring real property for any public project or program described in Section 9 of this title shall comply with the following policies:

1.  Every reasonable effort shall be made to acquire, expeditiously, real property by negotiation.

2.  Real property shall be appraised before the initiation of negotiations, and the owner or his designated representative shall be given an opportunity to accompany the appraiser during his inspection of the property, except that the head or governing body of the entity acquiring real property, if so mandated by federal law or regulation, may prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value as such value is defined by federal law or regulation.

3.  Before the initiation of negotiations for real property, an amount shall be established which is reasonably believed to be just compensation therefor and such amount shall be promptly offered for the property.  In no event shall such amount be less than the approved appraisal of the fair market value of such real property. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which such property is acquired, or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property.  The owner of the real property to be acquired shall be provided with a written statement of, and summary of the basis for, the amount established as just compensation.  Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

4.  No owner shall be required to surrender possession of real property before the agreed purchase price is paid or deposited with the state court, in accordance with applicable law, for the benefit of the owner of an amount not less than the approved appraisal of the fair market value of such property, or the amount of the award of compensation in the condemnation proceeding of such property.

5.  The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling, assuming a replacement dwelling, as required by the Oklahoma Relocation Assistance Act, will be available, or to move his business or farm operation without at least ninety (90) days' written notice from the date by which such move is required.

6.  If any owner or tenant is permitted to occupy the real property acquired on a rental basis for a short term or for a period subject to termination on short notice, the amount of rent required shall not exceed the fair rental value of the property to a shortterm occupier.

7.  In no event shall the time of condemnation be advanced, on negotiations or condemnation and the deposit of funds in court for the use of the owner be deferred, or any other coercive action be taken to compel an agreement on the price to be paid for the property.

8.  If an interest in real property is to be acquired by exercise of power of eminent domain, formal condemnation proceedings shall be instituted.  The acquiring authority shall not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his real property.

9.  If the acquisition of only part of the property would leave its owner with an uneconomic remnant, an offer to acquire that remnant shall be made.  For the purposes of this section, an uneconomic remnant is a parcel of real property in which the owner is left with an interest after the partial acquisition of the property of the owner which has little or no value or utility to the owner.

10.  A person whose real property is being acquired in accordance with this title may, after the person has been fully informed of his right to receive just compensation for such property, donate such property, any part thereof, any interest therein, or any compensation paid therefor, as such person shall determine.

11.  As used in this section:

a. "Appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information; and

b. "Acquiring agency" means:

(1) a state agency which has the authority to acquire property by eminent domain pursuant to state law, and

(2) a state agency or person which does not have such authority, to the extent provided by regulation.

Laws 1971, c. 355, § 5, eff. July 1, 1972; Laws 1988, c. 315, § 2, emerg. eff. July 6, 1988.

§2714.  Buildings, structures and other improvements  Taking with real property.

A.  Where any interest in real property is acquired, an equal interest shall be acquired in all buildings, structures or other improvements located upon the real property which are required, by the head of the acquiring entity, to be removed from such real property or which he determines to be adversely affected by the use to which such real property will be put.

B.  For the purpose of determining the just compensation to be paid for any building, structure or other improvement required to be acquired as by subsection A of this section, such building, structure or other improvement shall be deemed to be a part of the real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove such building, structure or improvement at the expiration of his term, and the fair market value which such building, structure or improvement contributes to the fair market value of the real property to be acquired or the fair market value of such building, structure or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

C.  Payment under this section shall not result in duplication of any payments otherwise authorized by law.  No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant.  In consideration for any such payment, the tenant shall assign, transfer and release to the acquiring entity all his right, title and interest in and to such improvements.  Nothing in this section shall be construed to deprive the tenant of any rights to reject payment under this section and to obtain payment for such property interests in accordance with applicable law other than this section.

Laws 1971, c. 355, § 6, eff. July 1, 1972.

§2715.  Effect of statement of policies.

The provisions of Section 5 create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation.

Laws 1971, c. 355, § 7, eff. July 1, 1972.

§27-16.  Just compensation defined.

A.  In every case wherein private property is taken or damaged for public use, the person whose property is taken or damaged shall be entitled to just compensation.

B.  "Just compensation", as used in subsection A of this section, shall mean the value of the property taken, and in addition, any injury to any part of the property not taken.  Any special and direct benefits to the part of the property not taken may be offset only against any injury to the property not taken.  If only a part of a tract is taken, just compensation shall be ascertained by determining the difference between the fair market value of the whole tract immediately before the taking and the fair market value of that portion left remaining immediately after the taking.

Added by Laws 1991, c. 175, § 1, emerg. eff. May 8, 1991.

§27-21.  Expired July 1, 1943.

§27-22.  Expired July 1, 1943.

§27-23.  Expired July 1, 1943.

§27-24.  Expired July 1, 1943.

§27-25.  Expired July 1, 1943.

§27-26.  Expired July 1, 1943.

§27-27.  Expired July 1, 1943.

§27-28.  Expired July 1, 1943.

§27-29.  Expired July 1, 1943.

§27-30.  Expired July 1, 1943.

§27-31.  Expired July 1, 1943.

§27-32.  Expired July 1, 1943.

§27-33.  Expired July 1, 1943.

§27-34.  Expired July 1, 1943.

§27-35.  Expired July 1, 1943.

§27-36.  Expired July 1, 1943.

§27-37.  Expired July 1, 1943.



Title 27A. — Environment and Natural Resources

OKLAHOMA STATUTES

TITLE 27A.

ENVIRONMENT AND NATURAL RESOURCES

_________

§27A-1.  Renumbered as § 1-1-101 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1-1-101.  Short title.

Chapter 1 of this title shall be known and may be cited as the "Oklahoma Environmental Quality Act".

Added by Laws 1992, c. 398, § 1, emerg. eff. June 12, 1992.  Amended by Laws 1993, c. 145, § 1, eff. July 1, 1993.  Renumbered from § 1 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1-1-102.  Purpose of act.

The purpose of the Oklahoma Environmental Quality Act is to provide for the administration of environmental functions which will:

1.  Provide that environmental regulatory concerns of industry and the public shall be addressed in an expedient manner;

2.  Improve the manner in which citizen complaints are tracked and resolved;

3.  Better utilize state financial resources for environmental regulatory services; and

4.  Coordinate environmental activities of state environmental agencies.

Added by Laws 1992, c. 398, § 2, emerg. eff. June 12, 1992.  Amended by Laws 1993, c. 145, § 2, eff. July 1, 1993.  Renumbered from § 2 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1-1-201.  Definitions.

As used in the Oklahoma Environmental Quality Act:

1.  "Clean Water Act" means the federal Water Pollution Control Act, 33 U.S.C., Section 1251 et seq., as amended;

2.  "Discharge" includes but is not limited to a discharge of a pollutant, and means any addition of any pollutant to waters of the state from any point source;

3.  "Environment" includes the air, land, wildlife, and waters of the state;

4.  "Federal Safe Drinking Water Act" means the federal law at 42 U.S.C., Section 300 et seq., as amended;

5.  "Groundwater protection agencies" include the:

a. Oklahoma Water Resources Board,

b. Oklahoma Corporation Commission,

c. State Department of Agriculture,

d. Department of Environmental Quality,

e. Conservation Commission, and

f. Department of Mines;

6.  "Nonpoint source" means the contamination of the environment with a pollutant for which the specific point of origin may not be well defined and includes but is not limited to agricultural storm water runoff and return flows from irrigated agriculture;

7.  "N.P.D.E.S." or "National Pollutant Discharge Elimination System" means the system for the issuance of permits under the Federal Water Pollution Control Act, 33 U.S.C., Section 1251 et seq., as amended;

8.  "Point source" means any discernible, confined and discrete conveyance or outlet including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure container, rolling stock or vessel or other floating craft from which pollutants are or may be discharged into waters of the state.  The term "point source" shall not include agricultural storm water runoff and return flows from irrigated agriculture;

9.  "Pollutant" includes but is not limited to dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and agribusiness waste;

10.  "Pollution" means the presence in the environment of any substance, contaminant or pollutant, or any other alteration of the physical, chemical or biological properties of the environment or the release of any liquid, gaseous or solid substance into the environment in quantities which are or will likely create a nuisance or which render or will likely render the environment harmful or detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish or other aquatic life, or to property;

11.  "Source" means any and all points of origin of any wastes, pollutants or contaminants whether publicly or privately owned or operated;

12.  "State agencies with limited environmental responsibilities" means:

a. the Department of Public Safety,

b. the Department of Labor, and

c. the Department of Civil Emergency Management;

13.  "State environmental agency" includes the:

a. Oklahoma Water Resources Board,

b. Oklahoma Corporation Commission,

c. State Department of Agriculture,

d. Oklahoma Conservation Commission,

e. Department of Wildlife Conservation,

f. Department of Mines, and

g. Department of Environmental Quality;

14.  "Storm water" means rain water runoff, snow melt runoff, and surface runoff and drainage;

15.  "Total maximum daily load" means the sum of individual wasteload allocations (W.L.A.) for point sources, safety, reserves, and loads from nonpoint sources and natural backgrounds;

16.  "Waste" means any liquid, gaseous or solid or semi-solid substance, or thermal component, whether domestic, municipal, commercial, agricultural or industrial in origin, which may pollute or contaminate or tend to pollute or contaminate, any air, land or waters of the state;

17.  "Wastewater" includes any substance, including sewage, that contains any discharge from the bodies of human beings or animals, or pollutants or contaminating chemicals or other contaminating wastes from domestic, municipal, commercial, industrial, agricultural, manufacturing or other forms of industry;

18.  "Wastewater treatment" means any method, technique or process used to remove pollutants from wastewater or sludge to the extent that the wastewater or sludge may be reused, discharged into waters of the state or otherwise disposed and includes, but is not limited to, the utilization of mechanized works, surface impoundments and lagoons, aeration, evaporation, best management practices (BMPs), buffer strips, crop removal or trapping, constructed wetlands, digesters or other devices or methods.  "Treatment" also means any method, technique or process used in the purification of drinking water;

19.  "Wastewater treatment system" means treatment works and all related pipelines or conduits, pumping stations and force mains, and all other appurtenances and devices used for collecting, treating, conducting or discharging wastewater;

20.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through, or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof.  Provided, waste treatment systems, including treatment ponds or lagoons designed to meet federal and state requirements other than cooling ponds as defined in the Clean Water Act or rules promulgated thereto and prior converted cropland are not waters of the state; and

21.  "Wellhead protection area" means the surface and subsurface area surrounding a water well or wellfield supplying a public water system that defines the extent of the area from which water is supplied to such water well or wellfield.

Added by Laws 1993, c. 145, § 3, eff. July 1, 1993.  Amended by Laws 1999, c. 413, § 1, eff. Nov. 1, 1999; Laws 2003, c. 118, § 1, emerg. eff. April 22, 2003.

§27A-1-1-202.  State environmental agencies - Powers, duties and responsibilities.

A.  Each state environmental agency shall:

1.  Be responsible for fully implementing and enforcing the laws and rules within its jurisdictional areas of environmental responsibility;

2.  Utilize and enforce the Oklahoma Water Quality Standards established by the Oklahoma Water Resources Board;

3.  Seek to strengthen relationships between state, regional, local and federal environmental planning, development and management programs;

4.  Specifically facilitate cooperation across jurisdictional lines of authority with other state environmental agencies regarding programs to resolve environmental concerns;

5.  Cooperate with all state environmental agencies, other state agencies and local or federal governmental entities to protect, foster, and promote the general welfare, and the environment and natural resources of this state;

6.  Have the authority to engage in environmental and natural resource information dissemination and education activities within their respective areas of environmental jurisdiction; and

7.  Participate in every hearing conducted by the Oklahoma Water Resources Board for the consideration, adoption or amendment of the classification of waters of the state and standards of purity and quality thereof, and shall have the opportunity to present written comment to the members of the Oklahoma Water Resources Board at the same time staff recommendations are submitted to those members for Board review and consideration.

B.  1.  In addition to the requirements of subsection A of this section, each state environmental agency shall have promulgated by July 1, 2001, a Water Quality Standards Implementation Plan for its jurisdictional areas of environmental responsibility in compliance with the Administrative Procedures Act and pursuant to the provisions of this section.  Each agency shall review its plan at least every three (3) years thereafter to determine whether revisions to the plan are necessary.

2.  Upon the request of any state environmental agency, the Oklahoma Water Resources Board shall provide consulting assistance to such agency in developing a Water Quality Standards Implementation Plan as required by this subsection.

3.  Each Water Quality Standards Implementation Plan shall:

a. describe, generally, the processes, procedures and methodologies the state environmental agency will utilize to ensure that programs within its jurisdictional areas of environmental responsibility will comply with anti-degradation standards and lead to:

(1) maintenance of water quality where beneficial uses are supported,

(2) removal of threats to water quality where beneficial uses are in danger of not being supported, and

(3) restoration of water quality where beneficial uses are not being supported,

b. include the procedures to be utilized in the application of use support assessment protocols to make impairment determinations,

c. list and describe programs affecting water quality,

d. include technical information and procedures to be utilized in implementing the Water Quality Standards Implementation Plan,

e. describe the method by which the Water Quality Standards Implementation Plan will be integrated into the water quality management activities within the jurisdictional areas of environmental responsibility of the state environmental agency,

f. detail the manner in which the agency will comply with mandated statewide requirements affecting water quality developed by other state environmental agencies including, but not limited to, total maximum daily load development, water discharge permit activities and nonpoint source pollution prevention programs,

g. include a brief summary of the written comments and testimony received pursuant to all public meetings held or sponsored by the state environmental agency for the purpose of providing the public and other state environmental agencies an opportunity to comment on the plan, and

h. describe objective methods and means to evaluate the effectiveness of activities conducted pursuant to the Water Quality Standards Implementation Plan to achieve Water Quality Standards.

C.  1.  There is hereby created a State Water Quality Standards Implementation Advisory Committee.  The Committee shall consist of a designated representative of each of the state environmental agencies and the Secretary of the Environment.  The Water Resources Board representative shall serve as chair of the Committee.

2.  Prior to the publication of the notice of rulemaking intent for a Water Quality Standards Implementation Plan or amendment thereof, the environmental agency developing the plan shall submit the draft plan to the Water Quality Standards Implementation Advisory Committee for review.  The Committee shall evaluate the extent to which the agency's Water Quality Standards Implementation Plan meets the requirements set out in this section and, to the extent necessary to achieve compliance with these requirements, shall provide detailed, written recommendations of provisions which should be incorporated into the agency's plan.  A copy of such written recommendations shall also be submitted to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

D.  1.  Each state environmental agency with groundwater protection authority pursuant to Article III of the Oklahoma Environmental Quality Act shall be the groundwater protection agency for activities within its jurisdictional areas of environmental responsibility.

2.  The Department of Environmental Quality shall cooperate with other state environmental agencies, as appropriate and necessary, in the protection of such unassigned activities.

3.  Groundwater regulatory agencies shall develop groundwater protection practices to prevent groundwater contamination from activities within their respective jurisdictional areas of environmental responsibility.

4.  Each groundwater protection agency shall promulgate such rules, and issue such permits, policies, directives or any other appropriate requirements, as necessary, to implement the requirements of this subsection.

5.  Groundwater protection agencies shall take such action as may be necessary to assure that activities within their respective jurisdictional areas of environmental responsibility protect groundwater quality to support the uses of the state's water quality.

6.  In addition, each groundwater protection agency with enforcement authority is hereby authorized to:

a. engage the voluntary cooperation of all persons in the maintenance and protection of groundwater, and to advise, consult and cooperate with all persons, all agencies of the state, universities and colleges, the federal government or other states, and with interstate agencies in the furtherance of the purposes of this subsection, and to this end and for the purposes of studies, scientific or other investigations, research, experiments and demonstrations pertaining thereto, receive and spend funds as appropriated by the Legislature, and from such agencies and other officers and persons on behalf of the state,

b. encourage the formulation and execution of plans to maintain and protect groundwater by cooperative groups or associations of municipal corporations, industries, industrial users and other users of groundwaters of the state, who, jointly or severally, are or may be impacting on the maintenance and protection of groundwater,

c. encourage, participate in or conduct or cause to be conducted studies, scientific or other investigations, research, experiments and demonstrations relating to the maintenance and protection of groundwater, and to collect data with respect thereto, all as may be deemed advisable and necessary to carry out the purposes of this subsection, and to make reports and recommendations with respect thereto,

d. conduct groundwater sampling, data collection, analyses and evaluations with sufficient frequency to ascertain the characteristics and quality of groundwater and the sufficiency of the groundwater protection programs established pursuant to this subsection, and

e. develop a public education and promotion program to aid and assist in publicizing the need of, and securing support for, the maintenance and protection of groundwater.

E.  Each state environmental agency and each state agency with limited environmental responsibilities shall participate in the information management system developed by the Department of Environmental Quality, pursuant to Section 6 of this act, with such information as the Department shall reasonably request.

F.  In each even-numbered year, in cooperation with other state environmental agencies participating in the monitoring of water resources, the Oklahoma Water Resources Board shall provide a report on the status of water quality monitoring to the Legislature for review.

Added by Laws 1993, c. 145, § 4, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 1, eff. July 1, 1993; Laws 1999, c. 413, § 2, eff. Nov. 1, 1999.

§27A-1-1-203.  State environmental agencies - Establishment of rules for issuance or denial of permits or licenses and complaint resolution.

A.  Each state environmental agency and each state agency with limited environmental responsibilities, within its areas of environmental jurisdiction, shall promulgate, by rule, time periods for issuance or denial of permits and licenses that are required by law.  Any such matter requiring an individual proceeding shall be resolved in accordance with the rules of the agency and any applicable statutes.  The rules shall provide that such time periods shall only be extended by agreement with the licensee or permittee or if circumstances outside the agency's control prevent that agency from meeting its time periods.  If the agency fails to issue or deny a permit or license within the required time periods because of circumstances outside of the agency's control, the agency shall state in writing the reasons such licensing or permitting is not ready for issuance or denial.

B.  1.  Each state environmental agency and each state agency with limited environmental responsibilities shall promulgate rules establishing time periods for complaint resolution as required by law.

2.  Complaints received by any state environmental agency or state agency with limited environmental responsibilities concerning a site or facility permitted by or which clearly falls within the jurisdiction of another state environmental agency or state agency with limited environmental responsibilities shall be immediately referred to the appropriate agency for investigation and resolution.  Such investigation shall be made by the appropriate division and employees of the appropriate agency.

C.  Any person, as defined in Section 2-1-102 of this title, who performs environmental investigation or remediation work which is regulated by the Corporation Commission, must first receive a license for performing investigative or remediation work from the Corporation Commission.

Added by Laws 1992, c. 398, § 11, emerg. eff. June 12, 1992.  Amended by Laws 1993, c. 145, § 5, eff. July 1, 1993.  Renumbered from § 11 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993; Laws 1999, c. 413, § 15, eff. Nov. 1, 1999; Laws 2005, c. 435, § 27, eff. Nov. 1, 2005.

§27A-1-1-204.  State environmental agencies - Complaint investigation and response process - Rules - False complaints.

A.  Each state environmental agency and each state agency with limited environmental responsibilities shall develop, implement and utilize a complaint investigation and response process that will ensure all state environmental agencies with authority to investigate, mitigate and resolve complaints, respond to complaints in a timely manner by initiating appropriate action and informing the complainant regarding potential actions that may occur.  Complainants shall also be notified, in writing:

1.  Of the resolution of the complaint; and

2.  Of the complainant's options for further resolution of the complaint if such complainant objects or disagrees with the actions or decision of the agency.

B.  Rules to implement such system shall be promulgated by each state environmental agency.

C.  1.  It shall be unlawful for any person to knowingly and willfully file a false complaint with a state environmental agency or to knowingly and willfully misrepresent material information to a state environmental agency or a state agency with limited environmental responsibilities relating to a complaint.

2.  Any person filing such false complaint or misrepresenting such material information shall be deemed guilty of a misdemeanor and may be reported to local law enforcement for criminal investigation and, upon conviction thereof, shall be punished by a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00) or by imprisonment in the county jail for a term of not more than sixty (60) days or both such fine and imprisonment.

Added by Laws 1992, c. 398, § 5, emerg. eff. June 12, 1992.  Amended by Laws 1993, c. 145, § 6, eff. July 1, 1993.  Renumbered from § 5 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1996, c. 158, § 1, eff. Nov. 1, 1996; Laws 1999, c. 413, § 16, eff. Nov. 1, 1999.

§27A-1-1-205.  State environmental agencies - Transferred and assigned programs and functions - Unexpired or unrevoked licenses, permits, certifications or registrations - Existing rights, obligations and remedies - Existing orders, claims or causes of action.

A.  With regard to all programs and functions transferred and assigned among the state environmental agencies pursuant to Section 1-3-101 of this title, all agency rules, including fee schedules for state and county, relating to such programs and functions are hereby transferred to the receiving agency for the purpose of maintaining and operating such programs and functions.  Such rules shall remain in effect only until June 30, 1994, at which time such transferred rules will terminate unless earlier superseded by rules promulgated by the receiving agency.  By February 1, 1994, each agency receiving programs or functions shall have adopted new permanent rules to implement the programs and functions within the jurisdiction of the agency pursuant to Section 1-3-101 of this title.

B.  Unexpired or unrevoked licenses, permits, certifications or registrations issued prior to July 1, 1993, shall remain valid for stated terms and conditions until otherwise provided by law.  Such licenses, permits or registrations shall be subject to the laws and rules of the state agency to which jurisdiction over such licenses, permits or registrations are transferred pursuant to the Oklahoma Environmental Quality Act.

C.  All rights, obligations and remedies arising out of laws, rules, agreements and causes of action are also transferred to such agency.

D.  Nothing in the Oklahoma Environmental Quality Act shall operate to bar or negate any existing order, claim or cause of action transferred or available to any state environmental agency or its respective predecessor, nor shall it operate to affect enforcement action undertaken by any program, division or service prior to such transfer to any state environmental agency.  Violations of provisions of law now contained in this title, and violations of rules, permits or final orders which occurred prior to the transfer of jurisdiction and authority to any state environmental agency shall be subject to penalties available and existing at the time of violation.

E.  Any application pending on June 30, 1993, before the Oklahoma Water Resources Board or the State Department of Health for a permit or license over which the Department has jurisdiction is hereby transferred to the Department and shall be subject to the Oklahoma Environmental Quality Code.

F.  All permit applications filed with the Oklahoma Water Resources Board on or before June 30, 1993, for which no permit has been issued by the Oklahoma Water Resources Board for the land application of industrial waste, sludge or wastewater shall be subject to the requirements of this Code.

Added by Laws 1992, c. 398, § 12, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 9, eff. July 1, 1993.  Renumbered from § 12 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 8, eff. July 1, 1993.

§27A-1-1-206.  Economic impact and environmental benefit statements.

A.  Each state environmental agency in promulgation of permanent rules within its areas of environmental jurisdiction, prior to the submittal to public comment and review of any rule that is more stringent than corresponding federal requirements, unless such stringency is specifically authorized by state statute, shall duly determine the economic impact and the environmental benefit of such rule on the people of the State of Oklahoma including those entities that will be subject to the rule.  Such determination shall be in written form.

B.  Such economic impact and environmental benefit statement of a proposed permanent rule shall be issued prior to or within fifteen (15) days after the date of publication of the notice of the proposed permanent rule adoption.  The statement may be modified after any hearing or comment period afforded pursuant to Article I of the Administrative Procedures Act.

C.  The economic impact and environmental benefit statement shall be submitted to the Governor pursuant to Section 303.1 of Title 75 of the Oklahoma Statutes and to the Legislature pursuant to Section 308 of Title 75 of the Oklahoma Statutes.  Such reports submitted to the Governor and to the Legislature shall include a brief summary of any public comments made concerning the statement and any response by the agency to the public comments demonstrating a reasoned evaluation of the relative impacts and benefits of the more stringent regulation.

Added by Laws 1994, c. 96, § 1, eff. Sept. 1, 1994.

§27A-1-2-101.  Secretary of Environment or successor cabinet position - Powers, duties and responsibilities.

A.  The Secretary of Environment or successor cabinet position having authority over the Department of Environmental Quality shall have the following jurisdictional areas of environmental responsibility:

1.  Powers and duties for environmental areas designated to such position by the Governor;

2.  The recipient of federal funds disbursed pursuant to the Federal Water Pollution Control Act, provided the Oklahoma Water Resources Board is authorized to be the recipient of federal funds to administer the State Revolving Fund Program.  The federal funds received by the Secretary of Environment shall be disbursed to each state environmental agency and state agency with limited environmental responsibilities based upon its statutory duties and responsibilities relating to environmental areas as determined by the Secretary of Environment in consultation with the Secretary of Agriculture.  Such funds shall be distributed to the appropriate state environmental agency or state agency with limited environmental responsibilities within thirty (30) days of its receipt by the Secretary or as otherwise provided by grant or contract terms without any assessment of administrative fees or costs.  Disbursement of other federal environmental funds shall not be subject to this section.  The Secretary of Environment shall make an annual written report no later than November 1 to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Chair of each environmental committee of both the House of Representatives and Senate detailing the disbursement of federal funds;

3.  Coordinate pollution control and complaint management activities of the state carried on by all state agencies to avoid duplication of effort including but not limited to the development of a common data base for water quality information with a uniform format for use by all state agencies and the public; and

4.  Act on behalf of the public as trustee for natural resources under the federal Oil Pollution Act of 1990, the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, the federal Water Pollution Control Act and any other federal laws providing that a trustee for the natural resources is to be designated.  The Secretary is authorized to make claims against federal funds, receive federal payments, establish and manage a revolving fund in relation to duties as the natural resources trustee consistent with the federal enabling acts and to coordinate, monitor and gather information from and enter into agreements with the appropriate state environmental agencies or state agencies with limited environmental responsibilities in carrying out the duties and functions of the trustee for the natural resources of this state.

B.  1.  The Secretary of the Environment or successor cabinet position having authority over the Department of Environmental Quality shall develop and implement, by January 1, 2000, public participation procedures for the development and/or modification of:

a. the federally required list of impaired waters (303(d) report),

b. the federally required water quality assessment (305(b) report),

c. the federally required nonpoint source state assessment (319 report), and

d. the continuing planning process document.

2.  The procedures shall provide for the documents to be submitted for formal public review with a published notice consistent with the Administrative Procedures Act, providing for a thirty-day comment period and the preparation of a responsiveness summary by the applicable state environmental agency.

3.  Information from current research shall be considered when made available to the agency.

Added by Laws 1993, c. 145, § 10, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 3, emerg. eff. June 7, 1993; Laws 1999, c. 413, § 3, eff. Nov. 1, 1999; Laws 2003, c. 381, § 1, eff. July 1, 2003; Laws 2004, c. 381, § 2, emerg. eff. June 3, 2004.

§27A-1-2-102.  Coordination of monitoring of lakes - Identification of eutrophic lakes - Discharge of wastewater into eutrophic lake - Penalties - Order of suspension and forfeiture.

A.  The Office of the Secretary of the Environment shall coordinate monitoring lakes in the State of Oklahoma and identify those lakes which it determines to be eutrophic as defined by Oklahoma's Water Quality Standards.

B.  No person may discharge wastewaters from a point source within or outside of this state which will foreseeably enter a lake in this state which has been identified as eutrophic by the Oklahoma's Water Quality Standards without subjecting such wastewaters to the best available technology as identified in the federal Clean Water Act for nitrogen and phosphorous.  The Office of the Secretary of the Environment shall coordinate the monitoring of all lakes it identifies as eutrophic and notify by certified mail any person who discharges wastewater which enters such lakes in violation of this section of the provisions of this section and shall order such person to immediately cease and desist from any further violation of this section.

C.  Any person who violates the provisions of subsection B of this section shall be guilty of a misdemeanor punishable by a penalty of not more than One Hundred Dollars ($100.00) per day for each day on which a violation occurs.  The Attorney General is authorized to prosecute violations of this section.  Venue and jurisdiction shall be proper in a county which contains all or part of a eutrophic lake which is the subject of a discharge in violation of this section.

D.  1.  In addition to the penalty provided in subsection C of this section if a person continues to violate subsection B of this section after having received notification from the Secretary of the Environment to cease and desist, such person shall be guilty of a misdemeanor punishable by a fine of not more than Ten Thousand Dollars ($10,000.00) per day.

2.  If the owner of a facility which discharges wastewater in violation of this subsection is a corporation authorized to do business in this state, the court may enter an order directing the suspension of any authorization to do business in this state and of the charter or other instrument of organization, under which the corporation may be organized and the forfeiture of all corporate or other rights inuring thereunder.  The order of suspension and forfeiture shall have the same effect on the rights, privileges and liabilities of the corporation and its officers and directors as a suspension and forfeiture ordered pursuant to Section 1212 of Title 68 of the Oklahoma Statutes for failure to pay franchise tax.  Additionally, all officers and directors of a corporation found to be in violation of this subsection shall be personally liable for any fine imposed pursuant to this subsection.

Added by Laws 1998, c. 232, § 25, eff. July 1, 1998.

§27A-1-3-101.  State environmental agencies - Jurisdictional areas of environmental responsibilities.

A.  The provisions of this section specify the jurisdictional areas of responsibility for each state environmental agency and state agencies with limited environmental responsibility.  The jurisdictional areas of environmental responsibility specified in this section shall be in addition to those otherwise provided by law and assigned to the specific state environmental agency; provided that any rule, interagency agreement or executive order enacted or entered into prior to the effective date of this section which conflicts with the assignment of jurisdictional environmental responsibilities specified by this section is hereby superseded.  The provisions of this subsection shall not nullify any financial obligation arising from services rendered pursuant to any interagency agreement or executive order entered into prior to July 1, 1993, nor nullify any obligations or agreements with private persons or parties entered into with any state environmental agency before July 1, 1993.

B.  Department of Environmental Quality.  The Department of Environmental Quality shall have the following jurisdictional areas of environmental responsibility:

1.  All point source discharges of pollutants and storm water to waters of the state which originate from municipal, industrial, commercial, mining, transportation and utilities, construction, trade, real estate and finance, services, public administration, manufacturing and other sources, facilities and activities, except as provided in subsections D and E of this section;

2.  All nonpoint source discharges and pollution except as provided in subsections D, E and F of this section;

3.  Technical lead agency for point source, nonpoint source and storm water pollution control programs funded under Section 106 of the federal Clean Water Act, for areas within the Department's jurisdiction as provided in this subsection;

4.  Surface water and groundwater quality and protection and water quality certifications;

5.  Waterworks and wastewater works operator certification;

6.  Public and private water supplies;

7.  Underground injection control pursuant to the federal Safe Drinking Water Act and 40 CFR Parts 144 through 148, except for Class II injection wells, Class V injection wells utilized in the remediation of groundwater associated with underground or aboveground storage tanks regulated by the Corporation Commission, and those wells used for the recovery, injection or disposal of mineral brines as defined in the Oklahoma Brine Development Act regulated by the Commission;

8.  Air quality under the federal Clean Air Act and applicable state law, except for indoor air quality and asbestos as regulated for worker safety by the federal Occupational Safety and Health Act and by Chapter 11 of Title 40 of the Oklahoma Statutes;

9.  Hazardous waste and solid waste, including industrial, commercial and municipal waste;

10.  Superfund responsibilities of the state under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 and amendments thereto, except the planning requirements of Title III of the Superfund Amendment and Reauthorization Act of 1986;

11.  Radioactive waste and all regulatory activities for the use of atomic energy and sources of radiation except for the use of sources of radiation by diagnostic x-ray facilities;

12.  Water, waste, and wastewater treatment systems including, but not limited to, septic tanks or other public or private waste disposal systems;

13.  Emergency response as specified by law;

14.  Environmental laboratory services and laboratory certification;

15.  Hazardous substances other than branding, package and labeling requirements;

16.  Freshwater wellhead protection;

17.  Groundwater protection for activities subject to the jurisdictional areas of environmental responsibility of the Department;

18.  Utilization and enforcement of Oklahoma Water Quality Standards and implementation documents;

19.  Environmental regulation of any entity or activity, and the prevention, control and abatement of any pollution, not subject to the specific statutory authority of another state environmental agency;

20.  Development and maintenance of a computerized information system relating to water quality pursuant to Section 1-4-107 of this title; and

21.  Development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional area of environmental responsibility.

C.  Oklahoma Water Resources Board.  The Oklahoma Water Resources Board shall have the following jurisdictional areas of environmental responsibility:

1.  Water quantity including, but not limited to, water rights, surface water and underground water, planning, and interstate stream compacts;

2.  Weather modification;

3.  Dam safety;

4.  Flood plain management;

5.  State water/wastewater loans and grants revolving fund and other related financial aid programs;

6.  Administration of the federal State Revolving Fund Program including, but not limited to, making application for and receiving capitalization grant awards, wastewater prioritization for funding, technical project reviews, environmental review process, and financial review and administration;

7.  Water well drillers/pump installers licensing;

8.  Technical lead agency for clean lakes eligible for funding under Section 314 of the federal Clean Water Act or other applicable sections of the federal Clean Water Act or other subsequent state and federal clean lakes programs; administration of a state program for assessing, monitoring, studying and restoring Oklahoma lakes with administration to include, but not be limited to, receipt and expenditure of funds from federal, state and private sources for clean lakes and implementation of a volunteer monitoring program to assess and monitor state water resources, provided such funds from federal Clean Water Act sources are administered and disbursed by the Office of the Secretary of Environment;

9.  Statewide water quality standards and their accompanying use support assessment protocols, anti-degradation policy and implementation, and policies generally affecting Oklahoma Water Quality Standards application and implementation including but not limited to mixing zones, low flows and variances or any modification or change thereof pursuant to Section 1085.30 of Title 82 of the Oklahoma Statutes;

10.  Groundwater protection for activities subject to the jurisdictional areas of environmental responsibility of the Board;

11.  Development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional area of environmental responsibility;

12.  Development of classifications and identification of permitted uses of groundwater, in recognized water rights, and associated groundwater recharge areas;

13.  Establishment and implementation of a statewide beneficial use monitoring program for waters of the state in coordination with the other state environmental agencies;

14.  Coordination with other state environmental agencies and other public entities of water resource investigations conducted by the federal United States Geological Survey for water quality and quantity monitoring in the state; and

15.  Development and submission of a report concerning the status of water quality monitoring in this state pursuant to Section 1-1-202 of this title.

D.  Oklahoma Department of Agriculture, Food, and Forestry.  1.  The Oklahoma Department of Agriculture, Food, and Forestry shall have the following jurisdictional areas of environmental responsibility except as provided in paragraph 2 of this subsection:

a. point source discharges and nonpoint source runoff from agricultural crop production, agricultural services, livestock production, silviculture, feed yards, livestock markets and animal waste,

b. pesticide control,

c. forestry and nurseries,

d. fertilizer,

e. facilities which store grain, feed, seed, fertilizer and agricultural chemicals,

f. dairy waste and wastewater associated with milk production facilities,

g. groundwater protection for activities subject to the jurisdictional areas of environmental responsibility of the Department,

h. utilization and enforcement of Oklahoma Water Quality Standards and implementation documents,

i. development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional areas of environmental responsibility, and

j. storm water discharges for activities subject to the jurisdictional areas of environmental responsibility of the Department.

2.  In addition to the jurisdictional areas of environmental responsibility specified in subsection B of this section, the Department of Environmental Quality shall have environmental jurisdiction over:

a. (1) commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill and other agricultural products,

(2) slaughterhouses, but not including feedlots at these facilities, and

(3) aquaculture and fish hatcheries,

including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities, and

b. facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal NPDES regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to such storm water discharges.

E.  Corporation Commission.  1.  The Corporation Commission is hereby vested with exclusive jurisdiction, power and authority, and it shall be its duty to promulgate and enforce rules, and issue and enforce orders governing and regulating:

a. the conservation of oil and gas,

b. field operations for geologic and geophysical exploration for oil, gas and brine, including seismic survey wells, stratigraphic test wells and core test wells,

c. the exploration, drilling, development, producing or processing for oil and gas on the lease site,

d. the exploration, drilling, development, production and operation of wells used in connection with the recovery, injection or disposal of mineral brines,

e. reclaiming facilities only for the processing of salt water, crude oil, natural gas condensate and tank bottoms or basic sediment from crude oil tanks, pipelines, pits and equipment associated with the exploration, drilling, development, producing or transportation of oil or gas,

f. underground injection control pursuant to the federal Safe Drinking Water Act and 40 CFR Parts 144 through 148, of Class II injection wells, Class V injection wells utilized in the remediation of groundwater associated with underground or aboveground storage tanks regulated by the Commission, and those wells used for the recovery, injection or disposal of mineral brines as defined in the Oklahoma Brine Development Act.  Any substance that the United States Environmental Protection Agency allows to be injected into a Class II well may continue to be so injected,

g. tank farms for storage of crude oil and petroleum products which are located outside the boundaries of refineries, petrochemical manufacturing plants, natural gas liquid extraction plants, or other facilities which are subject to the jurisdiction of the Department of Environmental Quality with regard to point source discharges,

h. the construction and operation of pipelines and associated rights-of-way, equipment, facilities or buildings used in the transportation of oil, gas, petroleum, petroleum products, anhydrous ammonia or mineral brine, or in the treatment of oil, gas or mineral brine during the course of transportation but not including line pipes in any:

(1) natural gas liquids extraction plant,

(2) refinery,

(3) reclaiming facility other than for those specified within subparagraph e of this subsection,

(4) mineral brine processing plant, and

(5) petrochemical manufacturing plant,

i. the handling, transportation, storage and disposition of saltwater, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing and operating of oil and gas wells, at:

(1) any facility or activity specifically listed in paragraphs 1 and 2 of this subsection as being subject to the jurisdiction of the Commission, and

(2) other oil and gas extraction facilities and activities,

j. spills of deleterious substances associated with facilities and activities specified in paragraph 1 of this subsection or associated with other oil and gas extraction facilities and activities,

k. subsurface storage of oil, natural gas and liquefied petroleum gas in geologic strata,

l. groundwater protection for activities subject to the jurisdictional areas of environmental responsibility of the Commission,

m. utilization and enforcement of Oklahoma Water Quality Standards and implementation documents, and

n. development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional areas of environmental responsibility.

2.  The exclusive jurisdiction, power and authority of the Commission shall also extend to the construction, operation, maintenance, site remediation, closure and abandonment of the facilities and activities described in paragraph 1 of this subsection.

3.  When a deleterious substance from a Commission-regulated facility or activity enters a point source discharge of pollutants or storm water from a facility or activity regulated by the Department of Environmental Quality, the Department shall have sole jurisdiction over the point source discharge of the commingled pollutants and storm water from the two facilities or activities insofar as Department-regulated facilities and activities are concerned.

4.  For purposes of the federal Clean Water Act, any facility or activity which is subject to the jurisdiction of the Commission pursuant to paragraph 1 of this subsection and any other oil and gas extraction facility or activity which requires a permit for the discharge of a pollutant or storm water to waters of the United States shall be subject to the direct jurisdiction of the federal Environmental Protection Agency and shall not be required to be permitted by the Department of Environmental Quality or the  Commission for such discharge.

5.  The Commission shall have jurisdiction over:

a. underground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at the upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided, that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality,

b. aboveground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at the upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided, that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality, and

c. the Petroleum Storage Tank Release Environmental Cleanup Indemnity Fund, the Oklahoma Petroleum Storage Tank Release Indemnity Program, and the Oklahoma Leaking Underground Storage Tank Trust Fund.

6.  The Department of Environmental Quality shall have sole jurisdiction to regulate the transportation, discharge or release of deleterious substances or solid or hazardous waste or other pollutants from rolling stock and rail facilities.

7.  The Department of Environmental Quality shall have sole environmental jurisdiction for point and nonpoint source discharges of pollutants and storm water to waters of the state from:

a. refineries, petrochemical manufacturing plants and natural gas liquid extraction plants,

b. manufacturing of equipment and products related to oil and gas,

c. bulk terminals, aboveground and underground storage tanks not subject to the jurisdiction of the Commission pursuant to this subsection, and

d. other facilities, activities and sources not subject to the jurisdiction of the Commission or the Oklahoma Department of Agriculture, Food, and Forestry as specified by this section.

8.  The Department of Environmental Quality shall have sole environmental jurisdiction to regulate air emissions from all facilities and sources subject to operating permit requirements under Title V of the federal Clean Air Act as amended.

F.  Oklahoma Conservation Commission.  The Oklahoma Conservation Commission shall have the following jurisdictional areas of environmental responsibility:

1.  Soil conservation, erosion control and nonpoint source management except as otherwise provided by law;

2.  Monitoring, evaluation and assessment of waters to determine the condition of streams and rivers being impacted by nonpoint source pollution.  In carrying out this area of responsibility, the Oklahoma Conservation Commission shall serve as the technical lead agency for nonpoint source categories as defined in Section 319 of the federal Clean Water Act or other subsequent federal or state nonpoint source programs, except for activities related to industrial and municipal storm water or as otherwise provided by state law;

3.  Wetlands strategy;

4.  Abandoned mine reclamation;

5.  Cost-share program for land use activities;

6.  Assessment and conservation plan development and implementation in watersheds of clean lakes, as specified by law;

7.  Complaint data management;

8.  Coordination of environmental and natural resources education;

9.  Federal upstream flood control program;

10.  Groundwater protection for activities subject to the jurisdictional areas of environmental responsibility of the Commission;

11.  Development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional areas of environmental responsibility; and

12.  Utilization of Oklahoma Water Quality Standards and Implementation documents.

G.  Department of Mines.  The Department of Mines shall have the following jurisdictional areas of environmental responsibility:

1.  Mining regulation;

2.  Mining reclamation of active mines;

3.  Groundwater protection for activities subject to the jurisdictional areas of environmental responsibility of the Commission; and

4.  Development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional areas of responsibility.

H.  Department of Wildlife Conservation.  The Department of Wildlife Conservation shall have the following jurisdictional areas of environmental responsibilities:

1.  Investigating wildlife kills;

2.  Wildlife protection and seeking wildlife damage claims; and

3.  Development and promulgation of a Water Quality Standards Implementation Plan pursuant to Section 1-1-202 of this title for its jurisdictional areas of environmental responsibility.

I.  Department of Public Safety.  The Department of Public Safety shall have the following jurisdictional areas of environmental responsibilities:

1.  Hazardous waste, substances and material transportation inspections as authorized by the Hazardous Materials Transportation Act; and

2.  Inspection and audit activities of hazardous waste and materials carriers and handlers as authorized by the Hazardous Materials Transportation Act.

J.  Department of Labor.  The Department of Labor shall have the following jurisdictional areas of environmental responsibility:

1.  Regulation of asbestos in the workplace pursuant to Chapter 11 of Title 40 of the Oklahoma Statutes;

2.  Asbestos monitoring in public and private buildings; and

3.  Indoor air quality as regulated under the authority of the Oklahoma Occupational Health and Safety Standards Act, except for those indoor air quality issues specifically authorized to be regulated by another agency.

Such programs shall be a function of the Department's occupational safety and health jurisdiction.

K.  Oklahoma Department of Emergency Management.  The Oklahoma Department of Emergency Management shall have the following jurisdictional areas of environmental responsibilities:

1.  Coordination of all emergency resources and activities relating to threats to citizens' lives and property pursuant to the Oklahoma Emergency Resources Management Act of 1967;

2.  Administer and enforce the planning requirements of Title III of the Superfund Amendments and Reauthorization Act of 1986 and develop such other emergency operations plans that will enable the state to prepare for, respond to, recover from and mitigate potential environmental emergencies and disasters pursuant to the Oklahoma Hazardous Materials Planning and Notification Act;

3.  Administer and conduct periodic exercises of emergency operations plans provided for in this subsection pursuant to the Oklahoma Emergency Resources Management Act of 1967;

4.  Administer and facilitate hazardous materials training for state and local emergency planners and first responders pursuant to the Oklahoma Emergency Resources Management Act of 1967; and

5.  Maintain a computerized emergency information system allowing state and local access to information regarding hazardous materials' location, quantity and potential threat.

Added by Laws 1992, c. 398, § 6, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 11, eff. July 1, 1993.  Renumbered from § 6 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 6, eff. July 1, 1993; Laws 1994, c. 140, § 24, eff. Sept. 1, 1994; Laws 1997, c. 217, § 1, eff. July 1, 1997; Laws 1999, c. 413, § 4, eff. Nov. 1, 1999; Laws 2000, c. 364, § 1, emerg. eff. June 6, 2000; Laws 2002, c. 397, § 1, eff. Nov. 1, 2002; Laws 2004, c. 100, § 2, eff. July 1, 2004; Laws 2004, c. 430, § 11, emerg. eff. June 4, 2004.

§27A-1-3-102.  Repealed by Laws 1994, c. 192, § 3, eff. July 1, 1996.

§27A-1-3-103.  Renumbered as Title 2, § 18.2 by Laws 2004, c. 100, § 4, eff. July 1, 2004.

§27A-1-4-107.  Maintenance of computerized water quality data.

A.  The Department of Environmental Quality shall maintain a computerized information system of water quality data, including but not limited to the results of surface water and groundwater quality monitoring in a manner that is accessible to the state environmental agencies and to the public.

B.  1.  Each state environmental agency shall submit the results of any water quality monitoring performed by the agency in readable electronic format as determined by the Department pursuant to recommendations of the State Water Quality Standards Implementation Advisory Committee.

2.  All submitted data shall be in a format consistent with the applicable federal program.

3.  If any state environmental agency is unable to submit the data, such fact shall be reported to the Secretary of the Environment.

Added by Laws 1999, c. 413, § 6, eff. Nov. 1, 1999.

§27A-2.  Renumbered as § 1-1-102 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-1-101.  Short title - Subsequent enactments.

A.  Chapter 2 of this title shall be known and may be cited as the "Oklahoma Environmental Quality Code".

B.  All statutes hereinafter enacted and codified in Chapter 2 of this title shall be considered and deemed part of the Oklahoma Environmental Quality Code.

Added by Laws 1993, c. 145, , § 12, eff. July 1, 1993.

§27A-2-1-102.  Definitions.

As used in the Oklahoma Environmental Quality Code:

1.  "Administrative hearing" means an individual proceeding, held by the Department when authorized by the provisions of this Code and conducted pursuant to the Administrative Procedures Act, this Code and rules promulgated thereunder, for a purpose specified by this Code.  "Administrative hearing" includes "administrative permit hearing", "enforcement hearing" and "administrative enforcement hearing" within the context of this Code.  An "administrative hearing" shall be a quasi-judicial proceeding;

2.  "Administrative Procedures Act" means the Oklahoma Administrative Procedures Act;

3.  "Board" means the Environmental Quality Board;

4.  "Code" means Chapter 2 of this title;

5.  "Department" means the Department of Environmental Quality;

6.  "Enforcement hearing" means an individual proceeding conducted pursuant to the Administrative Procedures Act, this Code and rules promulgated thereunder, for the purpose of enforcing the provisions of this Code, rules promulgated thereunder and orders, permits or licenses issued pursuant thereto.  The term "administrative hearing" shall mean the same as "enforcement hearing" when held for enforcement purposes.  An "enforcement hearing" shall be a quasi-judicial proceeding;

7.  "Environment" includes the air, land, wildlife, and waters of the state;

8.  "Executive Director" means the Executive Director of the Department of Environmental Quality;

9.  "Industrial wastewater treatment permit" shall mean permits issued by the Department after July 1, 1993, under Section 2-6-501 of Title 27A of the Oklahoma Statutes, and waste disposal permits issued on or before June 30, 1993, by the Oklahoma Water Resources Board for land application of industrial waste or surface impoundments or disposal systems for industrial waste or wastewater;

10.  "Nonpoint source" means the contamination of the environment with a pollutant for which the specific point of origin may not be well defined;

11.  "Person" means an individual, association, partnership, firm, company, public trust, corporation, joint-stock company, trust, estate, municipality, state or federal agency, other governmental entity, any other legal entity or an agent, employee, representative, assignee or successor thereof;

12.  "Pollution" means the presence in the environment of any substance, contaminant or pollutant, or any other alteration of the physical, chemical or biological properties of the environment or the release of any liquid, gaseous or solid substance into the environment in quantities which are or will likely create a nuisance or which render or will likely render the environment harmful or detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish or other aquatic life, or to property;

13.  "Public meeting" means a formal public forum, held by the Department when authorized by the provisions of this Code, and conducted by a presiding officer pursuant to the requirements of this Code and rules promulgated thereunder, at which an opportunity is provided for the presentation of oral and written views within reasonable time limits as determined by the presiding officer.  Views expressed at a "public meeting" shall be limited to the topic or topics specified by this Code for such meeting.  "Public meeting" shall mean a "public hearing" when held pursuant to requirements of the Code of Federal Regulations or the Oklahoma Pollutant Discharge Elimination System Act, and shall be synonymous with "formal public meeting" and "informal public meeting" as used within the context of this Code and rules promulgated thereunder.  A "public meeting" shall not be a quasi-judicial proceeding;

14.  "State environmental agency" includes the:

a. Oklahoma Water Resources Board,

b. Oklahoma Corporation Commission,

c. State Department of Agriculture,

d. Oklahoma Conservation Commission,

e. Department of Wildlife Conservation,

f. Department of Mines,

g. Department of Public Safety,

h. Department of Labor,

i. Department of Environmental Quality, and

j. Department of Civil Emergency Management; and

15.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through, or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof.

Added by Laws 1993, c. 145, § 13, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 4, eff. July 1, 1993.

§27A-2-2-101.  Environmental Quality Board - Creation - Eligibility - Composition - Terms - Meetings - Powers and duties - Promulgation of rules.

A.  There is hereby created the Environmental Quality Board to represent the interests of the State of Oklahoma which shall consist of thirteen (13) members appointed by the Governor with the advice and consent of the Senate.

B.  To be eligible for appointment to the Board a person shall:

1.  Be a citizen of the United States;

2.  Be a resident of this state;

3.  Be a qualified elector of this state; and

4.  Not have been convicted of a felony pursuant to the laws of this state, the laws of any other state or the laws of the United States.

C.  The Board shall be composed of:

1.  One member who shall be a certified or registered environmental professional.  Such member shall be an environmental professional experienced in matters of pollution control, who shall not be an employee of any unit of government;

2.  One member who shall be selected from industry in general.  Such member shall be employed as a manufacturing executive carrying on a manufacturing business within the state;

3.  One member who shall be selected from the hazardous waste industry within the state;

4.  One member who shall be selected from the solid waste industry within this state;

5.  One member who shall be well versed in recreational, irrigational, municipal or residential water usage;

6.  One member who shall be selected from the petroleum industries being regulated by the Department of Environmental Quality;

7.  One member who shall be selected from the agriculture industries regulated by the Department of Environmental Quality;

8.  One member who shall be selected from the conservation districts of the state;

9.  Three members who shall be citizen members of any statewide nonprofit environmental organization;

10.  One member who shall be a member of the local governing body of a city or town; and

11.  One member who shall be from a rural water district organized pursuant to the laws of this state.

D.  The term of office of a member of the Board shall be for five (5) years and until a successor is appointed and qualified.

E.  1.  An appointment shall be made by the Governor within ninety (90) days after a vacancy has occurred due to resignation, death, or any cause resulting in an unexpired term.  In the event of a vacancy on the Board due to resignation, death, or for any cause resulting in an unexpired term, if not filled within ninety (90) days following such vacancy, the Board may appoint a provisional member to serve in the interim until the Governor acts.

2.  A member may be reappointed.

3.  In making appointments to the Environmental Quality Board, the Governor shall recognize the geographic diversity of the state and endeavor to appoint members representing each quadrant of the state.

F.  1.  The Board shall hold meetings as necessary at a place and time to be fixed by the Board.  The Board shall select, at its first meeting, one of its members to serve as chair and another of its members to serve as vice-chair.  At the first meeting in each calendar year thereafter, the chair and vice-chair for the ensuing year shall be elected.  Special meetings may be called by the chair or by five members of the Board by delivery of written notice to each member of the Board.  A majority of the Board present at the meeting shall constitute a quorum of the Board.

2.  Members of the Board shall receive necessary travel expenses according to the provisions of the State Travel Reimbursement Act.

G.  The Board shall:

1.  Appoint and fix the compensation of the Executive Director of the Department of Environmental Quality;

2.  Be the rulemaking body for the Department of Environmental Quality;

3.  Review and approve the budget request of the Department to the Governor;

4.  Assist the Department in conducting periodic reviews and planning activities related to the goals, objectives, priorities and policies of the Department;

5.  In conjunction with each regular meeting of the Board pursuant to subsection F and at such other times as the Board may determine to be necessary and appropriate, provide a public forum for receiving comments and disseminating information to the public and the regulated community regarding goals, objectives, priorities, and policies of the Department.  The Board shall have the authority to adopt nonbinding resolutions requesting action by the Department in response to comments received or upon the Board's own initiative; and

6.  Review and evaluate the need for amendments or additions to the Oklahoma Statutes regarding the programs and functions of the Department and make legislative recommendations to the Legislature.

H.  As the rulemaking body for the Department of Environmental Quality, the Board is specifically charged with the duty of promulgating rules which will implement the duties and responsibilities of the Department pursuant to this Code.  Except as provided in this subsection, rules within the jurisdiction of a Council provided for by this act shall be promulgated with the advice of such Council.  Proposed permanent rules within the jurisdiction of a Council shall not be considered by the Board for promulgation until receipt of the appropriate Council's recommendation on such promulgation; however, the Board may promulgate emergency rules without the advice of the appropriate Council when the time constraints of the emergency, as determined by the Board, do not permit the timely development of recommendations by the Council.  All actions of the Councils with regard to rulemaking shall be deemed actions of the Board for the purposes of complying with the Administrative Procedures Act.

Added by Laws 1992, c. 398, § 7, eff. Jan. 1, 1993.  Amended by Laws 1993, c. 145, § 14, eff. July 1, 1993.  Renumbered from § 7 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 55, eff. July 1, 1993; Laws 2001, c. 110, § 1, emerg. eff. April 18, 2001; Laws 2005, c. 20, § 1, emerg. eff. April 5, 2005.

§27A-2-2-102.  Renumbered as § 2-10-308 of this title by Laws 1994, c. 353, § 41, eff. July 1, 1994.

§27A-2-2-103.  Attorney General as legal counsel.

The Office of the Attorney General of this state shall serve as legal counsel for the Environmental Quality Board and shall assist the Board in the performance of its duties pursuant to the Environmental Quality Code.

Added by Laws 1993, c. 324, § 2, emerg. eff. June 7, 1993.

§27A-2-2-104.  Board rules incorporating by reference federal provisions - No effect on rules from subsequent changes in federal provisions.

Insofar as permitted by law and upon recommendation from the appropriate Council, rules promulgated by the Environmental Quality Board may incorporate a federal statute or regulation by reference.  Any Board rule which incorporates a federal provision by reference incorporates the language of the federal provision as it existed at the time of the incorporation by reference.  Any subsequent modification, repeal or invalidation of the federal provision shall not be deemed to affect the incorporating Board rule.

Added by Laws 1994, c. 353, § 3, eff. July 1, 1994.

§27A-2-2-201.  Advisory councils.

A.  There are hereby created:

1.  The Water Quality Management Advisory Council;

2.  The Hazardous Waste Management Advisory Council;

3.  The Solid Waste Management Advisory Council;

4.  The Radiation Management Advisory Council; and

5.  The Laboratory Services Advisory Council.

B.  1.  Each Council created pursuant to subsection A of this section shall consist of nine (9) members.  Three members shall be appointed by the Governor, three members shall be appointed by the Speaker of the House of Representatives and three members shall be appointed by the President Pro Tempore of the Senate.  The initial appointments for each gubernatorial and legislative member shall be for progressive terms of one (1) through three (3) years so that only one term expires each calendar year; subsequent appointments shall be for three-year terms.  Members of the Advisory Councils shall serve at the pleasure of and may be removed from office by the appointing authority.  Members shall continue to serve until their successors are appointed.  Any vacancy shall be filled in the same manner as the original appointments.  Five members shall constitute a quorum.

2.  Each Council shall elect a chair and a vice-chair from among its members.  Each Council shall meet as required for rule development, review and recommendation and for such other purposes specified by law.  Special meetings may be called by the chair or by the concurrence of any three (3) members.

C.  1.  All members of the Water Quality Management Advisory Council shall be knowledgeable of water quality and of the environment.  The Council shall be composed as follows:

a. the Governor shall appoint three members as follows:

(1) one member representing the field of engineering,

(2) one member representing a statewide nonprofit environmental organization, and

(3) one member representing the general public,

b. the President Pro Tempore of the Senate shall appoint three members as follows:

(1) one member representing an industry located in this state,

(2) one member representing an oil field-related industry, and

(3) one member representing the field of geology, and

c. the Speaker of the House of Representatives shall appoint three members as follows:

(1) one member representing a political subdivision of the state who shall be a member of the local governmental body of a city or town,

(2) one member representing a rural water district organized pursuant to the laws of this state, and

(3) one member representing the field of agriculture.

2.  The jurisdictional areas of the Water Quality Management Advisory Council shall include Article VI of this chapter, water quality and protection and related activities and such other areas as designated by the Board.

D.  1.  All members of the Hazardous Waste Management Advisory Council shall be knowledgeable of hazardous waste and of the environment.  The Council shall be composed as follows:

a. the Governor shall appoint three members as follows:

(1) one member representing an industry located in this state,

(2) one member representing a statewide nonprofit environmental organization, and

(3) one member representing a political subdivision of the state who shall be a member of the local governing body of a city or town,

b. the President Pro Tempore of the Senate shall appoint three members as follows:

(1) one member representing a political subdivision of the state who shall be a member of the local governmental body of a city or town,

(2) one member representing the general public, and

(3) one member representing industry generating hazardous waste, and

c. the Speaker of the House of Representatives shall appoint three members as follows:

(1) one member representing the field of engineering,

(2) one member representing the hazardous waste industry, and

(3) one member representing the field of geology.

2.  The jurisdictional areas of the Hazardous Waste Management Advisory Council shall include Article VII of this chapter, the Oklahoma Hazardous Waste Reduction Program, and such other areas as designated by the Board.

E.  1.  All members of the Solid Waste Management Advisory Council shall be knowledgeable of solid waste and of the environment.  The Council shall be composed as follows:

a. the Governor shall appoint three members as follows:

(1) one member representing a statewide nonprofit environmental organization,

(2) one member shall be a county commissioner, and

(3) one member representing the general public,

b. the President Pro Tempore of the Senate shall appoint three members as follows:

(1) one member representing an industry located in this state generating solid waste,

(2) one member representing a political subdivision of this state who shall be a member of the local governmental body of a city or town, and

(3) one member representing the field of geology, and

c. the Speaker of the House of Representatives shall appoint three members as follows:

(1) one member representing the solid waste disposal industry in this state,

(2) one member representing the field of engineering, and

(3) one member representing the transportation industry.

2.  The jurisdictional areas of the Solid Waste Management Advisory Council shall include Article X of this chapter, the Oklahoma Waste Tire Recycling Act and such other areas as designated by the Board.

F.  1.  All members of the Radiation Management Advisory Council shall be knowledgeable of radiation hazards and radiation protection.  The Council shall be composed as follows:

a. the Governor shall appoint three members as follows:

(1) one member representing an industry located in this state which uses sources of radiation in its manufacturing or processing business,

(2) one member representing a statewide nonprofit environmental organization, and

(3) one member representing the engineering profession who shall be a professional engineer employed and experienced in matters of radiation management and protection,

b. the President Pro Tempore of the Senate shall appoint three members as follows:

(1) one member representing the faculty of an institution of higher learning of university status and shall be experienced in matters of scientific knowledge and competent in matters of radiation management and protection,

(2) one member representing the general public, and

(3) one member representing the field of industrial radiography, and

c. the Speaker of the House of Representatives shall appoint three members as follows:

(1) one member representing the transportation industry,

(2) one member representing the petroleum industry who is trained and experienced in radiation management and protection, and

(3) one member representing a medical institution within this state who shall be experienced in matters of radiation management and protection.

2.  The jurisdictional areas of the Radiation Management Advisory Council shall include Article IX of this chapter and such other areas as designated by the Board.

G.  1.  All members of the Laboratory Services Advisory Council shall be knowledgeable of laboratory services and certification standards.  The Council shall be composed as follows:

a. the Governor shall appoint three members as follows:

(1) one member representing a private laboratory within the state certified by the Department,

(2) one member representing the field of hydro-geology, and

(3) one member representing permit holders required to routinely submit laboratory analyses results to the Department,

b. the President Pro Tempore of the Senate shall appoint three members as follows:

(1) one member representing a private laboratory within the state certified by the Department,

(2) one member representing a public laboratory within the state certified by the Department, and

(3) one member representing the field of microbiology, and

c. the Speaker of the House of Representatives shall appoint three members as follows:

(1) one member representing a private laboratory within the state certified by the Department,

(2) one member representing permit holders required to routinely submit laboratory analyses results to the Department, and

(3) one member representing the field of environmental chemistry.

2.  The jurisdictional areas of the Laboratory Services Advisory Council shall include Article IV of this chapter and such other areas designated by the Board.

H.  1.  The Air Quality Council created pursuant to Section 6, Chapter 215, O.S.L. 1992 (63 O.S. Supp. 1992, Section 1-1807.1) shall remain in effect as the Air Quality Advisory Council and carry on the powers and duties assigned to it by law.  The current members of the Air Quality Council shall remain on the Council until the expiration of their individual terms of office or until such offices are vacated.  Future appointments to the Council shall be made according to the provisions of this section.

2.  The Council shall consist of nine (9) members who shall be residents of this state and appointed by the Governor with the advice and consent of the Senate.

3.  Members of the Council shall have the qualifications as follows:

a. one member shall be selected from the engineering profession, and, as such, shall be a professional engineer and experienced in matters of air pollution equipment and control, who shall not be an employee of any unit of government,

b. one member shall be selected from industry in general, and, as such, shall be employed as a manufacturing executive carrying on a manufacturing business within this state,

c. one member shall be selected from a faculty of an institution of higher learning of university status and shall be experienced in matters of scientific knowledge and competent in matters of air pollution control and evaluation,

d. one member shall be selected from the transportation industry,

e. one member shall be selected from the petroleum industry, and, as such, shall be employed by a petroleum company carrying on a petroleum refining business within the state, and, as such, shall be trained and experienced in matters of scientific knowledge of causes as well as effects of air pollution,

f. one member shall be selected from agriculture, and, as such, shall be engaged in or employed by a basic agricultural business or the processing of agricultural products,

g. one member shall be selected from the political subdivisions of the state, and, as such, shall be a member of the local government body of a city or town,

h. one member, whose first term shall expire on June 15, 1998, shall be selected from the general public, and

i. one member, whose first term shall expire on June 15, 1999, shall be selected from the electric utilities industry, and as such, shall be knowledgeable in matters of air pollution and control.

4.  Each member shall be appointed to serve a term of office of seven (7) years, except that the term of those first appointed shall expire as follows:

One at the end of one (1) year after date of appointment;

One at the end of two (2) years after date of appointment;

One at the end of three (3) years after date of appointment;

One at the end of four (4) years after date of appointment;

One at the end of five (5) years after date of appointment;

One at the end of six (6) years after date of appointment;

and

One at the end of seven (7) years after date of appointment;

The terms of all members shall be deemed to have expired on June 15th of the year of expiration, and shall continue until successors have been duly appointed and qualified.  If a vacancy occurs, the Governor shall appoint a person for the remaining portion of the unexpired term created by the vacancy.  Five members of the Council shall constitute a quorum.

5.  The Council shall hold at least two regular meetings each calendar year at a place and time to be fixed by the Council.  The Council shall select one of its members to serve as chair and another of its members to serve as vice-chair at the first regular meeting in each calendar year to serve as the chair and vice-chair for the ensuing year.  Special meetings may be called, and any meeting may be canceled, by the chair, or by three members of the Council by delivery of written notice to each member of the Council.

6.  The jurisdictional areas of the Air Quality Council shall include Article V of this chapter and such other areas as designated by the Board.

I.  In addition to other powers and duties assigned to each Council pursuant to this Code, each Council shall, within its jurisdictional area:

1.  Have authority to recommend to the Board rules on behalf of the Department.  The Department shall not have standing to recommend to the Board permanent rules or changes to such rules within the jurisdiction of a Council which have not previously been submitted to the appropriate Council for action;

2.  Before recommending any permanent rules to the Board, give public notice, offer opportunity for public comment and conduct a public rulemaking hearing when required by the Administrative Procedures Act;

3.  Have the authority to make written recommendations to the Board which have been concurred upon by at least a majority of the membership of the Council;

4.  Have the authority to provide a public forum for the discussion of issues it considers relevant to its area of jurisdiction, and to:

a. pass nonbinding resolutions expressing the sense of the Council, and

b. make recommendations to the Board or Department concerning the need and the desirability of conducting meetings, workshops and seminars; and

5.  Cooperate with each other Council, the public, the Board and the Executive Director in order to coordinate the rules within their respective jurisdictional areas and to achieve maximum efficiency and effectiveness in furthering the objectives of the Department.

J.  The Councils shall not recommend rules for promulgation by the Environmental Quality Board unless all applicable requirements of the Administrative Procedures Act have been followed, including but not limited to notice, rule impact statement and rule-making hearings.

K.  Members of the Councils shall serve without compensation but may be reimbursed expenses incurred in the performance of their duties, as provided in the State Travel Reimbursement Act.  The Councils are authorized to utilize the conference rooms of the Department of Environmental Quality and obtain administrative assistance from the Department, as required.

Added by Laws 1992, c. 398, § 10, eff. Jan. 1, 1993.  Amended by Laws 1993, c. 145, § 15, eff. July 1, 1993.  Renumbered from § 10 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1995, c. 80, § 1, eff. July 1, 1995.

§27A-2-3-101.  Creation - Powers and duties - Disclosure of interests - Employee classification - Programs - Departmental offices and divisions - Annual report - Environmental Quality Report - Environmental services contracts.

A.  There is hereby created the Department of Environmental Quality.

B.  Within its jurisdictional areas of environmental responsibility, the Department of Environmental Quality, through its duly designated employees or representatives, shall have the power and duty to:

1.  Perform such duties as required by law; and

2.  Be the official agency of the State of Oklahoma, as designated by law, to cooperate with federal agencies for point source pollution, solid waste, hazardous materials, pollution, Superfund, water quality, hazardous waste, radioactive waste, air quality, drinking water supplies, wastewater treatment and any other program authorized by law or executive order.

C.  Any employee of the Department in a technical, supervisory or administrative position relating to the review, issuance or enforcement of permits pursuant to this Code who is an owner, stockholder, employee or officer of, or who receives compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Department of Environmental Quality shall disclose such interest to the Executive Director.  Such disclosure shall be submitted for Board review and shall be made a part of the Board minutes available to the public.  This subsection shall not apply to financial interests occurring by reason of an employee's participation in the Oklahoma State Employees Deferred Compensation Plan or publicly traded mutual funds.

D.  The Executive Director, Deputy Director, and all other positions and employees of the Department at the Division Director level or higher shall be in the unclassified service.

E.  The following programs are hereby established within the Department of Environmental Quality:

1.  An air quality program which shall be responsible for air quality;

2.  Water programs which shall be responsible for water quality, including, but not limited to point source and nonpoint source pollution within the jurisdiction of the Department, public and private water supplies, public and private wastewater treatment, water protection and discharges to waters of the state;

3.  Land protection programs which shall be responsible for hazardous waste, solid waste, radiation, and municipal, industrial, commercial and other waste within its jurisdictional areas of environmental responsibility pursuant to Section 1-3-101 of this title; and

4.  Special projects and services programs which shall be responsible for duties related to planning, interagency coordination, technical assistance programs, laboratory services and laboratory certification, recycling, education and dissemination of information.

F.  Within the Department there are hereby created:

1.  The complaints program which shall be responsible for intake processing, investigation, mediation and conciliation of inquiries and complaints received by the Department and which shall provide for the expedient resolution of complaints within the jurisdiction of the Department; and

2.  The customer assistance program which shall be responsible for advising and providing to licensees, permittees and those persons representing businesses or those persons associated with and representing local political subdivisions desiring a license or permit, the necessary forms and the information necessary to comply with the Oklahoma Environmental Quality Code.  The customer assistance program shall coordinate with other programs of the Department to assist businesses and municipalities in complying with state statutes and rules governing environmental areas.

The customer assistance program shall also be responsible for advising and providing assistance to persons desiring information concerning the Department's rules, laws, procedures, licenses or permits, and forms used to comply with the Oklahoma Environmental Quality Code.

G.  The Department shall be responsible for holding administrative hearings as defined in Section 2-1-102 of this title and shall provide support services related to them, including, but not limited to, giving required notices, maintaining the docket, scheduling hearings, and maintaining legal records.

H.  1.  The Department shall prepare and submit an annual report assessing the status of the Department's programs to the Board, the Governor, the President Pro Tempore of the State Senate, and the Speaker of the Oklahoma House of Representatives by January 1 of each year.  The annual status report shall include: the number of environmental inspections made within the various regulatory areas under the Department's jurisdiction; the number of permit applications submitted within the various regulatory areas under the Department's jurisdiction; the number of permits issued within the various regulatory areas under the Department's jurisdiction; the number and type of complaints filed with the Department; the number of resolved and unresolved Department complaints; a list of any permits and complaints which failed to be either completed or resolved within the Department's established time frames and an explanation of why the Department was unable to meet said time frames; the number and kinds of services provided corporations, businesses, cities, towns, schools, citizen groups and individuals by the customer assistance programs; a summary of the Department's environmental education efforts; the number and type of administrative hearings held and their outcomes; a detailed description of any promulgated and pending emergency or permanent rules requested by the Department and the current status of pending rules within the rulemaking process; the number of notices of violations issued by the Department within the various regulatory areas under its jurisdiction; the amount of penalties collected by the Department within the various regulatory areas under its jurisdiction; and any other information which the Department believes is pertinent.

2.  Beginning January 1, 1995, and on or before January 1 of every year thereafter, the Department shall prepare an Oklahoma Environmental Quality Report which outlines the Department's annual needs for providing environmental services within its jurisdictional areas.  The report shall reflect any new federal mandates and any state statutory or constitutional changes recommended by the Department within its jurisdictional areas.  The Oklahoma Environmental Quality Report shall be reviewed, amended, and approved by the Board.  The Department shall transmit an approved copy of the Oklahoma Environmental Quality Report to the Governor, President Pro Tempore of the State Senate, and Speaker of the House of Representatives.

3.  The Executive Director shall establish such divisions and such other programs and offices as the Executive Director may determine necessary to implement and administer programs and functions within the jurisdiction of the Department pursuant to the Oklahoma Environmental Quality Code.

I.  1.  The Department may contract with other governmental entities to provide environmental services.  Such contracts may include duties related to providing information to the public regarding state environmental services, resources, permitting requirements and procedures based upon the ability, education and training of state environmental agency employees.

2.  The Department, in conjunction with the state environmental agencies, may develop a program for the purpose of training government employees to provide any needed environmental services; provided, that the investigation of complaints regarding, or inspections of, permitted sites or facilities shall not be performed by employees of other agencies, unless otherwise authorized by law.

Added by Laws 1992, c. 398, § 9, eff. Jan. 1, 1993.  Amended by Laws 1993, c. 145, § 16, eff. July 1, 1993.  Renumbered from § 9 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 5, eff. July 1, 1993; Laws 1995, c. 246, § 1, eff. Nov. 1, 1995; Laws 2002, c. 139, § 1, emerg. eff. April 29, 2002.

§27A-2-3-102.  Customer Services Division - Additional responsibilities.

The Customer Services Division of the Department of Environmental Quality which includes, but is not limited to, the customer assistance program, in addition to responsibilities specified by Section 2-3-101 of this title and assigned to such Division by the Executive Director, shall:

1.  Establish and maintain an information and referral system to assist the public in understanding and complying with state and local governmental requirements concerning the use of natural resources and protection of the environment.  The system shall provide a telephone information service and disseminate printed materials;

2.  Standardize permits in coordination with the Board and the Department;

3.  Identify the public information procedures currently associated with each permit program;

4.  Provide for the statewide distribution of the telephone number of the customer assistance program; and

5.  Maintain copies of all current rules of the Department.

Added by Laws 1993, c. 145, § 17, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 4, eff. July 1, 1994; Laws 2002, c. 139, § 2, emerg. eff. April 29, 2002.

§27A-2-3-103.  Administrative Law Judges - Duties - Qualifications - Proceedings.

A.  The Department shall employ one or more Administrative Law Judges to conduct individual proceedings, and perform such other duties as are assigned to them by the Executive Director which are not inconsistent with their statutory duties.

B.  Each Administrative Law Judge shall:

1.  Have a general knowledge of the contaminants, pollutants, wastes and other materials which are regulated by the Oklahoma Environmental Quality Code;

2.  Have a working knowledge of the laws and rules under this Code;

3.  Be currently licensed to practice law by the Supreme Court of this state; and

4.  Not be an owner, stockholder, employee or officer of, nor have any other business relationship with, any corporation, partnership, or other business or entity that is subject to regulation by the Department.

C.  Individual proceedings shall be conducted in compliance with Article II of the Administrative Procedures Act, this Code and rules promulgated thereunder.

Added by Laws 1993, c. 145, § 18, eff. July 1, 1993.  Amended by Laws 2002, c. 139, § 3, emerg. eff. April 29, 2002.

§27A-2-3-104.  Complaints program.

A.  The complaints program shall, in addition to the responsibilities specified by Section 2-3-101 of this title, refer, upon written request, all complaints in which one of the complainants remains unsatisfied with the Department's resolution of said complaint to an outside source trained in mediation. Complainants and persons named in the complaint shall be made aware that participation in the mediation process conducted by the outside source is completely voluntary and confidential.  Fulfillment of any agreements reached in mediation shall be up to the parties of the dispute.  Participation in the mediation process shall not hinder or interfere with any enforcement action taken by the Department.  Mediation may run parallel to any enforcement action.  Participation by a complainant in the mediation process shall not preclude such complainants from seeking other relief provided by law.

B.  The complaints program shall maintain a roster of certified mediators which will be available to the public.

C.  The complaints program shall document the outcome of mediations to determine compliance with mediated agreements and for documentation of program success.

Added by Laws 1993, c. 145, § 19, eff. July 1, 1993.  Amended by Laws 2002, c. 139, § 4, emerg. eff. April 29, 2002.

§27A-2-3-105.  Pollution Prevention Program - Creation.

A Pollution Prevention Program within the Department of Environmental Quality is hereby authorized.

Added by Laws 1994, c. 134, § 1, eff. Sept. 1, 1994.

§27A-2-3-106.  Pollution prevention, defined.

As used in this act and the Oklahoma Environmental Quality Act and the Oklahoma Environmental Quality Code, unless otherwise specified:

1.  "Pollution prevention" means any practice which reduces the use of any hazardous substance or amount of any pollutant or contaminant prior to recycling, treatment or disposal, and reduces the hazards to public health and the environment associated with the use or release or both of such substances, pollutants or contaminants.  The term "pollution prevention" shall not include or in any way be construed to promote or require substitution of one hazardous waste for another, treatment, increased pollution control, off-site recycling, or incineration.

Added by Laws 1994, c. 134, § 2, eff. Sept. 1, 1994.

§27A-2-3-107.  Pollution Prevention Program - Duties - Authority - Award and recognition program - Confidentiality - Funding.

A.  It shall be the duty of the Pollution Prevention Program within the Department of Environmental Quality to create a cooperative partnership among the business community, municipalities, agencies of the state, the environmental community and the Department of Environmental Quality and all other state environmental agencies in which technical assistance, outreach, and education activities are coordinated and conducted to achieve pollution prevention, waste minimization and source reduction.

B.  The Pollution Prevention Program is hereby authorized to and may:

1.  Encourage and assist facilities using toxic or hazardous substances to engage in comprehensive pollution prevention planning and develop measurable performance goals;

2.  Offer and provide technical assistance, including audits, to the users and generators of toxic or hazardous substances; provided, however, the Program shall not duplicate services readily available in the private sector;

3.  Promote pollution prevention as the preferred means for achieving compliance with the laws of this state and shall further encourage all agencies and political subdivisions of the State of Oklahoma to strongly pursue pollution prevention goals;

4.  Promote research in toxics use reduction in order to spur public and private investment in pollution prevention;

5.  Develop and provide curriculum and training on pollution prevention for students and faculty of educational institutions, users and generators of toxic or hazardous substances and agencies of the State of Oklahoma and its political subdivisions;

6.  Sponsor and conduct conferences and workshops on pollution prevention for specific classes of business or industry; and

7.  Compile, organize and make information available for distribution on pollution prevention.

C.  The Pollution Prevention Program may develop an award and a recognition program for the purpose of promoting pollution prevention activities among businesses and governmental entities.

D.  1.  The Pollution Prevention Program shall not make available to the Department of Environmental Quality information the Program obtains in the course of providing technical assistance to a user or generator of toxic or hazardous waste, unless:

a. the user or generator agrees that such information may be available to the Department,

b. the information is public record information,

c. the information pertains to an imminent threat to public health or safety, or to the environment, or

d. disclosure to the Department is required by law.

2.  The Program shall notify users or generators requesting technical assistance of these provisions.

3.  Any technical assistance or information obtained by the Program shall not result in any regulatory inspections or other enforcement actions unless there is a reasonable cause to believe there exists a clear and imminent threat to the public health or safety or to the environment.

E.  Positions created pursuant to this article compensated with federal funds shall be contingent upon the procurement of federal funds and shall be terminated when federal support of those positions is discontinued.

Added by Laws 1994, c. 134, § 3, eff. Sept. 1, 1994.

§27A-2-3-108.  State environmental regulatory agencies - Encouragement of pollution prevention practices.

Each state environmental regulatory agency required by law to regulate any industry which generates hazardous substances, pollutants or contaminants may develop a program and promulgate rules for the purpose of encouraging entities regulated by such agency to implement pollution prevention practices and activities.

Added by Laws 1994, c. 134, § 4, eff. Sept. 1, 1994.

§27A-2-3-201.  Executive Director - Appointment - Qualifications - Power, duties and responsibilities.

A.  The Environmental Quality Board shall appoint the Executive Director of the Department of Environmental Quality.  The Executive Director shall serve at the pleasure of the Board.

B.  The Executive Director shall have experience in industry, conservation, environmental sciences or such other areas as may be required by the Environmental Quality Board.

C.  The Executive Director shall provide for the administration of the Department and shall:

1.  Be the executive officer and supervise the activities of the Department of Environmental Quality;

2.  Employ, discharge, appoint or contract with, and fix the duties and compensation of such assistants, attorneys, chemists, geologists, environmental professionals, medical professionals, engineers, sanitarians, administrative, clerical and technical, investigators, aides and such other personnel, either on a fulltime, parttime, fee or contractual basis, as in his judgment and discretion shall be deemed necessary, expedient, convenient or appropriate to the performance or carrying out of any of the purposes, objectives, responsibilities or statutory provisions relating to the Department of Environmental Quality, or to assist the Executive Director in the performance of his official duties and functions;

3.  Establish internal policies and procedures for the proper and efficient administration of the Department; and

4.  Exercise all incidental powers which are necessary and proper to implement the purposes of the Department pursuant to this Code.

D.  The Executive Director shall not be an owner, stockholder, employee or officer of, nor have any other business relationship with or receive compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Department of Environmental Quality and, with regard to the exercise of powers and duties associated with the Oklahoma Pollutant Discharge Elimination System Act, shall meet all requirements of Section 304 of the Clean Water Act and applicable federal regulations promulgated thereunder by the United States Environmental Protection Agency regarding conflict of interest.

E.  1.  In addition to the powers and duties specified in subsection D of this section, the Executive Director shall have the power and duty to:

a. issue, deny, modify, amend, renew, refuse to renew, suspend, reinstate or revoke licenses or permits pursuant to the provisions of this Code, and rules promulgated by the Board, and

b. issue final orders and assess administrative penalties according to the Administrative Procedures Act, this Code and rules promulgated by the Board.

2.  The powers and duties specified in paragraph 1 of this subsection shall be exercised exclusively by the Executive Director and may not be delegated to other employees of the Department except as specifically provided in this Code.

3.  In the event of the Executive Director's temporary absence, the Executive Director may delegate the exercise of such powers and duties to an acting director during the Executive Director's absence subject to an organizational structure approved by the Board.  In the event of a vacancy in the position of Executive Director, the Board may designate an interim or acting Executive Director who is authorized to exercise such powers and duties until a permanent Executive Director is employed.

4.  Any designee exercising such powers and duties of the Executive Director as authorized or on a temporary, acting or interim basis shall meet the requirements of subsection D of this section for the Executive Director.

5.  All references in this Code to the Department with respect to the exercise of the powers and duties specified in paragraph 1 of this subsection shall mean the exercise of such powers and duties by the Executive Director or his authorized designee.

Added by Laws 1992, c. 398, § 8, eff. Jan. 1, 1993.  Amended by Laws 1993, c. 145, § 20, eff. July 1, 1993.  Renumbered from § 8 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 5, eff. July 1, 1994; Laws 1995, c. 285, § 1, eff. July 1, 1995.

§27A-2-3-202.  Powers and duties of Department.

A.  Within its jurisdictional areas of responsibility, the Department, acting through the Executive Director, or persons authorized by law, rule or designated by the Executive Director to perform such acts, shall have the power and duty to:

1.  Access any premises at any reasonable time upon presentation of identification for purposes of administering this Code, and the right to apply to and obtain from a judge of the district court, an administrative or other warrant as necessary to enforce such access;

2.  Determine and assess administrative penalties, take or request civil action, request criminal prosecution or take other administrative or civil action as specifically authorized by this Code or other law against any person or entity who has violated any of the provisions of this Code, rules promulgated thereunder, or any permit, license or order issued pursuant thereto;

3.  Investigate or cause to be investigated alleged violations of this Code, rules promulgated thereunder, or permits, licenses or orders issued pursuant thereto;

4.  Conduct investigations, inquiries and inspections, including but not limited to, the review of records and the collection of samples for laboratory analyses;

5.  Conduct hearings and issue subpoenas according to the Administrative Procedures Act, this Code and rules promulgated by the Board, and file contempt proceedings against any person disobeying or refusing to comply with such subpoena;

6.  Advise, consult, cooperate and enter into agreements with agencies of the state, municipalities and counties, industries, other states and the federal government, and other persons;

7.  Enter into agreements for, accept, administer and use, disburse and administer grants of money, personnel and property from the federal government or any department or agency thereof, or from any state or state agency, or from any other source, to promote and carry on in this state any program relating to environmental services or pollution control;

8.  Require the establishment and maintenance of records and reports, and the installation, use, and maintenance of monitoring equipment or methods, and the provision of such information to the Department upon request;

9.  Establish a system of training for all personnel who render review and inspection services in order to assure uniform statewide application of law and rules;

10.  Enforce the provisions of this Code and rules promulgated thereunder and orders, permits and licenses issued pursuant thereto;

11.  Charge and receive fees pursuant to fee schedules promulgated by the Board;

12.  Register persons, property and activities as required by this Code or rules promulgated by the Board;

13.  Conduct studies, research and planning of programs and functions, pursuant to the authority granted by this Code;

14.  Collect and disseminate information and engage in environmental education activities relating to the provisions of this Code;

15.  Provide a toll-free hot line for environmental complaints;

16.  Enter into interagency agreements;

17.  Sell films, educational materials and other items produced by the Department and sell, exchange or otherwise dispose of obsolete personal property belonging to the Department unless otherwise required by terms of federal grants;

18.  Provide administrative and support services to the Board and the Councils as necessary to assist them in the performance of their duties; and

19.  Exercise all incidental powers which are necessary and proper to implement and administer the purposes of this Code.

B.  The provisions of this part shall extend to all programs administered by the Department regardless of whether the statutes creating such program are codified in Title 27A of the Oklahoma Statutes.

Added by Laws 1993, c. 145, § 21, eff. July 1, 1993.

§27A-2-3-301.  Renewal of license - Renewal fee - Penalty fee - Promulgation of rules.

The holder of any license issued under the provisions of this Code which is renewable by payment of a fee shall be entitled to thirty (30) days after the expiration date thereof in which to renew the same, without penalty, and if he fails to pay the renewal fee within such thirty-day period, he shall, unless otherwise provided in this Code, be required to pay the renewal fee plus a penalty fee in an amount as promulgated by rule.  Such penalty fee shall not exceed the amount of the renewal fee.  In the case of any renewal fee which shall exceed Ten Thousand Dollars ($10,000.00), the penalty fee shall be one and one-half percent (1.5%) per month of the outstanding balance of the renewal fee.  The Board may promulgate rules which prohibit the renewal of any license which has expired by more than ninety (90) days.

Added by Laws 1993, c. 145, § 22, eff. July 1, 1993.

§27A-2-3-302.  Applications for permits or other authorizations.

A.  For permits or other authorizations required pursuant to the Oklahoma Environmental Quality Code, applicants shall file applications in the form and manner established by the Department of Environmental Quality.  The Department shall review such applications as filed and subsequently amended or supplemented.  Any permit issued or authorization granted may include conditions.

B.  Permits and other authorizations required pursuant to the Oklahoma Environmental Code may contain provisions requiring that operations shall be in compliance with municipal and other local government ordinances, rules and requirements.  A determination or certification that the operations under the requested permit or authorization conform or comply with such ordinances, rules or requirements, the enforcement of which are not within the jurisdiction or authority of the Department, shall not be considered by the Department in their review and approval or denial of a permit or authorization.

Added by Laws 1993, c. 145, § 61, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 10, eff. July 1, 1994.  Renumbered from § 2-6-106 of this title by Laws 1994, c. 353, § 45, eff. July 1, 1994; Laws 1999, c. 381, § 4, emerg. eff. June 8, 1999.

§27A-2-3-401.  Department of Environmental Quality Revolving Fund - Subaccounts - Transfer of revolving fund monies.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Environmental Quality to be designated the "Department of Environmental Quality Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department from appropriations, administrative penalties, fees, charges, gifts and monies from any other source that are not designated for deposit to any other fund authorized by this Code.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of implementing and enforcing this Code.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Individual subaccounts shall be established in the Department of Environmental Quality Revolving Fund as necessary to maintain the tracking of monies collected and to support the programs and functions within the jurisdiction of the Department.  Each subaccount shall consist of all monies collected pursuant to the program or function for which such subaccount has been established and all monies collected for such programs and functions shall be expended only and solely in furtherance of the statutory objectives of such programs and functions.  Provided, as otherwise authorized by law, the Department may transfer monies between subaccounts to meet cash flow needs of the Department so long as the monies are transferred back to the appropriate subaccount to be expended on the appropriate programs and functions.

C.  All revolving fund monies belonging to, deposited in or payable to the State Department of Health or the Oklahoma Water Resources Board for the purpose of administering a program or function over which the Department of Environmental Quality has jurisdiction, are hereby transferred to the appropriate funds of the Department of Environmental Quality.  All other monies belonging to, deposited in or payable to any other revolving fund under the jurisdiction of the Department are hereby transferred.

Added by Laws 1993, c. 145, § 23, eff. July 1, 1993.

§27A-2-3-402.  Schedule of fees.

A.  The Board shall establish schedules of fees to be charged for applications for, or the issuance of, new, modified or renewed permits, licenses, certificates and other authorizations and for such other environmental services as are involved in the regulation of environmental functions and programs authorized by the provisions of this Code.  Such fees shall be subject to the following limitations:

1.  The Board shall follow the procedures required by the Administrative Procedures Act for promulgation of rules in establishing or amending any such schedule of fees;

2.  The Board shall base its schedule of fees for each environmental function or program upon the reasonable costs of operating such environmental functions or programs, including, but not limited to, the costs of administration, personnel, office space, equipment, training, travel, inspection and review rendered in connection with each such function or program;

3.  The Board shall promulgate rules establishing fee schedules for services, functions and programs within the advisory jurisdiction of a Council created by this Code only upon receipt of fee schedule recommendations from such Council;

4.  Any facility exempt from the requirement to obtain a permit based on date of construction or start-up may be assessed an annual permit renewal fee equivalent; and

5.  The Department shall expend monies received from permit, license and certification programs, including but not limited to application, review, inspection, monitoring and operating fees, only on the direct or indirect costs of the specific programs from which such monies originate.

B.  The Board shall establish a schedule of fees to be charged for services including, but not limited to, searches, compilations, certifications or reproduction of maps and publications, transcripts, blueprints, computer data, electronic recordings or documents.  Such fees shall be based on the actual cost to the Department for the provision of such services.

C.  The Board shall promulgate a schedule of fees for the provision of services to validate reports from facilities required to report, but not merely to notify, under the Oklahoma Hazardous Materials Planning and Notification Act.

D.  The Board's authority to establish fee schedules by rule shall extend to all programs administered by the Department, regardless of whether the statutes creating such programs are codified in Title 27A of the Oklahoma Statutes.

Added by Laws 1993, c. 145, § 24, eff. July 1, 1993.

§27A-2-3-403.  Environmental Trust Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Environmental Quality to be designated the "Environmental Trust Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies collected pursuant to the provisions of Section 354 of Title 17 of the Oklahoma Statutes for deposit in the Environmental Trust Revolving Fund and monies received in the form of gifts, grants, reimbursements, and from any other source specified for the purposes specified by this section.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Environmental Quality for matching federal funds available for environmental remediation and cleanup.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1993, c. 324, § 35, eff. July 1, 1993.

§27A-2-3-501.  Sampling, inspecting and investigating conditions relating to pollution or damage to natural resource - Power to enter - Federal Superfund sites - Record and reports - Administrative warrants.

A.  Any duly authorized representative of the Department of Environmental Quality shall have the power to enter at reasonable times upon any private or public property for the purpose of sampling, inspecting and investigating conditions relating to pollution, damage to natural resources or the possible pollution of any air, land or waters of the state or the environment or relating to any other environmental or permitting responsibility authorized by law.

B.  If the property to be entered has been identified on the federal National Priority List as a Superfund site or otherwise identified for an action under the federal Comprehensive Environmental Response, Compensation and Liability Act (CERCLA, 42 U.S.C., Section 9601 et seq.) and the Department of Environmental Quality has been designated by the United States Environmental Protection Agency as lead agency for CERCLA activities at the site, any duly authorized representative of the Department shall have the power, in addition to the powers listed in subsection A of this section, to enter for purposes of conducting those CERCLA activities or to prevent unreasonable interference with such activities or remedies.  The Department may seek administrative or judicial remedies for any person's refusal to allow, or interference with, entry for this purpose.

C.  The Department may require the establishment and maintenance of records and reports relating to any activity regulated by the Department.  Copies of such records shall be submitted to the Department on request.  Any authorized representative of the Department shall be allowed access and may examine such reports or records.

D.  The Department may apply to and obtain from a judge of the district court, an order authorizing an administrative warrant to enforce access to premises for sampling, investigation, inquiry and inspection under the provisions of this Code and the rules promulgated by the Board.  Failure to obey an administrative warrant of the district court may be punished by the district court as a contempt of court.

E.  The Executive Director may appoint commissioned peace officers, certified by the Council on Law Enforcement Education and Training, to investigate environmental crimes.  Peace officers who become employed under this section who have service credit in the Oklahoma Law Enforcement Retirement System may, within thirty (30) days after becoming employed, elect to continue membership in the Oklahoma Law Enforcement Retirement System; otherwise they shall be eligible to enroll only in the Oklahoma Public Employees Retirement System.

Added by Laws 1972, c. 242, § 9.  Amended by Laws 1993, c. 145, § 25, eff. July 1, 1993.  Renumbered from § 926.9 of Title 82 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 9, eff. July 1, 1993; Laws 1995, c. 285, § 22, eff. July 1, 1995; Laws 2004, c. 141, § 1, eff. Nov. 1, 2004; Laws 2005, c. 1, § 23, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 111, § 1 repealed by Laws 2005, c. 1, § 24, emerg. eff. March 15, 2005.

§27A-2-3-502.  Notice of Code violation - Administrative remedies, compliance - Penalties, corrective action.

A.  If upon inspection or investigation, or whenever the Department determines that there are reasonable grounds to believe that any person is in violation of this Code or any rule promulgated thereunder or of any order, permit or license issued pursuant thereto, the Department may give written notice to the alleged violator of the specific violation and of the alleged violator's duty to correct such violation immediately or within a set time period or both and that the failure to do so will result in the issuance of a compliance order.

B.  In addition to any other remedies provided by law, the Department may, after service of the notice of violation, issue a proposed compliance order to such person.  A proposed compliance order shall become a final order unless, no later than fifteen (15) days after the order is served, any respondent named therein requests an administrative enforcement hearing.

1.  The proposed compliance order may, pursuant to subsection K of this section:

a. assess an administrative penalty for past violations of this Code, rules promulgated thereunder, or the terms and conditions of permits or licenses issued pursuant thereto, and

b. propose the assessment of an administrative penalty for each day the respondent fails to comply with the compliance order.

2.  Such proposed order may specify compliance requirements and schedules, or mandate corrective action, or both.

C.  Failure to comply with a final compliance order, in part or in whole, may result in the issuance of an assessment order assessing an administrative penalty as authorized by law, or a supplementary order imposing additional requirements, or both.  Any proposed order issued pursuant to this subsection shall become final unless, no later than seven (7) days after its service, any respondent named therein requests an administrative enforcement hearing.

D.  Notwithstanding the provisions of subsection A and B of this section, the Executive Director, after notice and opportunity for an administrative hearing, may revoke, modify or suspend the holder's permit or license in part or in whole for cause, including but not limited to the holder's:

1.  Flagrant or consistent violations of this Code, of rules promulgated thereunder or of final orders, permits or licenses issued pursuant thereto;

2.  Reckless disregard for the protection of the public and the environment as demonstrated by noncompliance with environmental laws and rules resulting in endangerment of human health or the environment; or

3.  Actions causing, continuing, or contributing to the release or threatened release of pollutants or contaminants to the environment.

E.  Whenever the Department finds that an emergency exists requiring immediate action to protect the public health or welfare or the environment, the Executive Director may without notice or hearing issue an order, effective upon issuance, reciting the existence of such an emergency and requiring that such action be taken as deemed necessary to meet the emergency.  Any person to whom such an order is directed shall comply therewith immediately but may request an administrative enforcement hearing thereon within fifteen (15) days after the order is served.  Such hearing shall be held by the Department within ten (10) days after receipt of the request.  On the basis of the hearing record, the Executive Director shall sustain or modify such order.

F.  Except as otherwise expressly provided by law, any notice of violation, order, or other instrument issued by or pursuant to authority of the Department may be served on any person affected thereby personally, by publication, or by mailing a copy of the notice, order, or other instrument by certified mail return-receipt requested directed to such person at his last-known post office address as shown by the files or records of the Department.  Proof of service shall be made as in the case of service of a summons or by publication in a civil action.  Such proof of service shall be filed in the Office of Administrative Hearings.

G.  Every certificate or affidavit of service made and filed shall be prima facie evidence of the facts therein stated.  A certified copy thereof shall have like force and effect.

H.  1.  The administrative hearings provided for in this section shall be conducted as individual proceedings in accordance with, and a record thereof maintained pursuant to, Article II of the Administrative Procedures Act, this Code and rules promulgated thereunder.  When a hearing is timely requested by a respondent pursuant to this section, the Department shall promptly conduct such hearing.

2.  Such hearing shall be conducted by an Administrative Law Judge or by the Executive Director.  When an Administrative Law Judge holds the hearing, such Judge shall prepare a proposed order and shall:

a. serve it on the parties, by regular mail, and may offer an opportunity for parties to file exceptions to the proposed order before a final order is entered in the event the Executive Director does not review the record, and

b. present the proposed order, the exceptions, if any, and the record of the matter to the Executive Director, or

c. present the proposed order and the record of the matter to the Executive Director for review and entry of a final order for any default, failure to appear at the hearing or if the parties by written stipulation waive compliance with subparagraph a of this paragraph.

3.  For administrative proceedings conducted by an Administrative Law Judge pursuant to this section, the Executive Director may adopt, amend or reject any findings or conclusions of the Administrative Law Judge or exceptions of any party and issue a final order accordingly, or may in his discretion remand the proceeding for additional argument or the introduction of additional evidence at a hearing held for the purpose.  A final order shall not be issued by the Executive Director until after:

a. the opportunity for exceptions has lapsed without receiving exceptions, or after exceptions, briefs and oral arguments, if any, are made, or

b. review of the record by the Executive Director.

4.  Any order issued by the Department shall become final upon service.

I.  Any party aggrieved by a final order may petition the Department for rehearing, reopening or reconsideration within ten (10) days from the date of the entry of the final order.  Any party aggrieved by a final order, including the Attorney General on behalf of the state, may, pursuant to the Administrative Procedures Act, petition for a judicial review thereof.

J.  If the Attorney General seeks redress on behalf of the state, as provided for in subsection I of this section, the Executive Director is empowered to appoint a special counsel for such proceedings.

K.  1.  Unless specified otherwise in this Code, any penalty assessed or proposed in an order shall not exceed Ten Thousand Dollars ($10,000.00) per day of noncompliance.

2.  The determination of the amount of an administrative penalty shall include, but not be limited to, the consideration of such factors as the nature, circumstances and gravity of the violation or violations, the economic benefit, if any, resulting to the respondent from the violation, the history of such violations and respondent's degree of culpability and good faith compliance efforts.  For purposes of this section, each day, or part of a day, upon which such violation occurs shall constitute a separate violation.

L.  Notwithstanding the provisions of subsections A and B of this section, the Department may, within three (3) years of discovery, apply for the assessment of an administrative penalty for any violation of this Code, or rules promulgated thereunder or permits or licenses issued pursuant thereto.

M.  Any order issued pursuant to this section may require that corrective action be taken.  If corrective action must be taken on adjoining property, the owner of such adjoining property shall not give up any right to recover damages from the responsible party by allowing corrective action to occur.

N.  Inspections, investigations, administrative enforcement hearings and other administrative actions or proceedings pursuant to the Code shall not be the basis for delaying judicial proceedings between private parties involving the same subject matter.

Added by Laws 1993, c. 145, § 26, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 6, eff. July 1, 1994; Laws 1999, c. 381, § 5, emerg. eff. June 8, 1999.

§27A-2-3-503.  Notice of complaint - Opportunity to provide written information pertinent to complaint.

If the Department undertakes an enforcement action as a result of a complaint, the Department shall notify the complainant of the enforcement action by mail and offer the complainant an opportunity to provide written information pertinent to the complaint within fourteen (14) calendar days after the date of the mailing.

Added by Laws 1993, c. 145, § 27, eff. July 1, 1993.

§27A-2-3-504.  Violation of Code, order, permit or license or rule - Penalties and remedies.

A.  Except as otherwise specifically provided by law, any person who violates any of the provisions of, or who fails to perform any duty imposed by, the Oklahoma Environmental Quality Code or who violates any order, permit or license issued by the Department of Environmental Quality or rule promulgated by the Environmental Quality Board pursuant to this Code:

1.  Shall be guilty of a misdemeanor and upon conviction thereof may be punished by a fine of not less than Two Hundred Dollars ($200.00) for each violation and not more than Ten Thousand Dollars ($10,000.00) for each violation or by imprisonment in the county jail for not more than six (6) months or by both such fine and imprisonment;

2.  May be punished in civil proceedings in district court by assessment of a civil penalty of not more than Ten Thousand Dollars ($10,000.00) for each violation;

3.  May be assessed an administrative penalty pursuant to Section  2-3-502 of this title not to exceed Ten Thousand Dollars ($10,000.00) per day of noncompliance; or

4.  May be subject to injunctive relief granted by a district court.  A district court may grant injunctive relief to prevent a violation of, or to compel a compliance with, any of the provisions of this Code or any rule promulgated thereunder or order, license or permit issued pursuant to this Code.

B.  Nothing in this part shall preclude the Department from seeking penalties in district court in the maximum amount allowed by law.  The assessment of penalties in an administrative enforcement proceeding shall not prevent the subsequent assessment by a court of the maximum civil or criminal penalties for violations of this Code.

C.  Any person assessed an administrative or civil penalty shall be required to pay, in addition to such penalty amount and interest thereon, attorneys fees and costs associated with the collection of such penalties.

D.  For purposes of this section, each day or part of a day upon which such violation occurs shall constitute a separate violation.

E.  The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of this Code or any rule promulgated thereunder, or order, license or permit issued pursuant thereto.

F.  1.  Any action for injunctive relief to redress or restrain a violation by any person of this Code or of any rule promulgated thereunder, or order, license, or permit issued pursuant thereto or for recovery of any administrative or civil penalty assessed pursuant to this Code may be brought by:

a. the district attorney of the appropriate district court of the State of Oklahoma,

b. the Attorney General on behalf of the State of Oklahoma, or

c. the Department on behalf of the State of Oklahoma.

2.  The court shall have jurisdiction to determine said action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

3.  In any judicial action in which the Department seeks injunctive relief and alleges by verified petition that:

a. the defendant's actions or omissions constitute a violation of the Code or a rule, order, license or permit, and

b. the actions or omissions present an imminent and substantial endangerment to health or the environment if allowed to continue during the pendency of the action,

the Department shall be entitled to obtain a temporary order or injunction to prohibit such acts or omissions to the extent they present an imminent and substantial endangerment to health or the environment.  Such temporary order or injunction shall remain in effect during the pendency of the judicial action until superseded or until such time as the court finds that the criteria of subparagraphs a and b of this paragraph no longer exist.  If a temporary order or injunction has been issued without prior hearing, the court shall schedule a hearing within twenty (20) days after issuance of the temporary order to determine whether the temporary order should be lifted and a preliminary injunction should issue.  The Department shall bear the burden of proof at such hearing.

4.  It shall be the duty of the Attorney General and district attorney to bring such actions, if requested by the Executive Director of the Department.

G.  Except as otherwise provided by law, administrative and civil penalties shall be paid into the Department of Environmental Quality Revolving Fund.

H.  In determining the amount of a civil penalty the court shall consider such factors as the nature, circumstances and gravity of the violation or violations, the economic benefit, if any, resulting to the defendant from the violation, the history of such violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the defendant, the defendant's degree of culpability, and such other matters as justice may require.

I.  In addition to or in lieu of any administrative enforcement proceedings available to the Department, the Department may take or request civil action or request criminal prosecution, or both, as provided by law for any violation of this Code, rules promulgated thereunder, or orders issued, or conditions of permits, licenses, certificates or other authorizations prescribed pursuant thereto.

Added by Laws 1993, c. 145, § 28, eff. July 1, 1993.  Amended by Laws 1998, c. 186, § 1, eff. Nov. 1, 1998.

§27A-2-3-505.  Fraud or misrepresentation - Additional penalties.

In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation or certification in, or omits material data from, any application for a permit, license, certificate or other authorization, or any notice, analyses or report required by this Code, rules promulgated thereunder or any permit, license, certificate or other authorization issued pursuant thereto, or knowingly misrepresents or omits material data in such report to any person relying on such report or who alters any sample or knowingly renders inaccurate any monitoring device or method required to be maintained by such Code, rules, permits, licenses, certificates or authorization, or with regard to owners and employees of laboratories certified by the Department, misrepresents or omits material data from any report or analyses submitted to any person relying on such data because of the laboratory's certification shall, upon conviction, be guilty of a misdemeanor and may be subject to a fine of not more than Five Thousand Dollars ($5,000.00) for each such violation.

Added by Laws 1993, c. 145, § 29, eff. July 1, 1993.

§27A-2-3-506.  Violations, remedies and penalties cumulative.

A.  It is the purpose of this Code to provide additional and cumulative remedies to prevent, abate and control pollution.  Nothing contained in this Code shall be construed to abridge or alter rights of action or remedies under the common law or statutory law, criminal or civil; nor shall any provision of this Code, or any act done by virtue thereof, be construed as estopping the state, or any municipality or person in the exercise of their rights under the common law to suppress nuisances or to abate pollution.  Nothing in this Code shall in any way impair or affect a person's right to recover damages for pollution.

B.  Nothing in this Code shall be construed to preclude the disposition of any matter by stipulation, agreed settlement, consent order or default.

C.  Unless otherwise specified, the violations, remedies and penalties contained in this Code are in addition to those in the Environmental Crimes Act and other Oklahoma law.  The specific enforcement provisions of other articles of this Code shall control over the provisions of this part when inconsistent.

D.  The provisions of this part shall extend to all programs administered by the Department regardless of whether the statutes creating such program are codified in Title 27A of the Oklahoma Statutes.

Added by Laws 1993, c. 145, § 30, eff. July 1, 1993.

§27A-2-3-507.  Compliance schedules.

Political subdivisions may, when compliance with environmental standards would create excessive debt, enter into compliance schedules with the Department of Environmental Quality to prioritize compliance based on their greatest environmental or other public health and safety needs.  Excessive debt is indicated when the work needed for compliance would require a capital cost or user charge significantly beyond the per-household cost for similar sized communities within the state.  Penalties shall not be assessed if a political subdivision complies with the schedule authorized by the Department.

Added by Laws 1997, c. 53, § 1, emerg. eff. April 8, 1997.

§27A-2-4-101.  Definitions.

As used in this article:

1.  "Acceptable results" means a result within limits determined on the basis of statistical procedures as prescribed by the Department;

2.  "Accreditation" means the act of certifying that a laboratory maintains suitable standards and includes primary accreditation and reciprocity accreditation;

3.  "Analyte" means the characteristics of a laboratory sample determined by an analytic laboratory testing procedure;

4.  "Department" means the Department of Environmental Quality;

5.  "Evaluation" means a review of the quality control and quality assurance procedures, recordkeeping, reporting procedures, methodology, personal qualifications, equipment, facilities and analytical technique of a laboratory for measuring or establishing specific parameters;

6.  "Laboratory" means a facility that performs analyses to determine the chemical, physical, or biological properties of air, water, solid waste, hazardous waste, wastewater, or soil or subsoil materials or performs any other analyses related to environmental quality evaluations; and

7.  "Letters of accreditation" means a document issued by the Department showing those analytes for which a laboratory is accredited.

Added by Laws 1993, c. 145, § 31, eff. July 1, 1993.  Amended by Laws 1998, c. 109, § 1, emerg. eff. April 13, 1998; Laws 2003, c. 118, § 2, emerg. eff. April 22, 2003.

§27A-2-4-201.  Services and analyses - Rules - Fee schedule - Contracts.

A.  The Department of Environmental Quality is authorized to acquire, operate and maintain laboratories to analyze samples to:

1.  Obtain factual data to support any order, permit, function or program of the Department;

2.  Provide laboratory service for individuals, cities, towns, counties, tribes, state institutions and other state and federal agencies; and

3.  Provide such services and perform such other analyses as is necessary to implement and enforce the programs and functions under the jurisdiction of the Department pursuant to this Code.

B.  The Board of Environmental Quality shall promulgate rules for laboratory services under this Code.  The Board shall follow the procedures required by the Administrative Procedures Act for promulgation of such rules.

C.  1.  The Board, pursuant to the Administrative Procedures Act, shall promulgate as a rule a fee schedule based on actual cost of analyses and the costs of the provision of laboratory services.  The schedule shall include fees for specific analytes and procedures.

2.  Fees charged pursuant to this section shall be paid into the Department of Environmental Quality Revolving Fund and shall only be used by the Department in administering the Department's environmental laboratory.

D.  The Department may, if necessary to meet the demand for laboratory services, contract, pursuant to the provisions of the Central Purchasing Act, for the performance of analyses with laboratories accredited by the Department.

Added by Laws 1963, c. 325, art. 9, § 905, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 32, eff. July 1, 1993.  Renumbered from § 1-905 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 2003, c. 118, § 3, emerg. eff. April 22, 2003; Laws 2004, c. 381, § 3, emerg. eff. June 3, 2004.

§27A-2-4-301.  Duties of Department.

The Department of Environmental Quality is hereby designated as the administrative agency for national environmental laboratory accreditation programs and shall:

1.  Establish and administer the state water quality and environmental laboratory accreditation programs for laboratories which apply; and

2.  Issue, modify, renew, reinstate, revoke, or suspend the accreditation of a laboratory or deny a new or renewal accreditation application.

Added by Laws 1993, c. 145, § 33, eff. July 1, 1993.  Amended by Laws 1998, c. 109, § 2, emerg. eff. April 13, 1998; Laws 2003, c. 118, § 4, emerg. eff. April 22, 2003.

§27A-2-4-302.  Promulgation of rules - Fee schedule - Disposition of fees.

A.  The Board of Environmental Quality shall promulgate rules for accreditation of privately and publicly owned laboratories for performance of environmental analyses.  The Board may also promulgate rules which adopt standards of a national environmental laboratory accreditation program and the United States Environmental Protection Agency by reference.

B.  The Board, pursuant to Section 2-2-101 of this title and the Administrative Procedures Act, shall promulgate rules for the assessment of reasonable fees to participating laboratories for the administrative costs of the accreditation program.

C.  Fees charged pursuant to this section shall be paid into the Department of Environmental Quality Revolving Fund and shall only be used by the Department in administering the Department's laboratory accreditation program.

Added by Laws 1993, c. 145, § 34, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 17, eff. July 1, 1993; Laws 1998, c. 109, § 3, emerg. eff. April 13, 1998; Laws 2003, c. 118, § 5, emerg. eff. April 22, 2003.

§27A-2-4-303.  Applications for accreditation - Form and manner - On-site evaluations - Issuance or denial of accreditation.

A.  Applications for accreditation shall be made in the form and manner established by the Department of Environmental Quality.

B.  The Department may make on-site evaluations of applicant laboratories.

C.  1.  Based upon completion of the criteria evaluation by the Department or other evaluations, the Department shall either issue or deny accreditation to an applicant laboratory.

2.  Only those laboratories that meet Department rules shall be accredited.  Letters of accreditation shall be issued only for the categories or analytes for which the capabilities and adequacy of the laboratory have been demonstrated.

3.  Causes for denial of an application shall include, but not be limited to, the misrepresentation of or the omission of fact or facts from any accreditation application or the failure to demonstrate compliance with Board rules.  If accreditation is denied, the Department shall give written notice to the applicant of such denial and the reasons therefor.

Added by Laws 1993, c. 145, § 35, eff. July 1, 1993.  Amended by Laws 2003, c. 118, § 6, emerg. eff. April 22, 2003.

§27A-2-4-304.  Acceptance of reports or laboratory analyses performed by accredited laboratories.

A.  The Department of Environmental Quality shall accept reports or laboratory analyses performed by accredited laboratories but may reject analyses that were not performed in compliance with the Department's rules or the laboratory's accreditation.  The Department may require that reports or laboratory analyses which are submitted pursuant to this Code, rules promulgated or permits and orders issued pursuant thereto shall be performed by laboratories accredited by the Department if the submission of reports or laboratory analyses performed by an accredited laboratory is specifically required or authorized by this Code, rules promulgated thereto or federal law or federal regulations.

B.  The Department shall accept laboratory reports and analyses prepared and performed by Department-certified laboratory operators for operational testing of municipal wastewater treatment systems and water supply systems provided that the analyses were performed in compliance with the Department's rules or the terms of the laboratory operator's certification.

C.  Acceptance of such reports or analyses shall not preclude the Department from declining for cause to rely on such results or from requiring additional laboratory analyses or reports from the person submitting such analyses or reports.

Added by Laws 1993, c. 145, § 36, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 18, eff. July 1, 1993; Laws 2003, c. 118, § 7, emerg. eff. April 22, 2003.

§27A-2-4-305.  Suspension, revocation, or refusal to renew laboratory accreditation.

A.  The Department of Environmental Quality may suspend, revoke, or refuse to renew in part or in whole the accreditation of any laboratory which does not continue to comply with Board of Environmental Quality rules or conditions of accreditation, or for cause, including but not limited to:

1.  The knowing and willful falsification of data submitted to the Department;

2.  The misrepresentation or omission of material data in any report submitted to any person relying on such report because of the laboratory's accreditation;

3.  Failure to maintain or utilize approved quality control procedures, recordkeeping, reporting procedures, methodology, personnel requirements, equipment, facilities or analytical techniques on which the accreditation was issued;

4.  Failure to achieve acceptable results on proficiency testing samples; or

5.  For laboratories holding Department-issued accreditation, the expiration, suspension or revocation of the laboratory's reciprocal out-of-state certification or accreditation.

B.  The Department may conduct on-site evaluations of accredited laboratories.

Added by Laws 1993, c. 145, § 37, eff. July 1, 1993.  Amended by Laws 1998, c. 109, § 4, emerg. eff. April 13, 1998; Laws 2003, c. 118, § 8, emerg. eff. April 22, 2003.

§27A-2-5-101.  Citation.

This article may be cited as the "Oklahoma Clean Air Act".

Added by Laws 1967, c. 80, § 1, emerg. eff. April 18, 1967.  Renumbered from Title 63, § 2001 by Laws 1978, c. 62, § 2.  Amended by Laws 1993, c. 145, § 38, eff. July 1, 1993.  Renumbered from Title 63, § 1-1801 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-102.  Purpose - Definitions - Administrative agency - Rules and regulations - Air Quality Council - Chief of Air Quality Service - Complaints and investigations - Hearings - Variances - Violations - Penalties - Cooperation among agencies.

It is the purpose of the Oklahoma Clean Air Act to provide the means to achieve and maintain atmospheric purity necessary for the protection and enjoyment of human, plant or animal life and property in this state consistent with and limited by generally accepted social standards and requirements, desired employment and industrial development, area conditions, and the availability of economic and feasible controls.

Added by Laws 1967, c. 80, § 2, emerg. eff. April 18, 1967.  Amended by Laws 1971, c. 347, § 1, operative July 1, 1971; Laws 1975, c. 333, § 1, emerg. eff. June 12, 1975; Laws 1978, c. 62, § 1.  Renumbered from Title 63, § 2002 by Laws 1978, c. 62, § 2.  Amended by Laws 1981, c. 186, § 1, emerg. eff. May 20, 1981; Laws 1983, c. 333, § 22, emerg. eff. June 29, 1983; Laws 1985, c. 178, § 44, operative July 1, 1985; Laws 1992, c. 215, § 1, emerg. eff. May 15, 1992; Laws 1993, c. 145, § 39, eff. July 1, 1993.  Renumbered from Title 63, § 1-1802 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-103.  Municipal regulation - Powers of State Board of Agriculture.

A.  1.  Nothing in the Oklahoma Clean Air Act:

a. shall prevent cities, towns and counties from enacting ordinances or codes with respect to air pollution which will not conflict with the provisions of the Oklahoma Clean Air Act and which contain provisions more stringent than those fixed by the operation of the Oklahoma Clean Air Act; provided, however, that any city or town which has a population of less than three hundred thousand (300,000) persons according to the most current census shall not enforce any ordinance or code regarding air pollution containing more stringent provisions unless and until such ordinance or code is reviewed by the Council and approved as to its reasonableness and technical feasibility.

b. shall prevent cities and towns from summarily abating public nuisances as now provided by law.

2.  This subsection shall not apply to any air pollution ordinances or codes enacted by cities, towns or counties and in effect prior to May 15, 1992.

B.  Except for authority regarding abatement of public nuisances, no city, town, municipality, county or other political subdivision shall enact or enforce any code, ordinance or rule which is more stringent than, or which is in conflict with any state or federal law, code or rule concerning the utilization of fuel in any flange-wheeled railroad rolling stock or which attempts to regulate or affect the emissions therefrom.

C.  The Oklahoma Clean Air Act shall not be construed to limit, modify, or repeal or affect in any way the powers, duties or functions of the State Board of Agriculture, except to the extent necessary to comply with the Federal Clean Air Act.

Added by Laws 1967, c. 80, § 3, emerg. eff. April 18, 1967.  Renumbered from § 2003 of this title by Laws 1978, c. 62, § 2.  Amended by Laws 1993, c. 145, § 40, eff. July 1, 1993.  Renumbered from Title 63, § 1-1803 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 10, eff. July 1, 1993.

§27A-2-5-104.  Definitions.

As used in the Oklahoma Clean Air Act:

1.  "Accidental release" means an unanticipated emission of a regulated substance or other extremely hazardous substance into the ambient air from a stationary source;

2.  "Air contaminants" means the presence in the outdoor atmosphere of fumes, aerosol, mist, gas, smoke, vapor, particulate matter or any combination thereof which creates a condition of air pollution;

3.  "Air pollution" means the presence in the outdoor atmosphere of one or more air contaminants in sufficient quantities and of such characteristics and duration as tend to be or may be injurious to human, plant or animal life or to property, or which interfere with the comfortable enjoyment of life and property, excluding, however, all conditions pertaining to employeremployee relations;

4.  "Ambient air" means the surrounding outdoor air;

5.  "Chair" means the Chair of the Air Quality Council;

6.  "Council" means the Air Quality Council;

7.  "Director" means the Director of Air Quality Division;

8.  "Emission" means the release or discharge of any air contaminant or potential air contaminant into the ambient air;

9.  "Federal Clean Air Act" means the Federal Clean Air Act, 42 U.S.C. 7401, et seq., as amended, including the Federal Clean Air Act Amendments of 1990;

10.  "Hazardous air pollutant" means any air pollutant listed and regulated pursuant to subsection (b) of Section 112 of the Federal Clean Air Act;

11.  "Hearing officer" means a person appointed to preside at public hearings held pursuant to this article;

12.  "Panel" means the Compliance Advisory Panel;

13.  "Person" means any individual, partnership, copartnership, firm, company, corporation, association, joint stock company, trust, estate, municipality or any other legal entity, or their representative, agent or assign;

14.  "Regulated substance" means any substance, including extremely hazardous substances, listed and regulated pursuant to Section 112(r) (3) of the Federal Clean Air Act;

15.  "Small Business Stationary Source" means a stationary source as defined in Section 507 (c) of the Federal Clean Air Act;

16.  "Toxic air contaminant" means any substance determined to be highly toxic, moderately toxic, or of low toxicity pursuant to criteria set forth by rule.  The term shall not be construed to include pollutants for which a primary and secondary ambient air quality standard has been promulgated under the Federal Clean Air Act to the extent of the criteria for which they are listed; and

17.  "Trade secret" means information, including but not limited to a formula, pattern, compilation, program, device, method, technique or process, that:

a. derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use, and

b. is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

The term "trade secret" shall not be construed to include data concerning the amount, emission rate or identification of any air contaminant emitted by any source, nor shall it include the contents of any proposed or final permit.

Added by Laws 1992, c. 215, § 3, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 41, eff. July 1, 1993.  Renumbered from Title 63, § 1-1804.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-105.  Administrative agency - Powers and duties.

The Department of Environmental Quality is hereby designated the administrative agency for the Oklahoma Clean Air Act for the state.  The Department is empowered to:

1.  Establish, in accordance with its provisions, those programs specified elsewhere in the Oklahoma Clean Air Act;

2.  Establish, in accordance with the Oklahoma Clean Air Act, a permitting program for the state which will contain the flexible source operation provisions required by Section 502(b)(10) of the Federal Clean Air Act Amendments of 1990;

3.  Prepare and develop a general plan for proper air quality management in the state in accordance with the Oklahoma Clean Air Act;

4.  Enforce rules of the Board and orders of the Department and the Council;

5.  Advise, consult and cooperate with other agencies of the state, towns, cities and counties, industries, other states and the federal government, and with affected groups in the prevention and control of new and existing air contamination sources within the state;

6.  Encourage and conduct studies, seminars, workshops, investigations and research relating to air pollution and its causes, effects, prevention, control and abatement;

7.  Collect and disseminate information relating to air pollution, its prevention and control;

8.  Encourage voluntary cooperation by persons, towns, cities and counties, or other affected groups in restoring and preserving a reasonable degree of purity of air within the state;

9.  Represent the State of Oklahoma in any and all matters pertaining to plans, procedures or negotiations for the interstate compacts in relation to the control of air pollution;

10.  Provide such technical, scientific or other services, including laboratory and other facilities, as may be required for the purpose of carrying out the provisions of the Oklahoma Clean Air Act, from funds available for such purposes;

11.  Employ and compensate, within funds available therefor, such consultants and technical assistants and such other employees on a full or parttime basis as may be necessary to carry out the provisions of the Oklahoma Clean Air Act and prescribe their powers and duties;

12.  Accept and administer grants or other funds or gifts for the purpose of carrying out any of the functions of the Oklahoma Clean Air Act;

13.  Budget and receive duly appropriated monies and all other monies available for expenditures to carry out the provisions and purposes of the Oklahoma Clean Air Act;

14.  Bring appropriate court action to enforce the Oklahoma Clean Air Act and final orders of the Department, and to obtain injunctive or other proper relief in the district court of the county where any alleged violation occurs or where such relief is determined necessary.  The Department, in furtherance of its statutory powers, shall have the independent authority to file an action pursuant to the Oklahoma Clean Air Act in district court.  Such action shall be brought in the name of the Department of Environmental Quality;

15.  Take such action as may be necessary to abate the alleged pollution upon receipt of evidence that a source of pollution or a combination of sources of pollution is presenting an immediate, imminent and substantial endangerment to the health of persons;

16.  Periodically enter and inspect at reasonable times or during regular business hours, any source, facility or premises permitted or regulated by the Department, for the purpose of obtaining samples or determining compliance with the Oklahoma Clean Air Act or any rule promulgated thereunder or permit condition prescribed pursuant thereto, or to examine any records kept or required to be kept pursuant to the Oklahoma Clean Air Act.  Such inspections shall be conducted with reasonable promptness and shall be confined to those areas, sources, facilities or premises reasonably expected to emit, control, or contribute to the emission of any air contaminant;

17.  Require the submission or the production and examination, within a reasonable amount of time, of any information, record, document, test or monitoring results or emission data, including trade secrets necessary to determine compliance with the Oklahoma Clean Air Act or any rule promulgated thereunder, or any permit condition prescribed or order issued pursuant thereto.  The Department shall hold and keep as confidential any information declared by the provider to be a trade secret and may only release such information upon authorization by the person providing such information, or as directed by court order.  Any documents submitted pursuant to the Oklahoma Clean Air Act and declared to be trade secrets, to be so considered, must be plainly labeled by the provider, and be in a form whereby the confidential information may be easily removed intact without disturbing the continuity of any remaining documents.  The remaining document, or documents, as submitted, shall contain a notation indicating, at the place where the particular information was originally located, that confidential information has been removed.  Nothing in this section shall preclude an in-camera examination of confidential information by an Administrative Law Judge during the course of a contested hearing;

18.  Maintain and update at least annually an inventory of air emissions from stationary sources;

19.  Accept any authority delegated from the federal government necessary to carry out any portion of the Oklahoma Clean Air Act; and

20.  Carry out all other duties, requirements and responsibilities necessary and proper for the implementation of the Oklahoma Clean Air Act and fulfilling the requirements of the Federal Clean Air Act.

Added by Laws 1992, c. 215, § 4, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 42, eff. July 1, 1993.  Renumbered from § 1-1805.1 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1998, c. 314, § 6, eff. July 1, 1998; Laws 2002, c. 397, § 2, eff. Nov. 1, 2002.

NOTE:  Laws 1993, c. 47, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§27A-2-5-106.1.  Controlled open burning - Fire training.

A.  For purposes of this section, "open burning" means the burning of combustible materials in such a manner that the products of combustion are emitted directly to the outside atmosphere.

B.  A municipal fire department may engage in controlled open burning of a structure for purposes of fire training if the records of the department document the purpose of the open burn and the following conditions are met:

1.  The municipal fire chief or designee shall provide notification of the planned open burn to the Department of Environmental Quality at least ten (10) days prior to the burning.  The notification shall be on a form developed by the Department, document that the provisions of this section are satisfied and be signed by the municipal fire chief;

2.  For any human-made structure, the entire structure, including, but not limited to, insulation, roofing, flooring, painted surfaces and plumbing, shall be examined for the presence of asphalt, asbestos and lead-containing materials.  All asphalt, asbestos and lead-containing materials shall be removed from the structure prior to the fire training.  Asbestos inspection and removal shall be conducted according to the requirements of federal law;

3.  Any human-made structure demolished pursuant to the provisions of this act shall not be demolished prior to the fire training.  Demolition shall not include structural deterioration due to natural causes;

4.  Prior to conducting any fire training involving a human-made structure located within three hundred (300) feet of another human-made structure, the municipality shall notify in writing the owners of the property located within three hundred (300) feet within ten (10) days prior to a meeting of the governing body of the municipality to provide an opportunity for public comment; and

5.  Following the completion of fire training, all debris resulting from the training must be disposed of in the appropriate manner.

C.  The Board of Environmental Quality shall have the authority to promulgate rules as may be necessary to implement the purposes of this section.

Added by Laws 2003, c. 238, § 1, eff. Nov. 1, 2003.

§27A-2-5-106.  Rules and regulations.

The Board is hereby authorized, after public rulemaking hearing and approval by the Council, to:

1.  Promulgate, amend or repeal rules for the prevention, control and abatement of air pollution and for establishment of health and safety tolerance standards for discharge of air contaminants to the atmosphere; and

2.  Promulgate such additional rules including but not limited to permit fees, as it deems necessary to protect the health, safety and welfare of the public and fulfill the intent and purpose of these provisions.

Added by Laws 1992, c. 215, § 5, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 43, eff. July 1, 1993.  Renumbered from Title 63, § 1-1806.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-107.  Air Quality Council - Powers and duties.

The powers and duties of the Council shall be as follows:

1.  The Council shall recommend to the Board rules or amendments thereto for the prevention, control and prohibition of air pollution and for the establishment of health and safety tolerances for discharge of air contaminants in the state as may be consistent with the general intent and purposes of the Oklahoma Clean Air Act.  The recommendations may include, but need not be limited to, rules required to implement the following:

a. a comprehensive state air permitting program,

b. an accidental release prevention program,

c. a program for the regulation and control of toxic and hazardous air contaminants,

d. a program for the regulation and control of acid deposition,

e. a small business program, and

f. a system of assessing and collecting fees;

2.  The Council shall recommend rules of practice and procedure applicable to proceedings before the Council;

3.  Before recommending any permanent rules, or any amendment or repeal thereof to the Board, the Council shall hold a public rulemaking hearing.  The Council shall have full authority to conduct such hearings, and may appoint a hearing officer;

4.  A rule, or any amendment thereof, recommended by the Council may differ in its terms and provisions as between particular conditions, particular sources, and particular areas of the state.  In considering rules, the Council shall give due recognition to the evidence presented that the quantity or characteristic of air contaminants or the duration of their presence in the atmosphere, which may cause a need for air control in one area of the state, may not cause need for air control in another area of the state.  The Council shall take into consideration, in this connection, all factors found by it to be proper and just, including but not limited to existing physical conditions, economic impact, topography, population, prevailing wind directions and velocities, and the fact that a rule and the degrees of conformance therewith which may be proper as to an essentially residential area of the state may not be proper either as to a highly developed industrial area of the state or as to a relatively unpopulated area of the state;

5.  Recommendations to the Board shall be in writing and concurred upon by at least five members of the Council;

6.  The Council shall have the authority and the discretion to provide a public forum for the discussion of issues it considers relevant to the air quality of the state, and to:

a. pass nonbinding resolutions expressing the sense of the Council,

b. make recommendations to the Department concerning the need and the desirability of conducting public meetings, workshops and seminars, and

c. hold public hearings to receive public comment in fulfillment of federal requirements regarding the State Implementation Plan and make recommendations to the Department concerning the plan; and

7.  The Council shall have the authority to conduct individual proceedings, to issue notices of hearings and subpoenas requiring the attendance of witnesses and the production of evidence, to administer oaths, and to take testimony and receive such pertinent and relevant proof as it may deem to be necessary, proper or desirable in order that it may effectively discharge its duties and responsibilities under the Oklahoma Clean Air Act.  The Council is also empowered to appoint an Administrative Law Judge to conduct individual proceedings and prepare such findings of fact, conclusions of law and proposed orders as they may require.  Upon issuance of a proposed order, the Council shall request that the Executive Director issue a final order in accordance with their findings or take such action as indicated and notify the respondent thereof in writing.

Added by Laws 1992, c. 215, § 7, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 44, eff. July 1, 1993.  Renumbered from Title 63, § 1-1808.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 7, eff. July 1, 1994.

§27A-2-5-108.  Director of Air Quality Program - Powers and duties.

A.  A Director of the Air Quality Program shall be appointed and employed by the Executive Director and shall have the following duties and powers:

1.  Perform those duties and responsibilities as may be assigned by the Executive Director and as may be required for carrying out the air pollution program of the Department;

2.  Attend, or designate an alternate to attend, all meetings of the Council and the Panel, but shall not be entitled to a vote;

3.  Serve or appoint a designee to serve as secretary to the Council and serve or appoint a designee to serve as secretary to the Panel;

B.  The Department shall:

1.  Make recommendations to the Council with respect to rules and air pollution prevention and abatement;

2.  Investigate citizen complaints, violations of the Oklahoma Clean Air Act and the rules promulgated thereunder, make inspections, observations and analyses of air pollution conditions; and make recommendations to the Council and to the Executive Director for the issuance of formal complaints and for the prosecution of such complaints by the Department;

3.  Keep a record of all meetings of the Council and the Panel; and

4.  Notify the members of the Council and the Panel of the time, place and purpose of their respective meetings.

Added by Laws 1992, c. 215, § 8, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 45, eff. July 1, 1993.  Renumbered from Title 63, § 1-1809 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 11, eff. July 1, 1993.

§27A-2-5-109.  Variances - Petition - Incremental compliance schedule - Final order - Periodic reports.

A.  Any person seeking a variance from any provision of the Oklahoma Clean Air Act, or from any applicable air quality rule, shall do so by filing a petition for variance with the Department, who shall promptly investigate such petition and make a recommendation to the Council as to the disposition thereof.  Upon receiving the recommendation of the Department, the Council may, in its discretion, determine whether or not an administrative hearing is necessary in granting a variance.  Such hearing shall be held as provided in the Administrative Procedures Act, except the burden of proof shall be on the petitioner.  The petitioner shall be notified by the Department of the time and place of the administrative hearing.

B.  The Council may grant individual variances beyond the limitations prescribed in the Oklahoma Clean Air Act, whenever it is found, upon presentation of adequate proof, that compliance with any provision of the Oklahoma Clean Air Act, or any rule promulgated thereunder, will result in an arbitrary and unreasonable taking of property or in the practical closing and elimination of any lawful business, occupation or activity, in either case without sufficient corresponding benefit or advantage to the people, the environment or to public health.  The Council may also propose rules applicable to such variances.

C.  In determining under what conditions and to what extent a variance from the Oklahoma Clean Air Act or any rule promulgated thereunder may be granted, the Council shall give due recognition to the progress which the person requesting such variance shall have made in eliminating or preventing air pollution.  In such a case, the Council shall consider the reasonableness of granting a variance conditioned upon such person effecting a partial abatement of the particular air pollution over a period of time which it shall consider reasonable under the circumstances.

D.  If the Council deems proper, such an incremental compliance schedule may be imposed and shall contain a date or dates certain by which compliance with otherwise applicable rules or provisions of the Oklahoma Clean Air Act shall be achieved.  The Council may also include provisions whereby a penalty of up to Ten Thousand Dollars ($10,000.00) per day may be assessed for failure to achieve compliance by the date(s) specified in the compliance schedule, if any, and taking into account conditions beyond the control of the applicant.

E.  The Council, in conformity with the intent and purpose of the Oklahoma Clean Air Act to protect health, welfare and property, may also prescribe other and different requirements with which the person who receives such variance shall comply.

F.  Any variance granted pursuant to the provisions of this section shall constitute a final order, shall be in writing, and shall be granted for a period of time not to exceed three (3) years.  Any variance so granted shall require to be submitted to the  Department such periodic reports as the Council shall specify as to the progress which such person shall have made toward compliance with any rule as to which a variance has been granted.  Such variance may, for good cause shown, be extended on a year-to-year basis by affirmative action of the Council.

G.  Nothing in this section shall be construed to preclude the informal disposition of any matter by stipulation, agreed settlement, consent order or default.

Added by Laws 1992, c. 215, § 9, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 46, eff. July 1, 1993.  Renumbered from Title 63, § 1-1810 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 12, eff. July 1, 1993.

§27A-2-5-110.  Violations - Compliance orders - Administrative penalties - Notice and hearing - Burden of proof - Settlements or consent orders.

A.  In addition to any other remedy provided for by law, the Department may issue a written order to any person whom the Department has reason to believe has violated, or is presently in violation of, the Oklahoma Clean Air Act or any rule promulgated by the Board, any order of the Department or Council, or any condition of any permit issued by the Department pursuant to the Oklahoma Clean Air Act, and to whom the Department has served, no less than fifteen (15) days previously, a written notice of violation.  The Department shall by conference, conciliation and persuasion provide the person a reasonable opportunity to eliminate such violations, but may, however, reduce the fifteen-day notice period as in the opinion of the Department may be necessary to render the order reasonably effectual.

B.  Such order may require compliance immediately or within a specified time period or both.  The order, notwithstanding any restriction contained in subsection A of this section, may also assess an administrative penalty for past violations occurring no more than five (5) years prior to the date the order is filed with the Department, and for each day or part of a day that such person fails to comply with the order.

C.  Any order issued pursuant to this section shall state with specificity the nature of the violation or violations, and may impose such requirements, procedures or conditions as may be necessary to correct the violations.  The Department may also order any environmental contamination having the potential to adversely affect the public health, when caused by the violations, to be corrected by the person or persons responsible.

D.  Any penalty assessed in the order shall not exceed Ten Thousand Dollars ($10,000.00) per day for each violation.  In assessing such penalties, the Department shall consider the seriousness of the violation or violations, any good faith efforts to comply, and other factors determined by rule to be relevant.  A final order following an enforcement hearing may assess an administrative penalty of an amount based upon consideration of the evidence but not exceeding the amount stated in the written order.

E.  Any order issued pursuant to this section shall become a final order, unless no later than fifteen (15) days after the order is served the person or persons named therein request in writing an enforcement hearing.  Said order shall contain language to that effect.  Upon such request, the Department shall promptly schedule the enforcement hearing before an Administrative Law Judge for the Department and notify the respondent.

F.  At all proceedings with respect to any alleged violation of the Oklahoma Clean Air Act, or any rule promulgated thereunder, the burden of proof shall be upon the Department.

G.  Nothing in this section shall be construed to limit the authority of the Department to enter into an agreed settlement or consent order with any respondent.

Added by Laws 1992, c. 215, § 10, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 47, eff. July 1, 1993.  Renumbered from § 1-1811 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 13, eff. July 1, 1993; Laws 1999, c. 131, § 1, eff. Nov. 1, 1999; Laws 2001, c. 109, § 1, emerg. eff. April 18, 2001.

§27A-2-5-111.  Field citations - Election of penalty or hearing - Qualifications of persons issuing citations.

A.  The Department of Environmental Quality shall have the authority, pursuant to rules of the Board, to implement a field citation program establishing appropriate violations for which field citations assessing administrative penalties may be issued.  No citation shall assess a penalty in excess of One Thousand Dollars ($1,000.00) per day, or part of a day, per violation, nor exceed a combined limit of Five Thousand Dollars ($5,000.00) per day.  Provided further, no field citation shall be valid unless reviewed for legal sufficiency within ten (10) days of issuance.

1.  Any person to whom a field citation is issued may elect to pay the penalty assessment or to request an enforcement hearing.  The assessment shall become final and payable unless the request for hearing is made in writing within fifteen (15) days of the citation.  Upon such request, the Department shall promptly schedule the enforcement hearing before an administrative law judge for the Department and notify the respondent.

2.  Payment of a penalty required by a field citation shall not be construed as an admission of liability or guilt and shall preclude further assessment of administrative penalties for the same violation.  It shall not, however, be a defense to further enforcement by the Department for a subsequent violation or to an assessment of the statutory maximum penalty for criminal violations pursuant to other authority in the Oklahoma Clean Air Act.

3.  In determining the amount of any penalty to be assessed pursuant to this section, the person issuing a field citation shall take into account the seriousness of the violation, any good faith efforts to comply with applicable requirements and other factors determined by rule to be relevant.

B.  Qualifications of persons authorized to issue field citations shall be set by the Department, but shall include as a minimum:

1.  Completion of a special course of study developed by the Department specifically for the training of persons for this purpose;

2.  A minimum of three (3) years' experience in the air quality service enforcement program;

3.  A job classification commensurate with the duties and responsibilities of the individual; and

4.  Approval by the Executive Director.

Added by Laws 1992, c. 215, § 11, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 48, eff. July 1, 1993.  Renumbered from § 1-1812 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 14, eff. July 1, 1993; Laws 2003, c. 118, § 9, emerg. eff. April 22, 2003.

§27A-2-5-112.1.  Repealed by Laws 1994, c. 373, § 31, eff. July 1, 1996.

§27A-2-5-112.  Comprehensive permitting program - Issuance, denial or renewal.

A.  Upon the effective date of permitting rules promulgated pursuant to the Oklahoma Clean Air Act, it shall be unlawful for any person to construct any new source, or to modify or operate any new or existing source of emission of air contaminants except in compliance with a permit issued by the Department of Environmental Quality, unless the source has been exempted or deferred or is in compliance with an applicable deadline for submission of an application for such permit.

B.  The Department shall have the authority and the responsibility, in accordance with rules of the Environmental Quality Board, to implement a comprehensive permitting program for the state consistent with the requirements of the Oklahoma Clean Air Act.  Such authority shall include but shall not be limited to the authority to:

1.  Expeditiously issue, reissue, modify and reopen for cause, permits for new and existing sources for the emission of air contaminants, and to grant a reasonable measure of priority to the processing of applications for new construction or modifications.  The Department may also revoke, suspend, deny, refuse to issue or to reissue a permit upon a determination that any permittee or applicant is in violation of any substantive provisions of the Oklahoma Clean Air Act, or any rule promulgated thereunder or any permit issued pursuant thereto;

2.  Refrain from issuing a permit when issuance has been objected to by the Environmental Protection Agency in accordance with Title V of the Federal Clean Air Act;

3.  Revise any permit for cause or automatically reopen it to incorporate newly applicable rules or requirements if the remaining permit term is greater than three (3) years; or incorporate insignificant changes into a permit without requiring a revision;

4.  Establish and enforce reasonable permit conditions which may include, but not be limited to:

a. emission limitations for regulated air contaminants,

b. operating procedures when related to emissions,

c. performance standards,

d. provisions relating to entry and inspections, and

e. compliance plans and schedules;

5.  Require, if necessary, at the expense of the permittee or applicant:

a. installation and utilization of continuous monitoring devices,

b. sampling, testing and monitoring of emissions as needed to determine compliance,

c. submission of reports and test results, and

d. ambient air modeling and monitoring;

6.  Issue:

a. general permits covering similar sources, and

b. permits to sources in violation, when compliance plans, which shall be enforceable by the Department, are incorporated into the permit;

7.  Require, at a minimum, that emission control devices on stationary sources be reasonably maintained and properly operated;

8.  Require that a permittee certify that the facility is in compliance with all applicable requirements of the permit and to promptly report any deviations therefrom to the Department;

9.  Issue permits to sources requiring permits under Title V of the Federal Clean Air Act for a term not to exceed five (5) years, except that solid waste incinerators may be allowed a term of up to twelve (12) years provided that the permit shall be reviewed no less frequently than every five (5) years;

10.  Specify requirements and conditions applicable to the content and submittal of permit applications; set by rule, a reasonable time in which the Department must determine the completeness of such applications; and

11.  Determine the form and content of emission inventories and require their submittal by any source or potential source of air contaminant emissions.

C.  Rules of the Board may set limits below which a source of air contaminants may be exempted from the requirement to obtain a permit or to pay any fee.  Any source so exempted, however, shall remain under jurisdiction of the Department and shall be subject to any applicable rules or general permit requirements.  Such rules shall not prohibit sawmill facilities from open burning any wood waste resulting from the milling of untreated cottonwood lumber in areas that have always attained ambient air quality standards.

D.  To ensure against unreasonable delay on the part of the Department, the failure of the Department to act in either the issuance, denial or renewal of a permit in a reasonable time, as determined by rule, shall be deemed to be a final permit action solely for purpose of judicial review under the Administrative Procedures Act, with regard to the applicant or any person who participated in the public review process.  The Supreme Court or the district court, as the case may be, may require that action be taken by the Department on the application without additional delay.  No permit, however, may be issued by default.

E.  The Department shall notify, or require that any applicant notify, all states whose air quality may be affected and that are contiguous to the State of Oklahoma, or are within fifty (50) miles of the source of each permit application or proposed permit for those sources requiring permits under Title V of the Federal Clean Air Act, and shall provide an opportunity for such states to submit written recommendations respecting the issuance of the permit and its terms and conditions.

F.  No person, including but not limited to the applicant, shall raise any reasonably ascertainable issue in any future proceeding, unless the same issues have been raised and documented before the close of the public comment period on the draft permit.

G.  A change in ownership of any facility or source subject to permitting requirements under this section shall not necessitate any action by the Department not otherwise required by the Oklahoma Clean Air Act.  Any permit applicable to such source at the time of transfer shall be enforceable in its entirety against the transferee in the same manner as it would have been against the transferor, as shall any requirement contained in any rule, or compliance schedule set forth in any variance or order regarding or applicable to such source.  Provided, however, no transferee in good faith shall be held liable for penalties for violations of the transferor unless the transferee assumes all assets and liabilities through contract or other means.  For the purposes of this subsection, good faith shall be construed to mean neither having actual knowledge of a previous violation nor constructive knowledge which would lead a reasonable person to know of the violation.  It shall be the responsibility of the transferor to notify the Department in writing within thirty (30) days of the change in ownership.

H.  Operating permits may be issued to new sources without public review upon a proper determination by the Department that:

1.  The construction permit was issued pursuant to the public review requirements of the Code and rules promulgated thereunder; and

2.  The operating permit, as issued, does not differ from the construction permit in any manner which would otherwise subject the permit to public review.

Added by Laws 1992, c. 215, § 12, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 49, eff. July 1, 1993.  Renumbered from § 1-1813 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 16, eff. July 1, 1994; Laws 1995, c. 285, § 2, eff. July 1, 1996; Laws 1999, c. 284, § 1, emerg. eff. May 27, 1999; Laws 2000, c. 6, § 7, emerg. eff. March 20, 2000; Laws 2004, c. 83, § 1, emerg. eff. April 13, 2004; Laws 2004, c. 381, § 4, emerg. eff. June 3, 2004.

NOTE:  Laws 1999, c. 131, § 2 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§27A-2-5-113.  Permit fees - Department of Environmental Quality Revolving Fund subaccount.

A.  Upon the effective date of rules promulgated pursuant to the Oklahoma Clean Air Act establishing a schedule of permit fees, the owner or operator of any source required to have a permit shall be subject to pay to the Department or, upon delegation, the appropriate city-county authority:

1.  A fee sufficient to cover the reasonable cost of reviewing and acting upon any application for a construction or operating permit for any new source or for the modification of any existing source;

2.  An annual operating permit fee sufficient to cover the reasonable costs, both direct and indirect, of implementing and enforcing the permit program authorized by the Oklahoma Clean Air Act and the Federal Clean Air Act, including, but not to be limited to:

a. the costs of reviewing and acting upon any permit renewal,

b. emissions and ambient monitoring, for those costs incurred under the permitting program,

c. preparing generally applicable rules or guidance,

d. modeling, monitoring, analyses and demonstrations,

e. preparing inventories and tracking emissions, and

f. inspections and enforcement.

B.  The annual operating fee may be imposed in graduated yearly increases as necessary to cover the above costs, but for any major source, affected source, or any source, including an area source, subject to standards or regulations under Section 111 or 112 of the Federal Clean Air Act, any source required to have a permit under parts C or D of Title I of the Federal Clean Air Act, or any other source as may be required to have a permit pursuant to the Federal Clean Air Act, the fee, beginning January 1, 1993, shall be Ten Dollars ($10.00) per ton of regulated air contaminant, due and payable upon receipt of invoice.  Thereafter, following rulemaking, the annual operating fee shall be Twenty-five Dollars ($25.00) per ton or such amount, either higher or lower, as is determined to adequately reflect the demonstrated reasonable costs of the operating permit program.  Fees may be based upon the amount of regulated air contaminant allowed by permit to be emitted, or upon actual emissions properly determined, or both; provided, however, that the rate per ton shall be the same whether applied to actual or to allowable emissions.  The applicant shall annually have the option to elect either actual or allowable emissions as the basis for calculating the operating fee.  For other sources subject to permitting requirements, fees may be assessed consistent with the criteria in subsection A of this section.  No fee, however, shall be required for the emission of carbon monoxide and no assessment shall be made for emissions in excess of four thousand (4,000) tons per contaminant per year per source, or any group or stationary sources located within a contiguous area and under common control.

C.  The fees authorized in this section shall be set forth by rule and shall preclude collection of any additional permitting fees by any other state or local governmental authority for emission of the same air contaminants.  Provided further, in the event that a particular substance may exhibit the characteristics of more than one type of regulated air contaminant, and to prevent a double fee from being assessed, the Department may assign only one single classification to that particular substance for fee assessment purposes.  For those sources subject to the fee specified in subsection B of this section, the rule shall further provide for the annual operating fee to be adjusted automatically each year by the percentage, if any, by which the Consumer Price Index for the most recent calendar year ending before the beginning of such year exceeds the Consumer Price Index for the calendar year 1989.  For the purposes of this subsection:

1.  The Consumer Price Index for any calendar year is the average of the Consumer Price Index for all urban consumers published by the Department of Labor as of the close of the twelve-month period ending on August 31 of each calendar year; and

2.  The revision of the Consumer Price Index which is the most consistent with the Consumer Price Index for calendar year 1989 shall be used.

D.  Any fee not received by the Department within the prescribed time period allotted for payment, unless a lesser amount shall be provided for by rule, shall be subject to a one and one-half percent (1 1/2%) per month penalty.

E.  There is hereby created within the Department of Environmental Quality Revolving Fund, a subaccount which shall consist of all permit fees collected by the Department pursuant to Title V of the federal Clean Air Act as authorized by the Oklahoma Clean Air Act.  All monies accruing to the credit of such subaccount shall be budgeted and expended by the Department for the sole purpose of implementing the permit program as set forth in Title V of the Federal Clean Air Act and the Oklahoma Clean Air Act.

Added by Laws 1992, c. 215, § 13, emerg. eff. May 15, 1992.  Added by Laws 1993, c. 145, § 50, eff. July 1, 1993.  Renumbered from Title 63, § 1-1814 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 15, eff. July 1, 1993.

§27A-2-5-114.  Implementation and enforcement of federal emission standards - Oil and gas well and equipment emissions.

A.  The Department shall have the authority to establish a program for the implementation and enforcement of the federal emission standards and other requirements under Section 112 of the Federal Clean Air Act for hazardous air pollutants and for the prevention and mitigation of accidental releases of regulated substances under Section 112(r) of the Federal Clean Air Act.

1.  Except as otherwise provided by paragraph 2 of this subsection, to assure that such program shall be consistent with, and not more stringent than, federal requirements:

a. any rule recommended by the Council and promulgated by the Board regarding hazardous air pollutants and regulated substances shall only be by adoption by reference of final federal rules, and

b. shall include the federal early reduction program under Section 112(i) (5) of the Federal Clean Air Act.

2.  The Board may promulgate, pursuant to recommendation by the Council, rules which establish emission limitations for hazardous air pollutants which are more stringent than the applicable federal standards, upon a determination by the Council that more stringent standards are necessary to protect the public health or the environment.

B.  The Department shall also have the authority to establish a separate and distinct program only for the control of the emission of those toxic air contaminants not otherwise regulated by a final emission standard under Section 112(d) of the Federal Clean Air Act.

1.  Such program shall consist of permanent rules establishing:

a. appropriate emission limitations, work practice standards, maximum acceptable ambient concentrations or control technology standards necessary for the protection of the public health or the environment, and

b. emissions monitoring or process monitoring requirements necessary to assure compliance with the requirements of this section.

2.  Paragraph 1 of this subsection shall not be construed as requiring readoption of existing rules regarding toxic air contaminants.

C.  Regulation of any hazardous air pollutant pursuant to a final emission standard promulgated under Section 112(d) of the Federal Clean Air Act, shall preclude its regulation as a toxic air contaminant under subsection B of this section.

D.  Emissions from any oil or gas exploration or production well with its associated equipment, and emissions from any pipeline compressor or pump station shall not be aggregated with emissions from other similar units, whether or not such units are in a contiguous area or under common control, to determine whether such units or stations are major sources, and in the case of any oil or gas exploration or production well with its associated equipment, such emissions shall not be aggregated for any purpose under this section.

E.  The Department shall not list oil and gas production wells with their associated equipment as an area source category, except that the Department may establish an area source category for oil and gas production wells located in any metropolitan statistical area or consolidated metropolitan statistical area with a population in excess of one million (1,000,000) if the Department determines that emissions of hazardous air pollutants from such wells present more than a negligible risk of adverse effects to public health.

F.  Nothing in this section shall be construed to limit authority established elsewhere in the Oklahoma Clean Air Act.

Added by Laws 1992, c. 215, § 14, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 51, eff. July 1, 1993.  Renumbered from Title 63, § 1-1815 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-115.  Small business technical and environmental compliance assistance - State Air Quality Ombudsman Office for Small Businesses.

A.  The Department shall establish a small business stationary source technical and environmental compliance assistance program.  The purpose of such program shall be to provide information to small businesses to assist them in achieving compliance with the requirements of the Oklahoma Clean Air Act and the Federal Clean Air Act.  It shall be the duty of the Department to:

1.  Develop, collect and coordinate information concerning compliance methods and technologies for small business stationary sources;

2.  Assist small businesses with pollution prevention and accidental release detection and prevention, including providing information concerning alternative technologies, process changes, products, and methods of operation that help reduce air pollution;

3.  Develop a compliance assistance program for small business stationary sources to assist them in determining applicable requirements and in receiving permits in a timely manner;

4.  Assure that small business stationary sources receive notice of their rights under the Oklahoma Clean Air Act and the Federal Clean Air Act, in such manner and form as to assure reasonably adequate time for such sources to evaluate compliance methods and any relevant or applicable proposed or final regulation or standard;

5.  Develop procedures for informing small business stationary sources of their obligations pursuant to the Oklahoma Clean Air Act, including mechanisms for referring such sources to qualified auditors in order that they may determine compliance with the Oklahoma Clean Air Act or the Federal Clean Air Act; and

6.  Develop procedures for considering requests from small businesses for modification of work practices or technological compliance methods when in accordance with the Oklahoma Clean Air Act or the Federal Clean Air Act.

B.  The Executive Director shall designate an employee within the  Department to serve as the State Air Quality Ombudsman  for Small Businesses.  Such designee shall assume the responsibility for monitoring the small business stationary source technical and environmental compliance assistance program under this section.  The  Ombudsman shall:

1.  Evaluate and report on all aspects of the small business stationary source technical and environmental compliance assistance program including, but not limited to:

a. comments and recommendations to the Environmental Protection Agency and the state regarding development and implementation of regulations,

b. the impact of the Oklahoma Clean Air Act and the Federal Clean Air Act on the state's economics, local economics and small businesses,

c. review the work and services of the small business stationary source technical and environmental compliance assistance program with trade associations and small business representatives;

2.  Interact with the state and small businesses to:

a. facilitate small business participation in new regulation development,

b. disseminate information,

c. sponsor meetings, and

d. refer small businesses to the appropriate areas of the small business stationary source technical and environmental compliance assistance program where they may obtain information on assistance or find affordable alternatives in controlling emissions and precluding accidental releases; and

3.  Interface with:

a. the Small Business Administration, the Department of Commerce and other state, local, regional and federal agencies which have programs to finally assist small businesses in compliance with environmental regulations, and

b. private sector financial institutions in locating sources of funds to comply with state-local air pollution regulations.

C.  There is hereby created a Compliance Advisory Panel with responsibilities consistent with the requirements in Title V of the Federal Clean Air Act.  Panel members shall serve without compensation but shall be entitled to travel expenses according to the provisions of the State Travel Reimbursement Act.  Funds to cover the operational expenses of the panel shall be allocated and administered by the Department through the small business stationary source technical and environmental compliance assistance program.  The panel shall consist of seven (7) members as follows:

1.  Two members who are not owners, or representatives of owners, of small business stationary sources selected by the Governor to represent the general public;

2.  Two members who are owners, or who represent owners, of small business stationary sources to be selected, one each, by the President Pro Tempore of the Senate and the Speaker of the House of Representatives;

3.  Two members who are owners, or who represent owners, of small business stationary sources to be selected, one each, by the minority leader of the Senate and the minority leader of the House of Representatives; and

4.  One member selected by the Executive Director to represent the Department.

D.  Each member of the Compliance Advisory Panel shall be appointed for a term of seven (7) years terminating on January 15, except the term of those first appointed shall expire as follows:

1.  The first appointee of the Governor shall serve for one (1) year;

2.  The appointee of the House minority leadership shall be for two (2) years;

3.  The appointee of the House majority leadership shall be for three (3) years;

4.  The appointee of the Senate minority leadership shall be for four (4) years;

5.  The appointee of the Senate majority leadership shall be for five (5) years;

6.  The second appointee of the Governor shall be for six (6) years; and

7.  The appointee of the Executive Director shall be for seven (7) years.

E.  The terms of all members shall continue until their successors shall have been duly appointed.  If a vacancy occurs, the designated appointing official shall name a replacement for the remaining portion of the unexpired term created by the vacancy.

F.  The Compliance Advisory Panel shall have the authority and the duty to:

1.  Render advisory opinions on the effectiveness of the state small business stationary source technical and environmental compliance assistance program, difficulties encountered, and the degree and severity of enforcement;

2.  Make periodic reports to the administrator of the Environmental Protection Agency concerning the compliance status of the state small business stationary source technical and environmental compliance assistance program with the requirements of the Paperwork Reduction Act, the Regulatory Flexibility Act, and the Equal Access to Justice Act; and

3.  Review information for small business stationary sources to assure such information is understandable by the layperson.

Added by Laws 1992, c. 215, § 15, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 52, eff. July 1, 1993.  Renumbered from Title 63, § 1-1816 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 16, eff. July 1, 1993.

§27A-2-5-116.  Violations - Penalties.

A.  Any person who knowingly and willfully:

1.  Violates any applicable provision of the Oklahoma Clean Air Act or any rule or standard promulgated thereunder;

2.  Violates any order issued or permit condition prescribed pursuant to the Oklahoma Clean Air Act;

3.  Violates any emission limitation or any substantive provision or condition of any permit;

4.  Makes any false material statement, representation, or certification in, or omits material information from, or knowingly alters, conceals, or fails to file or maintain any notice, application, record, report, plan or other document, except for monitoring data, required pursuant to the Oklahoma Clean Air Act to be either filed or maintained;

5.  Fails to notify or report as required by the Oklahoma Clean Air Act, rules promulgated thereunder or orders or permits issued pursuant thereto; or

6.  Fails to install any monitoring device or method required to be maintained or followed pursuant to the Oklahoma Clean Air Act;

shall, upon conviction, be guilty of a misdemeanor and be punished by a fine not to exceed Twenty-five Thousand Dollars ($25,000.00) per day of violation or for not more than one (1) year imprisonment in the county jail, or both such fine and imprisonment.

B.  Any person who knowingly and willfully:

1.  Violates any applicable provision of the Oklahoma Clean Air Act or any rule promulgated thereunder, or any order of the Department or any emission limitation or substantive provision or condition of any permit, and who knows at the time that he thereby places another in danger of death or serious bodily injury;

2.  Tampers with or renders inaccurate any monitoring device; or

3.  Falsifies any monitoring information required to be maintained or submitted to the Department pursuant to the Oklahoma Clean Air Act;

shall, upon conviction, be guilty of a felony and subject to a fine of not more than Two Hundred Fifty Thousand Dollars ($250,000.00) or for not more than ten (10) years imprisonment, or both such fine and imprisonment.

Added by Laws 1992, c. 215, § 16, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 53, eff. July 1, 1993.  Renumbered from Title 63, § 1-1817 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-117.  Civil actions - Injunctions - Abatement - Civil penalties.

A.  The Department shall have the authority to commence a civil action for a permanent or temporary injunction or other appropriate relief, or to require abatement of any emission or correction of any contamination, or to seek and recover a civil penalty of not more than Ten Thousand Dollars ($10,000.00) per day for each violation, or all of the above, in any of the following instances:

1.  Whenever any person has violated or is in violation of any applicable provision of the Oklahoma Clean Air Act, or any rule promulgated thereunder;

2.  Whenever any person has commenced construction, modification or operation of any source, or operates any source in violation of the requirement to have a permit, or violates or is in violation of any substantive provision or condition of any permit issued pursuant to the Oklahoma Clean Air Act; or

3.  Whenever any person has violated any order of the Department or the Council or any requirement to pay any fee, fine or penalty owed to the state pursuant to the Oklahoma Clean Air Act.

B.  The district attorney or attorneys having jurisdiction shall have primary authority and responsibility for prosecution of any civil or criminal violations under the Oklahoma Clean Air Act and for the collection of any delinquent fees, penalties or fines assessed pursuant to the Oklahoma Clean Air Act and shall be entitled to recover reasonable costs of collection, including attorney fees, and an appropriate fee of up to fifty percent (50%) for collecting delinquent fees, penalties or fines.

Added by Laws 1992, c. 215, § 17, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 54, eff. July 1, 1993.  Renumbered from Title 63, § 1-1818 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-5-118.  Validity of prior rules and enforcement actions.

A.  All rules of the Oklahoma State Board of Health and administrative determinations of the Oklahoma State Department of Health or the Council existing prior to May 15, 1992, shall remain in full force and effect after that date until repealed or repromulgated pursuant to the provisions of this act unless in conflict with, prohibited by or inconsistent with the provisions of the Oklahoma Clean Air Act.

B.  All enforcement actions taken before or after May 15, 1992, shall be valid if based upon an act or failure to act that violated a provision of law or rule in effect at the time of the act or the failure to act.

Added by Laws 1992, c. 215, § 18, emerg. eff. May 15, 1992.  Amended by Laws 1993, c. 145, § 55, eff. July 1, 1993.  Renumbered from Title 63, § 1-1819 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-101.  Definitions.

For purposes of this article:

1.  "Disposal system" means pipelines or conduits, pumping stations and force mains and all other devices, construction, appurtenances and facilities used for collecting, conducting or disposing of wastewater, including treatment systems;

2.  "Drainage basin" means all of the water collection area adjacent to the highest water line of a reservoir which may be considered by the Department to be necessary to protect adequately the waters of the reservoir.  The area may extend upstream on any watercourse to any point within six hundred (600) feet of the highest water line of the reservoir;

3.  "Indirect discharge" means the introduction of pollutants to a publicly owned treatment works from a nondomestic source;

4.  "Pollutant" means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and agribusiness waste discharged into waters of the state;

5.  "Public water supply" means water supplied to the public for domestic or drinking purposes;

6.  "Reservoir" means any reservoir, whether completed or in the process of construction, whether or not used as a water supply, and whether or not constructed by any recipient of water therefrom;

7.  "Sludge" means nonhazardous solid, semi-solid, or liquid residue generated by the treatment of domestic sewage or wastewater by a treatment works, or water by a water supply system, or manure, or such residue, treated or untreated, which results from industrial, nonindustrial, commercial, or agribusiness activities or industrial or manufacturing processes and which is within the jurisdiction of the Department;

8.  "Small public sewage system" means a nonindustrial wastewater treatment system which has an average flow of five thousand (5,000) gallons per day or less;

9.  "Treatment works" means any facility used for the purpose of treating or stabilizing wastes or wastewater.  "Treatment works" shall be synonymous with "wastewater works"; and

10.  "Water supply system" means a water treatment plant, water wells, and all related pipelines or conduits, pumping stations and mains and all other appurtenances and devices used for distributing drinking water to the public and, as such, shall be synonymous with waterworks.

Added by Laws 1993, c. 145, § 56, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 19, eff. July 1, 1993; Laws 1994, c. 353, § 8, eff. July 1, 1994; Laws 1997, c. 217, § 2, eff. July 1, 1997; Laws 1999, c. 413, § 5, eff. Nov. 1, 1999; Laws 2002, c. 227, § 1, emerg. eff. May 9, 2002; Laws 2005, c. 138, § 1, eff. Nov. 1, 2005.

§27A-2-6-102.  Declaration of policy.

Whereas the pollution of the waters of this state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish and aquatic life, and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, and whereas the problem of water pollution of this state is closely related to the problem of water pollution in adjoining states, it is hereby declared to be the public policy of this state to conserve the waters of the state and to protect, maintain and improve the quality thereof for public water supplies, for the propagation of wildlife, fish and aquatic life and for domestic, agricultural, industrial, recreational and other legitimate beneficial uses; to provide that no waste or pollutant be discharged into any waters of the state or otherwise placed in a location likely to affect such waters without first being given the degree of treatment or taking such other measures as necessary to protect the legitimate beneficial uses of such waters; to provide for the prevention, abatement and control of new or existing water pollution; and to cooperate with other agencies of this state, agencies of other states and the federal government in carrying out these objectives.

Added by Laws 1972, c. 242, § 2.  Amended by Laws 1993, c. 145, § 57, eff. July 1, 1993.  Renumbered from Title 82, § 926.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-103.  Powers and duties of Department, Board and Executive Director.

A.  The Department of Environmental Quality shall have and is hereby authorized to exercise the power and duty to:

1.  Develop comprehensive programs for the prevention, control and abatement of new or existing pollution of the waters of this state;

2.  Encourage, participate in, or conduct studies, investigations, research and demonstrations relating to water pollution and causes, prevention, control and abatement thereof as it may deem advisable and necessary in the public interest for the discharge of its duties under this act;

3.  Collect and disseminate information relating to water pollution and the prevention, control and abatement thereof;

4.  Require the submission of and review plans, specifications and other data relative to disposal or treatment systems or any part thereof in connection with the issuance of such permits as are required by this article;

5.  Enforce the provisions of this article, rules promulgated thereunder, and permits, licenses, and certifications issued pursuant thereto and Oklahoma Water Quality Standards;

6.  Establish, implement, amend and enforce the Water Quality Management Plan, the continuing planning process documents, and total maximum daily loads;

7.  Require the submission of reports or laboratory analyses performed by certified laboratories or operators for purposes of compliance monitoring and testing or other purposes for which laboratory reports or analyses are required pursuant to this article;

8.  Coordinate the preparation of the continuing planning process documents and total maximum daily loads with other environmental agencies and natural resource agencies; and

9.  Issue swimming and fishing advisories related to human and animal health hazards for waters of the state, based on available data.

B.  1.  The Environmental Quality Board shall have the authority to promulgate such rules as may be necessary to implement the policies and duties set forth in this article including, but not limited to, rules pertaining to services, permits, licenses and certifications, including certifications under Section 401 of the Clean Water Act, and, pursuant to Section 2-3-402 of this title, fee schedules for such services, permits, licenses and certifications.

2.  The Board may adopt by reference standards of quality of the waters of the state and classifications of such waters as are lawfully established by the Oklahoma Water Resources Board and the United States Environmental Protection Agency as Oklahoma's Water Quality Standards and promulgate other rules to protect, maintain and improve the best uses of waters in this state in the interest of the public under such conditions as may be necessary or appropriate for the prevention, control and abatement of pollution.

3.  The Board shall promulgate rules which describe procedures for amending and updating the Water Quality Management Plan or which are otherwise consistent with the Continuing Planning Process and its components.  Such rules shall:

a. be in substantial conformance with any applicable federal requirements and may incorporate appropriate U.S. Environmental Protection Agency regulations by reference, and

b. require public notice to be given of any major amendment and of any update of the Water Quality Management Plan and allow not less than a forty-five-day opportunity for public comment thereon.  Such rules shall also authorize the Department, if it determines public interest in the proposed amendment or update is significant, to give notice of and conduct a public meeting on the proposals in accordance with federal requirements.  The rules shall provide that the notice, comment period, and public meeting if any, related to an amendment or update proposed in conjunction with the issuance, modification or renewal of a discharge permit or permits, may be combined with the notice, comment period, and public meeting if any, held on the proposed permit action or actions.

C.  The Executive Director may:

1.  Issue, modify, or revoke orders:

a. prohibiting or abating pollution of the waters of the state,

b. requiring the construction of new disposal or treatment systems or any parts thereof or the modification, extension or alteration of existing disposal or treatment systems or any part thereof, or the adoption of other remedial measures to prevent, control or abate pollution, and

c. requiring other actions such as the Executive Director may deem necessary to enforce the provisions of this article and rules promulgated thereunder;

2.  Issue, continue in effect, revoke, amend, modify or deny, renew, or refuse to renew under such conditions as the Department may prescribe, permits, licenses and certifications, including certifications under Section 401 of the Clean Water Act, to prevent, control or abate pollution of waters of the state; and

3.  Exercise all incidental powers which are necessary and proper to carry out the purposes of this article.

Added by Laws 1972, c. 242, § 3.  Amended by Laws 1980, c. 232, § 1, eff. May 21, 1980; Laws 1988, c. 46, § 1, emerg. eff. March 21, 1988; Laws 1993, c. 145, § 58, eff. July 1, 1993.  Renumbered from Title 82, § 926.3 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 20, eff. July 1, 1993; Laws 1994, c. 353, § 9, eff. July 1, 1994; Laws 1997, c. 217, § 3, eff. July 1, 1997; Laws 1999, c. 380, § 1, emerg. eff. June 8, 1999.

§27A-2-6-104.  Purpose and construction.

It is the purpose of this article to provide additional and cumulative remedies to prevent, abate and control the pollution of the waters of the state. Nothing herein contained shall be construed to abridge or alter rights of action or remedies under the common law or statutory law, criminal or civil; nor shall any provision of this article, or any act done by virtue thereof, be construed as estopping the state, or any municipality or person, as riparian owners or otherwise, in the exercise of their rights under the common law to suppress nuisances or to abate pollution.

Added by Laws 1972, c. 242, § 13.  Amended by Laws 1993, c. 145, § 59, eff. July 1, 1993.  Renumbered from Title 82, § 926.13 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-105.  Pollution of state air, land or waters - Order to cease.

A.  It shall be unlawful for any person to cause pollution of any waters of the state or to place or cause to be placed any wastes in a location where they are likely to cause pollution of any air, land or waters of the state.  Any such action is hereby declared to be a public nuisance.

B.  If the Executive Director finds that any of the air, land or waters of the state have been, or are being, polluted, the Executive Director shall make an order requiring such pollution to cease within a reasonable time, or requiring such manner of treatment or of disposition of the sewage or other polluting material as may in his judgment be necessary to prevent further pollution.  It shall be the duty of the person to whom such order is directed to fully comply with the order of the Executive Director.

Added by Laws 1993, c. 145, § 60, eff. July 1, 1993.

§27A-2-6-106.  Renumbered as § 2-3-302 of this title by Laws 1994, c. 353, § 45, eff. July 1, 1994.

§27A-2-6-201.  Short title - Construction and application.

A.  This part shall be known and may be cited as the "Oklahoma Pollutant Discharge Elimination System Act".

B.  Nothing contained in the Oklahoma Pollutant Discharge Elimination System Act shall expand the authority of the Department of Environmental Quality beyond jurisdictional areas specified in the Oklahoma Environmental Quality Act.  Agricultural and oil and gas activities shall not be subject to the Oklahoma Pollutant Discharge Elimination System Act except as specifically provided in Section 11 of this act.

Added by Laws 1992, c. 398, § 13, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 62, eff. July 1, 1993.  Renumbered from § 1001 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-202.  Definitions.

For purposes of the Oklahoma Pollutant Discharge Elimination System Act:

1.  "Discharge" includes but is not limited to a discharge of a pollutant or pollutants, and means any addition of any pollutant to waters of the state from any point source regulated by the Department of Environmental Quality;

2.  "Effluent limitation" means any established restriction on quantities, rates, and concentrations of chemical, physical, biological, and other constituents which are discharged from point sources into waters of the state, including schedules of compliance;

3.  "Organization" means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons;

4.  "Point source" means any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, or vessel or other floating craft, from which pollutants or wastes are or may be discharged.  The term "point source" does not include agricultural stormwater discharges and return flows from irrigated agriculture;

5.  "Pretreatment" means the reduction of the amount of pollutants, or the alteration of the nature of pollutant properties in wastewater prior to or in lieu of discharging or otherwise introducing into a treatment works;

6.  "Schedule of compliance" means a schedule of remedial measures including but not limited to an enforceable sequence of actions or operations leading to compliance with an effluent limitation, other limitation, prohibition, or standard;

7.  "Serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty; and

8.  "Storm water" means rain water runoff, snow melt runoff, and surface runoff and drainage.

Added by Laws 1992, c. 398, § 14, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 63, eff. July 1, 1993.  Renumbered from § 1002 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-203.  Powers and duties of Board - Authority of Department.

A.  The Board shall have the power and duty to promulgate rules implementing or effectuating the Oklahoma Pollutant Discharge Elimination System Act.  Such rules may incorporate by reference any applicable rules, regulations and policies of the United States Environmental Protection Agency adopted under the Clean Water Act.  Any such rules shall be in reasonable accord with the United States Environmental Protection Agency regulations and policies, including but not limited to rules which:

1.  Allow the inclusion of technology-based effluent limitations and require water-quality-related effluent limitations in discharge permits to the extent necessary to protect the designated and existing beneficial uses of the waters of the state and to comply with the requirements of the Clean Water Act;

2.  Establish pretreatment standards and standards for the removal of toxic materials and pollutants from effluent discharges and establish procedures and programs necessary to implement and enforce such standards and ensure compliance with applicable federal regulations;

3.  Apply applicable national standards of performance promulgated pursuant to Section 306 of the Clean Water Act in establishing terms and conditions of Executive Director issued permits;

4.  Prohibit or control the discharge of pollutants into wells within the jurisdiction of the Department of Environmental Quality;

5.  Develop or assist in development of any effluent limitation or other limitation, prohibition, or effluent regulation;

6.  Establish procedures, including, but not limited to, notice and opportunity for public hearing, which provide that whenever the owner or operator of any point source discharge can demonstrate to the satisfaction of the Executive Director that any effluent limitation proposed for the control of the thermal component of any discharge from such source will require effluent limitations more stringent than necessary to assure the protection and propagation of a balanced, indigenous population of shellfish, fish and wildlife in and on the body of water into which the discharge is to be made, the Executive Director may impose an effluent limitation for such discharge, taking into account the interaction of such thermal component with other pollutants, that will assure the protection and propagation of a balanced, indigenous population of shellfish, fish and wildlife in and on that body of water;

7.  Ensure that the public and any other state, the waters of which may be affected, receive notice of each application for a discharge permit;

8.  Ensure that any other state, the waters of which may be affected by the activities allowed by a proposed permit, may submit written recommendations on the application to the Department.  The rules shall provide that if such recommendations or any parts thereof are not adopted, the Department will notify the affected state in writing and shall provide the reasons therefor;

9.  Establish a fee schedule to implement the provisions of the Oklahoma Pollutant Discharge Elimination System Act; and

10.  Establish management standards for sludge which are no less stringent than applicable federal regulations and establish procedures and requirements necessary to ensure compliance with applicable federal laws.

B.  The Department shall have authority to:

1.  Require the owner or operator of any system for the treatment, storage, discharge or transport of pollutants to establish, maintain and submit plans, specifications, records, and other data relative to disposal systems or any part thereof, in connection with the issuance of discharge permits or in connection with any permit, purposes or requirements of the Oklahoma Pollutant Discharge Elimination System Act, to make reports, to install, calibrate, use and maintain monitoring equipment or methods including biological monitoring methods, take samples of effluents in such manner as may be prescribed, and provide such other information as may be reasonably required;

2.  Take all actions which may be necessary or incidental to implement and maintain a pollutant discharge permit program and sludge program, including the authority to assume and obtain authorization to implement and maintain a portion of the National Pollutant Discharge Elimination System state permit program and a state sludge program pursuant to Section 402 and other provisions of the Clean Water Act and other applicable federal law.  The Executive Director shall issue permits for the discharge of pollutants and storm water from facilities and activities within its areas of environmental jurisdiction specified in Section 1-3-101 of this title;

3.  Take necessary and appropriate actions to revoke and reissue, modify, suspend, or otherwise administer and enforce discharge permits and sludge permits issued by the United States Environmental Protection Agency which are transferred to the Department upon federal authorization of the Department's program; and

4.  Exercise all necessary incidental powers which are necessary and proper to carry out the purposes of the Oklahoma Pollutant Discharge Elimination System Act and to comply with the requirements of the Clean Water Act and the requirements of the United States Environmental Protection Agency regulations promulgated thereunder.

Added by Laws 1992, c. 398, § 15, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 64, eff. July 1, 1993.  Renumbered from § 1003 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 21, eff. July 1, 1993; Laws 1994, c. 353, § 11, eff. July 1, 1994.

§27A-2-6-204.  Authority of Executive Director - Issuance of discharge permits, conditions - Availability of records, reports or other information.

A.  Pollutant discharge permits issued by the Executive Director may include schedules of compliance and such conditions as the Executive Director may prescribe which:

1.  Prevent, control or abate pollution, including such water-quality-related and technology-based effluent limitations as are necessary to protect the water quality and existing and designated beneficial uses of the waters of the state;

2.  Require application of best practicable control technology currently available, best conventional pollutant control technology, or best available technology economically achievable or such other limitations as the Executive Director may prescribe;

3.  Require compliance with national standards of performance, toxic and pretreatment effluent standards;

4.  Set limitations or prohibitions designed to prohibit the discharge of toxic pollutants in toxic amounts or to require pretreatment of pollutants;

5.  Set interim compliance dates which are enforceable without otherwise showing a violation of an effluent limitation or harm to water quality;

6.  Set terms and conditions for sludge and land application of wastewater and for impoundments in accordance with rules promulgated by the Board; and

7.  Comply with the provisions of the Oklahoma Pollutant Discharge Elimination System Act and the requirements of the Clean Water Act.

B.  The Executive Director shall:

1.  Have authority to issue individual permits and authorizations under general discharge permits for pollutants and stormwater and sludge as authorized by the Oklahoma Pollutant Discharge Elimination System Act;

2.  Issue permits for fixed terms not to exceed five (5) years;

3.  Have the authority to require in permits issued to publicly or privately owned treatment works conditions requiring the permittee to give notice to the Department of new introductions into such works of pollutants from any source which would be a new source as defined in Section 306 of the Clean Water Act or from a source which would be a point source subject to Section 301 of the Clean Water Act if it were discharging directly to waters of the state, a substantial change in volume or character of pollutants being introduced into such works by a source introducing pollutants into such works at the time of issuance of the permit, or such other conditions as may be required under the Clean Water Act or state law;

4.  Have the authority to ensure compliance with Sections 204(b), 307, and 308 and other provisions of the Clean Water Act and with other applicable federal law;

5.  Have all necessary and incidental authority to comply with the requirements of the Clean Water Act and requirements of the United States Environmental Protection Agency set forth in duly promulgated federal regulations adopted under the Clean Water Act;

6.  Have the authority to terminate or modify permits issued by the Executive Director for cause, including but not limited to:

a. violation of any condition of the permit, including but not limited to conditions related to monitoring requirements, entry and inspections,

b. obtaining a permit by misrepresentation, or failure to disclose fully all relevant facts, or

c. change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge;

7.  Have all necessary authority to implement and enforce Department programs and requirements established by the Environmental Quality Board in duly promulgated rules, including but not limited to the authority to implement and enforce a statewide pretreatment program required under federal law and regulations and to implement and enforce requirements applicable to dischargers into municipal separate storm sewer systems;

8.  Have all necessary or incidental authority to investigate and abate violations of permits issued by the Executive Director, violations of administrative orders, violations of duly promulgated rules, and violations of the Oklahoma Pollutant Discharge Elimination System Act, and shall have all necessary and incidental authority to apply sanctions through administrative proceedings for violations, including but not limited to violations of requirements to obtain permits, terms and conditions of permits, effluent standards and limitations and water quality standards, and violations of requirements for recording, reporting, monitoring, entry, inspection and sampling; and

9.  Have authority to require permits for indirect discharges or other introductions of pollutants to publicly owned treatment works, impose pretreatment standards and other requirements upon users of such treatment works, and to enforce such permits and requirements pursuant to Section 2-6-206 of this title.

C.  Authorized employees or representatives of the Department shall, upon presentation of credentials, have:

1.  A right of entry to, upon, or through any private or public premises upon which an effluent or sludge source is or may be located or in which any records are required to be maintained;

2.  Access to at any reasonable time for the purposes of reviewing and copying any records required to be maintained;

3.  Authority to inspect any monitoring equipment, methods, disposal systems or other facilities or equipment which may be required; and

4.  Access for the purpose of inspecting and sampling any effluent streams or any discharge of pollutants to waters of the state or to treatment systems discharging into waters of the state or for inspection and sampling of any sludge source, storage, beneficial use, reuse or disposal site.

D.  The Executive Director shall not issue a discharge permit if the permit:

1.  Would authorize the discharge of a radiological, chemical or biological warfare agent, or high-level radioactive waste;

2.  Would, in the judgment of the Secretary of the Army acting through the Chief of Engineers, result in the substantial impairment of anchorage and navigation of any waters of the United States as those waters are defined in the Clean Water Act;

3.  Is objected to in writing by the Administrator of the United States Environmental Protection Agency or his designee, pursuant to any right to object which is granted to the Administrator under Section 402(d) of the Clean Water Act; or

4.  Would authorize a discharge from a point source which is in conflict with a plan approved under Section 208(b) of the Clean Water Act.

E.  Copies of records, plans, reports or other information required by the Department shall be submitted upon request and shall be subject to and made available for inspection at reasonable times to any authorized representative of the Department of Environmental Quality upon showing of proper credentials.  Any authorized representative of the Department may examine any records or memoranda pertaining to discharges, treatment, or other limitations set by permit, order or duly promulgated rules of the Board.

F.  Any records, reports, or information obtained pursuant to this section shall be available to the public, except that upon submission of sufficient evidence showing that records, reports, or information, or particular parts thereof, other than effluent data, if made public would divulge methods or processes entitled to protection as trade secrets of such person, such record, report, or information, or particular portion thereof shall be considered confidential in accordance with the purposes of the Uniform Trade Secrets Act.  Nothing in this subsection shall prohibit the Department or an authorized representative of the Department, including, but not limited to, any authorized contractor, from disclosing records, reports, or information to other officers, employees, or authorized representatives of the State of Oklahoma or the United States concerned with carrying out provisions of state or federal law under their respective jurisdictions or within their respective authorities.

G.  The Executive Director and any person designated by him to approve all or portions of permits, or to modify, revoke or reissue permits or to make any final decisions in the first instance or on appeal relating to permits or enforcement actions related thereto, shall be required to meet all requirements of Section 304 of the Clean Water Act and federal regulations promulgated thereunder.

Added by Laws 1992, c. 398, § 16, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 65, eff. July 1, 1993.  Renumbered from § 1004 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 22, eff. July 1, 1993; Laws 1994, c. 353, § 12, eff. July 1, 1994.

§27A-2-6-205.1.  Repealed by Laws 1994, c. 373, § 31, eff. July 1, 1996.

§27A-2-6-205.2.  Repealed by Laws 1995, c. 285, § 26, eff. July 1, 1995.

§27A-2-6-205.  Unlawful discharge - Permit requirements.

A.  Except as otherwise provided in subsection B of this section, it shall be unlawful for any facility, activity or entity regulated by the Department pursuant to the Oklahoma Pollutant Discharge Elimination System Act to discharge any pollutant into waters of the state or elsewhere without first obtaining a permit from the Executive Director.

B.  The Board shall promulgate rules which prescribe permit requirements applicable to discharges composed entirely of stormwater.  Such rules may require permits on a case-by-case basis, exempt categories of discharges, or provide a schedule for obtaining such permit, provided however, that no later than the date that the Department is to receive authorization to administer a state National Pollutant Discharge Elimination Systems program, the Board shall have promulgated rules for stormwater discharges which comply with Environmental Protection Agency requirements for approval of the state National Pollutant Discharge Elimination Systems program.

Added by Laws 1992, c. 398, § 17, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 66, eff. July 1, 1993.  Renumbered from § 1005 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-206.  Violations - Enforcement procedures - Penalties.

A.  Whenever there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Pollutant Discharge Elimination System Act, any permit, any rule, or any order of the Executive Director, the Executive Director shall have the authority and powers to proceed as specified in the Administrative Procedures Act unless otherwise provided herein.  Provided, however, that provisions of this section for written notice, enforcement hearing, and administrative orders shall not be conditions precedent for the Department to seek action in the district court as provided by the Oklahoma Pollutant Discharge Elimination System Act or other applicable provisions of law.

B.  The Oklahoma Pollutant Discharge Elimination System Act shall not in any way impair or in any way affect a person's right to recover damages for pollution in a court of competent jurisdiction.  Any person having any interest connected with the geographic area or waters or water system affected, including but not limited to any aesthetic, recreational, health, environmental, pecuniary or property interest, which interest is or may be adversely affected, shall have the right to intervene as a party in any administrative proceeding before the Department, or in any civil proceeding, relating to violations of the Oklahoma Pollutant Discharge Elimination System Act or rules, permits or orders issued hereunder.

C.  Whenever on the basis of any information available, the Department finds that any person or entity regulated by the Department is in violation of any act, rule, order, permit, condition or limitation implementing the Oklahoma Pollutant Discharge Elimination System Act, or any previously issued discharge permit, the Executive Director shall issue an order requiring such person or entity to comply with such provision or requirement, commence appropriate administrative enforcement proceedings, or bring a civil action.  Provided, however, the issuance of a compliance order or suspension or revocation of a permit shall not be considered a condition precedent to the accrual or imposition of penalties or fines in any administrative, civil or criminal proceeding.

D.  A copy of any order issued pursuant to this section shall be sent immediately to the violator.  In any case in which an order or notice to a violator is issued to a corporation, a copy of such order shall be served on any appropriate corporate officers.

Any order issued pursuant to this section shall state with reasonable specificity the nature of the violation, and shall specify a time for compliance not to exceed thirty (30) days in the case of a violation of an interim compliance schedule or operation and maintenance requirement and not to exceed a reasonable time in the case of a violation of a final deadline, taking into account the seriousness of the violation and any good faith efforts to comply with applicable requirements.  Any order or notice issued by the Executive Director may be served in any manner allowed by Oklahoma Rules of Civil Procedures applicable to a civil summons.

E.  Whenever on the basis of any information available the Executive Director finds that any person regulated by the Department has violated any of the provisions of the Oklahoma Pollutant Discharge Elimination System Act, or any permit, rule, order or condition or limitation implementing any of such sections, or previously issued discharge permit or related order, the Executive Director may, after providing notice and opportunity for an enforcement hearing to the alleged violator, assess an administrative fine of not more than Ten Thousand Dollars ($10,000.00) per day of violation, for each day during which the violation continues.  The total amount of such fine shall not exceed One Hundred Twenty-five Thousand Dollars ($125,000.00) per violation.  In determining the amount of any penalty assessed under this subsection, the Executive Director shall take into account the nature, circumstances, extent and gravity of the violation, or violations, and, with respect to the violator, ability to pay, any prior history of such violations, the degree of culpability, economic benefit savings, if any, resulting from the violation, and such other matters as justice may require.  For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.  Enforcement hearings shall be conducted in accordance with the procedures set out in the Administrative Procedures Act.

F.  1.  The Executive Director is authorized to commence a civil action for appropriate relief, including a permanent or temporary injunction, for any violation for which he is authorized to issue a compliance order under subsection C of this section.

2.  Any person who violates any provision of the Oklahoma Pollutant Discharge Elimination System Act, or any permit condition or limitation implementing any of such provisions in a permit issued under the Oklahoma Pollutant Discharge Elimination System Act, or any requirement imposed in a pretreatment program approved under the Oklahoma Pollutant Discharge Elimination System Act, and any person who violates any order issued by the Executive Director under subsection C of this section, shall be subject to a civil penalty not to exceed Ten Thousand Dollars ($10,000.00) per day for each violation.  In determining the amount of the civil penalty the court shall consider the seriousness of the violation or violations, the economic benefit, if any, resulting from the violation, any history of such violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the violator and such other matters as justice may require.  For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

3.  Any action pursuant to this subsection may be brought in the district court for the district in which the property or defendant is located or defendant resides or is doing business, and such court shall have jurisdiction to restrain such violation and to require compliance.

4.  The prior revocation of a permit shall not be a condition precedent to the filing of a civil action under the Oklahoma Pollutant Discharge Elimination System Act.

G.  1.  Any person who:

a. negligently violates any provision of the Oklahoma Pollutant Discharge Elimination System Act, or any order issued by the Executive Director hereunder, or any permit condition or limitation in a permit issued or any requirement imposed in a pretreatment program authorized pursuant to the Oklahoma Pollutant Discharge Elimination System Act, or

b. negligently introduces into the waters of the state or a treatment works discharging into the waters of the state any pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage or, other than in compliance with all applicable federal, state or local requirements or permits, which causes such treatment work to violate any effluent limitation or condition in a permit issued to the treatment works pursuant to the Oklahoma Pollutant Discharge Elimination System Act,

shall be punished by a fine of not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Twenty-five Thousand Dollars ($25,000.00) per day of violation, or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.  If a conviction of a person is for a violation committed after a first conviction of such person under this paragraph, punishment shall be a fine of not more than Fifty Thousand Dollars ($50,000.00) per day of violation, or by imprisonment in the State Penitentiary for not more than two (2) years, or by both.

2.  Any person who:

a. knowingly violates any provision of the Oklahoma Pollutant Discharge Elimination System Act, or any order issued by the Executive Director hereunder, or any permit condition or limitation in a permit issued or any requirement imposed in a pretreatment program authorized pursuant to the Oklahoma Pollutant Discharge Elimination System Act, or

b. knowingly introduces into the waters of the state or a treatment works discharging into the waters of the state any pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage or, other than in compliance with all applicable federal, state or local requirements or permits, which causes such treatment work to violate any effluent limitation or condition in a permit issued to the treatment works under the Oklahoma Pollutant Discharge Elimination System Act,

shall be punished by a fine of not less than Five Thousand Dollars ($5,000.00) nor more than Fifty Thousand Dollars ($50,000.00) per day of violation, or by imprisonment in the county jail for not more than one (1) year or in the State Penitentiary for not more than three (3) years, or by both.  If a conviction of a person is for a violation committed after a first conviction of such person under this paragraph, punishment shall be a fine of not more than One Hundred Thousand Dollars ($100,000.00) per day of violation, or by imprisonment in the State Penitentiary for not more than six (6) years, or by both.

3. a. Any person who knowingly violates any provision of the Oklahoma Pollutant Discharge Elimination System Act, or any permit condition or limitation in a permit issued hereunder by the Executive Director, and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury, shall upon conviction be subject to a fine of not more than Two Hundred Fifty Thousand Dollars ($250,000.00) or imprisonment in the State Penitentiary for not more than fifteen (15) years, or both.  A person which is an organization shall, upon conviction of violating this subparagraph, be subject to a fine of not more than One Million Dollars ($1,000,000.00).  If a conviction of a person is for a violation committed after a first conviction of such person under this paragraph, the maximum punishment shall be doubled with respect to both fine and imprisonment.

b. For the purpose of subparagraph a of this paragraph:

(1) in determining whether a defendant who is an individual knew that his conduct placed another person in imminent danger of death or serious bodily injury, a person shall be responsible only for actual awareness or actual belief that he possessed, and knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant;  provided however that in proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information,

(2) it is an affirmative defense to prosecution under this subsection that the conduct charged was consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, business, profession or of a medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent, and such defense may be established under this subparagraph by a preponderance of the evidence.

4.  Any person who knowingly makes any false material statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under the Oklahoma Pollutant Discharge Elimination System Act or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under the Oklahoma Pollutant Discharge Elimination System Act, shall upon conviction be punished by a fine of not more than Ten Thousand Dollars ($10,000.00), or by imprisonment for not more than two (2) years, or by both.  If a conviction of a person is for a violation committed after a first conviction of such person under this paragraph, punishment shall be by a fine of not more than Twenty Thousand Dollars ($20,000.00) per day of violation, or by imprisonment for not more than four (4) years, or by both.

5.  For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

H.  Whenever, on the basis of information available to him, the Department finds that an owner or operator of any source is introducing a pollutant into a treatment works in violation of the Oklahoma Pollutant Discharge Elimination System Act or any requirement, rule, permit or order issued under the Oklahoma Pollutant Discharge Elimination System Act, the Department shall notify the owner or operator of such treatment works of such violation.  If the owner or operator of the treatment works does not commence appropriate enforcement action within thirty (30) days of the date of such notification, the Department may commence a civil action for appropriate relief, including but not limited to a permanent or temporary injunction, against the owner or operator of such treatment works.  In any such civil action the Department shall join the owner or operator of such source as a party to the action.  Such action shall be brought in the district court in the county in which the treatment works is located.  Such court shall have jurisdiction to restrain such violation and to require the owner or operator of the treatment works and the owner or operator of the source to take such action as may be necessary to come into compliance with the Oklahoma Pollutant Discharge Elimination System Act.  Nothing in this subsection shall be construed to limit or prohibit any other authority the Department may have under this section.

I.  1.  Any person against whom an administrative compliance or penalty order is issued under this section may obtain review of such order by filing a petition for review in district court pursuant to the Administrative Procedures Act.  Such court shall not set aside or remand such order unless there is not substantial evidence in the administrative record, taken as a whole, to support the finding of a violation or unless the assessment of the penalty constitutes an abuse of discretion and shall not impose additional civil penalties for the same violation unless the assessment of the penalty constitutes an abuse of discretion.  No stay of an administrative penalty order shall be granted until the amount of penalty assessed has been deposited with the reviewing district court pending resolution of the petition for review.

2.  If any person fails to pay an assessment of an administrative penalty:

a. after the order making the assessment has become final, or

b. after a court in an action brought under paragraph 1 of this subsection has entered a final judgment in favor of the Department, as the case may be,

the Department may commence or may request the Attorney General to bring a civil action in an appropriate district court to recover the amount assessed plus interest at currently prevailing rates from the date of the final order or the date of the final judgment, as the case may be.  In such an action, the validity, amount, and appropriateness of such penalty shall not be subject to review.

3.  Any person who fails to pay on a timely basis the amount of an assessment of an administrative or civil penalty shall be required to pay, in addition to such amount and interest, attorneys fees and costs for collection proceeding and quarterly nonpayment penalty for each quarter during which such failure to pay persists.  Such nonpayment penalty shall be in an amount equal to twenty percent (20%) of the aggregate amount of such person's penalties and nonpayment penalties which are unpaid as of the beginning of such quarter.

Added by Laws 1992, c. 398, § 18, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 67, eff. July 1, 1993.  Renumbered from § 1006 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 24, eff. July 1, 1993; Laws 2002, c. 227, § 2, emerg. eff. May 9, 2002.

§27A-2-6-301.  Oklahoma Water Supply Systems Act - Short title.

This part shall be known and may be cited as the "Oklahoma Water Supply Systems Act".

Added by Laws 1993, c. 145, § 68, eff. July 1, 1993.

§27A-2-6-302.  Cooperation with federal agencies.

A.  The Department of Environmental Quality shall be the official agency of the State of Oklahoma to cooperate with federal agencies in all matters affecting public water supplies.

B.  The Department shall administer the wellhead protection program and the Public Water Supply Supervision program for the State of Oklahoma pursuant to the federal Safe Drinking Water Act.

Added by Laws 1963, c. 325, art. 9, § 911, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 69, eff. July 1, 1993.  Renumbered from Title 63, § 1-911 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-303.  Rules and standards.

A.  The Board shall promulgate rules as may be necessary to implement the provisions of this part pertaining to water supply systems and the treatment and distribution of water to the public, including but not limited to rules for:

1.  The construction and extension of such systems;

2.  Specifications and directions as to the source, manner of storage, purification, treatment and distribution of water supplied to the public;

3.  Requirements for control tests, laboratory checks, operating records and reports, including the submission of water samples for testing or sample analyses as prescribed by the federal Safe Drinking Water Act and this Code; and

4.  Permitting requirements.

B.  The Department of Environmental Quality shall recommend standards to the public for individual water supplies.

C.  Such rules may provide for the exemption, and conditions therefor, of specified categories of water supply systems from any of the requirements thereof, except for wastewater discharges, if the public health will not thereby be endangered.

Added by Laws 1963, c. 325, art. 9, § 904, operative July 1, 1963.  Amended by Laws 1981, c. 277, § 2, emerg. eff. June 26, 1981; Laws 1993, c. 145, § 70, eff. July 1, 1993.  Renumbered from Title 63, § 1-904 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-304.  Public water supply - Permit required - Exceptions - Application.

A.  1.  No person shall supply water, or do any construction work of any nature for supplying water, to the public from or by a public water supply system by means of any waterworks without a written permit issued by the Executive Director.  The Department may grant an exception to a public water supply system from the review and permit requirement for construction of a water line extension.

2.  The Board shall promulgate rules setting forth conditions for such exceptions including but not limited to a certification by the system, upon application for such exception, that the proposed design and construction of the extension meets or exceeds Board standards and, after the completion of construction but prior to the commencement of service by such extension, a sufficiency certification by a professional engineer licensed to practice in the State of Oklahoma, that the extension as constructed meets or exceeds Board standards.  Such certifications shall provide assurances, respectively, that the integrity and capacity of the existing system will not or have not been compromised.  Such rules shall allow a rural water district or nonprofit rural water corporation to submit in lieu of a sufficiency certification by a professional engineer, such certification by a certified waterworks operator employed by the district, provided that the line extension is not larger than the existing line, that no part of the existing water line was previously extended pursuant to this paragraph, that the extension does not add more than one (1) service connection to the existing line, and that the line has not been extended through, over or under any stream, lake, pond or marsh or any existing sewage or wastewater collection lines.

3.  The Department may disallow any exception application which does not comply with this section or rules promulgated by the Board, or which does not assure protection of the existing system or public health and the environment.

4.  Failure of a system to meet the terms of a granted exception may result in the termination of the exception, the denial of future exceptions or the imposition of permit or corrective action requirements by the Department, or a combination thereof.  No exception shall be terminated until the Department has advised the owner or operator of the excepted system and such person or persons are given an opportunity to show compliance with all exception requirements.

B.  An application for such permit shall be accompanied by maps, plans and specifications, prepared by a professional engineer registered in the State of Oklahoma.  Such application shall include but not be limited to:

1.  A description of the design of the system;

2.  Identification of the system's source;

3.  A description of the manner of storage and distribution and purification of the water proposed for the supply previous to its delivery to consumers; and

4.  Any other data and information required by the Department.

Added by Laws 1963, c. 325, art. 9, § 907, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 71, eff. July 1, 1993.  Renumbered from Title 63, § 1-907 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 28, eff. July 1, 1993.

NOTE:  Laws 1993, c. 163, § 2 is repealed by Laws 1993, c. 324, § 58, eff. July 1, 1993.

§27A-2-6-305.  Waterworks - Filing of plans and surveys.

Every person supplying or authorized to supply water to the public shall file with the Department a certified copy of the plans and surveys of the waterworks, with a description of the source from which the water supply is derived.  No additional source of supply or well shall thereafter be used without a written permit from the Department.

Added by Laws 1963, c. 325, art. 9, § 906, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 72, eff. July 1, 1993.  Renumbered from Title 63, § 1-906 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-306.  Annual service fee - Laboratory analyses.

A.  1.  The Board shall establish an annual fee for public water supply system regulatory services based on the size and type of the system and the resultant regulatory cost of the services to the state.  Such annual fee shall not result in an increase of more than thirty cents ($0.30) per month per residential user of the public water supply systems per year.  With the exception of state, federal, and nontransient noncommunity public water systems which shall pay actual costs of public water supply system regulatory services, no system shall pay less than four cents ($0.04) per service connection per month.

2.  The Board may assess an annual minimum fee charged for:

a. purchase water systems, Fifty Dollars ($50.00),

b. groundwater systems, Seventy-five Dollars ($75.00), and

c. surface water systems, One Hundred Fifty Dollars ($150.00).

3.  Any state funds appropriated for public water supply system regulatory services shall be used to offset the increased costs of regulatory services to the smaller public water supply systems with a population of up to two thousand (2,000) people.

B.  A water supply system, required by state or federal law to submit laboratory analyses to the Department, may submit analyses which have been performed by a laboratory certified by the Department pursuant to this Code in lieu of analyses performed by the Department.  In such case, the cost of the submitted certified laboratory analyses shall be deducted from the portion of the system's annual fee that is applicable to laboratory tests.

Added by Laws 1993, c. 145, § 73, eff. July 1, 1993.

§27A-2-6-307.  Investigations of sanitary quality of water.

A.  The Department may, of its own accord, investigate the sanitary quality of water supplied to the public if the Department has reason to believe that such water supply is prejudicial to the public health or environment.  Such investigation shall be made whenever a complaint is made to the Department by the mayor of any city, the president of the board of trustees of any incorporated town or any other public entity including a public works authority, or a rural water or sewage district, or by the Department's local representative, about the sanitary quality of water supply within their respective counties.

B.  During such investigation, the person in charge of the water supply shall furnish the Department all the information requested by it relative to the source or sources from which the supply of water is derived, and the manner of storage, distribution and purification or treatment necessary or desirable for the determination of its sanitary quality.

Added by Laws 1993, c. 145, § 74, eff. July 1, 1993.

§27A-2-6-308.  Orders.

A.  The Department may issue an order to a respondent requiring compliance with the Oklahoma Water Supply Systems Act, rules of the Board, and orders previously issued to such respondent.  Such orders may require a change in the source or sources of a public water supply, or in the manner of storage, distribution, purification or treatment of the supply before delivery to consumers, as may be necessary to safeguard the public health or environment.  Such orders shall be issued pursuant to the Administrative Procedures Act, this Code and rules promulgated thereunder.

B.  The Department may issue an emergency order to any public water supply system requiring change in the source of the water supply or in the manner of storage, distribution, purification or treatment of the supply before delivery to consumers, or any other action which, in the Executive Director's judgment, is necessary to safeguard the health of the consumers or the environment.

1.  The order may require public water supply systems to notify consumers of the problem with the supply and the action required by order of the Executive Director.

2.  Any respondent to whom such an order is directed and who considers the requirements of the order to be illegal, unjust or unreasonable may request an administrative hearing within ten (10) days after the order is served.  Such hearing shall be subject to the Administrative Procedures Act, rules promulgated by the Board and this Code.

3.  The order shall remain in full effect until it is rescinded by the Executive Director.

Added by Laws 1993, c. 145, § 75, eff. July 1, 1993.

§27A-2-6-310.1.  Legislative findings and declaration.

A.  The Oklahoma Legislature finds that a safe public groundwater supply is one of the most valuable natural resources in this state.

B.  The Legislature recognizes and declares that the management, protection and conservation of public groundwater supplies and the beneficial uses thereof are essential to the economic prosperity and future well-being of the state.  As such, the public interest demands procedures for the development and implementation of management practices to conserve and protect public groundwater supplies.

Added by Laws 1997, c. 241, § 1, eff. July 1, 1997.

§27A-2-6-310.2.  Promulgation of rules - Wellhead protection program.

A.  The Environmental Quality Board shall promulgate rules necessary to safeguard public health and welfare and prevent pollution of public water supply systems pursuant to the Oklahoma Water Supply Systems Act.

B.  The Department of Environmental Quality shall develop an Oklahoma wellhead protection program to assist municipalities, rural water districts, nonprofit water corporations and other public groundwater suppliers in the conservation and protection of their public groundwater supplies which will specify the following:

1.  Guidelines specifying the duties of the Department in developing a wellhead protection program;

2.  Guidelines specifying the duties of local governments in developing and implementing the wellhead protection program;

3.  Guidelines for determining all potential and actual pollution sources which may have an adverse effect on public health;

4.  Guidelines for taking into consideration potential sources of pollution when siting new wells for public water supplies;

5.  Guidelines for developing contingency plans for pollution release containment, cleanup and the provision of alternative drinking water supplies for each public water system in the event of groundwater well or groundwater wellfield pollution; and

6.  Guidelines including such other information or assistance as deemed necessary by the Department.

Added by Laws 1997, c. 241, § 2, eff. July 1, 1997.

§27A-2-6-310.3.  Groundwater protection education program.

A.  The Department of Environmental Quality shall develop and implement a groundwater protection education program.  In developing such program, the Department shall consult with public health agencies, water utilities, state educational and research institutions, nonprofit environmental organizations and any other person or agency the Department deems necessary.

B.  The Department shall develop a program to provide public recognition of users of land located within a public groundwater supply wellhead protection area who demonstrate successful and committed efforts to protect drinking water supplies by implementing innovative approaches to groundwater protection.  Such program shall also promote groundwater protection through education of members of businesses and industry and the public.

Added by Laws 1997, c. 241, § 3, eff. July 1, 1997.

§27A-2-6-310.4.  Act not to affect certain agencies' powers and duties.

No provision of this act shall affect the powers and duties of any state agency or any agency of any political subdivision of the state which is charged with responsibility for water control or water management.

Added by Laws 1997, c. 241, § 4, eff. July 1, 1997.

§27A-2-6-401.  Construction of treatment or sewer systems or changes in treatment, storage, use or disposal of sludge - Permit required, application - Plans and specifications - Innovative treatment techniques.

A.  No person shall construct or let a contract for any construction work of any nature for a municipal treatment works, nonindustrial wastewater treatment system, sanitary sewer system or other sewage treatment works, or for any extension thereof, or make any change in the manner of nonindustrial wastewater treatment or make any change in the treatment, storage, use or disposal of sewage sludge without a permit issued by the Executive Director.  No such permit shall be required for the construction or modification of a private individual sewage disposal system or a small public sewage system provided that such system is constructed or modified in accordance with the requirements of Section 2-6-403 of this title and rules promulgated under Article VI of the Code.

B.  An application for such permit shall include but not be limited to:

1.  An engineering report, prepared by a professional engineer registered in the State of Oklahoma, which includes a complete description of the existing and proposed system or treatment works and the wastewater outfall, if any, and any other data or information required by the Department;

2.  A legal description of the site where the treatment works or the wastewater treatment system is or is proposed to be located; and

3.  A legal description of the site where any discharge point is or is proposed to be located.

C.  Upon the Department's approval of the engineering report, the applicant shall submit plans and specifications for the proposed system or the proposed extension or change of an existing system to the Department for review.  Such plans and specifications shall be prepared by a professional engineer registered in the State of Oklahoma.

D.  Any facility within the jurisdiction of the Department and required to obtain a permit by subsection A of this section may elect to utilize an innovative treatment technique in accordance with this subsection.  An innovative treatment technique is a treatment technique not currently recognized by the Department nor found in the regulations governing construction of such facilities.  Upon compliance with the requirements of this subsection the requirements in subsection A will not apply.  A facility that elects to utilize an innovative treatment technique shall first submit the following documentation to the Department:

1.  An engineering report, prepared by a professional engineer registered in the State of Oklahoma, which includes a complete description of the proposed innovative treatment technique;

2.  A certification from a professional engineer registered in the State of Oklahoma that the innovative treatment technique will allow the facility to meet applicable federal and state discharge and land application requirements; and

3.  A statement from the owner of the facility that should the facility subsequently fail to meet any federal or state discharge or land application requirement that the owner of the facility will immediately take all necessary action to install a recognized treatment technique.

Added by Laws 1963, c. 325, art. 9, § 908, operative July 1, 1963.  Amended by Laws 1971, c. 234, § 1; Laws 1981, c. 277, § 3, emerg. eff. June 26, 1981; Laws 1993, c. 145, § 76, eff. July 1, 1993.  Renumbered from Title 63, § 1-908 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 14, eff. July 1, 1994; Laws 1997, c. 131, § 1, eff. Nov. 1, 1997.

§27A-2-6-402.  Rules - Exemptions.

A.  The Board shall promulgate rules as necessary to implement the provisions of this part pertaining to the treatment of nonindustrial wastewater, and the treatment, storage, use and disposal of sewage sludge and other waste by wastewater treatment systems or treatment works.  Such rules shall include but are not limited to requirements for:

1.  The construction, operation and extension of municipal, public, private and other nonindustrial wastewater treatment systems or treatment works, including the construction or use of surface impoundments and lagoons;

2.  Pretreatment;

3.  Control tests, laboratory checks, monitoring or operating records and reports;

4.  Applications, plans and specifications, permitting and other authorizations;

5.  The monitoring, maintenance and closure of wastewater treatment systems; and

6.  Treatment, sampling, record keeping, reporting and other requirements for sewage sludge consistent with federal regulations.

B.  Such rules may provide for the exemption, and conditions therefor, of specified categories of wastewater treatment systems or treatment works for small public sewage systems from any of the requirements thereof if the public health or the environment will not thereby be endangered.  Provided, no exemption shall be allowed which is inconsistent with applicable minimum federal requirements for discharges or use, transportation or disposal of sludge.

Added by Laws 1993, c. 145, § 77, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 15, eff. July 1, 1994.

§27A-2-6-403.1.  Inspections of existing sewage disposal systems.

The Department of Environmental Quality shall not require a departmental inspection of an existing individual sewage disposal system prior to a service connection to a public water supply system.

Added by Laws 1997, c. 131, § 2, eff. Nov. 1, 1997.

§27A-2-6-403.  Requirements of construction or operation of sewage disposal systems - Planning residential development sewage disposal - Plats.

A.  No small public sewage system or private individual sewage disposal system shall be constructed or operated unless such system, when constructed, complies with requirements prescribed by the Environmental Quality Board as determined by an inspection performed by the Department of Environmental Quality or a person authorized by the Department.  Upon reinspection of an approved system, performed at the request of the lot owner, the Department or a person authorized by the Department shall not require that the system be uncovered unless there is evidence that the system has not functioned properly.

B.  Any person, corporation or other legal entity which creates or intends to create a residential development outside the corporate limits of a city or town shall file a plat describing the methods of sewage disposal for such residential development with the Department.  Approval of the plat shall be obtained prior to recording the plat, offering a lot or lots for sale or beginning construction within such residential development.

1.  The plat shall include:

a. a description of the methods for providing water supply and sewage disposal.  If a public water supply or public sewage is to be used, then verification of the preliminary approval from the Department shall be submitted along with the plat,

b. the actual lot size of each lot in square feet, acres or fractions of acres, and

c. the location of any public water supply source, including wells and surface water supplies, within three hundred (300) feet of the residential development.

2.  Upon approval by the Department, the plat of the residential development shall be imprinted with the stamp of the Department bearing the word "approved", restrictions, if any, signature of the Department or the Department's local representative and the date.  Approval of the plat shall be made effective thirty (30) days after the plat is filed with the Department unless specifically rejected prior to the expiration of the said thirtyday period of time.

3.  The office of county clerk shall not record a plat containing any lot of less than two and onehalf (2 1/2) acres situated outside the corporate limits of a municipality unless said instrument bears the "approved" stamp of the Department.  The Department shall have no authority to disapprove and shall approve plats of tracts that are being developed for individual residence in which no single tract is less than two and onehalf (2 1/2) acres, provided that none of the lots are within three hundred (300) feet of a public water supply source.

C.  Persons creating or intending to create a residential development, after receiving the stamp of approval from the Department or the Department's local representative, shall file such plat in the land records of the county where the residential development is to be situated.

D.  For purposes of this section, "subdivision of land for purposes of a residential development" shall have the same meaning as "subdivision" as defined in Section 863.9 of Title 19 of the Oklahoma Statutes.

E.  Any person who knowingly creates a residential development without receiving the approval of the Department or the Department's local representative of a plat or without filing of record a plat in violation of this section, or who installs a private sewage disposal system on a lot for which disapproval of a private sewage disposal system has previously been filed of record shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00) for each violation.

F.  The Department is authorized to use monies other than fees or appropriated funds as such monies may be available to the Department to offer financial assistance to indigent citizens of the State of Oklahoma to reduce the incidence of surfacing sewage in the State of Oklahoma.

Added by Laws 1963, c. 325, art. 9, § 910, operative July 1, 1963.  Amended by Laws 1973, c. 230, § 1, eff. Oct. 1, 1973; Laws 1979, c. 138, § 1; Laws 1981, c. 277, § 7, emerg. eff. June 26, 1981; Laws 1985, c. 272, § 1, eff. Nov. 1, 1985; Laws 1986, c. 318, § 1, eff. Nov. 1, 1986; Laws 1993, c. 145, § 78, eff. July 1, 1993.  Renumbered from Title 63, § 1-910 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 16, eff. July 1, 1994; Laws 1999, c. 284, § 2, emerg. eff. May 27, 1999.

§27A-2-6-501.1.  Repealed by Laws 1994, c. 373, § 31, eff. July 1, 1996.

§27A-2-6-501.2.  Sludge management land application plan.

A.  Any permit application received by the Department on or after July 1, 1993, for a discharge permit, a municipal or industrial wastewater construction or treatment permit or a public water supply permit shall include or provide for a sludge management plan if the applicant proposes the beneficial use of such sludge or wastewater through land application.

B.  Any permittee proposing the land application of wastewater or sludge under the terms of an existing Department issued municipal or industrial construction or wastewater treatment permit, a discharge permit or a water supply permit, must receive the Department's approval on a sludge management plan.  Adding a sludge management land application plan to an existing individual industrial discharge permit or an industrial wastewater treatment permit issued by the Department shall require the major modification of the existing permit.  For purposes of this section, permits issued by the Oklahoma Water Resources Board and the State Department of Health prior to June 30, 1993 shall be deemed issued by the Department upon the transfer of such permits to the Department effective July 1, 1993.

C.  Sludge management plans for the land application of sludge or wastewater which have been approved by the Department may be modified or amended by the Department pursuant to rules promulgated by the Board.

D.  Any use or final disposition of sludge other than land application shall require the approval of the Department pursuant to rules promulgated by the Board.

Added by Laws 1993, c. 324, § 27, eff. July 1, 1993.

§27A-2-6-501.3.  Promulgation of rules.

The Board shall promulgate rules which shall include, but not be limited to, the following:

1.  Prohibiting the practice of plowing sludge that contains heavy metal concentrations significantly above concentrations normal to sludges with demonstrated effectiveness on Oklahoma soils prior to completion of a comprehensive study of all potential adverse effects by a qualified research institute familiar with the crops and soils of the State of Oklahoma, into or onto the soil surface;

2.  Requiring that each load of sludge generated outside the State of Oklahoma be sampled at the location at which it is generated and have appropriate analysis performed by an independent laboratory certified by the Department with random quality assurance samples taken by the Department to assure that the sludge falls within the requirements established by the Board; and

3.  Requiring the generators to submit the following information:  Dates of shipment and application of sludge; weather conditions upon delivery and application; location of sludge application site; area to be used for land application; amount of sludge delivered or applied; a copy of the test results showing the quality of the sludge; and a copy of the sludge use agreement.  Such records shall be retained by the Department for a period of five (5) years after any land application of sludge and shall be made available to the public for inspection.

Added by Laws 1992, c. 361, § 3, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 154, eff. July 1, 1993.  Renumbered from Title 63, § 1-2308 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 39, eff. July 1, 1993.  Renumbered from § 2-10-403 of this title by Laws 1994, c. 353, § 42, eff. July 1, 1994.

§27A-2-6-501.4.  Sludge containing heavy metal concentrations significantly above normal ranges - Soil and crop studies - Municipal corrective action plans - Comprehensive study.

A.  1.  The Department shall not approve any  sludge management plan or issue any permit for the land application of sludge which contains heavy metal concentrations significantly above concentration ranges normal to sludges with demonstrated effectiveness on Oklahoma soils as determined by the Department.  Rules promulgated by the Board for applications for sludge management plans and permits shall require a study of the effects of the sludge on the various types of soils and crops found at the location of the proposed sludge application site.  Such study shall encompass the effects of the sludge on the soils and crops during four (4) growing seasons.

2.  Any municipality having a sludge management plan approved prior to May 25, 1992, for the land application of sludge containing heavy metal concentrations significantly above acceptable concentration ranges may discontinue such land application of the sludge or shall develop a corrective action plan containing a schedule of compliance for reducing the heavy metal concentration to an acceptable range.  The municipality shall submit the corrective action plan to the Department for approval.  If the Department  disapproves of the plan or the municipality fails to comply with the plan so approved, the Department may require that any such land applications of sludge by the municipality be discontinued pursuant to Article II of the Administrative Procedures Act.

B.  For developing statewide criteria for application of sludge which contains heavy metal concentrations significantly above concentration ranges normal to sludge, the Department shall utilize a comprehensive study of the potential adverse effects of such sludge on the soils of this state completed by a qualified research institute familiar with the crops and soils of this state.  Such study shall be completed by September 1, 1996, and a report of the findings shall be delivered to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Executive Director no later than September 1, 1996.

Added by Laws 1992, c. 267, § 1, emerg. eff. May 25, 1992.  Amended by Laws 1993, c. 145, § 155, eff. July 1, 1993.  Renumbered from Title 63, § 1-2304.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 40, eff. July 1, 1993.  Renumbered from § 2-10-404 of this title by Laws 1994, c. 353, § 43, eff. July 1, 1994.

§27A-2-6-501.5.  Agricultural use of sludge.

Sludge shall only be used on agricultural land at agronomic rates, as determined by the Department, provided the application is performed in accordance with an approved sludge management plan or permit and the rules promulgated by the Board which shall include, but shall not be limited to, the following:

1.  Annual land application of sludge shall not exceed nitrogen and phosphorous fertilization rates for the crop grown and shall not be applied at rates that result in phytotoxicity;

2.  Sludge applied to land shall be incorporated into the soil before the end of each working day;

3.  Sludge shall not be applied within two (2) feet of the highest seasonal water table nor applied to the land within one hundred (100) feet of a stream or body of water; and

4.  Sludge shall not be applied within two hundred fifty (250) feet of a public or private water supply.

Added by Laws 1992, c. 361, § 4, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 145, § 156, eff. July 1, 1993.  Renumbered from Title 63, § 1-2309 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Renumbered from § 2-10-405 of this title by Laws 1994, c. 353, § 44, eff. July 1, 1994.

§27A-2-6-501.6.  Distribution of municipal sludge.

In addition to the requirements imposed by Section 2-6-501 et seq. of Title 27A of the Oklahoma Statutes, municipal sludge shall be distributed by a municipality in accordance with an approved sludge management plan.  Such plan shall authorize the municipality to award such sludge to any qualified recipient for land application if such recipients meet the requirements of Section 2-6-501.5 of Title 27A of the Oklahoma Statutes.  Municipalities are authorized to adopt any method they choose for selecting qualified recipients for land application of sludge including, but not limited to, accepting monetary bids.

Added by Laws 2005, c. 105, § 1, emerg. eff. April 26, 2005.

§27A-2-6-501.  Activities requiring water quality permit - Facility changes, discharge of sewage - Rules.

A.  It shall be unlawful for any person to carry on any of the following activities with regard to wastewater or sludge without first securing a water quality permit from the Department unless such activity is approved in a permit issued by the Executive Director under Part 2, Article VI, Chapter 2 of this Code:

1.  The construction, installation, operation and closure of any industrial surface impoundment, industrial septic tank or treatment system, or the use of any existing unpermitted surface impoundment, septic tank or treatment system that is within the jurisdiction of the Department and which is proposed to be used for the containment or treatment of industrial wastewater or sludge;

2.  The construction, installation or operation of any industrial or commercial facility subject to the permitting authority of the Department, the operation of which would cause an increase in the discharge of waste into the waters of the state or would otherwise alter the physical, chemical or biological properties of any waters of the state in any manner not already lawfully authorized;

3.  The construction or use of any new outfall for the discharge of any waste or pollutants into the waters of the state; or

4.  The land application of any nonindustrial or industrial wastewater and the land application of sludge.

B.  Any major addition, extension, operational change or other change proposed for a facility permitted pursuant to subsection A of this section shall require the approval of the Department through the major modification of the facility's permit prior to construction or implementation of such addition, extension or change.

C.  A permit for activities specified in paragraph A of this section shall be issued by the Executive Director for no more than five (5) years and may be renewed pursuant to rules of the Board.

D.  The discharge of domestic sewage except to a public or private disposal system approved or authorized by the Department or the surfacing of effluent from any domestic septic system shall be deemed pollution for purposes of the provisions of Section 2-6-105 of this title.

E.  The Board may promulgate rules for the implementation of the of this part, including but not limited to the submission of applications, plans, specifications and other necessary information, and requirements for monitoring, reporting, operation and maintenance, corrective action, construction and closure.  Such rules may incorporate by reference any applicable federal regulations.

Added by Laws 1972, c. 242, § 4.  Amended by Laws 1993, c. 145, § 79, eff. July 1, 1993.  Renumbered from Title 82, § 926.4 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 25, eff. July 1, 1993; Laws 1994, c. 353, § 17, eff. July 1, 1994.

§27A-2-6-601.  Rules - Application - Authority of Department.

A.  The Board shall have authority to make rules for the control of sanitation on all property located within any reservoir or drainage basin, which shall include but not be limited to rules:

1.  Relating to the collection and disposal of domestic and industrial wastes within any reservoir or drainage basin;

2.  Prohibiting the dumping of garbage, trash or other wastes or contaminated material within any reservoir or drainage basin; and

3.  Providing that all wastes originating within any reservoir or drainage basin shall be disposed of in a manner approved by the Board, and that the plans and specifications for any disposal system shall be approved by the Department prior to the construction of any such system.

B.  The provisions of this section shall not apply to:

1.  Any lake, body of water, or reservoir owned or controlled by any city, town or municipality of this state, unless such city, town or municipality shall, by duly enacted ordinance, elect to come under the provisions of this section; and

2.  Impounded water on privately owned land not open to public use.

C.  The Department is hereby authorized to:

1.  Conduct research, studies, demonstrations and investigations relating to the use and reuse of wastewater;

2.  Accept, use, disburse and administer grants, allotments, gifts, devises, bequests, appropriations and other monies, equipment or property furnished or given to the Department, for the purposes and intent of this article and enter into contracts therefor; and

3.  Utilize such personnel, equipment, laboratories and other resources which it has or which may become available through stateappropriated funds, federal grants or from other sources for such purpose.

Laws 1963, c. 325, art. 9, § 912, operative July 1, 1963; Laws 1993, c. 145, § 80, eff. July 1, 1993.  Renumbered from Title 63, § 1-912 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-6-701.  Underground injection of hazardous and nonhazardous liquids - Permit required - Water wells and holes to be constructed or sealed to avoid pollution.

A.  A permit issued by the Executive Director of the Department of Environmental Quality shall be required for Class I, III, IV and V injection wells pursuant to the federal Safe Drinking Water Act and 40 CFR Parts 144 through 148, inclusive, except for:

1.  Class V injection wells utilized in the remediation of groundwater associated with underground and aboveground storage tanks regulated by the Corporation Commission; and

2.  Wells used for the recovery, injection or disposal of mineral brines as defined in the Oklahoma Brine Development Act regulated by the Corporation Commission.

B.  All water wells, monitoring wells, unused water test wells and water test holes used or capable of being used as sources of domestic or public water supply shall be constructed, sealed or plugged as required by the Department in a manner to avoid pollution of waterbearing strata.

Added by Laws 1963, c. 325, art. 9, § 902, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 81, eff. July 1, 1993.  Renumbered from Title 63, § 1-902 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 2000, c. 364, § 4, emerg. eff. June 6, 2000.

§27A-2-6-801.  Licenses required - Rules and regulations.

A.  All persons before engaging in the cleaning or pumping of septic tanks or holding tanks and disposing of sewage or septage taken therefrom shall first obtain a license which shall be issued by the Department under such rules as may be promulgated by the Board.  Such license shall be issued and may be revoked contingent upon compliance or failure to comply with the provisions of this section and rules promulgated pursuant thereto.  The rules shall include but not be limited to the following:

1.  A requirement that an annual fee as set by the Board pursuant to Section 2-3-402 of this title be paid to the Department for each license;

2.  A requirement that each vehicle shall include an enclosed watertight tank with adequate pump and hose facilities in such condition that no sewage may spill or leak while in transit;

3.  The registration of each vehicle used in the business by model, make, owner and license number;

4.  A requirement that a permit or written approval shall be secured by the license holder from the appropriate city or town or from the Department's local representative in the area of operation, which designates the place and method of final disposal of the sewage or septage;

5.  A requirement that no license shall be issued or renewed under the provisions of this section until said applicant complies with the rules of the Board regarding the cleaning and pumping of septic tanks and holding tanks and the disposal of sewage or septage taken therefrom; and

6.  Requirements and standards for the beneficial use or disposal of the sewage or septage and provisions necessary to implement any applicable federal requirements.

B.  Nothing in this section shall limit the authority of a city or town to prescribe regulations to collect additional fees related to the cleaning of septic tanks or holding tanks and the disposal of sewage or septage therefrom.

Added by Laws 1963, c. 325, art. 10, § 1009, operative July 1, 1963.  Amended by Laws 1969, c. 272, § 1, emerg. eff. April 24, 1969; Laws 1993, c. 145, § 82, eff. July 1, 1993.  Renumbered from Title 63, § 1-1009 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 18, eff. July 1, 1994.

§27A-2-6-901.  Penalties - Misdemeanor - Injunctions - Assessment of civil penalties.

A.  In addition to other penalties as may be imposed by law, any person who shall violate any of the provisions of, or who fails to perform any duty imposed by this article, or who violates any rule promulgated thereunder, or the terms of any order, permit, license or certification issued thereunder, shall, upon conviction, be guilty of a misdemeanor and in addition thereto may be enjoined from continuing such violation.  In addition to other penalties or liabilities as may be imposed by law, violations may be punishable in civil proceedings by assessment of a civil penalty of not more than Ten Thousand Dollars ($10,000.00) for each violation or, in criminal proceedings, by a fine of not less than Two Hundred Dollars ($200.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation or by imprisonment in the county jail for not more than six (6) months or by both such fine and imprisonment.  Each day upon which such violation occurs shall constitute a separate violation.

B.  Part 5 of Article III of Chapter 2 of this act shall apply to violations under this article except when inconsistent with the provisions of the Oklahoma Pollutant Discharge Elimination System Act.

C.  The provisions of subsection A of this section shall not apply to the Oklahoma Pollutant Discharge Elimination System Act or hazardous waste injection wells.

Added by Laws 1993, c. 145, § 83, eff. July 1, 1993.

§27A-2-7-101.  Short title.

This article shall be known and may be cited as the "Oklahoma Hazardous Waste Management Act".

Laws 1976, c. 251, § 1.  Renumbered from § 2751 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1992, c. 403, § 4, eff. Sept. 1, 1992; Laws 1993, c. 145, § 84, eff. July 1, 1993.  Renumbered from Title 63, § 1-2001 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-102.  Hazardous waste - Regulation and control by this act.

Hazardous waste shall be subject to the provisions of the "Oklahoma Hazardous Waste Management Act" and shall not be subject to the provisions of the "Oklahoma Solid Waste Management Act".

Laws 1990, c. 196, § 8, emerg. eff. May 10, 1990; Laws 1992, c. 403, § 5, eff. Sept. 1, 1992; Laws 1993, c. 145, § 85, eff. July 1, 1993.  Renumbered from Title 63, § 1-2001.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-103.  Definitions.

As used in the Oklahoma Hazardous Waste Management Act:

1.  "Affected property owners" means all real property owners within one (1) mile of the outer perimeter of a proposed hazardous waste site;

2.  "Affiliated person" means:

a. any officer, director or partner of the applicant,

b. any person employed by the applicant as a general or key manager who directs the operations of the site or facility which is the subject of the application, and

c. any person owning or controlling more than five percent (5%) of the applicant's debt or equity;

3.  "Council" means the Hazardous Waste Management Advisory Council;

4.  "Demonstrated pattern of prohibited conduct" means a series of conduct of the same or like character in violation of state or federal environmental laws which, as a result of the applicant's or affiliated person's reckless disregard thereof, actually endangers, or reasonably has the potential to endanger, human health or the environment;

5.  "Disclosure statement" means a written statement by the applicant which contains:

a. the full name, business address, and social security number of the applicant, and all affiliated persons,

b. the full name and address of any legal entity in which the applicant holds a debt or equity interest of at least five percent (5%), or which is a parent company or subsidiary of the applicant, and a description of the on-going organizational relationships as they may impact operations within the state,

c. a description of the experience and credentials of the applicant, including any past or present permits, licenses, certifications, or operational authorizations relating to environmental facility regulation,

d. a listing and explanation of any administrative, civil or criminal legal actions against the applicant or any affiliated person which resulted in a final agency order or final judgment by a court of record including, but not limited to, final orders or judgments on appeal in the ten (10) years immediately preceding the filing of the application relating to the generation, transportation, storage, treatment, recycling or disposal of "hazardous waste" as defined by the Oklahoma Hazardous Waste Management Act or by the United States Environmental Protection Agency pursuant to the Federal Resource Conservation and Recovery Act.  Such actions shall include, without limitation, any permit denial or any sanction imposed by a state regulatory authority or the United States Environmental Protection Agency, and

e. a listing of any federal environmental agency and any state environmental agency outside this state that has or has had regulatory responsibility over the applicant;

6.  "Disposal" means the final disposition of hazardous waste;

7.  "Disposal site" means the location where any final disposition of hazardous waste occurs.  Disposal sites include but are not limited to injection wells and surface disposal sites;

8.  "Guarantor" means any person other than the owner or operator, who provides evidence of financial responsibility for an owner or operator pursuant to the Oklahoma Hazardous Waste Management Act;

9.  "Hazardous waste" means waste materials and byproducts, either solid or liquid or containerized gas, which are:

a. to be discarded by the generator or recycled,

b. toxic to human, animal, aquatic or plant life, and

c. generated in such quantity that they cannot be safely disposed of in properly operated, stateapproved solid waste landfills or waste, sewage or wastewater treatment facilities.

The term "hazardous waste" may include but is not limited to explosives, flammable liquids, spent acids, caustic solutions, poisons, containerized gases, sludges, tank bottoms containing heavy metallic ions, toxic organic chemicals, and materials such as paper, metal, cloth or wood which are contaminated with hazardous waste.  The term "hazardous waste" shall not include domestic sewage;

10.  "Hazardous waste facility" means and includes storage and treatment facilities and disposal sites;

11.  "History of noncompliance" means any past operations by an applicant or affiliated persons which clearly indicate a reckless disregard for environmental regulation or demonstrate a pattern of prohibited conduct which could reasonably be expected to result in endangerment to human health or the environment if a permit were issued, as evidenced by findings, conclusions and rulings of any final agency order or final order or judgment of a court of record;

12.  "Multiuser onsite treatment facility" means a treatment facility for hazardous waste generated by the coowners of the facility and which meets the criteria specified by the Oklahoma Hazardous Waste Management Act;

13.  "Offsite treatment, storage, recycling or disposal" means the treatment, storage, recycling or disposal at a hazardous waste facility of hazardous waste not generated by the owner of the facility;

14.  "Onsite treatment, storage, recycling or disposal" means the treatment, storage, recycling or disposal at a hazardous waste facility of hazardous waste generated by the owner of the facility;

15.  "Person" means any individual, corporation, industry, firm, partnership, association, venture, trust, institution, federal, state or local governmental instrumentality, agency or body or any other legal entity however organized;

16.  "Recycling" means the reuse, processing, treating, neutralizing or rerefining of hazardous waste into a product which is being reused or which has been sold for beneficial use.  Hazardous waste which is intended for fuel is not deemed to be recycled until it is actually burned;

17.  "Regeneration" or "regenerated" means the regeneration of spent activated carbon to render it reusable, and any treatment, storage or disposal associated therewith;

18.  "Site" or "proposed site" means the surface area of a disposal site, or other hazardous waste facility, as applied for in the application for a permit for the facility;

19.  "Storage facility" means any location where the temporary holding of hazardous waste occurs, including any tank, pit, lagoon, pond, or other specific place or area;

20.  "Treatment" means the detoxification, neutralization, incineration or biodegradation of hazardous waste in order to remove or reduce its harmful properties or characteristics; and

21.  "Treatment facility" means any location where treating or recycling of hazardous waste occurs.

Laws 1976, c. 251, § 2; Laws 1978, c. 260, § 1, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 1, eff. July 1, 1981.  Renumbered from § 2752 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1987, c. 51, § 1, emerg. eff. April 29, 1987; Laws 1988, c. 54, § 1, eff. Nov. 1, 1988; Laws 1990, c. 296, § 1, operative July 1, 1990; Laws 1991, c. 173, § 1; Laws 1992, c. 201, § 1, eff. July 1, 1992; Laws 1992, c. 403, § 6, eff. Sept. 1, 1992; Laws 1993, c. 145, § 86, eff. July 1, 1993.  Renumbered from Title 63, § 1-2002 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 2005, c. 20, § 2, emerg. eff. April 5, 2005.

§27A-2-7-104.  Hazardous waste management program - Personnel.

A hazardous waste management program responsible for the regulation and management of hazardous waste shall be maintained within the Department.  The hazardous waste management program shall consist of a director, who shall be hired by the Executive Director, and additional employees as the Executive Director deems are necessary and duly qualified to carry out the provisions of the Oklahoma Hazardous Waste Management Act.  As a prerequisite for employment as the director of the hazardous waste management program, the applicant shall have expertise and at least two (2) years' experience in waste management.  The director and all employees of the hazardous waste management program shall be subject to the Merit System of Personnel Administration.

Laws 1976, c. 251, § 3; Laws 1978, c. 260, § 2, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 2, eff. July 1, 1981.  Renumbered from Title 63, § 2753 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1991, c. 173, § 2; Laws 1992, c. 403, § 7, eff. Sept. 1, 1992; Laws 1993, c. 145, § 87, eff. July 1, 1993.  Renumbered from Title 63, § 1-2003 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-105.  Powers and duties of Department of Environmental Quality.

The Department shall have the power and duty to:

1.  Issue permits for the construction and operation and for the post-closure, maintenance and monitoring of hazardous waste facilities;

2.  Provide the owner or operator of a hazardous waste facility a list of all materials which the Department deems acceptable for treatment, recycling, storage, and disposal at the facility;

3.  Make periodic inspections of hazardous waste facilities and recycling, transporting, and generating facilities to determine the extent of compliance with the Oklahoma Hazardous Waste Management Act and rules promulgated thereunder, and orders, permits and licenses issued pursuant thereto;

4.  Develop, maintain, and monitor public records of the source and amount of hazardous waste generated in Oklahoma and the methods used to dispose of, recycle, or treat said waste or material;

5.  Require and prescribe manifest forms to all persons generating and transporting hazardous waste off-site for storage, recycling, treatment, or disposal;

6.  Require and approve or disapprove disposal plans from all persons generating hazardous waste or shipping hazardous waste within, from, or into Oklahoma indicating the amount of hazardous waste generated, the handling, storage, treatment, and disposal methods, and the hazardous waste facilities used.  The disposal plans shall be kept current by the persons generating or shipping hazardous waste and the Department shall be advised within five (5) working days of any changes in the disposal plans;

7.  Require reports from all persons generating hazardous waste, indicating the amount generated, the treatment and disposal methods, and the treatment, disposal, and recycling sites used.  Such reports are to be made on at least a quarterly basis;

8.  Require periodic reports or manifest certifications regarding such programs and efforts to reduce the volume or quantity and toxicity of such hazardous waste as may be required by or pursuant to authority of the Oklahoma Hazardous Waste Management Act;

9.  Require reports from all operators of hazardous waste facilities who receive hazardous waste for treatment or storage or disposal, listing the amount, transporter, and generator of all hazardous waste received.  Such reports are to be made on at least a monthly or quarterly basis, as designated by the Department;

10.  Approve or disapprove methods of disposal of hazardous waste, and may prohibit certain specific disposal practices including, but not limited to, any type of land disposal of any form of such waste.  Land disposal includes, but is not limited to, landfills, surface impoundments, waste piles, deep injection wells, land treatment facilities, salt dome and bed formations and underground mines or caves;

11.  Inform persons generating hazardous waste of available, alternative methods of disposal of such waste and assist the persons in developing satisfactory disposal plans;

12.  Develop a system to provide information on recyclable wastes to potential users of such materials.  Such information shall not include any information which the Department deems confidential or private in nature;

13.  Cooperate and share information with the U.S. Environmental Protection Agency;

14.  Prepare an emergency response plan for spills of hazardous waste and for spills of hazardous materials;

15.  Make information obtained by the Department regarding hazardous waste facilities and sites available to the public in substantially the same manner, and to the same degree, as would be the case if the hazardous waste program in this state were being carried out by the U.S. Environmental Protection Agency;

16.  Develop rules with respect to any existing surface impoundment or landfill or class of surface impoundments or landfills from which the Department determines hazardous waste may migrate into groundwater, impose such requirements, including but not limited to double liners and leachate detection and collection systems, as may be necessary to protect human health and the environment;

17.  Prohibit or restrict the use of any specific disposal methods or practices for specific hazardous waste material, substances or classes, as may be necessary to protect human health and the environment;

18.  Identify areas within the state which are unsuitable for specific hazardous waste disposal methods, and deny permits for such disposal methods in such areas;

19.  Issue a oneyear research development and demonstration permit for any treatment facility which proposes an innovative and experimental hazardous waste treatment technology or process not yet regulated.  Permits may be renewed no more than three times.  No renewal may exceed one (1) year;

20.  Waive or modify general permit application and issuance requirements for research and development permits, except for financial responsibility and public participation requirements;

21.  Terminate experimental activity if necessary to protect human health and the environment;

22.  Require oil recycling facilities using hazardous waste to have a hazardous waste facility permit;

23.  Issue permits containing any conditions necessary to protect human health and the environment;

24.  Issue permits for the storage of hazardous waste in underground tanks;

25.  Require groundwater monitoring for any landfill, surface impoundment, land treatment site or pile;

26.  Determine and enforce penalties for violations of the Oklahoma Hazardous Waste Management Act and rules promulgated thereunder;

27.  Evaluate the benefit of rules governing labeling practices for any containers used for the disposal, storage, or transportation of hazardous waste which accurately identify such waste, and govern the use of appropriate containers for such waste not otherwise regulated by the federal government;

28.  Monitor research and development regarding methods of the handling, storage, use, processing, and disposal of hazardous waste;

29.  Cooperate with existing technical reference centers on hazardous waste disposal, recycling practices, and related information for public and private use;

30.  Monitor research in the technical and managerial aspects of management and use of hazardous waste and recycling and recovery of resources from hazardous wastes;

31.  Determine existing rates of production of hazardous waste;

32.  Promote recycling and recovery of resources from hazardous wastes;

33.  Encourage the reduction or exchange, or both, of hazardous waste; and

34.  Cooperate with an existing information clearinghouse, to develop records of recyclable waste.  Every generator of hazardous waste shall supply the Department with information for the clearinghouse.  Each generator shall not be required to supply any more information than is required by the manifests.  The Department shall make this information available to persons who desire to recycle the wastes.  The information shall be made available in such a way that the trade secrets of the producer are protected.

Added by Laws 1976, c. 251, § 4.  Amended by Laws 1978, c. 260, § 3, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 4, eff. July 1, 1981.  Renumbered from Title 63, § 2754 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1986, c. 180, § 1, emerg. eff. May 15, 1986; Laws 1990, c. 296, § 2, operative July 1, 1990; Laws 1991, c. 173, § 3; Laws 1992, c. 403, § 9, eff. Sept. 1, 1992; Laws 1993, c. 145, § 88, eff. July 1, 1993.  Renumbered from Title 63, § 1-2004 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 17, eff. July 1, 1994.

§27A-2-7-106.  Rules and regulations - Hearings - Consultation and advice.

The Council, with at least five members concurring, shall submit recommended rules to the Board concerning the listing and characterization of hazardous waste, the construction and operation of hazardous waste facilities, specific disposal practices for specified wastes, the transportation and storage of hazardous waste, and the recycling, storage and transportation of recyclable materials.  The Council shall consult with and advise the Department on matters relating to hazardous waste management.

Laws 1981, c. 322, § 5, eff. July 1, 1981; Laws 1992, c. 403, § 10, eff. Sept. 1, 1992; Laws 1993, c. 145, § 89, eff. July 1, 1993.  Renumbered from Title 63, § 1-2004.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-107.  Rules - Regulation of radioactive waste - Federal preemption.

A.  In addition to other powers and duties specified by law, the Board shall promulgate rules to:

1.  Prohibit the placement of any liquid which is not a hazardous waste in a landfill for which a permit is required or which is operating under interim status;

2.  Prohibit or restrict the storage of hazardous waste for which land disposal is prohibited, except to the extent that such storage is solely for the purpose of accumulation of such quantities of hazardous wastes as are necessary to facilitate proper recovery, treatment, or disposal;

3.  Prohibit or restrict the use of waste or used oil or other material used for dust suppression or road treatment, which is contaminated or mixed with dioxin or any other waste identified or listed by rules of the Board as a hazardous waste except a waste identified solely on the basis of ignitability;

4.  Require such monitoring and control of air emissions at hazardous waste treatment, storage, and disposal facilities, including but not limited to open tanks, surface impoundments, and landfills, as may be necessary to protect human health and the environment;

5.  Regulate the production, burning, distribution, and marketing of fuel containing hazardous waste, and the commercial collection, storage, transportation, marketing, management, burning and disposal of used oil as may be necessary to protect human health and the environment including, but not limited to, labeling and recordkeeping requirements;

6.  Control the listed or identified hazardous wastes which discharge through a sewer system to a publicly owned treatment works for the protection of human health and the environment;

7.  Provide in accordance with Sections 3005(c) and 3005(e) of the Resource Conservation and Recovery Act for the automatic termination of interim status for hazardous waste units failing to comply with applicable requirements for the submission of part B permit applications and certification of groundwater monitoring and financial responsibility compliance;

8.  Require from applicants for and owners and operators of hazardous waste facilities evidence of financial responsibility for corrective action as may be required or ordered under the authority of the Oklahoma Hazardous Waste Management Act;

9.  Require that generators of hazardous waste establish and implement programs to reduce the volume or quantity and toxicity of such waste to the extent economically practicable; and

10.  Specify levels or methods of treatment which substantially diminish the toxicity of the waste or likelihood of its migration so as to minimize threats to human health and the environment.

B.  The hazardous waste component of mixed waste and radioactive waste shall be regulated as hazardous waste.  The radioactive waste component shall be regulated as radioactive waste.  Both the hazardous waste requirements and the radioactive waste requirements shall apply if physical separation of the two components is not accomplished.  If a conflict exists between the two requirements, the requirement most protective of human health and the environment shall take precedence.

C.  Rules pertaining to standards for the transportation of hazardous waste and recyclable materials shall not be more stringent than those of the U.S. Department of Transportation, unless a waiver of preemption is granted pursuant to federal statutes and rules promulgated thereunder.

Added by Laws 1986, c. 180, § 2, emerg. eff. May 15, 1986.  Amended by Laws 1988, c. 42, § 1, emerg. eff. March 21, 1988; Laws 1990, c. 196, § 3, emerg. eff. May 10, 1990; Laws 1992, c. 403, § 11, eff. Sept. 1, 1992; Laws 1993, c. 145, § 90, eff. July 1, 1993.  Renumbered from Title 63, § 1-2004.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 19, eff. July 1, 1994.

§27A-2-7-108.  Hazardous waste facilities - Permit for storage, treatment or disposal - Operation of recycling facilities not required to be permitted.

A.  Except as otherwise provided by subsection B of this section or any rules of the Environmental Quality Board with respect to short-term storage, no person shall store, treat or dispose of hazardous waste materials or commence construction of or own or operate any premises or facility engaged in the operation of storing, treating or disposing of hazardous waste or storing recyclable materials, who does not possess a valid and appropriate hazardous waste facility permit.  The provisions of this subsection shall not include remediation activities under an order of the Department of Environmental Quality which would not require a federal hazardous waste permit from the Environmental Protection Agency if conducted pursuant to a federal order.

B.  1.  Any person who owned or operated a hazardous waste facility which was operating or under construction on November 19, 1980, and who has submitted notice and permit application to the U.S. Environmental Protection Agency or to the Department, and whose facility complies with the rules of the Board, may continue operation until such time as the permit application is determined.

2.  The Board may by rule provide for continued operation on an interim basis pending permit determination of a facility in existence on the effective date of any statutory or regulatory amendments that would subject the facility to a permit requirement pursuant to the Oklahoma Hazardous Waste Management Act.

3.  The provisions for the allowance of continued operation on an interim basis under paragraphs 1 and 2 of this subsection shall not apply in the case of a facility for which a permit, under the Oklahoma Hazardous Waste Management Act, has been previously denied or for which authority to operate has been terminated.

C.  Facilities engaged in recycling which are not required to be permitted pursuant to the provisions of the Oklahoma Hazardous Waste Management Act shall operate in an environmentally acceptable manner and in accordance with the rules regarding the manifest, transportation and treatment, storage and disposal standards, and generators in the event a hazardous waste is generated therefrom.

Added by Laws 1981, c. 322, § 10, eff. July 1, 1981.  Amended by Laws 1990, c. 196, § 6, emerg. eff. May 10, 1990; Laws 1990, c. 296, § 3, operative July 1, 1990; Laws 1991, c. 173, § 8; Laws 1992, c. 403, § 25, eff. Sept. 1, 1992; Laws 1993, c. 145, § 91, eff. July 1, 1993.  Renumbered from Title 63, § 1-2009.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 20, eff. July 1, 1994; Laws 1999, c. 284, § 3, emerg. eff. May 27, 1999.

§27A-2-7-109.  Limitation on persons eligible for issuance, renewal or transfer of permit - Disclosure of information - Applicability.

A.  In order to protect the public health and safety and the environment of this state, the Department, pursuant to the Oklahoma Hazardous Waste Management Act, shall not issue, renew, or transfer a permit for a hazardous waste facility for treatment, storage, recycling or disposal to any person who:

1.  Is not in substantial compliance with a final agency order or any final order or judgment of a court of record secured by any state or federal agency relating to the generation, storage, transportation, treatment, recycling or disposal of "hazardous waste", as such term is defined by the Oklahoma Hazardous Waste Management Act, or by the United States Environmental Protection Agency pursuant to the federal Resource Conservation and Recovery Act;

2.  Has evidenced a reckless disregard for the protection of the public and the environment as demonstrated by a history of noncompliance with environmental laws and rules resulting in endangerment of human health or the environment; or

3.  Has as an affiliated person any person who is described by paragraph 1 or 2 of this subsection.

B.  1.  Except as provided in paragraph 2 of this subsection, all applicants for the issuance, renewal or transfer of any hazardous waste permit, license, certification or operational authority issued by the Department shall file a disclosure statement with their applications.

2.  If the applicant is a publicly held company required to file periodic reports under the Securities and Exchange Act of 1934, or a wholly owned subsidiary of a publicly held company, the applicant shall not be required to submit a disclosure statement, but shall submit the most recent annual and quarterly reports required by the Securities and Exchange Commission, which provide information regarding legal proceedings in which the applicant has been involved.  The applicant shall submit such other relevant information as the Department may require that relates to the competency, reliability, or responsibility of the applicant and affiliated persons.

C.  The Department is authorized to revoke, or to refuse to issue, to renew, or to transfer a permit for a hazardous waste facility for treatment, storage, recycling or disposal to any person who:

1.  Is not, due solely to the actions or inactions of the applicant or affiliated person, in substantial compliance with any final agency order or final order or judgment of a court of record secured by the Department issued pursuant to the provisions of the Oklahoma Hazardous Waste Management Act;

2.  Is not, due solely to the actions or inactions of the applicant or affiliated person, in substantial compliance with any final agency order or final order or judgment of a court of record secured by any state or federal agency, as determined by that agency, relating to the generation, storage, transportation, treatment, recycling or disposal of any "hazardous waste", as such term is defined by the Oklahoma Hazardous Waste Management Act, or by the United States Environmental Protection Agency pursuant to the federal Resource Conservation and Recovery Act;

3.  Has evidenced a history of a reckless disregard for the protection of the public health and safety or the environment through a history of noncompliance with state or federal environmental laws, including without limitation the rules of the Department or the United States Environmental Protection Agency regarding the generation, storage, transportation, treatment, recycling or disposal of any "hazardous waste", as such term is defined by the Oklahoma Hazardous Waste Management Act, or by the United States Environmental Protection Agency pursuant to the federal Resource Conservation and Recovery Act; or

4.  Has as an affiliated person any person who is described by paragraphs 1, 2 or 3 of this subsection.

D.  1.  An application for a permit for a hazardous waste facility for treatment, storage, recycling or disposal or a renewal thereof shall be signed under oath by the applicant.

2.  The Department may refuse to renew, or may suspend or revoke, a permit issued pursuant to the Oklahoma Hazardous Waste Management Act for a hazardous waste facility for treatment, storage, recycling or disposal to any person who has failed to disclose or states falsely any information required pursuant to the provisions of this section.  Any person who willfully fails to disclose or states falsely any such information, upon conviction, shall be guilty of a felony and may be punished by imprisonment for not more than five (5) years or fined not more than One Hundred Thousand Dollars ($100,000.00) or both such fine and imprisonment.

E.  Noncompliance with a final agency order or final order or judgment of a court of record which has been set aside by a court on appeal of such final order or judgment shall not be considered a final order or judgment for the purposes of this section.

F.  The Board shall promulgate rules pursuant to the Administrative Procedures Act as may be necessary and appropriate to implement the provisions of this section.

G.  The provisions of this section shall apply to:

1.  Any pending or future application for a permit for land disposal or treatment of hazardous waste, except treatment at a facility accepting hazardous waste exclusively for the purpose of conducting research and design tests; and

2.  Any application for a permit for hazardous waste treatment, storage, recycling or disposal which is initially submitted to the Department after July 31, 1992, or which has not been determined by the Department to be technically complete by December 31, 1993, regardless of the initial submittal date.

Added by Laws 1992, c. 201, § 3, eff. July 1, 1992.  Amended by Laws 1993, c. 145, § 92, eff. July 1, 1993.  Renumbered from Title 63, § 1-2004.3 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 18, eff. July 1, 1994.

§27A-2-7-110.  Liquid hazardous waste - Certain disposal prohibited - Exceptions.

A.  The Department shall not issue a permit for the treatment, disposal or temporary storage of any liquid hazardous waste in a surface impoundment which is not generated by the owners of the surface impoundment.

B.  Except as otherwise specifically provided by law, the disposal of any liquid hazardous waste in a landfill or in a surface impoundment is prohibited.

C.  The provisions of this section shall not prohibit:

1.  The practice of soil farming of hazardous waste authorized by the provisions of the Oklahoma Hazardous Waste Management Act;

2.  The construction and operation of surface impoundments solely for the collection of rainfall runoff; or

3.  The construction of impoundments solely for the emergency retention of spills of substances which are or may become hazardous waste;

provided all liquids and associated solids are removed for proper treatment or disposal in accordance with the rules promulgated by the Board pursuant to the Oklahoma Hazardous Waste Management Act.

Added by Laws 1986, c. 180, § 4, emerg. eff. May 15, 1986.  Amended by Laws 1992, c. 403, § 20, eff. Sept. 1, 1992; Laws 1993, c. 145, § 93, eff. July 1, 1993.  Renumbered from Title 63, § 1-2006.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 19, eff. July 1, 1994.

§27A-2-7-111.  Prohibited disposal - Hazardous waste facility for onsite or off-site treatment, recycling, storage or disposal.

A.  The practice of plowing hazardous waste into the soil surface for the purpose of disposal is hereby prohibited except pursuant to a plan approved by the Department of Environmental Quality for biodegradable or inert material.  In addition, the site used for such disposal shall not be subject to flooding or extensive erosion.  The administrative permit hearing provisions of Sections 2-7-113, 2-7-113.1 and 2-14-304 of this title shall not apply to soil farming operations conducted on the generator's plant site or nearby property under the control of the generator.

B.  A hazardous waste facility for on-site treatment, recycling or storage shall not be sited in or over a principal groundwater resource or recharge area as determined in writing by the Oklahoma Geological Survey, except pursuant to a plan approved by the Department.  The plan shall contain such design criteria and groundwater monitoring provisions as deemed necessary by the Department to protect the quality of said principal groundwater resource or recharge area.  The plan shall also provide for the establishment and maintenance of a bond or other financial assurance in a form and amount acceptable to the Department, specifically for the purpose of assuring both immediate response and containment and comprehensive remediation as directed by the Department in the event of a release to soil or water of any hazardous waste or hazardous waste constituent.

C.  1.  Except as provided in paragraph 3 of this subsection, a hazardous waste facility for off-site treatment, recycling or storage or for on-site or off-site disposal shall not be sited in or over a principal groundwater resource or recharge area as determined in writing by the Oklahoma Geological Survey.

2. a. Except as provided in subparagraph b of this paragraph, a facility for off-site treatment, storage, recycling or disposal of hazardous waste shall not be sited in any other area of the state without the prior written approval of an emergency and release response plan by the affected property owners as such term is defined in Section 2-7-103 of this title.  Such plan shall provide for the minimization of hazards to the health and property of such affected property owners from emergency situations or from sudden or nonsudden releases of hazardous waste or constituents thereof.

After the applicant has made a reasonable effort to negotiate said plan with the affected property owners and has acquired the written approval of a majority of the affected property owners, the applicant may certify to the Department that such reasonable effort has been made and that a minority of the affected property owners would not consent.  The Department may then issue the permit if it meets all other requirements.

The Department is expressly authorized to review the reasons of the affected property owners for nonapproval of the plan.  If nonapproval is not based solely upon minimization of environmental hazards to the health and property of the affected property owners, the Department shall exclude those affected property owners from a calculation of a majority of affected property owners.  The Department shall have the final authority to issue or not to issue any permit to any treatment, storage, or disposal facility.

b. Existing industrial facilities not currently receiving hazardous waste which propose to begin receiving hazardous waste from off-site, including facilities at which the hazardous waste is to be utilized as fuel in a recycling unit and all other existing industrial facilities, shall submit an emergency and release response plan as part of the permit application.  The plan shall be subject to public review and comment as part of the permit application pursuant to Section 2-7-113 of this title or the Oklahoma Uniform Environmental Permitting Act prior to final approval or disapproval by the Department.  Upon submittal of the proposed plan to the Department, the applicant shall be required to mail a copy of said plan to the affected property owners and shall promptly thereafter certify to the Department that such mailing has been made.  If a permit is issued, the permittee shall send the final plan by first-class mail to the last-known address of all affected property owners.

c. An emergency and release response plan for a new or existing facility, located or to be located within the city limits or within the emergency response area of any incorporated city or town, which proposes to begin receiving hazardous waste from off-site shall not be approved by the Department until at least sixty (60) days after the city or town has been served with a copy of the plan by the applicant.  During said sixty-day period the city or town shall have the opportunity to review the plan and comment to the Department upon the ability of the city to comply with any item in the plan requiring the participation of or assistance by the city or town or any departments or agencies thereof.

3.  The Department may grant a variance to an off-site hazardous waste treatment, recycling or storage facility to allow the siting of such facility over a principal groundwater resource or recharge area as determined in paragraph 1 of this subsection, upon the following conditions:

a. the request for variance, and a detailed rationale, shall be included in the permit application,

b. the Department shall receive and consider comments on the appropriateness of the proposed variance at any formal public meeting or administrative permit hearing conducted on the draft permit or proposed permit pursuant to the provisions of Section 2-7-113 of this title or the Oklahoma Uniform Environmental Permitting Act,

c. the applicant shall bear the burden of establishing clearly and convincingly to the Department that the design, construction and operation of the proposed facility will be such that the risk of a release of hazardous waste or hazardous waste constituents directly or indirectly to groundwater is minimal, and

d. the permit application shall provide for the establishment and maintenance of a bond or other financial assurance as described and for the purposes specified in subsection B of this section.

D.  The provisions of this section shall apply to:

1.  Applications for future proposed sites;

2.  Pending applications for new hazardous waste permits; and

3.  Applications for permits to modify existing facilities which have either a permit or interim status when the proposed modification involves the opportunity for an administrative permit hearing.

E.  The provisions of paragraphs 1 and 2 of subsection C of this section shall not apply to applications to increase existing storage, treatment, recycling or disposal capacity or to modify existing disposal sites for treatment or disposal.  Such modification of existing disposal sites shall include upgrading said facilities to use the best available waste destruction technology such as incineration, detoxification, recycling or neutralization technology.

Added by Laws 1976, c. 251, § 16.  Amended by Laws 1978, c. 260, § 15, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 16, eff. July 1, 1981.  Renumbered from Title 63, § 2765 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1987, c. 51, § 2, emerg. eff. April 29, 1987; Laws 1988, c. 42, § 2, emerg. eff. March 21, 1988; Laws 1991, c. 336, § 2, eff. July 1, 1991; Laws 1992, c. 403, § 32, eff. Sept. 1, 1992; Laws 1993, c. 145, § 94, eff. July 1, 1993.  Renumbered from Title 63, § 1-2014 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 29, eff. July 1, 1993; Laws 1994, c. 373, § 13, eff. July 1, 1994; Laws 1995, c. 285, § 3, eff. July 1, 1995.

NOTE:  Laws 1981, c. 277, § 5 and Laws 1981, c. 322, § 16 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§27A-2-7-112.  Hazardous waste facility construction to be supervised.

The design, testing and construction of a hazardous waste facility shall be conducted under the supervision of a professional engineer, registered in Oklahoma, with training and experience in suitable disciplines.

Laws 1976, c. 251, § 8; Laws 1978, c. 260, § 7, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 8, eff. July 1, 1981.  Renumbered from Title 63, § 2758 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1992, c. 403, § 21, eff. Sept. 1, 1992; Laws 1993, c. 145, § 95, eff. July 1, 1993.  Renumbered from Title 63, § 1-2007 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-113.1.  Issuance of permits - Suitability of facility - Administrative procedures.

A.  The Department of Environmental Quality shall issue permits for hazardous waste facilities.  A permit shall be issued only upon proper application and determination by the Department that the proposed site and facility are physically and technically suitable.

B.  Upon a finding that a proposed hazardous waste facility is not physically or technically suitable, the Department shall deny the permit.

C.  In accordance with the provisions of Section 2-14-304 of this title, an administrative permit hearing shall be available on a proposed permit which is based on a Tier III hazardous waste permit application for a new permit or for the modification of an existing permit involving a fifty percent (50%) or more increase in permitted capacity for storage, treatment or disposal including but not limited to incineration.

D.  The Department may, upon determining that public health or safety requires emergency action, issue a temporary permit for treatment or storage of hazardous waste or recyclable material for a period not to exceed ninety (90) days without the prior notices and opportunity to request a public meeting or the administrative permit hearing required by this section or the Oklahoma Uniform Environmental Permitting Act.  Any person aggrieved by such permit may seek judicial review.

Added by Laws 1994, c. 373, § 27, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 4, eff. July 1, 1996.

§27A-2-7-113.  Repealed by Laws 1994, c. 373, § 31, eff. July 1, 1996.

§27A-2-7-114.  New hazardous waste facilities within eight miles of corporate limits - Exemptions.

A.  Except as provided in subsections B and C of this section, no permit shall be issued for the off-site disposal of hazardous waste or for the off-site treatment of hazardous waste by incinerator at a new hazardous waste facility proposed to be located within eight (8) miles of the corporate limits of an incorporated city or town.  For the purposes of this section the corporate limits of an incorporated city or town shall be the corporate limits in effect on January 1 of the year the application is filed, and a new hazardous waste facility means a hazardous waste facility that was not in operation and actively treating hazardous waste by incineration or disposing of hazardous waste during the year preceding August 30, 1991.  Addition of new treatment, storage or disposal units to an existing hazardous waste facility does not constitute a new facility.

B.  This section shall not apply to any facility accepting hazardous waste exclusively for the purpose of conducting treatment research and design tests.

C.  This section shall not apply to a proposed site located on property owned or operated by a person who also owns or operates a hazardous waste facility on contiguous property on which a hazardous waste facility was operating pursuant to a valid permit on August 30, 1991.

Added by Laws 1991, c. 173, § 13.  Amended by Laws 1992, c. 403, § 35, eff. Sept. 1, 1992; Laws 1993, c. 145, § 97, eff. July 1, 1993.  Renumbered from Title 63, § 1-2014.3 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 20, eff. July 1, 1994.

§27A-2-7-115.  New hazardous waste facility permits - Suitability of roads and bridges, upgrading - Notice, grievance procedure.

A.  Regarding a permit application for a new hazardous waste facility, the board of county commissioners of the county in which the waste facility is located and the board of county commissioners of any county contiguous to the waste facility, whose roads and bridges are to be used to provide access to the proposed waste facility, shall review the county road classification plans as described in Section 654 of Title 69 of the Oklahoma Statutes and substantiate whether the county roads and bridges to be used to and from such hazardous waste facility in their respective counties may be used without any substantial detriment to said roads and bridges as provided in Section 14-113 of Title 47 of the Oklahoma Statutes.  If any board of county commissioners finds that substantial detriment to the roads and bridges in its county would occur, such board shall determine reasonable measures necessary to upgrade the roads and bridges and allow the applicant for a hazardous waste facility to upgrade or pay for the upgrading of such roads and bridges if the applicant receives a permit.

B.  The Department shall not issue a permit for any new hazardous waste facility unless:

1.  Each board of county commissioners, as appropriate pursuant to subsection A of this section, has substantiated by resolution that the county roads and bridges as they exist can be used without any substantial detriment to said roads and bridges as provided by the restrictions imposed by Section 14-113 of Title 47 of the Oklahoma Statutes; or

2.  The applicant has agreed to upgrade or pay for the upgrading of the roads and bridges to the reasonable measures determined by the appropriate board of county commissioners or to the design standards established by the Oklahoma Department of Transportation for industrial access roads.

The Department shall not authorize the operation of the facility until the necessary upgrades to the roads and bridges have been made.

C.  The Department shall notify the applicable boards of county commissioners by certified mail, return receipt requested, of the proposed waste site.  Said boards of county commissioners shall have forty-five (45) days from receipt of such notice to review the county road classification plan and respond to the Department.  The finding of each board of county commissioners shall be sent to the Department by certified mail, return receipt requested.  Failure to respond within such forty-five-day response period shall constitute a finding that the roads and bridges can be used without substantial detriment and preclude the board of county commissioners failing to respond from raising the suitability of use of roads and bridges of the county as set out in subsections A and B of this section at a later date.

D.  Any applicant for a permit aggrieved by the action of the board of county commissioners pursuant to this section shall have the right of review by trial de novo in the district court of the county wherein the board of county commissioners took such action.

E.  This section shall apply to any permit application submitted to the Department on or after May 30, 1985, and to any permit application submitted before May 30, 1985, for which a permit has not been issued.

Added by Laws 1985, c. 113, § 5, emerg. eff. May 30, 1985.  Amended by Laws 1992, c. 403, § 14, eff. Sept. 1, 1992; Laws 1993, c. 145, § 98, eff. July 1, 1993.  Renumbered from Title 63, § 1-2005.3 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 21, eff. July 1, 1994.

§27A-2-7-116.  Permits - Application - Liability insurance - Bond - Financial responsibility - Operation of facility - Insolvency - Liability of guarantors.

A.  Except for emergency permits issued in accordance with Section 2-7-113 or 2-7-113.1 of this title, no permit shall be issued except upon proper application, proof of sufficient liability insurance and financial responsibility, formal public meeting, if requested, and such other requirements as provided by the Oklahoma Hazardous Waste Management Act and the Environmental Quality Code.

B.  Liability insurance shall be provided by the applicant and shall apply to sudden and nonsudden bodily injury or property damage on, below or above the surface, as required by the rules of the Board.  Additional insurance shall be required as deemed necessary by the Department to protect the property rights of owners or leaseholders of underground resources such as oil, gas, water or other mineral substances.  Such insurance shall be maintained for the period of operation of the facility and shall provide coverage for damages resulting from operation of the facility during operation and after closing.  In lieu of liability insurance required by this or any other section of the Oklahoma Hazardous Waste Management Act, an equivalent amount of cash, securities or alternate financial assurance of a type and in an amount acceptable to the Department, may be substituted; provided, that such deposit shall be maintained for a period of five (5) years after the date of last operation of the facility.

C.  Prior to the issuance of any permit, the applicant shall post a bond or acceptable alternate financial assurance guaranteeing proper closure and guaranteeing the performance of the maintenance and monitoring functions set out in Section 2-7-124 of this title.

D.  The Department shall require additional insurance and security by the permittee upon an application for expansion of the facility.  Such increase in insurance and security shall be in a sufficient amount to provide adequate coverage for damages resulting from such expansion during operation of the facility and after closing.

E.  Prior to the issuance of any permit, the applicant shall, upon request of the Department, produce evidence of the applicant's financial status indicating that the applicant is financially able to operate and maintain a hazardous waste facility as required by the Oklahoma Hazardous Waste Management Act.  If the applicant is not financially able to operate and maintain a hazardous waste facility, as required by the Oklahoma Hazardous Waste Management Act, a permit shall be denied.

F.  The operation of a hazardous waste facility shall be under the supervision of a person meeting qualifications set by the Board appropriate to the type of facility.

G.  The Department is authorized and shall require the construction of monitoring wells, pond liners, fencing, signs or other equipment deemed necessary by the Department to ensure the suitable operation of the facility.

H.  1.  In any case where the owner or operator of a hazardous waste facility is in bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy Code or if jurisdiction in any state court or any federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility is required pursuant to the Oklahoma Hazardous Waste Management Act may be asserted directly against the guarantor providing such evidence of financial responsibility.  In the case of any action taken pursuant to this section, such guarantor shall be entitled to claim all rights and defenses which would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if any action had been brought against the guarantor by the owner or operator.

2.  The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility for the owner or operator pursuant to the Oklahoma Hazardous Waste Management Act.  Nothing in this subsection shall be construed to limit any other state or federal statutory, contractual or common law liability of a guarantor to its owner or operator including, but not limited to, the liability of such guarantor for bad faith either in negotiating or failing to negotiate the settlement of any claim.  Nothing in this subsection shall be construed to diminish the liability of any person under the Federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 or other applicable law.

Added by Laws 1976, c. 251, § 9.  Amended by Laws 1978, c. 260, § 8, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 9, eff. July 1, 1981.  Renumbered from Title 63, § 2759 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1986, c. 140, § 1, emerg. eff. April 21, 1986; Laws 1990, c. 196, § 5, emerg. eff. May 10, 1990; Laws 1992, c. 403, § 22, eff. Sept. 1, 1992; Laws 1993, c. 145, § 99, eff. July 1, 1993.  Renumbered from Title 63, § 1-2008 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 22, eff. July 1, 1994; Laws 1995, c. 285, § 5, eff. July 1, 1995.

§27A-2-7-117.  Multi-user on-site treatment facilities - Permits - Suitability factors.

A.  Two or more persons generating hazardous waste may enter into a compact to construct and operate a multi-user on-site treatment facility for the exclusive use of the members of such compact.  Such facility shall not be used as a hazardous waste facility for off-site treatment, storage or disposal of hazardous waste.

B.  To be eligible for a permit issued pursuant to the provisions of this section and the Oklahoma Hazardous Waste Management Act, a multi-user on-site treatment facility shall meet the following criteria:

1.  The facility may be co-owned by the generators of hazardous waste who are members of the compact;

2.  Each member of the compact shall be identified in the application and permit.  In addition, the individual hazardous waste generated by each member shall be separately and distinctly characterized in the application and in the permit and shall meet the compatibility requirements established by the Department;

3.  The facilities generating hazardous waste which is to be treated at the multi-user on-site treatment facility shall be located within the same county as the multi-user on-site treatment facility;

4.  The multi-user on-site treatment facility shall be located upon the property of one of the compact members;

5.  Financial responsibility requirements shall be the responsibility of the compact members and shall be prorated according to the relative amount of hazardous waste of a generator to be treated at the facility; and

6.  The Department may require such other criteria and information in order to determine if the multi-user on-site treatment facility is physically and technically suitable for the hazardous waste to be treated at the facility.

C.  A multi-user on-site treatment facility, located within an industrial park which treats, stores or disposes of wastes that are produced only within that industrial park, may be owned or operated by persons other than the generators of the waste.

D.  Upon compliance with the provisions of the Oklahoma Hazardous Waste Management Act, this section and rules promulgated thereunder, the Department shall issue a permit for the construction and operation of a multi-user on-site treatment facility.

E.  The board of county commissioners of the county in which a multi-user on-site treatment facility is proposed to be located shall review all transportation routes between such proposed location and the facilities generating hazardous waste which are operated by members of the compact.  The provisions of Section 2-7-115 of this title relating to county roads and bridges shall apply to permit applications for multi-user on-site treatment facilities.

Added by Laws 1988, c. 54, § 2, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 173, § 7; Laws 1992, c. 403, § 23, eff. Sept. 1, 1992; Laws 1993, c. 145, § 100, eff. July 1, 1993.  Renumbered from Title 63, § 1-2008.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 23, eff. July 1, 1994; Laws 1995, c. 1, § 7, emerg. eff. Mar. 2, 1995.

NOTE: Laws 1994, c. 353, § 21 repealed by Laws 1995, c. 1, § 40, emerg. eff. Mar. 2, 1995.

§27A-2-7-118.  Facilities that recycle hazardous waste - Permit requirements, exemption - Prohibition of burning certain hazardous waste as fuel.

A.  Facilities that recycle hazardous waste shall be exempt from subsection C of Sections 2-7-113 and 2-7-113.1, and Section 2-7-115 of this title with regard to those units exclusively used in the recycling process.  Off-site hazardous waste recycling facilities are subject to the requirements specified by the Oklahoma Hazardous Waste Management Act, the Oklahoma Environmental Permitting Act, and rules promulgated thereunder, for a permit, and shall also meet design standards as promulgated by the Board.  Such recycling facilities which were in existence on July 1, 1990, may but shall not be required to file a permit application pursuant to the provisions of the Oklahoma Hazardous Waste Management Act.  A permit modification is not required for a permitted recycling facility to use new, improved, or better methods of recycling if the Department has approved the plans as being environmentally acceptable.  An approved class 1 permit modification shall be required for a permitted recycling facility to increase the capacity of its recycling units or add new or different recycling units.

B.  No hazardous waste having a heating value less than five thousand (5,000) British Thermal Units per pound shall be burned as fuel in any unit in this state permitted as a hazardous waste recycling unit.

C.  No owner or operator of any unit in this state permitted as a hazardous waste recycling unit shall burn as fuel in such unit any substance which the owner or operator knows, or should know, contains hazardous waste which has a heating value of less than five thousand (5,000) British Thermal Units per pound which has been blended with other materials or wastes and produces a hazardous waste fuel with a heating value equal to or exceeding five thousand (5,000) British Thermal Units per pound.

Added by Laws 1990, c. 296, § 6, operative July 1, 1990.  Amended by Laws 1991, c. 173, § 12; Laws 1992, c. 403, § 34, eff. Sept. 1, 1992; Laws 1993, c. 145, § 101, eff. July 1, 1993.  Renumbered from Title 63, § 1-2014.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 30, eff. July 1, 1993; Laws 1994, c. 373, § 24, eff. July 1, 1994; Laws 1995, c. 1, § 8, emerg. eff. March 2, 1995; Laws 1995, c. 285, § 6, eff. July 1, 1995.

NOTE:  Laws 1994, c. 353, § 22 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§27A-2-7-119.  Permit fees.

A.  The Environmental Quality Board shall establish a schedule of fees, pursuant to Section 2-3-402 of this title and the Administrative Procedures Act, to be charged for applications to issue and renew permits for hazardous waste facilities and for the regulation of hazardous waste.  Such fees shall only be used for the implementation of the provisions of the Oklahoma Hazardous Waste Management Act pursuant to Section 2-3-402 of this title.

B.  The Environmental Quality Board shall charge fees only within the following ranges:

For generator disposal plan: $100.00 to $10,000.00 per year

For permit application: $5,000.00 to $50,000.00

For application resubmittal: $100.00 to $1,000.00

For monitoring: $100.00 to $10,000.00 per year.

C.  The Environmental Quality Board shall develop a separate schedule of reduced fees of not less than Twentyfive Dollars ($25.00) for small quantity generators.

Added by Laws 1985, c. 113, § 1, emerg. eff. May 30, 1985.  Amended by Laws 1986, c. 229, § 1, emerg. eff. June 10, 1986; Laws 1992, c. 403, § 13, eff. Sept. 1, 1992; Laws 1993, c. 145, § 102, eff. July 1, 1993.  Renumbered from Title 63, § 1-2005.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 23, eff. July 1, 1994; Laws 2000, c. 130, § 1, emerg. eff. April 24, 2000.

§27A-2-7-120.  Fee for disposal of liquid waste other than controlled industrial waste in underground injection well.

Any person subject to regulation by the Department of Environmental Quality disposing of liquid waste other than hazardous waste in an underground injection well shall pay a fee of two-hundredths of one cent (0.002) per gallon for such disposal, provided that the total fee shall be not less than Ten Thousand Dollars ($10,000.00) nor more than Fifty Thousand Dollars ($50,000.00) per year.  Said fee shall be paid to the Department on a quarterly basis within one (1) month following the close of each quarter for the waste disposed in that preceding quarter.  Said fees shall be deposited into the Department of Environmental Quality Revolving Fund.

Added by Laws 1991, c. 173, § 5.  Amended by Laws 1992, c. 403, § 16, eff. Sept. 1, 1992; Laws 1993, c. 10, § 7, emerg. eff. Mar. 21, 1993; Laws 1993, c. 145, § 103, eff. July 1, 1993.  Renumbered from Title 63, § 1-2005.3B by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 32, eff. July 1, 1993.

NOTE:  Laws 1992, c. 361, § 1 repealed by Laws 1993, c. 10, § 16, emerg. eff. Mar. 21, 1993.  Laws 1993, c. 148, § 1 repealed by Laws 1993, c. 324, § 58, eff. July 1, 1993.

§27A-2-7-121.1.  Waiver of fee.

A.  The Department of Environmental Quality may direct a facility to waive the fees described in paragraph 1 of subsection A of Section 2-7-121 of Title 27A of the Oklahoma Statutes for hazardous waste received from certain sites undergoing response actions under the authority of the federal Comprehensive Environmental Response, Compensation and Liability Act.  A fee waiver may only be granted for response actions financed through the Superfund Trust Fund that are conducted by the Department or the federal Environmental Protection Agency, when the amount of fee waiver will qualify towards the contributions required of the state for such actions.

B.  The Department of Environmental Quality may direct a facility to waive the fees described in paragraph 1 of subsection A of Section 2-7-121 of Title 27A of the Oklahoma Statutes for hazardous waste received from certain sites in Oklahoma undergoing remedial actions that are being conducted as a result of:

1.  A consent order approved by the Department;

2.  Fulfilling the requirements of a Compliance Schedule issued by the Department as a result of a permit; or

3.  A Brownfields action that has been approved by the Department.

Such fee waivers may be granted for remedial actions only when the amount of the fee waiver will qualify toward the contributions required of the state in response actions financed through the Superfund Trust Fund.  The Department shall void all waivers for fees as described in paragraph 1 of subsection A of Section 2-7-121 of Title 27A should the requirements of any Consent Order, Compliance Schedule, or Brownfields action not be fulfilled as stipulated.

Added by Laws 1999, c. 284, § 4, emerg. eff. May 27, 1999.

§27A-2-7-121.  A.  Annual fee - Exemptions - Expenditure of funds.

A.  Every hazardous waste treatment facility, storage facility, underground injection facility, disposal facility, or off-site facility that recycles hazardous waste subject to the provisions of the Oklahoma Hazardous Waste Management Act shall pay to the Department of Environmental Quality an annual fee on the amount of hazardous waste managed by such facility.

1.  Subject to paragraphs 2 and 7 of this subsection, such fees shall be:

a. Nine Dollars ($9.00) per ton for on-site or off-site storage, treatment or land disposal,

b. Four Dollars ($4.00) per ton for off-site recycling, including regeneration, or

c. three cents ($0.03) per gallon for on-site or off-site underground injection.

2.  There shall be a minimum fee per facility as follows:

a. except as provided in subparagraph d of this paragraph, any person owning or operating an off-site hazardous waste treatment facility or disposal facility shall pay a total fee of not less than Fifty Thousand Dollars ($50,000.00) each state fiscal year,

b. any person owning or operating an on-site hazardous waste treatment facility, storage facility, or disposal facility shall pay a total fee of not less than Twenty Thousand Dollars ($20,000.00) each state fiscal year.  The annual fee for the on-site disposal of hazardous waste by underground injection shall not exceed Fifty Thousand Dollars ($50,000.00),

c. any person owning or operating an off-site facility for the storage or recycling of hazardous waste shall pay a total fee of not less than Twenty Thousand Dollars ($20,000.00) each state fiscal year; provided, any such off-site recycling facility which consistently recycles fewer than ten (10) tons of hazardous waste per calendar month shall not be subject to this minimum annual fee.  For the purpose of this subparagraph, storage includes physical separation or combining of wastes solely to facilitate efficient storage at the facility and/or efficient transportation, and

d. any person owning or operating an off-site facility which accepts hazardous waste exclusively for the purpose of conducting research and design tests shall pay a total fee of not less than Ten Thousand Dollars ($10,000.00) each state fiscal year.

3.  Off-site facilities may charge persons contracting for the services of the facility their proportional share of the fees required by the provisions of this section.

4.  The facility shall become liable for payment of the fee on each ton or gallon of hazardous waste at the time it is received.  For purposes of on-site facilities, receipt is deemed to have occurred when the waste is first managed in any unit or manner that requires a hazardous waste permit.  The fee shall be payable by the facility to the Department only as provided for in subsection C of this section.

5.  The fee imposed by the provisions of this section shall be payable only once without regard to any subsequent handling of the hazardous waste.  The fee shall be based on the purpose for which the waste was received by the facility.  In no event shall a facility be required to pay a fee on each step or process involved in the storage, treatment, or disposal of the waste at the facility or a related facility under common control.

6.  In computing the amount of the fee specified in subparagraph b of paragraph 1 of subsection A of this section for the off-site recycling or regeneration of hazardous waste, the assessment for regeneration shall be made on a dry weight basis.

7.  If a generator of characteristic hazardous waste or listed hazardous waste treats the waste on-site to meet Best Demonstrated Available Technology Standards and disposes of the waste on-site, the waste shall be subject to a reduced treatment or on-site disposal fee of one-half (1/2) the rate required by subparagraph a of paragraph 1 of this subsection; provided, such rate reduction shall not exceed Twenty-two Thousand Dollars ($22,000.00) per calendar year.

B.  The following facilities shall not be required to pay the fee required by the provisions of this section:

1.  Facilities engaged only in the on-site recycling of hazardous waste; and

2.  Facilities which have not received new hazardous waste within the preceding state fiscal year.

C.  Payment of the fees required by this section shall be due quarterly for hazardous waste received by the facility during the prior calendar quarter.  Such quarterly payments shall be due on the first day of the month of the following quarter.  All payments shall be made within thirty (30) days from the date they become due.

D.  The fees required by this section shall be paid in lieu of the monitoring fees imposed in subsection B of Section 2-7-119 of this title.  All facilities subject to the provisions of this section shall not be required to pay or collect any additional fees for waste disposal unless specifically required by the Oklahoma Hazardous Waste Management Act.

E.  All fees and other monies received by the Department pursuant to the provisions of this section shall be expended solely for the purposes specified in this section.

1.  Ten percent (10%) of the fees collected from an off-site hazardous waste facility pursuant to the provisions of this section shall be deposited to the credit of the Special Economic Development Trust Funds.  The funds for the Trusts accruing pursuant to the provisions of this section shall be distributed to each Trust established in proportion to the fees generated by the off-site hazardous waste facilities within the Trust area.

2.  The Department shall expend monies received pursuant to the provisions of this section for one or more of the following purposes:

a. the administration of the provisions of the Oklahoma Hazardous Waste Management Act,

b. the development of an inventory of hazardous wastes currently produced in Oklahoma and management needs for the identified wastes,

c. the implementation of information exchange, technical assistance, public information, and educational programs,

d. the development and encouragement of waste reduction plans for Oklahoma waste generators, or

e. increased inspection of hazardous waste facilities which may include full time inspectors at off-site hazardous waste facilities.

F.  To the extent that fees received pursuant to this section shall exceed the purposes specified in subsection E of this section, the Department shall only expend such funds for one or more of the following purposes:

1.  Contributions required from the state pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act for remediation or related action upon a site within the state;

2.  Response, including but not limited to containment and removal, to emergency situations involving spillage, leakage, emissions or other discharge of hazardous waste or hazardous waste constituents to the environment where a responsible party cannot be timely identified or found or compelled to take appropriate emergency action to adequately protect human health and the environment;

3.  State-funded remediation of sites contaminated by hazardous waste or hazardous waste constituents so as to present a threat to human health or the environment, to the extent that a responsible party cannot be timely identified or found or compelled to take such action, or is unable to take such action;

4.  Costs incurred in pursuing an enforcement action to compel a responsible party to undertake appropriate response or remedial actions, or to recover from a responsible party monies expended by the state, as described in paragraphs 1 through 3 of this subsection; or

5.  Financial assistance to municipalities or counties for the purposes and under the conditions specified in Section 2-7-305 of this title.

Added by Laws 1990, c. 196, § 9, operative July 2, 1990.  Amended by Laws 1991, c. 173, § 4; Laws 1992, c. 201 , § 2, eff. Jan. 1, 1993; Laws 1992, c. 403, § 15, eff. Sept. 1, 1992; Laws 1993, c. 145, § 104, eff. July 1, 1993.  Renumbered from Title 63, § 1-2005.3A by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 24, eff. July 1, 1994; Laws 1996, c. 356, § 11, emerg. eff. June 14, 1996; Laws 2001, c. 191, § 1, emerg. eff. May 7, 2001.

§27A-2-7-122.  Disposal by underground injection - Limitation of annual fee.

The Department shall not assess an annual fee for the on-site disposal of hazardous waste by underground injection which exceeds Fifty Thousand Dollars ($50,000.00).

Added by Laws 1992, c. 201, § 7, emerg. eff. May 12, 1992.  Amended by Laws 1993, c. 145, § 105, eff. July 1, 1993.  Renumbered from Title 63, § 1-2002.a by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-123.  Permit issuance notice - Notice of remediation or related action taken - Interference with remediation.

A.  Upon issuance of any permit issued pursuant to the requirements of the Oklahoma Hazardous Waste Management Act, the Department of Environmental Quality shall file a recordable notice of the permit in the land records of the county in which the site is located.  The notice shall contain the legal description of the site as well as the terms under which the permit was issued.

B.  The Department shall file a recordable notice of remediation or related action taken pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act in the land records of the county in which the site is located.  The notice shall contain a legal description of the affected property and shall identify all engineering controls used to ensure the effectiveness of the remediation.

C.  When remediation of contaminated property to risk-based standards is performed under an order of or a remediation plan approved by the Department, the Department shall file a recordable notice of remediation taken in the land records of the county in which the property is located.  The notice shall contain a legal description of the affected property and shall identify all engineering controls used to ensure the effectiveness of the remediation.

D.  The notices required in subsections B and C of this section shall also contain a prohibition against engaging in any activities that cause or could cause damage to the remediation or the engineering controls, or recontamination of the soil or groundwater.  The notices shall also contain any appropriate restrictions on land use or other activities that are incompatible with the cleanup level, including, but not limited to, restrictions against using groundwater for drinking or irrigation purposes or redeveloping the land for residential use.  Any person who damages or interferes with the remediation, the engineering controls, or continuing operation, maintenance or monitoring of the site is liable to repair the damage or remedy the interference, or for costs incurred by the Department in doing so.  The Department may take administrative or civil action to recover costs or to compel compliance with this subsection.

Added by Laws 1976, c. 251, § 5.  Amended by Laws 1978, c. 260, § 4, emerg. eff. May 10, 1978.  Renumbered from § 2755 of Title 63 by Laws 1982, c. 202, § 9.  Amended by Laws 1993, c. 145, § 106, eff. July 1, 1993.  Renumbered from § 1-2005.1 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 2000, c. 74, § 1, emerg. eff. April 14, 2000; Laws 2004, c. 141, § 2, eff. Nov. 1, 2004; Laws 2005, c. 1, § 25, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 111, §2 repealed by Laws 2005, c. 1, § 26, emerg. eff. March 15, 2005.

§27A-2-7-124.  Monitoring of closed facility.

After a hazardous waste facility has been closed, its owner or operator shall properly maintain and monitor the hazardous waste facility for a period of time required by rules of the Board and shall make such repairs or improvements as deemed necessary by the Department to ensure that no migration of hazardous waste material will occur from the hazardous waste facility.  The rules of the Board which specify the period of time for maintenance and monitoring of closed facilities shall be in compliance with the hazardous waste regulations of the U.S. Environmental Protection Agency pursuant to the federal Resource Conservation and Recovery Act.

Laws 1976, c. 251, § 10; Laws 1978, c. 260, § 9, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 11, eff. July 1, 1981.  Renumbered from Title 63, § 2760 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1985, c. 113, § 2, emerg. eff. May 30, 1985; Laws 1992, c. 403, § 24, eff. Sept. 1, 1992; Laws 1993, c. 145, § 107, eff. July 1, 1993.  Renumbered from Title 63, § 1-2009 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-125.  Hazardous waste manifest - Disposal plan number assigned by Department - Transportation, etc. of waste without manifest in possession.

A.  Persons generating hazardous waste shall provide a manifest to the operator of any mode of any offsite transportation carrying hazardous waste.  Such manifest shall be in a form which has been prescribed by the Department of Environmental Quality and shall indicate a disposal plan number assigned by the Department which shows that the Department has approved the plans of the person generating such waste.  The manifest shall also set forth the type, amount, approximate content, origin and destination of the waste.  Such operator shall have the manifest in his possession while transporting or handling the hazardous waste.  Upon delivery of the hazardous waste to a facility duly authorized to accept such waste, the operator shall submit such manifest to the receiving person for processing pursuant to rules promulgated by the Board.

B.  No off-site treatment, storage, recycling or disposal facility shall accept the manifest unless such manifest has a properly assigned disposal plan number indicating that the Department has approved the plans of the person generating the hazardous waste.

C.  No person shall transport, receive, treat or dispose of hazardous waste without having the manifest in his possession.

Added by Laws 1976, c. 251, § 11.  Amended by Laws 1978, c. 260, § 10, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 12, eff. July 1, 1981.  Renumbered from Title 63, § 2761 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1990, c. 296, § 4, operative July 1, 1990; Laws 1992, c. 403, § 26, eff. Sept. 1, 1992; Laws 1993, c. 145, § 108, eff. July 1, 1993.  Renumbered from Title 63, § 1-2010 by Laws 1993, c. 145, § 359, eff. July 1, 1993; Laws 2000, c. 130, § 2, emerg. eff. April 24, 2000.

§27A-2-7-126.  Orders.

In addition to any other remedies provided in the Oklahoma Hazardous Waste Management Act, the Department of Environmental Quality may issue a written order to any person whom the Department has reason to believe has violated or is presently in violation of the Oklahoma Hazardous Waste Management Act, or any rule promulgated thereunder.

1.  Such order may require compliance with the Oklahoma Hazardous Waste Management Act or such rule immediately or within a specified time period or both.  Such order may also assess an administrative penalty for any past or current violation of the Oklahoma Hazardous Waste Management Act or the rules and for each day or part of a day that such person fails to comply with such order.

a. Any order issued pursuant to this section shall state with specificity the nature of the violation or violations.

b. Any penalty assessed in the order shall not exceed Twenty-five Thousand Dollars ($25,000.00) per day of noncompliance for each violation of the Oklahoma Hazardous Waste Management Act, the rules or the order.  In assessing such penalties, the Executive Director shall consider the seriousness of the violation or violations and any good faith efforts to comply with applicable requirements.

2.  Any order issued pursuant to this section shall become a final order unless, no later than fifteen (15) days after the order is served, the person or persons named therein request an administrative enforcement hearing.  Upon such request the Department shall promptly provide for the hearing.  The Department shall dismiss such proceedings where past and current compliance with the Oklahoma Hazardous Waste Management Act, the rules and the order is demonstrated.

a. Orders and hearings are subject to the Administrative Procedures Act.

b. A final order following an enforcement hearing may assess an administrative penalty of an amount based upon consideration of the evidence but not exceeding the amount stated in the written order.

c. The Department may adopt procedural rules as necessary and appropriate to implement the provisions of this section.

3.  Any order issued pursuant to the Oklahoma Hazardous Waste Management Act may require that corrective action be taken beyond the hazardous waste facility boundary where necessary to protect human health and the environment, unless the owner or operator of the facility demonstrates that, despite the owner's or operator's best efforts, the owner or operator is unable to obtain the necessary permission to undertake such action.

Added by Laws 1985, c. 113, § 3, emerg. eff. May 30, 1985.  Amended by Laws 1986, c. 180, § 5, emerg. eff. May 15, 1986; Laws 1990, c. 196, § 7, emerg. eff. May 10, 1990; Laws 1991, c. 173, § 11; Laws 1992, c. 403, § 28, eff. Sept. 1, 1992; Laws 1993, c. 145, § 109, eff. July 1, 1993.  Renumbered from Title 63, § 1-2012.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993; Laws 1998, c. 186, § 2, eff. Nov. 1, 1998.

§27A-2-7-127.  Corrective action - Permit review - Permit renewal - Information and reports.

A.  In accordance with standards established by the Administrator of the Environmental Protection Agency pursuant to the federal Resource Conservation and Recovery Act, the Department may require corrective action beyond a hazardous waste facility boundary as a condition of the issuance of a permit pursuant to the Oklahoma Hazardous Waste Management Act, where necessary to protect human health and the environment, unless the owner or operator of the facility demonstrates that despite the owner's or operator's best efforts such owner or operator is unable to obtain the necessary permission to undertake such action.  The Department may also require, as a condition of a permit issued pursuant to the Oklahoma Hazardous Waste Management Act, corrective action for all releases of hazardous waste from any solid waste management unit at a facility seeking a permit, regardless of the time the waste was placed in such unit.  If such corrective action cannot be completed prior to issuance of the permit, such permit shall contain schedules of compliance for the corrective action required and assurances of financial responsibility for completing such corrective action.

B.  The Department shall review each permit for a hazardous waste land disposal facility five (5) years after the date of such issuance or reissuance and shall modify the permit as necessary to assure that the facility continues to comply with the currently applicable standards and permit requirements for hazardous waste facilities.  Nothing in this subsection shall preclude the Department from reviewing and modifying a permit at any time during its term.  The Department, in reviewing any application for a permit renewal, shall consider improvements in the state of control and measurement technology and changes in applicable regulations.  Each issued or reissued permit shall contain such terms and conditions as the Department determines necessary to protect human health and the environment.

C.  The Department is authorized to require each owner or operator applying for a permit for a hazardous waste landfill or surface impoundment to submit with the permit application information reasonably ascertainable by the owner or operator concerning the potential exposure to the public of hazardous wastes as a result of releases from a hazardous waste unit.  The Department shall be authorized to make exposure and health assessment information available to the public and to other state and federal agencies.

Laws 1986, c. 180, § 6, emerg. eff. May 15, 1986; Laws 1992, c. 403, § 30, eff. Sept. 1, 1992; Laws 1993, c. 145, § 110, eff. July 1, 1993.  Renumbered from Title 63, § 1-2012.3 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-128.  Administrative penalties - Disposition and use.

Administrative penalties collected by the Department pursuant to the Oklahoma Hazardous Waste Management Act shall be paid into the Hazardous Waste Fund.

Laws 1985, c. 113, § 4, emerg. eff. May 30, 1985; Laws 1992, c. 403, § 29, eff. Sept. 1, 1992; Laws 1993, c. 145, § 111, eff. July 1, 1993.  Renumbered from Title 63, § 1-2012.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-129.  Violations - Civil penalties.

In addition to any other remedies provided in the Oklahoma Hazardous Waste Management Act, the Department may:

1.  Temporarily suspend the permit of any operator of a hazardous waste facility until such facility conforms to the provisions of the Oklahoma Hazardous Waste Management Act and the rules promulgated thereunder;

2.  Revoke the operating permit or license of any person who flagrantly and/or consistently violates the provisions of the Oklahoma Hazardous Waste Management Act or the rules promulgated thereunder, or who operates in such a manner as to cause or to continue in existence an environmentally unsafe condition.  Such revocation may only take place following proper hearing, and shall conform to provisions of the Administrative Procedures Act.  Such person shall not be eligible for reissuance of a license when finally adjudicated as guilty of flagrant and consistent violations of the Oklahoma Hazardous Waste Management Act or rules promulgated thereunder;

3.  Cause proceedings to be instituted in the district court having jurisdiction in the area where the alleged violation occurs seeking an injunction to restrain a violation of the Oklahoma Hazardous Waste Management Act or the rules promulgated thereunder or to restrain the maintenance of a public nuisance; and

4.  Cause proceedings to be instituted in the district court having jurisdiction in the area where the alleged violation of the Oklahoma Hazardous Waste Management Act or the rules promulgated thereunder occurs seeking a civil penalty of not more than Twenty-five Thousand Dollars ($25,000.00) per day or part of a day such violation occurs.

Laws 1976, c. 251, § 13; Laws 1978, c. 260, § 12, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 14, eff. July 1, 1981.  Renumbered from Title 63, § 2763 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1991, c. 173, § 10; Laws 1992, c. 403, § 27, eff. Sept. 1, 1992; Laws 1993, c. 145, § 112, eff. July 1, 1993.  Renumbered from Title 63, § 1-2012 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-130.  Violations - Criminal penalties.

Except as otherwise provided by the Oklahoma Hazardous Waste Management Act or other law, any person who violates any of the provisions of the Oklahoma Hazardous Waste Management Act or rules promulgated thereunder shall be deemed guilty of a misdemeanor and upon conviction thereof shall be subject to imprisonment in the county jail for not more than six (6) months, or a fine of not less than Two Hundred Dollars ($200.00) nor more than Twenty-five Thousand Dollars ($25,000.00), or by both such fine and imprisonment.  Each day or part of a day during which such violation is continued or repeated shall constitute a new and separate offense.

Laws 1976, c. 251, § 12; Laws 1978, c. 260, § 11, emerg. eff. May 10, 1978; Laws 1981, c. 322, § 13, eff. July 1, 1981.  Renumbered from Title 63, § 2762 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1991, c. 173, § 9; Laws 1993, c. 145, § 113, eff. July 1, 1993.  Renumbered from Title 63, § 1-2011 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-131.  Initiation and prosecution of action.

Upon request of the Department, the district attorney of the county in which any violation of the Oklahoma Hazardous Waste Management Act or rules promulgated thereunder occurs shall initiate and prosecute any civil or criminal proceeding provided by the Oklahoma Hazardous Waste Management Act.

Laws 1978, c. 260, § 13, emerg. eff. May 10, 1978.  Renumbered from Title 63, § 2763.1 by Laws 1981, c. 322, § 18, eff. July 1, 1981.  Amended by Laws 1993, c. 145, § 114, eff. July 1, 1993.  Renumbered from Title 63, § 1-2013 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-132.  Appeal of issuance of permit - Stay of time restraints.

The filing of a proceeding appealing the issuance of a permit authorizing a hazardous waste facility shall stay any time restraints specified in the permit relating to the term or expiration of the permit.

Added by Laws 1990, c. 296, § 5, operative July 1, 1990.  Amended by Laws 1992, c. 403, § 31, eff. Sept. 1, 1992; Laws 1993, c. 145, § 115, eff. July 1, 1993.  Renumbered from Title 63, § 1-2012.4 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 373, § 25, eff. July 1, 1994.

§27A-2-7-133.  Intervention.

The Department shall not oppose intervention by any person when permissive intervention may be authorized by statute or rule.

Laws 1981, c. 322, § 15, eff. July 1, 1981; Laws 1993, c. 145, § 116, eff. July 1, 1993.  Renumbered from Title 63, § 1-2013.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-134.  Summary suspension of permit for failure to remit penalty or fee - Revocation proceedings.

A.  Unless otherwise authorized by the Department of Environmental Quality or stayed by a court of review, if a hazardous waste treatment, storage, disposal or recycling facility fails to remit to the Department any administrative penalty assessed against the facility pursuant to the provisions of the Oklahoma Environmental Quality Code, within the time period established by the final or consent order, the Department shall summarily suspend the hazardous waste operating permit of the facility.

B.  Unless otherwise authorized by the Department or stayed by a court of review, if a hazardous waste treatment, storage, disposal or recycling facility fails to pay to the Department any fee required to be remitted to the Department on a quarterly, annual or other periodic basis pursuant to the provisions of this article or by rule promulgated pursuant thereto within sixty (60) days after an invoice is mailed by certified mail, return receipt requested, to the facility by the Department, the Department shall summarily suspend the hazardous waste operating permit of the facility.

C.  Following suspension of a permit pursuant to the provisions of this section, the Department shall promptly institute proceedings for revocation of the permit pursuant to Section 2-3-502 of Title 27A of the Oklahoma Statutes.

D.  Unless otherwise ordered by the Department or a court of review, the suspension or revocation of a hazardous waste operating permit shall not be deemed to relieve the facility from permit requirements for corrective action, closure of hazardous waste units, postclosure maintenance and monitoring, or similar requirements which relate primarily to remediation or closure.

E.  The suspension or revocation of a hazardous waste operating permit shall not be deemed to require cessation of any operations at the facility which are unrelated to the treatment, storage, disposal or recycling of waste.

Added by Laws 1998, c. 186, § 3, eff. Nov. 1, 1998.

§27A-2-7-201.  Special Economic Development Trust Funds.

A.  The county commissioners of the counties which are within a ten-mile radius of an off-site hazardous waste facility may establish a Special Economic Development Trust Fund for those counties.

B.  The trust fund shall be used to market advantages of industrial development and to promote industrial development in the counties located within the trust area.  Such uses shall allow the authority to acquire assets, develop property, and to contract with local municipalities or economic development trusts or authorities to promote economic development in the counties located within the trust area.

C.  The trust fund shall consist of:

1.  All monies received pursuant to Section 2-7-121 of this title;

2.  All income from the investment of monies held in the trust fund;

3.  Interest resulting from the deposit of such monies; and

4.  Any other sums designated for deposit to the fund from any source, public or private.

D.  Any trust established pursuant to the provisions of this section shall be governed by the provisions of Sections 176 through 180.4 of Title 60 of the Oklahoma Statutes.

E.  1.  Such Trust shall be governed by a Board of Trustees of not less than six nor more than ten members.  Each county within the Trust area shall be represented equally on the Board of Trustees.

2.  Each Trustee shall be appointed by a majority vote of the county commissioners of the county that the Trustee represents.  A Trustee may be removed prior to the expiration of the term of office by a majority vote of the county commissioners of the county that the Trustee represents.  In the event there are two or more Trustees from each county, the initial appointments shall be made so that the terms are staggered.  After the initial appointment, each Trustee shall serve a term of two (2) years and may be reappointed.

3.  The Trustees shall receive no compensation for service on the Board of Trustees, but may be reimbursed for actual and necessary expenses incurred in the performance of their duties as trustees in accordance with the State Travel Reimbursement Act.

4.  Any action of the Board of Trustees must be approved by a two-thirds vote of the total authorized membership of the Board.

5.  The Trustees shall have authority to exercise such powers as are necessary to perform the duties and functions imposed by the provisions of this section.

F.  The Board of Trustees shall meet not less than twice each calendar year.  At the first meeting in a new calendar year the members shall elect a chairman, a vice-chairman, a secretary, and a treasurer.

Added by Laws 1991, c. 173, § 6.  Amended by Laws 1991, c. 336, § 1, eff. July 1, 1991; Laws 1992, c. 403, § 17, eff. Sept. 1, 1992; Laws 1993, c. 10, § 8, emerg. eff. March 21, 1993; Laws 1993, c. 145, § 117, eff. July 1, 1993.  Renumbered from Title 63, § 1-2005.3C by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 25, eff. July 1, 1994.

NOTE:  Laws 1992, c. 361, § 2 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1992, c. 363, § 11 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§27A-2-7-301.  Short title.

This part shall be known and may be cited as the "Hazardous Waste Fund Act".

Laws 1982, c. 202, § 1; Laws 1992, c. 403, § 36, eff. Sept. 1, 1992; Laws 1993, c. 145, § 118, eff. July 1, 1993.  Renumbered from Title 63, § 1-2015 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-302.  Purposes of act.

The purposes of the Hazardous Waste Fund Act are to:

1.  Protect public health and safety, and the natural resources of the State of Oklahoma;

2.  Provide for response to environmental emergencies and incidents; and

3.  Establish a fund administered by the Department which will be available to monitor hazardous waste management facilities and to respond and assist municipalities and counties in responding to any emergency situation involving hazardous waste.

Laws 1982, c. 202, § 2; Laws 1992, c. 403, § 37, eff. Sept. 1, 1992; Laws 1993, c. 145, § 119, eff. July 1, 1993.  Renumbered from Title 63, § 1-2016 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-303.  Definitions.

As used in the Hazardous Waste Fund Act and in addition to the definitions used in the Oklahoma Hazardous Waste Management Act:

1.  "Discharge" means any releasing, spilling, leaking, leaching, seeping, pouring, draining, emptying, dumping, expelling or any other emitting of hazardous waste into the environment beyond the confines of a licensed disposal site; and

2.  "Incident" means any occurrence or series of occurrences which result in the discharge of hazardous waste which create an injury to any person or property.

Laws 1982, c. 202, § 3; Laws 1992, c. 403, § 38, eff. Sept. 1, 1992; Laws 1993, c. 145, § 120, eff. July 1, 1993.  Renumbered from Title 63, § 1-2017 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-304.  Creation of fund - Status - Expenditures - Purpose - Control and management - Use - Emergencies.

A.  There is hereby created in the State Treasury a special fund for the Department to be designated as the "Hazardous Waste Fund".  This fund shall consist of monies transferred to it from funds appropriated to the Department for this purpose and from other sources as provided by law.  The fund shall be a continuing fund not subject to fiscal year limitations.  Expenditures from the Hazardous Waste Fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance for approval and payment.  The fund shall be for the purpose of protecting public health and safety as prescribed in the Hazardous Waste Management Act and for providing basic emergency response training and protective equipment and for response or remediation activities authorized in subsection F of Section 2-7-121 of this title.  The Department is authorized, upon the request of a municipality or county, to assist such municipality or county in the development of emergency response plans.  The fund shall be under the control and management of the administrative authority of the Department.  Pursuant to the provisions of the Hazardous Waste Fund Act, the Department is authorized to determine the manner in which such fund is to be used.  The Department of Public Safety and the Department of Civil Emergency Management are authorized and directed to assist and cooperate with the Department in the performance of its duties under the Hazardous Waste Fund Act.

B.  Hazardous waste fees paid into the Department of Environmental Quality Revolving Fund pursuant to the Hazardous Waste Management Act may be transferred to the Hazardous Waste Fund.

Added by Laws 1982, c. 202, § 4.  Amended by Laws 1992, c. 403, § 39, eff. Sept. 1, 1992; Laws 1993, c. 145, § 121, eff. July 1, 1993.  Renumbered from Title 63, § 1-2018 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 26, eff. July 1, 1994.

§27A-2-7-305.  Assistance to political subdivisions.

To further benefit the citizens of the State of Oklahoma, the Department may, if funds are available from the fund, render financial assistance, by form of a matching grant not to exceed Fifty Thousand Dollars ($50,000.00), to any municipality or county of the state, which has prepared an emergency response plan which has been approved by the Department, for the purpose of providing basic emergency response training and protective equipment to be used by such municipality or county in responding to incidents involving hazardous waste.  Such financial assistance shall be available only to those applicants which have a significant potential for initiating emergency response to an incident involving hazardous waste.  The Department shall give priority to municipalities or counties of the state in which offsite facilities are located.

Laws 1982, c. 202, § 5; Laws 1986, c. 229, § 2, emerg. eff. June 10, 1986; Laws 1992, c. 403, § 40, eff. Sept. 1, 1992; Laws 1993, c. 145, § 122, eff. July 1, 1993.  Renumbered from Title 63, § 1-2019 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-306.  Rules.

The Board shall promulgate rules to implement and administer the Hazardous Waste Fund Act.

Laws 1982, c. 202, § 6; Laws 1993, c. 145, § 123, eff. July 1, 1993.  Renumbered from Title 63, § 1-2020 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-7-307.  Report of use and disposition of funds.

The Department shall annually submit a written report on the use and disposition of the fund to the Oklahoma State Legislature.

Laws 1982, c. 202, § 7; Laws 1993, c. 145, § 124, eff. July 1, 1993.  Renumbered from Title 63, § 1-2021 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-101.  Short title.

This article shall be known and may be cited as the "Central Interstate LowLevel Radioactive Waste Compact".

Laws 1983, c. 27, § 1; Laws 1993, c. 145, § 125, eff. July 1, 1993.  Renumbered from Title 63, § 1-2101 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-102.  Central Interstate Low-Level Radioactive Waste Compact - Enactment.

The Central Interstate LowLevel Radioactive Waste Compact is hereby enacted into law and entered into by the State of Oklahoma with all other states legally joining therein in accordance with its terms, in the form substantially as follows:

ARTICLE I.  POLICY AND PURPOSE

The party states recognize that each state is responsible for the management of its nonfederal lowlevel radioactive wastes.  They also recognize that the Congress, by enacting the LowLevel Radioactive Waste Policy Act, 42 U.S.C., Sections 2121b to 2121d, has authorized and encouraged states to enter into compacts for the efficient management of wastes.  It is the policy of the party states to cooperate in the protection of the health, safety and welfare of their citizens and the environment and to provide for and encourage the economical management of lowlevel radioactive wastes.  It is the purpose of this compact to provide the framework for such a cooperative effort; to promote the health, safety and welfare of the citizens and the environment of the region; to limit the number of facilities needed to effectively and efficiently manage lowlevel radioactive wastes and to encourage the reduction of the generation thereof; and to distribute the costs, benefits and obligations among the party states.  It is the policy of the party states that activities conducted by the Commission are the formation of public policies and are therefore public business.

ARTICLE II.  DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A.  "Commission" means the Central Interstate LowLevel Radioactive Waste Compact Commission;

B.  "Decommissioning" means the measure taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at the facility;

C.  "Disposal" means the isolation and final disposition of waste;

D.  "Extended care" means the continued observation of a facility after closure for the purpose of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and includes undertaking any action or cleanup necessary to protect public health and the environment;

E.  "Facility" means any site, location, structure or property used or to be used for the management of waste;

F.  "Generator" means any person who, in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, biomedical research, other industrial or commercial activity, other research or mining in a party state, produces or processes waste.  "Generator" does not include any person who receives waste generated outside the region for subsequent shipment to a regional facility;

G.  "Host state" means any party state in which a regional facility is situated or is being developed;

H.  "Institutional control" means those activities carried out by the host state to physically control access to the disposal site following transfer of the license to the owner of the disposal site.  These activities include, but are not limited to, environmental monitoring, periodic surveillance, minor custodial care, and other necessary activities at the site as determined by the host state and administration of funds to cover the costs of these activities.  The period of institutional control will be determined by the host state but may not be less than one hundred (100) years following transfer of the license to the owner of the disposal site;

I.  "Lowlevel radioactive waste" or "waste" means, as defined in the LowLevel Radioactive Waste Policy Act (Public Law 96573), radioactive waste not classified as:  Highlevel radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in Section 11 e.2 of the Atomic Energy Act of 1954, U.S.C. Section 2014, as amended through 1978;

J.  "Management of waste" means the storage, treatment or disposal of waste;

K.  "Notification of each party state" means transmittal of written notice to the Governor, presiding officer of each legislative body and any other persons designated by the party state's Commission member to receive such notice;

L.  "Party state" means any state which is a signatory party to this compact;

M.  "Person" means any individual, corporation, business enterprise or other legal entity, either public or private;

N.  "Region" means the area of the party states;

O.  "Regional facility" means a facility which is located within the region and which has been approved by the Commission for the benefit of the party states;

P.  "Site" means any property which is owned or leased by a generator and is contiguous to or divided only by a public or private way from the source of generation;

Q.  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands or any other territorial possession of the United States;

R.  "Storage" means the holding of waste for treatment or disposal; and

S.  "Treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render such waste safer for transport or management, amenable for recovery, convertible to another usable material or reduced in volume.

ARTICLE III.  RIGHTS AND OBLIGATIONS

A.  There shall be provided within the region one or more regional facilities which together provide sufficient capacity to manage all wastes generated within the region.  It shall be the duty of regional facilities to accept compatible wastes generated in and from party states, and meeting the requirements of the Central Interstate Low-level Radioactive Waste Compact, and each party state shall have the right to have the wastes generated within its borders managed at such facility.

B.  To the extent authorized by federal law and host state law, a host state shall regulate and license any regional facility within its borders and ensure the extended care of such facility.

C.  Rates shall be charged to any user of the regional facility, set by the operator of a regional facility and shall be fair and reasonable and be subject to the approval of the host state.  Such approval shall be based upon criteria established by the Commission.

D.  A host state may establish fees which shall be charged to any user of a regional facility and which shall be in addition to the rates approved pursuant to subsection C of Article III of the compact, for any regional facility within its borders.  Any fees proposed by the host state shall be subject to a one hundred twenty-day prior notice to the Commission with an opportunity to provide comments to the host state.  Such fees shall be fair and reasonable, and shall provide the host state with sufficient revenue to cover all anticipated present and future costs associated with any regional facility and a reasonable reserve for future contingencies which are not covered by rates established in subsection C of Article III of the compact including, but not limited to:

1.  The licensure, operation, monitoring, inspection, maintenance, decommissioning, closure, institutional control, and extended care of a regional facility;

2.  Response, removal, or remedial action or cleanup deemed appropriate and required by the host state as a result of a release of radioactive or hazardous materials from such regional facility;

3.  Premiums for property and third party liability insurance;

4.  Protection of the public health and safety and the environment;

5.  Compensation and incentives to the host community;

6.  Any amount due from a judgment or settlement involving a property or third party liability claim for medical expenses and all other damages incurred as a result of personal injury or death and damages or losses to real or personal property or the environment; and

7.  The cost of defending or pursuing liability claims against any party or state.

The fees established pursuant to subsection D of Article III of the compact may include incentives for source and volume reduction and may be based on the hazard of the waste.  Notwithstanding anything to the contrary in the compact, or in any state constitution, statute, or regulation, to the extent that such fees are insufficient to pay for any costs associated with a regional facility, including all costs under subsection D of Article III of the compact, all party states and any other state or states whose generators use the regional facility, shall share liability for all such costs.  However, there shall be no recovery from the states under subsection D of this article until all available funds, payments, or in-kind services have been exhausted including:

a. designated low-level radioactive waste funds managed by the host state,

b. payable proceeds of insurance or surety policies applicable to a regional facility,

c. proceeds of reasonable collection efforts against the regional facility operator or operators, and

d. payments from in-kind services by generators.

In the event any regional facility operator files or has filed against it a bankruptcy proceeding, then for purposes of determining whether or not reasonable collection efforts have been undertaken, the filing of such proceedings, if not dismissed within sixty (60) days of filing, shall be considered exhaustion of reasonable collection efforts with respect to such party.  Recovery from the states under subsection D of Article III of the compact upon satisfaction of the exhaustion of available funds, payments, or in-kind services shall not preclude any state from further recovery of its costs from a facility operator, insurer or generator.  During the period of time that such reasonable collection efforts or exhaustion of available funds, payments, or in-kind services occur, any applicable statutes of limitation with respect to claims against any other parties or states will be deemed tolled and will not run.  All costs or liabilities shared by a state will be shared proportionately by comparing the volume of the waste received at a regional facility from the generators of each state with the total volume of the waste received at a regional facility from all generators.

E.  To the extent authorized by federal law, each party state is responsible for enforcing any applicable federal and state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders and shall adopt practices that will ensure that waste shipments originating within its borders and destined for a regional facility will conform to applicable packaging and transportation laws and regulations.

F.  Each party state has the right to rely on the good faith performance of each other party state.

G.  Unless authorized by the Commission, it shall be unlawful after January 1, 1986, for any person:

1.  To deposit at a regional facility, waste not generated within the region;

2.  To accept, at a regional facility, waste not generated within the region;

3.  To export from the region, waste which is generated within the region; and

4.  To transport waste from the site at which it is generated except to a regional facility.

ARTICLE IV.  THE COMMISSION

A.  There is hereby established the Central Interstate LowLevel Radioactive Waste Compact Commission.  The Commission shall consist of one voting member from each party state, except that each host state shall have two at-large voting members and one nonvoting member from the county in which the facility is located.  All members shall be appointed according to the laws of each state.  The appointing authority of each party state shall notify the Commission in writing of the identity of its member and any alternates.  An alternate may act on behalf of the member only in the absence of such member.  Each state is responsible for the expenses of its member of the Commission.

B.  Except for the nonvoting member, each Commission member shall be entitled to one vote.  Unless otherwise provided herein, no action of the Commission shall be binding unless a majority of the total membership casts its vote in the affirmative.

C.  The Commission shall elect from among its membership a chairman.  The Commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact.

D.  The Commission shall meet at least once a year and shall also meet upon the call of the chairman, by petition of a majority of the membership or upon the call of a host state member.  All meetings of the Commission shall be open to the public with reasonable advance publicized notice given, and such meetings shall be subject to those exceptions provided for within the open meetings laws of the host state.  The Commission shall adopt bylaws that are consistent in scope and principle with the open meetings laws of the host state, or if there is no host state, the open meetings law of the state in which the Commission headquarters is located.

E.  The Commission may initiate any proceedings or appear as an intervenor or party in interest before any court of law, or any federal, state or local agency, board or commission that has jurisdiction over any matter arising under or relating to the terms and provisions of this compact.  The Commission shall determine in which proceedings it shall intervene or otherwise appear and may arrange for such expert testimony, reports, evidence or other participation in such proceedings as may be necessary to represent its views.

F.  The Commission may establish such committees as it deems necessary for the purpose of advising the Commission on any and all matters pertaining to the management of waste.

G.  The Commission may employ and compensate a staff limited only to those persons necessary to carry out its duties and functions.  The Commission may also contract with and designate any person to perform necessary functions to assist the Commission.  Unless otherwise required by acceptance of a federal grant the staff shall serve at the Commission's pleasure irrespective of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the Commission.

H.  Funding for the Commission shall be as follows:

1.  The Commission shall set and approve its first annual budget as soon as practicable after its initial meeting.  Party states shall equally contribute to the Commission budget on an annual basis, an amount not to exceed Twentyfive Thousand Dollars ($25,000.00) until surcharges are available for that purpose.  Host states shall begin imposition of the surcharges provided for in this subsection as soon as practicable and shall remit to the Commission funds resulting from collection of such surcharges within sixty (60) days of their receipt; and

2.  Each state hosting a regional facility shall annually levy surcharges on all users of such facilities, based on the volume and characteristics of wastes received at such facilities, the total of which:

a. shall be sufficient to cover the annual budget of the Commission, and

b. shall be paid to the Commission, provided, however, that each host state collecting such surcharges may retain a portion of the collection sufficient to cover the administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the Commission.

I.  The Commission shall keep accurate accounts of all receipts and disbursements.  A licensed public accountant or a certified public accountant shall annually audit all receipts and disbursements of Commission funds and submit an audit report to the Commission.  Such audit report shall be made a part of the annual report of the Commission required by Article IV of the compact.

J.  The Commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise from any person and may receive, utilize and dispose of same.  The nature, amount and conditions, if any, attendant upon any donation or grant accepted pursuant to this subsection, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Commission.

K.  1.  Except as otherwise provided herein, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any causal or other relationships.  Generators, transporters of waste, owners and operators of facilities shall be liable for their acts, omissions, conduct or relationships in accordance with all laws relating thereto; and

2.  The Commission herein established is a legal entity separate and distinct from the party states and shall be so liable for its actions.  Liabilities of the Commission shall not be deemed liabilities of the party states.  Members of the Commission shall not be personally liable for actions taken by them in their official capacity.

L.  Any person or party state aggrieved by a final decision of the Commission may obtain judicial review of such decisions in the United States District Court in the district wherein the Commission maintains its headquarters by filing in such court a petition for review within sixty (60) days after the Commission's final decision. Proceedings thereafter shall be in accordance with the rules of procedure applicable in such court.

M.  The Commission shall:

1.  Receive and approve the application of a nonparty state to become a party state in accordance with Article VII of the compact;

2.  Submit an annual report to, and otherwise communicate with, the Governors and the presiding officers of the legislative bodies of the party states regarding the activities of the Commission;

3.  Hear and negotiate disputes which may arise between the party states regarding this compact;

4.  Require of and obtain from the party states, and nonparty states seeking to become party states, data and information necessary to the implementation of Commission and party states' responsibilities;

5.  Approve the development and operation of regional facilities in accordance with Article V of the compact;

6.  Notwithstanding any other provision of this compact, have the authority to enter into agreements with any person for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. Such authorization to import or export waste requires the approval of the Commission, including the affirmative vote of any host state which may be affected;

7.  Revoke the membership of a party state in accordance with Articles V and VII of the compact;

8.  Require all party states and other persons to perform their duties and obligations arising under this compact by an appropriate action in any forum designated in subsection E of Article IV of the compact; and

9.  Take such other action as may be necessary to perform its duties and functions as provided in this compact.

N.  All files, records, and data of the Commission shall be open to reasonable public inspection, regardless of physical form, subject to those exceptions listed within the public records laws of the host state.  The Commission shall adopt bylaws relating to the availability of files, records, and data of the Commission that are consistent in scope and principle with the public records laws of the host state, or if there is no host state, the public records laws of the state in which the Commission headquarters is located.

O.  All decisions of the Commission regarding public meetings and public records issues shall be reviewable solely in a United States District Court of a host state, or if there is no host state, then in the state in which the Commission headquarters is located.

ARTICLE V.  DEVELOPMENT AND OPERATION OF REGIONAL FACILITIES

A.  Following the collection of sufficient data and information from the states, the Commission shall allow each party state the opportunity to volunteer as a host for a regional facility.

B.  If no state volunteers or if no proposal identified by a volunteer state is deemed acceptable by the Commission, based on the criteria in subsection C of Article V of the compact, then the Commission shall publicly seek applicants for the development and operation of regional facilities.

C.  The Commission shall review and consider each applicant's proposal based upon the following criteria:

1.  The capability of the applicant to obtain a license from the applicable authority;

2.  The economic efficiency of each proposed regional facility, including the total estimated disposal and treatment costs per cubic foot of waste;

3.  Financial assurances;

4.  Accessibility to all party states; and

5.  Such other criteria as shall be determined by the Commission to be necessary for the selection of the best proposal, based on the health, safety and welfare of the citizens in the region and the party states.

D.  The Commission shall make a preliminary selection of the proposal or proposals considered most likely to meet the criteria enumerated in subsection C of Article V of the compact and the needs of the region.

E.  Following notification of each party state of the results of the preliminary selection process, the Commission shall:

1.  Authorize any person whose proposal has been selected to pursue licensure of the regional facility or facilities in accordance with the proposal originally submitted to the Commission or as modified with the approval of the Commission; and

2.  Require the appropriate state or states or the U.S. Nuclear Regulatory Commission to process all applications for permits and licenses required for the development and operation of any regional facility or facilities within a reasonable period from the time that a completed application is submitted.

F.  The preliminary selection or selections made by the Commission pursuant to Article V of the compact shall become final and receive the Commission's approval as a regional facility upon the issuance of a license by the licensing authority.  If a proposed regional facility fails to become licensed, the Commission shall make another selection pursuant to the procedures identified in Article V of the compact.

G.  The Commission may by a twothirds affirmative vote of its membership, revoke the membership of any party state which, after notice and hearing shall be found to have arbitrarily or capriciously denied or delayed the issuance of a license or permit to any person authorized by the Commission to apply for such license or permit.  Revocation shall be in the same manner as provided for in subsection E of Article VII of the compact.

ARTICLE VI.  OTHER LAWS AND REGULATIONS

A.  Nothing in this compact shall be construed to:

1.  Abrogate or limit the applicability of any act of Congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2.  Prevent the application of any law which is not otherwise inconsistent with this compact;

3.  Prohibit or otherwise restrict the management of waste on the site where it is generated if such is otherwise lawful;

4.  Affect any judicial or administrative proceeding pending on the effective date of this compact;

5.  Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions; and

6.  Affect the generation or management of waste generated by the federal government or federal research and development activities.

B.  No party state shall pass or enforce any law or regulation which is inconsistent with this compact.

C.  All laws and regulations or parts thereof of any party state which are inconsistent with this compact are hereby declared null and void for purposes of this compact.  Any legal right, obligation, violation or penalty arising under such laws or regulations prior to enactment of this compact shall not be affected.

D.  No law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

ARTICLE VII.  ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION,

ENTRY INTO FORCE, TERMINATION

A.  This compact shall have as initially eligible parties the states of Arkansas, Iowa, Kansas, Louisiana, Minnesota, Missouri, Nebraska, North Dakota, Oklahoma and South Dakota.

B.  Any state may petition the Commission for eligibility.  A petitioning state shall become eligible for membership in the compact upon the unanimous approval of the Commission.

C.  An eligible state shall become a member of the compact and shall be bound by it after such state has enacted the compact into law.  In no event shall the compact take effect in any state until it has been entered into force as provided for in subsection F of  Article VII of the compact.

D.  Any party state may withdraw from this compact by enacting a statute repealing the same.  Unless permitted earlier by unanimous approval of the Commission, such withdrawal shall take effect five (5) years after the Governor of the withdrawing state has given notice in writing of such withdrawal to each Governor of the party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

E.  Any party state which fails to comply with the terms of this compact or fulfill its obligations hereunder may, after notice and hearing, have its privileges suspended or its membership in the compact revoked by the Commission.  Revocation shall take effect one (1) year from the date such party state receives written notice from the Commission of its action.  The Commission may require such party state to pay to the Commission, for a period not to exceed five (5) years from the date of notice of revocation, an amount determined by the Commission based on the anticipated fees which the generators of such party state would have paid to each regional facility and an amount equal to that which such party state would have contributed in accordance with subsection D of Article III of the compact, in the event of insufficient revenues.  The Commission shall use such funds to ensure the continued availability of safe and economical waste management facilities for all remaining party states.  Such state shall also pay an amount equal to that which such party state would have contributed to the annual budget of the Commission if such party state would have remained a member of the compact.  All legal rights established under this compact of any party state which has its membership revoked shall cease upon the effective date of revocation; however, any legal obligations of such party state arising prior to the effective date of revocation shall not cease until they have been fulfilled.  Written notice of revocation of any state's membership in the compact shall be transmitted immediately following the vote of the Commission, by the chairman, to the Governor of the affected party state, all other Governors of the party states and the Congress of the United States.

F.  This compact shall become effective after enactment by at least three eligible states and after consent has been given to it by the Congress.  The Congress shall have the opportunity to withdraw such consent every five (5) years.  Failure of the Congress to withdraw its consent affirmatively shall have the effect of renewing consent for an additional fiveyear period.  The consent given to this compact by the Congress shall extend to any future admittance of new party states under subsections B and C of Article VII of the compact and to the power to ban the exportation of waste pursuant to Article III of the compact.

G.  The withdrawal of a party state from this compact under subsection D of Article VII of the compact or the revocation of a state's membership in this compact under subsection E of Article VII of the compact shall not affect the applicability of this compact to the remaining party states.

H.  This compact shall be terminated when all party states have withdrawn pursuant to subsection D of Article VII of the compact.

ARTICLE VIII.  PENALTIES

A.  Each party state, consistent with its own law, shall prescribe and enforce penalties against any person for violation of any provision of this compact.

B.  Each party state acknowledges that the receipt by a regional facility of waste packaged or transported in violation of applicable laws and regulations can result in sanctions which may include suspension or revocation of the violator's right of access to the regional facility.

ARTICLE IX.  SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.  The provisions of this compact shall be liberally construed to give effect to the purpose thereof.

Laws 1983, c. 27, § 2; Laws 1992, c. 380, § 1, eff. July 1, 1992; Laws 1993, c. 145, § 126, eff. July 1, 1993.  Renumbered from Title 63, § 1-2102 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-103.  Authorization to execute Compact.

The Governor, on behalf of this state, is authorized to execute the Central Interstate LowLevel Radioactive Waste Compact, in order for this state to become a party state as defined in paragraph J of Article II of the compact.  For the purposes of the Central Interstate Low-Level Radioactive Waste Compact, the state has not entered into an interstate compact until the compact becomes effective by its own terms.

Laws 1983, c. 27, § 3; Laws 1993, c. 145, § 127, eff. July 1, 1993.  Renumbered from Title 63, § 1-2103 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-201.  Oklahoma representatives to Central Interstate Low-Level Radioactive Waste Compact Commission.

The member of the Central Interstate LowLevel Radioactive Waste Compact Commission representing the State of Oklahoma shall be the Executive Director of the Department of Environmental Quality or the designated representative of the Executive Director.

Laws 1983, c. 27, § 4; Laws 1992, c. 380, § 2, eff. July 1, 1992; Laws 1993, c. 145, § 128, eff. July 1, 1993.  Renumbered from Title 63, § 1-2104 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-202.  Rules.

A.  The Board, with the assistance of the Radiation Management Advisory Council, shall promulgate, in accordance with the Administrative Procedures Act, for the purpose of the compact, rules for the generating, storing, packaging and transporting of lowlevel radioactive waste generated within Oklahoma and the packaging and transporting of such waste passing through this state.

B.  The Board rules shall be consistent with and may incorporate such standards of the U.S. Nuclear Regulatory Commission and of the U.S. Department of Transportation by reference.  The Department shall administer and enforce the provisions of the Central Interstate LowLevel Radioactive Waste Compact and the rules of the Board.

C.  The annual fees of the State of Oklahoma due the Central Interstate Low-Level Radioactive Waste Compact Commission shall be apportioned among those generators disposing of low-level radioactive waste as determined by the Central Interstate Low-Level Radioactive Waste Compact Commission.

Laws 1983, c. 27, § 5; Laws 1993, c. 145, § 129, eff. July 1, 1993.  Renumbered from Title 63, § 1-2105 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-203.  Oklahoma rate-review agency.

For purposes of Article III of the Central Interstate LowLevel Radioactive Waste Compact, the Corporation Commission is designated as the ratereview agency for the State of Oklahoma.

Laws 1983, c. 27, § 6; Laws 1993, c. 145, § 130, eff. July 1, 1993.  Renumbered from Title 63, § 1-2106 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-8-204.  Study of Oklahoma as low-level radioactive waste disposal site.

The Department and the Radiation Management Advisory Council shall study the procedural and substantive authority, criteria and physical and technical standards that would be advisable and necessary for the protection of the health, safety and welfare of the public and the environment concerning the licensure and subsequent construction and operation of a lowlevel radioactive waste disposal site in this state should Oklahoma be considered as one of the host states for the region, in accordance with Articles IV and V of the Central Interstate LowLevel Radioactive Waste Compact.  The Department shall annually submit written findings and recommendations to the Governor and to the Legislature.

Laws 1983, c. 27, § 7; Laws 1993, c. 145, § 131, eff. July 1, 1993.  Renumbered from Title 63, § 1-2107 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-9-101.  Short title.

This article shall be known and may be cited as the "Radiation Management Act".

Added by Laws 1993, c. 145, § 132, eff. July 1, 1993.

§27A-2-9-102.  Definitions.

As used in the Radiation Management Act:

1.  "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation;

2.  "By-product material" means any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the ionizing radiation incident to the process of producing or utilizing special nuclear materials;

3.  "Production facility" means:

a. any equipment or device determined under authority of the federal Atomic Energy Act of 1954, as amended, to be capable of the production of special nuclear material in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public, or

b. any important component part especially designed for such equipment or device;

4.  "Special nuclear material" means:

a. plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which is determined to be special nuclear material under authority of the federal Atomic Energy Act of 1954, as amended, but does not include source material, or

b. any material artificially enriched by any of the foregoing, but does not include source material;

5.  "Utilization facility" means:

a. any equipment or device, except an atomic or nuclear weapon, as determined under authority of the federal Atomic Energy Act of 1954, as amended, to be capable of making use of special nuclear materials in such quantity as to be of significance to the common defense and security or in such manner as to affect the health and safety of the public, or peculiarly adapted for making use of atomic energy in such quantity as to be of significance to the common defense and security or in such manner as to affect the health and safety of the public, or

b. any important component part especially designed for such equipment or device;

6.  "Ionizing radiation" means any electromagnetic or particulate radiation capable of producing ions, directly or indirectly, in its passage through matter, such as alpha particles, beta particles, gamma rays, Xrays, neutrons, high-speed electrons, high-speed protons, and other atomic particles, but not sound or radio waves, or visible, infrared, or ultraviolet light;

7.  "Nonionizing radiation" means radiation in any portion of the electromagnetic spectrum not defined as ionizing radiation, and at energy levels which may reasonably be expected to cause bodily harm, including, but not limited to, emissions from such sources as lasers, microwave and ultraviolet devices;

8.  "Radiation" means ionizing and nonionizing radiation;

9.  "Source of radiation" means any radioactive material or any instrument or material capable of producing or emitting radiation as defined in the preceding paragraph;

10.  "Radiation hazard" is any condition that could, with reasonable expectation, result in harmful radiation exposure in such manner as to affect the health and safety of the public and the environment;

11.  "Source material" means:

a. uranium or thorium, or any combination thereof, in any physical or chemical form, or

b. ores which contain by weight onetwentieth of one percent (1/20 of 1%) or more of uranium, thorium, or any combination thereof.

Source material does not include special nuclear material;

12.  "Diagnostic x-ray facility" means the use of an x-ray system(s) by a facility in any procedure that involves irradiation of any part of a human or animal body for the purpose of diagnosis;

13.  "Electronic product radiation" means:

a. any ionizing or nonionizing electromagnetic or particulate radiation, or

b. any sonic, infrasonic, or ultrasonic wave, which is emitted from an electronic product as the result of the operation of an electronic circuit in such product; and

14.  "Electronic product" means:

a. any manufactured or assembled product which, when in operation:

(1) contains or acts as part of an electronic circuit, and

(2) emits, or would emit in the absence of effective shielding or other controls, electronic product radiation, or

b. any manufactured or assembled article which is intended for use as a component, part, or accessory of a product described in subparagraph a of this definition and which, when in operation, emits (or in the absence of effective shielding would emit) such radiation.

Added by Laws 1993, c. 145, § 133, eff. July 1, 1993.

§27A-2-9-103.  Official agency for regulatory activities - Application of act - Agreements with United States Nuclear Regulatory Commission.

A.  The Department of Environmental Quality is hereby designated as the official agency of the State of Oklahoma for all regulatory activities for the use of atomic energy and sources of radiation, except for the use of sources of radiation by diagnostic x-ray facilities, and shall act as the coordinating agency for the purpose of cooperating with other states, the United States Public Health Service, and the United States Nuclear Regulatory Commission, and other federal agencies in the administration of programs relating to atomic energy and sources of radiation, available to the State of Oklahoma under federal laws; and it shall encourage, participate in, and conduct investigations, training and demonstrations relating to constructive uses of radiation and the prevention and control of its associated harmful effects, the control of radiation hazards, the measurement of radiation, the effects to health on exposure to radiation, and related problems.

B.  Nothing in this article shall interfere with the doctorpatient relationship of any practitioner of the healing arts; nor shall anything in this act prohibit a licensed practitioner of the healing arts, or an individual under the direction of such licensed practitioner, from using Xrays or fluoroscopes for diagnostic purposes, as authorized under the specific licensing act for the practitioner and other law.

C.  The Governor, on behalf of this state, may enter into agreements with the United States Nuclear Regulatory Commission, pursuant to Section 274b of the Atomic Energy Act of 1954, as amended, providing for discontinuance of specified responsibilities of the federal government and for the assumption thereof by this state with respect to byproduct material, special nuclear material, and sources of radiation.

D.  Any person who, on the effective date of an agreement under subsection C of this section, possesses a license which is subject to that agreement and which is issued by the United States Nuclear Regulatory Commission for radioactive materials, shall be deemed to possess a like license issued under the Radiation Management Act.  Such license shall expire on the date of expiration specified in the federal Nuclear Regulatory Commission license.

Added by Laws 1993, c. 145, § 134, eff. July 1, 1993.

§27A-2-9-104.  Rules.

A.  The Board shall have the authority to promulgate rules on the following: the establishment of standards for safe levels of protection against radiation; the maintenance and submission of records; the determination, prevention and control of radiation hazards; the reporting of radiation accidents; the handling, storage and registration of sources of radiation; periodic inspections of facilities using sources of radiation; the review and approval of plans, and the issuance and revocation of permits and licenses, for the use of sources of radiation; prior to issuance of any permit, requirements to post a bond or acceptable alternative financial assurance guaranteeing proper on-site or off-site storage or disposal; methods and facilities for disposal of sources of radiation; constructive uses of radiation, and prevention and control of its associated harmful effects; and other items deemed necessary for the protection of the public health and safety in radiation.  Such rules shall be consistent with nationally recognized standards, which may be included by reference in the adopted rules.

B.  Such rules shall not apply to the use of sources of radiation by diagnostic x-ray facilities.

Added by Laws 1993, c. 145, § 135, eff. July 1, 1993.

§27A-2-9-105.  Fees.

A.  The Board shall, pursuant to Section 24 of this act, establish by rule a fee schedule to be charged for permits, licenses, or radiation protection services for the regulation of any source of radiation by the Department.  Fees charged pursuant to this section shall be paid into the Department of Environmental Quality Revolving Fund and shall be used by the Department in administering the radiation management program pursuant to Section 24 of this act.

B.  The Board shall consider any federal funding available to the Department, or federal guidelines or requirements for agreement states, when establishing or amending the schedule of fees for radiation permits, licenses or protection services by the Department.

Added by Laws 1993, c. 145, § 136, eff. July 1, 1993.

§27A-2-9-106.  Topics of investigations, training and demonstrations - Cooperation with other state and federal agencies.

The Department of Environmental Quality shall encourage, participate in and conduct investigations, training and demonstrations relating to:

1.  The control of electronic product radiation;

2.  The detection and measurement of electronic product radiation;

3.  The effects on health of exposure to electronic product radiation; and

4.  Safety and consumer protection in the use of electronic products.

The Department of Environmental Quality is hereby designated as the official agency of the State of Oklahoma to cooperate with other states; the United States Department of Health, Education and Welfare; and other federal agencies in the administration of programs relating to the control of electronic product radiation which may be initiated under federal laws.

Added by Laws 1993, c. 145, § 137, eff. July 1, 1993.

§27A-2-9-107.  Exercise of federal authority - Impoundment of radioactive materials.

The authority reserved to the United States Nuclear Regulatory Commission shall only be exercised by this state after this state has achieved agreement status with the Commission pursuant to Section 274b of the Atomic Energy Act of 1954, as amended.  In the event of an emergency which threatens the public health, safety and welfare or the environment, the Department of Environmental Quality may impound or order the impounding of by-product material, special nuclear material, and sources of radiation in the possession of any person who is not equipped to observe or fails to observe the provisions of the Radiation Management Act or any rules issued thereunder.  The costs of such impoundment shall be assessed against such person.

Added by Laws 1993, c. 145, § 138, eff. July 1, 1993.

§27A-2-10-101.  Short title.

This article shall be known and may be cited as the Oklahoma Solid Waste Management Act.

Laws 1970, c. 69, § 1, emerg. eff. March 17, 1970.  Renumbered from Title 63, § 2251 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1993, c. 145, § 139, eff. July 1, 1993.  Renumbered from Title 63, § 1-2300 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-102.  Purpose.

It is the purpose of the Oklahoma Solid Waste Management Act and it is hereby declared to be the policy of this state and its political subdivisions to regulate the collection, transportation, processing and disposal of solid waste in a manner that will:

1.  Protect the public health, safety and welfare;

2.  Protect the environment of the state;

3.  Conserve valuable land and other natural resources;

4.  Enhance the beauty and quality of the environment; and

5.  Encourage recycling of solid waste.

Laws 1970, c. 69, § 2, emerg. eff. March 17, 1970; Laws 1981, c. 324, § 1, emerg. eff. June 30, 1981; Laws 1990, c. 225, § 1, eff. Sept. 1, 1990.  Renumbered from Title 63, § 2252 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1993, c. 145, § 140, eff. July 1, 1993.  Renumbered from Title 63, § 1-2301 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-103.  Definitions.

As used in the Oklahoma Solid Waste Management Act:

1.  "Affiliated person" means:

a. any officer, director or partner of the applicant,

b. any person employed by the applicant as general or key manager who directs the operations of the site, transfer station, or facility which is the subject of the application, or

c. any person owning or controlling more than five percent (5%) of the applicant's debt or equity;

2.  "Disclosure statement" means a written statement by the applicant which contains:

a. the full name, business address, and social security number of the applicant, and all affiliated persons,

b. the full name and business address of any legal entity in which the applicant holds a debt or equity interest of at least five percent (5%) or which is a parent company or subsidiary of the applicant, and a description of the ongoing organizational relationships as they may impact operations within the state,

c. a description of the experience and credentials of the applicant, including any past or present permits, licenses, certifications, or operational authorizations relating to environmental regulation,

d. a listing and explanation of any administrative, civil or criminal legal actions against the applicant and affiliated person which resulted in a final agency order or final judgment by a court of record, including final order or judgment on appeal, in the ten (10) years immediately preceding the filing of the application relating to solid or hazardous waste.  Such action shall include, without limitations, any permit denial or any sanction imposed by a state regulatory agency or the United States Environmental Protection Agency, and

e. a listing of any federal environmental agency and any state environmental agency that has or has had regulatory responsibility over the applicant;

3.  "Disposal site" means any place, including, but not limited to, a transfer station, at which solid waste is dumped, abandoned, or accepted or disposed of by incineration, land filling, composting, shredding, compaction, baling or any other method or by processing by pyrolysis, resource recovery or any other method, technique or process designed to change the physical, chemical or biological character or composition of any solid waste so as to render such waste safe or nonhazardous, amenable to transport, recovery or storage or reduced in volume.  A disposal site shall not include a manufacturing facility which processes scrap materials which have been separated for collection and processing as industrial raw materials;

4.  "Dwelling" means a permanentlyconstructed, habitable structure designed and constructed for fulltime occupancy in all weather conditions, which is not readily mobile and shall include but not be limited to a manufactured home as such term is defined by paragraph 11 of Section 1102 of Title 47 of the Oklahoma Statutes;

5.  "Final closure" means those measures for providing final capping material, proper drainage, perennial vegetative cover, maintenance, monitoring and other closure actions required for the site by rules of the Board;

6.  "Inert waste" means any solid waste that is insoluble in water, chemically inactive, that will not leach contaminants, or is commonly found as a significant percentage of residential solid waste;

7.  "History of noncompliance" means any past operations by an applicant or affiliated persons which clearly indicate a reckless disregard for environmental regulation, or a demonstrated pattern of prohibited conduct which could reasonably be expected to result in adverse environmental impact if a permit were issued, as evidenced by findings, conclusions and rulings of any final agency order or final order or judgment of a court of record;

8.  "Integrated solid waste management plan" means a plan that provides for the integrated management of all solid waste within the planning unit and embodies sound principles of solid waste management, natural resources conservation, energy production, and employment-creating opportunities;

9.  "Lithified earth material" means all rock, including all naturally occurring and naturally formed aggregates or masses of minerals or small particles of older rock that formed by crystallization of magma or by induration of loose sediments.  The term "lithified earth material" shall not include man-made materials, such as fill, concrete, and asphalt, or unconsolidated earth materials, soil, or regolith lying at or near the earth's surface;

10.  "Maximum horizontal acceleration in lithified earth material" means the maximum expected horizontal acceleration depicted on a seismic hazard map, with a ninety percent (90%) or greater probability that the acceleration will not be exceeded in two hundred fifty (250) years, or the maximum expected horizontal acceleration based on a site-specific seismic risk assessment;

11.  "Monofill" means a landfill which is used to dispose of a single type of specified nonhazardous industrial solid waste, except for other nonhazardous industrial solid wastes which are not readily separable from the specified waste;

12.  "Nonhazardous industrial solid waste" means any of the following wastes deemed by the Department to require special handling:

a. unusable industrial or chemical products,

b. solid waste generated by the release of an industrial product to the environment, or

c. solid waste generated by a manufacturing or industrial process.

The term "nonhazardous industrial solid waste" shall not include waste that is regulated as hazardous waste or is commonly found as a significant percentage of residential solid waste;

13.  "Person" means any individual, corporation, company, firm, partnership, association, trust, state agency, government instrumentality or agency, institution, county, any incorporated city or town or municipal authority or trust in which any governmental entity is a beneficiary, venture, or other legal entity however organized;

14.  "Recycling" means to reuse a material that would otherwise be disposed of as waste, with or without reprocessing;

15.  "Seismic impact zone" means an area with a ten percent (10%) or greater probability that the maximum horizontal acceleration in lithified earth material, expressed as a percentage of the earth's gravitational pull (g), will exceed 0.10g in two hundred fifty (250) years;

16.  "Solid waste" means all putrescible and nonputrescible refuse in solid, semisolid, or liquid form including, but not limited to, garbage, rubbish, ashes or incinerator residue, street refuse, dead animals, demolition wastes, construction wastes, solid or semisolid commercial and industrial wastes including explosives, biomedical wastes, chemical wastes, herbicide and pesticide wastes.  The term "solid waste" shall not include:

a. scrap materials which are source separated for collection and processing as industrial raw materials, except when contained in the waste collected by or in behalf of a solid waste management system, or

b. used motor oil, which shall not be considered to be a solid waste, but shall be considered a deleterious substance, if the used motor oil is recycled for energy reclamation and is ultimately destroyed when recycled;

17.  "Solid waste management system" means the system that may be developed for the purpose of collection and disposal of solid waste by any person engaging in such process as a business or by any municipality, authority, trust, county or by any combination thereof at one or more disposal sites;

18.  "Solid waste planning unit" means any county or any part thereof, incorporated city or town, or municipal authority or trust in which any governmental entity is a beneficiary, venture, or other legal entity however organized, which the Department determines to be capable of planning and implementing an integrated solid waste management program;

19.  "Transfer station" means any disposal site, processing facility or other place where solid waste is transferred from a vehicle or container to another vehicle or container for transportation, including but not limited to a barge or railroad unloading facility where solid waste, in bulk or in containers, is unloaded, stored, processed or transported for any purpose.  The term "transfer station" shall not include the following:

a. a facility, such as an apartment complex or a large manufacturing plant, where the solid waste that is transferred has been generated by the occupants, residents, or functions of the facility,

b. a citizens' collection station, or

c. a waste collection system which leaves collected solid waste in enclosed containers along the collection route for later transport to a recycling or disposal facility serving the area; and

20.  "Waste reduction" means to reduce the volume of waste requiring disposal.

Added by Laws 1970, c. 69, § 3, emerg. eff. March 17, 1970.  Amended by Laws 1981, c. 324, § 2, emerg. eff. June 30, 1981.  Renumbered from Title 63, § 2253 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1991, c. 335, § 23, emerg. eff. June 15, 1991; Laws 1992, c. 50, § 1, emerg. eff. April 8, 1992; Laws 1993, c. 145, § 141, eff. July 1, 1993.  Renumbered from Title 63, § 1-2302 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 2000, c. 184, § 1, emerg. eff. May 3, 2000.

NOTE:  Laws 1990, c. 217, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§27A-2-10-201.  Rules - Fees.

A.  The Board of Environmental Quality is directed and empowered to promulgate rules for solid waste management including but not limited to:

1.  The permitting, posting of security, construction, operation, closure, maintenance and remediation of solid waste disposal sites;

2.  Disposal of solid waste in ways that are environmentally safe and sanitary, as well as economically feasible;

3.  Authorizing variances from the specific requirements of a particular rule provided that the applicant for a variance has demonstrated that compliance with the rule will be met by substituted technology which equals or exceeds the protection accorded by the particular rule and that the variance will not result in a hazard to the health, environment and safety of the people of this state or their property.  The grant of any variance shall be upon express condition that, in the event of the failure of the substituted technology to conform to the requirements of law and rules, the applicant shall be required to incorporate the technology, process or procedure established under the rules;

4.  Requiring the submission of laboratory reports or analyses performed by certified laboratories for the purposes of compliance monitoring and testing and for other purposes required for the regulation of sludge pursuant to Part 4 of this Article;

5.  The transportation of solid waste.  Such rules shall not be more stringent than those of the United States Department of Transportation or the United States Interstate Commerce Commission;

6.  Applicant disclosure; and

7.  The regulation of borrow areas for soils to be used in solid waste disposal sites.  Regulatory authority over such borrow areas shall be exclusive to the Board and the Department of Environmental Quality.

B.  Rules shall be promulgated in compliance with the Administrative Procedures Act.  Notice of any proposed changes to such rules shall be given to the Oklahoma Municipal League, the County Commissioners Association, and such citizens as have requested to be notified and shall advise them of an opportunity to comment thereon before the adoption of such rules.

C.  Absent specific legislative authority, the Board shall not amend any existing rule in such a manner as to encourage importation of biomedical waste generated outside the territorial limits of this state.

D.  The Board, pursuant to Section 2-3-402 of this title and the Administrative Procedures Act, shall establish a schedule of fees to be charged for applications to issue and renew permits, licenses and other authorizations required by the provisions of this article and for such environmental services as are involved in the regulation of solid waste.  Fees charged pursuant to this section shall be paid into the Department of Environmental Quality Revolving Fund and shall be used by the Department in administering the Solid Waste Management Act.  The Board, in setting fees, shall consider factors which include but are not limited to:

1.  Facility size and capability;

2.  Size of population served by such facility;

3.  Type or class of facility; and

4.  Type and amount of waste accepted, stored, treated, transferred or disposed.

Added by Laws 1970, c. 69, § 9, emerg. eff. Mar. 17, 1970.  Amended by Laws 1986, c. 113, § 3, emerg. eff. April 9, 1986; Laws 1990, c. 225, § 8, eff. Sept. 1, 1990.  Renumbered from § 2259 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1992, c. 50, § 6, emerg. eff. April 8, 1992; Laws 1992, c. 403, § 43, eff. Sept. 1, 1992; Laws 1993, c. 145, § 142, eff. July 1, 1993.  Renumbered from Title 63, § 1-2417 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 36, eff. July 1, 1993; Laws 2001, c. 107, § 1, emerg. eff. April 18, 2001.

§27A-2-10-202.  Powers and duties of Department of Environmental Quality.

A.  The Department of Environmental Quality shall have the power and duty to:

1.  Advise, consult and cooperate with other agencies and instrumentalities of the state, other states and the federal government and with affected groups and industries in the formulation of plans and the implementation of the solid waste disposal program;

2.  Administer and make available such loans and grants from the federal government and from other sources as may be available to the Department for the planning, construction, and operation of solid waste disposal sites;

3.  Develop a statewide integrated solid waste management plan with input from the public, municipal and county governments and regional solid waste planning and management entities;

4.  Review and act upon applications for solid waste disposal site permits, inspect construction, operation, closure and maintenance of solid waste disposal sites and establish standards for and oversee the remediation of contaminated soils resulting from releases or spills associated with transit or other activities not subject to permitting requirements and not subject to the jurisdiction of another state environmental agency;

5.  Perform investigations and inspections which it deems necessary to ensure compliance with the Oklahoma Environmental Quality Code, the Oklahoma Solid Waste Management Act and rules promulgated thereunder and orders, permits and licenses issued pursuant thereto;

6.  Provide technical assistance to solid waste planning units, public solid waste management service entities, political subdivisions, business and industry, and the general public to promote development and implementation of recycling activities to meet the goals of the Oklahoma Solid Waste Management Act;

7.  Establish and maintain, or cause to be established and maintained, in cooperation with the Department of Commerce, a database for tracking markets for materials which are being or could be recovered from the municipal solid waste stream in Oklahoma.  The database shall contain information including but not limited to the names and addresses of buyers and sellers of secondary materials relevant to Oklahoma, market prices, and specifications required by buyers;

8.  Establish an office for local solid waste systems development and coordination; and

9.  Establish a certification program for control officers employed by regional solid waste management districts within this state or governments or county government instrumentalities within this state who are responsible for the investigation and enforcement of the laws of this state relating to illegal dumps.  Such certified control officers shall have the authority to investigate and report violations to the proper authority pursuant to the provisions of Section 1761.1 of Title 21 of the Oklahoma Statutes.

B.  Any local governing body may by ordinance or resolution adopt standards for the location, design, construction, and maintenance of solid waste disposal sites and facilities more restrictive than those promulgated by the Board under the provisions of the Oklahoma Solid Waste Management Act.

Added by Laws 1970, c. 69, § 10, emerg. eff. March 17, 1970.  Amended by Laws 1990, c. 217, § 2, eff. Sept. 1, 1990.  Renumbered from § 2260 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Amended by Laws 1990, c. 337, § 16; Laws 1993, c. 145, § 143, eff. July 1, 1993.  Renumbered from § 1-2418 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 242, § 41; Laws 2001, c. 392, § 2, emerg. eff. June 4, 2001; Laws 2002, c. 328, § 1, eff. Nov. 1, 2002.

NOTE:  Renumbering by Laws 1990, c. 217, § 10 was editorially modified to conform to renumbering by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

NOTE:  Laws 1990, c. 225, § 9 repealed by Laws 1990, c. 337, § 26.

§27A-2-10-203.  Department of Environmental Quality designated state agency for participation in federal program.

The Department is hereby designated the agency to implement the federal Solid Waste Disposal Act (Public Law 89272) as it exists or may be amended.

Laws 1970, c. 69, § 11, emerg. eff. March 17, 1970.  Renumbered from Title 63, § 2261 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990; Laws 1993, c. 145, § 144, eff. July 1, 1993.  Renumbered from Title 63, § 1-2419 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-204.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-205.1.  Recycling - Protection from unnecessary and burdensome regulation.

A.  To further the goals promoted in the Oklahoma Recycling Initiative, Section 2-10-205 of this title, it is necessary to protect recycled material and the businesses who handle it from unnecessary and burdensome regulation.  To prevent such impediments:

1.  The generator of recoverable materials shall retain ownership of those materials until the generator donates or sells those materials to another entity.  Units of government shall not require such a generator to convey, donate or sell recoverable materials to that government or to a designated facility, nor restrict such a generator's right to donate or sell recoverable materials to any other entity; and

2.  The ownership of recoverable materials is transferred to the operator of a recoverable collection program at the time such materials are placed into a container provided by the operator for the collection of such materials.  If the operator is operating under a contract with and on behalf of a unit of government, the terms of the contract shall determine the ownership of the recoverable materials.

B.  No provision of this section shall be construed to prevent units of government from requiring generators of recoverable materials under their jurisdiction to separate recoverable materials for recycling collection.

Added by Laws 1996, c. 270, § 1, emerg. eff. May 29, 1996.

§27A-2-10-205.  Oklahoma Recycling Initiative.

A.  The Legislature hereby recognizes and declares that it is necessary for the public interest, health and economic welfare to encourage and promote the recycling and reuse of recoverable materials.  The recycling and reuse of recoverable materials substantially reduces disposal costs and the tremendous flow of solid waste to Oklahoma's dwindling solid waste sites.  It is equally necessary that Oklahoma preserve, expand and encourage economic growth.  The recycling and reuse of recoverable materials will create new employment, provide and allow for expansion of existing manufacturing, thereby increasing employment and payrolls as well as upgrading the state's natural resources.

B.  The Legislature declares that the goal of this state, hereinafter called the Oklahoma Recycling Initiative, is that each incorporated municipality with a population greater than five thousand (5,000), as determined by the most recent decennial census by the Bureau of the Census of the United States Department of Commerce, should develop and operate a recycling program which will generate raw materials for the manufacturing industries located in this state.  Due to the importance of the paper industry to Oklahoma's economy, each recycling and reuse program should at a minimum include the collection of waste paper.

In implementing any recycling program the Oklahoma Recycling Initiative the municipality may:

1.  Consider the overall status of the solid waste collection system and management within the municipality, including generation, recycling and disposal;

2.  Review five- , ten- , and twenty-year municipality-wide goals for reducing the amount of solid waste through the recycling of recoverable materials;

3.  Evaluate alternative methods for achieving the Oklahoma Recycling Initiative through municipality-wide collection systems or through integrated recoverable materials management on a regional basis;

4.  Establish a comprehensive and sustained public information and education program concerning the recoverable materials program's features and requirements; and

5.  Include in the program such other information recommended by the Department of Environmental Quality.

Added by Laws 1995, c. 311, § 1, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 401, § 1, emerg. eff. June 10, 1998.

NOTE:  Laws 1998, c. 364, § 11 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§27A-2-10-301.1.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-301.  Permit required - Exemptions - Remediation projects.

A.  Except as otherwise specified in this section:

1.  No person shall dispose of solid waste at any site or facility other than a site or facility for which a permit for solid or hazardous waste disposal has been issued by the Department of Environmental Quality;

2.  No person shall own or operate a site or facility at which solid waste is disposed other than a site or facility for which a permit for solid or hazardous waste disposal has been issued by the Department;

3.  No person shall knowingly transport solid waste to an unpermitted site or facility; and

4.  The Department shall not bring an enforcement action against any unit of local government which undertakes any remediation of an illegal dump which the local government had no role in creating provided that the unit of local government first consults with and follows the remediation advice of the Department.  The Department is authorized to recommend remediation of illegal dumps by burial of the material on location, when such burial appears to pose less risk than failure to remediate.

B.  No provision of the Oklahoma Solid Waste Management Act shall be construed to prevent a person from disposing of solid waste from his or her household upon his or her property provided such disposal does not create a nuisance or a hazard to the public health or environment or does not violate a local government ordinance.

C.  Notice of permit actions shall be in accordance with the Uniform Permitting Act.

D.  The Department shall issue a permit to be effective for the life of a given site.  In order to assure adequate financial assurance as required by this section, each permittee who operates a landfill disposal site, other than a generator owned and operated private industrial nonhazardous monofill, shall submit information on an annual basis at such times and in such form as the Department shall require, sufficient to allow the Department to know the remaining landfill life.

E.  Information and data submitted in support of a permit application or a permit modification application for any site serving a population equivalent of five thousand (5,000) or more persons shall be prepared and sealed by a professional engineer licensed to practice in this state.  Applicants for smaller site permits are encouraged but not required to seek professional engineering assistance.

F.  The Department shall not issue any permit for the siting or expansion of an asbestos monofill which will be located closer than five hundred (500) yards from any occupied residence.  No asbestos monofill shall be constructed within three (3) miles of the corporate boundaries of any city or town.

G.  Disposal sites approved by the Department to receive only solid waste shall not accept for disposal any waste classified as hazardous waste.

H.  No permit shall be required for a disposal site constructed pursuant to an order issued by the Department in an effort to remediate an abandoned or inactive waste site.  Such disposal site shall only receive waste from the remediation project, and shall be designed, constructed, and operated in accordance with the technical standards established in the applicable rules promulgated by the Environmental Quality Board.  Such rules shall not be less stringent than those which would apply to a federally funded remediation project pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act.

I.  The Department shall not issue any permit for the siting of a new municipal solid waste landfill in any location that is both:

1.  Within a locally fractured or cavernous limestone or cherty limestone bedrock; and

2.  Within five (5) miles of any water well owned by a rural water district that is used or has the potential to be used to provide water to customers of the district.

J.  No permit shall be required for a project approved by the Department and a local conservation district to use suitable portions of the solid waste stream to reclaim and restore Oklahoma lands.

Added by Laws 1970, c. 69, § 8, emerg. eff. March 17, 1970.  Amended by Laws 1976, c. 134, § 1, emerg. eff. May 24, 1976; Laws 1985, c. 109, § 1, emerg. eff. May 29, 1985; Laws 1986, c. 113, § 1, emerg. eff. April 9, 1986; Laws 1990, c. 225, § 5, eff. Sept. 1, 1990; Laws 1990, c. 337, § 15.  Renumbered from § 2258 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1991, c. 336, § 5, eff. July 1, 1991; Laws 1992, c. 50, § 2, emerg. eff. April 8, 1992; Laws 1992, c. 403, § 41, eff. Sept. 1, 1992; Laws 1993, c. 145, § 146, eff. July 1, 1993.  Renumbered from § 1-2414 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1997, c. 371, § 1, eff. July 1, 1997; Laws 1998, c. 401, § 2, emerg. eff. June 10, 1998; Laws 2000, c. 202, § 1, emerg. eff. May 15, 2000; Laws 2001, c. 5, § 8, emerg. eff. March 21, 2001.

NOTE:  Laws 1990, c. 122, § 1 repealed by Laws 1990, c. 337, § 26.  Laws 2000, c. 8, § 1 repealed by Laws 2001, c. 5, § 9, emerg. eff. March 21, 2001.

NOTE:  Renumbering by Laws 1990, c. 217, § 10 editorially modified to conform to renumbering by Laws 1990, c. 225, § 11.

§27A-2-10-302.  Disclosure statement upon application - Revocation, or refusal to issue, amend, modify, renew or transfer permit - Failure to disclose or stating false information - Penalty.

A.  1.  Except as provided in paragraph 2 of this subsection, all applicants for the issuance or transfer of any solid waste permit, license, certification or operational authority shall file a disclosure statement with their applications.

2.  If the applicant is a publicly held company required to file periodic reports under the Securities and Exchange Act of 1934, or a wholly owned subsidiary of a publicly held company, the applicant shall not be required to submit a disclosure statement, but shall submit the most recent annual and quarterly reports required by the Securities and Exchange Commission, which provide information regarding legal proceedings in which the applicant has been involved.  The applicant shall submit such other information as the Department of Environmental Quality may require pursuant to this section that relates to the competency, reliability, or responsibility of the applicant and affiliated persons.

B.  The Department is authorized to revoke or to refuse to issue, amend, modify, renew or transfer a permit for the disposal of solid waste from or to any person or an affiliated person who:

1.  Is not, due solely to the applicant's actions or inactions, in substantial compliance with any final agency order or final order or judgment of a court of record secured by the Department issued pursuant to the provisions of the Oklahoma Solid Waste Management Act; or

2.  Is not in substantial compliance with any final agency order or final order or judgment of a court of record secured by any state or federal agency, as determined by that agency, relating to the storage, transfer, transportation, treatment or disposal of any solid waste; or

3.  Has evidenced a history of a reckless disregard for the protection of the public health and safety or the environment through a history of noncompliance with state or federal environmental laws, including without limitation the rules of the Department, regarding the storage, transfer, transportation, treatment or disposal of any solid or hazardous waste.

C.  The application shall be signed under oath by the applicant.

D.  The Department may suspend or revoke a permit issued pursuant to the Oklahoma Solid Waste Management Act to any person who has failed to disclose or states falsely any information required pursuant to the provisions of this section.

E.  Any person who willfully fails to disclose or states falsely any such information, upon conviction, shall be guilty of a felony and may be punished by imprisonment for not more than five (5) years or a fine of not more than One Hundred Thousand Dollars ($100,000.00) or both such fine and imprisonment.

F.  Noncompliance with a final agency order or final order or judgment of a court of record which has been set aside by a court on appeal of such final order or judgment shall not be considered a final order or judgment for the purposes of this section.

Added by Laws 1992, c. 50, § 7, emerg. eff. April 8, 1992.  Amended by Laws 1993, c. 145, § 147, eff. July 1, 1993.  Renumbered from Title 63, § 1-2306 by Laws 1993, c. 145, § 359, eff. July 1, 1993; Laws 1998, c. 401, § 3, emerg. eff. June 10, 1998.

§27A-2-10-303.1.  Availability of administrative permit hearing.

In accordance with the provisions of Section 2-14-304 of this title, an administrative permit hearing shall be available on a proposed permit which is based on a Tier III solid waste permit application for a new permit or for the major modification of an existing permit involving a fifty percent (50%) or more increase in permitted capacity for storage, treatment or disposal including but not limited to incineration.

Added by Laws 1994, c. 373, § 28, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 8, eff. July 1, 1996.

§27A-2-10-303.  Repealed by Laws 1994, c. 373, § 31, eff. July 1, 1996.

§27A-2-10-304.  Variances - One-hundred year flood plains.

A.  Requests for variances from specific requirements of any particular rule must be made a part of the permit application of any applicant and the opportunity to request a public meeting or administrative permit hearing, or both, shall have been offered prior to authorization of the variance to any applicant, including any unit of government.  Further, any application for a variance for substitute technology which equals or exceeds the protection accorded by the particular rule shall not be granted unless an opportunity to request a public meeting or administrative permit hearing, or both, has been offered.

B.  Except as otherwise provided in this subsection, the Department shall not approve a variance from the rules of the Board for a solid waste disposal site to be located within any one-hundred year flood plain unless the variance is conditioned upon the subsequent redefinition of the one-hundred year plain to not include the land area proposed for the variance.  A variance may be granted for the siting of a solid waste transfer station within a one-hundred year flood plain conditioned upon the requirement that no solid waste will be retained or stored by any means during nonoperating hours on any portion of the permitted site that is within the one-hundred year flood plain.

Added by Laws 1990, c. 217, § 8, eff. Sept. 1, 1990.  Amended by Laws 1993, c. 145, § 149, eff. July 1, 1993.  Renumbered from Title 63, § 1-2421 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1995, c. 341, § 2, eff. Jan. 1, 1996.

NOTE:  Laws 1995, c. 285, § 9 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§27A-2-10-305.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-306.  Appeal of issuance of permit - Stay of time restraints.

The filing of a proceeding appealing the issuance of a permit authorizing the construction and operation of a solid waste disposal facility shall stay any time restraints specified in the permit relating to the term or expiration of the permit.

Laws 1990, c. 296, § 8, operative July 1, 1990; Laws 1993, c. 145, § 151, eff. July 1, 1993.  Renumbered from Title 63, § 1-2414.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-307.  Permit application process for solid waste transfer station or yard-waste composting site.

A permit application for a solid waste transfer station or yard-waste composting site shall be subject to any applicable public comment, public meeting and administrative hearing requirements as set forth for the application tier in the Oklahoma Uniform Environmental Permitting Act, unless the board of county commissioners of the county of the proposed site, after opportunity for written or oral public comment, has found the application to be within the scope of the county's solid waste management plan.

Added by Laws 1994, c. 353, § 27, eff. July 1, 1994.  Amended by Laws 1995, c. 285, § 10, eff. July 1, 1996.

§27A-2-10-308.1.  Disposal of untreated biomedical waste in municipal solid waste landfills prohibited.

No person, firm, association, corporation or cooperative shall dispose of untreated, potentially infectious medical waste in either a municipal solid waste landfill or in any receptacle or system designed to collect and transport solid waste to a municipal solid waste landfill.  This prohibition shall include all quantities of untreated sharps but shall not apply to other untreated, potentially infectious medical waste generated in quantities less than sixty (60) pounds (27.2 kilograms) per month from one physical location.

Added by Laws 1997, c. 371, § 2, eff. July 1, 1997.

§27A-2-10-308.  Repealed by Laws 2004, c. 83, § 2, emerg. eff. April 13, 2004.

§27A-2-10-401.  Sludge defined.

For purposes of this part, "sludge" means solid waste that is a nonhazardous solid, semi-solid, or liquid residue generated by the treatment of domestic sewage or wastewater by a treatment works or water by a water supply system, or such residue, treated or untreated, which results from commercial, agricultural or agribusiness activities or industrial or manufacturing processes and which is subject to the jurisdiction of the Department.

Added by Laws 1993, c. 145, § 152, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 37, eff. July 1, 1993; Laws 1994, c. 353, § 28, eff. July 1, 1994.

§27A-2-10-402.  Solid waste permit required for beneficial use, transport, disposal and storage of sludge.

A.  In addition to any permit required under Article VI of Chapter 2 of this Code, a solid waste permit shall be required for the beneficial use, transport, disposal and storage of sludge not subject to the direct jurisdiction of a state environmental agency.

B.  All sludge application projects shall be operated in conformance with rules promulgated by the Board.

C.  A permit issued pursuant to this part shall be subject to the enforcement provisions of Article III of this Code.

D.  The provisions of this section shall apply to permit applications filed with the Oklahoma Water Resources Board on or before June 30, 1993, for which no permit has been issued by the Oklahoma Water Resources Board for the land application of industrial waste, wastewater or sludge.

Added by Laws 1993, c. 145, § 153, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 38, eff. July 1, 1993; Laws 1994, c. 353, § 29, eff. July 1, 1994.

§27A-2-10-403.  Renumbered as § 2-6-501.3 of this title by Laws 1994, c. 353, § 42, eff. July 1, 1994.

§27A-2-10-404.  Renumbered as § 2-6-501.4 of this title by Laws 1994, c. 353, § 43, eff. July 1, 1994.

§27A-2-10-405.  Renumbered as § 2-6-501.5 of this title by Laws 1994, c. 353, § 44, eff. July 1, 1994.

§27A-2-10-501.  Nonhazardous industrial solid waste landfills - Permit - Restrictions.

A.  The Department of Environmental Quality may issue a permit for a landfill disposal site, which is not a hazardous waste facility, which accepts unspecified nonhazardous industrial solid waste, only under the following circumstances:

1.  The landfill is located outside of areas of principal groundwater resource or recharge areas as determined and mapped by the Oklahoma Geological Survey or is on a proposed site on property owned or operated by a person who also owns or operates a hazardous waste facility or solid waste facility, on or contiguous to property on which a hazardous waste facility or solid waste facility is operating pursuant to a permit and the site is designed to meet the most environmentally protective solid waste rules promulgated by the Environmental Quality Board and includes a leachate collection system; or

2.  The landfill complies with all siting and public participation requirements as though the solid waste landfill were a hazardous waste landfill; or

3.  The site is proposed and designed as a nonhazardous industrial solid waste landfill which will be owned, operated, or owned and operated by an industry or manufacturer for its exclusive noncommercial use; or

4.  The landfill is owned or operated by a municipality or is a privately owned landfill which regularly serves one or more municipalities and which has been accepting nonhazardous industrial solid waste under approval of the Department.

B.  The provisions of this section shall apply to all pending applications for which final agency action has not been taken, future permit applications and facilities which are not fully operational.

C.  Except as otherwise provided in subsection A of this section, the Department shall not allow a solid waste disposal site to accept any nonhazardous industrial solid waste type unless:

1.  Said site is permitted by the Department to accept such waste type;

2.  The landfill is owned or operated by a municipality or is a privately owned landfill which regularly serves one or more municipalities and which has been accepting nonhazardous industrial solid waste under approval of the Department; or

3.  The site is proposed, designed, and permitted as a nonhazardous industrial solid waste monofill.

D.  1.  New landfills which accept nonhazardous industrial solid waste shall not be constructed nor shall such existing landfills be expanded which are located within a seismic impact zone unless the applicant demonstrates that all containment structures, including liners, leachate collection systems, and surface water control systems, are designed to resist the maximum horizontal acceleration in lithified earth material for the site.

2.  No nonhazardous industrial solid waste landfill shall be located within five (5) miles of a known epicenter of an earthquake of more than 4.0 on the Richter Scale or a number V on the modified Mercalli Scale as recorded by the Oklahoma Geological Survey.

3.  Paragraphs 1 and 2 of this subsection shall not apply to a nonhazardous industrial solid waste landfill which is owned or operated by:

a. an industry or manufacturer and utilized for such industry's or manufacturer's exclusive noncommercial use, or

b. a municipality, or is a privately owned landfill which regularly serves one or more municipalities, and which has been accepting nonhazardous industrial solid waste under approval of the Department.

E.  1.  Except as otherwise provided by this subsection, the Department shall not issue, amend or modify a permit to allow a solid waste landfill to accept more than one type of nonhazardous industrial solid waste for disposal unless said landfill is equipped with a composite liner and a leachate collection system designed and constructed in compliance with rules promulgated by the Board.

2.  Any landfill which is owned, operated, or owned and operated by an industry or manufacturer and utilized for such industry's or manufacturer's exclusive noncommercial use may be required to install a composite liner and a leachate collection system as determined to be necessary by the Department on a case-by-case basis.

3.  The Department shall not require composite liners and leachate collection systems for any nonhazardous industrial solid waste landfill initially licensed by the Department prior to July 1, 1992, which is owned and operated by an industry or manufacturer and utilized for such industry's or manufacturer's exclusive noncommercial use.

F.  No limitation shall be placed on the percentage of nonhazardous industrial solid waste that may be accepted for disposal at solid waste landfills which have a composite liner and a leachate collection system designed and constructed in compliance with rules promulgated by the Board.

G.  Solid waste disposal site operators shall submit to the Department an itemized monthly report of the type, quantity and source of nonhazardous industrial solid waste accepted the previous month.  Solid waste disposal sites that are owned and operated by an industry or manufacturer which are utilized for such industry's or manufacturer's exclusive noncommercial use are not required to submit monthly reports to the Department but shall maintain in the operating record information regarding the type and quantity of nonhazardous industrial waste accepted each month.  Information maintained in the operating record shall be made available to the Department upon request.

H.  1.  Before sending waste identified as nonhazardous industrial solid waste for disposal in an Oklahoma solid waste landfill, a certification that the waste is not a hazardous waste as such term is defined in the Oklahoma Hazardous Waste Management Act shall be submitted to the Department.  Such certification shall be made by:

a. the original generator,

b. a person who identifies and is under contract with a generator and whose activities under the contract cause the waste to be generated,

c. a party to a remediation project under an order of the Department or under the auspices of the Oklahoma Energy Resources Board or other agencies of other states, or

d. a person responding to an environmental emergency.

2.  The Department may require the certifier to substantiate the certification by appropriate means, when it is reasonable to believe such waste may be hazardous.  Such substantiation may include Material Safety Data Sheets, an explanation of specific technical process knowledge adequate to identify that the waste is not a hazardous waste, or laboratory analysis.

I.  Any generator seeking to exclude a specific nonhazardous industrial solid waste, which is also an inert waste, from the provisions of this section may petition the Department for a regulatory exclusion.  The generator shall demonstrate to the satisfaction of the Department that the waste is inert and that it may be properly disposed.

J.  Unless otherwise specified in this section, by January 1, 1993, solid waste landfills existing on the effective date of this section which are required by this section to utilize composite liners and leachate collection systems and are not doing so shall cease to accept nonhazardous industrial solid waste.

K.  Notwithstanding any other provision of the Oklahoma Solid Waste Management Act, no solid waste permit shall be required for an incineration facility burning nonhazardous solid waste for the purpose of disposing of the waste if:

1.  The incinerator has an air quality permit from the Department;

2.  Storage of waste at the site prior to incineration is limited to the lesser of twenty (20) tons or the volume reasonably expected to be incinerated within ten (10) days, considering the nature of the waste and the manufacturer's approved charge rate for the incinerator;

3.  The waste is stored at a location and managed in a manner which minimizes the risk of a release, exposure or other incident which could threaten human health or the environment, including the storage of liquids within adequate secondary containment;

4.  All ashes and residues from the incineration process are managed in accordance with applicable statutes and rules; and

5. a. The incinerator is owned and operated by a business or industry for the incineration of its own waste exclusively, or

b. The waste feed rate of the incinerator does not exceed five (5) tons per day.

Added by Laws 1990, c. 122, § 2.  Amended by Laws 1991, c. 336, § 9, eff. July 1, 1991.  Renumbered from Title 63, § 2258.4 by Laws 1991, c. 336, § 10, eff. July 1, 1991.  Amended by Laws 1992, c. 403, § 42, eff. Sept. 1, 1992; Laws 1993, c. 10, § 9, emerg. eff. March 21, 1993; Laws 1993, c. 145, § 157, eff. July 1, 1993.  Renumbered from Title 63, § 1-2416.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1995, c. 341, § 3, eff. Jan. 1, 1996; Laws 1997, c. 200, § 2, eff. July 1, 1997; Laws 1998, c. 401, § 4, emerg. eff. June 10, 1998; Laws 2000, c. 364, § 2, emerg. eff. June 6, 2000.

NOTE:  Laws 1992, c. 270, § 3 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§27A-2-10-503.  Fund pooling agreements or multiple beneficiary public trusts - Financial assistance programs.

A.  Municipalities, counties and regional solid waste management districts may directly, or through a public trust of which they are a beneficiary, enter into agreements or multiple beneficiary public trusts to combine or pool funds by contract with other municipalities, counties, regional solid waste management districts, and public trusts for management and investment when deemed necessary to provide escrow or security funds to ensure operation, maintenance, or closure of solid waste management systems and disposal sites under applicable federal, state or local law.

B.  One or more municipalities may establish or participate in a program that provides for each participating municipality or any participating county or regional solid waste management district to furnish financial assurance as required by the Resource Conservation and Recovery Act, 42 U.S.C., Section 6901 et seq., or any other federal, state or local law.  The program may establish any combination of financing mechanisms necessary to ensure that funds will be available in a timely fashion when needed to meet a participating entity's obligation thereunder.  The program may provide for participating entities to use any means available to them to meet financial obligations pursuant to laws of the state.  The program may ensure enforcement of the payment of any financial assurance obligation by a participating entity.

Added by Laws 1993, c. 169, § 1, emerg. eff. May 10, 1993.  Renumbered from § 2100 of this title by Laws 1993, c. 324, § 57, eff. July 1, 1993.  Amended by Laws 1994, c. 310, § 1, emerg. eff. June 7, 1994.

§27A-2-10-601.  Renumbered as § 2-11-412 of this title by Laws 1995, c. 191, § 9, eff. Nov. 1, 1995.

§27A-2-10-602.  Renumbered as § 2-11-413 of this title by Laws 1995, c. 191, § 10, eff. Nov. 1, 1995.

§27A-2-10-701.1.  Repealed by Laws 2003, c. 118, § 11, emerg. eff. April 22, 2003.

§27A-2-10-701.  Site closure plan - Financial security.

A.  All disposal site owners shall provide a closure plan to the Department of Environmental Quality for approval which defines operational phases and includes cost estimates, and plans and specifications for final closure.  A site may be closed in phases according to a closure plan approved by the Department.

1.  Owners of landfills that receive household solid waste, defined as Municipal Solid Waste Landfill Facilities in the federal regulations adopted under Subtitle D of the federal Solid Waste Disposal Act, and owners of commercial nonhazardous industrial waste landfills shall provide for the maintenance and monitoring of such works for thirty (30) years.  Provided, the owner of any landfill that stops receiving waste on or before April 9, 1994, and has completed final closure of the site on or before October 9, 1994, shall provide for the maintenance and monitoring of such site for eight (8) years after final closure has been completed.  A permittee who stopped receiving waste at his permitted solid waste municipal landfill on or before April 9, 1994, may apply to the Department for a modification of his permit to operate an on-site solid waste transfer station, a yard-waste composting facility or a citizen's collection station.  Provided no land disposal occurs, such site shall not require monitoring or financial assurance as a municipal solid waste landfill.

2.  Generator owned and operated private industrial nonhazardous monofills shall only be required to have an eight-year postclosure period or such postclosure time period as may be mandated under the federal Solid Waste Disposal Act.  Generator owned and operated private industrial nonhazardous landfill disposal sites and all construction and demolition landfill disposal sites shall only be required to have an eight-year postclosure period or such postclosure time period as may be mandated under the federal Solid Waste Disposal Act or determined necessary by the Department on a case-by-case basis considering the nature of the waste disposed.

3.  Disposal sites other than land disposal sites shall have a closure plan which would accomplish the removal and proper disposal of any remaining waste and the elimination of potential environmental health hazards.

B.  The Department shall require that financial assurances be provided in an amount sufficient to cover the estimated cost of closure and any postclosure.  The Department shall establish financial assurance mechanisms which will ensure that the funds necessary to meet the costs of closure, postclosure care and corrective action for known releases will be available whenever such funds are needed.  An increase in financial assurance shall be required when any permittee deviates from the approved closure plan or when the cost of closure or postclosure is found to have increased.  Owners of landfills that receive household solid waste shall increase financial assurance if corrective action is required.

C.  1.  Disposal site owners as identified in subsection A of this section shall provide financial assurance to guarantee the performance of final closure and for any required postclosure as required by the Department pursuant to this section.  Except in cases where owners utilize a financial test provided by rule, the state shall be the sole beneficiary of any such assurance solely for the cost of performance of closure and postclosure and shall have a security interest therein.

2.  The financial assurance shall be in a form described in rules promulgated by the Environmental Quality Board or the owner may provide the Department with cash or certificates of deposit payable to the Department of Environmental Quality Revolving Fund for deposit with the State Treasurer's Office.

3.  Disposal site owners may satisfy the financial assurance requirements of this section by creating a trust in accordance with the federal regulations adopted under Subtitle D of the federal Solid Waste Disposal Act.  Municipal solid waste disposal site owners may satisfy the financial assurance requirements of this section by creating an escrow account in accordance with Board rules adopted under the Oklahoma Solid Waste Management Act.  These financial assurance mechanisms shall provide for payments by the disposal site owner which will allow for closure and corrective action obligations to be spread out over the economic life of the disposal site, but shall not exceed fifteen (15) years.

4.  Owners of disposal sites which receive waste after April 9, 1994, shall provide financial assurance for closure and any applicable postclosure on or before April 9, 1995, unless such date is extended by the federal Environmental Protection Agency pursuant to Subtitle D of the federal Resource, Conservation and Recovery Act.  If any disposal site owner fails to provide such financial assurance by the applicable deadline, the Department shall cause the landfill disposal site permit to be summarily suspended by order.  The Department shall initiate the process of revoking the permit and may require closure of the landfill.  This subsection shall not apply to units of the federal government.

5.  Financial assurance provided prior to June 8, 1994, as a condition of issuance of any permit or any agreement with the Department shall continue in effect unless the permittee replaces such assurance with an additional mechanism or combination of mechanisms authorized by the Department.

6.  In lieu of the performance guarantee mechanisms specified in this section, owners or operators of a nonhazardous industrial solid waste landfill which is owned or operated by an industry or manufacturer for its exclusive noncommercial use may satisfy the financial assurance requirements for closure, postclosure and maintenance by meeting the requirements of a corporate financial test and corporate guarantee similar to that applicable to hazardous waste facilities.

7.  Any unit of local government or public trust of which it is a beneficiary may satisfy financial assurance requirements for closure and, when required, postclosure, by participating in a statewide trust capable of guaranteeing performance of such closure and postclosure.

8.  Solid waste transfer stations, processing facilities, or composting facilities are exempt from the financial assurance requirements of this section if they principally manage municipal solid waste.

D.  When financial assurance is required, it shall remain in effect until closure and any postclosure is completed.  The amount of such assurance shall be set by the Department and shall not be less than the anticipated cost of contracting for performance of each phase of the closure plan and postclosure.  The Department may allow a reduction in the amount of assurance to reflect the anticipated costs which remain.

Added by Laws 1983, c. 156, § 2, emerg. eff. May 31, 1983.  Amended by Laws 1984, c. 72, § 1, emerg. eff. March 29, 1984; Laws 1985, c. 109, § 2, emerg. eff. May 29, 1985; Laws 1986, c. 113, § 2, emerg. eff. April 9, 1986; Laws 1990, c. 225, § 7, eff. Sept. 1, 1990.  Renumbered from § 2258.3 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1991, c. 336, § 8, eff. July 1, 1991; Laws 1992, c. 50, § 5, emerg. eff. April 8, 1992.  Renumbered from § 1-2416 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 167, § 1, emerg. eff. May 10, 1993; Laws 1994, c. 338, § 4, emerg. eff. June 8, 1994; Laws 1995, c. 341, § 4, eff. Jan. 1, 1996; Laws 1996, c. 59, § 2, emerg. eff. April 9, 1996; Laws 1997, c. 371, § 3, eff. July 1, 1997; Laws 1998, c. 401, § 5, emerg. eff. June 10, 1998; Laws 2003, c. 118, § 10, emerg. eff. April 22, 2003.

NOTE:  Renumbering by Laws 1990, c. 217, § 10 editorially modified to conform to renumbering by Laws 1990, c. 225, § 11.  Laws 1993, c. 145, § 160 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§27A-2-10-801.1.  Vegetation plan.

The owner or operator of any commercial solid waste landfill, over fifty (50) feet in height above natural surface contours that accepts more than two hundred (200) tons per day of solid waste, must submit a vegetation plan to the Department of Environmental Quality for approval.  The vegetation plan shall address establishment and maintenance of appropriate vegetative cover for the purposes of erosion and dust control and aesthetic enhancement.  The vegetation plan shall be implemented in waste disposal areas that have been undisturbed for ninety (90) days.  The Environmental Quality Board shall promulgate rules, developed and recommended by the Solid Waste Management Advisory Council, relative to the contents of the vegetation plan.

Added by Laws 2001, c. 392, § 3, emerg. eff. June 4, 2001.

§27A-2-10-801.  Solid waste disposal sites - Territorial limits - Exemptions - Waivers - Filing of disposal plans - Penalties.

A.  In order to protect public health and preserve the expectation of future disposal capability of areas local to a disposal site, except as otherwise provided by this section, no disposal site shall accept more than two hundred (200) tons per day of solid waste generated more than fifty (50) miles from the disposal site unless a permit application for a new disposal site is submitted and approved by the Department for such waste.

The waste generated within the fifty-mile local area shall not be considered in calculating the two-hundredton limit.

B.  New and existing landfills, incinerators, or other sites designed, constructed and operated in accordance with the most environmentally protective solid waste regulations adopted by the Board shall be subject to neither the two-hundredton nor the fiftymile limit.

C.  The Department may grant a temporary waiver to the limit specified in this section in the event of an emergency.  Any such waiver so granted may be conditioned on development of additional capacity in the area where the waste is generated.

D.  Before any disposal site accepts for disposal any solid waste generated outside the territorial limits of this state in excess of two hundred (200) tons per day:

1.  The operator of the disposal site shall submit to the Department for approval a disposal plan prepared by either the generator or shipper as set out in the rules promulgated by the Board.  Such plans as a minimum shall indicate the type and amount of solid waste generated, the handling, storage, treatment, disposal method and the disposal site to be used.  The disposal plans shall be kept current by the persons submitting the original disposal plans and the Department shall be advised not less than five (5) working days prior to the day on which such changes are to be implemented.

Persons storing or shipping recyclable materials in an environmentally acceptable manner for the purpose of recycling shall be required to file disposal plans required by this subsection only for those wastes which are to be disposed.

2.  The disposal site shall be designed, constructed and operated in accordance with the most environmentally protective solid waste rules promulgated by the Board.  For landfills, the most environmentally protective solid waste regulations shall be any of those regulations promulgated by the Board for the largest population category and which include leachate collection in the landfill design, and which were effective when the application for disposal plan approval was filed with the Department.

E.  Operators of solid waste disposal sites shall reject shipments of solid waste brought into this state which do not meet all the applicable requirements of this section.  All rejected solid waste shall be taken out of state by the same persons who brought it into this state in violation of the provisions of this section.

F.  Fly ash and bottom ash generated by coal-fired facilities located outside the territorial limits of this state in excess of two hundred (200) tons per day shall be constructively reutilized or disposed of only in an active or inactive mining operation subject to the provisions contained in Title 45 of the Oklahoma Statutes.

G.  Willful violation of this section shall constitute a felony punishable by a fine of not more than Ten Thousand Dollars ($10,000.00) or imprisonment of not more than five (5) years, or both such fine and imprisonment.

Laws 1990, c. 225, § 4, eff. Sept. 1, 1990; Laws 1990, c. 217, § 7, eff. Sept. 1, 1990; Laws 1991, c. 336, § 3, eff. July 1, 1991; Laws 1993, c. 145, § 161, eff. July 1, 1993.  Renumbered from Title 63, § 1-2304 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-802.  Scales - Fees, exemptions - Expenditure of funds - Recycling project contracts - Annual report.

A.  1.  Owners or operators of landfill disposal sites which are not generator owned and operated nonhazardous industrial waste monofills shall install scales by January 1, 1996.  Such scales shall be installed on or within five (5) miles of the landfill disposal site and shall be tested and certified as required by Section 14-35 of Title 2 of the Oklahoma Statutes relating to the authority of the Board of Agriculture to test annually the standards of weights and measures used by any city or county within the state and to approve if found to be correct.

2.  The owner or operator shall upon receipt weigh all waste received and record the weight in writing.  If scales at a disposal site are not operative, tonnage shall be estimated on a volume basis whereby the volume reported shall be no less than the volume capacity of the containers or, if none, of the vehicles delivering the waste, and one cubic yard of solid waste shall be calculated to weigh one-third (1/3) ton.  The owner or operator shall place notice in the disposal site's operating record of the time and date at which the scales became inoperable, describe the steps taken to repair them, and note the date use was resumed.  If daily use has not resumed within thirty (30) days after the scales became inoperable, the owner or operator shall give written notice to the Department of Environmental Quality.

3.  The owner or operator shall also maintain a written record of the weight or volume of any solid waste received which is productively reused or recovered and sold in accordance with the landfill disposal site's permit.

4.  The scale location restriction of this subsection shall not apply to federal or state military installations so long as:

a. the scales are located within the physical boundary of that installation, and

b. the disposal site receives waste only from that military installation.

B.  1.  Except as otherwise provided by this subsection, on and after January 1, 1996:

a. owners and operators of landfill disposal sites which receive an average of less than one hundred (100) tons of solid waste per operating day shall assess a fee of One Dollar and fifty cents ($1.50) per ton of solid waste received for disposal.  A total of fifty cents ($.50) per ton of such fee shall be retained by the owner or operator and used exclusively for capital improvement to their facilities and for the projects required pursuant to the Oklahoma Solid Waste Management Act or the disposal site's permit for such period of time necessary to recoup a capital investment, plus the interest costs expended in purchasing the scales, of a total of Forty Thousand Dollars ($40,000.00),

b. when the owner or operators have recouped a capital investment of the total specified in subparagraph a of this paragraph, the fee to be assessed shall be One Dollar and twenty-five cents ($1.25) per ton of solid waste received for disposal.  At such time, for a return with remittance filed on or before the due date, the owner or operator may deduct and retain ten percent (10%) of the fees collected, and

c. records documenting the projects and use of the funds shall be included with each return.

2. a. Owners and operators of landfill disposal sites which receive an average of more than one hundred (100) tons of solid waste per operating day shall assess a fee of One Dollar and fifty cents ($1.50) per ton of solid waste received for disposal, retaining twenty-five cents ($0.25) per ton for a period of time necessary to recoup a capital investment, plus the interest costs expended in purchasing the scales, of Forty Thousand Dollars ($40,000.00).  At the end of such period the fee shall revert to One Dollar and twenty-five cents ($1.25) per ton.  For a return with remittance filed on or before the due date, the owner or operator may deduct and retain ten percent (10%) of the fees collected.

b. Records documenting the capital investment and the use of the funds shall be included with each return.

3.  The fee shall not be imposed on:

a. the solid waste received which is productively reused or recovered in accordance with the landfill disposal site's permit.  The owner or operator shall include records pertaining to this fee exemption in the quarterly return of fees to the Department, and

b. generator owned and operated nonhazardous waste land disposal monofills and waste subject to a fee pursuant to Section 2-10-803 of this title.  For emergencies and other special events, the Department and the owner or operator of a site subject to this section may enter into a formal agreement to waive the fee.

4.  Large industrial waste generators who generate over ten thousand (10,000) tons of nonhazardous industrial solid waste in the state in a calendar year may annually apply to the Department for a certificate exempting the disposal of such generated waste in excess of ten thousand (10,000) tons from the disposal fee authorized by this section.  An applicant must have implemented a pollution prevention plan for such waste and filed it with the Department, provided operational documentation regarding such plan and paid the disposal fee on ten thousand (10,000) tons of the waste during the calendar year of application.  The Department-issued exemption certificates shall be valid for the remainder of the calendar year of application, may contain conditions, and, upon presentation by authorized persons, shall be recognized by owners or operators of landfill disposal sites subject to this section.  If a generator operates a landfill solely for waste from that generator, and if that generator chooses to seek the exemption authorized by this paragraph, the generator shall not be required to install scales or keep records relative to quantity of waste received for the landfill.

5.  The fee assessed by this subsection is to be a charge to waste producers in addition to any charges specified in any contract or elsewhere.  The fee shall be imposed upon and passed through to disposers of waste using the facility.

6.  The owner or operator of a solid waste disposal site shall collect the fee levied pursuant to this subsection as trustee for the state and shall prepare and file with the Department quarterly returns indicating:

a. the total tonnage of solid wastes received for disposal at the gate of the site, and

b. the total amount of the fees collected pursuant to this section.

7.  Not later than thirty (30) days after the end of the quarter to which such a return applies, the owner or operator shall mail to the Department the return for that quarter together with the fees collected during that quarter as indicated on the return.

8.  The owner or operator may receive an extension of not more than thirty (30) days for filing the return and remitting the fees, provided that:

a. the owner or operator has submitted a request for an extension in writing to the Department together with a detailed description of why the extension is requested,

b. the Department has received the request not later than the day on which the return is required to be filed, and

c. the Department has approved the request.

9.  For any quarterly return filed more than thirty (30) days after the last day of the quarter or extension date, the owner or operator shall remit an additional five percent (5%) of the fees collected during the month to which the return applies.  If the fees are not remitted within sixty (60) days of the last day of the quarter during which they were collected, the owner or operator shall pay an additional fifteen percent (15%) of the amount of the fees for each month that they are late.

10.  If the owner or operator misrepresents, or fails to properly measure or record, the amount of waste received or fails to remit fees within sixty (60) days after the last day of the quarter during which they were collected, the landfill disposal site's permit shall be summarily suspended by order and the Department shall initiate the process of revoking the permit and may require closure of the landfill.

C.  1.  The Department shall expend funds collected pursuant to the provisions of this section solely for the administration and enforcement of the provisions of the Oklahoma Solid Waste Management Act and for the development of solid waste technical assistance programs, solid waste public environmental education programs and educational curricula, solid waste studies, development of a statewide solid waste plan, solid waste recycling and litter prevention programs, and other environmental improvements.

2.  In order to assist the Department of Environmental Quality regarding its responsibilities relating to the promotion of recycling of solid waste, beginning July 1, 1996, and each fiscal year thereafter, the Department shall contract with units of local government, political subdivisions of this state, components of The Oklahoma State System of Higher Education, local and statewide organizations representing municipalities or counties, or substate planning districts recognized by the Oklahoma Department of Commerce, for up to a total of One Hundred Thousand Dollars ($100,000.00) and to the extent such monies are available for projects promoting the recycling of solid waste.  Local governments, political subdivisions of this state, components of The Oklahoma State System of Higher Education, local and statewide organizations representing municipalities and counties and substate planning districts recognized by the Oklahoma Department of Commerce desiring to contract with the Department for such projects shall meet the application requirements of rules promulgated by the Environmental Quality Board and the criteria established by a recycling priorities plan prepared annually by the Department after review and comment by the Solid Waste Management Advisory Council.  Except as otherwise provided by this section, contracts for such projects shall not be granted to state agencies.

3.  Any litter prevention program shall be developed by the Department in conjunction with the Department of Transportation.

4. a. To the extent that funds are available, the Department may also reimburse any governmental entity for equipment other than motor vehicles or buildings to separate, process, modify, convert or treat solid waste or recovered materials so that the resulting product is being used in a productive manner.

b. The reimbursements shall be from solid waste fee funds and shall not exceed twenty-five percent (25%) of the person's total project costs.  No reimbursement may be larger than Twenty Thousand Dollars ($20,000.00).

c. Reimbursements must be expended in accordance with rules promulgated by the Environmental Quality Board and criteria established through the Department's annual recycling priorities plan.  The Department shall not expend more than Two Hundred Thousand Dollars ($200,000.00) in each fiscal year for such reimbursements, nor shall the Department reimburse waste tire facilities that may be eligible for compensation from the Waste Tire Recycling Indemnity Fund.

5. a. The Department, in conjunction with the Corporation Commission, the Oklahoma Energy Resources Board and the Oklahoma Conservation Commission, may develop a plan to use suitable portions of the solid waste stream to reclaim Oklahoma lands damaged by oil and gas exploration and production or by mining activities.

b. To the extent that funds are available, the Department may use up to ten percent (10%) of the annual income from the fees received pursuant to the provisions of this section to implement the plan.  The Department may use its discretion in administering the funds for the purpose of this paragraph, but shall keep records subject to audit by the State Auditor and Inspector for good business practices.

6. a. To the extent that funds are available, after having reasonably met other specified uses of the solid waste fund, the Department is authorized to expend up to five percent (5%) of the total annual solid waste fee income for the purpose of making incentive payments to any person, firm or corporation located in this state generating energy by utilizing solid waste landfill methane.

b. The Environmental Quality Board shall promulgate rules to administer the provisions of this paragraph.

c. No person, firm or corporation shall be eligible to receive incentive payments as provided in subparagraph a of this paragraph for more than three (3) years.  The amount of such payments shall be determined by the Department based on the amount of energy generated and the cost of production.

D.  The provisions of this section shall not apply to landfill disposal sites that receive only ash generated by the burning of coal.

E.  On or before September 1, 1996, and September 1 of each year thereafter, the Department of Environmental Quality shall prepare a report of income and expenditures for the period of each fiscal year in which solid waste fee monies authorized by this section were received and such report shall be distributed to members of the Solid Waste Management Advisory Council for review.  By November 1 of each year the Council shall submit to the Executive Director, Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate, its written comments on the comparison of income with program expenditures.

Added by Laws 1990, c. 225, § 10, eff. Sept. 1, 1990.  Amended by Laws 1990, c. 217, § 9, eff. Sept. 1, 1990; Laws 1991, c. 131, § 1, emerg. eff. April 29, 1991; Laws 1992, c. 50, § 3, emerg. eff. April 8, 1992; Laws 1992, c. 270, § 1, emerg. eff. May 25, 1992; Laws 1993, c. 145, § 162, eff. July 1, 1993.  Renumbered from § 1-2305 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1995, c. 341, § 5, eff. Jan. 1, 1996; Laws 1996, c. 59, § 3, emerg. eff. April 9, 1996; Laws 1997, c. 371, § 5, eff. July 1, 1997; Laws 1998, c. 401, § 7, emerg. eff. June 10, 1998; Laws 1999, c.15, § 1, eff. July 1, 1999; Laws 2000, c. 184, § 2, emerg. eff. May 3, 2000; Laws 2005, c. 400, § 1, eff. Nov. 1, 2005.

§27A-2-10-803.  Fee for treatment, storage or disposal of solid wastes generated outside state - Reciprocal agreements.

A.  Subject to the constraints of federal law, the Board shall establish a fee schedule which provides a differential fee for treatment, storage or disposal in Oklahoma of solid wastes generated outside the State of Oklahoma.  Said fee shall be not more than ten times the fee for treatment, storage or disposal in the State of Oklahoma of solid wastes generated within the State of Oklahoma.  If a federal law is enacted to authorize a prohibition by one state upon the importation of solid wastes from another state based upon the actions or inactions of such other state, then the Board shall adopt regulations establishing the criteria for the operation of such prohibition.

B.  The Department is directed to pursue reciprocal agreements regarding fees with all other states which transport solid waste into Oklahoma, provided that any reciprocal agreement shall not allow the fee to be less than the instate solid waste fee for Oklahoma.  Fee schedules may be adjusted by the Board to provide for such reciprocity.

Added by Laws 1992, c. 50, § 8, emerg. eff. April 8, 1992.  Amended by Laws 1993, c. 145, § 163, eff. July 1, 1993.  Renumbered from Title 63, § 1-2307 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-804.  Use of fees to implement county solid waste management plans - Authorizing administrative and technical support - Interlocal agreements.

A.  The Department of Environmental Quality shall use at least ten percent (10%) of the annual income from the solid waste fees received under Section 2-10-802 of Title 27A of the Oklahoma Statutes to assist in implementing county solid waste management plans developed under Section 2-10-1001 of Title 27A of the Oklahoma Statutes.  The Department shall prioritize its assistance for enforcement, clean-up and prevention of unpermitted disposal sites, and the management of solid waste that is hard to dispose.

B.  The Department may consult with the Association of County Commissioners of Oklahoma and the Oklahoma State University Cooperative Extension Service to assure that boards of county commissioners receive adequate administrative and technical support for implementing their county solid waste plans.

C.  Any county, in formulating and implementing its solid waste management plan, may enter into an interlocal agreement with a municipality and may use funds provided by the Department according to this section for such agreements in furtherance of said solid waste management plans.

Added by Laws 1997, c. 371, § 6, eff. July 1, 1997.

§27A-2-10-805.  Solid Waste Facility Emergency Closure Special Account.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Environmental Quality to be designated the "Solid Waste Facility Emergency Closure Fund Special Account".  The fund account shall be a continuing fund account, not subject to fiscal year limitations.  All monies accruing to the credit of said fund account are hereby appropriated and may be budgeted and expended by the Department for the purpose specified by this section.

B.  The Fund shall contain only monies appropriated by the Legislature and specifically designated for deposit to the fund.

C.  Expenditures from the fund account shall be made upon vouchers prescribed by the State Treasurer and issued by the Department against the Solid Waste Facility Emergency Closure Fund Special Account.

D.  No monies shall be expended by the Department from the Solid Waste Facility Emergency Closure Fund Special Account except for closure and monitoring activities at landfill disposal sites where the owner or operator has failed to adequately provide closure and postclosure care and where the financial assurance, as specified in Section 2-10-701 of Title 27A of the Oklahoma Statutes, is insufficient to properly close or monitor the site as required by the rules, and for any action determined to be necessary by the Department for the pursuit of cost recovery as required by this section.

E.  The State Auditor and Inspector shall audit the Solid Waste Facility Emergency Closure Fund Special Account on an annual basis.  The expense of the audit shall be paid from the Special Account.

F.  The Department shall expeditiously pursue all remedies available to compel the legally responsible parties to perform closure and postclosure monitoring and care as required by the rules, and to seek the recovery of any funds expended by the Department under this section.  The Department shall utilize staff or outside counsel to assure such expeditious pursuit of remedies.

G.  Nothing in this section shall be construed as a state mechanism for the financial assurance required of disposal site owners and operators under Section 2-10-701 of Title 27A of the Oklahoma Statutes.

Added by Laws 1997, c. 371, § 7, eff. July 1, 1997.

§27A-2-10-901.  Development of plan - Fees and charges - Control of collection, transportation, storage and disposal of solid waste - Acceptance and disbursement of funds - Contracts for land, facilities, vehicles and machinery - Operational policies.

A.  All incorporated cities and towns may directly or through a public trust of which it is a beneficiary develop a plan, subject to the approval of the Department, to provide a solid waste management system and shall adequately provide for the collection and disposal of solid waste generated or existing within the incorporated limits of such city or town or in the area to be served thereby at one or more disposal sites.  The governing body of the city or town may enter into agreements with a county or counties, with one or more other incorporated towns or cities, with persons or trusts, or with any combination thereof, to provide a disposal site or implement a solid waste management system for the incorporated city or town.

B.  The governing body of such town or city shall have the authority to levy and collect such fees and charges and require such licenses as may be appropriate to discharge their responsibility, and such fees, charges and licenses shall be based on a fee schedule as set forth in an ordinance.

C.  Incorporated cities or towns may control, through ordinance, regulation, rule or by permit, the collection, transportation, storage and disposal of solid waste generated or existing within the jurisdiction or control of such city or town, including requiring the delivery of all such solid waste to a disposal site.  Provided, that the city or town may not require the delivery of solid waste to the operator of a solid waste management system other than in accordance with the procedures of this act.

D.  Incorporated cities and towns may accept and disburse funds derived from grants from the federal or state governments or from private sources or from monies that may be appropriated from the General Fund, for the installation and operation of a solid waste management system, or any part thereof.

E.  Incorporated cities and towns are authorized to contract for the purchase of land, facilities, vehicles and machinery necessary to the installation and operation of a solid waste management system, either individually or as a party to a regional or county solid waste authority.

F.  The governing body of an incorporated city or town shall have the right to establish policies for the operation of a solid waste management system including hours of operation, character and kinds of waste accepted at the disposal site, and such other rules as may be necessary for the safety of the operating personnel.

G.  All incorporated cities or towns are delegated the authority necessary to fulfill these purposes.

Laws 1970, c. 69, § 6, emerg. eff. March 17, 1970; Laws 1981, c. 324, § 3, emerg. eff. June 30, 1981.  Renumbered from Title 63, § 2256 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990; Laws 1993, c. 145, § 164, eff. July 1, 1993.  Renumbered from Title 63, § 1-2412 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-10-902.  Sale or conveyance of property used as solid waste disposal site or landfill.

A.  Pursuant to the provisions of this section, any municipality may sell or otherwise convey any of its property within or without the limits of the municipality which is used or has been used as a solid waste disposal site or landfill or for the collection or transfer of solid waste.  The provisions of this section shall apply to all such real property owned by the municipality which has been acquired or dedicated for the public use or purpose and for the benefit of the residents of the municipality.

B.  The property of the municipality which is used or has been used as a solid waste disposal site or landfill or for the collection or transfer of solid waste may be sold or otherwise conveyed by the municipality if:

1.  The municipal governing body provides for a public hearing on the issue of the disposal or conveyance of the property; and

2.  A resolution authorizing the execution of any sale or disposal of the property is properly passed and published pursuant to law or ordinance.

Added by Laws 1995, c. 341, § 1, eff. Jan. 1, 1996.

§27A-2-10-1001.  Development of plan - Fees and charges - Acceptance and disbursement of funds - Contracts for land, facilities and vehicles - Operational policies - Personnel - Violations and penalties - Exempt counties.

A.  The board of county commissioners in each county of the state shall develop a plan, subject to the approval of the Department of Environmental Quality, to provide a solid waste management system to handle adequately solid wastes generated or existing within the boundaries of such county.  An application for a solid waste transfer station to be located in a county with a population of less than twenty thousand (20,000) based on the 1990 Federal Decennial Census shall not be submitted to the Department unless it is included in the county plan submitted to the Department.  The application shall be made in accordance with the permitting requirements in the Oklahoma Solid Waste Management Act.  By agreement or contractual arrangement the board of county commissioners may assume responsibility for solid wastes generated within incorporated cities or towns whether within their counties or other counties.  The board of county commissioners of a county may enter into agreements with other counties, one or more towns or cities, governmental agencies, with private persons, trusts or with any combination thereof to provide a solid waste management system for the county or any portion thereof.

B.  The county commissioners shall have the authority to levy and collect such fees and charges and require such licenses as may be appropriate to discharge their responsibility for a solid waste management system or any portion thereof.  Such fees, charges and licenses shall be based on a fee schedule contained in an official resolution of the board of county commissioners and may be invoiced and collected by other public or private utility services in the normal course of their business.

C.  The board of county commissioners may accept and disburse funds derived from federal or state grants or from private sources or from monies that may be appropriated from the General Revenue Fund for the installation and operation of a solid waste management system.

D.  The board of county commissioners is authorized to contract for the lease or purchase of land, facilities and vehicles for the operation of a solid waste management system either for the county or as a party to a regional solid waste management district.

E.  The board of county commissioners of a county shall have the right to establish written policies in compliance with the plan approved by the Department for the operation of a solid waste management system including hours of operation, amount, character and kind of waste accepted at the solid waste container sites or any disposal site, and such other rules as may be necessary for the safety of the operating personnel, persons using the sites and the general public.

F.  The board of county commissioners of a county is authorized to hire such persons, including peace officers, as may be necessary to administer the county solid waste management system, enforce policies established pursuant to the solid waste plan and issue citations for violation of the solid waste laws of the State of Oklahoma.

G.  Any person who violates any policy established by the board of county commissioners for the operation of a solid waste management system created pursuant to the provisions of this section, shall be subject to a civil penalty not to exceed Five Hundred Dollars ($500.00) per day.  Each violation shall constitute a separate offense.

H.  The provisions of this section requiring approval of the Department for plans providing for a solid waste management system, shall not apply to counties having a solid waste management system plan in effect on July 1, 1992.  For any county having a solid waste management system plan in effect on July 1, 1992, the county commissioners may charge and collect reasonable service and disposal fees as necessary for any nonhazardous industrial solid waste collection and disposal system.  In determining reasonable fees for any nonhazardous industrial solid waste collection and disposal system, the county may take into account the damage and repair of access roads, litter control, surveillance, civil defense, and such other costs and expenditures deemed necessary by the county.  Any person subject to the assessment of such fees who is aggrieved at the action of the commissioners in determining the amount of such fees, may appeal the action of the commissioners to the district court of the county for a review as to the reasonableness of the fees.  The decision of the court shall be final and binding upon the commissioners, provided that any such order of the commissioners assessing the fees shall be binding until reversed by the court.

Added by Laws 1970, c. 69, § 7, emerg. eff. Mar. 17, 1970.  Amended by Laws 1982, c. 77, § 11, emerg. eff. April 1, 1982.  Renumbered from § 2257 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.  Amended by Laws 1992, c. 121, § 1, eff. July 1, 1992; Laws 1992, c. 270, § 2, eff. July 1, 1992; Laws 1993, c. 145, § 165, eff. July 1, 1993.  Renumbered from Title 63, § 1-2413 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 41, eff. July 1, 1993; Laws 1994, c. 338, § 5, emerg. eff. June 8, 1994; Laws 1999, c. 284, § 6, emerg. eff. May 27, 1999.

§27A-2-10-1101.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1102.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1103.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1104.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1105.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1106.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1107.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1108.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1109.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1110.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-10-1111.  Repealed by Laws 1998, c. 401, § 8, emerg. eff. June 10, 1998.

§27A-2-11-101.  Recycling of waste - Studies.

The Department of Environmental Quality shall provide for the development of a prioritized agenda of studies necessary to provide information to facilitate the design and implementation of recycling initiatives.  Such studies may include, but not be limited to:

1.  Waste composition analyses for urban and rural areas;

2.  Surveys to delineate the knowledge, opinions, and preferences of Oklahoma citizens and businesses with respect to recycling;

3.  A range of municipal recycling demonstration projects;

4.  Yard waste composting demonstration projects to assist in reclaiming strip-mined land;

5.  An assessment of management options for hard-to-handle wastes such as lead-acid batteries, used motor oil, and white goods; and

6.  An assessment, in cooperation with the Department of Commerce, of the condition of markets for materials which are being or could be recovered from the municipal solid waste stream in Oklahoma.

It is the intent of the Legislature that as funds become available, the Department of Environmental Quality shall cause the studies specified by this section to be conducted.

Laws 1990, c. 217, § 4, eff. Sept. 1, 1990; Laws 1993, c. 145, § 177, eff. July 1, 1993.  Renumbered from Title 63, § 1-2440 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-11-102.  Waste management public education program.

The Department of Environmental Quality shall design and implement a statewide general public education program on waste management by 1992 with particular emphasis on:

1.  Recycling;

2.  Litter reduction;

3.  Waste reduction; and

4.  The management and disposal of hard to dispose of wastes.

Any litter reduction program shall be developed by the Department in conjunction with the State Department of Transportation.

Laws 1990, c. 217, § 5, eff. Sept. 1, 1990; Laws 1993, c. 145, § 178, eff. July 1, 1993.  Renumbered from Title 63, § 1-2441 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-11-103.  Recycling initiatives - Cooperation of Department with institutions of higher learning.

It is the intent of the Legislature that institutions of higher learning in this state, with the cooperation of the Department of Environmental Quality, conduct studies to facilitate the design and implementation of recycling initiatives.

Laws 1990, c. 217, § 6, eff. Sept. 1, 1990; Laws 1993, c. 145, § 179, eff. July 1, 1993.  Renumbered from Title 63, § 1-2443 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-11-201.  Repealed by Laws 2000, c. 190, § 2, emerg. eff. May 8, 2000.

§27A-2-11-202.  Repealed by Laws 2000, c. 190, § 2, emerg. eff. May 8, 2000.

§27A-2-11-203.  Repealed by Laws 2000, c. 190, § 2, emerg. eff. May 8, 2000.

§27A-2-11-204.  Repealed by Laws 2000, c. 190, § 2, emerg. eff. May 8, 2000.

§27A-2-11-301.  Short title - Application and construction.

A.  This part shall be known and may be cited as the "Recycling, Reuse and Source Reduction Incentive Act".

B.  This part shall have retroactive application to January 1, 1987.  In addition, the provisions of this act shall not be construed to affect any rights accrued pursuant to the Recycling, Reuse, and Ultimate Destruction Incentive Act.

Added by Laws 1986, c. 164, § 1, eff. Jan. 1, 1987.  Amended by Laws 1993, c. 145, § 184, eff. July 1, 1993.  Renumbered from Title 68, § 2357.14 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 18, eff. July 1, 1993.

§27A-2-11-302.  Purpose of act.

A.  The Legislature hereby declares that it is necessary in the public interest to prevent pollution through source reduction and encourage and promote the recycling and reuse or source reduction of hazardous waste by those manufacturing, service, and processing industries within the state whose operations produce hazardous waste and those companies engaged in the disposal of hazardous waste.

B.  It is equally necessary that Oklahoma be made and kept an attractive location for continued industrial development, including the expansion of existing plants, thereby increasing employment and payrolls and upgrading the state's natural resources, both of which public purposes and objectives will simultaneously be aided and encouraged by the Recycling, Reuse and Source Reduction Incentive Act.

Added by Laws 1986, c. 164, § 2, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 203, § 155, operative July 1, 1987; Laws 1992, c. 403, § 45, eff. Sept. 1, 1992; Laws 1993, c. 145, § 185, eff. July 1, 1993.  Renumbered from Title 68, § 2357.15 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 19, eff. July 1, 1993.

§27A-2-11-303.  Tax credit.

A.  Any person, firm, corporation or other legal entity engaged, or proposing to engage, in the recycling, reuse or source reduction of any hazardous waste, the processing of which is certified as provided in Section 188 of Enrolled House Bill No. 1002 of the 1st Session of the 44th Oklahoma Legislature, shall be entitled to a one-time credit against its income tax liability, as provided in Section 187 of Enrolled House Bill No. 1002 of the 1st Session of the 44th Oklahoma Legislature, of not to exceed twenty percent (20%) of the net investment cost of equipment and installation of processes used for the recycling, reuse, or source reduction of hazardous waste.  Provided, that:

1.  The credit allowed to be taken shall not exceed the income tax liability for such year for such person, firm, corporation or legal entity;

2.  The tax credit to be allowed shall not extend to or include plant operating expenses;

3.  The person, firm, corporation or other legal entity applying for such tax credit actually uses the recycling, reuse, or source reduction process;

4.  The tax credit is taken within three (3) years of the installation and actual use of such process; and

5.  The tax credit allowed by any person, firm, corporation or other legal entity for any three (3) consecutive tax years shall not exceed a total of Fifty Thousand Dollars ($50,000.00).

B.  The investment cost of such process may be treated as a depreciable asset for income tax purposes.

Added by Laws 1986, c. 164, § 3, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 203, § 156, operative July 1, 1987; Laws 1992, c. 403, § 46, eff. Sept. 1, 1992; Laws 1993, c. 145, § 186, eff. July 1, 1993.  Renumbered from Title 68, § 2357.16 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 20, eff. July 1, 1993.

§27A-2-11-304.  Application for tax credit.

A.  In order to qualify for the income tax credit, said person, firm, corporation or other legal entity engaged, or proposing to engage, in such recycling, reuse, or source reduction of hazardous waste shall first make application to the Department of Environmental Quality on forms to be provided by the Department and shall submit all available information relative to the applicant's operations bearing upon the nature and amount of hazardous waste resulting, or expected to result therefrom, the effectiveness of the proposed recycling, reuse, or source reduction process and such other relevant information bearing upon the process as may be required by the Department.  Upon receipt of such application for tax credit and supporting information, it shall be the duty of the Department to make as accurately as possible:

1.  A verification of the accuracy of supporting information submitted by the applicant, or otherwise officially to determine the character and chemical content of the hazardous waste;

2.  A determination of the most effective type of recycling, reuse, or source reduction process taking into consideration alternative types of recycling, reuse, or source reduction methods if any, and the relative cost of each such type;

3.  A determination of the actual or approximate capital investment required to effectuate such installation so as to arrive at an actual or estimated agreed, net, nonprofitable or profitable investment expense of installing said recycling, reuse, or source reduction process; and

4.  A determination as to whether or not such recommended installation of recycling, reuse, or source reduction processes will of itself be productive of additional income or savings and will result in a reduction of hazardous waste for said applicant.

B.  The actual or estimated agreed net investment cost of such process shall be certified to the Oklahoma Tax Commission by the Department.  In no event shall the Oklahoma Tax Commission allow a tax credit to be taken in excess of the actual net investment cost of such approved recycling, reuse, or source reduction processing operations.

Added by Laws 1986, c. 164, § 4, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 203, § 157, operative July 1, 1987; Laws 1992, c. 403, § 47, eff. Sept. 1, 1992; Laws 1993, c. 145, § 187, eff. July 1, 1993.  Renumbered from Title 68, § 2357.17 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 21, eff. July 1, 1993.

§27A-2-11-305.  Certification of net investment expense - Allowance of tax credit.

A.  Upon a determination of all such facts posed by the applicant's recycling, reuse, or source reduction process in this state, the Department of Environmental Quality shall certify to the Oklahoma Tax Commission the actual or estimated agreed net investment expense of installing such process and shall submit all such relevant information for use by the Tax Commission in allowing such tax credit and in auditing income tax returns subsequently filed by the applicant.

B.  If an estimated agreed net investment expense is certified to the Tax Commission, the Tax Commission shall subsequently adjust such estimate to the actual cost outlay by the applicant for the process, not in excess of the certified estimate, at the time the tax credit is taken.  The income tax return specifying the cost outlay for the  process submitted by the applicant may be accepted by the Tax Commission as the actual net investment cost of the process unless the Tax Commission determines that an audit of the income tax return or income tax liability of the applicant is warranted.  In conducting an audit, the Tax Commission is authorized to request such records and documentation as they determine to be necessary to verify the accuracy of the return.  The person, firm, corporation or other legal entity taking such tax credit shall be required to submit to the Tax Commission evidence of the actual capital outlay for the installation of such process at the time such credit is to be taken for income tax purposes or when otherwise requested by the Tax Commission.

C.  The Commission shall allow the tax credit to be taken as and to the extent provided herein.

Added by Laws 1986, c. 164, § 5, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 203, § 158, operative July 1, 1987; Laws 1993, c. 145, § 188, eff. July 1, 1993.  Renumbered from Title 68, § 2357.18 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 22, eff. July 1, 1993.

§27A-2-11-306.  Administration of act.

It shall be the further duty of the Oklahoma Tax Commission, the Department of Environmental Quality, and any other state agency called upon for assistance in the proper enforcement of the Recycling, Reuse and Source Reduction Incentive Act, to cooperate each with the other in its administration so as to accomplish the purposes set forth in the Recycling, Reuse and Source Reduction Incentive Act.  The Department shall inform manufacturing and processing industries within and without the state of this tax credit benefit, and in every way possible gain the most favorable publicity and increased industrial activity for Oklahoma resulting from this enactment.

Added by Laws 1986, c. 164, § 6, eff. Jan. 1, 1987.  Amended by Laws 1993, c. 145, § 189, eff. July 1, 1993.  Renumbered from Title 68, § 2357.19 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 23, eff. July 1, 1993.

§27A-2-11-307.  Rules and regulations.

The Department of Environmental Quality and the Oklahoma Tax Commission shall promulgate rules and regulations necessary to administer the Recycling, Reuse and Source Reduction Incentive Act.

Added by Laws 1986, c. 164, § 7, eff. Jan. 1, 1987.  Amended by Laws 1993, c. 145, § 190, eff. July 1, 1993.  Renumbered from Title 68, § 2357.20 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 275, § 24, eff. July 1, 1993.

§27A-2-11-401.1.  Definitions.

As used in the Oklahoma Waste Tire Recycling Act:

1.  "Automotive dismantler and parts recycler" means the same as defined in Section 591.2 of Title 47 of the Oklahoma Statutes;

2.  "Commission" means the Oklahoma Tax Commission;

3.  "Crumb rubber" means fine particles of vulcanized rubber resulting from mechanical or cryogenic size reduction of waste tires;

4.  "Department" means the Department of Environmental Quality;

5.  "Erosion control project" means a project involving the utilization of waste tires for erosion control, bank stabilization or other conservation project;

6.  "Fund" means the Waste Tire Recycling Indemnity Fund;

7.  "Motorcycle" means a motor vehicle of a type defined in Section 1-135 of Title 47 of the Oklahoma Statutes;

8.  "Motor-driven cycle" means a motor vehicle of a type defined in Section 1-136 of Title 47 of the Oklahoma Statutes;

9.  "Motorized bicycle" means a motor vehicle of a type defined in Section 1-136.1 of Title 47 of the Oklahoma Statutes;

10.  "Motor vehicle" means the same as defined in Section 1-134 of Title 47 of the Oklahoma Statutes;

11.  "Priority cleanup list" means a list, created and maintained by the Department, of:

a. unpermitted waste dumps which did not exist when the owner took possession of the property where the tires are located, and were created without the consent of or benefit to the owner of the property, and

b. such other tire dumps designated by the Department pursuant to Section 2-11-401.6 of this title;

12.  "Tire" means any solid or air-filled covering for motor vehicle wheels;

13.  "Tire dealer" means any person engaged in the business of selling new and used tires to final consumers, not for resale;

14.  "Tire-derived fuel facility" or "TDF facility" means a facility that uses processed tires or whole waste tires for energy or fuel recovery;

15.  "Waste tire facility" means any place which is permitted as a solid waste disposal site, in accordance with the Oklahoma Solid Waste Management Act, at which waste tires are processed; and

16.  "Waste tire processing" means altering the form of whole waste tires by shredding, chipping, or other method approved by the Department, except baling.

Added by Laws 1989, c. 176, § 2, eff. July 1, 1989.  Amended by Laws 1991, c. 48, § 1, emerg. eff. April 9, 1991; Laws 1993, c. 145, § 192, eff. July 1, 1993.  Renumbered from § 53002 of Title 68 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1995, c. 191, § 2, eff. Nov. 1, 1995; Laws 1998, c. 314, § 11, eff. July 1, 1998; Laws 1999, c. 1, § 11, emerg. eff. Feb. 24, 1999; Laws 2001, c. 388, § 1, eff. Nov. 1, 2001; Laws 2004, c. 185, § 1, emerg. eff. May 3, 2004; Laws 2005, c. 230, § 1, eff. July 1, 2005.  Renumbered from § 2-11-402 of this title by Laws 2005, c. 230, § 8, eff. July 1, 2005.

NOTE:  Laws 1998, c. 114, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§27A-2-11-401.2.  Waste tire recycling fee - Assessment - Remittance - Delinquencies - Penalties.

A.  1.  Except as otherwise provided by this section, the following assessments shall be made for tires for use on motor vehicles.

a. At the time any tire:

(1) with a rim diameter of seventeen and one-half (17 1/2) inches rim diameter or less is sold by a tire dealer, there shall be assessed a waste tire recycling fee of One Dollar ($1.00) per tire,

(2) with a rim diameter greater than seventeen and one-half (17 1/2)inches is sold by a tire dealer, there shall be assessed a waste tire recycling fee of Three Dollars and fifty cents ($3.50) per tire, and

(3) is sold by a tire dealer for use on a motorcycle, motor-driven cycle or motorized bicycle, there shall be assessed a waste tire recycling fee of One Dollar ($1.00) per tire.

b. At any time a motor vehicle with a tire rim diameter of seventeen and one-half (17 1/2) inches or less is first registered in this state, there shall be assessed a waste tire recycling fee of One Dollar ($1.00) per tire.

c. At any time a motor vehicle with a tire rim diameter of greater than seventeen and one-half (17 1/2) inches is first registered in this state, there shall be assessed a waste tire recycling fee of Three Dollars and fifty cents ($3.50) per tire, except as otherwise provided by subparagraph d of this paragraph.

d. At any time a motorcycle, motor-driven cycle or motorized bicycle is first registered in this state, there shall be assessed a waste tire recycling fee of One Dollar ($1.00) per tire.

2.  Motor vehicles registered pursuant to Section 1120 of Title 47 of the Oklahoma Statutes shall be exempt from the provisions of this subsection.

3.  No fee shall be assessed by a tire dealer for used tires or retreaded tires for which the tire dealer can document that the recycling fee has been previously paid.

B.  1.  The tire dealer and motor license agent shall remit such fee to the Oklahoma Tax Commission in the same manner as provided by Section 1365 of Title 68 of the Oklahoma Statutes.

2.  Except as otherwise provided by this section, the tire dealer shall remit to the Commission ninety-seven and three-quarters percent (97.75%) of the fee due pursuant to this section at the time of filing any report as required by the Commission.

3.  Motor license agents shall remit all but One Dollar ($1.00) of the fee assessed on each vehicle registered.  The fees authorized to be retained by motor license agents pursuant to this paragraph shall not be considered compensation but may be retained in addition to the maximum sum of compensation authorized by Section 1143 of Title 47 of the Oklahoma Statutes.

4.  Failure to remit the fee at the time of filing the returns shall cause the fee to become delinquent.  If the fee becomes delinquent the tire dealer or motor license agent forfeits any claim to the discount authorized by this section and shall remit to the Tax Commission one hundred percent (100%) of the amount of the fee due plus any penalty due.

C.  If the fee imposed or levied by subsection A of this section, or any part of such amount, is not paid before the fee becomes delinquent, there shall be collected on the total delinquent fee interest at the rate of one and one-quarter percent (1 1/4%) per month from the date of the delinquency until paid.

D.  If any fee due under subsection A of this section, or any part thereof, is not paid within fifteen (15) days after the fee becomes delinquent, a penalty of ten percent (10%) on the total amount of fee due and delinquent shall be added and paid.

E.  All penalties or interest imposed by this section shall be recoverable by the Tax Commission as a part of the fee imposed and all penalties and interest shall be apportioned the same as the fee on which the penalties or interest are collected.

Added by Laws 1989, c. 176, § 3, eff. July 1, 1989.  Amended by Laws 1990, c. 296, § 9, operative July 1, 1990; Laws 1991, c. 342, § 26, emerg. eff. June 15, 1991; Laws 1993, c. 145, § 193, eff. July 1, 1993.  Renumbered from § 53003 of Title 68 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1993, c. 324, § 42, eff. July 1, 1993; Laws 1995, c. 191, § 3, eff. Nov. 1, 1995; Laws 1996, c. 59, § 1, emerg. eff. April 9, 1996; Laws 1997, c. 159, § 1, emerg. eff. April 25, 1997; Laws 2002, c. 502, § 1, emerg. eff. June 7, 2002; Laws 2005, c. 230, § 2, eff. July 1, 2005.  Renumbered from § 2-11-403 of this title by Laws 2005, c. 230, § 9, eff. July 1, 2005.

NOTE:  Laws 1993, c. 146, § 27 repealed by Laws 1993, c. 324, § 58, eff. July 1, 1993.

§27A-2-11-401.3.  Waste Tire Recycling Indemnity Fund.

A.  There is hereby created within the Oklahoma Tax Commission the "Waste Tire Recycling Indemnity Fund".  The Indemnity Fund shall be administered by the Oklahoma Tax Commission pursuant to the provisions of Section 195 of this act.

B.  The Indemnity Fund shall consist of:

1.  All monies received by the Commission as proceeds from the assessment imposed pursuant to Section 193 of this act;

2.  Interest attributable to investment of money in the Indemnity Fund; and

3.  Money received by the Commission in the form of gifts, grants, reimbursements, or from any other source intended to be used for the purposes specified by or collected pursuant to the provisions of the Oklahoma Waste Tire Recycling Act.

Added by Laws 1989, c. 176, § 4, eff. July 1, 1989.  Amended by Laws 1993, c. 145, § 194, eff. July 1, 1993.  Renumbered from § 53004 of Title 68 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1999, c. 254, § 5, eff. June 30, 1999.  Renumbered from § 2-11-404 of this title by Laws 2005, c. 230, 10, eff. July 1, 2005.

§27A-2-11-401.4.  Allocation of Waste Tire Recycling Indemnity Fund.

A.  Compensation to waste tire facilities and tire-derived fuel or TDF facilities pursuant to this section shall be limited to facilities located in Oklahoma.  Compensation for waste tire activities pursuant to this section shall be limited to waste tires from Oklahoma.  To be eligible, applicants for compensation shall be in compliance with the Oklahoma Waste Tire Recycling Act.

B.  The monies accruing annually to the Waste Tire Recycling Indemnity Fund shall be allocated first to the following:

1.  Four and one-half percent (4.5%) to the Oklahoma Tax Commission and three and one-half percent (3.5%) to the Department of Environmental Quality for the purpose of administering the requirements of the Oklahoma Waste Tire Recycling Act;

2.  An amount not to exceed Fifty Thousand Dollars ($50,000.00) per audit to the State Auditor and Inspector for the purpose of conducting audits of the Oklahoma Waste Tire Recycling Program pursuant to Section 2-11-401.6 of this title; and

3.  Up to ten percent (10%) for capital investment reimbursement to waste tire facilities and TDF facilities for the purchase of equipment necessary to utilize waste tires.  Only equipment purchased on or after January 1, 1995, shall be eligible.  The facilities are eligible for compensation at a rate of Twenty Dollars ($20.00) per ton of waste tires used.  Total reimbursement shall not exceed one hundred percent (100%) of the capital investment in eligible equipment.  The facilities may apply for compensation monthly to the Commission, and shall supply any information required by the Commission.

C.  After the allocations under subsection B of this section are made, the balance of monies in the Fund shall be available for compensation pursuant to the provisions of the Oklahoma Waste Tire Recycling Act as follows:

1.  Compensation to waste tire facilities for waste tire processing, at the rate of Fifty-four Dollars ($54.00) per ton of processed tire material.  For compensation the following conditions shall apply:

a. facilities that process waste tires by altering the form of the waste tires but do not produce crumb rubber shall not receive compensation until the facility documents the sale and movement of the processed tire material off-site to a third party,

b. facilities shall report and certify tire processing activity in terms of weight.  The facility shall by sworn affidavit provide to the Commission sufficient information to verify that the facility has processed tires and sold processed tires for actual recycling or reuse in accordance with the purposes of the Oklahoma Waste Tire Recycling Act, and

c. to be eligible for compensation, a facility shall not have accumulated more processed material than the amount for which the facility has provided financial assurance under its solid waste permit or the amount accumulated from three (3) years of operation, whichever is less;

2.   a. Compensation to waste tire facilities or TDF facilities at the rate of Fifty-three Dollars ($53.00) per ton of whole waste tires for the collection and transportation of waste tires from Oklahoma tire dealers, automotive dismantlers and parts recyclers, solid waste landfill sites, and dumps certified by the Department priority cleanup list, and delivering the tires to a waste tire facility or TDF facility.  The collection and transportation of waste tires shall be provided by the waste tire facility or TDF facility at no additional cost to the tire dealer or automotive dismantler and parts recycler or to the Fund.  The waste tire facility or TDF facility shall collect from any location at which there are at least three hundred waste tires.

b. Compensation under this paragraph shall not be payable until the waste tires have been actually processed according to the solid waste permit for the facility or actually used for energy or fuel recovery.  A TDF facility that collects and transports whole waste tires shall be eligible for compensation under this paragraph only for those whole waste tires consumed by that facility.

c. No tire dealer shall charge any customer any additional fee for the management, recycling, or disposal of any waste tire upon which the waste tire recycling fee has been remitted to the Commission.  For customers who choose not to leave a waste tire upon which the waste tire recycling fee has been remitted to the Commission, the tire dealer shall issue a receipt which entitles the customer to deliver the waste tire to the dealer at a later date.

d. To be eligible for compensation pursuant to this paragraph, the waste tire facility or TDF facility shall:

(1) demonstrate to the satisfaction of the Department that the facility is regularly engaged in the collection, transportation and delivery of waste tires to a waste tire facility or to a TDF facility, on a statewide basis, and from each county of the state,

(2) provide documentation to the Commission, signed by a dealer at the time of collection, which certifies by sworn affidavit the total amount of waste tire recycling fees, itemized by month, remitted by the dealer since the date the waste tires of the dealer were last collected, and

(3) annually demonstrate that at least five percent (5%) of the tires were collected from tire dumps or landfills on the Department priority cleanup list or community-wide cleanup events approved by the Department.

e. In lieu of proof of remitted tire recycling fees, the waste tire facility or TDF facility shall accept proof of purchase of a salvage vehicle registered in Oklahoma by an automotive dismantler and parts recycler, licensed pursuant to the Automotive Dismantlers and Parts Recycler Act, for the collection and transportation of up to five waste tires per salvage vehicle purchased on or after January 1, 1996;

3.   a. Compensation to a person, corporation or other legal entity who has obtained a permit or other authorization from the United States Army Corps of Engineers or a local Conservation District to provide services for erosion control projects.  Compensation shall be at the rate of Two Dollars and eighty cents ($2.80) per tire for waste tires having a tire rim diameter of greater than seventeen and one-half (17 1/2) inches, and eighty cents ($0.80) per tire for tires having a rim diameter less than or equal to seventeen and one-half (17 1/2) inches.

b. Reimbursement under this paragraph shall be subject to the following:

(1) the applicant for reimbursement collects or provides for the collection and utilization of waste tires in an erosion control project in Oklahoma in accordance with a written plan approved by the United States Army Corps of Engineers or by a local Conservation District,

(2) the tires are collected and transported to the site of the erosion control project,

(3) the site landowner agrees to plant trees or other suitable vegetation in accordance with a planting plan developed in conjunction with the Division of Forestry of the State Department of Agriculture, Food, and Forestry,

(4) the applicant reports and certifies the number of tires utilized.  The applicant shall by sworn affidavit provide to the Commission sufficient information to verify that the applicant has utilized the tires in accordance with the purposes of the Oklahoma Waste Tire Recycling Act,

(5) the applicant annually demonstrates that at least five percent (5%) of the tires utilized by the applicant for which compensation is requested were collected from tire dumps or landfills on the Department priority cleanup list or community-wide cleanup events approved by the Department,

(6) the applicant demonstrates to the satisfaction of the Department that the applicant is regularly engaged in the collection, transportation and delivery to erosion control projects of waste tires, on a statewide basis, and from each county of the state, at no additional cost to the tire dealer or automotive dismantler and parts recycler or to the Fund, and

(7) the applicant provides documentation to the Commission, signed by a dealer at the time of collection, which certifies by sworn affidavit the total amount of waste tire recycling fees, itemized by month, remitted by the dealer since the date the waste tires of the dealer were last collected.

c. In lieu of proof of remitted tire recycling fees, the applicant shall accept proof of purchase of a salvage vehicle registered in Oklahoma by an automotive dismantler and parts recycler, licensed pursuant to the Automotive Dismantlers and Parts Recycler Act, for the collection and transportation of up to five waste tires per salvage vehicle purchased on or after January 1, 1996.

d. Compensation pursuant to this paragraph shall be payable only for the tires collected and utilized in accordance with the purposes of the Oklahoma Waste Tire Recycling Act and as authorized by the Department.  During the course of the erosion control project, the Department may determine the amount of and authorize partial compensation, as tires are utilized in accordance with the written plan.

e. Any entity deemed eligible for reimbursement under the provisions of this paragraph shall be liable for the erosion control project for a period of five (5) years.  During the five-year period, if additional cleanup or remediation of an erosion control project is required due to failure or negligence on the part of the original contractor, the original contractor shall be responsible for cleanup costs and shall not be eligible for any additional compensation from the Fund for costs related to that erosion control project;

4.   a. Compensation to a unit of local or county government that submits to the Department for approval a plan for the use of baled waste tires in an engineering project.  Compensation shall be at the rate of fifty cents ($0.50) per tire.

b. The plan shall be approved by the Department before construction of the project begins.

c. Any unit of local or county government baling waste tires shall not accumulate more than fifty waste tire bales prior to beginning construction of an approved project.

d. Waste tires baled pursuant to this paragraph cannot be obtained from tire manufacturers, retailers, wholesalers, retreaders, or automotive dismantlers and parts recyclers.

e. Any unit of local or county government authorized to receive reimbursement for the use of baled waste tires in an engineering project shall report and certify whole waste tires by number.  The governmental unit shall by sworn affidavit provide sufficient information to the Commission to verify that the unit has utilized the tires in accordance with the purposes of the Oklahoma Waste Tire Recycling Act; and

5.  If the Fund contains insufficient funds in any month to satisfy the eligible reimbursements under this subsection, the Commission shall apportion the payments among the qualified applicants under this subsection according to the percentage of waste tires processed, collected and transported, or utilized.

D.  1.  After the allocations under subsections B and C of this section are made, any remaining monies in the Fund shall be available for TDF facilities and waste tire facilities that produce crumb rubber for compensation at the rate of Twenty-nine Dollars ($29.00) per ton of processed or whole waste tires used for energy or fuel recovery or the production of crumb rubber.

2.  The production of crumb rubber shall be considered a compensable event separate from and in addition to any compensation for waste tire processing under subsection C of this section.

3.  TDF facilities and waste tire facilities authorized to receive reimbursement under this subsection shall report and certify tire material used by weight.

4.  The facilities shall by sworn affidavit provide to the Commission sufficient information to verify that the facility has used the tires in accordance with the purposes of the Oklahoma Waste Tire Recycling Act.

5.  If the Fund contains insufficient funds in any month to satisfy the eligible reimbursements under this subsection, the Commission shall apportion the payments among the qualified applicants according to the percentage of waste tires used for energy or fuel recovery or the production of crumb rubber.

E.  After the allocations under subsections B, C and D of this section are made, any remaining monies in the Fund shall be disbursed as additional compensation to waste tire facilities or TDF facilities for the collection and transportation of waste tires from Oklahoma tire dealers, automotive dismantlers and parts recyclers, solid waste landfill sites, and dumps certified by the Department priority cleanup list, and delivering the tires to a waste tire facility or a TDF facility.  The Commission shall apportion the payments under this subsection among the qualified applicants according to the percentage of waste tires collected and transported.

F.  Waste tire facilities, TDF facilities, or persons, corporations or other legal entities authorized by the provisions of the Oklahoma Waste Tire Recycling Act to receive reimbursement shall demonstrate that the facilities or legal entities have successfully complied with the requirements of the Oklahoma Waste Tire Recycling Act through the filing of appropriate applications, reports, and other documentation that may be required by the Commission and the Department.

Added by Laws 1989, c. 176, § 5, eff. July 1, 1989.  Amended by Laws 1993, c. 145, § 195, eff. July 1, 1993.  Renumbered from § 53005 of Title 68 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 36, eff. July 1, 1994; Laws 1995, c. 191, § 5, eff. Nov. 1, 1995; Laws 1996, c. 170, § 1, emerg. eff. May 14, 1996; Laws 1998, c. 114, § 2, emerg. eff. April 13, 1998; Laws 1998, c. 314, § 12, eff. July 1, 1998; Laws 2001, c. 388, § 2, eff. Nov. 1, 2001; Laws 2003, c. 472, § 1; Laws 2004, c. 185, § 2, emerg. eff. May 3, 2004; Laws 2005, c. 230, § 3, eff. July 1, 2005.  Renumbered from § 2-11-405 of this title by Laws 2005, c. 230, § 11, eff. July 1, 2005.

§27A-2-11-401.5.  Excess monies accruing to the Waste Tire Recycling Indemnity Fund.

To the extent that monies accruing to the Waste Tire Recycling Indemnity Fund exceed the monies needed for the purposes previously specified in the Oklahoma Waste Tire Recycling Act, the Department of Environmental Quality may be reimbursed from the remaining funds for necessary costs associated with remediation of sites at which waste tires or other wastes incidental to the waste tires present a threat to human health or the environment.  Upon its receipt of documentation from the Department showing expenditures relating to the remediation of such sites, the Tax Commission shall reimburse the Department for its documented expenditures.

Added by Laws 2001, c. 388, § 3, eff. Nov. 1, 2001.  Renumbered from § 2-11-405.1 of this title by Laws 2005, c. 230, 12, eff. July 1, 2005.

NOTE:  Laws 2001, c. 262, § 1 repealed by Laws 2005, c. 230, § 6, eff. July 1, 2005.

§27A-2-11-401.6.  Rules.

A.  1.  The Oklahoma Tax Commission shall promulgate rules to carry out the provisions of the Waste Tire Recycling Act which pertain to the remittance of fees and to the allocation of monies accruing to the Waste Tire Recycling Indemnity Fund.

2.  The Commission shall prescribe forms, containing documentation as required by the Oklahoma Waste Tire Recycling Act, to be used by a waste tire facility, TDF facility, or person, corporation or other legal entity authorized to receive reimbursement.

3.  On at least a monthly basis, the Commission shall evaluate and process applications.

4.  The Commission shall make periodic inspections of tire dealers and motor license agents to ensure compliance with the provisions of Section 2-11-401.2 of this title, and shall make periodic inspections of applicants for compensation to ensure compliance with the provisions of Section 2-11-401.4 of this title.  The Commission shall submit a summary of the results of those inspections in an annual report to the office of the State Auditor and Inspector.

B.  1.  The Environmental Quality Board shall promulgate rules for the permitting of waste tire facilities under the Oklahoma Solid Waste Management Act and for the certification of any entity to receive compensation under the provisions of the Oklahoma Waste Tire Recycling Act.

2.  The Department of Environmental Quality shall file a report with the Legislature and the Governor detailing the administration of the Oklahoma Waste Tire Recycling Act and its effectiveness in bringing about the cleanup of existing waste tire dumps and in preventing the development of new dumps.  The first report shall be filed by no later than December 31, 1992.  Subsequent reports shall be filed every three (3) years thereafter.

3.  In developing the priority cleanup list, the Department shall prioritize those dumps where the landowner was a victim of illegal dumping.  Any other tire dump may be placed on the priority cleanup list in cases where the administrative enforcement process has been exhausted, and in such case, the Department may provide for the cleanup of the dump pursuant to Section 2-11-401.7 of this title.

C.  1.  By August 1, 1994, and every even year thereafter, the State Auditor and Inspector shall conduct or shall contract with an auditor or auditing company to conduct an independent audit of the books, records, files and other such documents of the Commission and the Department pertaining to the administration of the Fund.  The audit shall include, but shall not be limited to, a review of agency and claimant compliance with state statutes regarding the Fund, internal control procedures, adequacy of claim process expenditures from and debits of the Fund regarding reimbursements, administration, personnel, operating and other expenses charged by the Commission and Department, and the duties performed in detail by agency personnel and Fund personnel for which payment is made from the Fund.  In addition the audit shall include recommendations for improving claim processing, equipment needed for claim processing, internal control or structure for administering the Fund, and such other areas deemed necessary by the State Auditor and Inspector.

2.  The cost of the audit shall be borne by the Fund, pursuant to the limits and provisions of Section 2-11-401.4 of this title.

3.  Copies of the audit shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Chairs of the Appropriations Committee of both the Oklahoma House of Representatives and the Oklahoma State Senate.

Added by Laws 1989, c. 176, § 9, eff. July 1, 1989.  Amended by Laws 1993, c. 145, § 199, eff. July 1, 1993.  Renumbered from § 53009 of Title 68 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 2005, c. 230, § 4, eff. July 1, 2005.  Renumbered from § 2-11-409 of this title by Laws 2005, c. 230, § 13, eff. July 1, 2005.

§27A-2-11-401.7.  Unlawful storage, collection, disposal, transportation or removal of waste tires - Exemptions.

A.  Except as otherwise provided by this section, it shall be unlawful for any person to:

1.  Own or operate a site used for the storage, collection or disposal of more than fifty waste tires except at a site or facility permitted or approved by the Department of Environmental Quality to accept waste tires.  The provisions of this paragraph shall not apply to tire manufacturers, retailers, wholesalers and retreaders who store two thousand five hundred or fewer waste tires at their place of business or designated off-premises storage site;

2.  Dispose of waste tires at any site or facility other than a site or facility for which a permit has been issued, or which has been otherwise authorized by the Department;

3.  Knowingly transport or knowingly allow waste tires under the control or in the possession of the person to be transported to an unpermitted or unapproved site or facility; or

4.  Remove more than ten used tires from the possession of the dealer unless the dealer provides a manifest form, approved by the Department, which documents the removal and approved disposition or sale of the tires.  Dealers, haulers, and waste tire facilities shall keep copies of manifests available for inspection for five (5) years.

B.  The provisions of subsection A of this section shall not apply to the use of waste tires for agricultural purposes as recognized by the State Department of Agriculture, Food, and Forestry.

C.  The provisions of paragraphs 2 and 3 of subsection A of this section shall not be construed to prevent an individual from disposing of waste tires previously used by the individual as vehicle or equipment tires if the disposal is upon property owned by the individual and the disposal does not create a nuisance or pose a hazard to the public health or environment.

D.  1.  Except as otherwise ordered by the court, if the administrative enforcement process for a violation of an order issued by the Department for remediation, corrective action or cleanup of an illegal tire dump has been exhausted, the Department or a representative of the Department, upon notice to the landowner and an opportunity for the landowner to be heard on the issue, may enter the property to clean up the tire dump.

2.  The Department may initiate a court action to recover the actual cost of cleanup, attorney fees, court costs, and all other monies expended in connection with the cleanup.

3.  The Department shall deposit any funds recovered through such action into the Waste Tire Recycling Indemnity Fund.

Added by Laws 1989, c. 176, § 11, eff. July 1, 1989.  Amended by Laws 1993, c. 145, § 159, eff. July 1, 1993.  Renumbered from § 1-2324 of Title 63 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1994, c. 353, § 35, eff. July 1, 1994; Laws 1995, c. 191, § 1, eff. Nov. 1, 1995.  Renumbered from § 2-10-602 of this title by Laws 1995, c. 191, § 10, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 114, § 7, emerg. eff. April 13, 1998; Laws 2005, c. 230, § 5, eff. July 1, 2005.  Renumbered from § 2-11-413 of this title by Laws 2005, c. 230, § 14, eff. July 1, 2005.

§27A-2-11-401.  Short title.

This part shall be known and may be cited as the "Oklahoma Waste Tire Recycling Act".

Added by Laws 1989, c. 176, § 1, eff. July 1, 1989.  Amended by Laws 1993, c. 145, § 191, eff. July 1, 1993.  Renumbered from Title 68, § 53001 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-11-402.  Renumbered as § 2-11-401.1 of this title by Laws 2005, c. 230, § 8, eff. July 1, 2005.

§27A-2-11-403.1.  Repealed by Laws 2001, c. 262, § 4, eff. Nov. 1, 2001 and by Laws 2001, c. 388, § 8, eff. Nov. 1, 2001.

§27A-2-11-403.  Renumbered as § 2-11-401.2 of this title by Laws 2005, c. 230, § 9, eff. July 1, 2005.

§27A-2-11-404.  Renumbered as § 2-11-401.3 of this title by Laws 2005, c. 230, § 10, eff. July 1, 2005.

§27A-2-11-405.1.  Renumbered as § 2-11-401.5 of this title by Laws 2005, c. 230, § 12, eff. July 1, 2005.

§27A-2-11-405.  Renumbered as § 2-11-401.4 of this title by Laws 2005, c. 230, § 11, eff. July 1, 2005.

§27A-2-11-406.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-407.1.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-407.2.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-407.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-408.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-409.  Renumbered as § 2-11-401.6 of this title by Laws 2005, c. 230, § 13, eff. July 1, 2005.

§27A-2-11-410.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-411.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-412.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-413.  Renumbered as § 2-11-401.7 of this title by Laws 2005, c. 230, § 14, eff. July 1, 2005.

§27A-2-11-414.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-415.  Repealed by Laws 2005, c. 230, § 7, eff. July 1, 2005.

§27A-2-11-501.  Short title.

This part shall be known and may be cited as the "Plastic Container Labeling Act".

Added by Laws 1993, c. 145, § 201, eff. July 1, 1993.

§27A-2-11-502.  Plastic bottles or containers - Definitions.

For the purposes of the Plastic Container Labeling Act:

1.  "Board" means the Environmental Quality Board;

2.  "Department" means the Department of Environmental Quality;

3.  "Label" means a molded, imprinted or raised symbol on or near the bottom of a plastic container or bottle;

4.  "Person" means an individual, sole proprietor, partnership, association, corporation or other legal entity;

5.  "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow;

6.  "Plastic bottle" means a plastic container intended for single use that has a neck that is smaller than the body of the container, accepts a screw-type, snap cap or other closure and has a capacity of sixteen (16) fluid ounces or more, but less than five (5) gallons; and

7.  "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight (8) ounces or more but less than five (5) gallons.

Added by Laws 1990, c. 121, § 1, eff. Sept. 1, 1990.  Amended by Laws 1993, c. 145, § 202, eff. July 1, 1993.  Renumbered from Title 63, § 3001.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-11-503.  Plastic container labeling - Codes - Penalty.

A.  No person shall distribute, receive for sale or offer for sale in this state any plastic bottle or rigid plastic container unless such container is labeled with a code identifying the appropriate resin type used to produce the structure of the container.

B.  The code shall consist of a number placed within three triangulated arrows and letters placed below the triangle of arrows.  The triangulated arrows shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius.  The pointer (arrowhead) of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow.  The triangle, formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number.  The numbers and letters used shall be as follows:

1. = PETE (polyethylene terephthalate);

2. = HDPE (high density polyethylene);

3. = V (vinyl);

4. = LDPE (low density polyethylene);

5. = PP (polypropylene);

6. = PS (polystyrene);

7. = OTHER.

C.  The Department shall maintain a list of the label codes provided in subsection B of this section and shall provide a copy of that list to any person upon request.

D.  The Board may promulgate by rule a different plastic container labeling system than the one specified in this statute if there is any change in the nationally recognized standard codified herein.

E.  Any person convicted of violating the provisions of the Plastic Container Labeling Act shall be guilty of a misdemeanor.

Added by Laws 1990, c. 121, § 2, eff. Sept. 1, 1990.  Amended by Laws 1993, c. 145, § 203, eff. July 1, 1993.  Renumbered from Title 63, § 3001.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-2-12-101.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the "Oklahoma Lead-based Paint Management Act".

Added by Laws 1994, c. 321, § 1, eff. July 1, 1994.

§27A-2-12-102.  Definitions.

For the purposes of the Oklahoma Lead-based Paint Management Act:

1.  "Abatement" means any set of measures designed to permanently eliminate lead-based paint hazards in accordance with standards established by the Board.  The term abatement includes but is not limited to:

a. the removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead-contaminated soil, and

b. all preparation, cleanup, disposal and postabatement clearance testing activities associated with such measures;

2.  "Board" means the Environmental Quality Board;

3.  "Certified lead-based paint contractor" means any individual who is certified by the Department as a lead-based paint reduction contractor, inspector or hazard evaluator or a combination thereof;

4.  "Certified lead-based paint specialist" means a lead-based paint specialist certified by the Department;

5.  "Child-occupied facility" means a building or portion of a building constructed prior to 1978, which is visited by a child six (6) years of age or younger for at least three (3) hours in one day on two (2) or more days in the same week, when the combined visiting time for that child totals six (6) hours or more in one week and at least sixty (60) hours in one year.  The designated weekly period for this calculation begins on Sunday and ends on Saturday.  The term "child-occupied facility" may include, but is not limited to, day-care centers, preschools and kindergarten classrooms;

6.  "Deleading" means activities conducted by a lead-based paint contractor or specialist who offers to eliminate lead-based paint or lead-based paint hazards or to plan such activities;

7.  "Department" means the Department of Environmental Quality;

8.  "Executive Director" means the Executive Director of the Department of Environmental Quality;

9.  "Federally assisted housing" means residential dwellings receiving project-based assistance pursuant to programs including, but not limited to:

a. Section 221(d)(3) or 236 of the National Housing Act,

b. Section 1 of the Housing and Urban Development Act of 1965,

c. Section 8 of the United States Housing Act of 1937, or

d. Sections 502(a), 504, 514, 515, 516 and 533 of the Housing Act of 1949;

10.  "Federally owned housing" means residential dwellings owned or managed by the federal agency, or for which a federal agency is a trustee or conservator.  The term federal agency includes the federal Department of Housing and Urban Development, the Farmers Home Administration, the Resolution Trust Corporation, the Federal Deposit Insurance Corporation, the General Services Administration, the Department of Defense, the federal Department of Veterans Affairs, the Department of the Interior, the federal Department of Transportation, and any other federal agency;

11.  "Hazard evaluation" means an on-site investigation process established by the rules of the Board to determine and report the existence, nature, severity, and location of lead-based paint hazards in residential dwellings.  For purposes of this act, the term hazard evaluation shall be synonymous with the term risk assessment as used in Title X of the Residential Lead-based Paint Hazard Reduction Act of 1992, 42 U.S.C. 4851 et seq., Public Law No. 102-550;

12.  "Interim controls" means a set of measures designed to temporarily reduce human exposure or likely exposure to lead-based paint hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards, and the establishment and operation of management and resident education programs;

13.  "Lead-based paint" means paint or other surface coatings that contain lead in excess of 1.0 milligrams per centimeter squared or 0.5 percent by weight or:

a. in the case of paint or other surface coatings in target housing, such lower level as may be established by the United States Secretary of Housing and Urban Development, as defined in Section 302(c) of the federal Lead-based Paint Poisoning Prevention Act, or

b. in the case of any other paint or surface coatings, such other level as may be established by the Board;

14.  "Lead-based paint activities" means:

a. in the case of public property and private property, hazard evaluation assessment, inspection, deleading and abatement of lead sources or lead-based paint, lead-based paint hazards, lead-contaminated dust, or lead-contaminated soil, and demolition, and

b. in the case of any public building constructed before 1978, commercial building, bridge, or other structure or superstructure, identification of lead-based paint and materials containing lead-based paint, deleading, removal of lead from bridges and demolition;

15.  "Lead-based paint contractor" means any individual or firm who performs or supervises or offers to perform or to supervise lead-based paint inspections, hazard evaluations, project designs, abatements or reduction;

16.  "Lead-based paint reduction contractor" means any individual who performs or supervises lead-based paint services, including but not limited to hazard reduction, abatement, or deleading;

17.  "Lead-based paint hazard" means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil or lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established by the Board;

18.  "Lead-based paint hazard evaluator" means an individual certified by the Department to perform lead-based paint hazard evaluations;

19.  "Lead-based paint inspector" means an individual certified by the Department to perform a surface-by-surface investigation to determine the presence of lead-based paint and provide a report explaining the results of the investigation;

20.  "Lead-based paint services" means any lead-based paint hazard evaluation, detection, reduction, renovation, remodeling, abatement, on-site testing, or any other lead-based paint activities which may create a lead-based paint hazard;

21.  "Lead-based paint specialist" means any worker or other person directly and substantially involved in the performance of lead-based paint services and who has satisfactorily completed the required level of lead-based paint training from accredited training providers and programs, or in the case of out-of-state providers and programs, from Department-recognized and approved providers and programs.  For the purposes of this article, the term lead-based paint specialist shall be synonymous with the term abatement worker or worker as used in Title X of the Residential Lead-based Paint Hazards Reduction Act of 1992, 42 U.S.C., Section 4851 et seq., Public Law No. 102-550;

22.  "Lead-contaminated dust" means surface dust in residential or commercial dwellings that contains an area or mass concentration of lead in excess of levels determined by the Board to pose a threat of adverse human health effects;

23.  "Lead-contaminated soil" means bare soil on residential or commercial real property that contains lead at or in excess of the levels determined to be hazardous to human health by the Board;

24.  "Lead-hazard detection" means the identification of lead-based paint hazards;

25.  "Reduction" or "lead-hazard reduction" means measures designed to reduce or eliminate human exposure to lead-based paint hazards through methods including interim controls and abatement;

26.  "Residential dwelling" means:

a. a single-family dwelling, including attached structures such as porches and stoops, or

b. a single-family dwelling unit in a structure that contains more than one separate residential dwelling unit, and in which each such unit is used or occupied, or intended to be used or occupied, in whole or in part, as the home or residence of one or more persons; and

27.  "Target housing" means any housing constructed prior to 1978.  In the case of jurisdictions which banned the sale or use of lead-based paint prior to 1978, the United States Secretary of Housing and Urban Development, at the Secretary's discretion, may designate an earlier date.

Added by Laws 1994, c. 321, § 2, eff. July 1, 1994.  Amended by Laws 1997, c. 114, § 1, emerg. eff. April 15, 1997.

§27A-2-12-201.  Promulgation of rules by Environmental Quality Board - Consistency with federal law.

A.  The Environmental Quality Board shall promulgate rules governing lead-based paint services which will:

1.  Enable any lead-based paint contractor meeting the standards and criteria established by the Board, including satisfactory completion of required training in applicable courses offered by Department of Environmental Quality-accredited training providers and programs or an out-of-state provider or program recognized and approved by the Department, to become certified by the Department;

2.  Require that any lead-based paint reduction contractor, inspector or hazard evaluator or specialist performing or offering to perform lead-based paint services on target housing or child-occupied facilities is certified prior to the performance of any such service;

3.  Ensure that persons holding themselves out to be certified lead-based paint contractors or certified lead-based paint specialists have been certified as such by the Department; and

4.  Provide for accreditation of approved training providers and programs located in this state.

B.  Such rules shall:

1.  Contain standards for performing lead-based paint activities taking into account reliability, effectiveness and safety;

2.  Contain specific requirements for the accreditation of lead-based paint training programs and the instructors of such programs including, but not limited to:

a. minimum requirements for the accreditation of training providers,

b. minimum training curriculum requirements,

c. minimum training hour requirements,

d. minimum hands-on training requirements,

e. minimum trainee competency and proficiency requirements, and

f. minimum requirements for training program quality control;

3.  Set training requirements for certified lead-based paint contractors and lead-based paint specialists and require that such training be provided by Department-accredited training providers and programs, or by out-of-state providers and programs recognized and approved by the Department.  Such requirements shall allow for differences in the training needs of such contractors and specialists in lead-based paint services in target housing and child-occupied facilities and in applicable state and municipal regulatory waste disposal requirements;

4.  Provide that training requirements applicable to lead-based paint specialists establish minimum acceptable levels of training and periodic refresher training for each class of specialists;

5.  Require that all lead-based paint training programs shall include, but not be limited to, a hands-on component and instruction on the health effects of lead exposure, the use of personal protective equipment, workplace hazards and safety problems, reduction and abatement methods and work practices, decontamination procedures, cleanup and waste disposal procedures, lead monitoring and on-site testing methods, and legal rights and responsibilities;

6.  Set forth requirements for certification of lead-based paint contractors and specialists.  Such requirements shall include, but are not limited to, applications therefor, bonding and education, training, examination and experience prerequisites;

7.  Establish a system of training for all personnel who render review and inspection services for the Department in order to assure uniform statewide application of rules; and

8.  Identify guidelines, based on federal regulations, for the determination of adverse human health effects posed by lead-based paint hazards.

C.  Rules promulgated by the Board shall not apply to railroad bridges owned or leased by a railroad.

D.  1.  The Board shall establish a system of nonrefundable fees to be charged for certification of lead-based paint contractors and specialists, accreditation of approved Oklahoma training programs and training providers, recognition and approval of out-of-state accredited training programs and training providers, any training or other program related to lead-based paint services conducted by the Department, and for services rendered by the Department in connection with such certification, accreditation, recognition and approval, and programs.

2.  The Board shall base its schedule of fees upon the costs of services provided.

3.  The state and political subdivisions thereof, shall be exempt from any certification fees required by rules of the Board if an affidavit is filed with the Department stating that the applicant is employed by the state or political subdivision thereof and shall only be performing lead-based paint services for the state or political subdivision employer.  Any such employee who performs or offers to perform lead-based paint services as a certified lead-based paint contractor or specialist for persons other than his or her state or political subdivision employer shall be subject to certification fees upon such performance or offer.

E.  Any rules promulgated by the Board shall be consistent with federal laws and regulations relating to lead-based paint services specified by the Residential Lead-based Paint Hazard Reduction Act of 1992, 42 U.S.C. 4851 et seq., Public Law No. 102-550, to ensure consistency in regulatory action.  Such rules shall not be more restrictive than corresponding federal regulations unless such stringency is specifically authorized by this article.  The Board shall have the right to revise its rules and procedures from time to time to assure that lead-based paint projects continue to be eligible for federal funding by meeting the state certification program standards and other requirements that may from time to time be promulgated by federal agencies that have jurisdiction over lead-based paint hazards.

Added by Laws 1994, c. 321, § 3, eff. July 1, 1994.  Amended by Laws 1997, c. 114, § 2, emerg. eff. April 15, 1997.

§27A-2-12-202.  Department of Environmental Quality - Official state agency designation - Power and duty.

A.  The Department of Environmental Quality is hereby designated as the official agency of this state for purposes of cooperating with, and implementing the state lead-based paint reduction and regulation program under the jurisdiction of, the federal Environmental Protection Agency.

B.  In addition to authority under the Oklahoma Environmental Quality Code, the Department shall have the power and duty to:

1.  Issue, renew, reactivate and renew, reinstate, modify, suspend, revoke, or refuse to issue, renew, reactivate and renew, reinstate, or modify certification pursuant to the provisions of the Oklahoma Lead-based Paint Management Act;

2.  Cooperate with others in facilitating the development of educational and training programs, examinations, and community outreach materials, and cooperate with those who conduct educational and training programs or prepare materials related to lead-based paint activities and associated subjects;

3.  Conduct, and determine the criteria for the successful completion of, certification examinations and provide for the confidentiality of examinations and individual scores;

4.  Issue, renew, reinstate, modify, suspend, revoke, or refuse to issue, renew, reinstate, or modify accreditation to lead-based paint training programs and the providers of such programs, and recognize and approve out-of-state training programs and providers;

5.  Enforce the provisions of this article, rules promulgated thereunder, and orders, accreditations and certifications issued pursuant thereto;

6.  Collect and analyze samples to determine the presence and condition of lead-based paint as necessary for the enforcement of this article;

7.  Convene and coordinate an interagency task force which shall meet on a regular basis to exchange information regarding lead poisoning prevention and lead-hazard control matters;

8.  Establish liaison with other states having a state certification program to assure consistency of program requirements, in order to facilitate reciprocity of certification and accreditation among the several states;

9.  Make and enter into all contracts and agreements necessary or incidental to the performance of the Department's duties and the execution of its powers pursuant to the Oklahoma Lead-based Paint Management Act including, but not limited to, contracts with the United States, other states, agencies and political subdivisions of this state;

10.  Accept grants from the United States government, its agencies and instrumentalities, and any other source.  To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary and desirable; and

11.  Otherwise exercise all incidental powers as necessary and proper to implement and enforce the provisions of the Oklahoma Lead-based Paint Management Act and the rules of the Board promulgated thereto.

Added by Laws 1994, c. 321, § 4, eff. July 1, 1994.

§27A-2-12-301.  Certification - Waiver - Renewal.

A.  An applicant who has paid the required nonrefundable certification fees and has complied with the requirements of this article and rules promulgated thereunder, including, but not limited to, education, training, experience and examination prerequisites, shall be certified by the Department of Environmental Quality.

B.  The Department may waive some or all of its testing, training, experience, or examination requirements for certification if the applicant presents a currently valid certificate or license issued to him by another state or certifying agency or institution or national nonprofit organization for lead-based paint services, if the Department finds that the certification requirements of the issuer in effect at the time of issuance are equivalent to its certification requirements; provided, however, that no certification shall be issued under this subsection unless the holder of the certificate would be issued a similar certificate or license by such other state, certifying agency, or organization under substantially the same conditions.

C.  Any certificate issued under this section shall be renewed by the April 1 occurring not more than one year after the date of the most recent date of issuance, renewal, reactivation or reinstatement.  Thereafter, the certificate may be renewed for a one-year period beginning April 1 and ending March 31 of the following year.

D.  A certificate shall be renewed upon approval of the Department.  Application for such renewal shall be submitted to the Department on forms prescribed by the Department, shall be accompanied by a nonrefundable renewal fee as set by the Board and shall include documentation that the applicant has met the annual renewal requirements of the Department.  The Department shall allow a thirty-day grace period for such renewals without payment of late fees, provided the applicant submits the required renewal fee and qualifies for such renewal.

E.  A certificate which is not so renewed shall expire on April 30 after the thirty-day grace period, and shall have no further validity unless the Department, upon receipt of an application from the holder of the expired certificate within one (1) year after the certificate's March 31 renewal date, reactivates and renews such certificate.  Such reactivation and renewal application shall include the submission of data on forms prescribed by the Department, nonrefundable renewal and reactivation late fees as set by the Environmental Quality Board, and documentation that the applicant has met the Department's renewal requirements.  A reactivated certificate may be renewed annually thereafter as provided in this section.

F.  The holder of an expired and unreactivated certificate shall not be issued any new certificate unless the certificate holder applies and qualifies therefor pursuant to this article and rules promulgated thereunder.

G.  Any certificate issued pursuant to the Oklahoma Lead-based Paint Management Act may contain such conditions or restrictions as the Department shall deem necessary or appropriate.

H.  A certificate shall not be issued pursuant to the provisions of this article to any entity other than an individual or firm.

Added by Laws 1994, c. 321, § 5, eff. July 1, 1994.  Amended by Laws 1997, c. 114, § 3, emerg. eff. April 15, 1997.

§27A-2-12-302.  Prohibition on performing services or advertising as certified contractor, specialist unless properly certified - Official certification list - Health and safety information.

A.  No lead-based paint contractor shall perform or offer to perform lead-based paint services upon any target housing or child-occupied facilities unless such person is certified by the Department prior to performing or offering to perform such services.

B.  No individual shall advertise or otherwise present himself as a certified lead-based paint contractor or specialist, for purposes of offering to perform or performing lead-based paint services unless certified by the Department pursuant to this article and rules promulgated thereunder.

C.  Certified lead-based paint contractors and specialists shall use only environmental sampling laboratories that are part of an effective voluntary accreditation program as determined by the federal Environmental Protection Agency or which are federally certified to analyze for lead in paint films, soil and dust.

D.  The Department shall maintain an official listing of the names and addresses of all certified lead-based paint contractors and specialists and make such list available to any person requesting it upon payment of a copying fee established by the Environmental Quality Board.

E.  The State Department of Labor shall provide health and safety information on lead abatement to all lead-based paint contractors and specialists certified pursuant to the terms of this article.

Added by Laws 1994, c. 321, § 6, eff. July 1, 1994.  Amended by Laws 1997, c. 114, § 4, emerg. eff. April 15, 1997.

§27A-2-12-303.  Prohibition on advertising as accredited program or provider unless properly accredited - Out-of-state accreditation.

A.  No person, agency, institution or organization shall advertise or otherwise present itself as an accredited lead-based paint training program unless accredited by the Department pursuant to this article and rules promulgated thereunder.

B.  No individual shall advertise or otherwise present himself as an accredited lead-based paint training provider or instructor unless accredited for such purposes by the Department pursuant to this article and rules promulgated thereunder.

C.  Any accreditation issued pursuant to this article may contain conditions as the Department shall deem necessary or appropriate.

D.  Any program or training provider accreditation issued pursuant to this article and rules promulgated thereunder shall be renewable annually for the period September 1 through August 31 pursuant to rules promulgated by the Board.

E.  1.  Upon application by an out-of-state training program or training provider, the Department may recognize and approve in part or in whole the current accreditation of the applicant if the Department finds that the state's accreditation requirements in effect at the time of accreditation are equivalent to the requirements of the Department; provided, however, that no such accreditation will be recognized and approved by the Department unless the applicant program or provider would be accredited by such other state under substantially the same conditions.

2.  Recognition and approval of an out-of-state training program or training provider may be granted with such conditions as the Department shall deem necessary or appropriate.

Added by Laws 1994, c. 321, § 7, eff. July 1, 1994.

§27A-2-12-304.  Issuance, renewal of certificate, accreditation - Refusal, revocation, suspension - Reapplication.

A.  1.  The Department shall have power to refuse to issue or renew, in part or in whole, a certificate or accreditation or, after notice and opportunity for an individual proceeding as provided in Article II of the Administrative Procedures Act and the Oklahoma Environmental Quality Code, and rules promulgated thereunder, revoke or suspend in part or in whole any certificate or accreditation for good cause including, but not limited to:

a. gross inefficiency or incompetence,

b. violation of any provisions of this article, rules promulgated thereunder or the terms or conditions of any certification, accreditation or order issued pursuant thereto, or

c. fraud or misrepresentation in obtaining a certificate or accreditation.

2.  After the expiration of one (1) year after the Department's denial of an application for a new or renewed certification or accreditation, or for a reactivated and renewed certificate, or the Department's revocation of a certification or accreditation, the holder of such certificate or accreditation may make application to the Department for new certification or accreditation.  After the expiration of one (1) year after the Department's suspension of a certification or accreditation, the holder may make application to the Department for reinstatement or new certification or accreditation.  Such new issuance or reinstatement shall rest in the sound discretion of the Department.

B.  The Department may withdraw in part or in whole its recognition and approval of any out-of-state training program or training provider at any time the program or provider does not qualify therefor pursuant to this article and rules of the Board.

Added by Laws 1994, c. 321, § 8, eff. July 1, 1994.

§27A-2-12-401.  Education and public information program - Publication of informational pamphlet.

A.  Consistent with the terms of federal funding agreements and the receipt of such funds by the Department for such information programs, the Executive Director shall institute an education and public information program, in order to inform the general public, and particularly parents of children residing in areas of significant exposure to sources of lead-based paint hazards, teachers, social workers and other human services personnel; owners of residential property, particularly property constructed previous to 1945; and health services personnel at major hospitals, of the dangers, frequency, and sources of lead-based paint hazards, and the methods of preventing such hazards.

B.  Consistent with the terms of federal funding agreements and the receipt of such funds by the Department for such an information program, the Department, after notice and opportunity for comment, shall publish, and from time to time revise, a lead-based paint hazard information pamphlet to be used in connection with the Oklahoma Lead-based Paint Management Act and Section 1018 of the federal Residential Lead-based Paint Hazard Reduction Act of 1992.  The pamphlet shall:

1.  Contain information regarding the health risks associated with exposure to lead;

2.  Provide information on the presence of lead-based paint hazards in federally assisted, federally owned, and target housing;

3.  Describe the risk of lead exposure for children under six (6) years of age, pregnant women, women of childbearing age, persons with respiratory disease or disabilities, persons involved in home renovation, and others residing in a dwelling with lead-based paint hazards;

4.  Describe the risks of renovation in a dwelling with lead-based paint hazards;

5.  Provide information on approved methods for evaluating and reducing lead-based paint hazards and their effectiveness in identifying, reducing, eliminating, or preventing exposure to lead-based paint hazards;

6.  Advise persons how to obtain a list of certified contractors;

7.  State that a hazard evaluation or on-site inspection for lead-based paint is recommended prior to the purchase, lease, or renovation of target housing;

8.  State that certain state and local laws may impose additional requirements related to lead-based paint in housing and provide a listing of federal, state, and local agencies in each state, including address and telephone number, that can provide information about applicable laws and available governmental and private assistance and financing; and

9.  Provide such other information about environmental hazards associated with residential real property as the Department deems appropriate.

Added by Laws 1994, c. 321, § 9, eff. July 1, 1994.

§27A-2-12-402.  Renovation, demolition and remodeling - Guidelines.

In order to reduce the risk of exposure to lead in connection with renovation, demolition and remodeling of target housing and child-occupied facilities, the Environmental Quality Board shall, consistent with the terms of federal funding agreements and the receipt of such funds by the Department of Environmental Quality for such development and dissemination, promulgate guidelines for the conduct of such renovation, demolition and remodeling activities which may create a risk of exposure to dangerous levels of lead.  The Department shall disseminate such guidelines to persons engaged in such renovation, demolition and remodeling through hardware and paint stores, employee organizations, trade groups, state and local agencies, and through other appropriate means.

Added by Laws 1994, c. 321, § 10, eff. July 1, 1994.  Amended by Laws 1997, c. 114, § 5, emerg. eff. April 15, 1997.

§27A-2-12-501.  Federal employment contingent upon federal funds.

Any full-time-equivalent employees employed by the Department pursuant to this article to be compensated with federal funds shall have their employment contingent upon the procurement of federal funds and shall be terminated when federal support of those positions is discontinued.  All activities performed by these employees shall be discontinued upon their termination due to the lack of such federal funds.

Added by Laws 1994, c. 321, § 11, eff. July 1, 1994.

§27A-2-14-101.  Short title.

Sections 1 through 12 of this act shall be known and may be cited as the "Oklahoma Uniform Environmental Permitting Act".

Added by Laws 1994, c. 373, § 1, eff. July 1, 1994.

§27A-2-14-102.  Intent.

It is the intent of the Oklahoma Legislature that the Oklahoma Uniform Environmental Permitting Act provide for uniform permitting provisions regarding notices and public participation opportunities that apply consistently and uniformly to applications for permits and other permit authorizations issued by the Department of Environmental Quality.

Added by Laws 1994, c. 373, § 2, eff. July 1, 1994.  Amended by Laws 1995, c. 285, § 11, eff. July 1, 1995.

§27A-2-14-103.  Definitions.

For the purposes of the Oklahoma Uniform Environmental Permitting Act:

1.  "Application" means a document or set of documents, filed with the Department of Environmental Quality for the purpose of receiving a permit or the modification, amendment or renewal thereof from the Department.  "Application" includes any subsequent additions, revisions or modifications submitted to the Department which supplement, correct or amend a pending application;

2.  "Council" means any advisory council authorized by the Legislature to recommend rules to the Environmental Quality Board;

3.  "Draft permit" means a draft document prepared by the Department after it has found a Tier II or III application for a permit to be administratively and technically complete, pursuant to the requirements of the Oklahoma Environmental Quality Code and rules promulgated thereunder, and that such application may warrant the issuance, modification or renewal of the permit;

4.  "Permit" means a permission required by law and issued by the Department, the application for which has been classified as Tier I, II or III by the Board.  The term "permit" includes but is not limited to:

a. specific types of permits and other Department authorizations including certifications, registrations, licenses and plan approvals, and

b. an approved variance from a promulgated rule; however, for existing facilities the Department may require additional notice and public participation opportunities for variances posing the potential for increased risk;

5.  "Process meeting" means a meeting open to the public which is held by the Department to explain the permitting process and the public participation opportunities applicable to a specific Tier III application;

6.  "Proposed permit" means a document, based on a draft permit and prepared by the Department after consideration of comments received on the draft permit, which indicates the Department's decision to issue a final permit pending the outcome of an administrative permit hearing, if any;

7.  "Qualified interest group" means any organization with twenty-five or more members who are Oklahoma residents;

8.  "Response to comments" means a document prepared by the Department after its review of timely comments received on a draft denial or draft permit pursuant to public comment opportunities which:

a. specifies any provisions of the draft permit that were changed in the proposed or final permit and the reasons for such changes, and

b. briefly describes and responds to all significant comments raised during the public comment period or formal public meeting about the draft denial or draft permit;

9.  "Tier I" means a basic process of permitting which includes application, notice to the landowner and Department review.  For the Tier I process a permit shall be issued or denied by a technical supervisor of the reviewing Division or local representative of the Department provided such authority has been delegated thereto by the Executive Director;

10.  "Tier II" means a secondary process of permitting which includes:

a. the Tier I process,

b. published notice of application filing,

c. preparation of draft permit or draft denial,

d. published notice of draft permit or draft denial and opportunity for a formal public meeting, and

e. public meeting, if any.

For the Tier II process, a permit shall be issued or denied by the Director of the reviewing Division provided such authority has been delegated thereto by the Executive Director; and

11.  "Tier III" means an expanded process of permitting which includes:

a. the Tier II process except the notice of filing shall also include an opportunity for a process meeting,

b. preparation of the Department's response to comments, and

c. denial of application, or

d. preparation of a proposed permit, published notice of availability of proposed permit and response to comments and of opportunity for an administrative permit hearing; and administrative permit hearing if any.

For the Tier III process a permit shall be issued or denied by the Executive Director.

Added by Laws 1994, c. 373, § 3, eff. July 1, 1994.  Amended by Laws 1995, c. 285, § 12, eff. July 1, 1995.

§27A-2-14-104.  Applicability.

A.  The Oklahoma Uniform Environmental Permitting Act shall apply to applications filed with the Department on or after July 1, 1996.

B.  Applications subject to the Oklahoma Uniform Environmental Permitting Act shall continue to be subject to additional or more comprehensive notice and public participation opportunities set forth in rules of the Board promulgated pursuant to federal requirements for individual state permitting programs.

Added by Laws 1994, c. 373, § 4, eff. July 1, 1994.  Amended by Laws 1995, c. 285, § 13, eff. July 1, 1995.

§27A-2-14-201.  Rules for implementation.

A.  The Board shall have the authority to promulgate rules to implement the Oklahoma Uniform Environmental Permitting Act for each tier which will to the greatest extent possible:

1.  Enable applicants to follow a consistent application process;

2.  Ensure that uniform public participation opportunities are offered;

3.  Provide for uniformity in notices required of applicants; and

4.  Set forth procedural application requirements.

B.  Such rules shall:

1.  Designate applications as Tier I, II or III.  In making such determinations, the Board and each recommending Council shall consider information and data offered on:

a. the significance of the potential impact of the type of activity on the environment,

b. the amount, volume and types of waste proposed to be accepted, stored, treated, disposed, discharged, emitted or land applied,

c. the degree of public concern traditionally connected with the type of activity,

d. the federal classification, if any, for such proposed activity, operation or type of site or facility, and

e. any other factors relevant to such determinations;

2.  For purposes of this section, the Board and each recommending Council shall ensure that such designations are consistent with any analogous classifications set forth in applicable federal programs.

C.  Such rules shall for each tier:

1.  Set forth uniform procedures for filing an application;

2.  Contain specific uniform requirements for each type of notice required by the Oklahoma Uniform Environmental Permitting Act; provided, however, that if notice and public participation opportunities are required, such requirements shall not exceed those set forth for the tier unless required otherwise by applicable federal regulations promulgated as rules of the Board or a holding of the Oklahoma Supreme Court;

3.  Contain other provisions needed to implement and administer this article; and

4.  Designate positions to which the Executive Director may delegate, in writing, the power and duty to issue, renew, amend, modify and deny permits.

D.  Such rules shall be adopted by the Board by March 1, 1996.

Added by Laws 1994, c. 373, § 5, eff. July 1, 1994.  Amended by Laws 1995, c. 285, § 14, eff. July 1, 1995.

§27A-2-14-202.  Department of Environmental Quality - Powers and duties.

A.  The Department is hereby authorized to implement and enforce the provisions of the Oklahoma Uniform Environmental Permitting Act and rules promulgated thereunder.

B.  In addition to authority under the Oklahoma Environmental Quality Code, the Department shall have the power and duty to:

1.  Evaluate applications for administrative and technical completeness pursuant to requirements of the Code and rules promulgated thereunder and, when necessary to determine such completeness, request changes, revisions, corrections, or supplemental submissions;

2.  Evaluate notices related to applications for sufficiency of content and compliance and require that omissions or inaccuracies be cured;

3.  Consider timely and relevant comments received;

4.  Prepare responses to comments, draft and final denials, and draft, proposed and final permits;

5.  Cooperate with federal agencies as is required for federal review or oversight of state permitting programs;

6.  Consolidate processes related to multiple, pending applications filed by the same applicant for the same facility or site in accordance with rules of the Board; and

7.  Otherwise exercise all incidental powers as necessary and proper to implement the provisions of the Oklahoma Uniform Environmental Permitting Act and rules promulgated thereunder.

Added by Laws 1994, c. 373, § 6, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 15, eff. July 1, 1996.

§27A-2-14-203.  Repealed by Laws 1995, c. 285, § 26, eff. July 1, 1995.

§27A-2-14-301.  Notice requirements.

A.  Upon filing a Tier II or III application with the Department, the applicant shall publish notice of the filing as legal notice in one newspaper local to the proposed new site or existing facility.  The publication shall identify locations where the application may be reviewed, including a location in the county where the proposed new site or existing facility is located.

B.  For Tier III applications, the publication shall also include notice of a thirty-day opportunity to request, or give the date, time and place for, a process meeting on the permitting process.  If the Department receives timely request and determines that a significant degree of public interest in the application exists, it shall schedule and hold such meeting.  The applicant shall be entitled to attend the meeting and may make a brief presentation on the permit request.  Any local community meeting to be held by the applicant on the proposed facility or activity for which a permit is sought may, with the agreement of the Department and the applicant, be combined with the process meeting authorized by this paragraph.

C.  The provisions of this section shall not stay the Department's review of the application.

Added by Laws 1994, c. 373, § 8, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 16, eff. July 1, 1996.

§27A-2-14-302.  Draft denial or draft permit - Notice requirements - Public review.

A.  Upon conclusion of its technical review of a Tier II or III application within the permitting timeframes established by rules promulgated by the Board, the Department shall prepare a draft denial or draft permit.

1.  Notice of a draft denial shall be given by the Department and notice of a draft permit shall be given by the applicant.

2.  Notice of the draft denial or draft permit shall be published as legal notice in one newspaper local to the proposed new site or existing facility.  The notice shall identify places where the draft denial or draft permit may be reviewed, including a location in the county where the proposed new site or existing facility is located, and shall provide for a set time period for public comment and for the opportunity to request a formal public meeting on the respective draft denial or draft permit.  Such time period shall be set at thirty (30) days after the date the notice is published unless a longer time is required by federal regulations promulgated as rules by the Board.  In lieu of the notice of opportunity to request a public meeting, notice of the date, time, and place of a public meeting may be given, if previously scheduled.

B.  Upon the publication of notice of a draft permit, the applicant shall make the draft permit and the application, except for proprietary provisions otherwise protected by law, available for public review at a location in the county where the proposed new site or existing facility is located.

Added by Laws 1994, c. 373, § 9, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 17, eff. July 1, 1996.

§27A-2-14-303.  Public meeting - Procedure.

The Department shall expeditiously schedule and hold a formal public meeting if the Department receives written timely request for such meeting, pursuant to the provisions of Section 2-14-302 of this title, and determines there is a significant degree of public interest in the draft denial or draft permit.

1.  Notice of the meeting shall be given to the public at least thirty (30) days prior to the meeting date.

2.  The public meeting shall be held at a location convenient to and near the proposed new site or existing facility not more than one hundred twenty (120) days after the date notice of the draft denial or draft permit was published.

3.  At the meeting, any person may submit oral or written statements and data concerning the draft permit.  Reasonable limits may be set upon the time allowed for oral statements.

4.  The public comment period shall automatically be extended to the close of the public meeting.  Upon good cause shown, the presiding officer may extend the comment period further to a date certain by so stating at the meeting.

5.  Such meeting shall not be a quasi-judicial proceeding.

6.  The applicant or a representative of the applicant shall be present at the meeting to respond to questions.

Added by Laws 1994, c. 373, § 10, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 18, eff. July 1, 1996.

§27A-2-14-304.  Issuance or denial of final permit - Administrative procedures.

A.  For draft permits or draft denials for Tier II applications on which no comment or public meeting request was timely received and on which no public meeting was held, the final permit shall be issued or denied.

B.  For draft permits or draft denials for Tier II applications on which comment or a public meeting request was timely received or on which a public meeting was held, the Department, after considering the comments, shall prepare a response to comments and issue the draft permit as is or as amended or make final denial.

The response to comments shall be prepared within ninety (90) days after the close of the public comment period unless extended by the Executive Director upon a determination that additional time is required due to circumstances outside the control of the Department.  Such circumstances may include, but shall not be limited to, an act of God, a substantial and unexpected increase in the number of applications filed, additional review duties imposed on the Department from an outside source, or outside review by a federal agency.

C.  For a draft permit for a Tier III application, after the public comment period and the public meeting, if any, the Department shall prepare a response to comments and either issue a final denial in accordance with paragraph 2 of this subsection or prepare a proposed permit.

1.  When a proposed permit is prepared, the applicant shall publish notice, as legal notice in one newspaper local to the proposed new site or existing facility, of the Department's tentative decision to issue the permit.  Such notice shall identify the places where the proposed permit and the Department's response to comments may be reviewed, including a location in the county where the proposed new site or existing facility is located and shall offer a twenty-day opportunity to request an administrative hearing to participate in as a party.  The opportunity to request a hearing shall be available to the applicant and any person or qualified interest group who claims to hold a demonstrable environmental interest and who alleges that the construction or operation of the proposed facility or activity would directly and adversely affect such interest.

If no written administrative hearing request is received by the Department by the end of twenty (20) days after the publication date of the notice, the final permit shall be issued.

2.  If the Department's final decision is to deny the permit, it shall give notice to the applicant and issue a final denial in accordance with subsection F of this section.

D.  When an administrative hearing is timely requested on a proposed permit in accordance with subsection C of this section, all timely requests shall be combined in a single hearing.  The hearing shall be a quasi-judicial proceeding and shall be conducted by an Administrative Law Judge in accordance with Article 2 of the Administrative Procedures Act, the Code and rules promulgated by the Environmental Quality Board.

1.  The applicant shall be a party to the hearing.

2.  The Department shall schedule a prehearing conference within sixty (60) days after the end of the hearing request period.

3.  The Department shall move expeditiously to an evidentiary proceeding in which parties shall have the right to present evidence before the Department on whether the proposed permit and the technical data, models and analyses, and information in the application upon which the proposed permit is based are in substantial compliance with applicable provisions of the Code and rules promulgated thereunder and whether the proposed permit should be issued as is, amended and issued, or denied.

4.  Failure of any party to participate in the administrative proceeding with good faith and diligence may result in a default judgment with regard to that party; provided however, that no final permit shall be issued solely on the basis of any such judgment.

E.  If the Department decides to reverse its initial draft decision, it shall withdraw the draft denial or draft permit and prepare a draft permit or draft denial, as appropriate.  Notice of the withdrawal of the original draft and preparation of the revised draft shall be given as provided in Section 2-14-302 of this title.  The Department shall then re-open the comment period and provide additional opportunity for a formal public meeting on the revised draft as described in Section 2-14-303 of this title.

F.  Upon final issuance or denial of a permit for a Tier III application, the Department shall provide public notice of the final permit decision and the availability of the response to comments, if any.

G.  Any appeal of a Tier III final permit decision or any final order connected therewith shall be made in accordance with the provisions of the Code and the Administrative Procedures Act.

H.  Any applicant, within ten (10) days after final denial of the application for a new original permit on which no final order was issued, may petition the Department for reconsideration on the grounds stated in subsection A of Section 317 of Title 75 of the Oklahoma Statutes as if the denial was an order.  Disposition of the petition shall be by order of the Executive Director according to subsections B and D of Section 317 of Title 75 of the Oklahoma Statutes.

Added by Laws 1994, c. 373, § 11, eff. July 1, 1996.  Amended by Laws 1995, c. 285, § 19, eff. July 1, 1996; Laws 2002, c. 227, § 3, emerg. eff. May 9, 2002.

§27A-2-14-305.  General permits.

For common and routine permit applications, the Department of Environmental Quality may expedite the permitting process by issuing permits of general applicability, hereafter identified as "general permits".  General permits shall be subject to all the Tier II administrative procedures including the public participation requirements.  The administrative process for rulemaking shall not be applicable to the issuance of general permits.  Individual applicants may obtain authorization through the Tier I process to conduct an activity covered by a general permit.  General permits are limited to activities under the Tier I and Tier II classifications.

Added by Laws 1997, c. 200, § 1, eff. July 1, 1997.

§27A-2-14-401.  Repealed by Laws 2002, c. 227, § 4, emerg. eff. May 9, 2002.

§27A-2-15-101.  Short title.

Sections 1 through 10 of this act shall be known and may be cited as the "Oklahoma Brownfields Voluntary Redevelopment Act".

Added by Laws 1996, c. 356, § 1, emerg. eff. June 14, 1996.

§27A-2-15-102.  Purpose of act - Construction.

A.  The Oklahoma Legislature hereby declares that the purpose of the Oklahoma Brownfields Voluntary Redevelopment Act is to:

1.  Provide for the establishment of a voluntary program by the Department of Environmental Quality;

2.  Foster the voluntary redevelopment and reuse of brownfields by limiting the liability of property owners, lenders, lessees, and successors and assigns from administrative penalties assessed by the Department and civil liability with regard to the remedial actions taken by the applicant for environmental contamination caused by pollution, as required by a consent order, if the remedial action is not performed in a reckless or negligent manner; and

3.  Provide for a risk-based system for all applicable sites based on the proposed use of the site.

B.  The Oklahoma Brownfields Voluntary Redevelopment Act shall not be construed to authorize or encourage any person or other legal entity to cause or increase pollution, to avoid compliance with state and federal laws and regulations concerning pollution or to in any manner escape responsibility for maintaining environmentally sound operations.

Added by Laws 1996, c. 356, § 2, emerg. eff. June 14, 1996.  Amended by Laws 2004, c. 141, § 3, eff. Nov. 1, 2004.

NOTE:  Laws 2004, c. 111, § 3 repealed by Laws 2005, c. 1, § 27, emerg. eff. March 15, 2005.

§27A-2-15-103.  Definitions.

For purposes of the Oklahoma Brownfields Voluntary Redevelopment Act:

1.  "Applicant" means any person who or entity which:

a. has acquired the ownership, operation, management, or control of a site through foreclosure or under the terms of a bona fide security interest in a mortgage or lien on, or an extension of credit for, a brownfields site and which forecloses on or receives an assignment or deed in lieu of foreclosure or other indicia of ownership and thereby becomes the owner of a brownfield,

b. possesses a written expression of an interest to purchase a brownfield and the ability to implement a brownfield redevelopment proposal,

c. is the legal owner in fee simple of a brownfield,

d. is a tenant on or lessee of the brownfield site, or

e. is undertaking the remediation of a brownfield site;

2.  "Brownfield" means an abandoned, idled or underused industrial or commercial facility or other real property at which expansion or redevelopment of the real property is complicated by pollution;

3.  "Certificate of Completion" means a document issued by the Department of Environmental Quality pursuant to Section 2-15-106 of this title upon a determination that an applicant has successfully completed agency-approved risk-based remediation;

4.  "Certificate of No Action Necessary" means a document issued by the Department of Environmental Quality pursuant to Section 2-15-106 of this title upon a determination that no remediation is deemed necessary for the expansion or redevelopment of the property for a planned use;

5.  "Consent order" means an order entered into by the Department of Environmental Quality and an applicant, binding an applicant and the Department to specified authorizations, activities, duties, obligations, responsibilities and other requirements;

6.  "Demonstrated pattern of uncorrected noncompliance" means a history of noncompliance by the applicant with state or federal environmental laws or rules or regulations promulgated thereto, as evidenced by past operations clearly indicating a reckless disregard for the protection of human health and safety, or the environment;

7.  "Land use disclosure" means the Certificate of Completion or the Certificate of No Action Necessary, issued by the Department of Environmental Quality, which is required to be filed in the office of the county clerk of the county wherein the site is situated pursuant to Section 2-15-107 of this title;

8.  "Pollution" means the same as the term is defined in Section 2-1-102 of this title;

9.  "Remediation" means activities necessary to clean up, mitigate, correct, abate, minimize, eliminate, control and contain pollution in compliance with a consent order from the Department of Environmental Quality; and

10.  "Risk-based remediation" means site assessment or site remediation, the timing, type, and degree of which are determined according to case-by-case consideration of actual or potential risk to human health and safety, or the environment from pollution of a brownfield site.

Added by Laws 1996, c. 356, § 3, emerg. eff. June 14, 1996.  Amended by Laws 2004, c. 141, § 4, eff. Nov. 1, 2004.

NOTE:  Laws 2004, c. 111, § 4 repealed by Laws 2005, c. 1, § 28, emerg. eff. March 15, 2005.

§27A-2-15-104.  Redevelopment program - Administration - Voluntary nature of program - Regulatory entities not to require evidence of participation - Ineligible persons - Rules.

A.  The Department of Environmental Quality may establish and implement a voluntary redevelopment program for brownfields.  In administering the Oklahoma Brownfields Voluntary Redevelopment Act, the Department shall:

a. approve site-specific remediation plans for each site as necessary, using a risk-based system,

c. use risk-based remediation procedures as determined by the agency to establish cleanup levels, and

d. develop and implement rules and procedures for the review and processing of Brownfields Voluntary Redevelopment project applications for obtaining funds allocated to the state from the Federal Clean Water Act and other state and federal funds available for Brownfields Voluntary Redevelopment projects.

B.  Any brownfields program established pursuant to the Oklahoma Brownfields Voluntary Redevelopment Act shall be a voluntary program.

C.  No state governmental entity regulating any person or institution shall require evidence of participation in the Oklahoma Brownfields Voluntary Redevelopment Act.

D.  The provisions of the Oklahoma Brownfields Voluntary Redevelopment Act shall not apply to any person who is:

1.  Responsible for taking corrective action on the real property pursuant to orders or agreements issued by the federal Environmental Protection Agency;

2.  Not in substantial compliance with a final agency order or any final order or judgment of a court of record secured by any state or federal agency relating to the generation, storage, transportation, treatment, recycling or disposal of regulated substances; or

3.  Has a demonstrated pattern of uncorrected noncompliance.

E.  1.  The Board of Environmental Quality shall promulgate rules necessary to implement the Oklahoma Brownfields Voluntary Redevelopment Act.

2.  The Department is specifically authorized to promulgate emergency rules necessary pursuant to the Administrative Procedures Act to implement the provisions of the Oklahoma Brownfields Voluntary Redevelopment Act.

3.  Such rules shall include but not be limited to provision for applications, consent orders, notice and public participation opportunities, brownfield remediation plans and no action necessary determinations issued by the Department.

Added by Laws 1996, c. 356, § 4, emerg. eff. June 14, 1996.  Amended by Laws 1999, c. 381, § 1, emerg. eff. June 8, 1999.

§27A-2-15-105.  Remediation proposals or no action necessary determinations - Application - Factors considered.

A.  An applicant may apply to the Department of Environmental Quality for a consent order for risk-based remediation of a brownfield site or for a no action necessary determination.

B.  The application shall, as a minimum, include:

1.  A description of:

a. the brownfield which is the subject of the application pursuant to the Oklahoma Brownfields Voluntary Redevelopment Act,

b. the concentrations of contaminants in the soils, surface water, or groundwater at the site,

c. the air releases which may occur during remediation of the site, and

d. any monitoring of the brownfield which is to occur after issuance of the Certificate of Completion or Certificate of No Action Necessary;

2.  A remediation plan for remediating any pollution on the brownfield or a proposal that no action is necessary to remediate the brownfield considering the present levels of pollution at the site and the proposed future use of the property;

3.  The current and proposed use of groundwater on and near the site;

4.  The operational history of the site and the current use of areas contiguous to the site;

5.  The present and proposed uses of the site;

6.  Information concerning the nature and extent of any contamination caused by pollution at the site and any possible impacts on areas contiguous to the site;

7.  Any analytical results from a laboratory certified by the Department of Environmental Quality or other data which characterizes the soil, groundwater or surface water on the site; and

8.  An analysis of the human and environmental pathways to exposure from pollution at the site based upon the property's future use as proposed by the applicant.

C.  Remediation or proposal for a no action necessary determination shall be based on the potential risk to human health and safety and to the environment posed by the pollution at the site, considering the following factors:

1.  The proposed use of the brownfield;

2.  The possibility of movement of the pollution in a form and manner which would result in exposure to humans and to the surrounding environment at levels which exceed applicable standards or which represent an unreasonable risk to human health and safety, or the environment as determined by the Department; and

3.  The potential risks associated with the remediation proposal or no action necessary determination and the economic and technical feasibility and reliability of such proposal or determination.

Added by Laws 1996, c. 356, § 5, emerg. eff. June 14, 1996.  Amended by Laws 2004, c. 141, § 5, eff. Nov. 1, 2004.

NOTE:  Laws 2004, c. 111, § 5 repealed by Laws 2005, c. 1, § 29, emerg. eff. March 15, 2005.

§27A-2-15-106.  Public meetings or hearings not authorized - Zoning - Rejection or return of applications - Consent orders - No action necessary determinations - Applicability of orders or determinations - Written statement of reasons for disapproval - Certificates of Completion or No Action Necessary - Records - Archives and records law inapplicable.

A.  The Department of Environmental Quality is not authorized to hold any public meeting or hearing to require information, make any determination, or in any manner consider the zoning or rezoning for any proposed redevelopment of a site.  The Department shall assume that any proposed redevelopment of the site meets or will meet any zoning requirements.

B.  The Department may reject or return an application if:

1.  A federal requirement precludes the eligibility of the site;

2.  The application is not complete and accurate; or

3.  The applicant is ineligible under the provisions of the Oklahoma Brownfields Voluntary Redevelopment Act or any rules promulgated pursuant thereto.

C.  The Department may enter into a consent order with the applicant for remediation of a site if the Department concludes that the remediation will:

1.  Attain a degree of control of pollution pursuant to the Oklahoma Brownfields Voluntary Redevelopment Act, other applicable Department rules and standards, and all applicable state and federal laws as determined by the Department; and

2.  For constituents not governed by paragraph 1 of this subsection, reduce concentrations such that the property does not present an unreasonable risk, as determined by the Department, to human health and safety or to the environment based upon the property's proposed use.

D.  The Department may make a no action necessary determination if the application as required by the Oklahoma Brownfields Voluntary Redevelopment Act indicates the existence of pollution which, given the proposed use of the property, does not pose an unreasonable risk to human health and safety or to the environment as determined by the Department.

E.  The consent order and the no action determination apply only to conditions caused by pollution on the property, to applicable state or federal laws and to applicable rules and standards promulgated by the Board of Environmental Quality that existed at the time of submission of the application.

F.  If an application is disapproved by the Department, the Department shall promptly provide the applicant with a formal written statement of the reasons for such denial.

G.  1.  If the Department determines that the applicant has successfully completed the requirements specified by the consent order, the Department shall certify the completion by issuing to the applicant a Certificate of Completion.  The certificate shall list the use specified in the consent order for the site.  The certificate shall also include provisions stating that:

a. the Department shall not pursue administrative penalties and civil actions against the applicant, lenders, lessees, and successors and assigns associated with actions taken to remediate pollution which is the subject of the consent order,

b. the applicant and all lenders, lessees, and successors and assigns shall not be subject to civil liability with regard to the remedial actions taken by the applicant for pollution, as required by the consent order if the remedial action is not performed in a reckless or negligent manner,

c. no person responsible for pollution who has not participated in the voluntary remediation process shall be released from any liability, and

d. the Certificate of Completion shall remain effective as long as the property is in substantial compliance with the consent order.

2.  If the Department determines that no remediation action is deemed necessary for the site, the Department shall issue the applicant a Certificate of No Action Necessary.  The certificate shall list the use specified in the application for the site.  The certificate shall also include provisions stating that:

a. the Department shall not pursue any administrative penalties or civil actions against the applicant, lenders, lessees, and successors and assigns associated with the determination that no action is necessary to remediate the pollution which is the subject of the certificate,

b. the applicant and all lenders, lessees, and successors and assigns shall not be subject to civil liability with regard to the determination that no action is necessary to remediate the site,

c. no person responsible for pollution who has not participated in the application process for a no action necessary determination shall be released from any liability,

d. the Certificate of No Action Necessary shall remain effective as long as the site is in substantial compliance with the certificate as determined by the Department, and

e. the issuance of the Certificate of No Action Necessary shall not be construed or relied upon in any manner as a determination by the Department that the brownfield has not been or is not environmentally polluted.

H.  The Department shall keep and maintain a copy of the application, work plan, consent order, any other correspondence, record, authorization, and report received by the Department, and an official copy of the Certificate of Completion or the Certificate of No Action Necessary pursuant to the provisions of the Oklahoma Brownfields Voluntary Redevelopment Act relating to the site in an accessible location.

I.  Chapter 10A of Title 67 of the Oklahoma Statutes shall not apply to any records or copies required to be kept and maintained pursuant to this section.

Added by Laws 1996, c. 356, § 6, emerg. eff. June 14, 1996.  Amended by Laws 2004, c. 141, § 6, eff. Nov. 1, 2004.

NOTE:  Laws 2004, c. 111, § 6 repealed by Laws 2005, c. 1, § 30, emerg. eff. March 15, 2005.

§27A-2-15-107.  Land use disclosures - Filing - Violations of authorized uses.

A.  1.  All land use disclosures shall be filed in the land records by the applicant in the office of the county clerk where the site is located.

2.  Within thirty (30) days of receipt of the Certificate of Completion or the Certificate of No Action Necessary, the applicant shall submit to the Department of Environmental Quality an official copy of the land use disclosure filed with the county clerk in the county in which the site is located.

3.  Failure to record the land use disclosure with the county clerk and submit the official copy to the Department as required by this section shall render the Certificate of Completion or Certificate of No Action Necessary voidable.

B.  Whoever knowingly converts, develops or uses a brownfield site in violation of an authorized use as specified in the land use disclosure shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punishable by a fine of not more than One Thousand Dollars ($1,000.00), imprisonment in the county jail for not more than one (1) year, or both such fine and imprisonment.  Each day such violation continues shall be considered a separate offense.

Added by Laws 1996, c. 356, § 7, emerg. eff. June 14, 1996.

§27A-2-15-108.  Release of liability from administrative penalties or civil actions.

A.  1.  The Department of Environmental Quality shall not assess against an applicant administrative penalties or pursue civil actions associated with the pollution which is the subject of the consent order or no action necessary determination if:

a. the applicant is in compliance with the consent order during remediation or with the Certificate of No Action Necessary, and

b. the applicant is in compliance with any post-certification conditions or requirements specified in the consent order.

2.  After issuance of the Certificate of Completion or Certificate of No Action Necessary, the Department shall not assess administrative penalties or pursue civil actions regarding the pollution which is the subject of the consent order or no action necessary determination against any lender, lessee, or successor or assign if the lender, lessee, or successor or assign is in compliance with any post-certification conditions or requirements as specified in the consent order or Certificate of No Action Necessary.

B.  1.  Failure of the applicant and any lenders, lessees, or successors or assigns to materially comply with the consent order entered into pursuant to the Oklahoma Brownfields Voluntary Redevelopment Act shall render the consent order or the Certificate of Completion or the Certificate of No Action Necessary voidable.

2.  Submission of any false or materially misleading information by the applicant knowing such information to be false or misleading shall render the consent order, Certificate of Completion, or Certificate of No Action Necessary voidable.

C.  1.  An applicant to whom a Certificate of Completion or a Certificate of No Action Necessary has been issued pursuant to the Oklahoma Brownfields Voluntary Redevelopment Act and such applicant's lenders, lessees, or successors or assigns or any other person, this state or a local political subdivision thereof or any other legal entity purchasing, in good faith, the property which was subject to the Oklahoma Brownfields Voluntary Redevelopment Act shall not be subject to civil liability regarding the pollution which was the subject of the consent order or certificate if the applicant is in compliance with any post-certification conditions or requirements specified in the consent order or certificate.

2.  Except as otherwise provided in this subsection, nothing in the Oklahoma Brownfields Voluntary Redevelopment Act shall be construed to limit or negate any other rights of any person from pursuing or receiving legal or equitable relief from the applicant or any other person or legal entity causing or contributing to the pollution.

3.  In those cases where an applicant conducts a voluntary remediation in conjunction with a party responsible for the pollution, the responsible party shall also be released from liability to the same extent as the applicant.

D.  The release of liability from administrative penalties and any civil actions authorized by the Oklahoma Brownfields Voluntary Redevelopment Act shall not apply to:

1.  Any pollution and consequences thereof that the applicant causes or has caused outside the scope of the consent order or the certificate issued by the Department;

2.  Any pollution caused or resulting from any subsequent redevelopment of the property;

3.  Existing pollution not addressed prior to issuance of the Certificate of Completion or the Certificate of No Action Necessary; or

4.  Any person responsible for pollution who has not participated in the voluntary remediation.

Added by Laws 1996, c. 356, § 8, emerg. eff. June 14, 1996.  Amended by Laws 2004, c. 111, § 7, emerg. eff. April 15, 2004; Laws 2004, c. 381, § 5, emerg. eff. June 3, 2004.

NOTE:  Laws 2004, c. 141, § 7 repealed by Laws 2004, c. 381, § 6, emerg. eff. June 3, 2004.

§27A-2-15-109.  Reimbursement of costs.

The Department of Environmental Quality may require the applicant to reimburse the Department for reasonable costs described in the consent order for the review and oversight of any remediation, reports, field activities or other services or duties of the Department pursuant to the Oklahoma Brownfields Voluntary Redevelopment Act which are performed by the Department prior to the issuance of the Certificate of Completion or the Certificate of No Action Necessary, unless otherwise authorized by the consent order.

Added by Laws 1996, c. 356, § 9, emerg. eff. June 14, 1996.

§27A-2-15-110.  Prior applications and consent orders ratified - Continued reliance - Benefits and releases of liability to be part of consent order - Applicability of section.

A.  Except as otherwise specified by this section, any application for remediation of a site submitted to the Department of Environmental Quality prior to the effective date of this act which results in a consent order, and any consent order issued by the Department prior to the effective date of this act meeting the conditions and requirements established by the Department or as otherwise determined by the Department to be in compliance for such site is hereby ratified.

B.  Any person who has entered into a consent order with the Department pursuant to this section may continue to rely upon the consent order if the person has accepted the conditions of and in other respects complies with the requirements so established and with the provisions of the consent order as determined by the Department.

C.  Any benefits and releases of liability from administrative penalties and from civil action as provided by the Oklahoma Brownfields Voluntary Redevelopment Act shall apply and be made part of the consent order.

D.  The provisions of this section shall apply only to applications made and/or consent orders issued after January 1, 1988.

Added by Laws 1996, c. 356, § 10, emerg. eff. June 14, 1996.

§27A-2-106a.  Conservation Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Conservation Commission to be designated the "Conservation Commission Revolving Fund (#405)".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Conservation Commission from appropriations, fees, charges, penalties, and any other sources that are not designated for deposit to any other fund as authorized by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Conservation Commission to perform the duties imposed by the Commission by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 441, § 1.

§27A-2-106b.  Conservation Commission Tar Creek Mine Reclamation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Conservation Commission to be designated the "Conservation Commission Tar Creek Mine Reclamation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Conservation Commission from appropriations, fees, charges, penalties, federal grants and any other sources including interest earned from the income in the fund that are designated for deposit to such fund or designated for duties associated with the Tar Creek superfund project.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Conservation Commission to perform the duties imposed on the Commission by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 441, § 2.

§27A-3.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§27A-3-1-101.  Short title.

This chapter shall be known and may be cited as the "Conservation District Act".

Added by Laws 1971, c. 346, § 15101, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 204, eff. July 1, 1993.  Renumbered from Title 82, § 1501-101 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-1-102.  Legislative determination  Declaration of policy.

In recognition of the everincreasing demands on the renewable natural resources of the state and of the need to preserve, protect and develop such resources at such a rate and at such levels of quality as will meet the needs of the people of the state, it is hereby declared to be the policy of the State of Oklahoma to provide for the conservation of the renewable natural resources of this state, and for the control and prevention of soil erosion, and for the prevention of floodwater and sediment damages, and for furthering the conservation, development, utilization and disposal of water, and thereby to preserve and develop natural resources, control floods, conserve and develop water resources and water quality, prevent impairment of dams and reservoirs, preserve wildlife, preserve natural beauty, promote recreational development, protect the tax base, protect public lands and protect and promote the health, safety and general welfare of the people of this state. It is further the policy of the Legislature to authorize conservation districts established under the Conservation District Act to serve as the primary local unit of government responsible for the conservation of the renewable natural resources of this state, and competent to administer, in close cooperation with landowners and occupiers, with local governmental units, and with agencies of the government of this state and of the United States, projects, programs and activities suitable for effectuating the policy of the Conservation District Act.  Provided, however, in those areas included within the existing jurisdiction of planning commissions created pursuant to the provisions of Titles 11 and/or 19, of the Oklahoma Statutes or their successors, such districts shall serve as the collateral units of government so responsible.

Added by Laws 1971, c. 346, § 15102, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 205, eff. July 1, 1993.  Renumbered from Title 82, § 1501-102 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-1-103.  Definitions.

As used in the Conservation District Act:

1.  "District" or "conservation district" means a governmental subdivision of this state, and a public body corporate and politic, organized in accordance with the provisions of the Conservation District Act, for the purposes, with the powers, and subject to the restrictions hereinafter set forth;

2.  "Director" means a member of the governing body of a conservation district, elected or appointed in accordance with the provisions of the Conservation District Act;

3.  "Commission" means the Oklahoma Conservation Commission;

4.  "State" means the State of Oklahoma;

5.  "Agency of this state" includes the government of this state and any subdivision, agency or instrumentality, corporate or otherwise, of the government of this state;

6.  "United States" or "agencies of the United States" includes the United States of America, and any department, agency or instrumentality of the federal government;

7.  "Government" or "governmental" includes the government of this state, the government of the United States, and any subdivision, agency or instrumentality, corporate or otherwise, of either of them;

8.  "Due notice" which shall be in conformance with the Administrative Procedures Act means notice published at least twice, with an interval of at least seven (7) days between the two publication dates, in a newspaper or other publication of general circulation within the district, or, if no such publication of general circulation is available, by posting at five conspicuous places within the district, such posting to include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally.  At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates;

9.  "District cooperator" means any person that has entered into a cooperative agreement with a conservation district for the purpose of protecting, conserving and practicing wise use of the renewable natural resources under his or her control;

10.  "Renewable natural resources", "natural resources" or "resources" include land, soil, water, vegetation, trees, natural beauty, scenery and open space;

11.  "Conservation" includes conservation, development, improvement, maintenance, preservation, protection and wise use of land, water and related natural resources; the control and prevention of floodwater and sediment damages; and the disposal of excess surface waters;

12.  "Cost-Share program" means the assumption by the state of a proportional share of the cost of installing conservation structures, conservation practices or best management practices on lands for public and environmental benefits;

13.  "Best management practices" means a control method or combination of control methods that is determined to be the most effective and practicable means of preventing soil loss from erosion or reducing the amount of nonpoint source pollution from a given land use;

14.  "Nonpoint source" shall have the same meaning as such word is defined by the Oklahoma Environmental Quality Act;

15.  "Pollution" shall have the same meaning as such word is defined by the Oklahoma Environmental Quality Act;

16.  "Nonpoint source working group" means an advisory group established by the Conservation Commission to provide input into the state's nonpoint source management and assessment program and is open to federal, state and local environmental agencies and natural resource agencies and other interested groups;

17.  "Watershed" means an area of land that drains to a given point;

18.  "Blue Thumb Program" means a nonpoint source educational program emphasizing water quality education, including volunteer monitoring;

19.  "Soil science" means the science which:

a. is the study of physical, chemical, and biological processes taking place in both naturally occurring and reconstructed unconsolidated material formed by the alteration of parent rock due to exposure at the earth's surface, and

b. includes sampling, measuring, identification, characterization, classification, and mapping of soil materials and migration of water solute, air and other gaseous components in the unsaturated portion of the earth; and

20.  "Soil scientist" means a person who:

a. has earned a baccalaureate or higher degree in a field of soil science from an institution of higher education which is accredited by a regional or national accrediting agency, with a minimum of thirty (30) semester hours or forty-five (45) quarter hours of undergraduate work in a field of biological, physical, or earth science with a minimum of fifteen (15) semester hours of core soil science courses, and

b. has a specific and continuous record of related and verifiable soil science work experience for two (2) years.  Publications in a soil science publication or prior qualifications as an expert witness in administrative or judicial proceeding, hearing or trial shall be prima facie verification of experience related to soil science.

Added by Laws 1971, c. 346, § 15-103, operative July 1, 1971.  Amended by Laws 1981, c. 170, § 1, emerg. eff. May 13, 1981; Laws 1993, c. 145, § 206, eff. July 1, 1993.  Renumbered from Title 82, § 1501-103 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1997, c. 217, § 4, eff. July 1, 1997; Laws 1998, c. 5, § 12, emerg. eff. March 4, 1998; Laws 1998, c. 271, § 1, eff. July 1, 1998.

NOTE:  Laws 1997, c. 24, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§27A-3-2-101.  How constituted.

A.  There is hereby established, to serve as an agency of the state and to perform the functions conferred upon it in the Conservation District Act, the Oklahoma Conservation Commission, which commission shall succeed to all the powers, duties and property of the State Soil Conservation Board.  The Commission shall consist of five (5) members whose qualifications and manner of appointment shall be hereinafter designated.  The State of Oklahoma is hereby divided into five state areas for the purpose of selecting the members of the Oklahoma Conservation Commission.  Each of the state areas shall be composed of the following counties:

State Area No. 1 comprising fifteen counties:

Cimarron Woodward Blaine

Texas Dewey Alfalfa

Beaver Canadian Grant

Harper Woods Garfield

Ellis Major Kingfisher

State Area No. 2 comprising fifteen counties:

Kay Oklahoma Love

Noble Cleveland Seminole

Logan McClain Garvin

Payne Lincoln Murray

Pawnee Pottawatomie Carter

State Area No. 3 comprising sixteen counties:

Osage Rogers Cherokee

Creek Wagoner Sequoyah

Washington Muskogee Adair

Tulsa Craig Delaware

Okmulgee Mayes Ottawa

Nowata

State Area No. 4 comprising fifteen counties:

Roger Mills Custer Comanche

Beckham Washita  Cotton

Greer Kiowa Grady

Harmon Tillman    Stephens

Jackson Caddo Jefferson

State Area No. 5 comprising sixteen counties:

Okfuskee Atoka Latimer

Hughes Bryan Pushmataha

Pontotoc Pittsburg Choctaw

Johnston McIntosh Le Flore

Marshall Haskell McCurtain

Coal

B.  The entire territory of this state shall be included within conservation districts.

C.  The Governor shall appoint one member from each of the five state areas as herein created, and each such member so appointed shall be, at the time of his appointment a Conservation District Director.  Each member of the Oklahoma Conservation Commission shall be a Conservation District Director during the entire term as a Commission member.  No fewer than three members of said Board shall be actively engaged in the practice of farming and/or ranching or shall derive at least a majority of their income from farming and/or ranching.  As a condition to their appointment, such members shall be residents of the state area from which they are appointed.  Such appointments shall be made by the Governor and shall be subject to confirmation by the Senate and such appointments shall be made by the Governor within thirty (30) days after the expiration of the terms of office of said members.  Each member shall serve for a period of five (5) years, and shall be removed only for cause.  In the event of a vacancy, the vacancy shall be filled in the same manner as the original appointment was made and by the same appointing authority.

D.  The Commission shall keep a record of its official actions, shall adopt a seal, which seal shall be judicially noticed, and may perform such acts, hold such public hearings and promulgate such rules and regulations as may be necessary for the execution of its functions under the Conservation District Act.

Added by Laws 1971, c. 346, § 15-201, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 207, eff. July 1, 1993.  Renumbered from Title 82, § 1501-201 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-2-102.  Perpetuation of soil and water conservation districts.

All soil and water conservation districts organized on the date of the adoption of the Conservation District Act are perpetuated and shall continue to exist as conservation districts under the Conservation District Act.

Added by Laws 1971, c. 346, § 15-301, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 208, eff. July 1, 1993.  Renumbered from Title 82, § 1501-301 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-2-103.  Executive Director, technical experts and employees, office accommodations, supplies and equipment.

A.  The Commission:

1.  May employ an Executive Director and such technical experts and such other agents and employees, permanent and temporary, as may be required, and shall determine their qualifications, duties, and compensation;

2.  May call upon the Attorney General of the state for such legal services as may be required; and

3.  Shall have authority to delegate to its chairman, to one or more of its members, or to one or more agents or employees, such powers and duties as it may deem proper.

B.  Offices shall be provided by the Department of Central Services in Oklahoma City.  Upon request of the Commission for the purpose of carrying out any of its functions, the supervising officer of any state agency, or of any state institution of learning, shall, insofar as may be possible under available appropriations and having due regard to the needs of the agency to which the request is directed, assign or detail to the Commission members of the staff or personnel of such agency or institution of learning, and make such special reports, surveys, or studies as the Commission may request.

Added by Laws 1971, c. 346, § 15-202, operative July 1, 1971.  Amended by Laws 1983, c. 304, § 166, eff. July 1, 1983; Laws 1993, c. 145, § 209, eff. July 1, 1993.  Renumbered from Title 82, § 1501-202 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-2-104.  Chairman, quorum and expenses.

The Commission shall reorganize annually and select a chairman from among its members who shall serve for one (1) year from the date of selection.  A member of the Commission shall hold office so long as such member retains the office by virtue of which he shall be serving on the Commission.  A majority of the Commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.  The chairman and members of the Commission shall be entitled to receive reimbursement for traveling expenses necessarily incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

Added by Laws 1971, c. 346, § 15-203, operative July 1, 1971.  Amended by Laws 1985, c. 178, § 79, operative July 1, 1985; Laws 1993, c. 145, § 210, eff. July 1, 1993.  Renumbered from Title 82, § 1501-203 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-2-105.  Bonds of employees and officers - Records - Annual audit.

The Commission shall:

1.  Provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property;

2.  Provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted; and

3.  Provide for and submit to an annual audit of its records and accounts of receipts and disbursements.

Added by Laws 1971, c. 346, § 15-204, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 211, eff. July 1, 1993.  Renumbered from Title 82, § 1501-204 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-2-106.  Powers and duties of Commission.

A.  In addition to other powers and duties specified by law and except as otherwise provided by law, the Oklahoma Conservation Commission shall have the power and duty to:

1.  Offer the assistance as may be appropriate to the directors of conservation districts in the carrying out of any of their powers and programs and to:

a. assist and guide districts in the preparation and carrying out of programs for resource conservation authorized under the Conservation District Act,

b. review district programs,

c. coordinate the programs of the several districts and resolve any conflicts in such programs, and

d. facilitate, promote, assist, harmonize, coordinate and guide the resource conservation programs and activities of districts as they relate to other special purpose districts, counties and other public agencies;

2.  Keep the directors of each of the several districts informed of the activities and experience of all other districts, and to facilitate an interchange of advice and experience between such districts and cooperation between them;

3.  Review agreements, or forms of agreements, proposed to be entered into by districts with other districts or with any state, federal, or interstate, or other public or private agency, organization or individual, and advise the districts concerning such agreements or forms of agreements;

4.  Secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of such districts and to accept donations, grants, gifts and contributions in money, services or otherwise from the United States or any of its agencies or from the state or any of its agencies in order to carry out the purposes of the Conservation District Act;

5.  Disseminate information throughout the state concerning the activities and programs of the conservation districts and to make available information concerning the needs and the work of the conservation districts and Commission to the Governor, the Legislature, executive agencies of the government of this state, political subdivisions of this state, cooperating federal agencies and the general public;

6.  Serve along with conservation districts as the official state agencies for cooperating with the Natural Resources Conservation Service of the United States Department of Agriculture and carrying on conservation operations within the boundaries of conservation districts;

7.  Cooperate with and give such assistance as they deem necessary and proper to conservancy districts, watershed associations and other special purpose districts in the State of Oklahoma for the purpose of cooperating with the United States through the Secretary of Agriculture in the furtherance of conservation pursuant to the provisions of the Federal Watershed Protection and Flood Prevention Act, as amended;

8.  Recommend the inclusion in annual and longer term budgets and appropriation legislation of the State of Oklahoma of funds necessary for appropriation by the Legislature to finance the activities of the Commission and the conservation districts and to:

a. administer the provisions of the Conservation District Act hereafter enacted by the Legislature appropriating funds for expenditure in connection with the activities of conservation districts,

b. distribute to conservation districts funds, equipment, supplies and services received by the Commission for that purpose from any source, subject to such conditions as shall be made applicable thereto in any state or federal statute or local ordinance making available such funds, property or services,

c. issue regulations establishing guidelines and suitable controls to govern the use by conservation districts of such funds, property and services; and to review all budgets, administrative procedures and operations of such districts and advise the districts concerning their conformance with applicable laws and regulations;

9.  Enlist the cooperation and collaboration of state, federal, regional, interstate, local, public and private agencies with the conservation districts and to facilitate arrangements under which the conservation districts may serve county governing bodies and other agencies as their local operating agencies in the administration of any activity concerned with the conservation of renewable natural resources;

10.  Pursuant to procedures developed mutually by the Commission and federal, state and local agencies that are authorized to plan or administer activities significantly affecting the conservation of renewable natural resources, receive from such agencies for review and comment suitable descriptions of their plans, programs and activities for purposes of coordination with district conservation programs and to arrange for and participate in conferences necessary to avoid conflict among such plans and programs, to call attention to omissions and to avoid duplication of effort;

11.  Compile information and make studies, summaries and analyses of district programs in relation to each other and to other resource conservation programs on a statewide basis;

12.  Except as otherwise assigned by law, carry out the policies of this state in programs at the state level for the conservation of the renewable natural resources of this state and represent the state in matters affecting such resources;

13.  Assist conservation districts in obtaining legal services from state and local legal officers;

14.  Require annual reports from conservation districts, the form and content of which shall be developed by the Commission in consultation with the district directors;

15.  Establish by regulations, with the assistance and advice of the State Auditor and Inspector, adequate and reasonably uniform accounting and auditing procedures which shall be used by conservation districts;

16.  Conduct workshops for district directors to instruct them on the subjects of district finances, the Conservation District Law and related laws, and their duties and responsibilities as directors;

17.  Assist and supervise districts in carrying out their responsibilities in accordance with the Oklahoma laws;

18.  Have power, by administrative order, upon the written request of the board of directors of the conservation district or districts involved, with a showing that such request has been approved by a majority vote of the members of each of the boards involved, to:

a. transfer lands from one district established under the provisions of the Conservation District Act to another,

b. divide a single district into two or more districts, each of which shall thereafter operate as a separate district under the provisions of the Conservation District Act, and

c. consolidate two or more districts established under the provisions of the Conservation District Act, which consolidated area shall operate thereafter as a single district under the provisions of the Conservation District Act;

19.  Except as otherwise provided by law, act as the management agency having jurisdiction over and responsibility for directing nonpoint source pollution prevention programs outside the jurisdiction or control of cities or towns in Oklahoma.  The Commission, otherwise, shall be responsible for all identified nonpoint source categories except silviculture, urban storm water runoff and industrial runoff;

20.  Administer cost-share programs for the purpose of carrying out conservation or best management practices on the land to benefit the public through the prevention or reduction of soil erosion and nonpoint source pollution and through general resource management.  The Commission is not authorized to implement mandatory compliance with management practices, except as otherwise provided by law, to abate agricultural nonpoint source pollution;

21.  Plan watershed-based nonpoint source pollution control activities, including the development and implementation of conservation plans for the improvement and protection of the resources of the state;

22.  Provide assistance to the Oklahoma Water Resources Board on lake projects through stream and river monitoring, assessing watershed activities impacting lake water quality and assisting in the development of a watershed management plan;

23.  Maintain the activities of the state's nonpoint source working group;

24.  Prepare, revise and review Oklahoma's nonpoint source management program and nonpoint source assessment report in coordination with other state environmental agencies and compile a comprehensive assessment for the state every five (5) years.  Such management program and assessment report shall be distributed to the Governor, Secretary of Environment, the President Pro Tempore of the Senate and the Speaker of the House of Representatives;

25.  Under the direction of the Office of the Secretary of the Environment, develop and implement the state's nonpoint source water quality monitoring strategy in coordination with other environmental agencies;

26.  Monitor, evaluate and assess waters of the state to determine the condition of streams and rivers impacted by nonpoint source pollution.  In carrying out this area of responsibility, the Conservation Commission shall serve as the technical lead agency for nonpoint source pollution categories as defined in Section 319 of the Federal Clean Water Act or other subsequent federal or state nonpoint source programs;

27.  Administer the Blue Thumb Program;

28.  Enter into agreements or contracts for services with any of the substate planning districts recognized by the Oklahoma Department of Commerce;

29.  Cooperate with the federal government, or any agency thereof, to participate in and coordinate with federal programs that will yield additional federal funds to the state for programs within the jurisdiction of the Conservation Commission.  This participation shall be subject to the availability of state funds; and

30.  Implement pilot projects and programs, subject to the availability of funds, that will demonstrate the latest technologies and applications in conservation programs that may provide direct or residual benefits to conservation practices in the state.

B.  Nothing in this act shall take away any of the present duties or responsibilities delegated by law or constitution to other environmental agencies.

Added by Laws 1971, c. 346, § 15-205, operative July 1, 1971.  Amended by Laws 1979, c. 30, § 159, emerg. eff. April 6, 1979; Laws 1981, c. 170, § 2, emerg. eff. May 13, 1981; Laws 1993, c. 145, § 212, eff. July 1, 1993.  Renumbered from § 1501-205 of Title 82 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1997, c. 217, § 5, eff. July 1, 1997; Laws 1998, c. 271, § 2, eff. July 1, 1998.

§27A-3-2-107.  Establishment and maintenance - Reports - List of permit approvals.

A.  The Conservation Commission may establish and maintain an environmental and natural resources geographic data base system.  Such system shall include but not be limited to pollution complaints filed with the state environmental agencies and state agencies with limited environmental responsibilities, resolutions of complaints and such other data as funds become available and as may be desirable and necessary to provide public access to specific site information.

B.  Not more than once each month, each state environmental agency and state agency with limited environmental responsibilities shall submit to the Conservation Commission a report listing the environmental pollution complaints received during the previous month.  The report shall include the name of the complainant, if known, the address of the complainant, the location involved in the complaint, the name of the person or company and address thereof alleged to be responsible for the pollution and how the complaint was resolved.  The report shall be in such form and made in such manner as is required by the Commission.  The report shall be in writing or may be submitted in electronic data or machine-readable form at the discretion of the Commission.

C.  The Commission shall annually submit a report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor containing the total number of pollution complaints filed, the total number of complaints and type of complaints addressed by each state environmental agency, the total number of such complaints resolved, the total number of complaints remaining to be resolved, the average time frame for resolving such complaints, and the historical comparison of complaint resolution in previous years, and any other information which the Commission believes is pertinent in regard to pollution complaints.

D.  The Conservation Commission may recover costs incurred in duplicating any reports made pursuant to the provisions of this section.

E.  The Department of Environmental Quality shall routinely provide the Conservation Commission with a list of permit approvals for inclusion in the Commission's data base.

Added by Laws 1992, c. 398, § 20, eff. July 1, 1993.  Amended by Laws 1993, c. 145, § 213, eff. July 1, 1993.  Renumbered from Title 82, § 1501-450 by Laws 1993, c. 145, § 359, eff. July 1, 1993; Laws 1999, c. 413, § 17, eff. Nov. 1, 1999.

§27A-3-2-108.  Wetlands Management Strategy - Exclusive jurisdiction - Contents - Submission to Legislature and other officials.

A.  The Commission is hereby given exclusive jurisdiction to prepare a Wetlands Management Strategy for the State of Oklahoma.  The Strategy shall:

1.  Define wetlands;

2.  Enumerate their beneficial uses;

3.  Identify and inventory wetlands within this state;

4.  Recommend measures to mitigate losses of wetlands;

5.  Provide measures to protect wetlands; and

6.  Define standards for critical wetlands and measures to ensure protection of property rights of landowners.

B.  Upon completion, the Conservation Commission is to forward the Wetlands Management Strategy for the State of Oklahoma and to submit said Strategy to the President Pro Tempore of the Oklahoma Senate, the Speaker of the Oklahoma House of Representatives, and to the Secretary of the Environment or successor secretary position.

Added by Laws 1990, c. 243, § 1.  Amended by Laws 1993, c. 145, § 214, eff. July 1, 1993.  Renumbered from Title 82, § 1621 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-2-109.  Concentrated Animal Feeding Operation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Conservation Commission, to be designated the "Concentrated Animal Feeding Operation Revolving Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of cost-share monies received by the Commission from the Concentrated Animal Feeding Operation Program.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission for the general operation of the Commission.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1994, c. 251, § 4, eff. Sept. 1, 1994.

§27A-3-3-101.  Status and powers.

A district perpetuated by the provisions of the Conservation District Act shall constitute a governmental subdivision of this state, and a public body corporate and politic, exercising public powers.

Added by Laws 1971, c. 346, § 15501, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 215, eff. July 1, 1993.  Renumbered from Title 82, § 1501-501 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-102.  Officers - Bond - Filing notice of organization - Quorum - Voting.

A.  At the first meeting following each annual election, the board of directors shall organize and shall select and designate a chairman, vice-chairman and a secretary-treasurer.  The secretary-treasurer may be a director.  The secretary-treasurer shall give a good and sufficient bond paid for by the district for the faithful performance of his duties.  Notice of the new organization shall be filed with the Commission no later than May 1 of each year.

B.  A majority of the directors shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination.

Added by Laws 1971, c. 346, § 15-416, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 216, eff. July 1, 1993.  Renumbered from Title 82, § 1501-416 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-103.  Secretary, technical experts and assistants - Copies of ordinances, rules and regulations, etc., to Commission.

A.  The directors of a district may employ a secretary, technical experts and such other assistants as necessary and determine their duties and compensation.  The Commission may, upon the request and with the approval of the directors of a district, employ and/or assign technical experts for work within the district and may require as a condition to the assignment of technical experts to work in such district that said district share in the payment of the salary and expenses of the technical experts so assigned.  The directors may call upon the Attorney General of the state for such legal services as they may require, or may employ their own counsel.  The directors may delegate, to their chairman, to one or more directors, or to one or more agents or employees such powers and duties as they may deem proper.

B.  The directors shall furnish to the commission copies of such ordinances, rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under the Conservation District Act.

Added by Laws 1971, c. 346, § 15-419, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 217, eff. July 1, 1993.  Renumbered from Title 82, § 1501-419 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-104.  Bonds - Records - Audits.

The directors shall provide for:

1.  The execution of surety bonds for all employees and officers who shall be entrusted with funds or property;

2.  The keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted; and

3.  An annual audit or, at the Commission's discretion, a review or compilation in compliance with standards promulgated by the American Institute of Certified Public Accountants, provided that a complete audit shall be conducted at least every three (3) years of the receipts and disbursements which shall be filed with the commission and with the county clerk of each county within the conservation district.

Added by Laws 1971, c. 346, § 15-420, operative July 1, 1971.  Amended by Laws 1987, c. 208, § 34, operative July 1, 1987; Laws 1987, c. 236, § 63, emerg. eff. July 20, 1987; Laws 1993, c. 145, § 218, eff. July 1, 1993.  Renumbered from Title 82, § 1501-420 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-105.  Powers and duties.

A.  In addition to other powers and duties provided by law, a conservation district and the directors thereof shall have the power and duty to:

1.  Obtain such information as may be necessary to the proper carrying out of duties and powers prescribed in the Conservation District Act, by making surveys and investigations relating to the conservation of renewable natural resources, and the preventive and control measures and works of improvement needed; provided, however, that such surveys and investigations shall not be undertaken except in cooperation with the State Conservation Commission or with the government of this state or any of its agencies, or with the United States or any of its agencies;

2.  Conduct operations for the conservation of renewable natural resources within the district on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner of such lands or the necessary rights or interests in such lands, in order to demonstrate by example the means, methods, and measures by which the conservation of renewable natural resources may be carried out;

3.  Carry out preventive and control measures and works of improvement for the conservation of renewable natural resources within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation and changes in use of land on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner of such lands or the necessary rights or interests in such lands;

4.  Cooperate or enter into agreements with, and, within the limits of appropriations duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any owner or occupier of lands within the district, subject to such conditions as the directors may deem necessary to advance the purposes of the Conservation District Act;

5.  Obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer and improve any properties acquired; and to:

a. receive income from such properties and to expend such income in carrying out the purposes and provisions of the Conservation District Act, and

b. sell, lease or otherwise dispose of any of its property or interests therein, all in furtherance of the purposes and provisions of the Conservation District Act; provided that in all cases when lands or interests therein are deemed by the directors to be necessary for upstream flood control purposes to carry out the purposes of the Conservation District Act and which cannot otherwise be acquired, the district shall be vested with the power of eminent domain and may condemn and acquire such lands as provided by the laws of this state governing the acquisition of lands by railroad corporations;

6.  Make available, on such terms as it shall prescribe, to landowners and occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, and such other material or equipment as will assist such landowners and occupiers to carry on operations upon their lands for the conservation of renewable natural resources;

7.  Construct, improve, repair, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations or activities authorized in the Conservation District Act;

8.  Develop resource conservation programs and annual work plans as provided in the Conservation District Act;

9.  Acquire by purchase, lease or otherwise, and to administer any project or program concerned with the conservation of renewable natural resources located within its boundaries undertaken by any federal, state or other public agency; and to:

a. accept donations, gifts and contributions, in money, services, materials or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, or from any other source, and

b. use or expend such moneys, services, materials or other contributions in carrying out the purposes of the Conservation District Act, and

c. enter into contracts and negotiate with any agency of the United States or the State of Oklahoma in any plan related to the conservation of renewable natural resources;

10.  Sue and be sued in the name of the district; and to:

a. have a seal, which seal shall be judicially noticed,

b. make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and

c. make, and from time to time amend and repeal, rules and regulations not inconsistent with the Conservation District Act to carry into effect its purposes and powers; and

11.  Carry workers' compensation insurance, in its discretion, on any or all its employees, regardless of the nature of the work in which such employee or employees are engaged, such insurance to be carried with the State Insurance Fund, and to be paid for by each district out of the funds of such district.

B.  As a condition to the extending of any benefits under the Conservation District Act to or the performance of work upon any lands not owned or controlled by this state or any of its agencies, the directors may require contributions in money, services, materials or otherwise to any operations conferring such benefits and may require land occupiers to enter into and perform such agreements or covenants as to the use of such lands as may be consistent with the purposes of the Conservation District Act.

C.  No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the Legislature shall specifically so state.

D.  Soil and water conservation district directors have the authority to accept appointment to serve as members of local, municipal, county, regional and state planning agencies, boards, commissions and authorities and districts may participate in the funding thereof and performance of works and projects thereunder.

Added by Laws 1971, c. 346, § 15-502, operative July 1, 1971.  Amended by Laws 1975, c. 71, § 1, emerg. eff. April 18, 1975; Laws 1993, c. 145, § 219, eff. July 1, 1993.  Renumbered from Title 82, § 1501-502 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-106.  Authority to obtain loan or grant.

A conservation district:

1.  Shall be authorized to obtain a loan or grant of any funds, property, equipment or services which any state or federal agency or local governmental unit may be authorized to lend or grant for any of the purposes of the Conservation District Act; and

2.  May enter into such contract, loan agreement or other administrative arrangement as may be lawfully required in connection with any such loan or grant; and in connection with any such loan or grant may pledge, encumber or obligate any property or income of the district.

Added by Laws 1971, c. 346, § 15-504, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 220, eff. July 1, 1993.  Renumbered from Title 82, § 1501-504 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-107.  District as local agency.

A.  Any district organized under the Conservation District Act shall have power to serve as a local agency for operating and maintaining any project or program concerned with the conservation of renewable natural resources that is administered by any local, state, interstate or federal public agency, by entering into a contract or other appropriate administrative arrangement with the agency administering such project or program.

B.  In serving as such local agency for any such project or program, the district may use any authority or funds available to it under the Conservation District Act which are required for such purposes.

C.  1.  Any agency of the government of this state and any local political subdivision of this state is hereby authorized to make such arrangements with any district, through contract, regulation or other appropriate means, wherever it believes that such arrangements will promote administrative efficiency or economy.

2.  In connection with any such arrangements, any state or local agency or political subdivision of this state is authorized, within the limits of funds available to it, to contribute funds, equipment, property or services to any district; and to collaborate with a district in jointly planning, constructing, financing or operating any work or activity provided for in such arrangements and in jointly acquiring, maintaining and operating equipment or facilities in connection therewith.

D.  Any district may receive funds, property, equipment and services from any local, state, interstate or federal public agency, or from private donors, for use in serving as the local agency for operating and maintaining a program or project under any such contract or other arrangement.

Added by Laws 1971, c. 346, § 15-503, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 221, eff. July 1, 1993.  Renumbered from Title 82, § 1501-503 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-108.  Scope of program and plan - Annual report - Informing general public and operators of works and activities - Long-range program and annual work plans.

A.  1.  Each district organized under the Conservation District Act shall prepare and keep current a long-range program for the conservation of all the renewable natural resources of the district.  Such program shall be directed toward conservation of resources for their best uses and in a manner that will best meet the needs of the district and the state, and be consistent with the best uses of the renewable natural resources of the state.

2.  The program shall include:

a. an inventory of all renewable natural resources in the district,

b. a compilation of current resource needs,

c. projections of future resource requirements,

d. priorities for various resource activities,

e. projected timetables,

f. descriptions of available alternatives, and

g. provisions for coordination with other resource programs.

B.  The district shall also prepare an annual work plan, which shall describe the action programs, services, facilities, materials, working arrangements and estimated funds needed to carry out the parts of the long-range program that are of the highest priorities.

C.  1.  Every district shall publish an annual report of its plans, programs, activities, budget, receipts and expenditures.

2.  The report shall include therein:

a. descriptions of its official Resources Conservation Program,

b. the current annual program related thereto, and

c. the status of all activities initiated under the program.

3.  Each district:

a. shall submit copies of each annual report to the Governor of the state and to the State Conservation Commission, which shall furnish a copy thereof to the appropriate state legislative officers, in accordance with regulations concerning such reports to be issued by the Commission,

b. shall make copies of such reports, and summaries and digests thereof, available to all federal, state and local cooperating agencies and shall make suitable distribution to the general public, and

c. may publish such additional information and reports as may be necessary and appropriate.

D.  Every district shall, through public hearings, publications and other means, keep the general public, and all operators or occupiers of land within the district, informed of the works and activities planned and administered by the district, of the purposes these will serve, of the income and expenditures of the district, the purposes for which such funds are expended, and of the results achieved annually by the district.

E.  Each district shall submit to the Commission its proposed long-range program and annual work plans for adoption, rejection, modification or revision.

Added by Laws 1971, c. 346, § 15-601, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 222, eff. July 1, 1993.  Renumbered from Title 82, § 1501-601 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-109.  Status of district's conservation plan.

A.  The long-range resource conservation program, together with the supplemental annual work plans, developed by each district under the foregoing procedures shall have official status as the authorized program of the district, and it shall be published by the district as its "Resources Conservation Program".  Copies shall be made available by the district to the appropriate counties, municipalities, special purpose districts and state agencies, and shall be made available in convenient places for examination by any public or private interest concerned.  Summaries of the program and selected material therefrom shall be distributed as widely as feasible for public information.

B.  Counties, municipalities and other public agencies of the state that are authorized by law to adopt zoning ordinances shall give the directors of the appropriate district opportunity to review and comment on proposed zoning ordinances and amendments affecting renewable natural resources and their uses directly affecting rural areas not within the jurisdictional area of any incorporated municipalities, metropolitan area, planning commission, or their successors.

C.  The districts shall submit from time to time to any public agency authorized to adopt zoning ordinances applicable to any area within the district its recommended provisions for inclusion in zoning ordinances, where such provisions would help achieve the land use or other objectives of the district's Resources Conservation Program.

Added by Laws 1971, c. 346, § 15-604, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 223, eff. July 1, 1993.  Renumbered from Title 82, § 1501-604 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-110.  Representation by district attorney.

The district attorney within whose jurisdiction a majority of the area of the district is situated shall act as legal advisor for the board of directors and shall afford the board like representation as is now provided for other county officers.

Added by Laws 1971, c. 346, § 15-418, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 224, eff. July 1, 1993.  Renumbered from Title 82, § 1501-418 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-111.  Cooperation with districts.

It is policy of the Legislature to require mutual cooperation and assistance among the governing officers of the counties, cities, other municipalities, conservation districts, other special purpose districts and other political subdivisions of the state in all activities directly affecting the conservation of the renewable natural resources of this state, within the broad definition of these terms given in the Conservation District Act.

Added by Laws 1971, c. 346, § 15-506, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 225, eff. July 1, 1993.  Renumbered from Title 82, § 1501-506 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-112.  Cooperation between districts.

A.  Any two or more districts organized under the provisions of the Conservation District Act may cooperate with one another in the exercise of any or all powers conferred in the Conservation District Act, and expend locally earned district funds in furtherance of such cooperation.

B.  Any two or more districts may engage in joint activities by agreement between or among them in planning, financing, constructing, operating, maintaining and administering any program or project concerned with the conservation of renewable natural resources.  The districts concerned may make available for purposes of the agreement any funds, property, personnel, equipment or services available to them under the Conservation District Act.

C.  Any district may enter into such agreements with a district or districts in adjoining states to carry out such purposes if the law in such other states permits the districts in such states to enter into such agreements.

D.  The Commission shall have authority to propose, guide and facilitate the establishment and carrying out of any such agreements.

Added by Laws 1971, c. 346, § 15-505, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 226, eff. July 1, 1993.  Renumbered from Title 82, § 1501-505 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-113.  Procedure.

A.  The districts shall invite the appropriate counties, municipalities and special purpose districts or other governmental units to designate liaison representatives for consultation on each other's programs and plans for resource conservation.  The counties, municipalities, special purpose districts and other governmental units are hereby authorized to appoint such liaison representatives and to participate in the preparation and coordination of local planning and programming for resource conservation.  The districts shall designate liaison representatives to advise and consult with such other local agencies.

B.  The districts shall consult and cooperate with state, regional, interstate and federal agencies to promote harmony and the avoidance of conflict in the programs and plans for resource conservation developed and carried out by any of them.  The districts, other local agencies and the agencies of the government of this state shall provide for liaison and consultation among them for all programs that have direct impact on natural resources, including plans for public land acquisition and management, schools, dams and reservoirs, and other water management structures, highway locations, public utilities and subdivisions.  Districts shall hold similar consultations with public and private agencies planning, constructing or operating transportation or communication facilities.

C.  State agencies, the districts and other local agencies are authorized to make available to each other maps, reports and data in their possession that are useful in the preparation of their respective programs and plans for resource conservation.  The districts shall keep the state and local agencies fully informed concerning the status and progress of the preparation of their resource conservation programs and plans.

D.  The districts shall hold public hearings at appropriate times in connection with the preparation of programs and plans, shall give careful consideration to the views expressed and problems revealed in hearings, and shall keep the public informed concerning their programs, plans and activities.  Agencies and individuals shall be invited to submit proposals for consideration at such hearings.  The districts may supplement such hearings with meetings, referenda and other suitable means to determine the wishes of interested parties and the general public in regard to current and proposed plans and programs of a district.  They shall confer with public and private agencies, individually and in groups, to give and obtain information and understanding of the impact of district operations upon agriculture, forestry, water supply and quality, flood control, particular industries, commercial concerns and other public and private interests, both rural and urban.

Added by Laws 1971, c. 346, § 15-602, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 227, eff. July 1, 1993.  Renumbered from Title 82, § 1501-602 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-114.  Purpose - Rules - Definition.

A.  The Oklahoma Conservation Commission is hereby authorized to establish and administer a conservation cost-share program as funds become available.  The conservation cost-share program shall provide monies to eligible persons for the purpose of implementing conservation or best management practices on such eligible land as described in conservation management plans according to rules promulgated by the Commission.

B.  The Commission shall promulgate rules governing the cost-share program.

C.  To implement the program, the Commission shall require conservation districts to enter into contracts for approved projects on eligible land detailing the eligible person's responsibilities.

D.  For purposes of the conservation cost-share program:

1.  "Eligible person" means any individual, partnership, corporation, legally recognized Indian tribe, estate, or trust who as an owner, lessee, tenant, or operator participates in the care and/or management of land within a conservation district;

2.  "Eligible land" means:

a. privately owned land within the state,

b. land owned by the state or a political subdivision of the state,

c. land owned by corporations which are partly owned by the United States,

d. land temporarily owned by the United States or a corporation wholly owned by it, which were not acquired or reserved for conservation purposes, including lands administered by the Farm Service Agency, the U.S. Department of Defense, or by any other government agency,

e. any cropland farmed by private persons which is owned by the United States or a corporation wholly owned by it, and

f. noncropland owned by the United States on which practices are performed by private persons where such practices directly conserve or benefit nearby or adjoining privately owned lands of the persons performing the practices and such persons maintain and use such federally owned noncropland under agreement with the federal agency having jurisdiction thereof; and

3.  "Eligible projects" means conservation practices determined to be needed by a conservation district to:

a. improve or protect water quality, or

b. reduce soil erosion, or both.

Added by Laws 1998, c. 271, § 3, eff. July 1, 1998.

§27A-3-3-115.  Conservation Cost-Share Fund.

A.  There is hereby created within the State Treasury a cost-share fund for the Oklahoma Conservation Commission to be designated the "Conservation Cost-Share Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Conservation Commission to implement and maintain the conservation cost-share program.

B.  The Conservation Cost-Share Fund shall consist of:

1.  Money received by the Conservation Commission in the form of gifts, grants, reimbursements, donations, industry contributions, state appropriations, funds allocated by federal agencies for cost-share programs and such other monies specifically designated for the cost-share program.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission for the conservation cost-share program; and

2.  Interest attributable to investment of money in the Conservation Cost-Share Fund.

C.  All donations or other proceeds received by the Commission pursuant to the provisions of this section shall be deposited with the State Treasurer to be credited to the Conservation Cost-Share Fund.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  The monies deposited in the Conservation Cost-Share Fund shall at no time become part of the general budget of the Conservation Commission or any other state agency.  Except for any administration costs incurred in development and implementation of the cost-share program, no monies from the fund shall be transferred for any purpose to any other state agency or any account of the Conservation Commission or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 1998, c. 271, § 4, eff. July 1, 1998.

§27A-3-3-116.  Applications.

A.  The Conservation Commission shall require applicants to submit information, forms and reports as are necessary to properly and efficiently administer the conservation cost-share program.

B.  Persons may apply to a conservation district for cost-share funds for eligible conservation projects in the State of Oklahoma, in accordance with rules promulgated by the Commission.  To be eligible for reimbursement for a cost-share project, an eligible person must:

1.  File a conservation plan approved by the conservation district in which the applicant's land is located; and

2.  Enter into a contract with a conservation district detailing the responsibilities of the person.

C.  Applications for funds shall be approved or denied by the conservation district in accordance with criteria promulgated by the Commission.

Added by Laws 1998, c. 271, § 5, eff. July 1, 1998.

§27A-3-3-117.  Financial or general obligation of state - Construction of act.

Nothing in this act or in the contract executed pursuant to Section 3 of this act shall be interpreted or construed to constitute a financial or general obligation of the state.  No state revenue shall be used to guarantee or pay for any damages to property or injury to persons as a result of the provisions of this act or the contract.

Added by Laws 1998, c. 271, § 6, eff. July 1, 1998.

§27A-3-3-201.  Directors.

A.  The governing body of the district shall consist of five (5) directors, elected or appointed as provided in the Conservation District Act.

B.  1.  Three directors shall be elected for a term of three (3) years and shall be elected for staggered terms as provided by the Conservation District Act.

2.  The three elected directors' positions shall be designated as position number one, position number two and position number three by the Commission.

3.  To be eligible for election as a director of a conservation district, a person must be a registered voter in said district, and must be a cooperator of said district.

C.  Two directors for each district shall be appointed by the Commission to serve a term of two (2) years.  The Commission shall issue a certificate of appointment to all appointed directors. Initially one director shall serve for a period of one (1) year and one director for a period of two (2) years.

D.  A director shall hold office until the director's successor or replacement has been elected or appointed, and qualified.

E.  Any director may be removed from office by the Commission, upon notice and hearing, for neglect of duty or for malfeasance in office.

F.  All vacancies in the office of an elected or appointed director shall be filled for the unexpired term by the Commission.

G.  Directors shall be entitled to be reimbursed by the district for actual expenses incurred in the official performance of their duties.

H.  District directors may be paid a per diem of Twenty-five Dollars ($25.00) per meeting for attending monthly district board meetings and for such other area and state meetings as are called by the Oklahoma Conservation Commission.

I.  If any director shall, during his or her term of office as director, be elected or appointed to any county or state elective office, or if he or she shall file as a candidate for the nomination to be elected to any such other office, his or her office as director shall become vacant and the vacancy shall be filled by appointment of the Commission.  Provided, that a district director may also serve on a board of education of a school district.

Added by Laws 1971, c. 346, § 15-415, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 228, eff. July 1, 1993.  Renumbered from Title 82, § 1501-415 by Laws 1993, c. 145, § 359, eff. July 1, 1993.  Amended by Laws 1999, c. 370, § 1, eff. Sept. 1, 1999; Laws 2003, c. 479, § 6, eff. July 1, 2003.

§27A-3-3-202.  Advisory committees.

A.  The board of directors shall appoint such advisory committees as may be needed to assure the availability of appropriate channels of communication to the board, to persons affected by district operations, and to local, regional, state and interstate special purpose districts and agencies responsible for community planning, zoning or other resource development activities.

B.  The district shall keep such committees informed of its work, and such advisory committees shall submit recommendations from time to time to the board of directors.

Added by Laws 1971, c. 346, § 15-421, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 229, eff. July 1, 1993.  Renumbered from Title 82, § 1501-421 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-301.  Date of election - Eligible voters.

A.  There shall be an election each year in every conservation district on the second Tuesday in March, which is hereby designated as Conservation District Day, to elect one director in each district.

B.  All registered voters in a district shall be eligible to vote in such election.

Added by Laws 1971, c. 346, § 15-403, operative July 1, 1971.  Amended by Laws 1972, c. 50, § 1, emerg. eff. Mar. 15, 1972; Laws 1993, c. 145, § 230, eff. July 1, 1993.  Renumbered from Title 82, § 1501-403 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-302.  Notice of filing period.

Each district shall give due notice of the filing period for election of district directors, during the first three (3) weeks in January, setting forth the period in which notifications and declarations of candidacy are to be filed.

Due notice shall be given in each district of the election. The last publication of said notice shall be not less than five (5) days before the date of said election.  Said notice shall set forth the purpose, time, date and polling places for said election.

Added by Laws 1971, c. 346, § 15-405, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 231, eff. July 1, 1993.  Renumbered from Title 82, § 1501-405 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-303.  Filing period, notification and declaration of candidacy.

Any person found eligible by the Commission to be elected a district director shall have his name placed on the official ballot, upon filing with the Commission a notification and declaration of candidacy, during the first two weeks in February.  The notification and declaration shall be in the form prescribed by the Commission.

Added by Laws 1971, c. 346, § 15-406, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 232, eff. July 1, 1993.  Renumbered from Title 82, § 1501-406 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-304.  Election of directors.

A.  The Commission shall designate the polling places in the district.

B.  The names of all candidates who have filed a proper notification and declaration and have been found eligible by the Commission within the time herein designated shall be printed, arranged in the alphabetical order of the surnames, upon ballots, with a square before each name and a direction to insert an "X" mark in the square before one name to indicate the voter's preference.

C.  The board of directors of said district shall certify the results of said election to the Commission, whereupon said Commission shall declare the candidate receiving the largest number of votes cast in such election, elected.

D.  When two or more candidates receive the same number of votes cast, a runoff election shall be held within thirty (30) days from date of the first election in the manner prescribed above.

E.  The Commission shall prescribe regulations for holding elections pursuant to the provisions of this section, pay for such elections, supervise the conduct thereof and shall publish the results thereof.

F.  When only one qualified person files a notification and declaration of candidacy for the office of director in a district as provided herein, no election shall be necessary and the Commission shall declare such person elected.

G.  The Commission shall issue a certificate to all elected directors signifying their election to the office of director of said district.

Added by Laws 1971, c. 346, § 15-407, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 233, eff. July 1, 1993.  Renumbered from Title 82, § 1501-407 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-401.  Change of name.

The name of any district may be changed by resolution of the board of directors thereof.  Said resolution shall be submitted to the Commission, which shall present same to the Secretary of State who shall, if the Secretary of State finds that such name is not identical or so nearly similar to the name of another conservation district as to lead to confusion or uncertainty, file the resolution and issue a new certificate to the district showing the new name.

Added by Laws 1971, c. 346, § 15-303, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 234, eff. July 1, 1993.  Renumbered from Title 82, § 1501-303 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-402.  Certificate of Secretary of State as evidence.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding or action of a district, the district shall be deemed to have been established in accordance with the provisions of the Conservation District Act upon proof of the issuance of a certificate of organization to a soil conservation district or a soil and water conservation district by the Secretary of State.  A copy of such certificate duly certified by the Secretary of State shall be admissible in evidence in any such suit, action or proceeding and shall be proof of the filing and contents thereof.

Added by Laws 1971, c. 346, § 15-304, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 235, eff. July 1, 1993.  Renumbered from Title 82, § 1501-304 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-403.  Filing, recording, certification - Fees and charges.

A conservation district shall not be liable for any fees or charges in connection with the filing, recording or indexing, in the office of the county clerk of any county of this state, of any instrument in favor of such district, or in connection with the certification, by such county clerk, of any copy of any instrument on file or of record in the office of such county clerk, desired by such district, but all such instruments presented by such district or the directors thereof for filing or recording shall be filed, recorded and indexed without charge, and such copies of instruments necessary by such district or the directors thereof shall be certified free of charge.

Added by Laws 1971, c. 346, § 15-509, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 236, eff. July 1, 1993.  Renumbered from Title 82, § 1501-509 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-404.  County funds may be appropriated.

In those counties of the state which contain in whole or in part a conservation district, the county excise board may, at it discretion, upon request of the directors of such conservation district, appropriate money from the county general fund for use by the district or districts serving the particular county from which the appropriation is made.

Added by Laws 1971, c. 346, § 15-507, operative July 1, 1971.  Amended by Laws 1993, c. 145, § 237, eff. July 1, 1993.  Renumbered from Title 82, § 1501-507 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-3-3-405.  Fund created.

There is hereby created a revolving fund to be known as the Small Watersheds Flood Control Fund.  Said fund shall consist of all monies appropriated to, deposited in or credited to said fund.

Added by Laws 1971, c. 346, § 15-701, operative July 1, 1971.  Renumbered from Title 82, § 1501-701 by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§27A-3-3-406.  Control.

The Small Watersheds Flood Control Fund shall be under the control and supervision of the Oklahoma Conservation Commission and shall be paid on its itemized form which shall be audited by the said board and, upon final approval, vouchers which are payable from said fund shall be forwarded to the Director of State Finance, who shall audit the same and, upon approval thereof, warrants shall be issued according to law, and said warrants shall be paid by the State Treasurer from the said fund.

Added by Laws 1971, c. 346, § 15-703, operative July 1, 1971.  Renumbered from Title 82, § 1501-703 by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§27A-3-3-407.  Allocation of funds.

A.  The Commission shall have authority to allocate to any conservation district in this state, from the Small Watersheds Flood Control Fund, such sum or sums as in the judgment of the said Commission may be necessary to enable such district to acquire real property or easements needed by such district to permit such district to install upstream flood control structures on rivers and streams and the tributaries thereof, including cooperative projects between such district and the United States government.

B.  Monies from the fund may also be used for costs associated with the rehabilitation of flood control structures, including, but not limited to, landrights.

Added by Laws 1971, c. 346, § 15-704, operative July 1, 1971.  Renumbered from Title 82, § 1501-704 by Laws 1993, c. 324, § 56, eff. July 1, 1993.  Amended by Laws 1999, c. 370, § 2, eff. Sept. 1, 1999.

§27A-3-3-408.  Requirements for funds to be expended.

None of the funds in the Small Watersheds Flood Control Fund shall be expended until eighty percent (80%) of the easements are obtained for the watershed project in which the money from the fund is to be used.

Added by Laws 1971, c. 346, § 15-705, operative July 1, 1971.  Renumbered from Title 82, § 1501-705 by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§27A-3-3-409.  Restriction on use of funds.

No funds from the Small Watersheds Flood Control Fund shall be used to acquire, by condemnation, lands under and existing valid oil and gas mining lease from which oil and/or gas are being produced.

Added by Laws 1971, c. 346, § 15-706, operative July 1, 1971.  Renumbered from Title 82, § 1501-706 by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§27A-3-3-410.  Payment of insurance premiums for employees.

A.  The Commission shall have authority to allocate to any conservation district in this state, from the Small Watersheds Flood Control Fund, such sum or sums as in the judgment of the said Commission may be necessary to enable such district to acquire real property or easements needed by such district to permit such district to install upstream flood control structures on rivers and streams and the tributaries thereof, including cooperative projects between such district and the United States government.

B.  Monies from the fund may also be used for costs associated with the rehabilitation of flood control structures, including, but not limited to, landrights.

Added by Laws 1999, c. 370, § 3, eff. Sept. 1, 1999.

§27A-3-4-101.  Short title - Legislative findings and intent.

A.  This article shall be known and may be cited as the "Oklahoma Carbon Sequestration Enhancement Act".

B.  The Oklahoma Legislature finds that:

1.  Increasing levels of carbon dioxide in the atmosphere have led to growing interest in national and international forums for implementing measures to slow and reverse the buildup of such atmospheric constituents.  These measures may include, but are not limited to, the establishment of systems of trading in carbon dioxide credits or adoption of practices, technologies, or other measures which decrease the concentration of carbon dioxide in the atmosphere;

2.  Improved agricultural practices, including, but not limited to, soil and vegetation, improved natural resources conservation practices, including, but not limited to, vegetation, revegetation, forestation and reforestation on rangeland and other agricultural and nonagricultural lands, improved practices for the capture and sequestration of carbon dioxide emissions through carbon dioxide injection in marginally producing oil and/or gas wells and abandoned oil and/or gas wells and other improved methods of stewardship for Oklahoma's natural resources have great potential to increase carbon sequestration and help offset the impact of carbon dioxide emissions on carbon dioxide concentrations in the atmosphere; and

3.  It is in the interest of the citizens of this state that the Oklahoma Conservation Commission document and quantify carbon sequestration associated with improved agricultural practices, improved natural resources conservation practices associated with other methods of improved stewardship of soil and vegetation for Oklahoma's natural resources, on rangeland, and other agricultural and nonagricultural lands, and associated with the capturing and sequestration of carbon dioxide emissions through carbon dioxide injection in marginally producing oil and/or gas wells and abandoned oil and/or gas wells.

C.  It is the intent of the Legislature that such efforts to document and quantify carbon sequestration on agricultural and nonagricultural lands and the capturing and sequestration of carbon dioxide emissions through carbon dioxide injection in marginal oil and/or gas wells and abandoned oil and/or gas wells within the state will enhance the ability of the state's landowners, well owners and mineral owners to participate in any system of carbon dioxide emissions marketing or trading that may be developed in the future.

Added by Laws 2001, c. 81, § 1, emerg. eff. April 16, 2001.  Amended by Laws 2003, c. 221, § 1, emerg. eff. May 20, 2003.

§27A-3-4-102.  Carbon Sequestration Advisory Committee - Duties - Report.

A.  There is hereby created the Carbon Sequestration Advisory Committee.  The Committee shall consist of the following members appointed by the Governor:

1.  The Director of the Department of Agriculture or designee;

2.  The Director of the Department of Environmental Quality or designee;

3.  The Director of the Oklahoma Conservation Commission or designee;

4.  One member representing the Natural Resources Conservation Service of the United States Department of Agriculture;

5.  One member representing Oklahoma State University;

6.  One member representing the Oklahoma Energy Board;

7.  One member representing an entity which generates electrical energy and operates facilities/equipment associated with the transmission and distribution of electrical energy;

8.  Two members who are producers of field crops at least one of whom actively employs a minimum tillage management system in his or her farming operation;

9.  Two members who are producers of livestock at least one of whom is actively involved in range management;

10.  One member with expertise in carbon dioxide emissions marketing or trading;

11.  One member representing an agri-business that does business and trading with farmers and ranchers and is involved with day-to-day merchandising in agricultural products;

12.  One member representing conservation districts in this state;

13.  One member representing the ethanol industry;

14.  One member representing electric cooperatives in this state designated by the industry;

15.  The Director of the Oklahoma Climatological Survey; and

16.  One member representing production agriculture who is actively engaged in carbon-based energy and wildlife-related activities to be designated by the Director of the Conservation Commission.

B.  Members of the Committee shall serve without compensation but shall be reimbursed for their actual and necessary expenses as provided in the State Travel Reimbursement Act.  The Oklahoma Conservation Commission shall, subject to availability of appropriations, provide space for meetings of the Committee and shall provide other assistance and staffing needs of the Committee.

C.  The Carbon Sequestration Advisory Committee shall:

1.  Advise and assist the Oklahoma Conservation Commission in preparing any reports required by this section and in conducting the assessment pursuant to Section 3-4-103 of this title;

2.  Identify existing opportunities for Oklahoma agricultural and nonagricultural landowners, owners of marginally producing oil and/or gas wells and mineral owners to participate in any system of carbon dioxide emissions marketing or trading that may be developed in the future, and to optimize the economic benefits to Oklahoma agricultural and nonagricultural landowners, owners of marginally producing oil and/or gas wells and mineral owners who participate in such carbon dioxide emissions trading transactions.  Such policies or programs may include, but are not limited to, identifying existing or new nonprofit organizations or other public or private entities capable of serving as assemblers of carbon dioxide emissions credits or as intermediaries on behalf of agricultural and nonagricultural landowners, owners of marginally producing oil and/or gas wells and mineral owners in any carbon dioxide emissions trading or marketing system that may be developed in the future;

3.  Encourage the production of educational and advisory materials regarding carbon sequestration and the opportunities to participate in any system of carbon dioxide emissions trading or marketing that may be developed in the future; and

4.  Identify and recommend areas of research needed to better understand and quantify the processes of carbon sequestration on agricultural and nonagricultural lands and through the use of marginally producing oil and/or gas wells and abandoned oil and/or gas wells within the state.

D.  On or before December 1, 2003, the Oklahoma Conservation Commission, in consultation with the Carbon Sequestration Advisory Committee, shall prepare an updated report to the Legislature.  The updated report shall include, but not be limited to:

1.  Any new potential economic impact from utilizations of a voluntary system of carbon dioxide emissions trading or marketing for carbon sequestered on agricultural or nonagricultural lands in the state and for capturing and sequestering carbon dioxide emissions through carbon dioxide injection in marginally producing wells and abandoned oil and/or gas wells that could be used in the event carbon dioxide emissions regulations are adopted in the future;

2.  Improved agricultural practices, including, but not limited to, soil and vegetation, improved natural resources conservation practices, improved practices for the capture and sequestration of carbon dioxide emissions through carbon dioxide injection in marginal oil and/or gas wells and abandoned oil and/or gas wells, and other improved methods of stewardship for Oklahoma's natural resources which increase stored soil carbon and/or minimize carbon dioxide emissions associated with practices and activities that may generate carbon dioxide emissions;

3.  Methods for measuring and modeling net carbon sequestration associated with improved agricultural practices, improved natural resources conservation practices, improved practices for the capture and sequestration of carbon dioxide emissions through carbon dioxide injection in marginal and abandoned oil and/or gas wells and other improved methods of stewardship for Oklahoma's natural resources;

4.  Areas of scientific uncertainty with respect to quantifying and understanding sequestration associated with improved agricultural practices, improved natural resources conservation practices, improved practices for the capture and sequestration of carbon dioxide emissions through carbon dioxide injection in marginal and abandoned oil and/or gas wells, and other methods of improved stewardship for natural resources; and

5.  Any recommendations of the Carbon Sequestration Advisory Committee developed pursuant to the Oklahoma Carbon Sequestration Enhancement Act.

Added by Laws 2001, c. 81, § 2, emerg. eff. April 16, 2001.  Amended by Laws 2002, c. 273, § 1, emerg. eff. May 20, 2002; Laws 2003, c. 221, § 2, emerg. eff. May 20, 2003.

§27A-3-4-103.  Assessment of past carbon sequestration and future potential sequestration - Report.

A.  1.  The Oklahoma Conservation Commission shall, subject to availability of appropriations, in consultation with the Carbon Sequestration Advisory Committee, assess agricultural and nonagricultural lands and marginally producing and abandoned oil and/or gas wells in this state for past carbon sequestration and future carbon sequestration potential.

2.  The assessment shall seek to quantify carbon sequestration associated with improved agricultural practices, including, but not limited to, soil and vegetation, improved natural resources conservation practices, improved practices for capture and sequestration of carbon dioxide through carbon dioxide injection in marginally producing and abandoned oil and/or gas wells, and other improved methods of stewardship for natural resources.

3.  On or before January 1, 2004, the Commission shall publish an updated report of the findings.  The Commission may, from time to time, update such findings as advancements in understanding of the processes of carbon sequestration and new data become available.

B.  The assessment required in subsection A of this section shall be conducted in a manner that provides a means for owners of land in this state to estimate past and future net carbon sequestration resulting from improved agricultural practices, improved natural resources conservation practices, improved practices for capture and sequestration of carbon dioxide through carbon dioxide injection in marginally producing and abandoned oil and/or gas wells, and other improved methods of stewardship of natural resources occurring on their property.

C.  The Commission may contract and cooperate with the Natural Resources Conservation Service of the United States Department of Agriculture to conduct assessment activities provided for in this section.

D.  The Commission may apply for and accept grants, gifts, or other sources of public and private funds to carry out the purposes of the Oklahoma Carbon Sequestration Enhancement Act.

Added by Laws 2001, c. 81, § 3, emerg. eff. April 16, 2001.  Amended by Laws 2003, c. 221, § 3, emerg. eff. May 20, 2003.

§27A-3-4-104.  Carbon Sequestration Assessment Cash Fund.

The "Carbon Sequestration Assessment Cash Fund" is hereby created.  The fund shall be used by the Oklahoma Conservation Commission to carry out the Oklahoma Carbon Sequestration Enhancement Act.  The State Treasurer shall credit to the fund any money appropriated to the fund by the Legislature and any money received as gifts, grants, or other contributions from public or private sources obtained for the purposes of the Oklahoma Carbon Sequestration Enhancement Act.

Added by Laws 2001, c. 81, § 4, emerg. eff. April 16, 2001.

§27A-3-4-105.  Carbon sequestration certification program - Applications - Definition of "carbon sink".

A.  The Oklahoma Conservation Commission is hereby authorized to establish and administer the carbon sequestration certification program.  The purpose of the program is to provide a mechanism for creating and preserving carbon reserves in this state produced as by-products of best available resource management activities upon certified lands.

B.  The Commission, in consultation with the Department of Environmental Quality and with the advice of the Carbon Sequestration Committee, shall develop and promulgate rules including, but not limited to, uniform standards and criteria for the certification of existing or potential carbon sinks located in this state.  In promulgating the rules, the Commission shall develop the program to be as consistent as possible with other governmental programs designed to create carbon reserves for the purpose of voluntarily reducing greenhouse gases.

C.  In order to have land certified as an existing or potential carbon sink, an applicant shall file an application with the Commission.  Along with the application, the applicant shall submit a resource management plan detailing activities which will increase or maintain existing trapped carbon including, but not limited to, improved forest management, alteration of or changes in silviculture practices, and growing of designated crops and any other such practices including, but not limited to, the capture and sequestration of carbon dioxide emissions through injection of carbon dioxide in marginal and abandoned oil and/or gas wells which, based on best available information, will increase trapped carbon.

D.  The Commission shall require applicants to submit such information, forms, and reports as are necessary to properly and efficiently administer the program.

E.  The Commission shall adopt site certification conditions for each carbon sink for which an application is submitted.  In addition the Commission shall determine, based upon compliance with the site certification conditions, the credits or offsets achievable by the specific carbon sink.

F.  Applications for certification of a carbon sink shall be approved or denied in accordance with criteria promulgated by the Commission.

G.  For purposes of this section, "carbon sink" means a geographical area that could be developed with reforestation, afforestation, growing agricultural crops or any existing vegetated area or marginally producing and/or abandoned oil and/or gas well area in which carbon is or could be trapped or injected.

Added by Laws 2002, c. 273, § 2, emerg. eff. May 20, 2002.  Amended by Laws 2003, c. 221, § 4, emerg. eff. May 20, 2003.

§27A-4.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§27A-4-1-101.  Short title - Purpose.

A.  This article shall be known and may be cited as the "Oklahoma Emergency Response Act".

B.  The purpose of the Oklahoma Emergency Response Act is to:

1.  Provide a rapid, coordinated and effective network for response to dangerous substances incidents or events necessary to protect the public health and safety and the environment of this state, and to preserve property;

2.  Provide direction and information to responders for the management of dangerous substances incidents or events;

3.  Reduce duplication of effort between local, county and state entities; and

4.  Organize, prepare and coordinate all state available manpower, materials, supplies, equipment, facilities and services necessary for dangerous substances response.

Added by Laws 1993, c. 145, § 238, eff. July 1, 1993.

§27A-4-1-102.  Definitions.

For purposes of the Oklahoma Emergency Response Act:

1.  "State environmental agency" includes:

a. the Oklahoma Water Resources Board,

b. the Corporation Commission,

c. the State Department of Agriculture,

d. the Oklahoma Conservation Commission,

e. the Department of Wildlife Conservation,

f. the Department of Mines and Mining,

g. the Department of Public Safety,

h. the Department of Labor,

i. the Department of Environmental Quality, and

j. the Department of Civil Emergency Management;

2.  "Lead official" means the person designated by the contact agency to be the official in charge of the on-site management of the emergency;

3.  "Emergency" means a sudden and unforeseeable occurrence or condition either as to its onset or as to its extent, of such severity or magnitude that immediate emergency response or action is necessary to preserve the health and safety of the public or environment or to preserve property;

4.  "Dangerous substance" means explosives, gases, flammable liquids and solids, poisons, radioactive materials, hazardous materials, deleterious substances, oil, or other substance or material in a quantity or form capable of posing an unreasonable risk to public health and safety, property or to the environment;

5.  "Release" means a leakage, seepage, discharge, emission or escaping of a dangerous substance into the environment of the state;

6.  "Extreme emergency" means any emergency which requires immediate protective actions;

7.  "Protective actions" are those steps deemed necessary by first responders to an extreme emergency to preserve the health and safety of the emergency responders, the public and the protection of the environment and property during an incident involving the release of a dangerous substance.  Protective actions include but are not limited to area isolation, evacuation, dilution, cooling, encapsulation, chemical treatment and diking;

8.  "First responder" means the first person to arrive at the scene of an incident involving the release of a dangerous substance who has the authority by virtue of that person's position as a local law enforcement officer, peace officer, fire protection officer or Oklahoma Highway Patrol Officer or other law enforcement officer;

9.  "Contact agency" means a municipality, fire department or the Oklahoma Highway Patrol as determined by the location of an incident as follows:

Location Contact Agency

a. Inside corporate municipal Municipal Fire

limits Department

b. Outside corporate Closest Municipal

limits on private property Fire Department

c. Outside corporate limits Oklahoma Highway

on federal/state highway, Patrol;

public property, county road,

or a railroad;

10.  "Responsible party" means any person who owned, operated, or otherwise controlled activities at the facility at the time the incident or event involving releases of dangerous substances requiring protective actions occurred; and

11.  "Facility" means:

a. any building, structure, installation, equipment, pipe or pipeline, including any pipe into a sewer or publicly owned treatment works, well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft, or

b. any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise came to be located, or

c. any vessel, including every description of watercraft or other artificial conveyance used, or capable of being used, as a means of transportation on water.

Added by Laws 1993, c. 145, § 239, eff. July 1, 1993.  Amended by Laws 1998, c. 207, § 1, eff. Nov. 1, 1998.

§27A-4-1-103.  Duties of first responder and lead official - Toll free telephone number - Duties of Department of Environmental Quality and Department of Civil Emergency Management - Duties of responsible party.

A.  For incidents or events involving releases of dangerous substances requiring protective actions, the first responder shall be responsible for initial evaluation of the incident and implementation of protective action measures.

B.  As soon as reasonably possible after arriving at the scene of the incident, the first responder shall notify the lead official to respond to such an incident pursuant to subsection C of this section.  The first responder shall maintain such authority to implement protective action measures until the lead official arrives or until the incident is stabilized.

C.  Each contact agency specified to respond to a dangerous substance incident requiring emergency response shall designate lead officials who shall be capable of responding on a twenty-four-hour basis to such an incident.

D.  Upon arrival at the incident scene, the lead official will immediately assume responsibility for management of the incident.  All other responding emergency persons are to assist the lead official in the discharge of such official's duties.

E.  If the first responder or the lead official believes the incident to be of a significant nature to threaten the public health, safety or the environment, the first responder or lead official shall contact the Department of Environmental Quality as soon as is reasonably possible.  The Department of Environmental Quality shall maintain a twenty-four-hour toll free statewide telephone number to report emergencies.

F.  The Department of Environmental Quality shall, as necessary:

1.  Provide technical information or advice to the lead official;

2.  Provide for personnel for assistance in completing material identification;

3.  Provide technical assistance on or initiate procedures for containment or suppression of the release;

4.  Provide sampling, analysis and monitoring;

5.  Notify the responsible party of the release; and

6.  Oversee the planning of final containment, cleanup and recovery of dangerous materials.

G.  The Department of Environmental Quality is authorized when determined to be necessary to protect the public health, safety and welfare of the environment to initiate cleanup operations of the release based upon seriousness of the release, location of the release, threat of the release to the public health and safety or the environment, responsiveness of the responsible party, or authorization of the responsible party.  The responsible party shall be liable for any expenses incurred in any cleanup operation.

H.  1.  Upon the release of dangerous substances requiring protective actions, the responsible party shall take immediate emergency response measures as directed by the lead official assuming responsibilities for management of the incident or the Department of Environmental Quality if contacted by the first responder or lead official pursuant to subsection E of this section.

2.  If the responsible party fails to take immediate emergency response measures as required pursuant to paragraph 1 of this subsection, the contact agency, the district attorney of the county where the release occurred or the Department of Environmental Quality, as applicable, is authorized to apply for a temporary order to compel the responsible party to take such immediate emergency response measures.

I.  1.  In not less than four (4) hours nor more than seven (7) days, as determined by the contact agency or the Department of Environmental Quality, as applicable, the responsible party shall provide a written action plan for the proposed cleanup operations to the contact agency and shall initiate cleanup operations.

2.  The contact agency, the district attorney of the county where the release occurred or the Department of Environmental Quality, as applicable, is authorized to apply for a temporary and permanent court order to compel the responsible party to provide the written action plan and to abate the release and restore the release site.

J.  The Department of Environmental Quality shall maintain a list of persons qualified to provide the services necessary to take corrective actions to abate and restore release sites.

K.  The lead official may request the Department of Civil Emergency Management to provide state resources in managing an emergency or extreme emergency.  If the lead official does not request that the Department of Civil Emergency Management provide state resources in managing an emergency or extreme emergency, the lead official shall notify the Department of Civil Emergency Management after the emergency or extreme emergency no longer poses an immediate threat to the public's health or safety or the environment of the release of dangerous substances.

L.  The Department of Civil Emergency Management shall keep a record of each emergency or extreme emergency which includes but is not limited to the location, first responder, lead official, type of emergency or extreme emergency, and actions taken to address said emergency or extreme emergency.

M.  At the request of the contact agency, the Department of Civil Emergency Management shall provide assistance to the contact agency, in either reviewing the emergency procedure or emergency management plan used in managing the completed emergency or extreme emergency within the contact agency's jurisdiction.

Added by Laws 1993, c. 145, § 240, eff. July 1, 1993.  Amended by Laws 1998, c. 207, § 2, eff. Nov. 1, 1998.

§27A-4-1-104.  Liability for release of dangerous substance - Construction of act.

The provisions of the Oklahoma Emergency Response Act shall not be construed to effect or remove the liability of the person who owns the dangerous substance for injury or damages incurred as a result of the release of the dangerous substance.

Added by Laws 1998, c. 207, § 3, eff. Nov. 1, 1998.

§27A-4-1-105.  Release of dangerous substance requiring protective action - Entry upon public or private property - Records or reports of incidents or events - Administrative warrants - Contempt.

A.  During or after a release of a dangerous substance and as part of any required cleanup operations or remediation requirements, any duly authorized representative of the first responder, the contact agency, the Department of Civil Emergency Management or the Department of Environmental Quality shall have the authority to enter upon any private or public property for the purpose of responding to and stabilizing an incident or event involving a release of dangerous substances requiring protective action measures.

B.  1.  The contact agency or the Department of Environmental Quality, as applicable, may require the establishment and maintenance of records and reports relating to the incident or event.

2.  Copies of such records or reports shall be submitted to the requesting agency.

3.  Any authorized representative of the contact agency or the Department of Environmental Quality, as applicable, shall be allowed access and may examine such records or reports.

C.  1.  A contact agency or the Department of Environmental Quality may apply to and obtain from a judge of the district court, an order authorizing an administrative warrant or other warrant to enforce access to premises for the purpose of responding to and stabilizing an incident or event involving releases of dangerous substances requiring protective action measures or for the purpose of examining records or reports relating thereto.

2.  Failure to obey an administrative warrant or other warrant of the district court may be punished by the district court as a contempt of court.

Added by Laws 1998, c. 207, § 4, eff. Nov. 1, 1998.

§27A-4-1-106.  Prosecution of violations - Actions for injunctive relief - Jurisdiction - Penalties.

A.  The Attorney General or the district attorney of the county where the release occurs may bring an action in a court of competent jurisdiction for the prosecution of a violation of the Oklahoma Emergency Response Act by the responsible party.

B.  1.  Any action for injunctive relief to redress or restrain a violation of the Oklahoma Emergency Response Act by such responsible party may be brought by the district attorney of the county where the release occurred, as applicable, the contact agency, or the Attorney General or the Department of Environmental Quality on behalf of the State of Oklahoma.

2.  It shall be the duty of the Attorney General or district attorney, if so requested, to bring such actions.

C.  The court shall have jurisdiction to determine such action and to grant the necessary or appropriate relief including, but not limited to, mandatory or prohibitive injunctive relief and interim equitable relief, and for inhibiting emergency response to an incident, punitive damages.

D.  A responsible party who violates any of the provisions of, or who fails to perform any duty imposed by, the Oklahoma Emergency Response Act shall, upon conviction, be guilty of a misdemeanor and may be punished by a fine of not less than Two Hundred Dollars ($200.00) and not more than Ten Thousand Dollars ($10,000.00) per day for each violation.  Each day or part of a day upon which such violation occurs shall constitute a separate offense.

Added by Laws 1998, c. 207, § 5, eff. Nov. 1, 1998.

§27A-4-2-101.  Short title.

This article shall be known and may be cited as the "Oklahoma Hazardous Materials Planning and Notification Act".

Added by Laws 1993, c. 145, § 241, eff. July 1, 1993.

§27A-4-2-102.  Oklahoma Hazardous Materials Emergency Response Commission  Membership  Terms - Filling unexpired term - Powers and duties - Responsibilities, powers and duties of member agencies - Violations and penalties.

A.  For purposes of implementing the provisions of Title III of the federal Superfund Amendments and Reauthorization Act of 1986, the Governor shall appoint or designate the members of the Oklahoma Hazardous Materials Emergency Response Commission.

B.  The Oklahoma Hazardous Materials Emergency Response Commission, shall include at a minimum:

1.  The Secretary of Safety and Security or designee;

2.  The Commissioner of the Department of Public Safety or designee;

3.  The State Fire Marshal;

4.  The Executive Director of the Department of Environmental Quality or designee;

5.  The Director of the Department of Civil Emergency Management or designee;

6.  One member representing the response community for a term of three (3) years; and

7.  One member representing regulated industries for a three-year term, except the initial appointment shall only be for a two-year term.

C.  An appointment shall be made by the Governor within ninety (90) days after the expiration of the term of any member due to resignation, death, or any cause resulting in an unexpired term.  If no appointment is made within that ninety-day period, the Commission may appoint a provisional member to serve in the interim until the Governor acts.

D.  The Commission shall have the power and duty to:

1.  Appoint a chairman and vice-chairman;

2.  Execute a Memorandum of Understanding subject to the Administrative Procedures Act with each member agency to designate responsibilities and conduct studies;

3.  Require reports or plans from member agencies;

4.  Advise, consult and coordinate with other agencies of the state and federal government;

5.  Ensure that the State of Oklahoma remains in compliance with the requirements of Title III of the Superfund Amendments and Reauthorization Act;

6.  Coordinate administrative penalties;

7.  Coordinate development of annual budgets for each member agency's respective costs for administration and implementation of its responsibilities pursuant to the Oklahoma Hazardous Materials Planning and Notification Act; and

8.  Supervise and coordinate the activities of the local emergency planning committees.

E.  On behalf of the Oklahoma Hazardous Materials Emergency Response Commission, member agencies shall have the following responsibilities:

1.  The Oklahoma Department of Environmental Quality shall:

a. provide administrative support to the Oklahoma Hazardous Materials Emergency Response Commission,

b. review the activities of the local emergency planning committees, and serve as liaison between the Oklahoma Hazardous Materials Emergency Response Commission, the local emergency planning committees, and federal agencies, except as related to training funds from the federal emergency management agency,

c. administer a notification program pursuant to federal requirements for emergency releases of extremely hazardous substances and hazardous substances as identified by the federal Environmental Protection Agency.  Such notification shall include immediate notice of the release and written follow-up notice of response actions taken, risk analyses, and advice concerning medical treatment for exposure, and shall include releases from facilities subject to Title III of the Superfund Amendments and Reauthorization Act.  Such notification requirements shall be in addition to those required by other agencies,

d. administer and enforce the reporting requirements of Title III of the Superfund Amendments and Reauthorization Act pertaining to emergency planning notification, material safety data sheets, chemical lists, emergency and hazardous chemical inventory forms, and toxic chemical release forms,

e. serve as the industrial liaison and the repository for required information,

f. perform such environmental services as are necessary to validate required reports, and

g. receive and respond to requests for information under the Oklahoma Open Records Act;

2.  The Oklahoma Department of Civil Emergency Management shall:

a. administer and enforce the planning requirements of Title III of the Superfund Amendments and Reauthorization Act of 1986,

b. receive and review emergency plans submitted by local emergency planning committees, make recommendations on revisions to such plans for coordination purposes, and facilitate the training for and the implementation of such plans, and

c. facilitate emergency training programs for local emergency planning committees.

F.  Each member agency of the Oklahoma Hazardous Materials Emergency Response Commission shall have the power and duty, relative to its respective Commission responsibilities, to:

1.  Require reports and plans;

2.  Prescribe rules and regulations consistent with Title III of the Superfund Amendments and Reauthorization Act.  Any rule or regulation promulgated by any member agency pursuant to the Oklahoma Hazardous Materials Planning and Notification Act shall not be more stringent than any such federal act;

3.  Adopt federal rules.  Any rule or regulation promulgated by any member agency pursuant to the provisions of the Oklahoma Hazardous Materials Planning and Notification Act shall not be more stringent than any such federal rules;

4.  Cause investigations, inquiries and inspections;

5.  Prescribe penalties;

6.  Assess administrative penalties;

7.  Cause prosecution;

8.  Accept, use, disburse and administer grants, allotments, gifts, devises for the purposes of facilitating emergency response performance in the state;

9.  Provide public information as requested regarding emergency response implementation in the state; and

10.  Work with other agencies where applicable, to eliminate redundancy in the reporting requirements of the various state, federal and local agencies enforcing hazardous materials handling, storage, spills and training.

G.  Any person violating any provision of the Oklahoma Hazardous Materials Planning and Notification Act shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punishable by a fine of not more than Ten Thousand Dollars ($10,000.00), or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.

H.  The Oklahoma Hazardous Materials Emergency Response Commission shall:

1.  Designate emergency planning districts to facilitate preparation and implementation of emergency plans; and

2.  Appoint members of a local emergency planning committee for each emergency planning district.

Added by Laws 1989, c. 166, § 1, emerg. eff. May 8, 1989.  Amended by Laws 1991, c. 292, § 2, eff. July 1, 1991; Laws 1993, c. 145, § 242, eff. July 1, 1993.  Renumbered from Title 63, § 689.1 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-4-2-103.  Local emergency planning committees - Membership - Officers - Rules - Request for public information - Responsibilities.

A.  Each local emergency planning committee shall include, at a minimum, representation from each of the following groups or organizations:

1.  Elected state and local officials;

2.  Law enforcement;

3.  Civil defense;

4.  Fire fighting;

5.  First aid;

6.  Health;

7.  Environmental;

8.  Hospital;

9.  Transportation personnel;

10.  Broadcast and print media;

11.  Community groups; and

l2.  Owners and operators of facilities which manufacture, store, or use in any manner those substances specified as extremely hazardous by the administrator of the federal Environmental Protection Agency.

B.  The groups and organizations specified in subsection A of this section or any other person or group or organization may nominate an individual residing within the designated emergency planning district to serve on the local emergency planning committee.  The names of such individuals shall be submitted to the Oklahoma Hazardous Materials Emergency Response Commission.  From among the names of the individuals so submitted, the Oklahoma Hazardous Materials Emergency Response Commission shall appoint the membership of the local emergency planning committee.

C.  The Oklahoma Hazardous Materials Emergency Response Commission may revise its designations and appointments under this subsection as it deems appropriate.  In addition, interested persons, groups or organizations may petition the Oklahoma Hazardous Materials Emergency Response Commission to modify the membership of a local emergency planning committee.

D.  The members of the local emergency planning committee shall meet to elect a chairman who shall hold office according to rules adopted by the committee.  The committee shall establish rules by which it shall function.  Such rules shall include provisions for public notification of committee activities, public meetings to discuss the emergency plan, public comments, response to such comments by the committee, and distribution of the emergency plan. The local emergency planning committee shall establish procedures for receiving and processing requests from the public for information.  Such procedures shall include the designation of an official to serve as coordinator for information.

E.  Each local emergency planning committee shall:

1.  Complete preparation of an emergency plan in accordance with the federal Superfund Amendments and Reauthorization Act.  After completion of an emergency plan under this paragraph for an emergency planning district, the local emergency planning committee shall submit a copy of the plan to the Oklahoma Hazardous Materials Emergency Response Commission.  The Commission shall review the plan and make recommendations to the committee on revisions of the plan that may be necessary to ensure coordination of such plan with emergency response plans of other emergency planning districts.  To the maximum extent practicable, such review shall not delay implementation of such plan.  The committee shall review such plan once a year, or more frequently as changed circumstances in the community or at any facility may require;

2.  Evaluate the need for resources necessary to develop, implement, and exercise the emergency plan, and shall make recommendations with respect to additional resources that may be required and the means for providing such additional resources;

3.  Comply with the Oklahoma Open Meeting Law; and

4.  Take such other action as may be required by the Oklahoma Hazardous Materials Emergency Response Commission or as otherwise deemed necessary to implement the provisions of this act or the federal Superfund Amendments and Reauthorization Act.

Added by Laws 1993, c. 145, § 243, eff. July 1, 1993.

§27A-4-2-104.  Member agencies - Annual budgets.

Each member agency, in cooperation with the Oklahoma Hazardous Material Emergency Response Commission, shall prepare an annual budget for the implementation and administration of its respective Commission responsibilities, and submit the same as an inclusion in its agency budget to the Oklahoma Legislature for appropriations to cover the costs of performance of the requirements of the Oklahoma Hazardous Materials Planning and Notification Act.

Added by Laws 1991, c. 292, § 4, eff. July 1, 1991.  Amended by Laws 1993, c. 145, § 244, eff. July 1, 1993.  Renumbered from Title 63, § 689.1B by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-4-2-105.  Local emergency planning committees  Privileges and immunities.

A.  The Legislature finds that individuals appointed to the local emergency planning committees pursuant to the Oklahoma Hazardous Materials Planning and Notification Act in developing effective comprehensive local emergency response plans serve to protect the health, safety, and welfare of the citizens and the environment of this state.  The Legislature, in addition, finds that potential exposure to liability has a detrimental effect on the participation of the individuals on local emergency planning committees and that in order for these local emergency planning committees to function effectively, individuals serving on such committees shall be exempt from civil liability, except as otherwise provided by the Oklahoma Hazardous Materials Planning and Notification Act, for any act or omissions made in the performance of their official duties which resulted in direct or proximate harm to any person or property.

B.  1.  Any individual serving on a local emergency planning committee pursuant to appointment by the Oklahoma Hazardous Materials Emergency Response Commission, any duly authorized alternate member to a local emergency planning committee shall be exempt from civil liability for any acts or omissions made in the performance of their official duties which resulted in the direct or proximate harm or injury to any person or property.

2.  The immunity provided by this subsection shall only extend to the acts or omissions of the individual while serving in their designated, official capacity.

3.  The immunity provided by this subsection shall not extend to intentional torts or grossly negligent acts or omissions of such individual or to the extent specifically stated in the federal Superfund Amendments and Reauthorization Act.

4.  Any action taken by an individual serving on the committee within the scope of his authority pursuant to the provisions of the Oklahoma Hazardous Materials Planning and Notification Act shall be deemed to be the actions of the individual as a member of the committee and not the actions of such individual as a representative of the group or organization nominating such individual.

5.  The nomination of any individual to serve on the committee by any group or organization specified in subsection G of Section 689.1 of this title shall not subject such group or organization to any civil liability as a result of such nomination.

Added by Laws 1989, c. 166, § 2, emerg. eff. May 8, 1989.  Amended by Laws 1991, c. 292, § 3, eff. July 1, 1991; Laws 1993, c. 145, § 245, eff. July 1, 1993.  Renumbered from Title 63, § 689.2 by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-5.  Renumbered as § 1-1-204 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-6.  Renumbered as § 1-3-101 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-7.  Renumbered as § 2-2-101 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-8.  Renumbered as § 2-3-201 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-9.  Renumbered as § 2-3-101 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-10.  Renumbered as § 2-2-201 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-11.  Renumbered as § 1-1-203 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-12.  Renumbered as § 1-1-205 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1001.  Renumbered as § 2-6-201 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1002.  Renumbered as § 2-6-202 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1003.  Renumbered as § 2-6-203 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1004.  Renumbered as § 2-6-204 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1005.  Renumbered as § 2-6-205 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1006.  Renumbered as § 2-6-206 of this title by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§27A-1011.  Short title.

Sections 1 through 7 of this act shall be known and may be cited as the "State Beneficiary Public Trusts - Publicly Owned Treatment Works Act".

Added by Laws 1993, c. 217, § 1, eff. July 1, 1993.

§27A-1012.  Legislative findings and declarations.

The Legislature hereby finds that there are one or more public trusts having the State of Oklahoma as beneficiary which hold permits issued under the National Pollution Discharge Elimination System (NPDES), pursuant to the Federal Water Pollution Control Act, as amended by the Federal Clean Water Act, 33 U.S.C., Section 1251 et seq.  In some instances, the state beneficiary public trust holding the NPDES permit receives waste water streams from third parties into a central waste water treatment system owned and operated by the public trust, and treats the commingled waste streams in the central waste water treatment system before discharging the resulting effluent pursuant to an NPDES permit into navigable waters of the United States of America located in this state.  A state beneficiary public trust such as described in the preceding sentence hereof shall be referred to in this act as a "Central Treatment Trust", or a "CTT".  The Legislature finds that there is uncertainty as to whether treatment facilities owned and operated by a CTT constitute "treatment works" that are publicly owned within the meaning of 33 U.S.C., Sections 1292 and 1317(b).  The Legislature declares that there is a need to provide a mechanism for resolving this uncertainty.  The Legislature further declares that a CTT should have the authority to make the election provided for in Section 3 of this act, whereupon for purposes of owning and operating its waste water treatment facilities only, such a CTT shall have the powers granted to it by Section 4 of this act, and in conjunction therewith, the Department of Environmental Quality, subsequently referred to in this act as "Department", shall exercise the powers granted to it pursuant to Sections 4 and 5 of this act.

Added by Laws 1993, c. 217, § 2, eff. July 1, 1993.

§27A-1013.  Central Treatment Trust (CTT) - Power to make election - CTT deemed "publicly owned treatment works" (POTW).

A Central Treatment Trust, as defined in Section 2 of this act, is hereby granted the authority, exercisable by a duly enacted resolution of its Board of Trustees, to elect that its waste water treatment facilities shall be deemed to constitute "treatment works" that are publicly owned within the meaning of 33 U.S.C., Sections 1292 and 1317(b).  A CTT making such an election shall also be deemed to own a "publicly owned treatment works", or "POTW", within the meaning of 40 CFR, Section 403.3(o).  Upon the adoption of a resolution exercising such election, the CTT shall promptly give notice of such official action and furnish a certified copy of the Board resolution to the United States Environmental Protection Agency, the Department and the Oklahoma Secretary of State.

Added by Laws 1993, c. 217, § 3, eff. July 1, 1993.

§27A-1014.  Powers of CTT that makes election.

A Central Treatment Trust that makes the election provided for in Section 3 of this act shall have the following powers (terms used, but not defined, in this section, but defined in 40 CFR, Section 403.3, shall have the same meanings ascribed to them in 40 CFR, Section 403.3):

1.  To develop a publicly owned treatment works pretreatment program consistent with and meeting the requirements of 40 CFR, Sections 403.8 and 403.9, and submit such POTW pretreatment program for approval to the appropriate approval authority specified in 40 CFR, Section 403.3(c);

2.  To enter into a coordinating agreement with the Department pursuant to which the Department shall exercise the enforcement powers specified in Section 5 of this act with respect to the POTW owned and operated by such CTT.  The coordinating agreement shall make provision for the CTT to gather data and information and report such data and information to the Department so as to aid and assist the Department in exercising said enforcement powers.

Added by Laws 1993, c. 217, § 4, eff. July 1, 1993.

§27A-1015.  Powers of Department relating to POTW - Violations - Penalties - Power to halt or prevent discharge.

A.  Once a Central Treatment Trust has made the election and given the notice specified in Section 3 of this act, and entered into the coordinating agreement with the Department as specified in paragraph 2 of Section 4 of this act, the Department, in addition to all of its other authority under state or federal law, shall have and shall exercise the enforcement powers specified in this section with respect to the POTW owned and operated by such CTT (terms used, but not defined, in this section, but defined in 40 CFR, Section 403.3, shall have the same meanings ascribed to them in 40 CFR, Section 403.3):

1.  To issue permits to industrial users of the POTW, designed to:

a. limit and control their contributions of pollutants and allocate waste loads to the POTW so that the requirements of the CTT's NPDES permit and Oklahoma law will be met, and

b. require compliance by the industrial users with applicable pretreatment standards and requirements;

2.  To require compliance by industrial users of the POTW with applicable pretreatment standards and requirements;

3.  To deny or condition new or increased contributions of pollutants, or changes in the nature of pollutants, by industrial users to the POTW where such contributions would not meet applicable pretreatment standards or requirements or where such contributions would cause a violation of the CTT's NPDES Permit;

4.  To require industrial users of the POTW to develop a compliance schedule for the installation of technology required to meet applicable pretreatment standards and requirements;

5.  To require industrial users of the POTW to submit all notices and self-monitoring reports as are necessary to assess and assure compliance with pretreatment standards and requirements and with conditions and requirements of permits issued by the Department pursuant to paragraph 1 of this subsection;

6.  To require industrial users of the POTW to meet any provisions of Oklahoma law applicable to the discharge of pollutants by an industrial user to a POTW;

7.  To carry out all inspection, surveillance, sampling and monitoring procedures necessary to determine, independent of information supplied by industrial users, compliance or noncompliance by industrial users of the POTW with applicable pretreatment standards and requirements.  Authorized representatives of the Department or of the CTT are hereby authorized in order to carry out the purposes specified above to enter any premises of any industrial user of the POTW which is contributing pollutants to the POTW, and in which a discharge source or treatment system is located or records are required by 40 CFR, Section 403.12 to be kept.  The authority to enter upon the premises of any industrial user of the POTW granted in this paragraph is intended to, and shall, be as extensive as the authority provided under Section 308 of the Federal Clean Water Act; and

8.  To promulgate rules reasonably required to implement paragraphs 1 through 7 of this subsection, and to conduct individual proceedings and to enter orders to enforce such rules and to enforce paragraphs 1 through 7 of this subsection.

B.  For purposes of promulgating rules, conducting individual proceedings and issuing orders as provided in this section, the Department shall be subject to the provisions of the Oklahoma Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes; provided, that any person adversely affected by issuance of a rule, permit or order of the Department may, within thirty (30) days after such rule, permit or order becomes final, seek judicial review thereof; provided further, that the exclusive venue for such judicial review shall be the District Court of Oklahoma County; and provided further, that such judicial review shall be limited to review of the administrative record compiled before the Department, and shall be conducted by the court without a jury.

C.  An industrial user of the POTW who violates any provision of this act or of any rule, permit or order of the Department issued pursuant to this section shall be subject to a civil penalty of not more than One Thousand Dollars ($1,000.00) per violation.  Any violation which continues for more than one (1) day shall constitute a separate violation for each day of violation.  If any such penalties are not paid within thirty (30) days after administratively assessed by the Department, the Department shall bring suit in district court to recover such penalties.  Penalties shall be paid to the Department for the benefit of the CTT.

D.  The Department may sue an industrial user of the POTW for injunctive relief in any instance where an industrial user of the POTW violates or threatens to violate any provision of this act or of any rule, permit or order of the Department issued pursuant to this section.  In any such suit, the court shall have jurisdiction to grant to the Department, without bond or other undertaking, such prohibitory or mandatory injunctions as the facts may warrant, including temporary restraining orders, after notice and hearing, temporary injunctions or permanent injunctions.

E.  The Department may sue for both civil penalties and injunctive relief, as authorized by subsections C and D of this section, in the same proceeding.

F.  The venue of any suit brought by the Department pursuant to subsections C and D of this section shall be either the District Court of Oklahoma County, or the district court of the county where the CTT maintains its administrative offices and the POTW is located, at the Department's election.

G.  In any proceeding by the Department to recover civil penalties, injunctive relief or both, the prevailing party shall be allowed to recover reasonable attorney fees, to be set by the court and taxed and collected as costs.

H.  In addition to the remedies provided for in subsections C and D of this section, the Department shall have the following additional remedy:  The Department shall have the authority (after informal notice to the affected industrial user) to immediately and effectively halt or prevent any discharge of pollutants to the POTW which reasonably appears to present an imminent endangerment of the health or welfare of persons.  The Department shall also have the authority (which shall include notice to the affected industrial user and an opportunity to respond) to halt or prevent any discharge to the POTW which presents or may present an endangerment to the environment or which threatens to interfere with the operation of the POTW.

I.  Nothing in this act shall directly or indirectly limit or supersede any jurisdiction of the Department or the United States Environmental Protection Agency under the Oklahoma Pollutant Discharge Elimination Act, the Oklahoma Environmental Quality Code, or any other federal or state statute or regulation.

J.  The term "NPDES Permits" as used in this act shall include any permit, or interim, successor, renewal or substitute permit issued by the United States Environmental Protection Agency, or by the State of Oklahoma or an agency thereof in the event the State of Oklahoma at some future date is authorized to administer the NPDES program in Oklahoma, pursuant to 33 U.S.C.A., Section 1342.

Added by Laws 1993, c. 217, § 5, eff. July 1, 1993.

§27A-1016.  Cessation of powers of CTT and Department.

At such time as the Central Treatment Trust's National Pollution Discharge Elimination System permit terminates, and any application for issuance of an interim, successor, renewal or substitute permit has been finally rejected or abandoned, or the CTT's waste treatment system is sold or leased to a for-profit entity, the CTT shall so certify to the agencies designated in Section 3 of this act, whereupon all powers granted to the CTT and the Department under this act shall prospectively cease.

Added by Laws 1993, c. 217, § 6, eff. July 1, 1993.

§27A-1017.  Construction of act - Effect on rights, powers, duties, etc. of CTT.

Nothing in this act shall directly or indirectly increase, decrease, limit or in any other manner affect the legal status, capacity, rights, powers or duties of any CTT in any area separate from its NPDES permit and the ownership and operation of its POTW.

Added by Laws 1993, c. 217, § 7, eff. July 1, 1993.

§27A-2001.  Short title.

Sections 1 through 3 of this act shall be known and may be cited as the "Oklahoma Lead-Acid Battery and Used Motor Oil Recycling Act".

Added by Laws 1993, c. 341, § 1, eff. Sept. 1, 1993.

§27A-2002.  Lead-acid battery retailers - Signs.

Any person offering lead-acid batteries for sale to end-use consumers shall post and maintain a sign at or near the point of display or sale to inform the public that lead-acid batteries are accepted for recycling.  For purposes of this act, a "lead-acid battery" means a lead-acid electrical device used in boats, planes and motor vehicles.

Added by Laws 1993, c. 341, § 2, eff. Sept. 1, 1993.

§27A-2003.  Motor oil retailers - Signs.

Any person offering motor oil for sale to end-use consumers shall post and maintain a sign at or near the point of display or sale to inform the public of the location of the nearest used oil collection center.

Added by Laws 1993, c. 341, § 3, eff. Sept. 1, 1993.

§27A-2100.  Renumbered as § 2-10-503 of this title by Laws 1993, c. 324, § 57, eff. July 1, 1993.



Title 28. — Fees

OKLAHOMA STATUTES

TITLE 28.

FEES

_____

§28-1.  Statutory allowances exclusive.

The officers and persons herein mentioned shall be entitled to receive for their services only the fees herein allowed, and no other, except as may be otherwise required by law.

R.L. 1910, § 3193.  Amended by Laws 1967, c. 122, § 1, emerg. eff. April 27, 1967.

§28-2.  Fees not collected during term.

The fees of any officer earned but not collected during his term of office, shall be collected by his successor in office and paid into the county treasury, and all fees so collected shall be included in the report of the officer collecting the same.

R.L. 1910, § 3206.

§28-3.  Failure of officers to make reports - Failure to charge fees.

Any county, township and district officer who is required by law to make monthly or quarterly reports to the board of county commissioners who fails or refuses to make such reports, or who makes a false or fraudulent report, shall be deemed guilty of a misdemeanor and in addition to any punishment the violator shall forfeit the office; and in no case shall any county officer retain any perquisites of the office; and if any officer neglect or refuse to charge the fees provided by law, the person shall forfeit double the amount thereof to be deducted from the person's salary, or to be collected by civil action against any such officer or a bondsman.

R.L.1910, § 3213.  Amended by Laws 2002, c. 460, § 24, eff. Nov. 1, 2002.

§28-4.  Repealed by Laws, 1941, p. 462, §1.

§28-5.  Penalty for charging fees on pensions.

No person authorized to administer oaths, shall be allowed to charge any discharged soldier or seaman, or widow, orphan or legal representative thereof, any fee for administering any oath or the giving of any certificate for the procuring of any pension, bounty, or back pay, nor for administering any oath or oaths and giving the certificate required upon any voucher for collection of periodical dues from the pension agent for any services rendered in perfecting any voucher; and any such officer who may charge any fee for any such services shall be deemed guilty of a misdemeanor, and fined in any sum not less than Ten Dollars ($10.00) nor more than Twenty-five Dollars ($25.00).

R.L. 1910, § 3222.

§28-6.  Responsibility of county for fees.

The county shall be responsible for the fees, salaries and expenses of county officers, unless otherwise provided by law.

R.L. 1910, § 3229.  Amended by Laws 1967, c. 122, § 2, emerg. eff. April 27, 1967.

§28-7.  Officers to post list of fees.

Each officer herein named shall cause a list of fees allowed by law to be charged by him, to be posted in his office in some conspicuous place, under penalty of Five Dollars ($5.00) for each day he shall neglect so to do.

R.L. 1910, § 3239.

§28-8.  Fees to be itemized on process.

No officer serving any process shall be entitled to any fees for the same, unless he return on such process the amount of his fees and the items thereof.

R.L. 1910, § 3240.

§28-9.  Officer to receipt for fees paid.

Every officer charging fees shall give a receipt therefor.

R.L. 1910, § 3243.  Amended by Laws 1967, c. 122, § 3, emerg. eff. April 27, 1967.

§28-10.  Charging for constructive mileage - Penalty.

Any county, township or district officer who shall knowingly charge, receive or collect any fees for constructive service or mileage shall be deemed guilty of a misdemeanor, and in addition to his punishment shall forfeit his office and thereafter be forever barred from holding any office of honor, trust or profit in this state.

R.L. 1910, § 3247.

§28-11.  Folio defined.

A folio shall consist of one page regardless of size.

R.L.1910, § 3248.  Amended by Laws 1967, c. 122, § 4, emerg. eff. April 27, 1967.

§28-12.  Fees due when service rendered - Deposit for anticipated costs.

No fees allowed by law shall be due or demanded until the services for which such fees are chargeable shall have been performed, provided, however, that the court clerk may require a deposit for anticipated costs.

R.L. 1910, § 3249.  Amended by Laws 1967, c. 122, § 5, emerg. eff. April 27, 1967.

§28-13.  Penalty for improper charges.

Any public officer who shall knowingly charge, demand or receive any fees not provided by law, or who shall charge, demand or receive any greater fees than are provided in this article shall be deemed guilty of a misdemeanor, and shall, upon conviction, be fined in any sum not less than Five Hundred Dollars ($500.00) for each and every offense and shall forfeit his office and shall be barred from holding any office of trust in this state thereafter.

R.L. 1910, § 3252.

§28-31.  Fees of court clerks.

Notwithstanding any other provision of law, the clerk of the district court, or the clerk of any other court of record, shall charge and collect the following fees for services by them respectively rendered and none others, except as otherwise provided by law:

Approving bond or undertaking, including certificate and seal $3.00

Making copy of an instrument of record or on file, first page $1.00

subsequent pages (each) $0.50

Certifying to any instrument (each) $0.50

Authentication of court records $5.00

Receiving and paying out money in pursuance of law or order of court 1%

provided, however, that such charge shall not exceed $300.00.

Application, issuing, entering return and recording marriage license if the applicants submit a certificate that states the applicants have completed the premarital counseling program pursuant to Section 5.1 of Title 43 of the Oklahoma Statutes $5.00

Application, issuing, entering return and recording marriage license if the applicants do not submit a certificate that states the applicants have completed the premarital counseling program pursuant to Section 5.1 of Title 43 of the Oklahoma Statutes $50.00

Conveyance of full-blood Indian heirs to interest in inherited lands, same to be accounted for as other fees $5.00

Posting notice outside the courthouse $10.00

Mailing, by any type of mail, writs, warrants, orders, process, command or notice for each person $10.00, or

actual expense, whichever is greater, except ordinary mailing of first-class mail in probate cases, for each case $10.00, or

actual expense, whichever is greater.

For the actual cost of all postage in each case in excess of $10.00, or

actual expense, whichever is greater.

For filing and indexing of disclaimers other than in pending probate or civil cases pursuant to the provisions of Section 751 et seq. of Title 60 of the Oklahoma Statutes $5.00

Added by Laws 1967, c. 122, § 6, eff. April 27, 1967.  Amended by Laws 1975, c. 293, § 1, eff. Oct. 1, 1975; Laws 1977, c. 207, § 4, eff. Oct. 1, 1977; Laws 1978, c. 212, § 8, eff. July 1, 1978; Laws 1979, c. 23, § 1, eff. July 1, 1979; Laws 1986, c. 242, § 1, emerg. eff. June 12, 1986; Laws 1987, c. 181, § 1, eff. July 1, 1987; Laws 1989, c. 205, § 5, eff. Nov. 1, 1989; Laws 1991, c. 111, § 1, eff. Sept. 1, 1991; Laws 1993, c. 292, § 10, eff. July 1, 1993; Laws 1997, c. 400, § 9, eff. July 1, 1997; Laws 1999, c. 174, § 3, eff. Nov. 1, 1999; Laws 2003, c. 440, § 3, eff. July 1, 2003; Laws 2004, c. 288, § 1, eff. Nov. 1, 2004.

§28-31.1.  Clerk of district court - No fees in certain guardianship cases.

The clerk of the district court shall charge and collect no fees in any proceeding for guardianship of a minor over the age of seventeen (17) years, where there shall be attached to the petition for the appointment of guardian an affidavit that the minor has applied for enlistment in the armed forces of the United States and that the sole purpose of the proceeding is to secure legal permission for such enlistment.

Added by Laws 1951, p. 67, § 1.

§28-31.2.  Garnishment proceedings - Court clerk not to charge poundage in certain cases.

If the debtor prevails, the court clerk shall not charge poundage on any funds deposited under garnishment proceedings.

Added by Laws 1986, c. 185, § 13, eff. Sept. 1, 1986.

§28-32.  County clerk - Fees.

A.  Notwithstanding any other provision of law county clerks shall charge and collect the following flat fees to be uniform throughout the state regardless of the recording method used, and the county clerks shall not be required to itemize or charge these fees pursuant to any other schedule, except as specifically provided by law:

1.  For recording the first page of deeds, mortgages and any other instruments not subject to the fee imposed by Section 1-9-525 of Title 12A of the Oklahoma Statutes $8.00

2.  For recording each additional page of same instrument $2.00

3.  For furnishing hard copies of microfilmed records to bonded abstractors only, per page $1.00

4.  For furnishing photographic copies of photographic records, or of typewritten script or printed records, per page $1.00

5.  For recording plat of one block or less $10.00

6.  For recording plat of more than one block $25.00

7.  For certifying to any copy per page $1.00

8.  For recording an assignment of Tax Sale Certificate to be paid by the party purchasing $5.00

9.  For recording of any mark or brand and giving certificate for same $5.00

10.  For recording each certificate for estrays and forwarding description of same, as required by law $1.00

11. a. For recording and filing of mechanics' or materialmen's liens which includes the release thereof $10.00

b. For preparing and mailing notice of mechanics' or materialmen's lien $8.00

plus the actual cost of postage

c. For each additional page or exhibit $2.00

12.  For recording and filing of fictitious name partnership certificates $5.00

To this fee shall be added the fees required by Sections 81 through 86 of Title 54 of the Oklahoma Statutes.

13.  For recording the first page of deeds, mortgages, and any other instruments which are nonconforming pursuant to subsection C of Section 298 of Title 19 of the Oklahoma Statutes $25.00

14.  For recording each additional page of an instrument which is nonconforming pursuant to subsection C of Section 298 of Title 19 of the Oklahoma Statutes $10.00

B.  The fees prescribed in paragraph 4 of subsection A of this section shall be deposited into the County Clerk's Lien Fee Account, created pursuant to Section 265 of Title 19 of the Oklahoma Statutes.

C.  For the purpose of preserving, maintaining, and archiving recorded instruments including, but not limited to, records management, records preservation, automation, modernization, and related lawful expenditures, in addition to all other fees required by law, the county clerk shall collect Five Dollars ($5.00) for each instrument recorded with the Registrar of Deeds.

D.  There is hereby created a fund to be known as the "County Clerk's Records Management and Preservation Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of the fees and monies accruing to the fund, as prescribed in subsection C of this section with all monies accruing to the fund to be expended by the clerk and not transferred to any other fund.  The intent of this section is to increase the net funding level available to the county clerk to maintain and preserve public records.

E.  The fees and costs prescribed in this section shall not apply to child support enforcement offices operated by or on behalf of the Department of Human Services' Child Support Enforcement Division.  County clerks shall not charge any fees or costs to such offices, the Division, or the Department.

R.L. 1910, § 3204.  Amended by Laws 1947, p. 247, § 1, emerg. eff. April 29, 1947; Laws 1949, p. 219, § 1, emerg. eff. April 21, 1949; Laws 1967, c. 291, § 1, emerg. eff. May 8, 1967; Laws 1976, c. 162, § 1, emerg. eff. May 31, 1976; Laws 1977, c. 207, § 5, eff. Oct. 1, 1977; Laws 1978, c. 63, § 1, eff. Oct. 1, 1978; Laws 1979, c. 273, § 1, emerg. eff. June 5, 1979; Laws 1982, c. 43, § 1; Laws 1985, c. 166, § 1, operative July 1, 1985; Laws 1990, c. 273, § 14, eff. Sept. 1, 1990; Laws 1992, c. 202, § 1; Laws 1993, c. 292, § 11, eff. July 1, 1993; Laws 1997, c. 233, § 3, eff. July 1, 1997; Laws 1998, c. 92, § 1, eff. Nov. 1, 1998; Laws 2000, c. 371, § 168, eff. July 1, 2001; Laws 2001, c. 407, § 2, eff. July 1, 2001; Laws 2002, c. 22, § 11, emerg. eff. March 8, 2002; Laws 2004, c. 288, § 2, eff. Nov. 1, 2004.

NOTE:  Laws 1998, c. 19, § 1 repealed by Laws 1998, c. 412, § 8, eff. Nov. 1, 1998.  Laws 2001, c. 354, § 6 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§28-32.1.  Repealed by Laws 1949, p. 220, §2.

§28-32.2.  Expired.

§28-32.3.  Payment of fees by debit or credit card.

Notwithstanding any other provision of law, a county clerk may accept payment for fees by automated clearing house or by a nationally recognized debit or credit card.  If payment is made by a credit or debit card, the county clerk shall add an amount equal to the amount of the service charge incurred for the acceptance of the payment.  A county clerk may enter into contracts for credit card processing services according to applicable county purchasing laws or may enter into agreements with the State Treasurer to participate in any credit card processing agreements entered into by the State Treasurer.  County clerks may establish prepaid fee accounts in a manner as prescribed by the Office of the State Auditor and Inspector.

Added by Laws 2004, c. 179, § 2, eff. Nov. 1, 2004.

§28-33.  Register to keep account of fees.

He shall keep an account of said fees in a book provided for that purpose, showing the amount charged and the amount received, from whom and for what purpose, and the date thereof.  The footings for each month shall, at the close thereof, be legibly and correctly entered in said book, opposite the month during which the same have been collected or charged, showing the amount charged, the amount received, and the amount remaining due and unpaid.

R.L. 1910, § 3205.

§28-34.  Repealed by Laws 1967, c. 291, § 2, eff. May 8, 1967.

§28-35.  Clerk to keep account of fees.

He shall keep an account of said fees in a book to be provided for that purpose, showing the amount charged and the amount received, from whom, and for what purpose, and the date thereof.  The footings for each month shall, at the close thereof, be legibly and correctly entered in said book opposite the month during which the same have been collected or charged, showing the amount charged, the amount received, and the amount remaining due and unpaid.

R.L. 1910, § 3208.

§28-36.  Verification of signatures without fee.

The county clerks of the respective counties of this state are hereby authorized to verify, free of charge, signatures to any forms required by law to be filed with the State of Oklahoma or the United States or their agencies.

Added by Laws 1935, p. 177, § 1.

§28-37.  Monthly accounting by county clerk and registrar of deeds.

At each monthly meeting of the board of county commissioners, or, if monthly meetings are not held, at each quarterly meeting, the county clerk and the registrar of deeds shall each file a verified report of the work of the preceding month or quarter showing the total fees charged and the total fees collected and shall pay all of such fees into the county treasury and file duplicate receipts therefor with the county clerk.

R.L. 1910, § 3214.  Amended by Laws 1968, c. 412, § 8, emerg. eff. May 17, 1968.

§28-38.  Repealed by Laws 1968, c. 383, § 3, eff. Jan. 13, 1969.

§28-39.  Repealed by Laws 1969, c. 214, § 5, operative July 1, 1969.

§28-39.1.  Repealed by Laws 1971, c. 105, § 6, eff. Oct. 1, 1971.

§28-39.2.  Repealed by Laws 1971, c. 105, § 6, eff. Oct. 1, 1971.

§28-39.3.  Repealed by Laws 1971, c. 105, § 6, eff. Oct. 1, 1971.

§28-39.4.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§28-40.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§28-41.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§28-42.  Repealed by Laws 1967, c. 122, § 13, eff. April 27, 1967.

§28-43.  Treasurer's fees.

The county treasurer shall charge and collect the following fees and none other, unless otherwise specifically provided by law:

For issuing warrants for collection of delinquent taxes on personal property  $10.00

For each certificate of sale of land $10.00

For each certificate of redemption $5.00

For making tax deed, for first tract, including acknowledgment  $10.00

For each additional tract in the same deed $0.00

R.L. 1910, § 3209.  Amended by Laws 1990, c. 6, § 1.

§28-44.  Treasurer to keep account of fees.

He shall keep an account of said fees in a book to be provided for that purpose, showing the amount charged and the amount received, from whom and for what purpose, and the date thereof.  The footings of each month shall, at the close thereof, be legibly and correctly entered in said book, opposite the month during which the same have been collected or charged, showing the amount earned, the amount received, and the amount unpaid.

R.L. 1910, § 3210.

§28-45.  Treasurer's quarterly report.

He shall, on the first Monday of January and the first Monday after the first Tuesday of April, and the first Mondays of July and October of each year, make out and present to the board of county commissioners a detailed statement of the amount of fees received by him during the preceding quarter, together with the amount of fees earned, which are due and unpaid, which report shall be made under oath and filed with the county clerk.

R.L. 1910, § 3211.

§28-46.  Fees of county surveyor.

The county surveyor shall receive Five Dollars ($5.00) per day for the time actually and necessarily employed in going to and making a survey and returning to his office.  For copy of plat of land or certificate of survey, Two Dollars ($2.00); making out complete report in all surveys made by authority for county or township, Two Dollars ($2.00); for recording surveys, per folio, twenty cents ($0.20).

R.L. 1910, § 3220.

§28-47.  Repealed by Laws 2001, c. 406, § 26, emerg. eff. June 4, 2001.

§28-48.  Fees of commissioner for partition.

Each commissioner for the partition of real estate shall receive for each day, Two Dollars ($2.00), traveling fees the same as are allowed to sheriffs; but this section shall not limit the right of parties to agree upon a higher rate of compensation for the commissioners in any case.

R.L. 1910, § 3223.

§28-49.  Fees of appraisers.

Except in probate cases, each appraiser in civil actions may receive up to One Hundred Fifty Dollars ($150.00) for each day's service.

R.L.1910, § 3224.  Amended by Laws 1953, p. 116, § 1; Laws 1967, c. 59, § 1, emerg. eff. April 17, 1967; Laws 1985, c. 25, § 1, eff. Nov. 1, 1985; Laws 2003, c. 24, § 1, eff. Nov. 1, 2003.

§28-49.1.  Appraisers and commissioners, compensation of.

Any appraiser or commissioner appointed by the district court in condemnation or escheat cases shall be paid for services rendered and expense incurred an amount as determined by the district judge, before whom such proceedings is pending.

Added by Laws 1947, p. 247, § 1.  Amended by Laws 1953, p. 116, § 2; Laws 1963, c. 39, § 1, emerg. eff. April 19, 1963; Laws 1975, c. 9, § 1, eff. Oct. 1, 1975.

§28-49.2.  Expenses.

In addition to the fee provided in Section 1 of this act, any person so appointed shall be entitled to receive compensation for expenses incurred by such person in making any such appraisal or partition as now provided by law.

Added by Laws 1947, p. 247, § 2.

§28-50.  Fees of public weigher - Lien for fee.

A public weigher, or any deputy weigher, shall receive for his services in weighing any article, the following schedule of fees: ten cents ($0.10) for each load or draft weight separately: Provided, that such public weigher shall not be allowed compensation for any extra weighing which may be essential in determining the net weight of any article or load.  The public weigher, or any deputy weigher, shall be allowed and is hereby granted a lien upon any article or product weighed for the fees above mentioned, and such fee shall attach to and follow such article into the hands of the purchaser, and shall not be barred or canceled by any sale or transfer of such article during the day upon which the article is weighed: Provided, that deputy weighers shall be allowed to retain as their compensation the sum of eight cents ($0.08) for each load or draft weighed separately; the residue of the price allowed hereunder shall be paid by the deputies to the county weigher at the close of the month.

R.L. 1910, § 3226.

§28-51.  Repealed by Laws 1968, c. 295, § 6 and Laws 1968, c. 383, § 3, eff. Jan. 13, 1969.

§28-52.  Repealed by Laws 1968, c. 295, § 6 and Laws 1968, c. 383, § 3, eff. Jan. 13, 1969.

§28-53.  Repealed by Laws 1968, c. 295, § 6 and Laws 1968, c. 383, § 3, eff. Jan. 13, 1969.

§28-54.  Repealed by Laws 1971, c. 105, § 6, eff. Oct. 1, 1971.

§28-55.  Renumbered as § 155.1 by Laws 1971, c. 105, § 7, eff. Oct. 1, 1971.

§28-56.  Marriage ceremony fees.

When a marriage is to be performed by any judge, the court clerk of the county where the marriage is performed shall collect a fee of Ten Dollars ($10.00), in addition to the fee provided for in Section 31 of this title for every marriage ceremony so performed, which fee shall be deposited in the court fund.  No judge shall perform a marriage ceremony without proof of the payment of this fee.

Added by Laws 1969, c. 256, § 2, emerg. eff. April 24, 1969.  Amended by Laws 1985, c. 41, § 1, eff. Nov. 1, 1985.

§28-60.  Fees of county assessors.

All county assessors shall charge and collect the following flat fees to be uniform throughout the state, and the county assessor shall not be required to itemize or charge these fees pursuant to any other schedule, except as specifically provided by law:

For furnishing all records available for copying;

in paper form and in a size 8 1/2" x 14" or smaller,

and in one color on white paper, per page the fee shall be as

provided in the Oklahoma Open Records Act, Section 24A.1 et seq.

of Title 51 of the Oklahoma Statutes;

For furnishing standard maps; in paper form and

in one color on white paper or blue line,

per map and in the following standard sizes when available:

1.  'A' size approximately 8 1/2" x 11".................. $5.00

2.  'B' size approximately 11" x 17"

'C' size approximately 17" x 22"

'D' size approximately 22" x 34"..................... $7.00

3.  'E' size approximately 34" x 44".................... $10.00

Individual property owners obtaining records for their own records shall be exempt from the provisions of this section.

Added by Laws 1994, c. 200, § 1.

§28-61.  Account of county assessor fees.

The county assessor shall keep an account of said fees in a book to be provided for that purpose, showing the amount charged and the amount received, from whom, and for what purpose, and the date thereof.  The footings for each month shall, at the close thereof, be legibly and correctly entered in said book opposite the month during which the same have been collected or charged, showing the amount charged, the amount received, and the amount remaining due and unpaid.

Added by Laws 1994, c. 200, § 2.

§28-81.  Witness fees.

A.  Whenever, under the laws of this state, a person may be compelled by order, subpoena, or other lawful compulsion to appear as a witness, whether or not testimony or other evidence is actually adduced, the witness shall receive the following:

1.  For a witness who appears from another state or foreign country in a criminal proceeding in this state, the amount specified in Section 718 of Title 22 of the Oklahoma Statutes;

2.  For a witness who appears from this state in a criminal proceeding in another state, the amount specified in Section 722 of Title 22 of the Oklahoma Statutes;

3.  For a witness who appears from this state pursuant to an order, subpoena, or other lawful means for compelling the appearance of the witness, Ten Dollars ($10.00) for each day of attendance, plus reimbursement as prescribed by law for travel expenses at rates not to exceed those prescribed by law for reimbursement for state employees.

B.  In computing mileage allowances for witnesses, parts of a mile shall be rounded to the nearest whole number of miles.  Where the total mileage actually and necessarily traveled is less than one and one-half miles, no mileage shall be allowed.

C.  No witness shall receive per diem or mileage in more than one case covering the same period of time, or the same travel, and each witness shall be required to make oath that the fees claimed have not been claimed or received in any other case, and no juror while serving as a juror or party to a civil action shall receive compensation as a witness.

D.  The fees and expenses allowed by this section shall be paid as follows:

1.  In civil cases, the fees for one day's attendance shall be paid pursuant to Section 2004.1 of Title 12 of the Oklahoma Statutes and fees for subsequent attendance shall be paid on the day before each additional day of attendance unless the witness agrees to another time for payment;

2.  In criminal cases, the witness shall be paid at the conclusion of each day of attendance unless the witness agrees to another time for payment; or

3.  In all other cases, the witness shall be paid at the conclusion of attendance unless the witness agrees to another time for payment.

E.  Any error in computing the number of miles allowable shall not be sufficient grounds for failure to obey the order, subpoena, or other lawful compulsion if a per diem has been tendered to the witness.

R.L.1910, § 3231.  Amended by Laws 1967, c. 122, § 8, emerg. eff. April 27, 1967; Laws 1977, c. 253, § 1, eff. Oct. 1, 1978; Laws 1989, c. 70, § 1, eff. Nov. 1, 1989; Laws 1994, c. 229, § 6, eff. Sept. 1, 1994; Laws 2002, c. 460, § 25, eff. Nov. 1, 2002.

§28-82.  Monies from which fees and mileage paid - Taxation as costs upon conclusion of proceedings.

A.  Any witness appearing in obedience to an order, subpoena, or other lawful compulsion at any stage of a criminal case or proceeding, grand jury proceeding and in any civil case or proceeding in which the party seeking the attendance of the witness is represented by the district attorney, shall be paid, from any monies available for the operations of the district attorney's office in the county where attendance is required, the fees and mileage at the rate prescribed by law.

B.  Any witness appearing in obedience to an order, subpoena, or other lawful compulsion at any stage of a criminal case or proceeding in which the party seeking the attendance of the witness is represented by the Indigent Defense System or its agent shall be paid from the court fund.  The court clerk shall report the amount of witness fees paid pursuant to this subsection monthly to the Administrative Office of the Courts.  The Administrative Office of the Courts shall bill the Indigent Defense System for the cost of the witness fees which shall be paid from funds available for expenditure by the Indigent Defense System.  Payment by the Indigent Defense System to the Administrative Office of the Courts shall be made within ten (10) days of the receipt of the billing.

C.  Any witness appearing in obedience to an order, subpoena, or other lawful compulsion in an administrative proceeding, medicaid fraud investigation, or multicounty grand jury proceeding shall be paid by the party seeking the attendance of the witness.  If the party seeking the attendance is the Attorney General or represented by the Attorney General, the witness shall be paid from funds available for expenditure by the Attorney General.  If an administrative agency seeking the attendance of the witness is not represented by the Attorney General, the witness shall be paid from funds available for expenditure by the administrative agency.

D.  Any witness appearing in obedience to an order, subpoena, or other lawful compulsion issued by a court of this state for which no provision of this section is applicable, shall be paid in the discretion of the court from funds which are subject to the court's orders.

E.  Upon conclusion of the proceedings, such fees and mileage shall be taxed as costs in the case, and collected and deposited as other costs in the case.

R.L. 1910, § 3232.  Amended by Laws 1925, c. 134, p. 199, § 1; Laws 1935, p. 5, § 1; Laws 1965, c. 488, § 1; Laws 1970, c. 156, § 1, eff. July 1, 1970; Laws 1975, c. 227, § 1, eff. Oct. 1, 1975; Laws 1977, c. 253, § 2, eff. Oct. 1, 1978; Laws 1992, c. 282, § 2, eff. Sept. 1, 1992; Laws 1993, c. 227, § 6, eff. July 1, 1993; Laws 1994, c. 229, § 7, eff. Sept. 1, 1994.

§28-83.  Repealed by Laws 1989, c. 70, § 2, eff. Nov. 1, 1989.

§28-84.  Certificates to be issued to witnesses.

The clerk of the district court shall, upon proof of claim, issue to witnesses, mentioned in the two preceding sections, certificates showing the names of witnesses, number of days' attendance, distance traveled and the amount of such fees and mileage; such clerks shall keep a record of the certificates so issued.

R.L. 1910, § 3234.

§28-84.1.  Employee of state or political subdivision testifying on matter pertaining to their employment - Witness fees - Other reimbursement.

Any employee of the state or any political subdivision thereof who is subpoenaed as a witness to testify on any matter pertaining to their employment, including any investigation conducted by the employee as a duty of said employment for which he is fully compensated, shall not be entitled to receive the witness fee and reimbursement for mileage provided for in Section 81 of this title.  However, if the employee is required by the subpoena to testify in a county other than his county of residence or employment, he shall be entitled to receive reimbursement pursuant to the State Travel Reimbursement Act in accordance with Section 82 of this title.  No such witness shall receive such reimbursement in more than one case covering the same period of time or the same travel.  Each such witness shall be required to make oath that the amounts claimed for reimbursement have not been claimed or received in any other case or from any other source.

Added by Laws 1984, c. 92, § 1, eff. July 1, 1984.  Amended by Laws 1985, c. 166, § 5, operative July 1, 1985; Laws 2005, c. 192, § 2, eff. Nov. 1, 2005.

§28-85.  Warrants for fees of jurors and witnesses for which county liable.

The county clerk of each county of this state, on demand, shall issue warrants to jurors and witnesses in payment for jury and witness fees, in all criminal cases in which the county is liable, on presentation of a certificate of attendance, issued by the clerk of the district court, or the clerk of the county court, showing the name of the witness or juror, the number of days in attendance, the distance traveled and the amount of such fees and mileage.  The warrant so issued shall be signed by the county clerk and shall show on the face thereof the purpose for which the same was issued.

R.L. 1910, § 3235.  Amended by Laws 1913, c. 27, p. 50, § 1.

§28-86.  Jurors' fees - Parking - Persons excused from serving - Lengthy Trial Fund - Wage replacement or supplementation.

A.  Jurors shall be paid the following fees out of the local court fund:

1.  For each day's attendance before any court of record, Twenty Dollars ($20.00); and

2.  For mileage going to and returning from jury service each day, pursuant to the provisions of the State Travel Reimbursement Act.

B.  The Court Fund Board of the district court may contract for or provide reimbursement for parking for district court jurors to be paid from the Court Fund.  Parking so provided to jurors shall be in lieu of any reimbursement to jurors for parking fees.

C.  The provisions of this section shall not apply to any person who is summoned for jury duty and who is excused from serving pursuant to the provisions of subsection A of Section 28 of Title 38 of the Oklahoma Statutes, beginning on the day the person is excused from service.

D.  The Supreme Court shall promulgate rules to establish a Lengthy Trial Fund that shall be used to provide full or partial wage replacement or wage supplementation to jurors who serve as petit jurors for more than ten (10) days.

1.  The court rules shall provide for the selection and appointment of an Administrator for the fund; procedures for the administration of the fund, including payments of salaries of the Administrator and other necessary personnel; procedures for the accounting, auditing and investment of money in the Lengthy Trial Fund; and a report by the Supreme Court on the administration of the Lengthy Trial Fund included in its annual report on the judicial branch, setting forth the money collected for and disbursed from the fund.

2.  The clerk of the court shall collect from each attorney who files a civil case, unless otherwise exempted under the provisions of this section, a fee of Ten Dollars ($10.00) per case to be paid into the Lengthy Trial Fund.  A lawyer will be deemed to have filed a case at the time the first pleading or other filing on which an individual lawyer's name appears is submitted to the court for filing and opens a new case.  All such fees shall be forwarded to the Administrator of the Lengthy Trial Fund for deposit.

3.  The Administrator shall use the fees deposited in the Lengthy Trial Fund to pay full or partial wage replacement or supplementation to jurors whose employers pay less than full regular wages when the period of jury service lasts more than ten (10) days.

4.  The court may pay replacement or supplemental wages of up to Two Hundred Dollars ($200.00) per day per juror beginning on the eleventh day of jury service.  In addition, for any jurors who qualify for payment by serving on a jury for more than ten (10) days, the court may, upon finding that such service posed a significant financial hardship to a juror, even in light of payments made with respect to jury service after the tenth day, award replacement or supplemental wages of up to Fifty Dollars ($50.00) per day from the fourth to the tenth day of jury service.

5.  Any juror who is serving or has served on a jury that qualifies for payment from the Lengthy Trial Fund, provided the service commenced on or after the effective date of this act, may submit a request for payment from the Lengthy Trial Fund on a form provided by the Administrator.  Payment shall be limited to the difference between the state-paid jury fee and the actual amount of wages a juror earns, up to the maximum level payable, minus any amount the juror actually receives from the employer during the same time period.  The form shall disclose the juror's regular wages, the amount the employer will pay during the term of jury service starting on the eleventh day and thereafter, the amount of replacement or supplemental wages requested, and any other information the Administrator deems necessary for proper payment.  The juror shall be required to submit verification from the employer as to the wage information provided to the Administrator, including but not limited to the employee's most recent earnings statement or similar document, prior to initiation of payment from the fund.  If an individual is self-employed or receives compensation other than wages, the individual may provide a sworn affidavit attesting to his or her approximate gross weekly income, together with such other information as the Administrator may require, in order to verify weekly income.

6.  The following attorneys and causes of action are exempt from payment of the Lengthy Trial Fund fee:

a. government attorneys entering appearances in the course of their official duties,

b. pro se litigants,

c. cases in small claims court or the state equivalent thereof, or

d. claims seeking social security disability determinations, individual veterans' compensation or disability determinations, recoupment actions for government backed educational loans or mortgages, child custody and support cases, actions brought in forma pauperis, and any other filings designated by rule that involve minimal use of court resources and that customarily are not afforded the opportunity for a trial by jury.

Added by Laws 1985, c. 337, § 5, eff. Feb. 1, 1986.  Amended by Laws 1997, c. 400, § 10, eff. July 1, 1997; Laws 2004, c. 525, § 2, eff. Jan. 1, 2005.

§28-86.1.  Jurors' and witnesses' fees - Donation to agencies for the prevention of child abuse.

The clerk of the district court of each county of this state may provide forms for jurors and witnesses individually to voluntarily designate any fees due to them to be donated to an agency or agencies established for the prevention of child abuse.  All designated fees shall be placed by the district court clerk into a special account within the county treasury.  The board of county commissioners shall make disbursement from the account as recommended by a committee which shall consist of five (5) members as follows:

1.  One member shall be the district court clerk or a designee;

2.  One member shall be the Presiding Judge of the Juvenile Bureau or the judge of the district court who has juvenile docket responsibility or a designee;

3.  One member shall be a community volunteer with expertise in child abuse appointed by the board of county commissioners;

4.  One member shall be the district attorney or a designee; and

5.  One member shall be the chair of the board of county commissioners or a designee.

Added by Laws 1994, c. 343, § 20, eff. Sept. 1, 1994.

§28-87.  Clerk's record of jurors and witnesses.

The clerk of the district court shall keep a record of the attendance of jurors at each term, and of the attendance and fees of witnesses when claimed during the term.

R.L. 1910, § 3237.

§28-88.  Statement to commissioners.

Within ten (10) days after the close of each term of a court of record, the clerk thereof shall return to the board of county commissioners a statement of the attendance of jurors at such term and their mileage as taken by him, together with a statement of the attendance and mileage of witnesses in all criminal cases claimed, and for which the county is liable.

R.L. 1910, § 3238.

§28-91.  State Fire Marshal investigation - Expert witness fee.

In civil cases in which the state is not a party, if the State Fire Marshal or an employee of the Office of State Fire Marshal is subpoenaed as a witness to testify on any matter pertaining to a fire investigation conducted by the Office of State Fire Marshal, the party causing the subpoena to be issued shall pay an expert witness fee to be set by the State Fire Marshal.  Said fee shall be paid to the court clerk before the witness is required to testify.  The court clerk shall remit the fee to the State Treasurer to be deposited to the General Revenue Fund of the state.

Notice of receipt of the required fee shall be transmitted by the court clerk to the State Fire Marshal or employee who has been subpoenaed.  If the expert witness fee is not received before the witness is required to testify, the witness shall not be compelled to obey the subpoena.

If the expert witness fee is paid and, for any reason, the witness fails to obey the subpoena, said fee shall be returned to the party causing the subpoena to be issued.

Added by Laws 1987, c. 205, § 32, operative July 1, 1987.

§28-101.  Fees and costs in criminal cases part of penalty - Enforcement by imprisonment - Persons unable to pay.

The fees herein provided for the clerk of the district court and the sheriff, as provided in this act, and all costs in the prosecution of all criminal actions shall, in case of conviction of the defendant, be adjudged a part of the penalty of the offense of which the defendant may be convicted, whether the punishment for such offense be either imprisonment, or fine, or both, and fixed either by the verdict of the jury, or judgment of the court, trying the case, and if the defendant shall refuse to pay the fine, fees or costs, the payment of such fees and costs, in addition to the payment of the fine assessed, shall be enforced by imprisonment until the same shall be satisfied at a rate of Five Dollars ($5.00) per day of such fees and costs, or fine, or both, whether the defendant shall perform labor on the public road or highway, or remain in prison.  If the defendant is without means to pay the fine, fees or costs, the total amount owed shall be entered upon the judgment docket and thereupon the same remedies shall be available for the enforcement of said judgment as are available to any other judgment creditor.

The term "all costs in the prosecution of all criminal actions",  as used in this section, shall include only the following taxable  items:

1.  Court clerk's costs and fees authorized by statute;

2.  Sheriffs' fees;

3.  Fees and mileage of witnesses; and

4.  Cost deposits in the appellate court, whether on appeal, in an original proceeding or in any post-conviction challenge, if waived on the basis of a pauper's affidavit.

R.L. 1910, § 3196.  Amended by Laws 1913, c. 112, p. 203, § 1; Laws 1968, c. 383, § 1; Laws 1969, c. 202, § 3; Laws 1971, c. 341, § 1, emerg. eff. June 24, 1971; Laws 1973, c. 147, § 1, emerg. eff. May 14, 1973.

§28-102.  Costs in civil proceeding to be proved by affidavit - Taxation and collection.

All fees and sums paid by either party for fees of witnesses and other necessary expenses, in any civil action or proceeding, shall be proved by affidavit of the party or of some person knowing the same to have been paid; and all such fees shall be taxed and collected from the party ordered or adjudged to pay the costs.

R.L. 1910, § 3241.

§28-103.  Bill of costs or fees.

Any person liable for any costs or fees shall be entitled to receive, on demand, a certified bill of the same, in which the items of service and the charge therefor shall be specially stated.

R.L. 1910, § 3242.

§28-104.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§28-105.  Collection on execution.

It shall be the duty of the sheriff or other officer collecting costs on executions, in this state, to pay the costs collected to the clerk of the court from which the execution issued, or to the justice, and take a receipt therefor.

R.L. 1910, § 3245.  Amended by Laws 1967, c. 122, § 10, emerg. eff. April 27, 1967.

§28-106.  Clerk to hold costs or fees for person entitled - Time for filing claims.

It shall be the duty of the court clerk receiving any costs or fees belonging to any other person, to deposit the same in the court fund subject to the order of the person entitled thereto, and to pay the same over on request; and if such costs or fees shall not be claimed by the end of the fiscal year following the fiscal year of receipt, except in all cases where jurisdiction is continuing, and by the end of the fiscal year after the year in which final judgment is granted, they shall become the property of the court fund, provided that any unexpended court costs or money belonging to litigants shall be mailed by the court clerk to the proper attorney of record.

R.L. 1910, § 3246.  Amended by Laws 1949, p. 219, § 1; Laws 1967, c. 122, § 11; Laws 1969, c. 211, § 1, emerg. eff. April 18, 1969; Laws 2004, c. 288, § 3, eff. Nov. 1, 2004.

§28-111.  Fees chargeable by Secretary of State.

A.  In addition to other fees provided for by law, the Secretary of State shall collect the following fees:

1.  For affixing the certificate of the Secretary of State and the seal of the State of Oklahoma, Ten Dollars ($10.00);

2.  For copying any paper or document, One Dollar ($1.00) per page, provided the minimum charge shall not be less than Two Dollars ($2.00);

3.  For filing an effective financing statement in the Office of the Secretary of State pursuant to Section 1-9-320.6 of Title 12A of the Oklahoma Statutes, Ten Dollars ($10.00);

4.  For filing a continuation statement, partial release, assignment of or amendment to an effective financing statement filed in the Office of the Secretary of State pursuant to Section 1-9-320.6 of Title 12A of the Oklahoma Statutes, Ten Dollars ($10.00);

5.  For filing a termination statement for an effective financing statement filed in the Office of the Secretary of State pursuant to Section 1-9-320.6 of Title 12A of the Oklahoma Statutes, Ten Dollars ($10.00);

6.  For registering a buyer of farm products, commission merchant, selling agent or other interested party as provided for in Section 1-9-320.6 of Title 12A of the Oklahoma Statutes, Fifty Dollars ($50.00) per year;

7.  For distributing a copy of the master list or portions thereof to registrants, as provided for in Section 1-9-320.6 of Title 12A of the Oklahoma Statutes, in accordance with the following fee schedule.  Such fees may be paid annually or semiannually:

a. For information requested for five or less counties:

Number of Farm

Products Paper

(1) 1 to 5 products $150 per year

(2) 6 to 10 products $200 per year

(3) 11 to 20 products $250 per year

(4) over 20 products $300 per year

b. For information requested for six to twenty-five counties:

Number of Farm

Products Paper

(1) 1 to 10 products $200 per year

(2) 11 to 20 products $250 per year

(3) over 20 products $300 per year

c. For information requested for twenty-six to fifty counties:

Number of Farm

Products Paper

(1) 1 to 10 products $250 per year

(2) 11 to 20 products $300 per year

(3) over 20 products $350 per year

d. For information requested for over fifty counties:

Number of Farm

Products Paper

(1) 1 to 10 products $300 per year

(2) 11 to 20 products $350 per year

(3) over 20 products $400 per year;

8. a. The Secretary of State is authorized to provide for the distribution of the master list or portions thereof to those persons specified in paragraph 7 of this subsection through electronic data equipment or other communication media in such form and manner as is specified by the Secretary of State.

b. The Secretary of State is authorized to establish a fee system for such transfer of information pursuant to this paragraph.  Such fee shall not exceed the amount necessary to cover the costs of the Secretary of State in providing such transfer of information.

c. In providing for the transfer of the information specified by this paragraph, the Secretary of State shall ensure the integrity of confidential information within the Office of the Secretary of State through data security measures, internal controls and appropriate data base management;

9.  For issuing a written confirmation of the existence or nonexistence of active effective financing statements on file for a debtor in the Office of the Secretary of State, Six Dollars ($6.00);

10.  The Secretary of State shall collect a fee of Twenty-five Dollars ($25.00) for every apostille issued.  For the purposes of this paragraph, an apostille is a special certificate attached to a public record, as required by the 1961 Hague Convention, Fed. R. Civ. P. 44 (28 U.S.C.A.), to certify the authenticity of the signature, the capacity in which the person signing the document has acted and, where appropriate, the identity of the seal or stamp which it bears; provided, however, a fee of Ten Dollars ($10.00) shall be collected for any apostille requested for an international adoption; and

11.  For each service rendered and not specified in this section, such fees as are allowed for similar services in other cases.

B.  All fees shall be properly accounted for and shall be paid into the State Treasury monthly.  The fees generated by paragraphs 1, 2, 10 and 11 of subsection A of this section shall be deposited to the credit of the Revolving Fund for the Office of the Secretary of State created pursuant to Section 276.1 of Title 62 of the Oklahoma Statutes.  The fees generated by paragraphs 3 through 9 of subsection A of this section and other fees collected by the central filing system shall be deposited to the credit of the Central Filing System Revolving Fund created pursuant to Section 276.3 of Title 62 of the Oklahoma Statutes.

R.L.1910, § 3253.  Amended by Laws 1917, c. 144, p. 230, § 1; Laws 1972, c. 126, § 1, emerg. eff. April 7, 1972; Laws 1979, c. 259, § 7; Laws 1984, c. 229, § 13, operative July 1, 1984; Laws 1987, c. 69, § 11; Laws 1987, c. 208, § 118, operative July 1, 1987; Laws 1987, c. 236, § 106, emerg. eff. July 20, 1987; Laws 1988, c. 206, § 11, operative July 1, 1988; Laws 1989, c. 91, § 1, operative July 1, 1989; Laws 1994, c. 267, § 2, eff. July 1, 1994; Laws 1996, c. 69, § 16, eff. Nov. 1, 1996; Laws 2000, c. 385, § 15, eff. Nov. 1, 2000; Laws 2001, c. 406, § 14, emerg. eff. June 4, 2001; Laws 2004, c. 182, § 1, emerg. eff. May 3, 2004.

NOTE:  Laws 2000, c. 371, § 169 repealed by Laws 2001, c. 5, § 11, emerg. eff. March 21, 2001.  Laws 2001, c. 5, § 10 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§28-112.  Secretary to keep record of all fees.

He shall keep an account of all fees in a book provided for that purpose, showing the amount charged and the amount received, from whom and for what purpose, and the date thereof.  The footings for each month shall, at the close thereof, be legibly and correctly entered in said book, opposite the month during which the same have been collected or charged, showing the amount charged, the amount received and the amount remaining due and unpaid.

R.L. 1910, § 3254.

§28-113.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§28-114.  Fees to be paid into the Treasury.

He shall, at the time of making such report, pay into the State Treasury all monies received by him as fees during the preceding quarter.

R.L. 1910, § 3256.

§28-115.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§28-121.  Fees for printing legal notices.

A.  In all cases where publication of legal notices is required or allowed by law, the person or official desiring publication shall be required to pay:

1.  For all matters other than tabular matter, fourteen cents ($0.14) per word for first insertion, and thirteen cents ($0.13) per word for each subsequent insertion, with each separate group of numerals included in the matter to be counted as one word, regardless of the number of digits involved;

2.  Effective November 1, 2005, for all matters other than tabular matter, fifteen cents ($0.15) per word for first insertion, and fourteen cents ($0.14) per word for each subsequent insertion, with each separate group of numerals included in the matter to be counted as one word, regardless of the number of digits involved; and

3.  For all tabular matter, in not to exceed eight-point type, including but not limited to, lists of persons, firms, and corporations whose personal property taxes are delinquent and lists of lands and town lots upon which taxes are delinquent, seventy cents ($0.70) per line per newspaper column in width, for first insertion, and sixty-five cents ($0.65) per line per newspaper column in width, for each subsequent insertion.

B.  The county treasurer shall collect the cost of publication of lists of lands and town lots sold for delinquent taxes at original sale or resale from the individuals purchasing the lands and town lots at the sale or resale involved, and shall deposit all monies collected to the credit of the fund of the county which paid the cost of publication.  The publisher of the notice shall be paid for the publication of the notice from the general fund of the county or, if monies are not available in the general fund of the county at the time of publication, from the "Resale-Property Fund" of the county.

R.L.1910, § 3258.  Amended by Laws 1919, c. 167, p. 241, § 1; Laws 1929, c. 248, p. 318, § 1; Laws 1953, p. 116, § 1; Laws 1967, c. 218, § 1, emerg. eff. May 1, 1967; Laws 1973, c. 31, § 1, emerg. eff. April 18, 1973; Laws 1977, c. 35, § 1; Laws 1979, c. 76, § 1, eff. July 1, 1979; Laws 1981, c. 31, § 1, emerg. eff. April 7, 1981; Laws 1982, c. 22, § 1; Laws 1988, c. 159, § 1, operative July 1, 1988; Laws 1994, c. 93, § 1, eff. July 1, 1994; Laws 2000, c. 135, § 1, eff. Nov. 1, 2000; Laws 2004, c. 65, § 1, eff. Nov. 1, 2004.

§28-151.  Collection of fees, fines, costs and assessments.

A.  It shall be the duty of the clerks of the district court and other trial courts of record of this state to charge and collect the fees imposed by this title and other fees, assessments and payments as imposed by the Oklahoma Statutes, fines, costs and assessments imposed by the district courts or appellant courts, and none others, in all cases, except those in which the defendant is charged with a misdemeanor or traffic violation, and except cases under the Small Claims Procedure Act, Section 1751 et seq. of Title 12 of the Oklahoma Statutes.

B.  1.  Payment for any fee provided for in this title may be made by a nationally recognized credit or debit card issued to the applicant.  The court clerk shall publicly post and collect a fee for the acceptance of the nationally recognized credit or debit card.  The court fee shall be set by the Supreme Court of Oklahoma each time a fee schedule is promulgated by the Supreme Court of Oklahoma, not to exceed five percent (5%) of the amount of the payment.  Any other costs or maintenance fees accrued for accepting or using credit or debit cards may be paid from the court fund.  For purposes of this subsection, "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining goods, services, or anything else of value and which is accepted by over one thousand merchants in this state.  "Debit card" means an identification card or device issued to a person by a business organization which permits such person to obtain access to or activate a consumer banking electronic facility.  The court clerk shall determine which nationally recognized credit or debit cards will be accepted as payment for fees.

2.  Written procedures for acceptance or rejection of credit cards shall be established by the Office of the State Auditor and Inspector with approval and direction to court clerks to be issued by the Administrative Office of the Courts.

C.  Payment for any fee provided for in this title may be made by a personal or business check.  The court clerk, at the court clerk's discretion, may:

1.  Add an amount equal to the amount of the service charge incurred, not to exceed three percent (3%) of the amount of the check as a service charge for the acceptance and verification of the check; or

2.  Add an amount of no more than Five Dollars ($5.00) as a service charge for the acceptance and verification of a check.  For purposes of this subsection, "personal or business check" shall not mean a money order, cashier's check, or bank certified check.

D.  The Supreme Court is authorized to institute a cost collection program for collection of fees, fines, costs and assessments provided for in this title.

Added by Laws 1968, c. 359, § 1, eff. July 1, 1968.  Amended by Laws 1992, c. 357, § 10, eff. July 1, 1992; Laws 1996, c. 339, § 8, eff. Nov. 1, 1996; Laws 1997, c. 239, § 1, eff. July 1, 1997; Laws 2005, c. 192, § 3, eff. Nov. 1, 2005.

§28-151.1.  Statement of ownership of monies - Use for legal notices.

The clerk of the district court shall accept monies only as ordered by the court or as required by law.  Upon delivery of monies, a written statement of ownership of the monies, including the name and mailing address of the owner, shall be provided to the court clerk.  Unless amended through judicial proceeding, the court clerk shall use this information for case-related mailings and other legal notices, including notice of proceedings relating to unclaimed property.

Added by Laws 2000, c. 172, § 3, eff. Nov. 1, 2000.

§28-152.  Flat fee schedule - Deposits in certain funds - In forma pauperis.

A.  In any civil case filed in a district court, the court clerk shall collect, at the time of filing, the following flat fees, none of which shall ever be refundable, and which shall be the only charge for court costs, except as is otherwise specifically provided for by law:

1.  Actions for divorce, alimony without divorce, separate maintenance, custody or support $140.00

2.  Any ancillary proceeding to modify or vacate a divorce decree providing for custody or support $40.00

3.  Probate and guardianship $132.00

4.  Annual guardianship report $30.00

5.  Any proceeding for sale or lease of real or personal property or mineral interest in probate or guardianship $40.00

6.  Any proceeding to revoke the probate of a will $40.00

7.  Judicial determination of death $55.00

8.  Adoption $102.00

9.  Civil actions for an amount of Ten Thousand Dollars ($10,000.00) or less and condemnation $147.00

10.  Civil actions for an amount of Ten Thousand One Dollars ($10,001.00) or more $160.00

11.  Garnishment $20.00

12.  Continuing wage garnishment $60.00

13.  Any other proceeding after judgment $30.00

14.  All others, including but not limited to actions for forcible entry and detainer, judgments from all other courts, including the Workers' Compensation Court $82.00

15.  Notice of renewal of judgment $20.00

B.  In addition to the amounts collected pursuant to paragraphs 1, 3, 7, 8, 9, 10 and 14 of subsection A of this section, the sum of Six Dollars ($6.00) shall be assessed and credited to the Law Library Fund.

C.  In addition to the amounts collected pursuant to subsections A and B of this section, the sum of Ten Dollars ($10.00) shall be assessed and credited to the Oklahoma Court Information System Revolving Fund created pursuant to Section 1315 of Title 20 of the Oklahoma Statutes.

D.  Of the amounts collected pursuant to paragraph 8 of subsection A of this section, the sum of Twenty Dollars ($20.00) shall be deposited to the credit of the Voluntary Registry and Confidential Intermediary program and the Mutual Consent Voluntary Registry established pursuant to the Oklahoma Adoption Code.

E.  Of the amounts collected pursuant to subsection A of this section, the sum of Ten Dollars ($10.00) shall be deposited to the credit of the Child Abuse Multidisciplinary Account.

F.  In any case in which a litigant claims to have a just cause of action and that, by reason of poverty, the litigant is unable to pay the fees and costs provided for in this section and is financially unable to employ counsel, upon the filing of an affidavit in forma pauperis executed before any officer authorized by law to administer oaths to that effect and upon satisfactory showing to the court that the litigant has no means and is, therefore, unable to pay the applicable fees and costs and to employ counsel, no fees or costs shall be required.  The opposing party or parties may file with the court clerk of the court having jurisdiction of the cause an affidavit similarly executed contradicting the allegation of poverty.  In all such cases, the court shall promptly set for hearing the determination of eligibility to litigate without payment of fees or costs.  Until a final order is entered determining that the affiant is ineligible, the clerk shall permit the affiant to litigate without payment of fees or costs.  Any litigant executing a false affidavit or counter affidavit pursuant to the provisions of this section shall be guilty of perjury.

Added by Laws 1968, c. 359, § 2, emerg. eff. May 9, 1968.  Amended by Laws 1969, c. 202, § 1, emerg. eff. April 18, 1969; Laws 1975, c. 293, § 2, eff. Oct. 1, 1975; Laws 1978, c. 212, § 9, eff. July 1, 1978; Laws 1983, c. 273, § 7, operative July 1, 1983; Laws 1987, c. 181, § 2, eff. July 1, 1987; Laws 1988, c. 329, § 128, eff. Nov. 1, 1988; Laws 1989, c. 236, § 4, eff. July 1, 1989; Laws 1990, c. 109, § 2, eff. Sept. 1, 1990; Laws 1995, c. 286, § 9, eff. July 1, 1995; Laws 1997, c. 320, § 5, eff. Nov. 1, 1997; Laws 1997, c. 366, § 54, eff. Nov. 1, 1997; Laws 2000, c. 38, § 4, emerg. eff. April 7, 2000; Laws 2001, c. 404, § 5, eff. Nov. 1, 2001; Laws 2003, c. 440, § 4, eff. July 1, 2003; Laws 2004, c. 525, § 3, eff. July 1, 2004; Laws 2005, c. 192, § 4, eff. Nov. 1, 2005.

§28-152.1.  Civil actions - Charges in addition to flat fee.

A.  In civil cases, the court clerk shall collect and deposit in the court fund the following charges in addition to the flat fee:

1.  For posting notices and filing certificates required by statute $30.00

2.  For the filing of any counterclaim or setoff pursuant to Section 1758 of Title 12 of the Oklahoma Statutes $20.00

3.  For mailing by any type of mail writs, warrants, orders, process, command, or notice for each person $10.00

4.  For the actual cost of all postage in each case in excess of $10.00

5.  For serving or endeavoring to serve each writ, warrant, order, process, command, or notice for each person in one or more counties. $50.00

provided that if more than one person is served at the same address, one flat fee of Fifty Dollars ($50.00) may be charged

6.  For sheriff's fees on court-ordered sales of real or personal property $75.00

7.  When a jury is requested $349.00

8.  For issuing each summons for each person $ 5.00

9.  For services of a court reporter at each trial held in the case $20.00

10.  For filing a motion for summary judgment or summary disposition of issue(s) $50.00

The fees prescribed in paragraphs 5 and 6 of subsection A of this section shall be paid by the court clerk into the Sheriff's Service Fee Account, created pursuant to the provisions of Section 514.1 of Title 19 of the Oklahoma Statutes, of the sheriff in the county where service is made or attempted or where the sheriff's sale occurs.  All other fees shall be deposited into the local court fund in the county where collected.

B.  Of the amounts collected pursuant to the provisions of paragraphs 1, 2 and 7 of subsection A of this section, the sum of Ten Dollars ($10.00) shall be deposited to the credit of the Child Abuse Multidisciplinary Account.

Added by Laws 1971, c. 105, § 1, eff. Oct. 1, 1971.  Amended by Laws 1975, c. 293, § 3, eff. Oct. 1, 1975; Laws 1978, c. 212, § 10, eff. July 1, 1978; Laws 1978, c. 305, § 2, eff. July 1, 1978; Laws 1980, c. 18, § 1, eff. Oct. 1, 1980; Laws 1983, c. 273, § 8, operative July 1, 1983; Laws 1984, c. 268, § 3, eff. Nov. 1, 1984; Laws 1986, c. 61, § 1, eff. Nov. 1, 1986; Laws 1986, c. 223, § 19, operative July 1, 1986; Laws 1987, c. 181, § 3, eff. July 1, 1987; Laws 1988, c. 63, § 1, eff. Nov. 1, 1988; Laws 1988, c. 327, § 2, operative Aug. 1, 1988; Laws 1989, c. 205, § 6, eff. Nov. 1, 1989; Laws 1996, c. 339, § 9, eff. Nov. 1, 1996; Laws 1997, c. 400, § 11, eff. July 1, 1997; Laws 1999, c. 58, § 1, eff. Nov. 1, 1999; Laws 2000, c. 38, § 5, emerg. eff. April 7, 2000; Laws 2001, c. 404, § 6, eff. Nov. 1, 2001; Laws 2003, c. 440, § 5, eff. July 1, 2003; Laws 2004, c. 5, § 21, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 348, § 1 repealed by Laws 2004, c. 5, § 22, emerg. eff. March 1, 2004.

§28-152.2.  Fee for posting notice.

In all applications filed with the district court clerk when posting of notices is required by statute, the district court clerk shall cause said notice to be posted, and a fee of twenty cents ($0.20) per mile shall be paid out of the local court fund to the person performing said service.

Added by Laws 1971, c. 105, § 2, eff. Oct. 1, 1971.  Amended by Laws 1983, c. 273, § 9, operative July 1, 1983.

§28-152.3.  Poundage fee and court costs in condemnation proceedings.

Every condemnor, be it the state, a political subdivision thereof, or a private entity, shall be liable for poundage fee and court costs in a condemnation proceeding; provided, however, that in an inverse condemnation proceeding the condemnor shall not be liable for the poundage fee and court costs incurred by the condemnee if the court or a jury finds there has been no taking or damage of the condemnee's property, or any interest therein, by the condemnor.  Those public entities which are restricted by law from advancing costs shall be allowed to file the condemnation proceeding without costs prepayment, but at the termination of each such case, the court clerk will render to the condemnor an itemized bill for costs and shall claim payment of all costs due in the case.

Added by Laws 1975, c. 293, § 7, eff. Oct. 1, 1975.  Amended by Laws 1991, c. 97, § 1, eff. Sept. 1, 1991.

§28-152.4.  License fees.

In any proceeding for issuance of a license other than a marriage license, the court clerk shall collect at the time of filing the application for said license, court costs in the same amounts as required in civil cases in addition to other fees prescribed by law.

Added by Laws 1986, c. 223, § 20, operative July 1, 1986.

§28-152A.  Civil warrant, body attachment or bench warrant, fee for issuance of.

For the issuance of each civil warrant, body attachment, or bench warrant requiring the arrest of a party to an action for failure to pay court costs, fines, fees, or assessments, the court clerk shall charge and collect a fee of Five Dollars ($5.00).  The fee shall be included in the execution bond amount on the face of the civil warrant, body attachment, or bench warrant which is issued for the defendant's failure to pay and shall be in addition to the delinquent amount owed by the defendant.  This fee shall be deposited in the court clerk's revolving fund pursuant to the provisions of Section 220 of Title 19 of the Oklahoma Statutes.

Added by Laws 1995, c. 132, § 3, eff. Nov. 1, 1995.

§28-153.  Costs in criminal cases.

A.  The clerks of the courts shall collect as costs in every criminal case for each offense of which the defendant is convicted, irrespective of whether or not the sentence is deferred, the following flat charges and no more, except for standing and parking violations and for charges otherwise provided for by law, which fee shall cover docketing of the case, filing of all papers, issuance of process, warrants, orders, and other services to the date of judgment:

1.  For each defendant convicted of exceeding the speed limit by at least one (1) mile per hour but not more than ten (10) miles per hour, whether charged individually or conjointly with others $77.00

2.  For each defendant convicted of a misdemeanor traffic violation other than an offense provided for in paragraph 1 or 5 of this subsection, whether charged individually or conjointly with others $98.00

3.  For each defendant convicted of a misdemeanor, other than for driving under the influence of alcohol or other intoxicating substance or an offense provided for in paragraph 1 or 2 of this subsection, whether charged individually or conjointly with others $93.00

4.  For each defendant convicted of a felony, other than for driving under the influence of alcohol or other intoxicating substance, whether charged individually or conjointly with others $103.00

5.  For each defendant convicted of the misdemeanor of driving under the influence of alcohol or other intoxicating substance, whether charged individually or conjointly with others $383.00

6.  For each defendant convicted of the felony of driving under the influence of alcohol or other intoxicating substance, whether charged individually or conjointly with others $383.00

7.  For the services of a court reporter at each preliminary hearing and trial held in the case $20.00

8.  For each time a jury is requested $30.00

9.  A sheriff's fee for serving or endeavoring to serve each writ, warrant, order, process, command, or notice or pursuing any fugitive from justice

a. within the county $50.00, or

mileage as established by the Oklahoma Statutes, whichever is greater, or

b. outside of the county $50.00, or

actual, necessary expenses, whichever is greater

10.  For the services of a language interpreter, other than an interpreter appointed pursuant to the provisions of the Oklahoma Interpreter for the Deaf Act, at each hearing held in the case, the actual cost of the interpreter.

B.  In addition to the amount collected pursuant to paragraphs 2 through 6 of subsection A of this section, the sum of Six Dollars ($6.00) shall be assessed and credited to the Law Library Fund

pursuant to Section 1201 et seq. of Title 20 of the Oklahoma Statutes.

C.  In addition to the amount collected pursuant to subsection A of this section, the sum of Ten Dollars ($10.00) shall be assessed and collected in every traffic case for each offense other than for driving under the influence of alcohol or other intoxicating substance; the sum of Fifteen Dollars ($15.00) shall be assessed and collected in every misdemeanor case for each offense; the sum of Fifteen Dollars ($15.00) shall be assessed and collected in every misdemeanor case for each offense for driving under the influence of alcohol or other intoxicating substance; the sum of Twenty-five Dollars ($25.00) shall be assessed and collected in every felony case for each offense; and the sum of Twenty-five Dollars ($25.00) shall be assessed and collected in every felony case for each offense for driving under the influence of alcohol or other intoxicating substance.

D.  In addition to the amounts collected pursuant to subsections A and B of this section, the sum of Ten Dollars ($10.00) shall be assessed and credited to the Oklahoma Court Information System Revolving Fund created pursuant to Section 1315 of Title 20 of the Oklahoma Statutes.

E.  Prior to conviction, parties in criminal cases shall not be required to pay, advance, or post security for the services of a language interpreter or for the issuance or service of process to obtain compulsory attendance of witnesses.

F.  The fees collected pursuant to this section shall be deposited into the court fund, except the following:

1.  A court clerk issuing a misdemeanor warrant is entitled to ten percent (10%) of the sheriff's service fee, provided for in paragraph 9 of subsection A of this section, collected on a warrant referred to the contractor for the misdemeanor warrant notification program governed by Sections 514.4 and 514.5 of Title 19 of the Oklahoma Statutes.  This ten-percent sum shall be deposited into the issuing Court Clerk's Revolving Fund, created pursuant to Section 220 of Title 19 of the Oklahoma Statutes, of the court clerk issuing the warrant with the balance of the sheriff's service fee to be deposited into the Sheriff's Service Fee Account, created pursuant to the provisions of Section 514.1 of Title 19 of the Oklahoma Statutes, of the sheriff in the county in which service is made or attempted.  Otherwise, the sheriff's service fee, when collected, shall be deposited in its entirety into the Sheriff's Service Fee Account of the sheriff in the county in which service is made or attempted;

2.  The sheriff's fee provided for in Section 153.2 of this title;

3.  The witness fees paid by the district attorney pursuant to the provisions of Section 82 of this title which, if collected by the court clerk, shall be transferred to the district attorney's office in the county where witness attendance was required.  Fees transferred pursuant to this paragraph shall be deposited in the district attorney's maintenance and operating expense account;

4.  The fees provided for in subsection C of this section shall be forwarded to the District Attorneys Council Revolving Fund to defray the costs of prosecution; and

5.  The following amounts of the fees provided for in paragraphs 2, 3, 5 and 6 of subsection A of this section, when collected, shall be deposited in the Trauma Care Assistance Revolving Fund, created pursuant to the provisions of Section 1-2522 of Title 63 of the Oklahoma Statutes:

a. Ten Dollars ($10.00) of the Ninety-eight-Dollar fee provided for in paragraph 2 of subsection A of this section,

b. Ten Dollars ($10.00) of the Ninety-three-Dollar fee provided for in paragraph 3 of subsection A of this section,

c. One Hundred Dollars ($100.00) of the Three-Hundred-Eighty-three-Dollar fee provided for in paragraph 5 of subsection A of this section, and

d. One Hundred Dollars ($100.00) of the Three-Hundred-Eighty-three-Dollar fee provided for in paragraph 6 of subsection A of this section.

G.  Costs required to be collected pursuant to this section shall not be dismissed or waived; provided, if the court determines that a person needing the services of a language interpreter is indigent, the court may waive all or part of the costs or require the payment of costs in installments.

H.  As used in this section, "convicted" means any final adjudication of guilt, whether pursuant to a plea of guilty or nolo contendere or otherwise, and any deferred judgment or suspended sentence.

I.  A court clerk may accept in payment for any fee, fine, or cost for violation of any traffic law a nationally recognized credit card or debit card issued to the applicant.  The court clerk shall publicly post and collect a fee for the acceptance of the nationally recognized credit or debit card.  The court fee shall be set by the Supreme Court of Oklahoma each time a fee schedule is promulgated by the Supreme Court of Oklahoma, not to exceed five percent (5%) of the amount of the payment.  Any other costs or maintenance fees accrued for accepting or using credit or debit cards may be paid from the court fund.  For purposes of this paragraph, "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining goods, services, or anything else of value and which is accepted by over one thousand (1,000) merchants in this state.  "Debit card" means an identification card or device issued to a person by a business organization which permits such person to obtain access to or activate a consumer banking electronic facility.  The court clerk shall determine which nationally recognized credit cards will be accepted as payment for fees; provided, the court clerk must ensure that no loss of state revenue will occur by the use of such cards.

J.  Upon receipt of payment of fines and costs for offenses charged prior to July 1, 1992, the court clerk shall apportion and pay Thirteen Dollars ($13.00) per conviction to the court fund.

Added by Laws 1968, c. 359, § 3, eff. July 1, 1968.  Amended by Laws 1969, c. 202, § 2, emerg. eff. April 18, 1969; Laws 1971, c. 105, § 3, eff. Oct. 1, 1971; Laws 1973, c. 147, § 2, emerg. eff. May 14, 1973; Laws 1975, c. 293, § 4, eff. Oct. 1, 1975; Laws 1978, c. 212, § 11, eff. July 1, 1978; Laws 1983, c. 273, § 10, operative July 1, 1983; Laws 1984, c. 268, § 4, eff. Nov. 1, 1984; Laws 1986, c. 8, § 1, emerg. eff. March 17, 1986; Laws 1986, c. 242, § 2, emerg. eff. June 12, 1986; Laws 1987, c. 181, § 4, eff. July 1, 1987; Laws 1990, c. 151, § 1; Laws 1991, c. 238, § 30, eff. July 1, 1991; Laws 1992, c. 303, § 27, eff. July 1, 1992; Laws 1992, c. 357, § 11, eff. July 1, 1992; Laws 1993, c. 227, § 7, eff. July 1, 1993; Laws 1994, c. 229, § 8, eff. Sept. 1, 1994; Laws 1995, c. 193, § 5, eff. July 1, 1995; Laws 1995, c. 286, § 10, eff. July 1, 1995; Laws 1996, c. 339, § 10, eff. Nov. 1, 1996; Laws 1999, c. 408, § 2, eff. Nov. 1, 1999; Laws 2000, c. 6, § 8, emerg. eff. March 20, 2000; Laws 2001, c. 404, § 7, eff. Nov. 1, 2001; Laws 2003, c. 474, § 6, eff. Nov. 1, 2003; Laws 2004, c. 5, § 23, emerg. eff. March 1, 2004; Laws 2004, c. 525, § 4, eff. July 1, 2004; Laws 2005, c. 1, § 31, emerg. eff. March 15, 2005; Laws 2005, c. 208, § 4, eff. Nov. 1, 2005; Laws 2006, c. 16, § 8, emerg. eff. March 29, 2006.

NOTE:  Laws 1990, c. 109, § 3 repealed by Laws 1991, c. 238, § 37, eff. July 1, 1991.  Laws 1999, c. 359, § 7 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2003, c. 440, § 6 repealed by Laws 2004, c. 5, § 24, emerg. eff. March 1, 2004.  Laws 2004, c. 386, § 2 repealed by Laws 2005, c. 1, § 32, emerg. eff. March 15, 2005.  Laws 2004, c. 451, § 1 repealed by Laws 2005, c. 1, § 33, emerg. eff. March 15, 2005.  Laws 2005, c. 102, § 1 repealed by Laws 2005, c. 208, § 5, eff. Nov. 1, 2005.  Laws 2005, c. 192, § 5 repealed by Laws 2006, c. 16, § 9, emerg. eff. March 29, 2006.

§28-153.1.  Driving under influence of alcohol or other intoxicating substance within municipality - Costs.

In any case in which a defendant is charged with driving under the influence of alcohol or other intoxicating substance within a municipality with a municipal court, one-half (1/2) of the costs charged in the case as provided for in Section 153 of this title shall be paid to the municipality to be used to defer the cost of such prosecution to the municipality if the arresting officer was an employee of the municipality's law enforcement agency.

Added by Laws 1983, c. 273, § 11, operative July 1, 1983.  Amended by Laws 1991, c. 238, § 31, eff. July 1, 1991; Laws 1992, c. 303, § 28, eff. July 1, 1992; Laws 2004, c. 321, § 1, eff. Nov. 1, 2004.

§28-153.2.  Sheriff's Service Fee.

In any criminal case in which a defendant is arrested for a violation of state law, Five Dollars ($5.00) of the costs charged in said case as provided for in Section 153 of Title 28 of the Oklahoma Statutes shall be paid to the Sheriff's Service Fee Account of the sheriff of the county in which the arrest was made.  This fee shall be in addition to the fee authorized by Section 153 of Title 28 of the Oklahoma Statutes and shall be used to defer the costs associated with arrest.

Added by Laws 1990, c. 151, § 2, operative July 1, 1990.

§28-153.3.  Bond or security filing fee.

The district court clerk or municipal court clerk shall charge a fee of Thirty-five Dollars ($35.00) for the initial filing of any bond or any security deposited with the district court clerk or municipal court clerk for the subsequent court appearance of the defendant, which fee shall be assessed as an additional court cost to the defendant.  The district court clerk shall remit on a monthly basis Twenty-five Dollars ($25.00) of every thirty-five-dollar fee imposed on a defendant sentenced to jail to the Sheriff's Jail Fund as established by the county commissioners or to a special revenue fund of the entity operating a jail.  The municipal court clerk shall make such remittance to a special revenue fund of the entity operating the jail for the municipality or to a fund designated by the municipal governing body for operating a jail housing municipal prisoners.

Added by Laws 2005, c. 386, § 3, eff. Nov. 1, 2005.

§28-154.  Fees in lieu of other enumerated charges.

The flat fees herein provided for shall be in lieu of the charges enumerated in 28 O.S.1961, Section 31, as amended by Section 6, Chapter 122, O.S.L.1967, and the court clerks, from and after the effective date of this act, shall no longer be required to list, itemize or charge pursuant to the schedule therein enumerated, except for proceedings after judgment, and except as herein specifically set out.

Added by Laws 1968, c. 359, § 4, eff. July 1, 1968.

§28-155.  Additional deposits in certain cases.

In addition to the flat fees herein provided for, the clerk shall require such additional deposits from time to time as might be needed to pay witness fees, appraisers' fees, mileage fees, or other authorized expenses.

Added by Laws 1968, c. 359, § 5, eff. July 1, 1968.  Amended by Laws 1971, c. 105, § 4, eff. Oct. 1, 1971.

§28-155.1.  Fees for preparing and transmitting record for appellate review.

A.  In nonjury trials, the clerk of the district court shall charge the sum of Two Hundred Dollars ($200.00) for preparing, assembling, indexing, and transmitting the record for appellate review.  This fee shall be paid by the party taking the appeal and shall be entered as costs in the action.  If more than one party to the action shall prosecute an appeal from the same judgment or order, the fee shall be paid by the party whose petition in error is determined by the district court or by the appellate court to commence the principal appeal.  The fees collected hereunder shall be paid into the court fund.

B.  In jury trials, the clerk of the district court shall charge the sum of Three Hundred Dollars ($300.00) for preparing, assembling, indexing, and transmitting the record for appellate review.  This fee shall be paid by the party taking the appeal and shall be entered as costs in the action.  If more than one party to the action shall prosecute an appeal from the same judgment or order, the fee shall be paid by the party whose petition in error is determined by the district court or by the appellate court to commence the principal appeal.  The fees collected hereunder shall be paid into the court fund.

Added by Laws 1969, c. 214, § 7.  Amended by Laws 1971, c. 105, § 5.  Renumbered from Title 28, § 55 by Laws 1971, c. 105, § 7.  Amended by Laws 1975, c. 293, § 5, eff. Oct. 1, 1975; Laws 1978, c. 212, § 12, eff. July 1, 1978; Laws 1992, c. 134, § 3, eff. Sept. 1, 1992; Laws 1996, c. 339, § 11, eff. Nov. 1, 1996; Laws 2003, c. 440, § 7, eff. July 1, 2003.

§28-156.  Notice of publication - Deposit or proof of direct billing.

A.  In all cases or proceedings in the district courts or other courts of record, in which notice by publication is required or requested, the court clerk at the time of the filing of the petition shall:

1.  Collect a deposit in the sum of Twenty-five Dollars ($25.00) which shall be in addition to all other fees required by law and shall be used only for the purpose of paying the publisher's fee for publishing such notice or notices; or

2.  Accept proof of a direct billing agreement between a publisher authorized to publish such notice or notices and the person filing the petition.  Proof of such an agreement may consist of a list of persons with whom a publisher has such an agreement which shall be provided by the publisher to the court clerk and updated no more often than monthly nor less often than annually or by a letter from the publisher addressed to the court clerk stating the existence of such an agreement.

B.  In the event it cannot be ascertained at the time the petition is filed that notice by publication will be required or requested and the required deposit for publication is not paid at that time, the court clerk shall, upon the filing of an affidavit for service by publication, a verified petition or any other pleading requiring notice by publication, follow the procedure provided in subsection A of this section to secure payment for the publication.

C.  Any deposit or part thereof which is not actually charged for publication costs shall be refunded.

D.  Prior to accepting any final decree or dismissal for filing in any case in which notice by publication is required or requested, the court clerk shall collect for transmittal to the publisher such fees as are necessary to pay for all costs of publication or have on file a statement or receipt from the publisher that the same have been paid and, provided further, that proof of publication shall be held by the court clerk but not filed until such time as such publication fees have been collected in full or such statement or receipt from the publisher that the same have been paid has been filed.

Added by Laws 1968, c. 359, § 6, eff. July 1, 1968.  Amended by Laws 1974, c. 175, § 1, emerg. eff. May 9, 1974; Laws 1993, c. 131, § 1, eff. Sept. 1, 1993.

§28-157.  Charges not affected by this act.

The charges for filing mechanics' and materialmen's liens, notary public bonds, statutory bonds, licensing fees, transmittal of funds other than attorneys' fees (poundage) shall not be affected by this act, and in those counties where newspaper fees and library fees are presently authorized by law, the clerk shall be entitled to deduct from the flat fee herein established whatever charges for the same as are presently authorized by law.

Added by Laws 1968, c. 359, § 7, eff. July 1, 1968.

§28-158.  Repealed by Laws 1970, c. 107, § 1, eff. April 1, 1970.

§28-159.  Repealed by Laws 1970, c. 107, § 1, eff. April 1, 1970.

§28-160.  Repealed by Laws 1983, c. 273, § 15, operative July 1, 1983.

§28-161.  Repealed by Laws 1970, c. 107, § 1, effective April 1, 1970.

§28-162.  Juvenile proceedings - Fees and costs.

A.  The clerks of the courts shall collect as costs in every juvenile delinquency, child in need of supervision, or deprived case in which the juvenile is adjudicated, irrespective of whether or not the sentence is deferred, or minor in need of treatment case pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act, Section 5-501 et seq. of Title 43A of the Oklahoma Statutes, irrespective of whether the child is committed for inpatient mental health or substance abuse treatment, or in every such case in which a petition is filed at the demand of the parents of a juvenile and said petition is subsequently dismissed prior to adjudication at said parents' request, the following flat charge and no more, except for the charges provided for in this section, which fee shall cover docketing of the case, filing of all papers, issuance of process, warrants and orders, and other services to date of judgment:

For each case where one or more

juveniles are adjudicated deprived $50.00

For each juvenile who is certified to

stand trial as an adult $75.00

In each juvenile case wherein parental

rights are terminated $50.00

For each juvenile adjudicated in need

of supervision $50.00

For each child found to be a minor

in need of treatment $50.00

For each juvenile adjudicated for an

offense which would be a misdemeanor

if committed by an adult, including

violation of any traffic law, whether

charged individually or conjointly with others $50.00

For each juvenile adjudicated for an

offense which would be a felony if

committed by an adult, whether charged

individually or conjointly with others $75.00

For the services of a court reporter at

each trial held in the case $20.00

When a jury is requested $30.00

A sheriff's fee for serving or

endeavoring to serve all writs,

warrants, orders, process, commands,

or notices or pursuing any fugitive

from justice $20.00 or mileage as established by Oklahoma Statutes, whichever is greater.

B.  In addition to the amount collected pursuant to subsection A of this section, the sum of Fifteen Dollars ($15.00) shall be assessed and collected for each juvenile case.  The fees collected shall be forwarded to the District Attorneys Revolving Fund to defray the costs of prosecution.

C.  Costs assessed pursuant to subsections A and B of this section shall be levied against the juvenile, the parent, or both, but shall not be levied against the legal guardian or any state or private agency having custody of any juvenile subject to such proceedings.

D.  Prior to adjudication, parties in juvenile delinquency, child in need of supervision, minor in need of treatment, and deprived cases shall not be required to pay, advance, or post security for the issuance or service of process to obtain compulsory attendance of witnesses.  These fees shall be deposited into the court fund, except the sheriff's fee, when collected, shall be transferred to the general fund of the county in which service is made or attempted to be made.

E.  The clerk of the district court shall charge the sum of One Hundred Dollars ($100.00) for preparing, assembling, indexing, and transmitting the record for appellate review.  This fee shall be paid by the party taking the appeal and shall be entered as costs in the action.  If more than one party to the action shall prosecute an appeal from the same judgment or order, the fee shall be paid by the party whose petition in error is determined by the district court or by the appellate court to commence the principal appeal.  The fees collected hereunder shall be paid into the court fund.

F.  Fees and costs collected in juvenile cases may be withdrawn from the court fund and used for operations of the juvenile bureaus, in counties wherein a statutory juvenile bureau is in operation, upon approval by the Chief Justice of the Oklahoma Supreme Court.

G.  In those seventy-four counties in which court services are provided by contract between the Oklahoma Supreme Court and the Department of Human Services, funds received from court costs in juvenile cases may be withdrawn from the court fund and paid to the Department of Human Services upon approval by the Chief Justice of the Oklahoma Supreme Court.  Said funds are to be expended by the Department of Human Services to supplement community-based programs, such as youth services programs, day treatment programs and group home services.  Specific annual training of Department workers in community-based services providing the above court-related services is also to be included for expenditure of funds received from court costs in juvenile cases by the Department of Human Services.

H.  In those seventy-four counties in which court services are provided by contract between the Oklahoma Supreme Court and the Office of Juvenile Affairs, funds received from court costs or orders for care and maintenance in juvenile cases may be withdrawn from the court fund and paid to the Office of Juvenile Affairs upon approval by the Chief Justice of the Oklahoma Supreme Court.  Said funds are to be expended by the Office of Juvenile Affairs to provide care and maintenance and to supplement community-based programs, such as alternative education, juvenile offender community and victim restitution work programs, community sanction programs, youth services programs, day treatment programs, group home services, and detention services.  Specific annual training of agency workers in community-based services providing the above court-related services is also to be included for expenditure of funds received from court costs in juvenile cases by the Office of Juvenile Affairs.

Added by Laws 1983, c. 250, § 1, operative July 1, 1983.  Amended by Laws 1985, c. 164, § 2, eff. Nov. 1, 1985; Laws 1987, c. 181, § 5, eff. July 1, 1987; Laws 1991, c. 238, § 32, eff. July 1, 1991; Laws 1992, c. 303, § 29, eff. July 1, 1992; Laws 1993, c. 10, § 4, emerg. eff. March 21, 1993; Laws 1996, c. 339, § 12, eff. Nov. 1, 1996; Laws 1997, c. 293, § 39, eff. July 1, 1997; Laws 2002, c. 327, § 32, eff. July 1, 2002; Laws 2003, c. 474, § 7, eff. Nov. 1, 2003.

NOTE:  Laws 1992, c. 298, § 38 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.



Title 29. — Game and Fish

OKLAHOMA STATUTES

TITLE 29.

GAME AND FISH

_____

§291101.  Short title.

This act shall be known and may be cited as the Oklahoma Wildlife Conservation Code, and is hereinafter referred to as "this Code."

Laws 1974, c. 17, § 1101, emerg. eff. April 8, 1974.

§292101.  Definitions of words and phrases.

The following words and phrases when used in this Code shall, for the purposes of this Code, have the meanings respectively ascribed to them in this article, except where the context otherwise requires.

Laws 1974, c. 17, § 2101, emerg. eff. April 8, 1974.

§29-2-101.1.  Animal.

"Animal" means an organism of the animal kingdom, as distinguished from the plant kingdom; including any part, product, egg, or offspring thereof, or the dead body parts thereof, excluding fossils.

Laws 1991, c. 182, § 1, eff. Sept. 1, 1991.

§292102.  Bag limit.

"Bag limit" is the number of any kind of wildlife permitted to be taken in any one day or one open season, as the case may be.

Laws 1974, c. 17, § 2102, emerg. eff. April 8, 1974; Laws 1975, c. 48, § 1.

§292103.  Buy.

"Buy" is to obtain an item by an exchange for consideration, and includes barter, offer to buy or the act of buying.

Laws 1974, c. 17, § 2103, emerg. eff. April 8, 1974.

§292104.  Closed season.

"Closed season" is all other times than open season, and is the period during which protected wildlife may not be lawfully taken.

Laws 1974, c. 17, § 2104, emerg. eff. April 8, 1974.

§29-2-104.1.  Commercial purposes.

"Commercial purposes" shall mean to manage on a business basis or engage in any transaction or exchange for consideration, including barter, the offer to sell or possession with intent to sell for profit, or monetary gain.

Laws 1991, c. 182, § 2, eff. Sept. 1, 1991.

§292105.  Commission.

"Commission" is that body created and authorized by Article XXVI of the Oklahoma Constitution and refers to the Oklahoma Wildlife Conservation Commission.

Laws 1974, c. 17, § 2105, emerg. eff. April 8, 1974.

§292106.  Commissioner.

"Commissioner" is an individual who is a member of the "Commission."

Laws 1974, c. 17, § 2106, emerg. eff. April 8, 1974.

§29-2-106.1.  Day.

"Day" is a period of time consisting of twenty-four (24) hours from midnight to midnight.

Laws 1991, c. 182, § 3, eff. Sept. 1, 1991.

§292107.  Department.

"Department" is that agency created and authorized by Article XXVI of the Oklahoma Constitution, which has charge of managing Oklahoma's wildlife and refers to the Oklahoma Department of Wildlife Conservation.

Laws 1974, c. 17, § 2107, emerg. eff. April 8, 1974.

§292108.  Director.

"Director" is that official heading the "Department" and refers to the Oklahoma Wildlife Conservation Director, under Article XXVI of the Oklahoma Constitution.

Laws 1974, c. 17, § 2108, emerg. eff. April 8, 1974.

§29-2-108.1.  Domesticated animal.

"Domesticated animal" means an animal kept for pleasure or for utility, that has adapted to life in association with and to the use of human beings, and shall not include animals which normally can be found in the wild state, unless specifically so designated by the Oklahoma Wildlife Conservation Commission.

Laws 1991, c. 182, § 4, eff. Sept. 1, 1991.

§292109.  Endangered.

"Endangered" refers to any wildlife species or subspecies in the wild or in captivity whose prospects of survival and reproduction are in immediate jeopardy and includes those species listed as endangered by the federal government, as well as any species or subspecies identified as threatened by Oklahoma statute or Commission resolution.

Laws 1974, c. 17, § 2-109, emerg. eff. April 8, 1974; Laws 1985, c. 172, § 1, emerg. eff. June 18, 1985.

§29-2-109.1.  Exotic wildlife.

"Exotic wildlife" includes any and all species of wildlife that are not indigenous to, or that may not be found in the wild in, the continental United States.

Laws 1991, c. 182, § 5, eff. Sept. 1, 1991; Laws 1993, c. 214, § 1, eff. Sept. 1, 1993.

§29-2-109.2.  Exotic livestock.

"Exotic livestock" means commercially raised animals of the families bovidae, cervidae, anticopridae and ratites, and animals of the order Galliformes.

Added by Laws 1996, c. 7, § 3, emerg. eff. March 19, 1996.

§29-2-109.3.  Exhibit.

"Exhibit" means to display a wild animal to members of the general public for any reason.

Added by Laws 2003, c. 188, § 1, eff. July 1, 2003.

§292110.  Fishing.

"Fishing" is defined as the taking or attempting to take fish or other aquatic dwelling organisms by hook and line, seine, trap or such other means as may be designated as legal by the provisions of this Code or by the Oklahoma Wildlife Conservation Commission.

Laws 1974, c. 17, § 2110, emerg. eff. April 8, 1974.

§292111.  Furbearer.

"Furbearer" is any animal whose fur or pelt has commercial value and includes specifically:  beaver, badger, bobcat, fox, mink, muskrat, opossum, otter, raccoon, skunk and weasel.

Laws 1974, c. 17, § 2111, emerg. eff. April 8, 1974; Laws 1977, c. 171, § 1, eff. Oct. 1, 1977.

§292112.  Gallinaceous game bird.

"Gallinaceous game bird" means a heavybodied, short, broad winged, fowllike bird commonly sought after by sportsmen and includes pheasant, prairie chicken, quail and turkey.

Laws 1974, c. 17, § 2112, emerg. eff. April 8, 1974.

§292113.  Game.

"Game," when used alone, refers to mammals and birds and does not include fish.

Laws 1974, c. 17, § 2113, emerg. eff. April 8, 1974.

§292114.  Game bird.

"Game bird" is a bird species normally sought after by sportsmen, and includes only all species of brant, cranes, doves, ducks, gallinules, geese, grouse, partridge, pheasant, quail, prairie chickens, rails, snipes, swans, tinamous, wild turkeys, woodcock, and any part thereof.

Laws 1974, c. 17, § 2114, emerg. eff. April 8, 1974; Laws 1992, c. 149, § 1, emerg. eff. April 30, 1992.

§292115.  Game fish.

"Game fish" is a fish normally sought after by sportsmen, and includes only largemouth bass, smallmouth bass, white bass, spotted bass, black crappie, white crappie, northern pike, trout, sauger, saugeye, striped bass, walleye, blue catfish and channel catfish.  Blue catfish and channel catfish are herein defined to mean "forked tail" catfish.

Laws 1974, c. 17, § 2115, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 6, eff. Sept. 1, 1991; Laws 1992, c. 402, § 1, eff. Dec. 1, 1992.

§292116.  Game mammal.

"Game mammal" is any mammalian species normally sought after by sportsmen and protected by this Code, or any part of such animal.

Laws 1974, c. 17, § 2116, emerg. eff. April 8, 1974.

§29-2-116.1.  Game warden.

"Game warden" is a duly authorized employee of the Department whose primary duties are the enforcement of the wildlife conservation laws of Oklahoma.  Whenever the word "ranger" appears in this title it shall have the same meaning as "game warden".

Laws 1991, c. 182, § 7, eff. Sept. 1, 1991.

§29-2-117.  Headlighting.

"Headlighting" is the use of any light or light enhancement device commonly known as a nightscope in conjunction with a firearm, longbow or crossbow, from the period of sunset to sunrise for the taking of wildlife.

Added by Laws 1974, c. 17, § 2-117, emerg. eff. April 8, 1974.  Amended by Laws 1998, c. 121, § 1, emerg. eff. April 15, 1998.

§292118.  Hunting or taking.

"Hunting or taking" is pursuing, killing, capturing, trapping, snaring and netting wildlife, and all lesser acts such as disturbing, harrying, worrying or placing, setting, drawing or using any net, trap or other device used to take wildlife and includes specifically every attempt to take and every assistance to other persons in taking or attempting to take wild animals, except that the definitions of "taking" and "hunting" wildlife shall not include disturbing, harrying or worrying wild game in field trials or performance tests of dogs nor the act of any person in participating as owner, handler, trainer, official or member of an audience observing such trials, whether resident or nonresident, where wild game is not killed.

Laws 1974, c. 17, § 2118, emerg. eff. April 8, 1974.

§292119.  Inhabited.

Occupied by a person as a place of settled residence.

Laws 1974, c. 17, § 2119, emerg. eff. April 8, 1974.

§292120.  Lease.

"Lease" is a contractual relationship by which one party obtains a right to the possession and usage of a certain space, property, or subsurface rights for a definite period of time.  In the event a person is permitted to come upon the land to perform some specific act, such as hunting, that individual has no "lease" but only "license" to do that act.

Laws 1974, c. 17, § 2120, emerg. eff. April 8, 1974.

§292121.  Minnows.

"Minnows" are small nongame fish commonly used for bait and include bluntnose, bullhead minnows, chubs, dace, darters, fatheads, killifish, small carp, small goldfish, shiners and stonerollers.

Laws 1974, c. 17, § 2121, emerg. eff. April 8, 1974.

§29-2-121.1.  Night or nighttime.

"Night" or "nighttime" means a period of time between sunset and sunrise.

Laws 1991, c. 182, § 8, eff. Sept. 1, 1991.

§29-2-121.2.  Native wildlife.

"Native wildlife" means any and all species of wildlife that are indigenous to, or that may be found in the wild in, the United States.

Laws 1991, c. 182, § 9, eff. Sept. 1, 1991; Laws 1993, c. 214, § 2, eff. Sept. 1, 1993.

§292122.  Nongame birds.

"Nongame birds" are all birds not game birds.

Laws 1974, c. 17, § 2122, emerg. eff. April 8, 1974.

§292123.  Nongame fish.

"Nongame fish" are all fish not game fish.

Laws 1974, c. 17, § 2123, emerg. eff. April 8, 1974.

§292124.  Nonresident.

A "nonresident" is any individual who is a resident of another state, or who has resided in Oklahoma less than sixty (60) days, whether or not he intends to make Oklahoma his home during that period.

Laws 1974, c. 17, § 2124, emerg. eff. April 8, 1974.

§292125.  Noodling.

"Noodling" is the taking of fish by use of hands only.

Laws 1974, c. 17, § 2125, emerg. eff. April 8, 1974.

§292126.  Open season.

"Open season" is that season during which protected wildlife may be lawfully taken and, in absence of statutes, is regulated by the Commission.

Laws 1974, c. 17, § 2126, emerg. eff. April 8, 1974.

§29-2-127.  Other powerful light.

"Other powerful light" is any illuminating source or light enhancement device designed to be carried on one's person, including, but not limited to, flashlights, floodlights (spotlights), hand lanterns, carbide lamps, nightscopes, and/or similar lights carried on one's person and not designed to be attached to or a part of a motor vehicle or water conveyance.

Added by Laws 1974, c. 17, § 2-127, emerg. eff. April 8, 1974.  Amended by Laws 1998, c. 121, § 2, emerg. eff. April 15, 1998.

§292128.  Person.

"Person" is an individual, firm, corporation, association or partnership and includes agent, employee and principal.

Laws 1974, c. 17, § 2128, emerg. eff. April 8, 1974.

§292129.  Possession.

"Possession" is the retention and control of the thing referred to and may be either actual or constructive possession.

Laws 1974, c. 17, § 2129, emerg. eff. April 8, 1974.

§292130.  Predator.

"Predator" is any mammal or bird which preys upon another mammal or bird for food.

Laws 1974, c. 17, § 2130, emerg. eff. April 8, 1974.

§292131.  Predatory bird.

"Predatory bird" is any bird which preys upon another bird or mammal for food, and includes specifically all eagles, falcons, hawks and owls.

Laws 1974, c. 17, § 2131, emerg. eff. April 8, 1974.

§292132.  Predatory mammal.

"Predatory mammal" is any mammal which preys upon another mammal or bird for food, and includes only coyote and wolf.

Laws 1974, c. 17, § 2132, emerg. eff. April 8, 1974; Laws 1977, c. 171, § 2, eff. Oct. 1, 1977.

§29-2-132.1.  Processed paddlefish eggs.

"Processed paddlefish eggs" are any eggs taken from paddlefish that have gone through a process which makes the eggs into the product caviar or into a caviar-like product.

Added by Laws 1998, c. 121, § 4, emerg. eff. April 15, 1998.

§292133.  Protected wildlife.

"Protected wildlife" is all wildlife which is accorded some measure of protection in the time or manner of taking other than restrictions in the use of artificial lights or poison.

Laws 1974, c. 17, § 2133, emerg. eff. April 8, 1974.

§29-2-133.1.  Public road.

"Public road" means any governmental or corporate roadway where ingress and egress by vehicular traffic is not restricted and the roadway is routinely used by the general public.

Added by Laws 1995, c. 199, § 1, emerg. eff. May 19, 1995.

§29-2-134.  Repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.

§292135.  Threatened.

"Threatened" refers to any wildlife species or subspecies in the wild or in captivity that, although not presently threatened with extinction, are in such small numbers throughout their range that they may become an endangered species within the foreseeable future or that they may be endangered if their environment deteriorates.  Threatened species and subspecies include those species and subspecies listed as "threatened" by the federal government as well as any species or subspecies identified as threatened by Oklahoma statutes or Commission resolution.

Laws 1974, c. 17, § 2-135, emerg. eff. April 8, 1974; Laws 1985, c. 172, § 2, emerg. eff. June 18, 1985.

§292136.  Regulation.

"Regulation" refers to an instrument which is legislative in nature, is of general effect, has statewide application, is either substantive or procedural, and which is promulgated pursuant to the Administrative Procedures Act.

Laws 1974, c. 17, § 2136, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 10, eff. Sept. 1, 1991.

§292137.  Reservoir.

"Reservoir" is defined as a body of water formed by an impounding dam structure, the size of which shall be designated by the surface at water supply, conservation, designated or power pool elevation as indicated by the governing agency.

Laws 1974, c. 17, § 2137, emerg. eff. April 8, 1974.

§292138.  Resident.

"Resident" is any individual who has resided in Oklahoma for a period of not less than sixty (60) days and has the intention of making Oklahoma his home during this period.

Laws 1974, c. 17, § 2138, emerg. eff. April 8, 1974.

§292139.  Safety zone.

"Safety zone" is only that water area below any dam for the distance of fifty (50) yards from the base of the dam; or, if there is a turbine outlet extending from the dam, then the area between the base of the dam and the furthermost point of the turbine outlet.  In no instance shall this zone include the land adjacent to those waters.

Laws 1974, c. 17, § 2139, emerg. eff. April 8, 1974.

§292140.  Sell or sale.

"Sell or sale" is to exchange for consideration and includes barter, the offer to sell or possession with intent to sell.

Laws 1974, c. 17, § 2140, emerg. eff. April 8, 1974.

§292141.  Shall.

"Shall" is used in this Code as imposing an obligation to act.

Laws 1974, c. 17, § 2141, emerg. eff. April 8, 1974.

§292142.  Tailwater.

"Tailwater" is the first one thousand (1,000) feet of stream below the base of the reservoir dam.

Laws 1974, c. 17, § 2142, emerg. eff. April 8, 1974.

§292143.  Transport.

"Transport" is the carrying or moving by any means, causing to be carried or moved by any means, or accepting and receiving wildlife for such carrying or movement.

Laws 1974, c. 17, § 2143, emerg. eff. April 8, 1974.

§292144.  Trap.

"Trap" or "trapping" is the use of traps, nets, snares, deadfalls or other devices used for the purpose of killing, capturing, netting or ensnaring any wildlife.

Laws 1974, c. 17, § 2144, emerg. eff. April 8, 1974.

§292145.  Upland game.

"Upland game" is all game that does not normally live near water, and includes only squirrels, rabbits, quail, pheasant, partridge, grouse, prairie chicken, wild turkey, deer, elk and antelope.

Laws 1974, c. 17, § 2145, emerg. eff. April 8, 1974.

§292146.  Vehicle mounted spotlight.

"Vehicle mounted spotlight" is any light attached to a motor vehicle or water conveyance or of the type designed to be so attached.

Laws 1974, c. 17, § 2146, emerg. eff. April 8, 1974.

§292147.  Waters of this state.

"Waters of this state" shall mean any river, stream, creek, bayou, oxbow and any impoundment constructed with public funds, provided, that impoundments constructed on private lands under the watershed protection and flood prevention programs of the U. S. Department of Agriculture, Soil Conservation Service, shall not be included as waters of this state.

Laws 1974, c. 17, § 2147, emerg. eff. April 8, 1974.

§29-2-148.  Repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.

§29-2-148.1.  Wild.

"Wild" means any wildlife, whether or not raised in captivity, that normally are found in a state of nature.

Laws 1991, c. 182, § 11, eff. Sept. 1, 1991.

§29-2-149.  Repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.

§29-2-149.1.  Wildlife.

"Wildlife" means all wild birds, mammals, fish, reptiles, amphibians and other wild aquatic forms, and all other animals which normally can be found in the wild state, regardless of classification, whether resident, migratory or imported, protected or unprotected, dead or alive, and shall extend to and include any and every part of any individual species of wildlife, whether or not bred, hatched, or born in captivity, and including any part, product, egg, or offspring thereof.

Laws 1991, c. 182, § 12, eff. Sept. 1, 1991.

§293101.  Creation of Department and Commission - Rules, regulations and policies - Successor of former Commission and Department.

A.  There is hereby created a Department of Wildlife Conservation and a Wildlife Conservation Commission in and for the State of Oklahoma, under Section 1, Article XXVI, of the Constitution of the State of Oklahoma, and such Department shall be governed by the State Wildlife Conservation Director, which position is created in Section 3104 of this Code, under such rules, regulations and policies as may be prescribed by the Commission.  Such rules and regulations and amendments thereto, as adopted by the Commission, shall be filed and recorded in the office of the Secretary of State.

B.  The Department, Commission and the officers thereof, as herein set forth, are hereby made the legal successors of the Wildlife Conservation Department and Commission created by Section 1, Article XXVI of the Oklahoma Constitution and enacted by Section 122, Title 29, Oklahoma Statutes 1957.  Such Department, Commission and the officers thereof are hereby empowered to take charge of records, books, papers, information, property, funds, obligations and appropriations now in the possession of the former Wildlife Department and Commission and shall perform all duties now enjoined upon such former Department and Commission.

Laws 1974, c. 17, § 3101, emerg. eff. April 8, 1974.

§293102.  Members of Commission - Appointment and confirmation - Eligibility - Term - Travel expenses.

A.  The Commission shall consist of one member from each of eight districts of the state, such districts to include the areas as follows:

District No. 1:  Ottawa, Delaware, Craig, Mayes, Nowata, Rogers, Washington, Tulsa, Pawnee and Osage Counties.

District No. 2:  Adair, Sequoyah, Cherokee, Wagoner, Muskogee, Haskell, McIntosh and Okmulgee Counties.

District No. 3:  LeFlore, Latimer, Pittsburg, Atoka, Pushmataha, McCurtain, Choctaw, Bryan, Marshall, Carter and Love Counties.

District No. 4:  Creek, Lincoln, Okfuskee, Seminole, Pottawatomie, Pontotoc, Hughes, Johnston and Coal Counties.

District No. 5:  Logan, Oklahoma, Cleveland, McClain, Garvin, Murray and Payne Counties.

District No. 6:  Blaine, Kingfisher, Canadian, Caddo, Grady, Comanche, Stephens, Jefferson and Cotton Counties.

District No. 7:  Ellis, Dewey, Roger Mills, Custer, Beckham, Washita, Kiowa, Greer, Jackson, Harmon and Tillman Counties.

District No. 8:  Cimarron, Texas, Beaver, Harper, Woodward, Woods, Major, Alfalfa, Grant, Garfield, Kay and Noble Counties.

B.  Each Commissioner shall be appointed by the Governor of the State of Oklahoma, by and with the consent of the State Senate of the State of Oklahoma, and shall be removed only for cause, as provided by law for the removal of officers not subject to impeachment, pursuant to Sections 1181 through 1197 of Title 22 of the Oklahoma Statutes.

C.  The term of office of each such member shall be eight (8) years, except that the first appointed members shall hold office for terms as follows:  the member appointed from District No. 1 shall hold office until July 1 following his appointment, and the members appointed from Districts 2, 3, 4, 5, 6, 7 and 8 shall hold office until July 1 of the second, third, fourth, fifth, sixth, seventh and eighth succeeding calendar years, respectively.  In the event the Governor fails to fill a vacancy within thirty (30) days following such vacancy, the remaining members of the Commission may appoint a qualified person to fill such vacancy for the unexpired portion of the term.

D.  The members of the Commission shall be allowed travel expenses as provided in the State Travel Reimbursement Act.

Laws 1974, c. 17, § 3-102, emerg. eff. April 8, 1974; Laws 1978, c. 86, § 1; Laws 1985, c. 178, § 14, operative July 1, 1985.

§29-3-103.  Functions, powers and duties of the Commission.

A.  The Wildlife Conservation Commission shall constitute an advisory, administrative and policymaking board for the protection, restoration, perpetuation, conservation, supervision, maintenance, enhancement, and management of wildlife in this state as provided in the Oklahoma Wildlife Conservation Code except for the importation of exotic livestock into the State of Oklahoma pursuant to the provisions of this section.  The importation of exotic livestock into this state shall be regulated by the State Board of Agriculture pursuant to the Agricultural Code in the same manner and with the same authority over livestock as is delegated to the Board by this title.  The Director shall consult with the Commission regarding the administration of the affairs of the Department of Wildlife Conservation.  The Commission is authorized and empowered to require from the Director complete reports and information relative to the affairs of the Department at such time and in such manner as the Commission may deem advisable.  The Commission shall meet on the first Monday in each month in regular session and in special sessions as may be called by the Chair or a majority of the Commission.  The Commission may hold any regular or special session at any location within this state.  Should a location be chosen other than Commission headquarters in Oklahoma City for a regular or special meeting, notice shall be posted at Commission headquarters in Oklahoma City as well as being advertised in the local newspaper of the city in which the meeting is to be held, at least one time during each of the two (2) weeks prior to such meeting.  The advertisements shall include time, date and address of location of the meeting.

B.  In addition to the other powers and duties prescribed by law, the Commission shall:

1.  Institute an affirmative action plan setting goal of hiring women and minorities throughout the agency;

2.  Elect a chair, vice-chair, and secretary, who shall perform the duties required of them by the rules of the Commission and the statutes and Constitution of the State of Oklahoma.  Said chair, vice-chair, and secretary shall receive no extra compensation;

3.  Appoint a Director, and determine the qualifications of the Director and all assistants and employees.  A Commissioner shall not be eligible for employment in any position within the Department;

4.  Prescribe rules and policies for the transaction of its business and the control of the Department;

5.  Develop and implement a plan to provide step raises for Commission Employees so that discrepancies within pay levels within a pay grade will be eliminated;

6.  Acquire by purchase, lease, gift, or devise, waters, real property, and personal property incident to the exercise of its functions and to maintain, operate, and dispose of the same;

7.  Acquire real property by condemnation only when the Attorney General or other counsel deems it an appropriate means of clearing title from willing or unavailable sellers;

8.  Supervise the establishment, extension, improvement, and operation of the wildlife refuges, propagation areas or stations, public hunting areas, public fishing areas, game management areas, and fish hatcheries;

9.  Prescribe the manner of cooperation with the Oklahoma Tourism and Recreation Department, colleges and universities within the state, other state agencies, any agency of the federal government, and any city, town, school district, or any other agency or organization in study of conservation and propagation of wildlife and in the establishment, maintenance, and operation of visual educational facilities, recreational facilities, and hunting and fishing facilities, in the study and propagation of wildlife;

10.  Supervise the letting of all contracts and purchases for the Department, with all purchases of personal property to be made through the Purchasing Division of the Department of Central Services;

11.  Authorize all claims or expenditures prior to incurring payment except as otherwise provided in this Code;

12.  Prescribe rules on the use of vehicles owned by the Department by the Director, department heads and other essential employees as the Commission deems necessary in order to perform their duties;

13.  Prescribe rules for the sale of all regular or special licenses;

14.  Publicize and encourage the conservation and appreciation of wildlife and all other natural resources;

15.  Regulate the seasons and harvest of wildlife;

16.  Promulgate rules to sell fishing and hunting licenses via the Internet;

17.  Annually report to the Governor and the Legislature on the complete operation, activities, and plans of the Department, together with such recommendations for future activities as the Commission may deem to be in the best interest of the state; and

18.  Provide the Governor and the Legislature with an annual inventory of all property and equipment.

Added by Laws 1974, c. 17, § 3-103, emerg. eff. April 8, 1974.  Amended by Laws 1983, c. 304, § 9, eff. July 1, 1983; Laws 1990, c. 193, § 1, emerg. eff. May 7, 1990; Laws 1991, c. 262, § 1; Laws 1994, c. 318, § 1, emerg. eff. June 8, 1994; Laws 1995, c. 255, § 1, eff. July 1, 1995; Laws 1996, c. 7, § 4, emerg. eff. March 19, 1996; Laws 2001, c. 77, § 1, eff. Nov. 1, 2001.

§29-3-103a.  Special permits for designated species.

The Wildlife Conservation Commission may, by order, authorize the Department of Wildlife Conservation to issue, in addition to regular permits issued under this title, up to five (5) special permits each year for designated species.  The special permits shall be sold at public auction or by sealed bid.  The Department may contract with  nonprofit organizations or charitable causes to conduct the public auctions.

Added by Laws 1998, c. 46, § 1, eff. Nov. 1, 1998.

§293104.  Director of Wildlife Conservation - Creation of office.

There is hereby created the office of Director of Wildlife Conservation, under Section 3, Article XXVI of the Constitution of the State of Oklahoma, to be appointed by a majority vote of the entire Commission, who shall be removed only for cause and after public hearing by the Commission.  His duties and compensation for his services shall be fixed by a majority vote of the entire Commission.

Laws 1974, c. 17, § 3104, emerg. eff. April 8, 1974.

§29-3-105.  Powers and duties of the Director - Succession of interest.

A.  Immediately upon the appointment of the Director, he shall become vested with the duties and powers of the management and control of the Department under such provisions, orders, rules and regulations as may be prescribed by the Commission, and in addition thereto shall have the following specific powers and duties:

1.  To manage and control, under the supervision of the Commission, all wildlife refuges and real or personal properties which are held, operated or maintained by the Department.

2.  To appoint and employ such assistants, department heads, rangers, clerical help and other employees as the Commission may deem necessary, subject to the approval of the Commission.  The Director shall fix and determine the salaries and wages to be paid under and subject to the rules and regulations as promulgated by the Commission; and the Director shall supervise and direct all employees of either the Commission or the Department and may suspend, discharge, station or transfer them at any time that, in his judgment, the Commission or the state will be best served thereby.

3.  To approve or disapprove and pay all legal claims for services rendered or expenses incurred by rangers and other employees of the Department in accordance with the schedules therefor and the rules and regulations previously adopted by the Commission.

4.  To establish and maintain a proper system of bookkeeping and accounting under the supervision of the State Auditor and Inspector.

5.  To promote and manage wildlife propagation by raising and distributing the same over the state at the direction of the Commission; to capture, propagate, transport, buy, sell or exchange any species of fish, game, furbearing animals and protected birds needed for stocking the lands or waters of the state; and to feed, provide and care for such fish, animals and birds.

6.  To make a complaint and cause proceedings to be commenced against any person for violation of any of the laws for the conservation of wildlife with the sanction of the district attorney of the county in which such proceedings are brought, and shall not be required to give security for costs.  The Director may also appear in behalf of the people in any court of competent jurisdiction in any prosecution for a violation of any of the laws for the protection of wildlife, and may prosecute the same in the same manner and with the same authority as the district attorney of the county where such proceedings are pending in cases where such attorney is unable to be present or refuses to prosecute such case.

7.  To make emergency purchases of equipment, materials and supplies under rules and regulations prescribed by the Commission.

B.  All duties and authority imposed or conferred upon the former Wildlife Conservation Director by any statute, rule or regulation of the Commission are hereby imposed and conferred upon the Director until such time as the Commission or the Legislature shall, by appropriate measure, change such duties or authority imposed by said Commission.

Laws 1974, c. 17, § 3-105, emerg. eff. April 8, 1974; Laws 1979, c. 30, § 88, emerg. eff. April 6, 1979.

§29-3-201.  Game wardens - Enforcement of laws - Powers - Operation of certain vehicles and vessels - Refusal to stop - Bribes.

A.  All things being equal, veterans of World War II, the Korean, the Vietnam and Persian Gulf Wars shall be appointed as game wardens when vacancies shall occur.

B.  All persons appointed game wardens shall be and have the full powers of peace officers of the State of Oklahoma in the enforcement of the provisions of this Code.  Game wardens shall have the authority to enforce all state laws on Department-owned or -managed lands.  Game wardens shall also enforce all other laws of this state.  Moreover, game wardens specifically:

1.  Are vested with the power and authority of sheriffs in making arrests for wildlife conservation violations and nonconservation-related crimes in cooperation with other law enforcement officers and agencies;

2.  May take into possession any and all protected wildlife, or any part thereof, killed, taken, shipped or had in possession contrary to the law, such wildlife or parts thereof to be disposed of as may be determined by the Director or any court of competent jurisdiction;

3.  May make a complaint and cause proceedings to be commenced against any person for violation of any of the laws for the protection and propagation of wildlife, with the sanction of the prosecuting or district attorney of the county in which such proceedings are brought, and shall not be required to give security for costs;

4.  May be an authorized agent of the Commission or Department under Section 3202 of this title in addition to his or her duties as a game warden; and

5.  May assist in enforcement of the state fire laws, upon request of the Department of Agriculture.

C.  1.  Pursuant to the provisions of this subsection, a game warden may operate a vehicle owned or leased by the Department upon a roadway during the hours of darkness without lighted headlamps, clearance lamps, or other illuminating devices.  As used in this paragraph, "roadway" shall include any street or highway in this state except an interstate highway, a limited access highway, a state trunk highway, or any street or highway within the limits of an incorporated area.

2.  Pursuant to the provisions of this subsection, a game warden may operate a vessel upon any waters of this state during the hours of darkness without the illuminating devices required by Section 4207 of Title 63 of the Oklahoma Statutes.

3.  A game warden may operate such vehicle or vessel without the illuminating devices specified in paragraphs 1 and 2 of this subsection only if such operation:

a. is made in the performance of the duties of the game warden pursuant to the provisions of the Code, and

b. (1) will aid in the accomplishment of a lawful arrest for any violation of the Oklahoma Wildlife Code or any rule or regulation promulgated thereto, or

(2) will aid in ascertaining whether a violation of the Oklahoma Wildlife Conservation Code or any rule or regulation promulgated thereto has been or is about to be committed.

D.  Any person who refuses to stop a vehicle or boat when requested to do so by a game warden in the performance of the duties of such game warden is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00).

E.  Any game warden who solicits or accepts any bribe or money or other thing of value in connection with the performance of the duties entrusted to him shall be guilty of a felony and, upon conviction, shall be sentenced to a term not less than two (2) years nor more than seven (7) years in the State Penitentiary and shall be summarily removed from office.

Added by Laws 1974, c. 17, § 3-201, emerg. eff. April 8, 1974.  Amended by Laws 1988, c. 208, § 1, eff. July 1, 1988; Laws 1989, c. 8, § 1, emerg. eff. March 27, 1989; Laws 1991, c. 182, § 13, eff. Sept. 1, 1991; Laws 1997, c. 133, § 442, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 326, eff. July 1, 1999; Laws 2003, c. 287, § 1, eff. July 1, 2003.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 442 from July 1, 1998, to July 1, 1999.

§293202.  Authorized agents - Penalty for false representation.

A.  No person shall represent himself to be an authorized agent of the Commission, the Department or the Director unless such person has been so appointed by written order of the Director or the Commission, which order shall specifically state the purpose and limits of authority to be exercised by such agent.

B.  Any person so representing himself and who in fact is not duly appointed shall, upon conviction, be punished by a fine not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 3202, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 14, eff. Sept. 1, 1991.

§293203.  Oaths of office - Bonds.

A.  Oaths of office are required from the following and in the following order:

1.  Each member of the Commission shall take the oath required of other state officers, under Section 36.2A of Title 51 of the Oklahoma Statutes;

2.  Each game warden and any other employee the Commission deems necessary, at the time of his appointment, shall take and subscribe to an oath of office in a form to be determined by the Commission.

B.  Bonds are required of the Director, each game warden and any other employee the Commission deems necessary.  Each, at the time of his appointment, shall file with the Secretary of State a good and sufficient surety bond to the state, set in an amount determined by the Commission, conditioned upon the faithful performance of the duties of his office, and approved by the office of the Attorney General.  The premium on such bonds shall be paid by the Department.

Laws 1974, c. 17, § 3203, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 15, eff. Sept. 1, 1991.

§293204.  Procedures.

The Commission shall operate under the provisions of the Oklahoma Administrative Procedures Act in adopting, amending or repealing any rule or regulation.

Laws 1974, c. 17, § 3204, emerg. eff. April 8, 1974.

§29-3-205.  Repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.

§29-3-205.2.  Jurisdiction for commission of offense.

The jurisdiction for the commission of an offense of the Oklahoma Wildlife Conservation Code shall be in the county in which such offense occurred unless the wildlife offense is committed on the boundary of two or more counties, then the jurisdiction for the commission of an offense pursuant to the Oklahoma Wildlife Conservation Code shall be in either county.  If the offense of the Oklahoma Wildlife Conservation Code is committed within five hundred (500) yards of the boundary of two or more counties and the officer does not know in which county such offense occurred then the jurisdiction shall be in either county.

Laws 1991, c. 182, § 16, eff. Sept. 1, 1991.

§29-3-205.3.  Arrest without warrant.

A game warden without warrant may arrest a person for any wildlife violation of which the arresting game warden or another peace officer or wildlife enforcement officer in communication with the arresting game warden has visual or electronic perception including perception by aircraft, radio, or electronically enhanced night vision equipment.

Laws 1991, c. 182, § 17, eff. Sept. 1, 1991.

§293301.  Dispositions of monies from fines and forfeitures - Reports and transmittals.

A.  All monies received from fines and forfeitures for violation of the Wildlife Conservation laws shall, when collected by the court clerk, be deposited by such clerk as follows:

1.  Fifty percent (50%) thereof with the county treasurer to be credited to the general fund of the county and so reported;

2.  Fifty percent (50%) shall be transmitted to the State Wildlife Conservation Fund by cash voucher and so reported.

B.  All transmittals of funds under this section shall be accompanied by a report showing the name of the court, the number of the case, the style of the case and the amount of fine and forfeiture in each separate instance.

Laws 1974, c. 17, § 3-301, emerg. eff. April 8, 1974.

§29-3-302.  Wildlife Conservation Fund.

A.  There is hereby created in the State Treasury a revolving fund to be known as the Wildlife Conservation Fund, which shall consist of all monies heretofore or hereafter appropriated to, on deposit in, or credited to the State Game and Fish Fund created by Section 115, Title 29 of the Oklahoma Statutes, and, in addition thereto, all license fees, penalties, fines or forfeitures and bond forfeitures collected by the state, any subdivision thereof, any public official or any other person for the violation of the wildlife conservation laws of this state, and all donations for such purposes as well as all monies received by the Department and all interest accruing therefrom.  All monies accruing to the fund shall be subject to the following budgetary limitations:

1.  Full-time-equivalent employees;

2.  Personal services expenditures;

3.  Federal fund expenditures; and

4.  Total expenditures.

B.  The expenditures of the Wildlife Conservation Fund shall be under the control and supervision of the Commission, and all claims against said fund shall be paid on its itemized voucher form, prepared by said Commission and sworn to by the claimant, and/or vendor's invoices as authorized under Section 86.1, Title 74 of the Oklahoma Statutes.  All such claims when duly signed and sworn to shall be audited by the Commission and/or designated employees and, upon final approval, vouchers which are payable from said fund shall be forwarded to the Director of State Finance.  Upon approval thereof, warrants shall issue according to law, and said warrants shall be paid by the State Treasurer from said fund.  A reserve fund of not less than One Hundred Thousand Dollars ($100,000.00) shall be maintained to be used in emergencies only, by and with the consent of the Governor, and an additional reserve fund of not less than Two Hundred Thousand Dollars ($200,000.00) shall be maintained for the liquidation of unissued licenses purchased by authorized agents for sale which have remained unsold when such unissued licenses are returned for refunds as provided for by law.

C.  All fees, monies or funds arising from the operation and transactions of the Commission and from the application and administration of the laws and regulations pertaining to the wildlife resources of the state and from the sale of property used for said purposes shall be expended and used by said Commission for the control, management, restoration, conservation and regulation of the wildlife resources of the state, including the purchase or other acquisition of property for said purposes, and for the administration of the laws pertaining thereto and for no other purposes.

Added by Laws 1974, c. 17, § 3-302, emerg. eff. April 8, 1974.  Amended by Laws 1994, c. 382, § 55, eff. Sept. 1, 1994.

§293303.  Acquisition of property  Payments in lieu of tax payments.

A.  The Commission may acquire, by purchase, gift, grants, grantinaid from the federal government, or from any other source public or private, all property or money necessary, useful or convenient for its use in carrying out the objects and purposes of this Code.

B.  Any and all gifts, grants, royalties and rentals received by the Commission shall, however, be allocated and used in the same manner as Wildlife Conservation Funds, except that gifts given for specified purposes by the donor shall be used for such specified purposes.

C.  On any land acquired by the Oklahoma Wildlife Conservation Commission pursuant to the provisions of the Oklahoma Wildlife Conservation Code, after the effective date of this act, the Commission shall annually make in lieu of tax payments equal to the average ad valorem tax per acre paid on similar land in that county.  Said payments shall be made from any funds created in or pursuant to the authority granted by the Oklahoma Wildlife Conservation Code.  The payments shall be made by the Commission within sixty (60) days from receipt of an itemized statement from the county treasurer of the county in which the land is located.

D.  The provisions of subsection C of this section shall be applicable to any lands acquired by or on behalf of the Oklahoma Wildlife Conservation Commission pursuant to Section 5 of this act and the Oklahoma Capitol Improvement Authority may enter into such agreements with the Oklahoma Wildlife Conservation Commission as may be required for the Commission to make such in lieu payments with respect to real property title to which is held by the Oklahoma Capitol Improvement Authority until title is transferred to the Commission as provided by Section 5 of this act.

Added by Laws 1974, c. 17, § 3-303, emerg. eff. April 8, 1974.  Amended by Laws 1988, c. 120, § 3, eff. Jan. 1, 1989; Laws 2004, c. 513, § 3, eff. Sept. 1, 2004.

§293304.  Lease of lands - Advertisement.

A.  The Commission is hereby authorized to lease any lands owned by the State of Oklahoma under the control and management of said Commission under such terms and conditions as the Commission may prescribe and for the following purposes:

1.  For grazing or agricultural purposes when the same will not be inconsistent with state or federal laws, rules or regulations;

2.  For oil, gas and other mineral rights for a term of five (5) years or as long thereafter as oil and gas and other minerals may be produced therefrom in paying quantities.

B.  The Commission shall advertise any lands which it proposes to lease on a competitive basis and may accept or reject all bids received.

C.  All oil, gas and mineral leases executed by the Commission shall provide for reservation to the state of a royalty of not less than oneeighth (1/8) part of all oil, gas or minerals produced from the leased premises or, in lieu thereof, the market value of a one eighth (1/8) part, and the payment of an annual delay rental a minimum of One Dollar ($1.00) per acre per year or such larger sum which shall be fixed by the Commission in advance of the advertisement of such lands.

D.  Profits derived from all bonuses, rents and royalties shall be deposited in the State Wildlife Conservation Fund.

E.  Nothing contained within this section shall affect the land or minerals and mineral rights under the jurisdiction and control of the Commissioners of the Land Office of the State of Oklahoma, or any other department or agency of government.

Laws 1974, c. 17, § 3304, emerg. eff. April 8, 1974.

§29-3-305.  Investment of fees.

In order to equalize the expenditure of fees derived from the sale of lifetime licenses, the Department may invest such fees in any investment permitted by a written investment policy adopted by the Wildlife Conservation Commission; provided, all investments shall be made in accordance with the Oklahoma Uniform Prudent Investor Act.  The interest derived therefrom may be expended by the Commission in the same manner as the Wildlife Conservation Fund, under Section 3-302 of this title.

Added by Laws 1974, c. 17, § 3-305, emerg. eff. April 8, 1974.  Amended by Laws 1998, c. 216, § 1, eff. July 1, 1998.

§29-3-306.  Retirement plans - Monies exempt from attachment, etc. - Exception of qualified domestic orders.

A.  There is hereby created an Oklahoma Wildlife Conservation Department Retirement Fund for the purpose of providing revenues for any retirement plan adopted by the Commission for the employees of the Department.

B.  The method of calculation of benefits shall be the same for all employees covered under any plan adopted pursuant to this section.

C.  No retirement plan adopted pursuant to this section shall pay any benefits or vest any benefits based on years of service credit related to years a plan member did not work or provide other public service.

D.  The Oklahoma Department of Wildlife Conservation shall compile a quarterly financial report of all the funds of the Oklahoma Wildlife Conservation Department Retirement Fund on a fiscal year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The Department shall include in the quarterly reports all commissions, fees or payments for investment services performed on behalf of the Department.  The report shall be distributed to the Governor, the Oklahoma State Pension Commission, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

E.  Except as otherwise provided by this section, the right of a person to an annuity or a retirement allowance, to the return of contributions, annuity, or retirement allowance itself, any optional benefit, or any other right accrued or accruing to any person under the provisions of this section, the monies in the Oklahoma Wildlife Conservation Department Retirement Fund, are hereby exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as in this section specifically provided.

F.  1.  The provisions of subsection E of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state, pursuant to the domestic relations laws of the State of Oklahoma, which relates to the provision of marital property rights to a spouse or former spouse of a member of any retirement fund created pursuant to subsection A of this section, or to the provision of support for a minor child or children, and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member and amounts payable to a plan participant of any retirement plan created pursuant to subsection A of this section.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the Commission or the entity responsible for the Retirement Fund and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address, if any, of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the Commission or the entity responsible for the Retirement Fund to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the Commission or the entity responsible for the Retirement Fund to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the retirement plan,

b. does not require the Commission or the entity responsible for the Retirement Fund to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the retirement plan as a valid order prior to the effective date of this section.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date or withdrawal of the related member.

8.  The obligation of the Commission or the entity responsible for the Retirement Fund to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A., Section 1001 et seq., as amended from time to time, or rules promulgated thereunder, and court cases interpreting said act.

10.  The Oklahoma Wildlife Conservation Commission shall promulgate such rules as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order shall fully comply with all provisions of the rules promulgated by the Commission pursuant to this section in order to continue receiving benefits.

Added by Laws 1974, c. 17, § 3-306, emerg. eff. April 8, 1974.  Amended by Laws 1993, c. 322, § 11, emerg. eff. June 7, 1993; Laws 1995, c. 81, § 4, eff. July 1, 1995; Laws 1998, c. 198, § 6, eff. Nov. 1, 1998.

§29-3-306.1.  Repealed by Laws 1989, c. 249, § 48, eff. Jan. 1, 1989.

§293307.  Worker's compensation insurance.

The Commission is hereby empowered and authorized to provide worker's compensation insurance for the Director and all Department employees.

Laws 1974, c. 17, § 3307, emerg. eff. April 8, 1974.

§293308.  Rewards.

The Department may offer and pay a standing reward in any amount not to exceed the sum of Five Hundred Dollars ($500.00) for the capture and conviction, or for evidence leading to the capture and conviction, of any person violating any of the wildlife conservation laws of this state.

Laws 1974, c. 17, § 3308, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 67, eff. Sept. 1, 1991.

§293309.  Retention of firearm by warden upon retirement.

In addition to any of the other benefits provided under the laws relating to the retirement and pension fund of the Department of Wildlife Conservation, a retired game warden shall be entitled to receive upon retirement, by reason of disability or after twenty (20) years' service, the continued custody and possession of the sidearm carried by such member immediately prior to retirement, upon his request.

Laws 1974, c. 17, § 3309, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 18, eff. Sept. 1, 1991.

§29-3-310.  Wildlife Diversity Program - Wildlife Diversity Fund.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2001, and each state corporate tax return form for tax years beginning after December 31, 2001, an opportunity for the taxpayer to donate from a tax refund for the benefit of the Oklahoma Wildlife Diversity Program.

B.  For purposes of this section, "nongame wildlife" means any species of wildlife not legally classified as a game species or furbearer by statute or by rule adopted pursuant to statute.

C.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer and placed to the credit of the Wildlife Diversity Fund.

D.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Wildlife Conservation Commission to be designated the "Wildlife Diversity Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received under the provisions of paragraph 2 of subsection C of this section by the Oklahoma Wildlife Conservation Commission.  The Oklahoma Wildlife Conservation Commission is hereby authorized to invest all or part of the monies of said fund in any investment permitted by a written investment policy adopted by the Wildlife Conservation Commission; provided, all investments shall be made in accordance with the Oklahoma Uniform Prudent Investor Act.  Any interest or dividends accruing from such investments shall be deposited in the Wildlife Diversity Fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Wildlife Conservation Commission for the purpose of preserving, protecting, perpetuating and enhancing nongame wildlife in this state.  Any monies withdrawn from said fund by the Oklahoma Wildlife Conservation Commission for investment pursuant to this section shall be deemed to be for the purpose of preserving, protecting, perpetuating and enhancing nongame wildlife in this state.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

E.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes and, if allowed, shall be paid pursuant to the provisions of said section.  Prior to the apportionment set forth in subsection C of this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 1981, c. 205, § 1.  Amended by Laws 1986, c. 23, § 1, eff. Nov. 1, 1986; Laws 1990, c. 64, § 1, eff. Sept. 1, 1990; Laws 1996, c. 167, § 1, eff. Nov. 1, 1996; Laws 1998, c. 216, § 2, eff. July 1, 1998; Laws 2001, c. 358, § 24, eff. July 1, 2001.

§29-3-311.  Wildlife Diversity Program - Review of utilization of funds.

It is the intent of the Legislature to review the performance of the Oklahoma Wildlife Conservation Commission and the Department of Wildlife Conservation in the utilization of the monies received pursuant to the provisions of Section 3-310 of this title.  The provisions of Section 3-310 of this title and this section shall cease to be effective January 1, 2007.

Added by Laws 1986, c. 23, § 2, eff. Nov. 1, 1986.  Amended by Laws 1996, c. 167, § 2, eff. Nov. 1, 1996.

§29-3-312.  Wildlife habitat development program - Contracts with private landowners - Liability.

A.  In order to encourage wildlife habitat conservation on private lands, the Department of Wildlife Conservation shall establish a program for wildlife habitat maintenance, enhancement, development, preservation, restoration, and management on private lands.  To implement the program, the Department shall enter into multiyear contracts for approved projects on privately owned lands detailing the landowners' responsibilities.

B.  The Department shall promulgate rules pursuant to the Administrative Procedures Act to implement the program.  Such rules may provide for incentives to participate in the program.

C.  Nothing in this section or in the contract executed pursuant to subsection A of this section shall be interpreted or construed to constitute a financial or general obligation of the state.  No state revenue shall be used to guarantee or pay for any damages to property or injury to persons as a result of the provisions of this section or the contract.

D.  1.  Any landowner contracting with the Department pursuant to the provisions of this section:

a. except as otherwise provided by this subsection, owes no duty of care to keep the premises safe for entry or use by others for any recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on such premises to persons entering for such purposes,

b. who either directly or indirectly invites or permits without charge any person to use such property for recreational purposes, does not thereby:

(1) extend any assurance that the premises are safe for any purpose,

(2) confer upon such person the legal status of an invitee or licensee,

(3) assume responsibility for or incur liability for any injury to person or property caused by an act or omission of such persons.

2.  Nothing in this section limits in any way any liability which otherwise exists for:

a. willful or malicious failure to guard or warn against a dangerous condition, use, structure or activity,

b. injury suffered in any case where the owner of land charges the person or persons who enter or go on the land for the recreational use thereof.

Added by Laws 1994, c. 171, § 1, emerg. eff. May 9, 1994.  Amended by Laws 2003, c. 111, § 1, emerg. eff. April 21, 2003.

§29-3-313.  Law Enforcement Officer Training Account.

There is hereby created within the Wildlife Conservation Fund an account designated as the "Law Enforcement Officer Training Account".  The account shall consist of monies designated for deposit to the account by law.  All monies accruing to the credit of said account shall be budgeted and expended by the Department of Wildlife Conservation for the training of law enforcement officers employed by the Department.  Expenditures from the account shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1994, c. 318, § 2, emerg. eff. June 8, 1994.

§29-3-314.  Advertising.

The Department of Wildlife Conservation may sell advertising in any Oklahoma Wildlife Conservation Commission-approved publication, media production or other informational material produced by the Department.  The Oklahoma Wildlife Conservation Commission shall promulgate rules establishing criteria for accepting or using advertisements as authorized in this section.

Added by Laws 1996, c. 242, § 1, emerg. eff. May 28, 1996.

§29-3-315.  Fish or game animal food charitable distribution program.

A.  The Department of Wildlife Conservation may administer, either directly or through contract with nonprofit or charitable organizations, a program or programs for the distribution of lawfully harvested fish or game animals, or the meat from such fish or game animals, to charitable organizations or nonprofit corporations to be used as food for human consumption.  This section shall not prohibit individual transfer, donation or distribution of lawfully harvested fish or game animals which is otherwise authorized by law.

B.  The Department or any employee or agent of the Department shall not be liable for damages in any civil suit or subject to criminal prosecution for any injury resulting from the nature, age, condition, or packaging of food distributed as provided for in this section, unless the injury or death is a direct result of the gross negligence, recklessness, or intentional misconduct of the Department or employee or agent of the Department.

Added by Laws 2002, c. 108, § 1, emerg. eff. April 19, 2002.

§29-4-101.  License usage - Revocation - Violation - Penalty.

A.  All licenses and permits issued by the Director of Wildlife Conservation, the Department of Wildlife Conservation or by any of its agents shall be used only in conformity with the provisions of this title and the rules promulgated by the Oklahoma Wildlife Conservation Commission.

B.  All persons making application for any licenses required by this section shall produce a valid license to operate a motor vehicle or other positive proof of identification, age and residency, and any such license issued shall show such data as well as the date and time of issuance.

C.  All licenses are nontransferable.  No person shall alter, change, lend or transfer any license.  No person shall use or borrow a license which has not been issued to that person by the Director, the Department or by any of its agents pursuant to the provisions of this section.

D.  No person may engage in activities requiring a license without that person's carrying such license on their person and producing the same for an inspection upon the demand of any Oklahoma citizen or game warden.

E.  Any person required to produce a license must also identify themselves as the person to whom such license was issued, and failure or refusal to comply shall be deemed prima facie evidence of a violation of this section.

F.  Unless otherwise provided in this Code:

1.  All licenses shall terminate December 31 for the year issued; and

2.  Any person convicted of violating any of the provisions of this title may have any or all licenses held by that person or the privilege of applying for, purchasing or exercising the benefits conferred by the licenses revoked by the Department in accordance with rules promulgated by the Commission or by a court of competent jurisdiction for a period of not less than one (1) year.  For purposes of this paragraph, a court conviction, a plea of guilty, a plea of nolo contendere, the imposition of a deferred or suspended sentence by a court, or forfeiture of bond shall be deemed a conviction.

G.  Should licenses provided under Section 4-110, 4-112, 4-113, 4-119, 4-120, 4-128, 4-130, 4-136, 4-138 or 4-140 of this title be lost or destroyed, duplicates will be issued by the Department at a fee of One Dollar and fifty cents ($1.50).

H.  Upon harvesting any whitetail or mule deer, or any other wildlife where the hunter, according to Commission rules, is required to check the wildlife in at a Department check station, the taker of the wildlife shall:

1.  Securely attach the name and license number to the carcass of the wildlife;

2.  Transport to and check in the carcass of the wildlife at the nearest hunter check station that is open or with an authorized Department employee; and

3.  Not remove evidence of the sex of the animal until after the carcass of the animal has been checked in.

I.  It shall be unlawful for any license or permit holder to knowingly make a false statement or give false information to any person operating an authorized hunter check station or to an authorized Department employee when complying with the provisions of subsection H of this section.  Information which may be collected at a Department check station shall include but not be limited to the name, address, license or permit number and signature of the taker, the date, time, county, method or weapon of the kill, sex and weight of carcass, whether or not the animal was taken on public hunting land and if so in what area, or any other information which may be required by the Commission.

J.  Any person convicted of violating the provisions of this section or of making a false statement or giving any false information in order to acquire any license or permit, pursuant to the provisions of this section, shall be punishable by a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not to exceed ten (10) days, or by both such fine and imprisonment.

K.  Any person who has had their license privileges revoked shall not be entitled to purchase, apply for, or exercise the benefits conferred by any license until the revocation period has expired or the person has obtained approval from the Director.  Any person violating the provisions of this subsection, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in a county jail for a term of not more than ninety (90) days or by both the fine and imprisonment.  Upon conviction under this subsection, the previously granted license revocation period shall be extended by two (2) additional years.

Added by Laws 1974, c. 17, § 4-101, emerg. eff. April 8, 1974.  Amended by Laws 1977, c. 44, § 1; Laws 1991, c. 182, § 19, eff. Sept. 1, 1991; Laws 1998, c. 213, § 1, eff. July 1, 1998; Laws 2005, c. 214, § 1, eff. July 1, 2005.

§29-4-102.  Repealed by Laws 2002, c. 295, § 8, eff. Nov. 1, 2002.

§29-4-103.  Commercial fishing license.

A.  No person may take for commercial purposes, by the use of nets, traps, seines and other similar devices, nongame fish from the waters of this state without having first procured a license for such from the Director.

B.  Prior to the issuance of each license, the applicant must file with the Director:

1.  A true inventory of the equipment to be utilized in the operations of that fisherman;

2.  Under special management or research conditions, the Commission may require a good and sufficient surety bond to the Department, by a surety company licensed to do business in this state, in the sum of One Thousand Dollars ($1,000.00) conditioned upon the observance and the compliance with the provisions of this section and Sections 6-201 and 6-202 of this Code, which bond shall be subject to forfeiture upon the conviction of the violation of any of the provisions of this Code, as provided in paragraph 2, subsection F of Section 4-101 of this Code.

C.  The fee for a license under this section shall be Seventy-five Dollars ($75.00) for residents and Two Hundred Dollars ($200.00) for nonresidents of the State of Oklahoma.

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

E.  Commercial fishermen whose licenses have been revoked under subsection F of Section 4-101 of this Code may not engage in commercial fishing operations in any manner during such revocation.

Added by Laws 1974, c. 17, § 4-103, emerg. eff. April 8, 1974.  Amended by Laws 1985, c. 91, § 2, eff. Jan. 1, 1986; Laws 1994, c. 318, § 3, emerg. eff. June 8, 1994.

§29-4-103A.  Commercial turtle harvester license.

A.  Except as otherwise provided by subsection B of this section, no person may take for commercial purposes, by the use of nets, traps, seines and other similar devices, turtles from this state without having first procured a commercial turtle harvester license from the Director.

B.  Any person having procured a commercial turtle harvester license, pursuant to subsection A of this section, may take for commercial purposes by any means, or assist in any such operations, turtles or aquatic turtles from any waters of this state, except from waters located within a city, town or municipality, and such areas designated pursuant to Section 1452 of Title 82 of the Oklahoma Statutes.

C.  Prior to the issuance of each license, the applicant must file with the Director a true inventory of the equipment to be utilized in the operations of that turtle harvester.  Such inventory shall be kept current.  The inventory may be amended by filing a new inventory at any time.

D.  The fee for a license under this section shall be Forty Dollars ($40.00) for residents and Two Hundred Dollars ($200.00) for nonresidents of the State of Oklahoma.

E.  The Director shall not issue a commercial turtle harvester license to residents of any other state which does not allow residents of Oklahoma the opportunity to purchase such license in their state.

F.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

G.  Commercial turtle harvesters whose licenses have been revoked under subsection F of Section 4-101 of this title shall not engage in commercial turtle harvesting operations in any manner during such revocation.

Added by Laws 1994, c. 318, § 4, emerg. eff. June 8, 1994.  Amended by Laws 1996, c. 242, § 2, emerg. eff. May 28, 1996.

§29-4-103B.  Commercial turtle buyer's license.

A.  No person may buy, transport out of state or export aquatic turtles from this state without having first procured a commercial turtle buyer's license from the Director.

B.  The fee for an annual license under this section shall be Two Hundred Dollars ($200.00) for residents and Five Hundred Dollars ($500.00) for nonresidents.  Prior to the issuance of such license the applicant shall file with the Department a good and sufficient surety bond by a surety company licensed to do business in this state in the sum of One Thousand Dollars ($1,000.00) conditioned upon the observance and compliance with the provisions of the Oklahoma Wildlife Conservation Code, which bond will be forfeited to the Department upon conviction for the violation of any provision of this section, or Section 4-101 or 5-602 of this title or any rule of the Oklahoma Wildlife Conservation Commission.

C.  The Director shall not issue a commercial turtle buyer's license to residents of any other state which does not allow residents of Oklahoma the opportunity to purchase such license in their state.

D.  Any person who buys or exports aquatic turtles from this state shall pay the Department as a severance fee an amount equal to three percent (3%) of the dollar value of turtles purchased or received from licensed commercial turtle harvesters.  The payment shall be computed from the purchase records completed and maintained by the licensee for each and every purchase made.  Such purchase records along with the fee and an accurate report of all turtles exported from this state for each month shall be submitted to the Department by the fifteenth day of the following month.  The Wildlife Commission shall issue such rules and reporting requirements governing the purchases and exports and shall design all forms necessary for the operation of these provisions.

E.  Any person convicted of violating any provision of this section shall be guilty of a misdemeanor punishable by a fine of not less than Five Hundred Dollars ($500.00), nor more than One Thousand Dollars ($1,000.00), or by imprisonment not to exceed thirty (30) days, or by both fine and imprisonment.  In addition, such person shall forfeit his license and not be permitted to renew the license for a one-year period.

Added by Laws 1994, c. 318, § 5, emerg. eff. June 8, 1994.  Amended by Laws 1996, c. 242, § 3, emerg. eff. May 28, 1996.

§294104.  Commercial fishing helper's license.

A.  No person may employ any helper or assistant in any commercial fishing operation without having first procured from the Director a license for each such person.

B.  Such license shall be in the form of a John Doe license and will be valid for the helper or assistant only so long as the helper or assistant works in the presence of the commercial fisherman.

C.  The fee for a license under this section shall be Fifty Dollars ($50.00).

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 4104, emerg. eff. April 8, 1974.

§29-4-104A.  Commercial turtle harvesting helper's license.

A.  No person may assist in any commercial turtle harvesting operation without having first procured from the Director a license for each such person.

B.  Such license shall be in the form of a John Doe license and will be valid for the helper or assistant only so long as the helper or assistant works under the supervision of a commercial turtle harvester who shall be legally responsible for the actions of such helper or assistant.

C.  The fee for a license under this section shall be Forty Dollars ($40.00).

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1994, c. 318, § 6, emerg. eff. June 8, 1994.

§294105.  Commercial fisherman's permit to sell out of state.

A.  No person may transport or sell nongame fish outside the state without having first procured a commercial fishing license under Section 4103 of this Code, and without also having first procured from the Director a special permit for transporting or selling such fish.

B.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 4105, emerg. eff. April 8, 1974.

§294106.  Commercial hunting area licenses - Big game or upland game.

A.  No person may propagate or hold in captivity any wildlife or domesticated animals hunted for sport for commercial hunting area purposes without having procured a license for such from the Director.  Licenses shall be classified as big game, upland game, or a combination of big game and upland game.

1.  A big game license shall be required for legally acquired exotic ungulates, domesticated animals so designated by the Oklahoma Wildlife Conservation Commission, exotic swine, and legally acquired whitetail and mule deer, turkey and other species of big game lawfully taken under the provisions of subsection A of Section 5-411 and Section 5-401 of this title.  Wildlife that has been crossbred with exotic wildlife shall be considered native and not exotic unless documentation shows otherwise.

2.  An upland game license shall be required for legally acquired captive raised pheasants, all species of quail, Indian chukars, water fowl, and other similar or suitable gallinaceous birds; and shall include turkey if no other big game species are listed on the license/application.

B.  Before obtaining such license or a renewal of such license the applicant shall:

1.  Submit proof that such wildlife or domesticated animals hunted for sport will be or have been secured from a source other than the wild stock in this state.  Any person obtaining or renewing such license shall submit a true and complete inventory of said animals before such license shall be approved;

2.  Such license shall specifically list the different species and/or subspecies to be hunted on the listed hunting area or premises; and

3.  Submit proof of being an Oklahoma resident.

C.  Any game warden of the Oklahoma Department of Wildlife Conservation shall have authority to inspect any and all records and invoices pertaining to the commercial hunting operations of any person licensed or requesting licensure pursuant to this section and additionally shall have the authority to inspect any and all facilities, equipment and property connected to the hunting operation of any person licensed or requesting licensure pursuant to this section.

D.  1.  The annual fee for a commercial hunting area license for upland game under this section shall be One Hundred Dollars ($100.00).

2.  The annual fee for a commercial hunting area license for big game or a combination of big game and upland game pursuant to this section shall be Two Hundred Dollars ($200.00).

E.  All licenses issued pursuant to this section shall expire on June 30 of each year.

F.  Exemptions from this license requirement shall be operators of running pens used for the performance test or training of dogs.  Operators of such running pens may acquire coyotes from wild stock without having to possess a fur dealer's license for such purpose and no license shall be required of those involved in performance testing or training dogs in such running pens so long as no other wildlife are taken or hunted in any manner.

G.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Five Hundred Dollars ($1,500.00), or by imprisonment in the county jail not to exceed sixty (60) days, or by both such fine and imprisonment.

H.  Any person convicted of violating the provisions of this section shall have his license revoked.  No new license shall be issued for a period of six (6) months from and after the date on which the revocation order becomes effective.

I.  The Department is authorized to promulgate rules pertaining to commercial hunting areas.

Added by Laws 1974, c. 17, § 4-106, emerg. eff. April 8, 1974.  Amended by Laws 1976, c. 132, § 1, emerg. eff. May 24, 1976; Laws 1990, c. 17, § 1, emerg. eff. March 28, 1990; Laws 1991, c. 182, § 20, eff. Sept. 1, 1991; Laws 1992, c. 402, § 3, eff. Dec. 1, 1992; Laws 2003, c. 94, § 1, eff. July 1, 2003.

§29-4-107.  Commercial wildlife breeder's license - Nonresident cat/bear temporary license - Penalties.

A.  Except as otherwise provided for in this title, no person may breed, possess or raise native wildlife, except fish, amphibians, aquatic reptiles, aquatic invertebrates or exotic livestock, for commercial purposes without having first procured a commercial wildlife breeder's license from the Director.

B.  No person licensed under this section with a commercial wildlife breeder's license may sell native cats or bears specified in subsection E of this section to any person who does not possess a commercial wildlife breeder's license.

C.  A commercial wildlife breeder's license may be issued to any person whom the Director believes to be acting in good faith, and whom the Director believes does not intend to use the license for the purpose of violating any of the laws of the State of Oklahoma, and who proves that the brood stock to be used will be obtained in a lawful manner.

D.  The fee for a commercial wildlife breeder's license issued under this section, and all renewals of the license, shall be Forty-eight Dollars ($48.00).  All commercial wildlife breeder's licenses issued pursuant to this section shall expire on June 30 of each year.

E.  Any person who keeps or maintains on premises any native bear or native cat that will grow to reach the weight of fifty (50) pounds or more shall be licensed under this section with a commercial wildlife breeder's license.  Any person licensed pursuant to this subsection shall at all times keep such wildlife confined to the premises described in the commercial wildlife breeder application, and controlled and restrained in a manner so the life, limb or property of any person lawfully entering the premises shall not be endangered.  Any person licensed to possess native cats or bears pursuant to this subsection shall control and restrain the wildlife so that there is no direct contact between the public and the wildlife, and the public shall not be allowed to enter into any enclosures occupied by the wildlife.

F.  1.  Any person who is a nonresident or entity not permanently located within the state which exhibits native cats or native bears that will grow to reach the weight of fifty (50) pounds or more in this state on a temporary basis shall be required to obtain from the Director a nonresident cat/bear temporary exhibitor's permit.  Any person with a permit issued pursuant to this paragraph shall be exempt from acquiring a commercial wildlife breeder's license issued under this section and shall be exempt from the requirements set forth in subsection E of this section.  The fee for a nonresident cat/bear temporary exhibitor's permit shall be One Hundred Dollars ($100.00) and shall be valid for thirty (30) days.  To obtain a nonresident cat/bear temporary exhibitor's permit, the person shall be required to hold a valid exhibitor's license issued by the United States Department of Agriculture.

2.  Any resident of the state who has a commercial wildlife breeder's license issued pursuant to this section who wishes to exhibit native cats or native bears that will grow to reach the weight of fifty (50) pounds or more at the permanent facility described in the commercial wildlife breeder's license or at a temporary facility shall be required to obtain from the Director a resident cat/bear exhibitor's permit.  Any person with a permit issued pursuant to this paragraph shall be required to also have a commercial wildlife breeder's license issued under this section and shall comply with the requirements set forth in subsection E of this section when not exhibiting the wildlife.  The fee for a resident cat/bear exhibitor's permit shall be Fifty Dollars ($50.00) and shall be valid for one (1) year.  To obtain a resident cat/bear exhibitor's permit the person shall be required to hold a valid exhibitor's license issued by the United States Department of Agriculture.

3.  Any person with a permit to exhibit native cats or bears pursuant to paragraph 1 or 2 of this subsection shall at all times keep the wildlife controlled and restrained in a manner so the life, limb, or property of any person lawfully entering the premises where the wildlife is being exhibited shall not be endangered by the wildlife.  Any person with a permit to exhibit native cats or bears pursuant to paragraph 1 or 2 of this subsection shall control and handle the wildlife so there is no direct contact between the public and the wildlife, and the public shall not be allowed to enter into any enclosures occupied by the wildlife.  Any native cat or bear and any facility covered under a permit issued pursuant to paragraph 1 or 2 of this subsection shall be available for inspection at all reasonable times by authorized representatives of the Department.

G.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Five Hundred Dollars ($500.00) and, if applicable, shall have the wildlife license of the person revoked.  No person whose license has been revoked shall be eligible to obtain a new license until after the date on which the revoked license would have expired.

Added by Laws 1974, c. 17, § 4-107, emerg. eff. April 8, 1974.  Amended by Laws 1985, c. 91, § 3, eff. Jan. 1, 1986; Laws 1987, c. 112, § 1, eff. Nov. 1, 1987; Laws 1991, c. 182, § 21, eff. Sept. 1, 1991; Laws 1992, c. 402, § 4, eff. Dec. 1, 1992; Laws 1994, c. 151, § 1, eff. Sept. 1, 1994; Laws 1996, c. 7, § 5, emerg. eff. March 19, 1996; Laws 2003, c. 188, § 2, eff. July 1, 2003; Laws 2004, c. 376, § 1, emerg. eff. June 3, 2004.

NOTE:  Laws 2003, c. 94, § 2 repealed by Laws 2004, c. 376, § 2, emerg. eff. June 3, 2004.

§29-4-107.1.  Circuses - Application of act.

The provisions of this act shall not be construed to apply to circuses.

Added by Laws 2003, c. 188, § 5, eff. July 1, 2003.

§294108.  Falconer's permit.

A.  No person may use hawks, owls or eagles to hunt, chase or take game without having first procured a license for such from the Director.

B.  All falconers shall have the falconer's license and an annual Oklahoma hunting license unless legally exempt.

C.  The fee for a falconer's license under this section shall be Forty-five Dollars ($45.00) for a resident and One Hundred Dollars ($100.00) for a nonresident.  Said license shall be valid for a period of three (3) years from date of issuance.

D.  In lieu of the provisions of subsection C of this section, the Department is authorized to issue a temporary falconer's license for nonresidents not to exceed ten (10) days.  The fee for such temporary license shall be Twenty-five Dollars ($25.00).

E.  Any person with a falconer's license whose hunting raptor accidentally kills a wildlife that is out of season or of the wrong species or sex shall leave the dead wildlife where it lies, except that the raptor may feed upon the wildlife prior to leaving the site of the kill.

F.  Any person convicted of violating any provision of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 4-108, emerg. eff. April 8, 1974; Laws 1985, c. 91, § 4, eff. Jan. 1, 1986; Laws 1991, c. 116, § 1, eff. Sept. 1, 1991.

§29-4-108A.  Falconry - Bonding rules and regulations.

The Department of Wildlife Conservation shall issue rules and regulations regarding discretionary bonding for holders of a falconer's license charged with any violation involving falconry or the use of raptors in the taking of wildlife.  Said rules may provide that bond be posted in lieu of confiscation of raptors and allow licensee to retain raptors.

Laws 1991, c. 116, § 3, eff. Sept. 1, 1991.

§294109.  Shoottokill field trial license.

A.  No person may take, nor may any organization permit to be taken, during any field trial, any legally acquired domestically reared pheasant, coturnix quail, bobwhite quail, Indian chukars or other similar suitable birds, without that person having first procured a hunting license and without that person or organization having procured an annual license for a field trial from the Director.

B.  Permits issued under this section shall be restricted to dog owners, trainers and bona fide dog clubs.

C.  The fees for a license for any organization under this section shall be set by the Department in an amount of Five Dollars ($5.00).

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1974, c. 17, § 4109, emerg. eff. April 8, 1974; Laws 1978, H.J. Res. No. 1043, § 2.

§29-4-110.  Fishing licenses.

A.  Except as otherwise provided in the Oklahoma Wildlife Conservation Code, no person shall fish, pursue, harass, catch, kill, take in any manner, use, have in possession, sell, or transport all or any portion of fish without having first procured a license for such from the Director or from any of the authorized agents of the Department of Wildlife Conservation.  The Wildlife Conservation Commission may designate two (2) days per year in which residents and nonresidents may fish without first procuring a fishing license pursuant to the provisions of this section.

B.  Pursuant to the provisions of this Code, persons excepted from the license requirements of this section are:

1.  Legal residents under sixteen (16) years of age and nonresidents under sixteen (16) years of age from states which do not require nonresident fishing licenses for persons under sixteen (16) years of age;

2.  Legal residents sixty-four (64) years of age or older and nonresidents sixty-four (64) years of age or older from states which do not require nonresident fishing licenses for persons sixty-four (64) years of age or older, provided such resident has obtained a senior citizen's license pursuant to the provisions of Section 4-133 of this title;

3.  Legal residents born on or before January 1, 1923;

4.  Legal resident veterans having a disability of sixty percent (60%) or more;

5.  Legal resident owners or tenants, their spouses, parents, grandparents, children and their spouses, grandchildren and their spouses who fish in private ponds on land owned or leased by them;

6.  Every Oklahoma citizen who is serving in a branch of the United States Armed Forces, is on properly authorized leave of absence from military duty, has in possession proper written evidence showing such authorized leave, and is serving outside the State of Oklahoma at the time of such fishing;

7.  Any patient of an institution of the State of Oklahoma established for the care and treatment of mental illness or alcohol or drug dependency or any developmentally disabled person residing in any group home or other institution or developmentally disabled persons when accompanied by an attendant of such institution or legal guardian of said patient, or when fishing on institutional property;

8.  Any person under eighteen (18) years of age who is in the legal and physical custody of the State of Oklahoma or one of its agencies by court order;

9.  Any person under eighteen (18) years of age who is in the physical custody of a child care facility as defined by Section 402 of Title 10 of the Oklahoma Statutes;

10.  Any person who is legally blind or who has any other physical impairment, as certified by a physician licensed in this state or any state which borders this state, which prevents the person from properly using fishing apparatus without the assistance of another person, and any one person actually accompanying and actually assisting such legally blind or otherwise physically impaired person while the latter is fishing.  This certification shall be carried by the individual while fishing;

11.  Nonresidents under fourteen (14) years of age;

12.  Job Corps trainees of this state, provided that such trainees shall have on their persons a duly authorized identification card issued by their respective Job Corps Center and shall present such card upon request, in lieu of a fishing license.  The trainees shall return their cards to their respective Job Corps Center when the trainees leave their respective Job Corps training programs;

13.  Any legal resident having a proven disability which renders the resident nonambulatory and confined to a wheelchair as certified by a physician licensed in this state or any state which borders this state;

14.  Any person who is fishing with a pole and line, trotline, or throwline in streams, natural lakes, natural ponds, and mine pits in the county in which the person is a resident, or in streams, natural lakes, natural ponds, and mine pits which form a part of the boundary line of the county in which the person is a resident, when using any bait other than commercial or artificial bait, blood, stink bait, cut fish, and shrimp; and

15.  Any person participating in an aquatic education event or clinic sanctioned by the Department of Wildlife Conservation.

C.  Except as otherwise provided for in the Oklahoma Wildlife Conservation Code, the fee for an annual license issued pursuant to the provisions of this section shall be:

1.  For legal residents eighteen (18) years of age and older, Nineteen Dollars ($19.00); for legal residents sixteen (16) or seventeen (17) years of age, Four Dollars ($4.00).  For a two-day resident permit license, Nine Dollars ($9.00); and

2.  For nonresidents, Thirty-six Dollars ($36.00), provided the Commission may enter into reciprocity agreements with states wherein nonresident license fees shall be in conformity with such reciprocal agreements.  For a five-day nonresident permit license, Seventeen Dollars and fifty cents ($17.50).  Of the amount of monies collected pursuant to the provisions of this paragraph, Five Dollars ($5.00) of the license fee for nonresidents, and One Dollar and fifty cents ($1.50) of the five-day nonresident permit fee shall be deposited in the Wildlife Land Acquisition Fund created pursuant to the provisions of Section 4-132 of this title.

D.  Legal residents who have resided in this state for at least six (6) months and who are receiving Social Security Disability benefits, Supplemental Security Income benefits, disability benefits under the Railroad Retirement Act, 45 U.S.C.A., Section 231a,  postal employees receiving disability benefits pursuant to 5, U.S.C., Section 8451 (1998) or legal residents who are one hundred percent (100%) disabled and are receiving disability payments from the Multiple Injury Trust Fund pursuant to Section 173 of Title 85 of the Oklahoma Statutes, may purchase a disability fishing license from the Director for Ten Dollars ($10.00) for five (5) years.

E.  1.  Any person arrested while violating the provisions of this section who does not meet the requirements of subsection H of this section, may purchase a substitute temporary thirty-day license from the arresting game warden in lieu of posting bond.  The fee for a substitute license purchased pursuant to the provisions of this subsection shall be:

a. for legal residents, Fifty Dollars ($50.00), and

b. for nonresidents, Ninety Dollars ($90.00).

2.  Except as otherwise provided by this subsection, the fees from licenses purchased pursuant to the provisions of this subsection shall be deposited in the Wildlife Conservation Fund to be used exclusively for developing, managing, preserving, and protecting wildlife and wildlife habitat.

F.  Unless a substitute license is purchased as provided for by subsection E of this section, any resident of this state convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Twenty-five Dollars ($25.00) nor more than Two Hundred Dollars ($200.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

G.  Unless a substitute license is purchased as provided for by subsection E of this section, any nonresident convicted of violating this section shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00) or by imprisonment in the county jail for a period not more than thirty (30) days, or by both such fine and imprisonment.

H.  Any person producing proof in court that a current fishing license issued by the Department of Wildlife Conservation to such person was in force at the time of the alleged offense shall be entitled to dismissal of a charge of violating this section upon payment of court costs; however, if proof of fishing license is presented to the court or district attorney within seventy-two (72) hours after the violation, the charge shall be dismissed without payment of court costs.

Added by Laws 1974, c. 17, § 4-110, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 238, § 1, eff. Jan. 1, 1976; Laws 1976, c. 25, § 1; Laws 1977, c. 45, § 1; Laws 1978, c. 186, § 1, eff. Oct. 1, 1978; Laws 1981, c. 195, § 1, eff. Jan. 1, 1982; Laws 1982, c. 154, § 1, eff. Jan. 1, 1983; Laws 1984, c. 62, § 1, emerg. eff. March 29, 1984; Laws 1984, c. 136, § 1, eff. Jan. 1, 1985; Laws 1985, c. 91, § 5, eff. Jan. 1, 1986; Laws 1986, c. 124, § 1, eff. Jan. 1, 1987; Laws 1987, c. 100, § 1, operative Jan. 1, 1988; Laws 1988, c. 120, § 1, eff. Jan. 1, 1989; Laws 1988, c. 283, § 21, operative July 1, 1988; Laws 1991, c. 182, § 22, eff. Sept. 1, 1991; Laws 1993, c. 141, § 1, eff. Sept. 1, 1993; Laws 1993, c. 214, § 3, eff. Sept. 1, 1993; Laws 1994, c. 372, § 1, eff. Jan. 1, 1995; Laws 1995, c. 1, § 9, emerg. eff. March 2, 1995; Laws 1995, c. 155, § 1, emerg. eff. May 2, 1995; Laws 1996, c. 167, § 3, eff. Nov. 1, 1996; Laws 1998, c. 212, § 1, eff. Nov. 1, 1998; Laws 1999, c. 65, §1; Laws 2002, c. 70, § 1, emerg. eff. April 15, 2002; Laws 2003, c. 160, § 1, eff. July 1, 2003; Laws 2003, c. 287, § 2, eff. July 1, 2003; Laws 2005, c. 382, § 1, emerg. eff. June 6, 2005; Laws 2006, c. 16, § 10, emerg. eff. March 29, 2006.

NOTE:  Laws 1991, c. 108, § 1 and Laws 1991, c. 109, § 1 repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.  Laws 1994, c. 318, § 7 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 2005, c. 214, § 2 repealed by Laws 2006, c. 16, § 11, emerg. eff. March 29, 2006.

§29-4-111.  Fur dealer's license.

A.  No person may buy, barter or deal in any fur or pelt of furbearers in this state without having first procured a license for such from the Director.

B.  Fur dealers must provide advance notice of each and every place where such business is transacted.  Such notice shall be to the Director in the manner prescribed by the Commission.

C.  It shall be illegal and punishable under the provisions of this section, for anyone not having a current fur dealer's license to sell, barter or deal in any fur or pelt of furbearers in this state for shipment of said fur or pelt out of state without having obtained a current license and without reporting said sale to the Director.

D.  The fee for a license under this section shall be Twenty-five Dollars ($25.00) for residents or nonresidents.

E.  All licenses issued pursuant to this section shall expire on June 30 of each year.

F.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Two Hundred Fifty Dollars ($250.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1974, c. 17, § 4-111, emerg. eff. April 8, 1974.  Amended by Laws 1978, c. 202, § 1, eff. Oct. 1, 1978; Laws 1985, c. 91, § 6, eff. Jan. 1, 1986; Laws 1986, c. 124, § 5, eff. Jan. 1, 1987; Laws 1996, c. 135, § 1, eff. July 1, 1996; Laws 2003, c. 287, § 3, eff. July 1, 2003.

§29-4-112.  Hunting licenses.

A.  Except as otherwise provided for in the Oklahoma Wildlife Conservation Code, no person may hunt, pursue, trap, harass, catch, kill, take or attempt to take in any manner, use, have in possession, sell, or transport all or any portion of any wildlife except fish, without having first procured a license for such from the State Wildlife Conservation Director or from any authorized agents of the Department of Wildlife Conservation.  The Wildlife Conservation Commission shall designate a consecutive Saturday and Sunday in September of each year as free hunting days in which residents of this state may hunt without first procuring a hunting license pursuant to the provisions of this section.

B.  Pursuant to the provisions of this Code, persons excepted from the license requirement of this section are:

1.  Legal residents of Oklahoma under sixteen (16) years of age;

2.  Legal residents of Oklahoma sixty-four (64) years of age or older provided such persons have obtained a senior citizen's license pursuant to the provisions of Section 4-133 of this title;

3.  Legal residents born on or before January 1, 1923;

4.  Legal resident veterans having a disability of sixty percent (60%) or more;

5.  Legal resident owners or tenants who hunt on land owned or leased by them;

6.  Every citizen of Oklahoma serving in a branch of the United States Armed Forces, who is on properly authorized leave from military duty, who has in their possession proper written evidence showing such authorized leave, and who is serving outside the State of Oklahoma at the time of such hunting;

7.  Any nonresident under fourteen (14) years of age;

8.  Legal residents having a proven disability which renders them nonambulatory and confines them to a wheelchair, as certified by a physician licensed in this state or in any state which borders this state;

9.  Any person under eighteen (18) years of age who is in the physical custody of a child care facility as defined by Section 402 of Title 10 of the Oklahoma Statutes; and

10.  Any person hunting, pursuing, trapping, harassing, catching, killing, taking, or attempting to take in any manner any species of rattlesnake during an organized rattlesnake-hunting event or festival and who has a rattlesnake permit issued pursuant to Section 5 of this act.

C.  Except as otherwise provided for in this Code, the fees for licenses listed in this subsection are:

1.   a. Annual hunting licenses for nonresidents hunting game other than deer, antelope, or elk, One Hundred Thirty-six Dollars ($136.00); for deer, Two Hundred Dollars ($200.00); for antelope and elk, Three Hundred Dollars ($300.00).  There shall be no exemptions for deer, antelope, elk, or turkey.  Any nonresident with a commercial hunting area big game ten-day permit as provided for in paragraph 3 of subsection D of this section shall not be required to have an annual nonresident hunting license pursuant to this subparagraph.  For a five-day nonresident hunting license to hunt game other than deer, antelope, elk, turkey, or pheasant, the fee shall be Forty-one Dollars and fifty cents ($41.50).

b. Annual combination hunting licenses for nonresidents hunting one antlered and one antlerless deer, Two Hundred Fifty Dollars ($250.00); for nonresidents hunting an additional antlerless deer, Fifty Dollars ($50.00) which shall be valid only on private lands not managed by the Department of Wildlife Conservation.

c. Of the amount of monies collected pursuant to the provisions of this paragraph, Five Dollars ($5.00) of the license fee for hunting game other than deer, antelope and elk, Five Dollars ($5.00) of the license fee for hunting deer, Five Dollars ($5.00) of the license fee for hunting antelope and elk and Two Dollars and fifty cents ($2.50) of the five-day hunting license shall be deposited in the Wildlife Land Acquisition Fund created pursuant to the provisions of Section 4-132 of this title.

2.  Disability hunting license, residents of this state for at least six (6) months and who are receiving Social Security Disability benefits, Supplemental Security Income benefits or disability benefits under the Railroad Retirement Act, 45 U.S.C.A., Section 231a or residents who are one hundred percent (100%) disabled and are receiving disability payments from the Multiple Injury Trust Fund pursuant to Section 173 of Title 85 of the Oklahoma Statutes, may purchase a disability hunting license from the Director for Ten Dollars ($10.00) for five (5) years.

3.  Deer gun hunting license, residents, Nineteen Dollars ($19.00).  There shall be no exemptions except for residents sixty-four (64) years of age or older provided such residents have obtained a senior citizen's license pursuant to the provisions of Section 4-133 of this title and for legal residents of Oklahoma under eighteen (18) years of age provided such residents shall be required to pay a deer gun hunting license fee of Nine Dollars ($9.00).  In addition, residents with proper certification from the United States Department of Veterans Affairs or its successor, certifying that the person is a disabled veteran in receipt of compensation at the one-hundred-percent rate shall be exempt from the fees specified pursuant to this paragraph.

4.  Deer archery hunting license, residents, Nineteen Dollars ($19.00).  No exemptions except residents with proper certification from the United States Department of Veterans Affairs or its successor, certifying that the person is a disabled veteran in receipt of compensation at the one-hundred-percent rate shall be exempt from the fees specified pursuant to this paragraph.

5.  Primitive firearms license, residents, Nineteen Dollars ($19.00).  No exemptions except residents with proper certification from the United States Department of Veterans Affairs or its successor, certifying that the person is a disabled veteran in receipt of compensation at the one-hundred-percent rate shall be exempt from the fees specified pursuant to this paragraph.

6.  Elk or antelope hunting license, residents, Fifty Dollars ($50.00).  No exemptions.

7.  Bonus, special or second deer gun hunting license, residents, Nineteen Dollars ($19.00).  No exemptions except for residents sixty-five (65) years of age or older provided such residents have obtained a senior citizen's license pursuant to the provisions of Section 4-133 of this title.  In addition, persons with proper certification from the United States Department of Veterans Affairs or its successor, certifying that the person is a disabled veteran in receipt of compensation at the one-hundred-percent rate shall be exempt from the fees specified pursuant to this paragraph.

D.  The fees for hunting licenses, except as provided for in the Oklahoma Wildlife Conservation Code, are:

1.  For legal residents eighteen (18) years of age and older, Nineteen Dollars ($19.00); for legal residents sixteen (16) or seventeen (17) years of age, Four Dollars ($4.00);

2.  Commercial hunting area small game ten-day permit, resident or nonresident, Five Dollars ($5.00); and

3.  Commercial hunting area big game ten-day permit, resident or nonresident, Two Hundred One Dollars ($201.00) plus Ten Dollars ($10.00) for each additional deer license, of any type, that may be purchased from the commercial hunting area.  The commercial hunting area may obtain the licenses from the Director for use at the commercial hunting area.

E.  The provisions of this section shall not be construed to require a hunting license, resident or nonresident, of any person merely because the person participates, as owner or handler of an entry, as an official, or as a spectator in the conduct of a field trial or performance test of dogs, whether a resident or nonresident of the State of Oklahoma.  No license to hunt shall be required of any person engaged in training or working dogs, provided said person is in no way engaged in hunting and does not take or attempt to take in any manner any game.

F.  1.  Any person arrested for hunting game other than deer, antelope, elk, or turkey without a valid hunting license as required by the provisions of subsection A of this section may purchase a substitute temporary thirty-day license from the arresting game warden in lieu of posting bond.  Proof of hunter safety certification will not be required for such temporary substitute license.  The fee for a substitute license purchased pursuant to the provisions of this subsection shall be:

a. for legal residents, Fifty Dollars ($50.00), and

b. for nonresidents, One Hundred Forty-five Dollars ($145.00).

2.  Except as otherwise provided for by this subsection, the fees from licenses purchased pursuant to the provisions of this subsection shall be deposited in the Wildlife Conservation Fund to be used exclusively for developing, managing, preserving, and protecting wildlife and wildlife habitat.

G.  Any person producing proof in court that a current hunting license issued by the Department of Wildlife Conservation to such person was in force at the time of the alleged offense shall be entitled to dismissal of a charge of violating this section upon payment of court costs; however, if proof of hunting license is presented to the court or district attorney within seventy-two (72) hours after the violation, the charge shall be dismissed without payment of court costs.

H.  Unless a substitute license is purchased as provided for by subsection F of this section, any resident convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Twenty-five Dollars ($25.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

I.  Unless a substitute license is purchased as provided for by subsection F of this section, any nonresident convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Two Hundred Dollars ($200.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not to exceed six (6) months, or by both said fine and imprisonment.

Added by Laws 1974, c. 17, § 4-112, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 238, § 2, eff. Jan. 1, 1976; Laws 1978, c. 186, § 2, eff. Oct. 1, 1978; Laws 1981, c. 195, § 2, emerg. eff. May 22, 1981; Laws 1982, c. 154, § 2, eff. Jan. 1, 1983; Laws 1984, c. 18, § 1, eff. Nov. 1, 1984; Laws 1984, c. 136, § 2, eff. Jan. 1, 1985; Laws 1985, c. 91, § 7, eff. Jan. 1, 1986; Laws 1986, c. 124, § 2, eff. Jan. 1, 1987; Laws 1987, c. 100, § 2, operative Jan. 1, 1988; Laws 1988, c. 120, § 2, eff. Jan. 1, 1989; Laws 1989, c. 353, § 4, emerg. eff. June 3, 1989; Laws 1991, c. 182, § 23, eff. Sept. 1, 1991; Laws 1993, c. 141, § 2, eff. Sept. 1, 1993; Laws 1993, c. 214, § 4, eff. Sept. 1, 1993; Laws 1994, c. 372, § 2, eff. Jan. 1, 1995; Laws 1995, c. 1, § 10, emerg. eff. March 2, 1995; Laws 1995, c. 155, § 2, emerg. eff. May 2, 1995; Laws 1996, c. 80, § 1, eff. Nov. 1, 1996; Laws 1996, c. 167, § 4, eff. Nov. 1, 1996; Laws 1997, c. 54, § 1, eff. July 1, 1997; Laws 1998, c. 212, § 2, eff. Nov. 1, 1998; Laws 2002. c. 70, § 2, emerg. eff. April 15, 2002; Laws 2002, c. 346, § 1, eff. Nov. 1, 2002; Laws 2003, c. 160, § 2, eff. July 1, 2003; Laws 2003, c. 287, § 4, eff. July 1, 2003; Laws 2004, c. 284, § 1, emerg. eff. May 10, 2004; Laws 2005, c. 43, § 1, eff. July 1, 2005; Laws 2005, c. 214, § 3, eff. July 1, 2005; Laws 2005, c. 43, § 1, eff. July 1, 2005; Laws 2005, c. 214, § 3, eff. July 1, 2005; Laws 2006, c. 16, § 12, emerg. eff. March 29, 2006.

NOTE:  Laws 1975, c. 37, § 1 repealed by Laws 1981, c. 195, § 11, eff. July 1, 1981.  Laws 1988, c. 5, § 1 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1994, c. 318, § 8 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 2005, c. 281, § 1 repealed by Laws 2006, c. 16, § 13, emerg. eff. March 29, 2006.  Laws 2005, c. 304, § 4 repealed by Laws 2006, c. 16, § 14, emerg. eff. March 29, 2006.  Laws 2005, c. 382, § 2 repealed by Laws 2006, c. 16, § 15, emerg. eff. March 29, 2006.

§29-4-112A.  Hunting - Certificate of competency and safety - Exemptions.

A.  No person born on or after January 1, 1972, upon reaching sixteen (16) years of age and through thirty-five (35) years of age, may purchase or receive any hunting license or hunting tag unless said person possesses and can exhibit a certificate of competency and safety in the use and handling of firearms from the Department of Wildlife Conservation.  The Department shall charge no fee for the issuance of such certificates.  A hunter safety certificate issued by another state or country and approved by the Department of Wildlife Conservation shall be deemed to meet the requirements of this section.  No person under sixteen (16) years of age may purchase a gun deer tag or hunt large game with any firearm without first obtaining a hunter safety certification.

B.  The Department of Wildlife Conservation shall prescribe, adopt, and promulgate rules necessary for the certification of programs for hunter safety offered by other public or private organizations.

C.  The provisions of this section shall not apply to any person who has an honorable discharge from the United States Armed Forces, who is currently on active duty in the United States Armed Forces or a member of the National Guard.  In addition, the provisions of this section shall not apply to any person who is a resident landowner or a resident tenant, while hunting game other than deer or antelope, upon land owned or leased by such person.  The provisions of this subsection shall not exempt nonresidents owning land in this state nor any person leasing land, for the purpose of hunting.

D.  Any person convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both fine and imprisonment.

Added by Laws 1984, c. 165, § 1, eff. Jan. 1, 1987.  Amended by Laws 1993, c. 214, § 5, eff. Sept. 1, 1993; Laws 1999, c. 45, § 1, emerg. eff. April 5, 1999.

§29-4-113.  Hunting/fishing annual combination license.

A.  All legal residents who are not the individuals excepted from the license requirement as provided in subsection B of Section 4112 of the Oklahoma Wildlife Conservation Code may purchase an annual combination hunting/fishing license from the Director or agents of the Director.

B.  The fee for a license under this section for legal residents eighteen (18) years of age and older shall be Thirty-six Dollars ($36.00); for legal residents sixteen (16) or seventeen (17) years of age, Eight Dollars ($8.00).

Added by Laws 1974, c. 17, § 4-113, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 238, § 3, eff. Jan. 1, 1976; Laws 1981, c. 195, § 3, eff. Jan. 1, 1982; Laws 1982, c. 154, § 3, eff. Jan. 1, 1983; Laws 1985, c. 91, § 8, eff. Jan. 1, 1986; Laws 1994, c. 372, § 3, eff. Jan. 1, 1999; Laws 2003, c. 160, § 3, eff. July 1, 2003; Laws 2003, c. 287, § 5, eff. July 1, 2003.

§29-4-114.  Hunting, fishing, hunting/fishing lifetime licenses.

A.  All legal residents who have resided in the state for at least six (6) months may purchase lifetime fishing licenses, lifetime hunting licenses or lifetime combination hunting/fishing licenses from the State Wildlife Conservation Director.

B.  The fee for these licenses shall be:

1.  Lifetime fishing license, Two Hundred Dollars ($200.00);

2.  Lifetime hunting license, Six Hundred Dollars ($600.00);

3.  Lifetime combination hunting/fishing license, Seven Hundred Fifty Dollars ($750.00);

4.  Lifetime hunting license for persons sixty (60) years of age or older, Two Hundred Dollars ($200.00);

5.  Lifetime fishing license for persons sixty (60) years of age or older, Thirty Dollars ($30.00); and

6.  Lifetime combination hunting/fishing license for persons sixty (60) years of age or older, Two Hundred Fifteen Dollars ($215.00).

C.  Legal resident having proper certification from the United States Department of Veterans Affairs or its successor certifying that the person is a disabled veteran may purchase a disability lifetime combination hunting/fishing license from the State Wildlife Conservation Director.  The fees for the license shall be as follows:

1.  Two Hundred Dollars ($200.00) for veterans having a disability of less than sixty percent (60%); and

2.  Twenty-five Dollars ($25.00) for veterans having a disability of sixty percent (60%) or more.

D.  The use of the licenses provided in this section are subject to those restrictions provided by statute and the regulations of the Wildlife Conservation Commission.  Except as otherwise provided for in this section, the lifetime hunting license shall be in lieu of all annual hunting licenses and all special season permits.

E.  Nonresidents may purchase a lifetime nonresident fishing license.  The fee for such license shall be Two Hundred Fifty Dollars ($250.00).

F.  Should any lifetime license be lost or destroyed, a duplicate will be issued by the Department of Wildlife Conservation for a fee of Ten Dollars ($10.00).

G.  A lifetime licensee shall not lose the privileges of such license by a subsequent transfer of residency.

H.  1.  In addition to the fees imposed pursuant to subsections B, C and E of this section, a person purchasing a lifetime fishing, hunting or combination license shall be required to purchase a Lifetime Oklahoma Wildlife Land Stamp.  Each person shall have the stamp in their possession while hunting, fishing, or taking any wildlife.  The fee for the Lifetime Oklahoma Wildlife Land Stamp shall be Twenty-five Dollars ($25.00).  The fee for the stamp shall be distributed as follows:

a. Twenty Dollars ($20.00) from each stamp shall be deposited in the Oklahoma Wildlife Land Fund, created in Section 4-141 of this title, to be used to retire the obligations and related expenses as authorized pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes or to purchase, lease, or purchase easements on real property to be used as public hunting, fishing, and trapping areas; and

b. Five Dollars ($5.00) from each stamp shall be deposited in the Oklahoma Wildlife Land Fund, created in Section 4-141 of this title, to be used by the Commission for management of the real property acquired pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes or acquired with proceeds from the Oklahoma Wildlife Land Stamp fee.

2.  The Oklahoma Wildlife Conservation Commission shall prescribe, by rule, the form, design, and manner of issuance of the Lifetime Oklahoma Wildlife Land Stamp.

3.  Within one (1) year of the final retirement, redemption, or defeasance of the obligations created pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes, the Lifetime Oklahoma Wildlife Land Stamp and Lifetime Oklahoma Wildlife Land Stamp fee requirements provided for in this subsection shall terminate.

Added by Laws 1974, c. 17, § 4-114, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 238, § 4, emerg. eff. May 30, 1975; Laws 1981, c. 195, § 10, eff. July 1, 1981; Laws 1982, c. 154, § 4, eff. Jan. 1, 1983; Laws 1991, c. 29, § 1, eff. Sept. 1, 1991; Laws 1992, c. 402, § 5, eff. Dec. 1, 1992; Laws 1994, c. 372, § 4, eff. Jan. 1, 1995; Laws 2002, c. 346, § 2, eff. Nov. 1, 2002; Laws 2003, c. 157, § 1, eff. July 1, 2003; Laws 2004, c. 513, § 4, eff. Sept. 1, 2004; Laws 2005, c. 214, § 4, eff. July 1, 2005; Laws 2006, c. 16, § 16, emerg. eff. March 29, 2006.

NOTE:  Laws 2004, c. 284, § 2 repealed by Laws 2005, c. 1, § 34, emerg. eff. March 15, 2005.  Laws 2005, c. 304, § 1 repealed by Laws 2006, c. 16, § 17, emerg. eff. March 29, 2006.

§294115.  Minnow dealer's interstate license.

A.  No person may ship or transport minnows for sale into or out of this state without having first procured a license for such from the Director.

B.  Commercial minnow export and import:

1.  Except as otherwise provided in the Oklahoma Wildlife Conservation Code, no person may harvest, attempt to harvest, assist in harvesting, sell, or buy for the purpose of exporting minnows from the waters of this state or import into this state, without having first procured the proper license for such purposes from the Director.  The fees for licenses under this section shall be set by the Commission for persons having an established residence in this state and who have been currently residing in this state for a period of one (1) year or more prior to the issuance of a license and for nonresidents;

2.  Prior to the issuance of this license, the applicant shall file with the Department a surety bond issued by a company licensed to do business in this state in the sum of One Thousand Dollars ($1,000.00), conditioned upon the observance and compliance with the provisions of the Oklahoma Wildlife Conservation Code.  This bond shall be subject to forfeiture upon conviction for the violation of any of the provisions of the Oklahoma Wildlife Conservation Code or resolutions of the Department;

3.  The Commission shall regulate the harvest season, harvest limits, exports limits, size and species to be harvested.  The Commission shall issue such other regulations as it deems necessary and shall design all forms necessary for the operation of these provisions;

4.  No minnows shall be harvested except during daylight hours from sunrise to sunset as set by the National Weather Service.  The Commission shall designate the waters of this state where the harvest of minnows for export purposes shall be permitted;

5.  All persons licensed as "Commercial Minnow Export Dealers" shall comply with Sections 6401 and 6501 of the Oklahoma Wildlife Conservation Code and with all resolutions of the Commission pertaining to the export of minnows from this state; and

6.  Provided, however, any person leaving the state possessing three (3) dozen or fewer minnows or any person selling or shipping minnows raised in a regularly licensed commercial minnow hatchery shall be exempt from the licensing provisions of this section.

C.  Any person convicted of violating any provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 4-115, emerg. eff. April 8, 1974; Laws 1981, c. 195, § 4, eff. July 1, 1981; Laws 1982, c. 154, § 5, eff. Jan. 1, 1983.

§294116.  Minnow dealer's intrastate license  Exceptions.

A.  No person may seine, trap, transport or sell minnows within the state for commercial purposes without having first procured a license from the Director.

B.  Each applicant for such license shall be a resident of Oklahoma for a period of one (1) year immediately preceding his application, and it must appear to the Director that the applicant does not intend to use the license for the purpose of violating any of the laws of the State of Oklahoma, and that the equipment to be used by the applicant complies with the provisions of Section 6401 of the Oklahoma Wildlife Conservation Code.

C.  Persons excepted from the license requirements of this section are:

1.  Any person who seines, traps or transports minnows for his own use as bait, if the seine used does not exceed twenty (20) feet in length, and the mesh is no larger than onefourth (1/4) inch square, or if only one trap is used;

2.  Any person under sixteen (16) years of age who seines, traps and sells minnows for commercial purposes within the county of his residence in quantities which do not require a special vehicle for transportation, as described in paragraph 4, subsection A of Section 6401 of the Oklahoma Wildlife Conservation Code;

3.  Any retailer selling lawfully acquired minnows.

D.  The fees for a license under this section and the fee for renewal of such license shall be determined by the Wildlife Conservation Commission.

E.  Any person convicted of violating any provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 4-116, emerg. eff. April 8, 1974; Laws 1981, c. 195, § 5, eff. July 1, 1981; Laws 1982, c. 154, § 6, eff. Jan. 1, 1983.

§294117.  Minnow dealer's vehicle license.

A.  No holder of a license as a commercial minnow dealer in this state may use more than one vehicle to transport minnows without having first procured a license for each additional vehicle from the Director.

B.  The fees for each additional license shall be determined by the Wildlife Conservation Commission.

C. Any person convicted of violating this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 4-117, emerg. eff. April 8, 1974; Laws 1981, c. 195, § 6, eff. Jan. 1, 1982; Laws 1982, c. 154, § 7, eff. Jan. 1, 1983.

§29-4-118.  Scientific purposes license.

A.  No person may kill or capture wildlife or take their nests or eggs for scientific purposes without having first procured a license from the Director.

B.  A scientific purposes license may be issued to anyone sixteen (16) years of age or older when the Director is presented with:

1.  A written testimonial from one well-known scientist or from any well-known scientific institution, the testimonial certifying to the good character and fitness of the individual; and

2.  A signed application listing

a. the species sought,

b. the means to be used to take such species, and

c. the reason for collection.

C.  The annual fee for the license shall be Ten Dollars ($10.00).

D.  Each license shall list the species that the licensee is permitted to take, the means of taking and the period during which such may be taken.

E.  Each licensee shall report to the Director at the end of each year the number and species of wildlife taken or killed and any other relative collection data as the Department may require.

F.  Upon application, licenses may be renewed without complying with the provisions of paragraph 1, subsection B of this section.  However, no license may be renewed before the receipt of an annual report.

G.  Upon conviction that any licensee killed or captured wildlife, took nests or eggs for other than scientific purposes, or took any game by means other than that described on the license, the licensee shall be punished in the same manner as though the license had never been issued and the license shall be void.

Added by Laws 1974, c. 17, § 4-118, emerg. eff. April 8, 1974.  Amended by Laws 1985, c. 91, § 9, eff. Jan. 1, 1986; Laws 2003, c. 160, § 4, eff. July 1, 2003.

§29-4-119.  Trapping licenses.

A.  No person may trap any furbearers without having first procured a license from the Director.  A furbearer trapping license may be issued only to persons holding a hunting license applicable to their residency.

B.  Persons excepted from the license requirements of this section are only those resident owners or tenants or the children of an owner or tenant, who trap on land owned or leased by the owner or tenants.

C.  The fees for a license under this section shall be:

1.  For residents,

a. Nine Dollars ($9.00) for the use of twenty (20) traps or less.

b. Sixty-eight Dollars and fifty cents ($68.50) for a professional trapper, defined as a person using more than twenty (20) traps.

2.  For nonresidents, Three Hundred Forty-five Dollars ($345.00).

D.  All licenses issued pursuant to this section shall expire on January 31 of each year.

E.  Any person convicted of violating the provisions of subparagraph a, paragraph 1 of subsection C of this section shall be punished by a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

F.  Any person convicted of violating the provisions of subparagraph b, paragraph 1 of subsection C of this section shall be punished by the imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00) or by imprisonment in the county jail for a period not to exceed six (6) months, or by both said fine and imprisonment.

G.  Any person convicted of violating the provisions of paragraph 2 of subsection C of this section shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for a period not to exceed one (1) year, or by both such fine and imprisonment.

Added by Laws 1974, c. 17, § 4-119, emerg. eff. April 8, 1974.  Amended by Laws 1985, c. 91, § 10, eff. Jan. 1, 1986; Laws 1991, c. 182, § 24, eff. Sept. 1, 1991; Laws 2003, c. 160, § 5, eff. July 1, 2003.

§29-4-120.  Trout license.

A.  No person may fish in designated trout waters without having first procured a license from the Director or  authorized agents of the Director.

B.  The Commission shall decide the open season for trout fishing and which waters are designated trout waters.

C.  The fee for a license under this section shall be Nine Dollars ($9.00); for persons under eighteen (18) years of age, Four Dollars ($4.00).

D.  Any person arrested while violating the provisions of this section may purchase a substitute temporary thirtyday license from the arresting game warden in lieu of posting bond.  The fee for a substitute license purchased pursuant to the provisions of this subsection shall be:

1.  For legal residents, Thirtyfive Dollars ($35.00); and

2.  For nonresidents, Seventyfive Dollars ($75.00).

The fees from licenses purchased pursuant to the provision of this subsection shall be deposited in the Wildlife Conservation Fund to be used exclusively for developing, managing, preserving and protecting wildlife and wildlife habitat.

E.  Unless a substitute license is purchased as provided for by subsection D of this section, any resident of this state convicted of violating this section shall be punished by a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not more than thirty (30) days, or by both such fine and imprisonment.

F.  Unless a substitute temporary license is purchased as provided for by subsection D of this section, any nonresident convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

Added by Laws 1974, c. 17, § 4-120, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 238, § 5, eff. Jan. 1, 1976; Laws 1981, c. 195, § 7, eff. Jan. 1, 1982; Laws 1982, c. 154, § 8, eff. Jan. 1, 1983; Laws 1985, c. 91, § 11, eff. Jan. 1, 1986; Laws 1988, c. 11, § 1, emerg. eff. March 14, 1988; Laws 1991, c. 182, § 25, eff. Sept. 1, 1991; Laws 2003, c. 160, § 6, eff. July 1, 2003; Laws 2003, c. 287, § 6, eff. July 1, 2003.

§294121.  Noncommercial wildlife breeder's license.

A.  Except as otherwise provided in this title, no person may breed or raise wildlife for personal consumption or noncommercial purposes without having first procured a license for such purpose from the Director.

B.  Such licenses may be issued to any person whom the Director believes to be acting in good faith and whom he believes does not intend to use such license for the purpose of violating any of the laws of the State of Oklahoma and who proves that the stock he uses will be obtained in a lawful manner.

C.  All licenses issued pursuant to this section shall expire on June 30 of each year.

Added by Laws 1975, c. 279, § 1, emerg. eff. June 5, 1975.  Amended by Laws 1987, c. 112, § 2, eff. Nov. 1, 1987; Laws 1991, c. 182, § 26, eff. Sept. 1, 1991; Laws 1992, c. 402, § 6, eff. Dec. 1, 1992; Laws 2003, c. 94, § 3, eff. July 1, 2003.

§29-4-122.  Noncommercial wildlife breeders license - Personal uses.

A.  Individuals possessing a noncommercial wildlife breeders license are authorized to breed or raise noncommercial wildlife for personal uses only.  Personal uses shall include, but not be limited to:

1.  Breeding for a hobby;

2.  Educational or scientific purposes;

3.  Personal consumption;

4.  Release on private property, except any bear or cat that will grow to reach the weight of fifty (50) pounds or more; and

5.  Care and rehabilitation of sick or injured wildlife.

B.  The fees for a license under this section and all renewals of the license shall be Ten Dollars ($10.00).

C.  Noncommercial wildlife breeders are required to abide by all provisions of Sections 5-601 and 5-602 of this title, except for those parts referring to the sale of wildlife, which is not authorized under this license.

Added by Laws 1975, c. 279, § 2, emerg. eff. June 5, 1975.  Amended by Laws 1985, c. 91, § 12, eff. Jan. 1, 1986; Laws 1987, c. 112, § 3, eff. Nov. 1, 1987; Laws 1994, c. 318, § 9, emerg. eff. June 8, 1994; Laws 2003, c. 160, § 7, eff. July 1, 2003.

§294123.  Penalties.

Any person convicted of violating the provisions of Sections 4-121 or 4-122 of this title shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), and if applicable, shall have his breeder's license revoked.  No such person whose license has been revoked shall be eligible to obtain a new license until after the date on which the revoked license would have expired.

Laws 1975, c. 279, § 3, emerg. eff. June 5, 1975; Laws 1994, c. 318, § 10, emerg. eff. June 8, 1994.

§294124.  Confinement.

All furbearers, except mink, game mammals, game birds, game fish and minnows raised under the provisions of this Code are hereby required to be confined to the lands or waters described in the application, and such wildlife must be confined in such manner as to prohibit mammals, birds and fish belonging to the State of Oklahoma from becoming part of the enterprise.

Laws 1975, c. 279, § 4, emerg. eff. June 5, 1975.

§29-4-125.  Repealed by Laws 1979, c. 143, § 3, eff. Jan. 1, 1980.

§29-4-126.  Repealed by Laws 1979, c. 143, § 3, eff. Jan. 1, 1980.

§29-4-127.  Repealed by Laws 1979, c. 143, § 3, eff. Jan. 1, 1980.

§29-4-128.  Lake Texoma - Licenses and permits - Exemptions - Fees - Violations - Penalties.

A.  Except as otherwise provided in this Code, no person shall fish, pursue, harass, catch, kill, take, attempt to take in any manner, use, have in possession, sell or transport all or any portion of a fish in Lake Texoma without having first procured a license from the Director or from any authorized agents of the Director.

B.  Persons excepted from the license requirements of this section are:

1.  Nonresidents under fourteen (14) years of age;

2.  Nonresidents in possession of a valid nonresident license issued under Section 4-110 of this title and fishing the Oklahoma portion of Lake Texoma;

3.  Holders of parallel special Texas fishing license for Lake Texoma; and

4.  A resident holding a valid Oklahoma fishing license or excepted from such by Section 4-110 of this title and fishing only the Oklahoma side of Lake Texoma.

C.  The minimum fee for this special Lake Texoma fishing license shall be Six Dollars and seventy-five cents ($6.75).  Upon action by the Texas Parks and Wildlife Department, with agreement by the Commission, to raise the fee for the special Texas fishing license for Lake Texoma, the fee for the special Lake Texoma fishing license shall be raised accordingly.  Licenses shall be issued in accordance with Sections 4-201 and 4-202 of this title.

D.  Revenue received from the sale of this special license for Lake Texoma shall be divided between the Oklahoma Department of Wildlife Conservation and the Texas Parks and Wildlife Department.  The Oklahoma Department of Wildlife Conservation shall receive seventy percent (70%) of the fees collected.  The remaining thirty percent (30%) of the fees collected shall be forwarded by the Oklahoma Department of Wildlife Conservation to the Texas Parks and Wildlife Department.

E.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Added by Laws 1979, c. 143, § 1, eff. Jan. 1, 1980.  Amended by Laws 1985, c. 91, § 13, eff. Jan. 1, 1986; Laws 2003, c. 160, § 8, eff. July 1, 2003.

§294128.1.  Condition necessary for act to become effective.

This act shall not become effective unless or until:

1.  The State of Texas makes provisions for the sale of licenses in Texas that are parallel to the license authorized by this act;

2.  The State of Texas provides for payment to this state of not less than seventy percent (70%) of all revenue collected by Texas for licenses parallel to the one authorized by this section; and

3.  The State of Texas allows holders of the Oklahoma special Lake Texoma fishing license to fish the State of Texas portion of the lake without requiring them to purchase any other Texas fishing license.

Laws 1979, c. 143, § 2, eff. Jan. 1, 1980.

§29-4-129.  Mussels - Harvesting - Licenses and permits - Fees - Violations - Penalties.

A.  No person may harvest, or attempt to harvest, or assist in harvesting, or sell, buy or export mussels from the waters of this state without having first procured the proper license for such purposes from the Director of Wildlife Conservation.  The fees for licenses under this section shall be:

1.  For a resident license to harvest, or attempt to harvest, or assist in harvesting, or sell mussels, Fifty Dollars ($50.00);

2.  For a nonresident license to harvest, or attempt to harvest, or assist in harvesting, or sell mussels, said fee shall be One Thousand Dollars ($1,000.00);

3.  To buy, transport out of state or export mussels, One Thousand Dollars ($1,000.00); prior to the issuance of this license the applicant shall file with the Department of Wildlife Conservation a good and sufficient surety bond by a surety company licensed to do business in this state in the sum of Five Thousand Dollars ($5,000.00) conditioned upon the observance and compliance with the provisions of the Oklahoma Wildlife Conservation Code, Section 1-101 et seq. of this title, which bond will be subject to forfeiture upon conviction for the violation of any of the provisions of this section or any resolution adopted by the Department; and

4.  Any person in the possession of more than twenty (20) mussels or parts thereof shall be required to have the proper license as provided for in this section.

B.  In addition to the requirements of subsection A of this section, any person harvesting, selling, buying or exporting mussels from the waters of this state shall procure an applicable annual fishing license pursuant to Section 4-110 of this title.

C.  Except as otherwise provided for by law, the Oklahoma Wildlife Conservation Commission shall regulate the harvest season, gear types to be used, size and species to be harvested and issue such other rules as it deems necessary and shall design all forms necessary for the operation of these provisions.

D.  It shall be unlawful for anyone to take or possess the following mussel species or their shells smaller than the following size limits:

1.  Sand shells, muckets, creepers, grandmas, pocketbooks, lady fingers, squaw feet or cucumbers, less than three (3) inches minimum diameter;

2.  Maple leaf and three ridge, less than two and three-fourths (2 3/4) inches minimum diameter;

3.  Three knot, less than two (2) inches minimum diameter;

4.  Washboards, less than four (4) inches minimum in diameter; and

5.  All other species except Buckhorn and the Ouachita Rock Pocket Book which are prohibited, less than two and one-half (2 1/2) inches minimum diameter.

E.  All mussels shall be sized immediately after harvesting, before harvester moves his or her boat or begins another dive.

F.  Mussels shall be measured by passing the mussel, shell included, through a circular measuring device with the appropriate inside diameter.  If the mussel passes through the appropriate circular measuring device from any angle or direction it is too small, and must be returned to the water.

G.  1.  The maple leaf mussel is the only mussel which shall be harvested for commercial purposes in the open portion of Grand Lake and its tributaries.

2.  The mussel harvest season on Grand Lake shall be from May 1 to October 30, inclusive.  No mussel shall be harvested in the portion of Grand Lake of the Cherokees from twin bridges north to the Kansas state line.

H.  Nothing in this section shall prevent a person from taking six (6) or less mussels per day of any size for noncommercial personal use.

I.  1.  Any person who exports mussels from the State of Oklahoma shall pay the Department as a severance fee an amount not to exceed one-eighth (1/8) of the dollar value of purchased shells or a lesser figure as directed by the Commission.

2.  Except as otherwise required by this subsection, such funds shall be used for mussel enforcement, management and/or research.

3.  One-fifth (1/5) of the monies collected pursuant to this subsection not to exceed Forty Thousand Dollars ($40,000.00) annually shall be made available to counties in this state for beaver control and abatement pursuant to contracts with such criteria and restrictions required and specified by the Department.  The payment shall be computed from shipping bills of lading and paid by the 15th day of the following month.  The Commission shall issue such regulations governing exports as it deems necessary and shall design all forms necessary for the operation of these provisions.

J.  No mussels shall be harvested except during daylight hours from sunrise until sunset.  No harvesting shall ever take place in Tenkiller Lake.

K.  Any person buying or exporting mussels from the waters of this state shall provide advance notice of each and every place where such business is transacted.  Such notice shall be to the Director in the manner prescribed by the Commission.

L.  1.  Except as provided for in paragraph 3 of this subsection, any resident of this state convicted of violating subsection A, C, D, G or J of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), or by imprisonment not to exceed thirty (30) days, or by confiscation of gear and/or mussels pursuant to the provisions of Section 7-206 of this title or by a combination of fine, imprisonment and confiscation.

2.  Except as provided for in paragraph 3 of this subsection, any nonresident convicted of violating the provisions of subsection A, C, D, G or J of this section shall be punished by the imposition of a fine of not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Five Thousand Dollars ($5,000.00) or by confiscation of gear and/or mussels pursuant to the provisions of Section 7-206 of this title or by a combination of fine, imprisonment and confiscation.

3.  Any person convicted of violating the provisions of paragraph 2 of subsection A of this section or of subsection I or K of this section shall be punished by a fine of not less than Five Hundred Dollars ($500.00), nor more than One Thousand Dollars ($1,000.00), or by imprisonment not to exceed thirty (30) days, or by confiscation of the shipment of mussels pursuant to the provisions of Section 7-206 of this title, or by a combination of fine, imprisonment and confiscation.  In addition, such person shall forfeit his or her license and not be permitted to renew the license for a one-year period.

Added by Laws 1978, c. 302, § 1, emerg. eff. May 10, 1978.  Amended by Laws 1987, c. 41, § 1, emerg. eff. April 23, 1987; Laws 1990, c. 103, § 1, eff. Sept. 1, 1990; Laws 1991, c. 182, § 27, eff. Sept. 1, 1991; Laws 1992, c. 402, § 7, eff. Dec. 1, 1992; Laws 1994, c. 318, § 12, emerg. eff. June 8, 1994; Laws 1996, c. 117, § 1, eff. July 1, 1996; Laws 1998, c. 185, § 1, emerg. eff. April 29, 1998; Laws 2000, c. 71, § 1, emerg. eff. April 14, 2000.

§29-4-130.  Waterfowl hunting stamp - Fee - Duration - Violations - Exemptions.

A.  Except as otherwise provided in the Oklahoma Wildlife Conservation Code, no person may hunt or take any waterfowl during the open season on waterfowl unless the person has first obtained an Oklahoma waterfowl hunting stamp or license from the Director or authorized agents of the Director.  Each person shall have the stamp or license in their possession when hunting or taking any waterfowl.  When a stamp is purchased, the stamp shall be validated by the signature of the licensee written across the face of the stamp.

B.  Persons excepted from the Oklahoma waterfowl hunting stamp or license requirement of this section are:

1.  Legal residents of Oklahoma under sixteen (16) years of age; and

2.  Legal residents of Oklahoma sixty-five (65) years of age or older.

C.  1.  The Oklahoma waterfowl hunting stamp fee shall be Nine Dollars ($9.00).  The remainder of the fee shall be deposited in the Wildlife Conservation Fund, to be used exclusively in the State of Oklahoma, for the purpose of developing, managing, preserving, restoring and maintaining wetland habitats and for the conservation and management of waterfowl and ecologically related species.

2.  The collection and remittance procedures applicable to hunting license fees under this title shall apply to waterfowl stamp or license fees.

3.  The waterfowl stamp or license issued pursuant to this section shall expire on June 30 of each year.

D.  The Oklahoma Wildlife Conservation Commission shall prescribe, by regulation, the form, design and manner of issuance of the waterfowl stamp.  The art for the stamp shall be selected from an art contest which shall be regulated by the Commission.

E.  An Oklahoma resident may purchase from the Department a lifetime Oklahoma Waterfowl License.  The fee for such lifetime Oklahoma Waterfowl License shall be Fifty Dollars ($50.00).  The income from the sale of the lifetime waterfowl license will be invested by the Department in any investment permitted by a written investment policy adopted by the Wildlife Conservation Commission; provided, all investments shall be made in accordance with the Oklahoma Uniform Prudent Investor Act.  The interest derived therefrom shall be expended by the Commission for the purpose of developing, managing, preserving, restoring, and maintaining waterfowl habitats and waterfowl species.

F.  Any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

G.  Nothing in this title shall prohibit a person from hunting waterfowl exclusively on their own property without an Oklahoma waterfowl hunting stamp or license.

Added by Laws 1980, c. 5, § 1, operative Sept. 1, 1980.  Amended by Laws 1981, c. 195, § 8, eff. Jan. 1, 1982; Laws 1982, c. 154, § 9, eff. Jan. 1, 1983; Laws 1989, c. 38, § 1, operative July 1, 1989; Laws 1992, c. 402, § 8, eff. Dec. 1, 1992; Laws 1998, c. 216, § 3, eff. July 1, 1998; Laws 2003, c. 160, § 9, eff. July 1, 2003; Laws 2004, c. 284, § 3, emerg. eff. May 10, 2004.

§29-4-131.  Repealed by Laws 2004, c. 376, § 3, emerg. eff. June 3, 2004.

§29-4-132.  Wildlife habitat stamp - Wildlife Land Acquisition Fund.

A.  The Department of Wildlife Conservation is hereby authorized to issue an Oklahoma Wildlife Habitat Stamp to any person upon the voluntary payment of a fee of Ten Dollars ($10.00).  Said fee shall be deposited in the Wildlife Land Acquisition Fund created in subsection C of this section.

B.  The Oklahoma Wildlife Conservation Commission shall promulgate rules specifying the form, design, and manner of issuance of said wildlife habitat stamp.

C.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Wildlife Conservation Commission to be designated the "Wildlife Land Acquisition Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the provisions of this section by the Oklahoma Wildlife Conservation Commission.  The Oklahoma Wildlife Conservation Commission is hereby authorized to invest all or part of the monies of said fund in any investment permitted by a written investment policy adopted by the Wildlife Conservation Commission; provided, all investments shall be made in accordance with the Oklahoma Uniform Prudent Investor Act.  Any interest or dividends accruing from such investments shall be deposited in the Wildlife Land Acquisition Fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Wildlife Conservation Commission for the purposes specified in subsection D of this section.  Any monies withdrawn from said fund by the Oklahoma Wildlife Conservation Commission for investment pursuant to this subsection shall be deemed to be for the purposes specified in subsection D of this section.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  The Wildlife Land Acquisition Fund shall be used by the Oklahoma Wildlife Conservation Commission for the acquisition on a willing-seller willing-buyer basis only, leasing, taking of easements, development, management, and enhancement of lands acquired pursuant to this section for the following purposes:

1.  Management of game animals, protected animals and birds, furbearing animals, game birds, fish, and their restoration, propagation, and protection; and

2.  Creation and management of public hunting, fishing, and trapping areas as places where the public may hunt, fish, or trap as authorized by law.

E.  The Oklahoma Wildlife Conservation Commission may accept private contributions, grants, and donations made for the purposes of this section.  Any monies received pursuant to this subsection shall be deposited in the Wildlife Land Acquisition Fund created in subsection C of this section.  Any property received pursuant to this subsection which is not suitable for the purposes of this section may be sold by the Oklahoma Wildlife Conservation Commission and the proceeds from such sales shall be deposited in the Wildlife Land Acquisition Fund created in subsection C of this section.

F.  Whenever the Oklahoma Wildlife Conservation Commission acquires title to land pursuant to this section, the Commission shall annually make in lieu of tax payments equal to the average ad valorem tax per acre paid on similar land in that county.  Said payments shall be made to the county treasurer of the county in which the land is located.

Added by Laws 1986, c. 71, § 1, operative July 1, 1986.  Amended by Laws 1998, c. 216, § 4, eff. July 1, 1998; Laws 2003, c. 160, § 10, eff. July 1, 2003.

§29-4-133.  Senior citizen lifetime hunting and fishing license.

A.  1.  Except as otherwise provided by this subsection, no person born after January 1, 1923, who is sixty-four (64) years of age or older and who is exempt, pursuant to paragraph 2 or 3 of subsection B of Section 4-110 or paragraph 2 or 3 of subsection B of Section 4-112 of this title, from the licensing requirements set forth in said sections, shall fish, hunt, pursue, trap, harass, catch, kill, take or attempt to take in any manner, use, have in possession, sell, or transport all or any portion of any wildlife without having first obtained a senior citizen lifetime hunting or fishing or hunting and fishing combination license from the Director or any of his authorized agents.

2.  Any person who is sixty-three (63) years of age shall be eligible for the senior citizen lifetime license, hunting and fishing license or senior citizen fees provided by this section during the calendar year in which such person turns sixty-four (64) years of age.

B.  The fees for the licenses required pursuant to this section shall be as follows:

1.  Five Dollars and twenty-five cents ($5.25) for a senior citizen lifetime hunting license;

2.  Five Dollars and twenty-five cents ($5.25) for a senior citizen lifetime fishing license;

3.  Nine Dollars and twenty-five cents ($9.25) for a senior citizen lifetime combination hunting and fishing license.

Said fees collected pursuant to this subsection shall be deposited in the Wildlife Heritage Fund created in Section 4-134 of this title.

C.  Federal matching funds received by the Oklahoma Wildlife Conservation Commission shall be used to match expended monies collected pursuant to this section.

D.  Unless a substitute license is purchased as provided for by subsection E of Section 4-110 of this title or subsection F of Section 4-112 of this title, any person convicted of violating the provisions of subsection A of this section shall be punished by the imposition of a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

E.  Any person subject to the provisions of this section violating the provisions of this section may make application for a senior citizen lifetime license for hunting and/or fishing with a game warden.  The application fee for the senior citizen lifetime license shall be the same as stated in subsection B of this section.  Said fee shall be submitted to the game warden.  The application fee shall cover the cost of the senior citizen lifetime license which will be mailed to the individual by the Department.  A copy of the application shall serve as a temporary senior citizen license.

Added by Laws 1986, c. 124, § 3, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 100, § 3, operative Jan. 1, 1988; Laws 1991, c. 182, § 28, eff. Sept. 1, 1991; Laws 1994, c. 372, § 5, eff. Jan. 1, 1995; Laws 1995, c. 155, § 3, emerg. eff. May 2, 1995.

§29-4-134.  Wildlife Heritage Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Wildlife Conservation Commission to be designated the "Wildlife Heritage Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the provisions of Section 4-133 of this title by the Oklahoma Wildlife Conservation Commission.  The Oklahoma Wildlife Conservation Commission is hereby authorized to invest all or part of the monies of said fund in any investment permitted by a written investment policy adopted by the Wildlife Conservation Commission; provided, all investments shall be made in accordance with the Oklahoma Uniform Prudent Investor Act.  Any interest or dividends accruing from such investments shall be deposited in the Wildlife Heritage Fund.  Only interest and dividends derived from the principle can be expended and are hereby appropriated and may be budgeted and expended by the Oklahoma Wildlife Conservation Commission for the purposes specified in subsection B of this section.  Any monies withdrawn from said fund by the Oklahoma Wildlife Conservation Commission for investment pursuant to this subsection shall be deemed to be for the purposes specified in subsection B of this section.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The Wildlife Heritage Fund shall be used by the Oklahoma Wildlife Conservation Commission for the acquisition of land on a willing-seller willing-buyer basis only, leasing of land, and the taking of easements, and for the development, management, and enhancement of such lands acquired pursuant to this section for the following purposes:

1.  Management of game animals, protected animals and birds, furbearing animals, game birds, fish, and their restoration, propagation, and protection; and

2.  Creation and management of public hunting, fishing, and trapping areas as places where the public may hunt, fish, or trap as authorized by law.

C.  The Oklahoma Wildlife Conservation Commission may accept private contributions, grants, and donations made for the purposes of this section.  Any monies received pursuant to this subsection shall be deposited in the Wildlife Heritage Fund created in subsection A of this section.  Any property received pursuant to this subsection which is not suitable for the purposes of this section may be sold by the Oklahoma Wildlife Conservation Commission and the proceeds from such sales shall be deposited in the Wildlife Heritage Fund created in subsection A of this section.

D.  Whenever the Oklahoma Wildlife Conservation Commission acquires title to land pursuant to this section, the Commission shall annually make in lieu of tax payments equal to the average ad valorem tax per acre paid on similar land in that county.  Said payments shall be made to the county treasurer of the county in which the land is located to be distributed by said county treasurer in the manner provided for by law for ad valorem tax payments.

Added by Laws 1986, c. 124, § 4, eff. Jan. 1, 1987.  Amended by Laws 1998, c. 216, § 5, eff. July 1, 1998.

§29-4-135.  Permits to control nuisance or damage by wildlife.

A.  The Department is authorized to issue permits to landowners, lessees or their designated agents and to any entity of state, county or local government to control nuisance or damage by any species of wildlife or feral hogs under rules promulgated by the Commission.  The permits may be issued without limitation to statewide season regulations, bag limits or methods of taking.  A landowner, lessee or a designated agent of the landowner or lessee may, with a permit, hunt feral hogs at night to protect crops from damage by feral hogs.  The permit to hunt at night shall be valid for a period of ninety (90) days and may be renewed upon request of the permit holder.  Any person who has been convicted of, or plead guilty to, a violation of Section 5-203.1 or Section 5-411 of this code within the previous three (3) years shall not be eligible to receive a permit pursuant to this section.  The permit can be issued by the local game warden in the county for which the permit is to be used or by the Law Enforcement Division of the Department of Wildlife.

B.  Notwithstanding the provisions of Section 1289.13 of Title 21 of the Oklahoma Statutes, it shall be lawful for any private landowner or designated employee of such landowner or lessee to have a chamber-loaded firearm on his or her property provided, however, nothing in this act shall authorize any convicted felon to carry a firearm.

Added by Laws 1994, c. 318, § 11, emerg. eff. June 8, 1994.  Amended by Laws 1998, c. 121, § 3, emerg. eff. April 15, 1998; Laws 2004, c. 193, § 1, eff. July 1, 2004.

§29-4-136.  Special use permits to use private land leased and administered by the Department.

A.  The Wildlife Conservation Commission may establish an annual special use permit which would be required of all persons who hunt or fish or otherwise use private lands leased and administered by the Department of Wildlife Conservation.  The Department shall not require a special use permit for persons traveling through such private land in a motor vehicle, unless the person is also involved in hunting or fishing or other use of the private land for which a special permit is required.  The Commission may establish a three-day special use permit which would allow residents to use the private land administered by the Department of Wildlife Conservation for nonhunting- or nonfishing-related activities for up to three (3) consecutive days.

B.  The Commission may establish and assess a fee for an annual resident and nonresident special use permit or a three-day resident special use permit to use the private land in four thousand (4,000) acre blocks or larger leased and administered by the Department.  The fee for the annual special use permit for residents shall not exceed Twenty-five Dollars ($25.00).  The fee for the three-day special use permit for residents shall not exceed Five Dollars ($5.00).  The fees from permits purchased pursuant to the provisions of this section shall be expended by the Department exclusively for developing, managing, preserving, and protecting wildlife and wildlife habitat on the private land leased and administered by the Department.

C.  Legal residents of Oklahoma who are under eighteen (18) years of age on the first day of the current calendar year or are sixty-four (64) years of age or older shall be exempt from the permit requirements of this section.

D.  The following persons shall be exempt from the permit requirements of this section:

1.  Persons participating in a nonhunting or nonfishing event or activity sponsored or organized by an established nonprofit religious organization which used the private land for events or activities prior to establishment of the special use permit;

2.  Students participating in educational tours or educational activities sponsored or organized by an educational institution; and

3.  Persons participating in a nonhunting or nonfishing event or activity sponsored or organized by an established geological or mineralogical organization if the private landowner has given written permission authorizing the event or activity.

The nonprofit religious organization or educational institution sponsoring or organizing the event or activity shall provide notice of the date and the number of persons participating in the event or activity to the Department not less than twenty (20) days prior to the date of the event or activity.

Added by Laws 1996, c. 66, § 1, eff. July 1, 1996.  Amended by Laws 1997, c. 56, § 1, emerg. eff. April 8, 1997; Laws 1999, c. 298, § 1, eff. July 1, 1999; Laws 2002, c. 174, § 1, emerg. eff. May 6, 2002.

§29-4-137.  Controlled hunt application fee.

In addition to any other fees authorized by law, the Department of Wildlife Conservation is authorized to impose a processing fee of not more than Five Dollars ($5.00), per calendar year, per person, for controlled hunts applications pursuant to the O.A.C. 800:25-9-3.

Added by Laws 2001, c. 203, § 1, emerg. eff. May 8, 2001.

§29-4-138.  Blue River Conservation Passport - Exemptions.

A.  The Wildlife Conservation Commission may establish a special use permit to be designated the "Blue River Conservation Passport".  The Passport shall be required of all persons not otherwise exempt as provided for in subsection C of this section, who enter or use the Blue River Public Fishing and Hunting Area.

B.  The Commission may establish and assess an annual fee of not more than One Dollar ($1.00) above the cost of an annual resident fishing license for the Passport.  Each person, not otherwise exempt as provided for in subsection C of this section, entering or using the Blue River Public Fishing and Hunting Area shall be required to have a Passport in their possession while in the area.

C.  The following persons shall be exempt from the Passport requirements of this section:

1.  All persons who possess a valid Oklahoma annual or combination resident fishing or hunting license, an annual nonresident fishing or hunting license, a lifetime resident or nonresident fishing, hunting, or combination license, a senior citizen fishing or hunting license, or a disability fishing or hunting license;

2.  Legal residents of Oklahoma who are under eighteen (18) years of age on the first day of the current calendar year; and

3.  Students and instructors participating in bona fide educational tours or activities sponsored or organized by an educational institution or entity or any other organized event sanctioned in advance by the Oklahoma Department of Wildlife Conservation.  Sponsors of such activities shall provide notice of the date and number of persons participating in the activity to the Department of Wildlife Conservation for approval not less than twenty (20) days prior to the date of the activity.

Added by Laws 2002, c. 130, § 1, eff. July 1, 2002.

§29-4-139.  Migratory bird permit - Sandhill Crane permit - Violation - Penalty.

A.  Any person who hunts, takes, or attempts to take any migratory bird shall be required to obtain from the Director any federally required permit for migratory birds.

B.  The fee for a migratory bird permit under subsection A of this section shall be Two Dollars ($2.00) for residents and nonresidents.  By July 1, 2004, the Wildlife Conservation Commission shall develop and implement an Internet-based electronic application by which persons may apply for a migratory bird permit.  For any person who makes application for and fills out the required information for the migratory bird permit by means of the Internet, the two-dollar fee shall be waived.

C.  In addition to the permit required in subsection A of this section, any person who hunts, takes, or attempts to take a Sandhill Crane shall be required to obtain from the Director a Sandhill Crane permit.  The fee for a Sandhill Crane permit shall be Two Dollars ($2.00) for residents and nonresidents.

D.  Persons exempt from the permit requirements of this section are:

1.  Persons under sixteen (16) years of age;

2.  Persons age sixty-four (64) or older; and

3.  A landowner hunting only on their own property.

E.  Any person convicted of violating the provisions of this section shall be punished by a fine of Ten Dollars ($10.00).

Added by Laws 2003, c. 160, § 11, eff. July 1, 2003.  Amended by Laws 2004, c. 282, § 1, emerg. eff. May 10, 2004.

NOTE:  Laws 2004, c. 84, § 1 repealed by Laws 2005, c. 1, § 35, emerg. eff. March 15, 2005.

§29-4-140.  Wildlife land stamp - Exemptions - Fee.

A.  Except as otherwise provided for in this section, no person may hunt, pursue, trap, harass, catch, kill, take, or attempt to take in any manner, use, have in possession, sell, or transport all or any portion of any wildlife including fish unless the person has first obtained an Oklahoma Wildlife Land Stamp from the Director or any authorized agents of the Department of Wildlife Conservation.  Each person shall have the stamp in their possession when hunting, fishing, or taking any wildlife.

B.  Persons exempt from the Oklahoma Wildlife Land Stamp requirements of this section are:

1.  Legal residents of Oklahoma under eighteen (18) years of age;

2.  Legal residents of Oklahoma sixty-four (64) years of age or older;

3.  Legal residents of Oklahoma who have a valid lifetime fishing, hunting, or combination license;

4.  Legal residents of Oklahoma who have a valid senior citizen lifetime fishing, hunting or combination license;

5.  Persons holding a valid nonresident lifetime fishing license;

6.  Persons who have acquired a license pursuant to Section 4-110 or Section 4-128 of this title for fishing in the area of Lake Texoma located within the state;

7.  Nonresidents under sixteen (16) years of age from states which do not require nonresident fishing licenses for persons under sixteen (16) years of age;

8.  Nonresidents sixty-four (64) years of age or older from states which do not require nonresident fishing licenses for persons sixty-four (64) years of age or older;

9.  Legal resident veterans having a disability of sixty percent (60%) or more;

10.  Legal resident owners or tenants, their spouses, parents, grandparents, children and their spouses, grandchildren and their spouses who hunt on land owned or leased by them or fish in private ponds on land owned or leased by them;

11.  Every Oklahoma citizen who is serving in a branch of the United States Armed Forces, is on properly authorized leave of absence from military duty, has in possession proper written evidence showing such authorized leave, and is serving outside the State of Oklahoma at the time of such fishing or hunting;

12.  Any patient of an institution of the State of Oklahoma established for the care and treatment of mental illness or alcohol or drug dependency or any developmentally disabled person residing in any group home or other institution or developmentally disabled persons when accompanied by an attendant of such institution or legal guardian of said patient, or when fishing on institutional property;

13.  Any person who is legally blind or who has any other physical impairment, as certified by a physician licensed in this state or any state which borders this state, which prevents the person from properly using fishing apparatus without the assistance of another person, and any one person actually accompanying and actually assisting such legally blind or otherwise physically impaired person while the latter is fishing.  This certification shall be carried by the individual while fishing;

14.  Nonresidents under fourteen (14) years of age;

15.  Job Corps trainees of this state, provided that such trainees shall have on their persons a duly authorized identification card issued by their respective Job Corps Center and shall present such card upon request, in lieu of a fishing license.  The trainees shall return their cards to their respective Job Corps Center when the trainees leave their respective Job Corps training programs;

16.  Any legal resident having a proven disability which renders the resident nonambulatory and confined to a wheelchair as certified by a physician licensed in this state or any state which borders this state;

17.  Any person who is fishing with a pole and line, trotline, or throwline in streams, natural lakes, natural ponds, and mine pits when using any bait other than commercial or artificial bait, blood, stink bait, cut fish, and shrimp; and

18.  Any person hunting, pursuing, trapping, harassing, catching, killing, taking, or attempting to take in any manner any species of rattlesnake during an organized rattlesnake hunting event or festival and who has a rattlesnake permit issued pursuant to Section 5 of this act.

C.  1.  The Oklahoma Wildlife Land Stamp fee shall be Five Dollars ($5.00).  Fifty cents ($0.50) of this fee shall be retained by the authorized agent issuing the stamp.  The remainder of the fee shall be deposited in the Oklahoma Wildlife Land Fund, created in Section 4-141 of this title, to be used exclusively for:

a. the payment of bond debt and related expenses incurred pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes for the purchase of public hunting, fishing, and trapping areas where the public may hunt, fish, or trap as authorized by law or for the purchase, lease, or purchasing of easements on real property to be used as public hunting, fishing, and trapping areas, and

b. the management of the real property acquired pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes or acquired with proceeds from the Oklahoma Wildlife Land Stamp fee.

2.  The collection and remittance procedures applicable to hunting license fees under this title shall apply to the Oklahoma Wildlife Land Stamp fees.

3.  The Oklahoma Wildlife Land Stamp issued pursuant to this section shall expire on December 31 of each year.

4.  Within one (1) year of the final retirement, redemption, or defeasance of the obligations created pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes, the Oklahoma Wildlife Land Stamp and Oklahoma Wildlife Land Stamp fee requirements provided for in this section shall terminate.

D.  The Oklahoma Wildlife Conservation Commission shall prescribe, by rule, the form, design, and manner of issuance of the Oklahoma Wildlife Land Stamp.

Added by Laws 2004, c. 513, § 1, eff. Sept. 1, 2004.  Amended by Laws 2005, c. 304, § 2, emerg. eff. June 6, 2005.

§29-4-141.  Oklahoma Wildlife Land Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Wildlife Conservation Commission to be designated the "Oklahoma Wildlife Land Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the provisions of Section 4-140 of this title from fees for the Oklahoma Wildlife Land Stamp and the monies received pursuant to the provisions of subsection G of Section 4-114 of this title from fees for the Lifetime Oklahoma Wildlife Land Stamp.  All monies accruing to the credit of the Fund are hereby appropriated and shall be expended by the Commission as follows:

1.  An amount equal to Four Dollars ($4.00) per stamp to be used to retire the obligations and related expenses as authorized pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes or to purchase, lease, or purchase easements on real property to be used as public hunting, fishing, and trapping areas; and

2.  An amount equal to fifty cents ($0.50) per stamp to be used by the Commission for management of the real property acquired pursuant to Section 168.9 of Title 73 of the Oklahoma Statutes or acquired with proceeds from the Oklahoma Wildlife Land Stamp fee.

Added by Laws 2004, c. 513, § 2, eff. Sept. 1, 2004.  Amended by Laws 2005, c. 304, § 3, emerg. eff. June 6, 2005.

§29-4-143.  Rattlesnake hunting permit.

A.  All legal residents of Oklahoma and nonresidents may purchase a five-day rattlesnake permit from the Director or an agent of the Director which shall allow the person to hunt, pursue, trap, harass, catch, kill, take, or attempt to take in any manner any species of rattlesnake during an organized rattlesnake-hunting event or festival during the five-day period without obtaining a hunting license issued pursuant to Section 4-112 of Title 29 of the Oklahoma Statutes.

B.  The fee for a rattlesnake permit shall be Five Dollars ($5.00).

C.  Any person with a hunting license issued pursuant to Section 4-112 of Title 29 of the Oklahoma Statutes may hunt rattlesnake without acquiring a rattlesnake permit issued pursuant to this section.

Added by Laws 2005, c. 304, § 5, emerg. eff. June 6, 2005.

§29-4-201.  License dealers - Fees - Criminal and civil proceedings.

A.  The Wildlife Conservation Director is hereby authorized to issue license forms to dealers located in the state under one of the following options:

1.  Having a surety bond obtained by the dealer;

2.  Having a bond obtained from the Department; or

3.  A one-thousand-dollar cash deposit or a certificate of deposit in the amount of One Thousand Dollars ($1,000.00).

The cash deposit or certificate of deposit will remain at the Department until the dealer chooses to discontinue selling licenses or a loss of money and/or licenses has occurred.  The Department may waive bond and cash deposit requirements to existing dealers as of July 1, 1994, who have been in good standing for two (2) years.  Dealers located out of state shall be required to obtain a surety bond.

B.  Each dealer shall remit all license fees received by the dealer and return all unsold licenses to the Department within the time period specified by the Department.  A dealer shall not charge more than the license fee established by statute or by commission resolution, provided each dealer shall be authorized to collect and retain a One Dollar ($1.00) selling fee per license in addition to the license fee for handling costs.

Each dealer shall submit the appropriate report designated by the Department to properly account for all license fees received by the  dealer pursuant to the provisions of this section.

No further license consignment shall be permitted until such agent has remitted all license fees received pursuant to the provisions of this subsection in full.

C.  Dealers shall be penalized for every blank hunting and fishing license form that is not returned to the Oklahoma Department of Wildlife Conservation.  The penalty shall be the average sales value of the last fifty original licenses sold by the dealer.  If the dealer has not sold fifty original licenses, the penalty shall be the sales value of the most expensive license sold by the Department.

If the payment required by the dealer is not made on time as required by the Department, the payment shall be considered late and the dealer may be required to forfeit up to ten percent (10%) of their dealer fee for each day the payment is late or as otherwise required by the Department.

D.  In addition, failure to remit all license fees, any penalty, or both the fees and penalty shall subject the dealer to criminal and civil proceedings pursuant to this subsection.

1.  Upon failure of a dealer to remit the license fees and penalty, as required, the Department shall give written notice to the alleged violator specifying the cause of the complaint.  Such notice shall state the amount of the license fees owed and any penalty assessed by the Department.  The notice shall require immediate payment of such debt and penalties or require that the alleged violator appear before the Department at a time and place specified in the notice and answer the charges.  The notice shall additionally inform the alleged violator that failure to either pay the debt and penalty as required or to appear at the hearing shall subject such alleged violator to an administrative order which shall be entered on the judgment docket of the district court in a county in which the alleged violator has property and shall be enforced in the same manner as an order of the district court for collection action.  The notice shall be served upon the alleged violator in the same manner prescribed for service of summons in a civil action.  The Department shall afford the alleged violator an opportunity for a fair hearing within fifteen (15) days of receipt of notice provided by this paragraph in accordance with the provisions of the Administrative Procedures Act.  On the basis of evidence produced at the hearing or if the alleged violator fails to appear at the hearing as required, the Department shall make findings of fact and conclusions of law and enter an order thereon.  The order of the Department shall become final and binding on all parties unless appealed to the district court as provided in the Administrative Procedures Act.  If an appeal is not made, such order may be entered on the judgment docket of the district court in a county in which the debtor has property and thereafter enforced in the same manner as an order of the district court for collection actions.

2.  Failure to return or pay for such licenses is hereby declared to be a misdemeanor, and punishable upon conviction by a fine not to exceed Five Thousand Dollars ($5,000.00).

3.  Payment, in full, of the license fees and penalty, pursuant to the provisions of this subsection shall be full and complete satisfaction of the violation for which the Administrative Order was issued and shall preclude any other civil or criminal penalty for the same violation.

E.  The Office of the Attorney General, at the request of the Director, may assist the Department in the assessment and collection of the debt and penalties, and recovery on the bond pursuant to the provisions of this section.

Added by Laws 1974, c. 17, § 4-201, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 204, § 1, emerg. eff. May 27, 1975; Laws 1976, c. 131, § 1, emerg. eff. May 24, 1976; Laws 1981, c. 195, § 9, eff. Jan. 1, 1982; Laws 1982, c. 154, § 10, eff. Jan. 1, 1983; Laws 1987, c. 100, § 4, operative Jan. 1, 1988; Laws 1994, c. 318, § 13, emerg. eff. June 8, 1994; Laws 1995, c. 187, § 1, eff. July 1, 1995.

§29-4-202.  Licensing dealers - Duties.

A.  Pursuant to their appointment according to Section 3-202 of this Code, authorized dealers may issue regular and special hunting, fishing and combination hunting/fishing licenses.

B.  Such authorized dealers, in addition to other provisions of this Code and rules of the Commission, shall also have the duty to:

1.  Issue no license without receiving the applicable license fee;

2.  Upon authorization by the Director, issue hunting and fishing licenses or authorizations by telephone or by transmission of a facsimile.  All licenses issued by telephone or facsimile must be in the possession of the individual while hunting or fishing.  All monies collected by the dealer for licenses issued by telephone or facsimile shall be remitted to the Oklahoma Department of Wildlife Conservation in accordance with the rules established by the Department.  Individuals receiving licenses issued pursuant to this paragraph shall not be required to sign an application prior to issuance of the license but shall sign the application upon receipt.  Upon request, an applicant for a fishing or hunting license shall receive an authorization number as assigned by the Department through the dealer.  The authorization number may be used in lieu of the actual license only by the applicant.  The penalty for hunting or fishing with an invalid authorization number or a number issued to another individual shall be a fine of not less than twice the amount of the fee of the required license or One Hundred Dollars ($100.00), whichever amount is the greatest, and not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail of not less than ten (10) days nor more than one (1) year, or by both a fine and imprisonment;

3.  Make no false statements regarding issuance data or any other license data;

4.  Issue no license to a party not lawfully entitled thereto;

5.  Sign, time and date all licenses issued by them;

6.  Administer the oath required by law before the issuance of any license they are authorized to issue;

7.  Charge no more than that license price required by statute or by Commission resolution, provided each license dealer specifically authorized to issue licenses by telephone or facsimile may collect a fee set by rules established by the Department for the shipping and handling of the license in addition to the license fee;

8.  Not exchange licenses with other dealers since numbers are preassigned and cannot be transferred;

9.  Be responsible for all license forms and waterfowl stamps issued to the dealer; and

10.  Make timely deposits of money owed to the Department in accordance with the rules established by the Department.  Failure to make timely deposits shall result in the assessment of late payment penalties as set forth in subsection C of Section 4-201 of this title.

C.  The Department, upon reasonable notice, may audit dealers at any time during the fiscal year in accordance with the license dealer manual issued by the Department.

D.  Dealers convicted of violating the provisions of this Code shall be punished by a fine not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not less than ten (10) days nor more than thirty (30) days, or by both such fine and imprisonment.  Convicted dealers shall, furthermore, be relieved of any and all authority as dealers.

Added by Laws 1974, c. 17, § 4-202, emerg. eff. April 8, 1974.  Amended by Laws 1995, c. 59, § 1, eff. July 1, 1995.

§29-5-101.  Hunting, trapping, killing etc., of propagated wildlife or domesticated animals - Licenses - Permits - Invoices - Records - Violations - Penalties.

A.  Except as otherwise provided for in this title, commercial hunting areas are subject to neither seasons or bag limit.  Holders of commercial hunting area licenses may permit properly licensed persons to hunt, use, give away, sell, transport, trap or kill, within the confines of the commercial hunting area, any propagated wildlife or domesticated animals hunted for sport.

B.  If said wildlife or domesticated animals or parts thereof are shipped or transported from the confines of the commercial hunting area, the commercial hunting area license holder or his lawfully appointed agent shall sign a written invoice which shall accompany such wildlife or domesticated animal to its final destination.  Such invoice shall list:

1.  The propagator's permit number;

2.  The kind and number of each species killed, sold, given away, transported or shipped;

3.  The name and address of the recipient; and

4.  The date received from licensee;

and shall state that he has fully complied with the provisions of this section.

C.  These invoices shall be evidence of rightful possession and ownership of lawfully taken wildlife.

D.  A copy of such invoices must be permanently kept for at least three (3) years from date of expiration of license by the commercial propagator and must also include whether the wildlife was shipped alive or dead.

E.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not to exceed sixty (60) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 5-101, emerg. eff. April 8, 1974; Laws 1992, c. 149, § 2, emerg. eff. April 30, 1992.

§295102.  Tagging wildlife or domesticated animals hunted for sport to be removed from commercial hunting areas.

A.  No person may remove any propagated or released wildlife or domesticated animals hunted for sport which are killed at a commercial hunting area, without attaching a tag to each of such killed wildlife or domesticated animals hunted for sport.

B.  The tags, supplied by the Commission at reasonable cost, shall contain such information as the Commission may require and shall be numbered consecutively.

C.  Such tag must remain attached to the individual wildlife or domesticated animals hunted for sport until prepared and consumed and shall not be used more than once.

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not to exceed sixty (60) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 5102, emerg. eff. April 8, 1974.

§295103.  Liberation of propagated and other birds.

All wildlife or domesticated animals hunted for sport commercially propagated or transported into this state may be liberated into the wild subject to rules and regulations of the Commission.

Laws 1974, c. 17, § 5103, emerg. eff. April 8, 1974.

§295201.  Means of taking wildlife - Exceptions - Fines.

A.  Except as otherwise provided, no person may utilize at any time, for the purpose of killing or capturing any game mammal, game bird or nongame bird, the following means:

1.  Any trap, net, snare, cage, pitfall, baited hook or similar device;

2.  Any drug, poison, narcotic, explosive or similar substance;

3.  Any swivel or punt gun of greater calibre than ten (10) gauge;

4.  Any device which generates electricity; or

5.  Any device which noticeably suppresses noise from a firearm, commonly known as a silencer.

B.  The following persons shall be exempt from the prohibition in subsection A of this section:

1.  The Director, departmental employees and authorized agents when capturing wildlife for propagation or management purposes;

2.  Any person, group or governmental agency the Director may by written permit authorize, where any species of nongame birds are causing a nuisance or undue economic loss, as may be determined by  the Director.  Such permit shall state the method of control and specific procedures and conditions as may be deemed appropriate by the Director;

3.  Any person possessing a scientific purposes license under Section 4118 of this title; or

4.  Employees of the State Department of Agriculture Wildlife Services Division and the United States Department of Agriculture Wildlife Services while engaged in wildlife management activities for the protection of agriculture, property, human health and safety and natural resources.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00).

Added by Laws 1974, c. 17, § 5201, emerg. eff. April 8, 1974.  Amended by Laws 1991, c. 182, § 29, eff. Sept. 1, 1991; Laws 2000, c. 191, § 1, eff. Nov. 1, 2000.

§295202.  Permission to hunt, fish or engage in recreational activity upon land of another.

A.  Except as otherwise provided, no person may hunt upon the land of another without the consent of the owner, lessee or occupant of such land.

B.  Areas exempt from the provisions of subsection A of this section are:

1.  Lands not occupied by a resident thereon, unless notice of objection is conspicuously posted upon the premises by the owner or his agent.

2.  Land belonging to this state which is not leased and occupied by a resident.

C.  Any game warden investigating a hunter in the field has the duty to inform the hunter that it is necessary to obtain the consent of the landowner, lessee or occupant to hunt on the particular property.  Prosecution for violations of the provisions of this section may be commenced only upon written complaint of such owner, lessee or occupant filed before any court authorized to punish such violation, or upon written complaint to any game warden or officer authorized to make arrest for such offenses.

D.  No person shall operate a motordriven conveyance on lands that are fenced and posted or are in cultivation without permission of the landowner, lessee or occupant.

E.  The consent of any owner, lessee or occupant of land authorizing a person to hunt, fish or engage in any recreational activity upon the land of any such owner, lessee or occupant shall not be construed to create any additional duty of care or impose any additional liability other than specified by Sections 11 and 12 of Title 76 of the Oklahoma Statutes.

F.  The obtaining of consent from any owner, lessee or occupant of land authorizing a person to hunt, fish or engage in any recreational activity shall not relieve the authorized person using the land from any obligation which he may have in the absence of obtaining such consent to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

G.  Any person convicted of violating any provisions of this section shall be punished by the imposition of a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for thirty (30) days, or by both said fine and imprisonment.

Laws 1974, c. 17, § 5-202, emerg. eff. April 8, 1974; Laws 1977, c. 49, § 1; Laws 1984, c. 122, § 1, eff. Nov. 1, 1984; Laws 1991, c. 182, § 30, eff. Sept. 1, 1991; Laws 1993, c. 214, § 6, eff. Sept. 1, 1993.

§295203.  Carrying firearms while training dogs.

A.  A hunting dog trainer may carry shotguns or firearms on public or private property other than state parks where hunting game to kill is now prohibited while training bird hunting dogs provided that:

1.  The trainer notifies the game warden in his region prior to going into the field;

2.  The trainer has a dog training shoot to kill license, obtainable from the Oklahoma Department of Wildlife Conservation at a fee not to exceed Ten Dollars ($10.00) per year;

3.  The trainer has a current receipt from a licensed commercial or noncommercial game breeder of the propagated bird, or has reared the bird himself, which is being released for the training purposes, stating the number of birds and the date obtained; and

4.  All propagated birds so used are tagged or banded prior to their release.  Provided, further that the use of a bird hunting dog may be permitted in the legal hunting of quail, dove, prairie chickens, pheasant and waterfowl.

5.  A person may carry a pistol while training a bird dog without having met the provisions of paragraphs 1 through 4 of this subsection.

B.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not less than ten (10) days nor more than one (1) year, or by both such fine and imprisonment.

Laws 1974, c. 17, § 5203, emerg. eff. April 8, 1974; Laws 1977, c. 184, § 1; Laws 1991, c. 182, § 31, eff. Sept. 1, 1991.

§29-5-203.1.  "Headlighting" - Lights carried on person - Hunting from boat with firearm - Harassment, attempt to capture, take or kill with aid of motor-driven land, air or water conveyance.

A.  No person may attempt to take, take, attempt to catch, catch, attempt to capture, capture, attempt to kill, or kill any deer, feral animal or other wildlife except fish and frogs by the use of a vehicle mounted spotlight or other powerful light at night, by what is commonly known as "headlighting".  Provided, however, nothing in this section shall prevent one from possessing a .22 caliber rimfire rifle or .22 pistol and a light carried on his person while in pursuit of furbearers with hounds during the legal, open furbearers season, while possessing a valid hunting license.

B.  Any person may use a shotgun, using No. 6 size shot or smaller, longbow, light and a call for the purpose of hunting predatory animals, provided that written permission is obtained from the local game warden for each twentyfourhour period of hunting.

C.  It shall be illegal to hunt from a boat with a firearm from sunset until onehalf (1/2) hour before sunrise.  This shall not pertain to hunting of waterfowl enroute from bank to blind with unloaded shotguns.

D.  No person may harass, attempt to capture, capture, attempt to take or take, kill or attempt to kill any wildlife with the aid of any motordriven land, air or water conveyance, except a nonambulatory person may hunt from said conveyances with written permission of the Director.  Provided, however, nothing in this Code shall prevent the use of motordriven land or water conveyances for following dogs in the act of hunting, when use of said conveyances is restricted to public roads or waterways.  Said conveyances may be used on private property for following dogs in the act of hunting with the landowner's or occupant's permission.

E.  Employees of the State Department of Agriculture Wildlife Services Division and the United States Department of Agriculture Wildlife Services while engaged in wildlife management activities for the protection of agriculture, property, human health and safety and natural resources shall be exempt from the provisions of this section.

F.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor and shall be punished by a fine of not less than Two Hundred Fifty Dollars ($250.00) for a first offense and not less than Five Hundred Dollars ($500.00) for a second offense or by imprisonment in the county jail for not less than ten (10) days nor more than one (1) year, or by confiscation pursuant to Section 5-402 of this title or by such fine, imprisonment and confiscation.

Added by Laws 1991, c. 182, § 32, eff. Sept. 1, 1991.  Amended by Laws 1996, c. 152, § 1, emerg. eff. May 7, 1996; Laws 2000, c. 191, § 2, eff. Nov. 1, 2000.

§29-5-204.  Hunting or discharge of firearm near public place - Shooting from or across highway or railroad right-of-way.

A.  No person may hunt, pursue game or discharge firearms within four hundred and forty (440) yards of any church, schoolhouse, or other public place where people may assemble, so as to disturb such assemblage.

B.  No person may shoot from or across a public road or highway or right-of-way thereof, or railroad right-of-way.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twenty-five Dollars ($25.00) nor more than Three Hundred Dollars ($300.00), or by imprisonment in the county jail for thirty (30) days, or by both imprisonment and fine.

D.  The provisions of this section shall not apply to any peace officer in the performance of their duties.

Added by Laws 1974, c. 17, § 5-204, emerg. eff. April 8, 1974.  Amended by Laws 1988, c. 154, § 1, operative July 1, 1988; Laws 1988, c. 208, § 2, eff. July 1, 1988; Laws 1993, c. 264, § 8, eff. Sept. 1, 1993; Laws 1999, c. 122, § 1, emerg. eff. April 26, 1999.

§295205.  Required clothing for hunting.

A.  No person after January 1, 1980, may hunt any deer or elk with legal firearms unless such person is wearing a head covering and an outer garment above the waistline, both totaling five hundred (500) square inches or more of clothing, both consisting of daylight fluorescent orange color totaling not less than four hundred (400) square inches, and both to be worn conspicuously on the person.

B.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Fifty Dollars ($50.00).

Laws 1974, c. 17, § 5-205, emerg. eff. April 8, 1974; Laws 1978, c. 113, § 1; Laws 1985, c. 67, § 1, eff. Nov. 1, 1985.

§295206.  Falconry provisions.

A.  Falconry is a legal method for hunting and taking resident Oklahoma game, pursuant to the following provisions of this section.

B.  Any exotic species of hawk, falcon, owl or eagle and any native species of hawk, falcon, owl or eagle as provided in Section 5410 of this Code, may be used for such sport.  Hawks, falcons, owls and eagles which are bred in captivity in accordance with federal regulations may be sold, possessed, traded or bartered, by persons licensed as required under Section 4-107 of this title, and may be possessed, trained and used only by persons licensed under Section 4108 of this Code.

C.  Hawks, falcons, owls and eagles may be transported into and out of the state, only as provided by Sections 7602 and 7801 of this Code.  However, persons possessing a valid Oklahoma falconer's license and in compliance with federal law may transport raptors into and out of the state without notifying the director.

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 5-206, emerg. eff. April 8, 1974; Laws 1975, c. 16, § 1, emerg. eff. March 4, 1975; Laws 1986, c. 76, § 1, eff. July 1, 1986; Laws 1991, c. 116, § 2, eff. Sept. 1, 1991; Laws 1992, c. 149, § 3, emerg. eff. April 30, 1992.

§295207.  Nest or eggs of game birds - Taking or destroying.

It shall be unlawful to willfully and intentionally take or destroy at any time the nest or eggs of any game bird, except as specifically permitted by law.  Any person found guilty of a violation of this section shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than Ten Dollars ($10.00), nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for thirty (30) days, or by both such imprisonment and fine.

Laws 1974, c. 17, § 5207, emerg. eff. April 8, 1974.

§295208.  Falconry field meets.

Nothing in this Code shall prevent an organized group from holding field meets which are conducted according to provisions of state falconry regulations, provided such meets shall first be registered with the Oklahoma Department of Wildlife Conservation and held in accordance with rules declared by the Oklahoma Wildlife Conservation Commission.

Laws 1975, c. 16, § 3, emerg. eff. March 4, 1975.

§295209.  Disabled persons - Crossbow permits.

A.  The Director of the Department of Wildlife Conservation may permit the hunting or taking of wildlife by the use of a crossbow by persons, otherwise qualified, who have a permanent disability to the extent that they cannot physically use a conventional longbow, as certified by a physician licensed to practice medicine in this state or in any state which borders this state.  A person who qualifies to use a crossbow shall have in their possession while in the field, written evidence of such certification.

B.  Any crossbow permit shall also allow any such permittee to take deer by crossbow according to Department rules during legal open archery deer season.

C.  Upon the request of a person holding a crossbow permit issued by the Director before July 1, 2000, the Department shall send to the person a copy of the physician-issued certificate on file for that person.

Added by Laws 1975, c. 172, § 1.  Amended by Laws 1978, c. 186, § 3, eff. Oct. 1, 1978; Laws 1993, c. 214, § 7, eff. Sept. 1, 1993; Laws 1997, c. 54, § 2, eff. July 1, 1997; Laws 1998, c. 157, § 1, eff. July 1, 1998; Laws 2000, c. 55, § 1, eff. Nov. 1, 2000.

§295210.  Crossbow prohibition.

Except for the provisions of this act, the use of the crossbow shall be prohibited in the hunting, taking or attempting to take of any wildlife.

Laws 1975, c. 172, § 2.

§295211.  Penalty.

Any person convicted of violating the provisions of Section 2 of this act shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1975, c. 172, § 3.

§295212.  Obstruction of shooting, hunting, fishing and trapping prohibited  Landowner's rights  Penalties  Exemptions.

A.  A person may not willfully obstruct or impede the participation of any individual in the lawful activity of shooting, hunting, fishing or trapping in this state.  Provided, that nothing in this section shall prohibit a landowner or lessee from exercising their lawful rights of prohibiting hunting, fishing or trapping on their land, or any other legal right.

B.  Any person violating the provisions of this section shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00).

C.  Any person convicted of violating this section shall be liable to the person to whom they interfered with for all costs and damages resulting therefrom.  If said person holds an Oklahoma hunting, fishing or trapping license at the time of conviction, such license shall be revoked.

D.  This section of law shall not prevent a game warden from performing his enforcement duties and any Department of Wildlife Conservation employee from performing his duties in working with the sportsmen of this state.

Laws 1987, c. 142, § 1, eff. July 1, 1987; Laws 1991, c. 182, § 33, eff. Sept. 1, 1991.

§295301.  Limitation on predator control devices - Procedures for use.

A.  No person may set or use at any time any poison, cyanide coyote getter, or other similar device, using cyanide gas or other poisonous gas as the lethal agent, for the purpose of killing predators, except in accordance with the following conditions and procedures:

1.  Signs of a size and character and with wording to be determined by the State Department of Agriculture, indicating the presence of cyanide coyote getters or other similar device using cyanide gas or other poisonous gas as the lethal agent, shall be posted on all properties where said coyote getters are set to the right and left of all entrances from public roads and highways and from adjacent lands and at corners of perimeter fences.

2.  Such devices shall not be set from April 1 to September 30 of each calendar year.

3.  All signs as required by this article shall be in place twentyfour (24) hours before said devices are set and shall be properly maintained in place during the permission period herein provided.

4.  A game warden may issue a permit for the setting of such devices and such permit must be obtained prior to the setting of such devices.  Each permit shall be made in triplicate, the original to be retained by the landowner concerned, one copy retained by the game warden and the other copy mailed immediately to the Department for its permanent record.

5.  In applying for a permit, the landowner shall state the number of devices to be set and the approximate location to the nearest forty (40) acres.

6.  Written permission permits required by this section shall cover a period not exceeding six (6) months; provided, however, that said permits shall be subject to renewal for a like period of time.

7.  All signs required by this section shall be removed at the end of the permission period, unless said permit is renewed prior to the expiration date thereof.

8.  No predator control devices shall be on any property without the written permission of the record owner or lessee thereof.

B.  Predatory control conducted by the State Department of Agriculture or the Oklahoma Department of Wildlife shall be exempt from provisions of paragraphs 4, 5 and 6 of subsection A of this section.

C.  The Director may issue depredation permits to landowners for control of any nuisance wildlife.

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Fifty Dollars ($50.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 5301, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 34, eff. Sept. 1, 1991; Laws 1992, c. 149, § 4, emerg. eff. April 30, 1992.

§29-5-401.  Commission powers regarding seasons, bag limits, etc.

A.  The Commission is authorized to declare an open season on wildlife in any counties or parts of counties of this state where, in the judgment of said Commission, such wildlife exists in sufficient quantity to warrant such open season, and such open season shall be declared by Commission resolution not less than ten (10) days before the season is opened.

B.  The Commission may designate any two (2) consecutive days after the open season declared for hunting deer to be senior citizen's hunting days.  During those two (2) days only legal residents of Oklahoma who are sixty-four (64) years of age or older may hunt deer provided the person has a valid license as otherwise provided by law.

C.  The Commission is further authorized to prescribe rules necessary to the proper conduct and policing of such open season, the amount and kind of wildlife that may be taken, and the dates and time limits of such season.

D.  The Commission is further authorized to require any person participating in said open season or hunting in open areas during open season to procure, under rules prescribed by the Commission, a special permit or license to participate in such season or hunt in such areas during open season and to charge residents not to exceed Twenty Dollars ($20.00), nonresidents not to exceed Seventy-five Dollars ($75.00) and further providing that Five Dollars ($5.00) of this fee shall be set aside for compensation to Oklahoma surface holders participating in the Acres for Wildlife Program at a rate to be determined by the Wildlife Commission.  No exemptions shall be permitted.

E.  Open seasons, closed seasons, bag limits, catch limits, possession limits and territorial limitations set forth in the statutes of this state, pertaining to wildlife of every sort, are hereby declared to be based on the existence of a normal population of such species of wildlife, compatible with and not damaging to the proper agricultural use of the lands of the state.

F.  Such seasons, catch limits, bag limits, possession limits and territorial limitations as set by statute shall prevail and be in full force and effect for each and every species of wildlife to which they pertain so long as the population or numbers of such wildlife species remain normal or are not damaging or endangering crops or proper agricultural use of the lands of the state.

G.  The Commission in session, and after having given ten (10) days' public notice of such meeting being called and the purpose of such meeting, the species of wildlife to be considered and the reasons therefor, shall have the right to determine if there does or does not exist a normal population of the wildlife species under consideration, which does or does not endanger the crops of the state or of any certain areas, or the agricultural use of the lands therein.  In the event the consideration is other than statewide, the Commission shall meet at the most convenient place to the people of the area in the area being considered.  All meetings shall be open to the public and proper records of those appearing and testifying shall be made.  If the Commission, after hearing and after investigation, finds that the populations of the wildlife species under hearing are not normal or that they are not compatible to the agricultural use of the lands or are damaging or endangering the farm crops of the area, they shall, by administrative order, make the necessary changes by either extending, shortening, opening or closing such seasons, and change such bag limits, catch limits and possession limits, and regulate methods or devices for taking, killing or capturing of the wildlife species affected in any area or areas covered by the notice of meeting and hearing, except as otherwise set by the Legislature.

H.  Such administrative order shall take effect after publication in at least one newspaper of general state circulation, or in a newspaper having circulation in the territory affected.  A copy of all such orders shall, before publication, be filed with the Secretary of State, and such order shall not be construed as authorizing the Commission to change any penalty for violating any game law or regulation or change the amount of any license established by the Legislature.

Added by Laws 1974, c. 17, § 5-401, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 238, § 6, emerg. eff. May 30, 1975; Laws 1981, c. 129, § 1; Laws 1990, c. 164, § 1; Laws 1992, c. 149, § 5, emerg. eff. April 30, 1992; Laws 1996, c. 182, § 1; Laws 1998, c. 178, § 1, eff. July 1, 1998; Laws 2003, c. 160, § 12, eff. July 1, 2003.

§29-5-401A.  Determination of overpopulation of deer - Implementation of plan pursuant to Section 5-401.

The Wildlife Conservation Commission shall immediately develop a plan to address the overpopulation of deer in various areas of this state.  If the Commission determines pursuant to Section 5-401 of Title 29 of the Oklahoma Statutes that there is an overpopulation of deer in one or more of the areas, the Commission shall implement such portions of the plan as are appropriate pursuant to Section 5-401 of Title 29 of the Oklahoma Statutes.

Added by Laws 2000, c. 68, § 1, emerg. eff. April 14, 2000.

§295402.  Punishment for violations of this article.

A.  Any person convicted of violating any provision of Section 5-203 and Sections 5401 through 5410 of this title, shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).  Any person convicted of violating any provision of Sections 5411 and 5412 of this title, shall be punished by a fine not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not less than ten (10) days nor more than thirty (30) days, or by both such fine and imprisonment.

B.  The State of Oklahoma, on relation of the district attorney, is hereby authorized to institute legal action against the owner or operator of any air, land or water conveyances, firearms or other items or equipment so used, if such owner or operator is found guilty of a second or subsequent violation of:

1.  Section 32 of this act in cases of deer, turkey, antelope and elk or when violations involve possession of a legal deer rifle or shotgun with slug or buckshot,

2.  Sections 5411 of this title, or

3.  5412 of this title.

Such legal proceedings shall subject all of the abovementioned items to seizure and forfeiture proceedings pursuant to Section 7-206 of this title, if it is found that such items were used as an aid in violation hereof.

Laws 1974, c. 17, § 5-402, emerg. eff. April 8, 1974; Laws 1988, c. 113, § 1, operative July 1, 1988; Laws 1991, c. 182, § 35, eff. Sept. 1, 1991.

§295403.  Bullfrogs.

A.  Except as otherwise provided, no person may take, kill or capture more than fifteen (15) bullfrogs in any one day during open season as declared by the Commission; nor may any person sell bullfrogs or ship them out of the state at any time.

B.  Persons exempt from the above subsection are persons licensed under Section 4102 of this Code, who take, kill, capture, sell or ship those bullfrogs raised in their enterprise.

Laws 1974, c. 17, § 5403, emerg. eff. April 8, 1974.

§295404.  Cottontail or swamp rabbits.

Except as otherwise provided by law, no person may ship either a live or dead cottontail or swamp rabbit from this state.

Laws 1974, c. 17, § 5-404, emerg. eff. April 8, 1974; Laws 1992, c. 149, § 6, emerg. eff. April 30, 1992.

§295405.  Furbearers.

A.  Except as otherwise provided, no person may hunt, kill, capture or otherwise take or destroy any furbearer, except from December 1 to January 31, both dates inclusive.

B.  No person may take otter at any time.

C.  Any person who takes a pelt or pelts during the season shall have ten (10) working days after the close of the season to sell or dispose of the pelts or to provide written notification to the Department of Wildlife Conservation that the person intends to hold the pelts for later sale.  Written notification shall be made on a form prescribed by the Department.

D.  Nothing contained in these provisions shall prevent the killing of furbearers actually found destroying livestock, poultry or exotic livestock, nor the running or chasing of fox, bobcat and raccoon with dogs for sport only.  For purposes of this section the term "exotic livestock" means commercially raised exotic livestock including animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group.

Added by Laws 1974, c. 17, § 5405, emerg. eff. April 8, 1974.  Amended by Laws 1977, c. 171, § 3, eff. Oct. 1, 1977; Laws 1993, c. 36, § 7, eff. July 1, 1993; Laws 1996, c. 135, § 2, eff. July 1, 1996.

§295406.  Migratory birds.

No person may hunt, capture or kill any species of migratory birds, including but not limited to ducks, brant, and geese, except as provided in the Treaties of the United States and Acts of Congress relating to such endeavors, and as annually fixed by the federal department in control of migratory birds and the Commission.

Laws 1974, c. 17, § 5406, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 36, eff. Sept. 1, 1991.

§29-5-406.1.  Double-crested Cormorant - Nuisance.

The Double-Crested Cormorant, often popularly referred to as a "water turkey", is hereby declared a nuisance.  As such, the Oklahoma Department of Wildlife Conservation will work with the United States Fish and Wildlife Service and the Oklahoma Congressional Delegation to eliminate international treaty protection for the cormorant and implement maximum control measures, including but not limited to setting hunting seasons as appropriate.

Laws 1992, c. 158, § 1, emerg. eff. May 5, 1992.

§29-5-407.  Quail.

A.  The hunting or killing of quail may be only by use of a shotgun, longbow or by falconry, and then only between sunrise and sunset.

B.  At no time shall any quail or covey be shot while resting on the ground, commonly called "pot shooting."

Added by Laws 1974, c. 17, § 5-407, emerg. eff. April 8, 1974.  Amended by Laws 1994, c. 318, § 14, emerg. eff. June 8, 1994.

§295408.  Raccoons.

No person may cut down or remove a tree being used as a den by raccoons unless specific permission for such cutting or removal has been given by the owner or lessee of the land.

Laws 1974, c. 17, § 5408, emerg. eff. April 8, 1974.

§29-5-409.  Squirrels.

A.  Except as otherwise provided by law, no person may capture or kill squirrels except between May 15 to January 31, both dates inclusive, nor shall such person bag or possess more than two (2) day's limit after the second day's hunt.  Bag limits shall be set by the Commission.

B.  No person may cut down or remove a tree being used as a den or nest by squirrels unless specific permission for such cutting or removal has been given by the owner or lessee of the land.

Added by Laws 1974, c. 17, § 5-409, emerg. eff. April 8, 1974.  Amended by Laws 1992, c. 149, § 7, emerg. eff. April 30, 1992; Laws 1995, c. 48, § 1, emerg. eff. April 10, 1995.

§295410.  Hawks, falcons, owls, eagles.

A.  Except as otherwise provided, no person may knowingly and willfully, by means of any device, molest, injure or kill any species of hawk, falcon, owl or eagle, their nests, eggs or young.

B.  Birds exempt from this provision are:

1.  Any species of hawk or owl in the act of destroying domestic birds or fowl;

2.  Any species of hawk, falcon, owl or eagle, except those species prohibited by federal law, when taken by a licensed falconer for use in the practice of falconry, as provided in Section 5206 of this Code.

Laws 1974, c. 17, § 5410, emerg. eff. April 8, 1974; Laws 1975, c. 16, § 2, emerg. eff. March 4, 1975.

§295411.  Antelope, moose, whitetail or mule deer, bear, elk, mountain lion, rocky mountain bighorn sheep, wild turkey or subspecies - Hunting, selling, buying - Seizure of meat, head, hide or any part of carcass.

A.  1.  No person, including but not limited to persons licensed for commercial hunting or wildlife breeders, may hunt, chase, capture, shoot, shoot at, wound, attempt to take or take, attempt to kill or kill, or slaughter an antelope, moose, whitetail or mule deer, bear, elk, mountain lion, rocky mountain bighorn sheep, wild turkey, or any subspecies except in open season under Section 5401 of this title.

2.  No person shall sell, offer for sale or buy or offer to buy an antelope, moose, whitetail or mule deer, bear, elk, mountain lion, rocky mountain bighorn sheep, wild turkey, or any subspecies or any parts thereof, except as otherwise provided by rules prescribed by the Oklahoma Wildlife Conservation Commission or by law.

3.  The provisions of this subsection shall not be construed to prevent a hide, antlers or horns from a legally taken whitetail or mule deer, elk, moose, antelope or Rocky Mountain bighorn sheep from being sold or traded by a person who legally harvested or who legally possesses the hide, antlers or horns, including a person who has obtained legal possession of the hide, antlers, or horns after being given to the person for taxidermic preparation.  Any antlers or horns sold or traded pursuant to this subsection shall have been removed from the skull of the animal in such a way as to leave no portion of the skull attached.

B.  1.  It shall be unlawful for any person to have in their possession any meat, head, hide or any part of the carcass of any wildlife not legally taken.

2.  Any meat, head, hide or any part of the carcass of any wildlife not legally taken shall be subject to immediate seizure by a game warden.

3.  The provisions of this subsection shall not apply to privately owned, domesticated animals so designated by the Oklahoma Wildlife Conservation Commission.

C.  Persons excepted from the provisions of this section are:

1.  Department employees when in the performance of their duties; and

2.  Authorized agents when appointed under Section 3202 of this title.

Added by Laws 1974, c. 17, § 5-411, emerg. eff. April 8, 1974.  Amended by Laws 1987, c. 128, § 1, emerg. eff. June 2, 1987; Laws 1989, c. 153, § 1, operative July 1, 1989; Laws 1991, c. 182, § 37, eff. Sept. 1, 1991; Laws 1996, c. 135, § 3, eff. July 1, 1996; Laws 2000, c. 122, § 1, eff. Nov. 1, 2000; Laws 2000, c. 256, § 1, eff. Nov. 1, 2000.

§295412.  Endangered or threatened species or subspecies.

A.  Except as otherwise provided by law, no person may possess, hunt, chase, harass, capture, shoot at, wound or kill, take or attempt to take, trap or attempt to trap any endangered or threatened species or subspecies without specific written permission of the Director.  In no event, however, may that permission conflict with federal law.

B.  Any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 5-412, emerg. eff. April 8, 1974; Laws 1985, c. 172, § 3, emerg. eff. June 18, 1985; Laws 1992, c. 149, § 8, emerg. eff. April 30, 1992.

§295412.1.  Publication of listing of endangered or threatened species or subspecies.

The Oklahoma Department of Wildlife Conservation shall print a listing of those endangered or threatened species or subspecies protected by this act as part of the published general hunting regulations booklet printed each year.

Laws 1985, c. 172, § 4, emerg. eff. June 18, 1985.

§29-5-413.  Mounted specimens of deer and turkey - Seizure of items, equipment, vehicles or other property.

A.  Mounted specimens of deer and turkey shall be considered as the type of wildlife they represent for purposes of enforcement of Sections 5-202, 5-401, 5-411 or 8-104 of Title 29 of the Oklahoma Statutes and Section 32 of this act.

B.  Such mounted specimens shall not be placed alongside state highways or interstate highways for the purpose of enforcing Title 29 of the Oklahoma Statutes.

C.  Any item, equipment, vehicle or other property which is used or operated in violation of Sections 5-401, 5-411 or 8-104 of Title 29 of the Oklahoma Statutes or Section 32 of this act pursuant to the provisions of this section shall not be subject to seizure and forfeiture under the provisions of this title unless any person so convicted is a habitual wildlife violator as defined by Section 62 of this act.

Laws 1991, c. 182, § 38, eff. Sept. 1, 1991.

§29-5-414.  White deer.

A.  No person may possess, hunt, chase, harass, capture, shoot at, wound or kill, take or attempt to take, trap or attempt to trap a white deer without specific written permission of the Director of Wildlife Conservation.

B.  Any person convicted of willfully violating any of the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both the fine and imprisonment.

C.  For purposes of this section, a "white deer" is any whitetail or mule deer exhibiting a deficient pigmentation condition known as albinism or with a genetic mutation which results in the piebald coloration of the animal.

Added by Laws 1998, c. 159, § 1, eff. Sept. 1, 1998.

§295501.  Permission to trap on inhabited lands.

A.  No person may trap on the inhabited land of another without first procuring from the owner or occupant thereof a written permit to do so.

B.  Such permit must be kept on the person of such trapper whenever he tends his traps and must be presented for inspection upon demand of any officer authorized to enforce the wildlife conservation laws of this state.

C.  Any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 5501, emerg. eff. April 8, 1974.

§295502.  Trapping devices.

A.  Except as otherwise provided by law, no person may use, set, construct, possess or tend any trap, snare, deadfall or other device for the purpose of catching any wildlife, except fish and frogs, in this state, except that he use:

1.  Box traps; and

2.  Smoothjawed single spring or smoothjawed double spring offset, leghold steel traps with a jaw spread of:

a. no more than eight (8) inches for land sets,

b. no more than eight (8) inches for water sets.

B.  No trap so used may be set "in the open", or in paths, roads, or runways commonly used by persons, domestic animals or dogs.

C.  Any trap set for the purpose of catching any wildlife shall be tended once during each twentyfour (24) hours.  All traps must bear the owner's name or identification attached thereto, except for any person trapping on his own property.  Any person violating this subsection shall, in addition to any criminal penalty, be civilly liable for all damages caused by such violation.

D.  On any lands where smoothjawed doublespring offset traps are used, the posting of signs shall be required to the right and left of all entrances from public roads and highways and from adjacent lands and at corners of perimeter fences, provided that this requirement shall not apply to any person trapping on his own property.  Size, character and wording of these signs are to be determined by the State Wildlife Conservation Commission.

E.  Employees of the State Department of Agriculture Wildlife Services Division and the United States Department of Agriculture Wildlife Services while engaged in wildlife management activities for the protection of agriculture, property, human health and safety and natural resources shall be exempt from the provisions of this section.  Employees engaging in such wildlife management activities on any lands where smooth-jawed double-spring offset traps are used shall be required to post signs which comply with federal requirements to the right and left of all entrances from public roads and highways and from adjacent lands and at corners of perimeter fences.

F.  Any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00).

Added by Laws 1974, c. 17, § 5-502, emerg. eff. April 8, 1974.  Amended by Laws 1992, c. 149, § 9, emerg. eff. April 30, 1992; Laws 2000, c. 191, § 3, eff. Nov. 1, 2000; Laws 2000, c. 256, § 2, eff. Nov. 1, 2000.

§29-5-503.  Repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.

§295504.  Fur dealers' register reports.

A.  All persons engaged in the business of buying raw pelts of furbearers or predators, as defined in this Code, shall keep a daily register showing the name and address of every person from whom such pelts were purchased, the number of such person's trapping license, or his hunting license in lieu thereof, the number and kinds of pelts purchased and the price paid.

B.  Such daily register shall be open to the Director, game wardens, or authorized agents.

C.  All such fur dealers shall report on the first day of each month during and one month after the close of the fur season of all furs bought, and such report shall be forwarded to the Director.

D.  Any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than Ten Dollars ($10.00) nor more than Fifty Dollars ($50.00).

Laws 1974, c. 17, § 5504, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 39, eff. Sept. 1, 1991.

§295601.  Wildlife breeders' sale and transportation of wildlife - Tags for selling - Invoices - Records.

A.  All licensed wildlife breeders may sell and transport any live wildlife for propagation purposes, may sell and transport minnows for bait if such are lawfully possessed or raised pursuant to this Code, and may sell and transport any live or dead wildlife for food upon compliance with the hereinafter set forth subsections.

B.  All wildlife sold for food must be tagged with a metal tag to be supplied by the Department at reasonable prices, such tag to contain such information as the Director may require.

C.  All tags shall remain attached to the individual animal, bird or fish until prepared for the consumer and may not be used more than once.

D.  The breeder must keep permanent records for up to five (5) years on all wildlife sold and raised and shall contain:

1.  The kind and number of species sold, killed, given away, transported or shipped;

2.  The name and address of the recipient or consignee; and

3.  The date of the transaction.

E.  Such records shall be available for inspection at all reasonable times by authorized representatives of the Department.

F.  All wildlife dealers may retain their wildlife for a period of up to one hundred twenty (120) days after their licenses expire.

G.  Any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00).

Laws 1974, c. 17, § 5601, emerg. eff. April 8, 1974.

§29-5-602.  Confinement of wildlife to premises.

A.  Except for native cats or bears which are exhibited under an exhibitor's permit issued to a person pursuant to Section 4-107 of this title, all furbearers, game mammals, game birds, game fish and minnows raised under the provisions of this Code shall be confined to the lands or waters described in the application, and the wildlife shall be confined in a manner as to prohibit mammals, birds and fish belonging to the State of Oklahoma from becoming part of the enterprise.

B.  Any person violating any of the provisions of this section shall be guilty of a misdemeanor and shall, upon conviction, be fined not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).

Added by Laws 1974, c. 17, § 5-602, emerg. eff. April 8, 1974.  Amended by Laws 1994, c. 318, § 15, emerg. eff. June 8, 1994; Laws 2003, c. 188, § 3, eff. July 1, 2003.

§29-6-101.  Repealed by Laws 2002, c. 295, § 8, eff. Nov. 1, 2002.

§29-6-102.  Repealed by Laws 2002, c. 295, § 8, eff. Nov. 1, 2002.

§29-6-103.  Repealed by Laws 2002, c. 295, § 8, eff. Nov. 1, 2002.

§29-6-104.  Repealed by Laws 2002, c. 295, § 8, eff. Nov. 1, 2002.

§29-6-105.  Repealed by Laws 2002, c. 295, § 8, eff. Nov. 1, 2002.

§296201.  Operating provisions for commercial fishermen.

A.  No person may net, trap or seine for commercial purposes or assist in such operations or buy, barter or trade any fish without having first obtained a valid commercial fishing license and without observing the following requirements:

1.  No nets, traps, seines and other similar devices shall be used closer than one hundred (100) yards from the shore.

2.  Except as otherwise provided, no type of set or unattended equipment or gear may have a mesh size of less than three (3) inches square nor shall such be set within four (4) feet of the surface of the water.  Exceptions may be provided by the Department:

a. under specific contracts with the Department.

b. under experimental netting operations conducted by Department employees or under strict supervision of departmental personnel.

c. for operations conducted for the specific commercial collection of shad and turtles, the Department may liberalize the type of gear, mesh size and activities of this type of operation.  Such liberalization shall be approved by the Commission.

3.  All types of set or unattended equipment shall have identification tags, as prescribed by the Department, attached while such equipment is set or unattended in the waters of this state.

4.  All commercial fishing operations shall be done under the supervision of a game warden or other regular employee of the Department.

5.  No commercial fishermen may possess, have in their possession at their places of business or transport any species of game fish or any striped bass hybrid.

6.  All licensees shall send to the Department a true monthly and annual summary of all fish captured and captured and returned to the waters of the state.

7.  Any other regulations the Commission decides by resolution.

B.  Any equipment used in violation of this section may be confiscated and disposed of according to the law.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.  Any conviction of violating the provisions of this section shall prevent licensee from obtaining for a period of one (1) year any subsequent commercial fishing or helper's license or a commercial fishing contract. Conviction of violating any of the provisions of this section shall require mandatory forfeiture of any nets, traps, seines, or similar devices used during said prohibited act.  Any such items forfeited shall become the property of the Department to be used as deemed necessary in the research and management of the fishery resources of this state.

Laws 1974, c. 17, § 6-201, emerg. eff. April 8, 1974; Laws 1986, c. 57, § 1, eff. Nov. 1, 1986; Laws 1991, c. 182, § 40, eff. Sept. 1, 1991.

§296202.  Contract commercial fishing.

A.  Contracts may be awarded by the Department to commercial fishermen and the contract fee to the Department may be a percentage not to exceed two percent (2%) of the total catch value.

B.  Commercial fishermen operating under contract shall operate under all of the provisions of Sections 4103, 4104, 4105, 6201 and 6203, with the exception that the Commission may liberalize the type of gear, species to be taken, area of operation, net mesh size and other activities of contractors.

Laws 1974, c. 17, § 6202, emerg. eff. April 8, 1974.

§296203.  Setting of seasons.

Seasons on any and all types of commercial fishing shall be set by the Commission.

Laws 1974, c. 17, § 6203, emerg. eff. April 8, 1974.

§29-6-204.  Operating provisions for commercial turtle harvesters.

A.  Except as otherwise provided by subsection B of this section, no person may net or trap aquatic turtles for commercial purposes or assist in such operations or buy, barter, trade or export any aquatic turtles from this state without having first obtained a valid commercial turtle harvester's license and without observing the following requirements:

1.  No nets and traps used in the harvest of turtles for commercial purposes may have a mesh size less than three (3) inches square.  Provided that a trap or net with a mesh size of two (2) by four (4) inches shall be deemed to comply with the provisions of this paragraph if the trap or net contains at least eight escape holes of not less than four (4) by four (4) inches square located on the trap which will provide unrestricted egress for immature or small-sized turtles;

2.  All types of traps shall have an identification tag with the owner's name and license number attached and the name and license number of all persons authorized to operate the traps or nets;

3.  Aquatic turtles may be harvested for commercial purposes only from private ponds, with permission of the pond owner and from municipal lakes, with written permission of the municipal authority;

4.  Traps and nets must be cleaned and emptied at least once every forty-eight (48) hours;

5.  Any game or nongame fish trapped or netted during a turtle harvesting operation shall be immediately released to the water; and

6.  Legally taken nongame fish and their parts may be utilized for bait in turtle harvesting operations.

B.  No person may take for commercial purposes by any means, or assist in any such operations, turtles or aquatic turtles from any scenic river area of this state as such areas are designated pursuant to Section 1452 of Title 82 of the Oklahoma Statutes or from any major river channel specifically designated by rule by the Oklahoma Wildlife Conservation Commission to be restricted from commercial turtle or aquatic turtle harvesting.

C.  The Commission may promulgate other rules it deems necessary to implement the provisions of this section.

D.  Any equipment used in violation of this section shall be confiscated and become the property of the Department or disposed of according to law.

E.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days or by both such fine and imprisonment.

Added by Laws 1994, c. 318, § 16, emerg. eff. June 8, 1994.

§296301.  Prohibited means of taking game or nongame fish - Trotline, throwline, limbline, or jugline.

A.  Except as specifically provided, no person may use at any time in the waters of this state for taking, catching, capturing or killing any game or nongame fish any of the following instrumentalities:

1.  A trotline or throwline, except when:

a. the name and address of the owner are attached thereto when used in lakes of over one hundred (100) surface acres or navigable rivers and streams;

b. no more than three such lines are used at any one time by a person;

c. no more than a total of one hundred hooks are used by a person, such hooks being spaced at least twentyfour (24) inches apart;

d. such line is not set within three (3) feet of the surface of any reservoir at any point beyond six (6) feet from either point of attachment, provided that this provision shall not apply to waters which are less than three (3) feet in depth in Salt Plains and Fort Supply Reservoirs;

e. each line is attended and inspected or removed once every twentyfour (24) hours; and

f. the main line is constructed of nonmetallic material.

2.  A limbline or jugline to which hooks are attached, except when:

a. the name and address of the owner are attached thereto when used in lakes of over one hundred (100) surface acres or navigable rivers and streams; and

b. each line is attended once every twentyfour (24) hours.

B.  No person shall take fish from a trotline, throwline, jugline, or limbline of another person without permission from that person.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

D.  Persons exempt from the prohibitions of this section shall be:

1.  The Director, department employees or authorized agents when catching, taking or killing any fish for propagation, management or scientific purposes; and

2.  Any person possessing a scientific purpose license authorizing such.

Added by Laws 1974, c. 17, § 6-301, emerg. eff. April 8, 1974.  Amended by Laws 1975, c. 130, § 1; Laws 1979, c. 17, § 1; Laws 1982, c. 36, § 1, eff. Jan. 1, 1983; Laws 1986, c. 57, § 2, eff. Nov. 1, 1986; Laws 1991, c. 182, § 41, eff. Sept. 1, 1991; Laws 2000, c. 193, § 1, eff. Nov. 1, 2000.

§29-6-301a.  Prohibited means of taking game or nongame fish - Poison, explosive, or electrical shock devices.

A.  No person may use at any time in the waters of this state for taking, catching, capturing or killing any game or nongame fish any of the following instrumentalities:

1.  Any rotenone or other poison;

2.  Dynamite or other explosive; or

3.  Any electrical device used for shocking purpose.

B.  Possession of any poison, explosive, device or equipment capable of being used in violation of the provisions of this section, on the bank or in the immediate vicinity of any river, creek, stream, lake or pond shall be prima facie evidence of a violation of the provisions of this section.

C.  Any explosive, device or equipment, and any boat, motor or boat and motor in which the same may be found shall be subject to immediate seizure by any game warden, sheriff or deputy sheriff and any such items shall be subject to forfeiture pursuant to the provisions of the Oklahoma Wildlife Conservation Code to the State of Oklahoma in a proceeding brought for such purpose in the county where such items have been found or seized.

D.  No person may manufacture, sell, or offer to sell or buy or offer to buy any electrical device designed to shock fish or used for the purpose of shocking fish except when such device is requested by a state or federal agency for scientific fisheries work.

E.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.  Any person, upon conviction of a second or subsequent violation of this section when said violation occurred within two (2) years of a previous conviction for violating said provisions, shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for a period not to exceed ninety (90) days, or by both such fine and imprisonment.  In addition, all fishing licenses and fishing privileges within the state of such person shall be revoked for a period of one (1) year from the date of such conviction.

F.  Persons exempt from the prohibitions of this section shall be:

1.  The Director, department employees or authorized agents pursuant to their duties; and

2.  Any person possessing a scientific purpose license authorizing such.

Laws 1991, c. 182, § 42, eff. Sept. 1, 1991.

§29-6-302.  The taking of game fish - Bag limits - Penalty.

A.  No person may take, kill or catch from any river, creek, lake, state pond or privately owned pond which is stocked by state or federal fish hatchery any game fish except by means of hook and line attached to a pole or rod, throwline, trotline or with speargun used by divers equipped with selfcontained underwater breathing apparatus, except for white bass which may be taken by the use of a gig; nor may any person sell, offer to sell or have in possession for the purpose of selling any game fish.  Game species open to taking by speargun include all except black bass, crappie, striped bass, walleye, northern pike and trout.  Upon receiving information that damage to the fish population is occurring in any of the waters of this state, the Wildlife Conservation Commission shall give notice and hold a hearing to determine such fact and may, upon good cause shown, regulate the taking of fish to any extent necessary to protect fish in said waters of this state.

B.  Fish taken under the above subsection shall be in accordance with the method of taking, length limits and bag limits which shall be set by Commission resolution.  Except in certain areas specifically designated as less in rules promulgated by the Wildlife Conservation Commission, the Commission shall not promulgate any rule restricting a person from using less than seven rods while fishing.

C.  No nonresident may have upon leaving the state more than a twoday bag limit of any species of game fish.

D.  It shall be unlawful for any person to use in the waters of this state a speargun having more than three points with more than two barbs on each point.

E.  1.  The portions of the Illinois River and its tributaries above the Horseshoe Bend Boat Ramp on Tenkiller Reservoir shall be open for the taking of nongame fish and white bass by gigging from December 1 through March 1 of each year.  The portions of the Illinois River and its tributaries above Highway 62 and Highway 51 shall be open for the taking of nongame fish and white bass by gigging from December 1 through March 31 of each year.

2.  Nothing shall prohibit motorized boats from being used in the upper Illinois River above the Horseshoe Bend boat ramp except that jet skis, jet boats and similar non-propeller-driven watercraft shall be prohibited in the Illinois River above the confluence with Barren Fork Creek.

F.  1.  Except as otherwise provided for in this subsection, any person convicted of violating any of the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

2.  Any person convicted of violating any provisions of this section by netting, snaglining or selling game fish shall be punished by imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.  Any person, upon conviction of a second or subsequent violation of the provisions of this section by netting, snaglining or selling game fish when said violation occurred within two (2) years of a previous conviction for violating said provisions, shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed ninety (90) days, or by both such fine and imprisonment.  In addition, all fishing licenses and fishing privileges within the state of such person shall be revoked for a period of one (1) year from the date of such conviction.

Added by Laws 1974, c. 17, § 6-302, emerg. eff. April 8, 1974.  Amended by Laws 1986, c. 57, § 3, eff. Nov. 1, 1986; Laws 1992, c. 402, § 2, eff. Dec. 1, 1992; Laws 1993, c. 214, § 8, eff. Sept. 1, 1993; Laws. 1999, c. 124, § 1, emerg. eff. April 26, 1999; Laws 2000, c. 237, § 2, emerg. eff. May 24, 2000.

§296303.  Taking of nongame fish.

A.  No person may take, kill, or catch or attempt to take, kill, or catch any nongame fish from the waters of this state or assist in any such endeavor in any manner except as follows:

1.  By all legal hook and line methods in state waters legally open to these methods; and

2.  By nets or seines used to take nongame fish only in such waters as are declared open to such nets or seines by the Commission.  Such nets or seines shall:

a. be hoop nets with a mesh size no smaller than threeinch square mesh, or gill nets, trammel nets, or seines with a mesh size no smaller than fourinch square mesh, and

b. have the name and address of the owner attached thereto if the net is to be left unattended, and

c. be attended once every twentyfour (24) hours.

Each license holder shall be limited to a maximum of three hundred (300) feet of net or a total of four hoop nets in the water at any time.

No fish taken pursuant to this noncommercial netting provision can be sold or transported from the state.

Noncommercial netting shall be prohibited statewide during April and May annually; and

3.  By arrows, gigs, ropes, grab hooks, spears, and spearguns used by divers equipped with selfcontained underwater breathing apparatus.  Such gigs or spears may have no more than three points with not more than two barbs on each point; and

4.  By noodling; and

5.  By cast nets and handheld dip nets used to take only nongame fish as bait for personal use in all waters of the state except those closed by the Commission.  The cast nets shall have a mesh size no greater than threeeighthsinch square mesh; and

6.  By trawl nets pulled by motordriven boats.  Such nets may be used to take only nongame fish as bait for personal use in all waters of the state except those closed by the Commission.  Trawl nets may not exceed three (3) feet in diameter with no greater than threeeighthsinch square mesh.

B.  The Commission shall have authority to designate by regulation areas, waters of this state, or parts thereof for the taking, catching, or killing of nongame fish by noodling or by the use of arrows, gigs, cast nets, dip nets, spears, ropes, grab hooks, and spearguns used by divers equipped with selfcontained underwater breathing apparatus, and to also designate the times such may be used.

C.  1.  Except as otherwise provided in this subsection, any person convicted of violating the provisions of this section shall be punished by the imposition of a fine not less than One Hundred Dollars ($100.00).

2.  Any person convicted of violating the provisions of this section by netting, snaglining or selling nongame fish shall be punished by imposition of a fine of not less than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.  Any person, upon conviction of a second or subsequent violation of the provisions of this section by netting, snaglining or selling nongame fish when said violation occurred within two (2) years of a previous conviction for violating said provisions, shall be punished by imposition of a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed ninety (90) days, or by both such fine and imprisonment.  In addition, all fishing licenses and all fishing privileges within the state of such person shall be revoked for a period of one (1) year from the date of such conviction.

D.  Nothing in this section shall prohibit the taking of nongame fish by licensed commercial fishing and commercial minnow seining as provided for in Sections 6201, 6202 and 6401 of this title.

Laws 1974, c. 17, § 6-303, emerg. eff. April 8, 1974; Laws 1975, c. 43, § 1; Laws 1981, c. 193, § 1; Laws 1982, c. 36, § 2, emerg. eff. March 26, 1982; Laws 1983, c. 85, § 1, eff. Nov. 1, 1983; Laws 1984, c. 6, § 1, eff. Nov. 1, 1984; Laws 1986, c. 57, § 4, eff. Nov. 1, 1986; Laws 1989, c. 353, § 5, emerg. eff. June 3, 1989; Laws 1991, c. 182, § 43, eff. Sept. 1, 1991.

NOTE:  Laws 1986, c. 51, § 1 repealed by Laws 1989, c. 353, § 5, emerg. eff. June 3, 1989.

§29-6-303.1.  Paddlefish eggs.

A.  Except as otherwise provided, no person may possess:

1.  Fifty (50) pounds or more of raw unprocessed and unfrozen paddlefish eggs; or

2.  Five (5) pounds or more of processed paddlefish eggs.

B.  Except as otherwise provided, no person may ship into or out of, transport into or out of, have in possession with the intent to so transport, or cause to be removed from this state raw unprocessed or processed paddlefish eggs.  This subsection shall not apply to paddlefish eggs that are in a solid, frozen state.

C.  The provisions of this section shall not apply to:

1.  The Director of the Department of Wildlife Conservation, employees of the Department of Wildlife Conservation or authorized agents of the Department who are acting pursuant to their duties;

2.  Any paddlefish products which are derived from lawfully propagated fish licensed under rules promulgated by the Wildlife Conservation Commission;

3.  Any paddlefish products to which the Director has given an individual specific written authority to transport the product into or out of the state; and

4.  Any processed and packaged paddlefish products imported into the state if accompanied by an invoice stating the point of origination of the paddlefish product.

D.  Any person convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed ninety (90) days, or by confiscation of any equipment used in violation of this section pursuant to the provisions of Section 7-206 of this title, or by a combination of fine, imprisonment and confiscation.  In addition, all fishing licenses and all fishing privileges within the state held by a person convicted of violating the provisions of this section shall be revoked for a period of one (1) year from the date of conviction.

Added by Laws 1997, c. 248, § 2, emerg. eff. May 23, 1997.

§296304.  Permission to fish upon the land of another.

A.  Except as otherwise provided, no person may fish upon the land of another without the consent of the owner, lessee or occupant of such land.

B.  Areas exempt from the above provision are:

1.  Lands not occupied by a resident thereon, unless notice of objection is conspicuously posted upon the premises by the owner or his agent.

2.  Land of the state which is not leased and occupied by a resident.

C.  Any ranger investigating a fisherman in the field has a duty to inform the fisherman that it is necessary to obtain the landowner's or occupier's consent to fish on the particular property provided that prosecution for violations of this section can be commenced only upon written complaint of such owner or occupant filed before any court authorized to punish such violation, or upon written complaint to any game ranger, or officer authorized to make arrest for such offenses.

D.  Trespassing on lands which are fenced and exhibit posted signs at all entrances is hereby prohibited.  Hunters and fishermen in violation of this provision of this Code shall be subject to fines as outlined in subsection E.

E.  Any person convicted of violating provisions of this section shall be punished by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 6304, emerg. eff. April 8, 1974.

§296305.  Stocking of private ponds.

A.  The Department may stock fish in privately owned ponds only so long as no fish are illegally taken therefrom or marketed by the owner or with his knowledge or consent.

B.  All owners of private ponds, their agents, employees or others who are convicted of violating the provisions of this section shall be fined not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1974, c. 17, § 6305, emerg. eff. April 8, 1974.

§29-6-306.  Taking of nongame fish.

A.  Any boat or vessel, boat trailer, motor, fishing device, vehicle, or equipment used or operated in violation of the provisions of Section 2 of this act, Section 6-301a, subsection A of Section 6302, paragraph 2 of subsection A of Section 6303 or Section 4-129 of this title or as otherwise provided by the Oklahoma Wildlife Conservation Code shall be subject to immediate seizure pursuant to Section 7-206 of this title by any game warden, sheriff, deputy sheriff, or other peace officer and held as evidence until a forfeiture has been declared or release ordered.

B.  Upon conviction for a violation of the provisions of Section 2 of this act, Section 6-301a, subsection A of Section 6302, paragraph 2 of subsection A of Section 6303 or Section 4-129 of this title, any such items, equipment or vehicles used or operated in such violation, shall be subject to forfeiture proceedings pursuant to Section 7-206 of this title brought for such purpose by the district attorney in the county where such items, equipment or vehicles are seized.  Such items, equipment and vehicles shall be subject to mandatory forfeiture if said violation occurred within two (2) years of a previous conviction of said person for violating the provisions specified in this section.

Added by Laws 1983, c. 85, § 2, eff. Nov. 1, 1983.  Amended by Laws 1986, c. 57, § 5, eff. Nov. 1, 1986; Laws 1988, c. 113, § 2, operative July 1, 1988; Laws 1991, c. 182, § 44, eff. Sept. 1, 1991; Laws 1997, c. 248, § 3, eff. May 19, 1997.

§296401.  Operating provisions for minnow dealers.

A.  No person may seine, trap, transport and/or sell any minnows within this state without having a valid minnow dealer's license unless exempted under Section 4116 of this title and without observing the following requirements:

1.  No seines used for seining minnows may have a mesh larger than onefourth (1/4) inch square, and no such seine shall be longer than seventy (70) feet in length;

2.  No licensee may employ more than four helpers or assistants in seining and trapping operations, and each helper or assistant must possess a valid Oklahoma Fishing License;

3.  No dealer or employees of the dealer may seine and trap in any river, stream or lake of Oklahoma without having first obtained written permission for such from the owners or tenants of the lands through which such waters flow or lie, and any written permit obtained by the dealer must be upon his person while being upon such lands;

4.  All vehicles used to transport minnows by a licensee in accordance with Sections 4115 and 4116 of this title must be equipped in such manner as to aerate the water in the containers by pressure methods and such vehicles or containers shall be marked conspicuously by decals bearing the inscription "Commercial Minnow Dealer", such decals to be furnished by the Department, to be placed on the center of each door or on the sides of the containers, and to be defaced in no manner; and

5.  All licensees shall send to the Department a true annual summary of all fish and other bait species captured.

B.  Any person convicted of violating the provisions of this section shall be fined not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00), or confined in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1974, c. 17, § 6-401, emerg. eff. April 8, 1974.  Amended by Laws 1988, c. 75, § 1, emerg. eff. March 25, 1988; Laws 1996, c. 242, § 4, emerg. eff. May 28, 1996.

§296501.  Blocking minnow and fish movement  Commercial minnow harvesting restrictions  Seizure and forfeiture of certain items  Fines and penalties.

A.  No person may place or cause to be placed in any creek, river, or stream in Oklahoma any stationary dam, net, trap, or obstacle of any nature for the purpose of blocking or partially blocking any minnow or fish movement up, down, into, or out of any creek, river, or stream.  Commercial minnow harvest shall be prohibited for a distance of onehalf (1/2) mile below any structure that diverts, partially diverts, blocks, or partially blocks normal fish movement.  This section shall not be construed as to prohibit persons licensed to commercially seine minnows as provided for in the Oklahoma Wildlife Conservation Code from using seines no longer than forty (40) feet in length and no more than onefourthinch mesh of nonmetallic material as a temporary block in waters open to the harvest of minnows nor prohibit those legally licensed to dip shad from harvesting shad in the tailwaters of this state.  "Temporary block" shall mean no more than four (4) hours at any one location in any twentyfourhour period.

B.  Any dam, net, trap or other obstacle used and operated or intended for use in violation of the provisions of this section shall be removed and is subject to immediate seizure by any person authorized to enforce the provisions of the Oklahoma Wildlife Conservation Code if such person determines the object can be seized.  A seized obstacle shall be held as evidence by order of the district attorney in the county where such item was seized until a forfeiture has been declared or a release ordered.  Upon competent evidence at a hearing, held for such purpose, that the obstacle was used and operated or intended for use in violation of this section, the court shall order said obstacle forfeited to the state.  Upon forfeiture, such items shall be sold at public auction and the proceeds from the sale shall be apportioned onefourth (1/4) to the Department of Wildlife Conservation and threefourths (3/4) to the district court in which such proceeding was brought.  Any item unable to be seized or sold for any reason may be destroyed under the supervision of the Oklahoma Department of Wildlife Conservation Director.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine not less than Two Hundred Dollars ($200.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not less than ten (10) days nor more than one (1) year, or by both such fine and imprisonment.

Laws 1974, c. 17, § 6-501, emerg. eff. April 8, 1974; Laws 1984, c. 274, § 1, emerg. eff. May 30, 1984; Laws 1992, c. 149, § 10, emerg. eff. April 30, 1992.

§296502.  Closing the waters of this state.

A.  Any of the waters of this state may be closed by the Commission to any sort of fishing by any person with or without a license, until such time as the Commission may by resolution declare such waters reopened.

B.  No person may fish in such closed waters until and except during such time as the Commission shall reopen those waters for fishing.

C.  Any person convicted of violating any provision of this section shall be punished by a fine of not less than Ten Dollars ($10.00), nor more than Twentyfive Dollars ($25.00).

Laws 1974, c. 17, § 6-502, emerg. eff. April 8, 1974.

§296503.  City and town wildlife commissions - Powers.

A. Any city council or board of town trustees in any city or incorporated town owning and operating a lake may establish a Wildlife Conservation Commission of three or more members, to be appointed by the city mayor or the board's president.

B.  All such appointed commissioners shall serve for a period coterminous with that mayor's or president's term of office and the appointment shall terminate at the end of such term of office.

C.  Each commission so appointed, or each city or incorporated town owning and operating a lake, shall have exclusive control and jurisdiction of fishing and hunting in said lake, including any portion that may be on a highway or section line road; provided that no such commission, city or town shall pass any ordinance or regulation contrary to the State Wildlife Conservation laws and regulations adopted by the Commission.

Laws 1974, c. 17, § 6503, emerg. eff. April 8, 1974.

§296504.  Release of fish in public waters.

A.  No person shall release, deposit, place or permit to be released, deposited or placed fish in any of the public streams, public lakes or public ponds whose stocking is controlled by and so designated by the Wildlife Conservation Commission without the consent of the Wildlife Conservation Director.

B.  Any person convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

Laws 1974, c. 17, § 6504, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 45, eff. Sept. 1, 1991.

§296601.  Controls on noxious aquatic plants.

A.  It shall be unlawful for any person to:

1.  Import into;

2.  Transport in;

3.  Place or cause to be placed in the waters of; or

4.  Cultivate or cause to propagate in the waters of;

this state any noxious aquatic plant or seed or reproductive part thereof.

B.  Noxious aquatic plant shall be any aquatic plant which may cause injury to the environment of the state and declared to be noxious by regulation of the Oklahoma Wildlife Conservation Commission.

C.  Any person who knowingly or willfully violates any provision of this section shall be guilty of a misdemeanor and upon conviction shall be punished by the imposition of a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

D.  In addition to the criminal penalties provided herein, the Commission may enforce the provisions of this section by injunctive action.

E.  The Commission may, on order, grant to any individual such conditional exceptions to this section as are not injurious to the environment.

Laws 1976, c. 121, § 1, emerg. eff. May 18, 1976; Laws 1991, c. 182, § 46, eff. Sept. 1, 1991.

§297101.  Dams constructed by the U.S. - Safety zones.

A.  No person shall enter, swim, wade, operate a boat or operate or float any floating device in any safety zone.  This provision shall not be construed to prohibit fishing from the bank or shore when otherwise lawful.

B.  The Department shall have the authority to maintain buoy lines, cable nets or any other device which it may find necessary to keep persons, boats or floating devices out of the safety zone and shall have authority to erect signs or other warning devices to mark the existence and extent of safety zones.  The Department shall be exempt from any penalty should it fail to comply with this provision.

C.  In all water bounded by a turbine outlet, a continuous warning signal by means of a horn shall be sounded for a period of five (5) minutes prior to the opening of the dam's gates and the releasing of water through the same, in order that the public shall have notice thereof.

D.  Subsections A and B of this section shall not be applicable to the waters below any particular dam when, and to the extent that, such application would be in conflict with the laws of the United States or valid rules and regulations promulgated thereunder.  Further, the lack of any such line, net, device or sign, pursuant to subsection B of this section, shall not prevent a violation of subsection A from taking effect.

E.  This section shall apply to all federal dams with the exception of Salt Plains Lake, Tenkiller Lake, Fort Supply Lake and Canton Lake.

F.  Any person convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than Ten Dollars ($10.00) nor more than Fifty Dollars ($50.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

Laws 1974, c. 17, § 7101, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 47, eff. Sept. 1, 1991.

§297102.  Pensacola Dam - Fishing limitations after closing dam.

Whenever the gates of the Pensacola Dam, commonly called the Grand River Dam, or any of its spillways shall be closed by proper authority, fishing in the waters within a distance of one-half (1/2) mile below such dam or spillways shall be limited to sport fishing for a period of twenty-four (24) hours after such closing, and shall then be open for commercial fishing for a period of forty-eight (48) hours after the expiration of the twenty-four (24) hours from such closing.  Nothing in this Code shall prohibit the taking of game or nongame fish by noodling during the times and in the waters described in this section.

Laws 1974, c. 17, § 7102, emerg. eff. April 8, 1974; Laws 1975, c. 251, § 1, emerg. eff. June 2, 1975.

§297102.1.  Harvesting of shad by licensed bait dealers.

Licensed Oklahoma bait dealers may harvest shad immediately below Pensacola Dam after filing a waiver of liability with the Grand River Dam Authority.

Laws 1975, c. 251, § 2, emerg. eff. June 2, 1975.

§297103.  Gates Creek Dam.

The Gates Creek Dam, created under 29 O.S.1971, Section 741, and the waters impounded thereby, shall be under the control of the Department for the benefit of the people of the State of Oklahoma, and the Commission shall have authority to make reasonable rules and regulations regarding the use thereof for said purposes.

Laws 1974, c. 17, § 7103, emerg. eff. April 8, 1974.

§297201.  Punishment for violations not otherwise provided for.

Any person convicted of violating any section of this Code, for which there is otherwise no penalty, shall be punished by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail not less than ten (10) days nor more than thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 7201, emerg. eff. April 8, 1974.

§297202.  Attempted violation.

Every person who attempts to violate any provision or section of this Code shall upon conviction be punished in the same manner as if he had completed the act that constitutes that violation.

Laws 1974, c. 17, § 7202, emerg. eff. April 8, 1974.

§297203.  Aiding and/or abetting.

Every person who counsels, aids or abets another in the violation of any provision or section of this Code shall upon conviction be punished in the same manner as the principal offender.

Laws 1974, c. 17, § 7203, emerg. eff. April 8, 1974.

§297204.  Ownership of wildlife.

All wildlife found in this state is the property of the state.

Laws 1974, c. 17, § 7204, emerg. eff. April 8, 1974.

§297205.  Killing, capturing, mutilating or destroying wildlife protected by law - Abandoning body without appropriate disposal.

A.  No person may capture, kill, mutilate or destroy any wildlife protected by law and remove the head, claws, teeth, hide, antlers, horns or any or all of such parts from the body with the intent to abandon the body.

B.  No person may capture or mutilate any living wildlife protected by law by removing the claws, teeth, hide, antlers, horns or any or all of such parts from the body.

C.  No person may kill any wildlife protected by law and abandon the body without disposing of the body in the most appropriate manner.

D.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not more than one (1) year, or by both fine and imprisonment.

Laws 1982, c. 134, § 1, operative Oct. 1, 1982; Laws 1991, c. 182, § 48, eff. Sept. 1, 1991; Laws 1992, c. 149, § 11, emerg. eff. April 30, 1992.

§297206.  Seizure and forfeiture of certain items, equipment, vehicles and property relating to hunting and fishing violations.

A.  Any game warden, sheriff, deputy sheriff or other peace officer of this state is authorized to seize any item, equipment, vehicle or other property, which is used or operated in violation of any provision of Sections 5411, 5412, and 6301, Section 42 of this act, subsection A of Section 6302, paragraph 2 of subsection A of Section 6303, subsection A, B, C, D, G, H or K of Section 4-129 of this title, Section 32 of this act, or as otherwise specified by the Oklahoma Wildlife Conservation Code.  Such items, equipment, vehicles or other such property shall be held as evidence until:

1.  A forfeiture or release has been ordered by the court pursuant to the provisions of this act; or

2.  The district attorney of the county in which the item, equipment, vehicle or other property was seized determines that such item, equipment, vehicle or other property is not needed for prosecution of the violation.

Upon such forfeiture by order of the court, or upon such determination by the district attorney, the court or the district attorney as the case may be, shall provide for the release of such item, equipment, vehicle or other property so seized.

B.  Notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county wherein any such item, equipment, vehicle or property, is seized and shall be given all owners and parties in interest.

C.  Notice shall be given according to one of the following methods:

1.  Upon each owner or party in interest whose right, title or interest is of record in the Tax Commission, by mailing a copy of the notice by certified mail to the address as given upon the records of the Tax Commission;

2.  Upon each owner or party in interest whose name and address is known, by mailing a copy of the notice by registered mail to the lastknown address; or

3.  Upon all other owners, whose addresses are unknown, but who are believed to have an interest in such item, equipment, vehicle or other property, by one publication in a newspaper of general circulation in the county where the seizure was made.

D.  Within sixty (60) days after the mailing or publication of the notice, the owner of any such item, equipment, vehicle or other property, and any other party in interest or claimant may file a verified answer and claim to such item, equipment, vehicle or property described in the notice of seizure and of the intended forfeiture proceeding.

E.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use or intended unlawful use and shall order the item, equipment, vehicle or property, forfeited to the state, if such fact is proved.

F.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

G.  At the hearing the state shall prove beyond a reasonable doubt by competent evidence that the item, equipment, vehicle or property was used or operated in a violation of any provision specified by subsection A of this section.  Such items, equipment, vehicles or other such property shall be held as evidence until a forfeiture has been declared or release ordered.

H.  The claimant of any right, title or interest in the item, equipment, vehicle or other property may prove the lien, mortgage or conditional sales contract of the claimant to be bona fide and that the right, title or interest of the claimant was created without any knowledge or reason to believe that the item, equipment, vehicle or property was being operated for the purpose charged.

I.  In the event of such proof, the court shall order the item, equipment, vehicle or property released to the bona fide or innocent owner, lien holder, mortgagee or vendor if the amount due such person is equal to, or in excess of, the value of the item, equipment, vehicle or property as of the date of the seizure.  It is the intention of this section to forfeit only the right, title or interest of the purchaser.

J.  If the amount due to such person is less than the value of the item, equipment, vehicle or property or if no bona fide claim is established, the item, equipment, vehicle or property shall be forfeited to the state and the item, equipment, vehicle or property shall be sold under judgment of the court, as on sale upon execution, except as otherwise provided for in subsection M of this section.

K.  Property taken or detained pursuant to this section shall not be repleviable, but shall be deemed to be in the custody of the office of the district attorney of the county wherein the property was seized, subject only to the orders and decrees of the court or the official having jurisdiction thereof.

L.  The proceeds of the sale of any such item, equipment, vehicle or property pursuant to the provisions of this section shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser, conditional sales vendor or mortgagee of the item, equipment, vehicle or property, if any, up to the amount of the interest of such person in the item, equipment, vehicle or property, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of preserving the property; and

3.  The balance to be apportioned, onefourth (1/4) to the Department of Wildlife Conservation and threefourths (3/4) to the district court in which such proceedings were brought.

M.  Whenever any item, equipment, vehicle or property is forfeited under this section and there is no innocent claimant thereof, the district court of jurisdiction may order that the item, equipment, vehicle or property seized may be retained by the Department of Wildlife Conservation for its official use.

N.  If the court finds that the item, equipment, vehicle or property was not used in a violation of any provision specified by subsection A of this section, the court shall order the item, equipment, vehicle or property released to the owner as the right, title or interest of the owner appears on record in the Tax Commission as of the seizure.

Laws 1988, c. 113, § 3, operative July 1, 1988; Laws 1991, c. 182, § 49, eff. Sept. 1, 1991.

§29-7-207.  Wildlife offenses related to deer, turkey, elk, or antelope - Restitution.

A.  When a habitual wildlife violator, as defined by Section 62 of this act, is convicted of a wildlife offense which involves the unlawful possession, taking or killing of deer, turkey, elk, or antelope from an unlawful hunt, chase, trap, capture, shooting, killing or slaughter, netting, shocking, or poisoning, by any means the court, in addition to the execution of sentence in whole or in part, shall order the convicted defendant to provide restitution to the Oklahoma Department of Wildlife Conservation.

B.  The amount of restitution shall include but not be limited to replacement costs established by professional recommendation and approved by the Oklahoma Wildlife Conservation Commission, or any estimated average of the most recent values compiled from various states that surround the State of Oklahoma.

C.  One hundred percent (100%) of the amount of restitution shall be forfeited to the Oklahoma Department of Wildlife Conservation in the event of a guilty plea or a conviction.

Laws 1991, c. 182, § 50, eff. Sept. 1, 1991.

§29-7-301.  Repealed by Laws 1979, c. 153, § 3, emerg. eff. May 9, 1979.

§297302.  State fish hatcheries - Disturbing waters, ponds, property.

A.  Except for Departmental employees pursuant to their duties, or persons specifically authorized by Commission resolution, no person may:

1.  Molest or disturb the waters, ponds or property of any state fish hatchery;

2.  Place or cause to be placed in such waters or ponds any substances or things injurious to the health or safety of fish confined therein;

3.  Hunt, pursue, chase, injure, capture or kill in any manner any fish confined in such hatcheries, waters or ponds; or

4.  Hunt, pursue, injure or kill upon state hatchery grounds any protected wildlife.

B.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period of not more than sixty (60) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 7302, emerg. eff. April 8, 1974.

§297303.  Private parks, preserves, clubs or resorts.

The owner or lessee in possession of any private park, preserve, club or resort shall have authority to make and enforce any additional rules and regulations not inconsistent with the wildlife conservation laws for the protection of wildlife within said private park, preserve, club or resort.

Laws 1974, c. 17, § 7303, emerg. eff. April 8, 1974.

§297304.  Wildlife refuges or Wildlife Management Areas - Entry with dog or gun prohibited - Exceptions.

A.  Except as otherwise provided by law, no person may enter upon any state or federal wildlife refuge or Wildlife Management Area with dog, gun or bow.

B.  Exceptions to the above provisions are when the Commission and/or the Tourism and Recreation Commission may by resolution permit:

1.  The holding of field trials by duly authorized sportsmen's clubs; or

2.  Such hunting, killing or trapping of wildlife from such refuge or Wildlife Management Area; provided, however, that Lake Murray State Park shall not be utilized for killing or trapping of natural wildlife and shall remain a wildlife preserve.

C.  Any person convicted of violating provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for not less than ten (10) days nor more than thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 7-304, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 51, eff. Sept. 1, 1991; Laws 1992, c. 149, § 12, emerg. eff. April 30, 1992.

§29-7-304.1.  Lyndol Fry Waterfowl Refuge.

The waterfowl refuge portion of the Hugo Oklahoma Wildlife Management Area shall be renamed as the Lyndol Fry Waterfowl Refuge.

Added by Laws 1997, c. 248, § 1, emerg. eff. May 23, 1997.

§297305.  Cooperative wildlife restoration projects.

A.  The State of Oklahoma hereby assents to the provisions of:

1.  The Act of Congress which was approved September 2, 1937, and is found at 16 U.S.C. Section 669, as amended; and

2.  The Act of Congress which was approved August 9, 1950, and is found at 16 U.S.C. Section 777, as amended.

B.  The Commission is hereby authorized, empowered and directed to perform such acts as may be necessary for the conduct and establishment of cooperative wildlife restoration projects, as defined in such respective acts, in compliance with such acts and the rules and regulations promulgated by the Secretary of the Interior thereunder.

Laws 1974, c. 17, § 7305, emerg. eff. April 8, 1974.

§29-7-306.  Repealed by Laws 1979, c. 153, § 3, emerg. eff. May 9, 1979.

§29-7-401.  Deleterious, noxious or toxic substances.

A.  Except as otherwise provided in this section, no person may deposit, place, throw, or permit to be deposited, placed or thrown, any lime, dynamite or other explosive, poison, drug, sawdust, salt water, crude oil or any other deleterious, noxious or toxic substance in any waters of this state, or in any place where such substances may run or be washed into such waters.

B.  Those persons exempt from subsection A of this section shall be:

1.  The Department's authorized agents and employees when they shall use drugs, chemicals and other substances in connection with any fish count, scientific test or for improvement; and

2.  Those holders of a scientific purposes license which specifically authorizes taking wildlife in such manner.

C.  Any person, firm or corporation violating the provisions of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), and each day or part of day during which such action is continued or repeated shall be a separate offense.  Provided, that the party responsible for the control of any salt water, crude oil or other deleterious substances causing a violation of this section and resulting from drilling, production, transmission, storage or other operation of the petroleum industry shall be reported to the Oklahoma Corporation Commission and if corrective action is not taken immediately then criminal proceedings shall be had as herein provided.  The Corporation Commission is also given the express power to order whatever corrective action is necessary to abate the pollution and is given the authority to enforce the order by any action against the lease or well.  Such action shall be reported by the Wildlife Department to the appropriate agency.

Laws 1974, c. 17, § 7-401, emerg. eff. April 8, 1974; Laws 1993, c. 145, § 262, eff. July 1, 1993.

§29-7-401a.  Violation of state environmental regulatory agency provision or rule causing death of fish or wildlife.

A.  Any person, firm or corporation who violates any provision of or fails to perform any duty imposed by a state environmental regulatory agency pursuant to the Oklahoma Statutes or rules promulgated thereto, which violation causes the death of fish or other wildlife, shall in addition to the penalties provided by law be liable to pay the state an amount equal to the sum of money reasonably necessary to restock such waters.  Such liability shall include replacement cost of fish killed, based on the most recent fish values as officially published by the American Fishery Society, Southern Division, all other costs required for such restocking, including but not limited to shipment and handling, or replenish such wildlife and all cost incurred in investigating, locating or establishing the responsible person, firm or corporation as determined by the Oklahoma Wildlife Conservation Commission.

B.  Such amount may be recovered by a state environmental regulatory agency on behalf of the state in a civil action brought in the district court with all such monies being provided to the Oklahoma Wildlife Conservation Commission.  The Oklahoma Wildlife Conservation Commission shall reimburse the state environmental regulatory agency issuing the violation for all expenses incurred.

C.  For purposes of this section, a "state environmental regulatory agency" is defined as the State Department of Agriculture, the Oklahoma Corporation Commission, the Department of Environmental Quality, the Department of Mines and the Department of Public Safety.

Laws 1993, c. 145, § 263, eff. July 1, 1993.

§297402.  Activities in other states injurious.

It shall be the duty of the Commission to initiate appropriate legal action in the Federal Court or through notification or cooperative arrangements with the wildlife conservation authorities of other states or the federal government in all cases where actions of individuals, firms or corporations in other states carry on activities which are injurious to wildlife of this state.

Laws 1974, c. 17, § 7402, emerg. eff. April 8, 1974.

§297403.  Removal and disposition of dead fish.

A.  Any person who catches or obtains fish in any manner whatsoever from the waters of this state and such fish are dead when taken, or die as a result of such act, shall remove those fish from such waters and shall bury or burn them, except nothing in this section shall prevent noncommercial fishermen from returning fish remains to the lakes and reservoirs of this state.

B.  No person may bury or burn any such dead fish in any place where they are liable to become exposed through erosion or where such land is at any time subject to overflow.

C.  Any person convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or be imprisoned in the county jail for not more than one (1) year, or by both such fine and imprisonment, and shall further reimburse a state agency for the costs that agency incurred in the authorized clearing of the waters and/or land of those dead fish.

Laws 1974, c. 17, § 7-403, emerg. eff. April 8, 1974; Laws 1982, c. 130, § 1, emerg. eff. April 9, 1982; Laws 1991, c. 182, § 52, eff. Sept. 1, 1991.

§29-7-501.  Repealed by Laws 1991, c. 182, § 68, eff. Sept. 1, 1991.

§29-7-502.  General prohibition on possession of wildlife - Exceptions.

A.  Except as otherwise provided by law, no person may possess:

1.  Any wildlife or parts thereof during the closed season for that particular wildlife species;

2.  Any endangered or threatened species or parts thereof at any time; or

3.  Any native bear or native cat that will grow to reach the weight of fifty (50) pounds or more.

B.  Persons exempt from provisions of paragraphs 1 and 2 of subsection A of this section are:

1.  Persons storing lawfully taken wildlife in any home freezer or cold storage locker;

2.  Persons possessing items including but not limited to hides, heads or horns as specimens or trophies;

3.  Persons possessing wild waterfowl taken in compliance with and under provisions of federal laws pertaining thereto; or

4.  Persons possessing legally obtained wildlife, from a source other than the wild, as pets or for the purpose of training hunting dogs, except as otherwise provided for by law or under rules promulgated by the Wildlife Conservation Commission.

C.  Persons possessing products for human consumption that have been taken, processed, labeled and transported in accordance with the laws of the state of origin and federal law shall be exempt from the provisions of paragraphs 1 and 2 of subsection A of this section.  Provided:

1.  The person processing or offering the product for sale shall retain all necessary documents to evidence the state of origin of the wildlife product; and

2.  Nothing in this subsection shall allow a person to sell protected wildlife taken in this state except as otherwise provided by law.

D.  It shall be unlawful for any person to have in their possession any meat, head, hide, or any part of the carcass of any wildlife not legally taken.

E.  The applicable commercial or noncommercial wildlife  breeder's license shall be obtained if any wildlife is being propagated.

F.  Possession of game during the closed season, except as above provided, shall be prima facie evidence that such was taken in a closed season.

G.  Any person convicted of violating any provision of this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1974, c. 17, § 7-502, emerg. eff. April 8, 1974.  Amended by Laws 1991, c. 182, § 53, eff. Sept. 1, 1991; Laws 1992, c. 149, § 13, emerg. eff. April 30, 1992; Laws 2000, c. 119, § 1, eff. Nov. 1, 2000; Laws 2002, c. 346, § 3, eff. Nov. 1, 2002; Laws 2003, c. 188, § 4, eff. July 1, 2003.

§29-7-503.  Prohibition on buying, bartering, trading, selling, or offering or exposing for sale protected fish or wildlife - Exceptions - Penalties.

A.  Except as otherwise provided for by law, no person may buy, barter, trade, sell or offer, or expose for sale all or any part of any fish or wildlife or the nest or eggs of any bird, protected by law.  The carcasses or any parts thereof of legally acquired furbearing animals or coyotes may be purchased, bartered, traded, sold or offered for sale.  The fur or pelt of legally acquired squirrels may be purchased, bartered, traded, sold or offered for sale.

B.  Persons licensed to propagate or sell fish or wildlife pursuant to the provisions of the Oklahoma Wildlife Conservation Code and persons who have documentation of legally purchased fish or wildlife or parts thereof for resale are exempt from the provisions of this section.

C.  All wildlife or parts thereof seized pursuant to the provisions of this section and determined to be unfit for release in a suitable locale shall be sold.  The proceeds from said sale shall be deposited in the Wildlife Conservation Fund.

D.  No person shall buy, barter, trade, or sell, within this state, any furbearing animal, game animal, or game fish, or any part thereof, acquired from a source within or outside of this state unless at the time and place of each such sale, the seller shall possess an invoice signed by the person from whom said seller purchased said animals or fish, which shall contain a statement of the source from which said animals or fish were acquired, and the species and quantity of each species, or parts thereof, delivered to said seller.

E.  Persons who have obtained legal possession of wildlife or parts of wildlife after being given to the person for taxidermic preparation or processing of the meat for consumption shall be permitted to dispose of such, unless otherwise prohibited by law, under rules established by the Oklahoma Wildlife Conservation Commission.

F.  The animal, bird, fish, or part thereof shall be confiscated by the arresting authority and forwarded to the Commission to be held until the matter is resolved.  If a person violating the provisions of this section is convicted, the Commission shall retain and properly dispose of the confiscated animal, bird, fish, or part thereof.  If a person accused of violating the provisions of this section is acquitted, the confiscated animal, bird, fish, or part thereof shall be returned to the possession of the person from whom it was confiscated.

G.  The first violation of any of the provisions of this section shall be punishable by a fine of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not less than ten (10) days nor more than sixty (60) days, or by both said fine and imprisonment.

Subsequent violations of the provisions of this section shall be punishable by a fine of not less than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not less than ten (10) days nor more than sixty (60) days, or by both said fine and imprisonment.

Added by Laws 1974, c. 17, § 7-503, emerg. eff. April 8, 1974.  Amended by Laws 1979, c. 194, § 1; Laws 1983, c. 93, § 1, operative July 1, 1983; Laws 1991, c. 182, § 54, eff. Sept. 1, 1991; Laws 1994, c. 318, § 17, emerg. eff. June 8, 1994; Laws 1996, c. 135, § 4, eff. July 1, 1996; Laws 2000, c. 122, § 2, eff. Nov. 1, 2000; Laws 2003, c. 96, § 1, eff. Nov. 1, 2003.

§297504.  Importation, sale, possession of aigrettes, plumes, feathers, quills, wings, etc.

A.  Except as otherwise provided, no person may import, sell or possess for sale aigrettes, egret plumes and the feathers, quills, heads, wings, tails, skins or parts of skins of wild birds, either raw or manufactured, or any endangered or rare species.

B.  Exemptions to the above subsection A are:

1.  Importations, sales or possession for sale for scientific or educational purposes.

2.  The feathers or plumes of domestic fowl of any kind.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 7504, emerg. eff. April 8, 1974.

§297601.  Common carrier requirements.

A.  Except as provided by law, no railroad, express company or other common carrier or any agent, servant or employee thereof may receive for transportation or transport any wildlife or endangered or rare species in this state.

B.  All such companies in this state shall keep a copy of this Code on file at each of their shipping offices in this state for the information of their employees.

C.  Any aforesaid company, its agents, servants or employees convicted of violating the provisions of this section shall be fined not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1974, c. 17, § 17601, emerg. eff. April 8, 1974.

§297602.  General prohibition against transporting wildlife - Exceptions.

A.  Except as otherwise provided by law, no person may ship into or out of, transport into or out of, have in possession with the intent to so transport, or cause to be removed from this state:

1.  Any wildlife or parts thereof, nests of such wildlife, their eggs or their young; or

2.  Any endangered or threatened species.

B.  Exceptions to paragraph 1 of subsection A of this section:

1.  Dead fish or wildlife legally taken by licensed hunters or fishermen for noncommercial purposes only may be possessed, shipped, or transported into or within the borders of this state if it is accompanied by or has attached the appropriate certificate, license or tag under such rules and regulations as may be required.

2.  Rough fish products that have been completely processed into food and/or other products that such legally taken fish may yield may be exported from the state.

3.  Any rough fish taken by licensed commercial fishermen who have been issued a special permit as required by Section 4-105 of this title by the Director may be shipped, transported or exported pursuant to such permit.

4.  Any fish or wildlife lawfully bred or propagated may be shipped or transported within the confines of this state or exported out of this state.

5.  Any wildlife for which the Director has given an individual specific written authority for its transportation into or out of the state.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for a period not less than ten (10) days nor more than sixty (60) days, or by both such fine and imprisonment.

Added by Laws 1974, c. 17, § 7-602, emerg. eff. April 8, 1974.  Amended by Laws 1991, c. 182, § 55, eff. Sept. 1, 1991; Laws 1992, c. 149, § 14, emerg. eff. April 30, 1992; Laws 1996, c. 117, § 2, eff. July 1, 1996.

§297701.  Lands contained in the wilderness area.

A tract of land, legally described as:  All of Sections 5, 6, 7, 8, 17, 18, 19, 20, 29, 30, all in Township 3 South, Range 26 East, and all of Sections 1, 2, 10, 11, 12, 13, 24, 25, and portions of Sections 3, 4, 5, 8, 9, 14, 23, 26, all in Township 3 South of Base line, Range 25 East of the Indian Base and Meridian, situated in the County of McCurtain, State of Oklahoma, now owned in fee simple by the Department, is hereby designated as a wilderness area.

Insofar as humanly possible, those portions east of Broken Bow Lake are to be retained in a natural state with only nature operating to alter existing conditions.

Laws 1974, c. 17, § 7701, emerg. eff. April 8, 1974.

§297702.  Ingress and egress.

A.  Except as otherwise provided, no person may enter any of the wilderness area.

B.  Persons exempt from the above prohibition shall be:

1.  Persons possessing prior written permission from the Department;

2.  Departmental employees directly concerned with the management of the area;

3.  Employees of the Forestry Service directly concerned with the protection of the area from fire; and

4.  Persons concerned with the scientific study of the natural resources of the state, who are authorized by the Department.

C.  Any person convicted of violating this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period not more than thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 7702, emerg. eff. April 8, 1974.

§297703.  Prohibition on motordriven devices within the wilderness area.

A.  Except as otherwise provided, no person may use any motordriven conveyance or devices in any portion of the wilderness area east of Broken Bow Lake.

B.  Those persons exempted shall be those state and federal employees, specified in paragraphs 2 and 3, subsection B of Section 7702 of this title, in the performance of their duties.

C.  Any person convicted of violating the provisions of this section shall be punished by the imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than Two Hundred Dollars ($200.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both said fine and imprisonment.

Laws 1974, c. 17, § 7703, emerg. eff. April 8, 1974; Laws 1991, c. 182, § 56, eff. Sept. 1, 1991.

§297704.  Prohibition of commercial operations.

A.  No person may mine, remove any sand and/or gravel or cut and/or remove any timber in any portion of the wilderness area.

B.  Any person convicted of violating this section shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period of not less than ten (10) days nor more than sixty (60) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 7704, emerg. eff. April 8, 1974.

§297705.  Prohibition on removal of wildlife and plants.

A.  Except as otherwise provided, no person may collect, remove, lure, chase or cause to be removed, lured or chased any wildlife from the wilderness area or collect, remove or cause to be collected or removed any plant life from the wilderness area.

B.  Persons exempt from the above subsection are:

1.  Departmental employees pursuant to their duties; or

2.  Any person who has obtained prior specific written permission from the Director and who, at the time of such activity, has evidence of that permission upon his person.

C.  Any person convicted of violating the provisions of this section shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1974, c. 17, § 7705, emerg. eff. April 8, 1974.

§297706.  Prohibition on permanent structures.

With the exception of internal fences and existing Department buildings, no additional permanent structures may be erected or maintained in any part of the wilderness area east of Broken Bow Lake.

Laws 1974, c. 17, § 7706, emerg. eff. April 8, 1974.

§29-7-801.  Exotic wildlife - Penalties for releasing - Confiscation and disposal.

A.  The Commission is authorized to regulate the importation of exotic wildlife.  No exotic wildlife may be released into the wilds of Oklahoma without first obtaining written permission of the Director.  Any person releasing such exotic wildlife into the wilds of Oklahoma in violation of the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Thousand Dollars ($2,000.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days or by both such fine and imprisonment.

B.  Any bear or cat that will grow to reach the weight of fifty (50) pounds or more held or maintained in violation of this section may be confiscated and disposed of by the Wildlife Department or other law enforcement agency after proper notice and hearing except in an emergency situation.

Added by Laws 1974, c. 17, § 7-801, emerg. eff. April 8, 1974.  Amended by Laws 1987, c. 112, § 5, eff. Nov. 1, 1987; Laws 1994, c. 318, § 18, emerg. eff. June 8, 1994.

§298101.  Liberal interpretation.

The provisions of this Code, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purpose and object hereof.

Laws 1974, c. 17, § 8101, emerg. eff. April 8, 1974.

§298102.  Effect of headings.

Article and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.

Laws 1974, c. 17, § 8102, emerg. eff. April 8, 1974.

§298103.  Short title.

This act shall be known and may be cited as the Oklahoma Wildlife Conservation Code.

Laws 1974, c. 17, § 8103, emerg. eff. April 8, 1974.

§298104.  Resolution penalty provision.

It shall be a misdemeanor to violate any Commission rule or regulation promulgated by the Commission under the authority granted in this Code.  Any person so violating shall, upon conviction, be punished by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00) or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1974, c. 17, § 8104, emerg. eff. April 8, 1974.

§29-8-105.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§29-8-106.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§29-8-107.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§29-8-108.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§29-8-109.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§29-9-101.  Cash bail - Motor vehicle license in lieu of cash bail.

Except as otherwise provided by law, any person arrested for a violation of any section of this title shall be admitted to bail as follows:

1.  Post cash bail, which will be in the amount of the minimum fine for the offense committed plus court costs.  This bail will be mailed in an envelope addressed to the court clerk or hand delivered to the court clerk within seventy-two (72) hours after time of arrest by the arresting officer.  The arresting officer shall furnish a receipt to the person.  For the purpose of this section, cashier's checks, postal money orders, instruments commonly known as traveler's checks, certified checks, and personal checks shall be considered as cash.

2.  Any resident who does not post a cash bail shall deposit with the arresting officer, a valid license to operate a motor vehicle.  A nonresident arrestee posting cash by personal check shall deposit with the arresting officer the valid license of such person to operate a motor vehicle.  The receipt for a license shall cease to be valid as a license if the personal check is not honored after the last presentment.  The court clerk shall supply the Oklahoma Department of Wildlife Conservation with postage-paid preaddressed envelopes.  The cost of the envelopes and postage shall be paid from the court fund; or

3.  Deposit with the arresting officer a valid license to operate a motor vehicle, in exchange for an official receipt issued by the arresting officer.  The license and citation shall be transmitted by the arresting officer to the clerk of the court having jurisdiction over the offense.

Laws 1991, c. 182, § 57, eff. Sept. 1, 1991.

§29-9-102.  Application for duplicate motor vehicle license when original posted in lieu of cash bail - Operation of motor vehicle until arraignment.

Application for a duplicate license to operate a motor vehicle during the period when the original license is posted in lieu of cash bail shall be deemed a misdemeanor and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) or by imprisonment for not less than seven (7) days nor more than six (6) months, or by both such fine and imprisonment.  Notice of the fine and punishment shall be printed on the receipt issued for deposit of a license to operate a motor vehicle in lieu of cash bail.  The receipt for posting bail will be on the back of the citation issued.  Except as otherwise provided by law, the receipt shall be recognized as a license to operate a motor vehicle until the date of arraignment but not exceeding twenty (20) days.

Laws 1991, c. 182, § 58, eff. Sept. 1, 1991.

§29-9-103.  Return of motor vehicle license deposited in lieu of cash bail.

The court clerk shall return a license to operate a motor vehicle deposited in lieu of cash bail, as provided by this section to the defendant upon the following:

1.  Acceptance of the defendant's personal check for cash bail and collection of funds;

2.  Appearance to answer the charge or to post bond; or

3.  Election to enter a plea of guilty by transmitting to the court clerk the cash bail as provided by Section 57 of this act.

Laws 1991, c. 182, § 59, eff. Sept. 1, 1991.

§29-9-104.  Arraignment - Forfeiture of cash bail upon failure to appear - Bench warrant.

The arresting officer shall indicate on the citation the date of the arraignment.  The defendant shall appear in person or by counsel at the stated time and place for arraignment.  If the defendant fails to appear in court in person or by counsel for arraignment on the charge against him, or fails to arrange with the court within the time designated on the citation for a future appearance, the cash bail, if cash bail has been deposited by the defendant, shall be forfeited.  In addition, on motion of the district attorney, the court shall issue a bench warrant for the arrest of the defendant.

Laws 1991, c. 182, § 60, eff. Sept. 1, 1991.

§29-9-105.  Forfeiture of cash bail by signing guilty plea.

A defendant may, if the district court approves, forfeit his cash bail for a violation of a section of the Oklahoma Wildlife Conservation Code that carries a minimum fine of Fifty Dollars ($50.00) or less by signing a guilty plea on the back of the court copy of the citation.  The defendant will not have to appear for arraignment if the defendant elects to follow the procedure authorized in this section.

Laws 1991, c. 182, § 61, eff. Sept. 1, 1991.

§291001.  Use of certain mechanical fishing devices prohibited  Penalties.

A.  It shall be unlawful for any person to fish in any waters of this state by:

1.  Leaving visibly unattended for a period of more than six (6) hours any mechanical fishing device which automatically recoils when a fish strikes, including, but not limited to, the device commonly known as a "yo-yo";

2.  Use of any mechanical fishing device which automatically recoils when a fish strikes, including, but not limited to, the device commonly known as a "yo-yo", that does not have the name of the owner and the owner's address attached thereto; or

3.  Stringing or suspending any device, described in paragraph 1 of this subsection, from any horizontal line across any channel or navigable waterway, or attaching more than ten of any such devices from any one line or support.

B.  Any line or lines to which mechanical fishing devices are attached shall be:

1.  Made of nonmetallic material only;

2.  No greater than 50 feet in length; and

3.  Placed or suspended without restricting or impeding boat navigation between any two such lines.

C.  Any person violating the provisions of this section shall be fined not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00).

D.  Any mechanical fishing device being used in violation of this section shall be confiscated as contraband.

E.  No line or lines to which mechanical fishing devices are attached shall be placed in any body of water used by boats, unless marked so as to be visible to such boats using any such body of water at any time of the day or night.

Laws 1974, c. 61, § 1; Laws 1986, c. 56, § 1, eff. Nov. 1, 1986; Laws 1993, c. 214, § 9, eff. Sept. 1, 1993; Laws 1994, c. 85, § 1, eff. Sept. 1, 1994.

§29-1002.  Habitual wildlife violator.

A.  Any person who has been convicted or has pleaded guilty to two wildlife violations in a two-year period shall be known as a habitual wildlife violator and the annual hunting and fishing licenses issued pursuant to the Oklahoma Wildlife Conservation Code may be canceled and denied that person for a minimum of one (1) year.  After one (1) year, the person may apply for a new hunting and fishing license only after paying a reinstatement fee of Two Hundred Dollars ($200.00) for legal residents and Five Hundred Dollars ($500.00) for nonresidents.  The reinstatement fee shall be in addition to the fees required for the hunting or fishing license.

B.  A person found to be a habitual wildlife violator pursuant to subsection A of this section and who holds a lifetime hunting and fishing license may have the lifetime license suspended for a minimum of one (1) year.  After one (1) year and payment of the appropriate reinstatement fee as provided for in subsection A of this section, the lifetime license of the person shall be reinstated.  The person shall not be required to pay any additional fee for the lifetime license.

C.  No habitual wildlife violator shall fish or hunt while the license of the violator is suspended or whose license has been canceled.  Any person violating the provisions of this subsection, upon conviction thereof, shall be punished by a fine of not less than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a term not less than fifteen (15) days nor more than ninety (90) days or by both such fine and imprisonment.

Added by Laws 1991, c. 182, § 62, eff. Sept. 1, 1991.  Amended by Laws 2005, c. 302, § 1, eff. Nov. 1, 2005.



Title 30. — Guardian and Ward

OKLAHOMA STATUTES

TITLE 30.

GUARDIAN AND WARD

_________

§30-1.  Renumbered as § 1-105 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§301101.  Short title.

Sections 1101 through 5101 of this title shall be known and may be cited as the "Oklahoma Guardianship and Conservatorship Act".

Added by Laws 1988, c. 329, § 1, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 1, operative July 1, 1990.

§301102.  Articles in Act.

The Oklahoma Guardianship and Conservatorship Act shall be composed of the following articles:

Article I  General provisions

Article II  Minors

Article III  Adults

Article IV  Miscellaneous

Added by Laws 1988, c. 329, § 2, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 2, operative July 1, 1990.

§301103.  Purpose of Act  Legislative intent.

A.  It is the purpose of the Oklahoma Guardianship Act to promote the general welfare of all citizens by establishing a system of general and limited guardianships for minors and for incapacitated and partially incapacitated persons which provides for the protection of their rights and the management of their financial resources.

B.  It is the purpose of the system of general and limited guardianships for incapacitated and partially incapacitated persons established by this act to provide for the participation of such persons, as fully as possible, in the decisions which affect them.  It is the intent of the Oklahoma State Legislature:

1.  That the court shall exercise the authority conferred by the Oklahoma Guardianship Act so as to encourage the development of maximum selfreliance and independence of the incapacitated or partially incapacitated person and make appointive and other orders only to the extent necessitated by the mental and adaptive limitations or other condition of the incapacitated or partially incapacitated person warranting the procedure;

2.  That in performing their duties and exercising their powers, guardians and limited guardians of incapacitated or partially incapacitated persons shall:

a. assure, to the extent reasonably possible, that the rights of the wards for whom they are appointed are protected;

b. encourage, to the extent reasonably possible, incapacitated or partially incapacitated persons to participate to the maximum extent of their abilities in all decisions which affect them and to act on their own behalf on all matters in which they are able to do so within the limitations imposed by the court; and

c. as appropriate, assist their wards to develop or regain to the maximum extent possible their capacity to meet the essential requirements for their health or safety, or to manage their financial resources or both.

Added by Laws 1988, c. 329, § 3, eff. Dec. 1, 1988.

§301104.  Existing guardianships or conservatorships  Compliance with Act  Court review of cases.

A.  1.  Any guardianship or conservatorship in existence on or created on or after December 1, 1990, shall comply with the provisions of the Oklahoma Guardianship and Conservatorship Act.

2.  Unless otherwise modified or terminated, all guardianships and conservatorships established prior to the effective date of the Oklahoma Guardianship and Conservatorship Act shall remain in full force and effect.

3.  All guardians or conservators shall retain the powers assigned to them, unless otherwise modified or terminated by the court.

B.  The Chief Judge of each district court shall establish a schedule by court rule which shall provide for a court review by December 1, 1991 of each guardianship and conservatorship case in which a guardian or conservator was appointed after January 1, 1980.

Added by Laws 1988, c. 329, § 4, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 3, operative July 1, 1990.

§301105.  Guardian defined.

A guardian is a person appointed by the court to take care of the person or property of another.

R.L. 1910, § 3321.  Amended by Laws 1988, c. 329, § 5, eff. Dec. 1, 1988.  Renumbered from § 1 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§301106.  Guardians ad litem excluded.

The term "guardian" includes persons appointed as general and limited guardians of the person, general and limited guardians of property, and special guardians, but does not include persons appointed as guardians ad litem.

Added by Laws 1988, c. 329, § 6, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 4, operative July 1, 1990.

§301107.  Ward defined.

A person over whom a guardian is appointed and a person over whose property a guardian or conservator is appointed is called a ward.

R.L. 1910, § 3322.  Amended by Laws 1988, c. 329, § 7, eff. Dec. 1, 1988.  Renumbered from § 2 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§301108.  Guardians classified.

Guardians are either:

1.  General;

2.  Limited; or

3.  Special.

R.L. 1910, § 3323.  Amended by Laws 1988, c. 329, § 8, eff. Dec. 1, 1988.  Renumbered from § 3 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 5, operative July 1, 1990.

§301109.  General guardian.

A.  A general guardian is a guardian of the person or of all the property of the ward within this state or of both such person and property.

B.  A limited guardian is a person authorized by the court to exercise limited powers over the person of the ward, or over the property of the ward within this state, or over both such person and property.

R.L. 1910, § 3324.  Amended by Laws 1988, c. 329, § 9, eff. Dec. 1, 1988.  Renumbered from § 4 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 6, operative July 1, 1990.

§301110.  Special guardian.

A special guardian may be appointed by the court pursuant to Section 3115 of this title.

R.L. 1910, § 3325.  Amended by Laws 1988, c. 329, § 10, eff. Dec. 1, 1988.  Renumbered from § 5 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 7, operative July 1, 1990.

§30-1-111.  Definitions.

A.  As used in the Oklahoma Guardianship and Conservatorship Act:

1.  "Abuse" means the intentional infliction of physical pain, injury, or mental anguish or the deprivation of food, clothing, shelter, or medical care to an incapacitated person, partially incapacitated person, or a minor by a guardian or other person responsible for providing these services;

2.  "Confidential information" means medical records, physical, psychological or other evaluations of a ward or subject of the proceeding, initial and subsequent guardianship plans, reports of guardians, limited guardians and conservators submitted to the court in connection with a proceeding pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act;

3.  "Court" means a judge of the district court assigned to hear probate matters or assigned to the division of the district court designated to exercise probate jurisdiction;

4.  "Estate" means the property of the person whose affairs are subject to a guardianship proceeding;

5.  "Evaluation" means a professional assessment of:

a. the ability of an adult to receive and evaluate information effectively or communicate decisions,

b. the impact of any impairment of these skills on the capacity of the individual to meet the essential requirements for his physical health or safety, or to manage his financial resources, and

c. the services necessary to provide for the ward;

6.  "Exploitation" means an unjust or improper use of the resources of an incapacitated person, a partially incapacitated person, or a minor for the profit or advantage, pecuniary or otherwise, of a person other than an incapacitated person, a partially incapacitated person, or a minor through the use of undue influence, coercion, harassment, duress, deception, false representation, or false pretense;

7.  A "guardian of an incapacitated person" means a person who has been appointed by a court to serve as the guardian of an incapacitated person to assure that the essential requirements for the health and safety of said person are met, to manage the estate or financial resources of said person, or both;

8.  "Guardian ad litem" means, with respect to a guardianship proceeding, a person appointed by the court to assist the subject of the proceeding in making decisions with regard to the guardianship proceeding, or to make said decisions when the subject of the proceeding is wholly incapable of making said decisions even with assistance;

9.  "Guardianship plan" means the plan for the care and treatment of a ward, the plan for the management of the financial resources of a ward, or both;

10.  "Guardianship proceeding" means a proceeding for the appointment of a guardian, or for other orders regarding the condition, care or treatment or for the management of the financial resources of a ward;

11.  "Guardianship report" means any report required by the provisions of Sections 4-305 and 4-306 of this title;

12.  "Incapacitated person" means a person eighteen (18) years of age or older:

a. who is impaired by reason of:

(1) mental illness as defined by Section 1-103 of Title 43A of the Oklahoma Statutes,

(2) mental retardation or developmental disability as defined by Section 1-818.2 of Title 63 of the Oklahoma Statutes,

(3) physical illness or disability,

(4) drug or alcohol dependency as defined by Section 3-403 of Title 43A of the Oklahoma Statutes, or

(5) such other similar cause, and

b. whose ability to receive and evaluate information effectively or to make and to communicate responsible decisions is impaired to such an extent that said person:

(1) lacks the capacity to meet essential requirements for his physical health or safety, or

(2) is unable to manage his financial resources.

Whenever in the Oklahoma Statutes the term "incompetent person" appears and refers to a person who has been found by a district court to be an incompetent person because of an impairment or condition described in this paragraph it shall have the same meaning as "incapacitated person" but shall not include a person who is a partially incapacitated person;

13.  "Least restrictive dispositional alternative" means the form of assistance that least interferes with the legal ability of an incapacitated or partially incapacitated person to act in his own behalf;

14.  "Intangible personal property" means cash, stocks and bonds, mutual funds, money market accounts, certificates of deposit, insurance contracts, commodity accounts, and other assets of a similar nature;

15.  "Letters" means a document issued by the court subsequent to the appointment of a guardian which designates the name of the guardian and specifies the authority and powers of said guardian. Such document shall be endorsed thereon with the oath of the guardian that he will perform the duties of his office as guardian according to law;

16.  A "limited guardian" means a person appointed by the court to serve as the guardian of a partially incapacitated person and who is authorized by the court to exercise only:

a. some of the powers of a guardian of the person or whose power as guardian of the person extends only to certain matters pertaining to the care or control of the ward as specified by the court, or

b. certain powers as guardian of the property over the estate or financial resources of the ward, or whose powers as guardian of the property extend only to some portion of the estate or financial resources of the ward;

17.  "Manage financial resources" or "manage the estate" means those actions necessary to obtain, administer, and dispose of real property, business property, benefits and income, and to otherwise manage personal financial or business affairs;

18.  "Meet the essential requirements for physical health or safety" means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury is more likely than not to occur;

19.  "Minor" means a person under eighteen (18) years of age;

20.  "Neglect" means the failure to provide protection for an incapacitated person, a partially incapacitated person, or a minor who is unable to protect the person's own interest; or the failure to provide adequate shelter or clothing; or the harming or threatening with harm through action or inaction by either another individual or through the person's own action or inaction because of a lack of awareness, incompetence, or incapacity, which has resulted or may result in physical or mental injury;

21.  "Organization" means a corporation, trust, business trust, partnership, association, or other legal entity;

22.  "Partially incapacitated person" means an incapacitated person whose impairment is only to the extent that without the assistance of a limited guardian said person is unable to:

a. meet the essential requirements for his physical health or safety, or

b. manage all of his financial resources or to engage in all of the activities necessary for the effective management of his financial resources.

A finding that an individual is a partially incapacitated person shall not constitute a finding of legal incompetence.  A partially incapacitated person shall be legally competent in all areas other than the area or areas specified by the court in its dispositional or subsequent orders.  Such person shall retain all legal rights and abilities other than those expressly limited or curtailed in said orders;

23.  "Party" means the person or entity filing a petition, application, motion, acceptance of a testamentary nomination, or objection; the subject of a guardianship proceeding; and the guardian, the guardian ad litem and the conservator, if any such persons have been appointed;

24.  "Person" means an individual;

25.  "Property" means real property, personal property, income, any interest in such real or personal property and includes anything that may be the subject of ownership;

26.  "Restrictions on the legal capacity of a person to act in his own behalf" means powers of an incapacitated or partially incapacitated person which are assigned to a guardian;

27.  "Subject of the proceeding" means a minor or an adult:

a. who is the subject of a petition requesting the appointment of a guardian, limited guardian or special guardian,

b. for whom a guardian or limited guardian has been appointed by the court, or

c. an adult for whom a conservator is requested or appointed; and

28.  "Surcharge" means the imposition of personal liability by a court on a guardian or limited guardian for willful or negligent misconduct in the administration of the estate or other financial resources of a ward.

B.  1.  Nothing in this section shall be construed to mean an incapacitated person, a partially incapacitated person, or a minor is abused or neglected for the sole reason that a guardian or other person responsible, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practices of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of the person or minor in their trust, and, in the case of an adult, in accordance with the practices of or the express consent of the incapacitated or partially incapacitated person.

2.  Nothing contained in this subsection shall prevent a court from immediately assuming custody of a minor, pursuant to the Oklahoma Children's Code, and ordering whatever action may be necessary, including medical treatment, to protect the minor's health or welfare.

Added by Laws 1988, c. 329, § 11, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 8, operative July 1, 1990; Laws 1998, c. 298, § 1, eff. Nov. 1, 1998.

§301112.  Persons and property subject to act  Power of appointment  Parental rights.

A.  Except as otherwise specifically provided by law, the Oklahoma Guardianship and Conservatorship Act applies to:

1.  Minors in this state.  Guardianships for minors established pursuant to Section 3 of this act shall only be subject to provisions of the Oklahoma Guardianship and Conservatorship Act as provided in subsection B of this section;

2.  Incapacitated and partially incapacitated persons in this state; and

3.  Property located in this state of nondomiciliaries who are minors or incapacitated or partially incapacitated persons, or property coming into the control of a guardian who is subject to the laws of this state.

B.  Guardianships, subject to Section 3 of this act, shall be subject to Article 1 of the Oklahoma Guardianship and Conservatorship Act and Sections 4-501, 4-503, 4-706, 4-707, 4-801, 4-802, 4-901 and 4-902 of Title 30 of the Oklahoma Statutes.

C.  No person, whether a parent or otherwise, has any power as a guardian, except by appointment by a court.  The provisions of the Oklahoma Guardianship and Conservatorship Act shall not be construed to limit the parental rights of parents as the natural guardians of their children.

R.L. 1910, § 3327.  Amended by Laws 1988, c. 329, § 12, eff. Dec. 1, 1988.  Renumbered from § 7 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 9, operative July 1, 1990; Laws 2000, c. 385, § 13, eff. Nov. 1, 2000.

§301113.  Appointment of guardian  Jurisdiction.

A.  A guardian of the person or property, or both, of a person residing in this state, who is a minor, or an incapacitated or partially incapacitated person, may be appointed in all cases by the court as provided in this title.

B.  After the service of notice in a proceeding seeking the appointment of a guardian or other order, in subsequent proceedings pertaining to the guardianship of a ward and until termination of the proceeding, the court in which the petition is filed has exclusive jurisdiction to determine:

1.  The need for a guardian or other order; and

2.  How the estate of the ward shall be managed, expended, or distributed to or for the use of the ward or the dependents of the ward.

R.L. 1910, § 3328.  Amended by Laws 1988, c. 329, § 13, eff. Dec. 1, 1988.  Renumbered from § 8 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 10, operative July 1, 1990.

§301114.  Powers of court.

A.  In all cases the court making the appointment of a guardian has exclusive jurisdiction to control such guardian in the management and disposition of the person and property of the ward.

B.  The court has jurisdiction over guardianship proceedings, and has the following powers, which must be exercised in the manner prescribed by statute, to:

1.  Appoint and remove guardians for minors and for incapacitated and partially incapacitated persons;

2.  Issue and revoke letters of guardianship;

3.  Control the conduct of guardians with regard to the care and treatment provided to their wards;

4.  Control the conduct of guardians with regard to the management of the financial resources of their wards, including but not limited to the power to:

a. compel guardians to submit plans, reports, inventories and accountings to the court,

b. compel payment and delivery by guardians of property belonging to their wards,

c. order the payment of debts, the sale of property, and order and regulate the distribution of property which has been placed under the control or management of a guardian, and

d. settle the accounts of guardians;

5.  Appoint appraisers of the property of wards;

6.  Compel the attendance of witnesses and the production of documents and property;

7.  After a petition has been filed for appointment of a guardian for a minor, make or modify any temporary order of guardianship during the progress of the proceedings that would be in the best interest of the ward.  Any such temporary order may be entered ex parte with written notice sent to all parties directing them to appear before the court, at a time and place therein specified, not more than twenty (20) days from the time of making such order, to show cause why the order should not be granted for temporary guardianship; and

8.  Exercise all powers conferred by the Oklahoma Guardianship and Conservatorship Act, Section 1-101 et seq. of this title, and to make such orders as may be necessary for the exercise of said powers.

C.  The chief judge of each district court shall establish by court rule a system for:

1.  The filing of guardianship and conservatorship cases and records which distinguish them from probate cases; and

2.  Monitoring the filing of annual reports and inventories required by this title for the purpose of assuring that the court will be notified of annual reports as they fall due and whether or not said reports are filed.

R.L. 1910, § 3330.  Amended by Laws 1988, c. 329, § 14, eff. Dec. 1, 1988.  Renumbered from § 10 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 11, operative July 1, 1990; Laws 1992, c. 115, § 1, eff. Sept. 1, 1992.

§30-1-115.  Venue - Priorities of jurisdiction - Transfer - Consolidation.

A.  The venue for a guardianship proceeding is in:

1.  The district court of the county where the minor or the incapacitated or partially incapacitated person resides;

2.  The district court of the county where the proposed guardian resides if the proposed guardian is a member of the minor's or incapacitated person's family; or

3.  The district court of the county to which the cause is transferred by a judge of the court in which the petition was filed or the cause is pending.  Provided, venue to appoint the guardian of a nonresident minor or incapacitated person shall be in a county where the nonresident has property.

B.  If a proceeding pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to exercise jurisdiction over the proceeding and proceed with the action.  A court shall not exercise jurisdiction over a proceeding for guardianship of a minor pursuant to this title if, at the time the petition for guardianship is filed, another court of this state is exercising jurisdiction pursuant to Section 7002-1.1 of Title 10 of the Oklahoma Statutes, unless after notice to the parties in the deprived action, the written consent of such court is obtained and filed in the guardianship proceeding.

1.  If proceedings concerning the same estate, minor, alleged incapacitated or partially incapacitated person, or ward are commenced in more than one court of this state, the court in which a proceeding was first commenced shall continue to hear the matter and determine venue.  If the court where the proceeding was first filed determines that venue is properly in another court, it shall transfer the proceeding to the other court.

2.  If the court finds that in the interest of justice a proceeding should be conducted in another court of this state, the court may transfer the proceeding to the other court.

C.  If both guardianship and conservatorship proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.

Added by Laws 1988, c. 329, § 15, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 12, operative July 1, 1990; Laws 2005, c. 69, § 3, eff. Nov. 1, 2005.

NOTE:  Laws 1990, c. 51, § 20 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§301116.  Place of hearing  Order and decree.

A.  The power conferred upon the court in relation to guardians and wards may be exercised in chambers or elsewhere in the discretion of the judge.  Any hearing held pursuant to the provisions of this act may be held at such place as the court directs.

B.  Any order appointing a guardian must be entered as and become a decree of the court.

C.  Except as otherwise specifically provided by this act, the provisions of Title 58 of the Oklahoma Statutes relative to the estates of decedents, so far as they relate to the practice in the courts, apply to proceedings under this title.  The rules of civil procedure including the rules concerning discovery, vacation of orders and appellate review, govern proceedings subject to the Oklahoma Guardianship and Conservatorship Act unless otherwise provided in this title or Title 58 of the Oklahoma Statutes.

R.L. 1910, § 6585.  Amended by Laws 1953, p. 249, § 87; Laws 1988, c. 329, § 16, eff. Dec. 1, 1988.  Renumbered from Title 58, § 893 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 13, operative July 1, 1990.

§301117.  Guardians ad litem  Power to appoint  Appointment.

A.  Nothing contained in this title affects or impairs the power of any court to appoint a guardian ad litem to defend the interests of any minor interested in any suit or matter pending therein.

B.  At any point in a guardianship proceeding, the subject of the proceeding, his attorney, the guardian of the subject of the proceeding or anyone interested in the welfare of the subject of the proceeding may file an application to have a guardian ad litem appointed by the court, or the court on its own motion may appoint a guardian ad litem.  If not precluded by a conflict of interest, a guardian ad litem may be appointed to represent several persons or interests.

R.L. 1910, § 6537.  Amended by Laws 1953, p. 249, § 86; Laws 1988, c. 329, § 17, eff. Dec. 1, 1988.  Renumbered from Title 58, § 891 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 14, operative July 1, 1990.

§301118.  Guardian of nonresident.

A guardian of the property, within this state, of a person not residing therein, who is a minor, or an incapacitated or partially incapacitated person, may be appointed by the court as provided by this title.

R.L. 1910, § 3329.  Amended by Laws 1988, c. 329, § 18, eff. Dec. 1, 1988.  Renumbered from § 9 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 15, operative July 1, 1990.

§301119.  Powers of guardian.

A guardian has only those powers over the person or the property of the ward, or both such person and property, as ordered by the court pursuant to this title.

R.L. 1910, § 3333.  Amended by Laws 1988, c. 329, § 19, eff. Dec. 1, 1988.  Renumbered from § 14 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 16, operative July 1, 1990.

§301120.  Power of guardian of the person  Report of change of ward's abode  Power of limited guardians.

A.  A guardian, including a special guardian, of the person is charged with the custody of the ward, and must look to the support, health and education of the ward.  Except as provided by Section 3-113 of this title, he may fix the place of abode of the ward at any place within the county, but not elsewhere, without permission of the court and any change in the place of abode of a ward within the county shall be reported to the court.

B.  Limited guardians of partially incapacitated persons shall not have custody of the person of the ward and shall have only those powers or controls over the person of the ward specifically ordered in a dispositional order or other order of the court.

R.L. 1910, § 3334.  Amended by Laws 1988, c. 329, § 20, eff. Dec. 1, 1988.  Renumbered from § 15 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 17, operative July 1, 1990.

§301121.  Guardian of the property  Power  Fiduciary duty.

A.  A guardian of the property must keep safely the property of his ward.  He must not permit any unnecessary waste or destruction of the real property, nor make any sale of such property without the order of the court, but must so far as it is in his power, maintain the same, with its buildings and appurtenances, out of the income or other property of the estate, and deliver it to the ward or the successors of the ward at the close of his guardianship, in as good condition as he received it.

B.  A guardian of the property, in relation to powers conferred pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act, shall act as a fiduciary and shall perform, diligently and in good faith, as a prudent person would in managing his own property, not with regard to speculation but with regard to conservation and growth, and the specific duties and powers assigned by the court.

R.L. 1910, § 3335.  Amended by Laws 1988, c. 329, § 21, eff. Dec. 1, 1988.  Renumbered from § 16 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 18, operative July 1, 1990.

§301122.  Confidential information filed with court.

A.  Confidential information filed with or submitted to the court in conjunction with any proceeding pursuant to the Oklahoma Guardianship and Conservatorship Act, shall not constitute a public record and shall be sealed by the court.  Access to confidential information shall be strictly controlled.  Except upon court order, no confidential information shall be disclosed to persons other than:

1.  The subject of the proceeding and the subject's attorney;

2.  The guardian ad litem;

3.  If the subject of the confidential information is a ward, the guardian or conservator of such ward;

4.  If the subject of the confidential information is the guardian or conservator, the ward and the subject's attorney, and the attorney of such guardian or conservator;

5.  Abstractors licensed pursuant to the Oklahoma Abstractors Law, for the purpose of having access to records regarding minors and determinations of persons as incapacitated or partially incapacitated persons pursuant to the Oklahoma Guardianship Act. Abstractors shall maintain the confidentiality of this data, except for such parts as are relevant to the land title being researched;

6.  An authorized representative of the United States Department of Veterans Affairs upon presentation of proper identification; and

7.  An authorized representative of the Department of Human Services upon presentation of proper identification.

B.  The fact of the existence of a guardianship or conservatorship of a person or that person's estate shall not be considered confidential information.

Added by Laws 1988, c. 329, § 22, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 12, § 1, emerg. eff. March 27, 1989; Laws 1990, c. 323, § 79, operative July 1, 1990; Laws 1991, c. 18, § 2, emerg. eff. March 29, 1991; Laws 1992, c. 395, § 1, eff. Sept. 1, 1992; Laws 1999, c. 214, § 1, eff. Nov. 1, 1999.

§301123.  Letters of guardianship.

Letters of guardianship are evidence of the transfer of the management or administration of all assets, or the part thereof specified in the letters, of a ward to the guardian.  An order terminating a guardianship is evidence of transfer of the management or administration of all assets subject to the guardianship from the guardian to the ward, or to successors of the ward.

Added by Laws 1988, c. 329, § 23, eff. Dec. 1, 1988.

§30-1-124.  Guardianship and conservatorship handbook and duties summary.

The Administrative Office of the Courts shall prepare a guardianship and conservatorship handbook for distribution to the district courts.  The handbook shall be written in clear, simple language and shall include information about the laws and procedures which apply to adult guardianships and conservatorships and the duties and responsibilities of such guardians and conservators.  In conjunction with the guardianship handbook, the Administrative Office of the Courts shall develop a summary of the duties of guardians and conservators including, but not limited to, statutory notices, timetables, and required court approvals.  The summary shall emphasize the significance of timely accountability to the court and to the ward as well as the sanctions and penalties which may be imposed for failure to comply with the requirements of the law or orders of the court.  Copies of the handbook shall be made available to the public through the offices of the district court clerks.

Added by Laws 1988, c. 329, § 24, eff. Dec. 1, 1988.  Amended by Laws 1994, c. 234, § 3, eff. Sept. 1, 1994.

§30-1-125.  Computation of time.

The time within which an act is to be done, as provided for in Title 30 of the Oklahoma Statutes, shall be computed by excluding the first day and including the last day.  If the last day is a legal holiday as defined by Section 82.1 of Title 25 of the Oklahoma Statutes, it shall be excluded.  The provisions of this section are hereby declared to be a clarification of the law as it existed prior to the effective date of this act and shall not be considered or construed to be a change of the law as it existed prior to the effective date of this act.  Any action or proceeding arising under Title 30 of the Oklahoma Statutes prior to the effective date of this act for which a determination of the period of time prescribed by this section is in question or has been in question due to the enactment of Section 20, Chapter 293, O.S.L. 1999, shall be governed by the method for computation of time as prescribed by this section.

Added by Laws 2000, c. 260, § 2, emerg. eff. June 1, 2000.

§30-2.  Renumbered as § 1-107 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302101.  When guardian of minor to be appointed  Petition  Notice.

A.  The court of each county, when it appears necessary or convenient, may appoint guardians for the persons and estates, or either, or both of them, of minors.

B.  Such appointment may be made on the verified petition of a relative or other person in behalf of such minor.

C.  1.  Before making the appointment, the court may receive an investigation and report regarding the background and home of the prospective guardian.  The investigation and report of the prospective guardian and placement restrictions and requirements shall be made pursuant to the requirements of the Oklahoma Adoption Code.  In determining whether to require a home study pursuant to the provisions of this paragraph, the court shall balance the need for a home study to protect the best interests of the minor with the ability of the prospective guardian to pay for the home study.

2.  a. Costs of the home study shall be assessed against any private child-placing agency having custody of the child, or the person having legal custody of the child or the prospective guardians of the child.

b.  (1) For any child in the custody of the Department of Human Services or the Department of Juvenile Justice, the applicable Department shall conduct or provide for the home study for such child as required by the Oklahoma Children's Code or the Oklahoma Juvenile Code.

(2) The Department of Human Services or the Department of Juvenile Justice shall not be required by any court to conduct or provide for a home study and report to the court on guardianship placements for any child that is not in the custody of either Department.

3.  An order appointing a guardian of the minor who has a parent living or other person legally responsible for the child shall comply with the provisions of Section 2-108 of this title.

D.  In addition, before making the appointment, the court must cause notice of the hearing on the petition for appointment of a guardian for a minor to be given in the form required by the court to the minor if the minor has attained the age of fourteen (14) as of the date the petition is filed.  The court shall also cause notice to be sent to the following persons:

1.  The thenliving parents of the minor and any other person having custody of the minor, if such parent or person is not one of the petitioners;

2.  If the minor has no thenliving parent, then to one of the  thenliving grandparents who is not one of the petitioners and who is not married to one of the petitioners; and

3.  If there is no such thenliving grandparent or if there is no such thenliving grandparent whose address is known to the petitioner, then notice shall be given to an adult relative, if any, of the minor residing in the county in which the petition was filed.

E.  Such notice shall be mailed to each person, entitled to notice pursuant to this section, at that person's address as lastknown to the petitioner, at least ten (10) days prior to the date set by the court for hearing on the petition.  Provided the court may direct a shorter notice period if the court deems such shorter notice period to be appropriate under the circumstances.  If there is no person other than the minor who is entitled to notice, or if the address of any person, other than the minor, who is entitled to notice is not known to the petitioner, the petition shall so allege.  The court may direct that notice, other than notice to the minor if the minor has attained the age of fourteen (14), be waived or be given to any person or persons other than the minor in such manner as the court determines and directs.

R.L. 1910, § 6522.  Amended by Laws 1953, p. 244, § 64; Laws 1969, c. 302, § 27, eff. Jan. 1, 1970; Laws 1988, c. 329, § 25, eff. Dec. 1, 1988.  Renumbered from § 761 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 19, operative July 1, 1990; Laws 2004, c. 158, § 1.

§302102.  Nominations of guardian.

A.  A guardian of the person or estate, or of both, of a child born, or likely to be born, may be nominated by will or by other written instrument, to take effect upon the death of the parent so nominating:

1.  If the child is born in wedlock, by either parent or by both parents.

2.  If the child is born out of wedlock, by the mother of the child or by the natural father of the child, if said natural father has acknowledged paternity pursuant to Section 55 of Title 10 of the Oklahoma Statutes or has been judicially determined to be the father of the child at a paternity proceeding pursuant to Section 70 of Title 10 of the Oklahoma Statutes, or by both such mother and father.

B.  A nomination made by a parent who has relinquished parental rights pursuant to an adoption proceeding or whose parental rights have been terminated by a district court shall have no effect.

R.L. 1910, § 3326.  Amended by Laws 1988, c. 329, § 26, eff. Dec. 1, 1988.  Renumbered from § 6 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1991, c. 71, § 6, emerg. eff. April 15, 1991.

§302103.  Nomination and appointment of guardian  Age of minor.

A.  If the minor is under the age of fourteen (14) years, the court may name and appoint his guardian.  If the minor has attained the age of fourteen (14) years, the minor may nominate his own guardian, who, if approved by the court, must be appointed accordingly.

B.  The court, in appointing a guardian for a minor, is to be guided by Section 21.1 of Title 10 of the Oklahoma Statutes.

R.L. 1910, § 6523.  Amended by Laws 1953, p. 244, § 65; Laws 1988, c. 329, § 27, eff. Dec. 1, 1988.  Renumbered from Title 58, § 762 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302104.  Nomination of guardian by minor at 14 years of age  Approval of court.

When a guardian has been appointed by the court for a minor under the age of fourteen (14) years, the minor, at any time after he has attained age fourteen (14), may nominate his own guardian, subject to the approval of the court.

R.L. 1910, § 6529.  Amended by Laws 1988, c. 329, § 28, eff. Dec. 1, 1988.  Renumbered from Title 58, § 768 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302105.  Appointment when ward's nominee ineligible.

If a guardian nominated by a minor who has attained the age of fourteen (14) years is not approved by the court or if, after being notified by the court, the minor neglects for ten (10) days to nominate a suitable person, the court may name and appoint a guardian in the same manner as if the minor was under the age of fourteen (14) years.

R.L. 1910, § 6524.  Amended by Laws 1988, c. 329, § 29, eff. Dec. 1, 1988.  Renumbered from Title 58, § 763 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302106.  Appointment of parents as guardians.

A minor's parent who is competent to transact his or her own business and not otherwise unsuitable or disqualified by law to serve as the guardian of said minor, shall be entitled to the guardianship of the minor until the minor has attained the age of fourteen (14) years.  The parent petitioning the court for appointment as guardian of the minor must have the endorsement or nomination of the other parent, if the natural parents of the minor are married and living together.  In cases where both parents are separately seeking appointment as guardian of the minor, the court may, upon full investigation, appoint the parent who in the judgment of the court is the most competent to look after the interest of said minor.

R.L. 1910, § 6530.  Amended by Laws 1913, c. 29, p. 59, § 1; Laws 1988, c. 329, § 30, eff. Dec. 1, 1988.  Renumbered from Title 58, § 769 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302107.  Guardian in charge of education.

If the minor has no father or mother living who is competent to have charge of the education of the minor, the guardian appointed by the court shall have the same.

R.L. 1910, § 6531.  Amended by Laws 1988, c. 329, § 31, eff. Dec. 1, 1988.  Renumbered from Title 58, § 801 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302108.  Education and maintenance of minor - Income from property of minor - Orders appointing guardian.

A.  If any minor, having a parent or parents living, has property, the income of which is sufficient for his maintenance and education in a manner more expensive than such parent or parents can reasonably afford, regard being had to all of the circumstances of the case, the expenses of the education and maintenance of such minor may be defrayed out of the income of the property of the minor in whole or in part, as judged reasonable and as directed by the court.  The charges therefore may be allowed accordingly in the settlement of the accounts of the guardian of the minor.

B.  1.  Any order appointing a guardian of the minor who has a parent living or other person legally responsible for the support of the child shall:

a. provide for the payment of child support by the parent or other responsible party pursuant to the Oklahoma child support guidelines, and

b. contain an income assignment provision pursuant to Section 115 of Title 43 of the Oklahoma Statutes.

2.  The provisions of this subsection shall not apply to parents whose rights and responsibilities have been terminated to the child unless the termination order requires payment of child support.

3.  Any guardianship or conservatorship for a minor created on or after December 1, 2000, shall comply with the provisions of this subsection.  Guardianships or conservatorships for a minor in existence prior to December 1, 2000, shall comply with the provisions of this subsection as ordered by the court.

R.L. 1910, § 6535.  Amended by Laws 1988, c. 329, § 32, eff. Dec. 1, 1988.  Renumbered from § 802 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 2000, c. 385, § 14, eff. Nov. 1, 2000.

§302109.  Conditions of appointment.

A.  When any person is appointed guardian of a minor, the court may include in the order of appointment conditions providing for the care, treatment, education and welfare of the minor.

B.  The performance of such conditions shall be a part of the duties of the guardian, for the faithful performance of which he and the sureties on his bond are responsible.

R.L. 1910, § 6533.  Amended by Laws 1988, c. 329, § 33, eff. Dec. 1, 1988.  Renumbered from Title 58, § 770 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 20, operative July 1, 1990.

§302110.  Investments authorized.

A guardian legally holding funds or assets belonging to or for the benefit of a minor may with the approval of the district court or other court in which such estate is pending, invest such funds or assets or any part thereof, in single premium life, single premium endowment, or single premium annuity contracts of legal reserve life insurance companies as are duly licensed and qualified to transact business within this state.

Added by Laws 1947, p. 346, § 1.  Renumbered from Title 58, § 816.1 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 21, operative July 1, 1990.

§302111.  Contracts on lives of wards and beneficiaries of trust funds.

Such contracts may be issued on the life of a ward or beneficiary of a trust fund, and shall be so drawn by the insuring company so that the proceeds, or avails thereof shall be the sole property of the person whose funds are invested.

Added by Laws 1947, p. 347, § 2.  Renumbered from Title 58, § 816.2 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 22, operative July 1, 1990.

§302112.  Interest of guardian.

Such contracts may not be purchased from any company for which the guardian is acting as agent, or receives any commission, or part of any commission, directly or indirectly paid by such company to its agent soliciting or selling such contract.

Added by Laws 1947, p. 347, § 3.  Renumbered from Title 58, § 816.3 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 23, operative July 1, 1990.

§302113.  When power of guardian appointed by parent ceases.

The power of a guardian appointed for a minor ceases upon:

1.  The removal of the guardian;

2.  The solemnized marriage of the ward; or

3.  The ward's attaining majority.

R.L. 1910, § 3338.  Amended by Laws 1988, c. 329, § 34, eff. Dec. 1, 1988.  Renumbered from § 19 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 24, operative July 1, 1990.

§302114.  Release of minor ward at majority.

After a minor ward has come to his majority, such ward may settle accounts with his guardian and give him a release, which is valid, subject to approval of the court, if obtained fairly and without undue influence.

R.L. 1910, § 3340.  Amended by Laws 1988, c. 329, § 35, eff. Dec. 1, 1988.  Renumbered from § 21 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§302115.  Limitation of discharge by court.

A guardian of a minor appointed by a court is not entitled to his discharge until one (1) year after the majority of the ward unless the court determines that the minor has earlier validly released said guardian after a final accounting.

R.L. 1910, § 3341.  Amended by Laws 1988, c. 329, § 36, eff. Dec. 1, 1988.  Renumbered from § 22 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-2-116.  Delivery of up to $10,000 of minor's estate to custodian, parent or minor.

A.  1.  When the whole estate of a minor does not exceed the value of Ten Thousand Dollars ($10,000.00), the court may, in its discretion, without the appointment of a guardian or the giving of bond, authorize and direct:

a. the delivery of the property or any portion thereof to one or more custodians pursuant to the Oklahoma Uniform Transfers to Minors Act or to one or more other custodians designated by the court, or

b. the payment or delivery of the property or any portion thereof to the parent of the minor, or to the person having the care or custody of the minor, or to the minor.  The person receiving the property shall pay necessary expenses of the minor and hold, manage, and dispose of the property in the manner directed by the court.

2.  When the whole estate of a minor exceeds the value of Ten Thousand Dollars ($10,000.00), the court may, in its discretion, without the appointment of a guardian or the giving of bond, authorize and direct:

a. the delivery of property having a value of up to Ten Thousand Dollars ($10,000.00) to one or more custodians pursuant to the Oklahoma Uniform Transfers to Minors Act or to one or more other custodians designated by the court, or

b. the payment or delivery of up to Ten Thousand Dollars ($10,000.00) of the property or any portion thereof to the parent of the minor, or to the person having the care or custody of the minor, or to the minor.  The person receiving the property shall pay necessary expenses of the minor and hold, manage, and dispose of the property in the manner directed by the court.

B.  The person making payment, delivery, transfer or issuance of property or evidence thereof to the individual or custodian designated by the court pursuant to this section is discharged and released to the same extent as if payment, delivery, transfer, or issuance was made to a guardian of the minor, and the person is not required to see to the application thereof.  A person making payment, delivery, transfer, or issuance of property, or evidence thereof, to a next friend or guardian ad litem may be discharged and released as provided for by this act.

Added by Laws 1967, c. 51, § 1, emerg. eff. April 14, 1967.  Amended by Laws 1988, c. 329, § 37, eff. Dec. 1, 1988.  Renumbered from § 898.1 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1996, c. 293, § 2, eff. Nov. 1, 1996.

§30-3.  Renumbered as § 1-108 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§303101.  Petition for appointment of guardian.

A.  Any person interested in the welfare of a person believed to be an incapacitated person or partially incapacitated person may file a petition alleging that such person is an incapacitated or partially incapacitated person, and request the appointment of a guardian.

B.  The petition shall be verified and shall specify:

1.  The names and addresses of persons entitled to notice pursuant to Section 3110 of this title and to the attorney of the subject of the proceeding, if any, and if known to the petitioner;

2.  The nature and degree of the alleged incapacity;

3.  The relief requested and the facts and reasons supporting the need for such relief including, where applicable, a description of any acts or behavior of the subject of the proceeding which gave rise to the allegations; and

4.  The estimated value of all intangible personal property of the ward.

C.  A copy of the results of any physical, psychological or other appropriate professional evaluation of the condition of the subject of the proceeding which has been completed within sixty (60) days prior to the filing of the petition, may be attached to the petition at the time it is filed.

D.  A guardianship plan or plans substantially in the form required by Section 3-120 or Section 3-122 of this title or both, as appropriate, may be attached to the petition at the time it is filed or may be submitted to the court at the time of the hearing.

Added by Laws 1988, c. 329, § 38, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 25, operative July 1, 1990.

§303102.  Nomination of guardians or alternate guardians by adult  Priorities of nominations.

A.  Every person eighteen (18) years of age or older who is of sound mind and not acting under duress, menace, fraud or undue influence, may nominate a guardian of his person and property, or of either, as provided by this section.  Such nomination shall, in the event of the incapacity or partial incapacity of said person be proved in the same manner as any other writing.  The nomination shall be binding on any court having jurisdiction of said guardianship subject to the disqualification of the nominee by the court.

B.  Such nomination shall be in writing and shall be signed by the person making such nomination.  The nomination shall be substantially in the following form:

Nomination of Guardian by an Adult

I, ____________________, being of sound mind and not

(Name)

acting under any duress, menace, fraud, or other undue influence do hereby nominate (Name, current residence, and relationship, if any, of the nominee) to serve as the guardian of my (person, property, both) in the event that after the date of this instrument I become incapacitated.

Executed at ________________________ (city, state)

on this______day of_________, 19__.

______________________

Signature

C.  In such nomination, the person making it may nominate an alternate guardian or guardians to act in the event a previously named nominee is unable or unwilling to act as guardian.

D.  If the same person has executed more than one nomination of a guardian:

1.  The most recent nomination shall control; or

2.  If two or more nominations bear the same most recent date the court may appoint one of the nominees or may appoint more than one of the nominees as coguardians upon determining the nominator to be an incapacitated or partially incapacitated person.

E.  This section shall not be construed as amending or in any manner affecting special powers of attorney, Sections 1051 through  1077 of Title 58 of the Oklahoma Statutes, or durable powers of attorney or express trusts established pursuant to the provisions of Title 60 of the Oklahoma Statutes.

Added by Laws 1961, p. 441, § 1.  Amended by Laws 1988, c. 329, § 39, eff. Dec. 1, 1988.  Renumbered from Title 58, § 896 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 26, operative July 1, 1990.

§303103.  Nomination of guardian or limited guardian by will.

A parent of an unmarried incapacitated or partially incapacitated person, the spouse of a married incapacitated or partially incapacitated person, or an adult child of such person who is serving as guardian or limited guardian may nominate by will, or by other writing executed by the nominating parent or parents, spouse, or adult child, an individual to serve as guardian or limited guardian upon the death or incapacity of the nominator.  Such nomination shall be executed by the nominator in the same manner as provided for nominations made pursuant to Section 3102 of this  title.

Added by Laws 1988, c. 329, § 40, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 27, operative July 1, 1990.

§303104.  Priorities for selection by court of guardian or limited guardian  Appointment of organization  Determination of suitability  Appointment of public agency.

A.  The following priorities shall guide the selection by the court of a guardian or limited guardian of an incapacitated or partially incapacitated person from among those eligible:

1.  The individual or individuals nominated by the subject of the proceeding pursuant to Section 3102 of this title;

2.  The current guardian or limited guardian appointed or recognized by the appropriate court of any other jurisdiction in which the incapacitated or partially incapacitated person resides;

3.  An individual nominated by the will or by other writing of a deceased parent, spouse, or an adult child who was serving as the guardian or limited guardian of the subject of the proceeding;

4.  The spouse of the subject of the proceeding;

5.  An adult child of the subject of the proceeding;

6.  A parent of the subject of the proceeding;

7.  A sibling of the subject of the proceeding; or

8.  Any individual approved by the court with whom the subject of the proceeding has been living for more than six (6) months prior to the filing of the petition.  Provided that any owner, operator, administrator or employee of a facility subject to the provisions of the Nursing Home Care Act, the Residential Home Care Act or the Group Homes for the Developmentally Disabled or Physically Handicapped Persons Act shall not be appointed guardian or limited guardian of a resident of such facility unless said owner, operator, administrator or employee is the spouse of said resident, or a relative of said resident within the second degree of consanguinity and is otherwise eligible for appointment.

B.  When the guardian or limited guardian of an incapacitated or partially incapacitated person is the guardian of property only, the court may appoint an organization which is eligible to manage the financial resources of an individual and has fiduciary powers, or its successor in interest, when:

1.  Such organization is nominated by the subject of the proceeding pursuant to Section 3102 of this title; or

2.  Such organization is nominated by a person eligible to make such nomination pursuant to Section 3103 of this title; or

3.  The appointment of such organization is in the best interest of the subject of the proceeding.

C.  The court shall make reasonable inquiry to determine whether the person or organization proposed to serve as the guardian or limited guardian of an incapacitated or partially incapacitated person is suitable and will exercise the powers and carry out the duties and responsibilities of guardian or limited guardian in the best interest of the ward.  The court shall also inquire of the proposed guardian of the person of the ward as to how the guardian proposes to provide for the care of the ward, and of the proposed guardian of the estate of the ward as to how the guardian proposes to manage the property of the ward and to provide for the ward's financial care.  The court shall make such orders with respect thereto as the court deems to be for the best interest of the ward.

D.  A public agency shall not be appointed to serve as guardian for an adult except as provided in Section 1415 of Title 10 and Section 10108 of Title 43A of the Oklahoma Statutes.

Added by Laws 1988, c. 329, § 41, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 28, operative July 1, 1990.

§303105.  Court appointment where nominee is unable, unwilling or cannot qualify to serve.

In the event the person nominated is unable, unwilling, or cannot qualify to so serve, the court shall make a finding of such fact and shall proceed to the appointment of a guardian as if such nomination had not been made, taking into account any alternative guardian named in the nomination.

Added by Laws 1961, p. 441, § 2.  Amended by Laws 1988, c. 329, § 42, eff. Dec. 1, 1988.  Renumbered from Title 58, § 897 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§303106.  Rights of individual alleged to be or found to be incapacitated or partially incapacitated  Confidentiality  Relief from costs and fees  Record.

A.  In all hearings conducted pursuant to Article III of the Oklahoma Guardianship and Conservatorship Act, an individual who is alleged to be or found to be an incapacitated or partially incapacitated person shall have a right to:

1.  Notice as provided in Section 3110 of this title;

2.  Be present at such hearings;

3.  Compel the attendance of witnesses;

4.  Present evidence;

5.  Crossexamine witnesses;

6.  Appeal adverse orders and judgments as provided by the rules of civil procedure;

7.  Representation by courtappointed counsel upon request; and

8.  Request that the proceedings be closed to the public.

B.  The requirement of notice to the subject of the proceeding shall not be waived.  The requirement that the subject of the proceeding be present at a hearing may be waived only for good cause shown.  The court shall make inquiries to determine whether there is sufficient cause to waive the right to be present.  Whenever the requirement that the subject of the proceeding be present is waived, the court shall make a finding on the record as to the reason the subject of the proceeding is not present at the proceeding and the alternatives which were considered to enable the subject of the proceeding to be present.

C.  Any person may apply for permission to participate in a proceeding or to be admitted to a proceeding which has been closed to the public.  The court may grant the request to participate upon determining that the best interest of the subject of the proceeding will be served thereby.  The court may, for good cause shown, grant the request of such person for permission to be admitted to the closed proceeding upon determining that said person has a legitimate interest in the proceedings.  In granting either request, the court may impose any appropriate conditions it deems necessary.

D.  If the subject of the proceeding is under the influence of psychotropic medication, during any judicial hearing held pursuant to  the Oklahoma Guardianship and Conservatorship Act, the court shall be advised of this fact, the purpose of the medication, and the effect which it may have on the individual's actions, demeanor and participation at the hearing.

E.  Statements of individuals alleged or found to be partially  incapacitated or incapacitated persons made during the course of the evaluations, examinations and treatment pursuant to the Oklahoma Guardianship and Conservatorship Act shall be privileged and confidential.  Such statements shall not be admissible without the individual's consent in any civil or criminal proceeding other than a proceeding held pursuant to the Oklahoma Guardianship and Conservatorship Act.

F.  A party to a proceeding held pursuant to the Oklahoma Guardianship and Conservatorship Act may be relieved of court costs and filing fees as specified by Section 152 of Title 28 of the Oklahoma Statutes or as provided by Section 192 of Title 56 of the Oklahoma Statutes.

G.  At the request of any party to a proceeding pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act, the court shall order that a stenographic or mechanical record of the proceeding be made.

Added by Laws 1988, c. 329, § 43, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 29, operative July 1, 1990.

§30-3-106.1.  Court-appointed advocates for vulnerable adults programs.

A.  As used in this section:

1.  "Court-appointed advocates for vulnerable adults" or "CAAVA" means a responsible adult who has been trained and is supervised by a court-appointed advocates for vulnerable adults program recognized by the court, and who has volunteered to be available for appointment under this section to serve as an officer of the court, as a guardian ad litem to represent the best interests of any vulnerable adult over whom the district court exercises jurisdiction, until discharged by the court;

2.  "Court-appointed advocates for vulnerable adults program" means an organized program, administered by either an independent, not-for-profit corporation, a dependent project of an independent, not-for-profit corporation, or a unit of local government, which recruits, screens, trains, assigns, supervises and supports volunteers to be available for appointment by the court as guardians ad litem, to represent the best interests of a vulnerable adult;

3.  "Vulnerable adult" means a person, eighteen (18) years of age or older, who is a victim of abuse, neglect or exploitation, or who is disabled; and

4.  "Best interests" means a determination with regard to a vulnerable adult that is made from the perspective of the vulnerable adult, considering, but without giving primary importance to, the convenience of the vulnerable adult's relatives, caregivers or health care providers, and without regard for the perceived quality of life of the vulnerable adult or the vulnerable adult's perceived nearness to death.

B.  The following entities shall collectively develop policy guidelines for court-appointed advocates for vulnerable adults programs:

1.  Oklahoma Planning Council on Developmental Disabilities;

2.  Court-appointed special advocates (CASA);

3.  Aging Services Division of the Department of Human Services;

4.  Adult Protective Services Program Office;

5.  Office of Public Guardian;

6.  Advocacy Partnership for Aging Oklahomans;

7.  The State Long-Term Care Ombudsman; and

8.  The Developmental Disabilities Division of the Department of Human Services.

C.  1.  Whenever a petition is filed alleging that a potential ward, hereinafter referred to as a vulnerable adult, is abused, neglected, exploited or disabled, or for any other action related to the vulnerable adult, the court may appoint a guardian ad litem for the vulnerable adult at any time subsequent to the filing of the petition.

2.  The court may appoint a guardian ad litem upon the request of the vulnerable adult, the attorney of the vulnerable adult, the Office of Public Guardian, the Adult Protective Services Program Office, Aging Services Division and the Developmental Disabilities Services Division within the Department of Human Services, the Office of the State Long-Term Care Ombudsman, the state legal services developer, or any other party to the action.

3.  A guardian ad litem shall not be a district attorney, an employee of the office of the district attorney, the vulnerable adult's attorney, an employee of the court, or an employee of any public agency having duties or responsibilities related to the vulnerable adult.

4.  The guardian ad litem shall be appointed to advocate objectively on behalf of the vulnerable adult and act as an officer of the court to investigate all matters concerning the best interests of the vulnerable adult.  In addition to other duties required by the court and as specified by the court, a guardian ad litem shall have the following responsibilities:

a. review documents, reports, records and other information relevant to the case, meet with and observe the vulnerable adult in appropriate settings, and interview relatives, health care providers, adult protective services workers and any other persons with knowledge relevant to the case,

b. advocate for the vulnerable adult's best interests by participating in the case, attending any hearings in the matter and advocating for appropriate services for the vulnerable adult when necessary,

c. maintain the confidentiality of information related to the case,

d. monitor the vulnerable adult's best interests throughout any judicial proceeding, and

e. present written reports on the vulnerable adult's best interests that include conclusions and recommendations, and the facts upon which they are based.

5.  The guardian ad litem shall be given access to the court files and agency files and access to all documents, reports, records and other information relevant to the case and to any records and reports of examination of the vulnerable adult's relatives, guardian or custodian, made pursuant to the laws relating to adult abuse and neglect, including reports generated by service providers.

D.  1.  Whenever a court-appointed advocates for vulnerable adults program is available to the court to serve as a guardian ad litem, priority shall be given to appointment of the court-appointed advocate for vulnerable adults to serve as guardian ad litem for the vulnerable adult regardless of whether a guardian ad litem has been requested pursuant to the provisions of this subsection.

2.  A court-appointed advocates for vulnerable adults (CAAVA) program may be made available to each judicial district.

3.  For purposes of this section, the terms "court-appointed advocate for vulnerable adults" and "guardian ad litem" shall have the same function.  In like manner, a court-appointed advocate for vulnerable adults, except as specifically otherwise provided by law or by the court, shall have the same power, duties and responsibilities as assigned to a guardian ad litem by law and shall have such other qualifications, duties and responsibilities as may be prescribed by rule of the Supreme Court.

4.  A court-appointed advocate for vulnerable adults shall serve without compensation.

E.  1.  Any person participating in a judicial proceeding as a court-appointed advocate for vulnerable adults shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

2.  Any person serving in a management position of a court-appointed advocate for vulnerable adults organization, including a member of the Board of Directors acting in good faith, shall be immune from any civil liability or any vicarious liability for the negligence of any court-appointed advocate for vulnerable adults organization advocates, managers or directors.

Added by Laws 2002, c. 298, § 1, eff. July 1, 2002.

§303107.  Appointment of counsel  Explanation and inquiry by court  Replacement of appointed counsel  Determination of independence of retained counsel  Record.

A.  If at or prior to a hearing on a petition alleging a person to be an incapacitated or partially incapacitated person, or if at any point in the course of a proceeding pursuant to said petition, the subject of the proceeding is not represented by counsel, the court may appoint an attorney as provided in this section, and the court may at any time subsequent to the filing of said petition appoint a guardian ad litem to assist the court in making a determination as to whether or not an attorney should be appointed for the subject of the proceeding.  Where available, an attorney appointed by the court may be a public defender.

B.  If the subject of the proceeding is present at the hearing on the petition and is not represented by counsel at said hearing:

1.  The court shall explain on the record:

a. the purpose and potential consequences of the proceeding; and

b. the right to be represented by counsel upon request and that if the subject of the proceeding wishes to be represented by counsel, the court will appoint an attorney to represent the subject of the proceeding at the hearing on the petition.

2.  Following such explanation the court shall inquire of the subject of the proceeding whether he wishes to have an attorney appointed.

a. If the subject of the proceeding requests the appointment of an attorney, the court shall appoint an attorney.

b. If the subject of the proceeding does not request the appointment of an attorney and the court is in doubt as to whether the subject of the proceeding is capable of making an informed decision regarding the appointment of an attorney and the court determines that it is in the best interest of the subject of the proceeding to be represented by counsel, the court shall appoint an attorney for the subject of the proceeding, or if the court determines that the appointment of counsel is not in the best interest of the subject of the proceeding, the court shall not appoint an attorney.

c. If the subject of the proceeding does not request the appointment of an attorney and the court determines that the subject of the proceeding is capable of making an informed decision regarding the appointment of an attorney, the court shall not appoint an attorney.

3.  The court may make the explanation and inquiry required by this subsection, regarding the purpose and potential consequences of the proceeding and the appointment of an attorney, prior to the hearing on the petition.  At the hearing on the petition the court shall include on the record the facts related to said explanation and inquiry, the determinations made by the court with respect thereto and the reasons for such determinations.

C.  If the subject of the proceeding is not present at the hearing on a petition alleging him to be an incapacitated or partially incapacitated person and is not represented by counsel and the court has not made the explanation and inquiry as provided by paragraph 3 of subsection B of this section, the court shall make sufficient inquiry to determine affirmatively whether it would be in the best interest of the subject of the proceeding to appoint counsel to represent the subject of the proceeding at the hearing on the petition.

1.  If the court determines that it is in the best interest of the subject of the proceeding to be represented by counsel, the court shall appoint an attorney.

2.  If the court determines that the appointment of counsel is not in the best interest of the subject of the proceeding, the court shall not appoint an attorney.

D.  Whenever the court determines that the appointment of counsel is not in the best interests of the subject of the proceeding, or if the subject of the proceeding does not request the appointment of an attorney and the court determines that the subject of the proceeding is capable of making an informed decision regarding the appointment of counsel, the court shall explain on the record the reason for such determination.

E.  1.  If an attorney is appointed, the court shall delay the hearing on the petition only for the period of time necessary for the attorney to prepare the case for the hearing but in no event less than five (5) days after such appointment.

2.  The attorney appointed by the court shall be replaced by another attorney if:

a. the subject of the proceeding prefers the services of an attorney other than the one initially appointed for him;

b. the preferred attorney agrees to accept the responsibility; and

c. the subject of the proceeding or the attorney whom he prefers notifies the court of the preference and the attorney's acceptance of employment.

3.  An attorney appointed pursuant to this section shall contact the subject of the proceeding promptly after receiving notification of his appointment.  An attorney appointed pursuant to the provisions of this section shall be compensated pursuant to the provisions of Section 4403 of this title.

F.  1.  Except as provided by paragraph 2 of this subsection or as otherwise ordered by the court, the responsibility of an attorney appointed pursuant to the provisions of this section ceases upon the appointment of a guardian or limited guardian of the subject of the proceeding or when a determination not to appeal the decision is made.  The court may appoint an attorney to represent a ward at any subsequent proceeding.

2.  Whenever there is an appeal of a decision made subsequent to a hearing on a petition requesting the appointment of a guardian or limited guardian, the responsibility of an attorney appointed pursuant to this subsection continues with respect to the appeal until the conclusion of the appeal proceedings.  Upon application of the attorney, the court may allow the attorney to withdraw from the case and shall appoint another attorney to represent the subject of the proceeding in any appeal proceedings.

G.  In all cases where independent counsel is retained by or on behalf of the subject of the proceeding, the court shall make independent inquiry to determine whether counsel is independent and whether any conflict of interest exists which would preclude proper representation of the subject of the proceeding or which would be detrimental to the best interest of the subject of the proceeding. The court shall appoint other counsel where retained counsel is found not to be independent.

H.  Proceedings brought pursuant to the provisions of this section shall be made a part of the record in the guardianship proceeding.

Added by Laws 1988, c. 329, § 44, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 30, operative July 1, 1990.

§303108.  Evaluations of subject of proceeding.

A.  After the filing of the petition, the court may, on its own motion or at the request of any party to the proceeding, if the court determines it to be for the best interest of the ward, order an evaluation of the subject of the proceeding in connection with any proceeding pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act where the capacity of said person is a material issue.

B.  Any evaluations made pursuant to the Oklahoma Guardianship and Conservatorship Act, as appropriate for the condition or alleged condition of the person being evaluated, shall be performed by:

1.  A physician;

2.  A psychologist;

3.  A social worker with a graduate degree in social work and field training or experience in working with incapacitated or partially incapacitated persons; or

4.  Other expert with knowledge of the particular incapacity or disability which the individual is alleged or has been found to have, or knowledge of the skills required to meet the essential requirements for the individual's physical health or safety or to manage that individual's financial resources.

C.  An evaluation report prepared and signed by the person or persons performing the evaluation shall be submitted to the court prior to the hearing at which the court shall consider the report.  The report shall include, but not be limited to:

1.  A description of the nature and extent of the incapacity of the person, if any;

2.  A description of the mental, emotional and physical condition of the person, his ability to function in the ordinary activities of daily life and, if appropriate, the educational condition, adaptive behavior and social skills of the person;

3.  An opinion regarding the kind and extent of assistance, if any, required by the person;

4.  An assessment and review of any services necessary to provide for the wellbeing of the person in the following areas:

a. physical health,

b. mental health,

c. social skills, and

d. adequate and appropriate living conditions;

5.  An opinion regarding:

a. the probability that the extent of the incapacity, if any, of the person may significantly lessen or increase, and

b. the type of services or treatment, if any, appropriate for the subject of the proceeding or which could facilitate improvement in the condition of the subject of the proceeding; and

6.  A description of any tests or other evaluative techniques used.

Added by Laws 1988, c. 329, § 45, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 31, operative July 1, 1990.

§303109.  Hearing on petition  Setting of date.

When it is represented to the court in a petition filed pursuant to this act alleging that a person is an incapacitated person or partially incapacitated person, the court shall set a date for a hearing on the petition which date shall be no more than thirty (30) days after the filing of the petition.  The court shall cause notice to be served pursuant to the provisions of Section 3110 of this title and to the attorney of the subject of the proceeding, if any, and if known to the petitioner.

R.L. 1910, § 6538.  Amended by Laws 1955, p. 302, § 1; Laws 1972, c. 174, § 1, eff. Oct. 1, 1972; Laws 1988, c. 329, § 46, eff. Dec. 1, 1988.  Renumbered from Title 58, § 851 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 32, operative July 1, 1990.

§30-3-110.  Notice of hearing.

A.  The court shall cause notice to be served of the time and place of the hearing on the petition requesting the appointment of a guardian for an incapacitated or partially incapacitated person on:

1.  The subject of the proceeding; and

2.  The following persons, other than the petitioner, who are known to the petitioner or whose existence and address can be ascertained by the petitioner with reasonably diligent efforts:

a. the spouse, if any, of the subject of the proceeding,

b. the attorney, if any, of the subject of the proceeding,

c. all adult children of the subject of the proceeding,

d. if there is no such adult child, the then living parent or parents of the subject of the proceeding, or

e. if there is no such parent, all adult brothers and sisters of the subject of the proceeding and all adult grandchildren of the subject of the proceeding;

3.  In case no person listed in paragraph 2 of this subsection is given notice, notice shall be given to at least one and not more than three of the nearest adult relatives of the subject of the proceeding who are known to the petitioner or whose existence and address can be ascertained with reasonably diligent efforts;

4.  If not the petitioner, any person or organization which, in the petition, is proposed to serve as guardian or limited guardian or, to the extent such nomination is known to the petitioner, who is nominated by will or other writing to serve as guardian or limited guardian;

5.  To the extent known to the petitioner:

a. the person or facility having care or custody of the subject of the proceeding, and

b. the Department of Human Services or the Department of Mental Health and Substance Abuse Services, if said Departments are providing services to the subject of the proceeding;

6.  As appropriate, the Veterans Administration pursuant to Section 126.8 of Title 72 of the Oklahoma Statutes; and

7.  Any other person as directed by the court.

B.  A copy of the pleading which gave rise to the notice shall be attached to any notice served pursuant to this section.

C.  Except for actions appointing a special guardian pursuant to Section 3115 of this title:

1.  Notice shall be served personally on the individual who is the subject of the proceeding at least ten (10) days before the time set for hearing.  Such personal service may be made by the attorney for the petitioner, sheriff, or licensed process server.  The person making such services shall make proper return thereof.

2.  Notice to other persons entitled to notice of a hearing on the original petition requesting the appointment of a guardian shall be mailed by regular firstclass mail at least ten (10) days before the time set for the hearing.  Such service by mail may be made by the court clerk, deputy court clerk or attorney for the petitioner.

D.  The notice to the subject of the proceeding shall set forth the date, time, place, and purpose of the hearing to which the notice refers.  Such notice shall be substantially in the following form:

NOTICE OF HEARING

TO:  _______________________________________

(Name of subject of proceeding)

Service Address ________________________________

You are hereby notified that a petition has been filed alleging that you are an __ incapacitated, __ partially incapacitated person and are incapable of __ caring for yourself, __ managing your property.  The petition requests that a __ guardian, __ limited guardian be appointed by the court to make decisions for you regarding __ yourself, __ your property.  A copy of the petition is attached.

The hearing on the petition will be held on

____________________________________________________________.

(date, time and place of the hearing)

At the hearing a ( ) guardian, ( ) limited guardian may be appointed for your ( ) person, ( ) property.  The judge will explain to you the nature, purpose and effect of the proceedings.

You have the right to attend the hearing.  You may confront and crossexamine all witnesses and present your own witnesses.  You have the right to request that your hearing be closed to the public.  You may request that an expert be appointed to examine you and if the judge believes that an examination is necessary, the judge will order an evaluation to be done.

You have the right to hire an attorney of your choice to represent you.  If you do not have an attorney and you wish to be represented by an attorney at the hearing, the court will appoint one for you. You may request the appointment of an attorney orally or in writing prior to the hearing or at the hearing.  If you are able, you will be required to pay the cost of an attorney appointed by the court.

Added by Laws 1988, c. 329, § 47, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 319, § 1, eff. Nov. 1, 1989; Laws 1990, c. 323, § 33, operative July 1, 1990; Laws 1991, c. 335, § 10, emerg. eff. June 15, 1991.

NOTE:  Laws 1989, c. 270, § 1 repealed by Laws 1990, c. 51, § 146, emerg. eff. April 9, 1990, and Laws 1990, c. 323, § 80, operative July 1, 1990.  Laws 1990, c. 51, § 21 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§303111.  Determination by court  Order appointing guardian - Explanation on record.

A.  At the hearing on the petition the court shall determine whether or not it is necessary to appoint a guardian of the person, property or both.  If a guardian is needed, the court shall determine:

1.  When a general or limited guardian of the person of the subject of the proceeding is requested, the essential requirements for the health and safety of the subject of the proceeding and the skills and knowledge necessary to meet those requirements;

2.  When a general or limited guardian of the property of the subject of the proceeding is requested, the type and amount of the financial resources of the subject of the proceeding, the essential requirements for managing the financial resources, and the skills and knowledge necessary to manage the financial resources;

3.  The nature and extent of the incapacity of the subject of the proceeding, if any; and

4.  Whether by clear and convincing evidence the subject of the proceeding is an incapacitated or partially incapacitated person.

B.  If after a full hearing and examination upon such petition, the court finds by clear and convincing evidence that the subject of the proceeding is an incapacitated or partially incapacitated person, the court shall appoint a guardian or limited guardian and shall issue an order appointing a guardian.  The court shall explain on the record the facts and reasons supporting the decision not to impose any less restrictive alternatives.

R.L. 1910, § 6539.  Amended by Laws 1953, p. 247, § 80; Laws 1955, p. 302, § 2; Laws 1988, c. 329, § 48, eff. Dec. 1, 1988.  Renumbered from Title 58, § 852 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 34, operative July 1, 1990.

§303112.  Appointment of guardians or limited guardians.

A.  Whenever the court finds the subject of the proceeding to be an incapacitated person the court shall appoint:

1.  A general guardian of the person; and

2.  As the court determines to be necessary and appropriate, a guardian of the property of the ward.

B.  Whenever the court finds the subject of the proceeding to be a partially incapacitated person the court shall appoint, as necessary and appropriate for said person:

1.  A limited guardian of the person; or

2.  A general or a limited guardian of the property of said person; or

3.  A limited guardian of the person and a general or limited guardian of the property of said person.

C.  The court may appoint the same or separate persons to serve as guardian or limited guardian of the person and guardian or limited guardian of the property of a ward.

Added by Laws 1988, c. 329, § 49, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 35, operative July 1, 1990.

§303113.  Order appointing guardian - Specific determinations of capacity - Submission of guardianship plan - Other orders.

A.  The order appointing a guardian, based upon evidence adduced, shall set forth:

1.  The determinations made by the court at the hearing;

2.  The name and address of the individual, if any, appointed to serve as the limited guardian or guardian;

3.  The specific limitations imposed upon the ward, if the ward is a partially incapacitated person;

4.  Any authority granted a guardian of the person of the ward to change the place of abode of the ward outside of the state or county without the prior permission of the court; and

5.  Whenever the court determines a review hearing is necessary or desirable, the date of the review hearing.

B.  In establishing the specific limitations on the legal activities of a ward for whom a limited guardian of the person is appointed, the court shall make specific determinations regarding the capacity of the subject of the proceeding, including but not limited to determining whether the ward retains sufficient capacity:

1.  To vote;

2.  To serve as a juror;

3.  To operate a motor vehicle;

4.  To be licensed or continue to practice any profession of the ward; and

5.  To make personal medical decisions including but not limited to decisions to withhold or withdraw lifesustaining procedures, to donate organs, to undergo elective surgery, or to consent to routine or necessary medical or other professional care, treatment or advice.

C.  In establishing the specific limitations on the legal abilities of a ward for whom a limited guardian of the property is appointed, the court shall make specific determinations regarding the capacity of the subject of the proceeding, including but not limited to determining whether the ward retains sufficient capacity to:

1.  Appoint an agent to act on his behalf;

2.  Enter into contracts;

3.  Grant conveyances; or

4.  Make gifts of property.

D.  If not submitted with the petition or at the hearing, the guardian or limited guardian shall submit a guardianship plan as required by Section 3-120 or 3-122 of this title, or both, as appropriate and a copy of said plan shall be mailed to those persons entitled to notice pursuant to paragraphs 1, 2, 3 and 7 of subsection A of Section 3-110 of this title.  The guardianship plan as approved by the court shall be made a part of the order of the court.  Said plan may be modified as provided by this act.

E.  The court may, in its discretion, make such further orders as the court deems necessary for the best interest of the ward for care of the ward and maintenance or management of the ward's property, including but not limited to:

1.  Order the guardian of the property of the ward to provide the ward from such property with specified amounts of money, monthly, or from time to time, which the ward may dispose of as the ward shall determine and for which, other than a showing of the amounts paid to the ward, the guardian will not be required to account.  Such order may be modified upon application of the guardian or any interested person, and a hearing conducted thereon, with notice of the hearing on such application to be given to those persons entitled to notice pursuant to paragraphs 1, 2, 3 and 7 of subsection A of Section 3-110 of this title and shall be given as provided in Section 3110 of this title; and

2.  The amount of the bond as required by Section 4201 of this title.

Added by Laws 1988, c. 329, § 50, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 36, operative July 1, 1990.

§303114.  Assignment of powers to limited guardian  Endorsement of limitation or specification of assets upon letters of guardianship.

A.  The court may assign to a limited guardian of the person any portion of the powers and duties of a general guardian of the person except the power to take custody of the person of the ward.  The court may also assign to the limited guardian the duty to assist the ward in those particular areas in which the capacity of the ward is impaired including, but not limited to, the duty to assist the ward in:

1.  Meeting the requirements for his health or safety;

2.  Protecting his rights;

3.  Obtaining necessary services;

4.  Fulfilling his civic duties; and

5.  Any other areas as determined necessary by the court and which are not specifically prohibited by Section 56 of this act.

B.  An order specifying that only part of the property or estate of a ward is under the control or management of the guardian creates a limited guardianship of the property.

1.  The court may assign to a limited guardian of property any of the duties and powers of a general guardian of the property regarding the management of financial resources which the partially incapacitated person lacks the capacity to perform; or

2.  The court may assign to a limited guardian of property the duty of assisting the ward to perform any of such functions with regard to any financial resource of the ward.

C.  If the court limits any power conferred on the guardian of property or specifies that management of some but not all assets of the ward be placed under the control of a guardian of the property, the limitation or specification of assets subject to the guardianship must be endorsed upon the letters of guardianship.

Added by Laws 1988, c. 329, § 51, eff. Dec. 1, 1988.

§30-3-115.  Appointment of special guardian - Powers - Duration - Bond - Removal.

A.  The court may appoint a special guardian for a person who appears to be or has been found to be an incapacitated or partially incapacitated person when it appears:

1.  There is imminent danger that the health or safety of said person will be seriously impaired or that the financial resources of said person will be seriously damaged or dissipated unless immediate action is taken; and

2.  No other person appears to have authority to act in the circumstances or the guardian previously appointed is unable to or refuses to take action.

B.  The request for appointment of a special guardian may be included in the petition to appoint a guardian or by separate petition, either of which must be verified.

C.  The court may appoint an attorney, separate and apart from the petitioner's attorney, for the subject of the proceeding who does not have legal representation and either cannot afford a private attorney or cannot retain counsel due to incapacity and may proceed to hear the petition as same pertains to appointment of a special guardian with or without notice.  If notice is required, the notice shall set a time for hearing on the petition within seventytwo (72) hours.  Notice shall be served on:

1.  The subject of the proceeding;

2.  The attorney of the subject of the proceeding, if any;

3.  The spouse of the subject of the proceeding, if any, and if the spouse is not the petitioner; and

4.  At least one other adult relative of the subject of the proceeding or any other person who is not the petitioner, as directed by the court.

Notice shall be personally served in the manner as the court directs on the subject of the proceeding and on other persons receiving notice as directed by the court.

D.  The court may without notice appoint a special guardian upon the filing of the petition, upon presentation of evidence of the incapacity of the subject of the proceeding, upon a showing that an immediate or reasonably foreseeable serious physical harm to the subject of the proceeding or serious impairment of the financial resources of said person will result from a delay, and upon presentation of a proposed emergency plan of care for the subject of the proceeding.  Whenever a special guardian is immediately appointed as provided by this subsection, the court shall cause a copy of the petition, order and letters of special guardianship to be served on:

1.  The subject of the proceeding;

2.  The spouse of the subject of the proceeding, if any, if the spouse is not the petitioner; and

3.  At least one other adult relative of the subject of the proceeding, if such relative is known or can be ascertained with reasonable diligence, or by any other person who is not the petitioner, as directed by the court.

The notice shall be served in the manner the court directs.

E.  The court shall grant the special guardian only those powers necessary to act with respect to the particular emergency, as determined by the court.  The special guardian shall be granted only powers to accomplish acts that are both supported by the proposed emergency plan of care and found necessary by the court.  Power to change the place of residence of the subject of the proceeding shall be specifically granted by the court upon a showing that the needs of the subject of the proceeding cannot be met within such subject's present residential arrangements.  The court's approval shall be required for any changes in either the emergency plan of care or the specified powers of the special guardian.  The letters for a special guardian shall state that the person is a special guardian, the date of the expiration of the special guardianship, and the specific power or powers of the special guardian.

F.  The appointment of a special guardian shall be effective from the date of appointment until a guardian is appointed pursuant to Section 1-112 of this title, or for thirty (30) days, whichever is less.

G.  The court shall not require bond if the appointment is over the person only, and may require or waive bond if the appointment is as to the property of the ward.

H.  The authority of any guardian or limited guardian previously appointed by the court is suspended with regard to the powers granted to the special guardian, but not otherwise, for as long as a special guardian has authority as provided by this section.

I.  The court may remove a special guardian at any time.  The special guardian shall file a report showing all actions taken during the special guardianship and shall make any other report the court requires.

Added by Laws 1988, c. 329, § 52, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 319, § 2, eff. Nov. 1, 1989; Laws 1990, c. 323, § 37, operative July 1, 1990; Laws 1994, c. 234, § 4, eff. Sept. 1, 1994; Laws 2001, c. 322, § 1, emerg. eff. June 1, 2001.

§303116.  Proceedings to determine restoration to capacity.

A.  Any person who has been judicially determined to be an incapacitated or partially incapacitated person, the guardian or limited guardian, any relative of the ward or any friend of the ward may apply by petition to the district court of the county in which such person was declared incapacitated or partially incapacitated, to have the fact of the ward's restoration to capacity judicially determined.  The petition shall be verified, and shall state that such person is no longer incapacitated or partially incapacitated.

B.  Upon receiving the petition, the court shall appoint a day for the hearing.  Such hearing shall be set within thirty (30) days after the date of the filing of the petition.  The court shall cause notice to be served as provided by Section 3110 of this title and to the attorney of the subject of the proceeding, if any, and if known to the petitioner.  At the hearing, the guardian or relative of the petitioner, and in the discretion of the court, any other person, may contest the right of the petitioner to the relief demanded.  Witnesses may be required to appear and testify, as in all other civil matters, and may be called and examined by the judge on his own motion.  If it is found that the petitioner is no longer incapacitated or partially incapacitated and capable of taking care of himself or his property, or both, his restoration to capacity shall be adjudged, and the guardianship of such person shall cease.

R.L. 1910, § 6541.  Amended by Laws 1955, p. 303, § 4; Laws 1988, c. 329, § 53, eff. Dec. 1, 1988.  Renumbered from Title 58, § 854 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 270, § 2, eff. Nov. 1, 1989; Laws 1990, c. 323, § 38, operative July 1, 1990.

§303117.  Presumption of capacity when guardian discharged without appointment of another.

Whenever a guardian or limited guardian who has been appointed for an incapacitated or partially incapacitated person has been discharged by the final order of a court having jurisdiction thereof, and no other guardian has been appointed for said person by a court of competent jurisdiction, the person for whom said guardian had been appointed shall be presumed to be fully restored and shall be presumed to be fully capable and competent to make contracts and transact any and all business as though said person had never been declared to be incapacitated or partially incapacitated.

Added by Laws 1947, p. 346, § 1.  Amended by Laws 1988, c. 329, § 54, eff. Dec. 1, 1988.  Renumbered from Title 58, § 855 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 39, operative July 1, 1990.

§303118.  Duties and powers of guardian or limited guardian.

A.  A guardian or limited guardian of the person of an incapacitated or partially incapacitated person is responsible for the care or control of the ward pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act, and the orders of the court, and the guardianship plan approved by the court and shall perform diligently and in good faith any specific duties and powers assigned by the court.

B.  1.  A guardian or limited guardian of the person of an incapacitated or partially incapacitated person shall:

a. become or remain sufficiently acquainted with the ward and maintain sufficient contact with the ward to know of the capacities, limitations, needs, opportunities, and physical and mental health of the ward;

b. assure that the ward has a place of abode in the least restrictive, most normal setting consistent with the requirements for his health or safety; and

c. provide any required consents or approvals on behalf of the ward as authorized by the court.

2.  A guardian or limited guardian of the person, if consistent with the terms of an order of the court, may:

a. if no guardian of the property or conservator for the estate of the ward has been appointed, institute proceedings, including administrative proceedings, or take other appropriate action to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward; and

b. consent to routine or necessary medical or other professional care, treatment, or advice for the ward without liability by reason of the consent for injury to the ward resulting from the negligence or acts of third persons unless a parent would have been liable in the circumstances.

C.  If satisfied that the incapacity or partial incapacity of the ward has ceased, the guardian or limited guardian shall file a petition requesting a determination on the restoration to capacity of the ward and the termination of the guardianship.

Added by Laws 1988, c. 329, § 55, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 40, operative July 1, 1990.

§303119.  Limitation of powers of guardian.

A guardian shall have no powers except as provided by the Oklahoma Statutes or given to such guardian in the orders in the guardianship proceeding.  This limitation of powers includes but is not limited to the following:

1.  No guardian shall have the power to consent on behalf of the ward to the withholding or withdrawal of lifesustaining procedures as defined by the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act from the ward, except:

a. with specific authorization of the court having jurisdiction over the guardianship proceedings.  Such authorization must be granted in a separate order and only at such time when the ward is in need of lifesustaining treatment,

b. as authorized by an advance directive executed pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, or

c. as authorized by a consent not to resuscitate made pursuant to the Oklahoma Do-Not-Resuscitate Act;

2.  No guardian or court having jurisdiction of the guardianship proceeding shall have the power to consent on behalf of the ward or order the consent on behalf of the ward to the termination or relinquishment of parental rights of the ward;

3.  Except in an emergency and only as necessary to preserve the life of the ward, no guardian shall have the power to consent on behalf of the ward to an abortion, psychosurgery, removal of a bodily organ, performance of any experimental biomedical or behavioral procedure, or participation in any biomedical or behavioral experiment, except with specific authorization of the court having jurisdiction of the guardianship proceeding;

4.  No guardian shall have the power to prohibit the marriage or divorce of a ward except with specific authorization of the court having jurisdiction of the guardianship proceeding; and

5.  No guardian shall have the power to consent on behalf of the ward to placement of the ward in a facility or institution to which a person without a guardian would have to be committed pursuant to the laws of this state absent formal commitment proceedings in which the ward has independent counsel.

Added by Laws 1988, c. 329, § 56, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 319, § 3, eff. Nov. 1, 1989; Laws 1990, c. 323, § 41, operative July 1, 1990; Laws 1992, c. 114, § 19, eff. Sept. 1, 1992; Laws 1997, c. 327, § 15, eff. Nov. 1, 1997.

§303120.  Proposed plan for care and treatment of ward.

A.  If not filed with the petition or submitted to the court at the time of the hearing, within ten (10) days after his appointment the guardian or limited guardian of the person of an incapacitated or partially incapacitated person shall file with the court, for its approval, a proposed plan for the care and treatment of the ward and shall submit subsequent or modified plans as required by this title.  Upon the application of the guardian or limited guardian, the court may extend the time for filing the plan for not more than thirty (30) days.  The court may approve a plan acceptable to the court without notice or hearing or may, as necessary, order the modification of the plan at the initial review hearing.

B.  1.  The proposed guardianship plan and any subsequent guardianship plans for the care and treatment of the ward shall state:

a. the services which are necessary to meet the essential requirements for the physical health or safety of the ward taking into account the contents and recommendations of an evaluation report made with respect to the ward, if any;

b. the means for obtaining those services;

c. the manner in which the guardian or limited guardian, the ward, and the guardian of the property of the ward or the conservator, or if an organization or another person has been appointed to serve in that capacity, will exercise and share decisionmaking authority; and

d. such other services necessary to assist in fulfilling the needs of the ward, the terms of the most recent dispositional order applying to such guardian or limited guardian, and the duties of such guardian or limited guardian.

2.  Each such plan shall be substantially in the following form:

Plan for the Care and Treatment of a Ward

I, _______________________, the (guardian, limited

(Name)

guardian) for___________________________________________________

(Name and the current place of abode of the ward)

hereby submit this (initial, annual or as ordered by the court) Guardianship Plan for the care and treatment of said ward.

1.  I believe the services necessary for the physical health and safety of the ward are: ___________________________

2.  Those services will be obtained or provided as follows:

_______________________________________________________________

3.  The guardian (or conservator) of the property (Name or indicate as not applicable) of the ward, the ward, and I plan to cooperate and share decisionmaking authority with regard to the ward within the provisions of the dispositional order as follows: ________________ _______________________________________________________________

4.  I believe the following services will assist in fulfilling the needs of the ward, implementing the terms of the most recent dispositional order applying to me as (guardian or limited guardian):

________________________   __________________________

Date (Signature of guardian or

limited guardian)

C.  If ordered by the court, the plan for the care and treatment of the ward shall be prepared with the assistance of any person designated by the court to provide such assistance.

Added by Laws 1988, c. 329, § 57, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 42, operative July 1, 1990.

§303121.  Disposition of financial resources under supervision and control of guardian or limited guardian  Petition for restoration of capacity.

A.  A guardian of the property must keep safe the property of his ward and shall act as a fiduciary as provided by Section 1121 of this title.

Subject to the order and the guardianship plan for the management of the financial resources of the ward, a guardian or limited guardian of the property of the ward:

1.  Shall expend or distribute, authorize the expenditure or distribution of, and assist in the expenditure or distribution of, the principal of or income from the financial resources placed under his supervision and control to assure that:

a. the essential requirements for the physical health or safety of the ward are met,

b. the property rights of the ward are protected,

c. the financial resources of the ward which are subject to the guardianship are prudently managed, and

d. the guardian or limited guardian of the person of the ward, if any, or if other than the guardian or limited guardian of the property, is able to perform the duties and powers assigned by the court;

2.  May expend funds of the estate for the support of persons legally dependent on the ward and others who are members of the ward's household who are unable to support themselves, and who are in need of support;

3.  May, subject to prior specific approval by the court, make gifts to charity, persons, which may include the guardian or limited guardian, or both such charity and persons, as the ward might have been expected to make, based upon an established pattern of giving made by the ward prior to the appointment of a guardian or limited guardian or if the court finds it is in the best interest of the subject of the proceeding on the basis of tax or estate planning.  The court may approve gifts of small amounts for holidays, birthdays or similar occasions and shall specify in the order the maximum amount which may be expended for such purpose and the person or persons to whom such gifts can be made, which may include guardians or limited guardians.

B.  Limited guardians of property shall consider the size of the financial resources of the ward which have not been placed under their supervision or control.

C.  If satisfied that the incapacity or partial incapacity of the ward has ceased, the guardian or limited guardian of the property shall file a petition requesting a determination on the restoration to capacity of the ward and the termination of the guardianship.

Added by Laws 1988, c. 329, § 58, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 319, § 4, eff. Nov. 1, 1989; Laws 1990, c. 323, § 43, operative July 1, 1990.

§303122.  Proposed plan for management of financial resources of ward.

A.  If not filed with the petition or submitted to the court at the time of the hearing, within two (2) months after his appointment, a guardian or limited guardian of the property of an incapacitated or partially incapacitated person shall file with the court for its approval a proposed plan for the management of the financial resources of the ward that are under his management or administration, and an inventory as required pursuant to Section 4-301 of this title.  Said guardian or limited guardian shall submit subsequent or modified plans as required by this title.

B.  Initial and subsequent guardianship plans for the management of the financial resources of the ward shall state:

1.  The services which are necessary to manage the property of the ward placed under the control of the guardian or limited guardian;

2.  The means for obtaining those services;

3.  The manner in which the guardian or limited guardian of the property of the ward, the ward, and the guardian or limited guardian of the person, or if another individual has been appointed to serve in that capacity, will exercise and share decisionmaking authority;

4.  Such other services necessary to assist in the management of the property placed under the guardian or limited guardian in fulfilling the needs of the ward and the duties of such guardian or limited guardian, and the terms of the most recent dispositional order.

C.  Each such plan shall be substantially in the following form:

Plan for the Management

of the Property of the Ward

I, ______________________, the (petitioner, guardian or limited

(Name)

guardian) for___________________________________________________

(Name and current place of abode)

hereby submit this (initial, annual or as ordered by the court) Guardianship Plan.

1.  I believe the services necessary to manage the property of the ward which is subject to this Plan are as follows:  ________________ _______________________________________________________________

2.  Those services will be provided in the following manner: ____________________________________________________________ ____________________________________________________________

3.  The guardian (or limited guardian) of the person, (Name, or indicate as not applicable) the ward, and I plan to cooperate and share decisionmaking authority with regard to the ward within the provisions of the dispositional order as follows: _______________________________________________________________ _______________________________________________________________

4.  I believe the following services will assist in the management of the property of the ward subject to my control, implementing the terms of the most recent dispositional order applying to me as (guardian or limited guardian) of the property: _______________________________________________________________ _______________________________________________________________

______________   ____________________________________

Date   (Signature of guardian or limited guardian)

Added by Laws 1988, c. 329, § 59, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 44, operative July 1, 1990.

§303123.  Sale or lease of homestead of incapacitated or partially incapacitated person.

Guardians of incapacitated and partially incapacitated persons are authorized and empowered subject to the dispositional order and the guardianship plan to sell and convey all or part of the homestead of the incapacitated or partially incapacitated person, and to lease all or part of the homestead of the incapacitated or partially incapacitated person for oil, gas, and other mineral exploration, development and production purposes and for agricultural purposes.

Added by Laws 1959, p. 223, § 1.  Amended by Laws 1988, c. 329, § 60, eff. Dec. 1, 1988.  Renumbered from Title 58, § 856 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-3-124.  Sale or lease of real property by guardian - Approval - Joinder of spouse.

When the ward owns an interest in a tract of real property in addition to a homestead interest, no conveyance, deed, contract or lease executed pursuant to the authority granted by Section 3-123 of this title shall be valid, unless the sale or leasing be conducted in the manner provided by law for the sale or leasing of other lands of an incapacitated or partially incapacitated person, be approved by the court in which the guardianship proceeding is pending, and the spouse of the ward be a party to such conveyance, deed, contract or lease and join in the execution and acknowledgment thereof, but when the ward owns no interest in a tract of real property other than a homestead interest or possible homestead interest, a guardian may execute a conveyance thereof on behalf of the ward for the purpose of waiving such homestead interest or possible homestead interest, if so authorized by order of the court in which such proceeding is pending, made pursuant to application and notice sent by ordinary mail to the persons set forth in Section 3-110 of this title at least ten (10) days prior to the hearing of such application.

Added by Laws 1959, p. 223, § 2.  Amended by Laws 1988, c. 329, § 61, eff. Dec. 1, 1988.  Renumbered from Title 58, § 857 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1994, c. 234, § 5, eff. Sept. 1, 1994.

§303125.  Application  Sections 60 and 61 cumulative.

Sections 60 and 61 of this act apply only to the homestead and are cumulative and in addition to any such procedures now provided or permissible under existing statutes.

Added by Laws 1959, p. 223, § 3.  Amended by Laws 1988, c. 329, § 62, eff. Dec. 1, 1988.  Renumbered from Title 58, § 858 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§303126.  Estates of incapacitated or partially incapacitated persons not exceeding $10,000.00  Disposition  Discharge and release.

A.  When the whole estate of an adult who has been adjudicated to be incapacitated or partially incapacitated does not exceed the value of Ten Thousand Dollars ($10,000.00), the court may, in its discretion, without the appointment of a guardian or the giving of bond, authorize the deposit thereof in a depositary authorized to receive fiduciary funds in the name of a suitable person designated by such court, or, if the assets do not consist of money, authorize the delivery thereof to a suitable person designated by such court.  The person receiving such property shall hold and dispose of the same in such manner as such court directs.

B.  The person making payment, delivery, transfer or issuance of property or evidence thereof to the person designated by such court under this section is discharged and released to the same extent as if such payment, delivery, transfer or issuance was made to a guardian of the incapacitated or partially incapacitated person, and he is not required to see to the application thereof.  A person making payment, delivery, transfer or issuance of property, or evidence thereof, to a next friend or guardian ad litem may be discharged and released as provided for in the Oklahoma Guardianship and Conservatorship Act.

Added by Laws 1967, c. 51, § 2, emerg. eff. April 14, 1967.  Amended by Laws 1988, c. 329, § 63, eff. Dec. 1, 1988.  Renumbered from Title 58, § 898.2 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 45, operative July 1, 1990.

§30-3-201.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-202.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-203.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-204.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-205.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-206.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-207.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-208.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-209.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§30-3-210.  Repealed by Laws 1989, c. 276, § 17, eff. Nov. 1, 1989.

§303211.  Petition for appointment of conservator by reason of physical disability  Consent  Notice and hearing.

When it is represented to the court upon verified petition of any person, any relative, or friend that:

1.  A person is an inhabitant or resident of the county or is not a resident of the county or the state but has property within the county;

2.  That such person is, by reason of physical disability only, unable to manage his property; and

3.  That such person voluntarily consents to the establishment of a conservatorship and the appointment of a conservator, the court must cause notice to be served personally on the person so alleged to be unable to manage his property and on such other persons and in such manner as the court directs, of the time and place of hearing such petition, not less than five (5) days before the time so appointed, and such person, if able to attend, must be produced before the court at the hearing.

Added by Laws 1989, c. 276, § 7, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 323, § 46, operative July 1, 1990.

§303212.  Appointment of conservator  Consent necessary.

If, after a full hearing and examination upon such petition, it appears to the court that the person in question is, by reason of physical disability, unable to manage his property and that such person consents to the appointment of a conservator, the court shall appoint a conservator of the estate of such person.  A conservator shall not be appointed if the person in question does not consent to the appointment.

Added by Laws 1989, c. 276, § 8, eff. Nov. 1, 1989.

§303213.  Persons ineligible for appointment as conservator.

No person shall be appointed conservator of an estate who would be ineligible to act as guardian of the ward in such case.

Added by Laws 1989, c. 276, § 9, eff. Nov. 1, 1989.

§303214.  Care, custody and management of estate  Bond.

Every conservator appointed to preserve and protect the estate of his ward as provided in Sections 3201 and 3202 of Title 30 of the Oklahoma Statutes shall have the care, custody and management of such estate until such conservator is legally discharged.  The conservator shall give bond to the State of Oklahoma, in like manner and with like conditions as provided for guardians of incapacitated and partially incapacitated persons.

Added by Laws 1989, c. 276, § 10, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 323, § 47, operative July 1, 1990.

§303215.  Powers and duties of conservator  Jurisdiction of court.

A conservator shall have the same powers and duties, including the submission of plans and reports, as a guardian or limited guardian of the property of an incapacitated or partially incapacitated person as required by the Oklahoma Guardianship and Conservatorship Act.  All laws relative to the jurisdiction of the court over the estate of a person under guardianship as an incapacitated or partially incapacitated person, including the investment, management, sale or mortgage of his property and the payment of his debts, shall be applicable to the estate of a person under conservatorship.

Added by Laws 1989, c. 276, § 11, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 323, § 48, operative July 1, 1990.

§303216.  Discharge of conservator  Accounting.

A conservator may be discharged by the court upon the application of the ward or otherwise upon such notice to the conservator and next of kin of said ward as the court may determine reasonable and proper, when it appears that the conservatorship is no longer necessary.  In the event of the death, resignation or removal of a conservator, the court, on the application of the former ward and upon such notice to the next of kin of said ward as the court may order, may certify that said ward is discharged by operation of law if it appears that the conservatorship of said ward is no longer necessary.  Upon the termination of a conservatorship, a conservator shall account to the court as otherwise provided by the Oklahoma Guardianship and Conservatorship Act for guardians of property.

Added by Laws 1989, c. 276, § 12, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 323, § 49, operative July 1, 1990.

§303217.  Compensation of conservator.

The conservator shall receive as compensation for his services the compensation provided by law for guardians.

Added by Laws 1989, c. 276, § 13, eff. Nov. 1, 1989.

§303218.  Subsequent appointment of guardian of ward  Effect on estate.

Any subsequent appointment of a guardian of said ward as an incapacitated or partially incapacitated person shall be an appointment as guardian of the person only of said ward and shall not include the appointment of such guardian of the estate of said ward or in any manner affect the custody, management and the handling of the estate of said ward by the conservator so long as such conservatorship proceedings are pending.

Added by Laws 1989, c. 276, § 14, eff. Nov. 1, 1989.

§303219.  Limitation on right of ward to contract.

Upon the appointment of a conservator, the ward shall not thereafter have the power to enter into any contract creating an obligation against his estate except for necessities.

Added by Laws 1989, c. 276, § 15, eff. Nov. 1, 1989.

§303220.  Validation of prior conservatorships.

All conservatorships created prior to the effective date of the Oklahoma Guardianship and Conservatorship Act, Section 1-101 et seq. of this title, with the consent of the person for whose property a conservator was appointed, are hereby validated.  Each such conservatorship shall be presumed to have been created by consent unless otherwise established by documents filed in the conservatorship action or by other evidence.

Added by Laws 1989, c. 276, § 16, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 323, § 50, operative July 1, 1990; Laws 1992, c. 395, § 2, eff. Sept. 1, 1992.

§30-4.  Renumbered as § 1-109 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304101.  Appointment as guardian of more than five wards prohibited  Exceptions.

No person shall be appointed guardian of any minor or incapacitated or partially incapacitated person, who is, at the time of the hearing of the application for appointment, the guardian of as many as five persons, other than his own family or relatives.  The provisions of this section and Section 4102 of this title shall not apply to boards of control and superintendents of eleemosynary or charitable institutions, under the control and charge of the state, where under the law such boards of control and superintendents may be appointed as guardians of the estates, or of the persons, of those committed to their charge or safekeeping.  The provisions of this section shall not prohibit the appointment of officers or managers of fraternal or benevolent orders or homes and church orphanages as to inmates of such institutions.  This section shall in no way alter or repeal the provisions of Section 1001 of Title 6 of the Oklahoma Statutes, or Section 126.4 of Title 72 of the Oklahoma Statutes.

Added by Laws 1913, c. 172, p. 391, § 1.  Amended by Laws 1915, c. 203, § 1; Laws 1953, p. 245, § 66; Laws 1988, c. 329, § 72, eff. Dec. 1, 1988.  Renumbered from Title 58, § 773 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 51, operative July 1, 1990.

§304102.  Violations  Punishment.

Any person or official violating the provisions of Section 4101 of this title shall be guilty of a misdemeanor.

Added by Laws 1913, c. 172, p. 391, § 2.  Amended by Laws 1953, p. 245, § 67; Laws 1988, c. 329, § 73, eff. Dec. 1, 1988.  Renumbered from Title 58, § 774 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 52, operative July 1, 1990.

§304103.  Disqualification by financial relations with judge of district court  Removal of ineligible guardians  Liability for continuing to act  Removal of judge.

No natural person shall be eligible to act as guardian of an estate under the jurisdiction of any judge of the district court, if said judge of the district court is under any financial obligation whatsoever to such person.  If any judge of the district court, while holding the office of judge of the district court, becomes pecuniarily liable to any guardian of any minor or incapacitated or partially incapacitated person, such liability shall operate to disqualify such guardian.  It is hereby made the duty of the judge of the district court to enter on the court docket such disqualifying conditions.  The disqualification shall also apply if such person, except a parent who is guardian of his or her own child or children has rendered financial aid to said judge, in securing his nomination and election to the office of judge of the district court, or his appointment as judge of the district court.  Persons who have heretofore been appointed guardians, who are not eligible to act under this section shall be by the judge of the district court removed and successors appointed, as provided by law.  If any person not eligible to act under this section continues to act as guardian, after such ineligibility has been legally determined, such person and the surety upon his bond shall be liable to the estate of the minor or incapacitated or partially incapacitated person for all money unlawfully paid by such ineligible guardian out of the estate of such minor or incapacitated or partially incapacitated person, and if a judge of the district court knowingly permits an ineligible person to act, he shall be removed from office.

Added by Laws 192324, c. 84, p. 100, § 1.  Amended by Laws 1953, p. 248, § 84; Laws 1988, c. 329, § 74, eff. Dec. 1, 1988.  Renumbered from Title 58, § 881 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 53, operative July 1, 1990.

§304104.  Eligibility of nonresidents  Foreign trust companies or institutions  Domestic corporations or trust companies.

No person who has not been a resident, in good faith, of the State of Oklahoma for one (1) year past shall be appointed guardian of the property or person of a minor or an incapacitated or partially incapacitated person by the state courts of the State of Oklahoma, and no foreign trust company or institution shall be appointed guardian of the property or person of any minor or an incapacitated or partially incapacitated person by the state courts of the State of Oklahoma.  Provided that this shall not prevent one from being appointed guardian of his own spouse, child, children, grandchild, grandchildren, parent, grandparent, brother, sister, aunt, uncle, niece or nephew even though he be a nonresident.  No domestic corporation or trust company shall be appointed or qualify as guardian of a minor or incapacitated or partially incapacitated person unless such company is at the time a resident of and maintains its usual place of business in the county of the residence of such minor or incapacitated or partially incapacitated person.  No such company shall be appointed or act as such guardian unless its principal place of business is located in the county where such proceedings are filed and conducted.  Such a domestic corporation or a natural person not a resident of the State of Oklahoma may be appointed as such guardian upon the written request in a will or otherwise of a person eligible to make such nomination pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act.

Added by Laws 1927, c. 39, p. 60, § 1.  Amended by Laws 1933, c. 79, p. 144, § 1; Laws 1953, p. 245, § 68; Laws 1967, c. 53, § 1, emerg. eff. April 14, 1967; Laws 1976, c. 133, § 1; Laws 1977, c. 107, § 1; Laws 1979, c. 258, § 12; Laws 1986, c. 67, § 1, eff. Nov. 1, 1986; Laws 1988, c. 329, § 75, eff. Dec. 1, 1988.  Renumbered from Title 58, § 775 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 54, operative July 1, 1990.

§304105.  Inquiry into suitability of person proposed to serve as guardian.

A.  In conducting an inquiry to determine whether a person is suitable to serve as a guardian, the court shall determine if:

1.  The person proposed to serve as guardian is a minor or an incapacitated or partially incapacitated person;

2.  The person proposed to serve as guardian is a convicted felon;

3.  The person proposed to serve as guardian is insolvent or has declared bankruptcy during five (5) years prior to the filing of the pleading proposing such person to serve as guardian;

4.  The person proposed to serve as guardian or is under any financial obligation to the ward; or

5.  There exists a conflict of interest which would preclude or be substantially detrimental to the ability of the person to act in the best interest of the subject of the proceeding if such person is appointed.

B.  No minor or incapacitated person shall be appointed guardian of an incapacitated or partially incapacitated person.

C.  If the person proposed to serve is a convicted felon, the court shall make further inquiry into the nature of the felony and the circumstances surrounding the conviction.  The court shall appoint such person proposed to serve only upon determining that the facts underlying the conviction do not give rise to a reasonable belief that that person proposed to serve will be unfaithful to or neglectful of his fiduciary responsibilities, and that the appointment is in the best interest of the ward.

D.  If the person proposed to serve as guardian or limited guardian of the property of an incapacitated or partially incapacitated person is insolvent or has declared bankruptcy within five (5) years prior to the filing of the pleading proposing that such person serve, the court shall appoint such person only after giving due consideration to the nature and extent of the property of the ward and the anticipated actions necessary to manage the estate of the ward, and only upon a determination that such appointment is in the best interest of the ward.  Insolvency or bankruptcy shall have no effect on the qualification of a person proposed to serve as guardian or limited guardian of the person of an incapacitated or partially incapacitated person.

E.  If the person proposed to serve as guardian or limited guardian of the property of an incapacitated or partially incapacitated person is under any financial obligation to the ward, the court shall make further inquiry into the nature and extent of such obligation.  The court shall appoint the person proposed to serve only after a determination that such obligation will not impair the ability of the person proposed to serve to discharge his fiduciary responsibilities, and that the appointment is in the best interest of the ward.  Being under financial obligation to the ward shall have no effect on the qualification of a person proposed to serve as guardian or limited guardian of the person of an incapacitated or partially incapacitated person.

F.  A current or potential conflict of interest which is not substantial and not likely to preclude or impair the ability of a person proposed to serve as a guardian acting in the best interest of his ward shall not, by itself, disqualify such person from appointment.

Added by Laws 1988, c. 329, § 76, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 55, operative July 1, 1990.

§30-4-201.  Guardian's bond.

A.  Before the entry of an order appointing a person or organization as a guardian of the person and before the letters issue, the court may require the person or organization to be appointed to provide a bond to this state, with sufficient sureties, to be approved by the court, and in such penal sum as the court shall order, conditioned that the guardian will faithfully execute the duties of the trust according to law.

B.  1.  Before the entry of an order appointing a person or organization as the guardian of a minor or as the guardian or limited guardian of the property of an incapacitated or partially incapacitated person takes effect, and before the letters issue, the court shall require the person or organization to be appointed to provide a bond, in an amount not less than the value of intangible personal property as alleged in the petition or otherwise determined by the court at the hearing on the petition, to this state, with sufficient sureties, to be approved by the court, and in such penal sum as the court shall order, conditioned that the guardian will faithfully execute the duties of the trust according to law.

2.  Except as otherwise provided by paragraph 3 of this subsection, upon a finding by the court that the anticipated annual income to a ward for one (1) year plus the value of the personal property of the ward is less than Forty Thousand Dollars ($40,000.00), the court may order that a bond is not necessary.  For purposes of this paragraph, personal property shall not include property owned with a joint tenant.

3.  The provisions of this section shall not apply to cases subject to the Uniform Veterans Guardianship Act.

C.  In the event the intangible personal property of the ward, as determined by the inventory, is in a greater amount than as alleged in the petition or determined by the court at the hearing on the petition, the guardian shall file at the time the inventory is filed a bond sufficient for the full amount of the intangible personal property, which bond will be in substitution for the bond originally filed on the appointment of the guardian.  The amount of the bond in the future may be adjusted up or down in amount based upon the intangible personal property shown in future annual accountings; provided, however, no bond shall be reduced except upon order of the court.

R.L. 1910, § 6532.  Amended by Laws 1953, p. 245, § 69; Laws 1963, c. 133, § 1; Laws 1987, c. 164, § 3, operative July 1, 1987; Laws 1988, c. 181, § 3, eff. Nov. 1, 1988; Laws 1988, c. 329, § 77, eff. Dec. 1, 1988.  Renumbered from § 776 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 56, operative July 1, 1990; Laws 1991, c. 18, § 3, emerg. eff. March 29, 1991; Laws 1994, c. 234, § 6, eff. Sept. 1, 1994; Laws 1998, c. 77, § 1, eff. Nov. 1, 1998; Laws 2004, c. 181, § 7, eff. Nov. 1, 2004.

§304202.  Request for security or bond  Suspension of powers  Order.

When a petition is presented praying that a guardian be required to give further security, or to give bond where, by order of the court no bond was originally required, and it is alleged on oath that such is necessary to serve the best interest of the ward or his estate, the judge may, by order, suspend his powers until the matter can be heard and determined.  If the judge determines a bond or other security is in the best interests of the ward or his estate, the judge shall order the same to be posted, and if it is not given within a reasonable time, to be fixed by the judge, the guardian shall be removed.

Added by Laws 1987, c. 164, § 5, operative July 1, 1987.  Renumbered from Title 58, § 776.2 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304203.  Requirement of new bonds  Discharge of sureties on old bond.

The court may require a new bond to be given by a guardian whenever the court deems it necessary, and may discharge the existing sureties from further liability, after due notice is given as the court may direct, when it shall appear that no injury can result therefrom to those interested in the estate.

R.L. 1910, § 6580.  Amended by Laws 1988, c. 329, § 78, eff. Dec. 1, 1988.  Renumbered from Title 58, § 779 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304204.  Preservation of bonds  Breach of condition  Actions on bonds.

Every bond given by a guardian must be filed and preserved in the office of the district court clerk, and in case of a breach of a condition thereof, may be prosecuted for the use and benefit of the ward or of any person interested in the person or estate of the ward.

R.L. 1910, § 6581.  Amended by Laws 1953, p. 246, § 71; Laws 1988, c. 329, § 79, eff. Dec. 1, 1988.  Renumbered from Title 58, § 780 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304205.  Limitation of action on bond  Effect of disability.

No action can be maintained against the sureties on any bond given by a guardian, unless it be commenced within three (3) years from the discharge or removal of the guardian; but if at the time of such discharge a person entitled to bring such action is under any legal disability to sue, the action may be commenced by such person at any time within three (3) years after such disability is removed.

R.L. 1910, § 6582.  Amended by Laws 1988, c. 329, § 80, eff. Dec. 1, 1988.  Renumbered from Title 58, § 781 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304301.  Inventory and account of estate of ward  Appraisal  Waiver of inventory prohibited.

A.  Every guardian or limited guardian of the property of a ward shall file an inventory of the estate of his ward within two (2) months after his appointment.  The time to file an inventory may be extended by the court for good cause shown.  The court may, upon application made for that purpose by any interested person, compel the guardian or limited guardian of the property of a ward to render a revised inventory or account to the court of the estate of his ward.  Each inventory and account returned or rendered must be sworn to by the guardian or limited guardian.

B.  The guardian shall state his opinion of the value of the estate of the ward described in the first inventory.  Such inventory shall be filed with the district court clerk.  Whenever any other property of the estate of any ward is discovered, not included in the inventory of the estate already returned, and whenever any other property has been succeeded to or acquired by any ward, or for his benefit, like proceedings must be had for the return thereof.  If requested by the ward, judge or any interested person, such property must be appraised by appraisers appointed, sworn and acting in the manner provided for regulating the settlement of the estate of decedents.

C.  The court shall not waive any inventory of property of the ward which is required by this section.

R.L. 1910, § 6549.  Amended by Laws 1953, p. 247, § 82; Laws 1988, c. 329, § 81, eff. Dec. 1, 1988.  Renumbered from Title 58, § 871 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 57, operative July 1, 1990.

§30-4-302.  Repealed by Laws 1990, c. 323, § 80, operative July 1, 1990.

§304303.  Settlement and allowance of accounts  Reports to court  Accounting informations  Date certain for next annual report.

A.  Except as otherwise provided by subsection B of this section, a guardian or limited guardian of the property shall, upon the expiration of a year from the time of appointment, and at least annually thereafter, present accounts to the court for settlement and allowance as part of the guardianship report as required by Section 4-306 of this title.

B.  1.  In addition, a guardian or limited guardian of the property shall:

a. present accounts whenever the court requires that such report or accounts be presented, and

b. with the annual report of accounts, report any changes of property listed on the inventory required by Section 4301 of this title.  The report shall state the compensation requested by the guardian and for the attorneys.

2.  If there has been a significant change in the physical or mental condition of the ward, or the ward's financial resources, the details thereof shall be set forth in the annual report required by subsection A of this section.

3.  Except as otherwise directed by the court or required by the Uniform Veteran's Guardianship Act (72 U.S.C. 126.1, et seq.), the provisions of this subsection regarding the filing of an annual accounting and annual plan shall not apply to any guardianship of the property of a ward if the ward's financial resources or assets, other than a homestead, are worth less than Forty Thousand Dollars ($40,000.00) if a bond has been posted, or are worth less than Ten Thousand Dollars ($10,000.00) regardless of whether or not a bond has been posted, and if the guardian or limited guardian of the property is the spouse or a relative of the ward within the fourth degree of consanguinity.

C.  In addition to the reports required by subsections A and B of this section, a guardian or limited guardian shall submit a report:

1.  If the ward is an incapacitated or partially incapacitated person, when there is a significant change in the capacity of the ward to meet the essential requirements for the physical health or safety of the ward or to manage the financial resources of the ward;

2.  If the ward is a minor, any significant change in the condition of the minor or in the condition of the estate of the minor;

3.  When the guardian or limited guardian resigns or is removed; and

4.  When the guardianship is terminated.

D.  1.  Unless waived at the discretion of the court, a guardian or limited guardian of the person of an incapacitated or partially incapacitated person shall file a report on the guardianship of the person pursuant to Section 4-305 of this title.

2.  A guardian of the person of a minor ward shall not be required to file annual reports of the guardianship of the person of the ward unless ordered by the court.

3.  A guardian or limited guardian of the property of a ward shall file a report on the guardianship of the property pursuant to Section 4-306 of this title.

E.  The court shall not waive the filing of any report for a period in excess of five (5) years.

F.  If the same person or organization is required to file reports as to both the person and the property of a ward, the reports may be consolidated.

G.  An accounting information submitted by a guardian or limited guardian of the property of a ward shall be verified and shall be rendered in the same manner as required by Title 58 of the Oklahoma Statutes with respect to an information of an estate of a decedent.  Such information shall also set forth any charges to the property of the ward which have accrued since the previous accounting or, in the case of an initial accounting, since the filing of an inventory of the property of the ward placed under the control of the guardian or limited guardian.

H.  In addition to other specified information any order of the court approving an annual guardianship plan and report shall include the date certain by which the guardian shall file the next annual report.

R.L. 1910, § 6550.  Amended by Laws 1988, c. 329, § 83, eff. Dec. 1, 1988.  Renumbered from § 872 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 58, operative July 1, 1990; Laws 1992, c. 115, § 2, eff. Sept. 1, 1992; Laws 2001, c. 322, § 2, emerg. eff. June 1, 2001; Laws 2004, c. 181, § 8, eff. Nov. 1, 2004.

§304304.  Account by one of joint guardians.

When an account is rendered by two or more joint guardians, the judge of the district court may allow the same upon oath of any of them.

R.L. 1910, § 6551.  Renumbered from Title 58, § 873 by Laws 1988, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 59, operative July 1, 1990.

§304305.  Report on guardianship of person  Requirements  attachments.

A.  A report on the guardianship of the person of an incapacitated or partially incapacitated person shall set forth:

1.  The name and place of abode of the ward and the name and address of the guardian or limited guardian;

2.  Any significant change in the capacity of the ward to meet the essential requirements for his physical health or safety;

3.  The services being provided to the ward and the relationship of those services to the individual guardianship plan;

4.  Any significant actions taken by the guardian or limited guardian or guardian during the reporting period;

5.  Any significant problems relating to the guardianship which have arisen during the reporting period;

6.  The reasons, if any, why the appointment should be continued; and

7.  The reasons, if any, why no less restrictive alternative will permit the incapacitated or partially incapacitated person to meet the essential requirements for his physical health or safety.

B.  The report shall be substantially in the following form:

Report on the Guardianship of the Person

I,     (Name)    the (Guardian/Limited Guardian of the person)

for     (Name) , an (incapacitated/partially incapacitated) person hereby submit this (annual, courtordered) Guardianship Report.

1.  The present place of abode of the ward is:

_________________________________________________________

_________________________________________________________

2.  The type of home or facility in which the ward lives is _________________________ and the name of the person in charge of the home or facility is _____________________________

3.  My present street address and telephone number is:

________________________________________________________

4.  During the last year, I have seen the ward _______ times.  I otherwise or also have become or remained familiar with the needs and care of the ward as follows: ___________________________

The nature of my visits to the ward have been:

____________________________________________________________

5.  The following services are currently being provided to the ward:

_____________________________________________________________

6.  These services (are, are not) provided for in the current Guardianship Plan.  The reason they are not shown in the current Guardianship Plan is: ___________________________________

7.  The ward was last seen by a physician on: __________________ The purpose of the visit was: ____________________________

8.  I (have, have not) observed any major change in the ward's physical or mental condition during the last year.  (If so,) these are my observations:

_______________________________________________________________

_______________________________________________________________

9.  I (have, have not) taken any significant action for or on behalf of the ward since the last time I submitted a Guardianship Report.

(If so,) I took the following actions:

_______________________________________________________________

10.  There (have, have not) been any significant problems relating to the ward or to my guardianship of the ward since the last time I submitted a Guardianship Report or, if this is an initial report, since the issuance of my letters.  (If so,) I have observed these problems:

_______________________________________________________________

11.  It is my opinion that the guardianship (should, should not) be continued. (If so,) the basis for my belief is as follows: _______________________________________________________________

12.  I believe the ward (would, would not) be able to manage essential requirements for physical health and safety with fewer restrictions on the ward's ability to act for himself or herself.

(If so,) the basis for my belief is as follows:

_______________________________________________________________

13.  My opinion of the present care being provided to the ward is as follows:

_______________________________________________________________

14.  The place of abode of the ward (has, has not) changed since the last guardianship report.  (If so,) the place of abode of the ward was changed for the following reasons:

_______________________________________________________________

I hereby swear that the answers set forth above are true and correct to the best knowledge and belief of the undersigned, subject to the penalties of making a false affidavit or declaration.

Date: _______   ____________________________________________

(Signature of Guardian or Limited Guardian)

Telephone: _________________________

C.  Whenever there are changes or proposed changes to the guardianship plan, an individual guardianship plan, substantially in the same form as provided in Section 3-120 of this title, shall be submitted with the guardianship report and shall show any such changes or proposed changes in the guardianship plan since last submitted to and approved by the court.

D.  Attached to the report shall be:

1.  An accounting of any monies received by the guardian or limited guardian on behalf of the ward;

2.  Any expenditures made by the limited guardian or guardian on behalf of the ward;

3.  Any compensation requested by the guardian or limited guardian; and

4.  Copies of any appropriate medical records, evaluations, or other similar documentation pertinent to the reporting period.

Added by Laws 1988, c. 329, § 84, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 60, operative July 1, 1990.

§304306.  Report on guardianship or limited guardianship of property  Requirements  Attachments  Review of financial resources.

A.  A report on the guardianship or limited guardianship of the property of a ward shall set forth:

1.  The name and place of abode of the ward, and the name and address of the guardian or limited guardian;

2.  If the ward is an incapacitated or partially incapacitated person, significant changes in the capacity of the ward to manage his financial resources and the services being provided to the ward and the relationship of those services to the individual guardianship plan for the management of financial resources;

3.  Any significant actions taken by the guardian or limited guardian during the reporting period;

4.  Any significant problems relating to the guardianship which have arisen during the reporting period; and

5.  If the ward is an incapacitated or partially incapacitated person, the reasons, if any, why the guardianship should not be terminated, or why no less restrictive alternative would permit the ward to manage his financial resources.

B.  If the ward is an incapacitated or partially incapacitated person, reports on the guardianship of the property shall be substantially in the following form:

Report on the Guardianship of Property

I,     (Name)    the (Guardian or Limited Guardian of the property) of   (Name)   , an incapacitated (or a partially incapacitated) person, hereby submit this (annual, courtordered) Report.

1.  List any significant changes in the capacity of the ward to manage his or her financial resources:__________________________

________________________________________________________________

2.  The services currently being provided to the ward are as follows:

_________________________________________________________

3.  These services (are, are not) provided for in the current Guardianship Plan as approved by the court.

The reason these services are not shown in the current plan are as follows:_______________________________________________________

_______________________________________________________________

4.  I (have, have not) taken any significant actions for or on behalf of the ward since the last time I submitted a Guardianship Report.

(If so:)  These actions are as follows:

_______________________________________________________________

5.  There (have, have not) been any significant problems relating to the guardianship since the last time I submitted a Guardianship Report.

(If so:)  The problems are as follows:

_______________________________________________________________

6.  In my opinion, the guardianship (should, should not) be continued.  The reasons for my belief are as follows:

_______________________________________________________________

7.  It is my belief that the ward (would, would not) be able to manage his or her financial resources with fewer restrictions on the ward's ability to act for him or herself.  The reasons for my belief are as follows:

_______________________________________________________________

I hereby swear that the answers set forth above are true and correct to the best knowledge and belief of the undersigned, subject to the penalties of making a false affidavit or declaration.

_________________   _______________________________________

(Date of Report)   (Signature of Guardian or Limited Guardian)

C.  If the ward is a minor, reports on the guardianship of the property shall be substantially in the following form:

I,   (Name)   the (Guardian or Limited Guardian of the property) of   (Name)   , a minor, hereby submit this (annual, courtordered) Report.

1.  The services currently being provided to the ward are as follows:

_________________________________________________________

2.  These services (are, are not) provided for in the current Guardianship Plan as approved by the court.

The reason these services are not shown in the current plan are as follows:_______________________________________________________

_______________________________________________________________

3.  I (have, have not) taken any significant actions for or on behalf of the ward since the last time I submitted a Guardianship Report.

(If so:)  These actions are as follows:

_______________________________________________________________

4.  There (have, have not) been any significant problems relating to the guardianship since the last time I submitted a Guardianship Report.

(If so:)  The problems are as follows:

_______________________________________________________________

I hereby swear that the answers set forth above are true and correct to the best knowledge and belief of the undersigned, subject to the penalties of making a false affidavit or declaration.

_________________   _______________________________________

(Date of Report)   (Signature of Guardian or Limited Guardian)

D.  Whenever there are changes or proposed changes to the guardianship plan, an individual guardianship plan for the management of financial resources, substantially in the same form as provided in Section 3-122 of this title, shall be submitted with the guardianship report and shall show any such changes or proposed changes in the guardianship plan since last submitted and approved by the court.

E.  The report:

1.  Shall contain a complete financial statement of the financial resources of the ward under the control or supervision of the guardian or limited guardian of the property;

2.  Shall contain an accounting of any receipts and disbursements received, or expenditures made by the guardian or limited guardian on behalf of the ward;

3.  May include any request for compensation for the guardian; and

4.  May include any compensation request for the attorney for the ward.

F.  As directed by the court, following submission of a report or in conjunction with an initial or annual review or any subsequent proceeding, a guardian or limited guardian shall submit to an actual review of the financial resources placed under his control.

Added by Laws 1988, c. 329, § 85, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 61, operative July 1, 1990.

§304307.  Mailing of copies of annual report  Objections to report  Hearing  Order granting immediate relief  Order for compensation  New bond  Appointment of counsel to represent ward.

A.  1.  Upon the filing of an annual report the court shall immediately cause a copy of the report to be mailed by firstclass mail to:

a. the persons entitled to notice pursuant to Section 2101 of this title for minors, or

b. those persons entitled to notice pursuant to paragraphs 1, 2, 3 and 7 of subsection A of Section 3-110 of this title for adults, and

c. the attorney of the ward, if any.

2.  Attached to the copy of the report shall be a statement notifying the person receiving copies of said reports that any objection to the report must be filed within fifteen (15) days after the date of the filing of the annual report with the court.

3.  Any person entitled to receive a copy of the annual report may file an objection to said report within fifteen (15) days after the filing of the annual report with the court.

B.  1.  After notice, the court may on its own motion hold a hearing on an annual report and shall hold a hearing:

a. upon the filing of an objection to the annual report; or

b. when the court is considering issuing an order other than an order accepting the report and granting the relief requested.

2.  Notice for a hearing on an annual report shall be given, by mail, to the persons entitled to notice pursuant to Section 2101 of this title for minors or paragraphs 1, 2, 3 and 7 of subsection A of Section 3110 of this title for adults at least ten (10) days prior to the date set for the hearing.  Notice shall be in such form as the court may direct and shall be sent by regular firstclass mail.

C.  The court may enter an order granting the relief requested in the report without notice if the court determines that such relief should be granted immediately.  In that event, the court shall grant such relief on a temporary basis pending a hearing on the report or the expiration of the fifteen (15) days within which an objection to the report may be filed.

D.  When no objection to an annual report is filed and no hearing on the annual report is held as otherwise provided by this section, the court shall issue an order accepting the annual report and granting the relief requested.

E.  The compensation for the guardian, the guardian's attorney, and any other person entitled to compensation from the property of the ward shall be determined by the court in the manner required by the provisions of the Oklahoma Guardianship and Conservatorship Act.  Such order, whether issued at the expiration of the fifteen (15) days within which an objection to the annual report may be filed or after a hearing on the report, shall be final with respect to all persons given copies of the annual report or notice of such hearing, except with regard to any such person who may be determined to have been subject to a legal disability at the time such notice was given.  Such order also shall be final with respect to the guardian except with respect to challenge by the ward upon the removal of the ward's legal disability.

F.  With regard to an annual report of a guardian of the property of a ward, the court shall examine the changes, if any, to the property of the ward as set forth in the report.  If the guardian was required to submit a bond, and if the total value of the ward's property which is subject to the proceeding differs significantly from the total value of the ward's property as last disclosed to the court:

1.  The court shall direct such guardian to obtain a new bond of such lesser or greater penal amount as will adequately protect the ward's property which is subject to the proceeding;

2.  Such new bond shall be filed with the district court clerk within thirty (30) days following the date of the order; and

3.  If the court requires a new bond of a greater penal amount than the bond previously submitted, failure of the guardian to submit such new bond within the thirtyday period set forth in this subsection shall constitute grounds for removal of such guardian or limited guardian.

G.  At any hearing held upon an annual report:

1.  If required by the court, the guardian or limited guardian shall be present;

2.  The court shall review the annual report and consider any objection made thereto, and thereupon enter such order as the court deems appropriate; and

3.  The court may make any order which the court deems to be in the best interest of the ward or the estate of the ward.  The court may also set for further hearing, with prior notice to be given as provided in this section, any other matter which the court deems should be considered in the best interest of the ward or the estate of the ward.  Subject to appeal or vacation within the time permitted, an order entered after the hearing of an annual report after notice adjudicates as to liabilities concerning the matters considered in connection with said hearing.

H.  At a hearing upon an annual report the court may appoint an attorney to represent the ward who is an incapacitated or partially incapacitated person, in the same manner and with the same compensation as provided in this act for appointment of an attorney for the subject of the proceeding following the filing of a petition for appointment of a guardian or limited guardian of the person or property of an alleged incapacitated or partially incapacitated person.  The appointment of such attorney shall cease:

1.  Upon the entry by the court of an order pertaining to the matters considered at such hearing, unless the court otherwise directs, either in the order appointing such attorney or in the order pertaining to the matters considered at such hearing;

2.  Unless an appeal is taken from the order of the court pertaining to the matters considered at such hearing, in which event such attorney shall continue to represent the ward until final disposition of the appeal or as otherwise ordered by the court; or

3.  Upon application of said attorney, the court may allow the attorney to withdraw from the case and shall appoint another attorney to represent the subject of the proceeding in any appeal proceeding.

Added by Laws 1988, c. 329, § 86, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 62, operative July 1, 1990; Laws 1991, c. 18, § 1, emerg. eff. March 29, 1991; Laws 1992, c. 274, § 1, eff. Sept. 1, 1992.

§304308.  Application for relief  Notice  Hearing  Order  Appointment of counsel to represent ward  Joinder of separate applications or objections  Evaluation of ward  Hearing without notice.

A.  After the appointment of a guardian, the ward, any person interested in the welfare of the ward, or a guardian may make application to the court for:

1.  Termination of the guardianship;

2.  Removal of the guardian;

3.  Resolution of a dispute pertaining to the guardianship plan;

4.  If the ward is an incapacitated or partially incapacitated person, the imposition of additional restrictions upon the legal capacity of the ward to act on his own behalf or the removal of one or more existing restrictions; or

5.  A review hearing.

B.  Such application shall set forth:

1.  The names and addresses of the individuals and entities entitled to notice;

2.  The relief requested; and

3.  The alleged facts and reasons supporting the request.

C.  Any person entitled to notice of the hearing on an application filed pursuant to this section may object to the relief requested in the application.  If the ward is a minor, notice shall be as provided by Section 2101 of this title.  If the ward is an incapacitated or partially incapacitated person, notice shall be given to those persons entitled to notice pursuant to paragraphs 1, 2, 3 and 7 of subsection A of Section 3-110 of this title and shall be given as provided by Section 3110 of this title and to the attorney of the subject of the proceeding, if any, and if known to the petitioner.

D.  The court shall set an application filed pursuant to this section for hearing on a date certain and shall cause notice to be given to the persons entitled thereto by regular firstclass mail at least ten (10) days prior to such date.  However, except for an order terminating a guardianship, the court may enter an order granting the relief requested in the application without notice if the court determines that such relief should be granted immediately.  In that event, the court may grant such relief on a temporary basis and proceed to set the application for further hearing following the giving of notice as provided by this subsection.  At the hearing, based upon the evidence adduced, the judge may continue, modify or vacate his temporary order.

E.  At the hearing held upon an application filed pursuant to this section for which notice is required, the court may, based upon the evidence adduced, enter an order granting or denying the relief requested.  At such hearing, the court also may make any other order which the court deems to be in the best interests of the ward or the estate of the ward.  The court may also set for further hearing, with prior notice to be given as provided in this section, any other matter which the court deems should be considered in the best interest of the ward or the estate of the ward.

F.  With respect to any matter set for hearing pursuant to this section, the court may appoint an attorney to represent at such hearing a ward who is an incapacitated or partially incapacitated person, in the same manner and with the same compensation as provided in the Oklahoma Guardianship and Conservatorship Act for appointment of an attorney for the subject of the proceeding following the filing of a petition for appointment of a guardian or limited guardian of the person or property of an alleged incapacitated or partially incapacitated person.  The appointment of such attorney shall cease:

1.  Upon the entry by the court of an order pertaining to the matters considered at such hearing, unless the court otherwise directs, either in the order appointing such attorney or in the order pertaining to the matters considered at such hearing;

2.  Unless an appeal is taken from the order of the court pertaining to the matters considered at such hearing, in which event such attorney shall continue to represent the ward until final disposition or as otherwise ordered by the court; or

3.  Upon application of said attorney, the court may allow the attorney to withdraw from the case and shall appoint another attorney to represent the subject of the proceeding in any appeal proceeding.

G.  After notice, the court may join the issues raised in separate applications or separate objections for determination at a single hearing, unless the court determines joinder would be prejudicial to the interests of the ward.

H.  As necessary and appropriate the court may order an evaluation of the ward in connection with any guardianship proceeding subsequent to the appointment of a guardian.

I.  The court may hear an application other than with respect to the matters set forth in subsection A of this section, with or without notice as the court determines.  If the court requires notice to be given, the court shall specify the persons to whom notice shall be given and the manner and time in which such notice shall be given.

Added by Laws 1988, c. 329, § 87, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 63, operative July 1, 1990.

§304401.  Expenses and compensation of guardians.

A.  Every guardian must be allowed the amount of his reasonable expenses in the execution of his trust, and he must also have such compensation for his services as the court in which his accounts are settled deems just and reasonable.

B.  To the extent that the services of a guardian or limited guardian of the property are for the collection of income of the ward, compensation for such services shall not exceed seven and onehalf percent (7 1/2%) of the income so collected.  For the purposes of this section, "income" means funds received by and accounted for by the guardian or limited guardian on behalf of the ward, other than from the sale of property of the ward, plus the net proceeds from the sale of property of the ward in excess of the value of such property as last determined in the guardianship proceeding.

C.  All compensation and reimbursements pursuant to this section shall be approved by the court prior to payment.

Added by Laws 192324, c. 84, p. 101, § 4.  Amended by Laws 1953, p. 248, § 85; Laws 1965, c. 55, § 1, emerg. eff. March 29, 1965; Laws 1988, c. 329, § 88, eff. Dec. 1, 1988.  Renumbered from Title 58, § 884 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304402.  Joint guardians  Compensation.

Joint guardians shall not receive more compensation than a single guardian.

Added by Laws 192324, c. 84, p. 101, § 6, emerg. eff. March 21, 1924.  Renumbered from Title 58, § 886 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304403.  Compensation for attorneys, guardians ad litem and persons conducting evaluations.

A.  1.  An attorney, other than a public defender, for a ward or a subject of a proceeding pursuant to the Oklahoma Guardianship and Conservatorship Act or whose services are obtained by a guardian on behalf of a ward is entitled to reasonable compensation to be paid from and as a charge against the estate of the ward.  Reasonable compensation for attorney services rendered and expenses made on behalf of the guardian of the ward incurred prior to the appointment of the guardian may be paid from and charged against the estate of the ward, as approved by the court prior to payment.

2.  Guardians ad litem, other than an employee of a public agency or an employee of a private agency which provides such service pursuant to a contract with a public agency, appointed pursuant to the provisions of this act are entitled to reasonable compensation.

3.  A person conducting an evaluation of the subject of the proceeding, whose services resulted in the appointment of a limited guardian or guardian or other order beneficial to the subject of the proceeding, is entitled to reasonable and necessary compensation.

B.  1.  Compensation and reimbursements pursuant to this section shall be paid from the financial resources of the subject of the proceeding unless the court determines that such payment of compensation and reimbursements would:

a. substantially impede the partially incapacitated or incapacitated person from meeting the essential requirements for his physical health or safety, and

b. substantially impair the financial resources of such person, or substantially impede his ability to obtain the services necessary for developing or regaining his abilities to the maximum extent possible.

2.  If not otherwise compensated or reimbursed pursuant to the provisions of paragraph 1 of this subsection:

a. any attorney or guardian ad litem appointed by the court who is entitled to compensation shall be compensated from the court fund of the court having jurisdiction,

b. the cost of services provided by a person conducting an evaluation, when such person is the employee of a public agency or the employee of a private agency which provides such services for guardianship proceedings pursuant to an agreement with a public agency, shall be borne by the public agency, or by the private agency in accordance with the terms of such agreement, and

c. if the person conducting an evaluation is a private individual or agency and the cost of the services provided is not otherwise compensable under a state or federal public assistance program, compensation for the cost of services shall be from the court fund of the court having jurisdiction.

3.  Compensation or reimbursement from the court fund for attorneys and guardian ad litem pursuant to the provisions of this subsection shall be in accordance with the provisions of Section 1304 of Title 20 of the Oklahoma Statutes.

C.  All compensation and reimbursements pursuant to the provisions of this section shall be approved by the court prior to payment.

D.  Contingent fees and contracts for recovery of property agreed upon and approved by courts or the ranking official representing the Secretary of the Interior in Oklahoma, who has supervision of any restricted Indian tribe in this state do not come within the provisions of the Oklahoma Guardianship and Conservatorship Act.

Added by Laws 192324, c. 84, p. 101, § 5.  Amended by Laws 1988, c. 329, § 89, eff. Dec. 1, 1988.  Renumbered from § 885 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 64, operative July 1, 1990; Laws 2000, c. 144, § 1, emerg. eff. April 28, 2000.

§304404.  Costs  Appointment of guardian to authorize entry into armed forces.

A.  No costs shall be required by the court clerk in any guardianship proceeding where the proceeding is for the purpose of appointing a guardian to approve or authorize the ward to enter the armed forces of the United States.

B.  If the court waives the report, the court may waive the fee for the filing of the annual guardianship report required by Section 152 of Title 28 of the Oklahoma Statutes, for a guardian or limited guardian of the person of an incapacitated or partially incapacitated person or for a guardian of the person of a minor.

Added by Laws 1943, p. 131, § 1, emerg. eff. March 22, 1943.  Renumbered from § 782 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 2001, c. 322, § 3, emerg. eff. June 1, 2001.

§304501.  Appointment of more than one guardian  Bond.

The court may appoint more than one guardian of any person or property subject to guardianship.  Such guardians shall be governed and liable in all respects as a sole guardian.  Such guardian shall give bond in like manner and with like conditions as prescribed for sole guardians unless waived.

R.L. 1910, § 6584.  Amended by Laws 1987, c. 164, § 2, operative July 1, 1987; Laws 1988, c. 329, § 90, eff. Dec. 1, 1988.  Renumbered from Title 58, § 772 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304502.  Two or more guardians.

A.  If there are two guardians who are residents of this state, the act of one alone shall be effectual:

1.  If a coguardian is laboring under any legal disability from serving, said coguardian in such case shall be relieved from official liability; provided however, proper finding and valid order of the district court having jurisdiction therein is first obtained; or

2.  If a coguardian has given the other coguardian authority in writing to act for both.

B.  If there are more than two guardians, the act of a majority of them is valid.

Added by Laws 1953, p. 254, § 1.  Amended by Laws 1988, c. 329, § 91, eff. Dec. 1, 1988.  Renumbered from Title 58, § 894 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304503.  Death of joint guardian.

On the death of one of two or more joint guardians, the power continues to the survivor until a further appointment is made by the court.

R.L. 1910, § 3336.  Renumbered from § 17 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304601.  Guardian for nonresident ward  Notice of hearing.

When a person liable to be put under guardianship, according to the provisions of this chapter, resides without this state, and has estate therein, any friend of such person, or any one interested in his estate, in expectancy or otherwise, may apply to the judge of the district court of any county in which there is any estate of such absent person, for the appointment of a guardian; and if, after notice given to all interested, in such manner as the judge orders, and a full hearing and examination, it appears proper, a guardian for such absent person may be appointed.

R.L. 1910, § 6570.  Renumbered from Title 58, § 861 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304602.  Powers of nonresident's guardian same as in other cases.

Every guardian appointed under the preceding section has the same powers and performs the same duties, with respect to the estate of the ward found within the state, and with respect to the person of the ward, if he shall cease to reside therein, as are prescribed with respect to any other guardian appointed under this chapter.

R.L. 1910, § 6571.  Amended by Laws 1953, p. 247, § 81.  Renumbered from Title 58, § 862 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304603.  First appointment is exclusive.

The guardianship which is first lawfully granted, of any person residing without this state, extends to all the estate of the ward within the same, and excludes the jurisdiction of the district court of every other county.

R.L. 1910, § 6573.  Renumbered from Title 58, § 771 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304604.  Bond of guardian of nonresident.

Every such guardian must give bond to the State of Oklahoma, in the manner and with like conditions as hereinbefore provided for other guardians, except that the provisions respecting the inventory, the disposal of the estate and effects, and the account to be rendered by the guardian must be confined to such estate and effects as come to his hands in this state.

R.L. 1910, § 6572.  Amended by Laws 1963, c. 103, § 2, emerg. eff. May 27, 1963.  Renumbered from Title 58, § 863 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304605.  Removal of property.

When the guardian and ward are both nonresidents, and the ward is entitled to property in this state which may be removed to another state, territory or foreign country without conflict with any restriction or limitation thereupon, or impairing the right of the ward thereto, such property may be removed to the state, territory or foreign country of the residence of the ward, upon the application of the guardian to the judge of the district court of the county in which the estate of the ward, or the principal part thereof, is situated.

R.L. 1910, § 6574.  Renumbered from Title 58, § 864 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304606.  Application for removal  Requirements.

The application must be made upon ten (10) days' notice to the resident personal representative or guardian, if there be such, and upon such application the nonresident guardian must produce and file a certificate, under the hand of the clerk, judge, surrogate or other authorized officer, and the seal of the court from which his appointment was derived, showing:

1.  A transcript of the record of his appointment.

2.  That he has entered upon the discharge of his duties.

3.  That he is entitled by the laws of the state, territory or country of his appointment to the possession of the estate of the ward; or must produce and file a certificate under the hand and seal of the clerk, judge, surrogate or other authorized officer of the court having jurisdiction in the country of his residence, of the estates of persons under guardianship, or of the highest court in such state, territory or country, that by the laws of such country the applicant is entitled to the custody of the estate of his ward without the appointment of any court.

Upon such application, unless good cause to the contrary be shown, the judge of the district court must make an order granting to such guardian leave to take and remove the property of his ward to the state, territory or place of his residence, which is authority to him to sue for and receive the same in his own name, for the use and benefit of his ward.

R.L. 1910, § 6575.  Renumbered by Title 58, § 865 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 65, operative July 1, 1990.

§304607.  Order for removal discharges local guardian.

Such order is a discharge of the personal representative, local guardian, or other person in whose possession the property may be at the time the order is made, on filing with the district court the receipt therefor of the foreign guardian of such absent ward.

R.L. 1910, § 6576.  Renumbered from Title 58, § 866 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 66, operative July 1, 1990.

§304701.  Payment of debts.

Every guardian appointed under the provisions of this act shall pay all just debts due from the ward out of the personal estate and income from the real estate of the ward, if sufficient.  If said estate and income is not sufficient, then payment shall be made out of the real estate of the ward, upon obtaining an order for the sale thereof, the proceeds of such sale shall be disposed of in the manner provided by law for the sale of real estate of decedents.

R.L. 1910, § 6542.  Amended by Laws 1988, c. 329, § 92, eff. Dec. 1, 1988.  Renumbered from Title 58, § 803 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304702.  Collection and settlement of accounts and appearance for ward in suits  Compromise and settlement of claims.

A guardian must settle all accounts of the ward, and demand, sue for, and receive all debts due to the ward, or may, with the approval of the court, compromise or compound for the same and give discharges to the debtors on receiving a fair and just settlement of such claim.  A guardian shall appear for and represent the ward in all legal suits and proceedings, unless another person is appointed for that purpose as guardian or next friend.  A guardian, with the approval of the court exercising jurisdiction in the suit or proceeding, may compromise and settle any claim made by, on behalf of or against the ward in such suit or proceeding.

R.L. 1910, § 6543.  Amended by Laws 1953, p. 246, § 72; Laws 1988, c. 329, § 93, eff. Dec. 1, 1988.  Renumbered from Title 58, § 804 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304703.  Discharge and release.

The person making payment, delivery, transfer or issuance of property or evidence thereof to the person designated by such court under this section is discharged and released to the same extent as if such payment, delivery, transfer or issuance was made to a guardian of the minor or incapacitated or partially incapacitated person, and he is not required to see to the application thereof.  A person making payment, delivery, transfer or issuance of property, or evidence thereof, to a next friend or guardian ad litem may be discharged and released as provided for in the Oklahoma Guardianship and Conservatorship Act.

Added by Laws 1967, c. 51, § 3, emerg. eff. April 14, 1967.  Amended by Laws 1988, c. 329, § 94, eff. Dec. 1, 1988.  Renumbered from Title 58, § 898.3 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 67, operative July 1, 1990.

§304704.  Service upon guardian  Duty of guardian.

Whenever a minor or an incapacitated or partially incapacitated person has a guardian of his estate residing in this state, personal service upon the guardian of any process, notice, or order of the court concerning the estate of the deceased person, in which the ward is interested, is equivalent to service upon the ward.  It is the duty of the guardian to attend to the interests of the ward in the matter.  Such guardian may also appear for his ward, and waive any process, notice, or order to show cause which an adult or a person of sound mind might do.

R.L. 1910, § 6568.  Amended by Laws 1988, c. 329, § 95, eff. Dec. 1, 1988.  Renumbered from Title 58, § 810 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304705.  Management of estate  Income applied for support of ward  Sale of realty.

Every guardian must manage the estate of his ward frugally and without waste, and apply the income and profits thereof, as far as may be necessary, for the comfortable and suitable maintenance and support of the ward, and his family, if there be any; and if such income and profits be insufficient for that purpose, the guardian may sell the real estate, upon obtaining an order of the district court therefor, as provided, and must apply the proceeds of such sale, as far as may be necessary, for the maintenance and support of the ward and his family, if there be any.

R.L. 1910, § 6544.  Renumbered from Title 58, § 805 by Laws 1988, § 134, eff. Dec. 1, 1988.

§304706.  Maintenance and support of ward  Credit on settlement  Payment of third person furnishing necessaries on guardian's refusal.

When a guardian has advanced for the necessary maintenance, support and education of his ward, an amount not disproportionate to the value of the estate or condition of life of the ward and the same is made to appear to the satisfaction of the court, by proper supporting documents and proofs, the guardian must be allowed credit therefor in his settlement.  Whenever a guardian fails, neglects, or refuses to furnish suitable and necessary maintenance, support or education for his ward, the court may order the guardian to do so and enforce such order by proper process.  Whenever any third person, at the request of the ward, supplies a ward with such suitable and necessary maintenance, support or education which is shown to have been done after refusal or neglect of the guardian to supply the same, the court may direct the guardian to pay therefor out of the estate of the ward, and may enforce such payment by due process.

R.L. 1910, § 6545.  Amended by Laws 1988, c. 329, § 96, eff. Dec. 1, 1988.  Renumbered from Title 58, § 806 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304707.  Execution of waivers or consents for wards.

The duly appointed and acting guardian, limited guardian, conservator, attorney in fact, or any other person legally authorized to act on behalf of any minor or incapacitated or partially incapacitated heir, devisee or legatee may execute waivers or consents for his ward as authorized by the court.  There shall be attached to each waiver or consent a certified copy of the instrument authorizing him to perform such act.

Added by Laws 1980, c. 310, § 6, eff. Oct. 1, 1980.  Amended by Laws 1988, c. 329, § 97, eff. Dec. 1, 1988.  Renumbered from Title 58, § 859 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304708.  Investment of money and proceeds of sales.

The district court, on the application of a guardian or any person interested in the estate of any ward, after such notice to persons interested therein as the judge shall direct, may authorize and require the guardian to invest the proceeds of sales, and any other of his ward's money in his hands, in real estate, or in any other manner most to the interest of all concerned therein; and the district court may make such other orders and give such directions as are needful for the management, investment and disposition of the estate and effects, as circumstances require.

R.L. 1910, § 6569.  Renumbered from Title 58, § 811 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-4-709.  Investment of monies belonging to estates - Purchase of homesteads for incapacitated or partially incapacitated persons.

A.  Except as may be otherwise provided by law, the money belonging to estates of minors and incapacitated or partially incapacitated persons, subject to the jurisdiction of the court, can only be invested in one or more of the following:

1.  Real estate and first mortgages upon real property which do not exceed fifty percent (50%) of the actual value of the property;

2.  United States bonds, or any other type of security certificate, or evidence of indebtedness which is guaranteed by the United States government, or any authorized agency thereof;

3.  State bonds;

4.  Bonds of municipal corporations;

5.  Annuities covered by the Oklahoma Life and Health Insurance Guaranty Association, which do not exceed Three Hundred Thousand Dollars ($300,000.00), individually; or

6.  Accounts in savings and loan associations and credit unions located in this state, and all types of interest-bearing time deposits and certificates of banks, savings and loan associations, and credit unions located in this state, not to exceed the amount insured by the United States government.

B.  Upon application to the court by the guardian of the estate of the incapacitated or partially incapacitated person, showing to the satisfaction of the court:

1.  That the incapacitated or partially incapacitated person is vitally in need of a home;

2.  That the incapacitated or partially incapacitated person owns no suitable homestead;

3.  That the incapacitated or partially incapacitated person has sufficient monthly, semi-annual, or annual fixed income to retire an incurred indebtedness for the remaining unpaid cost of a homestead; and

4.  That it would be in the best interest of the incapacitated or partially incapacitated person that a suitable homestead be purchased on that basis.

The court may enter an order authorizing the guardian to execute and deliver a note and mortgage, under such tenor and terms as the court will approve, for the purpose of securing payment of any remaining cost of such a homestead.  Any note and mortgage given by a guardian under the provisions of this section shall, if authorized by the court as provided for in this section, be endorsed "approved" by the judge.  When so authorized and endorsed, the note and mortgage shall be a binding obligation against the ward and the estate of the ward until fully paid.  The ward, if subsequently restored to competency to transact business, shall be held firmly bound by the note and mortgage in the same manner and to the same extent as though the ward had given the homestead purchase-money note and mortgage.

C.  When an individual guardian enters into an agreement with a bank or trust company, or when the guardian is a bank or trust company qualified and acting under the supervision of the Banking Board, or of the Comptroller of the Currency of the United States of America, the guardian may, upon application to the court, invest funds coming into its hands as guardian in any property, real, personal or mixed, in which an individual may invest the individual's own funds pursuant to the provisions of the Oklahoma Uniform Prudent Investor Act, unless otherwise provided by law.

Added by Laws 1923-24, c. 84, p. 100, § 2.  Amended by Laws 1955, p. 302, § 1; Laws 1968, c. 15, § 2, emerg. eff. Feb. 19, 1968; Laws 1975, c. 166, § 1, emerg. eff. May 20, 1975; Laws 1985, c. 267, § 1, eff. Nov. 1, 1985; Laws 1988, c. 329, § 98, eff. Dec. 1, 1988.  Renumbered from § 882 of Title 58 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1995, c. 351, § 18, eff. Nov. 1, 1995; Laws 1996, c. 293, § 3, eff. Nov. 1, 1996; Laws 1999, c. 47, § 1, eff. Nov. 1, 1999.

NOTE:  Laws 1985, c. 199, § 2 repealed by Laws 1988, c. 329, § 136, eff. Dec. 1, 1988.

§304751.  Income insufficient for maintenance  Sale of property necessary.

When the income of an estate under guardianship is not sufficient to maintain the ward and his family, or to maintain and educate the ward when a minor, his guardian may sell the real or personal estate of the ward for that purpose, upon obtaining an order therefor.

R.L. 1910, § 6553.  Amended by Laws 1988, c. 329, § 99, eff. Dec. 1, 1988.  Renumbered from Title 58, § 821 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304752.  Sale of property for investment.

When it appears to the satisfaction of the court, upon the petition of the guardian, that for the benefit of the ward or the real or personal estate of the ward, or some part of said estate, should be sold, and the proceeds thereof invested, the guardian may sell the same for such purpose upon obtaining an order therefor.

R.L. 1910, § 6554.  Amended by Laws 1988, c. 329, § 100, eff. Dec. 1, 1988.  Renumbered from Title 58, § 822 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304753.  Proceeds of sale  Investment  Maintenance of ward and family.

If the property is sold for the purposes mentioned in Sections 4751 and 4752 of this title, the guardian must apply the proceeds of the sale to such purposes, as far as necessary, and put out the residue, if any, on interest, or invest it in the best manner in his power as provided in the Oklahoma Guardianship and Conservatorship Act, until the capital is needed for the maintenance of the ward and his family, or the education of his children, or for the education of the ward when a minor, in which case the capital may be used for that purpose, as far as may be necessary, in like manner as if it had been personal estate of the ward.

R.L. 1910, § 6555.  Amended by Laws 1988, c. 329, § 101, eff. Dec. 1, 1988.  Renumbered from Title 58, § 823 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 68, operative July 1, 1990.

§304754.  Petition for sale  Verification.

To obtain an order for such sale, the guardian must present to the court a verified petition therefor, setting forth the condition of the estate of the ward and the facts and circumstances on which the petition is founded.

R.L. 1910, § 6557.  Amended by Laws 1988, c. 329, § 102, eff. Dec. 1, 1988.  Renumbered from Title 58, § 825 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304755.  Hearing, notice and order.

If it appears to the court, from the petition, that it is necessary or would be beneficial to the ward or the estate of the ward that the real or personal estate, or some part of such estate, should be sold, the court shall thereupon make an order directing all persons entitled to notice pursuant to Section 2101 of this title for minors or Section 3110 of this title for adults to appear before the court, at a time and place therein specified in the order and notice, not less than ten (10) nor more than thirty (30) days from the time of making such order, unless notice is waived, as provided in Section 4756 of this title, to show cause why an order should not be granted for the sale of such estate.  If it appear that it is necessary or would be beneficial to the ward to sell the personal estate or some part of it, the court must order the sale to be made.

R.L. 1910, § 6558.  Amended by Laws 1953, p. 246, § 74; Laws 1988, c. 329, § 103, eff. Dec. 1, 1988.  Renumbered from Title 58, § 826 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 69, operative July 1, 1990.

§304756.  Mailing or publication of order  Waiver of notice.

The court shall cause copies of said order to be mailed to the persons entitled to notice of the proceeding at least ten (10) days before the hearing on the petition.  If the mailing address of any such person is unknown, a copy of the order must be published one time in some newspaper in the county of the court having jurisdiction over the case, and the hearing of said petition shall not be less than ten (10) days from the date of the first publication of such notice.  If written consent to making the order of sale is given by all persons entitled to notice, except the ward if the ward has been adjudicated to be fully incapacitated, said order of sale may be made at once without giving the notice.

R.L. 1910, § 6559.  Amended by Laws 1927, c. 83, p. 127, § 1; Laws 1953, p. 246, § 75; Laws 1969, c. 302, § 28, eff. Jan. 1, 1970; Laws 1988, c. 329, § 104, eff. Dec. 1, 1988.  Renumbered from Title 58, § 827 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1992, c. 395, § 3, eff. Sept. 1, 1992.

§304757.  Hearing upon order  Protests.

The court, at the time and place appointed in the order, or such other time to which the hearing is postponed, upon proof of the service or publication of the order, must hear the petition and examine the proofs and allegations of the petitioner and any objections made by persons entitled to notice of the proceeding.

R.L. 1910, § 6560.  Amended by Laws 1988, c. 329, § 105, eff. Dec. 1, 1988.  Renumbered from Title 58, § 828 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304758.  Partition of real estate  Assent to  Approval of court.

The guardian may join in and assent to a partition of the real estate of the ward with the written approval of the judge of the district court, whenever such assent may be given by any person.

R.L. 1910, § 6546.  Renumbered from Title 58, § 807 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304759.  Sale of oil, gas, mining leases.

Personal representatives including but not limited to guardians of the property, guardians of minors or of incapacitated or partially incapacitated persons are hereby authorized and empowered to sell and execute oil and gas or other mining leases upon the lands belonging to the estates of such deceased persons or of such minors or incapacitated or partially incapacitated persons in consideration of a royalty or part or portion of the production thereof, and under the same procedure in the district court, as provided by Sections 924 through 928 of Title 58 of the Oklahoma Statutes, where such consideration is money.

R.L. 1910, § 6547.  Amended by Laws 1953, p. 246, § 73; Laws 1955, p. 301, § 1; Laws 1988, c. 329, § 106, eff. Dec. 1, 1988.  Renumbered from Title 58, § 808 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304760.  Testimony  Witnesses  Attendance and examination of.

At the hearing on the petition the guardian may be examined on oath, witnesses may be produced and examined, and process to compel the attendance and testimony of witnesses may be issued by the court.

R.L. 1910, § 6561.  Amended by Laws 1988, c. 329, § 107, eff. Dec. 1, 1988.  Renumbered from Title 58, § 829 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304761.  Costs awarded prevailing party on hearing of objections to order.

If any person entitled to notice of the proceeding enters an objection to the requests made in the petition, the court may, in granting or refusing the order requested by the petition, award costs to the prevailing party, and enforce the payment thereof.

R.L. 1910, § 6562.  Amended by Laws 1953, p. 247, § 76; Laws 1988, c. 329, § 108, eff. Dec. 1, 1988.  Renumbered from Title 58, § 830 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304762.  Order for sale  Public or private sale.

If, after a full examination, it appears necessary or for the benefit of the ward that the real or personal estate of the ward, or some part thereof, should be sold, the court may grant an order therefor, specifying therein the causes or reasons why the sale is necessary or beneficial, and may, if the same has been prayed for in the petition, order such sale to be made either at public or private sale.

R.L. 1910, § 6563.  Amended by Laws 1988, c. 329, § 109, eff. Dec. 1, 1988.  Renumbered from Title 58, § 831 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304763.  Sale bond by guardian.

Every guardian authorized to sell real estate shall, before the sale, give bond to the State of Oklahoma, with sufficient surety to be approved by the court, with condition to sell the same in the manner and to account for the proceeds of the sale as provided for by the Oklahoma Guardianship and Conservatorship Act.  The court may order that such bond is not required if the court specifically finds that the general bond, if any, of the guardian is of a sufficient penal amount to provide for the proceeds of the sale in addition to the property secured by said bond or upon a finding by the court that:

1.  The anticipated annual income to a ward for one (1) year plus the value of the personal property of the ward, after sale, is less than Forty Thousand Dollars ($40,000.00); and

2.  The guardian of the ward is either a parent, spouse, brother, sister, grandparent, child or grandchild of the ward.

R.L. 1910, § 6564.  Amended by Laws 1953, p. 247, § 77; Laws 1963, c. 147, § 1; Laws 1987, c. 164, § 7, operative July 1, 1987; Laws 1988, c. 329, § 110, eff. Dec. 1, 1988.  Renumbered from Title 58, § 832 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1989, c. 270, § 3, eff. Nov. 1, 1989; Laws 1990, c. 323, § 70, operative July 1, 1990; Laws 1994, c. 234, § 7, eff. Sept. 1, 1994.

§304764.  Sales governed by same law as in estates of decedents.

Except as otherwise specifically provided by the Oklahoma Guardianship and Conservatorship Act, all the proceedings pursuant to petitions of guardians for sales of property of their wards, giving notice and the hearing of such petitions, granting and refusing an order of sale, directing the sale to be made at public or private sale, reselling the same property, return of sale and application for confirmation thereof, notice and hearing of such application, making orders, rejecting or confirming sales and reports of sales and ordering and making conveyances of property sold shall be had and made as provided and required by the provisions of law concerning the estates of decedents.

R.L. 1910, § 6565.  Amended by Laws 1953, p. 247, § 78; Laws 1961, p. 441, § 1; Laws 1988, c. 329, § 111, eff. Dec. 1, 1988.  Renumbered from Title 58, § 833 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 71, operative July 1, 1990.

§304765.  Order in force for one year only.

No order of sale granted pursuant to Sections 4751 through 4770 of this title continues in force more than one (1) year after granting the same, without a sale being had.

R.L. 1910, § 6566.  Amended by Laws 1953, p. 247, § 79; Laws 1988, c. 329, § 112, eff. Dec. 1, 1988.  Renumbered from Title 58, § 834 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 72, operative July 1, 1990.

§304766.  Terms of sale  Security.

All sales of real estate of wards must be for cash, or for part cash and part deferred payments not to exceed ten (10) years, bearing interest from date of sale as, in the discretion of the court, is most beneficial to the ward.  A guardian making a sale of real property shall demand and receive from the purchasers a note and mortgage on the real estate sold, with such additional security, if any, as the court deems necessary and sufficient to secure the faithful payment of the deferred payments and the interest thereon.

R.L. 1910, § 6567.  Amended by Laws 1975, c. 11, § 1, eff. Oct. 1, 1975; Laws 1988, c. 329, § 113, eff. Dec. 1, 1988.  Renumbered from Title 58, § 835 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304767.  Limitation of action for recovery of estate sold  Disability and removal thereof.

No action for the recovery of any estate sold by a guardian can be maintained by the ward, or by any person claiming under him, unless it is commenced within three (3) years immediately following the termination of the guardianship or, when a legal disability to sue exists by reason of minority or otherwise, at the time when the cause of action accrues, within three (3) years immediately following the removal of such disability.

R.L. 1910, § 6583.  Amended by Laws 1988, c. 329, § 114, eff. Dec. 1, 1988.  Renumbered from Title 58, § 836 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304768.  Exchange of property held by ward or wards in common  Notice.

When it shall appear to the court to be to the advantage or best interests of the ward, or wards, to exchange an interest in real estate held by such ward or wards in common with another, or others, for other real estate also held in common by such ward or wards with another or others, to be owned solely by said ward or wards, after such exchange, a guardian of the ward's estate may be authorized by the court, after hearing and appraisement, to effectuate such exchange and to give or accept cash in part consideration.  The provisions of Section 4756 of this title governing the giving of notice of hearing of a petition for an order to sell, and appraisement, shall apply and govern an order authorizing an exchange of real estate of a ward or wards by his guardian.

Added by Laws 1971, c. 300, § 1, emerg. eff. June 24, 1971.  Amended by Laws 1988, c. 329, § 115, eff. Dec. 1, 1988.  Renumbered from Title 58, § 837 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 73, operative July 1, 1990.

§304769.  Sale of perishable property  Report  Good faith determination of perishability.

A.  Notwithstanding any other provision contained in the Oklahoma Guardianship and Conservatorship Act, a guardian or limited guardian of the property of a ward may sell, at public auction or private sale, without obtaining prior court authorization for sale, without filing a return of sale, and without obtaining court confirmation of sale, any personal property of the ward which is perishable, is otherwise likely to depreciate in value, or would cause the estate of the ward to incur loss or expense if kept.  Title to such property shall pass to the purchaser thereof without approval of or confirmation by the court of such sale.

B.  With respect to a limited guardian of the property, this section shall apply only to property of the ward which is subject to such limited guardian's control pursuant to a dispositional order.

C.  Any sale of property made by a guardian or limited guardian of the property of a ward pursuant to this section shall be reported in the accounting next filed by such guardian or limited guardian after the making of the sale.  If the court determines the property sold was not perishable or was not otherwise likely to depreciate in value and would not have caused the estate of the ward to incur loss or expense if kept, the guardian or limited guardian who made such sale shall not be surcharged or otherwise held liable with respect to such sale if he made a reasonable determination in good faith that the property sold was perishable, was otherwise likely to depreciate in value, or would have caused the estate of the ward to incur loss or expense if kept.

Added by Laws 1988, c. 329, § 116, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 74, operative July 1, 1990.

§304770.  Former leases legalized.

All such leases and grants of mineral oil and gas heretofore made and confirmed by the court, in consideration of a royalty, part or portion of the production thereof, are hereby legalized.

R.L. 1910, § 6548.  Amended by Laws 1988, c. 329, § 117, eff. Dec. 1, 1988.  Renumbered from Title 58, § 809 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304801.  Removal of guardians.

A guardian may be removed by the district court for any of the following causes:

1.  For abuse of his fiduciary responsibility.

2.  For continued failure to perform his duties.

3.  For incapacity to perform his duties.

4.  For gross immorality.

5.  For having an interest adverse to the faithful performance of his duties.

6.  If the instrument in which the person was nominated as guardian is judicially determined to be invalid.

7.  In the case of guardian of the property, for insolvency.

8.  When it is no longer proper that the ward should be under guardianship.

R.L. 1910, § 3337.  Amended by Laws 1988, c. 329, § 118, eff. Dec. 1, 1988.  Renumbered from § 18 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304802.  Suspension of power of guardian  Marriage of incapacitated or partially incapacitated person.

A.  The power of a guardian is suspended only:

1.  By order of the court;

2.  If the appointment was made solely because of the ward's minority, by his obtaining majority; or

3.  The guardianship over the person only of a minor ward, by the marriage of the ward.

B.  Whenever a person who has been found by the court to be an incapacitated or partially incapacitated person marries, the court  may, upon application of an interested person, hold a review hearing to determine whether:

1.  The guardianship should be terminated;

2.  A successor guardian should be appointed;

3.  The limitations on the ward, or the powers and duties of the guardian; or

4.  The guardianship should be continued unchanged.

R.L. 1910, § 3339.  Amended by Laws 1988, c. 329, § 119, eff. Dec. 1, 1988.  Renumbered from § 20 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 75, operative July 1, 1990.

§304803.  Termination of authority and responsibility of guardian  Removal  Resignation  Final account - Notice and hearing.

A.  The authority and responsibility of a guardian terminates upon the death of the guardian, conservator, or the ward, the determination of incapacity of the guardian or conservator, or upon removal or resignation of the guardian or conservator.  Termination does not affect the liability of a guardian or conservator for prior acts or the obligation to account for any funds and assets of the ward under the control of the guardian or conservator.  The authority and responsibility of a guardian of a minor also terminates upon the marriage or majority of the ward.

B.  The court, after notice and hearing, may remove a guardian or conservator for cause if the guardian or conservator has failed for thirty (30) days, after he is required to do so, to render an account or make a report, and compel him to surrender the estate of the ward to the person found to be lawfully entitled thereto.

C.  Every guardian or conservator may resign when it appears proper to allow the same and upon the resignation or removal of a guardian or conservator the court may appoint a successor guardian or conservator in the place of the guardian or conservator who has resigned or has been removed or make other appropriate orders pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act.

D.  Upon termination of the disability of the ward or upon his death, or upon the resignation or removal of the guardian or conservator, a guardian or conservator or the guardian's or conservator's personal representative, or if the guardian or conservator is incapacitated or deceased and there is no personal representative, then some suitable person appointed by the court shall file the guardian's or conservator's final account and request for final compensation with the court within thirty (30) days after such event.

1.  The court shall set the final account for hearing on a date not less than fifteen (15) days after the filing thereof.  Notice of such hearing shall be given at least ten (10) days prior to the date set for hearing, by mailing a copy of the notice of hearing by first-class mail:

a. if the guardianship was established for a minor or a minor's estate, to the persons entitled to notice pursuant to Section 2-101 of this title if the ward is still a minor, or to the ward only if the ward has attained majority or has married, or if the ward is deceased, to the persons entitled to notice pursuant to Section 2-101 of this title and to the personal representative of the ward's estate if such representative has been appointed and the representative's appointment is known to or ascertainable by reasonably diligent efforts of the person rendering the final account; or

b. if the guardianship was established for an adult or an adult's estate, or if the proceeding is a conservatorship action, to those persons entitled to notice pursuant to paragraph 1, unless the ward is deceased, and paragraphs 2, 3 and 7 of subsection A of Section 3-110 of this title and, if the ward is deceased, to the personal representative of the ward's estate if such representative has been appointed and the representative's appointment is known to or ascertainable by reasonably diligent efforts of the person rendering the final account.

2.  Any person to whom notice is given in accordance with this subsection may appear at the hearing on the final account and file his exceptions in writing to the final account and contest the same.

3.  The settlement of the account and the allowance thereof by the court shall be conclusive against all persons interested in the estate of the ward, except as to persons subject to a legal disability at the time the notice of hearing is given.

4.  Upon approval of the final account, the guardian or conservator and his sureties, if any, shall be discharged.

R.L. 1910, § 6578.  Amended by Laws 1953, p. 248, § 83; Laws 1988, c. 329, § 120, eff. Dec. 1, 1988.  Renumbered from Title 58, § 875 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1992, c. 274, § 2, eff. Sept. 1, 1992.

§304804.  Termination of guardianship when unnecessary.

The guardian of an incapacitated or partially incapacitated person or minor may be discharged by the court when it appears to the court, on the application of the ward or otherwise, that the guardianship is no longer necessary.

R.L. 1910, § 6579.  Amended by Laws 1988, c. 329, § 121, eff. Dec. 1, 1988.  Renumbered from Title 58, § 876 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§304805.  Distribution of personal property of intestate ward.

When an adult ward shall die intestate leaving only personal property and his total estate does not exceed Ten Thousand Dollars ($10,000.00), the guardian shall proceed to probate and distribute his estate in the same manner as if he had been appointed personal representative of such estate, and the surety or sureties on his bond shall be responsible for his faithful administration and distribution of such estate.

Added by Laws 1961, p. 441, § 1.  Amended by Laws 1969, c. 121, § 1, emerg. eff. April 3, 1969; Laws 1988, c. 329, § 122, eff. Dec. 1, 1988.  Renumbered from Title 58, § 895 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 76, operative July 1, 1990.

§304901.  Civil liability of guardians or petitioners  Damages.

A.  Any guardian who willfully violates the duties or willfully misuses the powers assigned by the court and thereby causes injury to the ward or damages to the financial resources of the ward shall, in addition to any criminal penalties, be liable in a civil action for any actual damages suffered by the ward.  Nothing in this subsection shall limit the authority of the court to surcharge a guardian as otherwise provided by law.

B.  Any person who willfully or maliciously files a false petition or application pursuant to the provisions of this act or a petition or application without a reasonable basis in fact for such a petition pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act shall be liable in a civil suit for any actual damages suffered by the subject of the petition or application.

Added by Laws 1988, c. 329, § 123, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 77, operative July 1, 1990.

§304902.  Citation for concealment or embezzlement.

Upon complaint made to the court by any guardian, ward, creditor, or other person interested in the estate, or having a prospective interest therein as heir or otherwise, against anyone suspected of having concealed, or conveyed away any of the money, goods or effects, or an instrument in writing, belonging to the ward or to his estate, the court may require such suspected person to appear before the court, and may examine and proceed with such person on such charge in the manner provided by law with respect to persons suspected of, and charged with, concealing or embezzling the effects of a decedent.

R.L. 1910, § 6577.  Amended by Laws 1988, c. 329, § 124, eff. Dec. 1, 1988.  Renumbered from Title 58, § 892 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.  Amended by Laws 1990, c. 323, § 78, operative July 1, 1990.

§30-4-903.  Reporting of abuse, neglect or exploitation - Violation and penalty - Civil liability.

A.  1.  Any person having reasonable cause to believe that an incapacitated person, a partially incapacitated person, or a minor is suffering from abuse, neglect, or exploitation shall make a report to the Department of Human Services, the office of the district attorney in the county in which the suspected abuse, neglect, or exploitation occurred, or the local municipal police department or sheriff's department as soon as such person is aware of the situation.

2.  With regard to minors, the use of ordinary force as a means of discipline pursuant to Section 844 of Title 21 of the Oklahoma Statutes shall not constitute abuse.

3.  Reports regarding the abuse, neglect, or exploitation of an incapacitated person, or a partially incapacitated person shall be made and shall be governed by the provisions of the Protective Services for Vulnerable Adults Act.  Reports regarding the abuse, neglect, or exploitation of a minor shall be made and shall be governed by the Oklahoma Child Abuse Reporting and Prevention Act.

B.  Any person who knowingly and willfully fails to promptly report any abuse, neglect, or exploitation as required by the provisions of subsection A of this section, upon conviction, shall be guilty of a misdemeanor.

C.  Any person participating in good faith and exercising due care in the making of a report pursuant to the provisions of this section shall have immunity from any civil or criminal liability that might otherwise be incurred or imposed.  Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

D.  Any person who willfully or recklessly makes a false report or a report without a reasonable basis in fact for such a report pursuant to the provisions of this section shall be civilly liable for any actual damages suffered by the person or persons being reported and for any punitive damages set by the court or jury which may be allowed in the discretion of the court or jury.

E.  No employer shall terminate the employment, prevent or impair the practice or occupation of, or impose any other sanction on any employee solely for the reason that the employee made or caused to be made a report or cooperated with an investigation pursuant to the provisions of this section.  A court, in addition to other damages and remedies, may assess reasonable attorney fees against an employer who has been found to have violated the provisions of this subsection.

Added by Laws 1998, c. 298, § 2, eff. Nov. 1, 1998.

§30-5.  Renumbered as § 1-110 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-5-101.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§30-6.  Renumbered as § 2-102 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-6-101.  Short title - Purpose - Office of Public Guardian - Powers and duties.

A.  1.  This section and Section 4 of this act shall be known and may be cited as the "Oklahoma Public Guardianship Act".

2.  The purpose of the Oklahoma Public Guardianship Act is to, within the budgetary limits specified by the Oklahoma Public Guardianship Act:

a. furnish guardianship services, and information regarding less restrictive alternatives, to all Oklahomans who need them,

b. provide assistance to guardians throughout the state in securing necessary services for their wards, including, but not limited to, removing a guardian or limited guardian, and

c. provide assistance to courts, attorneys, and proposed guardians or limited guardians in the handling of guardianship proceedings.

3.  There is hereby created the Office of Public Guardian within the Department of Human Services.  Until the expansion of the pilot program established by Section 4 of this act becomes statewide and rules are promulgated by the Commission for Human Services, the Office of Public Guardian, subject to the availability of funds, shall be a source of information and assistance on guardianship and alternatives for the public needing public guardianship services.

B.  1.  Upon receipt of recommendations of the evaluating board established pursuant to Section 4 of this act evaluating the pilot project established pursuant to Section 4 of this act which indicates that the expansion of the pilot project on a statewide basis would be economically feasible and practical, the Commission shall promulgate rules for developing a statewide program for public guardianship pursuant to the Oklahoma Public Guardianship Act.

2.  Upon promulgation of rules by the Commission, the provisions of this section shall become effective statewide.

C.  For the pilot program, and after the program has been expanded on a statewide basis, the Office of Public Guardian shall serve as a public guardian for eligible wards.  The Office of Public Guardian shall be a source of guardians, limited guardians, attorneys for guardians and wards.  In addition, after the program has been expanded statewide, the Office of Public Guardian shall:

1.  Be a source of information and assistance on guardianship and alternatives for the public needing public guardianship services;

2.  Establish and maintain relationships with governmental, public, and private agencies, institutions, and organizations to assure the most effective guardianship program for each ward;

3.  Have, at a minimum, phone contact with each ward, if capable, every two (2) weeks;

4.  Visit each ward at least three times every quarter, with one visit being unannounced;

5.  Keep and maintain the following records on all cases in which the public guardian provides guardianship services:

a. itemized financial records,

b. health care,

c. rehabilitation,

d. education, and

e. vocation;

6.  Provide information and referrals to the public regarding guardianship proceedings, but not information that would identify a particular case;

7.  Foster the increased independence of the ward, to include termination of the guardianship when appropriate; and

8.  Develop and maintain a current listing of public and private medical, mental health, social advocacy, educational, rehabilitative, counseling, therapeutic, homemaking, recreational, financial, and legal services and programs available to assist wards and their families.

D.  The Office of Public Guardian may:

1.  Contract for services necessary to carry out the duties of the Office; and

2.  Accept the services of volunteer workers or consultants and reimburse them for their necessary expenses.

E.  For the pilot program and after the program has been expanded on a statewide basis, the Office of Public Guardian may, on its own motion or at the request of a district court, intervene in a guardianship proceeding if the public guardian or a court considers the intervention to be justified because:

1.  An appointed guardian is not fulfilling his or her duties;

2.  The estate is subject to waste as a result of the costs of the guardianship;

3.  A willing and qualified guardian is not available; or

4.  The best interests of the ward or the person who is the subject of a guardianship proceeding require the intervention.

F.  The Office of Public Guardian, as funds become available, may employ staff and delegate to members of the staff or to volunteers the powers and duties as guardian and other powers and duties pursuant to the Oklahoma Public Guardianship Act.  However, the Office of Public Guardian retains responsibility for the proper performance of the delegated powers and duties.  All delegations shall be to persons who meet the eligibility requirements of a guardian pursuant to Section 3-104 of Title 30 of the Oklahoma Statutes.

G.  For the pilot program, and after the program has been expanded on a statewide basis, a public guardian has the same powers and duties with respect to the ward as a private or volunteer guardian.

H.  For the pilot program and after the program has been expanded on a statewide basis, a public guardian shall endeavor, for as long as practicable, to find a suitable private or volunteer guardian of the ward.  For each ward, the public guardian shall report to the court having jurisdiction of the ward, at least every six (6) months, efforts to find a private or volunteer guardian.

I.  For the pilot program and after the program has been expanded on a statewide basis, any district court of this state may order a public guardian to act as full guardian, limited guardian, special guardian, or conservator for a person who is determined under the Oklahoma Public Guardianship Act to be in need of guardian service if no other person or private guardianship association is willing and qualified to perform this function.

Added by Laws 2001, c. 310, § 3, emerg. eff. June 1, 2001.

§30-6-102.  Public guardianship pilot program - Evaluating board.

The following text becomes effective April 1, 2005

(For text effective until April 1, 2005, see below)

A.  Subject to the availability of funds, the Department of Human Services shall establish a public guardianship pilot program.

B.  The Department of Human Services shall establish and operate the pilot program in consultation with an evaluating board established pursuant to this section and in accordance with the provisions of the Oklahoma Public Guardianship Act, except as to custody orders entered in criminal competency proceedings as set forth in Section 7 of this act.

C.  The evaluating board shall determine the effectiveness of the pilot program.  The evaluating board shall submit a preliminary report to the Legislature no later than six (6) months after the pilot program is established.  Such report shall cover:

1.  The feasibility of statewide expansion of the program;

2.  Staffing, particularly use of volunteers, training and liability issues;

3.  Funding sources;

4.  Eligibility standards;

5.  Fee schedule;

6.  Special-needs wards; and

7.  Professional guardians.

D.  The evaluating board shall consist of not more than two appointees from each of the following officials and agencies:

1.  Governor;

2.  Speaker of the House of Representatives;

3.  President Pro Tempore of the Senate;

4.  Office of the Attorney General;

5.  Oklahoma Health Care Authority;

6.  Developmental Disabilities Services Division of the Department of Human Services;

7.  Department of Mental Health and Substance Abuse Services;

8.  Adult Protective Services;

9.  A Legal Services Developer;

10.  State Long-Term Care Ombudsman;

11.  Legal Aid of Western Oklahoma;

12.  Legal Services of Eastern Oklahoma;

13.  Oklahoma Bar Association; and

14.  Advocacy Partnership for Aging Oklahomans.

The following text is effective until April 1, 2005

(For text effective April 1, 2005, see above)

A.  Subject to the availability of funds, the Department of Human Services shall establish a public guardianship pilot program.

B.  The Department of Human Services shall establish and operate the pilot program in consultation with an evaluating board established pursuant to this section and in accordance with the provisions of the Oklahoma Public Guardianship Act.

C.  The evaluating board shall determine the effectiveness of the pilot program.  The evaluating board shall submit a preliminary report to the Legislature no later than six (6) months after the pilot program is established.  Such report shall cover:

1.  The feasibility of statewide expansion of the program;

2.  Staffing, particularly use of volunteers, training and liability issues;

3.  Funding sources;

4.  Eligibility standards;

5.  Fee schedule;

6.  Special-needs wards; and

7.  Professional guardians.

D.  The evaluating board shall consist of not more than two appointees from each of the following officials and agencies:

1.  Governor;

2.  Speaker of the House of Representatives;

3.  President Pro Tempore of the Senate;

4.  Office of the Attorney General;

5.  Oklahoma Health Care Authority;

6.  Developmental Disabilities Services Division of the Department of Human Services;

7.  Department of Mental Health and Substance Abuse Services;

8.  Adult Protective Services;

9.  A Legal Services Developer;

10.  State Long-Term Care Ombudsman;

11.  Legal Aid of Western Oklahoma;

12.  Legal Services of Eastern Oklahoma;

13.  Oklahoma Bar Association; and

14.  Advocacy Partnership for Aging Oklahomans.

Added by Laws 2001, c. 310, § 4, emerg. eff. June 1, 2001.  Amended by Laws 2004, c. 106, § 9, eff. April 1, 2005.

§30-7.  Renumbered as § 1-112 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-8.  Renumbered as § 1-113 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-9.  Renumbered as § 1-118 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-10.  Renumbered as § 1-114 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-11.  Repealed by Laws 1983, c. 269, § 4, operative July 1, 1983.

§30-12.  Repealed by Laws 1983, c. 269, § 4, operative July 1, 1983.

§30-13.  Repealed by Laws 1988, c. 329, § 136, eff. Dec. 1, 1988.

§30-14.  Renumbered as § 1-119 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-15.  Renumbered as § 1-120 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-16.  Renumbered as § 1-121 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-17.  Renumbered as § 4-503 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-18.  Renumbered as § 4-801 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-19.  Renumbered as § 2-113 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-20.  Renumbered as § 4-802 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-21.  Renumbered as § 2-114 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§30-22.  Renumbered as § 2-115 of this title by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.



Title 31. — Homestead and Exemptions

OKLAHOMA STATUTES

TITLE 31.

HOMESTAED AND EXEMPTIONS

_________

§31-1.  Property exempt from attachment, execution or other forced sale - Bankruptcy proceedings.

A.  Except as otherwise provided in this title and notwithstanding subsection B of this section, the following property shall be reserved to every person residing in the state, exempt from attachment or execution and every other species of forced sale for the payment of debts, except as herein provided:

1.  The home of such person, provided that such home is the principal residence of such person;

2.  A manufactured home, provided that such manufactured home is the principal residence of such person;

3.  All household and kitchen furniture held primarily for the personal, family, educational or household use of such person or a dependent of such person, including a personal computer and related equipment;

4.  Any lot or lots in a cemetery held for the purpose of sepulcher;

5.  Implements of husbandry necessary to farm the homestead and tools, apparatus and books used in any trade or profession of such person or a dependent of such person, not to exceed Ten Thousand Dollars ($10,000.00) in aggregate value;

6.  All books, portraits and pictures that are held primarily for the personal, family or household use of such person or a dependent of such person;

7.  The person's interest, not to exceed Four Thousand Dollars ($4,000.00) in aggregate value, in wearing apparel that is held primarily for the personal, family or household use of such person or a dependent of such person;

8.  The person's interest, not to exceed Three Thousand Dollars ($3,000.00) in aggregate value, in wedding and anniversary rings;

9.  All professionally prescribed health aids for such person or a dependent of such person;

10.  Five milk cows and their calves under six (6) months old, that are held primarily for the personal, family or household use of such person or a dependent of such person;

11.  One hundred chickens, that are held primarily for the personal, family or household use of such person or a dependent of such person;

12.  Two horses and two bridles and two saddles, that are held primarily for the personal, family or household use of such person or a dependent of such person;

13.  Such person's interest, not to exceed Seven Thousand Five Hundred Dollars ($7,500.00) in value, in one motor vehicle;

14.  Guns, not to exceed Two Thousand Dollars ($2,000.00) in aggregate value, that are held primarily for the personal, family or household use of such person or a dependent of such person, provided that nothing in this subsection shall be construed to allow a person to exempt guns which are used mainly as an investment or nonpersonal, family or household use;

15.  Ten hogs, that are held primarily for the personal, family or household use of such person or a dependent of such person;

16.  Twenty head of sheep, that are held primarily for the personal, family or household use of such person or a dependent of such person;

17.  All provisions and forage on hand, or growing for home consumption, and for the use of exempt stock for one (1) year;

18.  Seventy-five percent (75%) of all current wages or earnings for personal or professional services earned during the last ninety (90) days, except as provided in Title 12 of the Oklahoma Statutes in garnishment proceedings for collection of child support;

19.  Such person's right to receive alimony, support, separate maintenance or child support payments to the extent reasonably necessary for the support of such person and any dependent of such person;

20.  Subject to the Uniform Fraudulent Transfer Act, Section 112 et seq. of Title 24 of the Oklahoma Statutes, any interest in a retirement plan or arrangement qualified for tax exemption or deferment purposes under present or future Acts of Congress; provided, any transfer or rollover contribution between retirement plans or arrangements which avoids current federal income taxation shall not be deemed a transfer which is fraudulent as to a creditor under the Uniform Fraudulent Transfer Act.  "Retirement plan or arrangement qualified for tax exemption purposes" shall include without limitation, trusts, custodial accounts, insurance, annuity contracts and other properties and rights constituting a part thereof.  By way of example and not by limitation, retirement plans or arrangements qualified for tax exemption or deferment purposes permitted under present Acts of Congress include defined contribution plans and defined benefit plans as defined under the Internal Revenue Code ("IRC"), individual retirement accounts, individual retirement annuities, simplified employee pension plans, Keogh plans, IRC Section 403(a) annuity plans, IRC Section 403(b) annuities, Roth individual retirement accounts created pursuant to IRC Section 408A, educational individual retirement accounts created pursuant to IRC Section 530 and eligible state deferred compensation plans governed under IRC Section 457.  This provision shall be in addition to and not a limitation of any other provision of the Oklahoma Statutes which grants an exemption from attachment or execution and every other species of forced sale for the payment of debts.  This provision shall be effective for retirement plans and arrangements in existence on, or created after April 16, 1987;

21.  Such person's interest in a claim for personal bodily injury, death or workers' compensation claim, for a net amount not in excess of Fifty Thousand Dollars ($50,000.00), but not including any claim for exemplary or punitive damages;

22.  Funds in an individual development account established pursuant to the provisions of Section 251 et seq. of Title 56 of the Oklahoma Statutes;

23.  Any amount received pursuant to the federal earned income tax credit; and

24.  Any interest in an Oklahoma College Savings Plan account established pursuant to the provisions of Section 3970.1 et seq. of Title 70 of the Oklahoma Statutes.

B.  No natural person residing in this state may exempt from the property of the estate in any bankruptcy proceeding the property specified in subsection (d) of Section 522 of the Bankruptcy Reform Act of 1978, Public Law 95-598, 11 U.S.C.A. 101 et seq., except as may otherwise be expressly permitted under this title or other statutes of this state.

R.L.1910, § 3342.  Amended by Laws 1915, c. 188, § 1; Laws 1937, p. 8, § 1; Laws 1957, p. 214, § 1; Laws 1977, c. 238, § 1, eff. Oct. 7, 1977; Laws 1978, c. 190, § 6, eff. Oct 1, 1978; Laws 1980, c. 342, § 1, emerg. eff. June 25, 1980; Laws 1981, c. 118, § 2, eff. Oct. 1, 1981; Laws 1984, c. 78, § 1, emerg. eff. April 3, 1984; Laws 1987, c. 24, § 1, emerg. eff. April 16, 1987; Laws 1998, c. 429, § 11, eff. Nov. 1, 1998; Laws 1999, c. 390, § 1, emerg. eff. June 8, 1999; Laws 2003, c. 152, § 1, emerg. eff. April 28, 2003; Laws 2005, c. 181, § 1.

NOTE:  Laws 1998, c. 385, § 12 repealed by Laws 1999, c. 390, § 17, emerg. eff. June 8, 1999.

§31-1.1.  Earnings from personal services - Exemption from process - Order.

A.  Following the issuance of an execution, attachment, or garnishment, except process to collect a judgment or order for child support or maintenance of children or in cases in which the court has limited or reduced the application of this section pursuant to Section 142.18 of Title 21 of the Oklahoma Statutes, the debtor may file with the court an application requesting a hearing to exempt from such process by reason of undue hardship that portion of any earnings from personal services necessary for the maintenance of a family or other dependents supported wholly or partially by the labor of the debtor.  A debtor with no family or other dependents may not claim an exemption under this section.  A hearing on the application shall be set and conducted in the manner provided by Section 1172.2 of Title 12 of the Oklahoma Statutes and subsection C of Section 1174 of Title 12 of the Oklahoma Statutes.

B.  In determining the existence of an undue hardship, the court should consider the income and expenses of the family and other dependents, and the standard of living created by the income and expenses.  The court should also consider the standard of living in relationship to the minimal subsistence needs of the debtor's family and other dependents, with comparison to the minimal subsistence standards in the community, in regard to basic shelter, food, clothing, personal necessities and transportation.  The court should then determine if the lack of the funds sought to be exempt would be an undue hardship by creating less than a minimal level of subsistence.  If deprivation of these earnings would create an undue hardship on the debtor and the family or other dependents the debtor supports, the court may:

1.  Order all or a portion of the personal earnings exempt; or

2.  In the case of a continuing earnings garnishment pursuant to Section 1173.4 of Title 12 of the Oklahoma Statutes, exempt all or a portion of the personal earnings withheld within the thirty (30) days preceding the filing of the claim for exemption or modify or stay the garnishment for a period of time not to exceed the remainder of the term of the garnishment.

Added by Laws 1965, c. 301, § 1.  Amended by Laws 1983, c. 50, § 6, emerg. eff. April 26, 1983; Laws 1990, c. 248, § 9, emerg. eff. May 21, 1990; Laws 1993, c. 325, § 20, emerg. eff. June 7, 1993; Laws 1995, c. 338, § 19, eff. Nov. 1, 1995; Laws 2004, c. 450, § 7, eff. Nov. 1, 2004.

§31-1.2.  Repealed by Laws 1995, c. 338, § 22, eff. Nov. 1, 1995.

§311.3.  Certain income not exempt from process.

The determination and order issued by the court pursuant to a hearing requested under Section 1.1 of this title shall not take into consideration any total gross family income which exceeds one hundred twenty times the federal minimum hourly wage prescribed by Section 6(a)(1) of the Fair Labor Standards Act of 1938, U.S.C. Title 29, Section 206(a)(1) as amended and in effect at the time the earnings are payable or the equivalent for pay periods other than one (1) week.  The excess amounts shall not be subject to exemption due to undue hardship.

Added by Laws 1986, c. 185, § 12, eff. Sept. 1, 1986.  Amended by Laws 1990, c. 248, § 10, emerg. eff. May 21, 1990; Laws 1995, c. 338, § 20, eff. Nov. 1, 1995.

§31-2.  Homestead - Area and value - Indian allottees - Temporary renting.

A.  The homestead of any person in this state, not within any city or town, shall consist of not more than one hundred sixty (160) acres of land, which may be in one or more parcels, to be selected by the owner.

B.  Effective November 1, 1997, the homestead of any person in this state, not within any city or town, annexed by a city or town on or after November 1, 1997, owned and occupied and used for both residential and commercial agricultural purposes shall consist of not more than one hundred sixty (160) acres of land, which may be in one or more parcels, to be selected by the owner.

C.  The homestead of any person within any city or town, owned and occupied as a residence only, or used for both residential and business purposes, shall consist of not exceeding one (1) acre of land, to be selected by the owner.  For purposes of this subsection, at least seventy-five percent (75%) of the total square foot area of the improvements for which a homestead exemption is claimed must be used as the principal residence in order to qualify for the exemption.  If more than twenty-five percent (25%) of the total square foot area of the improvements for which a homestead exemption is claimed is used for business purposes, the homestead exemption amount shall not exceed Five Thousand Dollars ($5,000.00).

D.  Nothing in the laws of the United States, or any treaties with the Indian tribes in the state, shall deprive any Indian or other allottee of the benefit of the homestead and exemption laws of the state.

E.  Any temporary renting of the homestead shall not change the character of the same, when no other homestead has been acquired.

R.L. 1910, § 3343.  Amended by Laws 1980, c. 342, § 2, emerg. eff. June 25, 1980; Laws 1997, c. 104, § 2, eff. Nov. 1, 1997; Laws 1997, c. 345, § 2, eff. Nov. 1, 1997.

§313.  Persons not protected.

The exemption herein provided for must not be construed to apply to the following persons, namely:

1.  To a nonresident.

2.  To a debtor who is in the act of removing his family from the state; or,

3.  Who has absconded, taking with him his family.

R.L.1910, § 3344.

§31-4.  Repealed by Laws 1980, c. 342, § 3, emerg. eff. June 25, 1980.

§315.  Homestead exemptions shall not apply, when.

The exemption of the homestead provided for in this chapter shall not apply where the debt is due:

1.  For the purchase money of such homestead or a part of such purchase money.

2.  For taxes or other legal assessments due thereon.

3.  For work and material used in constructing improvements thereon.

R.L.1910, § 3346.

§316.  Exempt personalty subject to attachment or execution for wages.

None of the personal property mentioned in this chapter, shall be exempt from attachment or execution for wages of any clerk, mechanic, laborer or servant.

R.L.1910, § 3347.

§317.  Pension money exempt.

There shall also be exempt from levy and sale upon execution or attachment to every resident of this state who became disabled in the service of the United States as a soldier, sailor, or marine, all pension money hereafter received belonging to such soldier, sailor or marine.

R.L.1910, § 3348.

§31-8.  Repealed by Laws 1977, c. 238, § 3, eff. Oct. 7, 1977.

§31-9.  Repealed by Laws 1953, p. 322, § 2.

§31-10.  Short title.

This act shall be known and may be cited as the "Family Wealth Preservation Trust Act".

Added by Laws 2004, c. 509, § 1, emerg. eff. June 9, 2004.

§31-11.  Definitions.

As used in the Family Wealth Preservation Trust Act:

1.  "Grantor" means an individual, whether or not a resident of this state, establishing or creating a preservation trust;

2.  "Oklahoma assets" includes:

a. a stock, bond, debenture, membership interest, partnership interest, or other equity or debt interest issued by an Oklahoma-based company,

b. a bond or other obligation issued by this state or an Oklahoma governmental agency,

c. a bond or other obligation issued by a county of this state, by a municipal government located in this state, by a school district located in this state or by any public trust for the benefit of either this state or one or more political subdivisions of this state,

d. an account in an Oklahoma-based bank.  As used in this subparagraph, "account" means a demand, time, savings or passbook type of account or a certificate of deposit type of account,

e. real or tangible personal property, or any interest therein, having a situs in this state, which shall include, but not be limited to:

(1) mineral interests, or

(2) promissory notes secured primarily by real or tangible personal property or both,

f. any security backed exclusively by promissory notes, if at least a majority in value of such promissory notes are secured by real or tangible personal property having a situs in this state or both, and

g. mutual funds, as defined pursuant to The Investment Company Act of 1940, 15 U.S.C., Section 80a-1 et seq. and The Securities Act of 1933, 15 U.S.C., Section 77a et seq., and common trust funds, as defined pursuant to Section 1010 of Title 6 of the Oklahoma Statutes, to the extent the assets within such funds meet one or more of the requirements listed in subparagraphs a through f of this paragraph;

3. a. "Oklahoma-based bank" means a bank, savings association or credit union which both:

(1) takes deposits insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration, and

(2) has a place of business in Oklahoma, which shall be a physical location, and

b. "Oklahoma-based trust company" means a trust company chartered under the laws of this state or nationally chartered and having a place of business in Oklahoma, which shall be a physical location;

4.  "Oklahoma-based company" means a corporation, limited liability company, limited partnership, limited liability partnership or other legal entity formed or qualified to do business in this state and having its principal place of business in this state, which principal place of business shall be a physical location;

5.  "Preservation trust" means a trust:

a. established by a grantor under Oklahoma law,

b. having at all times as a trustee or cotrustee an Oklahoma-based bank that maintains a trust department or an Oklahoma-based trust company,

c. having as beneficiaries only qualified beneficiaries or a qualified beneficiary,

d. having a majority in value of its assets comprised of Oklahoma assets, except that if any asset which qualifies, or is intended to qualify, as an Oklahoma asset ceases or fails to qualify as an Oklahoma asset, the trustee shall have a reasonable period of time following discovery thereof to convert such nonqualifying asset into an Oklahoma asset, and

e. reciting in its terms that the income generated from the corpus of the trust is subject to the income tax laws of this state; and

6.  "Qualified beneficiary" or "qualified beneficiaries" means:

a. the lineal ancestors and lineal descendants of the grantor or the grantor's spouse, including adopted lineal descendants if they were under the age of eighteen (18) at the time of the adoption,

b. the spouse of the grantor,

c. a nonprofit organization qualified under the provisions of the Internal Revenue Code of 1986, 26 U.S.C., Section 501(c)(3), or

d. a trust settled for the sole benefit of one or more qualified beneficiaries.

Added by Laws 2004, c. 509, § 2, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 1, emerg. eff. June 8, 2005.

§31-12.  Corpus and income of preservation trust exempt from attachment, execution, forced sale, and liens - Exceptions - Transfer of assets.

Notwithstanding Section 3 of this title and Section 299.15 of Title 60 of the Oklahoma Statutes, the corpus and income of a preservation trust shall be exempt from attachment or execution and every other species of forced sale and no judgment, decree, or execution can be a lien on the trust for the payment of debts of a grantor, except a child support judgment, except for any additional property contributed to the preservation trust by the grantor having an aggregate fair market value, determined as of the date of each contribution, minus liabilities to which the property is subject, in excess of One Million Dollars ($1,000,000.00).  Any incremental growth derived from income or an increase in value of the corpus of a preservation trust shall also be considered protected by this section.  Transfer of an asset to a preservation trust does not affect any mortgage, security interest or lien to which that asset is subject.

Added by Laws 2004, c. 509, § 3, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 2, emerg. eff. June 8, 2005.

§31-13.  Preservation trust - Revocable or irrevocable - Contributions.

A preservation trust may be established as a revocable and amendable trust or as an irrevocable trust.  If the grantor of a preservation trust revokes or partially revokes the preservation trust, the exemption provisions of Section 12 of this  title shall not be applicable to any property received by the grantor as a result of such revocation or partial revocation.  The fair market value of any property received by the grantor as a result of a partial revocation shall increase the amount of property which the grantor may contribute to the preservation trust pursuant to Section 12 of this title.

Added by Laws 2004, c. 509, § 4, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 3, emerg. eff. June 8, 2005.

§31-14.  Preservation trust exemptions independent and in addition to other exemptions.

The exemptions provided for pursuant to other provisions of the laws of this state shall be independent of and in addition to the exemption provided for pursuant to Section 12 of this title.

Added by Laws 2004, c. 509, § 5, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 4, emerg. eff. June 8, 2005.

§31-15.  Effect on homestead exemption.

The provisions of the Family Wealth Preservation Trust Act shall not operate to increase the area and value of the homestead exemption provided for pursuant to Section 2 of this title.

Added by Laws 2004, c. 509, § 6, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 5, emerg. eff. June 8, 2005.

§31-16.  Revocation of preservation trust cannot be compelled - Restrictions on transferability.

No court or other judicial body shall have the authority to compel a person holding a power of revocation or amendment over a preservation trust to exercise the power of revocation or amendment.  The provisions of this act shall be considered restrictions on the transferability of the grantor's beneficial interest in the preservation trust that is enforceable under applicable nonbankruptcy law within the meaning of Section 541(c)(2) of the United States Bankruptcy Code or any successor provisions.

Added by Laws 2004, c. 509, § 7, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 6, emerg. eff. June 8, 2005.

§31-17.  Transfers subject to Uniform Fraudulent Transfer Act.

Any transfer of monies or property by a grantor to a preservation trust shall be subject to the provisions of the Uniform Fraudulent Transfer Act.

Added by Laws 2004, c. 509, § 8, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 7, emerg. eff. June 8, 2005.

§31-18.  Grantor limited to single preservation trust.

A grantor may not establish more than one preservation trust.  However, in the event a preservation trust established by a grantor is wholly revoked or terminated, the grantor may establish a new preservation trust, and this act shall be applicable to such new preservation trust.

Added by Laws 2004, c. 509, § 9, emerg. eff. June 9, 2004.  Amended by Laws 2005, c. 438, § 8, emerg. eff. June 8, 2005.



Title 32. — Husband and Wife (See 43, Marriage and Family)

OKLAHOMA STATUTES

TITLE 32.

HUSBAND AND WIFE

_________

§32-1.  Renumbered as § 201 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-2.  Repealed by Laws 1988, c. 17, § 1, emerg. eff. March 16, 1988.

§32-3.  Renumbered as § 202 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-4.  Renumbered as § 203 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-5.  Renumbered as § 204 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-6.  Renumbered as § 205 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-7.  Renumbered as § 206 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-8.  Renumbered as § 207 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-9.  Renumbered as § 208 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-10.  Renumbered as § 209 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-11.  Renumbered as § 210 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-12.  Renumbered as § 211 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-13.  Renumbered as § 212 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-14.  Renumbered as § 213 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-15.  Renumbered as § 214 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§32-51.  Repealed by Laws 1945, p. 121, § 16.

§32-52.  Repealed by Laws 1945, p. 121, § 16.

§32-53.  Repealed by Laws 1945, p. 121, § 16.

§32-54.  Repealed by Laws 1945, p. 121, § 16.

§32-55.  Repealed by Laws 1945, p. 121, § 16.

§32-56.  Repealed by Laws 1945, p. 121, § 16.

§32-57.  Repealed by Laws 1945, p. 121, § 16.

§32-58.  Repealed by Laws 1945, p. 121, § 16.

§32-59.  Repealed by Laws 1945, p. 121, § 16.

§32-60.  Repealed by Laws 1945, p. 121, § 16.

§32-61.  Repealed by Laws 1945, p. 121, § 16.

§32-62.  Repealed by Laws 1945, p. 121, § 16.

§32-63.  Repealed by Laws 1945, p. 121, § 16.

§32-64.  Repealed by Laws 1945, p. 121, § 16.

§32-65.  Repealed by Laws 1945, p. 121, § 16.

§32-66.  Repealed by Laws 1949, p. 229, § 1.

§32-67.  Repealed by Laws 1949, p. 229, § 1.

§32-68.  Repealed by Laws 1949, p. 229, § 1.

§32-69.  Repealed by Laws 1949, p. 229, § 1.

§32-70.  Repealed by Laws 1949, p. 229, § 1.

§32-71.  Repealed by Laws 1949, p. 229, § 1.

§32-72.  Repealed by Laws 1949, p. 229, § 1.

§32-73.  Repealed by Laws 1949, p. 229, § 1.

§32-74.  Repealed by Laws 1949, p. 229, § 1.

§32-75.  Repealed by Laws 1949, p. 229, § 1.

§32-76.  Repealed by Laws 1949, p. 229, § 1.

§32-77.  Repealed by Laws 1949, p. 229, § 1.

§32-78.  Repealed by Laws 1949, p. 229, § 1.

§32-79.  Repealed by Laws 1949, p. 229, § 1.

§32-80.  Repealed by Laws 1949, p. 229, § 1.

§32-81.  Repealed by Laws 1949, p. 229, § 1.

§32-82.  Repealed by Laws 1949, p. 229, § 1.

§32-83.  Renumbered as § 215 of Title 43 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.



Title 33. — Inebriates (See 63, Public Health and Safety)

OKLAHOMA STATUTES

TITLE 33.

INEBRIATES

_________

§33-1.  Repealed by Laws 1965, c. 118, § 1, eff. May 24, 1965.

§33-2.  Repealed by Laws 1965, c. 118, § 1, eff. May 24, 1965.

§33-3.  Repealed by Laws 1965, c. 118, § 1, eff. May 24, 1965.

§33-4.  Repealed by Laws 1965, c. 118, § 1, eff. May 24, 1965.



Title 34. — Initiative and Referendum

OKLAHOMA STATUTES

TITLE 34.

INITIATIVE AND REFERENDUM

_________

§341.  Referendum petition  Form  Time for filing.

The referendum petition shall be substantially as follows:

PETITION FOR REFERENDUM

To the Honorable ____________, Governor of Oklahoma (or To the Honorable ____________, Mayor, Chairman of County Commissioners, or other chief executive officer, as the case may be, of the city, county or other municipal corporation of ____________):

We, the undersigned legal voters of the State of Oklahoma (or district of __________, county of ____________, or city of ____________, as the case may be), respectfully order that Senate (or House) Bill No.  __________ (or ordinance No.  ____________), entitled (title of Act, and if the petition is against less than the whole Act, then set forth here the part or parts on which the referendum is sought), passed by the ____________ Legislature of the State of Oklahoma, at the regular (or special) session of said legislature, shall be referred to the people of the State (district of ____________, county of ____________, or city of ____________, as the case may be) for their approval or rejection at the regular (or special) election to be held on the ________ day of ____________, 19__, and each for himself says:  I have personally signed this petition; I am a legal voter of the State of Oklahoma (and district of __________, county of ____________, or city of ____________, as the case may be); my residence or post office are correctly written after my name.

Referendum petitions shall be filed with the Secretary of State not more than ninety days after the final adjournment of the session of the legislature which passed the bill on which the referendum is demanded.  (For county, city or other municipality the length of time shall be thirty days.)

The question we herewith submit to our fellow voters is:  Shall the following bill of the legislature (or ordinance or resolutionlocal legislation) be approved? (Insert here an exact copy of the title and text of the measure.)

Name and Address of Proponents (not to exceed three)

Name ____________ Residence _____________ Post Office _________ If in city, street and number.

(Here follow twenty numbered lines for signatures.)

R.L. 1910, § 3368; Laws 1961, p. 263, § 1; Laws 1992, c. 92, § 1, eff. Sept. 1, 1992; Laws 1994, c. 147, § 1, emerg. eff. May 3, 1994.

§342.  Initiative petition  Form.

The form of initiative petition shall be substantially as follows:

INITIATIVE PETITION

To the Honorable ______________, Governor of Oklahoma (or To the Honorable ______________, Mayor, Chairman of County Commissioners, or other chief executive officers, as the case may be, for the city, county or other municipality):  We, the undersigned legal voters of the State of Oklahoma (and of the district of _______________, county of _______________, or city of ________________, as the case may be), respectfully order that the following proposed law (or amendment to the constitution, ordinance, or amendment to the city charter, as the case may be) shall be submitted to the legal voters of the State of Oklahoma (or of the district of ______________, county of ______________, or city of ______________, as the case may be) for their approval or rejection at the regular general election (or regular or special city election), to be held on the _____ day of _________, 19__, and each for himself says:  I have personally signed this petition; I am a legal voter of the State of Oklahoma (and of the district of _________, county of __________________, city of ______________, as the case may be); my residence or post office are correctly written after my name.  The time for filing this petition expires ninety days from (insert date when petition is to be opened for signatures).  (This for State initiative.  For county, city, or other municipality the length of time shall be ninety days.) The question we herewith submit to our fellow voters is:  Shall the following bill (or proposed amendment to the Constitution or resolution) be approved?  (Insert here an exact copy of the title and text of the measure.)

Name and Address of Proponents (not to exceed three)

Name _____________ Residence ______________ Post Office_________ If in the city, street and number.

(Here follow twenty numbered lines for signatures.)

R.L. 1910, § 3369; Laws 1961, p. 264, § 2; Laws 1992, c. 92, § 2, eff. Sept. 1, 1992; Laws 1994, c. 147, § 2, emerg. eff. May 3, 1994.

§343.  Petitions and signatures.

Each initiative petition and each referendum petition shall be duplicated for the securing of signatures, and each sheet for signatures shall be attached to a copy of the petition.  Each copy of the petition and sheets for signatures is hereinafter termed a pamphlet.  On the outer page of each pamphlet shall be printed the word "Warning", and underneath this in tenpoint type the words, "It is a felony for anyone to sign an initiative or referendum petition with any name other than his own, or knowingly to sign his name more than once for the measure, or to sign such petition when he is not a legal voter".  A simple statement of the gist of the proposition shall be printed on the top margin of each signature sheet.  Not more than twenty (20) signatures on one sheet on lines provided for the signatures shall be counted.  Any signature sheet not in substantial compliance with this act shall be disqualified by the Secretary of State.

R.L. 1910, § 3370; Laws 1961, p. 264, § 3; Laws 1985, c. 288, § 1, emerg. eff. July 23, 1985; Laws 1992, c. 92, § 3, eff. Sept. 1, 1992.

§343.1.  Circulation of petition by other than qualified elector unlawful  Penalty.

It shall be unlawful for any person other than a qualified elector of the State of Oklahoma to circulate any initiative or referendum petition to amend, add to, delete, strike or otherwise change in any way the Constitution or laws of the State of Oklahoma, or of any subdivision of the State of Oklahoma.  Every person convicted of a violation of this section shall be punished by a fine of not to exceed One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not to exceed one (1) year, or by both said fine and imprisonment.

Laws 1969, c. 206, § 1, emerg. eff. April 18, 1969.

§344.  Filing and binding  Cover sheets  Receipt.

When any such initiative or referendum petition shall be offered for filing, the Secretary of State, in the presence of the person offering the same for filing, shall detach the sheets containing the signatures and affidavits and cause them all to be attached to one or more printed copies of the measure so proposed by initiative or referendum petition.  All petitions for the initiative and referendum and sheets for signatures shall be printed on pages eight and onehalf (8 1/2) inches in width by fourteen (14) inches in length, with a margin of one and threefourths (1 3/4) inches at the top for binding; if the aforesaid sheets shall be too bulky for convenient binding in one volume, they may be bound in two or more volumes, those in each volume to be attached to a single printed copy of such measure; the detached copies of such measures shall be delivered to the person offering the same for filing.  Each of the volumes and each signature sheet therein shall be numbered consecutively, and a cover sheet shall be attached, showing the purported number of signature sheets, the series of numbers assigned to the signature sheets and the total number of signatures counted per volume.  The Secretary of State shall render a signed receipt to the person offering the petition for filing, which receipt shall include a report, volume by volume, showing the number of signature sheets in each volume, the series of numbers assigned to the signature sheets in each volume, and the number of purported signatures in each volume.  Duplicate copies of the cover sheets, with necessary corrections, may be used as receipts.  If the volume of signatures is sufficiently large, the Secretary of State shall seal the petitions in such manner that they cannot be opened unless the seal is broken, and if requested by those filing said petition, they shall not be opened before 9:00 a.m. on the day following the date said petitions are filed and said procedure shall continue until such time as the Secretary shall be able to receipt the petitions so filed; but additional signature sheets shall not be accepted after 5:00 p.m. on ninetieth day.  The Secretary of State shall not provide any copies of signature sheets to anyone until the sheets have been bound as provided in this section.

Provided, that whenever reference is made in this act to the Secretary of State, such reference shall include the Secretary of State or any officer constitutionally designated to perform the duties herein prescribed.

R.L. 1910, § 3371; Laws 1961, p. 265, § 4; Laws 1970, c. 185, § 1, emerg. eff. April 13, 1970; Laws 1992, c. 92, § 4, eff. Sept. 1, 1992.

§345.  Preservation after approval.

A.  If any measure shall, at the ensuing election, be approved by the people, then the copies so preserved, with the sheets of signatures and affidavits, and a certified copy of the Governor's proclamation declaring the same to have been approved by the people, shall be bound together in such form that they may be conveniently identified.  The material required to be bound together shall be preserved by the Secretary of State for two (2) years after the measure was filed with the Secretary of State or, if objections or protests are filed on a measure, for two (2) years after the final decision of the Supreme Court on any objections or protests filed.  Thereafter, the Secretary of State may dispose of the material in cooperation with the Archives and Records Commission.

B.  The Secretary of State may dispose of materials from measures which were filed prior to this act in cooperation with the Archives and Records Commission.

C.  The Secretary of State shall cause every such measure so approved by the people to be printed with the general laws enacted by the next ensuing session of the Legislature with the date of the Governor's proclamation declaring the same to have been approved by the people.

R.L. 1910, § 3372; Laws 1992, c. 92, § 5, eff. Sept. 1, 1992.

§346.  Verification of signatures.

Each sheet of every such petition containing signatures shall be verified on the back thereof, in substantially the following form, by the person who circulated said sheet of said petition, by his or her affidavit thereon and as a part thereof.

State of Oklahoma, )

)  ss.

County of ________ )

I, ______, being first duly sworn, say:  That I am a qualified elector of the State of Oklahoma and that (Here shall be legibly written or typewritten the names of the signers of the sheet), signed this sheet of the foregoing petition, and each of them signed his name thereto in my presence; I believe that each has stated his name, post office address, and residence correctly, and that each signer is a legal voter of the State of Oklahoma and county of ______ or of the city of ______ (as the case may be).  (Signature and postoffice address of affiant.)

Subscribed and sworn to before me this ________ day of ________ A.D. 19__.

(Signature and title of the officer before whom oath is made, and his post office address.)

R.L.1910, § 3373; Laws 1969, c. 206, § 2, emerg. eff. April 18, 1969.

§346.1.  Physical count of signatures - Signatures not included.

A.  The Secretary of State shall make or cause to be made a physical count of the number of signatures on the petitions.  In making such count, the Secretary of State shall not include in such physical count:

1.  All signatures on any sheet of any petition which is not verified by the person who circulated the sheet of the petition as provided in Section 6 of this title;

2.  All signatures of nonresidents;

3.  All signatures on a sheet that is not attached to a copy of the petition;

4.  All multiple signatures on any printed signature line;

5.  All signatures not on a printed signature line;

6.  Those signatures by a person who signs with any name other than his own or signs more than once; and

7.  All signatures on any sheet on which a notary has failed to sign, the seal of the notary is absent, the commission of the notary has expired or the expiration date is not on the signature sheet.

B.  The Secretary of State shall notify the Attorney General of any and all violations of this title of which he has knowledge.

Laws 1969, c. 206, § 3, emerg. eff. April 18, 1969; Laws 1976, c. 30, § 1, emerg. eff. March 17, 1976; Laws 1992, c. 92, § 6, eff. Sept. 1, 1992.

§347.  Numbering of petitions.

Each order for a direct ballot by the voters that is filed with the Secretary of State by initiative petition, referendum petition, and by the Legislature shall be numbered consecutively, each in a series by itself, beginning with one, to be continued year after year, without duplication of numbers.

R.L.1910, § 3374.

§348.  Filing copy of proposed petition  Publication  Protest  Hearing and determination.

A.  When a citizen or citizens desire to circulate a petition initiating a proposition of any nature, whether to become a statute law or an amendment to the Constitution, or for the purpose of invoking a referendum upon legislative enactments, such citizen or citizens shall, when such petition is prepared, and before the same is circulated or signed by electors, file a true and exact copy of same in the office of the Secretary of State and, within ninety (90) days after such filing of an initiative petition, the signed copies thereof shall be filed with the Secretary of State, but the signed copies of a referendum petition shall be filed with the Secretary of State within ninety (90) days after the adjournment of the Legislature enacting the measure on which the referendum is invoked. The electors shall sign their legallyregistered name, their address or post office box, and the name of the county in which they reside.  Any petition not filed in accordance with this provision shall not be considered.  The proponents of a referendum or an initiative petition, any time before the final submission of signatures, may withdraw the referendum or initiative petition upon written notification to the Secretary of State.

B.  The proponents of a referendum or an initiative petition may terminate the circulation period any time during the ninety-day circulation period by certifying to the Secretary of State that:

1.  All signed petitions have already been filed with the Secretary of State;

2.  No more petitions are in circulation; and

3.  The proponents will not circulate any more petitions.

If the Secretary of State receives such a certification from the proponents, the Secretary of State shall begin the counting process.

C.  When the signed copies of a petition are timely filed, the Secretary of State shall certify to the Supreme Court of the state:

1.  The total number of signatures counted pursuant to procedures set forth in this title; and

2.  The total number of votes cast for the state office receiving the highest number of votes cast at the last general election.

The Supreme Court shall make the determination of the numerical sufficiency or insufficiency of the signatures counted by the Secretary of State.

Upon order of the Supreme Court it shall be the duty of the Secretary of State to forthwith cause to be published, in at least one newspaper of general circulation in the state, a notice of such filing and the apparent sufficiency or insufficiency thereof and notice that any citizen or citizens of the state may file a protest to the petition or an objection to the count made by the Secretary of State, by a written notice to the Supreme Court of the state and to the proponent or proponents filing the petition, said protest to be filed within ten (10) days after publication.  A copy of the protest or objection to the count shall be filed with the Secretary of State.  In case of the filing of an objection to the count, notice shall also be given to the Secretary of State and the party filing a protest, if one was filed.

D.  The Secretary of State shall deliver the bound volumes of signatures to the Supreme Court.

E.  Upon the filing of an objection to the count, the Supreme Court shall resolve the objection with dispatch.  The Supreme Court shall adopt rules to govern proceedings to apply to the challenge of a measure on the grounds that the proponents failed to gather sufficient signatures.

F.  Upon the filing of a protest to the petition, the Supreme Court of the state shall then fix a day, not less than ten (10) days thereafter, at which time it will hear testimony and arguments for and against the sufficiency of such petition.

G.  A protest filed by anyone hereunder may, if abandoned by the party filing same, be revived within five (5) days by any other citizen.  After such hearing the Supreme Court of the state shall decide whether such petition be in form as required by the statutes.  If the Court be at the time adjourned, the Chief Justice shall immediately convene the same for such hearing.  No objection to the sufficiency shall be considered unless the same shall have been made and filed as herein provided.

H.  If in the opinion of the Supreme Court, any objection to the count or protest to the petition is frivolous, the Court may impose appropriate sanctions, including an award of costs and attorneys fees to either party as the court deems equitable.

I.  Whenever reference is made in this act to the Supreme Court of the state, such reference shall include the members of the Supreme Court of the state or any officer constitutionally designated to perform the duties herein prescribed.

R.L. 1910, § 3375; Laws 1910-11, c. 107, p. 235, § 1; Laws 1961, p. 265, § 5; Laws 1970, c. 185, § 2, emerg. eff. April 13, 1970; Laws 1973, c. 78, § 1, emerg. eff. April 30, 1973; Laws 1992, c. 92, § 7, eff. Sept. 1, 1992.

§34-9.  Filing - Ballot title - Official ballot title - Review by Attorney General - Appeal.

A.  When a referendum is ordered by petition of the people against any measure passed by the Legislature or when any measure is proposed by initiative petition, whether as an amendment to the Constitution or as a statute, it shall be the duty of the parties submitting the measure to prepare and file one copy of the measure with the Secretary of State and one copy with the Attorney General.

B.  The parties submitting the measure shall also submit a suggested ballot title which shall be filed on a separate sheet of paper and shall not be deemed part of the petition.  The suggested ballot title:

1.  Shall not exceed two hundred (200) words;

2.  Shall explain in basic words, which can be easily found in dictionaries of general usage, the effect of the proposition;

3.  Shall be written on the eighthgrade reading comprehension level;

4.  Shall not contain any words which have a special meaning for a particular profession or trade not commonly known to the citizens of this state;

5.  Shall not reflect partiality in its composition or contain any argument for or against the measure;

6.  Shall contain language which clearly states that a "yes" vote is a vote in favor of the proposition and a "no" vote is a vote against the proposition; and

7.  Shall not contain language whereby a "yes" vote is, in fact, a vote against the proposition and a "no" vote is, in fact, a vote in favor of the proposition.

C.  When a measure is proposed as a constitutional amendment by the Legislature or when the Legislature proposes a statute conditioned upon approval by the people:

1.  After final passage of a measure, the Secretary of State shall submit the proposed ballot title to the Attorney General for review as to legal correctness.  Within five (5) business days, the Attorney General shall, in writing, notify the Secretary of State, the President Pro Tempore of the Senate and the Speaker of the House of Representatives whether or not the proposed ballot title complies with applicable laws.  The Attorney General shall state with specificity any and all defects found and, if necessary, within ten (10) business days of determining that the proposed ballot title is defective, prepare a preliminary ballot title which complies with the law and furnish a copy of such ballot title to the Secretary of State, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The Attorney General may consider any comments made by the President Pro Tempore of the Senate or the Speaker of the House of Representatives and shall file a final ballot title with the Secretary of State no sooner than ten (10) business days and no later than fifteen (15) business days after furnishing the preliminary ballot title.

2.  After receipt of the measure and the official ballot title, as certified by the Attorney General, the Secretary of State shall within five (5) days transmit to the Secretary of the State Election Board an attested copy of the measure, including the official ballot title.

D.  The following procedure shall apply to ballot titles of referendums ordered by a petition of the people or any measure proposed by an initiative petition:

1.  After the filing and binding of the petition pamphlets, the Secretary of State shall submit the proposed ballot title to the Attorney General for review as to legal correctness.  Within five (5) business days after the filing of the measure and ballot title, the Attorney General shall, in writing, notify the Secretary of State whether or not the proposed ballot title complies with applicable laws.  The Attorney General shall state with specificity any and all defects found and, if necessary, within ten (10) business days of determining that the proposed ballot title is defective, prepare and file a ballot title which complies with the law; and

2.  Within ten (10) business days after completion of the review by the Attorney General, the Secretary of State shall, if no appeal is filed, transmit to the Secretary of the State Election Board an attested copy of the measure, including the official ballot title, and a certification that the requirements of this section have been met.  If an appeal is taken from such ballot title within the time specified in Section 10 of this title, then the Secretary of State shall certify to the Secretary of the State Election Board the ballot title which is finally approved by the Supreme Court.

R.L.1910, § 3376; Laws 1939, p. 145, § 1; Laws 1965, c. 224, § 1, emerg. eff. June 16, 1965; Laws 1975, c. 263, § 1, emerg. eff. June 4, 1975; Laws 1983, c. 222, § 1; Laws 1985, c. 192, § 1; Laws 1992, c. 92, § 8, eff. Sept. 1, 1992; Laws 1994, c. 147, § 3, emerg. eff. May 3, 1994; Laws 2005, c. 407, § 2, eff. July 1, 2005.

§34-10.  Appeal upon question of ballot title.

A.  Any person who is dissatisfied with the wording of a ballot title may, within ten (10) days after the same is filed by the Attorney General with the Secretary of State as provided for in Section 9 of this title, appeal to the Supreme Court by petition in which shall be offered a substitute ballot title for the one from which the appeal is taken.  Upon the hearing of such appeal, the court may correct or amend the ballot title before the court, or accept the substitute suggested, or may draft a new one which will conform to the provisions of Section 9 of this title.

B.  No such appeal shall be allowed as to the ballot title of constitutional and legislative enactments proposed by the Legislature.

R.L. 1910, § 3377.  Amended by Laws 1975, c. 263, § 2, emerg. eff. June 4, 1975; Laws 1985, c. 192, § 2.

§3411.  Procedure upon appeal.

Notice of the appeal provided for in the preceding section shall be served upon the Attorney General and upon the party who filed such ballot title, or on any of such parties, at least five (5) days before such appeal is heard by the court.  The Attorney General shall, and any citizen interested may, defend the ballot title from which the appeal is taken.  Other procedure upon such appeals shall be the same as is prescribed for appeals from petitions filed as set forth in Section 8 of this title.

R.L.1910, § 3378; Laws 1975, c. 263, § 3, emerg. eff. June 4, 1975.

§3412.  Proclamation by Governor.

When the ballot title has been decided upon, the Secretary of State shall, in writing, notify the Governor, who forthwith shall issue a proclamation setting forth the substance of the measure and the date on which the vote will be held.

R.L.1910, § 3379; Laws 1975, c. 263, § 4, emerg. eff. June 4, 1975.

§3417.  Publication of measures.

It shall be the duty of the Secretary of State, not less than five (5) days before any election held throughout the state at which any proposed law, part of an act, or amendment to the constitution is to be submitted to the people of the state for their approval or rejection, to cause to be published once in two different newspapers of general statewide circulation and in a newspaper of general circulation in each county, a copy of all ballots on initiated and referred questions, measures, and constitutional amendments, and an explanation of how to vote for or against propositions.  The Secretary of State shall designate the newspapers in which the publication shall be made.  The publication shall be paid for at the legal rate for other publications, out of any funds of the state appropriated therefor.

R.L. 1910, § 3384; Laws 1916, c. 32, p. 87, § 1; Laws 1917, c. 173, p. 306, § 1; Laws 1921, c. 98, p. 124, § 1; Laws 1979, c. 47, § 12, emerg. eff. April 9, 1979; Laws 1992, c. 92, § 9, eff. Sept. 1, 1992.

§3418.  Mandamus to compel performance of duty.

In the event any official of this state shall fail or neglect to prepare or have published the argument and other matter as provided by law, or to perform any other duty required in connection therewith, any elector may petition the district court, without cost to him, where any such officer has his official residence, for a writ of mandamus to require such officer to perform such duty, and the district courts of this state are hereby given jurisdiction to issue writs of mandamus and require performance of such duty as provided by law.

Laws 1916, c. 32, p. 89, § 3; Laws 1917, c. 173, p. 307, § 2.

§3419.  Failure to publish not to invalidate election.

The failure to prepare and have published the argument and other matter as provided by law shall not invalidate the election held on any initiative or referendum or Constitutional amendment proposed by the Legislature, and no election on any such measure shall be declared or held invalid on the grounds that such publication was not so prepared or published.

Laws 1916, c. 32, p. 89, § 4; Laws 1917, c. 173, p. 307, § 3.

§3421.  Resubmission, when.

Where there are competing measures and neither receives a majority of the votes cast for and against the one receiving the greatest number of votes shall, if it has received more than onethird (1/3) of the votes cast for and against both bills, be submitted by itself at the next general election.  If two or more conflicting laws shall be approved by the people at the same election, the law receiving the greatest number of affirmative votes shall be paramount in all particulars as to which there is a conflict, even though such law may not have received the greatest majority of affirmative votes.  If two or more conflicting amendments to the constitution shall be approved by the people at the same election, the amendment which receives the greatest number of affirmative votes shall be paramount in all particulars as to which there is a conflict even though such amendment may not have received the greatest majority of affirmative votes.

R.L.1910, § 3386.

§3422.  Canvass of returns.

Whenever any measure or proposition is submitted to a vote by the initiative or referendum, it shall be the duty of the precinct election board of the precinct to make and transmit to the county election board the returns thereof in the same manner that they make their returns in the case of an election of public officers, transmitting to such county election board a certificate of the total number of electors voting in such elections; and the county election board shall keep a record showing such total number of votes cast in each of such precincts as shown by such returns. Should the proposition be one covering the state at large, or any district therein, or be of such other nature as to require it the county election board shall certify the result of such election to the State Election Board in the same manner as it certifies the result of election for public officers, and such county election board shall transmit to the State Election Board a certificate showing the total number of votes cast at any such election.  It shall be the duty of the State Election Board to keep a record of all such election returns made to it under the provisions of this section.

R.L.1910, § 3387; Laws 1974, c. 153, § 17110, operative Jan. 1, 1975.

§34-23.  Who may sign petitions and vote - Penalties.

Every person who is a qualified elector of the State of Oklahoma may sign a petition for the referendum or for the initiative for any measure upon which he is legally entitled to vote.  Any person signing any name other than his own to any petition, or knowingly signing his name more than once for the same measure at one election, or who is not at the time of signing the same a legal voter of this state, or whoever falsely makes or willfully destroys a petition or any part thereof, or who signs or files any certificate or petition knowing the same or any part thereof to be falsely made, or suppresses any certificate or petition or any part thereof which has been duly filed or who shall violate any provision of this statute, or who shall aid or abet any other person in doing any of said acts; and any person violating any provision of this chapter, shall upon conviction thereof be guilty of a felony and shall be punished by a fine of not exceeding Five Hundred Dollars ($500.00) or by imprisonment in the State Penitentiary not exceeding two (2) years, or by both such fine and imprisonment in the discretion of the court before which such conviction shall be had.

R.L. 1910, § 3392.  Amended by Laws 1997, c. 133, § 443, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 327, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 443 from July 1, 1998, to July 1, 1999.

§3424.  Only substantial compliance required.

The procedure herein prescribed is not mandatory, but if substantially followed will be sufficient.  If the end aimed at can be attained and procedure shall be sustained, clerical and mere technical errors shall be disregarded.

R.L.1910, § 3393.

§3425.  Time for submission of initiated and referred measures.

Whenever any measure shall be initiated by the people in the manner provided by law, or whenever the referendum shall be demanded against any measure passed by the Legislature, same shall be submitted to the people for their approval or rejection at the next regular election; provided, the Governor shall have power, in his discretion, to call a special election to vote upon such questions, or to designate the mandatory primary election as a special election for such purpose.

R.L.1910, § 3394; Laws 1916, c. 32, p. 89, § 2.

§34-27.  Distribution of information on initiative and referendum process.

The Secretary of State may prepare and distribute information to the public on the initiative and referendum process.  The information shall include, but not be limited to relevant statutes and constitutional provisions related to the initiative and referendum process.  The information should also outline the initiative and referendum process in a chronological order.

Added by Laws 1992, c. 92, § 10, eff. Sept. 1, 1992.



Title 36. — Insurance

OKLAHOMA STATUTES

TITLE 36.

INSURANCE

_________

§36101.  Short title.

Title 36 of the Oklahoma Statutes shall be known and may be cited as the Oklahoma Insurance Code.

Amended by Laws 1983, c. 68, § 1, eff. Nov. 1, 1983.

§36102.  "Insurance" defined.

"Insurance" is a contract whereby one undertakes to indemnify another or to pay a specified amount upon determinable contingencies.

Laws 1957, p. 215, § 102.

§36103.  "Insurer" defined.

A.  "Insurer" includes every person engaged in the business of making contracts of insurance or indemnity.

B.  A nonprofit hospital service and medical indemnity corporation is an insurer within the meaning of this Code.

C.  Burial associations shall be deemed not to be insurers.

Laws 1957, p. 215, § 103.

§36104.  "Person" defined.

"Person" includes an individual, company, insurer, association, organization, society, reciprocal or interinsurance exchange, partnership, syndicate, business trust, corporation, Lloyd's association, and entity, and association, group or department of underwriters and any farmer's educational and cooperative union.

Added by Laws 1957, p. 216, § 104, operative July 1, 1957.  Amended by Laws 2004, c. 16, § 1, eff. Nov. 1, 2004.

§36105.  "Transacting" insurance.

"Transact" with respect to insurance includes any of the following:

1.  Solicitation and inducement.

2.  Preliminary negotiations.

3.  Effectuation of a contract of insurance.

4.  Transaction of matters subsequent to effectuation of the contract and arising out of it.

Laws 1957, p. 216, § 105.

§36106.  "Insurance Commissioner" defined.

A.  When used with reference to administration of this Code, "Insurance Commissioner" or "Commissioner" means the Insurance Commissioner of the State of Oklahoma.

Laws 1957, p. 216, § 106.

§36107.  "Board" defined.

When used with reference to the administration of this Code, "State Insurance Board", "Insurance Board" or "Board" means the State Board for Property and Casualty Rates established by Section 331, Article 3, of this Code.

Laws 1957, p. 216, § 107; Laws 1965, c. 60, § 1, eff. July 1, 1965.

§36-107.2.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36108.  "Insurance Department" defined.

Unless the context otherwise requires, "Insurance Department" or "Department" means the Insurance Department established by Section 301, Article 3 of this Code.

Laws 1957, p. 216, § 108.

§36109.  Compliance required.

No person shall transact a business of insurance in Oklahoma without complying with the applicable provisions of this Code.

Laws 1957, p. 216, § 109.

§36110.  Application as to particular types of insurers.

No provision of the Oklahoma Insurance Code, Section 101 et seq. of this title, shall apply to:

1.  Nonprofit hospital service and medical indemnity corporations, except as stated in Sections 601 et seq. and 2601 et seq. of this title;

2.  Fraternal benefit societies, except as stated in Section 2701.1 et seq. of this title;

3.  Farmers' mutual fire insurance associations, except as stated in Section 2801 et seq. of this title;

4.  Mutual benefit associations, except as stated in Section 2401 et seq. of this title;

5.  Domestic burial associations;

6.  Any domestic association organized subject to the supervision or by the authority of any incorporated Grange Order of Patrons of Husbandry, when the association is formed exclusively for the mutual benefit of the members of such order.  Effective January 1, 1982, The Oklahoma State Union of the Farmers' Educational and Cooperative Union of America shall comply with all provisions of the Oklahoma Insurance Code;

7.  Trust companies organized pursuant to the provisions of Title 6 of the Oklahoma Statutes except that the title insurance and surety insurance business of such trust companies shall be subject to the Oklahoma Insurance Code;

8.  Soliciting agents of mutual insurance corporations or associations, operating only in this state, that issue no stock or other form of security, do not operate for profit, and have none of their funds inure to the benefit of individuals except in the form of less expensive insurance and necessary expenses of operation, if provisions are made in the bylaws of the insurer for the election of any soliciting agents by a majority of the policyholders in the area where the soliciting agent solicits insurance;

9.  The Mutual Aid Association of the Church of the Brethren or the Mutual Aid Association of the Mennonite and Brethren in Christ;

10.  Incorporated or unincorporated banking associations having been in existence for over fifteen (15) years and consisting of more than seventy-five (75) member banks within this state for issuance of blanket fidelity bonds for banks within this state for each bank's own use, or any nonprofit trust sponsored by such associations' member banks providing employee benefits such as life, health, accident, disability, pension and retirement benefits for banks, bank holding companies and subsidiaries thereof, the associations' employees and associate members;

11.  A religious publication, or subscribers of the publication, when the publication:

a. is a nonprofit religious organization,

b. is limited to subscribers who are members of the same denomination or religion,

c. acts as an organizational clearinghouse for information between subscribers who have financial, physical or medical needs and subscribers with the present ability to pay subscribers with present financial or medical needs,

d. provides for the financial or medical needs of a subscriber through payments directly from one subscriber to another, and

e. suggests amounts that subscribers may voluntarily give with no assumption of risk or promise to pay either among the subscribers or between the subscribers and the publication; or

12.  Charitable organizations that:

a. are described in Section 501(c)(3) of the Internal Revenue Code and Section 170(c) of the Internal Revenue Code,

b. issue qualified charitable gift annuity contracts,

c. have a minimum of One Hundred Thousand Dollars ($100,000.00) in unrestricted assets that are exclusive of the assets comprising its qualified charitable gift annuities, and

d. have been in continuous operation for at least three (3) years or are successors or affiliates of a charitable organization that has been in continuous operation for at least three (3) years,

except as stated in the Oklahoma Charitable Gift Annuity Act.

Added by Laws 1957, p. 216, § 110.  Amended by Laws 1975, c. 334, § 1, emerg. eff. June 12, 1975; Laws 1979, c. 56, § 1, emerg. eff. April 11, 1979; Laws 1982, c. 190, § 1, operative Oct. 1, 1982; Laws 1984, c. 110, § 1, eff. Nov. 1, 1984; Laws 1988, c. 83, § 3, emerg. eff. March 25, 1988; Laws 1993, c. 34, § 1, emerg. eff. April 2, 1993; Laws 1994, c. 118, § 1, eff. Sept. 1, 1994; Laws 1996, c. 249, § 1, emerg. eff. May 28, 1996; Laws 1997, c. 418, § 2, eff. Nov. 1, 1997; Laws 1998, c. 141, § 13, emerg. eff. April 21, 1998.

§36114.  Existing actions, violations.

Repeal by this act of any law shall not affect or abate any right heretofore accrued, action or proceeding heretofore commenced, or any unlawful act heretofore committed under such laws and punishment or deprivation of license or authority as a consequence thereof as provided by such law, but all proceedings hereafter taken with respect thereto shall conform to the applicable provisions of this Code insofar as possible.  All such laws shall be deemed to continue in force to the extent made necessary by this provision.

Laws 1957, p. 217, § 114.

§36115.  Particular provisions prevail.

Provisions of this Code relative to a particular kind of insurance or a particular type of insurer or to a particular matter shall prevail over provisions relating to insurance in general or insurers in general or to such matter in general.

Laws 1957, p. 217, § 115.

§36117.  General penalty.

In addition to any other penalty which may be applicable thereto, either under this Code or otherwise, violation of any provision of this Code shall constitute a misdemeanor and shall be punishable as such where no greater penalty is provided therefor.

Laws 1957, p. 217, § 117.

§36-121.  Computation of time periods.

In computing any period of time prescribed or allowed by this title, by the rules of the Commissioner or the State Board for Property and Casualty Rates, or by any applicable statute, the day of the act, event, or default from which the designated period of time begins to run shall not be included.  The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, a legal holiday as defined by the Oklahoma Statutes, or any day when the office of the Commissioner does not remain open for public business until 4:00 p.m., in which event the period runs until the end of the next day when the office of the Commissioner is open until 4:00 p.m.  When the period of time prescribed or allowed is less than seven (7) days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation.

Added by Laws 1997, c. 418, § 3, eff. Nov. 1, 1997.

§36-301.  Insurance Department.

The Insurance Department of the State of Oklahoma is hereby created.  The Department shall consist of the Insurance Commissioner and the State Board for Property and Casualty Rates.  The powers and duties of the Insurance Commissioner shall be those created by this Code and not reserved to the Board and such powers and duties of the Board as the Board may request the Commissioner to perform.  The powers and duties of the State Board for Property and Casualty Rates shall be those created by the applicable provisions of the Insurance Code.  The Insurance Department shall be situated in one area in the State Capitol or some other location conveniently accessible to the general public subject to the provisions of Sections 63 and 94 of Title 74 of the Oklahoma Statutes and Section 580:20-13-5 of the Oklahoma Administrative Code.

Added by Laws 1957, p. 217, § 301.  Amended by Laws 1965, c. 60, § 2, eff. July 1, 1965; Laws 1980, c. 322, § 2, eff. Jan. 1, 1981; Laws 1986, c. 207, § 76, operative July 1, 1986; Laws 1987, c. 210, § 1, eff. July 1, 1987; Laws 1996, c. 10, § 1, emerg. eff. March 26, 1996.

§36302.  Insurance Commissioner.

The Insurance Commissioner of the State of Oklahoma shall be at least twentyfive (25) years of age and a resident of the State of Oklahoma for at least five (5) years, and have had at least five (5) years' experience in the insurance industry in administration, sales, servicing or regulation.  The Insurance Commissioner shall not be financially interested, directly or indirectly, in any insurer, agency or insurance transaction except as a policyholder or claimant under a policy.

Amended by Laws 1983, c. 68, § 2, eff. Nov. 1, 1983.

§36303.  Official seal of Insurance Commissioner.

The Insurance Commissioner shall have an official seal, the center of which shall be the same as that of the Great Seal of the State of Oklahoma, and which shall be distinguished by the words "Insurance Commissioner  State of Oklahoma" inscribed in the circular band surrounding the remainder of the device.  This seal shall be the official seal of the office.  Every certificate and other document or paper duly executed by the Insurance Commissioner, authorized employees of the Insurance Department, or independent hearing examiners and all copies or photographic copies of papers certified by authority of the Commissioner and authenticated by the seal shall have the same force and effect as the original would in any suit or proceedings in any court of this state.

Added by Laws 1957, p. 218, § 303.  Amended by Laws 1997, c. 418, § 4, eff. Nov. 1, 1997.

§36304.  Funds to be deposited weekly.

The State Insurance Commissioner shall deposit weekly with the State Treasurer all funds in his hands collected for the use of the state.

Laws 1957, p. 218, § 304; Laws 1980, c. 159, § 4, emerg. eff. April 2, 1980.

§36-305.  Commissioner may appoint assistants; legal counsel.

A.  The Insurance Commissioner may appoint such deputies, assistants, examiners, actuaries, attorneys, clerks and employees, at salaries to be fixed by the Insurance Commissioner, as may be necessary properly to discharge the duties imposed upon the Insurance Commissioner under this Code.  The Insurance Commissioner shall appoint all examiners for his office.  The attorneys appointed by the Insurance Commissioner shall be the legal advisors for the office of Insurance Commissioner and are authorized to appear for and represent the Insurance Commissioner in any and all litigation that may arise in the discharge of his duties except as otherwise provided elsewhere in this Code.  Provided, the Insurance Commissioner, whenever he deems it necessary, may call upon the Attorney General of the State of Oklahoma for legal counsel, and such assistance as may be required to enforce provisions of this Code.

B.  No deputy, assistant or employee of the Commissioner shall be financially interested, directly or indirectly, in any insurer, agency or insurance transaction except as a policyholder or claimant under a policy; except, that as to such matters wherein a conflict of interests does not exist on the part of any such individual, the Commissioner may employ from time to time insurance actuaries or other technicians who are independently practicing their professions even though similarly employed by insurers and others.  This section shall not be deemed to prohibit employment by the Commissioner of retired or pensioned personnel of insurers or insurance organizations.

Added by Laws 1957, p. 218, § 305.

§36305.1.  Delinquency proceedings; appointment of personnel; exemptions.

In any proceeding commenced against an insurer pursuant to Article 18 or 19 of Title 36 of the Oklahoma Statutes for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer:

1.  No former employee of the Insurance Department shall be employed or appointed to serve in any capacity by the court to assist the Insurance Department for a period of one (1) year following such employee's former employment;

2.  No former member of the State Legislature shall be employed to assist the Insurance Department for a period of two (2) years following the expiration of such member's service in office; and

3.  If any former officer or employee of any other company has been employed to assist the Insurance Department with the said proceeding against the insurer, such other company may not purchase the assets of or acquire any other interest in said insurer for a period of one (1) year following the expiration or termination of such officer's or employee's term of office or employment.

Amended by Laws 1987, c. 210, § 3, eff. July 1, 1987.

§36-306.  Records - Disclosure.

A.  The records, books, and papers pertaining to the official transactions, filings, examinations, investigations, and proceedings of the Insurance Department shall be maintained by the Department until disposition thereof has been approved by the Archives and Records Commission.  These records, books, and papers shall be public records of the state.  However, reports of examinations of insurers shall be filed and made public only as provided in Section 309.4 of this title.  Open and ongoing investigative and disciplinary files shall not be made public until their completion or unless they are ordered to be made public by the proper judicial official.  Files of the claims division of the Commissioner's office, including complaints and requests for assistance from insureds, and insurance agency and company records, shall not be public records and shall not be disclosed except in connection with disciplinary proceedings by the Commissioner.  Final market conduct orders shall be open public records.

B.  Any document or other information generated by the Insurance Department or received by the Insurance Department from a governmental agency or any other public body of any kind, including an insurance guaranty fund or risk pool board, that has a protection from disclosure under any statute or evidentiary privilege from disclosure, while in the possession of the body that generated the information, shall retain its confidential character while in the possession of the Insurance Department.  The Insurance Department may require that any agency or public body providing a document or other information, if it expects the information to be treated confidentially by the Insurance Department, to also provide simultaneously an express reference to the claimed protection from disclosure.

C.  A court shall quash any subpoena commanding the disclosure of confidential information or closed records of the Insurance Department absent a showing of justification for such disclosure.

Added by Laws 1957, p. 219, § 306.  Amended by Laws 1980, c. 322, § 3, eff. Jan. 1, 1981; Laws 1983, c. 68, § 3, eff. Nov. 1, 1983; Laws 1985, c. 328, § 1, emerg. eff. July 29, 1985; Laws 1997, c. 418, § 5, eff. Nov. 1, 1997.

§36-306.1.  Availability of data necessary for review - Confidentiality - Sharing of data - Definitions.

A.  A supervisory agency shall make available to a requesting agency any data obtained or generated by, and in the possession of, the supervisory agency and that the requesting agency deems necessary for review in connection with the supervision of any person over which the requesting agency has direct supervisory authority.  However, the requested data must relate to the person, or an affiliate of the person, over which the requesting agency has direct supervisory authority.  An agency has direct supervisory authority over a person if such authority is specifically provided by statute, or the agency granted the person's charter, license, or registration, or otherwise granted permission for the person to conduct its business in this state.

B.  When a requesting agency and a federal regulatory agency or self-regulatory association have concurrent jurisdiction over a person, a requesting agency may share with such agency or association data received from a supervisory agency.  However, the federal regulatory agency or self-regulatory association must return such shared data to the requesting agency unless the federal regulatory agency or self-regulatory association has obtained approval from the supervisory agency to retain the data.  The term "federal regulatory agency" shall not include law enforcement agencies.

C.  1.  Notwithstanding any other statute, rule, or policy governing or relating to records of the requesting agency, all data received by a requesting agency from a supervisory agency shall be and remain confidential and not open to public inspection, subpoena, or any other form of disclosure while in the possession of the requesting agency.  Any request for inspection, subpoena, or other form of disclosure must be directed at the supervisory agency from which the data originated and disclosure thereof shall be subject to the laws, rules, and policies governing or relating to records of the supervisory agency.

2.  The provisions of data by a supervisory agency to a requesting agency under this section shall not constitute a waiver of, or otherwise affect, any privilege or claim of confidentiality that a supervisory agency may claim with respect to such data under any federal laws or laws of this state.

D.  A supervisory agency is not required to share original documents with a requesting agency.  A requesting agency shall reimburse the supervisory agency for costs associated with providing copies of data to the requesting agency.

E.  Nothing in the Oklahoma Financial Privacy Act, Sections 2201 through 2206 of Title 6 of the Oklahoma Statutes, shall prohibit the sharing of data as described in this section.  Additionally, neither a supervisory agency nor requesting agency shall be required to follow any procedure described in the Oklahoma Financial Privacy Act when sharing data as described in this section.

F.  As used in this section:

1.  "Affiliate" shall mean any person that controls, is controlled by, or is under common control with another person.  A person shall be deemed to have "control" over any person if the person:

a. directly or indirectly or acting through one or more other persons owns, controls, or has power to vote ten percent (10%) or more of any class of voting securities of the other person, or

b. the person controls in any manner the election, appointment, or designation of a majority of the directors, trustees, or other managing officers of the person;

2.  "Data" shall mean copies of any documents, reports, examination reports, letters, correspondence, orders, stipulations, memorandums of understanding, agreements, or any other records not open for public inspection generated by a supervisory agency or obtained by a supervisory agency from the person it supervises, whether in paper or electronic format.  However, "data" shall not include records that a requesting agency receives from a supervisory agency pursuant to this section;

3.  "Requesting agency" shall mean, as applicable, the Oklahoma State Banking Department, the Oklahoma Insurance Department, or the Oklahoma Department of Securities, that requests from a supervisory agency data relating to a person over which the requesting agency does not have direct supervisory authority;

4.  "Supervision" shall mean any examination, assessment, order, stipulation, agreement, report, memorandum of understanding, or other regulatory matter or process that a requesting agency is authorized to perform in relation to a person; and

5.  "Supervisory agency" shall mean, as applicable, the Oklahoma State Banking Department, the Oklahoma Insurance Department, or the Oklahoma Department of Securities, that maintains data relating to a person over which the agency has direct supervisory authority.

Added by Laws 2000, c. 205, § 32, emerg. eff. May 17, 2000.

§36-307.  Duties of Insurance Commissioner.

The Insurance Commissioner shall be charged with the duty of administration and enforcement of the provisions of this Code and of any requirements placed on an insurance company pursuant to subsection L of section 1111 of Title 47 of the Oklahoma Statutes, except those duties specifically assigned to the State Board for Property and Casualty Rates.  The Insurance Commissioner shall provide such administrative and staff support as required by the Board.  The Insurance Commissioner shall have jurisdiction over complaints against all persons engaged in the business of insurance, and shall hear all matters either in person, by authorized disinterested employees, or by hearing examiners appointed by the Commissioner for that purpose.  It shall be the duty of the Insurance Commissioner to file and safely keep all books and papers required by law to be filed with the Insurance Department, and to keep and preserve in permanent form a full record of proceedings, including a concise statement of the conditions of such insurers and other entities reported and examined by the Department and its examiners.  The Commissioner shall, annually, at the earliest practicable date after returns are received from the several authorized insurers and other organizations, make a report to the Governor of the State of Oklahoma of the affairs of the Office of the Insurance Commissioner, which report shall contain a tabular statement and synopsis of the several statements, as accepted by the Insurance Commissioner, which shall include with respect to each insurance company the admitted assets, liabilities except capital, capital and surplus, Oklahoma premium income, amount of claims paid in Oklahoma, and such other matters as may be of benefit to the public.  The Commissioner may make recommendations regarding the subject of insurance in this state, and shall set forth in a statement the various sums received and disbursed by the Department, from and to whom and for what purpose.  Such report shall be published by and subject to the order of the said Insurance Commissioner.  The Insurance Commissioner shall, upon retiring from office, deliver to the qualified successor all furniture, records, papers and property of the office.

Added by Laws 1957, p. 219, § 307.  Amended by Laws 1965, c. 60, § 3, eff. July 1, 1965; Laws 1972, c. 162, § 1, emerg. eff. April 7, 1972; Laws 1980, c. 322, § 4, eff. Jan. 1, 1981; Laws 1986, c. 207, § 77, operative July 1, 1986; Laws 1987, c. 210, § 4, eff. July 1, 1987; Laws 1997, c. 418, § 6, eff. Nov. 1, 1997; Laws 2005, c. 355, § 3, eff. Nov. 1, 2005.

§36307.1.  Rules and regulations.

The Commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of the Insurance Code.

Added by Laws 1983, c. 89, § 14, eff. Nov. 1, 1983.

§36-307.2.  Nonpublic personal information.

A.  No person shall disclose any nonpublic personal information contrary to the provisions of Title V of the Gramm-Leach-Bliley Act of 1999, Public Law No. 106-102.

B.  The Insurance Commissioner may promulgate rules necessary to carry out the provisions of this section.

C.  Nothing in this section shall be construed to create a private cause of action.

Added by Laws 2001, c. 363, § 1, eff. July 1, 2001.

§36-308.  Repealed by Laws 1991, c. 204, § 14, eff. Sept. 1, 1991.

§36-309.  Repealed by Laws 1991, c. 204, § 14, eff. Sept. 1, 1991.

§36-309.1.  Examinations - Definitions.

As used in Sections 309.1 through 309.7 of this title:

1.  "Commissioner" means the Insurance Commissioner;

2.  "Company" means any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative or regulatory authority of the Commissioner;

3.  "Department" means the Insurance Department;

4.  "Examiner" means any individual or firm having been authorized by the Commissioner to conduct an examination;

5.  "Insurer" means every person engaged in the business of making contracts of insurance or indemnity including not-for-profit hospital service and medical indemnity corporations; and

6.  "Person" means any individual, aggregation of individuals, trust, association, recognized legal entity, or any affiliate thereof.

Added by Laws 1991, c. 204, § 1, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 418, § 7, eff. Nov. 1, 1997.

§36-309.2.  Nature and frequency of examinations - Reports in lieu of examinations.

A.  The Insurance Commissioner or an examiner may conduct an examination under Sections 309.1 through 309.7 of this title of any company as often as the Commissioner deems appropriate but shall at a minimum, conduct an examination of every domestic insurer licensed in this state not less frequently than once every three (3) years.  The Commissioner shall, at a minimum, conduct or cause to be conducted an examination of every foreign insurer licensed in this state not less frequently than once every five (5) years.  The Commissioner may accept examinations conducted by other states on foreign insurers domiciled in such states pursuant to subsection C of this section.  In scheduling and determining the nature, scope and frequency of the examinations, the Commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified financial examiners or public accountants and other criteria as set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the Commissioner exercises discretion under this subsection.  The Commissioner may also make examinations upon the request of one or more persons pecuniarily interested therein, who shall make affidavit of their belief, with specifications of their reasons therefor, that the company is in an unsound condition.

B.  For purposes of completing an examination of any company under Sections 309.1 through 309.7 of this title, the Commissioner may examine or investigate any person, or the business of any person, insofar as such examination or investigation is, in the sole discretion of the Commissioner, necessary or material to the examination of the company.

C.  In lieu of an examination under Sections 309.1 through 309.7 of this title of any foreign or alien insurer licensed in this state, the Commissioner may accept an examination report on such company as prepared by the insurance department for the company's state of domicile or port-of-entry state if:

1.  The insurance department was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or

2.  The examination is performed with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

D.  The Commissioner may authorize any employee of the Insurance Department to exercise the Commissioner's authority under Sections 309.1 through 309.7 of this title.

Added by Laws 1991, c. 204, § 2, eff. Sept. 1, 1991.  Amended by Laws 1993, c. 79, § 1, eff. Sept. 1, 1993; Laws 1997, c. 418, § 8, eff. Nov. 1, 1997.

§36-309.3.  Appointment of examiner - Compliance with examiner's requests - Powers of Commissioner.

A.  Upon determining that an examination should be conducted, the Insurance Commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination.  In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners as supplemented by rules of the Commissioner.  The Commissioner may also employ such other guidelines or procedures as the Commissioner may deem appropriate.

B.  Every company or person from whom information is sought, including all of its officers, directors, employees and agents, shall provide to the Commissioner and examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business and affairs of the company being examined.  The officers, directors, employees and agents of the company or person shall facilitate such examination and aid in such examination so far as it is in their power to do so.  The refusal of any company, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the Commissioner's jurisdiction.  Any such proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to Section 619 of this title.

C.  The Commissioner or examiners shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination.  Upon the failure or refusal of any person to obey a subpoena, the Commissioner may petition a court of competent jurisdiction, and upon proper showing, the Court may enter any order compelling the witness to appear and testify or produce documentary evidence.  Failure to obey the court order shall be punishable as contempt of court.

D.  When making an examination under Sections 309.1 through 309.7 of this title, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or an accounting firm or individual holding a permit to practice public accounting, certified financial examiners or other professionals and specialists as examiners, the cost of which shall be borne by the company which is the subject of the examination.

E.  Nothing contained in Sections 309.1 through 309.7 of this title shall be construed to limit the Commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state.  Findings of fact and conclusions made in any examination report shall be prima facie evidence in any legal or regulatory action.

F.  Nothing contained in Sections 309.1 through 309.7 of this title shall be construed to limit the Commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the Commissioner may deem appropriate.

Added by Laws 1991, c. 204, § 3, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 418, § 9, eff. Nov. 1, 1997.

§36-309.4.  Report of examination - Review by Commissioner - Investigatory hearing - Disclosure.

A.  All examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the company, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from such facts.

B.  No later than thirty (30) days following completion of the examination, the examiner in charge shall file with the Insurance Department a verified written report of examination under oath.  Upon receipt of the verified report, the Department shall transmit the report to the company examined, together with a notice which shall afford such company examined a reasonable opportunity of not more than twenty (20) days to make a written submission or written rebuttal with respect to any matters contained in the examination report.

C.  Within twenty (20) days of the end of the period allowed for the receipt of written submissions or written rebuttals, the Insurance Commissioner shall fully consider and review the report, together with any written submissions or written rebuttals and any relevant portions of the examiners' workpapers and enter an order:

1.  Adopting the examination report as filed or with modification or corrections.  If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the Commissioner, the Commissioner may order the company to take any action the Commissioner considers necessary and appropriate to cure such violation;

2.  Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subsection A of this section; or

3.  Calling for an investigatory hearing with notice pursuant to the Administrative Procedures Act to the company for purposes of obtaining additional documentation, data, information and testimony.

D.  1.  All orders entered pursuant to paragraph 1 of subsection C of this section shall be accompanied by findings and conclusions resulting from the Commissioner's consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals.  Any such order shall be considered a final administrative decision and may be appealed pursuant to the Administrative Procedures Act, and shall be served upon the company by certified mail, together with a copy of the adopted examination report.  Within thirty (30) days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.  Upon proper order of the Commissioner, the company shall deliver by mail or otherwise, within thirty (30) days of the date of the order, a copy of the adopted report and related orders to all states and jurisdictions in which the company is licensed to transact the business of insurance.

2.  Any hearing conducted pursuant to paragraph 3 of subsection C of this section by the Commissioner or authorized representative, shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the Commissioner's review of relevant workpapers or by the written submission or rebuttal of the company.  Within thirty (30) days of the conclusion of any such hearing, the Commissioner shall enter an order pursuant to paragraph 1 of subsection C of this section.

3.  The Commissioner shall not appoint an examiner as an authorized representative to conduct the hearing.  The Commissioner or a representative of the Commissioner may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the Department, the company or other persons.  The documents produced shall be included in the record, and testimony taken by the Commissioner or representative of the Commissioner shall be under oath and preserved for the record.

4.  Nothing contained in this section shall require the Department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

5.  The hearing shall proceed with the Commissioner or a representative of the Commissioner posing questions to the persons subpoenaed.  Thereafter the company and the Department may present testimony relevant to the investigation.  The company and the Department shall be permitted to make closing statements and may be represented by counsel of their choice.

E.  1.  Upon the adoption of the examination report under paragraph 1 of subsection C of this section, the Commissioner shall continue to hold the content of the examination report as private and confidential information for a period of two (2) days except to the extent provided in subsection B of this section and subsection F of Section 309.3 of this title.  Thereafter, the Commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

2.  Nothing contained in Sections 309.1 through 309.7 of this title shall prevent or be construed as prohibiting the Commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with Sections 309.1 through 309.7 of this title.

3.  In the event the Commissioner determines that regulatory action is appropriate as a result of any examination, the Commissioner may initiate any proceedings or actions as provided by law.

F.  All working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the Commissioner or any other person in the course of an examination made under Sections 309.1 through 309.7 of this title shall be given confidential treatment and are not subject to subpoena and may not be made public by the Commissioner or any other person, except to the extent provided in subsection E of this section and subsection F of Section 309.3 of this title.  Access may also be granted to the National Association of Insurance Commissioners.  Such parties shall agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.

Added by Laws 1991, c. 204, § 4, eff. Sept. 1, 1991.  Amended by Laws 2001, c. 363, § 2, eff. July 1, 2001.

§36-309.5.  Examiner's conflict of interest.

A.  No examiner may be appointed by the Insurance Commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under Sections 309.1 through 309.7 of this title.  This section shall not be construed to automatically preclude an examiner from being:

1.  A policyholder or claimant under an insurance policy;

2.  A grantor of a mortgage or similar instrument on such examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

3.  An investment owner in shares of regulated diversified investment companies; or

4.  A settlor or beneficiary of a blind trust into which any otherwise impermissible holdings have been placed.

B.  Notwithstanding the requirements of this section, the Commissioner may retain from time to time, on an individual basis, qualified actuaries, an accounting firm or individual holding a permit to practice public accounting in this state, or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this act.  An examiner shall disclose to the Commissioner in writing any prior or existing personal or business relationship with any company to be examined by that examiner.

Added by Laws 1991, c. 204, § 5, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 418, § 10, eff. Nov. 1, 1997.

§36-309.6.  Payment of charges.

Any insurer or person examined under the provisions of Sections 309.1 through 309.7 of this title shall pay the proper charges incurred in such examination, including the actual expense of the Insurance Commissioner or the expenses and compensation of an authorized representative and the expense and compensation of assistants and examiners employed therein.  All expenses incurred in such examination shall be verified by affidavit and a copy shall be filed in the office of the Commissioner.

Added by Laws 1991, c. 204, § 6, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 418, § 11, eff. Nov. 1, 1997.

§36-309.7.  Liability.

A.  No cause of action shall arise nor shall any liability be imposed against the Insurance Commissioner, the Commissioner's authorized representatives, or any examiner appointed by the Commissioner for any statements made or conduct performed while carrying out the provisions of Sections 309.1 through 309.7 of this title, unless the conduct was objectively unreasonable and outside the scope of the person's duties.

B.  No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the Commissioner or the Commissioner's authorized representative or examiner pursuant to an examination made under Sections 309.1 through 309.7 of this title, if such act of communication or delivery was not a fraudulent or criminal act.

C.  This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection A of this section.

D.  A person identified in subsection A of this section shall be entitled to an award of attorney's fees and costs if determined to be the prevailing party in a civil action arising out of activities in carrying out the provisions of Sections 309.1 through 309.7 of this title, if the court determines that the party bringing the action was not substantially justified in doing so.  For purposes of this section, a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

Added by Laws 1991, c. 204, § 7, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 418, § 12, eff. Nov. 1, 1997.

§36310.  Examination reports.

A.  The Insurance Commissioner shall make a full written report of each examination, certified to by the Insurance Commissioner or the examiner in charge of the examination.

B.  The Insurance Commissioner shall furnish a copy of the report to the person examined not less than ten (10) days prior to filing the same in his office.  If such person so requests in writing within such tenday period, the Insurance Commissioner shall consider the objections of such person to the report as proposed, and shall not so file the report until after such modifications, if any, have been made therein as the Insurance Commissioner deems proper.

C.  The report, when filed, shall be admissible in evidence in any action or proceeding brought by the Insurance Commissioner against the person examined, or its officers or agents.  The Insurance Commissioner or his examiners may at any time testify and offer other proper evidence as to information secured during the course of an examination, whether or not a written report of the examination has at that time been either made, served, or filed in the Insurance Commissioner's office.

D.  The Insurance Commissioner may withhold from public inspection any examination or investigation report for so long as he deems prudent, but not to exceed thirty (30) days.

Laws 1957, p. 220, § 310.

§36-310.1.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-310.2.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-310A.1.  Reporting of material acquisitions and disposition of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements.

A.  Every insurer domiciled in this state shall file a report with the Insurance Commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the Commissioner for review, approval or information purposes pursuant to other provisions of the Oklahoma Insurance Code.

B.  The report required in subsection A of this section is due within fifteen (15) days after the end of the calendar month in which any of the foregoing transactions occur.

C.  One complete copy of the report, including any exhibits or other attachments, shall be filed with the National Association of Insurance Commissioners.

Added by Laws 1997, c. 273, § 1, eff. July 1, 1997.

§36-310A.2.  Material acquisitions or dispositions defined - Information to be disclosed in report.

A.  No acquisitions or dispositions of assets need be reported pursuant to Section 1 of this act if the acquisitions or dispositions are not material.  For purposes of this act, a material acquisition, or the aggregate of any series of related acquisitions during any thirty-day period, or disposition, or the aggregate of any series of related dispositions during any thirty-day period, is one that is nonrecurring and not in the ordinary course of business and involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in its most recent annual statement filed with the Insurance Commissioner pursuant to Section 311 of Title 36 of the Oklahoma Statutes.

B.  1.  Asset acquisitions subject to Section 1 of this act include every purchase, lease, exchange, merger, consolidation, succession or any other acquisition.

2.  Asset dispositions subject to this act include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment whether for the benefit of creditors or otherwise, abandonment, destruction or other disposition.

C.  1.  The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

a. date of the transaction,

b. manner of acquisition or disposition,

c. description of the assets involved,

d. nature and amount of the consideration given or received,

e. purpose of, or reason for, the transaction,

f. manner by which the amount of consideration was determined, and

g. gain or loss recognized or realized as a result of the transaction.

2.  Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool.  An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if:

a. the insurer has less than One Million Dollars ($1,000,000.00) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement, and

b. the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.

Added by Laws 1997, c. 273, § 2, eff. July 1, 1997.

§36-310A.3.  Material nonrenewals, cancellations or revisions of ceded reinsurance agreements defined - Information to be disclosed in report.

A.  1.  No nonrenewals, cancellations or revisions of ceded reinsurance agreements need be reported pursuant to Section 1 of this act if the nonrenewals, cancellations or revisions are not material.  For purposes of this act, a material nonrenewal, cancellation or revision is one that affects:

a. as respects property and casualty business, including accident and health business written by a property and casualty insurer:

(1) more than fifty percent (50%) of the insurer's total ceded written premium, or

(2) more than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves,

b. as respects life, annuity, and accident and health business:  more than fifty percent (50%) of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement, and

c. as respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision which must be reported:

(1) an authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one or more unauthorized reinsurers, or

(2) previously established collateral requirements have been reduced or waived as respects one or more unauthorized reinsurers representing collectively more than ten percent (10%) of a total cession.

2.  However, no filing shall be required if:

a. as respects property and casualty business, including accident and health business written by a property and casualty insurer:  the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of its total written premium for direct and assumed business, or

b. as respects life, annuity, and accident and health business:  the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement prior to any cession.

B.  1.  The following information is required to be disclosed in any report of a material nonrenewal, cancellation or revision of ceded reinsurance agreements:

a. effective date of the nonrenewal, cancellation or revision,

b. the description of the transaction with an identification of the initiator thereof,

c. purpose of, or reason for, the transaction, and

d. if applicable, the identity of the replacement reinsurers.

2.  Insurers are required to report all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool.  An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if:

a. the insurer has less than One Million Dollars ($1,000,000.00) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement, and

b. the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.

Added by Laws 1997, c. 273, § 3, eff. July 1, 1997.

§36-311.  Annual statement by companies - Annual license or certificate of authority to transact business.

A.  1.  All insurers authorized to do business under the provisions of this Code shall, annually, on or before the first day of March, file with the National Association of Insurance Commissioners (NAIC), statements which shall exhibit the financial condition of insurers on the thirty-first day of December of the previous year and its business of that year.  Annual statements shall be filed electronically as approved by the NAIC, along with applicable fees.  Domestic insurers shall file a printed annual financial statement along with all supplement filings in the office of the Insurance Commissioner annually on or before the first day of March.

2.  Foreign insurers shall file an Affidavit of Filing and Financial Statement Attestation annually on or before the first day of March.  The Insurance Commissioner may require foreign insurers to file the annual financial statement in a printed format.  Such document required by the Insurance Commissioner shall be due annually on or before the first day of March.

3.  For good cause shown, the Insurance Commissioner may extend the time within which such statements may be filed.  The statements shall be in such general form and context as approved by the National Association of Insurance Commissioners for the kinds of insurance to be reported upon, and as supplemented for additional information required by the Insurance Commissioner by rule.  In addition, the statements shall be prepared in accordance with the NAIC annual statement instruction handbooks, including any supplemental filings described in the NAIC annual instruction handbook, and follow the accounting procedures and practices prescribed by the NAIC accounting practices and procedure manuals as supplemented by the Insurance Commissioner by rule.  The assets and liabilities shall be computed pursuant to the most conservative method allowed by the laws of this state.  Such statements shall be subscribed and sworn to by the president and secretary and other proper officers.  The license or certificate of authority to transact the business of insurance in this state shall be renewed unless the Insurance Commissioner finds that the facts do not warrant renewal, and that the insurer has not fully complied with all laws applicable to the insurer.  Upon initial licensure, the Commissioner shall issue a license, or certificate of authority, subject to all requirements and conditions of the law, to transact business in this state, specifying in the certificate the particular kind or kinds of insurance it is authorized to transact.  The annual statement of an insurer of a foreign country shall embrace only its business and condition in the United States, and shall be subscribed and sworn to by its resident manager or principal representative in charge of its United States business, or other officer duly authorized.  Any amendments and addendums to the annual statement subsequently filed with the Commissioner shall also be filed with the National Association of Insurance Commissioners, and the insurer shall pay the applicable filing fees.

B.  In the absence of actual malice, or gross negligence, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees and task forces, their delegates, National Association of Insurance Commissioners' employees, and all others charged with the responsibility of collecting, reviewing, analyzing and disseminating the information developed from the filing of the annual statement shall be acting as agents of the Commissioner under the authority of this section and shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review and analysis or disseminating of the data and information collected from the filings required under this section.

C.  All financial analysis ratios and examination synopses pertaining to insurance companies, which are submitted to the Commissioner by the National Association of Insurance Commissioners' Insurance Regulatory Information System, are confidential records which shall not be available for public inspection and shall not be disclosed by the Commissioner except in receivership proceedings.

Added by Laws 1957, p. 220, § 311, operative July 1, 1957.  Amended by Laws 1976, c. 23, § 1, emerg. eff. March 15, 1976; Laws 1986, c. 251, § 1, eff. Nov. 1, 1986; Laws 1987, c. 175, § 1, eff. Nov. 1, 1987; Laws 1992, c. 178, § 1, eff. Sept. 1, 1992; Laws 1993, c. 79, § 2, eff. Sept. 1, 1993; Laws 1997, c. 418, § 13, eff. Nov. 1, 1997; Laws 2001, c. 363, § 3, eff. July 1, 2001; Laws 2002, c. 307, § 1, eff. Nov. 1, 2002; Laws 2003, c. 150, § 1, eff. Nov. 1, 2003; Laws 2004, c. 274, § 1, eff. July 1, 2004.

§36-311.1.  Fraudulent or false statement - Failure to timely file statement - Penalty.

A.  Any insurer who files with the Insurance Commissioner any statement required by this Code knowing such statement to be fraudulent and materially false, upon conviction, shall be guilty of a felony, for which the punishment shall be a fine of not to exceed Fifty Thousand Dollars ($50,000.00).  Any officer, actuary, or employee of such insurer who causes such statement to be filed, knowing the fraudulent and materially false nature thereof, upon conviction, shall be guilty of a felony, for which the punishment for each occurrence shall be a fine of not to exceed Twenty-five Thousand Dollars ($25,000.00), or commitment to the custody of the Department of Corrections for not less than one (1) year and not more than five (5) years or both said fine and commitment, and shall never again be permitted to act as an actuary, officer, or director of any insurer licensed to do business in this state.

B.  Any insurer who fails without reasonable cause and permission of the Commissioner to timely file any statement required by this Code shall be subject, after notice and opportunity for hearing, to censure, suspension or revocation of certificate.  Annual statements filed after the first day of March without express written advance permission of the Commissioner shall be accompanied by a late filing fee in the amount of Two Hundred Fifty Dollars ($250.00) or One Hundred Dollars ($100.00) per day, whichever is greater.  Repeated willful violations, after notice and opportunity for hearing, may subject the insurer to both censure, suspension, or revocation of certificate and civil penalty of not less than One Hundred Dollars ($100.00) nor more than Ten Thousand Dollars ($10,000.00) for each occurrence in addition to the late filing fee.  Any late filing fees and civil penalties collected pursuant to this subsection shall be deposited to the Insurance Commissioner Revolving Fund.

C.  Prosecution or administrative action for any violation of the provisions of this section shall be commenced within four (4) years after the violation is discovered.

Added by Laws 1957, p. 221, § 311.1.  Amended by Laws 1983, c. 68, § 4, eff. Nov. 1, 1983; Laws 1985, c. 328, § 2, emerg. eff. July 29, 1985; Laws 1986, c. 251, § 2, emerg. eff. June 13, 1986; Laws 1993, c. 270, § 36, eff. Sept. 1, 1993; Laws 1997, c. 418, § 14, eff. Nov. 1, 1997.

NOTE:  Laws 1997, c. 133, § 444 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 444 from July 1, 1998, to July 1, 1999.

§36311.2.  Reports on financial condition.

A.  The Insurance Commissioner may request financial information more frequently than quarterly if it appears an insurer is having financial difficulty, if erratic changes are occurring in the financial data of the company, if a considerable number of consumer complaints have been received, or if one or more transactions have occurred which appear to jeopardize the welfare of the policyholders.  The insurer also may be requested to furnish a plan of action to improve its underwriting performance.

B.  Any insurer upon request of the Commissioner shall furnish to the Insurance Commissioner within fortyfive (45) days following the close of any calendar quarter, except the fourth quarter, on blank forms prescribed by the Insurance Commissioner, a statement which shall exhibit the financial condition of the company as of the last date of the month immediately preceding reporting date.  Such reports for information purposes shall contain a complete listing of all written commitments to loan, guaranties of loans, or contractual obligations concerning loans or conditional liabilities to borrowers or lenders made during the quarter reported.  Such reports may require the inclusion of an exhibit of the operating results of the company for the three (3) months' period immediately preceding the date for which the financial condition is shown.  A completed blank form prescribed by the Commissioner for said statement shall be furnished by each insurer for each such reporting date.  Such statements shall be subscribed and sworn to by the president and the secretary and other proper officers of the company.  Failure of any insurer to execute and file such statements or exhibits as required herein shall constitute cause, after notice and hearing, for censure, suspension, or revocation of certificate of authority to transact an insurance business in this state or a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each occurrence, or both censure, suspension, or revocation, and fine.  The Commissioner shall set such cause for hearing and if he finds that the facts warrant, he shall order said censure, suspension, or revocation of the certificate of authority of the insurer found to be in default or said fine, or both said censure, suspension, or revocation, and fine.  Willful violations, after notice and hearing, may subject the insurer to both censure, suspension or revocation of certificate and a fine of not less than One Hundred Dollars ($100.00) or not more than Five Thousand Dollars ($5,000.00) for each violation.  The Insurance Commissioner may establish rules or regulations to carry out the purposes of this section.

Added by Laws 1970, c. 108, § 1, operative Sept. 30, 1970.  Amended by Laws 1974, c. 264, § 4, emerg. eff. May 29, 1974; Laws 1983, c. 68, § 5, eff. Nov. 1, 1983; Laws 1985, c. 328, § 3, emerg. eff. July 29, 1985; Laws 1986, c. 251, § 3, emerg. eff. June 13, 1986; Laws 2002, c. 307, § 2, eff. Nov. 1, 2002.

§36311.3.  Financial reports regarding real property.

In all financial reports of an insurer to the Insurance Commissioner, real property acquired by the insurer shall be entered as an asset on the basis of its original cost along with appropriate adjustments, or the appraised market value where it is expressly indicated that such amount is based on the appraised market value and such appraisal has approval of the Insurance Commissioner.

Laws 1972, c. 151, § 1, eff. Oct. 1, 1972.

§36-312.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-312.1.  Report, disbursement and appropriation of taxes - Record and statement - Annual reports.

A.  For the fiscal year ending June 30, 2004, the Insurance Commissioner shall report and disburse one hundred percent (100%) of the fees and taxes collected under Section 624 of this title to the State Treasurer to be deposited to the credit of the Education Reform Revolving Fund created pursuant to Section 41.29b of Title 62 of the Oklahoma Statutes.  The Insurance Commissioner shall keep an accurate record of all such funds and make an itemized statement and furnish same to the State Auditor and Inspector, as to all other departments of this state.  The report shall be accompanied by an affidavit of the Insurance Commissioner or the Chief Clerk of such office certifying to the correctness thereof.

B.  For the fiscal year beginning July 1, 2006, and for each fiscal year thereafter, the Insurance Commissioner shall apportion an amount of the taxes and fees received from Section 624 of this title, which shall be at least One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) each year, but which shall also be computed on an annual basis by the Commissioner as the amount of insurance premium tax revenue loss attributable to the provisions of subsection H of Section 625.1 of this title and increased if necessary to reflect the annual computation, and which shall be apportioned before any other amounts, to the following pension systems and in the following amounts:

1.  Sixty-five percent (65%) to the Oklahoma Firefighters Pension and Retirement Fund in the manner provided for in Sections 49-119, 49-120 and 49-123 of Title 11 of the Oklahoma Statutes;

2.  Twenty-six percent (26%) to the Oklahoma Police Pension and Retirement System pursuant to the provisions of Sections 50-101 through 50-136 of Title 11 of the Oklahoma Statutes; and

3.  Nine percent (9%) to the Law Enforcement Retirement Fund.

C.  After the apportionment required by subsection B of this section, for the fiscal years beginning July 1, 2004, and ending June 30, 2009, the Insurance Commissioner shall report and disburse all of the fees and taxes collected under Section 624 of this title and Section 61 of this act, and the same are hereby apportioned as follows:

1.  Forty-one and seven-tenths percent (41.7%) of the taxes collected on premiums shall be allocated and disbursed for the Oklahoma Firefighters Pension and Retirement Fund, in the manner provided for in Sections 49-119, 49-120 and 49-123 of Title 11 of the Oklahoma Statutes;

2.  Seventeen percent (17%) of the taxes collected on premiums shall be allocated and disbursed to the Oklahoma Police Pension and Retirement System pursuant to the provisions of Sections 50-101 through 50-136 of Title 11 of the Oklahoma Statutes;

3.  Six and one-tenth percent (6.1%) of the taxes collected on premiums shall be allocated and disbursed to the Law Enforcement Retirement Fund; and

4.  All the balance and remainder of the taxes and fees provided in Section 624 of this title shall be paid to the State Treasurer to the credit of the General Revenue Fund of the state to provide revenue for general functions of state government.  The Insurance Commissioner shall keep an accurate record of all such funds and make an itemized statement and furnish same to the State Auditor and Inspector, as to all other departments of this state.  The report shall be accompanied by an affidavit of the Insurance Commissioner or the Chief Clerk of such office certifying to the correctness thereof.

D.  After the apportionment required by subsection B of this section, for the fiscal year ending June 30, 2010, and for each fiscal year thereafter the Insurance Commissioner shall report and disburse all of the fees and taxes collected under Section 624 of this title and Section 2204 of this title, and the same are hereby apportioned as follows:

1.  Thirty-four percent (34%) of the taxes collected on premiums shall be allocated and disbursed for the Oklahoma Firefighters Pension and Retirement Fund, in the manner provided for in Sections 49-119, 49-120 and 49-123 of Title 11 of the Oklahoma Statutes;

2.  Fourteen percent (14%) of the taxes collected on premiums shall be allocated and disbursed to the Oklahoma Police Pension and Retirement System pursuant to the provisions of Sections 50-101 through 50-136 of Title 11 of the Oklahoma Statutes;

3.  Five percent (5%) of the taxes collected on premiums shall be allocated and disbursed to the Law Enforcement Retirement Fund; and

4.  All the balance and remainder of the taxes and fees provided in Section 624 of this title shall be paid to the State Treasurer to the credit of the General Revenue Fund of the state to provide revenue for general functions of state government.  The Insurance Commissioner shall keep an accurate record of all such funds and make an itemized statement and furnish same to the State Auditor and Inspector, as to all other departments of this state.  The report shall be accompanied by an affidavit of the Insurance Commissioner or the Chief Clerk of such office certifying to the correctness thereof.

E.  The disbursements provided for in subsections A, B, C and D of this section shall be made monthly.  The Insurance Commissioner shall report annually to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the State Auditor and Inspector, the amounts collected and disbursed pursuant to this section.

Added by Laws 1957, p. 221, § 312.1, operative July 1, 1957.  Amended by Laws 1957, p. 632, § 3, emerg. eff. May 31, 1957; Laws 1959, p. 133, § 1, emerg. eff. July 8, 1959; Laws 1963, c. 316, § 1, emerg. eff. June 19, 1963; Laws 1967, c. 43, § 1, emerg. eff. March 29, 1967; Laws 1969, c. 132, § 1, eff. July 1, 1969; Laws 1972, c. 58, § 1, emerg. eff. March 21, 1972; Laws 1975, c. 34, § 1, emerg. eff. March 25, 1975; Laws 1979, c. 30, § 10, emerg. eff. April 6, 1979; Laws 1981, c. 6, § 1, emerg. eff. March 19, 1981; Laws 1988, c. 83, § 4, emerg. eff. March 25, 1988; Laws 2003, c. 315, § 1, eff. July 1, 2003; Laws 2004, c. 368, § 54, eff. July 1, 2004; Laws 2005, c. 381, § 1, eff. July 1, 2006.

§36-312A.  Enforcement and recording of penalties and fees.

Civil penalties and fees imposed pursuant to the provisions of Title 36 of the Oklahoma Statutes may be enforced in the same manner in which civil judgments may be enforced.  All final orders of the Insurance Commissioner or State Board for Property and Casualty Rates imposing administrative charges, fees, civil penalties or fines may be recorded in the office of the Clerk of the District Court of Oklahoma County and, upon such recording, all appropriate writs and process shall issue and shall be enforced by the judges of said court upon application.

Added by Laws 1997, c. 418, § 15, eff. Nov. 1, 1997.

§36-313.  Requirements for orders and notices - Final agency action - Applicability of Administrative Procedure Act.

A.  Orders and notices of the Insurance Commissioner shall be in writing and shall be signed by either the Commissioner, an authorized employee of the Insurance Department, or an independent hearing examiner.  A final order signed by an independent hearing examiner, after hearing, shall be final agency action, notwithstanding the provisions of Section 311 of Title 75 of the Oklahoma Statutes.

B.  In the exercise of the powers and the performance of the duties enumerated in this title, the Commissioner and the State Board for Property and Casualty Rates shall comply with the procedures of the Administrative Procedures Act.  Any conflict between the provisions of Title 75 of the Oklahoma Statutes and of this title shall be resolved in favor of the provisions of this title.

Added by Laws 1957, p. 222, §313.  Amended by Laws 1987, c. 175, § 2, eff. Nov. 1, 1987; Laws 1997, c. 418, § 16, eff. Nov. 1, 1997.

§36-314.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-315.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-316.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-317.  Witnesses or evidence.

A.  The Insurance Commissioner may take depositions, subpoena witnesses or documentary evidence, administer oaths, and examine under oath any individual relative to the affairs of any person being examined, or relative to the subject of any hearing or investigation.

B.  All administrative subpoenas shall be served in the same manner as if issued from a district court or in accordance with the Administrative Procedures Act.  If any person fails to obey a subpoena lawfully served, the Commissioner may forthwith report such disobedience, together with a copy of the subpoena and proof of service thereof, to the district court of the county in which the person was required to appear, and such court shall forthwith cause such person to be produced and shall impose penalties as though the person had disobeyed a subpoena issued out of such court.

Added by Laws 1957, p. 223, § 317.  Amended by Laws 1997, c. 418, § 17, eff. Nov. 1, 1997.

NOTE:  Laws 1997, c. 133, § 445 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 445 from July 1, 1998, to July 1, 1999.

§36-318.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-319.  Appointment of independent hearing examiner - Fees - Time period for issuance of final order.

In conducting any hearing pursuant to the Insurance Code, the Insurance Commissioner may appoint an independent hearing examiner who shall sit as a quasi-judicial officer.  The ordinary fees and costs of such hearing examiner shall be assessed by the hearing examiner against the respondent, unless the respondent is the prevailing party.  Within thirty (30) days after termination of the hearing or of any rehearing thereof or reargument thereon, unless such time is extended by stipulation, a final order shall be issued.

Added by Laws 1957, p. 224, § 319.  Amended by Laws 1987, c. 175, § 3, eff. Nov. 1, 1987; Laws 1997, c. 418, § 18, eff. Nov. 1, 1997.

§36-320.  Judicial review.

A.  Any person aggrieved by a final order of the Insurance Commissioner may obtain judicial review in accordance with the Administrative Procedures Act.  The venue of any such action shall be in the district court of Oklahoma County.  A copy of such petition shall also forthwith be served upon the Insurance Commissioner and other parties in interest, if any, and the Insurance Commissioner shall thereupon certify and file in such court a transcript of the record of such hearing and a copy of the order appealed from.

B.  Upon filing of the petition the court shall have full jurisdiction, and shall determine whether such filing shall operate as a stay of the order appealed from.

Added by Laws 1957, p. 224, § 320.  Amended by Laws 1997, c. 418, § 19, eff. Nov. 1, 1997.

§36-321.  Fees and licenses - Revolving fund - Deposits.

A.  The Insurance Commissioner shall collect in advance the following fees and licenses:

1.  For filing charter documents:

Original charter documents, articles of incorporation, bylaws, or record of organization of alien or foreign insurers, or certified copies thereof $50.00

2.  Certificate of Authority:

(a)  Issuance:

Fraternal benefit societies, alien or foreign $150.00

Hospital service and medical indemnity corporations, alien or foreign $150.00

All other alien or foreign insurers $150.00

(b)  Renewal:

Fraternal benefit societies, alien or foreign $150.00

Hospital service and medical indemnity corporations, alien or foreign $150.00

All other alien or foreign insurers $150.00

3.  For filing appointment of Insurance Commissioner as agent for service of process $10.00

4.  Miscellaneous:

(a)  Copies of records, per page $0.40

(b)  Amended charter documents, articles of incorporation or bylaws of domestic, alien or foreign insurers or health maintenance organizations $50.00

(c)  Certificate of Commissioner, under seal $5.00

(d)  For filing Merger and Acquisition Forms $1,000.00

(e)  For filing Variable Product Forms $200.00

(f)  For filing a Life, Accident and Health Policy and Health Maintenance Organization contract $50.00

(g)  For filing an advertisement or rider application to a Life, Accident and Health Policy and Health Maintenance Organization contract $25.00

(h)  Pending Company Review $1,000.00

(i)  For filing a Viatical Settlement Contract or Life Settlement $50.00

(j)  For filing an advertisement for Viatical Settlement or Life Settlement $25.00

(k)  For filing application for Viatical Settlement or Life Settlement Contract $25.00

(l)  Miscellaneous form filing $25.00

B.  All fees and licenses not above dedicated, nor dedicated by Section 628 of this title, collected by the Insurance Commissioner as provided by this Code, shall be paid into the State Treasury weekly.  The State Treasury is authorized and directed to deduct from said amount so paid a sum equal to one-tenth (1/10) of such payment and place the same to the credit of the General Revenue Fund of the state.  The remainder of said amount so paid is hereby allocated and appropriated to the State Insurance Commissioner Revolving Fund and shall by the State Treasurer be placed to the credit of the State Insurance Commissioner Revolving Fund.

C.  There shall be assessed an annual fee of Five Hundred Dollars ($500.00) payable by each insurer, health maintenance organization, fraternal benefit society, hospital service and medical indemnity corporation, charitable and benevolent corporation, or United States surplus lines insurance companies licensed to do business in this state, to pay for the filing, processing, and reviewing of annual and quarterly financial statements by personnel of the Office of the State Insurance Commissioner.

D.  Filings required as part of a health maintenance organization application for a certificate of authority shall not be subject to the fees set out in this section except for the original charter documents, issuance of certificate of authority, and pending company review fees.

Added by Laws 1957, p. 224, § 321, operative July 1, 1957.  Amended by Laws 1965, c. 60, § 6, eff. July 1, 1965; Laws 1967, c. 389, § 1, emerg. eff. May 23, 1967; Laws 1968, c. 244, § 1, emerg. eff. April 24, 1968; Laws 1969, c. 84, § 1, emerg. eff. March 18, 1969; Laws 1977, c. 202, § 4, emerg. eff. June 14, 1977; Laws 1980, c. 164, § 14, emerg. eff. April 15, 1980; Laws 1983, c. 68, § 7, eff. Nov. 1, 1983; Laws 1985, c. 328, § 4, emerg. eff. July 29, 1985; Laws 1990, c. 258, § 79, operative July 1, 1990; Laws 1992, c. 65, § 1, eff. Sept. 1, 1992; Laws 1993, c. 270, § 37, eff. Sept. 1, 1993; Laws 1994, c. 129, § 1, eff. Sept. 1, 1994; Laws 2002, c. 307, § 3, eff. Nov. 1, 2002; Laws 2004, c. 274, § 2, eff. July 1, 2004.

§36-321.1.  Report fees - Information requests - Costs.

A.  There shall be collected at the time of filing of a report, a fee payable by each insurer required to file a report under Section 101 et seq. of this title, provided the insurer's total written premium per liability category exceeds the requisite filing fee, which shall be Four Hundred Dollars ($400.00) for each periodic claims report required by Section 1250.9 of this title.

B.  All public requests for information provided by this act shall be in writing.  All requests for copying such data shall be in writing and may be provided to the requestor after such reasonable time to process such copying and shall be at such costs as provided in Section 321 of this title or, if computerized printouts are necessary, at such reasonable costs as established by the Commissioner, or if such items cannot be reproduced by the Commissioner, then such information may, after notification to the requestor, be sent to a private contractor, and such costs shall be payable by the requestor.

C.  All amounts received pursuant to this section by the Insurance Commissioner shall be paid into the State Treasury to the credit of the State Insurance Commissioner's Revolving Fund for the purpose of fulfilling and accomplishing the conditions and purposes of Section 101 et seq. of this title.

Added by Laws 1986, c. 315, § 15, emerg. eff. June 24, 1986.  Amended by Laws 1994, c. 294, § 1, eff. Sept. 1, 1994; Laws 1997, c. 418, § 20, eff. Nov. 1, 1997.

§36331.  Board created; membership; terms; qualifications; travel expenses; conflict of interest; meetings.

A.  There is hereby created the State Board for Property and Casualty Rates composed of five (5) members.  Four members shall be appointed by the Governor, with the advice and consent of the Senate, one of whom shall be designated by the Governor as Secretary.  The Insurance Commissioner shall serve as Chairman and may temporarily designate various members of his staff to serve as his designee for all purposes stated in Sections 331 through 348.1 of this title.  Any person who has been appointed to the Board shall not file as a candidate for any public office while serving on the Board or within two (2) years from the time his term of service with the Board has ended.  The members appointed by the Governor shall serve for terms of one (1), two (2), three (3) and four (4) years, respectively.  Upon the expiration of the terms of the four members first appointed by the Governor pursuant to the provisions of Sections 331 through 348.1 of this title, their successors shall be appointed for terms of four (4) years.  The members of the Board appointed by the Governor shall hold office for the terms of their appointment and shall be removed only for cause.

B.  The appointed members of the State Board for Property and Casualty Rates shall be at least twentyseven (27) years of age and shall each have been a resident of the state for three (3) years immediately preceding his appointment.  Each member of the Board shall be reimbursed for travel expenses as provided for in the State Travel Reimbursement Act.

C.  No member of the Board or any employee of the Insurance Department of the State of Oklahoma shall represent, directly or indirectly, in any capacity or for any consideration, an admitted or nonadmitted insurer or any person, firm, or corporation who has or who may have proceedings before the Insurance Department.  No member of the Board or any employee of the Insurance Department shall accept any gift, lodging, transportation, or other thing of value from any such person, firm, or corporation, except those fees and charges authorized by law.  Violation of any provision of this subsection shall be grounds for removal from office or position.

D.  A majority of the members of said Board shall constitute a quorum.

E.  All meetings of the Board shall be subject to the requirements of the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.

Amended by Laws 1983, c. 248, § 2, emerg. eff. June 21, 1983; Laws 1985, c. 178, § 15, operative July 1, 1985; Laws 1986, c. 207, § 78, operative July 1, 1986; Laws 1987, c. 210, § 2, eff. July 1, 1987.

§36332.  General duties - Powers.

A.  The State Board for Property and Casualty Rates is hereby vested with the duty and authority of enforcing and administering all applicable provisions of the Insurance Code pertaining to the jurisdiction of the Board.  The Board may make reasonable rules and regulations necessary for effectuating such provisions of this Code.

B.  The Board shall have powers and authority expressly conferred upon it by or reasonably implied from the provisions of this Code.  The Board shall have the power to approve, disapprove, or approve with modifications, filings submitted to it.

C.  The Board may conduct such examinations and investigations of insurance matters, within the scope of its authority, as it may deem proper to secure information useful in the lawful administration of the applicable provisions of the Insurance Code.

D.  The Insurance Commissioner on behalf of the Board shall have the authority to employ actuaries, statisticians, accountants, attorneys, auditors, investigators or any other technicians as the Insurance Commissioner may deem necessary or beneficial to examine any filings for rate revisions made by insurers or rating organizations and to examine such records of the insurers or rating organizations as may be deemed appropriate in conjunction with the filing for a rate revision in order to determine that the rates or other filings are consistent with the terms, conditions, requirements and purposes of the Insurance Code, and to verify, validate and investigate the information upon which the insurer or rating organization relies to support such filing.

1.  The Commissioner shall maintain a list of technicians qualified pursuant to rules adopted by the Board who are proficient in the lines of insurance for which the Board approves rates.  Upon request of the Commissioner or the Board, the Commissioner shall employ the next available technician in rotation on the list, proficient in the line or lines of insurance being reviewed.  The Commissioner may deviate from the list when employing technicians for loss cost filings pursuant to Section 901.5 of this title.

2.  All reasonable expenses incurred in such filing review shall be paid by the insurer or rating organization making the filing.

E.  The Commissioner shall employ for the Board examiners to ensure that the rates which have been approved by or filed with the Board are the rates which are being used by the insurer or by the insurers whose rating organization has had a rate approval or rate filing.

1.  Any insurer examined pursuant to the provisions of this section shall pay all reasonable charges incurred in such examination, including the actual expense of the Commissioner or the expenses and compensation of the authorized representative of the Commissioner and the expense and compensation of assistants and examiners employed therein.

2.  All expenses incurred in such examination shall be verified by affidavit and a copy shall be filed and kept in the office of the Insurance Commissioner.

Added by Laws 1957, p. 226, § 332.  Amended by Laws 1965, c. 60, § 5, eff. July 1, 1965; Laws 1979, c. 276, § 2, emerg. eff. June 5, 1979; Laws 1980, c. 322, § 6, eff. Jan. 1, 1981; Laws 1986, c. 207, § 79, operative July 1, 1986; Laws 1987, c. 210, § 5, eff. July 1, 1987; Laws 2001, c. 363, § 4, eff. July 1, 2001.

§36333.  Board records; voting; seal.

The Insurance Commissioner shall keep a record of the proceedings of the Board.  All acts of the Board shall be by majority vote of the members.  The decision of a majority of the members of the Board shall be binding.  The Insurance Commissioner shall have a seal, the center of which shall be the same as that of the Great Seal of the State of Oklahoma and shall be distinguished by the words "State Board for Property and Casualty Rates" inscribed in the circular band surrounding the remainder of the device.  The Insurance Commissioner shall certify to the proceedings of the Board under seal and his certificates under seal shall be evidence of the record of the proceedings of the Board.

Amended by Laws 1986, c. 207, § 80, operative July 1, 1986.

§36334.1.  Training of rate analysts and assistant rate analysts; tuition and fees.

The Insurance Commissioner is hereby authorized to arrange for the training of rate analysts and assistant rate analysts.  Funds appropriated to the Insurance Commissioner may be used to pay the tuition and fees of the above personnel while receiving training related to the operations of the Board.

Amended by Laws 1982, c. 238, § 4, emerg. eff. May 4, 1982; Laws 1986, c. 207, § 81, operative July 1, 1986.

§36-335.  Conflicts of interest - Exceptions.

No employee of the Insurance Department shall be financially interested, directly or indirectly, in any insurer, agency or insurance transaction except as a policyholder or claimant under a policy; except, that as to such matters wherein a conflict of interest does not exist on the part of any such individual, the Insurance Commissioner may employ from time to time insurance actuaries or other technicians who are independently practicing their professions even though similarly employed by insurers and others. This section shall not be deemed to prohibit employment by the Insurance Commissioner of retired or pensioned personnel of insurers or insurance organizations.  In addition, this section shall not be deemed to prohibit employees of the Insurance Department from investing in mutual funds that may own stock in insurance companies, or from having an interest in retirement or pension plans, other than self-directed plans, that may own stock in insurance companies.

Added by Laws 1957, p. 226, § 335.  Amended by Laws 1980, c. 322, § 9, eff. Jan. 1, 1981; Laws 1986, c. 207, § 82, operative July 1, 1986; Laws 1997, c. 418, § 21, eff. Nov. 1, 1997.

§36-341.1.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-344.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-346.  Order on hearing.

A.  In conducting any hearing the State Board for Property and Casualty Rates shall sit as a quasi-judicial or quasi-legislative body.  Within thirty (30) calendar days after termination of the hearing or of any rehearing thereof or reargument thereon, it shall make its order on hearing in writing by the Board or by the Insurance Commissioner when authorized by the Board, covering matters involved in such hearing and in any rehearing or reargument thereof, and shall give a copy of such order to the same persons given notice of the hearing.

B.  The order shall be signed by a majority of the members of the Board and shall comply with the provisions of Section 312 of Title 75 of the Oklahoma Statutes.

C.  The order may affirm, modify, or nullify action theretofore taken or may constitute the taking of new action within the scope of the notice of hearing.

D.  An order or notice may be served in accordance with the Administrative Procedures Act.

Added by Laws 1957, p. 228, § 346.  Amended by Laws 1987, c. 210, § 8, eff. July 1, 1987; Laws 1997, c. 418, § 22, eff. Nov. 1, 1997.

§36348.1.  Fees and licenses.

A.  The Insurance Commissioner shall collect the following fees and licenses for the Board and the Property and Casualty Division:

1.  Rating organizations, application fee for issuance of license $200.00

2.  Miscellaneous:

a. Certificate of Insurance Commissioner, under seal $20.00

b. Upon each transaction of filing of documents required pursuant to the provisions of Section 3610 of this title:

(1) For an individual insurer $50.00

(2) For an approved rating or advisory organization:

(a) Basic fee $50.00

(b) Additional fee for each member or subscriber insurer $10.00,

not to exceed $500.00

3.  For each rate, loss cost and rule filing request pursuant to the provisions of Sections 902.1, 903 et seq., and 981 et seq. of this title:

a. For an individual insurer $100.00

b. For an approved rating or advisory organization:

(1) Basic fee $100.00

(2) Additional fee for each member or subscriber insurer $10.00,

not to exceed $500.00.

B.  All fees and licenses collected by the Insurance Commissioner as provided in this section shall be paid into the State Treasury on a weekly basis to the credit of the Insurance Commissioner's Revolving Fund for the purpose of carrying out and enforcing the provisions of Article 9 of the Insurance Code.

C.  The fees, licenses, and taxes imposed by the Board or the Commissioner upon persons, firms, associations, or corporations licensed pursuant to this section shall be payment in full with respect thereto of and in lieu of all demands for any and all state, county, district, and municipal license fees, license taxes, business privilege taxes, business privilege fees, and charges of every kind now or hereafter imposed upon all such persons, firms, associations, or corporations.  This subsection shall not affect other fees, licenses and taxes imposed by the Insurance Code.

D.  Any costs incurred by the Board or the Commissioner in the process of review and analysis of a filing shall be assessed against the company or organization making the filing.

Added by Laws 1957, p. 229, § 348.1, operative July 1, 1957.  Amended by Laws 1965, c. 60, § 7, eff. July 1, 1965; Laws 1980, c. 322, § 14, eff. Jan. 1, 1981; Laws 1983, c. 248, § 4, emerg. eff. June 21, 1983; Laws 1985, c. 236, § 3, operative Sept. 1, 1985; Laws 1986, c. 207, § 86, operative July 1, 1986; Laws 1987, c. 210, § 10, eff. July 1, 1987; Laws 1991, c. 215, § 6, eff. July 1, 1991; Laws 2002, c. 307, § 4, eff. Nov. 1, 2002; Laws 2005, c. 129, § 1, eff. Nov. 1, 2005.

§36-349.  Repealed by Laws 2001, c. 363, § 30, eff. July 1, 2001.

§36-351.  Renumbered as § 1938 of this title by Laws 1997, c. 418, § 127, eff. Nov. 1, 1997.

§36-352.  Commissioner authorized to refund certain fees.

A.  1.  Upon request by an applicant, the Insurance Commissioner may refund to the applicant all or any portion of any fees collected by the Commissioner pursuant to law including but not limited to any unearned fees and application fees.  Such fees may be refunded, if requested, prior to any official action being taken by the Commissioner or prior to the occurrence of the action for which the application was made or in such other circumstances that the Commissioner deems proper.

2.  The Commissioner may retain a portion of the fee if it is determined that administrative costs were incurred by the Insurance Department in the action.

B.  The Commissioner shall promulgate permanent rules and may promulgate emergency rules to implement the provisions of this section pursuant to the Administrative Procedures Act.

Added by Laws 1997, c. 418, § 24, eff. Nov. 1, 1997.

§36-353.  Repealed by Laws 1999, c. 397, § 47, emerg. eff. June 10, 1999.

§36-361.  Anti-Fraud Unit - Investigations - Confidentiality of records.

A.  There is hereby created within the Insurance Department, under the control and direction of the Insurance Commissioner, an "Anti-Fraud Unit" within the Legal and Investigation Division of the Insurance Department.

B.  The Anti-Fraud Unit, upon inquiry, complaint, or referral shall investigate the extent, if any, to which a violation has occurred of any statute or administrative rule of this state pertaining to insurance fraud and may initiate any necessary investigation.  Whenever the Unit determines that a violation of any criminal law of this state may have occurred, it may refer the matter to the Oklahoma State Bureau of Investigation for further investigation pursuant to Section 150.5 of Title 74 of the Oklahoma Statutes or the Attorney General pursuant to Section 18b of Title 74 of the Oklahoma Statutes.  The Insurance Department shall retain the authority to initiate and prosecute any civil action it deems necessary or advisable.

C.  The Anti-Fraud Unit may employ investigators who are commissioned by the Insurance Commissioner to serve as peace officers, as defined by and pursuant to the guidelines and requirements of Section 3311 of Title 70 of the Oklahoma Statutes and Sections 99 and 99a of Title 21 of the Oklahoma Statutes.

D.  Records, documents, reports and evidence obtained or created by the Anti-Fraud Division as a result of an inquiry or investigation of suspected insurance fraud shall be confidential and shall not be subject to the Oklahoma Open Records Act or to outside review or release by any individual, but shall be subject to court order.  Information and records shall be disclosed upon request to officers and agents of federal, state, county, or municipal law enforcement agencies, to the Oklahoma State Bureau of Investigation, to the Attorney General's office and to district attorneys, in the furtherance of criminal investigations.

Added by Laws 1999, c. 344, § 1, emerg. eff. June 8, 1999.  Amended by Laws 2002, c. 307, § 5, eff. Nov. 1, 2002; Laws 2004, c. 131, § 1; Laws 2005, c. 129, § 2, eff. Nov. 1, 2005.

§36-362.  Insurance Department Anti-Fraud Revolving Fund - Fees.

A.  There is hereby created in the State Treasury a revolving fund for the Insurance Commissioner to be designated the "Insurance Department Anti-Fraud Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received and collected by the Insurance Department pursuant to subsection B of this section and all other monies designated to the fund by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Insurance Commissioner for the purposes of investigation of suspected insurance fraud and civil or administrative action in cases involving suspected insurance fraud.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The following shall pay an annual fee of Seven Hundred Fifty Dollars ($750.00) to the Insurance Department which shall be payable quarterly in the amount of One Hundred Eighty-seven Dollars and fifty cents ($187.50):  Life, accident and health insurers; property and casualty insurers; county mutual fire insurers; mutual benefit associations; fraternal benefit societies; reciprocal insurers; motor service clubs; title insurers; nonprofit insurers; health maintenance organizations (HMOs); service warranty associations; surplus lines carriers; multiple employer welfare arrangements (MEWAs); trusts which write surety policies; prepaid dental plan organizations; and accredited reinsurers.  The payments shall be due on or before the last day of the month following each calendar quarter.  Within sixty (60) days after each calendar quarter, the Commissioner shall transfer:

1.  Twenty-five percent (25%) of all monies collected by the Insurance Department pursuant to this section to the Attorney General's Insurance Fraud Unit Revolving Fund created in Section 19.3 of Title 74 of the Oklahoma Statutes, for use by the Attorney General in the investigation and prosecution of insurance fraud; and

2.  Fifteen percent (15%) of all monies collected by the Insurance Department pursuant to this section to the OSBI Revolving Fund created in Section 150.19a of Title 74 of the Oklahoma Statutes, for use by the Oklahoma State Bureau of Investigation in the investigation of insurance fraud.

Added by Laws 1999, c. 344, § 2, emerg. eff. June 8, 1999.  Amended by Laws 2001, c. 363, § 5, eff. July 1, 2001; Laws 2002, c. 307, § 6, eff. Nov. 1, 2002; Laws 2004, c. 131, § 2.

§36-363.  Notification of suspected fraud.

A.  Any insurer who has reason to believe that a person or entity has engaged in or is engaging in an act or practice that violates any statute or administrative rule of this state related to insurance fraud shall immediately notify the Anti-Fraud Unit of the Insurance Department.

B.  In the absence of fraud, bad faith, reckless disregard for the truth, or actual malice, no person, insurer, or agent of an insurer shall be liable for damages in a civil action or subject to criminal prosecution for supplying information about suspected insurance fraud to the Anti-Fraud Division of the Insurance Department or any other agency involved in the investigation or prosecution of suspected insurance fraud.  The immunity provided in this subsection shall not extend to any person, insurer, or agent of an insurer for communications or publications about suspected insurance fraud to any other person or entity.

Added by Laws 1999, c. 344, § 3, emerg. eff. June 8, 1999.

§36601.  "Domestic" insurer defined.

A "domestic" insurer is one formed under the laws of Oklahoma.

Laws 1957, p. 230, § 601.

§36602.  "Foreign" insurer defined.

A "foreign" insurer is one formed under the laws of another state or government of the United States.

Laws 1957, p. 230, § 602.

§36603.  "Alien" insurer defined.

An "alien" insurer is one formed under the laws of a country other than the United States.

Laws 1957, p. 230, § 603.

§36604.  "State," "United States" defined.

A.  "State" means any state, commonwealth, territory, or district of the United States.

B.  "United States" includes the states, territories, districts, and commonwealths thereof.

Laws 1957, p. 230, § 604.

§36605.  "Charter" defined.

"Charter" means articles of incorporation, of agreement, of association, or other basic constituent document of a corporation, subscribers' agreement and power of attorney of a reciprocal insurer, or underwriters' agreement and power of attorney of a Lloyd's insurer.

Laws 1957, p. 231, § 605.

§36606.  Authority to transact insurance required.

A.  No person shall act as an insurer and no insurer shall transact insurance in Oklahoma except as authorized by a subsisting authority granted to it by the Insurance Commissioner, except as to such transactions as are expressly otherwise provided for in this Code.

B.  No such authority shall be required for an insurer, formerly so licensed in Oklahoma and now licensed in another state as a resident insurer or who has merged with an insurer in another state, to enable it to investigate and settle losses under its policies lawfully written in Oklahoma, or to liquidate such assets and liabilities of the insurer (other than collection of new premiums) as may have resulted from its former authorized operations in Oklahoma.

C.  An insurer, who has relocated in another state or has merged with an insurer in another state and is not transacting new insurance business in Oklahoma but continuing collection of premiums on and servicing of policies remaining in force as to residents of or risks located in Oklahoma, is transacting insurance in Oklahoma for the purpose of premium tax requirements only and is not required to have a certificate of authority therefor.  This subsection shall not apply to insurers which have withdrawn from Oklahoma prior to the effective date of this Code.

D.  As to an insurance coverage on a subject of insurance not resident, located, or expressly to be performed in Oklahoma at time of issuance, and solicited, written, and delivered outside Oklahoma at the time of issuance, no such authority shall be required of an insurer as to subsequent transactions in Oklahoma on account thereof, and the provisions of this Code shall not apply to such insurance or insurance coverage, except for the purpose of premium tax requirements.

Amended by Laws 1985, c. 328, § 5, emerg. eff. July 29, 1985.

§36606.1.  Certain foreign insurers may become domestic insurers  Requirements and procedures.

A.  1.  Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of transacting insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a location in this state, provided, the Insurance Commissioner approves the insurer's application for redomestication following a public hearing.  Said domestic insurer will be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state.

2.  The Commissioner shall approve an insurer's application to redomesticate unless, after a public hearing thereon, he finds that:  a. the insurer cannot comply with all the requirements of law relative to the organization and licensing of a domestic insurer,

b. after redomestication, the insurer would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed,

c. the effect of the redomestication would be substantially to lessen competition in insurance in this state or tend to create a monopoly therein,

d. the financial condition of the insurer is such as might jeopardize or prejudice the interest of its policyholders or the state and is not in the public interest, or

e. the competence, experience and integrity of those persons who control the operation of the insurer are such that it would not be in the interest of the policyholders, the public or the state to permit the redomestication.

3.  The insurer's application to redomesticate shall contain information acceptable to the Commissioner concerning its financial condition, its plan of operation for the succeeding three (3) years, and information concerning the competence, experience and integrity of those persons who control the operation of the insurer.

4.  The application for redomestication shall be deemed approved unless the Commissioner has, within thirty (30) days after the conclusion of the hearing, entered his order disapproving the redomestication.

B.  Any domestic insurer may, upon the approval of the Insurance Commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer, shall cease to be a domestic insurer, and shall be admitted to this state if qualified as a foreign insurer.  The Commissioner shall approve any such proposed transfer unless he shall determine such transfer is not in the interest of the policyholders of this state.

C.  The certificate of authority, agents appointments and licenses, rates, and other items which the Insurance Commissioner allows, in his discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the Commissioner.  Every transferring insurer shall file new policy forms with the Commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the Commissioner.  However, every such transferring insurer shall notify the Commissioner of the details of the proposed transfer, and shall file promptly, any resulting amendments to corporate documents required to be filed with the Commissioner.

D.  The Insurance Commissioner may promulgate rules and regulations to carry out the purposes of this section.

§36607.  General qualifications to transact insurance.

A.  To qualify for and hold authority to transact insurance in Oklahoma an insurer must be otherwise in compliance with the provisions of this Code and with its charter powers, and must be an incorporated stock insurer, an incorporated mutual insurer, a mutual benefit association, a nonprofit hospital service and medical indemnity corporation, a farmers mutual fire insurance association, a Lloyd's association or a reciprocal insurer, of the same general type as may be formed as a domestic insurer under this Code; except, that no foreign or alien insurer shall be authorized to transact insurance in Oklahoma which does not maintain reserves as required by Article 15 (Assets and Liabilities) applicable to the kind or kinds of insurance transacted by such insurer.

B.  No certificate of authority or license to transact any kind of insurance business in this state shall be issued, renewed or continued in effect, to any domestic, foreign or alien insurance company or other insurance entity which is owned or financially controlled in whole or in part by another state of the United States, or by a foreign government, or by any political subdivision of either, or which is an agency of any such state, government or subdivision.

Laws 1957, p. 231, § 607.

§36-607.1.  Certain entities considered insurers.

Notwithstanding any other provision of law, an entity organized pursuant to the Interlocal Cooperation Act, Section 1001 et seq. of Title 74 of the Oklahoma Statutes, for the purpose of transacting insurance shall be considered an insurer at such time that the entity has within a twelve-month period received aggregate premiums of One Million Dollars ($1,000,000.00) for all kinds of insurance that the entity transacts.  Such an entity shall be eligible to qualify for and hold a certificate of authority to transact insurance in this state.

Added by Laws 1994, c. 214, § 1, eff. July 1, 1994.

§36608.  Workers' compensation insurance.

A casualty insurer shall not be authorized to transact workers' compensation insurance in this state without first complying with the applicable provisions of Title 85, Oklahoma Statutes 1951, as amended.

Added by Laws 1957, p. 231, § 608, operative July 1, 1957.

§36609.  Kinds of insurance an insurer may transact.

An insurer which otherwise qualifies therefor may be authorized to transact any one kind or combination of kinds of insurance as defined in Section 701 et seq. of this title, except:

1.  A life insurer shall not be authorized to transact any other kind of insurance except accident and health and workers' compensation and employer liability equivalent insurance if otherwise qualified to do so on or after September 1, 1994, pursuant to the provisions of Section 65 of Title 85 of the Oklahoma Statutes or if immediately prior to the effective date of this Code any life insurer lawfully held a subsisting certificate of authority granting it the right to transact in Oklahoma additional kinds of insurance other than accident and health, so long as the insurer is otherwise in compliance with this Code the Insurance Commissioner shall continue to authorize such insurer to transact the same kinds of insurance as those specified in such prior certificate of authority;

2.  A reciprocal insurer shall not transact life insurance;

3.  A Lloyd's insurer shall not transact life insurance;

4.  A title insurer shall be a stock insurer and shall not transact any other kind of insurance; and

5.  No insurer shall issue for delivery or deliver in this state any contract of insurance which imposes contingent or assessment liability upon a resident of this state.

Added by Laws 1957, p. 231, § 609.  Amended by Laws 1981, c. 112, § 1; Laws 1986, c. 251, § 4, eff. Nov. 1, 1986; Laws 1995, c. 355, § 1, eff. July 1, 1995.

§36610.  Capital funds or minimum surplus required.

A.  To qualify for authority to incorporate an insurance company or to transact any one or more kinds of insurance an insurer shall possess and maintain, after the effective date of this act, surplus in regard to policyholders, which is defined as the aggregate of the capital and surplus, in an amount not less than One Million Five Hundred Thousand Dollars ($1,500,000.00).

B.  Any domestic insurer lawfully authorized to transact the business of insurance in Oklahoma immediately prior to the effective date of this act shall not be required to increase its capital or surplus to meet increased requirements of this act, provided, however, that in no event shall such insurer reduce its capital or surplus below the figure required of such insurer on October 31, 2002.

C.  Wherever the language paidin capital, capital, capital stock or a similar term (if a stock company) or surplus, expendable surplus or a similar term (if a mutual or reciprocal insurer) is used elsewhere in this code, the term surplus in regard to policyholders may be used interchangeably when applicable.

Added by Laws 1957, p. 232, § 610, operative July 1, 1957.  Amended by Laws 1961, p. 266, § 1, emerg. eff. March 29, 1961; Laws 1967, c. 231, § 1, emerg. eff. May 4, 1967; Laws 1980, c. 185, § 1, eff. Oct. 1, 1980; Laws 2002, c. 307, § 7, eff. Nov. 1, 2002.

§36-611.  Repealed by Laws 2003, c. 150, § 8, eff. Nov. 1, 2003.

§36612.  Additional kinds of insurance  Requirments.

A.  An insurance company which incorporates or is authorized initially to transact the business of insurance in Oklahoma after the effective date of this act may transact all kinds of insurance with no additional capital or surplus requirements.

B.  An insurance company which incorporated or was initially authorized to transact the business of insurance in Oklahoma prior to the effective date of this act and which is otherwise qualified therefor may be authorized to transact combinations of kinds of insurance (other than the life and accident and health combination shown in Section 610 of this article) while possessing and maintaining thereafter additional surplus in regard to policyholders not less in amount than that determined in subsection C of this section.

C.  For any lawful combination add One Hundred Thousand Dollars ($100,000.00) for each additional kind of insurance included in the combination, to the amount required under Section 610 of this article for that one kind of insurance in the combination for which the largest amount is required under said Section 610, except:

1.  Vehicle and accident and health insurance may be combined with casualty, and in any combination including casualty, without funds in addition to those required because of casualty.

2.  An insurer, if otherwise qualified therefor, may be authorized to transact all kinds of insurance except life and title insurance.

3.  The amount of such surplus in regard to policyholders shall not in any event be less than would be required if the insurer proposed to transact in Oklahoma all those kinds of insurance which it is transacting elsewhere.

Laws 1957, p. 233, § 612; Laws 1967, c. 231, § 2, emerg. eff. May 4, 1967; Laws 1980, c. 185, § 3, eff. Oct. 1, 1980.

§36612.1.  Kinds of insurance; requirements.

No insurer organized or authorized to write or issue noncancelable or guaranteed renewable accident and health policies in any state shall be, or continue to be, licensed to do business in this state unless the insurer possesses and maintains a surplus as regards policyholders in excess of Two Million Dollars ($2,000,000.00).  Insurers licensed in this state on or before November 1, 1984, may maintain no less than One Million Dollars ($1,000,000.00) surplus as regards policyholders.

Amended by Laws 1984, c. 149, § 3, eff. Nov. 1, 1984.

§36612.2.  Workers' compensation insurance  Required capital and surplus.

After November 1, 1987, no insurer who requests to write workers' compensation insurance in this state shall be permitted to transact the business of workers' compensation insurance in this state unless the insurer possesses and maintains a surplus as regards policyholders, as defined in Section 610 of Title 36 of the Oklahoma Statutes, in excess of Five Million Dollars ($5,000,000.00).  Should the surplus as regards policyholders fall below Five Million Dollars ($5,000,000.00), the insurer shall not be permitted to write any additional workers' compensation insurance until the surplus meets the statutory requirements as established in this section.

Added by Laws 1987, c. 175, § 4, eff. Nov. 1, 1987.

§36-613.  Deposit requirements.

A.  Except as provided in subsection C of this section, any insurer that incorporates or is authorized initially to transact the business of insurance in Oklahoma after the effective date of this act shall not be issued a certificate of authority by the Insurance Commissioner unless it has deposited in trust with the State Treasurer through the Insurance Commissioner's office cash or securities eligible for the investment of capital funds of domestic insurers under this Code in an amount not less than Three Hundred Thousand Dollars ($300,000.00).  The Insurance Commissioner may require a greater amount to be deposited in trust if the Insurance Commissioner finds that a greater amount is warranted for the protection of the policyholders of the insurer pursuant to rules promulgated by the Insurance Commissioner.  Any amount over Three Hundred Thousand Dollars ($300,000.00) must be documented and reasons stated by the Commissioner in writing for the excess deposit amount.  The Commissioner will annually review those insurers with deposits above Three Hundred Thousand Dollars ($300,000.00) to determine whether such additional deposits remain justified.

B.  The Insurance Commissioner shall not issue a certificate of authority to any insurer that incorporated or was initially authorized to transact the business of insurance in Oklahoma prior to the effective date of this act unless it has deposited in trust with the State Treasurer through the Insurance Commissioner's office cash or securities eligible for the investment of capital funds of domestic insurers under this Code in an amount not less than the surplus in regard to policyholders, or net admitted assets (if a Lloyd's association) required pursuant to this Code to be maintained for authority to transact the kinds of insurance to be transacted, except that in the case of life and/or accident and health insurers the deposit shall be in the amount of One Hundred Thousand Dollars ($100,000.00).

C.  1.  As to domestic title insurers, the deposit shall be as required by Article 50 (Title Insurers).

2.  As to foreign insurers, in lieu of such deposit or part thereof in this state, the Insurance Commissioner may accept the current certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit or part thereof by such insurer is being maintained in public custody in such state in trust for the purpose, among other reasonable purposes, of protection of all the insurer's policyholders or of all its policyholders and creditors.

3.  As to alien insurers, other than title insurers, in lieu of such deposit or part thereof in this state, the Insurance Commissioner may accept the certificate of the official having supervision over insurance of another state in the United States, given under his hand and seal, that the insurer maintains within the United States by way of deposits with public depositaries, or in trust institutions within the United States approved by such official, assets available for discharge of its United States insurance obligations, which assets shall be in amount not less than the outstanding liabilities of the insurer arising out of its insurance transactions in the United States, together with the largest deposit required by this Code to be made in this state by any type of domestic insurer transacting like kinds of insurance.

D.  Any securities deposited by insurers shall be issued to the Insurance Commissioner and the insurer and shall not be released by any company holding such security without the signatures of the Insurance Commissioner and the authorized insurer's personnel.  Failure of any company holding such security to comply with this subsection may result, after hearing by the proper licensing authority, in a fine of not more than Twenty-five Thousand Dollars ($25,000.00) per occurrence.

Added by Laws 1957, p. 233, § 613.  Amended by Laws 1980, c. 185, § 4, eff. Oct. 1, 1980; Laws 1986, c. 251, § 5, eff. Nov. 1, 1986; Laws 2000, c. 353, § 2, eff. Nov. 1, 2000.

§36613.1.  Surety bond or other security arrangement required.

Any insurance company transacting the business of property and casualty insurance in this state shall not be issued a new or renewal certificate of approval unless the company has provided a corporate surety bond or approved alternative security arrangement in an amount determined by the State Insurance Commissioner to be sufficient to provide for the return of unearned premiums if a policy is canceled during the term thereof by an insurance company. The State Insurance Commissioner shall promulgate rules and regulations to implement and carry out the provisions of this section.

Added by Laws 1986, c. 134, § 1, emerg. eff. April 17, 1986.

§36-615.  Repealed by Laws 2002, c. 307, § 36, eff. Nov. 1, 2002.

§36-615.1.  Application to transact insurance.

Unless otherwise instructed by the Insurance Commissioner, an applicant requesting to be admitted to transact insurance in this state shall follow the instructions outlined in the National Association of Insurance Commissioners (NAIC) Uniform Certificate of Authority Application (UCAA) instructions.

Added by Laws 2002, c. 307, § 8, eff. Nov. 1, 2002.

§36-615.2.  Biographical affidavit.

All domestic insurers and health maintenance organizations are required to keep biographical information current.  Domestic insurers and health maintenance organizations are required to provide Biographical Affidavits within thirty (30) days of any change in officers, directors, key management or any person acquiring ten percent (10%) or more controlling interest in a domestic insurer.  The information shall be on the National Association of Insurance Commissioners (NAIC) UCAA Biographical Affidavit Form.  The Biographical Affidavit is to be certified by an independent third party acceptable to the Insurance Commissioner that has conducted a comprehensive review of the background of the applicant and has indicated that the Biographical Affidavit has no significantly inaccurate or conflicting information and is accepted as the Business Character Report.  As used in this section, "independent third party" is one that has no affiliation with the applicant and is in the business of providing background checks or investigations.  The Business Character Report must be current and shall not be older than one (1) year.

Added by Laws 2004, c. 274, § 3, eff. July 1, 2004.  Amended by Laws 2005, c. 129, § 3, eff. Nov. 1, 2005.

§36616.  Issuance or refusal of certificate.

A.  If upon completion of application the Insurance Commissioner finds that the insurer has met the requirements for and is entitled thereto under this Code, he shall issue to the insurer a proper certificate of authority; if he does not so find, the Insurance Commissioner shall issue his order refusing such certificate.  The Insurance Commissioner shall not issue a certificate of authority to any domestic insurer incorporated after January 1, 1970, unless each of the shareholders of the common capital stock thereof is entitled at the shareholders meetings to one vote for each share standing in his name in the books of the corporation.  The Insurance Commissioner shall act upon an application for a certificate of authority within thirty (30) days after its completion.

B.  The certificate, if issued, shall specify the kind or kinds of insurance the insurer is authorized to transact in Oklahoma.  At the insurer's request, the Insurance Commissioner may issue a certificate of authority limited to particular types of insurance included within a kind of insurance as defined in this code.

Laws 1957, p. 234, § 616; Laws 1969, c. 289, § 1; Laws 1970, c. 109, § 1, emerg. eff. April 1, 1970.

§36617.  Renewal and amendment of certificate.

A.  All certificates of authority shall, beginning November 1, 2002, be perpetual and automatically renewed as of March 1 of each year, unless the insurer fails to qualify for renewal pursuant to the requirements of the Insurance Code.

B.  The Insurance Commissioner may amend a certificate of authority at any time to accord with changes in the insurer's charter or insuring powers.

Added by Laws 1957, p. 235, § 617, operative July 1, 1957.  Amended by Laws 2002, c. 307, § 9, eff. Nov. 1, 2002.

§36618.  Mandatory revocation or suspension.

The Insurance Commissioner shall refuse to renew or shall revoke or suspend an insurer's certificate of authority:

1.  If such action is required by any provision of this Code, or

2.  If the insurer no longer meets the requirements for the authority originally granted, on account of deficiency in assets or otherwise.

Laws 1957, p. 235, § 618.

§36-619.  Discretionary revocation or suspension; civil fines.

A.  The Insurance Commissioner may after opportunity for a hearing refuse to renew, or may revoke or suspend an insurer's certificate of authority, in addition to other grounds in this Code, if the insurer:

1.  Violates any provision of this Code other than those as to which refusal, suspension, or revocation is mandatory;

2.  Knowingly fails to comply with any lawful rule or order of the Insurance Commissioner;

3.  Is found by the Insurance Commissioner to be in unsound condition or in such condition as to render its further transaction of insurance in this state hazardous to its policyholders or to the people of this state;

4.  Without reasonable cause compels claimants under its policies to accept less than the amount due them or to bring suit against it to secure full payment;

5.  Refuses to be examined or to produce its accounts, records, and files for examination by the Insurance Commissioner when required;

6.  Fails to pay any final judgment rendered against it in this state within thirty (30) days after the judgment becomes final; or

7.  Is affiliated with and under the same general management or interlocking directorate or ownership as another insurer which transacts direct insurance in this state without having a certificate of authority therefor, except as permitted to a surplus line insurer under Article 11 of this title (Unauthorized Insurers).

B.  In addition to or in lieu of any applicable revocation or suspension of an insurer's certificate of authority, any insurer who knowingly and willfully violates this Code may be subject to a civil penalty of not more than Five Thousand Dollars ($5,000.00) for each occurrence.

C.  In addition to or in lieu of any sanction, the Commissioner may require an insurer to restrict its insurance writings, obtain additional contributions to surplus, withdraw from the state, reinsure all or part of its business, increase capital, surplus, deposits or any other account for the security of policyholders or creditors, or provide independent actuarial review.

Added by Laws 1957, p. 235, § 619.  Amended by Laws 1980, c. 182, § 1, eff. Oct. 1, 1980; Laws 1986, c. 251, § 6, eff. Nov. 1, 1986; Laws 1997, c. 418, § 25, eff. Nov. 1, 1997.

§36619.1.  Availability of coverage without regard to geographic location.

All insurers, as a condition of their authority to transact insurance in this state, shall make available all of the kinds of insurance coverage that they are transacting in this state to all Oklahoma residents, without regard to geographic location, but subject to the insurers' underwriting standards.

Added by Laws 1986, c. 134, § 2, emerg. eff. April 17, 1986.

§36-619.2.  Workers' Compensation Fraud Unit of Office of Attorney General - Notification of certain violations.

Any insurer which has reason to believe that a person has engaged in or is engaging in an act or practice that violates any workers' compensation fraud statute or administrative rule of this state shall immediately notify the Workers' Compensation Fraud Unit of the Office of the Attorney General.

Added by Laws 1993, c. 349, § 30, eff. Sept. 1, 1993.

§36620.  Name of insurer.

A.  No insurer shall be authorized to transact insurance in Oklahoma which has or uses a name so similar to that of any insurer already so authorized as to cause uncertainty or confusion; except, that in case of conflict of names between two insurers the Insurance Commissioner may permit or require the newlyauthorized insurer to use in Oklahoma such supplementation or modification of its name as may reasonably be necessary to avoid such conflict.

B.  No insurer shall be authorized to transact insurance in Oklahoma which has or uses a name which tends to deceive or mislead as to the type of organization of the insurer.

Laws 1957, p. 235, § 620.

§36-621.  Service of legal process on foreign or alien insurers.

A.  Each authorized foreign or alien insurer shall appoint the Insurance Commissioner as its agent to receive service of legal process, other than a subpoena, issued against it in this state upon any cause of action arising from its transaction of business in this state.  The appointment shall be irrevocable, shall bind any successor and shall remain in effect as long as there is in force in this state any contract made by the insurer or obligations arising therefrom.

B.  Service of such process against a foreign or alien insurer shall be made only by service of process upon the Insurance Commissioner.  Service of process against a domestic insurer may be made upon the insurer in the manner provided by laws applying to business entities generally, or upon the insurer's attorneyinfact if a reciprocal insurer or a Lloyds association.

C.  Each such insurer at time of application for a certificate of authority shall file with the Insurance Commissioner designation of the name and address of the person to whom process against it served upon the Insurance Commissioner is to be forwarded.  The insurer may change such designation by a new filing.

Added by Laws 1957, p. 235, § 621.  Amended by Laws 1997, c. 418, § 26, eff. Nov. 1, 1997; Laws 1997, c. 418, § 26, eff. Nov. 1, 1997.

§36-622.  Manner of service of process.

A.  Triplicate copies of legal process against an insurer for whom the Insurance Commissioner is agent shall be served upon the Commissioner at the principal offices of the Insurance Department.  When legal process against an insurer for whom the Insurance Commissioner is agent is issued, it shall be served in triplicate by any manner now provided by law or in lieu thereof by mailing triplicate copies of such legal process in the United States mails with postage prepaid to the Insurance Commissioner with return receipt requested, in which event service shall be sufficient upon showing of proof of mailing to the Commissioner with the return receipt attached.  At the time of service the plaintiff shall pay to the Insurance Commissioner Twenty Dollars ($20.00), taxable as costs in the action.  Upon receiving service, the Insurance Commissioner shall promptly forward a copy thereof by mail with return receipt requested to the person last so designated by the insurer to receive the same.

B.  Process served upon the Insurance Commissioner and copy thereof forwarded as provided in this section shall constitute service upon the insurer.

C.  Any monies received by the Insurance Commissioner pursuant to subsection A of this section shall be deposited with the State Treasurer, who shall place the same to the credit of the State Insurance Commissioner Revolving Fund.

Added by Laws 1957, p. 236, § 622.  Amended by Laws 1983, c. 68, § 6, eff. Nov. 1, 1983; Laws 1984, c. 215, § 3, operative June 30, 1984; Laws 1986, c. 251, § 7, emerg. eff. June 13, 1986; Laws 1997, c. 418, § 27, eff. Nov. 1, 1997.

§36-623.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-624.  Report of premiums, fees and taxes - Payment - Penalties.

A.  Every insurance company, copartnership, insurance association, interinsurance exchange, person, insurer, nonprofit hospital service and medical indemnity corporation, or health maintenance organization, doing business in this state in the execution or exchange of contracts of insurance, indemnity or health maintenance services, or as an insurance company of any nature or character whatsoever, hereinafter referred to in this article as an insurance company, or company, shall, annually, on or before the first day of March, report under oath of the president or secretary or other chief officer of such company to the Insurance Commissioner, the total amount of direct written premiums, membership, application, policy and/or registration fees charged during the preceding calendar year, or since the last return of such direct written premiums, membership, application, policy and/or registration fees was made by such company, from insurance of every kind upon persons or on the lives of persons resident in this state, or upon real and personal property located within this state, and/or upon any other risks insured within this state, provided, that with respect to the tax payable annually, considerations received for annuity contracts and payments received by a health maintenance organization from the Secretary of Health and Human Services pursuant to a contract issued under the provisions of 42 U.S.C., Section 1395mm(g) shall no longer be deemed to be premiums for insurance and shall no longer be subject to the tax imposed by this section.  Every such company shall, at the same time, pay to the Insurance Commissioner:

1.  An annual license fee as prescribed by Section 321 of this title; and

2.  An annual tax on all of the direct written premiums after all returned premiums are deducted, and on all membership, application, policy and/or registration fees, installment and/or finance fees or charges collected thereby, for the privileges of having written, continued and/or serviced insurance on lives, property and/or other risks in this state and of having made and serviced investments therein during the then expiring license year except premiums or fees paid by any county, city, town or school district funds or by their duly constituted authorities performing a public service organized pursuant to Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, or Sections 176 through 180.4 of Title 60 of the Oklahoma Statutes.  Provided, no deduction shall be made from premiums for dividends paid to policyholders.  The rate of taxation for all entities subject to the tax shall be two and twentyfive onehundredths percent (2.25%).  If any insurance company or other entity liable for the taxes levied pursuant to the provisions of this section fails to remit such taxes in a timely manner, it shall remain liable therefor together with interest thereon at an annual rate equal to the average United States Treasury Bill rate of the preceding calendar year as certified by the State Treasurer on the first regular business day in January of each year, plus four percentage points.

B.  For all insurance companies or other entities taxed pursuant to this section, the annual license fee and tax and all required membership, application, policy, registration, and agent appointment fees shall be in lieu of all other state taxes or fees, except those taxes and fees provided for in the Insurance Code, and the taxes and fees of any subdivision or municipality of the state, except ad valorem taxes and the tax required to be paid pursuant to Section 50001 of Title 68 of the Oklahoma Statutes.  Any company, except health maintenance organizations, failing to make such returns and payments promptly and correctly shall forfeit and pay to the Insurance Commissioner, in addition to the amount of the taxes and fees and interest, the sum of Five Hundred Dollars ($500.00) or an amount equal to one percent (1%) of the unpaid amount, whichever is greater; and the company so failing or neglecting for sixty (60) days shall thereafter be debarred from transacting any business of insurance in this state until the taxes, fees and penalties are fully paid, and the Insurance Commissioner shall revoke the license or certificate of authority granted to the agent or agents of that company to transact business in this state.  Provided, that when any such insurance company, copartnership, insurance association, interinsurance exchange, person, insurer, or nonprofit hospital service and indemnity corporation, applies for the first time for a license to do business in Oklahoma, it shall, at the time of making such application, pay a license fee as prescribed by Section 1425 of this title, and, on or before the first day of March, following, pay the premium tax, membership, application, policy, registration, and agent appointment fees, as hereinbefore provided.  Such license fee, tax and membership, application, policy, registration, and appointment fees shall be in lieu of all other state taxes or fees, except those taxes and fees provided for in the Insurance Code, and the taxes and fees of any subdivision or municipality of the state, except ad valorem taxes and the tax required to be paid pursuant to Section 50001 of Title 68 of the Oklahoma Statutes.

C.  Any health maintenance organization failing to file premium tax returns and payments promptly and correctly shall forfeit and pay to the Insurance Commissioner, in addition to the amount of the taxes, the sum of Five Hundred Dollars ($500.00) or an amount equal to one percent (1%) of the unpaid amount, whichever is greater.  Any health maintenance organization failing or neglecting to pay the tax and penalty shall be debarred from operating in this state and the Insurance Commissioner shall revoke the license of the health maintenance organization, until such taxes and penalties are fully paid.

Added by Laws 1957, p. 236, § 624.  Amended by Laws 1965, c. 60, § 10, eff. July 1, 1965; Laws 1965, c. 194, § 1; Laws 1979, c. 39, § 1, eff. July 1, 1979; Laws 1982, c. 138, § 1, emerg. eff. April 9, 1982; Laws 1985, c. 179, § 1, emerg. eff. June 21, 1985; Laws 1986, c. 251, § 8, eff. Nov. 1, 1986; Laws 1987, c. 175, § 5, eff. Nov. 1, 1987; Laws 1988, c. 83, § 5, emerg. eff. March 25, 1988; Laws 1989, c. 227, § 1; Laws 1989, c. 373, § 17, operative July 1, 1989; Laws 1990, c. 227, § 1, emerg. eff. May 18, 1990; Laws 1997, c. 418, § 28, eff. Nov. 1, 1997; Laws 2001, c. 363, § 6, eff. July 1, 2001; Laws 2003, c. 197, § 55, eff. Nov. 1, 2003.

§36624.1.  Tax credit for taxes paid by domestic insurer in foreign state.

If, by the laws of any state other than this state, or by the action of any public official of another state, any insurer or company, as defined in Section 624 of this Code, organized or domiciled in this state, shall be required to pay taxes for the privilege of doing business in such other state, and such amounts are imposed or assessed so that the taxes which are or would be imposed against Oklahoma domestic insurance companies are greater than those taxes required of insurers organized or domiciled in such other states, to the extent such amounts are legally due to such other states, an insurer or company organized or domiciled in this state may claim a credit against the tax payable pursuant to this article for any calendar year prior to 1989 of a sum not to exceed one hundred percent (100%) of such amount.  Provided, for the tax attributed to premiums collected prior to July 1, 1988, the credit shall not be greater than the tax payable for such premiums; for the tax attributed to premiums collected on or after July 1, 1988 through December 31, 1988, the credit authorized by this section and the investment credit authorized by Section 625 of this title shall not reduce the tax payable for such premiums to less than one percent (1%).

Beginning with the taxes payable for calendar year 1989, the premium tax levied by Section 624 of this title shall not be reduced by the credit provided for in this section.

Added by Laws 1985, c. 328, § 6, emerg. eff. July 29, 1985. Amended by Laws 1988, c. 83, § 6, emerg. eff. March 25, 1988.

§36-624.2.  Refund of erroneously paid premium tax - Filing - Demand for hearing.

A.  Any taxpayer who has paid to the State of Oklahoma, through error of fact, or computation, or misinterpretation of law, any premium tax collected by the Oklahoma Insurance Commissioner may, as hereinafter provided, be refunded the amount of such tax so erroneously paid, without interest.

B.  Any taxpayer who has so paid any such premium tax may, within three (3) years from the date of payment thereof, file with the Insurance Commissioner a verified claim for refund of such tax so erroneously paid.  The Insurance Commissioner may accept an amended premium report or return as a verified claim for refund if the amended report or return establishes a liability less than the original report or return previously filed.

C.  Said claim so filed with the Insurance Commissioner, except for an amended report or return, shall specify the name of the taxpayer, certificate of authority or license number of the taxpayer, the time when and period for which said premium tax was paid, the nature and kind of premium tax so paid, the amount of the premium tax which said taxpayer claimed was erroneously paid, the grounds upon which a refund is sought, and such other information or data relative to such payment as may be necessary to an adjustment thereof by the Insurance Commissioner.  It shall be the duty of the Insurance Commissioner to determine what amount of refund, if any, is due as soon as practicable, but no later than ninety (90) days after such claim has been filed, and advise the taxpayer about the correctness of the taxpayer's claim, and the claim for refund shall be approved or denied by written notice to the taxpayer.

D.  If the claim for refund is denied, the taxpayer may file a demand for hearing with the Insurance Commissioner.  The demand for hearing must be filed on or before the thirtieth day after the date the notice of denial was mailed.  If the taxpayer fails to file a demand for hearing, the claim for refund shall be barred.

E.  Upon the taxpayer's timely filing of a demand for hearing, the Insurance Commissioner shall set a date for hearing upon the claim for refund which date shall not be later than sixty (60) days from the date the demand for hearing was mailed.  The taxpayer shall be notified of the time and place of the hearing.  The hearing may be held after the sixty-day period provided by this subsection upon agreement of the taxpayer.

Added by Laws 2003, c. 124, § 1, eff. Nov. 1, 2003.

§36-624.3.  Refund of adverse economically targeted and home office credit deductions.

A.  As used in this section:

1.  "Economically targeted credits" means any credit against the insurance premium tax other than the home office credits;

2.  "Home office credits" means the credits against insurance premium tax authorized pursuant to Section 625.1 of Title 36 of the Oklahoma Statutes;

3.  "Insurance premium tax" means those levies imposed pursuant to Sections 624 and 628 of Title 36 of the Oklahoma Statutes; and

4.  "Insurance premium tax liabilities" means the total liability of any insurance company created by the insurance premium tax.

B.  Any taxpayer adversely affected by a requirement of the Oklahoma Insurance Department for deducting home office credits after the deduction of economically targeted credits in computation of the taxpayer's insurance premium tax liabilities for the period July 2003, through June 2006, shall be granted a refund, pursuant to the provisions of Section 624.2 of Title 36 of the Oklahoma Statutes, for the difference between the insurance premium tax liability as it would have been computed had the home office credit been deducted prior to economically targeted credits and the insurance premium tax liability as it was actually computed for such periods.

C.  The provisions of this section shall be deemed sufficient grounds for the granting of a refund claim pursuant to subsection C of Section 624.2 of Title 36 of the Oklahoma Statutes.

D.  No refund otherwise payable pursuant to the provisions of this section shall be paid to a claimant prior to July 1, 2007.

E.  Refunds paid on or after July 1, 2007, pursuant to the provisions of this section shall only be paid from those insurance premium taxes and fees that would be apportioned to the General Revenue Fund of the State Treasury.  No refund otherwise payable pursuant to the provisions of this section shall be paid from insurance premium taxes or fees that would be apportioned to the Oklahoma Firefighters Pension and Retirement Fund, the Oklahoma Police Pension and Retirement System or the Law Enforcement Retirement Fund.

F.  Any and all premium tax credits to be utilized or recovered in a subsequent year are fully admitted as an asset to the insurer owning or generating said credits.

Added by Laws 2005, c. 381, § 3, eff. July 1, 2006.

§36625.  Credit against tax by investment in Oklahoma securities.

A.  If the annual statement of any insurance company or other entity taxed pursuant to the provisions of Section 624 of this title covering the period of time from January 1, 1988 through June 30, 1988, shows it to have investments at the close of said period of time in Oklahoma securities, as hereinafter defined, of as much as two percent (2%) but less than twelve percent (12%) of its admitted assets, it will be entitled to a credit on the premium tax levied on premiums collected during said period of time by paragraph 2 of Section 624 of this article so as to reduce the same to a tax of two and threefourths percent (2 3/4%); if said investments are as much as twelve percent (12%) but less than fourteen percent (14%) of said assets its annual premium tax shall be reduced to a tax of two and onehalf percent (2 1/2%); if said investments are as much as fourteen percent (14%) but less than sixteen percent (16%) of said assets its annual premium tax shall be reduced to a tax of two and onefourth percent (2 1/4%); if said investments are as much as sixteen percent (16%) but less than eighteen percent (18%) of said assets its annual premium tax shall be reduced to a tax of two percent (2%); if said investments are as much as eighteen percent (18%) but less than twenty percent (20%) of said assets its annual premium tax shall be reduced to a tax of one and threefourths percent (1 3/4%); if said investments are as much as twenty percent (20%) but less than twentytwo percent (22%) of said assets its annual premium tax shall be reduced to a tax of one and onehalf percent (1 1/2%); if said investments are as much as twentytwo percent (22%) but less than twentyfour percent (24%) of said assets its annual premium tax shall be reduced to a tax of one and onefourth percent (1 1/4%); if said investments are as much as twentyfour percent (24%) but less than twentysix percent (26%) of said assets its annual premium tax shall be reduced to a tax of one percent (1%); if said investments are as much as twentysix percent (26%) percent but less than twentyeight percent (28%) of said assets its annual premium tax shall be reduced to a tax of threefourths of one percent (3/4 of 1%); if said investments are as much as twentyeight percent (28%) but less than thirty percent (30%) of said assets its annual premium tax shall be reduced to a tax of onehalf of one percent (1/2 of 1%); if said investments are as much as thirty percent (30%) of said assets its annual premium tax shall be reduced to no percent (0%).

B.  If the annual statement of any insurance company or other entity taxed pursuant to the provisions of Section 624 of this title covering calendar year 1988 shows it to have investments in Oklahoma securities, as hereinafter defined, for the period of time beginning July 1, 1988 through December 31, 1988, of as much as two percent (2%) but less than twelve percent (12%) of its admitted assets, it will be entitled to a credit on the premium tax levied by paragraph 2 of Section 624 of this article so as to reduce the same to a tax of two and threefourths percent (2 3/4%); if said investments are as much as twelve percent (12%) but less than fourteen percent (14%) of said assets its annual premium tax shall be reduced to a tax of two and onehalf percent (2 1/2%); if said investments are as much as fourteen percent (14%) but less than sixteen percent (16%) of said assets its annual premium tax shall be reduced to a tax of two and onefourth percent (2 1/4%); if said investments are as much as sixteen percent (16%) but less than eighteen percent (18%) of said assets its annual premium tax shall be reduced to a tax of two percent (2%); if said investments are as much as eighteen percent (18%) but less than twenty percent (20%) of said assets its annual premium tax shall be reduced to a tax of one and threefourths percent (1 3/4%); if said investments are as much as twenty percent (20%) but less than twentytwo percent (22%) of said assets its annual premium tax shall be reduced to a tax of one and onehalf percent (1 1/2%); if said investments are as much as twentytwo percent (22%) but less than twentyfour percent (24%) of said assets its annual premium tax shall be reduced to a tax of one and onefourth percent (1 1/4%); if said investments are as much as twentyfour percent (24%) of said assets its annual premium tax shall be reduced to a tax of one percent (1%).  The credits authorized by this subsection and the credits authorized by Section 624.1 of this title shall not reduce the premium tax rate for premiums collected on or after July 1, 1988 through December 31, 1988, of an insurance company or other entity subject to said tax to less than one percent (1%).

C.  Beginning with the taxes payable for calendar year 1989, the premium tax levied by Section 624 of this title shall not be reduced by the credits for investment of assets provided for in this section.

D.  Oklahoma securities as used in this section shall mean real estate in this state, bonds of the State of Oklahoma, bonds or interestbearing warrants of any county, city, town, school district or municipality or subdivision of the State of Oklahoma, notes or bonds secured by mortgages or other liens on real estate located in the State of Oklahoma, cash deposits in regularly established national or state banks, Federal Savings and Loan Associations, Federal Savings Banks, or any institution insured by either the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation, in this state on the basis of the average monthly deposits throughout the calendar year, policy loans secured by the legal reserve on policies insuring residents of the State of Oklahoma, and any other Oklahoma property or securities in which by the laws of the State of Oklahoma such insurance companies may invest their funds.

Provided, that if any insurance company, copartnership, association, interinsurance exchange, person, insurer, nonprofit hospital service and medical indemnity corporation, or health maintenance organization secures such a credit prior to such a holding, it shall, within ninety (90) days after the mailing thereto by the Insurance Commissioner of a registered notice of said holding and the amount of said credit, pay said amount to the Insurance Commissioner, and if it fails to do so it shall be the duty of the Attorney General to institute proceedings in the name of the State of Oklahoma on the relation of the Insurance Commissioner in a court of competent jurisdiction to collect said amount.

Amended by Laws 1985, c. 179, § 2, emerg. eff. June 21, 1985; Laws 1988, c. 83, § 7, emerg. eff. March 25, 1988.

§36-625.1.  Premium tax credit.

A.  A foreign or alien insurer which is subject to the tax imposed by Section 624 of this title shall be entitled to a credit against said tax actually paid to and placed in the General Revenue Fund of the state, not including any of said tax monies placed in pension funds and not including any of said tax monies placed in escrow, if, during the year for which the tax is being assessed, the insurer or its affiliate maintained a regional home office in this state in a building owned or leased by the insurer.  To receive a credit against the tax imposed for the year in which the regional home office was established, said office must have been maintained continuously from on or before August 1 of that year through the last day of the calendar year.  For succeeding years, an insurer or its affiliate shall have maintained the regional home office continuously from the first day of the calendar year for which the tax is imposed through the last day of that calendar year.  The credit shall be equal to the following percentages of the amount due after the credits authorized by Sections 624.1 and 625 of this title have been deducted:

1.  Fifteen percent (15%), if there are more than two hundred full-time, year-round Oklahoma employees, but less than three hundred full-time, year-round Oklahoma employees;

2.  Twenty-five percent (25%), if there are more than three hundred full-time, year-round Oklahoma employees, but less than four hundred full-time, year-round Oklahoma employees;

3.  Thirty-five percent (35%), if there are more than four hundred full-time, year-round Oklahoma employees, but less than five hundred full-time, year-round Oklahoma employees; or

4.  Fifty percent (50%), if there are five hundred or more full-time, year-round Oklahoma employees.

B.  A domestic insurer with four hundred or more full-time, year-round Oklahoma employees which is subject to the tax imposed by Section 624 of this title shall be entitled to a credit against said tax actually paid to and placed in the General Revenue Fund of the state, not including any of said tax monies placed in pension funds and not including any of said tax monies placed in escrow, if, during the year previous to the year for which the tax is being assessed, the insurer or its affiliate maintained a regional home office in this state in a building owned or leased by the insurer and during the year for which the tax is being assessed, the insurer establishes its home office in this state in a building owned or leased by the insurer.  To receive a credit against the tax imposed for the year in which the home office was established, said office must have been maintained continuously from on or before August 1 of that year through the last day of the calendar year.  For succeeding years, an insurer shall have maintained the home office continuously from the first day of the calendar year for which the tax is imposed through the last day of that calendar year.  Insurers who take action before August 1, 2000, to establish their home office in this state shall be entitled to a credit against the tax imposed on or after January 1, 2001, which shall be in addition to the credit the insurer is entitled to for that year.  The credit shall be equal to the following percentages of the amount due after the credits authorized by Sections 624.1 and 625 of this title have been deducted:

1.  Thirty-five percent (35%), if there are more than four hundred full-time, year-round Oklahoma employees, but less than five hundred full-time, year-round Oklahoma employees; or

2.  Fifty percent (50%), if there are five hundred or more full-time, year-round Oklahoma employees.

C.  A domestic insurer which is subject to the tax imposed by Section 624 of this title shall be entitled to a credit against said tax actually paid to and placed in the General Revenue Fund of the state, not including any of said tax monies placed in pension funds and not including any of said tax monies placed in escrow, if, during the year for which the tax is being assessed, the insurer maintained a regional home office in at least five (5) or more counties in this state in buildings owned or leased by the insurer.  To receive a credit against the tax imposed for the year in which the regional home offices were established, said offices must have been maintained continuously from on or before August 1 of that year through the last day of the calendar year.  For succeeding years, an insurer shall have maintained the regional home offices continuously from the first day of the calendar year for which the tax is imposed through the last day of that calendar year.  The credit shall be equal to the percentage of the amount due after the credits authorized by Sections 624.1 and 625 of this title have been deducted as established in subsection A of this section.

D.  Proof that an insurer qualifies for the credit authorized by this section shall be on forms prescribed by the Insurance Commissioner and shall be submitted to the Commissioner annually with the report which is filed pursuant to Section 624 of the Insurance Code.

E.  The credit provided for in subsections A, B and C of this section shall be based on the total number of Oklahoma employees in the regional or home office when a group of insurers which are under common management and control maintain a regional home office or home office in this state in a building owned or leased by the group of insurers.  The credit provided for in subsections A, B and C of this section may be allocated among the insurance company and the insurance company affiliates at the discretion of the insurance company on a per-insurance-company basis.

F.  As used in this section:

1.  "Regional home office" means an office transacting insurance, as defined in Section 105 of this title, and performing insurance company operations, which is defined as one or more or any combination of the following functions and services performed in connection with the development, sale, and administration of products giving rise to receipts subject to a premium tax on domestic and foreign insurance companies, or domestic or foreign health care insurance corporations: actuarial, medical, legal, investments, accounting, auditing, underwriting, policy issuance, information, policyholder services, premium collection, claims, advertising and publications, public relations, human resources, marketing, sales office staff, training of sales and service personnel, and clerical, managerial, and other support for any such functions or services;

2.  "Common management and control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an insurer, whether through the ownership of voting securities, by contract, or otherwise, unless the power is executed by a person acting in an official capacity, performing duties imposed and exercising authority granted because of the person's position as an officer or employee of the insurer.  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing twenty-five percent (25%) or more of the voting securities of the insurer;

3.  "Oklahoma employees" means persons who are employed in Oklahoma after January 1, 2000, and who are common law employees of an insurance company or its affiliate.  Oklahoma employees do not include independent contractors or any persons to the extent that the compensation of that person is based on commissions;

4.  "Insurance company" means any entity subject to a premium tax on domestic and foreign insurance companies, or domestic or foreign health care insurance corporations, including the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney.  A reciprocal and its attorney-in-fact shall be a single entity; and

5.  "Home office" means the executive offices of an insurance company which is domiciled in this state.

G.  Each insurer or insurance group requesting a credit under this section shall certify by affidavit, approved as to form by the Commissioner, that the insurer has met all of the qualifications required by this section and is authorized to a credit against the premium tax which actually shall be paid to, and placed in the General Revenue Fund of the state, exclusive of any amounts of the tax which shall be credited to pension funds pursuant to law and exclusive of any amounts which shall be placed into escrow.  The Commissioner may do an examination for the sole purpose of certifying that all requirements of this section are being met by the insurer requesting to obtain any credits against premium tax.

H.  For the fiscal year beginning July 1, 2006, and for each fiscal year thereafter, and notwithstanding any other provisions of Title 36 of the Oklahoma Statutes or any other provision of law governing the order in which the credit authorized by this section is to be deducted from the liability of the company claiming such credit to the contrary, the credit authorized by this section shall be deducted from the insurance premium tax liability of the company claiming such credit prior to the deduction of any other credits that may be claimed against such liability.

Added by Laws 1987, c. 137, § 1, eff. Nov. 1, 1987.  Amended by Laws 2000, c. 346, § 1, eff. Jan. 1, 2001; Laws 2005, c. 381, § 2, eff. July 1, 2006.

§36625.2.  Premium tax credit  Applicable insurers.

A.  The tax credits set forth in Section 1 of this act shall apply to insurers who take action after November 1, 1987, to:

1.  Establish new regional home offices; or

2.  Expand existing regional home offices, and hire new employees.

B.  An insurer in either category of the requirements of paragraph A of this section must also meet the hiring minimum requirements for the applicable tax credit bracket in Section 1 of this act.

Added by Laws 1987, c. 137, § 2, eff. Nov. 1, 1987.

§36-625.3.  Insurance companies - Home office - Tax credit.

An insurance company that has operated a regional home office in this state that has qualified for the tax credit provided for in Section 625.1 of Title 36 of the Oklahoma Statutes and that redomiciles and moves its home office to this state shall continue to receive such tax credit under the terms for which is was originally allowed.

Added by Laws 2000, c. 315, § 10, eff. July 1, 2000.

§36-625.4.  Credit against premium tax.

A.  One hundred percent (100%) of any assessment paid by an insurer under the Oklahoma Property and Casualty Insurance Guaranty Association Act shall be allowed to that insurer as a credit against its premium tax levied under Section 624 of Title 36 of the Oklahoma Statutes.  The tax credit referred to in this section shall be allowed at a rate of ten percent (10%) per year for ten (10) successive years following the date of assessment and, at the option of the insurer, may be taken over an additional number of years.  The balance of any tax credit not claimed in a particular year may be reflected in the books and records of the insurer as an admitted asset of the insurer for all purposes.

B.  Available credit against premium tax allowed under subsection A of this section may be transferred or assigned among or between insurers if:

1.  A merger, acquisition, or total assumption of reinsurance among or between the insurers occurs; or

2.  The Insurance Commissioner by order approves the transfer or assignment.

Added by Laws 2002, c. 307, § 11, eff. Nov. 1, 2002.

§36626.  Collection proceedings.

If any entity such as is referred to in this article fails to pay the annual premium tax levied by Section 624 of this Code, it shall be the duty of the Attorney General to institute proceedings in the name of the State of Oklahoma on the relation of the Insurance Commissioner in a court of competent jurisdiction to collect said amount.

Amended by Laws 1985, c. 179, § 3, emerg. eff. June 21, 1985.

§36-627.  Repealed by Laws 2005, c. 129, § 26, eff. Nov. 1, 2005.

§36628.  Retaliation.

When by or pursuant to the laws of any other state or foreign country any premium or income or other taxes, or any fees, fines, penalties, licenses, deposit requirements or other material obligations, prohibitions or restrictions are imposed upon Oklahoma insurers doing business, or that might seek to do business in such other state or country, or upon the agents of such insurers, which in the aggregate are in excess of such taxes, fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions directly imposed upon similar insurers or agents of such other state or foreign country under the statutes of this state, so long as such laws continue in force or are so applied, the same obligations, prohibitions and restrictions of whatever kind shall be imposed upon similar insurers or agents of such other state or foreign country doing business in Oklahoma.  All insurance companies of other nations shall be held to the same obligations and prohibitions that are imposed by the state where they have elected to make their deposit and establish their principal agency in the United States.  Any tax, license or other obligation imposed by any city, county or other political subdivision of a state or foreign country on Oklahoma insurers or their agents shall be deemed to be imposed by such state or foreign country within the meaning of this section.  The provisions of this section shall not apply to ad valorem taxes on real or personal property or to personal income taxes.  Monies collected pursuant to this section shall be paid by the Insurance Commissioner to the State Treasury to the credit of the General Revenue Fund of the state.

Added by Laws 1957, p. 239, § 628.  Amended by Laws 1990, c. 258, § 80, operative July 1, 1990; Laws 2001, c. 363, § 7, eff. July 1, 2001.

§36-629.  Estimate and prepayment of premium tax - Crediting.

A.  Every insurance company transacting business in this state whose premium tax, paid with respect to the previous calendar year's premiums, was One Thousand Dollars ($1,000.00) or more, shall make an estimate each year as provided herein and remit with each estimate a prepayment of its annual premium tax for the current calendar year equal to one-fourth (1/4) of its annual premium tax paid with respect to the previous calendar year's premiums.  Estimates, with remittance, shall be made on or before April 15, June 15, September 15 and December 15, respectively.

B.  All sums prepaid by an insurance company shall be allowed as credits against its annual return for premium tax payable on or before the first day of March.  If sums prepaid exceed the insurance company's annual premium tax payable on or before the first day of March, the excess shall be refunded or shall be allowed as credits against subsequent prepayments of the tax as the insurance company shall elect on the annual return for premium tax filed for the year by the insurance company with respect to which such excess prepayments were made.  Provided, in the case of an insurance company which has made prepayments of its premium tax in excess of its annual premium tax payable, the part of the excess prepayments as has not been credited against subsequent prepayments of the tax shall be refunded to the insurance company upon application within one hundred eighty (180) days after application is made.

Added by Laws 1971, c. 191, § 1, emerg. eff. June 4, 1971.  Amended by Laws 1972, c. 59, § 1, emerg. eff. March 25, 1972; Laws 1982, c. 164, § 1, operative July 1, 1982; Laws 1988, c. 83, § 8, emerg. eff. March 25, 1988; Laws 1997, c. 418, § 29, eff. Nov. 1, 1997; Laws 2004, c. 274, § 4, eff. July 1, 2004; Laws 2005, c. 129, § 4, eff. Nov. 1, 2005.

§36-630.  Failure to make payments timely - Penalties.

Failure to make such payments timely shall subject the insurance company to a penalty of ten percent (10%) of the tax due and said tax and penalty shall be further subject to interest at the rate of six percent (6%) per annum, from the date said payment should have been paid, until the tax, penalty and interest are paid.

Added by Laws 1971, c. 191, § 2, emerg. eff. June 4, 1971.  Amended by Laws 2004, c. 274, § 5, eff. July 1, 2004.

§36-631.  Deposit of premium tax - Payments to Medicaid Contingency Revolving Fund - Transfer of funds received from tax protest litigation.

A.  Said premium tax as collected shall be deposited by the thirtieth day of the month of receipt to the credit of the General Revenue Fund subject only to the allocations thereof as otherwise provided by law.

B.  That portion of premium tax assessed on the premiums of Medicaid recipients collected from the University of Oklahoma Managed Care Plan sponsored by the University of Oklahoma Health Sciences Center and from qualified health plans that contract with the Oklahoma Health Care Authority to provide managed care to participants in the State Medicaid program, as provided in Section 624 of this title, shall be paid by the thirtieth day of the month of receipt to the credit of the Medicaid Contingency Revolving Fund, created in Section 1010.8 of Title 56 of the Oklahoma Statutes.

Added by Laws 1971, c. 191, § 3, emerg. eff. June 4, 1971.  Amended by Laws 1987, c. 203, § 107, operative July 1, 1987; Laws 1988, c. 127, § 2, emerg. eff. April 12, 1988; Laws 1988, c. 204, § 1, operative July 1, 1988; Laws 1995, c. 331, § 1, eff. Nov. 1, 1995; Laws 1996, c. 302, § 1, eff. July 1, 1996.

§36-632.  Certain entities subject to jurisdiction of Insurance Commissioner and Oklahoma Insurance Code - Exemptions.

A.  Unless otherwise provided for by law or exempted by the provisions of this section, any person or other entity which provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or ophthalmologic expenses, whether coverage is by direct payment, reimbursement, or other means, shall be presumed to be subject to the jurisdiction of the Insurance Commissioner unless the person or other entity shows that while providing coverage the person or entity is subject to the jurisdiction of another agency of this or another state, any subdivision of this state, or the federal government, or provides a plan of selfinsurance or other employee welfare benefit program for an individual employer or labor union maintained pursuant to a collective bargaining agreement or other arrangement which provides for health care services solely for its employees or members and their dependents.

B.  A person or entity may show that it is subject to the jurisdiction of another agency of this or another state, any subdivision of this state, or the federal government by providing to the Insurance Commissioner the certificate, license, or other document issued by the other governmental agency which permits or qualifies the person or entity to provide those services.

C.  Any person or entity which is unable to show that it is subject to the jurisdiction of another agency of this or another state, any subdivision of this state, or the federal government, or provides an employee welfare benefit program for an individual employer or labor union as provided for in subsection A of this section, shall submit to an examination by the Insurance Commissioner to determine the organization and solvency of the person or entity, and to determine whether or not the person or entity is in compliance with applicable provisions of the Oklahoma Insurance Code, Section 101 et seq. of this title.

D.  Any person or entity unable to show that it is subject to the jurisdiction of another agency of this or another state, any subdivision of this state, or the federal government, or provides an employee welfare benefit program for an individual employer or labor union as provided for in subsection A of this section, shall be subject to all appropriate provisions of the Oklahoma Insurance Code regarding the conduct of its business.

1.  Any agent, broker, administrator, or other person or company which advertises, solicits, negotiates, procures, sells, renews, continues, or administers coverage in this state which is provided by any person or entity specified in subsection C of this section for expenses specified in subsection A of this section shall advise any purchaser, prospective purchaser, and covered person of the lack of insurance or other coverage, if the coverage for expenses specified in subsection A of this section is not fully insured or otherwise fully covered by a company authorized to do such business in this state; and

2.  Any administrator who advertises or administers coverage in this state which is provided by any person or entity specified in subsection C of this section for expenses specified in subsection A of this section shall advise any agent, broker, or other person or company which advertises, solicits, negotiates, sells, procures, renews, or continues said coverage of the elements of the coverage including the amount of stoploss insurance in effect.

E.  1.  Those entities which are not licensed insurers in this state, other than a hospital service and medical indemnity corporation as authorized in Section 2601 et seq. of this title, shall place the following statement in conspicuous boldface type on the front page of their policy or certificate:  "State insurance insolvency guaranty funds are not available for your use in the event of insolvency or liquidation of this company"; and

2.  Those entities which are not licensed insurers, or not subject to the jurisdiction of the Insurance Commissioner or any other state agency, shall place the following statement in conspicuous boldface type on the front page of their policy, plan or certificate:  "This policy, plan or certificate and this entity are not subject to the jurisdiction of the Oklahoma State Insurance Commissioner".

Added by Laws 1984, c. 42, § 1, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 172, § 1, eff. Nov. 1, 1987; Laws 1997, c. 418, § 30, eff. Nov. 1, 1997.

§36-633.  MEWA defined - Information relating to administrative services contracts.

A.  As used in this act, the term "Multiple Employer Welfare Arrangement" or "MEWA" means that term as defined in Section 3 of the Employee Retirement Income Security Act of 1974, 29 U.S.C., Section 1002(40)(A), as amended, that meets either or both of the following criteria:

1.  One or more of the employer members of the MEWA is either domiciled in this state or has its principal place of business or principal administrative office in this state; or

2.  The MEWA solicits an employer that is domiciled in this state or that has its principal place of business or principal administrative office in this state.

B.  Each insurer licensed to do business in this state, including any corporation organized under the provisions of Article 26 of Title 36 of the Oklahoma Statutes, that administers a MEWA shall provide the Insurance Commissioner with such information regarding the insurer's administrative services contract or contracts with such MEWA or MEWAs that the Commissioner may reasonably require.

C.  A MEWA shall be administered only by a licensed insurer or a licensed third party administrator.

Added by Laws 1992, c. 374, § 1, eff. Jan. 1, 1993.

§36-634.  Valid license required - Exempt entities.

A.  It is unlawful to operate, maintain or establish a MEWA unless the MEWA has a valid license issued by the Insurance Commissioner.  Any MEWA operating in this state without a valid license is an unauthorized insurer.

B.  This act shall not apply to:

1.  A MEWA that offers or provides benefits that are fully insured by an authorized insurer;

2.  A MEWA that is exempt from state insurance regulation in accordance with the Employee Retirement Income Security Act of 1974 (ERISA) (Public Law 43-406);

3.  Any plan that has no more than two employer members which share substantial common support other than income generated by their respective similar business classification;

4.  A plan that has no more than two employer members, which together have a combined net worth of more than Five Million Dollars ($5,000,000.00) and each of such member employers participated in the continuous sponsorship and maintenance of such MEWA for the benefit of their employees for a period of more than ten (10) years next preceding the effective date of this act;

5.  A MEWA which has been in existence and has provided health insurance for at least five (5) years prior to January 1, 1993, and which was established by a trade, industry or professional association of employers that has a constitution or by-laws, that has been organized and maintained in good faith for at least thirty (30) continuous years prior to January 1, 1993, and its members are persons, firms or corporations qualified to print legal notices pursuant to Section 106 of Title 25 of the Oklahoma Statutes; or

6.  A nonprofit professional trade association pursuant to Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), which has maintained either a self-funded plan or a fully insured plan of coverage for the payment of expenses to or for members of the association for a period of ten (10) or more consecutive years and which coverage is provided to at least five hundred covered participants to establish and maintain a self-funded plan.

C.  Any entity which claims to be exempt from state regulation pursuant to subsection B of this section shall provide to the Commissioner strict proof establishing such exemption.

Added by Laws 1992, c. 374, § 2, eff. Jan. 1, 1993.  Amended by Laws 2004, c. 416, § 1, emerg. eff. June 4, 2004.

§36-635.  License eligibility requirements - Filing of contracts.

A.  To meet the requirements for issuance of a license and to maintain a MEWA, a MEWA either must be:

1. a. nonprofit,

b. (1) established by a trade association, industry association or professional association of employers or professionals that has a constitution or bylaws and that has been organized and maintained in good faith for a continuous period of five (5) years for purposes other than that of obtaining or providing insurance, or

(2) requires membership in an association described in division (1) of this subparagraph in order to obtain the insurance offered by the MEWA,

c. operated pursuant to a trust agreement by a board of trustees that has complete fiscal control over the MEWA and that is responsible for all operations of the MEWA.  Except as provided in this paragraph, the trustees must:

(1) be owners, shareholders, partners, officers, directors, or employees of one or more employers in the MEWA.  With the Insurance Commissioner's approval, a person who is not such an owner, shareholder, partner, officer, director, or employee may serve as a trustee if that person possesses the expertise required for such service.  A trustee may not be an owner, shareholder, partner, officer or employee of the administrator or service company of the MEWA,

(2) have the authority to approve applications of association members for participation in the MEWA, and

(3) have the authority to contract with an authorized administrator or service company to administer the operations of the MEWA,

d. neither offered nor advertised to the public generally,

e. operated in accordance with sound actuarial principles, and

f. offered only after Two Hundred Thousand Dollars ($200,000.00) of cash or federally guaranteed obligations of less than five-year maturity that have a fixed or recoverable principal amount or such other investments as the Commissioner may authorize by rule is titled in such a manner that it may not be traded, sold or otherwise expended without the consent of the Insurance Commissioner; provided, said funds shall be taken into account in determining whether the MEWA is actuarially sound, and evidence of said investment shall be filed with the State Treasurer; or

2. a. operated pursuant to a trust agreement for a trust which has its situs in this state, is operated pursuant to a trust agreement by a board of trustees that has complete fiscal control over the MEWA, is responsible for all operations of the MEWA, and which has as one of its trustees a financial institution which is independent of the entity which established the MEWA.  Except as provided in this paragraph, the board of trustees must have owners, shareholders, partners, officers, directors or employees of one or more employers in the MEWA.  With the Insurance Commissioner's approval, a person who is not such an owner, shareholder, partner, officer, director or employee may serve as a trustee if that person possesses the expertise required for such service.  A trustee shall not be an owner, shareholder, partner, officer, director or employee of the administrator or service company of the MEWA,

b. operated and administered in a manner that causes all assets of the MEWA to be held in trust until paid either:

(1) for the benefit of individuals who receive medical, dental or similar benefits from the MEWA, or

(2) for the expenses of the MEWA, such as the fees of the trustee, licensed agents, administrator, service company, and all expenses of complying with the provisions of this act,

c. offered only to employers for the benefit of their employees,

d. operated in accordance with sound actuarial principles, and

e. offered only after Two Hundred Thousand Dollars ($200,000.00) of cash or federally guaranteed obligations of less than five-year maturity that have a fixed or recoverable principal amount or such other investments as the Commissioner may authorize by rule is titled in such a manner that it may not be traded, sold or otherwise expended without the consent of the Insurance Commissioner; provided, said funds shall be taken into account in determining whether the MEWA is actuarially sound, and evidence of said investment shall be filed with the State Treasurer.

B.  1.  The MEWA shall issue to each covered employee a policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided.  The policy, contract, certificate, summary plan description, or other evidence of the benefits, coverages provided, premium rates to be charged and any contracts between the MEWA and any administrator or service company, including any changes to those documents, must be filed with the Oklahoma Insurance Department.  The evidence of benefits and coverages provided shall contain, in boldface type on the face page of the policy and the certificate, the following statement:  "THE BENEFITS AND COVERAGES DESCRIBED HEREIN ARE PROVIDED THROUGH A TRUST FUND ESTABLISHED BY A GROUP OF EMPLOYERS (name of MEWA).  THE TRUST FUND IS NOT SUBJECT TO ANY INSURANCE GUARANTY ASSOCIATION.  OTHER RELATED FINANCIAL INFORMATION IS AVAILABLE FROM YOUR EMPLOYER OR FROM THE (name of MEWA).  EXCESS INSURANCE IS PROVIDED BY A LICENSED INSURANCE COMPANY TO COVER CERTAIN CLAIMS WHICH EXCEED CERTAIN AMOUNTS.  THIS IS THE ONLY SOURCE OF FUNDING FOR THESE BENEFITS AND COVERAGES."

2.  If applicable, the same documents shall contain in boldface type on the face page of the policy and the certificate:  "THE BENEFITS AND COVERAGE DESCRIBED HEREIN ARE FUNDED BY CONTRIBUTIONS FROM EMPLOYERS, EMPLOYEES, AND OTHER INDIVIDUALS ELIGIBLE FOR COVERAGE."

3.  Any statement required by this subsection is not required on identification cards issued to covered employees or other insureds.

C.  The Commissioner shall not grant or continue a license to any MEWA if the Commissioner reasonably deems that:

1.  Any trust, manager or administrator is incompetent, untrustworthy, or so lacking in insurance expertise as to make the operations of the MEWA hazardous to the potential and existing insureds;

2.  Any trustee, manager or administrator has been found guilty of or has pled guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of one (1) year or more under the law of any state or country, whether or not a judgment or conviction has been entered; or

3.  Any trustee, manager or administrator has had any type of insurance license justifiably revoked in this or any other state.

D.  To qualify for and retain a license, a MEWA shall file all contracts with administrators or service companies with the Insurance Commissioner, and report any changes in such contracts to the Commissioner in advance of their implementation.  The Commissioner shall have the authority to cause any contract with an administrator or service company to be renegotiated if the Commissioner reasonably determines that the charges under any such contract are excessively high in light of the services being delivered under the contract.

E.  An initial filing fee of One Thousand Dollars ($1,000.00) is required for licensure.  Each subsequent year the MEWA is in operation, an annual fee of Two Hundred Fifty Dollars ($250.00) shall be required.

F.  Failure to maintain compliance with the eligibility requirements established by this section is a ground for denial, suspension or revocation of the license of a MEWA.

Added by Laws 1992, c. 374, § 3, eff. Jan. 1, 1993.  Amended by Laws 2002, c. 129, § 1, eff. Nov. 1, 2002.

§36-636.  Use of words or descriptions causing beneficiaries to believe MEWA is insurance company.

No licensed MEWA shall use in its name, contracts, literature, advertising in any medium, or any other printed matter any words or descriptions which would cause beneficiaries or potential beneficiaries to believe it is an insurance company.

Added by Laws 1992, c. 374, § 4, eff. Jan. 1, 1993.

§36-637.  Application for license.

Each MEWA shall file with the Insurance Commissioner an application for a license on a form prescribed by the Commissioner and signed under oath by officers of the association or the administrator of the MEWA.  The application shall include or have attached the following:

1.  A copy of any articles of incorporation, constitution and bylaws of any association;

2.  A list of the names, addresses and official capacities with the MEWA of the individuals who will be responsible for the management and conduct of the affairs of the MEWA, including all trustees, officers and directors.  Such individuals shall fully disclose the extent and nature of any contracts or arrangements between them and the MEWA, including possible conflicts of interest;

3.  A copy of the articles of incorporation, bylaws or trust agreement that governs the operation of the MEWA;

4.  A copy of the policy, contract, certificate, summary plan description or other evidence of the benefits and coverages provided to covered employees, including a table of the rates charged or proposed to be charged for each form of such contract.  A qualified actuary shall certify that:

a. the rates are neither inadequate, nor excessive, nor unfairly discriminatory,

b. the rates are appropriate for the classes of risks for which that have been computed, and

c. an adequate description of the rating methodology has been filed with the Commissioner and such methodology follows consistent and equitable actuarial principles.

For purposes of this section and Section 639 of this title, a qualified actuary is an actuary who is a Fellow of the Society of Actuaries (FSA), a member of the American Academy of Actuaries, or an Enrolled Actuary under the Employee Retirement Income Security Act of 1974 (29 U.S.C., Section 1001 et seq.) and has experience in establishing rates for a self-insured trust and health services being provided;

5.  Any administrator retained by the MEWA must be a licensed third party administrator.  The MEWA must provide proof of a fidelity bond which shall protect against acts of fraud or dishonesty in servicing the MEWA, covering each person responsible for servicing the MEWA, in an amount equal to the greater of ten percent (10%) of the contributions received by the MEWA or ten percent (10%) of the benefits paid, during the preceding calendar year, with a minimum amount requirement of Twenty Thousand Dollars ($20,000.00) and a maximum amount requirement of Five Hundred Thousand Dollars ($500,000.00);

6.  A copy of the MEWA's stop-loss agreement.  The stop-loss insurance agreement must be issued by an insurer authorized to do business in this state and must provide both specific and aggregate coverage with an aggregate retention of no more than one hundred twenty-five percent (125%) of the expected claims for the next plan year and a specific retention amount as annually indicated in the actuarial opinion.  The Insurance Commissioner shall have the authority to waive the requirements for aggregate stop-loss coverage if deemed appropriate;

7.  In the initial application, a feasibility study, made by a qualified actuary with an opinion acceptable to the Commissioner, that addresses market potential, market penetration, market competition, operating expenses, gross revenues, net income, total assets and liabilities, cash flow and other items as the Commissioner requires.  The study shall be for the greater of three (3) years or until the MEWA has been projected to be profitable for twelve (12) consecutive months.  The study must show that the MEWA would not, at any month end of the projection period, have less that ninety percent (90%) of the reserves as required by a qualified actuary;

8.  A copy of an audited financial statement of the MEWA prepared by a licensed certified public accountant;

9.  A copy of every contract between the MEWA and any administrator or service company; and

10.  Such additional information as the Commissioner may reasonably require.

Added by Laws 1992, c. 374, § 5, eff. Jan. 1, 1993.  Amended by Laws 2002, c. 129, § 2, eff. Nov. 1, 2002.

§36-638.  Compliance with provisions of Title 36 relating to examinations, deposits and solvency regulation.

Every MEWA shall comply with Articles 15 through 19 and Sections 308 through 310, 311.1 and 619 of Title 36 of the Oklahoma Statutes which pertain to examinations, deposits and solvency regulation.

Added by Laws 1992, c. 374, § 6, eff. Jan. 1, 1993.

§36-639.  Annual financial report - Actuarial certification - Quarterly financial statements - Penalties.

A.  Every MEWA shall, within ninety (90) days after the end of each fiscal year of the MEWA, or within any such extension of time that the Insurance Commissioner for good cause grants, file a report with the Commissioner, on forms acceptable to the Commissioner and verified by the oath of a member of the board of trustees or by an administrator of the MEWA, showing its financial condition on the last day of the preceding fiscal year.  The report shall contain an audited financial statement of the MEWA prepared in accordance with generally accepted accounting principles, including its balance sheet and a statement of the operations for the preceding fiscal year certified by an independent accounting firm or individual holding a permit to practice public accounting in this state.  The report shall also include an analysis of the adequacy of reserves and contributions or premiums charged, based on a review of past and projected claims and expenses.

B.  In conjunction with the annual report required in subsection A of this section, the MEWA shall submit an actuarial certification prepared by a qualified actuary that indicates:

1.  The MEWA is actuarially sound, with the certification considering the rates, benefits, and expenses of, and any other funds available for the payment of obligations of the MEWA;

2.  The rates being charged and to be charged for contracts are actuarially adequate to the end of the period for which rates have been guaranteed;

3.  The recommended amount of cash reserves the MEWA should maintain, which shall not be less than the greater of twenty percent (20%) of the total contributions in the preceding plan year or twenty percent (20%) of the total estimated contributions for the current plan year.  The cash reserves shall be calculated with proper actuarial regard for known claims, paid and outstanding, a history of incurred but not reported claims, claims handling expenses, unearned premium, a trend factor, and a margin for error.  Cash reserves required by this section shall be maintained in cash or federally guaranteed obligations of less than five-year maturity that have a fixed or recoverable principal amount or such other investments as the Commissioner may authorize by rule;

4.  Whether amounts reserved to cover the cost of health care benefits are:

a. calculated in accordance with the loss reserving standards that would be applicable to a private insurance company writing the same coverage,

b. computed in accordance with accepted loss reserving standards, including a reserve for Incurred But Not Reported Claims (IBNR), and

c. fairly stated in accordance with sound loss reserving standards;

5.  The recommended level of specific and aggregate stop-loss insurance that the MEWA should maintain and whether the MEWA is funding at the aggregate retention plus all other costs of the MEWA; and

6.  Such other information relating to the performance of the MEWA that is reasonably required by the Commissioner.

C.  The MEWA shall send an annual report to all of the employers, describing the financial condition of the MEWA as of the end of the last fiscal year.  The report must be sent at the same time as the filing of the annual statement of the MEWA.

D.  The Commissioner may require a MEWA to file quarterly, within forty-five (45) days after the end of each of the remaining fiscal quarters, a financial statement on a form prescribed by the Commissioner, verified by the oath of a member of the board of trustees and an administrator of the MEWA, showing its financial condition on the last day of the preceding quarter and the statement of a qualified actuary setting forth the actuary's opinion relating to the level of cash reserves in accordance with paragraphs 3 and 4 of subsection B of this section.

E.  Any MEWA that fails to file a report as required by this section is subject to Section 311 of this title; and, after notice and opportunity for hearing, the Commissioner may suspend the MEWA's authority to enroll new insureds or to do business in this state while the failure continues.

Added by Laws 1992, c. 374, § 7, eff. Jan. 1, 1993.  Amended by Laws 2002, c. 129, § 3, eff. Nov. 1, 2002.

§36-640.  Denial, suspension or revocation of license - Corrective action plans - Rescission or modification of suspension order.

A.  The Insurance Commissioner shall deny, suspend or revoke a MEWA's license if, after notice and opportunity for a hearing, the Commissioner finds that the MEWA:

1.  Is insolvent;

2.  Is using such methods and practices in the conduct of its business as to render its further transaction of business in this state hazardous or injurious to its participating employees, covered employees and dependents, or to the public;

3.  Has failed to pay any final judgment rendered against it in a court of competent jurisdiction within sixty (60) days after the judgment became final;

4.  Is or has been in violation of any material provisions of this act;

5.  Is no longer actuarially sound; or

6.  Is charging rates that are excessive, inadequate or unfairly discriminatory.

B.  The Commissioner may deny, suspend or revoke the license of any MEWA if, after notice and opportunity for a hearing, the Commissioner determines that the MEWA:

1.  Has violated any lawful order or rule of the Commissioner or any applicable provisions of this act;

2.  Has refused to produce its accounts, records or files for examination under Sections 308 through 310 of Title 36 of the Oklahoma Statutes or through any of its officers has refused to give information with respect to its affairs or to perform any other legal obligation as to an examination;

3.  Utilized persons to solicit enrollments through an unlicensed agent; or

4.  Has violated any provision of the Unfair Claim Settlement Practices Act, Section 1221 et seq. of Title 36 of the Oklahoma Statutes.

C.  Whenever the financial condition of the MEWA is such that, if not modified or corrected, its continued operation would result in impairment or insolvency, in addition to any provisions in this act, the Commissioner may order the MEWA to file with the Commissioner and implement a corrective action plan designed to do one or more of the following:

1.  Reduce the total amount of present potential liability for benefits by reinsurance or other means;

2.  Reduce the volume of new business being accepted;

3.  Reduce the expenses of the MEWA by specified methods; or

4.  Suspend or limit the writing of new business for a period of time.

If the MEWA fails to submit a plan within the time specified by the Commissioner or submits a plan that is insufficient to correct the MEWA's financial condition, the Commissioner may order the MEWA to implement one or more of the corrective actions listed in this subsection.

D.  The Commissioner shall, in the order suspending the authority of a MEWA to enroll new insureds, specify the period during which the suspension is to be in effect and the conditions, if any, that must be met prior to reinstatement of its authority to enroll new insureds.  The order of suspension is subject to rescission or modification by further order of the Commissioner before the expiration of the suspension period.  Reinstatement shall not be made unless requested in writing by the MEWA; however, the Commissioner shall not grant reinstatement if it is found that the circumstances for which suspension occurred still exist.

Added by Laws 1992, c. 374, § 8, eff. Jan. 1, 1993.

§36-641.  Promulgation of rules relating to multiple employer welfare arrangements.

The Insurance Commissioner may promulgate rules to implement the provisions of Sections 633 through 640 of Title 36 of the Oklahoma Statutes relating to multiple employer welfare arrangements.

Added by Laws 2002, c. 129, § 4, eff. Nov. 1, 2002.

§36-650.  Competition with Nine-One-One system prohibited.

Insurers, nonprofit health service plans, and health maintenance organizations shall not establish or promote an emergency medical response, triage, or transportation system in competition with or in substitution of the Nine-One-One system.  Insurers, nonprofit health service plans, and health maintenance organizations shall not use false or misleading language to discourage or prohibit access to the Nine-One-One system.

Added by Laws 2000, c. 353, § 3, eff. Nov. 1, 2000.

§36701.  Definitions not mutually exclusive.

It is intended that certain coverages may come within the definitions of two or more kinds of insurance as set forth in this article, and the fact that such a coverage is included within one definition shall not exclude such coverage as to any other kind of insurance within the definition of which such coverage likewise reasonably is includable.

Laws 1957, p. 239, § 701.

§36702.  "Life insurance" defined.

"Life insurance" is insurance on human lives and insurance appertaining thereto or connected therewith.  The transacting of life insurance includes the granting of endowment benefits, additional benefits in the event of death or dismemberment by accident or accidental means, additional benefits in the event of the disability of the insured, optional modes of settlement of proceeds of life insurance, and additional benefits providing acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable, as an indemnity for longterm care which is certified or ordered by a physician, including but not limited to, professional nursing care, medical care expenses, custodial nursing care, nonnursing custodial care provided in a nursing home or at a residence of the insured or providing such acceleration upon the occurrence of a castastrophic disease or diseases as designated and defined by the policy.  An insurer authorized to transact life insurance may also grant annuities.

Laws 1957, p. 239, § 702.

§36703.  "Accident and health insurance" defined.

"Accident and health insurance" is insurance against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto.

Laws 1957, p. 239, § 703.

§36704.  "Property insurance" defined.

"Property insurance" is insurance on real or personal property of every kind and interest therein, against loss or damage from any or all hazard or cause, and against loss consequential upon such loss or damage, other than noncontractual legal liability for any such loss or damage.  Property insurance shall also include miscellaneous insurance as defined in paragraph 11 of section 707 of this article except as to any noncontractual liability coverage includable therein.

Laws 1957, p. 239, § 704.

§36705.  "Marine insurance" defined.

"Marine insurance" includes:

1.   Insurance against any and all kinds of loss or damage to vessels, craft, aircraft, cars, automobiles and vehicles of every kind, as well as all goods, freight, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builders' risks and all personal property floater risks;

2.   Insurance against any and all kinds of loss or damage to person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such insurance (but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance or use of automobiles);

3.   Insurance against any and all kinds of loss or damage to precious stones, jewelry, gold, silver and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise;

4.   Insurance against any and all kinds of loss or damage to bridges, tunnels and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion or any or all of them are the only hazards to be covered;

5.   Insurance against any and all kinds of loss or damage to piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and civil commotion and each of them;

6.  Insurance against any and all kinds of loss or damage to other aids to navigation and transportation, including dry docks and marine railways, dams and appurtenant facilities for the control of waterways; and

7.   Marine protection and indemnity insurance, which is insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person.

Laws 1957, p. 240, § 705.

§36706.  "Vehicle insurance" defined.

"Vehicle insurance" is insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability or expense resulting from or incident to ownership, maintenance or use of any such vehicle, aircraft or animal; together with insurance against accidental death or accidental injury to individuals, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking, or caused by being struck by a vehicle, aircraft or draft or riding animal, if such insurance is issued as a part of insurance on the vehicle, aircraft or draft or riding animal.

Laws 1957, p. 240, § 706.

§36707.  "Casualty insurance" defined.

"Casualty insurance" includes vehicle insurance as defined in Section 706 and accident and health insurance as defined in Section 703, of this article, and in addition includes:

1.  Liability insurance, which is insurance against legal liability for the death, injury, or disability of any human being, or for damage to property; and provision of medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance.

2.  Workers' compensation and employers' liability insurance, which is insurance of the obligations accepted by, imposed upon, or assumed by employers for death, disablement, or injury of employees.

3.  Burglary and theft insurance, which is insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal, or concealment, or from any attempt at any of the foregoing, including supplemental coverages for medical, hospital, surgical, and funeral benefits sustained by the named insured or other person as a result of bodily injury during the commission of a burglary, robbery, or theft by another; also insurance against loss of or damage to monies, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers and documents, resulting from any cause.

4.  Personal property floater insurance, which is insurance upon personal effects against loss or damage from any cause.

5.  Glass insurance, which is insurance against loss or damage to glass, including its lettering, ornamentation, and fittings.

6.  Boiler and machinery insurance, which is insurance against any liability and loss or damage to property or interest resulting from accidents to or explosion of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery, and apparatus of any kind, whether or not insured.

7.  Leakage and fire extinguishing equipment insurance, which is insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus, water pipes and containers, or by water entering through leaks or openings in buildings, and insurance against loss or damage to such sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus.

8.  Credit insurance, which is insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured.

9.  Malpractice insurance, which is insurance against legal liability of the insured, and against loss, damage, or expense incidental to a claim of such liability, and including medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury, or disablement of any person, or arising out of damage to the economic interest of any person, as the result of negligence in rendering expert, fiduciary, or professional services.

10.  Entertainments insurance, which is insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event, or exhibition against loss from interruption, postponement, or cancellation thereof due to death, accidental injury, or sickness of performers, participants, directors, or other principals.

11.  Miscellaneous insurance, which is insurance against any other kind of loss, damage, or liability properly a subject of insurance and not within any other kind of insurance as defined in this article, if such insurance is not disapproved by the Insurance Commissioner as being contrary to law or public policy.

Added by Laws 1957, p. 240, § 707, operative July 1, 1957.

§36708.  "Surety insurance" defined.

"Surety insurance" includes:

1.  Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust.

2.  Insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings and contracts of suretyship.

3.  Insurance indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; also insurance against loss or damage to such an insured's premises or to his furnishings, fixtures, equipment, safes, and vaults therein, caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt thereat.

Laws 1957, p. 241, § 708.

§36709.  "Title insurance" defined.

"Title insurance" is insurance of owners of property or others having an interest therein, or liens or encumbrances thereon, against loss by encumbrance, or defective titles, or invalidity, or adverse claim to title.

Laws 1957, p. 242, § 709.

§36710.  Limit of risk.

A.  No insurer shall retain any risk on any one subject of insurance, whether located or to be performed in Oklahoma or elsewhere, in an amount exceeding ten percent (10%) of its surplus to policyholders.

B.  A "subject of insurance" for the purposes of this section, as to insurance against fire and hazards other than windstorm or earthquake, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or other such hazard insured against.

C.  Reinsurance authorized by Section 711 of this article shall be deducted in determining risk retained.  As to surety risks, deduction shall also be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged, or held subject to the surety's consent and for the surety's protection.

D.  "Surplus to policyholders" for the purpose of this section shall be deemed to include any voluntary reserves which are not required pursuant to law, and shall be determined from the last sworn statement of the insurer on file with the Insurance Commissioner or by the last report of examination by the Insurance Commissioner, whichever is the more recent at time of assumption of such risk.

E.  As to alien insurers, other than life insurers domiciled in Canada, this section shall relate only to risks and surplus to policyholders of the insurer's United States branch.

F.  This section shall not apply to group life or group or blanket accident and health insurance, title insurance, insurance of ocean marine risks or maine protection and indemnity risks, workers' compensation insurance, employers' liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

Added by Laws 1957, p. 242, § 710, operative July 1, 1957.

§36711.  Allowance for credit or increase in amount at risk - Contract requirements.

A.  1.  No credit shall be allowed, as an admitted asset or as a deduction from liability, to any ceding insurer for reinsurance nor increase the amount it is authorized to have at risk unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance shall be payable under a contract or contracts reinsured by the assuming insurer on the basis of reported claims allowed by the liquidation court, without diminution because of the insolvency of the ceding insurer.  Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator, except:

a. if the contract or other written agreement specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer, or

b. if the assuming insurer, with the consent of the direct insureds, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

2.  The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendence of a claim against such ceding insurer on the contract reinsured within a reasonable time after such claim is filed in the liquidation proceeding.  During the pendence of such claim, any assuming insurer may investigate such claim and interpose, at its own expense, in the proceeding where such claim is to be adjudicated, any defenses which it deems available to the ceding insurer, or its liquidator.  Such expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer.  If two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose one or more defenses to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

B.  This section shall not apply to insurance of ocean marine risks or marine protection and indemnity risks.

Added by Laws 1957, p. 242, § 711.  Amended by Laws 1984, c. 149, § 4, eff. Nov. 1, 1984; Laws 1993, c. 79, § 3, eff. Sept. 1, 1993; Laws 2000, c. 169, § 5, eff. Nov. 1, 2000.

§36900.1.  Short title.

Sections 11 through 36 of this act shall be known and may be cited as the "Oklahoma Insurance Rating Act".

Added by Laws 1987, c. 210, § 11, eff. July 1, 1987.

§36-901.  Application of article.

A.  This article applies to every insurer including every stock or mutual insurer, reciprocal or interinsurance exchange or Lloyd's association authorized by any provisions of the laws of this state to transact any of the kinds of insurance covered by this article except:

1.  Life insurance;

2.  Accident and health insurance;

3.  Reinsurance, other than joint reinsurance, to the extent stated in this act;

4.  Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

5.  Insurance of hulls of aircraft, including their accessories and equipment, or against liability arising out of the ownership, maintenance or use of aircraft;

6.  Insurers exempted under Section 110 of this title;

7.  Title insurance;

8.  Insurance of bail bonds; and

9.  Personal risk property and casualty insurance.

B.  This article shall be administered by the State Board for Property and Casualty Rates.

Added by Laws 1957, p. 243, § 901, operative July 1, 1957.  Amended by Laws 1980, c. 322, § 32, eff. Jan. 1, 1981; Laws 1987, c. 210, § 12, eff. July 1, 1987; Laws 1994, c. 376, § 2; Laws 2004, c. 519, § 4, eff. Nov. 1, 2004.

NOTE:  Laws 1994, c. 331, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§36901.1.  Purposes of act.

A.  The purposes of this act are:

1.  To promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory;

2.  To improve availability, fairness and reliability of insurance and insurance rates;

3.  To authorize essential cooperative action among insurers in the ratemaking process and to regulate such activity to prevent practices that tend to substantially lessen competition or to create a monopoly;

4.  To encourage the most efficient and economic marketing practices; and

5.  To encourage the providing of price and other information to enable consumers to purchase insurance suitable for their needs and to foster competitive insurance markets.

B.  This act shall be liberally construed to effectuate its purposes.

Added by Laws 1987, c. 210, § 13, eff. July 1, 1987.

§36901.2.  Definitions.

As used in this act unless the context otherwise requires:

1.  "Act" means the Oklahoma Insurance Rating Act;

2.  "Board" means the State Board for Property and Casualty Rates created pursuant to Section 331 et seq. of Title 36 of the Oklahoma Statutes;

3.  "Commissioner" means the Insurance Commissioner of the State of Oklahoma or his designee;

4.  "Department" means the Insurance Department of the State of Oklahoma;

5.  "Rate" means the cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost and an adjustment to account for the treatment of expenses, profit and variations in loss experience, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums:

a. "prospective loss cost", as used in this paragraph, means that portion of a rate that does not include provisions for expenses, other than loss adjustment expenses, or profit, and are based on historical aggregate losses and loss adjustment expenses adjusted through development to their ultimate value and projected through trending to a future point in time, and

b. "expenses", as used in this paragraph, means that portion of a rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses, and fees; and

6.  "Rating organization" means any two or more insurers acting in cooperation or in concert for the purpose of making rates, rating plans or rating systems.

Added by Laws 1987, c. 210, § 14, eff. July 1, 1987.  Amended by Laws 1994, c. 129, § 2, eff. Sept. 1, 1994.

§36901.3.  Certification of filing.

A.  In order to be certified by the Insurance Commissioner as complete, a filing shall contain, unless the Commissioner includes as part of the certification a specific finding that a particular item is not necessary and stating the reasons therefor, the following:

1.  A memorandum briefly summarizing the gist of the filing;

2.  An index to the filing;

3.  A clear and concise statement of the action desired to be taken by the State Board for Property and Casualty Rates;

4.  References to the sections of law and to rules and regulations which authorize the action desired to be taken by the Board or which support the information contained in the filing;

5.  An explanation of the application of the filing factors, which are contained in subsection A of Section 902.2 of this title, together with assumptions and conclusions concerning such factors;

6.  References to exhibits and other documents contained in the filing which are relied upon to support the action requested by the filing; and

7.  Any other information required by the Commissioner or the Board.

B.  If the filer is a rating organization, it is sufficient for such information to be provided in summary form for all the filer's members and subscribers.

C.  If a filing is incomplete, the Commissioner shall notify the filer, in writing, of the necessary materials required by this article, by rules of the Board or by orders adopted by the Board to complete the filing for certification.  The time for certification of the filing shall be tolled pending receipt of such information from the filer.  Upon receipt of the required information the time for completion of certification shall again begin to run.

D.  Upon certification of the completion of a filing by the Commissioner, the filing shall be placed on the agenda of the next regularly scheduled meeting of the Board.  Following certification, no meeting regarding a filing shall be held unless the requirements of subsection A of Section 901.4 of this title are met.

E.  If the Commissioner fails or refuses to certify completion of a filing which meets or exceeds the requirements of this act, the company or organization making the filing may request, in writing, that the Board certify the filing.  Certification by the Board shall have the same effect as if the Commissioner had certified the filing.

F.  Certification of the completion of the filing shall be accomplished within thirty (30) calendar days.  If the filing is not certified to be complete or if a dispute occurs regarding the certification of completion of the filing, then the dispute or failure or refusal to certify completion shall be presented to the Board at the next scheduled meeting for the Board's review and decision on certification.

Added by Laws 1987, c. 210, § 15, eff. July 1, 1987.  Amended by Laws 1997, c. 418, § 31, eff. Nov. 1, 1997.

§36901.4.  Hearings; period of advisement; additional information, analysis, consideration and investigation; exempt board meetings.

A.  Not less than ten (10) days in advance of a meeting to determine whether a hearing will be held, the Board shall give notice to each insurer or organization making the filing, to each party to the filing and to any person who annually requests in writing to be notified of filings made pursuant to this act, of the date, time and location of any hearing or rehearing, the name of the insurer or organization making the filing and of the parties to the filing and a brief statement of the action requested in the filing.

B.  Hearings shall be open to the public.

C.  Any person aggrieved with respect to a rate filing may make written application to the Board to participate in any hearing called by the Board.  If the Board finds the application to be supported by reasonable grounds, it may allow the applicant to appear in person or by counsel.

At the conclusion of any formal hearing and before the final closing of such hearing, any party in interest upon timely request shall be granted, as a matter of right, a continuance of twentyfour (24) hours for the purpose of making examination and analyses of documents introduced in the hearing.

D.  The evidentiary procedures of the Administrative Procedures Act, Sections 310 and 315 of Title 75 of the Oklahoma Statutes, shall apply to hearings conducted pursuant to this act.

E.  Upon written request seasonably made by a person affected by the hearing, and at such person's expense, the Board shall cause a full stenographic record of the proceedings to be made by a competent court reporter.  If transcribed, such record shall be a part of the Board's record of the hearing, and a copy of such stenographic record shall be furnished to any other party having a direct interest therein at the request and expense of such party.

F.  Following a hearing on a filing made pursuant to this act, the Board may take the matter under advisement for up to thirty (30) calendar days, subject to the provisions of Section 903 of Title 36 of the Oklahoma Statutes.

G.  At any time during the pendency of a filing, the Board may:

1.  Require the submission of additional information by any party to the filing;

2.  Solicit proposals for independent analysis of the filing by qualified technicians, such technicians to be chosen pursuant to the provisions of Section 332 of Title 36 of the Oklahoma Statutes;

3.  Consider the findings of its employees or the technician; and

4.  Conduct other or additional investigations including additional hearings.

H.  The provisions of this section shall not apply to regularly scheduled meetings of the Board which are governed by the provisions of the Oklahoma Open Meeting Act and where no hearing has been requested.

I.  The Board may utilize hearing officers to hear matters before the Board.  The hearing officer shall file a proposed order for any such matter with the Board.  The proposed order shall include findings of fact and conclusions of law.  Such proceedings shall be conducted in accordance with the Administrative Procedures Act.

Added by Laws 1987, c. 210, § 16, eff. July 1, 1987.  Amended by Laws 1991, c. 204, § 8, eff. Sept. 1, 1991.

§36-901.5.  Filing of advisory prospective loss costs and supporting actuarial data and statistical data for workers' compensation insurance.

A.  Rating organizations shall develop and file for approval with the Insurance Commissioner in accordance with the provisions of this section, a filing containing advisory prospective loss costs and supporting actuarial and statistical data for workers' compensation insurance.  Each insurer shall individually file their own specific profit and expense factors used to determine the final rates it will file for approval and the effective date of any rate changes.

B.  As used in this section:

1.  "Expenses" means that portion of a rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses and fees;

2.  "Rate" means the cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost with an adjustment to account for the treatment of expenses, profit and variations in loss experience, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums; and

3.  "Prospective loss costs" means that portion of a rate that does not include provision for expenses (other than loss adjustment expenses) or profit, and is based on historical aggregate losses and loss adjustment expenses adjusted through development to its ultimate value and projected through trending to a future point in time.

Added by Laws 1993, c. 349, § 22, eff. Sept. 1, 1993.  Amended by  Laws 1997, c. 418, § 32, eff. Nov. 1, 1997.

§36902.  Excessive, inadequate or unfairly discriminatory rates.

A.  The Board shall not approve rates for insurance which are excessive, inadequate, or unfairly discriminatory.

1.  An excessive rate is one which:

a. is unreasonably high for the insurance provided, or

b. is unreasonable because (1) a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable and (2) the rate is unreasonably high for the insurance provided.

2.  An inadequate rate is one which:

a. is (1) unreasonably low for the insurance provided and (2) the continued use of such rate endangers, or if continued would endanger, the solvency of the insurer, or

b. is (1) unreasonably low for the insurance provided and (2) the continued use of such rate by the insurer has, or if continued would have, the effect of destroying competition or creating a monopoly, or

c. is insufficient to cover projected losses, expenses and a reasonable margin for profit for the line of insurance coverage to be offered in this state by the filer.

3.  A rate shall not be unfairly discriminatory.

a. A rate is not unfairly discriminatory because it is based in part upon the establishment or modification of classifications of risks based upon:

(1) the size of the risk,

(2) the expense or difficulty in management of the risk,

(3) the individual experience of the risk,

(4) the location or dispersion of the risk, or

(5) any other reasonable consideration attributable to the risk.

b. A rate is not unfairly discriminatory in relation to another in the same class of business if it reflects equitably the differences in expected losses and expenses.  Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or with like expense factors but different loss exposures, if the rates reflect the differences with reasonable accuracy.

c. A rate shall be deemed unfairly discriminatory as to a risk or group of risks if the application of premium discounts, credits, or surcharges among such risks does not bear a reasonable relationship to the expected loss and expense experience among the various risks.

d. A rate shall never be based upon race, color, creed or national origin.

B.  The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance or subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.

C.  Nothing in this act shall be construed to require uniformity in insurance rates, classifications, rating plans, or practices.

D.  Nothing in this act shall abridge or restrict the freedom of contract of insurers, agents, brokers or employees with reference to the commissions, compensation, or salaries to be paid to such agents, brokers, or employees by insurers.

E.  No insurer, agent, or broker shall make, issue, or deliver, or knowingly permit the making, issuance, or delivery of any policy of insurance within the scope of this law contrary to pertinent filings which are in effect for the insurer as provided in this article, except upon the written application of the insured stating his reasons therefor and filed with the Board, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.  In the event of noncompliance with this subsection, the Board may, in addition to any other penalty provided by law, order a return of premium to the policyholder; plus interest thereon at an annual rate equal to the average United States Treasury Bill rate of the preceding calendar year as certified by the State Treasurer on the first regular business day in January of each year, plus four percentage points.

F.  The burden of compliance with the provisions of this act shall rest upon the insurer or rating organization in all matters involving a filing made pursuant to this act.

G.  Nothing in this act shall be construed to require the Board, when considering a filing made in accordance with the provisions of this act, to determine that existing rates no longer meet the requirements of this article.

Amended by Laws 1986, c. 251, § 9, eff. Nov. 1, 1986; Laws 1987, c. 210, § 17, eff. July 1, 1987; Laws 1988, c. 291, § 2, eff. Nov. 1, 1988.

§36-902.1.  Repealed by Laws 2005, 1st Ex.Sess., c. 1, § 33, eff. July 1, 2005.

§36902.2.  Factors for review of filing - Weight - Prohibited expenses.

A.  The State Board for Property and Casualty Rates when reviewing a filing shall give due consideration to the following when, in its discretion, it determines that such factor or factors are applicable:

1.  Past loss experience within and outside this state;

2.  Prospective loss experience within and outside this state;

3.  Physical hazards insured;

4.  Safety and loss prevention programs;

5.  Underwriting practices and judgment;

6.  Catastrophe hazards;

7.  Reasonable underwriting profit and contingencies;

8.  Dividends, savings or unabsorbed premium deposits allowed or returned to policyholders;

9.  Past expenses within and outside this state;

10.  Prospective expenses within and outside this state;

11.  Existence of classification rates for a given risk;

12.  Investment income within and outside this state;

13.  Rarity or peculiarity of the risks within and outside this state;

14.  In the case of workers' compensation rates, differences in the hazard levels of different geographical regions of the state;

15.  All other relevant factors within and outside this state; and

16.  Whether existing rates continue to meet the standards of this article.

B.  The Board shall determine the weight to be accorded each of the factors contained in subsection A of this section.

C.  Past or prospective expenses within or outside this state pursuant to paragraphs 9 and 10 of subsection A of this section shall not include prohibited expenses for advertising or prohibited expenses for membership in organizations.

1.  For the purpose of this subsection:

a. "prohibited expenses for advertising" means the cost of advertising in any media the purpose of which is to influence legislation or to advocate support for or opposition to a candidate for public office;

b. "prohibited expenses for advertising" shall not mean:

(1) any communication to customers and the public of information regarding an insurer's insurance products,

(2) any communication to customers and the public of safety, safety education or loss prevention information,

(3) periodic publications or reports to stockholders or members required by the certificate or bylaws of the insurer,

(4) any communication with customers and the public which provides instruction in the use of the insurer's products and services, or

(5) any communication with customers and the public for giving notice or information required by law or otherwise necessary;

c. "prohibited expenses for membership" means the cost of membership in any organization which conducts substantial efforts, including but not limited to prohibited expenses for advertising, the purpose of which is to influence legislation or to advocate support for or opposition to a candidate for public office; and

d. "prohibited expenses for membership" shall not mean the cost of membership in rating organizations or other organizations the primary purpose of which is to provide statistical information on losses.

2.  The Board shall promulgate rules for the implementation of this subsection.

Added by Laws 1987, c. 210, § 18, eff. July 1, 1987.  Amended by Laws 1993, c. 349, § 23, eff. Sept. 1, 1993; Laws 1994, c. 129, § 3, eff. Sept. 1, 1994; Laws 1997, c. 418, § 34, eff. Nov. 1, 1997; Laws 2004, c. 519, § 6, eff. Nov. 1, 2004.

§36-902.3.  Workers' compensation.

A.  Workers' compensation premiums shall be calculated on a basis that, as nearly as is practicable, after the effects of experience rating and other applicable rating plans have been considered, the sum of expected losses and expected expenses as a percentage of premium shall be the same for high and low wage-paying employers in the same job classification.

B.  The State Board for Property and Casualty Rates and the Board of Managers of the State Insurance Fund shall:

1.  Determine the extent to which high wage-paying employers are paying premiums higher than those which would produce the same ratio of expected losses and expenses to premiums as for employers paying lower wages;

2.  Determine whether this effect is primarily seen in certain types of job classifications;

3.  Investigate alternatives and modifications to the current method of computing workers' compensation premiums, including wage rate recognition plans used in other states, split classifications, wage rate caps, and hours worked;

4.  Conduct a hearing or hearings on this matter, including consideration of other alternatives; and

5.  Adopt rules by January 1, 1996, to become effective on July 1, 1996, unless disapproved by the Legislature, to equalize, as nearly as is practicable, expected losses and expenses as a percentage of workers' compensation premiums for high and low wage-paying employers in the same job classification.  If the effect is found to be primarily seen in certain types of job classifications, the rules shall be adopted to apply only to such types of job classifications.  The adopted rules shall be subject to legislative review and shall be promulgated as permanent rules pursuant to the Administrative Procedures Act.  The agency rule report required by the Administrative Procedures Act shall include a rule impact statement together with an actuarial analysis of the proposed rule describing in detail the classes of persons who most likely will be affected by the proposed rules; the classes of persons who will benefit from the adopted rules; and the probable economic impact of the proposed rules upon the affected classes of persons.  The actuarial analysis shall be prepared by an independent actuary selected by the State Board of Property and Casualty Rates.  The rules shall not be invalidated on the ground that the contents of the rule impact statement or the actuarial analysis are insufficient or inaccurate.

C.  The cost of the premium adjustment plan shall be allocated among all employers purchasing workers' compensation insurance from all carriers, including the State Insurance Fund.

Added by Laws 1994, 2nd Ex. Sess., c. 1, § 3, emerg. eff. Nov. 4, 1994.

§36-902.4.  Use of workers' compensation insurance rates prior to filing - Licensed rating organization - Required filings.

A.  Rates for workers' compensation insurance may be used before being filed with the Insurance Department; provided, a rate shall be filed with the Department within thirty (30) days of initial use.  The rate shall stay in effect unless the Department reviews and disapproves the filing.

B.  Each licensed rating organization must file with the Department every manual of classification, every manual of rules and advisory rates, pure premium which has been fully adjusted and fully developed, every rating plan and modifications of any of the foregoing it intends to recommend for use no later than thirty (30) days after they take effect.  Further, each licensed rating organization must file with the Department the rate classification system, all rating rules, rating plans, policy forms, and underwriting rules or similar materials, and each modification of any of the foregoing which it requires its members and subscribers to adhere to no later than thirty (30) days before such filings or modifications are to take effect.

Added by Laws 2005, 1st Ex.Sess., c. 1, § 2, eff. July 1, 2005.

§36903.  Filing rates, rating plans, classifications, schedules, loss costs and other supplementary rate information - Procedure for approval or disapproval.

A.  1.  Every insurance company governed by the provisions of this act shall file with the Board, either directly or through a licensed rating organization of which it is a member or subscriber, all rates and rating plans and classifications, class rates, rating schedules, loss cost and all other supplementary rate information and every modification of any of the foregoing, which it uses or proposes to use in this state except as otherwise provided in this section.

2.  The Board shall send a notification of filing of rates to any person who annually requests, in writing, to be notified of filings pursuant to regulation of the Board.

3.  The Attorney General shall be notified within ten (10) days, in writing, of each:

a. filing of rates, whether for prior approval or for immediate use, and

b. certification of completion of a filing.

4.  The Attorney General shall be notified at least ten (10) days in advance, in writing, of each:

a. meeting of the Board, and

b. hearing conducted by the Board.

B.  Rates, rating plans, classifications, schedules, loss cost and other information shall be deemed approved ninety (90) calendar days following certification of completion of the filing as provided in this act unless, within the ninety-calendarday period:

1.  The Board by majority vote, approves, disapproves or approves with modification, the filing at one of its scheduled meetings or hearings;

2.  The Board orders a formal hearing on the filing; or

3.  The Board or the Commissioner, if a quorum of the Board is not available at the next regularly scheduled meeting, extends this period for one additional ninety-calendarday period.

C.  Nothing in this act shall be construed to require any filing for approval of rates, rating plans, classifications, schedules, loss cost and other information approved by the Board prior to July 1, 1987.

D.  Any formal hearing ordered by the Board shall be completed and a written order on the filing issued by the Board within one hundred twenty (120) calendar days from the date of the order setting the formal hearing, or the filing shall be deemed approved at the expiration of the one-hundred-twenty-day period.

E.  Rates or risks which are not by general custom of the business, or because of rarity or peculiar characteristics, written according to normal classification or rating procedure and which cannot be practicably filed before they are used, may be used before being filed.  The Board may make such examination as it may deem advisable to ascertain whether any such rates meet the requirements of this act.

F.  Whenever it shall be made to appear to the Board, either from its own information or from complaint of any party alleging to be aggrieved thereby, that there are reasonable grounds to believe that the rates on any or on all risks or classes of risks or kinds of insurance within the scope of this article are not in accordance with the terms of this act, it shall be the duty of the Board to investigate and determine whether or not any or all of such rates meet the requirements of this act.

G.  When investigating rates to determine whether or not they comply with the provisions of this act, the previously approved filing shall not be changed, altered, amended, or held in abeyance until after completion of the investigation and an opportunity for hearing in accordance with the provisions of this article.  Following such hearing, the Board shall enter its order in accordance with the provisions of this act.  The effective date of such order shall not be less than thirty (30) days nor more than sixty (60) days after the date of the order unless the Board determines that, in the public interest, a shorter or longer period is appropriate; provided, the filer has adequate time to implement such rate change.  Any such order shall apply prospectively only and shall not affect premiums collected on new or renewal policies issued prior to the effective date of this order.

H.  Under such rules as it shall adopt, the Board may, by written order, suspend or modify the requirements of filing as to any kind of insurance, subdivision or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used.  Such orders, rules and regulations shall be made known to insurers and rating organizations affected thereby.  The Board may make such examination as it may deem advisable to ascertain whether any rates affected by such order meet the standards set forth in this act.  This subsection shall not apply to workers' compensation filings.

I.  If the Board finds that a filing does not meet the requirements of this act, it shall send to the insurer or rating organization which made such filing, written notice of disapproval of such filing, specifying therein in what respects it finds that such filing fails to meet the requirements of this act and stating that such filing shall not become effective to the extent disapproved.

Added by Laws 1957, p. 244, § 903, operative July 1, 1957.  Amended by Laws 1970, c. 314, § 1, emerg. eff. April 27, 1970; Laws 1982, c. 59, § 1, operative Oct. 1, 1982; Laws 1987, c. 210, § 19, eff. July 1, 1987; Laws 1988, c. 291, § 3, eff. Nov. 1, 1988; Laws 1991, c. 204, § 10, eff. Sept. 1, 1991; Laws 1994, c. 129, § 4, eff. Sept. 1, 1994; Laws 1997, c. 418, § 35, eff. Nov. 1, 1997; Laws 2001, c. 363, § 8, eff. July 1, 2001; Laws 2004, c. 519, § 7, eff. Nov. 1, 2004; Laws 2005, c. 1, § 36, emerg. eff. March 15, 2005; Laws 2005, c. 129, § 5, eff. Nov. 1, 2005.

NOTE:  Laws 2004, c. 274, § 6 repealed by Laws 2005, c. 1, § 37, emerg. eff. March 15, 2005.

§36-903.1.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-903.2.  Workplace safety plans - Expenses of implementation - Prohibition of increase of rate filings or reimbursement.

A.  No insurance company shall request and the State Board for Property and Casualty Rates shall not approve an increase for the expense portion of insurance company rate filings based upon the requirements of Sections 11 through 14 of this act.

B.  The State Insurance Fund shall not request and its Board of Managers shall not approve reimbursement for expenses based upon the requirements of Sections 11 through 14 of this act above the limitation on expenses of administration of the State Insurance Fund specified in Section 139 of Title 85 of the Oklahoma Statutes.

Added by Laws 1994, 2nd Ex. Sess., c. 1, § 15, emerg. eff. Nov. 4, 1994.

§36904.  Inspection of filed rates; information to insured; proceedings by aggrieved persons; false or misleading information; withholding policy or evidence.

A.  All schedules and insurance rates and supporting information filed in accordance with the provisions of this article shall be open to inspection to the public after such filings are made.

B.  Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate.

C.  Every rating organization and every insurer which makes its own rates shall provide within the state reasonable means whereby any person, aggrieved by the application of its rating system, may be heard, in person or by his authorized representative, on his written request to revise the manner in which such rating system has been applied in connection with the insurance afforded him.  If the rating organization or insurer fails to grant or reject such request, within thirty (30) days after it is made, this applicant may proceed in the same manner as if his application had been rejected.  Any party affected by the action of such rating organization or such insurer on such request may, within thirty (30) days after written notice of such action, appeal to the Board, which, after a hearing held upon not less than ten (10) days written notice to the appellant and to such rating organization or insurer, may modify, affirm or reverse such action.

D.  No insurer, agent, broker, or rating organization may willfully withhold required information from or give false or misleading information to the Board.

E.  No insurer, agent, or broker shall fail to furnish to an insured any policy or comparable evidence of insurance to which the insured is entitled.

Amended by Laws 1987, c. 210, § 20, eff. July 1, 1987.

§36905.  Cooperation by insurers; membership in rating organization not required.

A.  Subject to the provisions of this article and when licensed by the Board, two or more insurers may cooperate or act in concert with each other:

1.  As a rating organization, for the purpose of making rates, rating plans, or rating systems.  No insurer or group of insurers under the same general management and control shall be deemed to be a rating organization; and

2.  As an advisory organization, for the purpose of preparing policy forms, making underwriting rules, surveys, or inspections incident to but not including the making of rates, rating plans or rating systems, or collecting and furnishing to insurers or rating organizations loss or expense statistics or other statistical data, and acting in an advisory as distinguished from a rate making capacity.

B.  Subject to the provisions of this article, two or more insurers may cooperate or act in concert with each other:

1.  As a group or fleet of insurers operating under the same general management and control, for the purpose of conducting a complete insurance service; or

2.  As a group, association, or other organization for the purpose of joint underwriting or joint reinsurance, or of equitable apportionment and proper rating of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods.

C.  No insurer shall be required by this law to be a member or subscriber of any rating organization or stamping bureau.

Amended by Laws 1987, c. 210, § 21, eff. July 1, 1987.

§36906.  Group, associations and organizations; duties; licensing; adherence to filings.

A. Every group, association, or other organization of insurers authorized to act as such under the terms of this article, except groups or fleets described in subsections C and D of Section 905 shall file with the Board (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business; (2) a list of its members and subscribers, if any; (3) the name and address of a resident of the state upon whom notices or orders of the Board or process affecting it may be served; and shall notify and file with the Board promptly any change in the foregoing.

B.  No group, association, or organization shall engage in any unfair or unreasonable practice in the conduct of its business.

C.  No rating organization shall conduct its business with respect to insurance on risks located within the state without a license from the Board.  To obtain such a license, a rating organization shall, in addition to the matters specified in subsection A of this section, supply to the Board a statement relating to its qualifications as a rating organization and its ability adequately to administer the rates, rules and regulations which it may make in behalf of its members and subscribers.  No rating organization shall be licensed in this state unless it execute and file with the Board its permission for any of its members to deviate from its rate, in accordance with subsection F of this section.

If the Board finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization, it shall forthwith issue a license specifying the kinds of insurance and subdivisions thereof for which the applicant is authorized to act as a rating organization, but if the Board does not so find within thirty (30) days after it has received such application, it shall at the request of the applicant, give the applicant a full hearing.

Licenses issued pursuant to this section shall remain in effect until suspended or revoked by the Board unless voluntarily surrendered by the rating organization.  The fee for said license shall be Twentyfive Dollars ($25.00).

The license of any rating organization may be suspended or revoked by the Board for failure to comply with this law or for incompetence or untrustworthiness.  The Board shall not revoke or suspend the license of any rating organization until it has given it not less than thirty (30) days notice of the proposed revocation or suspension and of the grounds alleged therefor and has afforded the rating organization an opportunity to be heard.  In lieu of revoking or suspending the license of any rating organization after hearing and for the causes named herein, the Board may subject such rating organization to a penalty of not more than Two Hundred Fifty Dollars ($250.00) when in its judgment it finds that the public interest would be best served by the continued operation of the rating organization.

D.  Every licensed rating organization shall, subject to reasonable rules and regulations, permit any insurer not a member to be subscriber to its rating services for any kind of insurance, or subdivision thereof for which it is authorized to act; shall give notice of changes in such rules and regulations to its subscribers; and shall furnish its rating services without discrimination to its members and subscribers.

E.  No licensed rating organization shall adopt any rule, effect any agreement, or take any action contrary to or inconsistent with the provisions of this law or which would have the effect of prohibiting, restricting, or regulating the payment or allowance by any of its members or subscribers of dividends, savings, or unabsorbed premium deposits; nor practice or sanction any plan or act of boycott, coercion, or intimidation; nor enter into or sanction any contract or act by which any person is restrained from lawfully engaging in the business of insurance.

F.  Every member of or a subscriber to a licensed rating organization shall adhere to the filings made on its behalf by such organization except that any such member or subscriber may deviate from such filing if it has filed with the rating organization and with the Board, at least fifteen (15) days before the effective date thereof, the deviation to be applied and the information upon which such deviation is based.  The Board shall disapprove such deviation if it finds that the deviation to applied would not be uniform in its application or would be inconsistent with the provisions of this article.

§36907.  General powers of Board.

In addition to any powers hereinbefore expressly enumerated in this law, the Board shall have full power and authority to enforce by regulations, orders, or otherwise all and singular, the provisions of this law, and the full intent thereof.  In particular it shall have the authority and power:

1.  To examine all records of insurers, advisory organizations and rating organizations and to require any insurer, agent, broker, advisory organization, and rating organization to furnish under oath such information as it may deem necessary for the administration of this law.  The expense of such examination shall be paid by the insurer, advisory organization, or rating organization examined.  In lieu of such examination the Board may, in its discretion, accept a report of examination made by any other insurance supervisory authority;

2.  To make and enforce such reasonable orders, rules, and regulations as may be necessary in making this law effective, but such orders, rules and regulations shall not be contrary to or inconsistent with the provisions of this law; and

3.  To issue an order, after a full hearing to all parties in interest requiring any insurer, group, association, or organization of insurers and the members and subscribers thereof to cease and desist from any unfair or unreasonable practice.

Amended by Laws 1987, c. 210, § 22, eff. July 1, 1987.

§36907.1.  Monitoring and examination of rates and rating organizations.

A.  The Board shall monitor and examine the adequacy of rates of any insurer and rating organization in this state.  In so doing, the Board shall:

1.  Utilize existing relevant information, analytical systems and other sources; or

2.  Cause or participate in the development of new relevant information, analytical systems and other sources.

B.  The Board may require the maintenance and submission of records, memoranda or information relating to rates from such insurers and rating organizations.  The Board or any authorized representative of the Board may examine any such record, memoranda or information concerning rates.  The application for the acceptance of any license or permit issued pursuant to the provision of this title shall be deemed consent for the inspection and examination of such records, memoranda or information.

C.  The Board shall conduct such monitoring and examination required pursuant to this section within the Insurance Department, at the place of business of such insurers and rating organizations, in cooperation with other state insurance departments, through outside contractors or in any other appropriate manner.

D.  The cost of such examination and monitoring shall be assessed against insurers and rating organizations on an equitable and practical basis established, after hearing, in a rule promulgated by the Board.

E.  The monitoring and examinations required pursuant to the provisions of this section, shall be conducted in a reasonably economical manner.

F.  Any monies collected from administrative fees, fines, penalties and assessments against insurers and rating organizations pursuant to this act shall be deposited to the credit of the Insurance Commissioner's Revolving Fund for the purpose of carrying out and enforcing the provisions of this article.

Added by Laws 1985, c. 236, § 4, emerg. eff. July 8, 1985. Amended by Laws 1987, c. 210, § 23, eff. July 1, 1987.

§36-908.  Administrative penalties; suspension of licenses.

The State Board for Property and Casualty Rates may, if it finds that any person or organization has violated the provisions of any statute for which the Board has jurisdiction, impose a penalty of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) for each such violation.  Such penalties may be in addition to any other penalty provided by law.

No penalty shall be imposed except upon a written order of the Board, stating its findings made after a hearing held not less than ten (10) days after written notice to a person or organization alleged to have violated any statute for which the Board has jurisdiction specifying the alleged violation.

Added by Laws 1957, p. 247, § 908.  Amended by Laws 1983, c. 68, § 8, eff. Nov. 1, 1983; Laws 1987, c. 210, § 24, eff. July 1, 1987;  Laws 1997, c. 418, § 36, eff. Nov. 1, 1997.

§36924.1.  Automobile or motorcycle accident prevention course for certain individuals  Reduction of premium charges.

A.  Any schedule of rates or rating plan for automobile or motorcycle liability and physical damage insurance submitted to or filed with the State Insurance Commissioner shall provide for an appropriate reduction in premium charges for those insured persons for a three-year period after successfully completing a motor vehicle accident prevention course which shall include but not be limited to an automobile or motorcycle accident prevention course meeting the criteria established by the Department of Public Safety.  Provided, however, there shall be no reduction in premiums for a selfinstructed course or a course which does not provide for actual classroom or field driving instruction for a minimum number of hours as determined by the Department of Public Safety.  Provided further, there shall be no reduction in premiums for a course attended pursuant to a court order in connection with a motor vehicle violation or an alcohol or drugrelated offense.

B.  All insurance companies writing automobile or motorcycle liability and physical damage insurance in this state shall allow an appropriate reduction in premium charges to all eligible persons pursuant to this section.

C.  The approved course shall be taught by instructors approved by the Department of Public Safety.

D.  Upon successfully completing the approved course, each participant shall be issued by the sponsoring agency of the course, a certificate which shall be the basis of qualification for the discount on insurance.

E.  Each participant shall successfully complete an approved course each three (3) years to continue to be eligible for the discount on insurance.

F.  An approved course pursuant to this section shall provide at least six (6) hours of instruction.

Added by Laws 1985, c. 122, § 1, eff. Jan. 1, 1986.  Amended by Laws 1990, c. 297, § 1, eff. Sept. 1, 1990; Laws 1991, c. 204, § 11, eff. Sept. 1, 1991; Laws 1995, c. 138, § 1, eff. Nov. 1, 1995; Laws 2002, c. 49, § 1, eff. Nov. 1, 2002; Laws 2004, c. 519, § 8, eff. Nov. 1, 1004.

§36924.2.  Rating plans for workers' compensation selfinsureds  Reduced premium charges for successful participation in occupational safety and health programs  Qualification  Certificate  Records  Review of premium credit program.

A.  Any rate, schedule of rates or rating plan for workers' compensation insurance submitted to or filed with the State Board for Property and Casualty Rates, or fixed by the Board of Managers of CompSource Oklahoma, and premiums, by whatever name, for workers' compensation for selfinsureds except for group selfinsured associations shall provide for an appropriate reduction in premium charges, by whatever name, for those eligible insured employers who have successfully participated in the occupational safety and health consultation, education and training program administered by the Commissioner of the Department of Labor pursuant to Section 414 of Title 40 of the Oklahoma Statutes.

B.  All insurance companies writing workers' compensation insurance in this state, including CompSource Oklahoma, and all selfinsureds providing workers' compensation insurance except for group selfinsured associations, shall allow an appropriate reduction in premium charges to all eligible employers who qualify for the reduction pursuant to the provisions of this section.

C.  Eligible employers shall be those employers:

1.  Who are insured by an insurance company writing workers' compensation insurance in this state;

2.  Who are selfinsured; or

3.  Who are insured by CompSource Oklahoma.

D.  In order to qualify for the reduction in workers' compensation insurance premium, an employer shall successfully participate annually in the occupational safety and health consultation, education and training program administered by the Department of Labor.  Successful participation shall be defined as:

1.  Undergoing a safety and health hazard survey of the workplace, including an evaluation of the employer's safety and health program and onsite interviews with employees by the Department's consultant;

2.  Correcting all hazards identified during the onsite visit within a reasonable period of time as established by the Department;

3.  Establishing an effective workplace safety and health program and implementing program provisions within a reasonable period of time as established by the Department.  The program shall include:

a. demonstration of management commitment to worker safety and health,

b. procedures for identifying and controlling workplace hazards,

c. development and communication of safety plans, rules and work procedures, and

d. training for supervisors and employees in safe and healthful work practices;

4.  Reducing by onethird (1/3) or more the extent to which the lost workday case rate, as measured by the Department of Labor, was above the national average for the industry at the time the employer elected to participate in the occupational safety and health consultation, education and training program, or maintaining a rate at or below the national average for the industry; and

5.  Documenting a reduction in workers' compensation claims for the preceding year by showing one of the following:

a. a ten percent (10%) reduction in the dollar amount of claims,

b. a ten percent (10%) reduction in the severity of claims, or

c. no reported claims,

as a result of attending the occupational safety and health consultation, education and training program administered by the Department of Labor.

E.  1.  Upon successful participation in the occupational safety and health consultation, education and training program as defined in subsection D of this section, an employer shall be issued a certificate by the Commissioner of the Department of Labor which shall be the basis of qualification for the reduction in workers' compensation insurance premium, by whatever name.  The certificate shall qualify the employer for a premium reduction for a oneyear period.

2.  Upon issuance of a certificate to an employer, the Commissioner of the Department of Labor shall mail a copy of the certificate to the employer's insurer.  Any insurer required by this section to allow an appropriate reduction in premium charges to a qualified employer which willfully fails to allow such reduction after receiving a copy of the certificate shall be subject, after notice and hearing, to an administrative fine, imposed by the Insurance Commissioner, which shall be not less than Ten Thousand Dollars ($10,000.00) or three times the amount of the premium reduction, whichever is greater.  The Insurance Commissioner shall promulgate rules necessary to carry out the provisions of this paragraph.

F.  The Insurance Commissioner, the Administrator of the Workers' Compensation Court and the CompSource Oklahoma President and Chief Executive Officer shall maintain records documenting reductions in workers' compensation insurance premiums granted pursuant to this section and shall make an annual report of such reductions to the President Pro Tempore of the Senate and the Speaker of the House of Representatives by May 1 of each year.  Insurers shall report such premium reductions in their annual statement.

G.  CompSource Oklahoma shall instruct its actuary to continually review the insurance premium credit program, developed and implemented pursuant to Section 142a of Title 85 of the Oklahoma Statutes, to determine if the program is detrimental to the financial stability of CompSource Oklahoma.  If the actuary determines that the program contributes detrimentally to the financial stability of CompSource Oklahoma, the actuary shall immediately recommend to the CompSource Oklahoma President and Chief Executive Officer that the safety premium reduction cease for a oneyear period.

Added by Laws 1988, c. 317, § 1, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 2, § 1, eff. Sept. 1, 1990; Laws 1993, c. 349, § 24, eff. Sept. 1, 1993; Laws 1994, c. 129, § 5, eff. Sept. 1, 1994; Laws 2002, c. 50, § 1, eff. Nov. 1, 2002.

§36-924.3.  Appeals of rating classification.

The State Board for Property and Casualty Rates shall adopt rules and regulations creating a procedure for an employer to appeal its rating classification for workers' compensation insurance to the Board.  Any hearings pursuant to this procedure shall be subject to the Administrative Procedures Act.

Added by Laws 1990, c. 283, § 21, eff. Sept. 1, 1990.

§36928.  Rating organizations.

A.  Every group, corporation, unincorporated association, organization of insurers, partnership or individual, whether located within or outside this state, may make application to the Board for license as a rating organization for such kinds of insurance, or subdivision or class of risk or a part or combination thereof as are specified in its application and shall file:  (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business, (2) a list of its members and subscribers, (3) the name and address of a resident of this state upon whom notices or orders of the Board or process affecting such rating organization may be served, and (4) a statement of its qualifications as a rating organization.  If the Board finds that the applicant is competent, trustworthy and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association, or certificate of incorporation and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of law, it may issue a license specifying the kinds of insurance, or subdivision or class of risk, or part or combination thereof, for which the applicant is authorized to act as a rating organization.  Every such application shall be granted or denied in whole or in part by the Board within ninety (90) days of the date of its filing with it. Licenses pursuant to this section shall remain in effect for one (1) year until suspended or revoked by the Board.  The fee for said license shall be Five Hundred Dollars ($500.00).

B.  Licenses issued pursuant to this section may be suspended or revoked by the Board, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this section. The Board shall not revoke or suspend the license of any rating organization until it has given not less than thirty (30) days' notice of the proposed revocation or suspension and of the grounds alleged therefor.  In lieu of revoking or suspending a license, the Board may impose a penalty of not more than One Hundred Dollars ($100.00) for each violation.  Each day such violation continues shall constitute a separate offense.

C.  Every rating organization shall notify and file promptly with the Board every change in:  (1) its constitution, its articles of agreement or association, or its certificate of incorporation and its bylaws, rules and regulations governing the conduct of its business, (2) its list of members and subscribers, and (3) the name and address of the resident of this state designated by it upon whom notices or orders of the Board or process affecting such rating organization may be served.

D.  Subject to rules and regulations which have been approved by the Board as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any kind of insurance, subdivision or class of risk, or a part or combination thereof, for which it is authorized to act as a rating organization.  Notice of proposed changes in such rules and regulations shall be given to subscribers.  Each rating organization shall furnish its rating services without discrimination to its members and subscribers.  The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber shall, at the request of any subscriber or any such insurer, be reviewed by the Board at a hearing held upon at least ten (10) days' written notice to such rating organization and to such subscriber or insurer.  If the Board finds that such rule or regulation is unreasonable in its application to subscribers, it shall order that such rule or regulation shall not be applicable to subscribers.  If the rating organization fails to grant or reject an insurer's application for subscribership within thirty (30) days after it was made, the insurer may request a review by the Board as if the application had been rejected.  If the Board finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, it shall order the rating organization to admit the insurer as a subscriber.  If it finds that the action of the rating organization was justified, it shall make an order affirming its action.

E.  No rating organization shall adopt any rule or effect any agreement, or take any action contrary to or inconsistent with the provisions of this act or the effect of which would be, to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers; nor practice nor sanction any plan or act of boycott, coercion, or intimidation; nor enter into nor sanction any contract or act by which any person is restrained from lawfully engaging in the business of insurance.

F.  Cooperation among rating organizations or among rating organizations and insurers in ratemaking or in other matters within the scope of this act is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this act which are applicable to filings generally.  The Board may review such cooperative activities and practices and if, after a hearing, it finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, it may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, and require the discontinuance of such activity or practice.

G.  Any rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission.  Such rules shall contain a provision that in the event any insurer does not, within ninety (90) days, furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization, it shall be the duty of the rating organization to notify the Board thereof.  All information so submitted for examination shall be confidential.

H.  Any rating organization may subscribe for or purchase actuarial, technical or other services, and such services shall be available to all members and subscribers without discrimination.

Amended by Laws 1987, c. 210, § 25, eff. July 1, 1987.

§36929.  Adherence to filings of rating organization - Deviations.

Every member of, or subscriber to, a licensed rating organization may adhere to the filings made on its behalf by such organization, except that any such member or subscriber may deviate from such filings as authorized herein if it has filed with the rating organization and with the Board, the deviation to be applied and information necessary to justify the deviation, provided such deviation, other than direct deviations as are authorized by this act, is approved by the Board.  If approved, the deviation shall remain in force until such approval is withdrawn by the insurer with the approval of the Board when required.  The Board shall approve any such deviation requiring Board action unless it finds that the deviation to be applied would not be uniform in its application or would be inconsistent with the provisions of this act, but unless it approves the deviation within thirty (30) days it shall, within a reasonable time, grant a hearing to the applicant at the applicant's request.

Added by Laws 1980, c. 322, § 23, eff. Jan. 1, 1981.  Amended by Laws 1987, c. 210, § 26, eff. July 1, 1987; Laws 2001, c. 363, § 9, eff. July 1, 2001; Laws 2004, c. 519, § 9, eff. Nov. 1, 2004.

§36930.  Appeals from actions or decisions of rating organization.

Any member or subscriber of a rating organization may appeal to the Board from the action or decision of such rating organization in approving or rejecting any proposed change in, or addition to, the filings of such rating organization and the Board shall, after a hearing held upon not less than ten (10) days' written notice to the appellant and to the rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal, or if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, it may, in the event it finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with its findings, within a reasonable time after the issuance of such order.

Amended by Laws 1987, c. 210, § 27, eff. July 1, 1987.

§36931.  Advisory organizations.

A.  Every group, association or other organization of insurers or rating organizations, whether located within or outside this state, which assists insurers who make their own filings by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which do not make rate filings under this act, shall be known as an advisory organization.

B.  Every advisory organization shall file with the Board:

1.  A copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws, rules and regulations governing its activities;

2.  A list of its members;

3.  The name and address of a resident of this state upon whom notices or orders of the Board, or process issued at its direction, may be served; and

4.  An agreement that the Board may examine such advisory organization in accordance with the provisions of this act.

C.  If, after a hearing, the Board finds that the furnishing of such information, or assistance, involved any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this act, it may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, and require the discontinuance of such act or practice.

D.  No insurer which makes its own filings, nor any rating organization shall support its filings by statistics, or adopt ratemaking recommendations, furnished to it by an advisory organization which has not complied with this section, or with an order of the Board involving such statistics or recommendations issued under subsection C of this section.  If the Board finds such insurer or rating organization to be in violation of this subsection it may issue an order requiring the discontinuance of such act or practice.

Amended by Laws 1987, c. 210, § 28, eff. July 1, 1987.

§36932.  Joint underwriting or joint reinsurance.

A.  Every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance, shall be subject to regulation with respect thereto, as herein provided, subject, with respect to joint underwriting, to all other provisions of this act, and with respect to joint reinsurance as provided in this act.

B.  If, after a hearing, the Board finds that any activity or practice of any such group, association or other organization, is unfair or unreasonable, or otherwise inconsistent with the provisions of this act, it may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, and require the discontinuance, within a reasonable time under the circumstances, of such act or practice.

Amended by Laws 1987, c. 210, § 29, eff. July 1, 1987.

§36933.  Periodic examination of organizations and groups.

A.  The Board shall, at least once in five (5) years, make or cause to be made an examination of each rating organization licensed in this state as provided in this act, and it may, as often as it may deem expedient, make or cause to be made an examination of each advisory organization referred to in this act, and of each group, association, or other organization, referred to in this act.  The reasonable cost of any such examination shall be paid by the rating organization, advisory organization, group, or other organization, examined upon presentation of a detailed account of such costs.

B.  The officers, managers, agents and employees of such rating organization, advisory organization, group, association or other organization may be examined, at any time, under oath, and shall exhibit all books, records, accounts, documents or agreements governing its method of operation.

C.  In lieu of any such examination the Board may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state.

Amended by Laws 1987, c. 210, § 30, eff. July 1, 1987.

§36934.  Statistics and data; rules and regulations.

A.  The Board shall promulgate rules and statistical plans adapted to each of the rating systems on file, which may be modified, from time to time, and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available, at least annually, in such form and detail as may be necessary to aid it in determining whether rating systems comply with the standards set forth in this act.

1.  Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible to determination by a prorating of countrywide expense experience.

2.  In promulgating such rules and plans, the Board shall give due consideration to the rating system on file and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states.

3.  No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it.

4.  The Board may designate one or more rating organizations or other agencies to assist it in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the Board, to insurers and rating organizations.

B.  Reasonable rules and plans may be promulgated by the Board for the interchange of data necessary for the application of rating plans.

C.  In order to further uniform administration of rate regulatory laws, the Board and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers and rating organizations in other states and may consult with them with respect to ratemaking and the application of rating systems.

D.  The Board may make reasonable rules and regulations necessary to effect the purposes of this act.

Amended by Laws 1987, c. 210, § 31, eff. July 1, 1987.

§36-935.  Withholding or giving false or misleading information - Violations - Penalties.

A.  No person shall willfully withhold information from, or knowingly give false or misleading information to, the Board, or any statistical agency designated by the Board, or any rating organization, which will affect the rates or premiums chargeable under this act.

B.  A person convicted of violating this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment for not more than three (3) years or by both such fine and imprisonment.

Added by Laws 1980, c. 322, § 29, eff. Jan. 1, 1981.  Amended by Laws 1987, c. 210, § 32, eff. July 1, 1987; Laws 1997, c. 133, § 446, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 328, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 446 from July 1, 1998, to July 1, 1999.

§36-936.  Suspension or revocation of license.

A.  The Board may suspend the license of any rating organization which fails to comply with an order of the Board within the time limit established by such order, or any extension thereof which the Board may grant.  The Board shall not suspend the license of any rating organization for failure to comply with an order until the time prescribed for judicial review has expired or if an action for judicial review has been commenced, until the order has been affirmed or the action has been dismissed.  The Board may determine when a suspension of license shall become effective and when it shall terminate, unless it modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

B.  No license shall be suspended or revoked except upon a written order of the Board, stating its findings of fact and conclusions of law, made after a hearing held upon not less than ten (10) days' written notice to the person or legal entity, specifying the alleged violation.

Added by Laws 1980, c. 322, § 30, eff. Jan. 1, 1981.  Amended by Laws 1987, c. 210, § 33, eff. July 1, 1987; Laws 1997, c. 418, § 37, eff. Nov. 1, 1997.

§36937.  Hearing on order or decision by Board made without a hearing  Appeal to Supreme Court.

A.  Any insurer or rating organization aggrieved by any order or decision of the Board, made without a hearing, may, within thirty (30) days after notice of the order to the insurer or organization, make written request to the Board for a hearing thereon.  The Board shall hear such party or parties within twenty (20) days after receipt of such request and shall give not less than ten (10) days' written notice of the time and place of the hearing.  Within fifteen (15) days after such hearing, the Board shall affirm, reverse or modify its previous action, specifying its reasons therefor. Pending such hearing and decision thereon, the Board may suspend or postpone the effective date of its previous action.

B.  Nothing contained in this act shall require the observance at any hearing, of formal rules of pleading or evidence.

C.  Except as otherwise provided in this act, any order or decision of the State Board for Property and Casualty Rates made pursuant to this act shall be subject to review by appeal to the Supreme Court of Oklahoma at the instance of any party in interest. Such party in interest may appeal from such order or decision by filing with the Clerk of the Supreme Court, within thirty (30) days from the date of such order or decision, a petition in error with a copy of the order or decision appealed from.  The time limit prescribed herein for filing the petition in error may not be extended.  The Supreme Court shall prescribe, by rule, the manner in which the record of the proceedings, sought to be reviewed, shall be perfected and the time for its completion.  The appeal shall not stay the execution of any order or decision of the Board unless the Supreme Court shall, for cause shown, order that said decision or order be stayed pending such appeal, in which event the Court shall determine the terms and conditions upon which the same shall be stayed; provided, premiums collected prior to the effective date of the order of the Court imposing a stay shall be retained by the insurer unless the Court finds that such premiums were obtained by fraud, or unless otherwise ordered by the Court.

The Court may, in disposing of the issue before it, determine all issues of law and fact, and may modify, affirm or reverse the order or decisions of the Board in whole or in part.

Amended by Laws 1988, c. 28, § 1, eff. Nov. 1, 1988.

§36-940.  Inquiry regarding making claim - Prohibited acts.

No insurer that issues any type of property or casualty insurance policy in this state shall increase premium rates, cancel a policy, or refuse to issue or renew a policy solely on the basis of a policyholder inquiring about making a claim, if the policyholder does not in fact submit a claim.

Added by Laws 2004, c. 32, § 1, eff. Nov. 1, 2004.

§36941.  Certain cancellation, refusal to renew or increase of premium rate for motor vehicle liability or collision insurance policies prohibited  Exemptions.

A.  No insurance carrier who issues motor vehicle insurance policies in this state shall assign driving record points, cancel, refuse to issue or renew, or charge a higher premium rate for any motor vehicle liability or collision insurance policy for the reason that the insured has been involved in a motor vehicle collision and was not at fault.

B.  No insurance carrier who issues motor vehicle insurance policies in this state shall cancel, refuse to issue or renew, or charge a higher premium for any motor vehicle liability or collision insurance policy for the reason that the insured had lower liability limits with a previous insurer without actuarial justification.  This prohibition includes using prior limits for company or tier placement unless the insurer provides actuarial justification.

C.  This section shall not apply to an insured who has been convicted of:

1.  Homicide or assault arising out of the operation of any motor vehicle; or

2.  A violation of Section 11902 or 761 of Title 47 of the Oklahoma Statutes as being impaired by or under the influence of alcohol or intoxicating liquor or who was under the influence of any substance included in the Uniform Controlled Dangerous Substances Act.

Added by Laws 1980, c. 99, § 1, eff. Oct. 1, 1980.  Amended by Laws 1984, c. 254, § 4, eff. Nov. 1, 1984; Laws 1988, c. 27, § 1, eff. Nov. 1, 1988.  Renumbered from § 7508 of Title 47 by Laws 1988, c. 27, § 4, eff. Nov. 1, 1988.  Amended by Laws 2001, c. 363, § 10, eff. July 1, 2001; Laws 2004, c. 519, § 10, eff. Nov. 1, 2004; Laws 2005, c. 1, § 38, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 96, § 1 repealed by Laws 2005, c. 1, § 39, emerg. eff. March 15, 2005.

§36-941.2.  Motor vehicle liability policies - Provision relating to financial responsibility limits of another state or province.

Every motor vehicle liability insurance policy approved by the Insurance Commissioner shall include a provision providing that the financial responsibility limits of another state or province shall be met if so required by the other state and if the financial responsibility limits of the other state or province are higher than those required by the state where the motor vehicle is principally garaged.  The policy does not have to contain the exact wording of this section or any other exact wording.  Language which is substantially similar to this section shall be considered to be in compliance with this section.

Added by Laws 2004, c. 96, § 2, eff. Nov. 1, 2004.

§36942.  Motor vehicle liability or collision policies  Traffic record as basis of determination  Penalties.

Any insurance carrier that issues motor vehicle liability or collision insurance policies in this state shall not establish or apply premium rates, increase premium rates, cancel a policy, or refuse to issue or renew a policy, based on any traffic record maintained by the Department of Public Safety which covers a period of time more than three (3) years prior to the date the insurance carrier makes a determination to take any such action.

Added by Laws 1988, c. 27, § 2, eff. Nov. 1, 1988.  Amended by Laws 2004, c. 519, § 11, eff. Nov. 1, 2004.

§36-943.  Motor vehicle policies - Insurers prohibited from canceling, increasing premium rates or refusing to issue or renew policy based on traffic charges under certain circumstances.

A.  No insurance carrier who issues motor vehicle policies in this state shall use traffic complaints, traffic citations or other legal forms of traffic charges as a basis for cancellation of a motor vehicle insurance policy, increasing premium rates for a motor vehicle insurance policy or refusing to issue or renew a motor vehicle insurance policy, where:

1.  the insured was acquitted of the charge;

2.  the insured was arrested and no charges were filed; or

3.  the insured was arrested and the charges were dismissed.

B.  The Insurance Commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance business in this state of any insurance carrier violating the provisions of this section or may censure the insurer or impose a fine.

Added by Laws 1990, c. 81, § 1, eff. Sept. 1, 1990.

§36-944.  Motor vehicle policies - Restriction on cancellation or increasing rates.

No insurer shall, directly or indirectly, use traffic tickets or convictions for traffic offenses as a basis for cancellation of automobile insurance policies or increasing insurance premium rates for automobile insurance policies where such ticket or conviction is for exceeding the speed limit specified in Article 8 of Chapter 11 of Title 47 of the Oklahoma Statutes, but not exceeding the speed limit previously in force where the violation occurred; nor shall any insurer in any way penalize or adversely affect any insured for any such violation or conviction.

Added by Laws 1974, c. 3, § 2, operative March 4, 1974.  Amended by Laws 1987, c. 25, § 2, emerg. eff. April 15, 1987.  Renumbered from § 11-801b of Title 47 by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.  Amended by Laws 2005, c. 129, § 6, eff. Nov. 1, 2005.

§36-950.  Short title.

This act shall be known and may be cited as the "Use of Credit Information in Personal Insurance Act".

Added by Laws 2003, c. 127, § 1, eff. Nov. 1, 2003.

§36-951.  Application of act.

This act shall apply to personal insurance and not to commercial insurance.  This act shall apply to personal insurance policies either written to be effective or renewed on or after nine (9) months following the effective date of this act.

Added by Laws 2003, c. 127, § 2, eff. Nov. 1, 2003.

§36-952.  Definitions.

As used in this act:

1.  "Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of, any insurance, existing or applied for, in connection with the underwriting of personal insurance;

2.  "Affiliate" means any company that controls, is controlled by, or is under common control with another company;

3.  "Applicant" means an individual who has applied to be covered by a personal insurance policy with an insurer;

4.  "Consumer" means an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy or an applicant for such a policy;

5.  "Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties;

6.  "Credit information" means any credit-related information derived from a credit report, found on a credit report itself, or provided on an application for personal insurance.  Information that is not credit-related shall not be considered "credit information", regardless of whether it is contained in a credit report or in an application, or is used to calculate an insurance score;

7.  "Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing or credit capacity which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement;

8.  "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured; and

9.  "Personal insurance" means private passenger automobile, homeowners, motorcycle, mobile-homeowners and noncommercial dwelling fire insurance policies and boat, personal watercraft, snowmobile and recreational vehicle policies.  Such policies must be individually underwritten for personal, family or household use.  No other type of insurance shall be included as personal insurance for the purpose of this act.

Added by Laws 2003, c. 127, § 3, eff. Nov. 1, 2003.

§36-953.  Use of credit information - Prohibited acts.

An insurer authorized to do business in this state that uses credit information to underwrite or rate risks, shall not:

1.  Use an insurance score that is calculated using income, gender, address, zip code, ethnic group, religion, marital status, or nationality of the consumer as a factor;

2.  Deny, cancel or fail to renew a policy of personal insurance solely on the basis of credit information, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by paragraph 1 of this section;

3.  Base an insured's renewal rates for personal insurance solely upon credit information, without consideration of any other applicable factor independent of credit information;

4.  Take an adverse action against a consumer solely because he or she does not have a credit card account, without consideration of any other applicable factor independent of credit information;

5.  Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer does one of the following:

a. treats the consumer as otherwise approved by the Insurance Commissioner, if the insurer presents information that such an absence or inability relates to the risk for the insurer,

b. treats the consumer as if the applicant or insured had neutral credit information, as defined by the insurer, or

c. excludes the use of credit information as a factor and use only other underwriting criteria;

6.  Take an adverse action against a consumer based on credit information, unless an insurer obtains and uses a credit report issued or an insurance score calculated within ninety (90) days from the date the policy is first written or renewal is issued;

7.  Use credit information unless not later than every thirty-six (36) months following the last time that the insurer obtained current credit information for the insured, the insurer recalculates the insurance score or obtains an updated credit report.  Regardless of the requirements of this subsection:

a. at annual renewal, upon the request of a consumer or the consumer's agent, the insurer shall reunderwrite and rerate the policy based upon a current credit report or insurance score.  An insurer need not recalculate the insurance score or obtain the updated credit report of a consumer more frequently than once in a twelve-month period,

b. the insurer shall have the discretion to obtain current credit information upon any renewal before the thirty-six (36) months, if consistent with its underwriting guidelines, and

c. no insurer need obtain current credit information for an insured, despite the requirements of paragraph 7 of this section, if one of the following applies:

(1) the insurer is treating the consumer as otherwise approved by the Commissioner,

(2) the insured is in the most favorably priced tier of the insurer, within a group of affiliated insurers.  However, the insurer shall have the discretion to order such report, if consistent with its underwriting guidelines,

(3) credit was not used for underwriting or rating such insured when the policy was initially written.  However, the insurer shall have the discretion to use credit for underwriting or rating such insured upon renewal, if consistent with its underwriting guidelines, or

(4) the insurer reevaluates the insured beginning no later than thirty-six (36) months after inception and thereafter based upon other underwriting or rating factors, excluding credit information; and

8.  Use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

a. credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information,

b. inquiries relating to insurance coverage, if so identified on a consumer's credit report,

c. collection accounts with a medical industry code, if so identified on the consumer's credit report,

d. multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty (30) days of one another, unless only one inquiry is considered, and

e. multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty (30) days of one another, unless only one inquiry is considered.

Added by Laws 2003, c. 127, § 4, eff. Nov. 1, 2003.

§36-954.  Reunderwriting and rerating of insured - Refund of overpayment.

If it is determined through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 USC 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of such determination from either the consumer reporting agency or from the insured, the insurer shall reunderwrite and rerate the consumer within thirty (30) days of receiving the notice.  After reunderwriting or rerating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines.  If an insurer determines that the insured has overpaid premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last twelve (12) months of coverage or the actual policy period.

Added by Laws 2003, c. 127, § 5, eff. Nov. 1, 2003.

§36-955.  Disclosure statement.

A.  If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with such application.  Such disclosure shall be either written or provided to an applicant in the same medium as the application for insurance.  The insurer need not provide the disclosure statement required under this section to any insured on a renewal policy, if such consumer has previously been provided a disclosure statement.

B.  Use of the following example disclosure statement constitutes compliance with this section:  "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report.  We may use a third party in connection with the development of your insurance score".

Added by Laws 2003, c. 127, § 6, eff. Nov. 1, 2003.

§36-956.  Adverse action based upon credit information - Notification to consumer.

If an insurer takes an adverse action based upon credit information, the insurer shall:

1.  Provide notification to the consumer that an adverse action has been taken, in accordance with the requirements of the federal Fair Credit Reporting Act, 15 USC 1681m(a); and

2.  Provide notification to the consumer explaining the reason for the adverse action.  The reasons must be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action.  Such notification shall include a description of up to four factors that were the primary influences of the adverse action.  The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet the explanation requirements of this subsection.  Standardized credit explanations provided by consumer reporting agencies or other third-party vendors are deemed to comply with this section.

Added by Laws 2003, c. 127, § 7, eff. Nov. 1, 2003.

§36-957.  Filing of scoring models or other scoring processes.

A.  Insurers that use insurance scores to underwrite and rate risks must file their scoring models or other scoring processes with the Insurance Department.  A third party may file scoring models on behalf of insurers.  A filing that includes insurance scoring may include loss experience justifying the use of credit information.

B.  Any filing relating to credit information is considered trade secret under Section 85 et seq. of Title 78 of the Oklahoma Statutes.

Added by Laws 2003, c. 127, § 8, eff. Nov. 1, 2003.

§36-958.  Indemnification of agents.

An insurer shall indemnify, defend, and hold agents harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of an agent who obtains or uses credit information or insurance scores for an insurer, provided the agent follows the instructions of or procedures established by the insurer and complies with any applicable law or regulation.  Nothing in this section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this section.

Added by Laws 2003, c. 127, § 9, eff. Nov. 1, 2003.

§36-959.  Sale of data or lists by consumer reporting agencies.

A.  No consumer reporting agency shall provide or sell data or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score.  Such information includes, but is not limited to, the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

B.  The restrictions provided in subsection A of this section do not apply to data or lists the consumer reporting agency supplies to the insurance agent from whom information was received, the insurer on whose behalf such agent acted, or such insurer's affiliates or holding companies.

C.  Nothing in this section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.

Added by Laws 2003, c. 127, § 10, eff. Nov. 1, 2003.

§36-981.  Short title and purposes of act.

Short Title and Purposes of Act.

A.  Sections 981 through 998 of this title and Sections 22, 23 and 24 of this act shall constitute a part of the Oklahoma Insurance Code and shall be known and may be cited as the "Property and Casualty Competitive Loss Cost Rating Act".

B.  The purposes of the Property and Casualty Competitive Loss Cost Rating Act are:

1.  To promote price competition among insurers so as to provide rates that are responsive to competitive market conditions;

2.  To protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

3.  To prohibit unlawful price-fixing agreements and other anticompetitive behavior by insurers;

4.  To provide regulatory procedures for the maintenance of appropriate data reporting systems;

5.  To provide regulatory controls in the absence of a competitive marketplace; and

6.  To authorize essential cooperative action among insurers in the ratemaking process and to regulate such activity to prevent practices that substantially lessen competition or create a monopoly.

Added by Laws 1999, c. 83, § 1, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 591, § 12, eff. Nov. 1, 2004.

§36-982.  Definitions.

Definitions.

As used in the Property and Casualty Competitive Loss Cost Rating Act:

1.  "Accepted actuarial standards" means the standards adopted by the Casualty Actuarial Society Statement of Principles regarding property and casualty ratemaking or the Standards of Practice adopted by the Actuarial Standards Board;

2.  "Advisory organization" means any corporation, unincorporated association, partnership or person, whether located inside or outside this state, that is licensed in accordance with Section 991 of this title and which assists insurers in ratemaking-related activities such as enumerated in Section 993 of this title;

3.  "Classification system" or "classification" means the process of grouping risks with similar risk characteristics so that differences in costs may be recognized;

4.  "Commercial risk" means any kind of risk that is not a personal risk;

5.  "Commissioner" means the Commissioner of Insurance of this state;

6.  "Competitive market" means a market which has not been found to be noncompetitive pursuant to Section 984 of this title;

7.  "Developed losses" means losses, including loss adjustment expenses, adjusted using accepted actuarial standards, to eliminate the effect of differences between current payment or reserve estimates and those which are anticipated to provide actual ultimate loss, including loss adjustment expense payments;

8.  "Expenses" means that portion of a rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses and fees;

9.  "Experience rating" means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit or unity modification;

10.  "Joint underwriting" means a voluntary arrangement established to provide insurance coverage for a risk pursuant to which two or more insurers jointly contract with the insured at a price and under policy terms agreed upon between the insurers;

11.  "Loss adjustment expense" means the expenses incurred by the insurer in the course of settling claims;

12.  "Market" means the statewide interaction between buyers and sellers of identical or readily substitutable products that provide insurance protection of identifiable perils to buyers;

13.  "Mass marketed plan" means a method of selling property-liability insurance wherein the insurance is offered to employees of particular employers or to members of particular associations or organizations or to persons grouped in other ways, and the employer or association or other organization has agreed to, or otherwise affiliated itself with, the sale of such insurance to its employees or members;

14.  "Noncompetitive market" means a market for which there is a ruling in effect pursuant to Section 984 of this title that a reasonable degree of competition does not exist;

15.  "Personal risk" means homeowners, tenants, private passenger nonfleet automobiles, manufactured homes and other property and casualty insurance for personal, family or household needs, including any property and casualty insurance that is otherwise intended for noncommercial coverage;

16.  "Pool" means a voluntary arrangement, established on an ongoing basis, pursuant to which two or more insurers participate in the sharing of risks on a predetermined basis.  The pool may operate through an association, syndicate or other pooling agreement;

17.  "Prospective loss costs" means historical aggregate losses and may include loss adjustment expenses, including all assessments that are loss based, projected through development to their ultimate value and through trending to a future point in time;

18.  "Pure premium rate" means that portion of the rate which represents the loss costs per unit of exposure including loss adjustment expense;

19.  "Rate" or "rates" means that cost of insurance per exposure unit whether expressed as a single number or as a prospective loss cost with an adjustment to account for the treatment of expenses, profit, and individual insurer variation in loss experience, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premium;

20.  "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment among them of insurance which may be afforded applicants who are unable to obtain insurance through ordinary methods;

21.  "Special assessments" means guaranty fund assessments, Special Indemnity Fund assessments, Vocational Rehabilitation Fund assessments, and other similar assessments.  Special assessments shall not be considered as either expenses or losses;

22.  "Statistical plan" means the plan, system or arrangement used in collecting data;

23.  "Supplementary rating information" means any manual or plan of rates, classification, rating schedule, minimum premium, policy fee rating rule and any other information needed to determine the applicable premium in effect or to be in effect.  This includes, rating plans, territory codes and descriptions and rules which include factors or relativities such as increased limits factors, deductible discounts or relativities, classification relativities or similar factors used to determine the rate in effect or to be in effect;

24.  "Supporting information" means the experience and judgment of the filer and the experience or data of other insurers or advisory organizations relied upon by the filer, the interpretation of any other data relied upon by the filer, descriptions of methods used in making the rates and any other information required by the Commissioner to be filed; and

25.  "Trending" means any procedure for projecting losses to the average date of loss, or premiums or exposures to the average date of writing, for the period during which the policies are to be effective.

Added by Laws 1999, c. 83, § 2, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 13, eff. Nov. 1, 2004.

§36-983.  Scope of act.

The Property and Casualty Competitive Loss Cost Rating Act applies to all forms of property and casualty insurance written in this state by insurers licensed in this state.  The Property and Casualty Competitive Loss Cost Rating Act shall not apply to:

1.  Reinsurance;

2.  Life insurance;

3.  Accident and health insurance;

4.  Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, excluding inland marine, insurance as determined by the Commissioner; and

5.  Title insurance.

Added by Laws 1999, c. 83, § 3, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 14, eff. Nov. 1, 2004; Laws 2005, 1st Ex.Sess., c. 1, § 3, eff. July 1, 2005.

§36-984.  Competitive market.

Competitive Market.

A.  A competitive market is presumed to exist for a line of insurance unless the Commissioner, after a hearing, issues an order stating that a reasonable degree of competition does not exist in the market.  The burden of proof in any hearing shall be placed on the party or parties advocating the position that competition does not exist.  Any ruling that a market is not competitive shall identify the factors causing the market not to be competitive.  Such order shall expire no later than one (1) year after issue unless rescinded earlier by the Commissioner or unless the Commissioner renews the rule after a hearing and a finding as to the continued lack of a reasonable degree of competition.  Any ruling that renews the finding that competition does not exist shall also identify the factors that cause the market to continue not to be competitive.

B.  1.  In determining whether a reasonable degree of competition exists within a line of insurance, the Commissioner shall consider the following factors:

a. the number of insurers actively engaged in writing coverage,

b. market shares of the leading writers and the changes in market shares over a reasonable period of time,

c. existence of financial or economic barriers that could prevent new firms from entering the market,

d. measures of market concentration and changes of market concentration over time,

e. whether long-term profitability for insurers in the market is reasonable in relation to industries of comparable business risk, and

f. the relationship of insurers' costs to revenue over a reasonable period of time.

2.  All determinations by the Commissioner shall be made on the basis of findings of fact and conclusions of law.

3.  The ruling may be challenged in the district court.

C.  The Commissioner shall monitor the degree and continued existence of competition in this state on an ongoing basis.  In doing so, the Commissioner may utilize existing relevant information, analytical systems and other sources, or rely on some combination thereof.  Such activities may be conducted internally within the Insurance Department, in cooperation with other state insurance departments, through outside contractors or in any other appropriate manner.

Added by Laws 1999, c. 83, § 4, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 15, eff. Nov. 1, 2004.

§36-985.  Ratemaking standards.

Ratemaking Standards.

A.  A rate may not be excessive, inadequate or unfairly discriminatory.

1.  No rate in a competitive market may be determined to be excessive.  A rate in a noncompetitive market may be determined to be excessive if it is likely to produce a profit that is unreasonably high for the insurance provided.

2.  A rate may not be determined to be inadequate unless:

a. the rate is clearly insufficient to sustain projected losses, expenses and special assessments, and

b. the rate is unreasonably low and use of the rate by the insurer has tended or, if continued, will tend to create a monopoly in the market.

3.  Unfair discrimination may be determined to exist if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses.  A rate may not be determined to be unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense levels, or like expenses but different loss exposures, or if it averaged broadly among persons insured within a group, franchise or blanket policy or a mass-marketed plan.  No rate in a competitive market shall be considered unfairly discriminatory unless it classifies risk on the basis of race, color, creed, or national origin.

B.  In determining whether rates in a noncompetitive market are excessive, inadequate, or unfairly discriminatory, due consideration may be given to:

1.  Past and prospective loss experience within and outside this state, in accordance with accepted actuarial principles;

2.  Conflagration and catastrophe hazards;

3.  A reasonable margin for underwriting profit and contingencies;

4.  Loadings for leveling premium rates over time for dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers;

5.  Past and prospective expenses both countrywide and those specially applicable to this state; and

6.  Provisions for special assessments; and to all other relevant factors including judgment within and outside this state.

C.  Risks may be grouped by classifications for the establishment of rates and minimum premiums.  Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both.  Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.  No risk classification however, may be based on race, creed, national origin, or the religion of the insured.

D.  The expense provisions included in the rates for use by an insurer or group of insurers may differ from those of any other insurer or group of insurers to reflect the requirements of the operating methods of the insurer or group of insurers.

E.  The rates may contain provision for contingencies and an allowance permitting a reasonable profit.  In determining the reasonableness of the profit, consideration shall be given to the investment income attributable to the line of insurance.

F.  Risks may be classified in any way except that no risk may be classified on the basis of race, color, creed, or national origin.

Added by Laws 1999, c. 83, § 5, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 16, eff. Nov. 1, 2004.

§36-985.1.  Regulation of rates in market without competition.

A.  If the Commissioner determines that competition does not exist in a market and issues a ruling to that effect pursuant to Section 984 of Title 36 of the Oklahoma Statutes, the rates applicable to insurance sold in that market shall be regulated in accordance with the provisions of Sections 985 through 989 of Title 36 of the Oklahoma Statutes that are applicable to noncompetitive markets.

B.  Any rate in effect at the time the Commissioner determines that competition does not exist pursuant to Section 984 of Title 36 of the Oklahoma Statutes shall be deemed to be in compliance with the laws of this state unless disapproved pursuant to the procedures and rating standards contained in Sections 985 through 989 of Title 36 of the Oklahoma Statutes that are applicable to noncompetitive markets.

C.  Any insurer having a rate filing in effect at the time the Commissioner determines that competition does not exist pursuant to Section 984 of Title 36 of the Oklahoma Statutes may be required to furnish supporting information within thirty (30) days of a written request by the Commissioner.

Added by Laws 2004, c. 519, § 17, eff. Nov. 1, 2004.

§36-986.  Rate administration.

Rate Administration.

A.  In only those markets found to be noncompetitive pursuant to Section 984 of this title, insurers and advisory organizations shall file with the Commissioner and the Commissioner shall review reasonable rules and plans for recording and reporting their rates, loss and expense experience and other information determined by the Commissioner to be necessary or appropriate for the administration of the Property and Casualty Competitive Loss Cost Rating Act.  The Commissioner may designate one or more advisory organizations or other agencies to assist in gathering such experience and making compilation thereof.

B.  Reasonable rules and plans may be promulgated by the Commissioner for the exchange of data necessary for the development and application of rating plans.

C.  In order to further uniform administration of rate regulatory laws, the Commissioner and every insurer and advisory organization may exchange information and experience data with insurance supervisory officials, insurers and advisory organizations in other states and may consult with them with respect to the application of rating systems.

D.  Cooperation among advisory organizations or among advisory organizations and insurers in ratemaking or in other matters within the scope of the Property and Casualty Competitive Loss Cost Rating Act is authorized.  The Commissioner may review such cooperative activities and practices, and if, after a hearing, any such activity or practice is found to violate the provisions of the Property and Casualty Competitive Loss Cost Rating Act, a written order may be issued specifying that such activity or practice violates the provisions of this act and requiring the discontinuance of such activity.

Added by Laws 1999, c. 83, § 6, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 18, eff. Nov. 1, 2004.

§36-987.  Rate filings.

Rate Filings.

A.  In a competitive market, every insurer shall file with the Commissioner all rates and supplementary rate information to be used in this state no later than thirty (30) days after the effective date; provided, that the rates and supplementary rate information need not be filed for commercial risks, which by general custom are not written according to manual rules or rating plans.

B.  In a noncompetitive market, every insurer shall file with the Commissioner all rates, supplementary rate information and supporting information at least thirty (30) days before the proposed effective date.  The Commissioner may give written notice, within thirty (30) days of receipt of the filing, that the Commissioner needs additional time, not to exceed thirty (30) days from the date of the notice to consider the filing.  Upon written application of the insurer, the Commissioner may authorize rates to be effective before the expiration of the waiting period or an extension thereof.  A filing shall be deemed to meet the requirements of the Property and Casualty Competitive Loss Cost Rating Act and to become effective unless disapproved pursuant to Section 988 of this title by the Commissioner before the expiration of the waiting period or an extension thereof.

In a noncompetitive market, the filing shall be deemed in compliance with the filing provision of this section unless the Commissioner informs the insurer within ten (10) days after receipt of the filings as to what supplementary rate information or supporting information is required to complete the filing.

C.  Every authorized insurer shall file with the Commissioner, except as to rates for those lines of insurance exempted from the provisions of the Property and Casualty Competitive Loss Cost Rating Act by the Commissioner under subsections E and F of this section and except for those risks designated as special risks under Section 997 of this title, all rates, supplementary rate information and any changes and amendments which it proposes to use.  An insurer may file its rates by either filing its final rates or by filing a multiplier and, if applicable, an expense constant adjustment to be applied to prospective loss costs that have been filed by an advisory organization as permitted by Section 993 of this title.  Such loss cost multiplier filing and expense constant filings made by insurers shall remain in effect until amended or withdrawn by the insurer.  Every filing shall state the effective date.

D.  Under rules as may be adopted, the Commissioner may, by written order, suspend or modify the requirement of filing as to any kind of insurance, subdivision or combination thereof, or as to classes of risks.

E.  Notwithstanding any other provision of the Property and Casualty Competitive Loss Cost Rating Act, upon the written consent of the insured in a separate written document, a rate in excess of that determined in accordance with the other provisions of the Property and Casualty Competitive Loss Cost Rating Act may be used on a specific risk.

F.  A filing and any supporting information required to be filed shall be open to public inspection once the filing becomes effective except information marked confidential, trade secret, or proprietary by the insurer or filer.

Added by Laws 1999, c. 83, § 7, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 19, eff. Nov. 1, 2004; Laws 2005, c. 129, § 7, eff. Nov. 1, 2005.

§36-988.  Repealed by Laws 2004, c. 519, § 37, eff. Nov. 1, 2004.

§36-989.  Improper rates - Disapproval - Hearing.

Improper Rates; Disapproval; Hearing.

A.  Basis for disapproval.

1.  The Commissioner shall disapprove a rate in a competitive market only if the Commissioner finds, pursuant to subsection B of this section, that the rate is inadequate or unfairly discriminatory pursuant to Section 985 of this title.

2.  The Commissioner may disapprove a rate for use in a noncompetitive market only if the Commissioner finds, pursuant to subsection B of this section, that the rate is excessive, inadequate or unfairly discriminatory under this subsection.

B.  Procedures for disapproval.

1.  Prior to the expiration of a waiting period or an extension thereof, made pursuant to subsection B of Section 987 of this title, the Commissioner may disapprove, by written order, rates filed pursuant to subsection B of Section 987 of this title with a hearing.  The order shall specify in what respects the filing fails to meet the requirements of this act.  Any insurer whose rates are disapproved pursuant to this section shall be given a hearing upon written request made within thirty (30) days of disapproval.

2.  If, at any time, the Commissioner finds that a rate applicable to insurance sold in a noncompetitive market does not comply with the standards set forth in Section 985 of this title, the Commissioner may, after a hearing held upon not less than twenty (20) days' written notice, issue an order pursuant to subsection C of this section, disapproving such rate.  The hearing notice shall be sent to every insurer and advisory organization that adopted the rate and shall specify the matters to be considered at the hearing.  The disapproval order shall not affect any contract or policy made or issued prior to the effective date set forth in the order.

3.  If, at any time, the Commissioner finds that a rate applicable to insurance sold in a competitive market is inadequate or unfairly discriminatory under paragraph 2 or 3 of subsection A of Section 985 of this title, the Commissioner may issue an order pursuant to subsection C of this section disapproving the rate.  The order shall not affect any contract or policy made or issued prior to the effective date set forth in the order.

C.  Order of disapproval.

If the Commissioner disapproves a rate pursuant to subsection B of this section, the Commissioner shall issue an order within thirty (30) days of the close of the hearing specifying in what respects the rate fails to meet the requirements of this act.  The order shall state an effective date no sooner than thirty (30) business days after the date of the order when the use of the rate shall be discontinued.  This order shall not affect any policy made before the effective date of the order.

D.  Appeal of orders and establishment of reserves.

If an order of disapproval is appealed pursuant to Section 990 of this title, the insurer may implement the disapproved rate upon notification to the court, in which case any excess of the disapproved rate over a rate previously in effect shall be placed in a reserve established by the insurer.  The court shall have control over the disbursement of funds from such reserve.  The funds shall be distributed as determined by the court in its final order except that de minimus refunds to policyholders shall not be required.

E.  All determinations made by the Commissioner under this section shall be on the basis of findings of fact and conclusions of law.

Added by Laws 1999, c. 83, § 9, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 20, eff. Nov. 1, 2004.

§36-990.  Challenge and review of application of rating system.

Challenge and Review of Application of Rating System.

A.  Every advisory organization and every insurer subject to the Property and Casualty Competitive Loss Cost Rating Act which makes its own rates shall provide within this state reasonable means whereby any insured aggrieved by the application of its rating system may, upon that insured's written request, be heard in person or by the insured's authorized representative to review the manner in which such rating system has been applied in connection with the insurance afforded the aggrieved insurer.

B.  An insurer or any party affected by the action of an advisory organization may, within thirty (30) days after written notice of that action, make application, in writing, for an appeal to the Commissioner, setting forth the basis for the appeal and the grounds to be relied upon by the applicant.

C.  Within thirty (30) days, the Commissioner shall review the application and, if the Commissioner finds that the application is made in good faith and that it sets forth on its face grounds which reasonably justify holding a hearing, the Commissioner shall conduct a hearing held not less than ten (10) days after written notice to the applicant and to the advisory organization or insurer.  The Commissioner, after a hearing, shall affirm or reverse the action of the advisory organization or insurer.

Added by Laws 1999, c. 83, § 10, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 519, § 21, eff. Nov. 1, 2004.

§36-991.  Licensing advisory organizations.

Licensing Advisory Organizations.

A.  No advisory organization shall provide any service relating to the rates of any insurance subject to the Property and Casualty Competitive Loss Cost Rating Act, and no insurer shall utilize the services of such organization unless the organization has obtained a license.

B.  No advisory organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the usual compensation for the services.

C.  1.  An advisory organization applying for a license shall include with its application:

a. a copy of its constitution, charter, articles of organization, agreement, association or incorporation, and a copy of its bylaws, plan of operation and any other rules or regulations governing the conduct of its business,

b. a list of its members and subscribers,

c. the name and address of one or more residents of this state upon whom notices, process affecting it, or orders of the Commissioner may be served,

d. a statement showing its technical qualifications for acting in the capacity for which it seeks a license,

e. a biography of the ownership and management of the organization, and

f. any other relevant information and documents that the Commissioner may require.

2.  Every organization which has applied for a license shall notify the Commissioner of every material change in the facts or in the documents on which its application was based.  Any amendment to a document filed under this section shall be filed at least thirty (30) days before it becomes effective.

3.  If the Commissioner finds that the applicant and the natural persons through whom it acts are competent, trustworthy and technically qualified to provide the services proposed, and that all requirements of the law are met, he or she shall issue a license specifying the authorized activity of the applicant.  The Commissioner shall not issue a license if the proposed activity would tend to create a monopoly or to substantially lessen the competition in the market.

4.  Licenses issued pursuant to this section shall remain in effect unless suspended or revoked.  The Commissioner may at any time, after a hearing, revoke or suspend the license of any advisory organization which does not comply with the requirements and standards of the Property and Casualty Competitive Loss Cost Rating Act.

Added by Laws 1999, c. 83, § 11, eff. Nov. 1, 1999.  Amended by Laws 2005, c. 129, § 8, eff. Nov. 1, 2005.

§36-992.  Insurers and advisory organization - Prohibited activity.

Insurers and Advisory Organization; Prohibited Activity.

A.  No insurer or advisory organization shall:

1.  Attempt to monopolize, or combine or conspire with any person or persons to monopolize an insurance market;

2.  Engage in a boycott, on a concerted basis, of an insurance market; and

3.  Except as set forth in subsection B of this section, agree to mandate adherence to or to mandate use of any rate, prospective loss cost, rating plan, rating schedule, rating rule, policy or bond form, rate classification, rate territory, underwriting rule, survey, inspection or similar material.  Insurers and advisory organizations may agree to develop and adhere to statistical plans permitted by Section 993 of this title.

B.  The fact that two or more insurers, whether or not members or subscribers of an advisory organization, use consistently or intermittently the same rates, prospective loss costs, rating plans, rating schedules, rating rules, policy or bond forms, rate classifications, rate territories, underwriting rules, surveys or inspections or similar materials is not sufficient in itself to support a finding that an agreement exists.

C.  Two or more insurers having a common ownership or operating in this state under common management or control may act in concert between or among themselves with respect to any matters pertaining to those activities authorized in the Property and Casualty Competitive Loss Cost Rating Act as if they constituted a single insurer.

D.  Except as specifically permitted under Section 993 of this title, no advisory organization shall compile or distribute recommendations relating to rates that include expenses (other than loss adjustment expenses or loss-based taxes and assessments) or profit.

Added by Laws 1999, c. 83, § 12, eff. Nov. 1, 1999.  Amended by Laws 2005, c. 129, § 9, eff. Nov. 1, 2005.

§36-993.  Advisory organization - Permitted activity.

Advisory Organization; Permitted Activity.

Any licensed advisory organization, in addition to other activities not prohibited, is authorized on behalf of its members and subscribers to:

1.  Develop statistical plans including territorial and class definitions;

2.  Collect statistical data from members, subscribers or any other source;

3.  Prepare, file and distribute prospective loss costs which may include provisions for special assessments and taxes;

4.  Prepare, file and distribute factors, calculations or formulas pertaining to classification, territory, increased limits and other variables;

5.  Prepare, file and distribute manuals of rating rules, rating schedules and other supplementary rating information that do not include final rates, expense provisions, profit provisions or minimum premiums;

6.  Distribute information that is required or directed to be filed with the Commissioner;

7.  Conduct research and on-site inspections in order to prepare classifications of public fire defenses;

8.  Consult with public officials regarding public fire protection as it would affect members, subscribers and others;

9.  Conduct research and collect statistics in order to discover, identify and classify information relating to causes or prevention of losses;

10.  Conduct research and collect information to determine the impact of statutory and other law changes upon prospective loss costs and special assessments;

11.  Prepare, file and distribute policy forms and endorsements and consult with members, subscribers and others relative to their use and application;

12.  Conduct research and on-site inspections for the purpose of providing risk information relating to individual structures;

13.  Conduct on-site inspections to determine rating classifications for individual insureds;

14.  Collect, compile and publish past and current prices of individual insurers, provided such information is also made available to the general public for a reasonable price;

15.  Collect and compile exposure and loss experience for the purpose of individual risk experience ratings;

16.  File final rates, for residual market mechanisms; and

17.  Furnish any other services, as approved or directed by the Commissioner, related to those enumerated in this section.

Added by Laws 1999, c. 83, § 13, eff. Nov. 1, 1999.

§36-994.  Advisory organizations - Filing requirements.

Advisory Organizations; Filing Requirements.

Every advisory organization shall file with the Commissioner for approval every statistical plan, all prospective loss costs, provisions for special assessments and all supplementary rating information and every change or amendment or modification of any of the foregoing proposed for use in this state at least thirty (30) days prior to its effective date.  Such filings will be deemed approved unless disapproved within the waiting period.

Added by Laws 1999, c. 83, § 14, eff. Nov. 1, 1999.

§36-995.  Joint underwriting, joint reinsurance pool and residual market activities.

Joint Underwriting, Joint Reinsurance Pool and Residual Market Activities.

A.  This section shall not apply to transactions involving the Oklahoma State Insurance Fund.

B.  Notwithstanding paragraph 3 of subsection A of Section 12 of this act, insurers participating in joint underwriting, joint reinsurance pools or residual market mechanisms may in connection with such activity act in cooperation with each other in the making of rates, rating systems, policy forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss and expense statistics or other information, or carrying on research.  Joint underwriting, joint reinsurance pools and residual market mechanisms shall not be deemed an advisory organization.

C.  Except to the extent modified by this section, joint underwriting, joint reinsurance pool and residual market mechanism activities are subject to the other provisions of the Commercial Property and Casualty Competitive Loss Cost Rating Act.

D.  If, after a hearing, the Commissioner finds that any activity or practice of an insurer participating in joint underwriting or a pool is unfair, is unreasonable, will tend to lessen competition in any market or is otherwise inconsistent with the provisions or purposes of the Commercial Property and Casualty Competitive Loss Cost Rating Act, the Commissioner may issue a written order and require the discontinuance of such activity or practice.

E.  Every pool shall file with the Commissioner a copy of its constitution, articles of incorporation, agreement or association, bylaws, rules and regulations governing its activities, list of members, the name and address of a resident of this state upon whom notice, orders of the Commissioner, or process may be served, and any changes in amendments or changes in the foregoing.

F.  Any residual market mechanism, plan or agreement to implement such a mechanism, and any changes or amendments thereto, shall be submitted in writing to the Commissioner for consideration and approval, together with such information as may be reasonably required.

Added by Laws 1999, c. 83, § 15, eff. Nov. 1, 1999.

§36-996.  Assigned risks.

Assigned Risks.

Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but who are unable to procure such insurance through ordinary methods, and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the Commissioner.  Nothing in the Commercial Property and Casualty Competitive Loss Cost Rating Act shall permit disapproval of a residual market plan permitting an insurer to elect voluntary direct assignment.

Added by Laws 1999, c. 83, § 16, eff. Nov. 1, 1999.

§36-997.  Commercial special risks.

Commercial Special Risks.

A.  The following categories of commercial lines risks, excluding employer's liability line, are special risks and are exempted from the filing and review requirements set forth in Sections 7 and 8 of this act:

1.  Risks which are written on an excess or umbrella basis;

2.  Those commercial lines insurance risks, or portions thereof which are not rated according to manuals, rating plans, or schedules including "a" rates;

3.  Commercial lines insurance risks which produce a minimum annual premium total of Ten Thousand Dollars ($10,000.00); and

4.  Specifically designated special risks, including:

a. risks insured under the provisions of the Highly Protected Risks Rating Plan,

b. all commercial insurance aviation risks,

c. all credit insurance risks,

d. all boiler and machinery risks,

e. all inland marine risks,

f. all fidelity and surety risks, and

g. any other risk that the Commissioner determines to fall within the special risk category.

B.  Underwriting files, premiums, loss and expense statistics, financial and other records with regard to special risks written by an insurer shall be maintained by the insurer and shall be subject to examination by the Commissioner.

Added by Laws 1999, c. 83, § 17, eff. Nov. 1, 1999.

§36-998.  Appeals from Commissioner.

Appeals from Commissioner.

A.  Any party aggrieved by an order or decision of the Commissioner may, within thirty (30) days after receiving the Commissioner's notice, make written request for a hearing.

B.  Any order, decision or act of the Commissioner pursuant to the Commercial Property and Casualty Competitive Loss Cost Rating Act is subject to judicial review upon petition of any person aggrieved.  The appeal shall be in accordance with the Administrative Procedures Act.

Added by Laws 1999, c. 83, § 18, eff. Nov. 1, 1999.

§36-999.  Examination to ascertain compliance - Records - Cost - Report of examination in another state.

A.  The Commissioner may examine any insurer, pool, advisory organization, or residual market mechanism to ascertain compliance with the Property and Casualty Competitive Loss Cost Rating Act.

B.  Every insurer, pool, advisory organization, and residual market mechanism shall maintain adequate records from which the Commissioner may determine compliance with the provisions of the Property and Casualty Competitive Loss Cost Rating Act.  The records shall contain the experience, data, statistics and other information collected or used and shall be available to the Commissioner for examination or inspection upon reasonable notice.

C.  The reasonable cost of an examination made pursuant to this section shall be paid by the examined party upon presentation to the party of a detailed account of the costs.

D.  The Commissioner may accept the report of an examination made by an insurance supervisor official of another state in lieu of an examination pursuant to this section.

Added by Laws 2004, c. 519, § 22, eff. Nov. 1, 2004.

§36-999.1.  Short title.

Sections 1 through 7 of this act shall constitute Article 9C of the Insurance Code and shall be known and may be cited as the "Oklahoma Subsidence Insurance Act".

Added by Laws 2005, c. 118, § 1, eff. Jan. 1, 2006.

§36-999.2.  Purpose of act.

The purpose of the Oklahoma Subsidence Insurance Act is to make mine subsidence insurance coverage available for residences, living units and commercial buildings located in this state.

Added by Laws 2005, c. 118, § 2, eff. Jan. 1, 2006.

§36-999.3.  Definitions.

As used in the Oklahoma Subsidence Insurance Act:

1.  "Commercial building" means any building, other than a residence or living unit, permanently affixed to realty located in this state, including basements, footings, foundations, septic systems and underground pipes directly servicing the building, but does not include sidewalks, driveways, parking lots, swimming pools, patios, pilings, piers, wharves, docks, retaining walls, fences, land, trees, plants, crops or agricultural field drainage tile;

2.  "Commercial coverage" means mine subsidence insurance for a commercial building;

3.  "Insurer" or "insurers" means insurance companies and reciprocals licensed and authorized to write homeowner's insurance and commercial property insurance policies in this state;

4.  "Living unit" means the physical portion designated for separate ownership or occupancy for residential purposes, of a building or group of buildings, permanently affixed to realty located in this state, having elements which are owned or used in common, including an apartment unit, a condominium unit, a cooperative unit or any other similar unit, including appurtenant structures, basements, footings, foundations, septic systems and underground pipes directly servicing the dwelling or building, but does not include swimming pools, patios, pilings, wharves, docks, retaining walls, fences, sidewalks, driveways, land, trees, plants, crops or agricultural field drainage tile;

5.  "Living unit coverage" means mine subsidence insurance for a living unit;

6.  "Mine subsidence" means lateral or vertical ground movement caused by a failure initiated at the mine level, of man-made underground mines, including, but not limited to, coal mines, clay mines, lead and zinc mines, limestone mines, and fluorspar mines that directly damage residences or commercial buildings.  "Mine subsidence" does not include lateral or vertical ground movement caused by earthquake, landslide, volcanic eruption, soil conditions, soil erosion, soil freezing and thawing, improperly compacted soil, construction defects, roots of trees and shrubs or collapse of storm and sewer drains and rapid transit tunnels;

7.  "Policy" or "policies" means any contract or contracts of insurance providing the coverage of the Standard Fire Policy and Extended Coverage Endorsement on any residence, living unit or commercial building.  It does not include those insurance contracts that are referred to as marine or inland marine policies;

8.  "Residence" means a building used principally for residential purposes up to and including a four-family dwelling, permanently affixed to realty located in Oklahoma, including appurtenant structures, basements, footings, foundations, septic systems and underground pipes directly servicing the dwelling or building, but does not include living units, swimming pools, patios, pilings, wharves, docks, retaining walls, fences, sidewalks, driveways, land, trees, plants, crops or agricultural field drainage tile; and

9.  "Residential coverage" means mine subsidence insurance for a residence.

Added by Laws 2005, c. 118, § 3, eff. Jan. 1, 2006.

§36-999.4.  Subsidence coverage for residences, living units and commercial buildings - Exemption.

A.  Beginning January 1, 2006, every insurer, as defined by Section 3 of this act, may offer mine subsidence coverage, upon the request by the policyholder, on policies, as defined by Section 3 of this act, issued or renewed, insuring residences, living units and commercial buildings.

B.  The Insurance Commissioner may exempt policies insuring residences, living units or commercial buildings located in any specified county of this state from the provisions of this section if the Commissioner determines that such coverage is not necessary for a specified county.

Added by Laws 2005, c. 118, § 4, eff. Jan. 1, 2006.

§36-999.5.  Coverage for additional living expenses.

The residential coverage provided pursuant to the Oklahoma Subsidence Insurance Act may also cover the additional living expenses reasonably and necessarily incurred by the owner of a residence who has been temporarily displaced as the direct result of damage to the residence caused by mine subsidence if the underlying policy also covers this type of loss; provided, however, that the loss covered under living unit coverage shall be limited to losses to improvements and betterments and reimbursement of additional living expenses and assessments made against the insured on account of mine subsidence loss.

Added by Laws 2005, c. 118, § 5, eff. Jan. 1, 2006.

§36-999.6.  Refusal to cover unrepaired damage.

An insurer may refuse to provide mine subsidence coverage on a residence, living unit or commercial building evidencing unrepaired mine subsidence damage until such damage has been repaired.

Added by Laws 2005, c. 118, § 6, eff. Jan. 1, 2006.

§36-999.7.  Right of subrogation.

All insurers issuing mine subsidence policies shall retain the right of subrogation.

Added by Laws 2005, c. 118, § 7, eff. Jan. 1, 2006.

§36-1000.  Exemption from regulation of Property and Casualty Rate Board - Exclusivity.

A line of insurance regulated pursuant to the Property and Casualty Competitive Loss Cost Rating Act shall be exempt from regulation of the Property and Casualty Rate Board under the provisions of Section 331 et seq. of this title.  The administration and enforcement of the Property and Casualty Competitive Loss Cost Rating Act shall be governed solely by the provision of this act except as provided in this act.  No other law relating to insurance and no other provisions in this Code heretofore or hereafter enacted shall apply to or be construed as supplementing or modifying the provisions of the Property and Casualty Competitive Loss Cost Rating Act unless such other law or provision expressly so provides and specifically refers to the sections of this act which it intends to supplement or modify.

Added by Laws 2004, c. 519, § 23, eff. Nov. 1, 2004.

§36-1001.  Judicial review.

Any order, ruling, finding, decision or other act of the Oklahoma Insurance Commission made pursuant to the Property and Casualty Competitive Loss Cost Rating Act shall be subject to judicial review.

Added by Laws 2004, c. 519, § 24, eff. Nov. 1, 2004.

§361101.  Representation of unauthorized insurers prohibited.

A.  No person in Oklahoma shall in any manner:

1.  Represent or assist any insurer not then duly authorized to transact insurance in Oklahoma, in the soliciting, procuring, placing, or maintenance of any insurance coverage upon or with relation to any subject of insurance resident, located, or to be performed in Oklahoma.

2.  Inspect or examine any risk or collect or receive any premium on behalf of such insurer.

B.  Any person transacting insurance in violation of this section shall be liable to the insured for the performance of any contract between the insured and the insurer resulting from such transaction.

C.  This section shall not apply as to reinsurance, to surplus line insurance lawfully procured pursuant to this article, to transactions exempt under Section 606 of Article 6 (Authorization of Insurers and General Qualifications), or to professional services of an adjuster or attorneyatlaw from time to time with respect to claims under policies lawfully solicited, issued, and delivered outside of Oklahoma.

D.  The investigation and adjustment of any claim in this state arising under an insurance contract issued by an unauthorized insurer shall not be deemed to constitute the transacting of insurance in this state.

E.  Insurance companies not licensed in the State of Oklahoma shall not contract with the trustees of any fund which will insure residents in this state without the previous written approval of the State Insurance Commissioner.

Laws 1957, p. 256, § 1101; Laws 1976, c. 98, § 1, emerg. eff. May 10, 1976.

§361102.  Validity of contracts illegally effectuated.

A contract of insurance effectuated by an unauthorized insurer in violation of this Code shall be voidable except at the instance of the insurer.

Laws 1957, p. 256, § 1102.

§36-1103.  Service of process on unauthorized insurers.

A.  Delivery, effectuation, or solicitation of any insurance contract, by mail or otherwise, within this state by an unauthorized insurer, or the performance within this state of any other service or transaction connected with such insurance by or on behalf of such insurer, shall be deemed to constitute an appointment by the insurer of the Insurance Commissioner and the Commissioner's successors in office as its attorney, upon whom may be served all lawful process issued within this state in any action or proceeding against such insurer arising out of any such contract or transaction.

B.  Such service of process shall be made by delivering to and leaving with the Insurance Commissioner three copies thereof.  At time of service the plaintiff shall pay Twenty Dollars ($20.00) to the Insurance Commissioner, taxable as costs in the action.  The Insurance Commissioner shall mail by registered mail one of the copies of the process to the defendant at its principal place of business as last known to the Insurance Commissioner, and shall keep a record of all process so served.

C.  Service of process in any such action or proceeding, in addition to the manner provided herein, shall also be valid if served upon any person within this state who, in this state on behalf of such insurer, is soliciting insurance, or making, issuing, or delivering any insurance policy, or collecting or receiving any premium, membership fee, assessment, or other consideration for insurance.

D.  Service of process upon such an insurer in accordance with this section shall be as valid and effective as if served upon a defendant personally present in this state.

E.  Means provided in this section for service of process upon such insurer shall not be deemed to prevent service of process upon the insurer by any other lawful means.

F.  An insurer which has been so served with process shall have the right to appear in and defend such action and employ attorneys and other persons in this state to assist in its defense or settlement.

Added by Laws 1957, p. 256, § 1103.  Amended by Laws 1985, c. 328, § 8, emerg. eff. July 29, 1985; Laws 1997, c. 418, § 38, eff. Nov. 1, 1997.

§361104.  Exemptions from service of process provisions.

Sections 1103 and 1105 of this article shall not apply to surplus line insurance lawfully effectuated under this article, or to reinsurance, nor to any action or proceeding against an unauthorized insurer arising out of:

1.  Ocean marine and foreign trade insurance,

2.  Insurance on subjects located, resident, or to be performed wholly outside this state, or on vehicles or aircraft owned and principally garaged outside this state,

3.  Insurance on property or operations of railroads engaged in interstate commerce, or

4.  Insurance on aircraft or cargo of such aircraft, or against liability, other than employers' liability, arising out of the ownership, maintenance, or use of such aircraft, where the policy or contract contains a provision designating the Insurance Commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such policy, or where the insurer enters a general appearance in any such action.

Laws 1957, p. 257, § 1104.

§361105.  Attorneys' fees.

In any action against an unauthorized insurer pursuant to section 1103 of this article, if the insurer has failed for thirty (30) days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract of insurance, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney's fee and include such fee in any judgment that may be rendered in such action.  Such fee shall not exceed onethird (1/3) of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such a fee be less than One Hundred Dollars ($100.00). Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

Laws 1957, p. 257, § 1105.

§361106.  Surplus lines - Brokers.

If the amount of insurance required to protect the interest of the assured cannot be procured from authorized insurers, such amount, hereinafter designated as "surplus line", may be procured from unauthorized insurers subject to the following conditions:

1.  The unauthorized insurer must have a certificate of approval from the Commissioner, and meet all relevant statutory requirements, including the following:

a. the insurer is financially stable, and

b. the insurer is controlled by persons possessing competence, experience and integrity, and

c. the insurer, if a foreign insurer, posts a special deposit in an amount to be determined by the Commissioner, or

d. the insurer, if an alien insurer, is listed on the National Association of Insurance Commissioners Non-Admitted Insurers Quarterly Listing.

The Commissioner may withdraw a certificate of approval or refuse to renew a certificate upon finding that the insurer no longer meets the criteria for approval set out herein;

2.  The insurance must be procured through a licensed surplus line broker, hereinafter in this article referred to as the "broker"; and

3.  The amount of insurance required to protect the interest of the assured is not procurable, after diligent effort has been made to do so, from a majority of the insurers accessible to the broker which are authorized to transact that kind and class of insurance in this state, and the placing of insurance with an unauthorized insurer must not be for the purpose of securing advantages either as to premium rate or terms of the insurance contract.

Added by Laws 1957, p. 257, § 1106.  Amended by Laws 1986, c. 134, § 3, emerg. eff. April 17, 1986; Laws 1991, c. 146, § 1, eff. Sept. 1, 1991; Laws 1993, c. 79, § 4, eff. Sept. 1, 1993.

§361107.  Broker's affidavit and report.

A.  After procuring any surplus line insurance, the broker shall execute and file with the Insurance Commissioner his report thereof in duplicate and under oath, setting forth facts from which it may be determined whether the requirements of Section 1106 of this title have been met, and in addition thereto the following:

1.  Name and address of the insurer, and name and address of the person named in the policy pursuant to Section 1118 of this title to whom the Insurance Commissioner shall send copies of legal process;

2.  Number of the policy issued;

3.  Name and address of the insured;

4.  Nature and amount of liability assumed by the insurer;

5.  Premium, and any membership, application, policy or registration fees; and

6.  Other information reasonably required by the Insurance Commissioner.

B.  The Insurance Commissioner shall prescribe and furnish the required report form.  The Insurance Commissioner shall have the authority to grant approval to the surplus line broker for the master bordereau style reporting of surplus line activity on a quarterly basis.

C.  Failure to file the report shall result, after notice and hearing, in censure, suspension, or revocation of license or a fine of up to Five Hundred Dollars ($500.00) for each occurrence or by both such fine and licensure penalty.

D.  The brokers' affidavits and report shall be submitted on or before the end of each month following each calendar quarter.

Amended by Laws 1987, c. 175, § 7, eff. Nov. 1, 1987; Laws 1991, c. 146, § 2, eff. Sept. 1, 1991.

§361108.  Recognized surplus lines.

A.  If after a hearing thereon the Insurance Commissioner finds that a particular insurance coverage or type, class, or kind of coverage is not readily procurable from authorized insurers, he may by order declare such coverage or coverages to be recognized surplus lines until the Insurance Commissioner's further order.  The broker's affidavit provided for in Section 1107 of this article shall not be required as to coverages while so recognized.  Before holding any such hearing the Commissioner shall give notice to admitted insurers authorized to write such lines of insurance, to rating organizations licensed to make rates for such lines of insurance and to other interested persons in the manner provided by Article 3 of this Code.

B.  Any such order shall be subject to modification, and the Insurance Commissioner shall so modify as to any coverage found by him to be no longer entitled to such recognition after a hearing held upon his own initiative or upon request of any insurance agent, surplus line broker, broker, insurer, rating or advisory organization, or other person.

Laws 1957, p. 257, § 1108.

§361109.  Validity of surplus line insurance  Notice of limitations of coverage.

A.  Insurance contracts procured as surplus line coverage from unauthorized insurers in accordance with this article shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers.

B.  Insurance contracts procured as surplus line coverage shall contain in bold-face type notification stamped on the declaration page of the policy that such contracts are not subject to the protection of any guaranty association in the event of liquidation or receivership of the insurer.

Amended by Laws 1986, c. 251, § 10, eff. Nov. 1, 1986; Laws 1991, c. 146, § 3, eff. Sept. 1, 1991.

§361111.  Acceptance of surplus line business by brokers.

A licensed surplus line broker may accept and place surplus line business from any insurance agent or broker licensed in this state for the kind of insurance involved, and may compensate such agent or broker therefor.  The broker shall have the right to receive from the insurer the customary commission.

Laws 1957, p. 258, § 1111.

§361112.  Solvent insurer required  License  Approval.

A.  A surplus line broker shall not knowingly place any such coverage in an insurer which is in an unsound financial condition.  To be considered financially sound, a surplus line company shall have a minimum capital and surplus of not less than Fifteen Million Dollars ($15,000,000.00).  A surplus line broker shall not place any such coverage in an insurer unless the insurer has been approved in writing by the Commissioner as a surplus line insurer and such approval has not been withdrawn.  A surplus line broker shall not place any surplus line insurance in an insurer that has been disapproved by the Commissioner as a surplus line insurer.

B.  For violation of this section, in addition to any other penalty provided by law, the broker's license shall be revoked, and the broker shall not again be so licensed within a period of two (2) years thereafter.  In addition, any surplus line broker who violates this section shall be guilty of a misdemeanor and upon conviction thereof shall be punished for each offense, by a fine of not more than One Thousand Dollars ($1,000.00) or by confinement in jail for not more than ninety (90) days, or by both such fine and imprisonment.

Added by Laws 1957, p. 258, § 1112, operative July 1, 1957.  Amended by Laws 1965, c. 132, § 1, eff. Oct. 1, 1965; Laws 1991, c. 146, § 4, eff. Sept. 1, 1991; Laws 2002, c. 307, § 10, eff. Nov. 1, 2002.

§361113.  Records of surplus line brokers.

Each surplus line broker shall keep in the broker's office in this state a full and true record of each surplus line contract procured by the broker, and such record may be examined at any time within three (3) years thereafter by the Insurance Commissioner.  The record shall include the following items as are applicable:

1.  Name and address of the insurer;

2.  Name and address of the insured;

3.  Amount of insurance;

4.  Gross premium charged;

5.  Return premium paid, if any;

6.  Rate of premium charged on the several items of coverage;

7.  Effective date of the contract and the terms thereof; and

8.  Brief general description of the risks insured against and the property insured.

Added by Laws 1957, p. 258, § 1113.  Amended by Laws 1997, c. 418, § 39, eff. Nov. 1, 1997.

§361114.  Broker's annual statement.

Each surplus line broker shall on or before the first day of April of each year file with the Insurance Commissioner a verified statement of all surplus line insurance transacted by him during the proceding calendar year.  The statement shall be on a form prescribed and furnished by the Insurance Commissioner and shall show:

1.  Gross amount of each kind of insurance transacted,

2.  Aggregate gross premiums charged,

3.  Aggregate of return premiums paid to insureds,

4.  Aggregate of net premiums, and

5.  Such additional information as may reasonably be required by the Insurance Commissioner.

Laws 1957, p. 259, § 1114.

§36-1115.  Tax on surplus lines - Unauthorized insurers.

A.  On or before the end of each month following each calendar quarter, each surplus line broker shall remit to the State Treasurer through the Insurance Commissioner a tax on the premiums, exclusive of sums collected to cover federal and state taxes and examination fees, on surplus line insurance subject to tax transacted by the broker for the period covered by the report.  Such tax shall be at the rate of six percent (6%) of the gross premiums less premiums returned on account of cancellation or reduction of premium, and shall exclude gross premiums and returned premiums upon business exempted from surplus line provisions pursuant to Section 1119 of this title.

B.  Except as provided in subsection C of this section, for the purpose of determining the surplus line tax, the total premium charged for surplus line insurance placed in a single transaction with one underwriter or group of underwriters, whether in one or more policies, shall be allocated to this state in such proportion as the total premium on the insured properties or operations in this state, computed on the exposure in this state on the basis of any single standard rating method in use in all states or countries where such insurance applies, bears to the total premium so computed in all such states or countries.  Policies sold to federally recognized Indian tribes shall be reported as provided in Section 1107 of this title; however, such policies shall be exempt from the surplus line tax to the extent that the Insurance Commissioner can identify that coverage is for risks which are wholly owned by a tribe and located within Indian Country, as defined in Section 1151 of Title 18 of the United States Code.

C.  The surplus line tax on insurance on motor transit operations conducted between this and other states shall be paid on the total premium charged on all surplus line insurance less:

1.  The portion of the premium determined as provided in subsection B of this section charged for operations in other states taxing such premium of an insured maintaining its headquarters office in this state; or

2.  The premium for operations outside of this state of an insured maintaining its headquarters office outside of this state and branch office in this state.

D.  1.  Every person, association, or legal entity procuring or accepting any insurance coverage from an unauthorized insurer, upon, covering, or relating to a subject of insurance resident or having a situs in the this state, or any such insurance coverage which is to be performed in whole or part in this state, except such coverages as are lawfully obtained through a licensed surplus line broker in this state, shall report, within thirty (30) days next succeeding the issuance of evidence of coverage, the purchase of such coverages of insurance to the Insurance Commissioner, on forms prescribed by the Commissioner, and at the same time shall remit to the Insurance Commissioner a tax in the amount of six percent (6%) of the annual premium agreed to be paid, or paid, for such insurance.  Such insurance coverages, providing for the payment of retrospective premiums, or coverages on which the premiums are not determinable at the time of issuance, shall be reported to the Insurance Commissioner, by the insured, within thirty (30) days next succeeding the date such coverages are issued and the tax payable on such coverages shall be remitted, by the insured, to the Insurance Commissioner within thirty (30) days next succeeding the date such premiums can be determined.  The tax on renewal premiums shall be paid by the insured in accordance with this section, in like manner as provided for payment of the original premium tax, within thirty (30) days next succeeding the date such premiums can be determined.

2.  The taxes imposed by the provisions of this section on surplus lines shall be paid into the State Treasury and deposited to the General Revenue Fund of this state.

Added by Laws 1957, p. 259, § 1115.  Amended by Laws 1959, p. 134, § 1, emerg. eff. July 8, 1959; Laws 1961, p. 268, § 1, emerg. eff. July 5, 1961; Laws 1963, c. 48, § 1, emerg. eff. May 2, 1963; Laws 1965, c. 270, § 1, emerg. eff. June 23, 1965; Laws 1967, c. 194, § 1, emerg. eff. May 1, 1967; Laws 1968, c. 111, § 1; Laws 1969, c. 82, § 1, emerg. eff. March 18, 1969; Laws 1970, c. 288, § 1, emerg. eff. April 27, 1970; Laws 1971, c. 67, § 1, emerg. eff. April 12, 1971; Laws 1972, c. 54, § 1, emerg. eff. March 20, 1972; Laws 1983, c. 248, § 5, emerg. eff. June 21, 1983; Laws 1991, c. 146, § 5, eff. Sept. 1, 1991; Laws 1997, c. 418, § 40, eff. Nov. 1, 1997; Laws 1999, c. 96, § 1, emerg. eff. April 19, 1999.

§361116.  Penalty for failure to remit tax.

A.  Any surplus line broker who fails to remit the surplus line tax provided for by Section 1115 of this title for more than sixty (60) days after it is due shall be liable to a civil penalty of not to exceed Twenty-five Dollars ($25.00) for each additional day of delinquency.  The Insurance Commissioner shall collect the tax by distraint and shall recover the penalty by an action in the name of the State of Oklahoma.  The Commissioner may request the Attorney General to appear in the name of the state by relation of the Commissioner.  All penalties shall be paid into the General Revenue Fund of this state.

B.  If any person, association or legal entity procuring or accepting any insurance coverage from an unauthorized insurer, otherwise than through a licensed surplus line broker in this state, fails to remit the surplus line tax provided for by subsection D of Section 1115 of this title, such person, association or legal entity shall, in addition to said tax, be liable to a civil penalty in an amount equal to one percent (1%) of the premiums paid or agreed to be paid for such policy or policies of insurance for each calendar month of delinquency or a civil penalty in the amount of Twenty-five Dollars ($25.00) whichever shall be the greater.  The Insurance Commissioner shall collect the tax by distraint and shall recover the civil penalty in an action in the name of the State of Oklahoma.  The Commissioner may request the Attorney General to appear in the name of the state by relation of the Commissioner.  All civil penalties shall be paid into the General Revenue Fund of the state.

Added by Laws 1957, p. 259, § 1116.  Amended by Laws 1959, p. 135, § 1, eff. July 8, 1959; Laws 1991, c. 146, § 6, eff. Sept. 1, 1991; Laws 1992, c. 65, § 2, eff. Sept. 1, 1992; Laws 1997, c. 418, § 41, eff. Nov. 1, 1997.

§36-1118.  Legal process against surplus line insurer.

A.  Every unauthorized insurer issuing or delivering a surplus line policy through a surplus line broker in this state shall conclusively be deemed thereby to have irrevocably appointed the Insurance Commissioner as its attorney for acceptance of service of all legal process, other than a subpoena, issued in this state in any action or proceeding under or arising out of such policy, and service of such process upon the Insurance Commissioner shall be lawful personal service upon such insurer.

B.  Each surplus line policy shall contain a provision stating the substance of subsection A of this section, and designating the person to whom the Insurance Commissioner shall mail process as provided in subsection C of this section.

C.  Triplicate copies of legal process against such an insurer shall be served upon the Insurance Commissioner, and at time of service the plaintiff shall pay to the Insurance Commissioner Twenty Dollars ($20.00), taxable as costs in the action.  The Insurance Commissioner shall forthwith mail one copy of the process so served to the person designated by the insurer in the policy for the purpose, by mail with return receipt requested.  The insurer shall have forty (40) days after the date of mailing within which to plead, answer, or otherwise defend the action.

Added by Laws 1957, p. 260, § 1118.  Amended by Laws 1986, c. 251, § 11, eff. Nov. 1, 1986; Laws 1997, c. 418, § 42, eff. Nov. 1, 1997.

§361119.  Exemptions from surplus lines provisions.

The sections of this article relative to surplus line coverages shall not apply to reinsurance.

Laws 1957, p. 260, § 1119.

§361120.  Records of insureds.

Upon request of the Insurance Commissioner any person in Oklahoma who is the insured under any policy issued by an unauthorized insurer upon a subject of insurance resident, located, or to be performed in Oklahoma at the time the policy was issued, shall produce for examination all policies and other documents evidencing and relating to the insurance, and shall disclose the amount of the gross premiums paid or agreed to be paid for the insurance, through whom the insurance was procured, and such other information relative to the placing of such insurance as may reasonably be required.

Laws 1957, p. 260, § 1120.

§361201.  Declaration of purpose.

The purpose of this article is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

Laws 1957, p. 260, § 1201.

§361202.  Definitions.

When used in this article:

1.  "Person" shall mean any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, Lloyd's Name, Lloyd's Syndicate Name, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers and adjusters;

2.  "Commissioner" shall mean the Insurance Commissioner of this state; and

3.  "Name" shall mean any individual or corporate entity underwriting insurance for their own account through the Lloyd's of London market and any agents or employees of any such individual or corporate entity.

Added by Laws 1957, p. 260, § 1202.  Amended by Laws 1996, c. 246, § 1, eff. July 1, 1996.

§361203.  Unfair methods of competition or unfair and deceptive acts or practices prohibited.

No person shall engage in this state in any trade practice which is defined in this article as, or determined pursuant to this article to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

Laws 1957, p. 260, § 1203.

§361204.  Unfair methods of competition and unfair or deceptive acts or practices defined.

The following are hereby defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

1.  Misrepresentations and false advertising of policy contracts.  Making, issuing, circulating, or causing to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender his insurance.

2.  False information and advertising generally.  Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business which is untrue, deceptive or misleading.  No insurance company shall issue, or cause to be issued, any policy of insurance of any type or description upon life, or property, real or personal, whenever such policy of insurance is to be furnished or delivered to the purchaser or bailee of any property, real or personal, as an inducement to purchase or bail said property, real or personal, and no other person shall advertise, offer or give free insurance, insurance without cost or for less than the approved or customary rate, in connection with the sale or bailment of real or personal property, except as provided in subsection B, Section 4101 of Article 41 (Group Life Insurance and Group Annuity Contracts).  No person that is not an insurer shall assume or use any name which deceptively infers or suggests that it is an insurer.

3.  Defamation.  Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.

4.  Boycott, coercion and intimidation.  Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.

5.  False financial statements.  Filing with any supervisory or other public official, or making, publishing, disseminating, circulating or delivering to any person, or placing before the public or causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

Making any false entry in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

6.  Stock operations and advisory board contracts.  Issuing or delivering or permitting agents, officers, or employees to issue or deliver agency company stock or other capital stock, or benefit certificates or shares in any commonlaw corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance.

7.  Unfair discrimination.  (a)  Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

(b)  Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever.

(c)  As to kinds of insurance other than life and accident and health, no person shall make or permit any unfair discrimination in favor of particular persons, or between insureds or subjects of insurance having substantially like insuring, risk, and exposure factors, or expense elements, in the terms or conditions of any insurance contract, or in the rate or amount of premium charged therefor.  This subsection shall not apply as to any premium rate in effect pursuant to Article 9 of the Insurance Code.

8.  Rebates.  (a)  Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of insurance or agreement as to such contract other than as plainly expressed in the contract issued thereon; or paying or allowing, or giving or offering to pay, allow or give, directly or indirectly, as inducement to any contract of insurance, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; except in accordance with an applicable rate filing, rating plan or rating system filed with and approved by the Board or filed with and approved by the Commissioner; or giving or selling or purchasing or offering to give, sell, or purchase as inducement to such insurance, or in connection therewith, any stocks, bonds or other securities of any company, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract or receiving or accepting as inducement to contracts of insurance, any rebate of premium payable on the contract, or any special favor or advantage in the dividends or other benefit to accrue thereon, or any valuable consideration or inducement not specified in the contract.

(b)  Nothing in subsection 7 or paragraph (a) of this subsection shall be construed as including within the definition of discrimination or rebates any of the following practices:

(1)  In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided, that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interest of the company and its policyholders;

(2)  In the case of life or accident and health insurance policies issued on the industrial debit or weekly premium plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

(3)  Making a readjustment of the rate of premium for a policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(4)  In the case of life insurance companies, allowing its bona fide employees to receive a commission on the premiums paid by them on policies on their own lives;

(5)  Issuing life or accident and health policies on a salary saving or payroll deduction plan at a reduced rate commensurate with the savings made by the use of such plan;

(6)  Paying commissions or other compensation to duly licensed agents or brokers, or allowing or returning to participating policyholders, members or subscribers, dividends, savings or unabsorbed premium deposits.

(c)  As used in this section, the word "insurance" includes suretyship and the word "policy" includes bond.

9.  Coercion prohibited.  Requiring as a condition precedent to the purchase of, or the lending of money upon the security of, real or personal property, that any insurance covering such property, or liability arising from the ownership, maintenance or use thereof, be procured by or on behalf of the vendee or by the borrower in connection with such purchase or loan through any particular person or agent or in any particular insurer, or requiring the payment of a reasonable fee as a condition precedent to the replacement of insurance coverage on mortgaged property at the anniversary date of the policy; provided, however, that this provision shall not prevent the exercise by any such vendor or lender of the right to approve or disapprove any insurer selected to underwrite the insurance; but any disapproval of any insurer shall be on reasonable grounds.

10.  Inducements.  No insurer, agent, broker, solicitor, or other person shall, as an inducement to insurance or in connection with any insurance transaction, provide in any policy for or offer, sell, buy, or offer or promise to buy, sell, give, promise, or allow to the insured or prospective insured or to any other person in his behalf in any manner whatsoever:

(a)  Any employment.

(b)  Any shares of stock or other securities issued or at any time to be issued or any interest therein or rights thereto.

(c)  Any advisory board contract, or any similar contract, agreement or understanding, offering, providing for, or promising any special profits.

(d)  Any prizes, goods, wares, merchandise, or tangible property of an aggregate value in excess of Twentyfive Dollars ($25.00).

(e)  Any special favor, advantage or other benefit in the payment, method of payment or credit for payment of the premium through the use of credit cards, credit card facilities, credit card lists, or wholesale or retail credit accounts of another person.  The provisions of this paragraph shall not apply to individual policies insuring against loss resulting from bodily injury or death by accident as defined by Article 44 of the Oklahoma Insurance Code.

11.  Premature disposal of premium notes prohibited.  No insurer or agent thereof shall hypothecate, sell, or dispose of a promissory note received in payment of any part of a premium on a policy of insurance applied for prior to the delivery of the policy.

12.  Fraudulent statement in application; penalty.  Any insurance agent, examining physician, or other person who knowingly or willfully makes a false or fraudulent statement or representation in or relative to an application for insurance, or who makes any such statement to obtain a fee, commission, money, or benefit shall be guilty of a misdemeanor.

Added by Laws 1957, c. 261, § 1204, operative July 1, 1957.  Amended by Laws 1965, c. 261, § 2, emerg. eff. June 22, 1965; Laws 1980, c. 196, § 1, eff. Oct. 1, 1980; Laws 1987, c. 210, § 34, eff. July 1, 1987; Laws 2005, c. 129, § 10, eff. Nov. 1, 2005.

§361205.  Power of commissioner.

The Commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by Section 1203 of this article.

Laws 1957, p. 263, § 1205.

§36-1206.  Statement of charges and notice of hearing - Opportunity to be heard.

A.  Whenever the Insurance Commissioner shall have reason to believe that any person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice defined in Section 1204 of this title, and that a proceeding by the Commissioner in respect thereto would be to the interest of the public, the Commissioner shall issue and serve upon the person a statement of the charges in that respect and a notice in accordance with the Administrative Procedures Act.

B.  At the time and place fixed for a hearing, the person shall have an opportunity to be heard and to show cause why an order should not be made by the Commissioner requiring the person to cease and desist from the acts, methods or practices so complained of.  Upon good cause shown, the Commissioner shall permit any person to intervene, appear and be heard at the hearing by counsel or in person.

Added by Laws 1957, p. 263, § 1206.  Amended by Laws 1997, c. 418, § 43, eff. Nov. 1, 1997.

§361207.  Cease and desist orders and modifications thereof.

A.  If, after a hearing or waiver of the right to a hearing, the Insurance Commissioner shall determine that the method of competition or the act or practice in question is defined in Section 1204 of this title and that the person complained of has engaged in a method of competition, act or practice in violation of this article, the Commissioner shall reduce these findings to writing and shall issue and cause to be served upon the person charged with the violation an order requiring the person to cease and desist from engaging in such method of competition, act or practice.

B.  Until the expiration of the time allowed under subsection A of Section 1208 of this title for filing a petition for review, if no such petition has been duly filed within such time, or if a petition for review has been filed within such time, then until the transcript of the record in the proceeding has been filed in the court, as hereinafter provided, the Commissioner may at any time, upon such notice and in such manner as the Commissioner shall deem proper, modify or set aside in whole or in part any order issued by the Commissioner under this section.

C.  After the expiration of the time allowed for filing a petition for review, if no petition has been duly filed within such time, the Commissioner may at any time, after notice and opportunity for hearing, reopen and later, modify or set aside, in whole or in part, any order issued by the Commissioner under this section whenever in the Commissioner's opinion conditions of fact or of law has so changed as to require such action or if the public interest shall so require.

Added by Laws 1957, p. 264, § 1207.  Amended by Laws 1957, p. 264, § 1207; Laws 1997, c. 418, § 44, eff. Nov. 1, 1997.

§361208.  Judicial review of cease and desist orders.

A.  Any person required by an order of the Insurance Commissioner under Section 1207 of this title to cease and desist from engaging in any unfair method of competition or any unfair or deceptive act or practice defined in Section 1204 of this title may obtain a review of such order by filing in the district court of Oklahoma County, or the county in which the order was served, within thirty (30) days from the date of service of such order, a written petition praying that the order of the Commissioner be set aside.  A copy of the petition shall be served upon the Commissioner, and thereupon the Commissioner shall certify and file in such court a transcript of the entire record in the proceeding, including all the evidence taken and the report and order of the Commissioner.  Upon filing the petition and transcript, the court shall have jurisdiction of the proceeding and of the question determined therein, shall determine whether the filing of the petition shall operate as a stay of the order of the Commissioner, and shall have power to make and enter upon the pleadings, evidence, and proceedings set forth in the transcript a decree modifying, affirming or reversing the order of the Commissioner, in whole or in part.  The findings of the Commissioner as to the facts, if supported by the evidence, shall be conclusive.

B.  To the extent that the order of the Commissioner is affirmed, the court shall thereupon issue its own order commanding obedience to the terms of the order of the Commissioner.  If either party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the proceeding before the Commissioner, the court may order additional evidence be taken before the Commissioner, and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper.  The Commissioner may modify findings of fact, or make new findings by reason of the additional evidence so taken, and shall file such modified or new findings which, if supported by the evidence, shall be conclusive, and his recommendation, if any, for the modification or setting aside of his original order, with the return of such additional evidence.  Appeal may be taken from the district court as provided in other civil cases.

C.  A cease and desist order issued by the Commissioner under Section 1207 of this title shall become final:

1.  Upon the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time; except that the Commissioner may thereafter modify or set aside an order to the extent provided in subsection B of Section 1207 of this title; or

2.  Upon the final decision of the court if the court directs that the order of the Commissioner be affirmed or the petition for review dismissed.

D.  No order of the Commissioner under this article or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this state.

Added by Laws 1957, p. 265, § 1208.  Amended by Laws 1997, c. 418, § 45, eff. Nov. 1, 1997.

§361209.  Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined.

A.  Whenever the Insurance Commissioner shall have reason to believe that any person engaged in the business of insurance is engaging in this state in any method of competition or in any act or practice in the conduct of such business which is not defined in Section 1204 of this title, that the method of competition is unfair or that the act or practice is unfair or deceptive and that an administrative proceeding in respect thereto would be to the interest of the public, the Commissioner may issue and serve such person a statement of the charges in that respect and a notice in accordance with the Administrative Procedures Act.  The Commissioner shall, after a hearing or waiver of the right to a hearing, make a report in writing stating findings as to the facts and serve a copy thereof upon such person.

B.  If such report charges a violation of this article and if such method of competition, act or practice has not been discontinued, the Commissioner may cause a petition to be filed in the district court of Oklahoma County or the district court of this state within the district wherein the person resides or has his or her principal place of business, to enjoin and restrain such person from engaging in such method, act or practice.  The Commissioner may request the Attorney General to appear in the name of the state by relation of the Commissioner.  The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to issue such writs as are ancillary to its jurisdiction or are necessary in its judgment to prevent injury to the public pendente lite.

C.  A transcript of the proceedings before the Commissioner including all evidence taken and the report and findings shall be filed with such petition.  If either party shall apply to the court for leave to adduce additional evidence and shall show, to the satisfaction of the court, that additional evidence is material and there were reasonable grounds for the failure to adduce evidence in the proceeding before the Commissioner, the court may order additional evidence to be taken before the Commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper.  The Commissioner may modify findings of fact or make new findings by reason of the additional evidence so taken, and he shall file such modified or new findings with the return of such additional evidence.

D.  If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, that the proceeding by the Commissioner with respect thereto is to the interest of the public and that the findings of the Commissioner are supported by the weight of the evidence, it shall issue its order enjoining and restraining the continuance of such method of competition, act or practice.

Added by Laws 1957, p. 265, § 1209.  Amended by Laws 1997, c. 418, § 46, eff. Nov. 1, 1997.

§361210.  Judicial review by intervenor.

If the final order of the Insurance Commissioner does not charge a violation of this article, then any intervenor in the proceedings may, within thirty (30) days after the service of such order, cause an action for judicial review to be filed in the district court of Oklahoma County for a review of such order.  Upon such review, the court shall have authority to issue appropriate orders and decrees in connection therewith, including, if the court finds that it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act or practice which it finds, notwithstanding such order of the Commissioner, constitutes a violation of this article.

Added by Laws 1957, p. 266, § 1210.  Amended by Laws 1997, c. 418, § 47, eff. Nov. 1, 1997.

§36-1211.  Civil penalty.

Any person who violates a cease and desist order of the Insurance Commissioner issued and served pursuant to the provisions of Section 1207 of this title, after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the State of Oklahoma a civil penalty of not less than One Hundred Dollars ($100.00), nor more than One Thousand Dollars ($1,000.00) for each violation.

Added by Laws 1957, p. 266, § 1211.  Amended by Laws 1983, c. 68, § 10, eff. Nov. 1, 1983; Laws 1997, c. 418, § 48, eff. Nov. 1, 1997.

§361212.  Provisions of act additional.

The powers vested in the Commissioner by this article shall be additional to any other powers to enforce penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

Laws 1957, p. 266, § 1212.

§361213.  Immunity from prosecution.

If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, the person must nonetheless comply with such direction, but shall not thereafter be prosecuted or subjected to any criminal penalty of forfeiture for or on account of any evidence which the person may testify or produce pursuant thereto.  No testimony so given or evidence produced shall be received against the person upon any criminal action, investigation or proceeding; provided, however, individuals so testifying shall not be exempt from prosecution or punishment for any perjury committed by them while so testifying and the testimony or evidence so given or produced shall be admissible against them upon any criminal action, investigation or proceeding concerning such perjury, and such individuals shall not be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance law of this state.

Added by Laws 1957, p. 266, § 1213.  Amended by Laws 1997, c. 418, § 49, eff. Nov. 1, 1997.

§361214.  Fair disclosure  Protection against misleading sales methods.

The purpose of this act is to assure fair disclosure of relevant facts in the sale of life insurance and annuity contracts. This act is also designed to protect citizens of the State of Oklahoma as purchasers and prospective purchasers of life insurance policies or annuity contracts against the use of sales methods which are misleading because of:

1.  The omission of facts fairly describing the subject matter as a life insurance policy or annuity contract and the benefits obtainable thereunder;

2.  An undue emphasis upon facts which, even though correct, are not relevant to the sale of life insurance or annuities; or

3.  An undue emphasis upon features which are of incidental or secondary importance to the life insurance aspects of a policy.

This act is deemed necessary for the effectuation of Section 1201 et seq., Title 36, Oklahoma Statutes, known as the Unfair Practices and Frauds Act; Section 1401 et seq., Title 36, Oklahoma Statutes; and Sections 2741 and 2742, Title 36, Oklahoma Statutes; and shall be construed as supplemental and cumulative to existing laws.

Laws 1972, c. 223, § 1, operative Jan. 15, 1974.

§361215.  Definitions.

As used in this act, the following words, terms and phrases shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

1.  A "coupon policy" is any policy or contract of life insurance, other than annuity, which contains, in addition to basic life insurance benefits, annual endowment benefits evidenced in the policy contract by coupons which mature as annual endowment benefits.  For the purposes of this act, policies containing annual endowment benefits evidenced by coupons, passbooks or other devices generally identified with savings, banking or investment institutions shall be considered to be coupon policies;

2.  A "profitsharing policy" is that form of life insurance policy or annuity contract which contains provisions representing or tending to create the understanding that the policyholder will be eligible to participate in any future distribution of general corporate profits, with special advantage not available to persons holding other types of policies issued by the insurer to individuals of the same class and equal expectation of life; and

3.  A "charter policy" or "founders policy" is that form of life insurance policy or annuity contract, usually issued by a newly organized insurer, which is sold on the basis that its availability will be limited to a specific predetermined number of units of a fixed dollar amount and which generally provides that the policyholder shall participate in the earnings resulting from either the participating policies or the nonparticipating policies sold by the insurer, or both.

Laws 1972, c. 223, § 2, operative Jan. 15, 1974.

§361216.  Prohibitions and regulations concerning use of certain types of policy forms, policy provisions and annuity contracts.

In accordance with the purpose expressed in Section 1 of this act, the use of certain types of policy forms, policy provisions and annuity contracts shall be subject to the following prohibitions and regulations:

1.  No life insurance policy or annuity contract containing a series of guaranteed annual endowment benefits evidenced by coupons, passbooks or similar devices generally identified with investment or banking operations shall be approved for use, and no such policy or contract heretofore approved shall be issued or delivered in this state after January 15, 1974;

2.  No life insurance policy or annuity contract containing a series of guaranteed annual endowment benefits shall be approved for use and no such policy or contract heretofore approved shall be issued or delivered in this state after January 15, 1974, unless the following requirements are satisfied:

a.  the gross premium for the guaranteed annual endowment benefit shall be shown conspicuously and separately in the policy, distinct from the gross premium for the life insurance benefits and, unless the gross premium is so prominently and separately shown on the schedule of benefits and premiums page in the policy, the language shall be sub stantially in the following form: "The premium shown includes an additional (annual, semiannual, quarterly, monthly, etc.) premium of $_____ for endowment benefits,"

b.  the insured shall be entitled to withdraw the guaranteed annual endowment benefits not less frequently than at the end of each policy year.  The number of oneyear guaranteed endowment benefits shall equal the number of annual premiums for such benefits unless the insurance contract clearly and distinctly provides otherwise,

c.  payment of any guaranteed annual endowment benefits shall not be made contingent on the payment of premiums falling due on or after the time the guaranteed annual endowment benefit has matured,

d.  the separately stated gross premium for the series of guaranteed annual endowment benefits shall be based on reasonable assumptions, consistent with the basic policy form as to interest, mortality and expense,

e.  the guaranteed annual endowment benefit shall be expressed in dollars, both in the policy and in any sales or advertising material relating thereto, and not as a percentage of any premium or benefit,

f.  no guaranteed annual endowment benefit shall be described, either in the policy or in any sales or advertising material, as anything other than a guaranteed benefit for which a premium is being paid by the policyholder, and

g.  at the time the policy form is filed with the Insurance Department for approval, said policy form shall be accompanied by all sales, advertising or other material which the insurer proposes to use in connection with the sale of such policy; such sales, advertising or other material shall be approved by the State Insurance Commissioner.

Nothing in this subsection shall apply to any policy in which the amount of any endowment or periodic benefit or benefits payable during any policy year is greater than the total annual premium for such year;

3.  No coupon policy shall be approved or issued in this state after the effective date of this act, nor shall any coupon policy heretofore approved be issued or delivered in this state after January 15, 1974;

4.  No profitsharing policy shall be approved for use in this state after the effective date of this act, nor shall any profit sharing policy heretofore approved be issued or delivered in this state after January 15, 1974.  Nothing contained in this section shall apply to variable annuity contracts to the extent that such are permitted under the laws of this state.

This subsection shall not be construed to restrict or prohibit the sale in this state of any participating life insurance policy where the dividend or abatement of premium is derived solely from the profits of that class of participating business;

5.  No charter, founders or coupon policy or policy with a name of similar connotation shall be approved for use in this state after the effective date of this act and no charter, founders or coupon policy or policy with a name of similar connotation heretofore approved shall be issued or delivered in this state after January 15, 1974; and

6.  No annual endowment shall be described as being a guaranteed dividend, nor as earnings on the premium investment. Nothing in this section shall be construed to prohibit a representation that a holder of a participating life insurance policy or annuity contract will participate in the share of the divisible surplus, if any, apportioned to the policy or contract by the insurer.

Laws 1972, c. 223, § 3, operative Jan. 15, 1974.

§361217.  Prohibitions and regulations relating to insurers, agents of insurers, representatives of insurers and brokers  Group insurance and group annuity contracts exempt.

In accordance with the purpose expressed in Section 1 of this act, insurers, agents of insurers, representatives of insurers and brokers shall be subject to the following prohibitions and regulations:

1.  No insurer, agent of an insurer or representative of an insurer shall deliver within this state, or issue for delivery within this state, any policy of life insurance or annuity contract which uses as its name or title a phrase which does not include the words, "Life Insurance" or "Annuity Contract" unless such phrase is accompanied by other language elsewhere in the policy or contract which indicates that it is a life insurance policy or annuity contract;

2.  The use of the terms "Investment," "Investment Plan," "Expansion Plan," "Profit," "Profitsharing" and similar terms in connection with a policy of life insurance or an annuity contract, in a context or under such circumstances or conditions as to have the capacity or tendency to mislead a purchaser or prospective purchaser of such policy or contract to believe that he will receive, or that it is possible that he will receive, something other than a life insurance policy or annuity contract or some benefit not provided in the policy or contract or some benefit not available to other persons of the same class and equal expectation of life, is unlawful and is prohibited;

3.  No insurer, agent or broker shall within this state:

a.  make any statement or reference relating to the growth of the life insurance industry in connection with any solicitation of an application for life insurance or annuity contract in a context which could reasonably be understood to interest a prospect in the purchase of shares of stock in an insurer rather than in the purchase of a life insurance policy or annuity contract,

b.  make any statement which reasonably gives rise to the inference that an insured or a prospective insured, by virtue of purchasing a policy of life insurance or an annuity contract, will enjoy a status common to a stockholder or will acquire a stock ownership interest in the insurer; provided, however, that nothing in this paragraph is intended to prohibit the practice of pointing out those aspects in which the status of a policyholder in a mutual life insurer is similar to that of a stockholder in a stock life insurer,

c.  make any reference to or statement concerning an insurer's "Investment Department," "Insured Investment Department" or similar terminology, in such a manner as to imply that the policy was sold or issued by the investment department of the life insurer,

d.  make any statement or reference which would reasonably tend to imply that, by purchasing a policy, the purchaser or prospective purchaser will become a member of a limited group of persons who may receive special advantages or favored treatment in the payment of dividends, unless such benefits are specifically provided in the insurance contract. This paragraph shall not apply to policies under which insured persons of one class of risk may receive dividends at a higher rate than persons of another class of risk,

e.  state or imply that a particular kind of policy is available for only a limited time or that only a limited number of a particular kind of policy will be offered for sale or that only a limited number of persons, or a limited class of persons, will be eligible to buy a particular kind of policy, unless such limitation is specifically provided in the insurance contract,

f.  state or imply that policyholders who are said to act as "centers of influence" or as an advisory board for an insurer will share, because of so acting, in the insurer's surplus earnings in some manner not available to other policyholders who are otherwise in the same class,

g.  describe or refer to premium payments in language which states that the payment is a "deposit" unless:

(1) the payment sets up a debtorcreditor relationship between the life insurance company and the policyholder and a showing is made as to when and how the deposit may be withdrawn,

(2) the term is used in conjunction with the word "premium" in such a manner as to indicate clearly the true character of the payment, or

(3) the term is used in connection with pension trust or deposit administration plans,

h.  use the words "dividends," "cash dividends," "surplus" or similar phrases in such a manner as to state or imply that the payment of dividends is guaranteed or certain to occur,

i.  state or imply that a purchaser of a policy will share in a stated percentage or portion of the earnings of the insurer. Nothing in this paragraph is intended to prohibit a representation that a holder of a participating life insurance policy or annuity contract will participate in the share of the divisible surplus, if any, apportioned to the policy or contract by the insurer,

j.  make any statement or implication that dividends under a participating policy will be sufficient at any time to assure the receipt of benefits, such as a paidup policy, without the further payment of premiums, unless the statement is accompanied by an adequate explanation as to what benefits or coverage would be provided at such time and the conditions under which this would occur,

k.  state that the insured is guaranteed certain benefits if the policy is allowed to lapse without making an adequate explanation of the nonforfeiture benefits,

l.  describe a life insurance policy or annuity contract or premium payments therefor in terms of "units of participation" unless accompanied by other language clearly indicating the reference to a life insurance policy or annuity contract or to premium payments, as the case may be,

m.  include in sales kits and prepared sales presentations proposed answers to a prospect's questions as to whether life insurance policies or annuity contracts are being sold, which are designed to avoid a clear and unequivocal statement that life insurance or annuities are the subject matter of the solicitation,

n.  display in any manner to a prospective policyholder any material which includes illustrations, using dollar amounts, in connection with the proposed sale of a life insurance or annuity contract unless the printed material clearly identifies that the subject, to which the dollar amounts pertain, has an economic relationship to guaranteed values and dividends of the policy,

o.  make any general statement that an insurer makes a profit as a result of policy lapses or surrenders,

p.  make comparisons to the past experience of other life insurers as a means of projecting possible experience of the soliciting insurer when those comparisons are designed to enhance the characteristics of the policy being sold by confining the comparisons to insurers having favorable experience with that type of policy without a fair disclosure of other insurers which have had unfavorable experience with such type of policy,

q.  state that a policy contains certain features which are not found in other life insurance policies or annuity contracts, unless that be true,

r.  represent an option to purchase insurance in the future in such a manner that the policyholder might reasonably infer that he is purchasing term insurance or some other form of life insurance that would result in a payment to the beneficiary in the event of the death of the policyholder, or

s.  make any reference to a policy of life insurance or an annuity contract in such a manner as to misrepresent the true nature of the policy contract;

4.  No insurer, agent for an insurer or representative for an insurer shall, as a competitive or "twisting" device, inform any policyholder or prospective policyholder that any other insurer is required to change a policy form or related material to comply with the provisions of this act; and

5.  This section shall not apply to group insurance policies nor to group annuity contracts.

Laws 1972, c. 223, § 4, operative Jan. 15, 1974.

§36-1219.  Clean claims - Reimbursement - Notice of defective claims - Interest of overdue payments - Attorney's fees.

A.  In the administration, servicing, or processing of any accident and health insurance policy, every insurer shall reimburse all clean claims of an insured, an assignee of the insured, or a health care provider within forty-five (45) calendar days after receipt of the claim by the insurer.

B.  As used in this section:

1.  "Accident and health insurance policy" or "policy" means any policy, certificate, contract, agreement or other instrument that provides accident and health insurance, as defined in Section 703 of this title, to any person in this state, and any subscriber certificate or any evidence of coverage issued by a health maintenance organization to any person in this state;

2.  "Clean claim" means a claim that has no defect or impropriety, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment that impedes prompt payment; and

3.  "Insurer" means any entity that provides an accident and health insurance policy in this state, including but not limited to, a licensed insurance company, a not-for-profit hospital service and medical indemnity corporation, a health maintenance organization, a fraternal benefit society, a multiple employer welfare arrangement, or any other entity subject to regulation by the Insurance Commissioner.

C.  If a claim or any portion of a claim is determined to have defects or improprieties, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment, the insured, enrollee or subscriber, assignee of the insured, enrollee or subscriber, or health care provider shall be notified in writing within thirty (30) calendar days after receipt of the claim by the insurer.  The written notice shall specify the portion of the claim that is causing a delay in processing and explain any additional information or corrections needed.  Failure of an insurer to provide the insured, enrollee or subscriber, assignee of the insured, enrollee or subscriber, or health care provider with the notice shall constitute prima facie evidence that the claim will be paid in accordance with the terms of the policy.

D.  Upon receipt of the additional information or corrections which led to the claim's being delayed and a determination that the information is accurate, an insurer shall either pay or deny the claim or a portion of the claim within forty-five (45) calendar days.

E.  Payment shall be considered made on:

1.  The date a draft or other valid instrument which is equivalent to the amount of the payment is placed in the United States mail in a properly addressed, postpaid envelope; or

2.  If not so posted, the date of delivery.

F.  An overdue payment shall bear simple interest at the rate of ten percent (10%) per year.

G.  In the event litigation should ensue based upon such a claim, the prevailing party shall be entitled to recover a reasonable attorney's fee to be set by the court and taxed as costs against the party or parties who do not prevail.

H.  The Insurance Commissioner shall develop a standardized prompt pay form for use by providers in reporting violations of prompt pay requirements.  The form shall include a requirement that documentation of the reason for the delay in payment or documentation of proof of payment must be provided within ten (10) days of the filing of the form.  The Commissioner shall provide the form to health maintenance organizations and providers.

I.  The provisions of this section shall not apply to the Oklahoma Life and Health Insurance Guaranty Association or to the Oklahoma Property and Casualty Insurance Guaranty Association.

Added by Laws 1975, c. 301, § 1, eff. Oct. 1, 1975.  Amended by Laws 1986, c. 251, § 12, eff. Nov. 1, 1986; Laws 1987, c. 175, § 8, eff. Nov. 1, 1987; Laws 1992, c. 74, § 1, eff. Sept. 1, 1992; Laws 1997, c. 156, § 1, eff. Nov. 1, 1997; Laws 1997, c. 418, § 50, eff. Nov. 1, 1997; Laws 2001, c. 65, § 1, eff. Nov. 1, 2001; Laws 2003, c. 197, § 52, eff. Nov. 1, 2003.

§36-1219.1.  Short title.

Sections 4 through 6 of this act shall be known and may be cited as the "Health Care Fraud Prevention Act".

Added by Laws 2000, c. 353, § 4, eff. Nov. 1, 2000.

§36-1219.2.  Definitions.

As used in the Health Care Fraud Prevention Act:

1.  "Accident and health insurance policy" means any policy, certificate, contract, agreement or other instrument that provides accident and health insurance, as defined in Section 703 of this title, to any person in this state;

2.  "Health care provider" means a physician, hospital, ambulatory surgical center, pharmacy, pharmacist, laboratory, or any other state-licensed or state-recognized provider of health care services;

3.  "Insured" means any person entitled to reimbursement for expenses of health care services and procedures under an accident and health insurance policy issued by an insurer;

4.  "Insurer" means any entity that provides an accident and health insurance policy in this state, including but not limited to a licensed insurance company, a not-for-profit hospital service and medical indemnity corporation, a fraternal benefit society, a multiple employer welfare arrangement, or any other entity subject to regulation by the Insurance Commissioner;

5.  "Perferred provider organization" means any entity defined as a "preferred provider organization (PPO)" in Section 6054 of this title; and

6.  "Third-party administrator" means any person defined as an "administrator" in Section 1442 of this title.

Added by Laws 2000, c. 353, § 5, eff. Nov. 1, 2000.

§36-1219.3.  Discounted reimbursement and disclosure of reimbursement terms prohibited.

A.  An insurer or third-party administrator shall not reimburse a health care provider on a discounted fee basis for covered services that are provided to an insured unless:

1.  The insurer or third-party administrator has contracted with either:

a. the health care provider, or

b. a preferred provider organization which has contracted with the health care provider;

2.  The health care provider has agreed to provide health care services under the terms of the contract; and

3.  The insurer or third-party administrator has agreed to provide coverage for those health care services under an accident and health insurance policy.

B.  A party to a preferred provider contract, including a contract with a preferred provider organization, may not sell, lease, or otherwise transfer information regarding the payment or reimbursement terms of the contract without the express authority and prior adequate notification of the other contracting parties.

Added by Laws 2000, c. 353, § 6, eff. Nov. 1, 2000.

§36-1219.4.  Definitions - Requirements for discount medical plan organizations - Penalties.

A.  As used in this section:

1.  "Direct contract" means a contractual arrangement tying the ultimate seller purporting to offer discounts through the discount card to the health care provider, which expressly states the intent of this agreement to be used for the purpose of offering discounts on health-related purchases to uninsured or noncovered persons;

2.  "Discount card" means a card or any other purchasing mechanism or device, which is not insurance, that purports to offer discounts or access to discounts in health-related purchases from health care providers;

3.  "Discount medical plan" means a business arrangement or contract in which a person, in exchange for fees, dues, charges, or other consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount.  The term discount medical plan does not include any product regulated as an insurance product, group health service product or health maintenance organization (HMO) product in the State of Oklahoma or discounts provided by an insurer, group health service, or health maintenance organizations (HMOs) where those discounts are provided at no cost to the insured or member and are offered due to coverage with a licensed insurer, group health service, or HMO;

4.  "Discount medical plan organization" means a person or an entity which operates a discount medical plan;

5.  "Health care provider" means any person or entity licensed by this state to provide health care services including, but not limited to, physicians, hospitals, home health agencies, pharmacies, and dentists;

6.  "Health care provider network" means an entity which directly contracts with physicians and hospitals and has contractual rights to negotiate on behalf of those health care providers with a discount medical plan organization to provide medical services to members of the discount medical plan organization;

7.  "Marketer" means a person or entity who markets, promotes, sells or distributes a discount medical plan, including a private label entity that places its name on and markets or distributes a discount medical plan but does not operate a discount medical plan;

8.  "Medical services" means any care, service or treatment of illness or dysfunction of, or injury to, the human body including, but not limited to, physician care, inpatient care, hospital surgical services, emergency services, ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric care services, laboratory services, and medical equipment and supplies.  The term does not include pharmaceutical supplies or prescriptions;

9.  "Member" means any person who pays fees, dues, charges, or other consideration for the right to receive the purported benefits of a discount medical plan; and

10.  "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, limited liability company, or any other government or commercial entity.

B.  1.  Before doing business in this state as a discount medical plan organization, an entity shall be a corporation, limited liability corporation, partnership, limited liability partnership or other legal entity, organized under the laws of this state or, if a foreign entity, authorized to transact business in this state, and shall be registered as a discount medical plan organization with the Insurance Department of the State of Oklahoma or be licensed by the Insurance Department of the State of Oklahoma as a licensed insurance company, licensed HMO, licensed group health service organization or motor service club.

2.  To register as a discount medical plan organization, an applicant shall:

a. file with the Insurance Department of the State of Oklahoma an application on the form that the Insurance Commissioner requires, and

b. pay to the Department an application fee of Two Hundred Fifty Dollars ($250.00).

3.  A registration is valid for a one-year term.

4.  A registration expires one year following the registration unless it is renewed as provided in this subsection.

5.  Before it expires, a registrant may renew the registration for an additional one-year term if the registrant:

a. otherwise is entitled to be registered,

b. files with the Department a renewal application on the form that the Insurance Commissioner requires, and

c. pays to the Department a renewal fee of Two Hundred Fifty Dollars ($250.00).

6.  The Insurance Commissioner may deny a registration to an applicant or refuse to renew, suspend, or revoke the registration of a registrant if the applicant or registrant, or an officer, director, or employee of the applicant or registrant:

a. makes a material misstatement or misrepresentation in an application for registration,

b. fraudulently or deceptively obtains or attempts to obtain a registration for the applicant or registrant or for another,

c. in connection with the administration of a health care discount program, commits fraud or engages in illegal or dishonest activities, or

d. has violated any provisions of this section.

7.  Prior to registration by the Insurance Department of the State of Oklahoma, each discount medical plan organization shall establish an Internet web site.

8.  All amounts collected as registration or renewal fees shall be deposited into the General Revenue Fund.

9.  Nothing in this subsection shall require a provider who provides discounts to his or her own patients to obtain and maintain a registration as a discount medical plan organization.

10.  a. Nothing in this subsection shall apply to an affiliate of a licensed insurance company, HMO, group health service organization or motor service club, provided that the affiliate registers with and maintains registration in good standing with the Insurance Department of the State of Oklahoma in accordance with subparagraphs b and c of this paragraph.

b. An affiliate shall register as a discount medical plan organization on a form prescribed by the Insurance Commissioner prior to the sale, marketing or solicitation of a discount medical plan and pay an application fee of One Hundred Dollars ($100.00).

c. A registration shall expire one (1) year after the date of registration, and each year on that date thereafter.  A registrant may renew the registration if the registrant pays an annual registration fee of One Hundred Dollars ($100.00) and remains in good standing with the Insurance Department of the State of Oklahoma.

d. For purposes of this section, "affiliate" means a person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with an insurance company, HMO, group health service organization or motor service club licensed in this state.

C.  1.  The Department may examine or investigate the business and affairs of any discount medical plan organization.  The Department may require any discount medical plan organization or applicant to produce any records, books, files, advertising and solicitation materials, or other information and may take statements under oath to determine whether the discount medical plan organization or applicant is in violation of the law or is acting contrary to the public interest.  The expenses incurred in conducting any examination or investigation shall be paid by the discount medical plan organization or applicant.  Examinations and investigations shall be conducted as provided in Sections 309.1 and 309.3 through 309.7 of this title.  Discount medical plan organizations shall be governed by the provisions of this section and shall not be subject to the provisions of the Insurance Code unless specifically referenced.

2.  Failure by the discount medical plan organization to pay the expenses incurred under paragraph 1 of this subsection shall be grounds for denial or revocation of the discount medical plan organization's registration.

D.  1.  A discount medical plan organization may charge a reasonable one-time processing fee and a periodic charge.

2.  If the member cancels the membership within the first thirty (30) days after receipt of the discount card and other membership materials, the member shall receive a reimbursement of all periodic charges paid.  The return of all periodic charges shall be made within thirty (30) days of the date of the cancellation.  If all of the periodic charges have not been paid within thirty (30) days, interest shall be assessed and paid on the proceeds at a rate of the Treasury Bill rate of the preceding calendar year, plus two (2) percentage points.

3.  The right of cancellation shall be set out in the contract on the first page, in ten-point type or larger.

4.  If a discount medical plan charges for a time period in excess of one (1) month, the plan shall, in the event of cancellation of the membership by either party, make a pro rata reimbursement of all periodic charges to the member.

E.  1.  A discount medical plan organization may not:

a. use in its advertisements, marketing material, brochures, and discount cards the terms "insurance", "health plan", "coverage", "copay", "copayments", "preexisting conditions", "guaranteed issue", "premium", "PPO", "preferred provider organization", or other terms in a manner that could reasonably mislead a person to believe that the discount medical plan is health insurance,

b. except for hospital services, have restrictions on free access to plan providers including waiting periods and notification periods, or

c. pay providers any fees for medical services.

2.  A discount medical plan organization may not collect or accept money from a member for payment to a provider for specific medical services furnished or to be furnished to the member unless the organization has an active license from the Insurance Department of the State of Oklahoma to act as an administrator.

F.  1.  The following disclosures, to be printed in not less than twelve-point type, shall be made in writing to any prospective member and shall appear on the first page of any advertisements, marketing materials or brochures relating to a discount medical plan:

a. that the plan is not insurance,

b. that the plan provides discounts with certain health care providers for medical services,

c. that the plan does not make payments directly to the providers of medical services,

d. that the plan member is obligated to pay for all health care services but will receive a discount from those health care providers who have contracted with the discount plan organization, and

e. the name and the location of the registered discount medical plan organization, including the current telephone number of the registered discount medical plan organization or other entity responsible for customer service for the plan, if different from the registered discount medical plan organization.

2.  If the discount medical plan is sold, marketed, or solicited by telephone, the disclosures required by this section shall be made orally and provided in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

G.  1.  All providers offering medical services to members under a discount medical plan shall provide such services pursuant to a written agreement.  The agreement may be entered into directly by the health care provider or by a health care provider network to which the provider belongs if the provider network has contracts with the health care provider that allow the provider network to contract on behalf of the health care provider.

2.  A health care provider agreement shall provide the following:

a. a description of the services and products to be provided at a discount,

b. the amount or amounts of the discounts or, alternatively, a fee schedule which reflects the health care provider's discounted rates, and

c. a provision that the health care provider will not charge members more than the discounted rates.

3.  A health care provider agreement with a health care provider network shall require that the health care provider network have written agreements with its health care providers that:

a. contain the terms described in paragraph 2 of this subsection,

b. authorize the health care provider network to contract with the discount medical plan organization on behalf of the provider, and

c. require the network to maintain an up-to-date list of its contracted health care providers and to provide that list on a quarterly basis to the discount medical plan organization.

4.  The discount medical plan organization shall maintain a copy of each active health care provider agreement into which it has entered.

H.  1.  There shall be a written agreement between the discount medical plan organization and the member specifying the benefits under the discount medical plan and complying with the disclosure requirements of this section.

2.  All forms used, including the written agreement pursuant to the provisions of paragraph 2 of this subsection, shall first be filed with the Department.  Every form filed shall be identified by a unique form number placed in the lower left corner of each form.  A filing fee of Twenty-five Dollars ($25.00) per form shall be payable to the Insurance Department of the State of Oklahoma for deposit into the General Revenue Fund.

I.  1.  Each discount medical plan organization required to be registered pursuant to this section except an affiliate shall, at all times, maintain a net worth of at least One Hundred Fifty Thousand Dollars ($150,000.00).

2.  The Insurance Department of the State of Oklahoma may not allow a registration unless the discount medical plan organization has a net worth of at least One Hundred Fifty Thousand Dollars ($150,000.00).

J.  1.  The Insurance Department of the State of Oklahoma may suspend the authority of a discount medical plan organization to enroll new members, revoke any registration issued to a discount medical plan organization, or order compliance if the Department finds that any of the following conditions exist:

a. the organization is not operating in compliance with the provisions of this section,

b. the organization does not have the minimum net worth as required by this section,

c. the organization has advertised, merchandised or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or merchandising,

d. the organization is not fulfilling its obligations as a discount medical plan organization, or

e. the continued operation of the organization would be hazardous to its members.

2.  If the Insurance Department of the State of Oklahoma has cause to believe that grounds for the suspension or revocation of a registration exist, the Department shall notify the discount medical plan organization in writing, specifically stating the grounds for suspension or revocation, and shall provide opportunity for a hearing on the matter in accordance with the Administrative Procedures Act and the Oklahoma Insurance Code.

3.  When the registration of a discount medical plan organization is surrendered or revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs transacted under the registration.  The organization may not engage in any further advertising, solicitation, collecting of fees, or renewal of contracts.

4.  The Insurance Department of the State of Oklahoma shall, in its order suspending the authority of a discount medical plan organization to enroll new members, specify the period during which the suspension is to be in effect and the conditions, if any, which shall be met by the discount medical plan organization prior to reinstatement of its registration to enroll new members.  The order of suspension is subject to rescission or modification by further order of the Department prior to the expiration of the suspension period.  Reinstatement may not be made unless requested by the discount medical plan organization; however, the Department may not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to reoccur.

K.  Each discount medical plan organization required to be registered pursuant to this section shall provide the Insurance Department of the State of Oklahoma at least thirty (30) days' advance notice of any change in the discount medical plan organization's name, address, principal business address, or mailing address.

L.  Each discount medical plan organization shall maintain an up-to-date list of the names and addresses of the providers with which it has contracted on an Internet web site page, the address of which shall be prominently displayed on all its advertisements, marketing materials, brochures, and discount cards.  This section applies to those providers with whom the discount medical plan organization has contracted directly, as well as those who are members of a provider network with which the discount medical plan organization has contracted.

M.  1.  All advertisements, marketing materials, brochures and discount cards used by marketers shall be approved in writing for such use by the discount medical plan organization.

2.  The discount medical plan organization shall have an executed written agreement with a marketer prior to the marketer's marketing, promoting, selling, or distributing the discount medical plan.

N.  The Insurance Commissioner may promulgate rules to administer the provisions of this section.

O.  Regulation of discount medical plan organizations shall be done pursuant to the Administrative Procedures Act.

P.  1.  A discount medical plan organization required to be registered pursuant to this section except an affiliate shall maintain a surety bond with the Insurance Department of the State of Oklahoma, having at all times a value of not less than Thirty-five Thousand Dollars ($35,000.00), for use by the Department in protecting plan members.

2.  No judgment creditor or other claimant of a discount medical plan organization, other than the Insurance Department of the State of Oklahoma, shall have the right to levy upon the surety bond held pursuant to the provisions of paragraph 1 of this subsection.

Q.  1.  A person who knowingly and wilfully operates as or aids and abets another operating as a discount medical plan organization in violation of subsection B of this section commits a felony, punishable as provided for in Oklahoma law, as if the discount medical plan organization were an unauthorized insurer, and the fees, dues, charges, or other consideration collected from the members by the discount medical plan organization or marketer were insurance premium.

2.  A person who collects fees for purported membership in a discount medical plan but fails to provide the promised benefits commits a theft, punishable as provided in Oklahoma law.

R.  1.  In addition to the penalties and other enforcement provisions of this section, the Department may seek both temporary and permanent injunctive relief if:

a. a discount medical plan organization is being operated by any person or entity that is not registered pursuant to this section, or

b. any person, entity, or discount medical plan organization has engaged in any activity prohibited by this section or any rule adopted pursuant to this section.

2.  The venue for any proceeding brought pursuant to the provisions of this section shall be in the district court of Oklahoma County.

S.  1.  The provisions of this section apply to the activities of a discount medical plan organization that is not registered pursuant to this section as if the discount medical plan organization were an unauthorized insurer.

2.  A discount medical plan organization being operated by any person or entity that is not registered pursuant to this section, or any person, entity or discount medical plan organization that has engaged or is engaging in any activity prohibited by this section or any rules adopted pursuant to this section shall be subject to the Unauthorized Insurer Act as if the discount medical plan organization were an unauthorized insurer, and shall be subject to all the remedies available to the Insurance Commissioner under the Unauthorized Insurer Act.

Added by Laws 2001, c. 363, § 11, eff. July 1, 2001.  Amended by Laws 2002, c. 307, § 12, eff. Nov. 1, 2002; Laws 2005, c. 425, § 1, eff. Nov. 1, 2005.

§36-1219.5.  Modification of existing or issuance of new coverage - Consent.

No insurer shall modify a group or individual policy of existing coverage or issue new coverage under an accident and health insurance policy unless written consent for such modification or issuance is obtained from the policyholder.  However, this section shall not be construed as prohibiting a modification that is provided for in an existing policy that has been filed and approved by the Insurance Commissioner.

Added by Laws 2003, c. 288, § 1, eff. Nov. 1, 2003.

§361220.  Exclusive agents  Restrictions.

No insurance company, including any subsidiary of any such company, may offer any insurance program in this state to exclusive agents without offering the same insurance program through all of its other authorized agents and brokers authorized for similar types of insurance coverage.

Added by Laws 1985, c. 328, § 9, emerg. eff. July 29, 1985.

§361221.  Renumbered as § 1250.1 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§36-1222.  Repealed by Laws 1994, c. 342, § 21, eff. Sept. 1, 1994.

§361223.  Renumbered as § 1250.9 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361224.  Renumbered as § 1250.10 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361225.  Renumbered as § 1250.11 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361226.  Renumbered as § 1250.13 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361227.  Renumbered as § 1250.3 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§36-1228.  Repealed by Laws 1994, c. 342, § 21, eff. Sept. 1, 1994.

§36-1241.  Property and casualty insurer - Acceptance or denial of application.

A property and casualty insurer shall, within forty-five (45) business days of taking an application, determine whether or not the applicant should be accepted or denied as an insured and shall give written notice to the agent of the acceptance or denial.  If the applicant is denied as an insured, any premium monies paid, less any expenses incurred either by the agent or the insurer, shall be immediately returned to the proposed purchaser of the policy.  Failure of the insurer to return premium monies to the applicant within forty-five (45) business days of the initial submission to the insurer, broker, or agent, shall result in the applicant recovering any interest and bank charges which the proposed insured has incurred because of the delay in return of the initial premium, less expenses incurred.  In addition, if the insurer does not return the premium monies, less expenses, within the forty-five-day period, the insurer shall remain liable for the insurance coverage and any claims pursuant thereto which the remaining premium monies would have purchased.

Added by Laws 1986, c. 251, § 23, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 175, § 9, eff. Nov. 1, 1987; Laws 2000, c. 353, § 8, eff. Nov. 1, 2000; Laws 2001, c. 363, § 12, eff. July 1, 2001.

§36-1241.1.  Property and casualty policies - Provision relating to process for premium refund for cancellation prior to end of policy period.

Each property and casualty insurance policy approved by the Insurance Commissioner shall contain a provision describing the process for premium refund if the insured cancels the policy before the end of the policy period as defined in the policy.  The provision is to be included in the policy, or by rider or endorsement attached to the policy.  The policy does not have to contain the exact wording of this section or any other exact wording.  Language which is substantially similar to this section shall be considered to be in compliance with this section.

Added by Laws 2004, c. 96, § 3, eff. Nov. 1, 2004.

§36-1241.2.  Property and casualty policies - Inquiry regarding making claim - Increase of premium rates, cancellation, or refusal to issue or renew policy.

No insurer that issues any type of property or casualty insurance policy in this state shall increase premium rates, cancel a policy, or refuse to issue or renew a policy solely on the basis of a policyholder inquiring about making a claim or requesting information about a possible claim, if the policyholder does not in fact submit a claim.

Added by Laws 2004, c. 96, § 4, eff. Nov. 1, 2004.

§36-1250.1.  Short title.

Sections 1250.1 through 1250.16 of this title shall constitute a part of the Oklahoma Insurance Code and shall be known and may be cited as the "Unfair Claims Settlement Practices Act".

Added by Laws 1986, c. 315, § 5, emerg. eff. June 24, 1986.  Amended by Laws 1994, c. 342, § 1, eff. Sept. 1, 1994.  Renumbered from § 1221 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 5, § 1, emerg. eff. March 25, 1997.

§36-1250.2.  Definitions.

As used in the Unfair Claims Settlement Practices Act:

1.  "Agent" means any individual, corporation, association, partnership, or other legal entity authorized to represent an insurer with respect to a claim;

2.  "Claimant" means either a first party claimant, a third party claimant, or both, and includes such claimant's designated legal representatives and includes a member of the claimant's immediate family designated by the claimant;

3.  "Commissioner" means the Insurance Commissioner;

4.  "First party claimant" means an individual, corporation, association, partnership, or other legal entity, including a subscriber under any plan providing health services, asserting a right to payment pursuant to an insurance policy or insurance contract for an occurrence of contingency or loss covered by such policy or contract;

5.  "Insurance policy or insurance contract" means any contract of insurance, certificate, indemnity, medical or hospital service, suretyship, annuity, subscriber certificate or any evidence of coverage of a health maintenance organization issued, proposed for issuance, or intended for issuance by any entity subject to this Code;

6.  "Insurer" means a person licensed by the Commissioner to issue or who issues any insurance policy or insurance contract in this state, including Compsource, and also includes health maintenance organizations.  Provided that, for the purposes of paragraph 15 of Section 1250.5 of this title, "insurer" shall include the Oklahoma State and Education Employees Group Insurance Board;

7.  "Investigation" means all activities of an insurer directly or indirectly related to the determination of liabilities under coverages afforded by an insurance policy or insurance contract;

8.  "Notification of claim" means any notification, whether in writing or other means acceptable under the terms of an insurance policy or insurance contract, to an insurer or its agent, by a claimant, which reasonably apprises the insurer of the facts pertinent to a claim; and

9.  "Third party claimant" means any individual, corporation, association, partnership, or other legal entity asserting a claim against any individual, corporation, association, partnership, or other legal entity insured under an insurance policy or insurance contract.

Added by Laws 1986, c. 251, § 14, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 342, § 2, eff. Sept. 1, 1994.  Renumbered from § 1252 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 4, emerg. eff. Nov. 4, 1994; Laws 2003, c. 197, § 53, eff. Nov. 1, 2003; Laws 2004, c. 274, § 7, eff. July 1, 2004; Laws 2005, c. 170, § 1, eff. Nov. 1, 2005.

§36-1250.3.  Application of law; conditions under which acts constitute unfair claims settlement practices.

A.  The provisions of the Unfair Claims Settlement Practices Act shall apply to all claims arising under an insurance policy or insurance contract issued by any insurer.

B.  It is an unfair claim settlement practice for any insurer to commit any act set out in Section 1250.5 of this title, or to commit a violation of any other provision of the Unfair Claims Settlement Practices Act, if:

1.  It is committed flagrantly and in conscious disregard of this act or any rules promulgated hereunder; or

2.  It has been committed with such frequency as to indicate a general business practice to engage in that type of conduct.

Added by Laws 1986, c. 315, § 11, emerg. eff. June 24, 1986.  Amended by Laws 1992, c. 74, § 4, eff. Sept. 1, 1992; Laws 1994, c. 342, § 3, eff. Sept. 1, 1994.  Renumbered from § 1227 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 5, § 2, emerg. eff. March 25, 1997.

§36-1250.4.  Claim files - Examination - Response to inquiries.

A.  An insurer's claim files, other than the claim files of the State Insurance Fund, shall be subject to examination by the Insurance Commissioner or by duly appointed designees.  Such files shall contain all notes and work papers pertaining to a claim in such detail that pertinent events and the dates of such events can be reconstructed.  In addition, the Insurance Commissioner, authorized employees and examiners shall have access to any of an insurer's files that may relate to a particular complaint under investigation or to an inquiry or examination by the Insurance Department.

B.  Every agent, adjuster, administrator, insurance company representative, or insurer, other than the State Insurance Fund and its representatives, upon receipt of any inquiry from the Commissioner concerning a claim or a problem involving premium monies shall, within twenty (20) days after receipt of such inquiry, furnish the Commissioner with an adequate response to the inquiry.

C.  Every insurer, upon receipt of any pertinent written communication from a claimant which reasonably suggests that a response is expected, shall, within thirty (30) days after receipt thereof, furnish the claimant with an adequate response to the communication.

D.  Any violation by an insurer of this section shall subject the insurer to discipline including a civil penalty of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00).

Added by Laws 1986, c. 251, § 15, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 181, § 1, eff. Nov. 1, 1989; Laws 1994, c. 342, § 4, eff. Sept. 1, 1994.  Renumbered from § 1253 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 5, emerg. eff. Nov. 4, 1994; Laws 1997, c. 418, § 51, eff. Nov. 1, 1997.

§36-1250.5.  Acts constituting unfair claim settlement practices.

Any of the following acts by an insurer, if committed in violation of Section 1250.3 of this title, constitutes an unfair claim settlement practice:

1.  Failing to fully disclose to first party claimants, benefits, coverages, or other provisions of any insurance policy or insurance contract when such benefits, coverages or other provisions are pertinent to a claim;

2.  Knowingly misrepresenting to claimants pertinent facts or policy provisions relating to coverages at issue;

3.  Failing to adopt and implement reasonable standards for prompt investigations of claims arising under its insurance policies or insurance contracts;

4.  Not attempting in good faith to effectuate prompt, fair and equitable settlement of claims submitted in which liability has become reasonably clear;

5.  Failing to comply with the provisions of Section 1219 of this title;

6.  Denying a claim for failure to exhibit the property without proof of demand and unfounded refusal by a claimant to do so;

7.  Except where there is a time limit specified in the policy, making statements, written or otherwise, which require a claimant to give written notice of loss or proof of loss within a specified time limit and which seek to relieve the company of its obligations if such a time limit is not complied with unless the failure to comply with such time limit prejudices an insurer's rights;

8.  Requesting a claimant to sign a release that extends beyond the subject matter that gave rise to the claim payment;

9.  Issuing checks or drafts in partial settlement of a loss or claim under a specified coverage which contain language which releases an insurer or its insured from its total liability;

10.  Denying payment to a claimant on the grounds that services, procedures, or supplies provided by a treating physician or a hospital were not medically necessary unless the health insurer or administrator, as defined in Section 1442 of this title, first obtains an opinion from any provider of health care licensed by law and preceded by a medical examination or claim review, to the effect that the services, procedures or supplies for which payment is being denied were not medically necessary.  Upon written request of a claimant, treating physician, or hospital, such opinion shall be set forth in a written report, prepared and signed by the reviewing physician.  The report shall detail which specific services, procedures, or supplies were not medically necessary, in the opinion of the reviewing physician, and an explanation of that conclusion.  A copy of each report of a reviewing physician shall be mailed by the health insurer, or administrator, postage prepaid, to the claimant, treating physician or hospital requesting same within fifteen (15) days after receipt of such written request.  As used in this paragraph, "physician" means a person holding a valid license to practice medicine and surgery, osteopathic medicine, podiatric medicine, dentistry, chiropractic, or optometry, pursuant to the state licensing provisions of Title 59 of the Oklahoma Statutes;

11.  Compensating a reviewing physician, as defined in paragraph 10 of this subsection, on the basis of a percentage of the amount by which a claim is reduced for payment;

12.  Violating the provisions of the Health Care Fraud Prevention Act;

13.  Compelling, without just cause, policyholders to institute suits to recover amounts due under its insurance policies or insurance contracts by offering substantially less than the amounts ultimately recovered in suits brought by them, when such policyholders have made claims for amounts reasonably similar to the amounts ultimately recovered;

14.  Failing to maintain a complete record of all complaints which it has received during the preceding three (3) years or since the date of its last financial examination conducted or accepted by the Commissioner, whichever time is longer.  This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint.  For the purposes of this paragraph, "complaint" means any written communication primarily expressing a grievance; or

15.  Requesting a refund of all or a portion of a payment of a claim made to a claimant or health care provider more than twenty-four (24) months after the payment is made.  This paragraph shall not apply:

a. if the payment was made because of fraud committed by the claimant or health care provider, or

b. if the claimant or health care provider has otherwise agreed to make a refund to the insurer for overpayment of a claim.

Added by Laws 1986, c. 251, § 16, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 238, § 1, eff. Nov. 1, 1989; Laws 1991, c. 134, § 9, eff. July 1, 1991; Laws 1993, c. 24, § 1, eff. Sept. 1, 1993; Laws 1994, c. 342, § 5, eff. Sept. 1, 1994.  Renumbered from § 1254 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 156, § 2, eff. Nov. 1, 1997; Laws 1997, c. 404, § 3, eff. Nov. 1, 1997; Laws 1997, c. 418, § 52, eff. Nov. 1, 1997; Laws 1999, c. 256, § 1, eff. Nov. 1, 1999; Laws 2000, c. 353, § 7, eff. Nov. 1, 2000.

NOTE:  Laws 1997, c. 5, § 3 repealed by Laws 1997, c. 404, § 8, eff. Nov. 1, 1997.

§36-1250.6.  Property and casualty insurer - Acknowledging receipt of claim - Commissioner's inquiry - Other communications - Claim forms, instructions and assistance.

A.  Every property and casualty insurer, within thirty (30) days after receiving notification of a claim, shall acknowledge the receipt of such notification unless payment is made within such period of time.  If an acknowledgement is made by means other than writing, an appropriate notation of such acknowledgement shall be made in the claim file of the property and casualty insurer, and dated.  Notification given to an agent of a property and casualty insurer shall be notification to the insurer.

B.  Every property and casualty insurer, upon receiving notification of a claim, promptly shall provide necessary claim forms, instruction, and reasonable assistance so that first party claimants can comply with the policy conditions and the reasonable requirements of the property and casualty insurer.  Compliance with this paragraph within thirty (30) days after notification of a claim shall constitute compliance with subsection A of this section.

Added by Laws 1986, c. 251, § 17, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 175, § 10, eff. Nov. 1, 1987; Laws 1994, c. 342, § 6, eff. Sept. 1, 1994.  Renumbered from § 1255 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994; Laws 1997, c. 418, § 53, eff. Nov. 1, 1997.

§36-1250.7.  Property and casualty insurer - Denial or acceptance of claim.

A.  Within forty-five (45) days after receipt by a property and casualty insurer of properly executed proofs of loss, the first party claimant shall be advised of the acceptance or denial of the claim by the insurer, or if further investigation is necessary.  No property and casualty insurer shall deny a claim because of a specific policy provision, condition, or exclusion unless reference to such provision, condition, or exclusion is included in the denial.  A denial shall be given to any claimant in writing, and the claim file of the property and casualty insurer shall contain a copy of the denial.  If there is a reasonable basis supported by specific information available for review by the Commissioner that the first party claimant has fraudulently caused or contributed to the loss, a property and casualty insurer shall be relieved from the requirements of this subsection.  In the event of a weather-related catastrophe or a major natural disaster, as declared by the Governor, the Insurance Commissioner may extend the deadline imposed under this subsection an additional twenty (20) days.

B.  If a claim is denied for reasons other than those described in subsection A of this section, and is made by any other means than writing, an appropriate notation shall be made in the claim file of the property and casualty insurer until such time as a written confirmation can be made.

C.  Every property and casualty insurer shall complete investigation of a claim within sixty (60) days after notification of proof of loss unless such investigation cannot reasonably be completed within such time.  If such investigation cannot be completed, or if a property and casualty insurer needs more time to determine whether a claim should be accepted or denied, it shall so notify the claimant within sixty (60) days after receipt of the proofs of loss, giving reasons why more time is needed.  If the investigation remains incomplete, a property and casualty insurer shall, within sixty (60) days from the date of the initial notification, send to such claimant a letter setting forth the reasons additional time is needed for investigation.  Except for an investigation of possible fraud or arson which is supported by specific information giving a reasonable basis for the investigation, the time for investigation shall not exceed one hundred twenty (120) days after receipt of proof of loss.  Provided, in the event of a weather-related catastrophe or a major natural disaster, as declared by the Governor, the Insurance Commissioner may extend this deadline for investigation an additional twenty (20) days.

D.  Insurers shall not fail to settle first party claims on the basis that responsibility for payment should be assumed by others except as may otherwise be provided by policy provisions.

E.  Insurers shall not continue or delay negotiations for settlement of a claim directly with a claimant who is neither an attorney nor represented by an attorney, for a length of time which causes the claimant's rights to be affected by a statute of limitations, or a policy or contract time limit, without giving the claimant written notice that the time limit is expiring and may affect the claimant's rights.  Such notice shall be given to first party claimants thirty (30) days, and to third party claimants sixty (60) days, before the date on which such time limit may expire.

F.  No insurer shall make statements which indicate that the rights of a third party claimant may be impaired if a form or release is not completed within a given period of time unless the statement is given for the purpose of notifying a third party claimant of the provision of a statute of limitations.

G.  If a lawsuit on the claim is initiated, the time limits provided for in this section shall not apply.

Added by Laws 1986, c. 251, § 18, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 175, § 11, eff. Nov. 1, 1987; Laws 1993, c. 248, § 1, eff. Sept. 1, 1993; Laws 1994, c. 342, § 7, eff. Sept. 1, 1994.  Renumbered from § 1256 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994; Laws 1997, c. 418, § 54, eff. Nov. 1, 1997.

§36-1250.8.  Motor vehicle total loss or damage claim.

A.  If an insurance policy or insurance contract provides for the adjustment and settlement of first party motor vehicle total losses, on the basis of actual cash value or replacement with another of like kind and quality, one of the following methods shall apply:

1.  An insurer may elect to offer a replacement motor vehicle which is a specific comparable motor vehicle available to the insured, with all applicable taxes, license fees, and other fees incident to the transfer of evidence of ownership of the motor vehicle paid, at no cost to the insured other than any deductible provided in the policy.  The offer and any rejection thereof shall be documented in the claim file; or

2.  An insured may elect a cash settlement based upon the actual cost, less any deductible provided in the policy, to purchase a comparable motor vehicle, including all applicable taxes, license fees and other fees incident to a transfer of evidence of ownership, or a comparable motor vehicle.  Such cost may be determined by:

a. the cost of a comparable motor vehicle in the local market area when a comparable motor vehicle is available in the local market area,

b. one of two or more quotations obtained by an insurer from two or more qualified dealers located within the local market area when a comparable motor vehicle is not available in the local market area, or

c. the cost of a comparable motor vehicle as quoted in the latest edition of the National Automobile Dealers Association Official Used Car Guide or monthly edition of any other nationally recognized published guidebook.

B.  If a first party motor vehicle total loss is settled on a basis which deviates from the methods described in subsection A of this section, the deviation shall be supported by documentation giving particulars of the condition of the motor vehicle.  Any deductions from such cost, including, but not limited to, deduction for salvage, shall be measurable, discernible, itemized and specified as to dollar amount and shall be appropriate in amount.  The basis for such settlement shall be fully explained to a first party claimant.

C.  If liability for motor vehicle damages is reasonably clear, insurers shall not recommend that third party claimants make claims pursuant to the third party claimants' own policies solely to avoid paying claims pursuant to such insurer's insurance policy or insurance contract.

D.  Insurers shall not require a claimant to travel unreasonably either to inspect a replacement motor vehicle, obtain a repair estimate or have the motor vehicle repaired at a specific repair shop.

E.  Insurers shall, upon the request of a claimant, include the deductible of a first party claimant, if any, in subrogation demands.  Subrogation recoveries shall be shared on a proportionate basis with a first party claimant, unless the deductible amount has been otherwise recovered.  No deduction for expenses shall be made from a deductible recovery unless an outside attorney is retained to collect such recovery.  The deduction shall then be made for only a pro rata share of the allocated loss adjustment expense.

F.  If an insurer prepares an estimate of the cost of automobile repairs, such estimate shall be in an amount for which it reasonably may be expected that the damage can be repaired satisfactorily.  An insurer shall give a copy of an estimate to a claimant and may furnish to the claimant the names of one or more conveniently located repair shops, if requested by the claimant.

G.  If an amount claimed is reduced because of betterment or depreciation, all information for such reduction shall be contained in the claim file.  Such deductions shall be itemized and specified as to dollar amount and shall be appropriate for the amount of deductions.

H.  An insurer or its representative shall not require a claimant to obtain motor vehicle repairs at a specific repair facility.  An insurer or its representative shall not require a claimant to obtain motor vehicle glass repair or replacement at a specific motor vehicle glass repair or replacement facility.  An insurer shall fully and promptly pay for the cost of the motor vehicle repair services or products, less any applicable deductible amount payable according to the terms of the policy.  The claimant shall be furnished an itemized priced statement of repairs by the repair facility at the time of acceptance of the repaired motor vehicle.  Unless a cash settlement is made, if a claimant selects a motor vehicle repair or motor vehicle glass repair or replacement facility, the insurer shall provide payment to the facility or claimant based on a competitive price, as established by that insurer through market surveys or by the insured through competitive bids at the insured's option, to determine a fair and reasonable market price for similar services.  Reasonable deviation from this market price is allowed based on the facts in each case.

I.  An insurer shall not use as a basis for cash settlement with a first party claimant an amount which is less than the amount which an insurer would pay if repairs were made, other than in total loss situations, unless such amount is agreed to by the insured.

J.  An insurer shall not force a claimant to execute a full settlement release in order to settle a property damage claim involving a personal injury.

K.  All payment or satisfaction of a claim for a motor vehicle which has been transferred by title to the insurer shall be paid by check or draft, payable on demand.

L.  In the event of payment of a total loss to a third party claimant, the insurer shall include any registered lienholder as copayee to the extent of the lienholder's interest.

M.  As used in this section, "total loss" means that the vehicle repair costs plus the salvage value of the vehicle meets or exceeds the actual cash value of the motor vehicle prior to the loss, as provided in used automobile dealer guidebooks.

Added by Laws 1986, c. 251, § 19, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 175, § 12, eff. Nov. 1, 1987; Laws 1993, c. 225, § 1, eff. Sept. 1, 1993; Laws 1994, c. 342, § 8, eff. Sept. 1, 1994.  Renumbered from § 1257 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 2001, c. 363, § 13, eff. July 1, 2001; Laws 2003, c. 358, § 1, eff. Nov. 1, 2003.

§36-1250.9.  Periodic reports.

A.  If the Insurance Commissioner determines, based on an investigation of complaints of unfair claim settlement practices, that an insurer, other than the State Insurance Fund, has engaged in unfair claim settlement practices with such frequency as to indicate a general business practice and that such insurer should be subjected to closer supervision with respect to such practices, the Commissioner may require the insurer to file a report at such periodic intervals as the Commissioner deems necessary.  The Commissioner shall also devise a statistical plan for such periodic reports, which shall contain but not be limited to the following information:

1.  The total number of written claims filed, including the original amount filed for by the insured and the classification by line of insurance of each individual written claim, for the past twelve-month period or from the date of the insurer's last periodic report, whichever time is shorter;

2.  The total number of written claims denied, for the past twelve-month period or from the date of the insurer's last periodic report, whichever time is shorter;

3.  The total number of written claims settled, including the original amount filed for by the insured, the settled amount, and the classification of line of insurance of each individual settled claim, for the past twelve-month period or from the date of the insurer's last periodic report, whichever time is shorter;

4.  The total number of written claims for which lawsuits were instituted against the insurer, including the original amount of the claim filed for by the insured, the amount of final adjudication, the reason for the lawsuit and the classification by line of insurance of each individual written claim, for the past twelve-month period or from the date of the insurer's last periodic report, whichever time is shorter; and

5.  All information required by paragraph 12 of Section 1250.5 of this title.

B.  For the purposes of this section, "written claims" means those claims reduced to writing and filed by a resident of this state with an insurer.

Added by Laws 1986, c. 315, § 7, emerg. eff. June 24, 1986.  Amended by Laws 1992, c. 74, § 3, eff. Sept. 1, 1992; Laws 1994, c. 342, § 9, eff. Sept. 1, 1994.  Renumbered from § 1223 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 6, emerg. eff. Nov. 4, 1994.

§36-1250.10.  Enforcement - Standards of performance - Complaints - Investigations.

A.  The Insurance Commissioner may hire additional employees and examiners as needed for the enforcement of the provisions of the Unfair Claims Settlement Practices Act.

B.  The Commissioner shall compile the information received from an insurer pursuant to Section 1250.9 of this title in such a manner as to enable him to compare it to a minimum standard of performance which shall be promulgated by the Commissioner.  If the Commissioner, after such comparison is made, finds that the insurer falls below the minimum standard of performance, he shall cause an investigation to be made of said insurer as to the reason, if any, for the substandard performance.

C.  The Commissioner shall also provide for the receiving and processing of individual complaints alleging violations of the Unfair Claims Settlement Practices Act by both insurers who are required to make periodic reports and those who are not required to make such reports, but not by the State Insurance Fund.  If the Commissioner in his complaint experience determines that the number and type of complaints against an insurer, other than the State Insurance Fund, do not meet the minimum standard of performance or are out of proportion to those against other insurers writing similar lines of insurance, the Commissioner shall cause an investigation to be made of the insurer.

Added by Laws 1986, c. 315, § 8, emerg. eff. June 24, 1986.  Amended by Laws 1994, c. 342, § 10, eff. Sept. 1, 1994.  Renumbered from § 1224 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 7, emerg. eff. Nov. 4, 1994.

§36-1250.11.  Notice - Hearing.

A.  Upon the receipt of the results of an investigation instituted pursuant to the provisions of Section 1250.10 of this title, the Insurance Commissioner shall review the results and shall determine whether, by the standards set out in Sections 1250.3 and 1250.5 of this title, further action is required.  If the Insurance Commissioner deems further action necessary, the Commissioner shall issue and serve upon the insurer a statement of the charges and a notice in accordance with the Administrative Procedures Act.  No insurer shall be deemed in violation of the Unfair Claims Settlement Practices Act solely by reason of the numbers and types of such complaints or claims.

B.  The Insurance Commissioner shall not assert enforcement jurisdiction pursuant to this section over the State Insurance Fund.

Added by Laws 1986, c. 315, § 9, emerg. eff. June 24, 1986.  Amended by Laws 1994, c. 342, § 11, eff. Sept. 1, 1994.  Renumbered from § 1225 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 8, emerg. eff. Nov. 4, 1994; Laws 1997, c. 418, § 55, eff. Nov. 1, 1997.

§36-1250.12.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1250.13.  Order - Authority to enforce - Review.

A.  The Insurance Commissioner, upon finding an insurer, other than the State Insurance Fund, in violation of any provision of the Unfair Claims Settlement Practices Act, shall issue a cease and desist order to said insurer directing it to stop such unlawful practices.  If the insurer refuses or fails to comply with said order, the Commissioner shall have the authority to revoke or suspend the insurer's certificate of authority.  The Commissioner shall also have the authority to limit, regulate, and control the insurer's line of business, the insurer's writing of policy forms or other particular forms, and the insurer's volume of its line of business or its writing of policy forms or other particular forms.  The Commissioner shall use the above authority to the extent deemed necessary to obtain the insurer's compliance with the order.  The Attorney General shall offer his assistance if requested by the Commissioner to enforce the Commissioner's orders.

B.  Reasonable attorneys fees shall be awarded the Commissioner if judicial action is necessary for the enforcement of the orders.  Such fees shall be based upon those prevailing in the community.  Fees collected by the Commissioner without the assistance of the Attorney General shall be credited to the Insurance Commissioner's Revolving Fund.  Fees collected by the Attorney General shall be credited to the Attorney General's Revolving Fund.

Added by Laws 1986, c. 315, § 10, emerg. eff. June 24, 1986.  Amended by Laws 1994, c. 342, § 13, eff. Sept. 1, 1994.  Renumbered from § 1226 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 9, emerg. eff. Nov. 4, 1994; Laws 1997, c. 418, § 56, eff. Nov. 1, 1997.

§36-1250.14.  Violation of act - Penalty.

For any violation of the Unfair Claims Settlement Practices Act, the Insurance Commissioner may, after notice and hearing, subject an insurer, other than the State Insurance Fund, to a civil penalty of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) for each occurrence.  Such civil penalty may be enforced in the same manner in which civil judgments may be enforced.  Such penalties shall be placed in the Insurance Commissioner's Revolving Fund.

Added by Laws 1986, c. 251, § 20, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 342, § 14, eff. Sept. 1, 1994.  Renumbered from § 1258 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 10, emerg. eff. Nov. 4, 1994; Laws 1997, c. 418, § 57, eff. Nov. 1, 1997.

§36-1250.15.  Judicial review.

Any insurer affected by an order of the Insurance Commissioner issued pursuant to the Unfair Claims Settlement Practices Act may seek judicial review of such order by filing a petition in the District Court of Oklahoma County within thirty (30) days after the insurer is notified of the order.

Added by Laws 1994, c. 342, § 15, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 58, eff. Nov. 1, 1997.

§36-1250.16.  Rules and regulations.

The Insurance Commissioner shall formulate, adopt and promulgate rules for the implementation and administration of the Unfair Claims Settlement Practices Act.

Added by Laws 1986, c. 251, § 22, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 342, § 16, eff. Sept. 1, 1994.  Renumbered from § 1260 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§36-1251.  Repealed by Laws 1994, c. 342, § 21, eff. Sept. 1, 1994.

§361252.  Renumbered as § 1250.2 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361253.  Renumbered as § 1250.4 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361254.  Renumbered as § 1250.5 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§36-1255.  Renumbered as § 1250.6 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361256.  Renumbered as § 1250.7 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361257.  Renumbered as § 1250.8 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361258.  Renumbered as § 1250.14 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361259.  Renumbered as § 1250.12 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§361260.  Renumbered as § 1250.16 of this title by Laws 1994, c. 342, § 20, eff. Sept. 1, 1994.

§36-1421.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1422.  Renumbered as § 1435.2 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1423.  Renumbered as § 1435.3 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1424.1.  Renumbered as § 1435.33 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.2.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1424.11.  Renumbered as § 1435.20 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.12.  Renumbered as § 1435.34 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.13.  Renumbered as § 1435.32 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.14.  Renumbered as § 1435.21 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.15.  Renumbered as § 1435.35 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.16.  Renumbered as § 1435.36 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.17.  Renumbered as § 1435.37 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1424.18.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1424.19.  Renumbered as § 1435.38 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1425.  Renumbered as § 1435.23 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1425.1.  Renumbered as § 1426A of this title by Laws 1997, c. 418, § 127, eff. Nov. 1, 1997.

§36-1425.2.  Renumbered as § 1435.24 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1425.3.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1425.4.  Renumbered as § 1435.25 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1425.5.  Demonstration of competency and responsibility.

An applicant for any license required by the provisions of the Insurance Agents Licensing Act shall demonstrate to the Insurance Commissioner that the applicant is competent, trustworthy, financially responsible, and of good personal and business reputation.

Added by Laws 1997, c. 418, § 74, eff. Nov. 1, 1997.

§36-1425.6.  Renumbered as § 1435.26 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1425.7.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1425.8.  Renumbered as § 1435.39 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1425.9.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1426.  Renumbered as § 1435.10 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1426.1.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1426A.  Renumbered as § 1435.29 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1427.  Renumbered as § 1435.30 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1427.1.  Renumbered as § 1435.31 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1428.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1429.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1430.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1431.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1431.1.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1432.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1433.  Repealed by Laws 2001, c. 156, § 34, eff. Nov. 1, 2001.

§36-1435.1.  Short title - Application of act.

A.  This act shall be known and may be cited as the "Oklahoma Producer Licensing Act".

B.  This act governs the qualifications and procedures for the licensing of insurance producers.  It simplifies and organizes statutory language to improve efficiency, permits the use of new technology, and reduces costs associated with issuing and renewing insurance licenses.

C.  This act does not apply to excess and surplus lines agents and brokers licensed, except for Section 13 of this act and except where specifically referenced in this act.

Added by Laws 2001, c. 156, § 1, eff. Nov 1, 2001.

§361435.2.  Definitions.

As used in the Oklahoma Producer Licensing Act:

1.  "Commissioner" means the Insurance Commissioner;

2.  "Business entity" means a corporation, association, partnership, limited liability company, limited partnership, or other legal entity;

3.  "Customer service representative" means an individual appointed by an insurance producer, surplus lines insurance broker, managing general agent, or insurance agency to assist the insurance producer, broker, or agency in transacting the business of insurance from the office of the insurance producer, broker, or agency and whose salary may vary based on the production or volume of applications or premiums;

4.  "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains the producer's principal place of residence or principal place of business and is licensed to act as an insurance producer;

5.  "Insurance" means any of the lines of authority in Title 36 of the Oklahoma Statutes, including workers' compensation insurance.  Any insurer approved to offer workers' compensation equivalent insurance pursuant to the provisions of Section 65 of Title 85 of the Oklahoma Statutes may appoint property and casualty insurance producers.  All producers appointed for workers' compensation equivalent insurance products must be licensed as property and casualty insurance producers by the Oklahoma Insurance Department;

6.  "Insurance consultant" means an individual or legal entity who, for a fee, is held out to the public as engaged in the business of offering any advice, counsel, opinion or service with respect to the benefits, advantages, or disadvantages promised under any policy of insurance that could be issued or delivered in this state;

7.  "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance.  Any person not duly licensed as an insurance producer, surplus lines insurance broker, or limited lines producer who solicits a policy of insurance on behalf of an insurer shall be deemed to be acting as an insurance agent within the meaning of the Oklahoma Producer Licensing Act, and shall thereby become liable for all the duties, requirements, liabilities, and penalties to which an insurance producer of the company is subject, and the company by issuing the policy of insurance shall thereby accept and acknowledge the person as its agent in the transaction.  For purposes of the laws of this state and the Oklahoma Insurance Code, the term "insurance agent" shall have the same meaning as the term "insurance producer";

8.  "Insurer" has the meaning set out in Section 103 of this title;

9.  "License" means a document issued by the Insurance Commissioner of this state authorizing a person to act as an insurance producer for the lines of authority specified in the document.  The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier;

10.  "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, known as "gap" insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the Insurance Commissioner determines should be designated a form of limited line credit insurance;

11.  "Limited line credit insurance producer" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy;

12.  "Limited lines insurance" means limited line credit and those lines of insurance defined in Section 20 of this act or any other line of insurance the Insurance Commissioner deems necessary to recognize for the purposes of complying with subsection E of Section 9 of this act;

13.  "Limited lines producer" means a person who is authorized by the Commissioner to sell, solicit or negotiate limited lines insurance.  For purposes of the laws of this state and the Oklahoma Insurance Code, the term "limited insurance representative" shall have the same meaning as the term "limited lines producer";

14.  "Managing general agent" means an individual or legal entity appointed, as an independent contractor, by one or more insurers to exercise general supervision over the business of the insurer in this state, with authority to appoint insurance producers for the insurer, and to terminate appointments for the insurer;

15.  "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchaser;

16.  "Person" means an individual or a business entity;

17.  "Sell" means to exchange a contract of insurance, by any means, for money or its equivalent, on behalf of an insurance company;

18.  "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

19.  "Surplus lines insurance broker" means an individual or legal entity who solicits, negotiates, or procures a policy of insurance in an insurance company not licensed to transact business in this state which cannot be procured from insurers licensed to do business in this state.  All transactions under such license shall be subject to Article 11 of the Oklahoma Insurance Code;

20.  "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance;

21.  "Uniform Business Entity Application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Business Entity Application for resident and nonresident business entities; and

22.  "Uniform Application" means the current version of the NAIC Uniform Application for resident and nonresident producer licensing.

Added by Laws 1980, c. 164, § 2, emerg. eff. April 15, 1980.  Amended by Laws 1995, c. 339, § 17, eff. Nov. 1, 1995; Laws 1997, c. 418, § 59, eff. Nov. 1, 1997; Laws 2001, c. 156, § 3, eff. Nov. 1, 2001.  Renumbered from § 1422 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§361435.3.  Agency of insurance producer  Authority - Commissions.

A.  Every insurance producer, customer service representative, or limited lines producer who solicits or negotiates an application for insurance of any kind shall, in any controversy between the insured or the insured's beneficiary and the insurer, be regarded as representing the insurer and not the insured or the insured's beneficiary.  This provision shall not affect the apparent authority of an insurance producer.

B.  Every surplus lines insurance broker who solicits an application for insurance of any kind shall, in any controversy between the insured or the insured's beneficiary and the insurer issuing any policy upon such application, be regarded as representing the insured or the insured's beneficiary and not the insurer.  Any company which directly or through its agents delivers in this state to any insurance broker, a policy of insurance pursuant to the application or request of such broker, acting for an insured other than himself or herself, shall be deemed to have authorized such broker to receive on its behalf, payment of any premium which is due on such policy of insurance at the time of its issuance or delivery.

C.  Every licensed insurance producer shall be entitled to commissions on all premiums collected for group insurance policies negotiated by the insurance producer on behalf of an insurer and an insurer shall be required to pay such commissions to the insurance producer, except entitlement to commissions shall automatically terminate without notice, effective on the date of the occurrence of any of the following events:

1.  The insurance producer's license to engage in accident and health insurance business is terminated or revoked by the State of Oklahoma or any other public authority for cause.  As used in this paragraph, "cause" shall be defined as perpetration by the insurance producer of fraud or embezzlement;

2.  Material breach of the insurance producer's contract with the account or insurer, excluding production requirements;

3.  Termination of the insurance producer's "Agent of Record" relationship with the employer or account; or

4.  Death of the insurance producer, unless the contract between the insurer states otherwise or the right to the commission has vested.

Recovery of such commissions shall be through civil action.  In any action brought pursuant to this subsection, the court may award reasonable attorneys fees to the prevailing party.

Added by Laws 1980, c. 164, § 3, emerg. eff. April 15, 1980.  Amended by Laws 1992, c. 261, § 2, eff. Sept. 1, 1992; Laws 1996, c. 246, § 2, eff. July 1, 1996; Laws 2001, c. 156, § 3, eff. Nov. 1, 2001.  Renumbered from § 1423 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.4.  License required for selling, soliciting, or negotiating.

A person shall not sell, solicit, or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with the Oklahoma Producer Licensing Act.

Added by Laws 2001, c. 156, § 4, eff. Nov. 1, 2001.

§36-1435.5.  When license not required.

A.  Nothing in the Oklahoma Producer Licensing Act shall be construed to require an insurer to obtain an insurance producer license.  In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

B.  A license as an insurance producer shall not be required of the following:

1.  An officer, director or employee of an insurer or of an insurance producer, provided that the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this state, and:

a. the officer, director or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance, or

b. the officer, director or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance, or

c. the officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

2.  A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administering plans; or performs administrative services related to mass-marketed property and casualty insurance, where no commission is paid to the person for the service;

3.  An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

4.  Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

5.  A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state;

6.  A person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that that person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

7.  A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer, provided that the employee does not sell or solicit insurance or receive a commission.

Added by Laws 2001, c. 156, § 5, eff. Nov. 1, 2001.

§36-1435.6.  Examinations.

A.  A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to Section 1435.10 of this title.  The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this state.  Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the Insurance Commissioner.

B.  The Insurance Commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in Section 1435.23 of this title.

C.  Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the Insurance Commissioner as set forth in Section 1435.23 of this title.

D.  After completion and filing of the application with the Insurance Commissioner, except as provided in Section 1435.10 of this title, the Commissioner shall subject each applicant for license as an insurance agent, insurance consultant, limited insurance representative, or customer service representative to an examination approved by the Commissioner as to competence to act as a licensee, which each applicant shall personally take and pass to the satisfaction of the Commissioner.  The Commissioner may accept examinations administered by a testing service as satisfying the examination requirements of persons seeking license as agents, solicitors, counselors, or adjusters under this Code.  The Commissioner may negotiate agreements with such testing services to include performance of examination development, test scheduling, examination site arrangements, test administration, grading, reporting, and analysis.  The Commissioner may require such testing services to correspond directly with the applicants with regard to the administration of such examinations and that such testing services collect fees for administering such examinations directly from the applicants.  The Commissioner may stipulate that any agreements with such testing services provide for the administration of examinations in specific locales and at specified frequencies.  The Commissioner shall retain the authority to establish the scope and type of all examinations.

E.  If the applicant is a legal entity, the examination shall be taken by each individual who is to act for the entity as a licensee.

F.  Each examination for a license shall be approved for use by the Commissioner and shall reasonably test the knowledge of the applicant as to the lines of insurance, policies, and transactions to be handled pursuant to the license applied for, the duties and responsibilities of the licensee, and the pertinent insurance laws of this state.

G.  Examination for licensing shall be at such reasonable times and places as are designated by the Commissioner.

H.  The Commissioner or testing service shall give, conduct, and grade all examinations in a fair and impartial manner and without discrimination among individuals examined.

I.  The applicant shall pass the examination with a grade determined by the Commissioner to indicate satisfactory knowledge and understanding of the line or lines of insurance for which the applicant seeks qualification.  Within ten (10) days after the examination, the Commissioner shall inform the applicant and the appointing insurer, when applicable, as to whether or not the applicant has passed.  Formal evidence of licensing shall be issued by the Commissioner to the licensee within a reasonable time.

J.  An applicant who has failed to pass the first examination for the license applied for may take a second examination within thirty (30) days following the first examination.  Examination fees for subsequent examinations shall not be waived.

K.  An applicant who has failed to pass the first two examinations for the license applied for shall not be permitted to take a subsequent examination until the expiration of thirty (30) days after the last previous examination.  Examination fees for subsequent examinations shall not be waived.

Added by Laws 2001, c. 156, § 6, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 13, eff. Nov. 1, 2002; Laws 2004, c. 274, § 8, eff. July 1, 2004.

§36-1435.7.  Applications for resident insurance producer and business entity insurance producer licenses - Requirements for approval.

A.  A person applying for a resident insurance producer license shall make application to the Insurance Commissioner on the Uniform Application or an application approved by the Commissioner and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief.  Before approving the application, the Insurance Commissioner shall find that the individual:

1.  Is at least eighteen (18) years of age;

2.  Has not committed any act that is a ground for denial, suspension or revocation set forth in Section 1435.13 of this title;

3.  Where required by the Insurance Commissioner, has completed a prelicensing course of study for the lines of authority for which the person has applied;

4.  Has paid the fees set forth in Section 1435.23 of this title; and

5.  Has successfully passed the examinations for the lines of authority for which the person has applied.

B.  In connection with the licensure of an applicant for a resident insurance producer license, the applicant shall submit either a letter from the appointing insurer verifying acceptance of responsibility for the actions of the applicant in the scope of that person's appointment, or submit and maintain an errors and omissions policy acceptable to the Commissioner, or, if errors and omissions coverage is provided by the insurer for agents by utilizing a blanket errors and omissions policy for coverage, a copy of the policy providing the errors and omissions coverage shall be on file with the Commissioner.  The insurer providing coverage shall maintain an accurate list of all agents covered by such policy.

C.  A business entity acting as an insurance producer is required to obtain an insurance producer license.  Application shall be made using the Uniform Business Entity Application or an application approved by the Commissioner.  Before approving the application, the Insurance Commissioner shall find that:

1.  The business entity has paid the fees set forth in Section 1435.23 of this title;

2.  The business entity has designated a licensed producer responsible for the business entity's compliance with the insurance laws, rules and regulations of this state;

3.  A domestic business entity is organized pursuant to the provisions of the laws of this state and maintains its principal place of business in this state;

4.  No person whose license as an insurance producer has been revoked by order of the Commissioner, nor any business entity in which such person has a majority ownership interest, whether direct or indirect, owns any interest in the business entity licensed as an insurance producer; and

5.  The business entity has provided proof satisfactory to the Commissioner that a trade name has been lawfully registered for an insurance producer license to be issued in a trade name.

D.  A business entity acting as an insurance producer shall notify the Commissioner of all changes among its members, directors and officers and all other individuals designated in the license within fifteen (15) days after the change.

E.  An applicant for any license required by the provisions of the Oklahoma Producer Licensing Act shall demonstrate to the Insurance Commissioner that the applicant is competent, trustworthy, financially responsible, and of good personal and business reputation.

F.  The Insurance Commissioner may require any documents reasonably necessary to verify the information contained in an application.

Added by Laws 2001, c. 156, § 7, eff. Nov. 1, 2001.  Amended by 2002, c. 307, § 14, eff. Nov. 1, 2002; Laws 2003, c. 150, § 3, eff. Nov. 1, 2003.

§36-1435.8.  Lines of authority - Continuation in effect of license - Reinstatement - Contracting by Insurance Commissioner with nongovernmental entities.

A.  Unless denied licensure pursuant to Section 1435.13 of this title, persons who have met the requirements of Sections 1435.6 and 1435.7 of this title shall be issued an insurance producer license.  An insurance producer may receive qualification for a license in one or more of the following lines of authority:

1.  Life - insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

2.  Accident and health or sickness - insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income;

3.  Property - insurance coverage for the direct or consequential loss or damage to property of every kind;

4.  Casualty - insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

5.  Variable life and variable annuity products - insurance coverage provided under variable life insurance contracts and variable annuities;

6.  Personal lines - property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

7.  Commercial lines - property and casualty insurance coverage sold to businesses for primarily commercial purposes;

8.  Credit - limited line credit insurance;

9.  Title insurance; and

10.  Any other line of insurance permitted under state laws or regulations.

B.  An insurance producer license shall remain in effect unless revoked or suspended as long as the fee set forth in Section 1435.23 of this title is paid and education requirements for resident individual producers are met by the due date.

C.  An individual insurance producer who allows the license to lapse may, within twenty-four (24) months from the due date of the renewal fee, reinstate the same license without the necessity of passing a written examination unless the license was revoked, suspended, or continuation thereof was refused by the Commissioner.  However, a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.  Continuing education requirements must be kept current.

D.  A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures.  The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

E.  The license shall contain the licensee's name, address, personal identification number, and the date of issuance, the lines of authority, the expiration date and any other information the Insurance Commissioner deems necessary.

F.  Licensees shall inform the Insurance Commissioner by any means acceptable to the Insurance Commissioner of a change of address within thirty (30) days of the change.  Failure to timely inform the Insurance Commissioner of a change in legal name or address shall result in a penalty pursuant to Section 1435.13 of this title.

G.  In order to assist in the performance of the Insurance Commissioner's duties, the Insurance Commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the Insurance Commissioner and the nongovernmental entity may deem appropriate.

H.  The Commissioner may participate, in whole or in part, with the National Association of Insurance Commissioners, or any affiliates or subsidiaries the National Association of Insurance Commissioners oversees, in a centralized producer license registry where insurance producer licenses and appointments may be centrally or simultaneously effected for all states that require an insurance producer license and participate in such centralized producer license registry.  If the Commissioner finds that participation in such a centralized producer license registry is in the public interest, the Commissioner may adopt by rule any uniform standards or procedures as are necessary to participate in the registry.  This includes the central collection of all fees for licenses or appointments that are processed through the registry.

Added by Laws 2001, c. 156, § 8, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 15, eff. Nov. 1, 2002.

§36-1435.9.  Nonresident producer license.

A.  Unless denied licensure pursuant to Section 1435.13 of this title, a nonresident person shall receive a nonresident producer license if:

1.  The person is currently licensed as a resident and in good standing in that person's home state;

2.  The person has submitted the proper request for licensure and has paid the fees required by Section 1435.23 of this title;

3.  The person has submitted or transmitted to the Insurance Commissioner the application for licensure that the person submitted to the person's home state, or in lieu of the same, a completed Uniform Application; and

4.  The person's home state awards nonresident producer licenses to residents of this state on the same basis.

B.  Any nonresident application submitted pursuant to this section shall constitute the applicant's designation of the Insurance Commissioner as the person upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the insurance business of the applicant in this state.  This designation constitutes an agreement that said service of process is of the same legal force and validity as personal service of process in this state upon the nonresident licensee.

C.  The Insurance Commissioner may verify the producer's licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

D.  A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty (30) days of the change of legal residence.  No fee or license application is required.

E.  Notwithstanding any other provision of the Oklahoma Producer Licensing Act or of the Oklahoma Insurance Code, a person licensed as a surplus lines producer in that person's home state shall receive a nonresident surplus lines producer license pursuant to subsections A and B of this section.

F.  Notwithstanding any other provision of the Oklahoma Producer Licensing Act, a person licensed as a limited line credit insurance or other type of limited lines producer in that person's home state shall receive a nonresident limited lines producer license, pursuant to subsections A and B of this section, granting the same scope of authority as granted under the license issued by the producer's home state.  For the purpose of this subsection, limited line insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to subsection A of Section 1435.8 of this title.

Added by Laws 2001, c. 156, § 9, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 16, eff. Nov. 1, 2002.

§36-1435.10.  Exemptions from examination requirement.

The following are exempt from the requirement for an examination, if the Insurance Commissioner determines, in accordance with rules adopted by the Commissioner, that the applicant is cognizant of and capable of fulfilling the responsibilities of the license:

1.  Any limited lines producer; and

2.  A surplus lines insurance broker.

Added by Laws 1980, c. 164, § 6, emerg. eff. April 15, 1980.  Amended by Laws 1983, c. 90, § 4, emerg. eff. May 9, 1983; Laws 1985, c. 258, § 3, eff. Nov. 1, 1985; Laws 1997, c. 418, § 79, eff. Nov. 1, 1997; Laws 2001, c. 156, § 10, eff. Nov. 1, 2001.  Renumbered from § 1426 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.11.  Use of assumed name.

An insurance producer doing business under any name other than the producer's legal name is required to notify the Insurance Commissioner prior to using the assumed name.

Added by Laws 2001, c. 156, § 11, eff. Nov. 1, 2001.

§36-1435.12.  Temporary license without examination - Protection of insureds and public.

A.  The Insurance Commissioner may issue a temporary license for a period not to exceed one hundred eighty (180) days without requiring an examination if the Insurance Commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

1.  To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

2.  To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

3.  To the designee of a licensed insurance producer entering active service in the Armed Forces of the United States of America; or

4.  In any other circumstance in which the Insurance Commissioner deems that the public interest will best be served by the issuance of this license.

B.  The Insurance Commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public.  The Insurance Commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public.  The Insurance Commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered.  A temporary license may not continue after the owner or the personal representative disposes of the business.  If the applicant fails to pass the licensure examination, the temporary license shall terminate automatically.

C.  As to a temporary agent's license issued because of the death or disability of an agent, no insurers shall be represented by the temporary licensee in addition to those represented by the deceased or disabled agent.

D.  The fee paid for the temporary license shall not be applied upon the fee for any permanent license of the same category issued to the licensee before expiration of the temporary license.

E.  No license issued pursuant to the provisions of subsection A of this section shall be effective for more than six (6) months.  The Commissioner, in his discretion, may renew the license once upon proper application and for good cause.  However, no temporary license shall be issued for any line of insurance to any applicant who has failed to pass the required examination.

Added by Laws 2001, c. 156, § 12, eff. Nov. 1, 2001.

§36-1435.13.  Suspension, revocation or refusal to issue or renew license - Probation and censure - Grounds - Notice - Fines.

A.  The Insurance Commissioner may place on probation, censure, suspend, revoke or refuse to issue or renew a license issued pursuant to the Oklahoma Producer Licensing Act or may levy a civil penalty in accordance with subsection D of this section or any combination of actions, for any one or more of the following causes:

1.  Providing incorrect, misleading, incomplete or materially untrue information in the license application;

2.  Violating any insurance laws, or violating any regulation, subpoena or order of the Insurance Commissioner or of another state's Insurance Commissioner;

3.  Obtaining or attempting to obtain a license through misrepresentation or fraud;

4.  Improperly withholding, misappropriating or converting any monies or properties received in the course of doing insurance business;

5.  Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

6.  Having been convicted of a felony;

7.  Having admitted or been found to have committed any insurance unfair trade practice or fraud;

8.  Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

9.  Having an insurance producer license, or its equivalent, denied, suspended, censured, placed on probation or revoked in any other state, province, district or territory;

10.  Forging another's name to an application for insurance or to any document related to an insurance transaction;

11.  Improperly using notes or any other reference material to complete an examination for an insurance license;

12.  Knowingly accepting insurance business from an individual who is not licensed;

13.  Failing to comply with an administrative or court order imposing a child support obligation; or

14.  Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

B.  In the event that the action by the Insurance Commissioner is to nonrenew or to deny an application for a license, the Insurance Commissioner shall notify the applicant or licensee and advise the applicant or licensee, in writing, of the reason for the denial or nonrenewal of the applicant's or licensee's license.  The applicant or licensee may make written demand upon the Insurance Commissioner within thirty (30) days of the date of notification of said notification by the Insurance Commissioner for a hearing before the Insurance Commissioner or an independent hearing examiner to determine the reasonableness of the Insurance Commissioner's action.  The hearing shall be heard within a reasonable time period and shall be held pursuant to the Oklahoma Administrative Procedures Act.

C.  The license of a business entity may be suspended, revoked or refused if the Insurance Commissioner finds, after opportunity for hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers or managers acting on behalf of the partnership or corporation and the violation was neither reported to the Insurance Commissioner nor corrective action taken.

D.  In addition to or in lieu of any applicable denial, probation, censure, suspension or revocation of a license, a person may, after opportunity for hearing, be subject to a civil fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each occurrence.  Said penalty may be enforced in the same manner in which civil judgments may be enforced.

E.  Every licensee licensed pursuant to the provisions of the Oklahoma Producer Licensing Act shall keep at the licensee's place of business the usual and customary records pertaining to transactions authorized by the license.  All records as to any particular transactions shall be kept available and open to the inspection of the Commissioner at any time during business hours during the three (3) years immediately following the date of completion of the transaction.  The Commissioner may require a financial or market conduct examination during any investigation of a licensee.  The cost of such examination shall be apportioned among all of the appointing insurers of the licensee.

F.  The Insurance Commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by the Oklahoma Producer Licensing Act and Title 36 of the Oklahoma Statutes against any person who is under investigation for or charged with a violation of the Oklahoma Producer Licensing Act or Title 36 of the Oklahoma Statutes even if the person's license or registration has been surrendered or has lapsed by operation of law.

G.  Files pertaining to investigations or legal matters which contain information concurring a current and ongoing investigation of allegations of violations of the Oklahoma Insurance Code by a licensed agent shall not be available for public inspection without proper judicial authorization; however, a licensee under investigation for alleged violations of the Oklahoma Insurance Code, or against whom an action for alleged violations of the Oklahoma Insurance Code has been commenced, may view evidence and complaints pertaining to the investigation, other than privileged information, at reasonable times at the Commissioner's office.  All qualification examination materials, booklets and answers for any license authorized to be issued by the Commissioner under any statute shall not be available for public inspection.

H.  The Commissioner shall promptly notify all appointing insurers, where applicable, and the licensee regarding any censure, suspension, revocation or termination of license by the Commissioner.

I.  Upon suspension, revocation or termination of the license of a resident or nonresident of this state, the Commissioner shall notify the Central Office of the National Association of Insurance Commissioners, or its appropriate nonprofit affiliates and the Insurance Commissioner of each state for whom the Commissioner has executed a certificate of licensure status.

J.  Any licensee who ceases to maintain residency in this state shall deliver the licensee's insurance license to the Commissioner by personal delivery or by mail with return receipt requested within ten (10) days after terminating residency.

K.  The Commissioner may issue a duplicate license for any lost, stolen or destroyed license issued pursuant to this act upon an affidavit of the licensee prescribed by the Commissioner concerning the facts of such loss, theft or destruction.

Added by Laws 2001, c. 156, § 13, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 274, § 9, eff. July 1, 2004.

§36-1435.14.  Payment or acceptance of commission, service fee, brokerage or other valuable consideration - Recipient to be licensed.

A.  An insurance company or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this act and is not so licensed.

B.  A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this act and is not so licensed.

C.  Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed under this act at the time of the sale, solicitation or negotiation and was so licensed at that time.

D.  An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state, unless the payment would violate Section 1204 of Title 36 of the Oklahoma Statutes.

Added by Laws 2001, c. 156, § 14, eff. Nov. 1, 2001.

§36-1435.15.  Appointment of producer as agent of insurer - Notice of appointment - Discrimination among producers - Penalties.

A.  An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer.  An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

B.  To appoint a producer as its agent, the appointing insurer, or an authorized representative of the insurer, shall file, in a format approved by the Insurance Commissioner, a notice of appointment within forty-five (45) days from the date the agency contract is executed or the first insurance application is submitted.  For purposes of this section, an "authorized representative of the insurer" means a person or entity licensed by the Insurance Commissioner pursuant to the laws of this state who is authorized in writing by the appointing insurer to file appointments for the appointing insurer.  A copy of said written authorization shall accompany each notice of appointment filed by an authorized representative of the insurer.  An insurer or authorized representative of an insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

C.  Upon receipt of the notice of appointment, the Insurance Commissioner shall verify within a reasonable time not to exceed thirty (30) days that the insurance producer is eligible for appointment.  If the insurance producer is determined to be ineligible for appointment, the Insurance Commissioner shall notify the insurer and the authorized representative of the insurer within five (5) days of its determination.

D.  An insurer or authorized representative of an insurer shall pay a biennial appointment fee, in the amount and method of payment set forth in Section 1435.23 of this title, for each insurance producer appointed by the insurer for each insurer for which the insurance producer is appointed.

E.  It shall be unlawful for any insurer to discriminate among or between the insurance producers it has appointed.  Any person or company convicted of violating the provisions of this section shall be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than Five Hundred Dollars ($500.00) or imprisonment in the county jail for not less than six (6) months nor more than one (1) year, or be punished by both said fine and imprisonment.

Added by Laws 2001, c. 156, § 15, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 17, eff. Nov. 1, 2002.

§36-1435.16.  Termination of appointment, employment, contract or other business relationship - Notification - Immunity from liability - Confidentiality - Final adjudicated actions.

A.  An insurer or authorized representative of the insurer that terminates the appointment, employment, contract or other insurance business relationship with a producer shall notify the Insurance Commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the Insurance Commissioner, if the reason for termination is one of the reasons set forth in Section 13 of this act or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in Section 13 of this act.  Upon the written request of the Insurance Commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the producer.

B.  An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in Section 13 of this act, shall notify the Insurance Commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the Insurance Commissioner.  Upon written request of the Insurance Commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination.

C.  The insurer or the authorized representative of the insurer shall promptly notify the Insurance Commissioner in a format acceptable to the Insurance Commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the Insurance Commissioner in accordance with subsection A of this section had the insurer then known of its existence.

D.  1.  Within fifteen (15) days after making the notification required by subsections A, B and C of this section, the insurer shall mail a copy of the notification to the producer at the producer's last-known address.  If the producer is terminated for cause for any of the reasons listed in Section 13 of this act, the insurer shall provide a copy of the notification to the producer at the producer's last-known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

2.  Within thirty (30) days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the Insurance Commissioner.  The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the Insurance Commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection F of this section.

E.  1.  In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the Insurance Commissioner, or an organization of which the Insurance Commissioner is a member and that compiles the information and makes it available to other Insurance Commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the Insurance Commissioner, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subsection A of this section was reported to the Insurance Commissioner, provided that the propriety of any termination for cause under subsection A of this section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

2.  In any action brought against a person that may have immunity under paragraph 1 of this subsection for making any statement required by this section or providing any information relating to any statement that may be requested by the Insurance Commissioner, the party bringing the action shall plead specifically in any allegation that paragraph 1 of this subsection does not apply because the person making the statement or providing the information did so with actual malice.

3.  Paragraph 1 or 2 of this subsection shall not abrogate or modify any existing statutory or common law privileges or immunities.

F.  1.  Any documents, materials or other information in the control or possession of the Department of Insurance that is furnished by an insurer, producer or an employee or agent thereof acting on behalf of the insurer or producer, or obtained by the Insurance Commissioner in an investigation pursuant to this section shall be confidential by law and privileged, shall not be subject to the Open Records Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.  However, the Insurance Commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the Insurance Commissioner's duties.

2.  Neither the Insurance Commissioner nor any person who received documents, materials or other information while acting under the authority of the Insurance Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to paragraph 1 of this subsection.

3.  In order to assist in the performance of the Insurance Commissioner's duties under this act, the Insurance Commissioner:

a. may share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph 1 of this subsection, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information,

b. may receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information, and

c. may enter into agreements governing sharing and use of information consistent with this subsection.

4.  No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in paragraph 3 of this subsection.

5.  Nothing in the Oklahoma Producer Licensing Act shall prohibit the Insurance Commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to the Open Records Act to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries of the National Association of Insurance Commissioners.

G.  An insurer, the authorized representative of the insurer, or producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with Section 13 of this act.

Added by Laws 2001, c. 156, § 16, eff. Nov. 1, 2001.

§36-1435.17.  Waiver of requirements for nonresident producers - Reciprocity - Continuing education requirements.

A.  The Insurance Commissioner shall waive any requirements for a nonresident producer license applicant with a valid license from the applicant's home state, except the requirements imposed by Section 9 of this act, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

B.  A nonresident producer's satisfaction of the producer's home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

Added by Laws 2001, c. 156, § 17, eff. Nov. 1, 2001.

§36-1435.18.  Administrative actions or criminal prosecutions against producer - Duty to report to Commissioner.

A.  A producer shall report to the Insurance Commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty (30) days of the final disposition of the matter.  This report shall include a copy of the order, consent to order or other relevant legal documents.

B.  Within thirty (30) days of the initial pretrial hearing date, a producer shall report to the Insurance Commissioner any criminal prosecution of the producer taken in any jurisdiction.  The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

Added by Laws 2001, c. 156, § 18, eff. Nov. 1, 2001.

§36-1435.19.  Rules.

The Insurance Commissioner may, in accordance with Section 307.1 of Title 36 of the Oklahoma Statutes, promulgate reasonable rules as are necessary or proper to carry out the purposes of the Oklahoma Producer Licensing Act.

Added by Laws 2001, c. 156, § 19, eff. Nov. 1, 2001.

§36-1435.20.  Limited lines producers - Qualification for license - Travel accident and baggage policies.

A.  A limited lines producer may receive qualification for a license in one or more of the following categories:

1.  As a ticket-selling agent of a common carrier who acts only with reference to the issuance of insurance on personal effects carried as baggage, in connection with the transportation provided by such common carrier;

2.  To engage in the sale of only limited travel accident insurance;

3.  To engage in the sale of motor vehicle insurance at a vehicle rental counter or at any other point of sale at which motor vehicle insurance is offered or sold in connection with the short-term renting or leasing of motor vehicles; provided, the branch manager of the rental or leasing company shall hold the license under which the employees working for the rental or leasing company operate;

4.  To engage in the sale of limited line credit insurance;

5.  To engage in the sale of nonfiling insurance relating to mortgages and security interests arising under the Uniform Commercial Code, Section 1-101 et seq. of Title 12A of the Oklahoma Statutes;

6.  Prepaid legal liability insurance, which means the assumption of an enforceable contractual obligation to provide specified legal services or to reimburse policyholders for specified legal expenses, pursuant to the provisions of a group or individual policy;

7.  Crop hail and multiperil crop hail insurance; and

8.  Prepaid dental insurance, provided the individual selling the prepaid dental insurance has been appointed by the prepaid dental plan organization to sell such insurance.

B.  1.  An insurance producer or limited lines producer may solicit applications for and issue travel accident policies or baggage insurance by means of mechanical vending machines supervised by the insurance producer or limited lines producer only if the Insurance Commissioner shall determine that the form of policy to be sold is reasonably suited for sale and issuance through vending machines, that use of vending machines for the sale of said policies would be of convenience to the public, and that the type of vending machine to be used is reasonably suitable and practical for the sale and issuance of said policies.  Policies so sold do not have to be countersigned.

2.  The Commissioner shall issue to the insurance agent or limited insurance representative a special vending machine license for each such machine to be used.  The license shall specify the name and address of the insurer and licensee, the kind of insurance and type of policy to be sold, and the place where the machine is to be in operation.  The license shall expire, be renewable, and be suspended or revoked coincidentally with the insurance agent license or limited representative license of the licensee.  The license fee for each vending machine shall be that stated in the provisions of Section 23 of this act.  Proof of existence of the license shall be displayed on or about each machine in such manner as the Commissioner may reasonably require.

Added by Laws 1997, c. 418, § 60, eff. Nov. 1, 1997.  Amended by Laws 1999, c. 36, § 1, eff. Nov. 1, 1999; Laws 1999, c. 333, § 1, eff. July 1, 1999; Laws 2000, c. 353, § 9, eff. Nov. 1, 2000; Laws 2001, c. 156, § 20, eff. Nov. 1, 2001.  Renumbered from § 1424.11 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 150, § 4, eff. Nov. 1, 2003.

§36-1435.21.  Licensure for purposes of writing controlled business prohibited.

A.  The Commissioner shall not grant, renew, continue, or permit to continue any license if the Commissioner finds that the license is being or will be used by the applicant or licensee for the purpose of writing controlled business.  "Controlled business" means:

a. insurance written on the interests of the licensee or those of his or her relatives to the second degree or of his or her employer, or

b. insurance covering the licensee or relatives of the licensee to the second degree or a corporation, association, or partnership of which the licensee or a member of the licensee's immediate family is an officer, director, substantial stockholder, partner, associate, or employee, or the officers, directors, substantial stockholders, partners, or employees of such a corporation, association, or partnership.  A vendor's or lender's interest in property sold or being sold pursuant to contract or which is security for any loan shall not be deemed for the purpose of this provision to constitute property or an interest of the vendor or lender.

B.  A license shall be deemed to have been or intended to be used for the purpose of writing controlled business if the Commissioner finds that during any twelve-month period the aggregate commissions earned from controlled business has exceeded twenty-five percent (25%) of the aggregate commissions earned on all business written by the applicant or licensee during the same period.

C.  The prohibitions contained in this section concerning licensing for the writing of controlled business shall not apply to title insurance producers and limited lines producers.

Added by Laws 1997, c. 418, § 63, eff. Nov. 1, 1997.  Amended by Laws 2001, c. 156, § 21, eff. Nov. 1, 2001.  Renumbered from § 1424.14 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.22.  Application for customer service representative license or license renewal - Written appointment - Surety protection.

A.  Application for a customer service representative license or license renewal shall be accompanied by a written appointment, which shall remain in effect until expressly terminated in writing, signed by the insurance agent or broker who will supervise the customer service representative, on forms prescribed by the Insurance Commissioner.

B.  1.  Prior to issuance of a license as an insurance consultant or surplus lines insurance broker, the applicant shall file with the Commissioner and thereafter, for as long as the license remains in effect, shall keep in force a bond in an amount of not less than Five Thousand Dollars ($5,000.00) and not more than Forty Thousand Dollars ($40,000.00) with an authorized corporate surety approved by the Commissioner.  The exact amount of the bond shall be determined pursuant to the rules of the Commissioner and shall be based upon the actual or reasonably estimated premium for policies issued in connection with the services of the licensee.  The surety shall notify the Commissioner of any changes in the bond of any licensee.  The aggregate liability of the surety for any and all claims on a bond required by the provisions of this subsection shall in no event exceed the amount of the bond.  No such bond shall be terminated unless at least thirty (30) days' prior written notice of the termination is given by the surety to the licensee and the Commissioner.  Upon termination of the license for which the bond was in effect, the licensee shall notify the surety within ten (10) working days.

2.  The Commissioner may waive bonding requirements for nonresident surplus lines insurance brokers.

3.  All surety protection required by the provisions of this section is to inure to the benefit of any party aggrieved by the acts of a consultant or broker arising pursuant to conduct as a licensed insurance consultant or surplus lines insurance broker.

Added by Laws 2001, c. 156, § 22, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 18, eff. Nov. 1, 2002.

§36-1435.23.  License fees - Deposits to credit of State Insurance Commissioner Revolving Fund.

A.  All applications shall be accompanied by the applicable fees.  An appointment may be deemed by the Commissioner to have terminated upon failure by the insurer to pay the prescribed renewal fee.  The Commissioner may also by order impose a civil penalty equal to double the amount of the unpaid renewal fee.

The Insurance Commissioner shall collect in advance the following fees and licenses:

1. For filing appointment of Insurance Commissioner

as agent for service of process ....... $ 20.00

a. Certificate and Clearance of Commissioner

.............................. $  3.00

b. Insurance producer's study manual:

Life, Accident & Health.................not to exceed

$ 40.00

Property and Casualty...................not to exceed

$ 40.00

c. For filing organizational documents of

an entity applying for a license as an

insurance producer $ 20.00

3. Examination for license:

For each examination covering laws and

one or more lines of insurance not to exceed

$100.00

a. Insurance producer's biennial license,

regardless of number of companies

represented ...$ 60.00

b. Insurance producer's biennial license

for sale or solicitation of separate

accounts or agreements, as provided for

in Section 6061 of this title...............$ 60.00

c. Limited lines producer biennial license.....$ 40.00

d. Temporary license as agent..................$ 20.00

e. Managing general agent's biennial

license.....................................$ 60.00

f. Surplus lines broker's biennial license ...$100.00

g. Insurance vending machine, each machine,

biennial fee ....$100.00

h. Insurance consultant's biennial license,

resident or nonresident.....................$100.00

i. Customer service representative biennial

license.....................................$ 40.00

5. Biennial fee for each appointed insurance producer, managing general agent, or limited lines producer by insurer, each license of each insurance producer or representative. ........... .....................$ 40.00

6. Renewal fee for all licenses shall be the same as the current initial license fee.

7. The fee for a duplicate license shall be one-half (1/2) the fee of an original license.

8. The renewal of a license shall require a fee of double the current original license fee if the application for renewal is late, or incomplete on the renewal deadline.

B.  1.  The fees and monies received by the Insurance Commissioner pursuant to the provisions of paragraphs 1, 2, 7 and 8 of subsection A of this section shall be deposited with the State Treasurer, who shall place the same to the credit of the State Insurance Commissioner Revolving Fund for the purpose of fulfilling and accomplishing the conditions and purposes of the Oklahoma Producer Licensing Act, including the use of postal mail facilities for the Department.

2.  The fees and monies received by the Insurance Commissioner pursuant to the provisions of paragraphs 3 through 6 of subsection A of this section shall be paid into the State Treasury to the credit of the General Revenue Fund of the state.

C.  There is hereby created in the State Treasury the State Insurance Commissioner Revolving Fund which shall be a continuing fund not subject to fiscal year limitations.  The revolving fund shall consist of fees and monies received by the Insurance Commissioner as required by law to be deposited in said fund and any other funds not dedicated in the Oklahoma Insurance Code.  The revolving fund shall be used to fund the general operations of the Insurance Commissioner's Office for the purpose of fulfilling and accomplishing the conditions and purposes of the Oklahoma Producer Licensing Act.  All expenditures from said revolving fund shall be on claims approved by the Insurance Commissioner and filed with the Director of State Finance for payment.

D.  All fees, fines, monies, and license fees authorized by the provisions of this section and not dedicated by the provisions of subsection B of this section to the State Insurance Commissioner Revolving Fund shall be paid into the State Treasury to the credit of the General Revenue Fund of this state.

E.  If for any reason an insurance producer license or appointment is not issued or renewed by the Commissioner, all fees accompanying the appointment or application for the license shall be deemed earned and shall not be refundable except as provided in Section 352 of this title.

Added by Laws 1980, c. 164, § 5, emerg. eff. April 15, 1980.  Amended by Laws 1981, c. 230, § 3, emerg. eff. June 22, 1981; Laws 1982, c. 221, § 2, operative Oct. 1, 1982; Laws 1983, c. 90, § 3, emerg. eff. May 9, 1983; Laws 1983, c. 248, § 6, emerg. eff. June 21, 1983; Laws 1984, c. 173, § 3, emerg. eff. May 7, 1984; Laws 1984, c. 215, § 4, operative June 30, 1984; Laws 1985, c. 179, § 96, operative July 1, 1985; Laws 1985, c. 258, § 2, eff. Nov. 1, 1985; Laws 1987, c. 208, § 73, operative July 1, 1987; Laws 1987, c. 236, § 90, emerg. eff. July 20, 1987; Laws 1988, c. 116, § 3, eff. Nov. 1, 1988; Laws 1988, c. 204, § 2, operative July 1, 1988; Laws 1993, c. 270, § 38, eff. Sept. 1, 1993; Laws 1994, c. 337, § 1, eff. Sept. 1, 1994; Laws 1995, c. 1, § 11, emerg. eff. March 2, 1995; Laws 1996, c. 246, § 4, eff. July 1, 1996; Laws 1997, c. 418, § 69, eff. Nov. 1, 1997; Laws 2001, c. 156, § 23, eff. Nov. 1, 2001.  Renumbered from § 1425 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 19, eff. Nov. 1, 2002.

NOTE:  Laws 1994, c. 272, § 4 and Laws 1994, c. 294, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1997, c. 133, § 447 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 447 from July 1, 1998, to July 1, 1999.

§36-1435.24.  Insurance consultant's license - Nonresident applicants - Designation of service of process.

A.  The Insurance Commissioner shall issue an insurance consultant's license to any duly qualified resident or nonresident of this state, whether an individual or legal entity, in accordance with this section.

1.  An applicant may qualify as a resident if the applicant resides in this state.  Any license issued pursuant to any such application claiming residency in this state for licensing in this state shall constitute an election of residency in this state and shall be void if the licensee, while holding a resident license in this state, also holds or makes application for a license in or thereafter claims to be a resident of any other state or other jurisdiction or ceases to be a resident of this state.  However, if the applicant is a resident of a community or trade area, the border of which is contiguous with the state line of this state, the applicant may qualify as a resident in such other state and may hold a resident license from each state, so long as both states are party to a reciprocal dual licensing agreement.

2.  A license issued to a nonresident of this state shall grant the same rights and privileges afforded a resident licensee, except as otherwise provided for by law.

B.  The Commissioner shall not issue a license to any nonresident applicant until the applicant files with the Commissioner the applicant's designation of the Commissioner as the person upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the insurance business of the applicant in this state.  This designation shall constitute an agreement that said service of process is of the same legal force and validity as personal service of process in this state upon the nonresident licensee.  Service of process upon any such licensee in any such action or proceeding in any court of competent jurisdiction of this state may be made by serving the Commissioner with three copies thereof and by paying to the Commissioner a fee of Twenty Dollars ($20.00).  The Commissioner shall forward a copy of the process by mail with return receipt requested to the licensee at the licensee's lastknown address of record or principal place of business, and the Commissioner shall keep a record of all process so served upon the licensee.

C.  Service of process upon any such licensee in any action or proceeding instituted by the Commissioner pursuant to the provisions of this Code shall be made by the Commissioner by mailing the process by mail with return receipt requested to the licensee at the licensee's last-known address of record or principal place of business.  Service of process, other than a subpoena, upon any nonresident licensee is sufficient, provided notice of the service and a copy of the process are sent within ten (10) days thereafter to the licensee at the licensee's last-known address of record or principal place of business by mail with return receipt requested.

Added by Laws 1997, c. 418, § 71, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 205, § 34, emerg. eff. May 17, 2000; Laws 2001, c. 156, § 24, eff. Nov. 1, 2001.  Renumbered from § 1425.2 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.25.  Applicants for surplus lines insurance broker's licenses.

An applicant for a surplus lines insurance broker's license shall first be licensed in this state as a resident insurance producer qualified as to the line or lines of insurance to be written.

Added by Laws 1997, c. 418, § 73, eff. Nov. 1, 1997.  Amended by Laws 2001, c. 156, § 25, eff. Nov. 1, 2001.  Renumbered from § 1425.4 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.26.  Unlawful acts and penalties.

A.  It shall be unlawful for any person whose license to act as an insurance producer, limited lines producer, managing general agent, insurance consultant, surplus lines insurance broker, or customer service representative has been suspended, revoked, surrendered, or refused to do or perform any of the acts of an insurance producer, limited lines producer, managing general agent, insurance consultant, surplus lines insurance broker, or customer service representative.  Any person convicted of violating the provisions of this section shall be guilty of a felony and shall be punished by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00) or shall be committed to the custody of the Department of Corrections for not less than one (1) year nor more than five (5) years, or be punished by both said fine and commitment to custody.

B.  It shall be unlawful for any insurance producer, limited lines producer, managing general agent, insurance consultant, surplus lines insurance broker, or customer service representative to assist, aid, or conspire with a person whose license as an insurance producer, limited lines producer, managing general agent, insurance consultant, surplus lines insurance broker, or customer service representative has been suspended, revoked, surrendered, or refused to engage in any acts as an insurance producer, limited  lines producer, managing general agent, insurance consultant, surplus lines insurance broker, or customer service representative.  Any person convicted of violating the provisions of this section shall be guilty of a felony and shall be punished by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00) or shall be committed to the custody of the Department of Corrections for not less than one (1) year nor more than five (5) years, or be punished by both said fine and commitment to custody.

C.  Except for those persons exempt from licensure, it shall be unlawful for any person to do or perform any of the acts of an insurance producer, limited lines producer, managing general agent, surplus lines insurance broker, insurance consultant, or customer service representative without being duly licensed.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than Five Hundred Dollars ($500.00) or imprisonment in the county jail for not less than six (6) months nor more than one (1) year, or be punished by both said fine and imprisonment.

Added by Laws 1997, c. 418, § 75, eff. Nov. 1, 1997.  Amended by Laws 2001, c. 156, § 26, eff. Nov. 1, 2001.  Renumbered from § 1425.6 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.27.  Facsimile signature stamp as proof.

If an insurance producer or insurance producers choose to use a facsimile signature stamp in their business, such stamp shall be proof that the producer or producers have authorized the signing of any documents relating to the business of insurance.

Added by Laws 2001, c. 156, § 27, eff. Nov. 1, 2001.

§36-1435.28.  Ownership interest by producer in policy - Insurable interest.

It shall be unlawful for any insurance producer to receive an ownership interest in any policy, by assignment or otherwise, unless the insurance producer has an insurable interest in the life of the insured.

Added by Laws 2001, c. 156, § 28, eff. Nov. 1, 2001.

§36-1435.29.  Continuing education.

A.  1.  Each insurance producer shall, biennially, complete not less than fourteen (14) clock hours of continuing insurance education which shall cover subjects in the lines for which the insurance producer is licensed.  Such education may include a written or oral examination.

2.  Each customer service representative shall, biennially, complete not less than ten (10) clock hours of continuing insurance education which shall cover subjects in the lines for which the licensee is authorized to conduct insurance-related business on behalf of the appointing agent, broker, or agency.

3.  Licensees shall complete, in addition to the foregoing, two (2) clock hours of ethics course work in this same period.

B.  1.  The Insurance Commissioner shall approve courses and providers of continuing education.  The Insurance Department may use one or more of the following to review and provide a nonbinding recommendation to the Insurance Commissioner on approval or disapproval of courses and providers of continuing education:

a. employees of the Insurance Commissioner,

b. a continuing education advisory committee, or

c. an independent service whose normal business activities include the review and approval of continuing education courses and providers.  The Commissioner may negotiate agreements with such independent service to review documents and other materials submitted for approval of courses and providers and provide the Commissioner with its nonbinding recommendation.  The Commissioner may require such independent service to collect the fee charged by the independent service for reviewing materials provided for review directly from the course providers.

The Insurance Commissioner has sole authority to approve courses and providers of continuing education.  If the Insurance Commissioner uses one of the entities listed above to provide a nonbinding recommendation, the Commissioner shall adopt or decline to adopt the recommendation within thirty (30) days of receipt of the recommendation.  In the event the Insurance Commissioner takes no action within said thirty-day period, the recommendation made to the Commissioner will be deemed to have been adopted by the Commissioner.

2.  Each insurance company shall be allowed to provide continuing education to insurance producers and customer service representatives as required by this section; provided that such continuing education meets the general standards for education otherwise established by the Insurance Commissioner.

3.  An insurance producer who, during the time period prior to renewal, successfully completes any one of the following courses or programs of instruction and equivalent classroom hours approved by the Insurance Commissioner shall be deemed to have met the biennial requirement for continuing education:

a. any part of a life course curriculum totaling fifty (50) classroom hours, or a health course totaling twenty-six (26) classroom hours offered by the Life Underwriter Training Council,

b. any part of the American College diploma curriculum for Chartered Life Underwriters (CLU), Registered Health Underwriters (RHU), Chartered Financial Consultants (ChFC), or Registered Employee Benefits Consultants (REBC), totaling thirty (30) classroom hours,

c. any part of the Accredited Advisor in Insurance (AAI) program totaling twenty-five (25) classroom hours offered by the Insurance Institute of America,

d. any part of the Chartered Property and Casualty Underwriter (CPCU) professional designation program totaling thirty (30) classroom hours offered by the American Institute of Property and Liability Underwriters, or

e. any part of the Certified Insurance Counselor Program totaling twenty (20) classroom hours.

4.  Subject to approval by the Commissioner, the active membership of the licensed agent or broker in local, regional, state, or national professional insurance organizations or associations may be approved for up to one (1) annual hour of instruction.  The hour shall be credited upon timely filing with the Commissioner, or designee of the Commissioner, and appropriate written evidence acceptable to the Commissioner of such active membership in the organization or association.

C.  Each provider of continuing education shall, after approval by the Commissioner, submit an annual fee of Two Hundred Dollars ($200.00) payable to the Insurance Commissioner which shall be deposited in the State Insurance Commissioner Revolving Fund, created in subsection C of Section 1435.23 of this title, for the purposes of fulfilling and accomplishing the conditions and purposes of the Oklahoma Producer Licensing Act and the Insurance Adjusters Licensing Act.  Provided, public-funded educational institutions shall be exempt from this subsection.

D.  Failure of an insurance producer or customer service representative to comply with the requirements of this act may, after notice and opportunity for hearing, result in censure, suspension, nonrenewal of license or a civil penalty of up to Five Hundred Dollars ($500.00) or by both such penalty and civil penalty.  Said civil penalty may be enforced in the same manner in which civil judgments may be enforced.  Any civil penalties collected under this act shall be deposited in the State Insurance Commissioner Revolving Fund.

E.  Limited lines producers and nonresident agents who have successfully completed an equivalent or greater requirement shall be exempt from the provisions of this section.

F.  Insurance producers and limited lines producers who are sixty-five (65) years of age or older and who have at least thirty (30) years of experience as insurance producers or limited lines producers, and who do not write new business, shall be exempt from the provisions of this section.

G.  Members of the Legislature shall be exempt from this section.

H.  The Commissioner shall adopt and promulgate such rules as are necessary for effective administration of this section.

Added by Laws 1987, c. 198, § 1, eff. Nov. 1, 1987.  Amended by Laws 1991, c. 204, § 12, eff. Sept. 1, 1991; Laws 1993, c. 270, § 39, eff. Sept. 1, 1993; Laws 1996, c. 246, § 5, eff. July 1, 1996; Laws 1997, c. 418, § 70, eff. Nov. 1, 1997.  Renumbered from § 1425.1 of this title by Laws 1997, c. 418, § 127, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 353, § 12, eff. Nov. 1, 2000; Laws 2001, c. 156, § 29, eff. Nov. 1, 2001.  Renumbered from § 1426A of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 307, § 20, eff. Nov. 1, 2002; Laws 2003, c. 150, § 5, eff. Nov. 1, 2003.

§36-1435.30.  Insurance consultants.

A.  No person shall act as, or hold himself or herself out to be, an insurance consultant until a license as an insurance consultant has been issued to the person by the Insurance Commissioner.  However, no insurance consultant's license shall be required of the following:

1.  Attorneys licensed to practice law in this state acting in their professional capacity;

2.  A duly licensed insurance producer or surplus lines insurance broker;

3.  A trust officer of a bank acting in the normal course of employment; or

4.  An actuary or a certified public accountant who provides information, recommendations, advice, or services in a professional capacity.

B.  An application for a license to act as an insurance consultant shall be made to the Commissioner on forms prescribed by the Commissioner.  Within a reasonable time after receipt of a properly completed application form, the Commissioner shall hold a written examination for the applicant, and may conduct investigations and propound interrogatories concerning the qualifications of the applicant, the residence, business affiliations, and any other matter which the Commissioner deems necessary or advisable to determine compliance with the provisions of the Oklahoma Producer Licensing Act or for the protection of the public.

C.  In advance of rendering any service as an insurance consultant as defined in the provisions of Section 2 of this act, a written agreement on a form approved by the Commissioner shall be prepared by the consultant, and shall be signed by both the consultant and the client.  The agreement shall outline the nature of the work to be performed by the consultant and shall state the fee for the work.  The consultant shall retain a copy of the agreement for not less than three (3) years after completion of the services and shall make said copy available to the Insurance Commissioner upon request by the Insurance Commissioner.

D.  No individual may concurrently hold a consultant's license and a license as an insurance producer, surplus lines insurance broker, or limited lines producer.

E.  No licensed consultant in the performance of activities as a consultant may employ, be employed by, be in partnership with, or receive any remuneration whatsoever from, any licensed insurance producer, surplus lines insurance broker, limited producer, or insurer.

F.  A license to act as an insurance consultant shall be valid for not longer than twenty-four (24) months and may be renewed biennially.

G.  All requirements and standards relating to the denial, revocation, or suspension of an insurance producer's license, including penalties, shall apply to the denial, revocation, and suspension of an insurance consultant's license to the extent practicable.

H.  A consultant is obligated by the terms of this license, to serve with objectivity and complete loyalty the interests of a client alone; and render to a client such information, counsel, and service as, within the knowledge, understanding, and opinion, in good faith, of the licensee, best serves the client's insurance needs and interests.

I.  A duly licensed insurance producer or surplus lines insurance broker who acts as, or holds himself or herself out to be, an insurance consultant pursuant to the exemption from licensing as a consultant contained in the provisions of subsection A of this section shall nonetheless be subject to the provisions of subsections C and H of this section.  However, nothing in this title shall prohibit the offset, in whole or in part, of the fee payable pursuant to the provisions of subsection C of this section by compensation otherwise payable to said duly licensed insurance producer or surplus lines insurance broker for acting as an insurance producer or broker.

Added by Laws 1980, c. 164, § 7, emerg. eff. April 15, 1980.  Amended by Laws 1981, c. 230, § 4, emerg. eff. June 22, 1981; Laws 1982, c. 221, § 3, operative Oct. 1, 1982; Laws 1983, c. 90, § 5, emerg. eff. May 9, 1983; Laws 1997, c. 418, § 80, eff. Nov. 1, 1997; Laws 2001, c. 156, § 30, eff. Nov. 1, 2001.  Renumbered from § 1427 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 150, § 6, eff. Nov. 1, 2003.

§36-1435.31.  Customer service representative - Appointment and employment - Scope of license.

A.  As used in this section:

1.  "Customer service representative" means an individual as defined by Section 2 of this act; and

2. a. "Insurance-related business" means taking applications, giving quotes, interpreting policies, explaining procedures, giving insurance advice, soliciting new customers at the appointing producer's, broker's, or agency's office or by telephone from that office, binding new or additional coverages, signing applications and binders in the customer service representative's own name, preliminary claims adjusting work, and such other transactions as authorized by rule of the Insurance Commissioner.

b. "Preliminary claims adjusting work" shall be limited to assisting in processing the claim which may include taking claims statements, getting estimates, advising claimants as to procedures, preparing claims paperwork, taking photos, and assembling and ordering claims files.

B.  1.  Any person licensed and appointed as an insurance producer, broker, or managing general agent, except a limited lines producer, and any insurance agency may appoint and employ as customer service representatives any persons who hold or have qualified for a customer service representative's license.

2.  No person shall be appointed and employed as a customer service representative by more than one appointing insurance producer, broker, or agency at any one time.  The insurance producer or broker designated to supervise the work of the customer service representative shall sign the appointment form and shall thereby be obligated to supervise the customer service representative's conduct of insurance-related business and review such work.

3.  A customer service representative shall be housed within the office of the insurance producer, broker, or agency by which the customer service representative is employed and shall not conduct insurance-related business as authorized herein from any other location.  No advertising, letterhead, or telephone listing of the customer service representative shall indicate any business address other than that of the insurance producer, broker, or agency by which the customer service representative is employed.

C.  1.  A customer service representative's license shall not cover any kind of insurance for which the appointing insurance producer, broker, or agency is not licensed or otherwise authorized to transact.

2.  A customer service representative may conduct insurance-related business with customers who have been solicited by any insurance producer, broker, or customer service representative in the appointing agency, and may conduct insurance-related business with customers who have not been so solicited to the extent and under conditions that are otherwise consistent with this section and with the insurer's contract with the insurance producer or broker.  In all such transactions the customer service representative must always identify himself or herself as a customer service representative of the appointing insurance producer, broker, or agency.

3.  A customer service representative shall be a salaried employee of the appointing insurance producer, broker, or agency.  Compensation shall not include commissions; however, up to forty-nine percent (49%) of such compensation may be based on production or volume of business.

4.  All insurance-related business conducted by a customer service representative shall be in the name of the appointing insurance producer, broker, or agency.  The insurance producer, broker, or agency shall be responsible and accountable for all acts of the customer service representative within the scope of such appointment.

Added by Laws 1996, c. 246, § 6, eff. July 1, 1996.  Amended by Laws 2001, c. 156, § 31, eff. Nov. 1, 2001.  Renumbered from § 1427.1 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.32.  Licensure of business entities.

A.  Any person or legal entity authorized to do business in this state may be licensed as an insurance producer, surplus lines insurance broker, limited lines producer, or insurance consultant.

B.  In the case of a partnership which has been licensed, each general partner and each other individual acting for the partnership, and in the case of any entity which has been licensed each individual acting for the entity as an insurance producer, surplus lines insurance broker, limited lines producer, or consultant, shall be named in the license and shall qualify therefor as though an individual licensee.  The State Insurance Commissioner shall charge a full additional license fee and a separate license shall be issued for each individual so named in such license.  The agency shall notify the Commissioner within fifteen (15) days if any individual licensed on its behalf has been terminated, is no longer associated with the agency, or has left its employ.

C.  A nonresident of this state shall only be named in a license for a resident insurance agency as a nonresident producer.

D.  A domestic insurance agency must be organized pursuant to the provisions of the laws of this state and must maintain its principal place of business in this state.

E.  A license shall not be issued in a trade name except upon proof satisfactory to the Commissioner that the trade name has been lawfully registered.

F.  The licensee shall notify the Commissioner of all changes among its members, directors, and officers, and all other individuals designated in the license within fifteen (15) days after the change.

G.  No person whose license as an insurance producer has been revoked by order of the Commissioner, nor any entity in which such person has a majority ownership interest, whether direct or indirect, shall own any interest in any entity licensed pursuant to the provisions of this section.

Added by Laws 1997, c. 418, § 62, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 205, § 33, emerg. eff. May 17, 2000; Laws 2001, c. 156, § 32, eff. Nov. 1, 2001.  Renumbered from § 1424.13 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§361435.33.  Maximum agent's fees on renewals.

No life insurance company doing business in the State of Oklahoma shall charge a fee in excess of ten percent (10%) on any agent's renewals collected by said life insurance company.

Added by Laws 1984, c. 173, § 2, emerg. eff. May 7, 1984.  Renumbered from § 1424.1 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.34.  Placement of business with insurers prior to approval or after termination of appointment.

A.  An insurance agent may place only a kind or kinds of insurance for which the agent is licensed and appointed by an insurer.  Such appointment by an insurer may be made within forty-five (45) days after the placement of business with said insurer.  If an insurer accepts business from an agent, the insurer shall, within forty-five (45) days, appoint the agent through the proper procedure established by the Insurance Commissioner.  In the event that an agent's appointments for one or more lines of insurance have been terminated, then the agent may elect to surrender the license as to that line or lines, and upon renewal the Commissioner will issue a license that includes only those lines for which the agent has both a license and an appointment.

B.  An insurance agent may place a kind or kinds of insurance for which the agent is not appointed by an insurer, only by placing the insurance through a licensed agent holding an appointment for that kind or kinds of insurance from an insurer.  This subsection shall not be interpreted to permit an agent to solicit insurance in a line for which the agent is not licensed.

C.  A limited insurance representative may place only a kind or kinds of insurance for which the representative is licensed and appointed by an insurer.  In the event that a representative's appointments have all been terminated, then the representative's license will be deemed to have expired unless, within ten (10) days after the last termination, a new appointment has been secured.

D.  A limited insurance representative may place a kind or kinds of insurance for which he or she is not appointed as a limited insurance representative only by placing the insurance through a licensed limited insurance representative holding an appointment for that kind or kinds of insurance from an insurer.

Added by Laws 1997, c. 418, § 61, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 353, § 10, eff. Nov. 1, 2000.  Renumbered from § 1424.12 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.35.  Payment of commissions.

No insurer, insurance agent, surplus lines insurance broker, or limited insurance representative shall pay, directly or indirectly, any commission, brokerage, or other valuable consideration to any person for services as an insurance agent, surplus lines insurance broker, or limited insurance representative within this state unless the person performing services held at the time said services were performed a valid license for such services as required by the laws of this state.  No person other than a person duly licensed by this state as an insurance agent, surplus lines insurance broker, or limited insurance representative at the time said services were performed shall accept any commission, brokerage, or other valuable consideration.  Any person duly licensed as an insurance agent pursuant to the provisions of the Oklahoma Producer Licensing Act may pay or assign his or her commissions or direct that his or her commissions be paid to an entity licensed as an insurance agent pursuant to the provisions of this section of which the licensee is a member, partner, officer, employee, or agent.  The provisions of this section shall not prevent payment or receipt of renewal or other deferred commissions to or by any person entitled thereto pursuant to the provisions of this section.  Any person duly licensed as a limited insurance representative may pay or assign his or her commissions or direct that his or her commissions be paid to a financial institution or supervised lender licensed and regulated pursuant to the laws of this state or of any state or of the United States, or to any principal, corporation, partnership or other entity which is the credit granting party in any credit transaction involved, its parent, affiliate, successor or assign, or to a partnership or corporation licensed as a limited insurance representative of which the licensee is a member, officer, employee or agent.

Added by Laws 1997, c. 418, § 64, eff. Nov. 1, 1997.  Renumbered from § 1424.15 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.  Amended by Laws 2005, c. 129, § 11, eff. Nov. 1, 2005.

§36-1435.36.  Certain information to be included on license - Term of license.

A.  The name, mailing address of the licensee, expiration date, the line or lines of insurance coverage by the license, and such other information as the Commissioner deems proper for inclusion in the license shall be indicated on the license.

B.  All licenses issued pursuant to the provisions of the Insurance Agents Licensing Act shall continue in force not longer than twenty-four (24) months.  The renewal dates for the licenses may be staggered throughout the year by notifying licensees in writing of the expiration and renewal date being assigned to the licensees by the Commissioner and by making appropriate adjustment in the biennial licensing fee.

Added by Laws 1997, c. 418, § 65, eff. Nov. 1, 1997.  Renumbered from § 1424.16 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.37.  Appointment of agents and limited insurance representatives.

A.  An insurance agent or limited insurance representative may represent as many insurers as may appoint the agent or representative in accordance with the provisions of the Insurance Agents Licensing Act.  A company shall not pay any commission or fee to an agent or limited insurance representative unless and until the appointment with that company has been approved by the Commissioner.

B.  Such appointment by an insurer may be made forty-five (45) days after the placement of business with that insurer through the appropriate appointment process established by the Insurance Commissioner.

Added by Laws 1997, c. 418, § 66, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 353, § 11, eff. Nov. 1, 2000.  Renumbered from § 1424.17 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.38.  Repealed by Laws 2004, c. 274, § 21, eff. July 1, 2004.

§36-1435.39.  Refusal of license - Fees not refundable.

A.  If the Insurance Commissioner finds that the applicant has not fully met the requirements for licensing, the Commissioner shall refuse to issue the license and promptly notify the applicant and the appointing insurer, when applicable, in writing, of the denial, stating the grounds therefor.

B.  If for any reason a license or appointment is not issued or renewed by the Commissioner, all fees accompanying the appointment or application for the license shall be deemed earned and shall not be refundable except as provided in Section 24 of this act.

Added by Laws 1997, c. 418, § 77, eff. Nov. 1, 1997.  Renumbered from § 1425.8 of this title by Laws 2001, c. 156, § 35, eff. Nov. 1, 2001.

§36-1435.40.  Applicants for licensure - Certain government employees barred.

A.  Except as provided in subsections B and C of this section, an applicant for licensure shall not be a full-time employee of the government of the United States or of the executive or administrative branches of the government of this state or any county or municipality of this state.

B.  The provisions of subsection A of this section shall not apply to:

1.  Applicants for life or accident and health insurance producer licenses or limited lines producers; or

2.  Persons who hold an elective office, except the office of Insurance Commissioner.

C.  For the purpose of this section, a teacher shall not be considered a full-time employee of the executive or administrative branches of the government of the state or of any county or municipality of the state.

Added by Laws 2002, c. 307, § 21, eff. Nov. 1, 2002.

§361441.  Short title.

Sections 1 through 13 of this act shall be known and may be cited as the "Thirdparty Administrator Act".

Added by Laws 1983, c. 89, § 1, eff. Nov. 1, 1983.

§361441.1.  Administrator of certain group selfinsurance associations exempted from act.

The provisions of Section 1441 et seq. of Title 36 of the Oklahoma Statutes shall not apply to administrators of group selfinsurance associations created pursuant to Section 149.2 of Title 85 of the Oklahoma Statutes.

Added by Laws 1988, c. 164, § 1, emerg. eff. May 18, 1988.

§361442.  Definitions.

As used in the Thirdparty Administrator Act, Section 1441 et seq. of this title:

1.  "Administrator" means any person who collects premiums for an insurer or trust or who adjusts or settles claims for an insurer or trust, in connection with life or health insurance coverage or annuities in this state, but shall not include any person who collects premiums under the following circumstances:

a. Any employer on behalf of the employees of that employer or the employees of one or more subsidiary or affiliated corporations of that employer;

b. A union on behalf of its members;

c. An insurance company which is licensed to transact insurance business in this state;

d. A wholly owned subsidiary of an entity which is subject to the jurisdiction of the Insurance Commissioner;

e. An insurance company acting as an insurer with respect to a policy lawfully issued and delivered by said company in and pursuant to the laws of this state;

f.   A hospital, medical, dental, or optometric service corporation or a health care service organization, including their agents, authorized by the Commissioner to issue contracts in this state pursuant to the provisions of the Oklahoma Insurance Code when engaged in the performance oftheir duties;

g.   A life or disability agent or broker who is licensed in this state and whose activities are limited exclusively to the sale of insurance;

h.   An adjuster licensed in this state for the kinds of business for which he is acting as an adjuster;

i.   A creditor insuring a debt between the creditor and its debtors on behalf of said creditor's debtors;

j.   A financial institution which is subject to supervision or examination by federal or state banking authorities;

k.   A company which issues credit cards and advances credit for and collects premiums or charges from its credit card holders who have authorized said collection, if the company does not adjust or settle claims;

l.   A person who adjusts or settles claims in the normal course of practice or employment as an attorneyatlaw and who does not collect charges or premiums in connection with life or health insurance coverage or annuities;

m.   The State Insurance Fund;

n.   Any workers' compensation trust; or

o.   A trust providing benefits to the employees of any political subdivision of a city, county or the state.  2.  "Trust" means any trust other than those exempted in paragraph 1 of this section which engages in the business of making contracts of insurance.

Added by Laws 1983, c. 89, § 2, eff. Nov. 1, 1983. Amended by Laws 1984, c. 173, § 5, emerg. eff. May 7, 1984; Laws 1987, c. 175, § 15, eff. Nov. 1, 1987.

§361443.  Agreements and maintenance, examination, audit and inspection of records.

A.  No person shall act as an administrator without a written agreement between that person and an insurer.  The written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and for five (5) years thereafter.

B.  The written agreement required by the provisions of subsection A of this section shall contain provisions stating any of the requirements of Sections 4 through 8 of the Thirdparty Administrator Act which apply to the functions performed by the administrator.

C.  If a policy is issued to a trustee, a copy of the trust agreement and any amendments to the agreement shall be furnished to the insurer by the administrator and shall be retained as part of the official records of both the insurer and the administrator for the duration of the policy and for five (5) years thereafter.

D.  Every administrator shall maintain at the principal administrative office of the administrator for the duration of the agreement and for five (5) years thereafter the written agreement required by the provisions of this section and records of all transactions amongthe administrator, insurers or trusts, and insured persons.

E.  For the purposes of examination, audit, and inspection, the Commissioner shall have access to books and records maintained by the administrator.  Any trade secrets contained in these books and records, including the identity and addresses of policyholders and certificate holders, shall be confidential.  The Commissioner may use this information in any proceedings instituted against the administrator.

F.  The insurer or trust shall have the right of continuing access to books and records maintained by the administrator sufficient to permit the insurer or trust to fulfill all of its contractual obligations to insured persons, subject to any restriction in the written agreement between the insurer or trust and the administrator concerning the proprietary rights of the parties to said books and records.

G.  The agreement required by the provisions of this section shall include provisions stating the underwriting standards or other standards pertaining to the business underwritten by the insurer or trust.

Added by Laws 1983, c. 89, § 3, eff. Nov. 1, 1983.

§361444.  Payments to administrator  Rights against administrator.

If an insurer or trust utilizes the services of an administrator pursuant to the terms of a written agreement, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured shall be deemed to have been received by the insurer or trust.  The payment of return premiums or claims by the insurer or trust to the administrator shall not be deemed payment to the insured or claimant until the payments are received by the insured or claimant.  Nothing in the Thirdparty Administrator Act shall limit any right of the insurer or trust against the administrator resulting from failure of the administrator to make payments to the insurer or trust, insureds, or claimants.

Added by Laws 1983, c. 89, § 4, eff. Nov. 1, 1983.

§361445.  Fiduciary capacity and duties of administrator.

A.  All insurance charges or premiums collected by an administrator for an insurer or trust and all return premiums received from the insurer or trust shall be held by the administrator in a fiduciary capacity.  These funds shall be immediately remitted to the person entitled to the funds or shall be deposited promptly in a fiduciary bank account established and maintained by the administrator.

B.  If charges or premiums deposited in a fiduciary account have been collected for more than one insurer or trust, the administrator shall keep records showing the deposits to and withdrawals from the account for each insurer or trust.  The administrator, upon request of an insurer or trust, shall furnish copies of the records pertaining to deposits to and withdrawals from the account for that insurer or trust.

C.  The administrator shall not pay any claim by withdrawals from a fiduciary account unless provisions for said withdrawals are included in the written agreement between the insurer or trust and the administrator.  The written agreement shall authorize withdrawals by the administrator from the fiduciary account only for:

1.  remittance to an insurer or trust entitled to a remittance; or

2.  deposit in an account maintained in the name of an insurer or trust; or

3.  transfer to and deposit in an account established for payment of claims, as provided for by subsection D of this section; or

4.  payment to a group policyholder for remittance to the insurer or trust entitled to such remittance; or

5.  payment of commission, fees, or charges to the administrator; or

6.  remittance of return premiums to the person entitled to such return premiums.

D.  All claims paid by the administrator from funds collected on behalf of the insurer or trust shall be paid on drafts or checks authorized by the insurer or trust.

Added by Laws 1983, c. 89, § 5, eff. Nov. 1, 1983.

§361446.  Advertising.

An administrator shall obtain approval from an insurer or trust before publishing any advertising pertaining to the business underwritten by the insurer or trust.  For purposes of this section, "publication" includes mailing of advertising material.

Added by Laws 1983, c. 89, § 6, eff. Nov. 1, 1983.

§361447.  Delivery of written communications to administrator  Compensation of administrator  Use of licensed agents.

A.  Any policies, certificates, booklets, termination notices, or other written communications delivered by the insurer or trust to the administrator for delivery to policyholders shall be delivered by the administrator promptly after receipt of instructions to do so from the insurer or trust.

B.  Compensation to an administrator for any policies for which the administrator adjusts or settles claims shall not be contingent upon claims experience.  The provisions of this subsection shall not prevent basing the compensation of an administrator on the amount of premiums or charges collected or number of claims paid or processed or the number of covered insureds.

C.  An administrator shall only use licensed insurance agents to do the business of insurance for trusts or insurers administered by the thirdparty administrator.

Added by Laws 1983, c. 89, § 7, eff. Nov. 1, 1983. Amended by Laws 1987, c. 175, § 16, eff. Nov. 1, 1987.

§36-1448.  Administrator's bond - Amount - Requirements - Purpose - limits of cumulative liability - Cancellation.

A.  Every administrator shall be bonded.

B.  Prior to issuance of a license as an administrator, the applicant shall file with the Insurance Commissioner and thereafter keep in effect as long as the license remains in effect, a surety bond in an amount sufficient to protect those with whom the administrator deals, as determined by the Insurance Commissioner, which amount shall not be less than Ten Thousand Dollars ($10,000.00), and in a form acceptable to the Insurance Commissioner.  The bond is intended to secure performance of the administrator in conformity with the laws, rules and regulations governing thirdparty administrators.  The bond shall be for the benefit of parties injured by the actions of the administrator.

C.  In no event shall the cumulative liability of the Surety be more than the penal sum of the bond.  In no event shall the Surety cancel the bond without first giving thirty (30) days' written notice to the principal and the Insurance Commissioner.

Added by Laws 1983, c. 89, § 8, eff. Nov. 1, 1983.  Amended by Laws 1987, c. 172, § 2, eff. Nov. 1, 1987; Laws 1988, c. 164, § 2, emerg. eff. May 18, 1988; Laws 1997, c. 418, § 82, eff. Nov. 1, 1997.

§361449.  Notice and information to be provided to insured individuals.

A.  If the services of an administrator are utilized, the administrator shall provide a written notice to insured individuals advising them of the identities of the administrator, the policyholder, and the insurer or trust.

B.  If an administrator collects funds from insured individuals, the administrator, upon request from an insured individual, shall furnish written information as to the amount of any charge or premium specified by the insurer or trust for insurance coverage for the insured individual.  This information shall be furnished within ten (10) days after the administrator receives the request for information.

Added by Laws 1983, c. 89, § 9, eff. Nov. 1, 1983.

§36-1450.  Licensing procedure - Violations.

A.  No person shall act as or present himself or herself to be an administrator, as defined by the provisions of the Thirdparty Administrator Act, in this state, unless the person holds a valid license as an administrator which is issued by the Insurance Commissioner.

B.  In the case of a partnership which has been licensed, each general partner and each other individual acting for the partnership, and in the case of any entity which has been licensed, each individual acting for the entity as a third-party administrator shall be named in the license and shall qualify therefore as though an individual licensee.  The Commissioner shall charge a full additional license fee and a separate license shall be issued for each individual so named in such a license.  The entity shall notify the Commissioner within fifteen (15) days if any individual licensed on its behalf has been terminated, or is no longer associated with or employed by the entity.

C.  An application for an administrator's license shall be in a form prescribed by the Commissioner and shall be accompanied by a fee of One Hundred Dollars ($100.00).  This fee shall not be refundable if the application is denied or refused for any reason by either the applicant or the Commissioner.

D.  The administrator's license shall continue in force no longer than twelve (12) months from the original month of issuance.  Upon filing a renewal form prescribed by the Commissioner, accompanied by a fee of One Hundred Dollars ($100.00), the license may be renewed annually for a oneyear term.  Late application for renewal of a license shall require a fee of double the amount of the original license fee.  The administrator shall submit, together with the application for renewal, a list of the names and addresses of the persons with whom the administrator has contracted in accordance with Section 1443 of this title.  The Commissioner shall hold this information confidential except as provided in Section 1443 of this title.

E.  The administrator's license shall be issued or renewed by the Commissioner unless, after notice and opportunity for hearing, the Commissioner determines that the administrator is not competent, trustworthy, or financially responsible, or has had any insurance license denied for cause by any state, has been convicted or has pleaded guilty or nolo contendere to any felony or to a misdemeanor involving moral turpitude or dishonesty.

F.  After notice and opportunity for hearing, and upon determining that the administrator has violated any of the provisions of the Oklahoma Insurance Code or upon finding reasons for which the issuance or nonrenewal of such license could have been denied, the Commissioner may either suspend or revoke an administrator's license or assess a civil penalty of not more than Five Thousand Dollars ($5,000.00) for each occurrence.  The payment of the penalty may be enforced in the same manner as civil judgments may be enforced.

G.  Any person who is acting as or presenting himself or herself to be an administrator without a valid license shall be subject, upon conviction, to a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00) for each occurrence.  This fine shall be in addition to any other penalties which may be imposed for violations of the Oklahoma Insurance Code or other laws of this state.

H.  Except as provided for in subsections E and F of this section, any person convicted of violating any provisions of the Thirdparty Administrator Act shall be guilty of a misdemeanor and shall be subject to a fine of not more than One Thousand Dollars ($1,000.00).

I.  Any fees imposed pursuant to the provisions of this section and any civil penalties imposed pursuant to an administrative hearing order for violation of the provisions of the Thirdparty Administrator Act shall be deposited in the State Insurance Commissioner Revolving Fund.

Added by Laws 1983, c. 89, § 10, eff. Nov. 1, 1983.  Amended by Laws 1984, c. 173, § 6, emerg. eff. May 7, 1984; Laws 1985, c. 258, § 4, eff. Nov. 1, 1985; Laws 1997, c. 418, § 83, eff. Nov. 1, 1997; Laws 2004, c. 274, § 10, eff. July 1, 2004.

§361452.  Annual report - Penalties for failure to file.

On or before June 1 of each year, all licensed administrators shall file an annual report for the previous calendar year prepared by a certified public accountant and which shall be subscribed and sworn to by the president and attested to by the secretary or other proper officers substantiating that the information contained in the report is true and factual concerning each of the plans they administer which are governed pursuant to the provisions of the Thirdparty Administrator Act.  The report shall include the name and address of each fund and a statement of fund equity, paid claims by the covered unit, the accumulated yeartodate paid claims, and the yeartodate reserve status.  Failure of any third-party administrator to execute and file such annual reports as required by this section shall constitute cause, after notice and opportunity for hearing, for censure, suspension, or revocation of administrator licensure to transact business in this state, or a civil penalty of not less than One Hundred Dollars ($100.00) or more than One Thousand Dollars ($1,000.00) for each occurrence, or both censure, suspension, or revocation and civil penalty.

Added by Laws 1983, c. 89, § 12, eff. Nov. 1, 1983.  Amended by Laws 1994, c. 129, § 6, eff. Sept. 1, 1994; Laws 1997, c. 418, § 84, eff. Nov. 1, 1997; Laws 2002, c. 307, § 22, eff. Nov. 1, 2002.

§36-1453.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1461.  Short title.

Sections 1 through 6 of this act shall be known and may be cited as the "Oklahoma Life, Accident and Health Insurance Broker Act".

Added by Laws 1983, c. 165, § 1, eff. Nov. 1, 1983.

§36-1462.  Life or accident and health insurance broker defined - Liability.

A.  For purposes of the Oklahoma Life, Accident and Health Insurance Broker Act, "life or accident and health insurance broker" means an individual or legal entity who, for compensation, not being a licensed life or accident and health insurance agent or agency for the company in which a policy of life or accident and health insurance is placed, acts or aids in any manner in negotiating contracts of life or accident and health insurance or placing risks or effecting life or accident and health insurance for a party other than himself or herself.  An individual or legal entity not licensed as a life or accident and health insurance broker who solicits a policy of life or accident and health insurance on behalf of others or transmits for others an application for a policy of life or accident and health insurance to or from an insurance company or offers or assumes to act in the negotiations of said life or accident and health insurance shall be a life or accident and health insurance broker for the purposes of the Oklahoma Life, Accident and Health Insurance Broker Act and shall be liable for all the duties, requirements, liabilities, and penalties to which said licensed life or accident and health insurance brokers are subject.

B.  Insurers for whom a life or accident and health insurance broker acts shall be liable for said life or accident and health insurance broker's actions as if said life or accident and health insurance broker were directly employed by the insurer.

Added by Laws 1983, c. 165, § 2, eff. Nov. 1, 1983.  Amended by Laws 1997, c. 418, § 85, eff. Nov. 1, 1997.

§36-1463.  License required.

No person or corporation shall act as or hold himself out to be a life or accident and health insurance broker until said person or corporation has procured a license as required by the Oklahoma Life, Accident and Health Insurance Broker Act, and no life or accident and health insurance broker shall solicit or take applications for, promise, or place for others any kind of insurance for which said life or accident and health insurance broker is not licensed.

Added by Laws 1983, c. 165, § 3, eff. Nov. 1, 1983.

§36-1464.  Requirements for licensure - Fees - Errors and omissions policy - Bond - Violations, fines and penalties.

A.  1.  To be licensed as a life or accident and health insurance broker, an individual or legal entity shall have been a licensed resident or nonresident insurance agent or agency in this state continuously for at least two (2) years immediately prior to application and such agent's license shall remain in effect in order to maintain the broker's license.

2.  Any applicant for a broker's license shall have no Oklahoma Insurance Code violations or record with the Insurance Commissioner or an insurance regulatory body of another state and shall not have been convicted, or pleaded guilty or nolo contendere to any felony or to a misdemeanor involving moral turpitude or dishonesty.

3.  The fee for a life or accident and health insurance broker's license shall be Fifty Dollars ($50.00).  The license may be renewed each year for the same fee.  Late application for renewal of a license shall require a fee of double the amount of the original current license fee.  The fees shall be placed in the State Insurance Commissioner Revolving Fund.

B.  1.  Every applicant for a life or accident and health insurance broker's license shall file with the Commissioner and, upon approval of the application, maintain in force while licensed and for at least two (2) years following termination of the license, evidence satisfactory to the Commissioner of an errors and omissions policy covering the individual applicant in an amount of not less than One Hundred Thousand Dollars ($100,000.00) annual aggregate for all claims made during the policy period, or covering the applicant under a blanket liability policy insuring other life or accident and health insurance agents or brokers in an amount of not less than Five Hundred Thousand Dollars ($500,000.00) annual aggregate for all claims made during the policy period.

2.  Such policy shall be issued by an insurance company authorized to do business in this state, shall be continuous in form, and shall provide coverage acceptable to the Commissioner for errors and omissions of the life or accident and health insurance broker.  The policy carrier shall notify the Commissioner of any lapse or termination of errors and omissions coverage.

3.  Failure to maintain a policy in force shall result in automatic termination of licensure, and the license shall be returned by its lawful custodian to the Commissioner for further cancellation.

C.  1.  Every applicant shall also provide a bond in favor of the people of Oklahoma executed by an authorized surety company and payable to any party injured under the term of the bond.

2.  The bond shall be continuous in form and in the amount of Five Thousand Dollars ($5,000.00) total aggregate liability, or more if the Commissioner deems it necessary.  The bond shall be conditioned upon full accounting and due payments to the person or company entitled thereto as an incident of life or accident and health insurance transactions and funds brought into the life or accident and health insurance broker's possession under his or her license.

3.  Said bond shall remain in force and effect until the surety is released from liability by the Commissioner or until the bond is canceled by the surety.  The surety may cancel the bond and be released from further liability thereunder upon thirty (30) days of written notice, in advance, to the Commissioner.  Said cancellation shall not affect any liability incurred or accrued thereunder before the termination of the thirty-day period.  Upon receipt of any notice of cancellation, the Commissioner shall immediately notify the licensee.

4.  Said license shall automatically terminate upon there being no bond in force, and the license shall be returned by its lawful custodian to the Commissioner for further cancellation.

D.  Life or accident and health insurance brokers shall be subject to the same violations, fines, and penalties as stated in Section 1428 of this title.  Violations of the provisions of the Oklahoma Life, Accident and Health Insurance Broker Act may result, after notice and hearing, in censure, suspension, or revocation of license or a civil penalty of not less than One Hundred Dollars ($100.00), nor more than One Thousand Dollars ($1,000.00), or a combination thereof for each occurrence.

Added by Laws 1983, c. 165, § 4, eff. Nov. 1, 1983.  Amended by Laws 1984, c. 173, § 7, emerg. eff. May 7, 1984; Laws 1985, c. 258, § 5, eff. Nov. 1, 1985; Laws 1997, c. 418, § 86, eff. Nov. 1, 1997.

§36-1465.  Compensation - Fiduciary duties.

A.  Money, commissions, brokerages, or allowances of anything of value, including service fees, for or on account of solicitation for or negotiation or effecting of policies or contracts for life or accident and health insurance may be paid by:

1.  a company duly licensed to do business in this state only to its duly licensed agent or agency or to a duly licensed life or accident and health insurance broker; or

2.  an agent or agency only to a duly licensed agent or agency for the same company acting under his direct supervision, or to a duly licensed life or accident and health insurance broker; or

3.  a life or accident and health insurance broker only to a duly licensed life or accident and health insurance broker.

B.  Nothing in this section shall be construed as prohibiting the payment of renewal commissions on lawfully written life insurance.

C.  Nothing in this section shall be construed as prohibiting the payment of compensation to licensed agents or agencies for other services rendered not involving the solicitation for or negotiation or effecting of policies or contracts for insurance.

D.  No life or accident and health insurance broker shall have any right to compensation, other than commissions deductible from premiums on life or accident and health insurance policies or contracts for life or accident and health insurance, from any insured or prospective insured for or on account of the negotiation or procurement of or other services in connection with any policy or contract for life or accident and health insurance made or negotiated in this state, unless said right to compensation is based upon a written memorandum signed by the party to be charged, and specifying clearly the amount or extent of said compensation. Nothing herein contained shall affect the right of any said life or accident and health insurance broker to recover from the insured the amount of any premium or premiums for insurance effected by or through said life or accident and health insurance broker.

E.  Every life or accident and health insurance broker acting as such in this state shall be responsible in a fiduciary capacity for all funds received or collected as a life or accident and health insurance broker and shall not mingle any such funds, without the express consent of his principal, with the broker's own funds or with funds held by the life or accident and health insurance broker in any other capacity.  Nothing in this section shall be construed to require any broker to maintain a separate bank deposit if the funds of each principal are clearly ascertainable from the books of account and records of the life or accident and health insurance broker.

Added by Laws 1983, c. 165, § 5, eff. Nov. 1, 1983.

§36-1466.  Rules and regulations.

The Commissioner is hereby authorized to adopt such rules and regulations as may be necessary to implement the provisions of the Oklahoma Life, Accident and Health Insurance Broker Act.

Added by Laws 1983, c. 165, § 6, eff. Nov. 1, 1983.

§36-1471.  Short title.

This act shall be known and may be cited as the "Managing General Agents Act".

Added by Laws 1991, c. 134, § 1, eff. July 1, 1991.

§36-1472.  Definitions.

As used in this act:

1.  "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

2.  "Insurer" means any person licensed pursuant to the Oklahoma Insurance Code to transact insurance;

3. a. "Managing General Agent" or "MGA" means any person who:

(1) manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and

(2) acts as an agent for such insurer, whether known as a managing general agent, manager or other similar term, and

(3) directly or indirectly, with or without the authority of the insurer, whether separately or together with affiliates, produces and underwrites an amount of gross direct written premium equal to or greater than five percent (5%) of the policyholder surplus, as reported in the last annual statement of the insurer in any one quarter or year together with the following activities related to the business produced:

(a) adjusts or pays claims in excess of an amount determined by the Insurance Commissioner, or

(b) negotiates reinsurance on behalf of the insurer.

b. Notwithstanding subparagraph a of this paragraph, the following persons shall not be considered to be managing general agents for the purpose of this act:

(1) an employee of the insurer,

(2) a U.S. Manager of the United States branch of an alien insurer,

(3) an underwriting manager which, pursuant to contract:

(a) manages all the insurance operations of the insurer,

(b) is under common control with the insurer, subject to the holding company regulatory act, and

(c) whose compensation is not based on the volume of premiums written, and

(4) the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of an attorney;

4.  "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

Added by Laws 1991, c. 134, § 2, eff. July 1, 1991.  Amended by Laws 1992, c. 65, § 3, eff. Sept. 1, 1992.

§36-1473.  Agent license - Bond - Errors and omissions policy.

A.  No person shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer unless such person is licensed as an agent or broker pursuant to Section 1421 et seq. of Title 36 of the Oklahoma Statutes.

B.  No person shall act in the capacity of a managing general agent, representing an insurer domiciled in this state with respect to risks located outside this state, unless such person is licensed as an agent or broker pursuant to Section 1421 et seq. of Title 36 of the Oklahoma Statutes.  Provided, such license may be a nonresident license.

C.  The Insurance Commissioner may require a bond in the amount acceptable to him for the protection of the insurer.

D.  The Insurance Commissioner may require the managing general agent to maintain an errors and omissions policy.

Added by Laws 1991, c. 134, § 3, eff. July 1, 1991.

§36-1474.  Written contract with insurer required - Minimum provisions.

No person acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party, and where both parties share responsibility for a particular function, specifies the division of such responsibilities, and which contains the following minimum provisions:

1.  The insurer may terminate the contract for cause upon thirty (30) days' written notice to the managing general agent and the Insurance Commissioner.  The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination;

2.  The managing general agent shall render accounts to the insurer detailing all transactions and shall remit all funds due under the contract to the insurer on not less than a monthly basis;

3.  All funds collected for the account of an insurer shall be held by the managing general agent in a fiduciary capacity in a bank which is a member of the Federal Reserve System.  This account shall be used for all payments on behalf of the insurer.  The managing general agent may retain no more than three (3) months' estimated claims payment and allocated loss adjustment expenses;

4.  Separate records of business written by the managing general agent shall be maintained.  The insurer shall have access to and the right to copy all accounts and records related to its business in a form usable by the insurer.  The Insurance Commissioner shall have access to all books, bank accounts and records of the managing general agent in a form usable to the Commissioner.  Such records shall be retained according to the provisions of subsection E of Section 1435.13 of this title;

5.  The contract may not be assigned in whole or part by the managing general agent;

6.  The contract shall contain appropriate underwriting guidelines including:

a. the maximum annual premium volume,

b. the basis of the rates to be charged,

c. the types of risks which may be written,

d. maximum limits of liability,

e. applicable exclusions,

f. territorial limitations,

g. policy cancellation provisions, and

h. the maximum policy period;

7.  The insurer shall have the right to cancel or not renew any policy of insurance subject to applicable laws and regulations;

8.  If the contract permits the managing general agent to settle claims on behalf of the insurer:

a. all claims must be reported to the company in a timely manner,

b. a copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim:

(1) has the potential to exceed a threshold determined by the Insurance Commissioner or exceeds the limit set by the company, whichever is less,

(2) involves a coverage dispute,

(3) may exceed the managing general agent's claims settlement authority,

(4) is open for more than six (6) months, or

(5) is closed by payment of an amount set by the Insurance Commissioner or an amount set by the company, whichever is less,

c. all claim files will be the joint property of the insurer and managing general agent.  However, upon an order of liquidation of the insurer, such files shall become the sole property of the insurer or its estate and the managing general agent shall have reasonable access to and the right to copy the files on a timely basis,

d. any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract.  The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination, and

e. nothing in this section shall be construed to give the Insurance Commissioner authority to settle or adjust claims on behalf of the insurer;

9.  Where electronic claim files are in existence, the contract shall address the timely transmission of the data;

10.  If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent on the lines of business written by the managing general agent until at least ninety-seven percent (97%) of the ultimate loss has been developed for those lines of business, based on an opinion of the actuary who certifies the adequacy of the loss reserves for the insurer;

11.  The managing general agent shall not:

a. bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded:

(1) a list of reinsurers with which such automatic agreements are in effect,

(2) the coverages and amounts or percentages that may be reinsured, and

(3) commission schedules,

b. commit the insurer to participate in insurance or reinsurance syndicates,

c. appoint any agent or broker without assuring that the agent or broker is lawfully licensed to transact the type of insurance for which he is appointed,

d. without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent (1%) of the insurer's policyholder's surplus as of December 31 of the last completed calendar year,

e. collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer.  If prior approval is given, a report shall be promptly forwarded to the insurer,

f. permit its sub-agent or sub-broker to serve on the insurer's board of directors,

g. jointly employ an individual who is employed with the insurer, or

h. appoint a sub-managing general agent.

Added by Laws 1991, c. 134, § 4, eff. July 1, 1991.  Amended by Laws 2002, c. 307, § 23, eff. Nov. 1, 2002.

§36-1475.  Financial examination and on-site reviews - Binding authority for contracts - Notice of appointment or termination - Review of books and records - Appointments to board.

A.  The insurer shall have on file an independent financial examination, in a form acceptable to the Insurance Commissioner, of each managing general agent with which it has done business.

B.  The insurer shall periodically, at least semi-annually, conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

C.  Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

D.  Within thirty (30) days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of such appointment or termination to the Insurance Commissioner.  Notices of appointment of a managing general agent shall include:

1.  A statement of duties which the applicant is expected to perform on behalf of the insurer;

2.  The lines of insurance for which the applicant is to be authorized to act; and

3.  Any other information the Commissioner may request.

E.  An insurer shall review its books and records each quarter to determine if any agent or broker has become a managing general agent as defined in Section 2 of this act.  If the insurer determines that an agent or broker has become a managing general agent, the insurer shall promptly notify the agent or broker and the Insurance Commissioner of such determination, and the insurer and agent or broker shall fully comply with the provisions of this act within thirty (30) days of such notification.

F.  An insurer shall not appoint to its board of directors an officer, director, employee, sub-agent, sub-broker or controlling shareholder of its managing general agents.  This subsection shall not apply to relationships governed by the insurance holding company act, Section 1651 et seq. of this title.

Added by Laws 1991, c. 134, § 5, eff. July 1, 1991.

§36-1476.  Acts of managing general agent - Imputation to insurer.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf the agent is acting.  A managing general agent may be examined as if the agent were the insurer.

Added by Laws 1991, c. 134, § 6, eff. July 1, 1991.

§36-1477.  Violations - Penalties - Judicial review - Rights effected.

A.  If the Insurance Commissioner finds, after a hearing conducted in accordance with Article II of the Administrative Procedures Act, Section 309 et seq. of Title 75 of the Oklahoma Statutes, that any person had violated any provision of this act or rules promulgated pursuant thereto, the Commissioner may order:

1.  For each separate violation, a penalty in an amount of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) for each occurrence;

2.  Revocation or suspension of the agent's or broker's license; and

3.  The managing general agent to reimburse the insurer, the rehabilitator or the liquidator of the insurer for any losses incurred by the insurer which were caused by a violation of this act committed by the managing general agent.

B.  The decision, determination or order of the Commissioner pursuant to subsection A of this section shall be subject to judicial review pursuant to the Administrative Procedures Act and any applicable insurance laws and regulations.

C.  Nothing contained in this section shall affect the right of the Commissioner to impose any other penalties provided for in the Oklahoma Insurance Code.

D.  Nothing contained in this act is intended to or shall, in any manner, limit or restrict the rights of policyholders, claimants and auditors.

E.  No insurer may continue to utilize the services of a managing general agent on or after July 1, 1991, unless such utilization is in compliance with this act.

Added by Laws 1991, c. 134, § 7, eff. July 1, 1991.

§36-1478.  Rules and regulations.

The Insurance Commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this act.

Added by Laws 1991, c. 134, § 8, eff. July 1, 1991.

§361501.  "Assets" defined.

In any determination of the financial condition of an insurer, there shall be allowed as assets only such assets as are owned by the insurer and which consist of:

1.  Cash in the possession of the insurer, or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company.

2.  Investments, securities, properties and loans acquired or held in accordance with this Code, and in connection therewith the following items:

(a) Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

(b) Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset.

(c) Interest due or accrued upon a collateral loan in an amount not to exceed one (1) year's interest thereon.

(d) Interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the Insurance Commissioner a collectible asset.

(e) Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of eighteen (18) months be allowed as an asset.

(f) Rent due or accrued on real property if such rent is not in arrears for more than three (3) months, and rent more than three (3) months in arrears if the payment of such rent be adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral.

(g) The unaccrued portion of taxes paid prior to the due date on real property.

3.  Premium notes, policy loans, and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy.

4.  The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer.

5.  Premiums in the course of collection, other than for life insurance, not more than three (3) months past due, less commissions payable thereon.  The foregoing limitation shall not apply to premiums payable directly or indirectly by the United States government or by any of its instrumentalities.

6.  Installment premiums other than life insurance premiums to the extent of the unearned premium reserves carried thereon.

7.  Notes and like written obligations not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon.

8.  The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under Section 711 of Article 7 (Kinds of Insurance; Reinsurance; Limits of Risk).

9.  Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty.

10.  Deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds, or from any suspended banking institution, to the extent deemed by the Insurance Commissioner available for the payment of losses and claims and at values to be determined by him.

11.  All assets, whether or not consistent with the provisions of this section, as may be allowed pursuant to the annual statement form approved by the national association of insurance commissioners for the kinds of insurance to be reported upon therein.

12.  Rebates determined and accrued pursuant to Section 2 of this act.

13.  Other assets, not inconsistent with the provisions of this section, deemed by the Insurance Commissioner to be available for the payment of losses and claims, at values to be determined by the Commissioner.

Added by Laws 1957, p. 280, § 1501, operative July 1, 1957.  Amended by Laws 2002, c. 31, § 1, emerg. eff. April 10, 2002.

§361502.  Assets as deductions from liabilities.

Assets may be allowable as deductions from corresponding liabilities, and liabilities may be charged as deductions from assets, and deductions from assets may be charged as liabilities, in accordance with the form of annual statement applicable to such insurer as prescribed by the Insurance Commissioner, or otherwise in his discretion.

Laws 1957, p. 281, § 1502.

§36-1503.  Assets not allowed as deductions from liabilities.

In addition to assets impliedly excluded by the provisions of Section 1501 of this article, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

1.  Trade names and other like intangible assets, excluding good will.

2.  Advances to officers (other than policy loans) whether secured or not, and advances to employees, agents and other persons on personal security only.

3.  Stock of such insurer, owned by it, or any equity therein or loans secured thereby, or any proportionate interest in such stock acquired or held through the ownership by such insurer of an interest in another firm, corporation or business unit.

4.  Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature and supplies, except in the case of title insurers such materials and plants as the insurer is expressly authorized to invest in under Article 50 (Title Insurers) of this Code and except, in the case of any insurer, such personal property as the insurer is permitted to hold pursuant to Article 16 (Investments) of this Code, or which is reasonably necessary for the maintenance and operation of real estate lawfully acquired and held by the insurer other than real estate used by it for home office, branch office and similar purposes.

5.  The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value thereof as determined under this Code.

Added by Laws 1957, p. 281, § 1503, operative July 1, 1957.  Amended by Laws 2004, c. 334, § 41, emerg. eff. May 25, 2004.

§361504.  Reporting assets not allowed.

All assets not allowed and all other assets of doubtful value or character included as assets in any statement by an insurer to the Insurance Commissioner, or in any examiner's report to said Commissioner, shall also be reported, to the extent of the value disallowed, as deductions from the gross assets of such insurer.

Laws 1957, p. 281, § 1504.

§361505.  Liabilities  Mandatory securities valuation reserves.

A.  In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

1.  The amount of its capital stock outstanding, if any.

2.  The amount, estimated consistent with the provisions of this Code, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement thereof.

3.  With reference to life and disability insurance and annuity contracts:

(a) The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this Code which are applicable thereto,

(b) Reserves for disability benefits, for both active and disabled lives,

(c) Reserves for accidental death benefits, and

(d) Any additional reserves which may be required by the Insurance Commissioner consistent with practice formulated or approved by the National Association of Insurance Commissioners, on account of such insurance.

4.  With reference to insurance other than specified in subsection 3 this section, and other than title insurance, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this article.

5.  Taxes, expenses and other obligations due or accrued at the date of the statement.

B.  All life insurance companies and fraternal benefit societies shall establish and maintain mandatory securities valuation reserves in accordance with the guidelines established by the National Association of Insurance Commissioners.  Life insurance companies without mandatory securities valuation reserves as of December 31, 1989, shall begin accruing twenty percent (20%) of the mandatory securities value reserves per year and have reserves in accordance  with the required guidelines within five (5) years.

Laws 1957, p. 281, § 1505.

§361506.  Unearned premium reserve.

A.  With reference to insurance against loss or damage to property (except as provided in Section 1507 of this article) and with reference to all general casualty insurance, and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

B.  The Insurance Commissioner may require that such reserves shall be equal to the unearned portions of the gross premiums in force after deducting reinsurance in solvent insurers as computed on each respective risk from the policy's date of issue.  If the Insurance Commissioner does not so require, the portions of the gross premium in force, less reinsurance in solvent insurers to be held as a premium reserve, shall be computed according to the following table:

Term for Which Policy  Reserve for Unearned

Was Written   Premium

_____________________  _____________________

1 Year or less   1/2

2 Years  1st year  3/4

2nd year 1/4

3 Years 1st year  5/6

2nd year  1/2

3rd year  1/6

4 Years 1st year 7/8

2nd year 5/8

3rd year 3/8

4th year 1/8

5 Years 1st year 9/10

2nd year 7/10

3rd year 1/2

4th year 3/10

5th year 1/10

Over 5 years   pro rata

C.  Unearned premium reserves on policies written for an intermediate period shall be calculated at the succeeding longer period or on a monthly pro rata basis.

D.  In lieu of computation according to the foregoing table, all of such reserves may be computed, at the option of the insurer, on a monthly or more frequent pro rata basis.

E.  After adopting a method for computing such reserve, an insurer shall not change methods without approval of the Insurance Commissioner.

F.  This section does not apply to title insurance.

Laws 1957, p. 282, § 1506.

§361507.  Unearned premium reserve for marine insurance.

With reference to marine insurance, premiums on trip risks not terminated shall be deemed unearned, and the Insurance Commissioner may require the insurer to carry a reserve thereon equal to one hundred percent (100%) on trip risks written during the month ended as of the date of statement.

Laws 1957, p. 282, § 1507.

§361508.  Reserves for accident and health insurance.

For all accident and health policies the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under such policies and which shall not be less than the reserve according to the standards set forth in regulations issued by the Commissioner and, in no event, less than the pro rata gross unearned premium reserve for such policies.

Laws 1957, p. 282, § 1508.

§36-1509.  Increase of inadequate reserves - Present value discounting - Annual actuarial opinions - Investment limitations - Unusual dividend or benefit payments.

A.  If the Insurance Commissioner determines in writing that an insurer's unearned premium reserve, however computed, is inadequate, the Commissioner may require the insurer to compute the reserve or any part thereof according to any other method or methods as are prescribed in this article.

B.  If the loss experience of an insurer shows that its loss reserves, however estimated, are inadequate, the Commissioner, in writing, shall require the insurer to maintain loss reserves in an increased amount as is needed to make them adequate.

C.  1.  Insurers shall not use present value discounting for computing reserves for property and casualty insurance, except for workers' compensation carriers and physicians' and hospitals' professional liability insurance written on an occurrence basis.  Workers' compensation carriers may use present value discounting at a rate of four percent (4%) for disability and death claims.  Property and casualty insurers which elect to use present value discounting for computing reserves on physicians' and hospitals' professional liability insurance shall file initially, and thereafter annually, an actuarial opinion certifying to the adequacy of such reserves which shall include an analysis of the propriety of loss payout patterns, interest rate assumptions used in developing the discount and the adequacy of the insurer's rates.  Additionally, the actuary shall consider the quality and liquidity of the insurer's assets and the nature and extent of the insurer's reinsurance program.  In no event shall the interest rate used to compute the discounted reserves exceed the insurer's average yield on invested assets for the year, less one percent (1%).

2.  Annual actuarial opinions required pursuant to this subsection shall be filed by the insurer on or before the first day of April.  All actuarial opinions shall be from an independent actuary with membership in the American Academy of Actuaries or The Casualty Actuarial Society.

3.  Except for workers' compensation insurance carriers, insurers discounting reserves pursuant to this subsection shall invest and maintain their funds only in cash; securities described in the following sections of this Code:

a. Section 1607 (securities of or guaranteed by the United States),

b. Section 1608 (state and Canadian public obligations),

c. Section 1609 (county, municipal and district obligations),

d. Section 1610 (public improvement bonds),

e. Section 1611 (obligations payable from public utility revenues) limited to issues which, at time of purchase, are rated A or better by Standard and Poor's Bond Guide or Moody's Bond Record,

f. Section 1614 (corporate obligations) limited to issues which, at time of purchase, are rated A or better by Standard and Poor's Bond Guide or Moody's Bond Record, and

g. Section 1620 (deposits, banks, savings and loans);

and any other investment specifically approved by the Commissioner.

4.  This subsection applies to reserves established in connection with incidents of loss occurring on or after January 1, 1989.  The investment limitations prescribed by this subsection shall be applicable on or after January 1, 1989.

D.  During any period of reserve strengthening mandated by the Commissioner pursuant to the provisions of this section, no insurer shall pay dividends or other benefits which would not be normal payments under the terms of a policy to any stockholder or policyholder of such insurer and such insurer shall be subject to any additional reasonable restrictions as the Commissioner shall deem prudent.

E.  Insurers shall report, on a form prescribed by the Commissioner and filed with their annual statement, all funds collected through policy fees or assessments which were collected in response to a written request to increase inadequate reserves from the Commissioner made pursuant to the provisions of this section.

F.  1.  Insurers domiciled in this state that are issuing policies of medical professional liability insurance to physicians, allied health care professionals and health care institutions, as defined by Section 2202 of this title, on July 1, 2004, are granted a moratorium on the applicability of any provisions of the laws of this state that require the maintenance of adequate reserves.  The moratorium shall be in effect until December 31, 2008.

2.  Any insurer eligible to utilize the moratorium provided by this section that elects to utilize the moratorium shall notify the Commissioner in writing of the election prior to the application of the moratorium to the insurer.

3.  Any policy issued by an insurer utilizing the moratorium provided by this section shall, during the moratorium period, contain the following notice in ten-point type on the front page and the declaration page:

NOTICE

The insurer is not subject to the insurance laws and regulations related to maintenance of reserves and surplus.

Added by Laws 1957, p. 282, § 1509, operative July 1, 1957.  Amended by Laws 1988, c. 151, § 1, eff. Nov. 1, 1988; Laws 1990, c. 227, § 2, emerg. eff. May 18, 1990; Laws 1996, c. 363, § 15, eff. Nov. 1, 1996; Laws 2004, c. 368, § 56, eff. July 1, 2004; Laws 2005, c. 44, § 1, eff. Nov. 1, 2005.

§361510.  Valuation law; life.

A.  1.  The Insurance Commissioner shall annually make calculations of all outstanding policies, additions thereto, unpaid dividends, annuity and pure endowment contracts and all other obligations of every life insurance corporation doing business in this state. All valuations made by the Insurance Commissioner shall be made upon the net premium basis.  In the case of alien insurers, such valuation shall be limited to its United States business.  The legal minimum standard for valuation of contracts issued before the first day of January, 1910, shall be the Actuaries or Combined Experience Table of Mortality, with interest at four percent (4%) per annum, and for valuation of contracts issued on or after said date and before June 6, 1949, shall be the American Experience Table of Mortality, or the American Men Table of Mortality, with interest at three and onehalf percent (3 1/2%) per annum.  Except as otherwise provided policies issued on or after the operative date of paragraph 4 of subsection G of Section 4029 of this title, policies issued on or after June 6, 1949, shall be valued, collectively as to all such policies or severally as to policies of any plan or form at the option of the company according to the American Experience Table of Mortality, the American Men Table of Mortality, the Commissioners 1941 Standard Ordinary Mortality Table or on and after July 1, 1962, the Commissioners 1958 Standard Ordinary Mortality Table for policies of ordinary insurance, and the Standard Industrial Mortality Table (1907), or the 1941 Standard Industrial Mortality Table or the Commissioners 1961 Standard Industrial Mortality Table for policies of industrial insurance, with interest at not more than three and onehalf percent (3 1/2%) per annum, or four percent (4%) per annum in the case of policies issued on or after April 11, 1974, and prior to March 17, 1978, and four and onehalf percent (4 1/2%) per annum for policies issued on or after March 17, 1978; provided, however, that policies issued to substandard risks or other special classes may be valued according to such other mortality tables, with interest at not more than three and onehalf percent (3 1/2%) per annum, or four percent (4%) per annum in the case of policies issued on or after April 11, 1974, and prior to March 17, 1978, and four and onehalf percent (4 1/2%) per annum for policies issued on or after March 17, 1978, as may be approved by the Insurance Commissioner.

2.  For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the 1937 Standard Annuity Mortality Table, or, at the option of the company, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the Commissioner.

3.  For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the Group Annuity Mortality Table for 1951, any modification of such table approved by the Commissioner, or, at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

4.  The mortality table used in determining the minimum standard for the valuation of ordinary life insurance policies issued on or after the operative date of paragraph 4 of subsection G of Section 4029 of this title shall be (i) the Commissioners 1980 Standard Ordinary Mortality Table, or (ii) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with TenYear Select Mortality Factors, or (iii) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies.

5.  Except as provided in subsection B of this section, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this section and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts shall be the Commissioner's reserve valuation methods defined in subsections E and F of this section and the following tables and interest rates:

(a) For individual annuity and pure endowment contracts issued prior to August 29, 1977, excluding any disability and accidental death benefit in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the Commissioner, and six percent (6%) interest for single premium immediate annuity contracts, and four percent (4%) interest for all other individual annuity and pure endowment contracts;

(b) For individual single premium immediate annuity contracts issued on or after August 29, 1977, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the Commissioner, and seven and onehalf percent (7 1/2%) interest;

(c) For individual annuity and pure endowment contracts issued on or after August 29, 1977, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the Commissioner, and five and onehalf percent (5 1/2%) interest for single premium deferred annuity and pure endowment contracts and four and onehalf percent (4 1/2%) interest for all other such individual annuity and pure endowment contracts;

(d) For all annuities and pure endowments purchased prior to August 29, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any modification of this table approved by the Commissioner, and six percent (6%) interest;

(e) For all annuities and pure endowments purchased on or after August 29, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table or any group annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the Commissioner, and seven and onehalf percent (7 1/2%) interest.

After June 14, 1973, any company may file with the Commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1985, which shall be the operative date of this section for such company, provided, a company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts.  If a company makes no such election, the operative date of this section for such company shall be January 1, 1985.

B.  1.  The interest rates used in determining the minimum standard for the valuation of all life insurance policies issued in a particular calendar year on or after the operative date of paragraph 4 of subsection G of Section 4029 of this title shall be the calendar year statutory valuation interest rates as defined in this section.

2.  The interest rates used in determining the minimum standard valuation of all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1985, and all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1985, under group annuity and pure endowment contracts shall be the calendar year statutory valuation interest rates as defined in this section.

C.  1.  The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearest onefourth of one percent (1/4 of 1%):

(a)  For life insurance,

I = .03 + W (Ra  .03) + (W/2) (Rb  .09)

where Ra is the lesser of R and .09,

Rb is the greater of R and .09,

R is the reference interest rate defined

in this section, and W is the weighting

factor defined in this section.

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W(r  .03)

where R 1 is the lesser of R and .09,

R 2 is the greater of R and .09,

R is the reference interest rate defined in this section,

and W is the weighting factor defined in this section.

(c) For other annuities with cash settlement options and

guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (b) of this paragraph, the formula for life insurance stated in subparagraph (a) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten (10) years and the formula for single premium immediate annuities stated in subparagraph (b) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee duration of ten (10) years or less.

(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subparagraph (b) of this paragraph shall apply.

(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subparagraph (b) of this paragraph shall apply.

2.  However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than onehalf of one percent (1/2 of 1%), the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.  For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year.

D.  1.  The weighting factors referred to in the formulas stated above are given in the following table:

(a)  Weighting Factors for Life Insurance:

Guarantee

Duration Weighting

(Years) Factors

10 or less   .50

More than 10, but not more than

20   .45

More than 20   .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

(b) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

(c) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subparagraph (b) of this paragraph, shall be as specified in tables (1), (2) and (3) below, according to the rules and definitions in (4) and (5) below:

(1) For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Weighting Factor

Duration   for Plan Type

(Years)   A B C

5 or less .80 .60 .50

More than 5, but not more than 10 .75 .60 .50

More than 10, but not more than 20 .65 .50 .45

More than 20 .45 .35 .35

Plan Type

A B   C

(2)  For annuities and guaranteed

interest contracts valued on

a change in fund basis, the

factors shown in (1) above

increased by: .15 .25 .05

Plan Type

A B   C

(3)  For annuities and guaranteed

interest contracts valued on

an issue year basis (other than

those with no cash settlement

options) which do not guarantee

interest on considerations received

more than one (1) year after issue or

purchase and for annuities and

guaranteed interest contracts valued

on a change in fund basis which do

not guarantee interest rates on

considerations received more than

twelve (12) months beyond the valuation date,

the factors shown in (1) or derived

in (2) increased by: .05 .05 .05

(4) For other annuities with cash settlement options and  guaranteed interest contracts with cash settlement options,  the guarantee duration is the number of years for which the  contract guarantees interest rates in excess of the calendar  year statutory valuation interest rate for life insurance  policies with guarantee duration in excess of twenty (20)  years.  For other annuities with no cash settlement options  and for guaranteed interest contracts with no cash  settlement options, the guarantee duration is the number of  years from the date of issue or date of purchase to the date  annuity benefits are scheduled to commence.

(5) Plan type as used in the above tables is defined as  follows:

Plan Type A:  At any time policyholder may withdraw funds  only (1) with an adjustment to reflect changes in interest  rates or asset values since receipt of the funds by the  insurance company, or (2) without such adjustment but in  installments over five (5) years or more, or (3) as an  immediate life annuity, or (4) no withdrawal permitted.

Plan Type B:  Before expiration of the interest rate  guarantee, policyholder may withdraw funds only (1) with  adjustment to reflect changes in interest rates or asset  values since receipt of the funds by the insurance company,  or (2) without such adjustment but in installments over  five (5) years or more, or (3) no withdrawal permitted.  At  the end of interest rate guarantee, funds may be withdrawn  without such adjustment in a single sum or installments  over less than five (5) years.

Plan Type C:  Policyholder may withdraw funds before  expiration of interest rate guarantee in a single sum or  installments over less than five (5) years either (1)  without adjustment to reflect changes in interest rates or  asset values since receipt of the funds by the insurance  company, or (2) subject only to a fixed surrender charge  stipulated in the contract as a percentage of the fund.

2.  A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options shall be valued on an issue year basis.  As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

E.  1.  The reference interest rate referred to above shall be defined as follows:

(a)  For all life insurance, the lesser of the average over a period of thirtysix (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(b)  For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or year of purchase of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(c)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (b) of this paragraph, with guarantee duration in excess of ten (10) years, the lesser of the average over a period of thirtysix (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(d)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (b) of this paragraph, with guarantee duration of ten (10) years or less, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(e)  For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(f)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subparagraph (b) of this paragraph, the average over a period of twelve (12) months, ending on June 30 of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

F.  In the event that the Moody's Corporate Bond Yield Average  Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Moody's Corporate Bond Yield Average  Monthly Average Corporates as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the Commissioner, may be substituted.

G.  The Commissioner may vary the standards of interest and mortality in particular cases of invalid life and other extra hazards and value policies in groups, use approximate averages for fractions of a year and otherwise, and accept the valuation of the Department of Insurance of any other state or country, if made upon a basis and according to standards not lower than herein required or authorized, in place of the valuation herein required.

H.  If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in computing the reserve liability thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract, but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.  The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in this section.

Provided that for any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess, and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection shall be applied as if the method actually used in calculating the reserve for such policy were the method described in paragraph 2 of subsection J of this section, ignoring subparagraph (c) of that paragraph.  The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with paragraph 2 of subsection J of this section, including subparagraph (c) of that paragraph, and the minimum reserve calculated in accordance with this subsection.

I.  Term Insurance.

Policies issued by life insurance companies doing business in this state may provide for not more than one (1) year preliminary term insurance, purchased by the whole or part of the premium to be received during the first policy year, under the conditions prescribed in this section.

J.  Reserves.

1.  Reserves on policies of ordinary insurance which are valued in accordance with the American Experience Table of Mortality, or the American Men Table of Mortality, and policies of industrial insurance which are valued in accordance with the Standard Industrial Mortality Table (1907), which are issued on or after June 6, 1949, may be computed as follows:  If the premium charged for term insurance under a limited payment life preliminary term policy providing for the payment of all premiums thereon in less than twenty (20) years from the date of the policy or under an endowment preliminary term policy, exceeds that charged for life insurance, under twentyyear payment life preliminary term policies of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twentypayment life preliminary term policy issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period equal to the difference between the value at the end of such period of such a twentypayment life preliminary term policy and the full reserve at such time of such a limited payment life or endowment policy.  The premium payment period is the period during which premiums are concurrently payable under such twentypayment life preliminary term policy and such limited payment life or endowment policy.  Any policy valued in accordance with this paragraph shall specify the mortality table, rate of interest, and method used in calculating the reserves on the policy.

2.  Reserves on policies of ordinary insurance which are valued in accordance with the Commissioners 1941 Standard Ordinary Mortality Table, the Commissioners 1958 Standard Ordinary Mortality Table, or the Commissioners 1980 Standard Ordinary Mortality Table, policies of industrial insurance which are valued in accordance with the 1941 Standard Industrial Mortality Table or the Commissioners 1961 Standard Industrial Mortality Table and policies valued in accordance with any substandard mortality table approved by the Commissioner pursuant to this section, issued on or after June 6, 1949, may be computed in accordance with the Commissioners Reserve Valuation method, defined as follows: Reserves for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor.  The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of subparagraph (a) over subparagraph (b) as follows:

(a)  a net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such level annual premium shall not exceed the net level annual premium on the nineteenyear premium whole life plan for insurance of the same amount at the age one (1) year higher than the age at issue of such policy,

(b)  a net oneyear term premium for such benefits provided for in the first policy year, and

(c)  provided that for any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection H of this section, be the greater of the reserve as of such policy anniversary calculated as described in this paragraph and the reserve as of such policy anniversary calculated as described in subparagraph (a) of this paragraph, but with (i) the value defined in subparagraph (a) of that paragraph being reduced by fifteen percent (15%) of the amount of such excess firstyear premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit.  In making the above comparison, the mortality and interest bases stated in this section shall be used.

Reserves for life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums shall be calculated by a method consistent with the principles of paragraph 2 of this subsection, provided that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.  All modified net premiums and present values referred to in this section, except those based on sexdistinct mortality tables, may be calculated according to an age not more than six (6) years younger than the actual age of the insured in the case of any category of ordinary policies issued on female risks.

K.  1.  Reserves on policies of any category may be computed, at the option of the company, according to any valuation standard which produces greater aggregate reserves than those computed according to the minimum standard provided in this section.

2.  In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections A, G, H, I, and L of this section, the reserves which are held under any such plan must:

(a)  be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(b)  be computed by a method which is consistent with the principles of this Standard Valuation Law,

as determined by regulations promulgated by the Commissioner.

L.  This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

Reserves according to the Commissioners Annuity Reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year.  The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits.  The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

M.  When the actual funds of any life insurance company doing business in this state, exclusive of its capital, are not of a net cash value equal to its liabilities including the net value of its policies according to the basis and minimum standards prescribed or authorized by the laws of this state, it shall be the duty of the Insurance Commissioner to give notice to such company and its agents to discontinue issuing new policies within this state, until such time as its funds have become equal to its liabilities as aforesaid. Any officer or agent who, after such notice has been given, issues or delivers a new policy from and on behalf of such company before its funds have become equal to its liabilities, as aforesaid, shall forfeit to the state for each offense a sum not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) for each occurrence.

Amended by Laws 1982, c. 118, § 1, emerg. eff. April 6, 1982; Laws 1984, c. 149, § 5, eff. Nov. 1, 1984.

§361511.  Valuation of bonds.

A.  All bonds or other evidences of debt having a fixed term and rate of interest held by any insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

1.  If purchased at par, at the par value.

2.  If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or in lieu of such method, according to such accepted method of valuation as is approved by the Insurance Commissioner.

3.  Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage or express charges paid in the acquisition of such securities.

4.  Unless otherwise provided by valuation established or approved by the National Association of Insurance Commissioners, no such security shall be carried at above the call price for the entire issue during any period within which the security may be so called.

B.  The Insurance Commissioner shall have full discretion in determining the method of calculating values according to the rules set forth in this section and not inconsistent with any such methods then currently formulated or approved by the National Association of Insurance Commissioners.

Laws 1957, p. 285, § 1511.

§361512.  Valuation of other securities.

A.  Securities, other than those referred to in Section 1511 of this article, held by an insurer shall be valued, in the discretion of the Insurance Commissioner, at their market value, or at true book value, all consistent with any current method for the valuation of any such security formulated or approved by the National Association of insurance Commissioners.

B.  Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value in lieu of market value, at the discretion of the Insurance Commissioner and in accordance with such method of computation as he may approve.

Laws 1957, p. 285, § 1512; Laws 1967, c. 242, § 1, emerg. eff. May 5, 1967.

§361513.  Valuation of real property  Improvements.

A.  Real property acquired pursuant to a mortgage loan or contract for sale shall not be valued at an amount greater than the unpaid principal of the defaulted loan or contract at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition.  In addition, the company may make improvements to such property, provided however, the cost of such improvements plus the acquisition costs and unpaid principal of the defaulted loan or contract shall not exceed the lesser of four percent (4%) of the admitted assets or surplus of the company in regard to policyholders.

B.  Other real property held by an insurer shall be valued at an amount not to exceed the lower of current market value or cost plus capitalized improvements less normal depreciation.  In lieu of writing down investment real estate or taking part of the value as nonadmitted when market value is less than book value, an insurer may establish a reserve for specific properties as a liability.  If valuation is based on an appraisal more than three (3) years old, the Insurance Commissioner may at his discretion call for and require a new appraisal in order to determine fair value.

Real property held by an insurer prior to September 1, 1993, shall be in compliance with the limitations of this section by December 31, 1997.  Insurers shall maintain accurate and adequate records reflecting the provisions of this section and submit such records with quarterly and annual statements.

Added by Laws 1957, p. 285, § 1513.  Amended by Laws 1989, c. 181, § 3, eff. Nov. 1, 1989; Laws 1993, c. 79, § 5, eff. Sept. 1, 1993.

§361514.  Valuation of purchase money mortgages.

Purchase money mortgages on real property referred to in subsection A of Section 1513 of this article shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or ninety percent (90%) of the fair value of such real property, whichever is less.

Laws 1957, p. 285, § 1514.

§361515.  Information for valuation of securities.

It shall be the duty of every domestic insurance company holding securities valued under Sections 1511 or 1512 which do not have an established market value to furnish the Commissioner of Insurance, within thirty (30) days of his request, sufficient financial information concerning the issuing corporation, so as to enable him to arrive at a proper value of the security so held. Failure to furnish such information as specified herein shall result in the security being ineligible as a deduction from liabilities.

Laws 1967, c. 242, § 6, emerg. eff. May 5, 1967.

§36-1521.  Short title.

This act shall be known and may be cited as the "Risk-based Capital for Insurers Act".

Added by Laws 1997, c. 229, § 2, eff. July 1, 1997.

§36-1522.  Definitions.

As used in this act:

1.  "Adjusted RBC Report" means an RBC report which has been adjusted by the Insurance Commissioner in accordance with subsection D of Section 4 of this act;

2.  "Corrective order" means an order issued by the Commissioner specifying corrective actions which the Commissioner has determined are required;

3.  "Domestic insurer" means any insurance company domiciled in this state;

4.  "Foreign insurer" means any insurance company which has a certificate of authority to do business in this state but is not domiciled in this state;

5.  "Life or health insurer" means any insurance company with a certificate of authority to write life or health insurance, or a licensed property and casualty insurer writing only accident and health insurance;

6.  "Negative trend" means, with respect to a life or health insurer, negative trend over a period of time, as determined in accordance with the "Trend Test Calculation" included in the RBC Instructions;

7.  "NAIC" means the National Association of Insurance Commissioners;

8.  "Property and casualty insurer" means any insurance company with a certificate of authority to write property or casualty insurance, and shall not include monoline mortgage guaranty insurers, financial guaranty insurers, or title insurers;

9.  "RBC" means risk-based capital;

10.  "RBC Instructions" means the RBC Report including risk-based capital instructions adopted by the NAIC, as adopted by the Commissioner by rule, and any amendments thereto adopted by the Commissioner by rule;

11.  "RBC Level" means an insurer's Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC, where:

a. "Company Action Level RBC" means, with respect to any insurer, the product of 2.0 and its Authorized Control Level RBC,

b. "Regulatory Action Level RBC" means the product of 1.5 and its Authorized Control Level RBC,

c. "Authorized Control Level RBC" means the number determined under the risk-based capital formula in accordance with RBC Instructions, and

d. "Mandatory Control Level RBC" means the product of 0.70 and the Authorized Control Level RBC;

12.  "RBC Plan" means a comprehensive financial plan containing the elements specified in subsection B of Section 5 of this act;

13.  "Revised RBC Plan" means an RBC Plan which is rejected by the Commissioner and which is revised by the insurer with or without the Commissioner's recommendations;

14.  "RBC Report" means the report required in Section 4 of this act; and

15.  "Total adjusted capital" means the sum of:

a. an insurer's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed with the Commissioner, and

b. such other items, if any, as the RBC Instructions, as adopted by rule by the Commissioner, may provide.

Added by Laws 1997, c. 229, § 3, eff. July 1, 1997.

§36-1523.  Annual risk-based capital report - Factors - Adjustment of inaccurate reports.

A.  Every domestic insurer shall, on or prior to each March 1, which shall be known as the filing date, prepare and submit to the Insurance Commissioner a report of its RBC Levels as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC Instructions, as adopted by the Commissioner by rule.  In addition, every domestic insurer shall file its RBC Report with the NAIC if required by the Commissioner.

B.  1.  A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions, as adopted by the Commissioner by rule.  The formula shall take into account, and may adjust for the covariance between, the following factors:

a. the risk with respect to the insurer's assets,

b. the risk of adverse insurance experience with respect to the insurer's liabilities and obligations,

c. the interest rate risk with respect to the insurer's business, and

d. all other business risks and such other relevant risks as are set forth in the RBC Instructions.

2.  These factors shall be determined in each case by applying the factors in the manner set forth in the RBC Instructions.

C.  1.  A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions, as adopted by the Commissioner by rule.  The formula shall take into account, and may adjust for the covariance between, the following factors:

a. asset risk,

b. credit risk,

c. underwriting risk, and

d. all other business risks and such other relevant risks as are set forth in the RBC Instructions.

2.  These factors shall be determined in each case by applying the factors in the manner set forth in the RBC Instructions.

D.  If a domestic insurer files an RBC Report which in the judgment of the Commissioner is inaccurate, then the Commissioner, after notice and opportunity for comment, shall adjust the RBC Report to correct the inaccuracy and shall notify the insurer of the adjustment.  The notice shall contain a statement of the reason for the adjustment.  An RBC Report so adjusted shall be referred to as an "Adjusted RBC Report".

Added by Laws 1997, c. 229, § 4, eff. July 1, 1997.

§36-1524.  Company Action Level Event.

A.  "Company Action Level Event" means any of the following events:

1.  The filing of an RBC Report by an insurer which indicates that:

a. the insurer's Total Adjusted Capital is greater than or equal to its Regulatory Action Level RBC but less than its Company Action Level RBC, or

b. if a life or health insurer, the insurer has Total Adjusted Capital which is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 2.5 and has a negative trend;

2.  The notification by the Insurance Commissioner to the insurer of an Adjusted RBC Report that indicates an event described in paragraph 1 of this subsection, provided the insurer does not challenge the Adjusted RBC Report under Section 9 of this act; or

3.  If, pursuant to Section 9 of this act, an insurer challenges an Adjusted RBC Report that indicates the event described in paragraph 1 of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge.

B.  In the event of a Company Action Level Event, the insurer shall, unless otherwise directed by the Commissioner, prepare and submit to the Commissioner an RBC Plan which shall include the following five elements:

1.  Conditions which contribute to the Company Action Level Event;

2.  Proposals of corrective actions which the insurer intends to take and which would be expected to result in the elimination of the Company Action Level Event;

3.  Projections of the insurer's financial results in the current year and at least the four (4) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, or capital and surplus.  Unless the Commissioner otherwise directs, the projections for both new and renewal business shall include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

4.  The key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

5.  The quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

C.  The RBC Plan shall be submitted:

1.  Within forty-five (45) days of the Company Action Level Event; or

2.  If the insurer challenges an Adjusted RBC Report pursuant to Section 9 of this act, within forty-five (45) days after notification to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge.

D.  Within sixty (60) days after the submission by an insurer of an RBC Plan to the Commissioner, the Commissioner shall notify the insurer whether the RBC Plan shall be implemented or is, in the judgment of the Commissioner, unsatisfactory.  If the Commissioner determines the RBC Plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC Plan satisfactory, in the judgment of the Commissioner.  Upon notification from the Commissioner, the insurer shall prepare a Revised RBC Plan, which may incorporate by reference any revisions proposed by the Commissioner, and shall submit the Revised RBC Plan to the Commissioner:

1.  Within forty-five (45) days after the notification from the Commissioner; or

2.  If the insurer challenges the notification from the Commissioner under Section 9 of this act, within forty-five (45) days after a notification to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge.

E.  In the event of a notification by the Commissioner to an insurer that the insurer's RBC Plan or Revised RBC Plan is unsatisfactory, the Commissioner may at the Commissioner's discretion, subject to the insurer's right to a hearing under Section 9 of this act, specify in the notification that the notification constitutes a Regulatory Action Level Event.

F.  Every domestic insurer that files an RBC Plan or Revised RBC Plan with the Commissioner shall file a copy of the RBC Plan or Revised RBC Plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

1.  The state has an RBC provision substantially similar to subsection A of Section 12 of this act; and

2.  The insurance commissioner of that state has notified the insurer of its request for the filing in writing.  If such a request is made, the insurer shall file a copy of the RBC Plan or Revised RBC Plan in that state no later than the later of:

a. fifteen (15) days after the receipt of the request to file a copy of its RBC Plan or Revised RBC Plan with the state, or

b. the date on which the RBC Plan or Revised RBC Plan is filed under subsections C and D of this section.

Added by Laws 1997, c. 229, § 5, eff. July 1, 1997.

§36-1525.  Regulatory Action Level Event.

A.  "Regulatory Action Level Event" means, with respect to any insurer, any of the following events:

1.  The filing of an RBC Report by the insurer which indicates that the insurer's Total Adjusted Capital is greater than or equal to its Authorized Control Level RBC but less than its Regulatory Action Level RBC;

2.  The notification by the Insurance Commissioner to an insurer of an Adjusted RBC Report that indicates the event described in paragraph 1 of this subsection, provided the insurer does not challenge the Adjusted RBC Report under Section 9 of this act;

3.  If, pursuant to Section 9 of this act, the insurer challenges an Adjusted RBC Report that indicates the event described in paragraph 1 of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge;

4.  The failure of the insurer to file an RBC Report by the filing date, unless the insurer has provided an explanation for such failure in writing prior to the filing date which is satisfactory to the Commissioner, and has cured the failure within such time as may be allowed by the Commissioner;

5.  The failure of the insurer to submit an RBC Plan to the Commissioner within the time period set forth in subsection C of Section 5 of this act;

6.  Notification by the Commissioner to the insurer that:

a. the RBC Plan or Revised RBC Plan submitted by the insurer is, in the judgment of the Commissioner, unsatisfactory, and

b. such notification constitutes a Regulatory Action Level Event with respect to the insurer, provided the insurer has not challenged the determination under Section 9 of this act;

7.  If, pursuant to Section 9 of this act, the insurer challenges a determination by the Commissioner under paragraph 6 of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after opportunity for a hearing, rejected such challenge;

8.  Notification by the Commissioner to the insurer that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the Company Action Level Event in accordance with the RBC Plan or Revised RBC Plan and the Commissioner has so stated in the notification, provided the insurer has not challenged the determination under Section 9 of this act; or

9.  If, pursuant to Section 9 of this act, the insurer challenges a determination by the Commissioner under paragraph 8 of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after opportunity for a hearing, rejected the challenge.

B.  In the event of a Regulatory Action Level Event:

1.  The insurer shall, unless otherwise directed by the Commissioner, prepare and submit an RBC Plan or, if applicable, a Revised RBC Plan;

2.  The Commissioner may perform such examination or analysis as the Commissioner deems necessary of the assets, liabilities, and operations of the insurer including a review of its RBC Plan or Revised RBC Plan; and

3.  Subsequent to the examination or analysis, the Commissioner may issue a corrective order specifying the corrective actions which the Commissioner determines are required.

C.  In determining corrective actions, the Commissioner may take into account the factors deemed relevant with respect to the insurer based upon the Commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC Instructions.  The RBC Plan or Revised RBC Plan shall be submitted:

1.  Within forty-five (45) days after the occurrence of the Regulatory Action Level Event;

2.  If the insurer challenges an Adjusted RBC Report pursuant to Section 9 of this act, within forty-five (45) days after the notification to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge; or

3.  If the insurer challenges a Revised RBC Plan pursuant to Section 9 of this act, within forty-five (45) days after the notification to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge.

D.  The Commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the Commissioner to review the insurer's RBC Plan or Revised RBC Plan, examine or analyze the assets, liabilities, and operations of the insurer, and formulate a corrective order with respect to the insurer.  The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or such other party as directed by the Commissioner.

Added by Laws 1997, c. 229, § 6, eff. July 1, 1997.

§36-1526.  Authorized Control Level Event.

A.  "Authorized Control Level Event" means any of the following events:

1.  The filing of an RBC Report by the insurer which indicates that the insurer's Total Adjusted Capital is greater than or equal to its Mandatory Control Level RBC but less than its Authorized Control Level RBC;

2.  The notification by the Insurance Commissioner to the insurer of an Adjusted RBC Report that indicates the event in paragraph 1 of this subsection, provided the insurer does not challenge the Adjusted RBC Report under Section 9 of this act;

3.  If, pursuant to Section 9 of this act, the insurer challenges an Adjusted RBC Report that indicates the event in paragraph 1 of this subsection, notification by the Commissioner to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge;

4.  The failure of the insurer to respond, in a manner satisfactory to the Commissioner, to a corrective order, provided the insurer has not challenged the corrective order under Section 9 of this act; or

5.  If the insurer has challenged a corrective order under Section 9 of this act and the Commissioner has, after opportunity for a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the Commissioner, to the corrective order subsequent to rejection or modification by the Commissioner.

B.  In the event of an Authorized Control Level Event with respect to an insurer, the Commissioner may:

1.  Take such actions as are required under Section 6 of this act regarding an insurer with respect to which a Regulatory Action Level Event has occurred; or

2.  If the Commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control under Article 18 or 19 of the Insurance Code.  In the event the Commissioner takes such actions, the Authorized Control Level Event shall be deemed sufficient grounds for the Commissioner to take action under Article 18 or 19 of the Insurance Code, and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Article 18 or 19 of the Insurance Code.  In the event the Commissioner takes actions under this paragraph pursuant to an Adjusted RBC Report, the insurer shall be entitled to notice and opportunity for a hearing as required by the provisions of Article 18 or 19 of the Insurance Code.

Added by Laws 1997, c. 229, § 7, eff. July 1, 1997.

§36-1527.  Mandatory Control Level Event.

A.  "Mandatory Control Level Event" means any of the following events:

1.  The filing of an RBC Report which indicates that the insurer's Total Adjusted Capital is less than its Mandatory Control Level RBC;

2.  Notification by the Commissioner to the insurer of an Adjusted RBC Report that indicates the event in paragraph 1 of this subsection, provided the insurer does not challenge the Adjusted RBC Report under Section 9 of this act; or

3.  If, pursuant to Section 9 of this act, the insurer challenges an Adjusted RBC Report that indicates the event in paragraph 1 of this subsection, notification by the Commissioner to the insurer that the Commissioner has, after opportunity for a hearing, rejected the insurer's challenge.

B.  In the event of a Mandatory Control Level Event:

1.  With respect to a life insurer, the Commissioner may take the actions necessary to place the insurer under regulatory control under Article 18 or 19 of the Insurance Code.  In that event, the Mandatory Control Level Event is deemed sufficient grounds for the Commissioner to take action under Article 18 or 19 of the Insurance Code, and the Commissioner shall have the rights, powers, and duties with respect to the insurer which are set forth in Article 18 or 19 of the Insurance Code.  If the Commissioner takes actions pursuant to an Adjusted RBC Report, the insurer shall be entitled to notice and opportunity for a hearing as required by the provisions of Article 18 or 19 of the Insurance Code; and

2.  With respect to a property and casualty insurer, the Commissioner may take the actions necessary to place the insurer under regulatory control under Article 18 or 19 of the Insurance Code, or, in case of an insurer which is writing no business and which is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the Commissioner.  In either event, the Mandatory Control Level Event is deemed sufficient grounds for the Commissioner to take action under Article 18 or 19 of the Insurance Code and the Commissioner shall have the rights, powers, and duties with respect to the insurer which are set forth in Article 18 or 19 of the Insurance Code.  If the Commissioner takes actions pursuant to an Adjusted RBC Report, the insurer shall be entitled to notice and opportunity for a hearing as required by the provisions of Article 18 or 19 of the Insurance Code.

Added by Laws 1997, c. 229, § 8, eff. July 1, 1997.

§36-1528.  Confidential departmental hearing.

The insurer shall have the right to an opportunity for a confidential departmental hearing, on the record, at which the insurer may challenge any determination or action by the Commissioner.  The insurer shall notify the Commissioner of its request for a hearing within five (5) days after the notification by the Commissioner of a decision affecting the insurer's substantial rights.  Upon receipt of the insurer's request for a hearing, the Commissioner shall set a date for the hearing, which date shall be no less than five (5) days after the date of the insurer's request.  The Commissioner may deny a request for hearing if the request is frivolous, or if no factual issues are presented.

Added by Laws 1997, c. 229, § 9, eff. July 1, 1997.

§36-1529.  Confidentiality of RBC Reports and Plans.

A.  RBC Reports and RBC Plans shall be kept confidential by the Insurance Commissioner.  This information shall not be subject to subpoena.  This information shall be made public by the Commissioner only for the purpose of enforcement actions taken by the Commissioner pursuant to this act or any other provision of the insurance laws of this state.

B.  Except as otherwise required under the provisions of this act, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC Levels of any insurer, or of any component derived in the calculation, by an insurer, agent, broker, or other person engaged in any manner in the insurance business is misleading and is therefore prohibited.  Any person who violates this subsection shall be subject to a civil penalty in an amount not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00).

C.  The RBC Reports and RBC Plans are intended solely for use by the Commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers.  The RBC Reports and RBC Plans shall not be used by the Commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the Commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

Added by Laws 1997, c. 229, § 10, eff. July 1, 1997.

§36-1530.  Provisions of act supplemental - Promulgation of rules - Exemptions from act.

A.  The provisions of this act are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the Insurance Commissioner under such laws, including, but not limited to, Article 18 or 19 of the Insurance Code.

B.  The Commissioner may promulgate reasonable rules necessary for the implementation of this act.

C.  The Commissioner may exempt from the application of this act in any year any domestic insurer which:

1.  Writes direct business only in this state; and

2.  Assumes no reinsurance in excess of five percent (5%) of direct premium written.

D.  Insurers domiciled in this state that are issuing policies of medical professional liability insurance to physicians, allied health care professionals and health care institutions as defined by Section 2202 of this title on July 1, 2004, which notify the Commissioner in writing of the insurer's election to utilize the moratorium provided in Section 1509 of this title shall be exempt from the provisions of this title which require an insurer to maintain an adequate surplus as regards policyholders as a condition to obtaining or renewal of a license to act as an insurer, until December 31, 2008.  The Commissioner shall not enforce any recapitalization plan against any insurer domiciled in this state that is issuing policies of physicians', allied health care professionals' and health care institutions' professional liability insurance until December 31, 2008.

Added by Laws 1997, c. 229, § 11, eff. July 1, 1997.  Amended by Laws 2004, c. 368, § 57, eff. July 1, 2004; Laws 2005, c. 44, § 2, eff. Nov. 1, 2005.

§36-1531.  Foreign insurers.

A.  1.  Any foreign insurer shall, upon the written request of the Insurance Commissioner, submit to the Commissioner an RBC Report as of the end of the calendar year just ended on a date which is the later of:

a. the date an RBC Report would be required to be filed by a domestic insurer under this act, or

b. fifteen (15) days after the request is received by the foreign insurer.

2.  Any foreign insurer shall, at the written request of the Commissioner, promptly submit to the Commissioner a copy of any RBC Plan that is filed with the Insurance Commissioner of any other state.

B.  1.  The Commissioner may require a foreign insurer to file an RBC Plan with the Commissioner in the event of a Company Action Level Event, Regulatory Action Level Event, or Authorized Control Level Event.  The filing shall be made pursuant to the RBC statute applicable in the state of domicile of the insurer or, if no RBC statute is in force in that state, pursuant to the provisions of this act.  If the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC Plan in the manner specified under that state's RBC statute or, if no RBC statute is in force in that state, the filing shall be made pursuant to Section 5 of this act.

2.  The failure of the foreign insurer to file an RBC Plan with the Commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

C.  In the event of a Mandatory Control Level Event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the Commissioner may make application to the Oklahoma County District Court as permitted under Article 19 of the Oklahoma Insurance Code with respect to the liquidation of property of foreign insurers found in this state.

Added by Laws 1997, c. 229, § 12, eff. July 1, 1997.

§36-1532.  Immunity for Commissioner and employees.

There shall be no liability on the part of, and no cause of action shall arise against, the Insurance Commissioner or the Insurance Department or its employees or agents for any action taken by them in the performance of their powers and duties under this act.

Added by Laws 1997, c. 229, § 13, eff. July 1, 1997.

§36-1533.  Notices to insurers - When effective.

All notices by the Insurance Commissioner to an insurer which may result in regulatory action hereunder shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of such notice.

Added by Laws 1997, c. 229, § 14, eff. July 1, 1997.

§361601.  Scope of article.

Except as to Sections 1624 and 1625 and subdivision A of Section 1606 hereof, this article applies to domestic insurers only. This article shall apply to domestic title insurers except as provided in Article 50 (Title Insurers).

Laws 1957, p. 285, § 1601.

§361602.  Eligible investments.

A.  Insurers shall invest in or loan their funds on the security of, and shall hold as assets, only eligible investments as prescribed in this article.

B.  Any particular investment held by an insurer on the effective date of this Code or any amendment hereto, and which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to such effective date, shall be deemed to be an eligible investment.

C.  The eligibility of an investment shall be determined as of the date of its making or acquisition.

D.  Any investment limitation based upon the amount of the insurer's assets or particular funds shall relate to assets or funds as shown by the insurer's annual statement as of December 31 last preceding date of investment, or as shown by a current financial statement on file with the Commissioner.

Laws 1957, p. 285, § 1602; Laws 1965, c. 123, § 1; Laws 1967, c. 242, § 2, emerg. eff. May 5, 1967.

§361603.  Qualification of securities or property as eligible investments.

A.  No security or investment (other than property or shares acquired pursuant to Sections 1612, 1616 or 1624 of this article) shall be eligible for acquisition unless it is interest bearing or interest accruing or dividend or income paying, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.  Defaults in interest or income occurring subsequent to acquisition of an investment shall not affect allowance thereof as an asset.

B.  No security or investment shall be eligible for purchase at a price above its market value.

C.  No provision of this article shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets, or if acquired pursuant to a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation.  Any investment so acquired through bulk reinsurance, merger, or consolidation, which is not otherwise eligible under this article, shall be disposed of pursuant to Section 1625 of this article.

Laws 1957, p. 286, § 1603; Laws 1965, c. 123, § 2.

§361604.  Approval of investment.

No investment or loan shall be made by an insurer unless the same has been authorized or approved by the insurer's board of directors or by a committee or corporate officer authorized thereby and charged with the duty of supervising or making such investment or loan.  The minutes of any such committee shall be recorded and regular reports of such committee shall be submitted to the board of directors. This section does not apply to loans made by a life insurer on policies or annuity contracts.

Laws 1957, p. 286, § 1604; Laws 1965, c. 123, § 3.

§361605.  Investments in any one person.

An insurer shall not, except with the consent of the Insurance Commissioner, have at any one time any combination of checking account moneys, investments in or loans upon the security of the obligations, property, or securities of any one person, institution, corporation, or municipal corporation, aggregating an amount exceeding ten percent (10%) of the insurer's assets.  This restriction shall not apply to investments in or loans upon the security of general obligations of the United States or any state of the United States or include policy loans made under Section 1619 of this title, or investments made under Section 1616 of this title.

Amended by Laws 1984, c. 149, § 6, eff. Nov. 1, 1984.

§361606.  Required capital investments.

After the effective date of this act, until an insurer authorized to transact business shall have assets of One Million Dollars ($1,000,000.00) or in the case of insurers authorized to transact business prior to the effective date of this act shall have assets in an amount equal to three (3) times the minimum paidin capital that was required of a like domestic stock insurer on January 1, 1979, it shall invest and maintain its funds only in cash and the securities described in the following sections of this article:  Section 1607 (Securities of or guaranteed by the United States); Section 1608 (State and Canadian public obligations); Section 1609 (County, municipal and district obligations); Section 1610 (Public improvement bonds); and Section 1620 (Deposits:  Banks, Savings and Loan).

Laws 1957, p. 286, § 1606; Laws 1959, p. 292, § 8; Laws 1965, c. 123, § 5; Laws 1967, c. 242, § 4, emerg. eff. May 5, 1967; Laws 1980, c. 185, § 8, eff. Oct. 1, 1980.

§361607.  United States government obligations.

An insurer may invest any of its funds in:

1.  Bonds or other evidences of indebtedness of the United States of America or of any of its agencies or instrumentalities when such obligations are guaranteed as to principal and interest by the United States of America or any agency or instrumentality thereof.

2.  Bonds or other evidences of indebtedness which are guaranteed as to principal and interest by the United States of America or by any agency or instrumentality of the United States of America.

3.  Bonds, debentures or other securities of the following agencies of the government of the United States, whether or not such obligations are quaranteed by such government:

(a) Commodity credit corporation.

(b) Federal national mortgage association and stock thereof when acquired in connection with sale of mortgage loans to such association.

(c) Federal land banks, issued under provisions of the Act of Congress entitled the "Federal Farm Loan Act" and approved July 17, 1916, and any acts amendatory or supplementary to that Act.

(d) Any federal home loan bank, issued under provisions of the Act of Congress entitled "Federal Home Loan Bank Act" and approved July 22, 1932.

(e) The Home Owners' Loan Corporation, created by the Act of Congress entitled "Home Owners' Loan Act of 1933" and approved June 13, 1933.

(f) Federal intermediate credit banks, created by the Act of Congress entitled "Agricultural Credits Act of March 4, 1923."

(g) Central bank for cooperatives and regional banks for cooperatives organized under the Farm Credit Act of 1933, or by any of such banks.

(h) Any other similar agency of the government of the United States and of similar financial quality.

Laws 1957, p. 287, § 1607; Laws 1965, c. 123, § 6.

§361608.  State, district or Canadian obligations.

An insurer may invest in bonds, notes, warrants and other securities not in default which are the direct obligations of any state of the United States or of the District of Columbia, or of the government of Canada or any province thereof, or for which the full faith and credit of such state, district, government or province has been pledged for the payment of principal and interest.

Laws 1957, p. 287, § 1608; Laws 1965, c. 123, § 7.

§361609.  County, district, city, school district or Canadian obligations.

An insurer may invest in bonds, notes, warrants and other securities not in default of any county, district, incorporated city, or school district in any state of the United States, or the District of Columbia, or in any province of Canada, which are the direct obligations of such county, district, city or school district and for payment of the principal and interest of which the county, district, city, or school district has lawful authority to levy taxes or make assessments.

Laws 1957, p. 287, § 1609; Laws 1965, c. 123, § 8.

§361610.  Public structure or improvement obligations.

An insurer may invest in bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness, which are payable from revenues or earnings specifically pledged therefor of any public structure or improvement owned by any state, incorporated city, or legallyconstituted public corporation or commission or trust, all within the United States, for the payment of the principal and interest if no default on the part of the issuer in payment of principal or interest has occurred on any of its bonds, notes, warrants, or other securities within five (5) years prior to the date of investment therein, or, if such obligations were issued less than five (5) years prior to the date of investment, no default in payment of principal or interest has occurred on the obligations to be purchased or on any other obligation of the issuer within five (5) years of such investment.

Laws 1957, p. 287, § 1610; Laws 1965, c. 123, § 9.

§361611.  Obligations payable from public utility revenues.

An insurer may invest in the bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness which are valid obligations issued, assumed, or guaranteed by the United States or any state thereof or by any county, municipal corporation, district, or political subdivision or civil division or public instrumentality of any such government or unit thereof, if by statute or other legal requirements such obligations are payable as to both principal and interest from revenues or earnings from the whole or any part of any utility supplying water, gas, sewage disposal facility or electricity or any other public service.

Laws 1957, p. 287, § 1611; Laws 1965, c. 123, § 10.

§36-1612.  Repealed by Laws 2004, c. 334, § 42, emerg. eff. May 25, 2004.

§36-1612.1.  Investments in office equipment, furniture and machines - Recreational, hospitalization, convalescent and/or retirement property for employees.

Any domestic company, in addition to the investments permitted by this article, may invest in electronic machines constituting a data processing system, or systems, and other office equipment, furniture and machines, and such other property, machines and equipment already purchased or purchased in the future for use in connection with the data processing of the transaction of the business of an insurance company and may further invest in property, which shall not be included in calculating the limitation in Section 1624 of Title 36 of the Oklahoma Statutes, used for recreational, hospitalization, convalescent and/or retirement purposes for its employees, to the extent that the total market value of all such property, which shall be depreciated over its useful life in accordance with standard accounting procedures, constitutes less than three percent (3%) of its otherwise admitted assets.

Added by Laws 2005, c. 95, § 1, emerg. eff. April 25, 2005.  Amended by Laws 2005, c. 425, § 3, eff. Nov. 1, 2005.

§361613.  Acceptances and bill of exchange.

An insurer may invest in bank and bankers' acceptances and other bills of exchange of the kind and maturity made eligible pursuant to law for purchase in the open market by federal reserve banks.

Laws 1957, p. 287, § 1613.

§361614.  Corporate obligations.

A.  An insurer may invest in bonds, debentures, notes and other evidences of indebtedness issued, assumed or guaranteed by any solvent institutions created or existing under the laws of the United States or of any state, district or territory thereof, which are not in default as to principal or interest.

B.  An insurer may invest in fixed interest bearing obligations, other than those described in subsection A of this section, of such institutions if not in default.

Laws 1957, p. 288, § 1614; Laws 1965, c. 123, § 12.

§361615.  Preferred or guaranteed stock.

An insurer may invest in preferred or guaranteed stocks or shares of any solvent institution created or existing under the laws of the United States or of any state, district or territory thereof, if such stock and all of the prior obligations and prior preferred stocks, if any, of such institution at the date of acquisition by such insurer are not then in default.

Laws 1957, p. 288, § 1615; Laws 1965, c. 123, § 13.

§36-1616.  Investments in other insurance companies - Corporate stock.

A.  Any domestic insurer, in addition to other investments permitted by this article, may invest in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, excluding investments in insurance subsidiaries, in amounts which do not exceed the lesser of ten percent (10%) of the assets of the insurer or fifty percent (50%) of the surplus of the insurer in regard to policyholders except instances where a greater investment has been approved by the Commissioner.

B.  Except with the consent of the Insurance Commissioner, no domestic life insurer shall, in addition to other investments permitted by this article, invest an amount equal in the aggregate to more than ten percent (10%) of its assets, or in the case of a domestic nonlife insurer, an amount equal in the aggregate to more than twenty percent (20%) of its assets in the shares of solvent corporations created or existing under the laws of the United States or of any state, including the shares of a substantially owned or wholly owned subsidiary corporation.  Investing in the shares of mutual funds that invest only in bonds or preferred stocks shall be considered as investing in bonds or preferred stocks, and investing in mutual funds that invest in common stocks shall be considered as investing in common stocks.  However, investments in the shares of subsidiaries or companion insurance companies shall be governed by paragraph A of this section.

C.  For the purpose of determining the investment limitation imposed by this article, the insurer shall value securities purchased pursuant to the provisions of this article at the cost of the security or at the market value of the security, whichever is lower.

Added by Laws 1957, p. 288, § 1616.  Amended by Laws 1959, p. 136, § 1; Laws 1965, c. 123, § 14; Laws 1967, c. 242, § 5, emerg. eff. May 5, 1967; Laws 1975, c. 14, § 1; Laws 2005, c. 129, § 12, eff. Nov. 1, 2005; Laws 2005, c. 425, § 2, eff. Nov. 1, 2005.

§361617.  Equipment trust certificates.

An insurer may invest in equipment trust obligations or certificates which in the opinion of the Insurance Commissioner are adequately secured, or other instruments so secured and evidencing an interest in transportation equipment, wholly or in part within the United States, which carry the right to receive determined portions of rental, purchase, or other fixed obligatory payments to be made for the use or purchase of such transportation equipment.

Laws 1957, p. 289, § 1617.

§361618.  Obligations of receivers or trustees; investments not otherwise authorized; limitations.

A.  An insurer may invest in certificates, notes or other obligations issued by trustees or receivers of any institution created or existing under the laws of the United States or of any state, district or territory thereof, which, or the assets of which, are being administered under the direction of any court having jurisdiction, if such obligation in the opinion of the Insurance Commissioner is adequately secured as to principal and interest.

B.  An insurer may make loans or investments not otherwise qualifying or permitted under this article to an amount not exceeding in the aggregate five percent (5%) of the insurer's assets, and not exceeding one percent (1%) of such assets as to any one such loan or investment.  But no such loan or investment shall be represented by:

1.  Any item described in Section 1503 of Article 15 (Assets and Liabilities), or any loan or investment otherwise specifically prohibited.

2.  Any loan or investment eligible under any other provision of this article.

3.  Any asset theretofore acquired or held by the insurer under any other category of loans or investments eligible under this article.

The insurer shall keep a separate record of all loans and investments made under this subsection.

Laws 1957, p. 289, § 1618.

§361619.  Policy loans.

A life insurer may lend to its policyholder upon pledge of the policy as collateral security a sum not exceeding the applicable cash surrender value specified in the policy.

Laws 1957, p. 289, § 1619.

§361620.  Deposits; banks, savings and loan.

A.  An insurer may have any of its cash funds on deposit in checking or savings accounts, under certificates of deposit, or in any other form in solvent banks or trust companies, which are insured by the Federal Deposit Insurance Corporation.

B.  An insurer may invest or deposit any of its funds in checking, share or saving accounts in solvent savings and loan associations which are insured by the Federal Savings and Loan Insurance Corporation.

C.  An insurer may invest or deposit any of its funds in share, share draft, certificates of deposit or in any other form in solvent credit unions which are insured by the National Credit Union Administration.

Laws 1957, p. 289, § 1620; Amended by Laws 1980, c. 362, § 20, emerg. eff. June 27, 1980; Laws 1986, c. 251, § 25, eff. Nov. 1, 1986; Laws 1987, c. 175, § 17, eff. Nov. 1, 1987.

§361621.  Foreign securities.

Provided nothing contained herein shall prevent a domestic company doing business in other states of the United States or in foreign countries from investing the funds required to meet its obligations incurred in such other states or foreign countries in the kind of securities that such companies are required by law or permitted by law to invest in that state.

Laws 1957, p. 289, § 1621.

§361622.  Mortgages on real estate.

A.  An insurer may invest any of its funds in bonds, notes or other evidences of indebtedness which are secured by first mortgages or deeds of trust upon improved, unencumbered real property located in the United States, or which are secured by first mortgages or deeds of trust upon leasehold estates having an expired term of not less than twentyone (21) years, inclusive of the term which may be provided by an enforceable option of renewal, in improved, unencumbered real property located in the United States.

B.  Real property shall not be deemed to be encumbered within the meaning of this section by reason of the existence of instruments reserving mineral, oil or timber rights, rightsofway, sewer rights, rights in walls, nor by reason of any liens for taxes or assessments not delinquent, nor by reason of building restrictions or other restrictive covenants, nor when such real property is subject to lease under which rents or profits are reserved to the owner, if in any event the security for such loan is a first lien upon such real property and if there is no condition or right of reentry or forfeiture under which, in the case of real property other than leaseholds, such lien can be cut off, subordinated, or otherwise disturbed or under which, in the case of leaseholds, the insurer is unable to continue the lease in force for the duration of the loan.

C.  No such mortgage loan or loans made or acquired by an insurer on any one property shall, at the time of investment by the insurer, exceed eighty percent (80%) of the value, or if the loan is for purchase money, the lesser of eighty percent (80%) of the value or purchase price of the real property or leasehold securing the same, except that such loan or loans may equal the amount of any guaranty by the United States of America or by any agency or instrumentality of the United States of America or by any private insurance company licensed as an authorized insurer by the Insurance Department of the State of Oklahoma to write mortgage insurance.  Additionally, no single mortgage loan to any individual shall exceed four percent (4%) of the company's admitted assets, with no more than twenty-five percent (25%) of the company's admitted assets invested in total aggregate amount in mortgage loans.  The calculation of admitted assets is based on the insurer's annual statement as of December 31 last preceding the date of investment, or as shown by a current financial statement on file with the Commissioner.

Mortgage loans made or acquired by an insurer prior to December 31, 1992, shall be in compliance with the limitation provided in this subsection for total aggregate investment of admitted assets in mortgage loans by December 31, 1997.  Mortgage loans made or acquired by an insurer on or after December 31, 1992, but prior to September 1, 1993, shall be in compliance with the limitations for investment of admitted assets in single mortgage loans to individuals and total aggregate investments of admitted assets in mortgage loans provided in this subsection by December 31, 1997.  Insurers shall maintain accurate and adequate records reflecting the provisions of this section and submit such records with quarterly and annual statements.

D.  No such mortgage loan or loans shall be made or acquired by an insurer except after an appraisal made by a qualified appraiser for the purpose of such investment.  No change or modification shall be made to such appraisal by any mortgage underwriter unless such person is licensed or certified as an appraiser pursuant to the Oklahoma Certified Real Estate Appraisers Act or unless such person has been provided by the person who made the appraisal written consent to make the modification.  Such modification shall be disclosed to the seller and buyer and/or the seller's agent.

E.  No mortgage loan upon a leasehold shall be made or acquired pursuant to this section unless the terms thereof shall provide for amortization payments to be made by the borrower on the principal thereof at least once in each year in amounts sufficient completely to amortize the loan within a period of fourfifths (4/5) of the term of the leasehold, inclusive of the term which may be provided by an enforceable option of renewal, which is unexpired at the time the loan is made, but in no event exceeding thirtyfive (35) years.

Added by Laws 1957, p. 289, § 1622.  Amended by Laws 1965, c. 123, § 15; Laws 1974, c. 83, § 1, emerg. eff. April 19, 1974; Laws 1993, c. 79, § 6, eff. Sept. 1, 1993; Laws 1993, c. 360, § 4, eff. Sept. 1, 1993.

NOTE:  Laws 1993, c. 16, § 1 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§361623.  Purchase money mortgages.

An insurer may invest in purchase money mortgages or like securities, received by it upon the sale or exchange of real property theretofore owned by it.  Provided, however, such investments shall be subject to the limitations of Section 1622 of this title.

Laws 1957, p. 290, § 1623.

§361624.  Acquiring or holding real property.

No insurance company, foreign, alien or domestic, doing business in Oklahoma, may acquire or hold real property therein, except as follows:

1.  Such as shall be requisite for the convenient accommodation of the transaction of its own business; the amount invested in such real property shall not exceed ten percent (10%) of the investing company's admitted assets but the Insurance Commissioner may grant permission to the company to invest in real property for such purpose in such increased amount as he may deem proper on the showing made, if upon a hearing held before him he shall find that the amount represented by such percentage of its admitted assets is insufficient to provide convenient accommodation for the company's business; real estate maintained for the convenient accommodation of the transaction of its own business, permitted to be carried as an admitted asset of the company pursuant to this section shall be carried at an amount equal to its cost at the time of acquisition together with the actual cost of improvements made thereon, less encumbrances and less depreciation provided, however, any real estate carried at fair market value as an admitted asset of the company on the effective date of this act shall be excluded from this provision;

2.  Such as shall have been mortgaged to it in good faith by way of security for loans previously contracted for moneys due;

3.  Such as shall have been conveyed to it in satisfaction of debts previously contracted in course of its dealings;

4.  Such as shall have been purchased at sales on judgments, decrees, or mortgages obtained or made for such debts;

5.  Such real property as shall have been acquired in whole or in part, in exchange for real property of approximately the same value theretofore legally acquired and held by it;

6.  Real property and improvements thereon located in incorporated cities and towns and as additions thereto or real property and improvements wherever located acquired for sale or lease to any other corporation, if such latter corporation could have legally acquired the same in the first instance, and may make improvements thereon for commercial and industrial purposes as an investment for the production of income.  The phrase "commercial and industrial purposes" shall not include real property primarily intended for use or valued as agricultural, horticultural, farm, and ranch, unless adjacent to other real property the ownership of which is permitted under this section.  The total amount invested in such real property and improvements thereon shall not exceed the company's capital and/or surplus, or ten percent (10%) of its admitted assets whichever is the lesser; provided, however, the amount invested in any one investment shall not exceed four percent (4%) of the company's admitted assets.  The admitted assets shall be determined by the company's last annual report made as of December 31, immediately preceding and which has been filed with the Insurance Commissioner as required by law, or as shown by a current financial statement on file with the Commissioner; and

7.  Real property acquired and held under Section 1612 of this title.

Laws 1957, p. 290, § 1624; Laws 1965, c. 123, § 16.

§361625.  Time limits for disposal of other ineligible property and securities; penalty.

A.  Any personal property or securities lawfully acquired by an insurer, which it could not otherwise have invested in or loaned its funds upon at the time of such acquisition, shall be disposed of within three (3) years from date of acquisition, unless within such period the security has attained to the standard of eligibility; the failure to make such disposition shall result in the disallowance of such property as an asset in any statement by an insurer to the Insurance Commissioner, in any published financial statement or in any examiner's report to said Commissioner; provided, however, that any security or property acquired under any agreement of bulk reinsurance, merger, or consolidation may be retained for a longer period than such three (3) years if so provided in such plan for the reinsurance, merger, or consolidation as was approved by the Insurance Commissioner pursuant to this Code.  The Insurance Commissioner, upon application and proof that forced sale of any such property or security would be against the best interests of the insurer, may extend the disposal period for an additional reasonable time.

B.  Any real property acquired in satisfaction of debt by an insurer, which the insurer could not otherwise have invested in or loaned funds upon at the time of such acquisition, shall be disposed of within three (3) years from the date of such acquisition.  The Insurance Commissioner, upon application and proof that forced sale of any such property would be against the best interests of the insurer, may extend the disposal period for an additional reasonable time.

C.  Any such real or personal property or security held by an insurer after expiration of the period for disposal thereof or any extension of such period granted by the Insurance Commissioner shall not be allowed as an asset of the insurer.

Laws 1957, p. 291, § 1625.

§361626.  Investments of foreign, alien insurers.

The investments of a foreign or alien insurer shall be as permitted by the laws of its domicile but shall be of a quality substantially as high as those required under this article for similar funds of like domestic insurers.

Laws 1957, p. 291, § 1626.

§361627.  Investments in loans secured by certain securities.

An insurer may invest in loans with a maturity not in excess of five (5) years from the date thereof which are secured by pledge of securities eligible for investment under this chapter, or by the pledge or assignment of life insurance policies issued by other insurers authorized to transact insurance in this state.  On the date made, no such loan shall exceed in amount eighty percent (80%) of the market value of the collateral pledged.

Laws 1965, c. 123, § 17.

§36-1628.  Definitions - Deposit of securities - Custodial responsibilities.

A.  As used in this section:

1.  "Agent" shall mean a national bank, state bank, or trust company which maintains an account in its name in a clearing corporation or which is a member of the Federal Reserve System and through which a custodian participates in a clearing corporation or the Federal Reserve book-entry system, except that with respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, "agent" may, with the prior approval of the Commissioner, include a corporation which is organized or existing under the laws of any foreign country and which is legally qualified under such law to accept custody of securities;

2.  "Clearing corporation" shall mean a corporation as defined in paragraph (5) of subsection (a) of Section 8-102 of Title 12A of the Oklahoma Statutes which is organized for the purpose of effecting transactions in securities by computerized book-entry, except that with respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, "clearing corporation" may include a corporation which is organized or existing under the laws of any foreign country and which is legally qualified under such laws to effect transactions in securities by computerized book-entry.  Such corporations shall have been approved for use by the Commissioner;

3.  "Commissioner" shall mean the Insurance Commissioner of the State of Oklahoma or an authorized representative;

4.  "Custodian" shall mean a national bank, state bank, or trust company which has at all times aggregate capital, surplus, and undivided profits of not less than Five Hundred Thousand Dollars ($500,000.00) and which is regulated by either state banking laws or is a member of the Federal Reserve System and which is legally qualified to accept custody of securities in accordance with the standards set forth below, except that with respect to securities issued by institutions organized or existing under the laws of any foreign country, or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, "custodian" may include a bank, trust company, or similar institution which has at all times aggregate capital, surplus, and undivided profits of not less than the equivalent of Five Hundred Thousand Dollars ($500,000.00) and which is legally qualified to accept custody of securities;

5.  "Federal Reserve book-entry system" shall mean the computerized systems sponsored by the United States Department of the Treasury and certain agencies and instrumentalities of the United States for holding and transferring securities of the United States government and the agencies and instrumentalities, respectively, in Federal Reserve Banks through banks which are members of the Federal Reserve System or which otherwise have access to the computerized systems; and

6.  "Securities" shall mean certificated securities and uncertificated securities as defined in paragraphs (4) and (18) of subsection (a) of Section 8-102 of Title 12A of the Oklahoma Statutes.

B. 1. a. Notwithstanding any other provision of law, a domestic insurance company may deposit or arrange for the deposit of securities held in or purchased for its general account and its separate accounts in a clearing corporation or the Federal Reserve book-entry system.  When securities are deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities deposited with the clearing corporation by any person, regardless of the ownership of the securities, and certificates representing securities of small denominations may be merged into one or more certificates of larger denominations.  The records of any agent through which an insurance company holds securities in the Federal Reserve book-entry system, and the records of any custodian banks through which an insurance company holds securities in a clearing corporation, shall at all times show that the securities are held for the insurance company and for which accounts thereof.

b. Ownership of, and other interests in, the securities may be transferred by bookkeeping entry on the books of the clearing corporation or in the Federal Reserve book-entry system without, in either case, physical delivery of certificates representing such securities; and

2.  Notwithstanding any other provision of law, securities eligible for deposit under the Oklahoma Insurance Code relating to deposit of securities by an insurance company as a condition of commencing or continuing to do an insurance business in this state may be deposited with a clearing corporation or held in the Federal Reserve book-entry system and used to meet the deposit requirements under the Oklahoma Insurance Code and shall be under the control of the Commissioner and shall not be withdrawn by the insurance company without the approval of the Commissioner.  Any insurance company holding securities in this manner shall provide to the Commissioner evidence issued by its custodian or an agent through which the insurance company has deposited securities with a clearing corporation or held in the Federal Reserve book-entry system, respectively, in order to establish that the securities are actually recorded in an account in the name of the custodian or agent and evidence that the records of the custodian or agent reflect that  the securities are held subject to the order of the Commissioner.

C.  1.  An insurance company may, by written agreement with a custodian, provide for the custody of its securities with a custodian, which securities may be held by the custodian or its agent or in a clearing corporation or in the Federal Reserve book-entry system.  Securities so held, whether held by the custodian or its agent or in a clearing corporation or in the Federal Reserve book-entry system, are referred to herein as "custodied securities";

2.  Any such agreement shall be in writing and shall be authorized by a resolution of the board of directors of the insurance company or of an authorized committee thereof.  The terms of the agreement shall comply with the following:

a. certified securities held by the custodian shall be held either separate from the securities of the custodian and of all of its other customers or in a fungible bulk of securities as part of a Filing of Securities by Issue (FOSBI) arrangement,

b. securities held in a fungible bulk by the custodian and securities in a clearing corporation or in the Federal Reserve book-entry system shall be separately identified on the custodian's official records as being owned by the insurance company.  The records shall identify which custodied securities are held by the custodian or by its agent and which securities are in a clearing corporation or in the Federal Reserve book-entry system.  If the securities are in a clearing corporation or in the Federal Reserve book-entry system, the records shall also identify where the securities are and if in a clearing corporation, the name of the clearing corporation and if through an agent, the name of the agent,

c. all custodied securities that are registered shall be registered in the name of the company or in the name of a nominee of the company or in the name of the custodian or its nominee or, if in a clearing corporation, in the name of the clearing corporation or its nominee,

d. custodied securities shall be held subject to the instructions of the insurance company and shall be withdrawable upon the demand of the insurance company, except that custodied securities used to meet the deposit requirements set forth in the Insurance Code shall, to the extent required by the Code, be under the control of the Commissioner and shall not be withdrawn by the insurance company without the approval of the Commissioner,

e. the custodian shall be required to send or cause to be sent to the insurance company a confirmation of all transfers of custodied securities to or from the account of the insurance company.  In addition, the custodian shall be required to furnish the insurance company with reports of holdings of custodied securities at such times and containing such information as may be reasonably requested by the insurance company,

f. during the course of the custodian's regular business hours, any officer or employee of the insurance company, any independent accountant selected by the insurance company, and any representative of an appropriate regulatory body shall be entitled to examine, on the premises of the custodian, the custodian's records relating to custodied securities, but only upon furnishing the custodian with written instructions to that effect from an appropriate officer of the insurance company,

g. the custodian and its agents shall be required to send to the insurance company

(1) all reports which they receive from a clearing corporation or the Federal Reserve book-entry system on their respective systems of internal accounting control, and

(2) any reports prepared by outside auditors on the custodian's or its agents' internal accounting control of custodied securities that the insurance company may reasonably request,

h. the custodian shall maintain records sufficient to determine and verify information relating to custodied securities that may be reported in the insurance company's annual statement and supporting schedules and information required in any audit of the financial statements of the insurance company,

i. the custodian shall provide, upon written request from an appropriate officer of the insurance company, the appropriate affidavits, substantially in the form provided in subsections F, G and H of this section, with respect to custodied securities,

j. the custodian shall be obligated to indemnify the insurance company for any loss of custodied securities occasioned by the negligence or dishonesty of the custodian's officers and employees, or burglary, robbery, holdup, theft or mysterious disappearance, including loss by damage or destruction,

k. in the event that there is a loss of custodied securities for which the custodian shall be obligated to indemnify the insurance company as provided in subparagraph j of this paragraph, the custodian shall promptly replace the securities or the value thereof and the value of any loss of rights or privileges resulting from said loss of securities,

l. the agreement may provide that the custodian will not be liable for any failure to take any action required to be taken under the agreement in the event and to the extent that the taking of such action is prevented or delayed by war (whether declared or not and including existing wars), revolution, insurrection, riot, civil commotion, act of God, accident, fire, explosion, stoppage of labor, strikes or other differences with employees, laws, regulations, orders or other acts of any governmental authority, or any other cause whatever beyond its reasonable control, and

m. in the event that the custodian gains entry in a clearing corporation or in the Federal Reserve book-entry system through an agent, there shall be an agreement between the custodian and the agent under which the agent shall be subject to the same liability for loss of custodied securities as the custodian, provided, however, that, if the agent shall be subject to regulation under the laws of a jurisdiction which is different from the jurisdiction the laws of which regulate the custodian, the Commissioner may accept a standard of liability applicable to the agent which is different from the standard of liability applicable to the custodian.

D.  A company may loan stocks or obligations held by it pursuant to the provisions of this act to a broker-dealer registered under the Securities and Exchange Act of 1934 or a member bank.  The loan must be evidenced by a written agreement which provides that:

1.  The loan will be fully collateralized by cash or obligations issued or guaranteed by the United States or an agency or an instrumentality thereof, and the collateral will be adjusted each business day during the term of the loan to maintain the required collateralization in the event of market value changes in the loaned securities or collateral;

2.  The loan may be terminated by the company at any time, and the borrower will return the loaned stocks or obligations or their equivalent within five (5) business days after termination; and

3.  The company has the right to retain the collateral or use the collateral to purchase investments equivalent to the loaned securities if the borrower defaults under the terms of the agreement and the borrower remains liable for any losses and expenses incurred by the company due to default that are not covered by the collateral.

E.  An investment may consist of an individual interest in a pool of obligations or a fractional interest in a single obligation if the certificate of participation or interest or the confirmation of participation or interest in the investment shall be issued in the name of the company or the name of the custodian bank or the nominee of either and the certificate or confirmation must, if held by a custodian bank, be kept separate and apart from the investments of others so that at all times the participation may be identified as belonging solely to the company making the investment.

F.  The following shall be substantially the form of custodian affidavit for use by a custodian bank where securities entrusted to its care have not been redeposited elsewhere:

FORM A

CUSTODIAN AFFIDAVIT

(For use by a custodian bank where securities entrusted to its care have not been redeposited elsewhere.)

STATE OF _____________________)

) ss

COUNTY OF ____________________)

________________________, being duly sworn deposes and says that he or she is _______________ of ___________________, a banking corporation organized under and pursuant to the laws of the _______ with the principal place of business at __________________________ (hereinafter called the "bank"):

That his or her duties involve supervision of activities of the bank as custodian and records relating thereto;

That the bank is custodian for certain securities of _______________ _____________________ having a place of business at ________________ _____________________________________________ (hereinafter called the "insurance company") pursuant to an agreement between the bank and the insurance company;

That the schedule attached hereto is a true and complete statement of securities (other than those caused to be deposited with The Depository Trust Company or like entity or a Federal Reserve Bank under the Federal Reserve book-entry procedure) which were in the custody of the bank for the account of the insurance company as of the close of business on _______________; that, unless otherwise indicated on the schedule, the next maturing and all subsequent coupons were then either attached to coupon bonds or in the process of collection; and that, unless otherwise shown on the schedule, all such securities were in bearer form or in registered form in the name of the insurance company or its nominee or of the bank or its nominee, or were in the process of being registered in such form;

That the bank as custodian has the responsibility for the safekeeping of the securities as that responsibility is specifically set forth in the agreement between the bank as custodian and the insurance company; and

That, to the best of his or her knowledge and belief, unless otherwise shown on the schedule, the securities were the property of the insurance company and were free of all liens, claims, or encumbrances whatsoever.

Subscribed and sworn to

before me this ______ day

of________19__

_____________________(L.S.)

Vice President (or other

authorized officer)

G.  The following shall be substantially the form of custodian affidavit for use in instances where a custodian bank maintains securities on deposit with The Depository Trust Company or like entity:

FORM B

CUSTODIAN AFFIDAVIT

(For use in instances where a custodian bank maintains securities on deposit with The Depository Trust Company or like entity.)

STATE OF _____________________)

) ss

COUNTY OF ____________________)

________________________, being duly sworn deposes and says that he or she is _______________ of ___________________, a banking corporation organized under and pursuant to the laws of the _______ with the principal place of business at ____________________ (hereinafter called the "bank"):

That his or her duties involve supervision of activities of the bank as custodian and records relating thereto;

That the bank is custodian for certain securities of _______________ with a place of business at _________________ (hereinafter called the "insurance company") pursuant to an agreement between the bank and the insurance company;

That the bank has caused certain of such securities to be deposited with _______________________ and that the schedule attached hereto is a true and complete statement of the securities of the insurance company of which the bank was custodian as of the close of business on______________________________, and which were so deposited on such date;

That the bank as custodian has the responsibility for the safekeeping of the securities both in the possession of the bank or deposited with __________ as is specifically set forth in the agreement between the bank as custodian and the insurance company; and

That, to the best of his or her knowledge and belief, unless otherwise shown on the schedule, the securities were the property of the insurance company and were free of all liens, claims, or encumbrances whatsoever.

Subscribed and sworn to

before me this _____day

of _______19__

_____________________(L.S.)

Vice President (or other

authorized officer)

H.  The following shall be substantially the form of custodian affidavit for use where ownership is evidenced by book-entry at a Federal Reserve Bank:

FORM C

CUSTODIAN AFFIDAVIT

(For use where ownership is evidenced by book-entry at a Federal Reserve Bank.)

STATE OF _____________________)

) ss

COUNTY OF ____________________)

________________________, being duly sworn deposes and says that he is _______________ of the ________________, a banking corporation organized under and pursuant to the laws of the _________ with the principal place of business at ___________________ (hereinafter called the "bank"):

That his or her duties involve supervision of activities of the bank as custodian and records relating thereto;

That the bank is custodian for certain securities of _____________ with a place of business at ____________________ (hereinafter called the "insurance company") pursuant to an agreement between the bank and the insurance company;

That it has caused certain securities to be credited to its

book-entry account with the Federal Reserve Bank of ______________ under the Federal Reserve book-entry procedure; and that the schedule attached hereto is a true and complete statement of the securities of the insurance company of which the bank was custodian as of the close of business on __________ which were in a "General" book-entry account maintained in the name of the bank on the books and records of the Federal Reserve Bank of __________________ at that date;

That the bank has the responsibility for the safekeeping of the securities both in the possession of the bank or in the "General" book-entry account as is specifically set forth in the agreement between the bank as custodian and the insurance company; and

That, to the best of his or her knowledge and belief, unless otherwise shown on the schedule, the securities were the property of the insurance company and were free of all liens, claims, or encumbrances whatsoever.

Subscribed and sworn to

before me this ____ day

of __________ 19__

__________________(L.S.)

Vice President (or other

authorized officer)

Added by Laws 1983, c. 99, § 1, emerg. eff. May 9, 1983.  Amended by Laws 1999, c. 141, § 4, eff. Nov. 1, 1999.

§36-1629.  Guaranteed or reinsured student loans.

Any insurer may make and invest in student loans guaranteed or reinsured as to principal and interest by a state or federally sponsored higher education assistance corporation, to the extent of such guaranty or reinsurance, or by a private nonprofit or for profit student loan insurance guarantor or reinsurer which has net worth of not less than Thirty-five Million Dollars ($35,000,000.00) and which has a financial rating of BBB or better from Standard and Poor's or Moody's rating agencies.  Any investment pursuant to this section shall not exceed, except with the consent of the Insurance Commissioner of this state, twenty-five percent (25%) of the insurer's net admitted assets based upon the insurer's most recent financial statement filed with the Insurance Commissioner's office.

Added by Laws 1994, c. 142, § 1, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 87, eff. Nov. 1, 1997; Laws 2000, c. 100, § 1, eff. July 1, 2000.

§361651.  Definitions.

As used in this act, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(a) Affiliate.  An "affiliate" of, or person "affiliated" with, the specific person, is a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(b) Commissioner.  The term "Commissioner" shall mean the Insurance Commissioner, his deputies, or the Insurance Department, as appropriate.

(c) Control.  The term "control" (including the terms "controlling", "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract or otherwise, unless the power is the result of an official position with or corporate office held by the person.  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person.  This presumption may be rebutted by a showing that control does not exist in fact in the manner provided in Section 4(i).  The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(d) Insurance Holding Company System.  An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

(e) Insurer.  The term "insurer" shall have the same meaning as set forth in 36 Oklahoma Statutes, Section 103, except that it shall not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(f) Person.  A "person" is an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any securities broker performing no more than the usual and customary broker's function.

(g) Securityholder.  A "securityholder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(h) Subsidiary.  A "subsidiary" of a specified person is an affiliate controlled by such person directly, or indirectly, through one or more intermediaries.

(i) Voting Security.  The term "voting security" shall include any security convertible into or evidencing a right to acquire a voting security.

Laws 1970, c. 166, § 1, emerg. eff. April 9, 1970; Laws 1992, c. 178, § 2, eff. Sept. 1, 1992.

§361652.  Subsidiaries of insurer.

Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries to the extent permitted by Article 16 of the Insurance Code.  Such subsidiaries may conduct any type of business or businesses and their authority to do so will not be limited by the fact that they are subsidiaries of a domestic insurer.

Laws 1970, c. 166, § 2, emerg. eff. April 9, 1970.

§361653.  Acquisition of control of or merger with domestic insurer.

A.  No person other than the issuer shall make a tender offer for, request or invite tenders of, or enter into any agreement to exchange, seek to acquire or acquire, in the open market or otherwise, any voting security of a domestic insurer or of any other person controlling a domestic insurer if, after the consummation of such action, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such insurer.  No person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer unless, at the time any such offer, request, or invitation is made or any such agreement is entered into, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the Insurance Commissioner and has sent to such insurer, and such insurer has sent to its shareholders, a statement containing the information required by this section and such offer, request, invitation, agreement or acquisition has been approved by the Commissioner in the manner prescribed in subsection D of this section.

B.  The statement to be filed with the Commissioner as required by subsection A of this section shall be made under oath or affirmation and shall contain the following information described in this subsection.

1.  The name and address of each person, referred to in this section as the "acquiring party", by whom or on whose behalf the merger or other acquisition of control referred to in subsection A of this section is to be effected.

a. If such person is an individual:

(1) his or her principal occupation and all offices and positions held during the past five (5) years,

(2) any conviction of any felony or of a misdemeanor involving moral turpitude, dishonesty, or breach of trust, during his or her lifetime, and

(3) any conviction of crimes other than minor traffic violations and any administrative discipline imposed during the past ten (10) years.

b. If such person is not an individual:

(1) a report of the nature of its business operations during the past five (5) years or for such lesser period as such person and any predecessors thereof shall have been in existence,

(2) any conviction of any felony or of a misdemeanor involving moral turpitude, dishonesty, or breach of trust, during its existence, and any administrative discipline imposed during the past ten (10) years,

(3) an informative description of the business intended to be done by such person and such person's subsidiaries, and

(4) a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions.  Such list shall include for each such individual the information required by subparagraph a of this paragraph.

2.  The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose, and the identity of persons furnishing such consideration; provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests.

3.  Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five (5) fiscal years for each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than ninety (90) days prior to the filing of the statement.  However, the Commissioner has the discretionary ability to waive the audit requirements set forth in this section based upon review of substantially similar financial disclosure statements submitted by the acquiring party.

4.  Any plans or proposals which each acquiring party may have to liquidate such insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

5.  The number of shares of any security referred to in subsection A of this section which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection A of this section, including any requested documentary evidence of the same, and a statement as to the method by which the fairness of the proposal was arrived at.

6.  The amount of each class of any security referred to in subsection A of this section which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

7.  A full description of any contracts, arrangements or understandings with respect to any security referred to in subsection A of this section in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies, including any required documentary evidence of the same.  Such description shall identify the persons with whom such contracts, arrangements or understandings have been entered into.

8.  A description of the purchase of any security referred to in subsection A of this section during the twelve (12) calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor.

9.  Copies of all tender offers for, advertisements for, invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection A of this section, and, if distributed, of additional soliciting material relating thereto.

10.  Such additional information as the Commissioner may require or by rule prescribe as necessary or appropriate for the protection of policyholders and securityholders of the insurer or in the public interest.

C.  1.  If the person required to file the statement referred to in subsection A of this section is a partnership, limited partnership, limited liability company, syndicate or other group or legal entity, the Commissioner may require that the information called for by subsection B of this section shall be given with respect to each partner or each member of such entity, syndicate or group, and each person who controls such partner or member.  If any such partner, member or person is a corporation or the person required to file the statement referred to in subsection A of this section is a corporation, the Commissioner may require that the information called for by subsection B of this section be given with respect to such corporation, each officer and director of such corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent (10%) of the outstanding voting securities of such corporation.

2.  If any material change occurs in the facts set forth in the statement filed with the Commissioner and sent to such insurer pursuant to this section, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the Commissioner and sent to such insurer within two (2) business days after the person learns of such change.  Such insurer shall send such amendment to its shareholders.

3.  If any offer, request, invitation, agreement or acquisition referred to in subsection A of this section is proposed to be made by means of a registration statement under the Securities Act of 1933, Public Law 22, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, Public Law 291, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection A of this section may utilize such documents in furnishing the information called for by that statement.

D.  1.  The Commissioner shall approve any merger or other acquisition of control referred to in subsection A of this section unless, after a public hearing thereon, he or she finds that:

a. after the change of control, the domestic insurer referred to in subsection A of this section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed,

b. the effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly therein,

c. the financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders,

d. the terms of the offer, request, invitation, agreement or acquisition referred to in subsection A of this section are unfair and unreasonable,

e. the plans or proposals which the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest, or

f. the competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders or the public to permit the merger or other acquisition of control.

2.  The public hearing referred to in paragraph 1 of this subsection shall be held within thirty (30) days after the statement required by subsection A of this section is filed, or after the information required by the Commissioner has been supplied, and at least twenty (20) days' notice thereof shall be given by the Commissioner to the person filing the statement, unless the notice is waived.  Not less than fourteen (14) days' notice of the public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the Commissioner, unless the notice is waived in writing.  The insurer shall give notice to its securityholders.  The Commissioner shall make a determination within thirty (30) days after the conclusion of the hearing.  At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected thereby shall have the right to present evidence, examine and crossexamine witnesses, and offer oral and written arguments.  All discovery proceedings shall be concluded not later than three (3) days prior to the commencement of the public hearing, except by consent.

3.  The Commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist the Commissioner in reviewing the proposed acquisition of control.

E.  The provisions of this section shall not apply to any offer, request, invitation, agreement or acquisition which the Commissioner by order shall exempt therefrom as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or as otherwise not comprehended within the purposes of this section.

F.  The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the Commissioner under this section, and over all actions involving such person arising out of violations of this section.  Each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such a person of the Commissioner to be the person's true and lawful agent upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of this section.  Copies of all such lawful process shall be served on the Commissioner in triplicate and transmitted by certified mail with return receipt requested by the Commissioner to such person at the person's lastknown address.

Added by Laws 1970, c. 166, § 3, emerg. eff. April 9, 1970.  Amended by Laws 1982, c. 258, § 1, operative Oct. 1, 1982; Laws 1986, c. 251, § 26, eff. Nov. 1, 1986; Laws 1992, c. 178, § 3, eff. Sept. 1, 1992; Laws 1993, c. 79, § 7, eff. Sept. 1, 1993; Laws 1997, c. 418, § 88, eff. Nov. 1, 1997; Laws 2001, c. 363, § 14, eff. July 1, 2001.

§361654.  Registration of insurers.

(a) Registration.  Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system and every individual who controls an insurer shall annually register with the Insurance Commissioner, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in this section.  Any insurer which is subject to registration under this section shall register thirty (30) days after it becomes subject to registration, unless the Commissioner for good cause shown extends the time for registration, and then within such extended time.  The Commissioner may require any authorized insurer which is a member of a holding company system which is not subject to registration under this section to furnish a copy to the Commissioner of the registration statement or other information filed by such insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b) Information and Form Required.  Every insurer subject to registration shall file a registration statement on a form prescribed by the National Association of Insurance Commissioners, which shall contain current information about:

(i) the capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer;

(ii) the identity and relationship of every member of the insurance holding company system;

(iii) the following agreements in force, relationships subsisting, and transactions currently outstanding or which have occurred during the previous calendar year between such insurer and its affiliates:

(1) loans, other investments or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(2) purchases, sales or exchanges of assets;

(3) transactions not in the ordinary course of business;

(4) guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(5) all management and service contracts and all costsharing arrangements;

(6) reinsurance agreements covering all or substantially all of one or more lines of insurance of the ceding company;

(7) dividends and other distributions to shareholders; and

(8) consolidated tax allocation agreements.

(iv) other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the Commissioner; and

(v) any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.

(c) Materiality.  No information need be disclosed on the registration statement filed pursuant to subsection (b) of this section if such information is not material for the purposes of this section.  Unless the Commissioner by rule, regulation or order provides otherwise, sales purchases, exchanges, loans or extensions of credit, or investments, involving onehalf of one percent (1/2 of 1%) or less of an insurer's admitted assets as of the 31st day of December next preceding shall not be deemed material for purposes of this section.

(d) Amendments to Registration Statements.  Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms provided by the Commissioner within fifteen (15) days after the end of the month in which it learns of each such change or addition, provided, however, that subject to subsection (c) of Section 1655 of this title, each registered insurer shall so report all dividends and other distributions to shareholders within two (2) business days following the declaration thereof.

(e) Termination of Registration.  The Commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

(f) Consolidated Filing.  The Commissioner may require two or more affiliated insurers subject to registration hereunder to file a consolidated registration statement or consolidated reports amending their consolidated registration statement, so long as such consolidated filings correctly reflect the condition of and transactions between such persons.

(g) Alternative Registration.  The Commissioner may allow an insurer which is authorized to do business in this state and which is a part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) and to file all information and material required to be filed under Section 1651 et seq. of this title.

(h) Exemptions.  The provisions of this section shall not apply to any insurer, information or transaction if and to the extent that the Commissioner by rule, regulation, or order shall exempt the same from the provisions of this section.

(i) Disclaimer.  Any person may file with the Commissioner a disclaimer of affiliation with any authorized insurer or such a disclaimer may be filed by such insurer or any member of an insurance holding company system.  The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation.  After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with such person unless and until the Commissioner disallows such a disclaimer.  The Commissioner shall disallow such a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support such disallowance.

(j) Summary of Registration Statement.  All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(k) Reporting Dividends to Shareholders.  Every domestic insurer that is a member of a holding company system shall report to the Insurance Department all dividends to shareholders within five (5) business days following declaration and at least ten (10) days, commencing from date of receipt by the Department, prior to payment thereof.

(l) Information of Insurers.  Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer where such information is reasonably necessary to enable the insurer to comply with the provisions of this article.

(m) Violations.  The failure to file a registration statement, any summary of the registration statement thereto, or any additional information required by this section within the time specified for such filing shall be a violation of this section.

Added by Laws 1970, c. 166, § 4, emerg. eff. April 9, 1970.  Amended by Laws 1987, c. 175, § 18, eff. Nov. 1, 1987; Laws 1992, c. 178, § 4, eff. Sept. 1, 1992; Laws 1995, c. 86, § 1, eff. Nov. 1, 1995.

§36-1655.  Standards.

(a)  Transactions with Affiliates.  Material transactions by registered insurers with their affiliates shall be subject to the provisions of Section 1604 of this title.  The board of directors will be charged with exercising that degree of care which a prudent person would have exercised under similar circumstances.  Material transactions shall be subject to the following standards:

(1) the terms shall be fair and reasonable;

(2) charges or fees for services performed shall be reasonable;

(3) expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(4) the books, accounts and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the precise nature and details of the transaction including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(5) the insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs.

(b)  Insurance Commissioner's Approval Required.

(1) The prior written approval of the Commissioner shall be required for the following transactions between a domestic insurer and its affiliates:  sales, guarantees, purchases, exchanges, loans or extensions of credit or investments which, based upon an annual aggregate, involve more than three percent (3%) of the insurer's admitted assets or twentyfive percent (25%) of the insurer's surplus as regards policyholders, whichever is less, as of the latest statutory financial statement filed with the Commissioner; provided, however, that the Commissioner must either approve or disapprove within thirty (30) days after receiving written notification from the insurer of the proposed transaction and failure to disapprove the proposed transaction within thirty (30) days shall constitute approval of the transaction;

(2) The prior written approval of the Commissioner shall be required for any transactions between a domestic insurer and its affiliates where the insurer is found by the Commissioner to be in unsound condition or in such condition as to render its further transaction of insurance in Oklahoma hazardous to its policyholders or to the people of Oklahoma; provided, however, that the Commissioner must either approve or disapprove within ninety (90) days after written notification by the insurer and failure to disapprove the proposed transaction within ninety (90) days shall constitute approval of the transaction;

(3) The following transactions involving a domestic insurer and any person in its holding company system may not be entered into unless the insurer has notified the Commissioner in writing of its intention to enter into such transaction at least thirty (30) days prior thereto, or such shorter period as the Commissioner may permit, and the Commissioner has not disapproved it within such period.

(i) loans or extensions of credit to any person who is not an affiliate, where the insurer makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making such loans or extensions of credit provided such transactions are equal to or exceed:  (a) with respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders; (b) with respect to life insurers, three percent (3%) of the insurer's admitted assets; each as of the 31st day of December next preceding;

(ii) reinsurance agreements or modifications thereto in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders, as of the 31st day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(iii) all management agreements, service contracts and all cost-sharing arrangements; and

(4) The Insurance Commissioner shall promulgate reasonable rules and regulations governing the form and content of the notice required pursuant to subsection (b) of this section.

(c)  Nothing in this section shall supersede approvals granted under other sections of this title or transactions occurring prior to the effective date of this section.

(d)  Adequacy of Surplus.  For purposes of Section 1651 et seq. of this title, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) the size of the insurer as measured by its assets, capital and surplus, reserves, premium writing, insurance in force and other appropriate criteria;

(2) the extent to which the insurer's business is diversified among the several lines of insurance;

(3) the number and size of risks insured in each line of business;

(4) the extent of the geographical dispersion of the insurer's insured risks;

(5) the nature and extent of the insurer's reinsurance program;

(6) the quality, diversification, and liquidity of the insurer's investment portfolio;

(7) the recent past and projected future trend in the size of the insurer's investment portfolio;

(8) the surplus as regards policyholders maintained by other comparable insurers;

(9) the adequacy of the insurer's reserves;

(10) the quality and liquidity of investments in subsidiaries made pursuant to Section 1652 of this title.  The Commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his judgment such investment so warrants; and

(11) the quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items.

(e)  Dividends and Other Distributions.  No insurer subject to registration under Section 1654 of this title shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until (i) thirty (30) days after the Commissioner has received notice of the declaration thereof and has not within such period disapproved such payment, or (ii) the Commissioner shall have approved such payment within such thirty-day period.

For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve months exceeds the greater of (i) ten percent (10%) of such insurer's surplus as regards policyholders as of the 31st day of December next preceding, or (ii) the net gain from operations of such insurer, if such insurer is a life insurer, or the net income, if such insurer is not a life insurer, not including realized capital gains, for the twelve-month period ending the 31st day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the Commissioner's approval thereof, and such a declaration shall confer no rights upon shareholders until (i) the Commissioner has approved the payment of such dividend or distribution or (ii) the Commissioner has not disapproved such payment within the thirty-day period referred to above.

Added by Laws 1970, c. 166, § 5, emerg. eff. April 9, 1970.  Amended by Laws 1988, c. 94, § 1, eff. Nov. 1, 1988; Laws 1992, c. 178, § 5, eff. Sept. 1, 1992; Laws 1995, c. 86, § 2, eff. Nov. 1, 1995; Laws 2005, c. 129, § 13, eff. Nov. 1, 2005.

§361656.  Examination.

(a) Power of Commissioner.  In addition to the powers which the Commissioner has under Sections 309.1 through 309.7 of the Insurance Code, relating to the examination of insurers, the Commissioner shall also have the power to order any insurer registered under Section 1654 of this title to produce such records, books, or other information papers in the possession of the insurer or its affiliates as shall be necessary to verify the information required to be contained in the insurer's registration statement, and any additional information pertinent to transactions between the insurer and its affiliates.  In the event such insurer fails to comply with such order, the Commissioner shall have the power to examine such affiliates to obtain such information at the expense of such noncomplying insurer.

(b) Use of Consultants.  The Commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants and other experts not otherwise a part of the Commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a) above.  Any persons so retained shall be under the direction and control of the Commissioner and shall act in a purely advisory capacity.

(c) Expenses.  Each registered insurer producing for examination records, books and papers pursuant to subsection (a) above shall be liable for and shall pay the expense of such examination in accordance with Section 309.6 of the Insurance Code.

Laws 1970, c. 166, § 6, emerg. eff. April 9, 1970; Laws 1992, c. 178, § 6, eff. Sept. 1, 1992.

§361657.  Confidential treatment.

All information, documents and copies thereof obtained by or disclosed to the Commissioner or any other person in the course of an examination or investigation made pursuant to this act and all information reported pursuant to this title shall be given confidential treatment and shall not be made public by the Commissioner or any other person, except to insurance departments of other states, or the Oklahoma Securities Commission, without the prior written consent of the insurer to which it pertains unless the Commissioner, after giving the insurer and its affiliates who would be affected thereby, notice and opportunity to be heard, determines that the interests of policyholders, shareholders or the public will be served by the publication thereof, in which event he may publish all or any part thereof in such manner as he may deem appropriate. Provided that said information, documents and copies shall be subject to subpoena.

The provisions of this section shall not prohibit an investigating committee, duly authorized by the Senate or House of Representatives, from proceeding to carry out the instructions given the committee, and all information requested by said committee shall be duly furnished.  Information received by such committee or legislative body shall receive such information in a confidential nature, until such time as it has determined that the public interest would be served by the release and/or publication thereof.

Laws 1970, c. 166, § 7, emerg. eff. April 9, 1970; Laws 1976, c. 7, § 1, emerg. eff. Feb. 11, 1976.

§36-1658.  Repealed by Laws 1992, c. 178, § 41, eff. Sept. 1, 1992.

§36-1658.1.  Injunctions - Voting of securities prohibited - Sequestration of voting securities.

(a)  Injunctions.  Whenever it appears to the Commissioner that any insurer or any director, officer, employee or agent thereof has committed or is about to commit a violation of Article 16A of the Insurance Code or of any rule, regulation or order issued by the Commissioner hereunder, the Commissioner may apply to the district court of Oklahoma County for an order enjoining such insurer or such director, officer, employee or agent thereof from violating or continuing to violate Article 16A of the Insurance Code or any such rule, regulation or order, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors and shareholders or the public may require.

(b)  Voting of securities, when prohibited.  No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this article or of any rule, regulation or order issued by the Commissioner hereunder may be voted at any shareholder's meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered.  If an insurer or the Commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of Article 16A of the Insurance Code or of any rule, regulation or order issued by the Commissioner hereunder, the insurer or the Commissioner may apply to the district court of Oklahoma County to enjoin any offer, request, invitation, agreement or acquisition made in contravention of Section 1653 of Title 36 of the Oklahoma Statutes or any rule, regulation or order issued by the Commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors and shareholders or the public may require.

(c)  Sequestration of voting securities.  In any case where a person has acquired or is proposing to acquire any voting securities in violation of Article 16A of the Insurance Code or any rule, regulation or order issued by the Commissioner hereunder, the district court of Oklahoma County may, on such notice as the court deems appropriate, upon the application of the insurer or the Commissioner, seize or sequester any voting securities of the insurer owned directly or indirectly by such person, and issue such order with respect thereto as may be appropriate to effectuate the provisions of Article 16A of the Insurance Code.  Notwithstanding any other provisions of law, for the purposes of Article 16A of the Insurance Code the sites of the ownership of the securities of domestic insurers shall be deemed to be in this state.

Added by Laws 1992, c. 178, § 7, eff. Sept. 1, 1992.

§36-1658.2.  Failure to file - Unlawful transactions or investments - False statements or reports - Penalties - Cease and desist orders - Criminal prosection.

A.  Any insurer failing, without just cause, to file any registration statement, summary, or other information as required in Article 16A of the Insurance Code shall be required, after notice and opportunity for hearing, to pay a penalty of Two Hundred Dollars ($200.00) for each day's delay, to be recovered by the Insurance Commissioner and the penalty so recovered shall be paid into the General Revenue Fund of this state.  The maximum penalty under this section shall be Twenty Thousand Dollars ($20,000.00).  The Commissioner may reduce the penalty if the insurer demonstrates to the Commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

B.  Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to Section 1654 or subsection (e) of Section 1655 of this title, or which violate Article 16A of the Insurance Code, shall pay, in their individual capacity, a civil forfeiture of not more than Five Thousand Dollars ($5,000.00) per violation, after notice and opportunity for hearing before the Commissioner.  In determining the amount of the civil forfeiture, the Commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

C.  Whenever it appears to the Commissioner that any insurer subject to Article 16A of the Insurance Code or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract which is subject to Section 1655 of this title and which would not have been approved had such approval been requested, the Commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract.  After notice and opportunity for hearing, the Commissioner may also order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors or the public.

D.  Whenever it appears to the Commissioner that any insurer or any director, officer, employee or agent thereof has committed a willful violation of Article 16A of the Insurance Code, the Commissioner may submit such information to the district attorney for Oklahoma County for appropriate action.  Any insurer which willfully violates Article 16A of the Insurance Code may be fined not more than Fifty Thousand Dollars ($50,000.00).  Any individual convicted of willfully violating a provision of Article 16A of the Insurance Code may be fined in the individual capacity of such person not more than Twenty-five Thousand Dollars ($25,000.00) or be imprisoned for not more than three (3) years or be subject to both such fine and imprisonment.

E.  Any officer, director or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the Commissioner in the performance of his or her duties under Article 16A of the Insurance Code, upon conviction thereof, shall be imprisoned for not more than three (3) years or fined Twenty-five Thousand Dollars ($25,000.00) or be subject to both such fine and imprisonment.  Any fines imposed shall be paid by the officer, director or employee in the individual capacity of such person.

Added by Laws 1992, c. 178, § 8, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 418, § 89, eff. Nov. 1, 1997.

NOTE:  Laws 1997, c. 133, § 448 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 448 from July 1, 1998, to July 1, 1999.

§36-1659.  Repealed by Laws 1992, c. 178, § 41, eff. Sept. 1, 1992.

§36-1659.1.  Violations threatening insolvency of domestic insurer - Possession taken by Commissioner.

Whenever it appears to the Commissioner that any person has committed a violation of Article 16A of the Insurance Code which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders or the public, then the Commissioner may proceed as provided in Section 1901 et seq. of Title 36 of the Oklahoma Statutes to take possession of the property of such domestic insurer and to conduct the business thereof.

Added by Laws 1992, c. 178, § 9, eff. Sept. 1, 1992.

§36-1659.2.  Recovery of distributions by receiver - Liability.

(a)  If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, (i) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or (ii) any payment in the form of a bonus, termination settlement or extraordinary lump-sum salary adjustment made by the insurer or its subsidiary or subsidiaries to a director, officer or employee, where the distribution or payment pursuant to (i) or (ii) is made at any time during the one (1) year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c) and (d) of this section.

(b)  No such distribution shall be recoverable if the parent or affiliate shows that when paid such distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that such distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c)  Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) of this section such person received.  Any person who otherwise controlled the insurer at the time such distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately.  If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d)  The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e)  To the extent that any person liable under subsection (c) of this section is insolvent or otherwise fails to pay claims due from it pursuant to such subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from such parent corporation or holding company or person who otherwise controlled it.

Added by Laws 1992, c. 178, § 10, eff. Sept. 1, 1992.

§36-1659.3.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§361660.  Powers, remedies, procedures and penalties as additional.

The powers, remedies, procedures and penalties provided in this act shall be in addition to, and not in limitation of, any other powers, remedies, procedures and penalties provided by law.

Laws 1970, c. 166, § 10, emerg. eff. April 9, 1970.

§361661.  State Insurance Commissioner Revolving Fund.

The initial fee for registration required by the provisions of Section 1654 of this title shall be Two Hundred Fifty Dollars ($250.00) and an additional fee of One Hundred Dollars ($100.00) shall be payable on May 1 of each calendar year thereafter so long as such registration continues.  All monies collected by the Commissioner from the fees herein provided for shall be deposited, upon receipt, with the State Treasurer, who shall place the same to the credit of the State Insurance Commissioner Revolving Fund, under and subject exclusively to the control of the Commissioner for the purpose of fulfilling and accomplishing the conditions and purposes of this act.

Laws 1970, c. 166, § 11, emerg. eff. April 9, 1970; Laws 1984, c. 215, § 5, operative June 30, 1984; Laws 1992, c. 178, § 12, eff. Sept. 1, 1992.

§361662.  Inconsistent laws  Antitrust laws.

All laws and parts of laws of this state inconsistent with this act are hereby superseded with respect to matters covered by this act. Provided, however, nothing in this act shall exclude an insurance holding company from the state antitrust laws.

Laws 1970, c. 166, § 12, emerg. eff. April 9, 1970.

§36-1671.  Short title.

Sections 13 through 19 of this act may be cited as the "Business Transacted with Producer Controlled Insurer Act".

Added by Laws 1992, c. 178, § 13, eff. Sept. 1, 1992.

§36-1672.  Definitions.

As used in the Business Transacted with Producer Controlled Insurer Act:

1.  "Accredited State" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners (NAIC);

2.  "Control" or "Controlled" has the meaning ascribed in subsection (c) of Section 1651 of Title 36 of the Oklahoma Statutes;

3.  "Controlled Insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer;

4.  "Controlling Producer" means a producer who, directly or indirectly, controls an insurer;

5.  "Licensed Insurer" or "Insurer" means any person, firm, association or corporation duly licensed to transact a property/casualty insurance business in this state.  The following, inter alia, are not licensed insurers for the purposes of this act:

a. all risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, Pub. L. No. 99-499,100 Stat. 1613 (1986) and the Risk Retention Act, 15 U.S.C. Section 3901 et seq. (1982 & Supp. 1986) and Section 6451 et seq. of Title 36 of the Oklahoma Statutes,

b. all residual market pools and joint underwriting authorities or associations, and

c. all captive insurers.  For the purposes of the Business Transacted with Producer Controlled Insurer Act, captive insurers are insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and/or group members and their affiliates; and

6.  "Producer" means an insurance broker or brokers or any other person, firm, association or corporation, when, for any compensation, commission or other thing of value, such person, firm, association or corporation acts or aids in any manner in soliciting, negotiating or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association or corporation.

Added by Laws 1992, c. 178, § 14, eff. Sept. 1, 1992.

§36-1673.  Applicability of Act.

The Business Transacted with Producer Controlled Insurer Act shall apply to licensed insurers as defined in Section 14 of this act, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law.  All provisions of Article 16A of the Insurance Code, to the extent they are not superseded by this act, shall continue to apply to all parties within holding company systems subject to this act.

Added by Laws 1992, c. 178, § 15, eff. Sept. 1, 1992.

§36-1674.   Required contract provisions - Producers and insurers affected - Audit Committees - Reporting requirements.

A.  Applicability of section.

1.  The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent (5%) of the admitted assets of the controlled insurer, as reported in the controlled insurers' quarterly statement filed as of September 30 of the prior year.

2.  Notwithstanding paragraph 1 of this subsection, the provisions of this section shall not apply if:

a. the controlling producer:

(1) places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance, and

(2) accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds, and

b. the controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

B.  Required contract provisions.  A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

1.  The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer.  The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

2.  The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling producer;

3.  The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis.  The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety (90) days after the effective date of any policy placed with the controlled insurer under this contract;

4.  All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable.  However, funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction;

5.  The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

6.  The contract shall not be assigned in whole or in part by the controlling producer;

7.  The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks.  The controlling producer shall adhere to the standards, rules, procedures, rates and conditions.  The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

8.  The rate and terms of the controlling producer's commissions, charges or other fees and the purposes for those charges or fees.  The rates of the commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers.  For purposes of this paragraph and paragraph 7 of this subsection, examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

9.  If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five (5) years after the premiums on liability insurance are earned and at least one (1) year after the premiums are earned on any other insurance.  In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection C of this section;

10.  A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings.  The insurer may establish a different limit for each line or subline of business.  The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached.  The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

11.  The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts of percentages that may be reinsured and commission schedules.

C.  Audit Committee.  Every controlled insurer shall have an Audit Committee of the Board of Directors composed of independent directors.  The Audit Committee shall annually meet with management, the insurer's licensed public accountant or a certified public accountant holding a permit to practice in this state and an independent casualty actuary or other independent loss reserve specialist acceptable to the Commissioner to review the adequacy of the insurer's loss reserves.

D.  Reporting requirements.

1.  In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the Commissioner an opinion of an independent casualty actuary, or such other independent loss reserve specialist acceptable to the Commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including incurred but not reported losses, on business placed by the producer; and

2.  The controlled insurer shall annually report to the Commissioner the amount of commissions paid to the producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

Added by Laws 1992, c. 178, § 16, eff. Sept. 1, 1992.

§36-1675.  Notice to insured.

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer, except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

Added by Laws 1992, c. 178, § 17, eff. Sept. 1, 1992.

§36-1676.  Powers of Commissioner or receiver - Civil actions.

A.  1.  If the Commissioner believes that the controlling producer or any other person has not materially complied with the Business Transacted with Producer Controlled Insurer Act, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the Commissioner may order the controlling producer to cease placing business with the controlled insurer; and

2.  If it was found that because of such material noncompliance that the controlled insurer or any policyholder thereof has suffered any loss or damage, the Commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

B.  If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to Section 1903 of Title 36 of the Oklahoma Statutes, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this act, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

C.  Nothing contained in this section shall affect the right of the Commissioner to impose any other penalties provided for in the Insurance Code.

D.  Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.

Added by Laws 1992, c. 178, § 18, eff. Sept. 1, 1992.

§36-1677.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§361701.  Deposits of insurers.

The State Treasurer of Oklahoma shall accept and hold in trust, when made through the Insurance Commissioner, deposits of securities or funds by insurers as follows:

1.  Deposits required for authority to transact insurance in Oklahoma.

2.  Deposits of domestic, foreign, or alien insurers when made pursuant to the laws of other states, provinces, and countries as prerequisite for authority to transact insurance in such state, province, or country.

3.  Deposits in such additional amounts as are permitted to be made by Section 1706 of this article.

Laws 1957, p. 291, § 1701.

§361702.  Purpose of deposits.

Such deposits shall be held as follows:

1.  When the deposit is required for authority to transact insurance in Oklahoma the deposit shall be held for the protection of all the insurer's policyholders and/or creditors within the United States.

2.  When the deposit is required pursuant to the laws of another state, province, or country, the deposit shall be held for such purposes as is required by such laws, and as specified by the Insurance Commissioner at the time the deposit is made.

3.  When the deposit is required pursuant to the retaliatory provision, Section 630 of Article 6 (Authorization of Insurers and General Requirements Article), the deposit shall be held for purposes as specified in the Insurance Commissioner's order requiring the deposit.

Laws 1957, p. 291, § 1702; Laws 1969, c. 122, § 1, emerg. eff. April 3, 1969.

§361703.  Assets eligible for deposit.

A.  All such deposits required for authority to transact insurance business in Oklahoma shall consist of cash, negotiable, transferable certificates of deposit issued by solvent insured banks, savings and loan associations, and trust companies in Oklahoma, or a combination of the foregoing and the securities described in the following sections of Article 16 of this Code: Sections 1607, 1608, 1609 and 1620.

B.  All such deposits required pursuant to the laws of another state, province, or country, or pursuant to the retaliatory provision of Section 628 of this title, shall consist of such assets as are required or permitted by such laws, or as required pursuant to such retaliatory provision.

Amended by Laws 1986, c. 251, § 27, eff. Nov. 1, 1986; Laws 1987, c. 175, § 19, eff. Nov. 1, 1987.  Amended by Laws 1990, c. 297, § 2, eff. Sept. 1, 1990.

§361704.  Trust companies as depositaries.

A.  Upon request of the insurer, the State Treasurer may designate any solvent trust company or other solvent financial institution having trust powers domiciled in this State as the treasurer's depositary to receive and hold any such deposit.  Any such deposit so held shall be at the expense of the insurer.

B.  The State of Oklahoma shall be responsible for the safekeeping and return of all funds and securities deposited pursuant to this Code with the State Treasurer or in any depositary so designated by him.

Laws 1957, p. 292, § 1704.

§361705.  Rights of insurer during solvency.

So long as the insurer remains solvent and complies with this Code it may:

1.  Demand, receive, sue for and recover the income from the securities or cash deposited;

2.  Exchange and substitute for the deposited cash or securities, or any part thereof, cash or eligible securities of equivalent or greater value; and

3.  Inspect, at reasonable times, any such deposit.

Laws 1957, p. 292, § 1705.

§361706.  Excess deposits.

An insurer may so deposit cash or eligible securities in an amount exceeding its deposit required or otherwise permitted under this Code, for the purpose of absorbing fluctuations in the value of securities held in its deposit, and to facilitate the exchange and substitution of securities deposited.  During the solvency of the insurer any such excess deposit or part thereof shall be released to the insurer upon its request.  During the insolvency of the insurer such excess deposit shall be released only as provided in Section 1707 of this article.

Amended by Laws 1985, c. 328, § 11, emerg. eff. July 29, 1985.

§361707.  Release of deposits.

Any deposit made in this state under this Code shall be released and returned:

1.  To the insurer upon extinguishment by reinsurance or otherwise of substantially all liability of the insurer for the security of which the deposit is held;

2.  To the insurer to the extent such deposit is in excess of the amount required; or

3.  Upon proper order of a court of competent jurisdiction to the receiver, conservator, rehabilitator or liquidator of the insurer, or to any other properly designated official or officials who succeed to the management and control of the insurer's assets.

Laws 1957, p. 292, § 1707.

§361708.  Release only on order.

No such release of deposited funds shall be made except upon application to and the written order of the Insurance Commissioner. The Insurance Commissioner shall have no liability for any such release of any such deposit or part thereof so made by it in good faith.

Laws 1957, p. 292, § 1708.

§361709.  Deposit not subject to levy.

No judgment creditor or other claimant of an insurer shall levy upon any deposit held pursuant to this Code, or upon any part thereof; except, that such levy may be permitted if so specified in the Insurance Commissioner's order requiring the deposit pursuant to the retaliatory provision, Section 630 of Article 6 (Authorization of Insurers and General Requirements).

Laws 1957, p. 293, § 1709.

§361801.  Legislative findings and purposes.

A.  The Legislature finds that:

1.  Existing provisions of law and present procedures are sometimes not adequate nor appropriate under all circumstances inorder to remedy the financial condition and the management of certain insurers;

2.  Present laws are not adequate for the rehabilitation of insurers who voluntarily requestrehabilitation;

3.  A void exists in the laws with respect to those insurers most susceptible to rehabilitation or the regaining of solvency;

4.  The placing of an insurer in receivership often destroys or diminishes, or is likely to destroy ordiminish, one or more of the following values or assets:

a.  the value of the insurance account or inforce business of the insurer,

b.  the value of the insurer as a going concern,

c.  the value of its agency force, and

d.  the value of other of its assets;

5.  Such values and assets should be preserved if the circumstances of the insurer's financial condition warrant an attempt to conserve or rehabilitate such insurer and such rehabilitation or conservation is otherwise feasible;

6.  In the event receivership ultimately becomes necessary, preliminary supervision and conservatorship is preventive of a dissipation of assets and will thus benefit policyholders, creditors and owners;

7.  Insurer delinquency, or the state's inability to properly proceed in a threatened delinquency, directly or indirectly affects other insurers by creating a lack of public confidence in insurance and in insurance companies and are destructive of public confidence in the capacity of the state to regulate insurers, and these and other harmful results of insurer delinquency are properly minimized by a further enactment designed to protect and in aid of insureds, creditors and owners; and

8.  It is a proper concern of this state to attempt to correct or remedy insurer misconduct, ineptness or misfortune.

B.  It is the purpose of this act to:

1.  Provide for rehabilitation and conservation of insurers by authorizing and requiring the additional facility of supervision and conservatorship by the Insurance Commissioner, authorize action to resolve whether an attempt be made to rehabilitate and conserve an insurer, and avoid, if possible and feasible, the necessity of temporary or permanent receivership;

2.  Provide for protection of the assets of an insurer pending determination of whether or not an insurer can be successfully rehabilitated; and

3.  Provide a facility and direction for attempting the rehabilitation without immediate resort to the harsher remedy of receivership.

C.  The substance and procedure of this act is, therefore, declared to be the public policy of this state and necessary to the public welfare.  Such policy and welfare require the availability of the remedies provided by this law whenever circumstances warrant, and it is a condition of doing an insurance business in this state.

Laws 1975, c. 316, § 1, emerg. eff. June 12, 1975.

§36-1802.  Definitions.

As used in Article 18 of the Insurance Code, the following words and terms set forth below shall have the meanings ascribed to them unless the context otherwise indicates:

1.  "Commissioner" means the Insurance Commissioner of this state;

2.  "Insurer" is a person, organization, association or company, authorized or unauthorized, admitted or nonadmitted, acting as an insurer, or as principal or agent of an insurer, including any domestic, foreign or alien insurer, as defined in Article 6 of the Insurance Code, and including stock companies, reciprocals or insurance exchanges, Lloyds Associations, fraternal benefit societies, stipulated premium companies, and mutual companies of all kinds, including statewide mutual assessment corporations, local mutual aids, burial associations, county mutual insurance companies and farm mutual insurance companies, and health maintenance organizations;

3.  "Insolvent" or "insolvency" means any actual or threatened insurer delinquency including, but not limited to, any one or more of the following circumstances:

a. an insurer's required surplus or capital is impaired to an extent prohibited by law,

b. an insurer continues to write new business when it is not possessed of the surplus or capital required of it by law,

c. the business of any such insurer is being conducted fraudulently,

d. any such insurer attempts to dissolve or liquidate without first having made provisions, satisfactory to the Commissioner, for liabilities arising from policies of insurance issued by such insurer; or

e. the insurer has made investments in violation of the Insurance Code or has knowingly overvalued insurer's assets;

4.  "Exceeded its powers" includes, but is not limited to, the following circumstances:

a. an insurer's refusal to permit examination of its books, papers, accounts, records or affairs by the Commissioner, his or her deputy or duly-commissioned examiners; or if such insurer being organized in the State of Oklahoma removes from the state such books, papers, accounts or records necessary for an examination of such insurer,

b. an insurer's failure to promptly answer inquiries authorized by Section 1905(6) of this title,

c. an insurer's neglect or refusal to observe an order of the Commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital or surplus,

d. an insurer, without first obtaining written approval of the Commissioner, by contract or otherwise:

(1) totally reinsuring its entire outstanding business, or

(2) merging or consolidating substantially its entire property or business with another approved insurer, or

e. an insurer continuing to write business after its license has been revoked or suspended; and

5.  "Consent" means any agreement by the insurer to either supervision or conservatorship.

Added by Laws 1975, c. 316, § 2, emerg. eff. June 12, 1975.  Amended by Laws 2003, c. 197, § 56, eff. Nov. 1, 2003.

§361803.  Duties of Commissioner.

A.  The Insurance Commissioner shall, if there is substantial reason to believe that any insurer is insolvent, or if any insurer's condition is such as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or it has exceeded its powers, or it has failed to comply with the law, or if such insurer gives its consent:

1.  Notify the insurer of the Commissioner's determination;

2.  Furnish the insurer a written list of requirements to abate the Commissioner's determination; and

3.  If the Commissioner makes a further determination to supervise, notify the insurer that it is under supervision pursuant to this article.

B.  Such insurer shall comply with the lawful requirements of the Commissioner and, if placed under supervision, shall have ninety (90) days from the date of notice within which to comply with the requirements of the Commissioner unless the Commissioner designates a lesser or greater period of time or unless the Commissioner determines at any time during or after the ninety-day period of time that judicial or administrative proceedings should be initiated to place such insurer in conservation, rehabilitation or liquidation proceedings or other delinquency proceedings, pursuant to Articles 18 and 19 of this title.  If such insurer does not comply with such requirements, such supervision may continue until such requirements are remedied or until the Commissioner approves or completes pursuit of additional options as provided in the Insurance Code.

Added by Laws 1975, c. 316, § 3, emerg. eff. June 12, 1975.  Amended by Laws 1985, c. 328, § 12, emerg. eff. July 29, 1985; Laws 2002, c. 307, § 25, eff. Nov. 1, 2002.

NOTE:  A former § 1803 of this title was renumbered as § 1903 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361804.  Appointment of supervisor  Acts prohibited  Additional requirements.

A.  During any period of supervision, the Commissioner may appoint a supervisor for such insurer and provide that the insurer may not do any of the following things without the prior approval of the Commissioner or his supervisor:

1.  Dispose, convey or encumber any of its assets or its business in force;

2.  Withdraw funds from bank accounts;

3.  Lend funds;

4.  Invest funds;

5.  Transfer property;

6.  Incur any debt, obligation or liability;

7.  Merge or consolidate with another company; or

8.  Enter into any new reinsurance contract or treaty.

B.  In addition, the Commissioner may require of the insurer, the following:

1.  Periodic actuarial reviews;

2.  That the insurer limit or cease writing certain lines of insurance.

Amended by Laws 1986, c. 251, § 28, eff. Nov. 1, 1986.

§361805.  Appointment of conservator; duties.

A.  If, after notice and hearing, at the conclusion of the 90day period the Commissioner determines that the insurer has failed to comply with his lawful requirements, or upon consent of the insurer, he may appoint a conservator, who shall immediately:

1.  Take charge of such insurer and all of the property, books, records and effects;

2.  Conduct its business; and

3.  Take such other steps toward the removal of the causes and conditions which have necessitated such order, as the Commissioner may direct.

B.  During the pendency of conservatorship, the conservator shall make such reports as may be required by the Commissioner, and may:

1.  Take all necessary measures to preserve, protect and recover any assets or property of such insurer including claims or causes of action belonging to orwhich may be asserted by such insurer in his own name as conservator; and

2.  File, prosecute and defend any legal actions which have been filed, or which may thereafter be filed, by or against such insurer, as he deems necessary to protect all of the interested parties or any property affected thereby.  The conservator shall file all quarterly and annual reports required by the Oklahoma Insurance Code and in the same manner as the insurer.

C.  If upon appointment of a conservator or at any time during the pendency of such conservatorship it appears that the insurer can best be protected by reinsuring the same, the conservator may, with the approval of the Commissioner, after appraisal of all assets of the insurer:

1.  Reinsure all or part of such insurer's policies or certificates of insurance with any solvent insurers authorized to transact business in this state; and

2.  To the extent that such insurer is possessed of reserves attributable to such policies or certificates of insurance, transfer to the reinsuring company such reserves or any portion thereof as may be required to consummate the reinsurance of such policies, which transfer of reserves shall not be deemed a preference of creditors.

D.  If the Commissioner is satisfied that the insurer is not in condition to continue business in the interest of its policy or certificate holders, under the conservator, the Commissioner shall apply to the appropriate court for an order appointing him as receiver for the insurer, under the provisions of Article 18 of this title.  It shall be in the discretion of the Commissioner to determine whether or not he will operate the insurance company through a conservator, as provided above, or apply for an order appointing him receiver.

E.  The cost incident to the supervisor's and conservator's service shall be fixed by the Commissioner and paid from the assets and funds of the insurer as the Commissioner may determine.  The cost of the supervisor's or conservator's service must be reasonable under the circumstances and shall continue no longer than necessary to preserve the assets of the insurer, certificate holders and the policyholders.  All legal work required under this act shall be performed by the Commissioner, his employees or special attorneys employed by the Commissioner.  The cost of such attorneys' services must be reasonable under the circumstances and shall be paid from the assets and funds of the insurer to the Commissioner.

F.  The supervision or conservation may continue until the Commissioner (1) feels certain that the insurer has corrected any deficiencies that caused the supervision or conservation, or (2) a receivership has been granted by the Court.

Amended by Laws 1985, c. 328, § 13, emerg. eff. July 29, 1985.

§36-1806.  Limitation on appointments.

A.  The Insurance Commissioner is hereby prohibited from appointing as supervisor or conservator during any period of supervision or conservatorship:

1.  Any current or former officer, director, or employee of the insurer; and

2.  Any person who is related to the Commissioner within the third degree of consanguinity or affinity.

B.  The Commissioner is hereby prohibited from appointing as attorney for the insurer during any period of supervision or conservatorship:

1.  Any current or former officer, director, or employee of the insurer; and

2.  Any person who is related to the Commissioner within the third degree of consanguinity or affinity.

Laws 1975, c. 316, § 6, emerg. eff. June 12, 1975.  Amended by Laws 2000, c. 197, § 1, eff. Nov. 1, 2000.

§361807.  Foreign or alien insurers.

A.  In the event that the Commissioner makes any of the findings provided for in Section 3 of this act concerning any foreign or alien insurer or finds that any such insurer is not possessed of the minimum surplus or capital required by the Insurance Code of this state for similar type domestic companies, or if a conservator, rehabilitator, receiver or liquidator has been appointed in the state of domicile, or if the insurer gives its consent, the Commissioner shall have the same power and jurisdiction to appoint a supervisor or conservator as to the assets of such insurer located in this state as provided herein for domestic insurance companies.

B.  In the event that any such insurer shall fail to comply with the provisions of Section 4 of this act with respect to any of its assets or policies located within this state during any 90day period of supervision, such act or violation shall constitute sufficient grounds for the immediate revocation of its certificate of authority to do business in this state and for the immediate appointment of a conservator to take charge of its assets located within this state.

C.  Any supervisor or conservator appointed with respect to assets located in this state belonging to a foreign or alien insurer shall have all of the power and authority provided for in Section 5 of this act with respect to such assets located in this state and, in addition, may reinsure all or any part of such insurer's policyholders or certificate holders located within this state with insurers authorized to transact business in this state and may transfer to the reinsuring company, as reserve funds, assets or any portion thereof in his possession as may be required to consummate the reinsurance of such policies and any of such assets transferred as reserve funds shall not be deemed a preference of creditors.

Laws 1975, c. 316, § 7, emerg. eff. June 12, 1975.

§361808.  Review of actions.

During the period of supervision or conservatorship, the insurer may request the Commissioner to review an action taken or proposed to be taken by the supervisor or conservator, specifying wherein the action complained of is believed not to be in the best interest of the insurer, and such request shall stay the action specified pending review of such action by the Commissioner whose decision shall be final, subject to judicial review under the Administrative Procedures Act.

Laws 1975, c. 316, § 8, emerg. eff. June 12, 1975.

§361809.  Venue.

A.  Except for causes of action based upon terms of any insurance policy issued by an insurer placed in conservatorship, any action filed against such insurer or its conservator during such conservatorship shall be filed in district court of Oklahoma County, Oklahoma.

B.  The conservator for such insurer may file suit in district court of Oklahoma County, Oklahoma, against any person for the purpose of preserving, protecting or recovering any assets or property of such insurer, including claims or causes of action belonging to or which may be asserted by such insurer.

C.  Nothing in this act shall be construed as authorizing the staying of litigation against the insurer.

Laws 1975, c. 316, § 9, emerg. eff. June 12, 1975.

§361810.  Rehabilitation.

A conservator shall serve for such time as is necessary to accomplish the purposes of conservatorship under this act.  If rehabilitated, the insurer shall be returned to the management or new management under such conditions as determined by the Commissioner.

Laws 1975, c. 316, § 10, emerg. eff. June 12, 1975.

§361811.  Proceedings.

If the Commissioner decides to proceed under this act, the sequence of steps and proceedings shall be as set forth herein.  In regard to insurer delinquencies or suspected delinquencies, however, the Commissioner may proceed and administer either under this act or under any other applicable law, or both.

Laws 1975, c. 316, § 11, emerg. eff. June 12, 1975.

§36-1812.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-1901.  Definitions.

For the purpose of Article 19 of the Insurance Code:

1.  "Impairment" or "insolvency."  The capital of a stock insurer, or limited stock life, accident and health insurer, the net assets of a Lloyds association, or the surplus of a mutual or reciprocal insurer, shall be deemed to be impaired and the insurer shall be deemed to be insolvent, when such insurer shall not be possessed of assets at least equal to all liabilities and required reserves together with its total issued and outstanding capital stock if a stock insurer, the net assets if a Lloyds association, or the minimum surplus if a mutual or reciprocal insurer required by this code to be maintained for the kind or kinds of insurance it is then authorized to transact.

2.  "Insurer" means any person, firm, corporation, health maintenance organizations, association or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization or conservation by the Insurance Commissioner or the equivalent insurance supervisory official of another state.

3.  "Delinquency proceeding" means any proceeding commenced against an insurer pursuant to this article for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer.

4.  "State" means any state of the United States and also the District of Columbia, Alaska, Hawaii, and Puerto Rico.

5.  "Foreign country" means territory not in any state.

6.  "Domiciliary state" means the state in which an insurer is incorporated or organized, or in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and any such insurer is deemed to be domiciled in such state.

7.  "Ancillary state" means any state other than a domiciliary state.

8.  "Reciprocal state" means any state other than this state in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in Section 1921 of this title, are in force, including the provisions requiring that the Insurance Commissioner or equivalent insurance supervisory official be the receiver of a delinquent insurer.

9.  "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby.  Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

10.  "Preferred claim" means any claim with respect to which the law of the state or of the United States accords priority of payments from the general assets of the insurer.

11.  "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

12.  "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claim or claims against general assets. The term also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

13.  "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require.

Added by Laws 1957, p. 293, § 1801, operative July 1, 1957.  Renumbered from Title 36, § 1801 by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 2003, c. 197, § 57, eff. Nov. 1, 2003.

§361902.  Delinquency proceedings - Jurisdiction - Arbitration - Venue - Appeal.

A.  The district court is vested with exclusive original jurisdiction of delinquency proceedings pursuant to the provisions of this article, and is authorized to make all necessary and proper orders to carry out the purposes of this article.

B.  Except as to claims against the estate, nothing in this article shall deprive a party in interest of any contractual right to pursue arbitration of any dispute under any law.  Where an insurer subject to this article is a party to an arbitration proceeding, the venue of such arbitration proceeding shall be in Oklahoma County.

C.  In addition to grounds otherwise provided by law, the following persons are subject to the personal jurisdiction of the district court:

1.  Current and former agents and brokers of the insurer;

2.  Policy holders and reinsurers of the insurer;

3.  Current and former officers, directors, managers, trustees, organizers, promoters, and any other persons in control of the insurer; and

4.  Any third party administrator for an insurer and any person that maintains information for an insurer.

D.  Notwithstanding any other provision in this article, this section shall not confer jurisdiction on the district court to resolve coverage disputes between guaranty associations and those asserting claims against an association resulting from the initiation of a delinquency proceeding under this article except to the extent that the guaranty association has otherwise expressly consented to such jurisdiction pursuant to a plan of rehabilitation or liquidation that resolves its obligations to covered policyholders.

E.  The determination of any dispute with respect to the statutory obligations of any guaranty association by a court or administrative agency or body with jurisdiction in the state of domicile of the guaranty association shall be binding and conclusive as to the parties in a delinquency proceeding initiated in the district court, including, without limitation, the policyholders of the insurer.

F.  The venue of delinquency proceedings against any insurer shall be in Oklahoma County.

G.  No person other than the Insurance Commissioner, his attorney, or the Attorney General representing the Insurance Commissioner shall appear in the courts of this state requesting the appointment of a receiver or otherwise commence delinquency proceedings to take over, liquidate, rehabilitate, reorganize, or conserve an insurer and no court shall entertain a petition for the commencement of such proceedings unless the same has been filed in the name of the state on the relation of the Insurance Commissioner.

H.  An appeal shall lie to the Supreme Court from an order granting or refusing rehabilitation, liquidation, or conservation, and from every other order in delinquency proceedings having the character of a final order as to the particular portion of the proceedings embraced therein.

Added by laws 1957, p. 294, § 1802.  Renumbered from § 1802 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 1983, c. 68, § 11, eff. Nov. 1, 1983; Laws 1999, c. 333, § 2, eff. July 1, 1999.

§361903.  Commencement of delinquency proceedings.

The Insurance Commissioner shall commence any such proceeding, his attorney or the Attorney General representing him, by an application to the court for an order directing the insurer to show cause why the Insurance Commissioner should not have the relief prayed for.  On the return of such order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of policyholders, creditors, stockholders, members, subscribers, or the public may require.

Laws 1957, p. 294, § 1803; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361904.  Injunctions.

A.  Upon application by the Insurance Commissioner for such an order to show cause, or at any time thereafter, the court may without notice issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents and all other persons for the transaction of its business or the waste or disposition of its property until the further order of the court.

B.  The court may at any time during a proceeding under this article issue such other injunctions or orders as may be deemed necessary to prevent interference with the Insurance Commissioner or the proceedings, or waste of the assets of the insurer, or the commencement or prosecution of any actions, or the obtaining of preferences, judgments, attachments or other liens, or the making of any levy against the insurer or against its assets or any part thereof.

C.  Notwithstanding any other provision of law, no bond shall be required of the Insurance Commissioner as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

D.  Nothing in this section shall deprive a party in interest of any contractual right to pursue arbitration of any dispute under any law, and venue shall be as provided in subsection B of Section 1902 of this title.

Added by Laws 1957, p. 294, § 1804.  Renumbered from § 1804 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 1999, c. 333, § 3, eff. July 1, 1999.

§36-1905.  Grounds for rehabilitation of domestic insurers.

The Insurance Commissioner may apply to the court for an order appointing the Commissioner as receiver of and directing the Commissioner to rehabilitate a domestic insurer upon one or more of the following grounds.  That the insurer:

1.  Is impaired or insolvent.

2.  Is in a condition such that the continued operation would be hazardous to the policyholders, the creditors of the insurer, or the general public.

3.  Has refused to submit its books, records, accounts or affairs to reasonable examination by the Insurance Commissioner.

4.  Has failed to comply with an order of the Insurance Commissioner to make good an impairment of capital or surplus or both.

5.  Has transferred or attempted to transfer substantially its entire property or business, or has entered into any transaction the effect of which is to merge substantially its entire property or business in that of any other insurer without having first obtained the written approval of the Insurance Commissioner.

6.  Has willfully violated its charter or any law of this state.

7.  Has an officer, director, or manager who has refused to be examined under oath concerning its affairs, for which purpose the Insurance Commissioner is hereby authorized to conduct and to enforce by all appropriate and available means any such examination under oath in any other state or territory of the United States, in which any such officer, director, or manager may then presently be, to the full extent permitted by the laws of such other state or territory, this special authorization considered.

8.  Has been the subject of an application for the appointment of a receiver, trustee, custodian, or sequestrator of the insurer or its property otherwise pursuant to the provisions of this code, but only if such appointment has been made or is imminent and its effect is or would be to oust the courts of this state of jurisdiction hereunder.

9.  Has consented to such an order through a majority of its directors, stockholders, members or subscribers.

10.  Has failed to pay a final judgment rendered against it in this state upon any insurance contract issued or assumed by it, within thirty (30) days after the judgment became final or within thirty (30) days after the time for taking an appeal has expired, or within thirty (30) days after dismissal of an appeal before final termination, whichever date is the later.

Added by Laws 1957, p. 295, § 1805.  Renumbered from § 1805 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 2001, c. 363, § 15, eff. July 1, 2001.

§361906.  Grounds for liquidation.

The Insurance Commissioner may apply to the court for an order appointing the Commissioner as receiver (if the appointment of the Commissioner as receiver shall not be then in effect) and directing the Commissioner to liquidate the business of a domestic insurer, foreign or of the United States branch of an alien insurer having trusteed assets in this State, regardless of whether or not there has been a prior order directing the Commissioner to rehabilitate such insurer, upon any grounds specified in Section 1905 of this title, or if such insurer:

1.  Has ceased transacting business for a period of one (1) year, or

2.  Is an insolvent insurer and has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian, or sequestrator under any law except this Code.

3.  Has failed, if a domestic insurer, to obtain from the Insurance Commissioner a certificate of authority to transact a business of insurance in Oklahoma for one of the immediately preceding five (5) years.

Added by Laws 1957, p. 295, § 1806.  Renumbered from § 1806 of this title by Laws 1967, c. 212, § 1, emerg. eff. May 1, 1967.  Amended by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975; Laws 2001, c. 363, § 16, eff. July 1, 2001.

§361907.  Grounds for conservation of foreign insurers.

The Insurance Commissioner may apply to the court for an order appointing him as receiver or ancillary receiver, and directing him to conserve the assets within this state of a foreign insurer upon any of the following grounds:

1.  Upon any of the grounds specified in sections 1805 or 1806 of this article, or

2.  Upon the ground that its property has been sequestrated in its domiciliary sovereignty or in any other sovereignty.

Laws 1957, p. 295, § 1807; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361908.  Grounds for conservation of alien insurers.

The Insurance Commissioner may apply to the court for an order appointing him as receiver or ancillary receiver, and directing him to conserve the assets within this state of any alien insurer upon any of the following grounds:

1.  Upon any of the grounds specified in sections 1805 or 1806 of this article.

2.  Upon the ground that the insurer has failed to comply, within the time designated by the Insurance Commissioner, with an order made by him to make good an impairment of its trusteed funds, or

3.  Upon the ground that the property of the insurer has been sequestrated in its domiciliary sovereignty or elsewhere.

Laws 1957, p. 295, § 1808; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361909.  Grounds for ancillary liquidation of foreign insurers.

The Insurance Commissioner may apply to the court for an order appointing him as ancillary receiver of and directing him to liquidate the business of a foreign insurer having assets, business, or claims in this state upon the appointment in the domiciliary state of such insurer of a receiver, liquidator, conservator, rehabilitator or other officer by whatever name called for the purpose of liquidating the business of such insurer.

Laws 1957, p. 296, § 1809; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361910.  Order of rehabilitation; termination.

A.  An order to rehabilitate a domestic insurer shall direct the Insurance Commissioner forthwith to take possession of the property of the insurer and to conduct the business thereof, and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary as the court may direct.

B.  If at any time the Insurance Commissioner deems that further efforts to rehabilitate the insurer would be useless, he may apply to the court for an order of liquidation.

C.  The Insurance Commissioner, or any interested person upon due notice to the Insurance Commissioner, at any time may apply to the court for an order terminating the rehabilitation proceedings and permitting the insurer to resume possession of its property and the conduct of its business, but no such order shall be granted except when, after a full hearing, the court has determined that the purposes of the proceeding have been fully accomplished.  Laws 1957 P. 296, Sec. 1810. Renumbered by Laws 1975, c. 316, Sec. 12.  Emer. Eff. June 12, 1975.

Laws 1957, p. 296, § 1809; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361911.  Order of liquidation of domestic insurers.

A.  An order to liquidate the business of a domestic insurer shall direct the Insurance Commissioner forthwith to take possession of the property of the insurer, to liquidate its business, to deal with the insurer's property and business in his own name as Insurance Commissioner or in the name of the insurer, as the court may direct, and to give notice to all creditors who may have claims against the insurer to present such claims.

B.  The Insurance Commissioner may apply for and secure an order dissolving the corporate existence of a domestic insurer upon his application for an order of liquidation of such insurer or at any time after such order has been granted.

Laws 1957, p. 296, § 1811; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361912.  Order of liquidation of alien insurers.

An order to liquidate the business of a United States branch of an alien insurer having trusteed assets in this state shall be in the same terms as those prescribed for domestic insurers, save and except only that the assets of the business of such United States branch shall be the only assets included therein.

Laws 1957, p. 296, § 1812; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361913.  Order of conservation or ancillary liquidation of foreign or alien insurers.

A.  An order to conserve the assets of a foreign or alien insurer shall require the Insurance Commissioner forthwith to take possession of the property of the insurer within this state and to conserve it, subject to the further direction of the court.

B.  An order to liquidate the assets in this state of a foreign insurer shall require the Insurance Commissioner forthwith to take possession of the property of the insurer within this state and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver, as provided in this article.

Laws 1957, p. 296, § 1813; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§36-1914.  Conduct of delinquency proceedings against domestic and alien insurers - Limitations on power of Commissioner - Conflict of interest.

A.  Whenever under this article of this title a receiver is to be appointed in delinquency proceedings for a domestic or alien insurer, the court shall appoint the Insurance Commissioner as the receiver.  The court shall order the Insurance Commissioner forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

B.  As domiciliary receiver, the Insurance Commissioner shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer, wherever located, as of the date of entry of the order directing the Commissioner to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this state, and the Commissioner shall have the right to recover the same and reduce the same to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are herein prescribed for ancillary receivers appointed in this state as to assets located in this state.

C.  The recording of a certified copy of the order directing possession to be taken in the office of the county clerk of the county where the proceedings are pending shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly recorded or filed.

D.  The Insurance Commissioner as domiciliary receiver shall be responsible for the proper administration of all assets coming into the Commissioner's possession or control.  The court may at any time require a bond from the Commissioner or any assistants or deputies if deemed desirable for the protection of the assets.

E.  Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by this article for the purpose of rehabilitating, liquidating, or conserving the affairs or assets of the insurer.

F.  1.  In connection with delinquency proceedings, the Insurance Commissioner may appoint one or more assistant commissioners to act for the Commissioner and may employ such counsel, clerks, and assistants as are deemed necessary.  The compensation of the assistant commissioners, counsel, clerks, or deputies and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer.  Within the limits of duties imposed upon them, assistant commissioners shall possess all the powers given to the receiver and, in the exercise of those powers, shall be subject to all of the duties, powers, and limitations imposed upon the receiver with respect to such proceedings.

2.  The Commissioner, as receiver, is prohibited from appointing any person who is related to the Commissioner within the third degree of consanguinity or affinity.  Any appointment in violation of this paragraph is void.

3.  The Commissioner, as receiver, is prohibited from entering into any contract with any person who is related to the Commissioner within the third degree of consanguinity or affinity.  Any contract in violation of this paragraph is void.

Added by Laws 1957, p. 296, § 1814.  Renumbered from § 1814 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 2000, c. 197, § 2, eff. Nov. 1, 2000.

§361915.  Conduct of delinquency proceedings against foreign insurers.

A.  Whenever under this article an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the Insurance Commissioner as ancillary receiver.  The Insurance Commissioner shall file a petition requesting the appointment on the grounds set forth in section 1809 of this article (1) if he finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver, or (2) if ten (10) or more persons resident in this state having claims against such insurer file a petition with the Insurance Commissioner requesting the appointment of such ancillary receiver.

B.  The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer located in this state, and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state.  He shall also be entitled to recover the other assets of the insurer located in this state, except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets.  The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expense of the proceedings.  All remaining assets he shall promptly transfer to the domiciliary receiver.  Subject to the foregoing provisions, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this state.

C.  The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which he may be entitled under the laws of this state.

Laws 1957, p. 297, § 1815; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361916.  Claims of nonresidents against domestic insurers.

A.  In a delinquency proceeding begun in this state against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver.  All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

B.  Controverted claims belonging to claimants residing in reciprocal states may either (1) be proved in this state, or (2) if ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings.  In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in section 1817 of this article with respect to ancillary proceedings in this state, the final allowance of such claim by the court in the ancillary state shall be accepted in this state as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

Laws 1957, p. 298, § 1816; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361917.  Claims against foreign insurers.

A.  In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver.  All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

B.  Controverted claims belonging to claimants residing in this state may either (1) be proved in the domiciliary state as provided by the law of that state, or (2) if ancillary proceedings have been commenced in this state, be approved in those proceedings.  In the event that any such claimant elects to prove his claim in this state, he shall file his claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least forty days prior to the date set for hearing.  The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any.  If the domiciliary receiver within thirty (30) days after the giving of such notice shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this state involving adjudication of the claim.  The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

Laws 1957, p. 298, § 1817; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361918.  Proof of claims; notice; hearing.

A.  All claims against an insurer against which delinquency proceedings have been begun shall set forth in reasonable detail the amount of the claim, or the basis upon which such amount can be ascertained, the facts upon which the claim is based, and the priorities asserted, if any.  All such claims shall be verified by the affidavit of the claimant, or someone authorized to act on his behalf and having knowledge of the facts, and shall be supported by such documents as may be material thereto.

B.  All claims filed in this state shall be filed with the receiver, whether domiciliary or ancillary, in this state, on or before the last date for filing as specified in this article.

C.  Within ten (10) days of the receipt of any claim, or within such further period as the court may, for good cause shown; fix, the receiver shall report the claim to the court, specifying in such report his recommendation with respect to the action to be taken thereon.  Upon receipt of such report, the court shall fix a time for hearing the claim and shall direct that the claimant or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein.  All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

D.  At the hearing, all persons interested shall be entitled to appear and the court shall enter an order allowing, allowing in part, or disallowing the claim.  Any such order shall be deemed to be an appealable order.

Laws 1957, p. 298, § 1818; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361919.  Priority of certain claims.

A.  In a delinquency proceeding against an insurer domiciled in this state, claims owning to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state.  All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

B.  In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

C.  The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits.  If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

D.  The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.  If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this article or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amounts shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

Laws 1957, p. 299, § 1819; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361920.  Attachment and garnishment of assets.

During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceedings in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets.  Any lien obtained by any such action or proceeding within four (4) months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

Laws 1957, p. 299, § 1820; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361921.  Uniform insurers liquidation act.

A.  Paragraphs 1 to 13, inclusive, of section 1801 of this article, together with sections 1803, 1804, 1814 to 1820, inclusive, of this article constitute and may be referred to as the uniform insurers liquidation act.

B.  The uniform insurers liquidation act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.  To the extent that its provisions when applicable conflict with other provisions of this article the provisions of such act shall control.

Laws 1957, p. 299, § 1821; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361922.  Deposit of monies collected.

The monies collected by the Insurance Commissioner in a proceeding under this article shall be from time to time deposited in one or more state or national banks, savings banks, or trust companies, and in the case of the insolvency or voluntary or involuntary liquidation of any such depositary which is an institution organized and supervised under the laws of this state, such deposits shall be entitled to priority of payment on an equality with any other priority given by the banking laws of this state.  The Insurance Commissioner may in his discretion deposit such monies or any part thereof in a national bank or trust company as a trust fund.

Laws 1957, p. 300, § 1822; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361923.  Exemption of Commissioner from fees.

The Insurance Commissioner shall not be required to pay any fee to any public officer in this state for filing, recording, issuing a transcript or certificate or authenticating any paper or instrument pertaining to the exercise by the Insurance Commissioner of any of the powers or duties conferred upon him under this article, whether or not such paper or instrument be executed by the Insurance Commissioner or his assistants, deputies, employees or attorneys of record and whether or not it is connected with the commencement of any action or proceeding by or against the Insurance Commissioner, or with the subsequent conduct of such action or proceeding.

Laws 1957, p. 300, § 1823; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361924.  Borrowing on pledge of assets.

For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution of an insurer pursuant to this article, the Insurance Commissioner may, subject to the approval of the court, borrow money and execute, acknowledge and deliver notes or other evidences of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust, or hypothecation of any or all of the property, whether real, personal or mixed, of such insurer, and the Insurance Commissioner, subject to the approval of the court, shall have power to take any and all other action necessary and proper to consummate any such loan and to provide for the repayment thereof.  The Insurance Commissioner shall be under no obligation personally or in his official capacity to repay any loan made pursuant to this section.

Laws 1957, p. 300, § 1824; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361925.  Rights and liabilities fixed as of date liquidation order filed.

The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers, and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, subject to the provisions of this article with respect to the rights of claimants holding contingent claims.

Laws 1957, p. 300, § 1825; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361926.  Fraudulent transfers or transactions - Avoidance.

A.  Every transfer made or suffered to be made and every obligation incurred by an insurer within one (1) year prior to the filing of a successful petition for rehabilitation or liquidation under the Insurance Code is fraudulent as to then existing and future creditors if made or incurred without fair consideration or with actual intent to hinder, delay or defraud either existing or future creditors.  A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under the Insurance Code, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien or obligation as security for repayment.  The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

B.  Every director, officer, employee, stockholder, member, agent, subscriber, and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer or the benefit thereof shall be personally liable therefor and shall be bound to account to the Insurance Commissioner.

C.  The Insurance Commissioner as receiver in any proceeding under this article may avoid any transfer of or lien upon the property of an insurer which any creditor, stockholder, subscriber or member of such insurer might have avoided and may recover the property so transferred unless such person was a bona fide holder for value prior to the date of the granting of an order to show cause under this article.  Such property or its value may be recovered from anyone who has received it except a bona fide holder for value as herein specified.

D.  Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under this section if:

1.  The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; and

2.  Any part of the transaction took place within one (1) year prior to the date of filing of the petition through which the receivership was commenced.

Laws 1957, p. 300, § 1826; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 1990, c. 297, § 3, eff. Sept. 1, 1990.

§36-1927.  Repealed by Laws 1996, c. 246, § 25, eff. July 1, 1996.

§36-1927.1.  Priority of distribution of claims from insurer's estate.

A.  The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section.  Before the members of the next class receive any payment, every claim in each class shall be:

1.  Paid in full; or

2.  Protected by adequate funds retained for such payment.

Once such funds are approved by the court and paid or retained by the liquidator, the insurer's estate shall have no further liability to members of that class except to the extent of the retained funds and any other undistributed funds.  Payment of retained funds pursuant to court order under this section extinguishes the potential liability of the receiver to the United States or any other governmental entity.  No subclasses shall be established within any class except as otherwise provided by law.  No claim by a shareholder, policyholder or other creditor shall be permitted to circumvent the priority classes through the use of equitable remedies.  The order of distribution of claims shall be as provided in subsection B of this section.

B.  1.  Class 1.  The reasonable costs and expenses of administration expressly approved by the receiver, including but not limited to the following:

a. the actual and necessary costs of preserving or recovering the assets of the insurer,

b. compensation for all authorized services rendered in the conservation, rehabilitation or liquidation,

c. any necessary filing or recordation fees,

d. the fees and mileage payable to witnesses, including experts, and other litigation costs and expenses,

e. authorized reasonable attorney's fees and other professional services rendered in the conservation, rehabilitation or liquidation, and

f. any reasonable expenses that were incurred in furtherance of activities that provided a material economic benefit to the estate.

2.  Class 2.  The administrative expenses of guaranty associations.  For purposes of this section these expenses shall be the reasonable expenses incurred by guaranty associations where the expenses are not payments or expenses which are required to be incurred as direct policy benefits in fulfillment of the terms of the insurance contract or policy, and that are of the type and nature that, but for the activities of the guaranty association otherwise would have been incurred by the receiver, including but not limited to evaluations of policy coverage, activities involved in the adjustment and settlement of claims under policies, including those of in-house or outside adjusters, and the reasonable expenses incurred in connection with the arrangements for ongoing coverage through transfer to other insurers, policy exchanges or maintaining policies in force.  The receiver may in his or her sole discretion approve as an administrative expense under this section any other reasonable expenses of the guaranty association if the receiver finds:

a. the expenses are not expenses required to be paid or incurred as direct policy benefits by the terms of the policy, and

b. the expenses were incurred in furtherance of activities that provided a material economic benefit to the estate as a whole, irrespective of whether the activities resulted in additional benefits to covered claimants.

The court shall approve such expenses unless it finds the receiver abused his or her discretion in approving the expenses.  If the receiver determines that any administrative expenses of a guaranty association were not reasonable expenses, but were nevertheless paid out of a statutory deposit or the proceeds of any bond or other asset located in another state or foreign country, then the court shall adjudge the Class 3 claims of that association to have been paid to the extent of the amount of unreasonable expenses thus paid from those assets.

If the receiver determines that the assets of the estate will be sufficient to pay all Class 1 claims in full, Class 2 claims shall be paid, provided that the liquidator shall secure from each of the associations receiving disbursements pursuant to this section an agreement to return to the liquidator such disbursements, together with investment income actually earned on such disbursements, as may be required to pay Class 1 claims.  No bond shall be required of any such association.

3.  Class 3.  All claims under policies including claims of the federal or any state or local government for losses incurred ("loss claims") including third party claims, claims for unearned premiums, all claims of a guaranty association for payment of covered claims or covered obligations of the insurer and all claims of a guaranty association for reasonable expenses other than those included in Class 2.  All claims under life and health insurance and annuity policies, whether for death proceeds, health benefits, annuity proceeds, or investment values shall be treated as loss claims.  That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities.  No payment by an employer to his employee shall be treated as a gratuity.

Notwithstanding the foregoing, the following claims shall be excluded from Class 3 priority:

a. obligations of the insolvent insurer arising out of reinsurance contracts,

b. obligations incurred after the expiration date of the insurance policy or after the policy has been replaced by the insured or canceled at the insured's request or after the policy has been canceled as provided in this act.  Notwithstanding the provisions of this paragraph, earned premium claims on policies, other than reinsurance agreements, shall not be excluded,

c. obligations to insurers, insurance pools or underwriting associations and their claims for contribution, indemnity or subrogation, equitable or otherwise,

d. any claim which is in excess of any applicable limits provided in the insurance policy issued by the insolvent insurer,

e. any amount accrued as punitive or exemplary damages unless expressly covered under the terms of the policy, and

f. tort claims of any kind against the insurer, and claims against the insurer for bad faith or wrongful settlement practices.

4.  Class 4.  Claims of the federal government other than those claims included in Class 3.

5.  Class 5.  Debts due employees for services, benefits, contractual or otherwise due arising out of such reasonable compensation to employees for services performed to the extent that they do not exceed two (2) months of monetary compensation and represent payment for services performed within six (6) months before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one (1) year before the filing of the petition for rehabilitation.  Principal officers and directors shall not be entitled to the benefit of this priority except as otherwise approved by the liquidator and the court.  This priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

6.  Class 6.  Claims of any person, including claims of state or local governments, except those specifically classified elsewhere in this section.

7.  Class 7.  Claims for commissions and service fees, and claims of attorneys for fees and expenses owed them by a person for services rendered in opposing a formal delinquency proceeding.  In order to prove the claim, the claimant must show that the insurer which is the subject of the delinquency proceeding incurred such fees and expenses based on its best knowledge, information and belief, formed after reasonable inquiry indicating opposition was in the best interests of the person, was well grounded in fact and was warranted by existing law or a good faith argument for the extension, modification or reversal of existing law, and that opposition was not pursued for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of the litigation.

8.  Class 8.  Claims of any state or local government for a penalty or forfeiture, but only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby.  The remainder of such claims shall be postponed to the class of claims under paragraph 9 of this section.

9.  Class 9.  Surplus or contribution notes or similar obligations, premium refunds on assessable policies, interest on claims of Classes 1 through 8 and any other claims specifically subordinated to this class.

10.  Class 10.  Claims of shareholders or other owners arising out of their capacity as shareholders or other owners, or arising in any other capacity or facts except as they may be qualified in Class 3 or 4 above.

C.  If any claimant of this state, another state or foreign country shall be entitled to or shall receive a dividend upon his or her claim out of a statutory deposit or the proceeds of any bond or other asset located in another state or foreign country, unless such deposit or proceeds shall have been delivered to the domiciliary liquidator, then the claimants shall not be entitled to any further dividend from the receiver until and unless all other claimants of the same class, irrespective of residence or place of the acts or contracts upon which their claims are based, shall have received an equal dividend upon their claims, and after such equalization, such claimants shall be entitled to share in the distribution of further dividends by the receiver, along with and like all other creditors of the same class, wheresoever residing.

D.  Upon the declaration of a dividend, the receiver shall apply the amount of the dividend against any indebtedness owed to the insurer by the person entitled to the dividend.  There shall be no claim allowed for any deductible charged by a guaranty association or entity performing a similar function.

E.  This section shall apply to pending and future claims in existing delinquency proceedings as well as to claims in delinquency proceedings arising after the effective date of this section.

F.  If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of this section to the extent such other provisions or application can be given effect without the invalid provision or application.

Added by Laws 1996, c. 246, § 7, eff. July 1, 1996.  Amended by Laws 1997, c. 418, § 90, eff. Nov. 1, 1997.

§36-1928.  Offsets.

A.  In all cases of mutual debts or mutual credits between the insurer and another person, whether arising out of one or more contracts between the insurer and another person, in connection with any action or proceeding under this article, such credits and debts shall be offset and the balance only shall be allowed or paid, except as provided in subsection B of this section.

B.  No offset shall be allowed if:

1.  The obligation of the insurer would not, at the date of the entry of any liquidation order or otherwise as provided in Section 1925 of this title, entitle the claimant to share in the assets of the insurer;

2.  The obligation of the insurer was purchased by or transferred to the claimant to be used as an offset;

3.  The obligation is to pay an assessment levied against the members of a mutual insurer, or against the subscribers of a reciprocal insurer, or to pay a balance upon the subscription to the capital stock of a stock insurer;

4.  The obligation of the insurer is owed to an affiliate of such person, or any other entity or association other than the person;

5.  The obligation of the person is owed to an affiliate of the insurer, or any other entity or association other than the insurer; or

6.  The obligation between the person and the insurer arises from business where either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations.

Added by Laws 1957, p. 301, § 1828, operative July 1, 1957.  Renumbered from § 1828 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 1988, c. 252, § 2, eff. Nov. 1, 1988; Laws 1996, c. 246, § 8, eff. July 1, 1996; Laws 1997, c. 156, § 3, eff. Nov. 1, 1997; Laws 1999, c. 333, § 4, eff. July 1, 1999; Laws 2004, c. 274, § 11, eff. July 1, 2004.

§361929.  Allowance of certain claims.

A.  No contingent claim shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to this article, except that such claim shall be considered, if properly presented, and may be allowed to share where:

1.  Such claim becomes absolute against the insurer on or before the last day for filing proof of claims against the assets of such insurer, or

2.  There is a surplus and the liquidation is thereafter conducted upon the basis that such insurer is solvent.

B.  Where an insurer has been so adjudicated to be insolvent any person who has a cause of action against an insured of such insurer under a liability insurance policy issued by such insurer shall have the right to file a claim in the liquidation proceeding, regardless of the fact that such claim may be contingent, and such claim may be allowed:

1.  If it may be reasonably inferred from the proof presented upon such claim that such person would be able to obtain a judgment upon such cause of action against such insured, and

2.  If such person shall furnish suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claim against such insurer arising out of his cause of action other than those already presented can be made, and

3.  If the total liability of such insurer to all claimants arising out of the same act of its insured shall be no greater than his maximum liability would be were it not in liquidation.

C.  No judgment against such an insured taken after the date of entry of the liquidation order shall be considered in the liquidation proceedings as evidence of liability, or of the amount of damages, and no judgment against an insured taken by default or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the liquidation proceedings, either of the liability of such insured to such person upon such cause of action or of the amount of damages to which such person is therein entitled.

D.  No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and value of the security itself as of the date of the entry of the order of liquidation or such other date set by the court for determining rights and liabilities as provided in section 1825 of this article unless the claimant shall surrender his security to the Insurance Commissioner, in which event the claim shall be allowed in the full amount for which it is valued.

Laws 1957, p. 301, § 1829; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361930.  Time to file claims.

If upon commencement of delinquency proceedings under this article or at any time during the proceedings the insurer shall not be clearly solvent, the court shall, after such notice and hearing as it deems proper, make an order declaring the insurer to be insolvent.  Thereupon, regardless of any prior notice which may have been given to creditors, the Insurance Commissioner shall notify all persons who may have claims against the insurer and who have not filed proper proofs thereof to present the same to the Commissioner, at a place specified in the notice, within four (4) months from the date of entry of the order, or within a longer time prescribed by the court not to exceed one hundred eighty (180) days which shall be specified in the notice.  The notice shall be given in a manner determined by the court.

Proofs of claim may be filed after the date specified in the notice, but no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before that date, have been paid in full with interest.

Added by Laws 1957, p. 302, § 1830.  Renumbered from § 1830 of this title by Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.  Amended by Laws 1996, c. 246, § 9, eff. July 1, 1996.

§361931.  Report for assessment.

Within three (3) years from the date an order or rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer was filed in the office of the clerk of the court by which such order was made, the Insurance Commissioner may make a report to the court setting forth:

1.  The reasonable value of the assets of the insurer,

2.  The insurer's probable liabilities, and

3.  The probable necessary assessment, if any, to pay all claims and expenses in full, including expenses of administration.

Laws 1957, p. 302, § 1831; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361932.  Levy of assessment.

A.  Upon the basis of the report provided for in section 1831 of this article, including any amendments thereof, the court, ex parte, may levy one or more assessments against all members of such insurer who, as shown by the records of the insurer, were members (if a mutual insurer) or subscribers (if a reciprocal insurer) at any time within one (1) year prior to the date of issuance of the order to show cause under section 1803 of this article.

B.  Such assessment or assessments shall cover the excess of the probable liabilities over the reasonable value of the assets, together with the estimated cost of collection and percentage of uncollectibility thereof.  The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to this article or pursuant to any other provision of this code, shall be for no greater amount than that specified in the policy or policies of the member or subscriber and as limited under this code, except that if the court finds that the policy was issued at a rate or premium below the minimum rate lawfully permitted for the risk insured, the court may determine the upper limit of such assessment upon the basis of such minimum rate.

C.  No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with this code.

Laws 1957, p. 302, § 1832; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361933.  Order to pay assessment.

After levy of assessment as provided in section 1832 of this article, upon the filing of a further detailed report by the Insurance Commissioner the court shall issue an order directing each member (if a mutual insurer) or each subscriber (if a reciprocal insurer), if he shall not pay the amount assessed against him to the Insurance Commissioner on or before a day to be specified in the order, to show cause why he should not be held liable to pay such assessment, together with costs as provided in section 1835 of this article, and to show cause why the Insurance Commissioner should not have judgment therefor.

Laws 1957, p. 302, § 1833; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361934.  Publication and service of assessment order.

The Insurance Commissioner shall cause a notice of such assessment order, setting forth a brief summary of the contents of such order, to be (1) published in such manner as shall be directed by the court, and (2) enclosed in a sealed envelope, addressed and mailed postage prepaid, to each member or subscriber liable thereunder at his lastknown address as it appears on the records of the insurer, at least twenty (20) days before the return day of the order to show cause provided for in section 1833 of this article.

Laws 1957, p. 303, § 1834; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361935.  Judgment upon the assessment.

A.  Upon the return day of the order to show cause provided for in section 1833 of this article, if the member or subscriber does not appear and serve duly verified objections upon the Insurance Commissioner, the court shall make and order adjudging that such member or subscriber is liable for the amount of the assessment against him, together with costs, and that the Insurance Commissioner may have judgment against the member or subscriber therefor.

B.  If, on such return day, the member or subscriber shall appear and serve duly verified objections upon the Insurance Commissioner, there shall be a full hearing before the court which, after such hearing, shall make such order as the facts shall warrant.

C.  Any such order shall have the same force and effect, shall be entered and docketed and may be appealed from, as if it were a judgment in an original action brought in the court in which the proceeding is pending.

Laws 1957, p. 303, § 1835; Laws 1975, c. 316, § 12, emerg. eff. June 12, 1975.

§361936.  Restrictions on insurers subject to delinquency proceedings.

No insurer that is subject to any delinquency proceeding, whether formal or informal, administrative or judicial, shall:

1.  be released from such proceeding, unless such proceeding is converted into a judicial rehabilitation or liquidation proceeding;

2.  be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

3.  be returned to the control of its shareholders or private management; or

4.  have any of its assets returned to the control of its shareholders or private management;

until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty associations.

Added by Laws 1987, c. 177, § 9, eff. Nov. 1, 1987.

§36-1937.  Immunity or indemnity of receivers and employees.

A.  For the purposes of this section the persons entitled to protection under this section are:

1.  The receiver, assistant receiver, and retained counsel responsible for the conduct of a delinquency proceeding under Article 19 of the Insurance Code, including present and former receivers; and

2.  Their employees meaning all present and former assistant receivers and attorneys for the receiver appointed by the Insurance Commissioner and all persons whom the Commissioner, assistant receiver or retained counsel have employed to assist in a delinquency proceeding under Article 19 of the Insurance Code.  Attorneys, accountants, auditors and other professional persons or firms, who are retained by the receiver as independent contractors and their employees shall not be considered employees of the receiver for purposes of this section.

B.  If any legal action is commenced against the receiver or any employee, whether against him personally or in his official capacity, alleging property damage, property loss, personal injury or other civil liability caused by or resulting from any alleged act, error or omission of the receiver or any employee arising out of or by reason of their duties or employment, the receiver and any employee shall be indemnified from the assets of the insurer for all expenses, attorneys' fees, judgments, settlements, decrees or amounts due and owing or paid in satisfaction of or incurred in the defense of such legal action unless it is determined upon a final adjudication on the merits that the alleged act, error or omission of the receiver or employee giving rise to the claim did not arise out of or by reason of his duties or employment, or was caused by intentional or willful and wanton misconduct.

1.  Attorneys' fees and any and all related expenses incurred in defending a legal action for which immunity or indemnity is available under this section shall be paid from the assets of the insurer, as they are incurred, in advance of the final disposition of such action upon receipt of an undertaking by or on behalf of the receiver or employee to repay the attorneys' fees and expenses if it shall ultimately be determined upon a final adjudication on the merits that the receiver or employee is not entitled to immunity or indemnity under this section.

2.  Any indemnification for expense payments, judgments, settlements, decrees, attorneys' fees, surety bond premiums or other amounts paid or to be paid from the insurer's assets pursuant to this section shall be an administrative expense of the insurer.

3.  In the event of any actual or threatened litigation against a receiver or any employee for which immunity or indemnity may be available under this section, a reasonable amount of funds which in the judgment of the Insurance Commissioner may be needed to provide immunity or indemnity shall be segregated and reserved from the assets of the insurer as security for the payment of indemnity until such time as all applicable statutes of limitation shall have run and all actual or threatened actions against the receiver or any employee have been completely and finally resolved, and all obligations of the insurer and the Commissioner under this section shall have been satisfied.

4.  In lieu of segregation and reserving of funds, the Insurance Commissioner shall have the discretion to obtain a surety bond or make other arrangements which shall enable the Commissioner to fully secure the payment of all obligations under this section.

C.  If any legal action against an employee for which indemnity may be available under this section is settled prior to final adjudication on the merits, the insurer must pay the settlement amount on behalf of the employee, or indemnify the employee for the settlement amount, unless the Insurance Commissioner determines:

1.  That the claim did not arise out of or by reason of the employee's duties or employment; or

2.  That the claim was caused by the intentional or willful and wanton misconduct of the employee.

D.  In any legal action in which the receiver is a defendant, that portion of any settlement relating to the alleged act, error or omission of the receiver shall be subject to the approval of the court before which the delinquency proceeding is pending.  The court shall not approve that portion of the settlement if it determines:

1.  That the claim did not arise out of or by reason of the receiver's duties or employment; or

2.  That the claim was caused by the intentional or willful and wanton misconduct of the receiver.

E.  Nothing contained or implied in this section shall operate, or be construed or applied to deprive the receiver or any employee of any immunity, indemnity, benefits of law, rights or any defense otherwise available.

F.  1.  No legal action shall lie against the receiver or any employee based in whole or in part on any alleged act, error or omission which took place prior to September 1, 1992, unless suit is filed and valid service of process is obtained prior to September 1, 1993.

2.  Subsections B, C, and D of this section shall apply to any suit which is pending on or filed after September 1, 1992, without regard to when the alleged act, error or omission took place.

Added by Laws 1992, c. 178, § 20, eff. Sept. 1, 1992.

§36-1938.  Delinquency proceeding - Compensation of personnel.

A.  In any proceeding commenced against an insurer pursuant to Article 18 or 19 of this title for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer, hereinafter called delinquency proceeding, the compensation of personnel employed or retained to assist the Insurance Department with the proceeding shall be approved by the court at a full hearing before the compensation may be paid.  The Insurance Commissioner shall apply to the court for the hearing; provided, that if any board has been created by law to commence and administer delinquency proceedings under Article 18 or 19 of this title, or if any association is authorized by the Commissioner to provide assistance to the Commissioner, the board or association shall apply to the court.  Provided, this section shall not apply to a supervisorship authorized by Article 18 of this title.

B.  Upon receiving the application for approval of compensation, the court shall schedule a hearing.  The party responsible for the filing of the application shall cause notice in writing of the application and hearing to be served upon the following persons not less than ten (10) days before the hearing is scheduled:

1.  The persons or firms requesting the compensation;

2.  The Commissioner, if not the applicant; and

3.  Ten persons, or such lesser number as there may be, who hold the largest number of shares in the insurance company involved in the delinquency proceeding, as indicated by the company's stock register as of the time that the company was placed under supervision pursuant to Section 1804 of this title or at the time that an application was filed with the court for the commencement of a delinquency proceeding pursuant to Section 1903 of this title.  Said shareholders shall serve as representatives of the insurance company.

C.  The notice shall state the time and place of the hearing, the reasons for the hearing and the following rights of any party served with notice:

1.  To appear in person at the hearing or to be represented by counsel;

2.  To testify under oath, call witnesses to testify, and furnish documentary evidence, relevant to the determination of the compensation;

3.  To cross-examine witnesses and have a reasonable opportunity to inspect all documentary evidence; and

4.  To subpoena witnesses and compel the production of testimony and documents, relevant to the determination of the compensation.  The person making service shall make an affidavit of such service and file the notice and affidavit with the court.

D.  At the hearing, the court shall fully investigate the compensation of persons employed or retained to assist the Insurance Department with the conduct of the delinquency proceeding.  The court shall not approve the compensation until it has been made to appear to the satisfaction of the court, based upon competent evidence, that such compensation is justified.

Added by Laws 1978, c. 144, § 1.  Amended by Laws 1997, c. 418, § 23, eff. Nov. 1, 1997.  Renumbered from § 351 of this title by Laws 1997, c. 418, § 127, eff. Nov. 1, 1997.

§362001.  Short title.

This act shall be known and may be cited as the Oklahoma Property and Casualty Insurance Guaranty Association Act.

Laws 1980, c. 362, § 1, emerg. eff. June 27, 1980.

§362002.  Purpose of act.

The purpose of this act is to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payment, to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of such protection among insurers.

Laws 1980, c. 362, § 2, emerg. eff. June 27, 1980.

§362003.  Application of act.

The Oklahoma Property and Casualty Insurance Guaranty Association Act shall apply to workers' compensation equivalent insurance products approved pursuant to Section 1 of this act and to all kinds of direct insurance, except life, accident, health, ocean marine insurance, surety and title, as defined in Sections 702, 703, 705, 708 and 709 of this title, mortgage or financial guaranty insurance or other forms of insurance offering protection against investment risks, credit insurance, insurance of warranties or service contracts, annuities, vendors single interest insurance, collateral protection insurance, and any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of investment risk.

Laws 1980, c. 362, § 3, emerg. eff. June 27, 1980; Laws 1985, c. 328, § 14, emerg. eff. July 29, 1985; Laws 1986, c. 251, § 29, eff. Nov. 1, 1986; Laws 1994, c. 22, § 4, eff. Sept. 1, 1994.

§362004.  Definitions.

As used in the Oklahoma Property and Casualty Insurance Guaranty Association Act:

1.  "Affiliate" means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year next preceding the date the insurer becomes an insolvent insurer;

2.  "Association" means the Oklahoma Property and Casualty Insurance Guaranty Association;

3.  "Claimant" means any insured making a firstparty claim or any person instituting a liability claim; provided that no person who is an affiliate of the insolvent insurer may be a claimant;

4.  "Commissioner" means the Commissioner of Insurance;

5.  "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person.  This presumption may be rebutted by a showing that control does not exist in fact;

6.  "Covered claim" means an unpaid claim of an insured or third party liability claimant, including one of unearned premiums, which arises out of and is within the coverage and is subject to the applicable limits of an insurance policy to which this act applies issued by an insurer, if such insurer becomes an insolvent insurer after the effective date of this act and (a) the claimant or insured is a resident of this state at the time of the insured event, provided that for entities other than an individual, the residence of a claimant or insured is the state in which its principal place of business is located at the time of the insured event; or (b) the property from which the claim arises is permanently located in this state. "Covered claim" shall not include any amount awarded as punitive or exemplary damages; sought as a return of premium under any retrospective rating plan; or due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise; provided, that a claim for any such amount, asserted against a person insured under a policy issued by an insurer which has become an insolvent insurer, which, if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association, would be a "covered claim" may be filed directly with the receiver of the insolvent insurer, but in no event may any such claim be asserted in any legal action against the insured of such insolvent insurer.  "Covered claim" shall not include supplementary payment obligations including, but not limited to, adjustment fees and expenses, attorneys' fees and expenses, court costs, interest and bond premiums incurred prior to the determination that an insurer is an insolvent insurer under this act.  "Covered claim" shall also mean the claim of an agent for amounts of unearned premiums advanced or paid by such agent on behalf of a policyholder, however, payment of such covered claims for unearned premiums advanced after the effective date of this section shall be made jointly to such agent and policyholder unless an unconditional written assignment has been executed by the policyholder to the agent;

7.  "Director" means any one of the directors of the Association created herein;

8.  "Insolvent insurer" means an insurer licensed by the Commissioner to transact insurance in this state either at the time the policy was issued or when the insured event occurred and determined to be insolvent and ordered liquidated by a court of competent jurisdiction;

9.  "Member insurer" means any person who (a) writes any kind of insurance to which this act applies, including the exchange of reciprocal or interinsurance contracts and (b) is licensed by the Commissioner to transact insurance in this state, except those insurers enumerated in Section 110 of Title 36 of the Oklahoma Statutes;

10.  "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which this act applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers; and

11.  "Person" means an individual, company, insurer, association, organization, society, reciprocal or interinsurance, exchange partnership, syndicate, business trust, corporation, Lloyds association, voluntary association or entity and association, group or department of underwriters.

Amended by Laws 1986, c. 251, § 30, emerg. eff. June 13, 1986; Laws 1988, c. 252, § 3, eff. Nov. 1, 1988.

§362005.  Creation  Administration  Accounts  Membership  Plan of operation.

A.  There is hereby created a nonprofit organization to be known as the Oklahoma Property and Casualty Insurance Guaranty Association to effectuate the purposes of the Oklahoma Property and Casualty Insurance Guaranty Association Act.  The Association shall be administered in accordance with the provisions of the Oklahoma Property and Casualty Insurance Guaranty Association Act and the board of directors is empowered to do all things necessary to effectuate the purposes of the Oklahoma Property and Casualty Insurance Guaranty Association Act and to administer the Association.  For purposes of administration and assessment, the Association shall be divided into three separate accounts:

1.  The workers' compensation insurance account;

2.  The automobile insurance account; and

3.  The account for all other insurance to which the Oklahoma Property and Casualty Insurance Guaranty Association Act applies.

B.  All insurers defined as member insurers shall be and remain members of the Association as a condition of their authority to transact insurance in this state. The Association shall perform its functions under a plan of operation established and approved under the Oklahoma Property and Casualty Insurance Guaranty Association Act.

Amended by Laws 1982, c. 258, § 2, emerg. eff. May 14, 1982.

§362006.  Board of directors; membership; term; approval; vacancies; compensation.

A.  The business and functions of the Association shall be managed and administered by a board of twelve (12) directors composed of two members selected by the American Insurance Association, who are member insurers; two members selected by the Alliance of American Insurers, who are member insurers; two members selected by the National Association of Independent Insurers, who are member insurers; two Oklahoma domestic insurers, who are member insurers; two nonaffiliated foreign or alien insurers, who are member insurers; two insurance agents who shall serve as ex officio members on the board.  One of the ex officio members shall be the Executive Director of the Independent Insurance Agents of Oklahoma, Inc.; the other ex officio member shall be a licensed, resident property and casualty insurance agent chosen by the Governor.  Each member of the board of directors shall designate a fulltime salaried employee to represent it on the board of directors.  Each member except for the ex officio members shall serve for a term of two (2) years.  The ex officio member who is appointed by the Governor shall serve at the pleasure of the Governor.  The members of the board of directors except for the ex officio members shall be subject to approval by the Commissioner.  Vacancies on the board except for the ex officio members shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the Commissioner.  If no members are selected and appointed within sixty (60) days after the effective date of this act, the Commissioner may appoint the initial members of the board of directors.

B.  In approving selections to the board, the Commissioner shall consider, among other things, whether all member insurers are fairly represented.

C.  Members of the board shall serve without compensation but may be reimbursed from the assets of the Association for expenses incurred by them as members of the board of directors.

Amended by Laws 1985, c. 328, § 15, emerg. eff. July 29, 1985.

§362007.  Powers and duties of Association.

A.  The Association shall:

1.  Be obligated to pay the covered claims existing prior to the determination of insolvency if the claims arise within thirty (30) days after the determination of insolvency, or before the policy expiration date if less than thirty (30) days after the determination, or before the insured replaces the policy or causes its cancellation, if he does so within thirty (30) days of the determination.  Such obligation shall be satisfied by paying to the claimant an amount as follows:

a. the full amount of a covered claim for benefits under a workers' compensation insurance coverage,

b. an amount not exceeding Ten Thousand Dollars ($10,000.00) per policy for a covered claim for the return of unearned premium, and

c. an amount not exceeding One Hundred Fifty Thousand Dollars ($150,000.00) per claimant for all other covered claims.

In no event shall the Association be obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises or in excess of the limits of the Association's obligation existing on the date on which the order of liquidation is filed with the court clerk;

2.  Be deemed the insurer to the extent of the obligations on covered claims and to that extent shall have all rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent;

3.  Allocate claims paid and expenses incurred among the three accounts set out in Section 2005 of this title separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the Association under this section subsequent to a member insurer becoming an insolvent insurer, the expenses of handling covered claims subsequent to an insolvency, the cost of examinations under Section 2013 of this title, and other expenses authorized by the Oklahoma Property and Casualty Insurance Guaranty Association Act, Sections 2001 et seq. of this title.  The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the assessment on the kinds of insurance in the account bear to the net direct written premiums of all participating insurers for the calendar year preceding the assessment on the kinds of insurance in the account.  Each member insurer shall be notified in writing of the assessment not later than thirty (30) days before it is due.  No member insurer may be assessed in any year an amount greater than two percent (2%) of the net direct written premiums of that member or one percent (1%) of that member insurer's surplus as regards policyholders for the calendar year preceding the assessment on the kinds of insurance in the account, whichever is less.  If the maximum assessment, together with the other assets of the Association, does not provide in any one (1) year in any account an amount sufficient to make all necessary payments from that account, the funds available may be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.  The Association shall pay claims in any order which it deems reasonable, including the payment of claims as the claims are received from the claimants or in groups or categories of claims.  The Association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance.  During the period of deferment, no dividends shall be paid to shareholders or policyholders.  Deferred assessments shall be paid when such payments will not reduce capital or surplus below required minimums. Such payments may be refunded to those companies receiving larger assessments by virtue of such deferment, or, at the election of any such company credited against future assessments.  Each member insurer serving as a servicing facility may set off against any assessment authorized payments made on covered claims and expenses incurred in the payment of such covered claims by such member insurer if they are chargeable to the account for which the assessment is made;

4.  Investigate claims brought against the Association and adjust, compromise, settle and pay covered claims to the extent of the obligation of the Association and deny all other claims and may review settlements, releases and judgments on covered claims to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested;

5.  Notify such persons as the Commissioner directs as provided for in Section 2009 of this title;

6.  Handle claims through employees or through one or more insurers or other persons incorporated and resident in the State of Oklahoma designated as servicing facilities.  Designation of a servicing facility is subject to approval of the Commissioner, but such designation may be declined by a member insurer;

7.  Reimburse each servicing facility for obligations of the Association paid by the facility and for reasonable expenses incurred by the facility while handling claims on behalf of the Association and pay the other expenses of the Association authorized by the Oklahoma Property and Casualty Insurance Guaranty Association Act; and

8.  Have standing to appear before any court of this state which has jurisdiction over an impaired or insolvent insurer for whom the Association is or may become obligated pursuant to the provisions of the Oklahoma Property and Casualty Insurance Guaranty Association Act.  Such standing shall extend to all matters germane to the powers and duties of the Association including, but not limited to, proposals for rehabilitation, acquisition, merger, reinsuring, or guaranteeing the covered policies of the impaired or insolvent insurer, and the determination of covered policies and contractual obligations of the impaired or insolvent insurer.

B.  The Association may:

1.  Employ or retain such persons as are necessary to handle claims and perform other duties of the Association;

2.  Borrow funds necessary to effect the purposes of the Oklahoma Property and Casualty Insurance Guaranty Association Act in accordance with the plan of operation;

3.  Sue or be sued;

4.  Negotiate and become a party to such contracts as are necessary to carry out the purpose of the Oklahoma Property and Casualty Insurance Guaranty Association Act;

5.  Refund to member insurers in proportion to the contribution of each member insurer that amount by which the assets of the Association exceed its liabilities, if at the end of any calendar year the board of directors finds that the assets of the Association exceed the liabilities as estimated by the board of directors for the coming year;

6.  Lend monies to an insurer declared to be impaired by the Commissioner.  The Association, with approval of the Commissioner, shall approve the amount, length and terms of the loan. "Impaired Insurer" for purposes of this paragraph shall mean an insurer potentially unable to fulfill its contractual obligations, but shall not mean an insolvent insurer;

7.  Perform such other acts as are necessary or proper to effectuate the purpose of the Oklahoma Property and Casualty Insurance Guaranty Association Act; and

8.  Intervene as a party in interest in any supervision, conservation, liquidation, rehabilitation, impairment or receivership in which policyholders interests and interests of the Association may be or are affected.

Amended by Laws 1982, c. 258, § 3, emerg. eff. May 14, 1982; Laws 1983, c. 99, § 2, emerg. eff. May 9, 1983; Laws 1984, c. 149, § 7, eff. Nov. 1, 1984; Laws 1985, c. 328, § 16, emerg. eff. July 29, 1985; Laws 1986, c. 251, § 31, emerg. eff. June 13, 1986; Laws 1988, c. 252, § 4, eff. Nov. 1, 1988.

§362008.  Plan of operation and amendments.

A.  The Association shall submit to the Commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the Association.  The plan of operation and any amendments thereto shall become effective upon approval in writing by the Commissioner.

B.  If the Association fails to submit a suitable plan of operation within ninety (90) days following the effective date of this act or if at any time thereafter the Association fails to submit suitable amendments to the plan, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this act.  Such rules shall continue in force until modified by the Commissioner or superseded by a plan submitted by the Association and approved by the Commissioner.  All member insurers shall comply with the plan of operation.

C.  The plan of operation shall:

1.  Establish the procedures whereby all the powers and duties of the Association under this act will be performed;

2.  Establish procedures for handling assets of the Association;

3.  Establish the amount and method of reimbursing members of the board of directors under Section 2006 of this title;

4.  Establish procedures by which claims may be filed with the Association and establish acceptable forms of proof of covered claims.  Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the Association or its agent and a list of such claims shall be periodically submitted to the Association or similar organization in another state by the receiver or liquidator;

5.  Establish regular places and times for meetings of the board of directors;

6.  Establish procedures for records to be kept of all financial transactions of the Association, its agents and the board of directors;

7.  Provide that any member insurer aggrieved by any final action or decision of the Association may appeal to the Commissioner within thirty (30) days after the action or decision;

8.  Establish the procedures whereby selections for the board of directors will be submitted to the Commissioner; and

9.  Contain additional provisions necessary or proper for the execution of the powers and duties of the Association.

D.  The plan of operation may provide that any or all powers and duties of the Association, except those under paragraph 3 of subsection A and paragraph 2 of subsection B of Section 2007 of this title, are delegated to a corporation, association or other organization incorporated and resident in the State of Oklahoma which performs or will perform functions similar to those of this Association, or its equivalent.  Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the Association.  A delegation under this subsection shall take effect only with the approval of both the board of directors and the Commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this act.

Amended by Laws 1986, c. 251, § 32, emerg. eff. June 13, 1986.

§362009.  Powers and duties of Commissioner.

A.  The Commissioner shall:

1.  Notify the Association of the existence of an insolvent insurer not later than three (3) days after he receives notice of the determination of the insolvency; and

2.  Upon request of the board of directors, provide the Association with a statement of the net direct written premiums of each member insurer.

B.  The Commissioner may:

1.  Require that the Association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this act. Such notification shall be by mail at their lastknown address. Notice by publication in a newspaper of general circulation shall be sufficient where no address is known;

2.  Suspend or revoke, after the notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation.  As an alternative, the Commissioner may levy a fine on any member insurer which fails to pay an assessment when due.  Such fine shall not exceed five percent (5%) of the unpaid assessment per month, except that no fine shall be less than One Hundred Dollars ($100.00) per month; or

3.  Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

C.  Any final action or order of the Commissioner under this act shall be subject to judicial review in a court of competent jurisdiction.

Laws 1980, c. 362, § 9, emerg. eff. June 27, 1980.

§362010.  Payment of covered claims  Recovery from certain persons  Priority of claims.

A.  Any person recovering under this act shall be deemed to have assigned his rights under the policy to the Association to the extent of his recovery from the Association.  Every insurer or claimant seeking the protection of this act shall cooperate with the Association to the same extent as such person would have been required to cooperate with the insolvent insurer.  In the case of an insolvent insurer operating on a plan with assessment liability, payment of covered claims by the Association shall not operate to reduce the liability of insured to the receiver, liquidator or statutory successor for unpaid assessments.

B.  The Association shall have the right to recover from the following persons the amount of any "covered claim" paid on behalf of such person pursuant to the provisions of the Oklahoma Property and Casualty Insurance Guaranty Association Act:

1.  Any insured whose net worth on December 31 of the year next preceding the date the insurer becomes an insolvent insurer exceeds Fifty Million Dollars ($50,000,000.00) and whose liability obligations to other persons are satisfied in whole or in part by payments made pursuant to the provisions of the Oklahoma Property and Casualty Insurance Guaranty Association Act; and

2.  Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made pursuant to the provisions of the Oklahoma Property and Casualty Insurance Guaranty Association Act.

C.  The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the Association or a similar organization in another state.  The Association shall have a priority over general creditors of the insolvent insurer against the assets of the insolvent insurer equal to the amount of covered claims paid by the Association pursuant to this act.  The expenses of the Association in handling claims shall be accorded the same priority as the liquidator's expenses.  No other priority under the provisions of this section unless the laws of such other state grant a similar priority to the Association, in which case such other association or similar organization of another state shall have a priority against the assets of the insolvent insurer equal to that given to the Association by such other state.

Amended by Laws 1986, c. 251, § 33, eff. Nov. 1, 1986.

§362011.  Proposal to distribute assets of insolvent company  Notice.

A.  Within one hundred twenty (120) days of a final determination of insolvency of a company by a court of competent jurisdiction of this state, the receiver shall make application to the court for approval of a proposal to disburse assets out of such company's marshalled assets from time to time as such assets become available to the Oklahoma Property and Casualty Insurance Guaranty Fund and to any entity or person performing a similar function in another state.  The Oklahoma Property and Casualty Insurance Guaranty Fund and any entity or person performing a similar function in other states shall hereinafter be referred to collectively as the Associations.

B.  Such proposal shall at least include provisions for:

1.  Reserving amounts for the payment of expenses of administration and claims falling within priorities higher than that of the Fund;

2.  Disbursement of the assets marshalled to date and subsequent disbursements of assets as they become available;

3.  Equitable allocation of disbursements to each of the associations entitled thereto;

4.  The securing by the receiver from each of the associations entitled to disbursements of an agreement to return to the receiver such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within priorities higher than that of the Fund in accordance with such priorities.  No bond shall be required of any such association; and

5.  A full report to be made by the association to the receiver accounting for all assets so disbursed to the association on such assets and any other matter as the court may direct.

C.  The receiver's proposal shall provide for disbursements to the association in amounts estimated at least equal to the claim payments made or to be made thereby for which such associations could assert a claim against the receiver, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association then disbursements shall be in the amount of available assets.

D.  Notice of such application shall be given to the associations in and to the Commissioners of Insurance of each of the states.  Any such notice shall be deemed to have been given when deposited in the United States certified mail, first class postage prepaid, at least thirty (30) days prior to submission of such application to the court.  Action on the application may be taken by the court provided the above required notice has been given, and provided further that the receiver's proposal complies with paragraphs 1 and 4 of subsection B of this section.

Laws 1980, c. 362, § 11, emerg. eff. June 27, 1980.

§362012.  Exhaustion of rights under other policies, governmental program or associations.

A.  Any person having a claim against an insurer under any provision of an insurance policy other than a policy of the insolvent insurer which is also a covered claim shall be required to first exhaust his rights under such policy.  Any amount payable on a covered claim under this act shall be reduced by the amount of any recovery under such other insurance policy.  The provisions of this subsection shall not apply to uninsured motorist coverage.

B.  Any person having a claim or legal right of recovery under any governmental insurance or guaranty program which is also a covered claim shall be required to exhaust first his right under such program.  Any amount payable on a covered claim pursuant to the provisions of the Oklahoma Property and Casualty Insurance Guaranty Association Act shall be reduced by the amount of any recovery under such program.

C.  Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent in another state shall seek recovery first from the association of the place of residence of the insured. If it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the state where the property is located, and if it is a workers' compensation claim, he shall seek recovery first from the association of the residence of the claimant.  Any recovery under this act shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

Amended by Laws 1986, c. 251, § 34, eff. Nov. 1, 1986.

§362013.  Detection and prevention of insurer insolvencies.

To aid in the detection and prevention of insurer insolvencies: 1.  The board of directors may, upon majority vote:

(a) make recommendations to the Commissioner for the detection and prevention of insurer insolvencies; and  (b) respond to requests by the Commissioner to discuss and make recommendations regarding the status of any member insurer whose financial condition may be hazardous to policyholders or the public.  Such recommendations shall not be considered public documents.

2.  The board of directors may, at the conclusion of any insurer insolvency in which the Association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the Association, and submit such report to the Commissioner.

Amended by Laws 1985, c. 328, § 17, emerg. eff. July 29, 1985.

§362014.  Scope of covered claims.

4.  A covered claim shall not include any claim filed with the Association after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.

Laws 1980, c. 362, § 14, emerg. eff. June 27, 1980. Laws 1980, c. 362, § 14, emerg. eff. June 27, 1980.

§362015.  Prohibited acts.

No person, including an insurer, agent or affiliate of an insurer shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the Oklahoma Property and Casualty Insurance Guaranty Association for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by the Oklahoma Property and Casualty Insurance Guaranty Association Act.  This section shall not apply to the Oklahoma Property and Casualty Insurance Guaranty Association or to any other entity which does not sell or solicit insurance.

Laws 1980, c. 362, § 15, emerg. eff. June 27, 1980.

§362016.  Examination of Association  Report.

The Association shall be subject to the examination by the Commission and a report shall be made not less than annually by the board of directors concerning the financial condition of the Association.  The report shall be made in such form as the Commissioner shall prescribe.

Laws 1980, c. 362, § 16, emerg. eff. June 27, 1980.

§362017.  Exemption from taxes and fees.

The Association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions.

Laws 1980, c. 362, § 17, emerg. eff. June 27, 1980.

§362018.  Payment of assessment  Effect on rate increase or decrease.

Any member insurer who has paid an assessment pursuant to the Oklahoma Property and Casualty Insurance Guaranty Association Act shall include amounts sufficient to recoup a sum equal to the amounts paid to the Association by the member insurer, less any amounts returned to the member insurer by the Association.  Such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer in its next filing for a rate increase or decrease before the Board for Property and Casualty Rates.

Amended by Laws 1982, c. 258, § 4, emerg. eff. May 14, 1982.

§362019.  Liability of certain persons.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agent or employees, the Association, its directors, employees or agents, for any action taken by them in the performance of their powers and duties under this act.

Laws 1980, c. 362, § 19, emerg. eff. June 27, 1980.

§362020.  Stay of proceedings  Setting aside judgment.

All proceedings in which the insolvent insurer, its policyholder, or the Association is a party in any court in this state shall be stayed one hundred twenty (120) days from the date an order of liquidation, rehabilitation, receivership or conservatorship is final to permit proper legal action by the Association on any matters germane to its powers and duties.  As to judgment under any decision, order, verdict or finding based on default, the Association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

Added by Laws 1985, c. 328, § 18, emerg. eff. July 29, 1985. Amended by Laws 1986, c. 251, § 35, eff. Nov. 1, 1986.

§362021.  Short title.

This act shall be known and may be cited as the Oklahoma Life and Health Insurance Guaranty Association Act.

Laws 1981, c. 133, § 1.

§362022.  Purpose of act.

A.  The purpose of this act is to protect, subject to certain limitations, the persons specified in subsection A of Section 2025 of the Insurance Code, against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in subsection B of Section 2025 of the Insurance Code, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

B.  To provide this protection, an association of insurers has been created and exists to pay benefits and to continue coverages as limited in this act, and members of the Association are subject to assessment to provide funds to carry out the purposes of this act.

Amended by Laws 1987, c. 177, § 1, eff. Nov. 1, 1987.

§362023.  Creation  Membership  Administration  Supervision.

A.  There is created a nonprofit legal entity to be known as the Oklahoma Life and Health Insurance Guaranty Association.  All member insurers shall be and remain members of the Association as a condition of their authority to transact insurance business in this state.

B.  The Association shall perform its functions under a plan of operation established and approved in accordance with this act and shall exercise its powers through the Board of Directors established in this act.  For purposes of administration and assessment, the Association shall maintain three (3) accounts:

1.  The health insurance account;

2.  The life insurance account; and

3.  The annuity account.

C.  The Association shall come under the immediate supervision of the Commissioner and shall be subject to the applicable provisions of the insurance laws of this state.

Laws 1981, c. 133, § 3.

§36-2024.  Definitions.

As used in Section 2021 et seq. of this title:

1.  "Account" means any of the three accounts created under Section 2023 of the Insurance Code;

2.  "Association" means the Oklahoma Life and Health Insurance Guaranty Association created in Section 2023 of the Insurance Code;

3.  "Board" means Board of Directors of the Oklahoma Life and Health Insurance Guaranty Association;

4.  "Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under Section 2025 of the Insurance Code;

5.  "Covered policy" means any policy or contract specified in Section 2025 of the Insurance Code;

6.  "Impaired insurer" means a member insurer which is not an insolvent insurer and:

a. is deemed by the Commissioner to be potentially unable to fulfill its contractual obligations; or

b. is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

7.  "Insolvent insurer" means a member insurer which is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

8.  "Member insurer" means any nonprofit hospital service and medical indemnity corporation and any insurer licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under Section 2025 of the Insurance Code, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

a. A health maintenance organization;

b. A fraternal benefit society;

c. A mandatory state-pooling plan;

d. A mutual assessment company or any entity that operates on an assessment basis;

e. An insurance exchange; or

f. Any entity similar to any of the above;

9.  "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto;

10.  "Person" means any individual, corporation, partnership, association or voluntary organization;

11.  "Premium" means amounts received on covered policies or contracts less premiums, considerations and deposits returned thereon, and less dividends and experience credits thereon. "Premiums" does not include any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under subsection B of Section 2025 of the Insurance Code except that assessable premium shall not be reduced on account of subparagraph (c) of paragraph 2 of subsection B of Section 2025 relating to interest limitations and paragraph 2 of subsection C of Section 2025 relating to limitations with respect to any one life;

12.  "Resident" means any person who resides in this state at the time a member insurer is determined to be an impaired or insolvent insurer and to whom a contractual obligation is owed.  A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business; and

13.  "Supplemental contract" means any agreement entered into for the distribution of policy or contract proceeds.

Added by Laws 1981, c. 133, § 4.  Amended by Laws 1987, c. 177, § 2, eff. Nov. 1, 1987; Laws 1988, c. 291, § 4, eff. Nov. 1, 1988; Laws 1994, c. 294, § 3, eff. Sept. 1, 1994.

§362025.  Coverage provided by act  Exemptions  Liability and limitations on liability.

A.  For the policies and contracts specified in subsection B of this section, this act shall provide coverage:

1.  to persons who are owners of or certificate holders under such policies or contracts, and who:

a. are residents, or

b. are not residents, but only under all of the following conditions:

(1) the insurers which issued such policies or contracts are domiciled in this state,

(2) such insurers never held a license or certificate of authority in the states in which such persons reside,

(3) such states have associations similar to the Association created by this act,

(4) such persons are not eligible for coverage by such other states' associations; and

2.  to persons who, regardless of where they reside, are the beneficiaries, assignees or payees of the persons covered under paragraph 1 of this subsection except for nonresident certificate holders under group policies or contracts.

B.  1.  This act shall provide coverage to the persons specified in subsection A of this section for direct, nongroup life, health, annuity and supplemental policies or contracts, and for certificates under direct group policies and contracts, issued by member insurers, except as limited by this act.

2.  This act shall not provide coverage for:

a. any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder;

b. any policy or contract of reinsurance, unless assumption certificates have been issued;

c. any portion of a policy or contract to the extent that the rate of interest on which it is based:

(1) averaged over the period of four (4) years prior to the date on which the Association becomes obligated with respect to such policy or contract, exceeds a rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same fouryear period or for such lesser period if the policy or contract was issued less than four (4) years before the Association became obligated, and

(2) on and after the date on which the Association becomes obligated with respect to such policy or contract, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

d. any plan or program of an employer, association or similar entity to provide life, health or annuity benefits to its employees or members to the extent that such plan or program is selffunded or uninsured, including but not limited to benefits payable by an employer, association or similar entity under:

(1) a Multiple Employer Welfare Arrangement as defined in Section 514 of the Employee Retirement Income Security Act of 1974, as amended,

(2) a minimum premium group insurance plan,

(3) a stoploss group insurance plan, or

(4) an administrative services only contract;

e. any portion of a policy or contract to the extent that it provides dividends or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract;

f. any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state;

g. any annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate; and

h. any policy or contract issued by those insurers enumerated in Section 110 of the Insurance Code.

C.  The benefits for which the Association may become liable shall in no event exceed the lesser of:

1.  the contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

2.  with respect to any one life, regardless of the number of policies or contracts:

a. Three Hundred Thousand Dollars ($300,000.00) in life insurance death benefits, but not more than One Hundred Thousand Dollars ($100,000.00) in net cash surrender and net cash withdrawal values for life insurance,

b. Three Hundred Thousand Dollars ($300,000.00) in health insurance benefits, including any net cash surrender and net cash withdrawal values,

c. Three Hundred Thousand Dollars ($300,000.00) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

provided, however, that in no event shall the Association be liable to expend more than Three Hundred Thousand Dollars ($300,000.00) in the aggregate with respect to any one life under subparagraphs a, b and c of this subparagraph.

D.  The liability of the Association is strictly limited by the express terms of such covered policies and contracts and by the provisions of this act and is not affected by the contents of any brochures, illustrations, advertisements, or oral statements by agents, brokers or others used or made in connection with their sale.  The Association is not liable for any extracontractual, exemplary or punitive damages, attorney's fees or interest other than as provided for by the terms of such policies or contracts, as limited by this act.

Amended by Laws 1987, c. 177, § 3, eff. Nov. 1, 1987.

§362026.  Board of directors  Membership  Term  Vacancies  Approval  Compensation.

A.  The Board of Directors of the Oklahoma Life and Health Insurance Guaranty Association shall consist of not less than five (5) nor more than nine (9) member insurers serving terms as established in the procedural rules of the Association.  A majority of the Board shall be selected from the fifty (50) member insurers which write the largest volume of life and accident and health premiums and annuity considerations for the previous year.  The members of the Board shall be selected by member insurers subject to the approval of the Insurance Commissioner.  Vacancies on the Board shall be filled for the remaining period of the term by a majority vote of the remaining Board members, subject to the approval of the Commissioner.

B.  In calculating total premium for Board qualification purposes, premiums collected by different members of the same multi-insurer group may be attributable to each member of the group; provided, no two members of the same group shall serve on the Board at the same time.

C.  In approving selections, the Commissioner shall consider, among other things, whether all member insurers are fairly represented.

D.  Members of the Board may be reimbursed according to the provisions of the State Travel Reimbursement Act for expenses incurred by them as members of the Board, but members of the Board shall not otherwise be compensated by the Association for their services.

Added by Laws 1981, c. 133, § 6.  Amended by Laws 1998, c. 237, § 1, eff. July 1, 1998.

§362027.  Procedural rules and amendments.

A.  1.  The Association shall submit to the Commissioner procedural rules and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the Association.  The procedural rules and any amendments thereto shall become effective upon approval in writing by the Commissioner.

2.  If the Association fails to submit suitable procedural rules within one hundred eighty (180) days following the effective date of this act or if at any time thereafter the Association fails to submit suitable amendments to the rules, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary to effectuate the provisions of this act.  Such rules shall continue in force until modified by the Commissioner or superseded by rules submitted by the Association and approved by the Commissioner.  All member insurers shall comply with the procedural rules.

B.  The procedural rules shall, in addition to requirements enumerated elsewhere in this act:

1.  Establish procedures for handling the assets of the Association;

2.  Establish regular places and times for meeting of the Board of Directors;

3.  Establish procedures for records to be kept of all financial transactions of the Association, its agents, and the Board of Directors;

4.  Establish the procedures whereby selections for the Board of Directors will be made and submitted to the Commissioner;

5.  Establish any additional procedures for assessments under Section 10 of this act; and

6.  Contain additional provisions necessary or proper for the execution of the powers and duties of the Association.

C.  The procedural rules may provide that any or all powers and duties of the Association, except those under paragraph 3 of Section 9 and those under Section 10 of this act, aredelegated to a corporation, association or other organization which performs or will perform functions similar to those of this Association, or its equivalent, in two or more states if there is a reciprocal agreement with such states to provide similar services.  Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the Association and shall be paid for the performance of any function of the Association.  A delegation of powers or duties under this subsection shall take effect only with the approval of both the Board and the Commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this act.

Laws 1981, c. 133, § 7.

§362028.  Impaired or insolvent insurers.

A.  If a member insurer is an impaired domestic insurer, the Association may, in its discretion, and subject to any conditions imposed by the Association that do not impair the contractual obligations of the impaired insurer, that are approved by the Commissioner, and that are, except in cases of courtordered conservation or rehabilitation, also approved by the impaired insurer:

1.  guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, any or all of the policies or contracts of the impaired insurer;

2.  provide such monies, pledges, notes, guarantees or other means as are proper to effectuate paragraph 1 of this subsection, and assure payment of the contractual obligations of the impaired insurer pending action under paragraph 1 of this subsection; or

3.  loan money to the impaired insurer.

B.  1.  If a member insurer is an impaired insurer, whether domestic, foreign or alien, and the insurer is not paying claims timely, then subject to the preconditions specified in paragraph 2 of this subsection, the Association shall, in its discretion, either:

a. take any of the actions specified in subsection A of this section, subject to the conditions therein, or

b. provide substitute benefits in lieu of the contractual obligations of the impaired insurer solely for: health claims; periodic annuity benefit payments; death benefits; supplemental benefits; and cash withdrawals for policy or contract owners who petition therefor under claims of emergency or hardship in accordance with standards proposed by the Association and approved by the Commissioner.

2.  The Association shall be subject to the requirements of paragraph 1 of this subsection only if:

a. the impaired insurer is a foreign or alien insurer:

(1) which has been prohibited from soliciting or accepting new business in this state, and

(2) whose certificate of authority has been suspended or revoked in this state, and

(3) for which a petition for rehabilitation or liquidation has been filed in a court of competent jurisdiction in the insurer's state of domicile by the Insurance Commissioner of that state, and

(4) the laws of the impaired insurer's state of domicile provide that until all payments of or on account of the impaired insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the impaired insurer shall have been approved by the guaranty associations, and

(5) the delinquency proceeding shall not be dismissed, and

(6) neither the impaired insurer nor its assets shall be returned to the control of its shareholders or private management, and

(7) it shall not be permitted to solicit or accept new business or have any suspended or revoked license restored; or

b. the impaired insurer is a domestic insurer which has been placed under an order of rehabilitation by a court of competent jurisdiction in this state.

C.  If a member insurer is an insolvent insurer, the Association shall, in its discretion, either:

1.  guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

2.  assure payment of the contractual obligations of the insolvent insurer and provide such monies, pledges, guarantees or other means as are reasonably necessary to discharge such duties; or  3.  with respect to life and health insurance policies only, provide benefits and coverages in accordance with subsection D of this section.

D.  When proceeding under paragraph 1 of subsection B or paragraph 3 of subsection C of this section, the Association shall, with respect to life and health insurance policies only:

1.  except for terms of conversion and renewability, assure payment of benefits for premiums identical to the premiums and benefits that would have been payable under the policies of the insolvent insurer, for claims incurred:

a. with respect to group policies, not later than the earlier of the next renewal date under such policies or contracts or fortyfive (45) days, but in no event less than thirty (30) days, after the date on which the Association becomes obligated with respect to such policies,

b. with respect to individual policies, not later than the earlier of the next renewal date, if any, under such policies or one (1) year, but in no event less than thirty (30) days, from the date on which the Association becomes obligated with respect to such policies;

2.  make diligent efforts to provide all known insureds or group policyholder with respect to group policies thirty (30) days' notice of the termination of the benefits provided;

3.  make available substitute coverage on an individual basis to each known insured, or owner if other than the insured, of an individual policy, and to any individual formerly insured under a group policy who is not eligible for replacement group coverage, if the insureds had a right under law or the terminated policy to convert coverage to individual coverage or to continue an individual policy in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or had a right only to make changes in premium by class.  In providing said substitute coverage, the Association may offer either to reissue the terminated coverage or to issue an alternative policy.

Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.  The Association may reinsure any alternative or reissued policy.

Alternative policies adopted by the Association shall be subject to the approval of the Commissioner.  The Association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The Association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

Any alternative policy issued by the Association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the Association.

If the Association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the Association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the Commissioner or by a court of competent jurisdiction.

The Association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date such coverage or policy is replaced by another similar policy by the policyholder, the insured or the Association.

E.  When proceeding under subparagraph b of paragraph 1 of subsection B or subsection C of this section with respect to any policy or contract carrying guaranteed minimum interest rates, the Association shall assure the payment or crediting of a rate of interest consistent with subparagraph c of paragraph 2 of subsection B of Section 2025 of the Insurance Code.

F.  Nonpayment of premiums within thirtyone (31) days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the Association's obligations under such policy or coverage under this act with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this act.

G.  Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the Association, and the Association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.

H.  The protection provided by this act shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

I.  In carrying out its duties under subsections B and C of this section the Association may, subject to approval by the court:

1.  impose permanent policy or contract liens in connection with any guarantee, assumption or reinsurance agreement, if the Association finds that the amounts which can be assessed under this act are less than the amounts needed to assure full and prompt performance of the Association's duties under this act, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest;

2.  impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

J.  If the Association fails to act within a reasonable period of time as provided in subsections B, C and D of this section, the Commissioner shall have the powers and duties of the Association under this act with respect to impaired or insolvent insurers;

K.  The Association may render assistance and advice to the Commissioner, upon his request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer;

L.  The Association shall have standing to appear before any court in this state which has jurisdiction over an impaired or insolvent insurer concerning which the Association is or may become obligated under this act.  Such standing shall extend to all matters germane to the powers and duties of the Association including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations.  The Association shall also have the right to appear or intervene before a court in another state with jurisdiction over an impaired or insolvent insurer for which the Association is or may become obligated or with jurisdiction over a third party against whom the Association may have rights through subrogation of the insurer's policyholders;

M.  1.  Any person receiving benefits under this act shall be deemed to have assigned to the Association the rights under, and any causes of action relating to, the covered policy or contract to the extent of the benefits received because of this act, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages.  The Association may require an assignment to it of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this act upon such person.

2.  The subrogation rights of the Association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this act.

3.  The Association shall have all common law rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to such policy or contracts.

Amended by Laws 1987, c. 177, § 4, eff. Nov. 1, 1987.

§362029.  Powers and duties of Association.

The Association may:

1.  Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this act;

2.  Sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under Section 2030 of this title;

3.  Borrow money to effect the purposes of this act.  Any notes or other evidence of indebtedness of the Association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

4.  Employ or retain such persons as are necessary to handle the financial transactions of the Association, and to perform such other functions as become necessary or proper under this act;

5.  Join an organization of one or more other state associations of similar purposes to further the purposes and administer the powers and duties of the Association;

6.  Take such legal action as may be necessary to avoid payment of improper claims; or

7.  Exercise, for the purposes of this act and to the extent approved by the Commissioner, the powers of a domestic life or health insurer, but in no case may the Association issue insurance policies or annuity contracts other than those issued to perform the contractual obligations of the impaired or insolvent insurer.

Amended by Laws 1987, c. 177, § 5, eff. Nov. 1, 1987.

§362030.  Assessments.

A.  For the purpose of providing the funds necessary to carry out the powers andduties of the Association, the Board shall assess the member insurers, separately for each account, at such time and for such amounts as the Board finds necessary.  Assessments shall be due not less than thirty (30) days after prior written notice to the member insurers and shall accrue interest at six percent (6%) per annum on and after the due date.

B.  There shall be two classes of assessments, as follows:

1.  Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of subsection D of Section 2033 of the Insurance Code.  Class A assessments may be made whether or not related to a particular impaired or insolvent insurer;

2.  Class B assessments shall be made to the extent necessary to carry out the powers and duties of the Association under Section 2028 of the Insurance Code with regard to an impaired or an insolvent foreign or domestic insurer.

C.  1.  The amount of any Class A assessment shall be determined by the Board and may be made on a pro rata or nonpro rata basis.  If pro rata, the Board may provide that it be credited against future Class B assessments.  A nonpro rata assessment shall be credited against future insolvency assessments and shall not exceed One Hundred Fifty Dollars ($150.00) per member insurer in any one calendar year.

The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the Board in its sole discretion as being fair and reasonable under the circumstances.

2.  Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

3.  Assessments for funds to meet the requirements of the Association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of this act. Classification of assessments under subsection B of this section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

D.  The Association may abate, or defer in whole or in part, the assessment of a member insurer if, in the opinion of the Board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations.  In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

E.  The total of all assessments upon a member insurer for each account in any one calendar year shall not exceed two percent (2%) of such average premiums of the insurer received in this state during the three (3) calendar years preceding the assessment on the policies and contracts covered by the account and in which the insurer became an impaired or insolvent insurer.  If the maximum assessment together with the other assets of the Association in any account does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the Association, the necessary additional funds shall be assessed as soon thereafter as permitted by this act.  The Board may provide in the plan of operation, a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.  F.  The Board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contributions of each insurer to that account, the amount by which the assets of the account exceed the amount the Board finds is necessary to carry out the obligations of the Association during the coming year with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income frominvestments.  A reasonable amount may be retained in any account to provide funds for the continuing expenses of the Association and for future losses.

G.  It shall be proper for any member insurer to consider the amount reasonably necessary to meet its obligations under this act in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this act.

H.  The Association shall issue to each insurer paying an assessment under this act, other than a Class A assessment, a certificate of contribution, in a form prescribed by the Commissioner, for the amount of the assessment so paid.  All outstanding certificates shall be of equal priority without reference to amounts or dates of issue.  A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the Commissioner may approve.

I.  A member insurer may offset against its premium, franchise or income tax liability to this state, an assessment described in subsection H of this section to the extent of twenty percent (20%) of the amount of such assessment for each of the five (5) calendar years following the year in which such assessment was paid.  In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium, franchise or income tax liability for the year it ceases doing business.

J.  Any sums acquired by refund, pursuant to subsection F of this section, from the Association which have theretofore been written off by contributing insurers and offset against premium, franchise or income taxes as provided in subsection I of this section, and are not then needed for purposes of this act, shall be paid by the Association to the Commissioner who shall dispense such funds in accordance with the statutes regarding disbursement of such taxes.

Amended by Laws 1985, c. 328, § 19, emerg. eff. July 29, 1985; Laws 1987, c. 177, § 6, eff. Nov. 1, 1987; Laws 1989, c. 181, § 7, eff. Nov. 1, 1989.

§362031.  Commissioner  Powers and duties.

A.  In addition to the duties and powers enumerated elsewhere in this act, the Commissioner shall:

1.  Upon request of the Board, provide the Association with a statement of the premiums in the appropriate states for each member insurer;

2.  When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time.  Notice to the impaired insurer shall constitute notice to its shareholders, if any.  The failure of the insurer to promptly comply with such demand shall not excuse the Association from the performance of its powers and duties under this act.

If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the Commissioner shall be appointed conservator or shall be permitted to initiate an ancillary receivership.

B.  The Commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance business in this state of any member insurer which fails to pay an assessment when due or fails to comply with the procedural rules.  As an alternative, the Commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due.  Such forfeiture shall not exceed five percent (5%) of the unpaid assessment per month, but no forfeiture shall be less than One Hundred Dollars ($100.00) per month.

C.  Any action of the Board or the Association may be appealed to the Commissioner by any member insurer if such appeal is taken within thirty (30) days of the action of the Board or Association. Any final action or order of the Commissioner shall be subject to judicial review in a court of competent jurisdiction.

Amended by Laws 1987, c. 175, § 20, eff. Nov. 1, 1987.

§362032.  Detection and prevention of insurer insolvencies.

A.  To aid in the detection and prevention of insurer insolvencies, it shall be the duty of the Commissioner:

1.  To notify his counterpart in all of the other states, territories of the United States and the District of Columbia when he takes any of the following actions against a member insurer:

a.  revocation of license,

b.  suspension of license, or

c.  makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus or any other account for the security of policyholders or creditors.

Such notice shall be mailed to all counterparts of the Commissioner within thirty (30) days following the action or the date on which such action occurs;

2.  To report to the Board when he has taken any of the actions set forth in paragraph 1 of this subsection or has received a report from any other state indicating that any such action has been taken in another state.  Such report to the Board shall contain all significant details of the action taken or the report received from another state;

3.  To report to the Board when he has reasonable cause to believe from any examination, whether completed or in process, of any member company, that such company may be an impaired or insolvent insurer;

4.  To furnish to the Board information, if available, which is contained in the Early Warning Tests developed by the National Association of Insurance Commissioners.

B.  The Commissioner may seek the advice and recommendations of the Board concerning any matter affecting his duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this state.

Laws 1981, c. 133, § 12.

§362033.  Reports and recommendations as to insurer insolvencies.

A.  The Board may use the information provided in paragraph 4 of subsection A ofSection 12 of this act in carrying out its duties and responsibilities under this section.  Such report and the information contained therein shall be kept confidential by the Board until such time as made public by the Commissioner or other lawful authority.

B.  The Board may, upon majority vote, make reports and recommendations to the Commissioner upon any matter germane to the solvency, liquidation, rehabilitation, receivership or conservatorship of any member insurer or germane to the solvency of any company seeking to do any insurance business in this state. These reports and recommendations shall not be considered public documents.

C.  It shall be the duty of the Board, upon majority vote, to notify the Commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

D.  The Board may, upon majority vote, request that the Commissioner order an examination of any member insurer which the Board in good faith believes may be an impaired or insolvent insurer. Within thirty (30) days of the receipt of the request, the Commissioner may begin examination.  The examination may be conducted by such persons as the Commissioner designates.  The cost of the examination shall be paid by the Association and the examination report shall be treated as are other examination reports.  In no event shall the examination report be released to the Board prior to its release to the public, but this shall not preclude the Commissioner from complying with subsection A of Section 12 of this act.  The Commissioner shall notify the Board when the examination is completed.  The examination request shall be kept on file by the Commissioner but shall not be open to public inspection prior to the release of the examination report to the public.

E.  The Board may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer insolvencies.

F.  The Board shall, at the conclusion of any insurer insolvency in which the Association was obligated to pay covered claims, prepare a report to the Commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency.  The Board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular insurer, and may adopt by reference any report prepared by such other associations.

Laws 1981, c. 133, § 13.

§362034.  Unpaid assessments of impaired or insolvent insurer.

Nothing in this act shall be construed to reduce the liability for unpaid assessments of the insureds on an impaired or insolvent insurer operating under a plan with assessment liability.

Laws 1981, c. 133, § 14.

§362035.  Records of negotiations and meetings.

Records shall be kept of all negotiations and meetings in which the Association or its representatives are involved, to discuss the activities of the Association in carrying out its powers and duties under Sections 8 and 9 of this act.  Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, receivership or conservatorship proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon an order of a court of competent jurisdiction.  Nothing in this section shall limit the duty of the Association to render a report of its activities under Section 19 of this act.

Laws 1981, c. 133, § 15.

§362036.  Assets of impaired or insolvent insurer  Association as creditor  Payment of policies and contractual obligations.

For the purpose of carrying out its obligations under this act, the Association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the Association is entitled as subrogee pursuant to paragraph 8 of Section 8 of this act.  All assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this act.  Assets attributable to covered policies, as used in this subsection, are that proportion of assets which the reserves which should have been established for such policies, bear to the reserves which should have been established for all policies of insurance written by the impaired or insolvent insurer.

Laws 1981, c. 133, § 16.

§362037.  Distribution of ownership rights of impaired or insolvent insurer.

A.  Prior to the termination of any liquidation, rehabilitation, receivership orconservatorship proceeding, the court may take into consideration the contributions of the respective parties, including the Association, the shareholders and the policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer.  In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

B.  No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total valid claims of the Association for funds expended in carrying out its powers and duties under Section 8 of this act with respect to such insurer have been fully recovered by the Association.

Laws 1981, c. 133, § 17.

§362038.  Recovery of distribution of insurer  Limitations.

A.  If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five (5) years preceding the petition for liquidation or rehabilitation subject to the limitations of subsections B through D of this section.

B.  No such dividend shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

C.  Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he received.  Any person who was an affiliate that controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions he would have received if they have been paid immediately.  If two (2) persons are liable with respect to the same distributions, they shall be jointly and severally liable.

D.  The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

E.  If any person liable under subsection C of this section is insolvent, all its affiliates that controlled it at the time the dividend was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

Laws 1981, c. 133, § 18.

§362039.  Examination and regulation of Association  Reports.

The Association shall be subject to examination and regulation by the Commissioner. The Board shall submit to the Commissioner, not later than May 1 of each year, a financial report for the preceding calendar year in a form approved by the Commissioner and a report of its activities during the preceding calendar year.

Laws 1981, c. 133, § 19.

§362040.  Exemption from taxes and fees.

The Association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

Laws 1981, c. 133, § 20.

§362041.  Certain persons exempted from liability.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the Association or its agents or employees, members of the Board, or the Commissioner or his representatives, for any action or omission by them in the performance of their official powers and duties under this act.  Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

Amended by Laws 1987, c. 177, § 7, eff. Nov. 1, 1987.

§362042.  Stay of other proceedings  Judgments may be set aside.

All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed sixty (60) days from the date an order of liquidation, rehabilitation, receivership or conservatorship is final to permit proper legal action by the Association on any matters germane to its powers or duties.  As to judgment under any decision, order, verdict or finding based on default, the Association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

Laws 1981, c. 133, § 22.

§362043.  Advertising prohibited  Exemptions  Preparation of summary document  Disclaimer  Notice of noncoverage.

A.  No person, including an insurer, agent or affiliate of an insurer shall make, publish, disseminate, circulate or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the Oklahoma Life and Health Insurance Guaranty Association of this state for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by the Oklahoma Life and Health Insurance Guaranty Association Act.  Provided, however, that this section shall not apply to the Oklahoma Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

B.  Prior to May 1, 1988, the Association shall prepare a summary document describing the general purposes and current limitations of the Association and complying with subsection C of this section.  This document shall be submitted to the Commissioner by May 1, 1988, for approval.  Sixty (60) days after receiving such approval, no insurer shall deliver a policy or contract described in paragraph 1 of subsection B of Section 2025 of this title to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract, except if subsection D of this section applies. The document should also be available upon request by a policyholder.  The distribution, delivery or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of impairment or insolvency of a member insurer.  The description document shall be revised by the Association as amendments to the act may require. Failure to receive this document does not give the policyholder, contract holder, certificate holder or insured any greater rights than those stated in this act.

C.  The document prepared under subsection B of this section shall contain a clear and conspicuous disclaimer on its face.  The Commissioner shall promulgate a rule establishing the form and content of the disclaimer.  The disclaimer shall:

1.  state the name and address of the life and health insurance guaranty association and insurance department;

2.  prominently warn the policy or contract holder that the Life and Health Insurance Guaranty Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations, exclusions and conditioned on continued residence in the state;

3.  state that the insurer and its agents are prohibited by law from using the existence of the Life and Health Insurance Guaranty Association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

4.  emphasize that the policy or contract holder should not rely on coverage under the Life and Health Insurance Guaranty Association when selecting an insurer;

5.  provide other information as directed by the Commissioner.

D.  No insurer or agent may deliver a policy or contract described in paragraph 1 of subsection B of Section 2025 of this title, but excluded under subparagraph a of paragraph 2 of subsection B of Section 2025 of this title from coverage under this act, unless the insurer or agent, prior to or at the time of delivery, gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the Life and Health Insurance Guaranty Association.  The Commissioner shall by rule specify the form and content of the notice.

Amended by Laws 1987, c. 177, § 8, eff. Nov. 1, 1987.

§362101.  Scope of article.

A.  This article shall apply to domestic stock insurers and domestic mutual insurers only except that it shall not apply to farmers' mutual fire insurance associations organized under Article 28 of this Code, to any association organized under the supervision or by authority of any legally incorporated Grange Order of Patrons of Husbandry, or to the Oklahoma State Union of the Farmer's Educational and Cooperative Union of America, when such association is formed for the mutual benefit of the members of such order or orders exclusively.

Subsection B of Section 2115 and subsection C of Section 2119 of this article shall apply also to foreign and alien mutual insurers.

B.  Any domestic stock or mutual insurer which as of April 1, 1957, had duly filed its articles of incorporation and was lawfully in process of completing its organization, shall complete its organization according to such procedures as were provided by laws in force immediately prior to the effective date of this Code.

Any other domestic stock or mutual insurer in process of organization on the effective date of this Code shall be governed by such provisions of this article as the Insurance Commissioner deems to be practicably applicable, and otherwise according to laws in force immediately prior to such effective date.

C.  Existing domestic stock and mutual insurers are governed by the applicable provisions of this article.

Laws 1957, p. 303, § 2101.

§362102.  "Stock" insurer defined.

A "stock" insurer is an incorporated insurer with capital divided into shares and owned by its shareholders.

Laws 1957, p. 304, § 2102.

§362103.  "Mutual" insurer defined.

A "mutual" insurer is an incorporated insurer without capital stock or shares, and is owned by its policyholders.

Laws 1957, p. 304, § 2103.

§362104.  Misleading names.

No such name shall be adopted by such corporation which is so similar to any name already in use by any such existing corporation, company or association, organized or doing business in this state, as to be confusing or misleading.

Laws 1957, p. 304, § 2104.

§36-2105.  Articles of incorporation; contents.

A.  This section applies to stock and mutual insurers hereafter incorporated in Oklahoma.

B.  Five or more individuals of age of twentyone (21) years or more may incorporate a stock insurer; ten or more such individuals may incorporate a mutual insurer.  Not less than twothirds (2/3) of the incorporators shall be citizens of the United States residing in Oklahoma.  The articles of incorporation shall be signed and acknowledged by the incorporators as deeds are required to be acknowledged.

C.  The articles of incorporation shall state:

1.  The name of the corporation; if a mutual, the word "mutual" shall be a part of the name;

2.  The duration of its existence, which may be perpetual;

3.  The kinds of insurance the corporation is formed to transact, according to the definitions thereof in this Code;

4.  If a stock corporation, its authorized capital, the classes and number of shares into which divided, the par value of each such share, and the respective rights of each such class.  Shares without par value shall not be authorized;

5.  If a mutual corporation, the maximum contingent liability of its members, other than as to nonassessable policies, for payment of losses and expenses incurred, which liability shall be as stated in the articles of incorporation but not less than one nor more than six times the premium for the member's policy at the annual premium rate for a term of one (1) year;

6.  The number of directors, of which there shall be not less than three nor more than fifty, who shall conduct the affairs of the corporation, and the names and addresses of the corporation's first directors and officers for stated terms of office of not less than two (2) months nor more than one (1) year; provided, however, that the Insurance Commissioner may approve amended articles of incorporation for a domestic insurer to permit the board of directors to consist of three or more directors;

7.  The city or town in Oklahoma in which is to be located the principal place of business, and the counties, states, and countries in which business may be transacted;

8.  The limitations, if any, on the corporation's indebtedness;

9.  If a stock corporation, the extent, if any, to which stock of the corporation shall be liable to assessment;

10.  Such other provisions, not inconsistent with law, as deemed appropriate by the incorporators;

11.  The names and addresses of the incorporators; and

12.  The name and address of the person in Oklahoma upon whom all process in any action or proceeding may be served.  Such designation may be changed or amended on authority of the Board of Directors evidenced by the filing of a certificate stating such change, executed by the President, attested by the Secretary, and filed with the Insurance Commissioner.

Added by Laws 1957, p. 304, § 2105.  Amended by Laws 1997, c. 273, § 5, eff. July 1, 1997; Laws 1997, c. 418, § 91, eff. Nov. 1, 1997.

§362106.  Corporate powers granted; general powers and duties.

Every corporation organized under the provisions of this act may, in its corporate name, sue and be sued; and shall have power to make contracts of insurance, indemnity or suretyship with any person, government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee or fiduciary in this state or elsewhere; to prescribe the qualifications and the manner and form of the admission or withdrawal of members; to have and use a common seal which may be changed or altered at pleasure; to be capable in its corporate name, or in the name of trustee chosen by the board of directors, to take, purchase, lease, hold and dispose of real or personal property for carrying into effect the purpose of the corporation; to make all necessary rules and regulations concerning the hazards incurred, the premium rates to be used, and adjustment and payment of losses; to fix the compensation of its directors and officers and require bond for the faithful performance of their duties; to exercise all such other powers as may be necessary to effect the object of such corporation, subject to the restrictions herein provided; to make or amend bylaws not inconsistent with law or the provisions of the articles of association, which bylaws shall fix the date and place of the annual meeting of members, shall designate the number of directors, which shall be not less than five, define the duties of the officers and fix the term of office of the directors and officers of such company, and make all further necessary provisions concerning the conduct of its business or affairs.

Laws 1957, p. 304, § 2106.

§362107.  Filing of articles; issuance of certificate.

A.  The articles of incorporation shall be filed in the office of the Secretary of State, and certified copies thereof shall be filed with the Insurance Commissioner.  Articles of incorporation shall be approved by the Insurance Commissioner before they are filed in the office of the Secretary of State.  After January 1, 1970, the Insurance Commissioner shall not approve or renew any articles of incorporation which provide for the issuance of shares of common capital stock to any shareholder unless such shareholder shall be entitled at the shareholders meetings to one vote for each share standing in the name of such shareholder in the books of the corporation.

B.  Upon completion of such filing as to the articles of incorporation, the Secretary of State shall issue to the corporation a certificate of incorporation.  Such corporation shall not transact business as an insurer until it has applied for and received from the Commissioner a certificate of authority as provided by this Code.

Laws 1957, p. 305, § 2107; Laws 1969, c. 289, § 2; Laws 1970, c. 109, § 2, emerg. eff. April 1, 1970.

§362108.  Amendment of articles.

A.  The articles of incorporation of a stock insurer increasing or reducing authorized capital or for other purposes may be amended in accordance with the general laws of Oklahoma applying to corporations formed for profit.  No amendment shall reduce authorized capital below the amount required by this Code for the kinds of insurance thereafter to be transacted.

B.  The articles of incorporation of a mutual insurer may be amended by the affirmative vote of twothirds (2/3) of its members present in person or by proxy at a regular or special meeting of members of which notice in writing setting forth the proposed amendment was mailed to all members at least thirty (30) days in advance.  A certificate of the amendments, signed and acknowledged by the president and attested by the secretary of the corporation shall be filed with the Commissioner and the Secretary of State.

Laws 1957, p. 305, § 2108.

§362109.  Applications for insurance in formation of mutual insurers.

A.  Upon issuance of its certificate of incorporation as provided in subsection B of Section 2107 of this article, the directors and officers of a domestic mutual corporation formed for the purpose of becoming a mutual insurer may open books for the registration of such requisite applications for insurance policies as they may accept, and may receive deposits of premiums thereon.

B.  All such applications shall be in writing signed by the applicant, covering subjects of insurance resident, located, or to be performed in Oklahoma.

C.  All such applications shall provide that:

1.  Issuance of the policy is contingent upon completion of organization of the insurer and issuance to it of a proper certificate of authority.

2.  No insurance is provided until the certificate of authority has been so issued; and

3.  The prepaid premium or deposit, and membership or policy fee, if any, shall be refunded in full to the applicant if the organization is not completed and certificate of authority issued before a specified reasonable date, which date shall be not later than one (1) year following date of issuance of the certificate of incorporation.

D.  All qualifying premiums collected shall be in cash.

E.  Solicitation for such qualifying applications for insurance shall be by licensed agents of the corporation, and the Commissioner shall upon application therefor issue temporary agent's licenses expiring on the date specified pursuant to paragraph 3, subsection B, above, to individuals appointed by the corporation and qualified as for a resident agent's license except as to the taking of an examination.  The Commissioner may suspend or revoke any such license for any of the same causes and pursuant to the same procedures as are applicable to suspension or revocation of licenses of agents in general under article 13.

Laws 1957, p. 305, § 2109; Laws 1965, c. 60, § 15, eff. July 1, 1965.

§362110.  Formation of mutuals; trust deposit of premiums; issuance of policies.

A.  All sums collected by a domestic mutual corporation as premiums and fees on qualifying applications for insurance therein shall be deposited in trust in an Oklahoma bank or trust company under a written agreement consistent with this section and with paragraph 3 of subsection C of Section 2109 of this article.  The corporation shall file an executed copy of such trust agreement with the Commissioner.

B.  Upon issuance to the corporation of a certificate of authority as an insurer for the kind of insurance for which such applications were solicited, all funds so held in trust shall become the funds of the insurer, and the insurer shall forthwith issue and deliver its policies for which premiums had been paid and accepted. The insurance provided by such policies shall be effective as of the date of the certificate of authority.

Laws 1957, p. 306, § 2110.

§362111.  Initial qualification, domestic mutuals.

When newly organized, a domestic mutual insurer may be authorized to transact any one or more kinds of insurance other than title insurance. When applying for an original certificate of authority as an insurer, a domestic mutual insurer must be otherwise qualified therefor under this code, must possess and maintain the minimum requirements for surplus in regard to policyholders as set forth in Sections 610 and 611 of this code, and must have received and accepted bona fide applications with respect to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in full and in cash the proper premium therefor at a rate substantially equal to that usually charged by stock insurers for comparable coverages, must have surplus funds on hand as at completion of issuance of all such policies so applied for, or, in lieu of such applications, premiums, and surplus, may deposit surplus, all in accordance with the requirements set forth in Sections 610 and 611 of this code.

Laws 1957, p. 306, § 2111; Laws 1980, c. 185, § 5, eff. Oct. 1, 1980.

§362112.  Additional kinds of insurance, mutual.

A domestic mutual insurer after being authorized to transact one kind of insurance shall be authorized by the Insurance Commissioner to transact such additional kinds of insurance as are authorized under Section 609 of Article 6 and upon otherwise qualifying therefor and depositing and thereafter maintaining on deposit with the State Treasurer through the Insurance Commissioner unimpaired surplus funds in amount not less than the amount of capital required of a domestic stock insurer transacting like kinds of insurance, and subject further to the additional surplus requirements of Section 611 of Article 6 if applicable (expendable additional surplus in amount of onehalf (1/2) of required surplus if it qualifies to transact more than one kind of insurance within first five (5) years).

Laws 1957, p. 307, § 2112.

§362113.  Bylaws of mutual.

A.  The initial board of directors of a domestic mutual insurer shall adopt original bylaws for the government of the corporation and conduct of its business.  Such bylaws shall be subject to the approval of the insurer's members at the next succeeding annual meeting of members, and no bylaw provision shall thereafter be effective which is not so approved.  Bylaws shall be revoked or modified only by twothirds (2/3) favorable vote of the insurer's members voting either in person or by proxy at a meeting of which notice was given as provided in the bylaws.

B.  The bylaws shall provide that each member of the insurer is entitled to one vote in the election of corporate directors and on all matters coming before membership meetings, and that such vote may be exercised in person or by proxy.

C.  The insurer shall promptly file with the Commissioner a copy, certified by the insurer's secretary, of such bylaws and of every modification thereof or of addition thereto.  The Commissioner shall disapprove any bylaw provision deemed by him to be unlawful. The insurer shall not, after receiving written notice of such disapproval and during the existence thereof, effectuate any bylaw provision so disapproved; provided, however, such disapproval shall constitute an order from which an appeal will lie, and such appeal may be perfected in such manner as is provided by this Code.

Laws 1957, p. 307, § 2113.

§362114.  Quorum, members of mutual.

A domestic mutual insurer may in its bylaws adopt a reasonable provision for determining a quorum of members at any meeting thereof, but no provisions recognizing a quorum of fewer than a simple majority of all the insurer's members present either in person or by proxy shall be effective unless approved as reasonable by the Insurance Commissioner.  This section shall not affect any other provision of law requiring vote of a larger percentage of members for a specified purpose.

Laws 1957, p. 307, § 2114.

§362115.  Membership in mutuals.

A.  Each holder of one or more insurance policies or contracts issued by a domestic mutual insurer, other than a contract or reinsurance, is a member of the insurer with all the rights and obligations of such membership, and each such policy or contract so issued shall so specify.

B.  Any person, government or governmental agency, state or political estate, trustee or fiduciary may be a member of a domestic, foreign or alien mutual insurer.

C.  The insurer shall be entitled to charge and collect initial membership and/or policy fees, in addition to the premiums.

Laws 1957, p. 307, § 2115.

§362116.  Corporate rights of mutual members.

With respect to the management, records, and affairs of the insurer, a member of a domestic mutual insurer shall have the same character of rights and relationship as a stockholder has toward a domestic stock insurer.

Laws 1957, p. 308, § 2116.

§362119.  Nonassessable policies, mutual insurers.

A.  While it maintains on deposit with the State Treasurer through the Insurance Commissioner surplus funds in amount not less than the paidin capital required of a domestic stock insurer transacting like kinds of insurance, a domestic mutual insurer may extinguish the contingent liability of its members as to all policies in force, and may omit provisions imposing contingent liability in all its policies currently issued.

B.  When such surplus funds have been so deposited and the Commissioner has so ascertained, he shall issue to the insurer at its request his certificate authorizing such extinguishment and omission of contingent liability.

C.  A foreign or alien mutual insurer may issue nonassessable policies to its members in this state in accordance with its charter and the laws of its domicile, provided the standards and requirements of the laws of the state of such domicile with respect to the issuance of nonassessable policies are substantially equivalent to or higher than the legal requirements in Oklahoma.

Laws 1957, p. 308, § 2119.

§362120.  Nonassessable policies  revocation of authority.

A.  The Insurance Commissioner shall revoke the authority of a domestic mutual insurer to issue policies if at any time the insurer's assets are less than the sum of its liabilities and the surplus required for such authority, or if the insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked.

B.  Policyholders, members or subscribers of a mutual insurer shall at no time be liable for assessment on policies by such insurer.  Henceforth, no policies shall be issued or renewed by a domestic mutual insurer which contain provisions for assessment or contingent liability of an insured, member or subscriber.

Laws 1957, p. 308, § 2120; Laws 1981, c. 112, § 2.

§362121.  Participating policies.

A.  If so provided in its articles of incorporation, a domestic stock or domestic mutual insurer may issue any or all of its policies with or without participation in profits, savings, or unabsorbed portions of premiums, may classify policies issued on a participating or nonparticipating basis, and may determine the right to participate and the extent of participation of any class or classes of policies. Any such classification or determination shall be reasonable, and shall not unfairly discriminate as between policyholders within the same such classification.  A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged.

B.  No dividend, otherwise earned, shall be made contingent upon the payment of renewal premium on any policy.

Laws 1957, p. 309, § 2121.

§36-2122.  Dividend to stockholders.

A.  A domestic stock insurer shall not pay any ordinary cash dividend to stockholders except out of that part of its available surplus funds which is derived from realized net profits on its business.  The restriction shall apply to all extraordinary dividends, as defined in Section 1655 of this title.

B.  A stock dividend may be paid out of any available surplus funds in excess of the aggregate amount of surplus loaned to the insurer pursuant to Section 2125 of this article.

C.  A dividend otherwise proper may be payable out of the insurer's earned surplus even though its total surplus is then less than the aggregate of its past contributed surplus resulting from issuance of its capital stock at a price in excess of the par value thereof.

Added by Laws 1957, p. 309, § 2122.  Amended by Laws 1988, c. 148, § 1, eff. Nov. 1, 1988; Laws 2000, c. 353, § 14, eff. Nov. 1, 2000.

§36-2123.  Dividends to mutual policyholders.

A.  The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus which is in excess of its required minimum surplus.

B.  A dividend otherwise proper may be payable out of such savings and earnings even though the insurer's total surplus is then less than the aggregate of its contributed surplus.

Laws 1957, p. 309, § 2123.

§36-2124.  Illegal dividends - penalty.

A.  Any director of a domestic stock or mutual insurer who votes for or concurs in declaration or payment of an illegal dividend to stockholders or members shall upon conviction thereof be guilty of a misdemeanor, and shall be jointly and severally liable, together with other such directors, for any loss thereby sustained by the insurer.

B.  The stockholders or members receiving such an illegal dividend shall be liable in the amount thereof to the insurer.

C.  The Insurance Commissioner may revoke or suspend the certificate of authority of an insurer which has declared or paid an illegal dividend.

Laws 1957, p. 309, § 2124.

§362125.  Borrowed surplus.

A.  A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, provide it with surplus funds, or for any purpose required by its business, upon a written agreement that such money is required to be repaid only out of the insurer's surplus in excess of that stipulated in such agreement. The form of the agreement must be submitted for approval to theCommissioner to assure it is consistent with the requirements of this section. If such agreement is not approved or disapproved by the Commissioner within fifteen (15) days after the date of its filing, it shall be deemed approved.  The agreement may provide for interest at the rate agreed upon, but not exceeding a rate of interest approved by the Insurance Commissioner, which interest shall or shall not constitute a liability of the insurer as to its funds other than such excess of surplus, as stipulated in the agreement.  Repayment of such loan shall not be made unless it is approved in advance by the Commissioner.  Such repayment shall be deemed approved unless within fifteen (15) days after the date of such filing the insurer is notified in writing of the Commissioner's disapproval and the reasons therefor.

B.  Money so borrowed, together with the interest thereon if so stipulated in the agreement, shall not form a part of the insurer's legal liabilities except as to its surplus in excess of the amount thereof stipulated in the agreement, or be the basis of any setoff; but until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount thereof then unpaid together with any interest thereon accrued but unpaid.

C.  If a domestic mutual insurer, the insurer in advance of any such loan shall file with the Insurance Commissioner a statement of the purposes of the loan and a copy of the proposed loan agreement, which shall be subject to the approval of the Commissioner.  The loan and agreement shall be deemed approved unless within fifteen (15) days after date of such filing the insurer is notified in writing of the Commissioner's disapproval and the reasons therefor. The Commissioner shall so disapprove any such proposed loan or agreement if he finds that the loan is reasonably unnecessary or excessive for the purpose intended, or that the terms of the loan agreement are not fair and equitable to the parties, and to other similar lenders, if any, to the insurer, or that the information so filed by the insurer is inadequate, specifying the respects in which it is so inadequate.

D.  Any such loan to a mutual insurer or substantial portion thereof shall be repaid by the insurer out of earned surplus when no longer reasonably necessary for the purpose originally intended.  No repayment of such a loan shall be made by a mutual insurer unless in advance approved by the Commissioner.

E.  This section shall not apply to loans obtained by the insurer in ordinary course of business from banks and other financial institutions, nor to loans secured by pledge of assets.

Amended by Laws 1983, c. 99, § 3, emerg. eff. May 9, 1983.

§362126.  Prohibited interests of officers, directors in certain transactions.

A.  No director or officer of an insurer, organized under the laws of this state, and no person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of equity security of any such insurance company, shall receive, except as permitted by this section, any money or valuable thing, either directly or indirectly or through any substantial interest in any other corporation, firm or business unit for negotiating, procuring, recommending or aiding in any purchase, sale or exchange of property or loan, made by any such company or any subsidiary thereof; nor shall he be pecuniarily interested, either as principal, coprincipal, agent or beneficiary, either directly or indirectly, or through any substantial interest in any other corporation, firm or business unit, in any such purchase, sale, exchange or loan; nor shall such company make any loan to or guarantee the financial obligation of any such director, officer or shareholder, either directly or indirectly, or through its subsidiaries, nor shall any such director, officer or shareholder accept any such loan or guarantee either directly or indirectly.

B.  1.  "Person", as used herein, shall mean an individual, a corporation, a partnership, an association, a jointstock company, a business trust or an unincorporated organization; and

2.  "Subsidiary", as used herein, shall mean any corporation in which an insurance company owns fifty percent (50%) or more of any class of equity securities of such corporation, or which is managed by or is directly or indirectly controlled by or is subject to control by an insurance company.

C.  Nothing in this section shall be construed as prohibiting the following:

1.  Any such director, officer or shareholder from becoming a policyholder of the insurance company and enjoying the usual rights of a policyholder or from participating as beneficiary in any pension plan, deferred compensation plan, profitsharing or bonus plan, stock option plan, or similar plan adopted by the insurance company and to which he may be eligible under the terms of such plan; or prohibit any such director, officer or shareholder from receiving salaries, bonuses and other remuneration for services rendered to the insurance company as an employee and not in violation of other provisions of the Insurance Code;

2.  Professional services performed by such directors for duties not placed by law upon a director and director's fees and expense reimbursement for the performance of their duties as directors;

3.  The approval and payment of lawful dividends to policyholders and shareholders;

4.  Any other armslength transaction not forbidden by other statutes between such directors, officers and shareholders and such insurance company provided such transactions are approved prior to the making thereof by the Commissioner;

5.  Any transactions within an insurance holding company system by insurers with their holding companies, subsidiaries or affiliates that are not prohibited by law, that meet the test of being fair and proper, and that are regulated by other statutes; or

6.  Any transactions or arrangements not prohibited by law that meet the test of being fair and proper.

Amended by Laws 1983, c. 99, § 4, emerg. eff. May 9, 1983; Laws 1987, c. 175, § 21, eff. Nov. 1, 1987.

§362126.1.  Purchase and sale of equity interests in domestic stock insurers by officers.

A.  Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of equity security of a domestic stock insurer or who is a director or officer of such insurer shall file in the office of the Insurance Commissioner on or before the thirtyfirst day of October, nineteen hundred sixtyfive or within ten (10) days after he becomes such beneficial owner, director or officer a statement, in such form and detail and subject to such rules and regulations as the Commissioner may prescribe, of the amount of all equity securities of such insurer of which he is the beneficial owner, and within ten (10) days after the close of each calendar month, thereafter, if there has been a change in such ownership during such month, shall file in the office of the Commissioner a statement, in such form and detail and subject to such rules and regulations as the Commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

B.  For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such insurer, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such insurer within any period of less than six (6) months, unless such equity security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the insurer, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the equity security purchased or of not repurchasing the stock sold for a period exceeding six (6) months.  Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any equity security of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two (2) years after the date such profit was realized.  This paragraph shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the Commissioner may by rules and regulations exempt as not comprehended within the purpose of this paragraph.

C.  It shall be unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any equity security of such insurer if the person selling the stock or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within twenty (20) days thereafter, or does not within five (5) days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this paragraph if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

D.  The provisions of paragraph B of this section shall not apply to any purchase and sale, or sale and purchase, and the provisions of paragraph C of this section shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security.  The Commissioner may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

E.  The provisions of paragraphs A, B and C of this section shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the Commissioner may adopt in order to carry out the purpose of this act.

F.  The term "equity security" when used in this act means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the Commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.  The term "officer" when used in this act means a director, president, vicepresident, treasurer, actuary, secretary, controller, and any other person who performs for the company functions corresponding to those performed by the foregoing officers. The term "Commissioner" when used in this act means the Insurance Commissioner.  The term "insurer" when used in this act means any domestic stock insurer.  The term "person" when used in this act includes any firm, partnership, association or corporation.  G.  The Commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by paragraphs A through F of this section, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction.  No provision of paragraphs A, B and C of this section, imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

H.  For the purpose of carrying into effect the provisions of this act, there is hereby imposed a filing fee of Two Dollars ($2.00) on each monthly statement filed pursuant to this act.  Such fee shall be due and payable when such statement is filed and shall be paid to the Insurance Commissioner.  All monies collected by the Commissioner from the fees herein provided for shall be deposited with the State Treasurer, who shall place the same to the credit of the State Insurance Commissioner Revolving Fund, under and subject exclusively to the control of the Commissioner for the purpose of fulfilling and accomplishing the conditions and purposes of this act.  The Commissioner shall employ and fix the salaries of such employees as are necessary to carry out the purpose of this act and the administration thereof.  All necessary salaries and expenses incurred by the Commissioner in the performance of the duties placed upon him under this act shall be a proper charge against, and shall be paid from such fund upon proper vouchers approved by the Commissioner.  At the close of each fiscal year hereafter the Commissioner shall file with the State Auditor and Inspector a true and correct report of all fees collected by him during the previous fiscal year.  All of said fees are hereby dedicated, appropriated and pledged to the accomplishment and fulfillment of the purposes of this act.

Amended by Laws 1984, c. 215, § 6, operative June 30, 1984.

§362126.4.  Proxies, consents and authorizations of domestic stock insurers.

A.  Application of Act.  This act is applicable to all domestic stock insurers having ten or more stockholders and to all persons who shall solicit, or permit the use of his name to solicit, by mail or otherwise, any proxy, consent or authorization in respect of any stock of such insurer.

B.  Proxies, consents and authorizations.

No domestic stock insurer, or any director, officer or employee of such insurer subject to Paragraph A hereof, or any other person shall solicit, or permit the use of his name to solicit, by mail or otherwise, any proxy, consent or authorization in respect of any stock of such insurer in contravention of this act or in contravention of rules and regulations prescribed by the Insurance Commissioner.

C.  Disclosure of equivalent information.

Unless proxies, consents or authorizations in respect of a stock of a domestic insurer subject to Paragraph A hereof are solicited by or on behalf of the management of such insurer from the holders of record of stock of such insurer in accordance with this act prior to an annual or other meeting, such insurer shall, in accordance with this act and/or such further regulations as the Commissioner may adopt, file with the Commissioner and transmit to all stockholders of record information substantially equivalent to the information which would be required to be transmitted if a solicitation were made.

D.  Definitions.

1.  The definitions and instructions set out in Schedule SIS, as promulgated by the National Association of Insurance Commissioners, to the extent that they are not in conflict with this act, shall be applicable for purposes of this act.

2.  The terms "solicit" and "solicitation" for purposes of this act shall include:

(a) any request for a proxy, whether or not accompanied by or included in a form of proxy; or

(b) any request to execute or not to execute, or to revoke, a proxy; or

(c) the furnishing of a proxy or other communication to stockholders under circumstances reasonably calculated to result in the procurement, withholding or revocation of a proxy.

3.  The terms "solicit" or "solicitation" shall not include:

(a) any solicitation by a person in respect of stock of which he is the beneficial owner; (b) action by a broker or other person in respect to stock carried in his name or in the name of his nominee in forwarding to the beneficial owner of such stock soliciting material received from the company, or impartially instructing such beneficial owner to forward a proxy to the person, if any, to whom the beneficial owner desires to give a proxy, or impartially requesting instructions from the beneficial owner with respect to the authority to be conferred by the proxy and stating that a proxy will be given if the instructions are received by a certain date.

(c) the furnishing of a form of proxy to a stockholder upon the unsolicited request of such stockholder, or the performance by any person of ministerial acts on behalf of a person soliciting a proxy.

E.  Information to be furnished to stockholders.

1.  No solicitation subject to this act shall be made unless each solicited is concurrently furnished or has previously been furnished with a written proxy statement which meets the requirements and contains information specified and described in Items 1 to 16 inclusive, as set forth in subparagraph (a) of this subparagraph 1 and which are hereinafter referred to as Schedule A.

(a) Schedule A.  Information required in a proxy statement is as follows:

Item 1.  Revocability of proxy.

State whether or not the person giving the proxy has the power to revoke it.  If the right of revocation before the proxy is exercised is limited or is subject to compliance with any formal procedure, such limitation or procedure must be described.

Item 2.  Dissenters' right of appraisal.

Outline briefly the rights of appraisal or similar rights of dissenting stockholders with respect to any matter to be acted upon and indicate any statutory procedure required to be followed by such stockholders in order to perfect their rights.  Where such rights may be exercised only within a limited time after the date of the adoption of a proposal, the filing of a charter amendment, or other similar act, the proposal must state whether the person solicited will be notified of such date.

Item 3.  Persons making solicitations not subject to Paragraph K.

(1) If the solicitation is made by the management of the insurer, it must be so stated.  The name of any director of the insurer who has informed the management in writing that he intends to oppose any action intended to be taken by the management and the action which he intends to oppose must be stated.

(2) If the solicitation is made otherwise than by the management of the insurer, the names and addresses of the persons by whom and on whose behalf it is made and the names and addresses of the persons by whom the cost of solicitation has been or will be borne, directly or indirectly, must be stated.

(3) If the solicitation is to be made by specially engaged employees or paid solicitors, (i) the material features of any contract or arrangement for such solicitation, (ii) the identity of the parties, and (iii) the cost or anticipated cost thereof must be stated.

Item.  4.  Interest of certain persons in matters to be acted upon.

Describe briefly any substantial interest, direct or indirect, by stockholdings or otherwise, of any director, nominee for election for director, officer and, if the solicitation is made otherwise than on behalf of management, each person on whose behalf the solicitation is made, in any matter to be acted upon other than elections to office.

Item.  5.  Stocks and principal stockholders.

(1) State, as to each class of voting stock of the insurer entitled to be voted at the meeting, the number of shares outstanding and the number of votes to which each class is entitled.  (2) Give the date as of which the record list of stockholders entitled to vote at the meeting will be determined.  If the right to vote is not limited to stockholders of record on that date, the conditions under which other stockholders may be entitled to vote shall be indicated.

Item 6.  Nominees and directors.

If action is to be taken with respect to the election of directors furnish the following information, in tabular form to the extent practicable, with respect to each person nominated for election as a director and each other person whose term of office as a director will continue after the meeting: (a) Name each such person, state when his term of office or the term of office for which he is a nominee will expire, and all other positions and offices with the insurer presently held by him and indicate which persons are nominees for election as directors at the meeting.

(b) State his present principal occupation or employment and give the name and principal business of any corporation or other organization in which such employment is carried on.  Furnish similar information as to all of his principal occupations or employments during the last five years, unless he is now a director and was elected to his present term of office by a vote of stockholders at a meeting for which proxies were solicited under this act.

(c) If he is or has previously been a director of the insurer, state the period or periods during which he has served as such.

(d) State, as of the most recent practicable date, the most recent practicable date, the approximate amount of each class of stock of the insurer or any of its parents, subsidiaries or affiliates other than directors' qualifying shares, beneficially owned directly or indirectly by him.  If he is not the beneficial owner of any such stocks make a statement to that effect.

Item 7.  Remuneration and other transactions with management and others.

Furnish the information reported or required in item one of Schedule SIS under the heading "Information Regarding Management and Directors" if action is to be taken with respect to (a) the election of directors, (b) any remuneration plan, contract or arrangement in which any director, nominee for election as a director, or officer of the insurer will participate, (c) any pension or retirement plan in which any such person will participate, or (d) the granting of extension to any such person of any options, warrants or rights to purchase any stocks, other than warrants or rights issued to stockholders, as such, on a pro rata basis.  If the solicitation is made on behalf of persons other than the management information shall be furnished only as to Item IA of the aforesaid heading of Schedule SIS.

Item 8.  Bonus, profit sharing and other remuneration plans.

If action is to be taken with respect to any bonus, profit sharing, or other remuneration plan, of the insurer, furnish the following information: (a) A brief description of the material features of the plan, each class of persons who will participate therein, the approximate number of persons in each such class, and the basis of such participation.

(b) The amounts which would have been distributable under the plan during the last calendar year to (1) each person named in item seven of this schedule, (2) directors and officers as a group, and (3) to all other employees as a group, if the plan had been in effect.

(c) If the plan to be acted upon may be amended (other than by a vote of stockholders) in a manner which would materially increase the cost thereof to the insurer or to materially alter the allocation of the benefits as between the groups specified in paragraph (b), of this item the nature of such amendments must be specified.

Item 9.  Pension and retirement plans.

If action is to be taken with respect to any pension or retirement plan of the insurer, furnish the following information: (a) A brief description of the material features of the plan, each class of persons who will participate therein, the approximate number of persons in each such class, and the basis of such participation.

(b) State (1) the approximate total amount necessary to fund the plan with respect to past services, the period over which such amount is to be paid, and the estimated annual payments necessary to pay the total amount over such period; (2) the estimated annual payment to be made with respect to current services; and (3) the amount of such annual payments to be made for the benefit of (i) each person named in Item seven of this schedule, (ii) directors and officers as a group, and (iii) employees as a group.

(c) If the plan to be acted upon may be amended (other than by a vote of stockholders) in a manner which would materially increase the cost thereof to the insurer or to materially alter the allocation of the benefits as between the groups specified in subparagraph (b) (3) of this item, the nature of such amendments should be specified.

Item 10.  Options, warrants, or rights.

If action is to be taken with respect to the granting or extension of any options, warrants or rights (all referred to herein as "warrants") to purchase stock of the insurer or any subsidiary or affiliate, other than warrants issued to all stockholders on a pro rata basis, information must be furnished as follows: (a) The title and amount of stock called for or to be called for, the prices, expiration dates and other material conditions upon which the warrants may be exercised, the consideration received or to be received by the insurer, subsidiary or affiliate for the granting or extension of the warrants and the market value of the stock called for or to be called for by the warrants, as of the latest practicable date.

(b) If known, state separately the amount of stock called for or to be called for by warrants received or to be received by the following persons, naming each such person: (1) each person named in Item seven of this schedule, and (2) each other person who will be entitled to acquire five percent (5%) or more of the stock called for or to be called for by such warrants.

(c) If known, state also the total amount of stock called for or to be called for by such warrants, received or to be received by all directors and officers of the company as a group and all employees, without naming them.

Item 11.  Authorization or issuance of stock.

1.  If action is to be taken with respect to the authorization or issuance of any stock of the insurer, the title, amount and description of the stock to be authorized or issued must be furnished.

2.  If the shares of stock are other than additional shares or common stock of a class outstanding, furnish a brief summary of the following, if applicable: dividend, voting, liquidation, preemptive, and conversion rights, redemption and sinking fund provision, interest rate and date of maturity.

3.  If the shares of stock to be authorized or issued are other than additional shares of common stock of a class outstanding, the Commissioner may require financial statements comparable to those contained in the annual report.

Item 12.  Mergers, consolidations, acquisitions and similar matters.

1.  If the action is to be taken with respect to a merger, consolidation, acquisition, or similar matter, furnish in brief outline the following information:

(a) The rights of appraisal or similar rights of dissenters with respect to any matters to be acted upon.  Indicate any procedure required to be followed by dissenting stockholders in order to perfect such rights.

(b) The material features of the plan or agreement.

(c) The business done by the company to be acquired or whose assets are being acquired.

(d) If available, the high and low sales prices for each quarterly period within two years.

(e) The percentage of outstanding shares which must approve the transaction before it is consummated.

2.  For each company involved in a merger, consolidation or acquisition, the following financial statements should be furnished:  (a) A comparative balance sheet as of the close of the last two fiscal years.

(b) A comparative statement of operating income and expenses for each of the last two fiscal years and, as a continuation of each statement, a statement of earning per share after related taxes and cash dividends paid per share.

(c) A pro forma combined balance sheet and income and expenses statement for the last fiscal year giving effect to the necessary adjustments with respect to the resulting company.

Item 13.  Restatement of accounts.

If action is to be taken with respect to the restatement of any asset, capital, or surplus of the insurer, furnish the following information:

(a) State the nature of the restatement and the date as of which it is to be effective.

(b) Outline briefly the reasons for the restatement and for the selection of the particular effective date.

(c) State the name and amount of each account affected by the restatement and the effect of the restatement thereon.

Item.  14.  Matters not required to be submitted.

If action is to be taken with respect to any matter which is not required to be submitted to a vote of stockholders, state the nature of such matter, the reason for submitting it to a vote of stockholders and what action is intended to be taken by the management in the event of a negative vote on the matter by the stockholders.

Item 15.  Amendment of charter, bylaws, or other documents.

If action is to be taken with respect to any amendment of the insurer's charter, bylaws or other documents as to which information is not required above, state briefly the reasons for and general effect of such amendment and the vote needed for its approval.

Item 16.  Additional information.

1.  Additional information in such form and detail as the Commissioner may prescribe or request shall be furnished and included.

2.  If the solicitation is made on behalf of the management of the insurer and relates to an annual meeting of stockholders at which directors are to be elected, each proxy statement furnished pursuant to subsection one hereof shall be accompanied or preceded by an annual report (in preliminary or final form) to such stockholders containing such financial statements for the last fiscal year as are referred to in Schedule SIS under the heading "Financial Reporting to Stockholders." Subject to the foregoing requirements with respect to financial statements, the annual report to stockholders may be in any form deemed suitable by the management and approved by the Commissioner.

3.  Two copies of each report sent to the stockholders pursuant to this section shall be mailed to the Commissioner not later than the date on which such report is first sent or given to stockholders or the date on which preliminary copies of solicitation material are filed with the Commissioner pursuant to subparagraph 1 of Paragraph G, whichever date is later.

F.  Requirements as to proxy.

1.  The form of proxy (a) shall indicate in boldface type whether or not the proxy is solicited on behalf of the management (b) shall provide a specially designated blank space for dating the proxy and (c) shall identify clearly and impartially each matter or group of related matters intended to be acted upon, whether proposed by the management, or stockholders.  No reference need be made to proposals as to which discretionary authority is conferred pursuant to subparagraph 3 of this Paragraph F.

2.  Means shall be provided in the proxy for the person solicited to specify by ballot a choice between approval or disapproval of each matter or group of related matters referred to therein, other than elections to office.  A proxy may confer discretionary authority with respect to matters as to which a choice is not so specified if the form of proxy states in boldface type how it is intended to vote the shares or authorization represented by the proxy in each such case.

3.  A proxy may confer discretionary authority with respect to other matters which may come before the meeting, provided the persons on whose behalf the solicitation is made are not aware a reasonable time prior to the time the solicitation is made that any other matters are to be presented for action at the meeting and provided further that a specific statement to that effect is made in the proxy statement or in the form of proxy.  A proxy may also confer discretionary authority with respect to any proposal omitted from the proxy statement and form of proxy pursuant to Paragraph H.

4.  No proxy shall confer authority (a) to vote for the election of any person to any office for which a bona fide nominee is not named in the proxy statement, or (b) to vote at any annual meeting other than the next annual meeting (or any adjournment thereof) to be held after the date on which the proxy statement and form of proxy are first sent or given to stockholders.

5.  The proxy statement or form of proxy shall provide, subject to reasonable specified conditions, that the proxy will be voted and that where the person solicited specifies by means of ballot provided pursuant to subparagraph 2 of this Paragraph F a choice with respect to any matter to be acted upon, the vote will be in accordance with the specifications so made.

6.  The information included in the proxy statement shall be clearly presented and the statements made shall be divided into groups according to subject matter, with appropriate headings.  All printed proxy statements shall be clearly and legibly presented.

G.  Material required to be filed.

1.  Two preliminary copies of the proxy statement and form of proxy and any other soliciting material to be furnished to stockholders concurrently therewith shall be filed with the Commissioner at least ten days prior to the date definitive copies of such material are first sent or given to stockholders, or such shorter period prior to that date as the Commissioner may authorize upon a written showing of good cause therefor.

2.  Two preliminary copies of any additional soliciting material relating to the same meeting or subject matter to be furnished to stockholders subsequent to the proxy statements shall be filed with the Commissioner at least two days (exclusive of Saturdays, Sundays or holidays) prior to the date copies of this material are first sent or given to stockholders or a shorter period prior to such date as the Commissioner may authorize upon a written showing of good cause therefor.

3.  Two definitive copies of the proxy statement, form of proxy and all other soliciting material, in the form in which this material is furnished to stockholders, shall be filed with, or mailed for filing to, the Commissioner not later than the date such material is first sent or given to the stockholders.

4.  Where any proxy statement, form of proxy or other material filed pursuant to this act is amended or revised, two of the copies shall be marked to clearly show such changes.

5.  Copies of replies to inquiries from stockholders requesting further information and copies of communications which do no more than request that forms of proxy theretofore solicited be signed and returned need not be filed pursuant to this section.

6.  Notwithstanding the provisions of subparagraphs 1 and 2 hereof and of subparagraph 5 of Paragraph K, copies of soliciting material in the form of speeches, press releases and radio or television scripts may, but need not, be filed with the Commissioner prior to use or publication.  Definitive copies, however, shall be filed with or mailed for filing to the Commissioner as required by subparagraph 3 of this Paragraph G not later than the date such material is used or published.  The provisions of subparagraphs 1 and 2 of this Paragraph G and subparagraph 5 of Paragraph K shall apply, however, to any reprints or reproductions of all or any part of such material.

H.  Proposals of stockholders.

Proposals of stockholders shall be presented in such form and detail as may be approved by the Commissioner.

I.  False or misleading statements.

No solicitation subject to this act shall be made by means of any proxy statement, form of proxy, notice of meeting, or other communication, written or oral, containing any statement which at the time and in the light of the circumstances under which it is made, is false or misleading with respect to any material fact, or which omits to state any material fact necessary in order to make the statements therein not false or misleading or necessary to correct any statement in any earlier communication with respect to the solicitation of a proxy for the same meeting or subject matter which has become false or misleading.

J.  Prohibition of certain solicitations.

No person making a solicitation which is subject to this act shall solicit any undated or postdated proxy or any proxy which provides that it shall be deemed to be dated as of any date subsequent to the date on which it is signed by the stockholder.

K.  Special provisions applicable to election contests.

1.  Applicability.

This Paragraph shall apply to any solicitation subject to this act by any person or group for the purpose of opposing a solicitation subject to this act by any other person or group with respect to the election or removal of directors at any annual or special meeting of stockholders.

2.  Participant or participant in a solicitation.

(a) For purposes of this Paragraph the term "participant" and "participant in a solicitation" include: (i) the insurer; (ii) any director of the insurer, and any nominee for whose election as a director proxies are solicited; (iii) any other person, acting alone or with one or more persons, committees or groups, in organizing, directing or financing the solicitation.

(b) For the purposes of this Paragraph K the terms "participant" and "participant in a solicitation" do not include: (i) a bank, broker or dealer who, in the ordinary course of business, lends money or executes orders for the purchase or sale of stock and who is not otherwise a participant; (ii) any person or organization retained or employed by a participant to solicit stockholders or any person who merely transmits proxy soliciting material or performs ministerial or clerical duties; (iii) any person employed in the capacity of attorney, accountant, or advertising, public relations or financial adviser, and whose activities are limited to the performance of his duties in the course of such employment; (iv) any person regularly employed as an officer or employee of the insurer or any of its subsidiaries or affiliates who is not otherwise a participant; or (v) any officer or director of, or any person regularly employed by any other participant, if such officer, director, or employee is not otherwise a participant.

3.  Filing of required information.

(a) No solicitation subject to this section shall be made by any person other than the management of an insurer unless at least five business days prior thereto, or such shorter period as the Commissioner may authorize upon a written showing of good cause therefor, there has been filed with the Commissioner, by or on behalf of each participant in such solicitation, a statement in duplicate containing the information specified and described in Items 1 to 6 inclusive, as set forth in subparagraph (g) of this subparagraph 3 and which are hereinafter referred to as Schedule B. A copy of any material proposed to be distributed to stockholders in furtherance of such solicitation also shall be filed as in this subparagraph provided.  Where preliminary copies of any materials are filed, distribution to stockholders should be deferred until the Commissioner's comments mailed within fourteen working days after the filing have been received and complied with.

(b) Within five business days after a solicitation subject to this Paragraph K is made by the management of an insurer, or such longer period as the Commissioner may authorize upon a written showing of good cause therefor, there shall be filed with the Commissioner by or on behalf of each participant in such solicitation, other than the insurer, and by or on behalf of each management nominee for director, a statement in duplicate containing the information specified by Schedule B.

(c) If any solicitation on behalf of management or any other person has been made, or if proxy material is ready for distribution, prior to a solicitation subject to this section in opposition thereto, a statement in duplicate containing the information specified in Schedule B shall be filed with the Commissioner, by or on behalf of each participant in such prior solicitation, other than the insurer, as soon as reasonably practicable after the commencement of the solicitation in opposition thereto.

(d) If, subsequent to the filing of the statements required by paragraphs (a), (b) and (c) of this subparagraph 3, additional persons become participants in a solicitation subject to this rule, there shall be filed with the Commissioner, by or on behalf of each such person, a statement in duplicate containing the information specified by Schedule B, within three business days after such person becomes a participant, or such longer period as the Commissioner may authorize upon a written showing of good cause therefor.

(e) If any material change occurs in the facts reported in any statement filed by or on behalf of any participant, an appropriate amendment to such statement shall be filed promptly with the Commissioner.

(f) Each statement and amendment thereto filed pursuant to this paragraph shall be part of the public files of the Commissioner.

(g) Schedule B.  Information to be included in statements filed by or on behalf of a participant (other than the insurer) in a proxy solicitation in an election contest is as follows:

Item 1.  Insurer.

State the name and address of the insurer.

Item 2.  Identity and background.

(a) State the following:

(1) Your name and business address. (2) Your present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is carried on.

(b) State the following: (1) Your residence address.

(2) Information as to all material occupations, positions, offices or employments during the last ten years, giving starting and ending dates of each and the name, principal business and address of any business corporation or other business organization in which each such occupation, position, office or employment was carried on.

(c) State whether or not you are or have been a participant in any other proxy contest involving this company or other companies within the past ten years.  If so, identify the principals, the subject matter and your relationship to the parties and the outcome.  (d) State whether or not, during the past ten years, you have been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) and, if so, give dates, nature of conviction, name and location of court, and penalty imposed or other disposition of the case.  A negative answer to this subitem need not be included in the proxy statement or other proxy soliciting material.

Item 3.  Interest in stock of the insurer.

(a) State the amount of each class of stock of the insurer which you own beneficially, directly or indirectly.

(b) State the amount of each class of stock of the insurer which you own of record but not beneficially.

(c) State with respect to the stock specified in (a) and (b) the amounts acquired within the past two years, the dates of acquisition and the amounts acquired on each date.

(d) If any part of the purchase price or market value of any of the stock specified in paragraph (c) is represented by funds borrowed or otherwise obtained for the purpose of acquiring or holding such stock, so state and indicate the amount of the indebtedness as of the latest practicable date.  If such funds were borrowed or obtained otherwise than pursuant to a margin account or bank loan in the regular course of business of a bank, broker or dealer, briefly describe the transaction, and state the names of the parties.

(e) State whether or not you are a party to any contracts, arrangements or understandings with any person with respect to any stock of the insurer, including but not limited to joint ventures, loan or option arrangements, puts or calls, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies.  If so name the persons with whom such contracts, arrangements, or understanding exist and give the details thereof.

(f) State the amount of stock of the insurer owned beneficially, directly or indirectly, by each of your associates and the names and address of each such associate.

(g) State the amount of each class of stock of any parent, subsidiary or affiliate of the insurer which you own beneficially, directly or indirectly.

Item 4.  Further matters.

(a) Describe the time and circumstances under which you became a participant in the solicitation and state the nature and extent of your activities or proposed activities as a participant.

(b) Describe briefly, and where practicable state the approximate amount of, any material interest, direct or indirect, of yourself and of each of your associates in any material transactions since the beginning of the company's last fiscal year, or in any material proposed transactions, to which the company or any of its subsidiaries or affiliates was or is to be a party.

(c) State whether or not you or any of your associates have any arrangement or understanding with any person;

(1) With respect to any future employment by the insurer or its subsidiaries or affiliates; or

(2) With respect to any future transactions to which the insurer or any of its subsidiaries or affiliates will or may be a party.

If so, describe such arrangement or understanding and state the names of the parties thereto.

Item 5.  Additional information.

Additional information in such form and detail as the Commissioner may prescribe or request shall be furnished and included.

Item 6.  Signature.

The statement shall be dated and signed in the following manner:

I certify that the statements made in this statement are true, complete, and correct, to the best of my knowledge and belief. ______________ ____________________

(Date)   (Signature of

participant or

authorized

representative)

4.  Solicitations prior to furnishing required written proxy statement.

Notwithstanding the provisions of subparagraph 1 of Paragraph 5, a solicitation subject to this section may be made prior to furnishing stockholders a written proxy statement containing the information specified in Schedule A with respect to such solicitation, provided that:

(a) The statements required by subparagraph 3 of this Paragraph K are filed by or on behalf of each participant in such solicitation.

(b) No form of proxy is furnished to stockholders prior to the time the written proxy statement required by subsection one of section five is furnished to such persons; provided, however, that this paragraph (b) shall not apply where a proxy statement then meeting the requirements of Schedule A has been furnished to stockholders.

(c) At least the information specified in paragraphs (b) and (c) of the statements required by subparagraph 3 of this Paragraph K to be filed by each participant, or an appropriate summary thereof, are included in each communication sent or given to stockholders in connection with the solicitation.

(d) A written proxy statement containing the information specified in Schedule A with respect to a solicitation is sent or given stockholders at the earliest practicable date.

5.  Solicitations prior to furnishing required written proxy statement  Filing requirements.

Two copies of any soliciting material proposed to be sent or given to stockholders prior to the furnishing of the written proxy statement required by subparagraph 1 of Paragraph E shall be filed with the Commissioner in preliminary form at least five business days prior to the date definitive copies of such material are first sent or given to such persons, or shorter period as the Commissioner may authorize upon a written showing of good cause therefor.

6.  Application of Paragraph K to report.

Notwithstanding the provisions of subparagraphs 2 and 3 of Paragraph E, two copies of any portion of the report referred to in subparagraph 2 of Paragraph E which comments upon or refers to any solicitation subject to this Paragraph, or to any participant in any such solicitation, other than the solicitation by the management, shall be filed with the Commissioner as proxy material subject to this regulation.  Such portion of the report shall be filed with the Commissioner in preliminary form at least five business days prior to the date copies of the report are first sent or given to stockholders.

L.  Fee imposed on insurers  Purpose  Dedication

For the purpose of carrying into effect the provisions of this Act, there is hereby levied upon each insurer subject to this Act, an annual fee of One Hundred Dollars ($100.00).  Such fee shall be due and payable on October 1, 1965, and on July 15 of each succeeding year and shall be paid to the Insurance Commissioner. All moneys collected by the Commissioner from the fees herein provided for, shall be deposited with the State Treasurer, who shall place the same to the credit of the Insurance Commissioner, in a depository fund to be known as the "Solicitations and Trading Regulatory Fund", under and subject exclusively to the control of the Commissioner for the purpose of fulfilling and accomplishing the conditions and purposes of this Act.  The Commissioner shall employ and fix the salaries of such employees as are necessary to carry out the purpose of this Act and the administration thereof.  All necessary salaries, and expenses incurred by the Commissioner in the performance of the duties placed upon him under this Act shall be a proper charge against, and shall be paid from such fund upon proper vouchers approved by the Commissioner.  At the close of each fiscal year hereafter the Commissioner shall file with the State Auditor and Inspector a true and correct report of all fees collected by him during the previous fiscal year.  All of said fees are hereby dedicated, appropriated and pledged to the accomplishment and fulfillment of the purposes of this Act, provided however, any of said moneys not so expended at the end of each fiscal year shall revert to the general revenue fund of this State.

M.  Commissioner empowered to make rules.

The Insurance Commissioner is hereby authorized and empowered to promulgate such reasonable rules and regulations as are necessary to implement the purposes of this Act.

N.  Definition of terms.

The term "insurer" when used in this Act means any domestic stock insurer.  The term "Commissioner" when used in this Act means the Insurance Commissioner of the State of Oklahoma created by this Act. The term "person" when used in this Act includes any firm, partnership, association or corporation.

Laws 1965, c. 463, § 1, operative Oct. 1, 1965; Laws 1979, c. 30, § 12, emerg. eff. April 6, 1979.

§362127.  Management and exclusive agency contracts.

A.  No domestic stock or mutual insurer shall make any contract whereby any person or persons is granted or is to enjoy in fact the management of the insurer, or to have the controlling or preemptive right to produce substantially all insurance business for the insurer for an amount which will equal or exceed five percent (5%) of the insurer's net written premium, unless such contract is filed with the Commissioner and be subject to his approval.  The contract shall be deemed approved unless disapproved by the Commissioner within twenty (20) days after date of filing, subject to such reasonable extension of time as the Commissioner may require by notice given within such twenty (20) days.  Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

B.  The Commissioner shall disapprove any such contract if he finds that it:

1.  Subjects the insurer to excessive charges; or

2.  Is to extend for an unreasonable length of time; or

3.  Does not contain fair and adequate standards of performance; or

4.  Contains other inequitable provisions or provisions which impair the proper interests of stockholders or members of the insurer.

Amended by Laws 1983, c. 99, § 5, emerg. eff. May 9, 1983; Laws 1986, c. 251, § 36, eff. Nov. 1, 1986.

§362128.  Impairment of capital or assets.

A.  If the capital stock or expendable surplus of a domestic stock insurer is impaired to an extent of less than twenty percent (20%) of the required capital stock or expendable surplus, or the net surplus of a domestic mutual insurer is impaired to an extent of less than twenty percent (20%) of the minimum amount of surplus required of it by this Code for authority to transact the kinds of insurance being transacted, the Commissioner shall serve notice upon the insurer to make good the deficiency within sixty (60) days after service of such notice.

B.  The deficiency may be made good in cash or in assets eligible under this code for the investment of the insurer's funds; or if a stock insurer by reduction of the insurer's capital to an amount not below the minimum required for the kinds of insurance thereafter to be transacted; or if a mutual insurer, by amendment of its certificate of authority to cover only such kind or kinds of insurance for which the insurer has on deposit sufficient surplus.

C.  If the deficiency is not made good and proof thereof filed with the Commissioner within such sixtyday period, the insurer shall be deemed insolvent and the Commissioner may institute delinquency proceedings against it as authorized by this code.  If such deficiency exists because of increased loss reserves required by the Insurance Commissioner, or because of disallowance by the Commissioner of certain assets or reduction of the value at which carried in the insurer's accounts, the Commissioner may in his discretion and upon application and good cause shown, extend for not more than an additional sixty (60) days the period within which such deficiency may be so made good and such proof thereof so filed.

D.  If the Commissioner finds that the capital stock or expendable surplus of a domestic stock insurer is impaired to an extent of more than twenty percent (20%) of the required capital stock or expendable surplus, or that the net surplus of a domestic mutual insurer is impaired to an extent of more than twenty percent (20%) of the minimum amount of surplus required of it by this code for authority to transact the kinds of insurance being transacted, the insurer shall be deemed insolvent and the Commissioner shall forthwith institute delinquency proceedings.

Laws 1957, p. 311, § 2128.

§362129.  Mutualization of stock insurer.

A.  A domestic stock insurer other than a life or title insurer may become a domestic mutual insurer pursuant to such plan and procedure as may be approved in advance by the Insurance Commissioner.

B.  The Commissioner shall not approve any such plan, procedure, or mutualization unless:

1.  It is equitable to both stockholders and policyholders;

2.  It is subject to approval by a vote of the holders of not less than threefourths (3/4) of the insurer's capital stock having voting rights and by a vote of not less than twothirds (2/3) of the insurer's policyholders who vote on such plan in person, by proxy or by mail pursuant to such notice and procedure as may be approved by the Commissioner;

3.  Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraisers;

4.  The plan provides for the purchase of the shares of any nonconsenting stockholder in accordance with the provisions of the Oklahoma General Corporation Act, and such nonconsenting stockholders shall have all the rights and restrictions applicable under said act to stockholders of a private corporation who do not consent to the agreed manner of converting the shares of stock of such private corporation upon proposal for consolidation;

5.  The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and

6.  The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to continue successfully in business in the states in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificate of authority.

C.  This section shall not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under Article 18, (Rehabilitation and Liquidation).

Amended by Laws 1986, c. 292, § 159, eff. Nov. 1, 1986.

§362130.  Converting mutual insurer.

A.  A domestic mutual insurer may become a domestic stock insurer pursuant to such plan and procedure as is approved in advance by the Insurance Commissioner.

B.  The Commissioner shall not approve any such plan or procedure unless:

1.  Equitable to the insurer's members;

2.  Subject to approval by vote of not less than threefourths (3/4) of the insurer's current members voting thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to such notice and procedure as may be approved by the Commissioner;

3.  The equity of each policyholder in the insurer is determinable under a fair formula approved by the Commissioner, which such equity shall be based upon not less than the insurer's entire surplus (after deducting contributed or borrowed surplus funds) plus a reasonable present equity in its reserves and in all nonadmitted assets;

4.  The policyholders entitled to participate in the purchase of stock or distribution of assets shall include all current policyholders and all existing persons who had been a policyholder of the insurer within three (3) years prior to the date such plan was submitted to the Commissioner;

5.  The plan gives to each policyholder of the insurer as specified in paragraph 4 of this subsection, a preemptive right to acquire his proportionate part of all of the proposed capital stock of the insurer, within a designated reasonable period, and to apply upon the purchase thereof the amount of his equity in the insurer as determined under paragraph 3, above;

6.  Shares are so offered to policyholders at a price not greater than to be thereafter offered to others nor at more than double the par value of such shares;

7.  The plan provides for payment to each policyholder not electing to apply his equity in the insurer for or upon the purchase price of stock to which preemptively entitled, of cash in the amount of not less than fifty percent (50%) of the amount of his equity not so used for the purchase of stock, and which cash payment together with stock so purchased, if any, shall constitute full payment and discharge of the policyholder's equity as an owner of such mutual insurer; and

8.  The plan, when completed, would provide for the converted insurer paidin capital stock in an amount not less than the minimum paidin capital required of a domestic stock insurer transacting like kinds of insurance, together with surplus funds in amount not less than onehalf (1/2) of such required capital.

Laws 1957, p. 312, § 2130.

§362132.  Reinsurance, stock insurers.

A.  A domestic stock insurer may accept reinsurance for the same kind of insurance and within the same limits as it is authorized to transact direct, unless such reinsurance is prohibited by its articles of incorporation.

B.  A domestic stock insurer may reinsure all or substantially all its business in force, or substantially all of a major class thereof, with another insurer by an agreement of bulk reinsurance; but no such agreement shall become effective unless filed with and approved in writing by the Commissioner.

C.  The Commissioner shall approve such agreement within a reasonable time after such filing unless the Commissioner finds that the agreement would substantially reduce the protection or service to the policyholders of the insurer.  If the Commissioner does not approve the agreement, he shall so notify the insurer in writing specifying his reasons therefor.

Amended by Laws 1988, c. 55, § 1, eff. Nov. 1, 1988.

§362133.  Mergers and consolidations, mutual insurers.

A.  A domestic mutual insurer shall not merge or consolidate with a stock insurer.

B.  A domestic mutual insurer may merge or consolidate with another mutual insurer in accordance with procedures prescribed by general laws applying to corporations formed for profit, except as hereinbelow provided.

C.  The plan and agreement for merger or consolidation shall be submitted to and approved by at least twothirds (2/3) of the members of each mutual insurer involved voting thereon at meetings called for the purpose pursuant to such reasonable notice and procedure as has been approved by the Commissioner.

D.  No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with and approved in writing by the Insurance Commissioner.  The Commissioner shall give such approval within a reasonable time after such filing unless he finds such plan or agreement:

1.  Inequitable to the policyholders of any domestic insurer involved; or

2.  Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in Oklahoma or elsewhere.

E.  If the Commissioner does not approve such plan or agreement, he shall so notify the insurer in writing, specifying his reasons therefor.

Laws 1957, p. 313, § 2133.

§362134.  Reinsurance, mutual insurers.

A.  A domestic mutual insurer may accept reinsurance for the same kinds of insurance and within the same limits as it is authorized to transact direct unless such reinsurance is prohibited by its articles of incorporation.

B.  A domestic mutual insurer may reinsure all or any part of its business in force, or all or any part of a major class thereof, with another insurer, stock or mutual, by an agreement or reinsurance treaty.  Any reinsurance of all its business or all of a major class of its business shall be subject to the approval of the Insurance Commissioner.

Laws 1957, p. 313, § 2134.

§362135.  Mutual member's share of assets on liquidation.

A.  Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration, shall be distributed to existing persons who were its members at any time within thirtysix (36) months next preceding the date such liquidation was authorized or ordered, or date of last termination of the insurer's certificate of authority, whichever date is the earliest.

B.  The distributive share of each such member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of his membership bear to the aggregate of all premiums so earned on the policies of all such members.  The insurer may make a reasonable classification of its policies so held by such members and a formula based upon such classification for determining the equitable distributive share of each such member.  Such classification and formula shall be subject to the approval of the Commissioner.

C.  Subsections A and B above shall not apply to any mutual which, prior to July 1, 1957, has provided for any other method of liquidation through its articles and bylaws, and which have been approved by the then Insurance Commissioner.

Laws 1957, p. 313, § 2135.

§36-2201.  Short title.

Sections 58 through 66 of this act shall be known and may be cited as the "Oklahoma Medical Professional Liability Trusts Act".

Added by Laws 2004, c. 368, § 58, eff. July 1, 2004.

§36-2202.  Definitions.

As used in the Oklahoma Medical Professional Liability Trusts Act:

1.  "Allied health care professional" shall mean a physician's assistant, a certified registered nurse anesthetist or a nurse practitioner who is duly licensed by the appropriate licensing entity of the state and is supervised or employed by a physician and/or health care institution;

2.  "Association" shall mean a nonprofit corporation that has been in continuous existence for a period of at least ten (10) years, the purpose of which is to federate into one organization all duly licensed physicians, allied health care professionals and/or health care institutions in this state;

3.  "Commissioner" shall mean the Insurance Commissioner;

4.  "Department" shall mean the Insurance Department;

5.  "Health care institutions" shall mean hospitals, outpatient treatment facilities and facilities licensed pursuant to the Nursing Home Care Act;

6.  "Medical professional liability claim" shall mean a claim or cause of action against a physician and/or a health care institution for treatment, lack of treatment, or other claimed departure from accepted standards of health care or safety which proximately results in injury to or death of the patient, whether the patient's claim or cause of action sounds in tort or contract;

7.  "Physician" shall mean a doctor of medicine or osteopathy legally authorized to practice medicine and surgery in this state;

8.  "Insureds" shall mean the physician, allied health care professional and health care institution members of an association that have medical professional liability coverage through the trust.  "Insureds" shall also include entities and individuals specified in subsection C of Section 60 of this act if authorized by the trust; and

9.  "Trust" shall mean a medical professional liability trust created pursuant to the Oklahoma Medical Professional Liability Trusts Act.

Added by Laws 2004, c. 368, § 59, eff. July 1, 2004.

§36-2203.  Creation of trust - Conditions - Entities insured - Law governing reserves and surplus - Conversion of domestic stock insurers.

A.  An association may create a trust to self-insure physicians, allied health care professionals or health care institutions against medical professional liability claims and related risks upon complying with the following conditions:

1.  Establishment of a trust to provide coverage against medical professional liability claims and related risks;

2.  Employment of appropriate professional staff and consultants for program management and purchase of such administrative services as may be required;

3.  The trust investment powers and limitations shall be the same as those of any Oklahoma domestic casualty insurance company; and

4.  Performance of all acts necessary or desirable to the conduct of the business of a medical professional liability insurer.

B.  A trust may purchase, on behalf of the members of the organizing association, specific excess insurance, aggregate excess insurance, and reinsurance, as in the opinion of the trustee are necessary.  A trust is further authorized to purchase risk management services as may be required and pay claims that arise under any deductible provisions.

C.  If the terms of the trust so authorize, the trust may insure the following entities against medical professional liability claims and related risks:

1.  Organizations or associations in which physicians, allied health care professionals or health care institutions are qualified members;

2.  Entities that own or operate otherwise qualified health care institutions under the Oklahoma Medical Professional Liability Trusts Act;

3.  Physicians' professional practice entities; and

4.  Any person for whose acts or omissions an insured may be held legally responsible.

D.  Laws of this state and the provisions of any chapters, articles or sections of Title 36 of the Oklahoma Statutes related to required amounts of reserves and surplus are declared inapplicable to a trust organized and operated under the Oklahoma Medical Professional Liability Trusts Act, except as provided in the Oklahoma Medical Professional Liability Trusts Act.

E.  A licensed domestic stock insurer that prior to the effective date of this act writes physicians', allied health care professionals' or health care institutions' medical professional liability insurance and is owned wholly by an association shall be entitled to convert to a trust by:

1.  Filing a plan, statement of conversion and trust instrument with the Commissioner.  The plan, statement of conversion and trust instrument shall list all conditions to be fulfilled by a designated date, upon which such conversion will be effective, and all base rates to be charged by the trust;

2.  Approval by vote or written consent of three-fourths (3/4) of the board of directors or trustees of the insurer's parent association;

3.  Creation of a trust by the insurer's parent association;

4.  Transfer of the assets and liabilities of the insurer to the trust;

5.  Upon ninety (90) days' prior written notice to affected policyholders, replacement of the insurer's outstanding policies by the trust; and

6.  Surrender or divesture for reasonable consideration of the insurer's license.

Added by Laws 2004, c. 368, § 60, eff. July 1, 2004.

§36-2204.  Statements and reports - Taxes, fees and penalties.

A.  A medical professional liability trust shall file the following items with the Commissioner:

1.  Within forty-five (45) days after the end of each of the first three quarterly periods of each fiscal year, a statement of the assets and liabilities of the trust as of the end of the quarterly period, a statement of the revenue and expenditures of the trust, and a statement of the changes in corpus of the trust for the period, in each case accompanied by a certificate to the effect that the statements were prepared from the official books and records of the trust;

2.  Within ninety (90) days after the end of each fiscal year, a statement of the assets and liabilities of the trust as of the end of that year, a statement of the revenue and expenditures of the trust, and a statement of the changes in corpus of the trust for that year, in each case accompanied by a certificate signed by a firm of independent certified public accountants indicating that the firm has conducted an audit of those statements in accordance with generally accepted auditing standards and indicating the results of the audit;

3.  The independently audited annual financial statement of the trust by June 1 of each year;

4.  The closed claim reports as are required pursuant to Sections 6810 through 6816 of Title 36 of the Oklahoma Statutes;

5.  Rates and forms within thirty (30) days after issuance of the first policy and within thirty (30) days after any changes to the previously filed rates and forms; and

6.  Any amendment to the trust instrument within thirty (30) days of making the amendment.

B.  A trust shall, annually, on or before the first day of March, report under oath to the Commissioner, the total amount of direct written consideration received from the membership during the preceding calendar year, or since the last return of such considerations was made by such trust.

1.  A trust shall pay to the Department, on or before March 1, an annual tax on all direct written considerations, after all returned considerations are deducted for the privileges of having written, continued and/or serviced contracts of indemnity except considerations paid by any governmental agency or instrumentality.  The rate of taxation shall be two and twenty-five one-hundredths percent (2.25%).  If any trust fails to remit such taxes in a timely manner, it shall remain liable therefor together with interest thereon at an annual rate equal to the average United States Treasury Bill rate of the preceding calendar year as certified by the State Treasurer on the first regular business day in January of each year, plus four (4) percentage points.

2.  For any trust taxed pursuant to this section, the annual tax shall be in lieu of all other state taxes or fees, except the taxes and fees of any subdivision or municipality of the state and except ad valorem taxes.  Any trust failing to make such returns and payments promptly and correctly shall forfeit and pay to the Commissioner, in addition to the amount of said taxes and fees and interest, the sum of Five Hundred Dollars ($500.00) or an amount equal to one percent (1%) of the unpaid amount, whichever is greater; and the trust so failing or neglecting for sixty (60) days shall thereafter be debarred from transacting any business in this state until said taxes, fees and penalties are fully paid.

3.  All taxes, fees and penalties collected under this section shall be reported and disbursed by the Commissioner and appropriated pursuant to the provisions of Section 312.1 of Title 36 of the Oklahoma Statutes.

Added by Laws 2004, c. 368, § 61, eff. July 1, 2004.

§36-2205.  Trust instrument - Mandatory provisions.

In addition to the requirements of Section 60 of this act, the trust instrument shall provide:

1.  That there shall be a minimum period during which any insured must participate in the trust;

2.  That all insureds shall execute a participation agreement;

3.  That the trustee shall be an individual or an institution such as a bank, insurance company or other appropriate entity;

4.  A preliminary assessment of all insureds for initial expenses necessary to commence operation;

5.  For establishment of necessary facilities;

6.  Details of the management of the trust;

7.  Procedures for assessment of all insureds to defray losses and expenses;

8.  Description of commission arrangements;

9.  Description of reasonable and objective underwriting standards;

10.  Procedures for and description of acceptance and cession of reinsurance;

11.  Procedures for and descriptions of appointment of servicing carriers or other servicing arrangements; and

12.  Procedures for determining amounts of insurance to be provided by the trust.

Added by Laws 2004, c. 368, § 62, eff. July 1, 2004.

§36-2206.  Minimum reserves and surplus.

The total of the reserves and surplus of a trust organized under the Oklahoma Medical Professional Liability Trusts Act, in excess of the amount necessary to support the trust's retention, must equal or exceed forty percent (40%) of a range of values that makes reasonable provision for losses and loss expenses.

Added by Laws 2004, c. 368, § 63, eff. July 1, 2004.

§36-2207.  Guaranty funds - Membership or financial contribution to or benefit from.

No trust created pursuant to the Oklahoma Medical Professional Liability Trusts Act shall be permitted to join or contribute financially to any insurance insolvency guaranty fund or similar entity, nor shall any trust or its insureds receive any benefit from any insurance guaranty fund or similar entity for claims made against the trust or its insureds.

Added by Laws 2004, c. 368, § 64, eff. July 1, 2004.

§36-2208.  Duties of Commissioner - Review and evaluation - Study and analysis of cost of administration.

A.  The Commissioner shall annually review negotiations between the trust and any entity to provide administrative, claim, underwriting or claim management services or excess insurance, aggregate excess insurance and reinsurance to the trust.

B.  The Commissioner shall, at least twice yearly, review and evaluate each category of operations of the trust or association as follows:

1.  Underwriting policies and activities, including all new applications for coverage, as well as all decisions regarding denial of new policies and surcharges on or nonrenewal of existing insureds;

2.  Summaries of all claims activities, including number of claims filed, lawsuits filed, resolution of closed claims and lawsuits, amounts paid in settlements, jury verdicts, defense attorney fees, expert witness costs and other defense costs;

3.  Consumer satisfaction with quality of service by the trust or its agents;

4.  Investment activities;

5.  All filed base rates and proposed rate increases; and

6.  All risk-management activities, including continuing education and counseling of insureds.

C.  The Commissioner shall further study and analyze the cost of administration of the trust to determine how its administrative costs compare to the administrative costs of other medical professional liability trusts and insurers providing medical liability coverage.  The Commissioner shall submit a report of the Commissioner's study to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives no later than February 1 of each year.

D.  The trust shall provide the Commissioner with policy changes, rate changes, rules proposed by the trust and changes to the trust instrument prior to implementation of policy changes, rate changes, proposed rules and changes to the trust instrument within thirty (30) days of implementation of such changes.

Added by Laws 2004, c. 368, § 65, eff. July 1, 2004.

§362401.  Mutual benefit associations legalized.

All associations or companies or corporations doing an assessment life, health or accident insurance business in this state on the first day of January, 1925, on the assessment or mutual benefit plan, known as group or circle associations, or otherwise, and defined in this article as mutual benefit associations, are, by this article, legalized, ratified and confirmed and said associations, companies or corporations may continue to do business in this state if they comply with this article through their charters and bylaws and they accept the conditions of and, in other respects, comply with the provisions thereof.  The conditions of the validation of said associations, companies or corporations, and their authority to do business in this state under certain restrictions, are hereinafter prescribed.

Laws 1957, p. 314, § 2401.

§362402.  Formation; prerequisites to transaction of business; articles of association.

Any number of persons, being citizens of the United States, not less than seven, five of whom shall also be citizens and residents of the state of Oklahoma, desiring to form a mutual benefit association, may associate themselves together and effect such organization in the manner provided in this section and as otherwise provided in this article for reorganization of associations now doing business in this state, and not otherwise.  Articles of association shall be prepared in triplicate in the manner hereinafter provided, and submitted to the Insurance Commissioner for his approval.  If the name selected for an association is not the same or so near the same as that of another association or corporation doing business in this state as to cause confusion in the minds of the people, and the objects of the association conform to the provisions of this article, the Insurance Commissioner shall endorse on the back of each copy of said articles of association the fact that he has approved the same.  Before the Insurance Commissioner shall approve such articles of association, it shall be shown to him by the sworn statement of one or more of the proposed incorporators that at least one thousand persons have signed, in good faith, applications for benefit membership in such proposed association, and paid to the proper one of such proposed incorporators the amount of one death or mortuary collection, by whatever name it may be called, and that such money is deposited with some bank or trust company and is held for the special purpose named. For such examination and approval of the articles of association herein mentioned, the Insurance Commissioner shall charge and receive a fee as stated in Section 321, Article 3 of this Code.  Provided, however, that before such incorporators, or any of them, or any person or persons, shall solicit members or collect any money whatever from any applicant in an association formed, or to be formed, under this article, they shall first furnish to the Insurance Commissioner a surety bond running to the State of Oklahoma, to be approved by said Commissioner, in the sum of Five Thousand Dollars ($5,000.00) Dollars, conditioned that all sums collected, or to be collected, from applicants for benefit membership in such association will be promptly returned to respective applicants in case the articles of incorporation are not approved or no certificate of incorporation is granted within one (1) year from the date of the filing of such bond, or in case the association fails to accept said charter and in good faith conduct the business of a mutual benefit association authorized thereby. Upon the filing of said bond, the Insurance Commissioner shall issue his certificate to that effect, showing that the person or persons named therein are authorized to solicit members in such proposed association and to collect dues and assessments in advance.  When the foregoing conditions are complied with and the articles of association are approved by the Insurance Commissioner, as hereinbefore provided, one copy thereof shall be filed with the Secretary of State, whereupon the said Secretary shall issue his certificate of incorporation and affix the Seal of the State thereto, and one copy, approved as hereinbefore provided, shall be delivered to the incorporators of such association, and the third approved copy of such articles shall be filed with the Insurance Commissioner.  Such articles of association shall be substantially in the following form:

First.  The preamble shall name the incorporators and give the residence of each and the fact of their citizenship, as herein required, and express their desire to incorporate a mutual benefit association in accordance with and under the provisions of this article, making definite reference to the same.

Second.  Article I shall give the name of the association.

Third.  Article II shall state the location of the principal office of the association.

Fourth.  Article III shall state the objects of the association and the plans by which these objects are to be carried out, including the extreme limit of age of persons to whom benefit certificates may be issued, which limit of age shall not exceed sixtyfive (65) years.

Fifth.  Article IV shall state the names of the persons selected to manage the business or prudential affairs of the association for the first term, for which such persons are to be elected, the title of all officers and the names of such officers, with their residence, if they have been selected.

Sixth.  Article V shall contain a description of the corporate seal adopted by such association, together with an impress of the same.

The articles of association shall be signed and acknowledged by each of the incorporators.

Laws 1957, p. 314, § 2402.

§362403.  Associations carried on for benefit of members; provision for benefits; fund, assessment and dues; beneficiaries; mutual benefit association defined; application of other laws.

A.  Associations, companies or corporations organized as mutual benefit associations shall be carried on for the benefit of their members or their beneficiaries and not for profit, and shall make provisions for the payment of benefits in case of death and make provision for payment of benefits in case of permanent physical disability, as a result of accident, or old age, provided that the period of life at which the payment of physical disability benefits on account of old age is to commence, shall not be under seventy (70) years, all subject to compliance by its members with its constitution and bylaws.  The funds from which the expenses, benefits, aids and other charges of such associations shall be defrayed shall be derived from assessments and dues collected from its members, provided that such association may if so stipulated in its bylaws as they now exist or as they may be hereafter amended, make provision for the payment of old age benefits at age seventy (70) or more, regardless of disability by levying special old age benefit assessments, beginning at an age of not less than fifty (50) years, in such sum and at such times as the association may determine to be necessary to provide an old age benefit fund sufficient to meet the promised old age benefit when the same matures, but such fund shall be separately maintained and used for no other purpose.  The payment of death benefits shall be confined to wife, husband, relative by blood or marriage, children by legal adoption, to a person or persons dependent upon the member, or to his or her estate; provided, that if after the issuance of the original certificate the member shall become dependent upon a charitable institution, he or she shall have the privilege, with the consent of such association, to make such institution his or her beneficiary.  Within the above restrictions each member shall have the right to designate his or her beneficiary, and, from time to time, have the same changed in accordance with the laws, rules and regulations of the association and no beneficiary shall have or obtain any vested interest in any death benefit until the same has become due and payable upon the death of said member; provided, that any association may, by its laws, further limit the scope of beneficiaries with the above classes.  And such association may create, maintain, disburse, and apply reserve or emergency funds in accordance with its constitution and bylaws.  The term "mutual benefit association" whenever used in any law of this state shall be construed to mean association such as is defined by this section.

B.  The provisions of this article apply only to mutual benefit associations and such associations shall be governed by this article to the extent provided herein.  Such associations shall be exempt from all other provisions of the insurance laws of this state except that the provisions of Articles 1 (Scope of Title), 3 (Insurance Department; Insurance Commissioner; State Insurance Board), 12 (Unfair Practices and Frauds), 16 (Investments), 17 (Administration of Deposits), 18 (Rehabilitation and Liquidation), 44 (Individual Accident and Health Insurance) and Sections 4002, 4024, 4028 and 4029 of Article 40 (Life Insurance and Annuities) shall apply to such associations to the extent that such provisions are not in conflict with the provisions of this article.  No law relating to insurance hereafter enacted shall apply to such associations unless they be expressly designated therein.

Laws 1957, p. 315, § 2403.

§362404.  Provisions applicable to mutual benefit associations.

A.  The following provisions are made applicable to mutual benefit associations:

1.  The bylaws of such associations shall provide for periodical meetings of the members and how special meetings may be called.  At such meetings each member shall be entitled to vote on all questions arising, either in person or by proxy, and such proxy may be given in the application for membership.

2.  The bylaws shall provide for the calling of extra, increased or additional assessments when in the opinion of the board of directors such is necessary.

3.  The bylaws may provide for the issuing of graded membership certificates to persons not to exceed sixtyfive (65) years of age, and for the grading of rates of assessment according to the age of members; provided that the premium or assessment charged on policies or certificates insuring individuals over age fiftyfive (55) shall not be less than the net rate produced by using the American Experience Table of Mortality with interest assumption at three and onehalf percent (3 1/2%) plus ten percent (10%).

4.  Such associations shall have the right to regulate and govern their affairs as provided and set forth in their respective bylaws, so long as such bylaws are not in conflict with any law of this state.  And the membership shall be bound by the bylaws of the association as the same exist at the time of joining or as they may be amended in the future.  Provided, no amendment to such bylaws affecting the policy contract or rate of contribution of the membership shall become valid and binding upon the membership unless notice of such proposed change in the bylaws is given each member of such association at least twenty (20) days prior to any annual meeting or special meeting of such association called to consider such proposed amendment and a certified copy thereof is filed with the Insurance Commissioner and approved by him; provided further, that no notice of such proposed amendment shall be required if the same is adopted in compliance with any of the provisions of this article or a notice or order of the Insurance Commissioner made in pursuance thereof.  Bylaws or amendments thereto, which are not in conflict with any of the provisions of this article, shall be approved by the Insurance Commissioner.

5.  The affairs of such associations shall be conducted strictly in accordance with their respective bylaws herein provided for. Such bylaws duly certified to by the president and secretary shall be filed with the Insurance Commissioner, and copies of such, duly certified by such Commissioner, shall be received in evidence in all courts of this state.

6.  In all actions against assessment insurance companies or against the bonds or bondsmen of such companies by any policyholder or beneficiary, it shall not be necessary to notify or summon the other policyholders or beneficiaries, but it shall be sufficient to bring such company into court by usual summons on the secretary or president or managing agent thereof, and in suits upon the bond by ordinary services as in other cases upon the several bondsmen sued.

7.  In case the membership of any such association is divided into circles, classes or groups, upon the membership of which assessments are made to cover benefits or to replenish the mortuary or benefit fund, no benefit assessment shall be made upon any other circle, class or group to which the insured member does or did not belong to cover such benefit paid or to be paid.

B.  No circle, class or group shall be established unless a sufficient number of members be placed therein and a regular benefit assessment collected therefrom will produce an amount sufficient to pay in full the face amount of the policy issued for which the assessment was levied, and each and every circle, class or group shall be maintained up to the number placed therein when such circle, class, or group was established; provided, that not more than one circle, class or group shall remain incomplete.

Laws 1957, p. 316, § 2404.

§362405.  Level or stipulated assessments; definition; policy to specify amount payable; refusal to pay; solvency; legal reserve life insurance; policy to make this section part thereof; age limits; beneficiaries; no mutual benefit associations formed hereafter.

Mutual benefit associations authorized to do business in this state, may provide for a level or stipulated weekly, monthly, quarterly, semiannual or annual assessment, and the following provisions are made specially applicable thereto:

1.  Level rate assessment associations, companies or corporations are defined as those corporations granting insurance benefits on the assessment plan and which collect from their membership a level, stipulated monthly, quarterly, semiannual assessment or premium, which assessment or premium is not made contingent upon the happening of a certain event but is based upon stated periodical rates or charges estimated by the Board of directors to be sufficient for the payment of all claims and expenses.

2.  Such associations shall specify in their policy or membership certificate forms the sum of money they promise to pay, which sum shall not be less than the face amount of the policy, and the number of days after satisfactory proof is filed when such payment will be made.  Upon the occurrence of such contingency unless the contract shall have been void by fraud or by breach of its conditions, the corporation shall be obligated to the beneficiary for such payment at the time and in the amount specified in the policy or certificate.  If such corporation shall refuse or fail to make such payment, after final judgment has been obtained upon each claim, the Insurance Commissioner shall notify the corporation not to issue any new policies or certificates until such indebtedness is fully paid; and no officer or agent of the corporation shall make, sign or issue any policy or certificate of insurance while such notice is in force.

3.  Each such association or company shall be held to be legally solvent so long as its admitted assets are equal to or in excess of its matured liabilities.

4.  Any association or company organized under the provisions of this article having admitted assets in its mortuary or reserve fund of at least One Hundred Thousand Dollars ($100,000.00) in excess of its matured claim liabilities may write legal reserve life insurance and the provisions of paragraphs numbered 1, 7 and 8 in subsection A of Section 1204, Article 12; Section 4029, Article 40, and Section 3610, Article 36 of this Code shall be applicable to all insurance written on the legal reserve basis.  The reserve on such business shall be held separate and apart from all other funds of the association or company and shall be computed upon a calculation which shall show a value not less than that shown in accordance with the oneyear preliminary term method based upon the American Experience Table of Mortality and three and onehalf (3 1/2%) percent per annum, assuming an average risk exposure of six (6) months on all new policies issued within each calendar year shall be security for the legal reserve business only.  Should such legal reserve become impaired by reason of excessive mortality or other cause, the board of directors of such association or company may levy additional assessments with which to make up such impairment. Every policy issued by reason hereof shall contain a provision making this section a part thereof.  Provided, however, that any such association or company shall discontinue writing all types of new insurance in Oklahoma except legal reserve insurance within five (5) years after publishing legal reserve rates or having printed legal reserve policy forms.  Any director, trustee, officer, or member of any such corporation, or any other person, may advance to the corporation any sum or sums of money necessary for the purpose of its business, or to enable it to comply with any of the requirements of the law, and such monies and such interest thereon as may have been agreed upon, not exceeding ten percent (10%) per annum, shall not be a liability or claim against the corporation or any of its assets except as to surplus earnings of such corporations and unless the obligation is in writing and duly acknowledged by the corporation, and a verified copy thereof is filed with the Insurance Commissioner.  No commission or promotion expense shall be paid in connection with the advance of any such money to the corporation and the amount of such advance shall be reported in each annual statement filed with the Insurance Commissioner.

5.  The provisions of this article placing the extreme limit of age of persons to whom policies may be issued at not to exceed fiftyfive (55) years of age, shall not be applicable to insurance written upon the level rate plan outside the State of Oklahoma or the legal reserve plan in any state; provided that if the age of the insured has been incorrectly stated in the application for any policy issued by such association or company the face amount of said policy payable in event of a valid claim shall be such an amount as the premium paid by the insured to the association or company would have purchased at the true and correct age of the insured, at entry, on a basis of the published rates of the company applicable thereto.  6.  Any individual, person, corporation, association or partnership with an insurable interest in the life of the insured may be a beneficiary of insurance written on either the level rate or legal reserve plan by an association or company operating under this article.

7.  No mutual benefit association shall be formed after June 4, 1953, nor shall the Insurance Commissioner, after said effective date issue a permit to organize such an association to or approve any articles of incorporation of, any group of individuals desiring to organize an association or company under the provisions of this article.

Laws 1957, p. 317, § 2405.

§362406.  Bond of custodian of funds; nonpayment of benefits or claims; emergency or reserve fund; merger, consolidation or transfer of business and property.

Before any mutual benefit association shall do business in this state, under this article, it shall file in the office of the Insurance Commissioner, a bond of the official custodian of its fund executed by a surety company authorized to do business in this state, to be approved by the Insurance Commissioner, in the sum of Ten Thousand Dollars ($10,000.00), to be conditioned for the prompt and full accounting and payment to the association of all of its funds entrusted to said officer and that are in his hands, and that he will faithfully comply with and perform all and singular the duties and obligations imposed upon him by the laws of this state. If any such association shall fail or refuse to make payment of any benefit or claim against the association, after final judgment has been obtained therefor, the Insurance Commissioner shall notify the association not to issue any new certificates or solicit new business until such indebtedness is fully paid, and no officer or agent of such association shall make, sign or issue any certificate of insurance while such notice is in force.  Any such mutual benefit association hereafter organized under the laws of this state shall, before it completes its organization and receives a certificate of authority to do business in this state, produce and maintain an emergency or reserve fund of at least Ten Thousand Dollars ($10,000.00), and such reserve or emergency fund produced and maintained as herein provided shall be invested in such securities as may be approved by the Insurance Commissioner, as required by law for the investment of such funds, and they shall be deposited with the State Treasurer of the State of Oklahoma and be held by him in trust as an emergency fund for the benefit and protection of, and as security for, the certificate holders of such associations, their legal representatives or beneficiaries, and they shall have a lien to the extent of any valid claim arising out of a valid certificate, after such claim has been allowed by the association or established by a final judgment of a court of competent jurisdiction.  Such securities as are deposited with the State Treasurer, pursuant to this article, shall be part of the admitted assets of the association depositing the same.  Two or more such associations authorized to do business in this state where one or all of them have been authorized under the laws of this state, may merge, unite or consolidate, or may cause the business and property, in whole or in part of one or more of said associations to be transferred to one of such associations, or to any insurance association, company or corporation licensed to do business in this state, or to any person or persons: provided, however, before doing so, they shall submit to the Insurance Commissioner their agreement relating thereto, and, thereupon, he shall approve the same if he is satisfied that such merger, consolidation or transfer will not be prejudicial to the rights of the members and that such association can comply with the terms and conditions prescribed by law for the conduct and operation thereof.

Laws 1957, p. 319, § 2406.

§362407.  Permit to do business; fee; filing of copies of certificates, application blanks and bylaws.

A.  The Insurance Commissioner, upon the application of any mutual benefit association having the right to do business in this state, as provided in this article, shall issue to such association a permit in writing, authorizing such association to do business in this state until the last day of February following the date of issuance of the license, for which permit or certificate and all proceedings in connection therewith such association shall pay the said Insurance Commissioner the fees and licenses therefor stated in Section 321, Article 3 of this Code; provided, that the form of certificates to be issued, copy of application blanks, and a certified copy of the bylaws shall be filed with the Insurance Commissioner, and, if the same conforms to the charter of such association and the provisions of this article, the Insurance Commissioner shall approve the same.

B.  No such association shall act as an insurer and no such association shall transact insurance in this state except as authorized by a subsisting authority granted to it by the Insurance Commissioner.

Laws 1957, p. 319, § 2407.

§362408.  Reincorporation of existing associations; admission of foreign corporations or associations.

Any domestic life or accident corporation, company or association existing or doing business in this state at the time this article takes effect, may by a vote of a majority of its board of directors or trustees, accept the provisions of this article and amend its articles of incorporation to conform to the same, so as to cover any and all of the provisions and privileges of this article the same as if it had been originally incorporated thereunder, and it shall file amended articles of incorporation in the office of the Secretary of State, a certified copy of which shall be filed with the Insurance Commissioner, and shall thereafter perpetually enjoy the same and be deemed to have incorporated under the article. Reincorporation, however, shall in no way annul, modify or change any of the existing contracts and liabilities of such corporation, company or association, and any and all such contracts and liabilities shall continue in force and effect the same as though such corporation, company or association had not reincorporated or qualified under this article, and neither shall such reincorporation in any way prejudice, impede, or impair any rights or pending action or proceeding previously acquired; provided, however, that nothing herein shall prevent any of the members of such corporations, companies or associations from accepting and coming under the terms and conditions of such reincorporation and the bylaws of such association, if they desire to do so.  Assessment corporations or associations organized under the laws of another state or country may be admitted to transact business in this state, upon proper application to the Insurance Commissioner, whenever, in his opinion, its financial condition is sound and its plan of operation such as to meet the requirements of this article.  Such associations, with their applications, shall file a copy of their articles of incorporation or charter, bylaws, policy forms, rates, application blanks and other forms required by the Commissioner, together with a copy of the last annual statement and a twenty thousanddollar bond, conditioned for the prompt payment of all assessments to parties or beneficiaries of such company, and shall pay the fees and licenses required by Article 3 of this Code.  There shall also be filed a power of attorney, designating agent for service of process in form as now required by legal reserve life insurance companies.  If all requirements are met, the Insurance Commissioner shall issue to such associations a certificate or license, authorizing it to transact business in this state, which authority shall expire on March first following and be renewed on that date annually so long as such association meets the requirements of this article.

Laws 1957, p. 320, § 2408.

§362409.  Agents; permits.

No mutual benefit association shall employ paid agents without first filing notice of appointment with the State Insurance Board and paying the fees therefor stated in Section 348.1, Article 3 of this Code; provided, that nothing herein shall prevent such associations granting members inducements to procure new members, as provided by law relating to fraternal beneficiary associations.

Laws 1957, p. 320, § 2409.

§362410.  Benefits not liable to attachments.

The money or other benefit to be paid, provided or rendered by any association authorized to do business under this article, shall not be liable to attachment by trustee, garnishee or other process.

Laws 1957, p. 320, § 2410.

§362411.  Dues; emergency fund; additional assessments.

Every mutual benefit association doing business in this state under the provisions hereof shall by its bylaws provide for the payment by its members of sufficient dues to cover the expenses of conducting the business of such association and for such assessments as may be necessary to provide funds sufficient to pay the benefits to which its members shall be come entitled and also to establish an emergency fund of at least One Dollar ($1.00) per annum, per Thousand ($1,000.00) Dollars death benefits with which to meet any unusual or unanticipated benefits or losses which may become due and payable, which emergency fund shall be available for use by the association as may be provided in its bylaws without regard to the group, class or circle whose members might have paid assessments therefor; provided, however, that two additional assessments for such emergency fund of at least One Dollar ($1.00) per Thousand ($1,000.00) Dollars of death benefits shall be levied annually in these circles, classes or groups where and when it may be done in any calendar month in which no death benefit assessment or call for dues is made upon members of such circle, class or group; provided further, that such associations may pay death benefits in excess of seven per thousand in any such circle, class or group when the emergency fund to its credit shall be sufficient therefor; and provided further, that if any annual report of a mutual benefit association, as provided for in this article or an investigation of the Insurance Commissioner discloses the fact that the mortuary and emergency funds of such association will not be sufficient to pay the benefits or losses to which its members or their beneficiaries may be entitled during the succeeding biennial period, the Insurance Commissioner, taking into consideration the age of the members and any special provisions for meeting such benefits or losses or for replenishing its funds, may direct such association to make such additional assessments as may be necessary to meet the said benefits or losses during the succeeding biennial period.  Out of the original membership fee charged every new member there shall be placed in the mortuary or emergency fund a sum sufficient to equal at least one maximum benefit assessment to which said member would be liable under his contract.  Whenever the association shall use any portion of the mortuary or benefit funds to pay promised benefits payable therefrom said association shall for the purpose of replenishing, establishing or maintaining a mortuary or benefit fund of sufficient strength to enable the association to meet promptly all valid claims for benefit as they mature, levy an additional assessment or assessments for such fund; provided that the association shall not be required to levy such assessment until in the judgment of the executive officers of such association such additional assessment is needed; provided, that associations which have a table of rates that are sufficient to meet the above requirements shall not be required to make the assessment provided for herein, upon members whose benefit certificates are based upon such rate table.

Laws 1957, p. 320, § 2411.

§362412.  Medical examination of applicant; warranties and certificates in lieu of examination; concealment or misrepresentation.

A.  Applicants for membership in mutual benefit associations shall be required to pass a medical or physical examination, if required by the bylaws of the association; or benefit certificates may be issued upon the warranty by the applicant that the answers and statements to the questions as to the condition of health of the applicant and all statements and answers made or appearing in the application for a benefit certificate are true and are to be used as the basis and consideration upon which said benefit certificate is issued, provided, that in addition to the answers and representations of the applicant for membership, as herein provided, the applicant shall give the name and address of his or her family physician and shall if required by the association furnish to the association a certificate of such physician, or if the applicant has no family physician, a certificate of a licensed physician, that he knows the applicant and believes that the applicant is a good, insurable risk; provided, that if the family physician refuses to sign a certificate stating whether applicant is a good insurable risk, a certificate from some other licensed physician may be secured; and, provided, further, that the fee for such certificate shall not exceed fifty cents ($0.50).

B.  Any beneficiary, his agent or representative, under any policy or certificate issued by any association or company coming within this article, or any doctor, undertaker or other attendant, who shall knowingly conceal, withhold, or misrepresent any facts in any verified report or declaration under oath concerning the health, age, cause of death or other material information as to the deceased member or policy holder because of whose death or accident claim is being made, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

Laws 1957, p. 321, § 2412.

§362413.  Reports; examination of records.

Every mutual benefit association doing business within this state under this article, shall on or before the last day of February, of each year, make and file with the Insurance Commissioner of this state, a report and a statement of its affairs, business and operations, during the year ending on the thirtyfirst day of December immediately preceding.  Such annual report shall be on blanks prepared by the Insurance Commissioner, verified under oath by a duly authorized officer of such association, and shall, so far as applicable, be substantially as provided in Section 623, Article 6 of this Code.

B.  No such association shall act as an insurer and no such association shall transact insurance in this state except as authorized by a subsisting authority granted to it by the Insurance Commissioner.

Laws 1957, p. 322, § 2413.

§362414.  Funds; investments of.

No mutual benefit association which may do business in this state, under this article, shall invest any of its mortuary, reserve or emergency fund except in accordance with the laws of this state, relating to investment of funds of domestic stock insurance companies doing a similar business.

Laws 1957, p. 322, § 2414.

§362415.  Annual meetings; quorum; vacancies; special meetings.

Mutual benefit associations shall hold annual meetings on a definite day in each year, to be fixed in their bylaws, for the election of officers thereof and to transact such other business as may properly come before such meetings, and due notice of such meetings shall be given to each member, and benefit certificates issued to each member after the passage of this article shall contain thereon a statement of the date when such meetings shall be held each year at their home office, and ten percent (10%) of the members of such association present in person or by proxy shall constitute a quorum for the purpose of transacting business.  Such associations may, by bylaws provide for filling vacancies on the board of directors until the next regular annual meeting thereof and may provide for special meetings of the members.

Laws 1957, p. 322, § 2415.

§362416.  Appeals from orders, rulings, or acts of insurance commissioner.

Any association doing business in this state, under the provisions of this article, which may be dissatisfied with any notice, order, ruling or act of the Insurance Commissioner, may appeal from the same pursuant to the provisions of Article 3 of this Code.

Laws 1957, p. 322, § 2416.

§362417.  Misdemeanor; violation of article.

Any officer of a corporation subject to the provisions of this article, and any person or agent representing such corporation, who shall transact, or attempt to transact, in any manner whatever, any business in this state until such corporation has complied with the provisions of this article, or any person who shall violate any of the provisions of this article shall be deemed guilty of a misdemeanor and upon conviction, shall be fined in any sum not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00).

Laws 1957, p. 322, § 2417.

§362418.  Legal reserve life insurance company, conversion into; adoption of plan.

Any mutual benefit association may convert itself into a stock legal reserve life insurance company under an amended charter.  The plan of conversion shall be adopted at any regular annual policyholders' meeting of such association.  Amended articles of incorporation providing for such conversion shall be adopted at the same meeting and shall be in the form as set out in either Section 2105, Article 21 of this Code and shall provide for a minimum capital stock of One Hundred Thousand Dollars ($100,000.00) or in the form of Section 2502, Article 25, of this Code, and shall provide for a minimum capital stock of Fifty Thousand Dollars ($50,000.00); provided, however, such conversion may be accomplished by paying up twenty per cent (20%) of the capital required by either of such sections at the time of such reorganization and not less than twenty per cent (20%) additional of the required amount each year thereafter until the full amount has been paid in.  In the event the capital stock is not increased as herein provided the same shall be deemed to be impaired and the Insurance Commissioner shall proceed against the company as provided by law in such cases.

Laws 1957, p. 322, § 2418.

§362419.  Amended articles of incorporation; filing.

The amended articles of incorporation so adopted shall be filed with the Secretary of State.

Laws 1957, p. 323, § 2419.

§362420.  Policyholders; rights to purchase stock; sale of stock not purchased.

If such mutual benefit association be converted into a stock legal reserve life insurance company each and every policyholder or certificate holder shall have the exclusive right for thirty (30) days after the conversion is approved at the policyholders' meeting and the mailing of the notice thereof to purchase that proportion of the total stock offered for sale as the amount of his insurance bears to the association's total insurance in force at the time of conversion.  Any stock not purchased by the policyholders may then be sold by the board of directors.

Laws 1957, p. 323, § 2420.

§362421.  Reorganization and conversion complete when; rights of reorganized corporations.

When such mutual benefit association shall have complied with the provisions of this article and shall have received from the Insurance Commissioner a certificate of authority to transact business in this state as a legal reserve life insurance company, its reorganization and conversion into such legal reserve company shall be complete. Such reorganized and converted corporation shall succeed to and become invested with all and singular the rights, privileges, franchises, and all property, real, personal or mixed, all debts due on any account and all other things in action theretofore belonging to such mutual benefit association, and all property, rights, privileges, franchises and all and every other interest including title to any real estate by deed or otherwise vested in such former mutual benefit association shall vest in such reorganized and converted corporation.

Laws 1957, c. 323, § 2421.

§362422.  Creditors' rights; liens; contracts; pending suits.

The rights of creditors and all liens upon the property of the former mutual benefit association shall be preserved unimpaired and all debts, liabilities, contracts and duties of the former mutual benefit association shall thenceforth attach to the reorganized and converted organization, and such reorganized and converted corporation shall be obligated to carry out and perform all of the obligations of every kind and character owing by the former mutual benefit association to the holders of its policies or certificates; and said policies or certificates shall be administered in accordance with the provisions of the law in force at the time said policies were issued.  Any pending suits wherein the former mutual benefit association was a party shall be unaffected by the conversion thereof, and shall be prosecuted by or against such reorganized and converted corporation the same as if the conversion had not taken place.

Laws 1957, p. 323, § 2422.

§362501.  Organization authorized; purpose.

Any number of persons, not less than five, a majority of whom being citizens and residents of the State of Oklahoma, may associate themselves and form a company, for the purpose of making insurance on the lives of individuals, with a stipulated premium, as defined and regulated herein, and may write life insurance and/or accident and health insurance.

Laws 1957, p. 323, § 2501.

§362502.  Designation as corporators; articles of agreement; contents; approval by insurance commissioner; filing and recording.

The persons mentioned in Section 2501 shall be designated as corporators, and such persons shall associate themselves by articles of agreement in writing, duly signed and acknowledged, setting forth:

First:  The corporate name of the proposed corporation, which shall not be the name of any corporation heretofore incorporated or doing business in this state for similar purposes, or any such imitation of such name calculated to mislead the public.

Second:  The name of the city, town or county in which the principal office is located.

Third:  The amount of the capital stock of the corporation, which shall not be less than Fifty Thousand Dollars ($50,000.00), the number of shares into which it is divided, and the par value thereof, that the same has been bona fide subscribed, and actually paid up in lawful money of the United States, and is in the custody of persons named as the first board of directors, the name and place of the several shareholders and the number of shares subscribed by each.

Fourth:  The number of the board of directors or managers, which shall be not less than five, their powers and duties, and the names agreed upon for the first year.

Fifth:  The number of years the corporation is to continue.

Sixth:  A statement that the company is formed for the purpose of carrying on the business of insurance under the provisions of this article.  Said articles of agreement shall be submitted to the Insurance Commissioner, and if they are found to comply with the provisions of this article, he shall approve the same.  When approved they shall be filed and recorded in the office of the Secretary of State, who shall issue a certificate of incorporation, upon the receipt of which such persons shall be a body corporate and politic, under the laws of this state.

Laws 1957, p. 324, § 2502.

§362503.  Certificate of authority to do business; deposit of securities with state treasurer.

No such corporation, company or association shall commence the business of insurance until the Insurance Commissioner shall have certified that it has complied with the provisions of this article, and is authorized to transact the business of insurance; provided, however, that every corporation incorporating or reincorporating under the provisions of this article shall deposit with the State Treasurer securities in which insurance companies are allowed by law to invest, subject to the approval of the Insurance Commissioner, a sum not less than Twenty Thousand Dollars ($20,000.00), before it shall commence business.  Said sum shall be a part of the insurance fund and an asset of the corporation.  The securities deposited with the State Treasurer pursuant to this section shall be held in trust as an emergency fund for the benefit and protection of and as security for the policyholders of such corporation, their legal representatives and beneficiaries.

Laws 1957, p. 324, § 2503.

§362504.  Companies to which applicable; application of other laws; use of term "stipulated premium".

Any corporation, company or association issuing policies or certificates promising money or other benefits to a member or policyholder, or, upon his decease, to his legal representatives, or to beneficiaries designated by him, which money or benefit is derived from stipulated premiums collected in advance from its members or policyholders, and from interest and other accumulations, and wherein the money or other benefits so realized is applied to or accumulated solely for the use and purposes of the corporation as herein specified, and for the necessary expenses of the corporation, and the prosecution and enlargement of its business and which shall comply with all the provisions of this article, shall be deemed to be engaged in the business of life insurance and accident and health insurance upon the stipulated premium plan.  It shall be unlawful for any corporation, company or association not having complied with the provisions of this article to use the term "stipulated premium" in its application or contracts, or to print or write the same in its policies, literature or advertisements.

Laws 1957, p. 324, § 2504.

§362505.  Valuation of outstanding policies; computation.

Each and every company incorporated transacting business under the provisions of this article shall annually make valuations of all outstanding policies of life insurance as of December 31st of each year, computed upon a calculation which shall show a value not less than that shown in accordance with the oneyear preliminary term method, based upon the American Experience Table of Mortality and three and onehalf percent (3 1/2%) per annum, assuming an average risk exposure of six (6) months on all new policies issued within each calendar year.

Laws 1957, p. 325, § 2505.

§362506.  Inapplicability to burial associations or assessment companies.

The provisions of this article shall not apply to burial associations or assessment companies.

Laws 1957, p. 325, § 2506.

§362507.  Requisites of policy; liability on policy.

Every policy hereafter issued by any corporation, company or association doing business under the provisions of this article and promising any payments to be made upon a contingency provided for in this article, shall specify the sum of money which it promises to pay upon each contingency insured against and the time or times of payment after satisfactory proof of the happening of such contingency and unless the contract shall have been voided by fraud or breach of its conditions and warranties, the company shall be obligated to the beneficiaries of the insured for such payment at the time or times specified and to the amount due under the policy.

Laws 1957, p. 325, § 2507.

§362508.  Personal liability.

No person shall incur any personal liability for the losses or liabilities of any corporation, company or association transacting business under the provisions of this article by reason of being a member or policyholder in such corporation.

Laws 1957, p. 325, § 2508.

§362509.  Consolidation of companies; transfer or reinsurance of risks.

No stipulated premium insurance company or association organized under this article shall consolidate with another company or transfer or reinsure its risks with any other corporation, company or association or assume or reinstate the whole or any part of the risks of any other company or association, except with the approval of the Insurance Commissioner, and a majority of the stockholders present and voting at a regular or special meeting duly called.

Laws 1957, p. 325, § 2509.

§362510.  Attachment or other process; benefits not subject to.

The money or other benefit, charity, relief or aid to be paid, provided or rendered by any corporation, company or association authorized to do business under this article, shall not be liable to attachment or other process, and shall not be seized, taken, appropriated or applied by any legal or equitable process, nor by operation of law, to pay any debt or liability of a policy or certificate holder or of any beneficiary named in a policy or certificate.

Laws 1957, p. 325, § 2510.

§362511.  Existing corporations; amendments of articles of incorporation; effect of reincorporation.

Any domestic life or accident and health corporation, company or association existing or doing business in this state on April 9, 1923, may, by the vote of a majority of its board of directors or trustees, accept the provisions of this article and amend its articles of incorporation to conform to the same, so as to cover and enjoy any and all the provisions and privileges of this article the same as if it had been originally incorporated thereunder, and it shall file such amended articles of incorporation in the office of the Secretary of State, a certified copy of which shall be filed with the Insurance Commissioner, and shall thereafter perpetually enjoy the same and be deemed to have been incorporated under this article. Reincorporation, however, shall in no way annul, modify or change any of the existing contracts and liabilities of such corporation, company or association, and any and all such contracts and liabilities shall continue in force and effect the same as though such corporation had not reincorporated or qualified under this article, neither shall such reincorporation in any way prejudice, impede or impair any pending action or proceeding or any rights previously acquired.

Laws 1957, p. 325, § 2511.

§362512.  Amendment of articles of incorporation to conform to general insurance law.

Any domestic life or accident and health insurance corporation, company or association existing or doing business in this state under the stipulated premium plan law on April 9, 1923, may, by majority vote of its board of directors or trustees, accept the provisions of this article, the same as if it had originally been incorporated thereunder, and shall submit a record of the proceedings of its board of directors or trustees, together with the amended articles, to the Insurance Commissioner, for his examination and approval of the legal form thereof, and shall file such amended articles in the office of the Secretary of State and a certified copy of same in the office of the Insurance Commissioner, and deposit with the State Treasurer such securities as may be required of corporations originally incorporated under this article. Insurance corporations, companies and associations complying with the provisions of this section shall thereafter enjoy and exercise all of the rights and privileges accorded by law to companies originally incorporated under this article.  Compliance with this section shall in nowise annul, modify or change any of the existing contracts or obligations of the corporation, and any and all such contracts and liabilities shall continue in force and effect the same as if such corporation had not reincorporated under the provisions of this section.  Compliance with the provisions of this section shall in no way prejudice, impede or impair any pending action, proceeding or rights previously acquired.

Laws 1957, p. 326, § 2512.

§362513.  Statement filed annually with Insurance Commissioner.

The annual business of each and every corporation, company or association transacting business under the provisions of this article shall close on the 31st day of December, of each year, and it shall, within sixty (60) days thereafter, prepare and file in the office of the Insurance Commissioner, or other officer having supervision of insurance matters, a detailed statement, made on blanks furnished by the Insurance Commissioner, and verified under oath by the president and secretary of the company or association giving all information in detail that the Insurance Commissioner may require, so that its true financial condition may be known.

Laws 1957, p. 326, § 2513.

§362514.  Relinquishment of business.

When any such corporation, company or association shall desire to relinquish its business in this state, the Insurance Commissioner shall, on application of such corporation under oath of its president or principal officer and secretary or actuary, give notice of such intention at least twice in a newspaper of general circulation published at the state capital.  After such publication he shall deliver up to said corporation the securities, or any portion thereof, held by the State Treasurer belonging to such corporation upon being satisfied that all debts and liabilities of every kind are paid or provided for.

Laws 1957, p. 326, § 2514.

§362515.  Representations; deemed material when.

No representation made in obtaining or securing a policy of insurance on the life or lives of any person, or persons, shall be deemed material, or render the policy void, unless the matter misrepresented shall have actually contributed to the contingency or event on which the policy is to become due and payable.

Laws 1957, p. 326, § 2515.

§362516.  Foreign and alien companies.

No corporation, company, association or society organized under the laws of any other state or territory of the United States, or the District of Columbia, or foreign country shall transact business under the provisions of this article until it has received from the Insurance Commissioner a certificate of authority to do business in this state, a duplicate of which shall be filed in his office.  The Insurance Commissioner shall annually issue to such foreign corporation, company or association renewal certificates of authority to continue business, if it shall have fully complied with the provisions of this article, and if the Insurance Commissioner shall be of the opinion that any such corporation, company or association is not entitled to a renewal of a certificate of authority, he shall cite the same to appear, giving reasons therefor, and to show cause why the certificate of authority should be renewed, and unless the certificate of authority shall be renewed within thirty days after such hearing, such foreign corporation, company or association shall cease to do business in this state.  No foreign corporation, company, association or society shall be authorized to transact any business authorized by this article within this state, unless it can furnish evidence satisfactory to the Insurance Commissioner that it has a reserve or emergency fund equal in amount to that required by this article, and the same is held for the benefit of policyholders only, and invested as required by the insurance laws of its home state.

Laws 1956, p. 326, § 2516.

§362517.  Laws applicable.

A.  The provisions of this article are applicable to limited stock life, accident and health insurers only.

B.  To the extent not modified by the provisions of this article, limited stock life, accident and health insurers shall be subject to and governed by the other applicable provisions of this code.

C.  No limited stock, life, accident and health insurers shall be authorized after the effective date of this act, nor shall the Insurance Commissioner after said effective date issue a certificate of authority for such limited stock, life, accident and health insurance business.

Laws 1957, p. 327, § 2517; Laws 1980, c. 185, § 6, eff. Oct. 1, 1980.

§362601.  Corporations authorized  Powers.

A.  Corporations may be organized not for profits under the laws of the State of Oklahoma, for the purpose of establishing, maintaining and operating a notforprofit hospital service or indemnity plan, and/or a notforprofit medical or indemnity plan, for the purpose of making contracts of insurance or indemnity, or for the purpose of making indemnity plan contracts, or for all such purposes, by complying with the provisions of this article and shall be exempt from all other provisions of the insurance laws and the general corporation laws of this state, unless otherwise specifically provided herein.

B.  Every corporation organized under the provisions of this article may, in the corporate name:

1.  Sue and be sued;

2.  Enter into contracts;

3.  Prescribe qualifications and the manner and form of admission or withdrawal of members;

4.  Have and use a common seal which may be changed or altered at pleasure;

5.  Take, purchase, lease, hold or dispose of real or personal property in the corporate name, or in the name of trustees chosen by the board of directors;

6.  Invest, loan, borrow money and incur debt, and engage in all forms of business transactions which are not inconsistent with the articles of incorporation or bylaws of the corporation, or with law;

7.  Make all necessary rules and regulations concerning risks or hazards incurred, the premium rates to be used, and adjustment and payment of losses;

8.  Insure, indemnify, and fix the compensation of directors and officers of the corporation and require bond for the faithful performance of duties by such directors and officers;

9.  Exercise all such other powers as may be necessary to carry into effect the purpose or object of such corporation subject to the restrictions provided in this section;

10.  Make or amend bylaws not inconsistent with law or provisions of the articles of incorporation, provided such bylaws shall fix the date and place of the annual meeting of members, shall designate the number of directors which shall not be less than five (5), and shall define the duties of the officers and fix the term of office of the directors and officers of such corporation; and

11.  Make all further necessary provisions concerning the conduct of the business affairs of the corporation.

Amended by Laws 1988, c. 227, § 2, emerg. eff. June 20, 1988.

§362602.  Application for certificate; contents; fee.

Such a corporation may issue contracts to its subscribers only when the Insurance Commissioner has, by certificate of authority, authorized it so to do.  Application for such certificate of authority shall be made on forms supplied or approved by the Commissioner, containing such information as he shall deem necessary. Each application for such certificate of authority shall be accompanied by the fee prescribed by Article 3 (Insurance Department; Insurance Commissioner; Insurance Board) of this Code and copies of the following documents:

1.  Articles of incorporation;

2.  Bylaws;

3.  Proposed contracts, if any, between the applicant and participating hospitals and physicians, showing the terms under which service is to be furnished to subscribers;

4.  Proposed contracts to be issued to subscribers;

5.  A table of rates to be charged to subscribers;

6.  Financial statement of the corporation, including the amounts of contributions paid or agreed to be paid to the corporation for working capital and the name or names of each contributor and the terms of each contribution; and

7.  A statement of the area in which the corporation proposes to operate.

Laws 1957, p. 327, § 2602.

§362603.  Certificate of authority; requirements.

The Insurance Commissioner shall issue a certificate of authority authorizing the applicant to issue contracts to its subscribers when it is shown to the satisfaction of the Commissioner that:

1.  The applicant is established as a bona fide notforprofit hospital service or indemnity corporation and/or a notforprofit medical or indemnity corporation;

2.  The contracts between the applicant and the participating hospitals, physicians, or other health care providers, if any, obligate each hospital, physician, or other health care provider executing the same to render service to which each subscriber may be entitled under the terms of the contract to be issued to the subscribers;

3.  The amounts provided as working capital of the corporation are repayable, without interest, out of operating expenses;

4.  The amount of money actually available for working capital is sufficient to carry on the plan for a period of six (6) months from the date of issuance of the certificate of authority; and

5.  The applicant has secured contracts of participation from sufficient hospitals, physicians, or other health care providers to provide ample protection for its subscribers within the area proposed to be served by the applicant.

Amended by Laws 1988, c. 227, § 3, emerg. eff. June 20, 1988.

§362604.  Deposit for protection of members.

A.  Corporations governed by this article shall at all times have on deposit with the State Treasurer sums as follows:

1.  If newly formed under this article, the sum of Fifteen Thousand Dollars ($15,000.00).

2.  If formed under prior law, such sum as was so required under such prior law.

Every such corporation shall deposit with the State Treasurer, not later than the first day of each February, an amount equal to two percent (2%) of the gross subscriptions collected during the preceding calendar year, until the deposit of such corporation reaches a total of Twentyfive Thousand Dollars ($25,000.00).  All such deposits shall be held by the State Treasurer in trust for the benefit and protection of the subscribers of the corporation making the deposit.

B.  The deposit prescribed by this section shall be subject to withdrawal in whole or in part on the order of and as directed by the Insurance Commissioner, but may, with the approval of the Commissioner, be invested in bonds of the United States or of the State of Oklahoma, or any political subdivision thereof, or state warrants, which shall be assigned to the State Treasurer and held by him as provided for original deposits.  The securities may, with the approval of the Commissioner, be exchanged for similar securities or cash of equal amount.  Interest on securities so deposited shall be payable to the corporation depositing the same.

C.  An unsettled final judgment, arising upon a certificate of participation against such a corporation, shall be a lien on the deposit prescribed by this section, subject to execution after thirty (30) days from the entry of final judgment.  If the deposit is reduced thereby, it shall be replenished within ninety (90) days.  D.  Upon the liquidation or dissolution of such corporation and the satisfaction of all its liabilities, any balance remaining in the deposit in the hands of the State Treasurer and any other assets of the insurer shall be distributed to the holders of certificates of participation in good standing at the time proceedings for the liquidation or dissolution of the corporation were commenced, prorated according to the gross amount of subscriptions which have been paid on such certificates up to the time such proceedings were commenced.

Laws 1957, p. 328, § 2604.

§362605.  Service contracts.

Any such corporation may enter into contracts for the rendering or providing of hospital and/or medical service or indemnity to any of its members with any individuals licensed in any branch of the healing arts and/or licensed hospitals maintained or operated by individuals, partnerships, associations or corporations and hospitals maintained or operated by the state or its subdivisions. Any such corporation may contract with any domestic or foreign corporation or associations for the purpose of providing or rendering hospital or medical service or indemnity.

Amended by Laws 1988, c. 227, § 4, emerg. eff. June 20, 1988.

§362606.  Filing of forms and rates; disapproval.

On and after the effective date of this Code no policy or contract providing for hospital service or indemnity or medical service or indemnity shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be issued in connection therewith, until a copy of the form thereof and classifications of risk and underwriting manual, and the rates pertaining thereto, have been filed with the Insurance Commissioner. Such filing shall be deemed approved unless disapproved by the Insurance Commissioner within sixty (60) days after the date of filing.  If the Insurance Commissioner disapproves the policy or contract, application, rider or endorsement form, or classifications of risk and underwriting manual, said Commissioner shall make a written decision stating the reason or reasons therefor and shall deliver a copy thereof to the corporation and it shall be unlawful for any such corporation to use any such disapproved form in this state.  Any such corporation shall have twenty (20) days from date of receipt of the notice of disapproval in which to request a hearing on such disapproval.

Amended by Laws 1988, c. 227, § 5, emerg. eff. June 20, 1988.

§362608.1.  Directors.

A.  The business and affairs of every corporation organized pursuant to the provisions of Article 26 of the Insurance Code shall be managed by or under the direction of a board of directors.

B.  The board of directors shall consist of five (5) or more members.  The number of directors shall be fixed by or in the manner provided for in the bylaws.  Directors need not be members unless so required by the certificate of incorporation or the bylaws.  The certificate of incorporation or bylaws may prescribe other qualifications for directors.  Each director shall hold office until expiration of his term of office, or until his earlier resignation or removal.  Any director may resign at any time upon written notice to the corporation.  A majority of the total number of directors shall constitute a quorum for the transaction of business unless the certificate of incorporation or the bylaws require a greater number. Unless the certificate of incorporation provides otherwise, the bylaws may provide that a number less than a majority shall constitute a quorum which in no case shall be less than onethird (1/3) of the total number of directors.  The vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors.

C.  The board of directors, by resolution passed by a majority of the whole board, may designate one or more committees, each committee to consist of one or more of the directors of the corporation. The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee.  The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member.

D.  A member of the board of directors, or a member of any committee designated by the board of directors, in the performance of his duties, shall be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of the corporation's officers or employees, or committees of the board of directors, or by any other person as to matters the member reasonably believes are within such officer's, employee's, committee's, or other person's competence and who have been selected with reasonable care by or on behalf of the corporation.

E.  Unless otherwise restricted by the certificate of incorporation or bylaws:

1.  Any action required or permitted to be taken at any meeting of the board of directors, or of any committee thereof may be taken without a meeting if all members of the board or committee, as the case may be, consent thereto in writing, and the writing or writings are filed with the minutes of proceedings of the board or committee;  2.  The board of directors of any corporation organized in accordance with the provisions of Article 26 of the Insurance Code periodically may hold its meetings outside of this state;

3.  The board of directors shall have the authority to fix the compensation of directors; and

4.  Members of the board of directors of any corporation, or any committee designated by such board, may participate in a meeting of such board or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to the provisions of this subsection shall constitute presence in person at such meeting.

Added by Laws 1988, c. 227, § 6, emerg. eff. June 20, 1988.

§362608.2.  Officers.

A.  Every corporation organized in accordance with the provisions of Article 26 of the Insurance Code shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws.

B.  The corporation may secure the fidelity of any or all of its officers or agents by bond or otherwise.

C.  A failure to elect officers shall not dissolve or otherwise affect the corporation.

Added by Laws 1988, c. 227, § 7, emerg. eff. June 20, 1988.

§362608.3.  Indemnification and advancement of expenses of certain persons.

A.  A corporation organized pursuant to the provisions of Article 26 of the Insurance Code shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.  The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

B.  A corporation organized pursuant to the provisions of Article 26 of the Insurance Code shall have the power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including attorneys' fees, actually and reasonably incurred by him in connection with the defense or settlement of such action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper.

C.  To the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsection A or B of this section, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith.

D.  Any indemnification under the provisions of subsection A or B of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in subsection A or B of this section.  Such determination shall be made:

1.  By the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding; or

2.  If such a quorum is not obtainable, or, even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

3.  By the members.

E.  Expenses incurred by an officer or director in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the corporation as authorized by the provisions of this section.  Such expenses incurred by other employees and agents may be so paid upon such terms and conditions, if any, as the board of directors deems appropriate.

F.  The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office.

G.  A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under the provisions of this section.

H.  For purposes of this section, references to "the corporation" shall include, in addition to the resulting corporation, any constituent corporation, including any constituent of a constituent, absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this section with respect to the resulting or surviving corporation as he would have with respect to such constituent corporation if its separate existence had continued.

I.  For purposes of this section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan, and references to "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services, by such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner he reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

J.  The indemnification and advancement of expenses provided by or granted pursuant to this section, unless otherwise provided when authorized or ratified, shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

Added by Laws 1988, c. 227, § 8, emerg. eff. June 20, 1988.

§362609.  Membership; voting; membership fees.

A.  Corporations organized under this article shall be mutual corporations and every person who holds a policy or contract with the corporation shall be a member of the corporation and shall be entitled to one or more votes based upon the number of policies or contracts held, and such members may vote in person or by proxy.

B.  Mutual corporations organized in accordance with the provisions of this article shall be entitled to charge and collect initial membership fees or policy fees, or both such fees, in addition to premiums.

Amended by Laws 1988, c. 227, § 9, emerg. eff. June 20, 1988.

§362611.  Annual statement; filing; examination; summons.

A.  Each such corporation shall annually, on or before the first day of March, file in the office of the Insurance Commissioner a full, true and complete statement of the condition of the corporation on the thirtyfirst day of December of the preceding year in such form as shall be prescribed by the Insurance Commissioner, and which shall be verified under oath by at least two of the principal officers of the corporation.

B.  Whenever the Insurance Commissioner deems it pertinent or necessary, and at least once in each three (3) years, the Insurance Commissioner shall personally, or by an authorized representative, visit each corporation, and thoroughly inspect and examine its financial condition, its ability to fulfill its obligations, whether it has complied with the provisions of the law, and any other facts relative to its business methods, management and the equity of its dealings with its members.  The Insurance Commissioner may summon and administer the oath to and examine as witnesses, the directors, officers, trustees, agents, representatives and members of any corporation and any other person or persons relative to its affairs, transactions and condition.  Any corporation so examined shall pay the proper charges for the per diem, traveling and other necessary expenses in connection therewith.

Added by Laws 1957, p. 329, § 2611.  Amended by Laws 1997, c. 418, § 92, eff. Nov. 1, 1997.

§362612.  Nonliability of corporation.

No liability shall attach to any corporation holding a certificate of authority under this article or to the directors, officers, or employees of suchcorporation, by reason of the failure on the part of any of its participating hospitals, physicians, or other health care providers to render service, except as herein provided, to any of its subscribers, nor for the negligence, malpractice or other acts of its participating hospitals, physicians, or other health care providers.

Amended by Laws 1988, c. 227, § 10, emerg. eff. June 20, 1988.

§362613.  Relationship of physician and patient.

Nothing in this article shall be deemed to alter the relationship of physician and patient.  No such corporation shall in any way influence the subscriber in his free choice of hospital or physician, other than to limit its benefit to participating hospitals and physicians.  Nothing in this article shall be deemed to abridge the right of any physician or hospital to decline patients in accordance with the standards and practices of such physician or hospital, and no such corporation shall be deemed to be engaged in the corporate practice of medicine.

Laws 1957, p. 330, § 2613.

§36-2615.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-2616.  Exemptions.

The provisions of this article apply only to not-for-profit hospital service and indemnity and medical service and indemnity corporations and such corporations shall be governed by this article to the extent provided herein.  Such corporations shall be exempt from all other provisions of the insurance laws of this state except that the provisions of Articles 1 (Scope of Title), 3 (Insurance Department; Insurance Commissioner; Insurance Board), 12 (Unfair Practices and Frauds), 15 (Assets and Liabilities), 16 (Investments), 16A (Subsidiaries of Insurers), 17 (Administration of Deposits), 18 (Supervision and Conservatorship of Insurers), 19 (Rehabilitation and Liquidation) and the provisions of Sections 624 through 626 of this title and 628 through 631 of this title shall apply to such corporations to the extent that such provisions are not in conflict with the provisions of this article.  No law relating to insurance hereafter enacted shall apply to such corporations unless they be expressly designated therein.

Added by Laws 1957, p. 330, § 2616.  Amended by Laws 1988, c. 83, § 9, emerg. eff. March 25, 1988; Laws 1988, c. 227, § 11, emerg. eff. June 20, 1988; Laws 1994, c. 294, § 4, eff. Sept. 1, 1994.

§362617.  Tax exemption.

Every corporation doing business pursuant to this article is hereby declared to be a notforprofit institution and to be exempt from state, county, district, municipal and school tax, including the taxes prescribed by this Code, and excepting only the fees prescribed by Article 3 of the Insurance Code (Insurance Department; Insurance Commissioner; Insurance Board), the premium tax levied pursuant to Article 6 of the Insurance Code (Authorization of Insurers and General Requirements), and taxes on real and tangible personal property situate within this state.

Amended by Laws 1988, c. 83, § 10, emerg. eff. March 25, 1988; Laws 1988, c. 227, § 12, emerg. eff. June 20, 1988.

§362618.  Limited application.

This article shall not apply to any corporation operating or maintaining a hospital service plan or medical service plan, participation in which is limited to its employees and the employees of other persons or corporations with which such corporation may have contracted to provide such services; provided such contract is not entered into for the purpose of evasion of the terms and spirit of this Code.  As used in this section, the term "employees" shall include members of the families of employees.

Laws 1957, p. 331, § 2618.

§362619.  Limited liability.

A.  The private property of the subscribers, agents, officers, directors, members and employees of any corporation holding a certificate of authority under this article shall be wholly exempt from any of the debts, obligations, and liabilities of the corporation.

B.  Until and unless the current annual statement of the corporation discloses a surplus of Fifty Thousand Dollars ($50,000.00), such corporation shall not issue a policy or contract without a stated contingent liability of the members, which shall not be less than one time nor more than ten times the annual cash premium or dues expressed in the policy or contract.

Laws 1957, p. 331, § 2619.

§36-2620.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§362621.  Selection of licensed psychologist or licensed and certified clinical social worker  Definitions.

A.  If the terms of any plan, agreement, or service contract, issued under the provisions of this article, cover services within the lawful scope of practice of a licensed psychologist, or licensed and certified clinical social worker then:

1.  Such services may be performed by any person licensed to do so in this state as provided in subsection B of this section.

2.  Selection of such a psychologist or social worker may be made by a subscriber under the plan, agreement or service contract and, provided other conditions are met, reimbursement shall not be denied when service is rendered by a person so licensed.

3.  The provisions of this section shall apply to the plans, agreements, or service contracts which are delivered, amended, renewed, ratified, or issued for delivery in Oklahoma after October 1, 1982.

4.  Any provision, exclusion, or limitation of a plan, agreement, or service contract that denies an insured the privilege of selecting such a psychologist or social worker shall, to the extent of the denial, be void, but such void provision shall not affect the validity of the other provisions of the plan, agreement, or service contract.

B.  For purposes of this section:

1.  "Licensed psychologist" means a person licensed and complying with the Psychologists Licensing Act, Sections 1351 through 1375 of Title 59 of the Oklahoma Statutes; and

2.  "Licensed and certified clinical social worker" means a person licensed and complying with the Social Workers' Licensing Act, Sections 1250.1 (3) and 1261.1 (B) of Title 59 of the Oklahoma Statutes.

Added by Laws 1988, c. 227, § 13, emerg. eff. June 20, 1988.

§362622.  Subsidiaries.

A corporation organized pursuant to Article 26 of the Insurance Code, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries.  Such subsidiaries may conduct any type of business or businesses and their authority to do so will not be limited by the fact that they are subsidiaries of such corporation.  Further, such subsidiaries may conduct additional kinds of insurance as authorized by Section 2112 of Article 21 of the Insurance Code.

§362623.  Conversion to domestic mutual insurer.

A.  A hospital service and medical indemnity corporation, as provided for in Article 26 of the Insurance Code, may be converted to a domestic mutual insurer as provided for in Article 21 of the Insurance Code under such plan and procedure as shall be approved by the order of the Insurance Commissioner.

B.  The Commissioner shall approve any such plan or procedure if he finds:

1.  That the plan would not be contrary to the interests of the subscribers or contract holders or to the public;

2.  That the plan has been approved by the corporation in accordance with its articles of incorporation and bylaws;

3.  Upon conversion, the corporation shall have the minimum surplus required of mutual insurers organized pursuant to Article 21 of the Insurance Code;

4.  Upon completion of conversion to a mutual insurer as provided for in this section, such corporation shall be subject to and comply with all laws and regulations applicable to a mutual insurer organized pursuant to Article 21 of the Insurance Code;

5.  The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and

6.  The plan provides for the protection of all existing contractual rights of subscribers or contract holders for medical and hospital service or care or claims for reimbursement therefor, and for the mutual insurer organized pursuant to Article 21 of the Insurance Code to assume, without reincorporation, all assets and liabilities of the corporation.

C.  The corporation organized pursuant to Article 26 of the Insurance Code shall have such period of time as shall be specified in the order of the Commissioner to complete its conversion to a mutual insurer organized pursuant to Article 21 of the Insurance Code.

Added by Laws 1988, c. 227, § 14, emerg. eff. June 20, 1988.

§362651.  Corporations authorized.

Charitable and benevolent corporations may hereafter be organized not for profit under the laws of the State of Oklahoma, for the purpose of establishing, maintaining and operating a nonprofit optometric service or indemnity plan, by complying with the provisions of this article and shall be exempt from all other provisions of the insurance laws and the general corporation laws of this state, unless otherwise specifically provided herein.

Laws 1968, c. 150, § 1, emerg. eff. April 9, 1968.

§362652.  Application for certificate; contents; fee.

Such a corporation may issue contracts to its subscribers only when the Insurance Commissioner has, by certificate of authority, authorized it so to do.  Application for such certificate of authority shall be made on forms supplied or approved by the Commissioner, containing such information as he shall deem necessary. Each application for such certificate of authority shall be accompanied by the fee prescribed by Section 321 of the Oklahoma Insurance Code, and copies of the following documents:

1.  Articles of Incorporation signed by not less than fifty optometrists licensed to practice in Oklahoma;

2.  Bylaws;

3.  Proposed contracts, if any, between the applicant and participating optometrists, showing the terms under which service is to be furnished to subscribers;

4.  Proposed contracts to be issued to subscribers;

5.  A table of rates to be charged to subscribers;

6.  Financial statement of the corporation, including the amounts of contributions paid or agreed to be paid to the corporation for working capital and the name or names of each contributor and the terms of each contribution; and

7.  A statement of the area in which the corporation proposes to operate.

Laws 1968, c. 150, § 2, emerg. eff. April 9, 1968. Laws 1968, c. 150, § 2, emerg. eff. April 9, 1968.

§362653.  Certificate of authority; requirements.

The Insurance Commissioner shall issue a certificate of authority authorizing the applicant to issue contracts to its subscribers when it is shown to the satisfaction of the Commissioner that:

1.  The applicant is established as a bona fide nonprofit optometric service or indemnity corporation;

2.  The contracts between the applicant and the participating optometrists, if any, obligate each optometrist executing the same to render service to which each subscriber may be entitled under the terms of the contract to be issued to the subscribers;

3.  The amounts provided as working capital of the corporation are repayable, without interest, out of operating expenses;

4.  The amount of money actually available for working capital is sufficient to carry on the plan for a period of three (3) months from the date of issuance of the certificate of authority; and

5.  The applicant has secured contracts of participation from sufficient optometrists to provide ample protection for its subscribers within the area proposed to be served by the applicant.

6.  At least a majority of the directors of every such optometric service plan corporation must at all times be Oklahoma licensed optometrists.

Laws 1968, c. 150, § 3, emerg. eff. April 9, 1968.

§362654.  Deposit for protection of members.

A.  Corporations governed by this article shall at all times have on deposit with the State Treasurer the sum of Five Thousand Dollars ($5,000.00).

Every such corporation shall deposit with the State Treasurer, not later than the 1st day of each February, an amount equal to two percent (2%) of the gross subscriptions collected during the preceding calendar year, until the deposit of such corporation reaches a total of Ten Thousand Dollars ($10,000.00).  All such deposits shall be held by the State Treasurer in trust for the benefit and protection of the subscribers of the corporation making the deposit.

B.  The deposit prescribed by this section shall be subject to withdrawal in whole or in part on the order of and as directed by the Insurance Commissioner, but may, with the approval of the Commissioner, be invested in bonds of the United States or of the State of Oklahoma, or any political subdivision thereof, or state warrants, which shall be assigned to the State Treasurer and held by him as provided for original deposits.  The securities may, with the approval of the Commissioner, be exchanged for similar securities or cash of equal amount.  Interest on securities so deposited shall be payable to the corporation depositing the same.

C.  An unsettled final judgment, arising upon a certificate of participation against such a corporation, shall be a lien on the deposit prescribed by this section, subject to execution after thirty (30) days from the entry of final judgment.  If the deposit is reduced thereby, it shall be replenished within ninety (90) days.  D.  Upon the liquidation or dissolution of such corporation and the satisfaction of all its liabilities, any balance remaining in the deposit in the hands of the State Treasurer and any other assets of the insurer shall be distributed to the holders of certificates of participation in good standing at the time proceedings for the liquidation or dissolution of the corporation were commenced, prorated according to the gross amount of subscriptions which have been paid on such certificates up to the time such proceedings were commenced.

Laws 1968, c. 150, § 4, emerg. eff. April 9, 1968.

§362655.  Service contracts.

Any such corporation may enter into contracts for the rendering or providing of optometric service or indemnity to any of its members with any individuals licensed in optometry in Oklahoma and who meet standards and rules of practice as set by said corporation. Any such corporation may contract with any domestic or foreign corporation or associations for the purpose of providing or rendering optometric service or indemnity.  The term "optometric service plan," as used in this law, includes the contracting for the payment of fees toward, or furnishing of, professional services or ophthalmic materials authorized or permitted to be furnished by a duly licensed doctor of optometry.

Laws 1968, c. 150, § 5, emerg. eff. April 9, 1968.

§362656.  Filing of forms and rates; disapproval.

On and after the effective date of this act, no contract providing for optometric service or indemnity shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be issued in connection therewith, until a copy of the form thereof, and the rates pertaining thereto, have been filed with and approved by the Insurance Commissioner.  If the Insurance Commissioner disapproves the contract, application, rider or endorsement form, or rates, said Commissioner shall make a written decision stating the reason or reasons therefor and shall deliver a copy thereof to the corporation and it shall be unlawful for any such corporation to use any such form in this state.  Any such corporation shall have twenty (20) days from date of receipt of the notice of disapproval in which to request a hearing on such disapproval.

Laws 1968, c. 150, § 6, emerg. eff. April 9, 1968.

§362657.  Discrimination; rebates.

Discrimination between individuals of the same class in the dues or rates charged for any contract issued by any such corporation, or in the benefits payable thereon, or in any of the terms or conditions of such contract, or in any other manner whatsoever is prohibited. This action shall not prohibit different rates, different benefits, or different underwriting procedures for individuals contracted with under different plans; provided, rates charged, benefits payable, or underwriting procedures used do not discriminate between such different plans.  No such corporation, and no director, trustee, officer, agent, employee, solicitor, or other representative thereof shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement of membership, rebate of dues, payable on the contract, or any special favor or advantage in the dividends or other benefits to accrue thereon or any paid employment contract for services of any kind or any valuable consideration or inducement whatever; nor give, sell or purchase, or offer to give, sell or purchase, as an inducement of membership or in connection therewith, any stock, dividends or other securities of any other corporation, association, or partnership, or any dividends or profits to accrue thereon or anything of value whatever.

Laws 1968, c. 150, § 7, emerg. eff. April 9, 1968.

§362658.  Membership; voting rights.

Corporations organized under this act shall be mutual corporations and every person who holds a contract with the corporation shall be a member of the corporation and shall be entitled to one or more votes based upon the number of contracts held, and such members may vote in person or by proxy.

Laws 1968, c. 150, § 8, emerg. eff. April 9, 1968.

§362659.  Investments.

The funds of any such corporation shall be invested only in securities designated as capital funds investments by subsection A, Section 1606 of the Oklahoma Insurance Code.

Laws 1968, c. 150, § 9, emerg. eff. April 9, 1968.

§362660.  Annual statement; filing; examinations; expenses.

A.  Each such corporation shall annually, on or before the last day of February, file in the office of the Insurance Commissioner a full, true and complete statement of the condition of the corporation on the 31st day of December of the preceding year, in such form as shall be prescribed by the Insurance Commissioner, and which shall be verified under oath by at least two of the principal officers of the corporation.

B.  Whenever the Insurance Commissioner deems it pertinent or necessary, and at least once in each three (3) years, the Insurance Commissioner shall personally, or by his authorized representative, visit each corporation, and thoroughly inspect and examine its financial condition, its ability to fulfill its obligations, whether it has complied with the provisions of the law, and any other facts relative to its business methods, management and the equity of its dealings with its members.  The Insurance Commissioner may summon and administer the oath to and examine as witnesses the directors, officers, trustees, agents, representatives and members of any corporation and any other person or persons relative to its affairs, transactions and condition.  Any corporation so examined shall pay the proper charges for the per diem, traveling and other necessary expenses in connection therewith.

Laws 1968, c. 150, § 10, emerg. eff. April 9, 1968.

§362661.  Nonliability of corporation.

No liability shall attach to any corporation holding a certificate of authority under this article by reason of the failure on the part of any of its participating optometrists to render service, except as herein provided, to any of its subscribers, nor for the negligence, malpractice or other acts of its participating optometrists.

Laws 1968, c. 150, § 11, emerg. eff. April 9, 1968.

§362662.  Relationship of optometrist and patient.

Nothing in this article shall be deemed to alter the relationship of optometrist and patient.  No such corporation shall in any way influence the subscriber in his free choice of optometrist, other than to limit its benefit to participating optometrists.  Nothing in this article shall be deemed to abridge the right of any optometrist to decline patients in accordance with the standards and practices of such optometrist, and no such corporation shall be deemed to be engaged in the corporate practice of optometry.

Laws 1968, c. 150, § 12, emerg. eff. April 9, 1968.

§36-2663.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§362664.  Exemptions.

The provisions of this article apply only to nonprofit optometric service and indemnity corporations and such corporations shall be governed by this Article to the extent provided herein. Such corporations shall be exempt from all other provisions of the insurance laws of this state, except that the provisions of Articles 1, 3, 12, 16, 17 and 18 of the Oklahoma Insurance Code shall apply to such corporations to the extent that such provisions are not in conflict with the provisions of this article.  No law relating to insurance hereafter enacted shall apply to such corporations unless they be expressly designated therein.

Laws 1968, c. 150, § 14, emerg. eff. April 9, 1968.

§362665.  Tax exemption.

Every corporation doing business pursuant to this article is hereby declared to be a nonprofit and benevolent institution and to be exempt from state, county, district, municipal and school tax, including the taxes prescribed by the Oklahoma Insurance Code, and excepting only the fees prescribed by Section 321 of the Oklahoma Insurance Code, and taxes on real and tangible personal property situate within this state.

Laws 1968, c. 150, § 15, emerg. eff. April 9, 1968.

§362666.  Limited liability.

A.  The private property of the subscribers, agents, officers, directors, members and employees of any corporation holding a certificate of authority as provided by Section 2651 et seq. of this title shallbe exempt from any of the debts, obligations and liabilities of the corporation.

B.  Unless the current annual statement of the corporation discloses a surplus of Fifty Thousand Dollars ($50,000.00), such corporation shall not contract for providing optometric service or indemnity without a stated contingent liability of the participating optometrists licensed in optometry in Oklahoma and who meet the standards and rules of practice of the corporation, which shall notbe less than one time nor more than ten times the annual cash premium or dues expressed in the policy or contract.

Laws 1968, c. 150, § 16, emerg. eff. April 9, 1968; Laws 1979, c. 134, § 1, emerg. eff. May 3, 1979.

§362667.  Conflicting laws.

Nothing in this Act shall be construed to supersede the provisions of Title 59, Oklahoma Statutes 1961, Sections 581 through 592, inclusive, 601 through 606, inclusive, and 941 through 947, inclusive, or as the same may be hereafter amended.  In the event of the conflict of any of the provisions of this act with any of the abovecited sections then such cited section shall take precedence over this act and this act shall be construed accordingly.

Laws 1968, c. 150, § 17, emerg. eff. April 9, 1968.

§362671.  Corporations authorized.

Nonprofit charitable and benevolent corporations may hereafter be organized under the laws of the State of Oklahoma for the purpose of establishing, maintaining and operating a nonprofit dental service plan by complying with the provisions of this Article, and shall be exempt from all other provisions of the insurance laws and the  general corporation laws of this state, except where such other laws are specifically made applicable by the provisions of this Article.

Laws 1973, c. 104, § 1, emerg. eff. May 3, 1973.

§362672.  Application for certificate; contents; fee.

A dental service corporation may issue contracts to its subscribers only when the Insurance Commissioner has, by certificate of authority, authorized it to do so.  Application for such certificate of authority shall be made on forms supplied or approved by the Commissioner, containing such information as he shall deem necessary.  Each application for such certificate of authority shall be accompanied by the fee prescribed by Article 3 of Title 36, Oklahoma Statutes, and copies of the following documents:

1.  Articles of Incorporation;

2.  Bylaws;

3.  Proposed contracts to be issued to subscribers;

4.  Financial statement of the corporation, including the amounts  of contributions paid; and

5.  A statement of the area in which the corporation proposes to  operate.

Laws 1973, c. 104, § 2, emerg. eff. May 3, 1973. Laws 1973, c. 104, § 2, emerg. eff. May 3, 1973.

§362673.  Certificate of authority - Requirements.

The Insurance Commissioner shall certify nonprofit dental service corporations by issuing a certificate of authority, authorizing the applicant to issue contracts to its subscribers, when it is shown to the satisfaction of the Commissioner that:

1.  The applicant is established as a bona fide nonprofit dental service corporation;

2.  The contracts between the applicant and the participating dentists or other providers of health services, if any, obligate each provider executing the same to render service to which each subscriber may be entitled under the terms of the contract to be issued to the subscribers;

3.  The amount of required working capital of the corporation is paid into the corporation and, if subject to repayment, can be repaid, but without interest, and only out of operating income;

4.  The amount of money actually available for working capital is sufficient to carry on the plan for a period of three (3) months from the date of issuance of the certificate of authority; and

5.  The applicant has secured signed contracts of participation from not less than onethird (1/3) of the dentists within this state who hold a current license issued by the Board of Dentistry pursuant to the State Dental Act.  The form of such contracts of participation shall be approved by the Board of Dentistry prior to securing the required signatures.

Added by Laws 1973, c. 104, § 3, emerg. eff. May 3, 1973.  Amended by Laws 2000, c. 283, § 1, eff. Nov. 1, 2000.

§362674.  Deposit for protection of subscribers.

A.  Each corporation governed by this Article shall at all times have on deposit with the State Treasurer the sum of Fifteen Thousand Dollars ($15,000.00).  In addition every such corporation shall deposit with the State Treasurer, not later than the first day of each February, an amount equal to two percent (2%) of the gross subscriptions collected during the preceding calendar year, until the deposit of such corporation reaches a total of Twentyfive Thousand Dollars ($25,000.00).  All such deposits shall be held by the State Treasurer in trust for the benefit and protection of the subscribers of the corporation making the deposit.

B.  The deposit prescribed by this section shall be subject to withdrawal in whole or in part on the order of and as directed by the Insurance Commissioner and may be invested in bonds of the United States or of the State of Oklahoma, or any political subdivision thereof, or state warrants, which shall be assigned to the State Treasurer and held by him as provided for original deposits.  The securities may, with the approval of the Commissioner, be exchanged for similar securities or cash of equal amount.  Interest on securities so deposited shall be payable to the corporation depositing the same.

C.  An unsettled final judgment, arising upon a certificate of participation against such a corporation, shall be a lien on the deposit prescribed by this section, subject to execution after thirty (30) days from the entry of final judgment.  If the deposit is reduced thereby, it shall be replenished within ninety (90) days.  D.  Upon the liquidation or dissolution of such corporation and the satisfaction of all its liabilities, any balance remaining in the deposit in the hands of the State Treasurer and any other assets of the insurer shall be distributed in the manner directed by the directors of the dental service corporation.

Laws 1973, c. 104, § 4, emerg. eff. May 3, 1973.

§362675.  Contracts; investments; law applicable.

A.  A certified corporation, in addition to contracting with the licensed dentists of the state, may contract for its subscribers the use of hospital facilities located in the state.

B.  A certified corporation may contract with any other person who is licensed and qualified for the purpose of providing dental services to or for the subscribers but no certified corporation shall enter into an exclusive or preferential contract with any person.

C.  A certified corporation may contract with any other person for the cooperative administration or underwriting with regard to the  performance of the obligations created upon it under the contracts it issues to the subscribers and to participating dentists.

D.  A certified corporation may join with, contract with or become a member of any organization of other dental service or indemnity corporations, nonprofit hospital or hospital service corporations or medical service or indemnity corporations, either domestic or foreign, to create, establish or maintain an agency, group or entity to facilitate the providing of dental services for subscribers located within or outside the State of Oklahoma.

E.  A certified corporation may join with, contract with or serve  in any capacity with any agency of the United States of America, the  State of Oklahoma or any county, city or town, in connection with any  program or undertaking sponsored by one or more of the above.

F.  A certified corporation may invest in such real and personal  property as is reasonably necessary to conduct its business.  No law  relating to insurance hereafter enacted shall apply to dental service  corporations unless expressly designated therein as applicable.

Laws 1973, c. 104, § 5, emerg. eff. May 3, 1973.

§362676.  Filing of forms and rates; disapproval.

On and after the effective date of this act, no contract providing for dental service or indemnity shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be issued in connection therewith, until a copy of the form thereof and the rates pertaining thereto have been filed with and approved by the Insurance Commissioner.  If the Insurance Commissioner disapproves the contract, application, rider or endorsement form, or rates, he shall make a written decision stating the reason or reasons therefor and shall deliver a copy thereof to the corporation and it shall be unlawful for any such corporation to use any such form in this state.  Any such corporation shall have thirty (30) days from date of receipt of the notice of disapproval in which to request a hearing on such disapproval.

Laws 1973, c. 104, § 6, emerg. eff. May 3, 1973.

§362677.  Inducements prohibited.

No dental service corporation, and no director, trustee, officer, agent, employee, solicitor or other representative thereof shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement of membership, any rebate of premiums or dues, payable on the policy or contract, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any paid employment contract for services of any kind or any value, consideration or inducement whatever; nor give, sell or purchase, or offer to give, sell or purchase, as an inducement of membership or in connection therewith, any stock, dividends or other securities of any insurance company or other corporation, association or partnership, or any dividends or profits to accrue thereon or anything of value whatever.

Laws 1973, c. 104, § 7, emerg. eff. May 3, 1973.

§362678.  Directors.

The directors of a dental service corporation shall at all times include representatives of:

1.  Dentists licensed to practice in this state; and

2.  The general public.

Laws 1973, c. 104, § 8, emerg. eff. May 3, 1973.

§362679.  Participating dentists as members; meetings; officers.

Every participating dentist under contract with a dental service corporation created under this Article shall be a member of such corporation.  Annually the members in person or by proxy shall meet to conduct the business of the corporation.  At each such annual meeting, or at any special meeting properly called as provided for in the bylaws of the corporation, each person who is a member shall have one vote and may exercise the privilege of voting on all matters brought before the membership.  A simple majority of the votes cast shall be sufficient to carry all matters brought before the membership.  If a majority of the directors at any time so decides, a matter may be submitted to a special meeting of the members of the corporation following such procedure as the corporation may provide for in its bylaws.  At each annual meeting, the members shall vote to elect onethird (1/3) of the directors of the corporation.  The directors shall be elected for terms of three (3) years in office.  The directors shall elect the officers, who shall serve for one (1) year in office and thereafter until their successors are designated by the directors.

Laws 1973, c. 104, § 9, emerg. eff. May 3, 1973.

§362680.  Annual statement, examinations; expenses.

A.  Each dental service corporation shall annually, on or before the last day of March, file in the office of the Insurance Commissioner a full, true and complete statement of the condition of the corporation on December 31 of the preceding year in such form as shall be prescribed by the Insurance Commissioner, and which shall be verified under oath by at least two (2) of the principal officers of the corporation.

B.  Whenever the Insurance Commissioner deems it pertinent or necessary, and at least once in each period of three (3) years, the Insurance Commissioner shall personally, or by his authorized representative, visit each corporation and thoroughly inspect and examine its financial condition, its ability to fulfill its obligations, whether it has complied with the provisions of the law, and any other facts relative to its business methods, management and the equity of its dealings with its members.  The Insurance Commissioner may summon and administer the oath to and examine as witnesses the directors, officers, trustees, agents, representatives and members of any corporation and any other person or persons relative to its affairs, transactions and condition. Any corporation so examined shall pay the proper charges for the per diem, travel and other necessary expenses in connection therewith.

Laws 1973, c. 104, § 10, emerg. eff. May 3, 1973.

§362681.  Nonliability.

A dental service corporation shall not be liable for injuries resulting from negligence or malpractice on the part of any participating or other dentist or supplier of services to any subscriber.  A participating dentist shall not be liable for any wrongful or negligent conduct by a dental service corporation or any of its officers, directors or agents.

Laws 1973, c. 104, § 11, emerg. eff. May 3, 1973.

§362682.  Relationship of dentist and patient.

Nothing in this Article shall be deemed to alter the statutory relationship of dentist and patient which has heretofore been established.  No dental service corporation shall in any way attempt to influence the subscriber in the free choice of a dentist other than to limit its benefit to properly licensed dentists of this state who are in good standing with the Board of Dentistry.  Nothing in this Article shall be deemed to abridge the right of any dentist to decline patients in accordance with the standards of practices of such dentist; and no such corporation shall be deemed to be engaged in the corporate practice of dentistry.

Added by Laws 1973, c. 104, § 12, emerg. eff. May 3, 1973.  Amended by Laws 2000, c. 283, § 2, eff. Nov. 1, 2000.

§36-2683.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§362684.  Exemptions.

The provisions of this Article shall govern and apply only to nonprofit dental service corporations.  Such corporations shall be exempt from all other provisions of the insurance laws of this state; provided, however, that Articles 1, 3, 12, 17, 18, and Section 1606 of Title 36, Oklahoma Statutes, shall apply to such corporations to the extent that such provisions are not in conflict with the provisions of this Article.

Laws 1973, c. 104, § 14, emerg. eff. May 3, 1973.

§362685.  Tax exemption.

Every corporation doing business pursuant to this Article is hereby declared to be a nonprofit, charitable and benevolent institution and to be exempt from state, county, district, municipal and school taxes, including the taxes prescribed by the Oklahoma Insurance Code, excepting only the fees prescribed by Section 321 of Title 36, Oklahoma Statutes, and taxes on real and tangible personal property situated within this state.

Laws 1973, c. 104, § 15, emerg. eff. May 3, 1973.

§362686.  Limited liability.

The private property of the subscribers, agents, officers, directors, members and employees of any corporation holding a certificate of authority under this Article shall be wholly exempt from any of the debts, obligations and liabilities of the corporation.

Laws 1973, c. 104, § 16, emerg. eff. May 3, 1973.

§362687.  Conflicting laws.

Nothing in this Article shall be construed to supersede the provisions of Sections 328.1 through 328.52 of Title 59, Oklahoma Statutes, or as the same may be hereafter amended.  In the event of the conflict of any of the provisions of this Article with any of the abovecited sections, then such cited section shall take precedence over this Article, and this Article shall be construed accordingly.

Laws 1973, c. 104, § 17, emerg. eff. May 3, 1973.

§362691.1.  Corporations authorized.

Nonprofit charitable and benevolent corporations may hereafter be organized under the laws of the State of Oklahoma for the purpose of establishing, maintaining and operating a nonprofit chiropractic service plan by complying with the provisions of this article, and shall be exempt from all other provisions of the insurance laws and the general corporation laws of this state, except where such other laws are specifically made applicable by the provisions of this article.

Laws 1979, c. 71, § 1.

§362691.2.  Application for certificate; contents; fee.

A chiropractic service corporation may issue contracts to its subscribers only when the Insurance Commissioner has, by certificate of authority, authorized it to do so.  Application for such certificate of authority shall be made on forms supplied or approved by the Commissioner, containing such information as he shall deem necessary.  Each application for such certificate of authority shall be accompanied by the fee prescribed by Article 3 of Title 36 of the Oklahoma Statutes, and copies of the following documents:

1.  Articles of Incorporation;

2.  Bylaws;

3.  Proposed contracts to be issued to subscribers;

4.  Financial statement of the corporation, including the amounts of contributions paid; and

5.  A statement of the area in which the corporation proposes to operate.

Laws 1979, c. 71, § 2.

§362691.3.  Certificate of authority; requirement.

The Insurance Commissioner shall certify such corporation by issuing a certificate of authority, authorizing the applicant to issue contracts to its subscribers, when it is shown to the satisfaction of the Commissioner that:

1.  The applicant is established as a bona fide nonprofit chiropractic service corporation;

2.  The contracts between the applicant and the participating chiropractors or other providers of health services, if any, obligate each provider executing the same to render service to which each subscriber may be entitled under the terms of the contract to be issued to the subscribers;

3.  The amount of required working capital, of the corporation is paid into the corporation and, if subject to repayment, can be repaid, but without interest, and only out of operating income;

4.  The amount of money actually available for working capital is sufficient to carry on the plan for a period of three (3) months from the date of issuance of the certificate of authority; and

5.  The applicant has secured signed contracts of participation from not less than onethird of the chiropractors within the State of Oklahoma, who are licensed by the State of Oklahoma.  The form of such contracts of participation shall be approved by the Board of Chiropractic Examiners of Oklahoma prior to securing the required signatures.

Laws 1979, c. 71, § 3.

§362691.4.  Deposit for protection of subscribers.

A.  Each corporation governed by this article shall at all times have on deposit with the State Treasurer the sum of Fifteen Thousand Dollars ($15,000.00).  In addition every such corporation shall deposit with the State Treasurer, not later than the first day of each February, an amount equal to two percent (2%) of the gross subscriptions collected during the preceding calendar year, until the deposit of such corporation reaches a total of Twentyfive Thousand Dollars ($25,000.00).  All such deposits shall be held by the State Treasurer in trust for the benefit and protection of the subscribers of the corporation making the deposit.

B.  The deposit prescribed by this section shall be subject to withdrawal in whole or in part on the order of and as directed by the Insurance Commissioner and may be invested in bonds of the United States or of the State of Oklahoma, or any political subdivision thereof, or state warrants, which shall be assigned to the State Treasurer and held by him as provided for original deposits.  The securities may, with the approval of the Commissioner, be exchanged for similar securities or cash of equal amount.  Interest on securities so deposited shall be payable to the corporation depositing the same.

C.  An unsettled final judgment, arising upon a certificate of participation against such a corporation, shall be a lien on the deposit prescribed by this section, subject to execution after thirty (30) days from the entry of final judgment.  If the deposit is reduced thereby, it shall be replenished within ninety (90) days.  D.  Upon the liquidation or dissolution of such corporation and the satisfaction of all its liabilities, any balance remaining in the deposit in the hands of the State Treasurer and any other assets of the insurer shall be distributed in the manner directed by the directors of the chiropractic service corporation.

Laws 1979, c. 71, § 4.

§362691.5.  Contracts; investments.

A.  A certified corporation may contract with any other person who is licensed and qualified for the purpose of providing chiropractic services to or for the subscribers but no certified corporation shall enter into an exclusive or preferential contract with any person.

B.  A certified corporation may contract with any other person for the cooperative administration or underwriting with regard to the performance of the obligations created upon it under the contracts it issues to the subscribers and to participating chiropractors.

C.  A certified corporation may join with, contract with or become a member of any organization of other chiropractic service or indemnity corporations, to create, establish or maintain an agency, group or entity to facilitate the providing of chiropractic services for subscribers located within or outside the State of Oklahoma.

D.  A certified corporation may join with, contract with or serve in any capacity with any agency of the United States of America, the State of Oklahoma or any county, city or town, in connection with any program or undertaking sponsored by one or more of the above.

E.  A certified corporation may invest in such real and personal property as is reasonably necessary to conduct its business.  The prudentman test shall be applicable to all such investments.

Laws 1979, c. 71, § 5.

§362691.6.  Filing of forms and rates; disapproval.

On and after the effective date of this act, no contract providing for chiropractic service or indemnity shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be issued in connection therewith, until a copy of the form thereof and the rates pertaining thereto have been filed with and approved by the Insurance Commissioner.  If the Insurance Commissioner disapproves the contract, application, rider or endorsement form, or rates, he shall make a written decision stating the reason or reasons therefor and shall deliver a copy thereof to the corporation and it shall be unlawful for any such corporation to use any such form in this state. Any such corporation shall have thirty (30) days from date of receipt of the notice of disapproval in which to request a hearing on such disapproval.

Laws 1979, c. 71, § 6.

§362691.7.  Inducements prohibited.

No chiropractic service corporation, and no director, trustee, officer, agent, employee, solicitor or other representative thereof shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement of membership, any rebate of premiums or dues, payable on the policy or contract, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any paid employment contract for services of any kind or any value, consideration or inducement whatever; nor give, sell or purchase, or offer to give, sell or purchase, as an inducement of membership or in connection therewith, any stock, dividends or other securities of any insurance company or other corporation, association or partnership, or any dividends or profits to accrue thereon or anything of value whatever.

Laws 1979, c. 71, § 7.

§362691.8.  Directors.

The directors of a chiropractic service corporation shall at all times include representatives of:

1.  Chiropractors licensed to practice in this state; and

2.  The general public.

Laws 1979, c. 71, § 8.

§362691.9.  Practicing chiropractors as members, meetings; voting; officers.

Every participating chiropractor under contract with a chiropractic service corporation created under this article shall be a member of such corporation.  Annually the members in person or by proxy shall meet to conduct the business of the corporation.  At each such annual meeting, or at any special meeting properly called as provided for in the bylaws of the corporation, each person who is a member shall have one vote and may exercise the privilege of voting on all matters brought before the membership.  A simple majority of the votes cast shall be sufficient to carry all matters brought before the membership.  If a majority of the directors at any time so decides, a matter may be submitted to a special meeting of the members of the corporation following such procedure as the corporation may provide for in its bylaws.  At each annual meeting, the members shall vote to elect onethird of the directors of the corporation.  The directors shall be elected for terms of three (3) years in office.  The directors shall elect the officers, who shall serve for one (1) year in office and thereafter until their successors are designated by the directors.

Laws 1979, c. 71, § 9.

§362691.10.  Annual statement; examinations; expenses.

A.  Each chiropractic service corporation shall annually, on or before the last day of March, file in the office of the Insurance Commissioner a full, true and complete statement of the condition of the corporation on December 31 of the preceding year in such form as shall be prescribed by the Insurance Commissioner, and which shall be verified under oath by at least two (2) of the principal officers of the corporation.

B.  Whenever the Insurance Commissioner deems it pertinent or necessary, and at least once in each period of three (3) years, the Insurance Commissioner shall personally, or by his authorized representative, visit each corporation and thoroughly inspect and examine its financial condition, its ability to fulfill its obligations, whether it has complied with the provisions of the law, and any other facts relative to its business methods, management and the equity of its dealings with its members.  The Insurance Commissioner may summon and administer the oath to and examine as witnesses the directors, officers, trustees, agents, representatives and members of any corporation and any other person or persons relative to its affairs, transactions and condition.  Any corporation so examined shall pay the proper charges for the per diem, travel and other necessary expenses in connection therewith.

Laws 1979, c. 71, § 10.

§362691.11.  Nonliability.

A chiropractic service corporation shall not be liable for injuries resulting from negligence or malpractice on the part of any participating or other chiropractor or supplier of services to any subscriber.  A participating chiropractor shall not be liable for any wrongful or negligent conduct by a chiropractic service corporation or any of its officers, directors or agents.

Laws 1979, c. 71, § 11.

§362691.12.  Relationship of chiropractor and patient.

Nothing in this article shall be deemed to alter the statutory relationship of chiropractor and patient which has heretofore been established.  No chiropractic service corporation shall in any way attempt to influence the subscriber in his free choice of a chiropractor other than to limit its benefit to properly licensed chiropractors of the State of Oklahoma who are in good standing with the Board of Chiropractic Examiners of Oklahoma.  Nothing in this article shall be deemed to abridge the right of any chiropractor to decline patients in accordance with the standards of practices of such chiropractor; and no such corporation shall be deemed to be engaged in the corporate practice of chiropractic.

Laws 1979, c. 71, § 12.

§36-2691.13.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§362691.14.  Exemptions.

The provisions of this article shall govern and apply only to nonprofit chiropractic service corporations.  Such corporations shall be exempt from all other provisions of the insurance laws of this state. Provided, that Articles 1, 3, 12, 17, 18, and Section 1606 of Title 36 of the Oklahoma Statutes, shall apply to such corporations to the extent that such provisions are not in conflict with the provisions of this article.

Laws 1979, c. 71, § 14.

§362691.15.  Tax exemption.

Every corporation doing business pursuant to this article is hereby declared to be a nonprofit, charitable and benevolent institution and to be exempt from state, county, district, municipal and school taxes, including the taxes prescribed by the Oklahoma Insurance Code, excepting only the fees prescribed by Section 321 of Title 36 of the Oklahoma Statutes, and taxes on real and tangible personal property situated within this state.

Laws 1979, c. 71, § 15.

§362691.16.  Limited liability.

The private property of the subscribers, agents, officers, directors, members and employees of any corporation holding a certificate of authority under this article shall be wholly exempt from any of the debts, obligations and liabilities of the corporation.

Laws 1979, c. 71, § 16.

§362691.17.  Conflicting laws.

Nothing in this article shall be construed to supersede the provisions of Sections 161 through 168 of Title 59 of the Oklahoma Statutes.  In the event of the conflict of any of the provisions of this article with any of the abovecited sections, then such cited section shall take precedence over this article, and this article shall be construed accordingly.

Laws 1979, c. 71, § 17.

§36-2701.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2701.1.  Fraternal benefit society defined.

Any incorporated society, order or supreme lodge, without capital stock, including one exempted under paragraph 2 of subsection A of Section 38 of this act, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this act, is hereby declared to be a fraternal benefit society.

Added by Laws 1992, c. 76, § 1, eff. Jan. 1, 1993.

§36-2702.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2702.1.  Lodge system defined.

A.  A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual.  Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

B.  A society may, at its option, organize and operate lodges for children under the minimum age for adult membership.  Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

Added by Laws 1992, c. 76, § 2, eff. Jan. 1, 1993.

§36-2703.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2703.1.  Representative form of government defined.

A society has a representative form of government when:

1.  It has a supreme governing body constituted in one of the following ways:

a. Assembly.  The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws.  A society may provide for election of delegates by mail.  The elected delegates shall constitute a majority in number and shall not have less than two-thirds (2/3) of the votes and not less than the number of votes required to amend the society's laws.  The assembly shall be elected and shall meet at least once every four (4) years and shall elect a board of directors to conduct the business of the society between meetings of the assembly.  Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws, or

b. Direct Election.  The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws.  A society may provide for election of the board by mail.  Each term of a board member may not exceed four (4) years.  Vacancies on the board between elections may be filled in the manner prescribed by the society's laws.  Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws.  A person filling the unexpired term of an elected board member shall be considered to be an elected member.  The board shall meet at least quarterly to conduct the business of the society;

2.  The officers of the society are elected either by the supreme governing body or by the board of directors;

3.  Only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

4.  Each voting member has one vote; no vote may be cast by proxy.

Added by Laws 1992, c. 76, § 3, eff. Jan. 1, 1993.

§36-2704.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2704.1.  Definitions.

As used in this article:

1.  "Benefit contract" means the agreement for provision of benefits authorized by Section 16 of this act, as that agreement is described in subsection A of Section 19 of this act;

2.  "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

3.  "Certificate" means the document issued as written evidence of the benefit contract;

4.  "Laws" means the society's articles of incorporation, constitution and bylaws, however designated;

5.  "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches or by any other designation;

6.  "Premiums" means premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate;

7.  "Rules" means all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society; and

8.  "Society" means fraternal benefit society, unless otherwise indicated.

Added by Laws 1992, c. 76, § 4, eff. Jan. 1, 1993.

§36-2705.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2705.1.  Purposes - powers.

A.  A society shall operate for the benefit of members and their beneficiaries by:

1.  Providing benefits as specified in Section 16 of this act; and

2.  Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others.

Such purposes may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

B.  Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs.  It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

Added by Laws 1992, c. 76, § 5, eff. Jan. 1, 1993.

§36-2706.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2706.1.  Laws or rules required.

A.  A society shall specify in its laws or rules:

1.  Eligibility standards for each and every class of membership; provided, if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen (15) nor greater than age twenty-one (21);

2.  The process for admission to membership for each membership class; and

3.  The rights and privileges of each membership class; provided, only benefit members shall have the right to vote on the management of the insurance affairs of the society.

B.  A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

C.  Membership rights in the society are personal to the member and are not assignable.

Added by Laws 1992, c. 76, § 6, eff. Jan. 1, 1993.

§36-2707.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2707.1.  Principal office - Annual statement - Grievance and complaint procedures.

A.  The principal office of any domestic society shall be located in this state.  The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge.  All business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state.  The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

B.  1.  A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published.  Such required reports, notices and statements shall be printed conspicuously in the publication.  If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

2.  Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

C.  A society may provide in its laws or rules for grievance or complaint procedures for members.

Added by Laws 1992, c. 76, § 7, eff. Jan. 1, 1993.

§36-2708.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2708.1.  No personal liability - Indemnification and reimbursement - Insurance.

A.  The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

B.  Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which he or she served in any capacity at the request of the society.  A person shall not be so indemnified or reimbursed:

1.  In relation to any matter in such action, suit or proceeding as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society; or

2.  In relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement,

unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his or her conduct was unlawful.  The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in paragraph 1 or 2 of this subsection may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding or by a court of competent jurisdiction.  The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement.  The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors and administrators.

C.  A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

Added by Laws 1992, c. 76, § 8, eff. Jan. 1, 1993.

§36-2709.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2709.1.  Waiver.

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society.  Such provision shall be binding on the society and every member and beneficiary of a member.

Added by Laws 1992, c. 76, § 9, eff. Jan. 1, 1993.

§36-2710.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2710.1.  Organization - Corporate powers retained.

A.  A domestic society organized on or after the effective date of this act shall only be formed by ten or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society and who may make, sign and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

1.  The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

2.  The purposes for which it is being formed and the mode in which its corporate powers are to be exercised.  Such purposes shall not include more liberal powers than are granted by this article; and

3.  The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one (1) year from the date of issuance of the permanent certificate of authority.

B.  Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society, evidence of surplus funds as required herein and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one (1) year shall be filed with the Insurance Commissioner, who may require such further information as the Commissioner deems necessary.  The bond with sureties approved by the Commissioner shall be in such amount, not less than Three Hundred Thousand Dollars ($300,000.00) nor more than One Million Five Hundred Thousand Dollars ($1,500,000.00), as required by the Commissioner.  All documents filed are to be in the English language.  If the purposes of the society conform to the requirements of this article and all provisions of the law have been complied with, the Commissioner shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.  No solicitation of or enrollment of applicants shall be commenced until there has been submitted to the Insurance Commissioner evidence that such fraternal benefit society has surplus funds in an amount equal to that required of a domestic mutual life insurer.

C.  No preliminary certificate of authority granted under the provisions of this section shall be valid after one (1) year from its date or after such further period, not exceeding one (1) year, as may be authorized by the Commissioner upon cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as herein provided.  The articles of incorporation and all other proceedings thereunder shall become null and void in one (1) year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

D.  Upon receipt of a preliminary certificate of authority from the Commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount collected.  No society shall incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

1.  Actual bona fide applications for benefits have been secured on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

2.  At least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

3.  There has been submitted to the Commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

4.  It shall have been shown to the Commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least One Hundred Fifty Thousand Dollars ($150,000.00).  Said advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one (1) year, as herein provided, such premiums shall be returned to the applicants.

E.  The Commissioner may make such examination and require such further information as the Commissioner deems advisable.  Upon representation of satisfactory evidence that the society has complied with all the provisions of law, the Commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this act.  The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate.  The Commissioner shall cause a record of the certificate of authority to be made.  A certified copy of the record may be given in evidence with like effect as the original certificate of authority.

F.  Any incorporated society authorized to transact business in this state at the time this act becomes effective shall not be required to reincorporate.

Added by Laws 1992, c. 76, § 10, eff. Jan. 1, 1993.

§36-2711.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2711.1.  Articles of incorporation, constitution and laws - Amendments.

A.  A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum.  The referendum may be held in accordance with the provisions of its laws by the vote of delegates or representatives of voting members or by the vote of local lodges.  A society may provide for voting by mail.  No amendment submitted for adoption by referendum shall be adopted unless, within six (6) months from the date of the submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

B.  No amendment to the laws of any domestic society shall take effect unless approved by the Insurance Commissioner who shall approve such amendment if the Commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society.  Unless the Commissioner shall disapprove any such amendment within sixty (60) days after the filing of same, such amendment shall be considered approved.  The approval or disapproval of the Commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office.  In case the Commissioner disapproves such amendment, the reasons therefor shall be stated in such written notice.

C.  Within ninety (90) days from the approval thereof by the Commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society.  The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof, have been furnished the addressee.

D.  Every foreign or alien society authorized to do business in this state shall file with the Commissioner a duly certified copy of all amendments of, or additions to, its laws within ninety (90) days after enactment.

E.  Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

Added by Laws 1992, c. 76, § 11, eff. Jan. 1, 1993.

§36-2712.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2712.1.  Institutions.

A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by paragraph 2 of subsection A of Section 5 of this act.  Such institutions may furnish services free or at a reasonable charge.  Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement, but shall not be allowed as an admitted society asset.  No society shall own or operate funeral homes or undertaking establishments.

Added by Laws 1992, c. 76, § 12, eff. Jan. 1, 1993.

§36-2713.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2713.1.  Reinsurance.

A.  A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the Insurance Commissioner; provided, no such society may reinsure substantially all of its insurance in force without the written permission of the Commissioner.  It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after the effective date of this act, unless the reinsurance is payable by the assuming insured on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

B.  Notwithstanding the limitation in subsection A of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the Commissioner under Section 14 of this act.

Added by Laws 1992, c. 76, § 13, eff. Jan. 1, 1993.

§36-2714.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2714.1.  Consolidations and mergers.

A.  A domestic society may consolidate or merge with any other society by complying with the provisions of this section.  It shall file with the Insurance Commissioner:

1.  A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

2.  A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the Commissioner but not earlier than December 31 next preceding the date of the contract;

3.  A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds (2/3) vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

4.  Evidence that at least sixty (60) days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

B.  If the Commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the Commissioner shall approve the contract and issue a certificate to such effect.  Upon approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory.  In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of the approval is filed with the Commissioner of this state or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the Commissioner of such state or territory and a certificate of approval filed with the Commissioner of this state.  In case the contract is not approved it shall be inoperative, and the fact of the submission and its contents shall not be disclosed by the Commissioner.

C.  Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

D.  The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

Added by Laws 1992, c. 76, § 14, eff. Jan. 1, 1993.

§36-2715.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2715.1.  Conversion of fraternal benefit society into mutual life insurance company or stock legal reserve life insurance company.

A.  Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the general insurance laws for mutual life insurance companies.  A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion.  The affirmative vote of two-thirds (2/3) of all members of the supreme governing body at a regular or special meeting shall be necessary for approval of the plan.  No conversion shall take effect unless and until approved by the Insurance Commissioner who may give approval if the Commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

B.  Any domestic fraternal benefit society may be converted and licensed as a stock legal reserve life insurance company by compliance with all the requirements of the applicable provisions of the Insurance Code if such plan of conversion has been approved by the Commissioner.  Such plan shall be prepared in writing setting forth in full the terms and conditions thereof.  The board of directors shall submit the plan to the supreme legislative or governing body of the society at any regular or special meeting thereof, by giving a full, true, and complete copy of the plan together with notice of the meeting.  The notice shall be given as provided in the laws of the society for the convocation of a regular or special meeting of the governing body, as the case may be.  The affirmative vote of two-thirds (2/3) of all members of the governing body shall be necessary for the approval of the agreement.  No conversion shall take effect unless and until approved by the Commissioner who may give approval if the Commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.  If such fraternal benefit society is converted into a stock legal reserve life insurance company, each and every certificate holder shall be entitled to purchase that proportion of the total capital stock of the company as the amount of his insurance in force bears to the society's total insurance in force and outstanding at the time the Commissioner approved the proposed plan of conversion.  Each certificate holder shall have the exclusive right to purchase said stock within thirty (30) days after receiving notice from the society of such right and the fact that the conversion has been approved by the membership.  Any stock not purchased by the certificate holders may then be sold by the board of directors.

Added by Laws 1992, c. 76, § 15, eff. Jan. 1, 1993.

§36-2716.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2716.1.  Benefits.

A.  A society may provide the following contractual benefits in any form:

1.  Death benefits;

2.  Endowment benefits;

3.  Annuity benefits;

4.  Temporary or permanent disability benefits;

5.  Hospital, medical or nursing benefits;

6.  Monument or tombstone benefits to the memory of deceased members; and

7.  Such other benefits as authorized for life insurers and which are not inconsistent with this article.

B.  A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection A of this section, consistent with providing benefits to members and their dependents.  A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

Added by Laws 1992, c. 76, § 16, eff. Jan. 1, 1993.

§36-2717.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2717.1.  Beneficiaries.

A.  The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable.  A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

B.  A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member; provided, the payment shall not exceed the sum of Fifteen Thousand Dollars ($15,000.00).

C.  If, at the death of any member, there is no lawful beneficiary to whom the insurance benefits are payable, the amount of such benefits, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured; provided, if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

Added by Laws 1992, c. 76, § 17, eff. Jan. 1, 1993.

§36-2718.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2718.1.  Benefits not attachable.

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

Added by Laws 1992, c. 76, § 18, eff. Jan. 1, 1993.

§36-2719.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2719.1.  Benefit contract - Standard provision requirements.

A.  Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby.  The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state.  A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate.  All statements on the application shall be representations and not warranties.  Any waiver of this provision shall be void.

B.  Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

C.  Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

D.  A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner of the certificate to the society the amount of the owner's equitable proportion of the deficiency as ascertained by its board, and that if the payment is not made, either:

1.  It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

2.  In lieu of or in combination with the provisions of paragraph 1 of this subsection, the owner may accept a proportionate reduction in benefits under the certificate.

The society may specify the manner of the election and which alternative is to be presumed if no election is made.

E.  Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received as evidence of the terms and conditions thereof.

F.  No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with and approved by the Insurance Commissioner in the manner provided for like policies issued by life insurers in this state.  Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one (1) year from the effective date of this act shall meet the standard contract provision requirements not inconsistent with this article for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one (1) full month in its certificates.  The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate.  If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

G.  Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate.  A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith.  Ownership rights prior to such transfer shall be specified in the certificate.

H.  A society may specify the terms and conditions on which benefit contracts may be assigned.

Added by Laws 1992, c. 76, § 19, eff. Jan. 1, 1993.

§36-2720.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2720.1.  Nonforfeiture benefits - Cash surrender values - Certificate loans or other options.

A.  For certificates issued prior to one (1) year after the effective date of this act, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this act.

B.  For certificates issued on or after one (1) year from the effective date of this act for which reserves are computed on the Insurance Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

Added by Laws 1992, c. 76, § 20, eff. Jan. 1, 1993.

§36-2721.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2721.1.  Investments.

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon.  Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

Added by Laws 1992, c. 76, § 21, eff. Jan. 1, 1993.

§36-2722.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2722.1.  Funds.

A.  All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

B.  A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

C.  A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts.  To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account; may, for persons having beneficial interests therein, provide special voting and other rights, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of a licensed public accountant or a certified public accountant holding a permit to practice accounting, and selection of a committee to manage the business and affairs of the account; and may issue contracts on a variable basis to which subsections B and D of Section 19 of this act shall not apply.

Added by Laws 1992, c. 76, § 22, eff. Jan. 1, 1993.

§36-2723.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2723.1.  Exemptions.

The provisions of this act apply only to fraternal benefit societies, and societies shall be governed by this act to the extent provided herein.  Societies shall be exempt from all other provisions of the insurance laws of this state except that the provisions of Article 1 (Scope of Title), Article 3 (Insurance Department; Insurance Commissioner; Insurance Board), Sections 606, 610, 612.1, 616, 617, 620 and 628 of Article 6 (Authorization of Insurers and General Requirements), Article 16 (Investments), Article 17 (Administration of Deposits), and Article 19 (Rehabilitation and Liquidation), of the Insurance Code, shall apply to societies to the extent that such provisions are not in conflict with the provisions of this article.  No law relating to insurance hereafter enacted shall apply to societies unless they are expressly designated therein.

Added by Laws 1992, c. 76, § 23, eff. Jan. 1, 1993.

§36-2724.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2724.1.  Taxation.

Every society organized or licensed under this act is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal and school tax other than taxes on real estate and office equipment.

Added by Laws 1992, c. 76, § 24, eff. Jan. 1, 1993.

§36-2725.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2725.1.  Standard of valuation.

A.  Standards of valuation for certificates issued prior to one (1) year after the effective date of this act shall be those provided by the laws applicable immediately prior to the effective date of this act.

B.  The minimum standards of valuation for certificates issued on or after one (1) year from the effective date of this act shall be based on the following tables:

1.  For certificates of life insurance - the Insurance Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers; and

2.  For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancellable accident and health benefits - such tables as are authorized for use by life insurers in this state.

All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

C.  The Insurance Commissioner may, in his or her discretion, accept other standards for valuation if the Commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed.  The Commissioner may, in his or her discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extrahazardous lives by any society authorized to do business in this state.

D.  Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which such commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

Added by Laws 1992, c. 76, § 25, eff. Jan. 1, 1993.

§36-2726.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2726.1.  Reports.

A.  Reports shall be filed in accordance with the following provisions:

1.  Every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown such time has been extended by the Insurance Commissioner, file with the Commissioner a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay the fee therefor stated in Section 321 of this title.  The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies as supplemented by the Commissioner by rule.

2.  As part of the annual statement herein required, each society shall, on or before the first day of March, file with the Commissioner a valuation of its certificates in force on the immediately preceding December 31; provided, the Commissioner may, in his or her discretion for cause shown, extend the time for filing such valuation for not more than two (2) calendar months.  Such valuation shall be done in accordance with the standards specified in Section 2725.1 of this title.  Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

B.  A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit One Hundred Dollars ($100.00) for each day during which such neglect continues, and, on notice by the Insurance Commissioner to that effect, its authority to do business in this state shall cease while such default continues.

Added by Laws 1992, c. 76, § 26, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 418, § 93, eff. Nov. 1, 1997.

§36-2727.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2727.1.  Annual license.

Societies which are authorized prior to the effective date of this act to transact business in this state may continue such business until the last day of February next succeeding the effective date of this act.  The authority of such societies and of all societies licensed on and after the effective date of this act may be renewed annually, to terminate in all cases on the last day of the succeeding February.  However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused.  For each such license or renewal the society shall pay to the Insurance Commissioner the fee stated in Section 321 of Title 36 of the Oklahoma Statutes.  A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this article.

Added by Laws 1992, c. 76, § 27, eff. Jan. 1, 1993.

§36-2728.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2728.1.  Examination of domestic, foreign or alien societies.

A.  The Insurance Commissioner, or a designee, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers.  Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

B.  The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the Commissioner.

Added by Laws 1992, c. 76, § 28, eff. Jan. 1, 1993.

§36-2729.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2729.1.  Foreign or alien society - Admission.

A.  No foreign or alien society shall transact business in this state without a license issued by the Insurance Commissioner.  Any society desiring admission to this state shall comply substantially with the requirements and limitations of this act applicable to domestic societies.  Any such society may be licensed to transact business in this state upon filing with the Commissioner:

1.  A duly certified copy of its articles of incorporation;

2.  A copy of its bylaws, certified by its secretary or corresponding officer;

3.  A power of attorney to the Commissioner as prescribed in Section 35 of this act;

4.  A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the Commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the Insurance Commissioner of this state;

5.  Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

6.  Copies of its certificate forms;

7.  Such other information as the Commissioner may deem necessary; and

8.  Information showing that its assets are invested in accordance with the provisions of this act.

B.  Any foreign or alien society desiring admission to the state shall have the qualifications required of domestic societies organized under this article.

Added by Laws 1992, c. 76, § 29, eff. Jan. 1, 1993.

§36-2730.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2730.1.  Injunction, liquidation or receivership of domestic society.

A.  When the Insurance Commissioner upon investigation finds that a domestic society:

1.  Has exceeded its powers;

2.  Has failed to comply with any provision of this article;

3.  Is not fulfilling its contracts in good faith;

4.  Has a membership of less than four hundred after an existence of one (1) year or more; or

5.  Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business;

the Commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction.  The Commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies be corrected.  After such notice, the society shall have a thirty-day period in which to comply with the Commissioner's request for correction.  If the society fails to comply with such request, the Commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in the nature of quo warranto should not be commenced against the society.

B.  If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the Commissioner may present the facts relating thereto to the Attorney General who shall, if he or she deems the circumstances warrant, commence an action to enjoin the society from transacting business or an action in the nature of quo warranto.

C.  The court shall thereupon notify the officers of the society of a hearing.  If, after a full hearing, it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order.  No society so enjoined shall have the authority to do business until:

1.  The Commissioner finds that the violation complained of has been corrected;

2.  The costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

3.  The court has dissolved its injunction; and

4.  The Commissioner has reinstated the certificate of authority.

D.  If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled.

E.  No action under this section shall be recognized in any court of this state unless brought by the Attorney General upon request of the Commissioner.  Whenever a receiver is to be appointed for a domestic society, the court shall appoint the Commissioner as the receiver.

F.  The provisions of this section relating to hearing by the Commissioner, action by the Attorney General at the request of the Commissioner, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

Added by Laws 1992, c. 76, § 30, eff. Jan. 1, 1993.

§36-2731.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2731.1.  Suspension, revocation or refusal of license of foreign or alien society.

A.  When the Insurance Commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

1.  Has exceeded its powers;

2.  Has failed to comply with any of the provisions of this article;

3.  Is not fulfilling its contracts in good faith; or

4.  Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public;

the Insurance Commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction.  The Commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies be corrected.  After such notice, the society shall have a thirty-day period in which to comply with the Commissioner's request for correction.  If the society fails to comply with the request, the Commissioner shall notify the society of the noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked or refused.  If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked or refused, the Commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the Commissioner that such suspension or refusal should be withdrawn, or the Commissioner may revoke the authority of the society to do business in this state.

B.  Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

Added by Laws 1992, c. 76, § 31, eff. Jan. 1, 1993.

§36-2732.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2732.1.  Injunction - Authority to petition for.

No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the Attorney General upon request of the Insurance Commissioner.

Added by Laws 1992, c. 76, § 32, eff. Jan. 1, 1993.

§36-2733.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2733.1.  Licensing of agents.

A.  Agents of societies shall be licensed in accordance with the provisions of Article 14A of the Insurance Code regulating the licensing, revocation, suspension or termination of licenses of resident and nonresident agents; provided, no examination shall be required of any such agent licensed prior to the effective date of this act.

B.  No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

C.  Any agent or representative of a society who devotes, or intends to devote, less than fifty percent (50%) of his or her time to solicitation and procurement of insurance contracts for the society shall be exempt from the requirements of subsection A of this section.  Provided, however, any person who in the immediately preceding calendar year solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of Fifty Thousand Dollars ($50,000.00), or, in the case of any other kinds of insurance which the society writes, on the persons of more than twenty-five individuals, and who received or will receive a commission or other compensation therefor, is presumed to be devoting or intending to devote fifty percent (50%) of his or her time to the solicitation or procurement of insurance contracts for the society.

Added by Laws 1992, c. 76, § 33, eff. Jan. 1, 1993.

§36-2734.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2734.1.  Societies subject to Article 12, Unfair Practices and Frauds.

Every society authorized to do business in this state shall be subject to Article 12 of the Insurance Code, Unfair Practices and Frauds.  Provided, however, nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

Added by Laws 1992, c. 76, § 34, eff. Jan. 1, 1993.

§36-2735.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2735.1.  Service of process.

A.  Every society authorized to do business in this state shall appoint in writing the Insurance Commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state.  Copies of the appointment, certified by said Commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

B.  Service shall only be made upon the Commissioner, or if absent, upon the person in charge of the Commissioner's office.  It shall be made in triplicate and shall constitute sufficient service upon the society.  When legal process against a society is served upon the Commissioner, the Commissioner shall forthwith forward one of the triplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer.  No such service shall require a society to file its answer, pleading or defense in less than thirty (30) days from the date of mailing the copy of the service to a society.  Legal process shall not be served upon a society except in the manner herein provided.  At the time of serving any process upon the Commissioner, the plaintiff or complainant in the action shall pay to the Commissioner a fee of Ten Dollars ($10.00).

Added by Laws 1992, c. 76, § 35, eff. Jan. 1, 1993.

§36-2736.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2736.1.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-2737.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2737.1.  Penalties.

A.  Any person who willfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society, upon conviction, shall be guilty of a misdemeanor, punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not less than thirty (30) days nor more than one (1) year, or both.

B.  Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this article, or of any material fact or thing contained in a sworn statement concerning the death or disability of a member for the purpose of procuring payment of a benefit named in the certificate, is guilty of the felony of perjury and is subject to the penalties therefor prescribed by law.

C.  Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state, upon conviction, shall be fined not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).

D.  Any person guilty of a willful violation of, or neglect of or refusal to comply with, the provisions of this article for which a penalty is not otherwise prescribed, shall, upon conviction, be subject to a fine not exceeding One Thousand Dollars ($1,000.00).

Added by Laws 1992, c. 76, § 37, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 133, § 449, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 449 from July 1, 1998, to July 1, 1999.

§36-2738.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2738.1.  Exemption of certain societies.

A.  Nothing contained in this article shall be so construed as to affect or apply to:

1.  Grand or subordinate lodges of societies, orders or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges;

2.  Orders, societies or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies or associations;

3.  Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than Four Hundred Dollars ($400.00) or disability benefits of not more than Three Hundred Fifty Dollars ($350.00) to any person in any one (1) year, or both; or

4.  Domestic societies or associations of a purely religious, charitable or benevolent description, which provide for a death benefit of not more than Four Hundred Dollars ($400.00) or for disability benefits of not more than Three Hundred Fifty Dollars ($350.00) to any one person in any one (1) year, or both.

B.  Any such society or association described in paragraph 3 or paragraph 4 of subsection A of this section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subsection D of this section which has more than one thousand members, shall not be exempted from the provisions of this article but shall comply with all requirements thereof.

C.  No society which, by the provisions of this section, is exempt from the requirements of this article, except any society described in paragraph 2 of subsection A of this section, shall give or allow or promise to give or allow to any person any compensation for procuring new members.

D.  Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this article; provided, however, the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability, shall not apply to such society.

E.  The Insurance Commissioner may require from any society or association, by examination or otherwise, such information as will enable the Commissioner to determine whether such society or association is exempt from the provisions of this article.

F.  Societies, exempted under the provisions of this section, shall also be exempt from all other provisions of the insurance laws of this state.

Added by Laws 1992, c. 76, § 38, eff. Jan. 1, 1993.

§36-2739.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2740.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2741.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2742.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2743.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2744.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2745.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2746.  Repealed by Laws 1992, c. 76, § 39, eff. Jan. 1, 1993.

§36-2801.  Organization authorized - Purposes - Power to make assessments.

Any fifty or more persons of lawful age, who shall be resident, bona fide farmers, and collectively shall own property of not less than Twenty-five Thousand Dollars ($25,000.00), which they desire to have insured, may associate themselves together for the purpose of insuring any or all rural property located in this state, and including property located within the corporate limits of communities, towns and cities classified by Insurance Service Organizations or its successor as class 6 towns and cities with populations of six thousand (6,000) persons or less, and class 7, 8, 9 and 10 communities, in a territory not exceeding forty-five counties, as provided in this article, against loss by fire, lightning, tornado, and theft, and against property and liability loss and to provide extended coverage, and they may assess upon and collect from each other such sums of money as from time to time may be necessary to pay losses, occurring from fire, lightning, tornado, and theft, property and liability loss and protection for the events provided by extended coverage insurance, to insured members of such associations.  The assessment and collection of such sums of money shall be prescribed and regulated by the bylaws of such association.

Added by Laws 1957, p. 352, § 2801, operative July 1, 1957.  Amended by Laws 1963, c. 120, § 1, emerg. eff. June 3, 1963; Laws 1975, c. 241, § 1, emerg. eff. May 30, 1975; Laws 1984, c. 149, § 12, eff. Nov. 1, 1984; Laws 1986, c. 251, § 38, eff. Nov. 1, 1986; Laws 1995, c. 6, § 1, emerg. eff. March 27, 1995; Laws 2004, c. 21, § 1, eff. Nov. 1, 2004.

§362802.  Certificate by incorporators; contents.

Such persons shall make and subscribe to a certificate setting forth therein:

First.  The name by which the association shall be known.

Second.  A central office or business address.

Third.  That the object of the association shall be only the one contemplated in this article.

Fourth.  The names and addresses of at least ten persons organizing the same.

Fifth.  Agreeing that the association shall insure and enforce only those contracts which may be by them entered into by which the beneficiaries entering thereinto shall agree to be assessed for incidental expenses and for the payment of losses to insured members for loss to property by casualty contemplated in this article.

Laws 1957, p. 352, § 2802. Laws 1957, p. 352, § 2802.

§362803.  Filing certificate with Insurance Commissioner; officers; terms.

Such certificate shall be filed with the Insurance Commissioner, and a certified copy thereof signed by the Insurance Commissioner shall be evidence of the due incorporation and existence of such association for the purpose therein named, whereupon, the persons named in such certificate and the other members of such association may elect a president, secretary, treasurer, and not less than five nor more than fifteen directors, and such other officers as may be deemed necessary for the complete performance of all business and objects of the association.  Such officers shall be chosen for a term of not more than one (1) year, and their successors shall be thereafter chosen in such time and manner as shall be prescribed by the bylaws; but no term, terms, or tenure shall be longer than three (3) years.

Laws 1957, p. 353, § 2803; Laws 1963, c. 120, § 2, emerg. eff. June 3, 1963.

§362804.  Made a body corporate.

Every such association shall be a body corporate for said purposes, and may sue and be sued and be vested with legal rights and powers in like manner as other corporations of this state.

Laws 1957, p. 353, § 2804.

§362805.  Restrictions as to corporate acts.

Every such association shall not insure other than its own members; issue capital stock or have any capitalization whatsoever; be run or conducted for profit to any member or person whomsoever; pay any salary or compensation to its president, secretary, treasurer, board of directors, or other officer or person, except as in this article provided; pass or enact any bylaw creating different classes of membership or depriving any member of the full rights of suffrage therein.

Laws 1957, p. 353, Sec. 2805.

§362806.  Bylaws; permit to do business.

Every such association shall adopt such bylaws not inconsistent with the laws of this state and of the United States, which, in the judgment of its members will best subserve the interests and purposes of the association.  The members of every such association shall be held by the laws of this state to comply with all the provisions and requirements of such bylaws, and the terms of their policies of insurance shall be deemed to carry such bylaws, as a part thereof and shall so specify.  The bylaws shall contain a form of certificate of insurance to be used.  A copy of all bylaws adopted, all amendments, and changes therein shall be filed with the Insurance Commissioner, for his approval, before becoming effective, together with a list of the members at the time of organization. When such association has been duly organized and has adopted bylaws in accordance herewith, the Insurance Commissioner shall issue his certificate to that effect, whereupon such association may commence business and grant insurance.

Laws 1957, p. 353, § 2806.

§362807.  Membership; forfeiture.

After any such association is organized and has commenced business, its membership shall be composed of its policyholders only, and every person accepted as insurable shall be ipso facto a member. Noncompliance with the bylaws and nonpayment of assessments within thirty days after request so to do shall forfeit member's policy and membership; provided, such member shall be held liable for his pro rata share of any liability existing at the time his membership is forfeited.

Laws 1957, p. 353, § 2807. Laws 1957, p. 353, § 2807.

§362808.  Rejection and termination of risks.

The board of directors shall have the right and power to reject any person, or any risk or part thereof; also to terminate any membership and any insurance, or part of any insurance, at any time, upon ten days notice to such member.

Laws 1957, p. 353, § 2808.

§362809.  Incidental expenses.

The bylaws shall provide for sufficient assessment to pay for stationery, blanks, printing, postage, viewing and appraising losses, and such other incidental expenses as may be necessary to conduct the business of such association.

Laws 1957, p. 353, § 2809.

§362810.  Compensation of officers.

Compensation of officers shall be as provided in the bylaws, and shall not exceed the sum of Ten Thousand Dollars ($10,000.00) per annum for the president.  Compensation of other officers and employees shall be fixed by the board of directors at a reasonable amount for services rendered.

Amended by Laws 1986, c. 251, § 39, eff. Nov. 1, 1986. Amended by Laws 1986, c. 251, § 39, eff. Nov. 1, 1986.

§362811.  Annual reports to Commissioner; reissuance of certificate; fees.

Every such association shall annually, on or before March first, render a statement in writing to the Insurance Commissioner, showing the status of such company at the close of business on December 31st, next preceding; the names and addresses of its officers; the number of members; amount of insurance in force; the county or counties wherein property insured is located; the number of losses, amounts claimed for losses, appraisement of loss, amounts paid to beneficiaries, amounts collected from members, the percentage of assessments to the total amount of insurance in force; the amount of losses due and unpaid, why unpaid; the amount of losses contested, rejected, resisted or reduced, and why so contested, rejected, resisted or reduced; and any other information which shall be required of it by the Insurance Commissioner, which statement shall be sworn to by the president or vicepresident and secretary.  Upon receipt of such annual statement, the Insurance Commissioner shall annually reissue a certificate to every such association, if, upon examination he is of the opinion that such association is doing business in compliance with the provisions of this article.  Every such association may publish once yearly in weekly newspaper of general circulation in the county of its business and post office address, the annual certificate issued to it by the Insurance Commissioner, authorizing it to continue business.

Laws 1957, p. 354, § 2811.

§362812.  Extension of membership.

Nothing in this article shall prevent the membership of any association from being extended from one county to another provided the said county into which said membership is extended shall not cover a territory greater than fortyfive counties, nor shall anything in this article be construed to repeal or conflict with any law of this state controlling mutual insurance companies engaged in writing risks in this state.

Amended by Laws 1986, c. 251, § 40, eff. Nov. 1, 1986.

§362813.  Exemptions.

The provisions of this article apply only to farmers' mutual fire insurance associations and such associations shall be governed by this article to the extent provided herein.  Such associations shall be exempt from all other provisions of the insurance laws of this state except that the provisions of articles 1 (Scope of Title), 3 (Insurance Department; Insurance Commissioner; Insurance Board), 6 (Authorization of Insurers and General Requirements  except that the inclusion of theft insurance coverage shall require a minimum capital or surplus of One Hundred Fifty Thousand Dollars ($150,000.00) under the provisions of Section 10 of such article 6), 12 (Unfair Practices and Frauds), 15 (Assets and Liabilities), 16 (Investments), 16A (Subsidiaries of Insurers), 17 (Administration of Deposits), 18 (Rehabilitation and Liquidation), 21 (Domestic Stock and Mutual Insurers; Organization and Corporate Procedures), and 48 (Property Insurance) shall apply to such associations to the extent that such provisions are not in conflict with the provisions of this article. No law relating to insurance hereafter enacted shall apply to such associations unless they be expressly designated therein.

Laws 1957, p. 354, § 2813; Laws 1975, c. 241, § 2, emerg. eff. May 30, 1975.

§362814.  Formation of additional companies prohibited.

No farmers' mutual fire insurance associations shall be formed after the effective date of this act, nor shall the Insurance Commissioner after said effective date issue a permit to organize such an association to or approve any articles of incorporation of any group of individuals desiring to organize an association or company under the provisions of this article.

Laws 1963, c. 120, § 5, emerg. eff. June 3, 1963.

§362815.  Prohibition on transfer or sale of certificates, authority, or articles.

No certificate, or authority, or articles of incorporation of a farmers' mutual fire insurance association shall be transferred, sold, or otherwise exchanged or traded.

Laws 1963, c. 120, § 6, emerg. eff. June 3, 1963.

§362901.  "Reciprocal" insurance defined.

"Reciprocal" insurance is that resulting from an interexchange among persons, known as "subscribers," of reciprocal agreement of indemnity, the interexchange being effectuated through an "attorneyinfact" common to all such persons.

Laws 1957, p. 354, § 2901.

§362902.  "Reciprocal insurer" defined.

A "reciprocal insurer" means an unincorporated aggregation of subscribers operating individually and collectively through an attorneyinfact to provide reciprocal insurance among themselves.

Laws 1957, p. 354, § 2902.

§362903.  Scope of article; existing insurers.

A.  All authorized reciprocal insurers shall be governed by those sections of this article not expressly made applicable to domestic reciprocals only.

B.  To the extent not modified by the provisions of this article, reciprocal insurers shall be subject to and governed by the other applicable provisions of this Code.

C.  Existing authorized reciprocal insurers shall after the effective date of this Code comply with the provisions of this article, and shall make such amendments to their subscribers' agreement, power of attorney, policies and other documents and accounts and perform such other acts as may be required for such compliance.

Laws 1957, p. 354, § 2903.

§362904.  Insuring powers of reciprocals.

A.  A reciprocal insurer may, upon qualifying therefor as provided for by this Code, transact any kind or kinds of insurance defined by this Code, other than life or title insurance.

B.  Such an insurer may purchase reinsurance upon the risk of any subscriber, and may grant reinsurance as to any kind of insurance it is authorized to transact direct.

Laws 1957, p. 355, § 2904.

§362905.  Name; suits.

A reciprocal insurer shall:

1.  Have and use a business name.  The name shall include the word "reciprocal," or "interinsurer," or "interinsurance," or "exchange," or "underwriters," or "underwriting."

2.  Sue and be sued in its own name.

Laws 1957, p. 355, § 2905.

§362906.  Attorney.

A.  "Attorney," as used in this article refers to the attorneyinfact of a reciprocal insurer.  The attorney may be an individual, firm, or corporation.

B.  The attorney of a foreign or alien reciprocal insurer, which insurer is duly authorized to transact insurance in this state, shall not, by virtue of discharge of its duties as such attorney with respect to the insurer's transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign firms or corporations.

Laws 1957, p. 355, § 2906. Laws 1957, p. 355, § 2906.

§362907.  Surplus funds required.

A.  A domestic reciprocal insurer hereunder formed, if it has otherwise complied with the provisions of this Code, may be authorized to transact insurance if it deposits and maintains on deposit with the State Treasurer, through the office of the Insurance Commissioner, surplus funds as follows:

1.  To transact property insurance, surplus funds of not less than One Hundred Thousand Dollars ($100,000.00).

2.  To transact vehicle insurance, surplus funds of not less than One Hundred Fifty Thousand Dollars ($150,000.00).

B.  A domestic reciprocal insurer may be authorized to transact additional kinds of insurance if it has otherwise complied with the provisions of this Code therefor and possesses and so maintains on deposit surplus funds in amount equal to the minimum capital required of a stock insurer for authority to transact a like combination of kinds of insurance.

Laws 1957, p. 355, § 2907.

§362908.  Organization of reciprocal insurer.

A.  Twentyfive or more persons domiciled in Oklahoma may organize a domestic reciprocal insurer and make application to the Insurance Commissioner for a certificate of authority to transact insurance.

B.  The proposed attorney shall fulfill the requirements of and shall execute and file with the Insurance Commissioner, when applying for a certificate of authority, a declaration setting forth:

1.  The name of the insurer;

2.  The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this state;

3.  The kinds of insurance proposed to be transacted;

4.  The names and addresses of the original subscribers;

5.  The designation and appointment of the proposed attorney and a copy of the power of attorney;

6.  The names and addresses of the officers and directors of the attorney, if a corporation, or its members, if a firm;

7.  The powers of the subscribers' advisory committee, and the names and terms of office of the members thereof;

8.  That all monies paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

9.  A copy of the subscribers' agreement;

10.  A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than six (6) months at an adequate rate theretofore filed with and approved by the Insurance Board;

11.  A statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by Section 2907 of this article is on hand; and

12.  A copy of each policy, endorsement, and application form it then proposes to issue or use.

Such declaration shall be acknowledged by the attorney in the manner required for the acknowledgement of deeds.

Laws 1957, p. 355, § 2908.

§362909.  Certificate of authority.

A.  The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

B.  The Insurance Commissioner may refuse, suspend, or revoke the certificate of authority, in addition to other grounds therefor, for failure to comply with any provision of this Code.

Laws 1957, p. 356, § 2909.

§362910.  Power of attorney.

A.  The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

B.  The power of attorney must set forth:

1.  The powers of the attorney;

2.  That the attorney is empowered to accept service of process on behalf of the insurer and to authorize the Insurance Commissioner to receive service of process in actions against the insurer upon contracts exchanged;

3.  The general services to be performed by the attorney;

4.  The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses, to be paid by the insurer;

5.  Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount which amount shall be not less than one nor more than ten times the premium or premium deposit stated in the policy.

C.  The power of attorney may:

1.  Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

2.  Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

3.  Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee;

4.  Contain other lawful provisions deemed advisable.

D.  The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement shall be used or be effective in Oklahoma until approved by the Insurance Commissioner.

Laws 1957, p. 356, § 2910.

§362911.  Modifications.

Modification of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee.  No such modification shall be effective retroactively, nor as to any insurance contract issued prior thereto.

Laws 1957, p. 356, § 2911.

§362912.  Attorney's bond.

A.  Concurrently with the filing of the declaration provided for in Section 2908 of this article, the attorney of a domestic reciprocal insurer shall file with the Insurance Commissioner a bond in favor of the State of Oklahoma for the benefit of all persons damaged as a result of breach by the attorney of the conditions of his bond as set forth in subsection B hereof.  The bond shall be executed by the attorney and by an authorized corporate surety, and shall be subject to the Insurance Commissioner's approval.

B.  The bond shall be in the penal sum of Twentyfive Thousand Dollars ($25,000.00), aggregate in form, conditioned that the attorney will faithfully account for all monies and other property of the insurer coming into his hands, and that he will not withdraw or appropriate to his own use, from the funds of the insurer, any monies or property to which he is not entitled under the power of attorney.

C.  The bond shall provide that it is not subject to cancellation unless thirty (30) days' advance notice in writing of cancellation is given both the attorney and the Insurance Commissioner.

Laws 1957, p. 357, § 2912.

§362913.  Deposit in lieu of bond.

In lieu of such bond, the attorney may maintain on deposit with the State Treasurer through the office of the Insurance Commissioner a like amount in cash or in value of securities qualified under this Code as insurers' investments, and subject to the same conditions as the bond.

Laws 1957, p. 357, § 2913.

§362914.  Action on bond.

Action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought at any time by one or more subscribers suffering loss through a violation of its conditions, or by a receiver or liquidator of the insurer.  Amounts recovered on the bond shall be deposited in and become part of the insurer's funds.  The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond.

Laws 1957, p. 357, § 2914.

§362915.  Legal process service; judgment.

A.  Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney at his principal offices.

B.  Any judgment based upon legal process so properly served shall be binding upon each of the insurer's subscribers as their respective interests may appear but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each such subscriber.

Laws 1957, p. 357, § 2915. Laws 1957, p. 357, § 2915.

§362916.  Annual statement.

A.  The annual statement of a reciprocal insurer shall be made and filed by its attorney.

B.  The statement shall be supplemented by such information as may be required by the Insurance Commissioner relative to the affairs and transactions of the attorney.

Laws 1957, p. 357, § 2916.

§362917.  Contributions to insurer.

The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms such funds as it may require from time to time in its operations.  Sums so advanced shall not be treated as a liability of the insurer, and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the Insurance Commissioner.

Laws 1957, p. 357, § 2917. Laws 1957, p. 357, § 2917.

§362918.  Financial conditions; method of determining.

In determining the financial condition of a reciprocal insurer the Insurance Commissioner shall apply the following rules:

1.  The Commissioner shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis.

2.  The surplus deposits of subscribers shall be allowed as assets, except that any premium deposit delinquent for ninety (90) days shall first be charged against such surplus deposit.

3.  The surplus deposits of subscribers shall not be charged as a liability.

4.  All premium deposits delinquent less than ninety (90) days shall be allowed as assets.

5.  An assessment levied upon subscribers, and not collected, shall not be allowed as an asset.

6.  The contingent liability of subscribers shall not be allowed as an asset.

7.  The computation of reserves shall be based upon premium deposits other than membership fees and without any deduction for the compensation of the attorney.

Laws 1957, p. 357, § 2918.

§362919.  Who may be subscribers.

Individuals, partnerships, and corporations of this state may make application, enter into agreement for and hold policies or contracts in or with and be a subscriber of any domestic, foreign, or alien reciprocal insurer.  Any corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts through such reciprocal insurance.  The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and to be fully granted as the rights and powers expressly conferred upon such corporations. Government or governmental agencies, state or political subdivisions thereof, boards, associations, estates, trustees or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships, and corporations to the same extent that individuals, partnerships and corporations are herein authorized to exchange reciprocal interinsurance contracts.  Any officer, representative, trustee, receiver, or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of such contract but shall not be personally liable upon such contract by reason of acting in such representative capacity.

Laws 1957, p. 358, § 2919.

§362920.  Subscribers' advisory committee.

A.  The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

B.  Not less than twothirds (2/3) of such committee shall be subscribers other than the attorney, or any person employed by, representing, or having a financial interest in the attorney.

C.  The committee shall:

1.  Supervise the finances of the insurer;

2.  Supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and power of attorney;

3.  Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer;

4.  Have such additional powers and functions as may be conferred by the subscribers' agreement.

Laws 1957, p. 358, § 2920.

§362921.  Subscriber's liability.

A.  The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several, and proportionate liability, and not joint.

B.  Except as to a nonassessable policy each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his policy was in force. Such contingent liability may be at the rate of not less than one nor more than ten times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in section 2925 of this article.

C.  Each assessable policy issued by the insurer shall contain a statement of the contingent liability, set in type of the same prominence as the insuring clause.

Laws 1957, p. 358, § 2921.

§362922.  Subscriber's liability on judgments.

A.  No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for thirty (30) days.

B.  Any such judgment shall be binding upon each subscriber only in such proportion as his interests may appear and in amount not exceeding his contingent liability, if any.

Laws 1957, p. 359, § 2922.

§362926.  Nonassessable policies.

A.  If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock generally required of a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee the Insurance Commissioner shall issue his certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state, and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for so long as all such surplus remains unimpaired.

B.  Upon impairment of such surplus, the Insurance Commissioner shall forthwith revoke the certificate.  Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid; but after such revocation no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

C. No insured member or subscriber of a domestic reciprocal insurer shall be liable for assessments on policies issued by such insurer.  No policies shall be issued or renewed by a domestic reciprocal insurer which contain provisions for contingent or assessment liability of an insured, member or subscriber.  Except, that if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may require such policies in such state, and need not extinguish the contingent liability applicable to policies theretofore in force in such state.

Laws 1957, p. 359, § 2926; Laws 1981, c. 112, § 3.

§362927.  Distribution of savings.

A reciprocal insurer may from time to time return to its subscribers any unused premiums, savings, or credits accruing to their accounts. Any such distribution shall not unfairly discriminate between classes of risks, or policies, or between subscribers, but such distribution may vary as to classes of subscribers based on the experience of such subscribers.

Laws 1957, p. 360, § 2927.

§362928.  Subscriber's share in assets.

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus made as provided in Section 2917 of this article, and the return of any unused premium, savings, or credits then standing on subscribers' accounts, shall be distributed to its subscribers who were such within the twelve (12) months prior to the last termination of its certificate of authority, according to such reasonable formula as the Insurance Commissioner may approve.

Laws 1957, p. 360, § 2928.

§362929.  Merger or conversion.

A.  A domestic reciprocal insurer upon affirmative vote of not less than twothirds (2/3) of its subscribers who vote on such merger pursuant to due notice and the approval of the Insurance Commissioner of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

B.  Such a stock or mutual insurer shall be subject to the same capital requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

C.  The Insurance Commissioner shall not approve any plans for such merger or conversion which is inequitable to subscribers, or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his interest in the reciprocal insurer as determined in accordance with Section 2928 of this article and a reasonable length of time within which to exercise such right.

Laws 1957, p. 360, § 2929.

§362930.  Impaired reciprocals.

A.  If the assets of a reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency; but subject to the limitations set forth in the power of attorney or policy.

B.  If the attorney fails to make up such deficiency or to make the assessment within thirty (30) days after the Insurance Commissioner orders him to do so, or if the deficiency is not fully made up within sixty (60) days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this Code.

C.  If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this article, as the Insurance Commissioner determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.

Laws 1957, p. 360, § 2930.

§36-2931.  Real estate transactions - Restrictions.

A reciprocal insurer, as defined in Section 2902 of Title 36 of the Oklahoma Statutes, may purchase, receive, own, hold, lease, mortgage, pledge, or encumber, by deed of trust or otherwise, manage, or sell real property in its own name for the purposes and objects of such insurer, pursuant to the provisions of Section 1624 of Title 36 of the Oklahoma Statutes.  Any contract, deed, lease, mortgage, deed of trust, purchase or sale agreement, or any other contract, document or instrument to be executed in the name of the reciprocal insurer may be executed by the attorney-in-fact for the insurer, as defined in Section 2906 of Title 36 of the Oklahoma Statutes.  This provision shall apply to any contract, deed, lease, mortgage, deed of trust, purchase or sale agreement, or any other contract, document or instrument made and entered into by any reciprocal insurer on and after September 1, 1990.

A reciprocal insurer doing business in this state shall be subject to the same restrictions pertaining to ownership of real property and other real estate transactions that exist for corporations pursuant to Section 2 of Article XXII of the Oklahoma Constitution.

Added by Laws 1990, c. 3, § 1, emerg. eff. March 29, 1990.

§363001.  Underwriters; forms of insurance authorized, articles of agreements.

"Underwriters" Defined.  Individuals, partnerships, or associations of individuals, hereby designated "underwriters," are authorized to make any insurance as hereinafter provided, except life insurance or title insurance, on the Lloyd's plan, by executing articles of agreement expressing their purpose so to do, and complying with the requirements set forth in this article.

Laws 1957, p. 360, § 3001.

§363002.  Attorneys; office.  "Attorneys" defined.

Policies of insurance may be executed by an attorney or by an attorneyinfact, or other representative, hereby designated "attorney," authorized by and acting for such underwriters under power of attorney.  The principal office of such attorneys shall be maintained at such place as may be designated by the underwriters in their articles of agreement; provided, that no license shall be issued to any attorney at Lloyd's to bind risks or insurance in Oklahoma, or with citizens of Oklahoma, or covering property in Oklahoma, unless their attorneysinfact be residents of this state and maintain their offices in this state, except as may be hereinafter specifically provided.

Laws 1957, p. 361, § 3002.

§363003.  Application for license; contents; kinds of insurance authorized; financial statement; process.

The attorney shall file with the Insurance Commissioner a verified application for license setting forth and accompanied by:

1.  The name of the attorney or attorneys and the title under which the business is to be conducted, which title shall contain the name Lloyds, and shall not be so similar to any name or title in use in this state as to be likely to confuse or deceive.

2.  The location of the principal office.

3.  The kind or combination of kinds of insurance to be written, as defined in Article 7, (Kinds of Insurance; Reinsurance; Limits of Risk) of this Code.

4.  A copy of the form of power of attorney by virtue of which the attorney is to act for and bind the several underwriters, and a copy of the articles of agreement entered into between the underwriters themselves and the attorney.

5.  The names and addresses of all underwriters, whose number shall not be less than three.

6.  A financial statement showing in detail the assets contributed or accumulated in the hands of the attorneysinfact, committee of underwriters, trustees, or other officers of such underwriters at Lloyd's, together with the liabilities incurred and outstanding and the income received and disbursements made by the attorney for the underwriters.

7.  An instrument executed by each and all of the underwriters specially empowering the attorney to accept service of process for each underwriter in any action on any policy or contract of insurance, and an instrument from the attorney to the Insurance Commissioner delegating the attorney's powers in this respect to such Insurance Commissioner.

Laws 1957, p. 361, § 3003.

§363004.  Accounts for each kind of insurance.

In the accounts pertaining to each kind of insurance shall be entered all receipts thereof and all expenses incurred directly in its behalf and due proportion of the unallocated expenses of the Lloyd's in such manner as to show separately the underwriting experience.

Laws 1957, p. 361, § 3004.

§363005.  Assets required as condition precedent.

No attorney shall be licensed for the underwriters at a Lloyd's under this Code unless the net assets, including the guaranty fund contributed to the attorney, a committee of underwriters, trustees, or other officers as provided for in the articles of agreement, shall be at least Two Hundred Thousand Dollars ($200,000.00) in cash, or other admitted assets.

Laws 1957, p. 361, § 3005.

§363006.  Reserves for liabilities and losses.

Underwriters at a Lloyd's are required to compute reserve liabilities for all outstanding business and for all incurred losses upon the same basis required for stock insurance companies doing the same class and character of business in Oklahoma.

Laws 1957, p. 361, § 3006.

§363007.  Liability of underwriters; limitation.

An underwriter at a Lloyd's may limit his total liability on all risks to the amount of his subscription as expressed in his power of attorney and agreement with the attorneyinfact; provided at least half of the subscription of each underwriter must be paid or contributed to the guaranty fund in cash or admissible securities. Each underwriter shall be responsible solely for his own liability as fixed in the contract of insurance and shall not be liable as a partner and in no event shall the liability of an underwriter exceed the amount of his total underwriters agreement executed in favor of his respective successor attorney or attorneysinfact.

Laws 1957, p. 361, § 3007.

§363008.  Liability of additional or substituted underwriters; authority of deputy, substitute or successor attorney.

Additional or substituted underwriters shall be bound in the same manner and to the same extent as original subscribers to the articles of agreement and power of attorney on file with the Insurance Commissioner; and the acts of the dulyappointed deputy, substitute or successor attorney or any attorney or attorneys licensed under this chapter, accepting powers of attorney from underwriters, and in making and issuing policies and contracts of insurance, and in doing any additional acts incident thereto, shall be deemed authorized by the license issued to the original attorney or attorneys.

Laws 1957, p. 364, § 3608.

§363009.  Division of profits.

No profits shall accrue to an underwriter, except upon the basis of his actual investment in cash or securities, disregarding any obligation or subscription to pay in additional cash or securities at a later date.

Laws 1957, p. 362, § 3009.

§363010.  Actions on policies or insurance contracts; process; judgment; costs.

Action on any policy or contract of insurance issued by an attorney for the underwriters may be brought against the attorney. In such action, summons and process shall be served on either the Insurance Commissioner or on the attorneyinfact, and when so served shall have the same effect as if served on the attorney and on each underwriter personally.  A judgment in any such action against the attorney shall be binding upon and be judgment against each and all of the underwriters as their several liabilities may appear in the contract of insurance on which the action is brought.

And such summons or other process shall be served in triplicate, and the Insurance Commissioner shall forthwith, by registered mail, send one copy thereof to the attorney for the underwriters at the principal office designated in the application for license or latest amendment thereof.  The party commencing any action against the underwriters at a Lloyd's and securing service of process in this manner shall at the time of such service pay to such Insurance Commissioner, which shall go to the general fund, a fee of Three Dollars ($3.00), which he shall be entitled to collect as taxable costs in the action if he shall prevail.

Laws 1957, p. 362, § 3010.

§363011.  Deposit required of foreign Lloyd's in home state as condition to permit.

In case underwriters at a Lloyd's who are nonresidents of Oklahoma, or who maintain their principal office outside of Oklahoma, apply to the Insurance Commissioner for a permit to do business in Oklahoma, such permit shall not be granted unless such underwriters have on deposit with the Insurance Commissioner of their home states net assets in the amount of at least Two Hundred Thousand Dollars ($200,000.00).

Laws 1957, p. 362, § 3011.

§363012.  Revocation of license.

If any attorneyinfact or underwriters at Lloyd's shall violate any of the provisions of this Code, or any of the other laws of the State of Oklahoma which are applicable to them, the license of such attorney shall be revoked and the right to do business in Oklahoma shall be canceled.

Laws 1957, p. 362, § 3012.

§363013.  Laws applicable to Lloyd's.

A.  The provisions of this article are applicable to domestic Lloyd's insurers and to foreign Lloyd's insurers.

B.  To the extent not modified by the provisions of this article, Lloyd's insurers shall be subject to and governed by the other applicable provisions of this Code.

Laws 1957, p. 362, § 3013.

§363101.  Definitions.

The words and phrases as used in this act, unless a different meaning is plainly required by the context, shall have the following meanings:

1.  "Commissioner" means the Commissioner of Insurance, his assistants or deputies, or other persons authorized to act for him.

2.  "Company" means any person, firm, copartnership, company, association or corporation engaged in selling, furnishing or procuring, either as principal or agent, for a consideration, motor club service.

3.  "Agent" means a limited insurance representative who solicits the purchase of service contracts or transmits for another any such contract, or application therefor, to or from the company, or acts or aids in any manner in the delivery or negotiation of any such contract, or in the renewal or continuance thereof.  This, however, shall not include any person performing only work of a clerical nature in the office of the motor club.

4.  "Towing service" means any act by a company which consists of towing or moving a motor vehicle from one place to another under other than its own power.

5.  "Emergency road service" means any act by a company to adjust, repair or replace the equipment, tires or mechanical parts of a motor vehicle so it may operate under its own power; or reimbursement of expenses incurred by a member when his motor vehicle is unable to operate under its own power.

6.  "Insurance service" means any act to sell or give to the holder of a service contract or as a result of membership in or affiliation with a company a policy of insurance covering the holder for liability or loss for personal injury or property damage resulting from the ownership, maintenance, operation or use of a motor vehicle.

7.  "Bail bond service" means any act by a company to furnish or procure a cash deposit, bond or other undertaking required by law for any person accused of a law violation of this state, pending the trial.

8.  "Discount service" means any act by a company resulting in special discounts, rebates or reductions of price on gasoline, oil, repairs, insurance, parts, accessories or service for motor vehicles to holders of service contracts.

9.  "Financial service" means any act by a company to loan or otherwise advance monies, with or without security, to a service contract holder.

10.  "Buying and selling service" means any act by a company to aid the holder of a service contract in the purchase or sale of an automobile.

11.  "Theft service" means any act by a company to locate, identify or recover a stolen or missing motor vehicle owned or controlled by the holder of a service contract or to detect or apprehend the person guilty of such theft.

12.  "Map service" means any act by a company to furnish road maps without cost to holders of service contracts.

13.  "Touring service" means any act by a company to furnish touring information without cost to holders of service contracts.

14.  "Legal service" means any act by a company to furnish to a service contract holder, without cost, the services of an attorney.

15.  "Motor club service" means the rendering, furnishing or procuring of, or reimbursement for, towing service, emergency road service, insurance service, bail bond service, legal service, discount service, financial service, buying and selling service, theft service, map service, touring service, or any three or more thereof, to any person, in connection with the ownership, operation, use or maintenance of a motor vehicle by such person for consideration.

16.  "Service contract" means any written agreement whereby any company, for a consideration, promises to render, furnish or procure for any person motor club service.

Amended by Laws 1987, c. 175, § 23, eff. Nov. 1, 1987.

§363102.  Deposit of security prior to doing business  Qualifications  Issuance of certificates  Expiration date.

A.  No company shall sell, or offer for sale, any motor club service without first having deposited with the Commissioner the sum of Fifty Thousand Dollars ($50,000.00), in cash or securities approved by the Commissioner, or, in lieu thereof, a corporate surety bond, approved by the Commissioner, in the form described by the Commissioner, payable to the State of Oklahoma, in the sum of One Hundred Thousand Dollars ($100,000.00), and conditioned upon the faithful performance in the sale or rendering of motor club service and payment of any fines or penalties levied against it for failure to comply with the provisions of this act.  Provided, however, that the aggregate liability of the surety for all breaches of the conditions of the bond and for the payment of all fines and penalties shall, in no event, exceed the amount of said bond.

B.  No Certificate of Authority shall be issued by the Commissioner until the company has filed with him the following:

1.  A formal application for the certificate in such form and detail as the Commissioner requires, executed under oath by its president or another principal officer of the company;

2.  A certified copy of its charter or articles of incorporation and its bylaws, if any;

3.  A certificate from the Secretary of State, State of Oklahoma, in the event that it is a domestic corporation, signifying that the company is in compliance with the corporation laws of the State of Oklahoma;

4.  A copy of its latest financial statement, or report of independent audit, as the Commissioner may require; or, in the event that neither is available, its most recent audited and certified operating statement and balance sheet.  Any such certified operating statement, audit or audited and certified operating statement and balance sheet shall be verified by the person compiling or making the same and by an executive officer of the applicant;

5.  A certificate from its domiciliary state regulatory authority, in the event that it is a foreign corporation, to be executed not more than thirty (30) days before the filing of its application, signifying that it is duly authorized to do motor club business in that state;

6.  An explanation of its plan of doing business and copies of the following:

a.  its application for membership,

b.  the proposed membership certificate or identification

card and any proposed addendum thereto,

c.  any individual insurance policy and any group master

policy and individual certificates thereunder to be

offered, and

d.  any service contract to be issued; and

7.  Such other information as the Commissioner may find necessary in order to determine the applicant's qualifications.

C.  No Certificate of Authority shall be issued by the Commissioner until the company has:

1.  Paid an initial filing fee of Two Hundred Fifty Dollars ($250.00) to the General Fund of the State of Oklahoma;

2.  Paid an annual license fee of One Hundred Dollars ($100.00) to the General Fund of the State of Oklahoma;

3.  Had its name approved by the Commissioner under the provisions of Title 36 of the Oklahoma Statutes, Sections 620 and 2104, the provisions of which are hereby made applicable to motor clubs;

4.  Proved by affidavits of its officers, directors, managers and individual owners of more than ten percent (10%), on a form prescribed by the Commissioner, that it is not disqualified under any provisions contained in this act or contained in the Insurance Code; and

5.  Proved to the Commissioner's satisfaction that it is a separate legal entity capable of being examined by the Commissioner as provided in this act.

D.  Certificates of Authority issued hereunder shall expire annually on July 1, unless sooner revoked or suspended, as hereinafter provided.

Laws 1973, c. 127, § 2, emerg. eff. May 9, 1973.

§363103.  Revocation or suspension of Certificate of Authority.

The Commissioner may, at any time, for good cause shown and after notice and a public hearing, suspend, revoke or refuse to renew any company's Certificate of Authority, if he finds that any one or more of the following causes or circumstances exist:

1.  Any violation of, or noncompliance with, any provision of this act;

2.  Obtaining, or attempting to obtain, any Certificate of Authority through misrepresentation or fraud;

3.  Fraudulent or dishonest practices;

4.  Oral or written misrepresentation of the terms, benefits or privileges of any service contract issued, or to be issued, by it or any other company;

5.  Insolvency;

6.  Willful solicitation of membership from an individual who is or has been a member of another motor service club by giving said person credit for his years of membership with the other motor service club;

7.  Waiving the enrollment fee or otherwise reducing the usual fees and charges for a new member when soliciting membership from an individual who is or has been a member of another motor service club; or

8.  Inability for any reason to qualify for the issuance of a Certificate of Authority as a motor service club.

Laws 1973, c. 127, § 3, emerg. eff. May 9, 1973.

§363104.  Approval of form of service contract.

A.  No service contract shall be executed, issued or delivered in this state until the form thereof has been approved in writing by the Commissioner, and all promotional and advertising material, membership cards and other indicia of membership shall be submitted for approval on the request of the Commissioner.

B.  Every service contract executed, issued or delivered in this state shall be made in duplicate, with one copy being kept by the issuing company and the other copy delivered to the purchasing party.

C.  No service contract shall be executed, issued or delivered in this state unless it contains the following:

1.  The exact corporate or other name of the company;

2.  The exact location of its home office and of its usual place of business in this state, giving street number and city;

3.  A provision that the contract may be canceled at any time by the club or canceled at any time by the holder, if the club or its agent have violated any of the provisions of Section 3 or Section 5 of this act in soliciting the purchase of such contract from the holder.  If the contract is canceled, pursuant to this provision, the holder will, if he has actually paid the consideration, thereupon be entitled to the unused portion of the consideration paid for such contract, calculated on a pro rata basis over the period of the contract, without any deductions.

4.  Provisions plainly specifying:

a.  the services promised,

b.  that the holder will not be required to pay any sum, in addition to the amount specified in the contract, for any services thus specified,

c.  the territory wherein such services are to be rendered, and

d.  the date when such service will commence.

5.  A statement in not less than 14point modern type at the head of said contract stating, "This is not an insurance contract."

Laws 1973, c. 127, § 4, emerg. eff. May 9, 1973.

§363105.  Appointment of agent; license; fees.

A.  Each motor service club operating in this state pursuant to certificate of authority issued hereunder shall file with the Commissioner, within ten (10) days of the date of employment, a notice of appointment of any agent, resident or nonresident, appointed by the automobile club to sell memberships in the motor service club to the public. This notification shall be upon such form as the Commissioner may prescribe and shall contain the name, address, age, sex, and Social Security number of such club agent, and shall also contain proof satisfactory to the Commissioner that such applicant is not less than eighteen (18) years of age, is of good reputation, and has received training from the club or is otherwise qualified in the field of motor service club service contracts and knowledgeable of the laws of this state pertaining thereto.  Upon termination of any agent's employment by the motor service club, such motor service club shall notify the Commissioner, in writing, within five (5) days of such termination.

B.  The registration fee for agents, resident or nonresident, shall be Twenty Dollars ($20.00) annually, such fees and any fines in this section to be dedicated to the State Insurance Commissioner Revolving Fund, and such registration shall expire on July 1 of each year unless sooner revoked or suspended as provided for in this section.

C.  Upon notice and hearing, the Commissioner may suspend for not over twelve (12) months, censure, revoke, or refuse to renew any agent's license if he finds as to the licensee that any one or more of the following causes exist:

1.  Any violation of or noncompliance with any provision of this act;

2.  Obtaining or attempting to obtain any such license through misrepresentation or fraud;

3.  Oral or written misrepresentation of the terms, conditions, benefits, or privileges of any motor service club service contract issued or to be issued by the motor service club he represents or any other motor service club;

4.  Misappropriation or conversion to his own use or illegal holding of monies, belonging to members or others, received in the conduct of business under his license;

5.  Pleading nolo contendere or guilty to a felony or conviction by final judgment of a felony;

6.  Demonstration of incompetence sufficient in the opinion of the Commissioner to make the agent a source of injury and loss to the public;

7.  Fraudulent or dishonest practices;

8.  Willful solicitation of membership from an individual who is or has been a member of another motor service club by giving said person credit for his years of membership with the other motor service club;

9.  Waiving the enrollment fee or otherwise reducing the usual fees and charges for a new member when soliciting membership from an individual who is or has been a member of another motor service club.

D.  In addition to the penalties provided for in this section, a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each occurrence may be levied.

Amended by Laws 1984, c. 173, § 9, emerg. eff. May 7, 1984.

§363106.  Examination of financial condition.

A.  Whenever the Insurance Commissioner deems it to be prudent or necessary the Commissioner shall personally, or by an authorized representative, visit each motor service club and thoroughly inspect and examine its financial condition, its ability to fulfill its obligations, whether it has complied with the provisions of this act and any other facts relative to its business methods, management and the equity of its dealings with its members.

B.  Every motor service club shall furnish to the Commissioner, on or before July 1 of each year, on blanks prescribed and furnished by the Commissioner, a statement which shall exhibit the financial condition of the company as of December 31 of the previous calendar year.  Such statements shall be subscribed and sworn to by the president and secretary or two other proper officers of the company.

Added by Laws 1973, c. 127, § 6, emerg. eff. May 9, 1973.  Amended by Laws 2002, c. 307, § 26, eff. Nov. 1, 2002.

§363107.  Solicitation for unlicensed companies prohibited.

No person shall solicit, or aid in the solicitation of, another person to purchase a service contract issued by a company not duly licensed under the terms of this act.

Laws 1973, c. 127, § 7, emerg. eff. May 9, 1973.

§363108.  Misrepresentation.

A motor service club or an officer or agent thereof shall not in any manner misrepresent the terms, benefits or privileges of any service contract issued or to be issued by it or by another motor service club.

Laws 1973, c. 127, § 8, emerg. eff. May 9, 1973.

§363109.  Contracts issued contrary to act as valid and binding on company.

Any service contract made, issued or delivered contrary to any provision of this act shall nevertheless be valid and binding on the company.

Laws 1973, c. 127, § 9, emerg. eff. May 9, 1973.

§363110.  Inapplicability to attorneys and insurance, bonding or surety companies.

Nothing in this act shall apply to a duly authorized attorneyatlaw acting in the usual cause of his profession nor to any insurance company, bonding company or surety company now or hereafter duly and regularly licensed and doing business as such under the laws of this state.

Laws 1973, c. 127, § 10, emerg. eff. May 9, 1973.

§363111.  Disposition of fees  Personnel.

All filing fees and examination costs collected under this act shall be credited to the General Fund of the State of Oklahoma.  The Commissioner is authorized to employ such personnel as may be necessary to carry out the provisions of this act and to fix their compensation within the amounts made available by appropriation and by the fund established by this section.

Laws 1973, c. 127, § 11, emerg. eff. May 9, 1973.

§363112.  Penalties.

Any person violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

Laws 1973, c. 127, § 12, emerg. eff. May 9, 1973.

§36-3201.  Short title.

Sections 22 through 24 of this act shall be known and may be cited as the "Oklahoma Child Health Insurance Reform Act".

Added by Laws 1994, c. 294, § 22, eff. Sept. 1, 1994.

§36-3202.  Definitions.

As used in the Oklahoma Child Health Insurance Reform Act:

1.  "Child health supervision services" means the periodic review of a child's physical and emotional status by a physician or other primary health care provider or pursuant to a physician's supervision;

2.  "Review" shall include but not be limited to a history, complete physical examination, developmental assessment, anticipatory guidance, appropriate immunizations and laboratory tests in keeping with prevailing medical standards;

3.  "Health care insurer" means any entity that provides health insurance in this state.  For the purposes of the Oklahoma Child Health Insurance Reform Act, insurer includes but is not limited to a licensed insurance company, not-for-profit hospital service or medical indemnity corporation, a fraternal benefit society, a health maintenance organization, a prepaid health plan, a multiple employer welfare arrangement or any other entity providing a plan of health insurance or health benefits subject to state regulation; and

4.  "Health benefit plan" means any group hospital or medical policy or certificate, contract of insurance provided by a not-for-profit hospital service or medical indemnity plan, prepaid health plan, or health maintenance organization subscriber contract.  Health benefit plan does not include accident-only, credit, dental, vision, Medicare supplement, long-term care, specified disease, hospital indemnity, or disability income insurance, coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, any plan, or automobile medical payment insurance.

Added by Laws 1994, c. 294, § 23, eff. Sept. 1, 1994.

§36-3203.  Coverage for child health supervision services.

A.  All health benefit plans which provide coverage for a family member of the insured or subscriber shall offer coverage for child health supervision services.  Such services shall include coverage from the moment of birth through the age of eighteen years.  Each such plan or contract shall, at a minimum, provide benefits for child health supervision services at approximately the following age intervals:  birth, two months, four months, six months, nine months, twelve months, eighteen months, two years, three years, four years, five years, six years, eight years, ten years, twelve years, fourteen years, sixteen years and eighteen years.  A health benefit plan may provide that child health supervision services which are rendered during a periodic review shall only be covered to the extent that services are provided by or under the supervision of a single physician or other primary health care provider during the course of one visit.  Benefits for such services shall be subject to the same durational limits, dollar limits, deductibles and coinsurance factors as other covered services in such health insurance policies.  All Oklahoma health benefit plans delivered, issued for delivery, modified or renewed on or after January 1, 1995, shall be subject to the provisions of this section.

B.  Nothing in the Oklahoma Child Health Insurance Reform Act shall prohibit the health care insurer from including any or all coverage for child health supervision services as standard coverage in their policies or contracts.

Added by Laws 1994, c. 294, § 24, eff. Sept. 1, 1994.

§363601.  Scope of article.

This article shall not apply to:

1.  Reinsurance.

2.  Policies or contracts not issued for delivery in Oklahoma nor delivered in Oklahoma, except upon subjects of insurance other than life and disability insurance located or to be performed in Oklahoma, and, except as provided in subsection E of Section 3610 of this article.

3.  Ocean marine and foreign trade insurances.

4.  Title insurance, except as to Section 3617 of this article.

Laws 1957, p. 363, § 3601. 0

§363602.  "Policy" defined.

"Policy" means contract of or agreement for effecting insurance, or the certificate thereof, by whatever name called, and includes all clauses, riders, endorsements and papers attached thereto and a part thereof.

Laws 1957, p. 363, § 3602.

§363603.  "Premium" defined.

"Premium" is the consideration for insurance, by whatever name called.

Laws 1957, p. 363, § 3602.

§363604.  Insurable interest with respect to personal insurance.

A.  1.  Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person.  Except as provided in subsection D of this section, no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under the contract are payable to the individual insured or a personal representatives, or to a person having, at the time when the contract was made, an insurable interest in the individual insured.

2.  In the absence of an agreement to the contrary, a policy procured and owned by a corporation, partnership, association, limited liability company, or other legal entity on the life or body of an officer, director, manager, member, or employee, other than a sole proprietor, upon the termination of the insurable interest, the owner of the policy shall, if permitted by the terms of the policy, offer to sell, transfer, or assign the policy to the insured in exchange for the cash surrender value of the policy or, if there is no cash value, in exchange for an amount equal to the total of any premiums paid for the policy, minus any dividends received, plus interest.  This offer shall be made in writing to the insured after termination of the insurable interest.  The offer shall state the time for acceptance which shall not be less than thirty (30) days after receipt of the offer by the insured.  If the insured rejects the offer or fails to accept the offer in the time provided, the owner of the policy may continue to own the policy subject to its terms.

B.  If the beneficiary, assignee, or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disability, or injury of the individual insured, the individual insured or an executor or administrator, as the case may be, may maintain an action to recover such benefits from the person receiving them.

C.  "Insurable interest" with reference to personal insurance includes only interests as follows:

1.  In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection;

2.  In the case of other persons, a lawful and substantial economic interest in having the life, health, or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disability, or injury of the individual insured;

3.  An individual heretofore or hereafter party to a contract or option for the purchase or sale of an interest in a business partnership or firm, or of shares of stock of a closed corporation or of an interest in such shares, has an insurable interest in the life of each individual party to the contract and for the purposes of the contract only, in addition to any insurable interest which may otherwise exist as to the life of the individual; and

4. a. An employer, or a trust which is sponsored by an employer for the benefit of its employees, shall have an insurable interest in each of the lives of the employees, directors, or retired employees of the employer.  Notwithstanding paragraph 2 of subsection C of this section or Section 4101 of this title, and amendments thereto, the employer or trust may insure the life of any employee, director, or retired employee for the benefit of the employer or trust on an individual or group basis only with the written consent of the insured.

b. The consent requirement of Section 3607 of this title shall be accomplished as follows:

(1) the employer shall notify the employee, director, or retired employee by a written notice that the employer or trust would like to obtain life insurance coverage with respect to the person's life, and

(2) if the employee, director, or retired employee fails to provide written consent to the employer or trust, the employer or trust shall not purchase or obtain such insurance.

c. It shall be unlawful for the employer or trust to retaliate against any person for refusing to consent to the issuance of insurance on the person.

d. The insurable interest of the employer or trust in nonmanagement and retired employees shall be limited to an amount agreed to by the employee or, in the absence of an agreement, an amount of aggregate projected death benefits commensurate with the aggregate projected liabilities to the employee under all employee welfare benefit plans, as defined in Section 1002(1) of Title 29 of the United States Code.  Calculations of life insurance benefits and welfare benefit liabilities shall be made in accordance with generally accepted actuarial principles.  Matching of life insurance benefits and welfare benefit liabilities may be done on cash flow, present value, or other appropriate basis.

e. For purposes of this section:

(1) "employer" means any individual, sole proprietorship, partnership, limited liability company, corporation, or other legal entity that is legally doing business in this state; the term shall also include all entities or persons which are controlled by or affiliated with any of the foregoing.  The determination of whether any entity or person is controlled by or affiliated with another shall be made by applying the principles set forth in subsection (b) or (c) of Section 414 of Title 26 of the United States Code, as in effect on January 1, 1993, except that all references therein to eighty percent (80%) shall be changed to fifty-one percent (51%), and

(2) "employee" means any common law employee of an employer.

f. This section shall not be interpreted to limit other insurable interests which may exist by statute or at common law.

g. Determination of the existence and extent of the insurable interest under any life insurance policy shall be made at the time the contract of insurance becomes effective, provided however, the insurable interest need not exist at the time the loss occurs.

D.  Life insurance contracts may be entered into in which the person paying the consideration for the insurance has no insurable interest in the life of the individual insured, where charitable, benevolent, educational or religious institutions, or their agencies, are designated as the beneficiaries thereof.  In no event shall an individual be named as a beneficiary.  In making these contracts, the person paying the premium shall make and sign the application therefor as owner and shall designate a charitable, benevolent, educational, or religious institution, or an agency thereof, as the beneficiary or beneficiaries of the contract.  The application or any subsequent change of beneficiary designation shall be signed by the individual whose life is to be insured.  These contracts shall be valid and binding among the parties, notwithstanding the absence otherwise of an insurable interest in the life of the individual insured.

E.  Life insurance contracts may be entered into in which the members of an alumni association of an institution of higher education accredited by the Oklahoma State Regents for Higher Education are insured under a group insurance policy and either the institution is the designated beneficiary thereof or the association is the designated beneficiary with the stipulation that the association will use the proceeds of the policies for direct grants to the institution or for scholarships for students of such institutions.  In no event shall an individual be named as a beneficiary to such a policy.  In making such contracts, the person paying the premium shall make and sign the application therefor as owner and shall designate an institution or alumni association as the beneficiary or beneficiaries of such contract.  The application or any subsequent change of beneficiary designation shall be signed also by the individual whose life is to be insured.  These contracts shall be valid and binding among the parties thereto, notwithstanding the absence of an insurable interest in the life of the individual insured.

Added by Laws 1957, p. 363, § 3604.  Amended by Laws 1989, c. 320, § 3, eff. Nov. 1, 1989; Laws 1991, c. 223, § 1, emerg. eff. May 23, 1991; Laws 1994, c. 214, § 2, eff. July 1, 1994; Laws 1999, c. 424, § 1, eff. Nov. 1, 1999.

§363605.  Insurable interest with respect to property insurance.

A.  No insurance contract on property or of any interest therein or arising therefrom shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured.

B.  "Insurable interest" as used in this section means any actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.

C.  The measure of an insurable interest in property is the extent to which the insured might be damnified by loss, injury, or impairment thereof.

Laws 1957, p. 363, § 3605.

§363606.  Capacity to contract for insurance; Minors.

A.  Any person of competent legal capacity may contract for insurance.

B.  A minor not less than fifteen (15) years of age as at nearest birthday may, notwithstanding such minority, contract for life or accident and health insurance on his own life or body or the life or body of any person in whom he has an insurable interest, for his own benefit or for the benefit of his father or mother, spouse, child, brother, sister or grandparents.  Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to or under any contract of life or accident and health insurance on his own life or body or with respect to or under any contract such minor effected on the life or body of any person in whom he has an insurable interest, as though of full legal age, and may surrender his interest therein and give a valid discharge for any benefit accruing or money payable thereunder.  The minor shall not, by reason of his minority, be entitled to rescind, avoid or repudiate the contract, nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder, except that such minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such insurance contract.

C.  A minor not less than sixteen (16) years of age may, notwithstanding such minority, contract for insurance on other subjects of insurance in which he has an insurable interest.  A minor shall be bound by any settlement made in connection with any insurance contract so issued.  The minor shall not, by reason of his minority, be entitled to rescind, avoid or repudiate the contract, nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder, except that such minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such insurance contract.

Laws 1957, p. 364, § 3606.

§363607.  Application required.

No life or accident and health insurance contract upon an individual, except a contract of group life insurance or of group or blanket accident and health insurance, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies therefor or consents thereto, except in the following cases:

1.  A spouse may effectuate such insurance upon the other spouse.

2.  Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of or pertaining to such minor.

3.  Any person having an insurable interest in the life of a person who is legally incompetent to consent to such insurance may effectuate such insurance upon such person.

Laws 1957, p. 364, § 3607.

§363608.  Application as evidence.

A.  No application for the issuance of any life insurance policy or contract shall be admissible in evidence in any action relative to such policy or contract, unless a true copy of the application was attached to or otherwise made a part of the policy when issued. This provision shall not apply to industrial life insurance policies.

B.  If any policy of life insurance delivered in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within thirty (30) days after receipt of such request at its home office or at any of its branch offices, deliver or mail to the person making such request a copy of such application.  If such copy is not so delivered or mailed after having been so requested, the insurer shall be precluded from introducing the application in evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal. In the case of such a request from a beneficiary or assignee, the time within which the insurer is required to furnish a copy of such application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's or assignee's vested interest in the policy or contract.

C.  As to kinds of insurance other than life insurance, no application for insurance signed by or on behalf of the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for, if the insurer has failed, at expiration of thirty (30) days after receipt by the insurer of written demand therefor by or on behalf of the insured, to furnish to the insured a copy of such application reproduced by any legible means.

Laws 1957, p. 364, § 3608.

§363609.  Representations in applications  Recovery under policy  Mortgage guaranty policies.

A.  All statements and descriptions in any application for an insurance policy or in negotiations therefor, by or in behalf of the insured, shall be deemed to be representations and not warranties. Misrepresentations, omissions, concealment of facts, and incorrect statements shall not prevent a recovery under the policy unless:

1.  Fraudulent; or

2.  Material either to the acceptance of the risk, or to the hazard assumed by the insurer; or

3.  The insurer in good faith would either not have issued the policy, or would not have issued a policy in as large an amount, or would not have provided coverage with respect to the hazard resulting in the loss, if the true facts had been made known to the insurer as required either by the application for the policy or otherwise.

B.  Subsection A of this section shall not be applicable to mortgage guaranty insurance, as hereinafter defined. Misrepresentations, omissions, concealment of facts and incorrect statements shall not prevent a recovery under a policy of mortgage guaranty insurance unless material and fraudulent.  As used herein, the term "mortgage guaranty insurance" means a form of casualty or surety insurance insuring lenders against financial loss by reason of nonpayment of principal, interest and other sums agreed to be paid under the terms of any note, bond or other evidence of indebtedness secured by a mortgage, deed of trust or other instrument constituting a lien or charge on real estate which contains a residential building or a building designed to be occupied for industrial or commercial purposes.

Laws 1957, p. 365, § 3609.

§363610.  Approval of forms.

A.  No insurance policy form or application form, where written application is required and is to be made a part of the policy, rider or endorsement form other than surety bond forms and such other insurance policy forms as are hereinafter specifically otherwise provided for shall be issued, delivered, or used unless filed with and approved by the Insurance Commissioner.  This section shall not apply to policies, riders or endorsements of unique character designed for and used with relation to insurance upon a particular subject or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or accident and health policies, and are used at the request of the individual policyholder, contract holder, or certificate holder.

B.  Every such filing shall be made not less than sixty (60) days in advance of any such delivery.  At the expiration of such sixty (60) days the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the Insurance Commissioner.  Approval of any such form by the Commissioner shall constitute a waiver of any unexpired portion of such waiting period.  The Insurance Commissioner may extend by not more than an additional thirty (30) days the period within which he may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial sixtyday period.  At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved.  The Insurance Commissioner may at any time, after notice and for cause shown, withdraw any such approval.

C.  Any order of the Insurance Commissioner disapproving any such form or withdrawing a previous approval shall state the grounds therefor.

D.  The Insurance Commissioner may, by order, exempt from the requirements of this section for so long as he deems proper any insurance document or form or type thereof as specified in such order, to which, in his discretion this section may not practicably be applied, or the filing and approval of which are, in his opinion, not desirable or necessary for the protection of the public.

E.  This section shall apply also to any such form used by domestic insurers for delivery in a jurisdiction outside Oklahoma, if the insurance supervisory official of such jurisdiction informs the Insurance Commissioner that such form is not subject to approval or disapproval by such official, and upon the Commissioner's order requiring the form to be submitted to him for the purpose.

Amended by Laws 1987, c. 210, § 35, eff. July 1, 1987.

§363611.  Grounds for disapproval of forms - Prevention of delivery of certain policies - Exemptions.

A. The Insurance Commissioner shall disapprove any form of policy, application, rider or endorsement or withdraw any previous approval thereof only:

1.  If it is in any respect in violation of or does not comply with this code, including Section 4509 of this title or any other applicable statute in the State of Oklahoma;

2.  If it contains or incorporates by reference any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risks purported to be assumed in the general coverage of the contract; and

3.  If it has any title, heading, or other indication of its provisions which is misleading.

B.  1.  No individual or family accident and health insurance policy, shall be delivered, or issued for delivery, in this state unless:

a. accompanied by an appropriate outline of coverages in plain and simple language, in no less than 10point type, and provided further, at the top of the front page of the outline of coverage, in no less than 14point type, shall state the policy described herein is a limited policy or a substandard policy or other appropriate information, as prescribed by the Insurance Commissioner, and

b. an appropriate outline of coverage is completed and delivered to the applicant at the time application is made, and an acknowledgment of receipt or certificate of delivery of such outline is provided to the insurer with the application.

In the case of a direct response, such as a written application to the insurance company from an applicant, the outline of coverage shall accompany the policy when issued.

2.  Such outline of coverage shall contain:

a. a statement identifying the applicable category of coverage afforded by the policy as based on the minimum basic standards set forth in the rules and regulations issued to effect compliance with paragraph 3 of this section and Title 36 of the Oklahoma Statutes,

b. a brief description of the principal benefits and coverage provided in the policy,

c. a summary statement of the principal exclusions and limitations or reductions contained in the policy, including, but not limited to, preexisting conditions, probationary periods, elimination periods, and any age limitations or reductions,

d. a summary statement of the renewal provision, including any reservation of the insurer of a right to change premiums, and

e. a statement that the outline contains a summary only of the details of the policy as issued or of the policy as applied for and that the issued policy should be referred to for the actual contractual governing provisions.

3.  The department shall adopt rules and regulations which establish minimum standards for the general content of forms of individual and family health policies, which shall be inclusive of terms of renewability, initial and subsequent conditions of eligibility, termination of insurance, probationary periods, exclusions, limitations, and reductions.  The minimum standards expressed in such rules and regulations shall be in addition to, and in accordance with, individual accident and sickness policy provisions as provided in this title.

4.  The department shall adopt rules and regulations which establish minimum standards of benefits and identification for each of the following categories of coverage in individual and family forms, other than conversion policies, of accident and health insurance:

a. basic hospital expense insurance,

b. basic medical expense insurance,

c. basic surgical expense insurance,

d. hospital confinement indemnity insurance,

e. major medical expense insurance,

f. disability income protection insurance,

g. accidentonly insurance, and

h. limited benefit insurance.

Nothing in this section shall preclude the issuance of any policy which combines two or more of the categories of coverage enumerated in subparagraphs a through e, or any policy which does not meet the prescribed minimum standards for categories of coverage in subparagraphs a through g when such policy is, in the opinion of the department, either experimental in nature or is demonstrated to be a type of coverage that will fulfill a reasonable need of the person or persons to be insured.  Any policy so approved will be identified as to category only as prescribed by the department.

5.  The department may, within such time as provided by law for the disapproval of an individual or family form of accident or health insurance, group accident and health insurance, or life and annuity insurance, disapprove any such form if it finds that it does not comply with applicable law in this state or it finds that such form is unjust, unfair, or inequitable to the policyholder, any person insured thereunder, or any beneficiary.  In acting upon any such submission, the Commissioner shall, under this section, consider whether the benefits afforded under the submitted policy or benefit form would fulfill a reasonable need of a policyholder.

Laws 1957, p. 366, § 3611; Laws 1979, c. 183, § 1, eff. Jan. 1, 1982; Laws 1987, c. 210, § 36, eff. July 1, 1987; Laws 1993, c. 248, § 3, eff. Sept. 1, 1993.

§363611.1.  Medicare supplement policies - Definitions - Regulations - Issuance - Return and refund - Examination of insurers.

A.  As used in this section:

1.  "Commissioner" means the Commissioner of Insurance;

2.  "Medicare supplement policy" means a group or individual policy of accident and health insurance, or a subscriber contract of a nonprofit hospital service and medical indemnity corporation or a health maintenance organization which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare.  Such term does not include:

a. a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees, or combination thereof, or for members or former members, or combination thereof, of the labor organizations, or

b. a policy or contract of any professional, trade or occupational association for its members or former or retired members, or combination thereof, if such association:

(1) is composed of individuals all of whom are actively engaged in the same profession, trade or occupation,

(2) has been maintained in good faith for purposes other than obtaining insurance, and

(3) has been in existence for at least two (2) years prior to the date of its initial offering of such policy or plan to its members, or

c. individual policies or contracts issued pursuant to a conversion privilege under a policy or contract of group or individual insurance; and

3.  "Direct response Medicare supplement policy" means a policy of insurance which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare issued as a result of solicitation of individual insureds by mail or by mass media advertising.

B.  The Commissioner shall issue reasonable regulations to establish minimum standards for benefit claims payment, marketing practices, compensation arrangements, and reporting practices for Medicare supplement policies.  The Commissioner shall issue reasonable regulations to provide for an open enrollment period for those persons who qualify as disabled pursuant to federal Medicare guidelines.

C.  A Medicare supplement policy may not deny a claim for losses incurred more than six (6) months from the effective date of coverage for a preexisting condition.  The policy may not define a preexisting condition more restrictively than "a condition for which medical advice was given or treatment was recommended by or received from a physician within six (6) months before the effective date of coverage".

D.  A Medicare supplement policy shall be expected to return to the policyholder benefits which are reasonable in relation to the premium charged.  The Commissioner shall issue regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums for the period of coverage for which rates are computed and in accordance with accepted actuarial principles and practices.

E.  1.  No Medicare supplement policy or certificate issued pursuant to a group Medicare supplement policy shall be delivered or issued for delivery in this state unless an outline of coverage is provided to the applicant at the time application is made.

2.  The Commissioner shall prescribe by regulation the contents and a standard form of an informational brochure for persons eligible for Medicare which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare.  The Commissioner may require by regulation that the informational brochure be provided with the outline of coverage to any prospective insureds eligible for   Medicare.  With respect to direct response policies, the Commissioner may require that the prescribed brochure and outline of coverage be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

3.  The Commissioner may require notice provisions, designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all accident and health insurance policies sold to persons eligible for Medicare by reason of age, other than:

a. Medicare supplement policies,

b. disability income policies,

c. basic, catastrophic, or major medical expense policies,

d. single premium, nonrenewable policies, or

e. other policies defined by regulation of the Commissioner.

4.  The Commissioner may adopt from time to time, such reasonable regulations as are necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including but not limited to:

a. requiring refunds or credits if the policies or certificates do not meet loss ratio requirements,

b. establishing a uniform methodology for calculating and reporting loss ratios,

c. assuring public access to policies, premiums and loss ratio information of issuers of Medicare supplement insurance, and

d. establishing a policy for holding public hearings prior to approval of premium increases.

F.  Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate, or attached thereto, stating that the applicant shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.  A direct response policy issued to persons eligible for Medicare shall have a notice prominently printed on the first page, or attached thereto, stating that the applicant shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination, the applicant is not satisfied for any reason.

G.  The Insurance Commissioner shall have the authority to employ actuaries, statisticians, accountants, auditors, investigators, or any other technicians as the Insurance Commissioner may deem necessary or beneficial to examine any Medicare supplement filings made by insurers or rating organizations and to examine such records of the insurers or rating organizations as may be deemed appropriate in conjunction with the Medicare supplement filing in order to determine that the rates or other filings are consistent with the terms, conditions, requirements and purposes of the Insurance Code, and to verify, validate and investigate the information upon which the insurer or rating organization relies to support such filing.

1.  The Commissioner shall maintain a list of technicians who are proficient in the line of Medicare supplement insurance.  If the Commissioner determines that it is necessary to utilize the services of such a technician, the Commissioner shall employ the next available technician in rotation on the list.

2.  All reasonable expenses incurred in such filing review shall be paid by the insurer or rating organization making the filing.

Added by Laws 1981, c. 161, § 1, eff. Jan. 1, 1982.  Amended by Laws 1989, c. 181, § 8, eff. Nov. 1, 1989; Laws 1991, c. 204, § 13, eff. Sept. 1, 1991; Laws 1992, c. 65, § 4, eff. Sept. 1, 1992; Laws 1993, c. 59, § 1, emerg. eff. April 12, 1993; Laws 1994, c. 129, § 7, eff. Sept. 1, 1994.

§363612.  Standard provisions.

A.  Insurance contracts shall contain such standard provisions as are required by the applicable provisions of this Code pertaining to contracts of particular kinds of insurance.  The Insurance Commissioner may waive the required use of a particular standard provision in a particular insurance policy form if:

1.  The Commissioner finds such provision unnecessary for the protection of the insured and inconsistent with the purpose of the policy; and

2.  The policy is otherwise approved.

B.  No policy shall contain any provision inconsistent with or contradictory to any standard provision used or required to be used, but the Insurance Commissioner may approve any substitute provision which is not less favorable in any particular to the insured or beneficiary than the standard provisions or optional standard provisions otherwise required.

C.  In lieu of the standard provisions required by the provisions of this Code for contracts for particular kinds of insurance, substantially similar standard provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the Insurance Commissioner.

D.  This section does not apply with respect to the Oklahoma standard fire insurance policy.

Added by Laws 1957, p. 366, § 3612.  Amended by Laws 1997, c. 418, § 94, eff. Nov. 1, 1997.

§363613.  Contents of policies in general.

A.  The written instrument in which a contract of insurance is set forth is the policy.

B.  Every policy shall specify:

1.  The names of the parties to the contract.

2.  The insurer's name and complete address.

3.  The subject of the insurance.

4.  The risks insured against.

5.  The time when the insurance thereunder takes effect and the period during which the insurance is to continue.

6.  The premium.

7.  The conditions pertaining to the insurance.

C.  If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

D.  This section shall not apply to surety contracts, or to group insurance policies.

Laws 1957, p. 366, § 3613.

§36-3613.1.  Policies and claims - Fraud warning.

Every insurance policy or application and every insurance claim form shall contain a statement that clearly indicates in substance the following:  "WARNING:  Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony."  The absence of such a statement shall not constitute a defense in any prosecution.

Added by Laws 1993, c. 349, § 31, eff. Sept. 1, 1993.  Amended by Laws 2001, c. 363, § 17, eff. July 1, 2001.

§36-3613.2.  Restrictions on recording of birth or ultrasound prohibited.

A.  No insurer which writes physicians' or hospitals' professional liability insurance shall, in a policy of insurance or in a rider, endorsement, or other amendment of or addition to a policy of insurance or by any means, attempt to restrict, control, or otherwise interfere with any agreement between a patient and a hospital or between a patient and a physician regarding recording of a birth or ultrasound on video tape or disc, or otherwise.

B.  The Insurance Commissioner shall revoke or refuse to approve or renew an insurer's certificate of authority for violation of any provision of this subsection.

Added by Laws 1997, c. 156, § 4, eff. Nov. 1, 1997.

§363614.  Contents of policies; additional contents.

A policy may contain additional provisions not inconsistent with this Code and which are:

1.  Required to be inserted by the laws of the insurer's domicile;

2.  Necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

3.  Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein.

Laws 1957, p. 367, § 3614.

§36-3614.1.  Genetic nondiscrimination in insurance.

A.  This section shall be known and may be cited as the "Genetic Nondiscrimination in Insurance Act".

B.  For purposes of the Genetic Nondiscrimination In Insurance Act:

1.  "Accident and health insurance" means accident and health insurance as such term is defined in Section 703 of Title 36 of the Oklahoma Statutes, but shall not include disability income or long-term care insurance;

2.  "DNA" means deoxyribonucleic acid;

3.  "Genetic information" means information derived from the results of a genetic test.  Genetic information shall not include family history, the results of a routine physical examination or test, the results of a chemical, blood or urine analysis, the results of a test to determine drug use, the results of a test for the presence of the human immunodeficiency virus, or the results of any other test commonly accepted in clinical practice at the time it is ordered by the insurer;

4.  "Genetic test" means a laboratory test of the DNA, RNA, or chromosomes of an individual for the purpose of identifying the presence or absence of inherited alterations in the DNA, RNA, or chromosomes that cause a predisposition for a clinically recognized disease or disorder.  "Genetic test" shall not include:

a. a routine physical examination or a routine test performed as a part of a physical examination,

b. a chemical, blood, or urine analysis,

c. a test to determine drug use,

d. a test for the presence of the human immunodeficiency virus, or

e. any other test commonly accepted in clinical practice at the time it is ordered by the insurer;

5.  "Insurer" means any individual, corporation, association, partnership, insurance support organization, fraternal benefit society, insurance agent, third-party administration, self-insurer, or any other legal entity engaged in the business of insurance which is licensed to do business in or incorporated or domesticated or domiciled in or under the statutes of this state, or actually engaged in business in this state, regardless of where the contract of insurance is written or plan is administered or where the corporation is incorporated, that issues accident and health policies or plans or that administers any other type of health insurance policy containing medical provisions including, but not limited to, any nonprofit hospital service and indemnity and medical service and indemnity corporation, health maintenance organizations, preferred provider organizations, prepaid health plans and the State and Education Employees Group Health Insurance Plan.  Insurer shall not include insurers issuing life, disability income, or long-term care insurance;

6.  "Policy" or "policy form" means any policy, contract, plan or agreement of accident and health insurance, or subscriber certificates of medical care corporations, health care corporations, hospital service associations, or health care maintenance organizations, delivered or issued for delivery in this state by any insurer; any certificate, contract or policy issued by a fraternal benefit society; any certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state; and any evidence of coverage issued by a health maintenance organization.  Policy or policy form shall not include life, disability income, and long-term care insurance policies; and

7.  "RNA" means ribonucleic acid.

C.  No insurer shall, for the purpose of determining eligibility of any individual for any insurance coverage, establishing premiums, limiting coverage, renewing coverage, terminating coverage or any other underwriting decision in connection with the offer, sale or renewal or continuation of a policy, except to the extent and in the same fashion as an insurer limits coverage, or increases premiums for loss caused or contributed to by other medical conditions presenting an increased degree of risk:

1.  Require or request, directly or indirectly, any individual or a member of the individual's family to obtain a genetic test; and

2.  Condition the provision of the policy upon a requirement that an individual take a genetic test.

D.  Nothing in this section shall limit an insurer's right to decline an application or enrollment request for a policy, charge a higher rate or premium for such a policy, or place a limitation on coverage under such a policy, on the basis of manifestations of any condition, disease or disorder.

E.  1.  Any violation of subsections C and D of this section by an insurer shall be deemed an unfair practice pursuant to Section 1201 et seq. of Title 36 of the Oklahoma Statutes.

2.  In addition, any individual who is damaged by an insurer's violation of this section may recover in a court of competent jurisdiction equitable relief, which may include a retroactive order, directing the insurer to provide insurance coverage to the damaged individual under the same terms and conditions as would have applied had the violation not occurred.

F.  Notwithstanding any language in this section to the contrary, this section shall not apply to an insurer or to an individual or third-party dealing with an insurer in the ordinary course of underwriting, conducting, or administering the business of life, disability income, or long-term care insurance.

Added by Laws 1998, c. 334, § 1, eff. July 1, 1998.

§36-3614.2.  Genetic nondiscrimination in employment.

A.  This section shall be known and may be cited as the "Genetic Nondiscrimination in Employment Act".

B.  For purposes of the Genetic Nondiscrimination in Employment Act:

1.  "DNA" means deoxyribonucleic acid;

2.  "Employer" means employer as such term is defined in Section 3(d) of the Fair Labor Standards Act of 1938, 29 U.S.C., Section 203(d);

3.  "Genetic information" means information derived from the results of a genetic test.  Genetic information shall not include family history, the results of a routine physical examination or test, the results of a chemical, blood or urine analysis, the results of a test to determine drug use, the results of a test for the presence of the human immunodeficiency virus, or the results of any other test commonly accepted in clinical practice at the time it is ordered by the insurer;

4.  "Genetic test" means a laboratory test of the DNA, RNA, or chromosomes of an individual for the purpose of identifying the presence or absence of inherited alterations in the DNA, RNA, or chromosomes that cause a predisposition for a clinically recognized disease or disorder.  "Genetic test" shall not include:

a. a routine physical examination or a routine test performed as a part of a physical examination,

b. a chemical, blood, or urine analysis,

c. a test to determine drug use,

d. a test for the presence of the human immunodeficiency virus, or

e. any other test commonly accepted in clinical practice at the time it is ordered by the insurer; and

5.  "RNA" means ribonucleic acid.

C.  For purposes of distinguishing between or discriminating against or restricting any right or benefit otherwise due or available to an employee or prospective employee, other than in connection with the determination of insurance coverage or benefits, no employer shall:

1.  Seek to obtain, or use a genetic test or genetic information of the employee or the prospective employee; or

2.  Require a genetic test of or require genetic information from the employee or prospective employee.

D.  Any employer violating the provisions of this section, upon conviction thereof, shall be guilty of a misdemeanor and may be punished by a fine of not more than Twenty-five Thousand Dollars ($25,000.00) or by imprisonment in the county jail for not more than one (1) year, or by both fine and imprisonment.

E.  Notwithstanding any language in this section to the contrary, this section shall not apply to an insurer or to an individual or third-party dealing with an insurer in the ordinary course of underwriting, conducting, or administering the business of life, disability income, or long-term care insurance, including, but not limited to, actions taken by an insurer or to an individual or third-party dealing with an insurer in connection with life, disability income, or long-term care insurance made available by an employer to its employees.

Added by Laws 1998, c. 334, § 2, eff. July 1, 1998.

§36-3614.3.  Disclosure of genetic information.

A.  No person who maintains genetic information shall be compelled to disclose such information pursuant to a request for compulsory disclosure in any judicial, legislative, or administrative proceeding, unless:

1.  The request for compulsory disclosure is in accordance with court-ordered paternity testing in a civil action to determine paternity;

2.  The individual whose genetic information is requested is a party to the proceeding and the genetic information is at issue;

3.  The individual whose genetic information was requested was insured under an insurance policy and the policy as well as the genetic information is at issue; or

4.  The genetic information is for use in a law enforcement proceeding or investigation or in instances where an insurer anticipates or is reporting fraud or criminal activity.

B.  Notwithstanding any language in this section to the contrary, this section shall not apply to an insurer or to an individual or third-party dealing with an insurer in the ordinary course of underwriting, conducting, or administering the business of life, disability income, or long-term care insurance or in connection with any judicial, legislative or administrative proceeding relating to life, disability income or long-term care insurance.  Nothing in this section is intended to govern an insurer or to govern an individual or third-party dealing with an insurer in connection with the obtaining, maintaining, use, disclosure, or redisclosure of genetic information or the results of a genetic test in connection with life, disability income or long-term care insurance or in connection with any judicial, legislative, or administrative proceeding relating to life, disability income or long-term care insurance.

Added by Laws 1998, c. 334, § 3, eff. July 1, 1998.

§36-3614.4.  Disclosure of genetic research studies.

A.  This section shall be known and may be cited as the "Genetic Research Studies Nondisclosure Act".

B.  For purposes of the Genetic Research Studies Nondisclosure Act, "genetic research study or studies" shall mean those genetic research studies approved by an institutional review board as defined in 21 CFR, Section 50 or conducted subject to the requirements of the federal common rule at 21 CFR, Section 50 and Section 56, and 45 CFR, Section 46.

C.  All research records of individual subjects in genetic research studies shall be confidential, meaning the records shall not be subject to subpoena or discovery in civil suits, except in cases where the information in the records is the basis of the suit.  The records shall not be disclosed to employers or health insurers without the informed consent of the subject.

D.  Notwithstanding any language in this section to the contrary, this section shall not apply to an insurer or to an individual or third party dealing with an insurer in the ordinary course of underwriting, conducting or administering the business of life, disability income or long-term care insurance or in connection with any judicial, legislative or administrative proceeding relating to life, disability income or long-term care insurance.  Nothing in this section is intended to govern an insurer or to govern an individual or third party dealing with an insurer in connection with the obtaining, maintaining, use, disclosure or redisclosure of genetic information or the results of a genetic test, including but not limited to records of individual subjects in genetic research in connection with life, disability income or long-term care insurance or in connection with any judicial, legislative or administrative proceeding relating to life, disability income or long-term care insurance.

E.  All stored tissues, including blood, that arise from surgery, other diagnostic or therapeutic steps, or autopsy may be disclosed for genetic or other research studies if informed consent has been obtained.  Informed consent may be included in a section of the consent for treatment, admission to a hospital or clinic, or permission for an autopsy and no other consent shall be required.

F.  It shall be permissible to publish or otherwise use the results of genetic research studies for research or educational purposes if no individual subject is identified.  If specific informed consent from the individual has been obtained, the individual may be identified.

Added by Laws 1999, c. 82, § 1, eff. Nov. 1, 1999.

§363615.  Charter or bylaw provisions; incorporation into policy.

No policy shall contain any provisions purporting to make any portion of the charter, bylaws or other constituent document of the insurer a part of the contract unless such portion is set forth in full in the policy, provided, however, this section shall not apply to the subscriber's agreement or power of attorney of a reciprocal insurer. Any policy provision in violation of this section shall be invalid.

Laws 1957, p. 367, § 3615.

§363616.  Labeling particular policies.

In every policy wherein the subject of the insurance is a motor vehicle, if the risks insured against do not include bodily injury and property damage liability, the policy and any certificate or memorandum thereof shall have imprinted or stamped on the face and cover or filing back thereof, in a prominent place, the words "THIS POLICY DOES NOT PROVIDE BODILY INJURY AND PROPERTY DAMAGE LIABILITY COVERAGES."  The words shall be printed or stamped in red ink with not less than fourteenpoint hollow type letters.

Laws 1957, p. 367, § 3616.

§36-3616.1.  Coverage of trustor under property or motor vehicle liability policy.

A.  Unless specifically excluded in a separate written endorsement between the named insured and the insurer, every property or motor vehicle liability policy issued in the state in which the named insured is a trust created under the laws of this state and the property or motor vehicle is owned by or is an asset of the trust, the trustor of the trust shall also be considered a named insured under the policy and shall be afforded coverage under the policy.

B.  Coverage of the trustor of a named insured trust as provided for in subsection A of this section, shall be continuous and shall not be limited unless specifically provided for in the policy.

Added by Laws 1997, c. 69, § 1, emerg. eff. April 9, 1997.

§363617.  Policy restrictions voided.

No policy delivered or issued for delivery in Oklahoma and covering a subject of insurance resident, located, or to be performed in Oklahoma, shall contain any condition, stipulation or agreement (1) requiring such policy to be construed according to the laws of any other state or country, except as necessary to meet the requirements of the motor vehicle financial responsibility laws or compulsory disability benefit laws of such other state or country, or (2) preventing the bringing of an action against any such insurer for more than six (6) months after the cause of action accrues, or (3) limiting the time within which an action may be brought to a period of less than two (2) years from the time the cause of action accrues in connection with all insurances other than property and marine and transportation insurances; in property and marine and transportation policies such time shall not be limited to less than one (1) year from the date of occurrence of the event resulting in the loss.  Any such condition, stipulation or agreement shall be void, but such voidance shall not affect the validity of the other provisions of the policy.

Laws 1957, p. 367, § 3617.

§363618.  Execution of policies.

A.  Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorneyinfact, employee, or representative duly authorized by the insurer.

B.  A facsimile signature of any such executing individual may be used in lieu of an original signature.

C.  No insurance contract heretofore or hereafter issued and which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy, if the policy is countersigned with the original signature or initial of an individual then so authorized.

Laws 1957, p. 367, § 3618.

§363619.  Underwriters' and combination policies.

A.  Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names.  Any one insurer may issue policies in the name of an underwriter's department and such policy shall plainly show the true name of the insurer.

B.  Two or more insurers may, with the approval of the Insurance Commissioner, issue a combination policy which shall contain provisions substantially as follows:

1.  That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy, and

2.  That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

C.  Two or more insurers may, with the approval of the Insurance Commissioner, issue a combination policy wherein the subject of insurance is insured against specific risks or perils. In such policy the liability for specific risks or perils assumed by each insurer shall be clearly set out, and each insurer shall be liable only for the risks or perils specifically assumed.

D.  This section shall not apply to cosurety obligations.

Laws 1957, p. 368, § 3619.

§363620.  Validity of noncomplying forms.

Any insurance policy, rider, or endorsement hereafter issued and otherwise valid which contains any condition or provision not in compliance with the requirements of this Code, shall not be thereby rendered invalid but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this Code.

Laws 1957, p. 368, § 3620.

§363621.  Construction of policies.

Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy and as amplified, extended, or modified by any rider, endorsement, or application attached to and made a part of the policy.

§363622.  Binders.

A.  Binders or other contracts for temporary insurance may be made orally or in writing, and shall be deemed to include all the usual terms of the policy as to which the binder was given together with such applicable endorsements as are designated in the binder, except as superseded by the clear and express terms of the binder.

B.  No binder shall be valid beyond the issuance of the policy with respect to which it was given, or beyond ninety (90) days from its effective date, whichever period is the shorter.

C.  If the policy has not been issued a binder may be extended or renewed beyond such ninety (90) days with the written approval of the Insurance Commissioner, or in accordance with such rules and regulations relative thereto as the Commissioner may promulgate.

D.  This section shall not apply to life or accident and health insurances.

Laws 1957, p. 368, § 3622.

§36-3623.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§363623.1.  Fees - Definitions.

A.  Nothing in this Code shall be construed to prevent an insurer from charging and collecting in this state separate initial membership fees, policy fees and any other fees as defined in subsection C of this section in addition to premiums for insurance, and such fees shall not be considered premium within the definition of this Code, but shall be subject to premium tax as provided in this Code.  An insurer shall fully disclose all fees to its customers.

B.  A minimum premium charge is considered premium within the definition of this Code, and shall be subject to premium tax as provided in this Code.

C.  1.  Fees are defined as a flat amount added to the basic premium rate to reflect the cost of establishing the required records, sending premium notices and other related expenses and include, but are not limited to, the following:  Installment fees, service charges, financing fees, membership fees, return check fees, policy fees, motor vehicle record fees, inspection fees, late fees, electronic transfer fees, credit score fees and expense load fees.

2.  The fee passed on to the consumer must be the actual expense incurred by the insurance company, insurance agency or insurance producer.

D.  Minimum premium charge is the smallest acceptable premium for which an insurance company will write a policy.  This minimum charge is necessary to cover fixed expenses, other than those expenses defined as fees above, in placing the policy on the books.  A minimum premium charge includes, but is not limited to, minimum earned premium and minimum retained premium.

E.  An insurance consultant, insurance producer, limited lines producer, managing general agent or surplus lines insurance broker cannot charge a duplicate fee or minimum premium charge.

Added by Laws 1957, p. 369, § 3623.1, operative July 1, 1957.  Amended by Laws 2002, c. 307, § 27, eff. Nov. 1, 2002.

§36-3623.2.  Death of insured - Refund of premiums.

A.  Premiums paid for coverage of life, accident and health insurance shall be refunded from the date of death of the insured to the premium due date.

1.  The refund of premium shall be on a daily pro-rata basis.

2.  Premium refunds shall be provided within ninety (90) days from the date of valid proof of loss has been received.

B.  As it pertains to this section, life, accident and health insurance coverage shall include any policy, contract, plan or agreement of life, accident and health insurance, or subscriber certificates of life or medical care corporations, health care corporations, hospital service associations, or health care maintenance organizations, delivered or issued for delivery in this state by any insurer; any certificate, contract or policy issued by a fraternal benefit society; any policy or certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state; and any evidence of coverage issued by a health maintenance organization.  Life, accident and health insurance coverage shall include long-term care, dental, vision and disability insurance policies and certificates.

Added by Laws 2002, c. 307, § 28, eff. Nov. 1, 2002.

§363624.  Assignment of policies.

Except as provided in subsection D of Section 6055 of this title, a policy may be assignable or not assignable, as provided by its terms.  Subject to its terms relating to assignability, any life or accident and health policy, whether heretofore or hereafter issued, under the terms of which the beneficiary may be changed upon the sole request of the insured, may be assigned either by pledge or transfer of title, by an assignment executed by the insured alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer.  Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.

Added by Laws 1957, p. 369, § 3624, operative July 1, 1957.  Amended by Laws 1992, c. 370, § 1, eff. Sept. 1, 1992; Laws 1999, c. 331, § 10, eff. Nov. 1, 1999; Laws 2002, c. 307, § 29, eff. Nov. 1, 2002.

§363624.1.  Group life insurance policies  Right to assign incidents of ownership.

A person whose life is insured under a group insurance policy may, subject and pursuant to the terms of the policy, or pursuant to an arrangement between the insured, the group policyholder and the insurer, assign all or any part of his incidents of ownership, rights, title and interests, both present and future, under such policy including specifically, but not by way of limitation, the right to designate a beneficiary or beneficiaries thereunder and the right to have an individual policy issued to him in case of termination of employment or of said group insurance policy.  Such an assignment by the insured, made either before or after the effective date of this section, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such incidents of ownership, rights, title and interests so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue prior to receipt of notice of the assignment.  This section acknowledges, declares and codifies the existing right of assignment of interests under group insurance policies.

Laws 1973, c. 19, § 1, emerg. eff. April 4, 1973.

§363624.2.  Definitions.

As used in this act:

1.  "Insurer" means any insurance company that administers accident and health policies or plans or that administers any other type insurance policy containing medical provisions, and any nonprofit hospital service and indemnity and medical service and indemnity corporation, licensed to do business in or incorporated or domesticated or domiciled in or under the statutes of this state, or actually engaged in business in this state, regardless of where the contract of insurance is written or plan is administered or where the corporation is incorporated.

2.  "Medical Assistance" means medical services or payments from a program administered by the Department of Human Services which provides medical services or payments for medical services to individuals based on a finding of financial need.

Laws 1981, c. 172, § 1.

§363624.3.  Direct payments to Department for reimbursement of medical assistance  Notice of claim  Discharge of obligation.

A.  Notwithstanding the provisions of Section 3624 of this title, whenever an insurer who has not discharged its obligation to make payments to an individual for medical services, and if that individual has received medical assistance from the Department of Human Services, then the insurer, upon notice that medical assistance has been furnished, shall make its payments directly to the Department of Human Services, but not to exceed the amount of medical assistance paid by the Department of Human Services or medical service rendered by the Department.

B.  Provided further, and notwithstanding the provisions of Section 3626 of this title, any insurer who, after having been put on notice of payment of a medical claim or claims or the rendering of medical services by the Department of Human Services, and in disregard of said notice, subsequently makes payments on the same claim or claims to persons or entities other than the Department of Human Services shall not be discharged from payment to the Department of Human Services in the sum and amount claimed by the Department.  Payment to the Department by the insurer under the provisions of this section shall discharge the insurer's obligation with respect to all further payment on the claim or claims for the amount paid.

C.  Provided, further, that the notice requirements of this act are satisfied (1) when the insurer receives a copy of the claims paid or medical services rendered by the Department of Human Services together with a request for reimbursement by certified or registered mail, or (2) when the insurer receives a claim from a beneficiary containing information to the effect that the beneficiary has applied for or has received medical assistance from the Department of Human Services in connection with the same claim as set forth in Section 3 of this act.

The insurer who receives such claim shall notify the Department of Human Services of its obligation on such claim and shall pay the obligation to the provider of service or if the Department of Human Services has provided medical assistance thereon, pay the Department of Human Services.

Laws 1981, c. 172, § 2.

§363624.4.  Notice to insurer of assistance received  Violations.

A.  Any person who has an application pending or who has received medical assistance from the Department of Human Services and files a claim with any insurer for benefits shall at that time advise the insurer of the receipt of or pending application for medical assistance from the Department of Human Services in connection with the same medical expenses.  It shall be the duty of the Department of Human Services to notify the applicant for medical assistance of the requirements of this section.

B.  Any person who fails to comply with the provisions of subsection A of this section shall be guilty of a misdemeanor.

Laws 1981, c. 172, § 3.

§363624.5.  Limiting payments by insurer based upon eligibility for medical assistance prohibited.

Any clause of an insurance contract, plan or agreement administered by an insurer that limits or excludes payments if the individual is eligible for medical assistance is void.

Laws 1981, c. 172, § 4.

§363624.6.  Conflicting provisions.

Any and all policies of insurance, or any plan or agreement administered by an insurer, issued, entered into, amended or renewed after the effective date of this act containing any provisions contrary to or in conflict with this act are void as to those provisions only; all remaining provisions in the contract not in conflict with these sections that are severable shall remain in full force and effect.

Laws 1981, c. 172, § 5.

§36-3624A.  Repealed by Laws 1992, c. 370, § 3, eff. Sept. 1, 1992.

§36-3624B.  Repealed by Laws 1992, c. 370, § 3, eff. Sept. 1, 1992.

§363625.  Annulment of liability policies.

No insurance contract insuring against loss or damage through legal liability for the bodily injury or death by accident of any individual, or for damage to the property of any person, shall be retroactively annulled by any agreement between the insurer and the insured after the occurrence of any such injury, death, or damage for which the insured may be liable, and any such attempted annulment shall be void.

Laws 1957, p. 369, § 3625.

§363626.  Payment discharges insurer.

Whenever the proceeds of or payments under a life or accident and health insurance policy or annuity contract heretofore or hereafter issued become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance with the terms of the policy or contract or in accordance with any written assignment thereof, the person then designated in the policy or contract or by such assignment as being entitled thereto shall be entitled to receive such proceeds or payments and to give full acquittance therefor, and such payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract.

Laws 1957, p. 369, § 3626.

§363627.  Minor may give acquittance.

Any minor domiciled in this state who has attained the age of sixteen (16) years shall be deemed competent to receive and to give full acquittance and discharge for a payment or payments in aggregate amount not exceeding Two Thousand Dollars ($2,000.00) in any one (1) year made by a life insurer as benefits payable to such minor in compliance with the provisions of an insurance policy, annuity contract or settlement agreement.  No such minor shall be deemed competent to alienate the right to or to anticipate such payments.

This section shall not be deemed to restrict the rights of minors set forth in subsection B of Section 3606 of this article.

Laws 1957, p. 369, § 3627.

§363628.  Simultaneous deaths.

Where the individual insured or the annuitant and the beneficiary designated in a life insurance policy or policy insuring against accidental death or in an annuity contract have died and there is not sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy or contract shall be distributed as if the insured or annuitant had survived the beneficiary, unless otherwise specifically provided in the policy or contract.

Laws 1957, p. 369, § 3628. x

§363629.  Forms of proof of loss; offer of settlement or rejection of claim.

A.  An insurer shall furnish, upon written request of any insured claiming to have a loss under an insurance contract issued by such insurer, forms of proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

B.  It shall be the duty of the insurer, receiving a proof of loss, to submit a written offer of settlement or rejection of the claim to the insured within ninety (90) days of receipt of that proof of loss.  Upon a judgment rendered to either party, costs and attorney fees shall be allowable to the prevailing party.  For purposes of this section, the prevailing party is the insurer in those cases where judgment does not exceed written offer of settlement.  In all other judgments the insured shall be the prevailing party.  If the insured is the prevailing party, the court in rendering judgment shall add interest on the verdict at the rate of fifteen percent (15%) per year from the date the loss was payable pursuant to the provisions of the contract to the date of the verdict.  This provision shall not apply to uninsured motorist coverage.

Amended by Laws 1985, c. 79, § 1, eff. Nov. 1, 1985.

§363630.  Claims administration not waiver.

Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder:

1.  Acknowledgment of the receipt of notice of loss or claim under the policy.

2.  Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted.

3.  Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim.

Laws 1957, p. 370, § 3630.

§36-3631.  Repealed by Laws 1992, c. 261, § 5, eff. Sept. 1, 1992.

§36-3631.1.  Certain money and benefits exempt from legal process or seizure - Exceptions.

A.  All money or benefits of any kind, including policy proceeds and cash values, to be paid or rendered to the insured or any beneficiary under any policy of insurance issued by a life, health or accident insurance company, under any policy issued by a mutual benefit association, or under any plan or program of annuities and benefits, shall:

1.  Inure exclusively to the benefit of the person for whose use and benefit the money or benefits are designated in the policy, plan or program;

2.  Be fully exempt from execution, attachment, garnishment or other process;

3.  Be fully exempt from being seized, taken or appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of the insured or of any beneficiary, either before or after said money or benefits is or are paid or rendered; and

4.  Be fully exempt from all demands in any bankruptcy proceeding of the insured or beneficiary.

B.  The exemptions provided by subsection A of this section shall apply without regard to whether:

1.  The power to change the beneficiary is reserved to the insured; or

2.  The insured or the insured's estate is a contingent beneficiary.

C.  The exemptions provided by subsection A of this section do not apply to:

1.  Premium payments made in fraud of creditors subject to the applicable statute of limitations for the recovery of the premium payments;

2.  Fines imposed for violation of state or federal statutes; or

3.  A debt of the insured or beneficiary secured by a pledge of the policy or its proceeds.

D.  This section shall not prevent the proper assignment of any money or benefits to be paid or rendered under an insurance policy, or any rights under the policy, by the insured or owner in accordance with the terms of the policy.  A policy shall also be deemed to be payable to a person other than the insured if and to the extent that a facility-of-payment clause or similar clause in the policy permits the insurer to discharge its obligation after the death of the individual insured by paying the death benefits to a person as permitted by such clause.

E.  Wherever any policy of insurance or plan or program of annuities and benefits mentioned in subsection A of this section shall contain a provision against assignment or commutation by any beneficiary thereunder of the money or benefits to be paid or rendered thereunder, or any rights therein, any assignment or commutation or any attempted assignment or commutation by such beneficiary of such money or benefits or rights in violation of such provision shall be wholly void.

F.  This section shall apply to money or benefits to be paid or rendered to an insured or a beneficiary under any policy, plan or program provided for in subsection A of this section without regard to whether the policy was issued or the plan or program was established before, on, or after September 1, 1992.

Added by Laws 1992, c. 261, § 1, eff. Sept. 1, 1992.

§363632.  Exemption of proceeds, group life.

A.  A policy of group life insurance or the proceeds thereof payable to the individual insured or to the beneficiary thereunder, shall not be liable, either before or after payment, to be applied by any legal or equitable process to pay any liability of any person having a right under the policy.  The proceeds thereof, when not made payable to a named beneficiary or to a third person pursuant to a facilityofpayment clause, shall not constitute a part of the estate of the individual insured for the payment of his debts.

B.  This section shall not apply to group life insurance issued pursuant to Article 41 (Group life insurance and group annuity contracts) to a creditor covering his debtors, to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.

Laws 1957, p. 370, § 3632.

§363633.  Policies issued in violation of Code; penalty.

Any insurer or corporation, or any officer or agent thereof, issuing or delivering to any person in this state any policy in willful violation of any provision of this Code shall be guilty of a misdemeanor.

Laws 1957, p. 370, § 3633.

§363634.  Chiropody, podiatry, psychology and clinical social work  Accident and health benefits.

Medical or surgical services or procedures constituting the practice of podiatric medicine, as defined by Section 142 of Title 59 of the Oklahoma Statutes, psychological services or procedures constituting the practice of psychology, as defined by Section 1352 of Title 59 of the Oklahoma Statutes, and licensed and certified clinical social work services provided by persons meeting the qualifications required under subsection B of Section 1261.1 of Title 59 of the Oklahoma Statutes and covered by the terms of any individual, group, blanket or franchise policy, agreement or service contract providing accident or health benefits coverage in Oklahoma issued by any insurer, whether a stock or mutual insurance company, a medical service corporation or association, or any other type of issuer whatever, and covering an Oklahoma risk may be performed by any practitioner licensed to do so under Sections 136 through 160.2, Sections 1351 through 1376 or subsection B of Section 1261.1 of Title 59 of the Oklahoma Statutes, who is selected by the insured provided that where covered benefits are offered through a contracting preferred provider organization, the podiatrist, psychologist, or clinical social worker is a contracting provider.  Except in the case of a contracting preferred provider organization, any provision, exclusion or limitation in such a policy denying an insured the free choice of such licensed podiatric physician, psychologist or certified clinical social worker shall, to the extent of the denial, be void, but such voidance shall not affect the validity of the other provisions of the policy.

Added by Laws 1963, c. 146, § 1, emerg. eff. June 5, 1963.  Amended by Laws 1965, c. 133, § 1, emerg. eff. May 24, 1965; Laws 1974, c. 115, § 1, emerg. eff. May 1, 1974; Laws 1975, c. 79, § 1, emerg. eff. April 22, 1975; Laws 1982, c. 61, § 2, operative Oct. 1, 1982; Laws 1993, c. 26, § 1, eff. Sept. 1, 1993.

§36-3634.1.  Prescription drug coverage - Enforcement.

A.  This act shall apply to medical benefit contracts, health care centers, insurance companies and health maintenance organizations which provide coverage for prescription drugs.

B.  The Insurance Commissioner shall implement and enforce the provisions of this act pursuant to the Oklahoma Insurance Code, Section 101 et seq. of this title.

Added by Laws 1994, c. 141, § 1, eff. Sept. 1, 1994.

§36-3634.2.  Prescription drug coverage - Definitions.

As used in this act:

1.  "Co-payment" means a type of cost sharing whereby insured or covered persons pay a specified predetermined amount per unit of service with their insurer paying the remainder of the charge.  The co-payment is incurred at the time the service is rendered.  The co-payment may be a fixed or variable amount;

2.  "Contract provider" means a pharmacy or pharmacist granted the right to provide prescription drugs and pharmacy services according to the terms of the insurer;

3.  "Insurer" means any individual, plan, policy or contract that provides health care coverage benefits for pharmacy services including, but not limited to, prescription drugs;

4.  "Pharmacist" means any person licensed by the Oklahoma State Board of Pharmacy to practice pharmacy; and

5.  "Pharmacy" means a pharmacy licensed by the Oklahoma State Board of Pharmacy.

Added by Laws 1994, c. 141, § 2, eff. Sept. 1, 1994.

§36-3634.3.  Prescription drug coverage - Pharmacy contracts - Open pharmacy networks.

A.  A health insurance plan or policy or health maintenance organization providing prescription drugs as a covered benefit shall provide a pharmacy or group of pharmacies with the right to bid on a periodic basis, but not less than every three (3) years, on any pharmacy contract to provide pharmacy services, including, but not limited to, prescription drugs.

B.  Nothing in this act shall be interpreted to preclude a health insurance plan or policy or health maintenance organization from establishing an open pharmacy network for the provision of pharmacy services, including, but not limited to, prescription drugs.

C.  The provisions of this section shall not apply to a health insurance plan or policy or health maintenance organization that maintains an open pharmacy network.

Added by Laws 1994, c. 141, § 3, eff. Sept. 1, 1994.

§36-3634.4.  Prescription drug or device coverage - Uniform prescription drug information on card or technology.

A.  1.  It is the intent of the Legislature to:

a. lessen waiting times of patients,

b. decrease administrative burdens for pharmacies, and

c. improve care to patients,

by minimizing confusion, eliminating unnecessary paperwork and streamlining dispensing of prescription products paid for by third-party payors.

2.  This section shall be broadly applied and interpreted to effectuate this purpose.

B.  1.  Each health benefit plan that provides coverage for prescription drugs or devices, or administers such a plan including, but not limited to, third-party administrators for self-insured plans, to the extent permitted by the Employee Retirement Income Security Act of 1974 (ERISA), and state-administered plans, or the plan's agents or contractors that issue a card or other technology for prescription claims submission and adjudication, shall issue to its insureds covered by such plan a card or other technology containing uniform prescription drug information.  Nothing in this section shall require any health benefit plan, or the plan's agents or contractors to issue a separate card of other technology for prescription coverage, provided that the card issued can accommodate the information required by this section.

2.  The uniform prescription drug information contained on the insured's card or other technology shall include the following fields:

a. card issuer name or logo on the front of the card,

b. complete information for electronic claims routing including:

(1) issuer identification number (IIN/BIN) labeled as IIN or BIN,

(2) the Processor Control Number (PCN), labeled as PCN, if required for proper routing of electronic claim transactions for prescription benefits, and

(3) the group number, labeled as GRP, if required for proper routing of electronic claim transactions for prescription benefits,

c. card issuer identification,

d. card holder identification, which shall be displayed on the front of the card,

e. card holder name, which shall be displayed on the front of the card,

f. claims processor name and, if not filed electronically, address, and

g. a help desk phone number that pharmacy providers may call for pharmacy benefit claims assistance.

C.  1.  The new uniform prescription drug information contained on the insured's card or other technology, as required by subsection B of this section, shall be issued by a health benefit plan or the plan's administrators, agents or contractors upon enrollment, and reissued within a reasonable time upon any change in the coverage of the insured person that impacts data contained on the card.

2.  Newly issued cards or technology shall be updated with the latest coverage information.

D.  As used in this section, "health benefit plan" means an accident and health insurance policy or certificate, a nonprofit hospital or medical service corporation contract, a health maintenance organization subscriber contract, a plan provided by a multiple employer welfare arrangement, or a plan provided by another benefit arrangement, to the extent permitted by ERISA of 1974, as amended, or by any waiver of or other exception to that act provided under federal law or regulation.  The term "health benefit plan" shall not include the following types of insurance:

1.  Accident;

2.  Credit;

3.  Disability income;

4.  Long-term or nursing home care;

5.  Specified disease;

6.  Dental or vision;

7.  Coverage issued as a supplement to liability insurance;

8.  Medical payments under automobile or homeowners;

9.  Insurance under which benefits are payable with or without regard to fault and this is statutorily required to be contained in any liability policy or equivalent self-insurance;

10.  Health benefit plans that participate or contract with the Oklahoma Health Care Authority as the state Medicaid agency; and

11.  Hospital income or indemnity.

E.  The provisions of this section shall apply to health benefit plans that are delivered, issued for delivery, or renewed on and after January 1, 2004.

F.  1.  Enforcement of the provisions of this section shall be the responsibility of the Insurance Commissioner.

2.  The Insurance Commissioner shall promulgate rules necessary to effectuate the provisions of this section.

3.  The Insurance Commissioner shall take action or impose appropriate penalties to bring noncomplying entities into full compliance with the provisions of this section.

Added by Laws 2002, c. 409, § 2, eff. Nov. 1, 2003.

§36-3634.11.  Coverage of vision care or medical diagnosis and treatment services - Referral to optometrists - Equal compensation.

A.  Any health benefit plan which offers services for vision care or medical diagnosis and treatment for the eye shall allow optometrists to be providers of those services.

B.  With respect to optometric services, any health benefit plan which uses a gatekeeper or equivalent for referrals for services for vision care or for medical diagnosis and treatment of the eye shall require such covered services be provided on a referral basis within the medical group or network at the request of an enrollee who has a condition requiring vision care or medical diagnosis and treatment of the eye if:

1.  A referral is necessitated in the judgment of the primary care physician; and

2.  Treatment for the condition falls within the licensed scope of practice of an optometrist.

C.  Each health benefit plan shall have a defined set of standards and procedures for selecting providers, including specialists, to serve enrollees.  The standards and procedures shall be drafted in such a manner that they are applicable to all categories of providers and shall be utilized by the health benefit plan in a manner that is without bias for or discrimination against a particular category or categories of providers.

D.  No health benefit plan shall require a provider to have hospital privileges if hospital privileges are not usual and customary for the services the provider provides.

E.  Health benefit plans shall provide that optometrists be equally compensated for covered services and procedures provided to an insured on the basis of charges prevailing in the same geographical area or in similar-sized communities for similar services and procedures as provided in the Health Care Freedom of Choice Act, if the services are within the scope of practice of optometry.

F.  Nothing in this section shall be construed to:

1.  Prohibit a health benefit plan which offers services for vision care or medical diagnosis and treatment for the eye from determining the adequacy of the size of its network;

2.  Prohibit an optometrist from agreeing to a fee schedule;

3.  Limit, expand, or otherwise affect the scope of practice of optometry; or

4.  Alter, repeal, modify or affect the laws of this state except where such laws are in conflict or are inconsistent with the express provisions of this section.

G.  Existing health benefit plans shall comply with the requirements of this section upon issuance or renewal on or after the effective date of this act.

H.  As used in this section, "health benefit plan" means individual or group hospital or medical insurance coverage, a not-for-profit hospital or medical service or indemnity plan, a prepaid health plan, a health maintenance organization plan, a preferred provider organization plan, the State and Education Employees Group Health Insurance Plan, any program funded under Title XIX of the Social Security Act or such other publicly funded program, and coverage provided by a Multiple Employer Welfare Arrangement (MEWA) or employee self-insured plan except as exempt under federal ERISA provisions.

Added by Laws 2000, c. 54, § 1, eff. Nov. 1, 2000.

§363635.  "Motor vehicle" defined.

The term "motor vehicle" as used in this act means and includes a selfpropelled land motor vehicle designed for use principally upon public roads or streets but does not mean or include crawler or farmtype tractors, farm implements and, if not subject to motor vehicle registration, any equipment which is designed for use principally off public roads and streets.

Laws 1968, c. 106, § 1, eff. July 1, 1968.

§363635.1.  Time of expiration of certain policies.

All policies insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance or use of a motor vehicle, as defined in Section 3635 of this title, shall expire at  12:01 a.m. Standard Time on the expiration date stated in the policy. This section shall apply to all such policies on the first policy renewal date after December 31, 1982.

Amended by Laws 1982, c. 57, § 1, eff. Jan. 1, 1983.

§36-3636.  Uninsured motorist coverage.

A.  No policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance or use of a motor vehicle shall be issued, delivered, renewed, or extended in this state with respect to a motor vehicle registered or principally garaged in this state unless the policy includes the coverage described in subsection B of this section.

B.  The policy referred to in subsection A of this section shall provide coverage therein or supplemental thereto for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles because of bodily injury, sickness or disease, including death resulting therefrom.  Coverage shall be not less than the amounts or limits prescribed for bodily injury or death for a policy meeting the requirements of Section 7-204 of Title 47 of the Oklahoma Statutes, as the same may be hereafter amended; provided, however, that increased limits of liability shall be offered and purchased if desired, not to exceed the limits provided in the policy of bodily injury liability of the insured.  The uninsured motorist coverage shall be upon a form approved by the Insurance Commissioner as otherwise provided in the Insurance Code and may provide that the parties to the contract shall, upon demand of either, submit their differences to arbitration; provided, that if agreement by arbitration is not reached within three (3) months from date of demand, the insured may sue the tort-feasor.

C.  For the purposes of this coverage the term "uninsured motor vehicle" shall include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency.  For the purposes of this coverage the term "uninsured motor vehicle" shall also include an insured motor vehicle, the liability limits of which are less than the amount of the claim of the person or persons making such claim, regardless of the amount of coverage of either of the parties in relation to each other.

D.  An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tort-feasor becomes insolvent within one (1) year after such an accident.  Nothing herein contained shall be construed to prevent any insurer from according insolvency protection under terms and conditions more favorable to its insured than is provided hereunder.

E.  For purposes of this section, there is no coverage for any insured while occupying a motor vehicle owned by, or furnished or available for the regular use of the named insured, a resident spouse of the named insured, or a resident relative of the named insured, if such motor vehicle is not insured by a motor vehicle insurance policy.

F.  In the event of payment to any person under the coverage required by this section and subject to the terms and conditions of such coverage, the insurer making such payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of such person against any person or organization legally responsible for the bodily injury for which such payment is made, including the proceeds recoverable from the assets of the insolvent insurer.  Provided, however, with respect to payments made by reason of the coverage described in subsection C of this section, the insurer making such payment shall not be entitled to any right of recovery against such tort-feasor in excess of the proceeds recovered from the assets of the insolvent insurer of said tort-feasor.  Provided further, that any payment made by the insured tort-feasor shall not reduce or be a credit against the total liability limits as provided in the insured's own uninsured motorist coverage.  Provided further, that if a tentative agreement to settle for liability limits has been reached with an insured tort-feasor, written notice shall be given by certified mail to the uninsured motorist coverage insurer by its insured.  Such written notice shall include:

1.  Written documentation of pecuniary losses incurred, including copies of all medical bills; and

2.  Written authorization or a court order to obtain reports from all employers and medical providers.  Within sixty (60) days of receipt of this written notice, the uninsured motorist coverage insurer may substitute its payment to the insured for the tentative settlement amount.  The uninsured motorist coverage insurer shall then be entitled to the insured's right of recovery to the extent of such payment and any settlement under the uninsured motorist coverage.  If the uninsured motorist coverage insurer fails to pay the insured the amount of the tentative tort settlement within sixty (60) days, the uninsured motorist coverage insurer has no right to the proceeds of any settlement or judgment, as provided herein, for any amount paid under the uninsured motorist coverage.

G.  A named insured or applicant shall have the right to reject uninsured motorist coverage in writing, and except that unless a named insured or applicant requests such coverage in writing, such coverage need not be provided in or supplemental to any renewal, reinstatement, substitute, amended or replacement policy where a named insured or applicant had rejected the coverage in connection with a policy previously issued to him by the same insurer.

H.  Notwithstanding the provisions of this section, the following are the only instances in which a new form affecting uninsured motorist coverage shall be required:

1.  When an insurer is notified of a change in or an additional named insured;

2.  When there is an additional vehicle that is not a replacement vehicle; provided, a new form shall not be required for the addition, substitution or deletion of a vehicle from a commercial automobile liability policy; or

3.  When the amount of bodily injury liability coverage is amended.  Provided, any change in premium alone shall not require the issuance of a new form.

After selection of limits, rejection, or exercise of the option not to purchase uninsured motorist coverage by a named insured or applicant for insurance, the insurer shall not be required to notify any insured in any renewal, reinstatement, substitute, amended or replacement policy as to the availability of such uninsured motorist coverage or such optional limits.  Such selection, rejection, or exercise of the option not to purchase uninsured motorist coverage by a named insured or an applicant shall be valid for all insureds under the policy and shall continue until a named insured requests in writing that the uninsured motorist coverage be added to an existing or future policy of insurance.

I.  Effective for forms required before April 1, 2005, the offer of the coverage required by subsection B of this section shall be in the following form which shall be filed with and approved by the Insurance Commissioner.  The form shall be provided to the proposed insured in writing separately from the application and shall read substantially as follows:

OKLAHOMA UNINSURED MOTORIST COVERAGE LAW

Oklahoma law gives you the right to buy Uninsured Motorist coverage in the same amount as your bodily injury liability coverage.  THE LAW REQUIRES US TO ADVISE YOU OF THIS VALUABLE RIGHT FOR THE PROTECTION OF YOU, MEMBERS OF YOUR FAMILY, AND OTHER PEOPLE WHO MAY BE HURT WHILE RIDING IN YOUR INSURED VEHICLE.  YOU SHOULD SERIOUSLY CONSIDER BUYING THIS COVERAGE IN THE SAME AMOUNT AS YOUR LIABILITY INSURANCE COVERAGE LIMIT.

Uninsured Motorist coverage, unless otherwise provided in your policy, pays for bodily injury damages to you, members of your family who live with you, and other people riding in your car who are injured by:  (1) an uninsured motorist, (2) a hit-and-run motorist, or (3) an insured motorist who does not have enough liability insurance to pay for bodily injury damages to any insured person.  Uninsured Motorist coverage, unless otherwise provided in your policy, protects you and family members who live with you while riding in any vehicle or while a pedestrian.  THE COST OF THIS COVERAGE IS SMALL COMPARED WITH THE BENEFITS!

You may make one of four choices about Uninsured Motorist Coverage:

1.  You may buy Uninsured Motorist coverage equal to your bodily injury liability coverage for $_____ for ____ months.

2.  You may buy Uninsured Motorist coverage in the amount of $10,000.00 for each person injured, not to exceed $20,000.00 for two or more persons injured in one occurrence (the smallest coverage which Oklahoma law allows) for $______ for ____ months.

3.  You may buy Uninsured Motorist coverage in an amount less than your bodily injury liability coverage but more than the minimum levels.

4.  You may reject Uninsured Motorist coverage.

Please indicate below what Uninsured Motorist coverage you want:

____ I want the same amount of Uninsured Motorist coverage as my bodily injury liability coverage.

____ I want minimum Uninsured Motorist coverage ($10,000.00 per person/$20,000.00 per occurrence).

____ I want Uninsured Motorist coverage in the following amount:  $_____________ per person/$_________________ per occurrence.

____ I want to reject Uninsured Motorist coverage.

_________________________

Proposed Insured

THIS FORM IS NOT A PART OF YOUR POLICY AND DOES NOT PROVIDE COVERAGE.

J.  The Insurance Commissioner shall approve a deviation to the form described in subsection I of this section if the form includes substantially the same information.

K.  The following are effective on forms required on or after April 1, 2005.  The offer of the coverage required by subsection B of this section shall be in the following form which shall be filed with and approved by the Insurance Commissioner.  The form shall be provided to the proposed insured in writing separately from the application and shall read substantially as follows:

OKLAHOMA UNINSURED MOTORIST COVERAGE LAW

Oklahoma law gives you the right to buy Uninsured Motorist coverage in the same amount as your bodily injury liability coverage.  THE LAW REQUIRES US TO ADVISE YOU OF THIS VALUABLE RIGHT FOR THE PROTECTION OF YOU, MEMBERS OF YOUR FAMILY, AND OTHER PEOPLE WHO MAY BE HURT WHILE RIDING IN YOUR INSURED VEHICLE.  YOU SHOULD SERIOUSLY CONSIDER BUYING THIS COVERAGE IN THE SAME AMOUNT AS YOUR LIABILITY INSURANCE COVERAGE LIMIT.

Uninsured Motorist coverage, unless otherwise provided in your policy, pays for bodily injury damages to you, members of your family who live with you, and other people riding in your car who are injured by:  (1) an uninsured motorist, (2) a hit-and-run motorist, or (3) an insured motorist who does not have enough liability insurance to pay for bodily injury damages to any insured person.  Uninsured Motorist coverage, unless otherwise provided in your policy, protects you and family members who live with you while riding in any vehicle or while a pedestrian.  THE COST OF THIS COVERAGE IS SMALL COMPARED WITH THE BENEFITS!

You may make one of four choices about Uninsured Motorist Coverage:

1.  You may buy Uninsured Motorist coverage equal to your bodily injury liability coverage for $___________ for ______ months.

2.  You may buy Uninsured Motorist coverage in the amount of $25,000.00 for each person injured, not to exceed $50,000.00 for two or more persons injured in one occurrence (the smallest coverage which Oklahoma allows) for $______ for _______ months.

3.  You may buy Uninsured Motorist coverage in an amount less than your bodily injury liability coverage, but more than the minimum levels.

4.  You may reject Uninsured Motorist coverage.

_____ I want the same amount of Uninsured Motorist coverage as my bodily injury liability coverage.

____ I want minimum Uninsured Motorist coverage $25,000.00 per person/$50,000.00 per occurrence.

____ I want Uninsured Motorist coverage in the following amount:

$______________ per person/$_________________ per occurrence.

____ I want to reject Uninsured Motorist coverage.

_________________________

Proposed Insured

THIS FORM IS NOT A PART OF YOUR POLICY AND DOES NOT PROVIDE COVERAGE.

L.  The Insurance Commissioner shall approve a deviation from the form described in subsection K of this section if the form includes substantially the same information.

M.  A change in the bodily injury liability coverage due to a change in the amount or limits prescribed for bodily injury or death by a policy meeting the requirements of Section 7-204 of Title 47 of the Oklahoma Statutes shall not be considered an amendment of the bodily injury liability coverage under paragraph 3 of subsection H of this section.

N.  On the first renewal on or after April 1, 2005, the insurer shall change the Uninsured Motorist coverage limits to $25,000.00 per person/$50,000.00 per occurrence and charge the corresponding premium for existing policyholders who have selected Uninsured Motorist coverage limits less than $25,000.00 per person/$50,000.00 per occurrence.  At the first renewal on or after April 1, 2005, the insurer shall provide existing policyholders who have selected Uninsured Motorist coverage limits less than $25,000.00 per person/$50,000.00 per occurrence a notice of the change of their Uninsured Motorist coverage limits and that notice shall state how such policyholders may reject Uninsured Motorist coverage limits or select Uninsured Motorist coverage with limits higher than $25,000.00 per person/$50,000.00 per occurrence.  No notice shall be required to existing policyholders who have rejected Uninsured Motorist coverage or have selected Uninsured Motorist coverage limits equal to or greater than $25,000.00 per person/$50,000.00 per occurrence.  For purposes of this subsection an existing policyholder is a policyholder who purchased a policy from the insurer before April 1, 2005, and such policy renews on or after April 1, 2005.

Added by Laws 1968, c. 106, § 2, eff. July 1, 1968.  Amended by Laws 1976, c. 28, § 1, emerg. eff. March 16, 1976; Laws 1979, c. 178, § 1, emerg. eff. May 16, 1979; Laws 1989, c. 98, § 1, eff. Nov. 1, 1989; Laws 1990, c. 297, § 4, eff. Sept. 1, 1990; Laws 1994, c. 294, § 5, eff. Sept. 1, 1994; Laws 2001, c. 209, § 1, eff. Nov. 1, 2001; Laws 2001, c. 363, § 18, eff. July 1, 2001; Laws 2004, c. 519, § 25, eff. Nov. 1, 2004.

§36-3637.  Exceptions.

This act shall not apply to any policy covering motor trucks operated by a motor carrier as defined in 47 O.S. 1961, Section 161, as amended, where the named insured has employees who operate motor trucks or to any other commercial automobile liability policy covering motor trucks where the named insured has employees and such employees are covered by workers' compensation on the effective date of the policy.

Added by Laws 1968, c. 106, § 3, eff. July 1, 1968.  Amended by Laws 2004, c. 267, § 1, eff. Nov. 1, 2004.

§36-3639.  Application of cancellation requirements to certain policies - Definitions - Notice and reasons for cancellation or nonrenewal - Notice of premium increases.

A.  The provisions of this section apply to commercial property insurance policies, commercial casualty insurance policies, and commercial fire insurance policies.

B.  As used in this section:

1.  "Renewal" or "to renew" means the issuance or offer of issuance by an insurer of a policy succeeding a policy previously issued and delivered by the same insurer or an insurer within the same group of insurers, or the issuance of a certificate or notice extending the term of an existing policy for a specified period beyond its expiration date;

2.  "Nonpayment of premium" means the failure or inability of the named insured to discharge any obligation in connection with the payment of premiums on a policy of insurance subject to this section, whether such payments are payable directly to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit;

3.  "Cancellation" means termination of a policy at a date other than its expiration date;

4.  "Expiration date" means the date upon which coverage under a policy ends.  It also means, for a policy written for a term longer than one (1) year or with no fixed expiration date, each annual anniversary date of such policy; and

5.  "Nonrenewal" or "refusal to renew" means termination of a policy at its expiration date.

C.  After coverage has been in effect for more than forty-five (45) business days or after the effective date of the renewal of a commercial property, commercial casualty or commercial fire insurance policy, a notice of cancellation shall not be issued by any licensed insurer or surplus or excess lines insurer unless it is based on at least one of the following reasons with at least ten (10) days notice to the insured:

1.  Nonpayment of premium;

2.  Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims submitted thereunder;

3.  Discovery of willful or reckless acts or omissions on the part of the named insured which increase any hazard insured against;

4.  The occurrence of a change in the risk which substantially increases any hazard insured against after insurance coverage has been issued or renewed;

5.  A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to any insured property or the occupancy thereof which substantially increases any hazard insured against;

6.  A determination by the Commissioner that the continuation of the policy would place the insurer in violation of the insurance laws of this state;

7.  Conviction of the named insured of a crime having as one of its necessary elements an act increasing any hazard insured against; or

8.  Loss of or substantial changes in applicable reinsurance.

D.  An insurer may refuse to renew a policy if the insurer gives to the firstnamed insured at the address shown on the policy written notice that the insurer will not renew the policy.  Such notice shall be given at least forty-five (45) days before the expiration date.  If notice is given by mail, said notice shall be deemed to have been given on the day said notice is mailed.  If the notice is mailed less than forty-five (45) days before expiration, coverage shall remain in effect until forty-five (45) days after notice is mailed.  Earned premium for any period of coverage that extends beyond the expiration date shall be considered pro rata based upon the previous year's rate.  For purposes of this section, the transfer of a policyholder between companies within the same insurance group is not a refusal to renew.  In addition, changing deductibles, changes in premium, changes in the amount of insurance, or reductions in policy limits or coverage are not refusals to renew.

Notice of nonrenewal shall not be required if the insurer or a company within the same insurance group has offered to issue a renewal policy or, if the named insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

If an insurer provides the notice required by this subsection and thereafter the insurer extends the policy for ninety (90) days or less, an additional notice of nonrenewal is not required with respect to the extension.

E.  An insurer shall give to the named insured at the mailing address shown on the policy, written notice of premium increase, change in deductible, reduction in limits or coverage at least fortyfive (45) days prior to the expiration date of the policy.  If the insurer fails to provide such notice, the premium, deductible, limits and coverage provided to the named insured prior to the change shall remain in effect until notice is given or until the effective date of replacement coverage obtained by the named insured, whichever first occurs.  If notice is given by mail, said notice shall be deemed to have been given on the day said notice is mailed.  If the insured elects not to renew, any earned premium for the period of extension of the terminated policy shall be calculated pro rata at the lower of the current or previous year's rate.  If the insured accepts the renewal, the premium increase, if any, and other changes shall be effective the day following the prior policy's expiration or anniversary date.

This subsection shall not apply to:

1.  Changes in a rate or plan filed with or approved by the State Board for Property and Casualty Rates or filed pursuant to the Property and Casualty Competitive Loss Cost Rating Act and applicable to an entire class of business; or

2.  Changes based upon the altered nature of extent of the risk insured; or

3.  Changes in policy forms filed with or approved by the Insurance Commissioner and applicable to an entire class of business.

F.  Proof of mailing of notice of cancellation, or of nonrenewal or of premium or coverage changes, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

Added by Laws 1985, c. 328, § 21, emerg. eff. July 29, 1985.  Amended by Laws 1987, c. 175, § 32, eff. Nov. 1, 1987; Laws 1988, c. 291, § 5, eff. Nov. 1, 1988.  Renumbered from § 4807 of this title by Laws 1988, c. 291, § 6, eff. Nov. 1, 1988.  Amended by Laws 2000, c. 353, § 15, eff. Nov. 1, 2000; Laws 2001, c. 363, § 19, eff. July 1, 2001; Laws 2005, c. 129, § 14, eff. Nov. 1, 2005.

§36-3639.1.  Homeowner's policy - Cancellation, nonrenewal or increase in premium for filing first claim.

No insurer shall cancel, refuse to renew or increase the premium of a homeowner's insurance policy, which has been in effect more than forty-five (45) days, solely because the insured filed a first claim against the policy.  The provisions of this section shall not be construed to prevent the cancellation, nonrenewal or increase in premium of a homeowner's insurance policy for the following reasons:

1.  Nonpayment of premium;

2.  Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims submitted thereunder;

3.  Discovery of willful or reckless acts or omissions on the part of the named insured which increase any hazard insured against;

4.  A change in the risk which substantially increases any hazard insured against after insurance coverage has been issued or renewed;

5.  Violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to any insured property or the occupancy thereof which substantially increases any hazard insured against;

6.  A determination by the Commissioner that the continuation of the policy would place the insurer in violation of the insurance laws of this state; or

7.  Conviction of the named insured of a crime having as one of its necessary elements an act increasing any hazard insured against.

Added by Laws 1990, c. 178, § 1, eff. Sept. 1, 1990.

§36-3639.2.  Policies issued under Market Assistance program - Exemption from §3639.1.

Homeowner insurance policies issued under the voluntary Market Assistance program shall be exempt from this act.

Added by Laws 1990, c. 178, § 2, eff. Sept. 1, 1990.

§36-3639.3.  Homeowner coverage as condition of financing - Amount not to exceed replacement value - Definitions.

A.  No lender, as a condition of financing a residential mortgage or providing other financing arrangements for residential property, including a mobile or manufactured home, may require a borrower to purchase homeowner insurance coverage, mobile or manufactured home insurance coverage, dwelling fire coverage, or other residential property coverage in an amount that exceeds the replacement value of the dwelling and its contents, regardless of the amount of the mortgage or other financing arrangement entered into by the borrower.  As used in this section, "replacement value" shall not include the cleanup costs or the value of outbuildings if the limits of coverage are separate from the dwelling limits coverage.

B.  A lender may not include the fair market value of the land on which a dwelling is located in the replacement value of the dwelling and its contents.

C.  A lender may accept the value of the dwelling determined by the insurer, or use the value placed on the dwelling that is determined by an appraisal of the real property by the lender to determine the replacement value.

D.  As used in this section:

1.  "Lender" means any person, partnership, corporation, association, or other entity, or any agent, loan agent, servicing agent, or any loan or mortgage broker, who lends money and receives or otherwise acquires a mortgage, lien, deed of trust, or any other security interest in or upon any real or personal property as security for such loan; and

2.  "Borrower" means any person, partnership, corporation, association, or other entity, who has or acquires a legal or equitable interest in real or personal property which is or becomes subject to a mortgage, lien, security agreement, deed of trust, or other security instrument.

Added by Laws 2004, c. 87, § 1, eff. Nov. 1, 2004.

§363641.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Life, Accident and Health Insurance Policy Language Simplification Act".

Added by Laws 1986, c. 141, § 1, eff. Jan. 1, 1987.

§363642.  Purpose of act  Intent.

A.  The purpose of the Life, Accident and Health Insurance Policy Language Simplification Act is to establish minimum standards for language used in policies and certificates of life, accident and health insurance, and subscriber certificates of medical care corporations, health care corporations, hospital service associations, and health maintenance organizations, delivered or issued for delivery in this state, to facilitate ease of reading by insureds and subscribers.

B.  The Life, Accident and Health Insurance Policy Language Simplification Act is not intended to increase the risk assumed by insurance companies or other entities or to supercede their obligation to comply with the substance of other applicable insurance laws.  The Life, Accident and Health Insurance Policy Language Simplification Act is not intended to impede flexibility and innovation in the development of policy forms or content, or to lead to the standardization of policy forms or content.

Added by Laws 1986, c. 141, § 2, eff. Jan. 1, 1987.

§363643.  Definitions.

As used in the Life, Accident and Health Insurance Policy Language Simplification Act:

1.  "Policy" or "policy form" means any policy, contract, plan or agreement of life insurance, health and accident insurance, or subscriber certificates of medical care corporations, health care corporations, hospital service associations, or health care maintenance organizations, delivered or issued for delivery in this state by any company subject to the Life, Accident and Health Insurance Policy Language Simplification Act; any certificate, contract or policy issued by a fraternal benefit society; any certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state; and any evidence of coverage issued by a health maintenance organization.

2.  "Company" or "insurer" means any entity authorized to do the business of life insurance, accident and health insurance; a fraternal benefit society; a medical care corporation; a health care corporation; a hospital service association; or a health maintenance organization.

Added by Laws 1986, c. 141, § 3, eff. Jan. 1, 1987.

§363644.  Application of act  Exemptions.

A.  The Life, Accident and Health Insurance Policy Language Simplification Act shall apply to all policies delivered or issued for delivery in this state by any company on or after the date such forms must be approved, except:

1.  any policy which is a security subject to federal jurisdiction;

2.  any group annuity contract which serves as a funding mechanism for pension, profit sharing, or deferred compensation plans;

3.  any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form approved or permitted to be issued prior to January 1, 1990;

4.  the renewal of a policy delivered or issued for delivery prior to January 1, 1990; or

5.  any group policy covering a group of one thousand or more lives at the date of issue, other than a group credit life insurance policy or a group credit health insurance policy; however, this shall not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state.

B.  Any nonEnglish language policy delivered or issued for delivery in this state shall be deemed to be in compliance with the Life, Accident and Health Insurance Policy Language Simplification Act if the insurer certifies that such policy is translated from an English language policy which does comply with said act.

Added by Laws 1986, c. 141, § 4, eff. Jan. 1, 1987.

§363645.  Requirement to be included in life, accident and health insurance policies.

A.  No policy forms, unless exempt from the provisions of the Life, Accident and Health Insurance Policy Language Simplification Act, shall be delivered or issued for delivery in this state on or after January 1, 1992, unless:

1.  The text achieves a minimum score of forty on the Flesch reading ease test, or an equivalent score on any other comparable test which is recognized as a standard test for determining readability and which is approved by the Commissioner pursuant to subsection C of this section;

2.  It is printed, except for specification pages, schedules, and tables, in not less than tenpoint type, onepoint leaded;

3.  The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy, or to any endorsements or riders of the policy;

4.  It contains a table of contents or an index of the principal sections of the policy, if the policy has more than three thousand words printed on three or fewer pages of text, or if the policy has more than three pages regardless of the number of words.

B.  For the purposes of this section, a Flesch reading ease test score shall be measured by the following method:

1.  For policy forms containing ten thousand words or less of text, the entire form shall be analyzed.  For policy forms containing more than ten thousand words, the readability of twohundredword samples per page may be analyzed instead of the entire form.  The samples shall be separated by at least twenty printed lines.

2.  The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences.  The figure obtained shall be multiplied by a factor of one and fifteenthousandths.

3.  The total number of syllables shall be counted and divided by the total number of words.  The figure obtained shall be multiplied by a factor of eightyfour and sixtenths.

4.  The sum of the figures computed pursuant to paragraphs 2 and 3 of this subsection subtracted from two hundred six and eight hundred thirtyfivethousandths equals the Flesch reading ease score for the policy form.

5.  For purposes of paragraphs 2, 3 and 4 of this subsection, the following procedures shall be used:

a. A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one word.

b. A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence.

c. A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary.  Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

6.  As used in this section, "text" includes all printed matter, except the following:

a. The name and address of the insurer, the name, number, or title to the policy, the table of contents or index, captions and subcaptions, specification pages, schedules, or tables;

b. Any policy language that is drafted to conform to the requirements of any federal law, regulation, or agency interpretation; any policy language required by a collectively bargained agreement; any medical terminology; any words that are defined in the policy; and any policy language required by state law or regulation, if the insurer identifies the language or terminology excepted by this paragraph and certifies, in writing, that the language or terminology is drafted to conform with said requirements.

C.  Any other reading test may be approved by the Commissioner for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

D.  Every filing subject to this section shall be accompanied by a certificate signed by an officer of the insurer stating that the filing meets the minimum reading ease score on the test used, or stating that the score is lower than the minimum required but should be approved in accordance with Section 7 of this act.  To confirm the accuracy of any certification, the Commissioner may require the submission of further information to verify the certification in question.

E.  At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.

Added by Laws 1986, c. 141, § 5, eff. Jan. 1, 1987.

§363646.  Effect on existing laws.

Nothing in the Life, Accident and Health Insurance Policy Language Simplification Act shall be construed to negate any law of this state permitting the issuance of any policy form after it has been on file for the time period specified by state law.

Added by Laws 1986, c. 141, § 6, eff. Jan. 1, 1987.

§363647.  Authorizing lower score than Flesch reading ease score  Conditions.

The Commissioner may authorize a lower score than the required Flesch reading ease score if, in his discretion, he finds that a lower score meets any of the following conditions:

1.  The lower score will provide a more accurate reflection of the readability of a policy form;

2.  The lower score is warranted by the nature of a particular policy form or type or class of policy form;

3.  The lower score is caused by certain policy language that is drafted to conform to the requirement of any law, rule, or agency interpretation.

Added by Laws 1986, c. 141, § 7, eff. Jan. 1, 1987.

§363648.  Date for compliance with act.

The provisions of the Life, Accident and Health Insurance Policy Language Simplification Act shall apply to all policy forms subject to said act filed on or after January 1, 1990, and no policy form shall be delivered or issued for delivery in this state on or after January 1, 1992, unless approved by the Commissioner or otherwise permitted to be issued.  Any policy form that has been approved or permitted to be issued prior to January 1, 1992, that meets the standards established need not be refiled for approval, but may continue to be lawfully delivered or issued for delivery in this state upon the filing with the Commissioner of a list of such forms identified by form number and accompanied by a certificate which may list all forms submitted concurrently in the manner provided in subsection D of Section 3645 of this title.

Added by Laws 1986, c. 141, § 8, eff. Jan. 1, 1987. Amended by Laws 1986, c. 251, § 41, eff. Nov. 1, 1986.

§363649.  Violations  Penalties.

Violation of any provision of the Life, Accident and Health Insurance Policy Language Simplification Act may result in censure of the insurer, corporation or organization found to be in violation, suspension or revocation of the certificate or license of said insurer, corporation, or organization, or a fine of not more than One Thousand Dollars ($1,000.00) per incident, or any combination of such penalties.

Added by Laws 1986, c. 141, § 9, eff. Jan. 1, 1987.

§364001.  Scope of article.

Section 4001.  This article applies to contracts of life insurance and annuities, other than reinsurance, group life insurance, group annuities, and industrial life insurance; except that Section 2 of this act (Return of policy within ten days), Section 3 of this act (Interest on proceeds), and Sections 4015 (Excluded or restricted coverage), 4024 (Limitation of liability), 4025 (Incontestability after reinstatement), 4028 (Dual or multiple pay policies prohibited) and 4029 (Nonforfeiture provisions) of this article shall apply to industrial life insurance also.

Laws 1957, p. 371, § 4001; Laws 1978, c. 162, § 1, eff. Oct. 1, 1978.

§364002.  Standard provisions required in life insurance policies.

A.  No policy of life insurance other than industrial, group, and pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in Oklahoma unless it contains in substance all of the provisions required by Sections 4003 to 4014, inclusive, of this article.  This section shall not apply to annuity contracts nor to any provision of a life insurance policy relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

B.  Any of such provisions or portions thereof not applicable to single premium or term policies shall to that extent not be incorporated therein.

Laws 1957, p. 371, § 4002.

§364003.  Grace period.

There shall be a provision that a grace period of thirty (30) days, or, at the option of the insurer, of one month of not less than thirty (30) days, shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force; but if a claim arises under the policy during such period of grace before the overdue premium is paid the amount of such premium may be deducted from the policy proceeds.

Laws 1957, p. 371, § 4003.

§36-4003.1.  Cancellation of policy - Time period.

A.  No policy of individual life insurance or any annuity shall be delivered or issued for delivery in this state unless it shall have printed thereon or attached thereto a notice stating in substance that, during a period of ten (10) days from the date the policy or annuity is delivered to the insured, it may be surrendered to the insurer together with a written request for cancellation of the policy or annuity and, in such event, the policy or annuity shall be void from the beginning and the insurer will refund any premium or moneys paid therefor within thirty (30) days from the date of cancellation.  If the insurer does not return any premiums or moneys paid therefor within thirty (30) days from the date of cancellation, the insurer shall pay interest on the proceeds which shall be the same rate of interest as the average United States Treasury Bill rate of the preceding calendar year, as certified to the Insurance Commissioner by the State Treasurer on the first regular business day in January of each year, plus two (2) percentage points, which shall accrue from the date of cancellation until the premiums or moneys are returned.  In such event, the policy or annuity shall be deemed to have been canceled on the date the policy was placed in the U.S. mails in a properly addressed, postpaid envelope; or, if not so posted, on the date of delivery of such policy or annuity to the insurer.

B.  This section shall not apply to life insurance policies issued in connection with a credit transaction or issued under a contractual policy change or conversion privilege provision contained in the policy.

Added by Laws 1978, c. 162, § 2, eff. Oct. 1, 1978.  Amended by Laws 1984, c. 149, § 13, eff. Nov. 1, 1984; Laws 1994, c. 294, § 6, eff. Sept. 1, 1994.

§364004.  Incontestability.

There shall be a provision that the policy (exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means) shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two (2) years from its date of issue.

Laws 1957, p. 371, § 4004.

§364005.  Application and policy as entire contract; statements in application as representations.

There shall be a provision that the policy, or the policy and the application therefor if a copy of such application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties, and that all statements contained in the application shall, in the absence of fraud, be deemed representations and not warranties.

Laws 1957, p. 371, § 4005.

§364006.  Misstatement of age.

There shall be a provision that if the age of the insured or any other person whose age is considered in determining the premium has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

Laws 1957, p. 371, § 4006.

§364007.  Dividends.

There shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy provided the policy is in force and all premiums to that date are paid.  Except as hereinafter provided, any dividend so apportioned shall at the option of the party entitled to elect such option be either (a) payable in cash or (b) applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party shall not have elected some other option.  If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than thirty (30) days following the date on which such dividend is due and payable.  The annually apportioned dividend shall be deemed to be payable in cash within the meaning of (a) above even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed six (6) years from the date of apportionment and that interest will be added to such dividend at a specified rate.  If a participating policy provides that the benefit under any paidup nonforfeiture provision is to be participating, it may provide that any divisible surplus apportioned while the insurance is in force under such nonforfeiture provision shall be applied in the manner set forth in the policy.

Laws 1957, p. 371, § 4007.

§364008.  Policy loan.

A.  There shall be a provision that after three (3) full years' premiums have been paid, the insurer, at any time while the policy is in force, will loan on the execution of a proper note or loan agreement by the owner of the policy, and on proper assignment of the policy and on the sole security thereof, at a specified rate of interest, not in excess of six percent (6%) per annum, on policies issued prior to January 1, 1976, a sum equal to or, at the option of the owner of the policy, less than the cash value of the policy at the end of the current policy year and of any dividend additions thereto.  A policy issued on or after such date and prior to July 1, 1982, shall contain either, but not both, of the following policy loan interest rate provisions:

1.  A provision that a policy loan shall bear interest at a specified rate, not in excess of eight percent (8%) per annum; or

2.  A provision that all loans under the policy shall bear interest at a variable rate, not in excess of eight percent (8%) per annum, specified from time to time by the insurer.  The effective date of any increase in such variable rate shall not be less than one (1) year after the effective date of the previous rate.

B.  With respect to policies providing for a variable rate, the insurer shall:

1.  When a loan is made and when notification of interest due is furnished, give notice of the variable rate currently effective;

2.  As to any loans outstanding forty (40) days before the effective date of any increase in the variable rate, give notice of any such increase at least thirty (30) days before such effective date; and

3.  As to any loans made during the forty (40) days before the effective date of this increase, give notice of such increase when the loan is made.

Every such notice shall be given as directed by the policy owner and any assignee as shown on the records of the insurer at its home office.

C.  With respect to policies issued on or after July 1, 1982, the following provisions shall apply:

1.  For purposes of this subsection, the "Published Monthly Average" means:

a. Moody's Corporate Bond Yield Average  Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto, or

b. in the event that Moody's Corporate Bond Yield Average  Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the Commissioner;

2.  Policies issued on or after July 1, 1982, shall provide for policy loan interest rates as follows:

a. a provision permitting a maximum interest rate of not more than eight percent (8%) per annum, or

b. a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law;

3.  The rate of interest charged on a policy loan made under subparagraph b of paragraph 2 of this subsection shall not exceed the higher of the following:

a. the Published Monthly Average for the calendar month ending two (2) months before the date on which the rate is determined, or

b. the rate used to compute the cash surrender values under the policy during the applicable period plus one percent (1%) per annum;

4.  If the maximum rate of interest is determined pursuant to subparagraph b of paragraph 2 of this subsection, the policy shall contain a provision setting forth the frequency at which time the rate is to be determined for that policy;

5.  The maximum rate for each policy must be determined at regular intervals at least once every twelve (12) months, but not more frequently than once in any threemonth period.  At the intervals specified in the policy:

a. the rate being charged may be increased whenever such increase as determined under paragraph 3 of this subsection would increase that rate by onehalf of one percent (1/2 of 1%) or more per annum, or

b. the rate being charged must be reduced whenever such reduction as determined under paragraph 3 of this subsection would decrease that rate by onehalf of one percent (1/2 of 1%) or more per annum;

6.  The life insurer shall:

a. notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan,

b. notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan.  Notice need not be given to the policyholder when a further premium loan is added, except as provided in subparagraph c below,

c. send to policyholders with loans reasonable advance notice of any increase in the rate, and

d. include in the notices required above, the substance of the pertinent provisions of paragraphs 2 and 4 of this subsection;

7.  The loan value of the policy shall be determined in accordance with Section 4029 of this title, but no policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which the policy would otherwise have terminated if there had been no change during that policy year;

8.  The substance of the pertinent provisions of paragraphs 2 and 4 of this subsection shall be set forth in the policies to which they apply;

9.  For purposes of this subsection:

a. the rate of interest on policy loans permitted under this subsection includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy,

b. the term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due,

c. the term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer, and

d. the term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans;

10.  No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates; and

11.  The provisions of this act shall not apply to any insurance contract issued before the effective date of this act unless the policyholder agrees in writing to the applicability of such provisions.

D.  The company may deduct from such loan value any existing indebtedness on or secured by the policy not already deducted in determining such cash value including interest due or accrued, and any unpaid balance of the premium for the current policy year, and any interest which may be allowable on the loan to the end of the current policy year; provided, that the policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six (6) months after the application therefor is made.  The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void, but not until at least thirty (30) days' notice shall have been mailed by the insurer to the lastknown address of the insured or policy owner and of any assignee of record at the home office of the insurer.

The policy, at the insurer's option, may provide for an automatic premium loan, subject to an election of the party entitled to elect.  No condition other than as herein provided shall be exacted as a prerequisite to any such loan. This provision shall not be required in term insurance, nor shall it apply to temporary insurance or pure endowment insurance, issued or granted in exchange for lapsed or surrendered policies.

Amended by Laws 1982, c. 139, § 1, eff. July 1, 1982.

§364009.  Nonforfeiture benefits.

There shall be provisions for nonforfeiture benefits and cash surrender values as required by Section 4029 of this article.

Laws 1957, p. 372, § 4009.

§364010.  Table of installments.

There shall be a table showing the amount of installments in which the policy may provide its proceeds may be payable.

Laws 1957, p. 372, § 4010.

§364011.  Reinstatement.

There shall be a provision that unless the policy has been surrendered for its cash surrender value or unless the paidup term insurance, if any, has expired, the policy will be reinstated at any time within three (3) years from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears, with interest at a rate not exceeding six percent (6%) compounded annually, and the payment or reinstatement of any other indebtedness to the insurer upon the policy, with compound interest at the interest rate or rates which apply to policy loans between the due date of the premium first in default and the date of reinstatement.

Amended by Laws 1984, c. 149, § 14, eff. Nov. 1, 1984.

§364012.  Payment of premiums.

There shall be a provision that all premiums after the first shall be payable in advance, either at the home office of the company or to an agent of the company, upon the delivery of a receipt signed by one or more of the officers who shall be designated in the policy.

Laws 1957, p. 372, § 4012.

§364013.  Payment of claims.

There shall be a provision that when a policy shall become a claim by the death of the insured settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy and/or proof of the interest of the claimant.  If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, such period shall not exceed two months from the receipt of such proofs.

Laws 1957, p. 373, § 4013.

§364014.  Policy title.

There shall be a title on the face and on the back of the policy, briefly describing the same.

Laws 1957, p. 373, § 4014.

§364015.  Excluded or restricted coverage.

A clause in any policy of life insurance providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause; nor shall it be construed to preclude adjustment at any time of the amount payable or benefits accruing under the policy for misstatement of age, whether or not such age adjustment provision is excepted in such clause.

Laws 1957, p. 373, § 4015.

§364016.  Standard provisions required in annuity and pure endowment contracts.

A.  No annuity or pure endowment contract, other than reversionary annuities, survivorship annuities or group annuities and except as stated herein, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in Sections 4017 to 4022, inclusive, of this article.  Any of such provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated therein.

B.  This section shall not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies.

Laws 1957, p. 373, § 4016.

§364017.  Grace period; annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that there shall be a period of grace of one (1) month, but not less than thirty (30) days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding six percent (6%) per annum for the number of days of grace elapsing before such payment, during which period of grace the contract shall continue in full force; but in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.

Laws 1957, p. 373, § 4017.

§364018.  Incontestability; annuities.

If any statements, other than those relating to age, sex and identity are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, and subject to Section 4020 of this article, there shall be a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of two (2) years from its date of issue, except for nonpayment of stipulated payments to the insurer; and at the option of the insurer such contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means.

Laws 1957, p. 373, § 4018.

§364019.  Application and contract as entire contract in annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that the contract shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

Laws 1957, p. 374, § 4019.

§364020.  Misstatement of age; annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that if the age of the person or persons upon whose life or lives the contract is made, or any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age; and that if the insurer shall make or has made any overpayment or overpayments on account of any such misstatement, the amount thereof, with interest at the rate to be specified in the contract but not exceeding six percent (6%) per annum, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

Laws 1957, p. 374, § 4020.

§364021.  Dividends on annuities.

If an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

Laws 1957, p. 374, § 4021.

§364022.  Reinstatement of annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract may be reinstated at any time within one (1) year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding six percent (6%) per annum payable annually, and in cases where applicable the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.

Laws 1957, p. 374, § 4022.

§364023.  Standard provisions required in reversionary annuities.

A.  Except as stated herein, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance each of the following provisions:

1.  Any such reversionary annuity contract shall contain the provisions specified in Sections 4017, 4018, 4019, 4021 and 4022 of this article, except that under said Section 4017 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract.

2.  In such reversionary annuity contracts there shall be a provision that the contract may be reinstated at any time within three (3) years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six percent (6%) per annum compounded annually.

B.  This section shall not apply to group annuities or to annuities included in life insurance policies, and any of such provisions not applicable to single premium annuities shall not to that extent be incorporated therein.

Laws 1957, p. 374, § 4023.

§364024.  Limitation of liability.

A.  No policy of life insurance shall be delivered or issued for delivery in this state if it contains a provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death under any one or more of the following circumstances:

1.  Death as a result of a declared war or military action.

2.  Death resulting from violations of the conditions of the policy relating to service, travel, or flight in any species of aircraft, other than as a farepaying passenger in a licensed passenger aircraft, piloted by a licensed passenger pilot on a regular passenger route between definitely established airports.

3.  Death within two (2) years from the date of issue of the policy as a result of suicide, while sane or insane; provided, that in the event of death as a result of suicide within two (2) years from the date of issue of the policy the insurer shall return the amount of all premiums paid.

B.  A policy which contains any exclusion or restriction pursuant to subsection A, paragraphs 1 and 2, of this section, shall also provide that in the event of death under the circumstances to which any such exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the reserve valuation method and upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits (or if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy) with adjustment for indebtedness or dividend credit.

C.  This section shall not apply to group life insurance, accident and health insurance, reinsurance, or annuities, or to any provision in a life insurance policy relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

Laws 1957, p. 374, § 4024.

§364025.  Incontestability after reinstatement.

The reinstatement of any policy of life insurance or annuity contract hereafter delivered or issued for delivery in this state may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

Laws 1957, p. 375, § 4025.

§364026.  Policy settlements.

Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder. Upon maturity of a policy, in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries.  The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.

Laws 1957, p. 375, § 4026.

§364027.  Authorized deductions from insurance proceeds.

In determining the amount due under any life insurance policy heretofore or hereafter issued, deduction may be made of:

1.  Any unpaid premiums or instalments thereof for the current policy year due under the terms of the policy, and of

2.  The amount of principal and accrued interest of any policy loan or other indebtedness against the policy then remaining unpaid.

Laws 1957, p. 375, § 4027.

§364028.  Dual or multiple pay policies prohibited.

No life insurance policy shall be issued or delivered in this state if it provides that, on the death of anyone not specifically named therein, other than a beneficiary, the owner or beneficiary of the policy shall receive the payment or granting of anything of value.

Laws 1957, p. 375, § 4028.

§364029.  Nonforfeiture provisions  Life insurance.

A.  No policy of life insurance, except as set forth in subsection L of this section, shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection K of this section:

1.  That in the event of default in any premium payment, after premiums have been paid for at least three (3) full years, the insurer will grant, upon proper request not later than sixty (60) days after the due date of the premium in default, a paidup nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paidup nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty (60) days after the due date of the premium in default, an actuarially equivalent alternative paidup nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

2.  That upon surrender of the policy within sixty (60) days after the due date of any premium payment in default after premiums have been paid for at least three (3) full years in the case of ordinary insurance, or five (5) full years in the case of industrial insurance, the insurer will pay, in lieu of any paidup nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

3.  That a specified paidup nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty (60) days after the due date of the premium in default.

4.  That if the policy shall have become paid up by completion of all premium payments, or if it is continued under any paidup nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance, or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within thirty (30) days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

5.  In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate and method used in calculating cash surrender values and the paidup nonforfeiture benefits available under the policy.  In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paidup nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paidup nonforfeiture benefit, if any, available under the policy on each policy anniversary, either during the first twenty (20) policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paidup additions credited to the policy and that there is no indebtedness to the insurer on the policy.

6.  An explanation of the manner in which the cash surrender values and the paidup nonforfeiture benefits are altered by the existence of any paidup additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paidup nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

B.  Any of the provisions or portions thereof set forth in paragraphs 1 through 6 of subsection A of this section which are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.  The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six (6) months after demand therefor with surrender of the policy.

C.  Cash surrender value:  The policy must comply with the requirements of one of the following paragraphs:

1.  Any cash surrender value available under the policy in the event of default in the premium payment due on any policy anniversary, whether or not required by subsection A of this section, shall be at least equal to the reserve on the policy at date of default and on any paidup additions thereto, less a sum of not more than two and onehalf percent (2 1/2%) of the amount insured by the policy and of the paidup additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy; the reserve on such policy to be computed in accordance with the mortality table and the rate of interest specified in the policy for the calculation of the cash value and by the net level premium method of valuation unless a modified net premium method of valuation be specified in the policy.  No cash surrender value shall be required in policies of term insurance of twenty (20) years or less.

2.  Any cash surrender value available under the policy in the event of default in the premium payment due on any policy anniversary, whether or not required by subsection A of this section, shall be an amount not less than the excess, if any, of the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paidup additions if there had been no default over the sum of (i) the then present value of the adjusted premiums as defined in subsections F, G and H of this section, corresponding to premiums which would have fallen due on and after such anniversary, and (ii) the amount of any indebtedness to the insurer on account of or secured by the policy.

3.  Provided, however, that for any policy issued on or after the operative date of paragraph 4 of subsection H of this section as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph 2 of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

4.  Provided, further, that for any family policy issued on or after the operative date of paragraph 4 of subsection H of this section as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventyone (71) years, the cash surrender value referred to in paragraph 2 of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

5.  Any cash surrender value available within thirty (30) days after any policy anniversary under any policy paid up by completion of all premium payments, or any policy continued under any paidup nonforfeiture benefits, whether or not required by subsection A, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy including any existing paidup additions, decreased by any indebtedness to the insurer on account of or secured by the policy. The method described in paragraphs 2, 3, 4 and 5 of this subsection may be referred to as the Standard Nonforfeiture Value Method.

D.  Notification to policyholder of cash surrender value:  Within three (3) months after default of any premium payment on any life insurance policy which has a cash surrender value, the insurer shall notify the policyholder in writing of the cash surrender value and of the policyholder's options as to the application of the cash surrender value as provided in the policy.

E.  Paidup nonforfeiture benefits:  Any paidup nonforfeiture benefit available under the policy in the event of default in the premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

F.  The adjusted premium:  This subsection shall not apply to policies issued on or after the operative date of paragraph 4 of subsection H of this section as defined therein.  Except as provided in paragraph 2 of subsection G of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(i) the then present value of the future guaranteed benefits provided for by the policy;

(ii) two percent (2%) of the amount of the insurance if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with the duration of the policy;

(iii) forty percent (40%) of the adjusted premium for the first policy year; and

(iv) twentyfive percent (25%) of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less, provided, however, that in applying the percentages specified in clauses (iii) and (iv) above, no adjusted premiums shall be deemed to exceed four percent (4%) of the amount of insurance or uniform amount equivalent thereto.

The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

G.  1.  This subsection shall not apply to policies issued on or after the operative date of paragraph 4 of subsection H of this section as defined therein.  In the case of a policy providing an amount of insurance varying with the duration of the policy, the equivalent uniform amount thereof for the purpose of subsection F of this section shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten (10) years, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten (10) years were the amount provided by such policy at age ten (10) years.

2.  The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in subsection F of this section and paragraph 1 of this subsection except that, for the purposes of clauses (ii), (iii) and (iv) of subsection F of this section, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

H.  1.  This paragraph shall not apply to policies issued on or after the operative date of paragraph 4 of this subsection as defined therein.  For policies which comply with the requirements of paragraph 2 of subsection C of this section and except as otherwise provided in paragraphs 2 and 3 of this subsection, all adjusted premiums and present values referred to in this section shall for policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three (3) years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table.  All calculations shall be made on the basis of the rate of interest, not exceeding three and onehalf percent (3 1/2%) per annum, specified in the policy for calculating cash surrender values and paidup nonforfeiture benefits, provided, however, that in calculating the present value of any paidup term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent (130%) of the rates of mortality according to such applicable table, provided further that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the Insurance Commissioner.

2.  This paragraph shall not apply to ordinary policies issued on or after the operative date of paragraph 4 of this subsection as defined therein.  In the case of ordinary policies which comply with the requirements of paragraph 2 of subsection C of this section issued on or after July 1, 1962, all adjusted premiums and present values referred to in this section may be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paidup nonforfeiture benefits, provided that such rate of interest shall not exceed three and onehalf percent (3 1/2%) per annum except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after April 11, 1974, and prior to March 17, 1978, and rate of interest not exceeding five and onehalf percent (5 1/2%) per annum may be used for policies issued on or after March 17, 1978, and provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six (6) years younger than the actual age of the insured.  Provided, however, that in calculating the present value of any paidup term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table.  Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Commissioner.

3.  This paragraph shall not apply to industrial policies issued on or after the operative date of paragraph 4 of this subsection as defined therein.  In the case of industrial policies, which comply with the requirements of paragraph 2 of subsection C of this section, all adjusted premiums and present values referred to in this section may be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paidup nonforfeiture benefits provided that such rate of interest shall not exceed three and onehalf percent (3 1/2%) per annum except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after April 11, 1974, and prior to March 17, 1978, and a rate of interest not exceeding five and onehalf percent (5 1/2%) per annum may be used for policies issued on or after March 17, 1978.  Provided, however, that in calculating the present value of any paidup term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table.  Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Commissioner.

4. (a) This paragraph shall apply to all policies issued on or after the operative date of this paragraph as defined herein.  Except as provided in subparagraph (g) of this paragraph, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paidup nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) one percent (1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and (iii) one hundred twentyfive percent (125%) of the nonforfeiture net level premium as hereinafter defined.  Provided, however, that in applying the percentage specified in (iii) above no nonforfeiture net level premium shall be deemed to exceed four percent (4%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years.  The date of issue of a policy for the purpose of this paragraph shall be the date as of which the rated age of the insured is determined.

(b) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(c) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy.  At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as otherwise provided in subparagraph (g) of this paragraph, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paidup nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of

(A) the sum of

(i) the then present value of the then future guaranteed benefits provided for by the policy and

(ii) the additional expense allowance, if any, over

(B) the then cash surrender value, if any, or present value of any paidup nonforfeiture benefit under the policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of

(i) one percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten (10) policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten (10) policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(ii) one hundred twentyfive percent (125%) of the increase, if positive, in the nonforfeiture net level premium.

(f) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where

(A) equals the sum of

(i) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and

(ii) the present value of the increase in future guaranteed benefits provided for by the policy, and

(B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provisions of this paragraph to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(h) All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of (i) the Commissioners 1980 Standard Ordinary Mortality Table or (ii) at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with TenYear Select Mortality Factors; shall for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this paragraph for policies issued in that calendar year.  Provided, however, that:

(i) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this paragraph, for policies issued in the immediately preceding calendar year.

(ii) Under any paidup nonforfeiture benefit, including any paidup dividend additions, any cash surrender value available, whether or not required by subsection A of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paidup nonforfeiture benefit and paidup dividend additions, if any.

(iii) An insurer may calculate the amount of any guaranteed paidup nonforfeiture benefit including any paidup additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(iv) In calculating the present value of any paidup term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

(v) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(vi) Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without TenYear Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table.

(vii) Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

(i) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twentyfive percent (125%) of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearest onefourth of one percent (1/4 of 1%).

(j) Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(k) Any insurer may file with the Commissioner a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1989, which specified date shall be the operative date of this paragraph for such insurer.  If an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1989.

I.  In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections A through H of this section:

1.  The Commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections A through H herein;

2.  The Commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

3.  The cash surrender values and paidup nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by regulations promulgated by the Commissioner.

J.  Calculation of Values:  Any cash surrender value and any paidup nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary, except in the case of industrial insurance proportionate increases in value may be calculated on the basis of quarteryear payments.  All values referred to in subsections C, E, F, G and H of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death.  The net value of any paidup additions, other than paidup term additions, shall be not less than the amounts used to provide such additions.  Notwithstanding the provisions of subsection C of this section, additional benefits payable (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twentysix (26) years, is uniform in amount after the child's age is one (1) year, and has not become paid up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endorsement benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paidup nonforfeiture benefits.

K.  This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1986.  Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, shall be in an amount which does not differ by more than twotenths of one percent (2/10 of 1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years, from the sum of (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paidup additions less the amount of any indebtedness to the insurer under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paidup additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary.  Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection C or G of this section, whichever is applicable, shall be the same as are the effects specified in subsection C or G of this section, whichever is applicable on the cash surrender values defined in that subsection.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection F or H of this section, whichever is applicable.  Except as is required by the next succeeding sentence of this paragraph, such percentage:

1.  Must be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paidup additions and before deducting any indebtedness, of at least twotenths of one percent (2/10 of 1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

2.  Must be such that no percentage after the later of the two policy anniversaries specified in the preceding paragraph 1 may apply to fewer than five (5) consecutive policy years.

Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection F or H of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section.  The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paidup nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections A, B, C and J and paragraph 4 of subsection H of this section.  The amounts of any cash surrender values and of any paidup nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1) through (6) in subsection J of this section shall conform with the principles of this subsection.

L.  1.  This section shall not apply to any of the following:

a. reinsurance,

b. group insurance,

c. pure endowment,

d. annuity or reversionary annuity contract,

e. except as provided in paragraph 1 of subsection C of this section, term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty (20) years or less expiring before age seventyone (71) years, for which uniform premiums are payable during the entire term of the policy,

f. except as provided in paragraph 1 of subsection C of this section, term policy of decreasing amount which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections F, G and H of this section, is less than the adjusted premium so calculated on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance for a term defined as follows:  For ages at issue fifty (50) years and under the term shall be twenty (20) years.  Thereafter the term shall decrease one (1) year for each year of increase in the age at issue beyond age fifty (50) years; and

g. policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paidup nonforfeiture benefit at the beginning of any policy year, calculated as specified in subsections C, E, F, G and H of this section, exceeds two and onehalf percent (2 1/2%) of the amount of insurance at the beginning of the same policy year.

2.  For purposes of determining the applicability of this act, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

Laws 1957, p. 375, § 4029; Laws 1961, p. 271, § 2, emerg. eff. July 5, 1961; Laws 1963, c. 25, § 3; Laws 1974, c. 31, § 2, emerg. eff. April 11, 1974; Laws 1978, c. 55, § 2, emerg. eff. March 17, 1978; Laws 1982, c. 118, § 2, emerg. eff. April 6, 1982; Laws 1993, c. 248, § 4, eff. Sept. 1, 1993.

§364030.  Manner of paying premiums for single premium life policies and annuity contracts.

A.  Except as may be otherwise approved by the Insurance Commissioner, no single premium policy of life insurance or single premium annuity contract shall be delivered or issued for delivery in Oklahoma for a consideration other than cash, cashier's check, check, bank draft, money order, or premium note.  This act shall not apply to the transfer of securities to an insurer pursuant to the insuring of a pension or profit sharing plan qualified under the Federal Internal Revenue Code.

B.  This act shall not be held to repeal or alter any law now in effect, but shall be construed as cumulative with and supplemental to other laws and acts now in effect or enacted hereafter.

Laws 1970, c. 154, §§ 1, 2, emerg. eff. April 7, 1970.

§36-4030.1.  Forms to establish proof of death and interest of claimant - Interest on proceeds - Payment of proceeds - Time - Exemptions.

A.  Within ten (10) days after an insurer receives written notification of the death of a person covered by a policy of life insurance, the insurer shall provide to the claimant the necessary forms to be completed to establish proof of the death of the insured and, if required by the policy, the interest of the claimant.  If the policy contains a provision requiring surrender of the policy prior to settlement, the insurer shall include a written statement to that effect with the forms to be completed.  Forms to establish proof of death and proof of the interest of the claimant shall be approved by the Insurance Commissioner.

B.  An insurer shall pay the proceeds of any benefits under a policy of life insurance not more than thirty (30) days after the insurer has received proof of death of the insured.  If the proceeds are not paid within this period, the insurer shall pay interest on the proceeds, at a rate which is not less than the current rate of interest on death proceeds on deposit with the insurer, from the date of death of the insured to the date when the proceeds are paid.  Should the insurer hold its deposits in a noninterest bearing account, the rate of interest to be paid shall be the same rate of interest as the average United States Treasury Bill rate of the preceding calendar year, as certified to the Insurance Commissioner by the State Treasurer on the first regular business day in January of each year, plus two (2) percentage points, which shall accrue from the thirty-first day after receipt of proof of loss until the proceeds are paid.  Payment shall be deemed to have been made on the date a check, draft or other valid instrument which is equivalent to payment was placed in the U.S. mails in a properly addressed, postpaid envelope; or, if not so posted, on the date of delivery of such instrument to the beneficiary.

C.  Subsection B of this section shall not apply to any life insurance policy issued before October 1, 1978, which contains specific provisions to the contrary.

Added by Laws 1978, c. 162, § 3, eff. Oct. 1, 1978.  Amended by Laws 1987, c. 175, § 24, eff. Nov. 1, 1987; Laws 1994, c. 294, § 7, eff. Sept. 1, 1994.

§36-4030.2.  Short title.

Sections 4030.2 through 4030.13 of this title shall be known and may be cited as the "Standard Nonforfeiture Law for Individual Deferred Annuities".

Added by Laws 2000, c. 353, § 16, eff. Nov. 1, 2000.  Amended by Laws 2004, c. 274, § 12, eff. July 1, 2004.

§36-4030.3.  Applicability of act.

This act shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

Added by Laws 2000, c. 353, § 17, eff. Nov. 1, 2000.

§36-4030.4.  Conditions for approval of annuity contracts by Commissioner - Conditions for termination of contracts.

A.  In the case of contracts issued on or after November 1, 2000, except as provided in Section 4030.3 of this title, no contract of annuity, except as stated in Section 4030.13 of this title, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the Insurance Commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

1.  That upon cessation of payment of considerations under a contract, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in Sections 4030.6, 4030.7, 4030.9 and 4030.11 of this title;

2.  If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit of such amount as is specified in Sections 4030.6, 4030.7, 4030.9 and 4030.11 of this title.  The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six (6) months after demand therefor with surrender of the contract after making written request and receiving the written approval of the Commissioner.  The request shall address the necessity and equitability to all policyholders of the deferral;

3.  A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

4.  A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

B.  Notwithstanding the requirements of this section, a deferred annuity contract may provide that if no considerations have been received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from prior considerations paid would be less than Twenty Dollars ($20.00) monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis on the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by this payment shall be relieved of any further obligation under the contract.

Added by Laws 2000, c. 353, § 18, eff. Nov. 1, 2000.  Amended by Laws 2004, c. 274, § 13, eff. July 1, 2004.

§36-4030.5.  Minimum nonforfeiture amounts.

A.  The minimum values as specified in Sections 4030.6, 4030.7, 4030.8, 4030.9 and 4030.11 of this title, of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.

B.  1.  The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subsection C of this section of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of:

a. any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest indicated in subsection C of this section,

b. an annual contract charge of Fifty Dollars ($50.00), accumulated at rates of interest indicated in subsection C of this section,

c. any premium tax paid by the company for the contract, accumulated at rates of interest indicated in subsection C of this section, and

d. the amount of any indebtedness to the company on the contract, including interest due and accrued.

2.  The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent (87.5%) of the gross considerations credited to the contract during that contract year.

C.  The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent (3%) per annum and the following, which shall be specified in the contract if the interest rate will be reset:

1.  The five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent (1/20 of 1%), specified in the contract no longer than fifteen (15) months prior to the contract issue date or redetermination date under paragraph 4 of this subsection;

2.  Reduced by one hundred twenty-five (125) basis points;

3.  If the resulting interest rate is not less than one percent (1%); and

4.  The interest rate shall apply for an initial period and may be redetermined for additional periods.  The redetermination date, basis and period, if any, shall be stated in the contract.  The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

D.  During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in paragraph 2 of subsection C of this section by up to an additional one hundred (100) basis points to reflect the value of the equity index benefit.  The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit.  The Commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit.  Lacking such a demonstration that is acceptable to the Commissioner, the Commissioner may disallow or limit the additional reduction.

E.  The Commissioner may adopt rules to implement the provisions of paragraph 4 of subsection C of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the Commissioner determines are justified.

Added by Laws 2000, c. 353, § 19, eff. Nov. 1, 2000.  Amended by Laws 2002, c. 307, § 30, eff. Nov. 1, 2002; Laws 2004, c. 274, § 14, eff. July 1, 2004.

§36-4030.6.  Minimum present value at commencement of benefits.

Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date.  Present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

Added by Laws 2000, c. 353, § 20, eff. Nov. 1, 2000.

§36-4030.7.  Cash surrender benefits prior to maturity.

For contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract.  In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time.  The death benefit under such contracts shall be at least equal to the cash surrender benefit.

Added by Laws 2000, c. 353, § 21, eff. Nov. 1, 2000.

§36-4030.8.  Present value of paid-up annuity benefit available as nonforfeiture option.

For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine maturity value, and increased by any existing additional amounts credited by the company to the contract.  For contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit.  However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

Added by Laws 2000, c. 353, § 22, eff. Nov. 1, 2000.

§36-4030.9.  Optional maturity dates.

For the purpose of determining the benefits calculated under Sections 4030.7 and 4030.8 of this title, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

Added by Laws 2000, c. 353, § 23, eff. Nov. 1, 2000.  Amended by Laws 2004, c. 274, § 15, eff. July 1, 2004.

§36-4030.10.  Statement required when certain benefits not provided.

A contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

Added by Laws 2000, c. 353, § 24, eff. Nov. 1, 2000.

§36-4030.11.  Calculation of certain benefits under contracts with fixed scheduled considerations.

Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

Added by Laws 2000, c. 353, § 25, eff. Nov. 1, 2000.

§36-4030.12.  Minimum nonforfeiture requirements for contracts providing both annuity and life insurance benefits.

For a contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract.  Notwithstanding the provisions of Sections 4030.6, 4030.7, 4030.8, 4030.9, and 4030.11 of this title, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by the Standard Nonforfeiture Law for Individual Deferred Annuities.  The inclusion of such benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

Added by Laws 2000, c. 353, § 26, eff. Nov. 1, 2000.  Amended by Laws 2004, c. 274, § 16, eff. July 1, 2004.

§36-4030.13.  Operative date of act.

Beginning November 1, 2004, a company may elect to apply its provisions to annuity contracts filed and approved before November 1, 2004, on a form-by-contract-form basis.  Annuity contracts filed for approval and to be issued on or before November 1, 2004, must comply with the provisions of the Standard Nonforfeiture Law for Individual Deferred Annuities.  In all other instances, the Standard Nonforfeiture Law for Individual Deferred Annuities shall become operative with respect to annuity contracts issued by the company after November 1, 2006.

Added by Laws 2000, c. 353, § 27, eff. Nov. 1, 2000.  Amended by Laws 2004, c. 274, § 17, eff. July 1, 2004.

§364031.  Short title.

Sections 1 through 8 of this act shall be known and may be cited as the "Life Insurance and Annuity Policyholders Protection Act".

Added by Laws 1983, c. 80, § 1, eff. Nov. 1, 1983.

§364032.  Application of act.

A.  The provisions of the Life Insurance and Annuity Policyholders Protection Act shall apply to life insurance and annuity policies which cover residents of this state and which are solicited and issued by insurance corporations, fraternal benefit societies, associations, or other institutions which issue life insurance or annuity policies.

B.  The provisions of the Life Insurance and Annuity Policyholders Protection Act shall not apply to:

1.  credit life insurance policies; or

2.  group life insurance policies or group annuity policies; or  3.  contracts issued in connection with employee benefits or welfare plans as defined by the Federal Employee Retirement Income Security Act of 1974 (ERISA), Public Law 93406, as amended; or

4.  the exercise by an insured of an existing contractual right with the same insurer for the purchase of additional insurance under a guaranteed insurability provision or conversion option or any other contractual policy change privilege; or

5.  shortterm nonrenewable life insurance policies written to cover periods of thirtyone (31) days or less; or

6.  an existing nonconvertible term life insurance policy which will expire in five (5) years or less and which cannot be renewed; or

7.  a proposed life insurance policy that is to replace life insurance under a binding or conditional receipt issued by the same company issuing the policy which is to be replaced.

Added by Laws 1983, c. 80, § 2, eff. Nov. 1, 1983.

§364033.  Definitions.

As used in the Life Insurance and Annuity Policyholders Protection Act:

1.  "Replacement" means any transaction in which a new life insurance policy or a new annuity policy is to be purchased, and it is known or should be known by the proposing agent, or by the proposing insurer if there is no agent, that an existing individual life insurance policy or an annuity policy has been, or is to be lapsed, surrendered, converted, become extended insurance, or that the cash loan value, or any portion thereof, is used or contemplated for use in the future with the purchase of a new insurance policy or annuity policy.

2.  "Notice" means a document completed by the applicant and the agent or insurer prior to completing a new application for a life insurance policy or annuity policy when an agent is involved or delivered with the policy when no agent is involved, which provides information regarding replacement transactions.  The document shall be in substantially the same format for all insurers.

3.  "Statement" means a document to be signed by the agent or the applicant or both the agent and the applicant, which notifies the replaced insurer of the replacement.

Added by Laws 1983, c. 80, § 3, eff. Nov. 1, 1983.

§364034.  Application for insurance  Statement required  Replacement policy.

A.  Every insurer operating in this state shall inform its agents of the provisions of this section.

B.  Every agent shall secure with or as a part of each application for insurance a statement as to whether the new insurance policy or annuity policy will replace an existing insurance policy or annuity policy on the same life.

C.  The insurer shall review each statement prior to commencing any underwriting.  The review shall occur not later than five (5) days after receipt of the application by the insurer to determine if the policy is a replacement policy.  If the insurer determines that the policy is a replacement policy and if the agent has not secured and forwarded the documents required by the provisions of subsection D of this section to the insurer, the insurer shall cause the agent to secure and forward said documents.

D.  If a policy is a replacement policy, the agent shall secure and forward to the insurer with each application the following:

1.  A completed notice as provided for in Section 5 of the Life Insurance and Annuity Policyholders Protection Act; and

2.  A signed statement as provided for in Section 6 of the Life Insurance and Annuity Policyholders Protection Act.  If the applicant declines to sign the statement, the agent shall furnish to the insurer a written statement to that effect, signed by the agent which shall be in addition to the signed agent's certification; and

3.  Copies of the sales material prepared by the agent.  If the material is not substantially correct as determined by the insurer, the insurer shall delay processing the application until corrected information has been presented to and acknowledged by the applicant.  E.  If the statement provided for in Section 6 of the Life Insurance and Annuity Policyholders Protection Act is not received by the insurer with the application or if the statement is received unsigned, it shall be presumed by the insurer that the applicant desires that the transaction be confidential and the replacing insurer shall not notify the replaced insurer.  If the applicant signs the statement indicating that the replaced insurer be notified, then the replacing insurer shall send a written notification of the replacement to the home office of each replaced insurer within five (5) days of receipt of the application. Notification shall include the name of the applicant, the name of the insured, the number of the policy being replaced, the generic name and the face amount of the replacing policy, and the legal name of the insurers.

F.  The replacing insurer shall maintain copies of the notice, statement, and notifications to the replaced insurers for at least three (3) years.  Said copies shall be indexed so as to be readily available for review by the Insurance Commissioner or his designee.

G.  The insurer shall guarantee the policyholder at least a twentyday right to return the policy after delivery for a full refund of premium.  The insurer shall provide prominent written notice informing the policyholder of this right.  Said notice shall be attached to, or as part of, the first page of the policy.

H.  If only an insurer is involved with the replacement of a life insurance policy or an annuity policy of residents of this state, the requirements provided for in this section, where applicable, shall be followed.

Added by Laws 1983, c. 80, § 4, eff. Nov. 1, 1983. Added by Laws 1983, c. 80, § 4, eff. Nov. 1, 1983.

§364035.  Notice to applicants regarding replacement of life insurance or annuity.

The notice referred to in the Life Insurance and Annuity Policyholders Protection Act shall be delivered to the applicant for a replacement life insurance policy or a replacement annuity policy. The legal name and address of the replacing insurer may be printed on the notice.  Said notice shall be in substance as follows:

NOTICE TO APPLICANTS REGARDING REPLACEMENT OF LIFE INSURANCE OR

AN ANNUITY.  THIS NOTICE IS FOR YOUR BENEFIT AND IS REQUIRED BY LAW.

1.  If you are urged to purchase life insurance and to surrender, lapse, or in any other way change the status of existing life insurance, the agent is required to give you this notice.

2.  It may not be advantageous to drop or change existing life insurance in favor of new life insurance, whether issued by the same or a different insurance company.  Some of the disadvantages are:

a.  The amount of the annual premium under an existing policy may be lower than that under a new policy having the same or similar benefits.

b.  Generally, the initial costs of life insurance policies are charged against the cash value increases in the earlier policy years, the replacement of an old policy could result in the policyholder sustaining the burden of these costs twice.

c.  The incontestable and suicide clauses begin anew in a new policy.  This could result in a claim under a new policy being denied by the company which would have been paid under the old policy.

d.  Existing policies may have more favorable provisions than new policies in such areas as settlement options and disability benefits.

e.  An existing policy may have a reserve value in addition to any cash value which may be of some benefit to the insured.

f.  The insurance company carrying your current insurance policy can often make a desired change on terms which would be more favorable than if existing insurance is replaced with new insurance.

3.  It may not be advantageous to change an existing policy to reduced paidup or extended term insurance or to borrow against its loan value beyond your expected ability or intention to repay in order to obtain funds for premiums on a new policy.

4.  There may be a situation in which a replacement policy is advantageous.  You may want to receive the comments of the present insurance company before deciding this important financial matter.

I hereby acknowledge that I received the above "Notice to Applicants Regarding Replacement of Life Insurance or an Annuity" before I signed the application for the proposed new insurance.

_______________________ ________________________

Date Signature of Applicant

Subparagraph c of paragraph 2 of this section shall be in 12point type.

Added by Laws 1983, c. 80, § 5, eff. Nov. 1, 1983.

§36-4036.  Statement by applicant regarding notification of replacement to replaced insurer.

The statement referred to in the Life Insurance and Annuity Policyholders Protection Act shall be delivered to the applicant for a replacement life insurance policy or a replacement annuity policy along with the notice provided for in Section 5 of the Life Insurance and Annuity Policyholders Protection Act.  The legal name and address of the replacing insurer may be printed on the statement.  Said statement shall be in substance as follows:

STATEMENT BY APPLICANT REGARDING NOTIFICATION

OF REPLACEMENT TO THE REPLACED INSURER

I have read the "NOTICE TO APPLICANTS REGARDING REPLACEMENT OF LIFE INSURANCE OR AN ANNUITY" which was furnished to me by the agent taking the application for this policy.

(Applicant:  Please sign ONE of the following statements.)

1.  Please notify my present insurer(s) regarding this transaction.

_______________________  ________________________

Date   Signature of Applicant

2.  Please do not notify my present insurer(s) regarding this transaction.

_______________________   ________________________

Date   Signature of Applicant

The signature of the applicant shall be that of the insured unless someone other than the insured is the owner of the policy. If someone other than the insured is the owner of the policy, the owner must sign.  If the insured is under eighteen (18) years of age, the parent is deemed to be the owner of the policy.

Certification by the agent:

I hereby certify that nothing was said or done during the sales presentation to influence the decision of the applicant regarding this statement.

________________________   _______________________

Date   Signature of Agent

__________________________

Insurance Agency or Agent

License Number

Added by Laws 1983, c. 80, § 6, eff. Nov. 1, 1983.

§364037.  Definitions to be delivered to applicant for replacement life insurance policy or annuity.

The following definitions shall be on a form prepared by the insurer and shall be delivered to the applicant for a replacement life insurance policy or a replacement annuity policy along with the notice and statement provided for in Sections 4035 and 4036 of the Life Insurance and Annuity Policyholders Protection Act, Sections 4031 et seq. of this title:

DEFINITIONS

Premiums:  Premiums are the payments you make on the life insurance or annuity contract.  They are unlike deposits in a savings or investment program because if you drop the policy you might get back less than you paid in.

Cash Surrender Value:  This is the amount of money you can get if you surrender your life insurance policy or annuity.  If there is a policy loan, the cash surrender value is the difference between the cash value printed in the policy and the loan value.  Not all policies have cash surrender values.

Lapse:  A life insurance policy may lapse when you do not pay the premiums within the grace period.  If your policy had a cash surrender value, the insurer might change your policy to as much extended term insurance or paidup insurance as the cash surrender value will buy.  Sometimes the policy lets the insurer borrow from the cash surrender value to pay the premiums.

Surrender:  You surrender a life insurance policy when you either let it lapse or tell the company you want to drop it.  If a policy has a cash surrender value, you can receive such value in cash if you return the policy to the company with a written request.

Place on Extended Term:  This means you use your cash surrender value to change your insurance to term insurance with the same insurer.  In this case, the net death benefit will be the same as before but you will only be covered for a specified period of time.

Borrow Policy Loan Values:  If your life insurance policy has a cash surrender value, you can usually borrow all or part of said amount from the insurer.  Interest will be charged according to the terms of the policy, and if the loan and unpaid interest ever exceeds the cash surrender value the policy will be terminated.  If you die, the amount of the loan and any unpaid interest due will be subtracted from the death benefits.

Evidence of Insurability:  This means proof that you are an acceptable risk.  You have to meet the standards of the insurer regarding age, health, occupation, and such other standards as the insurer feels necessary to be eligible for coverage.

Incontestable Clause:  This says that after one (1) or two (2) years, according to the provisions of the contract, the insurer shall not resist a claim because you made a false or incomplete statement when you applied for the policy.  During the first two (2) years if there are false or incomplete answers on the application and the insurer discovers them, the insurer can deny a claim as if the policy has never existed.

Suicide Clause:  This says that if you commit suicide after being insured for less than two (2) years, your beneficiaries will receive only a refund of the premiums that were paid.

The definitions of incontestable clause and suicide clause shall be in 12point type.

Added by Laws 1983, c. 80, § 7, eff. Nov. 1, 1983. Amended by Laws 1984, c. 149, § 15, eff. Nov. 1, 1984.

§364038.  Violations  Penalties.

Violation of any provision of the Life Insurance and Annuity Policyholders Protection Act may result in censure, suspension, or revocation of the insurance license or certificate or a fine of no more than One Thousand Dollars ($1,000.00) per incident, or both.

Added by Laws 1983, c. 80, § 8, eff. Nov. 1, 1983.

§36-4041.  Short title.

This act shall be known and may be cited as the "Viatical Settlement Act".

Added by Laws 1998, c. 248, § 1, eff. July 1, 1998.

§36-4042.  Definitions.

For purposes of the Viatical Settlement Act:

1.  "Person" means any natural or artificial entity including, but not limited to, individuals, partnerships, associations, trusts, or corporations;

2.  "Viatical settlement broker" means an individual, partnership, corporation or other entity who or which for another and for a fee, commission or other valuable consideration offers or advertises the availability of viatical settlements, introduces viators to viatical settlement providers, or offers or attempts to negotiate viatical settlements between a viator and one or more viatical settlement providers.  "Viatical settlement broker" does not include an attorney, accountant, or financial planner retained to represent the viator whose compensation is not paid by the viatical settlement provider;

3.  "Viatical settlement contract" means a written agreement entered into between a viatical settlement provider and a person owning a life insurance policy or who owns or is covered under a group policy insuring the life of a person who has a catastrophic or life threatening illness or condition.  The agreement shall establish the terms under which the viatical settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the policyowner's assignment, transfer, sale, devise, or bequest of death benefit or ownership of the insurance policy or certificate to the viatical settlement provider;

4.  "Viatical settlement provider" means an individual, partnership, corporation, or other entity that enters into an agreement with a person owning a life insurance policy or who owns or is covered under a group policy insuring the life of a person who has a catastrophic or life threatening illness or condition, under the terms of which the viatical settlement provider pays compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the policyowner's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the insurance policy or certificate to the viatical settlement provider.  Viatical settlement provider does not include:

a. any bank, savings bank, savings and loan association, credit union or other licensed lending institution which takes an assignment of a life insurance policy as collateral for a loan,

b. the issuer of a life insurance policy providing accelerated benefits, or

c. any natural person who enters into no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

5.  "Viatical settlement licensee" means a viatical settlement broker or a viatical settlement provider licensed under the Viatical Settlement Act;

6.  "Viator" means the owner of a life insurance policy insuring the life of a person with a catastrophic or life threatening illness or condition or the certificate holder who enters into an agreement under which the viatical settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise or bequest of the death benefit or ownership of the insurance policy or certificate to the viatical settlement provider; and

7.  "Commissioner" means the Insurance Commissioner of the State of Oklahoma.

Added by Laws 1998, c. 248, § 2.  Amended by Laws 2001, c. 241, § 7, emerg. eff. May 23, 2001.

§36-4043.  License required - Application - Authority granted.

A.  No individual, partnership, corporation, or other entity may act as a viatical settlement provider or enter into or solicit a viatical settlement contract without first having obtained a license from the Insurance Commissioner.

B.  Application for a viatical settlement provider license shall be made to the Commissioner by the applicant on a form prescribed by the Commissioner, and the application shall be accompanied by a fee of Five Hundred Dollars ($500.00).

C.  Licenses may be renewed from year to year on the anniversary date upon payment of the annual renewal fee of Five Hundred Dollars ($500.00).  Failure to pay the fee within the terms prescribed shall result in the automatic revocation of the license.

D.  The applicant shall provide such information as the Commissioner may require on forms prepared by the Commissioner.  The Commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, and employees, and the Commissioner may, in the exercise of discretion, refuse to issue a license in the name of any firm, partnership, or corporation or other entity if not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of this act.

E.  A license issued to a firm, partnership, corporation, or other entity authorizes all members, officers, and designated employees to act as viatical settlement providers under the license, and all such persons must be named in the application and any supplements to the application.

F.  Upon filing an application and payment of the license fee, the Commissioner shall investigate each applicant and may issue a license if the Commissioner finds that the applicant:

1.  Has provided a detailed plan of operation;

2.  Is competent and trustworthy and intends to act in good faith in the capacity for which licensure is sought;

3.  Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which licensure is sought; and

4.  If the applicant is a corporation, is incorporated under the laws of this state or is a foreign corporation authorized to transact business in this state.

G.  The Commissioner shall not issue any license to any nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the Commissioner or the applicant has filed with the Commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the Commissioner.

Added by Laws 1998, c. 248, § 3, eff. July 1, 1998.

§36-4044.  Denial, suspension, revocation, or nonrenewal of license - Hearing.

A.  The Commissioner shall have the right to suspend, revoke, or refuse to renew the license of any viatical settlement provider if the Commissioner finds that:

1.  There was any misrepresentation in the application for the license;

2.  The holder of the license has been guilty of fraudulent or dishonest practices, is subject to final administrative actions, or is otherwise shown to be untrustworthy or incompetent to act as a viatical settlement provider;

3.  The licensee demonstrates a pattern of unreasonable payments to policyowners;

4.  The licensee has been convicted of a felony or any misdemeanor of which criminal fraud is an element; or

5.  The licensee has violated any of the provisions of this act.

B.  Before the Commissioner shall deny a license application or suspend, revoke or refuse to renew the license of a viatical settlement provider, the Commissioner shall conduct a hearing in accordance with the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.

Added by Laws 1998, c. 248, § 4, eff. July 1, 1998.

§36-4045.  Filing of viatical settlement contract form - Disapproval by Commissioner.

No viatical settlement provider shall use any viatical settlement contract in this state unless it has been filed with and approved by the Commissioner.  Any viatical settlement contract form filed with the Commissioner shall be deemed approved if it has not been disapproved within sixty (60) days of the filing.  The Commissioner shall disapprove a viatical settlement contract form if, in the Commissioner's opinion, the contract or any of its provisions are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the policyowner.

Added by Laws 1998, c. 248, § 5, eff. July 1, 1998.

§36-4046.  Annual statement.

Each licensee shall file with the Commissioner on or before March 1 of each year an annual statement containing such information as the Commissioner may prescribe by rule.

Added by Laws 1998, c. 248, § 6, eff. July 1, 1998.

§36-4046.1.  Report by licensed viatical settlement providers.

A.  On March 1 of each calendar year, each viatical settlement provider licensed in this state shall make a report containing the following information for the previous calendar year:

1.  For each policy viaticated:

a. date viatical settlement entered into,

b. life expectancy of viator at time of contract,

c. face amount of policy, and

d. amount paid by the viatical settlement provider to viaticate the policy;

2.  For each viator that is deceased:

a. date viatical settlement entered into,

b. life expectancy of viator at time of contract,

c. face amount of policy,

d. amount paid by the viatical settlement provider to viaticate the policy,

e. date of death of viator, and

f. total insurance premiums paid by viatical settlement provider to maintain the policy in force;

3.  Breakdown of applications received, accepted and rejected, by disease category;

4.  Breakdown of policies viaticated by issuer and policy type;

5.  Number of secondary market as compared to primary market transactions;

6.  Portfolio size; and

7.  Amount of outside borrowings.

Added by Laws 2000, c. 353, § 28, eff. Nov. 1, 2000.

§36-4047.  Examination of business and affairs of licensee or applicant - Production of records, books, files, or other information - Confidentiality.

A.  The Commissioner may, when the Commissioner deems it reasonably necessary to protect the interest of the public, examine the business and affairs of any licensee or applicant for a license.  The Commissioner shall have the authority to order any licensee or applicant to produce any records, books, files, or other information reasonably necessary to ascertain whether or not the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public.  The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

B.  Names and individual identification data for all viators shall be considered confidential information and shall not be disclosed by the Commissioner, unless required by law.

C.  Records of all transactions of viatical settlement contracts shall be maintained by the licensee and shall be available to the Commissioner for inspection during reasonable business hours.

Added by Laws 1998, c. 248, § 7, eff. July 1, 1998.

§36-4048.  Disclosure to viator.

A viatical settlement provider shall disclose the following information to the viator no later than the date the viatical settlement contract is signed by all parties:

1.  That possible alternatives to viatical settlement contracts for persons with catastrophic or life threatening illnesses exist including, but not limited to, accelerated benefits offered by the issuer of the life insurance policy;

2.  That some or all of the proceeds of the viatical settlement may be taxable and that assistance should be sought from a personal tax advisor;

3.  That the viatical settlement could be subject to creditors' claims;

4.  That receipt of a viatical settlement may adversely affect the recipient's eligibility for Medicaid or other government benefits or entitlements, and that advice should be obtained from the appropriate agencies;

5.  The policyowner's right to rescind a viatical settlement contract within thirty (30) days after it is executed by all parties or within fifteen (15) days from the receipt of the viatical settlement proceeds by the viator, whichever is less, as provided in subsection C of Section 9 of this act; and

6.  The date by which the funds will be available to the viator and the source of the funds.

Added by Laws 1998, c. 248, § 8, eff. July 1, 1998.

§36-4048.1.  Advertisement of contracts - Guidelines and standards.

A.  The purpose of this section is to protect prospective viators in connection with the advertisement of viatical settlement contracts and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations and exclusions of any viatical settlement contract.  This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlement contracts to assure that product descriptions are presented in a manner that prevents unfair, deceptive or misleading advertising and is conducive to accurate presentation and description of viatical settlement contracts through the advertising media and material used by viatical settlement licensees.

B.  This section shall apply to any advertising of viatical settlement contracts intended for dissemination to prospective viators in this state, including Internet advertising viewed by persons located in this state.  If disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

C.  Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form and method of dissemination of all advertisements of its contracts.  All advertisements, regardless of by whom written, created, designed or presented, shall be the responsibility of the viatical settlement licensee, as well as the individual who created or presented the advertisement.  A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the viatical settlement licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement licensee.

D.  Advertisements shall be truthful and not misleading in fact or by implication.  The form and content of an advertisement of a viatical settlement contract shall be sufficiently complete and clear so as to avoid deception and any capacity or tendency to mislead or deceive.  For purposes of the Viatical Settlement Act, whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the Insurance Commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

E.  1.  The information required to be disclosed under this section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

2.  An advertisement shall not omit material information or use words, phrases, statements, references or illustrations if the omission or use has the capacity, tendency or effect of misleading or deceiving viators as to the nature or extent of any benefit, loss covered, or state or federal tax consequence.  The fact that the viatical settlement contract offered is made available for inspection prior to consummation of the sale or that the viatical settlement contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

3.  An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

4.  Testimonials, appraisals or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of the testimonials, appraisal, analysis or endorsement.  In using testimonials, appraisals or analysis, the viatical settlement licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

a. If the individual making a testimonial, appraisal, analysis or an endorsement has a financial interest in the viatical settlement provider or related entity as a stockholder, director, officer, employee or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

b. An advertisement shall not state or imply that a viatical settlement contract, benefit or service has been approved or endorsed by a group of individuals, society, association or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed.  If the entity making the endorsement or testimonial is owned, controlled or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

c. If an endorsement refers to benefits received under a viatical settlement contract, all pertinent information shall be retained by the viatical settlement licensee for a period of five (5) years after its use.

F.  An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts.  The source of all statistics used in an advertisement shall be identified.

G.  An advertisement shall not disparage insurers, viatical settlement providers, viatical settlement brokers, insurance producers, policies, services or methods of marketing.

H.  The name of the viatical settlement licensee shall be clearly identified in all advertisements about the viatical settlement licensee or its viatical settlement contract.  If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

I.  An advertisement shall not use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee, or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a viatical settlement contract.

J.  An advertisement shall not use any combination of words, symbols or physical materials that by their content, phraseology, shape, color or other characteristics are so similar to a combination of words, symbols or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.

K.  An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competing viatical settlement licensee may not be so licensed.  The advertisement may ask the audience to consult the licensee's web site or contact the Insurance Department and the Oklahoma Department of Securities to find out if the state requires licensing and, if so, whether the viatical settlement provider or viatical settlement broker is licensed.

L.  An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims or the merits, desirability, or advisability of its viatical settlement contracts are recommended or endorsed by any government entity.

M.  An advertisement shall not directly or indirectly create the impression that any division or agency of the state or of the United States government endorses, approves or favors:

1.  Any viatical settlement licensee or its business practices or methods of operation;

2.  The merits, desirability or advisability of any viatical settlement contract;

3.  Any viatical settlement contract; or

4.  Any life insurance policy or life insurance company.

N.  If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

O.  If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six (6) months.

Added by Laws 2001, c. 241, § 1, emerg. eff. May 23, 2001.

§36-4049.  Documents required for contract - Refund provision - Payment of proceeds to escrow or trust account - Minimum discounts.

A.  A viatical settlement provider entering into a viatical settlement contract with any person with a catastrophic or life threatening illness or condition shall first obtain:

1.  A written statement from a licensed attending physician, as defined in Section 725.2 of Title 59 of the Oklahoma Statutes, that the person is of sound mind and under no constraint or undue influence; and

2.  A witnessed document in which the person:

a. consents to the viatical settlement contract,

b. acknowledges the catastrophic or life threatening illness,

c. represents a full and complete understanding of the viatical settlement contract,

d. represents a full and complete understanding of the benefits of the life insurance policy,

e. releases medical records, and

f. acknowledges that the viatical settlement contract has been entered into freely and voluntarily.

The witness, as required in this paragraph, shall be a disinterested third party.

B.  All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information.

C.  All viatical settlement contracts entered into in this state shall contain an unconditional refund provision extending at least thirty (30) days from the date of the contract, or fifteen (15) days from or after the receipt of the viatical settlement proceeds, whichever is less.

D.  Immediately upon receipt from the viator of documents to effect the transfer of the insurance policy, the viatical settlement provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a bank approved by the Commissioner, pending acknowledgment of the transfer by the issuer of the policy.  The trustee or escrow agent shall be required to transfer the proceeds due to the viator immediately upon receipt of acknowledgment of the transfer from the insurer.

E.  Failure to tender the viatical settlement by the date disclosed to the viator renders the contract null and void.

F.  In order to assure that viators receive reasonable return for viaticating an insurance policy, the following shall be minimum discounts:

Insured's Life Minimum Percentage of Face

Expectancy Value Less Outstanding

Loans Received by Viator

Less than six (6) months 80%

At least six (6) but less than twelve (12) months 70%

At least twelve (12) but less than eighteen (18) months 65%

At least eighteen (18) but less than twenty-four (24) months 60%

Twenty-four (24) months or more 50%

A viatical settlement broker or provider shall not, without the written agreement of the viator obtained prior to performing any services in connection with a viatical settlement, seek or obtain any compensation from the viator.

Added by Laws 1998, c. 248, § 9, eff. July 1, 1998.  Amended by Laws 2000, c. 353, § 29, eff. Nov. 1, 2000.

§36-4050.  Authority of Commissioner.

The Commissioner shall have the authority to:

1.  Promulgate rules implementing this act;

2.  Establish standards for evaluating reasonableness of payments under viatical settlement contracts.  This authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a life insurance policy;

3.  Establish appropriate licensing requirements and fees for agents and brokers; and

4.  Require a penal bond in an amount to be set by the Commissioner.

Added by Laws 1998, c. 248, § 10, eff. July 1, 1998.

§36-4051.  Unfair viatical settlement contract practices.

Any of the following acts by a viatical settlement provider or broker constitutes an unfair viatical settlement contract practice:

1.  Failing to fully disclose to a viator, benefits, coverages, or other provisions of any viatical settlement contract when such benefits, coverages or other provisions are pertinent to the contract;

2.  Knowingly misrepresenting to a viator pertinent facts relating to the viatical settlement contract at issue;

3.  Failing to adopt and implement reasonable standards for prompt payment of amounts arising under its viatical settlement contracts;

4.  Not attempting in good faith to effectuate prompt, fair and equitable payment of amounts arising under its viatical settlement contracts;

5.  Requesting a viator to sign a release that extends beyond the subject matter that gave rise to the viatical settlement contract;

6.  Issuing checks or drafts in partial settlement of a loss or claim under a specified coverage which contain language which releases an insurer or its insured from its total liability;

7.  Compelling, without just cause, a policyowner to institute a suit to recover an amount due under his or her insurance policy or insurance contract by offering substantially less than the amount ultimately recovered in a suit brought by him or her, when such policyholder has made claims for an amount reasonably similar to the amount ultimately recovered;

8.  Failing to maintain a complete record of all complaints which it has received during the preceding three (3) years or since the date of its last examination by the Commissioner, whichever time is shorter.  This record shall indicate the total number of complaints, their classification, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint.  For the purposes of this paragraph, "complaint" means any written communication primarily expressing a grievance;

9.  Entering into a viatical settlement contract where the subject life insurance policy or certificate was issued by the viatical settlement provider; or

10.  Offering or advertising the availability of viatical settlement contracts or negotiating a viatical settlement contract with policyowners or certificate holders issued by the principal viatical settlement provider.

Added by Laws 1998, c. 248, § 11.  Amended by Laws 2001, c. 241, § 8, emerg. eff. May 23, 2001.

§36-4051.1.  Prohibited acts - Warning statement - Furnishing information to the Commissioner - Liability - Attorney fees and costs - Antifraud initiatives.

A.  The following acts are prohibited:

1.  Committing a fraudulent or unfair viatical settlement contract practice;

2.  Knowingly presenting false information in an application for an insurance or viatical settlement contract;

3.  Knowingly or intentionally interfering with the enforcement of the provisions of the Viatical Settlement Act or investigations of suspected or actual violations of the Viatical Settlement Act; or

4.  Knowing or intentional permitting of any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlement contracts by a person in the business of viatical settlement contracts.

B.  1.  Viatical settlement contracts and applications for viatical settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or a viatical settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

2.  The lack of a statement as required in paragraph 1 of this subsection shall not constitute a defense in any prosecution for a fraudulent viatical settlement contract practice.

C.  1.  Any person engaged in the business of viatical settlement contracts having knowledge or a reasonable belief that a fraudulent or unfair viatical settlement contract practice is being, will be or has been committed shall provide to the Insurance Commissioner the information required by, and in a manner prescribed by, the Commissioner.

2.  Any other person having knowledge or a reasonable belief that a fraudulent or unfair viatical settlement contract practice is being, will be or has been committed may provide to the Commissioner the information required by, and in a manner prescribed by, the Commissioner.

D.  1.  Under the Viatical Settlement Act, no civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent or unfair viatical settlement contract practices or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

a. the Commissioner or the Commissioner's employees, agents or representatives,

b. federal, state or local law enforcement or regulatory officials or their employees, agents or representatives,

c. a person involved in the prevention and detection of fraudulent or unfair viatical settlement contract practices or that person's agents, employees or representatives,

d. the National Association of Insurance Commissioners (NAIC), the National Association of Securities Dealers (NASD), the North American Securities Administrators Association (NASAA), or their employees, agents or representatives or other regulatory body overseeing life insurance, viatical settlement contracts, securities or investment fraud, or

e. the life insurer that issued the life insurance policy covering the life of the insured.

2.  Paragraph 1 of this subsection shall not provide immunity from civil or criminal liability pursuant to provisions of law other than the Viatical Settlement Act.

3.  Paragraph 1 of this subsection shall not apply to statements made with actual malice.  In an action brought against a person for filing a report or furnishing other information concerning a fraudulent or unfair viatical settlement contract practice or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that paragraph 1 of this subsection does not apply because the person filing the report or furnishing the information did so with actual malice.

4.  A person identified in paragraph 1 of this subsection shall be entitled to an award of attorney fees and costs if the person is the prevailing party in a civil cause or action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of the Viatical Settlement Act and the party bringing the action was not substantially justified in doing so.  For purposes of this paragraph, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

5.  This subsection does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in paragraph 1 of this subsection.

E.  1.  The documents and evidence provided pursuant to subsection D of this section or obtained by the Commissioner in an investigation of suspected or actual fraudulent or unfair viatical settlement contract practices shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

2.  Paragraph 1 of this subsection shall not prohibit release by the Commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent or unfair viatical settlement contract practices:

a. in administrative or judicial proceedings to enforce laws administered by the Commissioner,

b. to federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent or unfair viatical settlement contract practices or to the National Association of Insurance Commissioners (NAIC), or

c. at the discretion of the Commissioner, to a person in the business of viatical settlement contracts that is aggrieved by fraudulent or unfair viatical settlement contract practices.

3.  Release of documents and evidence under paragraph 2 of this subsection does not abrogate or modify the privilege granted in paragraph 1 of this subsection.

F.  The Viatical Settlement Act shall not:

1.  Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

2.  Prevent or prohibit a person from disclosing voluntarily information concerning viatical settlement fraud or unfair practices to a law enforcement or regulatory agency other than the Insurance Department; or

3.  Limit the powers granted elsewhere by the laws of this state to the Commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

G.  Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent viatical settlement contract acts.  At the discretion of the Commissioner, the Commissioner may order, or a licensee may request and the Commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program.  The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section.  Antifraud initiatives shall include:

1.  Fraud investigators, who may be viatical settlement provider or viatical settlement broker employees or independent contractors; and

2.  An antifraud plan, which shall be submitted to the Commissioner.  The antifraud plan shall include, but not be limited to:

a. a description of the procedures for detecting and investigating possible fraudulent viatical settlement contract acts and procedures for resolving material inconsistencies between medical records and insurance applications,

b. a description of the procedures for reporting possible fraudulent viatical settlement contract acts to the Commissioner,

c. a description of the plan for antifraud education and training of underwriters and other personnel, and

d. a description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

Antifraud plans submitted to the Commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

Added by Laws 2001, c. 241, § 2, emerg. eff. May 23, 2001.

§36-4051.2.  Injunctions - Civil actions - Voidable contracts - Cease and desist orders - Fines - Criminal penalties.

A.  In addition to the penalties and other enforcement provisions of the Viatical Settlement Act, if any person violates the Viatical Settlement Act or any rule implementing the Viatical Settlement Act, the Insurance Commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the Commissioner determines are necessary to restrain the person from committing the violation.

B.  Any person damaged by the acts of a person in violation of the Viatical Settlement Act may bring a civil action against the person committing the violation in a court of competent jurisdiction.

C.  A violation of the Viatical Settlement Act attendant to the execution of a viatical settlement contract renders the viatical settlement contract voidable and subject to rescission by the viator, upon return of the policy received to the viatical settlement provider.  Suit for rescission may be brought in a court of competent jurisdiction or where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

D.  The Commissioner may issue, in accordance with the Administrative Procedures Act, a cease and desist order upon a person that violates any provision of the Viatical Settlement Act, any rule promulgated by the Commissioner, or any written agreement entered into with the Commissioner.

E.  When the Commissioner finds that an activity in violation of the Viatical Settlement Act presents an immediate danger to the public that requires an immediate final order, the Commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings.  The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety (90) days.  If the Commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to the Administrative Procedures Act.

F.  In addition to the penalties and other enforcement provisions of the Viatical Settlement Act, any person who violates the Viatical Settlement Act is subject to civil penalties of up to Ten Thousand Dollars ($10,000.00) per violation.  Imposition of civil penalties shall be pursuant to an order of the Commissioner issued under Section 313 of Title 36 of the Oklahoma Statutes.  Such fines may be enforced in the same manner in which civil judgments may be enforced.  Such fines shall be placed in the Insurance Commissioner's Revolving Fund.  The Commissioner's order may require a person found to be in violation of the Viatical Settlement Act to make restitution to persons aggrieved by violations of the Viatical Settlement Act.

G.  1.  A person convicted of a violation of the Viatical Settlement Act by a court of competent jurisdiction shall be guilty of a felony, punishable as follows:

a. to imprisonment for not more than twenty (20) years or to payment of a fine of not more than One Hundred Thousand Dollars ($100,000.00), or both, if the value of the viatical settlement contract is more than Thirty-five Thousand Dollars ($35,000.00),

b. to imprisonment for not more than ten (10) years or to payment of a fine of not more than Twenty Thousand Dollars ($20,000.00), or both, if the value of the viatical settlement contract is more than Two Thousand Five Hundred Dollars ($2,500.00) but not more than Thirty-five Thousand Dollars ($35,000.00),

c. to imprisonment for not more than five (5) years or to payment of a fine of not more than Ten Thousand Dollars ($10,000.00), or both, if the value of the viatical settlement contract is more than Five Hundred Dollars ($500.00) but not more than Two Thousand Five Hundred Dollars ($2,500.00), or

d. to imprisonment for not more than one (1) year or to payment of a fine of not more than Three Thousand Dollars ($3,000.00), or both, if the value of the viatical settlement contract is Five Hundred Dollars ($500.00) or less.

2.  A person convicted of a violation of the Viatical Settlement Act shall be ordered to pay restitution to persons aggrieved by the violation.  Restitution shall be ordered in addition to a fine or imprisonment, but not in lieu of a fine or imprisonment.

3.  In any prosecution under this subsection, the value of the viatical settlement contracts within any six-month period may be aggregated and the defendant charged accordingly in applying the provisions of this section; provided, that when two or more offenses are committed by the same person in two or more counties, the accused may be prosecuted in any county in which one of the offenses was committed for all of the offenses aggregated under this section.  The applicable statute of limitations provision under Section 93 of Title 12 of the Oklahoma Statutes shall not begin to run until the insurance company or law enforcement agency is aware of the fraud, but in no event may the prosecution be commenced later than seven (7) years after the act has occurred.

Added by Laws 2001, c. 241, § 3, emerg. eff. May 23, 2001.

§36-4052.  Compliance with act.

No viatical settlement provider transacting business in this state may continue to do so after the effective date of this act unless it is in compliance with this act.

Added by Laws 1998, c. 248, § 12, eff. July 1, 1998.

§36-4061.  Reserves and related actuarial items - Appropriate computation and adequacy - Periodic opinion and memorandum of qualified actuary - Requirements - Liability - Confidentiality.

A.  Beginning January 1, 1998, every life insurance company doing business in this state shall annually, and quarterly if required by the Insurance Commissioner, submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Insurance Commissioner by rule are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported accounts and comply with applicable laws of this state.  The Commissioner by rule shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

B.  1.  Beginning January 1, 1998, every life insurance company, except as exempted by or pursuant to rule, shall also annually, and quarterly if required by the Insurance Commissioner, include in the opinion required by subsection A of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by rule, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

2.  The Commissioner may provide by rule for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section.

C.  Each opinion required by subsection B of this section shall be accompanied by a memorandum, in form and substance acceptable to the Commissioner as specified by rule, prepared to support each actuarial opinion.  If the insurance company fails to provide a supporting memorandum at the request of the Commissioner within a period specified by rule, or the Commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the rules or is otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the Commissioner.

D.  Every opinion shall be governed by the following provisions:

1.  The opinion shall be submitted with the annual statement and quarterly statement, if a quarterly statement is required by the Commissioner, reflecting the valuation of such reserve liabilities for each year;

2.  The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the Commissioner as specified by rule;

3.  The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the Commissioner may by rule prescribe;

4.  In the case of an opinion required to be submitted by a foreign or alien company, the Commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the Commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

5.  Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the Commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion; and

6.  Disciplinary action by the Commissioner against the company or the qualified actuary shall be defined in rules by the Commissioner.

E.  1.  Any memorandum in support of the opinion, and any other material provided by the company to the Commissioner in connection therewith, shall be kept confidential by the Commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by rules promulgated hereunder; provided, however, that the memorandum or other material may otherwise be released by the Commissioner as follows:

a. with the written consent of the company, or

b. to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the Commissioner for preserving the confidentiality of the memorandum or other material.

2.  Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

F.  For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in rules promulgated by the Insurance Commissioner.

Added by Laws 1997, c. 273, § 4, eff. July 1, 1997.  Amended by Laws 2001, c. 363, § 20, eff. July 1, 2001.

§36-4071.  Short title.

This act shall be known and may be cited as the "Oklahoma Charitable Gift Annuity Act".

Added by Laws 1998, c. 141, § 1, emerg. eff. April 21, 1998.

§36-4072.  Definitions.

As used in this act:

1.  "Charitable gift annuity" means a transfer of cash or other property by a donor or donors to a charitable organization in return for periodic payments by the charitable organization commencing on the date of the agreement or in the future to one or more persons designated by the donor or donors over the lives of such persons;

2.  "Qualified charitable gift annuity" means a charitable gift annuity which:

a. has an actuarial value using the actuarial factors and interest rate established by the Internal Revenue Code to determine charitable deductions for federal tax purposes which is less than ninety percent (90%) of the value of the cash or other property transferred by the donor or donors to the charitable organization and the difference in value constitutes a charitable deduction for federal tax purposes,

b. has periodic payments that are calculated using a rate which will reasonably assure the promised payments to the annuitant on the date the annuity is issued, and

c. is described in Section 501(m)(5) of the Internal Revenue Code;

3.  "Charitable organization" means an entity that:

a. is described by Sections 501(c)(3) and 170(c) of the Internal Revenue Code, and

b. is qualified to do business in this state;

4.  "Qualified charitable organization" means a charitable organization that, on the date it issues its first qualified charitable gift annuity contract:

a. has a minimum of One Hundred Thousand Dollars ($100,000.00) in unrestricted assets that are exclusive of the assets comprising its qualified charitable gift annuities, and

b. has been in continuous operation for at least three (3) years or is a successor or affiliate of a charitable organization that has been in continuous operation for at least three (3) years; and

5.  "Internal Revenue Code" means the Internal Revenue Code of 1986 (26 U.S.C.), as amended, or any similar successor federal tax legislation.

Added by Laws 1998, c. 141, § 2, emerg. eff. April 21, 1998.

§36-4073.  Transaction of insurance business.

The issuance of a qualified charitable gift annuity by a qualified charitable organization shall not constitute transacting a business of insurance in this state.

Added by Laws 1998, c. 141, § 3, emerg. eff. April 21, 1998.

§36-4074.  Notification to Insurance Commissioner.

On or before ninety (90) days after the later of the effective date of this act or the date on which it issues its first charitable gift annuity contract, the charitable organization shall notify the Insurance Commissioner in writing that it has issued one or more charitable gift annuities.  This notice shall be signed by an officer or director of the charitable organization and shall:

a. show the name and principal address of the charitable organization,

b. certify that the organization is an organization described by Section 501(c)(3) of the Internal Revenue Code and Section 170(c) of the Internal Revenue Code,

c. have attached a copy of the organization's letter from the Internal Revenue Service declaring its exempt status,

d. certify that the charitable organization has issued one or more charitable gift annuity contracts and that these charitable gift annuity contracts are qualified charitable gift annuity contracts as defined in this act,

e. certify that the charitable organization has a minimum of One Hundred Thousand Dollars ($100,000.00) in unrestricted assets exclusive of the assets comprising the qualified charitable gift annuities issued by the charitable organization,

f. certify that the charitable organization has been in continuous operation for at least three (3) years or is a successor or an affiliate of a charitable organization that has been in continuous operation for at least three (3) years, and

g. have attached the most recent annual audit of the charitable organization prepared by an independent certified public accountant or accounting firm or individual holding a permit to practice public accounting in accordance with generally accepted accounting principles.

Added by Laws 1998, c. 141, § 4, emerg. eff. April 21, 1998.  Amended by Laws 1998, c. 406, § 2, eff. July 1, 1998.

§36-4075.  Statement of nonregulation.

In its promotional literature, applications and agreements for qualified charitable gift annuities, the qualified charitable organization shall insert the following separate paragraph in print no smaller than that employed in the document generally:

"A charitable gift annuity is not regulated by the Oklahoma Insurance Department and is not protected by a guaranty association affiliated with the Oklahoma Insurance Department."

Added by Laws 1998, c. 141, § 5, emerg. eff. April 21, 1998.

§36-4076.  Financial statement.

Each qualified charitable organization issuing qualified charitable gift annuities shall provide the Insurance Commissioner with a copy of its annual audited financial statement prepared by an independent certified public accountant or accounting firm or individual holding a permit to practice public accounting in accordance with generally accepted accounting principles within ninety (90) days of receipt of the final audit report by the qualified charitable organization.

Added by Laws 1998, c. 141, § 6, emerg. eff. April 21, 1998.

§36-4077.  Information required to be submitted to Insurance Commissioner.

Except as otherwise required by this act, a qualified charitable organization shall not be required to submit information to the Insurance Commissioner except as necessary to determine any penalties pursuant to Section 10 of this act.

Added by Laws 1998, c. 141, § 7, emerg. eff. April 21, 1998.

§36-4078.  Applicability of Oklahoma Open Records Act and Oklahoma Open Meeting Act.

Nothing herein shall be construed to subject a charitable organization to the Oklahoma Open Records Act or the Oklahoma Open Meeting Act; provided, however, that the notices required by Section 4 of this act and the audited financial statements required by Section 6 of this act which are in the possession of the Oklahoma Insurance Department shall be deemed a "record" as defined in the Oklahoma Open Records Act.

Added by Laws 1998, c. 141, § 8, emerg. eff. April 21, 1998.

§36-4079.  Purchase of annuities authorized.

A qualified charitable organization may use a portion of the money or property received in exchange for a qualified charitable gift annuity to purchase an annuity upon the life of the annuitant of the qualified charitable gift annuity from an insurance company qualified to transact a business of insurance in this state.

Added by Laws 1998, c. 141, § 9, emerg. eff. April 21, 1998.

§36-4080.  Enforcement of compliance.

A.  If the Insurance Commissioner or an independent hearing examiner finds that a violation of this act has occurred, the Insurance Commissioner shall enforce compliance with this act by sending a letter by certified mail, return receipt requested, demanding that the charitable organization comply with this act.  If the charitable organization fails to comply with the demand within thirty (30) days of receipt of the letter, the charitable organization may be censured by the Insurance Commissioner or may be subject to a civil fine of not less than One Thousand Dollars ($1,000.00) but not more than Ten Thousand Dollars ($10,000.00) until such time as the charitable organization brings itself into compliance with this act.

B.  If the Insurance Commissioner or an independent hearing examiner finds that the violation or threatened violation of this act is willful and is substantially injurious to the public, the Commissioner may file an action in district court to prevent, restrain or enjoin such violation or threatened violation.

C.  The failure of a charitable organization to comply with the requirements of this act does not prevent a charitable gift annuity from otherwise being a charitable gift annuity under the Internal Revenue Code.

Added by Laws 1998, c. 141, § 10, emerg. eff. April 21, 1998.

§36-4081.  Annuities issued before effective date of act.

A charitable gift annuity issued before the effective date of this act which does not meet the definition of a qualified charitable gift annuity under this act shall be deemed to be a qualified charitable gift annuity under this act.

Added by Laws 1998, c. 141, § 11, emerg. eff. April 21, 1998.

§36-4082.  Issuance of annuities not to constitute certain agreements, contracts or combinations.

The issuance of a qualified charitable gift annuity by a qualified charitable organization is not an act, agreement, contract, or combination in the form of trust, or otherwise, or conspiracy in restraint of trade or commerce within this state.

Added by Laws 1998, c. 141, § 12, emerg. eff. April 21, 1998.

§36-4085.  Short title.

Sections 4085 through 4096 of this title shall constitute a part of the Insurance Code and shall be known and may be cited as the "Life Settlement Act".

Added by Laws 2000, c. 353, § 30, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 241, § 9, emerg. eff. May 23, 2001.

§36-4086.  Definitions.

For purposes of the Life Settlement Act:

1.  "Person" means any natural or artificial entity including, but not limited to, individuals, partnerships, associations, trusts, or corporations;

2.  "Life settlement" means an agreement that is solicited, negotiated, offered, entered into, delivered, or issued for delivery in this state under which a person pays compensation or anything of value that is less than the expected death benefit of a policy insuring the life of an individual who does not have a catastrophic or life-threatening illness or condition in return for the policy owner's or certificate holder's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the policy;

3.  "Life settlement broker" means an individual, partnership, corporation or other entity who or which for another and for a fee, commission or other valuable consideration offers or advertises the availability of life settlements, introduces to life settlement providers, or offers or attempts to negotiate life settlements between an owner and one or more life settlement providers.  Life settlement broker does not include an attorney, accountant, or financial planner retained to represent the insured whose compensation is not paid by the life settlement provider;

4.  "Life settlement contract" means a written agreement entered into between a life settlement provider and a person owning a life insurance policy or who owns or is covered under a group policy insuring the life of a person who does not have a catastrophic or life-threatening illness or condition.  The agreement shall establish the terms under which the life settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the policyowner's assignment, transfer, sale, devise, or bequest of death benefit or ownership of the insurance policy or certificate to the life settlement provider;

5.  "Life settlement provider" means an individual, partnership, corporation, or other entity that enters into an agreement with a person owning a life insurance policy or who owns or is covered under a group policy insuring the life of a person who does not have a catastrophic or life-threatening illness or condition, under the terms of which the life settlement provider pays compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the policyowner's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the insurance policy or certificate to the life settlement provider.  Life settlement provider does not include:

a. any bank, savings bank, savings and loan association, credit union or other licensed lending institution which takes an assignment of a life insurance policy as collateral for a loan,

b. the issuer of a life insurance policy providing accelerated benefits, or

c. any natural person who enters into no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

6.  "Life settlement licensee" means a life settlement broker or a life settlement provider licensed under the Life Settlement Act;

7.  "Owner" means the owner of a life insurance policy insuring the life of a person that does not have a catastrophic or life threatening illness or condition or the certificate holder who enters into an agreement under which the life settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the owner's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the insurance policy or certificate to the life settlement provider; and

8.  "Commissioner" means the Insurance Commissioner of the State of Oklahoma.

Added by Laws 2000, c. 353, § 31, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 241, § 10, emerg. eff. May 23, 2001.

§36-4087.  Licensure required - Application.

A.  No individual, partnership, corporation, or other entity may act as a life settlement provider or enter into or solicit a life settlement contract without first having obtained a license from the Insurance Commissioner.

B.  Application for a life settlement provider license shall be made to the Commissioner by the applicant on a form prescribed by the Commissioner, and the application shall be accompanied by a fee of Five Hundred Dollars ($500.00).

C.  Licenses may be renewed from year to year on the anniversary date upon payment of the annual renewal fee of Five Hundred Dollars ($500.00).  Failure to pay the fee within the terms prescribed shall result in the automatic revocation of the license.

D.  The applicant shall provide such information as the Commissioner may require on forms prepared by the Commissioner.  The Commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, and employees, and the Commissioners may, in the exercise of discretion, refuse to issue a license in the name of any firm, partnership, or corporation or any other entity if not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of the Life Settlement Act.

E.  A license issued to a firm, partnership, corporation, or other entity authorizes all members, officers, and designated employees to act as life settlement providers under the license, and all such persons must be named in the application and any supplements to the application.

F.  Upon filing an application and payment of the license fee, the Commissioner shall investigate each applicant and may issue a license if the Commissioner finds that the applicant:

1.  Has provided a detailed plan of operation;

2.  Is competent and trustworthy and intends to act in good faith in the capacity for which licensure is sought;

3.  Has a good business reputation and has had experience, training, or educating so as to be qualified in the business for which licensure is sought; and

4.  If the applicant is a corporation, is incorporated under the laws of this state or is a foreign corporation authorized to transact business in this state.

G.  The Commissioner shall not issue any license to any nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the Commissioner or the applicant has filed with the Commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the Commissioner.

Added by Laws 2000, c. 353, § 32, eff. Nov. 1, 2000.

§36-4088.  Denial, revocation, suspension or nonrenewal of license.

A.  The Commissioner shall have the right to suspend, revoke, or refuse to renew the license of any life settlement provider or broker if the Commissioner finds that:

1.  There was any misrepresentation in the application for the license;

2.  The holder of the license has been guilty of fraudulent or dishonest practices, is subject to final administrative actions, or is otherwise shown to be untrustworthy or incompetent to act as a life settlement provider;

3.  The licensee demonstrates a pattern of unreasonable payments to policyholders;

4.  The licensee has been convicted of a felony or any misdemeanor of which criminal fraud is an element; or

5.  The licensee has violated any of the provisions of the Life Settlement Act.

B.  Before the Commissioner shall deny a license application or suspend, revoke or refuse to renew the license of a life settlement provider or broker, the Commissioner shall conduct a hearing in accordance with the Administrative Procedures Act.

Added by Laws 2000, c. 353, § 33, eff. Nov. 1, 2000.

§36-4089.  Approval of life settlement contracts and related forms by Commissioner.

No life settlement provider shall use any life settlement contract or related forms, including applications and advertisements, in this state unless it has been filed with and approved by the Commissioner.  Any life settlement contract form filed with the Commissioner shall be deemed approved if it has not been disapproved within sixty (60) days of the filing.  The Commissioner shall disapprove a life settlement contract or related forms if, in the Commissioner's opinion, the contract or any of the provisions are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the policyowner.

Added by Laws 2000, c. 353, § 34, eff. Nov. 1, 2000.

§36-4090.  Annual statement - Examination of business and affairs - Confidentiality - Licensee records.

A.  Each licensee shall file with the Commissioner on or before March 1 of each year an annual statement containing such information as the Commissioner may prescribe by rule.

B.  The Commissioner may, when the Commissioner deems it reasonably necessary to protect the interest of the public, examine the business and affairs of any licensee or applicant for a license.  The Commissioner shall have the authority to order any licensee or applicant to produce any records, books, files, or other information reasonably necessary to ascertain whether or not the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public.  The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

C.  Names and individual identification data for all insureds and owners shall be considered confidential information and shall not be disclosed by the Commissioner, unless required by law.

D.  Records of all transactions of life settlement contracts shall be maintained by the licensee and shall be available to the Commissioner for inspection during reasonable business hours.

Added by Laws 2000, c. 353, § 35, eff. Nov. 1, 2000.

§36-4091.  Disclosures to policyowners.

A life settlement provider shall disclose the following information to the owner no later than the date the life settlement contract is signed by all parties:

1.  That possible alternatives to life settlement contracts for persons may exist including, but not limited to, nonforfeiture options offered by the issuer of the life insurance policy;

2.  That some or all of the proceeds of the life settlement may be taxable and that assistance should be sought from a personal tax advisor;

3.  That the life settlement could be subject to creditors' claims;

4.  That receipt of a life settlement may adversely affect the recipient's eligibility for Medicaid or other government benefits or entitlements, and that advice should be obtained from the appropriate agencies;

5.  The policyowner's right to rescind a life settlement contract within thirty (30) days after it is executed by all parties or within fifteen (15) days from the receipt of the life settlement proceeds by the owner, whichever is less, as provided in subsection B of Section 9 of this act; and

6.  The date by which the funds will be available to the owner and the source of the funds.

Added by Laws 2000, c. 353, § 36, eff. Nov. 1, 2000.

§36-4091.1.  Advertisement of contracts - Guidelines and standards.

A.  The purpose of this section is to protect prospective owners, as defined by Section 4086 of Title 36 of the Oklahoma Statutes, in connection with the advertisement of life settlement contracts and to assure the clear, truthful and adequate disclosure of the benefits, risks, limitations and exclusions of any life settlement contract.  This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of life settlement contracts to assure that product descriptions are presented in a manner that prevents unfair, deceptive or misleading advertising and is conducive to accurate presentation and description of life settlement contracts through the advertising media and material used by life settlement licensees.

B.  This section shall apply to any advertising of life settlement contracts intended for dissemination to prospective owners, as defined by Section 4086 of Title 36 of the Oklahoma Statutes, in this state, including Internet advertising viewed by persons located in this state.  If disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

C.  Every life settlement licensee shall establish and at all times maintain a system of control over the content, form and method of dissemination of all advertisements of its contracts.  All advertisements, regardless of by whom written, created, designed or presented, shall be the responsibility of the life settlement licensee, as well as the individual who created or presented the advertisement.  A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the life settlement licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the life settlement licensee.

D.  Advertisements shall be truthful and not misleading in fact or by implication.  The form and content of an advertisement of a life settlement contract shall be sufficiently complete and clear so as to avoid deception and any capacity or tendency to mislead or deceive.  For purposes of the Life Settlement Act, whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the Insurance Commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

E.  1.  The information required to be disclosed under this section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

2.  An advertisement shall not omit material information or use words, phrases, statements, references or illustrations if the omission or use has the capacity, tendency or effect of misleading or deceiving owners as to the nature or extent of any benefit, loss covered, or state or federal tax consequence.  The fact that the life settlement contract offered is made available for inspection prior to consummation of the sale or that the life settlement contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

3.  An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

4.  Testimonials, appraisals or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the life settlement contract advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective owners as to the nature or scope of the testimonials, appraisal, analysis or endorsement.  In using testimonials, appraisals or analysis, the life settlement licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

a. If the individual making a testimonial, appraisal, analysis or an endorsement has a financial interest in the life settlement provider or related entity as a stockholder, director, officer, employee or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

b. An advertisement shall not state or imply that a life settlement contract, benefit or service has been approved or endorsed by a group of individuals, society, association or other organization unless that is the fact and unless any relationship between an organization and the life settlement licensee is disclosed.  If the entity making the endorsement or testimonial is owned, controlled or managed by the life settlement licensee, or receives any payment or other consideration from the life settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

c. If an endorsement refers to benefits received under a life settlement contract, all pertinent information shall be retained by the life settlement licensee for a period of five (5) years after its use.

F.  An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts.  The source of all statistics used in an advertisement shall be identified.

G.  An advertisement shall not disparage insurers, life settlement providers, life settlement brokers, insurance producers, policies, services or methods of marketing.

H.  The name of the life settlement licensee shall be clearly identified in all advertisements about the licensee or its life settlement contract.  If an application is part of the advertisement, the name of the life settlement provider shall be shown on the application.

I.  An advertisement shall not use a trade name, group designation, name of the parent company of a life settlement licensee, name of a particular division of the life settlement licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the life settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the life settlement licensee, or to create the impression that a company other than the life settlement licensee would have any responsibility for the financial obligation under a life settlement contract.

J.  An advertisement shall not use any combination of words, symbols or physical materials that by their content, phraseology, shape, color or other characteristics are so similar to a combination of words, symbols or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective owners into believing that the solicitation is in some manner connected with a government program or agency.

K.  An advertisement may state that a life settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competing life settlement licensee may not be so licensed.  The advertisement may ask the audience to consult the licensee's web site or contact the Insurance Department and the Oklahoma Department of Securities to find out if the state requires licensing and, if so, whether the life settlement provider or life settlement broker is licensed.

L.  An advertisement shall not create the impression that the life settlement provider, its financial condition or status, the payment of its claims or the merits, desirability, or advisability of its life settlement contracts are recommended or endorsed by any government entity.

M.  An advertisement shall not directly or indirectly create the impression that any division or agency of the state or of the United States government endorses, approves or favors:

1.  Any life settlement licensee or its business practices or methods of operation;

2.  The merits, desirability or advisability of any life settlement contract;

3.  Any life settlement contract; or

4.  Any life insurance policy or life insurance company.

N.  If the advertiser emphasizes the speed with which the compensation will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the owner.

O.  If the advertising emphasizes the dollar amounts available to owners, the advertising shall disclose the average purchase price as a percent of face value obtained by owners contracting with the licensee during the past six (6) months.

Added by Laws 2001, c. 241, § 4, emerg. eff. May 23, 2001.

§36-4092.  Compensation from owner of contract - Written agreement.

A life settlement broker or provider shall not, without the written agreement of the owner obtained prior to performing any services in connection with a life settlement contract, seek or obtain any compensation from the owner.

Added by Laws 2000, c. 353, § 37, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 241, § 11, emerg. eff. May 23, 2001.

§36-4093.  Required documentation - Refund provision - Tender of payment.

A.  A life settlement provider entering into a life settlement contract with any person shall first obtain:

1.  A written statement from a licensed attending physician, as defined in Section 725.2 of Title 59 of the Oklahoma Statutes, that the person is of sound mind and under no constraint or undue influence; and

2.  A witnessed document in which the person:

a. consents to the life settlement contract,

b. represents a full and complete understanding of the life settlement contract,

c. represents a full and complete understanding of the benefits of the life insurance policy, and

d. acknowledges that the life settlement contract has been entered into freely and voluntarily.

The witness, as required in this paragraph, shall be a disinterested third party.

B.  All life settlement contracts entered into in this state shall contain an unconditional refund provision extending at least thirty (30) days from the date of the contract, or fifteen (15) days from or after the receipt of the life settlement proceeds, whichever is less.

C.  Immediately upon receipt from the owner of documents to effect the transfer of the insurance policy, the life settlement provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a bank approved by the Commissioner, pending acknowledgement of the transfer by the issuer of the policy.  The trustee or escrow agent shall be required to transfer the proceeds due to the owner immediately upon receipt of acknowledgement of the transfer from the insurer.

D.  Failure to tender the life settlement by the date disclosed to the owner renders the contract null and void.

Added by Laws 2000, c. 353, § 38, eff. Nov. 1, 2000.

§36-4094.  Authority of Commissioner.

The Commissioner shall have the authority to:

1.  Promulgate rules implementing the Life Settlement Act;

2.  Establish standards for evaluating reasonableness of payments under life settlements contracts.  This authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a life insurance policy;

3.  Establish appropriate licensing requirements and fees for agents and brokers; and

4.  Require a penal bond in an amount to be set by the Commissioner.

Added by Laws 2000, c. 353, § 39, eff. Nov. 1, 2000.

§36-4095.  Unfair life settlement contract practices.

Any of the following acts by a life settlement provider or broker constitutes an unfair life settlement contract practice:

1.  Failing to fully disclose to an owner, benefits, coverages, or other provisions of any life settlement contract when such benefits, coverages or other provisions are pertinent to the contract;

2.  Knowingly misrepresenting to an owner pertinent facts relating to the life settlement contract at issue;

3.  Failing to adopt and implement reasonable standards for prompt payment of amounts arising under its life settlement contracts;

4.  Not attempting in good faith to effectuate prompt, fair and equitable payment of amounts arising under its life settlement contracts;

5.  Requesting an owner to sign a release that extends beyond the subject matter that gave rise to the life settlement contract;

6.  Issuing checks or drafts in partial settlement of a loss or claim under a specified coverage which contains language which releases an insurer or its insured from its total liability;

7.  Compelling, without just cause, a policyowner to institute a suit to recover an amount due under his or her insurance policy or insurance contract by offering substantially less than the amount ultimately recovered in a suit brought by him or her, when such policyholder has made claims for an amount reasonably similar to the amount ultimately recovered;

8.  Failing to maintain a complete record of all complaints which the life settlement broker or provider has received during the preceding three (3) years or since the date of the last examination by the Commissioner, whichever time is shorter.  This record shall indicate the total number of complaints, their classification, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint.  For the purpose of this paragraph, "complaint" means any written communication primarily expressing a grievance;

9.  Entering into a life settlement contract where the subject life insurance policy or certificate was issued by the life settlement provider; or

10.  Offering or advertising the availability of life settlement contracts or negotiating a life settlement contract with policyowners or certificate holders issued by the principal life settlement provider.

Added by Laws 2000, c. 353, § 40, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 241, § 12, emerg. eff. May 23, 2001.

§36-4095.1.  Prohibited acts - Warning statement - Furnishing information to the Commissioner - Liability - Attorney fees and costs - Antifraud initiatives.

A.  The following acts are prohibited:

1.  Committing a fraudulent or unfair life settlement contract practice;

2.  Knowingly presenting false information in an application for an insurance or life settlement contract;

3.  Knowingly or intentionally interfering with the enforcement of the provisions of the Life Settlement Act or investigations of suspected or actual violations of the Life Settlement Act; or

4.  Knowing or intentional permitting of any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlement contracts by a person in the business of life settlement contracts.

B.  1.  Life settlement contracts and applications for life settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or a life settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

2.  The lack of a statement as required in paragraph 1 of this subsection shall not constitute a defense in any prosecution for a fraudulent life settlement contract practice.

C.  1.  Any person engaged in the business of life settlement contracts having knowledge or a reasonable belief that a fraudulent or unfair life settlement contract practice is being, will be or has been committed shall provide to the Insurance Commissioner the information required by, and in a manner prescribed by, the Commissioner.

2.  Any other person having knowledge or a reasonable belief that a fraudulent or unfair life settlement contract practice is being, will be or has been committed may provide to the Commissioner the information required by, and in a manner prescribed by, the Commissioner.

D.  1.  Under the Life Settlement Act, no civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent or unfair life settlement contract practices or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

a. the Commissioner or the Commissioner's employees, agents or representatives,

b. federal, state or local law enforcement or regulatory officials or their employees, agents or representatives,

c. a person involved in the prevention and detection of fraudulent or unfair life settlement contract acts or that person's agents, employees or representatives,

d. the National Association of Insurance Commissioners (NAIC), the National Association of Securities Dealers (NASD), the North American Securities Administrators Association (NASAA), or their employees, agents or representatives or other regulatory body overseeing life insurance, life settlement contracts, securities or investment fraud, or

e. the life insurer that issued the life insurance policy covering the life of the insured.

2.  Paragraph 1 of this subsection shall not provide immunity from civil or criminal liability pursuant to provisions of law other than the Life Settlement Act.

3.  Paragraph 1 of this subsection shall not apply to statements made with actual malice.  In an action brought against a person for filing a report or furnishing other information concerning a fraudulent or unfair life settlement contract practice or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that paragraph 1 of this subsection does not apply because the person filing the report or furnishing the information did so with actual malice.

4.  A person identified in paragraph 1 of this subsection shall be entitled to an award of attorney fees and costs if the person is the prevailing party in a civil cause or action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of the Life Settlement Act and the party bringing the action was not substantially justified in doing so.  For purposes of this paragraph, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

5.  This subsection does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in paragraph 1 of this subsection.

E.  1.  The documents and evidence provided pursuant to subsection D of this section or obtained by the Commissioner in an investigation of suspected or actual fraudulent or unfair life settlement contract practices shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

2.  Paragraph 1 of this subsection shall not prohibit release by the Commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent or unfair life settlement contract practices:

a. in administrative or judicial proceedings to enforce laws administered by the Commissioner,

b. to federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent or unfair life settlement contract practices or to the National Association of Insurance Commissioners (NAIC), or

c. at the discretion of the Commissioner, to a person in the business of life settlement contracts that is aggrieved by fraudulent or unfair life settlement contract practices.

3.  Release of documents and evidence under paragraph 2 of this subsection does not abrogate or modify the privilege granted in paragraph 1 of this subsection.

F.  The Life Settlement Act shall not:

1.  Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

2.  Prevent or prohibit a person from disclosing voluntarily information concerning life settlement fraud or unfair practices to a law enforcement or regulatory agency other than the Insurance Department; or

3.  Limit the powers granted elsewhere by the laws of this state to the Commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

G.  Life settlement providers and life settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent life settlement contract acts.  At the discretion of the Commissioner, the Commissioner may order, or a licensee may request and the Commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program.  The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section.  Antifraud initiatives shall include:

1.  Fraud investigators, who may be life settlement provider or life settlement broker employees or independent contractors; and

2.  An antifraud plan, which shall be submitted to the Commissioner.  The antifraud plan shall include, but not be limited to:

a. a description of the procedures for detecting and investigating possible fraudulent life settlement contract acts and procedures for resolving material inconsistencies between medical records and insurance applications,

b. a description of the procedures for reporting possible fraudulent life settlement contract acts to the Commissioner,

c. a description of the plan for antifraud education and training of underwriters and other personnel, and

d. a description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent life settlement contract acts and investigating unresolved material inconsistencies between medical records and insurance applications.

Antifraud plans submitted to the Commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

Added by Laws 2001, c. 241, § 5, emerg. eff. May 23, 2001.

§36-4095.2.  Injunctions - Civil actions - Voidable contracts - Cease and desist orders - Fines - Criminal penalties.

A.  In addition to the penalties and other enforcement provisions of the Life Settlement Act, if any person violates the Life Settlement Act or any rule implementing the Life Settlement Act, the Insurance Commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the Commissioner determines are necessary to restrain the person from committing the violation.

B.  Any person damaged by the acts of a person in violation of the Life Settlement Act may bring a civil action against the person committing the violation in a court of competent jurisdiction.

C.  A violation of the Life Settlement Act attendant to the execution of a life settlement contract renders the life settlement contract voidable and subject to rescission by the purchaser, upon return of the policy received to the life settlement provider.  Suit for rescission may be brought in a court of competent jurisdiction or where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

D.  The Commissioner may issue, in accordance with the Administrative Procedures Act, a cease and desist order upon a person that violates any provision of the Life Settlement Act, any rule promulgated by the Commissioner, or any written agreement entered into with the Commissioner.

E.  When the Commissioner finds that an activity in violation of the Life Settlement Act presents an immediate danger to the public that requires an immediate final order, the Commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings.  The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety (90) days.  If the Commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to the Administrative Procedures Act.

F.  In addition to the penalties and other enforcement provisions of the Life Settlement Act, any person who violates the Life Settlement Act is subject to civil penalties of up to Ten Thousand Dollars ($10,000.00) per violation.  Imposition of civil penalties shall be pursuant to an order of the Commissioner issued under Section 313 of Title 36 of the Oklahoma Statutes.  Such fines may be enforced in the same manner in which civil judgments may be enforced.  Such fines shall be placed in the Insurance Commissioner's Revolving Fund.  The Commissioner's order may require a person found to be in violation of the Life Settlement Act to make restitution to persons aggrieved by violations of the Life Settlement Act.

G.  1.  A person convicted of a violation of the Life Settlement Act by a court of competent jurisdiction shall be guilty of a felony, punishable as follows:

a. to imprisonment for not more than twenty (20) years or to payment of a fine of not more than One Hundred Thousand Dollars ($100,000.00), or both, if the value of the life settlement contract is more than Thirty-five Thousand Dollars ($35,000.00),

b. to imprisonment for not more than ten (10) years or to payment of a fine of not more than Twenty Thousand Dollars ($20,000.00), or both, if the value of the life settlement contract is more than Two Thousand Five Hundred Dollars ($2,500.00) but not more than Thirty-five Thousand Dollars ($35,000.00),

c. to imprisonment for not more than five (5) years or to payment of a fine of not more than Ten Thousand Dollars ($10,000.00), or both, if the value of the life settlement contract is more than Five Hundred Dollars ($500.00) but not more than Two Thousand Five Hundred Dollars ($2,500.00), or

d. to imprisonment for not more than one (1) year or to payment of a fine of not more than Three Thousand Dollars ($3,000.00), or both, if the value of the life settlement contract is Five Hundred Dollars ($500.00) or less.

2.  A person convicted of a violation of the Life Settlement Act shall be ordered to pay restitution to persons aggrieved by the violation.  Restitution shall be ordered in addition to a fine or imprisonment, but not in lieu of a fine or imprisonment.

3.  In any prosecution under this subsection, the value of the life settlement contracts within any six-month period may be aggregated and the defendant charged accordingly in applying the provisions of this section; provided, that when two or more offenses are committed by the same person in two or more counties, the accused may be prosecuted in any county in which one of the offenses was committed for all of the offenses aggregated under this section.  The applicable statute of limitations provision under Section 93 of Title 12 of the Oklahoma Statutes shall not begin to run until the insurance company or law enforcement agency is aware of the fraud, but in no event may the prosecution be commenced later than seven (7) years after the act has occurred.

Added by Laws 2001, c. 241, § 6, emerg. eff. May 23, 2001.

§36-4096.  Operative date of act.

No life settlement provider transacting business in this state shall continue to do so on or after November 1, 2000, unless the provider is in compliance with the Life Settlement Act.

Added by Laws 2000, c. 353, § 41, eff. Nov. 1, 2000.

§36-4101.  Classes of policies permitted - Eligibility - Premiums - Number insured - Amount of insurance.

No policy of group life insurance shall be delivered in this state unless it conforms to one of the following descriptions:

1.  A policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

a. The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof determined by conditions pertaining to their employment.  The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors and partners of one or more affiliated corporations, proprietors or partnerships if the business of the employer and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership or contract, or otherwise.  The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership.  The policy may provide that the term "employees" shall include retired employees.  No director of a corporate employer shall be eligible for insurance under the policy unless such a person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director.  No individual proprietor or partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership.  The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.  A policy issued to insure the employees of a public body may provide that the term "employee" shall include elected or appointed officials.

b. The premium for the policy shall be paid by the policyholder, either wholly from the employer's funds or funds contributed by him, or partly from such funds and partly from funds contributed by the insured employees, or from funds contributed wholly by the insured employees.  A policy on which part or all of the premium is to be derived from funds contributed by the insured employees may be placed in force only if at least seventyfive percent (75%) of the then eligible employees, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, elect to make the required contributions.  A policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, or all except any as to whom evidence of insurability is not satisfactory to the insurer.

c. The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the employees or by the employer or trustee;

2.  A policy issued to a creditor, who shall be deemed to be the policyholder, to insure debtors of the creditor.  Credit unions and associations formed for the purpose of making loans to their members shall be deemed to be creditors within the meaning of this section. Policies issued to a creditor to insure debtors of the creditor are subject to the following requirements:

a. The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness.  The policy may provide that the term "debtors" shall include the debtors of one or more subsidiary corporations, and the debtors of one or more affiliated corporations, proprietors or partnerships if the business of the policyholder and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract or otherwise.

b. The premium for the policy shall be paid by the policyholder, either from the creditor's funds, or from charges collected from the insured debtors, or from both.  A policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligation outstanding at its date of issue without evidence of individual insurability unless at least seventyfive percent (75%) of the then eligible debtors elect to pay the required charges.  A policy on which no part of the premium is to be derived from the collection of such identifiable charges must insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c. The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least one hundred persons yearly, or may reasonably be expected to receive at least one hundred new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than seventyfive percent (75%) of the new entrants become insured.

d. The amount of insurance on the life of any debtor shall at no time exceed the amount owed by him which is repayable to the creditor, or One Hundred Thousand Dollars ($100,000.00), whichever is less, provided further, no company licensed to do business in this state shall issue in excess of One Hundred Thousand Dollars ($100,000.00) group credit life insurance on one individual in the State of Oklahoma.

e. The insurance shall be payable to the policyholder.  Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment;

3.  A policy issued to a labor union, which shall be deemed the policyholder, to insure members of such union for the benefit of persons other than the union or any of its officials, representatives or agents, subject to the following requirements:

a. The members eligible for insurance under the policy shall be all of the members of the union, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the union, or both.

b. The premium for the policy shall be paid by the policyholder, either wholly from the union's funds, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance, or from funds contributed wholly by the insured members.  A policy on which part or all of the premium is to be derived from funds contributed by the insured members specifically for their insurance may be placed in force only if at least seventyfive percent (75%) of the then eligible members, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, elect to make the required contributions.  A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c. The policy must cover at least ten members at date of issue.

d. The amount of insurance under the policy must be based upon some plan precluding individual selection either by the members or by the union;

4.  A policy issued to the trustees of a fund established in this state by two or more employers in the same industry, provided a majority of the employees to be insured of each employer are located within this state, or to the trustees of a fund established by one or more labor unions, or by one or more employers in the same industry and one or more labor unions or by one or more employers and one or more labor unions whose members are in the same or related occupation or trades, or by an association of persons, licensed by the State of Oklahoma to engage in a recognized profession, which trustees shall be deemed the policyholder to insure employees of the employers or members of the unions or members of an association of persons, licensed by the State of Oklahoma to engage in a recognized profession, for the benefit of persons other than the employers or the unions, or the association of persons, licensed by the State of Oklahoma to engage in a recognized profession, subject to the following requirements:

a. The persons eligible for insurance shall be all of the employees of the employers or all of the members of the union, or all the members of an association of persons, licensed by the State of Oklahoma to engage in a recognized profession, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the unions, or to both, or pertaining to membership in the association of persons, licensed by the State of Oklahoma to engage in a recognized profession.  The policy may provide that the term "employees" shall include the individual proprietor or partners if any employer is an individual proprietor or a partnership.  The policy may provide that the term "employees" shall include retired employees.  No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director.  No individual proprietor or a partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership.  The policy may provide that the term "employees" shall include the trustees or their employees, or both if their duties are principally connected with such trusteeship, and that the term "members of an association" shall include employees of members.

b. The premium for the policy shall be paid by the trustees wholly from funds contributed by the employer or employers of the insured persons, or by the union or unions, or by both, or by an association of persons, licensed by the State of Oklahoma to engage in a recognized profession, or from funds contributed wholly or in part by the insured persons.  A policy on which part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance may be placed in force only if at least seventyfive percent (75%) of the then eligible persons, excluding any as to whom evidence of insurability is not satisfactory to the insurer, elect to make the required contributions.  A policy issued to the trustees of a fund established by an association of persons, licensed by the State of Oklahoma to engage in a recognized profession, on which part or all the premium is to be derived from funds contributed by the insured persons specifically for their insurance, may be placed in force only if the total number of persons covered at the date of issue exceeds six hundred or seventyfive percent (75%) of the eligible persons, whichever is less, excluding any as to whom evidence of insurability is not satisfactory to the insurer, elect to make the required contribution.  A policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c. The policy must cover at date of issue at least one hundred persons; and if the fund is established by the members of an association of employers the policy may be issued only if (a) either (i) the participating employers constitute at date of issue at least sixty percent (60%) of those employer members whose employees are not already covered by group life insurance or (ii) the total number of persons covered at date of issue exceeds six hundred; and (b) the policy shall not require that if a participating employer discontinues membership in the association, the insurance of his employees shall cease solely by reason of such discontinuance.

d. The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employers, or unions;

5.  A policy issued to any nonprofit industrial association to insure the executives of employer members of a nonprofit industrial association, which is now and has been actively functioning for a period of not less than ten (10) years, such policy to be issued to such association which shall be deemed to be the employer for the purposes of this article, or to the association and executives of such employer members jointly and insuring only all of such executives for amounts of insurance based upon some plan which will preclude individual selection, for the benefit of persons other than such association, and the premium on which shall be paid by the employer members or the employer members and the executives of such employer members jointly;

6.  A policy issued to a credit union which shall be deemed the policyholder, to insure eligible members for the benefit of someone other than the credit union or its officials and subject to the following requirements:

a. The members eligible for insurance under the policy shall be all the members of the credit union or all of any class or classes thereof.

b. The premiums for the policy shall be paid by the policyholder, either wholly from the credit union's funds, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance.  A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c. The amount of insurance under the policy may be based on the amount of the member's savings in the credit union or upon some other plan precluding individual selection either by the members or by the credit union;

7.  A policy issued to a charitable, benevolent, educational or religious institution, or their agencies, to insure the members thereof for the purpose set forth in subsection D of Section 3604 of this title;

8.  A policy issued to an alumni association of an institution of higher education accredited by the Oklahoma State Regents for Higher Education, to insure the members thereof for the purpose set forth in subsection E of Section 3604 of this title;

9.  A policy to an association, which has a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, that insures at least ten members, employees, or employees of members of the association or its officers or trustees.  The term "employees" as used in this paragraph shall include retired employees.

"Association" means, with respect to life insurance coverage offered, an association which:

a. has been actively in existence for at least five (5) years,

b. has been formed and maintained in good faith for purposes other than obtaining insurance,

c. does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee or association member,

d. makes life insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such member or individuals eligible for coverage through a member,

e. does not make life insurance coverage offered through the association available other than in connection with a member of the association, and

f. meets such additional requirements as may be imposed under state law;

10.  A policy issued to cover any other group subject to the following requirements:

a. no such group life insurance policy shall be delivered in this state unless the Commissioner of Insurance finds that:

(1) the issuance of such group policy is not contrary to the best interest of the public,

(2) the issuance of the group policy would result in economies of acquisition or administration, and

(3) the benefits are reasonable in relation to the premiums charged, and

b. the premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered person or from both; or

11.  A policy issued to cover any other substantially similar group which, in the discretion of the Insurance Commissioner, may be subject to the issuance of a group life policy or contract.

Added by Laws 1957, p. 378, § 4101, operative July 1, 1957.  Amended by Laws 1961, p. 274, § 1, emerg. eff. June 28, 1961; Laws 1968, c. 94, § 1, emerg. eff. April 1, 1968; Laws 1974, c. 92, § 1, emerg. eff. April 24, 1974; Laws 1975, c. 82, § 1, emerg. eff. April 25, 1975; Laws 1980, c. 23, § 1, emerg. eff. March 24, 1980; Laws 1982, c. 146, § 1, operative Oct. 1, 1982; Laws 1991, c. 223, § 2, emerg. eff. May 23, 1991; Laws 2000, c. 353, § 42, eff. Nov. 1, 2000; Laws 2005, c. 129, § 15, eff. Nov. 1, 2005.

§36-4101.1.  Extension of policies to insure dependents - Payment of premiums - Conversion rights.

A.  Insurance under any group life insurance policy issued pursuant to subsections A, C, and D, of Section 4101 of this title, may if seventyfive percent (75%) of the then insured employees or members who then have eligible dependents elect, be extended to insure the dependents, or any class or classes thereof, of each insured employee or member who so elects in amounts in accordance with a plan which precludes individual selection and for each insured dependent shall not be in excess of fifty percent (50%) of the insurance on the life of such employee or member.  The term "dependent" is the spouse of the insured employee or member and an insured employee's or member's child under twentyone (21) years of age or his or her child twentyone (21) years or older who is attending an educational institution and relying upon the insured employee or member for financial support.

B.  Premiums for the insurance on such dependents shall be paid by the policyholder either wholly from policyholder's funds, or from funds contributed wholly by the employees or members, or partly from funds contributed by the policyholder and partly by the employees or members.

C.  A dependent pursuant to this section shall have the same conversion right as to the insurance on his or her life as is vested in the employee or union member.

D.  Notwithstanding the provisions of paragraph 7 of Section 4103 of this title, only one certificate need be issued for each family unit if a statement concerning any dependent's coverage is included in such certificate.

Added by Laws 1969, c. 234, § 1, emerg. eff. April 21, 1969.  Amended by Laws 1978, c. 162, § 5, eff. Oct. 1, 1978; Laws 1988, c. 29, § 1, eff. Nov. 1, 1988; Laws 1997, c. 418, § 95, eff. Nov. 1, 1997.

§364103.  Schedule of premium rates - Required provisions.

No policy of group life insurance shall be delivered in this state unless a schedule of the premium rates pertaining to the form thereof is filed with the Insurance Commissioner and unless it contains in substance the following provisions, or provisions which are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, provided, however, (a) that provisions six (6) to ten (10) inclusive shall not apply to policies issued to a creditor to insure debtors of such creditor; (b) that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and (c) that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which is or are equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:

1.  A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy.  The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

2.  A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two (2) years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two (2) years during such person's lifetime nor unless it is contained in a written instrument signed by him.

3.  A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or to his beneficiary.

4.  A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

5.  A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

6.  A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary as to all or any part of such sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding Five Hundred Dollars ($500.00) to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

7.  A provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in paragraphs (8), (9) and (10) of this section:

8.  A provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided an application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after such termination, and provided further that:

(a) the individual policy shall, at the option of such person, be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

(b) the individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination, less, in the case of a person whose membership in the class or classes eligible for coverage terminates but who continues in employment in another class, the amount of any life insurance for which such person is or becomes eligible within thirty-one (31) days after such termination under any other group policy; provided that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

(c) the premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to his age attained on the effective date of the individual policy.

9.  A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates and who has been so insured for at least five (5) years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by paragraph (8) of this section, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (a) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one (31) days after such termination, and (b) Ten Thousand Dollars ($10,000.00).

10.  A provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with paragraph (8) or (9) of this section and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

11.  In the case of a policy issued to a creditor to insure debtors of such creditor, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which shall contain a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall be applied to reduce or extinguish the indebtedness.

Laws 1957, p. 382, § 4103; Amended by Laws 1992, c. 65, § 5, eff. Sept. 1, 1992.

§364104.  Right to individual policy; notice of right; time for exercising right.

If any individual insured under a group life insurance policy hereafter delivered in this state becomes entitled under the terms of such policy to have an individual policy of life insurance issued to him without evidence of insurability, subject to making of application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least fifteen (15) days prior to the expiration date of such period, then, in such event the individual shall have an additional period within which to exercise such right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in such policy. This additional period shall expire fifteen (15) days next after the individual is given such notice but in no event shall such additional period extend beyond sixty (60) days next after the expiration date of the period provided in such policy.  Written notice presented to the individual or mailed by the policyholder to the lastknown address of the individual or mailed by the insurer to the lastknown address of the individual as furnished by the policyholder shall constitute notice for the purpose of this paragraph.

Laws 1957, p. 384, § 4104.

§364105.  Group annuity contracts; standard provisions.

No group annuity contract shall be delivered or issued for delivery in this state and no certificate shall be used in connection therewith unless it contains in substance the provisions set forth in Sections 4106 to 4110, inclusive, of this article, to the extent that such provisions are applicable to such contract or to such certificate, as the case may be, or provisions which are more favorable to annuitants, or not less favorable to annuitants and more favorable to the policyholders.

Laws 1957, p. 384, § 4104.

§364106.  Group annuity; grace period.

In group annuity contracts there shall be a provision that there shall be a period of grace, either of thirty (30) days or of one (1) month, within which any stipulated payment to be remitted by the holder to the insurer, falling due after one (1) year from date of issue, may be made, subject, at the option of the insurer, to an interest charge thereon at a rate to be specified in the contract, which shall not exceed six percent (6%) per annum for the number of days of grace elapsing before such payment.

Laws 1957, p. 384, § 4106.

§364107.  Group annuity; entire contract.

In group annuity contracts there shall be a provision specifying the document or documents which shall constitute the entire contract between parties.  The document or documents so specified shall be only (a) the contract, (b) the contract together with the application of the holder of which a copy is attached thereto, or (c) the contract together with the application of the holder of which a copy is attached thereto, and the individual applications of annuitants on file with the insurer and referred to therein.

Laws 1957, p. 384, § 4104.

§364108.  Group annuity; misstatements.

In group annuity contracts there shall be a provision, with an appropriate reference thereto in the certificate, for the equitable adjustment of the benefits payable under the contract or of the stipulated payments thereunder, if it be found that the sex, age, service, salary or any other fact determining the amount of any stipulated payment or the amount or date or dates of payment of any benefit with respect to any annuitant covered thereby has been misstated.

Laws 1957, p. 385, § 4108.

§364109.  Group annuity; nonforfeiture benefits.

In group annuity contracts there shall be a provision or provisions, with an appropriate reference thereto in the certificate, specifying the nature and basis of ascertainment of the benefits which will be available to an annuitant who contributes to the cost of the annuity and the conditions of payment thereof in the event of either the termination of employment of the annuitant, except by death, or the discontinuance of stipulated payments under the contract.  Such provision or provisions shall, in either of such events, make available to an annuitant who contributes to the cost of the annuity a paidup annuity payable commencing at a fixed date in an amount at least equal to that purchased by the contributions of the annuitant, determinable as of the respective dates of payment of the several contributions, as shown by a schedule in the contract for that purpose, based upon the same mortality table, rate of interest and loading formula used in computing the stipulated payments under such contract.  Such provision or provisions may, by way of exception to the foregoing, provide that if the amount of the annuity determined as aforesaid from such fixed commencement date would be less than One Hundred Twenty Dollars ($120.00) annually, the insurer may at its option, in lieu of granting such paidup annuity, pay a cash surrender value at least equal to that hereinafter provided.

If cash surrender value, in lieu of such paidup annuity, is allowed to the annuitant by the terms of such contract, it may be either in a single sum or in equal installments over a period of not more than twelve (12) months and it shall at least equal either (a) or (b), whichever is less:

(a) The amount of reserve attributable to the annuitant's contributions less a surrender charge not exceeding thirtyfive percent (35%) of the average annual contribution made by the annuitant; or

(b) The amount which would be payable as a death benefit at the date of surrender.  Such contract shall also provide that in case of the death of an annuitant before the commencement date of the annuity, the insurer shall pay a death benefit at least equal to the aggregate amount of the annuitant's contributions without interest. If any benefits are available to the holder in either of such events, the contract shall contain a provision or provisions specifying the nature and basis of ascertainment of such benefits.

Laws 1957, p. 385, § 4109.

§364110.  Group annuity; certificates.

In group annuity contracts there shall be a provision that the insurer will issue to the holder of the contract for delivery to each annuitant who contributes thereunder an individual certificate setting forth a statement in substance of the benefits to which he is entitled under such contract.

Laws 1957, p. 385, § 4110.

§364111.  "Employee life insurance" defined.

"Employee life insurance" is that plan of life insurance, other than salary savings life insurance or pension trust insurance and annuities, under which individual policies are issued to the employees of any employer and where such policies are issued on the lives of not less than five employees at date of issue.  Premiums for such policies shall be paid by the employer or the trustee of a fund established by the employer either wholly from the employer's funds, or funds contributed by him, or partly from such funds and partly from funds contributed by the insured employees, or from funds contributed wholly by the insured employees.

Laws 1957, p. 385, § 4111.

§36-4112.  Payment of proceeds - Time.

An insurer shall pay the proceeds of any benefits under group life insurance policy not more than thirty (30) days after the insurer has received proof of death of the insured.  If the proceeds are not paid within this period, the insurer shall pay interest on the proceeds, at a rate which is not less than the current rate of interest on death proceeds on deposit with the insurer, from the date of death of the insured to the date when the proceeds are paid.  Payment shall be deemed to have been made on the date a check, draft or other valid instrument which is equivalent to payment was placed in the U.S. mails in a properly addressed, postpaid envelope; or, if not so posted, on the date of delivery of such instrument to the beneficiary.

Added by Laws 1978, c. 162, § 4, eff. Oct. 1, 1978.  Amended by Laws 1997, c. 418, § 96, eff. Nov. 1, 1997.

§364201.  Scope of article.

Section 4201.  The provisions of this article apply only to industrial life insurance policies.  Section 2 of this act (Return of policy within ten days), Section 3 of this act (Interest on proceeds), and Sections 4015 (Excluded or restricted coverage), 4024 (Limitation of liability), 4025 (Incontestability after reinstatement), 4028 (Dual or multiple pay policies prohibited), and 4029 (Nonforfeiture provisions; life insurance) of Article 40 (Life Insurance and Annuities) shall also apply to industrial life insurance.

Laws 1957, p. 386, § 4201; Laws 1978, c. 162, § 6, eff. Oct. 1, 1978.

§364202.  Industrial life insurance defined.

For the purposes of this article "Industrial Life Insurance" shall mean that form of life insurance where the face amount of the policy does not exceed One Thousand Dollars ($1,000.00); and either

1.  Under which the premiums are payable weekly, or

2.  Under which the premiums are payable monthly or oftener, but less often than weekly; provided that in either case the words "Industrial Policy" are printed on the face of the policy as part of the descriptive matter thereof.

Laws 1957, p. 386, § 4202.

§364203.  Required provisions.

No policy of industrial life insurance shall be delivered or be issued for delivery in this state unless it contains in substance the applicable provisions set forth in sections 4204 to 4216, inclusive, of this article.

Laws 1957, p. 386, § 4203.

§364204.  Grace period.

There shall be a provision that the insured is entitled to a grace period of four (4) weeks within which the payment of any premiums after the first may be made, except that in policies the premiums for which are payable monthly, the period of grace shall be one (1) month, but not less than thirty (30) days, and that during the period of grace the policy shall continue in full force, but if during the grace period the policy becomes a claim, then any overdue and unpaid premiums may be deducted from any settlement under the policy.

Laws 1957, p. 386, § 4204.

§364205.  Application and policy as entire contract; statements in application as representations.

There shall be a provision that the policy shall constitute the entire contract between the parties, or, if a copy of the application is endorsed upon or attached to the policy when issued, a provision that the policy and the application therefor shall constitute the entire contract.  If the application is so made a part of the contract, the policy shall also provide that all statements made by the applicant in such application shall, in the absence of fraud, be deemed to be representations and not warranties.

Laws 1957, p. 386, § 4205.

§364206.  Incontestability.

There shall be a provision that the policy (exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means) shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two (2) years from its date of issue.

Laws 1957, p. 386, § 4206.

§364207.  Misstatement of age.

There shall be a provision that if it is found that the age of the individual insured, or the age of any other individual considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

Laws 1957, p. 386, § 4207.

§364208.  Dividends.

If a participating policy, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy, except that at the option of the insurer such participation may be deferred to the end of the fifth policy year. This provision shall not prohibit the payment of additional dividends on default of payment of premiums or termination of the policy.

Laws 1957, p. 386, § 4208.

§364209.  Nonforfeiture benefits.

There shall be provisions for nonforfeiture benefits and cash surrender values as required by Section 4029 of Article 40 (Life Insurance and Annuities).

Laws 1957, p. 386, § 4209.

§364210.  Reinstatement.

There shall be a provision that unless the policy has been surrendered for its cash surrender value or unless the paidup term insurance, if any, has expired, the policy will be reinstated at any time within two (2) years from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears, and the payment or reinstatement of any other indebtedness to the insurer upon the policy, all with interest at a rate not exceeding six percent (6%) per annum compounded annually.

Laws 1957, p. 386, § 4210.

§364211.  Settlement.

There shall be a provision that when the policy becomes a claim by the death of the insured, settlement shall be made upon surrender of the policy and receipt of due proof of death.

Laws 1957, p. 387, § 4211.

§364212.  Authority to alter contract.

There shall be a provision that no agent shall have the power or authority to waive, change or alter any of the terms or conditions of any policy, except that at the option of the insurer the terms or conditions may be changed by an endorsement signed by a dulyauthorized officer of the insurer.

Laws 1957, p. 387, § 4212.

§364213.  Beneficiary; change of beneficiary; payment of proceeds.

A.  Each such policy shall have a space on the front or back page of the policy for the name of the beneficiary designated; and shall contain a reservation of the right to designate or change the beneficiary after the issuance of the policy.

B.  The policy may also provide that no designation or change of beneficiary shall be binding on the insurer unless endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.  Such a policy may also provide that if the beneficiary designated in the policy does not surrender the policy with due proof of death within the period stated in the policy, which shall be not less than thirty (30) days after the death of the insured, or if the beneficiary is the estate of the insured or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make payment thereunder to the executor or administrator of the insured, or to any of the insured's relatives by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured.  Such policy may also include a similar provision applicable to any other payment due under the policy.

Laws 1957, p. 387, § 4213.

§364214.  Direct payment of premiums.

In the case of weekly premium policies, there may be a provision that upon proper notice to the insurer, while premiums on the policy are not in default beyond the grace period, of the intention to pay future premiums directly to the insurer at its home office or any office designated by the insurer for the purpose, the insurer will, at the end of each period of a year from the due date of the first premium so paid, for which period such premiums are so paid continuously without default beyond the grace period, refund a stated percentage of the premiums in an amount which fairly represents the savings in collection expense.

Laws 1957, p. 387, § 4214.

§364215.  Conversion.

There may be a provision in the case of industrial policies granting to the insured, upon proper written request and upon presentation of evidence of insurability satisfactory to the insurer, the privilege of converting any industrial insurance policy to any form of life insurance with less frequent premium payments regularly issued by the insurer, in accordance with terms and conditions agreed upon with the insurer.  The privilege of making such conversion need be granted only if the insurer's industrial policies on the life insured, in force as premium paying insurance and on which conversion is requested, grant benefits in event of death, exclusive of additional accidental death benefits and exclusive of any dividend additions, in an amount not less than the minimum amount of such insurance with less frequent premium payments issued by the insurer at the age of the insured on the plan of industrial or ordinary insurance desired.

Laws 1957, p. 387, § 4215.

§364216.  Title of policy.

There shall be a title on the face of each such policy briefly describing its form.

Laws 1957, p. 388, § 4216.

§364217.  Provisions inapplicable to single premium or term policies.

Any of the provisions required by Sections 4214 to 4216, inclusive, of this article or any portion thereof which are not applicable to single premium or term policies or to policies issued or granted pursuant to nonforfeiture provisions shall to that extent not be incorporated therein.

Laws 1957, p. 388, § 4217.

§364218.  Prohibited provisions.

No policy of industrial insurance shall contain any of the following provisions:

1.  A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer.

2.  A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured has, within two (2) years prior to the issuance of the policy, received institutional, hospital, medical or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk.

3.  A provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right be conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract.

Laws 1957, p. 388, § 4218.

§364401.  Scope of article.

This article shall apply to all insurance companies, foreign and domestic, including mutual benefit associations licensed pursuant to Article 24, limited stock life, accident and health insurers licensed pursuant to Article 25, reciprocal interinsurance exchanges licensed pursuant to Article 29, and Lloyd's insurers licensed pursuant to Article 30, hereinafter referred to in this article as "the insurer" or "insurer," issuing policies of insurance against loss or expense from sickness, or from bodily injury or death by accident.

Laws 1957, p. 388, § 4401.

§364402.  Accident and health policies; filing.

On and after the effective date of this Code no policy of insurance against loss or expense from the sickness, or from the bodily injury or death of the insured by accident shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be used in connection therewith until a copy of the form thereof, and of the classification of risks, and the premium rates pertaining thereto, have been filed with the Insurance Commissioner. If the Insurance Commissioner disapproves the policy, application, rider or endorsement form, said Commissioner shall make a written decision stating the reason or reasons therefor, and shall deliver a copy thereof to the company, and it shall be unlawful for any such insurer to use any such form in the state.  Any such insurer shall have twenty (20) days from the date of receipt of the notice of disapproval in which to request a hearing on such disapproval.

Laws 1957, p. 388, § 4402.

§364403.  Definition of accident and health insurance policy.

The term "policy of accident and health insurance" as used herein includes any policy or contract insuring against loss resulting from sickness, or from bodily injury or death by accident or both.  Provided, however, the term does not include coverage provided under a limited benefit insurance policy or contract as defined in Section 4403.1 of this title.

Added by Laws 1957, p. 388, § 4403.  Amended by Laws 1996, c. 246, § 10, eff. July 1, 1996.

§36-4403.1.  Definition of limited benefit insurance policy.

A.  1.  "Limited benefit insurance" means a policy or contract designed to be purchased individually or to supplement major medical accident and health insurance and which only provides coverage that is less than the minimum standard for benefits required under basic hospital expense coverage or basic medical-surgical expense coverage.

2.  A limited benefit insurance policy or contract may specify a waiting period for coverage, maximum benefits, maximum length of coverage, and an exact definition of the disease covered.

B.  Nothing in this section shall increase, limit, or remove jurisdiction of the Insurance Commissioner over limited benefit insurance.

Added by Laws 1996, c. 246, § 11, eff. July 1, 1996.

§364404.  Form of policy.

A.  No policy of individual accident and health insurance shall be delivered or issued for delivery to any person in this state unless:

1.  the entire money and other considerations therefor are expressed therein;

2.  the time at which the insurance takes effect and terminates is expressed therein;

3.  it purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed twentytwo (22) years and any other person dependent upon the policyholder;

4.  the style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsement or attached papers is plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than tenpoint with a lowercase unspaced alphabet length not less than one hundred twenty points (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions); when a policy is renewable only at the option of the company, such fact shall be made known in prominent lettering on the face of the policy;

5.  the exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in Section 4405 of this article, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions," or "Exceptions and Reductions," provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

6.  each such form, including riders and endorsements, shall be identified by a form number in the lower lefthand corner of the first page thereof;

7.  it contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short rate table filed with the Insurance Commissioner; and

8.  in such policies, except accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, it shall provide, in substance, in a provision thereof or in an endorsement thereon or in a rider attached thereto, that, subject to the right to terminate the policy upon nonpayment of premium when due, such right to refuse renewal may not be exercised so as to take effect before the renewal date occurring on, or after and nearest, each anniversary (or in the case of lapse and reinstatement at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement) and that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force.  (The parenthetic reference to lapse and reinstatement may be omitted at the option of the insurer.)

B.  If the terms of any individual or franchise accident and health insurance policy cover services within the lawful scope of practice of a licensed psychologist then:

1.  such services may be performed by any person licensed to do so under the "Psychologists Licensing Act," Title 59 of the Oklahoma Statutes, Sections 1351 through 1375.

2.  selection of a licensed psychologist may be made by the insured at his option and, provided other conditions of the policy are met, reimbursement shall not be denied when service is rendered by a person so licensed.

3.  the provisions of this act shall apply to the policies and contracts of insurance, which are delivered, amended, ratified, or issued for delivery in Oklahoma after this act takes effect.

4.  any provision, exclusion, or limitation of a policy that denies an insured the privilege of selecting a licensed psychologist shall, to the extent of the denial, be void, but such void provision shall not affect the validity of the other provisions of the policy.  C.  If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the Insurance Commissioner that any such policy is not subject to approval or disapproval by such official, the Insurance Commissioner may by ruling require that such policy meet the standards set forth in subsection A of this section and in Section 4405.

Laws 1957, p. 389, § 4404; Laws 1971, c. 183, § 1.

§364405.  Accident and health policy provisions.

A.  Required Provisions.  Except as provided in subsection D of this section, each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subsection in the words in which the same appear in this section; provided, however, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the Insurance Commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary.  Such provisions shall be preceded individually by the caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Insurance Commissioner may approve.

1.  A provision as follows:  ENTIRE CONTRACT; CHANGES:  This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance.  No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto.  No agent has authority to change this policy or to waive any of its provisions.

2.  A provision as follows:  TIME LIMIT ON CERTAIN DEFENSES:

(a) After two (2) years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such twoyear period. The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial twoyear period, nor limit the application of paragraphs 1, 2, 3, 4 and 5 of subsection B of this section in the event of misstatement with respect to age or occupation or other insurance.  A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (i) until at least fifty (50) years of age or, (ii) in the case of a policy issued to a person older than fortyfour (44) years of age, for at least five (5) years from its date of issue, may contain in lieu of the foregoing the following provisions (from which the clause in parentheses may be omitted at the insurer's option) under the caption "Incontestable".  After this policy has been in force for a period of two (2) years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

(b) No claim for loss incurred or disability (as defined in the policy) commencing after two (2) years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

3.  A provision as follows:  GRACE PERIOD:

(a) A grace period of ______ (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

(b) A policy in which the insurer reserves the right to refuse renewal shall have, at the beginning of the above provision, "Unless not less than thirty (30) days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

4.  A provision as follows:  REINSTATEMENT:

(a) If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the fortyfifth day following the date of such conditional receipt, unless the insurer has previously notified the insured in writing of its disapproval of such application.  The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten (10) days after such date.  In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement.  Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty (60) days prior to the date of reinstatement.

(b) The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (i) until at least fifty (50) years of age or, (ii) in the case of a policy issued to a person older than fortyfour (44) years of age, for at least five (5) years from its date of issue.

5.  A provision as follows:  NOTICE OF CLAIM:

(a) Written notice of claim must be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ______ (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

(b) In a policy providing a lossoftime benefit which may be payable for at least two (2) years, an insurer may, at its option, insert the following between the first and second sentences of the above provision:  Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two (2) years, he shall, at least once in every six (6) months after having given notice of claim, give to the insurer notice of continuance of said disability except in the event of legal incapacity.  The period of six (6) months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision.  Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six (6) months preceding the date on which such notice is actually given.

6.  A provision as follows:  CLAIM FORMS:  The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss.  If such forms are not furnished within fifteen (15) days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

7.  A provision as follows:  PROOFS OF LOSS:  Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which the policy provides any periodic payment contingent upon continuing loss within ninety (90) days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety (90) days after the date of such loss.  Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one (1) year from the time proof is otherwise required.

8.  A provision as follows:  TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss.  Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid______ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

9.  A provision as follows:  PAYMENT OF CLAIMS:

(a) Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment.  If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured.  Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate.  All other indemnities will be payable to the insured.

(b) The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer: If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $______ (insert an amount which shall not exceed One Thousand Dollars ($1,000.00)), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto.  Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.

10.  A provision as follows:  PHYSICAL EXAMINATION, AUTOPSY:

The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

11.  A provision as follows:  LEGAL ACTIONS:  No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of this policy.  No such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished.

12.  A provision as follows:  CHANGE OF BENEFICIARY:  Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

B.  Other provisions.  Except as provided in subsection D of this section, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section; provided, however, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the Insurance Commissioner which is not less favorable in any respect to the insured or the beneficiary.  Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Insurance Commissioner may approve.

1.  A provision as follows:  CHANGE OF OCCUPATION:  If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation.  If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent.  In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change of occupation.

2.  A provision as follows:  MISSTATEMENT OF AGE:  If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

3.  A provision as follows:  OTHER INSURANCE IN THIS INSURER:

If an accident or health or accident and health policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for______ (insert type of coverage or coverages) in excess of $______ (insert maximum limit of indemnity or indemnities), the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate; or, in lieu thereof: Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

4.  A provision as follows:  INSURANCE WITH OTHER INSURERS:

(a) If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined.  For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

(b) If the foregoing policy provision is included in a policy which also contains the next following policy provision, there shall be added to the caption of the foregoing provision the phrase "Expense Incurred Benefits".  The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the Insurance Commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the Insurance Commissioner.  In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations.  For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice.  In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage".

5.  A provision as follows:  INSURANCE WITH OTHER INSURERS:

(a) If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such portion of the indemnities otherwise provided hereunder for such loss as the like indemnities, of which the insurer had notice (including the indemnities under this policy), bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

(b) If the foregoing policy provision is included in a policy which also contains the next preceding policy provision, there shall be added to the caption of the foregoing provision the phrase "Other Benefits".  The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the Insurance Commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the Insurance Commissioner.  In the absence of such definition, such term shall not include group insurance or benefits provided by union welfare plans or by employer or employee benefit organizations.  For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice.  In applying the foregoing policy provision, no third party liability coverage shall be included as "other valid coverage".

6.  A provision as follows:  RELATION OF EARNINGS TO INSURANCE: (a) If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two (2) years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two (2) years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly benefits payable under all such coverage upon the insured below the sum of Two Hundred Dollars ($200.00) or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

(b) The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (i) until at least fifty (50) years of age or, (ii) in the case of a policy issued to a person older than fortyfour (44) years of age, for at least five (5) years from its date of issue.  The insurer may, at its option, include in this provision a definition of "valid loss of time coverage", approved as to form by the Insurance Commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the Insurance Commissioner or any combination of such coverages.  In the absence of such definition, such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

7.  A provision as follows:  UNPAID PREMIUM:  Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

8.  A provision as follows:  CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such states.

9.  A provision as follows:  ILLEGAL OCCUPATION:  The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

10.  A provision as follows:  NARCOTICS:  The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being under the influence of any narcotic unless administered on the advice of a physician.

11.  A provision as follows:  CONTINUITY OF COVERAGE:  If coverage otherwise terminates as to covered family members, other than for nonpayment of premium, nonrenewal of the policy or the expiration of the term for which the policy is issued, a covered person (other than one eligible for Medicare or any other similar federal program), including the spouse and any covered dependent child of the lastnamed insured or the representative of such child, shall have the right to the continuation of coverage under provisions which, at the option of the insurer, are consistent with either the continuation of the policy with the person exercising the right of continuation designated as the named insured; or the issuance of a converted policy with the person exercising the conversion right designated as the named insured.  Where continuation of coverage or conversion is made in the name of the spouse of the named insured, such coverage may, at the option of such spouse, include covered dependent children for whom such spouse has responsibility for care and support.  The person who accepts the conversion policy shall become the insured and pay the premiums direct to the insurer.

(a)  Coverage continued through the issuance of a converted policy shall consist of a form of coverage then being offered by the insurer as a conversion policy in the jurisdiction where the person exercising the conversion right resides.  Continued and converted coverages, other than those provided through the exercise of continuation or conversion rights contained in optionally renewable or limited right of renewal contracts, shall contain provisions under which the person exercising the continuation or conversion shall have the right to renew the coverage until the attainment of the age of eligibility for Medicare or any other similar federal or state health insurance program subject to the right of the insurer to nonrenew all such policies in this state as a class, or, other renewal provisions that are not less favorable to the insured than those contained in the policy from which conversion is exercised.

(b)  Coverage provided through continuation or conversion shall be without additional evidence of insurability except as to overinsurance, and shall not impose any preexisting condition limitations or other contractual time limitations other than those remaining unexpired under the policy or contract from which continuation or conversion is exercised.

(c)  Benefits otherwise payable under a converted policy may be reduced so they are not, during the first policy year of the converted policy, in excess of those that would have been payable had the coverage under the policy from which conversion is exercised not terminated, and by the amount of benefits, if any, payable as to the same loss under the policy from which conversion is exercised.

(d)  The insurer shall not be required to issue a converted policy if at the time of application therefor other coverage exists under other health insurance policies, hospital or medical service plan corporation contracts, health maintenance organization plans or selfinsured health benefit plans providing similar benefits, or if the applicant for the converted policy is eligible for coverage under a group policy or contract providing similar benefits, or is provided with similar benefits required by any statute, or is covered under any national, state or governmental plan, which together with the converted policy would result in overinsurance according to the insurer's underwriting standards.

The provisions of this paragraph shall apply to individual family health insurance policies providing hospital, surgical and medical expense benefits or hospital confinement indemnity benefits, individual family hospital and medical service plan corporation contracts, and family health maintenance organization contracts, delivered or issued for delivery in the State of Oklahoma but shall not apply to disability income policies, accidental death or dismemberment policies nor to singleterm, nonrenewable policies.

C.  1.  The terms "noncancelable" and "guaranteed renewable" may be used only in a policy which the insured has the right to continue in force by the timely payment of premiums set forth in the policy until a person is at least fifty (50) years of age, or in the case of a policy issued to a person older than fortyfour (44) years of age, for at least five (5) years from its date of issue, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force.

2.  Except as provided in paragraph 1 of this subsection, the term "guaranteed renewable" may be used only in a policy which the insured has the right to continue in force by the timely payment of premiums by the insured until fifty (50) years of age, or in the case of a policy issued to an insured who is older than fortyfour (44) years of age, for at least five (5) years from its date of issue, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force, except that the insurer may make changes in premium rates by classes.

The foregoing limitation on the use of the term "noncancelable" shall also apply to any synonymous term such as "guaranteed continuable".

Nothing contained in this subsection is intended to restrict the development of policies having other guarantees of renewability, or to prevent the accurate description of their terms of renewability or the classification of such policies as guaranteed renewable or noncancelable for any period during which they may actually be such, provided the terms used to describe them in policy contracts and advertising are not such as may readily be confused with the above terms.

D.  Inapplicable or Inconsistent Provisions.  If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the Insurance Commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

E.  Order of Certain Policy Provisions.  The provisions which are the subject of subsections A and B of this section, or any corresponding provisions which are used in lieu thereof in accordance with such subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

F.  Third Party Ownership.  The word "insured", as used in this article, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

G.  Employer Designated as Beneficiary.  No employer shall be designated or appointed as beneficiary of an employee or receive any benefits under an individual or group accident and health policy solely by reason of the employeremployee relationship; provided, however, this subsection shall not prevent the designation or appointment of an employer as beneficiary under a policy of accident and health insurance on any valuable or key employee of such employer.

H.  Requirements of Other Jurisdictions.  1.  Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this article and which is prescribed or required by the law of the state under which the insurer is organized.

2.  Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

I.  Filing Procedure.  The Insurance Commissioner may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this article as are necessary, proper or advisable to the administration of this article. This provision shall not abridge any other authority granted the Insurance Commissioner by law.

Amended by Laws 1984, c. 149, § 16, eff. Nov. 1, 1984.

§36-4405.1.  Health benefit plans - Credentialing or recredentialing of physicians and other health care providers.

A.  As used in this section:

1. a. "Health benefit plan" or "plan" means:

(1) group hospital or medical insurance coverages,

(2) not-for-profit hospital or medical service or indemnity plans,

(3) prepaid health plans,

(4) health maintenance organizations,

(5) preferred provider plans,

(6) Multiple Employer Welfare Arrangements (MEWA), or

(7) employer self-insured plans that are not exempt pursuant to the federal Employee Retirement Income Security Act (ERISA) provisions, and

b. the term "health benefit plan" shall not include:

(1) individual plans,

(2) plans that only provide coverage for a specified disease, accidental death, or dismemberment for wages or payments in lieu of wages for a period during which an employee is absent from work because of sickness or injury or as a supplement to liability insurance,

(3) Medicare supplemental policies as defined in Section 1882(g)(1) of the federal Social Security Act (42 U.S.C., Section 1395ss),

(4) workers' compensation insurance coverage,

(5) medical payment insurance issued as a part of a motor vehicle insurance policy, or

(6) long-term care policies, including nursing home fixed indemnity policies, unless the Insurance Commissioner determines that the policy provides comprehensive benefit coverage sufficient to meet the definition of a health benefit plan; and

2.  "Credentialing" or "recredentialing", as applied to physicians and other health care providers, means the process of accessing and validating the qualifications of such persons to provide health care services to the beneficiaries of a health benefit plan.  Credentialing or recredentialing may include, but is not limited to, an evaluation of licensure status, education, training, experience, competence and professional judgment.

Credentialing or recredentialing is a prerequisite to the final decision of a health benefit plan to permit initial or continued participation by a physician or other health care provider.

B.  1.  Any health benefit plan that is offered, issued or renewed in this state shall provide for credentialing and recredentialing of physicians and other health care providers based on criteria provided in the uniform credentialing application required by Section 1-106.2 of Title 63 of the Oklahoma Statutes.

2.  Health benefit plans shall make information on such criteria available to physician and other health care provider applicants, participating physicians, and other participating health care providers and shall provide applicants with a checklist of materials required in the application process.

3.  Physicians or other health care providers under consideration to provide health care services under a health benefit plan in this state shall apply for credentialing or recredentialing on the uniform credentialing application and shall provide the documentation as outlined in the plan's checklist of materials required in the application process.

C.  A health benefit plan shall determine whether a credentialing or recredentialing application is complete.  If an application is determined to be incomplete, the plan shall notify the applicant in writing within ten (10) calendar days of receipt of the application.  The written notice shall specify the portion of the application that is causing a delay in processing and explain any additional information or corrections needed.

D.  1.  In reviewing the application, the health benefit plan shall evaluate each application according to the plan's checklist of required materials that accompanies the application.

2.  When an application is deemed complete, the plan shall initiate requests for primary source verification and malpractice history within seven (7) calendar days.

3.  A malpractice carrier shall have twenty-one (21) calendar days within which to respond after receipt of an inquiry from a health benefit plan.  Any malpractice carrier that fails to respond to an inquiry within the time frame may be assessed an administrative penalty by the Insurance Commissioner.

E.  1.  Upon receipt of primary source verification and malpractice history by the plan, the plan shall determine if the application is a clean application.  If the application is deemed clean, a plan shall have forty-five (45) calendar days within which to credential or recredential a physician or other health care provider.  As used in this paragraph, "clean application" means an application that has no defect, misstatement of facts, improprieties, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment that impedes prompt credentialing or recredentialing.

2.  If a plan is unable to credential or recredential a physician or other health care provider due to an application's not being clean, the plan may extend the credentialing or recredentialing process for sixty (60) calendar days.  At the end of sixty (60) calendar days, if the plan is awaiting documentation to complete the application, the physician or other health care provider shall be notified of the reason for the delay by certified mail.  The physician or other health care provider may extend the sixty-day period upon written notice to the plan within ten (10) calendar days; otherwise the application shall be deemed withdrawn.  In no event shall the entire credentialing or recredentialing process exceed one hundred eighty (180) calendar days.

3.  A health benefit plan shall be prohibited from solely basing a denial of an application for credentialing or recredentialing on the lack of board certification or board eligibility and from adding new requirements solely for the purpose of delaying an application.

4.  Any health benefit plan that violates the provisions of this section may be assessed an administrative penalty by the Commissioner.

Added by Laws 2001, c. 273, § 1, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 156, § 1, eff. Nov. 1, 2002.

§364406.  Conforming to statute.

A.  Other Policy Provisions.  No policy provision which is not subject to section 4405 of this article shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this article.

B.  Policy Conflicting with this Article.  A policy delivered or issued for delivery to any person in this state in violation of this article shall be held valid but shall be construed as provided in this article.  When any provision in a policy subject to this article is in conflict with any provision of this article, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this article.

Laws 1957, p. 396, § 4406.

§364407.  Application.

A.  The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request a copy of such application.  If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.  B.  No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

C.  The falsity of any statement in the application for any policy covered by this article may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

Laws 1957, p. 396, § 4407.

§364408.  Notice; waiver.

The acknowledgment by any insurer of the receipt of notice given under any policy covered by this article, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder, shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

Laws 1957, p. 397, § 4408.

§364409.  Age limit.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted.  In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.  Laws 1957, p. 397, Sec. 4409.

Laws 1957, p. 397, § 4409.

§364410.  Franchise accident and health insurance law.

Accident and health insurance on a franchise plan is hereby declared to be that form of accident and health insurance issued to:  1.  Five or more employees of any corporation, copartnership or individual employer or any governmental corporation, agency or department thereof; or

2.  Ten or more members, employees or employees of members of any trade or professional association or of a labor union or of any other association having had an active existence for at least two (2) years where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance;

where such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by such persons under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of such employer or association.  The term "employees" as used herein may be deemed to include the officers, managers and employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.

Laws 1957, p. 397, § 4410.

§364411.  Nonapplication to certain policies.

Nothing in this article shall apply to or affect:

1.  any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage therein; or

2.  any policy or contract of reinsurance; or

3.  any blanket or group policy of insurance except as provided in paragraph F, Section 4405 of this article; or

4.  life insurance, endowment or annuity contracts, or contracts supplemental thereto, which contain only such provisions relating to accident and health insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, as (b) operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract, or as (c) provide additional benefits providing acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable, as an indemnity for longterm care which is certified or ordered by a physician, including but not limited to, professional nursing care, medical care expenses, custodial nursing care, nonnursing custodial care provided in a nursing home or at a residence of the insured or providing such acceleration upon the occurrence of a catastrophic disease or diseases as designated and defined by the policy, provided, no life insurance policy, except industrial life insurance policy and group life insurance policy, shall be issued or delivered in this state which contains or provides accident and health coverage, except as provided by the foregoing (a), (b) and (c). A rider providing additional benefits as described in the foregoing (c) shall conform to the requirements of the LongTerm Care Insurance Act and accompanying regulations. The Insurance Commissioner shall have authority to require appropriate reserves for the rider as is provided for additional reserves in subparagraph (d) of paragraph 3 of Section 1505 of this title.  The Insurance Commissioner shall have power to make reasonable rules and regulations concerning such provisions, and contracts or supplemental contracts containing such provisions, and the same shall not be issued or delivered to any person in the state unless and until a copy of the form thereof has been filed with the Insurance Commissioner as required by law.

Laws 1957, p. 397, § 4411.

§36-4421.  Short title.

Section 4421 et seq. of this title shall be a part of the Insurance Code and shall be known and may be cited as the "Long-Term Care Insurance Act".

Added by Laws 1987, c. 175, § 25, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 107, § 1, eff. Nov. 1, 1989; Laws 1995, c. 244, § 1, eff. Nov. 1, 1995.

§364422.  Purpose of act.

The purpose of the LongTerm Care Insurance Act is to promote the public interest, to promote the availability of longterm care insurance policies, to protect applicants for longterm care insurance from unfair or deceptive sales or enrollment practices, to establish standards for longterm care insurance, to facilitate public understanding and comparison of longterm care insurance policies, and to facilitate flexibility and innovation in the development of longterm care insurance coverage.

Added by Laws 1987, c. 175, § 26, eff. Nov. 1, 1987.

§364423.  Application of act.

A.  The requirements of the LongTerm Care Insurance Act shall apply to policies, other than life care community policies delivered or issued for delivery in this state on or after November 1, 1987.  The requirements of the LongTerm Care Insurance Act shall apply to life care community policies delivered or issued for delivery in this state on or after November 1, 1989.

B.  Notwithstanding any other provision, the Long-Term Care Insurance Act shall not apply to the following:

1.  Residential care homes licensed pursuant to the Oklahoma Residential Care Act;

2.  Assisted living centers and continuum of care facilities licensed pursuant to the Oklahoma Continuum of Care and Assisted Living Act; or

3.  Facilities licensed pursuant to the Oklahoma Nursing Home Care Act.

C.  The LongTerm Care Insurance Act is not intended to supersede the obligations of entities subject to said act to comply with the substance of other applicable insurance laws insofar as they do not conflict with the LongTerm Care Insurance Act, except that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not apply to longterm care insurance.  A policy which is not advertised, marketed or offered as longterm care insurance need not meet the requirements of the LongTerm Care Insurance Act.  The LongTerm Care Insurance Act is not intended to require life care communities to be licensed insurers.  Life care communities which are not licensed insurers shall not be subject to the provisions of the Insurance Code or the jurisdiction of the Insurance Commissioner, except as provided in the LongTerm Care Insurance Act.

Added by Laws 1987, c. 175, § 27, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 107, § 2, eff. Nov. 1, 1989; Laws 2000, c. 171, § 1, emerg. eff. May 2, 2000.

§364424.  Definitions.

Unless the context requires otherwise, the definitions in this section apply throughout the LongTerm Care Insurance Act.

1. a. "Longterm care insurance" means any insurance policy or rider, including qualified long-term care insurance contracts, which are advertised, marketed, offered or designed primarily to provide coverage for not less than twelve (12) consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital.

b. This term includes group and individual health policies or riders or group and individual life policies or annuities or riders which provide, directly or as a supplement, coverage for longterm care, whether issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, life care communities, or any similar organization.

c. This term also includes a policy or rider which provides for payment of long-term care benefits based upon cognitive impairment or the loss of functional capacity.

d. Longterm care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medicalsurgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage or related asset-protection coverage, catastrophic coverage, comprehensive coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

e. With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and which provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

f. Notwithstanding any other provision contained herein, any product advertised, marketed or offered as long-term care insurance shall be subject to the provisions of this act.

2.  "Applicant" means:

a. in the case of an individual longterm care insurance policy, the person who seeks to contract for such benefits, and

b. in the case of a group longterm care insurance policy, the proposed certificate holder.

3.  "Certificate" means any certificate issued under a group longterm care insurance policy, which certificate has been delivered, or issued for delivery, in this state.

4.  "Group longterm care insurance" means a longterm care insurance policy which is delivered, or issued for delivery, in this state and issued to:

a. one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination thereof or for members or former members, or a combination thereof, of the labor organizations, or

b. any professional, trade or occupational association for its members or former or retired members, or combination thereof, if such association:

(1) is composed of individuals, all of whom are or were actively engaged in the same profession, trade or occupation, and

(2) has been maintained in good faith for purposes other than insurance, or

c. an association, a trust, or the trustee or trustees of a fund established, created, or maintained for the benefit of members of one or more associations.  Prior to advertising, marketing or offering such policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the Insurance Commissioner that the association or associations shall have at the outset of transacting longterm care insurance in this state a minimum of one hundred (100) persons in the association or associations and shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least one (1) year; and shall have a constitution and bylaws which provide that (i) the association or associations hold regular meetings not less than annually to further purposes of the members, (ii) except for credit unions, the association or associations collect dues or solicit contributions from members, and (iii) the members have voting privileges and representation on the governing board and committees.  Thirty (30) days after such filing the association or associations shall be deemed to satisfy such organizational requirements, unless the Commissioner makes a finding that the association or associations do not satisfy those organizational requirements, or

d. a group other than as described in subparagraphs a, b and c of this paragraph, subject to a finding by the Commissioner that:

(1) the issuance of the group policy is not contrary to the best interest of the public,

(2) the issuance of the group policy would result in economies of acquisition or administration, and

(3) the benefits are reasonable in relation to the premiums charged.

5.  "Life care community" means any arrangement pursuant to which a person contracts for a place of residence and personal care services, including but not limited to services which progress from independent living to semidependent nursing care to acute nursing care, in consideration of a payment or payments of fees prior to the delivery of services and accommodations.  Life care community shall not include the following:

a. traditional landlord and tenant agreements utilizing periodic rental and security deposit payments,

b. residential care homes licensed pursuant to the Oklahoma Residential Care Act,

c. assisted living centers and continuum of care facilities licensed pursuant to the Oklahoma Continuum of Care and Assisted Living Act, or

d. facilities licensed pursuant to the Oklahoma Nursing Home Care Act.

6.  "Policy" means any policy, contract, certificate, subscriber agreement, rider or endorsement delivered, or issued for delivery, in this state by an insurer, fraternal benefit society, nonprofit health, hospital, or medical service corporation, prepaid health plan, health maintenance organization, life care community, or any similar organization.

7.  "Qualified long-term care insurance contract" means any:

a. individual or group insurance contract if the contract meets the requirements of Section 7702(B) of the Internal Revenue Code, as amended, and if:

(1) the only insurance protection provided under the contract is coverage of qualified long-term care services,

(2) the contract does not pay or reimburse expenses incurred for services or items to the extent that such expenses are reimbursable under Title XVIII of the Social Security Act as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount.  The requirements of this subparagraph do not apply to contracts where Medicare is a secondary payor, or where the contract makes per diem or other periodic payments without regard to expenses,

(3) the contract is guaranteed renewable,

(4) the contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed.  All refunds of premiums and all policyholder dividends or similar amounts, under such contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund of the aggregate premium paid under the contract may be allowed in the event of death of the insured or a complete surrender or cancellation of the contract, and

(5) the contract contains the consumer protection provisions set forth in Section 7702(B)(g) of the Internal Revenue Code, or

b. life insurance contract which provides long-term care coverage by rider or as part of the contract if the contract complies with the applicable provisions of Section 7702(B) of the Internal Revenue Code, as amended.

8.  "Qualified long-term care services" means necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, and rehabilitative services, and maintenance for personal care services for which an insured is eligible under a qualified long-term care insurance contract, and which are provided pursuant to a plan of care prescribed by a licensed health care practitioner.

Added by Laws 1987, c. 175, § 28, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 107, § 3, eff. Nov. 1, 1989; Laws 1989, c. 320, § 5, eff. Nov. 1, 1989; Laws 1993, c. 136, § 1, eff. Sept. 1, 1993; Laws 1997, c. 180, § 1, emerg. eff. May 12, 1997; Laws 2000, c. 171, § 2, emerg. eff. May 2, 2000.

§36-4425.  Repealed by Laws 1993, c. 136, § 5, eff. Sept. 1, 1993.

§364426.  Requirements of policies.

A.  No longterm care insurance policy shall:

1.  Be canceled, nonrenewed, or otherwise terminated on the grounds of age or the deterioration of the mental or physical health of the insured individual or certificate holder;

2.  Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

3.  Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

B.  1.  No longterm care insurance policy or certificate shall use a definition of "preexisting condition" which is more restrictive than the following:  Preexisting condition means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six (6) months preceding the effective date of coverage of an insured person.

2.  No longterm care insurance policy or certificate shall exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six (6) months following the effective date of coverage of an insured person.

3.  The definition of "preexisting condition" does not prohibit an insurer:

a. from using an application form designed to elicit the complete health history of an applicant, and

b. from underwriting, on the basis of the answers on that application, in accordance with that insurer's established underwriting standards.

4.  Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in paragraph 2 of subsection B of this section expires.  No long- term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph 2 of subsection B of this section.

C.  Prior hospitalization/institutionalization:

1.  No long-term care insurance policy may be delivered or issued in this state if such policy:

a. conditions eligibility for any benefits on a prior hospitalization requirement,

b. conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care, or

c. conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement.

2. a. A long-term care insurance policy containing post-confinement, post-acute care or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement.

b. A long-term care insurance policy or rider which conditions eligibility of noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty (30) days.

D.  No law, rule or regulation shall establish loss ratio standards for longterm care insurance policies unless a specific reference to longterm care insurance policies is contained in such law, rule or regulation.

E.  Long-term care insurance applicants shall have the right to return the policy or certificate within thirty (30) days after its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied with the policy, for any reason.  Long-term care insurance policies and certificates shall have a notice prominently printed on the first page of the policy or attached thereto, stating in substance, that the applicant shall have the right to return the policy or certificate within thirty (30) days after its delivery and to have the premium refunded if, after examination of the policy, or certificate, the applicant is not satisfied with the policy, for any reason.  If an application for a qualified long-term care contract is denied, the issuer shall refund to the applicant any premium and any other fees submitted by the applicant within thirty (30) days of the date of the denial.  If the insurer does not return any premiums or moneys paid therefor within thirty (30) days from the date of cancellation, the insurer shall pay interest on the proceeds which shall be the same rate of interest as the average United States Treasury Bill rate of the preceding calendar year, as certified to the Insurance Commissioner by the State Treasurer on the first regular business day in January of each year, plus two (2) percentage points, which shall accrue from the date of cancellation until the premiums or moneys are returned.  In such event, the long-term care policy shall be deemed to have been canceled on the date the policy was placed in the United States mail in a properly addressed, postpaid envelope, or, if not so posted, on the date of delivery of such policy or annuity to the insurer.

F.  An outline of coverage shall be delivered to a prospective applicant for longterm care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.  The Insurance Commissioner shall prescribe a standard format, including style, arrangement and overall appearance, and the content of an outline of coverage.  In the case of agent solicitations, an agent must deliver the outline of coverage prior to the presentation of an application or enrollment form.  In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.  Such outline of coverage shall include, but not be limited to:

1.  A description of the principal benefits and coverage provided in the policy;

2.  A statement of the principal exclusions, reductions and limitations contained in the policy;

3.  A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premiums.  Continuation or conversion provisions of group coverage shall be specifically described;

4.  A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

5.  A description of the terms under which the policy or certificate may be returned and premium refunded;

6.  A brief description of the relationship of cost of care and benefits; and

7.  If the policy or certificate is intended to be a qualified long-term care insurance contract, a statement that discloses to the policyholder or certificate holder that the policy is intended to be a qualified long-term care insurance contract.

G.  The issuer of a qualified long-term care insurance contract shall deliver to the applicant, policyholder, or certificate holder the contract or certificate no later than thirty (30) days after the date of approval.

H.  At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider.  In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make such delivery no later than at the time of policy delivery.  In addition to complying with all applicable requirements, the summary shall also include:

1.  An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

2.  An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits if any, for each covered person;

3.  Any exclusions, reductions and limitations on benefits of long-term care; and

4.  If applicable to the policy type, the summary shall also include:

a. a disclosure of the effects of exercising other rights under the policy,

b. a disclosure of guarantees related to long-term care costs of insurance charges, and

c. current and projected maximum lifetime benefit.

I.  Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder.  Such report shall include:

1.  Any long-term care benefits paid out during the month;

2.  An explanation of any changes in the policy, e.g. death benefits or cash values, due to long-term care benefits being paid out; and

3.  The amount of long-term care benefits existing or remaining.

J.  If a claim under a qualified long-term care insurance contract is denied, the issuer shall, within sixty (60) days of the date of a written request by the policyholder or certificate holder, or a representative thereof:

1.  Provide a written explanation of the reasons for the denial; and

2.  Make available all information directly related to such denial.

K.  No policy shall be advertised, marketed or offered as longterm care insurance unless it complies with the provisions of the LongTerm Care Insurance Act.

L.  Policies or contracts issued by life care communities which are not licensed insurers in this state shall contain the following statement in conspicuous boldface type on the front of the policy or contract:  "The financial condition of the entity issuing this contract is not subject to review by or the jurisdiction of the Oklahoma Insurance Commissioner.  This contract is not subject to the protection of any guaranty association."

Added by Laws 1987, c. 175, § 30, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 107, § 4, eff. Nov. 1, 1989; Laws 1993, c. 136, § 2, eff. Sept. 1, 1993; Laws 1994, c. 294, § 8, eff. Sept. 1, 1994; Laws 1997, c. 180, § 2, emerg. eff. May 12, 1997.

§36-4426.1.  Rescission or denial of claim upon grounds of misrepresentation.

A.  For a policy or certificate that has been in force for less than six (6) months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

B.  For a policy or certificate that has been in force for at least six (6) months but less than two (2) years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the conditions for which benefits are sought.

C.  After a policy or certificate has been in force for two (2) years, it is not contestable upon the grounds of misrepresentation alone; such policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

D.  1.  No long-term care insurance policy or certificate may be field-issued based on medical or health status.

2.  For purposes of this section, "field-issued" means a policy or certificate issued by an agent or a third-party administrator pursuant to the underwriting authority granted to the agent or third-party administrator by an insurer.

E.  If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

F.  Provided further, if under the provisions of this section said policy or certificate is rescinded by the insurer, then in that event the insured shall be refunded within thirty (30) days of rescission all premiums paid to the insurer by the insured for the policy or certificate.

Added by Laws 1993, c. 136, § 3, eff. Sept. 1, 1993.

§36-4426.2.  Nonforfeiture benefits.

A.  1.  No insurer may offer a long-term care insurance policy unless the insurer also offers to the applicant the option to purchase a policy that provides for nonforfeiture benefits.

2.  This section shall not apply to life insurance policies or riders containing accelerated long-term care benefits.

3.  For certificates issued on or after the effective date of this act, under a group long-term care insurance policy as defined in Section 4424 of Title 36 of the Oklahoma Statutes, which policy was in force at the time this act became effective, the provisions of this section shall not apply.

B.  The Insurance Commissioner shall promulgate rules which are consistent with the National Association of Insurance Commissioners (NAIC) Long-Term Care Model Regulation and which specify the types of nonforfeiture benefits to be included in policies and certificates, the standards for the benefits, and the date nonforfeiture benefits must commence.

C.  1.  For purposes of this section, the nonforfeiture benefit shall be a shortened benefit period providing paid-up long-term care insurance coverage after lapse.  The same benefit amounts and frequency in effect at the time of lapse, but not increased thereafter, shall be payable for a qualifying claim, but the lifetime maximum dollars or days of benefits shall be determined as specified in paragraph 3 of this subsection.

2.  Nonforfeiture benefits for qualified long-term care insurance contracts shall include at least a reduced paid-up insurance benefit, an extended term insurance benefit, the offer of a shortened benefit period, or other similar offerings approved by the Insurance Commissioner, and shall be provided as specified in regulations.  The issuer of such a contract may refund premiums upon the death of the insured or upon complete surrender or cancellation of the contract or policy, as long as the refund does not exceed the aggregate premiums paid for the contract or policy.

3.  The standard nonforfeiture credit shall be equal to one hundred percent (100%) of the sum of all premiums paid, including the premiums paid prior to any changes in benefits.  The insurer may offer additional shortened benefit period options, as long as the benefits for each duration equal or exceed the standard nonforfeiture credit for that duration.  However for lapses occurring at the end of the third policy year and thereafter, the minimum nonforfeiture credit shall not be less than thirty (30) times the daily nursing home benefit at the time of lapse.  In either event, the calculation of the nonforfeiture credit is subject to the limitation set forth in subsection D of this section.

4.  Nonforfeiture credits may be used for all care and services qualifying for benefits under the terms of the policy or certificate, up to the limits specified in the policy or certificate.

5.  There shall be no difference in the minimum nonforfeiture benefits as required under this section for group and individual policies.

D.  All benefits paid by the insurer while the policy or certificate is in premium paying status and in paid-up status shall not exceed the maximum benefits which would have been payable if the policy or certificate had remained in premium paying status.

Added by Laws 1995, c. 244, § 2, eff. Nov. 1, 1995.  Amended by Laws 1997, c. 180, § 3, emerg. eff. May 12, 1997.

§36-4427.  Rulemaking authority - Civil penalty.

A.  The Insurance Commissioner may adopt rules to implement the provisions of the LongTerm Care Insurance Act.  The Commissioner may adopt rules that apply to all providers of longterm care insurance coverage, whether or not a provider is otherwise subject to the provisions of the Insurance Code, and that include, but are not limited to, standards for full and fair disclosure setting forth the manner, content, and required disclosure for the sale of longterm care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definition of terms.  The Commissioner may issue reasonable rules to establish minimum standards for marketing practices, agent compensation, agent testing, penalties and reporting practices for long-term care insurance.

B.  In addition to any other penalties provided by the laws of this state, any insurer and any agent found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a civil penalty of up to three (3) times the amount of any commissions paid for each policy involved in the violation or up to Ten Thousand Dollars ($10,000.00) whichever is greater.

Added by Laws 1987, c. 175, § 31, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 107, § 5, eff. Nov. 1, 1989; Laws 1993, c. 136, § 4, eff. Sept. 1, 1993; Laws 1997, c. 418, § 97, eff. Nov. 1, 1997.

§364428.  Investment of life care community policy funds.

Any funds received pursuant to a life care community policy shall be invested only in assets enumerated in Section 1607 of Title 36 of the Oklahoma Statutes.

§36-4429.  Suitability standards.

A.  1.  This section shall not apply to life insurance policies or riders containing accelerated long-term care benefits.

2.  For certificates issued on or after the effective date of this act, under a group long-term care insurance policy as defined in Section 4424 of Title 36 of the Oklahoma Statutes, which policy was in force at the time this act became effective, the provisions of this section shall not apply.

B.  Every provider of long-term care insurance shall:

1.  Develop and use suitability standards to determine whether the purchase or replacement of long-term care insurance is appropriate for the needs of the applicant;

2.  Train its agents in the use of its suitability standards; and

3.  Maintain a copy of its suitability standards and make them available for inspection upon request by the Insurance Commissioner.

C.  1.  To determine whether the applicant meets the standards developed by the provider, the agent and provider shall develop procedures that take the following into consideration:

a. the ability to pay for the proposed coverage and other pertinent financial information related to the purchase of the coverage,

b. the applicant's goals or needs with respect to long-term care and the advantages and disadvantages of insurance to meet these goals or needs, and

c. the values, benefits and costs of the applicant's existing insurance, if any, when compared to the values, benefits and costs of the recommended purchase or replacement.

2.  The provider and, where an agent is involved, the agent shall make reasonable efforts to obtain the information set out in paragraph 1 of this subsection.  The efforts shall include, at or prior to application, providing the applicant with a personal worksheet and a disclosure form which have been prescribed by the Commissioner and are consistent with the National Association of Insurance Commissioners (NAIC) Long-Term Care Insurance Model Regulation.

3.  A completed personal worksheet shall be returned to the provider prior to the provider's consideration of the applicant for coverage, except that the personal worksheet need not be returned for sales of employer group long-term care insurance to employees and their spouses.

4.  The sale or dissemination outside the company or agency by the provider or agent of information obtained through the personal worksheet is prohibited.

D.  The provider shall use the suitability standards it has developed pursuant to this section and information furnished by the applicant in determining whether issuing long-term care insurance coverage to an applicant is appropriate.

Added by Laws 1995, c. 244, § 3, eff. Nov. 1, 1995.

§36-4430.  Renewal premium rates.

A.  1.  An insurer may not charge a renewal premium rate for a long-term care insurance policy which exceeds by more than fifteen percent (15%) any premium charged for the policy during the preceding twelve (12) months.

2.  Upon approval of the Insurance Commissioner, an insurer may charge a renewal premium exceeding the fifteen percent (15%) increase provided for in paragraph 1 of this subsection upon showing that a larger increase is necessary because of utilization of policy benefits in excess of the expected rate.

B.  1.  This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

2.  For certificates issued or delivered on or after November 1, 1995, under a group long-term care insurance policy as defined in Section 4424 of this title, which policy was in force on November 1, 1995, the provisions of this section shall not apply.

3.  This section does not apply to policies or certificates approved for issue or delivery on or after November 1, 2001.

Added by Laws 1995, c. 244, § 4, eff. Nov. 1, 1995.  Amended by Laws 2001, c. 363, § 21, eff. July 1, 2001; Laws 2002, c. 307, § 31, eff. Nov. 1, 2002.

§36-4501.  Eligible groups.

Group accident and health insurance is hereby declared to be that form of accident and health insurance covering groups of persons as defined below, with or without one or more members of their families or one or more of their dependents, or covering one or more members of the families or one or more dependents of persons in such groups, and issued upon the following basis:

1.  Under a policy issued to an association, including a labor union, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, insuring at least ten members, employees, or employees of members of the association for the benefit of persons other than the association or its officers or trustees. The term "employees" as used herein shall be deemed to include retired employees;

2.  Under a policy issued to the trustees of a fund established by two or more employers or by one or more labor unions or by one or more employers and one or more labor unions, which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions.  The term "employees" as used herein shall be deemed to include the officers, managers and employees of the employer, and the individual proprietor or partners if the employer is an individual proprietor or partnership.  The term "employees" as used herein shall be deemed to include retired employees.  The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

3.  Under a policy issued to any persons or organizations to which a policy of group life insurance may be delivered in this state, to insure any class or classes of individuals that could be insured under such group life policy;

4.  Under a health insurance policy issued to an employer or trustees of a fund established by an employer, who shall be deemed the policyholder insuring at least one employee of such employer for the benefit of persons other than the employer.  The term "employee" as used herein shall be deemed to include the officers, managers, and employees of the employer, the individual proprietor or partners if the employer is an individual proprietor or partnership, the officers, managers, and employees of subsidiary or affiliated corporations, the individual proprietors, partners and employees of individuals and firms, if the business of the employer and such individual or firm is under common control through stock ownership, contract, or otherwise.  The term "employee" as used herein shall be deemed to include retired employees and their dependents and the dependents of employees eligible for Medicare.  A policy issued to insure employees of a public body may provide that the term "employees" shall include elected or appointed officials;

5.  Under a policy issued to cover any other substantially similar group which, in the discretion of the Insurance Commissioner, may be subject to the issuance of a group accident and health policy or contract; and

6.  Nothing in this article validates any charge or practice illegal under any rule of law or regulation governing usury, small loans, retail installment sales, or the like, or extends the application of any such rule of law or regulation to any transaction not otherwise subject thereto.

Added by Laws 1957, p. 398, § 4501.  Amended by Laws 1990, c. 114, § 1, eff. Sept. 1, 1990; Laws 1992, c. 304, § 1, eff. Jan. 1, 1993; Laws 1994, c. 294, § 9, eff. Sept. 1, 1994.

§364502.  Provisions of group accident and health policies.

A.  Each group accident and health policy shall contain in substance the following provisions:

1.  A provision that, in the absence of fraud, all statements made by the policyholder or by any insured person shall be deemed representations and not warranties, and that no statement made for the purpose of effecting insurance shall avoid such insurance or reduce benefits unless contained in a written instrument signed by the policyholder or the insured person, a copy of which has been furnished to such policyholder or to such person or his beneficiary.

2.  A provision that the insurer will furnish to the policyholder, for delivery to each employee or member of the insured group, an individual certificate setting forth in summary form a statement of the essential features of the insurance coverage of such employee or member and to whom benefits are payable.  If dependents or family members are included in the coverage additional certificates need not be issued for delivery to such dependents or family members.

3.  A provision that to the group originally insured may be added from time to time eligible new employees or members or dependents, as the case may be, in accordance with the terms of the policy.

B.  Each group health policy certificate subject to the provisions of the Federal Health Insurance Portability and Accountability Act, Public Law 104-191, (HIPAA) laws shall contain in substance the following provisions, which shall be in addition to the provisions required by subsection A of this section.

1.  A provision that a health benefit plan shall not deny, exclude or limit benefits for a covered individual for losses incurred more than twelve (12) months following the effective date of the individual's coverage due to a preexisting condition;

2.  A provision that a health benefit plan shall not define a preexisting condition more restrictively than:

a. a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six (6) months immediately preceding the effective date of coverage,

b. pregnancy and genetic information shall not be considered preexisting conditions,

c. a health benefit plan may exclude a preexisting condition for late enrollees for a period not to exceed eighteen (18) months from the date the individual enrolls for coverage,

d. the period of any such preexisting condition exclusion shall be reduced by the aggregate of the periods of creditable coverage as defined in the Federal HIPAA laws,

e. a period of creditable coverage shall not be counted if after such period and before the enrollment date, there was a sixty-three-day period during all of which the individual was not covered under any creditable coverage,

f. "enrollment date" means the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for such enrollment, and

g. "late enrollee" means a participant or beneficiary who enrolls under the plan other than during the first period in which the individual is eligible to enroll under the plan or a special enrollment period;

3.  A provision that individuals losing other coverage shall be permitted to enroll for coverage under the terms of the plan if each of the following conditions is met:

a. the employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent,

b. the employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer required such a statement at such time and provided the employee with notice of such requirement, and the consequences of such requirement, at such time,

c. the employee's or dependent's coverage was under a COBRA continuation provision and the coverage under such provision was exhausted; or was not under such a provision and either the coverage was terminated as a result of loss of eligibility for the coverage, including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or employer contributions toward such coverage were terminated, and

d. under the terms of the plan, the employee requests such enrollment not later than thirty (30) days after the date of exhaustion of coverage;

4.  A provision that for any period that an individual is in a waiting period for any coverage under a group health plan or for group health insurance coverage or is in an affiliation period, that period shall not be taken into account in determining the continuous period of creditable coverage.  "Affiliation period" means a period which, under the terms of the health insurance coverage offered by a health maintenance organization, must expire before the health insurance coverage becomes effective.  The organization is not required to provide health care services or benefits during such period and no premium shall be charged to the participant or beneficiary for any coverage during the period;

5.  A provision that preexisting condition exclusions will not apply to newborns, who, as the last day of the thirty-day period beginning with the date of birth, are covered under creditable coverage;

6.  A provision that preexisting condition exclusions will not apply to a child who is adopted or placed for adoption before attaining eighteen (18) years of age;

7.  A provision that dependents are eligible for a special enrollment period if the group health plan makes coverage available with respect to a dependent of an individual, and the individual is a participant under the plan, or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period, and a person becomes such a dependent of the individual through marriage, birth or adoption or placement for adoption.  The special enrollment period shall apply to that person or, if not otherwise enrolled, the individual, the dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

a. The dependent special enrollment period shall be a period of not less than thirty (30) days and shall begin on the later of the date dependent coverage is made available, or the date of the marriage, birth, or adoption or placement for adoption.

b. There is no waiting period if an individual seeks to enroll a dependent during the first thirty (30) days of such a dependent special enrollment period.

c. The coverage for the dependent shall become effective in the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received, in the case of a dependent's birth, as of the date of such birth, in the case of a dependent's adoption or placement for adoption, the date of such adoption or placement for adoption;

8.  A provision that eligibility or continued eligibility of any individual will not be based on any of the following health-status-related factors in relation to the individual or a dependent of the individual:  health status, medical condition, including both physical and mental illnesses, claims experience, receipt of health care, medical history, genetic information, evidence of insurability, including conditions arising out of acts of domestic violence or disability.

a. Carriers are not required to provide particular benefits other than those provided under the terms of the plan or coverage.

b. Carriers may establish limitations or restrictions on the amount, level, extent, and nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage;

9.  A provision that the group health plan is guaranteed renewable, except as provided pursuant to the federal provisions found in HIPAA, which are as follows:

a. nonpayment of premium,

b. fraud,

c. violation of participation and/or contribution rules,

d. termination of coverage:

(1) in any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the large or small group market, coverage of such type may be discontinued by the issuer only if:  the issuer provides notice to each plan sponsor provided coverage of this type in such market, and participants and beneficiaries covered under such coverage, of such discontinuation at least ninety (90) days prior to the date of the discontinuation of such coverage and makes available the option to purchase all or, in the case of the large group market, any other health insurance coverage currently being offered by the issuer to a group health plan in such market and in exercising the option to discontinue coverage of this type and in offering the option of coverage pursuant to this provision, the issuer acts uniformly without regard to the claims experience of those sponsors or any health-status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for such coverage,

(2) in any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the large or small group market, coverage of such type may be discontinued by the issuer only if:  the issuer provides notice to the Oklahoma Insurance Department and to each plan sponsor and participants and beneficiaries covered under such coverage of such discontinuation at least one hundred eighty (180) days prior to the date of the discontinuation of such coverage; and all health insurance issued or delivered for issuance in the state in such market or markets are discontinued and coverage under such health insurance coverage in such market or markets is not renewed, and

(3) in the case of a discontinuation under division (2) of this subparagraph in a market, the issuer shall not provide for the issuance of any health insurance coverage in the market and in this state during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed,

e. movement outside the service area, and

f. association membership ceases; and

10.  A provision that certification of creditable coverage will be issued individuals covered:

a. at the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision,

b. in the case of an individual becoming covered under such a provision, at the time the individual ceases to be covered under such provision, and

c. on the request on behalf of an individual made not later than twenty-four (24) months after the date of cessation of the coverage described in subparagraph a or b of this paragraph, whichever is later.

The certification described in this paragraph is a written certification of the period of creditable coverage of the individual under such plan and the coverage, if any, under such COBRA continuation provision, and the waiting period, if any, and affiliation period, if applicable, imposed with respect to the individual for any coverage under such plan.

Added by Laws 1957, p. 399, § 4502.  Amended by Laws 2001, c. 363, § 22, eff. July 1, 2001.

§364502.1.  Conversion privilege.

A.  A health insurance policy delivered or issued for  delivery in this state that provides for conversion to an individual policy by an insured on termination of membership in or employment with the group shall provide a conversion privilege to an individual policy to the spouse of the insured on death of the insured or on divorce from the insured or on termination of the insured's membership in or employment with the group for any reason including retirement.  If the conversion privilege available to the insured provides for coverage of the insured's spouse, the group insurer shall not be required to issue a separate conversion policy to the spouse.

B.  Subsection A of this section applies only to a spouse of an insured if the spouse is covered under the health insurance policy at the time of the insured's death or divorce from the insured or termination of the insured's coverage.

C.  This act applies to all health insurance policies that are delivered or issued for delivery in this state on or after October 1, 1981.  Any presently approved policy forms containing any provision in conflict with the requirements of this act may be brought into compliance with this act by the use of riders and endorsements which have been approved by the Commissioner of Insurance.

D.  As used in this section:

1.  "Health insurance policy" means a group policy or contract providing insurance for hospital, surgical, or medical expenses incurred as a result of an accident or sickness.

2.  "Insured" means an employee or member of a group that is covered by a health insurance policy.

E.  The person who accepts the conversion policy shall become the insured and pay the premiums direct to the insurer.

Laws 1981, c. 160, § 2.

§364503.  Direct payment of hospital, medical services.

Any group accident and health policy may provide that subject to any written direction of the insured in the application or otherwise, all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the insurer's option, and unless the insured requests otherwise not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but the policy may not require that the service be rendered by a particular hospital or person.  Payments so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

Laws 1957, p. 399, § 4503.

§364504.  Blanket accident and health insurance.

A.  Blanket accident and health insurance is hereby declared to be that form of accident and health insurance covering special groups of persons as enumerated in one of the following paragraphs (1) to (7) inclusive:

1.  Under a policy or contract issued to any common carrier, which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier.

2.  Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering all employees or any group of employees defined by reference to exceptional hazards incident to such employment.  Dependents of the employees and guests of the employer may also be included where exposed to the same hazards.

3.  Under a policy or contract issued to a college, school, or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or teachers.

4.  Under a policy or contract issued in the name of any volunteer fire department, first aid, or other such volunteer group, or agency having jurisdiction thereof, which shall be deemed the policyholder, covering all of the members of such fire department or group.

5.  Under a policy or contract issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor.

6.  Under a policy or contract issued to a sports team or to a camp or sponsor thereof, which shall be deemed the policyholder, covering members or campers.

7.  Under a policy or contract issued to any other substantially similar group which, in the discretion of the Insurance Commissioner, may be subject to the issuance of a blanket accident and health policy or contract.

B.  An individual application need not be required from a person covered under a blanket accident and health policy or contract, nor shall it be necessary for the insurer to furnish each person a certificate.

C.  All benefits under any blanket accident and health policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, or to his estate, except that if the person insured be a minor, such benefits may be made payable to his parent, guardian, or other person actually supporting him; except, that the policy may provide that subject to any written direction of the insured in the application or otherwise, all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the insurer's option and unless the insured requests otherwise not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services, but the policy may not require that the service be rendered by a particular hospital or person. Payments so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

D.  Nothing contained in this section shall be deemed to affect the legal liability of policyholders for the death of or injury to any such member of such group.

Laws 1957, p. 399, § 4504.

§364505.  Group and blanket accident and health policy provisions.

The provisions of Article 44 (Individual Accident and Health Insurance) shall not apply to group accident and health or blanket accident and health insurance policies, but no such policy of group or blanket accident and health insurance shall contain any provision relative to notice or proof of loss, or to the time for paying benefits, or to the time within which suit may be brought on the policy, which is less favorable to the individuals insured than would be permitted by the standard provisions required for individual accident and health insurance policies.

Laws 1957, p. 400, § 4505.

§364506.  Misrepresentation prohibited.

No insurance company, authorized to issue accident and health contracts in this state, and no officer, director, agent, employee, solicitor, or other representative thereof, or any other person, shall make, issue, circulate or cause or permit to be made, issued or circulated, any estimate, illustration, circular or statement of any sort misrepresenting the terms, conditions or character of any policy issued by it or the benefits or advantages promised thereby, or shall use any name or title on any policy or class of policies misrepresenting the true nature thereof.

Laws 1957, p. 400, § 4506.

§364507.  Rules and regulations.

The Insurance Commissioner may make and promulgate written rules and regulations reasonable, necessary and incidental to the enforcement and administration of the provisions of this article.

Laws 1957, p. 400, § 4507.

§364508.  Selection of licensed psychologist or licensed and certified clinical social worker  Definitions.

A.  If the terms of any group or blanket accident and health insurance policy cover services within the lawful scope of practice of a licensed psychologist or licensed and certified clinical social worker then:

1.  Such services may be performed by any person licensed to do so in this state as provided in subsection B of this section.

2.  Selection of such a psychologist or social worker may be made by the insured at his option and, provided other conditions of the policy are met, reimbursement shall not be denied when service is rendered by a person so licensed.

3.  The provisions of this section shall apply to the policies and contracts of insurance issued thereunder which are delivered, amended, ratified, or issued for delivery in Oklahoma, after October 1, 1982.

4.  Any provision, exclusion, or limitation of a policy that denies an insured the privilege of selecting such a psychologist or social worker shall, to the extent of the denial, be void, but such void provision shall not affect the validity of the other provisions of the policy.

B.  For purposes of this section:

1.  "Licensed psychologist" means a person licensed and complying with the Psychologists Licensing Act, Sections 1351 through 1375 of Title 59 of the Oklahoma Statutes; and

2.  "Licensed and certified social worker" means a person licensed and complying with the Social Workers' Licensing Act, Sections 1250.1 (3) and 1261.1 (B) of Title 59 of the Oklahoma Statutes.

Amended by Laws 1982, c. 61, § 3, operative Oct. 1, 1982.

§364509.  Extension and termination of coverage under group accident and health policy and contracts of hospital or medical service or indemnity.

A.  In the case of an employee whose insurance is terminated under a group policy providing hospital, medical or surgical, or Christian Science care and treatment expense benefits, or contract of hospital or medical service or indemnity, such employee and his dependents shall remain insured under the policy for a period of at least thirty (30) days after such termination, unless during such period the employee and his dependents shall otherwise become entitled to similar insurance from some other source.

B.  If an employee has been covered for at least six (6) months under any group accident and health insurance policy delivered in this state, providing hospital, medical or surgical, or Christian Science care and treatment expense benefits, or under a contract of hospital or medical service or indemnity, and the individual employee has had his employment terminated or the group itself is terminated, then the termination shall not affect coverage of the insured or his dependents for any continuous loss which commenced while the insurance was in force.  The extension of benefits beyond the period the insurance was in force may be predicated upon the continuous total disability of the person insured or his or her dependents or the expenses incurred in connection with a plan of surgical treatment, which shall include maternity care and delivery expenses, which commenced prior to the termination.  The coverage for the extension of benefits shall be for the maximum benefits under the terminated policy or for a time period of not less than three (3) months in the case of basic coverage or six (6) months in the case of major medical coverage.  Premium monies may be charged for the period of the extension of benefits.  The premiums charged shall be the premiums which would have been charged for the coverage provided under the group policy or contract had termination not occurred.

Amended by Laws 1985, c. 328, § 20, emerg. eff. July 29, 1985; Laws 1986, c. 251, § 42, eff. Nov. 1, 1986; Laws 1988, c. 18, § 1, eff. Nov. 1, 1988.

§364509.1.  Liability of prior carrier  Eligibility under succeeding carrier  Determination of benefits  Election of coverage.

A.  This section applies to determination of the liability of a carrier pursuant to a group or blanket accident or health insurance plan in those instances in which the contract of one carrier replaces a plan of similar benefits of another carrier.  As used in this section, "carrier" means an insurer or other entity subject to the provisions of Title 36 of the Oklahoma Statutes, and includes but is not limited to a not-for-profit hospital service and medical indemnity corporation, a fraternal benefit society, a health maintenance organization and a multiple employer welfare arrangement.

B.  The prior carrier shall be liable only to the extent of its accrued liabilities and extensions of benefits.  The position of the prior carrier shall be the same whether the group policyholder or other entity responsible for making payments or submitting subscription charges to the carrier secures replacement coverage from a new carrier, selfinsures, or foregoes the provision of coverage.

C.  Each person who was covered by the plan of the prior carrier shall be covered by the plan of benefits of the succeeding carrier conditioned only upon the payment of the premium.

D.  The succeeding carrier, in applying any deductibles or waiting periods in its plan, including but not limited to waiting periods for preexisting conditions, shall give credit for the satisfaction or partial satisfaction of the same or similar provisions under a prior plan providing similar benefits and shall not impose any additional waiting periods for coverage for any person who was covered by the plan of the prior carrier.  In the case of deductible provisions, the credit shall apply for the same or overlapping benefit periods and shall be given for expenses actually incurred and applied against the deductible provisions of the prior plan during the ninety (90) days preceding the effective date of the succeeding plan but only to the extent these expenses are recognized under the terms of the plan of the succeeding carrier and are subject to similar deductible provision.

E.  If a determination of the benefits of the prior plan is required and requested by the succeeding carrier, upon receiving such request, the prior carrier shall furnish a statement of the benefits available or pertinent information sufficient either to permit verification of the benefits available under the prior plan or to permit the determination of the benefits by the succeeding carrier.  For the purposes of this subsection, benefits of the prior plan shall be determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan and shall not be subject to the definitions, conditions, and covered expense provisions of the succeeding plan.  The benefit determination shall be made as if coverage had not been replaced by the succeeding carrier.

F.  Nothing in this section shall prevent an individual from electing not to be covered under the plan of benefits of the succeeding carrier.

Added by Laws 1988, c. 123, § 1, eff. Nov. 1, 1988.  Amended by Laws 1992, c. 304, § 2, eff. Jan. 1, 1993.

§36-4509.2.  Acceptance by succeeding carriers - Preexisting conditions limitations or waiting requirements.

A.  When an insured individual or a dependent who was covered by group insurance pursuant to the provisions of the Health Insurance Portability and Accountability Act of 1996, 29 U.S.C.A., Section 1181 et seq., gains employment with an employer who provides for health insurance through a group plan, the succeeding group carrier shall accept the insured individual and dependents of the insured individual who were covered under the prior coverage and shall not apply limitations or exclusions based on preexisting conditions or apply waiting-period requirements for the insured individual or the dependents of the insured individual beyond the time when any surviving exclusion or waiting period with the prior carrier would have been fulfilled.  The insured individual and any dependents of such individual must apply for the new coverage within sixty-three (63) days following the date of termination of prior creditable coverage.

B.  When an insured individual or dependent who was covered by individual insurance pursuant to the provisions of the Health Insurance Portability and Accountability Act of 1996, 29 U.S.C.A., Section 1181 et seq., gains employment with an employer who provides for health insurance through a group plan, the succeeding group carrier shall accept the insured individual and dependents of the insured individual who were covered under the prior coverage and shall not apply limitations or exclusions based on preexisting conditions or apply waiting-period requirements for the insured individual or the dependents of the insured individual beyond the time when any surviving exclusion or waiting period with the prior carrier would have been fulfilled.  The insured individual and any dependents of such individual must apply for the new coverage within sixty-three (63) days following the date of termination of prior creditable coverage.

C.  Insurance carriers receiving an application for individual insurance may underwrite the risk or decline coverage based on the underwriting guidelines of the insurance carrier.  Upon denial of coverage, insurance carriers shall advise the applicant of the existence of, and how to apply for coverage under, the Health Insurance High Risk Pool.

D.  When there is a lapse in the coverage of the insured individual or a dependent of the insured individual provided for by subsections A, B, and C of this section for any reason other than a probationary period or similar waiting period imposed pursuant to personnel policies of an employer, the provisions of subsections A, B, and C of this section shall not apply to the person whose coverage lapsed.

E.  When an individual employee who was covered under a group health insurance plan terminates employment with an employer and gains employment with another employer who provides for health insurance through a group plan, the carrier of the succeeding employer shall not apply preexisting conditions limitations or exclusions of preexisting conditions or apply waiting-period requirements for the individual employee or his dependents covered under the group plan of the previous employer beyond the time when any surviving exclusion or waiting period with the prior carrier would have been fulfilled, provided the individual employee applies for the new coverage within thirty-one (31) days following the date of eligibility for participation in the plan in accordance with the employment or personnel policies of the employer of such participation.

F.  When there is a lapse in the coverage of the individual employee provided for by subsection E of this section for any reason other than a probationary period or similar waiting period imposed by the employment or personnel policies of the employer, the provisions of subsection E of this section shall not apply.

Added by Laws 1992, c. 304, § 3, eff. Jan. 1, 1993.  Amended by Laws 1993, c. 76, § 1, emerg. eff. April 18, 1993; Laws 1995, c. 224, § 1, eff. Nov. 1, 1995; Laws 1997, c. 180, § 4, emerg. eff. May 12, 1997; Laws 1998, c. 304, § 1, eff. July 1, 1998; Laws 2001, c. 363, § 23, eff. July 1, 2001.

§36-4509.3.  Rules.

The Insurance Commissioner shall adopt and promulgate rules for the provisions of Sections 4501 and 4509.1 of Title 36 of the Oklahoma Statutes and Section 3 of this act.

Added by Laws 1992, c. 304, § 4, eff. Jan. 1, 1993.

§36-4510.  Repealed by Laws 1995, c. 356, § 4, eff. Nov. 1, 1995.

§36-4511.  Employer health care programs - Pharmacy services - Violation.

A.  No employer providing pharmacy services including prescription drugs to any employee or retiree of said employer, as part of a health care program, shall knowingly require the employee or retiree of said employer to obtain drugs from a mail order pharmacy as a condition of obtaining the employer's payment for such prescription drugs.

B.  Any person violating the provisions of this section, upon conviction, shall be guilty of a misdemeanor.  Each such violation shall constitute a separate offense.

Added by Laws 1987, c. 139, § 2, emerg. eff. June 19, 1987.  Renumbered from § 353.28 of Title 59 by Laws 1990, c. 127, § 1, eff. Sept. 1, 1990.  Amended by Laws 2002, c. 307, § 32, eff. Nov. 1, 2002.

§36-4512.  Health benefit plans offered by employers of 50 or more employees - Information required from employer carrier - Civil penalty.

A.  This section applies to an insured employer health benefit plan providing health insurance to employees of employers employing fifty (50) or more full-time or full-time-equivalent employees.

B.  An employer carrier, on written request from an insured employer covered by that carrier, shall report to the employer information from the twelve (12) months preceding the date of the report regarding:

1.  The total amount of charges submitted to the carrier for persons covered under the employer health benefit plan;

2.  The total amount of premium payments made by the policyholder to the insured carrier;

3.  The total amount of payments made by the carrier to health care providers for persons covered under the plan, including the total hospital charges, physician charges, and pharmaceutical charges; and

4.  For any claims for an individual paid in excess of Ten Thousand Dollars ($10,000.00), information on claims paid, including diagnostic evaluations.

C.  An employer shall have to make a written request for information.  The employer may make one request per year prior to the anniversary or renewal date.  In addition, prior to the date of a rate change, an employer may make additional written requests for the information, provided the employer shall not make more than one additional request in any one (1) year.

D.  An employer carrier shall provide the information provided for in this section not later than sixty (60) days before the anniversary or annual renewal date, or thirty (30) days before the date of any rate change action of the employer's benefit plan.  Provided, if the carrier receives the request from the employer less than sixty (60) days before the anniversary or renewal date or less than thirty (30) days before the date of a rate change, the carrier shall have sixty (60) days from the date of receiving the request to provide the information.

E.  An employer carrier shall not report any information required under this section if the release of such information is prohibited by federal law or regulation.

F.  Claim information provided by an employer carrier under this section shall be provided in the aggregate, without information through which a specific individual covered by the health insurance or evidence or coverage may be identified.  Claim information shall include the total claims made, the total claims paid, the total plan charges and the head count by coverage.

G.  1.  If an employer carrier fails to provide the information in the time required by subsection D of this section, the Insurance Commissioner may, after notice and hearing, subject an insurer to a civil penalty of One Hundred Dollars ($100.00) for each day that the information is delinquent.

2.  If an employer carrier has a risk-bearing contract with a medical group, independent practice association (IPA), or management services organization (MSO) that stipulates the delegation of claims payment, and the carrier satisfies the Insurance Commissioner that the medical group, IPA, or MSO has failed to provide the information to the employer carrier in a sufficient time for the carrier to comply with subsection D of this section, the Commissioner may waive the penalty provided for in paragraph 1 of this subsection.

3.  The civil penalty may be enforced in the same manner in which civil judgments may be enforced, as provided in Section 312A of Title 36 of the Oklahoma Statutes.  Such penalties shall be placed in the State Insurance Commissioner Revolving Fund.  Any person aggrieved by the determination of the Insurance Commissioner may seek judicial review pursuant to Section 320 of Title 36 of the Oklahoma Statutes.

H.  The Insurance Commissioner shall promulgate rules for the implementation and administration of this section.

I.  As used in this section, "employer carrier" means any entity which provides health insurance in this state.  For the purposes of this section, employer carrier includes a licensed insurance company, not-for-profit hospital service or medical indemnity corporation, a fraternal benefit society, a health maintenance organization, a multiple employer welfare arrangement or any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

Added by Laws 2002, c. 409, § 1, emerg. eff. June 5, 2002.

§36-4521.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Employer Health Insurance Purchasing Group Act".

Added by Laws 2002, c. 276, § 1, eff. Nov. 1, 2002.

§36-4522.  Definitions.

As used in the Employer Health Insurance Purchasing Group Act:

1.  "Commissioner" means the Oklahoma Insurance Commissioner;

2.  "Eligible employee" means an employee or individual who is a full-time employee of an eligible employer and is qualified to enroll in a health benefit plan offered through a HIPG;

3.  "Eligible employer" means an employer employing no more than one hundred eligible employees;

4.  "Employer", "employee", and "dependent", unless otherwise defined in this section, shall have the meaning applied to the terms with respect to the coverage under the laws of the state relating to the coverage and the issuer;

5.  "Full time" means employees working at least twenty-four (24) hours per week for an eligible employer;

6.  "Health benefits plan" means a group plan, group policy, or group contract for health care services, issued or delivered by a HIPG health carrier, excluding plans, policies, or contracts providing health care benefits or health care services pursuant to the Workers' Compensation Laws and mandatory liability laws;

7.  "Health insurer" means any entity which provides health insurance in this state.  For the purposes of the Employer Health Insurance Purchasing Group Act, "health insurer" includes a licensed insurance company, not-for-profit hospital service or medical indemnity corporation, or a health maintenance organization;

8.  "HIPG" means a Health Insurance Purchasing Group meeting the requirements of this act;

9.  "HIPG health carrier" means a health insurer as defined in this act;

10.  "Large group" means a combination of two or more eligible employers belonging to a HIPG;

11.  "Limited benefit contract" means, for the purposes of this act, a policy or certificate that does not contain state-mandated health benefits;

12.  "Member" means an individual enrolled for health benefits coverage in a HIPG;

13.  "Purchaser" means an eligible employer that has contracted with a HIPG for the purchase of health benefits coverage;

14.   a. "State-mandated health benefits" means coverages for health care services or benefits, required by state law or state regulations, requiring the reimbursement or utilization related to a specific illness, injury, or condition of the covered person, or inclusion of a specific category of licensed health care practitioner to be provided to the covered person in a health benefits plan for a health-related condition of a covered person.  Provided, that for the purposes of the options provided by this act, state-mandated health benefits which may be excluded in whole or in part shall not include any health care services or benefits which were mandated by federal law, and

b. "State-mandated health benefits" does not mean standard provisions or rights required to be present in a health benefit plan pursuant to state law or state regulations unrelated to a specific illness, injury or condition of the insured, including, but not limited to, those related to continuation of benefits found in Article 45 of the Oklahoma Insurance Code; and

15.  "Total eligible employees" means two hundred or more eligible employees.

Added by Laws 2002, c. 276, § 2, eff. Nov. 1, 2002.

§36-4523.  Each group to be nonprofit corporation - Size requirements - Purchase contracts - Enrollment by eligible employees - Filing of reports.

A.  Each Health Insurance Purchasing Group (HIPG) shall be a nonprofit corporation operated under the direction of a board of directors, which is composed of five (5) representatives of eligible employers.

B.  Each HIPG shall be composed of at least two hundred eligible employees from one or more eligible employers.

1.  A HIPG shall have twelve (12) months from the time of formation to reach the level of two hundred eligible employees.

2.  At the time of formation, the HIPG shall have at least fifty-one eligible employees.

C.  Upon the failure of a HIPG to maintain the required size restrictions described in subsection B of this section, the HIPG shall notify the Commissioner in writing that the HIPG does not comply with the size requirements.  The HIPG may then continue to operate the health benefit plan for its members but shall within sixty (60) calendar days comply with the size requirements of this section, or within a time period as determined by the Commissioner.

D.  Upon the failure of the HIPG to maintain size requirements as required under subsection C of this section, after sixty (60) calendar days, or after the time period determined by the Commissioner, the HIPG may then be terminated following notice and hearing before the Commissioner.

E.  1.  Subject to the provisions of this act, a HIPG shall permit any eligible employer, which meets the membership requirements of the HIPG, to contract with the HIPG for the purchase of a health benefits plan for its eligible employees and dependents of those eligible employees.

2.  The HIPG may not vary conditions of eligibility, including premium rates and membership fees, for any employer meeting the membership requirements of the HIPG, nor may it vary conditions of eligibility for any employee to qualify for a HIPG health benefits plan offered to the eligible employer by the HIPG.

3.  A HIPG may not require a contract under this subsection between a HIPG and a purchaser to be effective for a period of longer than twelve (12) months.

4.  This shall not be construed to prevent a contract from being extended for additional twelve-month periods or preventing the purchaser from voluntarily electing a contract period of longer than twelve (12) months.

5.  A contract shall provide that the purchaser agrees not to obtain or sponsor a health benefits plan, on behalf of any eligible employees and their dependents, other than through the HIPG.  This shall not be construed to apply to an eligible individual who resides in an area for which no coverage is offered by a HIPG health carrier.

F.  1.  Under rules established to carry out this act, with respect to an eligible employer that has a purchaser contract with a HIPG, individuals who are eligible employees of an eligible employer may enroll for a health benefits plan offered by a HIPG health carrier.

2.  The health benefits plan may include coverage for dependents of the enrolling employees, if this coverage is offered.

3.  The employees may enroll for health benefits provided through their employer's contract with a HIPG.

G.  A HIPG shall not deny enrollment as a member to an individual who is an eligible employee, or dependent of an employee qualified to be enrolled based on health-status-related factors, except as may be permitted by law.

H.  In the case of members enrolled in a health benefits plan offered by a HIPG health carrier, the HIPG shall provide for an annual open enrollment period of thirty (30) calendar days during which the members may change the coverage option in which the members are enrolled.

I.  1.  Nothing in this section shall preclude a HIPG from establishing rules of employee eligibility for enrollment and reenrollment of members during the annual open enrollment period under subsection H of this section.

2.  The rules shall be applied consistently to all purchasers and members within the HIPG and shall not be based in any manner on health-status-related factors and shall not conflict with sections of this act.

J.  1.  Each HIPG shall annually file a report with the Commissioner to be reviewed for approval.  The report shall include:

a. a description of its plan of operation including each of the products it intends to sell,

b. a description of its marketing methods and materials, and

c. a description of its membership and disclosure requirements, or other information as required by the Commissioner through rules and regulations.

2.  The annual filing required shall be deemed approved upon expiration of a sixty-day waiting period unless, prior to the end of the period, it has been affirmatively approved or disapproved by the Commissioner.  The Commissioner may extend the period to approve or disapprove the annual filing by not more than an additional thirty (30) days by giving notice of such extension before expiration of the initial sixty-day period.  At the expiration of an extended period, the annual filing shall be deemed approved unless otherwise approved or disapproved by the Commissioner.  The Commissioner may at any time, after notice and for cause shown, withdraw approval of an annual report.

K.  Each HIPG shall be considered a large group for purposes of application of the Oklahoma Insurance Code to the activities and health benefit plans of the HIPG, unless stated otherwise in this act.

Added by Laws 2002, c. 276, § 3, eff. Nov. 1, 2002.

§36-4524.  Rates - Choice of plans - Benefits not required to contain state-mandated benefits - Plan requirements - Premium discounts and modification of copayments or deductibles.

A.  Each Health Insurance Purchasing Group (HIPG), in conjunction with a HIPG health carrier, shall make available a health benefits plan in the manner described in this section to all eligible employers and eligible employees at rates, including employers' and employees' shares, on a policy- or product-specific basis which may vary only as permitted under law.

B.  Subject to subsection C of this section, a HIPG shall not offer a health benefit plan which unfairly discriminates against eligible employees.

C.  Nothing in this act shall be construed as requiring a HIPG health carrier to provide coverage outside the service area of the insurer or organization.

D.  Each HIPG shall provide a health benefits plan only through contracts with HIPG health carriers and shall not assume insurance risk with respect to the coverage.

E.  Except as provided in this act, the HIPG may develop or offer a health benefits plan for its members, in whole or in part, not subject to state-mandated health benefits.

F.  The HIPG shall offer at least two types of plans to its members, including one plan providing a choice of deductibles with state-mandated health benefits.

G.  The HIPG may also offer a health benefits plan not subject to state-mandated health benefits which does not contain standard provisions or rights required to be present in a health benefits plan pursuant to law or regulations unrelated to a specific illness, injury or condition of the insured, for the provisions as may be determined by rules and regulations of the Commissioner.

H.  Every health benefits plan offered through a HIPG shall:

1. Be underwritten by a HIPG health carrier that:

a. is licensed or otherwise regulated under state law,

b. meets all applicable state standards relating to consumer protection, including, but not limited to, state solvency and market conduct, and

c. offers the coverage under an approved contract with the HIPG;

2.  Be approved or otherwise permitted to be offered under law;

3.  Provide full portability of creditable coverage for individuals who remain members of the same HIPG notwithstanding that they change the eligible employer through which they are members; and

4.  Comply with the provisions of the Oklahoma Insurance Code in their sales and solicitation of insurance including, but not limited to, the Trade Practices Act, and to the degree that an agent is involved in the solicitation, sale or purchase of a health benefits plan offered to a HIPG, that agent must be duly licensed by the State Insurance Department and hold a valid license to transact the business of insurance.

I.  A HIPG shall be subject to the requirements of the Small Employer Health Insurance Reform Act.

J.  Nothing in this act shall be construed as precluding a HIPG health carrier from offering a health benefits plan through a HIPG by establishing premium discounts for members, or from modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention, so long as the programs are agreed to in advance by the HIPG and comply with all other provisions of this act and do not discriminate among similarly situated members.

Added by Laws 2002, c. 276, § 4, eff. Nov. 1, 2002.

§36-4525.  Filing of forms and plan - Notice required on face page of policy and certificate.

A.  Each Health Insurance Purchasing Group (HIPG) shall file forms as may be described by rules and regulations of the Commissioner.

B.  Each HIPG health carrier shall file the health benefits plan to be issued to a HIPG pursuant to Article 36 of the Oklahoma Insurance Code.

C.  Each HIPG health carrier, which develops or offers a health benefits plan for a HIPG that is a limited benefit plan not subject to state-mandated health benefits, shall specify on the face page of the policy and certificate, printed in ten-point or larger type, a statement that clearly indicates in substance the following:

"IMPORTANT NOTICE:  This policy is a limited benefit contract which has been established by a Health Insurance Purchasing Group (HIPG).  It may not contain mandated benefits found under Oklahoma Insurance Laws.  READ YOUR POLICY CAREFULLY."

Added by Laws 2002, c. 276, § 5, eff. Nov. 1, 2002.

§36-4526.  Services for members - Contracts with third-party administrators - Information to be disseminated to members - Administrative charges.

A.  Each Health Insurance Purchasing Group (HIPG) may provide administrative services for its members.  The services may include, but are not limited to, accounting, billing, enrollment information, and employee coverage status reports.

B.  The HIPG may delegate or contract its billing and other administrative duties to a third-party administrator as defined under Article 14B of the Oklahoma Insurance Code.

C.  1.  Nothing in this section shall be construed as preventing a HIPG from serving as an administrative service organization to any entity.

2.  Each HIPG shall collect and disseminate or arrange for the collection and dissemination of consumer-oriented information on the scope, cost, and enrollee satisfaction of all coverage options offered through the HIPG to its members.

3.  The information shall be defined by the HIPG and shall be in a manner appropriate to the type of coverage offered.

4.  To the extent practicable, the information shall include information on provider performance, locations, and hours of operation of providers, outcomes, and similar matters.

5.  Nothing in this section shall be construed as preventing the dissemination of the information or other information by the HIPG or by the health care insurer through electronic or other means.

D.  The contract between a HIPG and a HIPG health carrier shall provide that the HIPG may collect premiums on behalf of the issuer for coverage, less a predetermined administrative charge negotiated by the HIPG and the issuer.

Added by Laws 2002, c. 276, § 6, eff. Nov. 1, 2002.

§36-4527.  Members of boards of directors - Conflict of interest - Definition of "affiliated".

A.  A member of a board of directors of a Health Insurance Purchasing Group (HIPG) shall not serve as an employee or paid consultant to the HIPG, but may receive reasonable reimbursement for travel expenses for purposes of attending meetings of the board or committees thereof.

B.  An individual is not eligible to serve in a paid or unpaid capacity on the board of directors of a HIPG or as an employee of the HIPG, if the individual is employed by, represents in any capacity, owns, or controls any ownership interest in an organization from whom the HIPG receives contributions, rents, or other funds not connected with a contract for coverage through the HIPG.

C.  An individual who is serving on a board of directors of a HIPG as a representative described in subsection B of this section shall not be employed by or affiliated with a HIPG health carrier.  For purposes of this subsection, the term "affiliated" does not include membership in a health benefits plan or the obtaining of health benefits coverage offered by a HIPG health carrier.

Added by Laws 2002, c. 276, § 7, eff. Nov. 1, 2002.

§36-4528.  Areas served - Services and plans permitted to be offered by single administrative organization - Rating characteristics.

A.  Nothing in this act shall be construed as preventing one or more Health Insurance Purchasing Groups (HIPG) from serving different areas, whether or not contiguous, by providing for some or all of the following through a single administrative organization or otherwise:

1.  Coordinating the offering of the same or similar health benefits coverage in different areas served by the different HIPG; or

2.  Providing for crediting of deductibles and other cost-sharing for individuals who are provided a health benefits plan through the HIPG or affiliated HIPG after:

a. a change of eligible employers through which the coverage is provided, or

b. a change in place of employment to an area not served by the previous HIPG.

B.  No HIPG health carrier shall be required to offer HIPG health benefits plans, or health benefits plans not subject to state-mandated health benefits, to non-HIPG organizations, associations, or employer groups, including but not limited to the small employer health insurance group marketplace in this state.

C.  Nothing in this act shall be construed as precluding a HIPG from providing for adjustments in amounts distributed among the HIPG health carriers offering a health benefits plan through the HIPG, based on factors such as the relative health care risk of members enrolled under the coverage offered by the different issuers.

D.  Nothing in this act shall be construed as precluding a HIPG from establishing minimum participation and contribution rules for eligible employers that apply to become purchasers in the HIPG, so long as the rules are applied uniformly for all HIPG health carriers.

E.  The HIPG may determine what rating characteristics it will allow in the health benefit plan including, but not limited to, age, sex, industry, geography, or health.

F.  If health is used as a rating characteristic, then the rates for the groups having two through fifty members will be subject to the small employer group rating law as required in the Small Employer Health Insurance Reform Act but may be considered separate from any small groups sold outside the HIPG.

Added by Laws 2002, c. 276, § 8, eff. Nov. 1, 2002.

§36-4529.  Rules.

The Commissioner may promulgate rules necessary to implement the provisions of this act.

Added by Laws 2002, c. 276, § 9, eff. Nov. 1, 2002.

§364801.  Scope of article.

A.  This article shall not apply to vehicle insurance, casualty insurance or inland marine insurance, nor to reinsurance.

B.  The standard fire insurance policy provided for herein shall not be required for (1) vehicle insurance, (2) casualty insurance, (3) inland marine insurance, as defined in Section 705, Article 7, (4) ocean marine insurance, (5) insurance on growing crops, or (6) in effecting reinsurance between insurers.

Laws 1957, p. 401, § 4801.

§364802.  "Fire insurance" defined.

"Fire insurance" is insurance against the perils of fire or lightning as written under the Oklahoma standard fire insurance policy.

Laws 1957, p. 401, § 4802.

§36-4803.  Standard policy provisions - Permissible variations.

A.  The printed form of a policy of fire insurance as set forth in subsection G of this section shall be known and designated as the standard fire insurance policy to be used in the State of Oklahoma.

B.  Except as provided in subsection F of this section, no policy or contract of fire insurance shall be made, issued or delivered by any insurer or by any agent or representative thereof, on any property in the state, unless it shall conform as to all provisions, stipulations, agreements and conditions, with such form of policy.

There shall be printed at the head of said policy the name of the insurer or insurers issuing the policy; the location of the home office or United States Office thereof; a statement as to whether said insurer or insurers are stock or mutual corporations or are reciprocal insurers or Lloyd's underwriters; and there may be added to the policy such device or devices as the insurer or insurers issuing said policy shall desire.  Any company organized under special charter provisions may so indicate upon its policy, and may add to the policy a statement of the plan under which it operates in this state.

If the policy is issued by a mutual, cooperative or reciprocal insurer having special regulations with respect to the payment by the policyholder of assessments, such regulations shall be made a part of the policy, and any such insurer may print upon the policy such regulations as may be appropriate to or required by its home state or its form of organization.

There may also be added a statement of the group insurers with which the insurer is financially affiliated.

In lieu of the facsimile signatures of the president and secretary of the insurer there may be used the name or names of such officers or managers as are authorized to execute the contract.

C.  Appropriate forms of additional contracts, riders or endorsements, insuring against indirect or consequential loss or damage or against any one or more perils other than those of fire and lightning, or providing coverage which the insurer issuing the policy is authorized by charter and by the laws of this state to assume or issue, may be issued in connection with the standard fire policy.

Such other perils or coverages may include those excluded in the standard fire insurance policy, and may include any of the perils or coverages permitted to be insured against or issued by property and casualty insurers.  Such forms of contracts, riders and endorsements may contain provisions and stipulations inconsistent with such standard fire insurance policy, if said provisions and stipulations are applicable only to such additional coverage or to the additional peril or perils insured against.

D.  Provisions to be contained on the first page of the policy may be rewritten, supplemented, or rearranged to facilitate policy issuance and to include matter which may otherwise properly be added by endorsement.

The pages of the standard fire insurance policy may be renumbered and the format rearranged for convenience in the preparation of individual contracts, and to provide space for the listing of rates and premiums for coverages insured hereunder or under endorsements attached or printed thereon, and such other data as may be conveniently included for duplication on daily reports for office records.

E.  There may be printed upon the standard fire policy the words "Standard Fire Insurance Policy for Oklahoma", and there may be inserted before and after the word "Oklahoma" a designation of any state or states in which such form of policy is standard.

There may be endorsed on any such policy the name, with the word "agent" or "agents" and place of business, or any insurance agent or agents either by writing, printing, stamping or otherwise.

F.  Notwithstanding any other provision of this section, the Insurance Commissioner may approve for use within the state any form of policy with variations in terms and conditions from the standard fire insurance policy provided for in this section.

G.  The form of the standard fire insurance policy, with permission to substitute for the word "company" a more accurate descriptive term for the type of insurer, shall be as follows:

(FIRST PAGE OF) STANDARD FIRE INSURANCE POLICY

NO.

(Space for insertion of name of company or companies issuing the policy and other matter permitted to be stated at the head of the policy.)

(Space for listing amounts of insurance, rates and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached.) IN CONSIDERATION OF THE PROVISIONS AND STIPULATIONS HEREIN OR ADDED HERETO AND OF the premium above specified, this Company, for the term of from at Noon (Standard Time) to

at Noon (Standard Time)

at location of property involved, to an amount not exceeding the amount(s) above specified, does insure

and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND BY REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere.

Assignment of this policy shall not be valid except with the written consent of this Company.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such other provisions, stipulations and agreements as may be added hereto, as provided in this policy.

IN WITNESS WHEREOF, this Company has executed and attested these presents; but this policy shall not be valid unless countersigned by the duly authorized Agent of this Company at

___________________________________________________________________

___________________________________________________________________

Signature of proper officer or officers.

Countersigned this ______________ day of ______________, 19_________

Agent.

(SECOND PAGE OF) STANDARD FIRE INSURANCE POLICY

Concealment, fraud.  This entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.

Uninsurable and excepted property.  This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically named hereon in writing, bullion or manuscripts.

Perils not included.  This Company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly, by:  (a) enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or an immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that such fire did not originate from any of the perils excluded by this policy; (i) neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; (j) nor shall this Company be liable for loss by theft.

Other Insurance.  Other Insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance.  Unless otherwise provided in writing added hereto this Company shall not be liable for loss occurring

(a)  while the hazard is increased by any means within the control or knowledge of the insured; or

(b)  while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of sixty consecutive days; or

(c)  as a result of explosion or riot, unless fire ensues, and in that event for loss by fire only.

Other perils or subjects.  Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

Added provisions.  The extent of the application of insurance under this policy and of the contribution to be made by this Company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provision may be waived except such as by the terms of this policy is subject to change.

Waiver provisions.  No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in writing added hereto.  No provision, stipulation or forfeiture shall be held to be waived by any requirement or proceeding on the part of this Company relating to appraisal or to any examination provided for herein.

Cancellation of policy.  This policy shall be canceled at any time at the request of the insured, in which case this Company shall, upon demand and surrender of this policy refund the excess of paid premium above the customary short rates for the expired time.  This policy may be canceled at any time by this Company by giving to the insured a five days' written notice of cancellation with or without tender of the excess of paid premium above the pro rata premium for the expired time, which excess, if not tendered shall be refunded on demand.  Notice of cancellation shall state that said excess premium (if not tendered) will be refunded on demand.

Mortgagee interests and obligations.  If loss hereunder is made payable, in whole or in part, to a designated mortgagee not named herein as the insured, such interest in this policy may be canceled by giving such mortgagee a ten days' written notice of cancellation.

If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in the form herein specified within sixty (60) days after, and shall be subject to the provisions hereof relating to appraisal and time of payment and of bringing suit.  If this Company shall claim that no liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing mortgagee's right to sue, or it may pay off the mortgage debt and require an assignment thereof and of the mortgage.  Other provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing.

Pro rata liability.  This Company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved, whether collectible or not.

Requirements in case loss occurs.  The insured shall give immediate written notice to this Company of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory of the destroyed, damaged and undamaged property, showing in detail quantities, costs, actual cash value and amount of loss claimed; and within sixty days after the loss, unless such time is extended in writing by the Company, the insured shall render to this Company a proof of loss, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following:  the time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupation, location, possession or exposures of said property since the issuing of this policy, by whom and for what purpose any building herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specifications of any building, fixtures or machinery destroyed or damaged.  The insured, as often as may be reasonably required, shall exhibit to any person designated by this Company all that remains of any property herein described, and submit to examinations under oath by any person named by this Company, and subscribe the same, and as often as may be reasonably required, shall produce for examination all books of account, bills, invoices and other vouchers or certified copies thereof if originals be lost, at such reasonable time and place as may be designated by this Company or its representative, and shall permit extracts and copies thereof to be made.

Appraisal.  In case the insured and this Company shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within twenty (20) days of such demand.  The appraisers shall first select a competent and disinterested umpire; and failing for fifteen (15) days to agree upon such umpire, then, on request of the insured or this Company, after notice of hearing to the nonrequesting party by certified mail, such umpire shall be selected by a judge of a district court in the county where the loss occurred.  The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item, and, failing to agree, shall submit their differences, only, to the umpire.  An award in writing, so itemized, of any two when filed with this Company shall determine the amount of actual cash value and loss.  Each appraiser shall be paid by the party selecting him and the expenses of appraisal and umpire shall be paid by the parties equally.

Company's option.  It shall be optional with this Company to take all, or any part, of the property at the agreed or appraised value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within thirty days after the receipt of the proof of loss herein required.

Abandonment.  There can be no abandonment to this Company of any property.

When loss payable.  The amount of loss for which this Company may be liable shall be payable sixty days after proof of loss, as herein provided, is received by this Company and ascertainment of the loss is made either by agreement between the insured and this Company expressed in writing or by the filing with this Company of an award as herein provided.

Suit.  No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within twelve months next after inception of the loss.

Subrogation.  This Company may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this Company.

(THIRD PAGE OF) STANDARD FIRE INSURANCE POLICY

ATTACH FORMS BELOW THIS LINE

____________________________________________________________

(BACK OF STANDARD FIRE INSURANCE POLICY)

Expires________________________

Property______________________

Total

Amount $______Premiums $______

Insured________________________

_________________________________________________

SEE INSIDE OF POLICY FOR

PERILS COVERED

No.________________________

(COMPANY)

It is important that the written portions of all policies covering the same property read exactly alike.  If they do not, they should be made uniform at once.

Added by Laws 1957, p. 401, § 4803, operative July 1, 1957.  Amended by Laws 1985, c. 100, § 1, eff. Nov. 1, 1985; Laws 1989, c. 181, § 9, eff. Nov. 1, 1989; Laws 1993, c. 222, § 1, eff. Sept. 1, 1993; Laws 2003, c. 358, § 2, eff. Nov. 1, 2003.

§364803.1.  Fire insurance policies  Time of expiration.

All fire insurance policies, as defined by Section 4802 of Title 36 of the Oklahoma Statutes, shall expire at 12:01 a.m. Standard Time on the expiration date stated in the policy. This section shall apply to all fire insurance policies on the first policy renewal date after December 31, 1982.

Added by Laws 1982, c. 57, § 2, eff. Jan. 1, 1983.

§364804.  Policy limited - Liability - Excess premiums reimbursed.

No insurance company shall, knowingly, issue any fire insurance policy upon property within this state for an amount which, with any existing insurance thereon, exceeds the fair value of the property.  If buildings insured against loss by fire, and situated within this state, are totally destroyed by fire, the company shall not be liable beyond the actual value of the insured property at the time of the loss or damage, and if it shall appear that the insured has paid premiums on an amount in excess of said actual value, the assured shall be reimbursed the proportionate excess of premiums paid on the difference between the amount named in the policy and said actual value, with interest at six percent (6%) per annum from the date of issue.

Added by Laws 1957, p. 406, § 4804.  Amended by Laws 2001, c. 363, § 24, eff. July 1, 2001.

§364805.  Proofs of loss  Conditions of enforcement of limitation of time.

When any insurance policy subject to the provisions of this article contains a provision that the insured must render a written sworn proof of loss within sixty (60) days from the date of fire or loss to the insurer, or the same is required by law to be so rendered, the insurer cannot assert the failure of insured to so render such proof of loss in any litigation or court proceeding, unless the insurer plead and prove that it has furnished the insured with two blank forms for the execution of proof of loss, that has printed thereon, in boldfaced type in a conspicuous place, the warning that a proof of loss must be rendered to the insurer within sixty (60) days from the date of receipt of the blank forms for proof of loss by the insured, or by putting such warning in a like form in a letter of instruction for executing a proof of loss that will accompany the proof of loss blanks furnished the insured, and the insurer has further executed and furnished the insured its written extension of time, giving the insured sixty (60) days from the date such blanks were received by the insured.  These requirements cannot be waived by any agreement between the parties or otherwise.

Laws 1957, p. 406, § 4805. der

§364806.  Exclusion of loss caused by nuclear reaction, nuclear radiation or radioactive contamination.

Insurers issuing the standard form of fire insurance policy provided in Section 4803, Article 48, Title 36, Oklahoma Session Laws 1957, page 401 (36 O.S. Supp.1959, Section 4803), are authorized to affix thereto or include therein a written statement that such policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under said policy; provided, however, that nothing herein contained shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction, nuclear radiation, or radioactive contamination.

Laws 1961, p. 279, § 1.

§364808.  Homeowner's policies  Automatic increase in coverage.

No homeowner's policy shall automatically increase coverage for replacement of a home of an insured unless the insured or his designated representative has been notified of the amount of increased replacement coverage not less than thirty (30) days prior to the renewal date.  The provisions of this section shall not apply if the insured provides to the insurer written consent to automatic increases in coverage.  Any written consent provided under this section shall remain continuously in force until the insured provides written revocation to the insurer.

Provided, nothing in this section shall be construed to relieve the insurer from paying the full value of any claim against the policy up to the maximum amount for which the home is insured.

Added by Laws 1987, c. 140, § 1, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 75, § 1, eff. Sept. 1, 1992.

§36-4809.  Reduced rates to persons failing or refusing to pay assessments - Violation - Penalties.

A.  No property or casualty insurance company shall give any special or reduced rate for fire insurance on any risk because it is located in a rural fire protection district or in an area protected by a rural fire department in which the district or department is wholly or partially funded by dues or subscription payments paid by owners of property who are members of an association supporting the rural fire department to any person who fails or refuses to pay the appropriate dues or subscription payments for support of the district or department pursuant to the procedure outlined in subsection C of this section.

B.  Property owners owning property in more than one fire district or fire department area relying on dues or subscriptions for partial or complete funding shall pay dues to a fire district or fire department in whose district or area they own property if they wish to receive special or reduced rates for property and casualty insurance.

C.  It is unlawful for any insurance agent or company to knowingly write an initial policy of fire insurance coverage or to rewrite such a policy on any risk located in a rural fire protection district or in any area protected by a rural fire department at any special or reduced rate or with any rate credit based on location of the risk in the district or area without having first obtained from the insured or from the rural fire protection district or rural fire department evidence that current dues or subscription payments, if any, for the property to be insured have been paid.  The evidence required by the insurer may be a receipt, canceled check, or other valid proof of payment.

D.  If any agent is found by the Insurance Commissioner to have violated the provisions of this subsection, the agent shall be liable for an administrative penalty of Twenty-five Dollars ($25.00) for the first violation and Fifty Dollars ($50.00) for any subsequent violation.

Added by Laws 2002, c. 68, § 1, eff. Nov. 1, 2002.  Amended by Laws 2003, c. 235, § 1, eff. Nov. 1, 2003.

§364901.  Sole surety on official bonds.

Whenever any bond, recognizance, or undertaking is required or permitted to be made for the security or protection of any person or municipality, the state, or any department thereof, or organization, conditioned for the doing or not doing of anything therein specified, any such board, court, organization or officer required or permitted to accept or approve of the sufficiency of such bond, recognizance, or undertaking, may accept and approve the same when executed, or when the conditions thereof are guaranteed, solely by an insurer authorized to transact a surety business in this state in accordance with the requirements of this code.  Whenever any such bond, recognizance, or undertaking is required to be made with one surety or with two or more sureties, the execution of the same, or the guarantee of the performance of the conditions thereof, shall be sufficient when so executed or guaranteed solely by one such insurer, and shall be a full compliance with every requirement of every law, ordinance, or regulation relating to the same, and no justification by such insurer shall be necessary.

Laws 1957, p. 407, § 4901.

§364902.  Venue of actions against surety insurers.

Any surety insurer may be sued in respect of any surety bond by it issued in the county where such bond, recognizance, stipulation or undertaking was made or guaranteed, or in the county where the principal office of such insurer in this state is located, and for the purposes hereof, the same shall be treated as made or guaranteed in the county in which such office is located or in which it is filed, or in the county in which the principal resided when it was made or guaranteed.

Laws 1957, p. 407, § 4902.

§364903.  Bail bond surety companies  Reserve funds.

All surety companies which execute undertakings of bail shall keep any moneys collected from agents licensed pursuant to Section 1303 of Title 59 of the Oklahoma Statutes as buildup or reserve funds in segregated interestbearing trust accounts within this state in an entity which is insured either by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.

The interestbearing trust accounts shall not be pledged or offered as collateral.

The moneys in the interestbearing trust accounts shall be used to satisfy the unfulfilled obligations of the undertakings of bail written by the agents from whom the moneys have been collected and to otherwise satisfy the unfulfilled obligations which may be owing to the surety by such agents.

Added by Laws 1987, c. 211, § 1 eff. Nov. 1, 1987.

§364904.  Bail bond insurers  Financial statement  Reports.

A.  Each insurer writing bail bonds in this state shall file in the Office of the Insurance Commissioner quarterly statements which shall exhibit the financial condition of the insurer.  The statements shall be in such general form and content as approved by the National Association of Insurance Commissioners for the kinds of insurance to be reported, and as supplemented for additional information as required by the Commissioner.  Such statements shall be subscribed and sworn by the president and secretary and other proper officers of the insurer.  The statements shall be filed on or before the following dates:

1.  First quarter statement, which shall include data from January 1 to March 31, on the last business day in April;

2.  Second quarter statement, which shall include data from April 1 to June 30, on the last business day of July;

3.  Third quarter statement, which shall include data from July 1 to September 30, on the last business day of October; and

4.  Annual financial statement as described in Section 311 of this title, which shall serve as fourth quarter statement and which shall be filed annually on the date specified in Section 311 of this title, in the office of the Commissioner by each insurer writing bail bonds.

B.  The statements required to be filed pursuant to subsection A of this section shall contain the loss reserve for bail bonds written in this state.  Loss reserves shall be computed as twentyfive percent (25%) of the direct written premium of outstanding liability less monies held by the insurer in trust to pay losses from bail.

C.  Each insurer writing bail bonds in this state shall file monthly reports based upon the previous month's activity with the Commissioner and on forms prescribed by the Commissioner within thirty (30) days after the end of each preceding month, which shall include the following information and such other information as the Commissioner deems necessary:

1.  Amount of deposit held by the Commissioner with a list of the securities available and their current valuation;

2.  Bail bond premium volume for this state;

3.  Administrative action, if any, taken by other states against the insurer;

4.  List of collateral held by the insurer stating the location of collateral, the corresponding county involved, the case number and the bondsman soliciting the bond;

5.  Loss ratio;

6.  Outstanding liability; and

7.  A list of agents or bondsmen whose contracts have been canceled.

Added by Laws 1987, c. 211, § 2, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 98, § 1, eff. Sept. 1, 1992.

§365001.  Qualifications of title insurers.

A.  Any foreign or domestic stock insurer authorized by its corporate charter to engage in business as a title insurer shall be entitled to the issuance of a certificate of authority as a title insurer in this state upon meeting the applicable requirements of Article 6 (Authorization of Insurers and General Requirements), except that existing title insurers may have their certificate of authority renewed by maintaining surplus in regard to policyholders of not less than Five Hundred Thousand Dollars ($500,000.00).

B.  A person engaged in the business of preparing or issuing abstracts of, but not guaranteeing or insuring, title to property, or a person acting only as agent for a title insurer, shall not be deemed to be a title insurer.

C.  Every policy of title insurance or certificate of title issued by any company authorized to do business in this state shall be countersigned by some person, partnership, corporation or agency actively engaged in the abstract of title business in Oklahoma as defined and provided in Title 1 or by an attorney licensed to practice in the State of Oklahoma duly appointed as agent of a title insurance company, provided that no policy of title insurance shall be issued in the State of Oklahoma except after examination of a duly certified abstract of title prepared by a bonded and licensed abstracter as defined herein.

Laws 1957, p. 407, § 5001; Laws 1959, p. 138, § 1; Laws 1980, c. 185, § 7, eff. Oct. 1, 1980.

§365002.  Investments of title insurers.

A.  A domestic title insurer shall invest its capital accumulations, up to the sum of One Hundred Thousand Dollars ($100,000.00), in capital investments as defined in subsection A of section 1606 of article 16 (Investments), but subject to the exception in subsection B, below.

B.  A domestic title insurer may invest its capital and accumulations in excess of One Hundred Thousand Dollars ($100,000.00) in such investments as are made eligible for funds of domestic insurers by article 16; except, that any such insurer may invest an amount not exceeding fifty per cent (50%) of its combined capital and surplus in the preparation and purchase of material or plants or both necessary to enable it to engage in the business of title insurance, and such materials and plants shall be deemed to be capital funds investments and shall be valued as the actual cost thereof.

C.  Subsections B and C of section 1606 of article 16 shall not apply to domestic title insurers, nor shall such insurers be subject to the limitations as to amount invested in real estate for home office and branch office purposes contained in subdivision A of section 1624 of article 16.

Laws 1957, p. 407, § 5002.

§365003.  Additional powers of title insurers.

A title insurer may engage in such other business not inconsistent with the business of issuing title insurance policies as may be authorized by its corporate charter.

Laws 1957, p. 408, § 5003.

§365004.  "Title insurance policy" defined.

A "title insurance policy" is any written instrument purporting to show the title to real or personal property or any interest therein or encumbrance thereon, or to furnish such information relative to real property, which written instrument in express terms purports to insure or guarantee such title or the correctness of such information.

Laws 1957, p. 408, § 5004.

§365005.  Exemptions and application of other laws.

A.  Title insurers shall be governed by this article and, to the extent not modified by or inconsistent with the provisions of this article or the provisions of this code made applicable to such insurers, by the general laws of this state governing corporations organized for profit.

B.  To the extent not modified by the provisions of this article, title insurers shall be subject to and governed by the other applicable provisions of this code.

C.  No new insurance law hereafter enacted shall be deemed to apply to title insurers unless they be expressly referred to therein.

Laws 1957, p. 408, § 5005.

§36-5006.  Examination of title insurance company.

The Insurance Commissioner is authorized to conduct an examination of any title insurance company pursuant to the provisions of Section 309.1 et seq. of Title 36 of the Oklahoma Statutes and may employ an examiner for such purposes.

Added by Laws 1995, c. 339, § 18, eff. Nov. 1, 1995 and by Laws 1995, c. 356, § 3, eff. Nov. 1, 1995.

§36-5101.  Short title.

Sections 22 through 34 of this act shall be known and may be cited as the "Reinsurance Intermediary Act".

Added by Laws 1992, c. 178, § 22, eff. Sept. 1, 1992.

§36-5102.  Definitions.

As used in the Reinsurance Intermediary Act:

1.  "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

2.  "Controlling person" means any person, firm, association or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control or activities of the reinsurance intermediary;

3.  "Insurer" means any person, firm, association or corporation duly licensed in this state pursuant to the applicable provisions of the Oklahoma Insurance Code as an insurer;

4.  "Licensed producer" means an agent, broker or reinsurance intermediary licensed in this state pursuant to the applicable provision of the Oklahoma Insurance Code;

5.  "Reinsurance intermediary" means a reinsurance intermediary broker or a reinsurance intermediary manager as these terms are defined in this section;

6.  "Reinsurance intermediary broker" (RB) means any person, other than an officer or employee of the ceding insurer, firm, association or corporation, who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer;

7.  "Reinsurance intermediary manager" (RM) means any person, firm, association or corporation that has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer whether known as an RM, manager or other similar term.  The following persons shall not be considered RMs, with respect to a reinsurer, for the purposes of the Reinsurance Intermediary Act:

a. an employee of the reinsurer,

b. a U.S. manager of the United States branch of an alien reinsurer,

c. an underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to Article 16A of the Insurance Code, and whose compensation is not based on the volume of premiums written, or

d. the manager of a group, association, pool or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the Insurance Commissioner of the state in which the manager's principal business office is located;

8.  "Reinsurer" means any person, firm, association or corporation duly licensed in this state pursuant to the applicable provisions of the Oklahoma Insurance Code as an insurer with the authority to assume reinsurance;

9.  "To be in violation" means failure by the reinsurance intermediary, insurer, reinsurer, or reinsurer for whom the reinsurance intermediary was acting to substantially comply with the provisions of the Reinsurance Intermediary Act; and

10.  "Qualified United States financial institution" means an institution that:

a. is organized or, in the case of a U.S. office of a foreign banking organization, licensed under the laws of the United States or any state thereof,

b. is regulated, supervised and examined by U.S. federal or state authorities having regulatory authority over banks and trust companies, and

c. has been determined by either the Commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions.

Added by Laws 1992, c. 178, § 23, eff. Sept. 1, 1992.

§36-5103.  License required - Refusal to issue - Exemption.

A.  No person, firm, association or corporation shall act as an RB in this state if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation:

1.  In this state, unless such RB is a licensed producer in this state; or

2.  In another state, unless such RB is a licensed producer in this state or another state having a law substantially similar to this law or such RB is licensed in this state as a nonresident reinsurance intermediary.

B.  No person, firm, association or corporation shall act as an RM:

1.  For a reinsurer domiciled in this state, unless such RM is a licensed producer in this state;

2.  In this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this state, unless such RM is a licensed producer in this state; or

3.  In another state for a nondomestic insurer, unless such RM is a licensed producer in this state or another state having a law substantially similar to this law or such person is licensed in this state as a nonresident reinsurance intermediary.

C.  The Insurance Commissioner may require an RM subject to the provisions of subsection B of this section to:

1.  File a bond in an amount from an insurer acceptable to the Commissioner for the protection of the reinsurer; and

2.  Maintain an errors and omissions policy in an amount acceptable to the Commissioner.

D.  1.  The Commissioner may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of the Reinsurance Intermediary Act.  Any such license issued to a firm or association shall authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries pursuant to the license, and all such persons shall be named in the application and any supplements thereto.  Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of the corporation, and all such persons shall be named in the application and any supplements thereto.

2.  If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the Commissioner as agent for service of process in the manner, and with the same legal effect, provided for by the Reinsurance Intermediary Act for designation of service of process upon unauthorized insurers; and also shall furnish the Commissioner with the name and address of a resident of this state upon whom notices or orders of the Commissioner or process affecting such nonresident reinsurance intermediary may be served.  Such licensee shall promptly notify the Commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the Commissioner.

E.  The Commissioner may refuse to issue a reinsurance intermediary license if, in the judgment of the Commissioner, the applicant, any one named on the application, or any member, principal, officer or director of the applicant, or that any controlling person of such applicant, is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license.  Upon written request therefor, the Commissioner shall furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to the Oklahoma Open Records Act.

F.  Licensed attorneys-at-law of this state when acting in their professional capacity as attorneys shall be exempt from this section.

G.  Licenses issued by the Commissioner pursuant to this section shall be issued for a period of twenty-four (24) months.  The license shall not be issued unless the application for the license is accompanied by a license fee of One Hundred Dollars ($100.00).  The license shall not be renewed unless the renewal application for the license is accompanied by a renewal fee of One Hundred Dollars ($100.00).

Added by Laws 1992, c. 178, § 24, eff. Sept. 1, 1992.  Amended by Laws 2001, c. 156, § 33, eff. Nov. 1, 2001.

§36-5104.  Transactions to be authorized in writing - Required provisions.

Transactions between an RB and the insurer the RB represents in such capacity shall be entered into only pursuant to a written authorization, specifying the responsibilities of each party.  The authorization shall, at a minimum, contain provisions that:

1.  The insurer may terminate the authority of the RB at any time;

2.  The RB shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing, to the RB, and remit all funds due to the insurer within thirty (30) days of receipt;

3.  All funds collected for the insurer's account shall be held by the RB in a fiduciary capacity in a bank which is a qualified U.S. financial institution;

4.  The RB shall comply with Section 26 of this act;

5.  The RB shall comply with the written standards established by the insurer for the cession or retrocession of all risks; and

6.  The RB shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

Added by Laws 1992, c. 178, § 25, eff. Sept. 1, 1992.

§36-5105.  Records of transactions.

A.  For at least ten (10) years after the expiration of each contract of reinsurance transacted by an RB, the RB shall keep a complete record for each transaction showing:

1.  The type of contract, limits, underwriting restrictions, classes or risks and territory;

2.  Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

3.  Reporting and settlement requirements of balances;

4.  Rate used to compute the reinsurance premium;

5.  Names and addresses of assuming reinsurers;

6.  Rates of all reinsurance commissions, including, but not limited to, the commissions on any retrocessions handled by the RB;

7.  Related correspondence and memoranda;

8.  Proof of placement;

9.  Details regarding retrocessions handled by the RB, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

10.  Financial records, including but not limited to, premium and loss accounts; and

11.  If the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

a. directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk, or

b. if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

B.  The insurer shall have access and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.

Added by Laws 1992, c. 178, § 26, eff. Sept. 1, 1992.

§36-5106.  Duties of insurer.

A.  An insurer shall not engage the services of any person, firm, association or corporation to act as an RB on its behalf unless such person is licensed as required by the Reinsurance Intermediary Act.

B.  An insurer shall not employ an individual who is employed by an RB with which the insurer transacts business, unless such RB is under common control with the insurer and subject to Article 16A of the Insurance Code.

C.  The insurer annually shall obtain a copy of statements of the financial condition of each RB with which the insurer transacts business.

Added by Laws 1992, c. 178, § 27, eff. Sept. 1, 1992.

§36-5107.  Contract - Minimum provisions.

Transactions between an RM and the reinsurer the RM represents in such capacity shall be entered into only pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the board of directors of the reinsurer.  At least thirty (30) days before such insurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the Commissioner for approval.  The contract shall, at a minimum, contain provisions that:

1.  The reinsurer may terminate the contract for cause upon written notice to the RM.  The reinsurer may suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination;

2.  The RM shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

3.  All funds collected for the account of the reinsurer shall be held by the RM in a fiduciary capacity in a bank which is a qualified U.S. financial institution.  The RM may retain no more than three (3) months estimated claims payments and allocated loss adjustment expenses.  The RM shall maintain a separate bank account for each reinsurer that the RM represents;

4.  For at least ten (10) years after expiration of each contract of reinsurance transacted by the RM, the RM shall keep a complete record for each transaction showing:

a. the type of contract, limits, underwriting restrictions, classes or risks and territory,

b. period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks,

c. reporting and settlement requirements of balances,

d. rate used to compute the reinsurance premium,

e. names and addresses of reinsurers,

f. rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM,

g. related correspondence and memoranda,

h. proof of placement,

i. details regarding retrocessions handled by the RM, as permitted by Section 30 of this act, including the identity of retrocessionaires and percentage of each contract assumed or ceded,

j. financial records, including but not limited to, premium and loss accounts, and

k. if the RM places a reinsurance contract on behalf of a ceding insurer:

(1) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk, or

(2) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

5.  The reinsurer shall have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer;

6.  The contract shall not be assigned in whole or in part by the RM;

7.  The RM shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks;

8.  Set forth the rates, terms, and purposes of commissions, charges, and other fees which the RM may levy against the reinsurer;

9.  If the contract permits the RM to settle claims on behalf of the reinsurer:

a. all claims shall be reported to the reinsurer in a timely manner,

b. a copy of the claim file shall be sent to the reinsurer at the request of the reinsurer as soon as it becomes known that the claim:

(1) has the potential to exceed the lesser of an amount determined by the Commissioner or the limit set by the reinsurer,

(2) involves a coverage dispute,

(3) may exceed the claims settlement authority of the RM,

(4) is open for more than six (6) months, or

(5) is closed by payment of the lesser of an amount set by the Commissioner or an amount set by the reinsurer,

c. all claim files shall be the joint property of the reinsurer and RM.  However, upon an order of liquidation of the reinsurer such files shall become the sole property of the reinsurer or its estate.  The RM shall have reasonable access to and the right to copy the files on a timely basis,

d. any settlement authority granted to the RM may be terminated for cause upon the written notice by the reinsurer to the RM or upon the termination of the contract.  The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

10.  If the contract provides for a sharing of interim profits by the RM, the interim profits shall not be paid until one (1) year after the end of each underwriting period for property business and five (5) years after the end of each underwriting period for casualty business and not until the adequacy of reserves on remaining claims has been verified pursuant to the provisions of the Reinsurance Intermediary Act;

11.  The RM annually shall provide the reinsurer with a statement of the financial condition of the RM prepared by an independent certified accountant;

12.  The reinsurer shall periodically, at least semi-annually, conduct an on-site review of the underwriting and claims processing operations of the RM;

13.  The RM shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract; and

14.  The acts of the RM shall be deemed to be the acts of the reinsurer on whose behalf the RM is acting.

Added by Laws 1992, c. 178, § 28, eff. Sept. 1, 1992.

§36-5108.  Duties of RM.

The RM shall not:

1.  Bind retrocessions on behalf of the reinsurer, except that the RM may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions.  Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

2.  Commit the reinsurer to participate in reinsurance syndicates;

3.  Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

4.  Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim or net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent (1%) of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

5.  Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer.  If prior approval is given, a report shall be forwarded promptly to the reinsurer;

6.  Jointly employ an individual who is employed by the reinsurer; or

7.  Appoint a sub-RM.

Added by Laws 1992, c. 178, § 29, eff. Sept. 1, 1992.

§36-5109.  Duties of reinsurer.

A.  A reinsurer shall not engage the services of any person, firm, association or corporation to act as an RM on its behalf unless such person is licensed as required by the Reinsurance Intermediary Act.

B.  The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which such reinsurer has engaged, prepared by an independent certified accountant in a form acceptable to the Commissioner.

C.  If an RM establishes loss reserves, the reinsurer annually shall obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM.  This opinion shall be in addition to any other required loss reserve certification.

D.  Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

E.  Within thirty (30) days of termination of a contract with an RM, the reinsurer shall provide written notification of such termination to the Commissioner.

F.  A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder or subproducer of its RM.  This subsection shall not apply to relationships governed by Article 16A of the Insurance Code or, if applicable, the Business Transacted with Producer Controlled Insurer Act.

Added by Laws 1992, c. 178, § 30, eff. Sept. 1, 1992.

§36-5110.  Examination.

A.  A reinsurance intermediary shall be subject to examination by the Commissioner.  The Commissioner shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the Commissioner.

B.  An RM may be examined as if the RM were the reinsurer.

Added by Laws 1992, c. 178, § 31, eff. Sept. 1, 1992.

§36-5111.  Penalties; restitution; review.

A.  A reinsurance intermediary, insurer or reinsurer found by the Insurance Commissioner, after notice and opportunity for a hearing conducted in accordance with the Administrative Procedures Act, to be in violation of any provision of the Reinsurance Intermediary Act, shall:

1.  For each separate violation, pay a penalty in an amount not exceeding Five Thousand Dollars ($5,000.00); and

2.  Be subject to revocation or suspension of license.

B.  In addition, if a violation of the Reinsurance Intermediary Act is committed by a reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

C.  The decision, determination, or order of the Commissioner pursuant to this section shall be subject to judicial review pursuant to the Administrative Procedures Act.

D.  Nothing contained in this section shall affect the right of the Commissioner to impose any other penalties provided in the Oklahoma Insurance Code.

E.  Nothing contained in the Reinsurance Intermediary Act is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to such persons.

Added by Laws 1992, c. 178, § 32, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 418, § 98, eff. Nov. 1, 1997.

§36-5112.  Rules and regulations.

The Commissioner may promulgate and adopt reasonable rules and regulations for the implementation and administration of the provisions of the Reinsurance Intermediary Act.

Added by Laws 1992, c. 178, § 33, eff. Sept. 1, 1992.

§36-5113.  Date for compliance with act.

No insurer or reinsurer shall continue to utilize the services of a reinsurance intermediary on and after September 1, 1992, unless utilization is in compliance with the provisions of the Reinsurance Intermediary Act.

Added by Laws 1992, c. 178, § 34, eff. Sept. 1, 1992.

§36-5121.  Short title - Purpose - Legislative intent.

A.  Sections 5121 through 5125 of this title shall be known and may be cited as the "Credit for Reinsurance Act".

B.  The purpose of the Credit for Reinsurance Act is to protect the interest of insureds, claimants, ceding insurers, assuming insurers and the public generally.  The Legislature hereby declares its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those parties to whom insurers and reinsurers owe obligations.  In furtherance of that state interest, the Legislature hereby provides a mandate that upon the insolvency of a non-United States insurer or reinsurer that provides security to fund its obligations within the United States in accordance with the Credit for Reinsurance Act, the assets representing the security shall be maintained in the United States and claims shall be filed with and valued by the State Insurance Commissioner with regulatory oversight and the assets shall be distributed in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic United States insurance companies.  The Legislature declares that the matters contained in the Credit for Reinsurance Act are fundamental to the business of insurance in accordance with 15 U.S.C., Sections 1011 through 1012.

Added by Laws 1992, c. 178, § 35, eff. Sept. 1, 1992.  Amended by Laws 2000, c. 169, § 1, eff. Nov. 1, 2000.

§36-5122.  Requirements for allowance of credit.

A.  Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subsection B, C, D, E or F of this section.  Credit shall be allowed under subsection B, C or D of this section only as respects cessions of those kinds or classes of business in which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is licensed to transact insurance or reinsurance.  Credit shall be allowed under subsection D or E of this section only if the applicable requirements of subsection G have been satisfied.

B.  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this state.

C.  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state.  An accredited reinsurer is one that:

1.  Files with the Insurance Commissioner evidence of its submission to this state's jurisdiction;

2.  Submits to this state's authority to examine its books and records;

3.  Is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state; and

4.  Files annually with the Insurance Commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement, and either:

a. maintains a surplus as regards policyholders in an amount which is not less than Twenty Million Dollars ($20,000,000.00) and whose accreditation has not been denied by the Insurance Commissioner within ninety (90) days of its submission, or

b. maintains a surplus as regards policyholders in an amount less than Twenty Million Dollars ($20,000,000.00) and whose accreditation has been approved by the Insurance Commissioner.

No credit shall be allowed a domestic ceding insurer, if the assuming insurers' accreditation has been revoked by the Insurance Commissioner after notice and opportunity for hearing.

D.  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this statute and the assuming insurer or United States branch of an alien assuming insurer:

1.  Maintains a surplus as regards policyholders in an amount not less than Twenty Million Dollars ($20,000,000.00); and

2.  Submits to the authority of this state to examine its books and records.

The requirement of paragraph 1 of this subsection does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

E.  1.  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in subsection J of this section, for the payment of the valid claims of its United States ceding insurers, their assigns and successors in interest.  To enable the Insurance Commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the Insurance Commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers.  The assuming insurer shall submit to examination of its books and records by the Commissioner and bear the expense of examination.

2.  Credit for reinsurance shall not be granted under this subsection unless the form of the trust and any amendments to the trust have been approved by the Commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.  The form of the trust and any trust amendments also shall be filed with the Insurance Commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled.  The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States.  The trust shall vest legal title to its assets in  its trustees for the benefit of the assuming insurer's United States  ceding insurers, their assigns and successors in interest.  The trust and the assuming insurer shall be subject to examination as determined by the Insurance Commissioner.  The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.

3.  No later than March 1 of each year the trustees of the trust shall report to the Insurance Commissioner in writing the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

4.  The following requirements apply to the following categories of assuming insurer:

a. the trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than Twenty Million Dollars ($20,000,000.00),

b.  (1)  in the case of a group including incorporated and individual unincorporated underwriters:

(a) for reinsurance ceded under reinsurance agreements with an inception, amendment or renewal date on or after August 1, 1995, the trust shall consist of a trusteed account in an amount not less than the group's several liabilities attributable to business ceded by United States-domiciled ceding insurers to any member of the group,

(b) for reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of this act, the trust shall consist of a trusteed account in an amount not less than the group's several insurance and reinsurance liabilities attributable to business written in the United States, and

(c) in addition to these trusts, the group shall maintain in trust a trusteed surplus of which One Hundred Million Dollars ($100,000,000.00) shall be held jointly for the benefit of the United States-domiciled ceding insurers of any member of the group for all years of account,

(2) the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members, and

(3) within ninety (90) days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the Commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group, and

c. in the case of a group of incorporated underwriters under common administration, the group shall:

(1) have continuously transacted an insurance business outside the United States for at least three (3) years immediately prior to making application for accreditation,

(2) maintain aggregate policyholders' surplus of at least Ten Billion Dollars ($10,000,000,000.00),

(3) maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States-domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group,

(4) in addition, maintain a joint trusteed surplus of which One Hundred Million Dollars ($100,000,000.00) shall be held jointly for the benefit of United States-domiciled ceding insurers of any member of the group as additional security for these liabilities, and

(5) within ninety (90) days after its financial statements are due to be filed with the group's domiciliary regulator, make available to the Commissioner an annual certification of each underwriter member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant.

F.  Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection B, C, D or E of this section but only as the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

G.  If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit permitted by subsections D and E of this section shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

1.  That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

2.  To designate the Insurance Commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company.

H.  The provisions of this section are not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement.

I.  If the assuming insurer does not meet the requirements of subsection B, C or D of this section, the credit permitted by subsection E of this section shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

1.  Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by paragraph 4 of subsection E of this section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the Commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the Commissioner with regulatory oversight all of the assets of the trust fund;

2.  The assets shall be distributed by and claims shall be filed with and valued by the Commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies;

3.  If the Commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the Commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement; and

4.  The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this provision.

J.  1.  For purposes of subsection E of this section, "qualified United States financial institution" means an institution that:

a. is organized or, in the case of a United States office of a foreign banking organization, is licensed under the laws of the United States or any state thereof,

b. is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies, and

c. has been determined by either the Insurance Commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Commissioner.

2.  A "qualified United States financial institution" means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

a. is organized or (in the case of a United States branch or agency office of a foreign banking organization) licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers, and

b. is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

Added by Laws 1992, c. 178, § 36, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 86, § 1, eff. Sept. 1, 1994; Laws 1997, c. 418, § 99, eff. Nov. 1, 1997; Laws 2000, c. 169, § 2, eff. Nov. 1, 2000.

§36-5123.  Asset or reduction from liability for ceded reinsurance - Security.

An asset or reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of Section 5122 of this title shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer.  The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution, as defined in Section 5122 of this title.  This security may be in one or more of the following forms:

1.  Cash;

2.  Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as admitted assets;

3.  Any other form of security acceptable to the Insurance Commissioner; and

4.  a. Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in paragraph 1 of subsection J of Section 5122 of this title, effective no later than December 31 of the year for which filing is being made, and in the possession of, or in trust for, the ceding company on or before the filing date of its annual statement.

b. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs.

Added by Laws 1992, c. 178, § 37, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 52, § 1, emerg. eff. April 10, 1995; Laws 2000, c. 169, § 3, eff. Nov. 1, 2000; Laws 2002, c. 307, § 33, eff. Nov. 1, 2002.

§36-5124.  Rules and regulations.

The Insurance Commissioner may promulgate and adopt rules and regulations implementing the provisions of the Credit for Reinsurance Act.

Added by Laws 1992, c. 178, § 38, eff. Sept. 1, 1992.

§36-5125.  Application of amendments to act.

The amendments to the Credit for Reinsurance Act provided for in this act shall apply to all cessions on and after November 1, 2000, under reinsurance agreements which have had an inception, anniversary, or renewal date not less than six (6) months after November 1, 2000.

Added by Laws 1992, c. 178, § 39, eff. Sept. 1, 1992.  Amended by Laws 2000, c. 169, § 4, eff. Nov. 1, 2000.

§366001.  Discrimination through fictitious grouping prohibited.

No insurer, admitted or nonadmitted, shall make available through any rating plan or form, property, marine, vehicle, casualty or surety insurance to any firm, corporation, or association of individuals, any preferred rate or premium based upon any fictitious grouping of such firm, corporation or association of individuals.

Laws 1959, p. 135, § 1, emerg. eff. May 8, 1959.

§36-6001.1.  Conditions under which groups not considered fictitious.

A group or combination of persons or risks shall not be considered a fictitious group if the conditions provided in this section are met:

1.  The group shall have been in existence for at least two (2) years prior to the purchase of the intended group plan of insurance or conclusive proof submitted to the Insurance Commissioner that such group was not organized primarily for the purpose of purchasing insurance;

2.  The group shall have a highly reasonable degree of homogeneity;

3.  Eligible members of the group shall be persons in good standing in the group.  In the case of employees, such employees should be engaged in active employment of the employer of the group for not less than thirty (30) hours each week, or shall be on a pension with that respective employer or be the surviving spouse of a deceased pensioner;

4.  Group underwriting standards shall be applied consistently throughout the group;

5.  Coverage shall be available to all eligible members and the individual members of their family, who are members of their immediate household; but no prospective employee or employee already employed shall be required to participate as a condition of employment;

6.  The experience of other similar groups within the state and insured by the same carrier shall not be combined for the purpose of determining rates;

7.  Policies issued to members of such groups shall provide no more restrictive insuring agreements and conditions than those of policies available to the individual purchaser from the same insurer, and such groups shall be provided with the option to select a policy with such limits of coverage as are available to individual purchasers from the same insurer;

8.  Any insurer offering such a group plan shall also be required to provide insurance on an individual basis to the general public of the state and shall not be permitted to enter in this state an insurance company solely for the purpose of mass marketing or grouping of auto insurance policies for any group;

9.  The insurer shall be required to offer to a member a conversion to a standard plan of insurance offered by the same insurer to the general public of the state in which the group operates in the event of separation of the member from the group through termination of employment for any reason;

10.  Individual policies of insurance shall be issued to each member of the group and the premiums shall be paid to the insurer periodically by the group or member, with or without payroll deductions; and

11.  With regard to automobile insurance, unless the insurance for the entire group is canceled concurrently, no policy of insurance issued to a member shall be canceled except as otherwise provided by law.

Added by Laws 1996, c. 70, § 1, eff. Nov. 1, 1996.

§36-6002.  Approval by Insurance Board.

No form or plan of insurance covering any group or combination of persons or risks shall be written or delivered within or outside of this state to cover Oklahoma persons or risks at any preferred rate or form other than that offered to persons not in such group, and the public generally, unless such form, plan or policy and the rates or premiums to be charged therefor have been submitted to and approved by the State Board for Property and Casualty Rates.

Added by Laws 1959, p. 135, § 2, emerg. eff. May 8, 1959.  Amended by Laws 1997, c. 418, § 100, eff. Nov. 1, 1997.

§366003.  Exceptions.

Nothing in this Act shall apply to life, accident, health and hospitalization policies or annuity contracts.

Laws 1959, p. 136, § 3, emerg. eff. May 8, 1959.

§366031.  Report of holdings and change in ownership  Unfair use of information  Recovery of profits.

A.  Every person who is directly or indirectly the beneficial owner of more than ten per cent (10%) of any class of equity security of an insurer or who is a director or officer of such insurer shall file in the office of the Insurance Commissioner within (10) ten days after becoming such beneficial owner, director or officer a statement, in such form and detail and subject to such rules as the Insurance Commissioner may prescribe, of the amount of all equity securities of such insurer of which he or she is the beneficial owner, director or officer within ten (10) days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the Insurance Commissioner a statement, in such form and detail and subject to such rules as the Insurance Commissioner may prescribe, indicating his or her ownership at the close of the calendar month and such changes in his or her ownership as have occurred during such calendar month.

B.  For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his or her relationship to such insurer, any profit realized by him or her from any purchase and sale or any sale and purchase, of any equity security of such insurer within any period of less than two (2) years subsequent to the incorporation of the insurer, shall inure to and be recoverable by the insurer, unless such equity security was acquired in good faith in connection with a debt previously contracted, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction.

C.  Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any equity security of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter.  If no suit to recover such profit is so filed within six (6) months following the date such profit was realized or accrued or if at any time such suit is not diligently prosecuted, the Insurance Commissioner may file or prosecute such suit for and on behalf of the insurer at the expense of the insurer.

Added by Laws 1965, c. 341, § 1, emerg. eff. June 28, 1965.  Amended by Laws 1997, c. 418, § 101, eff. Nov. 1, 1997.

§366032.  Limitation on sales of equity securities of certain domestic life insurance companies.

A.  Not more than fortynine percent (49%) of the equity securities of any insurer shall be sold to any person, firm, corporation or trustee or nominee thereof where said insurer has been organized within two (2) years preceding the acquisition of such equity securities, unless the stock so sold or acquired shall have been at a price not less than the highest market value of such stock during two (2) years subsequent to incorporation or the highest price at which such stock is offered to the public during two (2) years subsequent to incorporation, whichever sum is the greater.  Should more than fortynine percent (49%) of the equity securities of any insurer be sold to any person, firm, corporation or trustee or nominee thereof at a price less than the highest market price or the highest price such stock is offered to the public during the first two (2) years subsequent to incorporation, such excess between the purchase price and such highest market or highest offering price shall inure to and be recoverable by the insurer, unless such equity security was acquired in good faith in connection with a debt previously contracted, irrespective of any intention on the part of such purchaser in entering into such transaction.

B.  Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any equity security of the insurer in the name of and in behalf of the insurer if the insurer shall fail or refuse to bring suit within sixty (60) days after request or shall fail to diligently prosecute the same thereafter.  If no suit to recover the difference between the purchase price and such highest market or highest offered price is filed within six (6) months after the realization of such profit or after the expiration of two (2) years subsequent to the incorporation of the insurer, or if at any time such suit is not diligently prosecuted, the Insurance Commissioner may file or prosecute such suit for and on behalf of the insurer at the expense of the insurer.

C.  If the Insurance Commissioner shall find from substantial evidence submitted that for the best interest of the policyholders or creditors of an insurer the Commissioner should approve some plan of merger, consolidation, rehabilitation or sale of such insurer but is prevented or hindered from doing so because of the provisions of this section, the Commissioner may order that said transaction be exempt from the provisions of this section.

Added by Laws 1965, c. 341, § 2, emerg. eff. June 28, 1965.  Amended by Laws 1997, c. 418, § 102, eff. Nov. 1, 1997.

§366033.  Limitation on compensation, fees or commissions.

It shall be unlawful for any person, firm, or corporation to pay or to receive more than fifteen per cent (15%) of the price received or paid for the equity security of any insurer as compensation for services, fees or commissions related directly or indirectly to the organization and promotion of the insurer and for the issuance or sale of the equity security of the insurer.  In addition to any other penalty which may be applicable thereto, either under the Insurance Code or otherwise, violation of this section shall constitute a misdemeanor and shall be punishable as such where no greater penalty is provided therefor.  In addition thereto, any person, firm or corporation that pays or receives in excess of the said fifteen per cent (15%) for such purposes shall be liable to the insurer for an amount double such excess.  Suit to recover such excess may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any equity security of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring such suit within sixty days after request or shall fail diligently to prosecute the same thereafter.  If no suit to recover such profit is so filed within six months following the date such profit was realized or accrued or if at any time such suit is not diligently prosecuted, the Insurance Commissioner may file or prosecute such suit for and on behalf of the insurer at the expense of the insurer.

Laws 1965, c. 341, § 3, emerg. eff. June 28, 1965.

§366034.  Sale or transfer of securities issued under incentive, bonus or stock option plans.

After the effective date of this act, no equity securities issued by any domestic life insurance company, under any incentive, bonus, "stock option" or similar plan, and no rights to acquire any such equity securities shall, within a period of two years after the date of original allotment by the issuer thereof be sold, or be transferred for value, or be exchanged, for a consideration exceeding one hundred fifteen per cent (115%) of the net proceeds received by the issuer thereof for such securities or rights at the time of allotment, provided, however, that the limitations in this Section set forth shall not be applicable to any such securities or rights originally issued or allotted at a price or value equal to the market price of such securities or rights on the date of issue or allotment, or to any such securities or rights allotted or issued by the issurer thereof for eightyfive per cent (85%) or more of the price or value at which such securities or rights were offered by such issuer to the public on the date of allotment or issue thereof, whichever is the greater, or to any such securities or rights which were deposited and held in escrow for at least two years from date of issue or allotment in compliance with a rule promulgated or an order issued by the Administrator, Oklahoma Securities Commission, under the Oklahoma Securities Act, Title 71, O.S.1961.  It shall be unlawful for any person to sell, transfer or exchange any such equity securities in contravention of this section.

Laws 1965, c. 341, § 4, emerg. eff. June 28, 1965.

§366035.  Enforcement of act  Definitions.

This act shall be administered and enforced by the Insurance Commissioner.  The term "insurer" when used in this act means any domestic life insurance company during the first two years of its existence and the provisions hereof are applicable to any such insurer and to any person, firm or corporation that holds, sells or deals in equity securities or options therefor of any domestic life insurance company during the first two years of existence or prior thereto.  Provided, however, the provisions of this act shall not apply after a period of two years subsequent to the latest registration for public offering under the Oklahoma Securities Act. The term "equity securities" when used herein includes options therefor.  This act applies to domestic life insurance companies during the first two years of existence and to every person, firm or corporation that holds, sells, or deals in equity securities, or options therefor, of any domestic life insurance company during the first two years of the existence of a domestic life insurance company or prior thereto or which engages in the formation, organization or promotion of a domestic life insurance company.

Laws 1965, c. 341, § 5, emerg. eff. June 28, 1965.

§366036.  Construction.

This act shall be construed as an independent act.  This act shall be construed as cumulative with and supplemental to other laws and acts now in effect or enacted hereafter.

Laws 1965, c. 341, § 6, emerg. eff. June 28, 1965.

§366041.  Payments  How made.

A.  Payment or each periodic payment not exceeding One Thousand Dollars ($1,000.00) for emergency living expenses made to any policyholder or his dependents or beneficiaries under an insurance policy for:

1.  Fire insurance;

2.  Casualty insurance;

3.  Property insurance, including what may be termed a homeowner's policy; or

4.  Any other type of policy that insures against personal loss as a consequence of loss of or damage to real or personal property;

which provides for payment or periodic payments for emergency living expenses; and payments made under workers' compensation or employers' liability insurance as defined in Section 707 of Title 36 of the Oklahoma Statutes,

shall be made through the use of United States legal tender, negotiable instruments payable on demand or negotiable drafts.

Laws 1981, c. 230, § 1, emerg. eff. June 22, 1981.

§36-6050.  Prepaid or discounted ambulance service membership subscriptions.

All persons, companies, governmental entities or trust authorities operating an ambulance service within this state may sell prepaid or discounted ambulance service membership subscriptions to individuals who reside within its authorized service area in exchange for payment of an annual membership fee.  The agreement between the ambulance service and an individual shall not be deemed to be insurance and shall expressly provide for the assignment of insurance benefits directly to the ambulance service.  Under such assignment, the insurer shall be obligated directly to the ambulance service for the lesser of the full and customary charge by the ambulance service or the designated or allowable amount set forth by the insurance policy for any services actually rendered to the individual by the ambulance service during the membership year less any applicable deductible or copayment.

Added by Laws 2002, c. 307, § 34, eff. Nov. 1, 2002.

§366051.  Free choice of practitioner and profession  Equal reimbursement.

Notwithstanding any provision of any individual or group policy, contract, plan or agreement of accident and/or health insurance or any provisions of a policy, contract, plan or agreement for hospital or medical service or indemnity, whenever such policy, contract, plan or agreement provides for reimbursement for any visual or optometric service which is within the lawful scope of practice of a duly licensed optometrist, the person entitled to benefits, or person performing services, under such policy, contract, plan or agreement shall be entitled to reimbursement on an equal basis for such service, whether the said service is performed by a physician licensed under 59 O.S.1961, Sections 481 through 518, inclusive, or by an optometrist licensed under 59 O.S.1961, Sections 581 through 606, inclusive.  Optometric services shall include eye and/or visual examination or a correction of any vision or muscular anomaly and the supplying of ophthalmic materials, including contact lenses and subnormal vision aids.  Unless such policy, contract, plan or agreement shall otherwise provide, there shall be no reimbursement for ophthalmic materials, lenses, contact lenses, spectacles, eyeglasses, and/or appurtenances thereto.

Laws 1967, c. 17, § 1, emerg. eff. Feb. 21, 1967.

§36-6052.  Copayment requirements - Disclosure of calculations - Penalty - Rules.

A.  Any policy, contract or agreement issued or renewed by an insurer, as defined in Section 6054 of Title 36 of the Oklahoma Statutes, or any contract or agreement issued or renewed for any preferred provider or other provider arrangement or managed care plan, which requires the insured or enrollee to make a copayment when benefits are provided, shall disclose to the insured or enrollee the calculation for the copayment.  In no case shall the copayment be based on a higher figure than either the amount billed or the amount paid, whichever is less.  This subsection shall apply to any health insurance plan offered through the State and Education Employees Group Insurance Act.

B.  Any insurer, hospital or licensed health care provider determined to be in violation of subsection A of this section by the Insurance Commissioner, the State Board of Health or the appropriate health care professional licensing entity, after notice, shall be subject to an administrative fine of not less than One Thousand Dollars ($1,000.00) or more than Five Thousand Dollars ($5,000.00) for each violation.  Notice under this section shall include a statement of violations on which the fine is based and notice of the opportunity for a hearing.

C.  The Insurance Commissioner, the State Board of Health or the appropriate health care professional licensing entity shall promulgate rules providing for enforcement of the provisions of this act.  In addition, each entity may promulgate rules providing for suspension or revocation of a license for substantial failure to comply with the provisions of this act.  Such rules shall provide for notice and a hearing prior to the suspension or revocation of a license.

Added by Laws 1996, c. 335, § 1, eff. Nov. 1, 1996.

§36-6053.  Short title and application.

A.  Sections 6053 through 6057 of this title and Sections 6 through 9 of this act shall be known and may be cited as the "Health Care Freedom of Choice Act".

B.  The provisions of the Health Care Freedom of Choice Act shall not apply to contracts executed with a preferred provider organization to provide health care services for employer-sponsored self-funded plans covered by the federal Employee Retirement Income Security Act (ERISA).

Added by Laws 1994, c. 342, § 18, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 331, § 1, eff. Nov. 1, 1999.

§36-6054.  Definitions.

As used in the Health Care Freedom of Choice Act:

1.  "Accident and health insurance policy" or "policy" means any policy, certificate, contract, agreement or other instrument that provides accident and health insurance, as defined in Section 703 of this title, to any person in this state;

2.  "Ambulatory surgical center" means any ambulatory surgery facility licensed by the State Department of Health as defined in Section 2657 of Title 63 of the Oklahoma Statutes;

3.  "Home care agency" means any sole proprietorship, partnership, association, corporation, or other organization which administers, offers, or provides home care services, for a fee or pursuant to a contract for such services, to clients in their place of residence.  The term "home care agency" shall not include an individual who contracts with the Department of Human Services to provide personal care services; provided, such individual shall not be exempt from certification as a home health aide;

4.  "Hospital" means any facility as defined in Section 1-701 of Title 63 of the Oklahoma Statutes;

5.  "Insured" means any person entitled to reimbursement for expenses of health care services and procedures under an accident and health insurance policy issued by an insurer;

6.  "Insurer" means any entity that provides an accident and health insurance policy in this state, including but not limited to a licensed insurance company, a not-for-profit hospital service and medical indemnity corporation, a fraternal benefit society, a multiple employer welfare arrangement, or any other entity subject to regulation by the Insurance Commissioner;

7.  "Practitioner" means any person holding a valid license to practice medicine and surgery, osteopathic medicine, chiropractic, podiatric medicine, optometry or dentistry, pursuant to the state licensing provisions of Title 59 of the Oklahoma Statutes; and

8.  "Preferred provider organization (PPO)" means a network of practitioners, hospitals, home care agencies or ambulatory surgical centers, which have entered into a contract with an insurer to provide health care services under the terms and conditions established in the contract.

Added by Laws 1989, c. 37, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 342, § 19, eff. Sept. 1, 1994; Laws 1996, c. 76, § 1, eff. Nov. 1, 1996; Laws 1999, c. 331, § 2, eff. Nov. 1, 1999.

§36-6055.  Performance of services and procedures by practitioners - Freedom of choice - Exclusions - Compensation of practitioners - Decisions to authorize or deny emergency services.

A.  Under any accident and health insurance policy, hereafter renewed or issued for delivery from out of Oklahoma or in Oklahoma by any insurer and covering an Oklahoma risk, the services and procedures may be performed by any practitioner selected by the insured, or the parent or guardian of the insured if the insured is a minor, if the services and procedures fall within the licensed scope of practice of the practitioner providing the same.

B.  An accident and health insurance policy may:

1.  Exclude or limit coverage for a particular illness, disease, injury or condition; but, except for such exclusions or limits, shall not exclude or limit particular services or procedures that can be provided for the diagnosis and treatment of a covered illness, disease, injury or condition, if such exclusion or limitation has the effect of discriminating against a particular class of practitioner.  However, such services and procedures, in order to be a covered medical expense, must:

a. be medically necessary,

b. be of proven efficacy, and

c. fall within the licensed scope of practice of the practitioner providing same; and

2.  Provide for the application of deductibles and copayment provisions, when equally applied to all covered charges for services and procedures that can be provided by any practitioner for the diagnosis and treatment of a covered illness, disease, injury or condition.  This provision shall not be construed to prohibit differences in deductibles and copayment provisions between practitioners, hospitals and ambulatory surgical centers who are participating preferred provider organization providers and practitioners, hospitals and ambulatory surgical centers who are not participating in the preferred provider organization, subject to the following limitations:

a. the amount of any annual deductible per covered person or per family for treatment in a hospital or ambulatory surgical center that is not a preferred provider shall not exceed three times the amount of a corresponding annual deductible for treatment in a hospital or ambulatory surgical center that is a preferred provider,

b. if the policy has no deductible for treatment in a preferred provider hospital or ambulatory surgical center, the deductible for treatment in a hospital or ambulatory surgical center that is not a preferred provider shall not exceed One Thousand Dollars ($1,000.00) per covered-person visit,

c. the amount of any annual deductible per covered person or per family treatment, other than inpatient treatment, by a practitioner that is not a preferred practitioner shall not exceed three times the amount of a corresponding annual deductible for treatment, other than inpatient treatment, by a preferred practitioner,

d. if the policy has no deductible for treatment by a preferred practitioner, the annual deductible for treatment received from a practitioner that is not a preferred practitioner shall not exceed Five Hundred Dollars ($500.00) per covered person,

e. the percentage amount of any coinsurance to be paid by an insured to a practitioner, hospital or ambulatory surgical center that is not a preferred provider shall not exceed by more than thirty (30) percentage points the percentage amount of any coinsurance payment to be paid to a preferred provider,

f. a practitioner, hospital or ambulatory surgical center that is not a preferred provider shall disclose to the insured, in writing, that the insured may be responsible for:

(1) higher coinsurance and deductibles, and

(2) practitioner, hospital or ambulatory surgical center charges which exceed the allowable charges of a preferred provider, and

g. when a referral is made to a nonparticipating hospital or ambulatory surgical center, the referring practitioner must disclose in writing to the insured, any ownership interest in the nonparticipating hospital or ambulatory surgical center.

C.  Upon submission of a claim by a practitioner, hospital, home care agency, or ambulatory surgical center to an insurer on a uniform health care claim form adopted by the Insurance Commissioner pursuant to Section 6581 of this title, the insurer shall provide a timely explanation of benefits to the practitioner, hospital, home care agency, or ambulatory surgical center regardless of the network participation status of such person or entity.

D.  Benefits available under an accident and health insurance policy, at the option of the insured, shall be assignable to a practitioner, hospital, home care agency or ambulatory surgical center who has provided services and procedures which are covered under the policy.  A practitioner, hospital, home care agency or ambulatory surgical center shall be compensated directly by an insurer for services and procedures which have been provided when the following conditions are met:

1.  Benefits available under a policy have been assigned in writing by an insured to the practitioner, hospital, home care agency or ambulatory surgical center;

2.  A copy of the assignment has been provided by the practitioner, hospital, home care agency or ambulatory surgical center to the insurer;

3.  A claim has been submitted by the practitioner, hospital, home care agency or ambulatory surgical center to the insurer on a uniform health insurance claim form adopted by the Insurance Commissioner pursuant to Section 6581 of this title; and

4.  A copy of the claim has been provided by the practitioner, hospital, home care agency or ambulatory surgical center to the insured.

E.  The provisions of subsection D of this section shall not apply to:

1.  Any preferred provider organization (PPO) as defined by generally accepted industry standards, that contracts with practitioners that agree to accept the reimbursement available under the PPO agreement as payment in full and agree not to balance bill the insured; or

2.  Any statewide provider network which:

a. provides that a practitioner, hospital, home care agency or ambulatory surgical center who joins the provider network shall be compensated directly by the insurer,

b. does not have any terms or conditions which have the effect of discriminating against a particular class of practitioner,

c. allows any practitioner, hospital, home care agency or ambulatory surgical center, except a practitioner who has a prior felony conviction, to become a network provider if said hospital or practitioner is willing to comply with the terms and conditions of a standard network provider contract, and

d. contracts with practitioners that agree to accept the reimbursement available under the network agreement as payment in full and agree not to balance bill the insured.

F.  A nonparticipating practitioner, hospital or ambulatory surgical center may request from an insurer and the insurer shall supply a good-faith estimate of the allowable fee for a procedure to be performed upon an insured based upon information regarding the anticipated medical needs of the insured provided to the insurer by the nonparticipating practitioner.

G.  A practitioner shall be equally compensated for covered services and procedures provided to an insured on the basis of charges prevailing in the same geographical area or in similar sized communities for similar services and procedures provided to similarly ill or injured persons regardless of the branch of the healing arts to which the practitioner may belong, if:

1.  The practitioner does not authorize or permit false and fraudulent advertising regarding the services and procedures provided by the practitioner; and

2.  The practitioner does not aid or abet the insured to violate the terms of the policy.

H.  Nothing in the Health Care Freedom of Choice Act shall prohibit an insurer from establishing a preferred provider organization and a standard participating provider contract therefor, specifying the terms and conditions, including, but not limited to, provider qualifications, and alternative levels or methods of payment that must be met by a practitioner selected by the insurer as a participating preferred provider organization provider.

I.  A preferred provider organization, in executing a contract, shall not, by the terms and conditions of the contract or internal protocol, discriminate within its network of practitioners with respect to participation and reimbursement as it relates to any practitioner who is acting within the scope of the practitioner's license under the law solely on the basis of such license.

J.  Decisions by an insurer or a preferred provider organization (PPO) to authorize or deny coverage for an emergency service shall be based on the patient presenting symptoms arising from any injury, illness, or condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a reasonable and prudent layperson could expect the absence of medical attention to result in serious:

1.  Jeopardy to the health of the patient;

2.  Impairment of bodily function; or

3.  Dysfunction of any bodily organ or part.

K.  An insurer or preferred provider organization (PPO) shall not deny an otherwise covered emergency service based solely upon lack of notification to the insurer or PPO.

L.  An insurer or a preferred provider organization (PPO) shall compensate a provider for patient screening, evaluation, and examination services that are reasonably calculated to assist the provider in determining whether the condition of the patient requires emergency service.  If the provider determines that the patient does not require emergency service, coverage for services rendered subsequent to that determination shall be governed by the policy or PPO contract.

M.  Nothing in this act shall be construed as prohibiting an insurer, preferred provider organization or other network from determining the adequacy of the size of its network.

Added by Laws 1971, c. 183, § 5.  Amended by Laws 1984, c. 26, § 1, emerg. eff. March 22, 1984; Laws 1986, c. 251, § 43, eff. Nov. 1, 1986; Laws 1989, c. 37, § 2, eff. Nov. 1, 1989; Laws 1992, c. 370, § 2, eff. Sept. 1, 1992; Laws 1995, c. 356, § 1, eff. Nov. 1, 1995; Laws 1996, c. 76, § 2, eff. Nov. 1, 1996; Laws 1999, c. 331, § 3, eff. Nov. 1, 1999; Laws 2000, c. 127, § 1, eff. Nov. 1, 2000; Laws 2000, c. 350, § 1, eff. Nov. 1, 2000; Laws 2003, c. 288, § 2, eff. Nov. 1, 2003.

§36-6056.  Place where services may be performed.

Services and procedures covered under an accident and health insurance policy may be performed at any hospital, home care agency or ambulatory surgical center where a practitioner is authorized to practice, doctor's office or clinic, at the choice of the insured, or the insured's parent or guardian if the insured is a minor, and the practitioner who is providing the services and procedures.

Added by Laws 1971, c. 183, § 6.  Amended by Laws 1989, c. 37, § 3, eff. Nov. 1, 1989; Laws 1996, c. 76, § 3, eff. Nov. 1, 1996; Laws 1999, c. 331, § 4, eff. Nov. 1, 1999.

§36-6057.  Denial under policy coverage as void - Compliance with act.

A.  Any provision, exclusion or limitation in an accident and health insurance policy which:

1.  Denies an insured, or the insured's parent or guardian if the insured is a minor, the free choice of any practitioner or the use of any hospital, home care agency or ambulatory surgical center where the practitioner is authorized to practice, doctor's office or clinic; or

2.  Otherwise conflicts with any provision of the Health Care Freedom of Choice Act,

shall, to the extent of the denial or conflict, be void, but such voidance shall not affect the validity of the other provisions of the policy.

B.  Any policy form presently approved for use containing any provision, exclusion or limitation determined by the Insurance Commissioner to be in conflict with any provision of the Health Care Freedom of Choice Act shall be brought into compliance with the act by the filing of a rider, an endorsement, or a new or revised policy form approved by the Commissioner.

Added by Laws 1971, c. 183, § 7.  Amended by Laws 1989, c. 37, § 4, eff. Nov. 1, 1989; Laws 1996, c. 76, § 4, eff. Nov. 1, 1996; Laws 1999, c. 331, § 5, eff. Nov. 1, 1999.

§36-6057.1.  Examination and enforcement by Commissioner - Attorneys' fees.

A.  In order to enforce the provisions of the Health Care Freedom of Choice Act, the Insurance Commissioner may conduct an examination of insurers' and preferred provider organizations' claims files pursuant to the procedure set forth in Section 1250.4 of this title.

B.  The Commissioner, upon finding an insurer in violation of any provision of the Health Care Freedom of Choice Act, may issue a cease and desist order to the insurer directing the insurer to stop such unlawful practices.  If the insurer refuses or fails to comply with the order, the Commissioner shall have the authority to revoke or suspend the insurer's certificate of authority.  The Commissioner shall use the authority specified in this subsection to the extent deemed necessary to obtain the insurer's compliance with the order.  The Attorney General shall offer assistance if requested by the Commissioner to enforce the Commissioner's orders.

C.  Reasonable attorney fees shall be awarded to the Commissioner if judicial action is necessary for the enforcement of the orders.  Such fees shall be based upon those prevailing in the community.  Fees collected by the Commissioner without the assistance of the Attorney General shall be credited to the Insurance Commissioner's Revolving Fund.  Fees collected by the Attorney General shall be credited to the Attorney General's Revolving Fund.

Added by Laws 1999, c. 331, § 6, eff. Nov. 1, 1999.  Amended by Laws 2000, c. 353, § 43, eff. Nov. 1, 2000.

§36-6057.2.  Penalties.

For any violation of the Health Care Freedom of Choice Act, the Insurance Commissioner may, after notice and opportunity hearing, subject an insurer or practitioner to an administrative penalty of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) for each occurrence.  Such administrative penalty may be enforced in the same manner in which civil judgments may be enforced.  The penalties collected shall be placed in the Insurance Commissioner's Revolving Fund.

Added by Laws 1999, c. 331, § 7, eff. Nov. 1, 1999.

§36-6057.3.  Judicial review.

Any insurer or practitioner affected by an order of the Insurance Commissioner issued pursuant to the Health Care Freedom of Choice Act may seek judicial review of such order pursuant to Article II of the Administrative Procedures Act.

Added by Laws 1999, c. 331, § 8, eff. Nov. 1, 1999.

§36-6057.4.  Rules.

The Insurance Commissioner shall promulgate rules for the implementation and administration of the Health Care Freedom of Choice Act.

Added by Laws 1999, c. 331, § 9, eff. Nov. 1, 1999.

§36-6057.5.  Surgical Patient Choice Task Force - Appointment of members - Meetings - Reimbursement of travel expenses - Recommendations and report.

A.  There is hereby created to continue until February 1, 2006, the Surgical Patient Choice Task Force.

1.  The Task Force shall consist of ten (10) members.

2.  Of the ten members:

a. three shall be appointed by the Speaker of the Oklahoma House of Representatives as follows:

(1) one shall be a representative of a health insurer which owns or operates a statewide provider network,

(2) one shall represent a specialty hospital, and

(3) one shall be a member of the Oklahoma House of Representatives and shall serve as cochair,

b. three shall be appointed by the President Pro Tempore of the State Senate as follows:

(1) one shall represent an ambulatory surgical center,

(2) one shall represent a statewide hospital association, and

(3) one shall be a member of the State Senate and shall serve as cochair,

c. two shall be appointed by the Governor as follows:

(1) one shall be a representative of a full-service community hospital located in a community with a population of over three hundred thousand (300,000), and

(2) one shall represent a hospital located in a rural area, and

d. two shall be public sector representatives or their designees as follows:

(1) the Commissioner of the State Department of Health, and

(2) the Insurance Commissioner.

B.  1.  Appointed members of the Task Force shall serve at the pleasure of their appointing authority.

2.  A vacancy on the Task Force shall be filled by the original appointing authority.

3.  Appointments to the Task Force shall be made by August 1, 2005.

C.  1.  A majority of the members present at a meeting shall constitute a quorum to do business.

2.  The cochairs of the Task Force shall convene the first meeting of the Task Force on or before September 1, 2005, at which time a schedule of the meetings shall be determined.

3.  The Oklahoma Insurance Department shall provide staff support for the Task Force.

D.  The Task Force may divide into subcommittees in furtherance of its purposes.

E.  Members of the Task Force shall receive no compensation but shall be reimbursed for necessary travel expenses incurred in the performance of their duties pursuant to the provisions of the State Travel Reimbursement Act as follows:

1.  Legislative members of the Task Force shall be reimbursed in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes; and

2.  Nonlegislative members of the Task Force shall be reimbursed by their appointing authorities.

F.  The purpose of the Task Force shall be to make recommendations to the Legislature and the Governor regarding ways to improve patient access to rural hospitals, specialty hospitals and ambulatory surgical centers by:

1.  Studying the issue of the exclusion of hospitals including specialty hospitals and ambulatory surgical centers from health insurance plans when those facilities are willing to meet the terms of a contract set forth and offered to similar providers by health insurance companies;

2.  Determining whether a need exists to expand opportunities for hospitals to participate in health insurance provider networks;

3.  Determining if patients have the ability to choose among and between all geographically relevant providers which meet requirements set by insurance companies;

4.  Determining if providers as defined in this act who are not allowed to participate in provider networks are denied participation based on issues related to patient safety, sound economic policies, and the practice of medicine;

5.  Making recommendations as to the role of the State Insurance Commission and the State Department of Health in establishing a system of appeal when a hospital, specialty hospital, or ambulatory surgical center, is denied participation in a provider network; and

6.  Identifying other issues deemed appropriate by the Task Force.

G.  The Task Force shall issue a report of its recommendations to the Legislature and Governor no later than January 1, 2006.

Added by Laws 2005, c. 81, § 1, emerg. eff. April 19, 2005.

§366058.  Health insurance benefits for newly born children.

A.  All individual and group health insurance policies providing coverage on an expense incurred basis, and all individual and group service or indemnity type contracts issued by a nonprofit corporation and all selfinsurers which provide coverage for a family member of the insured or subscriber shall, as to such family member's coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth.

B.  The coverage for newly born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.  Such coverage shall also include transportation necessary for the provision of medical care for such newly born children when (1) the newly born is transported to the nearest hospital capable of providing the medically necessary treatment on a timely basis, and (2) the mode of transportation is the most economical consistent with the wellbeing of the newly born. Transportation coverage shall not exceed the reasonable costs of providing such service and an itemized statement of costs shall accompany each claim.

The provisions of this subsection shall not apply to policies involving medicare and supplements to medicare.

C.  If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within thirtyone (31) days after the date of birth in order to have the coverage continue beyond such thirtyoneday period.

Amended by Laws 1984, c. 129, § 1, eff. July 1, 1985.

§36-6058A.  Enrollment of child under parent's health plan - Noncustodial parents.

A.  Notwithstanding any other provision of law, an insurer shall not deny enrollment of a child under the health plan of the child's parent on the grounds that:

1.  The child was born out of wedlock;

2.  The child is not claimed as a dependent on the parent's federal income tax return; or

3.  The child does not reside with the parent or in the insurer's service area.

B.  If a child has health coverage through an insurer of a noncustodial parent the insurer shall:

1.  Upon request, provide complete information to the custodial person, the designated agency administering the State Medicaid Program, the state agency administering the provisions of 42 U.S.C., Sections 5 through 669, or the Child Support Enforcement Division of the Department of Human Services, regarding any insurance benefits to which the child is entitled, and any forms, publications, or documents necessary to apply for or to utilize the benefits available through that coverage;

2.  Permit the custodial person, the designated agency administering the State Medicaid Program, or the provider with approval, to submit claims for covered services without the approval of the noncustodial parent; and

3.  Make payments on claims submitted in accordance with paragraph 2 of this subsection directly to the custodial person, the provider, or the designated agency administering the State Medicaid Program.

C.  When a parent is required by a court or administrative order to provide health coverage for a child, and the parent is eligible for family health coverage, the insurer shall be required:

1.  To permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

2.  To enroll the child under family coverage and deduct the employee's cost of the coverage from the employee's wages.  The enrollment shall be made upon application to the employer by the custodial person, the designated agency administering the State Medicaid Program, or the state agency administering the provisions of 42 U.S.C., Sections 5 to 669, the Child Support Enforcement Division; and

3.  Not to disenroll, or eliminate coverage for the child unless the insurer is provided satisfactory written evidence that:

a. the court or administrative order is no longer in effect, or

b. the child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of disenrollment;

provided, however, the provisions of this subsection shall not apply where the coverage is through a group plan and the group's coverage through the insurer is discontinued or the noncustodial parent ceases to be eligible for participation in the group plan.

D.  An insurer may not impose requirements on a state agency, which has been assigned the rights of an individual eligible for medical assistance under Medicaid and covered for health benefits from the insurer, that are different from requirements applicable to an agent or assignee of any other individual covered.

E.  As used in this section, "insurer" includes a licensed insurance company, not-for-profit hospital service or medical indemnity corporation, a fraternal benefit society, a health maintenance organization, a prepaid plan, a preferred provider organization, a multiple employer welfare arrangement, a self-insured, the State and Education Employees Group Insurance Board, or any other entity providing a plan of health insurance or health benefits in this state.

F.  If child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, the Child Support Enforcement Division shall notify the parent's employer to enroll the child in health care coverage available under the employer's plan by sending the employer a National Medical Support Notice issued pursuant to Section 466(a)(19) of the Social Security Act, and Section 609(a)(5)(C) of the Employee Retirement Income Security Act of 1974, as soon as the National Medical Support Notice is promulgated by the United States Department of Health and Human Services.  The insurer, upon receipt from the employer of Part B of the National Medical Support Notice to Plan Administrator, shall comply with Part B of the National Medical Support Notice.  The insurer may be fined up to Two Hundred Dollars ($200.00) per month per child for each failure to comply with the requirements of the National Medical Support Notice.  Fines collected shall be remitted to the Child Support Revenue Enhancement Fund created pursuant to Section 225 of Title 56 of the Oklahoma Statutes.

G.  The Department of Human Services shall promulgate rules as necessary to implement the provisions of this section.

Added by Laws 1994, c. 27, § 1, emerg. eff. April 7, 1994.  Amended by Laws 1998, c. 323, § 6, eff. Oct. 1, 1998; Laws 2001, c. 407, § 3, eff. July 1, 2001; Laws 2002, c. 22, § 12, emerg. eff. March 8, 2002; Laws 2003, c. 19, § 1, eff. Nov. 1, 2003; Laws 2004, c. 393, § 2, emerg. eff. June 3, 2004.

NOTE:  Laws 2001, c. 63, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002

§36-6059.  Adopted children - Coverage.

A.  All individual and group health insurance policies providing coverage on an expense incurred basis, and all individual and group service or indemnity type contracts issued by a nonprofit corporation, a charitable and benevolent corporation established for the purposes of operating a nonprofit hospital service or indemnity plan and/or a nonprofit medical or indemnity plan, and all self-insurers which provide coverage for a family member of the insured or subscriber shall, as to such family member's coverage, also provide that the health insurance benefits applicable for any natural child of the insured or subscriber shall be payable with respect to any adopted child of the insured or subscriber from the date of placement of the child in the custody of the insured or subscriber, provided the insurer is notified within thirty-one (31) days in writing.  Coverage shall include the necessary care and treatment of medical conditions existing prior to the date of placement of the child in the custody of the insured or subscriber.  Nothing in this section shall be construed to require coverage of costs incurred for such medical conditions prior to the date of placement of the child in the custody of the insured or subscriber.

B.  Subject to the terms and conditions of the policy, contract or agreement, coverage shall also include the actual and documented medical costs associated with the birth of an adopted child who is eighteen (18) months of age or younger.  If requested, the insured shall provide copies of medical bills and records associated with the birth of the adopted child and proof that the insured paid or is responsible for payment of the medical bills associated with the birth and that the cost of the birth was not covered by another health care plan including Medicaid.  Any reference to the name of the natural parents of the adopted child shall be deleted from the records so provided.  The coverage required by this subsection shall be subject to the same annual deductibles and coinsurance as may be deemed appropriate and as are consistent with those established for other covered benefits.  The coverage shall also be subject to the terms of the insurers contract, if any, with hospitals and physicians.

C.  As used in this section, "placement" means the assumption by the insured or subscriber of the physical custody of the adopted child and the financial responsibility for the support and care of the adopted child.

D.  For purposes of this section, a child who is in the custody of the insured, pursuant to an interlocutory decree issued under Section 7505-6.1 of Title 10 of the Oklahoma Statutes vesting temporary care of the child in the insured, is an adopted child during the pendency of the adoption proceeding, regardless of whether a final decree of adoption is ultimately issued.

Added by Laws 1986, c. 39, § 1, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 154, § 1, eff. Sept. 1, 1993; Laws 1997, c. 41, § 1, eff. Nov. 1, 1997; Laws 1998, c. 415, § 42, emerg. eff. June 11, 1998.

§36-6060.  Mammography screening.

A.  All individual and group health insurance policies providing coverage on an expense incurred basis, and all individual and group service or indemnity type contracts issued by a nonprofit corporation, including the Oklahoma State and Education Employees Group Insurance Board, which provide coverage for a female thirty-five (35) years old or older in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall include the coverage specified by this section for a routine low-dose mammography screening in a reimbursement amount not to exceed One Hundred Fifteen Dollars ($115.00) for the presence of occult breast cancer.  Such coverage shall not:

1.  Be subject to the policy deductible, co-payments and co-insurance limits of the plan; or

2.  Require that a female undergo a mammography screening at a specified time as a condition of payment.

B.  1.  Any female thirty-five (35) through thirty-nine (39) years of age shall be entitled pursuant to the provisions of this section to coverage for a low-dose mammography screening once every five (5) years.

2.  Any female forty (40) years of age or older shall be entitled pursuant to the provisions of this section to coverage for an annual low-dose mammography screening.

C.  For the purposes of this section, the term "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including but not limited to the x-ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad mid-breast, with two views for each breast.

Added by Laws 1988, c. 118, § 9, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 287, § 1, eff. Nov. 1, 1989; Laws 1993, c. 165, § 1, eff. Sept. 1, 1993; Laws 1994, c. 294, § 10, eff. Sept. 1, 1994; Laws 2001, c. 408, § 1, eff. July 1, 2001; Laws 2002, c. 78, § 1, emerg. eff. April 15, 2002.

§36-6060.1.  Bone density testing.

A.  All individual and group health insurance policies providing coverage on an expense incurred basis, and all individual and group service or indemnity type contracts issued by a nonprofit corporation which provide coverage for a female forty-five (45) years of age or older in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall include the coverage specified by this section for a bone density test to qualified individuals covered by the policy when such test is requested by a primary care or referral physician.  The test shall be subject to the policy deductible, copayments and coinsurance limits of the plan; provided, however, no policy or contract shall be required to reimburse more than One Hundred Fifty Dollars ($150.00) for any such test.

B.  For purposes of this section:

1.  "Qualified individual" means an individual:

a. with an estrogen hormone deficiency,

b. with:

(1) vertebral abnormalities,

(2) primary hyperparathyroidism, or

(3) a history of fragility bone fractures,

c. who is receiving long-term glucocorticoid, or

d. who is currently under treatment for osteoporosis; and

2.  "Bone density test" means a medically accepted measurement of bone mass used to detect low bone mass and to determine a qualified individual's risk for osteoporosis.

Added by Laws 1996, c. 102, § 1, eff. Nov. 1, 1996.

§36-6060.2.  Treatment of diabetes - Equipment, supplies and services.

A.  1.  For policies, contracts or agreements issued or renewed on and after November 1, 1996, any individual or group health insurance policy, contract or agreement providing coverage on an expense-incurred basis; any policy, contract or agreement issued for individual or group coverage by a not-for-profit hospital service and indemnity and medical service and indemnity corporation; contracts issued by health benefit plans including, but not limited to, health maintenance organizations, preferred provider organizations, health services corporations, physician sponsored networks, or physician hospital organizations; medical coverage provided by self-insureds that includes coverage for physician services in a physician's office, including coverage through private third-party payors; coverage provided through the State and Education Employees Group Insurance Board; and every policy, contract, or agreement which provides medical, major medical or similar comprehensive type coverage, group or blanket accident and health coverage, or medical expense, surgical, medical equipment, medical supplies, or drug prescription benefits shall, subject to the terms of the policy contract or agreement, include coverage for the following equipment, supplies and related services for the treatment of Type I, Type II, and gestational diabetes, when medically necessary and when recommended or prescribed by a physician or other licensed health care provider legally authorized to prescribe under the laws of this state:

a. blood glucose monitors,

b. blood glucose monitors to the legally blind,

c. test strips for glucose monitors,

d. visual reading and urine testing strips,

e. insulin,

f. injection aids,

g. cartridges for the legally blind,

h. syringes,

i. insulin pumps and appurtenances thereto,

j. insulin infusion devices,

k. oral agents for controlling blood sugar, and

l. podiatric appliances for prevention of complications associated with diabetes.

2.  The State Board of Health shall develop and annually update, by rule, a list of additional diabetes equipment, related supplies and health care provider services that are medically necessary for the treatment of diabetes, for which coverage shall also be included, subject to the terms of the policy, contract, or agreement, if such equipment and supplies have been approved by the federal Food and Drug Administration (FDA).  Such additional FDA-approved diabetes equipment and related supplies, and health care provider services shall be determined in consultation with a national diabetes association affiliated with this state, and at least three (3) medical directors of health benefit plans, to be selected by the State Department of Health.

3.  All policies specified in this section shall also include coverage for:

a. podiatric health care provider services as are deemed medically necessary to prevent complications from diabetes, and

b. diabetes self-management training.  As used in this subparagraph, "diabetes self-management training" means instruction in an inpatient or outpatient setting which enables diabetic patients to understand the diabetic management process and daily management of diabetic therapy as a method of avoiding frequent hospitalizations and complications.  Diabetes self-management training shall comply with standards developed by the State Board of Health in consultation with a national diabetes association affiliated with this state and at least three (3) medical directors of health benefit plans selected by the State Department of Health.  Such coverage for diabetes self-management training, including medical nutrition therapy relating to diet, caloric intake, and diabetes management, but excluding programs the only purpose of which are weight reduction, shall be limited to the following:

(1) visits medically necessary upon the diagnosis of diabetes,

(2) a physician diagnosis which represents a significant change in the patient's symptoms or condition making medically necessary changes in the patient's self-management, and

(3) visits when reeducation or refresher training is medically necessary;

provided, however, payment for the coverage required for diabetes self-management training pursuant to the provisions of this section shall be required only upon certification by the health care provider providing the training that the patient has successfully completed diabetes self-management training.

4.  Diabetes self-management training shall be supervised by a licensed physician or other licensed health care provider legally authorized to prescribe under the laws of this state.  Diabetes self-management training may be provided by the physician or other appropriately registered, certified, or licensed health care professional as part of an office visit for diabetes diagnosis or treatment.  Training provided by appropriately registered, certified, or licensed health care professionals may be provided in group settings where practicable.

5.  Coverage for diabetes self-management training and training related to medical nutrition therapy, when provided by a registered, certified, or licensed health care professional, shall also include home visits when medically necessary and shall include instruction in medical nutrition therapy only by a licensed registered dietician or licensed certified nutritionist when authorized by the patient's supervising physician when medically necessary.

6.  Such coverage may be subject to the same annual deductibles or coinsurance as may be deemed appropriate and as are consistent with those established for other covered benefits within a given policy.

B.  1.  Health benefit plans shall not reduce or eliminate coverage due to the requirements of this section.

2.  Enforcement of the provisions of this act shall be performed by the Insurance Department and the State Department of Health.

3.  The provisions of this section shall not apply to:

a. health benefit plans designed only for issuance to subscribers eligible for coverage under Title XVIII of the Social Security Act or any similar coverage under a state or federal government plan,

b. a health benefit plan which covers persons employed in more than one state where the benefit structure was the subject of collective bargaining affecting persons employed in more than one state, and

c. agreements, contracts, or policies that provide coverage for a specified disease or other limited benefit coverage.

Added by Laws 1996, c. 125, § 1, eff. Nov. 1, 1996.

§36-6060.3.  Maternity benefits - Postpartum care.

A.  Every health benefit plan contract issued, amended, renewed or delivered in this state on or after July 1, 1996, that provides maternity benefits shall provide for coverage of:

1.  A minimum of forty-eight (48) hours of inpatient care at a hospital, or a birthing center licensed as a hospital, following a vaginal delivery, for the mother and newborn infant after childbirth, except as otherwise provided in this section;

2.  A minimum of ninety-six (96) hours of inpatient care at a hospital following a delivery by caesarean section for the mother and newborn infant after childbirth, except as otherwise provided in this section; and

3. a. Postpartum home care following a vaginal delivery if childbirth occurs at home or in a birthing center licensed as a birthing center.  The coverage shall provide for one home visit within forty-eight (48) hours of childbirth by a licensed health care provider whose scope of practice includes providing postpartum care.  Visits shall include, at a minimum:

(1) physical assessment of the mother and the newborn infant,

(2) parent education, to include, but not be limited to:

(a) the recommended childhood immunization schedule,

(b) the importance of childhood immunizations, and

(c) resources for obtaining childhood immunizations,

(3) training or assistance with breast or bottle feeding, and

(4) the performance of any medically necessary and appropriate clinical tests.

b. At the mother's discretion, visits may occur at the facility of the plan or the provider.

B.  Inpatient care shall include, at a minimum:

1.  Physical assessment of the mother and the newborn infant;

2.  Parent education, to include, but not be limited to:

a. the recommended childhood immunization schedule,

b. the importance of childhood immunizations, and

c. resources for obtaining childhood immunizations;

3.  Training or assistance with breast or bottle feeding; and

4.  The performance of any medically necessary and appropriate clinical tests.

C.  A plan may limit coverage to a shorter length of hospital inpatient stay for services related to maternity and newborn infant care provided that:

1.  In the sole medical discretion or judgment of the attending physician licensed by the Oklahoma State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners or the certified nurse midwife licensed by the Oklahoma Board of Nursing providing care to the mother and to the newborn infant, it is determined prior to discharge that an earlier discharge of the mother and newborn infant is appropriate and meets medical criteria contained in the most current treatment standards of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists that determine the appropriate length of stay based upon:

a. evaluation of the antepartum, intrapartum and postpartum course of the mother and newborn infant,

b. the gestational age, birth weight and clinical condition of the newborn infant,

c. the demonstrated ability of the mother to care for the newborn infant postdischarge, and

d. the availability of postdischarge follow-up to verify the condition of the newborn infant in the first forty-eight (48) hours after delivery.

A plan shall adopt these guidelines by July 1, 1996; and

2.  The plan covers one home visit, within forty-eight (48) hours of discharge, by a licensed health care provider whose scope of practice includes providing postpartum care.  Such visits shall include, at a minimum:

a. physical assessment of the mother and the newborn infant,

b. parent education, to include, but not be limited to:

(1) the recommended childhood immunization schedule,

(2) the importance of childhood immunizations, and

(3) resources for obtaining childhood immunizations,

c. training or assistance with breast or bottle feeding, and

d. the performance of any medically necessary and clinical tests.

At the mother's discretion, visits may occur at the facility of the plan or the provider.

D.  The plan shall include, but is not limited to, notice of the coverage required by this section in the plan's evidence of coverage, and shall provide additional written notice of the coverage to the insured or an enrollee during the course of the insured's or enrollee's prenatal care.

E.  In the event the coverage required by this section is provided under a contract that is subject to a capitated or global rate, the plan shall be required to provide supplementary reimbursement to providers for any additional services required by that coverage if it is not included in the capitation or global rate.

F.  No health benefit plan subject to the provisions of this section shall terminate the services of, reduce capitation payments for, refuse payment for services, or otherwise discipline a licensed health care provider who orders care consistent with the provisions of this section.

G.  As used in this section, "health benefit plan" means individual or group hospital or medical insurance coverage, a not-for-profit hospital or medical service or indemnity plan, a prepaid health plan, a health maintenance organization plan, a preferred provider organization plan, the State and Education Employees Group Health Insurance Plan, and coverage provided by a Multiple Employer Welfare Arrangement (MEWA) or employee self-insured plan except as exempt under federal ERISA provisions.

H.  The Insurance Commissioner shall promulgate any rules necessary to implement the provisions of this section.

Added by Laws 1996, c. 164, § 1, emerg. eff. May 14, 1996.  Amended by Laws 1997, c. 149, § 1, eff. Nov. 1, 1997; Laws 2003, c. 464, § 5, eff. July 1, 2003.

§36-6060.3a.  Annual obstetrical/gynecological examinations.

A.  Any health benefit plan, including the State and Education Employees Group Health Insurance plan, that is offered, issued or renewed in this state on or after January 1, 2005, that provides medical and surgical benefits shall provide coverage for routine annual obstetrical/gynecological examinations.

B.  The benefit required to be provided by this section shall in no way diminish or limit diagnostic benefits otherwise allowable under a health benefit plan.

C.  Nothing in this section shall be construed as requiring such routine annual examination to be performed by an obstetrician, gynecologist, or obstetrician/gynecologist.

D.  As used in this section, "health benefit plan" means group hospital or medical insurance coverage, a not-for-profit hospital or medical service or indemnity plan, a prepaid health plan, a health maintenance organization plan, a preferred provider organization plan, the State and Education Employees Group Health Insurance plan, and coverage provided by a Multiple Employer Welfare Arrangement (MEWA) or employee self-insured plan except as exempt under federal ERISA provisions.  The term shall not include short-term, accident, fixed indemnity or specified disease policies, disability income contracts, limited benefit or credit disability insurance, workers' compensation insurance coverage, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is required by law to be contained in any liability insurance policy or equivalent self-insurance.

E.  The provisions of this section shall not apply to policies or certificates issued to individuals or groups with fewer than fifty employees.

Added by Laws 2004, c. 397, § 1, eff. Nov. 1, 2004.

§36-6060.4.  Child immunization coverage.

A.  A health benefit plan delivered, issued for delivery or renewed in this state on or after January 1, 1998, that provides benefits for the dependents of an insured individual shall provide coverage for each child of the insured, from birth through the date such child is eighteen (18) years of age for:

1.  Immunization against:

a. diphtheria,

b. hepatitis B,

c. measles,

d. mumps,

e. pertussis,

f. polio,

g. rubella,

h. tetanus,

i. varicella,

j. haemophilus influenzae type B, and

k. hepatitis A; and

2.  Any other immunization subsequently required for children by the State Board of Health.

B.  Benefits required pursuant to subsection A of this section shall not be subject to a deductible, co-payment, or coinsurance requirement.

C.  1.  For purposes of this section, "health benefit plan" means a plan that:

a. provides benefits for medical or surgical expenses incurred as a result of a health condition, accident, or sickness, and

b. is offered by any insurance company, group hospital service corporation, the State and Education Employees Group Insurance Board, or health maintenance organization that delivers or issues for delivery an individual, group, blanket, or franchise insurance policy or insurance agreement, a group hospital service contract, or an evidence of coverage, or, to the extent permitted by the Employee Retirement Income Security Act of 1974, 29 U.S.C., Section 1001 et seq., by a multiple employer welfare arrangement as defined in Section 3 of the Employee Retirement Income Security Act of 1974, or any other analogous benefit arrangement.

2.  The term "health benefit plan" shall not include:

a. a plan that provides coverage:

(1) only for a specified disease,

(2) only for accidental death or dismemberment,

(3) for wages or payments in lieu of wages for a period during which an employee is absent from work because of sickness or injury, or

(4) as a supplement to liability insurance,

b. a Medicare supplemental policy as defined by Section 1882(g)(1) of the Social Security Act (42 U.S.C., Section 1395ss),

c. worker's compensation insurance coverage,

d. medical payment insurance issued as part of a motor vehicle insurance policy,

e. a long-term care policy, including a nursing home fixed indemnity policy, unless a determination is made that the policy provides benefit coverage so comprehensive that the policy meets the definition of a health benefit plan, or

f. short-term health insurance issued on a nonrenewable basis with a duration of six (6) months or less.

Added by Laws 1997, c. 75, § 1, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 61, § 1, eff. Nov. 1, 2000; Laws 2003, c. 464, § 6, eff. July 1, 2003.

§36-6060.5.  Oklahoma Breast Cancer Patient Protection Act.

A.  This section shall be known and may be cited as the "Oklahoma Breast Cancer Patient Protection Act".

B.  Any health benefit plan that is offered, issued or renewed in this state on or after January 1, 1998, that provides medical and surgical benefits with respect to the treatment of breast cancer and other breast conditions shall ensure that coverage is provided for not less than forty-eight (48) hours of inpatient care following a mastectomy and not less than twenty-four (24) hours of inpatient care following a lymph node dissection for the treatment of breast cancer.

C.  Nothing in this section shall be construed as requiring the provision of inpatient coverage where the attending physician in consultation with the patient determines that a shorter period of hospital stay is appropriate.

D.  Any plan subject to subsection B of this section shall also provide coverage for reconstructive breast surgery performed as a result of a partial or total mastectomy.  Because breasts are a paired organ, any such reconstructive breast surgery shall include coverage for all stages of reconstructive breast surgery performed on a nondiseased breast to establish symmetry with a diseased breast when reconstructive surgery on the diseased breast is performed, provided that the reconstructive surgery and any adjustments made to the nondiseased breast must occur within twenty-four (24) months of reconstruction of the diseased breast.

E.  In implementing the requirements of this section, a health benefit plan may not modify the terms and conditions of coverage based on the determination by an enrollee to request less than the minimum coverage required pursuant to subsections B and D of this section.

F.  A health benefit plan shall provide notice to each insured or enrollee under such plan regarding the coverage required by this section in the plan's evidence of coverage, and shall provide additional written notice of the coverage to the insured or enrollee as follows:

1.  In the next mailing made by the plan to the employee;

2.  As part of any yearly informational packet sent to the enrollee; or

3.  Not later than December 1, 1997;

whichever is earlier.

G.  As used in this act, "health benefit plan" means any plan or arrangement as defined in subsection G of Section 6060.3 of this title.

H.  The Insurance Commissioner shall promulgate any rules necessary to implement the provisions of this section.

Added by Laws 1997, c. 135, § 1, eff. Nov. 1, 1997.  Amended by Laws 2003, c. 464, § 7, eff. July 1, 2003.

§36-6060.6.  Dental procedures for certain minor and severely disabled persons.

A.  Any health benefit plan that is offered, issued or renewed in this state on or after January 1, 1999, that provides hospitalization benefits shall provide coverage for anesthesia expenses including anesthesia practitioner expenses for the administration of the anesthesia, and hospital and ambulatory surgical center expenses associated with any medically necessary dental procedure when provided to a covered person who is:

1.  Severely disabled; or

2.  A minor eight (8) years of age or under,

and who has a medical or emotional condition which requires hospitalization or general anesthesia for dental care.

B.  A health benefit plan may require prior authorization for either inpatient or outpatient hospitalization for dental care in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

C.  Coverage provided for in subsection A of this section shall be subject to the same annual deductibles, copayments or coinsurance limits as established for all other covered benefits under the health benefit plan.

D.  As used in this section, "health benefit plan" means any plan or arrangement as defined in subsection C of Section 6060.4 of Title 36 of the Oklahoma Statutes.

Added by Laws 1998, c. 66, § 1, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 98, § 1, eff. July 1, 1999.

§36-6060.7.  Audiological services and hearing aids for children.

A.  1.  Any group health insurance or health benefit plan agreement, contract or policy, including the State and Education Employees Group Insurance Board and any indemnity plan, not-for-profit hospital or medical service or indemnity contract, prepaid or managed care plan or provider agreement, and Multiple Employer Welfare Arrangement (MEWA) or employer self-insured plan, except as exempt under federal ERISA provisions, that is offered, issued, or renewed on or after the effective date of this act shall provide coverage for audiological services and hearing aids for children up to eighteen (18) years of age.

2.  Such coverage:

a. shall only apply to hearing aids that are prescribed, filled and dispensed by a licensed audiologist, and

b. may limit the hearing aid benefit payable for each hearing-impaired ear to every forty-eight (48) months; provided, however, such coverage may provide for up to four additional ear molds per year for children up to two (2) years of age.

B.  Nothing in this section shall be construed to extend the practice or privileges of any health care provider beyond that provided in the laws governing the provider's practice and privileges.

C.  This requirement shall not apply to agreements, contracts or policies that provide coverage for a specified disease or other limited benefit coverage, or groups with fifty or fewer employees.

Added by Laws 1999, c. 136, § 1, eff. Nov. 1, 1999.  Amended by Laws 2002, c. 30, § 1, eff. Nov. 1, 2002.

§36-6060.8.  Prostate cancer screening coverage.

A.  Any health benefit plan that is offered, issued or renewed in this state on or after January 1, 2000, that provides coverage to men forty (40) years of age or older in this state shall offer coverage for annual screening for the early detection of prostate cancer in men over the age of fifty (50) years and in men over the age of forty (40) years who are in high-risk categories.  The coverage shall not be subject to policy deductibles.  The coverage shall not exceed the actual cost of the prostate cancer screening up to a maximum of Sixty-five Dollars ($65.00) per screening.

B.  The benefit required to be provided by subsection A of this section shall in no way diminish or limit diagnostic benefits otherwise allowable under a health benefit plan.

C.  The prostate cancer screening coverage shall be offered as follows:

1.  The screening shall be performed by a qualified medical professional including, but not limited to, a urologist, internist, general practitioner, doctor of osteopathy, nurse practitioner, or physician assistant;

2.  The screening shall consist, at a minimum, of the following tests:

a. a prostate-specific antigen blood test, and

b. a digital rectal examination;

3.  At least one screening per year shall be covered for any man fifty (50) years of age or older; and

4.  At least one screening per year shall be covered for any man from forty (40) to fifty (50) years of age who is at increased risk of developing prostate cancer as determined by a physician.

D.  As used in this section, "health benefit plan" means group hospital or medical insurance coverage, a not-for-profit hospital or medical service or indemnity plan, a prepaid health plan, a health maintenance organization plan, a preferred provider organization plan, the State and Education Employees Group Health Insurance Plan, and coverage provided by a Multiple Employer Welfare Arrangement (MEWA) or employee self-insured plan except as exempt under federal ERISA provisions.  The term shall not include short-term, accident, fixed indemnity, or specified disease policies, disability income contracts, limited benefit or credit disability insurance, workers' compensation insurance coverage, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is required by law to be contained in any liability insurance policy or equivalent self-insurance.

Added by Laws 1999, c. 137, § 1, eff. Nov. 1, 1999.  Amended by Laws 2003, c. 464, § 8, eff. July 1, 2003.

NOTE:  Editorially renumbered from § 6060.7 of this title to avoid a duplication in numbering.

§36-6060.8a.  Colorectal cancer coverage.

A.  Any health benefit plan, including the State and Education Employees Group Health Insurance Plan, that is offered, issued or renewed in this state on or after January 1, 2002, which provides medical and surgical benefits, shall offer coverage for colorectal cancer examinations and laboratory tests for cancer for any nonsymptomatic covered individual, in accordance with standard, accepted published medical practice guidelines for colorectal cancer screening, who is:

1.  At least fifty (50) years of age; or

2.  Less than fifty (50) years of age and at high risk for colorectal cancer according to the standard, accepted published medical practice guidelines.

B.  The coverage provided for by this section shall be subject to the same annual deductibles, co-payments or coinsurance limits as established for other covered benefits under the health plan.

C.  To minimize costs for nonsymptomatic screening, third-party reimbursement may be at the existing Medicaid rate which shall be payment in full.

D.  As used in this section, "health benefit plan" means any plan or arrangement as defined in subsection D of Section 6060.8 of Title 36 of the Oklahoma Statutes; provided, however, the provisions of this section shall not apply to policies or certificates issued to individuals or to groups with fifty (50) or fewer employees, or to plans offered under the state Medicaid program.

Added by Laws 2001, c. 409, § 1, eff. Nov. 1, 2001.

§36-6060.9.  Coverage for wigs or other scalp prostheses.

A.  Any health benefit plan, including the State and Education Employees Group Health Insurance Plan, that is offered, issued, or renewed in this state on or after January 1, 2001, that provides medical and surgical benefits with respect to the treatment of cancer and other conditions treated by chemotherapy or radiation therapy shall provide coverage for wigs or other scalp prostheses necessary for the comfort and dignity of the covered person.

B.  The coverage provided for by this section shall be subject to the same annual deductibles, copayments, or coinsurance limits as established for all other covered benefits under the health benefit plan not to exceed One Hundred Fifty Dollars ($150.00) annually.

C.  A health benefit plan shall provide notice to each insured or enrollee under such plan regarding the coverage required by this section in the plan's evidence of coverage and shall provide additional written notice of the coverage to the insured or enrollee as follows:

1.  In the next mailing made by the plan to the insured or enrolled employee;

2.  As part of any yearly informational packet sent to the enrollee; or

3.  Not later than December 1, 2000;

whichever is earlier.

D.  As used in this act, "health benefit plan" means any plan or arrangement as defined in subsection D of Section 6060.8 of Title 36 of the Oklahoma Statutes.  However, this section shall not apply to policies or certificates issued to individuals or groups with fifty (50) or fewer employees or plans offered under the State Medicaid Program.

E.  The Insurance Commissioner shall promulgate any rules necessary to implement the provisions of this section.

Added by Laws 2000, c. 171, § 4, eff. July 1, 2000.

§36-6060.10.  Definitions.

As used in this act:

1.  "Base period" means the period of coverage pursuant to the issuance or renewal of a health benefit plan that is required to provide benefits pursuant to the provisions of Section 2 of this act;

2. a. "Health benefit plan" means:

(1) group hospital or medical insurance coverages,

(2) not-for-profit hospital or medical service or indemnity plans,

(3) prepaid health plans,

(4) health maintenance organizations,

(5) preferred provider plans,

(6) the State and Education Employees Group Insurance Plan,

(7) Multiple Employer Welfare Arrangements (MEWA), or

(8) employer self-insured plans that are not exempt pursuant to the federal Employee Retirement Income Security Act (ERISA) provisions.

b. The term "health benefit plan" shall not include individual plans; plans that only provide coverage for a specified disease, accidental death, or dismemberment for wages or payments in lieu of wages for a period during which an employee is absent from work because of sickness or injury or as a supplement to liability insurance; Medicare supplemental policies as defined in Section 1882(g)(1) of the federal Social Security Act (42 U.S.C., Section 1395ss); workers' compensation insurance coverages; medical payment insurance issued as a part of a motor vehicle insurance policy; or long term care policies including nursing home fixed indemnity policies, unless the Insurance Commissioner determines that the policy provides comprehensive benefit coverage sufficient to meet the definition of a health benefit plan;

3.  "Severe mental illness" means any of the following biologically based mental illnesses for which the diagnostic criteria are prescribed in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders:

a. schizophrenia,

b. bipolar disorder (manic-depressive illness),

c. major depressive disorder,

d. panic disorder,

e. obsessive-compulsive disorder, and

f. schizoaffective disorder; and

4.  "Small employer" means any person, firm, corporation, partnership, limited liability company, association, or other legal entity that is actively engaged in business that, on at least fifty percent (50%) of its working days during the preceding calendar year, employed no more than fifty (50) employees who work on a full-time basis, which means an employee has a normal work week of twenty-four (24) or more hours.

Added by Laws 1999, c. 153, § 1, eff. Jan. 1, 2000.

§36-6060.11.  Benefits required.

A.  Subject to the limitations set forth in this section and Sections 3 and 4 of this act, any health benefit plan that is offered, issued, or renewed in this state on or after the effective date of this act shall provide benefits for treatment of severe mental illness.

B.  The provisions of subsection A of this section shall pertain to all aspects of any health benefit plan that is offered, issued, or renewed in this state.  Benefits required by subsection A of this section shall be equal to benefits for treatment of and shall be subject to the same preauthorization and utilization review mechanisms and other terms and conditions as all other physical diseases and disorders, including, but not limited to:

1.  Coverage of inpatient hospital services for either twenty-six (26) days or the limit for other covered illnesses, whichever is greater;

2.  Coverage of outpatient services;

3.  Coverage of medication;

4.  Maximum lifetime benefits;

5.  Co-payments;

6.  Coverage of home health visits;

7.  Individual and family deductibles; and

8.  Co-insurance.

C.  The provisions of subsection A of this section shall not apply to coverage provided by a health benefit plan for a small employer.

Added by Laws 1999, c. 153, § 2, eff. Jan. 1, 2000.

§36-6060.12.  Exempted plans - Calculation of increase in premium cost.

A.  1.  A health benefit plan that, at the end of its base period, experiences a greater than two percent (2%) increase in premium costs pursuant to providing benefits for treatment of severe mental illness shall be exempt from the provisions of Section 2 of this act.

2.  To calculate base-period-premium costs, the health benefit plan shall subtract from premium costs incurred during the base period, both the premium costs incurred during the period immediately preceding the base period and any premium cost increases attributable to factors unrelated to benefits for treatment of severe mental illness.

3. a. To claim the exemption provided for in subsection A of this section a health benefit plan shall provide to the Insurance Commissioner a written request signed by an actuary stating the reasons and actuarial assumptions upon which the request is based.

b. The Commissioner shall verify the information provided and shall approve or disapprove the request within thirty (30) days of receipt.

c. If, upon investigation, the Commissioner finds that any statement of fact in the request is found to be knowingly false, the health benefit plan may be subject to suspension or loss of license or any other penalty as determined by the Commissioner, or the State Commissioner of Health with regard to health maintenance organizations.

Added by Laws 1999, c. 153, § 3, eff. Jan. 1, 2000.

§36-6060.13.  Incremental impact on premium costs - Analysis and report by Commissioner.

A.  The Insurance Commissioner shall analyze any direct incremental impact on premium costs pursuant to the requirements of Section 2 of this act.  The Commissioner shall submit a report of all preliminary data and findings to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives by May 1, 2000, with subsequent updates submitted by November 1, 2000; May 1, 2001; November 1, 2001; May 1, 2002, and November 1, 2002.

B.  1.  The Commissioner shall submit a final report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives by December 1, 2002, which shall include, but not be limited to, the collection and analysis of data provided by health benefit plans, including, but not limited to:

a. a determination of the average premium increase directly attributable to providing benefits for treatment of severe mental illness pursuant to the provisions of Section 2 of this act by health benefit plans in this state incurred during the first year of implementation of this act, and any additional premium increases incurred during the second and third year of implementation,

b. information on the number of claims filed and the total amount expended on those claims for benefits for treatment of severe mental illness,

c. information on the utilization of services listed in subsection B of Section 2 of this act, and

d. actuarial assumptions used in determining premium costs for providing the required benefits.

2.  The final report shall also include, to the extent possible, an analysis of any other direct or indirect benefit of requiring benefits for treatment of severe mental illness.

C.  1.  All health benefit plans shall provide the data required by this subsection in such form and at such time as the Commissioner shall prescribe.

2.  The Commissioner shall compile and report the data provided by the health benefit plans in such a way as to keep individual plan information confidential, unless the plan gives explicit permission to release such identifiable information.

D.  If the report required by subsection A of this section shows that the cumulative average premium increase incurred during the first three (3) years of implementation of this act that is directly attributable to the provision of benefits for treatment of severe mental illness is greater than six percent (6%), the requirements of Section 2 of this act shall terminate May 1, 2003, and any agreement, contract or policy issued after May 1, 2003, shall not be required to provide benefits for treatment of severe mental illness.

Added by Laws 1999, c. 153, § 4, eff. Jan. 1, 2000.

§36-6060.14.  Short title.

This act shall be known and may be cited as the "Health Savings Account Act".

Added by Laws 2005, c. 306, § 1, eff. Nov. 1, 2005.

§36-6060.15.  Definitions.

As used in this act:

1.  "Deductible" means the total deductible for an eligible individual and all the dependents of that eligible individual for a calendar year;

2.  "Dependent" means the spouse or child of the eligible individual as defined in Section 152 of the Internal Revenue Code;

3.  "Eligible individual" means the individual taxpayer, including employees of an employer who contributes to health savings accounts on the employees' behalf, who:

a. must be covered by a "high deductible health plan" individually or with dependent,

b. may not be covered under any health plan that is not a high deductible health plan, except for:

(1) coverage for accidents,

(2) workers' compensation insurance,

(3) insurance for a specified disease or illness,

(4) insurance paying a fixed amount per day per hospitalization, and

(5) tort liabilities, and

c. establishes the health savings account, or on whose behalf the health savings account is established;

4.  "Health savings account" or "account" means a trust or custodian established in this state pursuant to a health savings account program exclusively to pay the qualified medical expenses of an eligible individual or their dependents, but only if the written governing instrument creating the account meets the following requirements:

a. except in the case of a rollover contribution, no contribution will be accepted:

(1) unless it is in cash, or

(2) to the extent the contribution, when added to the previous contributions to the account for the calendar year, exceeds one hundred percent (100%) of the eligible individual's deductible or Two Thousand Six Hundred Dollars ($2,600.00) for an individual or Five Thousand One Hundred Fifty Dollars ($5,150.00) per family, whichever is lower,

b. the trustee or custodian is a bank, a credit union, an insurance company, or another person approved by the United States Secretary of Health and Human Services,

c. no part of the trust assets will be invested in life insurance contracts,

d. the assets of the account will not be commingled with other property except as allowed for under Individual Retirement Accounts, and

e. eligible individual's interest in the account is nonforfeitable;

5.  "Health savings account program" or "program" means a program that includes all of the following:

a. the purchase by an eligible individual or by an employer of a high deductible health plan, and

b. the contribution into a health savings account by an eligible individual or on behalf of an employee or by their employer.  The total annual contribution may not exceed the amount of the plan's higher deductible or the amounts listed in paragraph 8 of this section;

6.  "High deductible health plan" means a health coverage policy, certificate, or contract that provides for payments for covered benefits that exceed the higher deductible;

7.  "Qualified medical expense" means an expense paid by the taxpayer for medical care described in paragraph d of Section 213 of the Internal Revenue Code; and

8.  "High deductible" means:

a. in the case of self-only coverage, an annual deductible which is not less than One Thousand Dollars ($1,000.00) and the sum of the annual deductible and other annual out-of-pocket expenses required to be paid under the plan for covered benefits does not exceed Five Thousand Dollars ($5,000.00), or

b. in the case of family coverage, an annual deductible of not less than Two Thousand Dollars ($2,000.00) and the sum of the annual deductible and other annual out-of-pocket expenses required to be paid under the plan for covered benefits does not exceed Ten Thousand Dollars ($10,000.00).

A plan shall not fail to be treated as a high deductible plan by reason of failing to have a deductible for preventive care or, in the case of network plans, for having out-of-pocket expenses which exceed these limits on an annual deductible for services provided outside the network.

Added by Laws 2005, c. 306, § 2, eff. Nov. 1, 2005.

§36-6060.16.  Eligibility - Contributions - Exemptions.

A.  The provisions of this act shall also apply to taxpayers who are not receiving preferred federal tax treatment for a health savings account pursuant to Section 223 of the Internal Revenue Code.

B.  For taxable years beginning after 2005, a resident of Oklahoma or an employer shall be allowed to deposit contributions to a health savings account.  The amount of deposit for each year shall not exceed one of the following:

1.  The amount of the plan's high deductible; or

2.  Two Thousand Six Hundred Dollars ($2,600.00) for an individual policy; or

3.  Five Thousand One Hundred Fifty Dollars ($5,150.00) for a family policy.

C.  Except as provided in Section 5 of this act, the following are exempt from taxation under the Oklahoma Income Tax Act:

1.  Principal contributed to and interest earned on a health savings account up to the amount of the high deductible; and

2.  Money reimbursed to an eligible individual or an employee for qualified medical expenses.

Added by Laws 2005, c. 306, § 3, eff. Nov. 1, 2005.

§36-6060.17.  Allowable expenditures.

A.  The trustee or custodian shall utilize the funds held in a health savings account solely for the following purposes:

1.  To pay the qualified medical expenses of the eligible individual or their dependents; or

2.  To purchase a health coverage policy certificate, or contract, if the eligible individual:

a. is receiving unemployment compensation,

b. is exercising continuation privileges under federal law, or

c. is purchasing a long-term care insurance contract; or

3.  To pay for health insurance other than a Medicare supplemental policy for those who are Medicare eligible.

B.  Funds held in a health savings account shall not be used to cover expenses of the eligible individual or their dependents that are otherwise covered, including, but not limited to, medical expenses covered by the following:

1.  An automobile insurance policy;

2.  Workers' compensation insurance policy or self-insured plan; or

3.  Another employer-funded health coverage policy, certificate or contract.

Added by Laws 2005, c. 306, § 4, eff. Nov. 1, 2005.

§36-6060.18.  Withdrawals - Taxation - Transfer of interest.

A.  Notwithstanding paragraphs C, D, E, and F of this section, an eligible individual may withdraw money from their health savings account for any purpose other than a purpose described in subsection A of Section 4 of this act.

B.  If the eligible individual withdraws money for any purpose other than a purpose described in subsection A of Section 4 of this act, at any other time, all of the following shall apply:

1.  The amount of the withdrawal is income for the purposes in the Oklahoma Income Tax Act in the tax year of the withdrawal; and

2.  Interest earned on the account during the tax year in which a withdrawal under this subsection is made is income for the purposes of the Oklahoma Income Tax Act.

C.  The amount of disbursement of any assets of a health savings account pursuant to a filing for protection under Section 101 of Title 11 of the United States Code by an eligible individual or person for whose benefit the account was established is not considered a withdrawal for purposes of this section.  The amount of a disbursement is not subject to taxation under the Oklahoma Income Tax Act and subsection B of this section does not apply.

D.  The transfer of an eligible individual's interest in a health savings account to an eligible individual's spouse or former spouse under a divorce or separation instrument shall not be considered a taxable transfer made by such eligible individual, notwithstanding any other provision of this title, and the interest shall, after the transfer, be treated as a health savings account with respect to which the spouse is the eligible individual.

E.  Upon the death of the eligible individual, the trustee or custodian shall distribute the principal and accumulated interest of the health savings account to the estate of the deceased.

F.  If an employee becomes employed with a different employer that participates in a health savings account program, the employee may transfer their health savings account to that new employer's trustee or custodian, or to an individually purchased account program.

Added by Laws 2005, c. 306, § 5, eff. Nov. 1, 2005.

§366061.  Separate accounts  Variable annuity and life insurance contracts  Regulations.

A.  Any domestic life insurance company may establish one or more separate accounts, and may allocate to such separate account or accounts any amounts including without limitation proceeds applied under optional modes of settlement or under dividend options to provide for life insurance or annuities and benefits incidental thereto, payable in fixed or in variable dollar amounts, or in both, subject to the following:

1.  Except as hereinafter provided, the amounts allocated to each such account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies; provided, that to the extent that the company's reserve liability with regard to a.  benefits guaranteed as to amounts and duration, and b.  funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be, except as the Commissioner may otherwise approve, invested in accordance with the laws of this state governing the investments of life insurance companies.  The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

2.  With respect to seventyfive percent (75%) of the market value of the total assets in a separate account no company shall purchase or otherwise acquire the securities of any issuer, other than securities issued or guaranteed as to principal or interest by the United States, if immediately after such purchase or acquisition the market value of such investment, together with prior investments of such separate account in such security taken at market value, would exceed ten percent (10%) of the market value of the assets of said separate account; provided, however, that the Commissioner may waive such limitations if, in his opinion, such waiver will not render the operation of such separate account hazardous to the public or the policyholders in this state.

3.  No separate account shall invest in the voting securities of a single issuer if such investment would result in the company owning an amount in excess of ten percent (10%) of the total issued and outstanding voting securities of such issuer; provided, that the foregoing shall not apply with respect to securities held in separate accounts, the voting rights in which are exercisable only in accordance with instructions from persons having interest in such accounts.

4.  The limitations provided in subsections 2. and 3. above shall not apply to the investment with respect to a separate account in the securities of an investment company registered under the Investment Company Act of 1940, provided that the investments of such investment company comply in substance with subsections 2. and 3. hereof.

5.  The income, if any, and gains and losses, realized or unrealized, from assets allocated to each account shall be credited to or charged against the account in accordance with the applicable contract without regard to other income, gains or losses of the company.

6.  Assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the applicable contract or the rules or other written agreement applicable to such separate account; provided, the portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection 1. hereof, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.  The reserve liability for variable contracts shall be determined in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

7.  If, and to the extent, so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves, and other contract liabilities with respect to such account, shall not be chargeable with liabilities arising out of any other business the company may conduct.

8.  The life insurance company shall have the power and the company's charter shall be deemed amended to authorize such company to do all things necessary under any applicable state or federal law in order that variable contracts may be lawfully sold or offered for sale including, without limitation, a.  with respect to any separate account registered with the Securities and Exchange Commission as a unit investment trust exercise voting rights in connection with any securities of a regulated investment company registered under the Investment Company Act of 1940 and held in such separate accounts in accordance with instructions from persons having interests in such accounts ratably as determined by the company, or b.  with respect to any separate account registered with the Securities and Exchange Commission as a management investment company, establish for such account a committee, board, or other body, the members of which may or may not be otherwise affiliated with such company and may be elected to such membership by the vote of persons having interests in such account ratably as determined by the company.  Such committee, board or other body may have the power, exercisable alone or in conjunction with others, to manage such separate account and the investment of its assets.

B.  Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits.  Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate issued thereunder shall state that such dollar amount may decrease or increase and shall contain on its first page a statement that the benefits thereunder are on a variable basis.

C.  No domestic life insurance company, and no other life insurance company admitted to transact business in this state, shall be authorized to deliver within this state any variable contract providing benefits in variable amounts until said company has satisfied the Insurance Commissioner that its condition or methods of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state.  In determining the qualification of a company requesting authority to deliver such contracts within this state, the Insurance Commissioner shall consider, among other things:

1.  The history and financial condition of the company;

2.  The character, responsibility and general fitness of the officers and directors of the company; and

3.  In the case of a company other than a domestic company, whether the statutes and regulations of the jurisdiction of its incorporation, or state of entry in the case of an alien company, provide a degree of protection to policyholders and the public which is substantially equal to that provided by this section and the rules and regulations issued thereunder.

An authorized life insurance company, whether domestic, foreign or alien, which issues variable contracts and which is a subsidiary of (or affiliated through common management or ownership with) another life insurance company authorized to do business in this state may be deemed to have met the provisions of this subsection if either it or the parent or affiliated company meets the requirements hereof.

D.  The Insurance Commissioner shall have the sole and exclusive authority to regulate the issuance and sale of such contracts and to issue such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of this section; and such contracts, the companies which issue them and the agents or other persons who sell them shall not be subject to the Oklahoma Securities Act nor to the jurisdiction of the Oklahoma Securities Commission thereunder.

Laws 1967, c. 287, § 1, emerg. eff. May 8, 1967; Laws 1969, c. 94, § 1, emerg. eff. March 27, 1969; Laws 1973, c. 194, § 1, emerg. eff. May 16, 1973.

§366062.  Application of insurance laws.

Except for Sections 4003, 4008, 4009, 4010, 4011, 4017, 4021, 4022, 4029, subsection 1 of 4103, 4106 and 4109, and except as otherwise provided in this act, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto, provided, that such individual contracts delivered in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to such contracts.  Any group variable life insurance contract delivered in this state shall contain a grace provision appropriate to such contract.

Laws 1967, c. 287, § 2, emerg. eff. May 8, 1967; Laws 1969, c. 94, § 2, emerg. eff. March 27, 1969; Laws 1973, c. 194, § 2, emerg. eff. May 16, 1973.

§366071.  Payment of commissions to officers or directors of life insurance companies  Restrictions.

No life insurance company transacting business in this State shall pay, or contract to pay, directly or indirectly, to its president, vice president, secretary, treasurer, actuary, medical director or other physician charged with the duty of examining risks or applications for insurance or to any officer of the company other than a designated agency officer directly responsible for the production and maintenance of premium income, agent or solicitor, any commission or other compensation contingent upon the writing or procuring of any policy of insurance in such company, or procuring an application therefor by any person whomsoever, or contingent upon the payment of any renewal premium, or upon the assumption of any life insurance risk by such company.  This section shall not prevent the payment or receipt of renewal or other deferred commissions to or by any person solely because such person has ceased to hold a license to act as an agent.  Should any company violate any provision of this article, it shall be the duty of the Insurance Commissioner to revoke its certificate of authority to transact business in this State.

Laws 1967, c. 326, § 1, emerg. eff. May 16, 1967.

§366091.  Settlement of claims as no admission of liability.

No settlement made under a motor vehicle liability insurance policy of a claim against any insured thereunder arising from any accident or other event insured against shall be construed as an admission of liability by the insured, or the insurer's recognition of such liability, with respect to any other claim arising from the same accident or event and no testimony with respect to such settlement shall be admissible in evidence with respect to any other such claim.

Laws 1968, c. 220, § 1, emerg. eff. April 23, 1968.

§366092.  Limitations on subrogation and setoff under medical coverage.

No provision in an automobile liability policy or endorsement for such coverage effective in this state issued by an insurer on and after the effective date of this act which grants the insurer the right of subrogation for payment of benefits under the expenses for the medical services coverage portion of the policy, to a named insured under the policy, or to any relative of the named insured who is a member of the named insured's household shall be valid and enforceable; provided, that such policy or endorsement may provide for said insurer's rights of subrogation and setoff upon such payments to any person who is not a named insured under the policy or a relative of the named insured who is a member of the named insured's household.

§36-6101.  Joinder of companies to issue supplemental coverage - Approval - Rules and regulations.

Individual insurance companies transacting business in Oklahoma and engaged in the sale and issuance of accident and health or hospitalization insurance may, and are hereby authorized to form an association for the apportionment among such companies of applicants for policies of insurance granting coverage supplemental in nature to the benefits granted by Medicare.  Any such proposed plan of association shall be subject to the approval of the Insurance Commissioner, and all forms of policies, endorsements, and other forms shall be approved by the Insurance Commissioner prior to use or issuance in Oklahoma.  The Insurance Commissioner may promulgate such reasonable rules and regulations as may be necessary or proper to carry out the provision of this act.

Laws 1969, c. 81, § 1, emerg. eff. March 18, 1969.

§36-6103.  Repealed by Laws 1994, c. 294, § 25, eff. Sept. 1, 1994.

§36-6103.1.  Purpose of act.

A.  The purpose of Sections 11 through 21 of this act is to subject certain persons and insurers to the jurisdiction of:

1.  The Insurance Commissioner, including proceedings before the Commissioner; and

2.  The courts of this state in suits by or on behalf of this state and insureds or beneficiaries under insurance contracts.

B.  The Legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued by persons and insurers not authorized to do insurance business in this state, thus presenting to such residents the often insuperable obstacle of asserting their legal rights under such policies in forums foreign to them under laws and rules of practice with which they are not familiar.  The Legislature declares that it is also concerned with the protection of residents of this state against acts by persons and insurers not authorized to do an insurance business in this state by:

1.  The maintenance of fair and honest insurance markets;

2.  Protecting the premium tax revenues of this state;

3.  Protecting authorized persons and insurers which are subject to strict regulation from unfair competition by unauthorized persons and insurers; and

4.  Protecting against the evasion of the insurance regulatory laws of this state.

Added by Laws 1994, c. 294, § 11, eff. Sept. 1, 1994.

§36-6103.2.  "Insurer", "venue" and "doing business in this state" defined - Exceptions.

A.  Unless otherwise indicated, the term "insurer" as used in Sections 6103.1 through 6103.11 of this title includes all legal entities, associations, and individuals engaged as principals in the business of insurance and also includes interinsurance exchanges, mutual benefit societies and insurance exchanges and syndicates.

B.  The venue of any act listed in this section shall be Oklahoma County.

C.  Any one of the following acts in this state effected by mail or otherwise is defined to be doing an insurance business in this state:

1.  The making of or proposing to make, as an insurer, an insurance contract;

2.  The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety;

3.  The taking or receiving of any application for insurance;

4.  Maintaining any agency or office where any acts in furtherance of an insurance business are transacted, including but not limited to:

a. the execution of contracts of insurance with citizens of this or any other state,

b. maintaining files or records of contracts of insurance,

c. the processing of claims, and

d. the receiving or collection of any premiums, commissions, membership fees, assessments, dues or other consideration for any insurance or any part thereof;

5.  The issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state;

6.  Directly or indirectly acting as an agent for, or otherwise representing or aiding on behalf of another, any person or insurer in:

a. the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof,

b. the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts,

c. inspection of risks,

d. fixing of rates or investigation or adjustment of claims or losses,

e. the transaction of matters subsequent to effectuation of the contract and arising out of it, or

f. in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this state;

Provided, the provisions of this paragraph shall not operate to prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of such employer;

7.  Contracting to provide indemnification or expense reimbursement in this state to persons domiciled in this state or for risks located in this state, whether as an insurer, agent, administrator, trust, funding mechanism, or by any other method, for any type of medical expenses including, but not limited to, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether this coverage is by direct payment, reimbursement, or otherwise.  This provision shall not apply to:

a. any program otherwise authorized by law that is established by any political subdivision of this state or under the provisions of Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, or

b. a multiple employer welfare arrangement as defined in Section 3 of the Employee Retirement Income Security Act of 1974, 29 U.S.C., Section 1002(40)(A), as amended, that holds a valid license issued by the Insurance Commissioner or is exempt from state regulation pursuant to subsection B of Section 634 of this title;

8.  The doing of any kind of insurance business specifically recognized as constituting the doing of an insurance business within the meaning of the statutes relating to insurance;

9.  The doing or proposing to do any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the statutes; or

10.  Any other transactions of business in this state by an insurer.

D.  The provisions of this section do not apply to:

1.  The lawful transaction of surplus lines insurance;

2.  Life, accident and health insurance or annuities provided to educational or scientific institutions organized and operated without profit to any private shareholder or individual for the benefit of such institutions or individuals engaged in the service of such institutions;

3.  The lawful transaction of reinsurance by insurers; or

4.  Transactions in this state involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy.

Added by Laws 1994, c. 294, § 12, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 103, eff. Nov. 1, 1997.

§36-6103.3.  Engaging in the business of insurance without statutory authorization - Remedies of Insurance Commissioner.

A.  For the purposes of Sections 6103.1 through 6103.11 of this title, "person" shall include an individual, a partnership, a corporation, a limited liability company, an association, a joint stock company, a trust, an unincorporated organization, any similar group, entity or any combination of the foregoing acting in concert.

B.  No person or insurer shall directly or indirectly do any of the acts of an insurance business set forth in Sections 6103.1 through 6103.11 of this title, except as provided by and in accordance with the specific authorization of statute.  In respect to the insurance of subjects resident, located or to be performed within this state, this section shall not prohibit the collection of premium or other acts performed outside of this state by persons or insurers authorized to do business in this state provided such transactions and insurance contracts otherwise comply with statute.

C.  Any person which the Insurance Commissioner has reason to believe is doing any of the acts specified in Section 6103.2 of this title, upon written request by the Commissioner, shall immediately provide to the Commissioner such information as requested in relation to such acts.

D.  A person or entity who violates any provision of Sections 6103.1 through 6103.11 of this title is subject to a civil penalty of not more than Ten Thousand Dollars ($10,000.00) for each act of violation and for each day of violation to be recovered as provided in this section.

E.  Whenever the Commissioner has reason to believe or it appears that any person or insurer has violated or is threatening to violate any provision of Sections 6103.1 through 6103.11 of this title or any rule promulgated pursuant thereto, or that any person or insurer acting in violation of Sections 6103.1 through 6103.11 of this title has engaged in or is threatening to engage in any unfair method of competition or any unfair or deceptive act or practice as defined by Section 1201 et seq. of this title or any rule promulgated pursuant thereto, the Commissioner may:

1.  Issue an ex parte cease and desist order under the procedures provided by Sections 6103.5 and 6103.6 of this title;

2.  Institute in the district court of Oklahoma County a civil suit for injunctive relief to restrain the person from continuing the violation or threat of violation;

3.  Institute in the district court of Oklahoma County a civil suit to recover a civil penalty as provided for in this section; or

4.  Exercise any combination of the acts provided for in this subsection.

F.  On application for injunctive relief and a finding that a person is violating or threatening to violate any provision of Sections 6103.1 through 6103.11 of this title, the district court shall grant the injunctive relief and the injunction shall be issued without bond.

G.  This section shall not be construed to limit the Insurance Commissioner to the remedies specified herein.  It is the intent of the Legislature that persons engaging in the business of insurance without statutory authorization constitute an imminent peril to the public welfare and should immediately be stopped and enjoined from doing so, provided, the Insurance Commissioner and the State of Oklahoma should be able to choose at any time any available remedy or action to bring about such a result without regard to prior proceedings under this section.

Added by Laws 1994, c. 294, § 13, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 104, eff. Nov. 1, 1997.

§36-6103.4.  Hearing.

A.  1.  If the Insurance Commissioner has reason to believe or it appears that a person or insurer has violated or is threatening to violate the provisions of Sections 6103.1 through 6103.11 of this title or a rule promulgated pursuant thereto, or that a person or insurer acting in violation of Sections 6103.1 through 6103.11 of this title has engaged in or is threatening to engage in an unfair method of competition or an unfair or deceptive act or practice as defined in Section 1201 et seq. of this title or a rule promulgated pursuant thereto, the Commissioner may set a hearing and shall serve on that person or insurer allegations of fact and a notice of hearing, in conformance with the Administrative Procedures Act and the Oklahoma Insurance Code, and the applicable rules thereof.

2.  The hearing must be held not earlier than the 5th day or later than the 30th day after the date of service of the statement and notice unless the parties, with prior written approval of the Commissioner, mutually agree to some other arrangements.  Process may be served by registered mail, return receipt requested, to the person's last-known address.

3.  The hearing shall be conducted in the manner provided for contested cases under the Administrative Procedures Act and the Oklahoma Insurance Code, and the applicable rules thereof.

B.  1.  After the hearing, the Commissioner may issue an order against the person or insurer charged with a violation requiring that the person or insurer immediately cease and desist from the violation.

2.  A person aggrieved by a final order or decision of the Insurance Commissioner pursuant to Sections 6103.1 through 6103.11 of this title may seek judicial review pursuant to Section 318 of Title 75 of the Oklahoma Statutes.

C.  The Insurance Commissioner may promulgate reasonable rules necessary to carry out this section.

D.  The Insurance Commissioner may proceed under Sections 6103.1 through 6103.11 of this title or under any other applicable law without regard to prior proceedings.

Added by Laws 1994, c. 294, § 14, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 105, eff. Nov. 1, 1997.

§36-6103.5.  Emergency cease and desist orders - Grounds for issuance.

The Insurance Commissioner may issue a cease and desist order, ex parte, if:

1.  The Commissioner believes:

a. an unauthorized person is engaging in the business of insurance in violation of Section 6103.2 of this title or in violation of a rule promulgated pursuant to Sections 6103.1 through 6103.11 of this title, or

b. an unauthorized person engaged in the business of insurance acting in violation of Section 6103.3 of this title is committing an unfair method of competition or an unfair or deceptive act or practice in violation of Section 1201 et seq. of this title or in violation of any rule promulgated pursuant thereto; or

2.  It appears to the Commissioner that the alleged conduct is fraudulent or hazardous or creates an immediate danger to the public safety or is causing or can be reasonably expected to cause significant, imminent and irreparable public injury.

Added by Laws 1994, c. 294, § 15, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 106, eff. Nov. 1, 1997.

§36-6103.6.  Emergency cease and desist orders - Service - Hearing.

A.  On issuance of an emergency cease and desist order under Section 6103.5 of this title, the Insurance Commissioner shall serve on the person affected by the order, by registered or certified mail, return receipt requested, to the person's last-known address, or by other lawful means, an order that contains a statement of the charges and require the person immediately to cease and desist from the acts, methods or practices stated.

B.  1.  If a person affected by an emergency cease and desist order seeks to contest that order, the person may request a hearing before the Commissioner.  The person affected must request the hearing not later than the 30th day after the date on which the person receives the order.  A request to contest an order must be in writing and directed to the Commissioner and must state the grounds for the request to set aside or modify the order.

2.  On receiving the request for a hearing, the Commissioner shall serve notice of the time and place of the hearing at which the person requesting the hearing shall have the opportunity to show cause why the order should not be affirmed.  The hearing is to be held not later than the 10th day after the date the Commissioner receives the request for a hearing unless the parties mutually agree to a later hearing date.

3.  Pending the hearing, an emergency cease and desist order continues in full force and effect unless the order is stayed by the Commissioner.

4.  The hearing on the order shall be conducted according to the procedures for contested cases under the Administrative Procedures Act.

5.  At the hearing, the Commissioner shall affirm, modify or set aside in whole or in part the emergency cease and desist order.

C.  A person aggrieved by a final order and decision of the Commissioner pursuant to Sections 6103.1 through 6103.11 of this title may seek judicial review pursuant to Section 318 of Title 75 of the Oklahoma Statutes.

D.  The Commissioner may recover reasonable attorney's fees if judicial action is necessary for enforcement of the order.

E.  A cease and desist order is final thirty-one (31) days after the date it is received if the person affected by the order does not request a hearing as provided by subsection B of this section.

Added by Laws 1994, c. 294, § 16, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 107, eff. Nov. 1, 1997.

§36-6103.7.  Cease and desist orders - Enforcement.

A.  1.  If the Insurance Commissioner reasonably believes that a person has violated a cease and desist order issued under Sections 6103.1 through 6103.11 of this title, the Commissioner may:

a. initiate individual proceedings under this section pursuant to the Administrative Procedures Act,

b. initiate proceedings to revoke the certificate of authority of the person affected by a ruling or action issued under Sections 6103.1 through 6103.11 of this title, or

c. pursue any other action the Commissioner deems appropriate under applicable law.

2.  In determining whether a cease and desist order has been violated, the Commissioner shall consider the maintenance of procedures reasonably adopted to ensure compliance with the order.  The hearing shall be conducted according to the procedure for contested cases under the Administrative Procedures Act.

B.  After a hearing, if the Commissioner determines that a cease and desist order has been violated, the Commissioner may:

1.  Impose a civil penalty of Twenty-five Thousand Dollars ($25,000.00) for each act of violation;

2.  Direct the person against whom the order was issued to make complete restitution, in the form and amount and within the period determined by the Commissioner, to all Oklahoma residents, Oklahoma insureds, and entities operating in Oklahoma damaged by the violation or failure to comply; or

3.  Both impose the penalty and direct restitution.

C.  A person aggrieved by a final order or decision of the Commissioner pursuant to Sections 6103.1 through 6103.11 of this title may seek judicial review pursuant to Section 318 of Title 75 of the Oklahoma Statutes.  The Commissioner may recover reasonable attorney's fees if judicial action is necessary to enforce an order.

Added by Laws 1994, c. 294, § 17, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 108, eff. Nov. 1, 1997.

§36-6103.8.  Failure to pay penalty.

If a person fails to pay a penalty assessed under the provisions of Sections 6103.1 through 6103.11 of this title, the Insurance Commissioner may:

1.  Institute in the district court of Oklahoma County a civil suit to recover the civil penalty; or

2.  Pursuant to the Administrative Procedures Act, cancel or revoke any permit, license, certificate of authority, certificate of registration or other authorization issued pursuant to the Oklahoma Insurance Code.

Added by Laws 1994, c. 294, § 18, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 109, eff. Nov. 1, 1997.

§36-6103.9.  Service of process.

A.  1.  Service of process on a person as defined in Section 6103.3 of this title in a civil suit for injunctive relief under Section 6103.3 of this title or to recover a civil penalty under Section 6103.7 of this title shall be made by serving the Secretary of State as agent of the person.

2.  Service of process shall be made pursuant to Section 2004 of Title 12 of the Oklahoma Statutes.  The Insurance Commissioner shall not pay a fee.  Persons served under the provisions of Sections 6103.1 through 6103.11 of this title shall not be considered foreign insurance companies.

B.  Nothing contained in this section shall limit or abridge the right to serve any process upon any person in any other manner now or hereafter permitted by law.

Added by Laws 1994, c. 294, § 19, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 110, eff. Nov. 1, 1997.

§36-6103.10.  Rulemaking.

The Insurance Commissioner may promulgate reasonable rules necessary to carry out the provisions of Sections 6103.1 through 6103.11 of this title.

Added by Laws 1994, c. 294, § 20, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 111, eff. Nov. 1, 1997.

§36-6103.11.  Discretion to proceed under certain provisions.

The Insurance Commissioner may proceed solely under the provisions of Sections 6103.1 through 6103.11 of this title or under said provisions in conjunction with other applicable law.

Added by Laws 1994, c. 294, § 21, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 418, § 112, eff. Nov. 1, 1997.

§366121.  Permits required.

Any individual, firm, partnership, corporation, or association (hereinafter called "organization") which shall accept money or anything of value for prearranged, or prepaid funeral services, or funeral service merchandise as defined in the Funeral Services Licensing Act or for any contract providing future funeral services or funeral merchandise at a fixed price or at a cost plus a percentage, or at retail price less a percentage discount, or providing for any special consideration of any kind to be granted or made available to the purchaser or holder of such contract, in this state, under any sales contract, bond, certificate or other form of written document providing for prepaid, discounted or otherwise specially priced funeral or burial benefits or services or funeral merchandise to be delivered at an undetermined future date dependent upon the death of a contracting party or other person designated by a contracting party (hereinafter called "prepaid funeral benefits") shall first obtain a permit from the Insurance Commissioner authorizing the transaction of this type of business before entering into any such contract.  It shall be unlawful to sell prepaid funeral benefits unless the seller holds a valid, current permit at the time such contract is made.  The seller shall not be entitled to enforce a contract made in violation of the act, but the purchaser or his heirs, or legal representative, shall be entitled to recover triple the amounts paid to the seller with interest thereon at the rate of six percent (6%) per annum under any contract made in violation hereof.

Laws 1970, c. 332, § 1; Laws 1988, c. 118, § 1, eff. Nov. 1, 1988; Laws 1989, c. 297, § 33, eff. Nov. 1, 1989; Laws 1993, c. 267, § 1, eff. Sept. 1, 1993.

§366122.  Exemptions.

Nothing in Sections 6121 through 6135 of this title shall apply to religious or benevolent organizations, operating in this state as a burial association; or to the sale of lands or interests therein as grave lots, or grave spaces; burial or interment rights; delivered or installed crypts, niches or outer enclosures; or to cemetery merchandise sold pursuant to the provisions of the Cemetery Merchandise Trust Act.

Laws 1970, c. 332, § 2.

§366123.  Administration of act; contracts.

Section 6121 et seq. of this title shall be administered by the Insurance Commissioner.  The Insurance Commissioner is authorized to prescribe reasonable rules and regulations concerning keeping and inspection of records, the filing of contracts and reports, and all other matters incidental to the orderly administration of this law; and the Insurance Commissioner shall first approve all forms for sale contracts for prepaid funeral benefits. All such contracts must be in writing and no contract form shall be used without first being approved by the Insurance Commissioner.  On any prepaid funeral when the person dies and his funeral is performed, and the money is drawn down, any organization receiving such monies so drawn down shall send to the Insurance Commissioner their itemized statement of charges.

Amended by Laws 1988, c. 118, § 2, eff. Nov. 1, 1988.

§366124.  Acceptance of money for prepaid funeral benefits - Permit - Application.

A.  Each organization desiring to accept money or anything of value for prepaid funeral benefits or an agreement to provide funeral benefits in the future at a fixed or predetermined cost, shall file an application for a permit with the Insurance Commissioner, and shall at the time of filing an application pay one initial filing fee of Fifty Dollars ($50.00).  The Insurance Commissioner shall issue a permit upon:

1.  The receipt of the application and payment of the filing fee;

2.  Determination that the applicant is in good standing as a funeral establishment with the Oklahoma Funeral Board; and

3.  Making a finding that the applicant has complied with the rules promulgated under this act by the Insurance Commissioner.  All applications shall be signed by the organization requesting the permit, and shall contain a statement that the applicant will comply with all the requirements as established by this act.  All permits shall expire on December 31 of the year the permit is first issued, unless renewed; permits may be renewed for a period not to exceed the succeeding December 31 upon the payment of a renewal fee of Fifty Dollars ($50.00).  Late application for renewal of a license shall require a fee of double the renewal fee.  No application for renewal of a license shall be accepted after January 31 of each year.  Applicants shall be required to reapply as if they were a new applicant.

B.  The Insurance Commissioner may cancel a permit or refuse to issue a permit or refuse to issue a renewal of a permit for failure to comply with any provision of this act, or any valid rule, which the Insurance Commissioner has promulgated, after reasonable notice to the permittee and after hearing if the permittee requests a hearing.  When the Insurance Commissioner cancels a permit or refuses to issue a renewal of a permit for a violation as provided by this subsection, the Insurance Commissioner shall notify the Oklahoma Funeral Board of the action and the nature of any violations.

C.  No organization shall be entitled to a new permit for a period of one (1) year after cancellation, or refusal by the Insurance Commissioner to renew the permit of the organization but shall thereafter be entitled to a new permit upon satisfactory proof of compliance with this law, after the expiration of said one (1) year.

D.  Any person or organization aggrieved by the actions of the Insurance Commissioner may appeal therefrom as provided by Article II of the Administrative Procedures Act.

Added by Laws 1970, c. 332, § 4.  Amended by Laws 1984, c. 56, § 1, eff. July 1, 1984; Laws 1985, c. 328, § 22, emerg. eff. July 29, 1985; Laws 1988, c. 118, § 3, eff. Nov. 1, 1988; Laws 1993, c. 267, § 2, eff. Sept. 1, 1993; Laws 2003, c. 57, § 29, emerg. eff. April 10, 2003.

§366125.  Deposit of funds  Transfer of funds  Types of contracts  Net value of contract  Interest  Withdrawal of funds  Disbursement statement  Bond  Administrative fee  Acceptance of funds  Violations  Penalties.

A.  1.  The organization may retain from the first funds collected, the first ten percent (10%) of the purchase price of all contracts issued pursuant to paragraph 1 of subsection B of this section.  Thereafter, one hundred percent (100%) of all funds collected pursuant to the provisions of contracts for prepaid funeral benefits, except for outer enclosures as defined by the Funeral Service Licensing Act, shall be placed in interest-bearing investments authorized by Article 16 of the Insurance Code, except to the extent the Insurance Commission may determine that a particular asset may be inappropriate for investment for prepaid funeral benefits.

2.  For outer enclosures at the option of the organization the first thirtyfive percent (35%) of the retail price of the outer enclosures collected may be retained by the organization.  The remaining sixtyfive percent (65%) of the retail price collected for the outer enclosures shall be invested as otherwise provided by this subsection pursuant to the provisions of contracts for prepaid funeral benefits.

3.  The funds required to be deposited pursuant to paragraphs 1 and 2 of this subsection shall be deposited within ten (10) days of the end of the calendar month after the collection of said funds and shall be held in a trust fund in this state for the use, benefit, and protection of purchasers of contracts for prepaid funeral benefits.  Nothing contained within this section shall be construed to prohibit an organization authorized to accept prepaid funds from transferring the funds held in trust from one trust depository to another if notice of the transfer is given to the Insurance Commissioner within ten (10) days before the transfer.  This subsection shall not affect funds invested prior to November 1, 1988.

B.  An organization authorized to accept prepaid funds shall be authorized to provide purchasers with a choice of either of the following types of contracts:

1.  A contract for specific and described funeral merchandise and service at a guaranteed price.  The provisions of this type of contract shall provide that interest paid by the organization upon monies deposited in trust shall be added to the principal and that principal and interest shall become available for disbursement to the organization upon the death of the beneficiary and if withdrawal of monies occurs prior to death, the net value, plus the amount withheld pursuant to paragraph 1 of subsection A of this section, shall be paid to the purchaser.  Net value shall be determined as provided in subsection C of this section; or

2.  A contract establishing a fund for prepaid funeral benefits.  The provisions of this type of contract shall require an initial minimum deposit of Twentyfive Dollars ($25.00) and shall grant the purchaser the right to add to the fund at his discretion.  The provisions of this contract shall provide that the funds accumulated shall apply to the cost of the funeral services and merchandise selected and that any funds remaining unused shall be refunded to the purchaser or to his personal representative or designated beneficiary and if withdrawal of monies occurs prior to death, the organization may retain from the interest, all interest incurred in excess of the minimum amount payable pursuant to subsection D of this section less taxes and administrative fees.  This type of contract shall also bear upon it the language: "Exact Funeral Merchandise and Services to be Selected at Time of Death".

C.  If an organization other than the organization with which the purchaser contracted provides funeral merchandise and services upon the death of the beneficiary of the contract, the organization with whom the purchaser contracted shall forward, upon receipt of request in writing from the purchaser or his personal representative, the net value of the contract to the organization which provided said merchandise and services or to the purchaser or his personal representative.  The net value of the contract for purposes of this section shall be determined by adding the amount of all principal paid in pursuant to the provisions of the contract plus all interest payable pursuant to subsection D of this section less taxes and administrative fees.

D.  Funds deposited in trust pursuant to the provisions of either type of contract authorized by the provisions of this section shall earn for the account of the purchaser a rate of interest which is not less than the minimum rate of interest offered by the qualified depositories specified in subsection A of this section to their savings customers having interestbearing accounts.  The organization, in a nondiscriminatory manner, may pay or accrue interest for the accounts of purchasers at any rate greater than the minimum rate that the organization desires, provided, however, that the organization may retain from the interest, all interest incurred in excess of the minimum amount payable pursuant to this subsection.

E.  A purchaser of either of the types of contracts authorized by the provisions of this section may withdraw the net value of the contract by signing a statement requesting the withdrawal.  The organization shall provide a copy of the statement to the Insurance Commissioner.  The organization shall retain in its files a copy of the statement requesting the withdrawal.  Withdrawal of funds deposited pursuant to the provisions of a contract authorized by the provisions of paragraph 1 of subsection B of this section shall void the obligation of the contracting organization to provide funeral merchandise and services at a guaranteed price.  Withdrawal forms shall be retained on file for at least three (3) years by the organization.

F.  Following the death of a beneficiary for whom a contract has been purchased, the organization shall prepare a statement, acknowledged by the purchaser if the purchaser is not the beneficiary, or by the personal representative of the purchaser if the purchaser is the beneficiary, setting forth the use of the funds deposited and the party to whom any unused funds were disbursed.  A copy of this statement shall remain in the files of the organization for at least three (3) years and a copy shall be delivered to the trust depository.  Copies of the statement shall also be sent to the Insurance Commissioner and the purchaser.

G.  After thirty (30) days, a contract of either type authorized by the provisions of this section may become irrevocable and not subject to withdrawal prior to the death of the beneficiary if the purchaser signs an election making said contract irrevocable.  This election shall not become effective until thirty (30) days after signing the original contract.

H.  In no event shall more funds be withdrawn or paid pursuant to the provisions of one contract than were deposited with the organization and which were accumulated as interest.  All funds deposited pursuant to the provisions of a contract authorized by the provisions of this section and deposited pursuant to the terms of this section and the interest earned on said funds shall be exempt from attachment, garnishment, execution, and the claims of creditors, receivers, or trustees in bankruptcy, until such time as the funds have been withdrawn from the trust account and paid to the organization or refunded to the purchaser.

I.  Each organization subject to the provisions of this section shall furnish a bond in the form of a cash bond, letter of credit, or fidelity bond, to be approved by the Insurance Commissioner, in the amount of Three Hundred Thousand Dollars ($300,000.00) or fifteen percent (15%) of all funds collected for prepaid funeral benefits, whichever is less.

J.  Organizations contracting with purchasers for prepaid funeral benefits pursuant to paragraphs 1 and 2 of subsection B of this section shall be entitled to deduct from the principal and interest allocable to the contracts an administrative fee which shall not exceed the product of .001146 times the total contract fund including accrued interest per month or any major portion thereof.

K.  No organization holding a permit issued pursuant to the provisions of Sections 6121 and 6124 of this title shall accept any funds except pursuant to the provisions of a contract for prepaid funeral or burial benefits authorized by the provisions of Sections 6121 through 6136 of this title, and no organization shall accept funds from a purchaser in excess of the contracted price of prepaid funeral or burial benefits purchased.

L.  Any organization which knowingly commits any of the acts set forth in the first sentence of Section 6121 of this title without first having obtained a permit to engage in said activity from the Insurance Commissioner, or any organization which commits said acts while knowingly operating with an invalid or expired permit, upon conviction, shall be guilty of a misdemeanor.  Each separate act performed without a valid permit shall be deemed a separate offense.  The punishment upon conviction for such offense shall be a fine not to exceed One Thousand Dollars ($1,000.00) or imprisonment in the county jail for not less than sixty (60) days nor more than one (1) year, or both such fine and imprisonment.

Laws 1970, c. 332, § 5; Laws 1975, c. 83, § 1; Laws 1980, c. 277, § 1, emerg. eff. June 13, 1980; Laws 1983, c. 245, § 1, operative Sept. 1, 1983; Laws 1984, c. 56, § 2, eff. July 1, 1984; Laws 1988, c. 118, § 4, eff. Nov. 1, 1988; Laws 1989, c. 297, § 35, eff. Nov. 1, 1989; Laws 1990, c. 195, § 1, emerg. eff. May 10, 1990; Laws 1993, c. 267, § 3, eff. Sept. 1, 1993.

§36-6125.1.  Maximum amount of principal an organization may receive pursuant to insurance contract.

The maximum amount of principal which an organization may legally receive from any one individual pursuant to a contract establishing a fund for prepaid funeral benefits pursuant to paragraph 2 of subsection B of Section 6125 of Title 36 of the Oklahoma Statutes shall be Fifteen Thousand Dollars ($15,000.00).

Added by Laws 1988, c. 118, § 7, eff. Nov. 1, 1988.  Amended by Laws 2000, c. 113, § 1, eff. July 1, 2000 and by Laws 2000, c. 353, § 44, eff. Nov. 1, 2000.

NOTE:  Laws 2000, c. 113, § 1 and Laws 2000, c. 353, § 44 contain duplicate amendments.

§366125.2.  Funding of contract by assignment of life insurance proceeds.

A.  Contracts for prepaid funeral benefits provided for pursuant to Section 6125 of Title 36 of the Oklahoma Statutes may be funded by assignments of life insurance proceeds to the contracting organization.

B.  A contract for prepaid funeral benefits provided for pursuant to paragraph 1 of subsection B of Section 6125 of Title 36 of the Oklahoma Statutes which is to be funded by assignment of life insurance proceeds shall provide that:

1.  The contract be funded by a life insurance policy issued in the face amount of the current purchase price of the contract for prepaid funeral benefits;

2.  All accrued benefits under the policy shall become available for disbursement to the organization upon the death of the recipient under the contract;

3.  The recipient shall be the same individual under the contract as the insured under the life insurance policy; and

4.  The disbursement of life insurance proceeds to the organization shall constitute payment in full to the organization for the services and merchandise contracted for.

C.  A contract for prepaid funeral benefits provided for pursuant to paragraph 2 of subsection B of Section 6125 of Title 36 of the Oklahoma Statutes which is to be funded by assignment of life insurance proceeds shall provide that:

1.  The total proceeds paid to the organization under the policy shall not exceed the actual cost of the funeral services and merchandise at the time of delivery; and

2.  Any funds remaining unused shall be refunded to the purchaser or to his personal representative or designated beneficiary.

D.  A violation of this section shall constitute a misdemeanor and shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not less than one (1) month nor more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1988, c. 118, § 8, eff. Nov. 1, 1988.

§366126.  Designation of agent.

Each organization subject to the act shall designate an agent or agents, either by names of the individuals or by titles of their offices or positions, who shall be responsible for deposits of funds collected under contract for prepaid funeral benefits.  The organization shall notify the Insurance Commissioner of such designation within ten (10) days after it becomes subject to this act, and shall also notify the Insurance Commissioner of any changes in such designation within ten (10) days after such change occurs. If any person acting on behalf of the seller collects any money under such a contract and fails to deliver it within ten (10) days after collection to a designated agent, or if any designated agent fails to deposit the money within ten (10) days after he receives it, he shall be guilty of a misdemeanor and shall be punished as prescribed in Section 10 of this act.

Laws 1970, c. 332, § 6.

§366127.  Merchandise price display.

Any organization or person offering for sale caskets or other articles of merchandise incidental to burial or funeral services shall prominently display thereon the retail price of said caskets, or other articles of merchandise.

Amended by Laws 1983, c. 245, § 2, operative Sept. 1, 1983.

§366128.  Annual report.

Each organization shall file an annual report with the Insurance Commissioner on or before March 15 of each year in such form as the Insurance Commissioner may require, showing the names and addresses of all persons with whom contracts for prepaid funeral benefits have been made prior to December 31 of the preceding year which had not been fully discharged on December 31 and, also showing the date of the contract, the name of the bank or depository holding the trust fund and the amount of the trust fund under each contract on the preceding December 31.  Any organization which has discontinued the sale of prepaid funeral benefits, but which still has outstanding contracts, shall not be required to obtain a renewal of its permit, but it shall continue to make annual reports to the Insurance Commissioner until all such contracts have been fully discharged.  A filing fee of Fifty Dollars ($50.00) shall accompany each report.  If any officer of any organization fails or refuses to file an annual report, or to cause it to be filed within thirty (30) days after he has been notified by the Insurance Commissioner that the report is due and has not been received, he shall be guilty of a misdemeanor and shall be punished as prescribed in Section 6130 of this title.

Amended by Laws 1984, c. 56, § 3, eff. July 1, 1984; Laws 1988, c. 118, § 5, eff. Nov. 1, 1988.

§366129.  Records  Annual statement of financial condition.

Each organization which has outstanding contracts for prepaid funeral benefits shall maintain within this state such records as the Insurance Commissioner may require to enable the Insurance Commissioner to determine whether the organization is complying with the provisions of Sections 6121 through 6136 of this title.  Each organization shall provide to the Insurance Commissioner an annual statement of the financial condition of funds collected pursuant to contracts for prepaid funeral benefits.  The statement shall be due by the fifteenth day of March of each year and shall reflect, at a minimum, the assets and liabilities of each prepaid funeral benefits fund and the location and status of all trust funds for prepaid funeral benefits as of the last day of December of the preceding year.  Failure to file an annual statement by the date required may result in censure, or suspension or revocation of license, and an administrative penalty imposed by the Insurance Commissioner of from One Hundred Dollars ($100.00) to One Thousand Dollars ($1,000.00) for each occurrence.

Laws 1970, c. 332, § 9; Laws 1983, c. 245, § 3, operative Sept. 1, 1983; Laws 1984, c. 56, § 4, eff. July 1, 1984; Laws 1988, c. 118, § 6, eff. Nov. 1, 1988; Laws 1993, c. 267, § 4, eff. Sept. 1, 1993.

§36-6129.1.  Annual financial examination of trusts and accounts.

Annually, on or before the fifteenth day of March, and whenever the Insurance Commissioner deems it to be prudent or necessary, each organization operating one or more prepaid funeral trusts shall have a financial examination of each trust and related prepaid funeral accounts for the preceding calendar year, prepared by a licensed public accountant or certified public accountant and in accordance with procedures promulgated by the Insurance Commissioner's office.  The examination also shall evaluate and report on the compliance of each trust with the provisions of Section 6121 et seq. of Title 36 of the Oklahoma Statutes, relating to prepaid funeral benefits.

Added by Laws 1993, c. 267, § 5, eff. Sept. 1, 1993.

§366130.  Violations and penalties.

A.  Any officer, director, agent, or employee of any organization subject to the terms of Sections 6121 through 6136 of this title who makes or attempts to make any contract in violation of the provisions of Sections 6121 through 6136 of this title, or who refuses to allow an inspection of the records of said organization, or who violates any other provision of Sections 6121 through 6136 of this title, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not less than one (1) month and not more than six (6) months, or by both such fine and imprisonment.  Each violation of any provision of Sections 6121 through 6136 of this title shall be deemed a separate offense and prosecuted individually.

B.  The violation of any provision of Sections 6121 through 6136 of this title shall constitute a cause for the Oklahoma State Board of Embalmers and Funeral Directors to revoke, or to refuse to issue or renew, any license issued pursuant to the provisions of Sections 396 through 396.26 of Title 59 of the Oklahoma Statutes. The violation of any provision of Sections 6121 through 6136 of this title shall constitute a cause for the Insurance Commissioner to issue a notice and order to show cause why the licensee shall not be censured, have his license suspended or revoked, be subject to a fine of not less than One Hundred Dollars ($100.00) and not more than One Thousand Dollars ($1,000.00), or be subject to both such fine and punishment.

Amended by Laws 1983, c. 245, § 4, operative Sept. 1, 1983; Laws 1985, c. 328, § 23, emerg. eff. July 29, 1985.

§366131.  Misquoting requirements of law  Penalty.

Any person who deals with the disposal or burial of deceased persons who wilfully misquotes requirements of state law regarding such shall be guilty of a misdemeanor.

Laws 1970, c. 332, § 11.

§366133.  Disposition fee and costs collected  Personnel.

All filing fees and examination costs collected under this act shall be deposited with the State Treasurer, who shall place the same to the credit of the State Insurance Commissioner Revolving Fund.  The Insurance Commissioner is authorized to employ such personnel as may be necessary to carry out the provisions of this act and to fix their compensation within the amounts made available by appropriation and by the fund established by this section.

Amended by Laws 1984, c. 215, § 7, operative June 30, 1984.

§366134.  Certain advertising not prohibited.

Nothing in this act or any other law of the State of Oklahoma shall be construed to prevent or prohibit advertising of the price or any other information relating to the sale of any funeral service, funeral benefit, funeral merchandise, or any other property which may be used in the burial or disposal of the human dead, provided such advertising shall not be false, fraudulent or misleading.

Laws 1970, c. 332, § 14.

§366135.  Insurance Code not affected.

Nothing in this act shall alter or affect any provision of the Insurance Code of the State of Oklahoma.

Laws 1970, c. 332, § 15.

§36-6136.18.  Conversion from trust-funded to insurance-funded benefits.

A.  Member organizations may convert trust-funded prepaid funeral benefits to insurance-funded prepaid funeral benefits.  Such conversion shall be subject to the provisions of Section 6125.2 of Title 36 of the Oklahoma Statutes.

B.  The Commissioner must approve a conversion from trust-funded prepaid funeral benefits to insurance-funded prepaid funeral benefits as safeguarding the rights and interests of the individual who purchases the prepaid funeral benefits contract.

C.  Each contract purchaser or holder shall be notified in writing of:

1.  The terms of the proposed conversion including those terms set out in Section 6125.2 of Title 36 of the Oklahoma Statutes; and

2.  The holder's right to decline the conversion.

D.  An application for approval of a conversion from trust-funded prepaid funeral benefits to insurance-funded prepaid funeral benefits must be filed with the Commissioner on forms prescribed by the Commissioner.

E.  In addition to the other investments permitted by Section 6125 of this title, funds deposited pursuant to Section 6125 of this title may be invested in the purchase of contracts of annuities as authorized by Section 702 of this title.

Added by Laws 1999, c. 226, § 1, emerg. eff. May 26, 1999.

§366141.  Short title.

Sections 1 through 17 of this act shall be known and may be cited as the "Prepaid Dental Plan Act".

Added by Laws 1983, c. 66, § 1, eff. Nov. 1, 1983.

§366142.  Definitions.

As used in the Prepaid Dental Plan Act:

1.  "Member" means an individual who is enrolled in a group prepaid dental plan as a principal subscriber, and dependents who are entitled to dental care services under the plan solely because of their status as dependents of the principal subscriber.

2.  "Membership coverage" means any certificate or contract issued to a member specifying the dental coverage to which said member is entitled.

3.  "Prepaid dental plan" means any contractual arrangement whereby any prepaid dental plan organization undertakes to provide payment of dental services directly, or to arrange for prepaid dental services, or to pay or make reimbursement for any dental services not provided for by other insurance.

4.  "Prepaid dental plan organization" means any person who undertakes to conduct one or more prepaid dental plans providing only dental services.

5.  "Prepaid dental services" means services included in the practice of dentistry in all of its branches as defined in Section 328.3 of Title 59 of the Oklahoma Statutes.

6.  "Provider" means any person licensed or otherwise authorized to furnish prepaid dental services in this state other than an authorized insurer.

Added by Laws 1983, c. 66, § 2, eff. Nov. 1, 1983.

§366143.  Certificate of authority required.

A.  No person unless authorized pursuant to the provisions of Section 4 or Section 10 of this act shall establish or operate a prepaid dental plan organization in this state, or sell or offer to sell, or solicit offers to purchase, or receive advance or periodic consideration, in conjunction with a prepaid dental plan without obtaining and maintaining a certificate of authority issued pursuant to Section 4 of this act.

B.  On or before February 1, 1984, every prepaid dental plan organization operating in this state shall submit an application for a certificate of authority to the Commissioner.  Each applicant may continue to operate as an organization until the Commissioner acts upon the application.

Added by Laws 1983, c. 66, § 3, eff. Nov. 1, 1983.

§366144.  Application for certificate of authority.

A.  An application for a certificate of authority to operate as a prepaid dental plan organization shall be filed with the Commissioner in a form prescribed by the Commissioner. The application shall be verified by an officer or authorized representative of the applicant, and shall set forth or be accompanied by:

1.  a copy of any basic organizational document of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, with all amendments to such documents; and

2.  a copy of any bylaws, rules or regulations, or similar documents regulating the conduct of the internal affairs of the applicant; and

3.  a list of the names, addresses, and official positions of the persons who are responsible for the conduct of the business affairs of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, and the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association; and

4.  a copy of any contract made or to be made between any providers of dental services or persons listed in paragraph 3 of this subsection and the applicant; and

5.  a statement generally describing the prepaid dental plan organization, all prepaid dental plans offered by said organizations, and facilities, and personnel; and

6.  a copy of the form of individual or group membership coverage or a copy of the contract to be issued to the members; and

7.  financial statements showing assets, liabilities, and sources of financial support of the applicant.  If the financial affairs of the applicant are audited by independent certified public accountants, a copy of the most recent regular certified financial statement for the applicant shall satisfy this requirement unless the Commissioner determines that additional or more recent financial information is required; and

8.  a description of the proposed method of marketing the prepaid dental plan, a financial prospectus which includes a threeyear projection of the initial operating results anticipated, and a statement as to the sources of working capital available for the operation of the prepaid dental plan as well as any other sources of funding; and

9.  a power of attorney, duly executed by said applicant if not domiciled in this state appointing the Commissioner, as the true and lawful representative for service of process for said applicant in this state, upon whom all lawful process in any legal action or proceeding against the prepaid dental plan organization on a cause of action arising in this state may be served; and

10.  a fee of One Hundred Dollars ($100.00) for issuance of a certificate of authority.  This fee shall be deposited in the Insurance Commissioner Revolving Fund; and

11.  such other information as the Commissioner may require.

B.  Within ten (10) days following any said modification of information previously furnished as required by subsection A of this section, a prepaid dental plan organization shall file notice of said modification with the Commissioner.

Added by Laws 1983, c. 66, § 4, eff. Nov. 1, 1983.

§366145.  Issuance of certificate of authority  Conditions.

A.  Issuance of a certificate of authority for a prepaid dental plan organization shall be granted by the Commissioner if the Commissioner is satisfied that the following conditions are met:

1.  The persons responsible for conducting the business affairs of the prepaid dental plan organization are competent and trustworthy and are professionally capable of providing or arranging for the provision of services offered; and

2.  The prepaid dental plan organization constitutes an appropriate mechanism to achieve an effective prepaid dental plan; and

3.  Each officer, responsible for conducting the business affairs of the prepaid dental plan organization, has filed with the Commissioner a fidelity bond in the amount of Fifty Thousand Dollars ($50,000.00), said bond to be subject to the approval of the Commissioner; and

4.  The financial structure of the prepaid dental plan organization may reasonably be expected to meet obligations for payment of services for members and prospective members.  In making this determination the Commissioner may consider:

a. the financial soundness of the arrangements made pursuant to the provisions of the prepaid dental plan for services and the schedule of charges used; and

b. any agreement with an insurer, a hospital, a medical service corporation, or any other organization for ensuring the payment of prepaid dental services; and

c. provisions in the plan for automatic coverage of dental service if the prepaid dental plan is discontinued; and

d. the sufficiency of the agreement for prepaid dental services with providers of dental services.

B.  A certificate of authority shall expire at midnight on June 30, following the date of issuance or last renewal date.  If the prepaid dental plan organization remains in compliance with the provisions of the Prepaid Dental Plan Act and pays a renewal fee of One Hundred Dollars ($100.00), the certificate of authority of said plan may be renewed.  The renewal fee shall be deposited in the Insurance Commissioner Revolving Fund.

Added by Laws 1983, c. 66, § 5, eff. Nov. 1, 1983.

§366146.  Deposit required.

A.  A prepaid dental plan organization shall keep on deposit with the State Treasurer cash certificates of deposit issued by solvent insured banks and trust companies in Oklahoma, or a combination of cash certificates or securities eligible for investment of capital funds, which have been approved by the Commissioner in the following amounts:

Number of members Deposit

5,000 or less $25,000.00

5,001  7,500 $30,000.00

7,501  10,000 $50,000.00

10,001  15,000 $75,000.00

15,001  20,000 $100,000.00

20,001  25,000 $125,000.00

25,001  30,000 $150,000.00

30,001  40,000 $175,000.00

40,001 and above $200,000.00

B.  The deposit required by the provisions of subsection A of this section shall be held by the State Treasurer in trust for the benefit and protection of persons covered by a prepaid dental plan and shall not be subject to attachment by any creditors of the prepaid dental organization or plan.

C.  Any securities required by the provisions of subsection A of this section, with the approval of the Commissioner, may be exchanged for similar securities or cash of equal amount.  Interest on securities deposited shall be payable to the prepaid dental plan organization depositing such securities.

D.  An unpaid final judgment arising upon a membership coverage shall be a lien on the deposit held by the State Treasurer, subject to execution after thirty (30) days from the entry of final judgment, unless the judgment is satisfied.  If the deposit held by the State Treasurer is reduced, said deposit shall be replenished within ninety (90) days by the prepaid dental plan organization.

E.  The deposit prescribed by the provisions of subsection A of this section shall not apply to a prepaid dental plan organization which is funded by the state, a political subdivision of the state, or the United States.

F.  Upon liquidation or dissolution of a prepaid dental plan organization and the satisfaction of all debts and liabilities of the organization, any balance remaining of the cash or securities deposit as prescribed in subsection A of this section together with any other assets of the prepaid dental plan organization shall be returned by the Commissioner to the prepaid dental plan organization.

Added by Laws 1983, c. 66, § 6, eff. Nov. 1, 1983.

§366147.  Financial reserve.

A.  A prepaid dental plan organization shall maintain, for protection of members, a financial reserve consisting of at least two percent (2%) of all prepaid charges collected from members for the prepaid dental plan, until said reserve totals Five Hundred Thousand Dollars ($500,000.00). This reserve shall be in addition to the deposit prescribed by Section 6 of this act.

B.  The reserve prescribed by this section shall not apply with respect to a prepaid dental plan organization which is funded by the state, a political subdivision of the state, or the United States.

Added by Laws 1983, c. 66, § 7, eff. Nov. 1, 1983.

§366148.  Policy for membership coverage.

A.  Every member in a prepaid dental plan shall be issued a membership coverage policy by the prepaid dental plan organization.

B.  No policy for membership coverage or amendment to said policy shall be issued or delivered to any person in this state until a copy of the policy for membership coverage or amendment to said policy has been filed with and approved by the Commissioner.

C.  A policy for membership coverage shall contain a statement of:

1.  The prepaid dental services or other benefits to which the member is entitled under the prepaid dental plan; and

2.  Any limitations of the services or benefits to be provided, including any deductible or copayment feature; and

3.  Information as to how services may be obtained; and

4.  The obligation of the member for charges for the prepaid dental plan.

D.  Any member in a prepaid dental plan shall be free to select any licensed dental practitioner to provide dental services and prepayment or reimbursement determinations shall be made without regard to whether the provider is a participating or nonparticipating member of the plan.  This provision shall be printed on the policy for membership coverage.

E.  Membership coverage shall contain no provisions or statements which are unjust, unfair, untrue, inequitable, misleading, deceptive, or which encourage misrepresentation as determined by the Commissioner.

F.  The Commissioner shall approve any policy of membership coverage if the requirements of this section are complied with and the prepaid dental plan, in the judgment of the Commissioner, is able to meet its financial obligations for the membership coverage. It shall be unlawful for a prepaid dental plan organization to issue a policy until approved.  If the Commissioner does not disapprove any such policy within thirty (30) days after filing, said policy shall be deemed approved.  If the Commissioner disapproves a policy of membership coverage, the Commissioner shall notify the prepaid dental plan organization, specifying the reasons for disapproval. The Commissioner shall grant a hearing on such disapproval within thirty (30) days after a request in writing for a hearing is received by the Commissioner from the prepaid dental plan organization.

Added by Laws 1983, c. 66, § 8, eff. Nov. 1, 1983.

§366149.  Annual business report.

A.  Each year on or before March 1, every prepaid dental plan organization shallfile with the Commissioner a report of the business activities of said organization for the preceding calendar year.  This report shall be signed by at least two principal officers of the corporation and said signatures shall be notarized.

B.  Said reports shall be on forms prescribed by the Commissioner and shall include:

1.  A financial statement of the organization, including a copy of the balance sheet and receipts and disbursements of the organization for the preceding year certified by an independent certified public accountant.  The Commissioner may accept a full report of the most recent examination of a foreign prepaid dental plan, certified to by the appropriate examining official of another state; and

2.  Any material changes in the information required to be provided pursuant to Section 5 of this act; and

3.  The number of persons who have become members during the preceding year, the total number of members in the plan as of the end of the year, and the number of memberships terminated during the year; and

4.  The costs of all care provided and the number of members who received care pursuant to the provisions of the prepaid dental plan; and

5.  Such other information relating to the performance of the prepaid dental plan organization the Commissioner deems necessary to enable the Commissioner to carry out the duties prescribed by the Prepaid Dental Plan Act.

Added by Laws 1983, c. 66, § 9, eff. Nov. 1, 1983.

§366150.  Payment of taxes.

A.  Coincident with the filing of the annual report prescribed by Section 9 of this act, each prepaid dental plan organization shall pay to the State Treasurer through the Commissioner a tax for transacting a prepaid dental plan.  The obligation shall be determined as follows:

1.  If a domestic organization, two percent (2%) of prepaid net charges received from members in this state.

2.  If a foreign organization, two percent (2%) of prepaid net charges received from members in this state.

B.  An organization may offset this tax in whole or in part by payment of state corporate income tax, as provided for in Section 2355 of Title 68 of the Oklahoma Statutes.  However, an organization shall not be able to carry over to a succeeding year any credit for paying corporate income tax not used during a year.

Added by Laws 1983, c. 66, § 11, eff. Nov. 1, 1983.

§366151.  Unfair trade practices and fraud.

Article 12 of Title 36 of the Oklahoma Statutes relating to unfair trade practices and frauds shall apply to prepaid dental plan organizations, except to the extent the Commissioner may determine that particular provisions of said article shall not apply to prepaid dental plan organizations.

Added by Laws 1983, c. 66, sec. 11, eff. November 1,1983.

§36-6152.  Repealed by Laws 1997, c. 418, § 125, eff. Nov. 1, 1997.

§36-6153.  Examination of business affairs of prepaid dental plan organization.

The Commissioner may conduct an examination of the business affairs of any prepaid dental plan organization as often as the Commissioner deems necessary for the protection of the interests of the people of this state.

Added by Laws 1983, c. 66, § 13, eff. Nov. 1, 1983.

§366154.  Suspension or revocation of certificate of authority.

A.  The Commissioner may suspend or revoke any certificate of authority issued to a prepaid dental plan organization pursuant to the provisions of the Prepaid Dental Plan Act if the Commissioner finds that any of the following conditions exist:

1.  The prepaid dental plan organization is operating contrary to the basic organizational documents of the organization or is operating in a manner contrary to that described in, and reasonably inferred from, any other information submitted pursuant to Section 4 of this act; or

2.  The prepaid dental plan organization issued membership coverage which does not comply with the requirements of Section 8 of this act; or

3.  The prepaid dental plan does not provide or arrange for basic dental services appropriate to a prepaid dental plan; or

4.  The prepaid dental plan organization can no longer be expected to meet obligations to members or prospective members of the prepaid dental plan; or

5.  The prepaid dental plan organization, or any authorized person acting on behalf of the organization, has advertised or merchandised services offered by said organization in an untrue, misleading, deceptive, or unfair manner; or

6.  The prepaid dental plan organization fails to deal equitably with any dentists, dental physicians, technicians, or other persons or facilities whose services are covered within a contract or policy for prepaid dental insurance; or

7.  The prepaid dental plan organization has failed to substantially comply with the provisions of the Prepaid Dental Plan Act or any rules and regulations promulgated thereunder.

B.  When the certificate of authority of a prepaid dental plan organization is suspended, the organization shall not accept, during the period of such suspension, any additional members except newly acquired dependents of existing members and shall not engage in any advertising or solicitation.

C.  When the certificate of authority of a prepaid dental plan organization is revoked, the organization shall proceed to terminate operation of the organization immediately and shall conduct no further business except as may be essential to the orderly conclusion of the business affairs of the organization.  The Commissioner, by written order, may permit such further operation of the organization as the Commissioner finds to be in the best interest of members of the organization.

D.  If a certificate of authority is suspended or revoked pursuant to the provisions of this section, the Commissioner may invoke a fine not exceeding One Thousand Dollars ($1,000.00) for each violation.  The payment of the fine may be enforced in the same manner as civil judgments may be enforced.  All fines collected pursuant to provisions of this section shall be deposited in the State Insurance Commissioner Revolving Fund.

E.  A prepaid dental plan organization which has had its certificate of authority denied, suspended, or revoked, or has suffered an adverse decision by the Commissioner, shall be entitled to a hearing pursuant to the provisions of the Administrative Prodedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

Added by Laws 1983, c. 66, § 14, eff. Nov. 1, 1983.

§366155.  Rehabilitation, liquidation, or conservation of prepaid dental plan organization.

Any rehabilitation, liquidation, or conservation of a prepaid dental plan organization shall be conducted pursuant to the provisions for rehabilitation, liquidation, or conservation of an insurer provided for by Articles 18 and 19 of Title 36 of the Oklahoma Statutes.

Added by Laws 1983, c. 66, § 15, eff. Nov. 1, 1983.

§366156.  Advertising or sales material.

A.  No advertising or sales material relating to a prepaid dental plan organization shall be issued or delivered to any person in this state until a copy of said material has been filed with and approved by the Commissioner.  Within thirty (30) days after submission of said advertising or sales material, the Commissioner shall either approve the advertising or sales material, or shall disapprove it should he determine that in whole or in part said material is false, deceptive, or misleading.  If the Commissioner disapproves any advertising or sales material he shall give written notification to the person who submitted the material.  Thereafter, such advertising or sales material shall not be used by any person. Violation of the provisions of this subsection shall entitle the Commissioner in his discretion and without additional cause to withdraw approval of any membership coverage with respect to which said advertising or sales material is used.

B.  Offers to sell prepaid dental insurance by advertising or publication of material by prepaid dental plan organizations or anyone acting on behalf of the organization to inform members and potential members of the plan as to the coverage offered by the plan and the operation of the organization shall not be a violation of any provisions of law relating to solicitation of customers or advertising by prepaid dental plan providers, if the advertising or sales material:

1.  is approved prior to use, by the Commissioner upon determination by the Commissioner that the advertising or sales material is not inaccurate, false, deceptive, or misleading; and

2.  does not identify the providers of dental services nor describe their professional qualifications, except upon the request of the member or potential member; and

3.  does not describe the professional experience or attainments of providers of dental services individually or as a group, or contain language that states, evaluates or lauds the professional competence, skills or reputations of such providers; and

4.  shall not cause any providers of dental services to violate any professional ethics or laws prohibiting the solicitation of patients.

Added by Laws 1983, c. 66, § 16, eff. Nov. 1, 1983.

§36-6157.  Rules and regulations.

The Commissioner may adopt any rules and regulations necessary for the implementation and administration of the provisions of the Prepaid Dental Plan Act.

Added by Laws 1983, c. 66, § 17, eff. Nov. 1, 1983.

§366201.  Short Title.

This act may be cited as the "Insurance Adjusters Licensing Act."

Laws 1973, c. 178, § 1.

§36-6202.  Definitions.

Terms used in the Insurance Adjusters Licensing Act are defined as follows:

1.  "Commissioner" means the Insurance Commissioner of the state or his or her lawfully authorized representative;

2.  "Adjuster" means either an insurance adjuster or a public adjuster;

3.  "Insurance adjuster" means any person, firm, association, company, or legal entity that acts in this state for an insurer, and that investigates claims, adjusts losses, negotiates claim settlements, or performs incidental duties arising pursuant to the provisions of insurance contracts on behalf of an insurer and includes:

a. "independent adjusters", meaning any insurance adjuster that suggests or presents to the insurance industry and public that said adjuster acts as an adjuster for a fee or other compensation, and

b. "company or staff adjusters", meaning adjusters who engage in the investigation, adjustment, and negotiation of claims as salaried employees of an insurer;

4.  "Public adjuster" means any person, firm, association, company, or corporation that suggests or presents to members of the public that said public adjuster represents the interests of an insured or third party for a fee or compensation.  Public adjusters may investigate claims and negotiate losses to property only; and

5.  "Insurer" means any authorized insurance company, corporation, reciprocal group, mutual group, underwriting association or bureau, or any combination thereof, writing or underwriting any insurance contracts.

Added by Laws 1973, c. 178, § 2.  Amended by Laws 1983, c. 129, § 1, eff. Nov. 1, 1983; Laws 1997, c. 418, § 113, eff. Nov. 1, 1997.

§366203.  Persons not deemed adjusters or required to obtain license.

For the purpose of the Insurance Adjusters Licensing Act, no one shall be deemed to be an adjuster or be required to obtain a license as an adjuster who is:

1.  a licensed agent or general agent of an insurer who processes undisputed or uncontested losses for said insurers solely pursuant to the provisions of policies issued by the agent, or his agency, if the agent or general agent receives no extra compensation for such services; or

2.  engaged in investigating, adjusting, negotiating, or processing claims arising pursuant to the provisions of life insurance, annuity, or accident and health insurance contracts; or

3.  a nonresident who occasionally is in this state to adjust a single loss or losses arising pursuant to the provisions of a policy of marine insurance; or

4.  a salaried employee of a licensed insurer whose primary duties are not adjusting, investigating, or supervising insurance claims; or

5.  a licensed attorney in the State of Oklahoma who adjusts insurance losses from time to time, incidental to the practice of law, and who does not advertise or represent that he is an adjuster; or

6.  a person employed solely for the purpose of furnishing technical assistance to a licensed adjuster, including but not limited to photographers, appraisers, estimators, private detectives, engineers, handwriting experts, and attorneysatlaw; or  7.  a person who performs clerical duties for a licensed insurer or organization that handles claims and who does not negotiate disputed or contested claims for the insurer or organization that handles claims; or

8.  a nonresident insurance adjuster whose resident state has a reciprocal agreement with the State of Oklahoma and who is in this state no more than once a year for the purpose of adjusting a single loss or losses arising out of an occurrence common to all such losses, or who is acting as a temporary substitute for a licensed adjuster.

Amended by Laws 1983, c. 129, § 2, eff. Nov. 1, 1983.

§36-6204.  License required - Trainees.

A.  No person shall act or hold himself or herself out as an adjuster in this state unless the person is a licensed adjuster in this state; however, one who is undergoing training as an adjuster pursuant to the direction and supervision of a licensed adjuster may act as an adjuster without having an adjuster's license for a period not exceeding twelve (12) months for classes of business set forth in the provisions of Section 6209 of this title, if at the beginning of such training period the name of said trainee has been registered as a trainee with the Insurance Commissioner.  No person shall be allowed to obtain more than one trainee license per class of business as set forth in Section 6209 of this title.  If an applicant fails to pass the examination for a license as an adjuster, the trainee license shall remain active until, pursuant to subsection C of Section 6210 of this title, the applicant takes the second examination or the thirty-day period prescribed therein expires, and, if the second examination is taken, shall remain active until the result of the second examination is known.  If the applicant fails the second examination, the trainee license shall automatically terminate.

B.  Any person who violates the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by confinement in the county jail for not more than six (6) months, or by both said fine and confinement.

Added by Laws 1973, c. 178, § 4.  Amended by Laws 1983, c. 129, § 3, eff. Nov. 1, 1983; Laws 1996, c. 246, § 12, eff. July 1, 1996; Laws 1998, c. 79, § 1, emerg. eff. April 8, 1998.

§366205.  Application for license - Nonresidents.

A.  Application for a license as an adjuster shall be made to the Insurance Commissioner upon forms prescribed and furnished by the Commissioner.  As a part of and in connection with the application, the applicant shall furnish such information concerning the applicant's identity, personal history, business experience, business record and such other pertinent information which the Commissioner shall reasonably require.

B.  Application for a license as a nonresident adjuster shall be made to the Commissioner upon forms prescribed and furnished by the Commissioner.  This license shall be issued to an applicant only if the state in which the applicant resides will accord the same privilege to a resident adjuster of this state.  The Commissioner is authorized to enter into reciprocal agreements with the appropriate official of any state requiring a nonresident applicant for license as an adjuster to take an examination.  Any such reciprocal agreement shall provide that:

1.  An applicant for a license as an adjuster in such other state shall take an examination as prescribed by that state;

2.  The applicant for a license as a nonresident adjuster in this state holds a valid license as an adjuster in such other state as certified by the appropriate official of that state;

3.  A resident of this state is privileged to procure an adjuster's license in such other state upon the conditions provided in paragraphs 1 and 2 of this subsection without discrimination in favor of the residents of such other state as to fees or other licensing requirements; and

4.  The nonresident applicant shall pay the fee required for a license as a resident adjuster in this state.

Added by Laws 1973, c. 178, § 5.  Amended by Laws 1983, c. 129, § 4, eff. Nov. 1, 1983; Laws 1996, c. 246, § 13, eff. July 1, 1996.

§366206.  Evidence to be furnished for license - Residence addresses and telephone listings exempt from disclosure as public record.

A.  The Insurance Commissioner shall license as an adjuster only an individual who has fully complied with the provisions of the Insurance Adjusters Licensing Act, including the furnishing of evidence satisfactory to the Commissioner that the applicant:

1.  Is at least eighteen (18) years of age;

2.  Is a bona fide resident of this state or is a resident of a state or country which permits adjusters who are residents of this state to act as adjusters in such other state or country;

3.  If a nonresident of the United States, has complied with all federal laws pertaining to employment and the transaction of business in the United States;

4.  Is a trustworthy person;

5.  Has had experience or special education or training of sufficient duration and extent with reference to the handling of loss claims pursuant to insurance contracts to make the applicant competent to fulfill the responsibilities of an adjuster;

6.  Has successfully passed an examination as required by the Commissioner or has been exempted from examination, in accordance with the provisions of Section 6208 of this title; and

7.  If the application is for a public adjuster's license, the applicant has filed the bond required by Section 6214 of this title.

B.  Residence addresses and telephone listings for insurance adjusters and public adjusters on file with the Insurance Department are exempt from disclosure as public records.  A separate business or mailing address as provided by the adjuster shall be considered a public record and upon request shall be disclosed.

Added by Laws 1973, c. 178, § 6.  Amended by Laws 1983, c. 129, § 5, eff. Nov. 1, 1983; Laws 1992, c. 261, § 3, eff. Sept. 1, 1992; Laws 1996, c. 246, § 14, eff. July 1, 1996.

§366207.  Insurance adjuster or public adjuster.

A.  The Commissioner may issue a license to an insurance adjuster or a public adjuster in accordance with the provisions of the Insurance Adjusters Licensing Act.

B.  A firm, association, company, or corporation shall be licensed only as an adjuster.  In the case of a firm each general partner and each other individual to act for the firm pursuant to the license, and in the case of a corporation, association, or company each individual to act for the corporation, association, or company pursuant to the license, shall be named in the license and shall qualify therefor as though an individual licensee.  The Commissioner shall charge a full license fee for each firm, association, company, or corporation and a full additional license fee for each individual acting for the firm, association, company, or corporation.

Amended by Laws 1983, c. 129, § 6, eff. Nov. 1, 1983.

§366208.  Examination; exemption.

A.  Each applicant for a license as an adjuster shall, prior to issuance of said license, personally take and pass, to the satisfaction of the Commissioner, an examination given by the Commissioner as a test of the qualifications and competency of the applicant.

B.  The requirement of an examination shall not apply to the following:

1.  An applicant who is licensed as an adjuster in this state during the ninetyday period preceding November 1, 1983; or

2.  An applicant who is licensed as an adjuster, as defined by the provisions of the Insurance Adjusters Licensing Act, in another state with which state a reciprocal agreement has been executed by the Commissioner; or

3.  Any applicant for a license covering the same class or classes of insurance for which the applicant was licensed in this state pursuant to a similar license during the twentyfourmonth period immediately preceding the date of application, unless said previous license was revoked or suspended, or continuation of the license was refused by the Commissioner.

Amended by Laws 1983, c. 129, § 7, eff. Nov. 1, 1983; Laws 1985, c. 258, § 7, eff. Nov. 1, 1985.

§366209.  Scope of examination; Classes of insurance; study manual.

A.  Each examination for a license as an adjuster shall be prescribed by the Commissioner and shall be of sufficient scope to reasonably test the knowledge of the applicant as to the kinds of insurance contracts which may be dealt with in accordance with the license applied for, the duties and responsibilities of insurers pursuant to said contracts and pursuant to the laws of this state applicable to the adjusting claims of losses in accordance with the license applied for.

B.  An applicant for a license as an adjuster may qualify in any one of the following classes of insurance or combinations thereof, and the license when issued may be limited to cover adjusting in any one of the following classes of insurance or combinations thereof.  The application for a license shall specify which of the following classes of business the application and license are to cover:

1.  motor vehicle physical damage, meaning damages to all land motor vehicles and trailers whether or not covered by first party physical damage coverages or property damage liability coverages; or  2.  fire and allied lines, including marine, inland marine, and aircraft; or

3.  casualty, meaning all lines of liability insurance coverages for bodily injuries, personal injury, and property damages; or

4.  workers' compensation; or

5.  crime and fidelity bonds; or

6.  crop/hail.

C.  The Commissioner shall prepare and make available to applicants a manual of instructions stating in general terms the subjects which may be covered in any examination for a license as an adjuster.  The Commissioner may charge a reasonable amount not to exceed Twentyfive Dollars ($25.00) for the study manual.

Amended by Laws 1983, c. 129, § 8, eff. Nov. 1, 1983.

§366210.  Supervision of examination - Time and place - Waiting period.

A.  The answers of the applicant to any examination for licensing as an adjuster shall be written by the applicant under supervision of the Insurance Commissioner.

B.  The examination shall be given at such times and places within this state as the Commissioner deems necessary to reasonably serve the convenience of both the Commissioner and the applicants.

C.  An applicant who has failed to pass the first examination for the license for which applied may take a second examination within thirty (30) days following the first examination.  An applicant who has failed to pass the first two examinations for the license for which applied shall not be permitted to take a subsequent examination until the expiration of six (6) months after the last previous examination.  A current application and applicable fees shall be submitted with each request to take a subsequent examination.

Added by Laws 1973, c. 178, § 10.  Amended by Laws 1983, c. 129, § 9, eff. Nov. 1, 1983; Laws 1996, c. 246, § 15, eff. July 1, 1996.

§366211.  Form of license - Contents.

The license of an adjuster shall be in a form prescribed by the Insurance Commissioner.  The license shall contain:

1.  The name and mailing address of the adjuster;

2.  Indication as to whether the adjuster is licensed as an insurance adjuster or as a public adjuster;

3.  The date of issuance and the date of expiration of the license;

4.  The classes of business the license is to cover; and

5.  Other information which the Commissioner deems necessary.

Added by Laws 1973, c. 178, § 11.  Amended by Laws 1983, c. 129, § 10, eff. Nov. 1, 1983; Laws 1996, c. 246, § 16, eff. July 1, 1996.

§36-6212.  Fees.

A.  The Insurance Commissioner shall collect a fee of Twenty Dollars ($20.00) for an examination for an adjuster's license in any of the following classes of business.  The fee for any combination of two or more examinations shall not exceed Forty Dollars ($40.00).  The classes of business are:

1.  Motor vehicle physical damage;

2.  Fire and allied lines;

3.  Casualty;

4.  Workers' compensation;

5.  Crime and fidelity bonds; and

6.  Crop/hail.

B.  The Commissioner shall collect the following fees for an adjuster's license:

1.  For a license in any single class of business, every two (2) years, Thirty Dollars ($30.00);

2.  For a license in any combination of two or more classes of business, every two years, Fifty Dollars ($50.00);

3.  Public adjuster, every two years, Thirty Dollars ($30.00); and

4.  Emergency adjuster, as provided for in Section 6218 of this title, each year, Fifteen Dollars ($15.00).

C.  The fees prescribed in this section for examinations shall accompany the application for an original license or a renewal of a license.

D.  The fee for the original license or renewal license shall be collected in advance of issuance.  Late application for renewal shall require a fee of double the amount of the original license fee.

E.  The Commissioner may issue a duplicate license for any lost, stolen, or destroyed license issued pursuant to the provisions of the Insurance Adjusters Licensing Act if an affidavit is submitted by the licensee to the Commissioner concerning the facts of such loss, theft, or destruction.  Said affidavit shall be in a form prescribed by the Commissioner.  The fee for a duplicate license shall be Five Dollars ($5.00).

Added by Laws 1973, c. 178, § 12.  Amended by Laws 1981, c. 230, § 6, emerg. eff. June 22, 1981; Laws 1983, c. 129, § 11, eff. Nov. 1, 1983; Laws 1985, c. 258, § 8, eff. Nov. 1, 1985; Laws 1996, c. 246, § 17, eff. July 1, 1996; Laws 2000, c. 353, § 45, eff. Nov. 1, 2000.

§366213.  Disposition of fees and costs collected  Personnel.

All filing fees and examination costs collected pursuant to the provisions of the Insurance Adjusters Licensing Act shall be deposited with the State Treasurer, who shall place the same to the credit of the State Insurance Commissioner Revolving Fund.  The Insurance Commissioner is authorized to employ such personnel as may be necessary to perform the provisions of the Insurance Adjusters Licensing Act and to fix their compensation within the amounts made available by appropriation and by the fund established by the provisions of this section.

Amended by Laws 1983, c. 129, § 12, eff. Nov. 1, 1983; Laws 1984, c. 215, § 8, operative June 30, 1984.

§366214.  Bond of public adjuster.

A.  Prior to the issuance of a license as a public adjuster or any renewal of the license, the applicant shall file with the Commissioner a surety bond in favor of the people of the State of Oklahoma, executed by a surety company authorized to do business in the state, in the amount of Ten Thousand Dollars ($10,000.00).  The total aggregate liability on the bond may be limited to the payment of Ten Thousand Dollars ($10,000.00).  The bond shall be conditioned on the accounting by the adjuster to any insured whose claim the adjuster is handling for monies or any other settlement received in connection with the claim.

B.  Any bond shall remain in force concurrently with the license or until the surety is released from liability by the Commissioner, or until canceled by the surety.  Without prejudice to any liability accrued prior to the cancellation, the surety may cancel a bond upon thirty (30) days' advance notice in writing filed with the Commissioner.

C.  Effective December 1, 1983, such bond shall be required of all public adjusters.

Amended by Laws 1983, c. 129, § 13, eff. Nov. 1, 1983.

§366215.  Place of business.

Every licensed adjuster residing in this state shall have and maintain in this state a place of business accessible to the public.  Said place of business shall be located where the adjuster principally conducts transactions in accordance with his or her license.  The mailing address shall appear on all licenses of the licensee, and the licensee shall promptly notify the Insurance Commissioner within ten (10) days of any change in the mailing, business or residence address of the licensee.

Added by Laws 1973, c. 178, § 15.  Amended by Laws 1983, c. 129, § 14, eff. Nov. 1, 1983; Laws 1996, c. 246, § 18, eff. July 1, 1996.

§366216.  Powers of adjuster; Current license required for claim referral.

A.  An adjuster shall have authority in accordance with his license only to investigate or report to his principal upon claims on behalf of insurers if the adjuster is licensed as an insurance adjuster, or on behalf of insured if licensed as a public adjuster. This limitation of powers shall not prohibit the insurer or insured from granting additional powers to the adjuster.

B.  An insurer shall not knowingly refer any claim of loss for adjustment in this state to any person purporting to be or acting as an adjuster unless such a person is currently licensed as an adjuster as required by the provisions of the Insurance Adjusters Licensing Act.

C.  Prior to referring any claim of loss to an adjuster, the insurer shall ascertain whether or not the adjuster is currently licensed pursuant to the provisions of the Insurance Adjusters Licensing Act.  Having once ascertained that an adjuster is licensed, the insurer may assume that the adjuster shall continue to be licensed until the insurer has knowledge or has received information to the contrary.

Amended by Laws 1983, c. 129, § 15, eff. Nov. 1, 1983; Laws 1985, c. 258, § 9, eff. Nov. 1, 1985.

§36-6216.1.  Payment of claim to public adjuster - Insured as joint payee.

No insurance company authorized to transact insurance in this state shall make payment of any insurance claim, or any portion of a claim, to a public adjuster on account of services rendered by a public adjuster to an insured unless the name of the insured is added as a joint payee on any claim check or draft.  The payment, whether by check, draft or otherwise, shall be sent to the address designated by the insured.

Added by Laws 1993, c. 248, § 5, eff. Sept. 1, 1993.

§36-6216.2.  Contract for services of public adjuster - Cancellation.

A.  The owner of damaged property has the right to cancel any compensation agreement entered into with a licensed public adjuster until midnight of the third business day after the day on which the agreement was signed.

B.  Cancellation occurs when the buyer gives written notice of cancellation to the licensed public adjuster at the address stated in the agreement between the parties.  Notice of cancellation may be given by mail and is given when deposited in a United States mail box properly addressed and postage prepaid.  Notice of cancellation must contain the written intention of the owner to cancel the agreement.  No liability accrues to the owner when the agreement is canceled within said period, except for reasonable expense incurred by the public adjuster in preserving the damaged premises during the said three-day period.

C.  Every contract for services to be rendered by a public adjuster shall contain the following statement.  It shall be in boldface ten-point or larger type and located conspicuously on the front face of the contract.  "THIS CONTRACT MAY BE CANCELED WITHIN THREE (3) DAYS AFTER THE OWNER OF THE DAMAGED PROPERTY HAS SIGNED THIS AGREEMENT".

D.  Every contract for services to be rendered by a public adjuster shall clearly indicate the time, date, and place of execution of the contract.  This information shall be part of the contract and shall be placed thereon before execution.

E.  The Insurance Commissioner reserves the right to approve forms of contracts containing language other than that specified in subsection A of this section if such language reasonably discloses to the insured the statutory rights under this section and is otherwise consistent with all other provisions of law and regulations promulgated.

Added by Laws 1993, c. 248, § 6, eff. Sept. 1, 1993.

§36-6217.  Expiration of license - Renewals.

A.  A license as an adjuster shall expire two (2) years from the month of original issuance of the license or subsequent renewal of the license.

B.  Any licensee applying for renewal of a license as an adjuster from January 1, 2000, through January 1, 2001, shall have completed not less than six (6) clock hours of continuing insurance education within the previous eighteen (18) months prior to renewal of the license.  Beginning January 1, 2001, and each year thereafter, any licensee applying for renewal of a license as an adjuster shall have completed not less than twelve (12) clock hours of continuing insurance education within the previous twenty-four (24) months prior to renewal of the license.  Such continuing education shall cover subjects in the classes of insurance for which the adjuster is licensed.  Such continuing education shall not include a written or oral examination.  The Insurance Commissioner shall approve courses and providers of continuing education for insurance adjusters as required by this section.  For company or staff adjusters the Insurance Commissioner shall approve courses provided by the insurer employing the company or staff adjusters, including training related to the insurance contracts issued by the company employing the company or staff adjusters.  Provided, a licensee who, during the allotted time prior to renewal, successfully completes any one of the following courses or programs of instruction and equivalent classroom hours shall be deemed to have met the requirements for continuing education:

1.  Any part of the Life Underwriter Training Council Life Course curriculum totaling fifty (50) classroom hours, which may include the health course totaling twenty-six (26) classroom hours;

2.  Any part of the American College CLU diploma curriculum totaling thirty (30) classroom hours;

3.  Any part of the Insurance Institute of America's Accredited Advisor in Insurance (AAI) program totaling twenty-five (25) classroom hours;

4.  Any part of the American Institute of Property and Liability Underwriters' Chartered Property Casualty Underwriter (CPCU) professional designation program totaling thirty (30) classroom hours;

5.  Any part of the Certified Insurance Counselor program totaling twenty-five (25) classroom hours;

6.  Any insurance-related course, approved by the Advisory Board and the Insurance Commissioner, taught by an accredited college or university or a technology center school per credit hour granted totaling fifteen (15) classroom hours;

7.  Any course or program of instruction or seminar developed or sponsored by an authorized technology center school, an insurer, recognized agents' association, or insurance trade association, or any independent program of instruction, if approved by the Advisory Board and the Insurance Commissioner, for the equivalency of the number of classroom hours assigned thereto by the Board and the Commissioner; and

8.  Any correspondence course, approved by the Advisory Board and the Insurance Commissioner, for the equivalency of the number of classroom hours assigned thereto by the Commissioner.

C.  Subject to the right of the Commissioner to suspend, revoke, or refuse to renew a license of an adjuster, any such license may be renewed by filing on the form prescribed by the Commissioner on or before the expiration date a written request by or on behalf of the licensee for such renewal and proof of completion of the continuing education requirement set forth in subsection B of this section, accompanied by payment of the renewal fee.

D.  If the request, proof of compliance with the continuing education requirement and fee for renewal of a license as an adjuster are filed with the Commissioner prior to the expiration of the existing license, the licensee may continue to act pursuant to said license, unless revoked or suspended prior to the expiration date, until the issuance of a renewal license or until the expiration of ten (10) days after the Commissioner has refused to renew the license and has mailed notice of said refusal to the licensee.  Any request for renewal filed after the date of expiration may be considered by the Commissioner as an application for a new license.

Added by Laws 1973, c. 178, § 17.  Amended by Laws 1983, c. 129, § 16, eff. Nov. 1, 1983; Laws 1985, c. 258, § 10, eff. Nov. 1, 1985; Laws 1994, c. 376, § 1; Laws 1995, c. 164, § 1, eff. Nov. 1, 1995; Laws 2000, c. 353, § 46, eff. Nov. 1, 2000; Laws 2001, c. 33, § 34, eff. July 1, 2001.

§36-6218.  Catastrophes.

A.  In the event of a catastrophe, the Insurance Commission may declare an emergency to exist, and in the event of such a declaration, the Commissioner may issue a license as an emergency adjuster to any resident or nonresident applicant.  An individual licensed as an emergency adjuster pursuant to this section may only adjust claims related to the catastrophe.  Said applicant shall not have to be a licensed adjuster.  An applicant for this license shall be certified in the manner prescribed by the Commissioner by an adjuster licensed in this state or by an insurer who maintains an office in this state and is licensed to do business in this state.  A licensed adjuster or insurer who certifies an applicant for this license shall be responsible for any losses caused by the applicant or for any improper claim handling practices committed by the applicant.  The employer of this applicant shall certify the application for license as an emergency adjuster to the Commissioner within five (5) days after the applicant begins working as an emergency adjuster for said employer. The license as an emergency adjuster shall remain in force for not more than ninety (90) days from the date of issue, unless extended for an additional ninety (90) days by the Commissioner.

B.  The Commissioner may suspend or revoke the right of any person acting as an adjuster or an emergency adjuster in this state pursuant to the authority derived from the provisions of the Insurance Adjusters Licensing Act to continue to adjust claims in this state after a hearing on the suspension or revocation if the Commissioner finds that said person has engaged in any of the practices forbidden to a licensed adjuster.  Notice of the hearing on said suspension or revocation shall be given personally or shall be sent by mail to the address stated in the registration.  A duplicate copy of the notice shall be given to the insurer.

Added by Laws 1973, c. 178, § 18.  Amended by Laws 1983, c. 129, § 17, eff. Nov. 1, 1983; Laws 1997, c. 418, § 114, eff. Nov. 1, 1997.

§366219.  Initial license; grounds for refusal.

The Commissioner may refuse to issue an initial license for any of the causes set out in Section 6220 of this title, failure to pass the required examination, or prior revocation of an adjuster's license in this state or in any other state.

Amended by Laws 1983, c. 129, § 18, eff. Nov. 1, 1983.

§366220.  Suspension, revocation or refusal to renew license; Grounds; Civil penalties; Surrender of license; Reinstatement.

A.  The Commissioner may censure, suspend, revoke, or refuse to issue a renewal license after hearing for any of the following causes:

1.  Material misrepresentation or fraud in obtaining an adjuster's license; or

2.  Any cause for which original issuance of a license could have been refused; or

3.  Misappropriation, conversion to the personal use of the licensee, or illegal withholding of monies required to be held by the licensee in a fiduciary capacity; or

4.  Material misrepresentation of the terms and effect of any insurance contract, with intent to deceive, or engaging in, or attempting to engage in, any fraudulent transaction with respect to a claim or loss that the licensee or the trainee is adjusting and, in the case of a public adjuster, misrepresentation of the services offered or the fees or commission to be charged; or

5.  Conviction of or pleading guilty or nolo contendere to a felony pursuant to the laws of this state, any other state, the United States, or any foreign country; or

6.  If in the conduct of business affairs, the licensee or trainee has shown himself to be, and is so deemed by the Commissioner, incompetent, untrustworthy or a source of injury to the public; or

7.  Refusal to comply with any lawful order of the Commissioner; or

8.  Violation of any provision of the Insurance Adjusters Licensing Act; or

9.  Adjusting losses or negotiating claim settlements arising pursuant to provisions of insurance contracts on behalf of an insurer without proper licensing or authority from the licensed insurer.

B.  In addition to or in lieu of any applicable denial, suspension, or revocation of a license, any person violating the provisions of this section may be subject to a civil fine of not more than One Thousand Dollars ($1,000.00) for each violation.  This fine may be enforced in the same manner in which civil judgment may be enforced.

C.  If the license of an adjuster is suspended, revoked, or not renewed, the licensee shall surrender said license to the Commissioner.

D.  The Commissioner shall not reinstate a license to any person whose license has been suspended, revoked, or refused renewal until the Commissioner determines that the cause or causes for the suspension, revocation, or nonrenewal of said license no longer exist.

Amended by Laws 1983, c. 129, § 19, eff. Nov. 1, 1983.

§36-6220.1.  Prohibition on pecuniary interest in construction businesses - Penalties - Exceptions.

A.  No adjuster may, directly or indirectly, own or have a pecuniary interest in any business entity which provides construction or reconstruction related services on behalf of an insurance claimant or insured for which the adjuster is providing services, nor may the adjuster, directly or indirectly, own or have a pecuniary interest in any other business entity which furnishes any supplies, material, services, or equipment purchased by or on behalf of the claimant or insured in settlement of the claim, other than usual and customary supplies, materials, services, or equipment utilized in the adjusting process.

B.  Any person who violates the provisions of this section shall be subject to disciplinary action or a civil fine, or both, as set forth in Section 6220 of Title 36 of the Oklahoma Statutes.

C.  This section shall not apply to an adjuster providing services on a claim which is located in the county in which the adjuster maintains their principal place of business, or in a municipality having a population of less than six thousand (6,000) persons; provided, however, the adjuster shall give written disclosure of the potential conflict of interest to both the insured and insurer prior to the performance of any adjuster services.

Added by Laws 1995, c. 243, § 1, eff. Nov. 1, 1995.

§366221.  Advisory Board.

A.  There is hereby established an Advisory Board to assist the Insurance Commissioner.  The Advisory Board shall be composed of the following five (5) members:  A member appointed by the Speaker of the House of Representatives, a member appointed by the President Pro Tempore of the Senate, a licensed claim representative appointed by the Commissioner from a domestic insurance company, a licensed claim representative appointed by the Commissioner from a foreign insurance company having an office in this state, and a licensed independent adjuster appointed by the Commissioner.

B.  Any member may be removed from the Advisory Board by the Commissioner for inefficiency, neglect of duty, or malfeasance in office.  Members of the Advisory Board shall serve without compensation or per diem.  Each member of the Advisory Board shall serve two (2) years from the date of appointment.

C.  The duties of the Advisory Board shall be:

1.  to advise, consult with, and make recommendations to the Commissioner as to the scope of examinations for licensing of adjusters in this state; and

2.  to assist and advise the Commissioner on such other matters as the Commissioner may submit for recommendations to the Advisory Board.

Added by Laws 1983, c. 129, § 20, eff. Nov. 1, 1983. Added by Laws 1983, c. 129, § 20, eff. Nov. 1, 1983.

§366301.  Short title.

This act shall be known and may be cited as the "Arson and Theft Reporting Immunity Act".

Laws 1979, c. 147, § 1; Laws 1993, c. 223, § 1, eff. Sept. 1, 1993.

§366302.  Definitions.

As used in this act:

1.  Authorized agencies include:

a. the State Fire Marshal and the marshal or head of any county or local fire or theft investigatory agency,

b. the Director of the State Bureau of Investigation,

c. the district attorney in the county where the fire or theft occurred, and

d. for the purposes of subsection A of Section 6303 of this title, the Federal Bureau of Investigation, the United States Attorney or any other federal agency authorized or charged with investigation or prosecution with respect to a fire or theft;

2.  Relevant information means any information having a tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the information; and

3.  Action includes the failure to take action.

Added by Laws 1979, c. 147, § 2.  Amended by Laws 1993, c. 223, § 2, eff. Sept. 1, 1993; Laws 1999, c. 333, § 5, eff. July 1, 1999.

§366303.  Release of relevant information  Information included.

A.  Any authorized agency may by written request require an insurance company to release to the authorized agency any relevant information or evidence which the company may have in its possession, relating to a fire or theft loss under investigation by such agency.  Relevant information includes, but is not limited to:

1.  Information with regard to the policy covering a fire or theft loss under investigation and any application for such policy;

2.  Records of policy premium payments;

3.  The limits of coverage under the policy;

4.  History of previous claims made by the insured; and

5.  Any material or evidence relating to the investigation of the loss, including statements of any person or proof of loss.

B.  When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, the company shall in writing notify an authorized agency and provide it with all information, documents and evidence relating to the company's inquiry into the fire loss, for the purpose of having such fire loss investigated.

C.  An authorized agency provided with information pursuant to subsections A or B of this section may release or provide such information to any other authorized agency.

D.  Any insurance company providing information to an authorized agency pursuant to this act shall have the right to request from the authorized agency additional information relating to the fire or theft loss.  The authorized agency may release the requested information, but the release of the information is not mandatory.  Provided that the insured shall be notified of any information provided pursuant to this act.  Such notice shall include the name and address of the entity to whom information is provided, as well as copies of all information so provided if such copies are requested by the insured.

Laws 1979, c. 147, § 3; Laws 1993, c. 223, § 3, eff. Sept. 1, 1993.

§366304.  Immunity.

Any insurance company or person acting in its behalf, or any authorized agency who, in good faith and without actual malice toward the insured, releases oral or written information pursuant to this act shall be immune from any liability arising out of a civil action or penalty resulting from a criminal prosecution with respect to the release of such information.

Laws 1979, c. 147, § 4.

§366305.  Confidentiality of information  Witnesses.

A.  Any authorized agency or insurance company who receives any information furnished pursuant to this act shall hold the information in confidence until such time as its release is required by law, or required pursuant to a criminal or civil proceeding.

B.  The agents or employees of any authorized agency who have participated in the investigation of a fire loss may be required to testify in any litigation with respect to such fire loss in which an insurance company is named as a party.

Laws 1979, c. 147, § 5.

§366306.  Violations  Penalties.

Any insurer who intentionally or knowingly refuses to release, provide or hold in confidence any information required by this act to be released, provided, or held in confidence is guilty of a misdemeanor, and upon conviction shall be punished by a fine not to exceed One Thousand Dollars ($1,000.00).

Laws 1979, c. 147, § 6.

§366401.  Insurance coverage to be provided for certain persons.

As a condition of doing business in the State of Oklahoma, any insurer duly licensed in Oklahoma and who, on the effective date of this act, is writing custom harvesting insurance in any state in the United States or who has written such insurance in the State of Oklahoma within the past three (3) years shall provide such insurance to those custom harvesters who are unable to procure such insurance in the open or excess insurance market.

Added by Laws 1986, c. 181, § 1, emerg. eff. May 15, 1986.

§366402.  Rates.

The rates for such custom harvesting insurance shall be those rates on file with the Insurance Commissioner on May 15, 1986, or if such rates are not on file and need to be submitted or filed with the Insurance Commissioner.

Added by Laws 1986, c. 181, § 2, emerg. eff. May 15, 1986.  Amended by Laws 2005, c. 129, § 16, eff. Nov. 1, 2005.

§36-6403.  Violations - Penalties.

Failure of any insurer to comply with Section 6401 et seq. of this title may subject the insurer at the discretion of the Insurance Commissioner, after notice and opportunity for hearing, to penalties of censure, suspension or revocation of certification of authority or a civil penalty of up to Five Thousand Dollars ($5,000.00) for each occurrence or by both such penalty and censure, suspension or revocation of certificate.

Added by Laws 1986, c. 181, § 3, emerg. eff. May 15, 1986.  Amended by Laws 1997, c. 418, § 115, eff. Nov. 1, 1997.

§366411.  Short title.

Sections 44 through 55 of this act shall constitute a part of the Oklahoma Insurance Code and shall be known and may be cited as the "Market Assistance Association Act".

Added by Laws 1986, c. 251, § 44, emerg. eff. June 13, 1986.

§366412.  Market Assistance Association  Creation.

There is hereby created a Market Assistance Association to assist in the placement of homeowners' and liability insurance coverage for residents of this state.

The Market Assistance Association is not a carrier capable of assuming insurance risks.  While it is believed that the Association will be able to solve or at least reduce problems of availability, it has no power to guarantee successful conclusion of all assistance efforts and it is assumed that some risks may not be entitled to coverage.

Added by Laws 1986, c. 251, § 45, emerg. eff. June 13, 1986.

§366413.  Definitions.

As used in the Market Assistance Association Act:

1.  "Association" means the Market Assistance Association established pursuant to this act;

2.  "Board" means the Board of Directors of the Market Assistance Association;

3.  "Commissioner" means the Insurance Commissioner;

4.  "Insurer" means any entity licensed to issue homeowners' or liability insurance; and

5.  "Member" means all property and casualty insurers licensed in the State of Oklahoma or writing homeowners' or liability insurance in the state required to be a participant in the Association as a condition of doing business in Oklahoma.

Added by Laws 1986, c. 251, § 46, emerg. eff. June 13, 1986.

§366414.  Market Assistance Association  Powers and duties  Plan of operation  Insurer's financial liability  Termination of membership.

A.  The Association created pursuant to the Market Assistance Association Act shall have the power on behalf of its members to:

1.  Require members to issue policies of insurance, including primary, excess, and incidental coverages, to applicants, subject to limitations specified in the plan of operation required by the Market Assistance Association Act; irregardless of the type of insurance coverage, the limits of liability for liability insurance, shall be governed by the amounts specified in subsection A of Section 154 of Title 51 of the Oklahoma Statutes; and

2.  Call upon member insurers who have expertise or familiarity with a particular line of liability insurance to assist in underwriting such insurance.

B.  The Board after consultation with the Association, the Insurance Commissioner and other affected entities, shall promulgate a plan of operation consistent with the provisions of this section, to become effective no later than ninety (90) days after the date of the inception of the Association.

1.  The plan of operation shall provide for economic, fair and nondiscriminatory administration and for prompt and efficient provision of insurance, and shall contain other provisions including, but not limited to, the following:

a. preliminary assessment of all members for initial expenses necessary to commence operations of the Association,

b. establishment of necessary facilities,

c. management of the Association,

d. assessment of members, and assessment of policyholders if a market assistance association for professionals is declared, to defray losses and expenses,

e. establishment of committees as may be necessary to facilitate the administration of the Association,

f. procedures providing that an insured shall have proof that he has requested and been refused liability coverage from two insurers licensed to do business in this state, or that his premium has been increased by seventyfive percent (75%) or more from the previous year, before requesting insurance coverage from the Association,

g. appointment of members of the Association on a rotating basis to provide homeowners' and liability insurance coverage based upon direct premiums for homeowners' and liability insurance, written in the state in the preceding calendar year,

h. procedures for determining amounts of insurance to be provided by members of the Association,

i. procedures for two or more member insurers to share an insured risk if coverage for that risk is beyond the ability for one insurer,

j. procedures requiring member insurers to notify their insureds not less than fortyfive (45) days prior to the renewal date for a policy, if the premium to be assessed will be increased to a rate greater than the rate assessed for the previous year.  If such notification is not timely, then the premium shall be the same as the premium which was assessed for the coverage in the previous year.

2.  The plan of operation shall provide that any balance remaining in the funds of the Association at the close of its fiscal year shall be added to the reserves of the Association and may be used for expenses of the Association or any successor association.

3.  Amendments to the plan of operation may be made by the board, subject to the approval of the Commissioner.

C.  All insurers who are members of the Association shall participate in the Association's writings, expenses, and losses in the proportion that the net direct premiums of each such member written during the preceding calendar year bears to the aggregate net direct premiums written in this state by all members of the Association.  Each insurer's proportion of participation in the Association shall be determined annually on the basis of such net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer that may be required by the board of directors.  No member shall be obligated in any one (1) year to write liability insurance business from the Association which would result in the member insurer writing more than ten percent (10%) of its total annual liability insurance, from all lines of liability insurance, from the Association.  Likewise, no member shall be obligated in any one (1) year to write homeowners' insurance business from the Association which would result in the member insurer writing more than ten percent (10%) of its total annual homeowners' insurance, from the Association.

D.  An insurer ceasing to be licensed or authorized to transact insurance business pursuant to the Insurance Code shall automatically cease to be a member of the Association effective at 12:01 a.m. on the day following the termination or expiration of its certificate of authority and shall no longer be subject to the plan of operation or requirements of the Association; provided, however, such insurer shall remain liable for any annual assessments of the Association based on expenses incurred by the Association while such license or authority was in effect.

Added by Laws 1986, c. 251, § 47, emerg. eff. June 13, 1986.

§366415.  Board of directors  Membership  Term  Vacancies  Meetings  Approval of selections  Compensation.

A.  The business and functions of the Association shall be managed and administered by a board of eleven (11) directors composed of two directors selected by the American Insurance Association, who are representatives of Association members; two directors selected by the Alliance of American Insurers, who are representatives of Association members; two directors selected by the National Association of Independent Insurers, who are representatives of Association members; two directors appointed by the Commissioner, who are representatives of Oklahoma domestic insurers who are Association members; one director who shall be the President of the Oklahoma Surplus Lines Association; and two directors appointed by the Commissioner, who are representatives of nonaffiliated foreign or alien insurers who are Association members. Each director shall designate a fulltime salaried employee of the insurer to represent the director as an alternate in the absence of the director on the Board.  Each director shall serve for a term of two (2) years or until the Association is terminated, whichever comes first.  The appointment to the board of directors shall be subject to approval by the Commissioner.  Any vacancy on the Board shall be filled for the remaining period of the term by appointment by the appointing authority which originally filled the vacant post, subject to the approval of the Commissioner.  If no directors are selected and appointed within sixty (60) days after the effective date of the inception of the Association, the Commissioner shall appoint the initial directors of the Board.

B.  The chairman shall call all meetings of the Board and shall give reasonable notice of meetings to all directors.  At any meeting of the Board, each Board director or his predesignated alternate shall have one vote.  Six members of the Board or their predesignated alternates shall constitute a quorum for the transaction of business and the acts of a majority of the Board members present at a meeting at which a quorum is present shall be the acts of the Board.  The Board shall meet as often as may be required to perform the general duties of administration of the Association, but not less frequently than annually.

C.  In approving selections to the Board, the Commissioner shall consider, among other things, whether all Association member insurers are fairly represented.

D.  Members of the Board and their predesignated alternates shall serve without compensation but may be reimbursed from the assets of the Association for all actual and necessary expenses incurred by them in performance of their duties for the Board.

Added by Laws 1986, c. 251, § 48, emerg. eff. June 13, 1986.

§366416.  Good faith statements  Liability.

There shall be no liability on the part of, and no cause of action of any nature shall arise against the Insurance Commissioner or his staff, the Association, its agents or employees, an insurer, any licensed agent, or the board of directors or its authorized representatives for any statements made in good faith by them in any reports or communications, concerning risks insured or to be insured by the Association, or at any administrative hearings conducted in connection therewith.

Added by Laws 1986, c. 251, § 49, emerg. eff. June 13, 1986.

§366417.  Annual statement  Examination of Accounts, etc.  Report to members.

A.  The Association shall file with the Insurance Commissioner, annually, from the date of its inception, a statement prepared by an independent certified public accountant which shall contain information with respect to its transactions, condition, operations, and affairs during the preceding calendar year.  The statement shall contain such matters and information as are prescribed and shall be in such form as is approved by the Commissioner.  The Commissioner may, at any time, require the association to furnish additional information with respect to its transactions, condition, operations, and affairs, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operation and experience of the Association.

B.  The books of account, records, reports and other documents of the Association shall be open and free for examination to the Commissioner at all reasonable times.

C.  The books of account, records, reports and other documents of the Association shall be open to inspection by the members at such times and under such conditions and regulations as the Board shall determine.

D.  The Association shall provide for the making of detailed reports of liability approved or canceled, for the drawing up of annual budgets of the Association and for the rendering of accounts to each member at least every twelve (12) months.

Added by Laws 1986, c. 251, § 50, emerg. eff. June 13, 1986.

§366418.  Use of filed rates for liability and homeowners' insurance.

Each member insurer shall use the filed rate for the liability and homeowners' insurance being written.  Any variance from such rate, including a variance based upon debit, shall be submitted or filed with the Insurance Commissioner.

Added by Laws 1986, c. 251, § 51, emerg. eff. June 13, 1986.  Amended by Laws 2005, c. 129, § 17, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 6408 of this title to avoid a duplication in numbering.

§366419.  Rules and regulations.

The Commissioner may adopt any rules and regulations necessary for the implementation, administration or furtherance of the provisions of the Market Assistance Association Act.

Added by Laws 1986, c. 251, § 52, emerg. eff. June 13, 1986.

§366420.  Property and casualty insurance companies  Voluntary Market Assistance Association.

Property and casualty insurance companies licensed to transact insurance in the State of Oklahoma are hereby authorized to create and operate a Voluntary Market Assistance Association under the auspices of the Commissioner of Insurance.  In the event such Voluntary Association is established and is approved by the Commissioner of Insurance prior to September 11, 1986, then Sections 6411 through 6415, 6417, 6418 and 6421 of the Insurance Code shall not become effective.

Added by Laws 1986, c. 251, § 53, emerg. eff. June 13, 1986. Amended by Laws 1987, c. 175, § 33, eff. Nov. 1, 1987.

§366421.  Dissolution of Association  Reimplementation.

If at any time after the provisions of this act are implemented, either by voluntary plan or as otherwise provided for herein, the State Insurance Commissioner would determine by written order that there was no further need for such Association, then the same would be dissolved.  Provided however, that if such Association were dissolved, and then the State Insurance Commissioner determined at a later time there existed a need for such Association, the Commissioner of Insurance would then proceed according to the provisions of Section 53 of this act, and that section would again be applicable at that time.

If the Commissioner makes such a determination to reimplement the Association, he will give the companies involved ninety (90) days to comply, and if they fail to do so, then Sections 47 through 55 of this act would be applicable.

Added by Laws 1986, c. 251, § 54, emerg. eff. June 13, 1986.

§36-6422.  Participation in assessments and writings of Association.

Members of the Market Assistance Association, whether a voluntary or statutory program, shall be required to participate in all assessments and writings of the Association.  Failure to participate shall, after notice and opportunity for hearing before the Insurance Commissioner, result in a censure, suspension or revocation of certificate of authority or a civil penalty up to Five Thousand Dollars ($5,000.00) for each occurrence or by both such penalty and censure, suspension or revocation of certificate of authority.

Added by Laws 1986, c. 251, § 55, emerg. eff. June 13, 1986.  Amended by Laws 1997, c. 418, § 116, eff. Nov. 1, 1997.

§36-6423.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6424.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6425.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6426.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6427.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6428.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6429.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6430.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6431.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6432.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§36-6433.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§366451.  Short title.

Sections 1 through 18 of this act shall be a part of the Insurance Code and shall be known as the Oklahoma Risk Retention Act.

Added by Laws 1987, c. 157, § 1, emerg. eff. June 25, 1987.

§366452.  Operation of act.

The Oklahoma Risk Retention Act shall regulate the formation and operation of risk retention groups in this state formed pursuant to the provisions of the federal Liability Risk Retention Act of 1986.

Added by Laws 1987, c. 157, § 2, emerg. eff. June 25, 1987.

§36-6453.  Definitions.

As used in the Oklahoma Risk Retention Act:

1.  "Commissioner" means the Insurance Commissioner of this state or the Commissioner, Director, or Superintendent of insurance in any other state;

2.  "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

a. any person who performs that work, or

b. any person who hires an independent contractor to perform that work,

and shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

3.  "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

a. for a corporation, the state in which the purchasing group is incorporated, and

b. for an unincorporated entity, the state of its principal place of business;

4.  "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

a. to meet obligations to policyholders with respect to known claims and reasonably anticipated claims, or

b. to pay other obligations in the normal course of business;

5.  "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state;

6.  "Liability":

a. means legal liability for damages, including but not limited to, costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of:

(1) any business, trade, product, services, premises, or operations, or

(2) any activity of any state or local government, or any agency or political subdivision thereof, and

b. does not include personal risk liability and the liability of an employer to employees, other than legal liability under the Federal Employers' Liability Act, 45 U.S.C. 51 et seq.;

7.  "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities rather than from responsibilities or activities referred to in paragraph 6 of this section;

8.  "Plan of operation or feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, but not limited to:

a. the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer,

b. historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available,

c. pro forma financial statements and projections,

d. appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition,

e. identification of management procedures, underwriting procedures, managerial oversight methods, investment policies, and reinsurance agreements,

f. information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations,

g. identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state, and

h. such other matters as may be prescribed by the Commissioner, for liability insurance companies authorized by the insurance laws of the state in which the risk retention group is chartered;

9.  "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including but not limited to damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

10.  "Purchasing group" means any group which:

a. has as one of its purposes the purchase of liability insurance on a group basis for its members to cover their similar or related liability exposure,

b. is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations, and

c. is domiciled in any state;

11.  "Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands, to assume and spread all, or any portion of, the liability exposure of its group members, and which:

a.   (1) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state, or

(2) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the Insurance Commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the federal Product Liability Risk Retention Act of 1981, before the date of the enactment of the federal Liability Risk Retention Act of 1986,

b. does not exclude any person from membership in the group solely to provide for members of such group a competitive advantage over such person,

c.   (1) has as its members only persons who have an ownership interest in the group and who are provided insurance by the risk retention group, or

(2) has as its sole member and sole owner an organization which is owned by persons who are provided insurance by the risk retention group,

d. has as its members persons or organizations which are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations,

e. does not provide insurance coverage other than:

(1) liability insurance for assuming and spreading all or any portion of the liability of its group members, and

(2) reinsurance with respect to the liability of any other risk retention group, or any members of such other group, and

f. the name of which includes the phrase, "Risk Retention Group"; and

12.  "State" means any state of the United States or the District of Columbia.

Added by Laws 1987, c. 157, § 3, emerg. eff. June 25, 1987.  Amended by Laws 2004, c. 334, § 1, emerg. eff. May 25, 2004.

§366454.  Chartering and licensing of risk retention group.

A risk retention group seeking to be chartered for domicile in this state shall be licensed as a liability insurance company authorized by the insurance laws of this state and, except as provided elsewhere in the Oklahoma Risk Retention Act, shall comply with all of the laws, rules, regulations, and requirements applicable to such insurers.  Before it may offer insurance in any state, each risk retention group licensed in this state shall submit for approval to the Insurance Commissioner of this state a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance. Immediately upon receipt of an application for charter, the Insurance Commissioner of this state shall provide summary information concerning the application to the National Association of Insurance Commissioners, including the name of the risk retention group, the identity of the initial members of the group, the identity of those individuals who organized the group, the identity of those individuals who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate.

Added by Laws 1987, c. 157, § 4, emerg. eff. June 25, 1987.

§36-6455.  Conditions for doing business in state - Prohibited acts.

Risk retention groups chartered in states other than this state and seeking to do business as risk retention groups in this state shall observe and abide by the laws of this state as follows:

A.  Before offering insurance in this state, a risk retention group shall submit to the Commissioner of this state:

1.  A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, the date of chartering, its principal place of business, and such other information, including information on its membership, as the Commissioner of this state may require to verify that the group is qualified to be licensed as a risk retention group;

2.  A copy of its plan of operation or a feasibility study and revisions of such plan or study submitted to its state of domicile; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which:

a. was defined in the federal Product Liability Risk Retention Act of 1981 before October 27, 1986, and

b. was offered before such date by a risk retention group which had been chartered and operating for not less than three (3) years before such date; and

3.  A statement of registration which designates the Commissioner of this state as its agent for the purpose of receiving service of legal documents or process.

B.  Any risk retention group doing business in this state shall submit to the Commissioner of this state:

1.  A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant or certified public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a loss reserve specialist qualified pursuant to criteria established by the National Association of Insurance Commissioners;

2.  A copy of each examination of the risk retention group as certified by a Commissioner or public official conducting the examination;

3.  Upon request by the Commissioner of this state, a copy of any audit performed with respect to the risk retention group; and

4.  Such information as may be required to verify its continuing qualification as a risk retention group.

C.  1.  All premiums paid for coverages within this state to risk retention groups shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to foreign admitted insurers.

2.  To the extent agents or brokers are utilized, they shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not chartered in this state.

3.  To the extent agents or brokers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured within the state.  Further, each risk retention group shall report all premiums paid to it for risks insured within the state.

4.  To the extent that insurance agents or brokers are utilized, such agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record must be open to examination by the Insurance Commissioner or a designee of the Insurance Commissioner or a representative of the Insurance Commissioner on demand.  These records shall, for each policy and each kind of insurance provided thereunder, include the following:

a. the limit of liability,

b. the time period covered,

c. the effective date,

d. the name of the risk retention group which issued the policy,

e. the gross premium charged,

f. the amount of return premiums, if any, and

g. such additional information as the Insurance Commissioner or a designee of the Insurance Commissioner may require.

D.  Any risk retention group, its agents and representatives shall comply with the provisions of the Claims Resolution Act.

E.  Any risk retention group shall comply with the laws of this state regarding deceptive, false or fraudulent acts or practices. However, if the Commissioner of this state seeks an injunction regarding such conduct, the injunction shall be obtained from a court of competent jurisdiction.

F.  Any risk retention group shall submit to an examination by the Commissioner of this state to determine its financial condition if the Commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within sixty (60) days after a request to do so is made by the Commissioner of this state.  Any such examination shall be coordinated to avoid unjustified repetition of examination by Commissioners of other states and shall be conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioner's Examiner Handbook.

G.  Any policy issued by a risk retention group shall contain in ten-point type on the front page and the declaration page, the following notice:

NOTICE

This policy is issued by your risk retention group.  Your risk retention group may not be subject to all of the insurance laws and regulations of your state.  State insurance insolvency guaranty funds are not available for your risk retention group.

H.  The following acts by a risk retention group are hereby prohibited:

1.  The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

2.  The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

I.  No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

J.  No risk retention group shall offer insurance policy coverage prohibited by the Insurance Code or any other law of this state.

K.  A risk retention group which is not chartered in this state but is doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by an Insurance Commissioner of any state if there has been a finding of financial impairment after an examination by any state Insurance Commissioner.

Added by Laws 1987, c. 157, § 5, emerg. eff. June 25, 1987.  Amended by Laws 2004, c. 334, § 2, emerg. eff. May 25, 2004.

§36-6456.  Membership in or participation in insurance insolvency guaranty fund prohibited - Purchasing group coverage - Risks not covered.

A.  No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds, receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

B.  When a purchasing group obtains insurance covering its members' risks from an approved surplus lines insurer not admitted in this state or a risk retention group, no such risks, wherever resident is located, may be covered by any insurance guaranty fund or similar mechanism in this state.

C.  When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state may be covered by the Oklahoma Property and Casualty Insurance Guaranty Association.

Added by Laws 1987, c. 157, § 6, emerg. eff. June 25, 1987.  Amended by Laws 2004, c. 334, § 3, emerg. eff. May 25, 2004.

§36-6457.  Exemptions.

Any purchasing group meeting the criteria established pursuant to the provisions of the federal Liability Risk Retention Act of 1986 shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance, prohibition of group purchasing, or any law that would discriminate against a purchasing group or its members.  In addition, an insurer shall be exempt from any law of this state which:

1.  Prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

2.  Prohibits a purchasing group or its members from purchasing insurance on a group basis described in paragraph 1 of this section;

3.  Prohibits a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

4.  Requires that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

5.  Requires that a certain percentage of a purchasing group must obtain insurance on a group basis;

6.  Otherwise discriminates against a purchasing group or any of its members; or

7.  Requires that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.

A purchasing group shall be subject to all other applicable laws of this state.

Added by Laws 1987, c. 157, § 7, emerg. eff. June 25, 1987.  Amended by Laws 2004, c. 334, § 4, emerg. eff. May 25, 2004.

§36-6458.  Notice to Commissioner - Designation and registration of agent.

A.  A purchasing group which intends to do business in this state shall furnish to the Commissioner of this state notice which shall:

1.  Identify the state in which the group is domiciled;

2.  Specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

3.  Identify the insurance company or risk retention group, if known, which is licensed in this state, from which the group intends to purchase its insurance;

4.  Identify the principal place of business of the group;

5.  Specify the method by which, and the person, if any, through whom insurance will be offered to its members whose risks are resident or located in this state; and

6.  Provide such other information as may be required by the Commissioner of this state to verify that the purchasing group is qualified to do business in this state as a purchasing group.

B.  The purchasing group shall register with and designate the Commissioner of this state as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements shall not apply to a purchasing group domiciled before April 1, 1986, and domiciled on and after October 27, 1986, in any state, which:

1.  Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state;

2.  Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state;

3.  Was a purchasing group pursuant to the requirements of the federal Product Liability Risk Retention Act of 1981 before October 27, 1986; and

4.  Does not purchase insurance that was not authorized for purposes of an exemption pursuant to the federal Product Liability Risk Retention Act of 1981, as in effect before October 27, 1986.

C.  Each purchasing group that is required to give notice pursuant to subsection A of this section also shall furnish such information as may be required by the Insurance Commissioner or designee to:

1.  Verify that the entity qualifies as a purchasing group; and

2.  Determine appropriate tax treatment.

Added by Laws 1987, c. 157, § 8, emerg. eff. June 25, 1987.  Amended by Laws 2004, c. 334, § 5, emerg. eff. May 25, 2004.

§36-6459.  Effectuation of purchase through licensed broker or agent - Notice of risks not covered - Deductibles or self-insured retention - Aggregate limits standards.

A.  A purchasing group shall not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not licensed to transact insurance in this state, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of this state.

B.  A purchasing group which obtains liability insurance from an approved surplus lines insurer not admitted in this state or a risk retention group shall inform each of the members of the group which has a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state and that the risk retention group or the insurer may not be subject to all insurance laws and regulations of this state.

C.  No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole.  However, coverage may provide for a deductible or self-insured retention applicable to individual members.

D.  Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

Added by Laws 1987, c. 157, § 9, emerg. eff. June 25, 1987.  Amended by Laws 1991, c. 146, § 7, eff. Sept. 1, 1991; Laws 2003, c. 150, § 7, eff. Nov. 1, 2003; Laws 2004, c. 334, § 6, emerg. eff. May 25, 2004.

§36-6460.  Enforcement powers of Commissioner.

The Insurance Commissioner of this state is authorized to make use of any of the powers established pursuant to the Insurance Code of this state to enforce the laws of this state so long as those powers are not specifically preempted by federal law.

Added by Laws 1987, c. 157, § 10, emerg. eff. June 25, 1987.  Amended by Laws 1997, c. 418, § 117, eff. Nov. 1, 1997.

§366461.  Violations  Penalties.

A.  A risk retention group which violates any provision of the Oklahoma Risk Retention Act shall be subject to fines and penalties applicable to licensed insurers generally, including but not limited to revocation of license and the authority to transact insurance business in this state.

B.  A risk retention group doing business in this state that is not licensed pursuant to the Oklahoma Risk Retention Act shall be considered an unauthorized insurer and shall be subject to the provisions of applicable sections of the Insurance Code pertaining to unauthorized insurers.

C.  A purchasing group that is registered pursuant to the Oklahoma Risk Retention Act and which violates any provision of said act shall be subject to a fine of up to One Thousand Dollars ($1,000.00) and censure, suspension, or revocation of license or by both such fine and licensure proceedings, after notice and hearing.

D.  A purchasing group doing business in this state which is not registered shall be considered an unauthorized insurer and subject to the provisions of applicable sections of the Insurance Code pertaining to unauthorized insurers.

Added by Laws 1987, c. 157, § 11, emerg. eff. June 25, 1987.

§36-6462.  License required before commencing business activity - Soliciting liability insurance for purchasing groups.

A.  Any person acting, or offering to act, as an agent or broker for a risk retention group which solicits members, sells insurance coverage, purchases coverage for its members located within the state, or otherwise does business in this state, before commencing any such activity, shall obtain a license from the Commissioner of this state.

B.  1.  No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless such person is licensed as an insurance agent for the insurer or risk retention group or is licensed as a broker.

2.  No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless such person is licensed as an insurance agent for the insurer or is licensed as a broker.

3.  No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an approved nonadmitted surplus lines insurer on behalf of a purchasing group located in this state unless such person is licensed as a broker.

C.  For purposes of acting as an agent or broker for a risk retention group or purchasing group pursuant to subsections A and B of this section, the requirement of residence in this state does not apply.

D.  Every person licensed as an agent or broker as required in this section, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by the Oklahoma Risk Retention Act.

Added by Laws 1987, c. 157, § 12, emerg. eff. June 25, 1987.  Amended by Laws 2004, c. 334, § 7, emerg. eff. May 25, 2004.

§366463.  Assets to protect purchasers.

The State Insurance Commissioner shall require all risk insurance groups to have appropriate reserves in Oklahoma, other assets, or a corporate surety bond to protect purchasers in case of bankruptcy, withholding of unearned premiums, or failure to pay benefits.

Added by Laws 1987, c. 157, § 13, emerg. eff. June 25, 1987.

§366464.  Enforcement of court orders.

An order issued by any District Court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state, or in any territory or possession of the United States, upon a finding that such a group is in a hazardous financial condition shall be enforceable in the courts of this state.

Added by Laws 1987, c. 157, § 14, emerg. eff. June 25, 1987.

§366465.  Fees.

A.  There shall be collected, at the time of filing of information for a risk retention group, a fee payable annually, of Four Hundred Dollars ($400.00).  In addition, risk retention groups chartered for domicile in this state shall pay the same fees applicable to insurers in this state.

Purchasing groups shall pay annually at the time of registration, a fee of Four Hundred Dollars ($400.00).

B.  All amounts received pursuant to this section by the Commissioner of this state shall be paid into the State Treasury to the credit of the State Insurance Commissioner's Revolving Fund for the purpose of fulfilling and accomplishing the conditions and purposes of the Oklahoma Risk Retention Act.

Added by Laws 1987, c. 157, § 15, emerg. eff. June 25, 1987.

§366466.  Rules.

The Commissioner may establish and from time to time amend such rules relating to risk retention groups and purchasing groups as may be necessary or desirable to implement the provisions of the Oklahoma Risk Retention Act.

Added by Laws 1987, c. 157, § 16, emerg. eff. June 25, 1987.

§366467.  Reciprocal agreements.

The Commissioner may make reciprocal agreements with other states to further the purposes of this act.

Added by Laws 1987, c. 157, § 17, emerg. eff. June 25, 1987.

§366468.  Workers' compensation group selfinsurance associations exempted.

The provisions of this act shall not apply to workers' compensation group selfinsurance associations.

Added by Laws 1987, c. 157, § 18, emerg. eff. June 25, 1987.

§36-6470.1.  Short title.

Sections 8 through 40 of this act shall be known and may be cited as the "Oklahoma Captive Insurance Company Act".

Added by Laws 2004, c. 334, § 8, emerg. eff. May 25, 2004.

§36-6470.2.  Definitions.

As used in the Oklahoma Captive Insurance Company Act:

1.  "Alien captive insurance company" means an insurance company formed to write insurance business for its parents and affiliates and licensed pursuant to the laws of an alien jurisdiction which imposes statutory or regulatory standards in a form acceptable to the Insurance Commissioner on companies transacting the business of insurance in such jurisdiction;

2.  "Affiliated company" means a company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management;

3.  "Association" means a legal association of individuals, corporations, partnerships, or associations that has been in continuous existence for at least one (1) year:

a. the member organizations of which collectively, or which does itself:

(1) own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer, or

(2) have complete voting control over an association captive insurance company incorporated as a mutual insurer, or

b. the member organizations of which collectively constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer;

4.  "Association captive insurance company" means a company that insures risks of the member organizations of the association and their affiliated companies;

5.  "Branch business" means any insurance business transacted by a branch captive insurance company in this state;

6.  "Branch captive insurance company" means an alien captive insurance company licensed by the Insurance Commissioner to transact the business of insurance in this state through a business unit with a principal place of business in this state;

7.  "Branch operations" means any business operations of a branch captive insurance company in this state;

8.  "Captive insurance company" means a pure captive insurance company, association captive insurance company, captive reinsurance company, sponsored captive insurance company, special purpose captive insurance company, or industrial insured captive insurance company formed or licensed under the Oklahoma Captive Insurance Company Act.  For purposes of the Oklahoma Captive Insurance Company Act, a branch captive insurance company must be a pure captive insurance company with respect to operations in this state, unless otherwise permitted by the Insurance Commissioner;

9.  "Captive reinsurance company" means a reinsurance company that is formed or licensed pursuant to the Oklahoma Captive Insurance Company Act and is wholly owned by a qualifying reinsurance parent company.  A captive reinsurance company is a stock corporation;

10.  "Consolidated debt to total capital ratio" means the ratio of the sum of all debts and hybrid capital instruments including, but not limited to, all borrowings from banks, all senior debt, all subordinated debts, all trust preferred shares, and all other hybrid capital instruments that are not included in the determination of consolidated GAAP new worth issued and outstanding to total capital, consisting of all debts and hybrid capital instruments described in this paragraph plus equity of the shareholders determined in accordance with GAAP for reporting to the United States Securities and Exchange Commission;

11.  "Consolidated GAAP net worth" means the consolidated shareholders' equity determined in accordance with GAAP for reporting to the United States Securities and Exchange Commission;

12.  "Controlled unaffiliated business" means a company:

a. that is not in the corporate system of a parent and affiliated companies,

b. that has an existing contractual relationship with a parent or affiliated company, and

c. whose risks are managed by a pure captive insurance company in accordance with Section 34 of this act;

13.  "Insurance Commissioner" means the Insurance Commissioner of the State of Oklahoma or designee of the Insurance Commissioner;

14.  "Department" means the Oklahoma Department of Insurance;

15.  "GAAP" means generally accepted accounting principles;

16.  "Industrial insured" means an insured insured under industrial life insurance as defined in Section 4202 of Title 36 of the Oklahoma Statutes;

17.  "Industrial insured captive insurance company" means a company that insures risks of the industrial insureds that comprise the industrial insured group and their affiliated companies;

18.  "Industrial insured group" means a group that meets either of the following criteria:

a. a group of industrial insureds that collectively:

(1) owns, controls, or holds with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer, or

(2) has complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer, or

b. a group which is created under the Liability Risk Retention Act of 1986, 15 U.S.C., Section 3901 et seq., as amended, as a corporation or other limited liability association taxable as a stock insurance company or a mutual insurer under this title;

19.  "Member organization" means any individual, corporation, partnership, or association that belongs to an association;

20.  "Parent" means any corporation, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent (50%) of the outstanding voting securities of a pure captive insurance company;

21.  "Participant" means an entity as defined in Section 38 of this act, and any affiliates of that entity, that are insured by a sponsored captive insurance company, where the losses of the participant are limited through a participant contract to the assets of a protected cell;

22.  "Participant contract" means a contract by which a sponsored captive insurance company insures the risks of a participant and limits the losses of the participant to the assets of a protected cell;

23.  "Protected cell" means a separate account established and maintained by a sponsored captive insurance company for one participant;

24.  "Pure captive insurance company" means a company that insures risks of its parent, affiliated companies, controlled unaffiliated business, or a combination thereof;

25.  "Qualifying reinsurer parent company" means a reinsurer authorized to write reinsurance by this state and that has a consolidated GAAP net worth of not less than Five Hundred Million Dollars ($500,000,000.00) and consolidated debt to total capital ratio not greater than 0.50;

26.  "Special purpose captive insurance company" means a captive insurance company that is formed or licensed under the Oklahoma Insurance Code that does not meet the definition of any other type of captive insurance company defined in this section;

27.  "Sponsor" means an entity that meets the requirements of Section 37 of this act and is approved by the Insurance Commissioner to provide all or part of the capital and surplus required by applicable law and to organize and operate a sponsored captive insurance company;

28.  "Sponsored captive insurance company" means a captive insurance company:

a. in which the minimum capital and surplus required by applicable law is provided by one or more sponsors,

b. that is formed or licensed under the Oklahoma Captive Insurance Company Act,

c. that insures the risks of separate participants through the contract, and

d. that segregates the liability of each participant through one or more protected cells; and

29.  "Treasury rates" means the United States Treasury strips asked yield as published in the Wall Street Journal as of a balance sheet date.

Added by Laws 2004, c. 334, § 9, emerg. eff. May 25, 2004.

§36-6470.3.  License - Limitations on risks covered - Requirements for conducting business in state - Information required - Fees.

A.  A captive insurance company, when permitted by its articles of incorporation or charter, may apply to the Insurance Commissioner for a license to do any and all insurance, except workers' compensation insurance, authorized by Title 36 of the Oklahoma Statutes; however:

1.  A pure captive insurance company may not insure any risks other than those of its parent, affiliated companies, controlled unaffiliated business, or a combination thereof;

2.  An association captive insurance company may not insure any risks other than those of the member organizations of its association and their affiliated companies;

3.  An industrial insured captive insurance company may not insure any risks other than those of the industrial insureds that comprise the industrial insured group and their affiliated companies;

4.  A special purpose captive insurance company may only insure the risks of its parent.  Notwithstanding any other provisions of the Oklahoma Captive Insurance Company Act, a special purpose captive insurance company may provide insurance or reinsurance, or both, for risks as approved by the Insurance Commissioner;

5.  A captive insurance company may not provide personal motor vehicle or homeowner's insurance coverage or any component of these coverages; and

6.  A captive insurance company may not accept or cede reinsurance except as provided in Section 23 of this act.

B.  To conduct insurance business in this state a captive insurance company shall:

1.  Obtain from the Insurance Commissioner a license authorizing it to conduct insurance business in this state;

2.  Hold at least one board of directors meeting, or in the case of a reciprocal insurer, a subscriber's advisory committee meeting, each year in this state;

3.  Maintain its principal place of business in this state, or in the case of a branch captive insurance company, maintain the principal place of business for its branch operations in this state; and

4.  Appoint a resident registered agent to accept service of process and to otherwise act on its behalf in this state.  In the case of a captive insurance company:

a. formed as a corporation, whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Insurance Commissioner must be an agent of the captive insurance company upon whom any process, notice, or demand may be served, or

b. formed as a reciprocal insurer, whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Insurance Commissioner must be an agent of the captive insurance company upon whom any process, notice, or demand may be served.

C.  1.  Before receiving a license, a captive insurance company:

a. formed as a corporation, shall file with the Insurance Commissioner a certified copy of its charter and bylaws, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the Insurance Commissioner, or

b. formed as a reciprocal shall:

(1) file with the Insurance Commissioner a certified copy of the power of attorney of its attorney-in-fact, a certified copy of its subscribers' agreement, a statement under oath of its attorney-in-fact showing its financial condition and any other statements or documents required by the Insurance Commissioner, and

(2) submit to the Insurance Commissioner for approval a description of the coverages, deductibles, coverage limits, and rates and any other information the Insurance Commissioner may reasonably require.  If there is a subsequent material change in an item in the description, the reciprocal captive insurance company shall submit to the Insurance Commissioner for approval an appropriate revision and may not offer any additional kinds of insurance until a revision of the description is approved by the Insurance Commissioner.  The reciprocal captive insurance company shall inform the Insurance Commissioner of any material change in rates within thirty (30) days of the adoption of the change.

2.  In addition to the information required by paragraph 1 of this subsection, an applicant captive insurance company shall file with the Insurance Commissioner evidence of:

a. the amount and liquidity of its assets relative to the risks to be assumed,

b. the adequacy of the expertise, experience, and character of the person or persons who will manage it,

c. the overall soundness of its plan of operation,

d. the adequacy of the loss prevention programs of its parent, member organizations, or industrial insureds as applicable, and

e. such other factors considered relevant by the Insurance Commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

3.  In addition to the information required by paragraphs 1 and 2 of this subsection, an applicant sponsored captive insurance company shall file with the Insurance Commissioner:

a. a business plan demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the Insurance Commissioner, and how it will report the experience to the Insurance Commissioner,

b. a statement acknowledging that all financial records of the sponsored captive insurance company, including records pertaining to any protected cells, must be made available for inspection or examination by the Insurance Commissioner,

c. all contracts or sample contracts between the sponsored captive insurance company and any participants, and

d. evidence that expenses will be allocated to each protected cell in an equitable manner.

4.  Information submitted pursuant to this subsection is confidential and may not be made public by the Insurance Commissioner or an agent or employee of the Insurance Commissioner without the written consent of the company, except that:

a. information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a showing by the party seeking to discover the information that:

(1) the information sought is relevant to and necessary for the furtherance of the action or case,

(2) the information sought is unavailable from other nonconfidential sources, and

(3) a subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the Insurance Commissioner; however, the provisions of this paragraph do not apply to an industrial insured captive insurance company insuring the risks of an industrial insured group, and

b. the Insurance Commissioner may disclose the information to a public officer having jurisdiction over the regulation of insurance in another state if:

(1) the public official agrees in writing to maintain the confidentiality of the information, and

(2) the laws of the state in which the public official serves require the information to be confidential.

D.  A captive insurance company shall pay to the Department a nonrefundable fee of Two Hundred Dollars ($200.00) for examining, investigating, and processing its application for license, and the Insurance Commissioner may retain legal, financial, and examination services from outside the Department, the reasonable cost of which may be charged against the applicant.  Title 36 of the Oklahoma Statutes applies to examinations, investigations, and processing conducted under the authority of this section.  In addition, a captive insurance company shall pay a license fee for the year of registration and a renewal fee of Three Hundred Dollars ($300.00).

E.  If the Insurance Commissioner is satisfied that the documents and statements filed by the captive insurance company comply with the provisions of the Oklahoma Captive Insurance Company Act, the Insurance Commissioner may grant a license authorizing the company to do insurance business in this state until March 1 at which time the license may be renewed.

Added by Laws 2004, c. 334, § 10, emerg. eff. May 25, 2004.

§36-6470.4.  Reinsurance covering property and casualty insurance - Reinsurance contracts - Requirements for conducting business in state - Information required - Confidentiality.

A.  A captive reinsurance company, if permitted by its articles of incorporation or charter, may apply to the Insurance Commissioner for a license to write reinsurance covering property and casualty insurance or reinsurance contracts.  A captive reinsurance company authorized by the Insurance Commissioner may write reinsurance contracts covering risks in any state.

B.  To conduct business in this state, a captive reinsurance company shall:

1.  Obtain from the Insurance Commissioner a license authorizing it to conduct business as a captive reinsurance company in this state;

2.  Hold at least one meeting of the board of directors each year in this state;

3.  Maintain its principal place of business in this state; and

4.  Appoint a registered agent to accept service of process and act otherwise on its behalf in this state.

C.  Before receiving a license, a captive reinsurance company shall file with the Insurance Commissioner:

1.  A certified copy of its charter and bylaws;

2.  A statement under oath of its president and secretary showing its financial condition; and

3.  Other documents required by the Insurance Commissioner.

D.  In addition to the information required by subsection C of this section, the applicant captive reinsurance company shall file with the Insurance Commissioner evidence of:

1.  The amount and liquidity of its assets relative to the risks to be assumed;

2.  The adequacy of the expertise, experience, and character of the person who manages it;

3.  The overall soundness of its plan of operation; and

4.  Other overall factors considered relevant by the Insurance Commissioner in ascertaining if the proposed captive reinsurance company is able to meet its policy obligations.

E.  Information submitted pursuant to this section is confidential and may not be made public by the Insurance Commissioner or an agent or employee of the Insurance Commissioner without the written consent of the company, except that:

1.  Information may be discoverable by a party in a civil action or contested case to which the submitting captive reinsurance company is a party, upon a showing by the party seeking to discover the information that:

a. the information sought is relevant to and necessary for the furtherance of the action or case,

b. the information sought is unavailable from other nonconfidential sources, and

c. a subpoena issued by a judicial or administrative law officer of competent jurisdiction has been submitted to the Insurance Commissioner; and

2.  The Insurance Commissioner may disclose the information to the public officer having jurisdiction over the regulation of insurance in another state if:

a. the public official agrees in writing to maintain the confidentiality of the information, and

b. the laws of the state in which the public official serves require the information to be confidential.

F.  The provisions of subsection E of this section do not apply to an industrial insured captive reinsurance company insuring the risks of an industrial insured group.

Added by Laws 2004, c. 334, § 11, emerg. eff. May 25, 2004.

§36-6470.5.  Adoption of same or confusing name.

A captive insurance company may not adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for any other existing business name registered in this state.

Added by Laws 2004, c. 334, § 12, emerg. eff. May 25, 2004.

§36-6470.6.  Unimpaired paid-in capital requirements - Branch companies - Trust funds - Dividends and distributions - Approval required.

A.  The Insurance Commissioner may not issue a license to a captive insurance company unless the company possesses and thereafter maintains unimpaired paid-in capital of:

1.  In the case of a pure captive insurance company, not less than One Hundred Thousand Dollars ($100,000.00);

2.  In the case of an association captive insurance company incorporated as a stock insurer, not less than Four Hundred Thousand Dollars ($400,000.00);

3.  In the case of an industrial insured captive insurance company incorporated as a stock insurer, not less than Two Hundred Thousand Dollars ($200,000.00);

4.  In the case of a sponsored captive insurance company, not less than Five Hundred Thousand Dollars ($500,000.00); and

5.  In the case of a special purpose captive insurance company, an amount determined by the Insurance Commissioner after giving due consideration to the business plan of the company, feasibility study, and pro formas, including the nature of the risks to be insured.  The capital may be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System and approved by the Insurance Commissioner.

B.  The Insurance Commissioner may prescribe additional capital based upon the type, volume, and nature of insurance business transacted.  This capital may be in the form of an irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System.

C.  In the case of a branch captive insurance company, as security for the payment of liabilities attributable to branch operations, the Insurance Commissioner shall require that a trust fund, funded by an irrevocable letter of credit or other acceptable asset, be established and maintained in the United States for the benefit of United States policyholders and United States ceding insurers under insurance policies issued or reinsurance contracts issued or assumed, by the branch captive insurance company through its branch operations.  The amount of the security may be no less than the capital and surplus required by the Oklahoma Captive Insurance Company Act and the reserves on these insurance policies or reinsurance contracts, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums with regard to business written through branch operations; however, the Insurance Commissioner may permit a branch captive insurance company that is required to post security for loss reserves on branch business by its reinsurer to reduce the funds in the trust account required by this section by the same amount so long as the security remains posted with the reinsurer.  If the form of security selected is a letter of credit, the letter of credit must be established by, or issued or confirmed by, a bank chartered in this state or a member bank of the Federal Reserve System.

D.  A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in the Oklahoma Insurance Code, without the prior approval of the Insurance Commissioner.  Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the Insurance Commissioner.

Added by Laws 2004, c. 334, § 13, emerg. eff. May 25, 2004.

§36-6470.7.  Minimum capital or free surplus required - Dividends and distributions - Approval required.

A.  The Insurance Commissioner may not issue a license to a captive reinsurance company unless the company possesses and maintains capital or free surplus of not less than the greater of Three Hundred Million Dollars ($300,000,000.00) or ten percent (10%) of reserves.  The surplus may be in the form of cash or securities.

B.  The Insurance Commissioner may prescribe additional capital or surplus based upon the type, volume, and nature of the insurance business transacted.

C.  A captive reinsurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations, without the prior approval of the Insurance Commissioner.  Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the Insurance Commissioner.

Added by Laws 2004, c. 334, § 14, emerg. eff. May 25, 2004.

§36-6470.8.  Minimum free surplus required - Dividends and distributions - Approval required.

A.  The Insurance Commissioner may not issue a license to a captive insurance company unless the company possesses and thereafter maintains free surplus of:

1.  In the case of a pure captive insurance company, not less than One Hundred Fifty Thousand Dollars ($150,000.00);

2.  In the case of an association captive insurance company incorporated as a stock insurer, not less than Three Hundred Fifty Thousand Dollars ($350,000.00);

3.  In the case of an industrial insured captive insurance company incorporated as a stock insurer, not less than Three Hundred Thousand Dollars ($300,000.00);

4.  In the case of an association captive insurance company incorporated as a mutual insurer, not less than Seven Hundred Fifty Thousand Dollars ($750,000.00);

5.  In the case of an industrial insured captive insurance company incorporated as a mutual insurer, not less than Five Hundred Thousand Dollars ($500,000.00);

6.  In the case of a sponsored captive insurance company, not less than Five Hundred Thousand Dollars ($500,000.00); and

7.  In the case of a special purpose captive insurance company, an amount determined by the Insurance Commissioner after giving due consideration to the business plan of the company, feasibility study, and pro formas, including the nature of the risks to be insured.

The surplus may be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System and approved by the Insurance Commissioner.

B.  Notwithstanding the requirements of subsection A of this section, a captive insurance company organized as a reciprocal insurer under the Oklahoma Captive Insurance Company Act may not be issued a license unless it possesses and thereafter maintains free surplus of One Million Dollars ($1,000,000.00).

C.  The Insurance Commissioner may prescribe additional surplus based upon the type, volume, and nature of insurance business transacted.  This capital may be in the form of an irrevocable letter of credit issued by a bank chartered by this state, or a member bank of the Federal Reserve System.

D.  A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations set forth in the Oklahoma Insurance Code without the prior approval of the Insurance Commissioner.  Approval of an ongoing plan for the payment of dividends or other distribution must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the Insurance Commissioner.

Added by Laws 2004, c. 334, § 15, emerg. eff. May 25, 2004.

§36-6470.9.  Incorporation of captive reinsurance company - Considerations for issuance of certificate.

A.  A captive reinsurance company must be incorporated as a stock insurer with its capital divided into shares and held by its shareholders.

B.  A captive reinsurance company may not have fewer than three incorporators of whom at least two must be residents of this state.

C.  Before the articles of incorporation are transmitted to the Secretary of State, the incorporators shall petition the Insurance Commissioner to issue a certificate finding that the establishment and maintenance of the proposed corporation promotes the general good of this state.  In arriving at this finding, the Insurance Commissioner shall consider:

1.  The character, reputation, financial standing, and purposes of the incorporators;

2.  The character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors; and

3.  Other factors the Insurance Commissioner considers advisable.

D.  The capital stock of a captive reinsurance company must be issued at par value or greater.

E.  At least one of the members of the board of directors of a captive reinsurance company incorporated in this state must be a resident of this state.

Added by Laws 2004, c. 334, § 16, emerg. eff. May 25, 2004.

§36-6470.10.  Incorporation of pure captive reinsurance company or sponsored captive insurance company - Organization as reciprocal insurer - Branch captive insurance company - Considerations for issuance of certificate - Privileges and obligations - Quorum.

A.  A pure captive insurance company or a sponsored captive insurance company must be incorporated as a stock insurer with its capital divided into shares and held by the stockholders.

B.  An association captive insurance company or an industrial insured captive insurance company may be:

1.  Incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

2.  Incorporated as a mutual insurer without capital stock, the governing body of which is elected by the member organizations of its association; or

3.  Organized as a reciprocal insurer.

C.  A captive insurance company may not have fewer than three incorporators of whom not fewer than two must be residents of this state.

D.  In the case of a captive insurance company formed as a corporation, before the articles of incorporation are transmitted to the Secretary of State, the incorporators shall petition the Insurance Commissioner to issue a certificate setting forth a finding that the establishment and maintenance of the proposed corporation will promote the general good of the state.  In arriving at this finding, the Insurance Commissioner shall consider:

1.  The character, reputation, financial standing, and purposes of the incorporators;

2.  The character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors; and

3.  Other aspects as the Insurance Commissioner considers advisable.

E.  The articles of incorporation, the certificate issued pursuant to subsection D of this section, and the organization fees must be transmitted to the Secretary of State, who shall record both the articles of incorporation and the certificate.

F.  In the case of a captive insurance company formed as a reciprocal insurer, the organizers shall petition the Insurance Commissioner to issue a certificate setting forth the finding of the Insurance Commissioner that the establishment and maintenance of the proposed association will promote the general good of the state.  In arriving at this finding, the Insurance Commissioner shall consider:

1.  The character, reputation, financial standing, and purposes of the incorporators;

2.  The character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors; and

3.  Other aspects the Insurance Commissioner considers advisable.

G.  In the case of a captive insurance company licensed as a branch captive insurance company, the alien captive insurance company shall petition the Insurance Commissioner to issue a certificate setting forth the finding of the Insurance Commissioner that, after considering the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors of the alien captive insurance company, the licensing and maintenance of the branch operations will promote the general good of the state.  The alien captive insurance company may register to do business in this state after a certificate of the Insurance Commissioner has been issued.

H.  The capital stock of a captive insurance company incorporated as a stock insurer must be issued at not less than par value.

I.  In the case of a captive insurance company formed as a corporation, at least one of the members of the board of directors of a captive insurance company incorporated in this state must be a resident of this state.

J.  In the case of a captive insurance company formed as a reciprocal insurer, at least one of the members of the advisory committee of the subscribers must be a resident of this state.

K.  A captive insurance company formed as a corporation under the Oklahoma Captive Insurance Company Act has the privileges and is subject to the provisions of the general corporation law as well as the applicable provisions contained in the Oklahoma Captive Insurance Company Act.  If a conflict occurs between a provision of the general corporation law and a provision of the Oklahoma Captive Insurance Company Act, the latter controls.  The provisions of the Oklahoma Insurance Code pertaining to mergers, consolidations, conversions, mutualizations, and redomestications apply in determining the procedures to be followed by a captive insurance company in carrying out any of the transactions described in those provisions, except the Insurance Commissioner may waive or modify the requirements for public notice and hearing in accordance with regulations which the Insurance Commissioner may promulgate addressing categories of transactions.  If a notice of public hearing is required, but no one requests a hearing, the Insurance Commissioner may cancel the hearing.

L.  1.  A captive insurance company formed as a reciprocal insurer under the Oklahoma Captive Insurance Company Act has the privileges and is subject to the provisions of the Oklahoma Insurance Code in addition to the applicable provisions of the Oklahoma Captive Insurance Company Act.  If a conflict occurs, the provisions of the Oklahoma Captive Insurance Company Act control.  To the extent a reciprocal insurer is made subject to other provisions of the Oklahoma Insurance Code, the provisions are not applicable to a reciprocal insurer formed under the Oklahoma Captive Insurance Company Act unless the provisions are expressly made applicable to a captive insurance company under the Oklahoma Captive Insurance Company Act.

2.  In addition to the provisions of paragraph 1 of this subsection, a captive insurance company organized as a reciprocal insurer that is an industrial insured group has the privileges and is subject to the provisions of the Oklahoma Insurance Code.

M.  The articles of incorporation or bylaws of a captive insurance company may authorize a quorum of a board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors.

Added by Laws 2004, c. 334, § 17, emerg. eff. May 25, 2004.

§36-6470.11.  Reports - Waiver.

A.  A captive insurance company may not be required to make an annual report except as provided in the Oklahoma Captive Insurance Company Act.

B.  Before March 1 of each year, a captive insurance company or a captive reinsurance company shall submit to the Insurance Commissioner a report of its financial condition, verified by oath of two of its executive officers.  Except as provided in Sections 13 and 15 of this act, a captive insurance company or a captive reinsurance company shall report using generally accepted accounting principles, unless the Insurance Commissioner approves the use of statutory accounting principles, with useful or necessary modifications or adaptations required or approved or accepted by the Insurance Commissioner for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the Insurance Commissioner.  Except as otherwise provided, an association captive insurance company and an industrial insured group shall file their report in the form required by the Insurance Commissioner, and each industrial insured group shall comply with the requirements set forth in the Oklahoma Insurance Code.  The Insurance Commissioner by regulation shall prescribe the forms in which pure captive insurance companies and industrial insured captive insurance companies shall report.

C.  A pure captive insurance company may make written application for filing the required report on a fiscal year-end that is consistent with the fiscal year of the parent company.  If an alternative reporting date is granted:

1.  The annual report is due sixty (60) days after the fiscal year-end; and

2.  In order to provide sufficient detail to support the premium tax return, the pure captive insurance company shall file before March 1 of each year for each calendar year-end, pages 1 through 7 of the "Captive Annual Statement: Pure or Industrial Insured", verified by oath of two of its executive officers.

D.  Sixty (60) days after the fiscal year-end, a branch captive insurance company shall file with the Insurance Commissioner a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath of two of its executive officers.  If the Insurance Commissioner is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the Insurance Commissioner may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.  Such waiver must be in writing and subject to public inspection.

Added by Laws 2004, c. 334, § 18, emerg. eff. May 25, 2004.

§36-6470.12.  Discounting of loss and loss adjustment expense reserves - Actuarial opinion.

A.  A sponsored captive insurance company and a captive reinsurance company may discount their loss and loss adjustment expense reserves at treasury rates applied to the applicable payments projected through the use of the expected payment pattern associated with the reserves.

B.  A sponsored captive insurance company and a captive reinsurance company shall file annually an actuarial opinion on loss and loss adjustment expense reserves provided by an independent actuary.  The actuary may not be an employee of the captive company or its affiliates.

C.  The Insurance Commissioner may disallow the discounting of reserves if a sponsored captive insurance company or a captive reinsurance company violates a provision of this title.

Added by Laws 2004, c. 334, § 19, emerg. eff. May 25, 2004.

§36-6470.13.  Inspection and examination of company's affairs - Confidentiality - Application of section to branch operations.

A.  At least once in three (3) years, and whenever the Insurance Commissioner determines it to be prudent, the Insurance Commissioner personally, or by a competent person appointed by the Insurance Commissioner, shall visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with the Oklahoma Captive Insurance Company Act.  The Insurance Commissioner upon application, in his or her discretion, may enlarge the three-year period to five (5) years, if a captive insurance company is subject to a comprehensive annual audit during that period of a scope satisfactory to the Insurance Commissioner by independent auditors approved by the Insurance Commissioner.  The expenses and charges of the examination must be paid to the state by the company or companies examined, and the Department shall issue its warrants for the proper charges incurred in all examinations.

B.  All examination reports, preliminary examination reports or results, working papers, recorded information, documents and copies of documents produced by, obtained by, or disclosed to the Insurance Commissioner or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and may not be made public by the Insurance Commissioner or an employee or agent of the Insurance Commissioner without the written consent of the company, except to the extent provided in this subsection.  Nothing in this subsection prevents the Insurance Commissioner from using this information in furtherance of the regulatory authority of the Insurance Commissioner under the Oklahoma Captive Insurance Company Act.  The Insurance Commissioner may grant access to this information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this state or any other state or agency of the federal government at any time, so long as the officers receiving the information agree in writing to hold it in a manner consistent with this section.

C.  1.  This section applies to all business written by a captive insurance company; however, the examination for a branch captive insurance company must be of branch business and branch operations only, as long as the branch captive insurance company provides annually to the Insurance Commissioner a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed and demonstrates to the satisfaction of the Insurance Commissioner that it is operating in sound financial condition in accordance with all applicable laws and regulations of that jurisdiction.

2.  As a condition of licensure, the alien captive insurance company shall grant authority to the Insurance Commissioner for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

Added by Laws 2004, c. 334, § 20, emerg. eff. May 25, 2004.

§36-6470.14.  Suspension or revocation of license.

A.  The license of a captive insurance company to conduct an insurance business in this state may be suspended or revoked by the Insurance Commissioner for:

1.  Insolvency or impairment of capital or surplus;

2.  Failure to meet the requirements of Sections 13 and 15 of this act;

3.  Refusal or failure to submit an annual report, as required by Section 18 of this act, or any other report or statement required by law or by lawful order of the Insurance Commissioner;

4.  Failure to comply with its own charter, bylaws, or other organizational document;

5.  Failure to submit to examination or any legal obligation relative to an examination, as required by this section;

6.  Refusal or failure to pay the cost of examination;

7.  Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

8.  Failure otherwise to comply with laws of this state.

B.  If the Insurance Commissioner finds, upon examination, hearing, or other evidence, that a captive insurance company has committed any of the acts specified in subsection A of this section, the Insurance Commissioner may suspend or revoke such license if the Insurance Commissioner considers it in the best interest of the public and the policyholders of the captive insurance company.

Added by Laws 2004, c. 334, § 21, emerg. eff. May 25, 2004.

§36-6470.15.  Investment requirements - Loans.

A.  An association captive insurance company and an industrial insured captive insurance company insuring the risks of an industrial insured group shall comply with the investment requirements contained in the Oklahoma Insurance Code.  The Insurance Commissioner may approve the use of alternative reliable methods of valuation and rating.

B.  A pure captive insurance company, an industrial insured captive insurance company, and a sponsored captive insurance company are not subject to any restrictions on allowable investments contained in the Oklahoma Insurance Code; however, the Insurance Commissioner may prohibit or limit an investment that threatens the solvency or liquidity of the company.

C.  Only a pure captive insurance company may make loans to its parent company or affiliates and only upon the prior written approval of the Insurance Commissioner and must be evidenced by a note in a form approved by the Insurance Commissioner.  Loans of minimum capital and surplus funds required by Sections 13 and 15 of this act are prohibited.

Added by Laws 2004, c. 334, § 22, emerg. eff. May 25, 2004.

§36-6470.16.  Reinsurance on risks ceded by another insurer - Credit for reserves.

A.  A captive insurance company may provide reinsurance, as authorized in the Oklahoma Insurance Code, on risks ceded by any other insurer.

B.  A captive insurance company may take credit for reserves on risks or portions of risks ceded to reinsurers complying with the Oklahoma Insurance Code.  A captive insurer may not take credit for reserves on risks or portions of risks ceded to a reinsurer if the reinsurer is not in compliance with the Oklahoma Insurance Code.

Added by Laws 2004, c. 334, § 23, emerg. eff. May 25, 2004.

§36-6470.17.  Membership in rating organization.

A captive insurance company may not be required to join a rating organization.

Added by Laws 2004, c. 334, § 24, emerg. eff. May 25, 2004.

§36-6470.18.  Membership in, contribution to, or benefit from plan, pool, association, or guaranty or insolvency fund.

A captive insurance company, including a captive insurance company organized as a reciprocal insurer under the Oklahoma Captive Insurance Company Act, may not join or contribute financially to a plan, pool, association, or guaranty or insolvency fund in this state, and a captive insurance company, or its insured or its parent or any affiliated company or any member organization of its association, or in the case of a captive insurance company organized as a reciprocal insurer, a subscriber of the company, may not receive a benefit from a plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company.

Added by Laws 2004, c. 334, § 25, emerg. eff. May 25, 2004.

§36-6470.19.  Captive insurance tax rates - Sanctions - Definitions.

A.  A captive insurance company shall pay to the Department, by March 1 of each year, a tax at the rate of four-tenths of one percent (0.4%) on the first Twenty Million Dollars ($20,000,000.00) and three-tenths of one percent (0.3%) on the next Twenty Million Dollars ($20,000,000.00) and two-tenths of one percent (0.2%) on the next Twenty Million Dollars ($20,000,000.00) and seventy-five thousandths of one percent (0.075%) on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders.

B.  A captive insurance company shall pay to the Department, by March 1 of each year, a tax at the rate of two hundred twenty-five thousandths of one percent (0.225%) on the first Twenty Million Dollars ($20,000,000.00) of assumed reinsurance premium, and one hundred fifty thousandths of one percent (0.150%) on the next Twenty Million Dollars ($20,000,000.00) and fifty thousandths of one percent (0.050%) on the next Twenty Million Dollars ($20,000,000.00) and twenty-five thousandths of one percent (0.025%) of each dollar thereafter.  However, no reinsurance tax applies to premiums for risks or portions of risks which are subject to taxation on a direct basis pursuant to subsection A of this section.  A premium tax is not payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if the transaction is part of a plan to discontinue the operations of the other insurer and if the intent of the parties to the transaction is to renew or maintain business with the captive insurance company.

C.  If the aggregate taxes to be paid by a captive insurance company calculated under subsections A and B of this section amount to less than Five Thousand Dollars ($5,000.00) in any year, the captive insurance company shall pay a minimum tax of Five Thousand Dollars ($5,000.00) for that year.  However, in the calendar year in which a captive is first licensed, the minimum tax will be prorated on a quarterly basis.  For captives licensed in the first quarter, the prorated minimum tax is Five Thousand Dollars ($5,000.00).  For captives licensed in the second quarter, the prorated minimum tax is Three Thousand Seven Hundred Fifty Dollars ($3,750.00).  For captives licensed in the third quarter, the prorated minimum tax is Two Thousand Five Hundred Dollars ($2,500.00).  For captives licensed in the fourth quarter, the prorated minimum tax is One Thousand Two Hundred Fifty Dollars ($1,250.00).  In the calendar year in which a captive is first licensed, if the aggregate taxes to be paid by a captive insurance company calculated under subsections A and B of this section amount to less than the minimum tax prorated on a quarterly basis, the captive insurance company shall pay the prorated minimum tax for that calendar year.

D.  A captive insurance company, failing to make returns or to pay all taxes required by this section, is subject to the relevant sanctions of the Oklahoma Insurance Code.

E.  Two or more captive insurance companies under common ownership and control must be taxed as though they were a single captive insurance company.

F.  As used in this section, "common ownership and control" means:

1.  In the case of stock corporations, the direct or indirect ownership of eighty percent (80%) or more of the outstanding voting stock of two or more corporations by the same shareholder or shareholders; and

2.  In the case of mutual corporations, the direct or indirect ownership of eighty percent (80%) or more of the surplus and the voting power of two or more corporations by the same member or members.

G.  In the case of a branch captive insurance company, the tax provided for in this section applies only to the branch business of the company.

H.  The tax provided for in this section constitutes all taxes collectible under the laws of this state from a captive insurance company, and no other occupation tax or other taxes may be levied or collected from a captive insurance company by the state or a county, city, or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

Added by Laws 2004, c. 334, § 26, emerg. eff. May 25, 2004.

§36-6470.20.  Captive reinsurance tax - Sanctions.

A.  A captive reinsurance company shall pay to the Department, by March 1 of each year, a captive reinsurance tax of Five Thousand Dollars ($5,000.00).

B.  The tax provided in this section is the only tax collectible pursuant to the laws of this state from a captive reinsurance company, and no tax on reinsurance premiums, other than occupation tax, nor any other taxes may be levied or collected from a captive reinsurance company by the state or a county, city, or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

C.  A captive reinsurance company failing to make returns or to pay all taxes required by this section is subject to sanctions provided in the Oklahoma Insurance Code.

Added by Laws 2004, c. 334, § 27, emerg. eff. May 25, 2004.

§36-6470.21.  Rules.

The Insurance Commissioner may promulgate and, from time to time, amend rules and issue orders relating to captive insurance companies as are necessary to enable the Insurance Commissioner to carry out the provisions of the Oklahoma Captive Insurance Company Act.

Added by Laws 2004, c. 334, § 28, emerg. eff. May 25, 2004.

§36-6470.22.  Exemptions for special purpose captive insurance companies.

The Insurance Commissioner may, by rule, regulation, or order, exempt special purpose captive insurance companies, on a case-by-case basis, from provisions of the Oklahoma Captive Insurance Company Act that he determines to be inappropriate given the nature of the risks to be insured.

Added by Laws 2004, c. 334, § 29, emerg. eff. May 25, 2004.

§36-6470.23.  Application of terms and conditions provided by Code.

The terms and conditions set forth in the Oklahoma Insurance Code pertaining to insurance reorganizations, receiverships, and injunctions apply in full to captive insurance companies formed under the Oklahoma Captive Insurance Company Act.

Added by Laws 2004, c. 334, § 30, emerg. eff. May 25, 2004.

§36-6470.24.  Captive Insurance Regulatory and Supervision Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund to be known as the "Captive Insurance Regulatory and Supervision Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations and shall be used for the purpose of providing the financial means for the Insurance Commissioner to administer the Oklahoma Captive Insurance Company Act and for reasonable expenses incurred in promoting the captive insurance industry in the state.  Ten percent (10%) of the taxes collected by the Department, pursuant to the Oklahoma Captive Insurance Company Act, and all fees and assessments received by the Department, pursuant to the administration of the Oklahoma Captive Insurance Company Act, shall be credited to this fund.  All fees received by the Department from reinsurers who assume risk solely from captive insurance companies shall be deposited into the Captive Insurance Regulatory and Supervision Revolving Fund.  Ninety percent (90%) of the taxes collected by the Department pursuant to the Oklahoma Captive Insurance Company Act and all fines and administrative penalties levied pursuant to the Oklahoma Captive Insurance Company Act shall be paid to the State Treasurer to be placed to the credit of the General Revenue Fund to be paid out pursuant to direct appropriation by the Legislature.

B.  All payments from the Captive Insurance Regulatory and Supervision Revolving Fund for the maintenance of staff and associated expenses, including contractual services as necessary, shall be disbursed from the State Treasury only upon warrants after receipt of proper documentation regarding services rendered and expenses incurred.

Added by Laws 2004, c. 334, § 31, emerg. eff. May 25, 2004.

§36-6470.25.  Application of terms and conditions of Code pertaining to reorganizations, receiverships, and injunctions - Sponsored captive insurance company - Assets of protected cell.

A.  Except as otherwise provided in this section, the terms and conditions set forth in the Oklahoma Insurance Code pertaining to insurance reorganizations, receiverships, and injunctions apply in full to captive insurance companies formed or licensed under the Oklahoma Captive Insurance Company Act.

B.  In the case of a sponsored captive insurance company:

1.  The assets of the protected cell may not be used to pay expenses or claims other than those attributable to the protected cell; and

2.  Its capital and surplus at all times must be available to pay expenses of or claims against the sponsored captive insurance company and may not be used to pay expenses or claims attributable to a protected cell.

Added by Laws 2004, c. 334, § 32, emerg. eff. May 25, 2004.

§36-6470.26.  Management of assets - Asset manager.

At least thirty-five percent (35%) of the assets of a captive reinsurance company must be managed by an asset manager domiciled in this state.

Added by Laws 2004, c. 334, § 33, emerg. eff. May 25, 2004.

§36-6470.27.  Standards ensuring exercise of control of risk management function of insured controlled unaffiliated business - Regulations.

The Insurance Commissioner shall promulgate regulations establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the pure captive insurance company; however, until such time as these regulations are promulgated, the Insurance Commissioner may by temporary order grant authority to a pure captive insurance company to insure risks.

Added by Laws 2004, c. 334, § 34, emerg. eff. May 25, 2004.

§36-6470.28.  Conversion or merger - Plan - Procedures required for approval.

A.  An association captive insurance company or industrial insured group formed as a stock or mutual corporation may be converted to or merged with and into a reciprocal insurer in accordance with a plan and the provisions of this section.

B.  A plan for this conversion or merger:

1.  Must be fair and equitable to the shareholders, in the case of a stock insurer, or the policyholders, in the case of a mutual insurer; and

2.  Shall provide for the purchase of the shares of any nonconsenting shareholder of a stock insurer or the policyholder interest of any nonconsenting policyholder of a mutual insurer in substantially the same manner and subject to the same rights and conditions as are accorded a dissenting shareholder or a dissenting policyholder.

C.  In the case of a conversion authorized under subsection A of this section:

1.  The conversion must be accomplished under a reasonable plan and procedure as may be approved by the Insurance Commissioner; however, the Insurance Commissioner may not approve the plan of conversion unless the plan:

a. satisfies the provisions of subsection B of this section,

b. provides for a hearing, of which notice has been given to the insurer, its directors, officers and stockholders, in the case of a stock insurer, or policyholders, in the case of a mutual insurer, all of whom have the right to appear at the hearing, except that the Insurance Commissioner may waive or modify the requirements for the hearing; however, if a notice of hearing is required, but no hearing is requested, the Insurance Commissioner may cancel the hearing,

c. provides for the conversion of existing stockholder or policyholder interests into subscriber interests in the resulting reciprocal insurer, proportionate to stockholder or policyholder interests in the stock or mutual insurer, and

d. is approved:

(1) in the case of a stock insurer, by a majority of the shares entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present, or

(2) in the case of a mutual insurer, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting at which a quorum is present;

2.  The Insurance Commissioner shall approve the plan of conversion if the Insurance Commissioner finds that the conversion will promote the general good of the state in conformity with those standards set forth in Section 17 of this act;

3.  If the Insurance Commissioner approves the plan the Insurance Commissioner shall amend the certificate of authority of the converting insurer to reflect conversion to a reciprocal insurer and issue the amended certificate of authority to the attorney-in-fact of the company;

4.  Upon issuance of an amended certificate of authority of a reciprocal insurer by the Insurance Commissioner, the conversion is effective; and

5.  Upon the effectiveness of the conversion the corporate existence of the converting insurer shall cease and the resulting reciprocal insurer shall notify the Secretary of State of the conversion.

D.  A merger authorized under subsection A of this section must be accomplished substantially in accordance with the procedures set forth in the Oklahoma Insurance Code except that, solely for purposes of the merger:

1.  The plan or merger shall satisfy subsection B of this section;

2.  The advisory committee of subscribers of a reciprocal insurer must be equivalent to the board of directors of a stock or mutual insurance company;

3.  The subscribers of a reciprocal insurer must be the equivalent of the policyholders of a mutual insurance company;

4.  If an advisory committee of subscribers does not have a president or secretary, the officers of the committee having substantially equivalent duties are deemed the president and secretary of the committee;

5.  The Insurance Commissioner shall approve the articles of merger if the Insurance Commissioner finds that the merger will promote the general good of the state in conformity with those standards set forth in Section 17 of this act.  If the Insurance Commissioner approves the articles of merger, the Insurance Commissioner shall endorse his or her approval on the articles and the surviving insurer shall present the name to the Secretary of State at the office of the Secretary of State;

6.  Notwithstanding Section 13 of this act, the Insurance Commissioner may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer, into which an existing captive insurance company may be merged for the purpose of facilitating a transaction under this section; however, there may be no more than one authorized insurance company surviving the merger; and

7.  An alien insurer may be a party to a merger authorized under subsection A of this section if the requirements for the merger between a domestic and a foreign insurer apply to a merger between a domestic and an alien insurer under this subsection.  The alien insurer must be treated as a foreign insurer and other jurisdictions must be the equivalent of a state.

Added by Laws 2004, c. 334, § 35, emerg. eff. May 25, 2004.

§36-6470.29.  Sponsored captive insurance company - Formation - Protected cells.

A.  One or more sponsors may form a sponsored captive insurance company under the Oklahoma Captive Insurance Company Act.

B.  A sponsored captive insurance company formed or licensed under the Oklahoma Captive Insurance Company Act may establish and maintain one or more protected cells to insure risks of one or more participants, subject to the following conditions:

1.  The shareholders of a sponsored captive insurance company must be limited to its participants and sponsors;

2.  Each protected cell must be accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends or other distributions to participants, and other factors may be provided in the participant contract or required by the Insurance Commissioner;

3.  The assets of a protected cell must not be chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct;

4.  No sale, exchange, or other transfer of assets may be made by the sponsored captive insurance company between or among any of its protected cells without the consent of the protected cells;

5.  No sale, exchange, transfer of assets, dividend, or distribution may be made from a protected cell to a sponsor or participant without the approval of the Insurance Commissioner and in no event may the approval be given if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell;

6.  A sponsored captive insurance company annually shall file with the Insurance Commissioner financial reports the Insurance Commissioner requires, which shall include, but are not limited to, accounting statements detailing the financial experience of each protected cell;

7.  A sponsored captive insurance company shall notify the Insurance Commissioner in writing within ten (10) business days of a protected cell that is insolvent or otherwise unable to meet its claim or expense obligations; and

8.  No participant contract shall take effect without the prior written approval of the Insurance Commissioner, and the addition of each new protected cell and withdrawal of any participant of any existing protected cell constitutes a change in the business plan requiring the prior written approval of the Insurance Commissioner.

Added by Laws 2004, c. 334, § 36, emerg. eff. May 25, 2004.

§36-6470.30.  Sponsor of sponsored captive insurance company - Qualifications - Requirements for writing business.

A sponsor of a sponsored captive insurance company must be an insurer licensed pursuant to the laws of a state, an insurance holding company that controls an insurer licensed pursuant to the laws of any state and subject to registration pursuant to the insurance holding company system laws of the state of domicile of the insurer, a reinsurer authorized or approved pursuant to the laws of a state, or a captive insurance company formed or licensed pursuant to the Oklahoma Captive Insurance Company Act.  A risk retention group may not be either a sponsor or a participant of a sponsored captive insurance company.  The business written by a sponsored captive insurance company with respect to each protected cell must be:

1.  Fronted by an insurance company licensed pursuant to the laws of:

a. any state, or

b. any jurisdiction if the insurance company is a wholly owned subsidiary of an insurance company licensed pursuant to the laws of any state;

2.  Reinsured by a reinsurer authorized or approved by this state; or

3.  Secured by a trust fund in the United States for the benefit of policyholders and claimants funded by an irrevocable letter of credit or other asset acceptable to the Insurance Commissioner.  The amount of security provided by the trust fund may not be less than the reserves associated with those liabilities, including reserves for losses, allocated loss adjustment expenses, incurred but unreported losses, and unearned premiums for business written through the protected cell of the participant.  The Insurance Commissioner may require the sponsored captive to increase the funding of a trust established pursuant to this item.  If the form of security in the trust is a letter of credit, the letter of credit must be established, issued, or confirmed by a bank chartered in this state, a member of the federal reserve system, or a bank chartered by another state if that state-chartered bank is acceptable to the Insurance Commissioner.  A trust and trust instrument maintained pursuant to this item must be in a form and upon terms approved by the Insurance Commissioner.

Added by Laws 2004, c. 334, § 37, emerg. eff. May 25, 2004.

§36-6470.31.  Participants in sponsored captive insurance company.

A.  An association, a corporation, a limited liability company, a partnership, a trust, or other business entity may be a participant in a sponsored captive insurance company formed or licensed pursuant to the Oklahoma Captive Insurance Company Act.

B.  A sponsor may be a participant in a sponsored captive insurance company.

C.  A participant need not be a shareholder of the sponsored captive insurance company or an affiliate of the company.

D.  A participant shall insure only its own risks through a sponsored captive insurance company, unless otherwise approved by the Insurance Commissioner.

Added by Laws 2004, c. 334, § 38, emerg. eff. May 25, 2004.

§36-6470.32.  Purpose of protected cell - Attribution of obligations, assets, and liabilities.

In the case of a sponsored captive insurance company:

1.  A protected cell need not be established solely for the purpose of effecting insurance securitizations, but may be established for the purpose of isolating the expenses and claims of a sponsored captive insurance company participant; and

2.  The sponsored captive insurance company shall attribute all insurance obligations, assets, and liabilities relating to the risks of the participant to the protected cell of the participant.

Added by Laws 2004, c. 334, § 39, emerg. eff. May 25, 2004.

§36-6470.33.  Certificate of authority to act as insurer.

A licensed captive insurance company that meets the necessary requirement of the Oklahoma Insurance Code imposed upon an insurer must be considered for issuance of a certificate of authority to act as an insurer in this state.

Added by Laws 2004, c. 334, § 40, emerg. eff. May 25, 2004.

§36-6501.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6502.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6503.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6504.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6505.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6506.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6507.  Repealed by Laws 1997, c. 109, § 5, eff. Nov. 1, 1997.

§36-6511.  Short title.

Sections 6511 through 6518 and Sections 5 through 15 of this act shall be known and may be cited as the "Small Employer Health Insurance Reform Act".

Added by Laws 1992, c. 329, § 1, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 211, § 1, eff. July 1, 1994.

§36-6512.  Definitions.

As used in the Small Employer Health Insurance Reform Act:

1.  "Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the Insurance Commissioner that a small employer carrier is in compliance with the provisions of Section 6515 of this title, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans;

2.  "Affiliate" or "affiliated" means any entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person;

3.  "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or which could have been charged under a rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

4.  "Basic health benefit plan" means a lower cost health benefit plan adopted by the state for small employer groups;

5.  "Board" means the board of directors of the program established pursuant to Section 6522 of this title;

6.  "Carrier" means any entity which provides health insurance in this state.  For the purposes of the Small Employer Health Insurance Reform Act, carrier includes a licensed insurance company, not-for-profit hospital service or medical indemnity corporation, a fraternal benefit society, a health maintenance organization, a multiple employer welfare arrangement or any other entity providing a plan of health insurance or health benefits subject to state insurance regulation;

7.  "Case characteristics" means demographic or other objective characteristics of a small employer that are considered by the small employer carrier in the determination of premium rates for the small employer, provided that claim experience, health status and duration of coverage shall not be case characteristics for the purposes of  the Small Employer Health Insurance Reform Act.  A small employer carrier shall not use case characteristics, other than age, gender, industry, geographic area and family composition, without prior approval of the Insurance Commissioner.  Group size shall not be used as a case characteristic;

8.  "Class of business" means all or a separate grouping of small employers established pursuant to Section 6514 of this title.  Group size shall not be used as a class of business;

9.  "Commissioner" means the Insurance Commissioner;

10.  "Control" (including the terms "controlling", "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract or otherwise, unless the power is the result of an official position with or corporate office held by the person.  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person.  This presumption may be rebutted by a showing that control does not exist in fact in the manner provided in Section 1654 of this title.  The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

11.  "Department" means the Insurance Department;

12.  "Dependent" means a spouse, an unmarried child under the age of eighteen (18), an unmarried child who is a full-time student under the age of twenty-three (23) and who is financially dependent upon the parent, and an unmarried child of any age who is medically certified as disabled and dependent upon the parent;

13.  "Eligible employee" means an employee who works on a full-time basis and has a normal work week of twenty-four (24) or more hours.  The term includes a sole proprietor, a partner of a partnership, and associates of a limited liability company, if the sole proprietor, partner or associate is included as an employee under a health benefit plan of a small employer, but does not include an employee who works on a part-time, temporary or substitute basis;

14.  "Established geographic service area" means a geographic area, as approved by the Commissioner and based on the carrier's certificate of authority to transact insurance in this state, within which the carrier is authorized to provide coverage;

15.  a. "Health benefit plan" means any hospital or medical policy or certificate; contract of insurance provided by a not-for-profit hospital service or medical indemnity plan; or prepaid health plan or health maintenance organization subscriber contract.

b. Health benefit plan does not include accident-only, credit, dental, vision, Medicare supplement, long-term care, or disability income insurance, coverage issued as a supplement to liability insurance, worker's compensation or similar insurance, any plan certified by the Oklahoma Basic Health Benefits Board, or automobile medical payment insurance.

c. "Health benefit plan" shall not include policies or certificates of specified disease, hospital confinement indemnity or limited benefit health insurance, provided that the carrier offering such policies or certificates complies with the following:

(1) the carrier files on or before March 1 of each year a certification with the Commissioner that contains the statement and information described in division (2) of this subparagraph,

(2) the certification required in division (1) of this subparagraph shall contain the following:

(a) a statement from the carrier certifying that policies or certificates described in this subparagraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance, and

(b) a summary description of each policy or certificate described in this subparagraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age, gender or other factors) charged for such policies and certificates in this state, and

(3) in the case of a policy or certificate that is described in this subparagraph and that is offered for the first time in this state on or after the effective date of this act, the carrier files with the Commissioner the information and statement required in division (2) of this subparagraph at least thirty (30) days prior to the date such a policy or certificate is issued or delivered in this state;

16.  "Index rate" means, for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate;

17.  "Late enrollee" means an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period during which the individual is entitled to enroll under the terms of the health benefit plan, provided that the initial enrollment period is a period of at least thirty-one (31) days.  However, an eligible employee or dependent shall not be considered a late enrollee if:

a. the individual meets each of the following:

(1) the individual was covered under qualifying previous coverage at the time of the initial enrollment,

(2) the individual lost coverage under qualifying previous coverage as a result of termination of employment or eligibility, the involuntary termination of the qualifying previous coverage, death of a spouse or divorce, and

(3) the individual requests enrollment within thirty (30) days after termination of the qualifying previous coverage,

b. the individual is employed by an employer which offers multiple health benefit plans and the individual elects a different plan during an open enrollment period, or

c. a court has ordered coverage be provided for a spouse or minor or dependent child under a covered employee's health benefit plan and request for enrollment is made within thirty (30) days after issuance of the court order;

18.  "New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or offered, or which could have been charged or offered, by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage;

19.  "Plan of operation" means the plan of operation of the program established pursuant to Section 6522 of this title;

20.  "Premium" means all monies paid by a small employer and eligible employees as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan;

21.  "Program" means the Oklahoma Small Employer Health Reinsurance Program created pursuant to Section 6522 of this title;

22.  "Qualifying previous coverage" and "qualifying existing coverage" mean benefits or coverage provided under:

a. Medicare or Medicaid,

b. an employer-based health insurance or health benefit arrangement that provides benefits similar to or exceeding benefits provided under the basic health benefit plan, or

c. an individual health insurance policy, including coverage issued by a health maintenance organization, fraternal benefit society and those entities set forth in Section 2501 et seq. of Title 63 of the Oklahoma Statutes, that provides benefits similar to or exceeding the benefits provided under the basic health benefit plan, provided that such policy has been in effect for a period of at least one (1) year;

23.  "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect;

24.  "Reinsuring carrier" means a small employer carrier participating in the reinsurance program pursuant to Section 6522 of this title;

25.  "Restricted network provision" means any provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier pursuant to Section 2501 et seq. of Title 63 of the Oklahoma Statutes to provide health care services to covered individuals;

26.  "Risk-assuming carrier" means a small employer carrier whose application is approved by the Commissioner pursuant to Section 6521 of this title;

27.  "Small employer" means any person, firm, corporation, partnership, limited liability company or association that is actively engaged in business that, on at least fifty percent (50%) of its working days during the preceding calendar quarter, employed no more than fifty (50) eligible employees, the majority of whom were employed within this state.  In determining the number of eligible employees, companies that are affiliated companies, or that are eligible to file a combined tax return for purposes of state income taxation, shall be considered one employer;

28.  "Small employer carrier" means a carrier that offers health benefit plans covering eligible employees of one or more small employers in this state; and

29.  "Standard health benefit plan" means the health benefit plan adopted by the state for small employers.

Added by Laws 1992, c. 329, § 2, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 211, § 2, eff. July 1, 1994; Laws 1998, c. 304, § 2, eff. July 1, 1998; Laws 2000, c. 353, § 47, eff. Nov. 1, 2000; Laws 2001, c. 363, § 25, eff. July 1, 2001.

§36-6513.  Application of act to certain group health benefit plans.

A.  The Small Employer Health Insurance Reform Act shall apply to any group health benefit plan that provides coverage to two (2) or more eligible employees of a small employer in this state and to individual health benefits plans providing coverage for the eligible employees of a small employer which may include the employer when three (3) or more of such individual plans are sold to a small employer if any of the following conditions are met:

1.  Any portion of the premium or benefits is paid by or on behalf of the small employer;

2.  An eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by or on behalf of the small employer for any portion of the premium; or

3.  The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of Section 162 or Section 106 of the United States Internal Revenue Code.

B.  1.  Except as provided in paragraph 2 of this subsection, for the purposes of the Small Employer Health Insurance Reform Act, carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier and any restrictions or limitations imposed by the Small Employer Health Insurance Reform Act shall apply as if all health benefit plans issued to small employers in this state by such affiliated carriers were issued by one carrier, unless on or before July 1, 1992, the respective affiliate carriers operated with separate books of business as insurers of health benefit plans in which event each such affiliate carrier shall be treated as a separate carrier.

2.  An affiliated carrier that is a health maintenance organization having a license under Section 2501 et seq. of Title 63 of the Oklahoma Statutes may be considered to be a separate carrier for the purposes of the Small Employer Health Insurance Reform Act.

Added by Laws 1992, c. 329, § 3, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 211, § 3, eff. July 1, 1994; Laws 1999, c. 360, § 1, eff. July 1, 1999; Laws 2000, c. 171, § 3, eff. July 1, 2000.

§36-6514.  Classes of business - Criteria to establish - Number - Rules - Additional classes.

A.  A small employer carrier may establish a class of business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:

1.  The small employer carrier uses more than one type of system for the marketing and sale of health benefit plans to small employers;

2.  The small employer carrier has acquired a class of business from another small employer carrier; or

3.  The small employer carrier provides coverage to one or more association groups that meet the requirements of an association as set forth in Section 4501 of this title.

B.  A small employer carrier may establish up to nine separate classes of business under subsection A of this section.

C.  The Insurance Commissioner may establish rules to provide for a period of transition in order for a small employer carrier to come into compliance with subsection B of this section in the instance of acquisition of an additional class of business from another small employer carrier.

D.  The Commissioner may approve the establishment of additional classes of business upon application to the Commissioner and a finding by the Commissioner that such action would enhance the efficiency and fairness of the small employer marketplace.

E.  A small employer carrier shall offer each product currently marketed to all classes of business established pursuant to this section.

Added by Laws 1992, c. 329, § 4, eff. Sept. 1, 1992.  Amended by Laws 2001, c. 363, § 26, eff. July 1, 2001.

§36-6515.  Premium rates.

A.  Premium rates for health benefit plans subject to the Small Employer Health Insurance Reform Act shall be subject to the following provisions:

1.  The rate manual developed for use by a small employer carrier shall be filed and approved by the Insurance Commissioner prior to use.  Any changes to the rate manual shall be filed and approved by the Insurance Commissioner prior to use.  Every filing shall be made not less than thirty (30) days prior to the date the small employer carrier intends to implement the rates.  The rate manual so filed shall be deemed approved upon expiration of the thirty-day waiting period unless, prior to the end of the period, it has been affirmatively approved or disapproved by order of the Commissioner.  Approval of a rate manual by the Commissioner shall constitute a waiver of any unexpired portion of the thirty-day waiting period.  The Commissioner may extend the period to approve or disapprove a rate manual by not more than an additional thirty (30) days by giving notice of such extension before expiration of the initial thirty-day period.  At the expiration of an extended period, the rate filing shall be deemed approved unless otherwise approved or disapproved by the Commissioner.  The Commissioner may at any time, after notice and for cause shown, withdraw approval of a filed rate;

2.  A small employer health benefit plan shall not be delivered or issued for delivery unless the policy form or certificate form can be expected to return to policyholders and certificate holders in the form of aggregate benefits provided under the policy form or certificate form at least sixty percent (60%) of the aggregate amount of premiums earned.  The rate of return shall be estimated for the entire period for which rates are computed to provide coverage.  The rate of return shall be calculated on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis and earned premiums for the period in accordance with accepted actuarial principles and practices;

3.  The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than twenty percent (20%);

4.  For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to such employers under the rating system for that class of business, shall not vary from the index rate by more than twenty-five percent (25%) of the index rate;

5.  The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

a. the percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period.  In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, provided that such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers,

b. any adjustment, not to exceed fifteen percent (15%) annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business, and

c. any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the small employer carrier's rate manual for the class of business;

6.  Adjustments in rates for claim experience, health status and duration of coverage shall not be charged to individual employees or dependents.  Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer;

7.  Premium rates for health benefit plans shall comply with the requirements of this section notwithstanding any assessments paid or payable by small employer carriers pursuant to Section 6523 of this  title;

8.  A small employer carrier may utilize industry as a case characteristic in establishing premium rates; provided, the highest rate factor associated with any industry classification shall not exceed the lowest rate factor associated with any industry classification by more than fifteen percent (15%);

9.  In the case of health benefit plans issued prior to the effective date of the Small Employer Health Insurance Reform Act, a premium rate for a rating period may exceed the ranges set forth in paragraphs 3 and 4 of this subsection for a period of three (3) years following the effective date of the Small Employer Health Insurance Reform Act.  In such case, the percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

a. the percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period.  In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, provided that such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers, and

b. any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the carrier's rate manual for the class of business;

10.  Small employer carriers shall:

a. apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business.  Rating factors shall produce premiums for identical groups within the same class of business which differ only by amounts attributable to plan design and do not reflect differences due to claims experience, health status and duration of coverage,

b. treat all health benefit plans issued or renewed in the same calendar month as having the same rating period;

11.  For the purposes of this subsection, a health benefit plan that utilizes a restricted provider network shall not be considered similar coverage to a health benefit plan that does not utilize such a network, provided that utilization of the restricted provider network results in substantial differences in claims costs;

12.  The Insurance Commissioner may establish rules to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of the Small Employer Health Insurance Reform Act, including:

a. assuring that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design, not including differences due to claims experience, health status or duration of coverage, and

b. prescribing the manner in which case characteristics may be used by small employer carriers.

B.  A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business.  A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless such offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage.

C.  The Commissioner may suspend for a specified period the application of paragraph 3 of subsection A of this section as to the premium rates applicable to one or more small employers included within a class of business of a small employer carrier for one or more rating periods upon a filing by the small employer carrier and a finding by the Commissioner either that the suspension is reasonably necessary in light of the financial condition of the small employer carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

Added by Laws 1992, c. 329, § 5, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 211, § 4, eff. July 1, 1994; Laws 1998, c. 304, § 3, eff. July 1, 1998.

§36-6516.  Renewability of health benefit plans - Election not to renew - Geographic service area.

A.  A health benefit plan subject to this act shall be renewable with respect to all eligible employees and dependents, at the option of the small employer, except in any of the following cases:

1.  Nonpayment of the required premiums;

2.  Fraud or misrepresentation of the small employer or, with respect to coverage of individual insureds, the insureds or their representatives;

3.  Noncompliance with the carrier's minimum group participation requirements;

4.  Noncompliance with the carrier's employer contribution requirements;

5.  Repeated misuse of provider network provisions;

6.  The small employer carrier elects to nonrenew all of its health benefit plans issued to small employers in this state.  In such a case the carrier shall:

a. provide advance notice of its decision under this paragraph to the Insurance Commissioner in each state in which it is licensed, and

b. provide notice of the decision not to renew coverage to all affected small employers and to the Commissioner in each state in which an affected covered individual is known to reside at least one hundred eighty (180) days prior to the nonrenewal of any health benefit plan by the carrier.  Notice to the Commissioner under this subparagraph shall be provided at least three (3) working days prior to the notice to the affected small employers; or

7.  The Commissioner finds that the continuation of the coverage would:

a. not be in the best interests of the policyholders or certificate holders, or

b. impair the carrier's ability to meet its contractual obligations.  In such instance the Commissioner may assist affected small employers in finding replacement coverage.

B.  A small employer carrier that elects not to renew a health benefit plan under paragraph 6 of subsection A of this section shall be prohibited from writing new business in the small employer market in this state for a period of five (5) years from the date of notice to the Commissioner.

C.  In the case of a small employer carrier doing business in one established geographic service area of the state, the provisions of this section shall apply only to the carrier's operations in such service area.

Added by Laws 1992, c. 329, § 6, eff. Sept. 1, 1992.

§36-6517.  Disclosures required of small employer carriers.

In connection with the offering for sale of any health benefit plan to a small employer, a small employer carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all of the following:

1.  The extent to which premium rates for a specified small employer are established or adjusted based upon the actual or expected variation in claims costs or actual or expected variation in health status of the employees of the small employer and their dependents;

2.  The provisions of the health benefit plan concerning the small employer carrier's right to change premium rates and factors, other than claim experience, that affect changes in premium rates;

3.  The provisions relating to renewability of policies and contracts; and

4.  The provisions relating to any preexisting condition provision.

Added by Laws 1992, c. 329, § 7, eff. Sept. 1, 1992.

§36-6518.  Maintenance and disclosure of certain information and documents - Filing of actuarial certification.

A.  Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

B.  Each small employer carrier shall file with the Insurance Commissioner annually on or before March 15 an actuarial certification certifying that the carrier is in compliance with this act and that the rating methods of the small employer carrier are actuarially sound.  Such certification shall be in a form and manner, and shall contain such information, as specified by the Commissioner.  A copy of the certification shall be retained by the small employer carrier at its principal place of business.

C.  A small employer carrier shall make the information and documentation described in subsection A of this section available to the Commissioner upon request.  Except in cases of violations of this act, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the Commissioner to persons outside of the Department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

Added by Laws 1992, c. 329, § 8, eff. Sept. 1, 1992.

§36-6519.  Basic and standard health benefit plans - Condition of transaction business - Filing with Commissioner - Required compliance with certain provisions - Exceptions.

A.  1.  As a condition of transacting business in this state with small employers, every small employer carrier shall actively offer to small employers the health benefit plans currently being marketed by the small employer carrier.

2. a. A small employer carrier shall issue a health benefit plan to any eligible small employer that applies for such plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the health benefit plan not inconsistent with this act.

b. In the case of a small employer carrier that establishes more than one class of business pursuant to Section 6514 of Title 36 of the Oklahoma Statutes, the small employer carrier shall maintain and issue to eligible small employers all health benefit plans currently being marketed in each class of business so established.  A small employer carrier may apply reasonable criteria to determine the class of business applicable to any small employer, provided that:

(1) the criteria are not intended to discourage or prevent acceptance of small employers applying for a health benefit plan,

(2) the criteria are not related to the health status or claim experience of the small employer,

(3) the criteria are applied consistently to all small employers applying for coverage in the class of business, and

(4) the small employer carrier provides for the acceptance of all eligible small employers into one or more classes of business.

The provisions of this subparagraph shall not apply to a class of business into which the small employer carrier is no longer enrolling new small businesses.

3.  A small employer is eligible under paragraph 2 of this subsection if it employed at least two or more eligible employees within this state on at least fifty percent (50%) of its working days during the preceding calendar quarter.  This also includes family businesses where employees of the business may be related.  The fact that the employees are related shall have no effect on the eligibility for coverage of the small employer.

B.  1.  A small employer carrier shall file with the Commissioner, in a format and manner prescribed by the Commissioner,  all health benefit plans to be used by the carrier.  A health benefit plan filed pursuant to this paragraph may be used by a small employer carrier beginning sixty (60) days after it is filed unless the Commissioner disapproves its use.

2.  The Commissioner at any time may, after providing notice and an opportunity for a hearing to the small employer carrier, disapprove the continued use by a small employer carrier of any health benefit plan on the grounds that the plan does not meet the requirements of this act.

C.  Health benefit plans covering small employers shall comply with the following provisions:

1.  A health benefit plan shall not deny, exclude or limit benefits for a covered individual for losses incurred more than twelve (12) months following the effective date of the individual's coverage due to a preexisting condition.  A health benefit plan shall not define a preexisting condition more restrictively than:

a. a condition that would have caused an ordinarily prudent person to seek medical advise, diagnosis, care or treatment during the six (6) months immediately preceding the effective date of coverage, or

b. a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six (6) months immediately preceding the effective date of coverage;

2.  A health benefit plan may exclude coverage for late enrollees for the greater of eighteen (18) months or for an eighteen-month preexisting condition exclusion; provided that if both a period of exclusion from coverage and a preexisting condition exclusion are applicable to a late enrollee, the combined period shall not exceed eighteen (18) months from the date the individual enrolls for coverage under the health benefit plan;

3. a. Except as provided in subparagraph d of this paragraph, requirements used by a small employer carrier will be limited to requirements for minimum participation of eligible employees and minimum employer contributions.  These requirements shall be applied uniformly among all small employers with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier.

b. A small employer carrier may vary application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group.

c. (1) Except as provided in division (2) of this subparagraph, in applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider employees or dependents who have qualifying existing coverage in determining whether the applicable percentage of participation is met.

(2) With respect to a small employer, a small employer carrier may consider employees or dependents who have coverage under another health benefit plan sponsored by such small employer in applying minimum participation requirements.

d. A small employer carrier shall not increase any requirement for minimum employee participation or any requirement for minimum employer contribution applicable to a small employer at any time after the small employer has been accepted for coverage; and

4. a. If a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all of the eligible employees of a small employer and their dependents.  A small employer carrier shall not offer coverage to only certain individuals in a small employer group or to only part of the group, except in the case of late enrollees as provided in paragraph 2 of this subsection.

b. Except as permitted under paragraphs 1 and 2 of this subsection, a small employer carrier shall not modify a health benefit plan with respect to a small employer or any eligible employee or dependent, through riders, endorsements or otherwise, to restrict or exclude coverage or benefits for specific diseases, medical conditions or services otherwise covered by the plan.

D.  1.  A small employer carrier shall not be required to offer coverage or accept applications pursuant to subsection A of this section in the case of the following:

a. to a small employer, where the small employer is not physically located in the carrier's established geographic service area,

b. to an employee, when the employee does not work or reside within the carrier's established geographic service area, or

c. within an area where the small employer carrier reasonably anticipates, and demonstrates to the satisfaction of the Commissioner, that it will not have the capacity within its established geographic service area to deliver service adequately to the members of such groups because of its obligations to existing group policyholders and enrollees.

2.  A small employer carrier that cannot offer coverage pursuant to subparagraph c of paragraph 1 of this subsection may not offer coverage in the applicable area to new cases of employer groups with more than fifty (50) eligible employees or to any small employer groups until the later of one hundred eighty (180) days following each such refusal or the date on which the carrier notifies the Commissioner that it has regained capacity to deliver services to small employer groups.

Added by Laws 1994, c. 211, § 5, eff. July 1, 1994.  Amended by Laws 1998, c. 304, § 4, eff. July 1, 1998.

§36-6520.  Option to operate as risk-assuming or reinsuring carrier.

A.  1.  Within thirty (30) days after the plan of operation is approved by the Insurance Commissioner pursuant to Section 8 of this act, each small employer carrier shall notify the Commissioner of the carrier's intention to operate as a risk-assuming carrier or a reinsuring carrier.  A small employer carrier seeking to operate as a risk-assuming carrier shall make an application pursuant to Section 7 of this act.

2.  The decision shall be binding for a five-year period except that the initial decision shall be binding for two (2) years.  The Commissioner may permit a carrier to modify its decision at any time for good cause shown.

3.  The Commissioner shall establish as application process for small employer carriers seeking to change their status under this subsection.  In the case of a small employer carrier that has been acquired by another such carrier, the Commissioner may waive or modify the time periods established in paragraph 2 of this subsection.

B.  A reinsuring carrier that applies and is approved to operate as a risk-assuming carrier shall not be permitted to continue to reinsure any health benefit plan with the program.  Such a carrier shall pay a prorated assessment based upon business issued as a reinsuring carrier for any portion of the year that the business was reinsured.

Added by Laws 1994, c. 211, § 6, eff. July 1, 1994.

§36-6521.  Application to become risk-assuming carrier.

A.  A small employer carrier may apply to become a risk-assuming carrier by filing an application with the Insurance Commissioner in a form and manner prescribed by the Commissioner.

B.  The Commissioner shall consider the following factors in evaluating an application filed under subsection A of this section:

1.  The carrier's financial condition;

2.  The carrier's history of rating and underwriting small employer groups;

3.  The carrier's commitment to market fairly to all small employers in the state or its established geographic service area, as applicable; and

4.  The carrier's experience with managing the risk of small employer groups.

C.  The Commissioner shall provide public notice of an application by a small employer carrier to be a risk-assuming carrier and shall provide at least a sixty-day period for public comment prior to making a decision on the application.  If the application is not acted upon within ninety (90) days after the receipt of the application by the Commissioner, the carrier may request a hearing.

D.  The Commissioner may rescind the approval granted to a risk-assuming carrier under this section if the Commissioner finds that:

1.  The carrier's financial condition will no longer support the assumption of risk from issuing coverage to small employers in compliance with Section 5 of this act without the protection afforded by the program;

2.  The carrier has failed to market fairly to all small employers in this state or its established geographic service area, as applicable; or

3.  The carrier has failed to provide coverage to eligible small employers as required in Section 5 of this act.

E.  A small employer carrier electing to be a risk-assuming carrier shall not be subject to the provisions of Section 8 of this act.

Added by Laws 1994, c. 211, § 7, eff. July 1, 1994.

§36-6522.  Oklahoma Small Employer Health Reinsurance Program.

A.  A reinsuring carrier shall be subject to the provisions of this section.

B.  There is hereby created a nonprofit entity to be known as the "Oklahoma Small Employer Health Reinsurance Program".

C.  1.  The program shall operate subject to the supervision and control of the board.  Subject to the provisions of paragraph 2 of this subsection, the board shall consist of eight (8) members appointed by the Insurance Commissioner plus the Commissioner, or his or her designated representative, who shall serve as an ex officio member of the board.

2. a. In selecting the members of the board, the Commissioner shall include representatives of small employers and small employer carriers and such other individuals determined to be qualified by the Commissioner.  At least five members of the board shall be representatives of carriers and shall be selected from individuals nominated in this state pursuant to procedures and guidelines developed by the Commissioner.

b. In the event that the program becomes eligible for additional financing pursuant to paragraph 3 of subsection L of this section, the board shall be expanded to include two additional members who shall be appointed by the Commissioner.  In selecting the additional members of the board, the Commissioner shall choose individuals who represent organizations offering categories of health insurance not already represented on the board, including but not limited to excess or stoploss health insurance.  The expansion of the board under this subsection shall continue for the period that the program continues to be eligible for additional financing pursuant to paragraph 3 of subsection L of this section.

3.  The initial board members shall be appointed as follows:  two of the members to serve a term of two (2) years; three of the members to serve a term of four (4) years; and three of the members to serve a term of six (6) years.  Subsequent board members shall serve for a term of three (3) years.  A board member's term shall continue until his or her successor is appointed.

4.  A vacancy on the board shall be filled by the Commissioner.  A board member may be removed by the Commissioner for cause.

D.  Within sixty (60) days after July 1, 1994, each small employer carrier shall make a filing with the Commissioner containing the carrier's net health insurance premium derived from health benefit plans delivered or issued for delivery to small employers in this state in the previous calendar year.

E.  Within one hundred eighty (180) days after the appointment of the initial board, the board shall submit to the Commissioner a plan of operation and, thereafter, any amendments thereto necessary or suitable to ensure the fair, reasonable and equitable administration of the program.  The Commissioner may, after notice and hearing, approve the plan of operation if the Commissioner determines it to be suitable to ensure the fair, reasonable and equitable administration of the program, and to provide for the sharing of program gains or losses on an equitable and proportionate basis in accordance with the provisions of this section.  The plan of operation shall become effective upon written approval by the Commissioner.

F.  If the board fails to submit a suitable plan of operation within one hundred eighty (180) days after its appointment, the Commissioner shall, after notice and hearing, adopt and promulgate a temporary plan of operation.  The Commissioner shall amend or rescind any plan adopted under this subsection at the time a plan of operation is submitted by the board and approved by the Commissioner.

G.  The plan of operation shall:

1.  Establish procedures for the handling and accounting of program assets and monies and for an annual fiscal reporting to the Commissioner;

2.  Establish procedures for selecting an administering carrier and setting forth the powers and duties of the administering carrier;

3.  Establish procedures for reinsuring risks in accordance with the provisions of this section;

4.  Establish procedures for collecting assessments from reinsuring carriers to fund claims and administrative expenses incurred or estimated to be incurred by the program;

5.  Establish a methodology for applying the dollar thresholds contained in this section in the case of carriers that pay or reimburse health care providers through capitation or salary; or

6.  Provide for any additional matters necessary for the implementation and administration of the program.

H.  The program shall have the general powers and authority granted under the laws of this state to insurance companies and health maintenance organizations licensed to transact business, except the power to issue health benefit plans directly to either groups or individuals.  In addition thereto, the program shall have the specific authority to:

1.  Enter into contracts as are necessary or proper to carry out the provisions and purposes of this act, including the authority, with the approval of the Commissioner, to enter into contracts with similar programs of other states for the joint performance of common functions or with persons or other organizations for the performance of administrative functions;

2.  Sue or be sued, including taking any legal actions necessary or proper to recover any assessments and penalties for, on behalf of, or against the program or any reinsuring carriers;

3.  Take any legal action necessary to avoid the payment of improper claims against the program;

4.  Define the health benefit plans for which reinsurance will be provided, and to issue reinsurance policies, in accordance with the requirements of this act;

5.  Establish rules, conditions and procedures for reinsuring risks under the program;

6.  Establish actuarial functions as appropriate for the operation of the program;

7.  Assess reinsuring carriers in accordance with the provisions of subsection L of this section, and to make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses.  Any interim assessments shall be credited as offsets against any regular assessments due following the close of the fiscal year;

8.  Appoint appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the program, policy and other contract design, and any other function within the authority of the program; and

9.  Unless otherwise prohibited by law, borrow money to effect the purposes of the program.  Any notes or other evidence of indebtedness of the program not in default shall be legal investments for carriers and may be carried as admitted assets.

I.  A reinsuring carrier may reinsure with the program as provided for in this subsection:

1.  With respect to a basic health benefit plan or a standard health benefit plan, the program shall reinsure the level of coverage provided and, with respect to other plans, the program shall reinsure up to the level of coverage provided in a basic or standard health benefit plan;

2.  A small employer carrier may reinsure an entire employer group within sixty (60) days following the commencement of the group's coverage under a health benefit plan;

3.  A reinsuring carrier may reinsure an eligible employee or dependent of a small employer within a period of sixty (60) days following the commencement of coverage of the small employer.  A newly eligible employee or dependent of the reinsured small employer may be reinsured within sixty (60) days of the commencement of his or her coverage;

4. a. The program shall not reimburse a reinsuring carrier with respect to the claims of a reinsured employee or dependent until the carrier has incurred an initial level of claims for such employee or dependent of Five Thousand Dollars ($5,000.00) in a calendar year for benefits covered by the program.  In addition, the reinsuring carrier shall be responsible for ten percent (10%) of the next Fifty Thousand Dollars ($50,000.00) of benefit payments during a calendar year, and the program shall reinsure the remainder.  A reinsuring carrier's liability under this subparagraph shall not exceed a maximum limit of Ten Thousand Dollars ($10,000.00) in any one (1) calendar year with respect to any reinsured individual.

b. The board annually shall adjust the initial level of claims and the maximum limit to be retained by the carrier to reflect increases in costs and utilization within the standard market for health benefit plans within the state.  The adjustment shall not be less than the annual change in the medical component of the "Consumer Price Index for All Urban Consumers" of the Department of Labor, Bureau of Labor Statistics, unless the board proposes and the Commissioner approves a lower adjustment factor;

5.  A small employer carrier may terminate reinsurance with the program for one or more of the reinsured employees or dependents of a small employer on any anniversary of the health benefit plan;

6.  Premium rates charged for reinsurance by the program to a health maintenance organization that is federally qualified under 42 U.S.C. Sec. 300c(c)(2)(A), and as such is subject to requirements that limit the amount of risk that may be ceded to the program that is more restrictive than those specified in paragraph 4 of this subsection, shall be reduced to reflect that portion of the risk above the amount set forth in paragraph 4 of this subsection that may not be ceded to the program, if any; and

7.  A reinsuring carrier shall apply all managed care and claims handling techniques, including utilization review, individual case management, preferred provider provisions, and other managed care provisions or methods of operation consistently with respect to reinsured and nonreinsured business.

J.  1.  The board, as part of the plan of operation, shall establish a methodology for determining premium rates to be charged by the program for reinsuring small employers and individuals pursuant to this section.  The methodology shall include a system for classification of small employers that reflects the types of case characteristics commonly used by small employer carriers in the state.  The methodology shall provide for the development of base reinsurance premium rates which shall be multiplied by the factors set forth in paragraph 2 of this subsection to determine the premium rates for the program.  The base reinsurance premium rates shall be established by the board, subject to the approval of the Commissioner, and shall be set at levels which reasonably approximate gross premiums charged to small employers by small employer carriers for health benefit plans with benefits similar to the standard health benefit plan, adjusted to reflect retention levels required under this act.

2.  Premiums for the program shall be as follows:

a. an eligible employee or dependent may be reinsured for a rate that is five (5) times the base reinsurance premium rate for the individual established pursuant to this paragraph, and

b. an entire small employer group may be reinsured for a rate that is one and one-half (1 1/2) times the base reinsurance premium rate for the group established pursuant to this paragraph.  However, in no event shall the reinsurance premium for any entire group be less than five (5) times the lesser of:

(1) the lowest base reinsurance rate applicable to any insured employee, or

(2) the lowest base reinsurance rate applicable to any insured dependent in the group.

3.  The board periodically shall review the methodology established under paragraph 1 of this subsection, including the system of classification and any rating factors, to ensure that it reasonably reflects the claims experience of the program.  The board may propose changes to the methodology which shall be subject to the approval of the Commissioner.

4.  The board may consider adjustments to the premium rates charged by the program to reflect the use of effective cost containment and managed care arrangements.

K.  If a health benefit plan for a small employer is entirely or partially reinsured with the program, the premium charged to the small employer for any rating period for the coverage issued shall meet the requirements relating to premium rates set forth in Section 6515 of this title.

L.  1.  Prior to March 1 of each year, the board shall determine and report to the Commissioner the program net loss for the previous calendar year, including administrative expenses and incurred losses for the year, taking into account investment income and other appropriate gains and losses.

2.  Any net loss for the year shall be recouped by assessments of reinsuring carriers.

a. The board shall establish, as part of the plan of operation, a formula by which to make assessments against reinsuring carriers.  The assessment formula shall be based on:

(1) each reinsuring carrier's share of the total premiums earned in the preceding calendar year from health benefit plans delivered or issued for delivery to small employers in this state by reinsuring carriers, and

(2) each reinsuring carrier's share of the premiums earned in the preceding calendar year from newly issued health benefit plans delivered or issued for delivery during the calendar year to small employers in this state by reinsuring carriers.

b. The formula established pursuant to subparagraph a of this paragraph shall not result in any reinsuring carrier having an assessment share that is less than fifty percent (50%) nor more than one hundred fifty percent (150%) of an amount which is based on the proportion of the reinsuring carrier's total premiums earned in the preceding calendar year from health benefit plans delivered or issued for delivery to small employers in this state by reinsuring carriers to the total premiums earned in the preceding calendar year from health benefit plans delivered or issued for delivery to small employers in this state by all reinsuring carriers.

c. The board may, with approval of the Commissioner, change the assessment formula established pursuant to subparagraph a of this paragraph from time to time as appropriate.  The board may provide for the shares of the assessment base attributable to total premium and to the previous year's premium to vary during a transition period.

d. Subject to the approval of the Commissioner, the board shall make an adjustment to the assessment formula for reinsuring carriers that are approved health maintenance organizations which are federally qualified under 42 U.S.C. Sec. 300 et seq., to the extent, if any, that restrictions are placed on them that are not imposed on other small employer carriers.

3. a. Prior to March 1 of each year, the board shall determine and file with the Commissioner an estimate of the assessments needed to fund the losses incurred by the program in the previous calendar year.

b. If the board determines that the assessments needed to fund the losses incurred by the program in the previous calendar year will exceed five percent (5%) of total premiums earned in the previous calendar year from health benefit plans delivered or issued for delivery to small employers in this state by reinsuring carriers, the board shall evaluate the operation of the program and report its findings, including any recommendations for changes to the plan of operation, to the Commissioner within ninety (90) days following the end of the calendar year in which the losses were incurred.  The evaluation shall include an estimate of future assessments and consideration of the administrative costs of the program, the appropriateness of the premiums charged, the level of insurer retention under the program and the costs of coverage for small employers.  If the board fails to file a report with the Commissioner within ninety (90) days following the end of the applicable calendar year, the Commissioner may evaluate the operations of the program and implement such amendments to the plan of operation the Commissioner deems necessary to reduce future losses and assessments.

c. If assessments in each two (2) consecutive calendar years exceed five percent (5%) of total premiums earned in the previous calendar year from health benefit plans delivered or issued for delivery to small employers in this state by reinsuring carriers, the program shall be eligible to receive additional financing as provided in Section 6523 of this title.

4.  If assessments exceed net losses of the program, the excess shall be held at interest and used by the board to offset future losses or to reduce program premiums.  As used in this paragraph, "future losses" includes reserves for incurred but not reported claims.

5.  Each reinsuring carrier's proportion of the assessment shall be determined annually by the board based on annual statements and other reports deemed necessary by the board and filed by the reinsuring carriers with the board.

6.  The plan of operation shall provide for the imposition of an interest penalty for late payment of assessments.

7.  A reinsuring carrier may seek from the Commissioner a deferment from all or part of an assessment imposed by the board.  The Commissioner may defer all or part of the assessment of a reinsuring carrier if the Commissioner determines that the payment of the assessment would place the reinsuring carrier in a financially impaired condition.  If all or part of an assessment against a reinsuring carrier is deferred, the amount deferred shall be assessed against the other participating carriers in a manner consistent with the basis for assessment set forth in this subsection.  The reinsuring carrier receiving the deferment shall remain liable to the program for the amount deferred and shall be prohibited from reinsuring any individuals or groups with the program until such time as it pays the assessments.

M.  Neither the participation in the program as reinsuring carriers, the establishment of rates, forms or procedures, nor any other joint or collective action required by this section and Section 6523 of this title shall be the basis of any legal action, criminal or civil liability, or penalty against the program or any of its reinsuring carriers either jointly or separately.

N.  The program shall be exempt from any and all taxes.

Added by Laws 1994, c. 211, § 8, eff. July 1, 1994.  Amended by Laws 1998, c. 304, § 5, eff. July 1, 1998; Laws 2000, c. 353, § 48, eff. Nov. 1, 2000.

§36-6523.  Additional assessments in support of reinsurance program.

A.  If assessments authorized in Section 8 of this act in each of two (2) consecutive calendar years exceed five percent (5%) of total premiums earned in the previous calendar year from health benefit plans delivered or issued for delivery to small employers in this state by reinsuring carriers, the board shall be authorized to additionally assess all health insurers doing business in this state.

1.  For purposes of this section, "health insurer" includes all carriers providing health benefit plans, including excess or stoploss health insurance, to citizens of this state.

2.  Each health insurer's assessment shall be determined by multiplying the total assessment of all health insurers as determined in subsection B of this section by a fraction, the numerator of which equals the number of individuals in this state covered under health insurance policies (including by way of excess or stoploss coverage) by each health insurer, and the denominator of which equals the total number of all individuals in this state covered under health insurance policies (including by way of excess or stoploss coverage) by all health insurers, all determined as of the end of the prior calendar year.

3.  The board shall make reasonable efforts designed to ensure that each insured individual is counted only once with respect to any assessment.  For that purpose, the board shall require each health insurer that obtains excess or stoploss insurance to include in its count of insured individuals all individuals whose coverage is reinsured (including by way of excess or stoploss coverage) in whole or part.  The board shall allow a health insurer who is an excess or stoploss insurer to exclude from its number of insured individuals those who have been counted by the primary insurer or by the primary reinsurer or primary excess or stoploss insurer for the purpose of determining its assessment under this subsection.

4.  Each health insurer's assessment shall be determined by the board based on annual statements and other reports deemed to be necessary by the board and filed by the health insurer with the board.  The board may use any reasonable method of estimating the number of insureds of a health insurer if the specific number is unknown.  With respect to health insurers that are reinsurers or excess or stoploss insurers, the board may use any reasonable method of estimating the number of persons insured by each reinsurer or excess or stoploss insurer.

5.  A health insurer may petition the Commissioner for an abatement or deferment of all or part of an assessment imposed by the board.  The Commissioner may abate or defer, in whole or in part, the assessment if, in the opinion of the Commissioner, payment of the assessment would endanger the ability of the health insurer to fulfill its contractual obligations.  In the event an assessment against a health insurer is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other health insurers in a manner consistent with the basis for assessments set forth in this section.  The health insurer receiving such abatement or deferment shall remain liable to the program for the deficiency for four (4) years.

B.  The amount of additional financing to be provided to the program shall be equal to the amount by which total assessments in the preceding two (2) calendar years exceed five percent (5%) of total premiums earned during that period from small employers from health benefit plans delivered or issued for delivery in this state by reinsuring carriers.  If the program has received additional financing in either of the two (2) previous calendar years pursuant to this subsection, the amount of additional financing shall be subtracted from the amount of total assessments for the purpose of the calculation in the previous sentence.

C.  Additional financing received by the program pursuant to this section shall be distributed to reinsuring carriers in proportion to the assessments paid by such carriers over the previous two (2) calendar years.

Added by Laws 1994, c. 211, § 9, eff. July 1, 1994.

§36-6524.  Repealed by Laws 1998, c. 304, § 7, eff. July 1, 1998.

§36-6525.  Report to Insurance Commissioner.

The board, in consultation with members of the committee, shall study and report at least every three (3) years to the Insurance Commissioner on the effectiveness of Sections 5 through 15 of this act.  The report shall analyze the effectiveness of Sections 5 through 15 of this act in promoting rate stability, product availability, and coverage affordability.  The report may contain recommendations for actions to improve the overall effectiveness, efficiency and fairness of the small group health insurance marketplace.  The report shall address whether carriers and agents are fairly and actively marketing or issuing health benefit plans to small employers in fulfillment of the purposes of Sections 5 through 15 of this act.  The report may contain recommendations for market conduct or other regulatory standards or action.

Added by Laws 1994, c. 211, § 11, eff. July 1, 1994.

§36-6526.  Rulemaking.

The Insurance Commissioner may promulgate rules in accordance with Article I of the Administrative Procedures Act, Section 250.2 et seq. of Title 75 of the Oklahoma Statutes, for the implementation and administration of the Small Employer Health Insurance Reform Act.

Added by Laws 1994, c. 211, § 12, eff. July 1, 1994.

§36-6527.  Marketing of health benefit plan coverage.

A.  Each small employer carrier shall actively market health benefit plan coverage to all eligible small employers in this state.

B.  1.  Except as provided in paragraph 2 of this subsection, no small employer carrier or agent shall, directly or indirectly, engage in the following activities:

a. encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, group size, occupation or geographic location of the small employer, or

b. encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, group size, occupation or geographic location of the small employer.

2.  The provisions of paragraph 1 of this subsection shall not apply with respect to information provided by a small employer carrier or agent to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

C.  1.  Except as provided in paragraph 2 of this subsection, no small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with an agent that provides for or results in the compensation paid to an agent for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, group size, occupation or geographic location of the small employer.

2.  Paragraph 1 of this subsection shall not apply with respect to a compensation arrangement that provides compensation to an agent on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation or geographic area of the small employer.

3.  A small employer carrier shall not implement, directly or indirectly, agent commission schedules that vary the level of agent commissions based on the size of the group or otherwise reduce access to small employer health benefit plans.

4.  Notwithstanding paragraph 3 of this subsection, a small employer carrier may:

a. vary agent commission amounts or percentages based on group size if the variation in the commission amounts or percentages are inversely related to the size of the group, or

b. vary agent commission amounts or percentages based on the cumulative premium paid by a single small employer over a specific period if the variation in the commission amounts or percentages are inversely related to the cumulative premium paid during the period.

D.  A small employer carrier shall provide reasonable compensation, as provided under the plan of operation of the program, to an agent, if any, for the sale of any health benefit plan.

E.  No small employer carrier may terminate, fail to renew or limit its contract or agreement of representation with an agent for any reason related to the health status, claims experience, occupation, group size, or geographic location of the small employers placed by the agent with the small employer carrier.

F.  No small employer carrier or agent may induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

G.  Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.  The reasons for denial shall be limited to minimum participation requirements and minimum contribution requirements.

H.  The Insurance Commissioner may promulgate rules setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

I.  1.  A violation of this section by a small employer carrier or an agent shall be an unfair trade practice under Article 12 of this title.

2.  If a small employer carrier enters into a contract, agreement or other arrangement with a third-party administrator to provide administrative, marketing or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this section as if it were a small employer carrier.

Added by Laws 1994, c. 211, § 13, eff. July 1, 1994.  Amended by Laws 1998, c. 304, § 6, eff. July 1, 1998; Laws 2001, c. 363, § 27, eff. July 1, 2001.

§36-6528.  Reissuance of certain terminated coverage.

The Insurance Commissioner may promulgate rules to require small employer carriers, as a condition of transacting business with small employers in this state after the effective date of this act, to reissue a health benefit plan to any small employer whose health benefit plan has been terminated or not renewed by the carrier after December 31, 1993.  The Commissioner may prescribe such terms for the reissue of coverage as the Commissioner finds are reasonable and necessary to provide continuity of coverage to small employers.

Added by Laws 1994, c. 211, § 14, eff. July 1, 1994.

§36-6529.  Suspension of implementation if inconsistent with federal law.

In the event that the Congress of the United States enacts laws legally inconsistent with any portion of this act, the Insurance Commissioner may suspend implementation of such inconsistent portion of this act.  In such case, the Commissioner shall notify the Governor, President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1994, c. 211, § 15, eff. July 1, 1994.

§36-6531.  Short title.

Sections 1 through 14 of this act shall be known and may be cited as the "Health Insurance High Risk Pool Act".

Added by Laws 1995, c. 250, § 1, eff. July 1, 1995.

§36-6532.  Definitions.

As used in the Health Insurance High Risk Pool Act:

1.  "Agent" means any person who is licensed to sell health insurance in this state;

2.  "Primary plan" means the comprehensive health insurance benefit plan adopted by the Board of Directors of the Health Insurance High Risk Pool which meets all requirements of federal law as a plan required to be offered by the Pool;

3.  "Board" means the Board of Directors of the Health Insurance High Risk Pool;

4.  "Church plan" has the meaning given such term under Section 3(33) of the Employee Retirement Income Security Act of 1974;

5.  "Creditable coverage" means, with respect to an individual, coverage of the individual provided under any of the following:

a. a group health plan,

b. health insurance coverage,

c. Part A or B of Title XVIII of the Social Security Act,

d. Title XIX of the Social Security Act, other than coverage consisting solely of benefits under Section 1928 of such act,

e. Chapter 55 of Title 10, U.S. Code,

f. a medical care program of the Indian Health Service or of a tribal organization,

g. a state health benefits risk pool,

h. a health plan offered under Chapter 89 of Title 5, U.S. Code,

i. a public health plan as defined in federal regulations, or

j. a health benefit plan under Section 5(e) of the Peace Corps Act, 22 U.S.C. 2504(e);

6.  "Federally defined eligible individual" means an individual:

a. for whom, as of the date on which the individual seeks coverage under the Health Insurance High Risk Pool Act, the aggregate of the periods of creditable coverage, as defined in Section 1D of the Employee Retirement Income Security Act of 1974, is eighteen (18) or more months,

b. whose most recent prior creditable coverage was under a group health plan, governmental plan, church plan or health insurance coverage offered in conjunction with any such plan,

c. who is not eligible for coverage under a group health plan, part A or B of Title XVIII of the Social Security Act, or a state plan under Title XIX of such Act or any successor program and who does not have other health insurance coverage,

d. with respect to whom the most recent coverage under a COBRA continuation provision or under a similar state program, elected such coverage, and

e. who has exhausted such continuation coverage under such provision or program, if the individual elected the continuation coverage described in this paragraph of this section; however, if the individual is eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986, the requirement for exhaustion of any available COBRA or state continuation benefits is waived;

7.  "Governmental plan" has the same meaning given such term under Section 3(32) of the Employee Retirement Income Security Act of 1974 and any federal governmental plan;

8.  "Group health benefit plan" means an employee welfare benefit plan as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 to the extent that the plan provides medical care as defined in Section 3N of the Employee Retirement Income Security Act of 1974 and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement, or otherwise;

9.  "Health insurance" means any individual or group hospital or medical expense-incurred policy or health care benefits plan or contract.  The term does not include any policy governing short-term accidents only, a fixed-indemnity policy, a limited benefit policy, a specified accident policy, a specified disease policy, a Medicare supplement policy, a long-term care policy, medical payment or personal injury coverage in a motor vehicle policy, coverage issued as a supplement to liability insurance, a disability policy, or workers' compensation;

10.  "Insurer" means any individual, corporation, association, partnership, fraternal benefit society, or any other entity engaged in the health insurance business, except insurance agents and brokers.  This term shall also include not-for-profit hospital service and medical indemnity plans, health maintenance organizations, preferred provider organizations, prepaid health plans, the State and Education Employees Group Health Insurance Plan, and any reinsurer reinsuring health insurance in this state, which shall be designated as engaged in the business of insurance for the purposes of Section 6531 et seq. of this title;

11.  "Medical care" means amounts paid for:

a. the diagnosis, care, mitigation, treatment or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body,

b. transportation primarily for and essential to medical care referred to in subparagraph a of this paragraph, and

c. insurance covering medical care referred to in subparagraphs a and b of this paragraph;

12.  "Medicare" means coverage under Parts A and B of Title XVIII of the Social Security Act (Public Law 74-271, 42 U.S.C., Section 1395 et seq., as amended);

13.  "Pool" means the Health Insurance High Risk Pool;

14.  "Physician" means a doctor of medicine and surgery, doctor of osteopathic medicine, doctor of chiropractic, doctor of podiatric medicine, doctor of optometry, and, for purposes of oral and  maxillofacial surgery only, a doctor of dentistry, each duly licensed by this state;

15.  "Plan" means any of the comprehensive health insurance benefit plans as adopted by the Board of Directors of the Health Insurance High Risk Pool, or by rule;

16.  "Alternative plan" means any of the comprehensive health insurance benefit plans adopted by the Board of Directors of the Health Insurance High Risk Pool other than the primary plan; and

17.  "Reinsurer" means any insurer as defined in Section 103 of this title from whom any person providing health insurance to Oklahoma insureds procures insurance for itself as the insurer, with respect to all or part of the health insurance risk of the person.

Added by Laws 1995, c. 250, § 2, eff. July 1, 1995.  Amended by Laws 1996, c. 249, § 2, emerg. eff. May 28, 1996; Laws 1997, c. 180, § 5, emerg. eff. May 12, 1997; Laws 2002, c. 439, § 1, eff. July 1, 2002; Laws 2004, c. 274, § 18, eff. July 1, 2004.

NOTE:  Laws 1996, c. 246, § 19 repealed by Laws 1996, c. 249, § 9, emerg. eff. May 28, 1996.

§36-6533.  Mandatory participation.

A.  Every insurer and reinsurer providing health insurance or reinsurance shall participate in the Health Insurance High Risk Pool.

B.  Health insurance policies provided in accordance with this act shall be available for sale no later than July 1, 1996.

Added by Laws 1995, c. 250, § 3, eff. July 1, 1995.

§36-6534.  Eligibility for coverage - Enrollment cap.

A.  Except as otherwise provided in this section, any person who maintains a primary residence in this state for at least one (1) year, or who is legally domiciled in this state on the date of application and who is eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986, or is a federally defined eligible individual shall be eligible for coverage under any of the plans of the Health Insurance High Risk Pool including:

1.  The spouse of the insured; and

2.  Any dependent unmarried child of the insured, from the moment of birth.  Such coverage shall terminate at the end of the premium period in which the child marries, ceases to be a dependent of the insured, or attains the age of nineteen (19) years, whichever occurs first.  However, if the child is a full-time student at an accredited institution of higher learning, the coverage may continue while the child remains unmarried and a full-time student, but not beyond the premium period in which the child reaches the age of twenty-three (23) years.

B.  1.  No person is eligible for coverage under any of the Pool plans unless such person has been rejected by at least two insurers for coverage substantially similar to the primary plan coverage.  As used in this paragraph, rejection includes an offer of coverage with a material underwriting restriction or an offer of coverage at a rate equal to or greater than the primary Pool plan rates.  No person is eligible for coverage under any of the plans if such person has, on the date of issue of coverage under any of the plans, coverage equivalent to the primary plan under another health insurance contract or policy.  This paragraph shall not apply to federally defined eligible individuals or an individual who is eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986.

2.  No person who is currently receiving, or is entitled to receive, health care benefits under any federal or state program providing financial assistance or preventive and rehabilitative social services is eligible for coverage under any of the plans.

3.  No person who is covered under any of the plans and who terminates coverage is again eligible for coverage unless twelve (12) months has elapsed since the coverage was terminated; provided, however, this provision shall not apply to an applicant who is a federally defined eligible individual.  The Board of Directors of the Health Insurance High Risk Pool may waive the twelve-month waiting period under circumstances to be determined by the Board.

4.  No person on whose behalf any of the plans have paid out an aggregate from any or all offered plans of Five Hundred Thousand Dollars ($500,000.00) in covered benefits is eligible for coverage under any of the plans.

5.  No inmate incarcerated in any state penal institution or confined to any narcotic detention, treatment, and rehabilitation facility shall be eligible for coverage under any of the plans; provided, however, this provision shall not apply with respect to an applicant who is a federally defined eligible individual.

C.  The Board may establish an annual enrollment cap if the Board determines it is necessary to limit costs to the plans.  However, federally defined eligible individuals shall be guaranteed access to the Pool without regard to any enrollment caps that are set for nonfederally defined eligible individuals.

D.  The coverage of any person who ceases to meet the eligibility requirements of this section may be terminated at the end of the month in which an individual no longer meets the eligibility requirements.

Added by Laws 1995, c. 250, § 4, eff. July 1, 1995.  Amended by Laws 1996, c. 249, § 3, emerg. eff. May 28, 1996; Laws 1997, c. 180, § 6, emerg. eff. May 12, 1997; Laws 2002, c. 439, § 2, eff. July 1, 2002; Laws 2004, c. 274, § 19, eff. July 1, 2004.

NOTE:  Laws 1996, c. 246, § 20 repealed by Laws 1996, c. 249, § 9, emerg. eff. May 28, 1996.

§36-6535.  Nonprofit legal entity - Board of Directors.

A.  There is hereby created a nonprofit legal entity to be known as the "Health Insurance High Risk Pool".  All insurers and reinsurers providing health insurance or reinsurance, as a condition of doing business in this state, shall be members of the Pool.

B.  1.  The Pool shall operate under the supervision and approval of a nine-member Board of Directors appointed by the Insurance Commissioner.  The Board shall consist of:

a. two representatives of domestic insurance companies licensed to do business in this state,

b. one representative of a not-for-profit hospital service and medical indemnity plan,

c. one representative of a health maintenance organization,

d. one member from a health-related profession,

e. one member from the general public, who is not associated with the medical profession, a hospital, or an insurer,

f. one member to represent a group considered to be "uninsurable",

g. one representative of reinsurers, and

h. one representative from the providers of small group plans licensed to do business in this state.

2.  The original Board shall be appointed for the following terms:

a.  three members for a term of one (1) year,

b.  three members for a term of two (2) years, and

c.  three members for a term of three (3) years.

3.  All terms after the initial term shall be for three (3) years.

4.  The Board shall elect one of its members as chairperson.

5.  Members of the Board may be reimbursed from monies of the Pool for actual and necessary expenses incurred by them in the performance of their official duties as members of the Board, but shall not otherwise be compensated for their services.

6.  The Board shall adopt a primary plan and one or more alternative plans pursuant to this act and submit the articles, bylaws, and operating rules for each plan adopted to the Insurance Commissioner for approval.  The Board shall reimburse the Insurance Commissioner for any direct and actual administrative costs associated with administering the provisions of this act from monies collected by the Board.

7.  Notwithstanding Section 6542 of this title, in addition, the Board shall adopt alternative health insurance plans that will provide options for its members including different co-payment structures, coinsurance, and deductible amounts.  The Board may also offer different benefit structures at its discretion.  The Board shall issue a request for proposal for the primary plan and one or more alternative plans every two (2) years beginning January 1, 2003.

Added by Laws 1995, c. 250, § 5, eff. July 1, 1995.  Amended by Laws 2002, c. 439, § 3, eff. July 1, 2002

§36-6536.  Mandatory powers and duties of Board.

The Board of Directors of the Health Insurance High Risk Pool shall:

1.  Establish administrative and accounting procedures for the operation of the Pool;

2.  Establish procedures under which applicants and participants in the plans adopted by the Board may have grievances reviewed by an impartial body and reported to the Board;

3.  Select an administering insurer in accordance with Section 6538 of this title;

4.  Levy and collect assessments from all insurers and reinsurers to provide for claims paid under the plans adopted by the Board and for administrative expenses incurred or estimated to be incurred during the period for which assessment is made.  The level of assessments shall be established by the Board in accordance with Section 6539 of this title.  Assessment of the insurers shall occur at the end of each calendar year and shall be due and payable within thirty (30) days of receipt of the assessment notice by the insurer to the Insurance Commissioner;

5.  In addition to assessments required pursuant to paragraph 4 of this subsection, collect an organizational assessment or assessments from all insurers and reinsurers as necessary to provide for expenses which have been incurred or are estimated to be incurred prior to the receipt of the first calendar year assessments.  Organizational assessments shall be equal for all insurers and reinsurers, but shall not exceed One Hundred Dollars ($100.00) per insurer for all such assessments.  Such assessments are due and payable within thirty (30) days of receipt of the assessment notice by the insurer;

6.  Require that all policy forms issued by the Board conform to standard forms as approved by the Insurance Commissioner;

7.  Develop a program to publicize the existence of the plans adopted by the Board, the eligibility requirements of the plans, and the procedures for enrollment in the plans, and to maintain public awareness of the plan;

8.  Implement disease management programs, at the Board's discretion, to improve health status for congestive heart failure, diabetes, asthma, coronary artery disease, chronic renal failure, and other diseases as appropriate;

9.  Implement a multi-tier pharmacy benefit design; and

10.  Prior to February 1 of each year, report to the President Pro Tempore of the Senate, Speaker of the House of Representatives, and Governor concerning the status of the Health Insurance High Risk Pool and the effect of cost-containment measures implemented.  Further, in such report, the Board shall make recommendations to the Legislature concerning any other cost-containment measures that would be beneficial to the Pool.

Added by Laws 1995, c. 250, § 6, eff. July 1, 1995.  Amended by Laws 1996, c. 249, § 4, emerg. eff. May 28, 1996; Laws 2002, c. 439, § 4, eff. July 1, 2002.

NOTE:  Laws 1996, c. 246, § 21 repealed by Laws 1996, c. 249, § 9, emerg. eff. May 28, 1996.

§36-6537.  Optional powers and duties of Board.

The Health Insurance High Risk Pool may:

1.  Exercise powers granted to insurers under the laws of this state;

2.  Sue or be sued; provided, individual members of the Board while acting in good faith within the course of their duties under the provisions of the Health Insurance High Risk Pool Act shall not be personally liable for actions taken by the Board;

3.  In addition to imposing assessments under Section 6536 of this title, levy interim assessments against insurers and reinsurers to ensure the financial ability of the plan to cover claims, expenses and administrative expenses incurred or estimated to be incurred in the operation of the plan prior to the end of a calendar year.  Any interim assessment shall be due and payable within thirty (30) days of the receipt of the assessment notice by the insurer.  Interim assessments shall be credited against the insurer's and reinsurer's annual assessment; and

4.  Request the Insurance Commissioner to check the reports, records, books and papers of the Insurance Department to determine the financial condition of an insurer for purposes of Section 6540 of this title.

Added by Laws 1995, c. 250, § 7, eff. July 1, 1995.  Amended by Laws 1996, c. 249, § 5, emerg. eff. May 28, 1996.

NOTE:  Laws 1996, c. 246, § 22 repealed by Laws 1996, c. 249, § 9, emerg. eff. May 28, 1996.

§36-6538.  Administering insurer.

A.  The Board of Directors of the Health Insurance High Risk Pool shall select an administering insurer who shall be an insurer as defined in this act, through a competitive bidding process, to administer the plan.  The Board shall evaluate the bids submitted under this subsection based on criteria established by the Board, which criteria shall include, but not be limited to, the following:

1.  The administering insurer's proven ability to handle large group accident and health insurance policies and claims;

2.  The efficiency of the administering insurer's claims-paying procedures; and

3.  An estimate of total charges for administering the plan.

B.  The administering insurer shall serve for a period of two (2) years.  At least one (1) year prior to the expiration of each two-year period of service by an administering insurer, the Board shall invite all reasonably interested potential administering insurers, including the current administering insurer, to submit bids to serve as the administering insurer for the succeeding two-year period.  The selection of the administering insurer for the succeeding two-year period shall be made at least six (6) months prior to the end of the current two-year period.  The Board may terminate the service of the administering insurer at any time if the Board determines that the administering insurer has failed to perform their duties effectively according to the contract established.  In this case, the Board will accept bids from other potential administering insurers to serve the remainder of the vacated term.

C.  The Board may select more than one administering insurer to perform the different functions involved in administering the plan.

D.  The administering insurer shall:

1.  Perform all eligibility and administrative claims-payment functions relating to the plan;

2.  Pay an agent's referral fee as established by the Board to each agent who refers an applicant to the plan, if the applicant is accepted.  The selling or marketing of the plan shall not be limited to the administering insurer or its agents.  The referral fees shall be paid by the administering insurer from moneys received as premiums for the plan;

3.  Establish a premium billing procedure for collection of premiums from persons insured under the plan;

4.  Perform all necessary functions to assure timely payment of benefits to covered persons under the plan, including, but not limited to, the following:

a. making available information relating to the proper manner of submitting a claim for benefits under the plan and distributing forms upon which submissions shall be made,

b. evaluating the eligibility of each claim for payment under the plan, and

c. notifying each claimant within thirty (30) days after receiving a properly completed and executed proof of loss, whether the claim is accepted, rejected, or compromised;

5.  Submit regular reports to the Board regarding the operation of the plan.  The frequency, content, and form of the reports shall be determined by the Board;

6.  Following the close of each calendar year, determine net premiums, reinsurance premiums less administrative expenses allowance, the expense of administration pertaining to the reinsurance operations of the Pool, and the incurred losses for the year, and report this information to the Board and to the Insurance Commissioner;

7.  Pay claims expenses from the premium payments received from, or on behalf of, covered persons under the plan.  If the payments by the administering insurer for claims expenses exceed the portion of premiums allocated by the Board for the payment of claims expenses, the Board shall provide through assessment the additional funds necessary for payment of claims expenses; and

8.  Conduct bill review to check for appropriate coding, duplication, excessive charges and billing errors.

E.  1.  The administering insurer shall be paid, as provided in the contract of the Pool, for direct and indirect expenses incurred in administering the Pool.

2.  As used in this subsection, the term "direct and indirect expenses" includes the portion of the audited administrative costs, printing expenses, claims administration expenses, management expenses, building overhead expenses and other actual operating and administrative expenses of the administering insurer which are approved by the Board as allocable to the administration of the plan and included in the bid specifications.

Added by Laws 1995, c. 250, § 8, eff. July 1, 1995.  Amended by Laws 1996, c. 249, § 6, emerg. eff. May 28, 1996; Laws 2002, c. 439, § 5, eff. July 1, 2002.

NOTE:  Laws 1996, c. 246, § 23 repealed by Laws 1996, c. 249, § 9, emerg. eff. May 28, 1996.

§36-6538.1.  Case manager or managers - Bidding criteria - Period of service - Duties - Payment and financial incentives.

A.  The Board of Directors of the Health Insurance High Risk Pool shall select a case manager or managers through a competitive bidding process, to provide case management services for the Pool.  The Board shall evaluate the bids submitted under this subsection based on criteria established by the Board, which criteria shall include, but not be limited to, the following:

1.  The case manager or managers' proven ability to handle large group accident and health insurance case management and its understanding of health care delivery systems;

2.  The cost savings attributed to the case manager or managers' services; and

3.  An estimate of total charges for providing case management services to the Pool.

B.  The case manager or managers shall serve for a period of two (2) years beginning January 1, 2003.  Prior to the expiration of each two-year period of service by a case manager, the Board shall invite all reasonably interested potential case managers, including the current case manager or managers, to submit bids to serve as a case manager for the succeeding two-year period.  The selection of the case manager or managers for the succeeding two-year period shall be made at least four (4) months prior to the end of the current two-year period.  The Board may terminate the service of a case manager at any time if the Board determines that the case manager has failed to perform the duties effectively according to the contract established.  In this case, the Board will accept bids from other potential case managers to serve the remainder of the vacated term.

C.  A case manager's duties shall include:

1.  Assessing, planning, implementing, coordinating, monitoring and evaluating the options and services required to meet a member's health needs;

2.  Performance of utilization review, to include concurrent review of inpatient skilled and rehabilitation services, emergency room retrospective review for appropriateness, frequency, and/or chronic disease indicators;

3.  Authorization processes based upon nationally recognized criteria for elective inpatient and outpatient services;

4.  Multidisciplinary complex case management for high risk pregnancy, transplants, neonates, and other complex cases; and

5.  Providing other cost-containment measures as adopted by the Board.

D.  1.  The case manager shall be paid, as provided in the contract of the Pool, for direct and indirect expenses incurred in providing case management service for the Pool.

2.  As used in this subsection, the term "direct and indirect expenses" includes the portion of the printing expenses, case management expenses, management expenses, building overhead expenses and other actual operating and administrative expenses of the case manager which are approved by the Board as allocable to case management of the plan and included in the bid specifications.

E.  The Health Insurance High Risk Pool may provide financial incentives to the case manager or managers based upon savings and outcomes attributed to such case manager or managers.

Added by Laws 2002, c. 439, § 6, eff. July 1, 2002.

§36-6539.  Assessment of operating losses.

A.  Each participating insurer and each participating reinsurer shall be assessed by the Board of Directors of the Health Insurance High Risk Pool a portion of the operating losses of the plan; such portion being determined by multiplying the operating losses by a fraction, the numerator of which equals the insurer's total health insurance premiums or subscriber's contract charges pertaining to the direct writing of health insurance written in this state during the preceding calendar year and the denominator of which equals the total of all health insurance premiums and all subscriber contract charges written by all health insurers in this state during the preceding calendar year.  The computation of assessments shall be made with a reasonable degree of accuracy, with the recognition that exact determinations may not always be possible.

B.  1.  If assessments and other receipts by the Pool exceed the actual losses and administrative expenses of the plan, the excess shall be held at interest and used by the Board to offset future losses or to reduce premiums.

2.  As used in this subsection, the term "future losses" includes reserves for claims incurred but not reported.

C.  1.  Each participant's proportion of participation in the plan shall be determined annually by the Board based on annual statements and other reports deemed necessary by the Board and filed with it by the insurer.

2.  Any deficit incurred under the plan shall be recouped by assessments apportioned among the participants by the Board in the manner set forth in subsection A of this section, and the participants may recover the net loss, if any, in the normal course of their respective businesses without time limitation.

3.  An insurer which has paid an assessment levied pursuant to this section shall not take a credit on the premium tax return for that insurer but may include the assessment amount in the insurer's claims cost calculation for the purpose of determining the insurer's rates for premiums charged for insurance policies to which the act applies.  The rates shall not be deemed excessive for the sole reason of including in the calculation an amount reasonably calculated to recoup the assessment amount paid by the participating insurer or reinsurer.

Added by Laws 1995, c. 250, § 9, eff. July 1, 1995.

§36-6540.  Abatement or deferral of assessment.

A.  The Board may abate or defer, in whole or in part, the assessment of any participant if, in the opinion of the Board, payment of the assessment would endanger the ability of the participant to fulfill the contractual obligations of the participant.

B.  In the event that an assessment against a participant is abated or deferred, in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other participants in a manner consistent with the basis for assessments set forth in subsection A of Section 9 of this act, and the participant receiving the abatement or deferment shall remain liable to the Pool for the deficiency for four (4) years.

Added by Laws 1995, c. 250, § 10, eff. July 1, 1995.

§36-6541.  Coverage directly insured by Pool.

The coverage provided by the plan shall be directly insured by the Health Insurance High Risk Pool and the policies administered through the administering insurer.

Added by Laws 1995, c. 250, § 11, eff. July 1, 1995.

§36-6542.  Required coverages - Deductibles - Premiums.

A.  1.  The primary plan shall offer as the basic option an annually renewable policy with coverage as specified in this section for each eligible person, except, that if an eligible person is also eligible for Medicare coverage, the plan shall not pay or reimburse any person for expenses paid by Medicare.

2.  Any person whose health insurance is involuntarily terminated for any reason other than nonpayment of premium or fraud may apply for coverage under any of the plans offered by the Board.  If such coverage is applied for within sixty-three (63) days after the involuntary termination and if premiums are paid for the entire period of coverage, the effective date of the coverage shall be the date of termination of the previous coverage.

3.  The primary plan shall provide that, upon the death, annulment of marriage or divorce of the individual in whose name the contract was issued, every other person covered in the contract may elect within  sixty-three (63) days to continue coverage under a continuation or conversion policy.

4.  No coverage provided to a person who is eligible for Medicare benefits shall be issued as a Medicare supplement policy.

B.  The primary plan shall offer comprehensive coverage to every eligible person who is not eligible for Medicare.  Comprehensive coverage offered under the primary plan shall pay an eligible person's covered expenses, subject to the limits on the deductible and coinsurance payments authorized under subsection E of this section up to a lifetime limit of Five Hundred Thousand Dollars ($500,000.00) per covered individual.  The maximum limit under this paragraph shall not be altered by the Board of Directors of the Health Insurance High Risk Pool, and no actuarially equivalent benefit may be substituted by the Board.

C.  Except for a health maintenance organization and prepaid health plan or preferred provider organization utilized by the Board or a covered person, the usual customary charges for the following services and articles, when prescribed by a physician, shall be covered expenses in the primary plan:

1.  Hospital services;

2.  Professional services for the diagnosis or treatment of injuries, illness, or conditions, other than dental, which are rendered by a physician or by others at the direction of a physician;

3.  Drugs requiring a physician's prescription;

4.  Services of a licensed skilled nursing facility for eligible individuals, ineligible for Medicare, for not more than one hundred eighty (180) calendar days during a policy year, if the services are the type which would qualify as reimbursable services under Medicare;

5.  Services of a home health agency, if the services are of a type which would qualify as reimbursable services under Medicare;

6.  Use of radium or other radioactive materials;

7.  Oxygen;

8.  Anesthetics;

9.  Prosthesis, other than dental prosthesis;

10.  Rental or purchase, as appropriate, of durable medical equipment, other than eyeglasses and hearing aids;

11.  Diagnostic x-rays and laboratory tests;

12.  Oral surgery for partially or completely erupted, impacted teeth and oral surgery with respect to the tissues of the mouth when not performed in connection with the extraction or repair of teeth;

13.  Services of a physical therapist;

14.  Transportation provided by a licensed ambulance service to the nearest facility qualified to treat the condition;

15.  Processing of blood including, but not limited to, collecting, testing, fractioning, and distributing blood; and

16.  Services for the treatment of alcohol and drug abuse, but the plan shall be required to make a fifty percent (50%) co-payment and the payment of the plan shall not exceed Four Thousand Dollars ($4,000.00).

Usual and customary charges shall not exceed the reimbursement rate for charges as set by the State and Education Employees Group Insurance Board.

D.  1.  Covered expenses in the primary plan shall not include the following:

a. any charge for treatment for cosmetic purposes, other than for repair or treatment of an injury or congenital bodily defect to restore normal bodily functions,

b. any charge for care which is primarily for custodial or domiciliary purposes which do not qualify as eligible services under Medicaid,

c. any charge for confinement in a private room to the extent that such charge is in excess of the charge by the institution for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician,

d. that part of any charge for services or articles rendered or provided by a physician or other health care personnel which exceeds the prevailing charge in the locality where the service is provided, or any charge for services or articles not medically necessary,

e. any charge for services or articles the provision of which is not within the authorized scope of practice of the institution or individual providing the service or articles,

f. any expense incurred prior to the effective date of the coverage under the plan for the person on whose behalf the expense was incurred,

g. any charge for routine physical examinations in excess of one every twenty-four (24) months,

h. any charge for the services of blood donors and any fee for the failure to replace the first three (3) pints of blood provided to an eligible person annually, and

i. any charge for personal services or supplies provided by a hospital or nursing home, or any other nonmedical or nonprescribed services or supplies.

2.  The primary plan may provide an option for a person to have coverage for the expenses set out in paragraph 1 of this subsection or any benefits payable under any other health insurance policy or plan, commensurate with the deductible and coinsurance selected.

E.  1.  The primary plan shall provide for a choice of annual deductibles per person covered for major medical expenses in the amounts of Five Hundred Dollars ($500.00), One Thousand Dollars ($1,000.00), One Thousand Five Hundred Dollars ($1,500.00), Two Thousand Dollars ($2,000.00), Five Thousand Dollars ($5,000.00) and Seven Thousand Five Hundred Dollars ($7,500.00), plus the additional benefits payable at each level of deductible; provided, if two individual members of a family satisfy the applicable deductible, no other members of the family shall be required to meet deductibles for the remainder of that calendar year.

2.  The schedule of premiums and deductibles shall be established by the Board.

3.  Rates for coverage issued by the Pool may not be unreasonable in relation to the benefits provided, the risk experience and the reasonable expenses of providing coverage.

4.  Separate schedules of premium rates based on age may apply for individual risks.

5.  Rates are subject to approval by the Insurance Commissioner.

6.  Standard risk rates for coverages issued by the Pool shall be established by the Board, subject to the approval of the Insurance Commissioner, using reasonable actuarial techniques, and shall reflect anticipated experiences and expenses of such coverage for standard risks.

7.   a. The rating plan established by the Board shall initially provide for rates equal to one hundred twenty-five percent (125%) of the average standard risk rates of the five largest insurers doing business in the state.

b. Any change to the initial rates shall be based on experience of the plans and shall reflect reasonably anticipated losses and expenses.  The rates shall not increase more than five percent (5%) annually with a maximum rate not to exceed one hundred fifty percent (150%) of the average standard risk rates.

8.   a. A Pool policy may contain provisions under which coverage is excluded during a period of twelve (12) months following the effective date of coverage with respect to a given covered person's preexisting condition, as long as:

(1) the condition manifested itself within a period of six (6) months before the effective date of coverage, or

(2) medical advice or treatment for the condition was recommended or received within a period of six (6) months before the effective date of coverage.  The provisions of this paragraph shall not apply to a person who is a federally defined eligible individual.

b. The Board shall waive the twelve-month period if the person had continuous coverage under another policy with respect to the given condition within a period of six (6) months before the effective date of coverage under the Pool plan.  The Board shall also waive any preexisting waiting periods for an applicant who is a federally defined eligible individual.

c. In the case of an individual who is eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986, the preexisting conditions limitation will not apply if the individual maintained creditable health insurance coverage for an aggregate period of three (3) months as of the date on which the individual seeks to enroll in coverage under the Pool plan, not counting any period prior to a sixty-three-day break in coverage.

9.   a. No amounts paid or payable by Medicare or any other governmental program or any other insurance, or self-insurance maintained in lieu of otherwise statutorily required insurance, may be made or recognized as claims under such policy, or be recognized as or towards satisfaction of applicable deductibles or out-of-pocket maximums, or to reduce the limits of benefits available.

b. The Board shall have a cause of action against a covered person for any benefits paid to a covered person which should not have been claimed or recognized as claims because of the provisions of this paragraph, or because otherwise not covered.

Added by Laws 1995, c. 250, § 12, eff. July 1, 1995.  Amended by Laws 1996, c. 249, § 7, emerg. eff. May 28, 1996; Laws 1997, c. 180, § 7, emerg. eff. May 12, 1997; Laws 2002, c. 439, § 7, eff. July 1, 2002; Laws 2004, c. 274, § 20, eff. July 1, 2004.

NOTE:  Laws 1996, c. 246, § 24 repealed by Laws 1996, c. 249, § 9, emerg. eff. May 28, 1996.

§36-6543.  Conformity with the Health Care Freedom of Choice Act.

The plan shall conform with and be subject to the provisions of Sections 6054 through 6057 of Title 36 of the Oklahoma Statutes in the same manner as if it were a group policy issued by an insurer.

Added by Laws 1995, c. 250, § 13, eff. July 1, 1995.

§36-6544.  Unfair practices.

It shall constitute an unfair practice for the purposes of Section 1201 et seq. of Title 36 of the Oklahoma Statutes for an insurer, insurance agent, insurance broker or third party administrator to refer an individual employee to the plan or arrange for an individual employee to apply for the plan, for the purpose of separating that employee from group health insurance coverage provided in connection with the employee's employment.

Added by Laws 1995, c. 250, § 14, eff. July 1, 1995.

§36-6551.  Short title.

Sections 1 through 16 of this act shall constitute a part of the Insurance Code and shall be known and may be cited as the "Hospital and Medical Services Utilization Review Act".

Added by Laws 1991, c. 294, § 1, eff. Nov. 1, 1991.

§36-6552.  Definitions.

As used in the Hospital and Medical Services Utilization Review Act:

1.  "Utilization review" means a system for prospectively, concurrently and retrospectively reviewing the appropriate and efficient allocation of hospital resources and medical services given or proposed to be given to a patient or group of patients.  It does not include an insurer's normal claim review process to determine compliance with the specific terms and conditions of the insurance policy;

2.  "Private review agent" means a person or entity who performs utilization review on behalf of:

a. an employer in this state, or

b. a third party that provides or administers hospital and medical benefits to citizens of this state, including, but not limited to:

(1) a health maintenance organization issued a license pursuant to Section 2501 et seq. of Title 63 of the Oklahoma Statutes, unless the health maintenance organization is federally regulated and licensed and has on file with the Commissioner of Health a plan of utilization review carried out by health care professionals and providing for complaint and appellate procedures for claims, or

(2) a health insurer, not-for-profit hospital service or medical plan, health insurance service organization, or preferred provider organization or other entity offering health insurance policies, contracts or benefits in this state;

3.  "Utilization review plan" means a description of utilization review procedures;

4.  "Commissioner" means the Insurance Commissioner;

5.  "Certificate" means a certificate of registration granted by the Insurance Commissioner to a private review agent; and

6.  "Health care provider" means any person, firm, corporation or other legal entity that is licensed, certified, or otherwise authorized by the laws of this state to provide health care services, procedures or supplies in the ordinary course of business or practice of a profession.

Added by Laws 1991, c. 294, § 2, eff. Nov. 1, 1991.

§36-6553.  Private review agents - Certification required - Exemptions.

A.  A private review agent who approves or denies payment or who recommends approval or denial of payment for hospital or medical services or whose review results in approval or denial of payment for hospital or medical services on a case-by-case basis shall not conduct utilization review in this state unless the Insurance Commissioner has granted the private review agent a certificate.

B.  Except as provided in Section 9 of this act, the Hospital and Medical Services Utilization Review Act shall not apply to any insurance company or not-for-profit hospital service and medical indemnity plan licensed by the Commissioner to transact insurance in this state.  If the insurer contracts outside the company for any or all utilization review services, the entity with whom the insurance company contracts shall be subject to all of the provisions of the Hospital and Medical Services Utilization Review Act.

C.  The State and Education Employees Group Insurance Board shall be exempt from the provisions of the Hospital and Medical Services Utilization Review Act and regulated accordingly as provided for in the State and Education Employees Group Insurance Act.  In addition, the Board shall comply with the provisions of Section 17 of this act.  If the State and Education Employees Group Insurance Board contracts for utilization review services instead of having utilization review services be performed by employees of the Board, the entity with whom the Board contracts shall be subject to all of the provisions of the Hospital and Medical Services Utilization Review Act.

Added by Laws 1991, c. 294, § 3, eff. Nov. 1, 1991.

§36-6554.  Exemptions - Review of patients eligible under Social Security - In-house utilization review.

A.  The Insurance Commissioner shall waive the requirements of the Hospital and Medical Services Utilization Review Act for the activities of a private review agent in connection with a contract with the federal or state government for utilization review of patients eligible for hospital and medical services under the Social Security Act.

B.  No certificate is required for those private review agents conducting general in-house utilization review for hospitals, home health agencies, preferred provider organizations, or other managed care entities, clinics, private offices or any other health facility or entity, so long as the review does not result in the approval or denial of payment for hospital or medical services for a particular case.  Such general in-house utilization review shall be exempt from all provisions of the Hospital and Medical Services Utilization Review Act.

Added by Laws 1991, c. 294, § 4, eff. Nov. 1, 1991.

§36-6555.  Rules - Forms - Issuance of certificate - Reporting requirements - Confidentiality.

A.  The Insurance Commissioner may promulgate and adopt rules to implement the provisions of this section.

B.  The Commissioner shall develop standardized forms for registration, performing and implementing certification requirements pursuant to the Hospital and Medical Services Utilization Review Act.

C.  The Commissioner shall issue a certificate to an applicant that has met all the requirements of the Hospital and Medical Services Utilization Review Act and applicable rules.

D.  The Commissioner may establish reporting requirements to:

1.  Evaluate, based upon the information furnished pursuant to the provisions of this act, the effectiveness of private review agents; and

2.  Determine if the utilization review programs are in compliance with the provisions of the Hospital and Medical Services Utilization Review Act and applicable rules.

E.  Any information required by the Commissioner with respect to customers, patients or utilization review procedures of a private review agent shall be held in confidence and shall not be disclosed to the public.  However, a patient or a person with financial responsibility for a patient's bill shall be entitled to information and documents relating to them and their claim.

F.  A certificate issued pursuant to the Hospital and Medical Services Utilization Review Act is not transferable.

G.  No individual conducting utilization review shall be required to be certified if such utilization review is performed within the scope of such person's employment with an entity already certified pursuant to the Hospital and Medical Services Review Act.

Added by Laws 1991, c. 294, § 5, eff. Nov. 1, 1991.

§36-6556.  Health insurance plans - Certification or contract with certified private review agent - Exceptions.

Every health insurance plan which proposes to administer a health benefits program that provides for the coverage of hospital and/or medical benefits and the utilization review of those benefits shall:

1.  Be certified in accordance with the Hospital and Medical Services Utilization Review Act; or

2.  Contract with a private review agent who is certified in accordance with the Hospital and Medical Services Utilization Review Act.

The provisions of this section shall not apply to insurance companies and not-for-profit hospital services and medical indemnity plans, licensed by the Commissioner to transact insurance in this state, that perform in-house utilization review.

Added by Laws 1991, c. 294, § 6, eff. Nov. 1, 1991.

§36-6557.  Application for certificate.

A.  An applicant for a certificate shall:

1.  Submit an application to an Insurance Commissioner; and

2.  Pay to the Commissioner an application fee in an amount of Five Hundred Dollars ($500.00), which shall be sufficient to pay for the administrative cost of the certification program and any other cost associated with carrying out the provisions of the Hospital and Medical Services Utilization Review Act.

B.  The application shall:

1.  Be on a form approved by the Commissioner and accompanied by any supporting documentation that the Commissioner requires; and

2.  Be signed and verified by the applicant.

Added by Laws 1991, c. 294, § 7, eff. Nov. 1, 1991.

§36-6558.  Information required to be submitted by private review agents.

In conjunction with an application for a certificate, the private review agent shall submit information that the Insurance Commissioner requires, including, but not limited to:

1.  A utilization review plan that includes:

a. an adequate summary description of review standards, protocol and procedures to be used in evaluating proposed or delivered hospital and medical care,

b. assurances that the standards and criteria to be applied in review determinations are established with input from health care providers representing major areas of specialty and certified by the boards of the various American medical specialties.  The entity shall provide the Commissioner with a list of such representatives and their major areas of specialty upon request, and

c. the provisions by which patients or health care providers may seek reconsideration or appeal of adverse decisions by the private review agent;

2.  The type and qualifications of the personnel either employed or under contract to perform the utilization review;

3.  The procedures and policies to ensure that a representative of the private review agent is reasonably accessible, if domiciled in this state, to patients and health care providers five (5) days a week during normal business hours, such procedures and policies to include as a requirement a toll-free telephone number to be available during said business hours; provided, in the alternative, the out-of-state private review agent shall be available or make staff available by toll-free telephone for at least forty (40) hours per week during normal business hours and shall have a telephone system which is capable of accepting or recording incoming telephone calls during other than normal hours, and shall respond to such calls within two (2) working days, if sufficient information is provided to whomever accepts the call or on a recorded message;

4.  The policies and procedures to ensure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

5.  The policies and procedures to verify the identity and authority of personnel performing utilization review by telephone;

6.  A copy of the materials designed to inform applicable patients and health care providers of the requirements of the utilization review plan;

7.  A list of the third party payors for which the private review agent is performing utilization review in this state.  Said list may be deemed confidential by the Commissioner for the purpose of protecting competition between agents;

8.  The procedures for receiving and handling complaints by patients and health care providers concerning utilization review; and

9.  Procedures to ensure that after a request for medical evaluation, treatment, or procedures has been rejected in whole or in part and in the event a copy of the report on said rejection is requested, a copy of the report of a private review agent concerning the rejection shall be mailed by the insurer, postage prepaid, to the ill or injured person, the treating health care provider or to the person financially responsible for the patient's bill within fifteen (15) days after receipt of the request for the report.

Added by Laws 1991, c. 294, § 8, eff. Nov. 1, 1991.

§36-6559.  Information required to be submitted relating to in-house review.

A.  Insurance companies and not-for-profit hospital services and medical indemnity plans licensed by the Commissioner that perform in-house utilization review shall submit to the Commissioner the following information regarding utilization review:

1.  A utilization review plan that includes:

a. an adequate summary description of review standards, protocol and procedures to be used in evaluating proposed or delivered hospital and medical care,

b. assurances that the standards and criteria to be applied in review determinations are established with input from health care providers representing major areas of specialty and certified by the boards of the various American medical specialties, and

c. the provisions by which patients or health care providers may seek reconsideration or appeal of adverse decisions concerning requests for medical evaluation, treatment or procedures;

2.  The type and qualifications of the personnel either employed or under contract to perform the utilization review;

3.  The procedures and policies to ensure that a representative is reasonably accessible to patients and health care providers five (5) days a week during normal business hours, such procedures and policies to include as a requirement a toll-free telephone number to be available during said business hours; provided, in the case of insurance companies, if the personnel performing utilization review are out-of-state, the personnel shall be available or make staff available by toll-free telephone for at least forty (40) hours per week during normal business hours and shall have a telephone system which is capable of accepting or recording incoming telephone calls during other than normal hours, and shall respond to such calls within two (2) working days, if sufficient information for response is provided to whomever accepts the call or on a recorded message;

4.  The policies and procedures to ensure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

5.  The policies and procedures to verify the identity and authority of personnel performing utilization review by telephone;

6.  A copy of the materials designed to inform applicable patients and health care providers of the requirements of the utilization review plan;

7.  The procedures for receiving and handling complaints by patients, hospitals and health care providers concerning utilization review; and

8.  Procedures to ensure that after a request for medical evaluation, treatment, or procedures has been rejected in whole or in part and in the event a copy of the report on said rejection is requested, a copy of the report of the personnel performing utilization review concerning the rejection shall be mailed by the insurer, postage prepaid, to the ill or injured person, the treating health care provider, hospital or to the person financially responsible for the patient's bill within fifteen (15) days after receipt of the request for the report.

B.  Insurance companies that provide for in-house utilization review shall pay an annual fee to the Insurance Commissioner of Five Hundred Dollars ($500.00).

Added by Laws 1991, c. 294, § 9, eff. Nov. 1, 1991.

§36-6560.  Expiration of certificate - Renewal.

A.  A certificate expires on the first anniversary of its effective date unless the certificate is renewed for a one-year term as provided in this section.

B.  Before the certificate expires, a certificate may be renewed for an additional one-year term, if the applicant:

1.  Otherwise is entitled to the certificate;

2.  Pays the Insurance Commissioner an annual renewal fee in the amount of Five Hundred Dollars ($500.00);

3.  Submits to the Commissioner:

a. a renewal application on the form that the Commissioner requires, and

b. satisfactory evidence of compliance with any requirement for certificate renewal;

4.  Establishes and maintains a complaint system which has been approved by the Commissioner and which provides reasonable procedures for the resolution of written complaints concerning utilization review; and

5.  Maintains records of written complaints for five (5) years from the time the complaints are filed and submits to the Commissioner a summary report at such times and in such format as the Commissioner may require.

Added by Laws 1991, c. 294, § 10, eff. Nov. 1, 1991.

§36-6561.  Refusal to issue or renew or suspension or revocation of certificate - Hearing - Appeal.

A.  The Insurance Commissioner may refuse to issue or renew or may suspend or revoke a certificate if the holder does not comply with performance assurances under this section, violates any provision of the Hospital and Medical Services Utilization Review Act, or violates any rule adopted pursuant thereto.

B.  The Commissioner shall deny or refuse to renew a certificate to any applicant if, upon review of the application, the Commissioner finds that the applicant proposing to conduct utilization review does not:

1.  Have available the services of a sufficient number of qualified medical professionals supervised by appropriate health care providers to carry out the applicant's utilization review activities.  Said sufficiency shall be based on standards and criteria pursuant to the provisions of subparagraph b of paragraph 1 of Section 8 of this act;

2.  Meet any applicable rules the Commissioner adopted pursuant to the Hospital and Medical Services Utilization Review Act relating to the qualifications of private review agents or the performance of utilization review; and

3.  Provide assurances satisfactory to the Commissioner that:

a. the procedure and policies of the private review agent shall protect the confidentiality of medical records, and

b. the review agent shall be reasonably accessible in this state to patients, hospitals and health care providers as required by this act.

C.  Before denying, not renewing, or revoking a certificate, the Commissioner shall provide the applicant or certificate holder with reasonable time to supply additional information demonstrating compliance with the requirements of the Hospital and Medical Services Utilization Review Act and the opportunity to request a hearing.  If an applicant or certificate holder requests a hearing, the Commissioner shall send a hearing notice and conduct a hearing in accordance with the Administrative Procedures Act.

D.  Any person aggrieved by a final decision of the Commissioner in a contested case may appeal the decision as provided for in the Administrative Procedures Act.

Added by Laws 1991, c. 294, § 11, eff. Nov. 1, 1991.

§36-6562.  Disclosure or publication of confidential medical information.

A private review agent shall not disclose or publish individual medical records or any other confidential medical information obtained in the performance of utilization review activities without the appropriate procedures for protecting the patient's confidentiality.  Provided, however, that nothing in the Hospital and Medical Services Utilization Review Act shall prohibit a private review agent from providing patient information to a third party with whom the private review agent is affiliated, under contract, or for whom the agent is acting.

Added by Laws 1991, c. 294, § 12, eff. Nov. 1, 1991.

§36-6563.  Liability - Construction of act.

Nothing in the Hospital and Medical Services Utilization Review Act shall be deemed to reduce or expand the liability of any person or entity for any actions or activities with respect to utilization review.

Added by Laws 1991, c. 294, § 13, eff. Nov. 1, 1991.

§36-6564.  Examination of affairs of private review agent.

Whenever the Insurance Commissioner deems it to be prudent for the benefit of the insureds, health care providers, or insurers, the Commissioner or any person designated by the Commissioner may visit and examine the affairs of any private review agent to determine if the agent is in compliance with the provisions of the Hospital and Medical Services Utilization Review Act or any rules adopted or orders issued pursuant thereto.

Any person or entity examined pursuant to the provisions of the Hospital and Medical Services Utilization Review Act shall pay the proper charges incurred for such examination, including the actual expenses of the Insurance Commissioner or the expenses and compensation of his authorized representative and the expenses and compensation of assistants and examiners employed therein.

Added by Laws 1991, c. 294, § 14, eff. Nov. 1, 1991.

§36-6565.  Civil fines.

For any violation of the provisions of the Hospital and Medical Services Utilization Review Act or any rule adopted pursuant thereto, the Insurance Commissioner may, upon notice and hearing, subject a person or entity to a civil fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each occurrence.

Added by Laws 1991, c. 294, § 15, eff. Nov. 1, 1991.

§36-6566.  Disposition of fees.

All fees collected by the Insurance Commissioner as provided in the Hospital and Medical Services Utilization Review Act shall be paid into the State Treasury on a weekly basis to the credit of the Insurance Commissioner's Revolving Fund for the purpose of carrying out and enforcing the provisions of the Hospital and Medical Services Utilization Review Act and Section 17 of this act.

Added by Laws 1991, c. 294, § 16, eff. Nov. 1, 1991.

§36-6571.  Determination of average area or customary and reasonable charges - Disclosure to health care provider of information used.

A.  As used in this section:

1.  "Health care provider" means any person, firm, corporation or other legal entity that is licensed, certified or otherwise authorized by the laws of this state to provide health care services, procedures or supplies in the ordinary course of business or practice of a profession; and

2.  "Insurer" means any insurance company, not-for-profit hospital service and medical indemnity plan, health insurance service organization, preferred provider organization or other entity offering health insurance policies, contracts or benefits in this state.

B.  Any insurer which:

1.  Makes a determination or contracts with a third party who makes the determination of average area charges or customary and reasonable charges for health care services, procedures or supplies; and

2.  Based on such determination, authorizes payment in an amount which is less than the amount charged by the health care provider for such services, procedures or supplies;

shall, upon the request of a health care provider, furnish the name, mailing address and telephone number of the party making the determination to the health care provider.

C.  Upon the request of the health care provider, the party shall furnish, for a reasonable charge, information used to determine the average area charges or customary and reasonable charges for the services, procedures or supplies provided by the health care provider and authorized for payment pursuant to paragraph 2 of subsection B of this section.  The information shall include the rationale and documentation of sources used in the determination of the average area charges or customary and reasonable charges for the services, procedures or supplies in question, including names, mailing addresses and telephone numbers of sources if available.  Such information shall be furnished to the health care provider no later than ten (10) working days after the request for information by the health care provider.

D.  1.  No insurer shall use the services of a party for the determination of average area charges or customary and reasonable charges which is not in compliance with the provisions of this section.

2.  Noncompliance shall be reported to the Insurance Commissioner who, upon investigation of the complaint and determination that the party is in noncompliance and that no resolution of the complaint will be made within a reasonable time, shall compile and maintain a list of parties which are not in compliance with the provisions of this section.

Added by Laws 1992, c. 297, § 1, eff. Sept. 1, 1992.

§36-6581.  Uniform health claim forms - Uniform billing forms - Rules.

A.  On or before January 1, 1994, the Insurance Commissioner shall develop and adopt:

1.  Uniform health care claim forms for use by all health care providers and carriers in the state; and

2.  Uniform standards and procedures for processing such claim forms in electronic and hard-copy form.

The Commissioner shall direct all insurers licensed in the state to begin using the uniform claim forms by July 1, 1994.

B.  The Commissioner shall adopt the health care financing administration (HCFA) 1500 form for outpatient billing and claim submission, or its successor, and the uniform billing (UB) 92 form for hospital billing and claim submission, or its successor as the uniform health care claim and billing form for appropriate hospital and medical expenses, and shall develop uniform forms for other health care provider services, including but not limited to pharmacy and dental services.

C.  The Commissioner shall promulgate such rules as are necessary for developing, adopting and administering the uniform claim forms and processing system.

Added by Laws 1993, c. 304, § 1, emerg. eff. June 7, 1993.  Amended by Laws 1995, c. 246, § 2, eff. Nov. 1, 1995.

§36-6591.  Short title - Declaration of necessity.

A.  Sections 1 through 6 of this act shall be known and may be cited as the "Managed Health Care Reform and Accountability Act".

B.  The Legislature hereby declares that the public good and the general welfare of the citizens of this state require the enactment of this measure under the police power of the state as part of and in furtherance of the regulation of the business of insurance.

Added by Laws 2000, c. 163, § 1, eff. July 1, 2000.

§36-6592.  Definitions.

For purposes of this act:

1.  "Enrollee" means an individual who is enrolled in a health care plan, including covered dependents;

2.  "Health care plan" means any arrangement whereby any person undertakes to provide, arrange for, pay for, or reimburse any part of the costs of any health care services for an enrollee;

3.  "Health care provider" means a physician, hospital, pharmaceutical company, pharmacy, pharmacist, laboratory, or other state-licensed or state-recognized provider of health care services;

4.  "Health insurance carrier" means an insurance company that issues policies of accident and health insurance and is or should be licensed to sell insurance in this state;

5.  "Health maintenance organization" means an organization which is or should be licensed by the State Department of Health pursuant to Section 2501 et seq. of Title 63 of the Oklahoma Statutes;

6.  "Managed care entity" means any entity which is a health care plan, health insurance carrier or health maintenance organization as defined in this section, but does not include an employer that sponsors or participates in a health care plan or purchases coverage or assumes risk on behalf of or for the benefit of its employees or the employees of one or more subsidiaries or affiliates of the employer; and

7.  "Medically necessary" means services or supplies provided by a health care provider that are:

a. appropriate for the symptoms and diagnosis or treatment of the enrollee's condition, illness, disease, or injury,

b. in accordance with standards of good medical practice,

c. not primarily for the convenience of the enrollee or the enrollee's health care provider, and

d. the most appropriate supply or level of service that can safely be provided to the enrollee.

Added by Laws 2000, c. 163, § 2, eff. July 1, 2000.

§36-6593.  Duty of health care entity to exercise ordinary care - Liability for damages - Application of act.

A.  A health insurance carrier, health maintenance organization, or other managed care entity for a health care plan has the duty to exercise ordinary care when making health care treatment decisions and shall be liable for damages for harm to an enrollee proximately caused by breach of the duty to exercise ordinary care if:

1.  The failure to exercise ordinary care resulted in the denial, significant delay, or modification of the health care service recommended for, or furnished to, an enrollee; and

2.  The enrollee suffered harm.

B.  The standards in subsection A of this section create no obligation on the part of the health insurance carrier, health maintenance organization, or other managed care entity to provide to an enrollee treatment which is not covered by the health care plan.

C.  This act does not create any liability on the part of an employer or an employer group purchasing organization that sponsors or participates in a health care plan or purchases coverage or assumes risk on behalf of or for the benefit of its employees or the employees of one or more subsidiaries or affiliates of the employer.

D.  A health care plan, health insurance carrier, health maintenance organization, or managed care entity may not remove a health care provider from its plan or refuse to renew the health care provider from its plan for advocating on behalf of an enrollee for appropriate and medically necessary health care for the enrollee.

E.  A health insurance carrier, health maintenance organization, or other managed care entity shall not seek indemnification from a health care provider, whether contractual or equitable, for liability imposed by this act.  Any provision in a contract to the contrary is void and unenforceable.

F.  Nothing in any law of this state prohibiting a health insurance carrier, health maintenance organization, or other managed care entity from practicing medicine or being licensed to practice medicine may be asserted as a defense by a health insurance carrier, health maintenance organization, or other managed care entity in an action brought against it pursuant to this section or any other law of this state.

G.  This section shall not create any new or additional liability on the part of a health insurance carrier, health maintenance organization, or managed care entity for harm caused that is attributable to the medical negligence of a health care provider.

H.  An enrollee who files an action under this act shall comply with all requirements relating to cost bonds, deposits, and expert reports.

I.  This act shall not apply to insurance agents licensed by the Insurance Department.

J.  This act shall not apply to workers' compensation insurance.

Added by Laws 2000, c. 163, § 3, eff. July 1, 2000.

§36-6594.  Prerequisites to maintaining cause of action - Exhaustion of appeal and review process and all applicable remedies - Notice.

A.  A person may not maintain a cause of action under this act against a health insurance carrier, health maintenance organization, or other managed care entity unless the affected enrollee or the representative of the enrollee, has exhausted any appeal and review process applicable under the utilization review requirements of the plan, has exhausted all applicable remedies specified in the Oklahoma Managed Care External Review Act and gives written notice of the claim as provided in subsection B of this section.

B.  The notice required by subsection A of this section shall be delivered or mailed to the health insurance carrier, health maintenance organization, or managed care entity against whom the action will be brought at least thirty (30) days before the action is filed.

C.  If the enrollee or the representative of the enrollee has not exhausted the appeal and review processes and gives notice as required by subsection A of this section before the statute of limitations applicable to a claim against a managed care entity has expired, the limitations period is tolled until thirty (30) days after the date the enrollee or the representative of the enrollee has exhausted the processes for appeal and review pursuant to subsection A of this section.

Added by Laws 2000, c. 163, § 4, eff. July 1, 2000.

§36-6595.   Class action.

No cause of action brought pursuant to this act shall be certified as a class action.

Added by Laws 2000, c. 163, § 5, eff. July 1, 2000.

§36-6596.  Application of Section 9.1 of Title 23 to cause of action brought under act.

Subparagraph c of paragraph 2 of subsection C of Section 9.1 of Title 23 of the Oklahoma Statutes shall not apply to any cause of action brought under the Managed Health Care Reform and Accountability Act.

Added by Laws 2000, c. 163, § 6, eff. July 1, 2000.

§36-6601.  Short title.

Sections 1 through 39 of this act shall be known and may be cited as the "Service Warranty Insurance Act".

Added by Laws 1993, c. 108, § 1, eff. Sept. 1, 1993.

§36-6602.  Definitions.

As used in the Service Warranty Insurance Act:

1.  "Commissioner" means the Insurance Commissioner;

2.  "Consumer product" means tangible personal property primarily used for personal, family, or household purposes;

3.  "Department" means the Insurance Department;

4.  "Gross income" means the total amount of revenue received in connection with business-related activity;

5.  "Gross written premiums" means the total amount of premiums, inclusive of commissions, for which the association is obligated under service warranties issued in this state;

6.  "Impaired" means having liabilities in excess of assets;

7.  "Indemnify" means to undertake repair or replacement of a consumer product or a newly-constructed residential structure, including any appliances, electrical, plumbing, heating, cooling or air conditioning systems, in return for the payment of a segregated premium, when the consumer product or residential structure becomes defective or suffers operational failure;

8.  "Insolvent" means any actual or threatened delinquency including, but not limited to, any one or more of the following circumstances:

a. an association's total liabilities exceed the total assets of the association,

b. the business of any such association is being conducted fraudulently, or

c. the association has knowingly overvalued its assets;

9.  "Insurer" means any property or casualty insurer duly authorized to transact such business in this state;

10.  "Net assets" means the amount by which the total assets of an association, excluding goodwill, franchises, customer lists, patents or trademarks, and receivables from or advances to officers, directors, employees, salesmen, and affiliated companies, exceed the total liabilities of the association.  For purposes of the Service Warranty Insurance Act, the term "total liabilities" does not include the capital stock, paid-in capital, or retained earning of an association;

11.  "Person" includes an individual, company, corporation, association, insurer, agent and any other legal entity;

12.  "Premium" means the total consideration received or to be received, by whatever name called, by an insurer or service warranty association for, or related to, the issuance and delivery of a service warranty, including any charges designated as assessments or fees for membership, policy, survey, inspection, or service or other charges.  However, a repair charge is not a premium unless it exceeds the usual and customary repair fee charged by the association, provided the repair is made before the issuance and delivery of the warranty;

13.  "Sales representative" means any person utilized by an insurer or service warranty association for the purpose of selling or issuing service warranties and includes any individual possessing a certificate of competency who has the power to legally obligate the insurer or service warranty association or who merely acts as the qualifying agent to qualify the association in instances when a state statute or local ordinance requires a certificate of competency to engage in a particular business.  However, in the case of service warranty associations selling service warranties from five or more business locations, the store manager or other person in charge of each such location shall be considered the sales representative;

14.  "Service warranty" means any warranty, home warranty, guaranty, extended warranty or extended guaranty, contract agreement, or other written promise entered into between a consumer and a service warranty association under the terms of which there is an undertaking to indemnify against the cost of repair or replacement of a consumer product or newly-constructed residential structure, including any appliances, electrical, plumbing, heating, cooling or air conditioning systems, in return for the payment of a segregated charge by the consumer; however:

a. maintenance service contracts under the terms of which there are no provisions for such indemnification are expressly excluded from this definition,

b. those contracts issued solely by the manufacturer, distributor, importer or seller of the product, or any affiliate or subsidiary of the foregoing entities, whereby such entity has contractual liability insurance in place, from a company licensed in the state, which covers one hundred percent (100%) of the claims exposure on all contracts written without being predicated on the failure to perform under such contracts, are expressly excluded from this definition,

c. the term "service warranty" does not include service contracts entered into between consumers and nonprofit organizations or cooperatives the members of which consist of condominium associations and condominium owners, which contracts require the performance of repairs and maintenance of appliances or maintenance of the residential property,

d. the term "service warranty" does not include warranties, guarantees, extended warranties, extended guarantees, contract agreements or any other service contracts issued by a company which performs at least seventy percent (70%) of the service work itself and not through subcontractors, which has been selling and honoring such contracts in Oklahoma for at least twenty (20) years, and

e. the term "service warranty" does not include warranties, guarantees, extended warranties, extended guarantees, contract agreements or any other service contracts issued by a company which has net assets in excess of One Hundred Million Dollars ($100,000,000.00).  The calculation of the net assets shall include the assets of a parent company.  When the net assets of the parent company are used to calculate the total net assets of the company, the net assets of the company issuing the policy shall total at least Twenty-five Million Dollars ($25,000,000.00);

15.  "Service warranty association" or "association" means any person, other than an authorized insurer, issuing service warranties; provided, this term shall not mean any person engaged in the business of erecting or otherwise constructing a new home;

16.  "Warrantor" means any service warranty association engaged in the sale of service warranties and deriving not more than fifty percent (50%) of its gross income from the sale of service warranties; and

17.  "Warranty seller" means any service warranty association engaged in the sale of service warranties and deriving more than fifty percent (50%) of its gross income from the sale of service warranties.

Added by Laws 1993, c. 108, § 2, eff. Sept. 1, 1993.  Amended by Laws 2002, c. 28, § 1, eff. Nov. 1, 2002; Laws 2002, c. 409, § 3, eff. Nov. 1, 2002; Laws 2004, c. 169, § 1, emerg. eff. April 27, 2004.

§36-6603.  Enforcement of act - Rules and procedures.

The Insurance Commissioner shall enforce the provisions of the Service Warranty Insurance Act and shall adopt and promulgate rules and procedures to implement the provisions of the Service Warranty Insurance Act.

Added by Laws 1993, c. 108, § 3, eff. Sept. 1, 1993.

§36-6604.  License required - Exception.

A.  No person in this state shall provide or offer to provide service warranties unless licensed by the Insurance Commissioner.

B.  A service warranty association shall pay to the Insurance Department a license fee of Two Hundred Dollars ($200.00) for such license for each year, or part thereof, the license is in force.  All license fees received pursuant to this section shall be paid into the State Treasury to the credit of the Insurance Commissioner Revolving Fund and shall be used for the implementation of the Service Warranty Insurance Act.

C.  An insurer, while authorized to transact property or casualty insurance in this state, may also transact a service warranty business without additional qualifications or licensure as required by the Service Warranty Insurance Act, but shall be otherwise subject to the provisions of the Service Warranty Insurance Act.

Added by Laws 1993, c. 108, § 4, eff. Sept. 1, 1993.

§36-6605.  Conditions precedent to issuance or renewal of license.

The Insurance Commissioner shall not issue or renew a license to any service warranty association unless the association:

1.  Is a solvent association;

2.  Furnishes the Insurance Department with evidence satisfactory to it that the management of the association is competent and trustworthy and can successfully manage the affairs of the association in compliance with law;

3.  Proposes to use and uses in its business a name together with a trademark or emblem, if any, which is distinctive and not so similar to the name or trademark of any other person already doing business in this state as will tend to mislead or confuse the public;

4.  Makes the deposit or files the bond required by the Service Warranty Insurance Act; and

5.  Is formed under the laws of this state or another state, district, territory, or possession of the United States, if the association is other than a natural person.

Added by Laws 1993, c. 108, § 5, eff. Sept. 1, 1993.

§36-6606.  Deposit of securities - Minimum market value - Surety bond in lieu of securities.

A.  To ensure the faithful performance of its obligations to its members or subscribers in the event of insolvency, each service warranty association shall, before being issued a license by the Insurance Commissioner and during such time as the association has  premiums in force in this state, deposit and maintain securities of the type eligible for deposit by an insurer pursuant to Section 613 of Title 36 of the Oklahoma Statutes.  Whenever the market value of the securities deposited with the Commissioner is less than ninety-five percent (95%) of the amount required, the association shall deposit additional securities or otherwise increase the deposit to the amount required.  In lieu of the amounts required in Section 613 of Title 36 of the Oklahoma Statutes, such securities shall have at all times a market value as follows:

1.  A new warrantor, before the issuance of its license and before receiving any premiums, shall place and maintain in trust with the Insurance Commissioner the amount of Twenty Thousand Dollars ($20,000.00);

2.  A warrantor which has Three Hundred Thousand Dollars ($300,000.00) or less of gross written premiums in this state shall place and maintain in trust with the Commissioner an amount not less than Fifty Thousand Dollars ($50,000.00);

3.  A warrantor which has more than Three Hundred Thousand Dollars ($300,000.00) but less than Seven Hundred Fifty Thousand Dollars ($750,000.00) or more of gross written premiums in this state shall place and maintain in trust with the Commissioner an amount equal to One Hundred Thousand Dollars ($100,000.00);

4.  A warrantor which has Seven Hundred Fifty Thousand Dollars ($750,000.00) or more of gross written premiums in this state shall place and maintain in trust with the Commissioner an amount equal to One Hundred Thousand Dollars ($100,000.00);

5.  A warranty seller shall, before the issuance of its license, place in trust with the Commissioner an amount not less than One Hundred Thousand Dollars ($100,000.00); and

6.  All warrantors and warranty sellers upon receipt of written notice from the Commissioner, shall have thirty (30) calendar days in which to make additional deposits as the Commissioner deems necessary, up to the maximum amounts provided in this subsection.

B.  1.  In lieu of any deposit of securities required under subsection A of this section and subject to the approval of the Commissioner, the service warranty association may file with the Commissioner a surety bond issued by an authorized surety insurer.  The bond shall be for the same purpose as the deposit in lieu of which it is filed.  The Commissioner may not approve any bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by those securities provided for in subsection A of this section.

2.  When a bond is deposited in lieu of the required securities, no warranties shall be written which provide coverage for a time period beyond the duration of such bond.  The bond shall guarantee that the service warranty association will faithfully and truly perform all the conditions of any service warranty contract.

3.  No such bond shall be canceled or subject to cancellation unless at least sixty (60) days' advance notice thereof, in writing, is filed with the Commissioner.  In the event that notice of termination of the bond is filed with the Commissioner the service warranty association insured thereunder shall, within thirty (30) days of the filing of notice of termination, provide the Commissioner with a replacement bond meeting the requirements of this subsection or deposit additional securities as required under subsection A of this section.  The cancellation of a bond shall not relieve the obligation of the issuer of the bond for claims arising out of contracts issued before cancellation of the bond unless a replacement bond or securities are filed.  In no event shall the liability of the issuer under the bond exceed the face amount of the bond.  If within thirty (30) days of filing the notice of termination no replacement bond or additional security is provided, the Commissioner shall suspend the license of the association until the deposit requirements are satisfied.

C.  Securities and bonds posted by an association pursuant to this section are for the benefit of, and subject to action thereon in the event of insolvency or impairment of any association or insurer by, any person or persons sustaining an actionable injury due to the failure of the association to faithfully perform its obligation to its warranty holders.

D.  The State Treasurer shall be responsible for the safekeeping of all securities deposited with the Commissioner pursuant to the provisions of the Service Warranty Insurance Act.  Such securities shall not be subject to taxation, but shall be held exclusively and solely to guarantee the faithful performance by the association of its obligations to its members or subscribers.

E.  The depositing association, during its solvency, shall have the right to exchange or substitute other securities of like quality and value for securities on deposit, to receive the interest and other income accruing to such securities, and to inspect the deposit at all reasonable times.

F.  Such deposit or bond shall be maintained unimpaired as long as the association continues in business in this state.  Whenever the association ceases to do business in this state and furnishes the Commissioner proof satisfactory to the Commissioner that it has discharged or otherwise adequately provided for all its obligations to its members or subscribers in this state, the Commissioner shall release the deposited securities to the parties entitled thereto, on presentation of the receipts of the Commissioner for such securities, or shall release any bond filed with it in lieu of such deposit.

G.  No judgment creditor or other claimant of a service warranty association, other than a judgment creditor whose judgment is based on a service warranty contract, shall have the right to levy upon any of the assets or securities held in this state as a deposit pursuant to this section.

Added by Laws 1993, c. 108, § 6, eff. Sept. 1, 1993.

§36-6607.  Unearned premium reserve - Contractual liability policy - Excess gross written premiums.

A.  An association licensed pursuant to the Service Warranty Insurance Act shall maintain a funded, unearned premium reserve account, consisting of unencumbered assets, equal to a minimum of twenty-five percent (25%) of the gross written premiums received on all warranty contracts in force, wherever written.  In the case of multiyear contracts which are offered by associations having net assets of less than Five Hundred Thousand Dollars ($500,000.00) for which premiums are collected in advance for coverage in a subsequent year, one hundred percent (100%) of the premiums for such subsequent years shall be placed in the funded, unearned premium reserve account.

B.  An association shall not be required to establish an unearned premium reserve if it has purchased contractual liability insurance which demonstrates to the satisfaction of the Insurance Commissioner that one hundred percent (100%) of its claim exposure is covered by such policy.  The contractual liability insurance shall be obtained from an insurer that holds a certificate of authority to do business within the state or from an insurer approved by the Commissioner as financially capable of meeting the obligations incurred pursuant to the policy.  For the purposes of this subsection, the contractual liability policy shall contain the following provisions:

1.  In the event that the service warranty association is unable to fulfill its obligation under contracts issued in this state for any reason, including insolvency, bankruptcy, or dissolution, the contract liability insurer will pay losses and unearned premiums under such plans directly to the person making a claim under the contract;

2.  The insurer issuing the contractual liability policy shall assume full responsibility for the administration of claims in the event of the inability of the association to do so; and

3.  The policy may not be canceled or not renewed by either the insurer or the association unless sixty (60) days' written notice thereof has been given to the Commissioner by the insurer before the date of such cancellation or nonrenewal.

C.  No warrantor shall allow its gross written premiums to exceed seven to one ratio to net assets.

D.  No warranty seller shall allow its gross written premiums to exceed a five to one ratio to net assets.

E.  If the gross written premiums of a warrantor or a warranty seller exceed the required net asset ratios, the Commissioner may require, in addition to other measures as the Commissioner deems necessary, any one or more of the following:

1.  A complete review of financial condition;

2.  An increase in deposit;

3.  A suspension of any new writings; or

4.  Capital infusion into the business.

Added by Laws 1993, c. 108, § 7, eff. Sept. 1, 1993.

§36-6608.  Application for license.

A.  An application for license as a service warranty association shall be made to, and filed with, the Insurance Commissioner on printed forms as prescribed and furnished by the Insurance Commissioner.

B.  In addition to information relative to its qualifications as required under Section 5 of this act, the Commissioner may require that the application show:

1.  The location of the home office of the applicant;

2.  The name and residence address of each director or officer of the applicant; and

3.  Such other pertinent information as may be required by the Commissioner.

C.  The Commissioner may require that the application, when filed, be accompanied by:

1.  A copy of the articles of incorporation of the applicant, certified by the public official having custody of the original, and a copy of the bylaws of the applicant, certified by the chief executive officer of the applicant;

2.  A copy of the most recent financial statement of the applicant, verified under oath of at least two of its principal officers; and

3.  A license fee in the amount of Two Hundred Dollars ($200.00) as required pursuant to Section 4 of this act.

D.  Upon completion of the application for license, the Commissioner shall examine the application and make such further investigation of the applicant as the Commissioner deems advisable.  If the Commissioner finds that the applicant is qualified, the Commissioner shall issue to the applicant a license as a service warranty association.  If the Commissioner does not find the applicant to be qualified the Commissioner shall refuse to issue the license and shall give the applicant written notice of such refusal, setting forth the grounds therefor.

Added by Laws 1993, c. 108, § 8, eff. Sept. 1, 1993.

§36-6609.  Annual renewal of license.

Each license issued to a service warranty association shall expire on June 1 following the date of issuance.  If the association is then qualified therefor under the provisions of the Service Warranty Insurance Act, its license may be renewed annually, upon its request, and upon payment to the Insurance Commissioner of the license fee in the amount of Two Hundred Dollars ($200.00) in advance for each such license year.

Added by Laws 1993, c. 108, § 9, eff. Sept. 1, 1993.

§36-6610.  Revocation, suspension or refusal to renew license.

A.  The license of any service warranty association may be revoked or suspended, or the Insurance Commissioner may refuse to renew any such license, if it is determined that the association has violated any lawful rule or order of the Commissioner or any provision of the Service Warranty Insurance Act.

B.  The license of any service warranty association shall be suspended or revoked if it is determined that such association:

1.  Is insolvent or impaired, or is in any condition as would render its further transaction of service warranties in this state hazardous or injurious to its warranty holders or to the public;

2.  Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs or have refused to perform any other legal obligation as to such examination, when required by the Commissioner;

3.  Has failed to pay any final judgment rendered against it in this state within sixty (60) days after the judgment became final;

4.  Has, without just cause, refused to pay proper claims arising under its service warranties or, without just cause, has compelled warranty holders to accept less than the amount due them, or to employ attorneys, or to bring suit against the association to secure full payment or settlement of such claims;

5.  Is affiliated with and under the same general management or interlocking directorate or ownership as another service warranty association which transacts direct warranties in this state without having a license; or

6.  Is using such methods or practices in the conduct of its business as would render its further transaction of service warranties in this state hazardous or injurious to its warranty holders or to the public.

C.  The Commissioner may at his discretion and without advance notice or hearing immediately suspend the license of any service warranty association if it finds that one or more of the following circumstances exist:

1.  The association is insolvent or impaired;

2.  The reserve account required by the Service Warranty Insurance Act is not being maintained;

3.  A proceeding for receivership, conservatorship rehabilitation or any other delinquency proceeding regarding the association has been commenced in any state; or

4.  The financial condition or business practices of the association otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

D.  A violation of the Service Warranty Insurance Act by an insurer is grounds for suspension or revocation of the insurer's certificate of authority in this state.

Added by Laws 1993, c. 108, § 10, eff. Sept. 1, 1993.

§36-6611.  Notice of suspension or revocation - Publication.

A.  Suspension or revocation of the license of a service warranty association shall be by order of the Insurance Commissioner mailed to the association by certified mail with return receipt requested.   The Commissioner shall also promptly give notice of such suspension or revocation to the association's sales representatives in this state which are of record in the Insurance Department.  The association shall not solicit or acquire any new service warranties in this state during the period of any such suspension or revocation.

B.  At the discretion of the Commissioner, the Commissioner may cause notice of any such revocation or suspension to be published in one or more newspapers of general circulation published in this state.

Added by Laws 1993, c. 108, § 11, eff. Sept. 1, 1993.

§36-6612.  Period of suspension - Reinstatement.

A.  A suspension of the license of a service warranty association shall be for such period, not to exceed one (1) year, as is fixed in the order of suspension, unless such suspension or the order upon which the suspension is based is modified, rescinded, or reversed.

B.  During the period of suspension, the association shall file its annual statement and pay any fees as required by the Service Warranty Insurance Act as if the license had been continued in full force.

C.  Upon expiration of the suspension period, if within such period the license has not otherwise terminated the license of the association shall automatically be reinstated, unless the causes of the suspension have not been removed or the association is otherwise not in compliance with the requirements of the Service Warranty Insurance Act.  Upon reinstatement of the license of an association or upon reinstatement of the certificate of authority of an insurer, following suspension, the authority of the sales representatives of the association in this state to represent the association or insurer shall likewise be reinstated.

Added by Laws 1993, c. 108, § 12, eff. Sept. 1, 1993.

§36-6613.  Fine in lieu of revocation or suspension.

If the Insurance Commissioner finds that one or more grounds exist for the discretionary revocation or suspension of a certificate of authority issued under the Service Warranty Insurance Act, the Commissioner may, in lieu of such suspension or revocation, impose a fine upon the insurer or service warranty association in an amount not to exceed One Thousand Dollars ($1,000.00) per violation; however, if it is found that an insurer or service warranty association has knowingly and willfully violated a lawful rule or order of the Commissioner or any provision of the Service Warranty Insurance Act, the Commissioner may impose a fine upon the insurer or association in an amount not to exceed Ten Thousand Dollars ($10,000.00) for each violation.

Added by Laws 1993, c. 108, § 13, eff. Sept. 1, 1993.

§36-6614.  Filing of form - Cancellation provision required - Disapproval.

A.  No service warranty form or related form shall be issued or used in this state unless the form has been filed with and approved by the Insurance Commissioner.

B.  Each filing of a form shall be made not less than thirty (30) days in advance of its issuance or use.  At the expiration of thirty (30) days from date of filing, a form so filed shall be deemed approved unless prior thereto it has been affirmatively disapproved by written order of the Commissioner.

C.  Each service warranty contract shall contain a cancellation provision.  In the event the contract is canceled by the warranty holder, return of premium shall be based upon ninety percent (90%) of the unearned pro rata premium.  In the event the contract is canceled by the association, return of premium shall be based upon one hundred percent (100%) of unearned pro rata premium.

D.  The Commissioner shall disapprove any form filed pursuant to this section if the form:

1.  Violates the Service Warranty Insurance Act;

2.  Is misleading in any respect; or

3.  Is reproduced so that any material provision is substantially illegible.

Added by Laws 1993, c. 108, § 14, eff. Sept. 1, 1993.

§36-6615.  Annual statement - Quarterly statements or special reports - Fines and fees.

A.  In addition to the license fees provided in the Service Warranty Insurance Act for service warranty associations each such association and insurer shall, annually on or before the last day of February, file with the Insurance Commissioner its annual statement in the form prescribed by the Commissioner showing all premiums or assessments received by it in connection with the issuance of service warranties in this state during the preceding calendar year and other relevant financial information as deemed necessary by the Commissioner, using accounting principles which will enable the Commissioner to ascertain whether the financial requirements set forth in Section 6607 of this title have been satisfied.

B.  The Commissioner may levy a fine of up to One Hundred Dollars ($100.00) a day for each day an association neglects to file the annual statement in the form and within the time provided by the Service Warranty Insurance Act.

C.  In addition to an annual statement, the Commissioner may require of licensees, under oath and in the form prescribed by it, quarterly statements or special reports which the Commissioner deems necessary for the proper supervision of licensees under the Service Warranty Insurance Act.

D.  Premiums and assessments received by associations and insurers for service warranties shall not be subject to the premium tax provided for in Section 624 of this title, but shall be subject to an administrative fee of Two Dollars ($2.00) for each service warranty issued that provides coverage not to exceed Seventy-five Dollars ($75.00), Five Dollars ($5.00) for each service warranty issued that provides coverage in excess of Seventy-five Dollars ($75.00) but not to exceed Two Hundred Fifty Dollars ($250.00), and Ten Dollars ($10.00) for each service warranty that provides coverage in excess of Two Hundred Fifty Dollars ($250.00).  However, associations and insurers that have contractual liability insurance in place, from a company licensed or registered to issue automobile service warranties in the state, which covers one hundred percent (100%) of the claims exposure of the association or insurer on all contracts written without being predicated on the failure to perform under such contracts shall be subject to an annual administrative fee of Two Thousand Five Hundred Dollars ($2,500.00).  Said fees shall be paid quarterly to the Insurance Commissioner.  All such fees, up to a maximum of Two Hundred Seventy-five Thousand Dollars ($275,000.00) per year, received by the Insurance Commissioner shall be deposited into the State Treasury to the credit of the Insurance Commissioner Revolving Fund for the payment of costs incurred by the Insurance Department in the administration of the Service Warranty Insurance Act.  Amounts received in excess of the annual limitation shall be deposited to the credit of the General Revenue Fund.

Added by Laws 1993, c. 108, § 15, eff. Sept. 1, 1993.  Amended by Laws 2004, c. 169, § 2, emerg. eff. April 27, 2004.

§36-6616.  Examinations.

A.  Service warranty associations licensed pursuant to the Service Warranty Insurance Act are subject to periodic examination by the Insurance Commissioner, in the same manner and subject to the same terms and conditions that apply to insurers.

B.  The Commissioner is not required to examine an association that has less than Twenty Thousand Dollars ($20,000.00) in gross written premiums as reflected in its most recent annual statement.  The Commissioner may examine such an association if the Commissioner  has reason to believe that the association may be in violation of the Service Warranty Insurance Act or is otherwise in an unsound financial condition.  If the Commissioner examines such an association the examination fee shall not exceed five percent (5%) of the gross written premiums of the association.

Added by Laws 1993, c. 108, § 16, eff. Sept. 1, 1993.

§36-6617.  Permanent office records - Minimum requirements.

As a minimum requirement for permanent office records, each licensed service warranty association shall maintain:

1.  A complete set of accounting records, including but not limited to, a general ledger, cash receipts and disbursements journals, accounts receivable registers and accounts payable registers;

2.  A detailed warranty register of warranties in force, by unique identifier.  The register shall include the unique identifier, date of issue, issuing sales representative, name of warranty holder, location of the property, warranty period, gross premium, commission to sales representative, and net premium; and

3.  A detailed centralized claims or service record register which includes the unique identifier, date of issue, date of claim, issuing service representative, amount of claim or service, date claim paid, and, if applicable, disposition other than payment and reason therefor.

Added by Laws 1993, c. 108, § 17, eff. Sept. 1, 1993.

§36-6618.  Service of process.

Service warranty associations are subject to service of process in the same manner and subject to the same terms, conditions, and fees as apply to insurers.

Added by Laws 1993, c. 108, § 18, eff. Sept. 1, 1993.

§36-6619.  Sales representatives - Registration.

No person shall solicit, negotiate, advertise, or effectuate service warranty contracts in this state unless such person is registered as a sales representative or acts under the supervision of a sales representative, an attorney licensed to practice law in the State of Oklahoma, or an individual licensed under the Oklahoma Real Estate License Code, Oklahoma Mortgage Broker Licensure Act, or Home Inspection Licensing Act.  Sales representatives shall be responsible for the actions of persons under their supervision.

Added by Laws 1993, c. 108, § 19, eff. Sept. 1, 1993.  Amended by Laws 2002, c. 409, § 4, eff. Nov. 1, 2002.

§36-6620.  Sales representatives - Registration of name and business address - Qualifications and license.

Each service warranty association or insurer shall register, on forms prescribed by the Insurance Commissioner, on or before March 1 of each odd-numbered year, the name and business address of each sales representative utilized by it in this state and, within thirty (30) days after termination of the contract, shall notify the Commissioner of such termination.  At the time of biennial registration, a filing fee of Forty Dollars ($40.00) for each sales representative shall be paid by the service warranty association or insurer to the Commissioner.  All such filing fees shall be deposited in the State Treasury to the credit of the Insurance Commissioner Revolving Fund to be used for the implementation of the Service Warranty Insurance Act.  Any sales representative utilized subsequent to the March 1 filing date shall be registered with the Commissioner within ten (10) days after such utilization.  Pursuant to Section 6619 of this title, any individual who is an attorney licensed to practice law in the State of Oklahoma or an individual licensed under the Oklahoma Real Estate License Code, Oklahoma Mortgage Broker Licensure Act, or Home Inspection Licensing Act, shall not be subject to the registration or filing fee requirements of this section.  No employee or sales representative of a service warranty association or insurer may directly or indirectly solicit or negotiate insurance contracts, or hold himself out in any manner to be an insurance agent, unless so qualified and licensed pursuant to Section 1421 et seq. of Title 36 of the Oklahoma Statutes.

Added by Laws 1993, c. 108, § 20, eff. Sept. 1, 1993.  Amended by Laws 2002, c. 409, § 5, eff. Nov. 1, 2002.

§36-6621.  Repealed by Laws 2002, c. 460, § 45, eff. Nov. 1, 2002.

§36-6622.  Sales representatives - Denial, suspension, revocation, or refusal to renew or continue registration - Mandatory grounds.

The Insurance Commissioner shall deny, suspend, revoke, or refuse to renew or continue the registration of any sales representative if it is found that any one or more of the following grounds applicable to the sales representative exist:

1.  Material misstatement, misrepresentation, or fraud in registration;

2.  The registration is willfully used to circumvent any of the requirements or prohibitions of the Service Warranty Insurance Act;

3.  Willful misrepresentation of any service warranty contract or willful deception with regard to any such contract, done either in person or by any form of dissemination of information or advertising;

4.  In the adjustment of claims arising out of warranties, material misrepresentation to a service warranty holder or other interested party of the terms and coverage of a contract with the intent and for the purpose of effecting settlement of such claim on less favorable terms than those provided in and contemplated by the contract;

5.  Demonstrated lack of fitness or trustworthiness to engage in the business of service warranty;

6.  Demonstrated lack of adequate knowledge and technical competence to engage in the transactions authorized by the registration;

7.  Fraudulent or dishonest practices in the conduct of business under the registration;

8.  Misappropriation, conversion, or unlawful withholding of moneys belonging to an association, insurer, or warranty holder, or to others, and received in the conduct of business under the registration;

9.  Rebating, or attempting to rebate, or unlawfully dividing, or offering to divide, his commission with another;

10.  Willful failure to comply with, or willful violation of, any proper order or rule of the Commissioner, or willful violation of any provision of the Service Warranty Insurance Act; or

11.  Being found guilty of or pleading nolo contendere to a felony or a crime punishable by imprisonment of one (1) year or more under the law of the United States of America or any state thereof or under the law of any other country involving moral turpitude, without regard to whether judgment of conviction has been entered by the court having jurisdiction of such case.

Added by Laws 1993, c. 108, § 22, eff. Sept. 1, 1993.

§36-6623.  Sales representatives - Alternative grounds for denial, suspension, revocation, or refusal to renew or continue registration.

The Insurance Commissioner may deny, suspend, revoke, or refuse to renew or continue the registration of any sales representative if it is found that any one or more of the following grounds applicable to the sales representative exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under Section 22 of this act:

1.  Any cause for which granting of the registration could have been refused had it then existed and been known to the Commissioner;

2.  Violation of any provision of the Service Warranty Insurance Act, or of any other law applicable to the business of service warranties, in the course of dealings under the registration;

3.  Violation of any lawful order or rule of the Commissioner;

4.  Failure or refusal to pay over, upon demand, to any service warranty association or insurer that the sales representative represents or has represented, any money received by the representative which belongs to the association or insurer; or

5.  In the conduct of business under the registration, engaging in unfair methods of competition or in unfair or deceptive acts or practices, as such methods, acts, or practices are defined under the Service Warranty Insurance Act, or otherwise constituting a source of injury or loss to the public or detriment to the public interest.

Added by Laws 1993, c. 108, § 23, eff. Sept. 1, 1993.

§36-6624.  Sales representatives - Summary revocation - Recommendation of suspension or revocation of related licenses.

A.  If any sales representative is convicted by a court of a violation of any provision of the Service Warranty Insurance Act, the registration of such individual shall thereby be deemed to be immediately revoked without any further procedure relative thereto by the Insurance Commissioner.

B.  If, after an investigation or upon other evidence, the Commissioner has reason to believe that there may exist any one or more grounds for the suspension, revocation, or refusal to renew or continue the registration of any sales representative, as such grounds are specified in Sections 22 and 23 of this act, the Commissioner may proceed to suspend, revoke, or refuse to renew or continue the registration, as the case may be.

C.  If such registered sales representative also holds a license to perform professional services of the type covered by the service warranty issued, the Commissioner shall file with the regulatory authority that issued such license a recommendation that such license be suspended or revoked.  Such regulatory authority shall promptly review the recommendation and take appropriate action in accordance with its laws and rules to suspend or revoke such license.

D.  Whenever it appears that any licensed insurance agent has violated the provisions of the Service Warranty Insurance Act, the Commissioner may take such action relative thereto as is authorized by the Insurance Code for a violation of the Insurance Code by such agent.

Added by Laws 1993, c. 108, § 24, eff. Sept. 1, 1993.

§36-6625.  Sales representatives - Period of suspension - Reapplication after revocation.

A.  The Insurance Commissioner shall, in any order suspending the registration of a sales representative, specify the time period during which the suspension is to be in effect.  Such period shall not exceed one (1) year.  The registration shall remain suspended during the period so specified, subject to any rescission or modification of the order by the Commissioner before the expiration of the suspension period.  A registration which has been suspended shall not be reinstated except upon request, but the Commissioner shall not grant such reinstatement if the Commissioner finds that the circumstances for which the registration was suspended still exist or are likely to recur.

B.  No person whose registration has been revoked by the Commissioner shall have the right to apply for another registration within two (2) years from the effective date of such revocation or, if judicial review of such revocation is sought, within two (2) years from the date of the final court order or decree affirming the revocation.  The Commissioner, however, shall not grant a new registration if the Commissioner finds that circumstance or circumstances for which the previous registration was revoked still exist or are likely to recur.

C.  The Commissioner shall not grant or issue any registration to any individual whose registration has been revoked twice.

D.  During the period of suspension, or after revocation of the registration, the former registrant shall not engage in or attempt to engage in any transaction or business for which a registration is required under the Service Warranty Insurance Act.

Added by Laws 1993, c. 108, § 25, eff. Sept. 1, 1993.

§36-6626.  Administrative penalty in lieu of suspension, revocation, or refusal to renew or continue.

A.  If, pursuant to procedures provided for in the Service Warranty Insurance Act, it is found that one or more grounds exist for the suspension, revocation, or refusal to renew or continue any registration issued under the Service Warranty Insurance Act, on a first offense and except when such suspension, revocation, or refusal is mandatory, an order may be entered imposing upon the registrant, in lieu of such suspension, revocation, or refusal, an administrative penalty for each violation in the amount of One Hundred Dollars ($100.00), or in the event of willful misconduct or willful violation on the part of the registrant, an administrative fine not to exceed One Thousand Dollars ($1,000.00) for each violation.  The administrative penalty may be augmented by an amount equal to any commissions received by or accruing to the credit of the registrant in connection with any transaction to which the grounds for suspension, revocation, or refusal are related.

B.  The order may allow the registrant a reasonable period, not to exceed thirty (30) days, within which to pay to the Insurance Commissioner the amount of the penalty so imposed.  If the registrant fails to pay the penalty in its entirety to the Commissioner within the period allowed, the registration of the registrant shall stand suspended or revoked or renewal or continuation may be refused, as the case may be, upon expiration of such period and without any further proceedings.

Added by Laws 1993, c. 108, § 26, eff. Sept. 1, 1993.

§36-6627.  Transaction of other than service warranty business - Acting as fronting company.

A.  Nothing in the Service Warranty Insurance Act shall be deemed to authorize any service warranty association to transact any insurance business other than that of service warranty or otherwise to engage in any other type of insurance unless the association is authorized under a certificate of authority issued by the Insurance Commissioner.

B.  No authorized insurer or licensed service warranty association shall act as a fronting company for any unauthorized insurer or unlicensed service warranty association.  As used in this subsection, a "fronting company" is an authorized insurer or licensed service warranty association which, by reinsurance or otherwise, generally transfers to one or more unauthorized insurers or unlicensed service warranty associations, the risk of loss under warranties written by the company in this state.

Added by Laws 1993, c. 108, § 27, eff. Sept. 1, 1993.

§36-6628.  Service warranty issued by person or entity other than manufacturer or wholesale marketing company - Disclosure statement.

If a service warranty is issued by a person or entity that is not the manufacturer of the product or a wholesale company marketing the product, a disclosure statement containing substantially the following information in ten-point or larger type shall be attached to the buyer's copy of the service warranty:  "This service warranty is not issued by the manufacturer or wholesale company marketing the product.  This warranty will not be honored by such manufacturer or wholesale company."  No other information shall be placed on the disclosure statement.

Added by Laws 1993, c. 108, § 28, eff. Sept. 1, 1993.

§36-6629.  Dissolution or liquidation - Supervision by Commissioner.

Any dissolution or liquidation of an association subject to the provisions of the Service Warranty Insurance Act shall be under the supervision of the Insurance Commissioner, who shall have all powers granted under the laws of this state with respect to the dissolution and liquidation of property and casualty insurers.

Added by Laws 1993, c. 108, § 29, eff. Sept. 1, 1993.

§36-6630.  False or fraudulent application for license or registration - Other violations - Criminal prosecution.

Except as otherwise provided in the Service Warranty Insurance Act, any person who knowingly makes a false or otherwise fraudulent application for license or registration, or who knowingly violates any provision of the Service Warranty Insurance Act, in addition to being subject to any applicable denial, suspension, revocation, or refusal to renew or continue any license or registration, shall be subject to criminal prosecution and if convicted shall be guilty of a misdemeanor.  Each instance of violation shall be considered a separate offense.

Added by Laws 1993, c. 108, § 30, eff. Sept. 1, 1993.

§36-6631.  Civil actions.

A.  Any person damaged by a violation of the provisions of the Service Warranty Insurance Act may bring a civil action against a person violating such provisions in the district court of the county in which the alleged violator resides or has his principal place of business or in the county in which the alleged violation occurred.  Upon adverse adjudication, the defendant shall be liable for actual damages or Five Hundred Dollars ($500.00) whichever is greater, together with court costs and reasonable attorney's fees incurred by the plaintiff.

B.  This section shall not be construed to authorize a civil action against the Insurance Department, its employees, or the Insurance Commissioner.

Added by Laws 1993, c. 108, § 31, eff. Sept. 1, 1993.

§36-6632.  Unfair or deceptive trade practices prohibited.

No person shall engage in this state in any trade practice which is defined in Article 12 of the Insurance Code or Section 33 of this act to be an unfair method of competition or an unfair or deceptive act or practice involving the business of service warranty.

Added by Laws 1993, c. 108, § 32, eff. Sept. 1, 1993.

§36-6633.  Unfair or deceptive trade practices defined.

For purposes of the Service Warranty Insurance Act, the following methods, acts, or practices are defined as unfair methods of competition and unfair or deceptive acts or practices:

1.  MISREPRESENTATION AND FALSE ADVERTISING OF INSURANCE POLICIES - Knowingly making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

a. misrepresents the benefits, advantages, conditions, or terms of any service warranty contract,

b. is misleading or is a misrepresentation as to the financial condition of any person,

c. uses any name or title of any contract misrepresenting the true nature thereof, or

d. is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any service warranty contract;

2.  FALSE INFORMATION AND ADVERTISING GENERALLY - Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public:

a. in a newspaper, magazine, or other publication,

b. in the form of a notice, circular, pamphlet, letter, or poster,

c. over any radio or television station, or

d. in any other way,

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of service warranty, which assertion, representation, or statement is untrue, deceptive, or misleading;

3.  DEFAMATION - Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, which is false or maliciously critical of, or derogatory to, any person and which is calculated to injure such person;

4.  FALSE STATEMENTS AND ENTRIES - Knowingly:

a. filing with any supervisory or other public official,

b. making, publishing, disseminating, or circulating,

c. delivering to any person,

d. placing before the public,

e. causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement, or

f. making any false entry of a material fact in any book, report, or statement of any person;

5.  UNFAIR CLAIM SETTLEMENT PRACTICES -

a. attempting to settle claims on the basis of an application or any other material document which was altered without notice to, or knowledge or consent of, the warranty holder,

b. making a material misrepresentation to the warranty holder for the purpose and with the intent of effecting settlement of such claims, loss, or damage under such contract on less favorable terms than those provided in, and contemplated by, such contract, or

c. committing or performing with such frequency as to indicate a general business practice any of the following practices:

(1) failure properly to investigate claims,

(2) misrepresentation of pertinent facts or contract provisions relating to coverages at issue,

(3) failure to acknowledge and act promptly upon communications with respect to claims,

(4) denial of claims without conducting reasonable investigations based upon available information,

(5) failure to affirm or deny coverage of claims upon written request of the warranty holder within a reasonable time after proof-of-loss statements have been completed, or

(6) failure to promptly provide a reasonable explanation to the warranty holder of the basis in the contract in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

6.  FAILURE TO MAINTAIN PROCEDURES FOR HANDLING COMPLAINTS - Failing to maintain a record of each complaint received for a three-year period after the date of the receipt of the written complaint; and

7.  DISCRIMINATORY REFUSAL TO ISSUE A CONTRACT - Refusing to issue a contract solely because of an individual's race, color, creed, marital status, sex, or national origin.

Added by Laws 1993, c. 108, § 33, eff. Sept. 1, 1993.

§36-6634.  Unfair or deceptive trade practices - Authority of Commissioner to examine or investigate.

The Insurance Commissioner shall have the authority to examine and investigate the affairs of every person involved in the business of service warranty in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice.

Added by Laws 1993, c. 108, § 34, eff. Sept. 1, 1993.

§36-6635.  Unfair or deceptive trade practices - Notice and hearing.

A.  Whenever the Insurance Commissioner has reason to believe that any person has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in Section 33 of this act, or is engaging in the business of service warranty without being properly licensed, and that a proceeding by the Commissioner in respect thereto would be in the interest of the public, the Commissioner shall conduct or cause to have conducted a hearing in accordance with Article II of the Administrative Procedures Act, Section 309 et seq. of Title 75 of the Oklahoma Statutes.

B.  A statement of charges, notice, order, or other process may be served by anyone duly authorized by the Insurance Commissioner, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at the residence or principal office or place of business of the person.  The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of the service, is proof of the same; and the return postcard receipt for such statement, notice, order, or other process, certified and mailed as provided in this subsection, is proof of service of the same.

Added by Laws 1993, c. 108, § 35, eff. Sept. 1, 1993.

§36-6636.  Unfair or deceptive trade practices - Cease and desist orders - Penalties.

A.  After the hearing, the Insurance Commissioner shall enter a final order.  If it is determined that the person charged has engaged in an unfair or deceptive act or practice or the unlawful transaction of service warranty business, the Commissioner also shall issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or the unlawful transaction of service warranty business.  Further, the Commissioner may, at his discretion, order one or both of the following penalties:

1.  The suspension or revocation of the license of such person, or eligibility for any license, if the person knew, or reasonably should have known, he or she was in violation of the Service Warranty Insurance Act; or

2.  If it is determined that the person charged has provided or offered to provide service warranties without proper licensure, the imposition of an administrative penalty not to exceed One Thousand Dollars ($1,000.00) for each service warranty contract offered or effectuated.

B.  Any person subject to an order of the Insurance Commissioner under this section may obtain a review of such order by filing an appeal in accordance with the provisions of the Administrative Procedures Act.

C.  Any person who violates a cease and desist order while such order is in effect, after notice and hearing, is subject, at the discretion of the Commissioner, to one or both of the following penalties:

1.  A monetary penalty of not more than Fifty Thousand Dollars ($50,000.00) as to all matters determined in such hearing; and

2.  The suspension or revocation of such person's license or eligibility to hold a license.

Added by Laws 1993, c. 108, § 36, eff. Sept. 1, 1993.

§36-6637.  Injunctions.

In addition to the penalties and other enforcement provisions of the Service Warranty Insurance Act, if any person violates any provision of Section 4 or Section 20 of this act or any rule adopted pursuant thereto, the Insurance Commissioner may resort to a proceeding for injunction in the district court of the county where such person resides or has principal place of business, and therein apply for such temporary and permanent orders as the Commissioner may deem necessary to restrain the applicable person from engaging in any such activities, until such person has complied with the applicable provision or rule.

Added by Laws 1993, c. 108, § 37, eff. Sept. 1, 1993.

§36-6638.  Provisions cumulative to other rights.

The provisions of the Service Warranty Insurance Act are cumulative to rights under the general civil and common law, and no action of the Insurance Commissioner shall abrogate such rights to damages or other relief in any court.

Added by Laws 1993, c. 108, § 38, eff. Sept. 1, 1993.

§36-6639.  Disclosure of records.

All active examination or investigatory records of the Insurance Commissioner made or received pursuant to the Service Warranty Insurance Act shall be deemed privileged and confidential and are not subject to public inspection for so long as is reasonably necessary to complete the examination or investigation, except for records which would otherwise be public records.

Added by Laws 1993, c. 108, § 39, eff. Sept. 1, 1993.

§36-6701.  Workplace safety services.

A.  1.  By January 1, 1996, each insurance company that provides workers' compensation insurance or an equivalent insurance product in this state shall maintain or provide workplace safety services for its policyholders as a condition for approval by the Insurance Commissioner to write such insurance.  Such services shall be adequate to implement workplace safety plans as required by the nature of its policyholders' operations and shall include but not be limited to surveys, recommendations, training programs, consultations, analyses of accident causes, industrial hygiene, and industrial health services.

2.  The State Insurance Fund shall maintain or provide workplace safety services for its policyholders.  Such safety services shall be adequate to implement workplace safety plans as required by the nature of its policyholders' operations and shall include but not be limited to surveys, recommendations, training programs, consultations, analyses of accident causes, industrial hygiene, and industrial health services.

B.  Notice that workplace safety services are available to the policyholder from the insurance company and the State Insurance Fund must appear in no less than ten (10) point bold type on the front of each workers' compensation insurance or equivalent insurance policy delivered or issued for delivery in this state.

Added by Laws 1994, 2nd Ex. Sess., c. 1, § 11, emerg. eff. Nov. 4, 1994.

§36-6702.  Repealed by Laws 2004, c. 416, § 2, emerg. eff. June 4, 2004.

§36-6801.  Short title.

This act shall be known and may be cited as the "Oklahoma Telemedicine Act".

Added by Laws 1997, c. 209, § 1, eff. July 1, 1997.

§36-6802.  Telemedicine defined.

As used in this act, "telemedicine" means the practice of health care delivery, diagnosis, consultation, treatment, transfer of medical data, or exchange of medical education information by means of audio, video, or data communications.  Telemedicine is not a consultation provided by telephone or facsimile machine.

Added by Laws 1997, c. 209, § 2, eff. July 1, 1997.

§36-6803.  Coverage of telemedicine services.

A.  For services that a health care practitioner determines to be appropriately provided by means of telemedicine, health care service plans, disability insurer programs, workers' compensation programs, or state Medicaid managed care program contracts issued, amended, or renewed on or after January 1, 1998, shall not require person-to-person contact between a health care practitioner and a patient.

B.  Subsection A of this section shall apply to health care service plan contracts with the state Medicaid managed care program only to the extent that both of the following apply:

1.  Telemedicine services are covered by, and reimbursed under, the fee-for-service provisions of the state Medicaid managed care program; and

2.  State Medicaid managed care program contracts with health care service plans are amended to add coverage of telemedicine services and make any appropriate capitation rate adjustments.

Added by Laws 1997, c. 209, § 3, eff. July 1, 1997.

§36-6804.  Informed consent.

A.  Prior to the delivery of health care via telemedicine, the health care practitioner who is in physical contact with the patient shall have the ultimate authority over the care of the patient and shall obtain informed consent from the patient.  The informed consent procedure shall ensure that, at least, all the following information is given to the patient:

1.  A statement that the individual retains the option to withhold or withdraw consent at any time without affecting the right to future care or treatment or risking the loss or withdrawal of any program benefits to which the individual would otherwise be entitled;

2.  A description of the potential risks, consequences, and benefits of telemedicine;

3.  A statement that all existing confidentiality protections apply;

4.  A statement that patient access to all medical information transmitted during a telemedicine interaction is guaranteed, and that copies of this information are available at stated costs, which shall not exceed the direct cost of providing the copies; and

5.  A statement that dissemination to researchers or other entities or persons external to the patient-practitioner relationship of any patient-identifiable images or other patient-identifiable information from the telemedicine interaction shall not occur without the written consent of the patient.

B.  The patient shall sign a written statement prior to the delivery of health care via telemedicine indicating that the patient understands the written information provided pursuant to subsection A of this section and that this information has been discussed with the health care practitioner or the practitioner's designee.

C.  If the patient is a minor or is incapacitated or mentally incompetent such that the patient is unable to give informed consent, the consent provisions of this section shall apply to the patient's representative.  The consent provisions of this section shall not apply in an emergency situation in which a patient is unable to give informed consent and the patient's representative is unavailable.

D.  The failure of a health care practitioner to comply with the provisions of this section shall constitute unprofessional conduct.

E.  The written consent statement signed by the patient shall become part of the patient's medical record.

F.  The consent provisions of this section shall not apply to consultations among or between health care practitioners or to other telemedicine interactions in which the patient is not directly involved.

G.  The consent provisions of this section shall not apply to consultations among or between health care practitioners and inmates in the custody of the Department of Corrections.

Added by Laws 1997, c. 209, § 4, eff. July 1, 1997.

§36-6810.  Definitions.

MEDICAL PROFESSIONAL LIABILITY INSURANCE CLOSED CLAIM REPORTS

As used in Sections 12 through 21 of this act, the following words, terms, or phrases shall have the following meanings, unless the context otherwise clearly indicates:

1.  "Insurer" means an insurance company or other entity that is  or has been authorized to write medical professional liability insurance in this state; and

2.  "Medical professional liability insurance" means any insurance that provides professional liability coverage for any health care provider as defined in Section 1-1708.1C of Title 63 of the Oklahoma Statutes.

Added by Laws 2003, c.390, § 11, eff. July 1, 2003.

§36-6811.  Time for filing closed claim report.

Not later than the tenth day after the last day of the calendar quarter in which a claim for recovery under a medical professional liability insurance policy is closed, the insurer shall file with the Department a closed claim report.

Added by Laws 2003, c.390 , § 12, eff. July 1, 2003.

§36-6812.  Form and contents of closed claim report.

A closed claim report required pursuant to Section 12 of this act shall be filed in a form prescribed by the Insurance Commissioner and shall include:

1.  The identity of the medical professional liability insurer;

2.  The medical professional liability insurance policy, including:

a. the type or types of insurance,

b. the policy limits,

c. whether the policy was an occurrence or claims-made policy,

d. the classification of the insured, and

e. reserves for the claim;

3.  A listing of the type of injury or loss by medical specialty; and

4. a. Details of the claims process, including:

(1) whether a lawsuit was filed,

(2) where a lawsuit, if any, was filed,

(3) whether attorneys were involved,

(4) the stage at which the claim was closed,

(5) any court verdict,

(6) any appeal,

(7) the number of defendants, and

(8) whether the claim was settled outside of court and, if so, at what stage, and

b. the amount paid on the claim, including:

(1) the total amount of a court award,

(2) the amount paid by the medical professional liability insurer,

(3) any amount paid by another insurer, if available to the medical professional liability insurer,

(4) any amount paid by another defendant, if available to the medical professional liability insurer,

(5) any collateral source of payment,

(6) any structured settlement,

(7) the amount of economic and noneconomic compensatory damages and the method of allocation,

(8) the amount of prejudgment interest,

(9) the amount paid for defense costs,

(10) the amount paid for punitive damages, and

(11) the amount of allocated loss adjustment expenses.

Added by Laws 2003, c.390, § 13, eff. July 1, 2003.

§36-6813.  Compilation of data - Report.

The Department shall compile the data included in individual closed claim reports filed pursuant to this act into a composite form and shall prepare annually a written report of the composite data.  The Department shall make the composite data report available to the public.

Added by Laws 2003, c.390, § 14, eff. July 1, 2003.

§36-6814.  Electronic database.

The Commissioner shall:

1.  Establish an electronic database composed of composite data reports required pursuant to Section 14 of this act;

2.  Provide the public with access to that data;

3.  Establish a system to provide access to that data by electronic data transmittal processes; and

4.  Set and charge a fee for electronic access to the database in an amount reasonable and necessary to cover the costs of access.

Added by Laws 2003, c. 390, § 15, eff. July 1, 2003.

§36-6815.  Submission of composite data reports Governor and Legislature.

A.  The Department shall submit copies of the composite data report required pursuant to Section 14 of this act to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

B.  The Department, on request of the Governor, the President Pro Tempore of the Senate, or the Speaker of the House of Representatives, shall provide to the Governor and the Legislature additional composite data reports.  Composite data reports prepared under this subsection shall be available to the public.

Added by Laws 2003, c. 390, § 16, eff. July 1, 2003.

§36-6816.  Confidentiality.

A.  Information included in an individual closed claim report submitted by an insurer under Sections 12 and 13 of this act is confidential and shall not be made available by the Department to the public and shall not be subject to the Oklahoma Open Records Act.

B.  Information included in an individual closed claim report may be examined only by the Commissioner and Department employees.

Added by Laws 2003, c. 390, § 17, eff. July 1, 2003.

§36-6817.  Designated statistical agent - Definition.

STATISTICAL DATA COLLECTION

As used in Sections 19 and 20 of this act, "designated statistical agent" means an organization designated or contracted with by the Commissioner pursuant to Section 19 of this act.

Added by Laws 2003, c. 390, § 18, eff. July 1, 2003.

§36-6818.  Designation of or contract with organization to serve as statistical agent.

The Insurance Commissioner may designate or contract with a qualified organization to serve as the statistical agent for the Commissioner to analyze the information provided pursuant to Sections 12 and 13 of this act.

Added by Laws 2003, c. 390, § 19, eff. July 1, 2003.

§36-6819.  Qualifications for statistical agent.

To qualify as a statistical agent, an organization must demonstrate at least five (5) years of experience in data collection, data maintenance, data quality control, accounting and other related areas.

Added by Laws 2003, c. 390, § 20, eff. July 1, 2003.

§36-6820.  Provision of premium and loss cost data.

An insurer shall provide all premium and loss cost data to the Insurance Commissioner as the Commissioner requires.

Added by Laws 2003, c. 390, § 21, eff. July 1, 2003.

§36-6821.  Medical professional liability rate setting.

MEDICAL PROFESSIONAL LIABILITY RATE SETTING

A.  No rate shall be approved or remain in effect which is excessive, inadequate, unfairly discriminatory or otherwise in violation of this section.  Notwithstanding any other provision of law, in considering whether a rate is excessive, inadequate or unfairly discriminatory, no consideration shall be given to the degree of competition and the Insurance Commissioner shall consider whether the rate mathematically reflects the insurance company's investment income.

B.  Notwithstanding any other provision of law, every medical professional liability insurer which desires to change any rate shall file a rate application with the Commissioner.  A complete rate application shall include the factors enumerated in Section 902.2 of this title and such other information as the Commissioner may require.  The applicant shall have the burden of proving that the requested rate change is justified and meets the requirements of this section.

C.  The insurer shall notify the policyholders of any application by an insurer for a rate change.  The insurer shall file an affidavit signed by the individual responsible for the rate change application with the Commissioner certifying that policyholders were notified pursuant to this section.  The application shall be deemed approved forty-five (45) days after notice unless:

1.  A policyholder or the policyholder's representative requests a hearing within forty-five (45) days of the notice and the Commissioner, within fifteen (15) days thereafter, grants the hearing, or determines not to grant the hearing and issues written findings in support of that decision; or

2.  The Commissioner on his or her own motion determines to hold a hearing.

In any event, a rate change application shall be deemed approved ninety (90) days after the rate application is received by the Commissioner unless that application has been disapproved by a final order of the Commissioner subsequent to a hearing or extraordinary circumstances exist.  For purposes of this paragraph "received" means the date delivered to the Insurance Department.

D.  For purposes of subsection C of this section, "extraordinary circumstances" include the following:

1.  Rate change application hearings commenced during the ninety-day period provided by subsection C of this section.  If a hearing is commenced during the ninety-day period, the rate change application shall be deemed approved upon expiration of the ninety-day period or thirty (30) days after the close of the record of the hearing, whichever is later, unless disapproved prior to that date.

2.  The hearing has been continued.  The ninety-day period provided by subsection C of this section shall be tolled during any period of which a hearing is continued.  A continuance shall be decided on a case by case basis.  If the hearing is commenced or continued during the ninety-day period, the rate change application shall be deemed approved upon the expiration of the ninety-day period or thirty (30) days after the close of the record of the hearing, whichever is later, unless disapproved prior to that date.

E.  No medical professional liability insurer shall cancel or refuse to renew coverage of a policyholder on the basis of a policyholder's exercise of any right pursuant to this section.

F.  Nothing in this section shall apply to policies insuring any nursing home licensed pursuant to Section 1-1903 of Title 63 of the Oklahoma Statutes.

Added by Laws 2003, c. 390, § 22, eff. July 1, 2003.  Amended by Laws 2005, c. 129, § 18, eff. Nov. 1, 2005.

§36-6901.  Short title.

This act shall be known and may be cited as the "Health Maintenance Organization Act of 2003".

Added by Laws 2003, c. 197, § 1, eff. Nov. 1, 2003.

§36-6902.  Definitions.

As used in the Health Maintenance Organization Act of 2003:

1.  "Basic health care services" means the following medically necessary services:

a. preventive care,

b. emergency care,

c. inpatient and outpatient hospital and physician care,

d. diagnostic laboratory and diagnostic and therapeutic radiological services,

e. allopathic, osteopathic, chiropractic, podiatric, optometric, psychological, outpatient diagnostic treatment,

f. short-term rehabilitation and physical therapy,

g. emergency, short-term outpatient mental health, substance abuse diagnostic and medical treatment,

h. home health, and

i. preventive health services;

provided, however, such term does not include dental services or long-term rehabilitation treatment;

2.  "Capitated basis" means fixed per member per month payment or percentage of premium payment wherein the provider assumes the full risk for the cost of contracted services without regard to the type, value or frequency of services provided.  For purposes of this definition, "capitated basis" includes the cost associated with operating staff model facilities;

3.  "Carrier" means a health maintenance organization, an insurer, a nonprofit hospital and medical service corporation, or other entity responsible for the payment of benefits or provision of services under a group contract;

4.  "Copayment" means an amount an enrollee must pay in order to receive a specific service which is not fully prepaid;

5.  "Deductible" means the amount an enrollee is responsible to pay out-of-pocket before a health maintenance organization begins to pay the costs associated with treatment;

6.  "Enrollee" means an individual who is covered by a health maintenance organization;

7.  "Evidence of coverage" means a statement of the essential features and services of the health maintenance organization coverage which is given to the subscriber by the health maintenance organization or by the group contract holder;

8.  "Extension of benefits" means the continuation of coverage under a particular benefit provided under a contract following termination for an enrollee who is totally disabled on the date of termination;

9.  "Grievance" means a written complaint, submitted in accordance with a health maintenance organization's formal grievance procedure, by or on behalf of an enrollee regarding any aspect of the health maintenance organization relative to the enrollee;

10.  "Group contract" means a contract for health care services which by its terms limits eligibility to members of a specified group.  The group contract may include coverage for dependents;

11.  "Group contract holder" means the person to which a group contract has been issued;

12.  "Health maintenance organization" or "HMO" means a person that undertakes to provide or arrange for the delivery of basic health care services to enrollees on a prepaid basis, except for copayments or deductibles for which the enrollee is responsible, or both;

13.  "Health maintenance organization producer" means a person who solicits, negotiates, effects, procures, delivers, renews or continues a policy or contract for HMO membership, or who takes or transmits a membership fee or premium for such a policy or contract, other than for the person, or a person who advertises or otherwise holds himself or herself out to the public as a health maintenance organization producer;

14.  "Individual contract" means a contract for health care services issued to and covering an individual.  An individual contract may include the dependents of the subscriber;

15.  "Insolvent" or "insolvency" means a process by which an organization has been declared insolvent and placed under an order of liquidation by a court of competent jurisdiction;

16.  "Insurance Commissioner" means the Insurance Commissioner pursuant to the provisions of Title 36 of the Oklahoma Statutes;

17.  "Managed hospital payment basis" means agreements wherein the financial risk is primarily related to the degree of utilization rather than to the cost of services;

18.  "NAIC" means the National Association of Insurance Commissioners;

19.  "Net worth" means the excess of total admitted assets over total liabilities, provided, total liabilities shall not include fully subordinated debt;

20.  "Participating provider" means a provider as defined in paragraph 22 of this section who, under an express or implied contract with the health maintenance organization, its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment or deductible, directly or indirectly from the health maintenance organization;

21.  "Person" means a natural or artificial person including, but not limited to, individuals, partnerships, associations, trusts or corporations;

22.  "Provider" means a physician, hospital or other person licensed or otherwise authorized to furnish health care services;

23.  "Replacement coverage" means the benefits provided by a succeeding carrier;

24.  "State Commissioner of Health" means the State Commissioner of Health pursuant to the provisions of Section 1-106 of Title 63 of the Oklahoma Statutes;

25.  "Subscriber" means an individual whose employment or other status, except family dependency, is the basis for eligibility for enrollment in the health maintenance organization, or in the case of an individual contract, the person in whose name the contract is issued; and

26.  "Uncovered expenditures" means the costs to the health maintenance organization for health care services that are the obligation of the health maintenance organization, for which an enrollee may also be liable in the event of the health maintenance organization's insolvency and for which no alternative arrangements have been made that are acceptable to the Insurance Commissioner.

Added by Laws 2003, c. 197, § 2, eff. Nov. 1, 2003.

§36-6903.  Certificate of authority - Application requirements - Submission to Insurance Commissioner - Rules.

A.  Notwithstanding any law of this state to the contrary, any person may apply to the Insurance Commissioner for a certificate of authority to establish and operate a health maintenance organization pursuant to the provisions of the Health Maintenance Organization Act of 2003.  No person shall establish or operate a health maintenance organization in this state without obtaining a certificate of authority pursuant to the provisions of this act.  A foreign corporation may qualify under this act, subject to its registration to do business in this state as a foreign corporation and compliance with all provisions of this act and other applicable state laws.  All certificates of authority shall be perpetual and automatically renewed as of March 1 of each year, unless the health maintenance organization fails to qualify for renewal pursuant to the provisions of this act and any other applicable provisions of Title 36 of the Oklahoma Statutes.

B.  Any health maintenance organization that has previously received a certificate of authority from the State Commissioner of Health, but has not received a certificate of authority from the Insurance Commissioner to operate as a health maintenance organization as of the effective date of this act shall submit an application for a certificate of authority, as provided in subsection C of this section, by March 1, 2004.  Each applicant may continue to operate until such time as the Insurance Commissioner acts upon the application if the applicant continues to comply with the provisions of Title 63 of the Oklahoma Statutes, the rules promulgated pursuant thereto by the State Board of Health as they existed immediately prior to the effective date of this act, and administrative orders entered by the State Commissioner of Health prior to the effective date of this act.  In the event that an application is denied under the provisions of Section 4 of this act, the applicant shall thereafter be treated as a health maintenance organization whose certificate of authority has been revoked.

C.  Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the National Association of Insurance Commissioners (NAIC), and shall be accompanied by the following:

1.  A copy of the applicant's organizational documents including, but not limited to, the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

2.  A copy of the bylaws, rules, regulations or similar document, if any, regulating the conduct of the internal affairs of the applicant;

3.  A list of the names, addresses, official positions and biographical information, on forms acceptable to the NAIC, of the persons who are to be responsible for the conduct of the affairs and day-to-day operations of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, and the principal officers in the case of a corporation, or the partners or members in the case of a partnership or association;

4.  A copy of any contract form made or to be made between any class of providers and the health maintenance organization, and a copy of any contract made or to be made between third party administrators, marketing consultants or persons listed in paragraph 3 of this subsection and the health maintenance organization;

5.  A copy of the form of evidence of coverage to be issued to enrollees;

6.  A copy of the form of group contract, if any, to be issued to employers, unions, trustees or other organizations;

7.  Financial statements showing the applicant's assets, liabilities and sources of financial support including, but not limited to:

a. a copy of the applicant's most recent, regular certified financial statement,

b. an unaudited current financial statement, and

c. fully audited financial information as to the earnings and financial condition of each person controlling a domestic health maintenance organization pursuant to the provisions of subsection (c) of Section 1651 of Title 36 of the Oklahoma Statutes for the preceding five (5) fiscal years for each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than ninety (90) days prior to the filing of the statement; provided, however, the Insurance Commissioner shall have the discretionary ability to waive the audit requirement based upon review of substantially similar financial disclosure statements submitted by the acquiring party;

8.  A financial feasibility plan that includes detailed enrollment projections, the methodology for determining premium rates to be charged during the first twelve (12) months of operations as certified by an actuary or other qualified person acceptable to the Insurance Commissioner, a projection of balance sheets, cash flow statements showing any capital expenditures, purchase and sale of investments and deposits with the state, and income and expense statements anticipated from the start of operations until the organization has had net income for at least one year, and a statement as to the sources of working capital as well as any other sources of funding;

9.  A power of attorney duly executed by the applicant, if not domiciled in this state, appointing the Insurance Commissioner, his or her successors in office and duly authorized deputies, as the true and lawful attorney of the applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

10.  A statement or map reasonably describing the geographic area or areas to be served;

11.  A description of the internal grievance procedures to be utilized for the investigation and resolution of enrollee complaints and grievances;

12.  A description of the proposed quality assurance program, including the formal organizational structure, methods for developing criteria, procedures for comprehensive evaluation of the quality of care rendered to enrollees, and processes to initiate corrective action and reevaluation when deficiencies in provider or organizational performance are identified;

13.  A description of the procedures to be implemented to meet the protection against insolvency provisions of Section 13 of this act;

14.  A list of the names, addresses, and license numbers of all providers with which the health maintenance organization has agreements;

15.  Other information the Insurance Commissioner may require to make the determinations required in Section 4 of this act; and

16.  An original, along with copies, of all documents required pursuant to the provisions of this subsection, with all required fees.

D.  1.  The Insurance Commissioner may promulgate rules for the proper administration of this act and to require a health maintenance organization, subsequent to receiving its certificate of authority, to submit the information, modifications or amendments to the items described in subsection C of this section to the Insurance Commissioner, either for approval or for information only, prior to the effectuation of the modification or amendment, or to require the health maintenance organization to indicate the modifications to both the State Commissioner of Health and the Insurance Commissioner at the time of the next succeeding site visit or examination.

2.  Any modification or amendment for which the Insurance Commissioner's approval is required shall be deemed approved unless disapproved within thirty (30) days, provided that the Insurance Commissioner may postpone the action for such further time, not exceeding an additional sixty (60) days, as necessary for proper consideration.

Added by Laws 2003, c. 197, § 3, eff. Nov. 1, 2003.

§36-6903.1.  Exemption of certain domestic health maintenance organizations from certain provisions of act.

Domestic health maintenance organizations that contract with the Oklahoma Health Care Authority to provide basic health services to Medicaid recipients and that do not provide basic health care services to any other group of persons shall be exempt from the provisions of Sections 6911, 6913, 6914, 6915, 6932 and 6937 of Title 36 of the Oklahoma Statutes.

Added by Laws 2004, c. 146, § 1, eff. Nov. 1, 2004.

§36-6904.  Certification by Commissioner of Health - Issuance of certificate.

A.  1.  Upon receipt of an application for issuance of a certificate of authority, the Insurance Commissioner shall forthwith transmit copies of such application and accompanying documents to the State Commissioner of Health.

2.  The State Commissioner of Health shall determine whether the applicant for a certificate of authority, with respect to health care services to be furnished, has complied with the provisions of Section 7 of this act.

3.  Within forty-five (45) days of receipt of an application for issuance of a certificate of authority from the Insurance Commissioner, the State Commissioner of Health shall certify to the Insurance Commissioner that the proposed health maintenance organization meets the requirements of Section 7 of this act, or shall notify the Insurance Commissioner that the proposed health maintenance organization does not meet such requirements and shall specify in what respects the applicant is deficient.

B.  The Insurance Commissioner shall, within forty-five (45) days of receipt of a certification of compliance or notice of deficiency from the State Commissioner of Health, issue a certificate of authority to a person filing a completed application upon receipt of the prescribed fees and upon the Insurance Commissioner's being satisfied that:

1.  The persons responsible for the conduct of the affairs of the applicant are competent and trustworthy, and possess good reputations;

2.  Any deficiency identified by the State Commissioner of Health has been corrected and the State Commissioner of Health has certified to the Insurance Commissioner that the health maintenance organization's proposed plan of operation meets the requirements of Section 7 of this act;

3.  The health maintenance organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments or deductibles, or both; and

4.  The health maintenance organization is in compliance with the provisions of Sections 13 and 15 of this act.

C.  A certificate of authority shall be denied only after the Insurance Commissioner complies with the requirements of Section 20 of this act.  No other criteria may be used to deny a certificate of authority.

Added by Laws 2003, c. 197, § 4, eff. Nov. 1, 2003.

§36-6905.  Powers of health maintenance organization - Notice of effect on financial soundness.

A.  The powers of a health maintenance organization (HMO) include, but are not limited to, the following:

1.  The purchase, lease, construction, renovation, operation or maintenance of hospitals, medical facilities, or both, and their ancillary equipment and property reasonably required for its principal office or for purposes necessary to the transaction of the business of the organization;

2.  Transactions between affiliated entities, including loans and the transfer of responsibility under all provider or subscriber contracts between affiliates or between the health maintenance organization and its parent;

3.  The furnishing of health care services through providers, provider associations or agents for providers which are under contract with or employed by the health maintenance organization;

4.  The contracting with a person for the performance on its behalf of certain functions such as marketing, enrollment and administration;

5.  The contracting with an insurance company licensed in this state, or with a hospital or medical service corporation authorized to do business in this state, for the provision of insurance, indemnity or reimbursement against the cost of health care services provided by the health maintenance organization;

6.  The offering of other health care services in addition to basic health care services.  Nonbasic health care services may be offered by a health maintenance organization on a prepaid basis without offering basic health care services to any group or individual; and

7.  The joint marketing of products with an insurance company licensed in this state or with a hospital or medical service corporation authorized to do business in this state as long as the company that is offering each product is clearly identified.

B.  1.  A health maintenance organization shall file notice, with adequate supporting information, with the Insurance Commissioner prior to the exercise of any power granted in paragraphs 1, 2 or 4 of subsection A of this section that may affect the financial soundness of the health maintenance organization.  The Insurance Commissioner shall disapprove the exercise of power only if, in the Insurance Commissioner's opinion, it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations.  If the Insurance Commissioner does not disapprove such exercise of power within sixty (60) days of the filing, it shall be deemed approved.

2.  The Insurance Commissioner may promulgate rules exempting those activities having a de minimis effect from the filing requirement of paragraph 1 of this subsection.

Added by Laws 2003, c. 197, § 5, eff. Nov. 1, 2003.

§36-6906.  Receipt, collection, disbursement or investment of funds - Fiduciary relationship - Fidelity bond or insurance.

A.  A director, officer, employee or partner of a health maintenance organization who receives, collects, disburses or invests funds in connection with the activities of the organization shall be responsible for the funds in a fiduciary relationship to the organization.

B.  A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on such employees, officers, directors and partners in an amount that is not less than Two Hundred Fifty Thousand Dollars ($250,000.00) for each health maintenance organization, or a maximum of Five Million Dollars ($5,000,000.00) in aggregate maintained on behalf of health maintenance organizations owned by a common parent corporation, or the sum prescribed by the Insurance Commissioner.

Added by Laws 2003, c. 197, § 6, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 129, § 19, eff. Nov. 1, 2005.

§36-6907.  Reasonable standards of quality of care - Quality assurance plan and activities - Record of proceedings - Patient record system - Medical policy - Credentialing and recredentialing of health care providers - Termination or nonrenewal of contracts - Emergency services.

A.  Every health maintenance organization shall establish procedures that ensure that health care services provided to enrollees shall be rendered under reasonable standards of quality of care consistent with prevailing professionally recognized standards of medical practice.  The procedures shall include mechanisms to assure availability, accessibility and continuity of care.

B.  The health maintenance organization shall have an ongoing internal quality assurance program to monitor and evaluate its health care services, including primary and specialist physician services and ancillary and preventive health care services across all institutional and noninstitutional settings.  The program shall include, but need not be limited to, the following:

1.  A written statement of goals and objectives that emphasizes improved health status in evaluating the quality of care rendered to enrollees;

2.  A written quality assurance plan that describes the following:

a. the health maintenance organization's scope and purpose in quality assurance,

b. the organizational structure responsible for quality assurance activities,

c. contractual arrangements, where appropriate, for delegation of quality assurance activities,

d. confidentiality policies and procedures,

e. a system of ongoing evaluation activities,

f. a system of focused evaluation activities,

g. a system for credentialing and recredentialing providers, and performing peer review activities, and

h. duties and responsibilities of the designated physician responsible for the quality assurance activities;

3.  A written statement describing the system of ongoing quality assurance activities including:

a. problem assessment, identification, selection and study,

b. corrective action, monitoring, evaluation and reassessment, and

c. interpretation and analysis of patterns of care rendered to individual patients by individual providers;

4.  A written statement describing the system of focused quality assurance activities based on representative samples of the enrolled population that identifies method of topic selection, study, data collection, analysis, interpretation and report format; and

5.  Written plans for taking appropriate corrective action whenever, as determined by the quality assurance program, inappropriate or substandard services have been provided or services that should have been furnished have not been provided.

C.  The organization shall record proceedings of formal quality assurance program activities and maintain documentation in a confidential manner.  Quality assurance program minutes shall be available to the State Commissioner of Health.

D.  The organization shall ensure the use and maintenance of an adequate patient record system which will facilitate documentation and retrieval of clinical information for the purpose of the health maintenance organization's evaluating continuity and coordination of patient care and assessing the quality of health and medical care provided to enrollees.

E.  Enrollee clinical records shall be available to the State Commissioner of Health or an authorized designee for examination and review to ascertain compliance with this section, or as deemed necessary by the State Commissioner of Health.

F.  The organization shall establish a mechanism for periodic reporting of quality assurance program activities to the governing body, providers and appropriate organization staff.

G.  The organization shall be required to establish a mechanism under which physicians participating in the plan may provide input into the plan's medical policy including, but not limited to, coverage of new technology and procedures, utilization review criteria and procedures, quality, credentialing and recredentialing criteria, and medical management procedures.

H.  As used in this section "credentialing" or "recredentialing", as applied to physicians and other health care providers, means the process of accessing and validating the qualifications of such persons to provide health care services to the beneficiaries of a health maintenance organization.  "Credentialing" or "recredentialing" may include, but need not be limited to, an evaluation of licensure status, education, training, experience, competence and professional judgment.  Credentialing or recredentialing is a prerequisite to the final decision of a health maintenance organization to permit initial or continued participation by a physician or other health care provider.

1.  Physician credentialing and recredentialing shall be based on criteria as provided in the uniform credentialing application required by Section 1-106.2 of Title 63 of the Oklahoma Statutes, with input from physicians and other health care providers.

2.  Organizations shall make information on credentialing and recredentialing criteria available to physician applicants and other health care providers, participating physicians, and other participating health care providers and shall provide applicants with a checklist of materials required in the application process.

3.  When economic considerations are part of the credentialing and recredentialing decision, objective criteria shall be used and shall be available to physician applicants and participating physicians.  When graduate medical education is a consideration in the credentialing and recredentialing process, equal recognition shall be given to training programs accredited by the Accrediting Council on Graduate Medical Education and by the American Osteopathic Association.  When graduate medical education is considered for optometric physicians, consideration shall be given for educational accreditation by the Council on Optometric Education.

4.  Physicians or other health care providers under consideration to provide health care services under a managed care plan in this state shall apply for credentialing and recredentialing on the uniform credentialing application and provide the documentation as outlined by the plan's checklist of materials required in the application process.

5.  A health maintenance organization (HMO) shall determine whether a credentialing or recredentialing application is complete.  If an application is determined to be incomplete, the plan shall notify the applicant in writing within ten (10) calendar days of receipt of the application.  The written notice shall specify the portion of the application that is causing a delay in processing and explain any additional information or corrections needed.

6.  In reviewing the application, the health maintenance organization (HMO) shall evaluate each application according to the plan's checklist of materials required in the application process.

7.  When an application is deemed complete, the HMO shall initiate requests for primary source verification and malpractice history within seven (7) calendar days.

8.  A malpractice carrier shall have twenty-one (21) calendar days within which to respond after receipt of an inquiry from a health maintenance organization (HMO).  Any malpractice carrier that fails to respond to an inquiry within the allotted time frame may be assessed an administrative penalty by the State Commissioner of Health.

9.  Upon receipt of primary source verification and malpractice history by the HMO, the HMO shall determine if the application is a clean application.  If the application is deemed clean, the HMO shall have forty-five (45) calendar days within which to credential or recredential a physician or other health care provider.  As used in this paragraph, "clean application" means an application that has no defect, misstatement of facts, improprieties, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment that impedes prompt credentialing or recredentialing.

10.  If a health maintenance organization is unable to credential or recredential a physician or other health care provider due to an application's not being clean, the HMO may extend the credentialing or recredentialing process for sixty (60) calendar days.  At the end of sixty (60) calendar days, if the HMO is awaiting documentation to complete the application, the physician or other health care provider shall be notified of the delay by certified mail.  The physician or other health care provider may extend the sixty-day period upon written notice to the HMO within ten (10) calendar days; otherwise the application shall be deemed withdrawn.

11.  In no event shall the entire credentialing or recredentialing process exceed one hundred eighty (180) calendar days.

12.  A health maintenance organization shall be prohibited from solely basing a denial of an application for credentialing or recredentialing on the lack of board certification or board eligibility and from adding new requirements solely for the purpose of delaying an application.

13.  Any HMO that violates the provisions of this subsection may be assessed an administrative penalty by the State Commissioner of Health.

I.  Health maintenance organizations shall not discriminate against enrollees with expensive medical conditions by excluding practitioners with practices containing a substantial number of these patients.

J.  Health maintenance organizations shall, upon request, provide to a physician whose contract is terminated or not renewed for cause the reasons for termination or nonrenewal.  Health maintenance organizations shall not contractually prohibit such requests.

K.  No HMO shall engage in the practice of medicine or any other profession except as provided by law nor shall an HMO include any provision in a provider contract that precludes or discourages a health maintenance organization's providers from:

1.  Informing a patient of the care the patient requires, including treatments or services not provided or reimbursed under the patient's HMO; or

2.  Advocating on behalf of a patient before the HMO.

L.  Decisions by a health maintenance organization to authorize or deny coverage for an emergency service shall be based on the patient presenting symptoms arising from any injury, illness, or condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a reasonable and prudent layperson could expect the absence of medical attention to result in serious:

1.  Jeopardy to the health of the patient;

2.  Impairment of bodily function; or

3.  Dysfunction of any bodily organ or part.

M.  Health maintenance organizations shall not deny an otherwise covered emergency service based solely upon lack of notification to the HMO.

N.  Health maintenance organizations shall compensate a provider for patient screening, evaluation, and examination services that are reasonably calculated to assist the provider in determining whether the condition of the patient requires emergency service.  If the provider determines that the patient does not require emergency service, coverage for services rendered subsequent to that determination shall be governed by the HMO contract.

O.  If within a period of thirty (30) minutes after receiving a request from a hospital emergency department for a specialty consultation, a health maintenance organization fails to identify an appropriate specialist who is available and willing to assume the care of the enrollee, the emergency department may arrange for emergency services by an appropriate specialist that are medically necessary to attain stabilization of an emergency medical condition, and the HMO shall not deny coverage for the services due to lack of prior authorization.

P.  The reimbursement policies and patient transfer requirements of a health maintenance organization shall not, directly or indirectly, require a hospital emergency department or provider to violate the federal Emergency Medical Treatment and Active Labor Act.  If a member of an HMO is transferred from a hospital emergency department facility to another medical facility, the HMO shall reimburse the transferring facility and provider for services provided to attain stabilization of the emergency medical condition of the member in accordance with the federal Emergency Medical Treatment and Active Labor Act.

Added by Laws 2003, c. 197, § 7, eff. Nov. 1, 2003.

§36-6908.  Group or individual contract - Delivery - Required provisions - Evidence of coverage - Filing and review of forms.

A.  1.  Every group and individual contract holder is entitled to a group or individual contract which may be delivered through electronic means or methods; provided, a member has given written assurances to the health maintenance organization that the member can view and print such electronic copy.

2.  The contract shall not contain provisions or statements which are unjust, unfair, inequitable, misleading, deceptive, or which encourage misrepresentation as defined by Articles 12 and 12A-1 of the Insurance Code.

3.  The contract shall contain a clear statement of the following:

a. the name and address of the health maintenance organization,

b. eligibility requirements,

c. benefits and services within the service area,

d. emergency care benefits and services,

e. out of area benefits and services, if any,

f. copayments, deductibles or other out-of-pocket expenses,

g. limitations and exclusions,

h. enrollee termination,

i. enrollee reinstatement, if any,

j. claims procedures,

k. enrollee grievance procedures,

l. continuation of coverage,

m. conversion,

n. extension of benefits, if any,

o. coordination of benefits, if applicable,

p. subrogation, if any,

q. description of the service area,

r. entire contract provision,

s. term of coverage,

t. cancellation of group or individual contract holder,

u. renewal,

v. reinstatement of group or individual contract holder, if any,

w. grace period, and

x. conformity with state law.

An evidence of coverage may be filed as part of the group contract to describe the provisions required in this paragraph.

B.  In addition to those provisions required in paragraph 3 of subsection A of this section, an individual contract shall provide for a ten-day period to examine and return the contract and to refund any premiums.  If services were received during the ten-day period, and the subscriber returns the contract to receive a refund of the premium paid, he or she must pay for those services.

C.  1.  Every subscriber shall receive an evidence of coverage from the group contract holder or the health maintenance organization.

2.  The evidence of coverage shall not contain provisions or statements that are unfair, unjust, inequitable, misleading, deceptive, or that encourage misrepresentation as defined by Articles 12 and 12A-1 of the Insurance Code.

3.  The evidence of coverage shall contain a clear statement of the provisions required in paragraph 3 of subsection A of this section.

D.  Every health maintenance organization doing business in this state shall comply with the provisions of Article 36A of the Insurance Code.

E.  No group or individual contract, evidence of coverage or amendment thereto, shall be delivered or issued for delivery in this state, unless its form has been filed with and approved by the Insurance Commissioner, subject to the provisions of subsections F and G of this section.

F.  If an evidence of coverage issued pursuant to and incorporated in a contract issued in this state is intended for delivery in another state and the evidence of coverage has been approved for use in the state in which it is to be delivered, the evidence of coverage need not be submitted to the Insurance Commissioner of this state for approval.

G.  1.  Every form required by this section shall be filed with the Insurance Commissioner not less than thirty (30) days prior to delivery or issue for delivery in this state.  At any time during the initial thirty-day period, the Insurance Commissioner may extend the period for review an additional thirty (30) days.  Notice of an extension shall be in writing.  At the end of the review period, the form is deemed approved if the Insurance Commissioner has taken no action.  The filer must notify the Insurance Commissioner in writing prior to using a form that is deemed approved.

2.  At any time, after thirty (30) days' notice and for cause shown, the Insurance Commissioner may withdraw approval of a form, effective at the end of the thirty (30) days.

3.  When a filing is disapproved or approval of a form is withdrawn, the Insurance Commissioner shall give the health maintenance organization written notice of the reasons for disapproval and in the notice shall inform the health maintenance organization that within thirty (30) days of receipt of the notice the health maintenance organization may request a hearing.  A hearing shall be conducted within thirty (30) days after the Insurance Commissioner has received the request for hearing.

H.  The Insurance Commissioner may require the submission of relevant information he or she deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.

Added by Laws 2003, c. 197, § 9, eff. Nov. 1, 2003.

§36-6909.  Reports and statements.

A.  Every health maintenance organization shall annually, on or before the first day of March, file a report verified by at least two principal officers with the Insurance Commissioner covering the preceding calendar year.  The report shall be on forms and shall include all forms prescribed by the National Association of Insurance Commissioners (NAIC).  The report shall be filed with the NAIC in electronic format, as approved by the NAIC, along with applicable fees.  In addition, the health maintenance organization shall file with the Insurance Commissioner via electronic format and a paper copy by the first day of March, unless otherwise stated:

1.  Audited financial statements on or before June 1;

2.  An actuarial opinion prepared and signed by a qualified actuary;

3.  A list of the providers who have executed a contract that complies with the provisions of paragraph 1 of subsection D of Section 13 of this act; and

4. a. a description of the grievance procedures, and

b. the total number of grievances handled through these procedures, a compilation of the causes underlying those grievances, and a summary of the final disposition of those grievances.

B.  Domestic health maintenance organizations shall file quarterly financial statements with the Insurance Commissioner on or before the forty-fifth day following the end of each calendar quarter other than the fourth quarter of each year.  The report shall be on forms and shall include all forms prescribed by the NAIC.  The report shall be filed with the NAIC in electronic format, as approved by the NAIC, along with applicable fees.

C.  The Insurance Commissioner may require additional reports deemed necessary and appropriate to enable the Insurance Commissioner to carry out his or her duties under this act.

Added by Laws 2003, c. 197, § 9, eff. Nov. 1, 2003.

§36-6910.  Information to be provided to subscribers.

Every health maintenance organization (HMO) shall:

1.  Provide to its subscribers electronically or in paper copy a list of providers upon enrollment and make such list available electronically or in paper copy upon reenrollment; provided, a subscriber has submitted written assurances that the subscriber can view and print such electronic copy;

2.  Provide to its subscribers notice of any material change in the operation of the organization that will affect them directly, no later than thirty (30) days after such change;

3.  Immediately notify an enrollee in writing of the termination of the enrollee's primary care provider and shall provide assistance to the enrollee in transferring to another participating primary care provider; and

4.  Provide to subscribers, electronically or in paper copy, information on:

a. how to obtain services,

b. where to obtain additional information on access to services, and

c. how to contact the HMO at no cost to the enrollee.

Added by Laws 2003, c. 197, § 10, eff. Nov. 1, 2003.

§36-6911.  Grievance procedures.

A.  Every health maintenance organization shall establish and maintain a grievance procedure that has been approved by the Insurance Commissioner, after consultation with the State Commissioner of Health, to provide for the resolution of grievances initiated by enrollees.  Such grievance procedure shall be approved by the Insurance Commissioner within thirty (30) days of submission.  The health maintenance organization shall maintain a record of grievances received since the date of its last examination of grievances.

B.  The Insurance Commissioner or the State Commissioner of Health may examine the grievance procedures.

C.  Health maintenance organizations shall comply with the requirements of an insurer as set out in Sections 1250.1 through 1250.16 of Title 36 of the Oklahoma Statutes.

Added by Laws 2003, c. 197, § 11, eff. Nov. 1, 2003.

§36-6912.  Investment of funds.

With the exception of investments made in accordance with the provisions of paragraph 1 of subsection A of Section 5 of this act, the funds of a health maintenance organization shall be invested only in accordance with the provisions of Article 16 of the Insurance Code.

Added by Laws 2003, c. 197, § 12, eff. Nov. 1, 2003.

§36-6913.  Minimum net worth required - Deposit with Insurance Commissioner - Determination of liabilities - Liability of subscriber for health maintenance organization's debts - Insolvency plan - Notice of termination of agreement.

A.  1.  Before issuing any certificate of authority, the Insurance Commissioner shall require that the health maintenance organization have an initial net worth of One Million Five Hundred Thousand Dollars ($1,500,000.00) and that the HMO shall thereafter maintain the minimum net worth required under paragraph 2 of this subsection.

2.  Except as provided in paragraphs 3 and 4 of this subsection, every health maintenance organization shall maintain a minimum net worth equal to the greater of:

a. One Million Five Hundred Thousand Dollars ($1,500,000.00),

b. two percent (2%) of annual premium revenues as reported on the most recent annual financial statement filed with the Insurance Commissioner on the first One Hundred Fifty Million Dollars ($150,000,000.00) of premium and one percent (1%) of annual premium on the premium in excess of One Hundred Fifty Million Dollars ($150,000,000.00),

c. an amount equal to the sum of three (3) months of uncovered health care expenditures as reported on the most recent financial statement filed with the Insurance Commissioner, or

d. an amount equal to the sum of:

(1) eight percent (8%) of annual health care expenditures, except those paid on a capitated basis or managed hospital payment basis, as reported on the most recent financial statement filed with the Insurance Commissioner, and

(2) four percent (4%) of annual hospital expenditures paid on a managed hospital payment basis, as reported on the most recent financial statement filed with the Insurance Commissioner.

3.  Every health maintenance organization licensed before the effective date of this act shall maintain a minimum net worth of the greater of Seven Hundred Fifty Thousand Dollars ($750,000.00) or:

a. twenty-five percent (25%) of the amount required by paragraph 2 of this subsection by December 31, 2003,

b. fifty percent (50%) of the amount required by paragraph 2 of this subsection by December 31, 2004,

c. seventy-five percent (75%) of the amount required by paragraph 2 of this subsection by December 31, 2005, and

d. one hundred percent (100%) of the amount required by paragraph 2 of this subsection by December 31, 2006.

4. a. In determining net worth, no debt shall be considered fully subordinated unless the subordination clause is in a form acceptable to the Insurance Commissioner.  An interest obligation relating to the repayment of any subordinated debt shall be similarly subordinated.

b. The interest expenses relating to the repayment of a fully subordinated debt shall be considered covered expenses.

c. A debt incurred by a note meeting the requirements of this section, and otherwise acceptable to the Insurance Commissioner, shall not be considered a liability and shall be recorded as equity.

B.  1.  Unless otherwise provided below, each health maintenance organization shall deposit with the Insurance Commissioner or, at the discretion of the Insurance Commissioner, with any organization or trustee acceptable to the Insurance Commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that are acceptable to the Insurance Commissioner, which at all times shall have a value of not less than Five Hundred Thousand Dollars ($500,000.00).

2.  The deposit shall be an admitted asset of the health maintenance organization in the determination of net worth.

3.  All income from deposits shall be an asset of the organization.  A health maintenance organization that has made a securities deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value.  Any securities shall be approved by the Insurance Commissioner before being deposited or substituted.

4.  The deposit shall be used to protect the interests of the health maintenance organization's enrollees and to ensure continuation of health care services to enrollees of a health maintenance organization that is in rehabilitation or conservation.  The Insurance Commissioner may use the deposit for administrative costs directly attributable to a receivership or liquidation.  If a health maintenance organization is placed in receivership or liquidation, the deposit shall be an asset subject to the provisions of the Uniform Insurers Liquidation Act.

5.  The Insurance Commissioner may reduce or eliminate the deposit requirement if a health maintenance organization deposits with the State Treasurer, Insurance Commissioner, or other official body of the state or jurisdiction of domicile for the protection of all subscribers and enrollees of the health maintenance organization, wherever located, cash, acceptable securities or surety, and delivers to the Insurance Commissioner a certificate to that effect, duly authenticated by the appropriate state official holding the deposit.

C.  1.  Every health maintenance organization shall, when determining liabilities, include an amount estimated in the aggregate to provide for:

a. any unearned premium,

b. the payment of all claims for incurred health care expenditures, whether reported or unreported, that are unpaid and for which the organization is or may be liable, and

c. the expense of adjustment or settlement of those claims.

2.  The liabilities shall be computed in accordance with rules promulgated by the Insurance Commissioner upon reasonable consideration of the ascertained experience and character of the health maintenance organization.

D.  1.  Every contract between a health maintenance organization and a participating provider of health care services shall be in writing and shall provide that, in the event the health maintenance organization fails to pay for health care services as set forth in the contract, a subscriber or an enrollee shall not be liable to the provider for any sums owed by the health maintenance organization.

2.  In the event that the participating provider contract has not been reduced to writing as required by this subsection or that the contract fails to contain the required prohibition, the participating provider shall not collect or attempt to collect from a subscriber or an enrollee sums owed by the health maintenance organization.

3.  No participating provider or the provider's agent, trustee or assignee may maintain an action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization.

E.  The Insurance Commissioner shall require that each health maintenance organization have a plan for handling insolvency that allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to subscribers or enrollees who are confined on the date of insolvency in an inpatient facility until their discharge or expiration of benefits.  In considering such a plan, the Insurance Commissioner may require:

1.  Insurance to cover the expenses to be paid for continued benefits after an insolvency;

2.  Provisions in provider contracts that obligate the provider to provide services for the duration of the period after the health maintenance organization's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities;

3.  Insolvency reserves;

4.  Acceptable letters of credit; or

5.  Any other arrangements to ensure continuation of benefits as specified above.

F.  An agreement to provide health care services between a provider and a health maintenance organization shall require that if the provider terminates the agreement, the provider shall give the organization at least ninety (90) days' advance notice of such termination.

Added by Laws 2003, c. 197, § 13, eff. Nov. 1, 2003.

§36-6914.  Uncovered expenditures insolvency deposit - Withdrawals - Claims - Reports.

A.  If at any time uncovered expenditures exceed ten percent (10%) of total health care expenditures, a health maintenance organization (HMO) shall place an uncovered expenditures insolvency deposit with the Insurance Commissioner or, at the discretion of the Insurance Commissioner, with an organization or trustee acceptable to the Insurance Commissioner and through which a custodial or controlled account is maintained, cash or securities that are acceptable to the Insurance Commissioner.  The deposit shall at all times have a fair market value in an amount of one hundred twenty percent (120%) of the HMO's outstanding liability for uncovered expenditures for enrollees in this state, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month.  If a health maintenance organization is not otherwise required to file a quarterly report, it shall file a report within forty-five (45) days of the end of the calendar quarter with information sufficient to demonstrate compliance with the provisions of this section.

B.  The deposit required under this section is in addition to the deposit required under subsection B of Section 13 of this act and is an admitted asset of the health maintenance organization in the determination of net worth.  All income from deposits or trust accounts shall be assets of the health maintenance organization and may be withdrawn from the deposit or account quarterly with the approval of the Insurance Commissioner.

C.  A health maintenance organization that has made a deposit may withdraw that deposit or any part of the deposit if:

1.  A substitute deposit of cash or securities of equal amount and value is made;

2.  The fair market value exceeds the amount of the required deposit; or

3.  The required deposit under subsection A of this section is reduced or eliminated.  Deposits, substitutions or withdrawals may be made only with the prior written approval of the Insurance Commissioner.

D.  The deposit required under this section is in trust and may be used only as provided under the provisions of this section.  The Insurance Commissioner may use the deposit of an insolvent health maintenance organization for administrative costs associated with administering the deposit and payment of claims of enrollees of this state for uncovered expenditures in this state.  Claims for uncovered expenditures shall be paid on a pro rata basis based on assets available to pay the ultimate liability for incurred expenditures.  Partial distribution may be made pending final distribution.  Any amount of the deposit remaining shall be paid into the liquidation or receivership of the health maintenance organization.

E.  The Insurance Commissioner may by rule prescribe the time, manner and form for filing claims under the provisions of subsection D of this section.

F.  The Insurance Commissioner may by rule or order require health maintenance organizations to file annual, quarterly or more frequent reports deemed necessary to demonstrate compliance with the provisions of this section.  The Insurance Commissioner may require that the reports include liability for uncovered expenditures as well as an audit opinion.

Added by Laws 2003, c. 197, § 14, eff. Nov. 1, 2003.

§36-6915.  Insolvency - Replacement coverage - Reduction or exclusion of benefits.

A.  1.  In the event of an insolvency of a commercial health maintenance organization, upon order of the Insurance Commissioner, all other carriers that participated in the enrollment process with the insolvent health maintenance organization at a group's last regular enrollment period shall offer the group's enrollees of the insolvent health maintenance organization a thirty-day enrollment period commencing upon the date of insolvency.  Each carrier shall offer the enrollees of the insolvent health maintenance organization the same coverages and rates offered to the enrollees of the group at its last regular enrollment period.

2.  If no other carrier had been offered to some groups enrolled in the insolvent health maintenance organization, or if the Insurance Commissioner determines that the other health benefit plans lack sufficient health care delivery resources to ensure that health care services will be available and accessible to all of the group enrollees of the insolvent health maintenance organization, the Insurance Commissioner shall equitably allocate the insolvent health maintenance organization's group contracts for these groups among all health maintenance organizations that operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources of each health maintenance organization.  Each health maintenance organization to which a group or groups are so allocated shall offer the group or groups the health maintenance organization's existing coverage that is most similar to each group's coverage with the insolvent health maintenance organization, at rates determined in accordance with the successor health maintenance organization's existing rating methodology.

B.  1.  "Discontinuance" means the termination of the contract between the group contract holder and a health maintenance organization due to the insolvency of the health maintenance organization, and does not refer to the termination of any agreement between any individual enrollee and the health maintenance organization.

2.  Any carrier providing replacement coverage with respect to group hospital, medical or surgical expense or service benefits within a period of sixty-three (63) days from the date of discontinuance of a prior health maintenance organization contract or policy providing hospital, medical or surgical expense or service benefits shall, as of the effective date of the replacement coverage, cover all enrollees who were validly covered under the previous health maintenance organization contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding carrier's contract, regardless of any provisions of the contract relating to active employment, hospital confinement or pregnancy.

3.  Except to the extent benefits for the condition would have been reduced or excluded under the prior carrier's contract or policy, no provision in a succeeding carrier's contract of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted the effective date of the succeeding carrier's contract shall be applied with respect to those enrollees validly covered under the prior carrier's contract or policy on the date of discontinuance.

4. a. Upon being declared insolvent, a health maintenance organization shall provide to the Insurance Commissioner:

(1) the names of all known enrollees who were validly enrolled under the insolvent HMO's contract, or

(2) policy information on validly enrolled enrollees who are hospitalized or whose health conditions require continuity of care.

b. The insolvent HMO shall continue to provide such information to the Insurance Commissioner throughout the period of time required to provide replacement coverage to the validly covered enrollees of the insolvent HMO.

Added by Laws 2003, c. 197, § 15, eff. Nov. 1, 2003.

§36-6916.  Premium rates - Approval by Insurance Commissioner.

A.  No premium rate may be used by a health maintenance organization until such time as a schedule of premium rates or methodology for determining premium rates has been filed with and approved by the Insurance Commissioner.  Such premium rates shall be confidential and not subject to public disclosure.

B.  Either a specific schedule of premium rates or a methodology for determining premium rates shall be established in accordance with actuarial principles for various categories of enrollees; provided, that the premium applicable to an enrollee shall not be individually determined based on the status of the enrollee's health.  Provided further, that the premium rates shall not be excessive, inadequate, unfair or discriminatory.  A certification by a qualified actuary or other qualified person acceptable to the Insurance Commissioner as to the appropriateness of the use of the methodology, based on reasonable assumptions, shall accompany the filing along with adequate supporting information.

C.  The Insurance Commissioner shall approve the schedule of premium rates or methodology for determining premium rates if the requirements of subsection B of this section are met.  If the Insurance Commissioner disapproves the filing, the Insurance Commissioner shall notify the health maintenance organization.  In the notice, the Insurance Commissioner shall specify the reasons for disapproval.  A hearing will be conducted within thirty (30) days after a request in writing by the person filing.  If the Insurance Commissioner does not take action on the schedule or methodology within thirty (30) days of the filing of the schedule or methodology, it shall be deemed approved.

D.  When contracting with educational entities within the meaning of Section 1306 of Title 74 of the Oklahoma Statutes, in setting health insurance premiums for active employees and for retirees under sixty-five (65) years of age, health maintenance organizations shall set the monthly premium for active employees at a maximum of Ninety Dollars ($90.00) less than the monthly premium for retirees under sixty-five (65) years of age.

Added by Laws 2003, c. 197, § 16, eff. Nov. 1, 2003.

§36-6917.  Producer license - Exempted persons.

A.  Health maintenance organization producers shall comply with all applicable statutes and provisions of Title 36 of the Oklahoma Statutes and rules relating to producer licensing, including the Oklahoma Producer Licensing Act.

B.  The following persons shall not be required to hold a health maintenance organization producer license:

1.  A regular salaried officer or employee of a health maintenance organization who devotes substantially all of his or her time to activities other than the taking or transmitting of applications or membership fees or premiums for health maintenance organization membership, or who receives no commission or other compensation directly dependent upon the business obtained, and who does not solicit or accept from the public applications for health maintenance organization membership;

2.  Employers or their officers or employees or the trustees of an employee benefit plan to the extent that the employers, officers, employees or trustees are engaged in the administration or operation of a program of employee benefits involving the use of health maintenance organization memberships; provided, that the employers, officers, employees or trustees are not in any manner compensated directly or indirectly by the health maintenance organization issuing health maintenance organization memberships;

3.  Banks or their officers and employees to the extent that the banks, officers and employees collect and remit charges by charging them against accounts of depositors on the orders of the depositors; or

4.  A person or the employee of a person who has contracted to provide administrative, management or health care services to a health maintenance organization and who is compensated for those services by the payment of an amount calculated as a percentage of the revenues, net income or profit of the health maintenance organization, if that method of compensation is the sole basis for subjecting that person or the employee of the person to this act.

C.  The Insurance Commissioner may by rule exempt certain classes of persons from the requirement of obtaining a license:

1.  If the functions such persons perform do not require special competence, trustworthiness or the regulatory surveillance made possible by licensing; or

2.  If other existing safeguards make regulation unnecessary.

Added by Laws 2003, c. 197, § 17, eff. Nov. 1, 2003.

§36-6918.  Organizations permitted to organize and operate health maintenance organization - Contracts for insurance against cost of care provided.

A.  An insurance company licensed in this state or a hospital or medical service corporation authorized to do business in this state may either directly or through a subsidiary or affiliate organize and operate a health maintenance organization pursuant to the provisions of this act.  Notwithstanding any other law which may be inconsistent, any two or more insurance companies, hospital or medical service corporations, or subsidiaries or affiliates thereof may jointly organize and operate a health maintenance organization.  The business of insurance is deemed to include the providing of health care by a health maintenance organization owned or operated by an insurer or its subsidiary.

B.  Notwithstanding any provision of insurance and hospital or medical service corporation laws in Title 36 of the Oklahoma Statutes, an insurer or a hospital or medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations.  The enrollees of a health maintenance organization constitute a permissible group under such laws.  An insurer or a hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers pursuant to such contracts.

Added by Laws 2003, c. 197, § 18, eff. Nov. 1, 2003.

§36-6919.  Examination of affairs, programs, books, and records - Payment of expenses.

A.  The Insurance Commissioner may make an examination of the affairs of any health maintenance organization, producers and providers with whom the organization has contracts, agreements or other arrangements pursuant to the provisions of Sections 309.1 through 309.7 of Title 36 of the Oklahoma Statutes.

B.  The State Commissioner of Health may require a health maintenance organization to contract for an examination concerning the quality assurance program of the health maintenance organization and of any providers with whom the organization has contracts, agreements or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state, but not less frequently than once every three (3) years.

C.  Every health maintenance organization and provider shall submit its books and records for examination and in every way facilitate the completion of an examination.  For the purpose of an examination, the Insurance Commissioner and the State Commissioner of Health may administer oaths to, and examine the officers and agents of the health maintenance organization and the principals of the providers concerning their business.

D.  Any health maintenance organization examined shall pay the proper charges incurred in such examination, including the actual expense of the Insurance Commissioner or State Commissioner of Health or the expenses and compensation of any authorized representative and the expense and compensation of assistants and examiners employed therein.  All expenses incurred in such examination shall be verified by affidavit and a copy shall be filed in the office of the Insurance Commissioner or the State Commissioner of Health.

E.  In lieu of an examination, the Insurance Commissioner or State Commissioner of Health may accept the report of an examination made by the health maintenance organization regulatory entity of another state.

Added by Laws 2003, c. 197, § 19, eff. Nov. 1, 2003.

§36-6920.  Examination of affairs, programs, books, and records - Payment of expenses.

A.  A certificate of authority issued under the Health Maintenance Organization Act of 2003 may be suspended or revoked, and an application for a certificate of authority may be denied, if the Insurance Commissioner finds that any of the following conditions exist:

1.  The health maintenance organization (HMO) is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any other information submitted under Section 3 of this act, unless amendments to those submissions have been filed with and approved by the Insurance Commissioner;

2.  The health maintenance organization issues an evidence of coverage or uses a schedule of charges for health care services that does not comply with the requirements of Sections 8 and 16 of this act;

3.  The health maintenance organization does not provide or arrange for basic health care services;

4.  The State Commissioner of Health certifies to the Insurance Commissioner that:

a. the health maintenance organization does not meet the requirements of Section 7 of this act, or

b. the health maintenance organization is unable to fulfill its obligations to furnish health care services;

5.  The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

6.  The health maintenance organization has failed to correct, within the time frame prescribed by subsection C of this section, any deficiency occurring due to the health maintenance organization's prescribed minimum net worth being impaired;

7.  The health maintenance organization has failed to implement the grievance procedures required by Section 11 of this act in a reasonable manner to resolve valid complaints;

8.  The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner;

9.  The continued operation of the health maintenance organization would be hazardous to its enrollees or to the public; or

10.  The health maintenance organization has otherwise failed to comply with the provisions of the Health Maintenance Organization Act of 2003, applicable rules promulgated by the Insurance Commissioner pursuant thereto, or rules promulgated by the State Board of Health pursuant to the provisions of Section 7 of the Health Maintenance Organization Act of 2003.

B.  In addition to or in lieu of suspension or revocation of a certificate of authority pursuant to the provisions of this section, an applicant or health maintenance organization who knowingly violates the provisions of this section may be subject to an administrative penalty of Five Thousand Dollars ($5,000.00) for each occurrence.

C.  The following shall apply when insufficient net worth is maintained:

1.  Whenever the Insurance Commissioner finds that the net worth maintained by any health maintenance organization subject to the provisions of this act is less than the minimum net worth required to be maintained by Section 13 of this act, the Insurance Commissioner shall give written notice to the health maintenance organization of the amount of the deficiency and require filing with the Insurance Commissioner a plan for correction of the deficiency that is acceptable to the Insurance Commissioner, and correction of the deficiency within a reasonable time, not to exceed sixty (60) days, unless an extension of time, not to exceed sixty (60) additional days, is granted by the Insurance Commissioner.  A deficiency shall be deemed an impairment, and failure to correct the impairment in the prescribed time shall be grounds for suspension or revocation of the certificate of authority or for placing the health maintenance organization in conservation, rehabilitation or liquidation; or

2.  Unless allowed by the Insurance Commissioner, no health maintenance organization or person acting on its behalf may, directly or indirectly, renew, issue or deliver any certificate, agreement or contract of coverage in this state, for which a premium is charged or collected, when the health maintenance organization writing the coverage is impaired, and the fact of impairment is known to the health maintenance organization or to the person; provided, however, the existence of an impairment shall not prevent the issuance or renewal of a certificate, agreement or contract when the enrollee exercises an option granted under the plan to obtain a new, renewed or converted coverage.

D.  A certificate of authority shall be suspended or revoked or an application or a certificate of authority denied or an administrative penalty imposed only after compliance with the requirements of this section.

1.  Suspension or revocation of a certificate of authority, denial of an application, or imposition of an administrative penalty by the Insurance Commissioner, pursuant to the provisions of this section, shall be by written order and shall be sent to the health maintenance organization or applicant by certified or registered mail and to the State Commissioner of Health.  The written order shall state the grounds, charges or conduct on which the suspension, revocation or denial or administrative penalty is based.  The health maintenance organization or applicant may, in writing, request a hearing within thirty (30) days from the date of mailing of the order.  If no written request is made, the order shall be final upon the expiration of thirty (30) days.

2.  If the health maintenance organization or applicant requests a hearing pursuant to the provisions of this section, the Insurance Commissioner shall issue a written notice of hearing and send such notice to the health maintenance organization or applicant by certified or registered mail and to the State Commissioner of Health stating:

a. a specific time for the hearing, which may not be less than twenty (20) nor more than thirty (30) days after mailing of the notice of hearing, and

b. that any hearing shall be held at the office of the Insurance Commissioner.

If a hearing is requested, the State Commissioner of Health or a designee shall be in attendance and shall participate in the proceedings.  The recommendations and findings of the State Commissioner of Health with respect to matters relating to the quality of health care services provided in connection with any decision regarding denial, suspension or revocation of a certificate of authority, shall be conclusive and binding upon the Insurance Commissioner.  After the hearing, or upon failure of the health maintenance organization to appear at the hearing, the Insurance Commissioner shall take whatever action is deemed necessary based on written findings.  The Insurance Commissioner shall mail the decision to the health maintenance organization or applicant and a copy to the State Commissioner of Health.

E.  The provisions of the Administrative Procedures Act shall apply to proceedings under this section to the extent they are not in conflict with the provisions of Section 313 of Title 36 of the Oklahoma Statutes.

F.  If the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

G.  If the certificate of authority of a health maintenance organization is revoked, the HMO shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization.  The HMO shall engage in no further advertising or solicitation whatsoever.  The Insurance Commissioner may, by written order, permit further operation of the HMO if found to be in the best interests of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

Added by Laws 2003, c. 197, § 20, eff. Nov. 1, 2003.

§36-6921.  Rehabilitation, liquidation or conservation - Priority of distribution.

A.  A rehabilitation, liquidation or conservation of a health maintenance organization (HMO) shall be deemed to be the rehabilitation, liquidation or conservation of an insurance company and shall be conducted under the supervision of the Insurance Commissioner pursuant to the laws of this state governing the rehabilitation, liquidation or conservation of insurance companies.  The Insurance Commissioner may apply for an order directing the Insurance Commissioner to rehabilitate, liquidate or conserve a health maintenance organization upon any one or more grounds set out in Articles 18 and 19 of the Insurance Code or when, in the Insurance Commissioner's opinion, the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this state.  Enrollees shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

B.  For purpose of determining the priority of distribution of general assets, claims of enrollees and enrollees' beneficiaries shall have the same priority as established by Article 19 of the Insurance Code for policyholders and beneficiaries of insureds of insurance companies.  If an enrollee is liable to a provider for services provided pursuant to and covered by the health care plan, that liability shall have the status of an enrollee claim for distribution of general assets.  A provider who is obligated by statute or agreement to hold enrollees harmless from liability for services provided pursuant to and covered by a health care plan shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described herein, and immediately preceding the priority of distribution described in Title 36 of the Oklahoma Statutes.

Added by Laws 2003, c. 197, § 21, eff. Nov. 1, 2003.

§36-6922.  Order to rectify financial condition or violation - Required actions - Remedies and measures available to Insurance Commissioner.

A.  Whenever the Insurance Commissioner determines that the financial condition of a health maintenance organization (HMO) is such that its continued operation might be hazardous to its enrollees, creditors or the general public, or that the HMO has violated any provision of the Health Maintenance Organization Act of 2003, the Insurance Commissioner may, after notice and opportunity for hearing, order the health maintenance organization to take action reasonably necessary to rectify the condition or violation including, but not limited, to one or more of the following:

1.  Reduce the total amount of present and potential liability for benefits by reinsurance or other method acceptable to the Insurance Commissioner;

2.  Reduce the volume of new business being accepted;

3.  Reduce expenses by specified methods;

4.  Suspend or limit the writing of new business for a period of time;

5.  Increase the health maintenance organization's capital and surplus by contribution; or

6.  Take other steps the Insurance Commissioner may deem appropriate under the circumstances.

B.  For purposes of this section, the violation by a health maintenance organization of any law of this state to which the health maintenance organization is subject shall be deemed a violation of this act.

C.  Rules of the Insurance Commissioner establishing criteria that the Insurance Commissioner may consider in making a determination that the condition of any insurer is such that continuation of such insurer's business may be hazardous to the public or to holders of its policies or certificates of insurance may be used by the Insurance Commissioner for early warning that the continued operation of any health maintenance organization might be hazardous to its enrollees, creditors, or the general public and to set standards for evaluating the financial condition of any health maintenance organization.

D.  The remedies and measures available to the Insurance Commissioner under this section shall be in addition to, and not in lieu of, the remedies and measures available to the Insurance Commissioner under the provisions of Section 1904 of Title 36 of the Oklahoma Statutes.

Added by Laws 2003, c. 197, § 22, eff. Nov. 1, 2003.

§36-6923.  Rules.

The Insurance Commissioner may promulgate rules necessary or proper to carry out the provisions of the Health Maintenance Organization Act of 2003.

Added by Laws 2003, c. 197, § 23, eff. Nov. 1, 2003.

§36-6924.  Payment of fees.

Every health maintenance organization subject to the provisions of the Health Maintenance Organization Act of 2003 shall pay to the Insurance Commissioner the fees provided in Section 321 of Title 36 of the Oklahoma Statutes.

Added by Laws 2003, c. 197, § 24, eff. Nov. 1, 2003.

§36-6925.  Administrative penalty in lieu of suspension or revocation of certificate - Suspected violation - Order to cease and desist - Injunction.

A.  The Insurance Commissioner may, in lieu of suspension or revocation of a certificate of authority under the provisions of Section 20 of this act, levy an administrative penalty against a health maintenance organization who knowingly violates the provisions of Section 20 of this act in an amount not to exceed Five Thousand Dollars ($5,000.00) for each occurrence if reasonable notice in writing is given of the intent to levy the penalty and the health maintenance organization has a reasonable time within which to remedy the defect in its operations that gave rise to the penalty citation.

B.  1.  If the Insurance Commissioner or the State Commissioner of Health shall for any reason have cause to believe that a violation of this act has occurred or is threatened, the Insurance Commissioner may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in the suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation; and, in the event it appears that a violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violation.

2.  Proceedings under this subsection shall not be governed by any formal procedural requirements, and may be conducted in such manner as the Insurance Commissioner or the State Commissioner of Health may deem appropriate under the circumstances; provided, however, unless consented to by the health maintenance organization, no order may result from a conference until the requirements of this section of this act are satisfied.

C.  1.  The Insurance Commissioner may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in an act or practice in violation of the provisions of this act.

2.  Within thirty (30) days after service of the cease and desist order, the respondent may request a hearing on the question of whether acts or practices in violation of this act have occurred.  The hearing shall be conducted pursuant to Administrative Procedures Act and judicial review shall be available as provided by that act.

D.  In the case of any violation of the provisions of this act, if the Insurance Commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to the provisions of subsection C of this section, the Insurance Commissioner may institute a proceeding to obtain injunctive or other appropriate relief in the district court of Oklahoma County.

E.  Notwithstanding any other provisions of this act, if a health maintenance organization fails to comply with the net worth requirement of this act, the Insurance Commissioner is authorized to take appropriate action to assure that the continued operation of the health maintenance organization will not be hazardous to its enrollees.

Added by Laws 2003, c. 197, § 25, eff. Nov. 1, 2003.

§36-6926.  Provisions of laws not applicable to health maintenance organizations.

A.  Except as otherwise provided in the Health Maintenance Organization Act of 2003 or unless expressly made applicable to health maintenance organizations, provisions of the insurance law and provisions of hospital or medical service corporation laws shall not be applicable to a health maintenance organization granted a certificate of authority under the provisions of this act.  This provision shall not apply to an insurer or hospital or medical service corporation licensed and regulated pursuant to the insurance law or the hospital or medical service corporation laws of this state except with respect to its health maintenance organization activities authorized and regulated pursuant to this act.

B.  Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

C.  Any health maintenance organization authorized under this act shall not be deemed to be practicing medicine and shall be exempt from the provisions of Title 59 of the Oklahoma Statutes related to the practice of medicine.

Added by Laws 2003, c. 197, § 26, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 129, § 20, eff. Nov. 1, 2005.

§36-6927.  Public records - Trade secrets - Privileged or confidential information.

All applications, filings, provider contracts excluding any financial terms and/or reimbursement criteria contained in such contracts, and reports required under the Health Maintenance Organization Act of 2003 shall be treated as public records, except those that are trade secrets or privileged or confidential quality assurance, commercial, financial or other information considered privileged or confidential under state or federal law, including, but not limited to, the Health Insurance Portability and Accountability Act (HIPAA).  Annual financial statements that may be required under the provisions of Section 9 of this act shall be treated as public records.

Added by Laws 2003, c. 197, § 27, eff. Nov. 1, 2003.

§36-6928.  Disclosure of diagnostic, treatment or health status information.

A.  1.  Any data or information pertaining to the diagnosis, treatment or health of any enrollee or applicant obtained from that person or from a provider by a health maintenance organization shall be held in confidence and shall not be disclosed to any person except:

a. to the extent that it may be necessary to carry out the purposes of the Health Maintenance Organization Act of 2003,

b. upon the express consent of the enrollee or applicant,

c. pursuant to statute or court order for the production of evidence or the discovery thereof, or

d. in the event of claim or litigation between the person and the health maintenance organization wherein the data or information is pertinent.

2.  A health maintenance organization shall be entitled to claim any statutory privileges against disclosure that the provider who furnished the information to the health maintenance organization is entitled to claim.

B.  A person who, in good faith and without malice, takes an action or makes a decision or recommendation as a member, agent or employee of a health care review committee or who furnishes any records, information or assistance to such a committee shall not be subject to liability for civil damages or any legal action in consequence of the action, nor shall the health maintenance organization that established the committee or the officers, directors, employees or agents of the health maintenance organization be liable for the activities of the person.  This section shall not be construed to relieve any person of liability arising from treatment of a patient.

C.  1.  The information considered by a health care review committee and the records of the committee's actions and proceedings shall be confidential and not subject to subpoena or order to produce except in proceedings before the appropriate state licensing or certifying agency, or in an appeal, if permitted, from the committee's findings or recommendations.  No member of a health care review committee, or officer, director or other member of a health maintenance organization or its staff engaged in assisting a committee, or a person assisting or furnishing information to a committee may be subpoenaed to testify in any judicial or quasi-judicial proceeding if the subpoena is based solely on such activities.

2.  Information considered by a health care review committee and the records of its actions and proceedings that are used pursuant to the provisions of paragraph 1 of this subsection by a state licensing or certifying agency or in an appeal shall be kept confidential and shall be subject to the same provisions concerning discovery and use in legal actions as the original information and records in the possession and control of a health care review committee.

D.  To fulfill its obligations under Section 7 of this act, a health maintenance organization shall have access to treatment records and other information pertaining to the diagnosis, treatment or health status of an enrollee.

Added by Laws 2003, c. 197, § 28, eff. Nov. 1, 2003.

§36-6929.  Contracts by Health Commissioner with qualified persons.

The State Commissioner of Health, in carrying out his or her obligations under the Health Maintenance Organization Act of 2003, may contract with qualified persons to make recommendations concerning the determinations required to be made by the State Commissioner of Health.  The recommendations may be accepted in full or in part by the State Commissioner of Health.  The State Commissioner of Health shall adopt procedures to ensure that such persons are not subject to a conflict of interest that would impair their ability to make recommendations in an impartial manner.

Added by Laws 2003, c. 197, § 29, eff. Nov. 1, 2003.

§36-6930.  Acquisition of control of health maintenance organization.

No person other than the issuer may make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market or otherwise, any voting security of a health maintenance organization or enter into any other agreement if, after the consummation thereof, that person would, directly or indirectly, or by conversion or by exercise of any right to acquire be in control of the health maintenance organization.  No person may enter into an agreement to merge or consolidate with or otherwise to acquire control of a health maintenance organization, unless, at the time any offer, request or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person complied with the provisions of Article 16A of the Insurance Code.

Added by Laws 2003, c. 197, § 30, eff. Nov. 1, 2003.

§36-6931.  Coordination of benefits provisions.

A.  A health maintenance organization is permitted, but not required, to adopt coordination of benefits provisions to avoid over insurance and to provide for the orderly payment of claims when an enrollee is covered by two or more group health insurance or health care plans.

B.  If a health maintenance organization adopts coordination of benefits, the provisions thereof shall be consistent with the coordination of benefits provisions that are in general use in the state for coordinating coverage between two or more group health insurance or health care plans.

C.  To the extent necessary for a health maintenance organization to meet its obligations as a secondary carrier under the rules for coordination, a health maintenance organization may make payments for services that are:

1.  Received from nonparticipating providers;

2.  Provided outside its service areas; or

3.  Not covered under the terms of its group contract or evidence of coverage.

Added by Laws 2003, c. 197, § 31, eff. Nov. 1, 2003.

§36-6932.  Insolvency - Assessment on other health maintenance organizations - Use of funds - Claims - Subrogation rights of Insurance Commissioner - Distribution of unspent assessed funds - Maximum coverage of uncovered expenditures - Penalty for failure to pay assessment - Offset against tax liability.

A.  When a health maintenance organization in this state is declared insolvent by a court of competent jurisdiction, the Insurance Commissioner shall, after exhausting all other insolvency measures as provided in the Health Maintenance Organization Act of 2003, levy an assessment on other health maintenance organizations doing business in this state to pay claims for uncovered expenditures for enrollees who are residents of this state and to provide continuation of coverage for subscribers or enrollees not covered under the provisions of Section 15 of this act.  The Insurance Commissioner may not assess in any one calendar year more than two percent (2%) of the aggregate premium written by each health maintenance organization in this state the prior calendar year.  The Insurance Commissioner may waive an assessment of a health maintenance organization if the HMO is or would be impaired or placed in a financially hazardous condition.

B.  The Insurance Commissioner may use funds obtained under the provisions of subsection A of this section to:

1.  Pay claims for uncovered expenditures for subscribers or enrollees of an insolvent health maintenance organization who are residents of this state;

2.  Provide for continuation of coverage for subscribers or enrollees who are residents of this state and are not covered under the provisions of Section 15 of this act; and

3.  Pay administrative costs.

C.  The Insurance Commissioner may by rule prescribe the time, manner and form for filing claims under this section or may require claims to be allowed by an ancillary receiver or the domestic liquidator or receiver.

D.  1.  A receiver or liquidator of an insolvent health maintenance organization shall allow a claim in the proceeding in an amount equal to administrative and uncovered expenditures paid under this section.

2.  Any person receiving benefits under this section for uncovered expenditures is deemed to have assigned the rights under the covered health care plan certificates to the Insurance Commissioner to the extent of the benefits received.  The Insurance Commissioner may require an assignment to the Insurance Commissioner of such rights by any payee, enrollee, or beneficiary as a condition precedent to the receipt of any rights or benefits conferred by this section upon that person.  The Insurance Commissioner is subrogated to these rights against the assets of an insolvent health maintenance organization held by a receiver or liquidator of another jurisdiction.

3.  The assignment of subrogation rights of the Insurance Commissioner and allowed claims under this subsection have the same priority against the assets of the insolvent health maintenance organization as those possessed by the person entitled to receive benefits under this section or for similar expenses in the receivership or liquidation.

E.  When assessed funds are unused following the completion of the liquidation of a health maintenance organization, the Insurance Commissioner shall distribute on a pro rata basis any amounts received under subsection A of this section that are not de minimis to the health maintenance organizations that have been assessed under this section.

F.  The aggregate coverage of uncovered expenditures under this section shall not exceed Three Hundred Thousand Dollars ($300,000.00) for one individual.  Continuation of coverage shall not continue for more than the lesser of one (1) year after the health maintenance organization coverage is terminated by insolvency, or the remaining term of the contract.  The Insurance Commissioner may provide continuation of coverage on any reasonable basis including, but not limited to, continuation of the health maintenance organization contract or substitution of indemnity coverage in a form determined by the Insurance Commissioner.

G.  A health maintenance organization that fails to pay an assessment within thirty (30) days after notice shall be subject to a civil forfeiture of not more than One Thousand Dollars ($1,000.00) per day and suspension or revocation of its certificate of authority.  An action taken by the Insurance Commissioner in enforcing the provisions of this section may be appealed by the health maintenance organization in accordance with the Administrative Procedures Act.

H.  The Insurance Commissioner shall issue to each HMO paying an assessment under this act a certificate of contribution in a form prescribed by the Insurance Commissioner for the amount of the assessment so paid.  All outstanding certificates shall be of equal priority without reference to amounts or dates of issue.  A certificate of contribution may be shown by the HMO in its financial statement as an asset in such form and for such amount, if any, and period of time as the Insurance Commissioner may approve.

I.  An HMO may offset against its premium, franchise or income tax liability to this state, an assessment described in subsection A of this section, excluding administrative costs pursuant to the provisions of paragraph 3 of subsection B of this section, to the extent of twenty percent (20%) of the amount of such assessment for each of the five (5) calendar years following the year in which such assessment was paid.  In the event an HMO ceases doing business, all uncredited assessments may be credited against its premium, franchise or income tax liability for the year it ceases doing business.

J.  Any unused funds distributed by the Insurance Commissioner pursuant to the provisions of subsection E of this section, that have previously been written off by contributing insurers and offset against premium, franchise or income taxes as provided in subsection I of this section, and are not then needed for purposes of this act, shall be dispensed by the Commissioner in accordance with the statutes regarding disbursement of such taxes.

Added by Laws 2003, c. 197, § 32, eff. Nov. 1, 2003.

§36-6933.  Provision of basic health care services directly or by contract or agreement - Standards and procedures for selection of providers - Chiropractic and vision care services - Referrals.

A.  A health maintenance organization shall provide basic health care services directly or by contract or agreement with other persons, corporations, institutions, associations, foundations or other legal entities, public or private, in accordance with the laws governing such professions and services.

B.  Each health maintenance organization shall have a defined set of standards and procedures for selecting providers, including specialists, to serve enrollees.  The standards and procedures shall be drafted in such a manner as to be applicable to all categories of providers and shall be utilized by the health maintenance organization in a manner that is without bias for or discrimination against a particular category or categories of providers.

C.  With respect to chiropractic services, such covered services shall be provided on a referral basis within the network at the request of an enrollee who has a condition of an orthopedic or neurological nature if:

1.  A referral is necessitated in the judgment of the primary care physician; and

2.  Treatment for the condition falls within the licensed scope of practice of a chiropractic physician.

D.  1.  Any health maintenance organization that offers services for vision care or medical diagnosis and treatment for the eye shall allow optometrists to be providers of those services.

2.  Once a fee schedule has been negotiated, ophthalmologists and optometrists shall be paid equally for the same services so long as the services provided by the optometrists are within the scope of the practice of optometry.

3.  No health maintenance organization shall require a provider of vision care or medical diagnosis and treatment for the eye to have hospital privileges if hospital privileges are not usual and customary for the services the provider provides.

4.  With respect to optometric services, such covered services shall be provided on a referral basis within the medical group or network at the request of an enrollee who has a condition requiring vision care or medical diagnosis and treatment of the eye if:

a. a referral is necessitated in the judgment of the primary care physician, and

b. treatment for the condition falls within the licensed scope of practice of an optometrist.

5.  Nothing in this subsection shall be construed to:

a. prohibit any health maintenance organization that offers services for vision care or medical diagnosis and treatment for the eye from determining the adequacy of the size of its network,

b. limit, expand or otherwise affect the scope of practice of optometry, or

c. alter, repeal, modify or affect the laws of this state except where such laws are in conflict or are inconsistent with the express provisions of this section.

6.  Existing contracts shall comply with the requirements of this subsection upon issuance or renewal on or after the effective date of this act.

E.  1.  A health maintenance organization shall not:

a. engage in the practice of medicine or any other profession except as provided by law, or

b. prohibit or restrict a primary care physician from referring a patient to a specialist within the network if such referral is deemed medically necessary in the judgment of the primary care physician.

2.  A health maintenance organization shall provide basic health care services in a manner that is reasonably geographically convenient to residents of the service area for which it seeks a license.

Added by Laws 2003, c. 197, § 33, eff. Nov. 1, 2003.

§36-6934.  Services permitted to be provided.

Health maintenance organizations may provide any services included in state or federal health care programs, such as state employee benefits, the state basic health benefits program, "Medicare", "Medicaid", "CHAMPUS" and Veterans Administrations and other health programs provided in whole or in part by state or federal funds, in accordance with the laws governing such programs.

Added by Laws 2003, c. 197, § 34, eff. Nov. 1, 2003.

§36-6935.  Services provided to out-of-state enrollees.

Basic health care services as herein provided may be furnished to enrollees of health maintenance organizations outside this state only in accordance with the laws of the state or of the United States that govern the provision of such services in the state or place concerned; provided, that an enrollee may be reimbursed directly for emergency health care expenses incurred by the enrollee while temporarily outside the state, when such expenses would have been provided under the enrollee's program had the enrollee been within the state.  Such reimbursement made by a health maintenance organization shall not be construed as an indemnity and no health maintenance organization shall be an insurer or make any contract of insurance of any kind whatsoever.

Added by Laws 2003, c. 197, § 35, eff. Nov. 1, 2003.

§36-6936.  Severability.

If any section, term or provision of this act shall be adjudged invalid for any reason, that judgment shall not affect, impair or invalidate any other section, term or provision of this act; but the remaining sections, terms and provisions shall be and remain in full force and effect.

Added by Laws 2003, c. 197, § 36, eff. Nov. 1, 2003.

§36-6937.  Short title - Exemption of certain domestic health maintenance organizations from certain provisions of act.

A.  This act shall be known and may be cited as the "Risk-based Capital (RBC) for Health Maintenance Organizations Act of 2003".

B.  Domestic health maintenance organizations that contract with the Oklahoma Health Care Authority to provide basic health services to Medicaid recipients and that do not provide basic health care services to any other group of persons shall be exempt from the provisions of the Risk-based Capital (RBC) for Health Maintenance Organizations Act of 2003.

Added by Laws 2003, c. 197, § 37, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 146, § 2, eff. Nov. 1, 2004.

§36-6938.  Definitions.

As used in the Risk-based Capital (RBC) for Health Maintenance Organizations Act of 2003:

1.  "Adjusted Risk-based Capital (RBC) report" means an RBC report which has been adjusted by the Insurance Commissioner in accordance with the provisions of subsection C of Section 39 of this act;

2.  "Corrective order" means an order issued by the Commissioner specifying corrective actions which the Insurance Commissioner has determined are required;

3.  "Domestic health maintenance organization" means a health maintenance organization domiciled in this state;

4.  "Foreign health maintenance organization" means a health maintenance organization that is licensed to do business in this state under the Health Maintenance Organization Act of 2003, but is not domiciled in this state;

5.  "NAIC" means the National Association of Insurance Commissioners;

6.  "Health maintenance organization" means a health maintenance organization licensed under the Health Maintenance Organization Act of 2003.  This definition does not include an organization that is licensed as either a life and health insurer or a property and casualty insurer under Title 36 of the Oklahoma Statutes and that is otherwise subject to either life or property and casualty RBC requirements;

7.  "RBC instructions" means the RBC report including riskbased capital instructions adopted by the NAIC, as these RBC instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC;

8.  "RBC level" means a health maintenance organization's Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC where:

a. "Company Action Level RBC" means, with respect to any health maintenance organization, the product of 2.0 and its Authorized Control Level RBC,

b. "Regulatory Action Level RBC" means the product of 1.5 and its Authorized Control Level RBC,

c. "Authorized Control Level RBC" means the number determined under the riskbased capital formula in accordance with the RBC instructions, or

d. "Mandatory Control Level RBC" means the product of .70 and the Authorized Control Level RBC;

9.  "RBC plan" means a comprehensive financial plan containing the elements specified in subsection B of Section 40 of this act.  If the Insurance Commissioner rejects the RBC plan, and it is revised by the health maintenance organization, with or without the Insurance Commissioner's recommendation, the plan shall be called the "revised RBC plan";

10.  "RBC report" means the report required in Section 39 of this act; and

11.  "Total adjusted capital" means the sum of:

a. a health maintenance organization's statutory capital and surplus, or its net worth, as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under Section 9 of this act, and

b. such other items, if any, as the RBC instructions may provide.

Added by Laws 2003, c. 197, § 38, eff. Nov. 1, 2003.

§36-6939.  Report of Risk-based Capital (RBC) levels - Formula - Adjustment by Commissioner.

A.  A domestic health maintenance organization shall, on or prior to each March 1 filing date, prepare and submit to the Insurance Commissioner a report of its Risk-based Capital (RBC) levels as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC instructions.  In addition, a domestic health maintenance organization shall file its RBC report:

1.  With the National Association of Insurance Commissioners (NAIC) in accordance with the RBC instructions; and

2.  With the Insurance Commissioner in any state in which the health maintenance organization is authorized to do business, if the Insurance Commissioner has notified the health maintenance organization of its request in writing, in which case the health maintenance organization shall file its RBC report not later than the later of:

a. fifteen (15) days from the receipt of notice to file its RBC report with that state, or

b. the filing date.

B.  A health maintenance organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take the following into account and may adjust for the covariance between, determined in each case by applying the factors in the manner set forth in the RBC instructions:

1.  Asset risk;

2.  Credit risk;

3.  Underwriting risk; and

4.  All other business risks and such other relevant risks as are set forth in the RBC instructions.

C.  If a domestic health maintenance organization files an RBC report that, in the judgment of the Commissioner, is inaccurate, the Commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the health maintenance organization of the adjustment.  The notice shall contain a statement of the reason for the adjustment.  An RBC report as so adjusted is referred to as an "adjusted RBC report".

Added by Laws 2003, c. 197, § 39, eff. Nov. 1, 2003.

§36-6940.  Company action level event - Definition - Submission of RBC plan - Insurance Commissioner's determination - Notice and hearing.

A.  "Company Action Level Event" means any of the following events:

1.  The filing of an RBC report by a health maintenance organization that indicates that the health maintenance organization's total adjusted capital is greater than or equal to its Regulatory Action Level RBC, but less than its Company Action Level RBC;

2.  Notification by the Insurance Commissioner to the health maintenance organization of an adjusted RBC report that indicates an event in paragraph 1 of this subsection, provided the health maintenance organization does not challenge the adjusted RBC report under Section 44 of this act; or

3.  If, pursuant to the provisions of Section 44 of this act, a health maintenance organization challenges an adjusted RBC report that indicates the event in paragraph 1 of this subsection, the notification by the Commissioner to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge.

B.  In the event of a Company Action Level Event, the health maintenance organization shall prepare and submit to the Commissioner an RBC plan that shall:

1.  Identify the conditions that contribute to the Company Action Level Event;

2.  Contain proposals of corrective actions that the health maintenance organization intends to take and that would be expected to result in the elimination of the Company Action Level Event;

3.  Provide projections of the health maintenance organization's financial results in the current year and at least the two (2) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels.  The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

4.  Identify the key assumptions affecting the health maintenance organization's projections and the sensitivity of the projections to the assumptions; and

5.  Identify the quality of, and problems associated with, the health maintenance organization's business including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance, if any, in each case.

C.  The RBC plan shall be submitted:

1.  Within forty-five (45) days of the Company Action Level Event; or

2.  If the health maintenance organization challenges an adjusted RBC report pursuant to the provisions of Section 44 of this act, within forty-five (45) days after notification to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge.

D.  Within sixty (60) days after the submission by a health maintenance organization of an RBC plan to the Commissioner, the Commissioner shall notify the health maintenance organization whether the RBC plan will be implemented or whether, in the judgment of the Commissioner, the RBC plan is unsatisfactory.  If the Commissioner determines that the RBC plan is unsatisfactory, the notification to the health maintenance organization shall state the reasons for the determination, and may list proposed revisions that will, in the judgment of the Commissioner, render the RBC plan satisfactory.  Upon notification from the Commissioner, the health maintenance organization shall prepare a revised RBC plan, that may incorporate by reference any revisions proposed by the Commissioner, and shall submit the revised RBC plan to the Commissioner:

1.  Within forty-five (45) days after the notification from the Commissioner; or

2.  If the health maintenance organization challenges the notification from the Commissioner pursuant to the provisions of Section 44 of this act, within forty-five (45) days after a notification to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge.

E.  In the event of a notification by the Commissioner to a health maintenance organization that the health maintenance organization's RBC plan or revised RBC plan is unsatisfactory, the Commissioner may, at the Commissioner's discretion and subject to the health maintenance organization's right to a hearing pursuant to the provisions of Section 44 of this act, specify in the notification that the notification constitutes a Regulatory Action Level Event.

F.  Every domestic health maintenance organization that files an RBC plan or revised RBC plan with the Commissioner shall file a copy of the RBC plan or revised RBC plan with the Insurance Commissioner in any state in which the health maintenance organization is authorized to do business if:

1.  The state has an RBC provision substantially similar to subsection A of Section 45 of this act; and

2.  The Insurance Commissioner of that state has notified the health maintenance organization of its request for the filing in writing, in which case the health maintenance organization shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

a. fifteen (15) days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state, or

b. the date on which the RBC plan or revised RBC plan is filed under subsections C and D of this section.

Added by Laws 2003, c. 197, § 40, eff. Nov. 1, 2003.

§36-6941.  Regulatory action level event - Definition - Duties of Insurance Commissioner - Challenge to adjusted RBC report or revised RBC plan - Use of actuaries, investment experts and other consultants.

A.  "Regulatory Action Level Event" means, with respect to a health maintenance organization, any of the following events:

1.  The filing of an RBC report by the health maintenance organization that indicates that the health maintenance organization's total adjusted capital is greater than or equal to its Authorized Control Level RBC but less than its Regulatory Action Level RBC;

2.  Notification by the Commissioner to a health maintenance organization of an adjusted RBC report that indicates a Regulatory Action Level Event specified in paragraph 1 of this subsection, provided the health maintenance organization does not challenge the adjusted RBC report under Section 44 of this act;

3.  If, pursuant to the provisions of Section 44 of this act, the health maintenance organization challenges an adjusted RBC report that indicates a Regulatory Action Level Event specified event in paragraph 1 of this subsection, the notification by the Commissioner to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge;

4.  The failure of the health maintenance organization to file an RBC report by the filing date, unless the health maintenance organization has provided an explanation for the failure that is satisfactory to the Commissioner and has corrected the failure within ten (10) days after the filing date;

5.  The failure of the health maintenance organization to submit an RBC plan to the Commissioner within the time period provided in subsection C of Section 40 of this act;

6.  Notification by the Commissioner to the health maintenance organization that:

a. the RBC plan or revised RBC plan submitted by the health maintenance organization is, in the judgment of the Commissioner, unsatisfactory, and

b. notification constitutes a Regulatory Action Level Event with respect to the health maintenance organization, provided the health maintenance organization has not challenged the determination under Section 44 of this act;

7.  If, pursuant to the provisions of Section 44 of this act, the health maintenance organization challenges a determination by the Commissioner under paragraph 6 of this subsection, the notification by the Commissioner to the health maintenance organization that the Commissioner has, after a hearing, rejected the challenge;

8.  Notification by the Commissioner to the health maintenance organization that the health maintenance organization has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the health maintenance organization to eliminate the Company Action Level Event in accordance with its RBC plan or revised RBC plan and the Commissioner has so stated in the notification, provided the health maintenance organization has not challenged the determination under Section 44 of this act; or

9.  If, pursuant to the provisions of Section 44 of this act, the health maintenance organization challenges a determination by the Commissioner under paragraph 8 of this subsection, the notification by the Commissioner to the health maintenance organization that the Commissioner has, after a hearing, rejected the challenge.

B.  In the event of a Regulatory Action Level Event the Commissioner shall:

1.  Require the health maintenance organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

2.  Perform such examination or analysis of the assets, liabilities and operations of the health maintenance organization as the Commissioner deems necessary, including a review of the HMO's RBC plan or revised RBC plan; and

3.  Subsequent to the examination or analysis, issue a corrective order specifying such corrective actions as the Commissioner shall determine are required.

C.  In determining corrective actions, the Commissioner may take into account factors the Commissioner deems relevant with respect to the health maintenance organization based upon the Commissioner's examination or analysis of the assets, liabilities and operations of the health maintenance organization including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions.  The RBC plan or revised RBC plan shall be submitted:

1.  Within forty-five (45) days after the occurrence of the Regulatory Action Level Event;

2.  If the health maintenance organization challenges an adjusted RBC report pursuant to the provisions of Section 44 of this act and the challenge is not frivolous, in the judgment of the Commissioner, within forty-five (45) days after the notification to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge; or

3.  If the health maintenance organization challenges a revised RBC plan pursuant to the provisions of Section 44 of this act and the challenge is not frivolous, in the judgment of the Commissioner, within forty-five (45) days after the notification to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge.

D.  The Commissioner may retain such actuaries, investment experts and other consultants as may be necessary, in the judgment of the Commissioner, to review the health maintenance organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations, including contractual relationships of the health maintenance organization, and formulate the corrective order with respect to the health maintenance organization.  The fees, costs and expenses relating to consultants shall be borne by the affected health maintenance organization or such other party as directed by the Commissioner.

Added by Laws 2003, c. 197, § 41, eff. Nov. 1, 2003.

§36-6942.  Authorized control level event - Definition - Duties of Insurance Commissioner.

A.  "Authorized Control Level Event" means any of the following events:

1.  The filing of an RBC report by the health maintenance organization that indicates that the health maintenance organization's total adjusted capital is greater than or equal to its Mandatory Control Level RBC, but less than its Authorized Control Level RBC;

2.  The notification by the Commissioner to the health maintenance organization of an adjusted RBC report that indicates an Authorized Control Level Event as specified in paragraph 1 of this subsection, provided the health maintenance organization does not challenge the adjusted RBC report under Section 44 of this act;

3.  If, pursuant to the provisions of Section 44 of this act, the health maintenance organization challenges an adjusted RBC report that indicates the event in paragraph 1 of this subsection, notification by the Commissioner to the health maintenance organization that the commissioner has, after a hearing, rejected the health maintenance organization's challenge;

4.  The failure of the health maintenance organization to respond, in a manner satisfactory to the Commissioner, to a corrective order, provided the health maintenance organization has not challenged the corrective order under Section 44 of this act; or

5.  If the health maintenance organization has challenged a corrective order under Section 44 of this act and the Commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the health maintenance organization to respond, in a manner satisfactory to the Commissioner, to the corrective order subsequent to rejection or modification by the Commissioner.

B.  In the event of an Authorized Control Level Event with respect to a health maintenance organization, the Commissioner shall:

1.  Take such actions as are required under Section 41 of this act regarding a health maintenance organization with respect to which a Regulatory Action Level Event has occurred; or

2.  If the Commissioner deems it to be in the best interests of the policyholders and creditors of the health maintenance organization and of the public, take such actions as are necessary to cause the health maintenance organization to be placed under regulatory control pursuant to the provisions of Articles 18 and 19 of the Insurance Code.  In the event the Commissioner takes such actions, the Authorized Control Level Event shall be deemed sufficient grounds for the Commissioner to take action pursuant to the provisions of Articles 18 and 19 of the Insurance Code, and the Commissioner shall have the rights, powers and duties with respect to the health maintenance organization as provided in Articles 18 and 19 of the Insurance Code.

Added by Laws 2003, c. 197, § 42, eff. Nov. 1, 2003.

§36-6943.  Mandatory control level event - Definition - Duties of Insurance Commissioner.

A.  "Mandatory Control Level Event" means any of the following events:

1.  The filing of an RBC report which indicates that the health maintenance organization's total adjusted capital is less than its Mandatory Control Level RBC;

2.  Notification by the Commissioner to the health maintenance organization of an adjusted RBC report that indicates a Mandatory Control Level Event specified in paragraph 1 of this subsection, provided the health maintenance organization does not challenge the adjusted RBC report under Section 44 of this act; or

3.  If, pursuant to the provisions of Section 44 of this act, the health maintenance organization challenges an adjusted RBC report that indicates the event in paragraph 1 of this subsection, notification by the Commissioner to the health maintenance organization that the Commissioner has, after a hearing, rejected the health maintenance organization's challenge.

B.  In the event of a Mandatory Control Level Event, the Commissioner shall take such actions as are necessary to place the health maintenance organization under regulatory control pursuant to the provisions of Articles 18 and 19 of the Insurance Code.  In that event, the Mandatory Control Level Event shall be deemed sufficient grounds for the Commissioner to take action pursuant to the provisions of Articles 18 and 19 of the Insurance Code, and the Commissioner shall have the rights, powers and duties with respect to the health maintenance organization as provided in Articles 18 and 19 of the Insurance Code.  Notwithstanding any of the preceding provisions, the Commissioner may forego action for up to ninety (90) days after the Mandatory Control Level Event if the Commissioner finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the ninety-day period.

Added by Laws 2003, c. 197, § 43, eff. Nov. 1, 2003.

§36-6944.  Challenge of determination or action by Insurance Commissioner - Required events - Hearing.

Upon the occurrence of any of the events specified in this section, the health maintenance organization shall have the right to a confidential departmental hearing, on the record, at which time the health maintenance organization may challenge any determination or action by the Insurance Commissioner.  The health maintenance organization shall notify the Commissioner of its request for a hearing within five (5) days after the notification by the Commissioner pursuant to the provisions of paragraph 1, 2, 3 or 4 of this section.  Upon receipt of the health maintenance organization's request for a hearing, the Commissioner shall set a date for the hearing, which shall be not less than ten (10), nor more than thirty (30) days after the date of the health maintenance organization's request.  The events include:

1.  Notification to a health maintenance organization by the Commissioner of an adjusted Risk-Based Capital (RBC) report;

2.  Notification to a health maintenance organization by the Commissioner that:

a. the health maintenance organization's RBC plan or revised RBC plan is unsatisfactory, and

b. notification constitutes a Regulatory Action Level Event with respect to the health maintenance organization;

3.  Notification to a health maintenance organization by the Commissioner that the health maintenance organization has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the health maintenance organization to eliminate the Company Action Level Event with respect to the health maintenance organization in accordance with its RBC plan or revised RBC plan; or

4.  Notification to a health maintenance organization by the Commissioner of a corrective order with respect to the health maintenance organization.

Added by Laws 2003, c. 197, § 44, eff. Nov. 1, 2003.

§36-6945.  Confidentiality of RBC reports and plans - Sharing and use of confidential information by Insurance Commissioner - Publication of RBC levels - Use of information in rate proceedings.

A.  All Risk-Based Capital (RBC) reports, to the extent the information is not required to be provided in a publicly available annual statement schedule, and RBC plans, including the results or report of any examination or analysis of a health maintenance organization performed pursuant to this statute and any corrective order issued by the Commissioner pursuant to examination or analysis, with respect to a domestic health maintenance organization or foreign health maintenance organization that are in the possession or control of the Insurance Commissioner shall, by law, be confidential and privileged, shall not be subject to the provisions of the Oklahoma Open Records Act or the Administrative Procedures Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action; provided, however, the Commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the Commissioner's official duties.

B.  Neither the Commissioner nor any person who received documents, materials or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to the provisions of subsection A of this section.

C.  In order to assist in the performance of the Commissioner's duties, the Commissioner:

1.  May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to the provisions of subsection A of this section, with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities; provided, that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

2.  May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

3.  May enter into agreements governing the sharing and use of information consistent with this subsection.

D.  No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in paragraph 3 of subsection C of this section.

E.  Except as otherwise required under the provisions of this act, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over a radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any health maintenance organization, or of any component derived in the calculation, by any health maintenance organization, agent, broker or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited.  Provided, however, that if any materially false statement with respect to the comparison regarding a health maintenance organization's total adjusted capital to its RBC levels, or any of them, or an inappropriate comparison of any other amount to the health maintenance organization's RBC levels is published in any written publication and the health maintenance organization is able to demonstrate to the Commissioner with substantial proof the falsity or inappropriateness of the statement, the health maintenance organization may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

F.  RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans shall be used by the Commissioner solely in monitoring the solvency of health maintenance organizations and the need for possible corrective action with respect to health maintenance organizations.  Such instructions, reports and plans shall not be used by the Commissioner for ratemaking, considered or introduced as evidence in any rate proceeding, or used by the Commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that a health maintenance organization or any affiliate is authorized to write.

Added by Laws 2003, c. 197, § 45, eff. Nov. 1, 2003.

§36-6946.  Application of act - Rules for implementation of act.

A.  The provisions of the Risk-based Capital (RBC) for Health Maintenance Organizations Act of 2003 are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the Insurance Commissioner under such laws including, but not limited to, Articles 18 and 19 of the Insurance Code and promulgated rules related to health maintenance organizations in hazardous financial condition.

B.  The Commissioner may adopt reasonable rules necessary for the implementation of this act.

C.  The Commissioner may exempt from the application of this act a domestic health maintenance organization that:

1.  Writes direct business only in this state; and

2.  Assumes no reinsurance in excess of five percent (5%) of direct premium written.

Added by Laws 2003, c. 197, § 46, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 146, § 3, eff. Nov. 1, 2004.

§36-6947.  Foreign health maintenance organizations.

A.  1.  A foreign health maintenance organization shall, upon the written request of the Insurance Commissioner, submit to the Commissioner a Risk-Based Capital (RBC) report as of the end of the calendar year just ended the later of:

a. the date an RBC report would be required to be filed by a domestic health maintenance organization under this act, or

b. fifteen (15) days after the request is received by the foreign health maintenance organization.

2.  A foreign health maintenance organization shall, at the written request of the Commissioner, promptly submit to the Commissioner a copy of any RBC plan that is filed with the Insurance Commissioner of any other state.

B.  In the event of a Company Action Level Event, Regulatory Action Level Event or Authorized Control Level Event with respect to a foreign health maintenance organization, as determined under the RBC statute applicable in the state of domicile of the health maintenance organization or, if no RBC statute is in force in that state, under the provisions of this act, if the Insurance Commissioner of the state of domicile of the foreign health maintenance organization fails to require the foreign health maintenance organization to file an RBC plan in the manner specified under that state's RBC statute or, if no RBC statute is in force in that state, under the provisions of Section 40 of this act, the Commissioner may require the foreign health maintenance organization to file an RBC plan with the Commissioner.  In such event, the failure of the foreign health maintenance organization to file an RBC plan with the Commissioner shall be grounds to order the health maintenance organization to cease and desist from writing new insurance business in this state.

C.  In the event of a Mandatory Control Level Event with respect to a foreign health maintenance organization, if no domiciliary receiver has been appointed for the foreign health maintenance organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign health maintenance organization, the Commissioner may make application to the District Court of Oklahoma County as permitted under Article 19 of the Insurance Code with respect to the liquidation of property of foreign health maintenance organizations found in this state, and the occurrence of the Mandatory Control Level Event shall be considered adequate grounds for the application.

Added by Laws 2003, c. 197, § 47, eff. Nov. 1, 2003.

§36-6948.  Immunity from liability on part of Insurance Commissioner or Insurance Department or its employees or agents.

There shall be no liability on the part of, and no cause of action shall arise against, the Insurance Commissioner or the Insurance Department or its employees or agents for any action taken by them in the performance of their powers and duties under the Risk-based Capital (RBC) for Health Maintenance Organizations Act of 2003.

Added by Laws 2003, c. 197, § 48, eff. Nov. 1, 2003.

§36-6949.  Severability.

If any provision of the Risk-based Capital (RBC) for Health Maintenance Organizations Act of 2003 or its application to any person or circumstance is held invalid, such determination shall not affect the provisions or applications of this act that can be given effect without the invalid provision or application, and to that end the provisions of this act are severable.

Added by Laws 2003, c. 197, § 49, eff. Nov. 1, 2003.

§36-6950.  Effective date of notices by Insurance Commissioner.

All notices by the Insurance Commissioner to a health maintenance organization that may result in regulatory action under this act shall be effective upon the date the notice is postmarked by the United States Postal Service if transmitted by registered or certified mail or, in the case of any other transmission, shall be effective upon the health maintenance organization's receipt of notice.

Added by Laws 2003, c. 197, § 50, eff. Nov. 1, 2003.

§36-6951.  Requirements for RBC reports filed in 2003.

For Risk-based Capital (RBC) reports required to be filed by health maintenance organizations in 2003, the following requirements shall apply in lieu of the provisions of Sections 40, 41, 42 and 43 of this act:

1.  In the event of a Company Action Level Event in a domestic health maintenance organization, the Insurance Commissioner shall take no regulatory action under this act;

2.  In the event of a Regulatory Action Level Event under the provisions of paragraphs 1, 2 or 3 of subsection A of Section 41 of this act the Commissioner shall take the actions required under Section 40 of this act;

3.  In the event of a Regulatory Action Level Event under paragraphs 4, 5, 6, 7, 8 or 9 of subsection A of Section 41 of this act or an Authorized Control Level Event, the Commissioner shall take the actions required under Section 41 of this act; or

4.  In the event of a Mandatory Control Level Event in a health maintenance organization, the Commissioner shall take the actions required under Section 42 of this act.

Added by Laws 2003, c. 197, § 51, eff. Nov. 1, 2003.

§36-7001.  Short title - Purpose.

Sections 21 through 23 of this act shall constitute Article 70 of the Oklahoma Insurance Code and shall be known and may be cited as the "Health Savings Account Act".  The purpose of this act is to enable citizens of Oklahoma to establish health savings accounts as permitted by Section 223 of the Internal Revenue Code as added by Section 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, P.L. 108-173.

Added by Laws 2005, c. 129, § 21, eff. Nov. 1, 2005.

§36-7002.  Definitions.

As used in the Health Savings Account Act:

1.  "High deductible health plan" means a health plan which meets the requirements of Section 223(c)(2) of the Internal Revenue Code as added by Section 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, P.L. 108-173; and

2.  "State-mandated health benefits" means coverage for health care services or benefits, required by state law or state regulations, requiring the reimbursement or utilization related to a specific illness, injury, or condition of the covered person, or inclusion of a specific category of licensed health care practitioner to be provided to the covered person in a health benefit plan for a health-related condition of a covered person.  Provided, that for the purposes of the options provided by this act, state-mandated health benefits which may be excluded in whole or in part shall not include any health care services or benefits which are mandated by federal law.  "State-mandated health benefits" does not mean standard provisions or rights required to be present in a health benefit plan pursuant to state law or state regulations unrelated to a specific illness, injury or condition of the insured including, but not limited to, those related to continuation of benefits found in Article 45 of the Oklahoma Insurance Code.

Added by Laws 2005, c. 129, § 22, eff. Nov. 1, 2005.

§36-7003.  State-mandated health benefits - Exclusion.

Any insurance company, health maintenance organization or group health service organization that files a high deductible health benefit plan pursuant to Section 223(c)(2) of the Internal Revenue Code as added by Section 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, P.L. 108-173, shall not be required to offer coverage for any state-mandated health benefits as defined in Section 22 of this act.

Added by Laws 2005, c. 129, § 23, eff. Nov. 1, 2005.



Title 37. — Intoxicating Liquors

OKLAHOMA STATUTES

TITLE 37.

INTOXICATING LIQUORS

_________

§378.  Consuming or inhaling intoxicants in public places  Penalties.

Any person who shall, in any public place, or in or upon any passenger coach, streetcar, or in or upon any other vehicle commonly used for the transportation of passengers, or in or about any depot, platform, waiting station or room, drink or otherwise consume any intoxicating liquor unless authorized by the Oklahoma Alcoholic Beverage Control Act, intoxicating substance, or intoxicating compound of any kind, or inhale glue, paint or other intoxicating substance, or if any person shall be drunk or intoxicated in any public or private road, or in any passenger coach, streetcar, or any public place or building, or at any public gathering, from drinking or consuming such intoxicating liquor, intoxicating substance or intoxicating compound or from inhalation of glue, paint or other intoxicating substance, or if any person shall be drunk or intoxicated from any cause and shall disturb the peace of any person, he shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than Ten Dollars ($10.00), nor more than One Hundred Dollars ($100.00), or by imprisonment for not less than five (5) days nor more than thirty (30) days, or by both such fine and imprisonment.

Amended by Laws 1985, c. 6, § 1, emerg. eff. March 14, 1985; Laws 1986, c. 103, § 101, eff. Nov. 1, 1986.

§37-163.1.  Intoxicating beverages and low-point beer distinguished - Application of statute.

All beverages containing more than three and two-tenths percent (3.2%) alcohol by weight and all mixed beverage coolers, as defined in Section 506 of this title, regardless of percent of alcoholic content, are hereby declared to be intoxicating.  All beverages containing more than one-half of one percent (1/2 of 1%) alcohol by volume and not more than three and two-tenths percent (3.2%) alcohol by weight are hereby declared to be low-point beer.  Wherever the term "nonintoxicating beverage" or "nonintoxicating malt beverage" appears in the Oklahoma Statutes, such term shall be construed to mean low-point beer.  The manufacture, distribution and sale of low-point beer, including but not limited to beer or cereal malt beverages, are hereby declared subject to the provisions of Section 163.1 et seq. of this title.

Added by Laws 1947, p. 285, § 1.  Amended by Laws 1988, c. 93, § 1, emerg. eff. March 31, 1988; Laws 1995, c. 274, § 8, eff. Nov. 1, 1995.

§37163.2.  Definitions.

In the administration of Section 163.1 et seq. of this title, the following words and phrases are given the meanings respectively indicated:

1.  "Low-point beer" means and includes beverages containing more than one-half of one percent (1/2 of 1%) alcohol by volume, and not more than three and two-tenths percent (3.2%) alcohol by weight, including but not limited to beer or cereal malt beverages obtained by the alcoholic fermentation of an infusion of barley or other grain, malt or similar products;

2.  "Person" means and includes an individual, a trust or estate, a partnership, an association or a corporation;

3.  "Manufacturer" means and includes any person who prepares for human consumption by the use of raw materials or other ingredients any low-point beer, as defined herein, upon which a license fee and a tax are imposed by any law of this state;

4.  "Wholesaler" means and includes any person who sells any low-point beer, as defined herein, to a licensed retail dealer, as hereinafter defined, for resale;

5.  "Retail dealer" means and includes any person who sells any low-point beer, as defined herein, at retail for consumption or use, and such definitions include state and county fair associations, and special licenses may be issued for the sale of low-point beer, as herein defined, by such associations, and to other persons for the sale of such low-point beer at rodeos, picnics, or other organized temporary assemblages of people.  The term "retail dealer" also includes railways for the sale of such beverages, and licenses may be issued for each dining car or railway train, which railways and dining cars shall pay the same license fees as regular retail dealers;

6.  "Sale" or "sales", for the purpose of the collection of the taxes imposed by any law of the state upon low-point beer, as defined herein, is hereby defined to mean and include all sales by all wholesalers within this state, for money or any other valuable consideration, to retail dealers for resale; and, also, the term "sale" or "sales" taxable under Section 163.1 et seq. of this title means and includes all sales from manufacturers or wholesalers from outside this state, to retail dealers for resale to consumers or otherwise.  The term "sale" or "sales" shall also include sales from manufacturers without the state to wholesalers located within the state;

7.  "Meals" means foods commonly ordered at lunch or dinner and at least part of which is cooked on the licensed premises and requires the use of dining implements for consumption.  Provided, that the service of only food such as appetizers, sandwiches, salads or desserts shall not be considered "meals"; and

8.  "Motion picture theater" means a place where motion pictures are exhibited and to which the general public is admitted, but does not include a place where meals, as defined by this section, are served, if only persons twenty-one (21) years of age or older are admitted.

Added by Laws 1947, p. 286, § 2.  Amended by Laws 1988, c. 93, § 2, emerg. eff. March 31, 1988; Laws 1989, c. 340, § 1, emerg. eff. June 3, 1989; Laws 1990, c. 258, § 4, operative July 1, 1990; Laws 1995, c. 274, § 9, eff. Nov. 1, 1995.

§37-163.3.  Tax on low-point beer - Exemptions from other taxes.

There is hereby levied on all low-point beer containing more than one-half of one percent (1/2 of 1%) of alcohol measured by volume and not more than three and two-tenths percent (3.2%) of alcohol measured by weight which are manufactured and sold, or removed for consumption or sale, within this state a tax of Eleven Dollars and twenty-five cents ($11.25) for every barrel containing not more than thirty-one (31) gallons, and at a like rate of tax for any other quantities or for a fractional part of a barrel.  Provided, any low-point beer manufactured in this state for export shall not be taxed under this section.

Each wholesaler making reports and remittances to the Tax Commission shall be allowed the sum of one percent (1%) of the tax remittances collected for maintaining and collecting said tax for the benefit of this state.

Machinery and equipment directly used in the manufacture within this state of low-point beer taxed pursuant to the provisions of this section shall be exempt from taxation under any other law of this state levying a sales or consumers or use tax.

Added by Laws 1947, p. 286, § 3.  Amended by Laws 1949, p. 277, § 1; Laws 1951, p. 109, §1; Laws 1953, p. 140, § 1; Laws 1984, c. 153, § 1, emerg. eff. April 21, 1984; Laws 1987, c. 113, § 1, operative June 1, 1987; Laws 1995, c. 274, § 10, eff. Nov. 1, 1995; Laws 2003, c. 484, § 1, eff. Nov. 1, 2003.

§37-163.4.  Payment of taxes - Persons liable - Sales permitted.

The excise tax levied on low-point beer under Section 163.3 of this title shall be paid by the following:

1.  Manufacturers.  When the sale is made by a manufacturer, located and doing business in this state, to a wholesaler, located and doing business in this state, the tax shall be paid by the wholesaler.

When the sale is made by a manufacturer located outside of the state and doing business in this state by virtue of and under permit issued as hereinafter provided to a wholesaler located and doing business in this state, the tax shall be paid by the wholesaler.

When the sale is made by a manufacturer located and doing business in this state to a retail dealer located and doing business in this state, the tax shall be paid by the manufacturer, who must also be the holder of an effective wholesale beverage dealer's license.  Before making any such sale to a retail dealer the manufacturer must apply for and procure a license as a wholesaler, provided for in Section 163.1 et seq. of this title.

When the sale is made by a manufacturer located and doing business in this state to a consumer in this state, the tax shall be paid by the manufacturer;

2.  Wholesalers.  When the sale is made by a wholesaler, located and doing business in this state, to a retail dealer located and doing business in this state, the tax shall be paid by the wholesaler.  Such wholesalers may sell only to licensed retail dealers low-point beer upon which the tax provided by Section 163.3 of this title has first been paid by such wholesaler.

When the sale is made by a wholesaler, located and doing business outside this state, and who has obtained an Oklahoma wholesale beverage dealer's license, to a retail dealer located and doing business in this state, the wholesaler shall be liable for and must pay to the Tax Commission the beverage tax due on such sales.  In the event of a retail dealer, doing business in this state, purchases beverage from a wholesaler doing business outside this state, and who does not have an Oklahoma wholesale beverage dealer's license, the retailer shall be liable for and must pay to the Oklahoma Tax Commission the tax due on such sales.  Both the wholesalers and retailers liable for the payment of such tax shall, on forms prescribed by the Tax Commission, report to the Tax Commission such sales and deliveries.

For the purpose of collecting and remitting the tax imposed under Section 163.1 et seq. of this title, the wholesaler collecting such tax is hereby declared to be the agent of the state for such purposes; and

3.  Retail Dealers.  Retail dealers, where the out-of-state manufacturer or wholesaler has paid the tax under the provisions of Section 163.1 et seq. of this title, shall not be required to pay the tax.  However, nothing in Section 163.1 et seq. of this title shall operate to relieve any retail dealer from payment of the tax where such retail dealer has at any time in his or her possession or exhibits for sale low-point beer upon which the tax has not been paid.  In such case all the provisions of Section 163.1 et seq. of this title relating to reports, returns, and payment of the tax shall apply to such retail dealer, and any refusal to comply with the requirements regarding reports, returns, and payment of the tax, or any violation of any of the penal sections of Section 163.1 et seq. of this title, shall likewise subject such retail dealer to the penalties and punishments prescribed for other taxpayers.  In addition, any retail dealer that manufactures low-point beer for consumption on the licensed premises shall be required to pay the tax.

Except as provided in paragraph 1 of Section 163.7 of this title, no retail dealer may sell any low-point beer except at retail, for consumption or use; and no retail dealer may have in his or her possession, or offer for sale, any such beverage upon which the tax shall not have been paid.

Added by Laws 1947, p. 287, § 4.  Amended by Laws 1984, c. 153, § 2, emerg. eff. April 21, 1984; Laws 1992, c. 91, § 1, eff. Sept. 1, 1992; Laws 1995, c. 274, § 11, eff. Nov. 1, 1995; Laws 2002, c. 460, § 26, eff. Nov. 1, 2002; Laws 2003, c. 484, § 2, eff. Nov. 1, 2003.

§37163.5.  Time of payment  Return showing sales.

The excise tax levied by Section 163.3 of this title on low-point beer shall be due and payable on or before the tenth day of each month for the preceding calendar month.  At the time of paying such tax each taxpayer shall, upon forms prescribed, prepared and furnished by the Tax Commission, file with the Tax Commission a return, under oath, showing the total sales of such beverages during the preceding calendar month, the amount of taxes due, and such further information as the Tax Commission may require to enable it to compute correctly and collect the taxes levied under Section 163.1 et seq. of this title.  Any tax not paid within ten (10) days after the close of the preceding calendar month shall be delinquent.

Added by Laws 1947, p. 288, § 5.  Amended by Laws 1984, c. 153, § 3, emerg. eff. April 21, 1984; Laws 1995, c. 274, § 12, eff. Nov. 1, 1995.

§37163.6.  Disposition of monies collected.

All monies collected pursuant to the provisions of Section 163.1 et seq. of thistitle shall be apportioned to the General Revenue Fund of the state.

Amended by Laws 1986, c. 223, § 21, operative July 1, 1986.

§37-163.7.  Annual state permits and license taxes.

In addition to the excise tax payable under Section 163.1 et seq. of this title, and in addition to the license required to be procured from the judge of the district court, the following permits shall be required and the following annual license taxes shall be payable to the Oklahoma Tax Commission with respect to low-point beer; provided, any such permit issued prior to November 1, 1995, with respect to low-point beer shall be valid until it expires:

1.  Manufacturers:  Every manufacturer, located and doing business in this state, shall, before commencing the manufacture of low-point beer, obtain from the Tax Commission a permit to engage in such manufacture.  As a condition of the issuance of this permit, such manufacturer shall pay to the Tax Commission a license tax of Four Hundred Fifty Dollars ($450.00), which shall cover a three-year period commencing with the effective date of such permit.  This permit must be renewed and the license tax paid thereafter at the expiration of the preceding permit and license tax period.  Each and every other manufacturer of such beverages, coming within the provisions of Section 163.1 et seq. of this title, shall before selling or offering for sale such beverages within the State of Oklahoma, qualify with the Secretary of State of the State of Oklahoma for a permit to do business within the State of Oklahoma and, after so qualifying, shall obtain a permit or license from the Tax Commission and, in addition to any other license, taxes or fees, pay therefor a license tax of Five Hundred Dollars ($500.00), which shall cover a one-year period commencing with the effective date of such permit.  The permit or license shall be for the privilege of doing business in Oklahoma as a manufacturer of low-point beer.  The permit must be renewed and the license tax paid annually thereafter at the expiration of the preceding permit and license tax period.  The receipt of payment of such permit or license shall be on file with the Tax Commission before such manufacturer shall sell, or offer for sale, such beverages to any person within the State of Oklahoma.  Provided, a manufacturer located and doing business in this state may sell not more than five thousand (5,000) barrels annually of its own products directly to consumers by procuring a retail license.

Every manufacturer, located and doing business outside the State of Oklahoma, desiring to pay the excise tax on sales to retail dealers, as provided for in Section 163.1 et seq. of this title, shall procure annually a permit and pay annually the license tax required of wholesalers, as provided for under this section.  The payment of such fee shall be in addition to the payment of the license fee or tax in the sum of Five Hundred Dollars ($500.00) as provided herein;

2.  Wholesalers:  Every wholesaler, located and doing business in this state, must annually obtain from the Tax Commission a permit to sell low-point beer.  As a condition of the issuance of this permit, such wholesaler shall pay to the Tax Commission a license fee of Two Hundred Fifty Dollars ($250.00) which shall cover a one-year period commencing with the effective date of such permit.  The permit must be renewed and the license tax paid annually thereafter at the expiration of the preceding permit and license tax period. The fee shall be reduced by seventy-five percent (75%) if the applicant is a holder of a license to manufacture low-point beer and is located and doing business in this state.

Every wholesaler, located and doing business outside the state desiring to pay the excise tax on sales to retail dealers, as provided for in Section 163.1 et seq. of this title, shall procure annually a permit and pay annually the license tax required of wholesalers located and doing business in this state.

Wholesalers within this state shall be required to secure an annual permit and must pay an annual license tax for each city or incorporated town from which deliveries of low-point beer are made to retail dealers.

Permits issued to wholesalers shall not be transferable from one person to another person but shall be transferable from one location to another location; and

3.  Retail Dealers:  Every retail dealer shall, before offering low-point beer for sale to the public, obtain from the Tax Commission a permit to engage in such sales, and shall pay to the Tax Commission, in advance of the issuance of the permit, the license tax, as follows:

a. each retail dealer who sells low-point beer, on draught and in original packages, for consumption on or off the premises, shall obtain a permit which shall be valid for a period of three (3) years and shall pay a license tax of Four Hundred Dollars ($400.00) for every permit issued or renewed on or after July 1, 2003, but prior to July 1, 2006, of which One Hundred Dollars ($100.00) shall be deposited in the Community-based Substance Abuse Revolving Fund established in Section 2 of this act.  The fee for every permit issued or renewed on or after July 1, 2006, shall be Five Hundred Dollars ($500.00), of which Two Hundred Dollars ($200.00) shall be deposited in the Community-based Substance Abuse Revolving Fund,

b. each retail dealer who sells such beverages in original packages only for consumption on or off the premises shall obtain a permit which shall be valid for a period of three (3) years and shall pay a license tax of Two Hundred Fifty Dollars ($250.00) for each permit issued or renewed on or after July 1, 2003, but before July 1, 2006, of which One Hundred Dollars ($100.00) shall be deposited in the Community-based Substance Abuse Revolving Fund.  The fee for every permit issued on or after July 1, 2006, shall be Three Hundred Fifty Dollars ($350.00), of which Two Hundred Dollars ($200.00) shall be deposited in the Community-based Substance Abuse Revolving Fund,

c. each retail dealer who sells low-point beer purchased from a licensed manufacturer or licensed wholesaler for consumption on or off the premises and who sells low-point beer manufactured by the retail dealer for consumption on or off the premises shall obtain a permit which shall be valid for a period of three (3) years and shall pay a license fee of Five Hundred Fifty Dollars ($550.00) for each permit issued or renewed on or after July 1, 2003, but before July 1, 2006, of which One Hundred Dollars ($100.00) shall be deposited in the Community-based Substance Abuse Revolving Fund.  The fee for every permit issued on or after July 1, 2006, shall be Six Hundred Fifty Dollars ($650.00), of which Two Hundred Dollars ($200.00) shall be deposited in the Community-based Substance Abuse Revolving Fund.  Provided, a retail dealer licensed pursuant to this subparagraph shall not manufacture more than five thousand (5,000) barrels of low-point beer per year.  A retail dealer, that has obtained a permit pursuant to this subparagraph, may sell low-point beer manufactured by the retail dealer, at any of the retail dealer's places of business, as defined in Section 163.8 of this title, or any other place owned and operated by an entity which has common owners with the licensed dealer, regardless of which place of business brews the beverage.  "Common owners" means that the owners at each place or entity together own more than fifty percent (50%) of the interest in each place or entity that has a permit issued pursuant to this subparagraph.  A retail dealer, that has obtained a permit pursuant to this subparagraph, may sell low-point beer manufactured by the same retailer pursuant to special licenses issued pursuant to subparagraph d of this paragraph,

d. special licenses, as provided, may be issued for the sum of Five Dollars ($5.00) per day for each license; provided, that in the event any state or county fair association shall meet for more than five (5) days in any year, a special license for the sale of such beverages shall be issued for the sum of Twenty-five Dollars ($25.00),

e. each retail dealer who sells such beverages in original packages and not for consumption on the premises, shall obtain a permit which shall be valid for a period of three (3) years and shall pay a license tax of One Hundred Thirty Dollars ($130.00) for each permit issued or renewed on or after July 1, 2003, but prior to July 1, 2006, of which One Hundred Dollars ($100.00) shall be deposited in the Community-based Substance Abuse Revolving Fund.  The fee for every permit issued or renewed on or after July 1, 2006, shall be Two Hundred Thirty Dollars ($230.00), of which Two Hundred Dollars ($200.00) shall be deposited in the Community-based Substance Abuse Revolving Fund.  It shall be unlawful for such off-premise dealer to allow any bottle, can, or original package to be broken or opened, or to allow any of such low-point beer to be consumed, in or upon the premises described in such permit; provided, however, a manufacturer located and doing business in this state and selling its own products for off-premises consumption may serve visitors on the premises free samples of low-point beer produced on the premises provided such samples shall not exceed twelve (12) fluid ounces per customer per visit,

f. a retail dealer who has obtained a permit pursuant to this paragraph and who ceases to offer low-point beer for sale to the public shall be entitled to receive a refund of the permit fee from the Tax Commission prorated with respect to the amount of time remaining until expiration of the permit, upon surrender of the permit to the Oklahoma Tax Commission.  The manner and prorated refund shall be prescribed by the Tax Commission, and

g. a retail dealer who has obtained a permit pursuant to this paragraph prior to July 1, 2003, shall not be subject to the increased fees provided for in subparagraphs a, b, c or e until the permit is renewed.

Added by Laws 1947, p. 288, § 7, emerg. eff. April 24, 1947.  Amended by Laws 1992, c. 91, § 2, eff. Sept. 1, 1992; Laws 1994, c. 258, § 1, eff. Sept. 1, 1994; Laws 1995, c. 274, § 13, eff. Nov. 1, 1995; Laws 1996, c. 3, § 6, emerg. eff. March 6, 1996; Laws 2000, c. 107, § 1, eff. Nov. 1, 2000; Laws 2000, c. 334, § 3, eff. Nov. 1, 2000; Laws 2003, c. 484, § 3, eff. Nov. 1, 2003; Laws 2004, c. 5, § 25, emerg. eff. March 1, 2004.

NOTE:  Laws 1995, c. 192, § 1 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 2000, c. 17, § 1 repealed by Laws 2000, c. 334, § 9, eff. Nov. 1, 2000.  Laws 2003, c. 354, § 1 repealed by Laws 2004, c. 5, § 26, emerg. eff. March 1, 2004.

§37-163.8.  Grant of permits and payment of tax - Renewal - Transfer - Separate places of business - Application for permit - Cancellation.

Prior to applying to the Oklahoma Tax Commission for a permit to engage in the retail sale of low-point beer, the applicant shall first obtain and furnish proof to the Oklahoma Tax Commission of a county permit as required by Section 163.11 of this title.  Said proof shall include the effective and expiration dates of the permit.  On approval of the application and payment of the license tax imposed by Sections 163.1 through 163.21 of this title, the Oklahoma Tax Commission shall grant the applicant a permit to conduct business in the state.  Provided, however, that when a retailer has qualified for and secured a permit to sell low-point beer in original packages only for consumption off the premises and subsequently applies for a permit to sell said beverages on draught and in original packages for consumption on or off the premises, before the expiration of the former permit, the Tax Commission is authorized to credit such retailer with the value of the unused portion of the former permit, prorated in an amount specified by the Oklahoma Tax Commission.  The permit must be renewed and the license tax paid thereafter at the expiration of the preceding permit and license tax period.

The permits issued to retail dealers shall not be transferable from one person to another person, but shall be transferable from one location to another location, provided that such transfer is made with the approval of the Tax Commission and the judge of the district court.

Retail dealers shall be required to secure a permit and must pay a license tax for each place of business at which low-point beer is sold.  "Place of business" as herein used shall mean each room, bar or other service unit from which low-point beer is served, delivered or otherwise furnished.  Provided, retail dealers applying for a special license under the provisions of Section 163.7 of this title shall not be required to obtain a special permit for each bar or service unit within the same enclosed area or within the general vicinity of each other for events held outside a physical structure.

Application for the issuance of the initial and renewal permits required and provided for by this section shall be filed with the Tax Commission and must be accompanied by the required license tax payment in the form of cash, cashier's check, bank draft, or money order payable to the Tax Commission.  Permits shall be issued and renewed in the discretion of the Tax Commission upon full compliance with the provisions of Section 163.1 et seq. of this title by the applicant.  Proof of the issuance of a permit by the district court clerk, including the effective and expiration dates of the permit, shall entitle the applicant to a permit from the Oklahoma Tax Commission and the revocation of any such permit shall be cause for cancellation of the permit issued by the Oklahoma Tax Commission.

Added by Laws 1947, p. 289, § 8.  Amended by Laws 1985, c. 259, § 1, eff. Nov. 1, 1985; Laws 1994, c. 258, § 2, eff. Sept. 1, 1994; Laws 1995, c. 274, § 14, eff. Nov. 1, 1995; Laws 2004, c. 170, § 1, eff. Nov. 1, 2004.

§37163.9.  Operation without permit.

Any person who operates as a retail low-point beer dealer at any time, without having applied to the Commission for an effective permit, may be required to secure a permit and pay the license tax for the balance of the license year from the date on which he or she began operating, and in this event, shall be required to pay fifty cents ($0.50) for each day which he or she operated before applying for a license; provided the first fifteen (15) days of such delinquency shall be exempt from the fifty-cent-per-day penalty, and provided the total penalty shall not exceed the amount of the license fee for the license which is required.  Provided, further, that the said fifty-cent-per-day penalty shall apply likewise to an original applicant and the applicant for a renewal permit and, provided, further, the total penalty shall not exceed the amount of the license fee for the license which is required in case where license is ultimately issued.  Any person who operates as such dealer who has applied for a permit but which said permit is ultimately rejected by the Oklahoma Tax Commission, shall each be liable to the Oklahoma Tax Commission for One Dollar ($1.00) per day for each day of such unauthorized operation, said penalty to be paid on demand of the Oklahoma Tax Commission, and in case of an operator who has applied for a permit, but has been refused, the amount or so much thereof as is necessary of the advanced license fee paid by such applicant, shall be retained by the Oklahoma Tax Commission and applied on the penalty, the remainder of said penalty, if any, to be collected as in case of delinquent tax.  In case the penalty is not equal to the amount of money deposited in advance, then the balance shall be refunded to the applicant.

Added by Laws 1947, p. 290, § 9.  Amended by Laws 1949, p. 278, § 3; Laws 1995, c. 274, § 15, eff. Nov. 1, 1995.

§37163.10.  Taxes and license fees by subdivisions of state.

No tax, license fee, or charge upon the distribution, possession, or handling of low-point beer, as defined by Section 163.2 of this title, shall be levied or collected by any political subdivision of this state, except the sales tax, the general ad valorem tax, and the county low-point beer permit fee.  Municipal corporations may require the payment of an annual license fee of not more than Twenty Dollars ($20.00) from retail dealers, as defined by Section 163.2 of this title, selling low-point beer for consumption on or off the premises, and an annual license fee of not more than Ten Dollars ($10.00) from retail dealers, as defined by Section 163.2 of this title, selling said beverages in original packages and not for consumption on the premises.

Added by Laws 1947, p. 290, § 10.  Amended by Laws 1984, c. 153, § 4, emerg. eff. April 21, 1984; Laws 1995, c. 274, § 16, eff. Nov. 1, 1995.

§37-163.11.  Retail permits from district court clerk.

A.  It shall be unlawful for any person to maintain or operate any place where low-point beer, as herein defined, is sold for consumption on or off the premises without first securing a permit issued by the district court clerk of the county in which the premises are located.

B.  1.  The person applying for a permit must file a verified application every three (3) years and that he or she has never been convicted of violating any of the laws prohibiting the traffic in any spirituous, vinous, fermented or malt liquors, or of any of the gambling laws of this state, or of any other state of the United States, within three (3) years immediately preceding the date of his or her petition, or any of the laws commonly called "Prohibition Laws", or had any permit or license to sell low-point beer revoked in any county of this state within twelve (12) months.

2.  A person who has been convicted of a felony shall not be eligible for a permit unless the person received a pardon for the felony or a period of ten (10) years has elapsed since the completion of the sentence imposed for the felony.

C.  No permit shall be issued to sell low-point beer for on-premises consumption unless the person applying for such permit shall have signed an affidavit stating that the location of the building in which low-point beer is to be sold is not prohibited by the provisions of Section 163.27 of this title.

D.  A fee of One Hundred Fifty Dollars ($150.00) shall be charged for the issuance or renewal of such three-year permit, which fee shall be deposited in the county court fund, in addition to other fees required by law.

E.  Upon petition being filed, the district court clerk shall give fifteen (15) days' notice for an initial application, and it is the applicant's responsibility to cause the same to be posted by the entrance on the front of the building in which said low-point beer is to be sold and to file proof of posting in such case; and a copy of said notice shall also be mailed to the district attorney, the sheriff and the chief of police or marshal of any city or town in which said business is to be operated.  Said notice shall contain the name of the applicant and the location of said place of business.  The initial permit shall be valid for a period of three (3) years and shall expire if not renewed with proper showing required by subsection B of this section, and upon payment of proper fees.  A permit may be renewed within ten (10) days of expiration, upon proper application pursuant to subsection B of this section and payment of the proper fees, but without the payment of any late fees.  Provided, however, that if a proper application under subsection B of this section is filed within eleven (11) days but not more than thirty (30) days after the expiration date of the permit, upon payment of a fee of One Hundred Dollars ($100.00) in addition to the initial permit fee, the court clerk is authorized to treat said application as one for renewal and to issue a renewal permit to the applicant, if all requirements have otherwise been met by the applicant.  A renewal permit granted during the thirty-day grace period shall become effective upon the date of its issuance by the court clerk.

F.  A permit issued prior to September 1, 1994, shall be valid until it expires and shall be renewed for a period of three (3) years or until expiration of the sales tax permit issued by the Oklahoma Tax Commission, if any, held by the person at the time of such renewal, whichever is earlier.  The manner and prorated fee for renewals of less than three (3) years shall be prescribed by the court clerk.

G.  A person who has obtained a permit pursuant to this section and who ceases to maintain or operate any place where low-point beer is sold for consumption on or off the premises shall be entitled to receive a refund of the permit fee from the district court clerk prorated with respect to the amount of time remaining until expiration of the permit, upon surrender of the existing permit to the district court clerk.  The manner and prorated refund shall be prescribed by the Administrative Director of the Courts.

H.  If there are no protests and the petition is sufficient on its face, then said permit shall be granted by the district court clerk.  Provided, that if any citizen of the county files a written protest setting forth objections, then the district court clerk shall advise the chief judge who shall assign such petition to a district judge or associate district judge for hearing.

I.  The application for such permit must be verified and in writing, contain the information above required, and must be set for hearing on a date named in the notice required to be posted.

J.  All testimony before the district court shall be under oath.

K.  A judge of the district court, upon five (5) days' notice to the person holding such permit, shall revoke such permit for any one of the following reasons:

1.  Drunkenness of the person holding such permit or permitting any intoxicated person to loiter in or around his or her place of business;

2.  Person under the influence of drugs holding such permit or permitting any drugged person to loiter in or around his or her place of business;

3.  The sale to any person under twenty-one (21) years of age of low-point beer;

4.  Permitting persons under the age of twenty-one (21) in a separate or enclosed bar area which has as its main purpose the selling or serving of low-point beer for consumption on the premises unless said person's parent or legal guardian is present, in violation of the provisions of Sections 241 through 246 of this title;

5.  Nonpayment of any of the taxes or license fees imposed by the provisions of Section 163.1 et seq. of this title on complaint of the Oklahoma Tax Commission;

6.  Violating any of the laws of the state commonly called "Prohibition Laws" or violating any of the gambling laws of the state or permitting anyone to violate any of said laws in such places or violating any of the provisions of Section 163.1 et seq. of this title;

7.  Conviction for the violation of any of the laws of this state or the United States for the sale or possession of intoxicating liquors within three (3) years immediately preceding the issuance of such dealer's license; or

8.  Violating any law pertaining to the use, possession, or sale of drugs or narcotics or the violation of the narcotics laws of the State of Oklahoma or the United States.

L.  After the revocation of any such permit, for any of the above reasons, except paragraph 5 of subsection K of this section for nonpayment of taxes, or license fees, no new permit shall be issued to the same person for the same location or premises prior to the expiration of a period of one (1) year from the date of such revocation.

M.  On or before the tenth day of each month each district court clerk shall file with the Oklahoma Tax Commission, on forms prescribed and furnished by the Commission, a report showing the name, address, and county permit number of each such person to whom a county permit has been issued or whose permit has been revoked, or who shall have been refused a county permit, during the previous calendar month.  In case of the revocation of a permit by a judge of the district court, the district court clerk shall within five (5) days report such action to the Oklahoma Tax Commission.  If county permits shall have been issued, revoked or refused during the month, the district court clerk shall make a report accordingly to the Commission.

N.  Upon application to and approval by the court clerk of the district court, a retail dealer as defined by Section 163.2 of this title who meets the requirements of this section and Section 163.11a of this title may be granted a special event permit without the requirement of notice or posting, after payment of a fee of Twenty-five Dollars ($25.00) in addition to other fees required by law, which fees shall not be refundable or apportionable.  A special event permit issued under this subsection shall authorize the holder thereof to sell and distribute low-point beer for a period not to exceed ten (10) consecutive days from the date of issuance.  A separate permit shall be required for each individual place of business, whether permanent or a temporary assemblage.  Provided, retail dealers shall not be required to obtain a special permit for each bar or service unit within the same enclosed area or within the general vicinity of each other for events held outside a physical structure.  A special event permit shall not be renewable.  A municipality shall not, by ordinance or otherwise, refuse to issue a special event permit or special event license on the basis that the applicant already possesses a permit or license in the applicant's same name.

Added by Laws 1947, p. 291, § 11.  Amended by Laws 1951, p. 109, § 1; Laws 1968, c. 414, § 5, eff. Jan. 13, 1969; Laws 1970, c. 283, § 1, eff. Jan. 1, 1971; Laws 1978, c. 212, § 13, eff. July 1, 1978; Laws 1985, c. 170, § 1, eff. Nov. 1, 1985; Laws 1987, c. 109, § 1, eff. Nov. 1, 1987; Laws 1992, c. 357, § 12, eff. July 1, 1992; Laws 1994, c. 258, § 3, eff. Sept. 1, 1994; Laws 1995, c. 119, § 1, eff. Sept. 1, 1995; Laws 1995, c. 274, § 17, eff. Nov. 1, 1995; Laws 1997, c. 235, § 1, eff. Nov. 1, 1997; Laws 1997, c. 364, § 1, eff. Nov. 1, 1997; Laws 2000, c. 107, § 2, eff. Nov. 1, 2000; Laws 2004, c. 170, § 2, eff. Nov. 1, 2004.

NOTE:  Laws 1987, c. 77, § 1 repealed by Laws 1989, c. 340, § 8, emerg. eff. June 3, 1989 and Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§37-163.11a.  Affidavit by applicant - Residence and authority of corporations.

A.  Every person applying to a district court clerk of this state for a permit to sell low-point beer at retail, as provided for in Section 163.11 of this title, shall by affidavit at the time of applying for said permit and by such further proof as the district court clerk may require, make the following proof:

1.  Noncorporate Persons.  That each applicant for a permit or other individual who has a beneficial interest in the business for which permit is sought, has for at least one (1) year next preceding the filing of the application maintained a bona fide residence in the State of Oklahoma, and is at the time of making said application maintaining and actually residing in a residence in the county or adjoining county in which said application is made; and

2.  Corporate Persons.  That such corporations are duly authorized to transact business in the State of Oklahoma, and that the agent or employees managing or in charge of the place of business for which the permit is sought is maintaining and residing in a residence located in said county, or adjoining county, and that such corporation consents that any and all notices required to be served under the provisions of Section 163.1 et seq. of this title may be served on such resident agent or employee.

B.  Renewal permits may be granted to corporations which have undergone a name change after the initial permit was granted, provided that the new corporation's affidavit and application demonstrate that the corporation has retained the same officers, and that it is otherwise the same corporation which received the initial permit, in addition to payment of proper fees.  The initial permits issued to noncorporate persons which have changed legal identities or entities may be renewed upon proper application demonstrating that the identity of the renewal permit holder is the same as that sought to be renewed, and that the business address is the same, in addition to payment of proper fees.

Added by Laws 1949, p. 278, § 1.  Amended by Laws 1968, c. 414, § 6, eff. Jan. 13, 1969; Laws 1994, c. 258, § 4, eff. Sept. 1, 1994; Laws 1995, c. 274, § 18, eff. Nov. 1, 1995.  Renumbered from § 163.11A of this title by Laws 1997, c. 235, § 5, eff. Nov. 1, 1997.

§37163.12.  Bonds.

Every wholesaler, as herein defined, after applying for a license and before the same is issued by the Tax Commission, shall file with said Commission a surety or collateral or cash bond in such amount as the Commission may prescribe in an amount of not less then One Thousand Dollars ($1,000.00), nor more than Ten Thousand Dollars ($10,000.00) payable to the State of Oklahoma, and conditioned upon compliance with the provisions of the laws of this state relating to the sale of low-point beer, as herein defined, and the rules and regulations of the Oklahoma Tax Commission.

Provided that the Oklahoma Tax Commission after an examination of the books and records, and an inventory of the stock on hand of any wholesaler, may demand an additional bond of such wholesaler in any amount that in the opinion of said Commission is necessary to properly protect the Commission in the collection of the tax herein levied, provided, that said additional bond shall not exceed the sum of Fifteen Thousand Dollars ($15,000.00).  If said additional bond is not posted with the Oklahoma Tax Commission within ten (10) days after notice in writing to the wholesaler, to be served in person or by registered mail addressed to wholesaler at the address of his or her principal place of business, the Tax Commission may, in its discretion, cancel the license of said wholesaler without further notice, and at the same time declare all taxes levied under Section 163.1 et seq. of this title to be immediately due and payable upon all beverages not sold and in the hands of such wholesaler.

In cases where retail dealers, as herein defined, are liable for the payment of the taxes imposed by any law of the state upon the sale of low-point beer, as herein defined, on account of purchases from without the state, or otherwise, where the tax is not paid by the wholesaler or manufacturer, upon demand of the Oklahoma Tax Commission, such retail dealer, as defined herein, shall likewise file with the Tax Commission a surety bond in an amount of not less than One Thousand Dollars ($1,000.00), payable to the State of Oklahoma and conditioned upon compliance with the provisions of the laws of this state relating to the sale of low-point beer, as herein defined, and the rules and regulations of the Oklahoma Tax Commission.

Added by Laws 1947, p. 292, § 12.  Amended by Laws 1949, p. 277, § 2; Laws 1995, c. 274, § 19, eff. Nov. 1, 1995.

§37163.13.  Records of licensees.

Each and every licensee, subject to the payment of a tax hereunder, is hereby required to keep accurate records, covering the business carried on, and shall, for a period of three (3) years, file and keep his invoices or other memoranda, showing all sales or purchases of such beverages, as herein defined; and such invoices, or memoranda, shall at all times be subject to the examination and inspection of any member or agent of the Oklahoma Tax Commission in the enforcement of this act.

§37163.14.  Reports by manufacturers and wholesalers  Records of retail dealers.

A.  Each and every manufacturer shall report to the Commission in writing, under oath, monthly, not later than the tenth of each month, all sales of beverages, as herein defined, made during the preceding month to licensed wholesalers within the State of Oklahoma; and all sales made otherwise, during said period, including those for delivery outside the state.  Such reports shall be upon forms prepared and furnished by said Commission and shall contain such information as may be required by it.

B.  Each wholesaler shall, likewise, report to the Commission, in writing, under oath, not later than the tenth day of each month, each and every sale of beverages, as herein defined, made for delivery outside the state, and shall likewise report the volume of sales to persons within the state.  At the same time each wholesaler shall report to the Commission, in writing, each and every purchase or consignment of beverage received.

C.  Each and every retail dealer shall keep accurate records of all sales of low-point beer, whether purchased or manufactured by the retail dealer, to consumers or users, and of all purchases of such beverages from wholesalers or otherwise; and such records shall be preserved for a period of three (3) years and shall be open to inspection at all times by the Commission or any of its employees.

Added by Laws 1947, p. 292, § 14.  Amended by Laws 1992, c. 91, § 3, eff. Sept. 1, 1992; Laws 1995, c. 274, § 20, eff. Nov. 1, 1995.

§37163.15.  Possession, display, sale or transportation in violation of law - Confiscation  Actions.

It shall be unlawful for any manufacturer, wholesaler or retail dealer of low-point beer, as herein defined, who has in his or her possession, displays or exhibits for sale, sells or transports or causes to be transported, within this state, any low-point beer as herein defined, in violation of any of the provisions of Section 163.1 et seq. of this title or any other law of the state relating to the sale of such low-point beer; and all such low-point beer found in the possession of any such person shall be subject to confiscation and destruction in an action brought in the name of the State of Oklahoma, on relation of district attorney of the county in which said place of business is operated, or in which said low-point beer is found, in the same manner as liquors purchased in violation of laws of the state relating to the purchase, transportation or sale of intoxicating liquors, and the procedure therein provided shall be followed, as nearly as may be practicable, by the district attorney in the enforcement of the provisions of Section 163.1 et seq. of this title.

The State of Oklahoma on relation of the district attorney, is hereby authorized to institute legal action, in any court of competent jurisdiction, against the owner or operator of any automobile, truck or other means of transportation of any low-point beer, as herein defined, who may be in violation of any of the laws of the state relating to the transportation of such beverages, or the identification of such trucks or other means of transportation, or the provisions relating to invoices; and such legal proceedings shall subject any such automobile, truck or other means of transportation so used to confiscation and sale, according to the same procedure now provided by the laws of the State of Oklahoma for sale of vehicles used in violation of such laws prohibiting the possession, transportation or sale of intoxicating liquors.

It shall be the duty of the district attorneys of the respective counties of the state to enforce the provisions of this section, and authority is hereby conferred upon said district attorneys to maintain any suit necessary therefor, in the name of the State of Oklahoma on relation of such district attorneys.

Added by Laws 1947, p. 293, § 15.  Amended by Laws 1995, c. 274, § 21, eff. Nov. 1, 1995.

§37163.16.  Refusal or revocation of license  Grounds  Notice  Order.

Any license issued to a wholesaler or retail dealer, as defined herein, may be refused or revoked by the Oklahoma Tax Commission upon ten (10) days' notice in writing to such wholesaler or retail dealer, and after opportunity to be heard before the said Commission for any of the following reasons:

1.  The refusal by the judge of the district court to issue any permit to a retail dealer, or the cancellation by the judge of the district court of the county permit of any retail dealer;

2.  Nonpayment of delinquent tax, license fee or permit fees or penalties;

3.  Possession or display for sale by any retail dealer of low-point beer, as herein defined, upon which the tax imposed by any law of this state shall not have been paid;

4.  Failure on the part of any wholesaler or retail dealer to comply with all laws, or the regulations prescribed by the Oklahoma Tax Commission pursuant thereto relating to the enforcement duties imposed upon the Oklahoma Tax Commission by Section 163.1 et seq. of this title.

In any case, before a revocation of license by the Commission, any licensee shall be given ten (10) days' notice in writing and an opportunity to be heard shall be afforded, after which order of revocation may be issued by the Oklahoma Tax Commission, and the same shall thereupon become final; except, that no notice or hearing shall be required in case of a revocation by the Oklahoma Tax Commission after county permit has been revoked by the judge of the district court or application for renewal of county permit shall have been refused by the judge of the district court.

Added by Laws 1947, p. 293, § 16.  Amended by Laws 1995, c. 274, § 22, eff. Nov. 1, 1995.

§37163.17.  Injunction.

Upon application in the name of the State of Oklahoma on relation of the Oklahoma Tax Commission, any court of competent jurisdiction in this state shall have jurisdiction, and it shall be its duty to issue an injunction against any manufacturer, wholesaler or retail dealer as defined by this act:

(a) For failure by any taxpayer to pay any tax or penalty imposed or accrued under this act;

(b) For violation of the provisions of this Act or of the rules and regulations prescribed by the Oklahoma Tax Commission pertaining to the enforcement of any tax or penalty imposed by this act.

Laws 1947, p. 294, § 17.

§37-163.18.  Invoices - Marking trucks and other vehicles - Evading or avoiding payment of tax - Penalty -  Reports by common carriers.

A.  Every wholesaler of low-point beer, as defined by Section 163.1 et seq. of this title, whether acting for himself or herself or for some other person, who sells such beverages for transportation by railroad or other common carrier, or truck or other vehicle, for transportation from any point within this state to any other point within this state for delivery to a duly-licensed retail dealer, shall deliver to such purchaser of the same an invoice covering each purchase, which invoice shall accurately describe the cargo as to quantity, and shall show the date of sale or delivery, the name, location and Tax Commission number of the wholesaler, the name, location and Tax Commission number of the purchaser, the quantity and description of the cargo, the amount of tax thereon and by whom paid.  Every invoice must be identified by consecutive numbers printed on the invoices and every wholesaler must account for each copy of the invoice and each number thereof.  Every wholesaler must retain one copy of each invoice as a part of the permanent records of such wholesaler for a period of at least three (3) years.

B.  Every person who purchases or receives low-point beer, as defined herein, within this state, and transports the same, or causes the same to be transported, from any point within this state to any other point within this state, by railroad or other common carrier, or by truck or other vehicle, must, at all times, while such beverages are in transit, have in his or her possession or in the possession of the carrier or deliverer thereon, an invoice of the load being transported, properly describing the cargo as to quantity, and showing the amount of tax thereon to have been paid, and by whom paid.  Such person must retain each invoice at the location for which the low-point beer permit was issued and such invoices must be retained by the retail dealer as a part of his or her permanent records for a period of at least three (3) years.

C.  Every person who shall purchase, accept or receive, for himself or herself or any other person, any such low-point beer, shall, at the time of delivery or acceptance of such beverages, demand and receive the statement or invoice specified in subsections A and B of this section.

D.  Each and every truck or other vehicle or conveyance used in the transportation of low-point beer, as defined by Section 163.1 et seq. of this title, on or over the roads and highways in this state, except common carrier in the state, and carriers in interstate commerce, and purchasers at retail, as defined in subsection H of this section, must have painted on both front and rear ends of each vehicle, in a conspicuous position, where it may easily be seen and read, in letters and figures at least four (4) inches high, the wholesaler's or retail dealer's license number, preceded by the initials "O.T.C. Bev.".  If a trailer unit is attached, the foregoing initials and number must be painted on the rear end of the last unit.

E.  If any wholesaler or retail dealer, as hereinabove described, causes to be transported, as hereinabove stated, any such low-point beer, or any private carrier or other person employed by such wholesaler or retail dealer, such private carrier or other person shall place upon the truck or the conveyance used, the license number and "O.T.C. Bev." marking of such wholesaler or retail dealer, as hereinabove provided, which provisions, and the provisions relating to invoices, shall apply to such private carrier or other person, who, for the purposes of Section 163.1 et seq. of this title, shall be the agent of such wholesaler or retail dealer.

F.  Any person or persons violating any of the provisions of subsection A, B, C, D or E of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by a term in jail of not exceeding one (1) year, or by both such fine and imprisonment.  The venue for any prosecution arising under this section shall be in the district court of any county in which any of said crimes are committed.

G.  Any person within the State of Oklahoma, while acting for himself or herself or who aids or abets any other person, in purchasing, selling, transporting, delivering or using, any low-point beer, as defined in Section 163.1 et seq. of this title, within the State of Oklahoma, with the intent and purpose of evading or avoiding the payment of the tax on such beverage imposed by law of the state, shall be guilty of a misdemeanor, and upon conviction shall be punished therefor as provided in subsection F of this section.

H.  The provisions of this section, relating to the marking of trucks or other vehicles conveying such low-point beer, shall not be construed to apply to manufacturers or wholesalers delivering beverages from without the state to points within the state, nor to common carriers engaged in shipping such beverages in, into or through the state, in interstate commerce, nor to a purchaser at retail of low-point beer upon which the tax has been paid.

I.  Common carriers transporting low-point beer, as defined by law, to points within the State of Oklahoma, shall furnish monthly reports to the Tax Commission showing the point of origin, the consignor, consignee, the date, and the amount of each shipment or consignment of such beverages so transported.  Failure of any common carrier to comply with this provision shall be deemed a misdemeanor, and upon conviction thereof shall be punished for a misdemeanor as provided for under the general statutes of this state.

Added by Laws 1947, p. 294, § 18.  Amended by Laws 1995, c. 274, § 23, eff. Nov. 1, 1995.

§37-163.18A.  Short title - Extent of statutory regulation.

A.  In order to provide for regulation of the sales and distribution of low-point beer, as defined in Section 163.2 of this title, in this state, the Legislature hereby declares it is necessary to implement the provisions of the Low-Point Beer Distribution Act.  Sections 163.18A through 163.18H of this title shall be known and may be cited as the "Low-Point Beer Distribution Act".

B.  Statutory regulation of the sales and distribution of designated brands in designated territories by wholesalers shall include, but not be limited to:

1.  A requirement for written agreements between a manufacturer and wholesaler designating a specific territory within which the wholesaler may sell the designated brands of the manufacturer;

2.  Provisions for prohibited acts applicable to the wholesaler and manufacturer; and

3.  Provisions for penalties for violations of the provisions of the Low-Point Beer Distribution Act.

Added by Laws 1993, c. 140, § 1, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 24, eff. Nov. 1, 1995.

§37-163.18B.  Duties of manufacturer.

Every manufacturer of low-point beer licensed by the Oklahoma Tax Commission authorizing the licensee to sell its low-point beer in this state shall:

1.  Enter into an agreement with a licensed wholesaler to sell the designated brands of the licensed manufacturer which designates the sales territory of that licensed wholesaler and the designated brands to be sold by the licensed wholesaler.  All such agreements shall specifically authorize the sale of the designated brands by a licensed wholesaler within that sales territory;

2.  Sell its registered and approved designated brands only to a licensed wholesaler with whom that licensed manufacturer has an agreement designating the sales territory of the licensed wholesaler and the designated brands to be sold by the licensed wholesaler;

3.  Authorize only one licensed wholesaler for each designated sales territory.  Such licensed wholesaler shall be the only licensed wholesaler for the designated brands of the authorizing licensed manufacturer within that designated sales territory; and

4.  Designate who is responsible for the distribution of its designated brands.

Added by Laws 1993, c. 140, § 2, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 25, eff. Nov. 1, 1995.

§37-163.18C.  Transportation - Destinations - Conveyance used.

In order to regulate distribution of low-point beer in this state, and assure collection of all applicable taxes and fees, all low-point beer sold in this state by a licensed wholesaler shall only be transported within this state to the licensed address and location of a licensed retailer or between the licensed addresses and locations of licensed retailers by a marked conveyance owned or leased by a licensed wholesaler.

Added by Laws 1993, c. 140, § 3, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 26, eff. Nov. 1, 1995.

§37-163.18D.  Designated sales territories - Presentation without discrimination.

A.  A licensed wholesaler designated as the licensed wholesaler for a low-point beer within a designated sales territory shall present that low-point beer for sale to all licensed retailers within the designated sales territory without discrimination.  A licensed wholesaler shall not sell, supply, or deliver either directly or indirectly through a third party, a low-point beer to a licensed retailer outside of the designated sales territory of the designated wholesaler, nor to any person the licensed wholesaler has reason to believe will sell or supply any quantity of the low-point beer to any retail location outside of the designated sales territory of the designated wholesaler.

B.  All low-point beer shall only be transported by a marked conveyance owned or leased by the licensed wholesaler and operated by the licensed wholesaler or an employee of the wholesaler for the products of a licensed manufacturer within the designated sales territory to the address and location of a licensed retail dealer within that designated sales territory.

C.  Any low-point beer sold by the licensed wholesaler shall not be delivered to, received by, or stored at any place other than the address and location of the licensed retailer for which state and local retail dealer licenses and permits have been issued.

D.  With the approval of the licensed manufacturer, a licensed wholesaler may sell the designated brands to a licensed retailer located in a designated sales territory of another licensed wholesaler if that licensed wholesaler is temporarily unable for any reason to provide the designated brands of the licensed manufacturer within its designated sales territory.

E.  All low-point beer purchased by a licensed wholesaler for resale in this state shall physically come into the possession of the licensed wholesaler and be unloaded in and distributed from the licensed warehouse of the licensed wholesaler located in this state, prior to being resold in this state.

Added by Laws 1993, c. 140, § 4, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 27, eff. Nov. 1, 1995.

§37-163.18E.  Termination, cancellation, or refusal to supply.

A licensed manufacturer may terminate, cancel, or refuse to continue to provide designated brands pursuant to a designated sales territory agreement with any licensed wholesaler who has sold low-point beer supplied by that licensed manufacturer in violation of the provisions of the Low-Point Beer Distribution Act.  Such termination, cancellation, or refusal to supply shall be effective immediately upon receipt of written notification by the offending licensed wholesaler.

Added by Laws 1993, c. 140, § 5, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 28, eff. Nov. 1, 1995.

§37-163.18F.  Rules and regulations.

The Oklahoma Tax Commission shall be responsible for developing and adopting rules and regulations for implementing the provisions of Sections 163.1 through 163.20, 163.22 through 163.25, and 231 of Title 37 of the Oklahoma Statutes, and Sections 1 through 8 of this act.

Added by Laws 1993, c. 140, § 6, eff. Sept. 1, 1993.

§37-163.18G.  Civil actions for damages or injunctive relief.

Any aggrieved person shall have a cause of action for violations of the provisions of the Low-Point Beer Distribution Act and Section 231 of this title and may recover damages or obtain injunctive relief or both.

Added by Laws 1993, c. 140, § 7, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 29, eff. Nov. 1, 1995; Laws 1997, c. 235, § 2, eff. Nov. 1, 1997.

§37-163.18H.  Penalties - Remedies available to manufacturer or wholesaler.

A.  In addition to any other powers conferred on the Oklahoma Tax Commission to impose penalties for violations of Sections 163.1 through 163.25 and 231 of this title, whenever in the judgment of the Commission any person has committed an act which constitutes a violation of the Low-Point Beer Distribution Act and Section 231 of this title, the Commission may:

1.  After notice and hearing, issue a cease and desist order to any person that is licensed as a manufacturer or wholesaler;

2.  Impose a fine of not more than Five Thousand Dollars ($5,000.00) for each violation in the event that after the issuance of an order to cease and desist the illegal activity, the person that the order is directed to commits any act in violation of the order; and

3.  Make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the Commission that such violations have occurred, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court, without bond.

B.  Each day a violation is continuing shall constitute a separate offense.

C.  Administrative fines imposed pursuant to the provisions of this section shall be enforceable in the district courts of this state.

D.  All administrative fines collected by the Commission pursuant to the provisions of this section shall be forwarded to the State Treasurer for deposit in the General Revenue Fund.

E.  Any manufacturer or wholesaler injured by a violation of the Low-Point Beer Distribution Act may:

1.  Bring an action for recovery of damages.  Judgment shall be entered for actual damages plus reasonable attorney's fees and costs; and

2.  Bring an action to restrain and enjoin the violation of the Low-Point Beer Distribution Act.

Added by Laws 1993, c. 140, § 8, eff. Sept. 1, 1993.  Amended by Laws 1995, c. 274, § 30, eff. Nov. 1, 1995; Laws 1997, c. 235, § 3, eff. Nov. 1, 1997.

§37163.19.  Labels  Signs  Misrepresentations.

A.  No low-point beer, as herein defined, may be sold by any licensed wholesaler or retail dealer, unless a label or other device is affixed or attached to each bottle, keg, or other container from which such beverage is immediately consumed or served, bearing the trade name of such beverage and the name and address of the manufacturer thereof.  No retail dealer shall sell or dispense any beverage, as defined herein, from draught or in bulk, and not in the manufacturer's original container, unless each faucet, draught arm, or other dispensing apparatus is equipped with a sign clearly indicating the name of brand of the beverage being at the time dispensed through or by means of such faucet, draught arm, or other apparatus, and which sign shall be in legible lettering and in full sight of the purchaser.

B.  No person shall:

1.  Transfer to any bottle, keg, or other container, any label originally attached to any bottle, keg, or other container as required by subsection A of this section;

2.  Print, use, utter, or attach to any such container any false label or descriptive device in imitation of or substitute for such label or device;

3.  Attach to any container of any substitute for any such beverage, as defined, by Section 163.1 et seq. of this title, the trade name or label of any manufacturer or wholesaler; or

4.  Attach to any container of such beverage any label or device which misrepresents the contents of such container or in any manner indicates the alcoholic content of said beverage or which by wording, lettering, numbering or illustration, or in any manner carries any reference, allusion, or suggestion as to the alcoholic strength of such beverage in excess of three and two-tenths percent (3.2%) by weight, or upon which appears any such word or combination of words, or abbreviations thereof, as "strong", "full strength", "high test", "high proof", "prewar strength", "full old-time alcoholic strength", or any words or figures or other marks or characters alluding or referring to "proof", "balling", or "extract" contents of the beverage, or which bears a label that is untrue in any particular, or which directly, or by ambiguity, omission, or inference tends to create a misleading impression or causes or is reasonably calculated to cause deception of the consumer or purchaser with respect to such beverage.

C.  Any person violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not to exceed One Thousand Dollars ($1,000.00), or imprisoned in the county jail not exceeding one (1) year or shall be punished by both such fine and imprisonment.

Added by Laws 1947, p. 295, § 19.  Amended by Laws 1985, c. 259, § 2, emerg. eff. July 15, 1985; Laws 1995, c. 274, § 31, eff. Nov. 1, 1995.

§37-163.20.  Sale or shipment of low-point beer - Violations - Penalties.

A.  Any person who shall engage in the sale of low-point beer in violation of the provisions of Sections 163.1 through 163.25 of this title shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished for such misdemeanor as provided for by the general statutes of this state.

B.  Any person who engages in the sale or shipping of low-point beer in violation of the provisions of Section 1 of this act on or after the effective date of Section 20.1 of Title 21 of the Oklahoma Statutes, upon conviction, shall be guilty of a Schedule G felony if the sale or delivery is made to a person under twenty-one (21) years of age, or a misdemeanor if the sale or delivery is made to a person twenty-one (21) years of age or older.  Any person who engages in the sale or shipping of low-point beer in violation of the provisions of Section 1 of this act before the effective date of Section 20.1 of Title 21 of the Oklahoma Statutes shall be guilty of a felony punishable by imprisonment for not more than two (2) years, if the sale or delivery is made to a person under twenty-one (21) years of age, or a misdemeanor, if the sale or delivery is made to a person twenty-one (21) years of age or older.  The fine for a violation of Section 1 of this act shall be not more than Five Thousand Dollars ($5,000.00).  In addition, if such person holds a permit issued by the Oklahoma Tax Commission pursuant to Section 163.7 of this title, the permit shall be revoked pursuant to the procedures set forth in Section 163.18H of this title.

Added by Laws 1947, p. 296, § 20.  Amended by Laws 1995, c. 274, § 32, eff. Nov. 1, 1995; Laws 1998, c. 302, § 2, eff. Nov. 1, 1998.

§37163.22.  Prices charged by manufacturers not to exceed those charged in adjoining states.

No manufacturer of low-point beer, as defined by Section 163.2 of this title, may sell or offer for sale in this state any low-point beer as so defined, at prices higher than the lowest price at which the specific, or comparable, item is being currently sold or offered for sale to any wholesaler anywhere in any state which adjoins the State of Oklahoma.

Added by Laws 1972, c. 44, § 1, emerg. eff. March 9, 1972.  Amended by Laws 1995, c. 274, § 33, eff. Nov. 1, 1995.

§37163.23.  Penalties.

Failure on the part of any manufacturer to comply with the provisions of Section 1 hereof shall subject such manufacturer to the revocation of permit by the Oklahoma Tax Commission under penalties and procedures set forth in Section 163.16, Title 37 of the Oklahoma Statutes, and penal provisions provided by Section 163.20, Title 37 of the Oklahoma Statutes.

Laws 1972, c. 44, § 1, emerg. eff. March 9, 1972.

§37-163.24.  Repealed by Laws 1999, c. 391, § 5, eff. July 1, 1999.

§37-163.25.  Sale of low-point beer in motion picture theaters.

No retail license or permit to sell low-point beer shall be issued for any establishment that functions as a motion picture theater.  If an establishment, which has functioned for some other purpose, has been licensed to sell such beverages and subsequently is operated as a motion picture theater, the license or permit shall be revoked.

Added by Laws 1989, c. 340, § 2, emerg. eff. June 3, 1989.  Amended by Laws 1995, c. 274, § 35, eff. Nov. 1, 1995.

§37-163.26.  Retail sale or shipment of low-point beer from outside state to persons located in state.

No person shall manufacture, sell, possess, store, import into or export from this state, transport, or deliver any low-point beer except as specifically provided in this title.  It is unlawful for any manufacturer, wholesaler or retailer of low-point beer, located and doing business from outside this state, to make retail sales of low-point beer to purchasers located in this state or to ship low-point beer sold at retail to persons located in this state.

Added by Laws 1998, c. 302, § 1, eff. Nov. 1, 1998.

§37-163.27.  Location of low-point beer licensee for on-premises consumption - Prohibitions.

It shall be unlawful for any place which has received a permit or which has been licensed to sell low-point beer and which has as its main purpose the selling or serving of low-point beer for consumption on the premises to be located within three hundred (300) feet of any public or private school or church property primarily and regularly used for worship services and religious activities.  The distance indicated in this section shall be measured from the nearest property line of such public or private school or church to the nearest perimeter wall of the premises of any such place which has received a permit or which has been licensed to sell low-point beer.  The provisions of this section shall not apply to places which have received a permit or which have been licensed to sell low-point beer for on-premises consumption prior to the effective date of this act.  If any school or church shall be established within three hundred (300) feet of any place subject to the provisions of this section after such place has received a permit or been licensed, the provisions of this section shall not be a deterrent to the renewal of such permit or license if there has not been a lapse of more than sixty (60) days.  When any place subject to the provisions of this section which has a permit or license to sell low-point beer for on-premises consumption changes ownership or the operator thereof is changed, and such change results in the same type of business being conducted on the premises, the provisions of this section shall not be a deterrent to the issuance of a license or permit to the new owner or operator if he or she is otherwise qualified.

If an establishment selling low-point beer also is the holder of a mixed beverage or beer and wine license issued by the Alcoholic Beverage Laws Enforcement Commission, the establishment shall be subject to the zoning provisions of Section 3 of this act rather than the provisions of this section.

Added by Laws 1999, c. 391, § 3, eff. July 1, 1999.

§37-163.28.  Sale for consumption off the premises - Fines.

A.  This section applies to a licensee or permittee who is authorized to sell low-point beer to an ultimate consumer for consumption off the premises.

B.  The holder of a license or permit described in subsection A of this section may resell low-point beer only in the packaging in which the holder received the low-point beer or may resell the contents of the packages as individual containers.

C.  Except for purposes of resale as individual containers, a licensee or permittee shall not:

1.  Mutilate, tear apart, or cut apart original packaging in which low-point beer was received; or

2.  Repackage low-point beer in a manner misleading to the consumer or that results in required labeling being omitted or obscured.

D.  The Oklahoma Tax Commission shall impose the following penalties for a violation of subsection B or C of this section:

1.  After notice and hearing, immediately revoke the license or permit of the licensee or permittee committing the violation; and

2.  Impose a fine of not more than One Thousand Dollars ($1,000.00) for each violation.

Any licensee or permittee whose license or permit is revoked pursuant to this subsection shall not be eligible to reapply for a license for at least three (3) months from the date of the revocation.  Any stock of low-point beer in the possession of such licensee or permittee shall be repurchased by the wholesaler.

E.  Administrative fines collected pursuant to this section shall be enforceable in the district courts of this state.  All administrative fines collected by the Oklahoma Tax Commission pursuant to this section shall be forwarded to the State Treasurer for deposit in the General Revenue Fund.

F.  To assure and control quality, the holder of a distributor's license or wholesaler's permit, at the time of a regular delivery, may withdraw with the permission of the retailer, a quantity of low-point beer in undamaged original packaging from the retailer's stock if:

1.  The distributor or wholesaler replaces the stock with low-point beer of identical brands, quantities, and packages as the low-point beer withdrawn;

2.  The stock is withdrawn before the date, or immediately after the date considered by the manufacturer of the product to be the date the product becomes inappropriate for sale to a consumer.

G.  A consignment sale of low-point beer is not authorized under subsection F of this section.

Added by Laws 2000, c. 107, § 3, eff. Nov. 1, 2000.

§37-163.29.  Identification seals on kegs - Sale records - Violations - Penalties.

A.  For purposes of this section:

1.  "Beer keg" means any brewery-sealed, single container that contains not less than four (4) gallons of low-point beer, as defined by Section 163.2 of Title 37 of the Oklahoma Statutes;

2.  "Licensed retailer" means a retail dealer licensed to sell low-point beer in original containers for consumption off the premises;

3.  "Commission" means the Oklahoma Tax Commission; and

4.  "Identification seal" means any device approved by the Commission which is designed to be affixed to beer kegs and which displays an identification number and any other information as may be prescribed by the Commission.

B.  No licensed retailer shall sell beer kegs unless that retailer affixes an identification seal to each beer keg.  An identification seal shall consist of durable material as determined by the Commission that is not easily removed or destroyed.  Identification seals used may contain a nonpermanent adhesive material in order to apply the seal directly to an outside surface of a beer keg at the time of sale.  Identification seals shall be attached to beer kegs at the time of sale as determined by the Commission.  The identification information contained on the seal shall include the licensed retailer's name, address, beer license number, and telephone number; a unique beer keg number assigned by the licensed retailer; and a prominently visible warning that intentional removal or defacement of the seal is a misdemeanor.  Upon return of a beer keg to the licensed retailer that sold the beer keg and attached the identification seal, the licensed retailer shall be responsible for the complete and thorough removal of the entire identification seal, and any adhesive or attachment devices of the seal.  The seal beer keg identification number must be kept on file with the retailer for not less than one (1) year from the date of return.

C.  A licensed retailer shall not sell a beer keg unless the beer keg has attached a seal complying with the standards established by subsection B of this section.

D.  1.  A licensed retailer who sells a beer keg must at the time of the sale record:

a. the purchaser's name and address and the number of the purchaser's driver license, identification card issued by the Department of Public Safety, military identification card, or valid United States or foreign passport,

b. the date and time of the purchase,

c. the beer keg identification seal number required by subsection B of this section, and

d. the purchaser's signature.

2.  The record shall be retained for not less than one (1) year after the date of the sale.

E.  A licensed retailer required to retain records under subsection D of this section shall make the records available during regular business hours for inspection by a law enforcement officer or an agent of the Commission.

F.  1.  A person required to record information under subsection D of this section shall not knowingly make a materially false entry in the book or register required under subsection D of this section.  In a prosecution under this subsection, it is a defense for the defendant to prove by a preponderance of the evidence that the defendant reasonably and in good faith relied upon the identification provided by the purchaser of a beer keg.

2.  No person other than a licensed retailer, a licensed wholesaler of low-point beer, a law enforcement officer, or an agent of the Commission may intentionally remove a seal placed on a beer keg in compliance with subsection C of this section.  No person may intentionally deface or damage the seal on a beer keg to make it unreadable.

3.  Any person who purchases a beer keg and who fails to return the keg or who returns a keg with a damaged or missing seal shall be subject to a fine of Five Hundred Dollars ($500.00).

4.  Any licensed retailer who fails to report an individual provided for in paragraph 3 of this subsection to law enforcement shall be guilty of a misdemeanor and shall be subject to fines of not less than Five Hundred Dollars ($500.00) for first and second offenses.  A third violation by a licensed retailer of the provisions of this paragraph shall result in the revocation of the retailer's license to sell low-point beer for up to one (1) year.

G.  Any person who purchases a beer keg which is subsequently stolen from such person shall not be liable for any penalty imposed pursuant to the provisions of this section if such person properly reported the theft of the beer keg to law enforcement authorities within twenty-four (24) hours of the discovery of the theft.

H.  The Commission shall promulgate rules for the implementation and application of this section.

Added by Laws 2003, c. 156, § 1, eff. Nov. 1, 2003.

§37213.  Hours during which sale prohibited - Penalties.

A.  It shall be unlawful for any place licensed to sell beverages containing more than onehalf of one percent (1/2 of 1%) of alcohol by volume and not more than three and twotenths percent (3.2%) of alcohol by weight to sell, dispense, or serve such beverages for consumption on the premises between the hours of two o'clock a.m. and seven o'clock a.m. or allow such beverages to be consumed on the premises between the hours of two o'clock a.m. and seven o'clock a.m. excepting Saturday nights when such beverages may not be sold, dispensed, served, or consumed on the premises between the hours of two o'clock a.m. and twelve o'clock noon on Sundays; provided, the governing body of any city or town is hereby authorized to prohibit, by ordinance regularly enacted, the sale, dispensing, serving, and consumption of such beverages between the hours of two o'clock a.m. on Sunday and seven o'clock a.m. of the following Monday.

B.  It shall be unlawful for any place that is a commercial premises to allow beverages containing more than one-half of one percent (1/2 of 1%) alcohol by volume and not more than three and two-tenths percent (3.2%) of alcohol by weight to be consumed on such commercial premises between the hours of two o'clock a.m. and seven o'clock a.m.  As used in this subsection, "commercial premises" means a location or establishment at which this type of business or activity is carried on for profit.

C.  Any person violating any provision of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a term of not more than six (6) months, or by both such fine and imprisonment.  In addition, such violation shall be grounds for revocation of any license or permit for the sale of such beverages, as and in the manner provided by law.

Added by Laws 1943, p. 109, § 3.  Amended by Laws 1953, p. 139, § 1; Laws 1985, c. 128, § 1, emerg. eff. June 5, 1985; Laws 1991, c. 100, § 1, eff. Sept. 1, 1991; Laws 2000, c. 50, § 1, emerg. eff. April 14, 2000.

§37-213.1.  Sale of low-point beer - Prohibited performances, displays or acts - Penalties.

A.  No owner, operator, partner, manager, or person having supervisory control of any establishment licensed to sell low-point beer shall permit any of the following on or about any commercial premises where low-point beer is dispensed or consumed:

1.  The performance by any person of acts, or simulated acts, of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are otherwise prohibited by law;

2.  The actual intentional touching or caressing or fondling by any person of the breasts, anus or genitals;

3.  Any person on the licensed premises while such person is unclothed or in such attire, costume or clothing as to expose to view any portion of the areola of the female breast or any portion of the pubic hair, buttocks or genitals; or

4.  Any person to perform acts of, or acts which simulate, sexual acts which are prohibited by law, or permit any person to use artificial devices or inanimate objects to depict any prohibited activities or permit the showing of films, still pictures, electronic reproductions or other visual reproductions depicting any of the prohibited activities described in this paragraph.

B.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00) for each offense.  Each act in violation of any provision of this section shall be deemed a separate offense.  Conviction for the violation of the provisions of this section shall be sufficient grounds for revocation by the judge of the district court of any license held by such person authorizing the sale of low-point beer or intoxicating beverages.

Added by Laws 1988, c. 295, § 1, emerg. eff. July 1, 1988.  Amended by Laws 1995, c. 274, § 36, eff. Nov. 1, 1995.

§37-213.2.  Sale of low-point beer in establishments permitting persons who are unclothed or partially unclothed - Penalty.

A.  No owner, operator, partner, manager, or person having supervisory control of any establishment that permits any person on the premises who is unclothed or in such attire, costume, or clothing as to expose to view any portion of the areola of the female breast or any portion of the pubic hair, buttocks or genitals, shall permit low-point beer, as defined by Section 163.2 of this title, on or about the premises.

B.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00) for each offense.  Each act in violation of this section shall be deemed a separate offense.

Added by Laws 1989, c. 340, § 3, emerg. eff. June 3, 1989.  Amended by Laws 1995, c. 274, § 37, eff. Nov. 1, 1995.

§37215.  Licenses not issued for prohibited places.

No original or renewal license shall be issued, pursuant to the laws of this state, to any applicant for the sale of such beverages defined in Section 1 hereof, at any place wherein the sale of such beverages is forbidden in Section 1 and Section 2 of this act.

Laws 1943, p. 109, § 5.

§37216.  Exception as to hotels, private dances, drug stores, cafes and restaurants.

The limitations on the sale of beverages and issuance of licenses therefor, contained in Section 1, 2 and 5 of this act, shall not be applicable to hotels legally licensed to sell such beverages on the 15th day of March, 1943, nor as they relate to dancing in private homes, or to private dances conducted for recreational purposes and not for profit by bona fide lodges, posts, clubs, fraternal, benevolent, or charitable organizations; nor shall the provisions of this act prevent the sale or licensing of the sale of such beverages in drug stores, cafes or restaurants selling food for consumption on the premises, in which drug stores, cafes or restaurants dancing is not conducted or permitted.

Laws 1943, p. 109, § 6.

§37217.  Punishment for violations.

Any person violating any provision of this act shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a term of not more than six (6) months, or by both such fine and imprisonment; and such violation shall be additional grounds for revocation of any license or permit for the sale of such beverages, as and in the manner provided by law.

Laws 1943, p. 109, § 7.

§37219.  Municipalities  Authorization to enact ordinances regulating nudity or drink solicitation in certain establishments.

All municipalities of this state may enact ordinances prohibiting or regulating nudity or drink solicitation in establishments licensed to sell beverages containing more than onehalf of one percent (1/2 of 1%) of alcohol by volume and not more than three and twotenths percent (3.2%) of alcohol by weight, for consumption on the premises of said establishments.

Added by Laws 1987, c. 90, § 1, eff. Nov. 1, 1987.

§37-219.1.  Sale of low-point beer for off-premises consumption - Hours - Penalties - Revocation of license or permit.

The sale of low-point beer, as defined in Section 163.2 of this title, for off-premises consumption is hereby prohibited between the hours of two o'clock a.m. and six o'clock a.m. of the same day.  Any holder of a retail license or permit to sell low-point beer, or an employee or agent of a holder of such a license or permit, who sells low-point beer in violation of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a term of not more than six (6) months, or by both such fine and imprisonment.  Such violation shall be additional grounds for revocation of any license or permit for the sale of low-point beer, as and in the manner provided by law.

Added by Laws 1995, c. 274, § 58, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 188, § 1, eff. Nov. 1, 1996.

§37-220.  Sale of low-point beer on-premises - Prohibiting certain acts - Penalties.

A.  No owner, operator, partner, manager, agent, employee, or person having supervisory control of any establishment licensed to sell low-point beer for consumption on the premises and subject to the provisions of subsection B of Section 246 of Title 37 of the Oklahoma Statutes shall:

1.  Sell or offer to sell to any person or group of persons any low-point beer at a price less than the price regularly charged for low-point beer during the same calendar week, except at private functions not open to the public;

2.  Sell or offer to sell to any person an unlimited number of drinks of low-point beer during any set period of time for a fixed price, except at private functions not open to the public; or

3.  Sell or offer to sell low-point beer to any person or group of persons on any one day at prices less than those charged the general public on that day, except at private functions not open to the public.

B.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($500.00) for each offense.  Each act in violation of this section shall be deemed a separate offense.

Added by Laws 2005, c. 178, § 1, eff. Nov. 1, 2005.

§37-231.  Unlawful acts.

A.  It shall be unlawful for any person, firm, corporation, or others associated therein or employed thereby, engaged in business as a manufacturer, importer, or wholesaler, or other holder of a basic permit from the United States Secretary of the Treasury, of low-point beer, individually or through or by affiliates, subsidiaries, associates, agents, or stockholders, directly or indirectly, to do or cause to be done any of the following acts:

1.  Acquire, hold, or own any interest in the permit, license, premises, or business of a retail dealer in low-point beer;

2.  Acquire, hold, or own any interest in the real or personal property owned, occupied, or used by a retail dealer in low-point beer in the conduct of his or her business;

3.  Furnish, give, rent, lend, or sell to a retail dealer in low-point beer any equipment, fixture, outdoor advertising structures, supplies, or other things having a real or substantial value.  Provided that this paragraph shall not be construed to prohibit the furnishing of normal point of purchase advertising matter to such retail dealer in low-point beer;

4.  Pay or credit a retail dealer in low-point beer for any advertising display or distribution service;

5.  Guarantee or procure another to guarantee any loan or the payment of any financial obligation of a retail dealer in low-point beer;

6.  Extend credit to a retail dealer in low-point beer;

7.  Offer or give any bonus, premium, or compensation to an officer, employee, associate, relative, or representative of a retail dealer in low-point beer;

8.  Sell, offer for sale, or contract to sell to any retail dealer in low-point beer any low-point beer on consignment, or with the privilege of return, or on any basis other than a bona fide cash sale;

9.  Use or employ any device or scheme to subsidize in any manner any retail dealer in low-point beer; or

10.  Permit any retail dealer in low-point beer to do for such brewer, importer, wholesaler, or other holder of a basic permit from the United States Secretary of the Treasury, of low-point beer any of the above acts hereby made unlawful to be done on behalf of such retail dealer in low-point beer.

B.  The provisions of this section shall not preclude a retail dealer from manufacturing low-point beer for consumption on or off the licensed premises of the retail dealer.  As used in this subsection, "licensed premises" means any place of business, as defined by Section 163.8 of this title, for which a retail dealer has obtained a permit pursuant to subparagraph c of paragraph 3 of Section 163.7 of this title or any location for which a retail dealer has obtained a special license pursuant to subparagraph d of paragraph 3 of Section 163.7 of this title.

C.  Outright one-hundred percent (100%) ownership of a retail business by an in-state manufacturer or an in-state manufacturer with a wholesaler permit is not an interest which results in a violation of this section.  An in-state manufacturer or an in-state manufacturer with a wholesaler permit shall not sell at its own retail business more than five thousand (5,000) barrels annually of low-point beer it produces.

Added by Laws 1947, p. 297, § 1.  Amended by Laws 1992, c. 91, § 4, eff. Sept. 1, 1992; Laws 1995, c. 274, § 38, eff. Nov. 1, 1995; Laws 1996, c. 3, § 7, emerg. eff. March 6, 1996; Laws 2000, c. 17, § 2, eff. July 1, 2000; Laws 2003, c. 484, § 4, eff. Nov. 1, 2003; Laws 2005, c. 479, § 1, eff. July 1, 2005.

NOTE:  Laws 1995, c. 192, § 2 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§37232.  Violations.

Any violation of this act shall be a misdemeanor on the part of all persons participating therein, and upon final conviction thereof each person shall pay a fine of Five Hundred Dollars ($500.00) for the first offense, and One Thousand Dollars ($1000.00) for each subsequent offense.

Laws 1947, p. 298, § 2.

§37233.  Application of law  Partial invalidity.

The provisions of Section 231 et seq. of this title shall apply to the business of dealing in low-point beer only, and if any section, sentence, subdivision, or clause hereof shall for any reason be held to be invalid or unconstitutional, such decision shall not affect the validity of the remaining portions of Section 231 et seq. of this title.

Added by Laws 1947, p. 298, § 3.  Amended by Laws 1995, c. 274, § 39, eff. Nov. 1, 1995.

§37-241.  Sale, barter or gift to person under 21 years of age.

A.  It shall be unlawful for any person to sell, barter, or give to any person under twenty-one (21) years of age any low-point beer, as defined in Section 163.2 of this title.

B.  It shall be unlawful for any person who holds a license to sell and dispense low-point beer for consumption on the premises, or any agent, servant, or employee of said license holder, to permit any person under twenty-one (21) years of age to be admitted to or remain in a separate or enclosed bar area of the licensed premises unless said person's parent or legal guardian is present, which has as its main purpose the selling or serving of low-point beer for consumption on the premises.  The provisions of this section shall not prohibit persons under twenty-one (21) years of age from being admitted to an area which has as its main purpose some objective other than the sale or serving of low-point beer, in which sales or serving of said beverages are incidental to the main purpose, as long as persons under twenty-one (21) years of age are not sold or served said beverages; however, the incidental service of food in the bar area shall not exempt a licensee, agent, servant, or employee from the provisions of this section.

C.  It shall be unlawful for any person who holds a license to sell and dispense low-point beer, for consumption on the premises, or any agent, servant or employee of said license holder to permit any person under twenty-one (21) years of age to consume any low-point beer on the licensed premises.

D.  Any person violating the provisions of subsection A, B or C of this section shall upon conviction be guilty of a misdemeanor.

Added by Laws 1953, p. 140, § 1.  Amended by Laws 1983, c. 98, § 1; Laws 1985, c. 170, § 2, eff. Nov. 1, 1985; Laws 1990, c. 209, § 2, emerg. eff. May 14, 1990; Laws 1991, c. 100, § 2, eff. Sept. 1, 1991; Laws 1995, c. 274, § 40, eff. Nov. 1, 1995.

§37-243.  Employment of persons under 18 years of age in place where low-point beer is sold or dispensed.

A.  It shall be unlawful for any person under eighteen (18) years of age to be employed or permitted to work, in any capacity whatsoever, in a place where low-point beer is sold or dispensed for consumption on the premises.

B.  It shall be unlawful for any person under the age of majority to be employed or permitted to work, in any capacity whatsoever, in the separate or enclosed bar area of a place where the main purpose of the area is the sale or consumption of low-point beer.  The provisions of this subsection shall not apply to any area which has as its main purpose some objective other than the sale or serving of low-point beer, in which sales or serving of said beverages are incidental to the main purpose; however, the incidental service of food in the bar area shall not exempt a holder of a license to sell low-point beer for consumption on the premises from the provisions of this subsection.

C.  A parent as regards the employment of his or her own child or children is excepted from the provisions of this section, provided that such employment shall in no capacity whatsoever be related to the selling or dispensing of such beverages.

D.  The provisions of subsection A of this section shall not apply to any business or establishment where sales of said beverages do not exceed twenty-five percent (25%) of the gross sales of the business or establishment.

Added by Laws 1957, p. 410, § 1.  Amended by Laws 1983, c. 98, § 2; Laws 1985, c. 170, § 3, eff. Nov. 1, 1985; Laws 1995, c. 274, § 41, eff. Nov. 1, 1995.

§37244.  Violation as grounds for license revocation  Responsibility for violations committed by servants, agents, employees or representatives.

A.  The violation by any person of the provisions of Sections 241 or 243 of this title or any statute pertaining to the sale of low-point beer, as defined in Section 163.2 of this title, shall be sufficient ground for revocation by the judge of the district court of any permit held by such person authorizing the sale of low-point beer.  The permit shall be revoked if the person is convicted of a violation of the provisions of Section 241 or 243 of this title after a prior conviction of the provisions of Section 241 or 243 of this title.  No new permit shall be issued to such person or to a relative of such person for a period of twelve (12) months after such revocation.  The permit shall be revoked if a servant, agent, employee or representative of the permit holder is convicted of a violation of the provisions of Section 241 or 243 of this title after that person has been convicted of a prior violation of the provisions of Section 241 or 243 of this title within the previous twelve (12) months.

B.  Each holder of a retail license or permit to sell and dispense low-point beer, as defined in Section 163.2 of this title, shall be held responsible for any violation of Section 241 or 243 of this title committed by a servant, agent, employee or representative of the license or permit holder.

Added by Laws 1957, p. 410, § 2.  Amended by Laws 1983, c. 98, § 3; Laws 1989, c. 340, § 4, emerg. eff. June 3, 1989; Laws 1995, c. 274, § 42, eff. Nov. 1, 1995; Laws 1996, c. 188, § 2, eff. Nov. 1, 1996.

§37-246.  Consumption of low-point beer or entry into bar area by persons under 21 years of age.

A.  No person under twenty-one (21) years of age shall consume or possess with the intent to consume low-point beer, as defined in Section 163.2 of this title.  It shall be unlawful for any person under twenty-one (21) years of age to purchase or attempt to purchase low-point beer, as defined in Section 163.2 of this title, except under supervision of law enforcement officers.  Any person violating any of the provisions of this section shall be guilty, upon conviction, of a misdemeanor and punished by a fine not to exceed One Hundred Dollars ($100.00) or by appropriate community service not to exceed twenty (20) hours.  Provided, the provisions of this section shall not apply when such persons are under the direct supervision of their parent or guardian, but in no instance shall this exception be interpreted to allow such persons to consume such beverages in any place licensed to dispense low-point beer as provided in Section 163.11 of this title.

B.  If the premises of a holder of a license to sell low-point beer contains a separate or enclosed bar area which has as its main purpose the sale or serving of low-point beer for consumption on the premises, no person under twenty-one (21) years of age shall enter, attempt to enter, or remain in said area.  The provisions of this subsection shall not prohibit persons under twenty-one (21) years of age from entering or remaining in an area which has as its main purpose some objective other than the sale or serving of low-point beer, in which sales or serving of said beverages are incidental to the main purpose, if the persons under twenty-one (21) years of age are not sold or served or do not consume low-point beer anywhere on the premises; however, the incidental service of food in the bar area shall not exempt persons under twenty-one (21) years of age from the provisions of this subsection.  Any person convicted of violating the provisions of this subsection shall be guilty of a misdemeanor and punished by a fine not to exceed One Hundred Dollars ($100.00).

C.  Except as otherwise provided, an admission charge shall not be considered in any calculation designed to determine the main purpose of an area pursuant to subsection B of this section.  For purposes of this section, an "admission charge" shall mean any form of consideration received by an establishment from a person in order for that person to gain entry into the establishment or an area thereof.

D.  The provisions of subsection C of this section shall not apply:

1.  If only persons eighteen (18) years of age or older are permitted to enter the licensed premises;

2.  If the licensed premises are owned or operated by a service organization or fraternal establishment which is exempt under Section 501(c)(19), (8), or (10) of the Internal Revenue Code; or

3.  To a public event held in a facility owned or operated by any agency, political subdivision or public trust of this state.

E.  A violation of the provisions of this section shall not be a basis for instituting juvenile proceedings to determine if a person under eighteen (18) years of age is a delinquent child; however, if a person under eighteen (18) years of age habitually violates the provisions of this section, juvenile proceedings may be brought to determine if the person is a delinquent child.  A person under eighteen (18) years of age who has been convicted of violating the provisions of this section shall be subject to the penalty provisions provided in this section.

Added by Laws 1981, c. 102, § 1.  Amended by Laws 1983, c. 98, § 4; Laws 1985, c. 9, § 1, eff. Nov. 1, 1985; Laws 1985, c. 170, § 4, eff. Nov. 1, 1985; Laws 1990, c. 209, § 3, emerg. eff. May 14, 1990; Laws 1990, c. 267, § 1, emerg. eff. May 25, 1990; Laws 1995, c. 274, § 43, eff. Nov. 1, 1995; Laws 1997, c. 364, § 2, eff. Nov. 1, 1997; Laws 2000, c. 118, § 1, eff. Nov. 1, 2000.

§37-247.  Furnishing low-point beer to intoxicated person - Penalties - Revocation of license or permit.

No holder of a retail license or permit to sell low-point beer, or an employee or agent of a holder of such a license or permit, shall knowingly, willfully and wantonly sell, deliver or furnish low-point beer to an intoxicated person.  Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a term of not more than six (6) months, or by both such fine and imprisonment.  Such violation shall be additional grounds for revocation of any license or permit for the sale of low-point beer as and in the manner provided by law.

Added by Laws 1996, c. 188, § 3, eff. Nov. 1, 1996.

§37501.  Repeal.

37 O.S.1951, Sections 1 through 7 and 9 through 131, as amended, and all laws or parts of laws in conflict with this act are hereby repealed.

Laws 1959, p. 141, § 1.

§37502.  Citation.

Sections 2 through 105 of this act and Sections 504, 516, 533, 543.1, 562 and 566 of this title shall be known and may be cited as the "Oklahoma Alcoholic Beverage Control Act".

Amended by Laws 1985, c. 6, § 2, emerg. eff. March 14, 1985.

§37503.  Exercise of police power  Ordinances.

A.  The Oklahoma Alcoholic Beverage Control Act shall be deemed an exercise of the police power of the State of Oklahoma for the protection of the welfare, health, peace, temperance and safety of the people of the state, and all the provisions hereof shall be construed for the accomplishment of that purpose.

B.  Municipalities are authorized to enact ordinances consistent with the provisions of the Oklahoma Alcoholic Beverage Control Act.  In municipalities with populations of thirtyfive thousand (35,000) or more these ordinances may provide for maximum penalties of fines not to exceed One Thousand Dollars ($1,000.00) plus court costs, and imprisonment not to exceed ninety (90) days, or both such fine and imprisonment.

C.  All municipalities of this state may enact ordinances prohibiting or regulating nudity or drink solicitation in establishments licensed pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.

D.  The provisions of this section shall not authorize any city or town to regulate by ordinance or issue any licenses for activities for which a license is required to be issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.

Amended by Laws 1985, c. 6, § 3, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 1, emerg. eff. June 26, 1985.

§37504.  Beverages subject to act  Exemptions.

All alcoholic beverages as herein defined except alcohol produced for use as a motor fuel under a permit issued by the State Department of Agriculture shall be subject to the provisions of the Oklahoma Alcoholic Beverage Control Act.

Laws 1959, p. 142, § 4; Laws 1980, c. 2, § 9, emerg. eff. Feb. 6, 1980.

§37-505.  Manufacture, sale, possession, shipment, etc. prohibited except as provided in act - Exceptions - Penalties.

A.  No person shall manufacture, rectify, sell, possess, store, import into or export from this state, transport, or deliver any alcoholic beverage except as specifically provided in the Oklahoma Alcoholic Beverage Control Act.  Provided, that nothing herein shall prevent the possession and transportation of alcoholic beverages for the personal use of the possessor, his family and guests, so long as the Oklahoma excise tax has been paid thereon, except for beer. Provided, that nothing herein shall prevent the making of cider or of wine, not to exceed two hundred (200) gallons in any one (1) year pursuant to a license first obtained from the Alcoholic Beverage Laws Enforcement Commission, by simple fermentation and without distillation, if made solely for the use of the maker, his family and guests.

B.  1.  Any duly licensed physician or dentist may possess and use alcoholic beverages in the strict practice of his profession and any hospital or other institution caring for sick and diseased persons may possess and use alcoholic beverages for the treatment of bona fide patients of such hospital or institution.  Any drugstore employing a licensed pharmacist may possess and use alcoholic beverages in the preparation of prescriptions of duly licensed physicians.

2.  The possession, transportation and dispensation of wine by any authorized representative of any church for the conducting of a bona fide rite or religious ceremony conducted by such church shall not be prohibited by the Oklahoma Alcoholic Beverage Control Act; nor shall said act prevent the sale, shipping or delivery of sacramental wine by any person holding a sacramental wine supplier license issued pursuant to the Oklahoma Alcoholic Beverage Control Act to any religious corporation or society of this state holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 1954, and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, 1954, of the United States, as amended.

3.  Provided further, that nothing in the Oklahoma Alcoholic Beverage Control Act shall prevent the possession, transportation and sale of alcoholic beverages, including beer as defined by Section 506 of this title and beer containing not more than three and two-tenths percent (3.2%) of alcohol by weight, within military reservations and in accordance with the laws, rules and regulations governing such military reservations, provided that the Oklahoma excise tax has been paid on spirits and wines.

C.  1.  Except as otherwise authorized by law, it is unlawful for any manufacturer, wholesaler or retailer of alcoholic beverages, located and doing business from outside this state, to make retail sales of alcoholic beverages to purchasers located in this state or to ship alcoholic beverages sold at retail to persons located in this state.  Any person who engages in the sale or shipping of alcoholic beverages in violation of the provisions of this subsection on or after the effective date of Section 20.1 of Title 21 of the Oklahoma Statutes, upon conviction, shall be guilty of a Schedule G felony if the sale or delivery is made to a person under twenty-one (21) years of age or misdemeanor if the sale or delivery is made to a person twenty-one (21) years of age or older.  Any person who engages in the sale or shipping of alcoholic beverages in violation of the provisions of this subsection before the effective date of Section 20.1 of Title 21 of the Oklahoma Statutes shall be guilty of a felony punishable by imprisonment for not more than five (5) years, if the sale or delivery is made to a person under twenty-one (21) years of age, or a misdemeanor, if the sale or delivery is made to a person twenty-one (21) years of age or older.

2.  The fine for a violation of this subsection shall be not more than Five Thousand Dollars ($5,000.00).

3.  In addition, if such person holds a license issued by the Oklahoma Alcoholic Beverage Laws Enforcement Commission, the license shall be revoked pursuant to Section 528 of this title.

Added by Laws 1959, p. 142, § 5, emerg. eff. June 22, 1959.  Amended by Laws 1978, c. 73, § 1, eff. Oct. 1, 1978; Laws 1985, c. 6, § 4, emerg. eff. March 14, 1985; Laws 1998, c. 302, § 3, eff. Nov. 1, 1998.

§37-506.  Definitions.

When used in the Oklahoma Alcoholic Beverage Control Act, the following words and phrases shall have the following meaning:

1.  "ABLE Commission" means the Alcoholic Beverage Laws Enforcement Commission;

2.  "Alcohol" means and includes hydrated oxide of ethyl, ethyl alcohol, ethanol, or spirits of wine, from whatever source or by whatever process produced.  It does not include wood alcohol or alcohol which has been denatured or produced as denatured in accordance with Acts of Congress and regulations promulgated thereunder;

3.  "Alcoholic beverage" means alcohol, spirits, beer, and wine as those terms are defined herein and also includes every liquid or solid, patented or not, containing alcohol, spirits, wine or beer and capable of being consumed as a beverage by human beings, but does not include low-point beer as that term is defined in Section 163.2 of this title;

4.  "Applicant" means any individual, legal or commercial business entity, or any individual involved in any legal or commercial business entity allowed to hold any license issued in accordance with the Oklahoma Alcoholic Beverage Control Act;

5.  "Beer" means any beverage containing more than three and two-tenths percent (3.2%) of alcohol by weight and obtained by the alcoholic fermentation of an infusion or decoction of barley, or other grain, malt or similar products.  "Beer" may or may not contain hops or other vegetable products.  "Beer" includes, among other things, beer, ale, stout, lager beer, porter and other malt or brewed liquors, but does not include sake, known as Japanese rice wine;

6.  "Bottle club" means any establishment in a county which has not authorized the retail sale of alcoholic beverages by the individual drink, which is required to be licensed to keep, mix, and serve alcoholic beverages belonging to club members on club premises;

7.  "Brewer" means any person who produces beer in this state;

8.  "Class B wholesaler" means and includes any person doing any such acts or carrying on any such business that would require such person to obtain a Class B wholesaler license hereunder;

9.  "Convicted" and "conviction" mean and include a finding of guilt resulting from a plea of guilty or nolo contendere, the decision of a court or magistrate or the verdict of a jury, irrespective of the pronouncement of judgment or the suspension thereof;

10.  "Director" means the Director of the Alcoholic Beverage Laws Enforcement Commission under the supervision of said Commission;

11.  "Distiller" means any person who produces spirits from any source or substance, or any person who brews or makes mash, wort, or wash, fit for distillation or for the production of spirits (except a person making or using such material in the authorized production of wine or beer, or the production of vinegar by fermentation), or any person who by any process separates alcoholic spirits from any fermented substance, or any person who, making or keeping mash, wort, or wash, has also in his or her possession or use a still;

12.  "Hotel" or "motel" shall mean an establishment which is licensed to sell alcoholic beverages by the individual drink and which contains guestroom accommodations with respect to which the predominant relationship existing between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest.  For purposes of this section, the existence of other legal relationships as between some occupants and the owner or operator thereof shall be immaterial;

13.  "Legal newspaper" means a newspaper meeting the requisites of a newspaper for publication of legal notices as prescribed in Sections 101 through 114 of Title 25 of the Oklahoma Statutes;

14.  "Licensee" means any person holding a license under the Oklahoma Alcoholic Beverage Control Act, and any agent, servant, or employee of such licensee while in the performance of any act or duty in connection with the licensed business or on the licensed premises;

15.  "Light beer" means a low-point beer controlled under this title;

16.  "Light wine" means any wine containing not more than fourteen percent (14%) alcohol measured by volume at sixty (60) degrees Fahrenheit;

17.  "Manufacturer's agent" means a salaried or commissioned salesman who sells to a wholesaler or Class B wholesaler only;

18.  "Manufacturer" means a brewer, distiller, winemaker, rectifier, or bottler of any alcoholic beverage;

19.  "Meals" means foods commonly ordered at lunch or dinner and at least part of which is cooked on the licensed premises and requires the use of dining implements for consumption.  Provided, that the service of only food such as appetizers, sandwiches, salads or desserts shall not be considered "meals";

20.  "Mini-bar" means a closed container, either refrigerated, in whole or in part, or nonrefrigerated, and access to the interior of which is (1) restricted by means of a locking device which requires the use of a key, magnetic card, or similar device, or (2) controlled at all times by the licensee;

21.  "Mixed beverage cooler" means any beverage, by whatever name designated, consisting of an alcoholic beverage and fruit or vegetable juice, fruit or vegetable flavorings, dairy products or carbonated water containing more than one-half of one percent (1/2 of 1%) of alcohol measured by volume but not more than seven percent (7%) alcohol by volume at sixty (60) degrees Fahrenheit and which is packaged in a container not larger than three hundred seventy-five (375) milliliters.  Such term shall include, but not be limited to, the beverage popularly known as a "wine cooler";

22.  "Mixed beverages" means one or more servings of a beverage composed in whole or part of an alcoholic beverage in a sealed or unsealed container of any legal size for consumption on the premises where served or sold by the holder of a mixed beverage, beer and wine, caterer, or special event license;

23.  "Motion picture theater" means a place where motion pictures are exhibited and to which the general public is admitted, but does not include a place where meals, as defined by this section, are served, if only persons over twenty-one (21) years of age are admitted;

24.  "Retail salesperson" means a salesperson soliciting orders from and calling upon retail alcoholic beverage stores with regard to his or her product;

25.  "Occupation" as used in connection with "occupation tax" means the sites occupied as the places of business of the manufacturers, wholesalers, Class B wholesalers, retailers, mixed beverage licensees, beer and wine licensees, bottle clubs, caterers, and special event licensees;

26.  "Original package" means any container of alcoholic beverage filled and stamped or sealed by the manufacturer;

27.  "Patron" means any person, customer, or visitor who is not employed by a licensee or who is not a licensee;

28.  "Person" means an individual, any type of partnership, corporation, association, limited liability company or any individual involved in the legal structure of any such business entity;

29.  "Premises" means the grounds and all buildings and appurtenances pertaining to the grounds including any adjacent premises if under the direct or indirect control of the licensee and the rooms and equipment under the control of the licensee and used in connection with or in furtherance of the business covered by a license.  Provided that the ABLE Commission shall have the authority to designate areas to be excluded from the licensed premises solely for the purpose of:

a. allowing the presence and consumption of alcoholic beverages by private parties which are closed to the general public, or

b. allowing the services of a caterer serving alcoholic beverages provided by a private party.

This exception shall in no way limit the licensee's concurrent responsibility for any violations of the Oklahoma Alcoholic Beverage Control Act occurring on the licensed premises;

30.  "Rectifier" means any person who rectifies, purifies, or refines spirits or wines by any process (other than by original and continuous distillation, or original and continuous processing, from mash, wort, wash, or other substance, through continuous closed vessels and pipes, until the production thereof is complete), and any person who, without rectifying, purifying, or refining spirits, shall by mixing (except for immediate consumption on the premises where mixed) such spirits, wine, or other liquor with any material, manufactures any spurious, imitation, or compound liquors for sale, under the name of whiskey, brandy, rum, gin, wine, spirits, cordials, or any other name;

31.  "Regulation" or "rule" means a formal rule of general application promulgated by the ABLE Commission as herein required;

32.  "Restaurant" means an establishment that is licensed to sell alcoholic beverages by the individual drink for on-premises consumption and where food is prepared and sold for immediate consumption on the premises;

33.  "Retail container for spirits and wines" means an original package of any capacity approved by the United States Bureau of Alcohol, Tobacco and Firearms;

34.  "Retailer" means the holder of a Package Store License;

35.  "Sale" means any transfer, exchange or barter in any manner or by any means whatsoever, and includes and means all sales made by any person, whether as principal, proprietor or as an agent, servant or employee.  The term "sale" is also declared to be and include the use or consumption in this state of any alcoholic beverage obtained within or imported from without this state, upon which the excise tax levied by the Oklahoma Alcoholic Beverage Control Act has not been paid or exempted;

36.  "Short order food" means food other than full meals including but not limited to sandwiches, soups, and salads.  Provided that popcorn, chips, and other similar snack food shall not be considered "short order food";

37.  "Sparkling wine" means champagne or any artificially carbonated wine;

38.  "Spirits" means any beverage other than wine, beer or light beer, which contains more than one-half of one percent (1/2 of 1%) alcohol measured by volume and obtained by distillation, whether or not mixed with other substances in solution and includes those products known as whiskey, brandy, rum, gin, vodka, liqueurs, cordials and fortified wines and similar compounds; but shall not include any alcohol liquid completely denatured in accordance with the Acts of Congress and regulations pursuant thereto;

39.  "Wholesaler" means and includes any person doing any such acts or carrying on any such business or businesses that would require such person to obtain a wholesaler's license or licenses hereunder;

40.  "Wine" means and includes any beverage containing more than one-half of one percent (1/2 of 1%) alcohol by volume and not more than twenty-four percent (24%) alcohol by volume at sixty (60) degrees Fahrenheit obtained by the fermentation of the natural contents of fruits, vegetables, honey, milk or other products containing sugar, whether or not other ingredients are added, and includes vermouth and sake, known as Japanese rice wine;

41.  "Winemaker" means any person who produces wine; and

42.  "Oklahoma winemaker" means a business premises in Oklahoma licensed pursuant to the Oklahoma Alcoholic Beverage Control Act wherein wine is produced by the licensee who must be a resident of the state.  The wine product fermented in said licensed premises shall be of grapes, berries and other fruits and vegetables imported into this state and processed herein or shall be of grapes, berries and other fruits and vegetables grown in Oklahoma.

Words in the plural include the singular, and vice versa, and words imparting the masculine gender include the feminine, as well as persons and licensees as defined in this section.

Added by Laws 1959, p. 142, § 6, emerg. eff. June 23, 1959.  Amended by Laws 1980, c. 140, § 1; Laws 1985, c. 6, § 5, emerg. eff. March 14, 1985; Laws 1987, c. 180, § 1, emerg. eff. June 29, 1987; Laws 1988, c. 93, § 3, emerg. eff. March 31, 1988; Laws 1989, c. 340, § 5, emerg. eff. June 3, 1989; Laws 1990, c. 258, § 5, operative July 1, 1990; Laws 1994, c. 361, § 2; Laws 1995, c. 274, § 44, eff. Nov. 1, 1995; Laws 1996, c. 3, § 8, emerg. eff. March 6, 1996; Laws 2001, c. 78, § 1, eff. Nov. 1, 2001; Laws 2005, c. 173, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1995, c. 192, § 3 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§37-506.1.  Alcoholic Beverage Laws Enforcement Commission.

A.  The Alcoholic Beverage Laws Enforcement Commission, also referred to in the Oklahoma Alcoholic Beverage Control Act as the ABLE Commission, created pursuant to the provisions of Section 1 of Article XXVIII of the Oklahoma Constitution, as the successor to the Oklahoma Alcoholic Beverage Control Board, shall be organized as follows:

1.  The five (5) members serving on the Oklahoma Alcoholic Beverage Control Board on September 18, 1984, shall serve as the five (5) at-large members of the ABLE Commission until the dates on which their terms of office on the Oklahoma Alcoholic Beverage Control Board would have expired.  Thereafter, the term of office of a member appointed at-large to the ABLE Commission shall be five (5) years.

2.  Within ninety (90) days after September 18, 1984, the two members required by the provisions of Article XXVIII of the Oklahoma Constitution to have law enforcement experience in this state shall be appointed.  The terms of office of these members and of successors to these positions shall be five (5) years.  Members with law enforcement experience shall meet the qualifications for permanent appointment of police or peace officers provided for in Section 3311 of Title 70 of the Oklahoma Statutes.

B.  Members of the ABLE Commission shall be citizens of the United States, shall be qualified electors in this state, shall have been residents of this state for at least ten (10) consecutive years immediately preceding the date of their appointment and qualification, and shall be persons of outstanding character, experienced, efficient, and successful in business affairs, and of good reputation in their communities.  Said members shall execute the loyalty oath required by law for elected state officials before assuming the duties of their office.  No person shall be appointed who has been convicted of or shall have pleaded guilty to a felony, or of any violation of any federal or state law concerning the manufacture or sale of alcoholic beverage or cereal malt beverages prior or subsequent to the passage of the Oklahoma Alcoholic Beverage Control Act, or who has paid a fine or penalty in settlement in any prosecution against him in any violation of such laws, or who shall have forfeited his bond to appear in court to answer charges for any such violation.  No appointee shall serve if he or any person related to him in the third degree by consanguinity or affinity is an officer, director, employee, or stockholder in any corporation or partnership which has as its business the manufacture, sale, or distribution of an alcoholic beverage.  ABLE Commission members shall not own, mortgage, or lease any retail or wholesale store or warehouse, any establishment selling alcoholic beverages by the individual drink for onpremises consumption, any establishment operated by a caterer who provides alcoholic beverages by the individual drink pursuant to a caterer's license, or any bottle club as provided in the alcoholic beverage control laws of this state.  The provisions of the Oklahoma Alcoholic Beverage Control Act shall not prevent any member of the ABLE Commission from purchasing and keeping in his possession, for his own use or use by the members of his family or any guests, any alcoholic beverage which may be purchased or kept by any person by virtue of the provisions of the Oklahoma Alcoholic Beverage Control Act.  In order to establish the qualifications of members of the ABLE Commission, a national criminal history record check as defined in Section 150.9 of Title 74 of the Oklahoma Statutes shall be required for each member.

C.  A majority of the members of the ABLE Commission shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining members to exercise all of the powers of said Commission, and every act of a majority of the members shall be deemed to be the act of the ABLE Commission.  The ABLE Commission shall appoint the Director as secretary who shall keep a record of all proceedings and official acts of the Commission and who shall be the custodian of all records and perform such other duties as the ABLE Commission shall prescribe.

D.  Each member of the ABLE Commission shall receive reimbursement for travel expenses incurred in attending meetings as provided for in the State Travel Reimbursement Act.

E.  The office of the ABLE Commission shall be in Oklahoma City in office space provided by the Office of Public Affairs.  All meetings of the ABLE Commission shall be open to the public and all records of the ABLE Commission shall be public records and open for public inspection.  The ABLE Commission shall hold regular meetings at least once a month at its office, and may hold such special meetings as it deems necessary at any time and at any place within the state.  The ABLE Commission, for authentication of its records, process, and proceedings, may adopt, keep, and use a common seal, of which seal judicial notice shall be taken in all the courts of the state.  Any process, notice, or other paper which the ABLE Commission may be authorized by law to issue shall be deemed sufficient if signed by the secretary of the ABLE Commission and authenticated by such seal.  All acts, orders, proceedings, rules, regulations, entries, minutes, and other records of the ABLE Commission, and all reports and documents filed with the ABLE Commission may be proved in any court of this state by copy thereof certified by the secretary of the ABLE Commission with the seal of the ABLE Commission attached.  The ABLE Commission shall not adopt or promulgate any rule or regulation inconsistent with the provisions of the Oklahoma Alcoholic Beverage Control Act or any law of this state.

F.  All unexpended funds, property, records, personnel, and outstanding financial obligations and encumbrances of the Oklahoma Alcoholic Beverage Control Board shall be transferred to the Alcoholic Beverage Laws Enforcement Commission.

Added by Laws 1985, c. 6, § 6, emerg. eff. March 14, 1985. Amended by Laws 1985, c. 178, § 16, operative July 1, 1985; Laws 2003, c. 204, § 4, eff. Nov. 1, 2003.

§37507.1.  Motor vehicle insurance.

The Alcoholic Beverage Laws Enforcement Commission is hereby authorized to utilize funds appropriated by the Legislature to purchase insurance on the motor vehicles owned and operated by said ABLE Commission in accordance with statutory provisions, subject to the approval of the Risk Management Administrator as provided for in Section 85.34 of Title 74 of the Oklahoma Statutes.

Amended by Laws 1985, c. 6, § 7, emerg. eff. March 14, 1985.

§37507.2.  Automobiles  Purchase.

The Alcoholic Beverage Laws Enforcement Commission is hereby authorized to utilize funds appropriated by the Legislature to purchase automobiles necessary for use in its operations.  Said automobiles shall not be required to have any type of identifying marking thereon.

Amended by Laws 1985, c. 6, § 8, emerg. eff. March 14, 1985.

§37508.  Director  Powers and duties.

The Alcoholic Beverage Laws Enforcement Commission shall appoint a Director to serve at the pleasure of the ABLE Commission and who shall devote his entire time to the duties of his office. The Director shall be the principal administrative officer of the ABLE Commission.  The ABLE Commission may delegate to the Director such of its powers, functions and duties relating to the administration and enforcement of the Oklahoma Alcoholic Beverage Control Act as it may in its discretion deem desirable, except that it shall not deny any applicant for a license or any licensee the right to a hearing before the ABLE Commission as herein provided.

Amended by Laws 1983, c. 229, § 5, operative July 1, 1983; Laws 1985, c. 6, § 9, emerg. eff. March 14, 1985.

§37509.  Director  Powers and duties.

The Director shall employ an Assistant Director and inspectors, agents, clerks, stenographers, accountants, chemists and such other personnel as are necessary to properly enforce and administer this law.  He or she shall require bonds in such instances and amounts as the Alcoholic Beverage Laws Enforcement Commission may direct.  He or she shall be in direct charge of all records and if authorized by the ABLE Commission shall have the following duties and responsibilities:

A.  Immediately upon the appointment and qualification of the Director he or she shall become vested with the duties and powers of the management and control of the office of Director, and shall become vested with all duties and powers imposed upon him or her by any orders, rules and regulations as may be prescribed by the ABLE Commission, and in addition thereto shall have the following specific powers and duties:

1.  To issue licenses provided for in the Oklahoma Alcoholic Beverage Control Act, Section 502 et seq. of this title, and to approve or reject any official bond required to be filed with the Director or the ABLE Commission;

2.  To appoint and employ, supervise and discharge such personnel, clerical, skilled and semiskilled help, labor and other employees as may be determined necessary for the proper discharge of the duties of the office of Director, upon salary fixed and determined by the ABLE Commission and subject to all the rules and regulations that may be promulgated by the ABLE Commission.  The Director and the ABLE Commission, in appointing and employing personnel, shall give preference to honorably discharged members of the Armed Forces of the United States;

3.  To conduct such investigations and make such reports as may be necessary to keep the ABLE Commission and members thereof advised concerning any violations of the provisions of the Oklahoma Alcoholic Beverage Control Act and make orders for its enforcement;

4.  To make recommendations to the ABLE Commission concerning the suspension or revocation of any licenses, the levying of fines against licensees for violations of the provisions of the Oklahoma Alcoholic Beverage Control Act or regulations or rules of the ABLE Commission, or any action that should be filed or commenced against any official bond theretofore approved by the Director or the ABLE Commission;

5.  To regularly inspect all places of business of licensees, brewers, distributors, winemakers, rectifiers, wholesalers, Class B wholesalers, industrial licensees, private carriers, bonded warehouses, and package stores, and all other persons, firms or corporations dealing in the manufacture, distribution, transportation, sale or service of alcoholic beverages under the provisions of the Oklahoma Alcoholic Beverage Control Act, and report to the ABLE Commission concerning any and all violations with his recommendation to the ABLE Commission for its determination;

6.  To aid the enforcement authorities of this state or any county or municipality of the state, or federal government, in prosecutions of violations of the Oklahoma Alcoholic Beverage Control Act;

7.  To approve and pay claims for services of professional and clerical, skilled, semiskilled help, labor and other employees in the absence of the ABLE Commission, when the salaries and wages of such persons shall have been previously approved by the ABLE Commission; and

8.  To enforce the provisions of the Prevention of Youth Access to Tobacco Act, Sections 2 through 13 of this act, including, but not limited to, the levying of administrative fines against persons violating the provisions of the Prevention of Youth Access to Tobacco Act, and to at least annually conduct random unannounced inspections at locations where tobacco products are sold or distributed and conduct targeted inspections at those locations which have been in violation of the provisions of the Prevention of Youth Access to Tobacco Act.

B.  If a witness in attendance before the Director refuses without reasonable cause to be examined or to answer a legal or pertinent question, or to produce a book, record or paper when ordered to do so by the Director, the Director may apply to the judge of the district court of any county where such witness is in attendance, upon proof by affidavit of the fact, for a rule or order returnable in not less than two (2) nor more than five (5) days, directing such witness to show cause before the judge who made the order, or any other district judge of said county, why he or she should not be punished for contempt; upon the return of such order, the judge before whom the matter shall come for hearing shall examine under oath such witness or person, and such person shall be given an opportunity to be heard; and if the judge shall determine that such person has refused, without reasonable cause or legal excuse, to be examined or answer a legal or pertinent question, or to produce a book, record or paper which he or she was ordered to bring or produce, he or she may punish the offender as for contempt of court and shall fix the penalty in any sum not less than Two Hundred Fifty Dollars ($250.00) but not to exceed Five Hundred Dollars ($500.00) or require him or her to serve a maximum of thirty (30) days in jail, or both.

C.  Subpoenas shall be served and witness fees and mileage paid as in civil cases in the district court in the county to which such witness shall be called.  Witnesses subpoenaed at the instance of the Director shall be paid their fees and mileage by the Director out of funds appropriated to the ABLE Commission.  Court cost in this contempt proceedings shall be paid as taxed by the court.

Added by Laws 1959, p. 146, § 9.  Amended by Laws 1985, c. 6, § 10, emerg. eff. March 14, 1985; Laws 1994, c. 137, § 1, eff. July 1, 1994.

§37510.  Fixing of salaries and prescribing of duties.

The Director shall, subject to the approval by the Alcoholic Beverage Laws Enforcement Commission and subject to any laws of this state of general application relating to salaries and classification, fix the salaries and prescribe the duties of the Assistant Director, inspectors, agents, clerks, stenographers, accountants, chemists and such other personnel as are necessary to properly enforce and administer the provisions of the Oklahoma Alcoholic Beverage Control Act.

Amended by Laws 1985, c. 6, § 11, emerg. eff. March 14, 1985.

§37510A.  Public Information Officer  Classification to Merit System of Personnel Administration.

Effective July 1, 1987, any employee occupying the position of Public Information Officer within the Alcoholic Beverage Laws Enforcement Commission shall become classified and subject to the provisions of the Merit System of Personnel Administration prescribed by the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes, and the rules promulgated thereunder.  Such employee shall be granted permanent status in the class to which the position is allocated by the Office of Personnel Management.

Added by Laws 1987, c. 231, § 8, eff. July 1, 1987.

§37511.  Convicted felons ineligible to serve as ABLE Commission officer or employee  Prohibited interests and acts  Penalties  Exemptions.

A.  No member of the Alcoholic Beverage Laws Enforcement Commission, Director, Assistant Director, or employee of the ABLE Commission shall be appointed or serve who has been convicted of a felony or of any violation of any federal or state law relating to alcoholic beverages.  No member of the ABLE Commission, Director, Assistant Director, or employee of the ABLE Commission shall directly or indirectly, individually or as a member of a partnership, or as a shareholder of a corporation, have any interest whatsoever in the manufacture, sale or distribution of alcoholic beverages, nor receive any compensation or profit therefrom, nor have any interest, directly or indirectly, in any business authorized by a license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act, Section 501 et seq. of this title.  The holding of membership or elective or appointed office in fraternal organizations which obtain mixed beverage or bottle club licenses shall not be considered to be engagement in the alcoholic beverage business.  No member of the ABLE Commission, Director, Assistant Director, or employee of the ABLE Commission shall solicit or accept any gift, gratuity, emolument, or employment from any person subject to the provisions of the Oklahoma Alcoholic Beverage Control Act, or from any officer, agent or employee thereof, nor solicit, request from or recommend, directly or indirectly, to any such person or to any officer, agent or employee thereof, the appointment of any person to any place or position, and every such person, and every officer, agent or employee thereof, is hereby forbidden to offer to any member of the ABLE Commission, the Director, Assistant Director, or to any employee of the ABLE Commission, any gift, gratuity, emolument or employment.  No member of the ABLE Commission, Director, Assistant Director, or employee of the ABLE Commission shall accept employment within the liquor industry for any holder of a license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act, or represent, directly or indirectly, any such licensee in any proceedings before the Director or the ABLE Commission within two (2) years following his separation from the ABLE Commission.  Violation of any provision of this subsection shall constitute a misdemeanor.  In addition to the penal provisions, any person convicted shall be immediately removed from the office or position he holds.

B.  No license of any kind shall be granted to or retained by any person or any partnership containing any partner who is related to any member of the ABLE Commission or to the Director or Assistant Director by affinity or consanguinity within the third degree.  No member of the ABLE Commission nor the Director or Assistant Director shall be entitled to receive any compensation or other monies from the State of Oklahoma while a license is held in violation of the provisions of this subsection.

C.  It shall be unlawful for any member of the ABLE Commission, the Director, Assistant Director, any inspector, attorney or other agent or employee of the ABLE Commission, to actively participate, as a candidate or otherwise, in any political campaign held in this state.  Nor shall any such member of the ABLE Commission, Director, Assistant Director, or other agent or employee of the ABLE Commission lend, expend or contribute any money, funds, property or other thing of value, or use his official position, for the purpose of securing the nomination or election or the defeat of any candidate for public office in the State of Oklahoma.  Any person who shall violate the provisions of this subsection shall, upon conviction, be fined not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Five Thousand Dollars ($5,000.00), or imprisoned in the county jail for not more than one (1) year, or both such fine and imprisonment.  Any person found guilty of violating the provisions of this subsection shall, in addition to the criminal penalty imposed herein, be discharged from the office or position he holds upon conviction and shall not be rehired to any state position.

D.  If the voters of a county in which a state lodge is located approve sale of alcoholic beverages by the individual drink for onpremises consumption, then such sale of alcoholic beverages on the premises of such lodge shall be authorized if a license for such sale, issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act, is obtained.  Provided, further, that a bottle club may be licensed on the premises of a state lodge located in a county where sale of alcoholic beverages by the individual drink for onpremises consumption is not authorized.

E.  The provisions of subsection D of this section shall not prohibit the state or a political subdivision of the state from leasing a public building or facility to a person who obtains a mixed beverage license, bottle club license, special event license, contracts for the services of a licensed caterer, or subleases the building or facility to a person who obtains a mixed beverage license, bottle club license, special event license or contracts for the services of a licensed caterer.

F.  Provided, that nothing in this section shall prohibit the sale of alcoholic beverage legally confiscated as provided by law.

Amended by Laws 1985, c. 6, § 12, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 2, emerg. eff. June 26, 1985; Laws 1991, c. 198, § 1, emerg. eff. May 16, 1991.

§37-511A.  State officers and employees - Engaging in alcoholic beverage business.

A.  All employees of the State of Oklahoma and its political subdivisions are hereby permitted to obtain licenses from the Alcoholic Beverage Laws Enforcement Commission and to be involved in the alcoholic beverage business unless such involvement and licensing is prohibited by this section or otherwise prohibited by law.

B.  The following officers and employees of the State of Oklahoma and its political subdivisions are hereby prohibited from engaging in the alcoholic beverage business:

1.  All judges, district attorneys, assistant district attorneys and any public official who sits in a judicial capacity with jurisdiction over the Oklahoma Alcoholic Beverage Control Act, Section 501 et seq. of this title;

2.  All employees certified as peace officers engaging in law enforcement activities; and

3.  All employees of the Oklahoma Tax Commission who engage in the auditing, enforcement and collection of alcoholic beverage taxes.

C.  The holding of membership or elective or appointed office in fraternal organizations which obtain mixed beverage or bottle club licenses by employees of the state or a political subdivision shall not be considered to be engagement in the alcoholic beverage business.

Added by Laws 1991, c. 198, § 2, emerg. eff. May 16, 1991.

§37512.  Peace officer power and authority.

A.  The members of the Commission, Director, and such agents and inspectors as the ABLE Commission appoints in writing shall have all the powers and authority of peace officers of this state for the purpose of enforcing the provisions of the Oklahoma Alcoholic Beverage Control Act.

B.  The Director or any agent or inspector duly appointed, as provided in subsection A of this section, shall be authorized to arrest violators for offenses against laws of this state committed in the presence of the Director or said agents or inspectors, and further upon the request of a sheriff or another peace officer of this state or any political subdivision thereof assist in apprehension and arrest of a violator or suspected violator of any of the laws of this state.

C.  Effective July 1, 1988:

1.  A commissioned employee of the ABLE Commission shall be entitled to receive, upon retirement by reason of length of service, the continued custody and possession of the sidearm and badge carried by such employee immediately prior to retirement;

2.  A commissioned employee of the ABLE Commission may be entitled to receive, upon retirement by reason of disability, the continued custody and possession of the sidearm and badge carried by such employee immediately prior to retirement, upon approval of the Director;

3.  Custody and possession of the sidearm and badge of a commissioned employee of the ABLE Commission, killed in the line of duty may be awarded by the Director to the spouse or next of kin of the deceased employee.

Amended by Laws 1983, c. 79, § 1, eff. Nov. 1, 1983; Laws 1985, c. 6, § 13, emerg. eff. March 14, 1985; Laws 1988, c. 230, § 4, operative July 1, 1988.

§37513a.  Employment of attorneys.

The Director may employ attorneys, who shall be unclassified employees of the state, or contract with attorneys, as needed. These attorneys may advise the Director, the Alcoholic Beverage Laws Enforcement Commission and Commission personnel on all legal matters and shall appear for and represent the Director, the Commission and Commission personnel in all administrative hearings and all litigation or other proceedings which may arise in the discharge of their duties.  At the request of the Alcoholic Beverage Laws Enforcement Commission, such attorney shall assist the district attorney in prosecuting charges of violators of the Oklahoma Alcoholic Beverage Control Act.  Provided, if a conflict of interest would be created by such attorney representing the Director, the Commission or Commission personnel, additional counsel may be hired upon approval of the Alcoholic Beverage Laws Enforcement Commission.

Added by Laws 1985, c. 283, § 7, emerg. eff. July 22, 1985.

§37-514.  Powers and duties of ABLE Commission.

The Alcoholic Beverage Laws Enforcement Commission shall have the following powers and duties:

1.  To supervise, inspect, and regulate every phase of the business of manufacturing, importing, exporting, transporting, storing, selling, distributing, and possessing for the purpose of sale, all alcoholic beverages which shall be necessary and proper to carry out the purposes of the Oklahoma Alcoholic Beverage Control Act;

2.  To promulgate rules and regulations, in the manner herein provided, to carry out the purposes of the Oklahoma Alcoholic Beverage Control Act;

3.  To have the sole authority to issue any license provided for in the Oklahoma Alcoholic Beverage Control Act;

4.  To refuse to issue any license provided for in the Oklahoma Alcoholic Beverage Control Act for cause provided for in said act;

5.  To revoke or suspend, for cause after hearing, any license issued under the authority of the Oklahoma Alcoholic Beverage Control Act;

6.  To prescribe the forms of applications for licenses and the information to be shown thereon, and of all reports which it deems necessary in administering the Oklahoma Alcoholic Beverage Control Act;

7.  To fix standards, not in conflict with those prescribed by any law of this state or of the United States, to secure the use of proper ingredients and methods of manufacture and dispensing of alcoholic beverages;

8.  To make seizures of alcoholic beverages manufactured, sold, possessed, imported, or transported in violation of the Oklahoma Alcoholic Beverage Control Act, and apply for the confiscation thereof whenever required by said act, and cooperate in the prosecution of offenders before any court of competent jurisdiction;

9.  To submit to the Governor and members of the State Legislature annual or semiannual reports upon request of the Governor;

10.  To inspect or cause to be inspected any premises where alcoholic beverages are manufactured, stored, distributed, sold, dispensed or served;

11.  In the conduct of any hearing authorized to be held by the ABLE Commission, to examine or cause to be examined, under oath, any person, and to examine or cause to be examined books and records of any licensee; to hear testimony and take proof material for the ABLE Commission's information and the discharge of its duties hereunder; to administer or cause to be administered oaths; and for any such purposes to issue subpoenas for the attendance of witnesses and the production of books or records which shall be effective in any part of the state; and any district court or any judge thereof, either in term or vacation, may by order duly entered require the attendance of witnesses and the production of relevant books or records subpoenaed by the ABLE Commission, and the court or judge may compel obedience to its or his order by proceedings for contempt;

12.  To prescribe the kind and size of retail containers of alcoholic beverages other than beer which may be purchased, possessed and sold by a licensee;

13.  To prescribe by regulations, in addition to those herein required, the kinds of records to be kept and reports to be rendered by licensees, and the information to be shown therein; provided, that the period for which all such records and reports be retained shall not be less than five (5) years;

14.  To gather, compile and print such statistical data as may in the opinion of the ABLE Commission be needed or useful, and prescribe charges or fees to be collected from any person or company to whom such data shall be provided.  No reports shall contain sales information of either wholesalers, retailers, mixed beverage licensees, caterers or special event licensees by name or license number;

15.  To educate persons employed by licensees to serve alcoholic beverages as to the provisions of Article XXVIII of the Oklahoma Constitution and the Oklahoma Alcoholic Beverage Control Act, with emphasis on recognizing and preventing intoxication and particular emphasis on those provisions prohibiting the serving of alcoholic beverages to minors.  The ABLE Commission may contract with one or more persons to perform the duties specified in this paragraph; and

16.  To exercise all other powers and duties conferred by the Oklahoma Alcoholic Beverage Control Act, and all powers incidental, convenient or necessary to enable it to administer or carry out any of the provisions of the Oklahoma Alcoholic Beverage Control Act.

Added by Laws 1959, p. 148, § 14.  Amended by Laws 1968, c. 51, § 1, emerg. eff. March 18, 1968; Laws 1985, c. 6, § 15, emerg. eff. March 14, 1985; Laws 2000, c. 213, § 1, eff. July 1, 2000.

§37515.  Packaging, marking, branding and labeling of alcoholic beverages.

The Alcoholic Beverage Laws Enforcement Commission is authorized to prescribe such rules and regulations with respect to packaging, marking, branding and labeling of alcoholic beverages sold or possessed for sale within this state, including such rules and regulations:

1.  As will prohibit deception of the consumer with respect to such products or the quantity thereof and as will prohibit, irrespective of falsity, such statement relating to age, manufacturing processes, analyses, guarantees, and scientific or irrelevant matter as the ABLE Commission finds likely to mislead or confuse the consumer;

2.  As will provide the consumer with adequate information as to the identity and quality of the products, the net contents of the package, and the manufacturer or importer of the product; and

3.  As will prohibit statements on the label that are false, misleading, obscene, or indecent.

The ABLE Commission may adopt, in whole or in part, or with such modification as it deems desirable, regulations of the federal government relating to labeling of distilled spirits promulgated under the Federal Alcohol Administration Act (27 U.S.C.  205).

Amended by Laws 1985, c. 6, § 16, emerg. eff. March 14, 1985.

§37516.  Advertising.

It shall be unlawful for any person, firm or corporation to advertise any alcoholic beverages or the sale of same within the State of Oklahoma, except one sign at the retail outlet bearing the words "Retail Alcoholic Liquor Store," or any combination of such words or any of them and no letter in any such sign shall be more than four (4) inches in height or more than three (3) inches in width, and if more than one (1) line is used the lines shall not be more than one (1) inch apart.

§37-517.  Filing of rules and regulations - Applications.

All regulations and rules of the Alcoholic Beverage Laws Enforcement Commission shall be promulgated and filed pursuant to the provisions of the Administrative Procedures Act, Sections 301 through 323 of Title 75 of the Oklahoma Statutes and also shall be filed with the Secretary of State and the State Librarian pursuant to the provisions of Sections 251 through 253 of Title 75 of the Oklahoma Statutes.  Copies of all regulations and rules shall be made available to each county clerk, district attorney, sheriff and chief of police in the state upon request.  The ABLE Commission shall send a notice of application for a license to sell alcohol, alcoholic beverage, wine, or beer under the Oklahoma Alcoholic Beverage Control Act to the district attorney of the county wherein the premises is located at least fifteen (15) days prior to the approval or disapproval of said application.

For any applicant for a license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act whose place of business for which the license is being sought is located in a city or town, the ABLE Commission shall mail a notice of application to the city or town, the sheriff of the county in which the city or town is located, and the district attorney of the county in which the city or town is located.  The city or town may make recommendations on whether or not the applicant should be issued a license by the ABLE Commission within twenty (20) days after the date the copies of the application were mailed.

For any applicant for a license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act whose place of business for which the license is being sought is located outside of the incorporated boundaries of a city or town, the ABLE Commission shall mail a notice of application to the board of county commissioners of the county in which the place of business is located, the sheriff of said county, and the district attorney of said county.  The board of county commissioners shall make recommendations on whether or not the applicant should be issued a license by the ABLE Commission within twenty (20) days after the date the copies of the application were mailed.

Added by Laws 1959, p. 150, §17.  Amended by Laws 1985, c. 6, § 17, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 3, emerg. eff. June 26, 1985; Laws 1990, c. 209, § 4, emerg. eff. May 14, 1990; Laws 1995, c. 192, § 4, eff. Sept. 1, 1995.

§37-518.  Kinds of license - Fees - Term.

A.  Except as otherwise provided in this section, the licenses issued by the Alcoholic Beverage Laws Enforcement Commission, and the annual fees therefor, shall be as follows:

1.  Brewer License $1,250.00

2.  Oklahoma Brewer License $125.00

3.  Distiller License

a. For each fiscal year ending after June 30, 2006 $3,125.00

b. For the fiscal year ending June 30, 2006 $1,250.00

4.  Winemaker License $625.00

5.  Oklahoma Winemaker License $75.00

6.  Rectifier License

a. For each fiscal year ending after June 30, 2006 $3,125.00

b. For the fiscal year ending June 30, 2006 $1,250.00

7.  Wholesaler License $3,500.00

8.  Class B Wholesaler License $625.00

9.  The following package store license fees shall be determined by the latest Federal Decennial Census:

a. Package Store License for cities and towns from 200 to 2,500 population $305.00

b. Package Store License for cities and towns from 2,501 to 5,000 population $605.00

c. Package Store License for cities and towns over 5,000 population $905.00

10.  Mixed Beverage License $1,005.00

(initial license)

$905.00

(renewal)

11.  Mixed Beverage/Caterer Combination License $1,250.00

12.  Beer and Wine License $500.00

(initial license)

$450.00

(renewal)

13.  Bottle Club License $1,000.00

(initial license)

$900.00

(renewal)

14.  Caterer License $1,005.00

(initial license)

$905.00

(renewal)

15.  Annual Special Event License $55.00

16.  Quarterly Special Event License $55.00

17.  Hotel Beverage License $1,005.00

(initial license)

$905.00

(renewal)

18.  Airline/Railroad Beverage License $1,005.00

(initial license)

$905.00

(renewal)

19.  Agent License $55.00

20.  Employee License $30.00

21.  Industrial License $23.00

22.  Carrier License $23.00

23.  Private Carrier License $23.00

24.  Bonded Warehouse License $190.00

25.  Storage License $23.00

26.  Nonresident Seller License $750.00

27.  Manufacturers Agent License $55.00

28.  Sacramental Wine Supplier License $100.00

29.  Charitable Auction License $1.00

There shall be added to the initial or renewal fees for a Mixed Beverage License an administrative fee, which shall not be deemed to be a license fee, in the amount of Five Hundred Dollars ($500.00), which shall be paid at the same time and in the same manner as the license fees prescribed by paragraph 10 of this subsection; provided, this fee shall not be assessed against service organizations or fraternal beneficiary societies which are exempt under Section 501(c)(19), (8) or (10) of the Internal Revenue Code.  There shall be added to the fee for a Mixed Beverage/Caterer Combination License an administrative fee, which shall not be deemed to be a license fee, in the amount of Two Hundred Fifty Dollars ($250.00), which shall be paid at the same time and in the same manner as the license fee prescribed by paragraph 11 of this subsection.

B.  Notwithstanding the provisions of subsection A of this section:

1.  The license fee for a mixed beverage or bottle club license for those service organizations or fraternal beneficiary societies which are exempt under Section 501(c)(19), (8) or (10) of the Internal Revenue Code shall be Five Hundred Dollars ($500.00) per year;

2.  The fees provided for in subsection A of this section for a brewer license and for a Class B wholesaler license shall be reduced by seventy-five percent (75%) if the applicant therefor is also the holder of a license to manufacture or wholesale any low-point beer as provided for in this title; and

3.  The renewal fee for an airline/railroad beverage license held by a railroad described in 49 U.S.C., Section 24301, shall be One Hundred Dollars ($100.00).

C.  An applicant may apply for and receive both a beer and wine license and a caterer license.

D.  All licenses, except as otherwise provided, shall be valid for one (1) year from date of issuance unless revoked or surrendered.  Provided, all employee licenses issued on or after September 1, 1993, shall be valid for two (2) years.

E.  The holder of a license, issued by the ABLE Commission, for a bottle club located in a county of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized, may exchange the bottle club license for a mixed beverage license or a beer and wine license and operate the licensed premises as a mixed beverage establishment or a beer and wine establishment subject to the provisions of the Oklahoma Alcoholic Beverage Control Act.  There shall be no additional fee for such exchange and the mixed beverage license or beer and wine license issued shall expire one (1) year from the date of issuance of the original bottle club license.

Added by Laws 1959, p. 150, § 18, emerg. eff. June 23, 1959.  Amended by Laws 1978, c. 73, § 2, eff. Oct 1, 1978; Laws 1978, c. 200, § 5, emerg. eff. April 14, 1978; Laws 1983, c. 229, § 6, operative July 1, 1983; Laws 1985, c. 6, § 18, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 4, emerg. eff. June 26, 1985; Laws 1987, c. 180, § 2, emerg. eff. June 29, 1987; Laws 1991, c. 216, § 5, operative July 1, 1991; Laws 1993, c. 243, § 15, eff. Sept. 1, 1993; Laws 1994, c. 361, § 3; Laws 1995, c. 274, § 45, eff. Nov. 1, 1995; Laws 2000, c. 51, § 1, emerg. eff. April 14, 2000; Laws 2000, c. 360, § 1, eff. July 1, 2000; Laws 2001, c. 78, § 2, eff. Nov. 1, 2001; Laws 2001, c. 358, § 1, eff. July 1, 2001; Laws 2002, c. 109, § 1, emerg. eff. April 19, 2002; Laws 2003, c. 484, § 5, eff. Nov. 1, 2003; Laws 2005, c. 381, § 4, eff. July 1, 2005.

NOTE:  Laws 2000, c. 13, § 1 repealed by Laws 2000, c. 360, § 5, eff. July 1, 2000.  Laws 2001, c. 14, § 1 repealed by Laws 2001, c. 358, § 30, eff. July 1, 2001.

§37-518.1.  Purchase of alcoholic beverages from certain wholesalers required - Exceptions.

The holder of a mixed beverage, beer and wine, caterer, special event or airline/railroad beverage license shall purchase alcoholic beverages only from a licensed wholesaler or Class B wholesaler or as specifically provided by law; provided, the holder of a mixed beverage, beer and wine, caterer or special event license issued for an establishment which is also a restaurant may purchase wine produced at wineries in this state directly from an Oklahoma winemaker as provided in Section 3 of Article XXVIII of the Oklahoma Constitution.

A wholesaler or Class B wholesaler may deliver such products to licensees authorized to sell alcoholic beverages for onpremises consumption; provided, such licensees may pick up alcoholic beverage orders if they hold a private carrier license issued by the Alcoholic Beverage Laws Enforcement Commission.

Added by Laws 1985, c. 6, § 78, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 4; Laws 2001, c. 78, § 3, eff. Nov. 1, 2001.

§37-518.2.  Repealed by Laws 1999, c. 391, § 5, eff. July 1, 1999.

§37-518.3.  Location of mixed beverage establishment, beer and wine establishment, or bottle club.

A.  It shall be unlawful for any mixed beverage establishment, beer and wine establishment, or bottle club which has been licensed by the Alcoholic Beverage Laws Enforcement Commission and which has as its main purpose the selling or serving of alcoholic beverages for consumption on the premises, or retail package store, to be located within three hundred (300) feet of any public or private school or church property primarily and regularly used for worship services and religious activities.  The distance indicated in this section shall be measured from the nearest property line of such public or private school or church to the nearest perimeter wall of the premises of any such mixed beverage establishment, beer and wine establishment, bottle club, or retail package store which has been licensed to sell alcoholic beverages.  The provisions of this section shall not apply to mixed beverage establishments, beer and wine establishments, or bottle clubs, which have been licensed to sell alcoholic beverages for on-premises consumption or retail package stores prior to November 1, 2000; provided, if at the time of application for license renewal the licensed location has not been in actual operation for a continuous period of more than sixty (60) days, the license shall not be renewed.  If any school or church shall be established within three hundred (300) feet of any retail package store, mixed beverage establishment, beer and wine establishment, or bottle club subject to the provisions of this section after such retail package store, mixed beverage establishment, beer and wine establishment, or bottle club has been licensed, the provisions of this section shall not be a deterrent to the renewal of such license if there has not been a lapse of more than sixty (60) days.  When any mixed beverage establishment, beer and wine establishment, or bottle club subject to the provisions of this section which has a license to sell alcoholic beverages for on-premises consumption or retail package store changes ownership or the operator thereof is changed and such change of ownership results in the same type of business being conducted on the premises, the provisions of this section shall not be a deterrent to the issuance of a license to the new owner or operator if he or she is otherwise qualified.

B.  1.  Any interested party may protest the application for or granting of a license for a retail package store, or for a mixed beverage establishment, beer and wine establishment, or bottle club which has as its main purpose the selling or serving of alcoholic beverages for consumption on the premises, based on an alleged violation of this section.  To be considered by the ABLE Commission, the protest must:

a. be submitted in writing,

b. be signed by the person protesting,

c. contain the mailing address and address of residence, if different from the mailing address of the protester,

d. contain the title of the person signing the protest, if the person is acting in an official capacity as a church or school official, and

e. contain a concise statement explaining why the application is being protested.

2.  Within thirty (30) days of the date of receipt of a written protest, the ABLE Commission shall conduct a hearing on the protest if the protest meets the requirements of paragraph 1 of this subsection.

3.  As used in this subsection, "interested party" means:

a. a parent or legal guardian whose child or children attend the church or school which is alleged to be closer to the mixed beverage establishment or bottle club which has as its main purpose the selling or serving of alcoholic beverages for consumption on the premises, or retail package store, than is allowed by this section,

b. an official of a church which is alleged to be closer to the mixed beverage establishment or bottle club which has as its main purpose the selling or serving of alcoholic beverages for consumption on the premises, or retail package store, than is allowed by this section, or

c. an official of a school which is alleged to be closer to the mixed beverage establishment or bottle club which has as its main purpose the selling or serving of alcoholic beverages for consumption on the premises, or retail package store, than is allowed by this section.

Added by Laws 1999, c. 391, § 4, eff. July 1, 1999.  Amended by Laws 2000, c. 118, § 2, eff. Nov. 1, 2000; Laws 2000, c. 329, § 1, eff. Nov. 1, 2000.

§37-521.  Acts authorized by the various licenses.

A.  A brewer license shall authorize the holder thereof:  To manufacture, bottle, package, and store beer on licensed premises; to sell beer in this state to holders of Class B wholesaler licenses and retail licenses and to sell beer out of this state to qualified persons.

B.  A distiller license shall authorize the holder thereof:  To manufacture, bottle, package, and store spirits on licensed premises; to sell spirits in this state to licensed wholesalers and manufacturers only; to sell spirits out of this state to qualified persons; to purchase from licensed distillers and rectifiers in this state, and import spirits from without this state for manufacturing purposes in accordance with federal laws and regulations.

C.  A winemaker license shall authorize the holder thereof:  To manufacture (including such mixing, blending and cellar treatment as authorized by federal law), bottle, package, and store on licensed premises wine containing not more than twenty-four percent (24%) alcohol by volume, provided the bottle or package sizes authorized shall be limited to the capacities approved by the United States Bureau of Alcohol, Tobacco and Firearms; to sell wine in this state to licensed wholesalers and manufacturers, provided, an Oklahoma winemaker may sell and ship wine produced at a winery in this state directly to retail package stores and restaurants in this state; to sell bottles of wine produced at the winery from grapes and other fruits and berries grown in this state, if available, to consumers on the premises of the winery; to serve visitors on the licensed premises samples of wine produced on the premises; to serve samples of wine produced at the winery at festivals and trade shows; to sell wine produced at the winery, in original sealed containers, at festivals and trade shows; to sell wine out of this state to qualified persons; to purchase from licensed winemakers, distillers and rectifiers in this state, and to import into this state wine, brandy and fruit spirits for use in manufacturing in accordance with federal laws and regulations.

D.  A rectifier license shall authorize the holder thereof:  To rectify spirits and wines, bottle, package, and store same on the licensed premises; to sell spirits and wines in this state to licensed wholesalers and manufacturers only; to sell spirits and wines out of this state to qualified persons; to purchase from licensed manufacturers in this state; and to import into this state for manufacturing purposes spirits and wines in accordance with federal laws and regulations.

E.  A wholesaler license shall authorize the holder thereof:  To purchase and import into this state spirits and wines from persons authorized to sell same who are the holders of a nonresident seller license, and their agents who are the holders of manufacturers agent licenses; to purchase spirits and wines from licensed distillers, rectifiers, winemakers and wholesalers in this state; to sell spirits and wines in retail containers in this state to retailers, mixed beverage, caterer, special event, hotel beverage or airline/railroad beverage licensees; to sell spirits and wines to wholesalers authorized to sell same; and to sell spirits and wines out of this state to qualified persons.  Provided, however, sales of spirits and wine in containers with a capacity of less than one-twentieth (1/20) gallon by a holder of a wholesaler license shall be in full case lots and in the original unbroken case.  Wholesalers shall be authorized to place such signs outside their place of business as are required by Acts of Congress and by such laws and regulations promulgated under such Acts.

A wholesaler license shall authorize the holder thereof to operate a single bonded warehouse with a single central office together with delivery facilities at a location in this state only at the principal place of business for which the wholesaler license was granted.

F.  A Class B wholesaler license shall authorize the holder thereof:  To purchase and import into this state beer from persons authorized to sell same who are the holders of nonresident seller licenses, and their agents who are the holders of manufacturers agent licenses; to purchase beer from licensed brewers and Class B wholesalers in this state; to sell in retail containers to retailers, mixed beverage, caterer, special event, hotel beverage and airline/railroad beverage licensees in this state, beer which has been unloaded and stored at the holder's self-owned or leased and self-operated warehouse facilities for a period of at least twenty-four (24) hours before such sale; and to sell beer in this state to Class B wholesalers and out of this state to qualified persons, including federal instrumentalities and voluntary associations of military personnel on federal enclaves in this state over which this state has ceded jurisdiction.

G.  A package store license shall authorize the holder thereof: To purchase alcohol, spirits, beer and wine in retail containers from the holder of a brewer, wholesaler or Class B wholesaler license and to purchase wine produced at a winery in this state from an Oklahoma winemaker and to sell same on the licensed premises in such containers to consumers for off-premises consumption only and not for resale; provided, wine may be sold to charitable organizations that are holders of charitable auction or charitable wine event licenses.  All alcoholic beverages that are sold by a package store are to be sold at ordinary room temperature.

H.  A mixed beverage license shall authorize the holder thereof:  To purchase alcohol, spirits, beer or wine in retail containers from the holder of a wholesaler or Class B wholesaler license or as specifically provided by law and to sell, offer for sale and possess mixed beverages for on-premises consumption only; provided, the holder of a mixed beverage license issued for an establishment which is also a restaurant may purchase wine produced at wineries in this state directly from an Oklahoma winemaker as provided in Section 3 of Article XXVIII of the Oklahoma Constitution.

Sales and service of mixed beverages by holders of mixed beverage licenses shall be limited to the licensed premises of the licensee unless the holder of the mixed beverage license also obtains a caterer license or a mixed beverage/caterer combination license.  A mixed beverage license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  A separate license shall be required for each place of business.  No mixed beverage license shall be issued for any place of business functioning as a motion picture theater, as defined by Section 506 of this title.

I.  A bottle club license shall authorize the holder thereof:  To store, possess and mix alcoholic beverages belonging to members of the club and to serve such alcoholic beverages for on-premises consumption to club members.  A bottle club license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has not been authorized.  A separate license shall be required for each place of business.

J.  A caterer license shall authorize the holder thereof:  To sell mixed beverages for on-premises consumption incidental to the sale or distribution of food at particular functions, occasions, or events which are temporary in nature.  A caterer license shall not be issued in lieu of a mixed beverage license.  A caterer license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  A separate license shall be required for each place of business.

K.  1.  An annual special event license shall authorize the holder thereof:  To sell and distribute mixed beverages for consumption on the premises for which the license has been issued for up to four events to be held over a period not to exceed one (1) year, not to exceed two such events in any three-month period.  For purposes of this paragraph, an event shall not exceed a period of ten (10) consecutive days.  An annual special event license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  The holder of an annual special event license shall provide written notice to the ABLE Commission of each special event not less than ten (10) days before the event is held.

2.  A quarterly special event license shall authorize the holder thereof:  To sell and distribute mixed beverages for consumption on the premises for which the license has been issued for up to three events to be held over a period not to exceed three (3) months.  For purposes of this paragraph, an event shall not exceed a period of ten (10) consecutive days.  A quarterly special event license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  The holder of a quarterly special event license shall provide written notice to the ABLE Commission of each special event not less than ten (10) days before the event is held.

L.  A hotel beverage license shall authorize the holder thereof:  To sell or serve alcoholic beverages in 50 milliliter spirits, 187 milliliter wine, and 12-ounce malt beverage containers which are distributed from a hotel room mini-bar.  A hotel beverage license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  A hotel beverage license shall only be issued to a hotel or motel as defined by Section 506 of this title which is also the holder of a mixed beverage license.  Provided, that application may be made simultaneously for both such licenses.  A separate license shall be required for each place of business.

M.  An airline/railroad beverage license shall authorize the holder thereof:  To sell or serve alcoholic beverages in or from any size container on a commercial passenger airplane or railroad operated in compliance with a valid license, permit or certificate issued under the authority of the United States or this state, even though the airplane or train, in the course of its travel, may cross an area in which the sale of alcoholic beverages by the individual drink is not authorized and to store alcoholic beverages in sealed containers of any size at any airport or station regularly served by the licensee, in accordance with rules promulgated by the Alcoholic Beverage Laws Enforcement Commission.  Alcoholic beverages purchased by the holder of an airline/railroad license from the holder of a wholesaler license shall be presumed to be purchased for consumption outside the State of Oklahoma or in interstate commerce, and shall be exempt from the excise tax provided for in Section 553 of this title.

N.  An agent license shall authorize the holder thereof:  To represent only the holders of licenses within this state, other than retailers, authorized to sell alcoholic beverages to retail dealers in Oklahoma, and to solicit and to take orders for the purchase of alcoholic beverages from retailers including licensees authorized to sell alcoholic beverages by the individual drink for on-premises consumption.  Such license shall be issued only to agents and employees of the holder of a license under the Oklahoma Alcoholic Beverage Control Act, Section 502 et seq. of this title but no such license shall be required of an employee making sales of alcoholic beverages on licensed premises of the employee's principal.  No person holding an agent license shall be entitled to a manufacturers agent license.

O.  An employee license shall authorize the holder thereof:  To work in a package store, mixed beverage establishment, bottle club, or any establishment where alcohol or alcoholic beverages are sold, mixed, or served.  Persons employed by a mixed beverage licensee or a bottle club who do not participate in the service, mixing, or sale of mixed beverages shall not be required to have an employee license.  Provided, however, that a manager employed by a mixed beverage licensee or a bottle club shall be required to have an employee license whether or not the manager participates in the service, mixing or sale of mixed beverages.  Applicants for an employee license must have a health card issued by the county in which they are employed, if the county issues such a card.  Employees of special event, caterer or airline/railroad beverage licensees shall not be required to obtain an employee license.  Persons employed by a hotel licensee who participate in the stocking of hotel room mini-bars or in the handling of alcoholic beverages to be placed in such devices shall be required to have an employee license.

P.  An industrial license may be issued to persons desiring to import, transport, and use alcohol for the following purposes:

1.  Manufacture of patent, proprietary, medicinal, pharmaceutical, antiseptic, and toilet preparations;

2.  Manufacture of extracts, syrups, condiments, and food products; and

3.  For use in scientific, chemical, mechanical, industrial, and medicinal products and purposes.

No other provisions of the Oklahoma Alcoholic Beverage Control Act shall apply to alcohol intended for industrial, medical, mechanical, or scientific use.

Any person receiving alcohol under authority of an industrial license who shall use, permit, or cause same to be used for purposes other than authorized purposes specified above, and all such alcohol, shall be liable to all provisions of the Oklahoma Alcoholic Beverage Control Act, including payment of tax thereon.

No provisions of the Oklahoma Alcoholic Beverage Control Act shall apply to alcohol withdrawn by any person free of federal tax under a taxfree permit issued by the United States government, if such alcohol is received, stored, and used as authorized by federal laws.

Q.  A carrier license may be issued to any common carrier operating under a certificate of convenience and necessity issued by any duly authorized federal or state regulatory agency.  Such license shall authorize the holder thereof to transport alcoholic beverages into, within, and out of this state under such terms, conditions, limitations, and restrictions as the ABLE Commission may prescribe by order issuing such license and by regulations.

R.  A private carrier license may be issued to any carrier other than a common carrier described in subsection P of this section.  Such license shall authorize the holder thereof to transport alcoholic beverages into, within, or out of this state under such terms, conditions, limitations, and restrictions as the ABLE Commission may prescribe by order issuing such license and by regulations.  No carrier license or private carrier license shall be required of licensed brewers, distillers, winemakers, rectifiers, wholesalers, or Class B wholesalers, to transport alcoholic beverages from the place of purchase or acquisition to the licensed premises of such licensees and from such licensed premises to the licensed premises of the purchaser in vehicles owned or leased by such licensee when such transportation is for a lawful purpose and not for hire.

No carrier license or private carrier license shall be required of the holder of a package store, mixed beverage, caterer, special event, hotel beverage or airline/railroad license to pick up alcoholic beverage orders from the licensees' wholesaler or Class B wholesaler from whom they are purchased, and to transport such alcoholic beverages from the place of purchase or acquisition to the licensed premise of such licensees in vehicles owned or under the control of such licensee or a licensed employee of such licensee under such terms, conditions, limitations and restrictions as the ABLE Commission may prescribe.

S.  A bonded warehouse license shall authorize the holder thereof:  To receive and store alcoholic beverages for the holders of storage licenses on the licensed premises of the bonded warehouse licensee.  No goods, wares or merchandise other than alcoholic beverages may be stored in the same bonded warehouse with alcoholic beverages.  The holder of a bonded warehouse license shall furnish and file with the ABLE Commission a bond running to all bailers of alcoholic beverages under proper storage licenses and their assignees (including mortgagees or other bona fide lienholders) conditioned upon faithful performance of the terms and conditions of such bailments.

T.  A storage license may be issued to a holder of a brewer, distiller, winemaker, rectifier, wholesaler, Class B wholesaler, nonresident seller, package store, mixed beverage, caterer, or hotel beverage license, and shall authorize the holder thereof:  To store alcoholic beverages in a public warehouse holding a bonded warehouse license, and no goods, wares or merchandise other than alcoholic beverages may be stored in the same warehouse with alcoholic beverages in private warehouses owned or leased and operated by such licensees elsewhere than on their licensed premises.  Provided:

1.  A storage license issued to a Class B wholesaler shall permit the storage of light beer and permit the sale and delivery to retailers from the premises covered by such license;

2.  Any licensee who is the holder of a mixed beverage/caterer combination license or the holder of a mixed beverage license and a hotel beverage license who is issued a storage license shall store all inventories of alcoholic beverages either on the premises of the mixed beverage establishment or in the warehouse;

3.  A storage license shall not be required for a special event licensee storing alcoholic beverages for use at a subsequent event; and

4.  Notwithstanding the provisions of subsection H of this section or any other provision of this title, a licensee who wholly owns more than one licensed mixed beverage establishment may store alcoholic beverages for each of the licensed establishments in one location under one storage license.  Alcoholic beverages purchased and stored pursuant to the provisions of a storage license, for one licensed mixed beverage establishment may be transferred by a licensee to another licensed mixed beverage establishment which is wholly owned by the same licensee.  Notice of such a transfer shall be given in writing to the Oklahoma Tax Commission and the ABLE Commission within three (3) business days of the transfer.  The notice shall clearly show the quantity, brand and size of every transferred bottle or case.

U.  A sacramental wine supplier license shall authorize the holder thereof:  To sell, ship or deliver sacramental wine to any religious corporation or society of this state holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 1986, and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, 1986, of the United States, as amended.

V.  A beer and wine license shall authorize the holder thereof:  To purchase beer and wine in retail containers from the holder of a wholesaler or Class B wholesaler license or as specifically provided by law and to sell, offer for sale and possess beer and wine for on-premises consumption only; provided, the holder of a beer and wine license issued for an establishment which is also a restaurant may purchase wine produced at wineries in this state directly from an Oklahoma winemaker as provided in Section 3 of Article XXVIII of the Oklahoma Constitution.

Sales and service of beer and wine by holders of beer and wine licenses shall be limited to the licensed premises of the licensee unless the holder of the beer and wine license also obtains a caterer license.  A beer and wine license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  A separate license shall be required for each place of business.  No beer and wine license shall be issued for any place of business functioning as a motion picture theater, as defined by Section 506 of this title.  No spirits shall be stored, possessed or consumed on the licensed premises of a beer and wine licensee.

W.  A charitable auction or charitable wine event license may be issued to a charitable organization exempt from taxation under Section 501(c)(3), (4), (5), (7), (8), (9), (10), or (19) of the United States Internal Revenue Code.  The charitable wine event license shall authorize the holder thereof to conduct a wine event which may consist of one or more of a wine tasting event, a wine dinner event or a wine auction.  A charitable wine event shall be conducted solely to raise funds for charitable purposes.  Wine used in or served at a charitable wine event may be purchased by the charitable organization or donated by any person or entity.  The charitable wine event license shall be issued for a period not exceeding four (4) days.  Only one such license may be issued to an organization in any twelve-month period.  The charitable organization holding a charitable wine event license shall not be required to obtain a special event license.  The charitable auction license shall authorize the holder thereof to auction wine purchased from a retail package store or received as a gift from an individual if the auction is conducted to raise funds for charitable purposes.  The charitable auction license shall be issued for a period not to exceed two (2) days.  Only one such license shall be issued to an organization in any twelve-month period.  The maximum amount of wine auctioned pursuant to the charitable auction license shall not exceed fifty (50) gallons.  All wines auctioned pursuant to the charitable auction license shall be registered and all fees and taxes shall be paid in accordance with the Oklahoma Alcoholic Beverage Control Act.  The auction may be either a live auction conducted by an auctioneer or a silent auction for which bid sheets are accepted from interested bidders.

X.  A mixed beverage/caterer combination license shall authorize the holder thereof:  To purchase or sell mixed beverages as specifically provided by law for the holder of a mixed beverage license or a caterer license.  All provisions of the Oklahoma Alcoholic Beverage Control Act applicable to mixed beverage licenses or caterer licenses, or the holders thereof, shall also be applicable to mixed beverage/caterer combination licenses or the holders thereof, except where specifically otherwise provided.  A mixed beverage/caterer combination license shall only be issued in counties of this state where the sale of alcoholic beverages by the individual drink for on-premises consumption has been authorized.  A separate license shall be required for each place of business.

Added by Laws 1959, p. 151, § 21, emerg. eff. June 23, 1959.  Amended by Laws 1978, c. 73, § 4, eff. Oct. 1, 1978; Laws 1985, c. 6, § 19, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 5, emerg. eff. June 26, 1985; Laws 1987, c. 180, § 3, emerg. eff. June 29, 1987; Laws 1989, c. 3, § 2, emerg. eff. March 8, 1989; Laws 1989, c. 340, § 6, emerg. eff. June 3, 1989; Laws 1991, c. 216, § 6, operative July 1, 1991; Laws 1992, c. 58, § 1, eff. Sept. 1, 1992; Laws 1992, c. 357, § 13, eff. July 1, 1992; Laws 1994, c. 361, § 6; Laws 1997, c. 235, § 4, eff. Nov. 1, 1997; Laws 2000, c. 51, § 2, emerg. eff. April 14, 2000; Laws 2000, c. 360, § 2, eff. July 1, 2000; Laws 2001, c. 78, § 4, eff. Nov. 1, 2001; Laws 2002, c. 137, § 1, emerg. eff. April 24, 2002; Laws 2003, c. 43, § 1, eff. Nov. 1, 2003; Laws 2003, c. 484, § 6, eff. Nov. 1, 2003; Laws 2004, c. 72, § 1, eff. Nov. 1, 2004; Laws 2005, c. 1, § 40, emerg. eff. March 15, 2005; Laws 2005, c. 67, § 1, eff. Nov. 1, 2005; Laws 2005, c. 173, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 2000, c. 13, § 2 repealed by Laws 2000, c. 360, § 5, eff. July 1, 2000.  Laws 2004, c. 43, § 1 repealed by Laws 2005, c. 1, § 41, emerg. eff. March 15, 2005.

§37-521.1.  Beer keg identification seals - Sale records - Violations - Penalties.

A.  For purposes of this section:

1.  "Beer keg" means any brewery-sealed, single container that contains not less than four (4) gallons of beer, as defined by Section 506 of Title 37 of the Oklahoma Statutes;

2.  "Licensed retailer" means a licensed package store;

3.  "Commission" means the Oklahoma Beverage Laws Enforcement Commission; and

4.  "Identification seal" means any device approved by the Commission which is designed to be affixed to beer kegs and which displays an identification number and any other information as may be prescribed by the Commission.

B.  No licensed retailer shall sell beer kegs unless that retailer affixes an identification seal to each beer keg.  An identification seal shall consist of durable material as determined by the Commission that is not easily removed or destroyed.  Identification seals used may contain a nonpermanent adhesive material in order to apply the seal directly to an outside surface of a beer keg at the time of sale.  Identification seals shall be attached to beer kegs at the time of sale as determined by the Commission.  The identification information contained on the seal shall include the licensed retailer's name, address, beer license number, and telephone number; a unique beer keg number assigned by the licensed retailer; and a prominently visible warning that intentional removal or defacement of the seal is a misdemeanor.  Upon return of a beer keg to the licensed retailer that sold the beer keg and attached the identification seal, the licensed retailer shall be responsible for the complete and thorough removal of the entire identification seal, and any adhesive or attachment devices of the seal.  The seal beer keg identification number must be kept on file with the retailer for not less than one (1) year from the date of return.

C.  A licensed retailer shall not sell a beer keg unless the beer keg has attached a seal complying with the standards established by subsection B of this section.

D.  1.  A licensed retailer who sells a beer keg must at the time of the sale record:

a. the purchaser's name and address and the number of the purchaser's driver license, identification card issued by the Department of Public Safety, military identification card, or valid United States or foreign passport,

b. the date and time of the purchase,

c. the beer keg identification seal number required by subsection B of this section, and

d. the purchaser's signature.

2.  The record shall be retained for not less than one (1) year after the date of the sale.

E.  A licensed retailer required to retain records under subsection D of this section shall make the records available during regular business hours for inspection by a law enforcement officer or an agent of the Commission.

F.  1.  A person required to record information under subsection D of this section shall not knowingly make a materially false entry in the book or register required under subsection D of this section.  In a prosecution under this subsection, it is a defense for the defendant to prove by a preponderance of the evidence that the defendant reasonably and in good faith relied upon the identification provided by the purchaser of a beer keg.

2.  No person other than a licensed retailer, a licensed Class B wholesaler, a law enforcement officer, or an agent of the Commission may intentionally remove a seal placed on a beer keg in compliance with subsection C of this section.  No person may intentionally deface or damage the seal on a beer keg to make it unreadable.

3.  Any person who purchases a beer keg and who fails to return the keg or who returns a keg with a damaged or missing seal shall be subject to a fine of Five Hundred Dollars ($500.00).

4.  Any licensed retailer who fails to report an individual provided for in paragraph 3 of this subsection to law enforcement shall be guilty of a misdemeanor and shall be subject to fines of not less than Five Hundred Dollars ($500.00) for first and second offenses.  A third violation by a licensed retailer of the provisions of this paragraph shall result in the revocation of the retailer's license for up to one (1) year.

G.  Any person who purchases a beer keg which is subsequently stolen from such person shall not be liable for any penalty imposed pursuant to the provisions of this section if such person properly reported the theft of the beer keg to law enforcement authorities within twenty-four (24) hours of the discovery of the theft.

H.  The Commission shall promulgate rules for the implementation and application of this section.

Added by Laws 2003, c. 156, § 2, eff. Nov. 1, 2003.

§37522.  Publication of notice of intent to apply for license  Notice of approval or disapproval of application  Conditional approval.

Applicants for original brewer, distiller, winemaker, rectifier, wholesaler, Class B wholesaler, mixed beverage, beer and wine, bottle club, caterer or package store licenses shall, prior to applying for such license, twice publish, in such form and containing such information as the Alcoholic Beverage Laws Enforcement Commission shall by regulation prescribe, a notice of its intention to apply for any such license, once a week for two (2) successive weeks in a legal newspaper of general circulation within the county where the proposed premises is to be located, and file proof of such publication with the ABLE Commission.  Unless otherwise provided, the ABLE Commission shall give notice of approval or disapproval of an application for a license within thirty (30) days after the filing of said application.  The ABLE Commission shall give notice of approval or disapproval of an application for a mixed beverage, beer and wine, bottle club or caterer license within sixty (60) days after the filing of said application.  Provided, the ABLE Commission may extend the period for making a determination of whether to approve or disapprove an application an additional thirty (30) days for good cause.

The ABLE Commission may conditionally approve any application which is subject to Section 523 of this title if:

1.  Construction, modification or alteration of premises proposed for licensed operations is not completed; and

2.  The applicant furnishes a conditional certification issued by the municipality or county that the applicant's plans and specifications indicate that the proposed premises will comply with the municipality's or county's zoning, fire, safety, and health codes.

The ABLE Commission shall issue its final notice of approval when the applicant furnishes final certificates required by Section 523 of this title.

Added by Laws 1959, p. 153, § 22.  Amended by Laws 1985, c. 6, § 20, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 6, emerg. eff. June 26, 1985; Laws 1994, c. 361, § 7.

§37-523.  Issuance and renewal of license - Fees - Information required - Conditional certificate - List of licenses - Denial of application - Late renewal penalty.

A.  No license provided for in the Oklahoma Alcoholic Beverage Control Act shall be issued except pursuant to an application filed with the Alcoholic Beverage Laws Enforcement Commission.  The ABLE Commission may, however, provide for a form of simplified application for renewal of license.  Payment of the prescribed fee shall accompany each application for a license.

B.  Every applicant for an original license, except applicants for an employee, special event or airline/railroad beverage license, shall also furnish the following:

1.  A tax receipt proving payment of ad valorem taxes, including real and personal taxes, or furnish to the ABLE Commission satisfactory evidence that no taxes are due or delinquent;

2.  A certificate of zoning issued by the municipality in which the applicant proposes to locate the applicant's principal place of business under the license, or by the county if said principal place of business is located outside the incorporated limits of a municipality, certifying that the applicant's proposed location and use thereof comply with all municipal zoning ordinances or county zoning regulations if applicable;

3.  A certificate issued by the municipality in which the applicant proposes to locate the applicant's principal place of business under the license, or by the county if said principal place of business is located outside the incorporated limits of a municipality, certifying that the applicant's existing or proposed operations under the license comply with all municipal or county fire codes, safety codes, or health codes, if applicable;

4.  Authorization, on forms furnished by the ABLE Commission, for complete investigation of the applicant's current financial status as it relates to the application for a license, including but not limited to access to bank accounts, loan agreements, and financial statements; and

5.  A deed, management agreement, purchasing agreement, or lease.

C.  The certificates required by paragraphs 2 and 3 of subsection B of this section shall be signed by the mayor of the municipality or the chairman of the board of county commissioners issuing same, unless the municipality, by ordinance, or the county designates some other officer or entity to issue the certificates.  Applications for such certificates shall be in writing and shall contain information in such detail as the municipality or county may reasonably require describing the location and nature of operations to be conducted under the ABLE license.  Municipalities and counties shall be required to act on all applications for such certificates within twenty (20) days of receipt of the written application.

D.  Municipalities and counties may grant conditional certificates for premises proposed for licensed operations for which construction, modification, or alteration is not completed. Conditional certificates shall indicate that the proposed premises will comply with the municipal or county zoning, fire, safety, and health codes.  The granting of conditional certificates shall not relieve the applicant of the duty of obtaining the certificates required by paragraphs 2 and 3 of subsection B of this section after completion of the construction, modification, or alteration.

E.  A municipality or county shall issue the certificates required by paragraphs 2 and 3 of subsection B of this section within ten (10) days after all final inspections are completed.

Thereafter if a licensee fails to maintain compliance with municipal or county zoning ordinances and codes, the mayor or chairman of the board of county commissioners or their designee, shall forthwith notify the ABLE Commission in writing setting forth details of the noncompliance.

F.  Upon issuance of any license, the ABLE Commission shall furnish the Oklahoma Tax Commission with a list of such licenses.

G.  In the event of denial of an application for a license, the ABLE Commission shall refund to the applicant the amount of the tendered fee, less ten percent (10%), which it shall retain as cost of processing the application.

H.  Any licensee, except an employee licensee, who fails to renew his license prior to the expiration date of said license shall be subject to a late renewal penalty as provided by ABLE Commission rules and regulations.  Further, any licensee, except an employee licensee, who fails to renew his license within sixty (60) days of the expiration of said license shall be required to submit a new license application.  An employee licensee who fails to renew prior to the expiration of the license shall be required to submit a new license application; provided, however, that under no circumstances shall any licensee, including an employee licensee, whose license to serve or sell alcoholic beverages has expired, continue to serve or sell alcoholic beverages.

Added by Laws 1959, p. 153, §23.  Amended by Laws 1985, c. 6, § 21, emerg. eff. March 14, 1985; Laws 1985, c. 195, § 7, emerg. eff. June 26, 1985; Laws 1986, c. 177, § 4, operative July 1, 1986; Laws 1989, c. 3, § 3, emerg. eff. March 8, 1989; Laws 1995, c. 192, § 5, eff. Sept. 1, 1995; Laws 1997, c. 84, § 1, eff. Nov. 1, 1997.

§37-523.1.  Corporation - Application for mixed beverage, beer and wine, bottle club or caterer license - Information required - Change in officers or directors - Acquisition of 15% or more of stock.

A.  Any corporation applying for a mixed beverage, beer and wine, caterer, or bottle club license shall submit to the Alcoholic Beverage Laws Enforcement Commission the following:

1.  A certificate of good standing from the office of the Secretary of State;

2.  A list of all corporate officers, directors, executive committee members or members of a similar governing body and their addresses; and

3.  A list of all stockholders owning fifteen percent (15%) or more of the stock and their addresses.

B.  A corporate licensee shall notify the ABLE Commission in writing of any change in the officers or directors of said corporation or in the principal managers of premises licensed to said corporation and shall pay a fee of One Hundred Dollars ($100.00) for each notification of change.  Provided, service organizations which are exempt under Section 501(c)(8), (10), or (14) of the Internal Revenue Code shall be exempt from said fee.

C.  A corporate licensee shall notify the ABLE Commission any time a person, any type of partnership, limited liability company, or other entity acquires fifteen percent (15%) or more of the stock of said corporation.  Such notification shall be within thirty (30) days of acquisition and the corporation shall pay a fee of One Hundred Dollars ($100.00) for each notification of change.

D.  The ABLE Commission may disapprove a change of officers, directors or principal managers or the acquisition of more than fifteen percent (15%) of the stock in a licensed corporation if the ABLE Commission feels that such change would materially affect the conditions under which the license was issued, such that the license would not have been issued had such change been in existence at the time of the original application.  If such disapproval occurs, the ABLE Commission shall notify the licensee in writing and in the case of a publicly traded corporation, allow a reasonable time for the licensee to remove such officer, director or manager or for the stockholder to divest himself of any stock held in excess of fifteen percent (15%) of the stock.  Provided that a reasonable time may not exceed a ninetyday period following notification of denial by the ABLE Commission.  Failure to comply with the provisions of this subsection may result in revocation or suspension of such license.

E.  Any person who was an officer or director or who has owned fifteen percent (15%) or more of the stock in a corporation which has been denied a license or had a license revoked or suspended pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall not own stock in any other corporation seeking a license pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act for a period of twelve (12) months from the date said license was revoked or suspended.

F.  Any person who was a manager or a member of a limited liability company which has been denied a license or had a license revoked or suspended pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall not own stock in any corporation seeking a license pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act for a period of twelve (12) months from the date said license was revoked or suspended.

Added by Laws 1985, c. 6, § 70, emerg. eff. March 14, 1985.  Amended by Laws 1985, c. 195, § 8, emerg. eff. June 26, 1985; Laws 1987, c. 205, § 4, operative July 1, 1987; Laws 1994, c. 361, § 8; Laws 1995, c. 192, § 6, eff. Sept. 1, 1995.

§37-523.2.  Limited liability company - Application for mixed beverage, beer, wine, bottle club or caterer license - Information required - Notification of changes in manager or members - Management and membership limitations.

A.  Any limited liability company, formed as provided for in the Limited Liability Company Act, may apply for a beer and wine, bottle club, caterer, or mixed beverage license issued pursuant to the Oklahoma Alcoholic Beverage Control Act.  Any limited liability company applying for a license shall submit to the Alcoholic Beverage Laws Enforcement Commission, the following:

1.  A Certificate of Good Standing from the Office of the Secretary of State;

2.  The Articles of Organization with all amendments and corrections filed with the Office of the Secretary of State with proof that same has been filed in accordance with the Limited Liability Company Act;

3.  The name and address of the resident agent;

4.  The name and address of the manager;

5.  The operating agreement;

6.  A current list of the full name, social security number, and address of each member; and

7.  A copy of the issued Certificate of Membership Interest for each member.

B.  A limited liability company licensee shall notify the ABLE Commission in writing of any change in the manager of the licensed company within thirty (30) days of said change and shall pay a fee of One Hundred Dollars ($100.00) for each notification of change.

C.  A limited liability company shall notify the ABLE Commission in writing any time a membership is assigned or members are added or disassociated within thirty (30) days of said change.  The limited liability company shall pay a fee of One Hundred Dollars ($100.00) for each notification of change.

D.  The ABLE Commission may disapprove a change of manager or new membership in a licensed liability company if the ABLE Commission feels that such change would materially affect any conditions under which the license was issued, such that the license would not have been issued had such change been in existence at the time of the original application.  If such disapproval occurs, the ABLE Commission shall notify the licensee in writing and allow a reasonable time for the licensee to remove such manager or for a member to be disassociated from the company.  Provided that a reasonable time not exceed a ninety-day period following notification of denial by the ABLE Commission.  Failure to comply with the provisions of this subsection may result in revocation or suspension of such license.

E.  Any person who has been a licensee, a partner in a license, an officer, director or fifteen percent (15%) or more stockholder of a corporation holding a license revoked or suspended, pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act, shall not serve as a manager or be a member in a limited liability company seeking a license pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act for a period of twelve (12) months from the date said license was revoked or suspended.

F.  Any person who has been a manager, member or participant in any business entity which was a manager or member of a limited liability company which has been denied a license or has a license revoked or suspended, pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall not serve as a manager or member in a limited liability company seeking a license pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act for a period of twelve (12) months from date said license was revoked or suspended.

G.  Any person who has been convicted of a felony for which a pardon has not been granted shall not be elected as a manager or be a member of a limited liability company.

Added by Laws 1995, c. 192, § 7, eff. Sept. 1, 1995.

§37524.  Nonresident seller license  Sale of alcoholic beverages by nondealer in alcoholic beverages.

A.  A nonresident seller license shall be required of all outofstate distillers, winemakers, brewers, importers, brokers and others who sell alcoholic beverages to wholesalers and Class B wholesalers in Oklahoma regardless of whether such sales are consummated within or without the State of Oklahoma.

A nonresident seller license shall authorize the holder thereof to solicit and take orders for alcoholic beverages from the holders of licenses authorized to import the same into this state, and to ship or deliver, or cause to be shipped or delivered, alcoholic beverages into Oklahoma pursuant to such sales.

B.  The Alcoholic Beverage Laws Enforcement Commission may, subject to the provisions of the Oklahoma Alcoholic Beverage Control Act requiring notice and hearing in the case of sanctions against holders of licenses, suspend or revoke a nonresident seller license for any violation of the Oklahoma Alcoholic Beverage Control Act by the holder thereof.

C.  No licensee in this state authorized to import alcoholic beverages into this state shall purchase or receive any alcoholic beverages from without this state from any person not holding a valid and existing nonresident seller license.

D.  The holder of a nonresident seller license shall, promptly upon consignment of any alcoholic beverages to an importer in Oklahoma, forward to the ABLE Commission a true copy of the invoice, bill of lading, or other document as the ABLE Commission may by regulations prescribe, showing the details of such shipment.

E.  Any person, not otherwise a dealer in alcoholic beverages, coming into possession of any alcoholic beverages as security for or in payment of a debt, or as an insurer (or its transferee or assignee) for the salvage or liquidation of an insured casualty or damage or loss, or as an executor, administrator, trustee or other fiduciary may sell the beverages in one lot or parcel to a duly licensed wholesaler.  However, immediately after taking possession of the alcoholic beverages, the person shall register with the Director and furnish to him a detailed list of the alcoholic beverages and post with the Director a bond in such amount as the Director deems sufficient to protect the state from any taxes due on the alcoholic beverages.  The person shall pay to the Director a registration fee of Ten Dollars ($10.00), which fee shall permit the sale of only the alcoholic beverages detailed in the registration request.

Amended by Laws 1985, c. 6, § 22, emerg. eff. March 14, 1985.

§37525.  Manufacturers agent license.

A manufacturers agent license shall authorize the holder thereof to represent only the holders of a nonresident seller license, and to solicit and take orders for the sale of alcoholic beverages for the purpose of resale.  No such license shall be issued to any person until it shall have been shown to the satisfaction of the Alcoholic Beverage Laws Enforcement Commission that the applicant has been duly authorized to act as the agent of the principal he proposes to represent, and that the principal or principals he proposes to represent has been duly authorized to do business in the State of Oklahoma, and has appointed a service agent in this state.  No applicant for a manufacturers agent license shall also hold an agent license.  It shall be unlawful for any person other than the holder of a manufacturers agent license or an agent license to solicit or take orders in the state from a wholesaler or Class B wholesaler.

Amended by Laws 1985, c. 6, § 23, emerg. eff. March 14, 1985.

§37526.1.  Certain pardoned felons eligible for licensing.

Conviction of a felony for which a pardon has been granted, shall not constitute grounds for the denial or revocation of any license issued by the Alcoholic Beverage Laws Enforcement Commission.

Unless otherwise provided by law, any person who has received a pardon for a felony conviction shall be eligible to apply for, receive, and renew any license granted by the ABLE Commission, which by law is denied to a convicted felon, if:

1.  the person meets all other qualifications and requirements for obtaining and maintaining the license; and

2.  the person has not been convicted of any other felony or felonies for which a pardon has not been granted.

Added by Laws 1988, c. 230, § 5, operative July 1, 1988.

§37-527.  Grounds for refusal to issue wholesaler's, Class B wholesaler's or package store license.

The Alcoholic Beverage Laws Enforcement Commission shall refuse to issue a wholesaler, Class B wholesaler or package store license either on an original application or a renewal application, if it has reasonable grounds to believe and finds any of the following to be true:

1.  That the applicant is not a citizen of the United States or is not a qualified elector in this state, or has not been a continuous resident of this state for the ten (10) years next preceding the application for the license;

2.  That the applicant is under twenty-one (21) years of age;

3.  That the applicant or any partner, or spouse of the applicant or any partner, has been convicted of a felony;

4.  That the applicant or any partner, or spouse of the applicant or any partner, has been convicted of a violation of any state or federal law relating to alcoholic beverages, has forfeited a bond while any charge of such violation was pending, nor may any license be granted for any purpose under the Oklahoma Alcoholic Beverage Control Act, Section 501 et seq. of this title, to an Oklahoma resident, who has held or whose spouse has held a Federal Liquor Stamp in Oklahoma before the adoption of Article XXVII of the Oklahoma Constitution unless said Liquor Stamp was granted for supplying alcoholic beverages to a federal military installation, or was granted under this title;

5.  That the applicant or any partner has, within twelve (12) months next preceding the date of the application, violated any provision of the Oklahoma Alcoholic Beverage Control Act or regulation of the ABLE Commission issued pursuant hereto.  Provided, however, that if the ABLE Commission has, during said twelve-month period, suspended any license sought to be renewed, such renewal application may be approved if the term of the suspension has been completed and the applicant has complied with any special conditions imposed in connection with the suspension;

6.  That the applicant is not of good moral character, or that the applicant is in the habit of using alcoholic beverages to excess, or is mentally incapacitated.  Provided, that the record in any municipal court showing a conviction of violation of any municipal ordinances or state statutes involving moral character or public nuisance obtained after passage and approval of the Oklahoma Alcoholic Beverage Control Act shall be received in evidence by the ABLE Commission;

7.  That the applicant does not own or have a written lease for the premises for which a license is sought;

8.  That the applicant has, within twelve (12) months next preceding the date of application, been the holder of a license revoked for cause;

9.  That the applicant is not the real party in interest, or intends to carry on the business authorized by the license as the agent of another;

10.  That the applicant, in the case of an application for renewal of any license, would not be eligible for such license on a first application;

11.  That the applicant is a person who appoints or is a law enforcement official or is an employee of the ABLE Commission or of the Director;

12.  That the proposed location of the licensed premises would violate a valid municipal nondiscriminatory zoning ordinance;

13.  That, in the case of an application for a wholesaler license, or Class B wholesaler license, any manufacturer, including an officer, director or principal stockholder thereof, or any partner, has any financial interest in the business to be conducted under the license;

14.  That the issuance of the license applied for would result in a violation of any provision of the Oklahoma Alcoholic Beverage Control Act;

15.  That, in the case of an application for a wholesaler or Class B wholesaler license, the applicant or any partner, or spouse of the applicant or any partner, is the holder or partner of the holder of any other class of license issued under the provisions of the Oklahoma Alcoholic Beverage Control Act, other than an agent or employee license for employment by the applicant, or a storage license, bonded warehouse license, carrier license or private carrier license; or

16.  That, in the case of an application for a package store license the applicant or any partner, or the spouse of the applicant or any partner, is the holder or partner of the holder, or employee of such holder of any other class of license issued under the provisions of the Oklahoma Alcoholic Beverage Control Act, other than a storage license or an employee license for the proposed licensed premises of the applicant or of a retail dealer's permit for the same location issued by the Oklahoma Tax Commission for the sale of low-point beer for consumption on the premises as provided by Section 163.7 of this title.

Added by Laws 1959, p. 155, § 27.  Amended by Laws 1976, c. 13, § 1, operative July 1, 1976; Laws 1979, c. 198, § 5, emerg. eff. May 25, 1979; Laws 1985, c. 6, § 24, emerg. eff. March 14, 1985; Laws 1993, c. 180, § 2, emerg. eff. May 13, 1993; Laws 1995, c. 274, § 46, eff. Nov. 1, 1995; Laws 1996, c. 3, § 9, emerg. eff. March 6, 1996; Laws 1997, c. 84, § 2, eff. Nov. 1, 1997.

NOTE:  Laws 1995, c. 192, § 8 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§37-527.1.  Denial of mixed beverage, bottle club, beer and wine or caterer license - Grounds.

The Alcoholic Beverage Laws Enforcement Commission shall refuse to issue a mixed beverage, beer and wine, bottle club, or caterer license, either on an original application or a renewal application, if it has reasonable grounds to believe and finds any of the following to be true:

1.  That the applicant, in the case of a natural person, is under twenty-one (21) years of age;

2.  That the applicant, in the case of a corporation, has a stockholder who owns fifteen percent (15%) or more of the stock, officer, or director who is under twenty-one (21) years of age;

3.  That the applicant, in the case of any type of partnership, has any partner who is under twenty-one (21) years of age;

4.  That the applicant, in the case of a limited liability company, has a manager or member who is under twenty-one (21) years of age;

5.  That the applicant or any type of partner has been convicted of a felony;

6.  That the applicant, in the case of a corporation, has a stockholder owning fifteen percent (15%) of the stock, officer or director who has been convicted of a felony;

7.  That the applicant, in the case of a limited liability company, has a manager or a member who has been convicted of a felony;

8.  That the applicant has made false statements to the ABLE Commission;

9.  That the applicant is not the legitimate owner of the business for which a license is sought or that other persons have undisclosed ownership interests in the business;

10.  That the applicant or any partner, within twelve (12) months after being issued a license, either on an original application or a renewal application, has violated any provision of the Oklahoma Alcoholic Beverage Control Act or regulation of the ABLE Commission issued pursuant hereto.  Provided, however, that if the ABLE Commission, during said twelve-month period, has suspended any license sought to be renewed, such renewal application may be approved if the term of the suspension has been completed and the applicant has complied with any special conditions imposed in connection with the suspension;

11.  That the applicant is not the real party in interest, or intends to carry on the business authorized by the license as the agent of another;

12.  That the applicant is a person who appoints or is a law enforcement official or is an employee of the ABLE Commission or of the Director; or

13.  That the applicant does not own or have a written lease for the premises for which a license is sought.

Added by Laws 1985, c. 6, § 69, emerg. eff. March 14, 1985.  Amended by Laws 1987, c. 180, § 4, emerg. eff. June 29, 1987; Laws 1994, c. 361, § 9; Laws 1995, c. 192, § 9, eff. Sept. 1, 1995; Laws 1997, c. 84, § 3, eff. Nov. 1, 1997.

§37528.  Revocation or suspension of license  Grounds  Penalties  Summary suspension.

A.  Any license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act, Section 501 et seq. of this title, by order of the Alcoholic Beverage Laws Enforcement Commission, after due notice and hearing, may be revoked or suspended if the ABLE Commission finds or has grounds to believe that the licensee has:

1.  Violated any rule adopted by the ABLE Commission;

2.  Procured a license through fraud, or misrepresentation, or concealment of a material fact;

3.  Made any false representation or statement to the ABLE Commission in order to prevent or induce action by the ABLE Commission;

4.  Maintained an unsanitary establishment or has supplied impure or otherwise deleterious beverages or food;

5.  Stored, possessed, mixed or served on the premises of a bottle club any alcoholic beverage upon which the tax levied by Section 553 of this title has not been paid as provided for in the Oklahoma Alcoholic Beverage Control Act, in a county of this state where the sale of alcoholic beverages by the individual drink for onpremises consumption has not been authorized;

6.  Misrepresented to a customer or the public any alcoholic beverage sold by the licensee; or

7.  Had any permit or license issued by the Oklahoma Tax Commission and required by the Oklahoma Alcoholic Beverage Control Act, suspended or revoked by the Tax Commission.

B.  The ABLE Commission may revoke or suspend the license of any mixed beverage, caterer or bottle club licensee if the ABLE Commission finds or has grounds to believe that such licensee:

1.  Has acted as an agent of a manufacturer or wholesaler of alcoholic beverages;

2.  Is a manufacturer or wholesaler of alcoholic beverages;

3.  Has borrowed money or property or accepted gratuities or rebates from a manufacturer or wholesaler of alcoholic beverages;

4.  Has obtained the use of equipment from any manufacturer or wholesaler of alcoholic beverages or any agent thereof;

5.  Has violated any of the provisions of the Oklahoma Alcoholic Beverage Control Act for which mandatory revocation or suspension is not required; or

6.  Has been convicted on or after July 1, 1985, of a violation of any state or federal law relating to alcoholic beverage for which mandatory revocation or suspension is not required.

C.  The ABLE Commission shall revoke the license of any licensee if said Commission finds:

1.  That the licensee knowingly sold alcoholic beverages or allowed such beverages to be sold, delivered or furnished to any person under the age of twentyone (21) years, or to any person visibly intoxicated or adjudged insane or mentally deficient;

2.  That the licensee, any general or limited partner of the licensee, or in the case of a corporation, an officer or director of the corporation, has been convicted of a felony;

3.  That, in the case of a wholesaler, Class B wholesaler, or retail package store licensee, the holder of the license or any member of a general or limited partnership which is the holder of such a license, has been convicted of a prohibitory law relating to the sale, manufacture, or transportation of alcoholic beverages which constitutes a felony or a misdemeanor.

D.  If the ABLE Commission shall find by a preponderance of the evidence as in civil cases that the holder of a package store license has knowingly sold any alcoholic beverage to any person under the age of twentyone (21) years, after a public hearing it shall revoke said license and no discretion as to said revocation shall be exercised by the ABLE Commission.

E.  The ABLE Commission shall have the authority to promulgate rules and regulations to establish a penalty schedule for violations of any provision of the Oklahoma Alcoholic Beverage Control Act or any rule or regulation of the ABLE Commission.  The schedule shall provide for suspension or revocation of any license for major and minor violations as determined by the ABLE Commission.  Penalties shall be increasingly severe with each violation by a licensee.

Provided, that for a fourth major violation by a licensee within a twenty-four-month period the penalty shall be mandatory revocation of license.  The twenty-four-month period shall be calculated from the date of the most recent violation as set forth in an order signed by the Director or the designee of the Director.

F.  The ABLE Commission may impose a monetary penalty in lieu of or in addition to suspension of a license.  The amount of fine for a major violation shall be computed by multiplying the proposed number of days of the suspension period by One Hundred Dollars ($100.00).  The amount of fine for a minor violation shall be computed by multiplying the number of days of the proposed suspension period by Fifty Dollars ($50.00).

G.  The failure of any licensee to pay a fine or serve a suspension imposed by the ABLE Commission shall result in the revocation of the license of said licensee.

H.  If the ABLE Commission finds that public health, safety or welfare require emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceeding for revocation or other action, pursuant to the provisions of Section 314 of Title 75 of the Oklahoma Statutes.

Amended by Laws 1985, c. 6, § 25, emerg. eff. March 14, 1985; Laws 1991, c. 80, § 1, emerg. eff. April 18, 1991.

§37528.1.  Municipalities and counties  Suspension or revocation of license  Procedure.

The governing board of any municipality, as to any mixed beverage, beer and wine, caterer, or bottle club licensee having its principal place of business in such municipality, and the board of county commissioners of any county, as to any mixed beverage, beer and wine, caterer, or bottle club licensee having its principal place of business in such county but outside the incorporated limits of a municipality, may initiate a license suspension or revocation proceeding as to such licensee by filing a written complaint with the ABLE Commission, setting forth the grounds for the proposed suspension or revocation.  Such complaint may be based on any ground that the ABLE Commission might have asserted.  Upon receipt of such complaint, the ABLE Commission shall forward a copy of the complaint to the licensee together with written notice of the time and place of hearing thereon.  If the complaint is filed by a municipality the hearing shall be conducted within the corporate limits of said municipality.  If the complaint is filed by a county, the hearing shall be conducted in said county.  The hearing shall be held within the time limits, and in the manner, prescribed for suspension or revocation proceedings initiated by the ABLE Commission.  In any proceeding initiated pursuant to this section, the municipality or county shall be deemed an interested party, shall have the right to be heard and to present evidence at the hearing on the complaint, and shall be entitled to appeal from any final order entered by the ABLE Commission in the manner otherwise provided in the Oklahoma Alcoholic Beverage Control Act.  Such municipality or county shall not be required to give bond on appeal.

Added by Laws 1985, c. 6, § 102, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 10.

§37528.2.  Municipalities and counties  Zoning of establishments  Municipal court jurisdiction.

Municipalities and counties are hereby authorized to create a new zoning classification to regulate the location of establishments that sell, serve, mix, dispense, or allow consumption of alcoholic beverages on the premises.  Such zoning classification may include but shall not be limited to reasonable parking, access regulations, and other such zoning regulations as the local authorities may deem necessary for local control.  This authority shall be in addition to the authority to enact ordinances established in Section 503 of Title 37 of the Oklahoma Statutes.

Municipal courts are hereby authorized jurisdiction to hear violations of any ordinances enacted pursuant to the provisions of this section and Section 503 of Title 37 of the Oklahoma Statutes.

Added by Laws 1985, c. 6, § 103, emerg. eff. March 14, 1985.

§37529.  Notice of denial, suspension of revocation of license.

In the case of denial of an application for an original license, the Alcoholic Beverage Laws Enforcement Commission shall give written notice to the applicant either by registered mail directed to his lastknown address or by delivery, stating the reason for such denial.  If the ABLE Commission proposes to deny renewal of any license or to suspend or revoke a license, it shall give written notice to the licensee addressed to his licensed premises by registered mail, by personal delivery, or by posting of said notice on the outside entrance to the licensed premises, notifying said licensee of such contemplated denial, suspension or revocation, and of the time and place at which the licensee may be accorded a hearing before the ABLE Commission on the matter, which time shall not be less than fifteen (15) days from the date of mailing, delivery or posting of such notice.  Such notice shall set forth the grounds for the proposed denial, suspension or revocation. The ABLE Commission may delegate any part of this function to the Director or his assistants in his department, but any person aggrieved by any order shall have the right to be heard by the ABLE Commission and the ABLE Commission shall provide adequate procedure to protect the right of persons desiring to do so.

Amended by Laws 1985, c. 6, § 27, emerg. eff. March 14, 1985.

§37530.  Hearing for aggrieved persons.

Any person aggrieved by the action of the Alcoholic Beverage Laws Enforcement Commission in denying an application for an original license may, within fifteen (15) days after receipt of notice thereof, file with the ABLE Commission written request for a hearing, and the ABLE Commission shall, pursuant to such request, set a time and place for a hearing on a denial of an application for an original license.  At the time and place set in a notice by the ABLE Commission of contemplated denial of the renewal of a license or of a proposed suspension or revocation of a license, the ABLE Commission shall afford the applicant or the licensee an opportunity to be heard and to present evidence in his behalf.  Said hearing shall be conducted within fifteen (15) days after receipt of the request by the ABLE Commission.  In the conduct of any such hearing, the ABLE Commission shall have power to administer oaths, examine witnesses, and subpoena records and documents pertaining to the issues involved.  Upon request of and at the expense of the aggrieved party, the ABLE Commission shall make or cause to be made a complete record of all testimony and other evidence taken or introduced at such hearing.  Within fifteen (15) days after conclusion of any such hearing, unless the time shall be extended by the parties thereto in writing, the ABLE Commission shall enter an order affirming or modifying its denial of an original application, an order dismissing its notice of contemplated denial of renewal of license or affirming same, or an order dismissing its notice of contemplated suspension or revocation of a license or an order suspending or revoking same.  The ABLE Commission shall, by written notice mailed to the applicant or licensee by certified mail or by delivery in person to the applicant or licensee, or their attorney of record, advise of its action pursuant to the hearing.

§37530.1.  Director or hearing officer to conduct hearing  Report  Recommendation  Notice  Review.

The Director shall have the authority to conduct an initial hearing when a hearing before the Commission is required by law. The Director may employ such hearing officers and assistants as are necessary to conduct the hearings.  If a hearing is conducted by a hearing officer, the hearing officer shall issue a report to the Director.  The report of the hearing officer shall include findings of fact and conclusions of law.  After conducting a hearing or after receiving the report of the hearing officer, the Director shall issue a recommendation to the Commission.  Notice of the recommendation of the Director shall be sent to the lastknown address of the licensee.  If the licensee disagrees with the recommendation of the Director, he may request a hearing before the Commission for a review of the record.  If the licensee fails to request a review of the record within fifteen (15) days after the date of the notice of the Director's decision, the recommendation of the Director shall become a final order of the Commission.  A failure to request a review of the record by the Commission in a timely manner shall constitute a failure to exhaust administrative remedies.

§37531.  Appeal to district court.

Within thirty (30) days after a final order of the Alcoholic Beverage Laws Enforcement Commission, pursuant to a hearing as provided in Section 530 of this title, an applicant or licensee may appeal from the order of the ABLE Commission to the district court of the county in which the premises licensed or sought to be licensed are located.  At the time of filing such an appeal, the party appealing shall give bond for costs assessed against him.  The appeal shall be taken by filing with the clerk of the district court of the proper county a written notice stating that the party appeals from the action of the ABLE Commission and stating the pertinent grounds on which the appeal is founded.  Such appeal shall consist of a hearing and review of the record only as set forth in the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes. The district court may affirm, reverse or modify the order of the ABLE Commission and shall issue its order within sixty (60) days after the appeal is heard.  Appeals may be taken from a final order of the district court to the Supreme Court by the applicant, licensee or by the ABLE Commission.  The ABLE Commission shall not berequired to give bond on appeal.  The licensee may file a supersedeas bond in an amount to be fixed by the ABLE Commission staying the order until the final determination of all issues on an appeal but the order of the ABLE Commission may not be stayed unless ordered by the judge of the district court. Permission to stay the order of the ABLE Commission shall not be granted by any court unless an application therefor be made in the written notice of the applicant's or licensee's intention to appeal from the order of the ABLE Commission, and then only after a hearing before the court upon notice to both parties wherein the court determines by a preponderance of the evidence that in denying a license or in ordering the suspension or a revocation of a license the ABLE Commission acted without legal cause or upon insufficient evidence.  Provided, that in all cases where the order of the ABLE Commission is stayed by a supersedeas bond and the licensee is unsuccessful in his appeal, and the action of the ABLE Commission becomes final, such bond shall be forfeited tothe State of Oklahoma by the court considering such appeal if the court finds said appeal was frivolous or was filed for the purpose of delaying the effect of said order, and the Attorney General shall thereupon commence legal proceedings in the name of the State of Oklahoma to recover the amount of said bond, which money shall be placed to the credit of the General Revenue Fund of the state.

Amended by Laws 1985, c. 6, § 28, emerg. eff. March 14, 1985.

§37532.  Nature of license  Transfer to new location.

Any license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall be a purely personal privilege. It shall not constitute property nor be subject to attachment, garnishment, or execution, or be alienable or transferable, either voluntarily or involuntarily; nor shall it descend by the laws of descent and distribution, but shall cease upon the death of the licensee; provided, however, that the Alcoholic Beverage Laws Enforcement Commission, under such regulations and subject to such restrictions as it may prescribe, may permit the executors or administrators of the estate of any deceased licensee, or the trustees of an insolvent or bankrupt licensee, or the legal guardian of a licensee who has been adjudged to be incompetent or insane, to exercise the privileges under any license held by him for such period as the ABLE Commission may deem equitable during the administration of the deceased or bankrupt licensee's estate, but not to exceed two (2) years.  A license may not be transferred to a new location, except upon application to the ABLE Commission and endorsement on the license by the ABLE Commission showing the new location.  An application for transfer of license shall be accompanied by a certificate reflecting, as to the proposed new location, compliance with municipal zoning ordinances or county zoning regulations and municipal or county fire, safety and health codes as required by Section 523 of this title.  A mixed beverage or bottle club licensee who transfers his license to a new location shall pay a transfer fee of One Hundred Dollars ($100.00) to the ABLE Commission.

§37532.1.  Display of license  Authorized use  Effect of suspension of license on other licenses.

All licenses issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall be displayed in a conspicuous place at all times on the licensed premises.  No licensee may consent to or allow the use or display of his license by a person other than the person to whom the license was issued.  No person may use a license or exercise any privileges granted by the license except at the place, address, premises or location for which the license is issued, except as otherwise provided by the Oklahoma Alcoholic Beverage Control Act.

If the mixed beverage, caterer or bottle club license for a licensed premises is suspended or revoked by the ABLE Commission, all other licenses issued by the ABLE Commission for such premises shall cease to be valid.  If a mixed beverage, caterer or bottle club license is suspended or revoked for any licensed premises, this shall not invalidate licenses held by the licensee for other licensed premises.

Added by Laws 1985, c. 6, § 89, emerg. eff. March 14, 1985.

§37-532.2.  Mixed beverage licensee or beer and wine licensee - Transfer of financial interest in licensed premises.

A.  If a mixed beverage licensee sells or otherwise transfers his financial interest in a licensed premises to another party who obtains a mixed beverage license for the premises, any alcoholic beverages on said premises may be transferred to the new licensee.  Provided, if the premises are not in continuous operation as a mixed beverage establishment prior to and during the transfer of financial interest in the premises, said transfer of alcoholic beverages shall be limited to alcoholic beverages in the original container which have not been opened and which have not had the seal broken and the original cap or cork removed.

B.  If a beer and wine licensee sells or otherwise transfers his financial interest in a licensed premises to another party who obtains a beer and wine license for the premises, any beer and wine on said premises may be transferred to the new licensee.  Provided, if the premises are not in continuous operation as a beer and wine establishment prior to and during the transfer of financial interest in the premises, said transfer of beer and wine shall be limited to beer and wine in the original containers which have not been opened and which have not had the seal broken and the original cap or cork removed.

C.  There shall be no liability on the part of, and no cause of action of any nature shall arise against the ABLE Commission, the Director, or the staff of the ABLE Commission for the contents of any alcoholic beverages transferred pursuant to the provisions of this section.

Added by Laws 1987, c. 205, § 6, operative July 1, 1987.  Amended by Laws 1994, c. 361, § 11.

§37533.  Sales to wholesaler without discrimination or inducement.

Any manufacturer or subsidiary of a manufacturer who markets his or its products solely through a subsidiary or subsidiaries, a distiller, rectifier, bottler, winemaker, brewer, or importer of alcoholic beverages, bottled or made in a foreign country, either within or without this state, shall be required to sell such brands or kinds of alcoholic beverages to every licensed wholesaler or Class B wholesaler who desires to purchase the same, on the same price basis and without discrimination or inducements, and shall further be required to sell such beverages only to those persons licensed as wholesalers or Class B wholesalers.

No manufacturer shall require a wholesaler or Class B wholesaler to purchase any alcoholic beverages or any goods, wares or merchandise as a condition to the wholesaler or Class B wholesaler obtaining or being entitled to purchase any alcoholic beverages.

Violation of this section shall be a misdemeanor.  Conviction hereunder shall automatically revoke the violator's license.

Laws 1959, p. 157, § 33.

§37534.  Package store license.

A.  No package store license shall be issued for premises unless said premises are separated from premises on which any other goods, wares or merchandise are sold or services are rendered by nontransparent walls which may be broken by a passageway to which the public is not admitted.  Provided, it shall be unlawful for any person or persons to take any alcoholic beverage from such store through said passageway for the purpose of selling, reselling, or delivering in connection with the sale of said alcoholic beverage. Such licenses shall apply only to the premises described in the application.  No person may own any interest in more than one package store.  For the purpose only of establishing whether or not a person owns an interest in more than one package store license, the spouse of any person or partner and any person having a beneficial interest in any package store shall be deemed to be a partner in said package store.  A beneficial interest shall be any interest that benefits from any sales or profits of said package store.

B.  Package stores licensed under the Oklahoma Alcoholic Beverage Control Act may sell only alcoholic beverages in retail containers as defined in Section 506 of this title, in the original package for consumption off the premises.  Provided, all alcoholic beverages are to be sold at ordinary room temperature. All retail sales shall be made on the licensed premises and all deliveries off the premises, at retail, of intoxicating liquor or beer are hereby prohibited.

Amended by Laws 1985, c. 6, § 30, emerg. eff. March 14, 1985.

§37-534.1.  Sale of alcoholic beverages packaged with nonalcoholic promotional items - Provision of packaging by manufacturer or agent - Equal access by retail package store licensees.

A.  A retail package store may offer for sale and sell alcoholic beverages which are packaged or are to be packaged with nonalcoholic promotional items, if such packaging and all nonalcoholic promotional items are provided by the manufacturer or agent of the manufacturer at the expense of the manufacturer or agent of the manufacturer, regardless of where such packages are assembled.

B.  The manufacturer or agent of the manufacturer may provide such packaging and any nonalcoholic promotional items to the retail package store licensee at the retail package store premises, or otherwise, and may deliver such packaging and all nonalcoholic promotional items provided by the manufacturer or agent to the retail package store licensee by means of common carrier, or otherwise, at no expense to the retailer, for the retail package store licensee to incorporate the alcoholic beverage product of the manufacturer into the manufacturer's packaging or with such promotional items.

C.  The manufacturers of alcoholic beverages, through their agents, must make access to the packaging for such alcoholic beverages with nonalcoholic promotional items available equally to retail package store licensees in this state.  Such access to the promotional packaging is subject to the reasonable supplies of such packaging and subject to the terms of the manufacturer's promotion.  Such access to the manufacturer's packaging by the retail package store licensees shall be commensurate to the needs of the retail package store licensee based on the stock of the manufacturer's product carried by the retailer.  The manufacturers shall only be required to carry reasonable supplies of such promotional packages and shall make a good faith effort to ratably distribute such packaging or items to those retail package store licensees who desire such packaging or items.

Added by Laws 1994, c. 361, § 1.

§37-535.  Financial interest in premises by manufacturers, wholesalers, etc., prohibited - Loans and credits to retailers unlawful.

It shall be unlawful for any manufacturer, wholesaler, Class B wholesaler, or person authorized to sell alcoholic beverages to a wholesaler, or any employee, officer, director, stockholder owning fifteen percent (15%) or more of the stock, any type of partner, manager, member or agent thereof, to directly or indirectly:

1.  Have any financial interest in any premises upon which any alcoholic beverage or light beer is sold at retail or in any business connected with the retailing of alcoholic beverages or light beer as defined in Section 506 of this title;

2.  Lend any money or other thing of value, or to make any gift or offer any gratuity, to any package store, mixed beverage, beer and wine or bottle club licensee or caterer;

3.  Guarantee any loan or the repayment of any financial obligation of any retailer, mixed beverage, beer and wine or bottle club licensee or caterer;

4.  Require any wholesaler, Class B wholesaler, retailer, mixed beverage, beer and wine licensee or caterer to purchase and dispose of any quota of alcoholic beverages, or to require any retailer to purchase any kind, type, size container, or brand of alcoholic beverages in order to obtain any other kind, type, size container, or brand of alcoholic beverages;

5.  Sell to any retailer, mixed beverage, beer and wine licensee or caterer any alcoholic beverage on consignment, or upon condition, or with the privilege of return, or on any condition other than a bona fide sale; provided, the delivery in good faith, through mistake, inadvertence, or oversight, of alcoholic beverage that was not ordered by a retailer, mixed beverage licensee, beer and wine licensee, caterer or special event licensee to such licensee shall not be considered a violation of this paragraph, as long as action is taken to correct the error and all invoices and records of the transaction are corrected.  There shall be no time period imposed by the ABLE Commission for notification of or correction of the error; or

6.  Extend credit to any retailer, other than holders of Federal Liquor Stamps on United States government reservations and installations, mixed beverage or beer and wine licensee or caterer other than a state lodge located in a county which has approved the retail sale of alcoholic beverages by the individual drink for onpremises consumption.  The acceptance of a postdated check or draft or the failure to deposit for collection a current check or draft by the second banking day after receipt shall be deemed an extension of credit.  Violation of this subsection shall be grounds for suspension of the license.

Added by Laws 1959, p. 158, § 35.  Amended by Laws 1985, c. 6, § 31, emerg. eff. March 14, 1985; Laws 1987, c. 180, § 6, emerg. eff. June 29, 1987; Laws 1989, c. 351, § 6, eff. Nov. 1, 1989; Laws 1994, c. 361, § 12; Laws 1995, c. 192, § 10, eff. Sept. 1, 1995; Laws 2000, c. 360, § 3, eff. July 1, 2000.

§37-535.1.  Mixed beverage, beer and wine, caterer or bottle club licensees, officers, directors or stockholder of corporate licensee owning more than 15% of stock - Limitations on rights and interests.

No mixed beverage, beer and wine, caterer or bottle club licensee, partner in any type of partnership, manager or member of a limited liability company, officer, director or stockholder of any corporate licensee owning more than fifteen percent (15%) of the stock shall have any right, title, lien, claim or interest, financial or otherwise in, upon or to the premises, equipment, business or merchandise of any package store, manufacturer or wholesaler.  The provisions of this section shall not prohibit a person who is an officer or director of a fraternal or veteran's organization which is a tax exempt organization under Section 501(c)(8), (10) or (19) of the Internal Revenue Code and which holds a license issued by the ABLE Commission from having a right, title, lien, claim, or interest in the premises, equipment, business, or merchandise of a package store.

Added by Laws 1985, c. 6, § 71, emerg. eff. March 14, 1985.  Amended by Laws 1985, c. 195, § 9, emerg. eff. June 26, 1985; Laws 1987, c. 70, § 1, emerg. eff. May 6, 1987; Laws 1994, c. 361, § 13; Laws 1995, c. 192, § 11, eff. Sept. 1, 1995.

§37-535.2.  Limitations on rights and interests in mixed beverage, beer and wine, caterer or bottle club licensees.

No manufacturer, wholesaler, partner in any type of partnership, manager or member of a limited liability company, or officer, director or stockholder of any nonresident seller or manufacturer licensee, owning more than fifteen percent (15%) of the stock shall have any right, title, claim or interest, financial or otherwise in, upon or to the premises, equipment, business or merchandise of any mixed beverage, beer and wine, caterer or bottle club licensee.

Added by Laws 1985, c. 6, § 72, emerg. eff. March 14, 1985.  Amended by Laws 1985, c. 195, § 10, emerg. eff. June 26, 1985; Laws 1994, c. 361, § 14; Laws 1995, c. 192, § 12, eff. Sept. 1, 1995.

§37-535.3.  Interactive entertainment facilities - Mixed beverage license.

A.  As used in this section:

1.  "Interactive entertainment facility" means premises that feature interactive computer and video entertainment attractions, themed merchandise, food, alcoholic beverages, and low-point beer; and

2.  "Main purpose of the business" means that the total gross income derived from interactive entertainment exceeds the total gross income derived from the sale, mixing, or serving of alcoholic beverages and low-point beer.

B.  Nothing in Sections 535, 535.1 or 535.2 of Title 37 of the Oklahoma Statutes shall be construed as prohibiting the issuance, transfer, or renewal of any mixed beverage license to any person or corporation with respect to premises that are an integral part of an interactive entertainment facility in which a manufacturer, nonresident seller, distiller, or rectifier has an interest, directly or indirectly, of less than thirty percent (30%) if all the following conditions are met:

1.  The main purpose of the business conducted within the facility is providing interactive entertainment, not the sale of alcoholic beverages;

2.  The mixed beverage licensee shall serve other brands of wine, low-point beer, and alcoholic beverages in addition to the brands manufactured, produced, or distributed by any distiller, rectifier, nonresident seller, or manufacturer that has a direct or indirect interest in the mixed beverage license;

3.  No more than twenty percent (20%) of the mixed beverage licensee's purchases of alcoholic beverages for sale on its licensed premises shall be products manufactured, produced, or distributed by the manufacturer, distiller, rectifier, or nonresident seller that has a direct or indirect interest in the licensed premises;

4.  The licensee purchases all alcoholic beverages and low-point beer sold on the premises from wholesalers that are licensed in Oklahoma;

5.  The distiller, rectifier, nonresident seller, or manufacturer does not control, directly or indirectly, the day-to-day operation of the licensed premises; and

6.  Officers, directors, and employees of the distiller, rectifier, nonresident seller, or manufacturer do not serve as officers or directors of the entity operating the licensed premises.

Added by Laws 2000, c. 107, § 4, eff. Nov. 1, 2000.

§37536.  Price discrimination  Rebates.

A.  It shall be unlawful for any person privileged to sell alcoholic beverages to wholesalers or retailers:

1.  To discriminate, directly or indirectly, in price between one wholesaler and another wholesaler or between one retailer and another retailer purchasing alcoholic beverages bearing the same brand or trade name and of like age and quality; or

2.  To grant, directly or indirectly, any discount, rebate, free goods, allowance or other inducement.

B.  The Alcoholic Beverage Laws Enforcement Commission is hereby authorized to promulgate rules which are necessary to carry out the purpose of this section and to prevent its circumvention by offering or giving of any rebate, allowance, free goods, discount or any other thing or service of value; provided, that the posting of charges per order for processing minimum orders or per case for the handling or repacking of goods by wholesalers for sales in less than full case lots shall not constitute a violation of this section.

C.  For the violation of any provision of this section or of any rule duly promulgated under this section, the ABLE Commission may suspend or revoke a license as follows:  For the first offense, not exceeding ten (10) days' suspension of license; for a second offense, not exceeding thirty (30) days' suspension of license; and for a third offense, the ABLE Commission shall revoke the license.

Laws 1959, p. 158, § 36; Laws 1982, c. 121, § 1; Laws 1985, c. 6, § 32, emerg. eff. March 14, 1985; Laws 1993, c. 180, § 3, emerg. eff. May 13, 1993.

§37536.1.  Limitation on price of distillers' sales.

No distiller shall sell alcoholic beverages to a wholesaler licensed under the Oklahoma Alcoholic Beverage Control Act at a rate higher than the lowest rate at which such distiller sells in any other state.

Amended by Laws 1985, c. 6, § 33, emerg. eff. March 14, 1985.

§37-537.  Enumerated prohibited acts.

A.  No person shall:

1.  Knowingly sell, deliver, or furnish alcoholic beverages to any person under twenty-one (21) years of age;

2.  Sell, deliver or knowingly furnish alcoholic beverages to an intoxicated person or to any person who has been adjudged insane or mentally deficient;

3.  Open a retail container or consume alcoholic beverages on the premises of a retail package store;

4.  Import into this state, except as provided for in the Oklahoma Alcoholic Beverage Control Act, any alcoholic beverages; provided, that nothing herein shall prohibit the importation or possession for personal use of not more than one (1) liter of alcoholic beverages upon which the Oklahoma excise tax is delinquent;

5.  Receive, possess, or use any alcoholic beverage in violation of the provisions of the Oklahoma Alcoholic Beverage Control Act;

6.  Transport into, within, or through this state more than one (1) liter of alcoholic beverages upon which the Oklahoma excise tax has not been paid unless the person accompanying or in charge of the vehicle transporting same shall possess a true copy of a bill of lading, invoice, manifest or other document particularly identifying the alcoholic beverages being transported and showing the name and address of the consignor and consignee;

7.  Knowingly transport in any vehicle upon a public highway, street or alley any alcoholic beverage except in the original container which shall not have been opened and the seal upon which shall not have been broken and from which the original cap or cork shall not have been removed, unless the opened container be in the rear trunk or rear compartment, which shall include the spare tire compartment in a vehicle commonly known as a station wagon and panel truck, or any outside compartment which is not accessible to the driver or any other person in the vehicle while it is in motion;

8.  Drink intoxicating liquor in public except on the premises of a licensee of the Alcoholic Beverage Laws Enforcement Commission who is authorized to sell or serve alcoholic beverages by the individual drink or be intoxicated in a public place.  This provision shall be cumulative and in addition to existing law;

9.  Forcibly resist lawful arrest, or by physical contact interfere with an investigation of any infringement of the Oklahoma Alcoholic Beverage Control Act or with any lawful search or seizure being made by an inspector or agent of the ABLE Commission, when such person knows or should know that such acts are being performed by a state, county, or municipal officer, inspector or agent of the ABLE Commission;

10.  Manufacture, duplicate, counterfeit or in any way imitate any bottle club membership card required to be issued by the ABLE Commission without the permission of the Commission;

11.  Consume or possess alcoholic beverages on the licensed premises of a bottle club unless such person possesses a valid membership card for that club issued by the club; or

12.  Knowingly possess any bottle club membership card required to be issued by the ABLE Commission, which has been manufactured, counterfeited, imitated or in any way duplicated without the permission of the Commission.

B.  No licensee of the ABLE Commission shall:

1.  Receive, possess, or sell any alcoholic beverage except as authorized by the Oklahoma Alcoholic Beverage Control Act and by the license or permit which the licensee holds;

2.  Employ any person under the age of twenty-one (21) in the selling or handling of alcoholic beverages.  Provided, that a mixed beverage, beer and wine, caterer, special event or bottle club licensee may employ servers who are at least eighteen (18) years of age, except persons under twenty-one (21) years of age may not serve in designated bar or lounge areas, and a mixed beverage, beer and wine, caterer, special event or bottle club licensee may employ or hire musical bands who have musicians who are under twenty-one (21) years of age if each such musician is either accompanied by a parent or legal guardian or has on their person, to be made available for inspection upon demand by any ABLE Commission officer or law enforcement officer, a written, notarized affidavit from the parent or legal guardian giving the underage musician permission to perform in designated bar or lounge areas;

3.  Give any alcoholic beverage as a prize, premium or consideration for any lottery, game of chance or skill or any type of competition;

4.  Advertise or offer "happy hours" or any other means or inducements to stimulate the consumption of alcoholic beverages including:

a. deliver more than two drinks to one person at one time;

b. sell or offer to sell to any person or group of persons any drinks at a price less than the price regularly charged for such drinks during the same calendar week, except at private functions not open to the public;

c. sell or offer to sell to any person an unlimited number of drinks during any set period of time for a fixed price, except at private functions not open to the public;

d. sell or offer to sell drinks to any person or group of persons on any one day at prices less than those charged the general public on that day, except at private functions not open to the public;

e. increase the volume of alcoholic beverages contained in a drink without increasing proportionately the price regularly charged for such drink during the same calendar week; or

f. encourage or permit, on the licensed premises, any game or contest which involves drinking or the awarding of drinks as prizes.

Provided that the provisions of this paragraph shall not prohibit the advertising or offering of food or entertainment in licensed establishments;

5.  Permit or allow any patron or person to exit the licensed premises with an open container of any alcoholic beverage.  Provided, that this prohibition shall not be applicable to closed original containers of alcoholic beverages which are carried from the licensed premises of a bottle club by a patron, closed original wine containers removed from the premises of restaurants, hotels, and motels, or to closed original containers of alcoholic beverages transported to and from the place of business of a licensed caterer by the caterer or an employee of the caterer; or

6.  Serve or sell alcoholic beverages with an expired license issued by the ABLE Commission.

C.  No package store licensee shall:

1.  Purchase or receive any alcoholic beverage other than from a person holding a brewer, wholesaler or Class B wholesaler license issued pursuant to the Oklahoma Alcoholic Beverage Control Act;

2.  Suffer or permit any retail container to be opened, or any alcoholic beverage to be consumed, on the licensed premises;

3.  Sell, or keep package store premises open for the purpose of selling, any alcoholic beverages at any hour other than between the hours of 10:00 a.m. and 9:00 p.m. Monday through Saturday; provided, that no such sales shall be made, or package store premises be allowed to remain open for the purpose of making such sales, on the day of any General, Primary, Runoff Primary or Special Election while the polls are open whether on a national, state, county or city election or on New Year's Day, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day or Christmas Day;

4.  Operate a retail package store unless such store shall be located in a city or town having a population in excess of two hundred (200) according to the latest Federal Decennial Census;

5.  Sell any alcoholic beverage on credit; provided that acceptance by a retail liquor store of a cash or debit card, or a nationally recognized credit card, in lieu of actual cash payment does not constitute the extension of credit; provided further, as used in this section:

a. "cash or debit card" means any instrument or device whether known as a debit card or by any other name, issued with or without fee by an issuer for the use of the cardholder in depositing, obtaining or transferring funds from a consumer banking electronic facility,

b. "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit which is accepted by over one hundred merchants;

6.  Offer or furnish any prize, premium, gift or similar inducement to a consumer in connection with the sale of alcoholic beverage, except that goods or merchandise included by the manufacturer in packaging with alcoholic beverages or for packaging with alcoholic beverages shall not be included in this prohibition, but no wholesaler or package store shall sell any alcoholic beverage prepackaged with other goods or merchandise at a price which is greater than the price at which the alcoholic beverage alone is sold;

7.  Permit any person under twenty-one (21) years of age to enter into, remain within or loiter about the licensed premises; or

8.  Pay for alcoholic beverages by a check or draft which is dishonored by the drawee when presented to such drawee for payment; and the ABLE Commission may cancel or suspend the license of any retailer who has given a check or draft, as maker or endorser, which is so dishonored upon presentation.

D.  No wholesaler licensee shall:

1.  Sell or deliver any amount of spirits or wines to any package store licensee on Saturday or Sunday; or

2.  Sell or deliver any amount of spirits or wines to any package store licensee on New Year's Day, Memorial Day, the Fourth of July, Labor Day, Veterans Day, Thanksgiving Day or Christmas Day.

E.  No mixed beverage or beer and wine licensee shall:

1.  Purchase or receive any alcoholic beverage other than from a person holding a wholesaler or Class B wholesaler license issued pursuant to the Oklahoma Alcoholic Beverage Control Act; provided, a mixed beverage or beer and wine licensee whose premises are a restaurant may purchase wine produced at wineries in this state directly from an Oklahoma winemaker as provided in Section 3 of Article XXVIII of the Oklahoma Constitution;

2.  Transport alcoholic beverages from the place of purchase to the licensed premises unless the licensee also holds a private carrier license issued by the ABLE Commission;

3.  Use or allow the use of any mark or label on a container of alcoholic beverage which is kept for sale which does not clearly and precisely indicate the nature of the contents or which might deceive or conceal the nature, composition, quantity, age or quality of such beverage;

4.  Keep or knowingly permit any alcoholic beverage to be kept, brought or consumed on the licensed premises which is not allowed to be sold or served upon such premises; or

5.  Allow any person under twenty-one (21) years of age to enter into, remain within or loiter about the designated bar area of the licensed premises, except for members of a musical band employed or hired as provided in paragraph 2 of subsection B of this section when the band is to perform within such area.

The prohibition in this subsection against persons under twenty-one (21) years of age entering or remaining within the designated bar area of the licensed premises shall not apply, if the licensed premises are closed to the public during a time the premises are legally permitted to be open for business and the premises are used for a private party at which alcoholic beverages may be served to persons twenty-one (21) years of age of older.  Any alcoholic beverages served at a private party on the licensed premises may be purchased from the licensee at a negotiated price or purchased privately and served at the private party on the licensed premises.  Any licensee who desires to conduct such a private party shall notify the ABLE Commission, in writing, at least ten (10) calendar days prior to the private party.  The notification shall include the date, time, and purpose of the private party and any other information the ABLE Commission may deem necessary.

F.  No bottle club licensee shall:

1.  Use or allow the use of any mark or label on a container of alcoholic beverage which does not clearly and precisely indicate the nature of the contents or which might deceive or conceal the nature, composition, quantity, age or quality of any such beverage;

2.  Act as an agent for any bottle club member and purchase any alcoholic beverage for the member;

3.  Use or allow the use of any pool system of storage or purchase of alcoholic beverages;

4.  Allow any person to enter or remain in the designated bar or lounge area of the club unless that person possesses a valid membership card for that club issued by the club;

5.  Sell any alcoholic beverage;

6.  Deliver or furnish to any club member any alcoholic beverage that does not belong to the member;

7.  Serve alcoholic beverages to any person who does not possess a valid membership card for that club issued by the club;

8.  Issue a membership card for the club to a person under twenty-one (21) years of age; or

9.  Allow any person under twenty-one (21) years of age to enter into, remain within or loiter about the designated bar area of the licensed premises, except for members of a musical band employed or hired as provided in paragraph 2 of subsection B of this section when the band is to perform within such area.

The prohibition in this subsection against persons under twenty-one (21) years of age entering or remaining within the designated bar area of the licensed premises shall not apply, if the licensed premises are closed to the public during a time the premises are legally permitted to be open for business and the premises are used for a private party at which alcoholic beverages may be served to persons twenty-one (21) years of age or older.  Any alcoholic beverages served at a private party on the licensed premises may be purchased from the licensee at a negotiated price or purchased privately and served at the private party on the licensed premises.  Any licensee who desires to conduct such a private party shall notify the ABLE Commission, in writing, at least ten (10) calendar days prior to the private party.  The notification shall include the date, time, and purpose of the private party and any other information the ABLE Commission may deem necessary.

G.  No special event or caterer licensee shall:

1.  Purchase or receive any alcoholic beverage other than from a person holding a wholesaler or Class B wholesaler license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act; provided, a special event or caterer licensee may purchase wine produced at wineries in this state directly from an Oklahoma winemaker as provided in Section 3 of Article XXVIII of the Oklahoma Constitution; or

2.  Transport alcoholic beverages from the place of purchase to the licensed premises unless the licensee also holds a private carrier license issued by the ABLE Commission.

H.  No person operating a cafe, restaurant, club, or any place of recreation shall permit any person to be drunk or intoxicated in the person's place of business.

Added by Laws 1959, p. 159, § 37.  Amended by Laws 1961, p. 280, § 1; Laws 1985, c. 6, § 34, emerg. eff. March 14, 1985; Laws 1985, c. 283, § 4, emerg. eff. July 22, 1985; Laws 1989, c. 3, § 4, emerg. eff. March 8, 1989; Laws 1991, c. 198, § 3, emerg. eff. May 16, 1991; Laws 1991, c. 335, § 11, emerg. eff. June 15, 1991; Laws 1994, c. 361, § 15; Laws 1997, c. 364, § 3, eff. Nov. 1, 1997; Laws 2001, c. 78, § 5, eff. Nov. 1, 2001; Laws 2002, c. 460, § 27, eff. Nov. 1, 2002; Laws 2005, c. 196, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1991, c. 40, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§37-537.1.  Mixed beverage, beer and wine, bottle club, caterer or special event licensee or their officer or agent - Prohibited acts.

No mixed beverage, beer and wine, bottle club, caterer or special event licensee or any employee, manager, operator or agent thereof shall:

1.  Consume or be under the influence of alcoholic beverages during the hours he is on duty.  For the purposes of this section, licensees will be deemed to be on duty from the time he first comes on duty until the time he goes off duty at the end of the shift, including any break periods permitted by management.  This paragraph shall not apply to any person who works on the premises as an entertainer only;

2.  Permit or tolerate any conduct or language which is intended to threaten another with physical harm or any fighting or offensive physical contact, in or upon the licensed premises or areas just outside the licensed premises which are controlled by the licensee;

3.  Permit empty or discarded alcoholic beverage containers to be in public view outside the licensed premises.  All empty or discarded containers shall be disposed of in accordance with ABLE Commission rules and regulations;

4.  Permit any illegal gambling activity, violations of the state narcotic and dangerous drug laws, or prostitution activity or any other criminal conduct to occur on the licensed premises;

5.  Refuse or fail to promptly open a door to the licensed premises upon request of an agent or inspector of the Alcoholic Beverage Laws Enforcement Commission or any other peace officer to enter the premises, when the licensee or employee knows or should know that such request is made by an agent or inspector of the ABLE Commission or any other peace officer.  This provision shall not be construed to deny agents of the ABLE Commission or any other peace officer access at any time to any licensed premises;

6.  Permit a sealed or unsealed container of alcoholic beverage to be removed from the licensed premises.  Provided that restaurants, hotels and motels may permit the removal of closed original wine containers the contents of which have been partially consumed and bottle clubs may permit the removal by a club member of closed original containers of alcoholic beverages belonging to said members.  The provisions of this paragraph shall not be construed to prohibit or restrict hotels or motels who are holders of mixed beverage or beer and wine licenses from allowing alcoholic beverages to be served away from the bar area anywhere on the licensed premises; or

7.  Destroy, damage, alter, remove or conceal potential evidence, or attempt to do so, or refuse to surrender evidence when lawfully requested to do so by an inspector, agent or any other peace officer or incite another person to do any of the above.

Added by Laws 1985, c. 6, § 86, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 16.

§37537.2.  Establishments licensed to sell or serve intoxicating beverages  Prohibited performances, displays or acts.

No owner, operator, partner, manager, or person having supervisory control of any establishment licensed to sell or serve intoxicating beverages shall permit any of the following on or about any commercial premises where intoxicating beverages are dispensed or consumed:

1.  The performance by any person of acts, or simulated acts, of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are otherwise prohibited by law;

2.  The actual intentional touching or caressing or fondling by any person of the breasts, anus or genitals;

3.  Any person on the licensed premises while such person is unclothed or in such attire, costume or clothing as to expose to view any portion of the areola of the female breast or any portion of the pubic hair, buttocks or genitals; or

4.  Any person to perform acts of, or acts which simulate, sexual acts which are prohibited by law, or permit any person to use artificial devices or inanimate objects to depict any prohibited activities or permit the showing of films, still pictures, electronic reproductions or other visual reproductions depicting any of the prohibited activities described in this paragraph.

Added by Laws 1988, c. 295, § 2, emerg. eff. July 1, 1988.

§37-538.  Penalties.

A.  Any person who shall operate a whiskey still with intent to produce alcoholic beverages or any person who shall carry on the business of a distiller without having in his possession a valid and existing distiller's license issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall be guilty of a felony and upon conviction be fined not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Five Thousand Dollars ($5,000.00), or imprisoned in the State Penitentiary for not more than three (3) years, or both such fine and imprisonment.

B.  Any person who shall file a false or fraudulent return in connection with any tax imposed by the Oklahoma Alcoholic Beverage Control Act, or willfully evade, or attempt to evade, any tax herein levied shall be guilty of a felony and upon conviction be fined not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Five Thousand Dollars ($5,000.00), or imprisoned in the State Penitentiary for not more than three (3) years, or both such fine and imprisonment.

C.  Any person who shall knowingly engage in any activity or perform any transaction or act for which a license is required under the Oklahoma Alcoholic Beverage Control Act, not having such license, shall be guilty of a misdemeanor and for the first offense be fined not more than Two Thousand Five Hundred Dollars ($2,500.00) and imprisoned for not less than thirty (30) days nor more than six (6) months, and for a second or subsequent offense shall be guilty of a felony and be fined not more than Two Thousand Five Hundred Dollars ($2,500.00), or imprisoned in the State Penitentiary for not more than one (1) year, or both such fine and imprisonment.

D.  Any person holding a license issued pursuant to the Oklahoma Alcoholic Beverage Control Act who shall sell or deliver alcoholic beverage to any person not entitled to purchase or receive same, except as provided in subsection F of this section, or who shall possess for sale any alcoholic beverage which he is not entitled to sell under his license, or any person who buys any alcoholic beverage, either retail or wholesale, from any person other than a licensed dealer under the terms of the Oklahoma Alcoholic Beverage Control Act, shall be guilty of a misdemeanor and upon conviction be fined not more than One Thousand Five Hundred Dollars ($1,500.00), or imprisoned in the county jail for not more than six (6) months, or both such fine and imprisonment.

E.  Any person under twentyone (21) years of age who shall misrepresent his age in writing or by presenting false documentation of age for the purpose of inducing any person to sell or serve him alcoholic beverage or issue him a bottle club membership card, or who enters or attempts to enter a package store or a separate or enclosed bar area as designated by the ABLE Commission, shall be guilty of a misdemeanor and fined not more than Fifty Dollars ($50.00).  In addition, if a person is convicted or pleads guilty to a violation of the provisions of this subsection in any court having jurisdiction over said offense, the court may order the Department of Public Safety to cancel or deny the offender's privilege to operate a motor vehicle and, upon such order, shall require that the operator's or chauffeur's license, if any, be surrendered to the Department pursuant to Section 6209 of Title 47 of the Oklahoma Statutes.  The cancellation or denial period shall be for one (1) year, or until the person reaches twentyone (21) years of age, whichever is longer.

Any person whose driving privileges are ordered cancelled or denied pursuant to this section may petition the court of original jurisdiction for review of the order.  Upon notice and hearing, the court may modify or withdraw the order as the court deems appropriate except:

1.  A court may not withdraw an order for at least ninety (90) days following the issuance of the order if it is the first such order issued regarding the person named; and

2.  A court may not withdraw an order for at least six (6) months following the issuance of the order if it is the second or subsequent such order issued regarding the person named.

If the Department receives written notice from the court of original jurisdiction that it has withdrawn such an order, the Department shall immediately reinstate any driving privileges that have been canceled or denied under this section, without requiring payment of a reinstatement fee.

F.  Any person who shall knowingly sell, furnish or give alcoholic beverage to a person under twentyone (21) years of age shall be guilty of a felony, and shall be fined not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Five Thousand Dollars ($5,000.00), or imprisoned in the State Penitentiary for not more than five (5) years, or both such fine and imprisonment.  The ABLE Commission shall revoke the license of any person convicted of a violation of this subsection.

G.  Any person who shall knowingly sell, furnish or give alcoholic beverage to an insane, mentally deficient, or intoxicated person shall be guilty of a felony, and shall be fined not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00), or imprisoned in the State Penitentiary for not more than one (1) year, or both such fine and imprisonment.

H.  The payment of the special tax required of liquor dealers by the United States by any person within this state without a corresponding state license shall constitute prima facie evidence of an intention to violate the provisions of the Oklahoma Alcoholic Beverage Control Act.

I.  Any person operating a cafe, restaurant, club or any place of recreation who permits any person to be drunk or intoxicated in said place of business shall be guilty of a misdemeanor, and shall be fined not more than One Hundred Dollars ($100.00), or imprisoned for not more than thirty (30) days or by both such fine and imprisonment.

J.  Any person selling or keeping a package store open to sell any alcoholic beverage during any day or hours not authorized by the Oklahoma Alcoholic Beverage Control Act shall be guilty of a misdemeanor.

Added by Laws 1959, p. 160, § 38.  Amended by Laws 1961, p. 280, § 1; Laws 1985, c. 6, § 35, emerg. eff. March 14, 1985; Laws 1988, c. 237, § 3, eff. Nov. 1, 1988; Laws 1997, c. 133, § 451, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 329, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 451 from July 1, 1998, to July 1, 1999.

§37538.1.  Removal of certain persons during arrest.

An agent, inspector or any peace officer while making arrests incidental to investigating violations of state law may remove from licensed premises and adjacent areas, customers, employees and those individuals who may pose a threat to public safety or a threat to the safety of agents, inspectors or peace officers for the period of time necessary to effect the arrests and complete the pending investigation.

Added by Laws 1985, c. 6, § 79, emerg. eff. March 14, 1985.

§37538.2.  Suspension of license during natural disaster or civil disturbance.

In case of natural disaster or civil disturbance the Governor may, for the duration of such natural disaster or civil disturbance thereof, immediately suspend without notice any license granted under the provisions of the Oklahoma Alcoholic Beverage Control Act.

Added by Laws 1985, c. 6, § 83, emerg. eff. March 14, 1985.

§37538.3.  Law enforcement officers to notify ABLE Commission of violations of act.

All law enforcement officers, upon arrest of any holder of a license issued by the Alcoholic Beverage Laws Enforcement Commission for a violation of any state law or municipal ordinance in which the violation of any alcoholic beverage law had any part, shall immediately notify the ABLE Commission thereof.  Such officers shall notify the ABLE Commission of any acts, practices or other conduct of any such licensee which may be subversive to the general welfare or contrary to the spirit of the Oklahoma Alcoholic Beverage Control Act and shall recommend appropriate action to be taken by the ABLE Commission.

Added by Laws 1985, c. 6, § 85, emerg. eff. March 14, 1985.

§37539.  Search warrant  Seizure and destruction  Forfeiture and sale.

A.  A search warrant may be issued pursuant to the provisions of Sections 1221 through 1264 of Title 22 of the Oklahoma Statutes, as amended, for the purpose of searching for, seizing, destroying or holding any alcoholic beverages possessed, sold, transported, manufactured, kept, or stored in violation of the Oklahoma Alcoholic Beverage Control Act; for the purpose of searching for and seizing any apparatus, vehicle, equipment, or instrumentality used for, or intended for use in, manufacturing or transporting any alcoholic beverage in violation of the Oklahoma Alcoholic Beverage Control Act; and all such property shall be forfeited to the State of Oklahoma.  This section shall not be construed to require a search warrant for duly authorized agents of the Alcoholic Beverage Laws Enforcement Commission to enter upon and inspect any licensed premises, but such right of entry and inspection shall be a condition on which every license shall be issued and the application for, and acceptance of, any license hereunder shall conclusively be deemed to be consent of the applicant and licensee to such entry and inspection.

B.  Any alcoholic beverages upon which the appropriate federal excise tax has not been paid at the time of seizure under this section shall be destroyed by the sheriff who seized the same or to whom the same has been delivered in accordance with the provisions of Section 1261 of Title 22 of the Oklahoma Statutes, as amended, after the same is no longer needed as evidence in any criminal prosecution.  All other property, including alcoholic beverages upon which the appropriate federal excise tax has been paid, seized under this section shall be forfeited to the State of Oklahoma by order of the court issuing the process by virtue of which such property was seized, or before which the persons violating the law, or to which such property was taken by the officer or officers making the seizure.  Said court shall, without a jury, order an immediate hearing as to whether the property so seized was subject to seizure under this section, and take such legal evidence as is offered, and determine the same as in civil cases.  If the court finds from a preponderance of the evidence that the property so seized was subject to seizure under this section, it shall render judgment accordingly and order said property forfeited to the State of Oklahoma unless seized by county or municipal law enforcement officers in which case said property shall be forfeited to the county or municipality, whichever is appropriate, in which the seizure of the property took place.  Such seized property shall be sold by the officer having the same in charge, after giving ten (10) days' notice by one publication in a legal newspaper of the county or, if no legal newspaper is published in said county, after five notices of such sale have been posted in conspicuous places in the city or town wherein such sale is to be made, at least ten (10) days before such sale.  Appeal from such an order may be taken as in civil cases.  When such property is sold under the provisions of this section, the proceeds thereof shall be distributed as follows: First, to the payment of the costs of the case in which the order of forfeiture was made and the actual expenses of preserving the property; and second, the remainder shall be deposited with the county or municipal treasurer of the county or municipality in which the seizure took place if the property was seized by county or municipal law enforcement officials or with the State Treasurer to the credit of the General Revenue Fund of the State of Oklahoma in all other cases.

Amended by Laws 1985, c. 6, § 36, emerg. eff. March 14, 1985.

§37-540.  Reporting method of taxing alcoholic beverages - Labeling of 3.2 beer - Payment of tax.

A.  The Oklahoma Tax Commission shall promulgate rules to implement a reporting method of taxing all alcoholic beverages sold or delivered in this state to eliminate the use of any type of stamps.

B.  Every manufacturer or brewer manufacturing or brewing any beer in this state, for sale in this state, and every manufacturer or brewer outside of the state, shipping any beer into this state, shall cause to be printed, upon an affixed label around and upon the body of each bottle or upon the top or the lid of each can of such beer, a symbol or other designation, approved by the Tax Commission, that will serve to indicate that the beer has an alcoholic content in excess of three and two-tenths percent (3.2%) by weight, and such other information as the Tax Commission may require.  Brewers shall be required to submit samples of crowns, tops and labels to the Tax Commission for approval.

C.  Payment of the excise tax levied by the Oklahoma Alcoholic Beverage Control Act, Section 501 et seq. of this title, with respect to beer shall be made by the manufacturer or brewer as to all beer produced by such brewer within the state for sale within this state, and shall be made by the importing manufacturer or Class B wholesaler who is the original consignee of beer manufactured or produced outside of this state as to all beer imported into this state by such importing licensee.  It is the duty of each Oklahoma licensed brewer with respect to beer produced by such brewer within this state, and of each Oklahoma licensed Class B wholesaler as to beer produced outside of this state and imported into this state by such Class B wholesaler, to pay the excise tax on such beer to the Oklahoma Tax Commission as hereinafter provided.

D.  Notwithstanding any other provision of law, the tax levied by the Oklahoma Alcoholic Beverage Control Act shall be part of the gross proceeds or gross receipts from the sale of alcoholic beverages, as those terms are defined in paragraph 7 of Section 1352 of Title 68 of the Oklahoma Statutes.

Added by Laws 1959, p. 162, § 40.  Amended by Laws 1980, c. 143, § 1, operative Jan. 1, 1981; Laws 1985, c. 6, § 37, emerg. eff. March 14, 1985; Laws 1993, c. 207, § 1, eff. Sept. 1, 1993; Laws 1994, c. 104, § 1, eff. Sept. 1, 1994; Laws 1999, c. 390, § 2, emerg. eff. June 8, 1999; Laws 2001, c. 78, § 6, eff. Nov. 1, 2001.

§37541.  Credits and refunds.

The Tax Commission shall have authority to allow credit for or make refunds of any money paid for stamps issued by the Oklahoma Tax Commission in payment of state excise tax by the manufacturer pursuant to authority granted by the Tax Commission.  All applications to the Tax Commission for credit or replacement under the provisions of this section shall be verified by affidavit and all proof and evidence supporting such application shall be made in strict conformity with the rules and regulations of the Tax Commission setting forth the requirements in connection with such evidence and application.

Amended by Laws 1985, c. 6, § 38, emerg. eff. March 14, 1985.

§37542.  Payment of beer tax  Verified monthly report.

A.  Payment of the excise tax levied by Section 553 of the Oklahoma Alcoholic Beverage Control Act with respect to beer shall be made by the brewer or the Class B wholesaler as herein provided. The tax shall be due and payable on the first day of each month for the preceding calendar month and if not paid on or before the tenth day of each month shall thereafter be delinquent.

B.  Every brewer, and Class B wholesaler, shall make and transmit to the Oklahoma Tax Commission on or before the tenth day of each calendar month, upon a form prescribed and furnished by the Tax Commission, an itemized and verified report, for the preceding calendar month, showing the following information:

1.  Total quantity and description of opening inventory of beer as of the first day of said month;

2.  Total receipts and acquisitions during month from every source.  This shall be itemized showing imports and purchases within and without this state separately; the kind and quantity of each type of beer as shown by the shipper's or seller's invoices thereof; the date of each purchase; the amounts purchased; the date received; the person from whom purchased; the manifest, bill of lading or delivery invoice number of each shipment, which number shall be the number used by the original seller as shown on the basic shipping records which accompany the shipment; the point of origin and point of destination of each shipment; and the name and Alcoholic Beverage Laws Enforcement Commission license number of the carrier if shipped by carrier;

3.  The kind and quantity of all beer sold or withdrawn from stock for sale, use or consumption in the State of Oklahoma during the preceding calendar month; the date of each sale; the kind and quantity of beer in each sale; the name, address and ABLE Commission license number of each purchaser, the manifest, bill of lading or delivery invoice number, which number shall be the number as shown on the basic shipping records which accompany the delivery; and the name and ABLE Commission license number of the carrier if shipped by carrier;

4.  All nontaxable sales and dispositions made during said month, including exports and sales and deliveries to military installations located within this state, shall be reported and information in reference to each such nontaxable sale, disposition, and export shall be shown in detail as is required for sales in the State of Oklahoma and shall be supported by evidence satisfactory to the Oklahoma Tax Commission;

5.  Closing inventory of beer as of the last day of the calendar month; and

6.  Such other information pertaining to the brewer's, and Class B wholesaler's, beginning inventory of beer, receipts or acquisitions thereof, sales and dispositions thereof, and the closing inventory, as the Oklahoma Tax Commission may, by form or regulation, require.

C.  Every brewer, and Class B wholesaler, at the time of making the monthly report required by this section, shall remit to the Oklahoma Tax Commission the total amount of the excise tax due as shown by said report.

It shall be unlawful for any brewer, or Class B wholesaler, to sell or offer for sale any beer while delinquent in the payment of any excise tax due the state.

D.  Reports and remittances, as required herein, which are mailed on the tenth day of the month and received by the Oklahoma Tax Commission subsequent to the tenth of the month in which the excise tax is payable, shall be deemed to have been received by the Tax Commission before becoming delinquent.  Postmark or registry receipt showing deposit in the United States mails shall be conclusive evidence of the date of mailing.  The time for filing returns and paying the excise tax levied by the Oklahoma Alcoholic Beverage Control Act shall not be extended.

E.  If upon investigation it is determined by the Oklahoma Tax Commission that any nontaxable disposition or sale claimed by any brewer or Class B wholesaler is not supported by a valid invoice, or is fraudulently or falsely claimed in any manner by such brewer or Class B wholesaler or any agent of such licensee, the Tax Commission shall disallow any such deduction and shall assess and collect the tax, together with the penalty and interest thereon, on the total amount of the disallowed deduction taken by said licensee.

F.  The taking and claiming of any deduction not authorized by law, upon a report by any brewer or Class B wholesaler, or the failure to file monthly reports or to pay any excise tax due, shall constitute grounds for the revocation of such person's license by the ABLE Commission and the Tax Commission shall promptly notify such ABLE Commission of all such cases.

Amended by Laws 1985, c. 6, § 39, emerg. eff. March 14, 1985.

§37543.  Monthly report by importers of alcoholic beverages.

A.  Every wholesaler, or other person authorized under the Oklahoma Alcoholic Beverage Control Act to import alcoholic beverages into this state, shall make and transmit to the Oklahoma Tax Commission on or before the tenth day of each month, upon a form prescribed and furnished by the Oklahoma Tax Commission, an itemized and verified report for the preceding calendar month, showing the following information:

1.  Opening inventory of alcoholic beverages other than beer;

2.  Total receipts and acquisitions during month from every source.  This shall be itemized showing imports and purchases from within and without this state separately; the kind, proof and quantity of each type of alcoholic beverages as shown by the shipper's or seller's invoices thereof; the date of each purchase; the amount purchased; the date received; the person from whom purchased; the manifest, bill of lading or delivery invoice number of each shipment, which number shall be the number used by the original seller as shown on the basic shipping records which accompany the shipment; and the point of origin and point of destination of each shipment;

3.  The kind and quantity of all alcoholic beverages sold or withdrawn from inventory for sale, use, or consumption during the calendar month; the date of each sale; and the kind, proof and quantity of alcoholic beverages in each sale; the name, address and Alcoholic Beverage Laws Enforcement Commission license number of each purchaser, and the manifest, bill of lading or delivery invoice number, which number shall be the number as shown on the basic shipping records which accompany the delivery;

4.  All nontaxable sales and dispositions made during said month, supported by evidence satisfactory to the Oklahoma Tax Commission;

5.  Closing inventory of alcoholic beverages as of the last day of the calendar month; and

6.  Such other information pertaining to the wholesaler's beginning inventory of alcoholic beverages, receipts or acquisitions thereof, sales and dispositions thereof, and closing inventory, as the Oklahoma Tax Commission may by form or regulation require.

B.  If upon investigation it is determined by the Oklahoma Tax Commission that any nontaxable disposition or sale claimed by any licensee is not supported by a valid invoice, or is fraudulently or falsely claimed in any manner by such licensee or any agent of such licensee, the Oklahoma Tax Commission shall disallow any such deduction and shall assess and collect the excise tax, together with the penalty and interest thereon, on the total amount of the disallowed deduction taken by said licensee.

C.  The taking and claiming of any deduction not authorized by law, upon a report by any wholesaler or the failure to file monthly reports or pay any excise tax due, shall constitute grounds for the revocation of such person's license, distributor permit or wholesaler permit by the ABLE Commission and the Oklahoma Tax Commission shall promptly notify the ABLE Commission of all such cases.

Amended by Laws 1985, c. 6, § 40, emerg. eff. March 14, 1985.

§37-543.1.  Distributor permits - Wholesaler permits - Applications.

A.  All manufacturers, importers, brokers and others who sell alcoholic beverages to a wholesaler in Oklahoma, regardless of whether the sale is consummated within or without the State of Oklahoma, shall obtain a distributor permit from the Oklahoma Tax Commission.

B.  Any person having a Wholesaler's License shall obtain a wholesaler permit from the Tax Commission.

C.  A distributor permit or wholesaler permit may be obtained by filing a verified permit application with the Tax Commission on a form furnished by the Tax Commission.

Added by Laws 1980, c. 143, § 11, operative Jan. 1, 1981.  Amended by Laws 2001, c. 78, § 7, eff. Nov. 1, 2001.

§37543.2.  Issuance of distributor or wholesaler permit  Duties of permit holders.

A.  The Oklahoma Tax Commission, as provided by the Uniform Tax Procedure Code, may issue a distributor permit or wholesaler permit to any person who sells alcoholic beverages to a wholesaler or to any person having a wholesaler license.

B.  Each wholesaler shall furnish a copy of the wholesaler permit to manufacturers, importers, brokers and others who sell alcoholic beverages prior to purchasing alcoholic beverages from a holder of a distributor permit.  Each manufacturer, importer, broker and other who sells alcoholic beverages shall furnish a copy of the distributor permit to the wholesaler prior to selling alcoholic beverages to a wholesaler.

C.  Holders of distributor permits or wholesaler permits shall maintain an itemized and verified record for the preceding calendar month of all sales or purchases of alcoholic beverages and shall transmit the verified record to the Oklahoma Tax Commission on or before the tenth day of each month, upon a form prescribed and furnished by the Tax Commission.  Permit holders shall maintain records of sales and purchases of alcoholic beverages for three (3) years.

Amended by Laws 1985, c. 6, § 41, emerg. eff. March 14, 1985.

§37545.  Unstamped beverages as contraband.

A.  All bottles or other original containers of alcoholic beverages in the possession of any person upon which the taxes have not been paid as required by the Oklahoma Alcoholic Beverage Control Act and the rules and regulations thereunder are declared to be contraband.  Any duly authorized officer or employee of the Alcoholic Beverage Laws Enforcement Commission or Oklahoma Tax Commission is authorized to seize the same, and such containers of alcoholic beverages so seized shall be subject to confiscation and forfeiture by the ABLE Commission as hereinafter provided.

B.  If, upon examination of invoices or from other investigation, the Tax Commission or the ABLE Commission finds that any alcoholic beverages, except beer, have been sold without tax payment as required by the Oklahoma Alcoholic Beverage Control Act, the Tax Commission shall have the power to require such person to pay to the Tax Commission as such tax a sum equal to twice the amount of the tax due.  If any person is unable to furnish evidence to the Tax Commission of excise tax payment to cover purchases of alcoholic beverages, except beer, made by such person, the prima facie presumption shall arise that such alcoholic beverages were sold without excise tax payment.

It is expressly provided, except where specific provisions of the Oklahoma Alcoholic Beverage Control Act require otherwise, that the procedures and remedies contained in the Uniform Tax Procedure Code, of the Oklahoma Statutes in connection with the making of assessments, and the enforcement and collection thereof, the penalties and interest to be applied, all lien and tax warrant provisions, all incidental remedies, including procedure for an injunction, and all other provisions of the Uniform Tax Procedure Code which may be applied or used to enforce the provisions of the Oklahoma Alcoholic Beverage Control Act, shall be applicable and available to the Oklahoma Tax Commission in administering the provisions hereof and collecting the taxes herein levied on alcoholic beverages.

Amended by Laws 1985, c. 6, § 43, emerg. eff. March 14, 1985.

§37546.  Examination of licensed premises for contraband.

Any officer or enforcement employee of the Alcoholic Beverage Laws Enforcement Commission or Oklahoma Tax Commission shall have power and authority, without a warrant, to enter and examine the licensed premises of all licensees to determine whether any licensee has in his possession any container of alcoholic beverage upon which the taxes have not been paid as required by the Oklahoma Alcoholic Beverage Control Act and the rules and regulations thereunder, and if such officer or employee shall find any such container of alcoholic beverages he shall immediately seize the same.  Such officers and employees of the ABLE Commission or Oklahoma Tax Commission shall be given free access to and shall not be hindered or interfered with in their examination of the licensed premises of any licensees, and, in case any such officer or employee is denied free access or is hindered or interfered with in making such examination, any license held by the person preventing such free access or interfering with or hindering such officer or employee shall be subject to suspension or revocation.

§37547.  Hearing concerning seized beverages.

A.  After the seizure of such container of alcoholic beverage upon which the taxes have not been paid, any officer or employee of the Alcoholic Beverage Laws Enforcement Commission, designated in writing by the Director, shall hold a hearing to determine whether the container of alcoholic beverage seized did not have the necessary taxes paid as required by the Oklahoma Alcoholic Beverage Control Act and the rules and regulations thereunder.  The ABLE Commission shall give not less than seven (7) days' notice of the time and place of such hearing to the owner of such container of alcoholic beverage if he is known, and also to the person in whose possession such container was found if such person is known and if such person in possession is not the owner of said property.  The Director, or any officer or employee of the ABLE Commission, designated to conduct such hearing, shall have power to administer oaths, and the power to issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records and memoranda.

B.  Pursuant to such hearing, the ABLE Commission shall determine whether the container of alcoholic beverage seized did not have the taxes paid as required by the Oklahoma Alcoholic Beverage Control Act and the rules and regulations thereunder, and upon a decision to that effect an order shall be entered that such container of alcoholic beverage is confiscated and forfeited to the State of Oklahoma.  The ABLE Commission shall give notice of such order to the owner of such container of alcoholic beverage if he is known and also to the person in whose possession said property so taken was found if such person is known and if such person in possession is not the owner of said property.

Amended by Laws 1985, c. 6, § 44, emerg. eff. March 14, 1985.

§37548.  Sale of forfeited alcoholic beverages.

After an order of forfeiture, and when a proceedings for judicial review of the order has been concluded or the time for judicial review has expired, the Alcoholic Beverage Laws Enforcement Commission, to the extent that its order is sustained on review, shall sell such forfeited alcoholic beverage at such time and place and in such manner as it deems advisable. Proceeds of such sales shall be deposited with the State Treasurer for the credit of the General Revenue Fund of the State of Oklahoma.

Amended by Laws 1985, c. 6, § 45, emerg. eff. March 14, 1985.

§37549.  Possession of more than one liter of alcoholic beverages on which tax unpaid.

Every person who shall have in his possession more than one (1) liter of alcoholic beverages, the bottle or other original container upon which the excise tax levied by Section 553 of this title has not been paid as provided for by the Oklahoma Alcoholic Beverage Control Act, shall be guilty of a misdemeanor, and if such person is the holder of a license under this act such license shall be subject to revocation or suspension by the Alcoholic Beverage Laws Enforcement Commission.  The ABLE Commission may adopt rules and regulations for hearings on a revocation of a license for violation of the provisions of this section.  Provided the ABLE Commission may suspend any license for a violation of this section for a period of thirty (30) days with notice of hearing as the ABLE Commission may determine.

Amended by Laws 1985, c. 6, § 46, emerg. eff. March 14, 1985.

§37550.  Erasure, removal etc. of certain information from containers or cases  Misdemeanor.

Any person who erases, removes, obliterates, destroys, or renders illegible in any manner any serial numbers, marks, brands, legends, license numbers, case numbers or other information required by the Oklahoma Alcoholic Beverage Control Act or by Acts of Congress to be attached or placed upon any original containers or cases containing alcoholic beverages, before the contents of such packages or cases have been entirely removed, is guilty of a misdemeanor.

Amended by Laws 1985, c. 6, § 47, emerg. eff. March 14, 1985.

§37551.  Sealing and numbering of cases.

Every manufacturer of alcoholic beverages other than beer shall package, ship, store and deliver same in cases, and no alcoholic beverage other than beer shall be sold, shipped, stored or delivered by any such manufacturer except in sealed cases.  Every manufacturer of alcoholic beverages other than beer shall serially number such cases on the end of the case where the brand and product are identified.  All such cases shall be sealed by tape or such other method as the Alcoholic Beverage Laws Enforcement Commission by rules and regulations may provide so that the contents of such cases cannot be removed without breaking or destroying such seal.  It shall be unlawful for any person to remove the alcoholic beverage contents of a case so sealed without breaking or destroying such seal.  No wholesaler or Class B wholesaler shall receive or accept any alcoholic beverages other than beer in this state except in sealed cases so numbered.  Any holder of a license or permit violating the provisions of this section shall be subject to revocation or suspension of his license.

Amended by Laws 1985, c. 6, § 48, emerg. eff. March 14, 1985.

§37552.  Keeping of books and records by licensees.

All licensees under the Oklahoma Alcoholic Beverage Control Act shall keep books and records with regard to alcoholic beverages which shall contain such information and itemization thereof as the Alcoholic Beverage Laws Enforcement Commission may prescribe by rules and regulations.  All books, records, inventories, invoices and other accounting documents required by this act shall be kept for three (3) years and shall at all times be available for inspection by duly authorized representatives of the ABLE Commission and Oklahoma Tax Commission.

Amended by Laws 1985, c. 6, § 49, emerg. eff. March 14, 1985.

§37-553.  Excise tax - Rates - Filing of returns.

A.  Except as provided in paragraph 6 of this subsection, an excise tax is hereby levied and imposed upon all alcoholic beverages imported or manufactured, for sale, use or distribution, or used or possessed in this state at the following rates:

1.  One Dollar and fortyseven cents ($1.47) per liter, and a proportionate rate on fractions thereof, on each liter of spirits;

2.  Nineteen cents ($0.19) per liter, and a proportionate rate on fractions thereof, on each liter of light wine;

3.  Thirtyseven cents ($0.37) per liter, and a proportionate rate on fractions thereof, on each liter of wine containing more than fourteen percent (14%) of alcohol by volume;

4.  Fiftyfive cents ($0.55) per liter, and a proportionate rate on fractions thereof, on each liter of sparkling wine;

5.  Twelve Dollars and fifty cents ($12.50) per barrel (thirtyone (31) wine gallons) and a proportionate rate on portions thereof, on each barrel of beer; and

6.  Beer manufactured in this state for export shall not be taxed.

B.  The excise tax levied on alcoholic beverages except beer under subsection A of this section shall be paid as follows:

1.  Payment of the excise tax levied by this section with respect to all alcoholic beverages, other than beer, shall be made by the person shipping the same into Oklahoma, or in the case of direct imports from foreign countries by the importer, or in the case of alcoholic beverages manufactured in Oklahoma by the first seller thereof;

2.  On and after January 1, 1981, the due and payable excise tax levied by this section shall be made by tax returns filed with the Oklahoma Tax Commission.  The tax returns shall be made under oath by the person liable for the tax on forms prescribed and provided by the Oklahoma Tax Commission and shall be accompanied by payment of the taxes due and any additional sums due as provided by this section.  Invoices describing all alcoholic beverages as described in this section which are shipped into this state or which are first sold in this state shall be delivered to the Oklahoma Tax Commission and to the Alcoholic Beverage Laws Enforcement Commission immediately following shipment of liquors into the state or delivery to the first purchaser.  Tax returns and payment of excise tax and other sums due shall be delivered to the Oklahoma Tax Commission no later than the tenth day of the month immediately succeeding the month of shipment, importation or first sale of the alcoholic beverages as provided in paragraph 1 of this subsection;

3.  All tax returns required to be filed during the twelvemonth period beginning January 1, 1981, shall be accompanied by payment of the excise tax due plus an additional payment in the amount of twenty percent (20%) of said tax.  Up to ten percent (10%) of the total payments made during said period may be made in the form of revenue stamps previously purchased pursuant to Section 540 of this title; and

4.  On and after February 1, 1982, each person required to file a tax return pursuant to this section shall remit the excise tax due, less an amount not to exceed two percent (2%) of the total of the additional payments made by said taxpayer pursuant to paragraph 3 of this subsection.  The total of said deductions shall not exceed the total of the additional payments made pursuant to paragraph 3 of this subsection.  Up to ten percent (10%) of each tax payment made under this subsection may be made in the form of revenue stamps previously purchased pursuant to Section 540 of this title.

C.  For the purpose of collecting and remitting the excise tax imposed under this section, the person liable for such tax is hereby declared to be the agent of the state for such purposes.

D.  Nothing herein shall be construed to impose an additional excise tax on intoxicating beverages held in inventory by wholesalers and retailers upon which the excise tax was paid prior to the effective date of any excise tax increase.

Added by Laws 1959, p. 168, § 53.  Amended by Laws 1971, c. 215, § 1, emerg. eff. June 9, 1971; Laws 1980, c. 143, § 9, operative Jan. 1, 1981; Laws 1984, c. 153, § 5, emerg. eff. April 21, 1984; Laws 1985, c. 6, § 50, emerg. eff. March 14, 1985; Laws 1987, c. 113, § 2, operative June 1, 1987; Laws 1987, c. 180, § 5, emerg. eff. June 29, 1987; Laws 1993, c. 146, § 3; Laws 2002, c. 460, § 28, eff. Nov. 1, 2002; Laws 2003, c. 484, § 7, eff. Nov. 1, 2003.

§37554.  Exemptions from excise tax.

A.  The excise tax levied by Section 553 of this title shall not apply to:

1.  alcohol used exclusively for industrial purposes by the holder of an industrial license;

2.  alcohol lawfully withdrawn and used free of tax under a taxfree permit issued by the United States government;

3.  alcoholic beverages used exclusively by licensed physicians and dentists in the bona fide practice of their professions or by licensed pharmacists in compounding prescriptions;

4.  cider and wine made for personal use, as provided in Section 505 of this title;

5.  wine used exclusively for sacramental purposes in bona fide religious ceremonies; and

6.  alcoholic beverages, not exceeding one (1) liter, imported into this state by the possessor for his own personal use.

B.  As a condition precedent to the allowance of any exemption authorized by subsection A of this section:

1.  Where a license or permit is required by the Oklahoma Alcoholic Beverage Control Act, for such use, the person claiming any such exemption must have obtained from the Alcoholic Beverage Laws Enforcement Commission the license or permit authorizing such exempt use; and

2.  There must be furnished such proof of the exclusive use for such exempt purposes as the Oklahoma Tax Commission may require.

Amended by Laws 1985, c. 6, § 51, emerg. eff. March 14, 1985.

§37554.1.  Cities and towns  Occupation tax.

Cities and towns are hereby authorized to levy an annual occupational tax for the privilege of operating as a retailer, mixed beverage, beer and wine, caterer or special event licensee, bottle club, manufacturer, wholesaler or Class B wholesaler, within their respective jurisdictions, not to exceed the state license fee for such licensees; provided that the aforementioned tax shall be levied only by the city or town in which such licensee has his principal place of business.  This section shall not give any city or town any right to determine or regulate the issuance of any license, except as specifically provided for in this section, as the Alcoholic Beverage Laws Enforcement Commission shall have exclusive authority as to issuance and regulations of said licenses and no city or town may prescribe rules or regulations in conflict with or in addition to the statutes of this state or the rules of the ABLE Commission.

Cities or towns which levy an occupational tax under this section shall make an annual report to the ABLE Commission, covering the fiscal year, showing the number and class of licensees subject to said tax, and the amount of money received therefrom, which information is to be included in the annual report of the ABLE Commission submitted to the Governor, and transmitted to the Legislature.

Added by Laws 1985, c. 6, § 73, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 17.

§37554.2.  Counties  Occupation tax.

Counties are hereby authorized to levy an annual occupational tax for the privilege of operating as a mixed beverage, beer and wine, caterer or special event licensee or as a bottle club, within their respective jurisdictions and not located in a city or town levying an occupation tax as provided by Section 554.1 of this title, not to exceed the state license fee for such licensees; provided that the aforementioned tax shall be levied only by the county in which such licensee has his principal place of business.  All revenues derived from any such annual occupational tax shall be deposited in the general revenue fund of the county.  This section shall not give any county any right to determine or regulate the issuance of any license, except as specifically provided for in this section, as the Alcoholic Beverage Laws Enforcement Commission shall have exclusive authority as to issuance and regulations of said licenses and no county may prescribe rules or regulations in conflict with or in addition to the statutes of this state or the rules of the ABLE Commission.

Counties which levy an occupational tax under this section shall make an annual report to the ABLE Commission, covering the fiscal year, showing the number and class of licensees subject to said tax, and the amount of money received therefrom, which information is to be included in the annual report of the ABLE Commission submitted to the Governor, and transmitted to the Legislature.

Added by Laws 1985, c. 6, § 97, emerg. eff. March 14, 1985.  Amended by Laws 1985, c. 195, § 14, emerg. eff. June 26, 1985; Laws 1994, c. 361, § 18.

§37555.  Monthly report by holders of nonresident seller's license.

Every holder of a nonresident seller license shall make and transmit to the Oklahoma Tax Commission, on or before the tenth day of each month upon a form prescribed and furnished by the Oklahoma Tax Commission, an itemized and verified report for the preceding calendar month, showing each shipment or sale of alcoholic beverages into Oklahoma.  Such report shall show the date of the shipment; the total quantity of the shipment; the name and Alcoholic Beverage Laws Enforcement Commission license number of the Oklahoma purchaser; and the manifest, bill of lading or invoice number of each shipment. Such report shall be accompanied by duplicate original copies of each manifest, invoice, bill of lading or other document showing the details, including the proof of all spirits, of all shipments during such calendar month.

Amended by Laws 1985, c. 6, § 52, emerg. eff. March 14, 1985.

§37556.  Monthly report by manufacturers.

Every manufacturer, subject to licensing hereunder, shall make and transmit to the Oklahoma Tax Commission, on or before the tenth day of each calendar month, upon a form prescribed and furnished by the Oklahoma Tax Commission, an itemized and verified report, for the preceding calendar month, showing:

A.  The kind and quantity of all alcoholic beverages manufactured within this state during said month, including the proof of all spirits; the kind and quantity of all alcoholic beverages purchased within this state, including the proof of all spirits; and the kind and quantity of all alcoholic beverages imported into this state during said month, including the proof of all spirits; the name and Alcoholic Beverage Laws Enforcement Commission license number of the person from whom purchased or received; the manifest, bill of lading, or invoice number of each shipment, which number shall be the number used by the original seller as shown by the basic shipping records which accompanied the shipment; the date of receipt of each shipment; the name and ABLE Commission license number of the carrier, if transported by carrier; and

B.  All sales of alcoholic beverages made by such manufacturer during such calendar month, both within and without Oklahoma, including in detail the kind and quantity of all alcoholic beverages sold, including the proof of all spirits, as shown by the invoice covering each such sale; the invoice number; the date of each sale; the name, address, the ABLE Commission license number of the purchaser; the name and ABLE Commission license number of the carrier, if shipped by carrier, and such other information as the Oklahoma Tax Commission may require.

Amended by Laws 1985, c. 6, § 53, emerg. eff. March 14, 1985.

§37557.  Monthly report by carriers and warehousemen.

A.  Every common carrier and public carrier transporting alcoholic beverages into, within, or out of, this state, and every bonded warehouseman licensed hereunder, having possession of alcoholic beverages, on or before the tenth day of each month shall make and transmit to the Oklahoma Tax Commission an itemized and verified report for the preceding calendar month on a form prescribed and furnished by the Oklahoma Tax Commission, showing:

1.  By carriers:  Each shipment of alcoholic beverages, the date, point of origin, point of delivery, to whom delivered, and such other information as the Oklahoma Tax Commission shall, by form or regulation, require.

2.  By bonded warehousemen:  The opening inventory of alcoholic beverages, total receipts, date of each receipt, for whom warehoused, warehouse receipt number, date of each withdrawal, by whom each withdrawal is made, withdrawal order number, the closing inventory, and such other information as the Oklahoma Tax Commission may, by regulation or form, require.

B.  All such carriers and warehousemen shall permit an examination by the Oklahoma Tax Commission, its authorized agents or representatives, of their books and records of alcoholic beverages transported or warehoused.  The failure or refusal of any carrier or warehouseman to make and transmit to the Oklahoma Tax Commission any report herein required, or to permit an examination of the records of the carrier or warehouseman, shall constitute grounds for the revocation of such person's license by the Alcoholic Beverage Laws Enforcement Commission.

Amended by Laws 1985, c. 6, § 54, emerg. eff. March 14, 1985.

§37-559.  Posting of bond or other security to insure payment of excise taxes.

Every manufacturer, importer, broker or other who sells alcoholic beverages to a wholesaler, or Class B wholesaler in Oklahoma, after having been issued a license by the Alcoholic Beverage Laws Enforcement Commission, shall, before manufacturing, purchasing, or selling any alcoholic beverage within this state, file with the Oklahoma Tax Commission a bond issued by a surety company authorized to transact business in this state, in such amount as the Oklahoma Tax Commission may fix, but which shall be at least equal to the estimated amount of the tax liability of such licensee for a three-month period, to secure the payment of all excise taxes due from sales of alcoholic beverages to a wholesaler, or Class B wholesaler, under the provisions of the Oklahoma Alcoholic Beverage Control Act.  Provided, that the amount of the bond for every wholesaler or Class B wholesaler shall be not less than One Thousand Dollars ($1,000.00).  Such bonds shall be payable to the State of Oklahoma and conditioned upon the compliance with the excise tax provisions of the Oklahoma Alcoholic Beverage Control Act and the rules and regulations of the Oklahoma Tax Commission relating thereto.  In lieu of such surety bond, any such manufacturer, wholesaler, or Class B wholesaler, may deposit cash or negotiable securities, approved by the Oklahoma Tax Commission, in such amount as it may prescribe.

Added by Laws 1959, p. 169, § 59.  Amended by Laws 1980, c. 143, § 10, operative Jan. 1, 1981; Laws 1985, c. 6, § 55, emerg. eff. March 14, 1985; Laws 1994, c. 278, § 2, eff. Sept. 1, 1994.

§37560.  Issuance and handling of invoices, bills of lading, etc.

A.  Every manufacturer, wholesaler, Class B wholesaler and nonresident seller, selling alcoholic beverages in this state, or selling alcoholic beverages for shipment into this state shall, at the time such sale is made, make and deliver to the purchaser or transporter an invoice, bill of lading, manifest, or other document describing such alcoholic beverages, showing the date of such sale or delivery, the name and Alcoholic Beverage Laws Enforcement Commission license number of the seller, the point of origin of the movement of such alcoholic beverages and the destination of same, the kind and quantity and a description of such alcoholic beverages, including the proof of all spirits, the name and ABLE Commission license number of the purchaser, the sale price and such other information as the Oklahoma Tax Commission may, by form or regulation, require.  Every such invoice, bill of lading, manifest, or other document describing such alcoholic beverages, except beer, must be identified by consecutive numbers printed upon the invoice or document, and each such seller and purchaser must account for each copy of his invoice and each number thereof.

B.  Every common carrier and private carrier, and every person who transports any alcoholic beverages from any point within this state to any other point within or without this state, or who transports alcoholic beverages into this state, shall at all times while such alcoholic beverages are in transit have in the possession of the driver or operator of the transporting carrier or vehicle the invoice, bill of lading, manifest, or other document describing such alcoholic beverages being transported.

C.  Every manufacturer, wholesaler, or Class B wholesaler, importing into or purchasing in this state any alcoholic beverage, and any retailer purchasing any alcoholic beverage in this state, shall at the time of delivery or acceptance of such alcoholic beverage demand and receive a proper bill of lading, invoice, manifest, or other document, particularly describing such alcoholic beverage and showing the proof of all spirits.

D.  Every manufacturer, wholesaler, Class B wholesaler, nonresident seller, and retailer shall retain one copy of each invoice, bill of lading, manifest, or similar document covering all such sales and purchases by such licensee, as a part of the permanent records of such licensee for a period of at least three (3) years.

E.  Any person violating any of the provisions of this section, whether acting for himself or as the agent or employee of any licensee hereunder, shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided by law.  Any violation of the provisions of this section shall also constitute grounds for the revocation by the ABLE Commission of any license issued under the Oklahoma Alcoholic Beverage Control Act.

Amended by Laws 1985, c. 6, § 56, emerg. eff. March 14, 1985.

§37561.  Record of imports, purchases, receipts, etc.

Every manufacturer, wholesaler, Class B wholesaler, nonresident seller, retailer, mixed beverage, caterer, and special event licensee shall keep a record of all alcoholic beverages imported, purchased, received, manufactured, produced, sold, delivered, or otherwise disposed of, and the amount of all alcoholic beverages on hand, as herein provided.  Such records must be kept for a period of at least three (3) years and shall include the date, the number of the invoice, manifest, bill of lading, or similar type document, and the total amount of alcoholic beverages purchased, imported, received, manufactured, produced, sold, delivered, or otherwise disposed of, by such licensee in each transaction.  Each such licensee shall keep and maintain such other records in details as the Oklahoma Tax Commission may require.

Amended by Laws 1985, c. 6, § 57, emerg. eff. March 14, 1985.

§37562.  Excise tax as direct tax.

The excise tax levied by this act is hereby declared and intended to be a direct tax upon the ultimate retail consumer of alcoholic beverages in this state, and when such tax is paid by, or collected from, any other person, as herein provided for, such payment shall be considered as an advance payment for convenience and facility only, and such tax shall thereafter be added to the price of such alcoholic beverages and recovered from the ultimate retail consumer thereof.

Laws 1959, p. 171, § 62.

§37563.  Distribution of revenues.

All revenue accruing from the excise tax levied by Section 553 of this title shall be collected by the Oklahoma Tax Commission and distributed as follows:

1.  Twothirds of ninetyseven percent (2/3 of 97%) of such tax revenue shall be paid to the State Treasurer and placed to the credit of the General Revenue Fund of the state;

2.  Onethird of ninetyseven percent (1/3 of 97%) of such revenue is hereby allocated to the counties of this state and shall be paid to the county treasurers on the basis of area and population (giving equal weight to area and population) wherein the sale of alcoholic beverages is lawful, and all of said funds shall be appropriated by the county commissioners of each county and apportioned by the county treasurer to all incorporated cities and towns in said county on the basis of population within each city and town on a per capita basis based on the last preceding Federal Decennial Census.  For the purpose of appropriating and paying the excise taxes collected under the Oklahoma Alcoholic Beverage Control Act, or any act which is amendatory thereof or supplemental thereto, to the incorporated cities and towns in any county, city or town, the corporate limits of which include territory within more than one county, shall be considered and treated as being a city or town in only the county within which more than fifty percent (50%) of the entire population of such city or town, as shown by the last preceding Federal Decennial Census, reside, and, for such purpose, shall not be considered or treated as being a city or town in any other county; and, in the event that the last preceding Federal Decennial Census fails to disclose information from which such fact may be determined by the board of county commissioners which is appropriating the tax money then involved to the cities and towns in its county, said board of county commissioners shall make an estimate, from the best information then available to it, as to the percentage of the entire population of such city or town then residing in said county.  If such board of county commissioners determines, either from information disclosed by the last preceding Federal Decennial Census, or from the best information then available to said board (when such information is not disclosed by the last preceding Federal Decennial Census), that more than fifty percent (50%) of the population of such a city or town resides in that county, such city or town shall receive its pro rata share of such tax money, on the basis of its entire population according to the last preceding Federal Decennial Census; but if such board of county commissioners so determines that more than fifty percent (50%) of the population of such city or town does not reside in that county, no part of such tax money shall be appropriated or paid to such city or town; and

3.  The remaining three percent (3%) of such excise tax revenue shall be paid to the State Treasurer and placed to the credit of the Oklahoma Tax Commission Fund to be paid out of said fund pursuant to appropriations made by the State Legislature.

Amended by Laws 1984, c. 289, § 2, operative July 1, 1984; Laws 1985, c. 6, § 58, emerg. eff. March 14, 1985. x

§37564.  Estimates of revenues to be derived.

The county excise board of each county in the state, in approving the estimates of needs for cities and towns for the fiscal year ending June 30, 1960, and each fiscal year thereafter, shall make reasonable estimates of the revenue to be derived under the provisions of the Oklahoma Alcoholic Beverage Control Act.

Amended by Laws 1985, c. 6, § 59, emerg. eff. March 14, 1985.

§37565.  Rules and regulations for issuance of licenses and permits.

Within sixty (60) days after the passage and approval of this act, the Alcoholic Beverage Laws Enforcement Commission shall adopt such rules and regulations as may be necessary to facilitate the uniform and orderly application for, and issuance of, all licenses or permits provided for on the effective date of this act.

Amended by Laws 1985, c. 6, § 60, emerg. eff. March 14, 1985.

§37566.  General penalty provision.

A.  Any person who shall violate any provision of this title for which no specific penalty is prescribed shall be guilty of a misdemeanor and be fined not more than Five Hundred Dollars ($500.00), or imprisoned in the county jail for not more than six (6) months, or both such fine and imprisonment.

B.  Provided, however, notwithstanding any provision of law to the contrary, any offense, including traffic offenses, in violation of any of the provisions of this title which is not otherwise punishable by a term of imprisonment or confinement shall be punishable by a term of imprisonment not to exceed one day in the discretion of the court, in addition to any fine prescribed by law.

Amended by Laws 1987, c. 226, § 2, operative July 1, 1987.

§37567.  Oklahoma Alcoholic Beverage Control Fund  Unobligated balances.

There is hereby created in the State Treasury a fund to be known as the Alcoholic Beverage Control Fund which shall consist of revenues collected by the state from license and registration fees, with any interest, fines or penalties levied and collected by the Alcoholic Beverage Laws Enforcement Commission pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.  Any unappropriated balance in the Oklahoma Alcoholic Beverage Control Fund at the close of each fiscal year shall revert to the General Revenue Fund of the State of Oklahoma, except for the amount necessary to satisfy any appropriations made or to be made from said fund by the Oklahoma State Legislature for the ensuing fiscal year.

Beginning July 1, 1984, all such monies collected by the Alcoholic Beverage Laws Enforcement Commission pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act shall be deposited in the State Treasury for credit to the General Revenue Fund of the state.

Laws 1959, p. 399, § 1; Laws 1967, c. 309, § 4; Laws 1968, c. 348, § 4, emerg. eff. May 9, 1968; Laws 1976, c. 279, § 7, eff. July 1, 1976; Laws 1984, c. 289, § 3, operative July 1, 1984; Laws 1985, c. 6, § 61, emerg. eff. March 14, 1985.

§37568.  Possession of alcoholic beverages with intent to sell without license  Seizure  Forfeiture.

It shall be unlawful for any person, firm, or corporation to have in their possession any alcoholic beverages with the intent to sell the same without having first procured a license therefor from the Alcoholic Beverage Laws Enforcement Commission as now provided for by law; and all alcoholic beverages found in the possession or under the control of any person or persons, firm, or corporation who, on the same date, or within fifteen (15) days prior thereto, has violated subsection C of Section 538 of this title, shall be seized by the arresting officer and shall be forfeited to the State of Oklahoma, as provided for in Section 539 of this title.  Except that property seized by a county or municipal law enforcement officer shall be forfeited to the county or municipality in which the seizure of the property took place, whichever is appropriate, as provided for in Section 539 of this title.

Amended by Laws 1985, c. 6, § 62, emerg. eff. March 14, 1985.

§37569.  All law enforcement officers to diligently enforce provisions of the Alcoholic Beverage Control Act.

All sheriffs, marshals, and police officers, all district and city or town attorneys, and all members of the Alcoholic Beverage Laws Enforcement Commission, the Director, and all enforcement employees of the ABLE Commission, shall diligently enforce all provisions of the Oklahoma Alcoholic Beverage Control Act.  If any such officer, ABLE Commission member, Director, or employee shall fail or refuse to do or perform any duty required by the provisions of such statutes he shall be removed from office as hereinafter provided.  In all cases where any sheriff, marshal, police officer, district or city or town attorney shall fail or refuse to perform any such duty a petition shall be filed in the district court of the county wherein such person resides, in the name of the state, upon the recommendation of a grand jury or on the relation of the board of county commissioners or of any attorney appointed by the Governor under the provisions of applicable statutes.  In all cases where a member of the Alcoholic Beverage Laws Enforcement Commission fails to perform any duty imposed upon him, said member shall be subject to removal from office in the manner provided for state officers not subject to impeachment, and, in all cases where an enforcement employee of the ABLE Commission is involved in the failure to perform any duties required by law, such failure shall constitute cause for the removal of any such employee  pursuant to the provisions of Section 833 of Title 74 of the Oklahoma Statutes.  The Oklahoma State Bureau of Investigation and the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission shall also have enforcement authority for the provisions of the Oklahoma Alcoholic Beverage Control Act, with the power to initiate complaints with the ABLE Commission and by filing charges, if appropriate, with the district attorney in the county where the violation occurred.

Amended by Laws 1985, c. 6, § 63, emerg. eff. March 14, 1985.

§37570.  Qualifications of chief enforcement officer, agents and inspectors.

Persons employed as chief enforcement officer, agents, and inspectors of the Alcoholic Beverage Laws Enforcement Commission shall meet the qualifications for permanent appointment as police or peace officers as provided for in Section 3311 of Title 70 of the Oklahoma Statutes.

Amended by Laws 1985, c. 6, § 64, emerg. eff. March 14, 1985.

§37571.  Labeling of alcoholic beverage.

The Alcoholic Beverage Laws Enforcement Commission is hereby authorized to promulgate rules and regulations governing the labeling of alcoholic beverages bottled, packaged, sold, or possessed for sale within this state, not inconsistent with the provisions of the Oklahoma Alcoholic Beverage Control Act.

Amended by Laws 1985, c. 6, § 66, emerg. eff. March 14, 1985.

§37572.  Failure to label.

The bottling, packaging, sale, or possession by any licensee of any alcoholic beverage not labeled in conformity with such rules and regulations and the provisions of the Oklahoma Alcoholic Beverage Control Act shall be grounds for suspension, revocation, or cancellation of the license.

Amended by Laws 1985, c. 6, § 66, emerg. eff. March 14, 1985.

§37-573.  Registration of Labels - Fees.

A.  Except as provided in subsection D of this section, no liquor, wine, or beer shall be labeled, offered or advertised for sale unless in accordance with such regulations and unless the brand label shall have been registered with and approved by the Alcoholic Beverage Laws Enforcement Commission and the appropriate fee paid as provided for in this section.

B.  An application for registration of a brand label shall be filed by the owner of the brand if such owner is licensed by the ABLE Commission, however, if the owner is not licensed but is represented by a licensed nonresident seller, the nonresident seller licensee shall submit each label for each product he offers for sale in this state. Cordials and wines which differ only as to age or vintage year, as defined by such regulations, shall be considered the same brand; and those that differ as to type or class may be considered the same brand by the ABLE Commission where consistent with the purposes of this section.

C.  The application for registration of a brand label shall be filed on a form prescribed by the ABLE Commission, and shall contain such information as the ABLE Commission shall require.  Such application shall be accompanied by a certified check, bank officers' check or draft, or money order in the amount of the annual registration fee prescribed by this section.

D.  The annual fee for registration of any brand label for liquor shall be Three Hundred Seventyfive Dollars ($375.00); the annual fee for registration of any brand label for beer shall be Two Hundred Dollars ($200.00); the annual fee for registration of any brand label for wine shall be Two Hundred Dollars ($200.00).  Beer manufactured in this state shall be exempt from brand label registration fees.

Each brand label registered and approved pursuant to this section shall be valid for a term which shall run concurrently with the term of the license of the brand owner, or nonresident seller representing the brand owner, registering such label and shall be valid for such licensee and shall not be transferable.

E.  If the ABLE Commission shall deny the application for registration of a brand label it shall return the registration fee to the applicant, less twentyfive percent (25%) of such fee.

F.  The ABLE Commission may at any time exempt any discontinued brand from fee provisions of this section where a manufacturer or wholesaler has an inventory of one hundred cases or less of liquor or wine and five hundred cases or less of beer, and certifies to the ABLE Commission in writing that such brand is being discontinued.

Added by Laws 1968, c. 104, § 3, eff. July 1, 1968.  Amended by Laws 1977, c. 185, § 6, emerg. eff. June 8, 1977; Laws 1978, c. 200, § 7, emerg. eff. April 14, 1978; Laws 1983, c. 229, § 7, operative July 1, 1983; Laws 1985, c. 6, § 67, emerg. eff. March 14, 1985; Laws 2003, c. 484, § 8, eff. Nov. 1, 2003.

§37-576.  Gross receipt tax levied on certain license holders.

A.  A tax at the rate of thirteen and one-half percent (13.5%) is hereby levied and imposed on the total gross receipts of a holder of a mixed beverage, caterer, or special event license, issued by the ABLE Commission, from:

1.  The sale, preparation or service of mixed beverages;

2.  The total retail value of complimentary or discounted mixed beverages;

3.  Ice or nonalcoholic beverages that are sold, prepared or served for the purpose of being mixed with alcoholic beverages and consumed on the premises where the sale, preparation or service occurs; and

4.  Any charges for the privilege of admission to a mixed beverage establishment which entitle a person to complimentary mixed beverages or discounted prices for mixed beverages.

B.  For purposes of this section:

1.  "Mixed beverages" means mixed beverages as defined by Section 506 of this title;

2.  "Total gross receipts" means the total amount of consideration received as charges for admission to a mixed beverage establishment as provided in paragraph 4 of subsection A of this section and the total retail sale price received for the sale, preparation or service of mixed beverages, ice, and nonalcoholic beverages to be mixed with alcoholic beverages.  The advertised price of a mixed beverage shall be the sum of the total retail sale price and the gross receipts tax levied thereon; and

3.  "Total retail value" means the total amount of consideration that would be required for the sale, preparation or service of mixed beverages.

C.  The gross receipts tax levied by this section shall be in addition to the excise tax levied in Section 553 of this title, the sales tax levied in the Oklahoma Sales Tax Code, Section 1350 et seq. of Title 68 of the Oklahoma Statutes and to any municipal or county sales taxes.

D.  The gross receipts tax levied by this section is hereby declared to be a direct tax upon the receipt of consideration for any charges for admission to a mixed beverage establishment as provided in paragraph 4 of subsection A of this section, for the sale, preparation or service of mixed beverages, ice, and nonalcoholic beverages to be mixed with alcoholic beverages, and the total retail value of complimentary or discounted mixed beverages.

E.  The total of the retail sale price received for the sale, preparation or service of mixed beverages, ice, and nonalcoholic beverages to be mixed with alcoholic beverages shall be the total gross receipts for purposes of calculating the sales tax levied in the Oklahoma Sales Tax Code, Section 1350 et seq. of Title 68 of the Oklahoma Statutes.

Added by Laws 1985, c. 6, § 77, emerg. eff. March 14, 1985. Amended by Laws 1985, c. 195, § 11, emerg. eff. June 26, 1985; Laws 1987, c. 113, § 3, operative June 1, 1987; Laws 1987, c. 180, § 7, emerg. eff. June 29, 1987; Laws 2001, c. 78, § 8, eff. Nov. 1, 2001.

§37-576.1.  Disposition of revenues generated by tax levied pursuant to Section 576.

All revenues generated from the gross receipts tax levied pursuant to Section 576 of Title 37 of the Oklahoma Statutes shall be paid to the State Treasurer and placed to the credit of the General Revenue Fund of the State of Oklahoma.

Added by Laws 2001, c. 358, § 2, eff. July 1, 2001.

§37-577.  Mixed beverage tax permit.

A.  Every holder of a mixed beverage, beer and wine, caterer, hotel beverage or special event license, issued by the Alcoholic Beverage Laws Enforcement Commission, shall obtain a mixed beverage tax permit from the Oklahoma Tax Commission prior to engaging, within this state, in the sale, preparation or service of mixed beverages, ice, or nonalcoholic beverages that are sold, prepared or served to be mixed with alcoholic beverages.  Each licensee shall file a verified application for a mixed beverage tax permit with the Tax Commission, setting forth information as may be required by the Tax Commission.

The Tax Commission, or its designated agent, shall issue, without any fees or charges therefor, a mixed beverage tax permit in the name of the licensee for the place of business set forth in the application upon verification that:

1.  The applicant is a holder of a mixed beverage, beer and wine, caterer, hotel beverage or special event license issued by the Alcoholic Beverage Laws Enforcement Commission;

2.  The applicant has posted a surety bond or other negotiable collateral to protect the proper payment of the gross receipts taxes;

3.  The applicant is a holder of a sales tax permit for the place of business set forth in the application; and

4.  The applicant is not delinquent in the payment of any gross receipts taxes or sales taxes.

A mixed beverage tax permit shall expire three (3) years after issuance; provided, if the holder thereof is also the holder of a sales tax permit, a mixed beverage tax permit shall be valid for three (3) years or until expiration of the sales tax permit, whichever is earlier, after which a renewal permit shall be valid for three (3) years.

B.  A separate mixed beverage tax permit for each place of business to be operated must be obtained and no charge therefor shall be made by the Tax Commission.  The Tax Commission shall grant and issue to each applicant a separate permit for each place of business in this state, upon proper application therefor and verification thereof by the Tax Commission.

C.  A mixed beverage tax permit is not assignable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated in the permit.

D.  It shall be unlawful for any person to engage in a business subject to the provisions of this section prior to the issuance of a mixed beverage tax permit.  Any person who engages in a business subject to the provisions of this section without a mixed beverage tax permit or permits, or after a permit has been suspended, shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined not more than One Thousand Dollars ($1,000.00) or incarcerated for not more than sixty (60) days, or by both such fine and imprisonment.

E.  Any person operating under a mixed beverage tax permit as provided in this section shall, upon discontinuance of business by sale or otherwise, return such permit to the Tax Commission for cancellation, together with payment of any unpaid or accrued taxes. Failure to surrender a mixed beverage tax permit and pay any and all accrued taxes will be sufficient cause for the Tax Commission to refuse to issue a mixed beverage tax permit subsequently to such person to engage in or transact any business in this state subject to the provisions of this section.  Notwithstanding the provisions of subsection H of Section 1364 of Title 68 of the Oklahoma Statutes, the Tax Commission shall not deny a purchaser of a business subject to the provisions of this section a mixed beverage or sales tax permit because of outstanding tax liabilities of the seller, provided the seller pays to the Tax Commission the estimated sales tax owed by the seller.  Provided further, upon completion of an audit by the Tax Commission and determination of actual sales tax owed, the difference between the estimated sales tax paid and the actual sales tax owed shall be paid by the seller to the Tax Commission if taxes were underpaid or returned to the seller by the Tax Commission if taxes were overpaid.

F.  Whenever a holder of a mixed beverage tax permit fails to comply with any provisions of any state alcoholic beverage laws or tax laws, the Tax Commission, after giving ten (10) days' notice in writing of the time and place of hearing to show cause why this permit should not be revoked, may revoke or suspend the permit.  A mixed beverage tax permit shall be renewed upon removal of cause or causes of revocation or suspension.  Mixed beverage tax permits are conditioned upon the proper and timely payment of all taxes due and in the event a holder of a mixed beverage tax permit becomes delinquent in reporting or paying any tax due under the provisions of state tax law, any duly authorized agent of the Tax Commission may cancel the permit and it shall be renewed only upon the filing of proper reports and payment of all taxes due and application for renewal in accordance with subsection A of this section.

G.  Upon revocation or suspension of the mixed beverage, beer and wine, caterer, hotel beverage or special event license by the ABLE Commission, the Tax Commission, or its duly authorized agent, shall temporarily suspend the mixed beverage tax permit issued to the licensee in accordance with Section 212 of Title 68 of the Oklahoma Statutes.

Added by Laws 1985, c. 6, § 90, emerg. eff. March 14, 1985.  Amended by Laws 1985, c. 195, § 12, emerg. eff. June 26, 1985; Laws 1987, c. 180, § 8, emerg. eff. June 29, 1987; Laws 1994, c. 361, § 19; Laws 1995, c. 1, § 12, emerg. eff. Mar. 2, 1995; Laws 2000, c. 360, § 4, eff. July 1, 2000.

NOTE:  Laws 1994, c. 258, § 5 repealed by Laws 1995, c. 1, § 40, emerg. eff. Mar. 2, 1995.

§37578.  Bond or other security as condition precedent to issuance of mixed beverage tax permit.

A.  Every holder of a mixed beverage, beer and wine, caterer or special event license issued by the Alcoholic Beverage Laws Enforcement Commission, as a condition precedent to the issuance of a mixed beverage tax permit, shall furnish to the Oklahoma Tax Commission a bond from a surety company chartered or authorized to do business in this state, cash bond, certificates of deposits, certificates of savings or U.S. Treasury bond, or an assignment of negotiable stocks or bonds, as the Tax Commission may deem necessary to secure payment of the gross receipts tax levied upon gross receipts of the licensees.

B.  Any surety bond furnished under this section shall be a continuing instrument and shall constitute a new and separate obligation in the sum stated therein for each calendar year or a portion thereof while such bond is in force.  Such bond shall remain in effect until the surety or sureties are released and discharged by the Tax Commission.

C.  The Tax Commission, or its duly authorized agent, shall fix the amount of such bond or other security for each licensee for each place of business after considering the estimated gross receipts tax liability of such licensee.  Such bond shall be no less than an amount equal to the average estimated quarterly gross receipts tax liability and no greater than an amount equal to three times the amount of the average estimated quarterly gross receipts tax liability.  Effective July 1, 2001, the minimum bond required for a new permit holder shall be not less than One Thousand Five Hundred Dollars ($1,500.00).

D.  Notwithstanding the provisions of subsection C of this section, if the permit holder has held the permit for at least four (4) years and is not delinquent in the payment of mixed beverage taxes, the Tax Commission shall not require any increase in the bond so long as the permit holder remains current in the payment of such taxes.

E.  Any bond or other security shall be such as will protect this state against failure of the taxpayer or licensee to pay the tax levied by Section 576 of this title.  The forfeiture or cancellation of such bond or security, for any reason whatsoever, shall automatically revoke the mixed beverage tax permit issued pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.

Added by Laws 1985, c. 6, § 91, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 20; Laws 2001, c. 358, § 3, eff. July 1, 2001.

§37-579.  Reports of receipts - Calculation of gross receipts tax - Audits.

A.  Every mixed beverage tax permit holder, or any person transacting business subject to the gross receipts tax levied by Section 576 of this title, shall file with the Oklahoma Tax Commission a monthly report for each place or location of business, on or before the twentieth day of the month immediately following the month of receipt.  The reports shall be made under oath, on forms prescribed by the Tax Commission, which shall include the following information:

1.  Name of mixed beverage tax permit holder;

2.  Mixed beverage tax permit number;

3.  Sales tax permit number;

4.  Mixed beverage, caterer or special event license number;

5.  Gross receipts for the month for the sale, preparation or service of mixed beverages, ice and nonalcoholic beverages mixed with alcoholic beverages;

6.  Gross receipts for the month from charges for the privilege of admission to a mixed beverage establishment which entitle a person to complimentary mixed beverages or discounted prices for mixed beverages;

7.  Total retail value of complimentary or discounted alcoholic beverages served for the month; and

8.  Such other information as may be required by the Tax Commission to enable it to collect taxes imposed as provided by law.

B.  The gross receipts tax levied by Section 576 of this title shall be calculated by multiplying the tax rate, thirteen and one-half percent (13.5%), and the total gross receipts for each month from the sale, preparation or service of mixed beverages, ice and nonalcoholic beverages mixed with alcoholic beverages, the total gross receipts of charges received for admission to mixed beverage establishments as provided in paragraph 6 of subsection A of this section, and the total retail value of complimentary or discounted mixed beverages.  Gross receipts from the sale of food prepared with alcoholic beverages shall not be included in the calculation of the monthly tax liability.  The tax due for the preceding month shall accompany the report required in subsection A of this section.  All taxes, penalties and interest imposed by Section 501 et seq. of this title may be paid in the form of electronic funds transfer or by a personal or company check, cashier's check, certified check or postal money order payable to the Tax Commission.

C.  If the gross receipts tax levied pursuant to the provisions of Section 576 of this title is not paid on or before the twentieth day of each month, the tax shall be delinquent and interest and penalty shall accrue on and from the twenty-first day of each month, pursuant to the provisions of the Uniform Tax Procedure Code, Section 201 et seq. of Title 68 of the Oklahoma Statutes.

D.  Every licensed wholesaler of alcoholic beverages in this state shall file with the Tax Commission a monthly report, under oath, on forms prescribed by the Tax Commission, which shall include the name, location and mixed beverage tax permit number of each mixed beverage, caterer or special event licensee to whom the licensed wholesaler sold alcoholic beverages during the report month.

E.  If the report required by subsection A of this section is not filed with the Tax Commission on or before the twentieth day of the month, the Tax Commission may assess an additional penalty of Five Dollars ($5.00) for each day thereafter that the report is not filed pursuant to the provisions of this section.  The Tax Commission may waive the penalty assessed pursuant to the provisions of the Uniform Tax Procedure Code; provided, however, the additional penalty, if assessed, shall not exceed an amount equal to twice the amount of tax due for the period for which such report was required to be filed, or the sum of Three Hundred Dollars ($300.00), whichever is greater.

F.  Taxes paid as provided by law represented by accounts receivable which are found to be worthless or uncollectible may be credited upon subsequent reports and remittances of such tax, in accordance with rules promulgated by the Tax Commission.  If such accounts are thereafter collected, the same shall be reported and the tax shall be paid upon the amount so collected.

G.  In addition to any other authority granted by law, the Tax Commission is hereby authorized to audit any mixed beverage, beer and wine, caterer or special event licensee to determine if the correct amount of tax payable under Section 576 of this title has been collected; provided, if such an audit reveals that the amount collected is within the following percentages of the amount of tax payable, the taxpayer shall be deemed to be in compliance:

1.  For spirits, eighty-four percent (84%) to one hundred sixteen percent (116%);

2.  For wine, ninety percent (90%) to one hundred ten percent (110%);

3.  For beer sold at draft and not in original packages, eighty-six percent (86%) to one hundred fourteen percent (114%); and

4.  For beer sold in original packages, ninety-five percent (95%) to one hundred five percent (105%).

Added by Laws 1985, c. 6, § 92, emerg. eff. March 14, 1985.  Amended by Laws 1987, c. 113, § 4, operative June 1, 1987; Laws 1987, c. 180, § 9, emerg. eff. June 29, 1987; Laws 1988, c. 281, § 8, operative July 1, 1988; Laws 1989, c. 249, § 3, eff. July 1, 1989; Laws 2001, c. 78, § 9, eff. Nov. 1, 2001; Laws 2002, c. 137, § 2, emerg. eff. April 24, 2002; Laws 2005, c. 430, § 1, eff. July 1, 2005.

§37580.  Remuneration for establishing and maintaining records.

The mixed beverage tax permit holder or taxpayer may retain one percent (1%) of the tax due and timely reported and paid, in accordance with the provisions of Section 92 of this act, as remuneration for establishing and maintaining the records required by the Oklahoma Alcoholic Beverage Control Act.  If such tax becomes delinquent, such taxpayer forfeits his claim to the one percent (1%) discount.

Added by Laws 1985, c. 6, § 93, emerg. eff. March 14, 1985.

§37-581.  Repealed by Laws 2001, c. 78, § 12, eff. Nov. 1, 2001.

§37-581.1.  Repealed by Laws 2001, c. 78, § 12, eff. Nov. 1, 2001.

§37-582.  Containers not listed on wholesaler license - Penalties.

A.  No mixed beverage, beer and wine, caterer or special event licensee nor any officer, agent or employee of such licensee may possess or permit to be possessed on the premises, for which such license was issued, any container of an alcoholic beverage which is not listed on an invoice from the wholesaler from whom the alcoholic beverage was purchased.

B.  All containers of alcoholic beverages which are on the premises of a mixed beverage, beer and wine, caterer or special event licensee and which are not listed on an invoice from the wholesaler pursuant to the provisions of this section are declared contraband.  Any duly authorized officer or employee of the ABLE Commission or the Oklahoma Tax Commission is authorized to seize such containers or cases and such seized containers or cases shall be subject to confiscation and forfeiture pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.

C.  Any holder of a wholesaler, mixed beverage, beer and wine, caterer or special event license who violates the provisions of this section shall, upon conviction, be guilty of a misdemeanor and shall be subject to revocation or suspension of such license issued by the ABLE Commission pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.

Added by Laws 1985, c. 6, § 95, emerg. eff. March 14, 1985.  Amended by Laws 1987, c. 180, § 12, emerg. eff. June 29, 1987; Laws 1994, c. 361, § 21; Laws 2001, c. 78, § 10, eff. Nov. 1, 2001.

§37-583.  Repealed by Laws 2001, c. 78, § 12, eff. Nov. 1, 2001.

§37584.  Refilling container with certain substances prohibited.

No holder of a mixed beverage, beer and wine, caterer, special event, or airline/railroad beverage license shall refill with any substance a container which contained any alcoholic beverage on which the tax levied by Section 553 of this title has been paid.

Added by Laws 1985, c. 6, § 98, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 23.

§37-585.  Repealed by Laws 2001, c. 78, § 12, eff. Nov. 1, 2001.

§37-586.  Rules.

The Oklahoma Tax Commission shall promulgate rules as may be necessary to facilitate the uniform and orderly collection of the taxes levied pursuant to the provisions of the Oklahoma Alcoholic Beverage Control Act.

Added by Laws 1985, c. 6, § 101, emerg. eff. March 14, 1985.  Amended by Laws 2001, c. 78, § 11, eff. Nov. 1, 2001.

§37-587.  Repealed by Laws 2001, c. 78, § 12, eff. Nov. 1, 2001.

§37588.  Private clubs currently operating under municipal license  Interim licenses.

Any establishment which, upon the effective date of this act, is operating as a private club pursuant to a permit or license issued by a municipality may continue to operate pursuant to such permit or license until July 1, 1985.

Until September 1, 1985, the ABLE Commission shall be authorized to issue interim licenses to applicants for mixed beverage, caterer, bottle club, and airline/railroad beverage licenses, prior to issuance of permanent licenses.  The issuance of interim licenses may take place before all the procedures required by the Oklahoma Alcoholic Beverage Control Act for such licensing are completed.

To obtain an interim license an applicant shall file an application for a license authorized by this section with the ABLE Commission and shall furnish all other information required by the Oklahoma Alcoholic Beverage Control Act and rules and regulations promulgated by the ABLE Commission, except that, if certificates of zoning or compliance with fire, safety, or health codes, required pursuant to Section 523 of this title, have not been issued by the applicable municipality or county, proof of application for said certificates shall be sufficient for issuance of the interim license.  The certificates shall be furnished to the ABLE Commission prior to issuance of a permanent license.  The interim license shall remain valid until final action either issuing a license or denying the application for a license is taken by the ABLE Commission on the application for a license, on which date the interim license shall expire.

Added by Laws 1985, c. 6, § 105, emerg. eff. March 14, 1985. Amended by Laws 1985, c. 195, § 15, emerg. eff. June 26, 1985.

§37590.  Counties  Sale of alcoholic beverages by individual drink  Elections.

Sale of alcoholic beverages by the individual drink for onpremises consumption shall be unlawful in any county of this state unless said sale has been approved by a majority of the registered voters of the county voting thereon at a Special Election called by the board of county commissioners. Such election shall be called by the board of county commissioners upon receipt of a petition signed by registered voters constituting not less than fifteen percent (15%) of the total votes cast in the county in the last General Election for the Office of Governor, or such election may be called by the board of county commissioners upon its own motion.  At the time such election is called, the proposition shall include those days or portions of days, if any, on which sales of alcoholic beverages by the individual drink are not authorized.  If the proposition is the result of a motion of the board of county commissioners then the board shall designate the days or portions of days, if any, on which the sales of alcoholic beverages are not authorized. If the proposition is the result of a petition, such petition shall specify days or portions of days, if any, on which the sales of alcoholic beverages are not authorized.

If, at the Special Election, the proposition to authorize the sale of alcoholic beverages by the individual drink for onpremises consumption fails to be approved by the registered voters of the county, the county shall not hold another election on whether or not to approve such sales, for at least two (2) years from the date the proposition failed to be approved.

Added by Laws 1985, c. 6, § 74, emerg. eff. March 14, 1985. Amended by Laws 1987, c. 76, § 1, eff. Nov. 1, 1987.

§37-591.  Mixed beverage or beer and wine licensee - Limitations on hours to sell, dispense, serve or consume alcoholic beverages - Counties may prohibit sales of individual drinks on certain days.

A.  No alcoholic beverages may be sold, dispensed, served or consumed on the premises of a mixed beverage or beer and wine licensee between the hours of 2:00 a.m. and 10:00 a.m.

B.  Counties that elect to authorize sales of alcoholic beverages by the individual drink may designate any or all of the following days as days or portions thereof on which the sales of alcoholic beverages are not authorized:

1.  On the first day of the week, commonly called Sunday;

2.  On the day of any national, state, county or city election, including primary elections, during the hours the polls are open; and

3.  On Decoration or Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.

Added by Laws 1985, c. 6, § 75, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 24.

§37592.  Bottle clubs  Hours during which alcoholic beverages may not be dispensed, served or consumed on premises.

No alcoholic beverages may be dispensed, served or consumed on the premise of a bottle club licensee between the hours of 2:00 a.m. and 10:00 a.m.

Added by Laws 1985, c. 6, § 76, emerg. eff. March 14, 1985.

§37593.  Bottle club membership cards  Privileges of bottle club license  Nonalcoholic beverages  Violations and penalties  License fees  Counties where retail sale of individual drink not authorized.

A.  No person shall be allowed to enter or remain in the designated bar or lounge area of a bottle club unless that person possesses a valid membership card for that club issued by the club.

Membership cards issued by a bottle club shall be purchased by the club from the Alcoholic Beverage Laws Enforcement Commission at a cost of Three Dollars ($3.00) per temporary membership card and Twentyfive Dollars ($25.00) per annual membership card.  A temporary membership card shall be valid for a period of seventytwo (72) consecutive hours from issuance to the member.  The date of issuance of a temporary membership shall be clearly and prominently marked upon the card.  When the card is issued to a member by the club, the club may require said members to reimburse the club for the cost of the card.  No membership card shall be issued to any person under twentyone (21) years of age.

The ABLE Commission shall have the authority to promulgate rules and regulations concerning bottle club membership cards.

B.  A bottle club license authorizes alcoholic beverages belonging to members of the club to be:

1.  Stored, possessed and mixed on club premises; and

2.  Served for onpremises consumption to members.  Each member shall be served only from the member's individually owned bottle of alcoholic beverage which shall be marked with the owner's full name or code number.  Such numbers shall be maintained on the club premises, available for inspection by agents of the ABLE Commission or by any other peace officer.

Pool systems of storage and purchase of alcoholic beverages in a bottle club are specifically prohibited.

C.  The sale, preparation or service of ice or nonalcoholic beverages that are sold, prepared or served for the purpose of being mixed with alcoholic beverages for consumption on the premises where such sale, preparation or service occurs shall be subject to the sales tax levied by the Oklahoma Sales Tax Code and to any municipal or county sales taxes.

D.  Any bottle club licensee, or employee or agent of said licensee who sells to a member any alcoholic beverage shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of One Thousand Dollars ($1,000.00) and the club license shall be revoked for a period of thirty (30) days.  Any bottle club licensee, or employee or agent of said licensee who delivers or furnishes to a member any alcoholic beverage that does not belong to said member shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00) and the club license shall be revoked for a period of thirty (30) days.  Any bottle club licensee, or employee or agent of said licensee who permits any person who is not a member to enter and remain in the designated bar or lounge area of the club premises shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of One Thousand Dollars ($1,000.00) and the bottle club license shall be suspended for a period of thirty (30) days.  No bottle club licensee, or employee or agent of said licensee shall serve alcoholic beverages to any person that does not possess a valid membership card for that club issued by the club.

E.  Any bottle club licensed under the provisions of the Oklahoma Alcoholic Beverage Control Act shall pay the license fee provided by law and obtain a separate license for each separate place of business.

F.  In counties of this state where retail sale of alcoholic beverages by the individual drink has not been authorized no person shall serve alcoholic beverages by the individual drink for onpremises consumption or permit the consumption of alcoholic beverages except in a bottle club licensed pursuant to this section or in a private residence, provided, that this shall not prohibit a winery from serving visitors on the licensed premises free samples of wine produced on the premises.  No member of a bottle club shall serve alcoholic beverages lawfully prepared for said member in the designated bar or lounge area of a bottle club to any person who does not possess a valid membership card for the bottle club.

Added by Laws 1985, c. 6, § 80, emerg. eff. March 14, 1985.  Amended by Laws 1992, c. 58, § 2, eff. Sept. 1, 1992.

§37594.  Caterer license.

A.  A caterer license may be issued to any corporation, association, individual, or limited liability company, or any type of partnership for the purpose of sale, delivery or distribution of alcoholic beverages for onpremises consumption incidental to the sale or distribution of food.

B.  The ABLE Commission shall adopt rules governing the application for and the issuance of caterer licenses.

C.  The restrictions and regulations which apply to the sale of mixed beverages on the premises of a mixed beverage licensee also apply to the sale under the authority of a caterer license.  Any act which if done on the premises of a mixed beverage licensee would be a ground for revocation or suspension of the mixed beverage license is a ground for revocation or suspension of a caterer license.

D.  If the premises, where the event being catered is held, are already operating pursuant to another type of license issued by the ABLE Commission, the caterer and other said licensee shall both be responsible for the actions of the caterer and shall both be subject to penalties for violations, by the caterer, of the Oklahoma Alcoholic Beverage Control Act and any rules promulgated thereto.

E.  A caterer licensee may not store alcoholic beverages unless said licensee has a storage license issued by the ABLE Commission.

Added by Laws 1985, c. 6, § 81, emerg. eff. March 14, 1985.  Amended by Laws 1995, c. 192, § 13, eff. Sept. 1, 1995.

§37594.1.  Hotel beverage license  Minibars.

A.  A hotel beverage license may be issued to a hotel or motel as defined by Section 506 of Title 37 of the Oklahoma Statutes which is also the holder of a mixed beverage license.  Provided, that application may be made simultaneously for both such licenses.

B.  The Alcoholic Beverage Laws Enforcement Commission shall adopt rules and regulations governing the application for and the issuance of hotel beverage licenses.

C.  Notwithstanding any other provision of this act, a hotel may sell alcoholic beverages to its registered guests by means of a minibar located in the guestrooms of those registered guests provided that:

1.  Access to any minibar shall only be by a key, magnetic card or similar device;

2.  Access to a minibar in a particular guestroom is provided, whether by furnishing a key, magnetic card or similar device only to a registered guest over twentyone (21) years of age registered to stay in the guestroom;

3.  The licensee shall verify that each registered guest to whom a key, magnetic card or similar device to access a minibar is to be provided is over twentyone (21) years of age; and

4.  All employees handling the alcoholic beverages to be placed in the minibar possess an employee license issued by the ABLE Commission.

Added by Laws 1987, c. 180, § 13, emerg. eff. June 29, 1987.

§37-595.  Special event license.

A.  A special event license may be issued to an organization, association or nonprofit corporation organized for political, fraternal, charitable, religious or social purposes.  The holder of a special event license is authorized to sell and distribute alcoholic beverage on the premises for which the license is issued.

B.  The Alcoholic Beverage Laws Enforcement Commission shall adopt rules and regulations governing the application for and the issuance of special event licenses.

C.  The restrictions and regulations which apply to the sale of mixed beverages on the premises of a mixed beverage licensee also apply to the sale of such beverages under the authority of a special event license.  Any act which if done on the premises of a mixed beverage licensee would be a ground for revocation or suspension of the mixed beverage license is a ground for revocation or suspension of a special event license.

D.  No special event license may be issued for any premises already licensed by the ABLE Commission.

Added by Laws 1985, c. 6, § 82, emerg. eff. March 14, 1985.  Amended by Laws 2000, c. 13, § 3, eff. July 1, 2000.

§37-596.  Mixed beverage, bottle club, beer and wine, caterer or special event licensee - Responsibility for violations.

Each bottle club or mixed beverage, beer and wine, caterer or special event licensee shall be held responsible for violation of any alcoholic beverage law or administrative rule of the Alcoholic Beverage Laws Enforcement Commission affecting his license privileges and for any act or omission of his servant, agent, employee or representative in violation of any law, municipal ordinance or administrative rule affecting his license privileges.

Added by Laws 1985, c. 6, § 84, emerg. eff. March 14, 1985.  Amended by Laws 1994, c. 361, § 25.

§37597.  Airline/railroad beverage license.

An airline/railroad beverage license may be issued to any corporation operating a commercial airline or railroad in or through this state.  Application and payment of the license fee shall be made directly to the Alcoholic Beverage Laws Enforcement Commission.

Added by Laws 1985, c. 6, § 87, emerg. eff. March 14, 1985.

§37-598.  Persons under 21 years of age not to be admitted to certain lounge or bar areas.

A.  If the premises of a licensee of the Alcoholic Beverage Laws Enforcement Commission contains a separate or enclosed lounge or bar area, which has as its main purpose the sale or distribution, of alcoholic beverages for on-premises consumption, notwithstanding that as an incidental service, meals or short order foods are made available therein, no person under twenty-one (21) years of age shall be admitted to such area, except for members of a musical band employed or hired as provided in paragraph 2 of subsection B of Section 537 of this title when the band is to perform within such area, or persons under twenty-one (21) years of age who are on the licensed premises for the limited purpose of performing maintenance, construction, remodeling, painting or other similar services relating to the building or equipment installation, repair or maintenance on the premises during those hours when the licensed establishment is closed for business.  The provisions of this section shall not prohibit persons under twenty-one (21) years of age from being admitted to an area which has as its main purpose some objective other than the sale or mixing or serving of said beverages, in which sales or serving of said beverages are incidental to the main purpose, as long as the persons under twenty-one (21) years of age are not sold or served alcoholic beverages.  The incidental service of food in the bar area shall not exempt a licensee from the provisions of this section.  The ABLE Commission shall have the authority to designate the portions of the premises of a licensee where persons under twenty-one (21) years of age shall not be admitted pursuant to this section.  For purposes of this section only, the term "alcoholic beverages" shall include low-point beer, as defined in Section 163.2 of this title.

B.  Except as otherwise provided, an admission charge shall not be considered in any calculation designed to determine the main purpose of an establishment pursuant to subsection A of this section.  As used in this section, "admission charge" means any form of consideration received by an establishment from a person in order for that person to gain entrance into the establishment.

C.  The provisions of subsection B of this section shall not apply:

1.  If only persons eighteen (18) years of age or older are permitted to enter the licensed premises; provided however, if the licensee is claiming an exception from the requirements of subsection B of this section pursuant to this paragraph and fails to restrict the entry by persons under age eighteen (18) into the licensed premises, the ABLE Commission shall designate that only persons twenty-one (21) years of age or older are allowed on the licensed premises;

2.  If the licensed premises are owned or operated by a service organization or fraternal establishment which is exempt under Section 501(c)(19), (8), or (10) of the Internal Revenue Code; or

3.  To a public event held in a facility owned or operated by any agency, political subdivision or public trust of this state.

D.  The ABLE Commission shall promulgate rules necessary to implement the provisions of this section.

Added by Laws 1985, c. 6, § 88, emerg. eff. March 14, 1985.  Amended by Laws 1989, c. 3, § 5, emerg. eff. March 8, 1989; Laws 1989, c. 340, § 7, emerg. eff. June 3, 1989; Laws 1995, c. 274, § 47, eff. Nov. 1, 1995; Laws 1997, c. 364, § 4, eff. Nov. 1, 1997; Laws 2002, c. 460, § 29, eff. Nov. 1, 2002.

§37599.  Additional hours license.

The Alcoholic Beverage Laws Enforcement Commission may issue an additional hours license to the holder of a caterer or special event license.  The additional hours license shall authorize the holder thereof to sell, dispense or serve alcoholic beverages from 6:00 a.m. to 10:00 a.m.

Added by Laws 1985, c. 6, § 99, emerg. eff. March 14, 1985.

§37-600.1.  Short title.

This act shall be known and may be cited as the "Prevention of Youth Access to Tobacco Act".

Added by Laws 1994, c. 137, § 2, eff. July 1, 1994.

§37-600.2.  Definitions.

As used in the Prevention of Youth Access to Tobacco Act:

1.  "Person" means any individual, firm, fiduciary, partnership, corporation, trust, or association, however formed;

2.  "Proof of age" means a driver license, license for identification only, or other generally accepted means of identification that describes the individual as eighteen (18) years of age or older and contains a photograph or other likeness of the individual and appears on its face to be valid;

3.  "Sample" means a tobacco product distributed to members of the public at no cost for the purpose of promoting the product;

4.  "Sampling" means the distribution of samples to members of the public in a public place;

5.  "Tobacco product" means any product that contains tobacco and is intended for human consumption;

6.  "Transaction scan" means the process by which a seller checks, by means of a transaction scan device, the validity of a driver license or other government-issued photo identification; and

7.  "Transaction scan device" means any commercial device or combination of devices used at a point of sale or entry that is capable of deciphering in an electronically readable format the information encoded on the magnetic strip or bar code of a driver license or other government-issued photo identification.

Added by Laws 1994, c. 137, § 3, eff. July 1, 1994.  Amended by Laws 1996, c. 144, § 1, eff. Nov. 1, 1996; Laws 2000, c. 277, § 1, eff. Nov. 1, 2000 and Laws 2000, c. 342, § 9, eff. July 1, 2000.

NOTE:  Laws 2000, c. 277, § 1 and Laws 2000, c. 342, § 9 contain duplicate amendments.

§37-600.3.  Furnishing of tobacco products to minors prohibited - Proof of age - Fines - Employee and employer liability - Notification of storeowners - Failure to pay administrative fine - Multiple violations - Municipal ordinances.

A.  It is unlawful for any person to sell, give or furnish in any manner any tobacco product to another person who is under eighteen (18) years of age, or to purchase in any manner a tobacco product on behalf of any such person.  It shall not be unlawful for an employee under eighteen (18) years of age to handle tobacco products when required in the performance of the employee's duties.

B.  A person engaged in the sale or distribution of tobacco products shall demand proof of age from a prospective purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser may be under eighteen (18) years of age.

If an individual engaged in the sale or distribution of tobacco products has demanded proof of age from a prospective purchaser or recipient who is not under eighteen (18) years of age, the failure to subsequently require proof of age shall not constitute a violation of subsection B of this section.

C.  1.  When a person violates subsection A or B of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of:

a. not more than One Hundred Dollars ($100.00) for the first offense,

b. not more than Two Hundred Dollars ($200.00) for the second offense within a two-year period following the first offense,

c. not more than Three Hundred Dollars ($300.00) for a third offense within a two-year period following the first offense.  In addition to any other penalty, the store's license to sell tobacco products may be suspended for a period not exceeding thirty (30) days, or

d. not more than Three Hundred Dollars ($300.00) for a fourth or subsequent offense within a two-year period following the first offense.  In addition to any other penalty, the store's license to sell tobacco products may be suspended for a period not exceeding sixty (60) days.

2.  When it has been determined that a penalty shall include a license suspension, the ABLE Commission shall notify the Oklahoma Tax Commission, and the Tax Commission shall suspend the store's license to sell tobacco products at the location where the offense occurred for the period of time prescribed by the ABLE Commission.

3.  Proof that the defendant demanded, was shown, and reasonably relied upon proof of age shall be a defense to any action brought pursuant to this section.  A person cited for violating this section shall be deemed to have reasonably relied upon proof of age, and such person shall not be found guilty of such violation if such person proves that:

a. the individual who purchased or received the tobacco product presented a driver license or other government-issued photo identification purporting to establish that such individual was eighteen (18) years of age or older, and

b. the person cited for the violation confirmed the validity of the driver license or other government-issued photo identification presented by such individual by performing a transaction scan by means of a transaction scan device.

Provided, that this defense shall not relieve from liability any person cited for a violation of this section if such person failed to exercise reasonable diligence to determine whether the physical description and picture appearing on the driver license or other government-issued photo identification was that of the individual who presented it.  The availability of the defense described in this subsection does not affect the availability of any other defense under any other provision of law.

D.  If the sale is made by an employee of the owner of a store at which tobacco products are sold at retail, the employee shall be guilty of the violation and shall be subject to the fine.  Each violation by any employee of an owner of a store licensed to sell tobacco products shall be deemed a violation against the owner for purposes of a license suspension pursuant to subsection C of this section.  An owner of a store licensed to sell tobacco products shall not be deemed in violation of the provisions of the Prevention of Youth Access to Tobacco Act for any acts constituting a violation by any person, when the violation occurs prior to actual employment of the person by the store owner or the violation occurs at a location other than the owner's retail store.  For purposes of determining the liability of a person controlling franchises or business operations in multiple locations, for any violations of subsection A or B of this section, each individual franchise or business location shall be deemed a separate entity.

E.  On or before December 15, 1997, the ABLE Commission shall adopt rules establishing a method of notification of storeowners when one of their employees has been determined to be in violation of this section by the ABLE Commission or convicted of a violation by a municipality.

F.  1.  Upon failure of the employee to pay the administrative fine within ninety (90) days of the day of the assessment of such fine, the ABLE Commission shall notify the Department of Public Safety and the Department shall suspend or not issue a driver license to the employee until proof of payment has been furnished to the Department of Public Safety.

2.  Upon failure of a storeowner to pay the administrative fine within ninety (90) days of the assessment of the fine, the ABLE Commission shall notify the Tax Commission and the Tax Commission shall suspend the store's license to sell tobacco products until proof of payment has been furnished to the Oklahoma Tax Commission.

G.  Cities and towns may enact and municipal police officers may enforce ordinances prohibiting and penalizing conduct under provisions of this section, but the provisions of municipal ordinances shall be the same as provided for in this section, and the penalty provisions under such ordinances shall not be more stringent than those of this section.

H.  County sheriffs may enforce the provisions of the Prevention of Youth Access to Tobacco Act.

Added by Laws 1994, c. 137, § 4, eff. July 1, 1994.  Amended by Laws 1996, c. 144, § 2, eff. Nov. 1, 1996; Laws 1997, c. 171, § 1, eff. Nov. 1, 1997; Laws 2000, c. 342, § 10, eff. July 1, 2000; Laws 2001, c. 5, § 12, emerg. eff. March 21, 2001; Laws 2004, c. 253, § 1, eff. July 1, 2004.

NOTE:  Laws 2000, c. 277, § 2 repealed by Laws 2001, c. 5, § 13, emerg. eff. March 21, 2001.

§37-600.4.  Purchase receipt or possession of tobacco products by minors prohibited - Falsifying proof of age - Penalties - Notification of parent or guardian - Municipal ordinances.

A.  It is unlawful for a person who is under eighteen (18) years of age to purchase, receive, or have in their possession a tobacco product, or to present or offer to any person any purported proof of age which is false or fraudulent, for the purpose of purchasing or receiving any tobacco product.  It shall not be unlawful for an employee under eighteen (18) years of age to handle tobacco products when required in the performance of the employee's duties.

B.  When a person violates subsection A of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of:

1.  Not to exceed One Hundred Dollars ($100.00) for a first offense; and

2.  Not to exceed Two Hundred Dollars ($200.00) for a second or subsequent offense within a one-year period following the first offense.

Upon failure of the individual to pay the administrative fine within ninety (90) days of the day of the fine, the ABLE Commission shall notify the Department of Public Safety and the Department shall suspend or not issue a driver license to the individual until proof of payment has been furnished to the Department of Public Safety.

C.  The ABLE Commission shall establish rules to provide for notification to a parent or guardian of any minor cited for a violation of this section.

D.  Cities and towns may enact and municipal police officers may enforce ordinances prohibiting and penalizing conduct under provisions of this section, but the provisions of such ordinances shall be the same as provided for in this section, and the enforcement provisions under such ordinances shall not be more stringent than those of this section.

Added by Laws 1994, c. 137, § 5, eff. July 1, 1994.  Amended by Laws 1996, c. 144, § 3, eff. Nov. 1, 1996; Laws 1997, c. 171, § 2, eff. Nov. 1, 1997.

§37-600.5.  Signs in retail establishments required - Fines.

A.  Every person who sells or displays tobacco products at retail shall post conspicuously and keep so posted at the place of business a sign, as specified by the Alcoholic Beverage Laws Enforcement (ABLE) Commission, stating the following:  "IT'S THE LAW.  WE DO NOT SELL TOBACCO PRODUCTS TO PERSONS UNDER 18 YEARS OF AGE".  The sign shall also provide the toll-free number operated by the Alcoholic Beverage Laws Enforcement (ABLE) Commission for the purpose of reporting violations of the Prevention of Youth Access to Tobacco Act.

B.  When a person violates subsection A of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of not more than Fifty Dollars ($50.00) for each day a violation occurs.  Each day a violation is continuing shall constitute a separate offense.  The notice required by subsection A of this section shall be the only notice required to be posted or maintained in any store that sells tobacco products at retail.

Added by Laws 1994, c. 137, § 6, eff. July 1, 1994.  Amended by Laws 1997, c. 171, § 3, eff. Nov. 1, 1997; Laws 2004, c. 253, § 2, eff. July 1, 2004.

§37-600.6.  Notice to retail employees - Signed acknowledgement.

A.  Every person engaged in the business of selling tobacco products at retail shall notify each individual employed by that person as a retail sales clerk that state law:

1.  Prohibits the sale or distribution of tobacco products to any person under eighteen (18) years of age and the purchase or receipt of tobacco products by any person under eighteen (18) years of age; and

2.  Requires that proof of age be demanded from a prospective purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser or recipient may be under eighteen (18) years of age.

B.  This notice shall be provided before the individual commences work as a retail sales clerk.  The individual shall signify that he or she has received the notice required by this section by signing a form stating as follows:

"I understand that state law prohibits the sale or distribution of tobacco products to persons under eighteen (18) years of age and out-of-package sales, and requires proof of age of purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser or recipient may be under eighteen (18) years of age.  I promise, as a condition of my employment, to obey the law.  I understand that violations by me may be punishable by fines, suspension or nonissuance of my driver license.  In addition, I understand that violations by me may subject the storeowner to fines or license suspension."

Added by Laws 1994, c. 137, § 7, eff. July 1, 1994.  Amended by Laws 1997, c. 171, § 4, eff. Nov. 1, 1997.

§37-600.7.  Vending machines sales restricted.

It shall be unlawful for any person to sell tobacco products through a vending machine unless the vending machine is located:

1.  In areas of factories, businesses, offices or other places that are not open to the public; and

2.  In places that are open to the public, but to which persons under eighteen (18) years of age are not admitted.

Added by Laws 1994, c. 137, § 8, eff. July 1, 1994.  Amended by Laws 2004, c. 253, § 3, eff. July 1, 2004.

§37-600.8.  Distribution of tobacco product samples restricted - Fines - Municipal ordinances.

A.  It shall be unlawful for any person or retailer to distribute tobacco products or product samples to any person under eighteen (18) years of age.

B.  No person shall distribute tobacco products or product samples in or on any public street, sidewalk, or park that is within three hundred (300) feet of any playground, school, or other facility when the facility is being used primarily by persons under eighteen (18) years of age.

C.  When a person violates any provision of subsection A or B of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of:

1.  Not more than One Hundred Dollars ($100.00) for the first offense;

2.  Not more than Two Hundred Dollars ($200.00) for the second offense; and

3.  Not more than Three Hundred Dollars ($300.00) for a third or subsequent offense.

D.  Upon failure of any person to pay an administrative fine within ninety (90) days of the assessment of the fine, the ABLE Commission shall notify the Department of Public Safety, and the Department shall suspend or not issue a driver license to the person until proof of payment has been furnished to the Department of Public Safety.

E.  Cities and towns may enact and municipal police officers may enforce ordinances prohibiting and penalizing conduct under provisions of this section, but the provisions of municipal ordinances shall be the same as provided for in this section, and the penalty provisions under such ordinances shall not be more stringent than those of this section.

Added by Laws 1994, c. 137, § 9, eff. July 1, 1994.  Amended by Laws 1996, c. 144, § 4, eff. Nov. 1, 1996; Laws 1997, c. 171, § 5, eff. Nov. 1, 1997; Laws 2004, c. 253, § 4, eff. July 1, 2004.

§37-600.9.  Sale of tobacco products except in original, sealed packaging prohibited - Fine - Municipal ordinances.

A.  It is unlawful for any person to sell cigarettes except in the original, sealed package in which they were placed by the manufacturer.

B.  When a person violates subsection A of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of not more than Two Hundred Dollars ($200.00) for each offense.

C.  Cities and towns may enact and municipal police officers may enforce ordinances prohibiting and penalizing conduct under provisions of this section, but the provisions of such ordinances shall be the same as provided for in this section, and the enforcement provisions under such ordinances shall not be more stringent than those of this section.

Added by Laws 1994, c. 137, § 10, eff. July 1, 1994.  Amended by Laws 1996, c. 144, § 5, eff. Nov. 1, 1996; Laws 1997, c. 171, § 6, eff. Nov. 1, 1997.

§37-600.10.  Regulation by political subdivisions restricted.

No agency or other political subdivision of the state, including, but not limited to, municipalities, counties or any agency thereof, may adopt any order, ordinance, rule or regulation concerning the sale, purchase, distribution, advertising, sampling, promotion, display, possession, licensing, or taxation of tobacco products, except as provided in Section 1511 of Title 68 of the Oklahoma Statutes, Section 1-1521 et seq. of Title 63 of the Oklahoma Statutes and Section 1247 of Title 21 of the Oklahoma Statutes.  Provided, however, nothing in this section shall preclude or preempt any agency or political subdivision from exercising its lawful authority to regulate zoning or land use or to enforce a fire code regulation regulating smoking or tobacco products to the extent that such regulation is substantially similar to nationally recognized standard fire codes.

Added by Laws 1994, c. 137, § 11, eff. July 1, 1994.

§37-600.10A.  Display or sale of tabacco products - Public access - Fines - Municipal ordinances.

A.  It is unlawful for any person or retail store to display or offer for sale tobacco products in any manner that allows public access to the tobacco product without assistance from the person displaying the tobacco product or an employee or the owner of the store.  The provisions of this subsection shall not apply to retail stores which do not admit into the store persons under eighteen (18) years of age.

B.  When a person violates subsection A of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of not more than Two Hundred Dollars ($200.00) for each offense.

C.  Cities and towns may enact and municipal police officers may enforce ordinances prohibiting and penalizing conduct under provisions of this section, but the provisions of municipal ordinances shall be the same as provided for in this section and the penalty provisions under such ordinances shall not be more stringent than those of this section.

Added by Laws 2004, c. 253, § 5, eff. July 1, 2004.

§37-600.11.  Enforcement of act by Alcoholic Beverage Laws Enforcement Commission.

A.  The Alcoholic Beverage Laws Enforcement (ABLE) Commission is authorized and empowered to enforce the provisions of Sections 600.1 et seq. of this title.  The ABLE Commission shall enforce those provisions in a manner that can reasonably be expected to reduce the extent to which tobacco products are sold or distributed to persons under eighteen (18) years of age.

B.  The ABLE Commission may consider mitigating or aggravating circumstances involved with the violation of the Prevention of Youth Access to Tobacco Act when assessing penalties.

C.  Any conviction for a violation of a municipal ordinance authorized by the Prevention of Youth Access to Tobacco Act and any compliance checks by a municipal police officer or a county sheriff pursuant to subsection E of this section shall be reported in writing to the ABLE Commission within thirty (30) days of such conviction or compliance check.  Such reports shall be compiled in the manner prescribed by the ABLE Commission.

D.  For the purpose of determining second or subsequent violations, both the offenses penalized by the ABLE Commission as administrative fines and the offenses penalized by municipalities and towns and reported to the ABLE Commission, shall be considered together in such determination.

E.  Persons under eighteen (18) years of age may be enlisted by the ABLE Commission, a municipality or town, or a county to assist in compliance checks and enforcement; provided, such persons may be used to test compliance only if written parental consent has been provided and the testing is conducted under the direct supervision of the ABLE Commission or conducted by another law enforcement agency if such agency has given written notice to the ABLE Commission in the manner prescribed by the ABLE Commission.  Municipalities which have enacted municipal ordinances in accordance with the Prevention of Youth Access to Tobacco Act may conduct, pursuant to rules of the ABLE Commission, compliance checks without prior notification to the ABLE Commission and shall be exempt from the written notice requirement in this subsection.  This subsection shall not apply to the use of persons under eighteen (18) years of age to test compliance if the compliance test is being conducted by or on behalf of a retailer of cigarettes, as defined in Section 301 of Title 68 of the Oklahoma Statutes, at any location the retailer of cigarettes is authorized to sell cigarettes.  Any other use of persons under eighteen (18) years of age to test compliance shall be unlawful and punishable by the ABLE Commission by assessment of an administrative fine of One Hundred Dollars ($100.00).

F.  At the beginning of each month, the Oklahoma Tax Commission, pursuant to Section 205 of Title 68 of the Oklahoma Statutes, shall provide to the ABLE Commission and to each municipality which has ordinances concerning the Prevention of Youth Access to Tobacco Act, the location, name, and address of each licensee licensed to sell tobacco products at retail or otherwise furnish tobacco products.  Upon violation of an employee at a location, the ABLE Commission shall notify the storeowner for that location of the latest and all previous violations when one of their employees has been determined to be in violation of the Prevention of Youth Access to Tobacco Act by the ABLE Commission or convicted of a violation by a municipality.  If the ABLE Commission fails to notify the licensee of a violation by an employee, that violation shall not apply against the licensee for the purpose of determining a license suspension pursuant to Section 600.3 of this title.  For purposes of this subsection, notification shall be deemed given if the ABLE Commission mails, by mail with delivery confirmation, the notification to the address which is on file with the Oklahoma Tax Commission of the licensee of the location at which the violation occurred and the ABLE Commission receives delivery confirmation from the U.S. Postal Service.

G.  Upon request of a storeowner or a municipality which has enacted ordinances in accordance with the Prevention of Youth Access to Tobacco Act, the ABLE Commission is hereby authorized to provide information on any Prevention of Youth Access to Tobacco Act offense of any applicant for employment or employee of the storeowner.

H.  The ABLE Commission shall prepare for submission annually to the Secretary of the United States Department of Health and Human Services, the report required by Section 1926 of the federal Public Health Service Act (42 U.S.C. 300-26), and otherwise shall be responsible for ensuring the state's compliance with that provision of federal law and any implementing of regulations promulgated by the United States Department of Health and Human Services.

Added by Laws 1994, c. 137, § 12, eff. July 1, 1994.  Amended by Laws 1996, c. 144, § 6, eff. Nov. 1, 1996; Laws 1997, c. 171, § 7, eff. Nov. 1, 1997; Laws 2004, c. 253, § 6, eff. July 1, 2004.

§37-600.11a.  Municipalities to provide information to ABLE Commission.

Any city or town that enacts and enforces ordinances prohibiting and penalizing conduct under provisions of Section 600.3, 600.4, 600.8 or 600.9 of this title shall furnish information requested by the ABLE Commission in the form, manner and time as may be determined by the ABLE Commission which will allow the ABLE Commission to comply with subsection C of Section 600.11 of this title.

Added by Laws 1996, c. 144, § 7, eff. Nov. 1, 1996.

§37-600.11b.  Distribution of administrative fine.

For violations of the Prevention of Youth Access to Tobacco Act which occur in a municipality that has adopted ordinances prohibiting and penalizing conduct under provisions of the Prevention of Youth Access to Tobacco Act, thirty-five percent (35%) of each administrative fine imposed by the Alcoholic Beverage Laws Enforcement (ABLE) Commission pursuant to the Prevention of Youth Access to Tobacco Act shall be remitted to such municipality.

Added by Laws 1997, c. 171, § 8, eff. Nov. 1, 1997.

§37-600.12.  Certain other penalties authorized by law not excluded.

Nothing in the Prevention of Youth Access to Tobacco Act shall be construed to prevent the imposition of any penalty as specified in Section 1241 of Title 21 of the Oklahoma Statutes.

Added by Laws 1994, c. 137, § 13, eff. July 1, 1994.

§37-600.13.  Transfer of any material or device used in smoking, chewing or consumption of tobacco to minors prohibited - Administrative fine for violation.

A.  It is unlawful for any person to sell, give or furnish in any manner to another person who is under eighteen (18) years of age any material or device used in the smoking, chewing, or other method of consumption of tobacco, including cigarette papers, pipes, holders of smoking materials of all types, and other items designed primarily for the smoking or ingestion of tobacco products.

B.  When a person violates subsection A of this section, the Alcoholic Beverage Laws Enforcement (ABLE) Commission shall impose an administrative fine of not more than One Hundred Dollars ($100.00) for each offense.

Added by Laws 2004, c. 375, § 1, eff. July 1, 2004.

§37-600.21.  Legislative findings and policies concerning tobacco manufacturer liability - Master Settlement Agreement.

A.  The Oklahoma Legislature finds that cigarette smoking presents serious public health concerns to the State of Oklahoma and its citizens.  The Oklahoma Legislature also finds that:

1.  The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases;

2.  There are hundreds of thousands of tobacco-related deaths in the United States each year; and

3.  These diseases most often do not appear until many years after the person in question begins smoking.

B.  The Oklahoma Legislature further finds that cigarette smoking also presents serious financial concerns for the State of Oklahoma; that, under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking; that those persons may have a legal entitlement to receive such medical assistance; and that, under these programs, the State of Oklahoma pays millions of dollars each year to provide medical assistance for those persons for health conditions associated with cigarette smoking.

C.  The Oklahoma Legislature additionally finds that it is the policy of the State of Oklahoma that financial burdens imposed on the state by cigarette smoking should be borne by tobacco product manufacturers rather than by the State of Oklahoma to the extent that such manufacturers either determine to enter into a settlement with the state, or are found culpable by the courts; and that on November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement", with the state, which obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

D.  The Oklahoma Legislature therefore finally finds that it would be contrary to the policy of the State of Oklahoma if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably; and that it is thus in the interest of the State of Oklahoma to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

Added by Laws 1999, c. 357, § 1, eff. July 1, 1999.

§37-600.22.  Definitions.

When used in this act:

1.  "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement;

2.  "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person.  Solely for purposes of this definition, the terms "owns", "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons;

3.  "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement;

4.  "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

a. any roll of tobacco wrapped in paper or in any substance not containing tobacco,

b. tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette, or

c. any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph a of this paragraph.

The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes).  For purposes of this definition of "cigarette", nine one-hundredths (0.09) of an ounce of "roll-your-own" tobacco shall constitute one individual "cigarette";

5.  "Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the State of Oklahoma and leading United States tobacco product manufacturers;

6.  "Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least One Billion Dollars ($1,000,000,000.00) where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with Section 3 of this act;

7.  "Released claims" means released claims as that term is defined in the Master Settlement Agreement;

8.  "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement;

9.  "Tobacco product manufacturer" means an entity that after the effective date of this act directly, and not exclusively through any affiliate:

a. manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement, and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States),

b. is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States, or

c. becomes a successor of an entity described in subparagraph a or b.

The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of the provisions of subparagraphs a through c of this paragraph; and

10.  "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs, or "roll-your-own" tobacco containers, bearing the excise tax stamp of the state.  The Oklahoma Tax Commission shall promulgate such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

Added by Laws 1999, c. 357, § 2, eff. July 1, 1999.

§37-600.23.  Participating manufacturers - Escrow deposits.

(The following text remains in effect pending conditions

set forth in Section 2 of Enrolled House Bill No. 1359 of the 1st Regular Session of the 49th Oklahoma Legislature.  See NOTE following section for those conditions.  Text as it will read when the conditions are met follows the current text.)

A.  Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the effective date of this act shall do one of the following:

1.  Become a participating manufacturer, as that term is defined in Section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

2.  Place into a qualified escrow fund, by April 15 of the year following the year in question, the following amounts, as such amounts are adjusted for inflation:

a. 1999:  ninety-four thousand two hundred forty-one one-hundred-thousandths of one cent ($.0094241) per unit sold after the effective date of this act,

b. 2000:  one hundred four thousand seven hundred twelve one-hundred-thousandths of one cent ($.0104712) per unit sold,

c. for each of 2001 and 2002:  one hundred thirty-six thousand one hundred twenty-five one-hundred-thousandths of one cent ($.0136125) per unit sold,

d. for each of 2003 through 2006:  one hundred sixty-seven thousand five hundred thirty-nine one-hundred-thousandths of one cent ($.0167539) per unit sold, and

e. for each of 2007 and each year thereafter:  one hundred eighty-eight thousand four hundred eighty-two one-hundred-thousandths of one cent ($.0188482) per unit sold.

B.  A tobacco product manufacturer that places funds into escrow pursuant to paragraph 2 of subsection A of this section shall receive the interest or other appreciation on such funds as earned.  Such funds themselves shall be released from escrow only under the following circumstances:

1.  To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state.  Funds shall be released from escrow under this paragraph:

a. in the order in which they were placed into escrow, and

b. only to the extent and at the time necessary to make payments required under such judgment or settlement;

2.  To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the allocable share for the state of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to Section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in Section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

3.  To the extent not released from escrow under paragraph 1 or 2 of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which they were placed into escrow.

C.  Each tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph 2 of subsection A of this section shall annually certify to the Attorney General that it is in compliance with paragraph 2 of subsection A of this section.  The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section.  Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

1.  Be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section.  The court, upon a finding of a violation of paragraph 2 of subsection A or this subsection of this section, may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

2.  In the case of a knowing violation, be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section.  The court, upon a finding of a knowing violation of paragraph 2 of subsection A or this subsection of this section, may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow; and

3.  In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary, for a period not to exceed two (2) years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

Added by Laws 1999, c. 357, § 3, eff. July 1, 1999.

(Text as it will read if conditions set forth

in NOTE following section are met.)

A.  Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after July 1, 1999, shall do one of the following:

1.  Become a participating manufacturer, as that term is defined in Section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

2.  Place into a qualified escrow fund, by April 15 of the year following the year in question, the following amounts, as such amounts are adjusted for inflation:

a. 1999:  ninety-four thousand two hundred forty-one one-hundred-thousandths of one cent ($.0094241) per unit sold after July 1, 1999,

b. 2000:  one hundred four thousand seven hundred twelve one-hundred-thousandths of one cent ($.0104712) per unit sold,

c. for each of 2001 and 2002:  one hundred thirty-six thousand one hundred twenty-five one-hundred-thousandths of one cent ($.0136125) per unit sold,

d. for each of 2003 through 2006:  one hundred sixty-seven thousand five hundred thirty-nine one-hundred-thousandths of one cent ($.0167539) per unit sold, and

e. for each of 2007 and each year thereafter:  one hundred eighty-eight thousand four hundred eighty-two one-hundred-thousandths of one cent ($.0188482) per unit sold.

B.  A tobacco product manufacturer that places funds into escrow pursuant to paragraph 2 of subsection A of this section shall receive the interest or other appreciation on such funds as earned.  Such funds themselves shall be released from escrow only under the following circumstances:

1.  To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state.  Funds shall be released from escrow under this paragraph:

a. in the order in which they were placed into escrow, and

b. only to the extent and at the time necessary to make payments required under such judgment or settlement;

2.  To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX(i) of that Agreement, including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer, unless otherwise provided for by subsection C or D of this section; or

3.  To the extent not released from escrow under paragraph 1 or 2 of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which they were placed into escrow.

C.  If this act, or any portion of the amendment to paragraph 2 of subsection B of this section made by this act, is held by a court of competent jurisdiction to be unconstitutional, then paragraph 2 of subsection B of this section shall have no force and effect.

D.  If in accordance with the provisions of subsection C of this section, paragraph 2 of subsection B of this section shall have no force and effect because a court of competent jurisdiction found such provisions unconstitutional, and if, thereafter, a court of competent jurisdiction finds that subsection B of this section without the provisions of paragraph 2 of subsection B of this section is unconstitutional, then paragraph 2 of subsection B of this section shall be replaced by the provisions of paragraph 1 of this subsection.

1.  To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the allocable share for the state of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to Section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in Section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer.

2.  Neither any holding of unconstitutionality nor the rendering of paragraph 2 of subsection B of this section to have no force and effect shall affect, impair or invalidate any other provision of this section, or the application of this section to any other person or circumstance, and the remaining portions of this section shall at all times continue in full force and effect.

E.  Each tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph 2 of subsection A of this section shall annually certify to the Attorney General that it is in compliance with paragraph 2 of subsection A of this section.  The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section.  Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

1.  Be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section.  The court, upon a finding of a violation of paragraph 2 of subsection A or this subsection of this section, may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

2.  In the case of a knowing violation, be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section.  The court, upon a finding of a knowing violation of paragraph 2 of subsection A or this subsection of this section, may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow; and

3.  In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary, for a period not to exceed two (2) years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

Added by Laws 1999, c. 357, § 3, eff. July 1, 1999.  Amended by Laws 2003, c. 401, § 1.

NOTE:  Section 2 of Enrolled House Bill No. 1359 of the 1st Regular Session of the 49th Oklahoma Legislature provides as follows:

The amendments to Section 600.23 of Title 37 of the Oklahoma Statutes made by Enrolled House Bill No. 1359 of the 1st Regular Session of the 49th Oklahoma Legislature shall become effective on January 1 of the year after:

1.  Twenty-five states have enacted similar amendments to their laws on early release of funds from escrow accounts established in compliance with the statutes of other states that are similar to the escrow requirements of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes; and

2.  The Attorney General certifies such fact to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Secretary of State.

§37-601.  Citation.

Sections 59 through 64 of this act shall be known and may be cited as the "Prevention of Youth Access to Alcoholic Beverages and Low-Point Beer Act".

Added by Laws 1995, c. 274, § 59, eff. Nov. 1, 1995.

§37-602.  Definitions.

As used in Sections 59 through 64 of this act:

1.  "Alcoholic beverage" means any beverage so defined pursuant to Section 506 of Title 37 of the Oklahoma Statutes;

2.  "Low-point beer" means any beverage so defined pursuant to Section 163.2 of Title 37 of the Oklahoma Statutes;

3.  "Person" means any individual, firm, fiduciary, partnership, corporation, trust, or association, however formed; and

4.  "Proof of age" means a driver license or a card issued for identification only pursuant to Section 6-105 of Title 47 of the Oklahoma Statutes, or other generally accepted means of identification that describes the individual as twenty-one (21) years of age or older and contains a photograph or other likeness of the individual and appears on its face to be valid.

Added by Laws 1995, c. 274, § 60, eff. Nov. 1, 1995.

§37-603.  Retail sale of alcoholic beverages or low-point beer - Posting of signs - Penalty.

A.  Every person who sells alcoholic beverages at retail shall post conspicuously and keep so posted at the place of business a sign stating the following:  "IT'S THE LAW.  WE DO NOT SELL ALCOHOLIC BEVERAGES TO PERSONS UNDER 21 YEARS OF AGE".  Every person who sells low-point beer at retail shall post conspicuously and keep so posted at the place of business a sign stating the following:  "IT'S THE LAW.  WE DO NOT SELL LOW-POINT BEER TO PERSONS UNDER 21 YEARS OF AGE".

B.  A violation of subsection A of this section constitutes a misdemeanor and upon conviction thereof a violator shall be assessed a fine not to exceed Fifty Dollars ($50.00) for each day such offense occurred.  The notices required by subsection A of this section shall be the only notices required to be posted or maintained in any store that sells alcoholic beverages or low-point beer at retail.

Added by Laws 1995, c. 274, § 61, eff. Nov. 1, 1995.

§37-604.  Sale of alcoholic beverages or low-point beer - Notice to employees.

A.  Every person engaged in the business of selling alcoholic beverages or low-point beer at retail shall notify each individual employed by that person as a retail sales clerk or server that state law:

1.  Prohibits the sale or distribution of alcoholic beverages and low-point beer to any person under twenty-one (21) years of age and the purchase or receipt of alcoholic beverages and low-point beer by any person under twenty-one (21) years of age; and

2.  Requires that proof of age be demanded from a prospective purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser or recipient may be under twenty-one (21) years of age.

B.  This notice shall be provided before the individual commences work as a retail sales clerk or server, or, in the case of an individual employed as a retail sales clerk or server on the date when this section becomes effective, within thirty (30) days of that date.  The individual shall signify that he or she has received the notice required by this section by signing a form stating as follows:

"I understand that state law prohibits the sale or distribution of alcoholic beverages and low-point beer to persons under twenty-one (21) years of age, and requires proof of age of purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser or recipient may be under twenty-one (21) years of age.  I have been advised on the law and I understand the penalty for violating it."

Added by Laws 1995, c. 274, § 62, eff. Nov. 1, 1995.

§37-605.  Enforcement of act - Enlistment of persons under 21 years of age.

A.  All law enforcement agencies are authorized and empowered to enforce the provisions of this act.  The provisions shall be enforced in a manner that can reasonably be expected to reduce the extent to which alcoholic beverages and low-point beer are sold or distributed to persons under twenty-one (21) years of age.

B.  Persons under twenty-one (21) years of age may be enlisted by law enforcement agencies to assist in enforcement.  Provided, however, that such persons may be used to test compliance only if the testing is conducted under the direct supervision of the law enforcement agency; provided, written parental consent shall be obtained prior to the use of any person under the age of eighteen (18) years.  Any other use of persons under twenty-one (21) years of age to test compliance shall be unlawful and punishable by assessment of an administrative fine of One Hundred Dollars ($100.00).

Added by Laws 1995, c. 274, § 63, eff. Nov. 1, 1995.

§37-606.  Other penalties authorized by law not excluded.

Nothing in the Prevention of Youth Access to Alcoholic Beverages and Low-Point Beer Act shall be construed to prevent the imposition of any penalty as otherwise specified in the Oklahoma Statutes.

Added by Laws 1995, c. 274, § 64, eff. Nov. 1, 1995.



Title 38. — Jurors

OKLAHOMA STATUTES

TITLE 38.

JURORS

_________

§38-1.  Repealed by Laws 1949, p. 283, § 16.

§38-2.  Repealed by Laws 1949, p. 283, § 16.

§38-3.  Repealed by Laws 1949, p. 283, § 16.

§38-4.  Repealed by Laws 1949, p. 283, § 16.

§38-5.  Repealed by Laws 1949, p. 283, § 16.

§38-6.  Repealed by Laws 1949, p. 283, § 16.

§38-7.  Repealed by Laws 1949, p. 283, § 16.

§38-8.  Repealed by Laws 1949, p. 283, § 16.

§38-9.  Repealed by Laws 1949, p. 283, § 16.

§38-10.  Repealed by Laws 1949, p. 283, § 16.

§38-11.  Repealed by Laws 1949, p. 283, § 16.

§38-12.  Repealed by Laws 1949, p. 283, § 16.

§38-13.  Repealed by Laws 1949, p. 283, § 16.

§38-14.  Repealed by Laws 1949, p. 283, § 16.

§38-15.  Repealed by Laws 1949, p. 283, § 16.

§38-16.  Repealed by Laws 1949, p. 283, § 16.

§38-17.  Repealed by Laws 1949, p. 283, § 16.

§38-18.  Licensed drivers list - Time period - Volunteers - Name and address changes.

For the purpose of ascertaining names of all persons qualified for jury service:

1.  The Commissioner of Public Safety shall cause to be provided to the Administrative Director of the Courts, not later than the first day of October of each year, a list by county of residence of persons who reside in the county, who are eighteen (18) years of age or older, and who are holders of a current driver license or a current identification license issued by the Department of Public Safety.  The list shall contain the name, date of birth, and mailing address of each person listed.  The list shall be used exclusively for jury selection purposes.  The Administrative Director of the Courts and the court clerk shall not copy or permit any person to copy the list or any portion thereof for purposes other than jury selection;

2.  All names and addresses of the persons so listed under the provisions of paragraph 1 of this section shall be used thereafter in the selection of juries; provided, however, no jury panel shall be quashed because of a duplication of names;

3.  The list will be furnished by the Administrative Director of the Courts to the court clerks according to the period of time prescribed by the Administrative Director of the Courts;

4.  The provisions of this section shall not be construed to preclude persons otherwise qualified to serve as jurors from volunteering for jury service in a manner prescribed by the Administrative Director of the Courts; and

5.  The Administrative Director of the Courts may accept changes or corrections in a mailing address or county of residence of a qualified juror from such qualified juror.  Changes may be accepted in any manner prescribed by the Administrative Director of the Courts.

Added by Laws 1949, p. 279, § 1, emerg. eff. June 2, 1949.  Amended by Laws 1973, c. 204, § 1, emerg. eff. May 17, 1973; Laws 1974, c. 136, § 1, emerg. eff. May 3, 1974; Laws 1985, c. 273, § 1; Laws 1987, c. 134, § 1, eff. Oct. 1, 1987; Laws 1989, c. 348, § 20, eff. Oct. 1, 1989; Laws 1996, c. 58, § 1, eff. Nov. 1, 1996; Laws 1997, c. 400, § 12, eff. July 1, 1997; Laws 2002, c. 390, § 14, emerg. eff. June 4, 2002; Laws 2003, c. 234, § 1, eff. Nov. 1, 2003.

§38-18.1.  Alternative plan for selection of jurors with aid of mechanical or electronic means.

A.  In lieu of any other procedure now provided by law, the judge in charge of court administration in the county may, by order, adopt a plan for the selection of qualified jurors for jury service with the aid of mechanical or electronic means and implement such plan upon its approval by the Supreme Court.

B.  Any such plan so adopted shall conform to the following requirements:

1.  A complete plan shall be proposed in writing and submitted for approval by the Supreme Court.

2.  It shall provide a fair, impartial and objective method of selecting persons for jury service with the aid of mechanical or electronic equipment.

3.  It shall designate the court clerk as the official to be in charge of the selection process and shall define the duties of the court clerk.

4.  It shall specify that a true and complete written list showing the names and addresses of the persons summoned to begin jury service on a particular date shall be filed of record with the court clerk at least ten (10) days prior to the date such persons are to begin jury service.

C.  In any county where such a plan is adopted, as provided in this section, the laws relating to the selection of petit jurors by use of a jury wheel shall not apply.  In such counties, a municipal court, at the option of the municipal judge, may select jurors in the same manner as provided for by the plan.  The municipal court clerk shall be designated to fulfill the duties provided in the plan for the district court clerk.

Added by Laws 1973, c. 204, § 2, emerg. eff. May 17, 1973.  Amended by Laws 2003, c. 225, § 2, eff. Nov. 1, 2003.

§38-19.  Generation of names for general panel.

The Administrative Director of the Courts shall cause to be generated, from the names of all persons who are known to be qualified jurors under the law, the general panel of jurors as required under Section 20 of this title.

Added by Laws 1949, p. 279, § 2, emerg. eff. June 2, 1949.  Amended by Laws 2002, c. 390, § 15, emerg. eff. June 4, 2002.

§38-20.  Drawing general panel - Authority of judges - Report for duty.

In each county, the judges of the courts of record shall, more than ten (10) days prior to each term of court, determine approximately the number of jurors that are reasonably necessary for jury service in all the courts of record of the county for each jury period during the time the courts may hold during the term and shall thereupon order the number of jurors from the Administrative Director of the Courts for each jury period, said jury to be known as the general panel of jurors for service in all the courts of such county for the respective weeks for which they are designated to serve.  A majority of the judges are authorized to act in carrying out the provisions of this law; provided, however, there is only one judge in the county or where the district judge so designates in writing the judge of the court of record using the jury is authorized to act in carrying out the provisions of this law or he or she may increase or diminish the number of jurors to be selected for any jury period, and shall order said jurors drawn for as many weeks in advance of service as they or he or she deem proper.  The general panel shall report for duty to the presiding district court judge or if none to the judge of the court of record using the jury, and said judge, for such time as he so acts shall organize said juries and have immediate supervision and control of them.

Added by Laws 1949, p. 280, § 3, emerg. eff. June 2, 1949.  Amended by Laws 2002, c. 390, § 16, emerg. eff. June 4, 2002.

§3820.1.  Jury panel  Oath or affirmation.

A.  Each member of the general jury panel, when reporting for duty as provided for in Section 20 of Title 38 of the Oklahoma Statutes, shall take and subscribe to an oath or affirmation which shall be in substantially the following form:

OATH

I, the undersigned, do solemnly swear or affirm that I am a citizen of the United States and a resident of the State of Oklahoma, County of __________.  I further swear or affirm that I am eighteen years of age or older.

I further swear or affirm that I have not been convicted of a felony for which a period of time equal to the original judgment and sentence has not expired, or for which I have not been pardoned.  I further swear or affirm that I am not now adjudicated as being mentally incompetent and that I am not mentally retarded.

________________________________________________

(Signature or mark of general jury panel member)

_____________________________  ____________

(Signature of court clerk)   (Date)

B.  The oath or affirmation provided for in subsection A of this section shall be administered by the chief judge of the district court or, during his absence or disability, by some other judge assigned to the district court in the county, and once subscribed to, shall be maintained in the office of the court clerk as a judicial record.

Added by Laws 1985, c. 273, § 2.

§38-21.  Drawing of names - Additional drawings - Period of service.

If a grand jury is ordered, the number stated in the judge's order, not to exceed one hundred, shall be summoned as grand jurors, and the grand jury shall be impaneled from said persons.  The judge of the district court shall order the court clerk or one of his or her deputies to order the stated number of jurors from the Administrative Director of the Courts.  In addition to the twelve (12) grand jurors to be impaneled, three additional persons shall be selected as alternate grand jurors.  The alternate grand jurors shall attend all functions of the grand jury during its term and shall be subject to all laws governing grand jurors.  Provided that, no alternate juror shall participate in any deliberations of the grand jury until appointed to fill a vacancy.  If the judge so directs, the persons summoned for the grand jury panel who are not used thereon may be transferred to the petit jury panel.  Additional and other drawing of as many names as the court may order may be had at any such time as the court or judge may order for the completion of a grand or petit jury panel, or for the impaneling of a new grand or petit jury if, in the judgment of the court, the same shall be necessary, or if, for any cause, the court, in its discretion, shall deem other jurors necessary.  The court may excuse or discharge any person drawn and summoned as a grand or petit juror, whenever, in its discretion, such action shall be deemed expedient.  No person may be required to render service as a petit juror for more than one (1) day in any one calendar year unless he or she is selected to serve in a trial or is under consideration to serve in a trial and such consideration covers a period of two (2) or more days.  Once selected, a juror shall serve on the jury for the duration of the trial unless excused by the presiding judge.

Added by Laws 1949, p. 280, § 4, emerg. eff. June 2, 1949.  Amended by Laws 1961, p. 281, § 1; Laws 1963, c. 268, § 1; Laws 1969, c. 134, § 1, emerg. eff. April 9, 1969; Laws 1975, c. 310, § 1, eff. Oct. 1, 1975; Laws 1977, c. 213, § 2, emerg. eff. June 14, 1977; Laws 1982, c. 3, § 1; Laws 2002, c. 390, § 17, emerg. eff. June 4, 2002; Laws 2004, c. 525, § 5, eff. July 1, 2004.

§38-22.  Use of panel - Deficiency of jurors.

Said jurors, when impaneled, shall constitute a general panel for service as jurors in all district, superior, common pleas and county court in the county, and shall be used interchangeably in all such courts.  In the event of a deficiency of jurors at any given time to meet the requirement of all of such courts, the presiding judge having control of the general panel shall direct the district court clerk to request from the Administrative Director of the Courts such additional jurors as may be sufficient to meet such emergency, but such jurors shall act only as special jurors and shall be discharged as soon as their services are no further needed.

Added by Laws 1949, p. 281, § 5, emerg. eff. June 2, 1949.  Amended by Laws 2002, c. 390, § 18, emerg. eff. June 4, 2002; Laws 2004, c. 525, § 6, eff. July 1, 2004.

§3823.  Juries  Standard form of summons  Service.

A.  The Administrative Director of the Courts shall develop a standard form to be used as a summons for service on the grand and petit juries in the district courts of this state.  The standard form shall include the time, place and the name of the court where said jurors are required to attend.

B.  The summons shall be served by the court clerk by mailing a copy of such summons by registered or certified mail, or as directed by the judge, to the person selected for service not less than ten (10) days before the day said person is to appear as a juror in such court.  The court clerk shall make a return of such service by filing an affidavit stating the date of mailing and type of mail used in sending the summons; provided, that this shall not prevent service of special venire or talesman by the sheriff of the county.

Laws 1949, p. 281, § 6, emerg. eff. June 2, 1949; Laws 1957, p. 410, § 1; Laws 1973, c. 174, § 1; Laws 1988, c. 33, § 1, eff. Nov. 1, 1988.

§38-23.1.  On-call system jurors.

A.  In those district courts in which an on-call system is implemented by order of the chief judge of the district court, each juror retained for services subject to call shall be required to contact a center for information as to the time and place of his or her next assignment.

B.  For purposes of this section, "on-call system" means a method whereby the chief judge of a district court estimates the number of jurors required for a jury term of court.

C.  Pursuant to summons for service on petit juries in the district court, each qualified, nonexempt juror is retained for service subject to call and is assigned to a judge or a case.

D.  In those districts in which an on-call system is implemented by order of the chief justice of the trial court, no person shall be required to render service as a juror for more than one (1) day in a calendar year, unless he or she is selected to serve in a trial or is under consideration to serve in a trial and such consideration covers a period of two (2) or more days.  Once selected, a juror shall serve on the jury for the duration of the trial unless excused by the presiding judge.

Added by Laws 1981, c. 184, § 2, eff. Oct. 1, 1981.  Amended by Laws 2004, c. 525, § 7, eff. July 1, 2004.

§38-24.  Repealed by Laws 2002, c. 390, § 21, emerg. eff. June 4, 2002.

§38-25.  Repealed by Laws 2002, c. 390, § 21, emerg. eff. June 4, 2002.

§38-26.  Repealed by Laws 2002, c. 390, § 21, emerg. eff. June 4, 2002.

§38-27.  Repealed by Laws 2002, c. 390, § 21, emerg. eff. June 4, 2002.

§38-28.  Qualifications and exemptions.

A.  It is the policy of this state that all citizens qualified for jury service pursuant to this section have an obligation to serve on petit juries when summoned by the courts of this state, unless excused.

B.  All citizens of the United States, residing in this state, having the qualifications of electors of this state, are competent jurors to serve on all grand and petit juries within their counties; provided, that persons over seventy (70) years of age and persons who have served as a grand or petit juror during the last two (2) immediately preceding calendar years shall not be compelled to serve as jurors in this state and the court may excuse or discharge any juror drawn and summoned as a grand or petit juror if:

1.  The prospective juror has a mental or physical condition that causes him or her to be incapable of performing jury service.  The juror, or the juror's personal representative, shall provide the court with documentation from a physician licensed to practice medicine verifying that a mental or physical condition renders the person unfit for jury service for a period of up to twenty-four (24) months; or

2.  Jury service would cause undue or extreme physical or financial hardship to the prospective juror or a person under his or her care or supervision.  A judge of the court for which the individual was called to jury service shall make undue or extreme physical or financial hardship determinations.  The authority to make these determinations is delegable only to court officials or personnel who are authorized by the laws of this state to function as members of the judiciary.  A person requesting to be excused based on a finding of undue or extreme physical or financial hardship shall take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty.  For purposes of this act, "undue or extreme physical or financial hardship" is limited to circumstances in which an individual would be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury, incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principle means of support, or suffer physical hardship that would result in illness or disease.  Undue or extreme physical or financial hardship does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment.  A person requesting a judge to grant an excuse based on undue or extreme physical or financial hardship shall be required to provide the judge with documentation, such as, but not limited to, federal and state income tax returns, medical statements from licensed physicians, proof of dependency or guardianship, and similar documents, which the judge finds to clearly support the request to be excused.  Failure to provide satisfactory documentation shall result in a denial of the request to be excused.

After two (2) years, a person excused from jury service shall become eligible once again for qualification as a juror unless the person was excused from service permanently.  A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature.

C.  Persons who are not qualified to serve as jurors are:

1.  Justices of the Supreme Court or the Court of Civil Appeals;

2.  Judges of the Court of Criminal Appeals or the district court;

3.  Sheriffs or deputy sheriffs;

4.  Jailers or law enforcement officers, state or federal, having custody of prisoners;

5.  Licensed attorneys engaged in the practice of law;

6.  Persons who have been convicted of any felony or who have served a term of imprisonment in any penitentiary, state or federal, for the commission of a felony; provided, any such citizen convicted, who has been fully restored to his or her civil rights, shall be eligible to serve as a juror; and

7.  Legislators during a session of the Legislature or when involved in state business.

D.  Mothers who are breast-feeding a baby, upon their request, shall be exempt from service as jurors.

Added by Laws 1949, p. 282, § 11, emerg. eff. June 2, 1949.  Amended by Laws 1951, p. 111, § 1, emerg. eff. May 16, 1951; Laws 1953, p. 140, § 1, emerg. eff. April 13, 1953; Laws 1957, p. 410, § 1, emerg. eff. May 13, 1957; Laws 1959, p. 173, § 1; Laws 1971, c. 253, § 1, eff. Oct. 1, 1971; Laws 1973, c. 204, § 3, emerg. eff. May 17, 1973; Laws 1975, c. 302, § 1, eff. Oct. 1, 1975; Laws 1981, c. 184, § 1; Laws 1994, c. 343, § 21, eff. Sept. 1, 1994; Laws 1996, c. 308, § 2, eff. Nov. 1, 1996; Laws 1997, c. 2, § 3, emerg. eff. Feb. 26, 1997; Laws 2004, c. 525, § 8, eff. July 1, 2004; Laws 2005, c. 1, § 42, emerg. eff. March 15, 2005.

NOTE:  Laws 1996, c. 97, § 17 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2004, c. 332, § 2 repealed by Laws 2005, c. 1, § 43, emerg. eff. March 15, 2005.

§38-28.1.  Postponements.

A.  Individuals scheduled to appear for jury service have the right to postpone the date of their initial appearance for jury service one time only.  When requested, postponements shall be granted, provided that:

1.  The juror has not previously been granted a postponement;

2.  The prospective juror appears in person or contacts the clerk of the court by telephone, electronic mail, or in writing to request a postponement; and

3.  Prior to the grant of a postponement with the concurrence of the clerk of the court, the prospective juror fixes a date certain on which he or she will appear for jury service that is not more than six (6) months after the date on which the prospective juror originally was called to serve and on which date the court will be in session unless the prospective juror is permanently excused.

B.  A subsequent request to postpone jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden grave illness, or a natural disaster or a national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted.  Prior to the grant of a second postponement, the prospective juror must fix a date certain on which the individual will appear for jury service within six (6) months of the postponement on a date when the court will be in session.

Added by Laws 2004, c. 525, § 9, eff. July 1, 2004.

§3829.  Substantial compliance.

Substantial compliance with the provisions of this chapter, shall be sufficient to prevent the quashing or setting aside of any indictment of a grand jury chosen hereunder, unless irregularity in drawing, summoning or impaneling the grand jury resulted in depriving a defendant of some substantial right, but such irregularity must be specifically presented to the court on or before the cause is first set for trial.  A substantial compliance with the provisions of this chapter, shall be sufficient to prevent the setting aside of any verdict rendered by a jury chosen hereunder, unless the irregularity in drawing, and summoning or impaneling the same, resulted in depriving a party litigant of some substantial right; provided, however, that such irregularity must be specifically presented to the court at or before the time the jury is sworn to try the cause.

Laws 1949, p. 282, § 12, emerg. eff. June 2, 1949.

§38-30.  Repealed by Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§38-31.  Repealed by Laws 1968, c. 412, § 19, eff. Jan. 13, 1969.

§38-32.  Repealed by Laws 1968, c. 199, § 2.

§38-33.  Repealed by Laws 1973, c. 204, § 5, emerg. eff. May 17, 1973.

§38-34.  Termination, removal or other adverse employment action for employee's jury service - Use of sick leave or vacation leave - Penalty - Postponement of service.

A.  Any person who is summoned to serve as a juror and who notifies his or her employer of such summons within a reasonable period of time after receipt of a summons and prior to his or her appearance for jury duty may not be terminated, removed or otherwise subject to any adverse employment action as a result of such service.

B.  An employee may not be required or requested to use annual, vacation, or sick leave for time spent responding to a summons for jury duty, time spent participating in the jury selection process, or time spent actually serving on a jury.  Nothing in this provision shall be construed to require an employer to provide annual, vacation, or sick leave to such employees who otherwise are not entitled to such benefits under company policies.

C.  Every person, firm or corporation who discharges an employee, causes an employee to be discharged, takes other adverse action against an employee or requires an employee to use sick, annual or vacation leave because of said employee's absence from employment by reason of said employee's having been required to serve as a grand, multicounty grand, or petit juror on a grand, multicounty grand, or petit jury shall be guilty of a misdemeanor and, upon conviction, shall be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00).  The provisions of this section shall not require an employer to pay an employee wages for the time the employee is absent from employment for jury duty unless the employee uses paid leave for that purpose.  It shall be the decision of the employee whether to use paid leave or take leave without pay for absence from employment for jury duty.

D.  A court shall automatically postpone and reschedule the service of a summoned juror who is employed by an employer with five or fewer full-time employees, or their equivalent, if another employee of that employer has previously been summoned to appear during the same period.  Such postponement will not effect an individual's right to one automatic postponement under Section 9 of this act.

Added by Laws 1978, c. 142, § 1, eff. Oct. 1, 1978.  Amended by Laws 1987, c. 99, § 15, eff. Nov. 1, 1987; Laws 2002, c. 134, § 1, eff. Nov. 1, 2002; Laws 2004, c. 525, § 10, eff. July 1, 2004.

§38-35.  Civil liability - Damages.

Every person, firm or corporation who discharges an employee, causes an employee to be discharged, takes other adverse action against an employee or requires an employee to use sick, annual or vacation leave because of said employee's absence from employment by reason of said employee's having been required to serve as a grand, multicounty grand, or petit juror on a grand, multicounty grand, or petit jury shall be liable to the employee in a civil action at law for both actual and exemplary damages.  Damages shall include all pecuniary losses suffered including, but not limited to, lost earnings, both past and future, the value of lost leave, mental anguish and all reasonable damages incurred in obtaining other suitable employment.  The provisions of this section shall not require an employer to pay an employee wages for the time the employee is absent from employment for jury duty unless the employee takes paid leave for that purpose.  It shall be the decision of the employee whether to use paid leave or take leave without pay for absence from employment for jury duty.

Added by Laws 1978, c. 142, § 2, eff. Oct. 1, 1978.  Amended by Laws 1987, c. 99, § 16, eff. Nov. 1, 1987; Laws 2002, c. 134, § 2, eff. Nov. 1, 2002; Laws 2004, c. 525, § 11, eff. July 1, 2004.

§38-36.  Asking jurors their address or telephone number in presence of defendant prohibited.

Persons serving as jurors during a trial shall not be asked or required to give their complete residence address or telephone number in the presence of the defendant.

Added by Laws 1994, c. 343, § 23, eff. Sept. 1, 1994.

§38-37.  Adverse action against student for jury service prohibited.

No school, college, university, or other educational institution may take or permit to be taken any adverse academic action against a student because of the student's service on a grand, multicounty grand, or petit jury.

Added by Laws 1996, c. 111, § 1, emerg. eff. April 18, 1996.

§38101.  Grand jury petition  Circulation  Sufficiency.

Beginning November 1, 1989, any person, group of persons or organization desiring to circulate a petition for the impaneling of a grand jury, pursuant to the provisions of Section 18 of Article II of the Oklahoma Constitution shall file a copy of said petition with the court clerk of the county prior to the obtaining of any signatures upon such petition.  Any such petition, upon its face, shall state the subject matter or matters of the prospective grand jury and shall state a reasonably specific identification of areas to be inquired into and sufficient general allegations to warrant a finding that such inquiry may lead to information which, if true, would warrant a true bill of indictment or action for removal of a particular public official.

Laws 1989, c. 180, § 1, eff. Nov. 1, 1989.

§38102.  Order determining sufficiency or insufficiency of petition  Amended petition  Appeal of order.

Within four (4) days, excluding Saturdays, Sundays and holidays, following the initial filing of any petition calling for the impaneling of a grand jury, the presiding district judge shall enter an order stating whether the face of the petition contains a reasonably specific identification of areas to be inquired into and sufficient general allegations to warrant a finding that such inquiry may lead to information which, if true, would warrant a true bill of indictment or action for removal.  An order determining such petition to be deficient shall quash said petition, and shall set forth clearly in writing each and every deficiency found by said judge.  Petitioners shall have two (2) days to amend the petition to conform to the district judge's order.  Upon the filing of said amended petition, the district judge shall enter an order within two (2) days stating whether the face of the amended petition contains the requirements set forth in this section.  Any such order quashing an amended petition shall be appealable when entered.  An order determining such petition or amended petition to be sufficient shall not be appealable.

Laws 1989, c. 180, § 2, eff. Nov. 1, 1989.

§38103.  Signatures  Time allowed  Requisite number.

Upon the entering of an order determining the petition to be sufficient, or upon the successful appeal of an order determining the petition to be insufficient, the circulators of said petition shall have fortyfive (45) days to obtain a sufficient number of signatures to impanel a grand jury.  Failure to obtain the requisite number of signatures within that time period shall render the petition null and void.

Laws 1989, c. 180, § 3, eff. Nov. 1, 1989.

§38104.  Wrongfully or fraudulently procuring signature or removal of signature  Penalty.

Any person who offers any payment of money, any gratuity or prize, or any other thing of value, or makes any statement known by them to be false, and who makes such offer or statement to induce a person to sign or to have his name removed from a petition to impanel a grand jury, shall be guilty of a misdemeanor.

Laws 1989, c. 180, § 4, eff. Nov. 1, 1989.

§38105.  Removal of name from petition  Request.

Any person who signs a grand jury petition and subsequently desires to have his or her name removed from such petition may, at any time prior to a determination by the election board of the number of signatures on the petitions, have his or her name removed from said petition by filing a request for removal with the court clerk of the county.  If such request is filed with the court clerk prior to the filing of the signed petitions, the court clerk shall hold such notice and deliver it to the election board at such time as the petitions are delivered.  If such request is filed after the filing of the signed petitions, the court clerk shall deliver it to the election board.  If such request is filed after the election board has certified the number of signatures of said petition, such request shall be void.  Such request shall clearly state the desire of the person to have his or her name removed from the grand jury petition currently in circulation and shall bear the signature and address of the person making the request.

Laws 1989, c. 180, § 5, eff. Nov. 1, 1989.

§38106.  Filing completed petition  Duties of court clerk and election board.

Upon the obtaining of the signatures, and within the fortyfive day time limitation provided in Section 3 of this act, the completed petitions shall be filed with the court clerk.  The court clerk shall copy said petitions and deliver the originals on the next business day, excluding Saturdays, Sundays and holidays, to the election board.  Upon the delivery of said petitions to the election board, the board shall have seven (7) business days, excluding Saturdays, Sundays and holidays, to determine how many of the signers of said petitions are qualified electors within the county and shall return, not later than the seventh business day, excluding Saturdays, Sundays and holidays, the original petitions to the court clerk together with a certification of the number of such signers who are qualified electors within the county.

Laws 1989, c. 180, § 6, eff. Nov. 1, 1989.

§38107.  Presentation of certified petition to presiding district judge  Determination of sufficiency  Order.

Upon receipt by the court clerk of a certification of the number of qualified electors who have signed a petition for grand jury, the presiding district judge shall determine whether or not that number meets the requirement of a grand jury petition pursuant to Section 18 of Article II of the Oklahoma Constitution.  Should such number be sufficient, and should all other requirements stated above be met, the presiding district judge shall order the impaneling of a grand jury to convene within thirty (30) days of the date the certification was received by the court clerk from the election board.

Laws 1989, c. 180, § 7, eff. Nov. 1, 1989.

§38108.  Civil liability of petitioners.

Any person responsible for the creation, drafting or circulating of a grand jury petition may be held liable for civil damages for libel or slander due to any false allegation made in the body of said petition, if such allegations are proven to be made with malice and with an ulterior or illicit purpose.

Laws 1989, c. 180, § 8, eff. Nov. 1, 1989.



Title 39. — Justices and Constables (See 12, Civil Procedure and 22, Criminal Procedure)

OKLAHOMA STATUTES

TITLE 39.

JUSTICES AND CONSTABLES

_________

§39-1.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-2.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-3.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-4.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-5.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-6.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-7.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-8.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-9.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-10.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-11.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-12.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-13.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-14.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-15.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-16.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-17.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-18.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-19.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-20.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-21.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-22.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-23.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-24.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-25.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-26.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-27.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-28.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-51.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-52.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-53.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-54.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-55.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-56.  Repealed by Laws 1941, p. 462, § 1.

§39-57.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-58.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-59.  Repealed by Laws 1941, p. 462, § 1.

§39-60.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-61.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-62.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-63.  Repealed by Laws 1941, p. 462, § 1.

§39-81.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-82.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-83.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-84.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-85.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-86.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-87.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-88.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-101.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-102.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-103.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-104.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-105.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-106.  Repealed by Laws 1963, c. 24, § 2, eff. March 26, 1963.

§39-107.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-121.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-122.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-123.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-124.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-125.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-131.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-132.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-133.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-134.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-141.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-142.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-143.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-144.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-145.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-146.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-147.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-161.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-162.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-163.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-164.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-165.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-166.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-167.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-168.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-181.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-182.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-183.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-184.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-185.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-186.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-187.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-188.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-189.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-190.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-191.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-192.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-193.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-194.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-195.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-211.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-212.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-213.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-214.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-215.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-216.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-221.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-222.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-223.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-224.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-225.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-226.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-227.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-241.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-241a.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-242.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-243.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-244.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-245.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-246.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-247.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-248.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-249.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-250.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-251.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-252.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-253.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-271.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-272.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-273.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-274.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-281.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-282.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-283.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-284.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-285.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-286.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-287.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-288.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-289.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-290.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-291.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-292.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-293.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-294.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-295.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-296.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-297.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-298.  Repealed by Laws 1965, c. 273, § 21.

§39-299.  Repealed by Laws 1965, c. 273, § 21.

§39-300.  Repealed by Laws 1965, c. 301, § 3.

§39-301.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-321.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-322.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-323.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-324.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-325.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-326.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-327.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-328.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-329.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-341.  Repealed by Laws 1965, c. 273, § 21.

§39-342.  Repealed by Laws 1965, c. 273, § 21.

§39-343.  Repealed by Laws 1965, c. 273, § 21.

§39-344.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-345.  Repealed by Laws 1965, c. 273, § 21.

§39-346.  Repealed by Laws 1965, c. 273, § 21.

§39-347.  Repealed by Laws 1965, c. 273, § 21.

§39-348.  Repealed by Laws 1965, c. 273, § 21.

§39-349.  Repealed by Laws 1965, c. 273, § 21.

§39-350.1.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.2.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.3.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.4.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.5.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.6.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.7.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.8.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.9.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.10.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.11.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.12.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.13.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.14.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.15.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.16.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.17.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-350.18.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-361.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-362.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-363.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-364.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-365.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-366.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-367.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-368.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-369.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-370.  Repealed by Laws 1965, c. 273, § 21.

§39-371.  Repealed by Laws 1965, c. 273, § 21.

§39-372.  Repealed by Laws 1965, c. 273, § 21.

§39-373.  Repealed by Laws 1965, c. 273, § 21.

§39-374.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-391.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-392.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-393.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-394.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-395.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-396.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-397.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-398.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-399.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-400.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-401.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-402.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-403.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-404.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-405.  Repealed by Laws 1968, c. 172, § 12, eff. Jan. 13, 1969.

§39-421.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-422.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-423.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-424.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-425.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-426.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-427.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-428.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-429.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-430.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-431.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-432.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-433.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-434.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-435.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-436.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-451.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-451.5.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-452.  Repealed by Laws 1955, p. 240, § 2.

§39-453.  Repealed by Laws 1955, p. 240, § 2.

§39-454.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-455.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-456.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-457.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-458.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-459.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-460.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-461.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-462.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-463.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-464.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-465.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-466.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-467.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-491.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-492.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-493.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-494.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-495.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-496.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-497.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-498.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-499.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-500.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-501.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-502.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-503.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-504.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-505.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-506.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-507.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-508.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-509.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-510.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-511.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-512.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-513.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-514.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-515.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-516.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-517.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-518.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-519.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-520.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-521.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-522.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-523.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-524.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-525.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-526.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-527.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-528.  Renumbered as § 231 of Title 22 by Laws 1968, c. 295, § 5, eff. Jan. 13, 1969.

§39-529.  Renumbered as § 232 of Title 22 by Laws 1968, c. 295, § 5, eff. Jan. 13, 1969.

§39-530.  Renumbered as § 233 of Title 22 by Laws 1968, c. 295, § 5, eff. Jan. 13, 1969.

§39-531.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-532.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-533.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-534.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-581.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-582.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-583.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-584.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-585.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-586.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-601.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-602.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-603.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-604.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-605.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-606.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-607.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-608.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-609.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-610.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-611.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-612.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-613.  Repealed by Laws 1968, c. 295, § 6, eff. Jan. 13, 1969.

§39-651.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-652.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-653.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-654.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-655.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-656.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-657.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-658.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-659.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-660.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-661.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-662.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-663.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-664.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-665.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-666.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.

§39-667.  Repealed by Laws 1968, c. 322, § 17, eff. Jan. 13, 1969.



Title 40. — Labor

OKLAHOMA STATUTES

TITLE 40.

LABOR

_________

§401.  Commissioner of Labor  Powers and duties.

A.  The Commissioner of Labor shall be the Chief Executive Officer of the Department of Labor, and shall supervise the work of that Department.

B.  It shall be the duty of the Commissioner of Labor to:

1.  foster, promote, and develop the welfare of the wage earners of this state;

2.  improve working conditions of the wage earners;

3.  advance opportunities of wage earners for profitable employment; and

4.  carry into effect all laws in relation to labor enacted by the Legislature for which responsibility is assigned to the Commissioner of Labor.

C.  The Commissioner of Labor may administer oaths, issue subpoenas for the attendance of witnesses and take testimony in all matters relating to the proper enforcement of all laws over which the Commissioner has supervision pursuant to the provisions of the laws of this state.

R.L.1910, § 3703; Laws 191011, c. 128, p. 281, § 1; Laws 1980, c. 159, § 7, emerg. eff. April 2, 1980; Laws 1991, c. 122, § 1, eff. July 1, 1991.

§40-1.1.  Reciprocal agreements with labor departments of other states - Actions upon claims arising in other states.

A.  The Commissioner of Labor may enter into reciprocal agreements with the Labor Department or corresponding agency of another state, or with the person, board, officer, or commission authorized to act on behalf of that department or agency having jurisdiction for the collection of wages unlawfully withheld from employees by out-of-state employers and for the collection of other debts lawfully owed to the State Department of Labor.

B.  The Commissioner of Labor shall, upon the written request of the Department of Labor or other corresponding agency of any other state or of any person, board, officer or commission of such state authorized to act for and on behalf of such labor department or corresponding agency, maintain actions in the courts of this state upon assigned claims for wages, judgments and demands arising in such other state in the same manner and to the same extent that such actions by the Commissioner of Labor are authorized when arising in this state; provided, however, that such actions may be commenced and maintained only in those cases where such other state by appropriate legislation or by reciprocal agreement extends a like comity to cases arising in the state.

Added by Laws 1991, c. 122, § 2, eff. July 1, 1991.

§40-1-101.  Short title.

SHORT TITLE.  This act shall be known and may be cited as the Employment Security Act of 1980.

Added by Laws 1980, c. 323, § 1-101, eff. July 1, 1980.

§401102.  Purpose of Act.

(1)  Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit or other payment under this act or under the unemployment compensation law of any state or of the federal government, either for himself or for any other person, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not longer than ninety (90) days, or by both such fine and imprisonment; and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense for each week of benefits.

(2)  Upon conviction sentences may be suspended or upon a plea of guilty judgment and sentencing may be deferred only upon the condition of full restitution to the Commission of all benefits so obtained or the excess of any benefits so increased.

Laws 1980, c. 323, § 1102, eff. July 1, 1980.

§40-1-103.  Declaration of state public policy.

DECLARATION OF STATE PUBLIC POLICY.  As a guide to the interpretation and application of this act, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this state. Unemployment is therefore a subject of general interest and concern which requires appropriate action by the Legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family.  The achievement of social security requires protection against this greatest hazard of our economic life.  This objective can be furthered by operating free public employment offices in affiliation with nationwide system of employment services, by devising appropriate methods for reducing the volume of unemployment and by the systematic accumulation of funds during periods of employment, thus maintaining purchasing power and limiting the serious social consequences of unemployment.  The Legislature, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state require the enactment of this measure, under the police power of the state for the establishment and maintenance of free public employment offices and for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.

Added by Laws 1980, c. 323, § 1-103, eff. July 1, 1980.

§40-1-104.  Saving clause.

SAVING CLAUSE.  A.  The Legislature reserves the right to amend or repeal all or any part of the Employment Security Act at any time and there shall be no vested private right of any kind against such amendment or repeal.  All the rights, privileges, or immunities conferred by the Employment Security Act, or by acts done pursuant thereto, shall exist subject to the power of the Legislature to amend or repeal the Employment Security Act at any time.

B.  If any provision of the Employment Security Act necessary for certification for administrative grants under the Social Security Act or tax credits under the Federal Unemployment Tax Act are determined to be inconsistent with federal requirements by a delegate of the Secretary of Labor, the Commission, with the concurrence of the Oklahoma Attorney General, is authorized to administer such provisions consistently with federal requirements until the Legislature has an opportunity to enact appropriate legislation during its next regularly scheduled session.

Added by Laws 1980, c. 323, § 1-104, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 1, operative Oct. 1, 1982.

§40-1-106.  Section captions.

SECTION CAPTIONS.  Section captions are parts of this act.

Added by Laws 1980, c. 323, § 1-106, eff. July 1, 1980.

§40-1-107.  Construction against implicit repeal.

CONSTRUCTION AGAINST IMPLICIT REPEAL.  This act being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Laws 1980, c. 323, § 1-107, eff. July 1, 1980.

§40-1-108.  Indian tribes or tribal units - Benefits - Contributions or payments - Extended benefits - Delinquencies - No waiver of sovereign immunity.

A.  The term "employer" shall include any Indian tribe for which service in employment is performed, as defined in the Employment Security Act of 1980.

B.  The term "employment" shall include service performed in the employ of an Indian tribe, as defined in the Federal Unemployment Tax Act (FUTA), 26 U.S.C., Section 3306(u), provided such service is excluded from "employment" as defined in FUTA solely by reason of 26 U.S.C., Section 3306(c)(7), and is not otherwise excluded from employment under the Employment Security Act of 1980.  For purposes of this section, the exclusions from employment in subparagraphs (c) and (e) of paragraph (7) of Section 1-210 of this title shall be applicable to services performed in the employ of an Indian tribe.

C.  The terms "Indian tribe" and "tribal unit" shall have the meanings ascribed to them in federal law.  "Tribal unit" includes subdivisions, subsidiaries, and business enterprises wholly owned by an Indian tribe.

D.  Benefits based on service in employment defined in this section shall be payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject to the Employment Security Act of 1980, provided wages used to establish the claim were paid during a time in which the account of the Indian tribe for which services were rendered was not terminated pursuant to subparagraph a of paragraph 1 of subsection F of this section.

E.  1.  An Indian tribe or tribal unit subject to the Employment Security Act of 1980 shall pay contributions under the same terms and conditions as required of nongovernmental employers for profit subject to the Employment Security Act of 1980 unless the tribe elects to pay into the State Unemployment Compensation Fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

2.  An Indian tribe or tribal unit electing to make payments in lieu of contributions shall so notify the Oklahoma Employment Security Commission in writing.  After making the election, the Indian tribe shall be liable for reimbursement payments in lieu of contributions in the same manner and subject to the same provisions that apply to reimbursing nonprofit organizations as provided in Part 8 of Article 3 of the Employment Security Act of 1980, including formation of group accounts, and the proportionate allocation of benefit costs, except that one hundred percent (100%) of the extended benefits attributable to the Indian tribe shall be reimbursed.  Indian tribes shall determine whether reimbursement for benefits paid shall be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units.  If any provision contained in Part 8 of Article 3 of the Employment Security Act of 1980, including the administrative rules implementing that Part, contradicts a provision of this section, the provision of this section shall control.

3.  An Indian tribe or tribal unit shall be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

F. 1. a. If an Indian tribe or tribal unit thereof fails to file the required reports and pay all late filing penalties or fails to make required payments under the Employment Security Act of 1980, including payment of all interest, penalties, surcharges, or fees, a notice of reporting or payment delinquency shall be mailed to the Indian tribe at its last-known address.  If the delinquency is not corrected within ninety (90) days of the date of mailing of the notice of delinquency, the account of the Indian tribe shall be terminated and notice of termination shall be mailed to the tribe at its last-known address, together with a statement of protest rights available pursuant to Section 3-115 of this title.  If the account of an Indian tribe is terminated pursuant to this subparagraph, the Indian tribe shall not be considered an "employer" for purposes of subsection A of this section, and services performed for the Indian tribe shall not be considered "employment" for purposes of subsection B of this section.

b. The Oklahoma Employment Security Commission may reinstate the account of any Indian tribe that loses coverage under subparagraph a of this subsection if the tribe pays all contributions, payments in lieu of contributions, interest, penalties, surcharges, and fees that are due and owing.  Upon reinstatement, the tribe shall again be considered an "employer" for purposes of subsection A of this section and services performed for the tribe shall again be considered "employment" for purposes of subsection B of this section.

2. a. Failure of an Indian tribe or tribal unit to make required payments, including assessments of interest, penalties, surcharges, and fees within ninety (90) days of the due date for payment shall cause the Indian tribe to lose the option to make payments in lieu of contributions, as described in subsection E of this section, for the following tax year unless payment in full is received before January 31 of the next tax year.

b. Any Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described in subparagraph a of this paragraph, shall have the option reinstated if, after a period of one (1) year, all contribution payments have been timely made, provided no contributions, payments in lieu of contributions for benefits paid, interest, penalties, surcharges, or fees remain outstanding.

G.  The notice of payment or reporting delinquency to Indian tribes or their tribal units, referred to in subparagraph a of paragraph 1 of subsection F of this section, shall include information that failure to make full payment and file required reports within the prescribed time frame shall cause:

1.  The Indian tribe to be liable for taxes under FUTA;

2.  The Indian tribe to lose the option to make payments in lieu of contributions;

3.  The Indian tribe to be excepted from the definition of "employer", as provided in subsection A of this section; and

4.  Services performed in the employ of the Indian tribe to be excepted from the definition of "employment", as provided in subsection B of this section.

H.  Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the United States government shall be financed in their entirety by the Indian tribe.

I.  If an Indian tribe fails to make required payments under the Employment Security Act of 1980, including the payment of all interest, penalties, surcharges, and fees, within ninety (90) days of the mailing of the notice of payment delinquency, the Oklahoma Employment Security Commission shall immediately notify the United States Internal Revenue Service and the United States Department of Labor.

J.  The provisions of subsections K and L of this section shall provide a transition for the implementation of Section 166 of Public Law 106-144 enacted by the Congress of the United States and effective December 21, 2000, so that Indian tribes may qualify for federal tax credits and employees of Indian tribes may be eligible for benefits.

K.  Any Indian tribe which did not have an active account with the Oklahoma Employment Security Commission from January 1, 2001, to the effective date of this section, but which desires to be covered for benefits for that period of time, may elect to be subject to one of the following, if the tribe notifies the Commission of the election in writing:

1.  To pay contributions.  If the tribe elects to make payments for contributions, interest or penalties shall not be assessed against such tribe for the period from January 1, 2001, to the effective date of this section if full payment for all contributions due is made within twenty (20) days after an account is established for the tribe; or

2.  To make payments in lieu of contributions.  If the tribe elects to make payments in lieu of contributions, interest or penalties shall not be assessed against such tribe for the period from January 1, 2001, to the effective date of this section if all reports that are due for that period are filed within twenty (20) days after an account is established for the tribe.

L.  Any Indian tribe which did not have an active account with the Oklahoma Employment Security Commission from January 1, 2001, to the effective date of this section and does not desire to be covered for benefits for that period shall be covered by the provisions of subsections A through I of this section.  The coverage for any such tribe shall be prospective only and shall not entitle any employee of the tribe to benefits for any period prior to the effective date of this section.

M.  Indian tribes paying contributions prior to the date of this section shall not be able to make an election to make payments in lieu of contributions for the period from January 1, 2001, to the effective date of this section.  Any change in election shall be prospective only.

N.  Participation by any Indian tribe in the state unemployment insurance system shall not operate as a waiver of the sovereign immunity of the tribe.

Added by Laws 2002, c. 452, § 1, eff. July 1, 2002.

§40-1-201.  General definitions.

GENERAL DEFINITIONS.  The words and phrases used in this act shall, unless the context clearly requires otherwise, have the meanings prescribed in Part 2 of this Article.

Added by Laws 1980, c. 323, § 1-201, eff. July 1, 1980.

§40-1-202.  Base period.

BASE PERIOD.  "Base period" means the first four (4) of the last five (5) completed calendar quarters immediately preceding the first day of an individual's benefit year.

Added by Laws 1980, c. 323, § 1-202, eff. July 1, 1980.

§40-1-202A.  Extended Base Period.

EXTENDED BASE PERIOD.

If an individual lacks sufficient base period wages because of a job-related injury for which the individual received total temporary disability payments awarded by the Workers' Compensation Court, upon written application by the claimant, an extended base period will be substituted for the current base period on a quarter-by-quarter basis as needed to establish a valid claim.  "Extended base period" means the four quarters prior to the claimant's base period.  These four quarters may be substituted for base period quarters on a quarter-by-quarter basis to establish a valid claim regardless of whether the wages have been used to establish a prior claim, except any wages earned that would render the Commission out of compliance with applicable federal law will be excluded if used in a prior claim.  Benefits paid on the basis of an extended base period, which would not otherwise be payable, shall be noncharged.

Added by Laws 1997, c. 30, § 1, eff. July 1, 1997.

§40-1-202B.  Alternative base period.

ALTERNATIVE BASE PERIOD.

"Alternative Base Period" means the most recent four (4) completed calendar quarters immediately preceding the first day of an individual's benefit year.  In the event that an individual's claim uses an alternative base period to meet the wage requirement under Section 2-207 of Title 40 of the Oklahoma Statutes, this "alternative base period" shall be substituted for "base period" for all other purposes under the Employment Security Act of 1980.

Added by Laws 2002, c. 452, § 2, eff. Nov. 1, 2002.

§40-1-203.  Benefits.

BENEFITS.  "Benefits" mean the money payments payable to an individual as provided in this act with respect to his unemployment, including extended benefits.  The federal share of such extended benefits shall not be construed as benefits for the purposes of computing contribution rates under this act.

Added by Laws 1980, c. 323, § 1-203, eff. July 1, 1980.

§40-1-204.  Benefit year.

BENEFIT YEAR.  "Benefit year" with respect to any individual means the one-year period beginning with the first day of the first week with respect to which the individual first files a valid claim for benefits and thereafter the one-year period beginning with the first day of the first week with respect to which the individual next files a valid claim for benefits after the termination of his last preceding benefit year.  Any claim for benefits shall be deemed a valid claim for the purpose of this section if the individual has been paid the wages for insured work required under this act.

Added by Laws 1980, c. 323, § 1-204, eff. July 1, 1980.

§40-1-205.  Calendar quarter.

CALENDAR QUARTER.  "Calendar quarter" means the period of three (3) consecutive calendar months ending on March 31, June 30, September 30, or December 31, or the equivalent thereof as the Commission may by regulation prescribe.

Added by Laws 1980, c. 323, § 1-205, eff. July 1, 1980.

§40-1-206.  Commission, Commissioner.

COMMISSION, COMMISSIONER.  "Commission" means the Oklahoma Employment Security Commission and "Commissioner" means a member of such Commission.

Added by Laws 1980, c. 323, § 1-206, eff. July 1, 1980.

§40-1-207.  Contributions.

CONTRIBUTIONS.  "Contributions" mean the money payments, including taxes and reimbursements, required by this act to be paid into the Unemployment Compensation Fund by an employer.

Added by Laws 1980, c. 323, § 1-207, eff. July 1, 1980.

§40-1-208.  Employer.

EMPLOYER.

"Employer" means:

1.  Any employing unit, except as provided under paragraphs 10 and 11 of this section, which:

a. for some portion of a day, but not necessarily simultaneously, in each of twenty (20) different calendar weeks, whether or not such weeks are or were consecutive, within either the calendar year or the preceding calendar year, and for the purpose of this definition if any week includes both December 31 and January 1, the days up to January 1 shall be deemed one (1) calendar week and the days beginning January 1 another such week, has or had in employment one or more individuals, irrespective of whether the same individuals are or were employed in each such day, or

b. in any calendar quarter, in either the calendar year or preceding calendar year paid for service in employment wages of One Thousand Five Hundred Dollars ($1,500.00) or more;

2.  Any individual or employing unit, whether or not an employing unit at the time of the acquisition, which acquired substantially all of the organization, trade, business, or assets thereof, of another which at the time of such acquisition was an employer subject to the Employment Security Act of 1980; or which acquired a part of the organization, trade, or business of another employing unit which at the time of such acquisition was an employer subject to the Employment Security Act of 1980;

3.  Any individual or employing unit, whether or not an employing unit at the time of acquisition, which acquired substantially all of the organization, trade, business, or assets thereof, of another employing unit, if the employment record of such individual or employing unit subsequent to such acquisition, together with the employment record of the acquired unit prior to such acquisition, both within the same calendar year, would be sufficient to constitute an employing unit and employer subject to the Employment Security act of 1980 under paragraph 1 of this section; or any individual or employing unit which acquired substantially all of the organization, trade, business, or assets of another employing unit if such employing unit subsequent to such acquisition, and such acquired unit prior to such acquisition, both within the same calendar quarter, together paid for service in employment wages totaling One Thousand Five Hundred Dollars ($1,500.00) or more;

4.  Any employing unit which, together with one or more other employing units, is owned or controlled, by legally enforceable means or otherwise, directly by the same interest, or which owns or controls one or more other employing units, by legally enforceable means or otherwise, and which, if treated as a single unit with such other employing unit, would be an employer under paragraph (1) of this section;

5.  Any employing unit which, having become an employer under paragraphs 1, 2, 3, 4, 8, 10 or 11 of this section has not, under Section 3-202 of this title, ceased to be an employer subject to the Employment Security Act of 1980;

6.  For the effective period of its election pursuant to Section 3-203 of this title any other employing unit which has elected to become subject to the Employment Security Act of 1980;

7.  Any department of this state, any other state, and all instrumentalities thereof, including any political subdivisions and their instrumentalities, for which service in employment, as defined in paragraph (3) of Section 1-210 of this title, is performed, except as provided under paragraphs 10 and 11 of this section;

8.  Any employing unit for which service in employment, as defined in paragraph (4) of Section 1-210 of this title, is performed, except as provided under paragraphs 10 and 11 of this section;

9.  For purposes of paragraphs 1, 8, 10 and 11 of this section, employment shall include service which would constitute employment but for the fact that such service is deemed to be performed entirely within another state pursuant to an election under an arrangement entered into in accordance with Section 4-702 of this title by the Oklahoma Employment Security Commission and an agency charged with the administration of any other state or federal unemployment compensation law;

10.  Any employing unit for which agricultural labor as defined in paragraph (5) of Section 1-210 of this title is performed.  In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under  paragraph 1, 7, 8 or 11 of this section, the wages earned or the employment of an employee performing service in agricultural labor shall not be taken into account;

11.  Any employing unit for which domestic service in employment as defined in paragraph (6) of Section 1-210 of this title is performed.  In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under paragraph 1, 7, 8 or 10 of this section, the wages earned or the employment of an employee performing domestic service shall not be taken into account;

12.  Any employing unit which is not an employer by reason of any other provisions of the Employment Security Act of 1980 shall nevertheless be an "employer" if either:

a. within the calendar year or preceding calendar year, service is or was performed, with respect to which such employing unit is liable for any federal tax against which credit may be taken by such employing unit for contributions required to be paid by it into a state unemployment fund, or

b. such employing unit is required to be an "employer" as a condition for approval of the Employment Security Act of 1980 for full tax credit to be allowed against the tax imposed by the Federal Unemployment Tax Act, 26 U.S.C., Section 3301 et seq.; or

13.  If two or more employers share common ownership, management, or control, the Commission may combine their merit rating accounts, including their actual contribution and benefit experience, annual payrolls, and contribution rates into one account.

Added by Laws 1980, c. 323, § 1-208, eff. July 1, 1980.  Amended by Laws 1990, c. 333, § 1, emerg. eff. May 31, 1990; Laws 1993, c. 219, § 1, eff. Sept. 1, 1993; Laws 1997, c. 30, § 2, eff. July 1, 1997; Laws 2005, c. 182, § 1, eff. Nov. 1, 2005.

§40-1-208A.  Motor carrier not employer of lessor or driver.

MOTOR CARRIER NOT EMPLOYER OF LESSOR OR DRIVER.

In no event will a motor carrier be determined to be the employer of a lessor as defined in Section 166a or 230.29 of Title 47 of the Oklahoma Statutes, or of a driver receiving compensation from a lessor.

Added by Laws 1986, c. 223, § 23, emerg. eff. June 9, 1986.  Amended by Laws 2002, c. 452, § 3, eff. Nov. 1, 2002.

§40-1-209.  Employing unit.

EMPLOYING UNIT.

"Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, which has or subsequent to January 1, 1936, had in its employ one or more individuals performing services for it within this state.

All individuals performing services within this state for any employing unit which maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of the Employment Security Act of 1980, except as provided under paragraphs (10) and (11) of Section 1-208 of this title.

Whenever any employing unit contracts with or has under it any contractor or subcontractor for any employment, which is part of its usual trade, occupation, profession, or business, unless the employing unit as well as each such contractor or subcontractor is an employer by reason of Section 1-208 or Section 3-203 of this title, the employing unit shall for all the purposes of the Employment Security Act of 1980 be deemed to employ each individual in the employ of each such contractor or subcontractor for each day during which such individual is engaged in performing such employment; except that each such contractor or subcontractor who is an employer by reason of Section 1-208 or Section 3-203 of this title shall alone be liable for the contributions measured by wages paid to individuals employed by the contractor or subcontractor, and except that any employing unit which shall become liable for and pay contributions with respect to individuals in the employ of any such contractor or subcontractor who is not an employer by reason of Section 1-208 or Section 3-203 of this title may recover the same from such contractor or subcontractor.

Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of the Employment Security Act of 1980, whether such individual was hired or paid directly by such employing unit or by such agent or employee of an employing unit, provided the employing unit had actual or constructive knowledge of the employment.

Added by Laws 1980, c. 323, § 1-209, eff. July 1, 1980.  Amended by Laws 2002, c. 452, § 4, eff. Nov. 1, 2002.

§40-1-209A.  Lessor employing unit.

LESSOR EMPLOYING UNIT.  A.  "Lessor employing unit" means any independently established business entity which engages in the business of providing leased employees to any other employer, individual, organization, partnership, corporation or other legal entity, referred to herein as a client lessee.

B.  Any employer or any individual, organization, partnership, corporation or other legal entity which meets the definition of lessor employing unit shall be liable for contribution on wages paid by the lessor employing unit to individuals performing services for client lessees of the lessor employing unit.

C.  Unless the lessor employing unit has timely complied with the provisions of this section, any employer, individual, organization, partnership, corporation or other legal entity leasing employees from any lessor employing unit shall be jointly and severally liable for any unpaid contributions, interest, penalties and fees due under this section from any lessor employing unit attributable to wages for services performed for the client lessee entity by the employees leased to the client lessee entity.

D.  In order to relieve client lessees from joint and several liability imposed under this section, any lessor employing unit as defined herein may post and maintain a surety bond issued by a corporate surety authorized to do business in this state in an amount equivalent to the contributions for which the lessor employing unit was liable in the last calendar year in which it accrued contributions, or One Hundred Thousand Dollars ($100,000.00), whichever amount is the greater, to ensure prompt payment of contributions, interest, penalties and fees for which the lessor employing unit may be or may become liable under this section.

E.  Any lessor employing unit as defined herein which is currently engaged in the business of leasing employees to client lessees shall comply with the provisions of this section by January 1, 1991.

F.  Any lessor employing unit not engaged in the business of leasing employees to client lessees on or before the effective date of this act shall comply with the requirements herein before entering into lease agreements with client lessees.

Added by Laws 1990, c. 333, § 2, emerg. eff. May 31, 1990.  Amended by Laws 1993, c. 219, § 2, eff. Sept. 1, 1993.

§40-1-210.  Employment.

EMPLOYMENT.

"Employment" means:

(1)  Any service, including service in interstate commerce, performed by:

(a) any officer of a corporation; or

(b) any individual who, under the usual common-law rules applicable in determining the employer-employee relationship, has the status of an employee.

(2) (a) any service, including service in interstate commerce, performed by any individual other than an individual who is an employee under paragraph (1) of this section who performs services for remuneration for any person:

(i) as an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages other than milk, or laundry or dry cleaning services, for his or her principal; or

(ii) as a traveling or city salesperson, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his or her principal, except for sideline sales activities on behalf of some other person, of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations;

(b) provided, the term "employment" shall include services described in divisions (i) and (ii) of subparagraph (a) of this paragraph if:

(i) the contract of service contemplates that substantially all of the services are to be performed personally by such individual;

(ii) the individual does not have a substantial investment in facilities used in connection with the performance of the services, other than in facilities for transportation; and

(iii) the services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(3)  Service performed in the employ of this state or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions; provided, that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act, 26 U.S.C., Section 3306(c)(7), and is not excluded from "employment" under paragraph (7) of this section.

(4)  Service performed by an individual in the employ of a community chest, fund, foundation or corporation, organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation and which does not participate in, or intervene in, including the publishing or distributing of statements, any political campaign on behalf of any candidate for public office; provided that such organization had four or more individuals in employment for some portion of a day in each of twenty (20) different weeks, whether or not such weeks were consecutive, within either the calendar year or preceding calendar year, regardless of whether they were employed at the same moment of time.

(5)  Service performed by an individual in agricultural labor as defined in subparagraph (a) of paragraph (15) of this section when:

(a) such service is performed for a person who:

(i) during any calendar quarter in either the calendar year or the preceding calendar year, paid remuneration in cash of Twenty Thousand Dollars ($20,000.00) or more to individuals employed in agricultural labor; or

(ii) for some portion of a day in each of twenty (20) different calendar weeks, whether or not such weeks were consecutive, in either the calendar year or the preceding calendar year, employed in agricultural labor ten or more individuals, regardless of whether they were employed at the same moment of time.

(b) for the purposes of this paragraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(i) if such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, Public Law 95-562, 29 U.S.C., Sections 1801 through 1872; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop-dusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(ii) if such individual is not an employee of such other person within the meaning of paragraph (1) of this section or subparagraph (d) of this paragraph.

(c) for the purposes of this paragraph, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under subparagraph (b) of this paragraph:

(i) such other person and not the crew leader shall be treated as the employer of such individual; and

(ii) such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader, either on his or her own behalf or on behalf of such other person, for the service in agricultural labor performed for such other person.

(d) for the purposes of this paragraph, the term "crew leader" means an individual who:

(i) furnishes individuals to perform service in agricultural labor for any other person;

(ii) pays, either on his or her own behalf or on behalf of such other person, the individuals so furnished by the crew leader for the service in agricultural labor performed by them; and

(iii) has not entered into a written agreement with such other person (farm operator) under which such individual is designated as an employee of such other person.

(6)  The term "employment" shall include domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of One Thousand Dollars ($1,000.00) or more in the calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.

(7)  For the purposes of paragraphs (3) and (4) of this section the term "employment" does not apply to service performed:

(a) in the employ of:

(i) a church or convention or association of churches; or

(ii) an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches;

(b) by a duly ordained, commissioned or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by such order;

(c) in the employ of a governmental entity referred to in paragraph (3) of this section if such service is performed by an individual in the exercise of duties:

(i) as an elected official;

(ii) as a member of a legislative body, or a member of the judiciary of a state or political subdivision;

(iii) as a member of the State National Guard or Air National Guard;

(iv) as an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(v) in a position which, under or pursuant to the laws of this state, is designated as a major nontenured policymaking or advisory position, or a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight (8) hours per week;

(vi) as an election official or election worker if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than One Thousand Dollars ($1,000.00);

(d) by an individual receiving rehabilitation or remunerative work while participating or enrolled in a program in a facility that:

(i) conducts a program of rehabilitation for individuals whose earning capacity is impaired by age, physical or mental deficiency, or injury; or

(ii) conducts a program that provides remunerative work for individuals who, because of their impaired mental or physical capacity cannot be readily absorbed into the competitive labor market;

(e) as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving such work-relief or work-training; or

(f) by an inmate of a custodial or penal institution.

(8)  The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States, except in Canada, in the employ of an American employer other than service which is deemed "employment" under the provisions of paragraphs (11) or (12) of this section or the parallel provisions of another state's law, if:

(a) the employer's principal place of business in the United States is located in this state;

(b) the employer has no place of business in the United States, but:

(i) the employer is an individual who is a resident of this state;

(ii) the employer is a corporation which is organized under the laws of this state; or

(iii) the employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state;

(c) none of the criteria of subparagraphs (a) and (b) of this paragraph are met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state;

(d) an "American employer", for purposes of this subsection, means a person who is:

(i) an individual who is a resident of the United States;

(ii) a partnership if two-thirds or more of the partners are residents of the United States;

(iii) a trust, if all of the trustees are residents of the United States; or

(iv) a corporation organized under the laws of the United States or of any state; and

(e) the term "United States", for the purposes of this subsection, includes the states, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands.

(9)  Notwithstanding paragraph (11) of this section, all service performed by an officer or member of the crew of an American vessel on or in connection with such vessel, if the operating office, from which the operations of such vessel operating on navigable waters within, or within and without, the United States are ordinarily and regularly supervised, managed, directed and controlled is within this state.

(10)  Notwithstanding any other provisions of the Employment Security Act of 1980, "employment":

(a) includes any service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund; and

(b) includes any service which is required to be "employment" for full tax credit to be allowed against the tax imposed by the Federal Unemployment Tax Act of 1954, Public Law 591, Chapter 736, as amended, 26 U.S.C., Section 3301 et seq.

(11)  The term "employment" shall include an individual's entire service, performed within or both within and without this state if:

(a) the service is localized in this state; or

(b) the service is not localized in any state but some of the service is performed in this state and:

(i) the individual's base of operations, or, if there is no base of operations, then the place from which the individual's employment is directed or controlled is in this state; or

(ii) the individual's base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state.

(12) (a) Services covered by an election pursuant to Section 3-203 of this title; and

(b) services covered by an arrangement pursuant to Section 4-701 et seq. of this title between the Oklahoma Employment Security Commission and the agency charged with the administration of any other state or federal unemployment compensation law, pursuant to which all services performed by an individual for an employing unit are deemed to be performed entirely within this state, shall be deemed to be employment if the Commission has approved an election of the employing unit for whom such services are performed, pursuant to which the entire service of such individual during the period covered by such election is deemed to be insured work.

(13)  Service shall be deemed to be localized within a state if:

(a) the service is performed entirely within such state; or

(b) the service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the state; for example, is temporary or transitory in nature or consists of isolated transactions.

(14)  Notwithstanding any other provision of this subsection, services performed by an individual for wages or under any contract of hire shall be deemed to be employment subject to the Employment Security Act of 1980 unless and until it is shown to the satisfaction of the Commission that:

(a) such individual has been and will continue to be free from control or direction over the performance of such services, both under the contract of hire and in fact; and

(b) such individual is customarily engaged in an independently established trade, occupation, profession, or business; or

(c) such service is outside the usual course of the business for which such service is performed and that such service is performed outside of all the places of business of the enterprise for which such service is performed.

(15)  The term "employment" shall not include:

(a) services performed by an individual in agricultural labor, except as provided under paragraph (5) of this section.  Services performed by an individual who is a nonresident alien admitted to the United States to perform agricultural labor, pursuant to 8 U.S.C. Sections 1101(a), 1184(c) and 1188.  For purposes of this subparagraph, the term "agricultural labor" means remunerated service performed in agricultural labor as defined in the Federal Unemployment Tax Act, 26 U.S.C., Section 3306(k);

(b) domestic service, except as provided under paragraph (6) of this section, in a private home, local college club, or local chapter of a college fraternity or sorority;

(c) service performed by an individual in the employ of his or her son, daughter, or spouse, and service performed by a child under the age of twenty-one (21) in the employ of his or her father or mother, or both father and mother;

(d) service performed in the employ of the United States government or an instrumentality of the United States exempt under the Constitution of the United States from the contributions imposed by the Employment Security Act of 1980, except that to the extent that the Congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation law, all of the provisions of the Employment Security Act of 1980 shall be applicable to such instrumentalities, and to services performed for such instrumentalities, in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals and services; provided that if this state shall not be certified for any year by the Secretary of Labor of the United States under the Federal Internal Revenue Code, 26 U.S.C., Section 3304(c), the payments required of such instrumentalities with respect to such year shall be refunded by the Commission from the fund in the same manner and within the same period as is provided in Section 3-304 of this title with respect to contributions erroneously collected;

(e) service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of Congress;

(f) service performed in the employ of a foreign government, including service as a consul or other officer or employee or a nondiplomatic representative;

(g) service performed in the employ of an instrumentality wholly owned by a foreign government:

(i) if the service is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof, and

(ii) if the Commission finds that the United States Secretary of State has certified to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and of instrumentalities thereof;

(h) service covered by an arrangement between the Commission and the agency charged with the administration of any other state or federal unemployment compensation law pursuant to which all services performed by an individual for an employing unit during the period covered by such employing unit's duly approved election, are deemed to be performed entirely within the jurisdiction of such other state or federal agency;

(i) service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school chartered or approved pursuant to state law;

(j) service performed by an individual for a person, firm, association, trust, partnership or corporation as an insurance agent, or as an insurance solicitor or as a licensed real estate agent, if all such service performed by such individual for such person is performed for remuneration solely by way of commissions or fees;

(k) service performed by an individual under the age of eighteen (18) in the delivery and distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution, and services performed by an individual eighteen (18) years of age or older who meets the definition of a "direct seller" as defined in 26 U.S.C., Section 3508(b)(2), that states in pertinent part:

(i) the individual must be engaged in the delivery or distribution of newspapers or shopping news, including any services directly related to such trade or business,

(ii) substantially all the remuneration, whether or not paid in cash, for the performance of the services described in clause (i) of this subdivision is directly related to sales or other output, including the performance of services, rather than the number of hours worked, and

(iii) the services performed by the individual are performed pursuant to a written contract between such person and the person for whom the services are performed and such contract provides that the person will not be treated as an employee with respect to such services;

(l) service performed in the employ of a school, college or university, if the service is performed:

(i) by a student who is enrolled and is regularly attending classes at the school, college, or university, or

(ii) by the spouse of the student, if the spouse is advised, at the time the spouse commences to perform the service, that:

(I) the employment of the spouse to perform the service is provided under a program to provide financial assistance to the student by the school, college, or university, and

(II) the employment will not be covered by any program of unemployment insurance;

(m) service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution, which combines academic instruction with work experience, if the service is an integral part of the program, and the institution has so certified to the employer, except that this provision shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(n) service performed in the employ of a hospital, if the service is performed by a patient of the hospital;

(o) services performed by cooperative extension personnel holding federal appointments employed by state institutions of higher learning;

(p) earnings of employees being paid by state warrants who are presently covered by the Federal Unemployment Compensation Act, 5 U.S.C., Section 8501 et seq., by virtue of their federal status;

(q) cosmetology services performed by an individual in a beauty shop, as defined by Section 199.1 of Title 59 of the Oklahoma Statutes, pursuant to an agreement whereby the owner of the beauty shop leases or rents facilities for cosmetology to such individual;

(r) barbering services performed by an individual in a barber shop, as defined by Section 61.5 of Title 59 of the Oklahoma Statutes, pursuant to an agreement whereby the owner of the barber shop leases or rents facilities for barbering to such individual;

(s) in-home services performed in a medical care program such as the nontechnical medical care program, or social services program, as certified and approved by the Department of Human Services or the Federal Health Care Financing Administration or as a participant in a work or training program administered by the Department of Human Services;

(t) riding services performed by a jockey and services performed by a trainer of race horses in an approved race licensed by the Oklahoma Horse Racing Commission;

(u) service performed by an individual whose remuneration consists solely of commissions, overrides, bonuses, and differentials related to sales or other output derived from in-person sales to, or solicitation of orders from, ultimate consumers primarily in the home, or otherwise than in a permanent retail establishment;

(v) service performed by a person, commonly referred to as "owner-operator", who owns or leases a truck-tractor or truck for hire, provided the owner-operator actually operates the truck-tractor or truck and, further, that the entity contracting with the owner-operator is not the lessor of the truck-tractor or truck;

(w) services performed as a chopper of cotton who weeds or thins cotton crops by hand or hoe.  This subsection shall be interpreted and applied consistently with the Federal Unemployment Tax Act, 26 U.S.C., Sections 3304(a)(6)(A) and 3306(k); or

(x) services performed for a private for-profit person or entity by an individual as a landman:

(i) if the individual is engaged primarily in negotiating for the acquisition or divestiture of mineral rights or negotiating business agreements that provide for the exploration for or development of minerals,

(ii) if substantially all remuneration paid in cash or otherwise for the performance of the services is directly related to the completion by the individual of the specific tasks contracted for rather than to the number of hours worked by the individual, and

(iii) if the services performed by the individual are performed under a written contract between the individual and the person for whom the services are performed; provided that the individual is to be treated as an independent contractor and not as an employee with respect to the services provided under the contract.

Added by Laws 1982, c. 105, § 1, operative Oct. 1, 1982.  Amended by Laws 1982, c. 304, § 2, operative Oct. 1, 1982; Laws 1984, c. 252, § 1, emerg. eff. May 29, 1984; Laws 1986, c. 205, § 1, emerg. eff. June 6, 1986; Laws 1989, c. 165, § 1, eff. Nov. 1, 1989; Laws 1990, c. 235, § 1, eff. Sept. 1, 1990; Laws 1993, c. 198, § 21, eff. Sept. 1, 1993; Laws 1993, c. 360, § 5, emerg. eff. June 10, 1993; Laws 1994, c. 195, § 1, emerg. eff. May 16, 1994; Laws 1995, c. 340, § 2, eff. July 1, 1995; Laws 1997, c. 30, § 3, eff. July 1, 1997; Laws 1997, c. 391, § 1, eff. July 1, 1997; Laws 1998, c. 161, § 1, eff. July 1, 1998; Laws 2002, c. 452, § 5, eff. Nov. 1, 2002; Laws 2004, c. 102, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 1993, c. 219, § 3 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§40-1-211.  Employment office.

EMPLOYMENT OFFICE.  "Employment office" means a free public employment office or branch thereof operated by this or any other state as a part of a state-controlled system of public employment offices or by a federal agency charged with the administration of an unemployment compensation program or free public employment offices.

Added by Laws 1980, c. 323, § 1-211, eff. July 1, 1980.

§40-1-212.  Fund, Employment Security Administration Fund.

FUND, EMPLOYMENT SECURITY ADMINISTRATION FUND.  (1)  "Fund" means the unemployment compensation fund established by this act.

(2)  "Employment Security Administration Fund" means the fund established by this act from which administration expenses under this act shall be paid.

Added by Laws 1980, c. 323, § 1-212, eff. July 1, 1980.

§40-1-213.  Hospital.

HOSPITAL.  "Hospital" means any hospital required to be licensed under the Public Health Code, Sections 101 et seq. of Title 63 of the Oklahoma Statutes, and includes state mental hospitals and any other mental hospital or institution.

Added by Laws 1980, c. 323, § 1-213, eff. July 1, 1980.

§40-1-214.  Institution of higher education.

INSTITUTION OF HIGHER EDUCATION.  "Institution of higher education" means an educational institution which:

(1)  Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such certificate;

(2)  Is legally authorized in this state to provide a program of education beyond high school;

(3)  Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such degree, a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(4)  Is a public or other nonprofit institution.

Notwithstanding any of the foregoing provisions of this subsection, all colleges and universities in this state are institutions of higher education for purposes of this section.

Added by Laws 1980, c. 323, § 1-214, eff. July 1, 1980.

§40-1-215.  Insured work.

INSURED WORK.  "Insured work" means employment for employers as defined by this act.

Added by Laws 1980, c. 323, § 1-215, eff. July 1, 1980.

§40-1-216.  State.

STATE.  "State" includes, in addition to the states of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands.

Added by Laws 1980, c. 323, § 1-216, eff. July 1, 1980.

§40-1-217.  Unemployed.

UNEMPLOYED.  An individual shall be deemed "unemployed" with respect to any week during which he performed no services and with respect to which no wages are payable to him, or with respect to any week of less than fulltime work if the wages payable to him with respect to such week are less than his weekly benefit amount plus One Hundred Dollars ($100.00); provided that for the purpose of this section only, any vacation leave payments or sick leave payments, which such individual may receive or be entitled to from his employer or former employer, arising by reason of separation from employment, shall be deemed not to be wages as the term wages is used in this section.

Added by Laws 1980, c. 323, § 1-217, eff. July 1, 1980.  Amended by Laws 1994, c. 41, § 1, eff. July 1, 1994.

§40-1-218.  Wages.

WAGES.

"Wages" means all remuneration for services from whatever source, including commissions and bonuses and the cash value of all remuneration in any medium other than cash, and includes dismissal payments which the employer is required by law or contract to make.  Gratuities customarily received by an individual in the course of work from persons other than the employing unit shall be treated as wages received from the employing unit.  The reasonable cash value of remuneration in any medium other than cash, and the reasonable amount of gratuities, shall be estimated and determined in accordance with rules prescribed by the Oklahoma Employment Security Commission.  The term wages shall not include:

1.  The amount of any payment, with respect to services performed to or on behalf of an individual in its employ under a plan or system established by an employing unit which makes provision for individuals in its employ generally, or for a class or classes of such individuals, including any amount paid by an employing unit for insurance or annuities, or into a fund to provide for any such payment, on account of:

a. retirement, other than employee contributions or deferrals after December 31, 2005, under a qualified plan as described in 26 U.S.C. Sections 401(k), 403b, 408(k), 457 and 7701(j),

b. sickness or accident disability,

c. medical and hospitalization expenses in connection with sickness or accident disability,

d. death, provided the individual in its employ:

(1) has not the option to receive, instead of provision for such death benefit, any part of such payment, or if such death benefit is insured, any part of the premium or contributions to premiums paid by the employing unit, and

(2) has not the right, under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit, or to receive cash consideration in lieu of such benefit either upon withdrawal from the plan or system providing for such benefit or upon termination of such plan or system or policy of insurance or of the individual's services with such employing unit, or

e. a bona fide thrift or savings fund, providing:

(1) such payment is conditioned upon a payment of a substantial sum by such individuals in its employ, and

(2) that such sum paid by the employing unit cannot under the provisions of such plan be withdrawn by an individual more frequently than once in any twelve-month period, except upon an individual's separation from that employment;

2.  Any payment made to, or on behalf of, an employee or his or her beneficiary under a cafeteria plan of the type described in 26 U.S.C., Section 125 and referred to in 26 U.S.C., Section 3306(b)(5)(G);

3.  Any payment made, or benefit furnished, to or for the benefit of an employee if at the time of such payment or such furnishing it is reasonable to believe that the employee will be able to exclude such payment or benefit from income under an educational assistance program as described in 26 U.S.C., Section 127 or a dependent care assistance program as described in 26 U.S.C., Section 129 and as referred to in 26 U.S.C., Section 3306(b)(13);

4.  The payment by an employing unit, without deduction from the remuneration of the individual in its employ, of the tax imposed upon such individual in its employ under 26 U.S.C., Section 3101 with respect to domestic services in a private home of the employer or for agricultural labor;

5.  Dismissal payments which the employer is not required by law or contract to make;

6.  The value of any meals and lodging furnished by or on behalf of an employer to an individual in its employ; provided the meals and lodging are furnished on the business premises of the employer for the convenience of the employer; or

7.  Payments made under an approved supplemental unemployment benefit plan.

Added by Laws 1980, c. 323, § 1-218, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 2, emerg. eff. June 25, 1981; Laws 1982, c. 304, § 3, operative Oct. 1, 1982; Laws 1983, c. 270, § 1, emerg. eff. June 23, 1983; Laws 1993, c. 219, § 4, eff. Sept. 1, 1993; Laws 1997, c. 30, § 4, eff. July 1, 1997; Laws 2002, c. 452, § 6, eff. Nov. 1, 2002; Laws 2005, c. 182, § 2, eff. Nov. 1, 2005.

§40-1-219.  Wages paid.

WAGES PAID.  "Wages paid" means wages actually paid to the worker; provided, however, that in the event of any distribution of an employer's assets through insolvency, receivership, composition, assignment for the benefit of creditors, or termination of business, wages earned but not actually paid shall be considered as paid.

Added by Laws 1980, c. 323, § 1-219, eff. July 1, 1980.

§40-1-220.  Week.

WEEK.  "Week" means such period of seven (7) consecutive days, as the Commission may by regulation prescribe.

Added by Laws 1980, c. 323, § 1-220, eff. July 1, 1980.

§40-1-221.  Benefit wages.

BENEFIT WAGES.  "Benefit wages" means the wages earned by a claimant during the claimant's base period which are not in excess of the current maximum weekly benefit amount, as determined under Section 2-104 of this title, multiplied by the maximum number of weeks for which benefits could be paid to any individual (now twenty-six (26) weeks) multiplied by three (3); provided, however, no wages shall be included as "benefit wages" unless and until the claimant has been paid benefits for five (5) weeks in one (1) benefit year.

Added by Laws 1980, c. 323, § 1-221, eff. July 1, 1980.  Amended by Laws 1994, c. 195, § 2, emerg. eff. May 16, 1994; Laws 1995, c. 340, § 3, eff. Jan. 1, 1996.

§40-1-222.  Repealed by Laws 1998, c. 161, § 15, eff. July 1, 1998.

§40-1-223.  Taxable wages.

TAXABLE WAGES.

A.  Prior to January 1, 2000, "taxable wages" means the wages paid to an individual with respect to employment during a calendar year for services covered by the Employment Security Act of 1980 or other state unemployment compensation acts which shall equal fifty percent (50%) of the state's average annual wage for the second preceding calendar year as determined by the Commission, rounded to the nearest multiple of One Hundred Dollars ($100.00).

B.  Beginning January 1, 2000, "taxable wages" means the wages paid to an individual with respect to employment during a calendar year for services covered by the Employment Security Act of 1980 or other state unemployment compensation acts which shall equal the applicable percentage of the state's average annual wage for the second preceding calendar year as determined by the Commission, rounded to the nearest multiple of One Hundred Dollars ($100.00).  The applicable percentage is determined by the conditional factor in place during the calendar year for which the taxable wage is being calculated.  The conditional factor is determined pursuant to the provisions of Section 3-113 of this title.  The applicable percentages are as follows:

1.  Forty percent (40%) during any calendar year in which the balance in the Unemployment Compensation Fund is in excess of the amount required to initiate conditional contribution rates, pursuant to the provisions of Section 3-113 of this title;

2.  Forty-two and one-half percent (42.5%) during calendar years in which condition "a" exists;

3.  Forty-five percent (45%) during calendar years in which condition "b" exists;

4.  Forty-seven and one-half percent (47.5%) during calendar years in which condition "c" exists; and

5.  Fifty percent (50%) during calendar years in which condition "d" exists.

Added by Laws 1983, c. 270, § 2, emerg. eff. June 23, 1983.  Amended by Laws 1994, c. 195, § 3, emerg. eff. May 16, 1994; Laws 1998, c. 161, § 2, eff. July 1, 1998.

§40-1-224.  File.

FILE.

For the purposes of Sections 2-503, 2-505, 2-603, 2-606, 3-102, 3-106, 3-111, 3-202, 3-203, 3-301, 3-305, 3-310, 3-805, 3-806, and 3-809 of this title, the term "file", "files", or "filed" shall be defined as follows:

1.  Hand-delivered to an office of the Oklahoma Employment Security Commission by the close of business on or before the date due;

2.  Telefaxed to an office of the Oklahoma Employment Security Commission by midnight on or before the date due.  Timely telefaxing  shall be determined by the date and time printed by the Commission's telefax machine on the document received or the date and time on the sender's transmittal sheet;

3.  Mailed with sufficient postage and properly addressed to an office of the Oklahoma Employment Security Commission on or before the date due.  Timely mailing shall be determined by the postmark; or

4.  Electronically transmitted via data lines to the Commission by midnight on or before the date due.  Timely transmission shall be determined by the Commission's transmission log file.

Added by Laws 1997, c. 30, § 5, eff. July 1, 1997.  Amended by Laws 1998, c. 161, § 3, eff. July 1, 1998; Laws 2005, c. 182, § 3, eff. Nov. 1, 2005.

§40-1-225.  Supplemental unemployment benefit plan.

SUPPLEMENTAL UNEMPLOYMENT BENEFIT PLAN.

A.  "Supplemental unemployment benefit plan" means a plan that provides for an employer to make payments to its employees during a temporary layoff that will supplement unemployment benefits received by the employees.  The purpose of a supplemental unemployment benefit plan is to allow an employer the opportunity to keep the employer's workforce intact during a temporary layoff.

B.  Every supplemental unemployment benefit plan must meet the following requirements:

1.  The plan shall provide for a payment from the employer to the employee each week during the temporary layoff to supplement unemployment benefits received by the employee;

2.  The employer must be able to give a reasonable assurance that the separated employees will be able to return to work at the end of the temporary layoff; and

3.  The overall plan must be in keeping with the statement of purpose set out in subsection A of this section.

C.  The amount of supplemental unemployment benefit plan payments will not be deducted from the weekly benefit amount of an unemployment benefit claim.

D.  All supplemental unemployment benefit plans must be approved by the Director of the Unemployment Insurance Division of the Oklahoma Employment Security Commission.  The Director's determination will be in writing and mailed to the employer's last-known address.  If an employer disagrees with the determination, an appeal can be taken pursuant to Section 3-115 of Title 40 of the Oklahoma Statutes.

Added by Laws 2002, c. 452, § 7, eff. Nov. 1, 2002.

§40-1-226.  Initial claim - Additional initial claim.

A.  "Initial Claim" means a new claim application submitted by a claimant to establish a benefit year for unemployment insurance benefits.

B.  "Additional initial claim" means a claim application which reactivates a claim during an existing benefit year and certifies to a period of employment which occurred subsequent to the date of the filing of the last initial, additional or reopened claim.

Added by Laws 2004, c. 102, § 2, eff. Nov. 1, 2004.

§40-1-301.  Other definitions applicable to extended benefits.

OTHER DEFINITIONS APPLICABLE TO EXTENDED BENEFITS.  Other definitions applicable to extended benefits and the sections in which they appear are:

"Eligibility period" - Section 2-711

"Exhaustee" - Section 2-712

"Extended benefit period" - Section 2-703

"Extended benefits" - Section 2-710

"National 'off' indicator" - Section 2-705

"National 'on' indicator" - Section 2-704

"Rate of insured unemployment" - Section 2-708

"Regular benefits - Section 2-709

"State law" - Section 2-713

"State 'off' indicator" - Section 2-707

"State 'on' indicator" - Section 2-706

Added by Laws 1980, c. 323, § 1-301, eff. July 1, 1980.

§40-1-302.  Index of other definitions.

INDEX OF OTHER DEFINITIONS.  Other definitions in this act and the sections in which they appear are:

"Crew leader" - Section 1-210(5)(d)

"American employer" - Section 1-210(9)(d)

"United States" - Section 1-210(9)(e)

"Suitable work" - Section 2-408(2)

Added by Laws 1980, c. 323, § 1-302, emerg. eff. June 13, 1980.

§40-2-101.  Applicability.

APPLICABILITY.  The provisions of this part shall be applicable to the computation of benefits under this act.

Added by Laws 1980, c. 323, § 2-101, eff. July 1, 1980.

§40-2-102.  Rounding provision.

ROUNDING PROVISION.  Any benefit amount, any maximum benefit amount, or any payment amount computed under the provisions of this article that is not a multiple of One Dollar ($1.00) shall be computed to the next lower multiple of One Dollar ($1.00).

Added by Laws 1980, c. 323, § 2-102, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 3, emerg. eff. June 23, 1983.

§40-2-103.  Benefits paid from fund.

BENEFITS PAID FROM FUND.  All benefits provided herein shall be payable from the fund.  All benefits shall be paid through employment offices in accordance with such rules as the Commission may prescribe.

Added by Laws 1980, c. 323, § 2-103, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 5, eff. Sept. 1, 1993.

§40-2-104.  Computation of benefit amount.

COMPUTATION OF BENEFIT AMOUNT.

A.  The weekly benefit amount of an individual shall be an amount equal to one twenty-third (1/23) of the taxable wages paid to the individual during that quarter of his base period in which such taxable wages were highest.  If such amount is more than the maximum weekly benefit amount, it shall be reduced to the maximum weekly benefit amount or if the amount is less than Sixteen Dollars ($16.00), it shall be increased to Sixteen Dollars ($16.00).

B.  The maximum weekly benefit amount shall be:

1.  Prior to July 1, 1984, One Hundred Eighty-five Dollars ($185.00); and

2.  Beginning July 1, 1984, the greater of:

a. One Hundred Ninety-seven Dollars ($197.00), or

b. (1) sixty percent (60%) of the average weekly wage of the second preceding calendar year during any calendar year in which the balance in the Unemployment Compensation Fund is in excess of the amount required to initiate conditional contribution rates, pursuant to the provisions of Section 3-113 of this title,

(2) fifty-seven and one-half percent (57.5%) of the average weekly wage of the second preceding calendar year during calendar years in which condition "a" exists,

(3) fifty-five percent (55%) of the average weekly wage of the second preceding calendar year during calendar years in which condition "b" exists,

(4) fifty-two and one-half percent (52.5%) of the average weekly wage of the second preceding calendar year during calendar years in which condition "c" exists, and

(5) fifty percent (50%) of the average weekly wage of the second preceding calendar year during calendar years in which condition "d" exists.

C.  Before the last day of June of each year the Commission shall determine the average weekly wage of the preceding calendar year in the following manner:

1.  The sum of the total monthly employment reported for the calendar year shall be divided by twelve (12) to determine the average monthly employment;

2.  The sum of the total wages reported for the previous calendar year shall be divided by the average monthly employment to determine the average annual wage; and

3.  The average annual wage shall be divided by fifty-two (52) to determine the average weekly wage.

Added by Laws 1980, c. 323, § 2-104, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 4, emerg. eff. June 23, 1983; Laws 1998, c. 161, § 4, eff. July 1, 1998.

§40-2-105.  Wages subtracted from benefit amount.

WAGES SUBTRACTED FROM BENEFIT AMOUNT.

Each eligible individual who is unemployed with respect to any week ending after July 1, 1994, shall be paid with respect to such week a benefit in an amount equal to the weekly benefit amount of the individual less that part of the wages, if any, payable to the individual with respect to such week which is in excess of One Hundred Dollars ($100.00).  Each individual claiming benefits shall report all wages that the individual has been or will be paid for work performed during any week in which the individual claims unemployment benefits, regardless of the source or amount.

Added by Laws 1980, c. 323, § 2-105, eff. July 1, 1980.  Amended by Laws 1994, c. 41, § 2, eff. July 1, 1994; Laws 1994, c. 349, § 2, eff. July 1, 1994; Laws 1998, c. 161, § 5, eff. July 1, 1998.

§40-2-106.  Maximum benefit amount.

MAXIMUM BENEFIT AMOUNT.

An otherwise eligible individual shall be entitled during any benefit year to a total amount of benefits equal to whichever is the lesser of:

1.  Twenty-six (26) times the weekly benefit amount of the individual;

2.  The applicable percentage of the state's average annual wage for the second preceding calendar year as determined by the Commission, rounded to the nearest multiple of One Hundred Dollars ($100.00).  The applicable percentage is determined by the conditional factor in place during the calendar year in which the individual files for benefits.  The conditional factor is determined pursuant to the provisions of Section 3-113 of this title.  The applicable percentages for this paragraph are as follows:

a. twenty-five percent (25%) during any calendar year in which the balance in the Unemployment Compensation Fund is in excess of the amount required to initiate conditional contribution rates, pursuant to the provisions of Section 3-113 of this title,

b. twenty-three and three-fourths percent (23.75%) during calendar years in which condition "a" exists,

c. twenty-two and one-half percent (22.5%) during calendar years in which condition "b" exists,

d. twenty-one and one-fourth percent (21.25%) during calendar years in which condition "c" exists, and

e. twenty percent (20%) during calendar years in which condition "d" exists; or

3.  The applicable percentage of the individual's wages for insured work paid during the base period of the individual.  The applicable percentage is determined by the conditional factor in place during the calendar year in which the individual files for benefits.  The conditional factor is determined pursuant to the provisions of Section 3-113 of this title.  The applicable percentages for this paragraph are as follows:

a. fifty percent (50%) during any calendar year in which the balance in the Unemployment Compensation Fund is in excess of the amount required to initiate conditional contribution rates, pursuant to the provisions of Section 3-113 of this title,

b. forty-seven and one-half percent (47.5%) during calendar years in which condition "a" exists,

c. forty-five percent (45%) during calendar years in which condition "b" exists,

d. forty-two and one-half percent (42.5%) during calendar years in which condition "c" exists, and

e. forty percent (40%) during calendar years in which condition "d" exists.

Added by Laws 1980, c. 323, § 2-106, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 5, emerg. eff. June 23, 1983; Laws 1986, c. 205, § 2, emerg. eff. June 6, 1986; Laws 1998, c. 161, § 6, eff. July 1, 1998.

§40-2-107.  Benefits - Portion of a week.

BENEFITS - PORTION OF A WEEK.  Notwithstanding any other provisions of this act, the Commission may by rule prescribe that the existence of unemployment, eligibility for benefits and the amount of benefits payable shall be determined, in the case of any otherwise eligible claimant who, within a week of unemployment, is separated from, or secures, work on a regular attachment basis, for that portion of the week occurring before or after such separation from or securing of work, provided such rules are reasonably calculated to secure general results substantially similar to those provided by this act with respect to weeks of unemployment.

Added by Laws 1980, c. 323, § 2-107, eff. July 1, 1980.  Amended by  Laws 1993, c. 219, § 6, eff. Sept. 1, 1993.

§40-2-108.  Benefits - Approved training.

BENEFITS - APPROVED TRAINING.

A.  Notwithstanding any other provisions of law, no otherwise eligible individual shall be denied benefits for any week because the individual is in training with the approval of the Commission, nor shall such individual be denied benefits with respect to any week in which the individual is in training with the approval of the Commission by reason of the application of provisions of law relating to availability for work, active search for work, failure to apply for, or a refusal to accept, suitable work.  Such approval for training shall be determined by consideration of all the following factors:

1.  The individual's skills are obsolete or such that there are minimal opportunities for employment;

2.  Training is for an occupation for which there is a substantial and recurring demand; and

3.  The individual possesses aptitudes or skills which can be supplemented by retraining within a reasonable time.

B.  Any individual in training approved by the Commission will produce satisfactory evidence of continued attendance and satisfactory progress.  Failure to comply shall result in a disqualification of benefits for each week of occurrence.

Added by Laws 1980, c. 323, § 2-108, eff. July 1, 1980.  Amended by Laws 1995, c. 340, § 4, eff. July 1, 1995.

§40-2-109.  Employment requirement in preceding benefit year.

EMPLOYMENT REQUIREMENT IN PRECEDING BENEFIT YEAR.  No individual may receive benefits in a benefit year unless, subsequent to the beginning of the next preceding benefit year during which he received benefits, he performed service and earned remuneration for such service in an amount equal to at least ten (10) times his weekly benefit amount in his current benefit year.

Added by Laws 1980, c. 323, § 2-109, eff. July 1, 1980.

§40-2-201.  Applicability.

APPLICABILITY.  The provisions of this part apply to eligibility to receive benefits under this act.

Added by Laws 1980, c. 323, § 2-201, eff. July 1, 1980.

§40-2-202.  Conditions for eligibility.

CONDITIONS FOR ELIGIBILITY.  An unemployed individual shall be eligible to receive benefits with respect to any week only if the Commission finds that he satisfies the provisions of this Part 2.

Added by Laws 1980, c. 323, § 2-202, eff. July 1, 1980.

§40-2-203.  Claim.

CLAIM.

A.  An unemployed individual must file an initial claim for unemployment benefits by calling an Oklahoma Employment Security Commission claims representative in a Commission Call Center, by completing the required forms through the Internet Claims service provided by the Commission, or by completing all forms necessary to process an initial claim in a local office of the Commission or any alternate site designated by the Commission to take unemployment benefit claims.  The Commission may obtain additional information regarding an individual's claim through any form of telecommunication, writing, or interview.  An unemployed individual must file a claim in writing or by telecommunication for benefits with respect to each week in accordance with such rule as the Commission may prescribe.

B.  With respect to each week, he or she must provide the Commission with a true and correct statement of all material facts relating to:  his or her unemployment; ability to work; availability for work; activities or conditions which could restrict the individual from seeking or accepting full-time employment immediately; applications for or receipt of workers' compensation benefits; employment and earnings; and the reporting of other income from retirement, pension, disability, self-employment, education or training allowances.

C.  No claim will be allowed or paid unless the claimant resides within a state or foreign country with which the State of Oklahoma has entered into a reciprocal or cooperative arrangement pursuant to Part 7 of Article IV of the Employment Security Act of 1980.

Added by Laws 1980, c. 323, § 2-203, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 7, eff. Sept. 1, 1993; Laws 1997, c. 30, § 6, eff. July 1, 1997; Laws 2002, c. 452, § 8, eff. Nov. 1, 2002; Laws 2003, c. 177, § 1, eff. Nov. 1, 2003.

§40-2-204.  Registration employment.

REGISTRATION EMPLOYMENT.  The unemployed individual must register for work at and thereafter continue to report at an employment office in accordance with such rules as the Commission may prescribe, except that the Commission may, by rule, waive or alter either or both the requirements of this section as to individuals attached to regular jobs and as to such other cases or situations involving mass layoffs or individuals in areas not served by an established employment office, with respect to which it finds that compliance with such requirements would be oppressive, or would be inconsistent with the purpose of this act.

Added by Laws 1980, c. 323, § 2-204, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 8, eff. Sept. 1, 1993.

§40-2-205.  Repealed by Laws 1990, c. 333, § 20, emerg. eff. May 31, 1990.

§40-2-205A.  Ability to work and acceptance of employment.

The unemployed individual must be able to perform work duties in keeping with his education, training and experience.  He must also be available to seek and accept work at any time and may not be engaged in any activity that would normally restrict his seeking or accepting employment in keeping with his education, training and experience.

The fact that an individual is enrolled in school shall not, in and of itself, render an individual ineligible for unemployment benefits.  Such individual who is involuntarily unemployed and otherwise eligible for benefits and who offers to quit school, adjust class hours or change shifts in order to secure employment shall be entitled to benefits.

Added by Laws 1990, c. 333, § 3, emerg. eff. May 31, 1990.

§40-2-206.  Waiting period.

WAITING PERIOD.  The unemployed individual must have been unemployed for a waiting period of one (1) week.  No week shall be counted as a week of unemployment for the purposes of this section:

(1) Unless it occurs within the benefit year which includes the week with respect to which he claims payment of benefits;

(2) If benefits have been paid with respect thereto;

(3) Unless the individual was eligible for benefits with respect thereto.

Added by Laws 1980, c. 323, § 2-206, eff. July 1, 1980.

§40-2-207.  Wage requirement during base period.

WAGE REQUIREMENT DURING BASE PERIOD.

A.  The unemployed individual, during the individual's base period, shall have been paid wages for insured work of not less than:

1.  One Thousand Five Hundred Dollars ($1,500.00); and

2.  One and one-half (1 1/2) times the amount of wages during that quarter of the individual's base period in which such wages were highest.

Notwithstanding the preceding provision, an individual with base period wages equal to or more than the highest annual amount of taxable wages that applies to any calendar year in which the claim for unemployment benefits was filed shall be eligible for benefits.

B.  1.  If an individual lacks sufficient base period wages under subsection A of this section to establish a claim for benefits, any wages paid in the individual's alternative base period shall be considered as the individual's base period wages.

2.  If the Commission has not received wage information from the individual's employer for the most recent calendar quarter of the alternative base period, the Commission shall accept an affidavit from the individual supported by wage information such as check stubs, deposit slips, or other supporting documentation to determine wages paid.

3.  A determination of benefits based on an alternative base period shall be adjusted when the quarterly wage report is received from the employer, if the wage information in the report differs from that reported by the individual.

4.  If alternative base period wages are established by affidavit of the individual, the employer to which the wages are attributed will have the right to protest the wages reported.  If a protest is made, the employer must provide documentary evidence of wages paid to the individual.  The Commission will determine the wages paid based on the preponderance of the evidence presented by each party.

5.  Provided, no wages used to establish a claim under an alternative base period shall be subsequently used to establish a second benefit year.

6.  Provided, in any calendar year in which the balance in the Unemployment Compensation Fund is below the amount required to initiate conditional factors pursuant to the provisions of Section 3-113 of this title, this subsection shall not apply and no alternative base period shall be available.

Added by Laws 1980, c. 323, § 2-207, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 6, emerg. eff. June 23, 1983; Laws 1995, c. 340, § 5, eff. July 1, 1995; Laws 2002, c. 452, § 9, eff. Nov. 1, 2002.

§40-2-208.  Aliens.

ALIENS.  (1)  Effective January 1, 1978, benefits shall not be paid on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services or otherwise is permanently residing in the United States under color of law at the time such services were performed, including an alien who is lawfully present in the United States as a result of the application of the provisions of Section 203(a)(7) or Section 212(d)(5) of the Immigration and Nationality Act.  Provided, that any modifications to the provisions of Section 3304(a)(14) of the Federal Unemployment Tax Act as provided by Public Law 95-19 which specify other conditions or other effective dates than stated herein for the denial of benefits based on services performed by aliens and which modifications are required to be implemented under state law as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, shall be deemed applicable under the provisions of this subsection.

(2)  Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(3)  In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.

Added by Laws 1980, c. 323, § 2-208, eff. July 1, 1980.  Amended by  Laws 1981, c. 259, § 4, emerg. eff. June 25, 1981.

§40-2-209.  Benefits for employees of governmental or nonprofit employers.

Benefits based on service in employment defined in paragraphs (2), (3) or (4) of Section 1-210 of this title, including any federally operated educational institutions, shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to the Employment Security Act of 1980, except that:

(1)  With respect to service performed in an instructional, research or principal administrative capacity for an educational institution, benefits shall not be paid based on such services for any week of unemployment commencing during the period between two (2) successive academic years, or during a similar period between two regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years or terms and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms.

(2)  With respect to services performed in any other capacity for an educational institution, benefits shall not be paid on the basis of such services to any individual for any week which commences during a period between two (2) successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that if compensation is denied to any individual under this paragraph and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this clause.

(3)  With respect to any services described in paragraphs (1) and (2) of this section, benefits shall not be payable on the basis of services in any such capacities to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

(4)  With respect to any services described in paragraphs (1) and (2) of this section, benefits shall not be payable on the basis of services in any such capacities as specified in paragraphs (1), (2) and (3) of this section to any individual who performed such services in an educational institution while in the employ of an educational service agency.  For purposes of this paragraph, the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(5)  With respect to services to which paragraphs (2), (3) or (4) of Section 1-210 of this title apply, if such services are provided to or on behalf of an educational institution, benefits shall not be payable under the same circumstances and subject to the same terms and conditions as described in paragraphs (1), (2), (3) and (4) of this section.

(6)  If an individual has employment with an educational institution and has employment with a noneducation employer or employers during the base period of the individual's benefit year, the individual may become eligible for benefits during the between-term disqualification period, based only on the noneducational employment.

Added by Laws 1980, c. 323, § 2-209, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 5, emerg. eff. June 25, 1981; Laws 1982, c. 304, § 4, operative Oct. 1, 1982; Laws 1984, c. 252, § 2, emerg. eff. May 29, 1984; Laws 1986, c. 205, § 3, emerg. eff. June 6, 1986; Laws 2004, c. 102, § 3, eff. Nov. 1, 2004.

§40-2-301.  Waiver void.

WAIVER VOID.  Any agreement by an individual to waive, release, or commute his rights to benefits or any other rights under this act shall be void.  Any agreement by any individual in the employ of any person or employing unit to pay all or any portion of an employer's contributions, required under this act from such employer, shall be void.  No employer shall directly or indirectly make or require or accept any deduction from wages to finance the employer's contributions required from him or require or accept any waiver of any right hereunder by any individual in his employ, discriminate in regard to the hiring or tenure of work on any term or condition of work of any individual on account of his claiming benefits under this act, or in any manner obstruct or impede the filing of claims for benefits.  Any employer or officer or agent of an employer who violates any provision of this section shall, for each offense, be fined not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) or be imprisoned for not more than six (6) months, or both such fine and imprisonment.

Added by Laws 1980, c. 323, § 2-301, eff. July 1, 1980.

§40-2-302.  Fee - No charge by Commission or its employees - Counsel fee subject to approval - Choice of representative.

A.  No individual claiming benefits shall be charged fees or costs of any kind in any proceeding under this act by the Board of Review, the Commission, or its representatives, or by any court or any officer thereof, except that a court may assess costs against the claimant or employer if the court determines that the proceedings for judicial review have been instituted or continued without reasonable grounds.  Any individual claiming benefits in any proceeding before the Commission or the Board of Review or its representatives or a court may be represented by counsel but no such counsel shall either charge or receive for such services more than an amount approved by the Board of Review.  Any person who violates any provision of this section shall, for each such offense, be fined not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or imprisoned for not more than six (6) months, or both such fine and imprisonment.

B.  Parties to any proceeding before the Commission or Board of Review may be represented in that proceeding by the individual of his or her choice regardless of whether or not that individual is an attorney duly licensed to practice law by the Supreme Court of the State of Oklahoma.  Parties to any proceeding before a court of record of this state may appear pro se or the party must be represented by an attorney duly licensed to practice law by the Supreme Court of this state.

Added by Laws 1980, c. 323, § 2-302, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 6, emerg. eff. June 25, 1981; Laws 2003, c. 163, § 1, eff. Nov. 1, 2003.

§40-2-303.  Assignments void, exemption from process.

ASSIGNMENTS VOID, EXEMPTION FROM PROCESS.

No assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under the Employment Security Act of 1980 shall be valid.  All such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt.  Benefits received by an individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts during the time the individual was unemployed, except those debts incurred for necessaries furnished to the individual or his or her spouse, or dependents, including child support obligations pursuant to Section 2-801 of this title, and debts created due to food stamp overissuances for which the individual is liable pursuant to Section 2-803 of this title. Benefits shall be subject to tax levies issued by the Internal Revenue Service in accordance with 26 U.S.C., Section 6331(h) provided an agreement is entered into between the Internal Revenue Service and the Oklahoma Employment Security Commission, and approved by the United States Department of Labor, that provides for the payment of all administrative costs associated with processing the tax levies.  No waiver of any exemption provided for in this section shall be valid.

Added by Laws 1980, c. 323, § 2-303, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 5, operative Oct. 1, 1982; Laws 1997, c. 30, § 7, eff. July 1, 1997; Laws 1998, c. 161, § 7, eff. July 1, 1998.

§402304.  Deduction of health insurance premiums.

Notwithstanding the provisions of Sections 2301 and 2303 of Title 40 of the Oklahoma Statutes, nothing shall be construed to prohibit the deduction of an amount from unemployment compensation otherwise payable to an individual to pay for health insurance premiums if such individual elected to have such deduction made and such deduction is made under a program approved by the United States Secretary of Labor.  For purposes of this section, the term "premium" shall only include the sum of money agreed to be paid by the insured individual to the underwriter as consideration for the insurance.

Added by Laws 1984, c. 252, § 3, emerg. eff. May 29, 1984.

§40-2-305.  Deduction of individual income tax withholdings.

DEDUCTION OF INDIVIDUAL INCOME TAX WITHHOLDINGS.

Notwithstanding the provisions of Sections 2-301 and 2-303 of this title, nothing shall be construed to prohibit the deduction of an amount from unemployment compensation, otherwise payable to an individual, to pay the withholding of federal or state individual income tax, if that individual elected to have such a deduction made and that deduction is made under a program approved by the United States Secretary of Labor.  For the purposes of this section, if an individual elects to have this deduction taken from his or her weekly benefits, the federal withholding will be deducted at the percentage specified in the Federal Internal Revenue Code at 26 U.S.C., Section 3402(p)(2), and three percent (3%) of the total benefit amount will be deducted to pay the state withholding.

Added by Laws 1995, c. 340, § 6, eff. Jan. 1, 1997.  Amended by Laws 2002, c. 452, § 10, eff. Nov. 1, 2002.

§40-2-401.  Application of Part 4.

APPLICATION OF PART 4.  This part applies to disqualification for benefits.

Added by Laws 1980, c. 323, § 2-401, eff. July 1, 1980.

§40-2-402.  Fraud.

FRAUD.

A.  If the Oklahoma Employment Security Commission determines that any individual has made a false statement or representation or has failed to disclose a material fact in violation of Section 5-102 of this title, the individual shall be ineligible to receive unemployment compensation for the week that determination is made by the Commission and for the next following fifty-one (51) weeks, and no benefit year shall be established during such period of ineligibility.  After a determination has been made that an individual has violated Section 5-102 of this title in a particular benefit year, if the Commission determines that another violation of that section has occurred in any subsequent benefit year, the individual shall be ineligible to receive unemployment compensation for the week in which the subsequent determination is made by the Commission and for the next following one hundred three (103) weeks, and no benefit year shall be established during such period of ineligibility.

B.  If the Commission makes a determination as described in subsection A of this section, the individual shall be disqualified for each week benefits were paid as a result of a false statement or representation or a failure to disclose a material fact, and the individual shall be deemed overpaid for the entire amount of benefits paid as a result of claimant fraud.

C.  The ineligibility and disqualification set forth in subsections A and B of this section are in addition to the penalty provided by Section 5-102 of this title, and shall be invoked irrespective of whether such individual is prosecuted for violation of Section 5-102 of this title, when the Commission makes such a determination of ineligibility or disqualification.

D.  A determination of fraud must be made within two (2) years of the date on which the violation occurred.

Added by Laws 1980, c. 323, § 2-402, eff. July 1, 1980.  Amended by Laws 2002, c. 452, § 11, eff. Nov. 1, 2002.

§40-2-403.  Repealed by Laws 1990, c. 333, § 20, emerg. eff. May 31, 1990.

§40-2-404.  Leaving work voluntarily.

LEAVING WORK VOLUNTARILY.  An individual shall be disqualified for benefits for leaving his last work voluntarily without good cause connected to the work, if so found by the Commission. Disqualification under this subsection shall continue for the full period of unemployment next ensuing after he has left his work voluntarily without good cause connected to the work and until such individual has become reemployed and has earned wages equal to or in excess of ten (10) times his weekly benefit amount.  Good cause shall include but not be limited to unfair treatment of the employee or the creating of unusually difficult working conditions by the employer.

Added by Laws 1980, c. 323, § 2-404, eff. July 1, 1980.

§40-2-404A.  Leaving work voluntarily of temporary employee.

A.  For the purposes of this section:

1.  "Temporary help firm" means a firm that hires its own employees and assigns them to clients to support or supplement the client's work force in work situations such as employee absences, temporary skill shortages, seasonal workloads and special assignments and projects; and

2.  "Temporary employee" means an employee assigned to work for the clients of a temporary help firm.

B.  A temporary employee of a temporary help firm will be deemed to have left his or her last work voluntarily without good cause connected with the work if the temporary employee does not contact the temporary help firm for reassignment on completion of an assignment.  A temporary employee will not be deemed to have left work voluntarily without good cause connected with the work unless the temporary employee has been advised of the obligation to contact the temporary help firm on completion of assignments and that unemployment benefits may be denied for failure to do so.

C.  For the purposes of the Employment Security Act of 1980, the temporary help firm is deemed to be the employer of the temporary employee.

Added by Laws 1995, c. 340, § 7, eff. July 1, 1995.

§40-2-404B.  Work of a limited duration of time.

WORK OF A LIMITED DURATION OF TIME.

A.  When an employer employs a worker for a limited duration of time specified by the employer, the worker is considered to have been laid off due to lack of work at the end of the time period set by the employer, provided that the worker's separation was due only to the completion of the work or the expiration of the time period.

B.  When an employer employs a worker for a limited duration of time specified by the worker, the worker is considered to have voluntarily quit work at the end of the time period set by the worker, provided that the worker's separation was due only to the expiration of the time period.

Added by Laws 2003, c. 177, § 2, eff. Nov. 1, 2003.

§40-2-405.  Determining good cause.

DETERMINING GOOD CAUSE.

Good cause for voluntarily leaving work under Section 2-404 of this title may include, among other factors, the following:

1.  A job working condition that had changed to such a degree it was so harmful, detrimental, or adverse to the individual's health, safety, or morals, that leaving such work was justified;

2.  If the claimant, pursuant to an option provided under a collective bargaining agreement or written employer plan which permits waiver of his or her right to retain the employment when there is a layoff, has elected to be separated and the employer has consented thereto;

3.  If the claimant was separated from employment with the employer because a physician diagnosed or treated a medically verifiable illness or medical condition of the claimant or the minor child of the claimant, and the physician found that it was medically necessary for the claimant to stop working or change occupations;

4.  If the spouse of the claimant was transferred or obtained employment in another city or state, and the family is required to move to the location of that job that is outside of commuting distance from the prior employment of the claimant, and the claimant separates from employment in order to move to the new employment location of the spouse.  As used in this paragraph, "commuting distance" means a radius of fifty (50) miles from the prior work location of the claimant; or

5.  If the claimant separated from employment as part of a plan to escape domestic violence or abuse.

Added by Laws 1980, c. 323, § 2-405, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 7, emerg. eff. June 25, 1981; Laws 1997, c. 30, § 8, eff. July 1, 1997; Laws 1998, c. 161, § 8, eff. July 1, 1998; Laws 2003, c. 177, § 3, eff. Nov. 1, 2003; Laws 2005, c. 182, § 4, eff. Nov. 1, 2005.

§40-2-406.  Discharge for misconduct.

DISCHARGE FOR MISCONDUCT.  An individual shall be disqualified for benefits if he has been discharged for misconduct connected with his last work, if so found by the Commission. Disqualification under this section shall continue for the full period of unemployment next ensuing after he has been discharged for misconduct connected with his work and until such individual has become reemployed and has earned wages equal to or in excess of ten (10) times his weekly benefit amount.

Added by Laws 1980, c. 323, § 2-406, eff. July 1, 1980.

§40-2-406A.  Discharge for refusal to undergo drug or alcohol testing or confirmed positive test - Disqualification for benefits.

An employee discharged on the basis of a refusal to undergo drug or alcohol testing or a confirmed positive drug or alcohol test conducted in accordance with the provisions of the Standards for Workplace Drug and Alcohol Testing Act shall be considered to have been discharged for misconduct and shall be disqualified for benefits pursuant to the provisions of Section 2-406 of Title 40 of the Oklahoma Statutes.

Added by Laws 1993, c. 355, § 16, emerg. eff. June 10, 1993.

§40-2-407.  Repealed by Laws 1994, c. 166, § 4, eff. Sept. 1, 1994.

§40-2-408.  Suitable work.

SUITABLE WORK.  (1)  In determining whether or not any work is suitable for an individual, there shall be considered among other factors and in addition to those enumerated in Section 2-409 the length of his unemployment, his prospects for obtaining work in his customary occupation, the distance of available work from his residence and prospects for obtaining local work.

(2)  Suitable work shall be defined as employment in an occupation in keeping with the individual's prior work experience, education or training, or having no prior work experience, special education or training for occupations available in the general area then, employment for which the individual would have the physical and mental ability to perform.

(3)  Upon receipt of fifty percent (50%) of his benefits, suitable work shall not be limited to his customary or registered occupation.

Added by Laws 1980, c. 323, § 2-408, eff. July 1, 1980.

§40-2-409.  Conditions exempting otherwise suitable work.

CONDITIONS EXEMPTING OTHERWISE SUITABLE WORK.  Notwithstanding any other provisions of this act, no work shall be deemed suitable and benefits shall not be denied under this act to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(1)  If the position offered is vacant due directly to a strike, lockout or other labor dispute;

(2)  If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

(3)  If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization;

(4)  If the new work involved a substantial degree of risk to his health, safety or morals.

Added by Laws 1980, c. 323, § 2-409, eff. July 1, 1980.

§40-2-410.  Participation in labor disputes.

PARTICIPATION IN LABOR DISPUTES.  (1)  An individual shall be disqualified to receive benefits for any week with respect to which the Commission finds that his unemployment is due to a stoppage of work which exists at the factory, establishment or other premises at which he is or was last employed, because of a labor dispute.

(2)  This section shall not apply if it is shown that:

(a) He is not participating in or directly interested in the labor dispute which caused the stoppage of work;

(b) He does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or directly interested in the dispute; or

(c) The employer has locked out his employees.

(3)  Provided, that if in any case separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each such department shall, for the purpose of this section, be deemed to be a separate factory, establishment or other premises.

Added by Laws 1980, c. 323, § 2-410, eff. July 1, 1980.

§40-2-411.  Retirement payments.

RETIREMENT PAYMENTS.  (1)  Except for any payment or benefit payment made pursuant to the federal Social Security Act, an individual shall be disqualified for benefits for any week which begins in a period with respect to which such individual is receiving a governmental or other pension, retirement or retired pay, annuity or any other similar periodic retirement payment which is based on the previous work of such individual if:

(a) such pension, retirement or retired pay, annuity or similar payment is under a plan maintained, or contributed to, by a base period or chargeable employer; and

(b) in the case of such a payment not made under the  Railroad Retirement Act of 1974, 45 U.S.C., Section 231 et seq., services performed for such employer by the individual after the beginning of the base period, or remuneration for such services, affect eligibility for or increase the amount of, such pension, retirement or retired pay, annuity or similar payment.

(2)  If the total of such remuneration is less than the benefits which would otherwise be due under the Employment Security Act of 1980, Section 1-101 et seq. of this title, the individual shall be entitled to receive for such week, if otherwise eligible, benefits reduced by the amount of such remuneration.

(3)  If payments referred to in this section are being received by an individual under the federal Social Security Act, the Commission shall take into account the individual's contribution to social security and make no reduction in the weekly benefit amount.

Added by Laws 1980, c. 323, § 2-411, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 8, emerg. eff. June 25, 1981; Laws 1982, c. 304, § 6, operative Oct. 1, 1982; Laws 1993, c. 46, § 1, emerg. eff. April 9, 1993; Laws 1995, c. 340, § 8, eff. July 1, 1995.

§40-2-412.  Receiving benefits from another state.

RECEIVING BENEFITS FROM ANOTHER STATE.  An individual shall be disqualified for benefits for any week with respect to which or a part of which he has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States.  Provided, that if the appropriate agency of such other state or of the United States in which the individual was seeking benefits, but had not received benefits, finally determines that he is not entitled to such unemployment benefits, this disqualification shall not apply.

Added by Laws 1980, c. 323, § 2-412, eff. July 1, 1980.

§40-2-413.  Inmates during confinement.

INMATES DURING CONFINEMENT.  No inmate of the State Department of Corrections shall during confinement be eligible to receive benefits under this act.

Added by Laws 1980, c. 323, § 2-413, eff. July 1, 1980.

§40-2-414.  Pregnant women not disqualified.

PREGNANT WOMEN NOT DISQUALIFIED.  Nothing in this act shall prohibit pregnant women, who otherwise qualify for benefits under this title, from receiving said benefits for the full number of weeks to which they are entitled.

Added by Laws 1980, c. 323, § 2-414, eff. July 1, 1980.

§40-2-415.  Participating in sports or athletic events.

PARTICIPATING IN SPORTS OR ATHLETIC EVENTS.  Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons or similar periods if such individual performed such services in the first of such season or similar periods and there is a reasonable assurance that such individual will perform such services in the latter part of such seasons or similar periods.

Added by Laws 1980, c. 323, § 2-415, emerg. eff. June 13, 1980.

§40-2-416.  Prohibition against disqualification of individuals taking approved training under Trade Act.

PROHIBITION AGAINST DISQUALIFICATION OF INDIVIDUALS TAKING APPROVED TRAINING UNDER TRADE ACT.  No individual shall be denied benefits for any week because such individual is in training approved under Section 236(a)(1) of the Trade Act of 1974.  An individual shall not be denied benefits by reason of leaving work to enter such training, provided the work left is not suitable employment, or because of the application, to any such week in training, of the provisions of the Employment Security Act of 1980 or any applicable federal unemployment compensation law, relating to availability for work, active search for work, or refusal to accept work.  For purposes of this section, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the adversely affected past employment of the individual, as defined for purposes of the Trade Act of 1974, and wages for such work at not less than eighty percent (80%) of the average weekly wage of the individual as determined for the purposes of the Trade Act of 1974.

Added by Laws 1982, c. 304, § 7, operative Oct. 1, 1982.

§40-2-417.  Seek and accept work - Week of occurrence disqualification.

SEEK AND ACCEPT WORK - WEEK OF OCCURRENCE DISQUALIFICATION.  An individual shall be disqualified to receive benefits for each week in which the individual shall have failed to do any of the following:

1.  Diligently search for suitable employment at a pay rate generally available in that area of the state in keeping with his or her prior experience, education and training;

2.  Make application for work with employers who could reasonably be expected to have work available within that general geographic area of the state;

3.  Present oneself as an applicant for employment in a manner designed to encourage favorable employment consideration; or

4.  Participate in reemployment services, such as job search assistance services, if the individual has been determined likely to exhaust regular benefits and needs reemployment services pursuant to a profiling system established by the Oklahoma Employment Security Commission.  An individual will not be disqualified under this paragraph for failure to participate in reemployment services, if:

a. the individual has previously completed reemployment services, or

b. there is justifiable cause for the individual's failure to participate in reemployment services.

Added by Laws 1994, c. 166, § 1, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 340, § 9, eff. July 1, 1995.

§40-2-418.  Seek and accept work - Indefinite disqualification.

SEEK AND ACCEPT WORK - INDEFINITE DISQUALIFICATION.  A.  An individual shall be disqualified to receive benefits for the full period of unemployment next ensuing after the individual shall have failed to do any of the following:

1.  Accept an offer of work from an employer including any former employer;

2.  Apply for or accept work when so directed by the Employment Office of the Commission; or

3.  Accept employment pursuant to a hiring hall agreement when so offered.

Such disqualification shall continue until the individual has become reemployed and has earned wages equal to or in excess of ten (10) times his or her weekly benefit amount.

B.  Any individual who shall have failed in any of the requirements of subsection A of this section due to illness, death of a family member or other extenuating circumstance beyond his or her control shall be disqualified for regular benefits under this section only for the week of the occurrence of such circumstance beyond his or her control.  Any individual who is disqualified under this subsection only for the week of the occurrence of such circumstance beyond his or her control shall not thereafter be or become eligible for extended benefits for the purposes of Sections 2-701 through 2-724 of Title 40 of the Oklahoma Statutes until such individual has become reemployed and has earned wages equal to at least ten times his or her weekly benefit amount.

Added by Laws 1994, c. 166, § 2, eff. Sept. 1, 1994.

§40-2-419.  Acceptance of accelerated buyout of employment contract - Definition.

An individual shall be disqualified for unemployment benefits if that individual has accepted an accelerated buyout of a written employment contract from the employer.  Disqualification under this section shall continue for the full period of unemployment next ensuing after the individual has accepted the contract buyout connected with the work of the individual and until such individual has become reemployed and has earned wages equal to or in excess of ten times the weekly benefit amount of the individual.

For purposes of this section, "accelerated buyout" shall mean a purchase of the remaining terms of a written employment contract in a single payment of One Hundred Thousand Dollars ($100,000.00) or more.

Added by Laws 2004, c. 88, § 1, emerg. eff. April 13, 2004.

§40-2-501.  Applicability.

APPLICABILITY.  This part applies to procedures for benefits.

Added by Laws 1980, c. 323, § 2-501, eff. July 1, 1980.

§40-2-502.  Posting of information.

POSTING OF INFORMATION.  Each employer shall post and maintain in places readily accessible to individuals in his employ printed statements concerning benefit rights, claims for benefits and such other matters relating to the administration of this act as the Commission may by rule prescribe.  Each employer shall supply to such individuals copies of such printed statements or other materials relating to claims for benefits when and as the Commission may by rule prescribe.  Such printed statements and other materials shall be supplied by the Commission to each employer without cost to the employer.

Added by Laws 1980, c. 323, § 2-502, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 9, eff. Sept. 1, 1993.

§40-2-503.  Claims, notices and objections.

CLAIMS, NOTICES AND OBJECTIONS.

A.  Claims for benefits shall be made in accordance with such rule as the Oklahoma Employment Security Commission may prescribe.

B.  Promptly after the initial claim or the additional initial claim is filed the Commission shall give written notice of the claim to the last employer of the claimant for whom he or she worked at least fifteen (15) working days.

C.  Promptly after the claim is paid for the fifth week of benefits the Commission shall give written notice of the claim to all other employers of the claimant during the claimant's base period.  The notice will be given pursuant to Section 3-106 of this title.

D.  Notices shall be deemed given when the Commission deposits the same in the United States mail addressed to the employer's last-known address.  Notice shall be presumed prima facie to have been given to the employer to whom addressed on the date stated in the written notice.

E.  Within ten (10) days after the date on the notice or the date of the postmark on the envelope in which the notice was sent, whichever is later, an employer may file with the Commission at the address prescribed in the notice written objections to the claim setting forth specifically the facts which:

1.  Make the claimant ineligible for benefits under Sections 2-201 through 2-209 of this title;

2.  Disqualify the claimant from benefits under Sections 2-401 through 2-418 of this title; or

3.  Relieve such employer from being charged for the benefits wages of such claimant.

Added by Laws 1980, c. 323, § 2-503, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 9, emerg. eff. June 25, 1981; Laws 1993, c. 219, § 10, eff. Sept. 1, 1993; Laws 1995, c. 340, § 10, eff. Jan. 1, 1996; Laws 1997, c. 30, § 9, eff. July 1, 1997; Laws 2004, c. 102, § 4, eff. Nov. 1, 2004.

§40-2-504.  Determinations of benefits.

DETERMINATIONS OF BENEFITS.  A determination upon a claim for benefits shall be made promptly by a representative of the Commission.  It shall include a statement as to whether and in what amount claimant is entitled to benefits for the week with respect to which the determination is made.  In the event the claimant is determined to be ineligible for or disqualified from benefits under Part 2 or Part 4 of this Article the determination shall state the reasons therefor. The initial determination in a benefit year shall include a statement as to whether the claimant has been paid the wages required under this act, and if so, the beginning and ending dates of the benefit year, the weekly benefit amount, and the maximum total amount of benefits payable to him with respect to such benefit year.

Added by Laws 1980, c. 323, § 2-504, eff. July 1, 1980.

§40-2-505.  Determinations in labor dispute cases.

DETERMINATIONS IN LABOR DISPUTE CASES.  Whenever any claim involves the application of the provisions of Section 2-410, the representative of the Commission first considering the claim shall, if so directed by the Commission, promptly transmit such claim and all filed objections thereto to an appeal tribunal which shall make a determination upon the issues involved under that section.  Such appeal tribunal shall make the determination thereon after affording the claimant and each employer who filed an objection an opportunity for a hearing in accordance with the provisions of this section with respect to hearings and determinations of appeal tribunals.  The parties shall be promptly notified of the determination, together with the reasons therefor.  Such determination shall be the final decision on the claim, unless, within ten (10) days after the mailing of notice to a party's last-known address, appeal is filed with the Board of Review.

Added by Laws 1980, c. 323, § 2-505, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 10, emerg. eff. June 25, 1981.

§40-2-506.  Redeterminations.

REDETERMINATIONS.  The Commission may reconsider a determination only when it finds that an error in computation or identity has occurred in connection therewith, or that wages of the claimant pertinent to such determination, but not considered in connection therewith, have been newly determined, or that benefits have been allowed or denied or the amount of benefits fixed on the basis of misrepresentation or mistake of material facts, but no such redetermination shall be made after the expiration of the benefit year established by the initial determination, except that a determination made because of a false statement or representation or failure to disclose a material fact in violation of Section 5-102 may be redetermined within two (2) years from the date of such false statement or representation or failure to disclose.  Notice of any such redetermination shall be promptly given to the parties entitled to notice of the original determination, in the manner prescribed in this act with respect to notice of an original determination. If the amount of benefits is increased upon such redetermination, an appeal therefrom solely with respect to the matters involved in such increase may be filed in the manner and subject to the limitations provided in this Part 5.  If the amount of benefits is decreased upon such redetermination, the matters involved in such decrease shall be subject to review in connection with an appeal by claimant from any determination upon a subsequent claim for benefits which may be affected in amount or duration by such redetermination. Subject to the same limitations and for the same reasons, the Commission may reconsider the determination in any case in which the final decision has been rendered by an appeal tribunal, the Board of Review or a court, and may apply to the body or court which rendered such final decision to issue a revised decision. In the event that an appeal involving an original determination is pending as of the date a redetermination thereof is issued, such appeal, unless withdrawn, shall be treated as an appeal from such redetermination.

Added by Laws 1980, c. 323, § 2-506, eff. July 1, 1980.

§40-2-507.  Notice of determinations.

NOTICE OF DETERMINATIONS.

Notice of a determination upon a claim shall be given promptly to the claimant by delivery thereof or by mailing such notice to the claimant's last-known address.  Notice of a determination shall also be given promptly to the last employer of the claimant, for whom the claimant worked at least fifteen (15) working days, that objected to the claim in accordance with the provisions of subsection E of Section 2-503 of this title and to each other employer who timely filed a written objection to the claim.

Added by Laws 1980, c. 323, § 2-507, emerg. eff. June 13, 1980.  Amended by Laws 1981, c. 259, § 11, emerg. eff. June 25, 1981; Laws 1997, c. 30, § 11, eff. July 1, 1997.

§40-2-601.  Applicability.

APPLICABILITY.  This part applies to appeals from determinations of the Commission or its representatives to its appeals tribunal, to appeals from decisions of its appeals tribunal to the Board of Review and to judicial review of decisions of the Board of Review.

Added by Laws 1980, c. 323, § 2-601, eff. Oct. 1, 1980.

§40-2-602.  Appeal referees.

APPEAL REFEREES.  (1)  The Executive Director, with approval by the Commission, shall appoint one or more referees who shall constitute the appeal tribunal.  The referees shall act under the direct supervision of the Executive Director.

(2)  Each appeal from a determination made by the Commission or one of its representatives shall be assigned to a referee who shall conduct a hearing after notice to the parties, receive the evidence in such hearing and decide the appeal.

Added by Laws 1980, c. 323, § 2-602, eff. Oct. 1, 1980.  Amended by Laws 1982, c. 304, § 8, operative Oct. 1, 1982; Laws 1991, c. 295, § 1, eff. Sept. 1, 1991.

§40-2-603.  Appeal tribunal.

APPEAL TRIBUNAL.

The claimant or any other party entitled to notice of a determination may file an appeal from such determination with the appeal tribunal within ten (10) days after the date of mailing of the notice to the claimant's or other party's last-known address or, if such notice is not mailed, within ten (10) days after the date of delivery of such notice.  The claimant or other party may file an appeal in any manner allowed by Section 1-224 of this title or by telephone through the Commission's interactive voice response system or by speaking with one of the Commission's claims representatives.  In order to be considered timely, filing of an appeal made by telephone through the interactive voice response system shall be completed by 12 midnight on the date it is due, and filing of an appeal made by telephone through a claims representative must be completed before the end of normal business hours.

Added by Laws 1980, c. 323, § 2-603, eff. Oct. 1, 1980.  Amended by Laws 2002, c. 452, § 12, eff. Nov. 1, 2002.

§40-2-604.  Hearing.

HEARING.  The appeal referee to whom the appeal is assigned, after affording the parties reasonable opportunity for a fair hearing, shall make findings and conclusions, and on the basis thereof affirm, modify, or reverse such determination; provided, however, that whenever an appeal involves a question as to whether services were performed by claimant in employment or for an employer, or as to amount of wages reported by an employer for claimant, the tribunal referee shall give special notice of such issue and of the pendency of the appeal by mail to the employer and to the Commission, both of whom shall thenceforth be parties to the proceeding and be afforded a reasonable opportunity to adduce evidence bearing on such questions; provided, that any party who enters an appearance before the tribunal referee waives the requirement of special notice by mail.

Added by Laws 1980, c. 323, § 2-604, eff. Oct. 1, 1980.

§40-2-605.  Notice of referee decision.

NOTICE OF REFEREE DECISION.  The parties shall be promptly notified of such referee's decision and shall be furnished with a copy of the decision, including the findings and conclusions in support thereof.  Such decision shall be final unless, within ten (10) days after the date of mailing of notice thereof to the parties' last-known addresses, or, in the absence of such mailing, within ten (10) days after the delivery of such notice, further review before the Board of Review is initiated pursuant to Section 2-606.

Added by Laws 1980, c. 323, § 2-605, eff. Oct. 1, 1980.

§40-2-606.  Appeals from tribunal referee decisions to Board of Review.

The Board of Review shall review the record of an appeal filed by any of the parties entitled to notice on a determination of an appeal tribunal referee.  An appeal to the Board of Review may be filed in any manner allowed by Section 1-224 of this title.  On such further appeal the Board of Review may affirm, modify or reverse any decision of an appeal tribunal referee on the basis of evidence previously submitted, or on the basis of additional evidence as it may adduce, or, at its direction, received by an appeal tribunal referee.  The Board of Review may conduct a formal hearing upon a request of a party or on its own motion.  Any formal hearing shall be conducted by one or more members of the Board of Review as it may determine or by a hearing officer designated by the Board of Review.  The Board of Review shall promptly notify the parties of its findings and decision, and such decision shall be final unless within ten (10) days after the mailing of notice thereof to the parties' last-known addresses, a proceeding for judicial review is initiated.

Added by Laws 1980, c. 323, § 2-606, eff. Oct. 1, 1980.  Amended by Laws 1982, c. 304, § 9, operative Oct. 1, 1982; Laws 2004, c. 102, § 5, eff. Nov. 1, 2004.

§40-2-607.  Rules and procedures in appeals.

RULES AND PROCEDURES IN APPEALS.

The Board of Review and appeal referees shall conduct any hearing or appeal in such manner as to ascertain the substantial rights of the parties.  The Board of Review shall adopt reasonable rules governing the manner of filing appeals and the conduct of hearings and appeals before the Board of Review, consistent with the provisions of the Employment Security Act of 1980.  The Oklahoma Employment Security Commission shall adopt and, from time to time, may modify and amend rules governing appeals before the Appeals Tribunal of the Commission and its referees, which rules shall provide for one hearing before a referee near the place of the last employment involved in an intrastate appeal.  When the same or substantially similar evidence is relevant and material to the matters in issue in claims by more than one individual or in claims by a single individual with respect to two (2) or more weeks of unemployment, the same time and place for considering each such claim may be fixed, hearings thereon jointly conducted, a single record of the proceedings made, and evidence introduced with respect to one proceeding considered as introduced in the others, provided that in the judgment of the appeal tribunal referee having jurisdiction of the proceeding, such consolidation would not be prejudicial to any party.  No person shall participate as an appeal tribunal referee or member of the Board of Review on any case in which the person has a personal interest.  A record shall be kept of all testimony and proceedings before an appeal tribunal referee or the Board of Review in connection with an appeal, but the testimony need not be transcribed unless judicial review is initiated.  Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the Commission, and fees of witnesses subpoenaed on behalf of the Commission or any claimant, or the Board of Review, shall be deemed part of the expense of administering the Employment Security Act of 1980.

Added by Laws 1980, c. 323, § 2-607, eff. Oct. 1, 1980.  Amended by Laws 1982, c. 304, § 10, operative Oct. 1, 1982; Laws 1990, c. 333, § 4, emerg. eff. May 31, 1990; Laws 1998, c. 161, § 9, eff. July 1, 1998.

§40-2-608.  Conclusiveness of determinations and decisons.

CONCLUSIVENESS OF DETERMINATIONS AND DECISONS.  Except insofar as reconsideration of any determination is had under Section 2-506, any right, fact, or matter in issue, directly passed upon or necessarily involved in a determination or redetermination which has become final, or in a decision on appeal under this subsection which has become final, shall be conclusive for all the purposes of this act as between the Commission, the claimant, and all employers who had notice of such determination, redetermination, or decision. Subject to appeal proceedings and judicial review as provided in this act, any determination, redetermination or decision as to rights to benefits shall be conclusive for all the purposes of this act and shall not be subject to collateral attack by any party.

Added by Laws 1980, c. 323, § 2-608, eff. Oct. 1, 1980.

§40-2-609.  Rule of decision.

RULE OF DECISION.  The final decisions of the Board of Review, or of a referee, and the principles of law declared  in arriving at such decision, unless expressly or impliedly overruled by a later decision of the Board of Review or by a court of competent jurisdiction, shall be binding upon the Commission and referees in subsequent proceedings which involve the same questions of law; provided, however, that if in connection with any subsequent proceeding a referee has serious doubt as to the correctness of any principle so declared he may certify his findings of fact in such case, together with the question of law involved, to the Board of Review, which, after giving notice and reasonable opportunity for hearing to all parties to such proceeding, shall thereupon certify to the Commission or such referee and such parties its answer to the question submitted.  If the question thus certified to the Board arises in connection with a claim for benefits, the Board of Review in its discretion may remove to itself the entire proceedings on such claim, and, after proceeding in accordance with the requirements of this Part with respect to proceedings before a referee, shall render its decision upon the entire claim.  Any decision made under this section after removal of the proceeding to the Board shall be a decision of the Board of Review and shall be subject to judicial review.

Added by Laws 1980, c. 323, § 2-609, eff. Oct. 1, 1980.

§40-2-610.  Judicial review.

JUDICIAL REVIEW.  (1)  Within the ten (10) days after the day a notice of decision of the Board of Review is mailed to the parties, the Commission, or any party to the proceedings before the Board of Review, may obtain judicial review thereof by filing in the district court of the county in which the claimant resides, or if the claimant is not a resident of the State of Oklahoma then in the district court of Oklahoma County, a petition for review of such decision, against the Board of Review.  In such petition for review all other parties to the proceeding before the Board of Review and the Commission shall be made codefendants.  Such petition for review need not be verified but shall state specifically the grounds upon which such review is sought.  A copy of the petition for review shall be served upon a member of the Board of Review or upon such persons as the Board of Review may designate and the petitioner shall also deliver to the person so served as many copies of the petition as there are defendants.  The Board of Review shall forthwith send by mail to each other party to the proceeding a copy of such petition, and such mailing shall be deemed to be service upon all such parties.  In any proceeding under this section the findings of the Board of Review as to the facts, if supported by evidence, shall be conclusive and the jurisdiction of said court shall be confined to questions of law.  No additional evidence shall be received by the court, but the court may remand the case and order additional evidence to be taken before the Board of Review, and the Board may, after hearing such additional evidence, modify its findings of fact or conclusions, and file such additional or modified findings and conclusions, together with the transcript of the additional record, with the court.

(2)  With its answer to the petition, the Board of Review shall certify and file with the court a certified copy of the record of the case, including all documents and papers and a transcript of all testimony taken in the matter, together with the Board of Review's findings, conclusions, and decision therein.

(3)  Such proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases.  An appeal may be taken from the decision of the district court to the Supreme Court of this state in the same manner as is provided in other civil cases.  It shall not be necessary as a condition precedent to judicial review of any decision of the Board of Review to enter exceptions to the rulings of such Board, and no bond shall be required as a condition of initiating a proceeding for judicial review or entering an appeal from the decision of the court upon such review.  Upon the final termination of such judicial proceeding, the Board of Review shall enter an order in accordance with the mandate of the court.

Added by Laws 1980, c. 323, § 2-610, eff. Oct. 1, 1980.

§40-2-610A.  Conclusiveness of proceedings.

Any findings of fact or law, judgment, conclusion or final order made by the Oklahoma Employment Security Commission, its referees, the Appeal Tribunal or Board of Review in an unemployment insurance proceeding shall not be conclusive or binding in any separate or subsequent action or proceeding, and shall not be used as evidence in any separate or subsequent action or proceeding, between an individual and his or her present or prior employer in any other forum regardless of whether or not the prior action was between the same or related parties or involved the same facts.

Added by Laws 1991, c. 295, § 2, eff. Sept. 1, 1991.

§40-2-611.  Commission is a party.

COMMISSION IS A PARTY.  The Commission shall be a party to and entitled to notice in any proceeding involving a claim for benefits before a referee or the Board of Review.  In any proceeding for judicial review the Commission may be represented by any attorney employed by the Commission or designated by it for that purpose or, at the Commission's request, by the Attorney General.

Added by Laws 1980, c. 323, § 2-611, eff. Oct. 1, 1980.

§40-2-612.  Payment of benefits.

PAYMENT OF BENEFITS.  Benefits shall be promptly paid on any claim in accordance with a determination or redetermination or the decision of a referee, the Board of Review or a reviewing court upon the issuance of such determination, redetermination or decision, regardless of the pendency of the period to file an appeal, or petition for judicial review that is provided with respect thereto in this section, as the case may be, or the pendency of any such filing, or petition, unless and until such determination, redetermination, or decision has been modified or reversed by a subsequent redetermination or decision, in which event benefits shall be paid or denied for weeks of unemployment thereafter in accordance with such modifying or reversing redetermination or decision.  No injunction, supersedeas, stay or other writ or process suspending the payment of such benefits shall be issued by any court but if such determination, redetermination or decision is finally modified or reversed to deny benefits no employer's account shall remain charged with benefit wages pursuant to the erroneous determination, redetermination or decision and benefits shall not be paid for any weeks of unemployment involved in such modification or reversal that begin after such final decision.

Added by Laws 1980, c. 323, § 2-612, eff. Oct. 1, 1980.

§40-2-613.  Benefit overpayments.

Benefit Overpayments.

An overpayment of unemployment benefits shall be classified in one of three ways with recovery and recoupment to be conducted as follows:

1.  Fraud overpayment:  in which an individual intentionally makes a false statement or representation or fails to disclose a material fact, and has received any sum as benefits to which the individual was not entitled.  The individual shall be liable to repay this sum, plus interest at the rate of one percent (1%) per month on the unpaid balance of the overpayment, to the Oklahoma Employment Security Commission.  The interest shall cease to accrue when the total accrued interest equals the amount of the overpayment.  If an overpayment is modified, the interest shall cease to accrue when the total accrued interest equals the amount of the modified overpayment.  The Commission shall deduct the principal sum from any future benefits payable to the individual;

2.  Claimant error overpayment: in which an individual, by mistake of law or fact, makes a false statement or representation or fails to disclose a material fact and has received any sum as benefits to which the individual was not entitled.  The individual shall be liable to repay this sum, plus interest at the rate of one percent (1%) per month on the unpaid balance of the overpayment, to the Commission.  The interest shall cease to accrue when the total accrued interest equals the amount of the overpayment.  If an overpayment is modified, the interest shall cease to accrue when the total accrued interest equals the amount of the modified overpayment.  The Commission shall deduct the principal sum from any future benefits payable to the individual; or

3.  Administrative overpayment - in which:

a. an individual has received any sum as benefits under this act due to an error by the Commission or an employer, or

b. an individual has received benefits and, under a redetermination or a reversal of a decision on appeal, the individual has been found to be not entitled to benefits.

The individual shall be liable to have this sum deducted from any future benefits payable to the individual with respect to the benefit year current at the time of the receipt and the next subsequent benefit year that begins within one (1) year after the expiration of the benefit year current at the time of the receipt.  No interest shall accrue on administrative overpayments.

Added by Laws 1980, c. 323, § 2-613, eff. Oct. 1, 1980.  Amended by Laws 1981, c. 259, § 12, emerg. eff. June 25, 1981; Laws 1986, c. 205, § 5, emerg. eff. June 6, 1986; Laws 1987, c. 10, § 2, emerg. eff. March 31, 1987; Laws 1992, c. 318, § 1, eff. July 1, 1992; Laws 2002, c. 452, § 13, eff. Nov. 1, 2002; Laws 2005, c. 182, § 5, eff. Nov. 1, 2005.

§40-2-614.  Waiver of appeal time.

WAIVER OF APPEAL TIME.

All time periods provided for appeals pursuant to the provisions of Article 2 of the Employment Security Act of 1980 may be waived for good cause shown; provided, this waiver shall not apply to appeals to district court of decisions of the Board of Review.

Added by Laws 1983, c. 270, § 7, emerg. eff. June 23, 1983.  Amended by Laws 1992, c. 318, § 2, eff. July 1, 1992; Laws 2003, c. 177, § 4, eff. Nov. 1, 2003.

§40-2-615.  Waiver of interest.

Any interest, or any portion thereof, that accrues pursuant to the provisions of Section 2-613 of Title 40 of the Oklahoma Statutes, may be waived by the Oklahoma Employment Security Commission provided the failure of the claimant to remit payment at the time a determination of overpayment was made:

1.  Is explained to the satisfaction of the Commission;

2.  Resulted from a mistake by the claimant of either the law or the facts concerning the repayment of overpayment benefits; or

3.  Was caused by insolvency of the claimant.

No waiver of interest shall be granted unless a request for waiver is filed with the Commission within a three-year period from the date the interest accrued.  No waiver of interest shall be granted to a claimant if it is determined that the claimant received an overpayment of benefits through fraud.

Added by Laws 2002, c. 452, § 14, eff. Nov. 1, 2002.

§40-2-616.  Notice of overpayment determination.

If the Oklahoma Employment Security Commission or its representative determines that an individual has been overpaid unemployment benefits pursuant to paragraph 1 or 2 of Section 2-613 of Title 40 of the Oklahoma Statutes, the individual shall be sent a notice of overpayment determination.  If the individual disagrees with this determination, the individual may file an appeal of the determination with the Appeal Tribunal within twenty (20) days after the date of the mailing of the notice to the individual's last-known address or, if the notice is not mailed, within twenty (20) days after the date of the delivery of the notice.  If the individual fails to appeal the determination within the time provided, then the determination will be deemed final and no further appeal shall be allowed.

Added by Laws 2002, c. 452, § 15, eff. Nov. 1, 2002.

§40-2-617.  Warranty of levy and lien.

A.  If the notice of overpayment determination issued pursuant to Section 15 of this act becomes final due to a lack of appeal or if the determination is affirmed on appeal, and if the amount due is not paid within ninety (90) days of the date that the determination becomes final, then the Oklahoma Employment Security Commission may issue a warrant of levy and lien under its official seal, which shall state the name and social security number of the debtor and list the amount of indebtedness with interest.  The warrant of levy and lien shall be for all purposes the equivalent of a judgment of a court of record.

B.  The Commission may file a copy of the warrant of levy and lien with the county clerk of the county or counties in which the individual has property and thereupon the county clerk shall index the warrant of levy and lien in the same manner as judgments using the name of the individual named in the warrant of levy and lien, indicating that it is due to an overpayment of unemployment insurance benefits, showing the amount due with interest, the date upon which the warrant of levy and lien was filed, and shall index the warrant of levy and lien against the real property described therein, if any is described.  If the county clerk charges a fee for the filing of the warrant of levy and lien, the Commission may add the amount of the fee to the indebtedness owing by the individual named in the warrant of levy and lien.

C.  The filing of the notice in the office of the county clerk of the county in which the individual resides shall constitute and be evidence and notice of the state's lien upon the title to any interest in any real or personal property of the individual named in the notice.  The lien shall be in addition to any and all other liens existing in favor of the state to secure the payment of any unpaid indebtedness, interest, penalty, fees and costs, and the lien shall be paramount and superior to all other liens of whatsoever kind or character, attaching to any of the property subsequent to the date of the recording and shall be in addition to any other lien provided for in this act.  This lien shall be permanent and continuing without any requirement for executions under Section 735 of Title 12 of the Oklahoma Statutes or any other similar statute.  This lien shall continue on personal property of the individual until the amount of the indebtedness, interest, fees and costs are paid.  This lien shall continue on real property until released by payment or for a maximum of ten (10) years after the date of its filing.

D.  The Commission may file a copy of the notice with the court clerk in the county in which the individual is employed or resides, and it shall be filed in the same manner as a judgment of a court of record for the purpose of pursuing any post-judgment collection procedure that is deemed appropriate.  The Commission may send the notice to the sheriff in a county in which the individual owns real or personal property for execution.  Upon receiving the notice, the sheriff shall proceed to execute the notice in all respects and with like effect and in same manner prescribed by law in respect to executions against property upon judgment of the court of record; and the sheriff shall execute and deliver to the purchaser a bill of sale or deed, as the case may be.  Any purchaser, other than the state, shall be entitled, upon application to the court having jurisdiction of the property, to have confirmation (the procedure for which shall be the same as is now provided for the confirmation of a sale under execution) of the sale prior to the issuance of a bill of sale or deed.  The state shall be authorized to make bids at any such sale to the amount of indebtedness, interest, costs, and fees accrued.  In the event the bid of the state is successful, the sheriff shall issue a proper muniment of title to the Commission, and the Commission shall hold the title for the use and benefit of the state.   The state may sell any property obtained in this manner through the procedures available for the sale of excess property of the state.  Any money received by the Commission through the sale of property in this manner shall be credited against the indebtedness of the individual.  The sheriff shall be entitled to the same fee for executing the notice as the sheriff would be entitled to receive if executing an execution issued by the court clerk of the county upon a judgment of a court of record.

Added by Laws 2002, c. 452, § 16, eff. Nov. 1, 2002.

§40-2-618.  Levy on income and monetary assets.

LEVY ON INCOME AND MONETARY ASSETS.

A.  As used in this section, the following words have the following meanings:

1.  "Bank" means any state bank or banking association, national bank or banking association, savings and loan company, credit union, or any other financial institution;

2.  "Bank account" means any checking or savings account the debtor has with any bank;

3.  "Debtor" means any person that is the subject of a warrant of levy and lien issued pursuant to Section 2-617 of this title;

4.  "Earnings" means any form of payment to an individual including, but not limited to, salary, wages, commission, or other compensation; and

5.  "Employer" means any type of business or organization that owes earnings to a debtor.

B.  If any debtor shall fail to pay his or her indebtedness to the Oklahoma Employment Security Commission and after the debtor has been notified of the amount due and demand for payment has been made, it shall be lawful for the Commission to collect the amount owed by levy upon the debtor's employer or any bank account of the debtor.

C.  To levy upon an employer of the debtor, the Commission must serve a Notice of Levy on the employer along with the warrant of levy and lien that sets out the amount owing on the benefit overpayment of the debtor, with interest.  The levy will have the same priority, and be subject to the same exceptions, as a continuing earnings garnishment provided for in Section 1173.4 of Title 12 of the Oklahoma Statutes.  The following procedures will apply to a Notice of Levy served on an employer:

1.  The employer shall answer the Notice of Levy on a form provided by the Commission.  The employer shall follow the procedure for answering a continuing earnings garnishment as set out in subsection F of Section 1173.4 of Title 12 of the Oklahoma Statutes; and

2.  The Notice of Levy shall be a lien on the debtor's property in the same manner as provided for in subsection G of Section 1173.4 of Title 12 of the Oklahoma Statutes.  The Notice of Levy shall also be subject to the procedures and time limits set out in subsections H, I, J and K of Section 1173.4 of Title 12 of the Oklahoma Statutes, except that when a document is required to be filed with the clerk of the court, the document will instead be filed with the Commission as directed on the forms provided.

D.  To levy upon a debtor's bank account, the Commission must serve a Notice of Levy on the bank in which the debtor has an account, along with the warrant of levy and lien issued against the debtor.  The following procedures will apply to a Notice of Levy served on a bank:

1.  Upon receiving the Notice of Levy and the warrant of levy and lien issued against the debtor, the bank shall deliver all of the debtor's interest in the money in the debtor's bank account at the time of service of the levy, subject to the banker's lien or right of set off or any other priority claim of the bank, up to the amount of indebtedness indicated on the warrant of levy and lien plus accrued interest pursuant to Section 2-613 of this title and any fees for service of process, to the Commission office indicated in the Notice of Levy;

2.  The delivery of this money shall occur within ten (10) days of the date of service of the Notice of Levy;

3.  If there is no money in the debtor's bank account at the time the Notice of Levy is served, or if the bank account has been closed, an officer of the bank on which the Notice of Levy is served shall make a statement to that effect on the Notice of Levy.  The statement shall be notarized and returned to the office of the Commission that is indicated in the Notice of Levy;

4.  Any bank that fails or refuses to surrender money or rights to money in a bank account subject to levy, upon being served with a Notice of Levy and supporting warrant of levy and lien of the Commission, shall be liable to the Commission in a sum equal to the amount of money or rights to money not so surrendered, but not exceeding the amount of the debtor's indebtedness for the collection of which the levy has been made, together with accrued interest pursuant to Section 2-613 of this title, and the cost of service of the Notice of Levy.  Any amount recovered in this manner shall be credited against the liability of the debtor for the benefit overpayment indebtedness, for which the levy was made; and

5.  Any bank in possession of money or rights to money subject to levy, upon which a levy has been made, that surrenders the money or rights to money to the Commission shall be discharged from any obligation or liability to the debtor and any other person or entity with respect to such money or rights to money arising from the surrender or payment.

E.  Service of the Notice of Levy and the warrant of levy and lien shall be made in the same manner as provided in Section 2004 of Title 12 of the Oklahoma Statutes for service of process in civil actions.

F.  If a sheriff's department is enlisted to serve the Notice of Levy, that sheriff's department shall be entitled to a service fee of Fifty Dollars ($50.00) that is to be paid by the Commission and added to the debtor's indebtedness.

G.  Claims for exemptions and any other matter relating to the levy shall be filed within ten (10) days of the date of service of the levy.  The claim shall be filed with the Appeal Tribunal of the Oklahoma Employment Security Commission.  Appeal from the Appeal Tribunal decision shall be governed by the appeal procedures set out in Part 6 of Article 2 of the Employment Security Act of 1980, and the Administrative Rules of the Oklahoma Employment Security Commission pertaining thereto.

Added by Laws 2002, c. 452, § 17, eff. Nov. 1, 2002.  Amended by Laws 2003, c. 177, § 5, eff. Nov. 1, 2003.

§40-2-701.  Definitions of terms applicable to extended benefits.

DEFINITIONS OF TERMS APPLICABLE TO EXTENDED BENEFITS.  The words and phrases used in this Part shall, unless the context clearly requires otherwise, have the meanings prescribed in this part.

Added by Laws 1980, c. 323, § 2-701, eff. July 1, 1980.

§40-2-702.  Applicability.

APPLICABILITY.  The provisions of this part shall apply to the Extended Benefits Program.

Added by Laws 1980, c. 323, § 2-702, eff. July 1, 1980.

§40-2-703.  Extended benefit period.

EXTENDED BENEFIT PERIOD.  "Extended benefit period" means a period which shall:

(1)  begin with the third week after the first week for which there is a state "on" indicator; and

(2)  end with either of the following weeks, whichever occurs later:

(a) the third week after the first week for which there is a state "off" indicator, or

(b) the thirteenth consecutive week of such period.

No extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

Added by Laws 1980, c. 323, § 2-703, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 11, operative Oct. 1, 1982.

§40-2-706.  State "on" indicator.

STATE "ON" INDICATOR.

There is a "state 'on' indicator" for this state for a week if the Oklahoma Employment Security Commission determines, in accordance with the regulations of the Secretary of Labor of the United States, that for the period consisting of such week and the immediately preceding twelve (12) weeks, the rate of insured unemployment, not seasonally adjusted:

1.  Equaled or exceeded one hundred twenty percent (120%) of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two (2) calendar years, and equaled or exceeded five percent (5%); or

2.  Equaled or exceeded six percent (6%).

Any optional or revised "state 'on' indicator" or indicators or optional waiver by a state of any such indicator or part of any such indicator provided for by Congress for any period of time shall be considered to be in effect in Oklahoma for such period of time.

Added by Laws 1980, c. 323, § 2-706, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 12, operative Oct. 1, 1982; Laws 2002, c. 452, § 18, eff. Nov. 1, 2002.

§40-2-707.  State "off" indicator.

STATE "OFF" INDICATOR.

There is a "state 'off' indicator" for this state for a week if the Commission determines, in accordance with the regulations of the Secretary of Labor of the United States, that for the period consisting of such week and the immediately preceding twelve (12) weeks, the rate of insured unemployment, not seasonally adjusted was either:

1.  Less than six percent (6%) and was less than one hundred twenty percent (120%) of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two (2) calendar years; or

2.  Less than five percent (5%).

Any optional or revised "state 'off' indicator" or indicators or optional waiver by a state of any such indicator or part of any such indicator provided for by Congress for any period of time shall be considered to be in effect in Oklahoma for such period of time.

Added by Laws 1980, c. 323, § 2-707, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 13, operative Oct. 1, 1982; Laws 2002, c. 452, § 19, eff. Nov. 1, 2002.

§40-2-708.  Rate of insured unemployment.

RATE OF INSURED UNEMPLOYMENT.  "Rate of insured unemployment", for purposes of Sections 2-706 and 2-707 of this title, means the percentage derived by dividing:

(1)  the average weekly number of weeks claimed for weeks of unemployment for regular benefits, including interstate claims filed in this state with respect to the most recent thirteen-consecutive-week period, as determined by the Commission on the basis of its reports to the Secretary of Labor of the United States, by

(2)  the average monthly employment covered under this act for the first four (4) of the most recent six (6) completed calendar quarters ending before the end of such thirteenweek period.

Added by Laws 1980, c. 323, § 2-708, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 14, operative Oct. 1, 1982.

§40-2-709.  Regular benefits.

REGULAR BENEFITS.  "Regular benefits" mean benefits payable to an individual under this act, or under any other state law, including dependents' allowances and benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85, other than extended benefits.

Added by Laws 1980, c. 323, § 2-709, eff. July 1, 1980.

§40-2-710.  Extended benefits.

EXTENDED BENEFITS.  "Extended benefits" mean benefits, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85, payable to an individual under the provisions of this Part 7 for weeks of unemployment, as defined by this act, in his eligibility period.

Added by Laws 1980, c. 323, § 2-710, eff. July 1, 1980.

§40-2-711.  Eligibility period.

ELIGIBILITY PERIOD.  "Eligibility period" of an individual for extended benefits means the period consisting of the weeks in his benefit year as defined by this act, which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such extended benefit period.

Added by Laws 1980, c. 323, § 2-711, eff. July 1, 1980.

§40-2-712.  Exhaustee.

EXHAUSTEE.  A.  "Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

(1)  has received, prior to such week, all the regular benefits payable to him according to the monetary determination for his current benefit year that includes such week under this act, or of any other state law; or

(2)  has received, prior to such week, all the regular benefits available to him in his current benefit year that includes such week under this act or of any other state law after a cancellation of some or all of his wage credits or the partial or total reduction of his right to regular compensation; or

(3)  his benefit year having expired prior to such week, has insufficient wages or employment, or both, on the basis of which he could establish in any state a new benefit year that would include such week, or having established a new benefit year that includes such week, he is precluded from receiving regular benefits by reason of the provisions of Part 1 of Article 2 or the provision of any other state law that meets the requirements of Section 3304(a)(7) of the Internal Revenue Code of 1954; and

(4)  has no right to unemployment benefits or allowances, as the case may be, under the following federal laws: The Railroad Unemployment Insurance Act, the Trade Expansion Act, and the Automotive Products Trade Act; and

(5)  has not received and is not seeking for such week unemployment benefits under the law of Canada, but if he is seeking such benefits and the appropriate agency finally determines that he is not entitled to benefits under such law, he is an exhaustee.

B.  For purposes of paragraphs (1) and (2) of subsection A, an individual shall be deemed to have received in his current benefit year all of the regular benefits payable to him according to the monetary determination or available to him, as the case may be, even though:

(1) as a result of a pending appeal with respect to wages or employment or both that were not included in the original monetary determination with respect to such benefit year, he may subsequently be determined to be entitled to more regular benefits; or

(2)  having established a benefit year, no regular benefits are payable to him during such year because his wage credits were cancelled or his right to regular compensation was totally reduced as the result of the application of a disqualification.

Added by Laws 1980, c. 323, § 2-712, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 13, emerg. eff. June 25, 1981.

§40-2-713.  State law.

STATE LAW.  "State law" means the unemployment insurance law of any state, approved by the Secretary of Labor of the United States under Section 3304 of the Internal Revenue Code of 1954.

Added by Laws 1980, c. 323, § 2-713, eff. July 1, 1980.

§40-2-714.  Extended benefits.

EXTENDED BENEFITS.  Except when the result would be inconsistent with the other provisions of this section, as provided in the rules of the Commission, the provisions of this act which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits including, but not limited to, claim filing, claimant reporting and registration, information to claimants, notices to claimants of their weekly and total extended benefit amounts determinations, redeterminations, appeals and review, week for which benefits are paid, disqualifications and eligibility requirements, but excluding those provisions which apply to any waiting period, monetary qualifying or requalifying requirements and the computation of weekly and total amounts of regular benefits.

Added by Laws 1980, c. 323, § 2-714, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 11, eff. Sept. 1, 1993.

§40-2-715.  Eligibility for extended benefits.

ELIGIBILITY FOR EXTENDED BENEFITS.

A.  An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the eligibility period of the individual only if the Commission finds that with respect to such week:

1.  The individual is an "exhaustee" as defined in Section 2712 of this title; and

2.  Except as otherwise provided by this section, the individual has satisfied the requirements of the Employment Security Act of 1980, for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification under the Employment Security Act of 1980, Section 1-101 et seq. of this title, for the receipt of benefits.

B.  An individual shall not be eligible for extended benefits unless, in the base period with respect to which the individual exhausted all rights to regular benefits, the individual shall have been paid wages for insured work of not less than one and one-half (1 1/2) times the amount of wages during that quarter of the base period of the individual in which the wages were the highest.

C.  Any payment of extended benefits under the Employment Security Act of 1980 shall not be made to any individual for any week of unemployment in his or her eligibility period during which the individual:

1.  Fails to accept any offer of suitable work;

2.  Fails to apply for any suitable work to which referred by the state employment service; or

3.  Fails to actively engage in seeking suitable work.

D.  Suitable work shall be defined as any work which is within such individual's capabilities, except that if the individual furnishes satisfactory evidence that the individual's prospects for obtaining work in his or her customary occupation within a reasonably short period are good, the determination of whether any work is suitable work with respect to such individual shall be made in accordance with the provisions of Section 2408 of this title with respect to regular benefit claimants.

1.  Any work which is within the capabilities of such individual means that the individual has the physical and mental capacity to do the work and the background and experience which would enable the individual to perform the job.

2.  Work for an extended benefit claimant shall not be considered suitable if the gross weekly pay of the job does not exceed the extended weekly benefit amount payable to the individual for a week of total unemployment plus the amount of any Supplemental Unemployment Benefits (SUB), as defined in Section 501(c)(17)(D) of the Internal Revenue Code of 1954, 26 U.S.C., Section 501, payable for such week and equal the higher of the federal minimum wage provided by Section 6(a)(1) of the Fair Labor Standards Act of 1938, 29 U.S.C., Section 206, without regard to any exemption or any applicable state or local minimum wage.

E.  If any individual is ineligible for extended benefits for any week by reason of a failure described in subsection B of this section, such individual shall be ineligible to receive extended benefits for the week in which such failure occurred and until the individual has been employed during at least four (4) different weeks which begin after such failure and has earned wages equal to or in excess of four (4) times his weekly benefit amount.

F.  1.  Extended benefits shall not be denied to any individual for any week by reason of a failure to accept an offer of, or apply for, suitable work if the position was not offered to such individual in writing or was not listed with the state employment service.

2.  Extended benefits shall not be denied to any individual for any week by reason of a failure to accept an offer of or apply for suitable work if such failure would not result in a denial of benefits under the provisions of Sections 2408, 2409, 2-417 and 2-418 of this title to the extent that such provisions are not inconsistent with the provisions of this section.

3.  Extended benefits shall not be denied to any individual for any week by reason of a failure to accept an offer of or apply for suitable work if the work failed to meet any of the requirements of Section 2409 of this title.

G.  An individual shall be treated as actively engaged in seeking work during any week if such individual has engaged in a systematic and sustained effort to obtain work during such week, and such individual provides tangible evidence to the state employment service that he has engaged in such an effort during such week.

H.  An individual filing an interstate claim shall not be eligible for extended benefits after the first two (2) weeks of extended benefits that are payable if no extended benefit period is in effect for such week in the state where the claim is filed.

I.  The state employment service shall refer any claimant entitled to extended benefits to any suitable work which meets the criteria prescribed in this section.

Added by Laws 1980, c. 323, § 2-715, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 14, emerg. eff. June 25, 1981; Laws 1982, c. 304, § 15, operative Oct. 1, 1982; Laws 1984, c. 252, § 4, emerg. eff. May 29, 1984; Laws 1993, c. 88, § 1, emerg. eff. April 18, 1993; Laws 1994, c. 166, § 3, eff. Sept. 1, 1994; Laws 1995, c. 340, § 11, eff. July 1, 1995; Laws 2002, c. 452, § 20, eff. Nov. 1, 2002.

NOTE:  Laws 1994, c. 73, § 1 repealed by Laws 1994, c. 166, § 4, eff. Sept. 1, 1994.

§40-2-716.  Weekly extended benefit amount.

WEEKLY EXTENDED BENEFIT AMOUNT.  (1)  The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him for a week of total unemployment during his current benefit year, or if he has no current benefit year, his most recent benefit year.  If the individual had more than one (1) weekly amount of regular benefits for total unemployment during such benefit year, the weekly amount of extended benefits for total unemployment shall be the average of such weekly benefit amounts.

(2)  The weekly benefit amount of extended benefits payable for a week of less than total unemployment shall be based on the weekly benefit amount determined pursuant to subsection (1) of this section.  Provided, that for any week during a period in which federal payments to states under Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in the federal payment.  Such reduced weekly extended benefit amount, if not a full dollar amount, shall be rounded to the nearest lower full dollar amount.

Added by Laws 1980, c. 323, § 2-716, eff. July 1, 1980.  Amended by Laws 1986, c. 205, § 6, emerg. eff. June 6, 1986.

§40-2-717.  Total amount of extended benefits payable.

TOTAL AMOUNT OF EXTENDED BENEFITS PAYABLE.  The total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the least of the following amounts:

(1)  fifty percent (50%) of the total amount of regular benefits which were payable to him under this act, during his applicable benefit year;

(2)  thirteen (13) times his average weekly benefit amount as determined in subsection (1) of this section which was payable to him under this act, for a week of total unemployment during such benefit year;

(3)  thirty-nine (39) times his average weekly benefit amount as determined in subsection (1) of Section 2-716 payable to him under this act, for a week of total unemployment during such benefit year, reduced by the regular benefits paid, or deemed paid, to him during such benefit year.

(4)  If an individual is entitled to more extended benefits as a result of an appeal which afforded him more regular benefits, an appropriate change shall be made in the individual's total extended benefit amount.

(5)  If an individual who has received extended benefits for a week or weeks of unemployment is determined to be entitled to more regular benefits with respect to such week or weeks as the result of an appeal, the extended benefits paid to him shall be treated as if they were regular benefits up to the greater amount of regular benefits to which he has been determined to be entitled.  If the individual is entitled to more extended benefits as a result of being entitled to more regular benefits, the total extended benefit amount payable to him shall be amended accordingly.

Added by Laws 1980, c. 323, § 2-717, eff. July 1, 1980.

§40-2-718.  Public announcement of extended benefit period.

PUBLIC ANNOUNCEMENT OF EXTENDED BENEFIT PERIOD.  Whenever an extended benefit period is to become effective in this state, as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of state "off" indicators, the Commission shall make an appropriate public announcement.

Added by Laws 1980, c. 323, § 2-718, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 16, operative Oct. 1, 1982.

§40-2-719.  Commission to make computations.

COMMISSION TO MAKE COMPUTATIONS.  Computations required by the provisions of this part shall be made by the Commission, in accordance with regulations prescribed by the Secretary of Labor of the United States.

Added by Laws 1980, c. 323, § 2-719, eff. July 1, 1980.

§40-2-720.  Commission to ensure compliance.

COMMISSION TO ENSURE COMPLIANCE.  In the administration of the provisions of this Part which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, and the Unemployment Compensation Amendments of 1976, the Commission shall take such action as may be necessary to ensure that the provisions are so interpreted and applied so as to meet the requirements of such federal act as interpreted by the Department of Labor of the United States, and to secure to this state the full reimbursement of the federal share of extended benefits paid under this act that are reimbursable under the federal act.

Added by Laws 1980, c. 323, § 2-720, eff. July 1, 1980.

§40-2-721.  Employers not liable for reimbursed payments.

EMPLOYERS NOT LIABLE FOR REIMBURSED PAYMENTS.  Notwithstanding any other provisions of this act no employer shall be liable for payments in lieu of contributions with respect to extended benefit payments which are wholly reimbursed to the state by the federal government.

Added by Laws 1980, c. 323, § 2-721, eff. July 1, 1980.

§40-2-722.  Reimbursement deposited in fund.

REIMBURSEMENT DEPOSITED IN FUND.  Reimbursement of the federal share shall be deposited in the Unemployment Compensation Fund created by this act.

Added by Laws 1980, c. 323, § 2-722, eff. July 1, 1980.

§40-2-723.  Overpayments, restitution and offset.

OVERPAYMENTS, RESTITUTION AND OFFSET.  The provisions of this act applicable to recovery of overpayments, including restitution and offset, shall apply to overpayments of extended benefits.  If there is recovery of extended benefits, that proportion of the amount restored or offset which represents the federal share of the original payments shall be restored to the appropriate federal account.

Added by Laws 1980, c. 323, § 2-723, eff. July 1, 1980.

§40-2-724.  Limitation on amount of combined unemployment insurance and Trade Act benefits received.

LIMITATION ON AMOUNT OF COMBINED UNEMPLOYMENT INSURANCE AND TRADE ACT BENEFITS RECEIVED.  If the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that the individual would be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the weekly benefit amount for extended benefits of the individual.

Added by Laws 1982, c. 304, § 17, operative Oct. 1, 1982.

§40-2-801.  Child support obligations.

CHILD SUPPORT OBLIGATIONS.  A.  Beginning October 1, 1982, any individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations.  If any such individual discloses that he or she owes child support obligations, and is determined to be eligible for unemployment compensation, the Commission shall notify the state or local child support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

B.  The Commission shall deduct and withhold from any unemployment compensation payable to an individual that owes child support obligations:

(1)  the amount specified by the individual to the Commission to be deducted and withheld under this subsection, if neither paragraphs (2) or (3) of this subsection are applicable, or

(2)  the amount, if any, determined pursuant to an agreement submitted to the Commission under 42 U.S.C., Section 654(19)(B)(i) by the state or local child support enforcement agency, unless paragraph (3) of this subsection is applicable, or

(3)  any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process, which shall mean any writ, order, summons or other similar process in the nature of garnishment, which:

(a) is issued by:

(i) a court of competent jurisdiction within any state, territory or possession of the United States,

(ii) a court of competent jurisdiction in any foreign country with which the United States has entered into an agreement which requires the United States to honor such process, or

(iii) an authorized official pursuant to an order of such a court of competent jurisdiction or pursuant to state or local law, and

(b) is directed to, and the purpose of which is to compel, a governmental entity, which holds monies which are otherwise payable to an individual, to make a payment from such monies to another party in order to satisfy a legal obligation of such individual to provide child support.

C.  Any amount deducted and withheld under subsection B of this section shall be paid by the Commission to the appropriate state or local child support enforcement agency.

D.  Any amount deducted and withheld under subsection B of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations.

E.  For purposes of subsections A through D of this section, the term "unemployment compensation" means any compensation payable under the Employment Security Act of 1980, Section 1-101 of this title, including amounts payable by the Commission pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

F.  This section applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs, as determined by the Commission, incurred by the Commission under this section which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

G.  For purposes of this section:

(1)  "Child support obligations" means only obligations which are being enforced pursuant to a plan described in 42 U.S.C., Section 654, which has been approved by the Secretary of Health and Human Services under 42 U.S.C., Section 651 et seq.

(2)  "State or local child support enforcement agency" means any agency of a state or a political subdivision thereof, operating pursuant to a plan described in 42 U.S.C., Section 654, which has been approved by the Secretary of Health and Human Services under 42 U.S.C., Section 651 et seq.

(3)  Deductions from unemployment insurance authorized by subsection B of this section in satisfaction of child support obligations are only those obligations defined in paragraph (1) of subsection G of this section, and the recipient of said deductions shall be defined as only a state or local child support enforcement agency operating pursuant to an approved plan described in 42 U.S.C., Section 654 and referenced in paragraph (2) of subsection G of this section.

Added by Laws 1982, c. 304, § 18, operative Oct. 1, 1982.  Amended by Laws 1990, c. 235, § 2, eff. Sept. 1, 1990.

§40-2-802.  Reports by employers to Employment Security Commission - New hire registry.

REPORTS BY EMPLOYERS TO EMPLOYMENT SECURITY COMMISSION - NEW HIRE REGISTRY.

A.  Employers doing business in the State of Oklahoma shall report to the Oklahoma Employment Security Commission, the hiring or employment of any person who resides or works in this state to whom the employer anticipates paying earnings.

B.  Such report shall contain the employee's name, address, social security number, date of employment, state of employment, along with the employer's name, address, and federal identification number.

C.  The report must be made within twenty (20) days of hiring, or twice monthly, not less than twelve (12) nor more than sixteen (16) days apart if reported electronically or magnetically.  The report may be made by mailing a copy of the employee's W-4 form, by submitting a fax transmission of the employee's W-4 form, by submitting electronic media in a format that can be used by the Commission, or by any other means authorized by the Commission.

D.  The Child Support Enforcement Division shall be the official New Hire Registry for the State of Oklahoma and will obtain the new hire information from the Oklahoma Employment Security Commission.

E.  The Child Support Enforcement Division shall enter into agreements with state agencies administering unemployment, employment services, Workforce Investment Act programs, workers' compensation, public assistance, Medicaid, food stamps, vocational rehabilitation, and other programs specified by federal law or regulation, to provide such information upon request.

F.  Used in this section:

1.  "Employee" means an individual who is an employee as defined by the Internal Revenue Code of 1986, 26 U.S.C., Section 3401 et seq.  "Employee" does not mean an employee of a federal or state agency performing intelligence or counterintelligence functions if the head of such agency has determined that reporting with respect to that employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission;

2.  "Employer" means an individual or other entity who is an employer as defined by the Internal Revenue Code of 1986, 26 U.S.C., Section 3401(d) and includes any governmental entity and any labor organization; and

3.  "Labor organization" means an entity as defined by the National Labor Relations Act, 29 U.S.C., Section 152(5) including, but not limited to, any entity known as a "hiring hall" which is used by the organization and an employer to carry out requirements described in Section 8(f)(3) of the National Labor Relations Act, 29 U.S.C., Section 158(f)(3), of an agreement between the organization and the employer.

Added by Laws 1994, c. 356, § 34, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 402, § 8, eff. July 1, 1997; Laws 2001, c. 329, § 1, emerg. eff. June 1, 2001; Laws 2002, c. 452, § 21, eff. Nov. 1, 2002.

§40-2-803.  Food Stamps Overissuances.

FOOD STAMPS OVERISSUANCES.

A.  An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, disclose whether or not he or she owes an uncollected overissuance of food stamp coupons, as defined in 7 U.S.C., Section 2022(c)(1).  The Oklahoma Employment Security Commission shall notify the state food stamp agency enforcing such obligations of any individual who discloses that he or she owes food stamp overissuances and who is determined to be eligible for unemployment compensation.

B.  The Commission shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance:

1.  The amount specified by the individual to the Commission to be deducted and withheld under this section;

2.  The amount, if any, determined pursuant to an agreement submitted to the state food stamp agency under 7 U.S.C., Section 2022(c)(3)(A); or

3.  Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to 7 U.S.C., Section 2022(c)(3)(B).

C.  Any amount deducted and withheld under this section shall be paid by the Commission to the appropriate state food stamp agency.

D.  Any amount deducted and withheld under subsection B of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state food stamp agency as repayment of the individual's uncollected overissuance.

E.  For purposes of this section, the term "unemployment compensation" means any compensation payable under this act including amounts payable by the Commission pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

F.  This section applies only if arrangements have been made for reimbursement by the state food stamp agency for the administrative costs incurred by the Commission under this section which are attributable to the repayment of uncollected overissuances to the state food stamp agency.

Added by Laws 1997, c. 30, § 10, eff. July 1, 1997.

§40-3-101.  Applicability.

APPLICABILITY.  (1)  The provisions of this Article 3 apply to the payment of contributions by employers.

(2)  The provisions of this Part 1 apply to employers other than employers who are subject to Part 7, or employers who have elected to reimburse under Part 8 of this Article.

Added by Laws 1980, c. 323, § 3-101, eff. July 1, 1980.

§40-3-102.  Contributions.

CONTRIBUTIONS.

A.  Contributions shall accrue and become payable by each employer for each calendar year in which the employer is subject to this act, with respect to wages for employment.  Such contributions shall become due and be paid by each employer to the Commission for the Fund in accordance with such rules as the Commission may prescribe, and shall not be deducted, in whole or in part, from the wages of individuals in such employer's employ.

B.  In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent ($0.005) or more, in which case it shall be increased to one cent ($0.01).

C.  Each employer shall be notified of its contribution rate for the calendar year before March 31 of such year.  Such rate shall become conclusive and binding upon the employer unless within twenty (20) days after the mailing of the notice of the contribution rate, to the employer's last-known address, the employer files a written request for a review and redetermination setting forth the employer's reasons therefor.  The Commission shall provide for such review and issue a determination to the employer.

D.  Within fourteen (14) days after the date of mailing of the notice of the determination, the employer may file with the Commission at the address prescribed in the notice the employer's specific written objections to the contribution rate so determined.  The matter will be heard upon those specific written objections by a representative appointed by the Commission.  The decision thereon shall be made in writing and notice thereof mailed to the employer. The employer may appeal therefrom to the district court by filing a petition for review with the clerk of that court within thirty (30) days after the date of mailing stated upon that notice of decision.

Added by Laws 1980, c. 323, § 3-102, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 15, emerg. eff. June 25, 1981; Laws 1993, c. 219, § 12, eff. Sept. 1, 1993; Laws 1997, c. 30, § 12, eff. July 1, 1997.

§40-3-103.  Computation - Percentage of wages payable.

COMPUTATION - PERCENTAGE OF WAGES PAYABLE.  Beginning January 1, 1996, each employer, unless otherwise prescribed in Sections 3-104, 3-111, 3-112, 3-701 or 3-801 of this title, shall pay contributions equal to a percent of taxable wages paid by the employer with respect to employment which shall be the greater of one percent (1%) or the average contribution rate paid by all employers during the second year preceding the current calendar year.  The average contribution rate shall be calculated by dividing annual net contributions received by total annual taxable wages.

Added by Laws 1980, c. 323, § 3-103, eff. July 1, 1980.  Amended by Laws 1982, c. 304, § 19, operative Oct. 1, 1982; Laws 1983, c. 270, § 8, emerg. eff. June 23, 1983; Laws 1995, c. 340, § 12, eff. Jan. 1, 1996.

§40-3-104.  Contributions rate for employers with three years' compensation experience.

CONTRIBUTIONS RATE FOR EMPLOYERS WITH THREE YEARS' COMPENSATION EXPERIENCE.  For each calendar year commencing after December 31, 1941, the contribution rate of each employer who has had three (3) years of compensation experience shall be determined by the Fund's maximum liability for benefits to his employees who have been paid benefits, modified by the state experience as to the average duration of benefit payments, as provided in this part.

Added by Laws 1980, c. 323, § 3-104, eff. July 1, 1980.

§40-3-105.  Benefit wages - Year charged.

BENEFIT WAGES - YEAR CHARGED.  When in any benefit year a claimant is paid benefits for his or her fifth compensable week of unemployment or is paid benefits as defined in paragraph (3) of Section 4-702 of this title, his or her taxable wages during his or her base period shall be treated, for the purpose of this part, as though they had been paid in the calendar year in which such benefits are paid.

Added by Laws 1980, c. 323, § 3-105, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 9, emerg. eff. June 23, 1983; Laws 1995, c. 340, § 13, eff. Jan. 1, 1996.

§40-3-106.  Benefit wages charged and relief therefrom.

BENEFIT WAGES CHARGED AND RELIEF THEREFROM.

A.  The Oklahoma Employment Security Commission shall give notice to each base period employer of a claimant promptly after the claimant is paid his or her fifth week of benefits by the Commission or promptly after the Commission receives notice of the amounts paid as benefits by another state under a reciprocal arrangement.  Notice shall be deemed given under this subsection when the Commission deposits the same with the United States Postal Service addressed to the employer at an address designated by the employer to receive such notice or at the employer's last-known address.  Notice shall be presumed prima facie to have been given to the employer to whom addressed on the date stated in the written notice.  This notice shall give the name and Social Security Number of the claimant, the date the claim was filed, and the amount of benefit wages charged to the employer in each quarter of the base period.

B.  Within fourteen (14) days from the date stated upon the notice provided for in subsection A of this section, the employer may file with the Commission written objections to being charged with such benefit wages upon one or more of the grounds for objection set forth in subsection G of this section.  The employer's written objection must set forth specifically:

1.  The date on which the employment was terminated;

2.  Full particulars as to the circumstances of the termination including the reason given by the individual for voluntarily leaving the employment, or the nature of the misconduct for which discharged, as the case may be;

3.  Full particulars as to the regular scheduled part-time or full-time employment of the employee including the starting date, and ending date if any, of the continuous period of such part-time or full-time employment; and

4.  Such other information as called for by the notice.

C.  Upon receipt of the employer's written objections, the Commission shall make a determination as to whether or not the employer is entitled to be relieved from the charging of benefit wages.  The Commission shall promptly notify the employer of that determination.  Provided further, the fourteen-day time period for filing written objections with the Commission as provided for in subsection B of this section may be waived for good cause shown.

D.  Within twenty (20) days after the mailing of the determination provided for in subsection C of this section, the employer may file with the Commission or its representative a written protest to the determination and request an oral hearing de novo to present evidence in support of its protest.  The Commission or its representative shall, by written notice, advise the employer of the date of the hearing, which shall not be less than ten (10) days from the date of mailing of the written notice.  At the discretion of the Commission, this hearing shall be conducted by the Commission or its representative appointed by the Commission for this purpose.  Pursuant to the hearing, the Commission or its representative shall, as soon as practicable, make a written order setting forth its findings of fact and conclusions of law, and shall send it to the employer.

E.  If any employer fails to file a written protest within the period of twenty (20) days, as provided by subsection D of this section, then the determination shall be final, and no appeal shall thereafter be allowed.

F.  The employer or the Commission may appeal the order of the Commission or its representative to the district court by filing a petition for review with the clerk of that court within thirty (30) days after the date the order was mailed to all parties.  The mailing date shall be specifically stated in the order.

G.  The benefit wages charged to an employer for a given calendar year shall be the total of the benefit wages stated in the notices given to the employer by the Commission.  Provided, that an employer shall be relieved of a benefit wage charge if the employer proves to the satisfaction of the Commission that the benefit wage charge includes wages paid by the employer to any employee or former employee, who:

1.  Left employment with that employer, or with his or her last employer, voluntarily without good cause connected to the work;

2.  Was discharged from such employment for misconduct connected with his or her work;

3.  Was a regular scheduled employee of that employer prior to the week the employee separated from other employment, and continued to work for said employer through the fifth compensable week of unemployment in his or her established benefit year;

4.  Was separated from his or her employment as a direct result of a major natural disaster, declared as such by the President pursuant to the Disaster Relief Act of 1974, P.L. 93-288, and such employee would have been entitled to disaster unemployment assistance if he or she had not received unemployment insurance benefits;

5.  Was separated from employment with that employer due to a medically verifiable illness or medical condition of the employee or the minor child of the employee;

6.  Was discharged by an employer for unsatisfactory performance during an initial employment probationary period.  As used in this paragraph, "probationary period" means a period of time set forth in an established probationary plan which applies to all employees or a specific group of employees and does not exceed ninety (90) calendar days from the first day a new employee begins work.  The employee must be informed of the probationary period within the first seven (7) work days.  There must be conclusive evidence to establish that the individual was separated due to unsatisfactory work performance and not separated because of lack of work due to temporary, seasonal, casual, or other similar employment not of regular, permanent, and year-round nature;

7.  Was separated from employment because the spouse of the employee was transferred or obtained employment in another city or state that required the family of the employee to move, and the employee quit current employment to move with the spouse; or

8.  Left employment with that employer as part of a plan to escape domestic violence or abuse.

9.  Left employment to attend training approved under the Trade Act of 1974 and is allowed unemployment benefits pursuant to Section 2-416 of this title.

H.  If an employer recalls a laid-off or separated employee and said employee continues to be employed or said employee voluntarily terminates employment or is discharged for misconduct within the benefit year, the employer shall be entitled to have the benefit wage charged against the employer's experience rating for said employee reduced by the ratio of the number of weeks of remaining eligibility of said employee to the total number of weeks of entitlement.

I.  An employer shall not be charged with benefit wages of a laid-off employee if the employer lists as an objection in a statement filed in accordance with subsection B of this section that said employee collecting benefits was hired to replace a United States serviceman or servicewoman called into active duty and laid-off upon the return to work by that serviceman or servicewoman.  The Unemployment Compensation Fund shall be charged with the benefit wages of the laid-off employee.

Added by Laws 1980, c. 323, § 3-106, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 16, emerg. eff. June 25, 1981; Laws 1982, c. 150, § 1, emerg. eff. April 12, 1982; Laws 1983, c. 270, § 10, emerg. eff. June 23, 1983; Laws 1990, c. 333, § 5, emerg. eff. May 31, 1990; Laws 1991, c. 120, § 1, emerg. eff. April 29, 1991; Laws 1991, c. 254, § 15, eff. July 1, 1991; Laws 1992, c. 318, § 3, eff. July 1, 1992; Laws 1995, c. 340, § 14, eff. Jan. 1, 1996; Laws 1997, c. 30, § 13, eff. July 1, 1997; Laws 1998, c. 161, § 10, eff. July 1, 1998; Laws 2002, c. 452, § 22, eff. Nov. 1, 2002; Laws 2003, c. 177, § 6, eff. Nov. 1, 2003; Laws 2004, c. 102, § 6, eff. Nov. 1, 2004; Laws 2005, c. 182, § 6, eff. Nov. 1, 2005.

§40-3-106.1.  Relief from benefit wages charged──Addendum.

RELIEF FROM BENEFIT WAGES CHARGED - ADDENDUM.

The benefit wages charged to an employer for a given calendar year shall be the total of the benefit wages stated in the notices given to the employer by the Commission.  Provided, that on and after April 19, 1995, an employer's benefit wages shall not include wages paid by the employer to any employee who was separated from his or her employment as a direct result of a natural disaster, fire, flood, or explosion that causes employees to be separated from one employer's employment.  The Commission shall adopt emergency rules for immediate implementation of this section and subsequently adopt permanent rules for review by the 1996 Legislature.

Added by Laws 1995, c. 340, § 15, emerg. eff. June 9, 1995.

§40-3-107.  Benefit wage ratio.

BENEFIT WAGE RATIO.  The benefit wage ratio of each employer shall be a percentage equal to the total of his benefit wages for the most recent three (3) consecutive completed calendar years divided by his total taxable payroll for the same three (3) years on which contributions have been paid to the Commission on or before January 31 of the calendar year with respect to which his benefit wage ratio is determined.

Added by Laws 1980, c. 323, § 3-107, eff. July 1, 1980.

§40-3-108.  State experience factor.

STATE EXPERIENCE FACTOR.  The total benefits paid from the Fund for the most recent three (3) consecutive completed calendar years, less all amounts credited to the Fund other than employers' contributions, interest, penalties, fees and interest earned on the Fund, divided by the statewide total of benefit wages of all employers for the same three (3) calendar years, after adjustments to the nearest multiple of one percent (1%) shall be termed the "state experience factor."  The state experience factor for any year shall be determined prior to the due date of the first contribution payment on wages for employment in that year.

Added by Laws 1980, c. 323, § 3-108, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 13, eff. Sept. 1, 1993.

§40-3-109.  Experience rate.

EXPERIENCE RATE.  The contribution rate for each employer for each calendar quarter after December 31, 1983, to be applied to his current payroll shall be in accordance with the following table based upon the state experience factor and his benefit wage ratio:

When the State

Experience

Factor

Is:  If the Employer's Benefit Wage Ratio Does Not Exceed:

1% 10%   20%   30%   40%   50%   60%   70%   80%   90%  100%

2 5  10  15  20  25  30  35  40  45  50

3 3.3   6.6  10  13.3  16.5  20  23.3  26.6  30  33.3

4 2.5   5   7.5  10  12.5  15  17.5  20  22.5  25

5 2   4   6   8  10  12  14  16  18  20

6 1.5   3.3   5   6.6   8.3  10  11.6  13.3  15  16.6

7 1.4   2.8   4.2   5.7   7.1   8.5  10  11.4  12.8  14.2

8 1.2   2.5   3.7   5   6.2   7.5   8.7  10  11.2  12.5

9 1.1   2.2   3.3   4.4   5.5   6.6   7.7   8.8  10  11.1

10 1   2   3   4   5   6   7   8   9  10

11 0.9   1.8   2.7   3.6   4.5   5.4   6.3   7.2   8.1   9

12 0.8   1.6   2.5   3.3   4.1   5   5.8   6.6   7.5   8.3

13 0.7   1.5   2.3   3   3.8   4.6   5.3   6.1   6.9   7.6

14 0.7   1.4   2.1   2.8   3.5   4.2   5   5.7   6.4   7.1

15 0.6   1.3   2   2.6   3.3   4   4.6   5.3   6   6.6

16 0.6   1.2   1.8   2.5   3.1   3.7   4.3   5   5.6   6.2

17 0.5   1.1   1.7   2.3   2.9   3.5   4.1   4.7   5.2   5.8

18 0.5   1.1   1.6   2.2   2.7   3.3   3.8   4.4   5   5.5

19 0.5   1   1.5   2.1   2.6   3.1   3.6   4.2   4.7   5.2

20 0.5   1   1.5   2   2.5   3   3.5   4   4.5   5

21 0.4   0.9   1.4   1.9   2.3   2.8   3.3   3.8   4.2   4.7

22 0.4   0.9   1.3   1.8   2.2   2.7   3.1   3.6   4   4.5

23 0.4   0.8   1.3   1.7   2.1   2.6   3   3.4   3.9   4.3

24 0.4   0.8   1.2   1.6   2   2.5   2.9   3.3   3.7   4.1

25 0.4   0.8   1.2   1.6   2   2.4   2.8   3.2   3.6   4

26 0.3   0.7   1.1   1.5   1.9   2.3   2.6   3   3.4   3.8

27 0.3   0.7   1.1   1.4   1.8   2.2   2.5   2.9   3.3   3.7

28 0.3   0.7   1   1.4   1.7   2.1   2.5   2.8   3.2   3.5

29 0.3   0.6   1   1.3   1.7   2   2.4   2.7   3.1   3.4

30 0.3   0.6   1   1.3   1.6   2   2.3   2.6   3   3.3

31 0.3   0.6   0.9   1.2   1.6   1.9   2.2   2.5   2.9   3.2

32 0.3   0.6   0.9   1.2   1.5   1.8   2.1   2.5   2.8   3.1

33 0.3   0.6   0.9   1.2   1.5   1.8   2.1   2.4   2.7   3

34 0.2   0.5   0.8   1.1   1.4   1.7   2   2.3   2.6   2.9

35 0.2   0.5   0.8   1.1   1.4   1.7   2   2.2   2.5   2.8

36 0.2   0.5   0.8   1.1   1.3   1.6   1.9   2.2   2.5   2.7

37 0.2   0.5   0.8   1   1.3   1.6   1.8   2.1   2.4   2.7

38 0.2   0.5   0.7   1   1.3   1.5   1.8   2.1   2.3   2.6

39 0.2   0.5   0.7   1   1.2   1.5   1.7   2   2.3   2.5

40 0.2   0.5   0.7   1   1.2   1.5   1.7   2   2.2   2.5

41 0.2   0.4   0.7   0.9   1.2   1.4   1.7   1.9   2.1   2.4

42 0.2   0.4   0.7   0.9   1.1   1.4   1.6   1.9   2.1   2.3

43 0.2   0.4   0.6   0.9   1.1   1.3   1.6   1.8   2   2.3

44 0.2   0.4   0.6   0.9   1.1   1.3   1.5   1.8   2   2.2

45 0.2   0.4   0.6   0.8   1.1   1.3   1.5   1.7   2   2.2

46 0.2   0.4   0.6   0.8   1   1.3   1.5   1.7   1.9   2.1

47 0.2   0.4   0.6   0.8   1   1.2   1.4   1.7   1.9   2.1

48 0.2   0.4   0.6   0.8   1   1.2   1.4   1.6   1.8   2

49 0.2   0.4   0.6   0.8   1   1.2   1.4   1.6   1.8   2

50 0.2   0.4   0.6   0.8   1   1.2   1.4   1.6   1.8   2

The Employer's Contribution Rate Shall Be:

0.1   0.2   0.3   0.4   0.5   0.6   0.7   0.8   0.9   1.0

When the State

Experience

Factor

Is:  If the Employer's Benefit Wage Ratio Does Not Exceed:

1% 110%  120%  130%  140%  150%  160%  170%  180%  190%  200%

2 55  60  65  70  75  80  85  90  95   100

3 36.6  40  43.3  46.6  50  53.3  56.6  60  63.3  66.6

4 27.5  30  32.5  35  37.5  40  42.5  45  47.5  50

5 22  24  26  28  30  32  34  36  38  40

6 18.3  20  21.6  23.3  25  26.6  28.3  30  31.6  33.3

7 15.7  17.1  18.5  20  21.4  22.8  24.2  25.7  27.1  28.5

8 13.7  15  16.2  17.5  18.7  20  21.2  22.5  23.7  25

9 12.2  13.3  14.4  15.5  16.6  17.7  18.8  20  21.1  22.2

10 11  12  13  14  15  16  17  18  19  20

11 10  10.9  11.8  12.7  13.6  14.5  15.4  16.3  17.2  18.1

12   9.1  10  10.8  11.6  12.5  13.3  14.1  15  15.8  16.6

13   8.4   9.2  10  10.7  11.5  12.3  13  13.8  14.6  15.3

14   7.8   8.5   9.2  10  10.7  11.4  12.1  12.8  13.5  14.2

15   7.3   8   8.6   9.3  10  10.6  11.3  12  12.6  13.3

16   6.8   7.5   8.1   8.7   9.3  10  10.6  11.2  11.8  12.5

17   6.4   7   7.6   8.2   8.8   9.4  10  10.5  11.1  11.7

18   6.1   6.6   7.2   7.7   8.3   8.8   9.4  10  10.5  11.1

19   5.7   6.3   6.8   7.3   7.8   8.4   8.9   9.4  10  10.5

20   5.5   6   6.5   7   7.5   8   8.5   9   9.5  10

21   5.2   5.7   6.1   6.6   7.1   7.6   8   8.5   9   9.5

22   5   5.4   5.9   6.3   6.8   7.2   7.7   8.1   8.6   9

23   4.7   5.2   5.6   6   6.5   6.9   7.3   7.8   8.2   8.6

24   4.5   5   5.4   5.8   6.2   6.6   7   7.5   7.9   8.3

25   4.4   4.8   5.2   5.6   6   6.4   6.8   7.2   7.6   8

26   4.2   4.6   5   5.3   5.7   6.1   6.5   6.9   7.3   7.6

27   4   4.4   4.8   5.1   5.5   5.9   6.2   6.6   7   7.4

28   3.9   4.2   4.6   5   5.3   5.7   6   6.4   6.7   7.1

29   3.7   4.1   4.4   4.8   5.1   5.5   5.8   6.2   6.5   6.8

30   3.6   4   4.3   4.6   5   5.3   5.6   6   6.3   6.6

31   3.5   3.8   4.1   4.5   4.8   5.1   5.4   5.8   6.1   6.4

32   3.4   3.7   4   4.3   4.6   5   5.3   5.6   5.9   6.2

33   3.3   3.6   3.9   4.2   4.5   4.8   5.1   5.4   5.7   6

34   3.2   3.5   3.8   4.1   4.4   4.7   5   5.2   5.5   5.8

35   3.1   3.4   3.7   4   4.2   4.5   4.8   5.1   5.4   5.7

36   3   3.3   3.6   3.8   4.1   4.4   4.7   5   5.2   5.5

37   2.9   3.2   3.5   3.7   4   4.3   4.5   4.8   5.1   5.4

38   2.8   3.1   3.4   3.6   3.9   4.2   4.4   4.7   5   5.2

39   2.8   3   3.3   3.5   3.8   4.1   4.3   4.6   4.8   5.1

40   2.7   3   3.2   3.5   3.7   4   4.2   4.5   4.7   5

41   2.6   2.9   3.1   3.4   3.6   3.9   4.1   4.3   4.6   4.8

42   2.6   2.8   3   3.3   3.5   3.8   4   4.2   4.5   4.7

43   2.5   2.7   3   3.2   3.4   3.7   3.9   4.1   4.4   4.6

44   2.5   2.7   2.9   3.1   3.4   3.6   3.8   4   4.3   4.5

45   2.4   2.6   2.8   3.1   3.3   3.5   3.7   4   4.2   4.4

46   2.3   2.6   2.8   3   3.2   3.4   3.6   3.9   4.1   4.3

47   2.3   2.5   2.7   2.9   3.1   3.4   3.6   3.8   4   4.2

48   2.2   2.5   2.7   2.9   3.1   3.3   3.5   3.7   3.9   4.1

49   2.2   2.4   2.6   2.8   3   3.2   3.4   3.6   3.8   4

50   2.2   2.4   2.6   2.8   3   3.2   3.4   3.6   3.8   4

The Employer's Contribution Rate Shall Be:

1.1   1.2   1.3   1.4   1.5   1.6   1.7   1.8   1.9   2.0

When the State

Experience

Factor

Is:  If the Employer's Benefit Wage Ratio Does Not Exceed:

1% 210%  220%  230%  240%  250%  260%  270%  280%  290%  300%

2 105   110   115   120   125   130   135   140   145   150

3 70  73.3  76.6  80  83.3  86.6  90  93.3  96.6 100

4 52.5  55  57.5  60  62.5  65  67.5  70  72.5  75

5 42  44  46  48  50  52  54  56  58  60

6 35  36.6  38.3  40  41.6  43.3  45  46.6  48.3  50

7 30  31.4  32.8  34.2  35.7  37.1  38.5  40  41.4  42.8

8 26.2  27.5  28.7  30  31.2  32.5  33.7  35  36.2  37.5

9 23.3  24.4  25.5  26.6  27.7  28.8  30  31.1  32.2  33.3

10 21  22  23  24  25  26  27  28  29  30

11 19  20  20.9  21.8  22.7  23.6  24.5  25.4  26.3  27.2

12 17.5  18.3  19.1  20  20.8  21.6  22.5  23.3  24.1  25

13 16.1  16.9  17.6  18.4  19.2  20  20.7  21.5  22.3  23

14 15  15.7  16.4  17.1  17.8  18.5  19.2  20  20.7  21.4

15 14  14.6  15.3  16  16.6  17.3  18  18.6  19.3  20

16 13.1  13.7  14.3  15  15.6  16.2  16.8  17.5  18.1  18.7

17 12.3  12.9  13.5  14.1  14.7  15.2  15.8  16.4  17  17.6

18 11.6  12.2  12.7  13.3  13.8  14.4  15  15.5  16.1  16.6

19 11  11.5  12.1  12.6  13.1  13.6  14.2  14.7  15.2  15.7

20 10.5  11  11.5  12  12.5  13  13.5  14  14.5  15

21 10  10.4  10.9  11.4  11.9  12.3  12.8  13.3  13.8  14.2

22   9.5  10  10.4  10.9  11.3  11.8  12.2  12.7  13.1  13.6

23   9.1   9.5  10  10.4  10.8  11.3  11.7  12.1  12.6  13

24   8.7   9.1   9.5  10  10.4  10.8  11.2  11.6  12  12.5

25   8.4   8.8   9.2   9.6  10  10.4  10.8  11.2  11.6  12

26   8   8.4   8.8   9.2   9.6  10  10.3  10.7  11.1  11.5

27   7.7   8.1   8.5   8.8   9.2   9.6  10  10.3  10.7  11.1

28   7.5   7.8   8.2   8.5   8.9   9.2   9.6  10  10.3  10.7

29   7.2   7.5   7.9   8.2   8.6   8.9   9.3   9.6  10  10.3

30   7   7.3   7.6   8   8.3   8.6   9   9.3   9.6  10

31   6.7   7   7.4   7.7   8   8.3   8.7   9   9.3   9.6

32   6.5   6.8   7.1   7.5   7.8   8.1   8.4   8.7   9   9.3

33   6.3   6.6   6.9   7.2   7.5   7.8   8.1   8.4   8.7   9

34   6.1   6.4   6.7   7   7.3   7.6   7.9   8.2   8.5   8.8

35   6   6.2   6.5   6.8   7.1   7.4   7.7   8   8.2   8.5

36   5.8   6.1   6.3   6.6   6.9   7.2   7.5   7.7   8   8.3

37   5.6   5.9   6.2   6.4   6.7   7   7.2   7.5   7.8   8.1

38   5.5   5.7   6   6.3   6.5   6.8   7.1   7.3   7.6   7.8

39   5.3   5.6   5.8   6.1   6.4   6.6   6.9   7.1   7.4   7.6

40   5.2   5.5   5.7   6   6.2   6.5   6.7   7   7.2   7.5

41   5.1   5.3   5.6   5.8   6   6.3   6.5   6.8   7   7.3

42   5   5.2   5.4   5.7   5.9   6.1   6.4   6.6   6.9   7.1

43   4.8   5.1   5.3   5.5   5.8   6   6.2   6.5   6.7   6.9

44   4.7   5   5.2   5.4   5.6   5.9   6.1   6.3   6.5   6.8

45   4.6   4.8   5.1   5.3   5.5   5.7   6   6.2   6.4   6.6

46   4.5   4.7   5   5.2   5.4   5.6   5.8   6   6.3   6.5

47   4.4   4.6   4.9   5.1   5.3   5.5   5.7   5.9   6.1   6.3

48   4.3   4.5   4.8   5   5.2   5.4   5.6   5.8   6   6.2

49   4.2   4.4   4.7   4.9   5.1   5.3   5.5   5.7   5.9   6.1

50   4.2   4.4   4.6   4.8   5   5.2   5.4   5.6   5.8   6

The Employer's Contribution Rate Shall Be:

2.1   2.2   2.3   2.4   2.5   2.6   2.7   2.8   2.9   3.0

When the State

Experience

Factor

Is:  If the Employer's Benefit Wage Ratio Does Not Exceed:

1%   310%  320%  330%  340%  350%  360%  370%  380%  390%  400%

2   155   160   165   170   175   180   185   190   195   200

3   103.3 106.6 110   113.3 116.6 120   123.4 125.6 130   133.3

4   77.5  80  82.5  85  87.5  90  92.5  95  97.5 100

5   62  64  66  68  70  72  74  76  78  80

6   51.6  53.3  55  56.6  58.3  60  61.6  63.3  65  66.6

7   44.2  45.7  47.1  48.5  50  51.4  52.8  54.2  55.7  57.1

8 38.7  40  41.2  42.5  43.7  45  46.2  47.5  48.7  50

9    34.4  35.5  36.6  37.7  38.8  40  41.1  42.2  43.3  44.4

10 31  32  33  34  35  36  37  38  39  40

11 28.1  29  30  30.9  31.8  32.7  33.6  34.5  35.4  36.3

12 25.8  26.6  27.5  28.3  29.1  30  30.8  31.6  32.5  33.3

13 23.8  24.6  25.3  26.1  26.9  27.6  28.4  29.2  30  30.7

14 22.1  22.8  23.5  24.2  25  25.7  26.4  27.1  27.8  28.5

15 20.6  21.3  22  22.6  23.3  24  24.6  25.3  26  26.6

16 19.3  20  20.6  21.2  21.8  22.5  23.1  23.7  24.3  25

17 18.2  18.8  19.4  20  20.5  21.1  21.7  22.3  22.4  23.5

18 17.2  17.7  18.3  18.8  19.4  20  20.5  21.1  21.6  22.2

19 16.3  16.8  17.3  17.8  18.4  18.9  19.4  20  20.5  21

20 15.5  16  16.5  17  17.5  18  18.5  19  19.5  20

21 14.7  15.2  15.7  16.1  16.6  17.1  17.6  18.1  18.5  19

22 14  14.5  15  15.4  15.9  16.3  16.8  17.2  17.7  18.1

23 13.4  13.9  14.3  14.7  15.2  15.6  16  16.5  16.9  17.3

24 12.9  13.3  13.7  14.1  14.5  15  15.4  15.8  16.2  16.5

25 12.4  12.8  13.2  13.6  14  14.4  14.8  15.2  15.6  16

26 11.9  12.3  12.6  13  13.4  13.8  14.2  14.6  15  15.3

27 11.4  11.8  12.2  12.5  12.9  13.3  13.7  14  14.4  14.8

28 11  11.4  11.7  12.1  12.5  12.8  13.2  13.5  13.9  14.2

29    10.6  11  11.3  11.7  12  12.4  12.7  13.1  13.4  13.7

30 10.3  10.6  11  11.3  11.6  12  12.3  12.6  13  13.3

31 10  10.3  10.6  10.9  11.2  11.6  11.9  12.2  12.5  12.9

32   9.6  10  10.3  10.6  10.9  11.2  11.5  11.8  12.1  12.5

33   9.3   9.7  10  10.3  10.6  10.9  11.2  11.5  11.8  12.1

34   9.1   9.4   9.7  10  10.2  10.5  10.8  11.1  11.4  11.7

35   8.8   9.1   9.4   9.7  10  10.2  10.5  10.8  11.1  11.4

36   8.6   8.8   9.1   9.4   9.7  10  10.2  10.5  10.8  11.1

37   8.3   8.6   8.9   9.1   9.4   9.7  10  10.2  10.5  10.8

38   8.1   8.4   8.6   8.9   9.2   9.4   9.7  10  10.2  10.5

39   7.9   8.2   8.4   8.7   8.9   9.2   9.4   9.7  10  10.2

40   7.7   8   8.2   8.5   8.7   9   9.2   9.5   9.7  10

41   7.5   7.8   8   8.2   8.5   8.7   9   9.2   9.5   9.7

42   7.3   7.6   7.8   8.1   8.3   8.5   8.8   9   9.2   9.5

43   7.2   7.4   7.6   7.9   8.1   8.3   8.6   8.8   9   9.3

44   7   7.2   7.5   7.7   7.9   8.1   8.4   8.6   8.8   9

45   6.8   7.1   7.3   7.5   7.7   8   8.2   8.4   8.6   8.8

46   6.7   6.9   7.1   7.3   7.6   7.8   8   8.2   8.4   8.7

47   6.6   6.8   7   7.2   7.4   7.6   7.8   8   8.3   8.5

48   6.4   6.6   6.8   7   7.2   7.5   7.7   7.9   8.1   8.3

49   6.3   6.5   6.7   6.9   7.1   7.3   7.5   7.7   7.9   8.1

50   6.2   6.4   6.6   6.8   7   7.2   7.4   7.6   7.8   8

The Employer's Contribution Rate Shall Be:

3.1   3.2   3.3   3.4   3.5   3.6   3.7   3.8   3.9   4.0

When the State

Experience

Factor

Is:  If the Employer's Benefit Wage Ratio Does Not Exceed:

1%  410%   420%  430%  440%   450%  460%  470%  480%  490%  500%

2   205  210   215   220  225   230   235   240   245   250

3   135.6  140   143.3 146.6  150   153.3 156.6 160   163.3 166.6

4   102.5  105   107.5 110  112.5 115   117.5 120   122.5 125

5   82   84  86  88   90  92  94  96  98   100

6   60.3   70  71.5  73.3   75  76.6  78.3  80  81.6  83.3

7   58.5   60  61.4  62   64.2  65.7  67.1  68.5  70  71.4

8   51.2   52.5  53.7  55   56.2  57.5  58.7  60  61.2  62.5

9   45.5   45.6  47.7  48.8   50  51.1  52.2  53.3  54.4  55.5

10   41   42  43  44   45  46  47  48  49  50

11   37.2   38.1  39  40   40.9  41.8  42.7  43.6  44.5  45.4

12   34.1   35  35.8  36.6   37.5  38.3  39.1  40  40.8  41.6

13   31.5   32.3  33  33.8   34.6  35.3  36.1  36.4  37.6  38.4

14   29.2   30  30.7  31.4   32.1  32.8  33.5  34.2  35  35.7

15   27.3   28  28.6  29.3   30  30.6  31.3  32  32.6  33.3

16   25.6   26.2  26.8  27.5   28.1  28.7  29.3  30  30.6  31.2

17   24.1   24.7  25.2  25.8   26.4  27  27.6  28.2  28.8  29.4

18   22.7   23.3  23.8  24.4   25  25.5  26.1  26.6  27.2  27.7

19   21.5   22.1  22.6  23.1   23.6  24.2  24.7  25.2  25.7  26.3

20   20.5   21  21.5  22   22.5  23  23.5  24  24.5  25

21   19.5   20  20.4  20.9   21.4  21.9  22.3  22.6  23.3  23.8

22   18.6   19  19.5  20   20.4  20.9  21.3  21.8  22.2  22.7

23   17.8   18.2  18.7  19.1   19.5  20  20.4  20.8  21.3  21.7

24   17   17.5  17.9  18.3   18.7  19.1  19.5  20  20.4  20.8

25   16.4   16.8  17.2  17.6   18  18.4  18.8  19.2  19.6  20

26   15.7   16.1  16.5  16.9   17.3  17.5  18  18.4  18.8  19.2

27   15.1   15.5  15.9  16.3   16.6  17  17.4  17.7  18.1  18.5

28   14.6   15  15.3  15.7   16  16.4  16.7  17.1  17.5  17.8

29   14.1   14.4  14.8  15.1   15.5  15.8  16.2  16.5  16.9  17.2

30   13.6   14  14.3  14.6   15  15.3  15.6  16  16.3  16.6

31   13.2   13.5  13.8  14.1   14.5  14.8  15.1  15.4  15.8  16.1

32   12.8   13.1  13.4  13.7   14  14.3  14.6  15  15.3  15.6

33   12.4   12.7  13  13.3   13.6  13.9  14.2  14.5  14.8  15.1

34   12   12.3  12.6  12.9   13.2  13.5  13.8  14.1  14.4  14.7

35   11.7   12  12.2  12.5   12.8  13.1  13.4  13.7  14  14.2

36   11.3   11.6  11.9  12.2   12.5  12.7  13  13.3  13.6  13.8

37   11   11.3  11.6  11.8   12.1  12.4  12.7  12.9  13.2  13.5

38   10.7   11  11.3  11.5   11.8  12.1  12.3  12.6  12.8  13.1

39   10.5   10.7  11  11.2   11.5  11.7  12  12.3  12.5  12.8

40   10.2   10.5  10.7  11   11.2  11.5  11.7  12  12.2  12.5

41   10   10.2  10.4  10.7   10.9  11.2  11.4  11.7  11.9  12.2

42   9.7   10  10.2  10.4   10.7  10.9  11.1  11.4  11.6  11.9

43   9.5  9.7  10  10.2   10.4  10.7  10.9  11.1  11.4  11.6

44   9.3  9.5   9.7  10   10.2  10.4  10.5  10.9  11.1  11.3

45   9.1  9.3   9.5   9.7   10  10.2  10.4  10.6  10.8  11.1

46   8.9  9.1   9.3   9.5  9.7  10  10.2  10.4  10.6  10.8

47   8.7  8.9   9.1   9.3  9.5   9.7  10  10.2  10.4  10.6

48   8.5  8.7   8.9   9.1  9.3   9.5   9.7  10  10.2  10.4

49   8.3  8.5   8.7   8.9  9.1   9.3   9.5   9.8  10  10.2

50   8.2  8.4   8.6   8.8  9   9.2   9.4   9.6   9.8  10

The Employer's Contribution Rate Shall Be:

4.1  4.2   4.3   4.4  4.5   4.6   4.7   4.8   4.9   5.0

When the State

Experience

Factor

Is:  If the Employer's Benefit Wage Ratio Does Not Exceed:

1% 510%   520%  530%  540%

2 255  260   265   270

3 170  173.3 176.6 180

4 127.5  130   132.5 135

5 102  104   106   108

6 85   86.6  88.3  90

7 72.8   74.2  75.7  77.1

8 63.7   65  66.2  67.5

9    56.6   57.7  58.8  60

10 51   52  53  54

11 46.3   47.2  48.1  49

12 42.5   43.3  44.1  45

13 39.2   40  40.7  41.5

14 36.4   37.1  37.8  38.5

15 34   34.6  35.3  36

16 31.8   32.5  33.1  33.7

17 30   30.5  31.1  31.7

18 28.3   28.8  29.4  30

19 26.8   27.3  27.8  28.4

20 25.5   26  26.5  27

21 24.2   24.7  25.2  25.7

22 23.1   23.6  24  24.5

23 22.1   22.6  23  23.4

24 21.2   21.6  22  22.5

25 20.4   20.8  21.2  21.6

26 19.6   20  20.3  20.7

27 18.8   19.2  19.6  20

28 18.2   18.5  18.9  19.2

29    17.5   17.9  18.2  18.6

30 17   17.3  17.6  18

31 16.4   16.7  17.1  17.4

32 15.9   16.2  16.5  16.8

33 15.4   15.7  16  16.3

34 15   15.2  15.5  15.8

35 14.5   14.8  15.1  15.4

36 14.1   14.4  14.7  15

37 13.7   14  14.3  14.5

38 13.4   13.6  13.9  14.2

39 13   13.3  13.5  13.8

40 12.7   13  13.2  13.5

41 12.4   12.6  12.9  13.1

42 12.1   12.4  12.6  12.8

43 11.8   12  12.3  12.5

44 11.5   11.8  12  12.2

45 11.3   11.5  11.7  12

46 11   11.3  11.5  11.7

47 10.8   11  11.2  11.4

48 10.6   10.8  11  11.2

49 10.4   10.6  10.8  11

50 10.2   10.4  10.6  10.8

The Employer's Contribution Rate Shall Be:

5.1  5.2   5.3   5.4

If the employer's benefit wage ratio exceeds the amount in the last column of the table on the line for the current year's state experience factor, his contribution rate shall be five and five-tenths percent (5.5%).

Added by Laws 1980, c. 323, § 3-109, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 11, emerg. eff. June 23, 1983; Laws 1986, c. 205, § 7, emerg. eff. June 6, 1986.

§40-3-109.1.  Rate reduction.

RATE REDUCTION.  Notwithstanding the provisions of Sections 3-103, 3-109, 3-110 and 3-113 of this title, for the time period beginning July 1, 1998, and ending December 31, 2001, the contribution rate assigned to an employer shall be reduced by fifty percent (50%); provided:  the tax rate of employers assigned a tax rate pursuant to Sections 3-103 and 3-110 of this title shall not be reduced to less than one percent (1%); employers who qualify for an earned rate calculated pursuant to Section 3-109 of this title, and are given a rate of five and one-half percent (5.5%) shall be reduced to no less than five and four-tenths percent (5.4%); and employers who qualify for an earned rate calculated pursuant to Section 3-109 of this title, and are given a rate of one-tenth of one percent (0.1%), shall be reduced to a rate of zero percent (0.0%).

Added by Laws 1997, c. 30, § 14, eff. July 1, 1997.  Amended by Laws 1998, c. 161, § 11, eff. July 1, 1998; Laws 1999, c. 382, § 1, eff. July 1, 1999.

§40-3-109.2.  Rate reduction for computer fund assessment.

RATE REDUCTION FOR COMPUTER FUND ASSESSMENT.

Notwithstanding the provisions of Sections 3-103, 3-109, 3-110, and 3-113 of Title 40 of the Oklahoma Statutes, for the time period beginning July 1, 1997, and ending June 30, 1998, the contribution rate assigned to an employer shall be reduced by fifty percent (50%).  Provided, the tax rate of employers assigned a tax rate pursuant to Sections 3-103 and 3-110 of Title 40 of the Oklahoma Statutes shall not be reduced to less than one percent (1%).  Provided further, employers who qualify for an earned rate calculated pursuant to Section 3-109 of Title 40 of the Oklahoma Statutes, and are given a rate of five and one-half percent (5.5%), shall not be eligible for the rate reduction provided for in this section.

Added by Laws 1997, c. 391, § 3, eff. July 1, 1997.

§40-3-110.  Minimum contributions.

MINIMUM CONTRIBUTIONS.  No employer's rate shall be less than the greater of one percent (1%) or the average contribution rate paid by all employers during the second year preceding the current calendar year unless throughout the one (1) calendar year immediately preceding such year some eligible individual could have filed a claim in each quarter of said year establishing a base period as prescribed by Section 1-202 of this title which would include wages from that employer.

Added by Laws 1980, c. 323, § 3-110, eff. July 1, 1980.  Amended by Laws 1994, c. 195, § 4, emerg. eff. May 16, 1994; Laws 1995, c. 340, § 16, eff. Jan. 1, 1996.

§40-3-111.  Acquiring employers.

SUCCESSOR AND PREDECESSOR EMPLOYERS.

A.  Any employing unit, whether or not an employing unit at the time of the acquisition, which acquires substantially all of the trade, organization, employees, business, or assets of any employer (excepting in such case any assets retained by that employer incident to the liquidation of the employer's obligations) and who continues the operations of the predecessor employer as a going business, shall be determined to be a successor employer.  The successor employer shall acquire the merit rating account of the predecessor employer, including the predecessor's actual contribution and benefit experience, annual payrolls, and contribution rate.  The successor employer shall also become jointly and severally liable with the predecessor employer for all current or delinquent contributions, interest, penalties and fees owed to the Commission by the predecessor employer.

Written notice of all current or delinquent contributions, interest, penalties and fees owed to the Commission by the predecessor employer shall be provided to the successor employer by the predecessor employer prior to the sale of the business.  Failure to give such notice may subject the predecessor employer to a penalty as specified by the rules of the Commission.

Any remuneration for services covered by the Employment Security Act of 1980 or other state unemployment compensation acts paid by the predecessor employer shall be considered as having been paid by the successor employer.  The initial determination regarding whether or not an acquiring employer will become a successor to a predecessor account shall be made by the Commission or its duly authorized representative and notice of this determination shall be delivered to the acquiring employer or mailed to his or her last-known address.

B.  Within twenty (20) days after the mailing of the notice of initial determination provided for in subsection A of this section, the employer may file with the Commission or its representative a written protest to the initial determination and request an oral hearing to present evidence in support of its protest.  The Commission or its representative shall, by written notice, advise the employer of the date of the hearing, which shall not be less than ten (10) days from the date of the mailing of the written notice.  At the discretion of the Commission, the hearing shall be conducted by the Commission, or by a representative appointed by the Commission for this purpose.  Pursuant to the hearing, the Commission or its representative shall, as soon as practicable:

1.  Make an order affirming, modifying or reversing the initial determination;

2.  Immediately send to the employer a written notice thereof; and

3.  In accordance with the order, notify the employer of any additional contributions, interest, penalties or fees then due or owing by the employer and the employer's contribution rate.

If any employer fails to file its written protest to the initial determination within the period of twenty (20) days, as provided by this subsection, then the initial determination shall be final, and no appeal shall thereafter be allowed.

C.  Any employing unit, whether or not an employing unit at the time of the acquisition, which acquires substantially all of the trade, organization, business, or assets of an employer, at one or more separate and distinct establishments and who continues the acquired operations of the predecessor as a going business, shall acquire that portion of the experience rating account of the predecessor employer that is applicable to the establishment or establishments, if the employing unit, immediately after the acquisition, is an employer; provided, however, that the employing unit shall not acquire a portion of the experience rating account unless written application therefor is received by the Commission within one hundred twenty (120) days after the date of the acquisition together with evidence sufficient for the Commission to determine which portion of the experience rating account of the predecessor is applicable to the acquired operations, and the Commission finds that the transfer will not tend to defeat or obstruct the object and purpose of the Employment Security Act of 1980; and provided further, that the portion of the experience rating account so transferred, including the taxable payrolls and benefit wages, shall not thereafter be used in computing an experience rating contribution rate for the transferring employer.  For the purpose of this subsection a separate and distinct establishment means all operations conducted by an employer at one business location which is readily segregable and identifiable as a separate business organization.

D.  If the Commission finds that any report required to complete a determination of contribution rate has not been filed or if filed is incorrect or insufficient, and any such fact or information has not already been established or found in connection with some other proceeding pursuant to the provisions of the Employment Security Act of 1980, an estimate may be made of the information required on the basis of the best evidence reasonably available to it at the time.  Notice shall be given of such determination as provided for contribution rate in subsection C of Section 3-102 of this title and the employer may appeal therefrom as provided in subsection D of Section 3-102 of this title.

Added by Laws 1980, c. 323, § 3-111, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 13, emerg. eff. June 23, 1983; Laws 1990, c. 333, § 6, emerg. eff. May 31, 1990; Laws 1993, c. 219, § 14, eff. Sept. 1, 1993; Laws 1995, c. 340, § 17, eff. Jan. 1, 1996; Laws 1997, c. 30, § 15, eff. July 1, 1997; Laws 2004, c. 102, § 7, eff. Nov. 1, 2004; Laws 2005, c. 182, § 7, eff. Nov. 1, 2005.

§40-3-111.1.  Successor and predecessor employers - Special rules on transfer of rates and experience.

SUCCESSOR AND PREDECESSOR EMPLOYERS - SPECIAL RULES ON TRANSFER OF RATES AND EXPERIENCE.

A.  Notwithstanding any other provision of law, the following shall apply regarding assignments of rates and transfers of experience:

1.  If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management or control of the two employers, then the unemployment experience attributable to the transferred trade or business shall be combined with the unemployment experience of the employer to whom such business is so transferred; and

2.  Whenever a person who is not an employer under the Employment Security Act of 1980 at the time it acquires the trade or business of an employer, the unemployment experience rate of the acquired business shall not be transferred to such person if the Commission finds that the person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions.  Instead, the person shall be assigned the minimum contribution rate under Section 3-110 of Title 40 of the Oklahoma Statutes.  In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the Commission shall use objective factors which may include the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

B.  1.  If a person knowingly violates or attempts to violate paragraph 1 or 2 of subsection A of this section or any other provision of the Employment Security Act of 1980 related to determining the assignment of the contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person shall be subject to the following penalties:

a. if the person is an employer, then the employer shall be assessed a penalty equal to ten percent (10%) of the actual taxes due in the calendar quarter in which the employer violated or attempted to violate the provisions of this section and a penalty equal to ten percent (10%) of the actual taxes due in each of the following three (3) calendar quarters.  The funds in payment of this penalty shall be deposited in the Oklahoma Employment Security Commission revolving fund established under section 4-901 of Title 40 of the Oklahoma Statutes,

b. if the person is not an employer, the person shall be subject to a civil money penalty of at least One Hundred Dollars ($100.00) and not more than Five Thousand Dollars ($5,000.00) to be determined by the Assessment Board of the Oklahoma Employment Security Commission.  Any fine shall be deposited in the Oklahoma Employment Security Commission Revolving Fund established under Section 4-901 of Title 40 of the Oklahoma Statutes.

2.  For purposes of this section, the term "knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

3.  For the purposes of this section, the term "violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation or willful nondisclosure.

4.  In addition to the penalty imposed by paragraph 1 of this subsection, any person who violates the provisions of this section shall be guilty of a misdemeanor and may be imprisoned for up to one (1) year.

C.  The Commission shall establish procedures to identify the transfer or acquisition of a business for purposes of this section.

D.  For purposes of this section:

1.  "Person" has the meaning given such term by 26 U.S.C. Section 7701(a)(1); and

2.  "Trade or business" shall include the employers workforce.

E.  This section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

Added by Laws 2005, c. 182, § 8, eff. Nov. 1, 2005.

§40-3-112.  Employers with at least one but less than three years' experience.

EMPLOYERS WITH AT LEAST ONE BUT LESS THAN THREE YEARS' EXPERIENCE.  For each calendar year commencing after December 31, 1954, for those employers who have had less than three (3) but at least one (1) year of compensation experience, the Commission shall determine the contribution rate of each such employer on the basis of his compensation experience as determined by the fund's maximum liability for benefits to their employees who have been paid benefits modified by the state experience as to the average duration of benefit payments as provided by law.

Added by Laws 1980, c. 323, § 3-112, eff. July 1, 1980.

§40-3-113.  Conditional factors.

CONDITIONAL FACTORS.  For each calendar year commencing after December 31, 1977, except for those employers with a benefit wage ratio of zero (0) and as otherwise provided in this section, the contribution rate for each employer for such calendar year shall be increased, in the circumstances and in the amounts as follows:

(1) - Condition "a" - If at the beginning of each such year the balance of the unemployment compensation fund is less than three and one-half (3 1/2) times, but not less than three (3) times, the net benefits paid for the most recent five (5) consecutive completed calendar years divided by five (5), the contribution rate for each employer whose benefit wage ratio with respect to such year is zero percent (0%) shall be increased by one-tenth of one percent (1/10 of 1%) of wages paid by the employer during such year; such contribution rate for each employer whose benefit rate wage ratio with respect to such year is more than zero percent (0%), but not more than one-tenth of one percent (1/10 of 1%), shall be increased by two-tenths of one percent (2/10 of 1%) of wages paid by the employer during such year and such contribution rate for each employer whose benefit wage ratio with respect to such year is more than one-tenth of one percent (1/10 of 1%), shall be increased by three-tenths of one percent (3/10 of 1%) of wages paid by the employer during such year.

(2) - Condition "b" - If at the beginning of each such year the balance of the unemployment compensation fund is less than three (3) times, but not less than two and one-half (2 1/2) times, the net benefits paid for the most recent five (5) consecutive completed calendar years divided by five (5), the contribution rate for each employer shall be increased by thirty-three and one-third percent (33 1/3%) of such rate; provided that such total rate, if not a multiple of one-tenth of one percent (1/10 of 1%), shall be computed to the next higher multiple of one-tenth of one percent (1/10 of 1%) of wages paid by the employer during such year; provided, further, that such contribution rate for each employer whose benefit wage ratio with respect to such year is zero percent (0%) shall be increased by two-tenths of one percent (2/10 of 1%) of wages paid by the employer during such year; such contribution rate for each employer whose benefit wage ratio with respect to such year is more than zero percent (0%), but not more than one-tenth of one percent (1/10 of 1%), shall be increased by three-tenths of one percent (3/10 of 1%) of wages paid by the employer during such year; and such contribution rate for each employer whose benefit wage ratio with respect to such year is more than one-tenth of one percent (1/10 of 1%), shall be increased by at least four-tenths of one percent (4/10 of 1%) of wages paid by the employer during such year.

(3) - Condition "c" - If at the beginning of each such year the balance of the unemployment compensation fund is less than two and one-half (2 1/2) times, but not less than two (2) times, the net benefits paid for the most recent five (5) consecutive completed calendar years divided by five (5), the contribution rate for each employer shall be increased by one-half (1/2) of such rate; provided that such total rate, if not a multiple of one-tenth of one percent (1/10 of 1%), shall be computed to the next higher multiple of one-tenth of one percent (1/10 of 1%) of wages paid by the employer during such year; provided, further, that such contribution rate for each employer whose benefit wage ratio with respect to such year is zero percent (0%) shall be increased by three-tenths of one percent (3/10 of 1%) of wages paid by the employer during such year; such contribution rate for each employer whose benefit wage ratio with respect to such year is more than zero percent (0%), but not more than one-tenth of one percent (1/10 of 1%), shall be increased by four-tenths of one percent (4/10 of 1%) of wages paid by the employer during such year; and such contribution rate for each employer whose benefit wage ratio with respect to such year is more than one-tenth of one percent (1/10 of 1%), shall be increased by at least five-tenths of one percent (5/10 of 1%) of wages paid by the employer during such year.

(4) - Condition "d" - If at the beginning of each such year the balance of the unemployment compensation fund is less than two (2) times the net benefits paid for the most recent five (5) consecutive completed calendar years divided by five (5), the contribution rate for each employer shall be increased by sixty-six and two-thirds percent (66 2/3%) of such rate; provided that such total rate, if not a multiple of one-tenth of one percent (1/10 of 1%) shall be computed to the next higher multiple of one-tenth of one percent (1/10 of 1%) of wages paid by the employer during such year; provided, further, that such contribution rate for each employer whose benefit wage ratio with respect to such year is zero percent (0%) shall be increased by four-tenths of one percent (4/10 of 1%) of wages paid by the employer during such year; such contribution rate for each employer whose benefit wage ratio with respect to such year is more than zero percent (0%), but not more than one-tenth of one percent (1/10 of 1%), shall be increased by five-tenths of one percent (5/10 of 1%) of wages paid by the employer during such year; such contribution rate for each employer whose benefit wage ratio with respect to such year is more than one-tenth of one percent (1/10 of 1%), shall be increased by at least six-tenths of one percent (6/10 of 1%) of wages paid by the employer during such year.

(5)  The contribution rate, excluding any surcharge, for an employer whose contribution rate is three and four-tenths percent (3.4%) or more shall not be increased by more than two (2) percentage points in any one (1) year.  The contribution rate, excluding any surcharge, for an employer whose contribution rate is less than three and four-tenths percent (3.4%) shall not be increased to more than five and four-tenths percent (5.4%) in one (1) year.

For purposes of this section "net benefits paid for the most recent five (5) consecutive completed calendar years" means the total amount of monies withdrawn from this state's account in the unemployment trust fund in the United States Treasury for each of the most recent five (5) consecutive completed calendar years, plus the balance of such monies in the benefit account at the start of such period, less the balance of such monies in the benefit account at end of such period.  The contribution rate for those employers with a benefit wage ratio of zero (0) shall be two-tenths of one percent (2/10 of 1%) during those years when the fund is in conditions "a", "b", and "c", and shall be three-tenths of one percent (3/10 of 1%) during those years when the fund is in condition "d".

(6)  There is hereby created a Special Surtax Fund.  All money collected from the surtax imposed pursuant to this paragraph shall be transferred from the clearing account to the Special Surtax Fund. Funds in the Special Surtax Fund shall be used for repayments to the state's account in the unemployment trust fund for amounts previously withdrawn for refunds of employer contributions made pursuant to the requirements of paragraph (5) of this section.  After Three Million Nine Hundred Sixty-nine Thousand Two Hundred Seventy-three Dollars and twenty-eight cents ($3,969,273.28) has been deposited in the state's account in the unemployment trust fund any remaining balance in the Special Surtax Fund shall also be transferred to the fund.  When all such transfers have been made the Special Surtax Fund shall cease to exist.

Notwithstanding any other provision, for the first calendar quarter of 1987, the maximum assignable contribution rate shall be five and four-tenths percent (5.4%).  A special surtax shall be assigned to employers who would, in the absence of the preceding sentence, be assigned a rate in excess of five and four-tenths percent (5.4%).  The Commission shall determine the rate of surtax to be assigned to each employer to whom this provision applies in the same manner used to assign contribution rates pursuant to this article.  The provisions for collecting past-due contributions shall apply to collection of the surtax.  The surtax collected shall after deposit in the clearing account be transferred to the Special Surtax Fund.

(7)  Beginning January 1, 1996, except for this paragraph and paragraph (8) of this section, the provisions of this section shall be suspended until the Unemployment Trust Fund reaches a High Cost Multiple of one and one-fourth (1.25).  The Oklahoma Employment Security Commission shall determine the High Cost Multiple at the end of each calendar year and shall include the result of its computation in a regularly published periodical together with other employment-related data.  As used in this section, "High Cost Multiple" shall be a figure computed as follows:

(a) first, net fund reserves in the Unemployment Compensation Fund as of the date of each computation required by this section shall be divided by total wages earned in insured employment for the twelve (12) months preceding the date of the quarterly High Cost Multiple computation,

(b) second, the result of the computation from subparagraph (a) of this paragraph shall be divided by a figure which is a quotient derived from the computation of the High-Cost Rate contained in subparagraph (c) of this paragraph, and

(c) third, the highest ratio of total state benefit payments experienced previously in any twelve (12) consecutive months to total wages earned in insured employment for the same period shall be the High-Cost Rate.

The result of all computations contained in subparagraphs (a) through (c) of this paragraph, performed in the sequence as specified in this section, shall be known as the High Cost Multiple;

(8)  Prior to the beginning of each calendar year, the Commission shall prepare an estimate of the financial condition of the trust fund.  If the estimate for the year shows the balance, at any time during the year, will fall below the High Cost Multiple as defined in paragraph (7) of this section, then the Commission shall reinstate the suspended provisions of this section.

Added by Laws 1980, c. 323, § 3-113, eff. July 1, 1980.  Amended by Laws 1983, c. 270, § 12, emerg. eff. June 23, 1983; Laws 1986, c. 205, § 8, emerg. eff. June 6, 1986; Laws 1987, c. 10, § 3, emerg. eff. March 31, 1987; Laws 1995, c. 340, § 18, eff. Jan. 1, 1996.

§40-3-114.  Estimate of Financial Condition of Fund - Surcharge.

ESTIMATE OF FINANCIAL CONDITION OF FUND - SURCHARGE.  Prior to the beginning of each calendar quarter, the Commission shall prepare an estimate of the financial condition of the fund for the quarter.  Effective July 1, 1992, if the estimate for any quarter shows a balance at any time during the quarter of less than Twenty-five Million Dollars ($25,000,000.00), the Commission shall assess and collect a surcharge for that calendar quarter in an amount sufficient to keep the balance at Twenty-five Million Dollars ($25,000,000.00).

The surcharge shall be charged to each employer in proportion to the employer's total tax liability as of the last completed quarter for the current calendar year and shall not exceed thirty-three and one-third percent (33 1/3%) per taxable year.

Added by Laws 1983, c. 270, § 14, emerg. eff. June 23, 1983.  Amended by Laws 1986, c. 205, § 9, emerg. eff. June 6, 1986; Laws 1992, c. 318, § 4, eff. July 1, 1992.

§40-3-115.  Protest of Determinations.

PROTEST OF DETERMINATIONS.

A.  If a determination is made by the Oklahoma Employment Security Commission on any aspect of an employer's account, and a method of protest of the determination is not set out in the statute under which the determination was made, then the employer may protest under the procedure set forth in subsection B of this section.

B.  1.  All determinations affecting an employer account must be made by the Commission in writing and mailed to the employer at the employer's last-known address.

2.  Within twenty (20) days after the mailing of the Notice of Determination as provided for in paragraph 1 of this subsection, the employer may file with the Commission, or its representative, a written protest to the determination and a request for an oral hearing de novo to present evidence in support of the protest.

3.  If any employer fails to file a written protest within twenty (20) days as provided by this subsection, then the initial determination of the Commission shall be final, and no appeal shall be allowed.

4.  The Commission or its representatives shall, by written notice, advise the employer of the date of the hearing, which shall not be less than ten (10) days from the date of the mailing of the written notice.  At the discretion of the Commission, this hearing shall be conducted by the Commission, or by a representative appointed by the Commission for this purpose.

5.  Pursuant to the hearing, the Commission or its representative shall, as soon as practicable, make a written order setting forth its findings of fact and conclusions of law, and shall mail it to the employer at the employer's last-known address.

6.  The employer or the Commission may appeal the order to the district court by filing a Petition for Review with the clerk of the court within thirty (30) days after the date the order was mailed to all parties.  The mailing date shall be specifically stated in the order.  All appeals shall be governed by Part IV of Article III of the Employment Security Act of 1980.

Added by Laws 1997, c. 30, § 18, eff. July 1, 1997.

§40-3-201.  Employer for any part of year deemed employer for entire year.

EMPLOYER FOR ANY PART OF YEAR DEEMED EMPLOYER FOR ENTIRE YEAR.  Except as provided in Section 3-203, any employing unit which is or becomes an employer subject to this act within any calendar year shall be deemed to be an employer during the whole of such calendar year.

Added by Laws 1980, c. 323, § 3-201, eff. July 1, 1980.

§40-3-202.  Termination of coverage.

TERMINATION OF COVERAGE.

Termination of coverage with respect to 1977 or prior years shall be determined in accordance with provisions applicable to those years.  Except as otherwise provided in Section 3-203 of this title, an employing unit shall cease to be an employer subject to this act only as of the first day of any calendar year and only if it files with the Commission, during January of such year, a written application for termination of coverage, and the Commission finds that there were (1) no calendar quarter within the preceding calendar year in which such employing unit paid for service in employment wages of One Thousand Five Hundred Dollars ($1,500.00) or more or (2) no twenty (20) different days, each day being in a different calendar week within the preceding calendar year, within which such employing unit employed one or more individuals in employment subject to this act; provided further that religious, charitable, educational or other organizations covered under paragraph 8 of Section 1-208 of this title shall be so terminated if the Commission finds that there were no twenty (20) different days, each day being in a different calendar week within the preceding calendar year, within which such employing unit employed four or more individuals in employment subject to this act.  Provided further that agricultural labor as covered under paragraph 10 of Section 1-208 of this title shall be so terminated if the Commission finds that there were (1) no calendar quarter within the preceding calendar year in which such employing unit paid wages of Twenty Thousand Dollars ($20,000.00) or more, or (2) no twenty (20) different days, each day being in a different calendar week within the preceding calendar year, within which such employing unit employed ten (10) or more individuals in employment subject to this act; provided further that domestic service as covered under paragraph 11 of Section 1-208 of this title shall be terminated if the Commission finds that there were no calendar quarters within the preceding calendar year in which such employing unit paid wages of One Thousand Dollars ($1,000.00) or more. Provided, however, that if the Federal Congress shall, by amendment to the Federal Unemployment Tax Act, redefine the term employer to include employing units not qualified as employers under this section, all of the provisions of this act shall be applicable to such employing units.  For the purposes of this section, the two or more employing units mentioned in paragraph 2, 3 or 4 of Section 1-208 of this title shall be treated as a single employing unit.

Added by Laws 1980, c. 323, § 3-202, eff. July 1, 1980.  Amended by Laws 2005, c. 182, § 9, eff. Nov. 1, 2005.

§40-3-203.  Election by employer.

ELECTION BY EMPLOYER.

A.  An employing unit, not otherwise subject to the Employment Security Act of 1980, which files with the Oklahoma Employment Security Commission its written election to become an employer subject hereto for not less than two (2) calendar years shall, with the written approval of the election by the Commission, become an employer subject hereto to the same extent as all other employers, as of the date stated in the approval, and shall cease to be subject hereto as of January 1 of any calendar year subsequent to the two (2) required calendar years, only if during January of that year it has filed with the Commission a written application for termination of coverage as provided in this section.

B.  Any employing unit for which services that do not constitute employment as defined in the Employment Security Act of 1980 are performed may file with the Commission a written election that all such services with respect to which payments are not required under an employment security law of any other state or of the federal government and which are performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment by an employer for all the purposes of the Employment Security Act of 1980 for not less than two (2) calendar years.  Upon the written approval of the election by the Commission, such services shall be deemed to constitute employment subject to the Employment Security Act of 1980 from and after the date stated in the approval. Such services shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to the two (2) required calendar years, only if during January of that year the employing unit has filed with the Commission a written application for termination of the coverage.

C.  The Commission may terminate the election of an employer or employing unit made pursuant to subsection A or B of this section at any time the Commission determines that the employer or employing unit is not abiding by all requirements of the Employment Security Act of 1980 and the rules for the administration of that act, or if the employer or employing unit that has made an election for coverage becomes delinquent in the payment of its unemployment tax contributions, interest, penalties or fees.

D.  If the Commission makes a determination that an application of an employer or employing unit submitted under subsections A or B of this section should be denied, or that a voluntary election should be terminated under subsection C of this section, the Commission shall notify the affected employer or employing unit in writing.  The notification of the determination shall be delivered to the employer, or mailed to the employer's last-known address.

E.  Within twenty (20) days after the mailing of the notice of determination provided for in subsection D of this section, the employer may file with the Commission or its representative a written protest to the initial determination and request an oral hearing to present evidence in support of its protest.  The Commission or its representative shall, by written notice, advise the employer of the date of hearing, which shall not be less than ten (10) days from the date of the mailing of the written notice.  At the discretion of the Commission, the hearing shall be conducted by the Commission, or by a representative appointed by the Commission for this purpose. Pursuant to the hearing, the Commission or its representative shall, as soon as practicable:

1.  Make an order affirming, modifying or reversing the initial determination;

2.  Immediately send to the employer a written notice thereof; and

3.  In accordance with the order, notify the employer of any changes in the status of his or her account.

If any employer fails to file its written protest to the initial determination within the period of twenty (20) days, as provided by this subsection, then the initial determination shall be final, and no appeals shall thereafter be allowed.

Added by Laws 1980, c. 323, § 3-203, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 15, eff. Sept. 1, 1993; Laws 1997, c. 30, § 19, eff. July 1, 1997.

§40-3-301.  Penalty and interest on past-due contributions.

PENALTY AND INTEREST ON PAST-DUE CONTRIBUTIONS.  A.  If contributions are not paid on the date on which they are due and payable as prescribed by the Oklahoma Employment Security Commission, the whole or part thereafter remaining unpaid shall bear interest at the rate of one percent (1%) per month for each month or fraction thereof from and after such date until payment is received by the Commission.  The date on which payment of contributions is deemed to have been received may be determined by such rules as the Commission may prescribe.

B.  If any employer fails or refuses to file contribution and wage reports required under the provisions of this act within fifteen (15) days after written notice has been mailed to the employer by the Commission or its representative regardless whether or not any wages or taxable wages were paid, there shall accrue a penalty of One Hundred Dollars ($100.00) and in addition to such penalty, there shall be a penalty of ten percent (10%) added to the total contributions due, collected and paid.  Such penalties shall be in addition to any interest due.  The provisions of this subsection shall not apply to employers as provided in subsection B of Section 3-806 of this title.

Added by Laws 1980, c. 323, § 3-301, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 17, operative July 1, 1981; Laws 1990, c. 333, § 7, emerg. eff. May 31, 1990; Laws 1993, c. 219, § 16, eff. Sept. 1, 1993.

§40-3-302.  Collections.

COLLECTIONS.  A.  If any employer defaults in any payment of contributions, interest, penalty or fees thereon, the amount due may be collected by civil action in the name of the State of Oklahoma.  Civil actions brought under this section to collect contributions, interest, penalty or fees thereon from an employer shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this act.

B.  The courts of this state shall in like manner entertain actions to collect contributions, interest, penalty or fees thereon for which liability has accrued under the unemployment compensation law of any other state or of the federal government.

C.  No suit, including an action for a declaratory judgment, shall be maintained and no writ or process shall be issued by any court of this state which has the purpose or effect of restraining, delaying, or forestalling the collection of any contributions, interest, penalties and fees under this act or substituting any collection procedure for those prescribed in this act.

Added by Laws 1980, c. 323, § 3-302, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 18, emerg. eff. June 25, 1981; Laws 1993, c. 219, § 17, eff. Sept. 1, 1993.

§40-3-303.  Priorities under legal dissolutions or distributions.

PRIORITIES UNDER LEGAL DISSOLUTIONS OR DISTRIBUTIONS.  In the event of any distribution of an employer's assets pursuant to an order of any court or under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceedings, all contributions, interest, penalties and fees imposed by the provisions of this act are hereby declared to constitute a lien in favor of the state upon all franchises, property, and the rights to property, whether real or personal, then belonging to or thereafter acquired by the person, firm, corporation, partnership or association owing the contribution, whether such property is employed by such person, firm, corporation, partnership or association in the prosecution of business, or is in the hands of an assignee, trustee, or receiver for the benefit of creditors, from the date of the filing by the Commission of a notice of claim of said lien in the office of the county clerk of the county in which such property is located.  Said lien shall be in addition to any lien accrued by the filing of a tax warrant as provided in this act.  Said lien shall be prior, superior and paramount to all other liens, or encumbrances of whatsoever kind or character, attaching to any of said property subsequent to the filing of such notice of claim of lien, except liens for other taxes, in which event said lien shall be coequal, and claims for wages of not more than Two Hundred Fifty Dollars ($250.00) to each claimant, earned within six (6) months of the commencement of any proceeding distributing an employer's assets pursuant to an order of the court under the laws of this state.  Said lien shall continue until the amount of contribution, interest, penalty and fees due and owing, and interest subsequently accruing thereon, is paid.  In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the Federal Bankruptcy Act of 1898, as amended, contributions then or thereafter due shall be entitled to such priority as is provided in that act for taxes due any state of the United States.

Added by Laws 1980, c. 323, § 3-303, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 19, emerg. eff. June 25, 1981; Laws 1993, c. 219, § 18, eff. Sept. 1, 1993.

§40-3-304.  Refunds.

REFUNDS.  If not later than three (3) years after the date on which a specific report or return was required to be filed, an employer, who has paid all amounts owing for that specific quarter, may make application for an adjustment in connection with that report or payment, or for a refund thereof because an adjustment cannot be made, and if the Commission shall determine that payment of the contributions, interest, penalty fees or any portion thereof was erroneous, the Commission shall allow such employer to make an adjustment thereof, without interest, in connection with subsequent contribution payments by the employer, or if such adjustment cannot be made, the Commission shall refund from the fund, without interest, the amount erroneously paid.  For like cause and within the same period, adjustment or refund may be so made on the Commission's own initiative.

Added by Laws 1980, c. 323, § 3-304, eff. July 1, 1980.  Amended by Laws 1992, c. 318, § 5, eff. July 1, 1992; Laws 1993, c. 219, § 19, eff. Sept. 1, 1993.

§40-3-305.  Assessments.

ASSESSMENTS.

A.  If any employer shall fail to make any report or return as required by the Employment Security Act of 1980, the Oklahoma Employment Security Commission or its duly authorized representative, from any information in the possession of or obtainable by the Commission, may determine the amount of contribution due from such employer, and shall mail a copy of the assessment to the last-known address of the delinquent employer.  The assessment so made shall not preclude the Commission or its representative from making field audits of the books and records, wherever located, of the employer and from making further adjustments, corrections or assessments.  The assessments provided for herein must be made, and a copy thereof delivered to the employer or mailed to the last-known address of the employer, within three (3) years after the date on which the report or return was required to be filed.

B.  Within twenty (20) days after the mailing of the assessment provided for above, the employer may file with the Commission or its representative a written protest to the assessment and a request for an oral hearing de novo to present evidence in support of the protest.  The Commission or its representative shall by written notice, advise the employer of the date of the hearing, which shall not be less than ten (10) days from the date of mailing of the written notice.  At the discretion of the Commission, this hearing shall be conducted by the Commission, or by a representative appointed by the Commission for this purpose.  Pursuant to the hearing, the Commission or its representative shall, as soon as practicable, make a written order setting forth its findings of fact and conclusions of law, and shall send it to the employer and shall in accordance with the order make an assessment of any contribution found to be due and not assessed.

C.  If any employer fails to file a written protest within twenty (20) days, as provided by this section, then the assessment shall be final, and no appeal shall be allowed.

D.  The employer or the Commission may appeal the order to the district court by filing a petition for review with the clerk of that court within thirty (30) days after the date the order was mailed to all parties.  The mailing date shall be specifically stated in the order.

Added by Laws 1980, c. 323, § 3-305, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 20, emerg. eff. June 25, 1981; Laws 1990, c. 333, § 8, emerg. eff. May 31, 1990; Laws 1992, c. 318, § 6, eff. July 1, 1992; Laws 1997, c. 30, § 16, eff. July 1, 1997.

§40-3-306.  Jeopardy assessments.

JEOPARDY ASSESSMENTS.  A.  If the Commission, notwithstanding that a return or report, or that contributions with respect thereto may not yet be due, and whether prior to or after the close of the period when any contribution may be due under the provisions of this act, believes that:

1.  An employer intends to depart or remove from the state, or conceal himself or any of his property subject to a lien for the payment of contributions;

2.  An employer intends to discontinue business; or

3.  An employer intends to do any other act tending to prejudice or render wholly or partially ineffectual proceedings to compute, assess or collect any contribution levied under the provisions of this act,

the Commission shall declare the period for which any contributions may become due to have terminated for such employer, and shall immediately assess the contributions from any information in his possession, notify the employer and demand immediate payment thereof.  In the event of any failure or refusal to pay the contributions, by the employer upon the demand of the Commission, the contributions shall immediately become delinquent and the Commission shall proceed to collect the same as in other cases of delinquent contributions.

B.  The order of the Commission assessing the contributions may be appealed from as provided in Part 4 of this Article 3, or the employer may furnish to the Commission, under rules prescribed by it, security that he will make any return or report thereafter to be required to be filed with the Commission, and pay the contributions with respect to the period for which such contributions will become due.  After security is approved and accepted, and such further and other security with respect to the contributions covered thereby is given as the Commission may, from time to time, find necessary and require, the payment of such contributions shall not be enforced by any proceedings prior to the expiration of the time otherwise allowed for paying such contributions.

C.  In cases where the assessment here authorized is made prior to the close of the period for which contributions become due, and in case the employer elects to pay his contribution rather than to file a bond as herein provided for, the employer may pay the Commission the sum assessed, together with additions to contributions imposed by law, and at the time of making such payment shall notify the Commission of his intention, at the close of the period for which such contributions would have become due, to file suit for recovery. Upon receipt of such notice, an account shall be set up showing the amount paid until the termination of thirty (30) days following the close of the period for which such contributions were due, and if within such period, namely, within thirty (30) days following the close of the period for which such contributions were due, the employer files suit for recovery, the account shall be further maintained pending the final determination of such suit, after which it shall be terminated or refund made by the Commission in accordance with the provisions of Section 3-304 of this title.

Added by Laws 1980, c. 323, § 3-306, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 20, eff. Sept. 1, 1993.

§40-3-307.  Remittances - Deposit of monies - Returned checks - Bogus check complaint.

A.  All remittance, under Section 1-101 et seq. of Title 40 of the Oklahoma Statutes, shall be made payable to the Oklahoma Employment Security Commission, at Oklahoma City, Oklahoma, by bank draft, check, cashier's check, money order, or money, and the Commission shall issue its receipt, for cash or money payment, to the payor.  No remittance other than cash shall be in final discharge of liability due the Commission unless and until it shall have been paid in cash.  All monies collected shall be deposited with the State Treasurer.  There shall be assessed, in addition to any other penalties provided for by law, an administrative service fee of Twenty-five Dollars ($25.00) on each check returned to the Commission or any agent thereof by reason of the refusal of the bank upon which such check was drawn to honor the same.

B.  Upon the return of any check by reason of the refusal of the bank upon which such check was drawn to honor the same, the Commission may file a bogus check complaint with the appropriate district attorney who shall refer the complaint to the Bogus Check Restitution Program established by Section 111 of Title 22 of the Oklahoma Statutes.  Funds collected through the program after collection of the fee authorized by Section 114 of Title 22 of the Oklahoma Statutes for deposit in the Bogus Check Restitution Program Fund in the county treasury shall be transmitted to the Commission and credited to the liability for which the returned check was drawn and to the administrative service fee provided by this section.

Added by Laws 1990, c. 333, § 9, emerg. eff. May 31, 1990.

§40-3-308.  Perjury - Punishment.

Any person, or member of any firm or association, or any officer, agent, or employee of any corporation, who shall knowingly make false answer to any question which may be put to him by the Oklahoma Employment Security Commission, touching the business or property of any such person, firm, association, or corporation, or the valuation thereof, or who shall make or present any false statement filed with said Commission or required to be filed by this title or by any state unemployment compensation law, shall be guilty of perjury, and upon conviction, shall be punished as provided for in Section 4-506 of Title 40 of the Oklahoma Statutes.

Added by Laws 1990, c. 333, § 10, emerg. eff. May 31, 1990.

§40-3-309.  Collection of delinquent contributions, penalties or interest.

COLLECTION OF DELINQUENT CONTRIBUTIONS, PENALTIES OR INTEREST.  Upon a hearing with notice, the Oklahoma Employment Security Commission shall be entitled to proceed by garnishment to collect any delinquent contribution and to collect any penalty, interest or fees due and owing as a result of the delinquency.  Provided, that upon proper application under the procedures outlined herein, the court may issue an order continuing the garnishment for the collection of delinquent contributions, penalties, interest or fees.

Added by Laws 1990, c. 333, § 11, emerg. eff. May 31, 1990.  Amended by Laws 1993, c. 219, § 21, eff. Sept. 1, 1993.

§40-3-310.  Waiver of penalty or interest.

A.  Any penalty or interest, or any portion thereof, assessed because an employer or employee fails to file a report or remit payment as required by Section 1-101 et seq. of Title 40 of the Oklahoma Statutes may be waived by the Oklahoma Employment Security Commission provided the failure of the employer or employee to file a report or remit payment:

1.  Is satisfactorily explained to the Commission;

2.  Has resulted from a mistake by the employer or employee of either the law or the facts subjecting the employer or employee to file the report or remit payment; or

3.  Results from insolvency.

B.  Provided, no waiver of penalty or interest assessed for failure to file a report or remit payment as required by this act shall be granted unless the request for waiver is filed with the Commission within a three-year period from the date the penalty or interest was assessed or accrued.

C.  Any penalty and interest assessed prior to April 1, 1995, against an employer which is a federally recognized Indian tribe or nation, shall be waived by the Commission upon full payment of all outstanding contributions owed by any such Indian tribe or nation pursuant to the Employment Security Act of 1980, provided that full payment is received by the Commission prior to April 1, 1995.  Any such Indian tribe or nation who has fully complied with the provisions of this subsection shall be eligible to elect coverage and thereafter be subject to termination of any such election of such coverage pursuant to Section 3-203 of this title.

Added by Laws 1992, c. 318, § 12, eff. July 1, 1992.  Renumbered from § 5-109 of this title by Laws 1993, c. 219, § 36, eff. Sept. 1, 1993.  Amended by Laws 1994, c. 195, § 5, emerg. eff. May 16, 1994.

§40-3-401.  Appeals to district court.

APPEALS TO DISTRICT COURT.

After the administrative appeal hearing process provided for in Article III of this title is complete, any order, ruling or finding that directly affects an employer or the Oklahoma Employment Security Commission may be appealed by the affected entity to the district court of the county of residence, or principal place of business, of the employer; provided, however, if the employer is a nonresident of this state, then to the district court of Oklahoma County.

Added by Laws 1980, c. 323, § 3-401, eff. July 1, 1980.  Amended by Laws 2002, c. 452, § 23, eff. Nov. 1, 2002.

§40-3-402.  Repealed by Laws 1998, c. 161, § 15, eff. July 1, 1998.

§40-3-403.  Petition for review and transcript of Commission proceedings.

PETITION FOR REVIEW AND TRANSCRIPT OF COMMISSION PROCEEDINGS.

Within thirty (30) days after the date of mailing of the order, ruling, or finding complained of, the party desiring to appeal shall file in the office of the clerk of the district court of the county that has the proper jurisdiction, a Petition for Review specifying the grounds upon which such appeal is based.  The appealing party shall serve a file-stamped copy of the Petition for Review on the opposing party or its attorney and the designated hearing officer of the Commission before whom the original hearing was held.  The hearing officer of the Commission shall then cause a certified transcript of the hearing to be made which shall consist of all testimony of the parties, all documentary evidence and other evidence introduced at the hearing, and all decisions, judgments, or orders rendered as a result of the hearing.  The hearing officer shall then cause the certified transcript to be filed in the appropriate district court within sixty (60) days of receipt of the Petition for Review.  Copies of the transcript shall be mailed by the hearing officer to the Commission's attorney and the employer or the employer's attorney.

Added by Laws 1980, c. 323, § 3-403, eff. July 1, 1980.  Amended by Laws 1998, c. 161, § 12, eff. July 1, 1998.

§40-3-404.  Commission's conclusions of facts conclusive.

COMMISSION'S CONCLUSIONS OF FACTS CONCLUSIVE.  In any judicial review under this part the findings of the Commission, or its duly authorized representative, as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law.

Added by Laws 1980, c. 323, § 3-404, eff. July 1, 1980.

§40-3-405.  Deposit of assessment required.

DEPOSIT OF ASSESSMENT REQUIRED.

As a condition precedent to the right of an employer to prosecute an appeal, and as a jurisdictional prerequisite of the district court to entertain the appeal, it is specifically provided that, if the appeal be from an order, judgment, finding, or ruling of the Oklahoma Employment Security Commission or its duly authorized representative, the employer shall pay to the Commission all amounts owing in the employer's account.  Any amounts so paid shall, pending the final determination of the appeal, be reflected by the Commission in the employer's account, and if, upon a final determination of the appeal the order of the Commission is reversed or modified and it is determined that the contribution or part thereof was erroneously assessed, or the contributions, penalties, interest or fees should not be owed to the Commission, the amount paid by the employer shall be refunded to the employer by the Commission.

Added by Laws 1980, c. 323, § 3-405, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 22, eff. Sept. 1, 1993; Laws 2002, c. 452, § 24, eff. Nov. 1, 2002.

§40-3-406.  Bond in lieu of cash deposit.

BOND IN LIEU OF CASH DEPOSIT.  In lieu of the cash payment provided for in Section 3-405 of this title, the employer may file with the Commission a surety bond issued by an insurance company that is licensed by the Oklahoma Insurance Department to issue surety bonds in this state.  The surety bond must be issued in an amount that is double the amount of the contribution, penalties, interest and fees assessed or owing, and include the conditions that the employer will faithfully and diligently prosecute the appeal to a final determination, and, in the event the order, judgment, ruling or finding of the Commission or its duly authorized representative be affirmed on appeal, will pay the contributions, interest, penalty, costs and fees assessed against, or owing by, the employer.

Added by Laws 1980, c. 323, § 3-406, eff. July 1, 1980.  Amended by Laws 1992, c. 318, § 7, eff. July 1, 1992; Laws 1993, c. 219, § 23, eff. Sept. 1, 1993.

§40-3-407.  Repealed by Laws 2005, c. 182, § 15, eff. Nov. 1, 2005.

§40-3-408.  Part construed to provide legal remedy.

PART CONSTRUED TO PROVIDE LEGAL REMEDY.  This part shall be construed to provide a legal remedy by action at law in cases where any contribution, or the method of collection or enforcement thereof or any order, ruling, finding or judgment of the Commission or its duly authorized representative, is complained of or is sought to be enjoined in any action in any court of this state or the United States of America.

Added by Laws 1980, c. 323, § 3-408, eff. July 1, 1980.

§40-3-501.  Commission to issue warrants.

COMMISSION TO ISSUE WARRANTS.  If any contribution imposed by the provisions of this act, or any portion of said contribution, be not paid before the same becomes delinquent, the Commission may immediately issue a warrant under its official seal, directed to the sheriff of any county of the state, commanding him to levy upon and sell any real or personal property of any delinquent employer found within his county for the payment of the delinquent contribution, interest, penalty and fees and the cost of executing the warrant, and to return such warrant to the Commission, and to pay it any moneys collected by virtue thereof, by a time to be therein specified, not more than sixty (60) days from the date of the warrant.

Added by Laws 1980, c. 323, § 3-501, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 21, emerg. eff. June 25, 1981; Laws 1993, c. 219, § 24, eff. Sept. 1, 1993.

§40-3-502.  Filing warrant with county clerk.

FILING WARRANT WITH COUNTY CLERK.  The Commission may also file a copy of its warrant with the county clerk of the county or counties in which the employer has property and thereupon the county clerk shall index the warrant in the same manner as judgments using the name of the delinquent employer named in the warrant, a short name for the contribution, or tax imposed, and the amount of the contributions, interest, penalty and fees for which the warrant was issued, and the date upon which the copy was filed, and shall index the warrant against the real property described therein, if any is described.  If the county clerk charges a fee for the filing of the warrant, the Commission may add the amount of the fee to the indebtedness owing by the delinquent employer named in the warrant.

Added by Laws 1980, c. 323, § 3-502, eff. July 1, 1980. Amended by Laws 1981, c. 259, § 22, emerg. eff. June 25, 1981; Laws 1993, c. 219, § 25, eff. Sept. 1, 1993; Laws 1995, c. 340, § 19, eff. July 1, 1995.

§40-3-503.  Filed warrant is lien.

FILED WARRANT IS LIEN.  The filing of said warrant in the office of the county clerk of said county shall constitute and be evidence and notice of the state's lien upon the title to any interest in any real or personal property of the delinquent employer against whom such warrant is issued.  Such lien shall be in addition to any and all other liens existing in favor of the state to secure the payment of such unpaid contribution, interest, penalty, fees and costs, and such lien shall be paramount and superior to all other liens of whatsoever kind or character, attaching to any of said property subsequent to the date of such recording and shall be in addition to any other lien provided for in this act.  This lien on personal property shall be permanent and continuing without any requirement for executions under Section 735 of Title 12 of the Oklahoma Statutes or any other similar statute.  This lien on personal property of the State of Oklahoma shall continue until the amount of the tax, contribution, penalty, interest and fees are paid.  This lien shall continue on real property until released by payment or for a maximum of ten (10) years after the date of its filing.

Added by Laws 1980, c. 323, § 3-503, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 23, emerg. eff. June 25, 1981; Laws 1982, c. 81, § 1; Laws 1993, c. 219, § 26, eff. Sept. 1, 1993.

§40-3-504.  Sheriff to execute warrant in same manner as judgment.

SHERIFF TO EXECUTE WARRANT IN SAME MANNER AS JUDGMENT.  Upon receiving such warrant the sheriff shall proceed to execute said warrant in all respects with like effect and in the same manner prescribed by law in respect to executions against property upon judgment of the court of record; and such sheriff shall execute and deliver to the purchaser a bill of sale or deed, as the case may be.  Any purchaser, other than the State of Oklahoma, shall be entitled, upon application to the court having jurisdiction of the property, to have confirmation (the procedure for which shall be the same as is now provided for the confirmation of a sale under execution) of such sale prior to the issuance of a bill of sale or deed.  The State of Oklahoma shall be authorized to make bids at any such sale to the amount of contributions, penalties, interest, costs and fees accrued.  In the event such bid is successful, the sheriff shall issue a proper muniment of title to the Commission, which said Commission shall hold such title for the use and benefit of the State of Oklahoma; and any delinquent employer, or transferee of such delinquent employer, shall have the right, at any time within one (1) year from the date of such sale, to redeem such property, upon the payment of all contributions, penalties, interest, costs and fees accrued to the date of redemption.  Such applicant shall not be entitled to a credit upon such contributions, penalties, interest, costs and fees, by reason of any revenue that might have accrued to the State of Oklahoma or other purchaser under sale prior to such redemption.  After the expiration of the period of redemption herein provided, the State of Oklahoma may sell such property at public auction, upon giving thirty (30) days' notice, published in a newspaper of general circulation in the county where such property is located, to the highest and best bidder for cash; and upon a sale had thereof, or when a redemption is made, the Commission for and on behalf of the State of Oklahoma shall issue its bill of sale or quit claim deed to the successful bidder or to the redemptioner.  The sheriff shall be entitled to the same fee for his services in executing the warrant, as he would be entitled to receive if he were executing an execution issued by the court clerk of said county upon a judgment of a court of record.

Added by Laws 1980, c. 323, § 3-504, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 27, eff. Sept. 1, 1993.

§40-3-505.  Failure of sheriff to execute warrant.

FAILURE OF SHERIFF TO EXECUTE WARRANT.  If any sheriff shall refuse or neglect to levy upon and sell any real or personal property of any delinquent employer as directed by any warrant issued by the Commission, or shall refuse or neglect, on demand, to pay over to the Commission, its representatives or attorneys, all moneys by him collected or received under any warrant issued by the said Commission, at any time after collecting or receiving the same, such sheriff or other officer shall, upon motion of the Commission in court, and after thirty (30) days' notice thereof, in writing, be amerced in the amount for which any such warrant was issued, together with all penalties and costs and with an additional penalty of ten percent (10%) thereon, to and for the use of the State of Oklahoma.  Every surety of any sheriff or officer shall be made a party to the judgment rendered as aforesaid against the sheriff or other officer.

Added by Laws 1980, c. 323, § 3-505, eff. July 1, 1980.

§40-3-506.  State may be made party defendant.

STATE MAY BE MADE PARTY DEFENDANT.  In any action involving the title to real estate, or the ownership or right to possession of personal property, the State of Oklahoma may be made a party defendant for the purpose of determining any lien claimed by it upon the property involved therein; and in any such action, service of summons upon the Commission or any member thereof shall be a sufficient service and binding upon the State of Oklahoma.

Added by Laws 1980, c. 323, § 3-506, eff. July 1, 1980.

§40-3-507.  Injunctions.

INJUNCTIONS.  When any reports required under this act have not been filed or may be insufficient to furnish all the information required by the Commission, or when the contributions imposed by this act have not been paid, the Commission may institute, in the name of the State of Oklahoma, upon the relation of the Commission, any necessary action or proceeding to enjoin such persons, firm, association or corporation from continuing operations until such reports have been filed or contributions paid as required, and in all proper cases injunction shall be issued without a bond being required from the state.

Added by Laws 1980, c. 323, § 3-507, eff. July 1, 1980.

§40-3-508.  Appointment of receiver.

APPOINTMENT OF RECEIVER.  Upon a proper showing in any action under Section 3-507 that contributions are in danger of being lost or rendered uncollectible by reason of the mismanagement, dissipation or concealment of the property by the taxpayer and a request for the appointment of a receiver for the management of the taxpayer is made, a receiver shall be appointed.

Added by Laws 1980, c. 323, § 3-508, eff. July 1, 1980.

§40-3-509.  Levy on bank accounts.

LEVY ON BANK ACCOUNTS.  A.  As used in Part 5 of Article 3 of the Employment Security Act of 1980:

1.  "Bank" means any state bank or banking association, national bank or banking association, savings and loan company, credit union, or any other financial institution;

2.  "Bank account" means any checking or savings account the tax debtor has with any bank; and

3.  "Tax debtor" means any person, partnership, corporation, or legal entity of any kind that owes the Oklahoma Employment Security Commission any amount for delinquent state unemployment taxes, interest, penalty, fees, or surcharge.

B.  If any tax debtor shall fail to pay his or her indebtedness to the Oklahoma Employment Security Commission after the tax debtor has been notified of the amount due and demand for payment has been made, it shall be lawful for the Oklahoma Employment Security Commission to collect the amount owed by levy upon any bank account of the tax debtor.

C.  To levy upon a tax debtor's bank account, the Oklahoma Employment Security Commission must serve a Notice of Levy on the bank in which the tax debtor has an account, along with the tax warrants covering all calendar quarters in which the tax debtor owes unemployment taxes, interest, penalty, fees, or surcharge.

D.  Service of the Notice of Levy and tax warrants shall be made on the bank in the same manner as provided in Section 2004 of Title 12 of the Oklahoma Statutes for service of process in civil actions.

E.  Upon receiving the Notice of Levy and any tax warrants issued against the tax debtor, the bank shall deliver all of the tax debtor's interest in the money in the tax debtor's bank account at the time of the service of the levy, subject to the banker's lien or right of setoff, or any other priority claim of the bank, up to the amount of indebtedness indicated on the tax warrants plus accrued interest pursuant to subsection A of Section 3-301 of Title 40 of the Oklahoma Statutes and any fees for service of process, to the representative of the Commission indicated on the Notice of Levy.  The delivery of this money shall occur within ten (10) days of the date of service of the Notice of Levy.

F.  If there is no money in the tax debtor's bank account at the time the Notice of Levy is served, or if the bank account has been closed, an officer of the bank on which the Notice of Levy is served shall make a statement to that effect on the Notice of Levy.  The statement must be notarized and returned to the representative of the Oklahoma Employment Security Commission named in the Notice of Levy.

G.  The Sheriff's Department that serves the Notice of Levy on the bank shall be entitled to a service fee of Fifty Dollars ($50.00) that is to be paid by the Oklahoma Employment Security Commission and added to the tax debtor's indebtedness as a fee in the latest calendar quarter for which the tax debtor has any type of indebtedness.

Added by Laws 1992, c. 318, § 9, eff. July 1, 1992.

§40-3-510.  Enforcement of bank levy.

ENFORCEMENT OF BANK LEVY.  A.  Any bank that fails or refuses to surrender any money or rights to money in a bank account subject to levy, upon being served with a Notice of Levy and supporting tax warrants of the Oklahoma Employment Security Commission, shall be liable to the Oklahoma Employment Security Commission in a sum equal to the amount of money or rights to money not so surrendered, but not exceeding the amount of the tax debtor's indebtedness for the collection of which the levy has been made, together with accrued interest pursuant to subsection A of Section 3-301 of this title, and the cost of service of the Notice of Levy.  Any amount recovered under this subsection shall be credited against the liability for taxes, interest, penalty, fees, and surcharge, for the collection of which the levy was made.

B.  Any bank in possession of money or rights to money subject to levy, upon which a levy has been made, that surrenders such money or rights to money to the Oklahoma Employment Security Commission shall be discharged from any obligation or liability to the tax debtor and any other person or entity with respect to such money or rights to money arising from the surrender or payment.

Added by Laws 1992, c. 318, § 10, eff. July 1, 1992.

§40-3-601.  Establishment of unemployment compensation fund.

ESTABLISHMENT OF UNEMPLOYMENT COMPENSATION FUND.  There is hereby established as a special fund, separate and apart from all public moneys or funds of this state, the Unemployment Compensation Fund, which shall be administered by the Commission exclusively for the purpose of this act.  This fund shall consist of (1) all contributions collected pursuant to this act, together with any interest thereon collected pursuant to this act; (2) all penalties collected pursuant to the provisions of this act; (3) interest earned upon any moneys in the fund; (4) any property or securities acquired through the use of moneys belonging to the fund; (5) all earnings of such property or securities; and (6) all other moneys received for the fund from any other source.  All moneys in the fund shall be mingled and undivided.

Added by Laws 1980, c. 323, § 3-601, eff. July 1, 1980.

§40-3-602.  State Treasurer custodian of fund.

STATE TREASURER CUSTODIAN OF FUND.  The State Treasurer shall be ex officio the treasurer and custodian of the fund who shall administer such fund in accordance with the directions of the Commission and shall issue his warrants upon it in accordance with such rules as the Commission shall prescribe.

Added by Laws 1980, c. 323, § 3-602, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 28, eff. Sept. 1, 1993.

§40-3-603.  State Treasurer to maintain three accounts.

STATE TREASURER TO MAINTAIN THREE ACCOUNTS.  The State Treasurer shall maintain within the Fund three separate accounts: (1) a clearing account, (2) an unemployment trust fund account, and (3) a benefit account.

Added by Laws 1980, c. 323, § 3-603, eff. July 1, 1980.

§40-3-604.  Clearing account.

CLEARING ACCOUNT.  All moneys payable to the fund, upon receipt thereof by the Commission, shall be forwarded to the Treasurer who shall immediately deposit them in the clearing account.  Refunds payable pursuant to this act shall be payable from the clearing account upon warrants issued by the Treasurer under the direction of the Commission.

Added by Laws 1980, c. 323, § 3-604, eff. July 1, 1980.

§40-3-605.  Unemployment trust fund.

UNEMPLOYMENT TRUST FUND.  After clearance thereof, all other moneys in the clearing account shall be immediately deposited with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the unemployment trust fund, established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this state relating to the deposit, administration, release or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding.

Added by Laws 1980, c. 323, § 3-605, eff. July 1, 1980.

§40-3-606.  Benefit account.

BENEFIT ACCOUNT.  The benefit account shall consist of all moneys requisitioned from this state's account in the unemployment trust fund in the United States Treasury.  Moneys in the clearing and benefit account may be deposited in any depository bank in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund.  Moneys in the clearing and benefit accounts shall not be commingled with other state funds, but shall be maintained in separate accounts on the books of the depository bank. Such moneys shall be secured by said depository bank by collateral in the full amount of funds on deposit.  Such security shall consist of (1) United States Government obligations, direct or guaranteed, and (2) direct obligations of the State of Oklahoma.  Such collateral security shall be pledged at not to exceed the face value of the obligation and shall be kept separate and distinct from any collateral security pledged to secure other funds of the state.  The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the unemployment compensation fund. Such liability on the official bond shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to any liability upon any separate bond existent on the effective date of this provision, or which may be given in the future.  All sums recovered for losses sustained by the fund shall be deposited therein.

Added by Laws 1980, c. 323, § 3-606, eff. July 1, 1980.

§40-3-607.  Requisitions from unemployment trust account.

REQUISITIONS FROM UNEMPLOYMENT TRUST ACCOUNT.  Moneys requisitioned from this state's account in the unemployment trust fund shall be used exclusively for the payment of benefits.  The Commission shall, from time to time, requisition from the unemployment trust fund such amounts, not exceeding the amounts standing to this state's account therein, as it deems necessary for the payment of such benefits for a reasonable future period.  Upon receipt thereof such moneys shall be deposited in the benefit account.

Added by Laws 1980, c. 323, § 3-607, eff. July 1, 1980.

§40-3-608.  Expenditures not subject to specific appropriation requirements.

EXPENDITURES NOT SUBJECT TO SPECIFIC APPROPRIATION REQUIREMENTS.  (1)  Expenditures of such moneys in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.  All warrants issued for the payment of benefits and refunds shall bear the signature of a representative of the Commission duly authorized for that purpose.

(2)  Any balance of moneys requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits during succeeding periods, or, in the discretion of the Commission, shall be redeposited with the Secretary of the Treasury of the United States of America, to the credit of this state's account in the unemployment trust fund.

Added by Laws 1980, c. 323, § 3-608, eff. July 1, 1980.

§40-3-609.  Discontinuance of unemployment trust fund.

DISCONTINUANCE OF UNEMPLOYMENT TRUST FUND.  The provisions of this part to the extent that they relate to the unemployment trust fund in the Treasury of the United States, shall be operative only so long as such unemployment trust fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals.

Added by Laws 1980, c. 323, § 3-609, eff. July 1, 1980.

§40-3-610.  Management of funds of unemployment trust fund.

MANAGEMENT OF FUNDS OF UNEMPLOYMENT TRUST FUND.  If and when the unemployment trust fund in the Treasury of the United States, ceases to exist, or such separate book account of the unemployment trust fund is no longer maintained, all moneys belonging to the unemployment compensation fund of this state shall be administered by the Commission as a trust fund for the purpose of paying benefits under this act, and the Commission shall have authority to hold, invest, transfer, sell, deposit, and release such moneys, and any properties, securities, or earnings acquired as an incident to such administration; provided, that such moneys shall be invested in the following readily marketable classes of securities: Bonds or other interest-bearing obligations of the United States of America or guaranteed both as to interest and principal by the United States; provided further, that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.  The Treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the Commission.

Added by Laws 1980, c. 323, § 3-610, eff. July 1, 1980.

§40-3-701.  Applicability.

APPLICABILITY.  The provisions of this part shall apply to the financing of benefits to employees of the state and political subdivisions thereof and their instrumentalities.

Added by Laws 1980, c. 323, § 3-701, eff. July 1, 1980.

§40-3-702.  Payments by the state subdivisions and instrumentalities in lieu of contributions.

PAYMENTS BY THE STATE SUBDIVISIONS AND INSTRUMENTALITIES IN LIEU OF CONTRIBUTIONS.  In lieu of contributions required of employers under the Employment Security Act of 1980, as provided by this act, the State of Oklahoma and its instrumentalities shall pay each quarter beginning after March 31, 1978, including any political subdivision and its instrumentalities after December 31, 1977, one percent (1%) of taxable wages, as defined in this act, paid to employees covered by this act.  Such payments made in lieu of contributions shall be paid on or before the last day of the month following the calendar quarter to be reported and shall be paid into the Unemployment Compensation Fund.

Added by Laws 1980, c. 323, § 3-702, eff. July 1, 1980.  Amended by Laws 1994, c. 195, § 6, emerg. eff. May 16, 1994.

§40-3-703.  Benefits and extended benefits paid from unemployment security fund.

BENEFITS AND EXTENDED BENEFITS PAID FROM UNEMPLOYMENT SECURITY FUND.  All regular benefits and extended benefits, as defined by this act, paid to individuals who were employees of the state and political subdivisions and their instrumentalities and which were based on wages paid by the state and political subdivisions and their instrumentalities shall be paid from the benefit account of the Unemployment Compensation Fund.

Added by Laws 1980, c. 323, § 3-703, eff. July 1, 1980.

§40-3-704.  Benefits based on wages paid both by the state and other employers.

BENEFITS BASED ON WAGES PAID BOTH BY THE STATE AND OTHER EMPLOYERS.  If benefits paid an individual are based on wages paid by both the state and one or more other employers subject to this act, the amount to be included as state benefit payments shall bear the same ratio to the total benefits paid to the individual as the base period wages as defined by this act, paid to the individual by the state bear to the total amount of base period wages paid to the individual by all his base period employers, as defined by this act.

Added by Laws 1980, c. 323, § 3-704, eff. July 1, 1980.

§40-3-705.  Election to become liable for reimbursement payments.

ELECTION TO BECOME LIABLE FOR REIMBURSEMENT PAYMENTS.  (1)  Any governmental organization, as described in Section 1-208(7) and (8) including their instrumentalities, which is or becomes subject to this act after December 31, 1977, may elect to become liable for reimbursement payments in lieu of contributions in the same manner and subject to the same provisions that apply to reimbursing nonprofit organizations as provided in Part 8 of Article 3, including formation of group accounts, and the proportionate allocation of benefit costs, applicable to reimbursing nonprofit organizations as provided in Part 8 of Article 3, except that one hundred percent (100%) of the extended benefits attributable to governmental entities will be reimbursed after January 1, 1979.  In lieu of making reimbursement payments in the manner provided in Part 8 of Article 3, a governmental organization authorized to raise revenue as provided in Article X, Section 28, of the Oklahoma Constitution may elect by resolution filed with the Commission to make reimbursement payments after receipt of the notice of the full amount due that is equal to the regular benefits and extended benefits paid by the Commission during each quarter after January 1, 1978, and is attributable to service in the employ of the governmental organization.

(2)  If such amount is not paid into the unemployment compensation fund by such governmental organization by the due date, the Commission may file in the office of the court clerk of the county in which the situs of the governmental organization is located a certified copy of its notice of the full amount due, regardless of any minimum, and including any interest or penalty that may be assessed.

(3)  The amount so certified shall be entered on the judgment docket of the district court and shall have the same force and be subject to the same law as judgments of the district court and paid in the manner provided for payment of judgments against subdivisions of government as set forth in Sections 365.1 through 365.6 of Title 62 of the Oklahoma Statutes.  The Commission is hereby authorized to sell and assign to the State Treasurer any judgments against such governmental organization as herein provided.

Added by Laws 1980, c. 323, § 3-705, eff. July 1, 1980.

§40-3-706.  Benefits that do not apply in the computation of state experience factor.

BENEFITS THAT DO NOT APPLY IN THE COMPUTATION OF STATE EXPERIENCE FACTOR.  Benefits paid to former employees of governmental entities, except for benefits paid to such employees based upon wages paid by other than governmental entities, shall not be considered as benefits for the purpose of Section 3-108, nor shall any wages of governmental entities be used as benefit wages for the purpose of Section 3-108.

Added by Laws 1980, c. 323, § 3-706, eff. July 1, 1980.

§40-3-707.  State pledge.

STATE PLEDGE.  The State of Oklahoma recognizes its obligation under this act and hereby pledges the faith of the state that funds which are to be dispersed by the state to any organization, instrumentality of the state or its political subdivisions will be available to insure payments required under this act.

Added by Laws 1980, c. 323, § 3-707, eff. July 1, 1980.

§40-3-708.  Delinquent payments.

DELINQUENT PAYMENTS.  If the Commission finds that any organization, instrumentality of the state or its political subdivisions, including public trusts, has become delinquent with payments required under the act and following the Commission's written request for such payment, has for sixty (60) days or more thereafter refused or failed to pay amounts due and required under this act, the Commission shall notify the State Budget Director of such delinquency and total amount due.  The Budget Director shall authorize payment of such amounts from any funds deposited with the State Treasurer, which would otherwise be due from the state to such organization, instrumentality or political subdivision.

Added by Laws 1980, c. 323, § 3-708, eff. July 1, 1980.

§40-3-801.  Applicability.

APPLICABILITY.

Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this part.  For the purpose of this part, a nonprofit organization is an organization or group of organizations defined in paragraph (4) of Section 1-210 of this title.

Added by Laws 1980, c. 323, § 3-801, eff. July 1, 1980.  Amended by Laws 1997, c. 30, § 17, eff. July 1, 1997.

§40-3-802.  Contributions.

CONTRIBUTIONS.  Any such nonprofit organization which is, or becomes, subject to this act, on or after January 1, 1972, shall report and pay contributions to the Commission in the same time, manner and amounts as required of nongovernmental employers for profit subject to this act subject, except as herein provided, to the same rights, remedies, obligations and penalties as a nongovernmental employer for profit.

Added by Laws 1980, c. 323, § 3-802, eff. July 1, 1980.

§40-3-803.  Election to make payments in lieu of contributions.

ELECTION TO MAKE PAYMENTS IN LIEU OF CONTRIBUTIONS.  A nonprofit organization may elect, in accordance with this section, in lieu of contributions, to pay to the Commission for the unemployment compensation fund an amount equal to the amount of regular benefits and of one-half (1/2) of the extended benefits paid in accordance with this act that is attributable to service in the employ of such nonprofit organization for weeks of unemployment which begin during the effective period of such election, regardless of reason for separation.

Added by Laws 1980, c. 323, § 3-803, eff. July 1, 1980.

§40-3-804.  Period of election - Organizations subject to act after January 1, 1972.

PERIOD OF ELECTION - ORGANIZATIONS SUBJECT TO ACT AFTER JANUARY 1, 1972.  Any nonprofit organization which becomes subject to this act on or after January 1, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than the remainder of the calendar year in which subjectivity occurs and the next two (2) succeeding calendar years by filing a written notice of its election with the Commission not later than thirty (30) days immediately following the date of the determination of such subjectivity.

Added by Laws 1980, c. 323, § 3-804, eff. July 1, 1980.

§40-3-805.  Written notice of termination of election required.

WRITTEN NOTICE OF TERMINATION OF ELECTION REQUIRED.  Any nonprofit organization which makes an election in accordance with Section 3-804 of this act will continue to be liable for payments in lieu of contributions until it files with the Commission a written notice terminating its election not later than the last day of January immediately following the beginning of the calendar year for which such termination shall first be effective.  After such termination such employer shall be treated as a newly subject nongovernmental employer for profit under the Oklahoma Employment Security Act for purposes of determining such organization's contribution rate.

Added by Laws 1980, c. 323, § 3-805, eff. July 1, 1980.

§40-3-806.  Payment of in-lieu contributions.

PAYMENT OF IN-LIEU CONTRIBUTIONS.  A.  At the end of each calendar quarter the Oklahoma Employment Security Commission shall notify in writing each nonprofit organization, or the agent of a group of such organizations, which has elected to make payments in lieu of contributions, the amount, if any, equal to the full amount of regular benefits plus one-half (1/2) of the amount of extended benefits paid by the Commission during such quarter that is attributable to service in the employ of such organization or the members of a group of such organizations.  Such full amount shall include all amounts so paid to its former employees as benefits, including amounts paid in error.  Such notification shall be deemed and treated as an assessment of contributions and the payment of the amount owing shall be collected as contributions, interest, penalty and fees, if any, are collected, in accordance with the provisions of this act.  The employer, or group of employers, shall have the rights and remedies provided by this act with respect to assessments of contributions, including the right of protest, hearing and appeal.  If no protest is filed or if filed and confirmed by the Commission or its authorized representatives, said assessment shall be immediately due and payable and shall bear interest after forty-five (45) days at the rate of one percent (1%) per month until paid.  If any nonprofit organization or group of organizations fails or refuses to pay said assessment after same has become delinquent within forty-five (45) days after written request has been mailed to such organization or the agent of such group by the Commission or its representative, a penalty of five percent (5%) of the amount due shall be added thereto, collected and paid.  In the case of group accounts, assessments and penalty and interest provided in this subsection may be prorated in accordance with Section 3-809.  All collections made shall be deposited in the Unemployment Compensation Fund.

B.  Such electing organization, or group of organizations, shall file reports of wages paid, in the same time and manner as required of said nongovernmental employers for profit.  If any such electing organization, or group of organizations, fails or refuses to file said wage report within fifteen (15) days after written notice a penalty of Ten Dollars ($10.00) for each day until such report is filed with a maximum of One Hundred Dollars ($100.00) is hereby imposed against such organization or group and shall be collected and paid.

C.  Payments made by any nonprofit organization under the provisions of this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

Added by Laws 1980, c. 323, § 3-806, eff. July 1, 1980.  Amended by Laws 1981, c. 259, § 24, emerg. eff. June 25, 1981; Laws 1990, c. 333, § 12, emerg. eff. May 31, 1990; Laws 1993, c. 219, § 29, eff. Sept. 1, 1993.

§40-3-807.  Payment of in-lieu contributions - Benefits based on wages paid by more than one employer.

PAYMENT OF IN-LIEU CONTRIBUTIONS - BENEFITS BASED ON WAGES PAID BY MORE THAN ONE EMPLOYER.  (1)  Each employer that is liable for payments in lieu of contributions shall pay to the Commission for the fund the amount of regular benefits plus the amount of one-half (1/2) of extended benefits paid that are attributable to service in the employ of such employer.  If benefits paid to an individual are based on wages paid by more than one employer under this act and one or more of such employers are liable for payments in lieu of contributions, the amount payable to the fund by each employer that is liable for such payments shall be determined in accordance with the provisions of subsection (2) or subsection (3) of this section.

(2)  If benefits paid to an individual are based on wages paid by one or more employers that are liable for contributions under this act, the amount of benefits payable by each employer that is liable for payments in lieu of contributions shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages, as defined by this act, paid to the individual by such employer bear to the total base period wages paid to the individual by all of his base period employers, as defined by this act.

(3)  If benefits paid to an individual are based on wages paid by two or more employers that are liable for payments in lieu of contributions, the amount of benefits payable by each such employer shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of his base period employers.

(4)  Amounts paid that are to be reimbursed under this section shall not be considered as benefits for the purposes of this act, nor shall any benefit wages be created under this act by such payments.

Added by Laws 1980, c. 323, § 3-807, eff. July 1, 1980.

§40-3-808.  Election to become reimbursing employer.

ELECTION TO BECOME REIMBURSING EMPLOYER.  Any nonprofit organization which had been liable for paying contributions for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the Commission not later than the last day of January immediately following the beginning of any calendar year a written notice of election to become liable for payments in lieu of contributions.  Such election shall not be terminable by the organization for that and the next calendar year.

Added by Laws 1980, c. 323, § 3-808, eff. July 1, 1980.

§40-3-809.  Group accounts.

GROUP ACCOUNTS.  Two or more employers that have elected to become liable for payments in lieu of contributions, in accordance with the provisions of this Part, may, within the same period of time required for the filing of such election, file a joint application to the Commission for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers.  Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this Part.  Upon its approval of the application, the Commission shall establish a group account for such group of employers.  Such group account shall remain in effect for not less than two (2) full calendar years and thereafter until terminated at the discretion of the Commission or upon application by the group.  Members of a group may prorate the cost of reimbursement of benefits paid from the fund by any method upon which the members of the group may mutually agree.  Notwithstanding this pro rata provision, in the event such group is delinquent and it is necessary to enforce the payment by legal means, each member of the group shall be individually liable for that portion of the benefits paid from the fund attributable to wages paid by the member in the same manner as if no group account had been established.  The Commission shall prescribe such rules as it deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this section, for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this section by members of the group and the time and manner of such payments.

Added by Laws 1980, c. 323, § 3-809, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 30, eff. Sept. 1, 1993.

§40-3-810.  Commission to provide notice of determinations.

COMMISSION TO PROVIDE NOTICE OF DETERMINATIONS.  The Commission, in accordance with such rules as it may prescribe, shall notify each nonprofit organization, or group of organizations, of any determination which it may make of its status as an employer and of the effective date of any election which it makes and of any termination of such election.  Such determinations shall be subject to reconsideration, appeal and review in accordance with the provisions of this act.

Added by Laws 1980, c. 323, § 3-810, eff. July 1, 1980.  Amended by Laws 1993, c. 219, § 31, eff. Sept. 1, 1993.

§40-4-101.  Applicability.

APPLICABILITY.  This part shall apply to the Oklahoma Employment Security Commission.

Added by Laws 1980, c. 323, § 4-101, emerg. eff. June 13, 1980.

§40-4-102.  Composition.

COMPOSITION.  There is hereby created a Commission to be known as the Oklahoma Employment Security Commission.  The Commission shall consist of five (5) members, appointed by the Governor, by and with the consent of the Oklahoma State Senate, two of whom shall represent employers, two shall represent employees, and one shall represent the public.  The representative of the public shall be the Chairman of the Commission.  New appointments shall be made within ninety (90) days after any vacancy occurs in the membership.

Added by Laws 1980, c. 323, § 4-102, emerg. eff. June 13, 1980.

§40-4-103.  Qualifications.

QUALIFICATIONS.  Each member of such Commission shall be a citizen of the United States, and at the time of appointment shall be, and for more than five (5) years shall have been, a bona fide resident and qualified voter of the State of Oklahoma, and shall be not less than thirty (30) years of age at the time of appointment.

During his term of membership on the Commission, no member shall serve as an officer or committee member of any political party organization.

Added by Laws 1980, c. 323, § 4-103, emerg. eff. June 13, 1980.

§40-4-104.  Term of office.

TERM OF OFFICE.  Each member shall hold office for a term of six (6) years, except that (1) any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term; and (2) the terms of office of the members first taking office after the date of enactment of this act shall expire, as designated by the Governor at the time of appointment, two at the end of two (2) years, one a representative of employers, and one a representative of employees; two at the end of four (4) years, one a representative of employers, one a representative of employees; and one, the representative of the public, at the end of six (6) years after the date of enactment of this act.  The members of the Commission who are serving at the time this bill is enacted shall continue to serve for the remainders of their respective terms without interruption by reason of this enactment.

Added by Laws 1980, c. 323, § 4-104, emerg. eff. June 13, 1980.

§40-4-105.  Removal by the Governor.

REMOVAL BY THE GOVERNOR.  The Governor may, at any time, after notice and hearing, remove any Commissioner for cause, and such Commissioner sought to be thus removed shall, if he so desires, be given a copy of the charges brought against him, and be given an opportunity of being publicly heard in person, or by counsel, upon not less than ten (10) days' notice.  Such hearing shall be had before the Governor of the State of Oklahoma.  If such Commissioner be removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against such Commissioner, and a complete record of the Governor's proceedings and his findings thereon.

Added by Laws 1980, c. 323, § 4-105, emerg. eff. June 13, 1980.

§40-4-106.1.  Compensation and travel expenses.

In addition to reimbursement for travel expenses pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes, each Commissioner shall receive Fifty Dollars ($50.00) for each Commission meeting attended, not to exceed Six Hundred Dollars ($600.00) per annum.

Added by Laws 1992, c. 318, § 8, eff. July 1, 1992.

§40-4-107.  Quorum.

QUORUM.  Any three Commissioners shall constitute a quorum.  No vacancy shall impair the right of the remaining Commissioners to exercise all of the powers of the Commission.

Added by Laws 1980, c. 323, § 4-107, emerg. eff. June 13, 1980.

§40-4-108.  Executive Director.

EXECUTIVE DIRECTOR.

A.  The chief executive officer of the Commission shall be the Executive Director who shall be appointed by and serve at the pleasure of the Commission.  The Executive Director shall have such compensation and further duties as the Commission may establish.  The Executive Director may appoint in the unclassified service a Deputy Director and an Associate Director, and shall fix the qualifications and duties of such position.  The Executive Director may also appoint in the unclassified service secretaries to the Executive Director, Deputy Director, and Associate Director.

B.  If a person has acquired grade, rank and career status under the merit system of personnel administration within the Oklahoma Employment Security Commission before being appointed as Executive Director, Deputy Director, Associate Director, or unclassified secretary, that person shall:

1.  Upon termination from the unclassified position, have the right to be reinstated to the position within the Oklahoma Employment Security Commission which was held prior to such appointment, or to an equivalent position, unless the person was terminated for a reason that would justify termination of a classified employee or disqualify the person for reinstatement under the Oklahoma Personnel Act or the rules implementing it; and

2.  Be entitled during the unclassified appointment to continue to participate without interruption in any fringe benefit programs available to career employees including, but not limited to, retirement and insurance programs.

Added by Laws 1980, c. 323, § 4-108, emerg. eff. June 13, 1980.  Amended by Laws 1982, c. 304, § 20, operative Oct. 1, 1982; Laws 1992, c. 318, § 11, eff. July 1, 1992; Laws 1995, c. 340, § 23, eff. July 1, 1995; Laws 2003, c. 177, § 7, eff. Nov. 1, 2003; Laws 2005, c. 182, § 10, eff. Nov. 1, 2005.

§40-4-201.  Applicability.

APPLICABILITY.  This part shall apply to the creation, appointment, salary and qualifications of the Board of Review.

Added by Laws 1980, c. 323, § 4-201, emerg. eff. June 13, 1980.

§40-4-202.  Creation.

CREATION.  There shall be created at such time as is necessary for the proper administration of this act a Board of Review, consisting of three members appointed by the Governor for terms of six (6) years, except that the terms of the members first taking office shall be two (2), four (4) and six (6) years, respectively, as designated by the Governor at the time of appointment, and except that vacancies shall be filled by appointment by the Governor for the unexpired term.

Added by Laws 1980, c. 323, § 4-202, emerg. eff. June 13, 1980.

§40-4-203.  Salary.

SALARY.  Each member of the Board of Review shall be paid from the Employment Security Administration Fund a salary of Thirty Thousand Dollars ($30,000.00) per annum, payable in twelve (12) monthly installments, plus actual and necessary traveling expenses incurred in the performance of his duties as provided in the State Travel Reimbursement Act.

Added by Laws 1980, c. 323, § 4-203, emerg. eff. June 13, 1980.  Amended by Laws 1981, c. 259, § 25, emerg. eff. June 25, 1981; Laws 1982, c. 304, § 21, operative Oct. 1, 1982; Laws 1990, c. 266, § 96, operative July 1, 1990; Laws 1999, c. 306, § 3, eff. July 1, 1999.

§40-4-204.  No member to serve as an officer in a political organization.

NO MEMBER TO SERVE AS AN OFFICER IN A POLITICAL ORGANIZATION. No member of the Board of Review shall serve as an officer or committee member of any political party organization during his term of office.

Added by Laws 1980, c. 323, § 4-204, emerg. eff. June 13, 1980.

§40-4-205.  Temporary members.

TEMPORARY MEMBERS.  In the event of the disqualification of two or more members of the Board of Review from the hearing and determination on a claim for benefits, the Governor shall designate by appointment temporary members to serve as alternate members, such alternates to be paid traveling expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act. The Governor may at any time, after notice and hearing, remove any member for cause.

Added by Laws 1980, c. 323, § 4-205, emerg. eff. June 13, 1980.  Amended by Laws 1985, c. 178, § 17, operative July 1, 1985.

§40-4-301.  Applicability.

APPLICABILITY.  This part shall apply to the powers and duties of the Commission.

Added by Laws 1980, c. 323, § 4-301, emerg. eff. June 13, 1980.

§40-4-302.  Commission shall publish rules and other material.

COMMISSION SHALL PUBLISH RULES AND OTHER MATERIAL.  It shall be the duty of the Commission to administer this act; and it shall have the power and authority to adopt, amend, or rescind such rules, to employ such persons, make such expenditures, require such reports, make such investigations, and to take such other action as it deems necessary or suitable to that end.

Added by Laws 1980, c. 323, § 4-302, emerg. eff. June 13, 1980.  Amended by Laws 1990, c. 333, § 13, emerg. eff. May 31, 1990.

§40-4-303.  Repealed by Laws 1990, c. 333, § 20, emerg. eff. May 31, 1990.

§40-4-304.  Commission to determine its own organization and procedure.

COMMISSION TO DETERMINE ITS OWN ORGANIZATION AND PROCEDURE. The Commission shall determine its own organization and methods of procedure in accordance with the provisions of this act.

Added by Laws 1980, c. 323, § 4-304, emerg. eff. June 13, 1980.

§40-4-305.  Official seal.

OFFICIAL SEAL.  The Commission shall have an official seal which shall be judicially noticed.

Added by Laws 1980, c. 323, § 4-305, emerg. eff. June 13, 1980.

§40-4-306.  Report to Governor.

REPORT TO GOVERNOR.  Not later than the fifteenth day of February of each year, the Commission shall submit to the Governor a report covering the administration and operation of this act during the preceding calendar year and shall make such recommendations for amendments to this act as the Commission shall deem proper.  Such report shall include a balance sheet of the moneys in the fund in which there shall be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then current contributions, which reserve shall be set up by the Commission in accordance with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period.

Added by Laws 1980, c. 323, § 4-306, emerg. eff. June 13, 1980.

§40-4-307.  Changes in benefits or contribution rates.

CHANGES IN BENEFITS OR CONTRIBUTION RATES.  Whenever the Commission believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, it shall promptly so inform the Governor, who may make to the Legislature recommendations with respect thereto.

Added by Laws 1980, c. 323, § 4-307, emerg. eff. June 13, 1980.

§40-4-308.  Repealed by Laws 1990, c. 333, § 20, emerg. eff. May 31, 1990.

§40-4-309.  Repealed by Laws 1990, c. 333, § 20, emerg. eff. May 31, 1990.

§40-4-310.  Repealed by Laws 1990, c. 333, § 20, emerg. eff. May 31, 1990.

§40-4-310A.  Adoption and promulgation of rules.

ADOPTION AND PROMULGATION OF RULES.  The adoption and promulgation of all rules by the Oklahoma Employment Security Commission shall be in accordance with the procedures set forth in Article I of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.

Added by Laws 1990, c. 333, § 14, emerg. eff. May 31, 1990.

§40-4-311.  Commission shall publish rules.

COMMISSION SHALL PUBLISH RULES.  The Oklahoma Employment Security Commission shall cause to be printed for distribution to the public the text of this act, the Commission's rules, its annual reports to the Governor, and any other material the Commission deems relevant and suitable and shall furnish the same to any person upon application therefor.

Added by Laws 1980, c. 323, § 4-311, emerg. eff. June 13, 1980.  Amended by Laws 1990, c. 333, § 15, emerg. eff. May 31, 1990; Laws 1993, c. 219, § 32, eff. Sept. 1, 1993.

§40-4-312.  Personnel and compensation.

PERSONNEL AND COMPENSATION.  Subject to other provisions of this act, the Oklahoma Employment Security Commission is authorized to appoint, fix the compensation and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of its duties under this act.  The Commission may delegate to any such persons such power and authority as it deems reasonable and proper for the effective administration of this act, and may in its discretion bond any person handling moneys or signing checks hereunder.  The Commission is authorized and directed to maintain the existing merit system covering all persons employed in the administration of this act and shall have authority, by rule, to provide for all matters which are appropriate to the establishment and maintenance of such system on the basis of efficiency and fitness.  The Commission is authorized to adopt such rules as may be necessary to meet personnel standards promulgated by the Office of Personnel Management pursuant to the Social Security Act, as amended, and the Act of Congress entitled "An Act to provide for the establishment of a national employment system, and for other purposes", approved June 6, 1933, as amended, and to provide for the maintenance of the merit system required under this section in conjunction with any merit system applicable to any other state agency or agencies which meets the personnel standards promulgated by the Office of Personnel Management.

Added by Laws 1980, c. 323, § 4-312, emerg. eff. June 13, 1980.  Amended by Laws 1990, c. 333, § 16, emerg. eff. May 31, 1990.

§40-4-313.  Commission to cooperate and comply with federal law.

COMMISSION TO COOPERATE AND COMPLY WITH FEDERAL LAW.  In the administration of this act the Oklahoma Employment Security Commission shall cooperate to the fullest extent consistent with the provisions of this act, with the Social Security Act, as amended, and is authorized and directed to take such action, through the adoption of appropriate rules, administrative methods and standards, as may be necessary to secure to this state and its citizens all advantages available under the provisions of such act, under the provisions of Sections 1602 and 1603 of the Federal Unemployment Tax Act and under the provisions of the Act of Congress entitled "An Act to provide for the establishment of a national employment system and for cooperation with States in the promotion of such system, and for other purposes", approved June 6, 1933, as amended.  The Commission shall comply with the regulations of the Secretary of Labor relating to the receipt or expenditure by this state of monies granted under any of such acts and shall make such reports, in such form and containing such information as the Secretary of Labor may from time to time require, and shall comply with such provisions as the Secretary of Labor may from time to time find necessary to assure the correctness and verification of such reports.

The Commission may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance law.

Added by Laws 1980, c. 323, § 4-313, emerg. eff. June 13, 1980.  Amended by Laws 1990, c. 333, § 17, emerg. eff. May 31, 1990.

§40-4-314.  Petty cash fund.

PETTY CASH FUND.

There is hereby authorized to be created a petty cash fund for the Oklahoma Employment Security Commission in an amount not to exceed Six Hundred Dollars ($600.00).  This fund may be established from any administrative funds available to the Oklahoma Employment Security Commission for general operating expenses and shall be administered under such rules as prescribed by the Director of State Finance.

Added by Laws 1984, c. 251, § 2, emerg. eff. May 29, 1984.  Amended by Laws 1993, c. 219, § 33, eff. Sept. 1, 1993; Laws 2005, c. 182, § 11, eff. Nov. 1, 2005.

§40-4-315.  Repealed by Laws 2005, c. 182, § 15, eff. Nov. 1, 2005.

§40-4-316.  Purchase of real property.

PURCHASE OF REAL PROPERTY.  If the Commission determines, to its satisfaction, that suitable quarters, office space or facilities are not readily obtainable, the Commission may enter into an agreement with the board of county commissioners of any county, with any state agency or public trust, or with any private person or entity, for the purchase of real property and any improvements or buildings thereon, for the purpose of providing office space to the Commission.  The Commission shall not enter into any agreement under the provisions of this section unless one hundred percent (100%) federal financial participation is obtainable.  All such agreements shall contain provisions regarding the financial participation therein by the parties to the agreement, the payments made for the purchase of such property, and the ownership of such real property, improvements and buildings thereon after payment of the cost of construction or renovation has been completed.  All such provisions shall be consistent with the requirements necessary for the Commission to obtain or receive federal funds for such purpose.  No purchase of any building shall occur without approval of the Legislature.

Added by Laws 1994, c. 349, § 1, eff. July 1, 1994.

§40-4-317.  Employee recognition program.

Employee recognition program.

In order to establish a public employee benefit program to encourage outstanding performance in the workplace, the Oklahoma Employment Security Commission is hereby directed to establish an on-the-job employee performance recognition program which encourages outstanding job performance and productivity.  In order to promote excellence in job performance and provide recognition for work units with exceptional performance, the Commission is authorized to expend from monies available to it so much thereof as may be necessary for the purchase of recognition awards for presentation to the members of work units or individual employees with exceptional job performance records or for other significant contributions to the operation of the Commission.  Recognition awards shall consist of distinctive wearing apparel, service pins, plaques, U.S. Savings Bonds, or other distinguished awards, the value of which shall not exceed One Hundred Dollars ($100.00) per employee, which recognize the achievement of the work unit or individual employee.

Added by Laws 2002, c. 452, § 25, eff. Nov. 1, 2002.

§40-4-401.  Applicability.

APPLICABILITY.  This part shall apply to the creation, appointment, duties and compensation of the Advisory Council.

Added by Laws 1980, c. 323, § 4-401, emerg. eff. June 13, 1980.

§40-4-402.  Creation and appointment.

CREATION AND APPOINTMENT.  There is hereby created a state advisory council of six (6) members composed of men and women to be appointed by the Governor.  Three of the appointees to this council shall be persons who, on account of their vocations, employments or affiliations, can be classed as representatives of employers, and three appointees shall be persons, who on account of their membership in a recognized labor organization, can be classed as representatives of employees.  The Chairman of the Commission created by this act shall be an ex officio member and chairman of the advisory council.  The members of said council shall be appointed within thirty (30) days after the enactment of this act. One representative of the employers and one representative of the employees shall be appointed for terms of two (2) years; one representative of the employers and one representative of the employees shall be appointed for terms of four (4) years; one representative of the employers and one representative of the employees shall be appointed for terms of six (6) years; and thereafter as their terms expire the Governor shall appoint members for terms of six (6) years.  Vacancies shall be filled by appointment by the Governor for the unexpired term.

Added by Laws 1980, c. 323, § 4-402, emerg. eff. June 13, 1980.

§40-4-403.  Compensation and reimbursement.

COMPENSATION AND REIMBURSEMENT.  The advisory council shall serve without compensation.  Members shall be reimbursed for any travel expense incurred in accordance with the State Travel Reimbursement Act.

Added by Laws 1980, c. 323, § 4-403, emerg. eff. June 13, 1980.  Amended by Laws 1985, c. 178, § 18, operative July 1, 1985.

§40-4-404.  Duties of council.

DUTIES OF COUNCIL.  The council shall aid the Commission in formulating policies, and discussing problems related to the administration of this act.

Added by Laws 1980, c. 323, § 4-404, emerg. eff. June 13, 1980.

§40-4-405.  Commission to seek advice and aid of council.

COMMISSION TO SEEK ADVICE AND AID OF COUNCIL.  The Commission with the advice and aid of its advisory council shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance; to investigate, recommend, advise and assist in the establishment and operation, by municipalities, counties, school districts, and the state, of reserves for public works to be used in times of business depression and unemployment; to promote the reemployment of unemployed workers throughout the state in every other way that may be feasible; and to these ends carry on and publish the results of investigations and research and studies.

Added by Laws 1980, c. 323, § 4-405, emerg. eff. June 13, 1980.

§40-4-501.  Applicability.

APPLICABILITY.  This part shall apply to the maintenance and production of work records by employers.

Added by Laws 1980, c. 323, § 4-501, emerg. eff. June 13, 1980.

§40-4-502.  Employing units to maintain records open to Commission.

EMPLOYING UNITS TO MAINTAIN RECORDS OPEN TO COMMISSION.  Each employing unit shall keep true and accurate work records, for such periods of time and containing such information as the Commission may prescribe.  Such records shall be maintained for a period of four (4) years and shall be open to inspection and be subject to being copied by the Commission or its authorized representatives at any reasonable time.

Added by Laws 1980 c. 323, § 4-502, emerg. eff. June 13, 1980.

§40-4-503.  Sworn or unsworn reports.

SWORN OR UNSWORN REPORTS.  The Commission, its authorized representatives, or the Board of Review may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which its authorized representatives deem necessary for the effective administration of this act.

Added by Laws 1980, c. 323, § 4-503, emerg. eff. June 13, 1980.

§40-4-504.  Oaths, depositions, certifications of official acts and subpoenas.

OATHS, DEPOSITIONS, CERTIFICATIONS OF OFFICIAL ACTS AND SUBPOENAS.  In the discharge of the duties imposed by this act, the Commission, the chairman of an appeal tribunal, the members of the Board of Review, and any duly authorized representative of any of them shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim or the administration of this act.

Added by Laws 1980, c. 323, § 4-504, emerg. eff. June 13, 1980.

§40-4-505.  Refusal to obey Commission subpoenas - Judicial orders.

REFUSAL TO OBEY COMMISSION SUBPOENAS - JUDICIAL ORDERS.  In case of contumacy by, or refusal to obey a subpoena issued to, any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the Commission, the Board of Review, the chairman of an appeal tribunal, or any duly authorized representative of any of them shall have jurisdiction to issue to such person an order requiring such person to appear before the Commission, the Board of Review, the chairman of an appeal tribunal or any duly authorized representative of any of them, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question.  Any failure to obey such order of the court may be punished by said court as a contempt thereof.

Added by Laws 1980, c. 323, § 4-505, emerg. eff. June 13, 1980.

§40-4-506.  Penalties for failure to attend lawful inquiries or obey Commission subpoenas.

PENALTIES FOR FAILURE TO ATTEND LAWFUL INQUIRIES OR OBEY COMMISSION SUBPOENAS.  Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in its power so to do, in obedience to a subpoena of the Commission, the Board of Review, the chairman of an appeal tribunal, or any duly-authorized representative of any of them, shall be punished by a fine of not less than Five Hundred Dollars ($500.00) or by imprisonment for not longer than sixty (60) days, or by both such fine and imprisonment.

Added by Laws 1980, c. 323, § 4-506, emerg. eff. June 13, 1980.  Amended by Laws 1982, c. 304, § 22, operative Oct. 1, 1982.

§40-4-507.  Self-incrimination.

SELF-INCRIMINATION.  No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the Commission, the Board of Review, the chairman of an appeal tribunal, or any duly authorized representative of any of them, or in obedience to the subpoena of any of them in any cause or proceeding before the Commission, the Board of Review, or an appeal tribunal, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

Added by Laws 1980, c. 323, § 4-507, emerg. eff. June 13, 1980.

§40-4-508.  Information to be kept confidential - Disclosure.

INFORMATION TO BE KEPT CONFIDENTIAL - DISCLOSURE.

A.  Except as otherwise provided by law, information obtained from any employing unit or individual pursuant to the administration of the Employment Security Act of 1980, and determinations as to the benefit rights of any individual shall be kept confidential and shall not be disclosed or be open to public inspection in any manner revealing the individual's or employing unit's identity.  Any claimant or employer or agent of such person as authorized in writing shall be supplied with information from the records of the Oklahoma Employment Security Commission, to the extent necessary for the proper presentation of the claim or complaint in any proceeding under the Employment Security Act of 1980, with respect thereto.

B.  Upon receipt of written request by any employer who maintains a Supplemental Unemployment Benefit (SUB) Plan, the Commission or its designated representative may release to such employer information regarding weekly benefit amounts paid its workers during a specified temporary layoff period, provided such Supplemental Unemployment Benefit (SUB) Plan requires benefit payment information before Supplemental Unemployment Benefits can be paid to such workers.  Any information disclosed under this provision shall be utilized solely for the purpose outlined herein and shall be held strictly confidential by the employer.

C.  The provisions of this section shall not prevent the Commission from disclosing the following information and no liability whatsoever, civil or criminal, shall attach to any member of the Commission or any employee thereof for any error or omission in the disclosure of such information:

1.  The delivery to taxpayer or claimant a copy of any report or other paper filed by the taxpayer or claimant pursuant to the Employment Security Act of 1980;

2.  The disclosure of information to any person for a purpose as authorized by the taxpayer or claimant pursuant to a waiver of confidentiality.  The waiver shall be in writing and shall be notarized;

3.  The Oklahoma Department of Commerce may have access to data obtained pursuant to the Employment Security Act of 1980 pursuant to rules promulgated by the Commission.  The information obtained shall be held confidential by the Department and any of its agents and shall not be disclosed or be open to public inspection.  The Oklahoma Department of Commerce, however, may release aggregated data, either by industry or county, provided that such aggregation meets disclosure requirements of the Commission;

4.  The publication of statistics so classified as to prevent the identification of a particular report and the items thereof;

5.  The disclosing of information or evidence to the Attorney General or any district attorney when the information or evidence is to be used by the officials or other parties to the proceedings to prosecute or defend allegations of violations of the Employment Security Act of 1980.  The information disclosed to the Attorney General or any district attorney shall be kept confidential by them and not be disclosed except when presented to a court in a prosecution of a violation of Section 1-101 et seq. of this title, and a violation by the Attorney General or district attorney by otherwise releasing the information shall be a felony;

6.  The furnishing, at the discretion of the Commission, of any information disclosed by the records or files to any official person or body of this state, any other state or of the United States who is concerned with the administration of assessment of any similar tax in this state, any other state or the United States;

7.  The furnishing of information to other state agencies for the limited purpose of aiding in the collection of debts owed by individuals to the requesting agencies;

8.  The release to employees of the Department of Transportation of information required for use in federally mandated regional transportation planning, which is performed as a part of its official duties;

9.  The release to employees of the State Treasurer's office of information required to verify or evaluate the effectiveness of the Oklahoma Small Business Linked Deposit Program on job creation;

10.  The release to employees of the Attorney General, the State Insurance Fund, the Department of Labor, the Workers' Compensation Court, and the Insurance Department for use in investigation of workers' compensation fraud;

11.  The release to employees of the Oklahoma State Bureau of Investigation or release to employees of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control for use in criminal investigations and the location of missing persons or fugitives from justice;

12.  The release to employees of the Center of International Trade, Oklahoma State University, of information required for the development of International Trade for employers doing business in the State of Oklahoma;

13.  The release to employees of the Oklahoma State Regents for Higher Education of information required for use in the default prevention efforts and/or collection of defaulted student loans guaranteed by the Oklahoma Guaranteed Student Loan Program.  Any information disclosed under this provision shall be utilized solely for the purpose outlined herein and shall be held strictly confidential by the Oklahoma State Regents for Higher Education;

14.  The release to employees of the Center for Economic and Management Research of the University of Oklahoma, of information required to identify economic trends.  The information obtained shall be kept confidential by the University and shall not be disclosed or be open to public inspection.  The University of Oklahoma may release aggregated data, provided that such aggregation meets disclosure requirements of the Commission;

15.  The release to employees of the Office of State Finance of information required to identify economic trends.  The information obtained shall be kept confidential by the Office of State Finance and shall not be disclosed or be open to public inspection.  The Office of State Finance may release aggregate data, provided that such aggregation meets disclosure requirements of the Commission;

16.  The release to employees of the Department of Mental Health and Substance Abuse Services of information required to evaluate the effectiveness of mental health and substance abuse treatment and state or local programs utilized to divert persons from inpatient treatment.  The information obtained shall be kept confidential by the Department and shall not be disclosed or be open to public inspection.  The Department of Mental Health and Substance Abuse Services, however, may release aggregated data, either by treatment facility, program or larger aggregate units, provided that such aggregation meets disclosure requirements of the Oklahoma Employment Security Commission;

17.  The release to employees of the Attorney General, the Oklahoma State Bureau of Investigation, and the Insurance Department for use in the investigation of insurance fraud;

18.  The release to employees of public housing agencies for purposes of determining eligibility pursuant to 42 U.S.C. Section 503(i);

19.  The release of wage and benefit claim information, at the discretion of the Commission, to an agency of this state or its political subdivisions, or any nonprofit corporation that operates a program or activity designated as a partner in the Workforce Investment Act One-Stop delivery system pursuant to 29 U.S.C.A., Section 2481 (b), based on a showing of need made to the Commission and after an agreement concerning the release of information is entered into with the entity receiving the information;

20.  The release of information to the wage record interchange system, at the discretion of the Commission;

21.  The release of information to the Bureau of the Census of the U.S. Department of Commerce for the purpose of economic and statistical research; or

22.  The release of employer tax information and benefit claim information to the Oklahoma Health Care Authority for use in determining eligibility for a program that will provide subsidies for health insurance premiums for qualified employers, employees, self-employed persons, and unemployed persons.

D.  Subpoenas to compel disclosure of information made confidential by this statute shall not be valid, except for administrative subpoenas issued by federal, state, or local governmental agencies that have been granted subpoena power by statute or ordinance.  Confidential information maintained by the Commission can be obtained by order of a court of record that authorizes the release of the records in writing.  All administrative subpoenas or court orders for production of documents must provide a minimum of twenty (20) days from the date it is served for the Commission to produce the documents.  If the date on which production of the documents is required is less than twenty (20) days from the date of service, the subpoena or order shall be considered void on its face as an undue burden or hardship on the Commission.

E.  Should any of the disclosures provided for in this section require more than casual or incidental staff time, the Commission may charge the cost of such staff time to the party requesting the information.

F.  It is further provided that the provisions of this section shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the records and files of the Commission.

Added by Laws 1980, c. 323, § 4-508, emerg. eff. June 13, 1980.  Amended by Laws 1981, c. 259, § 26, emerg. eff. June 25, 1981; Laws 1982, c. 304, § 23, operative Oct. 1, 1982; Laws 1984, c. 251, § 1, emerg. eff. May 29, 1984; Laws 1990, c. 235, § 3, eff. Sept. 1, 1990; Laws 1993, c. 349, § 35, eff. Sept. 1, 1993; Laws 1994, c. 195, § 8, emerg. eff. May 16, 1994; Laws 1995, c. 340, § 20, eff. July 1, 1995; Laws 1997, c. 30, § 20, eff. July 1, 1997; Laws 1997, c. 359, § 15, eff. July 1, 1997; Laws 2000, c. 348, § 3, eff. Nov. 1, 2000; Laws 2001, c. 363, § 28, eff. July 1, 2001; Laws 2002, c. 452, § 26, eff. Nov. 1, 2002; Laws 2003, c. 177, § 8, eff. Nov. 1, 2003; Laws 2005, c. 182, § 12, eff. Nov. 1, 2005.

NOTE:  Laws 1997, c. 133, § 453 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.  Laws 2002, c. 160, § 1 repealed by Laws 2003, c. 3, § 19, emerg. eff. March 19, 2003.

§40-4-509.  Information to be furnished to public agencies.

INFORMATION TO BE FURNISHED TO PUBLIC AGENCIES.

A.  Subject to such restrictions as the Oklahoma Employment Security Commission may by rule prescribe, information maintained by the Commission may be made available to any agency of this or any other state, or any federal agency, charged with the administration of an unemployment compensation law or the maintenance of a system of public employment offices, or the Internal Revenue Service of the United States Department of the Treasury, the United States Social Security Administration or the Oklahoma Tax Commission.  Any information obtained in connection with the administration of the employment service may be made available to:

1.  Persons or agencies for purposes appropriate to the operation of a public employment service; or

2.  Any agency of this state or its political subdivisions or nonprofit corporation that operates a program or activity designated as a required partner in the Workforce Investment Act One-Stop delivery system pursuant to 29 U.S.C., Section 2841 (b)(1), in accordance with a written agreement entered into between the partner and the Commission.

B.  Upon request, the Commission shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, and may furnish to any state agency similarly charged, the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits pursuant to the provisions of the Employment Security Act of 1980.  The Commission shall furnish to public agencies collecting debts created by food stamp overissuances or administering Transitional Assistance to Needy Families (TANF) or child support programs, promptly upon request and in the most economical, effective and timely manner, information as to:

1.  Whether an individual has applied for, is receiving or has received unemployment insurance and the amount;

2.  The individual's current address;

3.  Whether the individual has refused employment and if so a description of the job including the terms, conditions and rate of pay; and

4.  Any other information that might be useful in locating any individual who may have a food stamp overissuance or an obligation for support.

Added by Laws 1980, c. 323, § 4-509, emerg. eff. June 13, 1980.  Amended by Laws 1983, c. 275, § 1, emerg. eff. June 24, 1983; Laws 1990, c. 309, § 10, eff. Sept. 1, 1990; Laws 1993, c. 219, § 34, eff. Sept. 1, 1993; Laws 1997, c. 30, § 21, eff. July 1, 1997; Laws 2002, c. 452, § 27, eff. Nov. 1, 2002.

§40-4-510.  Commission may request examination of return of national bank.

COMMISSION MAY REQUEST EXAMINATION OF RETURN OF NATIONAL BANK.  The Commission may request the Comptroller of the Currency of the United States to cause an examination of the correctness of any return or report of any national banking association rendered pursuant to the provisions of this act, and may in connection with such request transmit any such report or return to the Comptroller of the Currency of the United States as provided in Section 1606(c) of the Federal Internal Revenue Code.

Added by Laws 1980, c. 323, § 4-510, emerg. eff. June 13, 1980.

§40-4-511.  Communications to Commission privileged - Not subject to slander or libel.

COMMUNICATIONS TO COMMISSION PRIVILEGED - NOT SUBJECT TO SLANDER OR LIBEL.  All letters, reports, communications and other matters, written or oral from employer or former employer or claimant, to the Commission or any of its agents or to any board which have been written, sent, or made in connection with the requirements and administration of this act, shall be absolutely privileged and shall not be the subject matter or basis for any suit for slander or libel in any court, but no employer or claimant or their representatives testifying before the Commission or any board provided for in this act shall be exempt from punishment for perjury.

Added by Laws 1980, c. 323, § 4-511, emerg. eff. June 13, 1980.

§40-4-601.  Applicability.

APPLICABILITY.  This part shall apply to the Employment Security Administration Fund.

Added by Laws 1980, c. 323, § 4-601, emerg. eff. June 13, 1980.

§40-4-602.  Fund created.

FUND CREATED.  There is hereby created in the State Treasury a special fund to be known as the Employment Security Administration Fund.  All moneys which are deposited or paid into this fund shall be continuously available to the Commission for expenditure in accordance with the provisions of this act, and shall not lapse at any time or be transferred to any other fund.

Added by Laws 1980, c. 323, § 4-602, emerg. eff. June 13, 1980.

§40-4-603.  Moneys expended in accordance with Secretary of Labor.

MONEYS EXPENDED IN ACCORDANCE WITH SECRETARY OF LABOR.  All moneys in this fund which are received from the federal government or any agency thereof or which are appropriated by this state for the purposes described in Part 8 of this Article shall be expended by the Commission solely for the purposes and in the amounts found necessary by the Secretary of Labor for the proper and efficient administration of this act.

Added by Laws 1980, c. 323, § 4-603, emerg. eff. June 13, 1980.

§40-4-604.  Composition of fund.

COMPOSITION OF FUND.  The fund shall consist of all moneys appropriated by this state, all moneys received from the United States of America, or any agency thereof, and all moneys received from any other source for such purpose, and shall also include any moneys received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency, any amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the Employment Security Administration Fund or by reason of damage to equipment or supplies purchased from moneys in such fund, and any proceeds realized from the sale or disposition of any such equipment or supplies which may no longer be necessary for the proper administration of this act.

Added by Laws 1980, c. 323, § 4-604, emerg. eff. June 13, 1980.

§40-4-605.  Maintenance of administrative fund.

MAINTENANCE OF ADMINISTRATIVE FUND.

All monies in this fund shall be deposited in a special fund in the State Treasury.  Such monies shall be secured by collateral in the full amount of the funds on deposit in the same kind and manner the State Treasurer is required to secure other funds of the state on deposit.

Added by Laws 1980, c. 323, § 4-605, emerg. eff. June 13, 1980.  Amended by Laws 1997, c. 30, § 22, eff. July 1, 1997; Laws 1997, c. 391, § 2, eff. July 1, 1997.

§40-4-606.  State Treasurer liable on official bond.

STATE TREASURER LIABLE ON OFFICIAL BOND.  The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Employment Security Administration Fund provided for under this act.  Such liability on the official bond shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to any liability upon any separate bond existent on the effective date of this provision, or which may be given in the future.  All sums recovered on any surety bond for losses sustained by the Employment Security Administration Fund shall be deposited in said fund.

Added by Laws 1980, c. 323, § 4-606, emerg. eff. June 13, 1980.

§40-4-607.  Reimbursement of fund.

REIMBURSEMENT OF FUND.  This state recognizes its obligation to replace, and hereby pledges the faith of this state that funds will be provided in the future, and applied to the replacement of any moneys received after July 1, 1941, from the Secretary of Labor under Title III of the Social Security Act, any unencumbered balances in the Employment Security Administration Fund as of that date, any moneys thereafter granted to this state pursuant to the provisions of the Wagner-Peyser Act, and any moneys made available by the state or its political subdivisions and matched by such moneys granted to this state pursuant to the provisions of the Wagner-Peyser Act, which the Secretary of Labor finds have, because of any action or contingency, been lost or have been expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor for the proper administration of this act.  Such moneys shall be promptly replaced by moneys appropriated for such purpose from the general funds of this state to the Employment Security Administration Fund for expenditures as provided in this Part.  The Commission shall promptly report to the Governor, and the Governor to the Legislature, the amount required for such replacement.  This section shall not be construed to relieve this state of its obligation with respect to funds received prior to July 1, 1941, pursuant to the provisions of Title III of the Social Security Act.

Added by Laws 1980, c. 323, § 4-607, emerg. eff. June 13, 1980.

§40-4-608.  Reed Act distributions.

REED ACT DISTRIBUTIONS.

A.  Monies credited to the account of this state in the Unemployment Trust Fund, described in Section 3-605 of this title, by the Secretary of the Treasury of the United States pursuant to 42 U.S.C., Section 1103, may be used for the payment of unemployment benefits to qualified claimants in this state, or may be appropriated by the Legislature following the procedure set out in 42 U.S.C., Section 1103 (c)(2), for the administration of the unemployment compensation law and public employment offices in this state.

B.  Monies credited to the account of this state in the Unemployment Trust Fund, described in Section 3-605 of this title, by the Secretary of the Treasury of the United States pursuant to 42 U.S.C., Section 1103, with respect to federal fiscal years 1999, 2000, and 2001, shall be used solely for the administration of the Unemployment Compensation Program in this state.

Added by Laws 1998, c. 161, § 13, eff. July 1, 1998.  Amended by Laws 2002, c. 452, § 28, eff. Nov. 1, 2002.

§40-4-701.  Applicability.

APPLICABILITY.  This part shall apply to reciprocal arrangements with agencies of other states, of the federal government, or with foreign governments.

Added by Laws 1980, c. 323, § 4-701, emerg. eff. June 13, 1980.

§40-4-702.  Reciprocal arrangements authorized.

RECIPROCAL ARRANGEMENTS AUTHORIZED.  The Commission is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

1.  Services performed by an individual for a single employing unit for which services are customarily performed in more than one state shall be deemed to be services performed entirely within any one of the states in which:

a. any parts of such individual's service is performed,

b. such individual has his residence, or

c. the employing unit maintains a place of business,

provided there is in effect, as to such services, an election, approved by the agency charged with the administration of such state's unemployment compensation law, pursuant to which all the services performed by such individual for such employing unit are deemed to be performed entirely within such state;

2.  The Commission shall cooperate with the Department of Labor of the United States to the fullest extent consistent with the provisions of this act, and shall take such action, through the adoption of appropriate rules, administrative methods and standards, as may be necessary to secure to this state and its citizens all advantages available under the provisions of the Social Security Act, 42 U.S.C., Section 301 et seq., that relate to unemployment compensation, the Federal Unemployment Tax Act, 26 U.S.C., Section 3301 et seq., the Wagner-Peyser Act, 29 U.S.C., Section 49 et seq., the Federal-State Extended Unemployment Compensation Act of 1970, 26 U.S.C., Section 3304 et seq., and any federal comprehensive manpower act and any other similar or related federal acts;

3.  The Commission shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under said Oklahoma Employment Security Act, as amended by this act, with his wages and employment covered under the unemployment compensation laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for:

a. applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws, and

b. avoiding the duplicate use of wage and employment by reason of such combining; and

4.  Contributions due under this act with respect to wages for insured work shall for the purposes of this act be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal unemployment compensation law, but no such arrangement shall be entered into unless it contains provisions for such reimbursement to the fund of such contributions and the actual earnings thereon as the Commission finds will be fair and reasonable as to all affected interests.

Added by Laws 1980, c. 323, § 4-702, emerg. eff. June 13, 1980.  Amended by Laws 1993, c. 219, § 35, eff. Sept. 1, 1993.

§40-4-703.  Reimbursements to be deemed benefits.

REIMBURSEMENTS TO BE DEEMED BENEFITS.  Reimbursements paid from the fund pursuant to subsection (3) of Section 4-702 of this act shall be deemed to be benefits for the purpose of this act.  The Commission is authorized to make to other state or federal agencies and to receive from such other state or federal agencies reimbursements from or to the fund in accordance with arrangements entered into pursuant to Section 4-702 of this act.

Added by Laws 1980, c. 323, § 4-703, emerg. eff. June 13, 1980.

§40-4-704.  Cooperation authorized.

COOPERATION AUTHORIZED.  The administration of this act and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and such other states and the appropriate federal agencies in exchanging services, and making available facilities and information.  The Commission is therefore authorized to make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of this act as it deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law, and, in like manner, to accept and utilize information, services and facilities made available to this state by the agency charged with the administration of any such other unemployment compensation or public employment service law.

Added by Laws 1980, c. 323, § 4-704, emerg. eff. June 13, 1980.

§40-4-705.  Cooperative arrangements with foreign governments.

COOPERATIVE ARRANGEMENTS WITH FOREIGN GOVERNMENTS.  To the extent permissible under the laws and Constitution of the United States, the Commission is authorized to enter into or cooperate in arrangements whereby facilities and services provided under the unemployment compensation law of any foreign government, may be utilized for the taking of claims and the payment of benefits under the employment security law of this state or under a similar law of such government.

Added by Laws 1980, c. 323, § 4-705, emerg. eff. June 13, 1980.

§40-4-801.  Applicability.

APPLICABILITY.  This part applies to the Oklahoma State Employment Service.

Added by Laws 1980, c. 323, § 4-801, emerg. eff. June 13, 1980.

§40-4-802.  Establishment.

ESTABLISHMENT.  The Oklahoma State Employment Service is hereby established in the Employment Security Division of the Commission. The Commission, in the conduct of such service, shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this act and for the purposes of performing such functions as are within the purview of the Act of Congress entitled "An Act to provide for the establishment of a national employment system and for cooperation with the States in the promotion of such system, and for other purposes," approved June 6, 1933, (48 Stat. 113; U.S.C., title 29, Section 49 (c)) as amended, hereinafter referred to as the "Wagner-Peyser Act." The provisions of the said Act of Congress are hereby accepted by this state, and the Commission is hereby designated and constituted the agency of this state for the purposes of said act.

Added by Laws 1980, c. 323, § 4-802, emerg. eff. June 13, 1980.

§40-4-803.  Moneys to be paid into the Employment Security Administration.

MONEYS TO BE PAID INTO THE EMPLOYMENT SECURITY ADMINISTRATION FUND.  All moneys received by this state under the Wagner-Peyser Act shall be paid into the Employment Security Administration Fund and shall be expended solely for the maintenance of the state system of public employment offices.

Added by Laws 1980, c. 323, § 4-803, emerg. eff. June 13, 1980.

§40-4-804.  Cooperative agreements.

COOPERATIVE AGREEMENTS.  For the purpose of establishing and maintaining free public employment offices, and promoting the use of their facilities, the Commission is authorized to enter into agreements with the Railroad Retirement Board, or any other agency of the United States, or of this or any other state, charged with the administration of any law whose purposes are reasonably related to the purposes of this act, and as a part of such agreements may accept moneys, services or quarters as a contribution to the maintenance of the state system of public employment offices or as reimbursement for services performed.  All moneys received for such purposes shall be paid into the Employment Security Administration Fund.

Added by Laws 1980, c. 323, § 4-804, emerg. eff. June 13, 1980.

§40-4-901.  Oklahoma Employment Security Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Employment Security Commission, to be designated the "Oklahoma Employment Security Commission Revolving Fund".  The revolving fund shall consist of all penalties and interest received by the Oklahoma Employment Security Commission.  Said revolving fund shall be a continuing fund, not subject to fiscal year limitations and shall not be subject to legislative appropriation. Expenditures from said revolving fund shall be made pursuant to the laws of this state and the statutes relating to the Oklahoma Employment Security Commission and shall be for administration expenses of the Oklahoma Employment Security Commission and for any other purpose which the Legislature directs.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Oklahoma Employment Security Commission and approved for payment by the Director of State Finance.

Added by Laws 1986, c. 205, § 10, emerg. eff. June 6, 1986.  Amended by Laws 1989, c. 313, § 10, operative July 1, 1989.

§40-5-101.  Applicability.

APPLICABILITY.  This part applies to penalties for violations of this act.

Added by Laws 1980, c. 323, § 5-101, eff. July 1, 1980.

§40-5-102.  False statement for benefits, failure to disclose material fact.

FALSE STATEMENT FOR BENEFITS, FAILURE TO DISCLOSE MATERIAL FACT.

A.  Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit or other payment under this act or under the unemployment compensation law of any state or of the federal government, either for the individual or for any other person, shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not more than ninety (90) days, or by both such fine and imprisonment; and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense for each week of benefits.

B.  If a person is convicted of the crime described in subsection A of this section in a particular benefit year, and in any subsequent benefit year that person again commits the crime described in subsection A of this section, that person shall be guilty of a misdemeanor and shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than one hundred eighty (180) days, or by both fine and imprisonment.  Each such false statement or representation or failure to disclose a material fact shall constitute a separate offense for each week of benefits.

C.  Upon conviction sentences may be suspended or upon a plea of guilty judgment and sentencing may be deferred only upon the condition of full restitution to the Commission of all benefits so obtained or the excess of any benefits so increased.

Added by Laws 1980, c. 323, § 5-102, eff. July 1, 1980.  Amended by Laws 2002, c. 452, § 29, eff. Nov. 1, 2002.

§40-5-103.  Violations by employers.

VIOLATIONS BY EMPLOYERS.  Any employer or any officer or agent of an employer or any other person who makes a false statement or representation knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining a subject employer or to avoid or reduce any contribution or other payment required from an employing unit under this act or under the unemployment compensation law of any state or of the federal government, or who willfully fails or refuses to make or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not longer than ninety (90) days, or by both fine and imprisonment; and each such false statement or representation or failure to disclose a material fact, and each day of such failure or refusal shall constitute a separate offense.

Added by Laws 1980, c. 323, § 5-103, eff. July 1, 1980.

§40-5-104.  Violations of act, and regulations for which no specific penalty is otherwise provided.

VIOLATIONS OF ACT, AND REGULATIONS FOR WHICH NO SPECIFIC PENALTY IS OTHERWISE PROVIDED.  Any person who shall willfully violate any provision of this act or any order, rule, or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this act, and for which a penalty is neither prescribed in this act nor provided by any other applicable statute, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not longer than ninety (90) days, or by both such fine and imprisonment, and each day such violation continues shall be deemed to be a separate offense.

Added by Laws 1980, c. 323, § 5-104, eff. July 1, 1980.

§40-5-107.  Wrongful disclosure of information.

WRONGFUL DISCLOSURE OF INFORMATION.  If any employee or member of the Board of Review or the Commission or any employee of the Commission, in violation of Section 4-508, makes any disclosure of information obtained from any employing unit or individual in the administration of this act, or if any person who has obtained any list of applicants for work, or of claimants or recipients of benefits, under this act shall use or permit the use of such list for any political purpose, he shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or imprisoned for not longer than ninety (90) days, or both.

Added by Laws 1980, c. 323, § 5-107, eff. July 1, 1980.

§40-5-108.  Other penalties in this act.

OTHER PENALTIES IN THIS ACT.

Other penalties are provided in the following sections:

Employer violations of employee rights - Section 2-301

Impermissible charges to claimants - Section 2-302

Disqualification of benefit claims for fraud - Section 2-402

Recovery of benefits paid upon false statement - Section 2-613

SUTA dumping prohibition - Section 3-111.1

Added by Laws 1980, c. 323, § 5-108, eff. July 1, 1980.  Amended by Laws 2005, c. 182, § 13, eff. Nov. 1, 2005.

§40-5-109.  Renumbered as § 3-310 of this title by Laws 1993, c. 219, § 36, eff. Sept. 1, 1993.

§40-5-201.  Applicability.

APPLICABILITY.  The provisions of this part apply to representation in court in civil or criminal actions of this act.

Added by Laws 1980, c. 323, § 5-201, eff. July 1, 1980.

§40-5-202.  Civil actions.

CIVIL ACTIONS.  In any civil action to enforce the provisions of this act the Commission, the Board of Review, and the state may be represented by any qualified attorney who is employed by the Commission and is designated by it for this purpose, or at the Commission's request by the Attorney General, or if the action is brought in the courts of any other state by any attorney qualified to appear in the courts of that state.

Added by Laws 1980, c. 323, § 5-202, eff. July 1, 1980.

§40-5-203.  Criminal actions.

CRIMINAL ACTIONS.  All criminal actions for violation of any provisions of this act, or of any rules or regulations issued pursuant thereto, shall be prosecuted by the Attorney General of the state, or by the prosecuting attorney of any county in which the employing unit has a place of business or the violator resides.

Added by Laws 1980, c. 323, § 5-203, eff. July 1, 1980.

§40-6-101.  OESC Computer Fund.

OESC COMPUTER FUND.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Employment Security Commission to be designated the "OESC Computer Fund".  The OESC Computer Fund shall be separate and distinct from the Unemployment Compensation Fund and shall consist of:

1.  All monies received from employers and paid pursuant to Section 7 of this act;

2.  All other sums, from whatever source, received by the Commission and paid into the OESC Computer Fund; and

3.  Property and securities acquired by and through the use of monies in the OESC Computer Fund.

B.  The OESC Computer Fund shall be a continuing fund, not subject to fiscal year limitations.  All monies accruing to the credit of the OESC Computer Fund are hereby appropriated and may be budgeted and expended for the purposes set forth in Section 5 of this act.  Expenditures from the OESC Computer Fund shall be made upon warrants issued by the State Treasurer against claims filed, as prescribed by law, with the Director of State Finance for approval and payment.

Added by Laws 1997, c. 391, § 4, eff. July 1, 1997.

§40-6-102.  Expenditures from fund.

EXPENDITURES FROM FUND.

A.  The monies in the OESC Computer Fund shall be used for the following purposes:

1.  To purchase or lease a new computer system for the Oklahoma Employment Security Commission to be used in its mission to provide an employment service, unemployment insurance, and economic research for the citizens of this state as well as the administration of these programs;

2.  To purchase or lease any auxiliary or peripheral equipment necessary for the operation of the new computer system;

3.  To purchase or lease any and all software needed for the operation of the new computer system;

4.  To pay for all computer programming and analysis necessary to make the new computer system operational;

5.  To pay for all designing, engineering, planning, networking, and training to make the new computer system operational;

6.  To pay for all shipping and installation charges for the computer system and its auxiliary and peripheral equipment; and

7.  To make refunds of contributions erroneously collected and deposited in the OESC Computer Fund.

B.  If any money remains in this fund after the new computer system has been brought on line and made fully operational, that excess money shall be transferred to the Unemployment Compensation Fund.

C.  If the Commission receives a grant from the United States Department of Labor to be used to make the Commission's computer system compliant with the year 2000, or if the Commission receives a grant from the United States Department of Labor to upgrade or modify its Interactive Voice Response System (IVRS), then the Commission will, upon receipt of the federal grant money, deduct an equal amount of money from the OESC Computer Fund and transfer it to the Unemployment Compensation Fund.

Added by Laws 1997, c. 391, § 5, eff. July 1, 1997.

§40-6-103.  Custodian and treasurer of fund.

CUSTODIAN AND TREASURER OF FUND.

A.  The State Treasurer shall be the custodian and treasurer of the OESC Computer Fund.

B.  The State Treasurer shall deposit the monies belonging to the OESC Computer Fund, that are in his or her custody, subject to the provisions of Section 7 of this act.

C.  The State Treasurer, as custodian of the OESC Computer Fund, shall hold, invest, transfer, sell, deposit, and release those monies, properties, or securities in a manner approved by the Oklahoma Employment Security Commission.  Provided, however, that those monies shall be invested in the classes of securities legal for investment of public monies of this state.  Provided further, the investment shall at all times be so made that all assets of the OESC Computer Fund shall always be readily convertible into cash when needed for any expenditure authorized in Section 5 of this act.

Added by Laws 1997, c. 391, § 6, eff. July 1, 1997.

§40-6-104.  Computer fund assessments.

COMPUTER FUND ASSESSMENTS.

A.  1.  For the period from July 1, 1997, to June 30, 1998, each employer subject to the provisions of Sections 3-103, 3-109 and 3-110 of Title 40 of the Oklahoma Statutes shall be required to pay an OESC Computer Fund assessment equal to fifty percent (50%) of the unemployment contributions that would be owed to the Oklahoma Employment Security Commission before any rate reduction is made pursuant to Section 3 of this act.  This assessment shall be in addition to any contribution which that employer is required to make pursuant to the provisions of the Employment Security Act of 1980.

2.  The assessment provided for in this section shall not be considered part of any contribution required of an individual employer pursuant to the Employment Security Act of 1980, nor shall it be considered for purposes of determining the individual employers contribution rate.

B.  Employers assigned a tax rate pursuant to Sections 3-103 and 3-110 of Title 40 of the Oklahoma Statutes shall pay an OESC Computer Fund assessment equal to the rate reduction granted them pursuant to Section 3 of this act.

C.  Employers who qualify for an earned rate calculated pursuant to Section 3-109 of Title 40 of the Oklahoma Statutes, and are given a rate of five and one-half percent (5.5%), shall be exempt from the provisions of this section.

D.  Employers making payments in lieu of contributions pursuant to Sections 3-702, 3-705 and 3-806 of Title 40 of the Oklahoma Statutes shall be exempt from the provisions of this section.

E.  The assessment shall be made and collected by the Oklahoma Employment Security Commission for deposit, on a quarterly basis, to the credit of the OESC Computer Fund.  Provided, all monies received by the Oklahoma Employment Security Commission for the account of the OESC Computer Fund, upon receipt, shall be deposited in a clearance account in a financial institution located in this state.

F.  Once the sum of Twenty Million Dollars ($20,000,000.00) is collected through this assessment, any amount of money collected through this assessment in excess of Twenty Million Dollars ($20,000,000.00) shall be transferred to the Unemployment Compensation Fund.

G.  The Oklahoma Employment Security Commission shall promulgate such rules as may be necessary to implement the provisions of Sections 3 through 7 of this act.

Added by Laws 1997, c. 391, § 7, eff. July 1, 1997.

§40-9-101.  Effective date.

EFFECTIVE DATE.  (1)  Except as otherwise provided in this article, this act becomes effective on July 1, 1980.

(2)  Article 4 on Administration takes effect upon enactment of this act.

(3)  Part 6 of Article 2 on Appeals takes effect on October 1, 1980; provided however, the Oklahoma Employment Security Commission may by resolution provide that Part 6 of Article 2 on Appeals becomes effective at an earlier date than October 1, 1980, if the Commission by resolution adopts an earlier date.

Added by Laws 1980, c. 323, § 9-101, eff. July 1, 1980.

§40-9-102.  Repeal.

REPEAL.  The Oklahoma Employment Security Act, 40 O.S. 1971, Sections 211 through 238.1, both inclusive, as amended, is hereby repealed subject to the provisions of Section 9-103, except that 40 O.S. 1971, Section 226 (a) and (b) are not repealed.

Added by Laws 1980, c. 323, § 9-102, eff. July 1, 1980.

§40-9-103.  Transitional provisions.

TRANSITIONAL PROVISIONS.  (1)  Notwithstanding the repeal of the Oklahoma Employment Security Act by Section 9-102 of this act, all liabilities accruing thereunder, including both civil and criminal liabilities, including but not limited to liabilities for contributions, liabilities for refunds, liabilities for repayment and liabilities for interest and penalties, shall not be extinguished by the repeal of the Oklahoma Employment Security Act and such liabilities shall be liabilities under this act and shall be administered and enforced as liabilities under this act.

(2)  Unemployment experience, wage records and contribution records under the Oklahoma Employment Security Act, 40 O.S. 1971, Section 211 through Section 238.1, both inclusive, as amended, shall be deemed and shall constitute the same things under this act unless and except this act expressly provides otherwise.

Added by Laws 1980, c. 323, § 9-103, eff. July 1, 1980.

§40-9-104.  Emergency.

EMERGENCY.  It being immediately necessary for the preservation of the public peace, health and safety, an emergency is hereby declared to exist, by reason whereof this act shall take effect and be in full force from and after its passage and approval.

Added by Laws 1980, c. 323, § 9-104, eff. July 1, 1980.

§4011.  Branch office at Tulsa.

The Commissioner of Labor is hereby authorized to establish a branch office to be located in Tulsa, Oklahoma.

Laws 1981, c. 246, § 6, emerg. eff. June 25, 1981.

§4035.  Labor commissioner to report fees and fines.

The Commissioner of Labor shall, at the end of each quarter, make an itemized account of all monies received by him from fees and fines under the provisions of this article, and pay the same into the State Treasury.

R.L.1910, § 3727.

§4038.  Witnesses  Attendance.

In case of refusal of any person to comply with the order of the Commissioner or subpoena issued by him, or the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated, or refusal to permit any inspection as aforesaid, the District Judge of the district in which the person resides, on application of the Commissioner, shall compel obedience by attachment proceedings as for contempt.

Laws 1917, c. 181, p. 340, § 3.

§4046.  Refusal of service to employer not fulfilling contracts.

The Commissioner of Labor shall, after having determined by investigation that any employer in this state is not fulfilling contracts made through employment agents, order all employment agents in the state to refuse further service to such employer.  Any employment agent violating this section shall be subject to the penalties as provided in Section Two (2) and Twelve (12) of this act.

Laws 1917, c. 181, p. 342, § 11.

§4047.  Bringing in or transferring persons for purpose of employment through employment agency.

Every person, company, corporation or association doing business in this state, who shall have persons brought into this state or transferred from one point to another within the state, for the purpose of employment through or by means of any employment agency operating in this or any other state, shall immediately fulfill the terms of the contract made between such persons shipped in for the purpose of employment and the employment agency, or shall, within twelve (12) hours after the arrival of such persons desiring employment, in case of failure or refusal to furnish such employment provide such persons with transportation to their original starting point, and such meals and lodging as may be necessary for the proper sustenance of such persons until they arrive at their destination.  Failure to comply with this section shall subject the offending parties to a fine of not less than Fifty Dollars ($50.00), nor more than One Hundred Dollars ($100.00) for each offense.

Laws 1917, c. 181, p. 342, § 12.

§4052.  Definitions.

For the purpose of and when used in this act:

(a) The "Administrator" of this act shall be the Commissioner of Labor.

(b) "Director" shall mean the Deputy appointed by the Administrator to supervise administration of this act.

(c) "Employee", as used in this act, shall mean any person performing or applying for work or service of any kind or character for hire.

(d) "Employer" shall mean any person employing or seeking to employ any person for hire.

(e) "Fees" shall mean anything of value, including any money or other valuable consideration exacted, charged, collected or received directly or indirectly, or paid or promised to be paid for any services or act described or enumerated in subsection (g) of this section.

(f) "Employment" shall mean the act of employing or state of being employed, engaged, or hired.

(g) "Private employment agency" shall mean any business operated in this state by any person, firm or corporation for profit which secures employment or by any form of advertising holds itself out to applicants as able to secure employment or to provide information or service of any kind purporting to promote, lead to or result in employment for the applicant with any employer other than itself, where any applicant may become liable for the payment of a fee to the private employment agency, either directly or indirectly. "Private employment agency" does not include:

(1) Any educational, religious, charitable, fraternal or benevolent organization which charges no fee for services rendered in securing employment or providing information about employment; or

(2) Any employment service operated by this state, the Government of the United States, or any city, county, or town, or any agency thereof; or

(3) Any temporary help service that at no time advertises or represents that its employee, with the approval of the temporary help service, may be employed by one of its client companies on a permanent basis; or

(4) Any newspaper of general circulation or other business engaged primarily in communicating information that does not purport to adapt the information provided to the needs or desires of an individual subscriber; or

(5) Employment offices that charge no fee to the applicant other than union dues or to the employer and which are used solely for the hiring of employees under a valid union contract by the employer subscribing to this contract; or

(6) Any organization that charges fees only for services other than securing employment, provided that such services are performed pursuant to a contract which includes a statement, in a type size no smaller than ten point, directly above the place for the signature of the client that reads as follows:  "I have read and received a copy of this contract which I understand makes me legally obligated to pay a fee, I further understand that this contract does not guarantee employment"; or

(7) Resume services whose service includes only the preparation and production of resumes, and does not purport to offer services that will result in employment; or

(8) A person employing individuals to render parttime or temporary personal services to, for, or under the direction of a third person, if the person employing the individuals, in addition to wages or salaries, pays federal social security taxes, state and federal unemployment insurance, carries workers' compensation insurance as required by state law, and has responsibility for the acts of his employees while rendering services to or under the direction of a third person.

(h) "Temporary employment" shall mean any period of employment terminating at any time within sixty (60) days from date of employment.

(i) "Permanent employment" shall mean all employment exceeding sixty (60) days duration.

(j) "Person" shall mean any individual, copartnership, corporation, or other legal entity.

Amended by Laws 1988, c. 250, § 1, emerg. eff. June 27, 1988. der

§4053.  Licenses.

(a)  No person shall open, operate or maintain an employment agency in the State of Oklahoma without first procuring a license from the Administrator.  Any person who shall open or conduct any such agency without first having procured a license shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in Section 57 of this title.  Application for the first license to be issued to any employment agency following the effective date of this act shall be accompanied by a fee of Two Hundred Fifty Dollars ($250.00); renewal applications for a license to be issued to any employment agency shall be accompanied by a fee of Two Hundred Fifty Dollars ($250.00).  The license fee shall not be returnable, and shall be placed in the General Revenue Fund of the State Treasury.

(b)  Every applicant for a license shall have been a resident of the State of Oklahoma for at least one (1) year immediately preceding the filing of such application, and shall have had at least one (1) year of experience as a placement counsellor in a licensed employment agency either within or without the state.  In the case of corporation applicants, at least one of the incorporators and one of the principal officers thereof, together with the person who is to be responsible for the general management of the office shall meet the above requirements as to Oklahoma residence and experience.

(c)  Every applicant for a license shall file with the Administrator a written application stating the name and address of the applicant; the street and number of the building in which the employment agency is to be conducted; the name of the person who is to be responsible for the general management of the office; the names and addresses of all those financially interested therein; the name under which the business is to be conducted; whether or not the applicant is pecuniarily interested in any other business or businesses, and if so the nature of same and where carried on.  Said applicant shall also state on the application whether or not he is engaged at the time of making application or at any previous time has been engaged or financially interested in an employment agency business in Oklahoma or any other state; and, if so, the name and address of such employment agency or agencies and the dates he was so engaged or interested.  If applicant is now or has previously been employed in any employment agency he shall state the name and address of such agency, the name of the person conducting such agency, the dates employed, and in what capacity.  All applications shall be sworn to, under oath, and shall remain confidential in the files of the Administrator.

(d)  All applicants shall clearly state if they have operated or been employed by an employment agency in Oklahoma or any other state within the past fifteen (15) years and, if so, under what authority; and if ever cited for cause, give the final disposition of said breach of law or regulations charged governing such employment agency or employment.  If applicant should be found guilty of perjury as to any material fact, after issuance of a license by the State of Oklahoma, after exhaustion of applicant's right of appeal, the Administrator shall rescind such license immediately thereafter, and no license shall subsequently be issued to such applicant.

(e)  The applicant shall give as reference the names and addresses of at least three (3) persons of reputed business or professional integrity.  If applicant is a corporation, the application shall state the names and addresses of the officers and directors of said corporation and shall be signed and sworn to by the president and secretary, with seal affixed.  If applicant is a copartnership, the application shall state the names and addresses of all partners therein and shall be signed and sworn to by all of them. The Administrator or Director shall be qualified to take sworn statements of applicants, under oath.

(f)  Upon the filing of an application for the first license after the effective date of this act, as herein provided, the Administrator shall cause an investigation to be made of the applicant and all those financially interested therein, such investigation to be made by appropriate state agencies and other sources of information, and shall finally rule thereon within thirty (30) days after the application is filed.  Unless the application shall be rejected by the Administrator on the grounds that the applicant or associated party or parties have been convicted of a felony, or for other good and sufficient reason within the meaning and purpose of this act, the same shall be granted.  If the application is rejected, the Administrator shall state in the written order the specific reasons for such rejection.  That there are already an adequate number of licensed employment agencies shall not be grounds for rejecting a license application.  An appeal from an order of the Administrator rejecting an application for any reason other than conviction of a felony may be taken to the superior or district court of the county of applicant's residence, in accordance with the general statute of the state governing appeals from decisions of administrative agencies in individual proceedings.

(g)  A detailed report of such investigation and the action taken thereon by the Administrator shall be made in writing and become a part of the official records in the Administrator's office.

(h)  Every initial application for a license shall be accompanied by a bond in the sum of Five Thousand Dollars ($5,000.00), issued by a duly licensed surety company authorized to do business in Oklahoma, to be approved by the Administrator and filed of record in his office, which bond shall be conditioned upon the applicant's complying with all the provisions of this act.  Upon completion of one (1) year of operation, the amount of the bond shall be reduced to Three Thousand Dollars ($3,000.00) and shall remain fixed at that amount until the completion of two (2) years of operation, at which time, the amount of the bond shall be reduced to One Thousand Dollars ($1,000.00).  The bond shall remain at One Thousand Dollars ($1,000.00) so long as the agency remains under the management of the originally licensed operator.  If at any time, in the opinion of the Administrator, any of the sureties shall become irresponsible the person holding the license shall, upon written notice and demand from the Administrator, furnish a new bond, subject to the provisions of this section.  Failure to furnish a new bond within fifteen (15) days after receipt of such notice and demand shall, in the discretion of the Administrator, constitute just cause for revocation of such license, and each license when revoked shall be obtained by the Administrator for cancellation.

(i)  There shall appear on the license the name of the licensee, the location of the office where the employment agency is to be conducted, the name of the person who is to be charged with the general management and the precise name under which the employment agency is to be carried on.  In the event of a change in location the Administrator shall be notified of same within ten (10) days and the license shall be endorsed to show the correct address.  Each license shall be numbered and dated and posted in a conspicuous place in the office of the employment agency.

(j)  In the event the services of the person charged with the general management of the employment agency are terminated within the license year, the licensee shall so advise the Administrator and the name of the person taking over the management shall be substituted on the license for that of the former manager so that at all times the person charged with general management of the employment agency shall be known to the Administrator and shall appear on the license.

(k)  Every license shall remain in force for twelve (12) months next after its issuance, unless sooner surrendered, suspended or revoked.

(1)  The Administrator shall notify all license holders of the expiration date of their licenses at least ten (10) days prior thereto, and application for renewal shall be accompanied by the required license fee and bond.

(m)  In the event the Administrator shall find that an employment agency has violated any of the provisions of this act, or that any other good and sufficient reason therefor has arisen within the meaning and purpose of this act, he may suspend or revoke said license or refuse to grant a new license upon the termination thereof; but in any case no action shall be taken until a written notice has been served on said employment agency specifying the charges against said agency, and a fair public hearing, in which the procedure prescribed for individual proceedings by the general administrative procedure acts of the state shall apply wherever not in conflict with the specific procedures herein prescribed, has been given same within thirty (30) days after such written notice has been posted by registered mail to the licensee.  If, after such hearing, the Administrator shall find cause to suspend, revoke or refuse to issue a license, the employment agency shall be given written notice of the Administrator's decision and the basis therefor, which decision shall become final at the end of thirty (30) days from the date of such notice, unless during the said thirtyday period the licensee shall take an appeal to the superior or district court of the county in which the license was issued from the Administrator's order, with opportunity for stay as provided in the general statutes of the state governing appeals from administrative orders in individual proceedings.  All appeals from the Administrator's decisions and orders shall be taken in the manner prescribed by law.

(n)  Every complaint against an employment agency shall be made in writing to the Administrator and shall be thoroughly investigated. A complete record of the investigation and disposition of the complaint shall be made and become a permanent record in the Administrator's office.  Whenever, for any cause, a license is revoked, the Administrator shall not within two (2) years from the date of such revocation issue another license to the person whose license has been revoked.

(o)  No license granted under the terms of this act shall be transferable, but an employment agency may, with the approval of the Administrator, at any time incorporate or admit a partner or partners to the business, or make changes in the corporate name, or sell the business; but no employment agency shall permit any person not mentioned in the application for license to become connected with such agency, either as a partner or as an officer of a corporation, unless the Administrator's written consent thereto shall first have been obtained.  Such consent may be withheld only for any reason for which an original application for license might have been rejected if the person or persons in question had been mentioned therein.  Nothing in this act shall be construed to prevent any executor, administrator or heir of a deceased licensee from carrying on the employment agency's business for the remainder of the period for which licensed, or pending its sale to a qualified purchaser.

(p)  No sale of a franchise for an agency operation in Oklahoma shall be legal, or enforceable in the courts of this state, unless and until the qualifications of such franchise purchaser shall first have been submitted to the Administrator as a prospective licensee under the provisions of this act, and approved by the Administrator.

Laws 1967, c. 384, § 2, emerg. eff. May 23, 1967; Laws 1974, c. 62, § 1; Laws 1993, c. 270, § 46, eff. Sept. 1, 1993.

§4054.  Fees.

(a)  The service fee charged for helping to secure permanent employment shall be not to exceed the following schedule: Fifteen percent (15%) of the first full month's gross compensation if the position pays Seventynine Dollars and ninetynine cents ($79.99) or less; twenty percent (20%) of the first full month's gross compensation if the position pays Eighty Dollars ($80.00) through One Hundred Nineteen Dollars and ninetynine cents ($119.99); thirty percent (30%) of the first full month's gross compensation if the position pays One Hundred Twenty Dollars ($120.00) through One Hundred Fortynine Dollars and ninetynine cents ($149.99); forty percent (40%) of the first full month's gross compensation if the position pays One Hundred Fifty Dollars ($150.00) through Two Hundred Seventyfour Dollars and ninetynine cents ($274.99); fortyfive percent (45%) of the first full month's gross compensation if the position pays Two Hundred Seventyfive Dollars ($275.00) through Four Hundred Ninetynine Dollars and ninetynine cents ($499.99).  For procuring employment paying gross compensation of Five Hundred Dollars ($500.00) or more per month, the fee shall be determined by written agreement between all parties concerned. The fee schedule shall be posted in a conspicuous place in each employment agency office.

(b)  In no event shall the fee for temporary employment exceed that for permanent placement.  Any period of employment terminating at any time within sixty (60) days from the date of employment shall constitute temporary employment and a fee of not more than twenty percent (20%) of the amount earned shall be charged.  All employment exceeding sixty (60) days' duration shall be considered a permanent placement.  No licensed employment agency shall collect a fee before an applicant has obtained employment.  No fee shall be charged for registering with an employment agency or for instituting a search or investigation, or for other employmentrelated aids.  Where the remuneration is in the form of a straight commission, the first three (3) months' gross earnings shall be divided by three to establish an average monthly compensation against which to compute the fee.  No finance company or other purchaser of employment contracts shall be considered a holder in due course of such paper until after the temporary employment period shall have run and permanent employment shall have been established, and in no event shall the applicant for employment be liable for any charge to a finance company in addition to the legal placement fee as hereinabove set forth.

(c)  This section shall not apply to an employment agency acting as a search consultant that is retained and compensated solely by the employer on a retainer or consulting basis.

Amended by Laws 1982, c. 313, § 1, operative Oct. 1, 1982.

§4055.  Rules and regulations.

(a)  Every employment agency shall enter into a written agreement with every applicant for services to be rendered and the time and method of payment, and on which there shall appear the definition of "Temporary Employment",  "Permanent Employment" and "Method of Payment".  Provided, that nothing herein shall be construed to prohibit an employment agency from making arrangements by wire or telephone without said employee having first entered into a written agreement with the agency; and provided further, if by oversight or intention an applicant fails to sign an employment contract, but is placed and accepts such employment, the employment agency shall be entitled to its fee for such placement.  Every employment agency shall provide the applicant with a copy of any written agreement between the applicant and the agency.  All contracts or agreements shall clearly state the fee and in no case shall the employment agency collect more than the stated fee or agreed percentage of the first year's total income.

(b)  In all instances wherein permanent employment is terminated within the definition of temporary employment, every employment agency shall give to every person from whom an overpayment of fee has been received, if requested within six (6) months of such termination, a refund in the amount of such overpayment, such refund to be made promptly within ten (10) days following the agency's receipt of verification from the employer of the inclusive dates of employment and the total gross earnings of the employee.  This subsection shall not apply to any employment agency acting as a search consultant that is retained and compensated solely by the employer on a retainer or consulting basis.

(c)  Every employment agency shall give to every person from whom a payment is received for services or assistance rendered or to be rendered a receipt bearing the name and address of the employment agency, the name of the employee, amount of the payment, date of payment, and for what it is paid.  Each such receipt shall be numbered and bound in duplicate form.  The duplicate copy shall be kept for two (2) years at the office of the employment agency.

(d)  A record shall be kept of the name and address of every employee accepting employment, the name and address of the employer with whom employment is accepted, the nature of the employment, the rate of wage or salary to be paid the employee, the amount of the employment agency's service charge, the dates and amounts of payments, the date and amount of refund, if any, and for what, together with a space for remarks under which shall be recorded anything of an individual nature to amplify the foregoing account or record and as information in the event of any question arising concerning the transaction.  Such records shall be open to inspection by the Administrator or Director during business hours, at the address where the employment agency is conducted, for the purpose of enforcing the provisions of this act.  The Administrator may also by rules and regulations require reports from all agencies giving information on job placements, monthly or quarterly, both within and without the state, and classified by type of employment, to conform generally with employment data gathered and published by the Oklahoma Employment Security Commission.

(e)  The Administrator may require of the employment agency against whom a written complaint is made, a detailed account in writing, under oath, of the transaction referred to in the complaint.

(f)  No employment agency shall direct an applicant to employment without having obtained, either orally or in writing, permission or authorization of the employer.  No applicant for employment shall be required by any agency to list prospective employers to whom he shall previously have been referred by other agencies.

(g)  No applicant for employment shall knowingly make false or misleading statements to an employment agency regarding age, education, training, experience or references; and no employment agency shall be held responsible for misinformation given it by an applicant and transmitted by it in good faith to an employer.

(h)  No employment agency shall advertise openings for which it does not hold orders from employers or knowingly cause to be printed, published or circulated misleading, false or fraudulent information about employment opportunities.

(i)  Other than the prescribed placement fee, no employment agency shall require either the employee or employer to contribute to the cost of its employmentrelated services, advertising, or incidental expenses.  This subsection shall not apply to any employment agency acting as a search consultant that is retained and compensated solely by the employer on a retainer or consulting basis.

(j)  No employment agency shall place, or cause to be placed, promotional advertising in any media without licensee's identification as to agency and address.

(k)  No employment agency shall send any person to a prospective employer who is conducting a "lockout" against all or part of his employees, or whose employees or a part of them are out on strike, without first apprising said person of the existence of such lockout or strike.

(1)  Any licensed agency, or agent thereof, who shall be guilty of dividing fees with any superintendent, manager, foreman or other employees of any person, company, corporation or association for whom employees are furnished, shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in Section 57 of this title.

(m)  No licensed agency shall furnish employment to or refer any child to any vocation or establishment in violation of the laws regulating the labor of children or their compulsory attendance at school.

(n)  No employment agency shall discriminate in the employment of its personnel because of the race, national origin, sex or religious belief of the applicant seeking employment with the agency.

Amended by Laws 1982, c. 313, § 2, operative Oct. 1, 1982.

§4057.  Enforcement  Rules and regulations.

It shall be the duty of the Administrator and/or Director to enforce the provisions of this act.  When informed of any violation thereof it shall be his duty to investigate same, and he may institute criminal proceedings for enforcement of this act, or apply to any court of competent jurisdiction and/or the Attorney General in order to seek injunctive relief on behalf of the State of Oklahoma.  In order to make more effective the foregoing statutory provisions and rules and regulations, the Administrator is hereby authorized to prepare and promulgate such rules and regulations as may from time to time be deemed necessary, not inconsistent with the provisions of this act.  A violation of such rules and regulations shall be deemed to be a violation of this act, and any person convicted of violating the provisions of this act shall be guilty of a misdemeanor and shall be fined not less than Fifty Dollars ($50.00), nor more than One Hundred Dollars ($100.00), or the fee charged for the service, whichever is greater, for each offense, or be imprisoned in the county jail for a period of not exceeding six (6) months, or both such fine and imprisonment, at the discretion of the court.

Laws 1967, c. 384, § 6, emerg. eff. May 23, 1967; Laws 1974, c. 62, § 3.

§40-61.  Disclosure of information by employer - Presumption of good faith - Immunity from liability.

A.  An employer may disclose information about a current or former employee's job performance to a prospective employer of the current or former employee upon request of the prospective employer and with consent of the current or former employee, or upon request of the current or former employee.  A state agency, as defined in Section 840-2.5 of Title 74 of the Oklahoma Statutes, may disclose information regarding a current or former employee's job performance to another state agency which is a prospective employer of the current or former employee without the employee's consent.  The employer is presumed to be acting in good faith, unless lack of good faith is shown by a preponderance of the evidence.  The current or former employer shall be immune from civil liability for the disclosure or any consequences of such disclosure unless the presumption of good faith is rebutted upon a showing that the information disclosed by the current or former employer was false and the employer providing the information had knowledge of its falsity or acted with malice or reckless disregard for the truth.

B.  The provisions of this section shall apply to any employee, agent, or other representative of the current or former employer, including a state agency, who is authorized to provide and who provides information in accordance with the provisions of this section.

C.  Failure to comply with any provision of this section shall not give rise to any liability or causes of action which did not exist prior to July 1, 1995.  This section shall only apply to causes of action accruing on and after July 1, 1995.

Added by Laws 1995, c. 340, § 22, eff. July 1, 1995.  Amended by Laws 1998, c. 235, § 1, eff. July 1, 1998.

§4071.  Restrictions on employment of children under sixteen.

No child under the age of sixteen (16) shall be permitted to work in any occupation or in any establishment other than those occupations permitted by the "Fair Labor Standards Act of 1938", as amended, 29 U.S.C., Sections 201 through 219, and any regulations related thereto.

It shall be the duty of the Commissioner of Labor upon investigation by himself or the agents of his department, or upon the complaint of the Board of Health, to determine what occupations are injurious to health or morals or especially hazardous to life or limb, and to notify employers in such occupations of his decision, which decision shall be final until such occupations shall be defined by law or by final judgment in a court of competent jurisdiction as safe for health, morals, life or limb.

R.L.1910, § 3728; Laws 1929, c. 35, p. 35, § 1; Laws 1978, c. 244, § 11, eff. July 1, 1978; Laws 1991, c. 172, § 1, eff. Sept. 1, 1991.

§40-72.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-72.1.  Occupations prohibited for children under sixteen.

A.  No child under sixteen (16) years of age shall be employed or permitted to work at any of the following occupations:

1.  Manufacturing, mining, or processing occupations, including occupations requiring performance of any duties in work rooms or work places where goods are manufactured, mined, or otherwise processed;

2.  Occupations which involve the operation or tending of hoisting apparatus or of any power-driven machinery other than office machines;

3.  The operation of motor vehicles or service as helpers on such vehicles;

4.  Public messenger service;

5.  Occupations declared to be particularly hazardous to the health and well-being of minors under sixteen (16) years of age by federal laws and regulations or as declared by the Commissioner of Labor; and

6.  Occupations, except office work or sales work, in connection with:

a. transportation of persons or property by rail, highway, air, water, pipeline or other means;

b. warehousing and storage;

c. communications and public utilities; and

d. construction including demolition and repair.

B.  This section shall not apply to:

1.  children working either on farms or for parents or any entity in which a parent owns an equity interest; or

2.  children engaged in the sale or delivery of newspapers to consumers.

Added by Laws 1991, c. 172, § 2, eff. Sept. 1, 1991; Laws 1991, c. 295, § 4, eff. Sept. 1, 1991.

§40-73.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§4074.  Educational qualifications required of child before employment.

No child under the age of sixteen (16) years shall be employed or permitted to work in any of the occupations specified in Section 71 of this title unless such child is able to read and write, or shall have attended some school during the preceding year for the time that attendance is compulsory under the laws.

R.L.1910, § 3731; Laws 1991, c. 172, § 3, eff. Sept. 1, 1991.

§40-75.  Hours of employment of children - Rest periods.

A.  No child under the age of sixteen (16) years shall be employed or permitted to work in any gainful occupation, other than agriculture or domestic service, for more than:

1.  Three (3) hours in any one (1) school day, except that if the employer is not covered by the Fair Labor Standards Act, a child may work eight (8) hours or less on a school day which precedes a nonschool day;

2.  Eight (8) hours on a nonschool day;

3.  Eighteen (18) hours in any one (1) week when school is in session; or

4.  Forty (40) hours in any one (1) week when school is not in session, except that if the employer is not covered by the Fair Labor Standards Act, a child may work forty (40) hours in any one (1) week when school is in session if attendance is not compulsory.

B.  As used in this section, "in session" means the period beginning on the first Tuesday after Labor Day through May 31 of the following year.

C.  Children under the age of sixteen (16) years must be permitted a one (1) hour cumulative rest period for each eight (8) consecutive hours worked.  However, no such child shall work more than five (5) consecutive hours unless permitted a one-half (1/2) hour cumulative rest period.

R.L. 1910, § 3732.  Amended by Laws 1991, c. 172, § 4, eff. Sept. 1, 1991; Laws 1993, c. 137, § 1, eff. Sept. 1, 1993; Laws 1997, c. 391, § 8, eff. July 1, 1997.

§4076.  Night work.

No person under the age of sixteen (16) years shall be employed or permitted to work in any of the occupations set out in Section 71 of this title between the hours of seven o'clock p.m. and seven o'clock a.m.; except, during the summer (June 1 through Labor Day) and, if the employer is not covered by the Fair Labor Standards Act, during the remainder of the year on days followed by a nonschool day when the prohibited hours will be between the hours of nine o'clock p.m. and seven o'clock a.m.

R.L. 1910, § 3733; Laws 1929, c. 35, p. 35, § 2; Laws 1955, p. 240, § 1; Laws 1976, c. 151, § 1; Laws 1991, c. 172, § 5, eff. Sept. 1, 1991; Laws 1993, c. 137, § 2, eff. Sept. 1, 1993.

§4077.  Schooling certificates  Duties of employers.

Before any child under the age of sixteen (16) years shall be employed in any occupation specified in Section 71 of this title, it shall be the duty of the parent or guardian of such child to procure and furnish the employer of such child an age and schooling certificate as hereinafter provided in this article.  It shall be the duty of every person, firm or corporation owning or operating any of the establishments specified in Section 71 of this title, or employers in such occupation, to keep on file for the inspection of the Commissioner or his designee, truant officers, or other persons charged with the administration of this article, such age and schooling certificate, for every child under sixteen (16) years of age employed in such occupation, and to keep on file where such children are employed a register with a complete list of children under sixteen (16) years of age so employed, together with the age of each child as set forth in the age and schooling certificate opposite the name of such child, and also to keep on file in such place or establishment, in such form as the Commissioner or his designee may prescribe, the time of opening and closing of such factory or other establishment, the number of hours of labor required or permitted in such establishment, the hours of commencing and stopping work, and the time allowed for meals, and, if there be two or more shifts in such establishment, the number of hours in each shift during which the employees are required or permitted to work.  On termination of the employment of a child so registered, and whose certificate is so filed, such certificate shall be forthwith surrendered by the employer to the child or its parent, guardian or custodian; provided that this section shall not apply to the employment of children who are not residents of the State of Oklahoma, to perform in any duly licensed theatre, motion picture theatre or other place of public amusement.

R.L.1910, § 3734; Laws 1929, c. 35, p. 36, § 3; Laws 1991, c. 172, § 6, eff. Sept. 1, 1991.

§4078.  Evidence of age of child  Certificate of physical fitness.

The Commissioner or his designee, truant officer, or other person charged with the administration of this article, may make demand on an employer in whose factory or establishment a child apparently under the age of sixteen (16) years is employed or permitted or suffered to work, and whose employment certificate is not then filed as required by this section, that such employer shall either furnish him, within ten (10) days, evidence satisfactory to him that such child is in fact over sixteen (16) years of age, or shall cease to employ or permit or suffer such child to work in such factory or establishment.  Such officer may require from such employer the same evidence of age of such child as is required on the issuance of an employment certificate; and the employer furnishing such evidence shall not be required to furnish any further evidence of the age of the child.  In case such employer shall fail to produce and deliver to such officer, within ten (10) days after such demand, such evidence of age herein required by him, and shall thereafter continue to employ such child to work in such factory or establishment, proof of the giving of such notice and of such failure to produce and file such evidence shall be prima facie evidence in any prosecution brought for violation of this provision of this article that such child is under sixteen (16) years of age and is unlawfully employed:  Provided, that the Commissioner or his designee shall have the power to demand a certificate of physical fitness from some licensed physician in good standing in this state in case of children who may appear to him physically unable to perform the labor at which they may be engaged, and shall have power to prohibit the employment of any minor that cannot obtain such a certificate.

R.L.1910, § 3735; Laws 1991, c. 172, § 7, eff. Sept. 1, 1991.

§4079.  Age and schooling certificates  Proof of age.

The age and schooling certificate shall be approved by the principal, headmaster, or equivalent administrative officer of the school which the child attends or should be attending or by one of the child's parents if the child is being schooled at home, who shall, for the purpose of this article, be empowered to administer an oath.  The principal, headmaster, or equivalent administrative officer of the school which the child attends or should be attending or by one of the child's parents if the child is being schooled at home, shall approve such certificate only upon the application in person of the child desiring employment accompanied by its parents, guardian or custodian, and after having received, examined and approved documentary evidence of age, showing that the child is fourteen (14) years of age, or over, which evidence shall consist of one of the following named proofs of age, duly attested, and the proof accepted shall be specified in the certificate issued to the child; the proof specified in subdivision (a) shall be required first, but if this is not available then one of the proofs specified in the succeeding subdivisions shall be required and in the order designated until the age of the child be established, as follows:

(a)  A birth certificate or transcript thereof issued by a registrar of vital statistics or other officer charged with the duty of recording births which certificate or transcript thereof shall be prima facie evidence of the age of the child.

(b)  A certificate of baptism or transcript thereof, showing the date of birth and place of baptism of the child.

(c)  A passport showing the age of the child; or a certificate of arrival in the United States, issued by the United States immigration officer and showing the age of the child; or a life insurance policy at least one (1) year old showing the age of the child or other credible evidence as may be approved by the Commissioner.

Every employment certificate shall be signed, in the presence of the officer issuing the same by the child in whose name it is issued.

R.L.1910, § 3736; Laws 1917, c. 182, p. 344, § 1; Laws 1991, c. 172, § 8, eff. Sept. 1, 1991.

§4080.  School attendance certificate to be presented  Duplicate of schooling certificate  Blank form  Form of certificate.

The age and schooling certificate shall not be approved until the parent or guardian of such child shall present a school attendance certificate as hereinafter prescribed.  A duplicate of such age and schooling certificate shall be filled out and sent by the school officer, before whom the same is made, to the Commissioner of Labor.  The blank forms for school attendance certificate and for the age and schooling certificate shall be supplied to the principal, headmaster, or equivalent administrative officer of the school or to one of the child's parents if the child is being schooled at home by the State Superintendent of Public Instruction as hereinafter indicated.

SCHOOL ATTENDANCE CERTIFICATE.

..................  (Name of School).

..................  (City and County).

.......................  (Date).

This certifies that ................  (name of child) can read and write and that according to the records of this school and in my belief is now ............. (number of years and months) old, and has attended school during the full school term of the preceding year.

..................  (Name of parent or guardian).

..................  (Residence).

.................  (Signature of teacher).

AGE AND SCHOOLING CERTIFICATE.

This certifies that I am ..............  (father, mother or guardian) of ...........  (name of child) s.s.# ..............., and that he (or she) was born at .............  (town or city), ..........  (county), ..............  (state or country), on the ........  (day, month and year of birth), and is now ...............  (number of years and months old).

.....................................

(Signature of parent or guardian).

..........................  (Date).

....................  (City or town or county).

Personally appeared before me the abovementioned ............ (name of person signing), and made oath that the foregoing certificate is true to the best of his (or her) knowledge and belief.

I hereby approve the foregoing certificate of ............. (name of child), height .............  (feet and inches), weight ...........  (pounds), complexion ...........  (fair or dark), hair .............  (color), eyes ..........  (color), having no sufficient reason to doubt that he (or she) is of the age therein certified.

OWNER OF CERTIFICATE.

This certificate belongs to .............  (name of child), and is to be surrendered to him (or her) whenever he (or she) leaves the service of the employer holding the same, but if not claimed by said child within thirty days after leaving said service, shall be sent to the Commissioner of Labor.

..................................,

(Signature of officer, with name of city,

town or county, and date.)

R.L.1910, § 3738; Laws 1991, c. 172, § 9, eff. Sept. 1, 1991.

§40-81.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-82.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-83.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-84.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-85.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-86.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-87.  Repealed by Laws 1991, c. 172, § 15, eff. Sept. 1, 1991.

§40-88.  Penalties for violating this chapter.

Any person who is in willful violation of any of the provisions of Section 71 et seq. of this title shall, upon conviction, be guilty of a misdemeanor and, for each offense, shall be subject to a fine of not more than Five Hundred Dollars ($500.00), or imprisonment for not less than ten (10) nor more than thirty (30) days, or both such fine and imprisonment.

R.L.1910, § 3742.  Amended by Laws 1991, c. 172, § 10, eff. Sept. 1, 1991; Laws 1997, c. 391, § 9, eff. July 1, 1997.

§40-89.  Enforcement of chapter - Administrative penalties.

A.  It shall be the duty of the Commissioner of Labor to enforce the provisions of Section 71 et seq. of Title 40 of the Oklahoma Statutes.

B.  1.  In addition to any other penalty prescribed by law, any person who is in violation of Section 71 et seq. of Title 40 of the Oklahoma Statutes shall be liable for an administrative fine, to be assessed by the Commissioner of Labor, of not more than One Hundred Dollars ($100.00) for each offense.  The maximum administrative fine shall not exceed One Thousand Dollars ($1,000.00) for all related violations.  All administrative fines collected pursuant to this section shall be deposited in the Department of Labor Revolving Fund, created pursuant to Section 141.19 of Title 40 of the Oklahoma Statutes.

2.  In lieu of the penalty provided for in paragraph 1 of this subsection, the Commissioner or a representative of the Commissioner may issue a warning for a first offense to a person who is in violation of Section 71 et seq. of Title 40 of the Oklahoma Statutes.  The warning shall cite the violation committed by the person and, where appropriate, state the time period in which the violation must be remedied.

C.  After a violator is cited or fined for two unrelated offenses of failure to comply with the provisions of Section 71 et seq. of Title 40 of the Oklahoma Statutes, the Commissioner of Labor shall have the authority to issue cease and desist orders, in accordance with the rules of the Department of Labor, against the violator until such time as compliance with the provisions of Section 71 et seq. of Title 40 of the Oklahoma Statutes is met.  Any order to cease and desist issued by the Commissioner may be enforced in district court.  Upon application of the Commissioner, the district court may issue an injunction without bond for the purpose of enforcing this section.

D.  The Commissioner of Labor shall assess and collect administrative fines incurred under subsection B of this section and, at the Commissioner's discretion, may remit, mitigate, or negotiate the fines.  In determining the fine to be assessed, or the amount agreed upon in any negotiation, consideration shall be given to the appropriateness of the fine in light of the gravity of the violation and the extent to which the person charged has attempted to remedy the consequences of the violation.  Individual proceedings shall be conducted pursuant to the provisions of subsection E of this section.

E.  For the purpose of determining if an administrative fine should be assessed, a hearing shall be conducted in accordance with the provisions of the Administrative Procedures Act, by a hearing officer designated by the Commissioner of Labor.  A final order by the hearing officer may be appealed to the district court in the county in which the violation occurred pursuant to the provisions of the Administrative Procedures Act.

Added by Laws 1997, c. 391, § 10, eff. July 1, 1997.

§40-141.1.  Short title - Definitions.

This act shall be known and may be cited as the "Boiler and Pressure Vessel Safety Act", and, except as otherwise herein provided, shall apply to all boilers and pressure vessels. For the purpose of this act, the following definitions apply:

1.  "Boiler" means a closed vessel in which water is heated, steam is generated, steam is superheated, or any combination thereof, under pressure or vacuum, for external use to itself, by the direct application of heat.  The term "boiler" includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and complete within themselves:

a. "power boiler" means a boiler in which steam or other vapor is generated at a pressure of more than fifteen (15) pounds per square inch gauge, or as further defined in American Society of Mechanical Engineers Boiler and Pressure Vessel Code Section I,

b. "hightemperature water boiler" means a water boiler intended for operation at pressures in excess of one hundred sixty (160) pounds per square inch gauge; or temperatures in excess of two hundred fifty degrees Fahrenheit (250° F), or as further defined in American Society of Mechanical Engineers Boiler and Pressure Vessel Code Section I,

c. "low pressure steam boiler" means a steam boiler operating at pressures not exceeding fifteen (15) pounds per square inch gauge, or as further defined in American Society of Mechanical Engineers Boiler and Pressure Vessel Code Section IV,

d. "hot water heating boiler" means a heating boiler operating at pressures not exceeding one hundred sixty (160) pounds per square inch gauge  one thousand one hundred three (1,103) kilopascals and/or temperatures not exceeding two hundred fifty degrees Fahrenheit (250° F), one hundred twentyone degrees Celsius (121° C), at or near the boiler outlet, or as further defined in American Society of Mechanical Engineers Boiler and Pressure Vessel Code Section IV,

e. "hot water supply boiler" means a supply boiler operating at pressures not exceeding one hundred sixty (160) pounds per square inch gauge  one thousand one hundred three (1,103) kilopascals and/or temperatures not exceeding two hundred fifty degrees Fahrenheit (250° F), one hundred twentyone degrees Celsius (121° C), at or near the boiler outlet, or as further defined in American Society of Mechanical Engineers Boiler and Pressure Vessel Code Section IV, and

f. "hot water supply heater" means a closed vessel in which water is heated by the combustion of fuels, electricity or any other source and withdrawn for use external to the system at pressures not exceeding one hundred sixty (160) pounds per square inch gauge and shall include all controls and devices necessary to prevent water temperature from exceeding two hundred ten degrees Fahrenheit (210° F), ninety-eight point nine degrees Celsius (98.9°C);

2.  "Pressure vessel" means a vessel in which pressure is obtained from an external source or by the application of heat other than those vessels defined in paragraph 1 of this section or as further defined in American Society of Mechanical Engineers Boiler and Pressure Vessel Code Section VIII, Division I;

3.  "Certificate of operation" means an annual certificate, unless otherwise provided for in this act, issued by the Commissioner of Labor permitting the operation of a boiler or pressure vessel which has been inspected as provided for in this act;

4.  "Steam lines" means piping of welded construction in which steam is contained and/or transported at a pressure in excess of fifteen (15) pounds per square inch gauge; and

5.  "Commissioner" means the Commissioner of Labor or the Commissioner's duly authorized representative.

Added by Laws 1982, c. 252, § 1.  Amended by Laws 2003, c. 101, § 1, eff. Nov. 1, 2003.

§40141.2.  Exemptions - Exhibitor boilers.

A.  This act shall not apply to the following boilers, hot water heaters and pressure vessels:

1.  Pressure vessels used for the transportation of compressed gases if constructed and operated in compliance with specifications and regulations of the United States Department of Transportation or of the Corporation Commission of Oklahoma and any unfired pressure vessels used as containers for liquefied petroleum gases and subject to the jurisdiction of the United States Department of Transportation or the Oklahoma Liquefied Petroleum Gas Administration or successor agencies;

2.  Pressure vessels containing air located on vehicles operating pursuant to regulations of other jurisdiction authorities;

3.  Pressure vessels having an internal or external operating pressure not exceeding fifteen (15) pounds per square inch gauge  one hundred three (103) kilopascals gauge with no limit on size;

4.  Pressure vessels having an inside diameter not exceeding six (6) inches (152mm) with no limitation on pressure;

5.  Pressure vessels with a nominal water containing capacity of one hundred twenty (120) gallons or four hundred fifty (450) liters or less, to be used for domestic supply purposes, for containing water under pressure including those containing air, the compression of which serves only as a cushion;

6.  Pressure vessels containing water heated by steam or other indirect means when none of the following limitations is exceeded:

a. a heat input of two hundred thousand (200,000) British thermal units per hour  fiftyeight thousand six hundred (58,600) watts,

b. a water temperature of two hundred ten degrees Fahrenheit (210º F), or

c. a water containing capacity of one hundred twenty (120) gallons  four hundred fifty (450) liters;

7.  Pressure vessels which may be classified as pressure containers which are integral parts of components of rotating or reciprocating mechanical devices such as pumps, compressors, turbines, generators, engines and hydraulic or pneumatic cylinders where the primary design considerations and/or stresses are derived from the functional requirements of the device, or structures whose primary function is the transport of fluids from one location to another within a system of which it is an integral part, i.e., piping systems;

8.  Hot water supply boilers which are directly fired with oil, gas or electricity when none of the following limitations are exceeded:

a. a heat input of two hundred thousand (200,000) British thermal units per hour  fiftyeight thousand six hundred (58,600) watts,

b. a water temperature of two hundred ten degrees Fahrenheit (210º F), or

c. a water containing capacity of one hundred twenty (120) gallons  four hundred fifty (450) liters;

9.  Boilers and pressure vessels under federal control and railroad locomotive boilers;

10.  Pressure vessels located on remote sites and limited to oil and natural gas gathering facilities or processing plants that have fewer than ten buildings intended for human occupancy per onefourth (1/4) square mile and where the closest building is at least two hundred twenty (220) yards from any vessel;

11.  Pressure vessels in the care, custody and control of research facilities and used solely for research purposes which require one or more details of noncode construction or which involve destruction or reduced life expectancy of those vessels; and

12.  Hot water supply heaters as defined in subparagraph f of paragraph 1 of Section 141.1 of this title, with piping connections to the potable water supply system which are intended to supply hot water for domestic or commercial purposes other than space heating.  However, the Commissioner shall make routine inspections and issue necessary orders regarding existing hot water supply heaters located in facilities or installations owned or operated by the State of Oklahoma or its agencies, counties, municipalities or school districts.

B.  The following boilers and pressure vessels shall be exempt from Sections 141.13 through 141.16 of this title:

1.  Pressure vessels not exceeding fifteen (15) cubic feet in volume and two hundred fifty (250) pounds per square inch gauge pressure;

2.  Low pressure steam boilers, hot water heating boilers, hot water supply boilers, hot water supply heaters or pressure vessels which are located in private residences or in apartment houses of less than sixfamily units; and

3.  Pressure vessels operated entirely full of water or other liquid which is not materially more hazardous than water, provided the temperature of the vessel contents does not exceed one hundred fifty degrees Fahrenheit (150º F) or a pressure of two hundred (200) pounds per square inch gauge.

C.  1.  Either a special inspector or an inspector licensed by the Department of Labor shall inspect exhibitor boilers on an annual basis when exhibitor boilers are being operated at public events.  Exhibitor boilers maintained by owner/operators for private use and not for operation for the public shall be exempt from inspection by this state.  Annual inspections by this state or a special inspector shall consist of the following:

a. an internal and external visual,

b. threaded openings in the boiler may be inspected, when deemed appropriate, by the inspector after conducting an internal and external visual,

c. a hydrostatic pressure test at one and twenty-five one-hundredths (1.25) times the maximum allowable working pressure,

d. the maximum allowable working pressure shall not exceed one hundred eighty-five (185) pounds per square inch (psi),

e. the ash pan and grates on a dry bottom vessel shall be removed to allow a visual inspection of the crown sheet,

f. a visual inspection of the crown sheet on wet bottom boilers,

g. all boilers shall have a fusible plug that is constructed to the American Society of Mechanical Engineers (ASME) code and indicated by an ASME marking on the filler material.  It shall protrude one (1) inch into the water on a fireside fusible plug and no more than one (1) inch on a waterside fusible plug,

h. the pressure relief valve shall be National Board capacity certified,

i. a gage glass shall be present with a guard to protect the glass, drain valve or petcock, be piped to a safe location, and be operational,

j. try cocks shall be located in correlation to the minimum required water level,

k. a pressure gage that has been tested and proven accurate at the time of the annual pressure test,

l. all piping shall be schedule 80, black pipe (SA-53 B or SA-105 B) from the boiler to the first valve,

m. the boiler shall be equipped with two means of supplying feed water while under pressure, and

n. all welding to the boiler shall be done by a certified repair organization as accredited and described in Part RA of the National Boiler Inspection Code (NBIC).

2.  Exhibitor boilers shall have a nondestructive exam performed once every five (5) years for determining repairs and thin areas that need to be repaired.  An inspector from the Department of Labor may perform a random nondestructive exam annually.  Results from the exam may be used by the inspector to waive any time remaining on the five-year period.  A nondestructive exam shall meet the following requirements:

a. on a dry bottom boiler, no less than 150 readings shall be taken,

b. on a wet bottom boiler, no less than 180 readings shall be taken,

c. this exam shall include the areas surrounding the crown sheet stays and any areas subject to corrosion,

d. a loss of metal that is greater than forty percent (40%) of the original boiler plate thickness in an area greater than three (3) inches in diameter shall be considered to be a thin area and shall need to be repaired prior to any operation,

e. exams shall be by a certified professional pursuant to applicable provisions of law of this state,

f. no exam shall be by a certified professional that has a vested interest in the boiler that is being examined,

g. the exam results shall be made available to the organization where the boiler is being exhibited, if requested, and

h. the exam results shall be made available at the time of the annual inspection to the inspector, if requested.

For purposes of this subsection, "exhibitor boiler" shall mean a boiler which is operated in this state for nonprofit purposes including, but not limited to, exhibitions, fairs, parades, farm machinery shows, or any other event of a historical or educational nature.  An exhibitor boiler includes steam locomotives, traction and portable steam engines, and stationary boilers of the firetube, watertube, model or miniature, and may be riveted, riveted and welded, or all welded construction, if used within the state for nonprofit purposes.

D.  Pressure vessels, associated piping, and connections located on oil and gas lease sites shall fall under the exclusive jurisdiction of the Corporation Commission.  The Corporation Commission shall be responsible for the inspection of oil and gas lease pressure vessels to ensure the vessels, associated piping, and connections are properly operated and maintained in a manner deemed appropriate by the Corporation Commission.

Added by Laws 1982, c. 252, § 2.  Amended by Laws 2002, c. 250, § 1, eff. July 1, 2002.

§40141.3.  Rules and regulations  Formulation  Promulgation.

A.  Formulation.  The Commissioner of Labor shall formulate and adopt definitions, rules and regulations for the safe construction, installation, inspection, operation, maintenance and repair of boilers and pressure vessels in this state.

1.  The definitions, rules and regulations so formulated for new construction shall be based upon and follow generally accepted national engineering standards, formula and practices related to boiler and pressure vessel construction and safety.  The Commissioner of Labor may adopt an existing American National Standard known as the Boiler and Pressure Code of the American Society of Mechanical Engineers, with the addenda and code cases, and may also adopt subsequent revisions in the form of addenda and code cases of that standard provided such revisions are acceptable to the Commissioner.  When so adopted, the same shall be deemed incorporated into, and to constitute a part of the whole of the definitions, rules and regulations of the Commissioner of Labor;

2.  The Commissioner of Labor shall formulate rules and regulations to ensure that boiler and pressure vessel manufacturers, jobbers, dealers or individuals selling, renting or leasing or offering for sale, rent or lease or operation, any boiler or pressure vessel which is within the scope of this act meets the requirements of this act, rules and regulations hereinafter adopted. Any manufacturer, jobber, dealer or individual found to be in violation of this section shall be subject to any current penalty as herein provided;

3.  The Commissioner of Labor shall formulate rules and regulations which may permit the use of boilers and pressure vessels which were in operation in this state prior to the date upon which the first rules and regulations under this act pertaining to existing installations become effective, or during the twelvemonth period immediately thereafter; and

4.  The rules for inspection, maintenance and repair of installed boilers and pressure vessels shall be based upon and follow generally accepted national standards as promulgated by the National Board of Boiler and Pressure Vessel Inspectors or by the American Petroleum Institute Pressure Vessel Inspection Code as a minimum as relates to boiler and pressure vessels.

B.  Promulgation.  The rules and regulations and any subsequent amendments thereto formulated or adopted by the Commissioner of Labor shall be adopted in accordance with the Oklahoma Administrative Procedures Act, except that the rules applying to the construction of new boilers and pressure vessels shall not become mandatory until six (6) months after their promulgation by the Commissioner.

§40141.4.  Application of rules and regulations.

A.  Twelve (12) months from the date upon which the rules and regulations under this act become effective, all new boilers and pressure vessels for use in this state shall conform to such rules and regulations.

B.  If a boiler or pressure vessel is of special design or construction, and cannot comply with the construction requirements of the rules and regulations of this act, a special installation and operating permit may be granted by the Commissioner of Labor at his discretion, provided the user presents evidence acceptable to the Commissioner.

C.  Welded steam lines  Downstream steam lines fabricated or repaired by welding, operated at in excess of fifteen (15) pounds per square inch gauge shall be fabricated, inspected and tested in accordance with applicable rules and regulations.

Added by Laws 1982, c. 252, § 4.

§40141.5.  Maximum allowable working pressure  Determination  Exemptions  Special Permit.

A.  The maximum allowable working pressure of a boiler stamped with the AmericanSociety of Mechanical Engineers Code symbol or a pressure vessel stamped with the American Society of Mechanical Engineers or American Petroleum Institute  American Society of Mechanical Engineers Code symbol shall be determined by the applicable sections of the code under which it was constructed and stamped.

B.  The maximum allowable working pressure of a boiler or pressure vessel which is not stamped and does not carry the ASME or the APIASME Code symbol shall be computed in accordance with standard engineering practice using a factor of safety established by rules adopted by the Commissioner of Labor.

C.  This act shall not be construed as in any way preventing the use, sale or reinstallation of a boiler or pressure vessel referred to in subsection B of this section, provided the Commissioner of Labor gives a specific ruling that such boiler or pressure vessel conforms to its rules and regulations, and provided further, upon inspection it has been found to be in safe condition.

D.  If a boiler or pressure vessel is of historical significance and cannot comply with the construction requirements of the rules and regulations of this act, a special installation and operating permit may be granted by the Commissioner.

Added by Laws 1982, c. 252, § 5.

§40-141.6.  License required - Exemptions - Fee - Evidence of qualifications - Hearings - Violations.

A.  All firms or corporations engaged in the service, repair and/or installation of boilers or pressure vessels located in this state shall be licensed by the Commissioner to perform such work.  Provided, no license shall be required for any firms or corporations engaged in the service, repair and/or installation of hot water supply heaters as provided in paragraph 12 of subsection A of Section 2 of this act.  The Commissioner of Labor shall abide by any existing code of installation presently adopted or as may be hereinafter adopted by this state or its agencies or by any county, municipality or school district as pertains to hot water supply heaters.  The annual license fee shall be payable in advance on or before January 31 of each calendar year.  Each firm or corporation must furnish evidence suitable to the Commissioner that they are qualified to perform such work.

B.  All hearings for the issuance or revocations of license under this section shall comply with the Oklahoma Administrative Procedures Act.

C.  Any person who shall violate any of the provisions of this act or who violates any rule or order of the Commissioner pursuant to this act shall be guilty of a misdemeanor, and in addition thereto, may be enjoined from continuing such action.  Each day upon which such violation occurs shall constitute a separate violation.

Added by Laws 1982, c. 252, § 6.

§40141.7.  Bureau of boiler inspection  Establishment  Personnel  Powers and duties.

There is hereby established a bureau of boiler inspection in the Department of Labor under the direction of the chief boiler inspector, who shall have at the time of appointment a valid commission issued in accordance with the constitution and bylaws of the National Board of Boiler and Pressure Vessel Inspectors and shall be responsible to the Commissioner of Labor or his duly authorized representative for the supervision, inspection and testing of boilers and pressure vessels throughout the state.

B.  The bureau of boiler inspection shall be furnished with sufficient personnel, deputy inspectors and clerical aides to perform the assigned duties with the limits prescribed by the Commissioner of Labor.

C.  Powers.  The chief boiler inspector and deputy inspectors, under the supervision of the Commissioner of Labor, shall:

1.  Take action necessary for the enforcement of this act and these rules and regulations;

2.  Keep a complete record of the name and address of the owner or user, location, type, dimensions, maximum allowable working pressure, age, dates of installation and lastrecorded inspection of all boilers and pressure vessels to which this act applies;

3.  Make available upon request copies of the rules and regulations promulgated by the Department;

4.  Issue, suspend or revoke for cause, certificates of operation as provided for in Section 14 of this act; and

5.  Cause the prosecution of violators of the provisions of this act, rules and regulations.

Added by Laws 1982, c. 252, § 7.

§40141.8.  Deputy boiler inspectors.

A.  The chief boiler inspector shall employ deputy inspectors, subject to approval of the Commissioner of Labor, who shall be responsible to the chief boiler inspector and who shall have at the time of appointment a valid commission issued in accordance with the constitution and bylaws of the National Board of Boiler and Pressure Vessel Inspectors.

B.  The deputy inspectors may at the Commissioner's discretion be appointed in a trainee status provided said trainees successfully complete the examination as defined in Section 10 of this act and receive a valid National Board Commission within eighteen (18) months after appointment.

Added by Laws 1982, c. 252, § 8.

§40141.9.  Certificates of competency designating special inspectors and owneruser inspectors of boiler and pressure vessels.

A.  1.  Certificates of competency designating special inspectors of boilers andpressure vessels shall be issued by the Commissioner upon request of any authorized inspection agency, which has been licensed or registered by the appropriate authority of this state.  All such authorized inspection agencies shall provide boiler and pressure vessel insurance coverage and be actively engaged in writing this type coverage in this state;

2.  Before receiving a certificate of competency, each inspector shall receive a passing grade on the examination provided for by Section 10 of this act, or shall hold a commission or certificate of competency as an inspector of boilers or pressure vessels from a state that has a standard of examination equal to that of this state, or a commission as an inspector of boilers and pressure vessels issued by the National Board of Boiler and Pressure Vessel Inspectors;

3.  Special inspectors shall not receive any salary or expenses from this state, and a certificate of competency shall be valid only as long as such special inspectors are in fulltime employment of an authorized inspection agency;

4.  Special inspectors may inspect all boilers and pressure vessels insured by their respective authorized inspection agency; and

5.  The insurance company shall apply on or before January 31 of each year for renewal of certificates of competency for each special inspector employed who inspects boilers and pressure vessels insured in this state.  The fee must accompany application.

B.  1.  Certificates of competency designating owneruser inspectors of boilers or pressure vessels or both shall be issued by the Commissioner upon request of any company operating boilers or pressure vessels or both in this state.  The owneruser shall maintain a regularly established inspection department which is under the supervision of one or more technically competent individuals whose qualifications and whose organization and inspection procedures are in accordance with paragraph 4 of subsection A of Section 3 of this act and acceptable to the Commissioner of Labor.  Boilers and pressure vessels shall be inspected regularly and in accordance with applicable provisions of the rules and regulations adopted by the Commissioner pursuant to this act;

2.  Before receiving a certificate of competency, each inspector shall attain a passing grade on the examination provided for by Section 10 of this act, or shall hold a certificate of competency as an inspector from a state that has a standard of examination equal to that of this state, or who holds a valid commission issued in accordance with the constitution and bylaws of the National Board of Boiler and Pressure Vessel Inspectors;

3.  A certificate of competency as an owneruser inspector shall be issued only if, in addition to meeting the requirements in paragraph 2 of this subsection, the inspector is continuously employed by the company and is responsible for making inspection of boilers and pressure vessels used by such company;

4.  Owneruser inspectors shall not receive any salary or expenses from this state and a certificate of competency shall be valid only as long as such owneruser inspector is employed full time by a qualified owneruser inspection agency, in accordance with the applicable provisions of the rules and regulations adopted pursuant to this act;

5.  The owneruser inspection agency will apply on or before January 31 of each year for renewal of competency for each owneruser inspector employed in this state.  The fee must accompany application; and

6.  Such owneruser inspectors may inspect all pressure vessels operated by their respective companies and, when so inspected, the owners and users of such pressure vessels shall be exempt from the payment to the state of the inspection fees provided for in Section 16 of this act.

Added by Laws 1982, c. 252, § 9.

§40141.10.  Examination of inspectors.

A.  The examination for chief boiler inspector, deputy inspectors, special inspectors or owneruser inspectors, except those owneruser inspectors within the scope of the American Petroleum Institute Pressure Vessel Inspection Code, shall be written and shall be held in accordance with the constitution and bylaws of the National Board of Boiler and Pressure Vessel Inspectors.

B.  A separate written examination for owneruser inspectors within the scope of the American Petroleum Institute Pressure Vessel Inspection Code shall be administered by the Department of Labor based upon the content of the American Petroleum Institute Pressure Vessel Inspection Code and the American Society of Mechanical Engineers Boiler and Pressure Vessel Codes pertaining to pressure vessels.

Added by Laws 1982, c. 252, § 10.

§40141.11.  Suspension of inspector's certificate of competency.

An inspector's certificate of competency may be suspended by the Commissioner of Labor after due investigation for the incompetence or untrustworthiness of the inspector or for the willful falsification of any matter or statement contained in his application, or a report of any inspections made by him.  Written notice of any such suspension shall be transmitted by the Commissioner of Labor to the inspector and his employer not more than ten (10) days following the suspension.  A person whose certificate of competency has been suspended shall be entitled to an appeal as provided by the Oklahoma Administrative Procedures Act.

Added by Laws 1982, c. 252, § 11.

§40141.12.  Lost, stolen or destroyed certificate of competency.

If a certificate of competency is lost, stolen or destroyed, a new certificate of competency may be issued without reexamination.

Added by Laws 1982, c. 252, § 12.

§40141.13.  Inspection of certain boilers and pressure vessels.

A.  The Commissioner of Labor or the chief boiler inspector, or any deputy inspector, shall have free access, during reasonable hours, to any premises in the state where a boiler or pressure vessel is being constructed for use in, or is being installed in this state for the purpose of ascertaining whether such boiler or pressure vessel is being constructed and installed in accordance with the provisions of the Boiler and Pressure Vessel Safety Act.

B.  Each boiler and pressure vessel covered by the Boiler and Pressure Vessel Safety Act shall be thoroughly inspected as to its construction, installation and condition as follows:

1.  Power boilers and high pressure high temperature water boilers shall receive an inspection annually which shall be an internal inspection where construction permits; otherwise it shall be as complete an inspection as possible.  Such boilers shall also be externally inspected annually preferably while under pressure;

2.  Low pressure steam or vapor heating boilers shall receive an external inspection annually with an internal inspection at least every two (2) years where construction permits;

3.  Hot water heating and hot water supply boilers shall receive an external inspection annually with an internal inspection at the discretion of the inspector;

4.  Pressure vessels, excluding those within the scope of the American Petroleum Institute Pressure Vessel Inspection Code, subject to internal corrosion and waste heat steam generators shall receive an internal inspection triennially where construction permits.  Pressure vessels not subject to internal corrosion shall receive an inspection at intervals set by the Commissioner. Frequency of external inspections of pressure vessels shall be set by the Commissioner;

5.  A grace period of two (2) months beyond the periods specified in paragraphs 1, 2, 3 and 4 of this subsection is permitted between inspections; however, the inspection due date shall not be affected; provided, however, for an entity with two or more boilers or pressure vessels, the Commissioner may allow all inspections of the boilers or pressure vessels to be conducted at that location at the same time;

6.  The Commissioner of Labor may provide for longer periods between inspections in the rules for specific boilers and pressure vessels; and

7.  Under the provisions of the Boiler and Pressure Vessel Safety Act, the Commissioner of Labor is responsible to provide rules for the safety of life, limb and property and therefore has jurisdiction over the interpretation and application of the inspection requirements as provided for in the rules.  Inspection during construction and installation shall certify as to the minimum requirement for safety as defined in the American Society of Mechanical Engineers Code or other construction standards acceptable to the Commissioner of Labor.  Inspection requirements of operating equipment shall be in accordance with generally accepted practice and compatible with the actual service condition, such as:

a. previous experience, based on records of inspection, performance and maintenance,

b. location, with respect to personnel hazard,

c. quality of inspection and operating personnel,

d. provision for related safe operating controls, and

e. interrelation with other operations outside the scope of the Boiler and Pressure Vessel Safety Act.

Based upon the documentation of such actual service conditions by the owner or user of the operating equipment, the Commissioner of Labor may, at his discretion, permit variations in the inspection requirements.

C.  The inspections herein required shall be made by the Commissioner, chief boiler inspector, deputy inspector or a special inspector as provided for in the Boiler and Pressure Vessel Safety Act.

D.  Owneruser inspection of boilers and pressure vessels is permitted provided the owneruser inspection service is regularly established and is under the supervision of one or more individuals whose qualifications are satisfactory to the Commissioner of Labor and said owneruser causes the pressure vessels to be inspected in conformance with the National Board Inspection Code or American Petroleum Institute Pressure Vessel Inspection Code as applicable.

E.  If, at the discretion of the inspector, a hydrostatic test shall be deemed necessary, it shall be made by the owner or user or his licensed representative and witnessed by an inspector as authorized by the Boiler and Pressure Vessel Safety Act, before a certificate of operation is issued.

F.  All boilers, other than cast iron sectional boilers, and pressure vessels to be installed in this state after the twelvemonth period from the date upon which the rules of the Commissioner become effective, shall be inspected during construction as required by the applicable rules by an inspector authorized to inspect boilers and pressure vessels in this state, or if constructed outside of the state, by an inspector holding a valid commission issued by the National Board of Boiler and Pressure Vessel Inspectors.

G.  No person, firm or corporation shall in any manner interfere with the performance of the official duties of any inspector authorized by the Boiler and Pressure Vessel Safety Act.

Added by Laws 1982, c. 252, § 13.  Amended by Laws 2000, c. 295, § 6, eff. Nov. 1, 2000.

§40141.14.  Inspection report  Inspection record  Certificate of operation  Suspension of certificate.

A.  1.  Each authorized inspection agency employing special inspectors meeting the requirements of subsection A of Section 9 of this act shall, within thirty (30) days following each inspection made by such inspectors, file an exact copy of the report of the inspection with the chief boiler inspector upon appropriate forms as promulgated by the Commissioner of Labor; and

2.  Each company operating pressure vessels covered by owneruser inspections service meeting the requirements of subsection B of Section 9 of this act shall maintain in its files an inspection record which shall list, by number and such abbreviated description as may be necessary for identification, each pressure vessel covered by this act, the date of the last inspection of each pressure vessel and the approximate date for the next inspection. The inspection record shall be available for examination by the chief inspector or his authorized representative during business hours.  Each such company shall, in addition, file annually with the chief inspector a statement, signed by the individual having supervision over the inspections made during the period covered thereby, stating the number of pressure vessels covered by this act inspected during the year and certifying that each such inspection was conducted pursuant to the inspection requirements provided for by this act.

Such annual statement shall be accompanied by a fee equal to that shown in subparagraph c of paragraph 2 of subsection A of Section 16 of this act.

B.  If the report filed pursuant to subsection A of this section shows that a boiler or pressure vessel is found to comply with the rules and regulations of the Commissioner of Labor and upon direct payment to the Department of Labor by the owner or user of the fee prescribed shall issue the owner or user a certificate of operation.  The certificate of operation shall be valid for a period consistent with the inspection frequency as required by Section 13 of this act.  In the case of those boilers and pressure vessels covered by paragraphs 1, 2, 3 and 4 of subsection B of Section 13 of this act for which the Commissioner of Labor has established or extended the operating period between required inspections, pursuant to the provisions of paragraph 7 or 8 of subsection B of Section 13 of this act, the certificate of operation shall be valid for a period of not more than two (2) months beyond the period set by the Commissioner.  Certificates of operation for boilers shall be posted under glass, or similarly protected, in the room containing the boiler.  Pressure vessel certificates of operation shall be posted in like manner, if convenient, or filed where they will be readily accessible for examination by the Commissioner, chief boiler inspector or deputy inspector.

C.  The chief boiler inspector or deputy inspectors may at any time suspend a certificate of operation if the boiler or pressure vessel for which it is issued is deemed a menace to the public safety, or when the boiler or pressure vessel is found not to comply with the rules and regulations herein provided.  Each suspension of a certificate of operation shall continue in effect until such boiler or pressure vessel shall have been made to conform to the rules and regulations, and until said certificate of operation shall have been reinstated.

Added by Laws 1982, c. 252, § 14.

§40141.15.  Certificate of operation required  Violations.

After twelve (12) months for power boilers, twentyfour (24) months for low pressure steam heating, hot water heating and hot water supply boilers, and thirtysix (36) months for pressure vessels following the date on which this act becomes effective, it shall be unlawful for any person, firm, partnership or corporation to operate in this state a boiler or pressure vessel covered by this act, including boilers and pressure vessels covered by owneruser inspection service provided for in Section 14, without a valid certificate of operation.  The operation of a boiler or pressure vessel without such certificate of operation, or at a pressure exceeding that specified in such certificate of operation or in violation of this act or the rules and regulations promulgated under it, shall constitute a misdemeanor on the part of the owner, user or operator thereof.  Each day of such unlawful operation shall be deemed a separate offense.

Added by Laws 1982, c. 252, § 15.

§40-141.16.  Fees.

A.

1. a. Annual certificate of operation fee shall be as follows:

(1) with manway state inspector $50.00

(2) without manway state inspector $25.00

(3) any size special - or owner/user inspector $25.00

b. Only one certificate of operation fee per year may be charged; except an additional fee equal to the certificate of operation fee may be charged for witnessing a hydrostatic test required after repairs, provided a fee equal to the total fees identified in division (1) or (2) of subparagraph a of this paragraph, whichever is appropriate, and subparagraph f of paragraph 2 of this subsection may be charged when the pressure-retaining item is not prepared and ready pursuant to rules promulgated by the Commissioner of Labor at the time of the inspection.

2.  Other Fees

a. hydrostatic test of steam pipeline per day $150.00

(for each additional half-day or part thereof) $75.00

b. shop review fees $1,250.00

c. licensing fees

(1) repair, service, install (annually) $50.00

(2) installer technician (one-time issuance) $50.00

(3) boiler operator (biennially) $50.00

d. certificate of competency fee $15.00

e. examination fee $50.00

f. boiler or pressure vessel inspection fee for certificate inspections by state inspectors $100.00

g. authorized inspector services for weld repairs or alterations, per eight-hour day or part thereof $300.00

h. a fee as established by rule may be assessed for the issuance of duplicate licenses and certificates, not to exceed $10.00

B.  All institutions owned or operated by the State of Oklahoma or its agencies or by any county, municipality or school district, and such institutions or agencies, and all owners or users of boilers or pressure vessels of historical significance as specified in subsection D of Section 141.5 of this title are exempt from the payment of any fees provided for in this section.

C.  1.  The Commissioner shall account for and transfer all fees, except for the fees listed in subparagraphs b, g, and h of paragraph 2 of subsection A of this section, so received to the State Treasury to the credit of the General Revenue Fund, together with a detailed report of same.

2.  Shop review fees, authorized inspector services fees and duplicate license and certificate fees shall be deposited to the Department of Labor Revolving Fund created pursuant to Section 141.19 of this title.

3.  The shop review fees, authorized inspector services fees and duplicate license and certificate fees shall be used for conducting shop reviews, authorized inspector services and for administrative costs.

D.  All fees shall be paid directly to the Department of Labor.

Added by Laws 1982, c. 252, § 16.  Amended by Laws 1991, c. 215, § 14, eff. July 1, 1991; Laws 1992, c. 305, § 1, emerg. eff. May 27, 1992; Laws 2001, c. 57, § 1, eff. July 1, 2001; Laws 2004, c. 554, § 1, eff. Sept. 1, 2004.

§40141.17.  Bond.

The chief boiler inspector and deputy inspectors shall be bonded in the sum of Five Thousand Dollars ($5,000.00) conditioned upon faithful performance of duty and true account of all money and proper disposition of all said money.

Added by Laws 1982, c. 252, § 17.

§40141.18.  Accidents and incidents  Investigation and inquiry  Notice.

A.  The Department of Labor has total jurisdiction over the investigation or inquiry into accidents and incidents arising within the definitions of this act.

B.  It shall be mandatory for all owners, users or operators to immediately notify the Department of Labor and secure the total accident or incident area by whatever means is practical until such time as the Department of Labor representative or a designee of the Commissioner arrives on the scene, except in case of the protection of life or limb as a result of said accident or incident.

Added by Laws 1982, c. 252, § 18.

§40-141.19.  Department of Labor Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Labor to be designated the "Department of Labor Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies designated for deposit in such fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended as directed by the Legislature.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1996, c. 362, § 2, eff. Sept. 1, 1996.

§40-141.20.  Petty cash fund.

A.  The Director of State Finance is hereby authorized, upon request by the Commissioner of Labor, to establish a petty cash fund for the Department of Labor in an amount not to exceed Four Hundred Dollars ($400.00), to be used for the purpose of making change for persons obtaining licenses and transacting other business with the Department.

B.  The fund shall be established and replenished from any monies available to the Department for operating expenses.

C.  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the fund.

Added by Laws 1999, c. 404, § 1, emerg. eff. June 10, 1999.

§40-165.1.  Definitions.

As used only in Sections 165.1 through 165.11 of this title:

1.  "Employer" means every individual, partnership, firm, association, corporation, the legal representative of a deceased individual, or the receiver, trustee or successor of an individual, firm, partnership, association or corporation, employing any person in this state;

2.  "Employee" means any person permitted to work by an employer;

3.  "Exempt employee" means those management level employees exempt under the provisions of Section 213 of the Fair Labor Standards Act, as amended, 29 U.S.C. Section 213, from the provisions of Sections 206 and 207 of said act;

4.  "Wages" means compensation owed by an employer to an employee for labor or services rendered, including salaries, commissions, holiday and vacation pay, overtime pay, severance or dismissal pay, bonuses and other similar advantages agreed upon between the employer and the employee, which are earned and due, or provided by the employer to his employees in an established policy, whether the amount is determined on a time, task, piece, commission or other basis of calculation;

5.  "Commissioner" means State Commissioner of Labor; and

6.  "Bona fide disagreement" means an honest and sincere belief or assertion based on a dispute of a determinative fact or application of law under this title which is supported by relevant evidence.

Laws 1955, p. 240, § 1, emerg. eff. June 6, 1955; Laws 1982, c. 304, § 24, operative Oct. 1, 1982; Laws 1990, c. 333, § 18, emerg. eff. May 31, 1990; Laws 2005, c. 359, § 1, eff. Nov. 1, 2005.

§40-165.2.  Semimonthly payment of wages on regular paydays - Payment in money - Itemized statement of deductions - Prohibited payments.

Every employer in this state shall pay all wages due the employees, other than exempt employees and employees of nonprivate foundations qualified pursuant to 26 U.S.C. 509(a)(1) and 26 U.S.C. 170(b)(1)(A)(vi), at least twice each calendar month on regular paydays designated in advance by the employer.  State, county and municipal employees, exempt employees, and employees of nonprivate foundations qualified pursuant to 26 U.S.C. 509(a)(1) and 26 U.S.C. 170(b)(1)(A)(vi) shall be paid a minimum of once each calendar month.  The amount due such employees shall be paid in lawful money of the United States, and the employee shall not be deemed to have waived any right or rights mentioned in this section because of any contract to the contrary.  With each payment of wages earned by such employee, the employer shall issue to such employee a brief itemized statement of any and all deductions therefrom.  An interval of not more than eleven (11) days may elapse between the end of the pay period worked and the regular payday designated by the employer.  The employer shall be allowed three (3) days after such payday in which to comply with this section.

No such employer shall issue, in payment of or as evidence of indebtedness due an employee any check, cashier's check, draft, time check, store order, scrip, or other acknowledgment of indebtedness unless the same is payable or redeemable upon demand without discount and for face value in lawful money of the United States.

Added by Laws 1955, p. 241, § 2, emerg. eff. June 6, 1955.  Amended by Laws 1967, c. 346, § 1, emerg. eff. May 18, 1967; Laws 1982, c. 304, § 25, operative Oct. 1, 1982; Laws 1990, c. 333, § 19, emerg. eff. May 31, 1990; Laws 2002, c. 160, § 2, eff. Nov. 1, 2002.

§40-165.2a.  Administrative fine.

The Commissioner of Labor or designee is hereby authorized to assess an administrative fine of Five Hundred Dollars ($500.00) against an employer operating in this state who is found to have violated Sections 165.1 through 165.11 of Title 40 of the Oklahoma Statutes if such violations occur on two or more occasions within any six-month period.  All administrative fines collected pursuant to this section shall be deposited to the Department of Labor Revolving Fund.

Added by Laws 2002, c. 226, § 1, emerg. eff. May 9, 2002.  Amended by Laws 2003, c. 293, § 1, emerg. eff. May 27, 2003.

§40-165.3.  Termination of employee - Payment - Failure to pay.

A.  Whenever an employee's employment terminates, the employer shall pay the employee's wages in full, less offsets and less any amount over which a bona fide disagreement exists, as defined by Section 165.1 of this title, at the next regular designated payday established for the pay period in which the work was performed either through the regular pay channels or by certified mail postmarked within the deadlines herein specified if requested by the employee, unless provided otherwise by a collective bargaining agreement that covers the employee.

B.  If an employer fails to pay an employee wages as required under subsection A of this section, such employer shall be additionally liable to the employee for liquidated damages in the amount of two percent (2%) of the unpaid wages for each day upon which such failure shall continue after the day the wages were earned and due if the employer willfully withheld wages over which there was no bona fide disagreement; or in an amount equal to the unpaid wages, whichever is smaller; provided, however, that for the purpose of such liquidated damages such failure shall not be deemed to continue after the date of the filing of a petition in bankruptcy with respect to the employer if he thereafter shall have been adjudicated bankrupt upon such petition.

Laws 1955, p. 241, § 3, emerg. eff. June 6, 1955; Laws 1968, c. 270, § 1, emerg. eff. April 30, 1968; Laws 1974, c. 12, § 1, emerg. eff. April 3, 1974; Laws 1982, c. 304, § 26, operative Oct. 1, 1982; Laws 2005, c. 359, § 2, eff. Nov. 1, 2005.

§40-165.3a.  Payment of wages to surviving spouse and children.

Other than an employee provided with an option of beneficiary designation with respect to his wages and benefits by his employer, all wages earned by an employee, not exceeding Three Thousand Dollars ($3,000.00), shall, upon the employee's death, become due and payable to the employee's surviving spouse, or if there is no surviving spouse, the dependent children, or their guardians or the conservators of their estates, in equal shares,  without the necessity of a probate court action.

Added by Laws 1993, c. 263, § 1, emerg. eff. May 27, 1993.  Amended by Laws 1994, c. 114, § 1, emerg. eff. April 24, 1994.

§40-165.4.  Bona fide disagreements.

A.  In order to successfully allege a bona fide disagreement over the amount of wages, the employer shall:

1.  Pay such amount as the employer concedes to be due, without condition, within the time required by Sections 165.2 and 165.3 of this title; and

2.  Provide to the employee, within fifteen (15) days of either receipt of a wage claim form from the Department of Labor or certified mail receipt of written demand from an employee, written explanation of the relevant facts and/or evidence which supports the belief of the employer that the wages in dispute are not owed.

B.  Acceptance by the employee of any payment made under this section shall not constitute a release as to the balance of the wage claim.

C.  Payment in accordance with this section shall constitute payment for the purposes of complying with Sections 165.2 and 165.3 of this title only in those instances where there exists a bona fide disagreement over the amount of wages as defined by Section 165.1 of this title.

D.  The Commissioner may set the contested amounts for administrative hearing pursuant to Section 165.7 of this title.

Laws 1955, p. 241, § 4, emerg. eff. June 6, 1955; Laws 1993, c. 263, § 2, emerg. eff. May 27, 1993; Laws 2005, c. 359, § 3, eff. Nov. 1, 2005.

§40165.5.  Private agreements.

Except as hereinafter provided under Section 10, no provision of this act shall in any way be contravened or set aside by private agreement.

Laws 1955, p. 241, § 5.

§40165.6.  Contractors as employers.

Whenever any person herein called the contractor shall contract with another for the performance of any work which the contractor has undertaken to perform, the contractor shall be deemed an employer and shall become civilly liable to employees engaged in performance of work under such contract for the payment of wages (but not for the payment of liquidated damages) as required by Sections 2 and 4 of this act whenever and to the extent that the employer of such employees fails to pay such wages; provided, however, that the employer of such employees shall be liable to the contractor for wages paid to such employees by the contractor under this section.

Laws 1955, p. 242, § 6.

§40165.7.  Enforcement and administration - Administrative proceedings - Orders - Appeals - Actions.

A.  The Commissioner of Labor shall enforce and administer the provisions of this act and in any case where a civil action may be brought for the collection of a wage claim, the Commissioner of Labor may provide for an administrative proceeding to determine the validity and enforce collection of the claim.  The administrative proceeding shall be conducted according to the Administrative Procedures Act.

B.  In any case when the Commissioner has received a wage complaint, the Commissioner may seek collection of such claim through administrative proceedings in a manner provided in this section.  The Commissioner may join in a single administrative proceeding any number of wage claims against the same employer.  The Commissioner shall serve upon the employer an order of determination directing the employer to pay to the Commissioner the amount of the wage claim and any penalty amounts.  Service shall be made by regular mail to the employer's last-known address.  The order of determination shall include:

1.  A reference to the particular sections of the statutes or rules involved;

2.  A short and concise statement of the basis for the amounts determined to be owed to each wage claimant;

3.  A statement that the employer within twenty (20) days after receipt of the order of determination must pay in full the wage claim and any penalties assessed on appeal to district court; and

4.  A statement that unless a written request for reconsideration is received by the Commissioner or the order is appealed to district court within the time specified, the order of determination shall become final.

C.  Upon failure of the employer to pay the amount specified in the order of determination or to request reconsideration or appeal to district court, the order of determination shall become final.

D.  A hearing shall be held in accordance with the applicable provisions of the Administrative Procedures Act by the Commissioner or the Commissioner's designee.  The Commissioner shall adopt rules for such hearing.  In any hearing before the Commissioner's designee, the designee is authorized to issue the final order in the case.

E.  Final administrative orders issued in a wage claim proceeding are subject to appeal pursuant to the Administrative Procedures Act.

F.  When an order under this section becomes final by operation of law or an appeal, and the amount due is not paid within twenty (20) days after the order becomes final, the order may be recorded with the county clerk in any county of this state.  The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the county clerk's lien record.  The order may be collected as any other money judgment.

G.  The remedies provided by Sections 165.1 through 165.11 of this title shall be additional to and not in substitution for and in no manner impair other remedies.  Additionally, one or more individuals who are aggrieved by violation of any provision of Sections 165.1 through 165.11 of this title shall be entitled to bring an action in his or their own name to enforce the provisions of such sections.

Laws 1955, p. 242, § 7, emerg. eff. June 6, 1955; Laws 1993, c. 263, § 3, emerg. eff. May 27, 1993.

§40165.8.  Penalties.

It shall be a misdemeanor for any employer to violate any of the provisions of Sections 165.1 through 165.11 of this title.

Amended by Laws 1982, c. 304, § 27, operative Oct. 1, 1982.

§40165.9.  Actions to recover unpaid wages and damages  Parties  Costs and attorney's fees.

A.  Action by an employee to recover unpaid wages and liquidated damages may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of himself or themselves and other employees similarly situated, or such employee or employees may designate an agent or representative to maintain such action for and on behalf of all employees similarly situated for such wages.  Any employee, or his representative, shall have the power to settle and adjust his claim for unpaid wages.

B.  The court in any action brought under this section may, in addition to any judgment awarded to the plaintiff or plaintiffs, defendant or defendants, allow costs of the action, including costs or fees of any nature, and reasonable attorney's fees.

Amended by Laws 1982, c. 304, § 28, operative Oct. 1, 1982; Laws 1988, c. 250, § 2, emerg. eff. June 27, 1988.

§40165.10.  Partial invalidity.

If any provisions of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act, and the application of such provision to other persons or circumstances shall not be affected thereby.

Laws 1955, p. 242, § 10.

§40165.11.  Failure to pay benefits or furnish wage supplements pursuant to agreements.

A.  In addition to any other penalty or punishment otherwise prescribed by law, any employer who is a voluntary party to or subject to a bona fide written agreement to pay or provide benefits or wage supplements to employees or to a third party or fund for the benefit of employees and who willfully fails, neglects or refuses to pay the amount or amounts necessary to provide such benefits or furnish such supplements within thirty (30) days after such payments are required to be made by law or by agreement, shall be guilty of a misdemeanor, and each such failure to make payment as required herein shall constitute a separate offense.  Where such employer is a corporation, the president, secretary, treasurer or officers exercising corresponding functions shall each be guilty of a misdemeanor.

B.  As used in this section, the term "benefits or wage supplements" includes, but is not limited to, reimbursement for expenses as agreed prior to contracting said expenses; health, welfare and retirement benefits; and vacation, separation or holiday pay.

Laws 1975, c. 107, §§ 1, 2, eff. Oct. 1, 1975.

§40166.  Conspiracy.

No agreement, combination or contract by or between two or more persons to do or procure to be done, or not to do or procure not to be done, any act in contemplation or furtherance of any trade dispute between employers and employees, shall be deemed criminal, nor shall those engaged therein be indictable or otherwise punishable for the crime of conspiracy, if such act committed by one person would not be punishable as a crime, nor shall such agreement, combination or contract be considered as in restraint of trade or commerce, nor shall any restraining order or injunction be issued with relation thereto.  Nothing in this article, shall exempt from punishment otherwise than is herein excepted, any person guilty of conspiracy for which punishment is provided by any other law of the state, but such other law shall, as to the agreement, combination and contracts heretofore referred to, be construed as if this article, was therein contained: Provided, that nothing in this article, shall be construed to authorize force or violence.

R.L.1910, § 3764.

§40167.  False Statements as to conditions of employment.

It shall be unlawful for any employer of labor doing business in the state, to induce, influence, persuade or engage workmen to change from one place to another in the state, or to bring workmen of any class or calling into this state to work in any of the departments of labor, through or by means of false or deceptive representations, false advertising or false pretenses concerning the kind and character of the work to be done, or amount and character of the compensation to be paid for such work or the sanitary or other conditions of employment or as to the existence or nonexistence of a strike or other trouble pending between employer and employees, at the time of or prior to such engagement.  Failure to state in an advertisement, proposal or contract for the employment of workmen that there is a strike, lockout or other labor trouble at the place of the proposed employment, when in fact such strike, lockout or other labor troubles then actually exist at such place, shall be deemed a false advertisement and misrepresentation for the purposes of this section.

R.L.1910, § 3765.

§40168.  Penalty.

Any employer of labor of any kind doing business in this state, as well as its agent, attorney or servant, found guilty of violating the preceding section, or any part thereof, shall be fined not less than Five Hundred Dollars ($500.00) and not exceeding Two Thousand Dollars ($2,000.00), or confined in the county jail not less than one (1) month and not exceeding one (1) year or both such fine and imprisonment.

R.L.1910, § 3766.

§40-169.  Hiring armed guards without permit a felony.

Any person who shall hire, aid, abet or assist in hiring through private detective agencies or otherwise, persons to guard with arms or deadly weapons of any kind, other persons or property, or any person who shall come into this state armed with deadly weapons of any kind for any such purpose, without a permit, in writing, from the Governor, shall be guilty of a felony, and on conviction thereof shall be imprisoned in the State Penitentiary not less than one (1) year nor more than five (5) years.  Provided, that nothing herein contained shall be construed to interfere with the right of any person, corporations, society, association or organization in guarding and protecting their property as provided by law; but this section shall be construed only to apply in cases where workmen are brought into the state or induced to go from one place to another in the state by any false pretenses, false advertising, or deceptive representation, or brought into the state under arms or removed from one place to another in the state under arms.

R.L. 1910, § 3767.  Amended by Laws 1997, c. 133, § 454, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 331, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 454 from July 1, 1998, to July 1, 1999.

§40170.  Workman may recover for misrepresentation.

Any workman who shall be influenced, induced or persuaded to engage with any persons mentioned in Section 3765, through or by means of any of the things therein prohibited, shall have the right of action for recovery of all damages that he has sustained in consequence of the false or deceptive representation, false advertisement and false pretenses used to induce him to change his place of employment, against any companies, corporations, or other employers of labor, directly or indirectly causing such damages, and, in addition to all actual damages such workman may have sustained, he shall be entitled to recover such reasonable attorney's fees as the jury shall fix, to be taxed as costs in any judgment recovered.

R.L.1910, § 3768.

§40171.  Public service corporation to give letter to employee leaving service.

Whenever any employee of any public service corporation, or of a contractor, who works for such corporation, doing business in this state, shall be discharged or voluntarily quits the service of such employer, it shall be the duty of the superintendent or manager, or contractor, upon request of such employee to issue to such employee a letter, setting forth the nature of the service rendered by such employee to such corporation or contractor, and the duration thereof, and truly stating the cause for which such employee was discharged from or quit such service, and, if any such superintendent, manager or contractor shall fail or refuse to issue such letter, to such employee, when so requested, or shall willfully or negligently refuse or fail to state the facts correctly, such superintendent, manager or contractor shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($100.00), and not more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for a period of not less than one (1) month and not exceeding one (1) year: Provided, that such letter shall be written, in its entirety, upon a plain sheet of white paper to be selected by such employee.  No printed blank shall be used, and if such letter be written upon a typewriter, it shall be signed with pen and black ink and immediately beneath such signature shall be affixed the official stamp, or seal, of said superintendent, manager or other officer of such corporation or contractor, in an upright position. There shall be no figures, words or letters used, upon such piece of paper, except such as are plainly essential, either in the date line, address, the body of the letter or the signature and seal or stamp thereafter, and no such letter shall have any picture, imprint, character, design, device, impression or mark, either in the body thereof or upon the face or back thereof and any person of whom such letter is required who fails to comply with the foregoing requirements shall be liable to the penalties above prescribed.

R.L.1910, § 3769.

§40172.  Blacklisting.

No firm, corporation or individual shall blacklist or require a letter of relinquishment, or publish, or cause to be published, or blacklisted, any employee, mechanic or laborer, discharged from or voluntarily leaving the service of such company, corporation or individual, with intent and for the purpose of preventing such employee, mechanic or laborer, from engaging in or securing similar or other employment from any other corporation, company or individual.

R.L.1910, § 3770.

§40173.  Penalty.

Any person, firm or corporation violating the preceding section shall be fined in any sum not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), and any person so blacklisted shall have a right of action to recover damages.

R.L.1910, § 3771.

§40-173.1.  Employers' use of social security numbers - Health benefit plan membership identification cards.

A.  1.  Any employing entity located in this state shall not do any of the following:

a. publicly post or publicly display in any manner the social security number of an employee.  For purposes of this paragraph, "publicly post" or "publicly display" means to intentionally communicate or otherwise make available to the general public,

b. print the social security number of an employee on any card required for the employee to access information, products or services provided by the employing entity,

c. require an employee to transmit their social security number over the Internet, unless the connection is secure or the social security number is encrypted,

d. require an employee to use their social security number to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet web site, or

e. print the social security number of an employee on any materials that are mailed to the employee, unless state or federal law requires the social security number to be on the document to be mailed.  Notwithstanding this paragraph, social security numbers may be included in applications and forms sent by mail, including documents sent as part of an application or enrollment process, or to establish, amend or terminate an account, contract or policy, or to confirm the accuracy of the social security number.

2.  The provisions of this subsection shall not apply to the state or any political subdivision of the state.

B.  The provisions of this section shall not apply to a health benefit plan membership identification card issued or renewed prior to January 1, 2005.  After January 1, 2005, the provisions of this section shall be applicable to all health benefit plan membership cards upon issuance or renewal.

C.  This section shall not prevent the collection, use, or release of a social security number as otherwise required by state or federal law or the use of a social security number for internal verification or administrative purposes.  An employee may also provide an employing entity with written permission to use their social security number for any of the uses otherwise prohibited by this section.

Added by Laws 2004, c. 296, § 1, eff. Nov. 1, 2004

§40174.  Scaffolding, etc., to be safeguarded.

All scaffolds, hoists, cranes, stays, ladders, supports, or other mechanical contrivances erected or constructed by any person, firm or corporation in the state, for use in the erection, repairing, alteration, removal, or painting of any house, building, bridge, viaduct, steel tank, standpipe, or other structure, shall be erected and constructed in a safe, suitable, and proper manner, and shall be so erected and constructed, placed and operated as to give proper and adequate protection to life and limb of any person or persons employed or engaged thereon, or passing under or by the same, and in such manner as to prevent the falling of any material that may be used or deposited thereon.  Scaffolding or staging swung or suspended from an overhead support more than twenty (20) feet from the ground or floor, shall have, where practicable, a safety rail properly secured and braced, rising at least thirtyfour (34) inches above the floor or main portion of such scaffolding or staging and extending along the entire length of the outside and ends thereto and such scaffolding or staging shall be so fastened as to prevent the same from swaying from the building or structure.

R.L.1910, § 3772.

§40175.  Temporary floorings in steel frame buildings.

If in the erection of an iron or steel framed building, the spaces between the girders or floor beams of any floor are not filled or covered by the permanent construction of said floors before another story is added to the building, a close plank flooring shall be placed and maintained over such spaces, during the construction of each story, from the time when the beams or girders are placed in position; but openings protected by a strong hand railing not less than four (4) feet high may be left through said floors for the passage of workmen and material.

R.L.1910, § 3773.

§40176.  Penalty for neglect to place temporary floors.

Any person engaged in and having supervision and charge of the building, erection, or construction of any block, building or structure who shall neglect or refuse to place or have placed upon the joists of each and every story of such block, building or structure as soon as the joists are in position, counter floors of such quality and strength as to render perfectly safe the going to and fro thereon of all mechanics, laborers, and other persons engaged upon the work of construction or in supervising the same or in the building or placing of materials therefor, shall be deemed guilty of a misdemeanor, and upon conviction thereof in any court of competent jurisdiction shall be fined in any sum not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00), and each and every day that such person, contractor, agent, factor or architect shall neglect or refuse to have such floors so placed as aforesaid, after written notice by the building inspector or from any person whose life or personal safety may be endangered by such neglect or refusal shall be held and considered a separate offense, severally liable to the penalties aforesaid.

R.L.1910, § 3774.

§40177.  Contractor or person in charge to comply with preceding sections  Penalty for violations  Prohibition of use of scaffolds, etc.

Any contractor or other person having charge of the erection, construction, repairing, alteration, removal or painting of any building, bridge, viaduct, steel tank, standpipe or other structure, within the provisions of the three preceding sections, shall comply with the terms thereof, and any such contractor or other person violating any of the provisions of the three preceding sections shall, upon conviction thereof, be fined not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or imprisoned for not less than thirty (30) days nor more than one (1) year, or both such fine and imprisonment, in the discretion of the Court.  In addition to the penalties herein provided, in the event of refusal or neglect of any person, firm or corporation, or his, or its agent, to comply with the provisions of the three preceding sections, the use of any such scaffold, hoist, crane, stays, ladder, support, or other mechanical contrivance, or the erection, repairing, alteration, removal or painting of any building, bridge, viaduct, steel tank, or other structure, may be prohibited by the Labor Commissioner, or inspector deputized by him, and a notice to that effect shall be posted upon the premises.  Such notice shall not be removed until such scaffold, hoist, crane, stays, ladder, support or other mechanical contrivance or temporary floorings are properly and safely constructed.

R.L.1910, § 3775; Laws 1919, c. 149, p. 217, § 1.

§40178.  Damages for injury.

An employer shall be responsible in damages for personal injury caused to an employee, who, was himself in the exercise of due care and diligence at the time he was injured, by reason of any defect in the condition of the machinery or appliances connected with or used in the business of the employer which arose, or had not been discovered or remedied owing to the negligence of the employer, or of any person entrusted by him with the duty of inspection, repair, or of seeing that the machinery or appliances were in proper condition.

R.L.1910, § 3776.

§40179.  Railroad repair tracks to be sheltered.

It shall be unlawful for any railroad, corporation, or other person, who owns, controls or operates any lines of railroad in the state, to build, construct or repair railroad equipment without first erecting and maintaining at every division point a building or shed over the repair tracks; same to be provided with a floor where such construction or repair is permanently done, so as to provide that all men employed in the construction and repair of cars, trucks, and other railroad equipment, shall be under shelter during snows, sleet, rain, and other inclement weather.

R.L.1910, § 3777.

§40180.  Penalty.

Every person or corporation, or manager, superintendent, foreman or agent of any person or corporation, who shall fail or refuse to comply with the provisions of the preceding section, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00); and each day that said person or corporation, or its manager, superintendent, foreman or agent shall refuse or fail to comply with the provisions of said section shall constitute a separate and distinct violation thereof.

R.L.1910, § 3778.

§40181.  Repairing of steam boilers unlawful, when.

It shall be unlawful for any railroad, company or any other person, firm, or corporation, using steam boilers, to command, order or permit by themselves or their agents, any of their employees to enter any steam boiler, firebox or smoke chamber thereto, for the purpose of repairing or cleaning the same or for any other purpose when the same is under steam pressure.

R.L.1910, § 3779.

§40-182.  Violation of Section 181 a felony.

Any officer, superintendent, foreman, boss, or other person in authority, who, on behalf of any railroad, corporation, or any other person, firm or corporation, using steam boilers, violating any of the provisions of Section 181 of this title, shall be deemed guilty of a felony, and shall upon conviction, be punished by imprisonment for a period of not less than one (1) year nor more than two (2) years.

R.L. 1910, § 3780.  Amended by Laws 1997, c. 133, § 455, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 332, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 455 from July 1, 1998, to July 1, 1999.

§40183.  Employer guilty of manslaughter, when  Penalty.

Should any employee enter such boiler, firebox, or smoke chamber, while the same is under pressure of steam, at the command or order of his employer, or the agent of such employer, and while inside of such boiler, firebox or smoke chamber, meet with an accident resulting in his death, the person or persons commanding or ordering him to enter such boiler, firebox, or smoke chamber, shall be guilty of manslaughter in the second degree.

R.L.1910, § 3781.

§40184.  Damages.

The fact that the employee, entering such steam boiler, firebox, or smoke chamber, had knowledge of the unsafe condition of such steam boiler and danger in so doing, and meeting with an accident, shall not deprive him of a right of action against such employer for damages, and should said accident result in the death of such employee, then the wife, or next of kin, shall have a right of action against such employer for any damages she, they, or the estate of such deceased employee, may sustain by reason of the death of such employee, which action may be commenced in any court of competent jurisdiction.

R.L.1910, § 3782.

§40185.  Leave of absence to railroad employees.

From and after the effective date of this act, all railroad companies operating in the State of Oklahoma are hereby required to grant leave of absence to their employees who desire to run for or seek public office, or who are required to serve in any government position, military or civil, or who have been elected or appointed to public office, or who are required to serve jury duty in the courts of this state.  During such leave of absence such employee shall retain and accumulate seniority, and at the termination of such service shall be reinstated with full seniority, and without an interrupted service record, or without any rights or privileges denied him.  Provided, however, that at the end of the period of his leave of absence granted hereunder, said employee shall report for duty within fifteen (15) days thereafter.

Laws 1941, p. 131, § 1.

§40186.  Employee defined.

The term "employee" as used herein shall mean any person who has established his or her seniority with any railroad company for one (1) year or more without interrupted service.

Laws 1941, p. 131, § 2.

§40187.  Revocation of charter for violation.

Any railroad company failing to carry out and adhere to the provisions of this act shall have its charter, authorizing it to do business in this state, revoked by the Secretary of State.

Laws 1941, p. 131, § 3.

§40188.  Equipment.

On and after April 15, 1958, it shall be unlawful for any person, firm or corporation operating or controlling any railroad running through or within the State of Oklahoma and engaged in the business of a common carrier to operate a track motor car, or transport its employees in a track motor car, which is not equipped with a substantial top for the protection of said employees from rain, snow, sleet and hail, and equipped with a transparent windshield sufficient in width and height to protect said employees therefrom, which windshield shall be of safety glass.  Such a motor car shall also be equipped with an electric windshield wiper that will remove rain, snow and other moisture from the windshield thereof, and said windshield wiper shall be so devised that the driver of said motor car can start or stop said windshield wiper while he is driving the same.

Laws 1953, p. 319, § 1; Laws 1957, p. 480, § 1.

§40189.  Transparent section.

Each such windshield shall contain a transparent section reasonably sufficient in width and height to give the operator of such car a view of the track ahead.

Laws 1953, p. 319, § 2.

§40190.  Enforcement.

It shall be the duty of the Corporation Commission of the State of Oklahoma to enforce this act.

Laws 1953, p. 319, § 3; Laws 1957, p. 480, § 2.

§40191.  Restrictions on requirement of physical examination  Report not basis of damages.

It shall be unlawful for any person, partnership, association, or corporation, either for himself, herself, or itself, or in a representative or fiduciary capacity, to require any employee or applicant for employment, as a condition of employment or continued employment, to submit to, or take, a physical or medical examination, without providing such examination at no cost therefor to such employee or applicant for employment, or without furnishing, upon the request of the employee or applicant for employment within thirty (30) days after such examination, free of charge, to such employee or applicant for employment, a true and correct copy, either original or duplicate original, of the examiner's report of such examination. It shall further be unlawful for any such person, partnership, association or corporation to require any employee or applicant for employment to pay, either directly or indirectly, any part of the cost of any such examination, report, or copy of report. Provided that the report of any physical examination furnished in accordance with this section shall not be made the basis or predicate for any action in damages against the physician and surgeon making and furnishing such report.

Laws 1949, p. 286, § 2.

§40192.  Violations of act.

Each and every violation of any provision of Section 1 of this act shall constitute a misdemeanor, punishable by a fine in any amount not exceeding One Hundred Dollars ($100.00).

Laws 1949, p. 286, § 2.

§40193.  Contractors to employ 90% nonprofessional resident employees  Injunctive relief.

No contract involving an obligation or expenditure of state funds, either wholly or in part, shall be entered into by any public official, employee, department, board, commission, agency or instrumentality of the state or any subdivision thereof, unless the contractor agrees that not less than ninety percent (90%) of the nonprofessional persons employed to work under or in pursuance of such contract will possess the residence requirements of qualified electors of the State of Oklahoma.  Any contractor who does not agree to the foregoing, or who fails or refuses to observe the same, shall thereafter be disqualified to submit any bid, or to accept or enter into or be awarded any contract, involving an obligation or expenditure of state funds, for a period of two (2) years.  On application of the Commissioner of Labor, or a deputy or representative of that office, or any aggrieved citizen, injunctive relief to enforce the provisions hereof shall be granted by the district court of any county in which the contract is entered into or is to be performed wholly or in part.

Laws 1957, p. 524, § 1.

§40194.  Penalty.

Any corporation, partnership, firm or person contracting to do work for the State of Oklahoma who shall fail to employ at least ninety percent (90%) of the nonprofessional personnel used in the performance of said contract who are qualified residents, as defined above, of the State of Oklahoma, shall be guilty of a misdemeanor and upon conviction thereof shall pay a fine of One Hundred Dollars ($100.00).  Each day work is done in performance of said contract in violation of this act shall be a separate offense.

Laws 1957, p. 524, § 2.

§40195.  Exemption.

This act shall not apply when the same is in conflict with federal statutes, or regulations authorized by federal statutes.

Laws 1957, p. 525, § 3.

§40195.1.  Discrimination prohibited in public work contracts.

All contracts of the State of Oklahoma for the construction of public works shall contain, and be construed as containing, a clause providing that discrimination by reason of race, creed or color will not be practiced by the contractor in employment of those who furnish labor or materials, nor will it be permitted by the department or agency procuring the construction of the public work for which the contract is executed.

Laws 1968, c. 277, § 1, emerg. eff. April 30, 1968.

§40196.1.  Public policy.

It is hereby declared to be the policy of the State of Oklahoma that a wage of no less than the prevailing hourly rate of wages for work of a similar character in the locality in which the work is performed shall be paid to all workmen employed by or on behalf of any public body engaged in public works exclusive of maintenance work.

§40196.2.  Definitions.

As used in this act, unless the context indicates otherwise:

1.  "Construction" includes construction, reconstruction, improvement, enlargement, alteration, painting and decorating, or major repairs;

2.  "Commissioner" means the Commissioner of Labor;

3.  "Prevailing hourly rate of wages" means the wages and fringe benefits determined to be prevailing by the United States Department of Labor pursuant to the provisions of the Federal DavisBacon Act, Sections 276a through 276a5 of Title 40 of the United States Code;

4.  "Locality" means the county where the physical work upon public works is performed;

5.  "Maintenance work" means the repair, but not the replacement, of existing facilities when the size, type, or extent of the existing facilities is not thereby changed or increased;

6.  "Public body" means the State of Oklahoma or any officer, board, commission or authority of the state, or other political subdivision, county, municipality, school district, or industrial trust or other entity issuing or causing the issuing of bonds where such bonds are to be used in whole or in part for construction and such bonds are supported by the faith and credit of the State of Oklahoma or any political subdivision or such bonds could become the obligation of the State of Oklahoma or other political subdivision;

7.  "Public works" means all fixed works constructed for public use except works constructed by or for any public utility company or any drainage or conservation district, whether or not done under public supervision or direction or paid for wholly or in part out of public funds;

8.  "Workmen" means laborers, workmen, and mechanics;

9.  "Apprentice" or "Trainee" means a workman in a craft or trade who is approved for participation in an apprenticeship or trainee program approved by the Bureau of Apprenticeship and Training of the United States Department of Labor;

10.  "Board" means the Wage Appeals Board;

11.  "Contractor" means all prime and general contractors, subcontractors, independent contractors and persons engaged in contract labor who through negotiations or competitive bidding enter into contracts to furnish labor, materials, or both and the required equipment to perform the contract for a fixed price and who in pursuit of independent business undertake a job in whole or in part retaining substantial control of the method and manner of accomplishing the desired result and who possesses current identification numbers issued to them by the Oklahoma Tax Commission, the Oklahoma Employment Security Commission, the Internal Revenue Service, and the Social Security Administration;

12.  "Construction on a force account basis" means construction of public works performed by a public body, using permanent personnel on its own payroll without hiring any outside supervision or direction; and

13.  "Kickback" means the payment of money or any other thing of value to any contractor, his representative or agent by any workman, his representative or agent as a refund of any part of the compensation to which such workman is entitled to pursuant to the provisions of this act.

Amended by Laws 1985, c. 49, § 1, eff. Nov. 1, 1985.

§40196.2a.  Application of Sections 196.1 to 196.14.

A.  Sections 196.1 through 196.12 of this title and Sections 10 and 11 of this act shall apply only where the total cost of the project to be performed by contractors in connection with construction of any public work is Six Hundred Thousand Dollars ($600,000.00) or more.

B.  No project involving sums in excess of Six Hundred Thousand Dollars ($600,000.00) shall be split into partial contracts involving sums of below Six Hundred Thousand Dollars ($600,000.00) for the purpose of avoiding the provisions of this section.  All such partial contracts involving less than Six Hundred Thousand Dollars ($600,000.00) shall be void.

C.  For purposes of this section, "project" means all work, materials, contracts, subcontracts or other things of value required to prepare the permanent facility of a public work for its intended use, including the erection, construction or improvement of any structure or building; but will not include land acquisition costs, architects' fees, engineering fees, planning and research costs or cost of furnishings not part of the permanent facility.

D.  Additions to existing facilities shall be deemed to be separate projects if: 1.  the existing facility has been in use for at least one (1) year; and

2.  at least one (1) year has elapsed from the completion of the existing facility, or the most recent addition thereto, and the advertisement for bids for the contract or contracts for the addition.

Added by Laws 1984, c. 296, § 75, operative July 1, 1984. Amended by Laws 1985, c. 49, § 2, eff. Nov. 1, 1985; Laws 1986, c. 274, § 8, operative July 1, 1986.

§40196.3.  Payment of prevailing hourly rate of wages  Holidays and overtime  Hauling of materials.

A.  Not less than the prevailing hourly rate of wages for work of a similar character in the locality in which the work is performed, and not less than the prevailing hourly rate of wages for legal holiday and overtime work, shall be paid to all workmen employed by or on behalf of any public body engaged in the construction of public works, exclusive of maintenance work.  Only such workmen as are directly employed by contractors or subcontractors in actual construction work on the site of the building or construction job shall be deemed to be employed upon public works.

B.  When the hauling of materials or equipment includes some phase of construction other than the mere transportation to the site of the construction, workmen engaged in this dual capacity shall be deemed employed directly on public works.

Laws 1965, c. 334, § 3, emerg. eff. June 28, 1965.

§40196.4.  Enforcement of provisions  Rules and regulations  Referring violations of certain tax laws to certain authorities.

A.  The Commissioner shall investigate diligently as to any violations of this act, shall institute actions for penalties herein prescribed and to collect wages workmen are entitled to, and shall generally enforce the provisions hereof requiring or prohibiting any act or practice.

B.  The Commissioner may promulgate rules and regulations for the purpose of carrying out the provisions of this act, in conformity with the standards prescribed herein.

C.  The Commissioner shall refer evidence to the Oklahoma Tax Commission, the Oklahoma Employment Security Commission, the Internal Revenue Service, the Social Security Administration, the Attorney General, and the appropriate district attorney of violations of the provisions of Sections 1701 through 1707 of Title 68 of the Oklahoma Statutes which was discovered during investigation by the Commissioner authorized by the provisions of this act.

Amended by Laws 1985, c. 49, § 3, eff. Nov. 1, 1985.

§40196.5.  Compliance by public bodies and contractors  Violations.

A.  Before any public body awards a contract for public works, it shall notify the Commissioner to ascertain the prevailing hourly rate of wages in the locality in which the work is to be performed, for each craft or type of workmen needed to execute the contract or project. The public body shall specify in the resolution or ordinance, and in the call for bids for the contract, what the prevailing hourly rate of wages in the locality is for each craft or type of workmen needed to execute the contract, also the general prevailing rate for legal holiday and overtime work, and it shall be mandatory upon the contractor to whom the contract is awarded, and upon any contractor under him, to pay not less than the specified rates to all workmen employed by them in the execution of the contract.  The public body awarding the contract shall cause to be inserted in the contract a stipulation to the effect that not less than the prevailing hourly rate of wages as found by the Department or determined by the court on appeal shall be paid to all workmen performing work under the contract.  It shall also require in all the contractor's bonds that the contractor include such provisions as will guarantee the faithful performance of the prevailing hourly wage clause as provided by contract.  The public body awarding the contract shall insert in the contract stipulations to effectuate the provisions of this act, and provide that the responsibility of compliance is the obligation of the prime contractor.  Provided, however, that once a contract has been advertised for bids, and a prevailing wage determined, such prevailing wage shall not be altered, until such time as the contract expires.  Provided further, the contracting entity who awards a contract that is subject to this act shall within ten (10) days forward a copy of the award to the Commissioner.

B.  Any public body which violates the provisions of this section shall be liable to pay to workmen the difference between the amount of wages actually paid to workmen and the amount of wages workmen are actually entitled to pursuant to the provisions of this act.

Amended by Laws 1985, c. 49, § 4, eff. Nov. 1, 1985.

§40196.5b.  Notice of violations  Retention of payments.

It shall be the duty of the public body awarding the contract to take notice of all violations of the provisions of this act committed in the course of the execution of the contract and when payments to the contractor become due pursuant to the provisions of the contract, said public body shall withhold and retain all sums and amounts due and owing as a result of any such violation.  When the remaining funds are insufficient to cover such sums and amounts due, the Department of Labor shall determine whether the contractor is engaged in the construction of any other public works and shall notify the proper public body to withhold and cause to be withheld such additional funds as may be necessary to complete payment of any sums and amounts.

Added by Laws 1985, c. 49, § 5, eff. Nov. 1, 1985.

§40196.6.  Determination of prevailing rates  Objections  Hearings  Appeals.

A.  The prevailing hourly rate of wages for this state shall be those filed in the Federal Register as determined by the U.S. Department of Labor, pursuant to the Federal DavisBacon Act and amendments thereto. Provided, in the absence of a Federal DavisBacon rate being determined in a given locality by the United States Department of Labor or if the rate for a rural locality is one that is determined by using metropolitan rates, the Commissioner shall investigate and determine the prevailing hourly rate of wages in the locality.  Provided further, the Department of Labor of this state shall not adopt a rate for a rural locality that is determined by using metropolitan rates.  The schedule of wages shall be divided into four construction categories:  Building, residential, heavy and highway.

1.  The construction of any of the following structures shall be in the buildingconstruction category:  Alterations and additions to buildings; apartment buildings of at least five stories; arenas (enclosed); auditoriums; automobile parking garages; banks and financial buildings; barracks; churches; city halls; civic centers; commercial buildings; court houses; detention facilities; dormitories; farm buildings; fire stations; hospitals; hotels; industrial buildings; institutional buildings; libraries; mausoleums; motels; museums; nursing and convalescent facilities; office buildings; outpatient clinics; passenger and freight terminal buildings; police stations; post offices; power plants; prefabricated buildings; remodeling buildings; renovating buildings; restaurants; schools; service stations; shopping centers; stores; subway stations; theatres; warehouses; water and sewage treatment plants (buildings only); stadiums; chemical complexes or facilities; oil refineries; coke ovens; parking lots (incidental to a building or commercial project); and tunnels.

2.  The construction of any of the following structures shall be in the residential construction category:  Town or row houses; apartment buildings of less than five stories; single family houses; mobile home developments; multifamily houses; and married student housing.

3.  The construction of any of the following structures shall be in the heavy construction category:  Antenna towers; bridges (bascule, suspension and spandrel arch bridges, bridges designed for commercial navigation, bridges involving marine construction and other major bridges); breakwaters; caissons (other than building or highway); canals; channels; channel cutoffs; cofferdams; dams; dikes; docks; drainage projects; dredging projects; electrification projects (not incidental to building or commercial project); flood control projects; industrial incinerators (other than building); irrigation projects; jetties; kilns; land drainage (not incidental to other construction); land reclamation; levees; locks; pipelines; ponds; pumping stations (prefabricated dropin units); railroad construction (not incidental to a building or commercial project); reservoirs; revetments; sewage collection and disposal lines; sewers (sanitary, storm, etc.); shoreline maintenance; ski tows; storage tanks; swimming pools (outdoor); subways (other than stations and buildings); tipples; unsheltered piers and wharves; viaducts (other than highway); watermains; waterway construction; water supply lines (not incidental to building); wells; and water and sewage treatment plants (other than buildings).

4.  The construction of any of the following structures shall be in the highway construction category:  Alleys; base courses; bituminous treatments; bridle paths; concrete pavement; curbs; excavation and embankment (for road construction); fencing (highway); grade crossing elimination (overpasses or underpasses); guard rails on highway; highway signs; highway bridges (overpasses, underpasses, grade separation); medians; parking lots (not incidental to a building or commercial project); parkways; resurfacing streets and highways; roadbeds; roadways; runways; shoulders; stabilizing courses; storm sewers (incidental to road construction); street paving; surface courses; taxiways; and trails.  A certified copy of periodic prevailing hourly rate of wages determinations shall be filed with the Secretary of State and with the Department of Labor in Oklahoma City.  Copies shall be supplied to all persons requesting them within ten (10) days after such filing.

B.  At any time within thirty (30) days after the certified copies of the determinations have been filed with the Secretary of State and the department, any person who may be affected thereby may object in writing to the determination or such part thereof as he deems objectionable by filing a written notice with the Board, stating the specific grounds of the objection.  Within thirty (30) days of the receipt of the objection, the Board shall set a date for a hearing on the objection.  The date for the hearing shall be within sixty (60) days of the receipt of the objection.  Written notice of the time and place of the hearing shall be given to the objectors at least ten (10) days prior to the date set for the hearing.

C.  The Board at its discretion may hear each written objection separately or consolidate for hearing any two or more written objections.  At the hearing, the Commissioner shall introduce in evidence the investigation he instituted and such other facts which were considered at the time of the original determination which formed the basis for his determination.  The Commissioner or any objectors thereafter may introduce such evidence as is material to the issues.

D.  Within ten (10) days of the conclusion of the hearing, the Board must rule on the written objection and make such final determination as it believes the evidence warrants.  Immediately upon such final determination, the Board shall file a certified copy of such final determination with the Secretary of State and in the records of the Department of Labor, and shall serve a copy of the final determination on all parties to the proceedings by personal service or by registered mail.

E.  The final decision of the Board of the determined prevailing wages shall be subject to review when a copy of such final determination is filed in the district court where the work concerned is to be done.  Any person affected, whether or not such person participated in the proceedings resulting in such final determination, may have the decision of the Board reviewed, in compliance with the provisions hereof.  The filing of the final determination with the Secretary of State shall be considered a service of the final determination on persons not participating in the administrative proceeding resulting in such final determination.  Any such appellant shall file in such court, in addition to the copy of final determination above required, a petition alleging that the determination was not within the Board's jurisdiction hereunder, or that such determination was not supported by substantial evidence, or both.  The court may modify such determination, set it aside and remand the matter for new determination, or dismiss the appeal.

F.  At any time before trial, any person affected by the final determination of the Board may intervene in the proceedings to review and be made a party to such proceedings.

G.  Appeals from all final orders and judgments entered by a court in review of the final administrative decision of the Board may be taken directly to the Supreme Court.  All proceedings in any court effecting a determination of the Board under the provisions of this act shall have priority in hearing and determination over all other civil proceedings pending in the court, except election contests.

Amended by Laws 1985, c. 49, § 6, eff. Nov. 1, 1985.

§40196.7.  Findings as final  Wages and hours not limited.

The findings of the Commissioner ascertaining and declaring the prevailing hourly rate of wages shall be final for the locality unless reviewed under the provisions of this act.  Nothing herein shall be construed to prohibit the payment to any workmen employed on any public work of more than the prevailing rate of wages. Nothing herein shall be construed to limit the hours of work which may be performed by any workman in any particular period of time.

Laws 1965, c. 334, § 7, emerg. eff. June 28, 1965.

§40196.8.  Oaths  Depositions  Subpoena powers.

The authorized representative of the Commissioner may administer oaths, take or cause to be taken the depositions of witnesses and require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to any matter under investigation or hearing.  The subpoena shall be signed and issued by the Commissioner's authorized representative.  In case of failure of any person to comply with any subpoena lawfully issued under this section, or on the refusal of any witness to produce evidence or to testify to any matter regarding which he may be lawfully interrogated, it shall be the duty of any district court, or the judge thereof, upon application of the Commissioner's authorized representative, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by such court or refusal to testify therein.  The authorized representative of the Commissioner shall have the power to certify the official acts.

Laws 1965, c. 334, § 8, emerg. eff. June 28, 1965.

§40196.9.  Wage records  Copies  Investigation and audit.

A.  The contractor or the officer of the public body in charge of the project shall keep an accurate record of each workman showing his name, address, social security number, work classification, hourly wage paid, total paid and overtime hourly wage paid and total paid and the occupation of each workman employed by them, in connection with the public work, and showing also the actual wages paid to each workman, which record shall be certified and shall be open at all reasonable hours to the inspection of the Department or public body awarding the contract, its officers and agents at the principal office of the contractor.

B.  Each contractor, within ten (10) days after receipt of a written request from the Commissioner, the public body who awarded the contract, or both, shall forward a certified copy of the records to the person making the request.  A workman shall receive, upon written request to a contractor or the Commissioner, a certified copy of the record of said workman.

C.  If the Commissioner, after investigation and audit of payroll records, finds that workmen were paid less than the prevailing hourly rate of wages provided by the contract, the Commissioner shall send written notice to the contractor and the awarding entity of the noncompliance.  Said written notice of noncompliance shall specify in detail all violations disclosed during such investigation and audit.  The contractor shall have ten (10) days after receipt of the written notice of noncompliance in which to comply or to object to said findings by submitting a written request for an administrative hearing before the Commissioner.  An objection to said finding shall be submitted in writing at the same time said hearing request is submitted and such objection shall contain specific, detailed and sufficient grounds for such objection.  The Commissioner shall make the final determination as to the merits of any objection.  Upon conclusion of said hearing and determination by the Commissioner that the contractor is in noncompliance, the contractor shall be liable to pay any workman the amount of wages due or the difference between the amount of wages actually paid and the amount of wages actually entitled to, as the case may be, in addition to interest accrued on such amount at an annual rate of twenty percent (20%).  The contractor shall also be liable for the sum of One Hundred Dollars ($100.00) for each day such contractor fails to comply with such order issued pursuant to the provisions of Section 196.11a of this title.

D.  Upon final determination of noncompliance of a contractor with the provisions of this act, the Commissioner may, to recover the cost of such audit, hold such contractor liable for an additional amount equal to ten percent (10%) of the amount of deficiencies found as the result of said audit.  The Commissioner shall waive such amount if the amount of deficiencies is satisfied within ten (10) days after such contractor has been notified by certified mail of the findings of the Commissioner.  All monies recovered pursuant to the provisions of this subsection shall be placed in the General Revenue Fund of this state.

Amended by Laws 1984, c. 296, § 76, operative July 1, 1984; Laws 1985, c. 49, § 7, eff. Nov. 1, 1985.

§40196.9a.  Certain contractors ineligible to bid on public work contracts  Monthly list.

A.  Any contractor convicted of violating the provisions of this act or Sections 1701 through 1707 of Title 68 of the Oklahoma Statutes or determined by the Commissioner to have violated the provisions of Sections 196.1 through 196.12 of Title 40 of the Oklahoma Statutes or Sections 10 and 11 of this act shall be ineligible to bid on or be awarded any public works contract or to perform any construction work in any manner for any public body for a period of two (2) years from the date of such conviction or determination.  Any firm, partnership, corporation or other entity in which such ineligible contractor is an officer, stockholder or has a financial interest or supervises or directs work shall be ineligible to bid on or be awarded any public works contract or perform any construction work in any manner for any public body for a period of two (2) years from the date of such conviction or determination.

B.  Beginning November 1, 1986, a contractor shall not be eligible to bid on a public works project unless the contractor has submitted valid payroll information to the Wage and Hour Division of the Employment Standards Administration of the United States Department of Labor.  The information required to be submitted pursuant to the provisions of this subsection shall be the same as that information solicited by the United States Department of Labor pursuant to the Federal DavisBacon Act.  All bids submitted on a public works project by a contractor shall include an affidavit from the contractor that the contractor is in compliance with the provisions of this subsection.

C.  The Commissioner shall compile a monthly list which shall include:

1.  the names of all contractors which the Commissioner has found to be in noncompliance with the provisions of this act within the previous two (2) years as of the date of such list;

2.  the names of all contractors which the Commissioner has found to have failed to submit said payroll information as set forth in subsection B of this section within the previous two (2) years as of the date of such list;

3.  the dates on which the latest violations of such contractors occurred; and

4.  the names of all persons who have been convicted of violating the provisions of Section 10 of this act.

Upon request, the Commissioner shall mail such monthly list to any public body in this state which may award public works contracts. It shall be the duty of the public body to hold such contractor ineligible to bid on or to be awarded any public works contract for said period of time required in subsection A of this section and to hold such person ineligible to perform any construction work in any manner for any public body pursuant to subsection B of Section 10 of this act.

Added by Laws 1985, c. 49, § 8, eff. Nov. 1, 1985.

§40196.10.  Actions by workman.

Any workman employed by the contractor or by any subcontractor under the contractor who shall be paid for his services in a sum less than the stipulated rates for work done under the contract shall have a right of action for whatever difference there may be between the amount so paid and the rates provided by the contract and an action brought to recover same shall be deemed to be a suit for wages, and any and all judgments entered therein shall have the same force and effect as other judgments for wages.  The prevailing party in any such action shall be entitled to a reasonable attorney's fee and court costs.

Laws 1965, c. 334, § 10, emerg. eff. June 28, 1965; Laws 1981, c. 110, § 6.

§40196.10a.  Employment of registered apprentices and trainees.

Nothing in this act shall prevent the employment of registered apprentices or trainees as defined in Section 196.2 of Title 40 of the Oklahoma Statutes.

Laws 1981, c. 110, § 7.

§40196.11.  Violations  Remedies.

Any officer, agent or representative of any public body who knowingly violates or omits to comply with any of the provisions of Sections 196.1 through 196.12 of this title, any contractor, or agent or representative thereof, doing public work who neglects to keep an accurate record of the names, occupation, and actual wages paid to each workman employed by him, in connection with the public work pursuant to the provisions of Section 196.9 of this title, or who refuses to allow access to same at any reasonable hour to any person authorized pursuant to the provisions of Section 196.9 of this title to inspect same, and any contractor, or agent or representative thereof, doing public work who refuses to allow access to any public works project to the Commissioner or his duly authorized representative authorized pursuant to the provisions of Section 196.4 of this title to investigate violations of the provisions of this act upon conviction shall be guilty of a misdemeanor and shall be punished by a fine not to exceed One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not to exceed six (6) months or by both such fine and imprisonment.  In addition, such person shall be subject to a cease and desist order of the Commissioner, court injunction or mandamus, and any other remedy of law provided by Sections 196.1 through 196.12 of this title.

Amended by Laws 1984, c. 296, § 77, operative July 1, 1984; Laws 1985, c. 49, § 9, eff. Nov. 1, 1985.

§40196.11a.  Cease and desist order.

A.  In addition to other powers confirmed by this act, the Commissioner shall have power to order any person, firm, corporation, corporate officers, trustees, or any managing official of any municipal corporation, state agency or political subdivision to cease violating any provision of this act, or lawful rule or regulation issued pursuant to this act.  A certified copy of such order shall be mailed to the person so violating the provisions of this act.

B.  Any order issued by the Commissioner may be enforced in the district court in any action for an injunction or writ of mandamus upon the petition of the district attorney or Attorney General. Provided, further, an injunction, without bond, may be granted by the district court to the Commissioner, for the purpose of enforcing this act.

Laws 1981, c. 110, § 9.

§40196.12.  Exemptions.

The provisions of this act shall not apply to the Department of Transportation of this state.  The provisions of this act shall not apply to the Oklahoma Turnpike Authority in the construction of roads.

Laws 1965, c. 334, § 12, emerg. eff. June 28, 1965; Laws 1981, c. 110, § 10.

§40-196.13.  Kickbacks - Penalty.

A.  Any person who knowingly makes or receives, directly or indirectly, a kickback shall be guilty of a felony and, upon conviction, shall be punished by a fine not to exceed Ten Thousand Dollars ($10,000.00) or double the amount of the kickback or by imprisonment in the State Penitentiary for a period not to exceed five (5) years, or both such fine and imprisonment.

B.  Any person who is convicted of violating the provisions of subsection A of this section shall be ineligible to perform any construction work in any manner for any public body.

Added by Laws 1985, c. 49, § 10, eff. Nov. 1, 1985.  Amended by Laws 1997, c. 133, § 456, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 333, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 456 from July 1, 1998, to July 1, 1999.

§40196.14.  Residency of laborers and mechanics  Stipulating prevailing wage.

A.  Notwithstanding the provisions of paragraph 4 of Section 196.2 of Title 40 of the Oklahoma Statutes, a public body may write into a contract provisions requiring a certain percentage of laborers and mechanics in each craft, or a total percent of all workmen employed on the public works project be residents of a school district, or municipality, or county commissioner district as the case may be, without a resolution or ordinance.

B.  Notwithstanding Section 196.2a of Title 40 of the Oklahoma Statutes, a public body may stipulate in a contract that prevailing wages will be applicable on a public work project.

Added by Laws 1985, c. 49, § 11, eff. Nov. 1, 1985.

§40197.1.  Declarations.

The welfare of the State of Oklahoma demands that the working people of Oklahoma be protected from conditions of labor which have a pernicious effect on their health or morals.  The State of Oklahoma, therefore, exercising herein its police and sovereign power, declares that inadequate wages and insanitary conditions of labor exert such pernicious effect.

Laws 1965, c. 427, § 1, emerg. eff. July 8, 1965.

§40197.2.  Minimum wages established.

It shall be unlawful to employ workers in any industry or occupation within the State of Oklahoma under conditions of labor detrimental to their health or morals and it shall be unlawful to employ workers in any industry within the State of Oklahoma at wages which are not adequate for their maintenance. Except as otherwise provided in the Oklahoma Minimum Wage Act, no employer within the State of Oklahoma shall pay any employee a wage of less than the current federal minimum wage for all hours worked.

Amended by Laws 1983, c. 60, § 1, eff. Nov. 1, 1983.

§40197.3.  Wage and Hour Commission  Membership  Tenure  Compensation  Chairman.

A.  The Wage and Hour Commission is hereby terminated and all powers and duties of such Commission are transferred to the Commissioner of Labor.  All personnel, funds, financial obligations and encumbrances, records, equipment, furniture, fixtures, files and supplies under the control of the Wage and Hour Commission are transferred to the Commissioner of Labor as of the effective date of this act.

B.  The Commissioner of Labor shall establish, pursuant to this act, such standards of wages and conditions of labor for employees within the State of Oklahoma as shall be reasonable and not detrimental to health and morals.

Laws 1965, c. 427, § 3, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 1, eff. July 1, 1978.

§40197.4.  Definitions.

As used in this act:

(a) "Commissioner" means the Commissioner of Labor;

(b) "Wage" means compensation due to an employee by reason of his employment, payable in legal tender of the United States or checks on banks convertible into cash on demand at full face value, subject to such deductions, charges or allowances as may be permitted by law;

(c) "Employ" includes to suffer or to permit to work;

(d) "Employer" means any individual, partnership, association, corporation, business trust, or any person or group of persons, hiring more than ten fulltime employees or equivalent at any one location or place of business; provided, however, if an employer has less than ten fulltime employees or equivalent at any one location or place of business but does a gross business of more than One Hundred Thousand Dollars ($100,000.00) annually, said employer shall not be exempt under the provisions of this act.

This act shall not apply to employers subject to the Fair Labor Standards Act of 1938, as amended, and who are paying the minimum wage under the provisions of said act, nor to employers whose employees are exempt under paragraph (e) of this section.

(e) "Employee" includes any individual employed by an employer but shall not include:

(1) An individual employed on a farm, in the employ of any person, in connection with the cultivation of the soil, or in connection with raising or harvesting any agricultural commodity, including raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife, or in the employ of the owner or tenant or other operator of a farm in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment;

(2) Any individual employed in domestic service in or about a private home;

(3) Any individual employed by the United States government;

(4) Any individual working as a volunteer in a charitable, religious or other nonprofit organization;

(5) Any newspaper vendor or carrier;

(6) Any employee of any carrier subject to regulation by Part I of the Interstate Commerce Act;

(7) Any employee of any employer who is subject to the provisions of any Federal Fair Labor Standards Act or to any Federal Wage and Hour Law now in effect or enacted hereafter; and who is paying the minimum wage under the provisions of this act;

(8) Any employee employed in a bona fide executive, administrative or professional capacity, or in the capacity of outside salesman;

(9) Any person employed as parttime employee not on permanent status.  A parttime employee is defined as an employee who is employed less than twentyfive (25) hours a week;

(10) Any person who is less than eighteen (18) years of age and is not a high school graduate or a graduate of a vocational training program, and any person who is less than twentytwo (22) years of age and who is a student regularly enrolled in a high school, college, university or vocational training program;

(11) Any individual employed in a feedstore operated primarily for the benefit and use of farmers and ranchers; or

(12) Any individual working as a reserve force deputy sheriff.

Laws 1965, c. 427, § 4; Laws 1971, c. 87, § 1, eff. July 1, 1971; Laws 1977, c. 266, § 3, eff. Oct. 1, 1977; Laws 1978, c. 47, § 2, eff. July 1, 1978; Laws 1981, c. 72, § 4.

§40197.5.  Employees covered by act.

Every employer shall pay to each of his employees who have reached eighteen (18) years of age wages at a rate of not less than Two Dollars ($2.00) per hour.  Regardless of other provisions of the Oklahoma Minimum Wage Act, every employee of the State of Oklahoma or any lessee or concessionaire thereof is hereby specifically covered by the Oklahoma Minimum Wage Act.

Amended by Laws 1983, c. 60, § 2, eff. Nov. 1, 1983.

§40197.6.  Posting of notice.

On and after August 1, 1965, every employer, subject to this act, shall post a notice or notices of the pertinent provisions of this act in such form as may be prescribed and furnished by the Commissioner.  Said notice shall be not less than eleven (11) inches by seventeen (17) inches in size and shall be displayed in such a manner so as to be accessible to all employees in each establishment under the control of the employer.  The Commissioner, or his duly authorized representative, may, for the purpose of determining whether such notice has been properly posted, enter, during business hours, upon the premises of any employer subject to this act.

Laws 1965, c. 427, § 6, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 3, eff. July 1, 1978.

§40197.7.  Investigation of complaints.

Upon verified complaint by an employee or former employee that an employer has violated the provisions of Section 197.5 of this title by failure to pay the minimum wage thereby established, the Commissioner, or his authorized representative, is hereby empowered to make such investigation as deemed necessary to ascertain the facts concerning such charge.  The Commissioner shall have the power to administer oaths and affirmations, require sworn statements, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence memoranda, and other records deemed necessary as evidence in connection with the investigation of any alleged violation of Section 197.5 of this title.  All information obtained by the Commissioner, or his duly authorized representatives, shall be confidential and, except for the finding of the need for additional wages, as provided by Section 197.8 of this title, and information which is necessarily disclosed in court proceedings provided by Section 197.9 or 197.10 of this title, such information shall not be disclosed to any person.

Laws 1965, c. 427, § 7, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 4, eff. July 1, 1978.

§40197.8.  Findings  Payment of amount due.

The Commissioner, after investigation, shall promptly make his finding in writing as to whether or not additional wages are due the employee.  If the Commissioner finds that additional wages are due, ten percent (10%) of such amount due shall be added as penalty for such wage deficiency.  The Commissioner shall mail said findings to the employer and to the employee by certified mail.  Payment by the employer and acceptance by the employee of the amount so determined by the Commissioner shall absolve the employer of any further liability to the employee with respect to wages claimed by the employee for the period he was employed by the employer.

Laws 1965, c. 427, § 8, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 5, eff. July 1, 1978.

§40197.9.  Findings by court  Double damages  Costs and attorney fees  Defenses.

Any employer who is found by a court of competent jurisdiction to have paid an employee wages less than those to which such employee is entitled, under or by virtue of this act, shall be liable to such employee for double the full amount of such wages, less any amount actually paid to such employee by the employer, and for court costs, and such reasonable attorney fees as may be allowed by the court, which in no case shall be less than One Hundred Dollars ($100.00). Any agreement between such employee and the employer to work for less than such wage rate shall be no defense to such action.

Laws 1965, c. 427, § 9, emerg. eff. July 8, 1965.

§40197.10.  Assignment of wage claim.

Section 197.10  At the request of any employee who has been found by the Commissioner to have been paid wages less than those to which such employee is entitled, under or by virtue of this act, the Commissioner shall take an assignment of such wage claim in trust for the assigning employee and shall bring legal action necessary to collect such claim; and if the Commissioner prevails in such action the employer shall be liable to pay the Department of Labor double the full amount of such wages, and the court costs.  The Commissioner shall not be required to pay a filing fee in connection with any such action.  The Commissioner in such an action shall be represented by the Attorney General.

Laws 1965, c. 427, § 10, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 6, eff. July 1, 1978.

§40197.11.  Exceptions.

Section 197.11  The Commissioner, to the extent necessary in order to prevent curtailment of opportunities for employment, shall by regulations provide for:

(a)  the employment of learners, of apprentices, and of messengers employed primarily in delivering letters and messages, under special certificates issued pursuant to regulations of the Commissioner, at such wages lower than the minimum wage applicable and subject to such limitations as to time, number, proportion, and length of service as the Commissioner shall prescribe; and

(b)  the employment of individuals whose earning capacity is impaired by age or physical or mental deficiency or injury, under special certificates issued by the Commissioner, at such wages lower than the minimum wage and for such period as shall be fixed in such certificates; and

(c)  any individual employed by any state, county, city, town, municipal corporation or quasimunicipal corporation, political subdivision, or any instrumentality thereof; and

(d)  students and regular attendants at any institution of higher learning, either public or private.

Laws 1965, c. 427, § 11, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 7, eff. July 1, 1978.

§40197.12.  Rules, regulations and standards.

Section 197.12  The Commissioner is hereby authorized and empowered to adopt such rules, regulations and standards as he deems necessary and appropriate to carry out the provisions of this act; provided that the adoption of all such rules, regulations and standards and all administrative proceedings of the Commissioner shall be governed by applicable provisions of Sections 301325, inclusive, of Title 75 of the Oklahoma Statutes.

Laws 1965, c. 427, § 12, emerg. eff. July 8, 1965; Laws 1978, c. 47, § 8, eff. July 1, 1978.

§40197.13.  Penalty for failure to pay minimum compensation.

Any employer, or the officer or agent of any corporation, who pays or agrees to pay to any employee less than the rate of compensation required by Sections 197.2 and 197.5 of this title, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

Amended by Laws 1983, c. 60, § 3, eff. Nov. 1, 1983.

§40197.14.  Penalty for failure to post notice.

Any employer failing to post the notice required by Section 6 of this act shall be punished by a fine of not to exceed Twentyfive Dollars ($25.00), and each week he fails to post such notice shall constitute a separate offense.

Laws 1965, c. 427, § 14, emerg. eff. July 8, 1965.

§40197.15.  Citation.

This act shall be known and may be cited as the "Oklahoma Minimum Wage Act".

Laws 1965, c. 427, § 15, emerg. eff. July 8, 1965.

§40197.16.  Tips, gratuities, meals or lodging  Credit for.

To compute the minimum wage of any employee coming within the purview of this act, credit toward the minimum required wage must be given for any tips or gratuities, meals or lodging received by the employee up to but not exceeding fifty percent (50%) of said wage.

Laws 1971, c. 70, § 2, eff. July 1, 1971; Laws 1980, c. 203, § 2, eff. Oct. 1, 1980.

§40197.17.  Uniforms  Credit for.

Business establishments that furnish uniforms to their employees may take credit against the minimum wage in an amount equal to the reasonable cost of furnishing the uniforms.

Laws 1971, c. 70, § 3, eff. July 1, 1971.

§40198.1.  Payment of discriminatory wages based on employee's sex prohibited.

It shall be unlawful for any employer within the State of Oklahoma to willfully pay wages to women employees at a rate less than the rate at which he pays any employee of the opposite sex for comparable work on jobs which have comparable requirements relating to skill, effort and responsibility, except where such payment is made pursuant to a seniority system; a merit system; a system which measures earnings by quantity or quality of production; or a differential based on any factor other than sex.

Laws 1965, c. 494, § 1, emerg. eff. July 15, 1965.

§40198.2.  Enforcement  Penalties.

It shall be the duty of the Commissioner of Labor to enforce the provisions of this act.  Whenever the Commissioner is informed of any violations thereof, it shall be his duty to investigate same and, in his discretion, said Commissioner is hereby authorized to institute proceedings for the enforcement of penalties herein provided before any court of competent jurisdiction.  Any employer who violates the provisions of this act shall be deemed guilty of a misdemeanor and shall upon conviction thereof, be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1965, c. 494, § 2, emerg. eff. July 15, 1965.

§40199.  Certain actions against employees prohibited.

A.  It shall be a misdemeanor for any employer, as defined in Section 165.1 of this title, or his agent to discharge, penalize or in any other manner discriminate against any employee because:

1.  The employee has filed a complaint with his employer, or the Commissioner of Labor or his authorized representative, to enforce any provision of Sections 71 through 198.2 of this title;

2.  The employee has caused to be instituted a proceeding or investigation related to an alleged violation of any provision of Sections 71 through 198.2 of this title; or

3.  The employee has testified or is about to testify in an investigation or proceeding under this title.

B.  Every employer, as defined in Section 165.1 of this title, or his agent shall be guilty of a misdemeanor if:

1.  The filing of a complaint with the employer, Commissioner of Labor or his authorized representative, or the taking of any action directly related to the complaint by any employee is a substantial and material factor in the discharge, penalization of or any other discrimination against the employee by the employer or his agent; or

2.  The employer or his agent has acted in a manner which has the effect of discouraging, restraining, coercing or interfering with any employee in the exercise of the employee's rights contained in Sections 71 through 198.2 of this title.

C.  Every person convicted of violating a prohibition of this section shall be fined not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00) or imprisoned in the county jail for not less than five (5) days nor more than thirty (30) days, or both.

§40199.1.  Recruiting of employment to replace employees involved in a strike or lockout prohibited  Exceptions.

It shall be unlawful for any person, partnership, agency, firm or corporation, labor organization or officer or agent thereof, to knowingly recruit, procure, supply or refer any person (excluding persons who are permanent employees of the employer involved in such strike or lockout) who has customarily and repeatedly offered himself for employment in the place of employees involved in strikes or lockouts for employment in place of an employee in a business or industry where a strike or lockout exists.

The provisions of this act shall not apply to services or work performed by a salaried or supervisory employee of a business or industry where a strike or lockout exists, or a person, firm or corporation in his or its usual trade, occupation or business; provided that such trade, occupation or business is not usually the furnishing of strikebreakers in any labor strike or lockout; and provided further, that the said person, firm, or corporation hiring, recruiting, securing or offering to secure employment shall, if a person or an unincorporated firm, be a bona fide resident of the State of Oklahoma for a period of six (6) months prior to the strike or lockout, or if a corporation, be chartered or duly licensed to do business in the State of Oklahoma for a period of six (6) months prior to the strike or lockout.

Laws 1973, c. 165, § 1.

§40199.2.  Acceptance of employment to replace employees involved in a strike or lockout prohibited.

It shall be unlawful for any person (excluding persons who are permanent employees of the employer involved in such strike or lockout) who has customarily and repeatedly offered himself for employment in place of employees involved in a strike or lockout to knowingly take, or offer to take, the place in employment of employees involved in a strike or lockout.

Laws 1973, c. 165, § 2.

§40199.3.  Notice as to strike or lockout.

It shall be unlawful for any person, partnership, agency, firm or corporation, or officer or agent thereof, to recruit, solicit or advertise for employees, or refer persons (excluding employees or persons who are permanent employees of the employer involved in such strike or lockout) to employment, in place of employees involved in a strike or lockout, without adequate notice to such person, or in such advertisement, that there is a strike or lockout at the place at which employment is offered, and that the employment offered is in place of employee involved in such strike or lockout.

Laws 1973, c. 165, § 3.

§40199.4.  Penalties.

Any person, partnership, agency, firm or corporation violating this act shall be guilty of a misdemeanor and shall be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00), or by imprisonment in the county jail for not less than sixty (60) days nor more than one (1) year, or both, at the discretion of the court.

Laws 1973, c. 165, § 4.

§40-200.  Searches of employee-owned vehicles.

Employers of this state that conduct employee-owned vehicle searches of its employees shall conduct such search on the property of the employer only.  Searches that are conducted on property not owned or rented by the employer shall require a search warrant issued according to law.

Added by Laws 2003, c. 222, § 1, eff. Nov. 1, 2003.

§40226.  Penalties.

(a) Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit or other payment under this act or under the unemployment compensation law of any state or of the federal government, either for himself or for any other person, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not longer than ninety (90) days, or by both such fine and imprisonment; and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense.

(b) Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining a subject employer or to avoid or reduce any contribution or other payment required from an employing unit under this act or under the unemployment compensation law of any state or of the federal government, or who wilfully fails or refuses to make or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not longer than ninety (90) days, or by both fine and imprisonment; and each such false statement or representation or failure to disclose a material fact, and each day of such failure or refusal shall constitute a separate offense.

(c) Any person who shall wilfully violate any provision of this act or any order, rule, or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this act, and for which a penalty is neither prescribed in this act nor provided by any other applicable statute, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not longer than ninety (90) days, or by both such fine and imprisonment, and each day such violation continues shall be deemed to be a separate offense.

(d) If any employer fails or refuses to file contribution and wage reports required under the provisions of this act within fifteen (15) days after written notice has been mailed to the employer by the Commission or its representative, a penalty of ten percent (10%) on the total contributions due shall be added thereto, collected and paid.  Penalty collected pursuant to this subsection shall be paid into the Unemployment Compensation Fund.

(e) If an employer fails or refuses to pay any contributions required under the provisions of this act after such contributions have become delinquent within thirty (30) days after written request for such payment had been mailed to the employer by the Commission or its representative, a penalty of five percent (5%) on the total contributions due shall be added thereto, collected and paid. Penalty collected pursuant to this subsection shall be paid into the Unemployment Compensation Fund.

(f) If any employee or member of the Board of Review or the Commission or any employee of the Commission, in violation of the provisions of Section 221 (l), makes any disclosure of information obtained from any employing unit or individual in the administration of this act, or if any person who has obtained any list of applicants for work, or of claimants or recipients of benefits, under this act shall use or permit the use of such list for any political purpose, he shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00), or imprisoned for not longer than ninety (90) days, or both.

Laws 1977, c. 20, § 4; Laws 1980, c. 323, § 9102, emerg. eff. June 15, 1980.

§40401.  Short title.

Sections 401 through 424 of this title shall be known and may be cited as the Oklahoma Occupational Health and Safety Standards Act.

Amended by Laws 1984, c. 147, § 1, operative July 1, 1984.

§40402.  Occupational health and safety  Definitions.

As used in the Oklahoma Occupational Health and Safety Standards Act:

1.  "Employer" means the state and all its political subdivisions which has in its employ one or more individuals performing services for it in employment; and

2.  "Employee" means a person permitted to work by an employer in employment; and

3.  "Place of employment" means the plant or premises in or about which an employee is permitted to work; and

4.  "Department" means the Oklahoma Department of Labor; and

5.  "Commissioner" means the Commissioner of Labor; and

6.  "Division" means the Health and Safety Education and Training Division; and

7.  "Standard" has the same meaning as, and includes, the words "regulation", "code", and "rule"; and

8.  "National consensus standards" means any occupational safety or health standard adopted under a consensus method by a nationally recognized standardsproducing organization; and

9.  "Employment" includes all services for pay pursuant to a contract of hire except service in agricultural employment.

Laws 1970, c. 287, § 2, operative July 1, 1970; Laws 1984, c. 147, § 2, operative July 1, 1984; Laws 1992, c. 305, § 2, emerg. eff. May 27, 1992.

§40403.  Employer's duties and responsibilities.

A.  Each employer shall furnish to each of his employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious physical harm to his employees, commensurate with the Occupational Safety and Health Act of 1970.

B.  No person shall discharge, discriminate or take adverse personnel action against any employee because such employee has filed any complaint, or instituted or caused to be instituted any proceeding under or related to this act, or has testified or is about to testify in any such proceeding, or because of the exercise by such employee on behalf of himself or herself or others of any right affected by this act.

C.  Within forty-eight (48) hours after the occurrence of an employment accident which is fatal to one or more employees or which results in hospitalization of five or more employees, the employer of any employees so injured or killed shall report the accident in writing to the Oklahoma City office of the Oklahoma Department of Labor, in a manner prescribed by the Department.  The Commissioner of Labor may require such additional reports as he deems necessary, including the official death certificate from the Oklahoma State Department of Health.

D.  No rule or standard promulgated under this act shall, or shall be deemed to, establish legal standards of conduct or legal duties, the violation of which standards or duties would constitute negligence or gross negligence in any civil proceeding.

E.  Every employer having twenty-five (25) or more full- or part-time employees shall:

1.  Designate an employee who shall coordinate all safety programs of the employer;

2.  Provide safety classes to each type or class of employee no less than quarterly, except that public schools shall only be required to provide safety classes or instruction to their employees during the school year.  Provided further, public school employees who are certified personnel and are in compliance with federal OSHA occupational safety and health standards shall be exempt from such safety classes or instruction and shall not be included in the computation of the number of employees set forth in subsection E of this section for determining the requirement of such safety classes or instruction; and

3.  Cooperate with the Department of Labor including allowing any announced inspection of the premises for the purpose of determining compliance with this subsection.

The provisions of this subsection shall not apply to any hospital which is subject to the rules of the U.S. Department of Health and Human Services, Health Care Financing Administration (HCFA), as set forth in 42 CFR Parts 405, 412, 416, 417, 440, 441, 456, 482 and 489; Medicare and Medicaid Programs; Conditions of Participation for Hospitals, Final Regulations.

Laws 1970, c. 287, § 3, operative July 1, 1970; Laws 1992, c. 305, § 3, emerg. eff. May 27, 1992; Laws 1993, c. 349, § 19, eff. Sept. 1, 1993; Laws 1994, c. 163, § 1, emerg. eff. May 6, 1994.

§40404.  Removal or damage of safeguards  Failure to obey safety orders.

No employee shall willfully remove, displace, damage, destroy or carry off any safety device or safeguard furnished or provided for use in any employment or place of employment, or interfere in any way with the use thereof by any other person.  No employee or agent of employees shall interfere with the use of any method or process adopted for the protection of any employee in such employment or place of employment, or of any other person lawfully within such place of employment, or fail to follow and obey orders necessary to protect the life, health and safety of such employees and any other person lawfully within such place of employment.

Laws 1970, c. 287, § 4, operative July 1, 1970.

§40407.  Adoption of health and safety standards  Promulgation  Limitation.

A.  The Commissioner pursuant to the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes may prescribe, adopt, promulgate, amend and rescind health and safety standards, which shall be derived from national consensus standards designed for the prevention of accidents in all places of employment and for the protection of the life, health and safety of employees.

B.  Authority to promulgate health and safety standards is limited to that not granted to other state departments or other legally constituted state boards or commissions.

Amended by Laws 1984, c. 147, § 3, operative July 1, 1984.

§40410.  Administration and enforcement.

A.  The Commissioner shall administer and enforce the provisions of the Oklahoma Occupational Health and Safety Standards Act.

1.  It is not intended that the Oklahoma Occupational Health and Safety Standards Act be an issue or be involved in any labor dispute, or be used or asserted to advantage in collective bargaining by employer or employee, or by their respective representatives.

2.  The Commissioner shall cause to be inspected any place of employment to ensure the presence of a functioning safety and health program which meets the requirements of Title 40 of the Oklahoma Statutes and adopted and referenced standards.

B.  Subject to the provisions of subsection A of this section, authorized employees of the Department may enter and inspect places of employment, including premises and buildings under construction, demolition or repair, at all reasonable times, in order to investigate such facts, conditions, practices or matters as deemed appropriate, and to determine if any person is violating any provisions of the Oklahoma Occupational Health and Safety Standards Act or any standard promulgated pursuant to the Oklahoma Occupational Health and Safety Standards Act.

C.  Upon receipt by the Department of a signed complaint of violation of any of the provisions of the Oklahoma Occupational Health and Safety Standards Act or of any standard promulgated pursuant to the Oklahoma Occupational Health and Safety Standards Act, an authorized employee shall investigate the alleged violation and inform the complainant of the result of the investigation.

D.  If upon inspection or investigation, or whenever the Commissioner determines a violation of the Oklahoma Occupational Health and Safety Standards Act or of any standard, rule, or regulation promulgated pursuant to the provisions of the Oklahoma Occupational Health and Safety Standards Act has occurred, the Commissioner shall give written notice to the alleged violator specifying the cause of the determination.  Such notice shall require that the violations be corrected and specify the terms of such correction or that the alleged violator appear before the Commissioner at a time and place specified in the notice and answer the charges.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection G of this section.

E.  The Commissioner or his designee shall afford the alleged violator an opportunity for a fair hearing in accordance with the provisions of subsection H of this section.  On the basis of the evidence produced at the hearing, the Commissioner shall make findings of fact and conclusions of law and enter an order thereon.  The Commissioner shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order.  The order of the Commissioner shall become final and binding on all parties unless appealed to the district court as provided in Sections 301 through 326 of Title 75 of the Oklahoma Statutes within thirty (30) days after notice has been sent to the parties.

F.  Whenever the Commissioner finds that an emergency exists requiring immediate action to protect the public health or welfare pursuant to the provisions of the Oklahoma Occupational Health and Safety Standards Act, the Commissioner may without notice or hearing issue an order stating the existence of such an emergency and requiring that such action be taken as he deems necessary to meet the emergency.  Such order shall be effective immediately.  Any person to whom such an order is directed shall comply with said order immediately but on application to the Commissioner shall be afforded a hearing within ten (10) days of receipt of said notice.  On the basis of such hearing, the Commissioner shall continue such order in effect, revoke it, or modify it.  Any person aggrieved by such order continued after the hearing provided for in this subsection may appeal to the district court of the county in which the place of employment is located within thirty (30) days.  Such appeal when docketed shall have priority over all cases pending on said docket, except criminal cases.  If compliance with said emergency order is not immediately taken, the Commissioner or his duly authorized employee may also request the district attorney of Oklahoma County, or the district attorney in any other district where service can be obtained, to file legal proceedings to enjoin the acts or practices contained in the emergency order to enforce immediate compliance with said order.

G.  Except as otherwise expressly provided by law, any notice, order, or other instrument issued by or pursuant to authority of the Commissioner may be served on any person affected thereby personally, by publication, or by mailing a copy of the notice, order, or other instrument by registered mail directed to the person affected at his lastknown post office address as shown by the files or records of the Commissioner.  Proof of service shall be made as in the case of service of a summons or by publication in a civil action or may be made by the affidavit of the person who did the mailing.  Such proof of service shall be filed in the office of the Commissioner.

Every certificate or affidavit of service made and filed as in this section provided shall be prima facie evidence of the facts therein stated.  A certified copy thereof shall have like force and effect.

H.  The hearings authorized by this section may be conducted by the Commissioner or the Commissioner may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Commissioner at any time and place.  Such hearings shall be conducted in conformity with and records made thereof as provided by the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

I.  The employer to whom a health and safety order is directed shall notify the Department of his compliance therewith in a manner specified by the Department.

J.  If an employer fails to comply with a health and safety order issued pursuant to this section, the Commissioner may grant an additional time for compliance therewith, modify, alter or dismiss the health and safety order or refer the matter to the Board.

Laws 1970, c. 287, § 10, operative July 1, 1970; Laws 1984, c. 147, § 4, operative July 1, 1984; Laws 1992, c. 305, § 4, emerg. eff. May 27, 1992.

§40412.  Violations  Penalties.

A.  Any person failing to comply with any standard or interfering with, impeding or obstructing in any manner the administration of standards pursuant to the provisions of the Oklahoma Occupational Health and Safety Standards Act, upon conviction, shall be guilty of a misdemeanor.

B.  Any person who violates any of the provisions of the Oklahoma Occupational Health and Safety Standards Act, upon conviction, shall be guilty of a misdemeanor and in addition thereto may be enjoined from continuing such violation.  Each day upon which such violation occurs shall constitute a separate violation.

C.  The Attorney General, on the request of the Commissioner, shall bring an action against any person violating any of the provisions of the Oklahoma Occupational Health and Safety Standards Act or violating any order or determination of the Commissioner promulgated pursuant to the Oklahoma Occupational Health and Safety Standards Act.

Laws 1970, c. 287, § 12, operative July 1, 1970; Laws 1984, c. 147, § 5, operative July 1, 1984; Laws 1992, c. 305, § 5, emerg. eff. May 27, 1992.

§40413.  Public policy.

The following is declared to be the public policy of the state: Occupational accidents produce economic and social loss, impair productivity and retard the advancement of standards of living. Both humane and economic considerations recommend the establishment and implementation of effective injury control measures.  A unified, continuing, professional effort is required.  A dynamic program of health and safety education and training is the best known solution to the control of occupational accidents.

Laws 1970, c. 287, § 13, operative July 1, 1970.

§40414.  Occupational safety and health consultation program for private employers.

A.  The Commissioner shall not assert enforcement jurisdiction pursuant to Section 401 et seq. of this title over any occupational safety or health issue with respect to which a federal standard has been issued pursuant to Section (6) of Public Law 91596, also known as the WilliamsSteiger Occupational Safety and Health Act of 1970.

B.  The Commissioner shall provide competent occupational safety and health consultation, education and training for private and public employers in coordination with the Oklahoma Department of Career and Technology Education and other available community resources.

C.  Such consultation shall be provided on a priority basis to those private employers which, based on their certification, have occupational injury and illness rates exceeding the national average incidence rate for private employers of similar character.

D.  No such consultation shall be provided except upon written request by the private employer.

E.  Except when a condition of "imminent danger" exists, no reports, communication, or other information regarding safety and health hazards discovered by the Commissioner, pursuant to the administration of Section 401 et seq. of this title, or his representative in the workplaces of private employers, shall be reported to any enforcement authority whatsoever without the prior approval of the employer.

F.  The Commissioner may, in providing services to private employers upon request, refer private employers for participation in other safety and health consultation, education and training programs including but not limited to the programs authorized by Section 7(C)1 of Public Law 91596.

G.  The Commissioner may, upon request, refer qualifying private employers to programs operated by the U.S. Department of Labor for recognition or for exemption from inspection by the U.S. Department of Labor Occupational Safety and Health Administration.

H.  The Commissioner shall certify successful participation in the occupational safety and health consultation, education and training program pursuant to the provisions of Section 924.2 of Title 36 of the Oklahoma Statutes.

I.  The Commissioner may promulgate such rules and regulations as may be necessary to implement the provisions of this section.

J.  As used in this section:

1.  "Private employer" means a person engaged in a business affecting commerce who has employees, but does not include the United States or any state or political subdivision of a state; and

2.  "Imminent danger" means any conditions or practices in any place of employment which are such that a danger exists which could reasonably be expected to cause death, or serious physical harm immediately.

Added by Laws 1970, c. 287, § 14, operative July 1, 1970.  Amended by Laws 1986, c. 222, § 1, eff. Nov. 1, 1986; Laws 1988, c. 317, § 3, eff. Nov. 1, 1988; Laws 1992, c. 305, § 6, emerg. eff. May 27, 1992; Laws 2001, c. 33, § 35, eff. July 1, 2001.

§40-415.1.  Repealed by Laws 2005, 1st Ex.Sess., c. 1., § 34, eff. July 1, 2005.

§40-415.2.  Repealed by Laws 2005, 1st Ex.Sess., c. 1., § 34, eff. July 1, 2005.

§40416.  Establishment of staff  Duties.

The Commissioner shall establish within the Department an experienced and competent staff to discharge the duties and responsibilities provided in Sections 13 through 17 of this act.

Laws 1970, c. 287, § 16, operative July 1, 1970.

§40417.  Reports by employers - Summary.

(1)  To assure the availability of accurate, timely statistical data concerning occupational health and safety in Oklahoma, all employers as defined in Section 402 of this title shall submit reports, on a form and in a manner prescribed by the Commissioner of Labor.  Reports shall include only those injuries arising from employment within the State of Oklahoma.

(2)  The Department may exempt from this requirement those classes of employers for whose operations adequate records of safety experience are already available or the Department may exempt any employer from this requirement when, in the judgment of the Commissioner, the submission of annual reports by such employer is not necessary to carry out the purposes of this act and would be an undue burden upon such employer because of size, the nature of its operation or other special circumstances.

(3)  The Department shall publish each year a detailed summary of the statistical data received from employers.  A copy of such summary shall be available on request to each reporting establishment required to file reports of disabling work injuries and shall be made available to anyone having a legitimate interest in the subject matter of the report.

(4)  Upon publication of the annual summary, the Commissioner of Labor shall provide to the CompSource Oklahoma President and Chief Executive Officer, upon request, the reports of each employer subject to the provisions of this section, and any derivation, tables or analysis generated by the Department of Labor in the preparation of such summary.

Added by Laws 1970, c. 287, § 17, operative July 1, 1970.  Amended by Laws 1985, c. 348, § 5, emerg. eff. July 31, 1985; Laws 1988, c. 317, § 4, eff. Nov. 1, 1988; Laws 1992, c. 305, § 7, emerg. eff. May 27, 1992; Laws 2002, c. 50, § 2, eff. Nov. 1, 2002.

§40417.1.  Special Occupational Health and Safety.

There is hereby created in the State Treasury a fund for the Department of Labor to be designated the "Special Occupational Health and Safety Fund".  The fund shall be subject to legislative appropriation and shall consist of monies collected pursuant to Section 418 of Title 40 of the Oklahoma Statutes.

Added by Laws 1986, c. 223, § 24, operative July 1, 1986.

§40418.  Payments to Commission  Refunds  Collection of payments  Disposition of funds.

(1)  Each insurance carrier writing workers' compensation insurance in this state, the State Insurance Fund and each selfinsured employer authorized to make workers' compensation payments directly to employees shall pay to the Oklahoma Tax Commission up to a sum equal to threefourths of one percent (3/4 of 1%) of the total workers' compensation losses, excluding medical payments and temporary total disability compensation, based on the records of the Workers' Compensation Court, paid out or payable during each quarteryear period of the calendar year, said percentage to be fixed by the Commissioner and based upon his certification that the proceeds thereof are reasonable and necessary to accomplish the objectives of Section 401 et seq. of this title. Such payments to the Oklahoma Tax Commission shall be made not later than the fifteenth day of the month following the close of the quarteryear in which compensation is paid or becomes payable. Payments made, under the provisions of this section, shall be considered losses for the purpose of computing workers' compensation rates.

(2)  The refund provisions of Title 68 of the Oklahoma Statutes, Sections 227 through 229, shall be applicable to any payments made under the provisions of this act.

(3)  In making and entering awards for compensation, the Workers' Compensation Court shall determine and fix the amounts that shall be paid to the Oklahoma Tax Commission under the provisions of this section.  The total amount so determined and fixed shall have the same force and effect as an award of the Workers' Compensation Court for compensation and all provisions relating to the collection of awards of said court shall apply to such judgments.

(4)  It shall be the duty of the Oklahoma Tax Commission to collect the payments provided for herein, and said Commission is hereby given authority to bring an action for the recovery of any delinquent and unpaid payment or payments.  In the alternative, the Oklahoma Tax Commission may enforce payments by proceeding in accordance with the provisions of Section 42 of Title 85 of the Oklahoma Statutes.

(5)  The Oklahoma Tax Commission shall, monthly, as the same are collected, pay to the State Treasurer of this state, to the credit of the Special Occupational Health and Safety Fund, all monies collected under the provisions of this section.  Monies shall be paid out of said Fund exclusively for the operation and administration of Section 401 et seq. of this title and for other necessary expenses of the Department of Labor pursuant to appropriations by the Oklahoma Legislature.

(6)  The Commissioner shall determine the needs of the program, considering statistical data on disabling work injuries, depth and scope of the program as evidenced by the needs and demands of employers and the present, planned and anticipated budgetary needs of the program, and submit same to the Legislature.

Amended by Laws 1985, c. 181, § 222, operative July 1, 1985; Laws 1986, c. 223, § 25, operative July 1, 1986.

§40-418.2.  Worker Safety Policy Council.

A.  There is hereby created the Worker Safety Policy Council to study and formulate reforms for worker safety that could result in lower work-related injuries and result in lower workers' compensation costs for business.

B.  The Worker Safety Policy Council shall be comprised of  eighteen (18) members as follows:

1.  The Commissioner of Labor or his or her designee, who shall act as chairman for the Council;

2.  The Administrator of the Workers' Compensation Court or his or her designee;

3.  The CompSource Oklahoma President and Chief Executive Officer or his or her designee;

4.  The Insurance Commissioner or his or her designee;

5.  The Director of the Department of Commerce or his or her designee;

6.  A representative from the Oklahoma Safety Council who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

7.  A representative from an American society or organization of safety engineers who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

8.  A representative from an American industrial hygiene association who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

9.  A representative from an Oklahoma labor union who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

10.  A representative from the Oklahoma State Chamber of Commerce and Industry who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

11.  A representative from an organization of the private sector who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

12.  A representative from an organization of public employees who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

13.  A representative from the Oklahoma Municipal League who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner;

14.  A representative of the public schools who shall be appointed by the Commissioner of Labor and shall serve at the pleasure of the Commissioner; and

15.  Four members of the Legislature of which two shall be members of the Senate who shall be appointed by the President Pro Tempore of the Senate and two shall be members of the House of Representatives who shall be appointed by the Speaker of the House of Representatives.

C.  Vacancies on the Council shall be filled by the Commissioner of Labor, except that legislative vacancies shall be filled in the same manner as the original appointment.  A simple majority of the Council shall constitute a quorum.

D.  The Department of Labor shall provide such office supplies and personnel as may be necessary to assist the Council.

E.  Members of the Council shall receive no compensation for serving on the Council, but shall be reimbursed by the Department of Labor for their necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

F.  The Council shall hold at least quarterly meetings each calendar year at a place and time to be fixed by the Council.  The Council shall make annual recommendations for legislative and policy changes to public and private employers to reduce worker injuries and the resulting costs associated with those injuries.  Commencing September 1, 1994, and annually thereafter, the Council shall submit a report of its recommendations to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1993, c. 349, § 21, eff. Sept. 1, 1993.  Amended by Laws 1994, c. 163, § 2, emerg. eff. May 6, 1994; Laws 1997, c. 391, § 11, eff. July 1, 1997; Laws 2002, c. 50, § 3, eff. Nov. 1, 2002.

§40419.  Penalty.

Any employer or insurance company willfully failing to comply with any of the provisions of Sections 17 and 18 is guilty of a misdemeanor.

Laws 1970, c. 287, § 19, operative July 1, 1970.

§40424.  Qualifications for personnel of Department of Labor.

The provisions as to qualifications of persons in positions or jobs created or provided for under provisions of Sections 401 through 423 of Title 40 of the Oklahoma Statutes, the Oklahoma Occupational Health and Safety Standards Act of 1970, shall not apply to officers or employees of the Department of Labor, it being intended that their qualifications for such positions or jobs be determined by the Commissioner of Labor.

Laws 1971, c. 356, § 1, emerg. eff. June 26, 1971.

§40-425.  Hazardous industries.

A.  The Commissioner of Labor shall for each calendar year approve a list of the most hazardous industries in the state by Standard Industrial Classification Code based on the most current data available from the Federal Occupational Health and Safety Administration.  In computing level of hazard the Commissioner of Labor shall include the following factors:

1.  Total injuries;

2.  Fatalities;

3.  Number of fatal incidents;

4.  High experience modifiers; and

5.  Other factors as determined by the Commissioner to indicate a high hazard industry.

B.  The Commissioner of Labor shall approve the annual list within forty-five (45) days after receipt of national and state incident rate of nonfatal occupational injuries by industry data from the United States Department of Labor, Bureau of Labor Statistics.  The list shall be transmitted to the Insurance Commissioner for distribution to insurance companies providing workers' compensation insurance or an equivalent product in this state and to the State Insurance Fund.

Added by Laws 1994, 2nd Ex. Sess., c. 1, § 12, emerg. eff. Nov. 4, 1994.  Amended by Laws 1997, c. 391, § 12, eff. July 1, 1997.

§40-450.  Short title.

Sections 265 through 270 of this act shall be known and may be cited as the "Oklahoma Asbestos Control Act".

Added by Laws 1993, c. 145, § 264, eff. July 1, 1993.

§40-451.  Definitions.

As used in the Oklahoma Asbestos Control Act:

1.  "Friable asbestos material" means any material that contains asbestos of one percent (1%) or more that can be crumbled, pulverized or reduced to powder by hand pressure;

2.  "Friable asbestos material abatement" means the removal, encapsulation or enclosure of friable asbestos containing material;

3.  "Friable asbestos material encapsulation" means the application of a bonding agent called a sealant, which penetrates and hardens the asbestos material or covers the surface of the material with a protective coating, thus preventing fiber release from the asbestos material;

4.  "Friable asbestos material removal" means the actual physical removal of any friable asbestos containing material from a facility, when the asbestos is either attached to or detached from any device or structure;

5.  "Contractor" means any public or private entity that engages in friable asbestos containing material abatement in any facility in this state except private residences or apartment houses of less than six family units;

6.  "Commissioner" means the Commissioner of Labor.

Added by Laws 1982, c. 101, § 1, eff. Oct. 1, 1982.  Amended by Laws 1985, c. 270, § 1; Laws 1993, c. 145, § 265, eff. July 1, 1993.

§40-452.  License required - Fee - Exemptions.

A.  No contractor shall abate any friable material containing asbestos without having first obtained a license to do so from the Commissioner of Labor.  The Commissioner shall issue an asbestos abatement license to a qualified contractor upon proper application, as determined by the Commissioner.  The annual fee for such license shall be Five Hundred Dollars ($500.00).  A nonrefundable initial application fee of One Thousand Dollars ($1,000.00) shall be charged.  The Commissioner may deny a license to applicants whose past abatement performance for abatement of friable asbestos does not comply with federal and other states' requirements.  A minimum waiting period of one hundred twenty (120) days will be required before issuance of a license to permit the Commissioner to perform a work performance investigation of the applicant.

The annual fee for examining and certifying workers employed by a contractor for asbestos abatement shall be Twenty-five Dollars ($25.00).  Uncertified workers shall not be used on any asbestos abatement projects.

B.  The state and political subdivisions thereof, counties and political subdivisions thereof and municipalities and political subdivisions thereof, and their supervisors and employees, shall be exempt from any certification fees required by this section when such entities act as a contractor.  Any contractor not performing abatement work which falls under the jurisdiction of the Commissioner during the period of the issued license shall be considered a new applicant for purposes of licensing and training.

C.  A fee of Six Hundred Dollars ($600.00) shall be paid by contractors to the Department of Labor, to be deposited in the General Revenue Fund, for each separate containment area of any asbestos abatement project.  There shall be a minimum of three inspections of each containment area.  For projects which are not a part of a definite containment area, or are performed with multiple glovebags or miniature containments, a fee of Two Hundred Dollars ($200.00), plus Five Dollars ($5.00) per such glovebag or miniature containment, shall be made.

Asbestos abatement projects performed on properties owned by the state or any political subdivision thereof shall be exempt from this fee.

D.  Any asbestos abatement contractor transporting asbestos-containing material shall be required to provide to the Commissioner a Certificate of Insurance by a carrier licensed to do business in the State of Oklahoma demonstrating a minimum of One Million Dollars ($1,000,000.00) of environmental impairment insurance.

E.  No state agency or political subdivision thereof, county or political subdivision thereof, or municipalities or political subdivisions thereof shall solicit or receive any estimate or bid for abatement of asbestos from any person or party who is not a licensed asbestos abatement contractor.

Added by Laws 1982, c. 101, § 2, eff. Oct. 1, 1982.  Amended by Laws 1985, c. 270, § 2; Laws 1987, c. 208, § 82, operative Nov. 1, 1987; Laws 1987, c. 236, § 92, operative Nov. 1, 1987; Laws 1988, c. 250, § 3, emerg. eff. June 27, 1988; Laws 1991, c. 215, § 16, eff. July 1, 1991; Laws 1993, c. 145, § 267, eff. July 1, 1993.

§40-453.  Powers and duties of Commissioner.

A.  The Commissioner of Labor shall have the power and duty to:

1.  Develop and promulgate rules for the abatement of friable asbestos materials which shall be consistent with general industry standards;

2.  Instruct and examine contractors, employees and supervisors on the safe abatement of friable asbestos materials;

3.  Hire sufficient personnel to carry out the provisions of this act consistent with funds allocated and full-time-equivalent employees authorized;

4.  Inspect all asbestos abatement projects, to issue, modify and revoke orders; to issue cease and desist orders; and to require mandamus and seek injunctive relief for enforcement of orders;

5.  Inspect public buildings for the presence of friable asbestos materials;

6.  Collect samples to determine the presence and condition of friable asbestos materials in public buildings;

7.  Recommend appropriate abatement measures for friable asbestos materials in public buildings;

8.  Make and enter into all contracts and agreements necessary or incidental to the performance of the Department's duties and the execution of its powers under the Oklahoma Asbestos Control Act including, but not limited to, contracts with the United States, other states, agencies, and political subdivisions of this state;

9.  Accept grants from the United States government, its agencies and instrumentalities, and any other source.  To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary and desirable;

10.  Supervise, administer, and enforce the provisions of the Oklahoma Asbestos Control Act rules promulgated thereunder;

11.  Hold hearings;

12.  Institute legal proceedings, including suits for injunctions for the enforcement of his orders, rules, and for the enforcement of penalties;

13.  Investigate any violations of the Oklahoma Asbestos Control Act; and

14.  Exercise all incidental powers which are necessary to carry out the provisions of the Oklahoma Asbestos Control Act.

B.  The violations of any rule shall be grounds for the Commissioner to evoke any penalties set forth in Section 456 of this title.

Added by Laws 1982, c. 101, § 3, eff. Oct. 1, 1982.  Amended by Laws 1985, c. 270, § 3; Laws 1993, c. 145, § 266, eff. July 1, 1993.

§40-454.  Suspension, revocation or refusal to issue license - Hearing - Appeal.

If the Commissioner finds that a contractor has violated any of the provisions of the Oklahoma Asbestos Control Act or any rule promulgated pursuant to the Oklahoma Asbestos Control Act, the Commissioner may suspend, revoke or refuse to issue the license of the contractor after a hearing held for such purpose. Such hearing shall be held within thirty (30) days after written notice has been sent to the contractor by certified mail.  If, after such hearing, the Commissioner finds cause to suspend, revoke or refuse to issue a license, the contractor shall be given written notice of the decision of the Commissioner and the basis therefor. The decision shall become final at the end of thirty (30) days from the date of such notice, unless appealed to the district court.  All appeals from the Commissioner's order shall be taken in the manner prescribed by law.

Added by Laws 1982, c. 101, § 4, eff. Oct. 1, 1982.  Amended by Laws 1993, c. 145, § 270, eff. July 1, 1993.

§40-455.  Inspections and investigations.

The Commissioner of Labor or an authorized representative shall have the power and authority to enter at reasonable times upon any property for the purpose of inspecting and investigating contractors relating to the abatement of any friable material containing asbestos pursuant to the Oklahoma Asbestos Control Act.

Added by Laws 1982, c. 101, § 5, eff. Oct. 1, 1982.  Amended by Laws 1985, c. 270, § 4; Laws 1993, c. 145, § 268, eff. July 1, 1993.

§40-456.  Violations - Penalties - Injunction.

A.  In addition to any administrative or civil penalty, any person who violates any of the provisions of the Oklahoma Asbestos Control Act or who violates any rule or order promulgated pursuant thereto shall be guilty of a misdemeanor and may be enjoined from continuing such action.  Upon conviction thereof, said person shall be punished by imprisonment in the county jail for not more than six (6) months and by a fine of not less than One Hundred Dollars ($100.00).  Each day's violations shall constitute a separate violation.

B.  The Attorney General shall, upon request of the Commissioner, bring an action for injunction against any person violating any provision of the Oklahoma Asbestos Control Act or violating any order or determination of the Commissioner.  In any action for injunction, any finding of the Commissioner, after notice, shall be prima facie evidence of the facts found therein.

C.  A district attorney, upon request of the Commissioner, shall prosecute any violation of the Oklahoma Asbestos Control Act.

Added by Laws 1982, c. 101, § 6, eff. Oct. 1, 1982.  Amended by Laws 1993, c. 145, § 269, eff. July 1, 1993.

§40457.  Commissioner of Health  Powers and duties.

The Commissioner of Health shall have the following powers and duties:

1.  To inspect public buildings for the presence of friable asbestos materials;

2.  To collect and analyze samples to determine the presence and condition of friable asbestos materials;

3.  To determine the extent of public health hazard posed by the presence of friable asbestos materials;

4.  To recommend appropriate abatement measures for friable asbestos materials;

5.  To inspect private property upon request of the owner for presence of friable asbestos materials; and

6.  To perform such other duties as the Commissioner of Health may determine are essential to the protection of public health from hazards posed by friable asbestos materials.

Added by Laws 1985, c. 270, § 5.

§40460.  Rules and regulations.

The Commissioner of Labor shall promulgate rules and regulations for the safe installation, repair, maintenance, use, operation and inspection of all amusement rides necessary for the protection of the general public using amusement rides.

§40-460.1.  Rules for definition of "alteration".

A.  Pursuant to the authority granted to the Commissioner of Labor under Section 460 of Title 40 of the Oklahoma Statutes to promulgate rules for the safe installation, repair, maintenance, use, operation, and inspection of all amusement rides necessary for the protection of the general public using amusement rides, the Commissioner of Labor shall promulgate rules regarding the definition of alteration.

B.  Rules promulgated pursuant to subsection A of this section shall include the following language:

"Alteration" means any change in either the structural or operational characteristics of the amusement ride which will alter its performance from that specified in the design criteria of the manufacturer.

Added by Laws 2000, c. 295, § 1, eff. Nov. 1, 2000.

§40-460.2.  Rules regarding amusement ride maintenance, inspection, and repair records.

A.  Pursuant to the authority granted to the Commissioner of Labor under Section 460 of Title 40 of the Oklahoma Statutes to promulgate rules for the safe installation, repair, maintenance, use, operation, and inspection of all amusement rides necessary for the protection of the general public using amusement rides, the Commissioner of Labor shall promulgate rules regarding amusement ride maintenance, inspection, and repair records.

B.  Rules promulgated pursuant to subsection A of this section shall include the following language:

The owner of an amusement ride shall maintain up-to-date maintenance, inspection, and repair records between inspection periods for each amusement ride in the manner provided by the Commissioner of Labor.  The records shall contain a copy of all inspection reports commencing with the last annual inspection, a description of all maintenance performed, and a description of any mechanical or structural failures or operational breakdowns and the types of actions taken to rectify these conditions.

Added by Laws 2000, c. 295, § 2, eff. Nov. 1, 2000.

§40-460.3.  Rules regarding use of signage - Definition of "sign".

A.  Pursuant to the authority granted to the Commissioner of Labor under Section 460 of Title 40 of the Oklahoma Statutes to promulgate rules for the safe installation, repair, maintenance, use, operation, and inspection of all amusement rides necessary for the protection of the general public using amusement rides, the Commissioner of Labor shall promulgate rules regarding the use of signage concerning amusement rides.

B.  Rules promulgated pursuant to subsection A of this section shall include the following language:

1.  An amusement ride owner shall display signs indicating the applicable safety responsibilities of riders as set forth by the Commissioner of Labor and the location of stations to report injuries.  The signs must be located at:

a. each station for reporting an injury,

b. each first aid station, and

c. at each premises entrance and exit;

2.  An amusement ride owner shall post a sign at each amusement ride that includes:

a. operational instruction, if any,

b. safety guidelines for rider, if any,

c. restrictions of the use of the amusement ride, if any,

d. behavior or activities that are prohibited, if any, and

e. a legend providing that "State law requires riders to obey all warnings and directions for this ride and behave in a manner that will not cause or contribute to injuring themselves or others.  Failure to comply is punishable by fine and imprisonment.";

3.  Any sign required by this rule must be prominently displayed at a conspicuous location, clearly visible to the public and bold and legible in design; and

4.  As used in this rule, "sign" means any symbol or language reasonably calculated to communicate information to a rider or the parent or guardian of a rider, including placards, prerecorded messages, live public address, stickers, pictures, video, verbal information, and visual signals.

Added by Laws 2000, c. 295, § 3, eff. Nov. 1, 2000.

§40-460.4.  Rules regarding use of amusement rides by riders - Definition of "rider".

A.  Pursuant to the authority granted to the Commissioner of Labor under Section 460 of Title 40 of the Oklahoma Statutes to promulgate rules for the safe installation, repair, maintenance, use, operation, and inspection of all amusement rides necessary for the protection of the general public using amusement rides, the Commissioner of Labor shall promulgate rules regarding the use of amusement rides by riders.

B.  Rules promulgated pursuant to subsection A of this section shall include the following language:

1.  A rider shall:

a. obey the reasonable safety rules posted in accordance with law and oral instructions for an amusement ride issued by the owner or the employee of the owner, unless:

(1) the safety rules are contrary to law or rules, or

(2) the oral instructions are contrary to law or rules or the safety rules, and

b. refrain from acting in any manner that may cause or contribute to injuring the rider or others, including:

(1) exceeding the limits of ability of the rider,

(2) interfering with safe operation of the amusement ride,

(3) not engaging any safety devices that are provided,

(4) disconnecting or disabling a safety device except at the express instruction of the ride operator,

(5) altering or enhancing the intended speed, course, or direction of an amusement ride,

(6) using the controls of an amusement ride designed solely to be operated by the ride operator,

(7) extending arms and legs beyond the carrier or seating area except at the express direction of the ride operator,

(8) throwing, dropping, or expelling an object from or toward an amusement ride except as permitted by the ride operator,

(9) getting on or off an amusement ride except at the designated time and area, if any, at the direction of the ride operator or in an emergency, and

(10) not reasonably controlling the speed or direction of the person of the rider or an amusement ride that requires the rider to control or direct the person of the rider or a device;

2.  A rider may not get on or attempt to get on an amusement ride unless the rider or the parent or guardian of the rider reasonably determines that the rider:

a. has sufficient knowledge to use, get on, and get off the amusement ride safely without instruction or has requested and received before getting on the ride sufficient information to get on, use, and get off safely,

b. has located, reviewed, and understood any signs in the vicinity of the ride and has satisfied any posted height, medical, or other restrictions,

c. knows the range and limits of the ability of the rider and knows the requirements of the amusement ride will not exceed those limits,

d. is not under the influence of alcohol or any drug that affects the ability of the rider to safely use the amusement ride or obey the posted rules or oral instructions, and

e. is authorized by the amusement ride owner or the authorized employee of the amusement ride owner to get on the amusement ride; and

3.  As used in this rule, "rider" means any person who is:

a. waiting in the immediate vicinity to get on an amusement ride,

b. getting on an amusement ride,

c. using an amusement ride,

d. getting off an amusement ride, or

e. leaving an amusement ride and still in its immediate vicinity.

Added by Laws 2000, c. 295, § 4, eff. Nov. 1, 2000.

§40-461.  Definitions.

As used in Sections 1 through 10 of this act:

1.  "Amusement ride" means a device or combination of devices or elements that carry, convey, or direct a person or persons over or through a fixed or restricted course or within a defined area for the primary purpose of amusement or entertainment.  Amusement ride does not include the operation of articles of husbandry incidental to any agricultural operation or the operation of amusement devices of a permanent nature which are subject to building regulations issued by cities or counties and existing applicable safety orders;

2.  "Operator" or "owner" means a person who owns or controls or has the duty to control the operation of an amusement ride and includes the state and every state agency, and each county, city and all private or public corporations and political subdivisions;

3.  "Certificate of inspection" means a certificate issued by the Commissioner of Labor which indicates that an inspection of the ride has been performed pursuant to rules and regulations adopted by the Department of Labor; and

4.  "Permanent amusement park ride" means an amusement ride which is stationary or cannot be easily moved and which is located on the same premises on which it is operated for no less than ninety (90) days.

Added by Laws 1982, c. 145, § 2.  Amended by Laws 2003, c. 102, § 1, eff. Nov. 1, 2003.

§40462.  Certificate of inspection  Inspections.

A.  No person shall operate an amusement ride without a certificate of inspection.  On or before March 1 of each year, an operator or owner shall apply for a certificate of inspection on a form furnished by the Commissioner of Labor.

B.  All amusement rides shall be inspected before they are originally put into operation for the use of the public, and thereafter, at least once each calendar year, unless authorized to operate under a temporary certificate.  Amusement rides must also be inspected each time they are disassembled and reassembled.

C.  The owner or operator may make application to the Commissioner for less frequent inspections than are required under subsection B of this section.  The Commissioner, upon investigation and/or hearing of the matter, may grant a waiver, provided equal public safety is maintained.  Such waiver shall provide specific requirements for inspection in lieu of the requirements of subsection B of this section.  The Commissioner shall promulgate rules for the determination of a waiver provided such rules place an affirmative responsibility on the owner/operator for the preservation of public safety.

D.  The Commissioner of Labor may cause the inspection herein provided for to be made by his safety inspectors or by any qualified amusement ride inspector employed by an insurance company.

E.  If, after inspection, an amusement ride is found to comply with the rules and regulations of the Commissioner of Labor, the Commissioner of Labor shall issue a certificate of inspection which shall authorize the operator or owner to operate the rides.

Added by Laws 1982, c. 145, § 3, eff. Oct. 1, 1982.  Amended by Laws 1994, c. 272, § 6, operative July 1, 1994.

§40463.  Fees  Certification of rides  Certificate of insurance.

A.  No fees shall be charged to public agencies.  The fees provided for in this subsection shall not apply to amusement parks owned and operated by nonprofit corporations.

1.  The annual ride registration fee shall be: $25.00

2.  The inspection fee shall be:

a. Kiddie Rides $25.00

b. Major Rides $50.00

c. Other Rides per hour $100.00

B.  The Commissioner of Labor shall not issue an original certificate of inspection for an amusement ride until he receives certification in writing that such amusement rides meet the requirements established by the Commissioner of Labor for amusement rides.  The Commissioner of Labor shall designate by rule and regulation pursuant to Section 460 of this title the qualifications of the inspectors making the inspections required by this section.

C.  Any permanent amusement park ride owner or operator shall file a copy of a certificate of insurance with the Commissioner of Labor on or before February 1 of each year.  Such certificate of insurance shall be in such form as to reflect the safety inspection requirements for obtaining such insurance and the date of the last inspection.  The amount of the premium and the amount of coverage shall not be required to be disclosed in the certificate.

The Commissioner may accept such certificate and insurance inspection as evidence sufficient to issue a certificate of inspection for the permanent amusement park ride.

D.  The Governing Board of the State Fair of Oklahoma, the Tulsa State Fair, and the Muskogee State Fair shall file a copy of a certificate of insurance with the Commissioner of Labor before the rides are put into operation at each location for the use of the public.  Such certificate shall be in such form as to reflect the safety inspection requirements for obtaining such insurance and the date of the inspection.

The Commissioner may accept such insurance inspection as evidence sufficient to issue a certificate of inspection for the rides.

Added by Laws 1982, c. 145, § 4, eff. Oct. 1, 1982.  Amended by Laws 1983, c. 101, § 1, emerg. eff. May 9, 1983; Laws 1991, c. 122, § 3, eff. July 1, 1991; Laws 1991, c. 215, § 15, eff. July 1, 1991; Laws 1993, c. 270, § 47, eff. Sept. 1, 1993.

§40464.  Notice of erection of ride or additions or alterations.

Before a new amusement ride is erected, or whenever any additions or alterations are made which change the structure, mechanism, classification or capacity of any amusement ride, the operator or owner shall file with the Commissioner of Labor a notice of his intention and any plans or diagrams requested by the Commissioner of Labor.

Added by Laws 1982, c. 145, § 5.

§40465.  Temporary cessation of ride  Orders  Enforcement.

A.  The Commissioner of Labor may issue a written order for the temporary cessation of operation of an amusement ride if it has been determined after inspection to be hazardous or unsafe.  Operations shall not resume until such conditions are corrected to the satisfaction of the Commissioner of Labor.  The Commissioner of Labor or his authorized inspector may inspect any amusement ride without notice.

B.  In addition to other powers confirmed by this act, the Commissioner or his authorized representative shall have power to order any person, firm, corporation, corporate officers, trustees or any managing official of any municipal corporation, state agency or political subdivision to cease violating any provision of this act, or rule or regulations issued pursuant to this act.  A certified copy of such order shall be mailed to the person or entity so violating the provisions of this act.

C.  Any order issued by the Commissioner or his authorized representative may be enforced in the district court in an action for an injunction or writ of mandamus upon the petition of the district attorney or Attorney General.  Provided further, an injunction, without bond, may be granted by the district court to the Commissioner, for the purpose of enforcing this act.

Added by Laws 1982, c. 145, § 6.

§40466.  Modification of rules and regulations  Grounds.

The Commissioner of Labor may modify the application of rules or regulations to an operator who demonstrates a hardship resulting from such application if the public safety will remain secure.  Any owner or operator may make a written request to the Commissioner of Labor specifying the hardships which are his grounds for requesting such modification.  Any authorization by the Commissioner of Labor shall be in writing and shall describe the conditions under which the modifications shall be permitted.  A permanent record of all modifications shall be kept in the Department of Labor for public inspection.

Added by Laws 1982, c. 145, § 7.

§40467.  Liability insurance.

No person shall operate an amusement ride unless at the time there exists a policy of insurance in an amount of not less than One Million Dollars ($1,000,000.00) insuring the owner or operator against liability for injury suffered by persons riding the amusement ride.

Added by Laws 1982, c. 145, § 8, eff. Oct. 1, 1982.  Amended by Laws 2000, c. 295, § 5, eff. Nov. 1, 2000.

§40468.  Political subdivisions  Regulation of rides  Inspections.

A.  Nothing contained in this act shall prevent cities and counties from regulating amusement rides nor prevent them from enacting ordinances in addition to the rules and regulations promulgated by the Commissioner of Labor which may be more restrictive than thisact with respect to amusement rides.

B.  If a political subdivision presents satisfactory evidence to the Commissioner of Labor that it can perform the inspections required by this act, the Commissioner of Labor may delegate his power of inspection.

C.  The delegation of power is subject to an agreement entered into by the Commissioner of Labor and the agency, political subdivision or municipality.

D.  The Commissioner of Labor may revoke the agreement or retain the right to monitor the inspection.

Added by Laws 1982, c. 145, § 9.

§40469.  Violations  Penalties.

Any violation of the provisions of this act shall be a misdemeanor.  Conviction thereof shall be punished by a fine not exceeding One Thousand Dollars ($1,000.00) or not more than one (1) year in the county jail, or both such fine and imprisonment.  Each day of violation shall constitute a separate offense.

Added by Laws 1982, c. 145, § 10.

§40481.  Establishment  Purpose  Administration  Public works jobs included in program  Criteria for work experience assignments  Public projects contracted by private sector contractor which may be included  Eligible participants  Voluntariness of participation.

A.  There shall be established a Jobs Recovery Program in accordance with this act.  The purpose of the Jobs Recovery Program shall be to provide public works jobs and training for individuals not otherwise able to obtain employment, provided they meet the requirements specified in subsection F of this section, in order to assist them in obtaining regular public or private employment.

B.  The Oklahoma Employment Security Commission shall administer this program subject to the requirements of this act and availability of funds.

C.  Public works jobs which shall be a part of this program shall include, but not be limited to, the following:

1.  Building, rebuilding or repairing roadbeds, bridges and sidewalks;

2.  Building, rebuilding, remodeling or repairing public schools and public buildings;

3.  Maintaining and improving state and municipal parks, historical sites and cemeteries; and

4.  Building, rebuilding, remodeling or repairing jails, juvenile facilities and prisons.

D.  To the extent possible, the prior training, experience, skills and abilities of a participant of this program shall be utilized in making appropriate work experience assignments.  The Jobs Recovery Program established under this act shall provide:

1.  Appropriate standards for health, safety and other conditions applicable to the performance of work;

2.  That the program does not result in displacement of persons currently employed, or the filling of established unfilled position vacancies;

3.  Reasonable conditions of work, taking into account the geographic region, the residence of the participants and the proficiency of the participants;

4.  That participants will not be required, without their consent, to travel an unreasonable distance from their homes or remain away from their homes overnight; and

5.  Appropriate workers' compensation protection to each participant performing work under this program.

E.  The Jobs Recovery Program may include any public project which is contracted by a private sector contractor, subject to the following requirements:

1.  A contractor who commits to utilize on a particular project a labor force of which at least onehalf is comprised of participants of this program shall be preferred in the awarding of public contracts when his bid and the bid of a nonparticipating contractor are equal in all respects and are the low bids.  To the extent permitted by law public funds from this program will compensate the contractor for at least onehalf of the labor costs for participants in the Jobs Recovery Program for a period not exceeding six (6) months for any project;

2.  Contractors participating in this program shall meet the requirements as stipulated in subsection D of this section; and

3.  Contractors participating in this program shall give priority consideration to qualified participants of this program when established position vacancies occur.

F.  Eligible participants for the Jobs Recovery Program shall be those unemployed persons who have exhausted all state and federal unemployment benefits, as certified by the Oklahoma Employment Security Commission, and/or those economically disadvantaged.

G.  Notwithstanding any other provision of law, participation in the Jobs Recovery Program under this act shall be voluntary only, and in no event shall any person be subject to legal sanctions for nonparticipation.

Added by Laws 1988, c. 219, § 1, emerg. eff. June 21, 1988.

§40482.  Federal and private sector funds to be sought.

A.  The Oklahoma Employment Security Commission shall seek any federal funds available for the implementation of the Jobs Recovery Program, including, but not limited to, funds available from grants or work and training programs.

B.  The Oklahoma Employment Security Commission shall seek any private sector funds available for the implementation of the Jobs Recovery Program, including, but not limited to, funds available from donations or grants.

Added by Laws 1988, c. 219, § 2, emerg. eff. June 21, 1988.

§40483.  Administration of Job Training Partnership Act and State Council on Vocational Education  Transfer to Employment Security Commission.

The duties and responsibilities currently performed by the Oklahoma Department of Commerce with regards to administration of the Job Training Partnership Act of 1982, 29 U.S.C., Section 1501 et seq., and all related property, records and personnel, are hereby transferred to the Oklahoma Employment Security Commission.  Employees transferred to the Oklahoma Employment Security Commission shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided for in the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes.  Said employees shall retain membership in the Health Insurance Plan, Dental Insurance Plan and Life Insurance Plan created pursuant to Section 1301 et seq. of Title 74 of the Oklahoma Statutes, or Health Maintenance Organization (HMO) Plans approved by the State and Education Employees Group Insurance Board.

All administrative responsibility for the State Council on Vocational Education transferred to the Oklahoma Employment Security Commission on July 1, 1989, is hereby transferred back to the State Council on Vocational Education.  Employees associated with the State Council on Vocational Education shall retain membership in the Health Insurance Plan, Dental Insurance Plan and Life Insurance Plan created pursuant to Section 1301 et seq. of Title 74 of the Oklahoma Statutes, or Health Maintenance Organization (HMO) Plans approved by the State and Education Employees Group Insurance Board.

Added by Laws 1989, c. 313, § 11, operative July 1, 1989.  Amended by Laws 1992, c. 19, § 1, emerg. eff. March 30, 1992.

§40-500.  Nonsmoking as condition of employment.

It shall be unlawful for an employer to:

1.  Discharge any individual, or otherwise disadvantage any individual, with respect to compensation, terms, conditions or privileges of employment because the individual is a nonsmoker or smokes or uses tobacco products during nonworking hours; or

2.  Require as a condition of employment that any employee or applicant for employment abstain from smoking or using tobacco products during nonworking hours.

Added by Laws 1991, c. 172, § 11, emerg. eff. May 8, 1991; Amended by Laws 1991, c. 295, § 3, emerg. eff. May 29, 1991.

§40-501.  Construction of act - Conditions relating to smoking.

The provisions of Sections 11 through 14 of this act shall not be construed to prevent an employer from prescribing conditions with regard to smoking while on the job or on the premises of the employer.

Added by Laws 1991, c. 172, § 12, emerg. eff. May 8, 1991.

§40-502.  Application of act - Restriction on smoking as bona fide occupational requirement or part of collective bargaining agreement.

The provisions of Sections 11 through 14 of this act shall not apply when the restriction on smoking relates to a bona fide occupational requirement or an applicable collective bargaining agreement which prohibits or allows off-duty use of tobacco products.

Added by Laws 1991, c. 172, § 13, emerg. eff. May 8, 1991.

§40-503.  Action for damages - Costs and attorney fees.

A.  The sole remedy for any individual claiming to be aggrieved by a violation of Section 11 of this act shall be a civil action for damages which shall include all wages and benefits deprived the individual by reason of the violation.

B.  The court shall award the prevailing party in such action court costs and reasonable attorney fees.

Added by Laws 1991, c. 172, § 14, emerg. eff. May 8, 1991.

§40-551.  Short title.

Sections 1 through 15 of this act shall be known and may be cited as the "Standards for Workplace Drug and Alcohol Testing Act".

Added by Laws 1993, c. 355, § 1, emerg. eff. June 10, 1993.

§40-552.  See OS 40-552v1 or OS 40-552v2.

§40-552v1.  Definitions.

As used in the Standards for Workplace Drug and Alcohol Testing Act:

1.  "Alcohol" means ethyl alcohol or ethanol;

2.  "Applicant" means a person who has applied for a position with an employer;

3.  "Board" means the State Board of Health;

4.  "Confirmation test" means a drug or alcohol test on a sample to substantiate the results of a prior drug or alcohol test on the same sample and which uses different chemical principles and is of equal or greater accuracy than the prior drug or alcohol test;

5.  "Department" means the State Department of Health;

6.  "Drug" means amphetamines, cannabinoids, cocaine, phencyclidine (PCP), hallucinogens, methaqualone, opiates, barbiturates, benzodiazepines, synthetic narcotics, designer drugs, or a metabolite of any of the substances listed herein;

7.  "Drug or alcohol test" means a chemical test administered for the purpose of determining the presence or absence of a drug or its metabolites or alcohol in a person's bodily tissue, fluids or products;

8.  "Employee" means any person who supplies a service for remuneration or pursuant to any contract for hire to a private or public employer in this state;

9.  "Employer" means any person, firm, corporation, partnership, association, nonprofit organization or public employer, which has one or more employees within this state, or which has offered or may offer employment to one or more individuals in this state;

10.  "Public employer" means the State of Oklahoma or any political subdivision thereof, including any department, agency, board, commission, institution, authority, public trust, municipality, county, district or instrumentalities thereof;

11.  "Random selection basis" means a mechanism for selecting employees for drug or alcohol testing that:

a. results in an equal probability that any employee from a group of employees subject to the selection mechanism will be selected, and

b. does not give an employer discretion to waive the selection of any employee selected under the mechanism;

12.  "Reasonable suspicion" means a belief that an employee is using or has used drugs or alcohol in violation of the employer's written policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience, and may be based upon, among other things:

a. observable phenomena, such as:

(1) the physical symptoms or manifestations of being under the influence of a drug or alcohol while at work or on duty, or

(2) the direct observation of drug or alcohol use while at work or on duty,

b. a report of drug or alcohol use while at work or on duty, provided by reliable and credible sources and which has been independently corroborated,

c. evidence that an individual has tampered with a drug or alcohol test during his employment with the current employer, or

d. evidence that an employee is involved in the use, possession, sale, solicitation or transfer of drugs while on duty or while on the employer's premises or operating the employer's vehicle, machinery or equipment;

13.  "Review officer" means a person, qualified by the State Board of Health, who is responsible for receiving results from a testing facility which have been generated by an employer's drug or alcohol testing program, and who has knowledge and training to interpret and evaluate an individual's test results together with the individual's medical history and any other relevant information;

14.  "Sample" means tissue, fluid or product of the human body chemically capable of revealing the presence of drugs or alcohol in the human body; and

15.  "Testing facility" means any person, including any laboratory, hospital, clinic or facility, either off or on the premises of the employer, which provides laboratory services to test for the presence of drugs or alcohol in the human body.

Added by Laws 1993, c. 355, § 2, emerg. eff. June 10, 1993.  Amended by Laws 2000, c. 335, § 1, emerg. eff. June 6, 2000; Laws 2005, c. 134, § 1, eff. Nov. 1, 2005.

§40-552v2.  Definitions.

As used in the Standards for Workplace Drug and Alcohol Testing Act:

1.  "Alcohol" means ethyl alcohol or ethanol;

2.  "Applicant" means a person who has applied for a position with an employer;

3.  "Board" means the State Board of Health;

4.  "Confirmation test" means a drug or alcohol test on a sample to substantiate the results of a prior drug or alcohol test on the same sample and which uses different chemical principles and is of equal or greater accuracy than the prior drug or alcohol test;

5.  "Department" means the State Department of Health;

6.  "Drug" means amphetamines, cannabinoids, cocaine, phencyclidine (PCP), hallucinogens, methaqualone, opiates, barbiturates, benzodiazepines, synthetic narcotics, designer drugs, or a metabolite of any of the substances listed herein;

7.  "Drug or alcohol test" means a chemical test administered for the purpose of determining the presence or absence of a drug or its metabolites or alcohol in a person's bodily tissue, fluids or products;

8.  "Employee" means any person who supplies a service for remuneration or pursuant to any contract for hire to a private or public employer in this state;

9.  "Employer" means any person, firm, corporation, partnership, association, nonprofit organization or public employer, which has one or more employees within this state, or which has offered or may offer employment to one or more individuals in this state;

10.  "Public employer" means the State of Oklahoma or any political subdivision thereof, including any department, agency, board, commission, institution, authority, public trust, municipality, county, district or instrumentalities thereof;

11.  "Random selection basis" means a mechanism for selecting employees for drug or alcohol testing that:

a. results in an equal probability that any employee from a group of employees subject to the selection mechanism will be selected, and

b. does not give an employer discretion to waive the selection of any employee selected under the mechanism;

12.  "Reasonable suspicion" means a belief that an employee is using or has used drugs or alcohol in violation of the employer's written policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience, and may be based upon, among other things:

a. observable phenomena, such as:

(1) the physical symptoms or manifestations of being under the influence of a drug or alcohol while at work or on duty, or

(2) the direct observation of drug or alcohol use while at work or on duty,

b. a report of drug or alcohol use while at work or on duty, provided by reliable and credible sources and which has been independently corroborated,

c. evidence that an individual has tampered with a drug or alcohol test during his employment with the current employer, or

d. evidence that an employee is involved in the use, possession, sale, solicitation or transfer of drugs while on duty or while on the employer's premises or operating the employer's vehicle, machinery or equipment;

13.  "Review officer" means a person, qualified by the State Board of Health, who is responsible for receiving results from a testing facility which have been generated by an employer's drug or alcohol testing program, and who has knowledge and training to interpret and evaluate an individual's test results together with the individual's medical history and any other relevant information;

14.  "Sample" means tissue, fluid or product of the human body chemically capable of revealing the presence of drugs or alcohol in the human body; and

15.  "Testing facility" means any person, including any laboratory, hospital, clinic or facility, either off or on the premises of the employer, which provides laboratory services to test for the presence of drugs or alcohol in the human body.  The administration of on-site drug or alcohol screening tests to applicants or employees to screen out negative test results are not laboratory services under this paragraph, provided the on-site tests used are cleared by the federal Food and Drug Administration for commercial marketing or by the National Highway Traffic Safety Administration for alcohol testing, and all positive results of such tests are confirmed by a testing facility in accordance with the Standards for Workplace Drug and Alcohol Testing Act.

Added by Laws 1993, c. 355, § 2, emerg. eff. June 10, 1993.  Amended by Laws 2000, c. 335, § 1, emerg. eff. June 6, 2000; Laws 2005, c. 190, § 5, eff. Sept. 1, 2005.

§40-553.  Construction of act.

A.  The Standards for Workplace Drug and Alcohol Testing Act shall not be construed as requiring or encouraging employers to conduct drug or alcohol testing.

B.  Except as provided in subsection C of this section, employers who choose to conduct drug or alcohol testing of job applicants or persons employed in this state shall be governed by the provisions of this act and the rules promulgated pursuant thereto.

C.  Drug or alcohol testing required by and conducted pursuant to federal law or regulation shall be exempt from the provisions of the Standards for Workplace Drug and Alcohol Testing Act and the rules promulgated pursuant thereto.

D.  This act shall not be construed as preventing the negotiation of collective bargaining agreements that provide greater protection to employees or applicants than is provided by this act.

Added by Laws 1993, c. 355, § 3, emerg. eff. June 10, 1993.

§40-554.  Drug or alcohol testing by employers - Restrictions.

Employers who choose to conduct drug or alcohol testing may only request or require an applicant or employee to undergo testing under the following circumstances:

1.  Applicant testing:  A public or private employer may request or require a job applicant, upon a conditional offer of employment, to undergo drug or alcohol testing and may use a refusal to undergo testing or a confirmed positive test result as a basis for refusal to hire, provided that such testing does not violate the provisions of the Americans with Disabilities Act of 1990, 42 U.S.C., Section 12101 et seq., and provided that such testing is required for all applicants who have received a conditional offer of employment for a particular employment classification;

2.  Reasonable suspicion testing:  A public or private employer may request or require an employee to undergo drug or alcohol testing if the employer has a reasonable suspicion that the employee has violated the employer's written policy;

3.  Post-accident testing:  A public or private employer may require an employee to undergo drug or alcohol testing if the employee or another person has sustained a work-related injury or the employer's property has been damaged, including damage to equipment, in an amount reasonably estimated at the time of the accident to exceed Five Hundred Dollars ($500.00).  For purposes of workers' compensation or unemployment compensation, no employee who tests positive for the presence of substances defined and consumed pursuant to Section 465.20 of Title 63 of the Oklahoma Statutes, alcohol, illegal drugs, or illegally used chemicals shall be eligible for such compensation unless the employee proves by a preponderance of the evidence that the substances, alcohol, illegal drugs, or illegally used chemicals were not the proximate cause of the injury or accident;

4.  Random testing:  A public or private employer may request or require an employee to undergo drug or alcohol testing on a random selection basis, except that a public employer may require random testing only of employees who:

a. are police or peace officers,

b. have drug interdiction responsibilities,

c. are authorized to carry firearms,

d. are engaged in activities which directly affect the safety of others, or

e. work in direct contact with inmates in the custody of the Department of Corrections or work in direct contact with juvenile delinquents or children in need of supervision in the custody of the Department of Human Services;

5.  Scheduled, periodic testing:  A public or private employer may request or require an employee to undergo drug or alcohol testing if the test is conducted as a routine part of a routinely scheduled employee fitness-for-duty medical examination or is scheduled routinely for all members of an employment classification or group and which is part of the employer's written policy, except that a public employer may require scheduled, periodic testing only of employees who:

a. are police or peace officers,

b. have drug interdiction responsibilities,

c. are authorized to carry firearms,

d. are engaged in activities which directly affect the safety of others, or

e. work in direct contact with inmates in the custody of the Department of Corrections or work in direct contact with juvenile delinquents or children in need of supervision in the custody of the Department of Human Services; and

6.  Post-rehabilitation testing:  A public or private employer may request or require an employee to undergo drug or alcohol testing without prior notice for a period of up to two (2) years commencing with the employee's return to work, following a confirmed positive test or following participation in a drug or alcohol dependency treatment program under an employee benefit plan or at the request of the employer.

Added by Laws 1993, c. 355, § 4, emerg. eff. June 10, 1993.  Amended by Laws 2001, 1st Ex Sess., c. 3, § 1, emerg. eff. Oct. 23, 2001; Laws 2005, 1st Ex.Sess., c. 1, § 4, eff. July 1, 2005.

§40-555.  Written employer's policy required - Contents.

A.  No employer may request or require an applicant or employee to undergo drug or alcohol testing unless the employer has first adopted a written, detailed policy setting forth the specifics of its drug or alcohol testing program.  The written policy shall be uniformly applied to those covered by the policy and shall include, but not be limited to, the following information:

1.  A statement of the employer's policy respecting drug or alcohol use by employees;

2.  Which applicants and employees are subject to testing;

3.  Circumstances under which testing may be requested or required;

4.  Substances which may be tested, including the brand or common name, if any, and the chemical name of any drug or its metabolite to be tested;

5.  Testing methods and collection procedures to be used;

6.  Consequences of refusing to undergo testing;

7.  Potential adverse personnel action which may be taken as a result of a positive test result;

8.  The rights of an applicant and employee to explain, in confidence, the test results;

9.  The rights of an applicant and employee to obtain all information and records related to that individual's testing;

10.  Confidentiality requirements; and

11.  The available appeal procedures, remedies and sanctions.

B.  An employer who is implementing a drug or alcohol testing policy for the first time, or is implementing changes to its policy, shall provide at least thirty (30) days' notice to its employees prior to implementation of the policy or changes to the policy.

C.  An employer shall post a copy of the drug or alcohol testing policy, and any changes to the policy, in a prominent employee access area in the place of employment and shall give a copy of the policy, and any changes to the policy, to each employee and to each applicant upon his or her receipt of a conditional offer of employment.

Added by Laws 1993, c. 355, § 5, emerg. eff. June 10, 1993.

§40-556.  Time of employer testing - Payment of costs.

A.  Any drug or alcohol testing by an employer shall occur during or immediately after the regular work period of current employees and shall be deemed work time for purposes of compensation and benefits for current employees.

B.  An employer shall pay all costs of testing for drugs or alcohol required by the employer, including confirmation tests required by this act and the cost of transportation if the testing of a current employee is conducted at a place other than the workplace.  Provided, however, an individual who requests a retest of a sample in order to challenge the results of a positive test shall pay all costs of the retest, unless the retest reverses the findings of the challenged positive test.  In such case, the employer shall reimburse the individual for the costs of the retest.

Added by Laws 1993, c. 355, § 6, emerg. eff. June 10, 1993.

§40-557.  Testing standards and procedures - Implementation and enforcement - Rules.

A.  The State Board of Health shall implement and enforce the provisions of the Standards for Workplace Drug and Alcohol Testing Act.  The Board shall have the power and duty to promulgate, prescribe, amend and repeal rules for the licensure and regulation of testing facilities and for the establishment and regulation of minimum testing standards and procedures, which shall include, but not be limited to, the following:

1.  Qualifications of testing facilities which shall include the requirement that facilities doing urine analysis for initial or confirmation tests either be certified for forensic urine drug testing pursuant to guidelines or regulations of the federal Department of Health and Human Services or be accredited for forensic urine drug testing by the College of American Pathologists or other organizations recognized by the State Board of Health;

2.  Qualifications of testing facility personnel;

3.  Body component samples that are appropriate for drug and alcohol testing;

4.  The drugs in addition to marihuana, cocaine, opiates, amphetamines and phencyclidine, and their metabolites, for which testing may be conducted;

5.  Methods of analysis and internal quality control procedures to ensure reliable test results;

6.  Internal review and certification process for test results;

7.  Security measures to preclude adulteration;

8.  Chain-of-custody procedures;

9.  Retention and storage procedures and durations to ensure availability of samples for retesting;

10.  Procedures for ensuring confidentiality of test results;

11.  Proficiency testing;

12.  Training and qualifications of review officers which shall include, but not be limited to, licensure to practice medicine and surgery or osteopathic medicine or holding a doctorate in clinical chemistry, forensic toxicology, or a similar biomedical science;

13.  Training and qualifications of collection site personnel;

14.  Sample collection procedures that ensure the privacy of the individual and prevent and detect tampering with the sample; and

15.  Sample documentation, storage and transportation to the testing facility.

B.  The rules promulgated by the State Board of Health pursuant to the provisions of this act shall in all applicable respects be consistent with any federal laws and regulations for drug and alcohol testing in the workplace and shall include safeguards, standards and procedures not less stringent than those applicable to federally regulated drug and alcohol testing in the workplace, except where to do so would create a conflict with a provision of this act.

Added by Laws 1993, c. 355, § 7, emerg. eff. June 10, 1993.

§40-558.  Licensing of testing facilities - Fees - Administrative fines.

A.  On and after July 1, 1994, no testing facility shall provide laboratory services to an employer to test for the presence or absence of drugs or alcohol unless it meets the qualifications established for testing facilities pursuant to Section 7 of this act and is licensed by the State Department of Health to perform such tests.  The State Board of Health shall promulgate rules relating to the issuance of such license, including rules governing license revocation, suspension and nonrenewal.

B.  The fees for licensure of testing facilities by the State Department of Health shall be set by the State Board of Health and shall not be more than One Hundred Fifty Dollars ($150.00) annually.

C.  Any testing facility providing laboratory services to an employer to test for the evidence of drugs or alcohol which is not licensed by the State Department of Health pursuant to this section shall be subject to an administrative fine of not more than Five Hundred Dollars ($500.00) for each offense.  Each test performed by the unlicensed testing facility in violation of this section shall constitute a separate offense.

Added by Laws 1993, c. 355, § 8, emerg. eff. June 10, 1993.

§40-559.  Sample collection and testing - Conditions.

All sample collection and testing for drugs and alcohol pursuant to the provisions of this act shall be conducted in accordance with the following conditions:

1.  Samples shall be collected and tested only by individuals deemed qualified by the State Board of Health and may be collected on the premises of the employer;

2.  Only samples deemed appropriate by the State Board of Health for drug and alcohol testing shall be collected;

3.  The collection of samples shall be performed under reasonable and sanitary conditions;

4.  A sample shall be collected in sufficient quantity for splitting into two separate specimens, pursuant to rules of the State Board of Health, to provide for any subsequent independent analysis in the event of challenge of the test results of the main specimen;

5.  Samples shall be collected and tested with due regard to the privacy of the individual being tested.  In the instances of urinalysis, no employer or representative, agent or designee of the employer shall directly observe an applicant or employee in the process of producing a urine sample; provided, however, collection shall be in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable samples;

6.  Sample collection shall be documented, and the documentation procedures shall include:

a. labeling of samples so as reasonably to preclude the probability of erroneous identification of test results, and

b. an opportunity for the applicant or employee to provide notification of any information which the applicant or employee considers relevant to the test, including identification of currently or recently used prescription or nonprescription drugs, or other relevant information;

7.  Sample collection, storage, and transportation to the testing facility shall be performed so as reasonably to preclude the probability of sample contamination or adulteration;

8.  Sample testing shall conform to scientifically accepted analytical methods and procedures.  Testing shall include confirmation of any positive test result by gas chromatography, gas chromatography-mass spectroscopy, or an equivalent scientifically accepted method of equal or greater accuracy as approved by Board rule, at the cutoff levels as determined by Board rule, before the result of any test may be used as a basis for refusal to hire a job applicant or any action by an employer pursuant to Section 12 of this act; and

9.  A written record of the chain of custody of the sample shall be maintained from the time of the collection of the sample until the sample is no longer required.

Added by Laws 1993, c. 355, § 9, emerg. eff. June 10, 1993.

§40-560.  Confidentiality of testing results and records - Disclosure of general health information prohibited.

A.  Employers shall maintain all drug and alcohol test results and related information, including, but not limited to, interviews, reports, statements and memoranda, as confidential records, separate from other personnel records.  Such records, including the records of the testing facility, shall not be used in any criminal proceeding, or any civil or administrative proceeding, except in those actions taken by the employer or in any action involving the individual tested and the employer or unless such records are ordered released pursuant to a valid court order.

B.  The records described in subsection A of this section and maintained by the employer shall be the property of the employer and, upon the request of the applicant or employee tested, shall be made available for inspection and copying to the applicant or employee.  An employer shall not release such records to any person other than the applicant, employee or the employer's review officer, unless the applicant or employee, in writing following receipt of the test results, has expressly granted permission for the employer to release such records or pursuant to a valid court order.

C.  A testing facility, or any agent, representative or designee of the facility, or any review officer, shall not disclose to any employer, based on the analysis of a sample collected from an applicant or employee for the purpose of testing for the presence of drugs or alcohol, any information relating to:

1.  The general health, pregnancy or other physical or mental condition of the applicant or employee; or

2.  The presence of any drug other than the drug or its metabolites that the employer requested be identified and for which a  medically acceptable explanation of the positive result, other than the use of drugs, has not been forthcoming from the applicant or employee.

Provided, however, a testing facility shall release the results of the drug or alcohol test, and any analysis and information related thereto, to the individual tested upon his request.

Added by Laws 1993, c. 355, § 10, emerg. eff. June 10, 1993.

§40-561.  Employee assistance program.

Drug or alcohol testing governed by the Standards for Workplace Drug and Alcohol Testing Act shall not be requested or required of an employee by an employer unless the employer provides an employee assistance program.  For the purposes of this section, "employee assistance program" means an in-house or contracted program which at a minimum provides drug and alcohol dependency evaluation and referral services for substance abuse counseling, treatment or rehabilitation.

Added by Laws 1993, c. 355, § 11, emerg. eff. June 10, 1993.

§40-562.  Disciplinary actions permitted.

A.  No disciplinary action, except for a temporary suspension or a temporary transfer to another position, may be taken by an employer against an employee based on a positive test result unless the test result has been confirmed by a second test using gas chromatography, gas chromatography-mass spectroscopy, or an equivalent scientifically accepted method of equal or greater accuracy as approved by rule of the State Board of Health, at the cutoff levels determined by Board rule.

B.  An employer may take disciplinary action against an employee who refuses to undergo drug or alcohol testing conducted in accordance with the provisions of this act.

C.  An employee discharged on the basis of a refusal to undergo drug or alcohol testing or a confirmed positive drug or alcohol test conducted in accordance with the provisions of this act shall be considered to have been discharged for misconduct for purposes of unemployment compensation benefits as provided for in Section 16 of this act.

Added by Laws 1993, c. 355, § 12, emerg. eff. June 10, 1993.

§40-563.  Willful violation of act - Civil actions - Remedies.

A.  Any person aggrieved by a willful violation of the Standards for Workplace Drug and Alcohol Testing Act may institute a civil action in a court of competent jurisdiction within two (2) years of the person's discovery of the alleged willful violation or of the exhaustion of any internal administrative remedies available to the person, or be barred from obtaining the relief provided for in subsection B of this section.

B.  A prevailing party may be awarded declaratory or injunctive relief and compensatory damages which may include, but not be limited to, employment, reinstatement, promotion, the payment of lost wages and other remuneration to which the person would have been entitled and payment of and reinstatement to full benefits and seniority rights.  Reasonable costs and attorney fees may be awarded to the prevailing party.

Added by Laws 1993, c. 355, § 13, emerg. eff. June 10, 1993.

§40-564.  Time for compliance with act.

On and after the effective date of this act no employer shall implement a drug or alcohol testing program subject to the provisions of this act unless the program is in compliance with the provisions of this act and the rules promulgated pursuant thereto.  Provided, a drug or alcohol testing program subject to the provisions of this act which is in effect prior to the effective date of this act shall be in compliance with the provisions of this act and the rules promulgated pursuant thereto no later than July 1, 1994.

Added by Laws 1993, c. 355, § 14, emerg. eff. June 10, 1993.

§40-565.  Violations - Penalties.

Any person who willfully and knowingly violates the provisions of the Standards for Workplace Drug and Alcohol Testing Act shall be guilty of a misdemeanor and, upon conviction, punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) or imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 1993, c. 355, § 15, emerg. eff. June 10, 1993.

§40-600.1.  Short title - Legislative findings.

A.  This act shall be known and may be cited as the "Oklahoma Professional Employer Organization Recognition and Registration Act".

B.  The Legislature hereby finds:

1.  That professional employer organizations provide a valuable service to commerce and the citizens of this state by increasing the opportunities of employers to develop cost-effective methods of satisfying their personnel requirements and providing employees with access to certain employment benefits which might otherwise not be available to them;

2.  That professional employer organizations operating in this state should be properly recognized and regulated by the Department of Insurance of this state, as provided in this act; and

3.  That any allocation of the employer's duties and responsibilities pursuant to this act will preserve all rights to which their covered employees would be entitled under a traditional employment relationship.

Added by Laws 2002, c. 64, § 1, eff. Nov. 1, 2002.

§40-600.2.  Definitions.

1.  "Client" means any person who enters into a coemployment relationship as a coemployer with a professional employer organization (PEO);

2.  "Coemployer" means either a PEO or a client;

3.  "Coemployment relationship" means:

a. as between coemployers, a relationship whereby the rights, duties and obligations of an employer which arise out of an employment relationship have been allocated between coemployers pursuant to a professional employer agreement and the Oklahoma Professional Employer Organization Recognition and Registration Act, and which is intended to be an ongoing relationship, rather than a temporary or project specific relationship, and

b. as between each PEO and a covered employee as to which a professional employer agreement applies, an employment relationship whereby:

(1) such PEO is entitled to enforce those rights, and obligated to perform those duties and obligations, allocated to such PEO by the professional employer agreement and the Oklahoma Professional Employer Organization Recognition and Registration Act, and

(2) such covered employee is entitled to enforce against such PEO those duties and obligations allocated to the PEO by the professional employer agreement and the Oklahoma Professional Employer Organization Recognition and Registration Act;

c. as between each client and a covered employee to which a professional employer agreement applies and employment relationship whereby:

(1) such client is entitled to enforce those rights, and obligated to provide and perform those employer obligations allocated to such client by the professional employer agreement and the Oklahoma Professional Employer Organization Recognition and Registration Act and whereby such client is responsible for any employer right or obligation not otherwise allocated by the professional employer agreement of the Oklahoma Professional Employer Organization Recognition and Registration Act, and

(2) such covered employee is entitled to enforce against such client those duties and obligations allocated to the client by the professional employer agreement and the Oklahoma Professional Employer Organization Recognition and Registration Act and any other duties and obligations of an employer not otherwise allocated by the professional employer agreement or the Oklahoma Professional Employer Organization Recognition and Registration Act;

4.  "Commissioner" means the Insurance Commissioner of the State of Oklahoma;

5.  "Covered Employee" means an individual having a coemployment relationship with a PEO and a client who have entered into a professional employer agreement with respect to such person, and shall include the client's officers, directors, shareholders, partners and managers to the extent such persons act as operational managers or perform services for the client;

6.  "Department" means the Department of Insurance of the State of Oklahoma;

7.  "Person" means any individual, partnership, corporation, limited liability company, association, or any other form of legally recognized entity;

8.  "Professional employer agreement" means a written contract by and between a client and a PEO under which the PEO and the client agree to establish a coemployment relationship and which satisfies the requirements of subsection C of Section 7 of this act;

9.  "Professional Employer Organization" or PEO means any person engaged in the business of providing professional employer services.  A person engaged in the business of providing professional employer services shall be subject to registration under the Oklahoma Professional Employer Organization Recognition and Registration Act regardless of its use of the term "professional employer organization", "PEO", "staff leasing company", "registered staff leasing company", "employee leasing company", or any other name;

10.  "Professional employer services" means the service of entering into coemployment relationships under the Oklahoma Professional Employer Organization Recognition and Registration Act, in which, except in isolated instances, all or a majority of the employees providing services to a client or to a division or work unit of client are covered employees;

11.  "Registrant" means a PEO registered under the Oklahoma Professional Employer Organization Recognition and Registration Act; and

12.  "Temporary help services" means a service whereby a person hires workers and assigns them to a person for a temporary time period or nonpermanent basis to support or supplement the other person's workforce in special work situations such as, but not limited to, employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.  Temporary help services shall not be deemed professional employer services.

Added by Laws 2002, c. 64, § 2, eff. Nov. 1, 2002.

§40-600.3.  Effect of act on collective bargaining agreements, licensing, and tax credits.

A.  Collective bargaining agreements.  Nothing contained in the Oklahoma Professional Employer Organization Recognition and Registration Act or in any professional employer agreement shall affect, modify or amend any collective bargaining agreement, or the rights or obligations of any client, PEO, or covered employee under the National Labor Relations Act.

B.  Licensing.  Nothing contained in the Oklahoma Professional Employer Organization Recognition and Registration Act or any professional employer agreement shall affect, modify or amend any state, local, or federal licensing, registration, or certification requirement applicable to any client or covered employee.

C.  Licensed employees.  A covered employee who must be licensed, registered, or certified according to law or regulation is deemed solely an employee of the client for purposes of any such license, registration, or certification requirement.

D.  Licensed activities.  A PEO shall not be deemed to engage in any occupation, trade, profession, or other activity that is subject to licensing, registration, or certification requirements, or is otherwise regulated by a governmental entity solely by entering into and maintaining a coemployment relationship with a covered employee who is subject to such requirements or regulation.

E.  Tax credits and other incentives.  For purposes of determination of tax credits and other economic incentives provided by this state and based on employment, covered employees shall be deemed employees solely of the client.  A client shall be entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of covered employees of such client.  Each PEO will provide, upon request by a client, employment information reasonably required by any agency or department of this state responsible for administration of any such tax credit or economic incentive and necessary to support any request, claim, application, or other action by a client seeking any such tax credit or economic incentive.

Added by Laws 2002, c. 64, § 3, eff. Nov. 1, 2002.

§40-600.4.  Registration - De minimus exemption.

A.  Registration required.  Except as otherwise provided in the Oklahoma Professional Employer Organization Recognition and Registration Act, no person shall, unless such person is registered as a PEO under the Oklahoma Professional Employer Organization Recognition and Registration Act, provide, advertise, or otherwise hold itself out as providing professional employer services in this state.

B.  Registration information.  Each PEO required to be registered under the Oklahoma Professional Employer Organization Recognition and Registration Act shall provide the Commissioner with information required by the Commissioner on forms prescribed by the Commissioner.  At a minimum, PEOs shall provide the following information:

1.  The name or names under which the PEO conducts business;

2.  The address of the principal place of business of the PEO and the address of each office it maintains in this state;

3.  The PEO's taxpayer or employer identification number;

4.  A list by jurisdiction of each name under which the PEO has operated in the preceding five (5) years, including any alternative names, names of predecessors and, if known, successor business entities;

5.  A statement of ownership, which shall include the name and evidence of the business experience of any person that, individually or acting in concert with one or more other persons, owns or controls, directly or indirectly, twenty-five percent (25%) or more of the equity interests of the PEO;

6.  A statement of management, which shall include the name and evidence of the business experience of any person who serves as president, chief executive officer, or otherwise has the authority to act as senior executive officer of the PEO; and

7.  A financial statement setting forth the financial condition of the PEO, as of a date not earlier than one hundred eighty (180) days prior to the date submitted to the Commissioner, prepared in accordance with generally accepted accounting principles, and audited or reviewed by an independent certified public accountant licensed to practice in the jurisdiction in which such accountant is located.  A PEO Group may submit combined or consolidated audited or reviewed financial statements to meet the requirements of this section.

C.  Initial registration.

1.  Each PEO operating within this state as of November 1, 2002, shall complete its initial registration not later than one hundred eighty (180) days after the end of the PEO's first fiscal year ending after November 1, 2002.

2.  Each PEO not operating within this state as of November 1, 2002, shall complete its initial registration prior to commencement of operations within this state.

D.  Renewal.  Within one hundred eighty (180) days after the end of a registrant's fiscal year, such registrant shall renew its registration by notifying the Commissioner of any changes in the information provided in such registrant's most recent registration or renewal.

E.  Group registration.  Any two or more PEOs held under common control of any other person or persons acting in concert may be registered as a PEO Group.  A PEO Group may satisfy any reporting and financial requirements of this registration law on a consolidated basis.

F.  De minimis exemption.

1.  A PEO is exempt from the registration requirements payable under the Oklahoma Professional Employer Organization Recognition and Registration Act if such PEO:

a. submits a properly executed request for exemption on a form provided by the Department,

b. is domiciled outside this state and is licensed or registered as a professional employer organization in another state that has the same or greater requirements as the Oklahoma Professional Employer Organization Recognition and Registration Act,

c. does not maintain an office in this state or solicit in any manner clients located or domiciled within this state, and

d. does not have more than twenty-five covered employees employed or domiciled in this state; and

2.  An exemption of a professional employer organization from the registration requirements under the Oklahoma Professional Employer Organization Recognition and Registration Act shall be valid for one (1) year, subject to renewal.

G.  List.  The Commissioner shall maintain a list of professional employer organizations registered or exempted under this Oklahoma Professional Employer Organization Recognition and Registration Act.

H.  Forms.  The Commissioner may prescribe forms necessary to promote the efficient administration of this section.

Added by Laws 2002, c. 64, § 4, eff. Nov. 1, 2002.

§40-600.5.  Registration fees.

A.  Initial registration.  Upon filing an initial registration statement under the Oklahoma Professional Employer Organization Recognition and Registration Act, a PEO shall pay an initial registration fee of Five Hundred Dollars ($500.00).

B.  Renewal.  Upon each annual renewal of a registration statement filed under the Oklahoma Professional Employer Organization Recognition and Registration Act, a PEO shall pay a renewal fee of Two Hundred Fifty Dollars ($250.00).

C.  Exemption.  Each PEO exempt from registration under the terms of this subsection shall pay an exemption fee in the amount of Two Hundred Fifty Dollars ($250.00) upon initial application for exemption and upon each annual renewal of such exemption.

Added by Laws 2002, c. 64, § 5, eff. Nov. 1, 2002.

§40-600.6.  Financial and tax requirements - Confidentiality.

A.  Net worth and bonding.  Each PEO shall maintain either:

1.  A minimum net worth of Fifty Thousand Dollars ($50,000.00), as reflected in the financial statements submitted to the Commissioner with the initial registration and each annual renewal; or

2.  A bond or securities with a minimum market value of Fifty Thousand Dollars ($50,000.00), held by a depository designated by the Commissioner, securing payment by the PEO of all taxes, wages, benefits or other entitlement due to or with respect to a covered employee, if the PEO does not make such payments when due.  Any bond or securities deposited under this subsection shall not be included for the purpose of calculation of the minimum net worth required by this subsection.

B.  Payroll tax payments.  A PEO shall submit to the Commissioner, within ninety (90) days after the end of each calendar quarter, a statement by an independent certified public accountant that all applicable state payroll taxes for covered employees located in this state have been paid on a timely basis for that quarter.

C.  Record confidentiality.  All records, reports and other information obtained from a PEO under the Oklahoma Professional Employer Organization Recognition and Registration Act, except to the extent necessary for the proper administration of the Oklahoma Professional Employer Organization Recognition and Registration Act by the Department, shall be confidential and shall not be published or open to public inspection other than to public employees in the performance of their public duties.

Added by Laws 2002, c. 64, § 6, eff. Nov. 1, 2002.

§40-600.7.  Contract requirements - Rights and duties of employer, employee, and client - Notice - Workers' compensation - Benefit plans - Liability - Sales tax.

A.  Contractual relationship.  Except as specifically provided in the Oklahoma Professional Employer Organization Recognition and Registration Act, the coemployment relationship between the client and the PEO, and between each coemployer and each covered employee, shall be governed by the professional employer agreement.  Nothing contained in any professional employer agreement or the Oklahoma Professional Employer Organization Recognition and Registration Act shall be deemed to:

1.  Diminish, abolish or remove rights of covered employees as to clients or obligations of such client as to a covered employee, existing prior to the effective date of a professional employer agreement;

2.  Terminate an employment relationship existing prior to the effective date of a professional employer agreement; or

3.  Create any new or additional enforcement right of a covered employee against a PEO not specifically allocated to such PEO in the professional employer agreement or the Oklahoma Professional Employer Organization Recognition and Registration Act.

B.  Allocation of rights, duties and obligations.  Except as specifically provided in the Oklahoma Professional Employer Organization Recognition and Registration Act or in the professional employer agreement, in each coemployment relationship:

1.  The client shall be entitled to exercise all rights, and shall be obligated to perform all duties and responsibilities, otherwise applicable to an employer in an employment relationship; and

2.  The PEO shall be entitled to exercise only those rights, and obligated to perform only those duties and responsibilities, specifically required by the Oklahoma Professional Employer Organization Recognition and Registration Act or set forth in the professional employer agreement.  The rights, duties, and obligations of the PEO as coemployer with respect to any covered employee shall be limited to those arising pursuant to the professional employer agreement and the Oklahoma Professional Employer Organization Recognition and Registration Act during the term of coemployment by the PEO of such covered employee.

C.  Professional employer agreement requirements.  Each professional employer agreement shall include, at a minimum, the following:

1.  The PEO shall reserve a right of direction and control over the covered employees; provided, that the client may retain the right to exercise such direction and control over covered employees as is necessary to conduct the client's business, to discharge any fiduciary responsibility which it may have, or to comply with any applicable licensure requirements;

2.  The PEO shall have responsibility to pay wages and salaries to covered employees; to withhold, collect, report, and remit payroll-related and unemployment taxes; and, to the extent the PEO has assumed responsibility in the professional employer agreement, to make payments for employee benefits for covered employees;

3.  Both the PEO and the client shall retain authority to hire, terminate, and discipline the covered employees; and

4.  The responsibility to obtain workers' compensation coverage for covered employees, from a carrier licensed to do business in this state and otherwise in compliance with all applicable requirements, shall be specifically allocated to either the client or the PEO.  If such responsibility is allocated to the PEO under any such agreement, such agreement shall require that the PEO maintain and provide to the client, at the termination of the agreement if requested by the client, records regarding the premium and loss experience related to workers' compensation insurance provided to covered employees pursuant to such agreement.

D.  Notice to covered employees.  With respect to each professional employer agreement entered into by a PEO, such PEO shall provide written notice to each covered employee affected by such agreement of the general nature of the coemployment relationship between and among the PEO, the client, and such covered employee.

E.  Workers' compensation.  Both client and the PEO shall be considered the employer for the purpose of coverage under the Workers' Compensation Act and both the PEO and its client shall be entitled to protection of the exclusive remedy provision of the Workers' Compensation Act irrespective of which coemployer obtains such workers' compensation coverage.

F.  Benefit plans.

1.  A client and a PEO shall each be deemed an employer for purposes of sponsoring retirement and welfare benefit plans for its covered employees.

2.  A welfare benefit plan offered to the covered employees of a single PEO shall not be considered a multiple employer welfare arrangement, or MEWA, as provided for in Section 633 of Title 36 of the Oklahoma Statutes, and shall be exempt from the licensing requirements contained in Section 634 of Title 36 of the Oklahoma Statutes.

3.  For purposes of the Small Employer Health Reform Act, a PEO shall be considered the employer of all of its covered employees and all covered employees of one or more clients participating in a health benefit plan sponsored by a single PEO shall be considered employees of the PEO.

4.  If a PEO offers to its covered employees any health benefit plan which is not fully insured by an authorized insurer, the plan shall:

a. utilize a third-party administrator licensed to do business in this state,

b. hold all plan assets, including participant contributions, in a trust account, and

c. provide sound reserves for such plan as determined using generally accepted actuarial standards.

G.  Limitations on liability.  Except to the extent otherwise provided in a professional employer agreement:

1.  A PEO shall not be liable for the acts, errors, or omissions of a client, or of any covered employee when such covered employee is acting under the direction and control of a client;

2.  A client shall not be liable for the acts, errors, or omissions of a PEO, or of any covered employee of the client and a PEO when such covered employee is acting under the direction and control of the PEO;

3.  Nothing in this subsection shall serve to limit any contractual liability or obligation specifically provided in a professional employer agreement, nor shall this subsection in any way limit the liabilities and obligations of any PEO or client as defined elsewhere in the Oklahoma Professional Employer Organization Recognition and Registration Act; and

4.  A covered employee is not, solely as the result of being a covered employee of a PEO, an employee of the PEO for purposes of general liability, insurance, fidelity bonds, surety bonds, employer's liability which is not covered by workers' compensation, or liquor liability insurance carried by the PEO unless the covered employees are included by specific reference in the professional employer agreement and applicable prearranged employment contract, insurance contract, or bond.

H.  Services not insurance.  The sale of professional employer services provided by PEOs registered under the Oklahoma Professional Employer Organization Recognition and Registration Act shall not constitute the sale of insurance for purposes of Oklahoma Insurance Law.

I.  Sales taxes.  Covered employees whose services are subject to sales tax shall be deemed the employees of the client for purposes of collecting and levying sales tax on the services performed by the covered employee.

Added by Laws 2002, c. 64, § 7, eff. Nov. 1, 2002.

§40-600.8.  Unemployment compensation contributions.

A.  For purposes of the Employment Security Act of 1980, covered employees of a PEO are considered solely the employees of the PEO, which shall be liable in accordance with the provisions of such act for the payment of contributions, penalties, and interest on wages paid by the PEO to its covered employees during the term of the applicable professional employer agreement.

B.  The PEO shall report and pay all required contributions to the unemployment compensation fund using the state employer account number and the contribution rate of the PEO.

Added by Laws 2002, c. 64, § 8, eff. Nov. 1, 2002.



Title 41. — Landlord and Tenant

OKLAHOMA STATUTES

TITLE 41.

LANDLORD AND TENANT

_________

§411.  Who deemed tenant at will.

Any person in the possession of real property, with the assent of the owner, is presumed to be a tenant at will, unless the contrary is shown, except as herein otherwise provided.

R.L. 1910, § 3783.

§41-2.  Tenant holding over as tenant at will - Expiration of unwritten contract.

When premises are let for one or more years, and the tenant, with the assent of the landlord, continues to occupy the premises after the expiration of the term, such tenant shall be deemed to be a tenant at will; provided, that no lease or rental contract of premises shall be continued, unless the original contract was in writing, and all other lease or contracts shall expire by limitation with the calendar year, without notice.

R.L. 1910, § 3784; Laws 1910-11, c. 64, p. 146, § 1.

§413.  Tenant holds from one period to another, when.

When rent is reserved, payable at intervals of three (3) months or less, the tenant shall be deemed to hold from one period to another, equal to the intervals between the days of payment, unless there is an express contract to the contrary.

R.L. 1910, § 3785.

§414.  Time of notice to terminate tenancy.

Thirty (30) days' notice in writing is necessary to be given by either party before he can terminate a tenancy at will, or from one period to another, of three (3) months or less; but where in any case rent is reserved, payable at intervals of less than thirty (30) days, the length of notice need not be greater than such interval between the days of payment.

R.L. 1910, § 3786.

§415.  Termination of tenancy from year to year.

All tenancies from year to year, may be determined by at least three (3) months' notice, in writing, given to the tenant prior to the expiration of the year.

R.L. 1910, § 3787.

§416.  Notice to quit where rent not paid.

If a tenant, for a period of three (3) months or longer, neglect or refuse to pay rent when due, ten (10) days' notice in writing to quit, shall determine the lease, unless such rent be paid before the expiration of said ten (10) days.

R.L. 1910, § 3789.

§417.  Notice when rent not paid under tenancy for less than three (3) months.

If a tenant, for a period of less than three (3) months, shall neglect or refuse to pay rent when due, five (5) days' notice, in writing, to quit, shall determine the lease, unless such rent be paid before the expiration of said five (5) days.

R.L. 1910, § 3790.

§418.  Notice to quit not required, when.

When the time for the termination of a tenancy is specified in the contract, or where a tenant at will commits waste, or in the case of a tenant by sufferance, and in any case where the relation of landlord and tenant does not exist, no notice to quit shall be necessary.

R.L. 1910, § 3791.

§419.  Service of notice  Termination of tenancy.

The notice to terminate the tenancy required in this chapter may be served on the tenant, or, if he cannot be found, by delivering the same to some person over the age of twelve (12) years, residing on the premises, having first made known to such person the contents thereof; or, if service cannot be made by the use of reasonable diligence on the tenant or on any person over the age of twelve (12) years residing on the premises, the same may be served by posting said notice at some conspicuous place on the building on said premises and if there be no buildings on said premises then said notice shall be posted at some conspicuous place on said premises and if said notice is posted, a copy of said notice shall be mailed to the tenant at his last-known address by registered mail and such notice shall operate to terminate the tenancy at the end of the period after the date of such posting and mailing that it would have been terminated by personal service of such notice on the date of such posting and mailing; provided, that in no event shall such posting and mailing terminate any tenancy within a period of less than ten (10) days from the date of such posting and mailing.

R.L. 1910, § 3792; Laws 1941, p. 169, § 1.

§4110.  Tenant may not assign, when.

No tenant for a term not exceeding two (2) years, or at will, or by sufferance, shall assign or transfer his term or interest, or any part thereof, to another, without the written assent of the landlord or person holding under him.

R.L. 1910, § 3793.

§4111.  Landlord may reenter after unauthorized assignment.

If any tenant shall violate the provisions of the preceding section, the landlord, or person holding under him, after giving ten (10) days' notice to quit possession, shall have a right to reenter the premises and take possession thereof, and dispossess the tenant, subtenant or undertenant.

R.L. 1910, § 3794.

§4112.  Attornment unnecessary to conveyance.

A conveyance of real estate, or of any interest therein, by landlord, shall be valid without the attornment of the tenant; but the payment of rent by the tenant to the grantor, at any time before notice of sale, given to said tenant, shall be good against the grantee.

R.L. 1910, § 3795.

§4113.  Attornment to stranger void.

The attornment of a tenant to a stranger shall be void, and shall not affect the possession of his landlord unless it be made with the consent of the landlord, or pursuant to a judgment at law, or the order or decree of a court.

R.L. 1910, § 3796.

§4114.  Rights of sublessees.

Sublessees shall have the same remedy upon the original covenant against the principal landlord, as they might have had against their immediate lessor.

R.L. 1910, § 3797.

§4115.  Rights of alienees of lessors and lessees.

Alienees of lessors and lessees of land shall have the same legal remedies in relation to such lands as their principal.

R.L. 1910, § 3798.

§4116.  Rents from life grants.

Rents from lands granted for life or lives may be recovered as other rents.

R.L. 1910, § 3799.

§4117.  Recovery of arrears of rent from life grants after death.

A person entitled to rents dependent on the life of another, may recover arrears unpaid at the death of that other.

R.L. 1910, § 3800.

§4118.  Rights and liabilities of executors and administrators.

Executors and administrators shall have the same remedies to recover rents, and be subject to the same liabilities to pay them, as their testators and intestates.

R.L. 1910, § 3801.

§4119.  Occupants without contract liable for rent.

The occupant of any lands, without special contract shall be liable for the rent to any person entitled thereto.

R.L. 1910, § 3802.

§4120.  Contribution by joint tenants.

If a joint tenant, or tenant in common, or tenant in coparcenary, have, by consent, management of the estate, and make repairs and improvements with the knowledge, and without objection, of his cotenant or coparcener, such cotenant or coparcener shall contribute ratably thereto.

R.L. 1910, § 3803.

§4121.  Joint tenant may recover his share of rents.

A joint tenant, or tenant in common, or tenant in coparcenary, may maintain an action against his cotenant or coparcener, or their personal representatives, for receiving more than his just proportion of the rents and profits.

R.L. 1910, § 3804.

§4122.  Recovery for waste or trespass by remainderman.

A person seized of an estate in remainder or reversion may maintain an action for waste or trespass, for injury to the inheritance, notwithstanding an intervening estate for life or years.

R.L. 1910, § 3805.

§4123.  Farm rent lien on crop.

Any rent due for farming land shall be a lien on the crop growing or made on the premises.  Such lien may be enforced by action and attachment therein, as hereinafter provided.

R.L. 1910, § 3806.

§4124.  Crop rent.

When any such rent is payable in a share or certain proportion of the crop, the lessor shall be deemed the owner of such share or proportion, and may, if the tenant refuse to deliver him such share or proportion, enter upon the land and take possession of the same, or obtain possession thereof by action of replevin.

R.L. 1910, § 3807.

§41-25.  Repealed by Laws 2002, c. 460, § 46, eff. Nov. 1, 2002.

§4126.  Purchaser of crop with notice liable for rent.

The person entitled to rent may recover from the purchaser of the crop, or any part thereof, with notice of the lien, the value of the crop purchased, to the extent of the rent due and damages.

R.L. 1910, § 3808.

§4127.  Landlord may have attachment, when.

When any person who shall be liable to pay rent (whether the same be due or not, if it be due within one (1) year thereafter, and whether the same be payable in money or other things), intends to remove, or is removing, or has, within thirty (30) days, removed, his property, or his crops, or any part thereof, from the leased premises, the person to whom the rent is owing may commence an action, and upon making an affidavit stating the amount of rent for which such person is liable, and one or more of the above facts, and executing an undertaking as in other cases, an attachment shall issue in the same manner and with the like effect as is provided by law in other actions.

R.L. 1910, § 3809.

§4128.  Attachment for rent lien on crops.

In an action to enforce a lien on crops for rent of farming lands, the affidavit for attachment shall state that there is due from the defendant to the plaintiff a certain sum, naming it, for rent of farming lands, describing the same, and that the plaintiff claims a lien on the crop made on such land.  Upon making and filing such affidavit and executing an undertaking as prescribed in the preceding section, an order of attachment shall issue as in other cases, and shall be levied on such crop, or so much thereof as may be necessary; and all other proceedings in such attachment shall be the same as in other actions.

R.L. 1910, § 3810.

§41-29.  Repealed by Laws 1970, c. 107, § 1, emerg. eff. April 1, 1970.

§4130.  Taxation of improvements.

All improvements put on leased lands, that do not become a part of the realty, shall be assessed to the owner of such improvements as personal property; and the taxes imposed on such improvements shall be collected by levy and sale of the interest of such owner, the same as in all other cases of the collection of taxes on personal property.

R.L. 1910, § 3812.

§41-31.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§41-32.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§4133.  Lease presumed to be for one year.

A lease of real property, other than lodgings, in places where there is no usage on the subject, is presumed to be for one (1) year from its commencement, unless otherwise expressed in the lease.

R.L. 1910, § 3815.

§41-34.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§4135.  Continued possession renews the lease, when.

If a lessee of real property remains in possession thereof, after the expiration of the lease and the lessor accepts rent from him, the parties are presumed to have renewed the lease on the same terms and for the same time, not exceeding one (1) year.

R.L. 1910, § 3817.

§4136.  Renewal of lease presumed unless notice of termination given.

A lease of real property, for a term not specified by the parties, is deemed to be renewed, as stated in the last section, at the end of the term implied by law, unless one of the parties gives notice to the other of his intention to terminate the same, at least as long before the expiration thereof as the term of the lease itself, not exceeding one (1) month.

R.L. 1910, § 3818.

§4137.  Rent payable, when.

When there is no contract or usage to the contrary, the rent of agricultural and wild land is payable yearly at the end of each year. Rents of lodgings are payable monthly at the end of each month. Other rents are payable quarterly at the end of each quarter from the time the hiring takes effect.  The rent for shorter period than the periods herein specified is payable at the termination of such period.

R.L. 1910, § 3819.

§4138.  Duty of tenant in case of proceedings.

Every tenant who receives notice of any proceeding to recover the real property occupied by him or the possession thereof must immediately inform his landlord of the same, and also deliver to the landlord the notice, if in writing, and is responsible to the landlord for all damages which said landlord may sustain by reason of any omission to inform him of the notice, or to deliver it to him if in writing.

R.L. 1910, § 3820.

§41-39.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§4140.  Forfeiture of lease  Release from record  Penalty.

When any lease on land heretofore or hereafter taken shall have become forfeited, it shall be the duty of the lessee, his, her, or their heirs, successors, assigns or legal representatives, within sixty (60) days from the date this act shall take effect, if such forfeiture occurs prior thereto, and within sixty (60) days from date of forfeiture of any and all other leases, to have such leases released from record in the county where such land is situated, without cost to the owner or owners thereof; and upon failure to make such release, the owner or owners of the land under lease may notify in writing the holder of the record title to such lease, that the same has become forfeited and demand a release of record of such lease, as herein provided; and if the owner or holder of such lease, or the officer, agent, or other persons whose duty it is to release such lease, shall fail or neglect to release same within thirty (30) days after demand to release has been made in writing, he shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not exceeding One Hundred Dollars ($100.00).

Laws 1915, c. 248, § 1.

§41-41.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§41-42.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§41-43.  Repealed by Laws 1978, c. 257, § 39, eff. Oct. 1, 1978.

§4151.  Abandonment or surrender of nonresidential rental property  Definitions.

As used in this act:

1.  "Landlord" means the owner, lessor or sublessor of a nonresidential rental property, but does not mean an "owner" as defined by Section 192 of Title 42 of the Oklahoma Statutes;

2.  "Nonresidential rental property" means any land or building which is rented or leased to a tenant for other than residential purposes and the rental agreement of which is not regulated under the provisions of the Oklahoma Residential Landlord and Tenant Act, Section 101 et seq. of Title 41 of the Oklahoma Statutes or the Self-Service Storage Facility Lien Act, Section 191 et seq. of Title 42 of the Oklahoma Statutes; and

3.  "Tenant" means any person entitled under a rental agreement to occupy the nonresidential rental property.

Added by Laws 1988, c. 138, § 1, eff. Nov. 1, 1988.  Amended by Laws 1999, c. 212, § 1, eff. Nov. 1, 1999.

§4152.  Abandonment or surrender of nonresidential rental property  Disposition of personal property of tenant  Notice  Storage costs  Liability of landlord  Application of proceeds of sale.

A.  If a tenant abandons, surrenders possession of, or is evicted from nonresidential rental property and leaves goods, furnishings, fixtures, or any other personal property on the premises of the nonresidential rental property, the landlord may take possession of the personal property ten (10) days after the tenant receives personal service of notice or fifteen (15) days after notice is mailed, whichever is latest, and if the personal property has no ascertainable or apparent value, the landlord may dispose of the personal property in a reasonable commercial manner.  In any such case, the landlord has the option of complying with the provisions of subsection B of this section.

B.  If the tenant abandons, surrenders possession of, or is evicted from the nonresidential rental property and leaves goods, furnishings, fixtures, or any other personal property of an ascertainable or apparent value on the premises of the nonresidential rental property, the landlord may take possession of the personal property and give notice to the tenant, demanding that the personal property be removed within the dates set out in the notice but not less than fifteen (15) days after delivery or mailing of such notice, and that if the personal property is not removed within the time specified in the notice, the landlord may sell the personal property at a public sale.  The landlord may dispose of perishable commodities in any manner the landlord considers fit.  Payment by the tenant of all outstanding rent, damages, storage fees, court costs and attorneys' fees shall be a prerequisite to the return of the personal property.  For purposes of this section, notice sent by registered or certified mail to the tenant's lastknown address with forwarding requested shall be deemed sufficient notice.

C.  After notice is given as provided in subsection B of this section, the landlord shall store all personal property of the tenant in a place of safekeeping and shall exercise reasonable care of the personal property.  The landlord shall not be responsible to the tenant for any loss not caused by the landlord's deliberate or negligent act.  The landlord may elect to store the personal property on the premises of the nonresidential rental property that was abandoned or surrendered by the tenant or from which the tenant was evicted, in which event the storage cost may not exceed the fair rental value of the premises.  If the tenant's personal property is removed to a commercial storage company, the storage cost shall include the actual charge for the storage and removal from the premises to the place of storage.

D.  If the tenant makes timely response in writing of an intention to remove the personal property from the premises and does not do so within the later of the time specified in the notice provided for in subsection B of this section or within fifteen (15) days of the delivery or mailing of the tenant's written response, it shall be conclusively presumed that the tenant abandoned the personal property.  If the tenant removes the personal property within the time limitations provided in this subsection, the landlord is entitled to the cost of storage for the period during which the personal property remained in the landlord's safekeeping plus all other costs that accrued under the rental agreement.

E.  If the tenant fails to take possession of the personal property as prescribed in subsection D of this section and make payment of all amounts due and owing, the personal property shall be deemed abandoned and the landlord may thereupon sell the personal property in any reasonable manner without liability to the tenant.

F.  Notice of sale shall be mailed to the owner and any other party claiming any interest in said personal property, if known, at their lastknown post office address, by certified or registered mail at least ten (10) days before the time specified therein for such sale.  For purposes of this section, parties who claim an interest in the personal property include holders of security interests or other liens or encumbrances as shown by the records in the office of the county clerk of the county where the lien would be foreclosed.

G.  The landlord or any other person may in good faith become a purchaser of the personal property sold.  The landlord may dispose of any personal property upon which no bid is made at the public sale.

H.  The landlord may not be held to respond in damages in an action by a tenant claiming loss by reason of the landlord's election to destroy, sell or otherwise dispose of the personal property in compliance with the provisions of this section.  If, however, the landlord deliberately or negligently violated the provisions of this section, the landlord shall be liable for actual damages.

I.  Any proceeds from the sale or other disposition of the personal property, as provided in subsection B of this section, shall be applied by the landlord in the following order:

1.  To the reasonable expenses of taking, holding, preparing for sale or disposition, giving notice and selling or disposing thereof;

2.  To the satisfaction of any properly recorded security interest;

3.  To the satisfaction of any amount due from the tenant to the landlord for rent or otherwise; and

4.  The balance, if any, shall be paid into court within thirty (30) days of the sale and held for six (6) months and, if not claimed by the owner of the personal property within that period, shall escheat to the county.

Added by Laws 1988, c. 138, § 2, eff. Nov. 1, 1988.

§41-61.  Computation of time.

The time within which an act is to be done, as provided for in Title 41 of the Oklahoma Statutes, shall be computed by excluding the first day and including the last day.  If the last day is a legal holiday as defined by Section 82.1 of Title 25 of the Oklahoma Statutes, it shall be excluded.  The provisions of this section are hereby declared to be a clarification of the law as it existed prior to the effective date of this act and shall not be considered or construed to be a change of the law as it existed prior to the effective date of this act.  Any action or proceeding arising under Title 41 of the Oklahoma Statutes prior to the effective date of this act for which a determination of the period of time prescribed by this section is in question or has been in question due to the enactment of Section 20, Chapter 293, O.S.L. 1999, shall be governed by the method for computation of time as prescribed by this section.

Added by Laws 2000, c. 260, § 3, emerg. eff. June 1, 2000.

§41-71.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41-72.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41-73.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41-74.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41-75.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41-76.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41-77.  Repealed by Laws 1939, p. 341, § 1, emerg. eff. Feb. 24, 1939.

§41101.  Short title.

This act shall be known and may be cited as the "Oklahoma Residential Landlord and Tenant Act".

Added by Laws 1978, c. 257, § 1, eff. Oct. 1, 1978.

§41-102.  Definitions.

Unless the context otherwise requires:

1.  "Building and housing codes" means any law, ordinance or governmental regulation concerning fitness for habitation or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit;

2.  "Deposit" means any money or other property required by a landlord from a tenant as a security and which is to be returned to the tenant upon termination of the rental agreement, less any deductions properly made and allowed by this act;

3.  "Dwelling unit" means a structure, or that part of a structure, which is used as a home, residence or sleeping place by one or more persons, and includes any site, space or lot leased to the owner or resident of a manufactured or mobile home;

4.  "Good faith" means honesty in fact in the conduct of the transaction concerned;

5.  "Landlord" means the owner, lessor or sublessor of the dwelling unit or the building of which it is a part, manufactured or mobile home site, space or lot, and it also means a manager of the premises who fails to comply with the disclosure provisions of Section 116 of this title;

6.  "Occupant" means any person who abides within a dwelling unit, or any person who owns or occupies a manufactured or mobile home, but who is not a tenant or an unemancipated minor child of a tenant, and who is not legally obligated by the terms of a rental agreement;

7.  "Organization" means a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest and any other legal or commercial entity;

8.  "Owner" means one or more persons, jointly or severally, in whom is vested:

a. all or any part of the legal title to the property, or

b. all or part of the beneficial ownership and a right to present use and enjoyment of the property, and such term includes a mortgagee in possession;

9.  "Person" means an individual or organization;

10.  "Premises" means a dwelling unit and the structure of which it is a part, the facilities and appurtenances therein, the site, space or lot leased to the owner or resident of a mobile or manufactured home, and the grounds, areas and facilities held out for the use of the tenant generally or the use of which is promised to the tenant;

11.  "Rent" means all payments, except deposits and damages, to be made to the landlord under the rental agreement;

12.  "Rental agreement" means all agreements and valid rules and regulations adopted under Section 126 of this title, which establish, embody or modify the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

13.  "Roomer" or "boarder" means a tenant occupying a dwelling unit:

a. which lacks at least one major bathroom or kitchen facility, such as a toilet, refrigerator or stove,

b. in a building

(1) where one or more of such major facilities are supplied to be used in common by the occupants of the roomer or boarder's dwelling unit and one or more other dwelling units, and

(2) in which the landlord resides;

14.  "Single-family residence" means a structure used and maintained as a single dwelling unit.  A dwelling unit, including those with common walls, shall be deemed a single-family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment, nor any other essential facility or service with any other dwelling unit; and

15.  "Tenant" means any person entitled under a rental agreement to occupy a dwelling unit.

Added by Laws 1978, c. 257, § 2, eff. Oct. 1, 1978.  Amended by Laws 1995, c, 149, § 2, eff. Nov. 1, 1995; Laws 2003, c. 112, § 1, emerg. eff. April 21, 2003.

§41103.  Application of act.

A.  Except as otherwise provided in this act, this act applies to, regulates and determines rights, obligations and remedies under a rental agreement, wherever made, for a dwelling unit located within this state.

B.  Any agreement, whether written or oral, shall be unenforceable insofar as said agreement, or any provision thereof, conflicts with any provision of this act.

Added by Laws 1978, c. 257, § 3, eff. Oct. 1, 1978.

§41104.  Arrangements not covered by act.

Unless created to avoid the application of this act, the following arrangements are not governed by this act:

1.  Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious or similar service;

2.  Occupancy under a contract of sale or contract for deed of a dwelling unit or of the property of which it is a part, if the occupant is the purchaser or a person who succeeds to his interest;

3.  Occupancy by a member of a fraternal or social organization in a structure operated for the benefit of the organization;

4.  Transient occupancy in a hotel, motel or other similar lodging;

5.  Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative; and

6.  Occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes.

Added by Laws 1978, c. 257, § 4, eff. Oct. 1, 1978.

§41105.  Mitigation of damages  Rights, obligations and remedies  Enforcement.

A.  An aggrieved party under the provisions of this act has a duty to mitigate damages.

B.  Any right, obligation or remedy declared by this act is enforceable in any court of appropriate jurisdiction including small claims court and may be prosecuted as part of an action for forcible entry or detainer unless the provision declaring it specifies a different and limited effect.  In any action for breach of a rental agreement or to enforce any right or obligation provided for in this act, the prevailing party shall be entitled to reasonable attorneys' fees.

Added by Laws 1978, c. 257, § 5, eff. Oct. 1, 1978.

§41106.  Settlement of claim.

A claim or right arising under this act or a rental agreement, if disputed in good faith, may be settled by agreement and requires no further consideration.

Added by Laws 1978, c. 257, § 6, eff. Oct. 1, 1978.

§41107.  Good faith performance or enforcement.

Every duty under this act and every act which must be performed as a condition precedent to the exercise of a right or remedy under this act imposes an obligation of good faith in its performance or enforcement.

Added by Laws 1978, c. 257, § 7, eff. Oct. 1, 1978.

§41108.  Beneficial owner to maintain premises.

Any agreement, assignment, conveyance, trust deed or security instrument which authorizes a person other than the beneficial owner to act as landlord of a dwelling unit shall not relieve the beneficial owner of the duty to conform with this act and any other law, code, ordinance or regulation concerning the maintenance and operation of the premises.

Added by Laws 1978, c. 257, § 8, eff. Oct. 1, 1978.

§41109.  Rent.

A.  In the absence of agreement, the occupants of a dwelling unit shall pay to the landlord as rent the fair rental value for the use and occupancy of the dwelling unit.

B.  Rent shall be payable at the time and place agreed to by the parties.  Unless otherwise agreed, the entire rent shall be payable at the dwelling unit at the beginning of any term of one (1) month or less, while one (1) month's rent shall be payable at the beginning of each month of a longer term.

Added by Laws 1978, c. 257, § 9, eff. Oct. 1, 1978.

§41110.  Term of tenancy.

Unless the rental agreement fixes a definite term in writing, the tenancy is weektoweek in the case of a roomer or boarder who pays weekly rent, and in all other cases monthtomonth.

Added by Laws 1978, c. 257, § 10, eff. Oct. 1, 1978.

§41111.  Termination of tenancy.

A.  Except as otherwise provided in the Oklahoma Residential Landlord and Tenant Act, when the tenancy is monthtomonth or tenancy at will, the landlord or tenant may terminate the tenancy provided the landlord or tenant gives a written notice to the other at least thirty (30) days before the date upon which the termination is to become effective.  The thirtyday period to terminate shall begin to run from the date notice to terminate is served as provided in subsection E of this section.

B.  Except as otherwise provided in the Oklahoma Residential Landlord and Tenant Act, when the tenancy is less than monthtomonth, the landlord or tenant may terminate the tenancy provided the landlord or tenant gives to the other a written notice served as provided in subsection E of this section at least seven (7) days before the date upon which the termination is to become effective.

C.  Unless earlier terminated under the provisions of the Oklahoma Residential Landlord and Tenant Act or unless otherwise agreed upon, a tenancy for a definite term expires on the ending date thereof without notice.

D.  If the tenant remains in possession without the landlord's consent after the expiration of the term of the rental agreement or its termination under the Oklahoma Residential Landlord and Tenant Act, the landlord may immediately bring an action for possession and damages.  If the tenant's holdover is willful and not in good faith the landlord may also recover an amount not more than twice the average monthly rental, computed and prorated on a daily basis, for each month or portion thereof that said tenant remains in possession.  If the landlord consents to the tenant's continued occupancy, a monthtomonth tenancy is thus created, unless the parties otherwise agree.

E.  The written notice, required by the Oklahoma Residential Landlord and Tenant Act, to terminate any tenancy shall be served on the tenant or landlord personally unless otherwise specified by law. If the tenant cannot be located, service shall be made by delivering the notice to any family member of such tenant over the age of twelve (12) years residing with the tenant.  If service cannot be made on the tenant personally or on such family member, notice shall be posted at a conspicuous place on the dwelling unit of the tenant.  If the notice is posted, a copy of such notice shall be mailed to the tenant by certified mail.  If service cannot be made on the landlord personally, the notice shall be mailed to the landlord by certified mail.  For the purpose of this subsection, the word "landlord" shall mean any person authorized to receive service of process and notice pursuant to Section 116 of this title.

Added by by Laws 1978, c. 257, § 11, eff. Oct. 1, 1978.  Amended by Laws 1980, c. 168, § 1, eff. Oct. 1, 1980; Laws 1982, c. 251, § 1, emerg. eff. May 11, 1982.

§41112.  Duties of parties upon termination of tenancy.

Except as otherwise provided in this act, whenever either party to a rental agreement rightfully elects to terminate, the duties of each party under the rental agreement shall cease and be determined upon the effective date of said termination, and the parties shall thereupon discharge any remaining obligations under this act as soon as practicable.

Added by Laws 1978, c. 257, § 12, eff. Oct. 1, 1978.

§41113.  Rental agreements.

A.  A rental agreement may not provide that either party thereto:

1.  Agrees to waive or forego rights or remedies under this act;

2.  Authorizes any person to confess judgment on a claim arising out of the rental agreement;

3.  Agrees to pay the other party's attorney's fees;

4.  Agrees to the exculpation, limitation or indemnification of any liability arising under law for damages or injuries to persons or property caused by or resulting from the acts or omissions of either party, their agents, servants or employees in the operation or maintenance of the dwelling unit or the premises of which it is a part; or

5.  Agrees to the establishment of a lien except as allowed by this act in and to the property of the other party.

B.  A provision prohibited by subsection A of this section and included in a rental agreement is unenforceable.

Added by Laws 1978, c. 257, § 13, eff. Oct. 1, 1978.

§41113.1.  Denial or termination of tenancy because of guide, signal or service dog.

A landlord shall not deny or terminate a tenancy to a blind, deaf, or physically handicapped person because of the guide, signal, or service dog of such person unless such dogs are specifically prohibited in the rental agreement entered into prior to November 1, 1985.

Added by Laws 1982, c. 251, § 3, emerg. eff. May 11, 1982.  Amended by Laws 1985, c. 19, § 3, eff. Nov. 1, 1985.

§41113a.  Disclosure of flood or flooding problems in rental agreement.

A.  If the premises to be rented has been flooded within the past five (5) years and such fact is known to the landlord, the landlord shall include such information prominently and in writing as part of any written rental agreements.  Failure to provide such information shall entitle any tenant who is a party to the rental agreement to sue the landlord of the premises in a court of appropriate jurisdiction and to recover the personal property damages sustained by the tenant from flooding of the premises.

B.  For the purpose of this section, "flooded and flooding" shall mean general and temporary conditions of partial or complete inundation of normally dry land areas and structures upon said areas from the overflow of lakes, ponds, streams, rivers, creeks and any other inland waters.

Added by Laws 1986, c. 194, § 1, eff. Nov. 1, 1986.

§41114.  Alienees  Rights, obligations and remedies.

Alienees of landlords and tenants shall have the same legal rights, obligations and remedies as their principals.

Added by Laws 1978, c. 257, § 14, eff. Oct. 1, 1978.

§41115.  Damage or security deposits.

A.  Any damage or security deposit required by a landlord of a tenant must be kept in an escrow account for the tenant, which account shall be maintained in the State of Oklahoma with a federally insured financial institution.  Misappropriation of the security deposit shall be unlawful and punishable by a term in a county jail not to exceed six (6) months and by a fine in an amount not to exceed twice the amount misappropriated from the escrow account.

B.  Upon termination of the tenancy, any security deposit held by the landlord may be applied to the payment of accrued rent and the amount of damages which the landlord has suffered by reason of the tenant's noncompliance with this act and the rental agreement, all as itemized by the landlord in a written statement delivered by mail to be by return receipt requested and to be signed for by any person of statutory service age at such address or in person to the tenant if he can reasonably be found.  If the landlord proposes to retain any portion of the security deposit for rent, damages or other legally allowable charges under the provisions of this act or the rental agreement, the landlord shall return the balance of the security deposit without interest to the tenant within thirty (30) days after the termination of tenancy, delivery of possession and written demand by the tenant.  If the tenant does not make such written demand of such deposit within six (6) months after termination of the tenancy, the deposit reverts to the landlord in consideration of the costs and burden of maintaining the escrow account, and the interest of the tenant in that deposit terminates at that time.

C.  Upon cessation of a landlord's interest in the dwelling unit including, but not limited to, termination of interest by sale, assignment, death, bankruptcy, appointment of receiver or otherwise, the person in possession of the tenants' damage or security deposits at his option or pursuant to court order shall, within a reasonable time:

1.  Transfer said deposits to the landlord's successor in interest and notify the tenants in writing of such transfer and of the transferee's name and address; or

2.  Return the deposits to the tenants.

D.  Upon receipt of the transferred deposits under paragraph 1 of subsection C of this section, the transferee, in relation to such deposits, shall have all the rights and obligations of a landlord holding such deposits under this act.

E.  If a landlord or manager fails to comply with this section or fails to return any prepaid rent required to be paid to a tenant under this act, the tenant may recover the damage and security deposit and prepaid rent, if any.

F.  Except as otherwise provided by the rental agreement, a tenant shall not apply or deduct any portion of the security deposit from the last month's rent or use or apply such tenant's security deposit at any time in lieu of payment of rent.

G.  This section does not preclude the landlord or tenant from recovering other damages to which he may be entitled under this act.

Added by Laws 1978, c. 257, § 15, eff. Oct. 1, 1978.  Amended by Laws 1980, c. 168, § 2, eff. Oct. 1, 1980; Laws 1981, c. 125, § 1.

§41116.  Person to accept service or notice  Identity of owner and manager  Failure to comply with section.

A.  As a part of any rental agreement the lessor shall prominently and in writing identify what person at what address is entitled to accept service or notice under this act.  The landlord or any person authorized to enter into a rental agreement on his behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

1.  The person or persons authorized to manage the premises;

2.  The owner or owners of the premises; or

3.  The name and address of a person authorized to act for and on behalf of the owner for the purpose of receipt of service of process and receiving and receipting for notices.

The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor owner, landlord or manager.

B.  A person who fails to comply with this section becomes a landlord for the purposes of this act and an agent of each person who is otherwise a landlord for:

1.  Receipt of service of process and receiving and receipting for notices and demands; and

2.  Performing the obligations of a landlord under this act and under the rental agreement and expending and making available for the purpose all rents collected from the premises.

Added by Laws 1978, c. 257, § 16, eff. Oct. 1, 1978.

§41-117.  Commencement of tenancy - Delivery of possession - Wrongful possession - Limitations on use - Rights regarding occupants - Reasonable occupancy limitation.

A.  At the commencement of the term a landlord shall deliver full possession of the premises to the tenant in compliance with the rental agreement and Section 118 of this title.  Except as otherwise provided in this act, the landlord may bring an action for possession against any other person wrongfully in possession and may recover his damages.

B.  A rental agreement may provide reasonable limitations upon use of a dwelling unit or premises by a tenant or occupant.  A landlord shall have the right to demand that an occupant vacate the dwelling unit or the premises or both if such occupant breaches any condition of the rental agreement which would be enforceable against the tenant.  If a landlord makes a written request to the tenant or to the occupant for the occupant to depart from the dwelling unit or the premises or both, the occupant shall comply.  If the occupant wrongfully fails to comply within a reasonable time, the occupant shall, upon conviction, be deemed guilty of a trespass and may be punished by a fine of not to exceed Five Hundred Dollars ($500.00) or by confinement in the county jail for a period not to exceed thirty (30) days or by both such fine and imprisonment.

C.  An occupancy limitation of two (2) persons per bedroom residing in a dwelling unit shall be presumed reasonable for this state.  The two-person limitation shall not apply to a child or children born to the tenants during the course of the lease.

Added by Laws 1978, c. 257, § 17, eff. Oct. 1, 1978.  Amended by Laws 1995, c. 149, § 3, eff. Nov. 1, 1995.

§41118.  Duties of landlord and tenant.

A.  A landlord shall at all times during the tenancy:

1.  Except in the case of a singlefamily residence, keep all common areas of his building, grounds, facilities and appurtenances in a clean, safe and sanitary condition;

2.  Make all repairs and do whatever is necessary to put and keep the tenant's dwelling unit and premises in a fit and habitable condition;

3.  Maintain in good and safe working order and condition all electrical, plumbing, sanitary, heating, ventilating, airconditioning and other facilities and appliances, including elevators, supplied or required to be supplied by him;

4.  Except in the case of one or twofamily residences or where provided by a governmental entity, provide and maintain appropriate receptacles and conveniences for the removal of ashes, garbage, rubbish and other waste incidental to the occupancy of the dwelling unit and arrange for the frequent removal of such wastes; and

5.  Except in the case of a singlefamily residence or where the service is supplied by direct and independently metered utility connections to the dwelling unit, supply running water and reasonable amounts of hot water at all times and reasonable heat.

B.  The landlord and tenant of a dwelling unit may agree by a conspicuous writing independent of the rental agreement that the tenant is to perform specified repairs, maintenance tasks, alterations or remodeling.

Added by Laws 1978, c. 257, § 18, eff. Oct. 1, 1978.

§41119.  Conveyance of property  Attornment of tenant.

A.  A conveyance of real estate, or of any interest therein, by a landlord shall be valid without the attornment of the tenant, but the payment of rent by the tenant to the grantor at any time before written notice of the conveyance is given to the tenant shall be good against the grantee.

B.  The attornment of a tenant to a stranger shall be void, and shall not affect the possession of the landlord unless it is made with the consent of the landlord, or pursuant to a judgment at law, or the order or decree of a court.

C.  Unless otherwise agreed and except as otherwise provided in this act, upon termination of the owner's interest in the dwelling unit including, but not limited to, terminations of interest by sale, assignment, death, bankruptcy, appointment of a receiver or otherwise, the owner is relieved of all liability under the rental agreement and of all obligations under this act as to events occurring subsequent to written notice to the resident of the termination of the owner's interest.  The successor in interest to the owner shall be liable for all obligations under the rental agreement or under this act.  Upon receipt by a resident of written notice of the termination of the owner's interest in the dwelling unit, a resident shall pay all future rental payments, when due, to the successor in interest to the owner.

D.  Unless otherwise agreed and except as otherwise provided in this act, a manager of premises that includes a dwelling unit is relieved of liability under a rental agreement and this act as to events occurring after written notice to the tenant of the termination of his management.

Added by Laws 1978, c. 257, § 19, eff. Oct. 1, 1978.

§41120.  Failure of landlord to deliver possession of dwelling unit to tenant.

A.  If the landlord fails to deliver possession of the dwelling unit to the tenant, rent abates until possession is delivered and the tenant may terminate the rental agreement by giving a written notice of such termination to the landlord, whereupon the landlord shall return all prepaid rent and deposit, or the tenant may, at his option, demand performance of the rental agreement by the landlord and maintain an action for possession of the dwelling unit against any person wrongfully in possession and recover the actual damages sustained by him.

B.  If a person's failure to deliver possession is willful and not in good faith, an aggrieved person may recover from that person an amount not more than twice the monthly rental as specified in the rental agreement, computed and prorated on a daily basis, for each month, or portion thereof, that said person wrongfully remains in possession.

Added by Laws 1978, c. 257, § 20, eff. Oct. 1, 1978.

§41121.  Landlord's breach of rental agreement  Deductions from rent for repairs  Failure to supply heat, water or other essential services  Habitability of dwelling unit.

A.  Except as otherwise provided in this act, if there is a material noncompliance by the landlord with the terms of the rental agreement or a noncompliance with any of the provisions of Section 18 of this act which noncompliance materially affects health or safety, the tenant may deliver to the landlord a written notice specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than thirty (30) days after receipt of the notice if the breach is not remedied within fourteen (14) days, and thereafter the rental agreement shall so terminate as provided in the notice unless the landlord adequately remedies the breach within the time specified.

B.  Except as otherwise provided in this act, if there is a material noncompliance by the landlord with any of the terms of the rental agreement or any of the provisions of Section 18 of this act which noncompliance materially affects health and the breach is remediable by repairs, the reasonable cost of which is less than One Hundred Dollars ($100.00), the tenant may notify the landlord in writing of his intention to correct the condition at the landlord's expense after the expiration of fourteen (14) days.  If the landlord fails to comply within said fourteen (14) days, or as promptly as conditions require in the case of an emergency, the tenant may thereafter cause the work to be done in a workmanlike manner and, after submitting to the landlord an itemized statement, deduct from his rent the actual and reasonable cost or the fair and reasonable value of the work, not exceeding the amount specified in this subsection, in which event the rental agreement shall not terminate by reason of that breach.

C.  Except as otherwise provided in this act, if, contrary to the rental agreement or Section 18 of this act, the landlord willfully or negligently fails to supply heat, running water, hot water, electric, gas or other essential service, the tenant may give written notice to the landlord specifying the breach and thereafter may:

1.  Upon written notice, immediately terminate the rental agreement; or

2.  Procure reasonable amounts of heat, hot water, running water, electric, gas or other essential service during the period of the landlord's noncompliance and deduct their actual and reasonable cost from the rent; or

3.  Recover damages based upon the diminution of the fair rental value of the dwelling unit; or

4.  Upon written notice, procure reasonable substitute housing during the period of the landlord's noncompliance, in which case the tenant is excused from paying rent for the period of the landlord's noncompliance.

D.  Except as otherwise provided in this act, if there is a noncompliance by the landlord with the terms of the rental agreement or Section 18 of this act, which noncompliance renders the dwelling unit uninhabitable or poses an imminent threat to the health and safety of any occupant of the dwelling unit and which noncompliance is not remedied as promptly as conditions require, the tenant may immediately terminate the rental agreement upon written notice to the landlord which notice specifies the noncompliance.

E.  All rights of the tenant under this section do not arise until he has given written notice to the landlord or if the condition complained of was caused by the deliberate or negligent act or omission of the tenant, a member of his family, his animal or pet or other person or animal on the premises with his consent.

Added by Laws 1978, c. 257, § 21, eff. Oct. 1, 1978.

§41122.  Damage to or destruction of dwelling unit  Rights and duties of tenant.

A.  If the dwelling unit or premises are damaged or destroyed by fire or other casualty to an extent that enjoyment of the dwelling unit is substantially impaired, unless the impairment is caused by the deliberate or negligent act or omission of the tenant, a member of his family, his animal or pet or other person or animal on the premises with his consent, the tenant may:

1.  Immediately vacate the premises and notify the landlord in writing within one (1) week thereafter of his intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

2.  If continued occupancy is possible, vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant's liability for rent is reduced in proportion to the diminution in the fair rental value of the dwelling unit.

B.  If the rental agreement is terminated under this section the landlord shall return all deposits recoverable under Section 15 of this act and all prepaid and unearned rent.  Accounting for rent in the event of termination or apportionment shall be made as of the date of the fire or other casualty.

Added by Laws 1978, c. 257, § 22, eff. Oct. 1, 1978.

§41123.  Wrongful removal or exclusion from dwelling unit.

If a landlord wrongfully removes or excludes a tenant from possession of a dwelling unit, the tenant may recover possession by a proceeding brought in a court of competent jurisdiction, or terminate the rental agreement after giving notice of such intention to the landlord, and in either case recover an amount not more than twice the average monthly rental, or twice his actual damages, whichever is greater.  If the rental agreement is terminated, the landlord shall return all deposits recoverable under Section 15 of this act and all prepaid and unearned rent.

Added by Laws 1978, c. 257, § 23, eff. Oct. 1, 1978.

§41-124.  Damages for unlawful entry, lawful entry in unreasonable manner harassment - Limitation on remedies.

A.  If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or harasses the tenant by making repeated unreasonable demands for entry, the tenant may obtain injunctive relief to prevent the recurrence of the conduct or, upon written notice, terminate the rental agreement.  In either case the tenant may recover actual damages.

B.  Neither injunctive relief nor damages shall be available to a tenant if the basis for the landlord's action is the landlord's execution of a writ in the manner prescribed by Section 1148.10A of Title 12 of the Oklahoma Statutes.

Added by Laws 1978, c. 257, § 24, eff. Oct. 1, 1978.  Amended by Laws 1995, c. 149, § 4, eff. Nov. 1, 1995.

§41125.  Defective condition of premises  Report to landlord.

Any defective condition of the premises which comes to the tenant's attention, and which the tenant has reason to believe is unknown to the landlord, shall be reported by the tenant to the landlord as soon as practicable.

Added by Laws 1978, c. 257, § 25, eff. Oct. 1, 1978.

§41126.  Tenant's use and occupancy of premises  Rules and regulations.

A.  A landlord, from time to time, may adopt a rule or regulation, however described, concerning the tenant's use and occupancy of the premises.  Such a rule or regulation is enforceable against the tenant only if:

1.  Its purpose is to promote the convenience, peace, safety or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally; and

2.  It is reasonably related to the purpose for which it is adopted; and

3.  It applies to all tenants in the premises in a fair manner; and

4.  It is sufficiently explicit in its prohibition, direction or limitation of the tenant's conduct to fairly inform the tenant what such tenant must or must not do to comply; and

5.  It is not for the purpose of evading the obligations of the landlord; and

6.  The tenant has notice of it at the time such tenant enters into the rental agreement, or when it is adopted.

B.  If a rule or regulation is adopted after the tenant enters into the rental agreement and that rule or regulation works a substantial modification of such tenant's bargain, the rule or regulation so adopted is not valid and enforceable against the tenant unless he consents to it in writing.

Added by Laws 1978, c. 257, § 26, eff. Oct. 1, 1978.

§41-127.  Duties of tenant.

The tenant shall at all times during the tenancy:

1.  Keep that part of the premises which such tenant occupies and uses as safe, clean and sanitary as the condition of the premises permits;

2.  Dispose from such tenant's dwelling unit all ashes, garbage, rubbish and other waste in a safe, clean and sanitary manner;

3.  Keep all plumbing fixtures in the dwelling unit or used by the tenant as clean and sanitary as their condition permits;

4.  Use in a safe and nondestructive manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning and other facilities and appliances including elevators in the premises;

5.  Not deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or permit any person, animal or pet to do so;

6.  Not engage in conduct or allow any person or animal or pet, on the premises with the express or implied permission or consent of the tenant, to engage in conduct that will disturb the quiet and peaceful enjoyment of the premises by other tenants;

7.  Comply with all covenants, rules, regulations and the like which are in accordance with Section 126 of this title; and

8.  Not engage in criminal activity that threatens the health, safety or right of peaceful enjoyment of the premises by other tenants or is a danger to the premises, and not engage in any drug-related criminal activity on or near the premises either personally or by any member of the tenant's household or any guest or other person under the tenant's control.

Added by Laws 1978, c. 257, § 27, eff. Oct. 1, 1978.  Amended by Laws 1998, c. 306, § 11, eff. Nov. 1, 1998.

§41128.  Consent of tenant for landlord to enter dwelling unit  Emergency entry  Abuse of right of entry  Notice  Abandoned premises  Refusal of consent.

A.  A tenant shall not unreasonably withhold consent to the landlord, his agents and employees, to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen or contractors.

B.  A landlord, his agents and employees may enter the dwelling unit without consent of the tenant in case of emergency.

C.  A landlord shall not abuse the right of access or use it to harass the tenant.  Except in case of emergency or unless it is impracticable to do so, the landlord shall give the tenant at least one (1) day's notice of his intent to enter and may enter only at reasonable times.

D.  Unless the tenant has abandoned or surrendered the premises, a landlord has no other right of access during a tenancy except as is provided in this act or pursuant to a court order.

E.  If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or he may terminate the rental agreement.

Added by Laws 1978, c. 257, § 28, eff. Oct. 1, 1978.

§41129.  Tenant's breach of rental agreement  Wrongful abandonment.

A.  Unless otherwise agreed, use by the tenant of the dwelling unit for any purpose other than as his place of abode shall constitute a breach of the rental agreement and shall be grounds for terminating the rental agreement.

B.  If the tenant wrongfully quits and abandons the dwelling unit during the term of the tenancy, the landlord shall make reasonable efforts to make the dwelling unit available for rental.  If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, said rental agreement terminates as of the commencement date of the new tenancy.  If the landlord fails to use reasonable efforts to make the dwelling unit available for rental or if the landlord accepts the abandonment as a surrender, the rental agreement is deemed to be terminated by the landlord as of the date the landlord has notice of the abandonment.  If, after making reasonable efforts to make the dwelling unit available for rental after the abandonment, the landlord fails to rerent the premises for a fair rental during the term, the tenant shall be liable for the entire rent or the difference in rental, whichever may be appropriate, for the remainder of the term.  If the tenancy is from monthtomonth or weektoweek, the term of the rental agreement for this purpose is deemed to be a month or a week, as the case may be.

Added by Laws 1978, c. 257, § 29, eff. Oct. 1, 1978.

§41-130.  Abandoning, surrendering or eviction from possession of dwelling unit - Disposition of personal property.

A.  If the tenant abandons or surrenders possession of the dwelling unit or has been lawfully removed from the premises through eviction proceedings and leaves household goods, furnishings, fixtures, or any other personal property in the dwelling unit, the landlord may take possession of the property, and if, in the judgment of the landlord, the property has no ascertainable or apparent value, the landlord may dispose of the property without any duty of accounting or any liability to any party.  The landlord may dispose of perishable property in any manner the landlord considers fit.

B.  If the tenant abandons or surrenders possession of the dwelling unit or has been lawfully removed from the premises through eviction proceedings and leaves household goods, furnishings, fixtures, or any other personal property in the dwelling unit, the landlord may take possession of the property, and if, in the judgment of the landlord the property has an ascertainable or apparent value, the landlord shall provide written notice to the tenant by certified mail to the last-known address that if the property is not removed within the time specified in the notice, the property will be deemed abandoned.  Any property left with the landlord for a period of thirty (30) days or longer shall be conclusively determined to be abandoned and as such the landlord may dispose of said property in any manner which he deems reasonable and proper without liability to the tenant or any other interested party.

C.  The landlord shall store all personal property of the tenant in a place of safekeeping and shall exercise reasonable care of the property.  The landlord shall not be responsible to the tenant for any loss not caused by the landlord's deliberate or negligent act.  The landlord may elect to store the property in the dwelling unit that was abandoned or surrendered by the tenant, in which event the storage cost may not exceed the fair rental value of the premises.  If the tenant's property is removed to a commercial storage company, the storage cost shall include the actual charge for the storage and removal from the premises to the place of storage.

D.  If the tenant removes the personal property within the time limitations provided in this section, the landlord is entitled to the cost of storage for the period during which the property remained in the landlord's safekeeping plus all other costs that accrued under the rental agreement.

E.  The landlord may not be held to respond in damages in an action by a tenant claiming loss by reason of the landlord's election to destroy, sell or otherwise dispose of the property in compliance with the provisions of this section.  If, however, the landlord deliberately or negligently violated the provisions of this section, the landlord shall be liable for actual damages.

Added by Laws 1978, c. 257, § 30, eff. Oct. 1, 1978.  Amended by Laws 1983, c. 273, § 12, operative July 1, 1983; Laws 1987, c. 218, § 1, eff. Nov. 1, 1987; Laws 1988, c. 138, § 3, eff. Nov. 1, 1988; Laws 1989, c. 347, § 3, eff. Nov. 1, 1989; Laws 1990, c. 88, § 1, eff. Sept. 1, 1990; Laws 1995, c. 149, § 5, eff. Nov. 1, 1995; Laws 1999, c. 212, § 2, eff. Nov. 1, 1999.

NOTE:  Laws 1987, c. 181, § 10 repealed by Laws 1988, c. 138, § 4, eff. Nov. 1, 1988.

§41-131.  Delinquent rent.

A.  If rent is unpaid when due, the landlord may bring an action for recovery of the rent at any time thereafter or the landlord may wait until the expiration of the period allowed for curing a default by the tenant, as prescribed in subsection B of this section, before bringing such action.

B.  A landlord may terminate a rental agreement for failure to pay rent when due, if the tenant fails to pay the rent within five (5) days after written notice of landlord's demand for payment.  The notice may be given before or after the landlord files any action authorized by subsection A of this section.  Demand for past due rent is deemed a demand for possession of the premises and no further notice to quit possession need be given by the landlord to the tenant for any purpose.

Added by Laws 1978, c. 257, § 31, eff. Oct. 1, 1978.  Amended by Laws 1995, c. 149, § 6, eff. Nov. 1, 1995.

§41-132.  Tenant's failure to comply with rental agreement or perform duties - Rights and duties of landlord.

A.  Except as otherwise provided in the Oklahoma Residential Landlord and Tenant Act, if there is a noncompliance by the tenant with the rental agreement or with Section 127 of this title which noncompliance can be remedied by repair, replacement of a damaged item, or cleaning and the tenant fails to comply as promptly as conditions require in the case of an emergency or within ten (10) days after written notice served as provided in subsection E of Section 111 of this title by the landlord specifying the breach and requiring that the tenant remedy it within that period of time, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner and thereafter submit the itemized bill for the actual and reasonable cost or the fair and reasonable value thereof as rent on the next date rent is due, or if the rental agreement has terminated, for immediate payment.  If the landlord remedies the breach as provided in this subsection, the landlord may not terminate the rental agreement by reason of the tenant's failure to remedy the breach.

B.  Except as otherwise provided in the Oklahoma Residential Landlord and Tenant Act, if there is a material noncompliance by the tenant with the rental agreement or with any provision of Section 127 of this title, the landlord may deliver to the tenant a written notice served as provided in subsection E of Section 111 of this title specifying the acts and omissions constituting the noncompliance and that the rental agreement will terminate upon a date not less than fifteen (15) days after receipt of the notice unless remedied within ten (10) days.  If the breach is not remedied within ten (10) days from receipt of the notice, the rental agreement shall terminate as provided in the notice.  If within the ten (10) days the tenant adequately remedies the breach complained of, or if the landlord remedies the breach according to the provisions of subsection A of this section, the rental agreement shall not terminate by reason of the breach.  Any subsequent breach of the lease or noncompliance under this section shall be grounds, upon written notice to the tenant, for immediate termination of the lease.

C.  Notwithstanding other provisions of this section, if there is a noncompliance by the tenant with the rental agreement or with any of the provisions of Section 127 of this title, which noncompliance causes or threatens to cause imminent and irremediable harm to the premises or to any person and which noncompliance is not remedied by the tenant as promptly as conditions require after the tenant has notice of it, the landlord may terminate the rental agreement by immediately filing a forcible entry and detainer action.

D.  Any criminal activity that threatens the health, safety or right of peaceful enjoyment of the premises by other tenants committed by a tenant or by any member of the tenant's household or any guest or other person under the tenant's control or is a danger to the premises and any drug-related criminal activity on or near the premises by the tenant or by any member of the tenant's household or any guest or other person under the tenant's control shall be grounds for immediate termination of the lease.

Added by Laws 1978, c. 257, § 32, eff. Oct. 1, 1978.  Amended by Laws 1982, c. 251, § 2, emerg. eff. May 11, 1982; Laws 1989, c. 347, § 4, eff. Nov. 1, 1989; Laws 1991, c. 150, § 2, eff. Sept. 1, 1991; Laws 1996, c. 339, § 13, eff. Nov. 1, 1996; Laws 1998, c. 306, § 12, eff. Nov. 1, 1998.

§41133.  Lien on tenant's property.

A landlord shall have a lien upon that part of the property belonging to the tenant which has a reasonable relationship as nearly as practicable to the amount of the debt owed, which may be in a rental unit used by him at the time notice is given, for the proper charges owed by the tenant, and for the cost of enforcing the lien, with the right to possession of the property until the debt obligation is paid to the landlord.  Provided, however, that such lien shall be secondary to the claim of any prior bona fide holder of a chattel mortgage or to the rights of a conditional seller of such property, other than the tenant.

For purposes of this section, property shall mean any baggage or other property belonging to the tenant which may be in the rental unit used by the tenant but which shall not include all tools, musical instruments or books used by the tenant in any trade or profession, all family portraits and pictures, all wearing apparel, any type of prosthetic or orthopedic appliance, hearing aid, glasses, false teeth, glass eyes, bedding, contraceptive devices, soap, tissues, washing machines, vaporizers, refrigerators, food, cooking and eating utensils, all other appliances personally used by the tenant for the protection of his health, or any baby bed or any other items used for the personal care of babies.

Added by Laws 1978, c. 257, § 33, eff. Oct. 1, 1978.

§41134.  Enforcement of lien.

A landlord lien may be enforced as any other general lien as provided in Section 91 of Title 42 of the Oklahoma Statutes.

Added by Laws 1978, c. 257, § 34, eff. Oct. 1, 1978.

§41135.  Construction of act.

This act shall be liberally construed and applied to promote and effectuate its underlying purposes and policies.

Added by Laws 1978, c. 257, § 37, eff. Oct. 1, 1978.

§41136.  Removal of rented furniture  Procedure.

A.  Upon termination of a furniture rental agreement, the lessor or agent of the lessor shall not remove the furniture from the possession or dwelling place of the lessee unless the lessee or an agent of the lessee is present.  Such furniture shall be marked with either an identifying number or in some other distinguishable manner prior to removal.  Before the furniture is removed, the lessor or his agent shall inspect the furniture and advise the lessee or the agent of the lessee of each specific item of damage.  If furniture is removed when such person is not present or if the furniture is not inspected before removal, the entire amount of any security deposit held by the lessor shall be returned to the lessee.

B.  If the lessor complies with the provisions of subsection A of this section and recovers damaged furniture, any security deposit held by the lessor may be applied to the amount of damages which the lessor has suffered due to the fault of the lessee if the lessor provides to the lessee a written itemized statement of damage delivered by mail, to be by return receipt requested and to be signed for by any person of statutory service age at such address.  The lessor shall allow the lessee an opportunity to reinspect the furniture in question before any security deposit may be retained or any additional damage charge made.

C.  In the case of undamaged furniture, the lessor shall return any security deposit without interest to the lessee within thirty (30) days of the termination of the rental agreement.  If the returned furniture is damaged, the lessor shall return the balance of any security deposit above the cost of damage, without interest, to the lessee within thirty (30) days of the inspection of the furniture by the lessee.  If the lessee chooses not to inspect the furniture, the balance of the security deposit shall be returned to the lessee within thirty (30) days of the mailing of the written itemized statement of damage.

Added by Laws 1982, c. 76, § 1.



Title 42. — Liens

OKLAHOMA STATUTES

TITLE 42.

LIENS

_________

§421.  Lien defined.

A lien is a charge imposed upon specific property, by which it is made security for the performance of an act.

R.L. 1910, § 3822.

§422.  Classes of liens.

Liens are either general or special.

R.L. 1910, § 3823.

§423.  General lien.

A general lien is one which the holder thereof is entitled to enforce as a security for the performance of all the obligations, or all of a particular class of obligations, which exist in his favor against the owner of the property.

R.L. 1910, § 3824.

§424.  Special lien  Prior lien.

A special lien is one which the holder thereof can enforce only as a security for the performance of a particular act or obligation, and of such obligations as may be incidental thereto.  Where the holder of a special lien is compelled to satisfy a prior lien for his own protection, he may enforce payment of the amount so paid by him, as a part of the claim for which his own lien exists.

R.L. 1910, § 3825.

§425.  Law applies to what.

Contracts of mortgage and pledge, are subject to all the provisions of this chapter.

R.L. 1910, § 3826.

§426.  Lien created, how.

A lien is created:

1.  By contract of the parties; or,

2.  By operation of law.

R.L. 1910, § 3827.

§427.  Lien created by law.

No lien arises by mere operation of law until the time at which the act to be secured thereby ought to be performed.

R.L. 1910, § 3828.

§428.  Lien on future interest.

An agreement may be made to create a lien upon property not yet acquired by the party agreeing to give the lien, or not yet in existence.  In such case the lien agreed for attaches from the time when the party agreeing to give it acquires an interest in the thing to the extent of such interest.

R.L. 1910, § 3829.

§429.  Lien to take immediate effect.

A lien may be created by contract, to take immediate effect, as security for the performance of obligations not then in existence.

R.L. 1910, § 3830.

§4210.  Lien transfers no title.

Notwithstanding an agreement to the contrary, a lien or a contract for a lien transfers no title to the property subject to the lien.

R.L. 1910, § 3831.

§4211.  Contracts for forfeiture of property and restraining redemption.

All contracts for the forfeiture of property subject to a lien, in satisfaction of the obligation secured thereby, and all contracts in restraint of the right of redemption from a lien, are void, except in the case specified in Section 1122.

R.L. 1910, § 3832.

§4212.  Lien does not imply obligation.

The creation of a lien does not of itself imply that any person is bound to perform the act for which the lien is a security.

R.L. 1910, § 3833.

§4213.  Extent of lien limited.

The existence of a lien upon property does not of itself entitle the person, in whose favor it exists, to a lien upon the same property for the performance of any other obligation than that which the lien originally secured.

R.L. 1910, § 3834.

§4214.  Holder of lien not entitled to compensation.

One who holds property by virtue of a lien thereon, is not entitled to compensation from the owner thereof for any trouble or expense which he incurs respecting it, except to the same extent as a borrower, under Sections 1018 and 1019.

R.L. 1910, § 3835.

§4215.  Priority of liens according to date.

Other things being equal, different liens upon the same property have priority according to the time of their creation, except in cases of bottomry and respondentia.

R.L. 1910, § 3836.

§4216.  Priority of mortgage for price of realty.

A mortgage given for the price of real property, at the time of its conveyance, has priority over all other liens created against the purchaser, subject to the operation of the recording laws.

R.L. 1910, § 3837.

§4217.  Order of resort for payment of prior liens.

Where one has a lien upon several things, and other persons have subordinate liens upon or interests in, some but not all of the same things, the person having the prior lien, if he can do so without the risk of loss to himself, or injustice to other persons, must resort to the property in the following order, on the demand of any party interested:

1.  To the things upon which he has an exclusive lien.

2.  To the things which are subject to the fewest subordinate liens.

3.  In like manner inversely to the number of subordinate liens upon the same thing; and,

4.  When several things are within one of the foregoing classes, and subject to the same number of liens, resort must be had,

(a) To the things which have not been transferred since the prior lien was created.

(b) To the things which have been so transferred without a valuable consideration; and,

(c) To the things which have been so transferred for a valuable consideration.

R.L. 1910, § 3838.

§4218.  Persons entitled to redeem lien  Federal right of first refusal  Rule of construction.

Every person having an interest in property subject to a lien, has a right to redeem it from the lien, at any time after the claim is due, and before his right of redemption is foreclosed.

B.  Neither this section nor any existing or future order or regulation of any entity of state government or case law or common law shall be construed as limiting or diminishing any federally guaranteed "right of first refusal" granted by the Agricultural Credit Act of 1987 (P.L. 100233).

R.L. 1910, § 3839; Laws 1988, c. 100, § 1, emerg. eff. April 1, 1988.

§4219.  Holder of inferior lien  Redemption.

One who has a lien, inferior to another upon the same property, has a right:

1.  To redeem the property in the same manner as its owner might, from the superior lien; and,

2.  To be subrogated to all the benefits of the superior lien when necessary for the protection of his interests, upon satisfying the claim secured thereby.

R.L. 1910, § 3840.

§4220.  Redemption  How made.

Redemption from a lien is made by performing, or offering to perform, the act for the performance of which it is a security, and paying, or offering to pay, the damages, if any, to which the holder of the lien is entitled for delay.

R.L. 1910, § 3841.

§4221.  Lien is an accessory obligation.

A lien is to be deemed accessory to the act for the performance of which it is a security, whether any person is bound for such performance or not, and is extinguishable in like manner with any other accessory obligation.

R.L. 1910, § 3842.

§4222.  Sale or conversion of property extinguishes lien.

The sale of any property on which there is a lien, in satisfaction of the claim secured thereby, or, in case of personal property, its wrongful conversion by the person holding the lien, extinguishes the lien thereon.

R.L. 1910, § 3843.

§4223.  Limitation of time.

A lien is extinguished by the mere lapse of the time within which, under the provisions of civil procedure, an action can be brought upon the principal obligation.

R.L. 1910, § 3844.

§4224.  Partial performance as extinguishing lien.

The partial performance of an act secured by a lien does not extinguish the lien upon any part of the property subject thereto, even if it is divisible.

R.L. 1910, § 3845.

§4225.  Voluntary restoration as extinguishing lien.

The voluntary restoration of property to its owner, by the holder of a lien thereon, dependent upon possession, extinguishes the lien as to such property, unless otherwise agreed by the parties, and extinguishes it, notwithstanding any such agreement, as to creditors of the owner and persons subsequently acquiring title to the property, or a lien thereon, in good faith and for a good consideration.

R.L. 1910, § 3846.

§4226.  Vendor's lien for price of realty.

One who sells real property has a special or vendor's lien thereon, independent of possession, for so much of the price as remains unpaid and unsecured, otherwise than by the personal obligation of the buyer, subject to the rights of purchasers and encumbrancers, in good faith, without notice.

R.L. 1910, § 3847.

§4227.  Waiver of vendor's lien.

Where the buyer of real property gives to the seller a written contract for payment of all or part of the price, an absolute transfer of such contract by the seller, waives his lien to the extent of the sum payable under the contract, but a transfer of such contract in trust to pay debts, and return the surplus, is not a waiver of the lien.

R.L. 1910, § 3848.

§4228.  Validity of liens of vendors and purchasers.

The liens defined in Sections 3847 and 3851 are valid against everyone claiming under the debtor, except a purchaser or encumbrancer in good faith, and for value.

R.L. 1910, § 3849.

§42-29.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§4230.  Lien of purchaser of real property.

One who pays to the owner any part of the price of real property, under an agreement for the sale thereof, has a special lien upon the property, independent of possession, for such part of the amount paid as he may be entitled to recover back in case of a failure of consideration.

R.L. 1910, § 3851.

§4231.  Lien of factor.

A factor has a general lien, dependent on possession, for all that is due to him as such, upon all articles of commercial value that are entrusted to him by the same principal.

R.L. 1910, § 3853.

§4232.  Banker's lien.

A banker has a general lien, dependent on possession, upon all property in his hands belonging to a customer, for the balance due to him from such customer in the course of the business.

R.L. 1910, § 3854.

§4233.  Special lien of officer levying attachment or execution.

An officer, who levies an attachment or execution upon personal property, acquires a special lien, dependent on possession, upon such property, which authorizes him to hold it until the process is discharged or satisfied, or a judicial sale of the property is had.

R.L. 1910, § 3855.

§4234.  Other liens.

Innkeepers, boarding housekeepers, attorneysatlaw and others, have liens which are defined and regulated.

R.L. 1910, § 3856.

§4235.  Judgment liens.

The lien of a judgment is regulated by civil procedure.

R.L. 1910, § 3857.

§42-36.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§42-37.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§42-38.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102).

§4239.  Keeper of inn, hotel, boardinghouse, or rooming house  Lien on baggage and other property  Limitation  Enforcement.

The keeper of any inn, hotel, boardinghouse, or rooming house, whether individual, partnership or corporation, shall have a lien on the baggage and other property in and about such inn, brought to the same by or under the control of his guest or boarders for the proper charges due him from such guests or boarders for accommodation, board and lodging, and for all money paid for or advanced to them, not to exceed the sum of Two Hundred Dollars ($200.00), and for such other extras as are furnished at the request of such guests, and said innkeeper, hotelkeeper or rooming house keeper shall have the right to detain such baggage and other property until the amount of such charges are paid and such baggage and other property shall be exempt from attachment or execution until such innkeeper's lien and the cost of satisfying it are paid.  The innkeeper, boardinghouse or hotelkeeper or rooming house keeper shall retain such baggage and other property upon which he has a lien for a period of ninety (90) days, at the expiration of which time, if the lien is not satisfied, he may sell such baggage and other property at public auction, first giving notice of the time and place of sale by posting at least three notices thereof in public places in the county where the inn or hotel is situated, and also by mailing a copy of such notice addressed to said guest or boarder at the place of residence designated by the register of such inn or hotel.  And after satisfying the lien and any costs that may accrue, any residue remaining shall, on demand, within six (6) months, be paid to such guest or boarder, and if not so demanded within six (6) months from date of sale, such residue shall be deposited by such innkeeper with the treasurer of the county; said residue shall be retained by the county treasurer for a period of one (1) year, and if not claimed within that time by the owner thereof, it shall be placed to the credit of the school fund.

Laws 1915, c. 178, § 2.

§42-40.  Repealed by Laws 1986, c. 292, § 160, eff. Nov. 1, 1986.

§42-41.  Repealed by Laws 1986, c. 292, § 160, eff. Nov. 1, 1986.

§42-42.  Repealed by Laws 1983, c. 72, § 1, emerg. eff. April 29, 1983.

§4243.  Hospital liens in personal injury cases  Priority  Exception.

Every hospital in the State of Oklahoma, which shall furnish emergency medical or other service to any patient injured by reason of an accident not covered by the Workers' Compensation Act, shall, if such injured party shall assert or maintain a claim against another for damages on account of such injuries, have a lien upon that part going or belonging to such patient of any recovery or sum had or collected or to be collected by such patient, or by his heirs, personal representatives or next of kin in the case of his death, whether by judgment or by settlement or compromise to the amount of the reasonable and necessary charges of such hospital for the treatment, care and maintenance of such patient in such hospital up to the date of payment of such damages:  Provided, however, that this lien shall be inferior to any lien or claim of any attorney or attorneys for handling the claim on behalf of such patient, his heirs or personal representatives; provided further, that the lien herein set forth shall not be applied or considered valid against any claim for amounts due under the Workers' Compensation Act in this state.

Laws 1969, c. 231, § 1, emerg. eff. April 21, 1969.

§42-44.  Filing of notice of lien - Enforcement by civil action.

A.  No such lien shall be effective unless a written notice containing an itemized statement of the amount claimed, the name and address of the injured person, the date of the accident, the name and location of the hospital, and the name of the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries received, shall be filed in the office of the county clerk of the county in which such hospital is located, on the mechanic's and materialman's docket, prior to the payment of any monies to such injured person, his attorneys or legal representatives, as compensation for such injuries; nor unless the hospital shall also send, by registered or certified mail postage prepaid, a copy of such notice with a statement of the date of filing thereof to the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries sustained prior to the payment of any monies to such injured person, his attorneys or legal representatives, as compensation for such injuries.  Such hospital shall mail a copy of such notice to any insurance carrier which has insured such person, firm or corporation against such liability, if the name and address shall be known.  Such hospital shall also send, by registered or certified mail, a copy of such notice to such patient upon whom emergency medical or other service has been performed, if the name and address of such patient shall be known to the hospital or can with reasonable diligence be ascertained.  A copy of said notice shall be mailed to any attorney for the patient, provided that the hospital has notice of the name of such attorney.

B.  The liens provided for in this section and Section 43 of this title may be enforced by civil action in the district court of the county where the lien was filed.  Such an action shall be brought within one (1) year after the hospital becomes aware of final judgment, settlement or compromise of the claim asserted or maintained by or on behalf of the injured person.  The practice, pleading and proceedings in the action shall conform to the rules prescribed by the Oklahoma Pleading Code to the extent applicable.

Laws 1969, c. 231, § 2, emerg. eff. April 21, 1969; Laws 1978, c. 68, § 1, eff. Oct. 1, 1978; Laws 1994, c. 202, § 1, eff. Sept. 1, 1994.

§4245.  Insurance agent's lien.

A.  Every insurance agent licensed as such under the laws of this state who shall pay the premium on any policy of insurance to an insurer for and on behalf of any person to whom such policy is issued shall have a lien upon all refunds, proceeds or other funds payable to the insured under the provisions of such policy for all sums due the agent for the premium on any policy of insurance procured by the agent for the insured.

B.  No such lien shall be effective unless a written statement setting forth the amount claimed, identifying the insurance policy or policies against which the lien is asserted, and containing the name and address of the insured, the insurer, and the agent shall be filed in the office of the county clerk of the county in which the insured resides or has its principal place of business. The statement shall be signed by the insurance agent and verified by affidavit.  The statement shall be recorded by the county clerk on the mechanics and materialman's lien docket.

C.  Immediately upon filing the lien statement, the insurance agent shall mail, by certified or registered mail, postage prepaid, a copy of such statement with a statement of the date of filing thereof to the insured and the insurer at the address indicated for each on the insurance policy or policies against which the lien is asserted or at their lastknown address if a later address is known.

D.  Upon receipt of a copy of such lien statement the insurer or insurers named in the statement shall withhold from any sums thereafter payable to the insured under the provisions of any policy identified in the statement an amount equal to the claim of the insurance agent until the lien is released or otherwise discharged in proceedings to enforce the lien.

Added by Laws 1985, c. 136, § 1, eff. Nov. 1, 1985.

§4246.  Physician's lien.

A.  Every physician who performs medical services for any person injured as a result of the negligence or act of another, shall, if the injured person asserts or maintains a claim against such other person for damages on account of such injuries, have a lien for the amount due for such medical services upon that part going or belonging to the injured person of any recovery or sum had or collected or to be collected by the injured person, or by his heirs, personal representative, or next of kin in the event of his death, whether by judgment, settlement, or compromise.  Such lien shall be inferior to any lien or claim of any attorney handling the claim for or on behalf of the injured person.  The lien shall not be applied or considered valid against any claim for amounts due pursuant to the provisions of Title 85 of the Oklahoma Statutes.

B.  In addition to the lien provided for in subsection A of this section, every physician who performs medical services for any person injured as a result of the negligence or act of another, shall have, if the injured person asserts or maintains a claim against an insurer, a lien for the amount due for such medical services upon any monies payable by the insurer to the injured person.

C.  No lien which is provided for in this section shall be effective unless, before the payment of any monies to the injured person, his attorney, or legal representative as compensation for such injuries or death:

1.  A written notice is sent setting forth an itemized statement of the amount claimed, identifying the insurance policy or policies against which the lien is asserted, if any, and containing the name and address of the physician claiming the lien, the injured person, and the person, firm, or corporation against whom the claim is made, is filed on the mechanic's and materialman's lien docket in the office of the county clerk of the county where the principal office of the physician is located; and

2.  The physician sends, by registered or certified mail, postage prepaid, a copy of such notice with a statement of the date of filing thereof to the person, firm, or corporation against whom the claim is made and to the injured person.  The physician shall also send a copy of the notice to the attorney for the injured person, if the name and address of such attorney is known to the physician.

D.  The liens provided for in this section may be enforced by civil action in the district court of the county where the lien was filed.  Such an action shall be brought within one (1) year after the physician becomes aware of final judgment, settlement or compromise of the claim asserted or maintained by or on behalf of the injured person.  The practice, pleading, and proceedings in the action shall conform to the rules prescribed by the Oklahoma Pleading Code to the extent applicable.

Added by Laws 1985, c. 136, § 3, eff. Nov. 1, 1985.  Amended by Laws 1994, c. 202, § 2, eff. Sept. 1, 1994.

§42-47.  Provider of seed, chemicals, pesticides, herbicides or fertilizer - Agricultural lien.

A.  Any person selling, furnishing, applying or providing to the owner of crops which are growing or to be grown, any seed, chemicals, pesticides, herbicides or fertilizer for the growing of the crops shall, upon filing, have a lien on the crops for the amount due for such seed, chemicals, pesticides, herbicides or fertilizer or for the application thereof.  The lien provided for in this section shall be subject to all prior perfected liens.

B.  The lien created by this section shall not be effective unless:

1.  Filed as an agricultural lien pursuant to Article 9 of the Uniform Commercial Code; and

2.  Notice is given to the owner of the land on which the crops are growing or to be grown at the time of filing by mailing a copy of the verified statement by certified mail, return receipt requested.

C.  The lien created by this section may be foreclosed by the sale of the crops subject to the lien anytime within twelve (12) months after filing of the lien in accordance with the provisions of Title 12A of the Oklahoma Statutes.

Added by Laws 1992, c. 276, § 1, eff. Sept. 1, 1992.  Amended by Laws 2000, c. 371, § 170, eff. July 1, 2001.

§42-48.  Provider of seed, chemicals, pesticides, herbicides or fertilizer - General agriculture commodities lien.

Any person selling, furnishing, applying or providing to the owner of crops which are growing or to be grown any seed, chemical, pesticide, herbicide or fertilizer for the growing of said crop shall have a general lien upon all agricultural commodities except livestock in his possession belonging to the owner of the crops, for the balance due to him in the course of business.  The lien provided for in this section shall be subject to all prior perfected liens.

Added by Laws 1992, c. 276, § 2, eff. Sept. 1, 1992.

§42-49.  Ambulance service provider liens.

A.  Every person, company, governmental entity, or trust authority operating an ambulance service within this state who or which performs ambulance services for any person injured as a result of the negligent or intentional act of another shall, if the injured person asserts or maintains a claim against another person for damages on account of the injuries, have a lien for the amount due for the ambulance services upon any recovery or sum had or collected or to be collected by the injured person or the estate of the injured person in the event of the injured person's death, whether by judgment, settlement, or compromise.  The lien shall be inferior to any lien or claim of any attorney representing the injured person.  The lien shall not be applied or considered valid against any claim for amounts due pursuant to the provisions of Title 85 of the Oklahoma Statutes.

B.  In addition to the lien provided for in subsection A of this section, every person, company, governmental entity, or trust authority operating an ambulance service within this state who or which performs ambulance services for any person injured as a result of the negligent or intentional act of another shall have, if the injured person asserts or maintains a claim against an insurer, a lien for the amount due for the ambulance services upon any monies payable by the insurer to the injured person.

C.  No lien which is provided for in this section shall be effective unless, before the payment of any monies to the injured person or the injured person's attorney or legal representative, as compensation for the injuries or death:

1.  A written notice is sent setting forth an itemized statement of the amount claimed, identifying the insurance policy or policies against which the lien is asserted, if any, and containing the name and address of the person, company, governmental entity, or trust authority claiming the lien, the injured person, and the person, firm, or corporation against whom the claim is made, is filed on the mechanic's and materialman's lien docket in the office of the county clerk of the county where the principal office of the claimant is located; and

2.  The claimant sends, by registered or certified mail, postage prepaid, a copy of the notice with a statement of the date of filing thereof to the person, firm, or corporation against whom the claim is made and to the injured person.  The claimant shall also send a copy of the notice to the attorney for the injured person, if the name and address of the attorney is known to the claimant.

D.  A lien created pursuant to this section may be enforced in a civil action in the district court of the county where the lien was filed.  An action shall be brought within one (1) year of a final judgment, settlement, or compromise of the claim asserted or maintained by or on behalf of the injured person.  The practice, pleading, and proceedings in the action shall conform to the rules prescribed by the Oklahoma Pleading Code to the extent applicable.

Added by Laws 1995, c. 194, § 5, eff. Nov. 1, 1995.  Amended by Laws 1999, c. 293, § 23, eff. Nov. 1, 1999.

§42-91.  Lien on personal property for service thereon - Foreclosure - Notice - Purchaser - Unpaid checks.

A.  1.  Any person who, while lawfully in possession of an article of personal property other than farm equipment as defined in Section 1 of Enrolled Senate Bill No. 419 of the 1st Session of the 50th Oklahoma Legislature, renders any service to the owner thereof by furnishing material, labor or skill for the protection, improvement, safekeeping, towing, storage or carriage thereof, has a special lien thereon, dependent on possession, for the compensation, if any, which is due to such person from the owner for such service.

2.  This special lien shall be subordinate to any perfected security interest unless the claimant complies with the requirements of this section.

3.  Any person claiming the special lien provided in paragraph 1 of subsection A of this section shall mail a notice of such lien, no later than thirty (30) days after the first services are rendered, by regular, first class United States mail, and by certified mail, to all interested parties who reside at separate locations.  The notice shall be in writing and shall contain, but not be limited to, the following:

a. a statement that the notice is a notice of a possessory lien,

b. the complete legal name, physical and mailing address, and telephone number of the claimant,

c. the complete legal name, physical and mailing address of the person who requested that the claimant render service to the owner by furnishing material, labor or skill, or the date the property was abandoned if the claimant did not render any other service,

d. a description of the article of personal property and the complete physical and mailing address of the location of the article of personal property,

e. an itemized statement describing the date or dates the labor or services were performed and material furnished, and the amount of the compensation claimed,

f. a statement by the claimant that the materials, labor or skill furnished were authorized by the owner of the personal property and was in fact provided or performed, or that the property was abandoned by the owner if the claimant did not render any other service, and

g. the signature of the claimant which shall be notarized and, if applicable, the signature of the claimant's attorney.

4.  No storage charges may be assessed until notice is properly given.  The maximum allowable compensation for storage shall not exceed the fees specified pursuant to Section 953.2 of Title 47 of the Oklahoma Statutes.

5.  The lien may be foreclosed by a sale of such personal property upon the notice and in the manner following:  The notice of sale shall contain:

a. a statement that the notice is a Notice of Sale,

b. the names and addresses of all interested parties known to the claimant,

c. a description of the property to be sold,

d. a notarized statement of the nature of the work, labor or service performed, material furnished, and the date thereof, and the name of the person who authorized the work, labor or service performed, or that the property was abandoned if the claimant did not render any other service,

e. the date, time and exact physical location of sale, and

f. the name, complete physical address and telephone number of the party, agent or attorney foreclosing such lien.

6.  Such notice of sale shall be posted in three public places in the county where the property is to be sold at least ten (10) days before the time therein specified for such sale, and a copy of the notice shall be mailed to all interested parties at their last-known post office address, by regular, first class United States mail and by certified mail on the day of posting.

7.  Interested parties shall include all owners of the article of personal property and any person who has a perfected security interest, lien, chattel mortgage, conditional sales contract or any interest in the article of personal property as shown by the records of the county clerk, by any title document, and of whom the claimant has actual notice.

8.  Any interested party shall be permitted to inspect and verify the services rendered by the claimant prior to the sale of the article of personal property during normal business hours, unless the property was abandoned and the claimant did not render any other service.

9.  The claimant or any other person may in good faith become a purchaser of the property sold.

10.  Proceedings for foreclosure under this act shall be commenced within thirty (30) days after the notice of lien time has expired.  The sale shall be completed within sixty (60) days from the date of the Notice of Sale.

11.  Notwithstanding any other provision of law, proceedings for foreclosures for the storage of junk vehicles towed and stored pursuant to Section 955 of Title 47 of the Oklahoma Statutes by Class AA wreckers listed with the Motor Vehicle Division of the Department of Public Safety, may be commenced five (5) days after the lien has accrued.  For purposes of this paragraph, "junk vehicles" means any vehicle that is more than ten (10) years old and has a value of less than Three Hundred Dollars ($300.00) pursuant to the National Automobile Dealers Association Official Used Car Guide Company adjusting to the condition of the vehicle.

B. 1. a. Any person who is induced by means of a check or other form of written order for immediate payment of money to deliver up possession of an article of personal property on which the person has a special lien created by subsection A of this section, which check or other written order is dishonored, or is not paid when presented, shall have a lien for the amount thereof upon the personal property.

b. The person claiming such lien shall, within thirty (30) days from the date of dishonor of the check or other written order for payment of money, file in the office of the county clerk of the county in which the property is situated a sworn statement that:

(1) the check or other written order for immediate payment of money, copy thereof being attached, was received for labor, material or supplies for producing or repairing an article of personal property,

(2) the check or other written order was not paid, and

(3) the uttering of the check or other written order constituted the means for inducing the person, one possessed of a special lien created by subsection A of this section upon the described article of personal property, to deliver up the said article of personal property.

2. a. Any person who renders service to the owner of an article of personal property by furnishing material, labor, or skill for the protection, improvement, safekeeping, towing, storage, or carriage to such property shall have a special lien on such property pursuant to this section if such property is removed from the person's possession, without such person's written consent or without payment for such service.

b. The person claiming such lien shall, within five (5) days of such nonauthorized removal, file in the office of the county clerk of the county in which the property is located, a sworn statement including:

(1) that services were rendered on the article of personal property by the person claiming such lien,

(2) that the property was in the possession of the person claiming the lien but such property was removed without his written consent,

(3) an identifying description of the article of personal property on which the service was rendered, and

(4) that the debt for the services rendered on the article of personal property was not paid.  Provided, if the unpaid total amount of the debt for services rendered on the article of personal property is unknown, an approximated amount of the debt due and owing shall be included in the sworn statement but such approximated debt may be amended within thirty (30) days of such filing to reflect the actual amount of the debt due and owing.

3.  The enforcement of the lien shall be within sixty (60) days after filing the lien in the manner provided by law for enforcing the lien of a security agreement and provided that the lien shall not affect the rights of innocent, intervening purchasers without notice.

4.  If a person claiming a special lien pursuant to this section fails to substantially comply with any of the requirements of this section, any interested party may proceed against the person claiming such lien for all damages arising therefrom, including conversion, if the article of personal property has been sold.  If the notice or notices required by this section shall be shown to be knowingly false or fraudulent, the interested party shall be entitled to treble damages.  The prevailing party shall be entitled to all costs, including a reasonable attorney fee.

C.  1.  This section applies only to vehicles required to be registered with the Oklahoma Tax Commission or with a federally recognized Indian tribe.

2.  Salvage pools as defined in Section 591.2 of Title 47 of the Oklahoma Statutes and class AA licensed wrecker operators in their capacity as wrecker operators shall be exempt from the provisions of this section.

D.  For purposes of this section:

1.  "Possession" includes actual possession and constructive possession; and

2.  "Constructive possession" means possession by a person who, although not in actual possession, does not have an intention to abandon property, knowingly has both power and the intention at a given time to exercise dominion or control over the property, and who holds claim to such thing by virtue of some legal right.

R.L.1910, § 3852.  Amended by Laws 1955, p. 248, § 1; Laws 1973, c. 111, § 1, emerg. eff. May 4, 1973; Laws 1992, c. 309, § 1, eff. Sept. 1, 1992; Laws 2003, c. 214, § 1, eff. July 1, 2003; Laws 2005, c. 213, § 4, emerg. eff. May 9, 2005; Laws 2005, c. 477, § 1, eff. Nov. 1, 2005.

§42-91.1.  Abandoned vehicle auctions - Exemption from fees.

Any abandoned vehicle auction performed by a class AA wrecker shall be exempt from all prior years' tag fees, title fees, stop flag fees, and any other fees imposed by the state from the prior ownership of the vehicle.  The wrecker operator or buyer of the abandoned vehicle will be responsible only for fees incurred after the completion of the abandoned vehicle sale unless the buyer is the registered vehicle owner prior to the towing of the vehicle, in which case all fees will be due from the buyer.

Added by Laws 2004, c. 360, § 1, emerg. eff. May 27, 2004.

§42-91.2.  Liens on farm equipment.

A.  Any person who, at or with the owner's request or consent, performs work, or makes repairs or improvements on any farm equipment has a first and prior lien, subject to the restrictions set forth in subsections B and C of this section, on such equipment for the total value of the services performed, including the reasonable value of all material used in the performance of such services and the reasonable value of all equipment replaced, added or installed.

B.  If the lien claimant is in possession of the farm equipment for the purpose of having the work, repairs or improvements made, or the equipment replaced, added or installed thereon, the lien shall be first and prior and valid as long as the lien claimant retains possession of the equipment.  The lien claimant shall retain the lien after releasing the equipment by filing within ninety (90) days thereafter a statement, under oath, of the items of the account, a description of the equipment on which the lien is claimed and the legal name of the owner of the equipment, with the county clerk in the county in this state where the owner resides, or if the owner does not reside in this state, then with the county clerk in the county where the equipment is located.  Provided, once the lien claimant has released possession of the equipment, the lien established by this section shall be subordinate to any prior lien or security interest of record.

C.  If the lien claimant was never in possession of the farm equipment, the lien claimant shall retain the lien by filing with the county clerk in the county where the owner resides, or if the owner does not reside in this state, then with the county clerk in the county where the equipment is located, within ninety (90) days after the date work was last performed, material was last furnished in performing such work or making such repairs or improvements, equipment was last replaced, added or installed or the farm equipment was last towed or stored, a statement, under oath, of the items of the account, a description of the equipment on which the lien is claimed, the legal name of the owner of the equipment and the date upon which work was last performed, material was last furnished in performing such work or making such repairs or improvements, equipment was last replaced, added or installed, or the equipment was last towed or stored.  Provided, if the lien claimant was never in possession of the equipment, the lien established by this section shall be subordinate to any prior lien or security interest.

D.  For purposes of this section, "farm equipment" means equipment, as defined in paragraph (33) of subsection (a) of Section 1-9-102 of Title 12A of the Oklahoma Statutes, that is primarily used in connection with a farming operation, as defined in paragraph (35) of subsection (a) of Section 1-9-102 of Title 12A of the Oklahoma Statutes.

Added by Laws 2005, c. 213, § 1, eff. Nov. 1, 2005.

§42-91A.  Lien on personal property for service thereon - Foreclosure - Notice - Purchaser - Unpaid checks - Definitions.

A.  1.  Any person who, while lawfully in possession of an article of personal property other than farm equipment as defined in Section 1 of Enrolled Senate Bill No. 419 of the 1st Session of the 50th Oklahoma Legislature, renders any service to the owner thereof by furnishing material, labor or skill for the protection, improvement, safekeeping, towing, storage or carriage thereof, has a special lien thereon, dependent on possession, for the compensation, if any, which is due to such person from the owner for such service.

2.  The lien may be foreclosed by a sale of such personal property upon the notice and in the manner following:  The notice shall contain:

a. the names of the owner and any other party or parties who may claim any interest in the property,

b. a description of the property to be sold,

c. the nature of the work, labor or service performed, material furnished, and the date thereof,

d. the time and place of sale, and

e. the name of the party, agent or attorney foreclosing such lien.

3.  Such notice shall be posted in three public places in the county where the property is to be sold at least ten (10) days before the time therein specified for such sale, and a copy of the notice shall be mailed to the owner and any other party claiming any interest in the property if known, at their last-known post office address, by registered mail on the day of posting.  Any party who claims any interest in the property shall include owners of chattel mortgages and conditional sales contracts as shown by the records in the office of the county clerk in the county where the lien is foreclosed.

4.  The lienor or any other person may in good faith become a purchaser of the property sold.

5.  Proceedings for foreclosure under this act shall not be commenced until thirty (30) days after said lien has accrued.

6.  Notwithstanding any other provision of law, proceedings for foreclosures for the storage of junk vehicles towed and stored pursuant to Section 955 of Title 47 of the Oklahoma Statutes by Class AA wreckers listed with the Motor Vehicle Division of the Department of Public Safety, may be commenced five (5) days after the lien has accrued.  For purposes of this paragraph, "junk vehicles" means any vehicle that is more than ten (10) years old and has a value of less than Three Hundred Dollars ($300.00) pursuant to the National Automobile Dealers Association Official Used Car Guide Company adjusting to the condition of the vehicle.

B. 1. a. Any person who is induced by means of a check or other form of written order for immediate payment of money to deliver up possession of an article of personal property on which the person has a special lien created by subsection A of this section, which check or other written order is dishonored, or is not paid when presented, shall have a lien for the amount thereof upon the personal property.

b. The person claiming such lien shall, within thirty (30) days from the date of dishonor of the check or other written order for payment of money, file in the office of the county clerk of the county in which the property is situated a sworn statement that:

(1) the check or other written order for immediate payment of money, copy thereof being attached, was received for labor, material or supplies for producing or repairing an article of personal property,

(2) the check or other written order was not paid, and

(3) the uttering of the check or other written order constituted the means for inducing the person, one possessed of a special lien created by subsection A of this section upon the described article of personal property, to deliver up the said article of personal property.

2. a. Any person who renders service to the owner of an article of personal property by furnishing material, labor, or skill for the protection, improvement, safekeeping, towing, storage, or carriage to such property shall have a special lien on such property pursuant to this section if such property is removed from the person's possession, without such person's written consent or without payment for such service.

b. The person claiming such lien shall, within five (5) days of such nonauthorized removal, file in the office of the county clerk of the county in which the property is located, a sworn statement including:

(1) that services were rendered on the article of personal property by the person claiming such lien,

(2) that the property was in the possession of the person claiming the lien but such property was removed without his written consent,

(3) an identifying description of the article of personal property on which the service was rendered, and

(4) that the debt for the services rendered on the article of personal property was not paid.  Provided, if the unpaid total amount of the debt for services rendered on the article of personal property is unknown, an approximated amount of the debt due and owing shall be included in the sworn statement but such approximated debt may be amended within thirty (30) days of such filing to reflect the actual amount of the debt due and owing.

3.  The enforcement of the lien shall be within sixty (60) days after filing the lien in the manner provided by law for enforcing the lien of a security agreement and provided that the lien shall not affect the rights of innocent, intervening purchasers without notice.

C.  1.  This section applies to vehicles not required to be registered with the Oklahoma Tax Commission or with a federally recognized Indian tribe.

2.  This section applies to salvage pools as defined in Section 591.2 of Title 47 of the Oklahoma Statutes and class AA licensed wrecker operators in their capacity as wrecker operators with respect to all vehicles, regardless of whether the vehicle is required to be registered with the Oklahoma Tax Commission or with a federally recognized Indian tribe.

D.  For purposes of this section:

1.  "Possession" includes actual possession and constructive possession; and

2.  "Constructive possession" means possession by a person who, although not in actual possession, does not have an intention to abandon property, knowingly has both power and the intention at a given time to exercise dominion or control over the property, and who holds claim to such thing by virtue of some legal right.

Added by Laws 2005, c. 477, § 2, eff. Nov. 1, 2005.

§4292.  Laborer's lien on products of labor.

Laborers who perform work and labor for any person under a verbal or written contract, if unpaid for the same, shall have a lien on the production of their labor, for such work and labor; Provided, that such lien shall attach only while the title to the property remains in the original owner.

Laws 191011, c. 114, p. 254, § 1.

§4293.  Enforcement of lien.

The lien provided for in this act may be enforced as in an ordinary action or by attachment proceeding as provided in the Code of Civil Procedure.

Laws 191011, c. 114, p. 254, § 2.

§4294.  When lien attaches.

Liens under the provisions of this act are in full force and effect from and after the time the labor is performed.

Laws 191011, c. 114, p. 254, § 3.

§4295.  Time for enforcement.

The proceedings under this act shall be commenced within eight (8) months after the work is done.

Laws 191011, c. 114, p. 254, § 4.

§4296.  Priority of lien.

Liens created under this act shall take precedence over all other liens whether created prior or subsequent to the laborer's lien herein created and provided.

Laws 191011, c. 114, p. 254, § 5.

§4297.  Lien for labor or materials for production, alteration or repair of personal property  Commencement of lien.

Any person, firm or corporation who furnishes labor, money, material or supplies for the production of, altering or repairs of any personal property at the request of the owner of said property, shall have a lien for the value of his money, labor, material or supplies upon said personal property as provided for in Section 2 of this act.  Lien to date from commencement of furnishing of labor, money, material or supplies.

Laws 1917, c. 187, p. 350, § 1.

§42-98.  Filing of statement of lien with county clerk  Innocent purchasers.

A.  1.  Except as otherwise provided by this chapter, any person entitled to a lien pursuant to this chapter shall within one hundred twenty (120) days after last furnishing of labor, money, material or supplies for the production of, altering or repairing of said personal property, file in the office of the county clerk of the county in which the property is situated a statement in writing verified by oath, showing the amount of labor, money, material or supplies furnished for the producing of, altering or repairing of said personal property, the name of the person for, and by whom labor, money, material or supplies, was furnished.

2.  If the person entitled to such lien does not file such statement within the time required by this chapter, such person shall be deemed to have waived his rights thereto.

3.  The lien provided for in this chapter shall not attach to any personal property after it has been purchased by an innocent purchaser for value, and has passed into his possession unless the lien shall have been filed with the county clerk of the county before the property was purchased by such purchaser, or he shall have received written notice, from the party entitled to the lien, of his intention to file the same.

B.  Immediately upon the receipt of such statement, the county clerk shall enter a record of the same in a book kept for that purpose, to be called the Personal Property Lien Journal, which shall be ruled off into separate columns, with headings as follows:  "When filed", "Name of owner", "Name of claimant", "Amount claimed", and "Remarks", and the clerk shall make the proper entry in each column.

Added by Laws 1917, c. 187, p. 351, § 2.  Amended by Laws 1992, c. 309, § 2, eff. Sept. 1, 1992; Laws 2003, c. 409, § 1, eff. Nov. 1, 2003.

§4299.  Priority of mortgage liens.

The lien herein provided for shall be subject to prior mortgage liens, unless the holder thereof has received notice of the intention of the furnishing of said labor, money, material or supplies and consents thereto in writing after which the holder of such mortgage lien shall become jointly liable with the owner of said property for the expense of producing, altering or repairing of same.

Laws 1917, c. 187, p. 351, § 3.

§42100.  Foreclosure of liens.

Said lien may be foreclosed by the sale of the property so covered any time within twelve (12) months in the same manner provided by law for the foreclosure of chattel mortgages.

Laws 1917, c. 187, p. 351, § 4.

§42-101.  Sale, disposal or removal of property covered by lien - Punishment.

Any person convicted of selling, disposing of or removing property covered by a lien not subordinate to that person's interest, arising under Sections 91 through 102 of this title or Section 1 or 2 of this act without either obtaining the written consent of the owner of the lien or making provision adequate to satisfy the lien, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than six (6) months or by a fine of not less than One Hundred Dollars ($100.00).

Laws 1917, c. 187, p. 351, § 5; Laws 1992, c. 309, § 3, eff. Sept. 1, 1992; Laws 2005, c. 213, § 3, eff. Nov. 1, 2005.

§42102.  Discharge of lien when satisfied.

It shall be the duty of the holder of the lien under this act when the same is satisfied to immediately file a notice of discharge thereof with the county clerk of the county wherein the lien is filed.  Failure to do so shall subject the holder of the lien to a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1917, c. 187, p. 352, § 6.

§42-104.  Enforcement and foreclosure of liens on farm equipment.

A lien granted under Section 1 of this act with respect to farm equipment may be enforced and foreclosed in the same manner as security agreements pursuant to the Uniform Commercial Code.  Any legal action taken by or on behalf of a lien claimant to enforce or foreclose any such lien filed in the office of the county clerk shall be commenced within one (1) year of the date the lien was filed or the lien shall be void.  For purposes of this section, publication or delivery of a notice of sale under the Uniform Commercial Code shall constitute the commencement of legal action to enforce or foreclose a lien granted under Section 1 of this act.  Reasonable attorney fees and legal expenses incurred by the lien claimant to claim, enforce and foreclose the lien granted under Section 1 of this act shall be included in the amount secured by such lien.  After five (5) years from the date the lien was filed, the county clerk of the county where the lien is filed shall remove the lien from the records.

Added by Laws 2005, c. 213, § 2, eff. Nov. 1, 2005.

§42111.  Persons entitled to liens  Commencement of lien.

Any person, firm or corporation, who shall thresh or combine grain or seed for another shall have a lien for the value of his services upon the grain or seed threshed or combined as provided for in Section 2 of this act, (10989) lien to date from the commencement of threshing.

Laws 1913, c. 38, p. 74, § 1; Laws 1935, p. 224, § 1.

§42112.  Filing statement of lien in office of county clerk  Right to lien as against purchaser.

Any person entitled to a lien under this act shall, within thirty (30) days after the threshing or combining is completed, file in the office of the county clerk of the county in which the grain or seed was grown, or threshing or combining done, a statement in writing, verified by oath, showing the amount, quantity and kind of grain or seed threshed or combined, the price agreed upon for the threshing or combining the same, the name of the person for whom the threshing or combining was done, and a description of the land on which the grain or seed was grown or threshing or combining done; unless the person entitled to the lien shall file such statement within the time aforesaid, he shall be deemed to have waived his rights thereto; provided, that the lien provided for in this act shall not attach to any seed or grain after it has been purchased by a grain dealer and has passed into his possession unless the lien shall have been filed with the county clerk of the county before the seed or grain was purchased by such dealer, or he shall have received written notice from the party entitled to the lien, of his intention to file the same.

Laws 1913, c. 38, p. 74, § 2; Laws 1935, p. 224, § 2.

§42113.  Priority of mortgage liens  Liability of mortgagee consenting in writing.

The lien herein provided for shall be subject to prior mortgage liens, unless the holder thereof has received notice of the intention of the threshing or combining of the grain or seed and consented thereto in writing, after which the holder of such mortgage lien shall become jointly liable with the owner of the grain or seed for the expenses of threshing or combining of the same.

Laws 1913, c. 38, p. 75, § 3; Laws 1935, p. 225, § 3.

§42114.  Statement furnished owner by thresher  Forfeiture on failure to comply.

Any person operating a threshing or combining machine, shall furnish the owner of the crop a statement showing the number of bushels of each kind of grain or seed and/or the number of acres threshed or combined, price per bushel and/or the price per acre and credits due; provided, that any person operating a threshing or combining machine who fails or refuses to comply with the provisions of this section, shall forfeit his right to the lien herein provided for.

Laws 1913, c. 38, p. 75, § 4; Laws 1935, p. 225, § 4.

§42-115.  Enforcement of lien.

The lien created by Section 111 of this title may be enforced in the same manner as provided by law for the enforcement of an agricultural lien pursuant to Article 9 of the Uniform Commercial Code.

Added by Laws 1913, c. 38, p. 75, § 5.  Amended by Laws 1994, c. 202, § 3, eff. Sept. 1, 1994; Laws 2000, c. 371, § 171, eff. July 1, 2001.

§42116.  Sale for purpose of paying threshing or combining bill.

The owner, when said seed or grain is not mortgaged, and the owner with the written consent of the mortgagee, when said seed or grain is mortgaged, may sell or dispose of not to exceed twenty percent (20%) of said grain or seed for the purpose of paying the threshing or combining bill.

Laws 1913, c. 38, p. 75, § 6; Laws 1935, p. 225, § 5.

§42117.  Selling in violation of lien.

Any person selling or disposing of property covered by such lien, except as provided in Section 6 of this act, without the written consent of the owner of such lien, shall be guilty of misdemeanor.

Laws 1913, c. 38, p. 76, § 7.

§42118.  Satisfaction of lien  Discharge  Record  Duty of holders.

It shall be the duty of the holder of the lien under this act when same is satisfied to immediately file a notice of discharge thereof with the register of deeds of the county wherein the lien is filed.

Failure to do so shall subject the holder of the lien to a fine of not less than Twentyfive Dollars ($25.00), nor more than One Hundred Dollars ($100.00).

Laws 1913, c. 38, p. 76, § 8.

§42119.  Right to lien  Persons liable for threshing bills  Enforcement of lien by attachment  Persons against whom valid.

Any person, firm or corporation, threshing or combining grain or seed for another shall have a lien for the value of such service upon such grain or seed so threshed or combined.  Further, any person, firm or corporation, holding a lien or mortgage on any unthreshed or uncombined grain or seed, shall be held equally responsible with the owner for the threshing or combining bill.  Provided, however, that the lien or mortgage holder shall be held responsible for the threshing or combining bill only for such grain or seed as they take or receive possession of.  Such lien may be enforced by action and attachment as provided by law for the enforcement of a landlord's lien.  Such lien shall be a valid and binding lien on such grain and seed against all persons holding or owning such grain with notice of the lien thereon to the extent of the amount due thereon for threshing or combining.

Laws 1921, c. 65, p. 86, § 1; Laws 1935, p. 225, § 6.

§42120.  Statement to be furnished owner or person in charge  False statements as to law.

Any person, firm or corporation, operating a threshing or combining machine within this state shall furnish the owner or person in charge of the crop within fortyeight (48) hours after the threshing or combining is completed, a statement in writing of the number of bushels of grain or seed and/or number of acres so threshed or combined and the price per bushel and/or the price per acre and credits if any.  Provided, that any person operating a threshing or combining machine who fails or refuses to comply with this section shall forfeit his right to the lien herein provided. Making false statements willfully as to the provision of this act shall constitute a misdemeanor and any one violating this act shall be subject to punishment by fine of not more than Two Hundred Dollars ($200.00) , or imprisonment for not more than thirty (30) days in the county jail, or by both such fine and imprisonment.

Laws 1921, c. 65, p. 86, § 2; Laws 1935, p. 226, § 7.

§42121.  Removal of grain or seed with fraudulent intent  Fraudulent appropriation.

Any person, firm or corporation, removing, or causing to be removed, any threshed or combined grain or seed from the premises where same were threshed or combined, with the intent to deprive the owner or operator of the threshing or combining machine, or person interested in same, of any sum or sums of money due for such threshing or combining, or who shall fraudulently appropriate such grain or seed to himself or any other person not entitled thereto for such threshing or combining, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined a sum of not less than Fifty Dollars ($50.00), and not more than Two Hundred Dollars ($200.00), or not more than thirty (30) days in the county jail, or both such fine and imprisonment.

Laws 1921, c. 65, p. 86, § 3; Laws 1935, p. 226, § 8.

§42131.  Lien provided for work.

Blacksmiths, wheelwrights and horseshoers who perform work and labor for any person, if unpaid for same, shall have an absolute lien, subject to all prior liens, on the product of their labor and upon all wagons, carriages, automobiles, implements and other articles repaired, or horses, or other animals shod by them, for all sums of money due for such work or labor and for any material furnished by them and used in such product, repairs or shoeing.

Laws 1913, c. 82, p. 132, § 1.

§42132.  Procedure to perfect lien.

Any person having a lien under this act and desiring to avail himself of its provisions shall, within sixty (60) days after such work or labor is done or performed, or materials furnished, file with the county clerk of the county in which the debtor resides, a just and true account of the demand due, or becoming due, allowing all credits, and containing a description of the property to be charged with said lien, verified by affidavit; provided, that said lien must in either event, be so filed with the county clerk of the county in which the debtor resides, before the title to the property described therein, has passed from the original owner.

Laws 1913, c. 82, p. 132, § 2, emerg. eff. March 22, 1913; Laws 1986, c. 135, § 6, emerg. eff. April 17, 1986.

§42141.  Right to lien  Priority  Enforceablility against property  Constructive notice.

Any person who shall, under oral or written contract with the owner of any tract or piece of land, perform labor, furnish material or lease or rent equipment used on said land for the erection, alteration or repair of any building, improvement or structure thereon or perform labor in putting up any fixtures, machinery in, or attachment to, any such building, structure or improvements; or who shall plant any tree, vines, plants or hedge in or upon such land; or who shall build, alter, repair or furnish labor, material or lease or rent equipment used on said land for buildings, altering, or repairing any fence or footwalk in or upon said land, or any sidewalk in any street abutting such land, shall have a lien upon the whole of said tract or piece of land, the buildings and appurtenances.  If the title to the land is not in the person with whom such contract was made, the lien shall be allowed on the buildings and improvements on such land separately from the real estate.  Such liens shall be preferred to all other liens or encumbrances which may attach to or upon such land, buildings or improvements or either of them subsequent to the commencement of such building, the furnishing or putting up of such fixtures or machinery, the planting of such trees, vines, plants or hedges, the building of such fence, footwalk or sidewalks, or the making of any such repairs or improvements; and such lien shall follow said property and each and every part thereof, and be enforceable against the said property wherever the same may be found, and compliance with the provisions of this act shall constitute constructive notice of the claimant's lien to all purchasers and encumbrancers of said property or any part thereof, subsequent to the date of the furnishing of the first item of material or the date of the performance of the first labor or the first use of the rental equipment on said land.

R.L. 1910, § 3862; Laws 1919, c. 258, p. 367, § 1; Laws 1923, c. 54, p. 97, § 1; Laws 1977, c. 207, § 6, eff. Oct. 1, 1977; Laws 1980, c. 216, § 1, emerg. eff. May 30, 1980.

§42141.1.  Transfer of records, funds, and powers and duties to county clerk.

On the effective date of this act, the records, funds and powers and duties relating to the filing of mechanics' and materialmen's liens in the office of the court clerk in each county of this state shall be transferred to the office of the county clerk.  The county clerk shall thereafter exercise all such powers and duties formerly performed by the court clerk relating to such liens.

Laws 1977, c. 207, § 3, eff. Oct. 1, 1977.

§42142.  Statement to be filed.

Any person claiming a lien as aforesaid shall file in the office of the county clerk of the county in which the land is situated a statement setting forth the amount claimed and the items thereof as nearly as practicable, the names of the owner, the contractor, the claimant, and a legal description of the property subject to the lien, verified by affidavit.  Such statement shall be filed within four (4) months after the date upon which material or equipment used on said land was last furnished or labor last performed under contract as aforesaid; and if the claim be for the planting of any trees, vines, plants, or hedge, such statement shall be filed within four (4) months from such planting.  Immediately upon the receipt of such statement the county clerk shall enter a record of the same against the tract index and in a book kept for that purpose, to be called the mechanics' lien journal, which shall be ruled off into separate columns, with headings as follows:  "When filed", "Name of owner", "Name of claimant", "Amount claimed", "Legal description of property", and "Remarks", and the clerk shall make the proper entry in each column.

R.L. 1910, § 3863; Laws 1977, c. 207, § 7, eff. Oct 1, 1977; Laws 1978, c. 133, § 3, eff. Oct. 1, 1978; Laws 1980, c. 216, § 2, emerg. eff. May 30, 1980.

§42142.1.  Enforcement of lien against owneroccupied dwelling  Notice to owner.

No lien arising under the provisions of Sections 141 through 153 of this title which affects property presently occupied as a dwelling by an owner shall be enforceable unless, prior to the first performance of labor or the first furnishing of materials by the lien claimant, the original contractor, subcontractor, laborer, or materialman shall have provided to one of the owners a written notice which shall include substantially the following language:

NOTICE TO OWNER

YOU ARE HEREBY NOTIFIED THAT ANY PERSON PERFORMING LABOR ON YOUR PROPERTY OR FURNISHING MATERIALS FOR THE CONSTRUCTION, REPAIR, OR IMPROVEMENT OF YOUR PROPERTY WILL BE ENTITLED TO A LIEN AGAINST YOUR PROPERTY IF HE IS NOT PAID IN FULL, EVEN THOUGH YOU MAY HAVE PAID THE FULL CONTRACT PRICE TO YOUR CONTRACTOR.  THIS COULD RESULT IN YOUR PAYING FOR LABOR AND MATERIALS TWICE.  THIS LIEN CAN BE ENFORCED BY THE SALE OF YOUR PROPERTY.  TO AVOID THIS RESULT, YOU MAY DEMAND FROM YOUR CONTRACTOR LIEN WAIVERS FROM ALL PERSONS PERFORMING LABOR OR FURNISHING MATERIALS FOR THE WORK ON YOUR PROPERTY.  YOU MAY WITHHOLD PAYMENT TO THE CONTRACTOR IN THE AMOUNT OF ANY UNPAID CLAIMS FOR LABOR OR MATERIALS.  YOU ALSO HAVE THE RIGHT TO DEMAND FROM YOUR CONTRACTOR A COMPLETE LIST OF ALL LABORERS AND MATERIAL SUPPLIERS UNDER YOUR CONTRACT, AND THE RIGHT TO DETERMINE FROM THEM IF THEY HAVE BEEN PAID FOR LABOR PERFORMED AND MATERIALS FURNISHED.

Laws 1980, c. 359, § 1, eff. Oct. 1, 1980; Laws 1982, c. 247, § 1, operative Oct. 1, 1982.

§42-142.2.  Repealed by Laws 2005, c. 477, § 3, eff. Nov. 1, 2005.

§42-142.3.  Person deemed not to be original contractor, laborer or materialman.

Any person who performs labor directly for or furnishes material directly to an owner of property used by the owner or a co-owner as a dwelling, under circumstances which an owner is liable directly to a laborer or supplier, shall not be deemed an original contractor, laborer or materialman for purposes of Sections 142.1 through 142.5 of this title.

Added by Laws 1980, c. 359, § 3, eff. Oct. 1, 1980.  Amended by Laws 1995, c. 160, § 1, eff. Nov. 1, 1995.

§42-142.4.  Fraudulent statement - Felony.

Any original contractor who falsifies any statement regarding liens on labor or material to any owner of a dwelling, upon conviction, shall be guilty of a felony.

Added by Laws 1980, c. 359, § 4, eff. Oct. 1, 1980.  Amended by Laws 1997, c. 133, § 458, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 458 from July 1, 1998, to July 1, 1999.

§42142.5.  Satisfaction of notice.

The written notice required in Section 1 of this act shall be satisfied by furnishing one notice during the course of construction or during the course of the business transaction in which the labor or materials are furnished.

Laws 1980, c. 359, § 5, eff. Oct. 1, 1980.

§42-142.6.  Pre-lien notice - Requirements - Affidavit - Penalties.

A.  For the purposes of this section:

1.  "Claimant" means a person, other than an original contractor, that is entitled or may be entitled to a lien pursuant to Section 141 of Title 42 of the Oklahoma Statutes; and

2.  "Person" means any individual, corporation, partnership, unincorporated association, or other entity.

B.  1.  Prior to the filing of a lien statement pursuant to Section 143.1 of Title 42 of the Oklahoma Statutes, but no later than seventy-five (75) days after the date of supply of material, services, labor, or equipment in which the claimant is entitled or may be entitled to lien rights, the claimant shall send to the last-known address of the original contractor and owner of the property a pre-lien notice pursuant to the provisions of this section.

2.  The provisions of this section shall not be construed to require:

a. a pre-lien notice with respect to any retainage held by agreement between an owner, contractor, or subcontractor, or

b. more than one pre-lien notice during the course of a construction project in which material, services, labor, or equipment is furnished.

A pre-lien notice sent in compliance with this section for the supply of material, services, labor, or equipment that entitles or may entitle a claimant to lien rights shall protect the claimant's lien rights for any subsequent supply of material, services, labor, or equipment furnished during the course of a construction project.

3.  The pre-lien notice requirements shall not apply to a claimant:

a. whose claim relates to the supply of material, services, labor, or equipment furnished in connection with a residential project.  For the purposes of this subparagraph, the term "residential" shall mean a single family or multifamily project of four or fewer dwelling units, or

b. whose aggregate claim is less than Two Thousand Five Hundred Dollars ($2,500.00).

4.  The pre-lien notice shall be in writing and shall contain, but not be limited to, the following:

a. a statement that the notice is a pre-lien notice,

b. the complete name, address, and telephone number of the claimant, or the claimant's representative,

c. the date of supply of material, services, labor, or equipment,

d. a description of the material, services, labor, or equipment,

e. the name and last-known address of the person who requested that the claimant provide the material, services, labor, or equipment,

f. the address, legal description, or location of the property to which the material, services, labor, or equipment has been supplied,

g. a statement that the dollar amount of the material, services, labor, or equipment furnished or to be furnished exceeds Two Thousand Five Hundred Dollars ($2,500.00), and

h. the signature of the claimant, or the claimant's representative.

5.  A rebuttable presumption of compliance with paragraph 1 of this subsection shall be created if the pre-lien notice is sent as follows:

a. hand delivery supported by a delivery confirmation receipt,

b. automated transaction pursuant to Section 15-115 of Title 12A of the Oklahoma Statutes, or

c. certified mail, return receipt requested.  Notice by certified mail, return receipt requested, shall be effective on the date mailed.

6.  The claimant may request in writing, the request to be sent in the manner as provided in paragraph 5 of this subsection, that the original contractor provide to the claimant the name and last-known address of the owner of the property.  Failure of the original contractor to provide the claimant with the information requested within five (5) days from the date of receipt of the request shall render the pre-lien notice requirement to the owner of the property unenforceable.

C.  At the time of the filing of the lien statement, the claimant shall furnish to the county clerk a notarized affidavit verifying compliance with the pre-lien notice requirements of this section.  Any claimant who falsifies the affidavit shall be guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

D.  Failure of the claimant to comply with the pre-lien notice requirements of this section shall render that portion of the lien claim for which no notice was sent invalid and unenforceable.

Added by Laws 2001, c. 21, § 1, eff. July 1, 2001.

§42143.  Lien by or through subcontractor.

Any person who shall furnish any such material or lease or rent equipment used on said land or perform such labor as a subcontractor, or as an artisan or day laborer in the employ of the contractor, may obtain a lien upon such land, or improvements, or both, from the same time, in the same manner, and to the same extent as the original contractor, for the amount due him for such material, equipment and labor; and any artisan or day laborer in the employ of, and any person furnishing material or equipment used on said land to, such subcontractor may obtain a lien upon such land, or improvements, or both, for the same time, in the same manner, and to the same extent as the subcontractor, for the amount due him for such material, equipment used on said land and labor, by filing with the county clerk of the county in which the land is situated, within ninety (90) days after the date upon which material or equipment used on said land was last furnished or labor last performed under such subcontract, a statement, verified by affidavit, setting forth the amount due from the contractor to the claimant, and the items thereof, as nearly as practicable, the name of the owner, the name of the contractor, the name of the claimant, and a legal description of the property upon which a lien is claimed.  Immediately upon the filing of such statement the county clerk shall enter a record of the same against the tract index and in the journal provided for in the preceding section, and in the manner therein specified.  Provided further, that the owner of any land affected by such lien shall not thereby become liable to any claimant for any greater amount than he contracted to pay the original contractor.  The risk of all payments made to the original contractor shall be upon such owner until the expiration of the ninety (90) days herein specified, and no owner shall be liable to an action by such contractor until the expiration of said ninety (90) days, and such owner may pay such subcontractor the amount due him from such contractor for such labor, equipment used on said land and material, and the amount so paid shall be held and deemed a payment of said amount to the original contractor.

R.L. 1910, § 3864; Laws 1957, p. 417, § 1; Laws 1977, c. 207, § 8, eff. Oct. 1, 1977; Laws 1978, c. 133, § 4, eff. Oct. 1, 1978; Laws 1980, c. 216, § 3, emerg. eff. May 30, 1980.

§42-143.1.  Notice - Filing of lien statement - Fees.

A.  Within one (1) business day after the date of the filing of the lien statement provided for in Sections 142 and 143 of this title, a notice of the lien shall be mailed by certified mail, return receipt requested, to the owner of the property on which the lien attaches.  The claimant shall furnish to the county clerk the lastknown mailing address of the person or persons against whom the claim is made and the owner of the property.  The notice shall be mailed by the county clerk.  The fee for preparing and mailing the notice of mechanics' and materialmen's lien and costs for each additional page or exhibit shall be as provided for in Section 32 of Title 28 of the Oklahoma Statutes and shall be paid by the person filing the lien.  The fee shall be deposited into the County Clerk's Lien Fee Account, created pursuant to the provisions of Section 265 of Title 19 of the Oklahoma Statutes.

B.  The notice shall contain the date of filing; the name and address of the following:  The person claiming the lien; the person against whom the claim is made and the owner of the property; a legal description of the property; and the amount claimed.  Provided that, if with due diligence the person against whom the claim is made or the owner of the property cannot be found, the claimant after filing an affidavit setting forth such facts may, within sixty (60) days of the filing of the lien statement, serve a copy of the notice upon the occupant of the property or the occupant of the improvements, as the case may be, in a like manner as is provided for service upon the owner thereof, or, if the same be unoccupied, the claimant may post a copy in a conspicuous place upon the property or any improvements thereon.

Added by Laws 1977, c. 207, § 9, eff. Oct. 1, 1977.  Amended by Laws 1979, c. 251, § 1, emerg. eff. June 5, 1979; Laws 1983, c. 51, § 1, emerg. eff. April 26, 1983; Laws 1984, c. 268, § 5, eff. Nov. 1, 1984; Laws 1985, c. 166, § 4, operative July 1, 1985; Laws 1989, c. 366, § 2, eff. Nov. 1, 1989; Laws 2000, c. 363, § 23, emerg. eff. June 6, 2000; Laws 2001, c. 21, § 2, emerg. eff. April 3, 2001.

§42-143.2.  Repealed by Laws 2005, c. 31, § 1, eff. Nov. 1, 2005.

§42143.3.  Leased or rented equipment  Exemption from act.

The provisions of this act as relating to leased or rented equipment shall not apply to real property qualified for homestead exemption or real property used for agricultural purposes or real property used for the production of or growing of agricultural products.

Laws 1980, c. 216, § 5, emerg. eff. May 30, 1980; Laws 1984, c. 9, § 1, emerg. eff. March 12, 1984.

§42143.4.  Leased or rented equipment  Property used for production of oil or gas.

The provisions of this act relating to leased or rented equipment shall not apply to such equipment used for the development or production of oil or gas, except insofar as is specifically allowed by Section 144 of Title 42.

Laws 1980, c. 216, § 6, emerg. eff. May 30, 1980.

§42144.  Oil and gas well liens.

Any person, corporation, or copartnership who shall, under contract, expressed or implied, with the owner of any leasehold for oil and gas purposes, or the owner of any gas pipeline or oil pipeline, or with the trustee or agent of such owner, perform labor or services, including written contracts for the services of a geologist or petroleum engineer, or furnish material, machinery, and oil well supplies used in the digging, drilling, torpedoing, completing, operating, or repairing of any oil or gas well, or who shall furnish any oil or gas well supplies, or perform any labor in constructing or putting together any of the machinery used in drilling, torpedoing, operating, completing, or repairing of any gas well, or perform any labor upon any oil well supplies, tools, and other articles used in digging, drilling, torpedoing, operating, completing, or repairing any oil or gas well, shall have a lien upon the whole of such leasehold or oil pipeline, or gas pipeline, or lease for oil and gas purposes, the buildings and appurtenances, the proceeds from the sale of oil or gas produced therefrom inuring to the working interest, exempting, however, any valid, bona fide reservations of oil or gas payments or overriding royalty interests executed in good faith and payable out of such working interest, and upon the material and supplies so furnished, and upon any oil well supplies, tools, and other articles used in digging, drilling, torpedoing, operating, completing, or repairing any oil or gas well, and upon the oil or gas well for which they were furnished, and upon all the other oil or gas well fixtures and appliances used in the operating for oil and gas purposes upon the leasehold for which said material and supplies were furnished or labor or services performed. Such lien shall be preferred to all other liens or encumbrances which  may attach to or upon said leasehold for gas and oil purposes and upon any oil or gas pipeline, or such oil and gas wells and the material and machinery so furnished and the leasehold for oil and gas purposes and the fixtures and appliances thereon subsequent to the commencement of or the furnishing or putting up of any such machinery or supplies; and such lien shall follow said property and each and every part thereof, and be enforceable against the said property wherever the same may be found; and compliance with the provisions of this article shall constitute constructive notice of the lien claimant's lien to all purchasers and encumbrancers of said property or any part thereof, subsequent to the date of the furnishing of the first item of material or the date of the performance of the first labor or services.

R.L. 1910, § 3865; Laws 1919, c. 258, p. 367, § 2; Laws 1927, c. 42, p. 64, § 1; Laws 1963, c. 226, § 1.

§42144.1.  Effectiveness of lien against purchaser  Delivery of copy of statement of lien.

No lien claimed by virtue of this act, insofar as it may extend to the proceeds from the sale of oil or gas produced from such lease, shall be effective against any purchaser of such oil or gas until a copy of the statement of lien claim required to be filed by the provisions of this chapter has been delivered to such purchaser by registered or certified mail.

Laws 1963, c. 226, § 2.

§42-144.2.  Trust funds for payment of lienable claims.

A.  Except as provided by subsection D of this section, the amount payable under any oil and gas well drilling contract, reworking contract, operating agreement, or monies payable as a condition of participation in the drilling of an oil and gas well under the terms of a pooling order issued by the Oklahoma Corporation Commission shall, upon receipt by any oil and gas well operator, contractor or subcontractor, be held by such operator as trust funds for the payment of all lienable claims due and owing by such operator, contractor or subcontractor by reason of such drilling contract, reworking contract, operating agreement, or force pooling order.

B.  The trust funds created under subsection A of this section shall be applied to the payment of said valid lienable claims and no portion thereof shall be used for any other purpose until all lienable claims due and owing or to become due and owing shall have been paid.

C.  The existence of such trust funds shall not prohibit the filing or enforcement of any labor, mechanic or materialmen's lien against the affected real property by any lien claimant, nor shall the filing of such a lien release the holder of such funds from the obligations created under this section.

D.  The provisions of this section shall not be applicable or affect payments owed to royalty owners by the operator of an oil or gas well and shall not affect or alter the terms or provisions of Section 87.1 of Title 52 of the Oklahoma Statutes.

Added by Laws 1986, c. 176, § 11, emerg. eff. May 15, 1986.  Amended by Laws 1997, c. 133, § 459, eff. July 1, 1999; Laws 2002, c. 460, § 30, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 459 from July 1, 1998, to July 1, 1999.

§42145.  Oil and gas well lien by or through subcontractor.

Any person, copartnership or corporation who shall furnish such machinery or supplies to a subcontractor under a contractor, or any person who shall perform such labor under a subcontract with a contractor, or who, as an artisan or day laborer in the employ of such contractor, shall perform any such labor, may obtain a lien upon said leasehold for oil and gas purposes or any gas pipeline or any oil pipeline from the same tank and in the same manner and to the same extent as the original contractor for the amount due him for such labor, as provided in the preceding section.

R.L. 1910, § 3866.

§42-146.  Enforcement of lien on oil and gas wells.

The liens created by Sections 144 and 145 of this title shall be enforced pursuant to the provisions of Sections 171 through 178 of this title.  Notice of the lien shall be given and the materialman's statement or the lien of any laborer shall be filed, in the same manner as is provided for in Sections 141 through 143.4 of this title, except that Section 142.6 of this title shall not apply to liens created pursuant to Sections 144 and 145 of this title and the statement required to be filed in the office of the county clerk pursuant to Section 143 of this title as to liens created pursuant to Sections 144 and 145 of this title shall be filed within one hundred eighty (180) days after the date upon which material, machinery or supplies were last furnished or labor or services last performed under the relevant contract or subcontract, whichever the case may be.  A lien created pursuant to Sections 144 and 145 of this title shall affect only the oil and gas leasehold estate and shall not constitute a lien against or otherwise affect any other interest in the real property involved, except if the owner of an oil, gas or other mineral interest therein shall also own a working interest in a well located thereon, such lien shall attach to said working interest.

R.L.1910, § 3867.  Amended by Laws 1983, c. 57, § 1, eff. Nov. 1, 1983; Laws 1985, c. 136, § 2, eff. Nov. 1, 1985; Laws 1990, c. 99, § 1, eff. Sept. 1, 1990; Laws 2002, c. 460, § 31, eff. Nov. 1, 2002.

§42-147.  Repealed by Laws 1982, c. 332, § 3.

§42-147.1.  Discharge of lien.

Any property owner or other interested party, including but not limited to mortgagees, contractors, subcontractors and others against whom a lien claim is filed under the provisions of the law relating to mechanics' and materialmen's liens, may at any time discharge the lien by depositing with the county clerk in whose office the lien claim has been filed either:  An amount of money equal to one hundred twentyfive percent (125%) of the lien claim amount; or a corporate surety bond with a penal amount equal to one hundred twentyfive percent (125%) of the lien claim amount.  Within three (3) business days after the deposit of money or bond is made, the county clerk shall serve upon the lien claimant, at the address shown on the lien claim, written notice setting forth:  The number of the lien claim; the name of the lien claimant; the name of the property owner; the name of the alleged debtor, if someone other than the property owner; the property description shown on the lien claim; and the amount of cash deposited or, if a bond is filed, the names of the principal and surety and the bond penalty.  The party seeking to discharge the lien shall prepare and deliver the notice to the county clerk and pay a fee of Five Dollars ($5.00) to cover the cost of filing and mailing.  An abbreviated notice may be used if the same refers to and encloses a copy of the lien claim and either a copy of the cash receipt issued by the county clerk or a copy of the bond with the clerk's filing stamp thereon.  The notice shall be mailed by registered or certified mail at the option of the county clerk.

If cash is deposited, the county clerk shall immediately show the lien released of record.  If a bond is deposited, the lien claimant shall have ten (10) days after the notice is mailed within which to file a written objection with the county clerk.  If a written objection is not timely filed the county clerk shall immediately show the lien released of record.  If an objection is timely made, the county clerk shall set a hearing within ten (10) days thereafter and notify by ordinary mail both the lien claimant and the party making the deposit of the date and time thereof.  The only grounds for objection shall be that:  The surety is not authorized to transact business in this state; the bond is not properly signed; the penal amount is less than one hundred twentyfive percent (125%) of the claim; the power of attorney of the surety's attorneyinfact does not authorize the execution; there is no power of attorney attached if the bond is executed by anyone other than the surety's president and attested by its secretary; or a cease and desist order has been issued against the surety either by the Insurance Commissioner or a court of competent jurisdiction.  Within two (2) business days following the hearing the county clerk shall either sustain or overrule the objections and notify the parties of the county clerk's ruling by ordinary mail.  If the objections are sustained, the ruling of the county clerk shall be conclusive for lien release purposes unless appealed within ten (10) days to the district court.  If the objections are overruled, the county clerk shall immediately show the lien released of record.

The bond shall:  Name the lien claimant as obligee and the party seeking the release as principal; be executed by both the principal and the surety; have a proper power of attorney attached if executed by an attorneyinfact; be executed by a corporate surety authorized to transact business in this state; and be conditioned that the principal and surety will pay the full amount of the claim as established in any appropriate court proceeding, plus any court costs and attorney's fees awarded the lien claimant, but in no event shall the liability of the principal or surety under the bond exceed the bond penalty.  The preceding clause shall not limit the common law liability of the party who created the indebtedness upon which the lien claim is based.  The conditions of any bond filed pursuant to this section shall be deemed to comply with the requirements hereof, regardless of the language or limitations set forth therein, if both the principal and surety intend that the bond be filed to secure a lien release under this section.

The cash deposit or bond, as the case may be, shall stand in lieu of the released lien, and the lien claimant must proceed against the substituted security in the same time and manner as is required for foreclosure of a lien claim.  The cash deposit or bond shall stand liable for such principal, interest, court costs and attorney's fees to the extent they could be awarded in a lien foreclosure proceeding.

The only proper parties to an action against the substituted security are:  The party making the cash deposit; the bond principal and surety; the party primarily liable for the indebtedness giving rise to the lien claim; and anyone else who may be liable to the lien claimant for the same indebtedness.  The party making the cash deposit and the bond principal and surety are necessary parties to an action against the substituted security, and by making a deposit or filing a bond the parties subject themselves to personal jurisdiction in the court where the action is properly filed and may be served with process as in other cases.

If the lien claimant fails to timely file a foreclosure action, upon application of the party making the deposit or filing the bond and the payment of a fee of Ten Dollars ($10.00), the county clerk shall return the cash to the party making the deposit or appropriately note on the bond that the same has been released.  The clerk shall not incur liability to any lien claimant for an inadvertent release of cash or bond.  At the end of ten (10) years and after the county clerk has attempted written notification to the lien claimant at the address shown on the lien claim, if no foreclosure has been commenced by the lien claimant or such money has not been withdrawn upon application of the depositing party, the cash deposit plus all accrued interest shall be forfeited to the county general fund.

Nothing contained in this section shall preclude the lien claimant and other interested parties from entering into agreements for the substitution of a different form of security in lieu of the lien claim.

The county clerk shall invest the deposited cash in the manner provided for county treasurers in Section 348.1 of Title 62 of the Oklahoma Statutes.  Any interest earned thereon shall become a part of the deposit and be either returned to the party making the deposit, if no action is filed, or paid in accordance with any final judgment rendered by the court in the action against the substituted security.  If a district court judgment adverse to the depositing party is entered, in setting the amount of supersedeas bond the court shall take into consideration the existing cash deposit or bond.

Added by Laws 1982, c. 332, § 1, eff. Oct. 1, 1982.  Amended by Laws 2003, c. 184, § 4, eff. Nov. 1, 2003.

§42148.  Lien on mining property for work thereon.

All miners and other employees engaged in the work of developing and opening up coal mines, sinking of shafts, or construction of slopes or drifts, the driving of entries, mining in coal, and every mechanic, builder, artisan, workman, laborer or other person who performs any work or labor in and about such mines, shall have as security for such work and labor performed, a lien therefor upon the buildings, machinery, equipment, inside or outside, income, franchises, leases or subleases and all other appurtenances and all property of the person, owner, agent, firm or corporation owning, constructing or operating such mine or mines, and all property in their possession or under their control, or permitted by the owner to be used in the construction or operation thereof, superior or paramount, whether prior in time or not, to that of all persons interested in such mines as managers, lessees, sublessees, operators, mortgagees, trustees and beneficiaries under trust, or owners.

Laws 1925, c. 108, p. 156, § 1; Laws 1939, p. 344, § 1.

§42149.  Suit within one year.

The lien provided for in the preceding section shall not be effective unless suit shall be brought within one (1) year after it accrued.

Laws 1925, c. 108, p. 156, § 2.

§42150.  Filing statement.

Any person claiming a lien as aforesaid shall file in the office of the county clerk of the county in which the land or property is situated, a statement setting forth the amount claimed and the items thereof, as nearly as practicable, the names of the managers, lessees, sublessees, operators, mortgagees, trustees and beneficiaries under trusts, or owners, the contractor, the claimant and the legal description of the property, subject to such lien and verified by affidavit.  Such statement shall be filed within fortyfive (45) days after the date upon which such labor was last performed.  Upon receipt of such lien statement, the clerk shall enter same against the tract index and in a record kept for that purpose, to be called the mechanics' lien journal.  Except as provided herein, the provisions of Sections 92 through 96 and 141 through 147 of this title shall apply with reference to the liens herein created.

Laws 1925, c. 108, p. 156, § 3; Laws 1977, c. 207, § 11, eff. Oct. 1, 1977; Laws 1978, c. 133, § 5, eff. Oct. 1, 1978.

§42151.  Lightning rods not included herein.

The erecting and constructing of a lightning rod or rods on any buildings shall not be considered such an improvement fixture or attachment, as to come under the provisions of this chapter.

R.L. 1910, § 3880.

§42152.  Proceeds of building or remodeling contracts, mortgages or warranty deeds as trust funds for payment of lienable claims.

(1) The amount payable under any building or remodeling contract shall, upon receipt by any contractor or subcontractor, be held as trust funds for the payment of all lienable claims due and owing or to become due and owing by such contractors or subcontractors by reason of such building or remodeling contract.

(2) The monies received under any mortgage given for the purpose of construction or remodeling any structure shall upon receipt by the mortgagor be held as trust funds for the payment of all valid lienable claims due and owing or to become due and owing by such mortgagor by reason of such building or remodeling contract.

(3) The amount received by any vendor of real property under a warranty deed shall, upon receipt by the vendor, be held as trust funds for the payment of all valid lienable claims due and owing or to become due and owing by such vendor or his predecessors in title by reason of any improvements made upon such property within four (4) months prior to the delivery of said deed.

Laws 1965, c. 58, § 1; Laws 1968, c. 174, § 1, emerg. eff. April 15, 1968.

§42-153.  Payment of lienable claims.

(1)  The trust funds created under Section 152 of this title shall be applied to the payment of said valid lienable claims and no portion thereof shall be used for any other purpose until all lienable claims due and owing or to become due and owing shall have been paid.

(2)  If the party receiving any money under Section 152 of this title is an entity having the characteristics of limited liability pursuant to law, such entity and the natural persons having the legally enforceable duty for the management of the entity shall be liable for the proper application of such trust funds and subject to punishment under Section 1451 of Title 21 of the Oklahoma Statutes.  For purposes of this section, the natural persons subject to punishment shall be the managing officers of a corporation and the managers of a limited liability company.

(3)  The existence of such trust funds shall not prohibit the filing or enforcement of a labor, mechanic or materialmen's lien against the affected real property by any lien claimant, nor shall the filing of such a lien release the holder of such funds from the obligations created under this section or Section 152 of this title.

Added by Laws 1965, c. 58, § 2.  Amended by Laws 1968, c. 174, § 2, emerg. eff. April 15, 1968; Laws 1983, c. 111, § 1, eff. Nov. 1, 1983; Laws 1985, c. 191, § 1, emerg. eff. June 24, 1985; Laws 1997, c. 133, § 460, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 334, eff. July 1, 1999; Laws 2000, c. 6, § 9, emerg. eff. March 20, 2000; Laws 2002, c. 460, § 32, eff. Nov. 1, 2002.

NOTE:  Laws 1999, c. 212, § 5 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 460 from July 1, 1998, to July 1, 1999.

§42154.  Corporations  Execution, attestation, seal or acknowledgment of lien statement  Release of lien.

Any lien statement authorized by the provisions of Sections 141 through 164 of Title 42 of the Oklahoma Statutes when executed on behalf of a corporation may be signed and verified by any officer or agent of said corporation without the necessity of attestation, seal, or acknowledgment and any release of such lien when executed on behalf of a corporation may be signed by any officer or agent of such corporation without the necessity of attestation, seal, or acknowledgment.

With respect to the execution and release of lien statements in accordance with this section the provisions of Sections 15, 93, 94 and 95 of Title 16 of the Oklahoma Statutes shall not apply.

Added by Laws 1984, c. 257, § 1, emerg. eff. May 30, 1984.

§42161.  Right to lien against railroads.

Every mechanic, builder, artisan, workman, laborer, or other person, who shall do or perform any work or labor upon, or furnish any materials, machinery, fixtures or other thing towards the equipment, or to facilitate the operation of any railroad, shall have a lien therefor upon the roadbed, buildings, equipments, income, franchises, and all other appurtenances of said railroad, superior and paramount, whether prior in time or not, to that of all persons interested in said railroad as managers, lessees, mortgagees, trustees beneficiaries under trusts or owners.

R.L. 1910, § 3868.

§42162.  Limitations.

The lien mentioned in the preceding section shall not be effectual unless suit shall be brought upon the claim within one (1) year after it accrued.

R.L. 1910, § 3869.

§42163.  How enforced.

The said lien shall be mentioned in the judgment rendered for the claimant in an ordinary suit for the claim, and may be enforced by ordinary levy and sale under final or other process at law or equity.

R.L. 1910, § 3870.

§42164.  Notice.

A notice of ten (10) days shall be given to the railroad of the existence of a claim or the intended lien which is contemplated under this article.

R.L. 1910, § 3871.

§42171.  Assignment of liens.

All claims for liens and rights of action to recover therefor hereunder shall be assignable so as to vest in the assignee all rights and remedies herein given, subject to all defenses thereto that might be made if such assignment had not been made.  Where a statement has been filed and recorded as provided in Section 142 of this title, such assignment may be made by an entry, on the same page of the mechanics' lien journal containing the record of the lien, signed by the claimant or his lawful representative, and attested by the county clerk; or such assignment may be made by a separate instrument in writing.

R.L. 1910, § 3872; Laws 1977, c. 207, § 12, eff. Oct. 1, 1977.

§42172.  Enforcement by civil actions  Limitations  Practice, pleading and proceeding  Amendment of lien statement.

Any lien provided for by this chapter may be enforced by civil action in the district court of the county in which the land is situated, and such action shall be brought within one (1) year from the time of the filing of said lien with the county clerk.  The practice, pleading and proceedings in such action shall conform to the rules prescribed by the code of civil procedure as far as the same may be applicable; and in case of action brought, any lien statement may be amended by leave of court in furtherance of justice as pleadings may be in any matter, except as to the amount claimed.

R.L. 1910, § 3873; Laws 1935, p. 226, § 1; Laws 1977, c. 207, § 13, eff. Oct. 1, 1977.

§42173.  Parties.

In such actions all persons whose liens are filed as herein provided shall be made parties, and issues shall be made and trials had as in other cases.  Where such action is brought by a subcontractor, or other person not the original contractor, such original contractor shall be made a party defendant, and shall at his own expense defend against the claim of every subcontractor, or other person claiming a lien under this chapter, and if he fails to make such defense the owner may make the same at the expense of such contractor; and until all such claims, costs and expenses are finally adjudicated, and defeated or satisfied, the owner shall be entitled to retain from the contractor the amount thereof, and such costs and expenses as he may be required to pay:  Provided, that if the sheriff of the county in which such action is pending shall make return that he is unable to find such original contractor, the court may proceed to adjudicate the liens upon the land and render judgment to enforce the same with costs.

R.L. 1910, § 3874; Laws 1977, c. 207, § 14, eff. Oct. 1, 1977.

§42174.  Consolidation of actions and stay of trial.

If several actions brought to enforce the liens herein provided for are pending at the time, the court may order them to be consolidated; and in any action brought to enforce a lien, if the building or other improvement is still in course of construction, the court, on application of any party engaged in furnishing labor or materials for such building or improvement, may stay the trial thereof for a reasonable time to permit the filing of a lien statement by such party as herein provided.

R.L. 1910, § 3875.

§42175.  Sale of property after judgment.

In all cases where judgment may be rendered in favor of any person or persons to enforce a lien under the provisions of this chapter, the real estate or other property shall be ordered to be sold as in other cases of sales of real estate, such sales to be without prejudice to the rights of any prior encumbrancer, owner or other person not a party to the action.

R.L. 1910, § 3876.

§42176.  Attorney's fees.

In an action brought to enforce any lien the party for whom judgment is rendered shall be entitled to recover a reasonable attorney's fee, to be fixed by the court, which shall be taxed as costs in the action.

R.L. 1910, § 3877.

§42177.  Suit by owner to determine lien and cancellation of lien on docket.

If any lien shall be filed under the provisions of this chapter, and no action to foreclose such lien shall have been commenced, the owner of the land may file his petition in the district court of the county in which said land is situated, making said lien claimants defendants therein, and praying for an adjudication of said lien so claimed, and if such lien claimant shall fail to establish his lien, the court may tax against said claimant the whole, or such portion of the costs of such action as may be just.  Provided, that if no action to foreclose or adjudicate any lien filed under the provisions of this chapter shall be instituted within one (1) year from the filing of said lien, the lien is canceled by limitation of law.  If a lien is canceled by limitation of law, the owner of the land may file an affidavit attesting to the cancellation with the county clerk of the county in which the land is located.  Upon receipt of the affidavit, the county clerk shall attach the affidavit to the original lien document in the lien docket file and enter a notation of the filing in the mechanics' lien journal.  The affidavit shall be on a form prescribed by the Office of the Administrative Director of the Courts.

R.L. 1910, § 3878.  Amended by Laws 1977, c. 207, § 15, eff. Oct. 1, 1977; Laws 1995, c. 338, § 21, eff. Nov. 1, 1995.

§42178.  Proceeds insufficient.

If the proceeds of the sale be insufficient to pay all the claimants, then the court shall order them to be paid in proportion to the amount due each.

R.L. 1910, § 3879.

§42-180.  Lien or charge against manufactured home for storage - Priority.

A.  The owner of real property upon which a manufactured home is located shall have a possessory lien to secure accrued storage or rental charges pursuant to a contract with the owner of the real property and the consumer.

B.  Except as provided in this section, any lien or charge against a manufactured home for accrued storage or rental charges on the manufactured home upon the real property on which the manufactured home is or has been located is subordinate to the rights of a creditor with a perfected security interest or lien which is recorded on the document of title issued on the manufactured home.

C.  The maximum storage charge which is not subordinated, and which is secured by the possessory lien, is a daily rate equal to onethirtieth (1/30) of the amount of the monthly payment last paid by the consumer, or if no payment has been made, the payment required pursuant to contract between the owner of the real property and the consumer, beginning on the date determined by this subsection, not to exceed thirty (30) days.

D.  That portion of the possessory lien of the owner of the real property occurring after notice under this section shall have priority over a creditor with a perfected security interest fifteen (15) days from and after the date the owner of the real property or his agent shall have given the secured creditor notice that the manufactured home is abandoned or voluntarily surrendered by the consumer.

E.  For the purposes of this section, a consumer abandons or voluntarily surrenders a manufactured home by:

1.  The owner of the real property discovering or being notified of the intention to abandon or surrender; or

2.  Failure to pay storage or rental charges when due.

F.  Notice required by this section shall be mailed by certified mail, return receipt requested to the secured creditor of record on the document of title and to the mailing address listed therein.  Notice by mail shall be effective on the date mailed.

G.  Unless the owner of the real property has a possessory lien which has priority pursuant to this section, it shall be unlawful for the owner of the real property to refuse to allow the creditor to repossess and move the manufactured home.  In the event that the owner of the real property refuses to allow the creditor to repossess and move the home, then the owner of the real property shall be liable to the creditor for each day that the owner of the real property unlawfully maintains possession of the home, at a daily rate equal to onethirtieth (1/30) of the monthly payment last paid by the consumer, or if no payment has been made, the payment required pursuant to the contract between the secured creditor and the consumer.  The prevailing party shall be entitled to reasonable attorneys fees and costs.

H.  The owner of the real property, pursuant to a possessory lien which has priority pursuant to this section, is entitled to recover the storage charges as set forth in this section.  If the owner of the real property is required to retain legal counsel to recover the amounts subject to the possessory lien, such owner is entitled to recover reasonable attorneys fees and court costs incurred.

I.  Upon receipt of notice of bankruptcy, the secured creditor shall, within five (5) days after receipt thereof, notify the owner of the real estate by certified mail, return receipt requested, of said bankruptcy.  Failure of the secured creditor to notify said owner of the real estate will cause said creditor to be held liable for any storage charges not paid by the trustee in bankruptcy.

Added by Laws 1988, c. 226, § 1, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 366, § 1, eff. Nov. 1, 1989; Laws 2003, c. 409, § 2, eff. Nov. 1, 2003.

§42-191.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Self-Service Storage Facility Lien Act".

Added by Laws 1998, c. 306, § 1, eff. Nov. 1, 1998.

§42-192.  Definitions.

As used in this act, unless the context otherwise requires:

1.  "Default" means the failure to perform in a timely manner any obligation or duty set forth in this act or the rental agreement;

2.  "Last-known address" means that address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address;

3.  "Occupant" means a person, or his sublessee, successor, or assign, entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others;

4.  "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from an occupant under a rental agreement;

5.  "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, merchandise, and household items;

6.  "Rental agreement" means any written agreement or lease which establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy at a self-service storage facility and which contains a notice stating that all articles stored under the terms of such agreement will be sold or otherwise disposed of if no payment has been received for a continuous thirty-day period; and

7.  "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such facility for the purpose of storing and removing personal property.

Added by Laws 1998, c. 306, § 2, eff. Nov. 1, 1998.

§42-193.  Applicability of Article 7 of Commercial Code.

If an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the occupant are subject to the provisions of Article 7 of Title 12A of the Oklahoma Statutes, and the provisions of this act are not applicable.

Added by Laws 1998, c. 306, § 3, eff. Nov. 1, 1998.

§42-194.  Duty of care - Disclosure.

A.  The duty of care an owner must exercise with respect to personal property located in a self-service storage facility is ordinary care only.

B.  Each owner of a self-service storage facility shall provide a disclosure in the rental agreement, in conspicuous terms and in a conspicuous manner, that the occupant has a duty to safeguard the personal property located in a self-service storage facility from losses and that the owner has no legal obligation to provide insurance to protect the personal property from loss.

C.  No owner of a self-service storage facility shall be liable for loss sustained by an occupant as a result of theft committed by a third party provided that ordinary care was exercised.

Added by Laws 1998, c. 306, § 4, eff. Nov. 1, 1998.

§42-195.  Default by occupant - Prevention of access - Liability for damage to property.

A.  An owner shall have the right to take such action as may be required to prevent an occupant who has committed an act of default pursuant to the rental agreement from gaining access to the self-service storage facility or any specific location at which personal property is stored by an occupant.  The owner of a self-service storage facility shall not be liable for damages sustained by an occupant, if any, alleged to result from action taken by the owner to prevent access to the self-service storage facility after the occupant has committed an act of default pursuant to the rental agreement.

B.  If an occupant damages any real or personal property of the owner in order to attempt to regain access to a self-service storage facility, or any component of a self-service storage facility, including but not limited to the destruction of a padlock or similar device, in addition to criminal liability, the occupant shall be liable for the damage caused and the owner of the self-service storage facility may add the damages or expenses incurred as a result of the action taken by the occupant to the amount of unpaid storage charges for purposes of enforcing the lien authorized by Section 6 of this act.

Added by Laws 1998, c. 306, § 5, eff. Nov. 1, 1998.

§42-196.  Lien - Date of attachment - Disclosure of other lienholders.

A.  Where a rental agreement, as defined in Section 2 of this act, is entered into between the owner and the occupant, the owner of a self-service storage facility and his heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at the self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this act.

B.  The lien attaches as of the date the personal property is brought to the self-service storage facility and continues so long as the owner retains possession and until the default is corrected, or a sale is conducted, or the property is otherwise disposed of to satisfy the lien.

C.  The rental agreement shall contain a provision directing the occupant to disclose any lienholders with an interest in property that is or will be stored in a self-service storage facility.

Added by Laws 1998, c. 306, § 6, eff. Nov. 1, 1998.

§42-197.  Priority - Enforcement - Notice - Sale of property.

A.  An owner's lien as provided for a claim which has become due may be satisfied as provided by this section.  The possessory lien authorized by this section shall be prior to any previously perfected security interest in the personal property pursuant to Section 19333 of Title 12A of the Oklahoma Statutes.

B.  No enforcement action shall be taken by the owner until the occupant has been in default continuously for a period of thirty (30) days.  As used in this subsection, "enforcement action" shall not include actions of the owner taken pursuant to Section 5 of this act.

C.  After the occupant has been in default continuously for a period of thirty (30) days, the owner may begin enforcement action if the occupant has been notified in writing.  Said notice shall be delivered in person or sent by certified mail return receipt requested to the last-known address of the occupant.  Any lienholder with an interest in the property to be sold or otherwise disposed of, of whom the owner has actual knowledge, shall be included in the notice process as provided in this section.

D.  The notice shall include:

1.  An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

2.  A brief and general description of the personal property subject to the lien.  The description shall be reasonably adequate to permit the person notified to identify such property, except that any container including, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents;

3.  A notification of denial of access to the personal property, if such denial is permitted under the terms of the rental agreement, which notification shall provide the name, street address, and telephone number of the owner or his designated agent whom the occupant may contact to respond to such notification;

4.  A demand for payment within a specified time not less than fifteen (15) days after delivery of the notice; and

5.  A conspicuous statement that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale or other disposition and will be sold or otherwise disposed of at a specified time and place.

E.  Any notice made pursuant to this section shall be presumed delivered when it is deposited with the United States Postal Service and properly addressed with postage prepaid.

F.  After the expiration of the time given in the notice, an advertisement of the sale or other disposition shall be published once a week for two (2) consecutive weeks in a newspaper of general circulation in the county where the self-service storage facility is located.

G.  The advertisement prescribed by subsection F of this section shall include:

1.  A brief and general description of the personal property reasonably adequate to permit its identification as provided in paragraph 2 of subsection D of this section, the address of the self-service storage facility and the number, if any, of the space where the personal property is located, and the name of the occupant and his last-known address;

2.  The time, place, and manner of the sale or other disposition.  The sale or other disposition shall take place not sooner than fifteen (15) days after the first publication; or

3.  If there is no newspaper of general circulation in the county where the self-service storage facility is located, the advertisement shall be posted at least ten (10) days before the date of the sale or other disposition in not less than six conspicuous places in the neighborhood where the self-service storage facility is located.

H.  Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section.

I.  Any sale or other disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored.

J.  Before any sale or other disposition of personal property pursuant to this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property.  Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner shall have no liability to any person with respect to such personal property.

K.  A purchaser in good faith of the personal property sold to satisfy a lien as provided in this act takes the property free of any rights of persons against whom the lien was valid and free of any rights of a secured creditor, despite noncompliance by the owner with the requirements of this section.

L.  In the event of a sale under this section, the owner may satisfy his lien from the proceeds of the sale.

M.  If the proceeds from sale of the property are less than the amount required to pay the obligation secured by the lien, the owner may pursue a deficiency against the tenant.  If the proceeds from sale of the property are more than the amount required to pay the obligation secured by the owner's lien, the owner shall hold the excess proceeds for a period of ninety (90) days from the date of the sale.  During this period, any persons, including the tenant, claiming an interest in the excess proceeds from the sale of the property shall present adequate proof of their claim to the owner.  After the expiration of the ninety-day period, the owner shall make such distribution of the excess proceeds as is required based upon the claims presented.  If after making distribution of the proceeds as prescribed by this subsection there are any remaining proceeds, the proceeds shall become the property of the owner without further recourse by the occupant, any lienholder or other person in interest.

N.  If the requirements of this act are not satisfied, if the sale of the personal property is not in conformity with the notice of sale, or if there is a willful violation of this act, nothing in this section affects the rights and liabilities of the owner, the occupant, or any other person.

O.  Any purchaser of personal property sold pursuant to this section for which a certificate of title has been issued by the Oklahoma Tax Commission shall obtain a certificate of title to be issued in the purchaser's name in the same manner as provided by law for the issuance of a certificate of title for property requiring a certificate of title sold pursuant to the provisions of Sections 91 through 102 of Title 42 of the Oklahoma Statutes.

Added by Laws 1998, c. 306, § 7, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 212, § 3, eff. Nov. 1, 1999; Laws 2000, c. 371, § 172, eff. July 1, 2001.

§42-197.1.  Abandonment or surrender - Possession - Disposal - Notice.

A.  If the occupant abandons or surrenders possession of the self-service storage facility and leaves household goods, furnishings, fixtures, or any other personal property in the self-service storage facility, the owner may take possession of the property, and if, in the judgment of the owner, the property has no ascertainable or apparent value, the owner may dispose of the property without any duty of accounting or any liability to any party.

B.  If the occupant abandons or surrenders possession of the self-service storage facility and leaves household goods, furnishings, fixtures, or any other personal property in the self-service storage facility, the owner may take possession of the property, and if, in the judgment of the owner the property has an ascertainable or apparent value, such property left with the owner for a period of thirty (30) days or longer shall be conclusively determined to be abandoned and as such the owner may dispose of said property in any manner which he deems reasonable and proper without liability to the occupant or any other interested party; however, before the property is disposed of, the owner shall provide written notice to the occupant, by certified mail with return receipt requested, and the owner may dispose of the property fifteen (15) days after the owner receives the return receipt document or fifteen (15) days after the owner receives a communication from the United States Post Office that the written notice was not claimed by the addressee, whichever period occurs first.

Added by Laws 1999, c. 212, § 4, eff. Nov. 1, 1999.

§42-198.  Residential use prohibited.

No occupant shall use a self-service storage facility for residential purposes.

Added by Laws 1998, c. 306, § 8, eff. Nov. 1, 1998.

§42-199.  Other rights not impaired or affected.

Nothing in this act shall be construed as in any manner impairing or affecting the right of parties to create liens by special contract or agreement, nor shall it in any manner affect or impair other liens arising at common law in equity, or by any statute of this state.

Added by Laws 1998, c. 306, § 9, eff. Nov. 1, 1998.

§42-200.  Publication of act.

The Oklahoma Real Estate Commission shall cause the "Self-Service Storage Facility Lien Act" to be reproduced in a publication together with other statutes of the State of Oklahoma as are ordinarily reproduced by the Commission for distribution to the public.

Added by Laws 1998, c. 306, § 10, eff. Nov. 1, 1998.



Title 43. — Marriage and Family

OKLAHOMA STATUTES

TITLE 43.

MARRIAGE AND FAMILTY

_________

§431.  Marriage defined.

Marriage is a personal relation arising out of a civil contract to which the consent of parties legally competent of contracting and of entering into it is necessary, and the marriage relation shall only be entered into, maintained or abrogated as provided by law.

R.L.1910, § 3883.

§432.  Consanguinity.

Marriages between ancestors and descendants of any degree, of a stepfather with a stepdaughter, stepmother with stepson, between uncles and nieces, aunts and nephews, except in cases where such relationship is only by marriage, between brothers and sisters of the half as well as the whole blood, and first cousins are declared to be incestuous, illegal and void, and are expressly prohibited. Provided, that any marriage of first cousins performed in another state authorizing such marriages, which is otherwise legal, is hereby recognized as valid and binding in this state as of the date of such marriage.

R.L.1910, § 3884; Laws 1965, c. 101, § 1; Laws 1967, c. 344, § 1; Laws 1969, c. 139, § 1, emerg. eff. April 9, 1969.

§43-3.  Who may marry.

A.  Any unmarried person who is at least eighteen (18) years of age and not otherwise disqualified is capable of contracting and consenting to marriage with a person of the opposite sex.

B.  1.  Except as otherwise provided by this subsection, no person under the age of eighteen (18) years shall enter into the marriage relation, nor shall any license issue therefor, except:

a. upon the consent and authority expressly given by the parent or guardian of such underage applicant in the presence of the authority issuing such license,

b. upon the written consent of the parent or guardian of such underage applicant executed and acknowledged in person before a judge of the district court or the court clerk of any county within the State of Oklahoma,

c. if the parent or guardian resides outside of the State of Oklahoma, upon the written consent of the parent or guardian executed before a judge or clerk of a court of record.  The executed foreign consent shall be duly authenticated in the same manner as proof of documents from foreign jurisdictions,

d. if the certificate of a duly licensed medical doctor or osteopath, acknowledged in the manner provided by law for the acknowledgment of deeds, and stating that such parent or guardian is unable by reason of health or incapacity to be present in person, is presented to such licensing authority, upon the written consent of the parent or guardian, acknowledged in the same manner as the accompanying medical certificate,

e. if the parent or guardian is on active duty with the Armed Forces of the United States, upon the written permission of the parent or guardian, acknowledged in the manner provided by law for acknowledgment of deeds by military personnel authorized to administer oaths.  Such permission shall be presented to the licensing authority, accompanied by a certificate executed by a commissioned officer in command of the applicant, to the effect that the parent or guardian is on active duty in the Armed Forces of the United States, or

f. upon affidavit of three (3) reputable persons stating that both parents of the minor are deceased, or mentally incompetent, or their whereabouts are unknown to the minor, and that no guardian has theretofore been appointed for the minor.  The judge of the district court issuing the license may in his or her discretion consent to the marriage in the same manner as in all cases in which consent may be given by a parent or guardian.

2.  Every person under the age of sixteen (16) years is expressly forbidden and prohibited from entering into the marriage relation except when authorized by the court:

a. in settlement of a suit for seduction or paternity, or

b. if the unmarried female is pregnant, or has given birth to an illegitimate child and at least one parent of each minor, or the guardian or custodian of such child, is present before the court and has an opportunity to present evidence in the event such parent, guardian, or custodian objects to the issuance of a marriage license.  If they are not present the parent, guardian, or custodian may be given notice of the hearing at the discretion of the court.

3.  A parent or a guardian of any child under the age of eighteen (18) years who is in the custody of the Department of Human Services or the Department of Juvenile Justice shall not be eligible to consent to the marriage of such minor child as required by the provisions of this subsection.

4.  Any certificate or written permission required by this subsection shall be retained by the official issuing the marriage license.

C.  No marriage may be authorized when such marriage would be incestuous under this chapter.

R.L. 1910, § 3885.  Amended by Laws 1947, p. 301, § 1; Laws 1959, p. 183, § 1; Laws 1959, p. 184, § 1; Laws 1963, c. 91, § 1; Laws 1965, c. 383, § 1; Laws 1970, c. 131, § 1, emerg. eff. April 7, 1970; Laws 1975, c. 39, § 1, eff. Oct. 1, 1975; Laws 1989, c. 64, § 1, eff. Nov. 1, 1989; Laws 2004, c. 422, § 4, eff. July 1, 2004.

§43-3.1.  Recognition of marriage between persons of same gender prohibited.

A marriage between persons of the same gender performed in another state shall not be recognized as valid and binding in this state as of the date of the marriage.

Added by Laws 1996, c. 131, § 9, eff. Jan. 1, 1997.

§434.  License required.

No person shall enter into or contract the marriage relation, nor shall any person perform or solemnize the ceremony of any marriage in this state without a license being first issued by the judge or clerk of the district court, of some county in this state, authorizing the marriage between the persons named in such license.

R.L.1910, § 3886.

§43-5.  Application - Contents.

A.  Persons desiring to be married in this state shall submit an application in writing signed and sworn to in person before the clerk of the district court by both of the parties setting forth:

1.  Each party's place of residence;

2.  Each party's full name and age as the same appear upon a certified copy of birth certificate, a current motor vehicle operator's, chauffeur's or commercial license, a current voter's registration certificate, a current passport or visa, or any other certificate, license or document issued by or existing pursuant to the laws of any nation or of any state or other governmental subdivision thereof accepted as proof of identity and age;

3.  That the parties are not disqualified from or incapable of entering into the marriage relation; and

4.  Whether the parties have successfully completed a premarital counseling program.

B.  1.  Upon application pursuant to this section and the payment of fees as provided in Section 31 of Title 28 of the Oklahoma Statutes, if the clerk of the district court is satisfied of the truth and sufficiency of the application and that there is no legal impediment to such marriage, the judge shall issue the license authorizing the marriage.

2.  Parties to be married and who present a certificate to the clerk of the district court that states the parties have completed the premarital counseling program pursuant to Section 5.1 of this title shall be entitled to pay a reduced fee for a marriage license in an amount provided in Section 31 of Title 28 of the Oklahoma Statutes.

C.  In the event that one or both of the parties are under legal age, the application shall have been on file in the court clerk's office for a period of not less than seventy-two (72) hours prior to issuance of the marriage license.

D.  The marriage license shall be valid in any county within the state.

E.  The provisions hereof are mandatory and not directory except under the circumstances set out in the provisions of Section 3 of this title.

R.L.1910, § 3887.  Amended by Laws 1959, p. 183, § 2, emerg. eff. June 2, 1959; Laws 1965, c. 25, § 1, emerg. eff. Feb. 26, 1965; Laws 1974, c. 96, § 1; Laws 1989, c. 64, § 2, eff. Nov. 1, 1989; Laws 1999, c. 174, § 1, eff. Nov. 1, 1999; Laws 2005, c. 33, § 1, eff. Nov. 1, 2005.

§43-5.1.  Premarital counseling.

A.  The clerk of the district court shall reduce the fee for a marriage license as prescribed by Section 31 of Title 28 of the Oklahoma Statutes to persons who have successfully completed a premarital counseling program meeting the conditions specified by this section.

B.  1.  A premarital counseling program shall be conducted by a health professional or an official representative of a religious institution.  Upon successful completion of the program, the counseling program provider shall issue to the persons a certificate signed by the instructor of the counseling program.  The certificate shall state that the named persons have successfully completed the premarital counseling requirements.

2.  For purposes of this subsection, the term "health professional" means a person licensed or certified by this state to practice psychiatry or psychology; a licensed social worker with experience in marriage counseling; a licensed marital and family therapist; or a licensed professional counselor.

Added by Laws 1999, c. 174, § 2, eff. Nov. 1, 1999.

§43-6.  License - Contents.

The license herein provided for shall contain the date of its issuance, name of the court, the name of the city or town and county in which it is located, the full names of the persons to be married thereunder, their ages, places of residence, and social security numbers, if any, and shall be directed to any person authorized by law to perform and solemnize the marriage ceremony, and shall fix the time of the return thereof, which shall not be more than thirty (30) days from the date of its issuance, and shall contain a blank certificate to be made out by the person solemnizing or performing the marriage ceremony thereunder.

R.L. 1910, § 3888.  Amended by Laws 1997, c. 402, § 9, eff. July 1, 1997.

§43-7.  Solemnization of marriages.

A.  All marriages must be contracted by a formal ceremony performed or solemnized in the presence of at least two adult, competent persons as witnesses, by a judge or retired judge of any court in this state, or an ordained or authorized preacher or minister of the Gospel, priest or other ecclesiastical dignitary of any denomination who has been duly ordained or authorized by the church to which he or she belongs to preach the Gospel, or a rabbi and who is at least eighteen (18) years of age.

B.  1.  The judge shall place his or her order of appointment on file with the office of the court clerk of the county in which he or she resides.

2.  The preacher, minister, priest, rabbi, or ecclesiastical dignitary who is a resident of this state shall have filed, in the office of the court clerk of the county in which he or she resides, a copy of the credentials or authority from his or her church or synagogue authorizing him or her to solemnize marriages.

3.  The preacher, minister, priest, rabbi, or ecclesiastical dignitary who is not a resident of this state, but has complied with the laws of the state of which he or she is a resident, shall have filed once, in the office of the court clerk of the county in which he or she intends to perform or solemnize a marriage, a copy of the credentials or authority from his or her church or synagogue authorizing him or her to solemnize marriages.

4.  The filing by resident or nonresident preachers, ministers, priests, rabbis, ecclesiastical dignitaries or judges shall be effective in and for all counties of this state; provided, no fee shall be charged for such recording.

C.  No person herein authorized to perform or solemnize a marriage ceremony shall do so unless the license issued therefor be first delivered into his or her possession nor unless he or she has good reason to believe the persons presenting themselves before him or her for marriage are the identical persons named in the license, and for whose marriage the same was issued, and that there is no legal objection or impediment to such marriage.

D.  Marriages between persons belonging to the society called Friends, or Quakers, the spiritual assembly of the Baha'is, or the Church of Jesus Christ of Latter Day Saints, which have no ordained minister, may be solemnized by the persons and in the manner prescribed by and practiced in any such society, church, or assembly.

R.L. 1910, § 3889.  Amended by Laws 1951, p. 113, § 1; Laws 1961, p. 285, § 1; Laws 1971, c. 298, § 1, emerg. eff. June 24, 1971; Laws 1986, c. 24, § 1, eff. Nov. 1, 1986; Laws 1989, c. 333, § 3, eff. Nov. 1, 1989; Laws 1998, c. 214, § 1, eff. Nov. 1, 1998; Laws 1999, c. 305, § 1, emerg. eff. June 4, 1999.

§43-8.  Endorsement and return of license.

The person performing or solemnizing the marriage ceremony shall immediately upon the completion thereof endorse upon the license authorizing the marriage his name; official or clerical designation; the court of which he is judge or the congregation or body of which he is pastor, preacher, minister, priest, rabbi or dignitary, provided, that the authority to perform or solemnize marriages shall be coextensive with the congregation or body of which he is pastor, preacher, minister, priest, rabbi or dignitary; the town or city and county where the same is located; and signed by him with his official or clerical designation.  The witnesses to the ceremony shall endorse the license authorizing the marriage with their names and post office addresses.  The license with such certificate thereon shall be transmitted without delay to the judge or the court clerk who issued the same.  Provided that all marriages solemnized among the society called Friends, or Quakers, the spiritual assembly of the Baha'Is, or the Church of Jesus Christ of Latter Day Saints, in the form heretofore practiced and in use in their meetings shall be good and valid.  One person chosen by such society, church or assembly shall be responsible for completing the certification of marriage pursuant to this title in the same manner as a minister or other person authorized to perform marriages.  Such person shall be chosen by the society, church or assembly for this purpose.

R.L. 1910, § 3890; Laws 1971, c. 298, § 2, emerg. eff. June 24, 1971.

§43-9.  Records - Return of original.

The judge or clerk of the district court issuing any marriage license shall make a complete record of the application, license, and certificate thereon, on an optical disc, microfilm, microfiche, imaging, or in a book kept by the judge or clerk for that purpose, properly indexed; and the record of the license shall be made before it is delivered to the person procuring the same, and the record of the certificate shall be made upon the return of the license; provided, that all records pertaining to the issuance of such license shall be open to public inspection during office hours; provided further, that after recording of the original license and completed certificate as hereinbefore required, it shall be returned to the persons to whom the same was issued, with the issuing officer's certificate on the back thereof showing the book and page where the same has been recorded.

R.L.1910, § 3891.  Amended by Laws 1945, p. 139, § 1; Laws 1947, p. 301, § 1; Laws 1998, c. 310, § 6, eff. Nov. 1, 1998; Laws 2005, c. 192, § 6, eff. Nov. 1, 2005.

§4310.  Evidence before issue of license.

If the judge or clerk of the district court before whom application for a marriage license is made shall be in doubt of the legal capacity of the parties for whose marriage a license is sought, to enter into the marriage relation, such judge or clerk shall require additional evidence to that contained in the application, and may swear and examine witnesses or require affidavits in proof of the legality of such marriage, and unless satisfied of the legality thereof, he shall not issue a license therefor.

R.L.1910, § 3892.

§4311.  Copy of record  Admission as evidence.

Copies of any record required to be made and kept by the judge of the district court under the provisions of this chapter, certified to by the judge of said court, under his official signature and seal, shall be received as evidence in all courts of this state.

R.L.1910, § 3893.

§43-14.  Penalty for performing unlawful marriage.

Any minister of the Gospel, or other person authorized to solemnize the rites of matrimony within this state, who shall knowingly solemnize the rites of matrimony between persons prohibited by this chapter, from intermarrying shall be deemed guilty of a felony, and upon conviction thereof shall be fined in any sum not exceeding Five Hundred Dollars ($500.00) and imprisonment in the State Penitentiary not less than one (1) year nor more than five (5) years.

R.L. 1910, § 3896.  Amended by Laws 1997, c. 133, § 461, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 335, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 461 from July 1, 1998, to July 1, 1999.

§4315.  Miscellaneous offenses  Penalties.

Any judge of the district court, or clerk of the district court, knowingly issuing any marriage license, or concealing any record thereof, contrary to the provisions of this chapter, or any person knowingly performing or solemnizing the marriage ceremony contrary to any of the provisions of this chapter, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not less than thirty (30) days nor more than one (1) year or by both such fine and imprisonment.

R.L.1910, § 3897.

§4316.  Soliciting in or near court house or grounds prohibited.

It shall be unlawful for any person to solicit directly or indirectly within any courthouse, premises or grounds or lots on which a courthouse may be located in any county within the State of Oklahoma for himself or for and on behalf of any minister of the Gospel or other person, the performance of a marriage ceremony.

Laws 1941, p. 169, § 1.

§4317.  Punishment for violations.

Any person violating this act shall be guilty of a misdemeanor and shall be punished by a fine of not to exceed Twentyfive Dollars ($25.00) for the first conviction, and for any second or subsequent conviction by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Laws 1941, p. 170, § 2.

§4318.  Injunction against violations.

In addition to the penalty provided in Section 2 hereof for a violation of this act, a cause of action shall exist in favor of any citizen of any county, or in favor of the State of Oklahoma on the relation of the district attorney of any county where the offense is committed to apply to the district court of the county for an injunction restraining the violation of this act.

Laws 1941, p. 170, § 3.

§4319.  Unlawful sales of papers or instruments relating to marriage licenses  Penalty.

It shall be unlawful for the court clerk of any county of this state to sell, offer for sale, or permit the sale of any paper or instrument relating, directly or indirectly, to marriage licenses issued from the office of said court clerk except the license herein. Provided, any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for not less than five (5) days nor more than ten (10) days, or by both such fine and imprisonment.

Laws 1959, p. 127, § 2; eff. April 8, 1959.

§43-20.  Computation of time.

The time within which an act is to be done, as provided for in Title 43 of the Oklahoma Statutes, shall be computed by excluding the first day and including the last day.  If the last day is a legal holiday as defined by Section 82.1 of Title 25 of the Oklahoma Statutes, it shall be excluded.  The provisions of this section are hereby declared to be a clarification of the law as it existed prior to the effective date of this act and shall not be considered or construed to be a change of the law as it existed prior to the effective date of this act.  Any action or proceeding arising under Title 43 of the Oklahoma Statutes prior to the effective date of this act for which a determination of the period of time prescribed by this section is in question or has been in question due to the enactment of Section 20, Chapter 293, O.S.L. 1999, shall be governed by the method for computation of time as prescribed by this section.

Added by Laws 2000, c. 260, § 4, emerg. eff. June 1, 2000.

§43-31.  Repealed by Laws 2004, c. 333, § 2, eff. Jan. 1, 2005.

NOTE:  This section was amended by Laws 2004, c. 105, § 1, without reference to repeal, to read as follows:

Section 31.  A.  If the State Board of Health requires a blood test for the discovery of communicable or infectious diseases prior to obtaining a marriage license, a person seeking to obtain a marriage license shall first file with the court clerk a certificate or affidavit from a duly-licensed physician, licensed to practice within the State of Oklahoma, stating that each party to the marriage contract has been given a blood test, as may be necessary for the discovery of communicable or infectious diseases, made not more than thirty (30) days prior to the date of such application to obtain a marriage license, and that, in the opinion of the physician, the persons named therein are not infected with a communicable or infectious disease, or, if infected, said disease is not in a stage which may be communicable to the marriage partner.

B.  The State Board of Health shall promulgate rules in compliance with Article I of the Administrative Procedures Act to designate communicable or infectious diseases, if any, for which a blood test shall be conducted pursuant to subsection A of this section.

§43-32.  Repealed by Laws 2004, c. 333, § 2, eff. Jan. 1, 2005.

§43-33.  Repealed by Laws 2004, c. 333, § 2, eff. Jan. 1, 2005.

§43-34.  Repealed by Laws 2004, c. 333, § 2, eff. Jan. 1, 2005.

§43-35.  Repealed by Laws 2004, c. 333, § 2, eff. Jan. 1, 2005.

§43-36.  Issuance of license - Delivery to person officiating - Return to licensing authority.

Marriage licenses shall be issued to all applicants who are entitled under the laws of the State of Oklahoma to apply for a marriage license and to contract matrimony.  Any person obtaining a marriage license from the court clerk shall deliver the license, within ten (10) days from the date of issue, to the clergy or other qualified person who is to officiate before the marriage can be performed.  The license issued shall be returned by the clergy or other qualified person who officiated the marriage to the licensing authority who issued the same within five (5) days succeeding the date of the performance of the marriage therein authorized.  Any person or persons who shall willfully neglect to make such return within the time above required shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($100.00) for each and every offense.

Added by Laws 1945, p. 138, § 6.  Amended by Laws 2004, c. 333, § 1, eff. Jan. 1, 2005.

§43-37.  Repealed by Laws 2004, c. 333, § 2, eff. Jan. 1, 2005.

§43101.  Grounds for divorce.

The district court may grant a divorce for any of the following causes:

First.  Abandonment for one (1) year.

Second.  Adultery.

Third.  Impotency.

Fourth.  When the wife at the time of her marriage, was pregnant by another than her husband.

Fifth.  Extreme cruelty.

Sixth.  Fraudulent contract.

Seventh.  Incompatibility.

Eighth.  Habitual drunkenness.

Ninth.  Gross neglect of duty.

Tenth.  Imprisonment of the other party in a state or federal penal institution under sentence thereto for the commission of a felony at the time the petition is filed.

Eleventh.  The procurement of a final divorce decree without this state by a husband or wife which does not in this state release the other party from the obligations of the marriage.

Twelfth.  Insanity for a period of five (5) years, the insane person having been an inmate of a state institution for the insane in the State of Oklahoma, or inmate of a state institution for the insane in some other state for such period, or of a private sanitarium, and affected with a type of insanity with a poor prognosis for recovery; provided, that no divorce shall be granted because of insanity until after a thorough examination of such insane person by three physicians, one of which physicians shall be a superintendent of the hospital or sanitarium for the insane, in which the insane defendant is confined, and the other two physicians to be appointed by the court before whom the action is pending, any two of such physicians shall agree that such insane person, at the time the petition in the divorce action is filed, has a poor prognosis for recovery; provided, further, however, that no divorce shall be granted on this ground to any person whose husband or wife is an inmate of a state institution in any other than the State of Oklahoma, unless the person applying for such divorce shall have been a resident of the State of Oklahoma for at least five (5) years prior to the commencement of an action; and provided further, that a decree granted on this ground shall not relieve the successful party from contributing to the support and maintenance of the defendant. The court shall appoint a guardian ad litem to represent the insane defendant, which appointment shall be made at least ten (10) days before any decree is entered.

R.L.1910, § 4962; Laws 1947, p. 79, § 1; Laws 1953, p. 59, § 1, Laws 1955, p. 141, § 1. Renumbered from Title 12, § 1271 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43102.  Residence of plaintiff or defendant.

A.  Except as otherwise provided by subsection B of this section, the petitioner or the respondent in an action for divorce or annulment of a marriage must have been an actual resident, in good faith, of the state, for six (6) months immediately preceding the filing of the petition.

B.  Any person who has been a resident of any United States army post or military reservation within the State of Oklahoma, for six (6) months immediately preceding the filing of the petition, may bring action for divorce or annulment of a marriage or may be sued for divorce or annulment of a marriage.

R.L. 1910, § 4963.  Amended by Laws 1939, p. 2, § 1, emerg. eff. April 10, 1939; Laws 1957, p. 82, § 2; Laws 1961, p. 64, § 1, emerg. eff. Aug. 7, 1961; Laws 1965, c. 284, § 1, emerg. eff. June 24, 1965.  Renumbered from § 1272 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 2002, c. 400, § 1, eff. Nov. 1, 2002.

§43103.  Venue for any action for divorce, annulment of a marriage or legal separation.

A.  The venue of any action for divorce, annulment of a marriage or legal separation may be in the following counties:

1.  An action for divorce or annulment of a marriage may be filed in the county in which the petitioner has been a resident for the thirty (30) days immediately preceding the filing of the petition or in the county in which the respondent is a resident; provided, the action may be assigned for trial in any county within the judicial district by the chief judge of the district; and

2.  An action for legal separation may be brought in the county in which either party is a resident at the time of the filing of the petition.

B.  The court may, upon application of a party, transfer an action for divorce, annulment of marriage or legal separation at any time after filing of the petition to any county where venue would be proper under subsection A of this section if the requirements of subsection C or D of this section are met.

C.  The court shall grant a party's application for change of venue when the other party is not a resident of this state at the time the application for change of venue is filed, or the plaintiff has departed from this state and has been absent for more than six (6) months preceding the date the application for change of venue is filed, and transfer is requested to the county where the applying party resides in this state.

D.  The court shall grant a party's application for change of venue when the court determines that it is an inconvenient forum under the circumstances and the court in another county is a more appropriate forum consistent with the factors in subsection B of Section 551-207 of the Uniform Child Custody Jurisdiction and Enforcement Act after substitution of the word "county" for the word "state" in such section of the act, and transfer is requested to the county where the applying party resides in the state.

Added by Laws 1971, c. 23, § 1, emerg. eff. March 22, 1971. Renumbered from § 1272.1 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1998, c. 310, § 7, eff. Nov. 1, 1998; Laws 2001, c. 308, § 1, emerg. eff. June 1, 2001; Laws 2002, c. 400, § 2, eff. Nov. 1, 2002.

§43104.  Personal jurisdiction in certain divorce actions.

A court may exercise personal jurisdiction over a person, whether or not a resident of this state, who lived within this state in a marital or parental relationship, or both, as to all obligations for alimony and child support where the other party to the marital relationship continues to reside in this state.  When the person who is subject to the jurisdiction of the court has departed from the state, he may be served outside of the state by any method that is authorized by the statutes of this state.

Laws 1973, c. 21. § 2, emerg. eff. April 12, 1973. Renumbered from Title 12, § 1272.2 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989. ec=1>

§43-104.1.  District court referees.

A.  If funding is available, presiding judges of the district court may appoint court referees in their judicial districts to hear designated cases as assigned by the presiding judge.

B.  Reasonable compensation for the referees shall be fixed by that presiding judge.

C.  A referee shall meet the requirements and perform their duties in the same manner and procedure as set forth in Sections 7003-8.6 and 7303-7.5 of Title 10 of the Oklahoma Statutes pertaining to referees appointed in juvenile proceedings.

Added by Laws 2002, c. 400, § 9, eff. Nov 1, 2002.

§43105.  Petition and summons.

A.  A proceeding for dissolution of marriage, an annulment of a marriage, or a legal separation shall be titled "In re the Marriage of _______ and ______".

B.  The initial pleading in all proceedings under this title shall be denominated a petition.  The person filing the petition shall be called the petitioner.  A responsive pleading shall be denominated a response.  The person filing the responsive pleading shall be called the respondent.  Other pleadings shall be denominated as provided in the Rules of Civil Procedure, except as otherwise provided in this section.

C.  The petition must be verified as true, by the affidavit of the petitioner.

D.  A summons may issue thereon, and shall be served, or publication made, as in other civil cases.

E.  Wherever it occurs in this title or in any other title of the Oklahoma Statutes or in any forms or court documents prepared pursuant to the provisions of the Oklahoma Statutes, the term "divorce" shall mean and be deemed to refer to a "dissolution of marriage" unless the context or subject matter otherwise requires.

R.L. 1910, § 4964.  Amended by Laws 1973, c. 262, § 6, operative July 1, 1973.  Renumbered from § 1273 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 2002, c. 400, § 3, eff. Nov. 1, 2002; Laws 2003, c. 302, § 1, emerg. eff. May 28, 2003.

§43106.  Response.

A.  The respondent, in his or her response, may allege a cause for a dissolution of marriage, annulment of the marriage or legal separation against the petitioner, and may have the same relief thereupon as he or she would be entitled to for a like cause if he or she were the petitioner.

B.  When new matter is set up in the answer, it shall be verified as to such new matter by the affidavit of the respondent.

R.L. 1910, § 4965.  Renumbered from § 1274 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 2002, c. 400, § 4, eff. Nov. 1, 2002; Laws 2003, c. 302, § 2, emerg. eff. May 28, 2003.

§43-107.  Repealed by Laws 2002, c. 400, § 10, eff. Nov. 1, 2002.

§43-107.1.  Actions where minor child involved - Delayed final order - Waiver - Completion of educational program - Exceptions.

A.  1.  In an action for divorce where there are minor children involved, the court shall not issue a final order thereon for at least ninety (90) days from the date of filing the petition which ninety (90) days may be waived by the court for good cause shown and without objection by either party.

2.  The court may require that within the ninety-day period specified by paragraph 1 of this subsection, the parties attend and complete an educational program specified by Section 107.2 of this title.

B.  This section shall not apply to divorces filed for any of the following causes:

1.  Abandonment for one (1) year;

2.  Extreme cruelty;

3.  Habitual drunkenness;

4.  Imprisonment of the other party in a state or federal penal institution under sentence thereto for the commission of a felony at the time the petition is filed;

5.  The procurement of a final divorce decree outside this state by a husband or wife which does not in this state release the other party from the obligations of the marriage;

6.  Insanity for a period of five (5) years, the insane person having been an inmate of a state institution for the insane in the State of Oklahoma, or an inmate of a state institution for the insane in some other state for such period, or an inmate of a private sanitarium, and affected with a type of insanity with a poor prognosis for recovery;

7.  Conviction of any crime defined by the Oklahoma Child Abuse Reporting and Prevention Act committed upon a child of either party to the divorce by either party to the divorce; or

8.  A child of either party has been adjudicated deprived, pursuant to the Oklahoma Children's Code, as a result of the actions of either party to the divorce and the party has not successfully completed the service and treatment plan required by the court.

C.  After a petition has been filed in an action for divorce where there are minor children involved, the court may make any such order concerning property, children, support and expenses of the suit as provided for in Section 110 of this title, to be enforced during the pendency of the action, as may be right and proper.

D.  The court may issue a final order in an action for divorce where minor children are involved before the ninety-day time period set forth in subsection A of this section has expired, if the parties voluntarily participate in marital or family counseling and the court finds reconciliation is unlikely.

Added by Laws 1992, c. 243, § 1, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 124, § 1, eff. Sept. 1, 1994; Laws 1996, c. 131, § 7, eff. Jan. 1, 1997; Laws 2002, c. 445, § 16, eff. Nov. 1, 2002.

§43-107.2.  Actions where minor child involved - Court-ordered educational program.

A.  In all actions for divorce, separate maintenance, guardianship, paternity, custody or visitation, including modifications or enforcements of a prior court order, where the interest of a child under eighteen (18) years of age is involved, the court may require all adult parties to attend an educational program concerning, as appropriate, the impact of separate parenting and coparenting on children, the implications for visitation and conflict management, development of children, separate financial responsibility for children and such other instruction as deemed necessary by the court.  The program shall be educational in nature and not designed for individual therapy.

B.  Each judicial district may adopt its own local rules governing the program.

Added by Laws 1996, c. 131, § 8, eff. Jan. 1, 1997.

§43-107.3.  Appointment of guardian ad litem - Referral to mediation or counseling - Definitions - False accusations of child abuse or neglect.

A.  1.  In any proceeding when the custody or visitation of a minor child or children is contested by any party, the court may appoint an attorney at law as guardian ad litem on the court's motion or upon application of any party to appear for and represent the minor children.

2.  The guardian ad litem may be appointed to objectively advocate on behalf of the child and act as an officer of the court to investigate all matters concerning the best interests of the child.  In addition to other duties required by the court and as specified by the court, a guardian ad litem shall have the following responsibilities:

a. review documents, reports, records and other information relevant to the case, meet with and observe the child in appropriate settings, and interview parents, caregivers and health care providers and any other person with knowledge relevant to the case including, but not limited to, teachers, counselors and child care providers,

b. advocate for the child's best interests by participating in the case, attending any hearings in the matter and advocating for appropriate services for the child when necessary,

c. monitor the child's best interests throughout any judicial proceeding,

d. present written reports to the parties and court prior to trial or at any other time as specified by the court on the child's best interests that include conclusions and recommendations and the facts upon which they are based, and

e. the guardian ad litem shall, as much as possible, maintain confidentiality of information related to the case and is not subject to discovery pursuant to the Oklahoma Discovery Code.

3.  Expenses, costs, and attorney's fees for the guardian ad litem may be allocated among the parties as determined by the court.

B.  When property, separate maintenance, or custody is at issue, the court:

1.  May refer the issue or issues to mediation if feasible unless a party asserts or it appears to the court that domestic violence or child abuse has occurred, in which event the court shall halt or suspend professional mediation unless the court specifically finds that:

a. the following three conditions are satisfied:

(1) the professional mediator has substantial training concerning the effects of domestic violence or child abuse on victims,

(2) a party who is or alleges to be the victim of domestic violence is capable of negotiating with the other party in mediation, either alone or with assistance, without suffering an imbalance of power as a result of the alleged domestic violence, and

(3) the mediation process contains appropriate provisions and conditions to protect against an imbalance of power between parties resulting from the alleged domestic violence or child abuse, or

b. in the case of domestic violence involving parents, the parent who is or alleges to be the victim requests mediation and the mediator is informed of the alleged domestic violence; and

2.  When custody is at issue, the court may order, in addition to or in lieu of the provisions of paragraph 1 of this subsection, that each of the parties undergo individual counseling in a manner that the court deems appropriate, if the court finds that the parties can afford the counseling.

C.  As used in this section:

1.  "Child abuse or neglect" shall have the same meaning as such term is defined by the Oklahoma Child Abuse Reporting and Prevention Act or shall mean the child has been adjudicated deprived as a result of the actions or omission of either parent pursuant to the Oklahoma Children's Code; and

2.  "Domestic violence" shall have the same meaning as such term is defined by the Protection from Domestic Abuse Act.

D.  During any proceeding concerning child custody, should it be determined by the court that a party has intentionally made a false or frivolous accusation to the court of child abuse or neglect against the other party, the court shall proceed with any or all of the following:

1.  Find the accusing party in contempt for perjury and refer for prosecution;

2.  Consider the false allegations in determining custody; and

3.  Award the obligation to pay all court costs and legal expenses encumbered by both parties arising from the allegations to the accusing party.

Added by Laws 1997, c. 403, § 8, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 400, § 5, eff. Nov. 1, 2002; Laws 2003, c. 3, § 20, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 445, § 17 repealed by Laws 2003, c. 3, § 21, emerg. eff. March 19, 2003.

§43108.  Parties in equal wrong  Custody of children  Disposition of property.

That the parties appear to be in equal wrong shall not be a basis for refusing to grant a divorce, but if a divorce is granted in such circumstances, it shall be granted to both parties.  In any such case or where the court grants alimony without a divorce or in any case where a divorce is refused, the court may for good cause shown make such order as may be proper for the custody, maintenance and education of the children, and for the control and equitable division and disposition of the property of the parties, or of either of them, as may be proper, equitable and just, having due regard to the time and manner of acquiring such property, whether the title thereto be in either or both of said parties.

R.L.1910, § 4966; Laws 1955, p. 142, § 1. Renumbered from Title 12, § 1275 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43109.  Awarding custody or appointing guardian  Best interest of child  Joint custody.

A.  In awarding the custody of a minor unmarried child or in appointing a general guardian for said child, the court shall consider what appears to be in the best interests of the physical and mental and moral welfare of the child.

B.  The court, pursuant to the provisions of subsection A of this section, may grant the care, custody, and control of a child to either parent or to the parents jointly.

For the purposes of this section, the terms joint custody and joint care, custody, and control mean the sharing by parents in all or some of the aspects of physical and legal care, custody, and control of their children.

C.  If either or both parents have requested joint custody, said parents shall file with the court their plans for the exercise of joint care, custody, and control of their child.  The parents of the child may submit a plan jointly, or either parent or both parents may submit separate plans.  Any plan shall include but is not limited to provisions detailing the physical living arrangements for the child, child support obligations, medical and dental care for the child, school placement, and visitation rights.  A plan shall be accompanied by an affidavit signed by each parent stating that said parent agrees to the plan and will abide by its terms. The plan and affidavit shall be filed with the petition for a divorce or legal separation or after said petition is filed.

D.  The court shall issue a final plan for the exercise of joint care, custody, and control of the child or children, based upon the plan submitted by the parents, separate or jointly, with appropriate changes deemed by the court to be in the best interests of the child.  The court also may reject a request for joint custody and proceed as if the request for joint custody had not been made.

E.  The parents having joint custody of the child may modify the terms of the plan for joint care, custody, and control.  The modification to the plan shall be filed with the court and included with the plan.  If the court determines the modifications are in the best interests of the child, the court shall approve the modifications.

F.  The court also may modify the terms of the plan for joint care, custody, and control upon the request of one parent.  The court shall not modify the plan unless the modifications are in the best interests of the child.

G.  1.  The court may terminate a joint custody decree upon the request of one or both of the parents or whenever the court determines said decree is not in the best interests of the child.

2.  Upon termination of a joint custody decree, the court shall proceed and issue a modified decree for the care, custody, and control of the child as if no such joint custody decree had been made.

H.  In the event of a dispute between the parents having joint custody of a child as to the interpretation of a provision of said plan, the court may appoint an arbitrator to resolve said dispute. The arbitrator shall be a disinterested person knowledgeable in domestic relations law and family counseling.  The determination of the arbitrator shall be final and binding on the parties to the proceedings until further order of the court.

If a parent refuses to consent to arbitration, the court may terminate the joint custody decree.

Added by Laws 1983, c. 269, § 3, operative July 1, 1983. Renumbered from Title 12, § 1275.4 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43-109.1.  Custody during parents' separation.

If the parents of a minor unmarried child are separated without being divorced, the judge of the district court, upon application of either parent, may issue any civil process necessary to inquire into the custody of said minor unmarried child.  The court may award the custody of said child to either party or both, in accordance with the best interests of the child, for such time and pursuant to such regulations as the case may require.  The decision of the judge shall be guided by the rules prescribed in Section 2 of this act.

R.L. 1910, § 4384.  Amended by Laws 1975, c. 352, § 1, emerg. eff. June 12, 1975; Laws 1983, c. 269, § 1, operative July 1, 1983.  Renumbered from Title 10, § 21 by Laws 1990, c. 188, § 4, eff. Sept. 1, 1990.

§43109.2.  Paternity determination.

Except as otherwise provided by Section 3 of Title 10 of the Oklahoma Statutes, in any action concerning the custody of a minor unmarried child or the determination of child support, the court may determine if the parties to the action are the parents of the children.  If the parties to the action are the parents of the children, the court may determine which party should have custody of said children, may award child support to the parent to whom it awards custody, and may make an appropriate order for payment of costs and attorney's fees.

Added by Laws 1976, c. 137, § 1, operative Oct. 1, 1976.  Renumbered from Title 12, § 1277.2 by Laws 1994, c. 356, § 35, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 403, § 5, eff. Nov. 1, 1997.

§43110.  Automatic temporary injunction - Temporary orders.

A.  1.  Except as otherwise provided by this subsection, upon the filing of a petition for dissolution of marriage, annulment of a marriage or legal separation by the petitioner and upon personal service of the petition and summons on the respondent, or upon waiver and acceptance of service by the respondent, an automatic temporary injunction shall be in effect against both parties pursuant to the provisions of this section:

a. restraining the parties from transferring, encumbering, concealing, or in any way disposing of, without the written consent of the other party or an order of the court, any marital property, except in the usual course of business, for the purpose of retaining an attorney for the case or for the necessities of life and requiring each party to notify the other party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures made after the injunction is in effect,

b. restraining the parties from:

(1) intentionally or knowingly damaging or destroying the tangible property of the parties, or of either of them, including, but not limited to, any document that represents or embodies anything of value,

(2) making any withdrawal for any purpose from any retirement, profit-sharing, pension, death, or other employee benefit plan or employee savings plan or from any individual retirement account or Keogh account,

(3) withdrawing or borrowing in any manner all or any part of the cash surrender value of any life insurance policies on either party or their children,

(4) changing or in any manner altering the beneficiary designation on any life insurance policies on the life of either party or any of their children,

(5) canceling, altering, or in any manner affecting any casualty, automobile, or health insurance policies insuring the parties' property or persons,

(6) opening or diverting mail addressed to the other party, and

(7) signing or endorsing the other party's name on any negotiable instrument, check, or draft, such as tax refunds, insurance payments, and dividends, or attempting to negotiate any negotiable instruments payable to either party without the personal signature of the other party,

c. requiring the parties to maintain all presently existing health, property, life and other insurance which the individual is presently carrying on any member of this family unit, and to cooperate as necessary in the filing and processing of claims.  Any employer-provided health insurance currently in existence shall remain in full force and effect for all family members,

d. enjoining both parties from molesting or disturbing the peace of the other party or of the children to the marriage,

e. restraining both parties from disrupting or withdrawing their children from an educational facility and programs where the children historically have been enrolled, or day care,

f. restraining both parties from hiding or secreting their children from the other party, and

g. restraining both parties from removing the minor children of the parties, if any, beyond the jurisdiction of the State of Oklahoma, acting directly or in concert with others, except for vacations of two (2) weeks or less duration, without the prior written consent of the other party, which shall not be unreasonably withheld.

2.   a. The provisions of the automatic temporary injunction shall be printed as an attachment to the summons and the petition and entitled "Automatic Temporary Injunction Notice".

b. The automatic temporary injunction notice shall contain a provision which will allow the parties to waive the automatic temporary injunction.  In addition, the provision must state that unless both parties have agreed and have signed their names in the space provided, that the automatic temporary injunction will be effective.  Along with the waiver provision, the notice shall contain a check box and space available for the signatures of the parties.

3.  The automatic temporary injunction shall become an order of the court upon fulfillment of the requirements of paragraph 1 of this subsection unless and until:

a. the automatic temporary injunction is waived by the parties.  Both parties must indicate on the automatic temporary injunction notice in the space provided that the parties have both agreed to waive the automatic temporary injunction.  Each party must sign his or her own name on the notice in the space provided, or

b. a party, no later than three (3) days after service on the party, files an objection to the injunction and requests a hearing.  Provided, the automatic temporary injunction shall remain in effect until the hearing and a judge orders the injunction removed.

4.  The automatic temporary injunction shall be dissolved upon the granting of the dissolution of marriage, final order of legal separation or other final order.

5.  Nothing in this subsection shall preclude either party from applying to the court for further temporary orders, pursuant to this section, an expanded automatic temporary injunction, or modification or revocation thereto.

6.   a. With regard to an automatic temporary injunction, when a petition for dissolution of marriage, annulment of a marriage, or a legal separation is filed and served, a peace officer shall use every reasonable means to enforce the injunction which enjoins both parties from molesting or disturbing the peace of the other party or the children of the marriage against a petitioner or respondent, whenever:

(1) there is exhibited by a respondent or by the petitioner to the peace officer a copy of the petition or summons, with an attached Temporary Injunction Notice, duly filed and issued pursuant to this section, together with a certified copy of the affidavit of service of process or a certified copy of the waiver and acceptance of service, and

(2) the peace officer has cause to believe that a violation of the automatic temporary injunction has occurred.

b. A peace officer shall not be held civilly or criminally liable for his or her action pursuant to this paragraph if his or her action is in good faith and without malice.

B.  After a petition has been filed in an action for dissolution of marriage or legal separation either party may request the court to issue:

1.  A temporary order:

a. regarding child custody, support or visitation,

b. regarding spousal maintenance,

c. regarding payment of debt,

d. regarding possession of property,

e. regarding attorney fees, and

f. providing other injunctive relief proper in the circumstances.

All applications for temporary orders shall set forth the factual basis for the application and shall be verified by the party seeking relief.  The application and a notice of hearing shall be served on the other party in any manner provided for in the Rules of Civil Procedure.

The court shall not issue a temporary order until at least five (5) days' notice of hearing is given to the other party.

After notice and hearing, a court may issue a temporary order granting the relief as provided by this paragraph; and/or

2.  A temporary restraining order.  If the court finds on the basis of a verified application and testimony of witnesses that irreparable harm will result to the moving party, or a child of a party if no order is issued before the adverse party or attorney for the adverse party can be heard in opposition, the court may issue a temporary restraining order which shall become immediately effective and enforceable without requiring notice and opportunity to be heard to the other party.  If a temporary restraining order is issued pursuant to this paragraph, the motion for a temporary order shall be set within ten (10) days.

C.  Any temporary orders and the automatic temporary injunction, or specific terms thereof, may be vacated or modified prior to or in conjunction with a final decree on a showing by either party of facts necessary for vacation or modification.  Temporary orders and the automatic temporary injunction terminate when the final judgment on all issues, except attorney fees and costs, is rendered or when the action is dismissed.  The court may reserve jurisdiction to rule on an application for a contempt citation for a violation of a temporary order or the automatic temporary injunction which is filed any time prior to the time the temporary order or injunction terminates.

D.  Upon granting a decree of dissolution of marriage, annulment of a marriage, or legal separation, the court may require either party to pay such reasonable expenses of the other as may be just and proper under the circumstances.

E.  The court may in its discretion make additional orders relative to the expenses of any such subsequent actions, including but not limited to writs of habeas corpus, brought by the parties or their attorneys, for the enforcement or modification of any interlocutory or final orders in the dissolution of marriage action made for the benefit of either party or their respective attorneys.

R.L. 1910, § 4967.  Amended by Laws 1965, c. 7, § 1, emerg. eff. Feb. 9, 1965; Laws 1976, c. 256, § 1.  Renumbered from § 1276 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1991, c. 113, § 4, eff. Sept. 1, 1991; Laws 1992, c. 252, § 1, eff. Sept. 1, 1992; Laws 1997, c. 403, § 9, eff. Nov. 1, 1997; Laws 2002, c. 400, § 6, eff. Nov. 1, 2002; Laws 2003, c. 302, § 3, emerg. eff. May 28, 2003.

§43-110.1.  Shared parenting - Policy.

It is the policy of this state to assure that minor children have frequent and continuing contact with parents who have shown the ability to act in the best interests of their children and to encourage parents to share in the rights and responsibilities of rearing their children after the parents have separated or dissolved their marriage.  To effectuate this policy, if requested by a parent, the court shall provide substantially equal access to the minor children to both parents at a temporary order hearing, unless the court finds that such shared parenting would be detrimental to such child.  The burden of proof that such shared parenting would be detrimental to such child shall be upon the parent requesting sole custody and the reason for such determination shall be documented in the court record.

Added by Laws 1999, c. 301, § 3, eff. Nov. 1, 1999.  Amended by Laws 2001, c. 61, § 1, eff. Nov. 1, 2001

§43-110.1a.  Oklahoma Child Supervised Visitation Program - Policy - Definitions.

A.  This section shall be known and may be cited as the "Oklahoma Child Supervised Visitation Program".

B.  It is the policy of this state to ensure that the health, safety, and welfare of the child is paramount when supervised visitation is ordered by the court.

C.  For purposes of the Oklahoma Child Supervised Visitation Program:

1.  "Supervised visitation" means the court-ordered contact between a noncustodial parent and one or more children of such parent in the presence of a third-party person who is responsible for observing and overseeing the visitation in order to provide for the safety of the child and any other parties during the visitation.  The court may require supervised visitation when deemed necessary by the court to protect the child or other parties;

2.  An "alcohol-dependent person" has the same meaning as such term defined in Section 3-403 of Title 43A of the Oklahoma Statutes;

3.  A "drug-dependent person" has the same meaning as such term defined in Section 3-403 of Title 43A of the Oklahoma Statutes; and

4.  "Domestic abuse" has the same meaning as such term defined in Section 60.1 of Title 22 of the Oklahoma Statutes.

D.  1.  The associate district judge in each county within this state may select trained volunteers to provide supervised visitation pursuant to the Oklahoma Child Supervised Visitation Program.

2.  By February 15, 2005, the associate district judge of each county may appoint a judicial district supervised visitation team to:

a. identify public and private entities which will be willing to provide location sites for purposes of the Oklahoma Child Supervised Visitation Program,

b. identify individuals who will be willing to serve as third-party persons to observe and oversee court-ordered supervised visitations,

c. establish training requirements for volunteers,

d. identify programs which may be available for the training of the volunteers including, but not limited to, the Department of Human Services, Office of the Attorney General, child advocacy centers, domestic violence groups, and the Department of Mental Health and Substance Abuse Services,

e. develop written protocol for handling supervised visitations so as to provide safety of the child and other parties during the supervised visitation,

f. develop application forms for volunteers applying for the Oklahoma Child Supervised Visitation Program.  Information listed on the form shall include, but not be limited to:

(1) name, address and phone number of the volunteer,

(2) volunteer's place of employment and phone number,

(3) areas of expertise,

(4) listing of professional training in areas including, but not limited to, child abuse, domestic abuse, alcohol or drug abuse, mental illness or conflict management,

(5) consent form specifying release of information, and

(6) professional references, and

g. identify which information of the parties and the child will be confidential and which may be available to others.

3.  From recommendations of the team established pursuant to this subsection, the associate district judge in each county within this state may authorize one or more public or private agencies to provide location sites for the Oklahoma Child Supervised Visitation Program.  A district judge may require either party requesting supervised visitation of a child to identify a trained third-party volunteer to observe and oversee the visitation.  A district court shall not:

a. require any state agency location or state employee to observe and oversee any supervised visitation, or

b. appoint a third party to observe and oversee a supervised visitation who has not received the training as specified by the judicial district supervised visitation team unless agreed to by the parties.

4.  A participating public or private agency location site may charge a fee for each visit.

E.  The protocol for supervised visitation established by each judicial district supervised visitation team may require that:

1.  The location site require each participant who has court-ordered supervised visitation for a child and who is participating in the supervised visitation program to sign a time log upon arrival and departure.  The agency location site must have an employee assigned to verify identification of each participant, initial each signature, and record the time of each person's arrival and departure; and

2.  The agency location site also contain information on each client case including, but not limited to:

a. a copy of the court order requiring supervised visitation, and

b. name of individuals authorized to pick up or deliver a child to the agency location site for supervised visitation.

F.  Each judicial district supervised visitation team may include, but not be limited to:

1.  Mental health professionals;

2.  Police officers or other law enforcement agents;

3.  Medical personnel;

4.  Child protective services workers;

5.  Child advocacy individuals; and

6.  The district attorney or designee.

G.  An associate district judge of a county, the judicial district supervised visitation team created pursuant to this section and the Office of the Court Administrator may develop an informational brochure outlining the provisions of the Oklahoma Child Supervised Visitation Program and procedures to be used by volunteers in that judicial district.  The brochure may be distributed through the municipal and district court, social service agency centers, county health departments, hospitals, crisis or counseling centers, and community action agencies.

H.  Except for acts of dishonesty, willful criminal acts, or gross negligence, no member of the judicial district supervised visitation team or volunteer shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of the duties pursuant to the provisions of this section.

I.  The provisions of this section shall not apply to cases subject to the Oklahoma Children's Code and the Oklahoma Juvenile Code.

Added by Laws 2004, c. 415, § 5, eff. Dec. 15, 2004.

§43-110.2.  Blood, saliva, urine or any other tests - Child custody or visitation.

In any action in which the custody of or the visitation with a child is a relevant fact and at issue, the court may order the mother, the child or father to submit to blood, saliva, urine or any other test deemed necessary by the court in determining that the custody of or visitation with the child will be in the best interests of the child.  If so ordered and any party or child refuses to submit to such tests, the court may enforce its order if the rights of others and the interests of justice so require unless such individual is found to have good cause for refusing to cooperate.

Added by Laws 2004, c. 422, § 2, eff. July 1, 2004.

§43111.  Indirect contempt for disobedience of certain orders relating to divorce or separate maintenance actions.

Any order pertaining to the division of property pursuant to a divorce or separate maintenance action, if willfully disobeyed, may be enforced as an indirect contempt of court.

Added by Laws 1982, c. 14, § 1.  Renumbered from Title 12, § 1276.2 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1992, c. 252, § 2, eff. Sept. 1, 1992.

§43-111.1.  Minimum visitation between noncustodial parent and child - Failure to pay child support - Enforcement of visitation order.

A.  1.  Any order providing for the visitation of a noncustodial parent with any of the children of such noncustodial parent shall provide a specified minimum amount of visitation between the noncustodial parent and the child unless the court determines otherwise.

2.  Except for good cause shown and when in the best interests of the child, the order shall encourage additional visitations of the noncustodial parent and the child and in addition encourage liberal telephone communications between the noncustodial parent and the child.

B.  1.  Except for good cause shown, when a noncustodial parent who is ordered to pay child support and who is awarded visitation rights fails to pay child support, the custodial parent shall not refuse to honor the noncustodial parent's visitation rights.

2.  When a custodial parent refuses to honor a noncustodial parent's visitation rights, the noncustodial parent shall not fail to pay any ordered child support or alimony.

C.  1.  Violation of an order providing for the payment of child support or providing for the visitation of a noncustodial parent with any of the children of such noncustodial parent may be prosecuted as indirect civil contempt pursuant to Section 566 of Title 21 of the Oklahoma Statutes or as otherwise deemed appropriate by the court.

2.  Unless good cause is shown for the noncompliance, the prevailing party shall be entitled to recover court costs and attorney fees expended in enforcing the order and any other reasonable costs and expenses incurred in connection with the denied child support or denied visitation as authorized by the court.

Added by Laws 1989, c. 285, § 1, emerg. eff. May 24, 1989.  Amended by Laws 1990, c. 171, § 1, operative July 1, 1990.  Renumbered from § 1276.3 of Title 12 by Laws 1990, c. 171, § 3, operative July 1, 1990 and by Laws 1990, c. 188, § 2, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 301, § 1, eff. Nov. 1, 1999; Laws 2000, c. 384, § 4, eff. Nov. 1, 2000.

§43-111.1A.  Standard visitation schedule - Advisory guidelines.

A.  By January 1, 2005, the Administrative Director of the Courts shall have developed a standard visitation schedule and advisory guidelines which may be used by the district courts of this state as deemed necessary.

B.  The standard visitation schedule should include a minimum graduated visitation schedule for children under the age of five (5) years and a minimum graduated visitation schedule for children five (5) years of age through seventeen (17) years of age.  In addition, the standard visitation schedule should address:

1.  Midweek and weekend time-sharing;

2.  Differing geographical residences of the custodian and noncustodian of the child requesting visitation;

3.  Holidays, including Friday and Monday holidays;

4.  Summer vacation break;

5.  Midterm school breaks;

6.  Notice requirements and authorized reasons for cancellations of visitation;

7.  Transportation and transportation costs, including pick up and return of the child;

8.  Religious, school, and extracurricular activities;

9.  Grandparent and relative contact;

10.  The birthday of the child;

11.  Sibling visitation schedules;

12.  Special circumstances, including, but not limited to, emergencies; and

13.  Any other standards deemed necessary by the Administrative Director of the Courts.

C.  1.  The Administrative Director of the Courts shall develop advisory guidelines for use by the district courts when parties to any action concerning the custody of a child are unable to mutually agree upon a visitation schedule.

2.  The advisory guidelines should include the following considerations at a minimum:

a. a preference for visitation schedules that are mutually agreed upon by both parents over a court-imposed solution,

b. a visitation schedule which should maximize the continuity and stability of the life of the child,

c. special considerations should be given to each parent to make the child available to attend family functions, including funerals, weddings, family reunions, religious holidays, important ceremonies, and other significant events in the life of the child or in the life of either parent which may inadvertently conflict with the visitation schedule,

d. a visitation schedule which will not interrupt the regular school hours of the child,

e. a visitation schedule should reasonably accommodate the work schedule of both parents and may increase the visitation time allowed to the noncustodial parent but should not diminish the standardized visitation schedule provided in Section 111.1 of Title 43 of the Oklahoma Statutes,

f. a visitation schedule should reasonably accommodate the distance between the parties and the expense of exercising visitation,

g. each parent should permit and encourage liberal electronic contact during reasonable hours and uncensored mail privileges with the child, and

h. each parent should be entitled to an equal division of major religious holidays celebrated by the parents, and the parent who celebrates a religious holiday that the other parent does not celebrate shall have the right to be together with the child on the religious holiday.

D.  The Administrative Director of the Courts shall:

1.  Make the standard visitation schedule and advisory guidelines available to the district courts of this state; and

2.  Periodically review and update the guidelines as deemed necessary.

Added by Laws 2004, c. 422, § 1, eff. July 1, 2004.

§43-111.2.  Civil action for child stealing.

Any person who is not a party to a child custody proceeding, and who intentionally removes, causes the removal of, assists in the removal of, or detains any child under eighteen (18) years of age with intent to deny another person's right to custody of the child or visitation under an existing court order shall be liable in an action at law.  Remedies available pursuant to this section are in addition to any other remedies available by law or equity and may include, but shall not be limited to, the following:

1.  Damages for loss of service, society, and companionship;

2.  Compensatory damages for reasonable expenses incurred in searching for the missing child or attending court hearings; and

3.  The prevailing party in such action shall be awarded reasonable attorney fees.

Added by Laws 1995, c. 219, § 1, eff. Nov. 1, 1995.

§43-111.3.  Interference with visitation rights of noncustodial parent - Motion for enforcement.

A.  When a noncustodial parent has been granted visitation rights and those rights are denied or otherwise interfered with by the custodial parent, in addition to the remedy provided in subsection B of Section 111.1 of Title 43 of the Oklahoma Statutes, the noncustodial parent may file with the court clerk a motion for enforcement of visitation rights.  The motion shall be filed on a form provided by the court clerk.  Upon filing of the motion, the court shall immediately:

1.  Issue ex parte an order for mediation; or

2.  Set a hearing on the motion, which shall be not more than twenty-one (21) days after the filing of the motion.

B.  Within five (5) days of termination of mediation ordered pursuant to paragraph 1 of subsection A of this section, the mediator shall submit the record of termination and a summary of the parties' agreement, if any, to the court.  Upon receipt of the record of termination, the court shall enter an order in accordance with the parties' agreement, if any, or set the matter for hearing, which shall be not more than ten (10) days after the record of termination is received by the court.

C.  Notice of a hearing pursuant to subsection A or B of this section shall be given to all interested parties by certified mail, return receipt requested, or as ordered by the court.

D.  If the court finds that visitation rights of the noncustodial parent have been unreasonably denied or otherwise interfered with by the custodial parent, the court shall enter an order providing for one or more of the following:

1.  A specific visitation schedule;

2.  Compensating visitation time for the visitation denied or otherwise interfered with, which time shall be of the same type (e.g. holiday, weekday, weekend, summer) as the visitation denied or otherwise interfered with, and shall be at the convenience of the noncustodial parent;

3.  Posting of a bond, either cash or with sufficient sureties, conditioned upon compliance with the order granting visitation rights;

4.  Assessment of reasonable attorney fees, mediation costs, and court costs to enforce visitation rights against the custodial parent;

5.  Attendance of one or both parents at counseling or educational sessions which focus on the impact of visitation disputes on children;

6.  Supervised visitation; or

7.  Any other remedy the court considers appropriate, which may include an order which modifies a prior order granting child custody.

E.  If the court finds that the motion for enforcement of visitation rights has been unreasonably filed or pursued by the noncustodial parent, the court may assess reasonable attorney fees, mediation costs, and court costs against the noncustodial parent.

F.  Final disposition of a motion filed pursuant to this section shall take place no later than forty-five (45) days after filing of the motion.

G.  The Office of the Court Administrator shall develop the form required by subsection A of this section to be used for a motion to enforce visitation rights.

Added by Laws 1998, c. 407, § 42, eff. Nov. 1, 1998.

§43-112.  Care and custody of children.

A.  A petition or cross-petition for a divorce, legal separation, or annulment must state whether or not the parties have minor children of the marriage.  If there are minor children of the marriage, the court:

1.  Shall make provision for guardianship, custody, medical care, support and education of the children;

2.  Unless not in the best interests of the children, may provide for the visitation of the noncustodial parent with any of the children of the noncustodial parent; and

3.  May modify or change any order whenever circumstances render the change proper either before or after final judgment in the action; provided, that the amount of the periodic child support payment shall not be modified retroactively or payment of all or a portion of the past due amount waived, except by mutual agreement of the obligor and obligee, or if the obligee has assigned child support rights to the Department of Human Services or other entity, by agreement of the Department or other entity.  Unless the parties agree to the contrary, a completed child support computation form provided for in Section 120 of this title shall be required to be filed with the child support order.

The social security numbers of both parents and the child shall be included on the child support order summary form provided for in Section 120 of this title, which shall be submitted to the Central Case Registry as provided for in Section 112A of this title with all child support or paternity orders.

B.  In any action in which there are minor unmarried children in awarding or modifying the custody of the child or in appointing a general guardian for the child, the court shall be guided by the provisions of Section 21.1 of Title 10 of the Oklahoma Statutes and shall consider what appears to be in the best interests of the child.

C.  1.  When it is in the best interests of a minor unmarried child, the court shall:

a. assure children of frequent and continuing contact with both parents after the parents have separated or dissolved their marriage, and

b. encourage parents to share the rights and responsibilities of child rearing in order to effect this policy.

2.  There shall be neither a legal preference nor a presumption for or against joint legal custody, joint physical custody, or sole custody.

3.  When in the best interests of the child, custody shall be awarded in a way which assures the frequent and continuing contact of the child with both parents.  When awarding custody to either parent, the court:

a. shall consider, among other facts, which parent is more likely to allow the child or children frequent and continuing contact with the noncustodial parent, and

b. shall not prefer a parent as a custodian of the child because of the gender of that parent.

4.  In any action, there shall be neither a legal preference or a presumption for or against private or public school or home-schooling in awarding the custody of a child, or in appointing a general guardian for the child.

5.  In making an order for custody, the court shall require compliance with Section 8 of this act.

D.  1.  Except for good cause shown, a pattern of failure to allow court-ordered visitation may be determined to be contrary to the best interests of the child and as such may be grounds for modification of the child custody order.

2.  For any action brought pursuant to the provisions of this section which the court determines to be contrary to the best interests of the child, the prevailing party shall be entitled to recover court costs, attorney fees and any other reasonable costs and expenses incurred with the action.

E.  Except as otherwise provided by Section 112.1A of this title, any child shall be entitled to support by the parents until the child reaches eighteen (18) years of age.  If a dependent child is regularly and continuously attending high school, said child shall be entitled to support by the parents through the age of eighteen (18) years.  No hearing shall be required to extend such support through the age of eighteen (18) if the child is regularly and continuously attending high school.

F.  In any case in which provision is made for the custody or support of a minor child or enforcement of such order, the court shall inquire whether public assistance money or medical support has been provided by the Department of Human Services for the benefit of each child.  If public assistance money or medical support has been provided for the benefit of the child, the Department of Human Services shall be a necessary party for the just adjudication and establishment of the debt due and owing the State of Oklahoma, as defined in Section 238 of Title 56 of the Oklahoma Statutes, for the just adjudication and establishment of paternity, current child support, and medical insurance coverage for the minor children in accordance with federal regulations.

G.  In any case in which a child support order or custody order or both is entered, enforced or modified, the court may make a determination of the arrearages of child support.

R.L. 1910, § 4968.  Amended by Laws 1955, p. 142, § 1; Laws 1968, c. 226, § 1; Laws 1969, c. 334, § 1, emerg. eff. May 8, 1969; Laws 1973, c. 188, § 1; Laws 1974, c. 101, § 1, emerg. eff. April 30, 1974; Laws 1979, c. 93, § 1, eff. Oct. 1, 1979; Laws 1985, c. 297, § 16, operative Oct. 1, 1985; Laws 1987, c. 230, § 14, eff. Oct. 1, 1987.  Renumbered from § 1277 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 171, § 2, operative July 1, 1990; Laws 1990, c. 309, § 11, eff. Sept. 1, 1990; Laws 1993, c. 307, § 1, emerg. eff. June 7, 1993; Laws 1994, c. 356, § 12, eff. Sept. 1, 1994; Laws 1996, c. 131, § 10, eff. Jan. 1, 1997; Laws 1997, c. 403, § 10, eff. Nov. 1, 1997; Laws 1998, c. 5, § 13, emerg. eff. March 4, 1998; Laws 1998, c. 323, § 7, eff. Oct. 1, 1998; Laws 1999, c. 301, § 2, eff. Nov. 1, 1999; Laws 2000, c. 384, § 5, eff. Nov. 1, 2000; Laws 2002, c. 400, § 7, eff. Nov. 1, 2002; Laws 2003, c. 3, § 22, emerg. eff. March 19, 2003.

NOTE:  Laws 1997, c. 402, § 10 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 2002, c. 314, § 2 repealed by Laws 2003, c. 3, § 23, emerg. eff. March 19, 2003.  Laws 2002, c. 445, § 18 repealed by Laws 2003, c. 3, § 24, emerg. eff. March 19, 2003.

§43-112.1A.  Definitions - Child support - Parental rights and duties - Actions and jurisdiction.

A.  In this section:

1.  "Adult child" means a child eighteen (18) years of age or older.

2.  "Child" means a son or daughter of any age.

B.  1.  The court may order either or both parents to provide for the support of a child for an indefinite period and may determine the rights and duties of the parents if the court finds that:

a. the child, whether institutionalized or not, requires substantial care and personal supervision because of a mental or physical disability and will not be capable of self-support, and

b. the disability exists, or the cause of the disability is known to exist, on or before the eighteenth birthday of the child.

2.  A court that orders support under this section shall designate a parent of the child or another person having physical custody or guardianship of the child under a court order to receive the support for the child.  The court may designate a child who is eighteen (18) years of age or older to receive the support directly.

C.  1.  A suit provided by this section may be filed only by:

a. a parent of the child or another person having physical custody or guardianship of the child under a court order, or

b. the child if the child:

(1) is eighteen (18) years of age or older,

(2) does not have a mental disability, and

(3) is determined by the court to be capable of managing the child's financial affairs.

2.  The parent, the child, if the child is eighteen (18) years of age or older, or other person may not transfer or assign the cause of action to any person, including a governmental or private entity or agency, except for an assignment made to the Title IV-D agency.

D.  1.  A suit under this section may be filed:

a. regardless of the age of the child, and

b. as an independent cause of action or joined with any other claim or remedy provided by this title.

2.  If no court has continuing, exclusive jurisdiction of the child, an action under this section may be filed as an original suit.

3.  If there is a court of continuing, exclusive jurisdiction, an action under this section may be filed as a suit for modification pursuant to Section 115 of this title.

E.  In determining the amount of support to be paid after a child's eighteenth birthday, the specific terms and conditions of that support, and the rights and duties of both parents with respect to the support of the child, the court shall determine and give special consideration to:

1.  Any existing or future needs of the adult child directly related to the adult child's mental or physical disability and the substantial care and personal supervision directly required by or related to that disability;

2.  Whether the parent pays for or will pay for the care or supervision of the adult child or provides or will provide substantial care or personal supervision of the adult child;

3.  The financial resources available to both parents for the support, care, and supervision of the adult child; and

4.  Any other financial resources or other resources or programs available for the support, care, and supervision of the adult child.

F.  An order provided by this section may contain provisions governing the rights and duties of both parents with respect to the support of the child and may be modified or enforced in the same manner as any other order provided by this title.

Added by Laws 2001, c. 407, § 5, eff. July 1, 2001.

§43-112.2.  Evidence of ongoing domestic abuse or child abuse - Determinations relating to convicted sex offenders - Presumption.

A.  In every case involving the custody of, guardianship of or visitation with a child, the court shall consider for determining the custody of, guardianship of or the visitation with a child whether any person seeking custody or who has custody of, guardianship of or visitation with a child:

1.  Is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state;

2.  Has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes;

3.  Is an alcohol-dependent person or a drug-dependent person as established by clear and convincing evidence and who can be expected in the near future to inflict or attempt to inflict serious bodily harm to himself or herself or another person as a result of such dependency;

4.  Has been convicted of domestic abuse within the past five (5) years;

5.  Is residing with an individual who is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state;

6.  Is residing with a person who has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes; or

7.  Is residing with a person who has been convicted of domestic abuse within the past five (5) years.

B.  There shall be a rebuttable presumption that it is not in the best interests of the child to have custody or guardianship granted to a person who:

1.  Is subject to or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state;

2.  Has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes;

3.  Is an alcohol-dependent person or a drug-dependent person as established by clear and convincing evidence and who can be expected in the near future to inflict or attempt to inflict serious bodily harm to himself or herself or another person as a result of such dependency;

4.  Has been convicted of domestic abuse within the past five (5) years;

5.  Is residing with a person who is or has been subject to the registration requirements of the Oklahoma Sex Offenders Registration Act or any similar act in any other state;

6.  Is residing with a person who has been convicted of a crime listed in the Oklahoma Child Abuse Reporting and Prevention Act or in Section 582 of Title 57 of the Oklahoma Statutes; or

7.  Is residing with a person convicted of domestic abuse within the past five (5) years.

C.  Custody of, guardianship of, or visitation with a child shall not be granted to any person if it is established that the custody, guardianship or visitation will likely expose the child to a foreseeable risk of material harm.

D.  Except as otherwise provided by the Oklahoma Child Supervised Visitation Program, court-ordered supervised visitation shall be governed by the Oklahoma Child Supervised Visitation Program.

E.  For purposes of this section:

1.  "Alcohol-dependent person" has the same meaning as such term is defined in Section 3-403 of Title 43A of the Oklahoma Statutes;

2.  "Domestic abuse" has the same meaning as such term is defined in Section 60.1 of Title 22 of the Oklahoma Statutes;

3.  "Drug-dependent person" has the same meaning as such term is defined in Section 3-403 of Title 43A of the Oklahoma Statutes; and

4.  "Supervised visitation" means a program established pursuant to Section 5 of this act.

Added by Laws 1991, c. 113, § 2, eff. Sept. 1, 1991.  Amended by Laws 2002, c. 445, § 19, eff. Nov. 1, 2002; Laws 2003, c. 3, § 25, emerg. eff. March 19, 2003; Laws 2004, c. 415, § 4, emerg. eff. June 4, 2004.

NOTE:  Laws 2002, c. 413, § 3 repealed by Laws 2003, c. 3, § 26, emerg. eff. March 19, 2003.

§43-112.3.  Notice of proposed relocation or change of residence.

A.  As used in this section:

1.  "Change of residence address" means a change in the primary residence of an adult;

2.  "Child" means a child under the age of eighteen (18) who has not been judicially emancipated;

3.  "Person entitled to custody of or visitation with a child" means a person so entitled by virtue of a court order or by an express agreement that is subject to court enforcement;

4.  "Principal residence of a child" means:

a. the location designated by a court to be the primary residence of the child,

b. in the absence of a court order, the location at which the parties have expressly agreed that the child will primarily reside, or

c. in the absence of a court order or an express agreement, the location, if any, at which the child, preceding the time involved, lived with the child's parents, a parent, or a person acting as parent for at least six (6) consecutive months and, in the case of a child less than six (6) months old, the location at which the child lived from birth with any of the persons mentioned.  Periods of temporary absence of any of the named persons are counted as part of the six-month or other period; and

5.  "Relocation" means a change in the principal residence of a child over seventy-five (75) miles from the child's principal residence for a period of sixty (60) days or more, but does not include a temporary absence from the principal residence.

B.  1.  Except as otherwise provided by this section, a person who has the right to establish the principal residence of the child shall notify every other person entitled to visitation with the child of a proposed relocation of the child's principal residence as required by this section.

2.  Except as otherwise provided by this section, an adult entitled to visitation with a child shall notify every other person entitled to custody of or visitation with the child of an intended change in the primary residence address of the adult as required by this section.

C.  1.  Except as provided by this section, notice of a proposed relocation of the principal residence of a child or notice of an intended change of the primary residence address of an adult must be given:

a. by mail to the last-known address of the person to be notified, and

b. no later than:

(1) the sixtieth day before the date of the intended move or proposed relocation, or

(2)  the tenth day after the date that the person knows the information required to be furnished pursuant to this subsection, if the person did not know and could not reasonably have known the information in sufficient time to comply with the sixty-day notice, and it is not reasonably possible to extend the time for relocation of the child.

2.  Except as provided by this section, the following information, if available, must be included with the notice of intended relocation of the child or change of primary residence of an adult:

a. the intended new residence, including the specific address, if known,

b. the mailing address, if not the same,

c. the home telephone number, if known,

d. the date of the intended move or proposed relocation,

e. a brief statement of the specific reasons for the proposed relocation of a child, if applicable,

f. a proposal for a revised schedule of visitation with the child, if any, and

g. a warning to the nonrelocating parent that an objection to the relocation must be made within thirty (30) days or the relocation will be permitted.

3.  A person required to give notice of a proposed relocation or change of residence address under this subsection has a continuing duty to provide a change in or addition to the information required by this subsection as that information becomes known.

D.  After the effective date of this act, an order issued by a court directed to a person entitled to custody of or visitation with a child shall include the following or substantially similar terms:

"You, as a party in this action, are ordered to notify every other party to this action of a proposed relocation of the child, change of your primary residence address, and the following information:

1.  The intended new residence, including the specific address, if known;

2.  The mailing address, if not the same;

3.  The home telephone number, if known;

4.  The date of the intended move or proposed relocation;

5.  A brief statement of the specific reasons for the proposed relocation of a child, if applicable; and

6.  A proposal for a revised schedule of visitation with the child, if any.

You are further ordered to give notice of the proposed relocation or change of residence address on or before the sixtieth day before a proposed change.  If you do not know and could not have reasonably known of the change in sufficient time to provide a sixty-day notice, you are ordered to give notice of the change on or before the tenth day after the date that you know of the change.

Your obligation to furnish this information to every other party continues as long as you, or any other person, by virtue of this order, are entitled to custody of or visitation with a child covered by this order.

Your failure to obey the order of this court to provide every other party with notice of information regarding the proposed relocation or change of residence address may result in further litigation to enforce the order, including contempt of court.

In addition, your failure to notify of a relocation of the child may be taken into account in a modification of custody of, visitation with, possession of or access to the child.  Reasonable costs and attorney fees also may be assessed against you if you fail to give the required notice.

If you, as the nonrelocating parent, do not file a proceeding seeking a temporary or permanent order to prevent the relocation within thirty (30) days after receipt of notice of the intent of the other party to relocate the residence of the child, relocation is authorized."

E.  1.  On a finding by the court that the health, safety, or liberty of a person or a child would be unreasonably put at risk by the disclosure of the required identifying information in conjunction with a proposed relocation of the child or change of residence of an adult, the court may order that:

a. the specific residence address and telephone number of the child or of the adult and other identifying information shall not be disclosed in the pleadings, other documents filed in the proceeding, or the final order, except for an in camera disclosure,

b. the notice requirements provided by this article be waived to the extent necessary to protect confidentiality and the health, safety or liberty of a person or child, and

c. any other remedial action that the court considers necessary to facilitate the legitimate needs of the parties and the best interest of the child.

2.  If appropriate, the court may conduct an ex parte hearing pursuant to this subsection.

F.  1.  The court may consider a failure to provide notice of a proposed relocation of a child as provided by this section as:

a. a factor in making its determination regarding the relocation of a child,

b. a factor in determining whether custody or visitation should be modified,

c. a basis for ordering the return of the child if the relocation has taken place without notice, and

d. sufficient cause to order the person seeking to relocate the child to pay reasonable expenses and attorney fees incurred by the person objecting to the relocation.

2.  In addition to the sanctions provided by this subsection, the court may make a finding of contempt if a party violates the notice requirement required by this section and may impose the sanctions authorized for contempt of a court order.

G.  1.  The person entitled to custody of a child may relocate the principal residence of a child after providing notice as provided by this section unless a parent entitled to notice files a proceeding seeking a temporary or permanent order to prevent the relocation within thirty (30) days after receipt of the notice.

2.  A parent entitled by court order or written agreement to visitation with a child may file a proceeding objecting to a proposed relocation of the principal residence of a child and seek a temporary or permanent order to prevent the relocation.

3.  If relocation of the child is proposed, a nonparent entitled by court order or written agreement to visitation with a child may file a proceeding to obtain a revised schedule of visitation, but may not object to the proposed relocation or seek a temporary or permanent order to prevent the relocation.

4.  A proceeding filed pursuant to this subsection must be filed within thirty (30) days of receipt of notice of a proposed relocation.

H.  1.  The court may grant a temporary order restraining the relocation of a child, or ordering return of the child if a relocation has previously taken place, if the court finds:

a. the required notice of a proposed relocation of a child as provided by this section was not provided in a timely manner and the parties have not presented an agreed-upon revised schedule for visitation with the child for the court's approval,

b. the child already has been relocated without notice, agreement of the parties, or court approval, or

c. from an examination of the evidence presented at the temporary hearing there is a likelihood that on final hearing the court will not approve the relocation of the primary residence of the child.

2.  The court may grant a temporary order permitting the relocation of the child pending final hearing if the court:

a. finds that the required notice of a proposed relocation of a child as provided by this section was provided in a timely manner and issues an order for a revised schedule for temporary visitation with the child, and

b. finds from an examination of the evidence presented at the temporary hearing there is a likelihood that on final hearing the court will approve the relocation of the primary residence of the child.

I.  A proposed relocation of a child may be a factor in considering a change of custody.

J.  1.  In reaching its decision regarding a proposed relocation, the court shall consider the following factors:

a. the nature, quality, extent of involvement, and duration of the child's relationship with the person proposing to relocate and with the nonrelocating person, siblings, and other significant persons in the child's life,

b. the age, developmental stage, needs of the child, and the likely impact the relocation will have on the child's physical, educational, and emotional development, taking into consideration any special needs of the child,

c. the feasibility of preserving the relationship between the nonrelocating person and the child through suitable visitation arrangements, considering the logistics and financial circumstances of the parties,

d. the child's preference, taking into consideration the age and maturity of the child,

e. whether there is an established pattern of conduct of the person seeking the relocation, either to promote or thwart the relationship of the child and the nonrelocating person,

f. whether the relocation of the child will enhance the general quality of life for both the custodial party seeking the relocation and the child, including but not limited to financial or emotional benefit or educational opportunity,

g. the reasons of each person for seeking or opposing the relocation, and

h. any other factor affecting the best interest of the child.

2.  The court may not:

a. give undue weight to the temporary relocation as a factor in reaching its final decision, if the court has issued a temporary order authorizing a party seeking to relocate a child to move before final judgment is issued, or

b. consider whether the person seeking relocation of the child has declared that he or she will not relocate if relocation of the child is denied.

K.  The relocating person has the burden of proof that the proposed relocation is made in good faith.  If that burden of proof is met, the burden shifts to the nonrelocating person to show that the proposed relocation is not in the best interest of the child.

L.  1.  After notice and a reasonable opportunity to respond, the court may impose a sanction on a person proposing a relocation of the child or objecting to a proposed relocation of a child if it determines that the proposal was made or the objection was filed:

a. to harass a person or to cause unnecessary delay or needless increase in the cost of litigation,

b. without being warranted by existing law or was based on frivolous argument, or

c. based on allegations and other factual contentions which had no evidentiary support or, if specifically so identified, could not have been reasonably believed to be likely to have evidentiary support after further investigation.

2.  A sanction imposed under this subsection shall be limited to what is sufficient to deter repetition of such conduct or comparable conduct by others similarly situated.  The sanction may include directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the other party of some or all of the reasonable attorney fees and other expenses incurred as a direct result of the violation.

M.  If the issue of relocation is presented at the initial hearing to determine custody of and visitation with a child, the court shall apply the factors set forth in this section in making its initial determination.

N.  1.  The provisions of this section apply to an order regarding custody of or visitation with a child issued:

a. after the effective date of this act, and

b. before the effective date of this act, if the existing custody order or enforceable agreement does not expressly govern the relocation of the child or there is a change in the primary residence address of an adult affected by the order.

2.  To the extent that a provision of this section conflicts with an existing custody order or enforceable agreement, this section does not apply to the terms of that order or agreement that govern relocation of the child or a change in the primary residence address of an adult.

Added by Laws 2002, c. 400, § 8, eff. Nov 1, 2002.

§43-112A.  Central case registry on IV─D cases and child support orders.

A.  1.  The Child Support Enforcement Division of the Department of Human Services shall maintain a central case registry on all Title IV-D cases and all child support orders established or modified in this state after October 1, 1998.  Title IV-D cases are cases in which child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes.

2.  In Title IV-D cases, the case registry shall include, but not be limited to, information required to be transmitted to the federal case registry pursuant to 42 U.S.C., Section 654A.

3.  In cases in which child support services are not being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes and in which a child support order is established or modified in this state after October 1, 1998, the case registry shall include, but not be limited to, information required to be transmitted to the federal case registry pursuant to 42 U.S.C., Section 654A, and information from the support order summary form provided for in Section 120 of Title 43 of the Oklahoma Statutes.

B.  1.  All orders entered after October 31, 2001, which establish paternity or establish, modify or enforce a child support obligation shall state for all parties and custodians subject to the order:

a. an address of record for service of process in support, visitation and custody actions, and

b. the address of record may be different from the party's or custodian's physical address.

2.  The address shall be maintained by the central case registry.  The order shall direct that any changes in the address of record shall be provided in writing to the central case registry within thirty (30) days of the change.  The address of record is subject to disclosure to a party or custodian upon request pursuant to the provisions of this section and rules promulgated by the Department of Human Services.  The Department of Human Services may refuse to disclose address and location information if the Department has reasonable evidence of domestic violence or child abuse and the disclosure of such information could be harmful to a party, custodian or child.

C.  1.  All parties and custodians ordered to provide an address of record to the central case registry as specified in this section may, in subsequent child support actions, be served with process by regular mail to the last address of record provided to the central case registry.

2.  Proof of service shall be made by a certificate of mailing from a United States Post Office, or in child support cases where services are being provided under the state child support plan, by a certificate of mailing from the child support representative.

D.  The Department of Human Services shall promulgate rules as necessary to implement the provisions of this section.

Added by Laws 1997, c. 402, § 11, eff. July 1, 1997.  Amended by Laws 2001, c. 407, § 4, eff. July 1, 2001.

§43113.  Preference of child.

A.  In any action or proceeding in which a court must determine custody or limits of or period of visitation, the child may express a preference as to which of its parents the child wishes to have custody.

B.  1.  The court shall determine whether the best interest of the child will be served by the child's expression of preference as to which parent should have custody or limits of or period of visitation rights of either parent.  If the court so finds, the child may express such preference or give other testimony.

2.  If the child is of a sufficient age to form an intelligent preference, the court shall consider the expression of preference or other testimony of the child in determining custody or limits of or period of visitation.  The court shall not be bound by the child's choice and may take other facts into consideration in awarding custody or limits of or period of visitation.  However, if the child is of a sufficient age to form an intelligent preference and the court does not follow the expression of preference of the child as to custody, or limits of visitation, the court shall make specific findings of fact supporting such action if requested by either party.

3.  There shall be a rebuttable presumption that a child who is twelve (12) years of age or older is of a sufficient age to form an intelligent preference.

C.  If the child expresses a preference or gives testimony, such preference or testimony may be taken by the court in chambers without the parents or other parties present.  If attorneys are not allowed to be present, the court shall state, for the record, the reasons for their exclusion.  At the request of either party, a record shall be made of any such proceeding in chambers.

Added by Laws 1975, c. 183, § 1.  Amended by Laws 1986, c. 196, § 1, eff. Nov. 1, 1986.  Renumbered from § 1277.1 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 2002, c. 373, § 1, emerg. eff. June 4, 2002.

§43114.  Interest on delinquent courtordered child support payments and payments of suit money.

Court-ordered child support payments and courtordered payments of suit moneys shall draw interest at the rate of ten percent (10%) per year from the date they become delinquent, and the interest shall be collected in the same manner as the payments upon which the interest accrues.

Laws 1977, c. 15, § 1.  Renumbered from Title 12, § 1277.3 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 356, § 13, eff. Sept. 1, 1994.

§43115.  Order for child support or modification of order  Provision for income assignment.

A.  Every order providing for the support of a minor child or a modification of such order, whether issued by a district court or an administrative court, shall contain an immediate income assignment provision if child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, regardless of whether support payments by such parent are in arrears.

B.  In all child support cases arising out of an action for divorce, paternity or other proceeding in which services are not being provided under the state child support plan, the district court shall order the wage of the obligor subject to immediate income assignment, regardless of whether support payments by such parent are in arrears, unless:

1.  One of the parties demonstrates and the district court finds there is good cause not to require immediate income withholding; or

2.  A written agreement is reached between the parties which provides for an alternative arrangement.

C.  The obligated party may execute a voluntary income assignment at any time.  The voluntary assignment shall be filed with the district or administrative court and shall take effect after service on the payor, as required by Section 1171.3 of Title 12 of the Oklahoma Statutes.

Added by Laws 1985, c. 297, § 17, operative Oct. 1, 1985.  Renumbered from Title 12, § 1277.4 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 365, § 11, eff. Sept. 1, 1994; Laws 1997, c. 402, § 12, eff. July 1, 1997.

§43116.  Security, bond or other guarantee for child support.

The district or administrative court may order a person obligated to support a minor child to post a security, bond, or other guarantee in a form and amount satisfactory to the court to ensure the payment of child support.

Added by Laws 1985, c. 297, § 18, operative Oct. 1, 1985.  Renumbered from Title 12, § 1277.5 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 365, § 12, eff. Sept. 1, 1994.

§43117.  Modification, suspension or termination of order for income assignment.

A.  Except as otherwise provided by subsection B of this section, the person obligated to pay support or the person entitled to the support may petition the district or administrative court to:

1.  Modify, suspend, or terminate the order for income assignment because of a modification, suspension, or termination of the underlying order for support; or

2.  Modify the amount of income to be withheld to reflect payment in full of the delinquency by income assignment or otherwise; or

3.  Suspend the order for income assignment because of inability to deliver income withheld to the person entitled to support payments due to the failure of the person entitled to support to provide a mailing address or other means of delivery.

B.  If the income assignment has been initiated by the Department of Human Services, the district court shall notify the Department of Human Services prior to the termination, modification, or suspension of the income assignment order.

Added by Laws 1985, c. 297, § 19, operative Oct. 1, 1985.  Renumbered from Title 12, § 1277.6 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 365, § 13, eff. Sept. 1, 1994.

§43-118.  Child support guidelines.

A.  Except in those cases where parties represented by counsel have agreed to a different disposition, there shall be a rebuttable presumption in any judicial or administrative proceeding for the award of child support, that the amount of the award which would result from the application of the following guidelines is the correct amount of child support to be awarded.

B.  The district or administrative court may deviate from the amount of child support indicated by the child support guidelines if the amount of support so indicated is unjust, inequitable, unreasonable, or inappropriate under the circumstances, or not in the best interests of the child.  If the district or administrative court deviates from the amount of child support indicated by the child support guidelines, the court shall make specific findings of fact supporting such action.

C.  The court shall not take into account any stepchildren of such parent in making the determination, but in making such determination, the court may take into account the reasonable support obligations of either parent as to only natural, legal, or legally adopted minor children in the custody of the parent.

D.  For purposes of this section and in determining child support, the noncustodial parent shall be designated the obligor and the custodial parent shall be designated the obligee.

E.  The child support guidelines are as follows:

1.  All child support shall be computed as a percentage of the combined gross income of both parents.  The Child Support Guideline Schedule as provided in Section 119 of this title shall be used for such computation.  The child support obligations of each parent shall be computed.  The obligor's share shall be paid monthly to the obligee and shall be due on a specific date;

2. a. (1) "Gross income", subject to paragraph 3 of this subsection, includes earned and passive income from any source, except as excluded in this section.

(2) "Earned income" is defined as income received from labor, or the sale of goods or services and includes, but is not limited to, income from:

(a) salaries,

(b) wages,

(c) commissions,

(d) bonuses, and

(e) severance pay.

(3) "Passive income" is defined as all other income and includes, but is not limited to, income from:

(a) dividends,

(b) pensions,

(c) rent,

(d) interest income,

(e) trust income,

(f) annuities,

(g) social security benefits,

(h) workers' compensation benefits,

(i) unemployment insurance benefits,

(j) disability insurance benefits,

(k) gifts,

(l) prizes, and

(m) royalties.

b. Specifically excluded from gross income are:

(1) actual child support received for children not before the court, and

(2) benefits received from means-tested public assistance programs including, but not limited to:

(a) Temporary Assistance for Needy Families (TANF),

(b) Supplemental Security Income (SSI),

(c) Food Stamps, and

(d) General Assistance and State Supplemental Payments for Aged, Blind and the Disabled;

3. a. For income from self-employment, rent, royalties, proprietorship of a business, or joint ownership of a partnership or closely held corporation, "gross income" is defined as gross receipts minus ordinary and necessary expenses required for self-employment or business operations.

b. Specifically excluded from ordinary and necessary expenses for purposes of this paragraph are amounts determined by the district or administrative court to be inappropriate for determining gross income for purposes of calculating child support.

c. The district or administrative court shall carefully review income and expenses from self-employment or operation of a business to determine an appropriate level of gross income available to the parent to satisfy a child support obligation.

d. The district or administrative court shall deduct from self-employment gross income an amount equal to the employer contribution for F.I.C.A. tax which an employer would withhold from an employee's earnings on an equivalent gross income amount.  A determination of business income for tax purposes shall not control for purposes of determining a child support obligation.

e. Expense reimbursements or in-kind payments received by a parent in the course of employment, self-employment, or operation of a business shall be counted as income if they are significant and reduce personal living expenses.  Such payments may include but are not limited to a company car, free housing, or reimbursed meals;

4. a. For purposes of computing gross income of the parents, the district or administrative court shall include for each parent, whichever is most equitable, either:

(1) all earned and passive monthly income,

(2) all passive income, and earned income equivalent to a forty-hour work week plus such overtime and supplemental income as the court deems equitable,

(3) the average of the gross monthly income for the time actually employed during the previous three (3) years, or

(4) the minimum wage paid for a forty-hour work week.

b. If equitable, the district or administrative court may instead impute as gross monthly income for either parent the amount a person with comparable education, training and experience could reasonably expect to earn.

c. If a parent is permanently physically or mentally incapacitated, the child support obligation shall be computed on the basis of actual monthly gross income;

5.  The amount of any preexisting district or administrative court order for current child support for children not before the court or for support alimony arising in a prior case shall be deducted from gross income to the extent payment is actually made under the order;

6.  The amount of reasonable expenses of the parties attributable to debt service for preexisting, jointly acquired debt of the parents may be deducted from gross income to the extent payment of the debt is actually made.  In any case where deduction for debt service is made, the district or administrative court may provide for prospective upward adjustments of support made possible by the reasonably anticipated reduction or elimination of any debt service;

7.  The results of paragraphs 2, 3, 4, 5 and 6 of this subsection shall be denominated "adjusted gross income";

8.  In cases in which one parent has sole custody, the adjusted monthly gross income of both parents shall be added together and the Child Support Guideline Schedule consulted for the total combined base monthly obligation for child support;

9.  After the total combined child support is determined, the percentage share of each parent shall be allocated by computing the percentage contribution of each parent to the combined adjusted gross income and allocating that same percentage to the child support obligation to determine the base child support obligation of each parent;

10. a. In cases where shared parenting time has been ordered by a district court or agreed to by the parents, the base monthly obligation shall be adjusted.  "Shared parenting time" means that each parent has physical custody of the child or children overnight for more than one hundred twenty (120) nights each year.

b. An adjustment for shared parenting time shall be made to the base monthly child support obligation by the following formula:  The total combined base monthly child support obligation shall be multiplied by one and one-half (1 1/2).  The result shall be designated the adjusted combined child support obligation.

c. To determine each parent's adjusted child support obligation, the adjusted combined child support obligation shall be divided between the parents in proportion to their respective adjusted gross incomes.

d. (1) The percentage of time a child spends with each parent shall be calculated by determining the number of nights the child is in the physical custody of each parent and dividing that number by three hundred sixty-five (365).

(2) Each parent's share of the adjusted combined child support obligation shall then be multiplied by the percentage of time the child spends with the other parent to determine the base child support obligation owed to the other parent.

(3) The respective adjusted base child support obligations for each parent are then offset, with the parent owing more base child support paying the difference between the two amounts to the other parent.  The base child support obligation of the parent owing the lesser amount is then set at zero dollars.

e. The parent owing the greater amount of base child support shall pay the difference between the two amounts as a child support order.  In no case shall the amount of child support ordered to be paid exceed the amount of child support which would otherwise be ordered to be paid if the parents did not participate in shared parenting time.

f. In no event shall the provisions of this paragraph be construed to authorize or allow the payment of child support by the custodial parent to the noncustodial parent;

11. a. The actual medical and dental insurance premium for the child shall be allocated between the parents in the same proportion as their adjusted gross income and shall be added to the base child support obligation.  If the insurance policy covers a person other than the child before the court, only that portion of the premium attributed to the child before the court shall be allocated and added to the base child support obligation.

b. If the obligor pays the medical insurance premium, the obligor shall receive credit against the base child support obligation for the obligee's allocated share of the medical insurance premium.

c. If the obligee pays the medical insurance premium, the obligor shall pay the obligor's allocated share of the medical insurance premium to the obligee as part of the base child support obligation;

12.  In cases of split custody, where each parent is awarded custody of at least one of their natural or legally adopted children, the child support obligation for each parent shall be calculated by application of the child support guidelines for each custodial arrangement.  The parent with the larger child support obligation shall pay the difference between the two amounts to the parent with the smaller child support obligation;

13. a. The district or administrative court shall determine the "actual" child care expenses reasonably necessary to enable either or both parents to:

(1) be employed,

(2) seek employment, or

(3) attend school or training to enhance employment income.

b. When the obligee is participating in the Department of Human Services child care subsidy program as provided under Section 230.50 of Title 56 of the Oklahoma Statutes, the Child Care Eligibility/Rates Schedule established by the Department shall be used to determine the amount to be treated as actual child care costs incurred.  When applying the schedule to determine the family share copayment amount, the obligor's share of the base monthly obligation for child support and the obligee's gross income shall be considered as the obligee's monthly income.  The actual child care costs incurred shall be the family share copayment amount indicated on the schedule which shall be allocated and paid monthly in the same proportion as base child support.  The Department of Human Services shall promulgate rules, as necessary, to implement the provisions of this subparagraph.

c. The actual child care costs incurred for the purposes authorized by this paragraph shall be allocated and paid monthly in the same proportion as base child support.

d. The district or administrative court shall require the obligee to provide the obligor with timely documentation of any change in the amount of the child care costs.  Upon request by the obligor, whose requests shall not exceed one each month, or upon order of the court, the obligee shall provide the documentation of the amount of incurred child care costs which are related to employment, employment search or education or training as authorized by this paragraph.

e. If the court determines that it will not cause detriment to the child or will not cause undue hardship to either parent, in lieu of payment of child care expenses incurred during employment, employment search, or while the obligee is attending school or training, the obligor may provide care for the child during that time;

14.  Reasonable and necessary medical, dental, orthodontic, optometric, psychological, or any other physical or mental health expenses of the child incurred by either parent and not reimbursed by insurance may be allocated in the same proportion as the parents' adjusted gross income as separate items that are not added to the base child support obligation.  If reimbursement is required, the parent who incurs the expense shall be reimbursed by the other parent within thirty (30) days of receipt of documentation of the expense;

15.  Transportation expenses of a child between the homes of the parents may be divided between the parents in proportion to their adjusted gross income;

16. a. (1) Child support orders may be modified upon a material change in circumstances.

(2) Modification of the Child Support Guideline Schedule shall not alone be a material change in circumstances for child support orders in existence on November 1, 1999.

(3) Providing support for children born to or adopted by either parent after the entry of a child support order shall not alone be considered a material change in circumstances.

(4) An order of modification shall be effective upon the date the motion to modify was filed, unless the parties agree to the contrary or the court makes a specific finding of fact that the material change of circumstance did not occur until a later date.

b. (1) A child support order shall not be modified retroactively regardless of whether support was ordered in a temporary order, a decree of divorce, an order establishing paternity, modification of an order of support, or other action to establish or to enforce support.

(2) All final orders shall state whether past due support and interest has accrued pursuant to any temporary order and the amount due, if any; however, failure to state a past due amount shall not bar collection of that amount after entry of the final support order.

c. The amount of a child support order shall not be construed to be an amount per child unless specified by the district or administrative court in the order.  A child reaching the age of majority or otherwise ceasing to be entitled to support pursuant to the support order shall constitute a material change in circumstances, but shall not automatically serve to modify the order;

17. a. When a child support order is entered or modified, the parents may agree or the district or administrative court may require a periodic exchange of information for an informal review and adjustment process.

b. When an existing child support order does not contain a provision which requires an informal review and adjustment process, either parent may request the other parent to provide the information necessary for the informal review and adjustment process.  Information shall be provided to the requesting parent within forty-five (45) days of the request.

c. Requested information may include verification of income, proof and cost of children's medical insurance, and current and projected child care costs.  If shared parenting time has been awarded by the court, documentation of past and prospective overnight visits shall be exchanged.

d. Exchange of requested information may occur once a year or less often, by regular mail.

e. (1) If the parents agree to a modification of a child support order, their agreement shall be in writing on a standard agreed order form provided for in Section 120 of this title and shall comply with the child support guidelines.

(2) The standard agreed order form, the standard child support guideline calculation form, and the standard financial affidavit form shall be submitted to the district or administrative court.

(3) The standard agreed order form and supporting documents submitted shall be reviewed by the district or administrative court for approval to confirm that the standard agreed order form and documents comply with the child support guidelines and that all necessary parties have been notified.  The approved standard agreed order form shall be filed with the court.

(4) If the standard agreed order form does not comply with the child support guidelines, or all necessary parties have not been notified, the matter shall be set for hearing.

f. (1) If the parents fail to cooperate in the exchange of information, either parent may move for a modification hearing or for mediation.  The district or administrative court on its own motion may refer the parents to a mediator.

(2) If referred to mediation, and modification is subsequently found to be appropriate, the modification shall be effective on the date the motion was filed.

(3) Costs for mediation, if any, shall be paid by the parent who failed to cooperate in the exchange of information.  Otherwise, the court may assess costs equally between the parents, or as determined by the court;

18.  Child support orders may include such provisions as the district or administrative court deems appropriate to assure that the child support payments to the custodial parent are used for the support of the child;

19.  The district or administrative court shall require and enforce a complete disclosure of assets by both parents on a financial affidavit form prescribed by the Administrative Office of the Courts;

20.  Child support orders issued for prior-born children of the payor may not be modified for the purpose of providing support for later-born children;

21.  The court, to the extent reasonably possible, shall make provision in an order for prospective adjustment of support to address any foreseen changes including, but not limited to, changes in medical insurance, child care expenses, medical expenses, and extraordinary costs;

22.  The social security numbers of both parents and the children who are the subject of a paternity or child support order shall be included in the support order summary form provided for in Section 120 of this title; and

23.  A completed support order summary form shall be presented to the judge with all paternity and child support orders, and no such order shall be signed by the judge without presentation of the form.

Added by Laws 1988, c. 224, § 1, emerg. eff. June 20, 1988.  Renumbered from § 1277.7 of Title 12, by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1989, c. 362, § 2, eff. Nov. 1, 1989; Laws 1992, c. 251, § 1, eff. Sept. 1, 1992; Laws 1993, c. 307, § 2, emerg. eff. June 7, 1993; Laws 1994, c. 356, § 14, eff. Sept. 1, 1994; Laws 1995, c. 1, § 13, emerg. eff. March 2, 1995; Laws 1997, c. 403, § 11, eff. Nov. 1, 1997; Laws 1998, c. 323, § 8, eff. Oct. 1, 1998; Laws 1999, c. 422, § 2, eff. Nov. 1, 1999; Laws 2000, c. 345, § 2, emerg. eff. June 6, 2000; Laws 2000, 1st Ex. Sess., c. 9, § 1, emerg. eff. June 30, 2000; Laws 2002, c. 314, § 3, eff. Nov. 1, 2002; Laws 2004, c. 393, § 3, emerg. eff. June 3, 2004.

NOTE:  Laws 1994, c. 185, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1997, c. 402, § 13 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§43-118.1.  Review of child support orders - Compliance with child support guidelines and provision for medical coverage - Disclosure of financial status.

A.  In all cases in which child support services are being provided under the state child support plan as provided in Section 237 of Title 56 of the Oklahoma Statutes, the Department shall conduct a review upon the request of any party or upon its own decision.  All procedures for reviews will be conducted pursuant to rules promulgated by the Department.  Prior to such review, all parties shall receive notice of the review as provided by law.  If the Department determines that individual awards are not in accordance with such guidelines, the case shall be presented to the district or administrative court for action.  The district or administrative court shall review the award to determine its compliance with child support guidelines and order modification if appropriate.

B.  In any proceeding to establish or modify a support order, each party shall completely disclose his or her financial status.

Added by Laws 1989, c. 362, § 3, eff. Nov. 1, 1989.  Renumbered from Title 12, § 1277.7A by Laws 1990, c. 171, § 3, operative July 1, 1990, and Laws 1990, c. 188, § 2, eff. Sept. 1, 1990.  Amended by Laws 1992, c. 153, § 1, emerg. eff. April 30, 1992; Laws 1994, c. 356, § 24, eff. Sept. 1, 1994; Laws 1997, c. 402, § 14, eff. July 1, 1997.

§43-118.2.  Employer sponsored health care coverage.

A.  When a parent is required by a court or administrative order to provide health coverage which is available through an employer doing business in this state, the employer is required:

1.  To permit the parent to enroll under family coverage any child who is otherwise eligible for coverage without regard to any enrollment season restrictions;

2.  To enroll the child under family coverage and to deduct the employee's cost of the coverage from the employee's wages.  The enrollment shall be made upon application to the employer by the child's custodial person, by the state agency administering the Medicaid program or the state agency administering the child support program under Title IV-D of the Social Security Act;

3.  Not to disenroll or eliminate coverage of a child unless the employer is provided satisfactory written evidence that:

a. the court order is no longer in effect,

b. the child is or will be enrolled in comparable coverage which will take effect no later than the effective date of disenrollment, or

c. the employer has eliminated family health coverage for all of its employees;

4.  Upon request, to provide complete information to the custodial person, the state agency administering the Medicaid program or the state agency administering the child support program under Title IV-D of the Social Security Act regarding any insurance benefits to which the child is entitled, and any forms, publications, or documents necessary to apply for or to utilize the benefits;

5.  Permit the custodial person, the designated agency administering the State Medicaid Program, or the provider with approval, to submit claims for covered services without the approval of the noncustodial parent; and

6.  Make payments on claims submitted in accordance with paragraph 5 of this subsection directly to the custodial person, the designated agency administering the State Medicaid Program, or the provider.

B.  If child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, the Child Support Enforcement Division shall notify the parent's employer to enroll the child in health care coverage available under the employer's plan by sending the employer a National Medical Support Notice issued pursuant to Section 466(a)(19) of the Social Security Act, and Section 609(a)(5)(C) of the Employee Retirement Income Security Act of 1974.  The employer shall comply with the National Medical Support Notice.  The employer may be fined up to Two Hundred Dollars ($200.00) per month per child for each failure to comply with the requirements of the National Medical Support Notice.  Fines collected shall be remitted to the Child Support Revenue Enhancement Fund created pursuant to Section 225 of Title 56 of the Oklahoma Statutes.

C.  An employer may not be fined under this section where an employee fails to contribute his or her portion of a health insurance premium.

D.  The Department of Human Services shall promulgate rules as necessary to implement the provisions of this section.

Added by Laws 1994, c. 356, § 15, eff. Sept. 1, 1994.  Amended by Laws 1998, c. 323, § 9, eff. Oct. 1, 1998; Laws 2001, c. 407, § 6, eff. July 1, 2001; Laws 2003, c. 19, § 2, eff. Nov. 1, 2003; Laws 2004, c. 393, § 4, emerg. eff. June 3, 2004.

§43-118.3.  Request for wage and tax information.

On or after April 15th of each year, the obligor or obligee may make a written request to the other party for the other party's previous tax year W-2 forms, 1099 form, or other wage and tax information.  This request shall be served upon the other party in the same manner prescribed for the service of summons in a civil action, and the original request shall be filed in the court file.  The party receiving such a written request shall provide the requesting party a copy of the requested information by certified mail within ten (10) days of receiving the written request.  If a motion to modify child support is subsequently filed by the requesting party, and it is shown to the court that the non-moving party failed to comply with this section, the court may award the moving party his or her attorneys fees and costs incurred as a result of the failure to provide requested information.

Added by Laws 1997, c. 403, § 12, eff. Nov. 1, 1997.

§43-118.4.  Assignment or transfer of child support benefits - Attorney fees.

A.  Child support or any claim thereto shall not be directly or indirectly assigned, except as provided in subsection B of this section and in subsection C of Section 237 of Title 56 of the Oklahoma Statutes.  Any assignment of child support to the Department of Human Services shall have first priority over any prior or subsequent assignment.

B.  Child support may be assigned to an attorney for the purpose of providing legal representation in child support proceedings.  The assignment shall be consistent with the Oklahoma Rules of Professional Conduct and shall not exceed fifty percent (50%) of the net amount of the child support collected and remitted to the obligee.

Added by Laws 2003, c. 302, § 4, emerg. eff. May 28, 2003.  Amended by Laws 2004, c. 407, § 1, emerg. eff. June 3, 2004.

§43119.  Computation of child support obligations.

A.  Child support shall be computed in accordance with the following Child Support Guideline Schedule:

SCHEDULE OF BASIC

CHILD SUPPORT OBLIGATIONS

If Combined

Gross Monthly

Income is   Total Support Amount

equal to One Two Three Four Five Six Children

or above Child Children Children Children Children or More

50 50 50 50 50 50 50

650 50 50 50 88 118 141

700 50 50 101 122 154 176

750 61 107 132 156 198 207

800 94 141 165 190 239 242

850 127 174 199 224 274 276

900 159 207 232 258 308 311

950 192 240 265 291 342 345

1,000 206 272 298 325 375 379

1,050 215 305 332 359 409 414

1,100 224 326 365 392 443 448

1,150 232 338 397 425 476 481

1,200 241 351 415 458 497 515

1,250 249 363 430 475 515 551

1,300 257 375 443 490 531 568

1,350 265 386 457 504 547 585

1,400 273 397 470 519 562 602

1,450 280 408 483 533 578 618

1,500 288 419 496 548 594 635

1,550 296 430 509 562 609 652

1,600 304 442 522 576 625 669

1,650 312 453 535 591 640 685

1,700 319 464 548 605 656 702

1,750 327 475 561 620 672 719

1,800 335 486 574 634 687 735

1,850 343 497 587 648 703 752

1,900 351 509 600 663 718 769

1,950 358 520 613 677 734 785

2,000 366 531 626 691 750 802

2,050 374 542 639 706 765 819

2,100 382 554 652 720 781 835

2,150 390 565 665 735 796 852

2,200 398 576 678 749 812 869

2,250 406 587 691 763 828 886

2,300 414 599 704 778 843 902

2,350 422 610 717 792 859 919

2,400 430 621 730 807 874 936

2,450 437 632 743 821 890 952

2,500 445 643 755 835 905 968

2,550 451 653 768 848 919 984

2,600 458 663 780 862 934 1,000

2,650 465 673 792 875 949 1,015

2,700 472 683 804 888 963 1,030

2,750 477 691 814 900 975 1,043

2,800 483 700 824 911 987 1,056

2,850 489 708 834 922 999 1,069

2,900 494 716 844 933 1,011 1,082

2,950 500 725 854 944 1,023 1,095

3,000 505 733 864 955 1,035 1,107

3,050 511 741 874 966 1,047 1,120

3,100 517 749 884 977 1,059 1,133

3,150 521 756 892 986 1,069 1,143

3,200 525 761 897 992 1,075 1,150

3,250 528 766 903 998 1,081 1,157

3,300 532 771 908 1,003 1,088 1,164

3,350 535 776 913 1,009 1,094 1,170

3,400 539 780 919 1,015 1,100 1,177

3,450 543 785 924 1,021 1,107 1,184

3,500 546 790 929 1,027 1,113 1,191

3,550 550 795 935 1,033 1,119 1,198

3,600 553 800 940 1,039 1,126 1,205

3,650 557 805 945 1,045 1,132 1,211

3,700 560 809 951 1,050 1,139 1,218

3,750 564 814 956 1,056 1,145 1,225

3,800 567 819 961 1,062 1,151 1,232

3,850 571 824 966 1,068 1,158 1,239

3,900 574 828 972 1,074 1,164 1,245

3,950 577 832 977 1,079 1,170 1,252

4,000 580 837 982 1,085 1,176 1,258

4,050 583 841 987 1,090 1,182 1,265

4,100 586 845 992 1,096 1,188 1,271

4,150 589 850 997 1,102 1,194 1,278

4,200 592 854 1,002 1,107 1,200 1,284

4,250 595 859 1,007 1,113 1,206 1,291

4,300 598 863 1,012 1,119 1,213 1,297

4,350 601 867 1,017 1,124 1,219 1,304

4,400 604 872 1,023 1,130 1,225 1,311

4,450 607 876 1,028 1,136 1,231 1,317

4,500 610 880 1,033 1,141 1,237 1,324

4,550 613 885 1,038 1,147 1,243 1,330

4,600 617 890 1,044 1,154 1,250 1,338

4,650 622 897 1,052 1,162 1,260 1,348

4,700 626 903 1,059 1,171 1,269 1,358

4,750 631 910 1,067 1,179 1,278 1,368

4,800 636 916 1,075 1,188 1,287 1,377

4,850 640 923 1,082 1,196 1,296 1,387

4,900 645 930 1,090 1,205 1,306 1,397

4,950 650 936 1,098 1,213 1,315 1,407

5,000 654 943 1,105 1,222 1,324 1,417

5,050 659 950 1,113 1,230 1,333 1,427

5,100 664 956 1,121 1,239 1,343 1,437

5,150 668 963 1,129 1,247 1,352 1,446

5,200 673 969 1,136 1,256 1,361 1,456

5,250 678 976 1,144 1,264 1,370 1,466

5,300 682 982 1,151 1,272 1,379 1,475

5,350 686 987 1,157 1,279 1,386 1,483

5,400 689 992 1,163 1,285 1,393 1,490

5,450 692 997 1,168 1,291 1,400 1,498

5,500 696 1,002 1,174 1,297 1,406 1,505

5,550 699 1,007 1,180 1,304 1,413 1,512

5,600 703 1,012 1,185 1,310 1,420 1,519

5,650 706 1,017 1,191 1,316 1,427 1,527

5,700 709 1,022 1,197 1,322 1,433 1,534

5,750 713 1,027 1,203 1,329 1,441 1,542

5,800 717 1,032 1,209 1,336 1,448 1,550

5,850 721 1,038 1,216 1,343 1,456 1,558

5,900 724 1,043 1,222 1,350 1,464 1,566

5,950 728 1,049 1,228 1,357 1,471 1,574

6,000 732 1,054 1,234 1,364 1,479 1,582

6,050 736 1,060 1,241 1,371 1,487 1,591

6,100 741 1,067 1,249 1,380 1,496 1,601

6,150 746 1,074 1,257 1,389 1,506 1,612

6,200 751 1,081 1,266 1,398 1,516 1,622

6,250 756 1,088 1,274 1,407 1,526 1,633

6,300 761 1,095 1,282 1,417 1,536 1,643

6,350 765 1,102 1,290 1,426 1,545 1,653

6,400 770 1,109 1,298 1,435 1,555 1,664

6,450 775 1,116 1,306 1,444 1,565 1,674

6,500 780 1,123 1,315 1,453 1,575 1,685

6,550 785 1,130 1,323 1,462 1,584 1,695

6,600 790 1,137 1,331 1,471 1,594 1,706

6,650 795 1,144 1,339 1,480 1,604 1,716

6,700 800 1,151 1,347 1,489 1,614 1,727

6,750 805 1,158 1,355 1,498 1,623 1,737

6,800 810 1,165 1,364 1,507 1,633 1,748

6,850 815 1,172 1,372 1,516 1,643 1,758

6,900 819 1,179 1,380 1,525 1,653 1,768

6,950 824 1,186 1,388 1,534 1,663 1,779

7,000 829 1,193 1,396 1,543 1,672 1,789

7,050 834 1,200 1,404 1,552 1,682 1,800

7,100 838 1,206 1,411 1,560 1,691 1,809

7,150 842 1,211 1,418 1,567 1,698 1,817

7,200 846 1,217 1,424 1,574 1,706 1,825

7,250 850 1,222 1,430 1,581 1,713 1,833

7,300 853 1,228 1,437 1,588 1,721 1,842

7,350 857 1,233 1,443 1,595 1,729 1,850

7,400 861 1,238 1,450 1,602 1,736 1,858

7,450 864 1,244 1,456 1,609 1,744 1,866

7,500 868 1,249 1,462 1,616 1,751 1,874

7,550 872 1,254 1,469 1,623 1,759 1,882

7,600 875 1,260 1,475 1,630 1,767 1,890

7,650 879 1,265 1,481 1,637 1,774 1,899

7,700 883 1,270 1,488 1,644 1,782 1,907

7,750 887 1,276 1,494 1,651 1,790 1,915

7,800 890 1,281 1,500 1,658 1,797 1,923

7,850 894 1,287 1,507 1,665 1,805 1,931

7,900 898 1,292 1,513 1,672 1,812 1,939

7,950 901 1,297 1,519 1,679 1,820 1,947

8,000 905 1,303 1,526 1,686 1,828 1,955

8,050 909 1,308 1,532 1,693 1,835 1,964

8,100 912 1,313 1,538 1,700 1,843 1,972

8,150 916 1,319 1,545 1,707 1,850 1,980

8,200 920 1,324 1,551 1,714 1,858 1,988

8,250 924 1,330 1,557 1,721 1,866 1,996

8,300 927 1,335 1,564 1,728 1,873 2,004

8,350 931 1,340 1,570 1,735 1,881 2,012

8,400 935 1,346 1,577 1,742 1,888 2,021

8,450 938 1,351 1,583 1,749 1,896 2,029

8,500 943 1,357 1,590 1,757 1,905 2,038

8,550 949 1,363 1,597 1,765 1,913 2,047

8,600 954 1,369 1,605 1,773 1,922 2,057

8,650 959 1,375 1,612 1,781 1,931 2,066

8,700 964 1,381 1,619 1,789 1,939 2,075

8,750 969 1,387 1,626 1,797 1,948 2,084

8,800 974 1,393 1,633 1,805 1,957 2,093

8,850 979 1,399 1,641 1,813 1,965 2,103

8,900 984 1,405 1,648 1,821 1,974 2,112

8,950 989 1,411 1,655 1,829 1,982 2,121

9,000 995 1,417 1,662 1,837 1,991 2,130

9,050 1,000 1,423 1,669 1,845 2,000 2,140

9,100 1,005 1,429 1,677 1,853 2,008 2,149

9,150 1,010 1,435 1,684 1,861 2,017 2,158

9,200 1,015 1,441 1,691 1,869 2,026 2,167

9,250 1,020 1,447 1,698 1,877 2,034 2,177

9,300 1,025 1,453 1,706 1,885 2,043 2,186

9,350 1,030 1,459 1,713 1,893 2,052 2,195

9,400 1,035 1,465 1,720 1,901 2,060 2,204

9,450 1,040 1,471 1,727 1,909 2,069 2,214

9,500 1,046 1,477 1,734 1,917 2,077 2,223

9,550 1,051 1,483 1,742 1,924 2,086 2,232

9,600 1,056 1,489 1,749 1,932 2,095 2,241

9,650 1,061 1,495 1,756 1,940 2,103 2,251

9,700 1,066 1,501 1,763 1,948 2,112 2,260

9,750 1,071 1,507 1,770 1,956 2,121 2,269

9,800 1,076 1,513 1,778 1,964 2,129 2,278

9,850 1,081 1,519 1,785 1,972 2,138 2,288

9,900 1,086 1,525 1,792 1,980 2,147 2,297

9,950 1,091 1,531 1,799 1,988 2,155 2,306

10,000 1,097 1,537 1,807 1,996 2,164 2,315

10,050 1,102 1,543 1,814 2,004 2,173 2,325

10,100 1,107 1,549 1,821 2,012 2,181 2,334

10,150 1,112 1,555 1,828 2,020 2,190 2,343

10,200 1,117 1,561 1,835 2,028 2,198 2,352

10,250 1,122 1,567 1,843 2,036 2,207 2,362

10,300 1,127 1,574 1,850 2,044 2,216 2,371

10,350 1,132 1,580 1,857 2,052 2,224 2,380

10,400 1,137 1,586 1,864 2,060 2,233 2,389

10,450 1,142 1,592 1,871 2,068 2,242 2,399

10,500 1,148 1,598 1,879 2,076 2,250 2,408

10,550 1,153 1,604 1,886 2,084 2,259 2,417

10,600 1,158 1,610 1,893 2,092 2,268 2,426

10,650 1,163 1,616 1,900 2,100 2,276 2,436

10,700 1,168 1,622 1,907 2,108 2,285 2,445

10,750 1,173 1,628 1,915 2,116 2,293 2,454

10,800 1,178 1,634 1,922 2,124 2,302 2,463

10,850 1,183 1,640 1,929 2,132 2,311 2,473

10,900 1,188 1,646 1,936 2,140 2,319 2,482

10,950 1,193 1,652 1,944 2,148 2,328 2,491

11,000 1,199 1,658 1,951 2,156 2,337 2,500

11,050 1,204 1,664 1,958 2,164 2,345 2,509

11,100 1,209 1,670 1,965 2,172 2,354 2,519

11,150 1,214 1,676 1,972 2,180 2,363 2,528

11,200 1,219 1,682 1,980 2,188 2,371 2,537

11,250 1,221 1,686 1,984 2,193 2,377 2,543

11,300 1,223 1,689 1,898 2,197 2,382 2,549

11,350 1,225 1,693 1,993 2,202 2,387 2,554

11,400 1,227 1,697 1,997 2,207 2,392 2,560

11,450 1,229 1,700 2,001 2,212 2,397 2,565

11,500 1,231 1,704 2,006 2,216 2,403 2,571

11,550 1,233 1,708 2,010 2,221 2,408 2,576

11,600 1,235 1,711 2,014 2,226 2,413 2,582

11,650 1,237 1,715 2,019 2,231 2,418 2,587

11,700 1,239 1,719 2,023 2,235 2,423 2,593

11,750 1,241 1,723 2,027 2,240 2,428 2,598

11,800 1,243 1,726 2,031 2,245 2,433 2,604

11,850 1,245 1,730 2,036 2,249 2,438 2,609

11,900 1,247 1,734 2,040 2,254 2,444 2,615

11,950 1,249 1,737 2,044 2,259 2,449 2,620

12,000 1,251 1,741 2,049 2,264 2,454 2,626

12,050 1,253 1,745 2,053 2,268 2,459 2,631

12,100 1,255 1,748 2,057 2,273 2,464 2,637

12,150 1,257 1,752 2,061 2,278 2,469 2,642

12,200 1,259 1,756 2,066 2,283 2,474 2,648

12,250 1,261 1,759 2,070 2,287 2,479 2,653

12,300 1,263 1,763 2,074 2,292 2,485 2,659

12,350 1,265 1,767 2,079 2,297 2,490 2,664

12,400 1,267 1,770 2,083 2,302 2,495 2,669

12,450 1,270 1,774 2,087 2,306 2,500 2,675

12,500 1,272 1,778 2,091 2,311 2,505 2,680

12,550 1,274 1,781 2,096 2,316 2,510 2,686

12,600 1,276 1,785 2,100 2,320 2,515 2,691

12,650 1,278 1,789 2,104 2,325 2,520 2,697

12,700 1,280 1,792 2,109 2,330 2,526 2,702

12,750 1,282 1,796 2,113 2,335 2,531 2,708

12,800 1,284 1,800 2,117 2,339 2,536 2,713

12,850 1,286 1,803 2,121 2,344 2,541 2,719

12,900 1,288 1,807 2,126 2,349 2,546 2,724

12,950 1,290 1,811 2,130 2,354 2,551 2,730

13,000 1,292 1,814 2,134 2,358 2,556 2,735

13,050 1,294 1,818 2,138 2,363 2,562 2,741

13,100 1,296 1,822 2,143 2,368 2,567 2,746

13,150 1,298 1,825 2,147 2,372 2,572 2,752

13,200 1,300 1,829 2,151 2,377 2,577 2,757

13,250 1,302 1,833 2,156 2,382 2,582 2,763

13,300 1,304 1,836 2,160 2,387 2,587 2,768

13,350 1,306 1,840 2,164 2,391 2,592 2,774

13,400 1,308 1,844 2,168 2,396 2,597 2,779

13,450 1,310 1,847 2,173 2,401 2,603 2,785

13,500 1,312 1,851 2,177 2,406 2,608 2,790

13,550 1,314 1,855 2,181 2,410 2,613 2,796

13,600 1,316 1,858 2,186 2,415 2,618 2,801

13,650 1,318 1,862 2,190 2,420 2,623 2,807

13,700 1,320 1,866 2,194 2,425 2,628 2,812

13,750 1,322 1,869 2,198 2,429 2,633 2,818

13,800 1,324 1,873 2,203 2,434 2,638 2,823

13,850 1,326 1,877 2,207 2,439 2,644 2,829

13,900 1,328 1,880 2,211 2,443 2,649 2,834

13,950 1,330 1,884 2,216 2,448 2,654 2,840

14,000 1,332 1,888 2,220 2,453 2,659 2,845

14,050 1,334 1,891 2,224 2,458 2,664 2,851

14,100 1,336 1,895 2,228 2,462 2,669 2,856

14,150 1,338 1,899 2,233 2,467 2,674 2,862

14,200 1,340 1,902 2,237 2,472 2,679 2,867

14,250 1,342 1,906 2,240 2,477 2,685 2,873

14,300 1,344 1,910 2,246 2,481 2,690 2,878

14,350 1,346 1,913 2,250 2,486 2,695 2,884

14,400 1,348 1,917 2,254 2,491 2,700 2,889

14,450 1,350 1,921 2,258 2,496 2,705 2,894

14,500 1,352 1,924 2,263 2,500 2,710 2,900

14,550 1,354 1,928 2,267 2,505 2,715 2,905

14,600 1,356 1,932 2,271 2,510 2,721 2,911

14,650 1,358 1,935 2,276 2,514 2,726 2,916

14,700 1,360 1,939 2,280 2,519 2,731 2,922

14,750 1,362 1,943 2,284 2,524 2,736 2,927

14,800 1,364 1,946 2,288 2,529 2,741 2,933

14,850 1,366 1,950 2,293 2,533 2,746 2,938

14,900 1,368 1,954 2,297 2,538 2,751 2,944

14,950 1,370 1,957 2,301 2,543 2,756 2,949

15,000 1,372 1,961 2,305 2,548 2,762 2,955

B.  If combined gross monthly income exceeds Fifteen Thousand Dollars ($15,000.00), the child support shall be that amount computed for a monthly income of Fifteen Thousand Dollars ($15,000.00) and an additional amount determined by the court.

C.  If there are more than six children, the child support shall be that amount computed for six children and an additional amount determined by the court.

Added by Laws 1988, c. 224, § 2, emerg. eff. June 20, 1988. Renumbered from § 1277.8 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 422, § 3, eff. Nov. 1, 1999; Laws 2000, c. 345, § 3, emerg. eff. June 6, 2000.

§43-119.1.  Legislative review of child support guidelines.

The child support guidelines shall be reviewed at least once every four (4) years by the Judiciary Committees of the Senate and the House of Representatives to ensure that their application results in the determination of appropriate child support award amounts.

Added by Laws 1989, c. 362, § 4, eff. Nov. 1, 1989.  Renumbered from Title 12, § 1277.8A by Laws 1990, c. 171, § 3, operative July 1, 1990.  Also renumbered from Title 12, § 1277.8A by Laws 1990, c. 188, § 2, eff. Sept. 1, 1990.

§43-120.  Child support forms.

A.  A child support computation form shall be signed by the judge and incorporated as a part of all orders which establish or modify a child support obligation.

B.  1.  When services are not being provided under the Department of Human Services State IV-D plan pursuant to Section 237 of Title 56 of the Oklahoma Statutes, a support order summary form shall be prepared by the attorney of record or the pro se litigant and presented to the judge with all orders which establish paternity or establish, modify or enforce a child support obligation.  No paternity or child support order shall be signed by the judge without presentation of the support order summary form.  After the order is signed by the judge, the summary of support order form shall be submitted to the Central Case Registry provided for in Section 112A of this title.

2.  A standard agreed order form shall be used by all parents for any agreements submitted to the court for approval as a part of the informal review and adjustment process provided in Section 118 of this title.

3.  The forms specified by this subsection shall be prepared by the Department of Human Services and shall be published by the Administrative Office of the Courts.

Added by Laws 1988, c. 224, § 3, emerg. eff. June 20, 1988.  Renumbered from § 1277.9 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 307, § 3, emerg. eff. June 7, 1993; Laws 1998, c. 323, § 10, eff. Oct. 1, 1998; Laws 1999, c. 422, § 4, eff. Nov. 1, 1999; Laws 2000, c. 345, § 4, emerg. eff. June 6, 2000; Laws 2001, c. 407, § 7, eff. July 1, 2001; Laws 2002, c. 314, § 4, eff. Nov. 1, 2002.

§43-120.1.  Short title.

Sections 120.1 through 120.5 of this title shall be known and may be cited as the "Parenting Coordinator Act".

Added by Laws 2001, c. 407, § 8, eff. July 1, 2001.  Amended by Laws 2003, c. 302, § 5, emerg. eff. May 28, 2003.

§43-120.2.  Definitions.

As used in the Parenting Coordinator Act:

1.  "Parenting coordinator" means an impartial third party qualified pursuant to subsection A of Section 120.6 of this title appointed by the court to assist parties in resolving issues and deciding disputed issues pursuant to the provisions of the Parenting Coordinator Act relating to parenting and other family issues in any action for dissolution of marriage, legal separation, paternity, or guardianship where a minor child is involved; and

2.  "High-conflict case" means any action for dissolution of marriage, legal separation, paternity, or guardianship where minor children are involved and the parties demonstrate a pattern of ongoing:

a. litigation,

b. anger and distrust,

c. verbal abuse,

d. physical aggression or threats of physical aggression,

e. difficulty in communicating about and cooperating in the care of their children, or

f. conditions that in the discretion of the court warrant the appointment of a parenting coordinator.

Added by Laws 2001, c. 407, § 9, eff. July 1, 2001.  Amended by Laws 2003, c. 302, § 6, emerg. eff. May 28, 2003.

§43-120.3.  Appointment of parenting coordinator - Party agreement - Authority - Meetings - Parental rights - Removal.

A.  In any action for dissolution of marriage, legal separation, paternity, or guardianship where minor children are involved, the court may, upon its own motion, or by motion or agreement of the parties, appoint a parenting coordinator to assist the parties in resolving issues and decide disputed issues pursuant to the provisions of the Parenting Coordinator Act related to parenting or other family issues in the case except as provided in subsection B of this section, and subsection A of Section 120.5 of this title.

B.  The court shall not appoint a parenting coordinator if any party objects, unless:

1.  The court makes specific findings that the case is a high-conflict case; and

2.  The court makes specific findings that the appointment of a parenting coordinator is in the best interest of any minor child in the case.

C.  1.  The authority of a parenting coordinator shall be specified in the order appointing the parenting coordinator and limited to matters that will aid the parties in:

a. identifying disputed issues,

b. reducing misunderstandings,

c. clarifying priorities,

d. exploring possibilities for compromise,

e. developing methods of collaboration in parenting, and

f. complying with the court's order of custody, visitation, or guardianship.

2.  The appointment of a parenting coordinator shall not divest the court of its exclusive jurisdiction to determine fundamental issues of custody, visitation, and support, and the authority to exercise management and control of the case.

3.  The parenting coordinator shall not make any modification to any order, judgment or decree; however, the parenting coordinator may allow the parties to make minor temporary departures from a parenting plan if authorized by the court to do so.  The appointment order should specify those matters which the parenting coordinator is authorized to determine.  The order shall specify which determinations will be immediately effective and which will require an opportunity for court review prior to taking effect.

D.  The parties may limit the decision-making authority of the parenting coordinator to specific issues or areas if the parenting coordinator is being appointed pursuant to agreement of the parties.

E.  Meetings between the parenting coordinator and the parties need not follow any specific procedures and the meetings may be informal.  All communication between the parties and the parenting coordinator shall not be confidential.

F.  Nothing in the Parenting Coordinator Act shall abrogate the custodial or noncustodial parent's rights or any court-ordered visitation given to grandparents or other persons except as specifically addressed in the order appointing the parenting coordinator.

G.  1.  Except as otherwise provided by this subsection, the court shall reserve the right to remove the parenting coordinator in its own discretion.

2.  The court may remove the parenting coordinator upon the request and agreement of both parties.  Upon the motion of either party and good cause shown, the court may remove the parenting coordinator.

Added by Laws 2001, c. 407, § 10, eff. July 1, 2001.  Amended by Laws 2003, c. 302, § 7, emerg. eff. May 28, 2003.

§43-120.4.  Report of decision.

A.  A report of the decisions and recommendations made by the parenting coordinator shall be filed with the court within twenty (20) days, with copies of the report provided to the parties or their counsel.  There shall be no ex parte communication with the court.

B.  Any decisions made by the parenting coordinator authorized by the court order and issued pursuant to the provisions of the Parenting Coordinator Act shall be binding on the parties until further order of the court.

C.  1.  Any party may file with the court and serve on the parenting coordinator and all other parties an objection to the parenting coordinator's report within ten (10) days after the parenting coordinator provides the report to the parties, or within another time as the court may direct.

2.  Responses to the objections shall be filed with the court and served on the parenting coordinator and all other parties within ten (10) days after the objection is served.

D.  The court shall review any objections to the report and any responses submitted to those objections to the report and shall thereafter enter appropriate orders.

Added by Laws 2001, c. 407, § 11, eff. July 1, 2001.  Amended by Laws 2003, c. 302, § 8, emerg. eff. May 28, 2003.

§43-120.5.  Fees - Appointment.

A.  1.  No parenting coordinator shall be appointed unless the court finds that the parties have the means to pay the fees of the parenting coordinator.

2.  This state shall assume no financial responsibility for payment of fees to the parenting coordinator; except that, in cases of hardship, the court, if feasible, may appoint a parenting coordinator to serve on a volunteer basis.

B.  1.  The fees of the parenting coordinator shall be allocated between the parties with the relative percentages determined pursuant to the child support guidelines.

2.  The court may allocate the fees between the parties differently upon a finding of good cause by the court or good cause set forth in the parenting coordinator's report.

Added by Laws 2001, c. 407, § 12, eff. July 1, 2001.  Amended by Laws 2003, c. 302, § 9, emerg. eff. May 28, 2003.

§43-120.6.  Qualifications.

A.  Each judicial district shall adopt local rules governing the qualifications of a parenting coordinator; provided, that at a minimum, a parenting coordinator shall be a licensed professional with experience in family and children's services.

B.  A parenting coordinator who is not an attorney shall not constitute the practice of law without a license.

Added by Laws 2001, c. 407, § 13, eff. July 1, 2001.  Amended by Laws 2003, c. 302, § 10, emerg. eff. May 28, 2003.

§43121.  Disposition of property  Restoration of wife's maiden name  Alimony.

When a divorce is granted, the wife shall be restored to her maiden or former name if she so desires.  The court shall enter its decree confirming in each spouse the property owned by him or her before marriage and the undisposedof property acquired after marriage by him or her in his or her own right.  Either spouse may be allowed such alimony out of real and personal property of the other as the court shall think reasonable, having due regard to the value of such property at the time of the divorce.  Alimony may be allowed from real or personal property, or both, or in the form of money judgment, payable either in gross or in installments, as the court may deem just and equitable.  As to such property, whether real or personal, which has been acquired by the parties jointly during their marriage, whether the title thereto be in either or both of said parties, the court shall, subject to a valid antenuptial contract in writing, make such division between the parties as may appear just and reasonable, by a division of the property in kind, or by setting the same apart to one of the parties, and requiring the other thereof to be paid such sum as may be just and proper to effect a fair and just division thereof.  The court may set apart a portion of the separate estate of a spouse to the other spouse for the support of the children of the marriage where custody resides with that spouse.

R.L. 1910, § 4969; Laws 1975, c. 350, § 1, eff. Oct. 1, 1975; Laws 1976, c. 154, § 1; Laws 1985, c. 39, § 1, emerg. eff. April 19, 1985. Renumbered from Title 12, § 1278 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1992, c. 252, § 3, eff. Sept. 1, 1992.

§43122.  Effect of divorce.

A divorce granted at the instance of one party shall operate as a dissolution of the marriage contract as to both, and shall be a bar to any claim of either party in or to the property of the other, except in cases where actual fraud shall have been committed by or on behalf of the successful party.

R.L.1910, § 4970. Remembered from Title 12, § 1279 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43-123.  Remarriage and cohabitation - Appeal from judgment.

It shall be unlawful for either party to an action for divorce whose former husband or wife is living to marry in this state a person other than the divorced spouse within six (6) months from date of decree of divorce granted in this state, or to cohabit with such other person in this state during said period if the marriage took place in another state; and if an appeal be commenced from said decree, it shall be unlawful for either party to such cause to marry any other person and cohabit with such person in this state until the expiration of thirty (30) days from the date on which final judgment shall be rendered pursuant to such appeal.  Any person violating the provisions of this section by such marriage shall be deemed guilty of the felony of bigamy.  Any person violating the provisions of this section by such cohabitation shall be deemed guilty of the felony of adultery.

An appeal from a judgment granting or denying a divorce shall be made in the same manner as in any other civil case.

R.L. 1910, § 4971.  Amended by Laws 1925, c. 119, p. 166, § 1;  Laws 1957, p. 82, § 1; Laws 1969, c. 322, § 1; Laws 1970, c. 5, § 1, eff. Jan. 1, 1971.  Renumbered from Title 12, § 1280 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1997, c. 133, § 462, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 462 from July 1, 1998, to July 1, 1999.

§43-124.  Bigamy a felony.

Every person convicted of bigamy as such offense is defined in Section 123 of this title shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than three (3) years.

R.L. 1910, § 4972.  Renumbered from § 1281 of Title 12 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1997, c. 133, § 463, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 336, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 463 from July 1, 1998, to July 1, 1999.

§43125.  Validation of decrees annulling marriage or granting divorce.

A judgment or decree, heretofore rendered by a court having jurisdiction of the parties, annulling a marriage and/or granting a divorce, on the grounds that one of the parties had been previously married and divorced and said divorce decree had not become final, is hereby validated.

Laws 1937, p. 9, § 1. Renumbered from Title 12, § 1281a by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43126.  Remarriage within six months as ground for annulment.

A marriage wherein one of the parties had not been divorced for six (6) months shall hereafter in this state be ground for annullment of marriage by either party.

Laws 1937, p. 9, § 2. Renumbered from Title 12, § 1281b by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43127.  Time when judgments in divorce actions become final  Effect of appeal.

Every decree of divorce shall recite the day and date when the judgment was rendered.  If an appeal be taken from a judgment granting or denying a divorce, that part of the judgment does not become final and take effect until the appeal is determined.  If an appeal be taken from any part of a judgment in a divorce action except the granting of the divorce, the divorce shall be final and take effect from the date the decree of divorce is rendered, provided neither party thereto may marry another person until six (6) months after the date the decree of divorce is rendered; that part of the judgment appealed shall not become final and take effect until the appeal be determined.

R.L.1910, 4973; Laws 1969, c. 321, § 1, emerg. eff. May 7, 1969. Renumbered from Title 1, § 1282 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43128.  Avoidance of marriage of incompetents.

When either of the parties to a marriage shall be incapable, from want of age or understanding, of contracting such marriage, the same may be declared void by the district court, in an action brought by the incapable party or by the parent or guardian of such party; but the children of such marriage begotten before the same is annulled, shall be legitimate.  Cohabitation after such incapacity ceases, shall be a sufficient defense to any such action.

R.L.1910, § 4974. Renumbered from Title 12, § 1283 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43129.  Alimony without divorce.

The wife or husband may obtain alimony from the other without a divorce, in an action brought for that purpose in the district court, for any of the causes for which a divorce may be granted. Either may make the same defense to such action as he might to an action for divorce, and may, for sufficient cause, obtain a divorce from the other in such action.

R.L.1910, § 4975.³Renumbered from Title 12, § 1284 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43130.  Evidence.

Upon the trial of an action for a divorce, or for alimony the court may admit proof of the admissions of the parties to be received in evidence, carefully excluding such as shall appear to have been obtained by connivance, fraud, coercion or other improper means. Proof of cohabitation, and reputation of the marriage of the parties, may be received as evidence of the marriage.  But no divorce shall be granted without proof.

R.L.1910, § 4976.³Renumbered from Title 12, § 1285 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989

§43131.  Residency in divorce cases.

A married person who meets the residence requirements prescribed by law for bringing a divorce action in this state may seek a divorce in this state, though the other spouse resides elsewhere.

§43132.  Parties may testify.

In any action for divorce hereafter tried, the parties thereto, or either of them, shall be competent to testify in like manner, respecting any fact necessary or proper to be proven, as parties to other civil actions are allowed to testify.

R.L.1910, § 4978.³Renumbered from Title 12, § 1287 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43133.  Setting aside of divorce decrees upon petition of parties.

When a decree of divorce has been issued by a district or superior court, said court is hereby authorized to dissolve said decree at any future time, in or out of the term wherein the decree was granted, provided that both parties to the divorce action file a petition, signed by both parties, asking that said decree be set aside and held for naught.  And further provided that both parties seeking to have the decree set aside shall make proof to the court that neither one has married a third party during the time since the issuance of the decree of divorce.

Laws 1959, P. 81, § 1.³Renumbered from Title 12, § 1288 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.

§43134.  Alimony payments  Termination  Payments pertaining to support and division of property  Cohabitation by former spouse.

A.  In any divorce decree which provides for periodic alimony payments, the court shall plainly state, at the time of entering the original decree, the dollar amount of all or a portion of each payment which is designated as support and the dollar amount of all or a portion of the payment which is a payment pertaining to a division of property.  The court shall specify in the decree that the payments pertaining to a division of property shall continue until completed.  Payments pertaining to a division of property are irrevocable and not subject to subsequent modification by the court making the award.  An order for the payment of money pursuant to a divorce decree, whether designated as support or designated as pertaining to a division of property shall not be a lien against the real property of the person ordered to make such payments unless the court order specifically provides for a lien on real property.  An arrearage in payments of support reduced to a judgment may be a lien against the real property of the person ordered to make such payments.

B.  The court shall also provide in the divorce decree that upon the death or remarriage of the recipient, the payments for support, if not already accrued, shall terminate.  The court shall order the judgment for the payment of support to be terminated, and the lien released upon the presentation of proper proof of death of the recipient unless a proper claim is made for any amount of pastdue support payments by an executor, administrator, or heir within ninety (90) days from the date of death of the recipient.  Upon proper application the court shall order payment of support terminated and the lien discharged after remarriage of the recipient, unless the recipient can make a proper showing that some amount of support is still needed and that circumstances have not rendered payment of the same inequitable, provided the recipient commences an action for such determination, within ninety (90) days of the date of such remarriage.

C.  The voluntary cohabitation of a former spouse with a member of the opposite sex shall be a ground to modify provisions of a final judgment or order for alimony as support.  If voluntary cohabitation is alleged in a motion to modify the payment of support, the court shall have jurisdiction to reduce or terminate future support payments upon proof of substantial change of circumstances of either party to the divorce relating to need for support or ability to support.  As used in this subsection, the term cohabitation means the dwelling together continuously and habitually of a man and a woman who are in a private conjugal relationship not solemnized as a marriage according to law, or not necessarily meeting all the standards of a commonlaw marriage.  The petitioner shall make application for modification and shall follow notification procedures used in other divorce decree modification actions.  The court that entered the divorce decree shall have jurisdiction over the modification application.

D.  Except as otherwise provided in subsection C of this section, the provisions of any divorce decree pertaining to the payment of alimony as support may be modified upon proof of changed circumstances relating to the need for support or ability to support which are substantial and continuing so as to make the terms of the decree unreasonable to either party.  Modification by the court of any divorce decree pertaining to the payment of alimony as support, pursuant to the provisions of this subsection, may extend to the terms of the payments and to the total amount awarded; provided however, such modification shall only have prospective application.

E.  Pursuant to the federal Uniformed Services Former Spouse's Protection Act (PL 97252), the provisions of subsection D of this section shall have retrospective and prospective application with regards to modifications for the purpose of obtaining support or payments pertaining to a division of property on divorce decrees which become final after June 26, 1981.

F.  The provisions of subsections C and D of this section shall have retrospective and prospective application with regards to modifications of the provisions of a final judgment or order for alimony as support, or of a divorce decree pertaining to the payment of alimony as support, regardless of the date that the order, judgment, or decree was entered.

Laws 1965, c. 344, § 1; Laws 1967, c. 328, § 1; Laws 1968, c. 161, § 1, emerg. eff. April 11, 1968; Laws 1976, c. 61, § 1; Laws 1979, c. 278, § 1; Laws 1983, c. 86, § 1, operative Nov. 1, 1983; Laws 1985, c. 188, § 1, eff. Nov. 1, 1985; Laws 1987, c. 130, § 1, emerg. eff. June 3, 1987.  Renumbered from Title 12, § 1289 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1991, c. 113, § 5, eff. Sept. 1, 1991; Laws 1992, c. 252, § 4, eff. Sept. 1, 1992.

§43-135.  Lien for arrearage in child support payments.

A.  An arrearage in payment of child support reduced to an order of the court or administrative order of the Department of Human Services or any past due payment or installment of child support that is a judgment and lien by operation of law may be a lien against the real and personal property of the person ordered to make the support payments.

B.  Past due amounts of child support shall become a lien by operation of law upon the real and personal property of the person ordered to make the payments at the time they become past due.

C.  1.  A judgment or order providing for the payment of current support or an arrearage of child support shall be a lien upon real property owned by the person obligated to pay support or upon any real property which may be acquired by the person prior to the release of the lien.  Notice of the lien on real property shall be given by the filing of a statement of judgment pursuant to Section 706 of Title 12 of the Oklahoma Statutes with the county clerk of the county where the property is located.

2.  If child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, the amount reflected in the official records of the Centralized Support Registry provided for in Section 413 of this title shall constitute the amount of the lien on the obligor's real property, regardless of the amount reflected in the statement of judgment.

3.  The judgment or order shall not become a lien for any sums prior to the date they severally become due and payable.  A child support judgment shall become dormant as a lien upon real property five (5) years from the date the statement of judgment is filed of record with the county clerk unless the judgment lien is extended in accordance with subsection C of Section 759 of Title 12 of the Oklahoma Statutes.

D.  A judgment providing for the payment of an arrearage of child support or pursuant to which a past due amount has accrued shall become a lien upon benefits payable as a lump sum received from a workers' compensation claim of the person ordered to pay the support upon the filing of an affidavit and a certified copy of the judgment or order with the Administrator of the Workers' Compensation Court, if a proceeding for compensation under the Workers' Compensation Act has been initiated by or on behalf of the obligor.  If a proceeding for compensation has not been initiated, an affidavit and a certified copy of the judgment or order shall be served by certified mail upon the entity responsible for paying workers' compensation benefits to the person ordered to pay support.

E.  The provisions of this section shall be available to an agency of another state responsible for implementing the child support enforcement program set forth in Title IV-D, of the Social Security Act seeking to enforce a judgment for child support.

F.  The provisions of this section shall not authorize a sale of any property to enforce a lien which is otherwise exempted by state law.

G.  A lien shall be released upon the full payment of the amount of the arrearage.

H.  The person entitled to support or the Department of Human Services on behalf of its clients and recipients is authorized to enforce the liens created pursuant to this section and to execute releases or partial releases of the liens.

Added by Laws 1985, c. 297, § 20, operative Oct. 1, 1985.  Amended by Laws 1986, c. 176, § 4, emerg. eff. May 15, 1986; Laws 1987, c. 230, § 15, eff. Oct. 1, 1987. Renumbered from Title 12, § 1289.1 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 356, § 16, eff. Sept. 1, 1994; Laws 1996, c. 233, § 2, eff. Nov. 1, 1996; Laws 1997, c. 402, § 15, eff. July 1, 1997; Laws 1998, c. 323, § 11, eff. Oct. 1, 1998; Laws 2000, c. 384, § 6, eff. Nov. 1, 2000; Laws 2001, c. 407, § 14, eff. July 1, 2001.

§43136.  Mailing of alimony and support payments  Evidence of support payments  Income assignment fee.

A.  If a judicial order, judgment or decree directs that the payment of child support, alimony, temporary support or any similar type of payment be made through the office of the court clerk, then it shall be the duty of the court to transmit such payments to the payee by first class United States mail, if requested to do so by the payee.  Such payments shall be mailed to the payee at the address specified in writing by the payee.  In the event of a change in address of the payee it shall be the duty of the payee to furnish to the court clerk in writing the new address of the payee.

B.  A report of child support payments with a certificate of authenticity executed by the court clerk is admissible into evidence in court or in an administrative proceeding as selfauthenticated.

C.  A fee not to exceed Twentyfive Dollars ($25.00) shall be charged and collected for any post decree application to initiate an income assignment in addition to any other fees authorized by law.  The fee shall not be charged or collected for income assignments requested at the time of the filing of the original petition or entered at the time of a divorce decree.  The person entitled to support is entitled to collect said fees paid pursuant to this subsection from the person obligated to pay support through civil proceedings.

Added by Laws 1970, c. 60, § 1.  Amended by Laws 1985, c. 297, § 21, operative Oct. 1, 1985.  Renumbered from Title 12, § 1290 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 219, § 2, eff. Nov. 1, 1995.

§43-137.  Past due payments operate as judgments - Cessation of lien after period of years - Duration of arrearage payment.

A.  Any payment or installment of child support ordered pursuant to any order, judgment, or decree of the district court or administrative order of the Department of Human Services is, on and after the date it becomes past due, a judgment by operation of law.  Judgments for past due support shall:

1.  Have the full force and effect of any other judgment of this state, including the ability to be enforced by any method available under the laws of this state to enforce and collect money judgments; and

2.  Be entitled to full faith and credit as a judgment in this state and any other state.

B.  A child support judgment shall not become dormant for any purpose, except that it shall cease to be a lien upon real property five (5) years from the date it is filed of record with the county clerk in the county where the property is located, unless the judgment lien is extended in accordance with subsection C of Section 759 of Title 12 of the Oklahoma Statutes.

1.  Except as otherwise provided by court order, a judgment for past due child support shall be enforceable until paid in full.

2.  An order that provides for payment of child support, if willfully disobeyed, may be enforced by indirect civil contempt proceedings, notwithstanding that the support payment is a judgment on and after the date it becomes past due.  After the implementation of the Centralized Support Registry, any amounts determined to be past due by the Department of Human Services may subsequently be enforced by indirect civil contempt proceedings.

C.  An arrearage payment schedule set by a court or administrative order shall not exceed three (3) years, unless imposition of a payment schedule would be unjust, inequitable, unreasonable, or inappropriate under the circumstances, or not in the best interests of the child or children involved.  When making this determination, reasonable support obligations of either parent for other children in the custody of the parent may be considered.  If an arrearage payment schedule that exceeds three (3) years is set, specific findings of fact supporting the action shall be made.

Added by Laws 1987, c. 230, § 16, eff. Oct. 1, 1987.  Renumbered from Title 12, § 1291 by Laws 1989, c. 333, § 1, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 307, § 4, emerg. eff. June 7, 1993; Laws 1994, c. 356, § 17, eff. Sept. 1, 1994; Laws 1994, c. 366, § 1, eff. Sept. 1, 1994; Laws 1996, c. 233, § 3, eff. Nov. 1, 1996; Laws 1998, c. 323, § 12, eff. Oct. 1, 1998; Laws 2000, c. 384, § 7, eff. Nov. 1, 2000.

§43-138.  Recording of costs in child support enforcement cases - Assessment against nonprevailing party.

Costs incurred in a child support enforcement case in which a party is represented by an office operated by or for the benefit of the Oklahoma Department of Human Services shall be recorded by the court clerk.  The reasonable costs may be assessed by the court against the nonprevailing party at the conclusion of the proceedings.

Added by Laws 1994, c. 221, § 2, eff. Sept. 1, 1994.

§43-139.  Legal right to child support.

The Legislature finds and declares that child support is a basic legal right of the state's parents and children, that mothers and fathers have a legal obligation to provide financial support for their children and that child support payments can have a substantial impact on child poverty and state welfare expenditures.  It is therefore the Legislature's intent to encourage payment of child support to decrease overall costs to the state's taxpayers while increasing the amount of financial support collected for the state's children by authorizing the district courts of this state and the Department of Human Services to order the revocation, suspension, nonissuance or nonrenewal of an occupational, professional, business or any recreational license or permit, or permit including, but not limited to, a hunting and fishing license or other authorization issued pursuant to the Oklahoma Wildlife Conservation Code, Section 1-101 et seq. of Title 29 of the Oklahoma Statutes, and certificates of title for vessels and motors and other licenses of registration issued pursuant to the Oklahoma Vessel and Motor Registration Act, Section 4001 et seq. of Title 63 of the Oklahoma Statutes, and the driving privilege of or to order probation for a parent who is in noncompliance with an order for support for at least ninety (90) days or failing, after receiving appropriate notice to comply with subpoenas or warrants relating to paternity or child support proceedings.

Added by Laws 1995, c. 354, § 1, eff. Nov. 1, 1995.  Amended by Laws 1997, c. 402, § 16, eff. July 1, 1997.

§43-139.1.  Definitions - Revocation or suspension of various licenses as remedy for noncompliance with support order.

A.  As used in this section and Section 6-201.1 of Title 47 of the Oklahoma Statutes:

1.  "Licensing board" means any bureau, department, division, board, agency or commission of this state or of a municipality in this state that issues a license;

2.  "Noncompliance with an order for support" means that the obligor has failed to make child support payments required by a child support order in an amount equal to the child support payable for at least ninety (90) days or has failed to make full payments pursuant to a court-ordered payment plan for at least ninety (90) days or has failed to obtain or maintain health insurance coverage as required by an order for support for at least ninety (90) days or has failed, after receiving appropriate notice to comply with subpoenas or orders relating to paternity or child support proceedings or has failed to comply with an order to submit to genetic testing to determine paternity;

3.  "Order for support" means any judgment or order for the support of dependent children or an order to submit to genetic testing to determine paternity issued by any court of this state or other state or any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review;

4.  "Department" means the Department of Human Services;

5.  "License" means a license, certificate, registration, permit, approval or other similar document issued by a licensing board granting to an individual a right or privilege to engage in a profession, occupation, or business, or any recreational license or permit including, but not limited to, a hunting and fishing license or other authorization issued pursuant to the Oklahoma Wildlife Conservation Code, certificates of title for vessels and motors and other licenses or registrations issued pursuant to the Oklahoma Vessel and Motor Registration Act, or a driver license or other permit issued pursuant to Title 47 of the Oklahoma Statutes;

6.  "Obligor" means the person who is required to make payments or comply with other provisions of an order for support;

7.  "Person entitled" means:

a. a person to whom a support debt or support obligation is owed,

b. the Department of Human Services or a public agency of another state that has the right to receive current or accrued support payments or that is providing support enforcement services, or

c. a person designated in a support order or as otherwise specified by the court; and

8.  "Payment plan" includes, but is not limited to, a plan approved by the court that provides sufficient security to ensure compliance with a support order and/or that incorporates voluntary or involuntary income assignment or a similar plan for periodic payment on an arrearage and, if applicable, current and future support.

B.  1.  Except as otherwise provided by this subsection, the district courts of this state are hereby authorized to order the revocation, suspension, nonissuance or nonrenewal of a license or the placement of the obligor on probation who is in noncompliance with an order for support.

2.  If the obligor is a licensed attorney, the court may report the matter to the State Bar Association to revoke or suspend the professional license of the obligor or other appropriate action in accordance with the rules of professional conduct and disciplinary proceedings.

3.  Pursuant to Section 6-201.1 of Title 47 of the Oklahoma Statutes, the district or administrative courts of this state are hereby authorized to order the revocation or suspension of a driver license of an obligor who is in noncompliance with an order of support.

4.  The remedy under this section is in addition to any other enforcement remedy available to the court.

C.  1.  At any hearing involving the support of a child, if the district court finds evidence presented at the hearing that an obligor is in noncompliance with an order for support and the obligor is licensed by any licensing board, the court, in addition to any other enforcement action available, may suspend or revoke the license of the obligor who is in noncompliance with the order of support or place the obligor on probation.

2.  If the obligor enters into a court-ordered payment plan to repay past due support and provides proof to the court that the obligor is complying with all other provisions of the order for support, the court may place the obligor on probation and allow the obligor to practice or continue to practice the obligor's profession, occupation or business, or to operate a motor vehicle.  Probation shall be conditioned upon full compliance with the order.  If the court grants probation, the probationary period shall not exceed three (3) years, and the terms of probation shall provide for automatic suspension or revocation of the license if the obligor does not fully comply with the order.  If the court orders probation, the appropriate licensing board shall not be notified and no action is required of that board.

D.  When all support due is paid in full and the obligor has complied with all other provisions of the order for support, the obligor may file a motion with the court for reinstatement of the obligor's licenses and the motion shall be set for hearing.  If the court finds the obligor has paid all support due in full and has complied with all other provisions of the order for support, the court shall reinstate the obligor's licenses.

E.  1.  An obligor may file a motion with the court for reinstatement of the obligor's licenses prior to payment in full of all support due and the motion shall be set for hearing.

2.  The court may reinstate the obligor's licenses if the obligor has:

a. paid the current child support and the monthly arrearage payments each month for the current month and two months immediately preceding, or paid an amount equivalent to three months of child support and arrearage payments which satisfies the current child support and monthly arrearage payments for the current month and two months immediately preceding,

b. disclosed all information regarding health insurance availability and obtained and maintained health insurance coverage required by an order for support,

c. complied with all subpoenas and orders relating to paternity or child support proceedings,

d. complied with all orders to submit to genetic testing to determine paternity, and

e. disclosed all employment and address information.

3.  If the court terminates the order of suspension, revocation, nonissuance or nonrenewal, it shall place the obligor on probation, conditioned upon the obligor's complying with any payment plan and the provisions of the order for support.

4.  If the obligor fails to comply with the terms of probation, the court may refuse to reinstate the obligor's licenses and driving privileges unless the obligor makes additional payments in an amount determined by the court to be sufficient to ensure future compliance, and the obligor complies with the other terms set by the court.

F.  The obligor shall serve on the custodian or the state a copy of the motion for reinstatement of the obligor's licenses and notice of hearing pursuant to Section 2005 of Title 12 of the Oklahoma Statutes, or if there is an address of record, by regular mail to the address of record on file with the central case registry pursuant to Section 112A of this title.  When child support services are being provided pursuant to Section 237 of Title 56 of the Oklahoma Statutes, the obligor shall serve a copy of the motion for reinstatement of the obligor's licenses on the Department of Human Services.

G.  If the court orders termination of the order of suspension or revocation, the obligor shall send a copy of the order reinstating the obligor's licenses to the licensing board and the custodian and to the Department of Human Services when child support services are being provided pursuant to Section 237 of Title 56 of the Oklahoma Statutes.

H.  Entry of this order does not limit the ability of the court to issue a new order requiring the licensing board to revoke or suspend the license of the same obligor in the event of another delinquency or failure to comply.

I.  Upon receipt of a court order to suspend or revoke the license of an obligor, the licensing board shall comply with the order by:

1.  Determining if the licensing board has issued a license to the individual whose name appears on the order for support;

2.  Notifying the obligor of the suspension or revocation;

3.  Demanding surrender of the license, if required;

4.  Entering the suspension or revocation of the license on the appropriate records; and

5.  Reporting the suspension or revocation of the license as appropriate.

J.  Upon receipt of a court order to not issue or not renew the license of an obligor, the licensing board shall implement by:

1.  Determining if the licensing board has received an application for issuance or renewal of a license from the individual whose name appears on the order of support;

2.  Notifying the obligor of the nonissuance or nonrenewal; and

3.  Entering the nonissuance or nonrenewal of the license as appropriate.

K.  An order, issued by the court, directing the licensing board to suspend, revoke, not issue or not renew the license of the obligor shall be processed and implemented by the licensing board without any additional review or hearing and shall continue until the court or appellate court advises the licensing board by order that the suspension, revocation, nonissuance or nonrenewal is terminated.

L.  The licensing board has no jurisdiction to modify, remand, reverse, vacate, or stay the order of the court for the suspension, revocation, nonissuance or nonrenewal of a license.

M.  In the event of suspension, revocation, nonissuance or nonrenewal of a license, any funds paid by the obligor to the licensing board for costs related to issuance, renewal, or maintenance of a license shall not be refunded to the obligor.

N.  A licensing board may charge the obligor a fee to cover the administrative costs incurred by the licensing board to administer the provisions of this section.  Fees collected pursuant to this section by a licensing board which has an agency revolving fund shall be deposited in the agency revolving fund for the use by the licensing board to pay the costs of administering this section.  Otherwise, the administrative costs shall be deposited in the General Revenue Fund of the state.

O.  Each licensing board shall promulgate rules necessary for the implementation and administration of this section.

P.  The licensing board is exempt from liability to the obligor for activities conducted in compliance with Section 139 et seq. of this title.

Q.  The provisions of this section may be used to revoke or suspend the licenses and driving privileges of the custodian of a child who fails to comply with an order to submit to genetic testing to determine paternity.

R.  A final order entered pursuant to this section may be appealed to the Supreme Court of Oklahoma pursuant to Section 990A of Title 12 of the Oklahoma Statutes.

Added by Laws 1995, c. 354, § 2, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 97, § 18, eff. Nov. 1, 1996; Laws 1997, c. 402, § 17, eff. July 1, 1997; Laws 2004, c. 124, § 1, eff. Nov. 1, 2004.

§43201.  Mutual obligations.

Husband and wife contract towards each other obligations of mutual respect, fidelity and support.

R.L.1910, § 3349. Renumbered from Title 32, § 1 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43202.  Duty to support.

The husband must support himself and his wife out of the community property or out of his separate property or by his labor. The wife must support the husband when he has not deserted her out of the community property or out of her separate property when he has no community or separate property and he is unable from infirmity to support himself.

R.L.1910, § 3351; Laws 1945, p. 121, § 1. Renumbered from Title 32, § 3 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43203.  Separate property.

Except as mentioned in the preceding section neither husband nor wife has any interest in the separate property of the other, but neither can be excluded from the other's dwelling.

R.L.1910, § 3352. Renumbered from Title 32, § 4 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43204.  Contracts.

Either husband or wife may enter into any engagement or transaction with the other, or with any other person, respecting property, which either might, if unmarried, subject, in transactions between themselves, to the general rules which control the actions of persons occupying confidential relations with each other as defined by the title on trusts.

R.L.1910, § 3353. Renumbered from Title 32, § 5 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43205.  Relations cannot be altered by contract  Separation agreements.

A husband and wife cannot, by any contract with each other, alter their legal relations, except as to property, and except that they may agree in writing to an immediate separation, and may make provision for the support of either of them and of their children during such separation.

R.L.1910, § 3354. Renumbered from Title 32, § 6 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43206.  Mutual consent as consideration for separation agreement.

The mutual consent of the parties is a sufficient consideration for such an agreement as is mentioned in the last section.

R.L.1910, § 3555.

§43207.  Manner of holding property  Inventory of separate property.

A husband and wife may hold property as joint tenants, tenants in common, or as community property.

A full and complete inventory of the separate personal property of either spouse may be made out and signed by such spouse, acknowledged or proved in the manner provided by law for the acknowledgment or proof of a grant of real property; and recorded in the office of the county clerk of the county in which the parties reside.  The filing of the inventory in the county clerk's office is notice and prima facie evidence of the title of the party filing such inventory.

R.L.1910, § 3356; Laws 1945, p. 121, § 2. Renumbered from Title 32, § 8 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43-208.  Liability for acts and debts of spouse - Curtesy and dower abolished.

A.  Neither husband nor wife, as such, is answerable for the acts of the other.

B.  The separate property of the husband is liable for the debts of the husband contracted before or after marriage, but is not liable for the debts of the wife contracted before the marriage.

C.  The separate property of the wife is liable for the debts of the wife contracted before or after marriage, but is not liable for the debts of the husband contracted before the marriage.

D.  No estate is allowed the husband as tenant by curtesy, upon the death of his wife, nor is any estate in dower allotted to the wife upon the death of her husband.

R.L.1910, § 3357.  Amended by Laws 1945, p. 122, § 3.  Renumbered from Title 32, § 9 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.  Amended by Laws 2000, c. 380, § 6, eff. Nov. 1, 2000.

§43-209.  Repealed by Laws 2000, c. 380, § 8, eff. Nov. 1, 2000.

§43-209.1.  Joint and several liability of husband and wife.

Husband and wife shall be jointly and severally liable for debts incurred on account of necessaries furnished to either spouse unless otherwise provided by law or court order.

Added by Laws 2000, c. 380, § 7, eff. Nov. 1, 2000.

§43210.  Liability on abandonment or separation by agreement.

A husband abandoned by his wife is not liable for her support until she offers to return, unless she was justified by his misconduct, in abandoning him; nor is he liable for her support when she is living separate from him, by agreement, unless such support is stipulated in the agreement.

R.L.1910, § 3359. Renumbered from Title 32, § 11 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43211.  Management, sale or encumbrance of property of one by the other, when.

In case the husband or wife abandons the other and removes from the state, and is absent therefrom for one (1) year, without providing for the maintenance and support of his or her family, or is sentenced to imprisonment either in the county jail or State Penitentiary for the period of one (1) year or more, the district court of the county or judicial subdivision where the husband or wife so abandoned or not imprisoned resides, may, on application by affidavit of such husband or wife, setting forth fully the facts, supported by such other testimony as the court may deem necessary, authorize him or her to manage, control, sell or encumber the property of the said husband or wife for the support and maintenance of the family, and for the purpose of paying debts contracted prior to such abandonment or imprisonment.  Notice of such proceedings shall be given the opposite party, and shall be served as summons are served in ordinary actions.

R.L.1910, § 3360. Renumbered from Title 32, § 12 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43212.  Contracts binding on both  Liability for acts  Suits and proceedings.

All contracts, sales or encumbrances made by either husband or wife by virtue of the power contemplated and granted by order of the court as provided in the preceding section, shall be binding on both, and during such absence or imprisonment the person acting under such power may sue and be sued thereon, and for all acts done the property of both shall be liable, and execution may be levied or attachment issued thereon according to statute.  No suit or proceedings shall abate or be in any wise affected by the return or release of the person confined, but he or she may be permitted to prosecute or defend jointly with the other.

R.L.1910, § 3361. Renumbered from Title 32, § 13 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43213.  Order set aside, when.

The husband or wife affected by the proceedings contemplated in the two preceding sections, may have the order or decree of the court set aside or annulled by affidavit of such party, setting forth fully the facts and supported by such other testimony as the court shall deem proper.  Notice of such proceedings to set aside and annul such order must be given the person in whose favor the same was granted, and shall be served as summons are served in ordinary actions.  The setting aside of such decree or order shall in no wise affect any act done thereunder.

R.L.1910, § 3362. Renumbered from Title 32, § 14 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43214.  Rights of married women.

Woman shall retain the same legal existence and legal personality after marriage as before marriage, and shall receive the same protection of all her rights as a woman, which her husband does as a man; and for any injury sustained to her reputation, person, property, character or any natural right, her own medical expenses, and by reason of loss of consortium, she shall have the same right to appeal in her own name alone to the courts of law or equity for redress and protection that her husband has to appeal in his own name alone.

R.L.1910, § 3363; Laws 1973, c. 73, § 1, emerg. eff. April 27, 1973. Renumbered from Title 32, § 15 by Laws 1989, c. 333, § 2, eff. Nov. 1, 1989.

§43215.  Agreement respecting rights acquired under community property law  Recording  Limitation barring action to recover interest.

Within one (1) year from the effective date of this act, any husband and wife whose property or income was subject to the terms of the act repealed by the foregoing section, may enter into a recordable agreement, specifying the rights acquired by either or each of them under the terms of said act, altering those rights if they so desire, and describing the property affected, and may record the agreement in the office of the county clerk of their residence and in the office of the county clerk of each county where any of the affected property may be located.  Should any husband and wife be unable to reach such an agreement, either may file an action in the district court of the county of the residence of either of them for a determination of the rights as acquired under the repealed act, and a certified copy of the judgment may thereupon be recorded in each county in which any of the affected property is located. The failure to make and record such an agreement, or to file such an action within one (1) year and record the judgment in due course thereafter, and in any event within three (3) years from the effective date of this act, shall bar the husband or wife whose title or interest does not appear of record, or who is not separately in possession of the property, from any claim or interest in the property as against third persons acquiring any interest therein.  After three (3) years from the effective date of this act, no action or proceeding of any character shall be brought to establish or recover an interest in property based upon the terms of the act repealed, unless the interest has previously been established of record, as hereinabove provided.

Laws 1949, p. 229, § 2. Renumbered from Title 32, § 83 by Laws 1989, c. 333, § 2. eff. Nov. 1, 1989.

§43-301.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-302.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-303.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-304.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-305.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-306.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-307.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-308.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-309.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-310.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-311.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-312.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-313.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-314.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-315.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-316.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-317.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-318.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-319.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-320.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-321.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-322.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-323.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-324.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-325.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-326.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-327.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-328.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-329.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-330.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-331.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-332.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-333.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-334.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-335.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-336.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-337.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-338.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-339.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-340.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-341.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-342.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-343.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-344.  Repealed by Laws 1994, c. 160, § 52, eff. Sept. 1, 1994.

§43-401.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§43-402.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§43-410.  Short title.

This act shall be known as the "Oklahoma Centralized Support Registry Act".

Added by Laws 1992, c. 279, § 1, emerg. eff. May 25, 1992.

§43-411.  Repealed by Laws 1995, c. 246, § 6, eff. Nov. 1, 1995.

§43-412.  Repealed by Laws 1995, c. 246, § 6, eff. Nov. 1, 1995.

§43-413.  Payment of support through registry.

A.  The Department of Human Services shall maintain a Centralized Support Registry to receive, allocate and distribute support payments.  All child support, spousal support, and related support payments shall be paid through the Registry as follows:

1.  In all cases in which child support services are being provided under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes; and

2.  In all other cases in which support is being paid by income withholding.

B.  When child support enforcement services are being provided under Section 237 of Title 56 of the Oklahoma Statutes, all monies owed for child support shall continue to be paid through the Registry until child support is no longer owed.

C.  Any party desiring child support, spousal support, or related support payments to be paid through the Registry may request the court to order the payments to be made through the Registry.  Upon such request the court shall order payments to be made through the Registry.

D.  The Registry shall maintain the following information on all cases in which support is paid through the Registry.  This information shall include, but not be limited to:

1.  Names, social security numbers and dates of birth for both parents and the children for whom support is ordered;

2.  The amount of periodic support owed under the order;

3.  Case identification numbers; and

4.  Payment address.

E.  In all cases, except those being enforced under the state child support plan as provided under Section 237 of Title 56 of the Oklahoma Statutes, employers shall provide the Registry with a copy of the notice of income assignment specified in Section 1171.3 of Title 12 and Section 240.2 of Title 56 of the Oklahoma Statutes.  Employers, parties, and obligees to an order, upon request, shall provide additional information necessary for the Registry to identify and properly allocate and distribute payments.

F.  An obligee, pursuant to a judgment, decree, or order in which payment of support is required by this section to be paid through the Registry or whose support is being paid through the Registry, shall provide information as directed by the Department of Human Services necessary to properly allocate and distribute the payments.

G.  All payments made through the Registry shall be allocated and distributed in accordance with Department of Human Services' policy and federal regulations.

H.  The Department of Human Services shall promulgate rules as necessary to implement the provisions of this section.

Added by Laws 1992, c. 279, § 4, emerg. eff. May 25, 1992.  Amended by Laws 1997, c. 402, § 18, eff. July 1, 1997; Laws 1998, c. 323, § 13, eff. Oct. 1, 1998; Laws 2000, c. 384, § 8, eff. Nov. 1, 2000; Laws 2001, c. 407, § 15, eff. July 1, 2001; Laws 2002, c. 314, § 5, eff. Nov. 1, 2002.

§43-420.  Short title.

This act shall be known as the "Oklahoma Child Visitation Registry Act".

Added by Laws 1996, c. 131, § 1, eff. Jan. 1, 1997.

§43-421.  Authorization of public or private agencies to provide registry - Maximum fee.

The associate district judge in each county within this state may authorize one or more public or private agencies to provide a child visitation registry program.  Eligible governmental agencies shall include, but not be limited to, county sheriffs' offices, State Department of Health child guidance centers, social service agencies, and police departments.  A participating agency may charge a fee not to exceed Two Dollars ($2.00) per parent, per visit.

Added by Laws 1996, c. 131, § 2, eff. Jan. 1, 1997.

§43-422.  Participant logs.

A.  The child visitation registry program shall include a log for each case participating in the program which must be signed by each parent at the time of arrival and departure.  The agency must have an employee assigned to verify identification of each parent or guardian, initial each signature, and record the time of each person's arrival and departure.

B.  Copies of a participant's log shall be available for purchase by the participant at the agency's reproduction cost.  Copies of the records may be certified by stamp.  Each agency shall maintain participants' records for a minimum of three (3) years.

C.  Entries in child visitation registry records shall be rebuttable presumptive proof of compliance or noncompliance with court-ordered visitation.

Added by Laws 1996, c. 131, § 3, eff. Jan. 1, 1997.

§43-423.  Court order for participation in registry program.

The court may order parents to participate in the child visitation registry program either before or after divorce or custody proceedings have become final.  The court may order parents to participate in the program on its own motion or upon the motion of either parent.

Added by Laws 1996, c. 131, § 4, eff. Jan. 1, 1997.

§43-424.  Forms for petition and court order - Modification of visitation rights.

A.  The Office of the Court Administrator shall develop:

1.  A form for use in petitioning the court for inclusion in the child visitation registry which shall be distributed to all court clerk offices; and

2.  A form for the court's order requiring participation in the registry.  This form shall provide for the following:

a. a requirement that a copy of the order be given to each parent, the child visitation registry agency, and court file,

b. a determination of who is authorized to pick up or deliver a child to the child visitation registry agency.  The list may include, but is not limited to, parents, stepparents, and grandparents,

c. a determination of when the participants shall meet to pick up or deliver a child to the child visitation registry agency.  This decision shall include specific days of the week and time periods,

d. the date when participation in the program shall begin or end, and

e. a requirement that the participant delivering the child to the registry must wait at the agency and sign out after the participant picking up the child has departed from the agency.

B.  If a parent, or other person with custody, is habitually late to pick up or deliver the child or children, the court may, upon proper notice, consider reducing or canceling visitation temporarily or permanently.

Added by Laws 1996, c. 131, § 5, eff. Jan. 1, 1997.

§43-425.  Court to hear applications for participation in registry within certain time.

The court shall hear applications for inclusion in the child visitation registry within thirty (30) days after service upon the nonapplicant.

Added by Laws 1996, c. 131, § 6, eff. Jan. 1, 1997.

§43-501.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-502.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-503.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-504.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-505.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-506.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-507.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-508.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-509.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-510.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-511.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-512.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-513.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-514.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-515.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-516.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-517.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-518.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-519.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-520.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-521.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-522.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-523.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-524.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-525.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-526.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-527.  Repealed by Laws 1998, c. 407, § 43, eff. Nov. 1, 1998.

§43-551-101.  Short title.

SHORT TITLE

This act may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act".

Added by Laws 1998, c. 407, § 1, eff. Nov. 1, 1998.

§43-551-102.  Definitions.

DEFINITIONS

In this act:

1.  "Abandoned" means left without provision for reasonable and necessary care or supervision;

2.  "Child" means an individual who has not attained eighteen (18) years of age;

3.  "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child.  The term includes a permanent, temporary, initial, and modification order.  The term does not include an order relating to child support or other monetary obligation of an individual;

4.  "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue.  The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear.  The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Article 3 of this act;

5.  "Commencement" means the filing of the first pleading in a proceeding;

6.  "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination;

7.  "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately before the commencement of a child custody proceeding.  In the case of a child less than six (6) months of age, the term means the state in which the child lived from birth with the parent or person acting as a parent.  A period of temporary absence of the parent or person acting as a parent is part of the period;

8.  "Initial determination" means the first child custody determination concerning a particular child;

9.  "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this act;

10.  "Issuing state" means the state in which a child custody determination is made;

11.  "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

12.  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, including any governmental subdivision, agency, instrumentality, or public corporation, or any other legal or commercial entity;

13.  "Person acting as a parent" means a person, other than a parent, who:

a. has physical custody of the child or has had physical custody for a period of six (6) consecutive months, including any temporary absence, within one (1) year immediately before the commencement of a child custody proceeding, and

b. has been awarded legal custody by a court or claims a right to legal custody under the law of this state;

14.  "Physical custody" means the physical care and supervision of a child;

15.  "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

16.  "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state; and

17.  "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

Added by Laws 1998, c. 407, § 2, eff. Nov. 1, 1998.

§43-551-103.  Proceedings governed by other law.

PROCEEDINGS GOVERNED BY OTHER LAW

This act does not apply to an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

Added by Laws 1998, c. 407, § 3, eff. Nov. 1, 1998.

§43-551-104.  Application to Indian tribes.

APPLICATION TO INDIAN TRIBES.

A.  A child custody proceeding that pertains to an Indian child as defined in the Oklahoma Indian Child Welfare Act, is not subject to this act to the extent that it is governed by the Oklahoma Indian Child Welfare Act.

B.  A court of this state shall treat a tribe as if it were a state of the United States for purposes of applying Articles 1 and 2 of this act.

C.  A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under Article 3 of this act.

Added by Laws 1998, c. 407, § 4, eff. Nov. 1, 1998.

§43-551-105.  International application of act.

INTERNATIONAL APPLICATION OF ACT

A.  A court of this state shall treat a foreign country as if it were a state of the United States for purposes of applying Articles 1 and 2 of this act.

B.  Except as otherwise provided in subsection C of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under Article 3 of this act.

C.  A court of this state need not apply this act if the child custody law of a foreign country violates fundamental principles of human rights.

Added by Laws 1998, c. 407, § 5, eff. Nov. 1, 1998.

§43-551-106.  Effect of child custody determination.

EFFECT OF CHILD CUSTODY DETERMINATION

A child custody determination made by a court of this state that had jurisdiction under this act binds all persons who have been served in accordance with the laws of this state or notified in accordance with Section 8 of this act or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard.  As to those persons the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

Added by Laws 1998, c. 407, § 6, eff. Nov. 1, 1998.

§43-551-107.  Priority.

PRIORITY

If a question of existence or exercise of jurisdiction under this act is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the court's calendar and handled expeditiously.

Added by Laws 1998, c. 407, § 7, eff. Nov. 1, 1998.

§43-551-108.  Notice to persons outside state.

NOTICE TO PERSONS OUTSIDE STATE

A.  Notice required for the exercise of jurisdiction when a person is outside this state may be given in the manner provided in Section 2004 of Title 12 of the Oklahoma Statutes or by the law of the state in which the service is made.  Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

B.  Proof of service may be made in the manner provided in Section 2004 of Title 12 of the Oklahoma Statutes or by the law of the state in which the service is made.

C.  Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Added by Laws 1998, c. 407, § 8, eff. Nov. 1, 1998.

§43-551-109.  Appearance and limited immunity.

APPEARANCE AND LIMITED IMMUNITY

A.  A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or having been physically present for the purpose of participating, in the proceeding.

B.  A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state.  A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

C.  The immunity granted by subsection A of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this act committed by an individual while present in this state.

Added by Laws 1998, c. 407, § 9, eff. Nov. 1, 1998.

§43-551-110.  Communication between courts.

COMMUNICATION BETWEEN COURTS

A.  A court of this state may communicate with a court in another state concerning a proceeding arising under this act.

B.  The court may allow the parties to participate in the communication.  If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

C.  Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties.  A record need not be made of the communication.

D.  Except as otherwise provided in subsection C of this section, a record must be made of a communication under this section.  The parties must be informed promptly of the communication and granted access to the record.

E.  For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Added by Laws 1998, c. 407, § 10, eff. Nov. 1, 1998.

§43-551-111.  Taking testimony in another state.

TAKING TESTIMONY IN ANOTHER STATE

A.  In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state.  The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

B.  A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual, or other electronic means before a designated court or at another location in that state.  A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

C.  Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Added by Laws 1998, c. 407, § 11, eff. Nov. 1, 1998.

§43-551-112.  Cooperation between courts; preservation of records.

COOPERATION BETWEEN COURTS; PRESERVATION OF RECORDS

A.  A court of this state may request the appropriate court of another state to:

1.  Hold an evidentiary hearing;

2.  Order a person to produce or give evidence pursuant to procedures of that state;

3.  Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

4.  Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

5.  Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

B.  Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection A of this section.

C.  Travel and other necessary and reasonable expenses incurred under subsections A and B of this section may be assessed against the parties according to the laws of this state.

D.  A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen (18) years of age.  Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

Added by Laws 1998, c. 407, § 12, eff. Nov. 1, 1998.

§43-551-201.  Initial child custody jurisdiction.

INITIAL CHILD CUSTODY JURISDICTION

A.  Except as otherwise provided in Section 16 of this act, a court of this state has jurisdiction to make an initial child custody determination only if:

1.  This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six (6) months before the commencement of the proceeding and the child is absent from this state, but a parent or person acting as a parent continues to live in this state;

2.  A court of another state does not have jurisdiction under paragraph 1 of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under Section 19 or 20 of this act, and:

a. the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence, and

b. substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

3.  All courts having jurisdiction under paragraph 1 or 2 of this subsection have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under Section 19 or 20 of this act; or

4.  No court of any other state would have jurisdiction under the criteria specified in paragraph 1, 2, or 3 of this subsection.

B.  Subsection A of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

C.  Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

Added by Laws 1998, c. 407, § 13, eff. Nov. 1, 1998.

§43-551-202.  Exclusive, continuing jurisdiction.

EXCLUSIVE, CONTINUING JURISDICTION

A.  Except as otherwise provided in Section 16 of this act, a court of this state which has made a child custody determination consistent with Section 13 or 15 of this act has exclusive, continuing jurisdiction over the determination until:

1.  A court of this state determines that neither the child, the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

2.  A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

B.  A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under Section 13 of this act.

Added by Laws 1998, c. 407, § 14, eff. Nov. 1, 1998.

§43-551-203.  Jurisdiction to modify determination.

JURISDICTION TO MODIFY DETERMINATION

Except as otherwise provided in Section 16 of this act, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under paragraph 1 or 2 of subsection A of Section 13 of this act and:

1.  The court of the other state determines it no longer has exclusive, continuing jurisdiction under Section 14 of this act or that a court of this state would be a more convenient forum under Section 19 of this act; or

2.  A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

Added by Laws 1998, c. 407, § 15, eff. Nov. 1, 1998.

§43-551-204.  Temporary emergency jurisdiction.

TEMPORARY EMERGENCY JURISDICTION

A.  A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

B.  If there is no previous child custody determination that is entitled to be enforced under this act and a child custody proceeding has not been commenced in a court of a state having jurisdiction under Sections 13 through 15 of this act, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under Sections 13 through 15 of this act.  If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under Sections 13 through 15 of this act, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

C.  If there is a previous child custody determination that is entitled to be enforced under this act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under Sections 13 through 15 of this act, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under Sections 13 through 15 of this act.  The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

D.  A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under Sections 13 through 15 of this act, shall immediately communicate with the other court.  A court of this state which is exercising jurisdiction pursuant to Sections 13 through 15 of this act, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

Added by Laws 1998, c. 407, § 16, eff. Nov. 1, 1998.

§43-551-205.  Notice; opportunity to be heard; joinder.

NOTICE; OPPORTUNITY TO BE HEARD; JOINDER

A.  Before a child custody determination is made under this act, notice and an opportunity to be heard in accordance with the standards of Section 8 of this act must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

B.  This act does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

C.  The obligation to join a party and the right to intervene as a party in a child custody proceeding under this act are governed by the law of this state as in child custody proceedings between residents of this state.

Added by Laws 1998, c. 407, § 17, eff. Nov. 1, 1998.

§43-551-206.  Simultaneous proceedings.

SIMULTANEOUS PROCEEDINGS

A.  Except as otherwise provided in Section 16 of this act, a court of this state may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under Section 19 of this act.

B.  Except as otherwise provided in Section 16 of this act, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to Section 21 of this act.  If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this act, the court of this state shall stay its proceeding and communicate with the court of the other state.  If the court of the state having jurisdiction substantially in accordance with this act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

C.  In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state.  If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

1.  Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

2.  Enjoin the parties from continuing with the proceeding for enforcement; or

3.  Proceed with the modification under conditions it considers appropriate.

Added by Laws 1998, c. 407, § 18, eff. Nov. 1, 1998.

§43-551-207.  Inconvenient forum.

INCONVENIENT FORUM

A.  A court of this state which has jurisdiction under this act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum.  The issue of inconvenient forum may be raised upon the motion of a party, the court's own motion, or request of another court.

B.  Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction.  For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

1.  Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

2.  The length of time the child has resided outside this state;

3.  The distance between the court in this state and the court in the state that would assume jurisdiction;

4.  The relative financial circumstances of the parties;

5.  Any agreement of the parties as to which state should assume jurisdiction;

6.  The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

7.  The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

8.  The familiarity of the court of each state with the facts and issues in the pending litigation.

C.  If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

D.  A court of this state may decline to exercise its jurisdiction under this act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Added by Laws 1998, c. 407, § 19, eff. Nov. 1, 1998.

§43-551-208.  Jurisdiction declined by reason of conduct.

JURISDICTION DECLINED BY REASON OF CONDUCT

A.  Except as otherwise provided in Section 16 of this act or by another law of this state, if a court of this state has jurisdiction under this act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

1.  The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

2.  A court of the state otherwise having jurisdiction under Sections 13 through 15 of this act determines that this state is a more appropriate forum under Section 19 of this act; or

3.  No court of any other state would have jurisdiction under the criteria specified in Sections 13 through 15 of this act.

B.  If a court of this state declines to exercise its jurisdiction pursuant to subsection A of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under Sections 13 through 15 of this act.

C.  If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection A of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate.  The court may not assess fees, costs, or expenses against this state unless authorized by law other than this act.

Added by Laws 1998, c. 407, § 20, eff. Nov. 1, 1998.

§43-551-209.  Information to be submitted to court.

INFORMATION TO BE SUBMITTED TO COURT

A.  In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five (5) years, and the names and present addresses of the persons with whom the child has lived during that period.  The pleading or affidavit must state whether the party:

1.  Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

2.  Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions, and, if so, identify the court, the case number, and the nature of the proceeding; and

3.  Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

B.  If the information required by subsection A of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

C.  If the declaration as to any of the items described in paragraphs 1 through 3 of subsection A of this section is in the affirmative, the declarant shall give additional information under oath as required by the court.  The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

D.  Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

E.  If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

Added by Laws 1998, c. 407, § 21, eff. Nov. 1, 1998.

§43-551-210.  Appearance of parties and child.

APPEARANCE OF PARTIES AND CHILD

A.  In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child.  The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

B.  If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to Section 8 of this act include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

C.  The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

D.  If a party to a child custody proceeding who is outside this state is directed to appear under subsection B of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

Added by Laws 1998, c. 407, § 22, eff. Nov. 1, 1998.

§43-551-301.  Definitions.

DEFINITIONS

In this article:

1.  "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

2.  "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

Added by Laws 1998, c. 407, § 23, eff. Nov. 1, 1998.

§43-551-302.  Enforcement under Hague Convention.

ENFORCEMENT UNDER HAGUE CONVENTION

Under this article a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

Added by Laws 1998, c. 407, § 24, eff. Nov. 1, 1998.

§43-551-303.  Duty to enforce.

DUTY TO ENFORCE

A.  A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this act or the determination was made under factual circumstances meeting the jurisdictional standards of this act and the determination has not been modified in accordance with this act.

B.  A court of this state may utilize any remedy available under other laws of this state to enforce a child custody determination made by a court of another state.  The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

Added by Laws 1998, c. 407, § 25, eff. Nov. 1, 1998.

§43-551-304.  Temporary visitation.

TEMPORARY VISITATION

A.  A court of this state which does not have jurisdiction to modify a child custody determination, may issue a temporary order enforcing:

1.  A visitation schedule made by a court of another state; or

2.  The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

B.  If a court of this state makes an order under paragraph 2 of subsection A of this section, it shall specify in the order a period of time that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2 of this act.  The order remains in effect until an order is obtained from the other court or the time period expires.

Added by Laws 1998, c. 407, § 26, eff. Nov. 1, 1998.

§43-551-305.  Registration of child custody determination.

REGISTRATION OF CHILD CUSTODY DETERMINATION

A.  A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

1.  A letter or other document requesting registration;

2.  Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

3.  Except as otherwise provided in Section 21 of this act, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

B.  On receipt of the documents required by subsection A of this section, the registering court shall:

1.  Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

2.  Serve notice upon the persons named pursuant to paragraph 3 subsection A of this section and provide them with an opportunity to contest the registration in accordance with this section.

C.  The notice required by paragraph 2 of subsection B of this section must state that:

1.  A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

2.  A hearing to contest the validity of the registered determination must be requested within twenty (20) days after service of notice; and

3.  Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

D.  A person seeking to contest the validity of a registered order must request a hearing within twenty (20) days after service of the notice.  At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

1.  The issuing court did not have jurisdiction under Article 2 of this act;

2.  The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2 of this act; or

3.  The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of Section 8 of this act, in the proceedings before the court that issued the order for which registration is sought.

E.  If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

F.  Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Added by Laws 1998, c. 407, § 27, eff. Nov. 1, 1998.

§43-551-306.  Enforcement of registered determination.

ENFORCEMENT OF REGISTERED DETERMINATION

A.  A court of this state may grant any relief normally available under the laws of this state to enforce a registered child custody determination made by a court of another state.

B.  A court of this state shall recognize and enforce, but may not modify, except in accordance with Article 2 of this act, a registered child custody determination of a court of another state.

Added by Laws 1998, c. 407, § 28, eff. Nov. 1, 1998.

§43-551-307.  Simultaneous proceedings.

SIMULTANEOUS PROCEEDINGS

If a proceeding for enforcement under this article is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2 of this act, the enforcing court shall immediately communicate with the modifying court.  The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

Added by Laws 1998, c. 407, § 29, eff. Nov. 1, 1998.

§43-551-308.  Expedited enforcement of child custody determination.

EXPEDITED ENFORCEMENT OF CHILD CUSTODY DETERMINATION

A.  A petition under this article must be verified.  Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition.  A copy of a certified copy of an order may be attached instead of the original.

B.  A petition for enforcement of a child custody determination must state:

1.  Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

2.  Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this act and, if so, identify the court, the case number, and the nature of the proceeding;

3.  Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

4.  The present physical address of the child and the respondent, if known;

5.  Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

6.  If the child custody determination has been registered and confirmed under Section 27 of this act, the date and place of registration.

C.  Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child.  The hearing must be held on the judicial day after service of the order unless that date is impossible.  In that event, the court shall hold the hearing on the first judicial day possible.  The court may extend the date of hearing at the request of the petitioner.

D.  An order issued under subsection C of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under Section 34 of this act, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

1.  The child custody determination has not been registered and confirmed under Section 27 of this act and that:

a. the issuing court did not have jurisdiction under Article 2 of this act,

b. the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2 of this act, or

c. the respondent was entitled to notice, but notice was not given in accordance with the standards of Section 8 of this act, in the proceedings before the court that issued the order for which enforcement is sought; or

2.  The child custody determination for which enforcement is sought was registered and confirmed under Section 27 of this act, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2 of this act.

Added by Laws 1998, c. 407, § 30, eff. Nov. 1, 1998.

§43-551-309.  Service of petition and order.

SERVICE OF PETITION AND ORDER

Except as otherwise provided in Section 33 of this act, the petition and order shall be served upon the respondent and any person who has physical custody of the child in the manner provided in Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1998, c. 407, § 31, eff. Nov. 1, 1998.

§43-551-310.  Hearing and order.

HEARING AND ORDER

A.  Unless the court issues a temporary emergency order pursuant to Section 16 of this act, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

1.  The child custody determination has not been registered and confirmed under Section 27 of this act and that:

a. the issuing court did not have jurisdiction under Article 2 of this act,

b. the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2 of this act, or

c. the respondent was entitled to notice, but notice was not given in accordance with the standards of Section 8 of this act, in the proceedings before the court that issued the order for which enforcement is sought; or

2.  The child custody determination for which enforcement is sought was registered and confirmed under Section 27 of this act, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2 of this act.

B.  The court shall award the fees, costs, and expenses authorized under Section 34 of this act and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

C.  If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

D.  A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.

Added by Laws 1998, c. 407, § 32, eff. Nov. 1, 1998.

§43-551-311.  Warrant to take physical custody of child.

WARRANT TO TAKE PHYSICAL CUSTODY OF CHILD

A.  Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this state.

B.  If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state it may issue a warrant to take physical custody of the child.  The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible.  In that event, the court shall hold the hearing on the first judicial day possible.  The application for the warrant must include the statements required by subsection B of Section 30 of this act.

C.  A warrant to take physical custody of a child must:

1.  Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

2.  Direct law enforcement officers to take physical custody of the child immediately; and

3.  Provide for the placement of the child pending final relief.

D.  The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

E.  A warrant to take physical custody of a child is enforceable throughout this state.  If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child.  If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

F.  The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Added by Laws 1998, c. 407, § 33, eff. Nov. 1, 1998.

§43-551-312.  Costs, fees, and expenses.

COSTS, FEES, AND EXPENSES

A.  The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

B.  The court may not assess fees, costs, or expenses against a state unless authorized by laws other than this act.

Added by Laws 1998, c. 407, § 34, eff. Nov. 1, 1998.

§43-551-313.  Recognition and enforcement.

RECOGNITION AND ENFORCEMENT

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this act which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2 of this act.

Added by Laws 1998, c. 407, § 35, eff. Nov. 1, 1998.

§43-551-314.  Appeals.

APPEALS

An appeal may be taken from a final order in a proceeding under this article in accordance with appellate procedures in other civil cases.  Unless the court enters a temporary emergency order under Section 16 of this act, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

Added by Laws 1998, c. 407, § 36, eff. Nov. 1, 1998.

§43-551-315.  Role of district attorney.

ROLE OF DISTRICT ATTORNEY

A.  In a case arising under this act or involving the Hague Convention on the Civil Aspects of International Child Abduction, the district attorney may take any lawful action, including resorting to a proceeding under this article or any other available civil proceeding, to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

1.  An existing child custody determination;

2.  A request to do so from a court in a pending child custody proceeding;

3.  A reasonable belief that a criminal statute has been violated; or

4.  A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

B.  A district attorney acting under this section acts on behalf of the court and may not represent any party.

Added by Laws 1998, c. 407, § 37, eff. Nov. 1, 1998.

§43-551-316.  Role of law enforcement.

ROLE OF LAW ENFORCEMENT

At the request of a district attorney acting under Section 37 of this act, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist the district attorney with responsibilities under Section 37 of this act.

Added by Laws 1998, c. 407, § 38, eff. Nov. 1, 1998.

§43-551-317.  Costs and expenses.

COSTS AND EXPENSES

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the district attorney and law enforcement officer under Section 37 or 38 of this act.

Added by Laws 1998, c. 407, § 39, eff. Nov. 1, 1998.

§43-551-401.  Application and construction.

APPLICATION AND CONSTRUCTION

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Added by Laws 1998, c. 407, § 40, eff. Nov. 1, 1998.

§43-551-402.  Transitional provision.

TRANSITIONAL PROVISION

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before the effective date of this act is governed by the law in effect at the time the motion or other request was made.

Added by Laws 1998, c. 407, § 41, eff. Nov. 1, 1998.

§43-601-100.  Short title.

This act may be cited as the Uniform Interstate Family Support Act.

Added by Laws 1994, c. 160, § 1, eff. Sept. 1, 1994.

§43-601-101.  Definitions.

In the Uniform Interstate Family Support Act:

1.  "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

2.  "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state;

3.  "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

4.  "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state in which the child lived from birth with any of them.  A period of temporary absence of any of them is counted as part of the six-month or other period;

5.  "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

6.  "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor;

7.  "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this act or a law or procedure substantially similar to this act;

8.  "Initiating tribunal" means the authorized tribunal in an initiating state;

9.  "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage;

10.  "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage;

11.  "Law" includes decisional and statutory law and rules and regulations having the force of law;

12.  "Obligee" means:

a. an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered,

b. a state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee, or

c. an individual seeking a judgment determining parentage of the individual's child;

13.  "Obligor" means an individual, or the estate of a decedent:

a. who owes or is alleged to owe a duty of support,

b. who is alleged but has not been adjudicated to be a parent of a child, or

c. who is liable under a support order;

14.  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

15.  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

16.  "Register" means to record or file a support order or judgment determining parentage in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically;

17.  "Registering tribunal" means a tribunal in which a support order is registered;

18.  "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state pursuant to the Uniform Interstate Family Support Act or a law or procedure substantially similar to the Uniform Interstate Family Support Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

19.  "Responding tribunal" means the authorized tribunal in a responding state;

20.  "Spousal support order" means a support order for a spouse or former spouse of the obligor;

21.  "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.  The term includes:

a. an Indian tribe, and

b. a foreign country or political subdivision that:

(1) has been declared to be a foreign reciprocating country or political subdivision under federal law,

(2) has established a reciprocal arrangement for child support with this state pursuant to the Uniform Interstate Family Support Act, or

(3) has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures pursuant to the Uniform Interstate Family Support Act;

22.  "Support enforcement agency" means a public official or agency authorized to seek:

a. enforcement of support orders or laws relating to the duty of support,

b. establishment or modification of child support,

c. determination of parentage,

d. location of obligors or their assets, or

e. determination of the controlling child support order;

23.  "Support order" means a judgment, decree, order or directive, whether temporary, final, or subject to modification, issued by a tribunal for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief; and

24.  "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

Added by Laws 1994, c. 160, § 2, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 1, eff. Sept. 1, 1997; Laws 2004, c. 367, § 1, eff. Nov. 1, 2004.

§43-601-102.  Tribunals of this state.

The district court and the Department of Human Services are the tribunals of this state.

Added by Laws 1994, c. 160, § 3, eff. Sept. 1, 1994.

§43-601-103.  Remedies cumulative.

A.  Remedies provided by this act are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

B.  This act does not:

1.  Provide the exclusive method of establishing or enforcing a support order under the laws of this state; or

2.  Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this act.

Added by Laws 1994, c. 160, § 4, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 2, eff. Nov. 1, 2004.

§43-601-201.  Bases for jurisdiction over nonresident.

A.  In a proceeding to establish or enforce a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

1.  The individual is personally served with summons within this state;

2.  The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

3.  The individual resided with the child in this state;

4.  The individual resided in this state and provided prenatal expenses or support for the child;

5.  The child resides in this state as a result of the acts or directives of the individual;

6.  The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

7.  The individual asserted parentage in the putative father registry maintained in this state by the appropriate agency; or

8.  There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

B.  The bases of personal jurisdiction set forth in subsection A of this section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of the state to modify a child support order of another state unless the requirements of Section 601-611 of this title or Section 41 of this act are met.

Added by Laws 1994, c. 160, § 5, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 3, eff. Nov. 1, 2004.

§43-601-202.  Duration of jurisdiction.

Personal jurisdiction acquired by a tribunal of this state in a proceeding under this act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Sections 601-205 and 601-206 of this title and Section 11 of this act.

Added by Laws 1994, c. 160, § 6, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 4, eff. Nov. 1, 2004.

§43-601-203.  Initiating and responding tribunal of this state.

Under this act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

Added by Laws 1994, c. 160, § 7, eff. Sept. 1, 1994.

§43-601-204.  Simultaneous proceedings in another state.

A.  A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if:

1.  The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

2.  The contesting party timely challenges the exercise of jurisdiction in the other state; and

3.  If relevant, this state is the home state of the child.

B.  A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

1.  The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

2.  The contesting party timely challenges the exercise of jurisdiction in this state; and

3.  If relevant, the other state is the home state of the child.

Added by Laws 1994, c. 160, § 8, eff. Sept. 1, 1994.

§43-601-205.  Continuing, exclusive jurisdiction - Controlling order.

A.  A tribunal of this state that has issued a support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

1.  At the time of the filing of a request for modification, this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

2.  Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

B.  A tribunal of this state issuing a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

1.  All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

2.  Its order is not the controlling order.

C.  If a tribunal of another state which has issued a child support order pursuant to a law substantially similar to this act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

D.  A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

E.  A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

Added by Laws 1994, c. 160, § 9, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 2, eff. Sept. 1, 1997; Laws 2004, c. 367, § 5, eff. Nov. 1, 2004.

§43-601-206.  Request for enforcement of order by tribunal of other state.

A.  A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

1.  The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to this act; or

2.  A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

B.  A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

Added by Laws 1994, c. 160, § 10, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 3, eff. Sept. 1, 1997; Laws 2004, c. 367, § 6, eff. Nov. 1, 2004.

§43-601-207.  Determination of controlling order.

A.  If a proceeding is brought pursuant to the Uniform Interstate Family Support Act and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

B.  If a proceeding is brought pursuant to the Uniform Interstate Family Support Act, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

1.  If only one of the tribunals would have continuing, exclusive jurisdiction pursuant to the Uniform Interstate Family Support Act, the order of that tribunal controls and must be so recognized;

2.  If more than one of the tribunals would have continuing, exclusive jurisdiction pursuant to the Uniform Interstate Family Support Act:

a. an order issued by a tribunal in the current home state of the child controls, but

b. if an order has not been issued in the current home state of the child, the order most recently issued controls; and

3.  If none of the tribunals would have continuing, exclusive jurisdiction pursuant to the Uniform Interstate Family Support Act, the tribunal of this state shall issue a child support order, which controls.

C.  If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection B of this section.  The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6 of this title, or may be filed as a separate proceeding.

D.  A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments.  The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

E.  The tribunal that issued the controlling order under subsection A, B, or C of this section has continuing jurisdiction to the extent provided in Section 601-205 or 601-206 of this title.

F.  A tribunal of this state  that determines by order  which is the controlling order under paragraph 1 or 2 of subsection B or subsection C of this section, or that issues a new controlling order under paragraph 3 of subsection B of this section, shall state in that order:

1.  The basis upon which the tribunal made its determination;

2.  The amount of prospective support, if any; and

3.  The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by Section 601-209 of this title.

G.  Within thirty (30) days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support.  A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises.  The failure to file does not affect the validity or enforceability of the controlling order.

H.  An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this act.

Added by Laws 1994, c. 160, § 11, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 4, eff. Sept. 1, 1997; Laws 2004, c. 367, § 7, eff. Nov. 1, 2004.

§43-601-208.  Child support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

Added by Laws 1994, c. 160, § 12, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 8, eff. Nov. 1, 2004.

§43-601-209.  Credit for payments.

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this or another state.

Added by Laws 1994, c. 160, § 13, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 9, eff. Nov. 1, 2004.

§43-601-210.  Receipt of evidence from another state - Applicable law.

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this act, under other law of this state relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to Section 601-316 of Title 43 of the Oklahoma Statutes, communicate with a tribunal of another state pursuant to Section 601-317 of Title 43 of the Oklahoma Statutes, and obtain discovery through a tribunal of another state pursuant to Section 601-318 of Title 43 of the Oklahoma Statutes.  In all other respects, Articles 3 through 7 of this title do not apply and the tribunal shall apply the procedural and substantive law of this state.

Added by Laws 2004, c. 367, § 10, eff. Nov. 1, 2004.

§43-601-211.  Modification of spousal support order - Request for enforcement to tribunal of another state.

A.  A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

B.  A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

C.  A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

1.  An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

2.  A responding tribunal to enforce or modify its own spousal support order.

Added by Laws 2004, c. 367, § 11, eff. Nov. 1, 2004.

§43-601-301.  Proceedings under this act.

A.  Except as otherwise provided in this act, this article applies to all proceedings under this act.

B.  An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

Added by Laws 1994, c. 160, § 14, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 12, eff. Nov. 1, 2004.

§43-601-302.  Action by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

Added by Laws 1994, c. 160, § 15, eff. Sept. 1, 1994.

§43-601-303.  Application of law of this state.

Except as otherwise provided in this act, a responding tribunal of this state shall:

1.  Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

2.  Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

Added by Laws 1994, c. 160, § 16, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 13, eff. Nov. 1, 2004.

§43-601-304.  Duties of initiating tribunal.

A.  Upon the filing of a petition authorized by the Uniform Interstate Family Support Act, an initiating tribunal of this state shall forward the petition and its accompanying documents:

1.  To the responding tribunal or appropriate support enforcement agency in the responding state; or

2.  If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

B.  If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state.  If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

Added by Laws 1994, c. 160, § 17, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 5, eff. Sept. 1, 1997; Laws 2004, c. 367, § 14, eff. Nov. 1, 2004.

§43-601-305.  Duties and powers of responding tribunal.

A.  When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection B of Section 601-301 of this title, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

B.  A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

1.  Issue or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage;

2.  Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

3.  Order income withholding;

4.  Determine the amount of any arrearages, and specify a method of payment;

5.  Enforce orders by civil or criminal contempt, or both;

6.  Set aside property for satisfaction of the support order;

7.  Place liens and order execution on the obligor's property;

8.  Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

9.  Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

10.  Order the obligor to seek appropriate employment by specified methods;

11.  Award reasonable attorney's fees and other fees and costs; and

12.  Grant any other available remedy.

C.  A responding tribunal of this state shall include in a support order issued pursuant to the Uniform Interstate Family Support Act, or in the documents accompanying the order, the calculations on which the support order is based.

D.  A responding tribunal of this state may not condition the payment of a support order issued pursuant to the Uniform Interstate Family Support Act upon compliance by a party with provisions for visitation.

E.  If a responding tribunal of this state issues an order pursuant to the Uniform Interstate Family Support Act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

F.  If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

Added by Laws 1994, c. 160, § 18, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 6, eff. Sept. 1, 1997; Laws 2004, c. 367, § 15, eff. Nov. 1, 2004.

§43-601-306.  Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.

Added by Laws 1994, c. 160, § 19, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 7, eff. Sept. 1, 1997; Laws 2004, c. 367, § 16, eff. Nov. 1, 2004.

§43-601-307.  Duties of support enforcement agency.

A.  A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding pursuant to the Uniform Interstate Family Support Act.

B.  A support enforcement agency of this state that is providing services to the petitioner shall:

1.  Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

2.  Request an appropriate tribunal to set a date, time, and place for a hearing;

3.  Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

4.  Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

5.  Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

6.  Notify the petitioner if jurisdiction over the respondent cannot be obtained.

C.  A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

1.  To ensure that the order to be registered is the controlling order; or

2.  If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

D.  A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

E.  A support enforcement agency of this state shall request a tribunal of this state to issue a child support order and an incomewithholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to Section 601-319 of this title.

F.  The Uniform Interstate Family Support Act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

Added by Laws 1994, c. 160, § 20, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 8, eff. Sept. 1, 1997; Laws 2004, c. 367, § 17, eff. Nov. 1, 2004.

§43-601-308.  Powers of Attorney General.

A.  If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this act or may provide those services directly to the individual.

B.  The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

Added by Laws 1994, c. 160, § 21, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 18, eff. Nov. 1, 2004.

§43-601-309.  Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this act.

Added by Laws 1994, c. 160, § 22, eff. Sept. 1, 1994.

§43-601-310.  Duties of state information agency.

A.  The Child Support Enforcement Division of the Department of Human Services is the state information agency under this act.

B.  The state information agency shall:

1.  Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

2.  Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

3.  Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from an initiating tribunal or the state information agency of the initiating state; and

4.  Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.

Added by Laws 1994, c. 160, § 23, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 19, eff. Nov. 1, 2004.

§43-601-311.  Petition - Contents and accompanying documents.

A.  In a proceeding under this act, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition.  Unless otherwise ordered under Section 601-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined.  Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal.  The petition may include any other information that may assist in locating or identifying the respondent.

B.  The petition must specify the relief sought.  The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

Added by Laws 1994, c. 160, § 24, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 20, eff. Nov. 1, 2004.

§43-601-312.  Sealing of information.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by the disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public.  After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

Added by Laws 1994, c. 160, § 25, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 21, eff. Nov. 1, 2004.

§43-601-313.  Costs and fees.

A.  The petitioner may not be required to pay a filing fee or other costs.

B.  If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses.  The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law.  Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name.  Payment of support owed to the obligee has priority over fees, costs and expenses.

C.  The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay.  In a proceeding under Sections 601-601 through 601-612 of this title, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

Added by Laws 1994, c. 160, § 26, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 22, eff. Nov. 1, 2004.

§43-601-314.  Limited immunity of petitioner.

A.  Participation by a petitioner in a proceeding under this act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

B.  A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this act.

C.  The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while present in this state to participate in the proceeding.

Added by Laws 1994, c. 160, § 27, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 23, eff. Nov. 1, 2004.

§43-601-315.  Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.

Added by Laws 1994, c. 160, § 28, eff. Sept. 1, 1994.

§43-601-316.  Special rules of evidence and procedure.

A.  The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

B.  An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

C.  A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal.  The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

D.  Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

E.  Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

F.  In a proceeding under this act, a tribunal of this state shall permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state.  A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

G.  If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be selfincriminating, the trier of fact may draw an adverse inference from the refusal.

H.  A privilege against disclosure of communications between spouses does not apply in a proceeding under this act.

I.  The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

J.  A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

Added by Laws 1994, c. 160, § 29, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 24, eff. Nov. 1, 2004.

§43-601-317.  Communications between tribunals.

A tribunal of this state may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision.  A tribunal of this state may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

Added by Laws 1994, c. 160, § 30, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 25, eff. Nov. 1, 2004.

§43-601-318.  Assistance with discovery.

A tribunal of this state may:

1.  Request a tribunal of another state to assist in obtaining discovery; and

2.  Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

Added by Laws 1994, c. 160, § 31, eff. Sept. 1, 1994.

§43-601-319.  Receipt and disbursement of payments - Payment to enforcement agency of another state - Certified statement.

A.  A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order.  The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

B.  If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

1.  Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

2.  Issue and send to the obligor's employer a conforming incomewithholding order or an administrative notice of change of payee, reflecting the redirected payments.

C.  The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection B of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

Added by Laws 1994, c. 160, § 32, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 26, eff. Nov. 1, 2004.

§43-601-401.  Petition to establish support order.

A.  If a support order entitled to recognition under this act has not been issued, a responding tribunal of this state may issue a support order if:

1.  The individual seeking the order resides in another state; or

2.  The support enforcement agency seeking the order is located in another state.

B.  The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

1.  A presumed father of the child;

2.  Petitioning to have his paternity adjudicated;

3.  Identified as the father of the child through genetic testing;

4.  An alleged father who has declined to submit to genetic testing;

5.  Shown by clear and convincing evidence to be the father of the child;

6.  An acknowledged father as provided by Section 1-311.3 of Title 63 of the Oklahoma Statutes;

7.  The mother of the child; or

8.  An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

C.  Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Section 601-305 of this title.

Added by Laws 1994, c. 160, § 33, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 27, eff. Nov. 1, 2004.

§43-601-501.  Recognition of income-withholding order issued in another state.

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

Added by Laws 1994, c. 160, § 34, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 9, eff. Sept. 1, 1997; Laws 2004, c. 367, § 28, eff. Nov. 1, 2004.

§43-601-502.  Employer obligations.

A.  Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

B.  The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

C.  Except as otherwise provided in subsection D of this section and Section 601-503 of this title, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order which specify:

1.  The duration and amount of periodic payments of current child support, stated as a sum certain;

2.  The person designated to receive payments and the address to which the payments are to be forwarded;

3.  Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

4.  The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sum certain; and

5.  The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

D.  An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

1.  The employer's fee for processing an income-withholding order;

2.  The maximum amount permitted to be withheld from the obligor's income; and

3.  The times within which the employer must implement the withholding order and forward the child support payment.

Added by Laws 1994, c. 160, § 35, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 10, eff. Sept. 1, 1997; Laws 2004, c. 367, § 29, eff. Nov. 1, 2004.

§43-601-503.  Two or more income - withholding orders.

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

Added by Laws 1997, c. 360, § 11, eff. Sept. 1, 1997.  Amended by Laws 2004, c. 367, § 30, eff. Nov. 1, 2004.

§43-601-504.  Employer's civil liability limited.

An employer who complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

Added by Laws 1997, c. 360, § 12, eff. Sept. 1, 1997.

§43-601-505.  Willful noncompliance.

An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

Added by Laws 1997, c. 360, § 13, eff. Sept. 1, 1997.

§43-601-506.  Contest of order.

A.  An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Article 6 of this title, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

B.  The obligor shall give notice of the contest to:

1.  A support enforcement agency providing services to the obligee;

2.  Each employer that has directly received an income-withholding order relating to the obligor; and

3.  The person designated to receive payments in the income-withholding order or if no person is designated, to the obligee.

Added by Laws 1997, c. 360, § 14, eff. Sept. 1, 1997.  Amended by Laws 2004, c. 367, § 31, eff. Nov. 1, 2004.

§43-601-507.  Administrative enforcement of orders.

A.  A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

B.  Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both.  If the obligor does not contest administrative enforcement, the order need not be registered.  If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to the Uniform Interstate Family Support Act.

Added by Laws 1997, c. 360, § 15, eff. Sept. 1, 1997.  Amended by Laws 2004, c. 367, § 32, eff. Nov. 1, 2004.

§43-601-601.  Registration of order for enforcement.

A support order or an incomewithholding order issued by a tribunal of another state may be registered in this state for enforcement.

Added by Laws 1994, c. 160, § 36, eff. Sept. 1, 1994.

§43-601-602.  Procedure to register order for enforcement.

A.  A support order or incomewithholding order of another state may be registered in this state by sending the following records and information to the appropriate tribunal in this state:

1.  A letter of transmittal to the tribunal requesting registration and enforcement;

2.  Two copies, including one certified copy, of the order to be registered, including any modification of the order;

3.  A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

4.  The name of the obligor and, if known:

a. the obligor's address and social security number,

b. the name and address of the obligor's employer and any other source of income of the obligor, and

c. a description and the location of property of the obligor in this state not exempt from execution; and

5.  Except as otherwise provided in Section 601-312 of this title, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

B.  On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

C.  A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later.  The pleading must specify the grounds for the remedy sought.

D.  If two or more orders are in effect, the person requesting registration shall:

1.  Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

2.  Specify the order alleged to be the controlling order, if any; and

3.  Specify the amount of consolidated arrears, if any.

E.  A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification.  The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

Added by Laws 1994, c. 160, § 37, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 33, eff. Nov. 1, 2004.

§43-601-603.  Effect of registration for enforcement.

A.  A support order or incomewithholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

B.  A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

C.  Except as otherwise provided in this article, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

Added by Laws 1994, c. 160, § 38, eff. Sept. 1, 1994.

§43-601-604.  Law, procedures, and remedies to be applied.

A.  Except as otherwise provided in subsection B of this section, the law of the issuing state governs:

1.  The nature, extent, amount, and duration of current payments under a registered support order;

2.  The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

3.  The existence and satisfaction of other obligations under the support order.

B.  In a proceeding for arrears under a registered support, the statute of limitation of this state or of the issuing state, whichever is longer, applies.

C.  A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state registered in this state.

D.  After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

Added by Laws 1994, c. 160, § 39, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 34, eff. Nov. 1, 2004.

§43-601-605.  Notice of registration of order.

A.  When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party.  The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

B.  A notice must inform the nonregistering party:

1.  That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

2.  That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after the date of mailing or personal service of the notice;

3.  That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

4.  Of the amount of any alleged arrearages.

C.  If the registering party asserts that two or more orders are in effect, a notice shall also:

1.  Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

2.  Notify the nonregistering party of the right to a determination of which is the controlling order;

3.  State that the procedures provided in subsection B of this section apply to the determination of which is the controlling order; and

4.  State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

D.  Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state.

Added by Laws 1994, c. 160, § 40, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 16, eff. Sept. 1, 1997; Laws 2004, c. 367, § 35, eff. Nov. 1, 2004.

§43-601-606.  Procedure to contest validity or enforcement of registered order.

A.  A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty (20) days after the date of mailing or personal service of notice of the registration.  The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to Section 601-607 of this title.

B.  If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

C.  If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

Added by Laws 1994, c. 160, § 41, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 17, eff. Sept. 1, 1997.

§43-601-607.  Contest of registration or enforcement.

A.  A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

1.  The issuing tribunal lacked personal jurisdiction over the contesting party;

2.  The order was obtained by fraud;

3.  The order has been vacated, suspended, or modified by a later order;

4.  The issuing tribunal has stayed the order pending appeal;

5.  There is a defense under the law of this state to the remedy sought;

6.  Full or partial payment has been made;

7.  The statute of limitation under Section 601-604 of this title precludes enforcement of some or all of the alleged arrearages; or

8.  The alleged controlling order is not the controlling order.

B.  If a party presents evidence establishing a full or partial defense under subsection A of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders.  An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

C.  If the contesting party does not establish a defense under subsection A of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

Added by Laws 1994, c. 160, § 42, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 36, eff. Nov. 1, 2004.

§43-601-608.  Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Added by Laws 1994, c. 160, § 43, eff. Sept. 1, 1994.

§43-601-609.  Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in Part A of this article if the order has not been registered.  A petition for modification may be filed at the same time as a request for registration, or later.  The pleading must specify the grounds for modification.

Added by Laws 1994, c. 160, § 44, eff. Sept. 1, 1994.

§43-601-610.  Effect of registration for modification.

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of Section 601-611 or 601-613 of this title or Section 41 of this act have been met.

Added by Laws 1994, c. 160, § 45, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 37, eff. Nov. 1, 2004.

§43-601-611.  Modification of child support order of another state.

A.  If Section 601-613 of this title does not apply, except as otherwise provided in Section 41 of this act, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

1.  The following requirements are met:

a. neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state,

b. a petitioner who is a nonresident of this state seeks modification, and

c. the respondent is subject to the personal jurisdiction of the tribunal of this state; or

2.  This state is the state of residence of the child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

B.  Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

C.  Except as otherwise provided in Section 41 of this act, a tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support.  If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under Section 601-207 of this title establishes the aspects of the support order which are nonmodifiable.

D.  In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support.  The obligor's fulfillment of the duty of support established by the order precludes imposition of a further obligation of support by a tribunal of this state.

E.  On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

Added by Laws 1994, c. 160, § 46, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 360, § 18, eff. Sept. 1, 1997; Laws 2004, c. 367, § 38, eff. Nov. 1, 2004.

§43-601-612.  Recognition of order modified in another state.

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

1.  May enforce its order that was modified only as to arrears and interest accruing before the modification;

2.  May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

3.  Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

Added by Laws 1994, c. 160, § 47, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 39, eff. Nov. 1, 2004.

§43-601-613.  Jurisdiction - Applicability of provisions.

A.  If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

B.  A tribunal of this state exercising jurisdiction under this section shall apply the provisions of Sections 601-101 through 601-209 of this title, and the procedural and substantive law of this state to the proceeding for enforcement or modification.  Sections 601-301 through 601-507 and 601-701 through 601-802 of this title do not apply.

Added by Laws 1997, c. 360, § 19, eff. Sept. 1, 1997.  Amended by Laws 2004, c. 367, § 40, eff. Nov. 1, 2004.

§43-601-614.  Filing of modified child support order.

Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered.  A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises.  The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

Added by Laws 1997, c. 360, § 20, eff. Sept. 1, 1997.

§43-601-615.  Modification of order made by foreign country or political subdivision that is a state.

A.  If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to Section 601-611 of Title 43 of the Oklahoma Statutes has been given or whether the individual seeking modification is a resident of this state or of the foreign country or political subdivision.

B.  An order issued pursuant to this section is the controlling order.

Added by Laws 2004, c. 367, § 41, eff. Nov. 1, 2004.

§43-601-701.  Proceeding to determine parentage.

A court of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage brought under this act or a law or procedure substantially similar to this act.

Added by Laws 1994, c. 160, § 48, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 273, § 2, emerg. eff. May 25, 1995; Laws 2004, c. 367, § 42, eff. Nov. 1, 2004.

§43-601-801.  Grounds for rendition.

A.  For purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this act.

B.  The Governor of this state may:

1.  Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

2.  On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

C.  A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

Added by Laws 1994, c. 160, § 49, eff. Sept. 1, 1994.

§43-601-802.  Condition of rendition.

A.  Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least sixty (60) days previously the obligee had initiated proceedings for support pursuant to this act or that the proceeding would be of no avail.

B.  If, under this act or a law substantially similar to this act, the governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective.  If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

C.  If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand.  If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

Added by Laws 1994, c. 160, § 50, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 43, eff. Nov. 1, 2004.

§43-601-901.  Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Added by Laws 1994, c. 160, § 51, eff. Sept. 1, 1994.  Amended by Laws 2004, c. 367, § 44, eff. Nov. 1, 2004.

§43-700.1.  Repealed by Laws 1999, c. 59, § 3, eff. July 1, 1999.

§43-700.2.  Repealed by Laws 1999, c. 59, § 3, eff. July 1, 1999.

§43-700.3.  Repealed by Laws 1999, c. 59, § 3, eff. July 1, 1999.

§43-700.4.  Repealed by Laws 1999, c. 59, § 3, eff. July 1, 1999.

§43-700.5.  Repealed by Laws 1999, c. 59, § 3, eff. July 1, 1999.

§43-700.6.  Repealed by Laws 1999, c. 59, § 3, eff. July 1, 1999.



Title 43A. — Mental Health

OKLAHOMA STATUTES

TITLE 43A.

MENTAL HEALTH

_____

§43A-1.  Renumbered as § 1-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A1101.  Short title.

This act shall be known as the Mental Health Law.

Added by Laws 1953, p. 152, § 1.  Renumbered from § 1 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-1-102.  Purpose of law.

A.  The purpose of the Mental Health Law is to provide for the humane care and treatment of persons who:

1.  Are mentally ill; or

2.  Require treatment for drug or alcohol abuse.

B.  All such residents of this state are entitled to care and treatment in accordance with the appropriate standard of care.

Added by Laws 1953, p. 152, § 2, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 1, eff. Nov. 1, 1986.  Renumbered from § 2 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 186, § 1, eff. Nov. 1, 2001; Laws 2003, c. 46, § 1, emerg. eff. April 8, 2003; Laws 2005, c. 348, § 10, eff. July 1, 2005.

§43A-1-103.  Definitions.

When used in this title, unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

1.  "Department" means the Department of Mental Health and Substance Abuse Services;

2.  "Chair" means the chair of the Board of Mental Health and Substance Abuse Services;

3.  "Mental illness" means a substantial disorder of thought, mood, perception, psychological orientation or memory that significantly impairs judgment, behavior, capacity to recognize reality or ability to meet the ordinary demands of life;

4.  "Board" means the "Board of Mental Health and Substance Abuse Services" as established by this law;

5.  "Commissioner" means the individual selected and appointed by the Board to serve as Commissioner of Mental Health and Substance Abuse Services;

6.  "Indigent person" means a person who has not sufficient assets or resources to support the person and to support members of the family of the person lawfully dependent on the person for support;

7.  "Facility" means any hospital, school, building, house or retreat, authorized by law to have the care, treatment or custody of the mentally ill or drug-dependent or alcohol-dependent persons including, but not limited to, public or private hospitals, community mental health centers, clinics, satellites or facilities; provided that facility shall not mean a child guidance center operated by the State Department of Health;

8.  "Consumer" means a person under care or treatment in a facility pursuant to the Mental Health Law, or in an outpatient status;

9.  "Care and treatment" means medical care and behavioral health services, as well as food, clothing and maintenance, furnished to a person;

10.  Whenever in this law or in any other law, or in any rule or order made or promulgated pursuant to this law or to any other law, or in the printed forms prepared for the admission of consumers or for statistical reports, the words "insane", "insanity", "lunacy", "mentally sick", "mental disease" or "mental disorder" are used, such terms shall have equal significance to the words "mental illness";

11.  "Licensed mental health professional" means:

a. a psychiatrist who is a diplomate of the American Board of Psychiatry and Neurology,

b. a physician licensed pursuant to Section 480 et seq. or Section 620 et seq. of Title 59 of the Oklahoma Statutes who has received specific training for and is experienced in performing mental health therapeutic, diagnostic, or counseling functions,

c. a clinical psychologist who is duly licensed to practice by the State Board of Examiners of Psychologists,

d. a professional counselor licensed pursuant to Section 1901 et seq. of Title 59 of the Oklahoma Statutes,

e. a person licensed as a clinical social worker pursuant to the provisions of the Social Worker's Licensing Act,

f. a licensed marital and family therapist as defined in Section 1925.1 et seq. of Title 59 of the Oklahoma Statutes,

g. a licensed behavioral practitioner as defined in Section 1930 et seq. of Title 59 of the Oklahoma Statutes, or

h. an advanced practice nurse as defined in Section 567.1 et seq. of Title 59 of the Oklahoma Statutes specializing in mental health;

12.  "Mentally incompetent person" means any person who has been adjudicated mentally or legally incompetent by an appropriate district court;

13.  a. "Person requiring treatment" means:

(1) a person who because of a mental illness of the person represents a risk of harm to self or others,

(2) a person who is a drug- or alcohol-dependent person and who as a result of dependency represents a risk of harm to self or others, or

(3) a person who appears to require inpatient treatment:

(a) (i) for a previously diagnosed history of schizophrenia, bipolar disorder, or major depression with suicidal intent, or

(ii) due to the appearance of symptoms of schizophrenia, bipolar disorder, or major depression with suicidal intent, and

(b) for whom such treatment is reasonably believed will prevent progressively more debilitating mental impairment.

Nothing in divisions (1) and (2) of this subparagraph shall be limited by the provisions of division (3) of this subparagraph.

b. Unless a person also meets the criteria established in subparagraph a of this paragraph, person requiring treatment shall not mean:

(1) a person whose mental processes have been weakened or impaired by reason of advanced years,

(2) a mentally retarded or developmentally disabled person as defined in Title 10 of the Oklahoma Statutes,

(3) a person with seizure disorder, or

(4) a person with a traumatic brain injury;

14.  "Petitioner" means a person who files a petition alleging that an individual is a person requiring treatment;

15.  "Executive director" means the person in charge of a facility as defined in this section;

16.  "Private hospital or facility" means any general hospital maintaining a neuro-psychiatric unit or ward, or any private hospital or facility for care and treatment of a person having a mental illness, which is not supported by the state or federal government.  The term "private hospital" or "facility" shall not include nursing homes or other facilities maintained primarily for the care of elderly and disabled persons;

17.  "Individualized treatment plan" means a proposal developed during the stay of an individual in a facility, under the provisions of this title, which is specifically tailored to the treatment needs of the individual.  Each plan shall clearly include the following:

a. a statement of treatment goals or objectives, based upon and related to a clinical evaluation, which can be reasonably achieved within a designated time interval,

b. treatment methods and procedures to be used to obtain these goals, which methods and procedures are related to each of these goals and which include specific prognosis for achieving each of these goals,

c. identification of the types of professional personnel who will carry out the treatment procedures, including appropriate medical or other professional involvement by a physician or other health professional properly qualified to fulfill legal requirements mandated under state and federal law,

d. documentation of involvement by the individual receiving treatment and, if applicable, the  accordance of the individual with the treatment plan, and

e. a statement attesting that the executive director of the facility or clinical director has made a reasonable effort to meet the plan's individualized treatment goals in the least restrictive environment possible closest to the home community of the individual; and

18.  "Risk of harm to self or others" means:

a. a substantial risk of immediate physical harm to self as manifested by evidence or serious threats of or attempts at suicide or other self-inflicted or bodily harm,

b. a substantial risk of immediate physical harm to another person or persons as manifested by evidence of violent behavior directed toward another person or persons,

c. having placed another person or persons in a reasonable fear of violent behavior directed towards such person or persons or serious physical harm to them as manifested by serious threats,

d. a reasonable certainty that without immediate treatment severe impairment or injury will result to the person alleged to be a person requiring treatment as manifested by the inability of the person to avoid or protect self from such impairment or injury, or

e. a substantial risk of serious physical impairment or injury to self as manifested by evidence that the person is unable to provide for and is not providing for the basic physical needs of the person and that appropriate provision for those needs cannot be made immediately available in the community.

Added by Laws 1953, p. 152, § 3, emerg. eff. June 3, 1953.  Amended by Laws 1959, p. 185, § 1, emerg. eff. June 27, 1959; Laws 1963, c. 310, § 1, emerg. eff. June 19, 1963; Laws 1965, c. 32, § 1, emerg. eff. March 3, 1965; Laws 1965, c. 381, § 1, emerg. eff. June 29, 1965; Laws 1977, c. 145, § 2, emerg. eff. June 3, 1977; Laws 1978, c. 247, § 1, eff. Oct. 1, 1978; Laws 1980, c. 324, § 1, emerg. eff. June 17, 1980; Laws 1986, c. 103, § 3, eff. Nov. 1, 1986.  Renumbered from § 3 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 118, § 2, operative July 1, 1987; Laws 1990, c. 51, § 23, emerg. eff. April 9, 1990; Laws 1992, c. 389, § 1, emerg. eff. June 10, 1992; Laws 2001, c. 186, § 2, eff. Nov. 1, 2001; Laws 2002, c. 488, § 1, eff. Nov. 1, 2002; Laws 2003, c. 394, § 2; Laws 2005, c. 195, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 18, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 150, § 1 repealed by Laws 2006, c. 16, § 19, emerg. eff. March 29, 2006.

§43A1104.  Public policy.

The Oklahoma Legislature hereby declares that the public policy of this state is to assure adequate treatment of persons alleged to be in need of mental health treatment or treatment for drug or alcohol abuse, to establish behavioral standards for determination of dangerousness of persons in need of such treatment, to allow for the use of the least restrictive alternative in the determination of the method of treatment, to provide orderly and reliable procedures for commitment of persons alleged to be in need of treatment consistent with due process of law, and to protect the rights of consumers hospitalized pursuant to law.

Added by Laws 1977, c. 145, § 1, emerg. eff. June 3, 1977.  Amended by Laws 1986, c. 103, § 2, eff. Nov. 1, 1986.  Renumbered from § 50 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 302, § 13, eff. Sept. 1, 1990; Laws 1992, c. 298, § 39, eff. July 1, 1993; Laws 2005, c. 150, § 2, emerg. eff. May 9, 2005.

§43A1105.  Mental or legal incompetence  Presumptions.

No person admitted to any facility shall be considered or presumed to be mentally or legally incompetent except those persons who have been determined to be mentally or legally incompetent in separate and independent proceedings of an appropriate district court.

Added by Laws 1953, p. 167, § 64.  Amended by Laws 1977, c. 145, § 6, emerg. eff. June 3, 1977; Laws 1978, c. 247, § 5, eff. Oct. 1, 1978; Laws 1986, c. 103, § 4, eff. Nov. 1, 1986.  Renumbered from § 64 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-1-106.  Representation of state in court proceedings.

The district attorneys of this state shall represent the people of Oklahoma in all court proceedings provided for in the Mental Health Law in which the State of Oklahoma including any facility operated by the Department of Mental Health and Substance Abuse Services is the petitioner for involuntary commitment.

Added by Laws 1970, c. 102, § 1, eff. Jan. 1, 1971.  Amended by Laws 1986, c. 103, § 5, eff. Nov. 1, 1986.  Renumbered from § 55.1 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1999, c. 414, § 3, eff. Nov. 1, 1999; Laws 2003, c. 46, § 2, emerg. eff. April 8, 2003.

§43A-1-107.  Venue of actions - Hearings.

A.  Civil actions for involuntary commitment of a person may be brought in any of the following counties:

1.  The person's county of residence;

2.  The county where the person was first taken into protective custody; or

3.  The county in which the person is being held on emergency detention.

B.  If a civil action for involuntary commitment can be brought in more than one county pursuant to the provisions of subsection A of this section, the action may be filed in any of such counties.  No court shall refuse any case solely because the action may have been brought in another county.

C.  1.  Hearings in actions for involuntary commitment may be held within the mental health facility in which the person is being detained or is to be committed whenever the judge deems it to be in the best interests of the consumer.

2.  Such hearings shall be conducted by any judge designated by the presiding judge of the judicial district.  Hearings may be held in an area of the facility designated by the executive director and agreed upon by the presiding judge of that judicial district.

D.  The court may conduct any nonjury hearing required or authorized pursuant to the provisions of this title for detained or confined persons, at the discretion of the judge, by video teleconferencing after advising the person subject to possible detention or commitment of his or her constitutional rights.  If the video teleconferencing hearing is conducted, the image of the detainee or person subject to commitment may be broadcast by secure video to the judge.  A secure video system shall provide for two-way communications including image and sound between the detainee and the judge.

E.  The provisions for criminal venue as provided otherwise by law shall not be applicable to proceedings encompassed by commitment statutes referred to in this title which are deemed civil in nature.

F.  Unless otherwise provided by law, the rules of civil procedure shall apply to all judicial proceedings provided for in this title, including, but not limited to, the rules concerning vacation of orders and appellate review.

Added by Laws 1985, c. 235, § 4, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 103, § 6, eff. Nov. 1, 1986.  Renumbered from § 54.13 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 24, emerg. eff. April 9, 1990; Laws 1994, c. 207, § 1, eff. Sept. 1, 1994; Laws 2002, c. 488, § 2, eff. Nov. 1, 2002; Laws 2003, c. 46, § 3, emerg. eff. April 8, 2003; Laws 2004, c. 113, § 1, eff. Nov. 1, 2004; Laws 2005, c. 150, § 3, emerg. eff. May 9, 2005; Laws 2005, c. 195, § 2, eff. Nov. 1, 2005.

§43A-1-108.  Habeas corpus - Notice - Evidence.

A.  Anyone in custody as a person in need of treatment or a minor in need of mental health treatment, pursuant to the provisions of this title, is entitled to a writ of habeas corpus, upon a proper application made by such person or some relative or friend in the person's behalf pursuant to the provisions of Sections 1331 through 1355 of Title 12 of the Oklahoma Statutes.

B.  Upon the return of a writ of habeas corpus, whether the person is a person requiring treatment as defined by Section 1-103 of this title or whether the minor is a minor requiring treatment as defined by Section 5-502 of this title shall be inquired into and determined.

C.  Notice of hearing on the writ must be given to the guardian of the consumer, if one has been appointed, to the person who applied for the original commitment and to such other persons as the court may direct.

D.  The medical or other history of the consumer, as it appears in the facility record, shall be given in evidence, and the executive director of the facility wherein the consumer is held in custody shall testify as to the condition of the consumer.

E.  The executive director shall make available for examination by physicians selected by the person seeking the writ, the consumer whose freedom is sought by writ of habeas corpus.

F.  Any evidence, including evidence adduced in any previous habeas corpus proceedings, touching upon the mental condition of the consumer shall be admitted in evidence.

Added by Laws 1953, p. 172, § 99, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 7, eff. Nov. 1, 1986.  Renumbered from § 99 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1992, c. 298, § 40, eff. July 1, 1993; Laws 2004, c. 113, § 2, eff. Nov. 1, 2004; Laws 2005, c. 150, § 4, emerg. eff. May 9, 2005.

§43A-1-109.  Confidential and privileged information - Disclosure.

A.  1.  All mental health and drug or alcohol abuse treatment information, whether or not recorded, and all communications between a physician or psychotherapist and a consumer are both privileged and confidential.  In addition, the identity of all persons who have received or are receiving mental health or drug or alcohol abuse treatment services shall be considered confidential and privileged.

2.  Such information shall only be available to persons actively engaged in the treatment of the consumer or in related administrative work.  The information available to persons actively engaged in the treatment of the consumer or in related administrative work shall be limited to the minimum amount of information necessary for the person or agency to carry out its function.

3.  Except as otherwise provided in this section, such information shall not be disclosed to anyone not involved in the treatment of the patient or related administrative work.

B.  A person who is or has been a consumer of a physician, psychotherapist, mental health facility, a drug or alcohol abuse treatment facility or service, other agency for the purpose of mental health or drug or alcohol abuse care and treatment shall be entitled to personal access to his or her mental health or drug or alcohol abuse treatment information, except the following:

1.  Information contained in notes recorded in any medium by a mental health professional documenting or analyzing the contents of conversation during a private counseling session or a group, joint or family counseling session, and that is separated from the rest of the patient's medical record;

2.  Information compiled in reasonable anticipation of or for use in a civil, criminal or administrative action or proceeding;

3.  Information that is otherwise privileged or prohibited from disclosure by law;

4.  Information the person in charge of the care and treatment of the patient determines to be reasonably likely to endanger the life or physical safety of the patient or another person;

5.  Information created or obtained as part of research that includes treatment; provided, the patient consented to the temporary suspension of access while the research is ongoing.  The patient's right of access shall resume upon completion of the research;

6.  Information requested by an inmate that a correctional institution has determined may jeopardize the health, safety, security, custody or rehabilitation of the inmate or other person; and

7.  Information obtained under a promise of confidentiality and the access requested would be reasonably likely to reveal the source of the information.

C.  1.  A valid written release for disclosure of mental health or drug or alcohol abuse treatment information shall have, at a minimum, the following elements:

a. the specific name or general designation of the program or person permitted to make the disclosure,

b. the name or title of the individual or the name of the organization to which disclosure is to be made,

c. the name of the consumer whose records are to be released,

d. the purpose of the disclosure,

e. a description of the information to be disclosed,

f. the dated signature of the consumer or authorized representative or both when required,

g. a statement of the right of the consumer to revoke the release in writing and a description of how the consumer may do so,

h. an expiration date, event or condition which, if not revoked before, shall ensure the release will last no longer than reasonably necessary to serve the purpose for which it is given, and

i. if the release is signed by a person authorized to act for a consumer, a description of the authority of such person to act.

2.  A release is not valid if the document submitted has any of the following defects:

a. the expiration date has passed or the expiration event or condition is known to have occurred or to exist,

b. the release has not been filled out completely with respect to an element described in paragraph 1 of this section,

c. the release is known to have been revoked, or

d. any material information in the release is known to be false.

3.  A revocation of a release as provided in this section shall be in writing and may be made at any time, except when:

a. information has already been released in reliance thereon,

b. the authorization was obtained as a condition of obtaining insurance coverage and other law provides the insurer with the right to contest a claim under the policy or the policy itself, or

c. the release was executed as part of a criminal justice referral.

4.  Disclosure regarding a deceased consumer shall require either a court order or a written release of an executor, administrator or personal representative appointed by the court, or if there is no such appointment, by the spouse of the consumer or, if none, by any responsible member of the family of the consumer.  As used in this paragraph, "responsible family member" means the parent, adult child, adult sibling or other adult relative who was actively involved in providing care to or monitoring the care of the patient as verified by the physician, psychologist or other person responsible for the care and treatment of such person.

D.  Except as otherwise permitted, mental health and alcohol or substance abuse treatment information may not be disclosed without valid patient authorization or a valid court order issued by a court of competent jurisdiction.  For purposes of this section, a subpoena by itself is not sufficient to authorize disclosure of mental health and alcohol or substance abuse treatment information.

E.  An authorization shall not be required for the following uses and disclosures:

1.  Disclosure by a health care provider of mental health information necessary to carry out such provider's own treatment, payment, or health care operations;

2.  Communications to law enforcement officers regarding information directly related to the commission of a crime on the premises of a facility or against facility personnel, or a threat to commit such a crime.  Such communications involving persons with substance abuse disorders shall be limited to the circumstances surrounding the incident, consumer status, name and address of that individual and the last-known whereabouts of that individual;

3.  A review preparatory to research, research on decedents information or research conducted when a waiver of authorization has been approved by either an institutional review board or privacy board;

4.  Communications pursuant to a business associate agreement, qualified service organization agreement or a qualified service organization/business associate agreement.  As used in this paragraph:

a. "business associate agreement" means a written signed agreement between a health care provider and an outside entity which performs or assists in the performance of a function or activity involving the use or disclosure of individually identifiable health information on behalf of the health care provider,

b. "qualified service organization agreement" means a written, signed agreement between a health care provider and an outside entity which provides services to the health care provider's consumers that are different from the services provided by the health care provider, that allows the health care provider to communicate consumer information necessary for the outside entity to provide services to the health care provider's consumers without the need for an authorization signed by a consumer and in which the outside entity acknowledges that in receiving, storing, processing or otherwise dealing with any consumer information from the health care provider it is fully bound by the provisions of 42 C.F.R., Part 2 and, if necessary, will resist any efforts in judicial proceedings to obtain access to consumer information, except as permitted by 42 C.F.R., Part 2, and

c. "qualified service organization/business agreement" means a written, signed agreement between a health care provider and an outside entity which provides services to the health care provider's consumers that are different from the services provided by the health care provider, that allows the health care provider to communicate consumer information necessary for the outside entity to provide services to the health care provider's consumers without the need for an authorization signed by a consumer, and in which the outside entity acknowledges that in receiving, storing, processing or otherwise dealing with any consumer information from the health care provider it is fully bound by the provisions 42 C.F.R., Part 2 and, if necessary, will resist any efforts in judicial proceedings to obtain access to consumer information, except as permitted by 42 C.F.R., Part 2.  The agreement must also contain elements required by federal privacy regulations in 45 C.F.R., Parts 160 & 164;

5.  Reporting under state law incidents of suspected child abuse or neglect to the appropriate authorities; provided, however, for disclosures involving an individual with a substance abuse disorder, this exception does not allow for follow-up communications;

6.  Disclosure of consumer-identifying information to medical personnel who have a need for information about a consumer for the purpose of treating a condition which poses an immediate threat to the health of any individual and which requires immediate medical intervention;

7.  Communications necessary for audit and evaluation activities;

8.  When a program or facility director determines that an adult person with a substance abuse disorder has a medical condition which prevents the person from "knowing or effective action on his or her own behalf", the program or facility director may authorize disclosures for the sole purpose of obtaining payment for services.  If the person has been adjudicated incompetent, the facility must seek permission to disclose information for payment from the legal guardian;

9.  Reporting of such information as otherwise required by law; provided, however, such disclosure may not identify the person directly or indirectly as a person with a substance abuse disorder;

10.  Communications to coroners, medical examiners and funeral directors for the purpose of identifying a deceased person, determining a cause of death, or other duties as authorized by law and as necessary to carry out their duties; provided, however, such disclosure may not identify the person directly or indirectly as a person with a substance abuse disorder;

11.  Communications to organ procurement organizations or other entities engaged in procurement, banking, or transplantation of cadaveric organs, eyes or tissue for the purpose of facilitating organ, eye or tissue donation and transplantation; provided, however, such disclosure may not identify the person directly or indirectly as a person with a substance abuse disorder;

12.  Disclosure to professional licensure boards investigating alleged unethical behavior towards a patient; provided, however, such disclosure may not identify the person directly or indirectly as a person with a substance abuse disorder;

13.  Disclosure to the parent of a minor for the purpose of notifying the parent of the location of his or her child; provided, however, such disclosure may not identify the person directly or indirectly as a person with a substance abuse disorder;

14.  Mental health records may be disclosed to parties in a judicial or administrative proceeding in cases involving a claim for personal injury or death against any practitioner of the healing arts, a licensed hospital, or a nursing facility or nursing home licensed pursuant to Section 1-1903 of Title 63 of the Oklahoma Statutes arising out of patient care, where any person has placed the physical or mental condition of that person in issue by the commencement of any action, proceeding, or suit for damages, or where any person has placed in issue the physical or mental condition of any other person or deceased person by or through whom the person rightfully claims;

15.  Disclosure of consumer-identifying information when it appears from all the circumstances that the individual has escaped from a correctional institution or from lawful custody and the release is to a law enforcement authority for the purpose of identification and apprehension; and

16.  When failure to disclose the information presents a serious threat to the health and safety of a person or the public; provided, however, such disclosure may not identify the person directly or indirectly as a person with a substance abuse disorder.

Added by Laws 1987, c. 168, § 3, eff. Nov. 1, 1987.  Amended by Laws 1990, c. 51, § 25, emerg. eff. April 9, 1990; Laws 1991, c. 102, § 1, eff. Sept. 1, 1991; Laws 1992, c. 298, § 41, eff. July 1, 1993; Laws 1997, c. 195, § 1, eff. Nov. 1, 1997; Laws 2002, c. 488, § 3, eff. Nov. 1, 2002; Laws 2003, c. 46, § 4, emerg. eff. April 8, 2003; Laws 2003, c. 196, § 1, emerg. eff. May 7, 2003; Laws 2004, c. 113, § 3, eff. Nov. 1, 2004; Laws 2005, c. 195, § 3, eff. Nov. 1, 2005; Laws 2006, c. 16, § 20, emerg. eff. March 29, 2006.

NOTE:  Laws 2004, c. 168, § 6 repealed by Laws 2005, c. 195, § 29, eff. Nov. 1, 2005, without reference to amendment by Laws 2005, c. 150, § 5.  Laws 2005, c. 150, § 5 repealed by Laws 2006, c. 16, § 21, emerg. eff. March 29, 2006.

§43A-1-109.1.  Treatment advocates.

A.  1.  Every adult having a mental illness as defined in Section 1-103 of this title who is under the care of a licensed mental health professional shall be informed by the licensed mental health professional or the mental health treatment facility that the consumer has the right to designate a family member or other concerned individual as a treatment advocate.

2.  The individual designated as a treatment advocate shall act at all times in the best interests of the consumer.

3.  The patient may change or revoke the designation of a treatment advocate at any time and for any reason.

4.  The treatment advocate may participate in the treatment planning and discharge planning of the consumer to the extent consented to by the consumer and as permitted by law.

B.  1.  The Board of Mental Health and Substance Abuse Services shall promulgate rules for all facilities certified by the Department of Mental Health and Substance Abuse Services as to the design, contents, and maintenance of a treatment advocate consent form.

2.  The contents of the consent form, at a minimum, shall include a statement indicating that the treatment advocate understands that all mental health treatment information is confidential and that the treatment advocate agrees to maintain confidentiality.

C.  This section shall not apply to inmates of the Oklahoma Department of Corrections.

Added by Laws 2003, c. 187, § 1, emerg. eff. May 7, 2003.  Amended by Laws 2004, c. 113, § 4, eff. Nov. 1, 2004; Laws 2005, c. 150, § 6, emerg. eff. May 9, 2005.

§43A-1-110.  Law enforcement responsibility for transporting persons for mental health services - Reimbursement of expenses.

A.  Sheriffs and peace officers shall be responsible for transporting individuals to and from designated sites or facilities for the purpose of examination, emergency detention, protective custody and inpatient services.

B.  A municipal law enforcement agency shall be responsible for any individual found within such municipality's jurisdiction.  The county sheriff shall be responsible for any individual found outside of a municipality's jurisdiction, but within the county.

C.  The law enforcement agency transporting an individual to and from designated sites or facilities pursuant to the provisions of this section shall maintain responsibility for the transportation of such individual pending completion of the examination, emergency detention, protective custody and inpatient services.

D.  Sheriffs and peace officers shall be entitled to reimbursement from the Department of Mental Health and Substance Abuse Services for transportation services associated with minors or adults requiring examination, emergency detention, protective custody and inpatient services.

E.  Any transportation provided by a sheriff or deputy sheriff or a peace officer on behalf of any county, city, town or municipality of this state, to or from any facility for the purpose of examination, admission, interfacility transfer, medical treatment or court appearance shall be reimbursed in accordance with the provisions of the State Travel Reimbursement Act.

F.  Nothing in this section shall prohibit a law enforcement agency from entering into a lawful agreement with any other law enforcement agency to fulfill the requirements established by this section.

Added by Laws 1998, c. 384, § 2, emerg. eff. June 9, 1998.  Amended by Laws 2000, c. 326, § 1, eff. July 1, 2000; Laws 2002, c. 488, § 4, eff. Nov. 1, 2002; Laws 2003, c. 46, § 5, emerg. eff. April 8, 2003; Laws 2005, c. 195, § 4, eff. Nov. 1, 2005.

§43A-2.  Renumbered as § 1-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A2101.  Department of Mental Health and Substance Abuse Services - Board of Mental Health and Substance Abuse Services.

A.  1.  There is hereby established in this state a Department of Mental Health and Substance Abuse Services.

2.  This Department's governing board shall be the Board of Mental Health and Substance Abuse Services, and its chief executive officer shall be the Commissioner of Mental Health and Substance Abuse Services.

3.  The Department of Mental Health and Substance Abuse Services shall exercise all functions of the state in relation to the administration and operation of all state facilities for the care and treatment of the mentally ill and drug- or alcohol-dependent persons.

B.  All references in the Oklahoma Statutes to the Department of Mental Health or the Board of Mental Health shall be construed to refer to the Department of Mental Health and Substance Abuse Services or the Board of Mental Health and Substance Abuse Services, respectively.

Added by Laws 1953, p. 153, § 11, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 8, eff. Nov. 1, 1986.  Renumbered from § 11 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1989, p. 1666, S.J.R. No. 23, § 1, eff. July 1, 1989; Laws 1990, c. 51, § 26, emerg. eff. April 9, 1990; Laws 2005, c. 150, § 7, emerg. eff. May 9, 2005.

§43A2102.  Department to have charge and control of state institutions.

Unless otherwise specified by law, the Department of Mental Health and Substance Abuse Services shall have charge and control of any and all state institutions established for the care of the mentally ill and drug or alcoholdependent person.

Added by Laws 1953, p. 159, § 32.  Amended by Laws 1983, c. 304, § 14, eff. July 1, 1983; Laws 1986, c. 103, § 9, eff. Nov. 1, 1986.  Renumbered from § 32 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 27, emerg. eff. April 9, 1990.

§43A-2-103.  Board of Mental Health and Substance Abuse Services - Members - Terms - Meetings - Visitation - Expenses.

A.  The Board of Mental Health and Substance Abuse Services shall be composed of eleven (11) members, appointed by the Governor, with the advice and consent of the Senate, as follows:

1.  One member, who shall be a physician licensed to practice in this state, and one member, who shall be a psychiatrist certified as a diplomate of the American Board of Psychiatry and Neurology, shall both be appointed from a list containing the names of not less than three physicians and not less than three psychiatrists submitted to the Governor by the Oklahoma State Medical Association;

2.  One member, who shall be an attorney licensed to practice in this state and shall be appointed from a list of not less than three names submitted to the Governor by the Board of Governors of the Oklahoma Bar Association;

3.  One member, who shall be a psychologist, licensed to practice in this state, who shall be appointed from a list of not less than three names submitted to the Governor by the Oklahoma State Psychological Association;

4.  Three members, qualified by education and experience in the area of substance abuse recovery, who shall be appointed from a list of not less than ten names submitted to the Governor by a state association of substance abuse recovery programs or organizations for terms ending on December 31, 2002, December 31, 2004, and December 31, 2006, respectively; and

5.  Four members who shall be citizens of this state, at least one of whom shall be either a current or former consumer of mental health services.

B.  Upon expiration of the initial terms of each of the four members, a successor shall be appointed for a full term of seven (7) years.

C.  No person shall be appointed a member of the Board who has been a member of the Legislature of this state within the preceding five (5) years.

D.  The Board shall elect from among its members a chair and a vice-chair.  The chair may call meetings at any time.

E.  All regularly scheduled meetings of the Board shall be held at the Central Office of the Department of Mental Health and Substance Abuse Services, Oklahoma City, Oklahoma, unless otherwise scheduled. Six members shall constitute a quorum at any meeting, and all action may be taken by an affirmative vote of the majority of the members present at any such meeting.

F.  The action taken by the Board on any matter, or any document passed by the Board, shall be considered official when such action is placed in writing and signed by the chair or vice-chair.

G.  The duties of the Board shall pertain to the care, treatment, and hospitalization of persons with mental illness, or alcohol- or drug-dependent persons.

H.  Members of the Board of Mental Health and Substance Abuse Services shall be allowed their necessary travel expenses pursuant to the provisions of the State Travel Reimbursement Act.

Added by Laws 1953, p. 153, § 12.  Amended by Laws 1955, p. 249, § 1; Laws 1970, c. 93, § 1, emerg. eff. March 27, 1970; Laws 1985, c. 178, § 19, operative July 1, 1985; Laws 1986, c. 103, § 10, eff. Nov. 1, 1986.  Renumbered from § 12 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 58, § 1, eff. Nov. 1, 1988; Laws 1989, c. 329, § 1, eff. Nov. 1, 1989; Laws 1990, c. 51, § 28, emerg. eff. April 9, 1990; Laws 1991, c. 301, § 9, eff. July 1, 1991; Laws 1999, c. 414, § 1, eff. Nov. 1, 1999; Laws 2001, c. 186, § 3, eff. Nov. 1, 2001; Laws 2002, c. 488, § 5, eff. Nov. 1, 2002; Laws 2005, c. 195, § 5, eff. Nov. 1, 2005; Laws 2005, c. 348, § 11, eff. July 1, 2005.

§43A-2-104.  Disposition of surplus equipment and land - Purchases.

A.  The Board of Mental Health and Substance Abuse Services is authorized to discontinue farm operations or any portion of the farm operations at any time it feels it is in the best interest of the Department of Mental Health and Substance Abuse Services and this state.

B.  The Board may declare equipment which is surplus to the needs of the Department to the Department of Central Services.  The Department of Central Services shall dispose of the surpluses as provided by law.

C.  The Department of Central Services shall be the purchasing agency for all facilities for which appropriations are made in the Mental Health Law, but shall not have authority to determine the propriety of purchases of institutions over which the Department of Central Services is not the controlling entity.

D.  The Board is authorized to spend funds for the development of recreational facilities on state-owned land outside the facility grounds.

Added by Laws 1967, c. 324, § 5, emerg. eff. May 16, 1967.  Amended by Laws 1983, c. 304, § 13, eff. July 1, 1983.  Renumbered from § 25 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 29, emerg. eff. April 9, 1990; Laws 2002, c. 488, § 6, eff. Nov. 1, 2002; Laws 2003, c. 217, § 2, eff. Nov. 1, 2003.

§43A2105.  Board as Mental Health and Substance Abuse Services Authority - Federal funds - Transition period.

(a) On and after July 1, 1967, the Board of Mental Health and Substance Abuse Services shall be the Mental Health and Substance Abuse Services Authority of the State of Oklahoma, and is authorized to receive grants of federal funds for the purpose of combating or preventing mental illness, including but not limited to funds for the treatment, care, rehabilitation, or training of the mentally ill, or for the establishment or expansion of any program of facilities or research projects relating to the mentally ill, or for construction of research centers and other facilities for the mentally ill, and is authorized to cooperate in any reasonable manner with the federal agency or agencies granting such federal funds for such purposes, including compliance with any conditions prescribed by federal authorities for the granting of such funds.  The Board of Mental Health and Substance Abuse Services shall serve as the sole designated state agency for receiving, disbursing, or administering federal funds for any of the aforesaid purposes, provided federal law requires such an agency and the Board of Mental Health and Substance Abuse Services is eligible to be such an agency under federal law.  Construction projects, and applications therefor for any of the aforesaid purposes, shall not require the approval of any other state agency.  Provided, that this section shall not prevent any other agency from receiving, disbursing, or administering federal grants for any of the aforesaid purposes in accordance with federal law.

(b) In order to provide for an orderly transition to the Board of Mental Health and Substance Abuse Services of such of the aforesaid functions as are now vested in other public agencies, this section shall not affect the construction by other public agencies of community mental health facilities, or the maintenance by other public agencies of programs for mental health, or the furnishing by other public agencies of mental health services in child guidance centers, or the receipt by other public agencies of federal funds for any of such purposes.

Added by Laws 1967, c. 324, § 4, emerg. eff. May 16, 1967.  Renumbered from § 24 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 30, emerg. eff. April 9, 1990.

§43A-2-106.  Grants, devises, donations and bequests - Investment of funds - Lease or sale of property - Annual account to State Auditor and Inspector.

A.  1.  The Board of Mental Health and Substance Abuse Services, the Commissioner of Mental Health and Substance Abuse Services or any employee of the Department of Mental Health and Substance Abuse Services designated by the Commissioner may solicit and receive contributions, gifts and donations for use by the Department of Mental Health and Substance Abuse Services, or to any institution therein.  The Board of Mental Health and Substance Abuse Services shall accept, hold in trust and authorize the use of any grant or devise of land, or any donation or bequest of money, or other personal property made to the Department of Mental Health and Substance Abuse Services, or to any institution therein, so long as the terms of the grant, donation, bequest, gift, or will are carried out.

2.  The Board may invest and reinvest any funds and may lease any real or personal property, may sell any personal property and may invest the proceeds, for the benefit of the Department or any institution therein unless prevented by the terms of the grant, donation, bequest, gift or will.

B.  The Board may lease any property owned or held in trust to any other state agency, political subdivision, federal agency, county, municipality or a nonprofit organization for a period not to exceed fifty (50) years.  An original lease may be for a period not to exceed ten (10) years with up to four ten-year options.

C.  The Board must annually account to the State Auditor and Inspector for all monies or property received or expended by virtue of this section.  The account shall state:

1.  The source of the monies or property received with the actual date of its receipt;

2.  The particular use or place for which it was expended; and

3.  The balance on hand showing the place of deposit of the unexpended balance.

Added by Laws 1953, p. 159, § 34, emerg. eff. June 3, 1953.  Amended by Laws 1979, c. 30, § 13, emerg. eff. April 6, 1979.  Renumbered from § 34 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 31, emerg. eff. April 9, 1990; Laws 1995, c. 85, § 1, eff. Nov. 1, 1995; Laws 1997, c. 127, § 1, emerg. eff. April 17, 1997; Laws 2003, c. 46, § 6, emerg. eff. April 8, 2003; Laws 2003, c. 217, § 3, eff. Nov. 1, 2003; Laws 2004, c. 113, § 5, eff. Nov. 1, 2004.

§43A-2-107.  Capital Outlay Fund - Approval of easements, rights-of-way and leases - Deposit and use of proceeds.

A.  1.  There is hereby created in the State Treasury a revolving fund for the Department of Mental Health and Substance Abuse Services to be designated the "Capital Outlay Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of income as provided in this section and any monies transferred by the Department into the fund.

2.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department for the purposes described in this section and for improvements to real property owned by the Department or held in the Department's trust as authorized by Section 2-111 of this title.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  On and after July 1, 1988, no easement, right-of-way, oil and gas lease or surface lease on any land used or occupied by any institution, under the jurisdiction of the Board of Mental Health and Substance Abuse Services, shall be granted or conveyed without the approval of the Board.  All monies hereafter received or derived from such easements, rights-of-way and leases, including, but not limited to, rentals and royalties for leases and from sale of equipment, shall be deposited in the Capital Outlay Fund of the Department of Mental Health and Substance Abuse Services and used by the Board for capital improvement at any Department of Mental Health and Substance Abuse Services facility and for improvements to real property owned by the Department or held in the Department's trust as authorized by Section 2-111 of this title, except as otherwise provided by the Legislature.

Added by Laws 1967, c. 324, § 6, emerg. eff. May 16, 1967.  Renumbered from Title 43A, § 26 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1986, c. 277, § 30, operative July 1, 1986; Laws 1988, c. 283, § 18, operative July 1, 1988; Laws 1990, c. 51, § 32, emerg. eff. April 9, 1990; Laws 2003, c. 217, § 4, eff. Nov. 1, 2003; Laws 2005, c. 195, § 6, eff. Nov. 1, 2005.

§43A-2-108.  Investigation of wrongful, negligent or improper treatment - System for prompt resolution of complaints.

A.  When the Department of Mental Health and Substance Abuse Services has reason to believe that any individual receiving services from a facility operated by, certified by, or under contract with the Department has been wrongfully deprived of liberty, or is cruelly, negligently or improperly treated, or inadequate provision is made for the individual's appropriate medical care, proper supervision and safe keeping, the Department may ascertain the facts or may require an investigation of the facts.

B.  The Board shall establish and maintain a fair, simple and expeditious system for resolution of complaints of all individuals receiving such services.

Added by Laws 1953, p. 171, § 98.  Amended by Laws 1986, c. 103, § 11, eff. Nov. 1, 1986.  Renumbered from § 98 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 33, emerg. eff. April 9, 1990; Laws 2002, c. 488, § 7, eff. Nov. 1, 2002.

§43A-2-109.  Office of Consumer Advocacy - Advocate General - Powers and duties.

A.  The Board of Mental Health and Substance Abuse Services is authorized and directed to establish the Office of Consumer Advocacy within the Department of Mental Health and Substance Abuse Services and to employ such personnel as may be necessary to carry out the purposes of Section 2-108 of this title.

1.  The chief administrative officer of the Office of Consumer Advocacy shall be the Advocate General, who shall be an attorney admitted to practice in the State of Oklahoma with a minimum of three (3) years experience.  The Advocate General shall report to the Board and be supervised by the Board, and may be dismissed only for cause.

2.  The Advocate General shall have the following powers and duties:

a. to serve as an advocate, but not as an attorney, for individuals receiving services from facilities operated by, subject to certification by or under contract with the Department, and, if an individual needs legal counsel, advise the individual of the right to seek counsel and refer the individual to counsel, if necessary,

b. to supervise personnel assigned to the Office of Consumer Advocacy,

c. to monitor and review grievance procedures in facilities operated by, subject to certification by or under contract with the Department,

d. to investigate unresolved grievances and allegation of abuse, neglect and improper treatment of individuals receiving services from facilities operated by, subject to certification by or under contract with the Department,

e. to access facilities operated by, subject to certification by or under contract with the Department and the records of such facilities.  Reasonable access shall be granted for the purposes of conducting investigations of abuse, neglect and improper treatment, and performing other activities as necessary to monitor care and treatment provided by such facilities,

f. to access the records of individuals receiving services from facilities operated by, subject to certification by or under contract with the Department.  Records that are confidential under state and federal law shall be maintained as confidential and not be redisclosed by the Advocate General,

g. to submit a report of the results of investigations of abuse to the appropriate district attorney and, if the individual is a juvenile in the custody of a state agency, submit a report to that state agency,

h. to make recommendations to the Commissioner of Mental Health and Substance Abuse Services and provide regular or special reports regarding investigations and unresolved grievances to the Commissioner and the Board, and

i. to perform such other duties as assigned by the Board.

B.  The Advocate General and the staff of the Office of Consumer Advocacy shall not act as attorneys on behalf of individuals receiving services from facilities operated by, subject to certification by or under contract with the Department, except that they shall have the authority to file habeas corpus actions on behalf of such individuals and appear on their behalf in civil commitment and criminal post-commitment proceedings, and also appear on behalf of Department consumers in proceedings for writs of mandamus.

C.  Except as otherwise specifically provided in this section and as otherwise provided by state or federal laws, the information, records, materials and reports related to investigations by the Office of Consumer Advocacy are confidential and contain privileged information.  Accordingly, such records, materials and reports shall not be open to public inspection nor their contents disclosed, nor shall a subpoena or subpoena duces tecum purporting to compel disclosure of such information be valid.

1.  An order of the court authorizing the inspection, release or disclosure of information, records, materials and reports related to investigations by the Office of Consumer Advocacy shall be entered by a court only after a review of the records and a determination, with due regard for the confidentiality of the information and records and the privilege of the persons identified in the records, that a compelling reason exists, any applicable privilege has been waived and such inspection, release or disclosure is necessary for the protection of a legitimate public or private interest.

2.  This section shall not be construed as prohibiting the Department or the Office of Consumer Advocacy from summarizing the outcome of an investigation, stating the allegation and finding.  The summary may be provided to the following individuals and entities as long as the individuals or entities agree to protect the summary from disclosure:

a. the person suspected of abuse, neglect or improper treatment,

b. the person subject to the alleged abuse, neglect or improper treatment,

c. the person who reported an allegation,

d. the state and federal oversight, licensing or accrediting agency, and

e. the administrator of a facility certified by or under contract with the Department at which the alleged abuse, neglect or improper treatment occurred.

Added by Laws 2002, c. 488, § 8, eff. Nov. 1, 2002.  Amended by Laws 2004, c. 113, § 6, eff. Nov. 1, 2004; Laws 2005, c. 195, § 7, eff. Nov. 1, 2005.

§43A-2-110.  Citizen advisory groups.

A.  The Commissioner of Mental Health and Substance Abuse Services may appoint such citizen advisory groups as are deemed necessary for effective planning and delivery of services.  Membership, terms and other details related to the functioning of such groups shall be established by the Commissioner and may be revised or rescinded at any time.

B.  Members shall be eligible for reimbursement for their travel expenses in accordance with the provisions of the State Travel Reimbursement Act.

Added by Laws 2002, c. 488, § 9, eff. Nov. 1, 2002.

§43A-2-111.  Real property trust.

A.  1.  The Board of Mental Health and Substance Abuse Services is hereby authorized and directed to create a trust into which all real property held by or for the benefit of the Department of Mental Health and Substance Abuse Services shall be transferred.

2.  The trust shall provide that:

a. the property placed into the trust may never be sold but shall be held in perpetuity for the sole benefit of the Department, and

b. the property held by the trust which is not needed for use by the Department may be leased or rented to others and all income received from such leases or rentals shall be payable to the Department for use by the Department to fulfill the purposes of the Department.

B.  Upon the creation of the trust authorized in subsection A of this section, the Department of Central Services is directed to provide all necessary assistance to the Department of Mental Health and Substance Abuse Services to identify and transfer all property held by or for the benefit of the Department of Mental Health and Substance Abuse Services to the trust.  Except as provided in subsection C of this section, the Department of Central Services is authorized and directed to provide all requested assistance to the Department of Mental Health and Substance Abuse Services in leasing property placed in such trust.

C.  The Commissioners of the Land Office are authorized and directed to provide all requested assistance to the Department of Mental Health and Substance Abuse Services in leasing mineral interests placed in such trust.

Added by Laws 2003, c. 217, § 1, eff. Nov. 1, 2003.

§43A-2-150.  Repealed by Laws 1990, c. 51, § 145, emerg. eff. April 9, 1990.

§43A-2-151.  Repealed by Laws 1990, c. 51, § 145, emerg. eff. April 9, 1990.

§43A-2-152.  Repealed by Laws 1990, c. 51, § 145, emerg. eff. April 9, 1990.

§43A-2-201.  Commissioner of Mental Health and Substance Abuse Services - Qualifications - Salary.

A.  A Commissioner of Mental Health and Substance Abuse Services shall be appointed by the Board of Mental Health and Substance Abuse Services.  The Commissioner may only be removed by the Board for cause.  The Commissioner shall meet at least one of the following qualifications:

1.  Possession of a Doctor of Medicine Degree and a license to practice medicine in this state;

2.  Possession of an Osteopathic Medicine Degree and a license to practice medicine in this state;

3.  Possession of a Doctor of Public Health Degree;

4.  Possession of a Doctoral Degree in Psychology and a license to practice psychology in this state;

5.  Possession of a Master of Public Health Degree and a minimum of five (5) years of supervisory experience in the administration of health services; or

6.  Possession of a Master of Arts or Master's Degree in Business Administration, Social Science or a related field and a minimum of five (5) years of supervisory experience in the administration of health services.

B.  The salary of the Commissioner shall be fixed by the Board.

Added by Laws 1953, p. 154, § 13.  Amended by Laws 1982, c. 344, § 16, emerg. eff. June 2, 1982.  Renumbered from § 13 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 329, § 2, eff. Nov. 1, 1989; Laws 1990, c. 51, § 34, emerg. eff. April 9, 1990; Laws 1997, c. 220, § 1, eff. Nov. 1, 1997.

§43A-2-202.  Commissioner - Powers and duties.

A.  Except as herein provided, the Commissioner of Mental Health and Substance Abuse Services shall have charge of the administration of the Department of Mental Health and Substance Abuse Services as directed by the Board of Mental Health and Substance Abuse Services and shall be charged with the duty of carrying out the provisions of the Mental Health Law.

B.  The Commissioner may appoint necessary personnel to carry on the work of the Department, prescribe their titles and duties, and fix their compensation.

C.  The Commissioner may prescribe policies for the operation of the Department.  The Commissioner shall have the following additional powers and duties:

1.  To appoint, with the consent of the Board, an executive director of each facility within the Department, and fix the qualifications, duties and compensation of the executive directors; to counsel with the various executive directors about facility needs and budget requests; and to prepare and submit for appropriate legislative action budget requests sufficient to carry on the functions of the Department.  These budget requests shall be submitted to the Board for its recommendations before being submitted for legislative action;

2.  To develop, institute and administer such administrative and professional policies as may be necessary to guarantee effective, efficient and uniform operation of the Department and its facilities;

3.  To prescribe uniform reports to be made by the executive directors of the facilities and designate forms to be used;

4.  After conference with the executive director of each facility, determine the number of employees to be appointed and fix their respective titles, salaries, and wages which shall be as uniform as possible for comparable service;

5.  To aid, assist and cooperate with the State Department of Health, institutions of higher learning, public schools, and others interested in public education regarding the issue of mental hygiene in the establishment of a sound mental health program in the State of Oklahoma;

6.  To visit each facility in the Department at least once each calendar year.  During such visits, the Commissioner shall have access to any or all facilities and records and shall have the privilege of interviewing all personnel and consumers within the facility.  The purpose of the visits to the facility shall be:

a. to review and evaluate the professional and administrative activity of such facilities,

b. to ensure compliance with medical and administrative policies and procedures established by the Department,

c. to modify and revise existing operating procedure to improve operational effectiveness,

d. to institute new policies and procedures to effect improvement and economy of overall operation, and

e. to coordinate the activities of each facility with the overall operation of the Department;

7.  To authorize other members of the Department to visit the facilities in the Department.  These persons shall have the same power to inspect the facility and its records and to interview personnel and consumers as the Commissioner;

8.  To designate the type of consumer that will be cared for at each facility and designate hospital or community mental health center districts for the purpose of determining to which of the facilities within the Department or community mental health centers persons committed from each county shall initially be sent.  These designations may be changed from time to time.

a. The Commissioner or a designee of the Commissioner may establish specific hours for consumer admissions at each facility.

b. The Commissioner or a designee of the Commissioner may delay inpatient admissions when such admissions would cause facilities to exceed their authorized capacity.

c. Consumers may be transferred from one facility to another within the Department on the authority of the Commissioner as provided for in the Mental Health Law.

d. Permanent transfer of a consumer may be made when it is apparent that the general welfare, care, and treatment of the consumer can be more effectively provided at another facility, provided the parents or guardian are notified as soon as possible of the transfer.

e. Temporary transfer of a consumer may be made in order that a consumer may have the advantage of special services not available at the facility of the present residence of the consumer.

f. Requests for transfer shall be initiated by the executive director of the facility in which the consumer resides.

g. Sufficient supporting information from the records of the consumer shall be submitted by the executive director to the Commissioner to warrant a decision as to the advisability of the transfer;

9.  To call meetings of the executive directors of the facilities in the Department, and act as chair of such meetings, to discuss common problems in order to obtain uniformity and bring about coordination of the facilities for the maximum service to the state.  Called meetings may or may not be held jointly with the Board;

10.  To be the chair of a Board of Psychiatric Examiners to review the case of any consumer, and to examine any consumer when the executive director of any facility concludes that a consumer within such facility is subject to discharge but such executive director is unwilling to discharge the consumer as provided in the Mental Health Law.

a. The Board of Psychiatric Examiners shall be composed of the Commissioner and two members selected by the Board.  Members of the Board of Psychiatric Examiners shall be selected from persons who are qualified examiners according to the Mental Health Law.

b. The Commissioner may designate a third qualified examiner to act as chair when circumstances warrant and when the Commissioner deems it necessary;

11.  To keep a list of all nonresidents admitted to a facility within the Department and to make every effort possible to make arrangements with other states so that mentally ill persons who are being cared for at public expense in any facility in this state and who are citizens or residents of such other states may be transferred at the expense of this state to similar facilities in such other states.

a. The Commissioner shall not prevail upon relatives or friends of such mentally ill person or any other person to defray transfer expenses.

b. Mentally ill persons who are being cared for at public expense in hospitals for mentally ill or facilities of other states, other than persons who have been transferred from penal institutions and the terms of whose sentences to such penal institutions shall not have expired, and who are citizens or residents of this state, may be transferred at the expense of such other states to similar facilities in this state.

c. Removal of a nonresident to the nonresident's state may be authorized by the Commissioner and all expenses of such transfer shall be taken from the Travel Fund of the facility if the transfer is to be at public expense.

d. Consumers returned to this state pursuant to these provisions shall be delivered directly to the hospital designated by the Commissioner and shall be admitted in accordance with these provisions;

12.  To prescribe the official forms of any and all papers not specifically described in the Mental Health Law including those to be used in ordering a person to a facility within the Department, except that when a person is ordered to a facility by a court, the order to hospitalize or admit such person may be on such form as the court deems proper;

13.  To utilize the services of employees of the Department of Central Services, the State Department of Health, and the Department of Human Services when authorized by the director or commissioner thereof.  When employees of those agencies are used, the Commissioner of Mental Health and Substance Abuse Services may authorize payment of their traveling expenses as provided by law;

14.  To make contracts and agreements with other departments of this state to carry out these provisions;

15.  To make a written report annually to the Governor concerning the administration of the Department and submit copies thereof to members of the Legislature.  The report shall be presented one (1) month prior to the convening of any regular session of the Legislature and shall include:

a. specific information regarding the number of consumers admitted, treated, and discharged,

b. the methods of treatment used and an appraisal of the success thereof,

c. the financial condition and needs of each facility in the Department,

d. any longrange plans or recommendations for the utilization and improvement of facilities, equipment, and personnel and for the care and treatment of consumers,

e. any recommendations requiring legislation, and

f. major findings, in summarized form, obtained by visits made pursuant to the provisions of paragraph 6 of this section;

16.  To designate as peace officers qualified personnel in the fire and safety officer, security officer and correctional officer job classifications.

a. The authority of designated employees shall be limited to:

(1) maintaining custody of consumers in facilities,

(2) maintaining security or performing functions similar to those performed by correctional officers or other security personnel for Department of Corrections inmates housed in mental health facilities,

(3) preventing attempted escapes, and

(4) pursuing and returning court committed consumers and Department of Corrections inmates who have escaped from Department facilities.

b. The powers and duties of peace officers may be exercised for the purpose of maintaining custody of any consumer being transported within the state and outside the State of Oklahoma pursuant to the authority of the Interstate Compact on Mental Health.

c. To become qualified for designation as a peace officer pursuant to this section, an employee shall meet the training and screening requirements of the Department of Corrections pursuant to subparagraphs a through g of paragraph 2 of subsection A of Section 510 of Title 57 of the Oklahoma Statutes and be of good moral character;

17.  To establish a Forensics Review Board to annually review the case of every consumer ordered to the custody of the Department through a "not guilty by reason of insanity" verdict.  The Forensics Review Board shall be composed of three (3) licensed mental health professionals, at least one of whom is licensed as a Doctor of Medicine, a Doctor of Osteopathy, or a licensed clinical psychologist, who shall be selected by the Commissioner; and

18.  Any other power necessary to implement the provisions of the Mental Health Law.

Added by Laws 1953, p. 154, § 14, emerg. eff. June 3, 1953.  Amended by Laws 1959, p. 186, § 2, emerg. eff. June 27, 1959; Laws 1963, c. 358, § 1; Laws 1978, c. 244, § 12, eff. July 1, 1978; Laws 1983, c. 304, § 11, eff. July 1, 1983; Laws 1986, c. 103, § 12, eff. Nov. 1, 1986.  Renumbered from § 14 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 11, § 1, eff. Nov. 1, 1989; Laws 1990, c. 51, § 35, emerg. eff. April 9, 1990; Laws 1992, c. 389, § 2, emerg. eff. June 10, 1992; Laws 1999, c. 414, § 2, eff. Nov. 1, 1999; Laws 2001, c. 186, § 4, eff. Nov. 1, 2001; Laws 2002, c. 488, § 10, eff. Nov. 1, 2002; Laws 2004, c. 113, § 7, eff. Nov. 1, 2004; Laws 2005, c. 150, § 8, emerg. eff. May 9, 2005.

§43A-2-203.  Classifications of employee positions - Exceptions.

The Commissioner of Mental Health and Substance Abuse Services shall classify as a part of the Merit System of Personnel Administration all positions for which there are established Merit System Classifications, except those positions unique to hospital and clinic functions, those positions held by employees of the Department of Mental Health and Substance Abuse Services who perform behavioral health services, those positions in facilities that were formerly privately operated but are now under the operational and management control of the Department, or those associated administrative and support employees whose salaries are paid from contractual agreements with managed care companies, health maintenance organizations, preferred provider organizations, hospital or health care networks, insurance plans, private business or other government agencies; provided, the employment of personnel whose salaries are paid from such contractual agreements shall be limited to the duration of the contracts or renewals thereof under which such personnel are employed.  Provided further, no employee shall have the salary of that employee decreased as a result of the classification action herein directed.

Added by Laws 1979, c. 266, § 7, eff. July 1, 1979.  Renumbered from Title 43A, § 14.1 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1995, c. 254, § 1, eff. Nov. 1, 1995; Laws 2005, c. 195, § 8, eff. Nov. 1, 2005.

§43A-2-204.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-205.  Internal audit program.

The Department of Mental Health and Substance Abuse Services is hereby directed to employ one or more internal auditors to establish and perform an effective and comprehensive internal audit program.  Such program shall include, but not be limited to, reviews of accounting procedures, internal control, financial management and compliance with laws, regulations, policies and executive and legislative directives for the Department's administrative offices, institutions, community mental health centers and contractors.  Internal audit final reports, shall be made directly to the Governor, the State Auditor and Inspector, the Legislative Service Bureau, the Board of Mental Health and Substance Abuse Services and the Commissioner of Mental Health and Substance Abuse Services.

Added by Laws 1982, c. 344, § 20, emerg. eff. June 2, 1982.  Amended by Laws 1985, c. 319, § 7, operative Oct. 1, 1985.  Renumbered from § 27 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 37, emerg. eff. April 9, 1990; Laws 1992, c. 269, § 2, eff. Sept. 1, 1992; Laws 2005, c. 195, § 9, eff. Nov. 1, 2005.

§43A2206.  Legal services.

The Department of Mental Health and Substance Abuse Services may provide for legal services, and the Commissioner may employ or contract with attorneys as needed and determine their salaries; provided, however, that the attorneys may appear for and represent the Commissioner, the Board of Mental Health and Substance Abuse Services, administrative supervisors of facilities and Department personnel in administrative hearings and other legal actions and proceedings.  Provided, further, that the Attorney General shall continue to give his opinion to the Department and to prosecute and defend action therefor, if requested to do so.

Added by Laws 1982, c. 344, § 21, emerg. eff. June 2, 1982.  Renumbered from § 28 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 38, emerg. eff. April 9, 1990.

§43A2207.  Employment of assistants and counsel by Commissioner to enforce claims.

The Commissioner of Mental Health and Substance Abuse Services, with the consent of the Board of Mental Health and Substance Abuse Services, may employ persons to assist in collecting the amount due the state for the care and treatment of consumers, and may employ counsel to institute such actions or proceedings as the Commissioner may deem proper to enforce the claim of the state for the care and treatment of a consumer against the consumer.

Added by Laws 1953, p. 173, § 116, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 13, eff. Nov. 1, 1986.  Renumbered from § 116 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 9, emerg. eff. May 9, 2005.

§43A-2-208.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-209.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-210.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-211.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-212.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A2213.  Chaplain  Duties.

Each institution within the Department may have a chaplain. The duties of the chaplain shall be established by the Commissioner.

Added by Laws 1953, p. 159, § 23.  Amended by Laws 1986, c. 103, § 17, eff. Nov. 1, 1986.  Renumbered from § 23 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A2214.  Training of institution personnel  Use of funds.

The Commissioner of Mental Health and Substance Abuse Services is authorized to establish training schools within the Department or within any of the institutions operated by the Department, for the training of necessary personnel for the institutions, or may arrange for the training of employees or prospective employees in any public or private school or institution within this state or elsewhere having available facilities for that purpose.  Funds of the Department and/or institutions under its control may be used to pay salaries to employees, or to pay tuition and subsistence for employees or prospective employees, while receiving such training.  Any employee or prospective employee who is paid a salary, or for whom tuition and subsistence are furnished, while receiving such training, shall be required to enter into a contract prior to receiving such training, that unless he continues in the employ of the Department for at least a period equivalent to the training, he will reimburse to the Department the sum paid to or for him by the Department during the period of his training.

Added by Laws 1953, p. 175, § 160.  Amended by Laws 1986, c. 103, § 18, eff. Nov. 1, 1986.  Renumbered from § 160 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 40, emerg. eff. April 9, 1990.

§43A-2-215.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-216.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-2-217.  Officers and employees - Sale to institution - Interest in contracts - Acceptance of gifts or fees.

Any officer or employee in the Department of Mental Health and Substance Abuse Services who shall sell anything to any institution within the Department or who shall make any contract in which he is personally interested with such institution or who shall accept any gift or fee for any purpose from any person who has at the time or has had a contract to do anything connected with the Department or any of its institutions shall be guilty of a felony and, upon conviction, shall be fined not to exceed One Thousand Dollars ($1,000.00) or confined in the State Penitentiary not to exceed five (5) years, or both.

Added by Laws 1953, p. 174, § 136.  Renumbered from § 136 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 42, emerg. eff. April 9, 1990; Laws 1997, c. 133, § 467, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 339, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 467 from July 1, 1998, to July 1, 1999.

§43A2218.  Misuse or misappropriation of funds or property of canteen.

Any officer or employee within the Department who shall misuse or misappropriate any funds or other property of a canteen established at an institution within the Department shall be guilty of a misdemeanor and, upon conviction, shall be fined not to exceed One Thousand Dollars ($1,000.00) or confined in the county jail for not more than one (1) year, or both such fine and imprisonment.

Added by Laws 1953, p. 175, § 137.  Amended by Laws 1986, c. 103, § 20, eff. Nov. 1, 1986.  Renumbered from § 137 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-2-219.  Mistreatment of consumer.

Any officer or employee of a facility who maliciously assaults, beats, batters, abuses, or uses mechanical restraints, or willfully aids, abets, advises or permits any consumer confined therein to be maliciously assaulted, beaten, battered, abused, or mechanically restrained shall be guilty of a felony, and on conviction thereof shall be punished by imprisonment in the State Penitentiary for not more than five (5) years, or a fine not exceeding Five Hundred Dollars ($500.00), or both fine and imprisonment.

Added by Laws 1953, p. 174, § 134, emerg. eff. June 3, 1953.  Renumbered from § 134 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1997, c. 133, § 468, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 340, eff. July 1, 1999; Laws 2003, c. 46, § 7, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 10, emerg. eff. May 9, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 468 from July 1, 1998, to July 1, 1999.

§43A-2-220.  Failure of executive director to report mistreatment.

An executive director of a facility who fails to report to the district attorney of the county in which the facility is located any officer or employee who shall willfully or maliciously assault, beat, batter, abuse or use mechanical restraints without authority or who aids, abets, advises or permits any consumer confined in the facility to be subjected to such conduct shall be guilty of a misdemeanor.

Added by Laws 1953, p. 174, § 135, emerg. eff. June 3, 1953.  Renumbered from § 135 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2003, c. 46, § 8, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 11, emerg. eff. May 9, 2005.

§43A2221.  Utilization of State Personnel Interchange Program  Contracts with other state agencies, boards and commissions.

A.  The Department of Mental Health and Substance Abuse Services may utilize the services of other state agencies, boards and commissions pursuant to the State Personnel Interchange Program, Section 840.26 et seq. of Title 74 of the Oklahoma Statutes.

B.  The Department may employ and may enter into contracts with employees of other state agencies, boards and commissions, provided:

1.  The work hours of employment would not be contemporaneous; and

2.  No conflict of interest would result.

Added by Laws 1987, c. 206, § 66, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 34, emerg. eff. July 20, 1987; Laws 1990, c. 51, § 43, emerg. eff. April 9, 1990.

§43A-2-222.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-2-223.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-2-224.  Collection of information for administrative purposes - Confidentiality.

A.  The Department of Mental Health and Substance Abuse Services shall have the authority to collect information sufficient to meet the administration's needs related to oversight, management, evaluation, performance improvement and auditing of mental health, and substance abuse services and combating and preventing mental illness and substance abuse.

B.  The individual forms, computer tapes and other forms of data collected by and furnished to the Department shall be confidential and shall not be public records as defined in the Oklahoma Open Records Act.

Except as otherwise provided by state and federal confidentiality laws, identifying information shall not be disclosed and shall not be used for any public purpose other than the creation and maintenance of anonymous datasets for statistical reporting and data analysis.

Added by Laws 2003, c. 46, § 9, emerg. eff. April 8, 2003.  Amended by Laws 2005, c. 348, § 12, eff. July 1, 2005.

§43A2301.  Office, records and files.

The principal office of the Department, with all records and files of same, shall be maintained in Oklahoma City, Oklahoma and shall be designated the central office.  Names of all personnel employed in each institution in the Department; all essential and important data; statistical information and correspondence relative to the Department and its institutions shall be filed in the office of the Commissioner and by his supervision.

Added by Laws 1953, p. 156, § 16.  Amended by Laws 1970, c. 133, § 4, emerg. eff. April 7, 1970; Laws 1986, c. 103, § 21, eff. Nov. 1, 1986.  Renumbered from § 16 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A2302.  Central Office  Petty cash fund.

There is hereby created a petty cash fund at the Central Office.  The Director of State Finance and the Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of these petty cash funds and the Director of State Finance shall prescribe the rules and procedures for the administration of these petty cash funds.

Added by Laws 1985, c. 332, § 7, emerg. eff. July 29, 1985.  Renumbered from § 16.1 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 44, emerg. eff. April 9, 1990.

§43A-2-303.  Department of Mental Health and Substance Abuse Services Revolving Fund.

A.  1.  There is hereby created in the State Treasury a revolving fund for the Department of Mental Health and Substance Abuse Services to be designated the "Department of Mental Health and Substance Abuse Services Revolving Fund".

2.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received by each facility and office of the Department as:

a. reimbursements from persons and agencies for the care of consumers,

b. reimbursements from other state agencies and entities of government,

c. all reimbursements received by the Department from the United States government or pursuant to proceedings in district court to enforce claims for the cost of care and treatment of consumers,

d. earnings and proceeds in the conduct and management of the dairy, farm, truck, garden, livestock and any industries of such facilities,

e. receipts from sale of excess byproducts, excess property and salvage items,

f. certification fees,

g. gifts, donations and bequests, and

h. receipts from other ancillary services, not otherwise provided by law.

B.  1.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Mental Health and Substance Abuse Services for the general operating expenses of facilities and offices of the Department of Mental Health and Substance Abuse Services.

2.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1953, p. 159, § 35.  Amended by Laws 1984, c. 237, § 13, operative July 1, 1984; Laws 1986, c. 103, § 22, eff. Nov. 1, 1986.  Renumbered from § 35 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1986, c. 277, § 20, emerg. eff. June 24, 1986; Laws 1988, c. 260, § 17, emerg. eff. June 29, 1988; Laws 1989, c. 280, § 9, operative July 1, 1989; Laws 1990, c. 51, § 45, emerg. eff. April 9, 1990; Laws 1990, c. 265, § 63, eff. Sept. 1, 1990; Laws 2005, c. 150, § 12, emerg. eff. May 9, 2005; Laws 2005, c. 195, § 10, eff. Nov. 1, 2005.

§43A2304.  Malpractice insurance for certain employees.

The Department of Mental Health and Substance Abuse Services may purchase, with public funds, insurance to protect against malpractice and other liability on the part of professional staff and other employees, administrators and members of the Board of Mental Health and Substance Abuse Services.  This section shall not be construed to make the state, the Board, or any division of the Department of Mental Health and Substance Abuse Services liable for damages from any cause.

Added by Laws 1981, c. 337, § 15, emerg. eff. June 30, 1981.  Renumbered from § 395 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 46, emerg. eff. April 9, 1990.

§43A2305.  Authorization to purchase.

Facilities within the Department of Mental Health and Substance Abuse Services are hereby authorized to purchase ambulances, handicappedequipped transportation vehicles, buses and fire fighting equipment, including fire trucks, from funds available for the operating expenses of the institutions.

Added by Laws 1965, c. 83, § 1.  Amended by Laws 1967, c. 15, § 1, emerg. eff. Feb. 20, 1967; Laws 1982, c. 374, § 38, emerg. eff. July 20, 1982.  Renumbered from § 446 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 47, emerg. eff. April 9, 1990.

§43A-2-306.  Department of Central Services as purchasing agent - Transfer of property to trust.

A.  The Department of Central Services shall be the purchasing agent for each institution in the Department of Mental Health and Substance Abuse Services, but in other matters has no governing power or control of the institutions.  In other matters, the Department of Mental Health and Substance Abuse Services has sole and exclusive control of institutions of the Department when such institutions deal with the care and treatment of mentally ill persons.

B.  The Department of Central Services shall provide all necessary assistance to the Department of Mental Health and Substance Abuse Services in transferring property to a trust created pursuant to Section 1 of this act.

Added by Laws 1953, p. 159, § 33, emerg. eff. June 3, 1953.  Amended by Laws 1983, c. 304, § 15, eff. July 1, 1983; Laws 1983, c. 326, § 50, operative July 1, 1983.  Renumbered from § 33 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 48, emerg. eff. April 9, 1990; Laws 2003, c. 217, § 5, eff. Nov. 1, 2003.

§43A2307.  Property to state in trust for mentally incompetent or poor person Validity  Minimum amount.

Any will or conveyance by which any real or personal estate may be directed to be sold or converted into money, and the proceeds paid over to the state, or the Treasurer thereof, in trust for any insane person, and any will bequeathing or deed conveying any money to this state or the people thereof, in trust for any insane person or poor person, is hereby declared to be legal and valid, as to such trust, and the trust so reposed and declared shall be accepted subject to the conditions, restrictions and limitations contained in this act.  No trust shall be accepted under this act unless the monies so bequeathed, or the proceeds of sale of real or personal estate so devised, bequeathed or conveyed shall amount to at least One Hundred Dollars ($100.00).

Added by Laws 1953, p. 172, § 102.  Renumbered from § 102 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-2-308.  Repealed by Laws 1987, c. 206, § 96, operative July 1, 1987; Laws 1987, c. 236, § 204, emerg. eff. July 20, 1987.

§43A-2-309.  Repealed by Laws 1989, c. 280, § 11, operative July 1, 1989.

§43A2310.  Intraagency Reimbursement Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Mental Health and Substance Abuse Services to be designated the "Intraagency Reimbursement Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations.  Revenues to the fund shall consist only of intraagency payments from the allocation of operating costs among budgeted activities.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Mental Health and Substance Abuse Services for operating expenses of the Department of Mental Health and Substance Abuse Services.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 283, § 25, operative July 1, 1988.  Amended by Laws 1990, c. 51, § 49, emerg. eff. April 9, 1990.

§43A-2-311.  Community-based Substance Abuse Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Mental Health and Substance Abuse Services to be designated the Community-based Substance Abuse Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department of Mental Health and Substance Abuse Services from low-point beer permits pursuant to Section 163.7 of Title 37 of the Oklahoma Statutes, enrollment fees for alcohol and drug substance abuse courses pursuant to the provisions of Section 3-453 of this title, and fees from certification of assessment agencies and assessment personnel pursuant to the provisions of Section 3-460 of this title.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Mental Health and Substance Abuse Services for the purpose of providing training and administrative services pursuant to the provisions of Sections 3-453 and 3-460 of this title, and contracting with private facilities, organizations and tribal programs to provide treatment, counseling, rehabilitation, and other related services directed toward alcohol- and drug-dependent persons.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2003, c. 354, § 2.  Amended by Laws 2005, c. 195, § 11, eff. Nov. 1, 2005.

§43A-2-400.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3.  Renumbered as § 1-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-3-101.  Facilities maintained for residents.

The facilities within the Department of Mental Health and Substance Abuse Services, which shall be maintained for residents of the state, are:

1.  Griffin Memorial Hospital, Norman;

2.  Oklahoma Forensic Center, Vinita;

3.  Oklahoma Youth Center, Norman;

4.  Tulsa Center for Behavioral Health;

5.  Carl Albert Community Mental Health Center, McAlester;

6.  Jim Taliaferro Community Mental Health Center, Lawton;

7.  Central Oklahoma Community Mental Health Center, Norman;

8.  Bill Willis Community Mental Health and Substance Abuse Services Center, Tahlequah;

9.  Northwest Center for Behavioral Health, Woodward;

10.  Oklahoma County Crisis Intervention Center, Oklahoma City;

11.  Norman Alcohol and Drug Treatment Center; and

12.  Vinita Alcohol and Drug Treatment Center.

Added by Laws 1953, p. 159, § 31, emerg. eff. June 3, 1953.  Amended by Laws 1967, c. 138, § 1; Laws 1985, c. 219, § 1, operative July 1, 1985.  Renumbered from § 31 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1986, c. 277, § 16, emerg. eff. June 24, 1986; Laws 1990, c. 51, § 51, emerg. eff. April 9, 1990; Laws 1990, c. 265, § 56, operative July 1, 1990; Laws 1993, c. 323, § 2, emerg. eff. June 7, 1993; Laws 2003, c. 46, § 10, emerg. eff. April 8, 2003; Laws 2003, c. 196, § 2, emerg. eff. May 7, 2003; Laws 2005, c. 195, § 12, eff. Nov. 1, 2005.

§43A-3-101.1.  Repealed by Laws 2003, c. 46, § 41, emerg. eff. April 8, 2003.

§43A-3-101.2.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-101.3.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-101.4.  Repealed by Laws 2002, c. 112, § 7, eff. Dec. 31, 2002.

§43A-3-101.5.  Repealed by Laws 2002, c. 112, § 6, eff. Dec. 31, 2002.

§43A-3-101.6.  Repealed by Laws 2003, c. 46, § 41, emerg. eff. April 8, 2003.

§43A3102.  Carl Albert Community Mental Health and Substance Abuse Services Center - Jim Taliaferro Community Mental Health and Substance Abuse Services Center.

A.  The Carl Albert Community Mental Health and Substance Abuse Services Center, McAlester, Oklahoma, and the Jim Taliaferro Community Mental Health and Substance Abuse Services Center, Lawton, Oklahoma, are hereby designated as institutions within the Department of Mental Health and Substance Abuse Services and shall be operated under the supervision of the Department of Mental Health and Substance Abuse Services.

B.  The Department of Mental Health and Substance Abuse Services is authorized to effect the transfer of property; records; equipment; supplies and funds to include, if appropriate, revolving funds; and encumbrances from Griffin Memorial Hospital to the appropriate institution designated in subsection A above.

C.  There is hereby created a petty cash fund at the Carl Albert Community Mental Health and Substance Abuse Services Center and at the Jim Taliaferro Community Mental Health and Substance Abuse Services Center.  The Director of State Finance and the Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of these petty cash funds and the Director of State Finance shall prescribe the rules and procedures for the administration of these petty cash funds.

Added by Laws 1978, c. 269, § 8, eff. July 1, 1978.  Amended by Laws 1984, c. 237, § 9, operative July 1, 1984; Laws 1986, c. 103, § 24, eff. Nov. 1, 1986.  Renumbered from § 31.1 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 52, emerg. eff. April 9, 1990; Laws 1990, c. 265, § 57, operative July 1, 1990.

§43A3103.  Central Oklahoma Community Mental Health and Substance Abuse Services Center - Transfer of property, etc. - Petty cash fund.

A.  The Central Oklahoma Community Mental Health and Substance Abuse Services Center, Norman, Oklahoma, is hereby designated a facility within the Department of Mental Health and Substance Abuse Services and shall be operated under the supervision of the Department of Mental Health and Substance Abuse Services.

B.  The Department of Mental Health and Substance Abuse Services is authorized to effect the transfer of property, records, equipment, supplies and funds to include, if appropriate, revolving funds, and encumbrances from Griffin Memorial Hospital to the facility designated in subsection A above.

C.  There is hereby created a petty cash fund at the Central Oklahoma Community Mental Health and Substance Abuse Services Center, Norman, Oklahoma.  The Director of State Finance and the Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of the petty cash fund and the Director of State Finance shall prescribe the rules and procedures for the administration of the petty cash fund.

Added by Laws 1979, c. 266, § 14, eff. July 1, 1979.  Amended by Laws 1984, c. 237, § 10, operative July 1, 1984.  Renumbered from § 31.2 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 53, emerg. eff. April 9, 1990; Laws 2005, c. 150, § 13, emerg. eff. May 9, 2005.

§43A-3-104.  Repealed by Laws 2005, c. 150, § 75, emerg. eff. May 9, 2005.

§43A3105.  Oklahoma Youth Center  Units  Petty cash fund.

A.  The Oklahoma Youth Center, Norman, Oklahoma, is hereby created and designated a facility within the Department and shall be operated under the supervision of the Department.  The Oklahoma Youth Center shall consist of:

1.  The Adolescent Unit, a building constructed pursuant to the provisions of Section 10, Chapter 341, O.S.L. 1981, Section 20, Chapter 374, O.S.L. 1982, Section 32, Chapter 326, O.S.L. 1983 and Section 114, Chapter 296, O.S.L. 1984; and

2.  The Leland Wolf Unit, formerly known and designated as the Leland Wolf Rehabilitation Center of Central State Griffin Memorial Hospital.

B.  There is hereby created a petty cash fund for the Oklahoma Youth Center.  The Director of State Finance and Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of this petty cash fund and the Director of State Finance shall prescribe the rules and procedures for the administration of this petty cash fund.

Added by Laws 1980, c. 251, § 1, eff. July 1, 1980.  Amended by Laws 1984, c. 237, § 11, operative July 1, 1984; Laws 1985, c. 219, § 2, operative July 1, 1985.  Renumbered from § 31.4 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 55, emerg. eff. April 9, 1990; Laws 1998, c. 268, § 15, eff. July 1, 1998.

§43A3106.  Bill Willis Community Mental Health and Substance Abuse Services Center - Transfer of property, etc. - Petty cash fund.

A.  The Commissioner of Mental Health and Substance Abuse Services is hereby authorized to establish a community mental health service area to include the counties of Cherokee, Adair, Sequoyah, Wagoner, and any other counties deemed appropriate by the Commissioner of Mental Health and Substance Abuse Services.

B.  There is hereby created within the Department of Mental Health and Substance Abuse Services a designated community mental health facility to serve the service area provided for in subsection A of this section that shall be operated under the supervision of the Department of Mental Health and Substance Abuse Services.  Said facility shall be named the Bill Willis Community Mental Health and Substance Abuse Services Center and shall be located at Tahlequah.

C.  The Department of Mental Health and Substance Abuse Services is authorized to effect the transfer of property, personnel, records, equipment, supplies, and funds to include, if appropriate, revolving funds and encumbrances from other facilities of the Department of Mental Health and Substance Abuse Services, to the Bill Willis Community Mental Health and Substance Abuse Services Center.

D.  There is hereby created a petty cash fund for the Bill Willis Community Mental Health and Substance Abuse Services Center.  The Director of State Finance and the Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of these petty cash funds and the Director of State Finance shall prescribe the rules and procedures for the administration of these petty cash funds.

Added by Laws 1984, c. 98, § 1, emerg. eff. April 4, 1984.  Amended by Laws 1984, c. 237, § 12, operative July 1, 1984; Laws 1986, c. 103, § 25, eff. Nov. 1, 1986.  Renumbered from § 31.7 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 56, emerg. eff. April 9, 1990.

§43A-3-107.  Alcohol and drug treatment centers  Petty cash funds  Transfer of property, records, etc.

A.  There are hereby created and designated as facilities within the Department of Mental Health and Substance Abuse Services, the Norman Alcohol and Drug Treatment Center at Norman and the Vinita Alcohol and Drug Treatment Center at Vinita.  The facilities shall be operated under the supervision and administration of the Commissioner of Mental Health and Substance Abuse Services.  It is the intent of the Legislature that the centers in Norman and Vinita utilize and receive business management, support services and medical ancillary services of the respective state facility where the center is located.

B.  There are hereby created separate petty cash funds for the Alcohol and Drug Treatment Centers at Norman and Vinita.  The Director of State Finance and the Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of each petty cash fund.  The Director of State Finance shall prescribe the rules and procedures for the administration of each petty cash fund.

C.  The Department of Mental Health and Substance Abuse Services is authorized to effect the transfer of property, records, equipment, supplies, funds, and encumbrances from Griffin Memorial Hospital to or from the Norman Alcohol and Drug Treatment Center; and to effect the transfer of property, records, equipment, supplies, funds, and encumbrances from the Oklahoma Forensic Center to or from the Vinita Alcohol and Drug Treatment Center.

Added by Laws 1985, c. 332, § 12, emerg. eff. July 29, 1985.  Amended by Laws 1986, c. 103, § 26, eff. Nov. 1, 1986.  Renumbered from § 31.8 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 57, emerg. eff. April 9, 1990; Laws 1990, c. 265, § 58, operative July 1, 1990; Laws 1993, c. 323, § 3, emerg. eff. June 7, 1993; Laws 2001, c. 186, § 5, eff. Nov. 1, 2001; Laws 2003, c. 46, § 11, emerg. eff. April 8, 2003.

§43A-3-107a.  Northwest Center for Behavioral Health - Services provided - Component entities - Transfer of property and records.

A.  The Northwest Center for Behavioral Health at Fort Supply, Oklahoma, is hereby created and designated a facility within the Department of Mental Health and Substance Abuse Services.  The facility shall be operated under the supervision of the Department and shall consist of those entities formerly known as:

1.  Western State Hospital, Fort Supply;

2.  Northwest Oklahoma Community Mental Health and Substance Abuse Services Center;

3.  Fort Supply Alcohol and Drug Treatment Center at Fort Supply; and

4.  Western State Psychiatric Center, Fort Supply.

B.  Northwest Center for Behavioral Health shall serve as a regional inpatient mental health and substance abuse services center serving counties deemed appropriate by the Commissioner of Mental Health and Substance Abuse Services.  Northwest Center for Behavioral Health shall also provide outpatient mental health and substance abuse services to Alfalfa, Beaver, Cimarron, Ellis, Harper, Major, Texas, Woods and Woodward Counties, and any other counties deemed appropriate by the Commissioner.

C.  The Department is authorized to effect the transfer of property, records, equipment, supplies and funds, and encumbrances from Western State Hospital, Northwest Oklahoma Community Mental Health and Substance Abuse Services Center, and Fort Supply Alcohol and Drug Treatment Center to the Northwest Center for Behavioral Health.

Added by Laws 1993, c. 323, § 4, emerg. eff. June 7, 1993.  Amended by Laws 2003, c. 46, § 12, emerg. eff. April 8, 2003.

§43A-3-107b.  Tulsa Center for Behavioral Health.

A.  The "Tulsa Center for Behavioral Health" is hereby created and designated as a facility within the Department of Mental Health and Substance Abuse Services and shall be operated under the supervision of the Department of Mental Health and Substance Abuse Services.

B.  There is hereby created a petty cash fund for the Tulsa Center for Behavioral Health.  The Director of State Finance and Commissioner of Mental Health and Substance Abuse Services are authorized to fix the maximum amount of this petty cash fund and the Director of State Finance shall prescribe the rules and procedures for the administration of the petty cash fund.

Added by Laws 2003, c. 46, § 13, emerg. eff. April 8, 2003.

§43A-3-108.  Alcohol and drug treatment and rehabilitation of adolescents.

The Commissioner of Mental Health and Substance Abuse Services is hereby authorized and directed to establish an appropriate room or ward for alcohol and other drug treatment services for adolescents, with special emphasis on the rehabilitation of a consumer during treatment, and to provide an adequate program for reestablishment into society upon release.

Added by Laws 1963, c. 310, § 2, emerg. eff. June 19, 1963.  Amended by Laws 1986, c. 103, § 27, eff. Nov. 1, 1986.  Renumbered from § 431 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 58, emerg. eff. April 9, 1990; Laws 2005, c. 150, § 14, emerg. eff. May 9, 2005; Laws 2005, c. 195, § 13, eff. Nov. 1, 2005.

§43A3109.  Canteens  Use of profits.

There may be established and maintained at each of the facilities within the Department of Mental Health and Substance Abuse Services a canteen.  Any profits from the canteen of a facility shall be used for the benefit of the consumers of the facility.

Added by Laws 1953, p. 172, § 101, emerg. eff. June 3, 1953.  Amended by Laws 1979, c. 266, § 16, eff. July 1, 1979.  Renumbered from § 101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 15, emerg. eff. May 9, 2005.

§43A-3-110.  Repealed by Laws 2003, c. 46, § 41, emerg. eff. April 8, 2003.

§43A3111.  Northwest Center for Behavioral Health  Transfer of land, buildings and equipment to Corrections Department  Services  Records.

A.  The provisions of this section shall not become effective until funding to implement this section is authorized by the Legislature.

B.  Except as provided in subsection C of this section, the land, and all buildings and equipment attached thereto, at Northwest Center for Behavioral Health at Fort Supply, Oklahoma, shall be transferred from the Department of Mental Health and Substance Abuse Services to the Department of Corrections.  The transfer shall be of surface rights only and all interest in mineral rights shall be retained by the Department of Mental Health and Substance Abuse Services.  The transferred land shall be used for a correctional institution to incarcerate prisoners of minimum security classification.

C.  The Department of Mental Health and Substance Abuse Services shall retain the following land, all buildings and equipment attached thereto, which shall comprise Northwest Center for Behavioral Health:

Beginning at a point 732 ft. North and 33.0 ft. East of the 1/4 section corner common to Sections 8 and 9, T24N, R22W, thence N89 37 26E, 3877.0 ft., thence S02 07 26W, 318.0 ft., thence N75 55 34W, 115 ft., thence S42 17 05W, 85.0 ft., thence S13 46 36W, 228.0 ft., thence N76 13 24W, 122.0 ft., thence S14 06 36W, 230.0 ft., thence N75 53 24W, 163.0 ft., thence S13 56 36W, 185.0 ft., thence N76 03 24W, 220.0 ft., thence S84 31 16W, 378.0 ft., thence S22 09 00W, 347.0 ft., to the North R/W line of S.H.3, thence N67 51 00W along said R/W line 2601.99 ft. to the P.C. of a curve, thence 142.19 ft. along a curve to the left having a radius of 1959.86 ft., said point being on the East R/W line of the N and S section line, thence N00 16 54W along said R/W line 157.16 ft. to the point of beginning.  Said described tract contains 61.70 acres more or less.

D.  The Department of Corrections and the Department of Mental Health and Substance Abuse Services shall enter into cooperative agreements to provide the following services:

1.  Security personnel;

2.  Utilities;

3.  Water;

4.  Sewage;

5.  Maintenance of grounds;

6.  Electrical maintenance and repair;

7.  Carpentry;

8.  Printing;

9.  Caustic storage;

10.  Warehouse facilities;

11.  Food service;

12.  Laundry service;

13.  Sewing;

14.  Dental services;

15.  Switchboard services;

16.  Use of motor pool;

17.  Cost and statistics;

18.  Supplies, other than pharmaceuticals and laboratory supplies;

19.  Inpatient infirmary services;

20.  Pharmacy;

21.  Professional services for treatment alternatives for drinking drivers; and

22.  Professional services for the Youthful Offender Program.

E.  The Department of Mental Health and Substance Abuse Services and the Department of Corrections jointly shall provide fire fighting services for Northwest Center for Behavioral Health, the correctional institution at Fort Supply, Oklahoma, and the surrounding community.

F.  All official records pertaining to the operation of Northwest Center for Behavioral Health shall be retained by the Department of Mental Health and Substance Abuse Services.  All inventory not needed for the operation of Northwest Center for Behavioral Health shall be transferred to the Department of Corrections.

Added by Laws 1988, c. 310, § 14, operative July 1, 1988.  Amended by Laws 1990, c. 51, § 60, emerg. eff. April 9, 1990; Laws 1993, c. 323, § 5, emerg. eff. June 7, 1993; Laws 2003, c. 46, § 14, emerg. eff. April 8, 2003.

§43A-3-112.  Membership in organizations or networks to provide behavioral health services.

The Department of Mental Health and Substance Abuse Services and its operating facilities may become members of public or private behavioral health consortiums, health maintenance organizations, preferred provider organizations, and hospital or other health care networks to provide behavioral health services.  The Department and its operating facilities may pay dues or fees assessed for such membership and are hereby authorized to enter into contracts with such entities for the purpose of providing mental health or substance abuse services.

Added by Laws 1995, c. 254, § 2, eff. Nov. 1, 1995.

§43A-3-113.  Repealed by Laws 2001, c. 277, § 2, eff. July 1, 2001.

§43A-3-113.1.  Repealed by Laws 2004, c. 92, § 2, eff. July 1, 2004.

§43A3201.  Statewide system of precare and aftercare services.

The Commissioner, with the approval of the Board of Mental Health and Substance Abuse Services, may establish a statewide system of precare and aftercare services, to include receiving hospital services and halfway houses, in relation to the admission and discharge of patients from state mental hospitals.  Physical facilities for these services may be leased, purchased, or constructed by the State of Oklahoma or donated to the Department of Mental Health and Substance Abuse Services.  Contracts for such services may be negotiated with professional persons, privately owned facilities, or publicly operated facilities.  These services may be operated separately or in connection with existing state mental hospitals.  These services shall be used for the care and treatment of the mentally ill, especially for those whose condition makes it likely that hospitalization will be necessary and for those patients discharged from state mental hospitals who require periodic outpatient supervision and treatment.  Such services shall operate in accordance with the regulations established by the Commissioner.

Added by Laws 1953, p. 175, § 152.  Amended by Laws 1965, c. 68, § 1, emerg. eff. April 21, 1965; Laws 1986, c. 103, § 28, eff. Nov. 1, 1986.  Renumbered from § 152 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 61, emerg. eff. April 9, 1990.

§43A-3-250.  Repealed by Laws 2003, c. 46, § 41, emerg. eff. April 8, 2003.

§43A-3-301.  Short title.

Sections 3-301 through 3-319 of this title shall be known as the "Unified Community Mental Health Services Act".

Added by Laws 1980, c. 291, § 1, eff. Oct. 1, 1980.  Amended by Laws 1985, c. 276, § 1, emerg. eff. July 22, 1985; Laws 1986, c. 103, § 29, eff. Nov. 1, 1986.  Renumbered from § 613 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 11, eff. Nov. 1, 2002.

§43A-3-302.  Definitions.

As used in the Unified Community Mental Health Services Act:

1.  "Certified behavioral health case manager" means any person who is certified by the Department of Mental Health and Substance Abuse Services to offer behavioral health case management services within the confines of a mental health facility, or services for alcohol and drug dependents, that is operated by the Department or contracts with the state to provide behavioral services;

2.  "Case management" means the application of case management principles and practices of linking, advocacy and referral in partnership with the consumer to support the consumer in self-sufficiency and community tenure for consumers of mental health or substance abuse services;

3.  "Catchment area or service area" means a geographic area established by the Department of Mental Health and Substance Abuse Services;

4.  "Community mental health center" means a facility offering:

a. a comprehensive array of community-based mental health services, including, but not limited to, inpatient treatment, outpatient treatment, partial hospitalization, emergency care, consultation and education, and

b. certain services at the option of the center, including, but not limited to, prescreening, rehabilitation services, pre-care and aftercare, training programs, and research and evaluation programs;

5.  "Community mental health services", in conformance with federal requirements, means services for the treatment of alcoholism, drug addiction or abuse, and mental illness, and the prevention, diagnosis, or rehabilitation of such persons;

6.  "Mental health facility" means:

a. a community mental health center,

b. an outpatient facility offering diagnostic and treatment services,

c. a day care facility offering a treatment program for children or adults suffering from mental or emotional problems, or

d. community residential mental health programs and facilities which provide supervised residential care, counseling, case management or other similar services to children or adults suffering from mental or emotional problems;

7.  "Day treatment program" means a structured, comprehensive program designed to improve or maintain a person's ability to function in the community, which includes, but is not limited to, nonresidential, partial hospitalization programs, and day hospital programs; and

8.  "Program of assertive community treatment" means a facility, agency or organization that offers or provides a self-contained clinical team, under the medical supervision of a licensed psychiatrist, to provide needed treatment, rehabilitation, and support services to individuals with serious mental illness who have severe symptoms and impairments not effectively remedied by available treatments or to individuals who resist or avoid involvement in other needed mental health services.

Added by Laws 1980, c. 291, § 2, eff. Oct. 1, 1980.  Amended by Laws 1983, c. 319, § 1, eff. Nov. 1, 1983; Laws 1985, c. 276, § 2, emerg. eff. July 22, 1985; Laws 1986, c. 103, § 30, eff. Nov. 1, 1986.  Renumbered from § 614 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 283, § 19, operative Nov. 1, 1988; Laws 1989, c. 227, § 2; Laws 1990, c. 184, § 1, operative July 1, 1990; Laws 1990, c. 337, § 7; Laws 1995, c. 231, § 7, eff. Nov. 1, 1995; Laws 2001, c. 186, § 6, eff. Nov. 1, 2001; Laws 2002, c. 488, § 12, eff. Nov. 1, 2002; Laws 2003, c. 46, § 15, emerg. eff. April 8, 2003; Laws 2005, c. 348, § 13, eff. July 1, 2005.

NOTE:  Laws 1990, c. 51, § 62 repealed by Laws 1990, c. 337, § 26.

§43A-3-303.  Repealed by Laws 1996, c. 354, § 55, eff. Nov. 1, 1996.

§43A-3-304.  Repealed by Laws 1996, c. 354, § 55, eff. Nov. 1, 1996.

§43A-3-305.  Repealed by Laws 1996, c. 354, § 55, eff. Nov. 1, 1996.

§43A-3-306.  Board of Mental Health and Substance Abuse Services - Responsibilities and authority.

A.  The Board of Mental Health and Substance Abuse Services shall have the responsibility and authority to:

1.  Promulgate rules governing eligibility of public agencies or mental health facilities to contract with the Department of Mental Health and Substance Abuse Services;

2.  Prescribe standards for qualifications of personnel and quality of professional services;

3.  Ensure eligibility for community mental health services so that no person will be denied services on the basis of race, color or creed or inability to pay; and

4.  Promulgate such other rules as may be necessary to carry out the provisions of the Unified Community Mental Health Services Act.

B.  The Department shall have the following responsibilities and authority to:

1.  Provide technical assistance to community mental health facilities and boards;

2.  Provide clinical, fiscal and management audit of services and facilities;

3.  Approve and compile catchment area plans and budget requests into a statewide mental health plan and budget for submission to the Governor, Legislature and federal funding sources as appropriate; and

4.  Assist mental health facilities in the recruitment of qualified personnel and in conducting in-service training programs.

Added by Laws 1980, c. 291, § 6, eff. Oct. 1, 1980.  Amended by Laws 1982, c. 344, § 18, emerg. eff. June 2, 1982; Laws 1986, c. 103, § 33, eff. Nov. 1, 1986.  Renumbered from § 618 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 66, emerg. eff. April 9, 1990; Laws 1992, c. 348, § 2, emerg. eff. June 4, 1992; Laws 2001, c. 186, § 7, eff. Nov. 1, 2001; Laws 2002, c. 488, § 13, eff. Nov. 1, 2002.

§43A-3-306.1.  Certification as community mental health center - Rules and standards.

A.  The Board of Mental Health and Substance Abuse Services shall promulgate rules and standards for certification of a facility or organization that desires to be certified as a community mental health center.

B.  Applications for certification as a community mental health center shall be made to the Department of Mental Health and Substance Abuse Services on prescribed forms.  The Board, or the Commissioner of Mental Health and Substance Abuse Services upon delegation by the Board, may certify the community mental health centers for a period of three (3) years subject to renewal as provided in the rules promulgated by the Board.

C.  The Board is authorized to establish an application and renewal fee of no more than One Hundred Fifty Dollars ($150.00) to defray the costs incurred in the certification process.

D.  The Department shall not enter into a contract with a community mental health center unless it is certified pursuant to this section.

E.  Certified community mental health centers shall comply with standards adopted by the Board.  Such standards shall be in compliance with:

1.  The Joint Commission on Accreditation of Healthcare Organizations;

2.  The Commission on Accreditation of Rehabilitation Facilities; or

3.  Approved medical and professional standards as determined by the Board.

F.  Failure to comply with rules and standards promulgated by the Board shall be grounds for revocation, suspension or nonrenewal of certification.

Added by Laws 2002, c. 488, § 14, eff. Nov. 1, 2002.

§43A-3-307.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-308.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-309.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A3310.  Contracting nonprofit private agencies to submit budget, salary and employee benefits information to Department.

Any nonprofit private agency providing services pursuant to a contract or subcontract with the Department of Mental Health and Substance Abuse Services, the Board of Mental Health and Substance Abuse Services or any facility of the Department of Mental Health and Substance Abuse Services and receiving funds disbursed thereof shall submit information on operating budgets and employee salaries and benefits to the Department of Mental Health and Substance Abuse Services.

Added by Laws 1982, c. 344, § 23, emerg. eff. June 2, 1982.  Renumbered from § 621.1 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 69, emerg. eff. April 9, 1990; Laws 2001, c. 186, § 8, eff. Nov. 1, 2001.

§43A3311.  Authorization and expenditures of funds.

The funds appropriated to the Department of Mental Health and Substance Abuse Services for the support of private nonprofit organizations and stateoperated centers shall be administered pursuant to the provisions of the Unified Community Mental Health Services Act.  Funds for the support of private nonprofit organizations shall be authorized by the Department of Mental Health and Substance Abuse Services only on the basis of performance contracts or feeforservice contracts.  Said funds may be reduced or withheld by the Commissioner in amounts necessary to require compliance with the provisions of the Unified Community Mental Health Services Act.  Expenditures of said funds by public and private nonprofit organizations shall be subject to audit by the Department of Mental Health and Substance Abuse Services, which shall utilize audit procedures sufficient to ascertain the proper use of state monies by each recipient.

Added by Laws 1984, c. 237, § 15, operative July 1, 1984.  Renumbered from § 621.2 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 70, emerg. eff. April 9, 1990.

§43A-3-312.  Domestic Violence and Sexual Assault Advisory Committee.

A.  There is hereby re-created, to continue until July 1, 2009, in accordance with provisions of the Oklahoma Sunset Law, the Domestic Violence and Sexual Assault Advisory Committee.  The Committee shall be a nine-member committee appointed by the Commissioner of Mental Health and Substance Abuse Services.  Four of the members shall be selected from a list of eight nominees provided by the Oklahoma Coalition on Domestic Violence and Sexual Assault and five of the members shall be selected by the Commissioner from the State of Oklahoma at large; provided, that of the members selected by the Commissioner from the state at large, one member shall be a representative of the programs funded by the Department of Mental Health and Substance Abuse Services, and one member shall be a citizen of this state with expertise in the area of sexual assault services.  The Committee shall select a chairperson annually.  Appointment to the Committee shall be for two (2) years.  The Commissioner shall appoint persons to fill unexpired terms when necessary.

B.  The duties of the Committee shall be to review rules and overall policies relating to the operation and funding of domestic violence and sexual assault programs in the state and make recommendations to the Commissioner regarding its findings.

Added by Laws 1985, c. 276, § 3, emerg. eff. July 22, 1985.  Renumbered from § 620.2 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 184, § 2, operative July 1, 1990; Laws 1991, c. 36, § 1, emerg. eff. April 3, 1991; Laws 1997, c. 8, § 1; Laws 2003, c. 28, § 1.

NOTE:  Laws 1990, c. 51, § 71 repealed by Laws 1990, c. 337, § 26.

§43A-3-313.  Repealed by Laws 2005, c. 348, § 19, eff. July 1, 2005.

§43A-3-313a.  Repealed by Laws 2005, c. 348, § 19, eff. July 1, 2005.

§43A-3-314.  Repealed by Laws 2005, c. 348, § 19, eff. July 1, 2005.

§43A-3-314.1.  Repealed by Laws 2005, c. 348, § 19, eff. July 1, 2005.

NOTE:  This section was repealed without reference to Laws 2005, c. 195, § 14, eff. Nov. 1, 2005, which amended it to read as follows:

A.  The Board of Mental Health and Substance Abuse Services shall adopt and promulgate rules and standards for certification of domestic violence programs and for private facilities and organizations which offer domestic and sexual assault services in this state.  These facilities shall be known as "Certified Domestic Violence Shelters" or "Certified Domestic Violence Programs" or "Certified Sexual Assault Programs" or "Certified Treatment Programs for Batterers", as applicable.

B.  Applications for certification as a certified domestic violence shelter, domestic violence program, sexual assault program or treatment program for batterers, pursuant to the provisions of this section, shall be made to the Department of Mental Health and Substance Abuse Services on prescribed forms.  The Board, or the Commissioner upon delegation by the Board, may certify the shelter or program for a period of three (3) years subject to renewal as provided in the rules promulgated by the Board.  Nothing in this section shall preclude the Department from making inspection visits to a shelter or program to determine contract or program compliance.

C.  Licensed physicians, licensed psychologists, licensed social workers, individual members of the clergy, licensed marital and family therapists, licensed behavioral practitioners, and licensed professional counselors shall be exempt from certification requirements; provided, however, these exemptions shall only apply to individual professional persons in their private practice and not to any domestic violence program or sexual assault program operated by such person.

D.  Facilities providing services for victims or survivors of domestic abuse or sexual assault, any dependent children of such victims or survivors, or services to batterers shall comply with standards adopted by the Board; provided, that the certification requirements and standards adopted by the Board shall not apply to programs and services offered by the State Department of Health and the Department of Human Services.  The domestic violence or sexual assault programs certified pursuant to the provisions of this section shall cooperate with inspection personnel of the state and shall promptly file all reports required by the Department.  Failure to comply with rules and standards promulgated by the Board shall be grounds for revocation of certification, after proper notice and hearing.  Certified domestic violence shelters and domestic violence and sexual assault programs shall report client services electronically using a unique identifier for services reported as domestic violence and sexual assault services.  Certified domestic violence shelters and domestic violence and sexual assault programs shall not be required to electronically report data which:

1.  Would disclose the identity of individual receiving domestic violence and/or sexual assault services; or

2.  Could increase the risk of harm to the client if reported.

E.  The Department is hereby authorized to collect from each applicant the sum of One Hundred Dollars ($100.00) annually to help defray the costs incurred in the certification procedure.

§43A-3-314.2.  Repealed by Laws 2005, c. 348, § 19, eff. July 1, 2005.

§43A3315.  Community residential mental health programs  Program certification.

A.  The Board of Mental Health and Substance Abuse Services shall adopt minimum standards for program certification for residential care homes operating as community residential mental health programs as provided in this section.  The standards shall be adopted as rules and promulgated by the Board of Mental Health and Substance Abuse Services pursuant to the provisions of the Administrative Procedures Act.

B.  The program certification standards adopted by the Board shall provide for a system of classification of community residential mental health programs based upon the level of care required by residents of the facility and establish minimum program certification standards for each classification.  The program certification standards adopted by the Board for each classification shall be such that residential care facilities having a valid contract with the Department and licensed by the State Department of Health on July 1, 1988, shall be qualified and eligible for program certification within an appropriate classification.

C.  The Department shall not enter into a contract with a residential care home unless such home is certified as a community residential mental health program.  The Department shall terminate the contract of any home that fails to meet contract provisions regarding financial statements.

Added by Laws 1988, c. 283, § 20, operative Nov. 1, 1988.  Amended by Laws 1990, c. 51, § 74, emerg. eff. April 9, 1990; Laws 1991, c. 301, § 8, eff. July 1, 1991; Laws 2003, c. 46, § 16, emerg. eff. April 8, 2003.

§43A-3-315.1.  Supportive assistance services for residents of facilities.

The Department of Mental Health and Substance Abuse Services shall, with funds appropriated for community residential mental health facilities, develop and implement procedures that offer all residential care facilities that meet licensure requirements the opportunity to become certified and to contract for socialization or other supportive assistance services to residents authorized by the Department of Mental Health and Substance Abuse Services as needing those services.  The funds provided for each client for supportive assistance or socialization shall follow the client in any residential setting.

Added by Laws 1993, c. 269, § 23, eff. Sept. 1, 1993.

§43A-3-315.2.  Repealed by Laws 2002, c. 112, § 15, eff. Dec. 31, 2002 and Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-315.2a.  Substance abuse facilities - Violations of Alcohol and Drug Act - Injunction - Findings.

A.  The Attorney General, the Department of Mental Health and Substance Abuse Services or the district attorney of the appropriate district court may bring an action in a court of competent jurisdiction for an injunction against any substance abuse facility believed to be in violation of the Oklahoma Alcohol and Drug Act or any order or determination of the Department.

B.  In any action for an injunction brought pursuant to this section, any findings of the Department, after hearing and due process, shall be prima facie evidence of the facts found therein.

C.  The district court for the county where the facility is located has jurisdiction to determine the action, to grant the necessary injunctive relief and to award attorney fees to the prevailing party.

Added by Laws 2004, c. 113, § 9, eff. Nov. 1, 2004.

§43A3316.  Program for care of violent consumers.

The Department of Mental Health and Substance Abuse Services shall establish within an existing state mental health hospital or hospitals a program for the care of violent consumers who are unable to function outside of a secure and structured environment.

Added by Laws 1988, c. 260, § 2, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 51, § 75, emerg. eff. April 9, 1990; Laws 2005, c. 150, § 16, emerg. eff. May 9, 2005.

§43A-3-317.  Community-based structured crisis centers.

A.  The Board of Mental Health and Substance Abuse Services, or the Commissioner of Mental Health and Substance Abuse Services upon delegation by the Board, shall certify community-based structured crisis centers for the provision of nonhospital emergency services for mental health and substance abuse crisis intervention.  The Board shall promulgate rules for the certification of community-based structured crisis centers.

B.  No community-based structured crisis center shall operate or continue to operate unless the facility complies with the rules promulgated by the Board and is certified as required by this section.

C.  For the purposes of this section, "community-based structured crisis center" means any certified community mental health center or facility operated by the Department which is established and maintained for the purpose of providing community-based mental health and substance abuse crisis stabilization services including, but not limited to, observation, evaluation, emergency treatment and referral, when necessary, for inpatient psychiatric or substance abuse treatment services.

Added by Laws 1996, c. 354, § 50, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 186, § 9, eff. Nov. 1, 2001; Laws 2002, c. 488, § 17, eff. Nov. 1, 2002.

§43A-3-318.  Certification of behavioral health case managers - Use of title.

A.  The Board of Mental Health and Substance Abuse Services shall promulgate rules and standards for certification of behavioral health case managers who are employed by the state or by behavioral services providers contracting with the state to provide behavioral health services.  Such rules and standards shall address criteria for certification and renewal, including minimum education requirements, examination and supervision requirements, continuing education requirements, and rules of professional conduct.

B.  Application for certification as a behavioral health case manager shall be made to the Department of Mental Health and Substance Abuse Services on prescribed forms.  The Board, or the Commissioner of Mental Health and Substance Abuse Services upon delegation by the Board, may certify the behavioral health case manager for a period of two (2) years subject to renewal as provided in the rules promulgated by the Board.

C.  The Board is authorized to establish an application and renewal fee of no more than One Hundred Dollars ($100.00) to defray the costs incurred in the certification process.

D.  Behavioral health case managers certified by the Board or the Commissioner shall only use the title "certified behavioral health case manager" if employed by the state or by behavioral services providers contracting with the state to provide behavioral health services.  This section shall not be construed to permit the certified behavioral health case manager to practice any of the following professions or use the following titles unless also licensed or accredited by the appropriate authority:  physician, psychologist, clinical social worker, professional counselor, marital and family therapist, behavioral practitioner, or alcohol and drug counselor.

E.  Failure to comply with rules and standards promulgated by the Board shall be grounds for revocation, suspension or nonrenewal of certification.

Added by Laws 2002, c. 488, § 18, eff. Nov. 1, 2002.  Amended by Laws 2003, c. 46, § 17, emerg. eff. April 8, 2003; Laws 2003, c. 196, § 3, emerg. eff. May 7, 2003

§43A-3-319.  Certification as program of assertive community treatment - Compliance with regulations and standards.

A.  The Board of Mental Health and Substance Abuse Services shall promulgate rules and standards for certification of facilities or organizations that desire to be certified as a program of assertive community treatment for the provision of community-based comprehensive treatment for persons with serious mental illness and related disorders.

B.  Applications for certification as a program of assertive community treatment shall be made to the Department on prescribed forms.  The Board, or the Commissioner upon delegation by the Board, may certify the program of assertive community treatment for a period of three (3) years subject to renewal as provided in the rules promulgated by the Board.

C.  The Department shall not enter into a contract with a program of assertive community treatment unless it is certified pursuant to this section.

D.  No program of assertive community treatment shall operate or continue to operate unless the program complies with the rules promulgated by the Board and is certified as required by this section.

E.  Failure to comply with regulations and standards promulgated by the Board shall be grounds for revocation, suspension or nonrenewal of certification.

Added by Laws 2002, c. 488, § 19, eff. Nov. 1, 2002.

§43A-3-320.  Certified Eating Disorder Treatment Programs.

A.  The Board of Mental Health and Substance Abuse Services shall promulgate rules and standards for certification of eating disorder treatment programs and for private facilities and organizations that offer eating disorder treatment services in this state.  Such facilities and organizations shall be known as "Certified Eating Disorder Treatment Programs".

B.  For purposes of this section, "eating disorder treatment" means any treatment for anorexia nervosa, bulimia nervosa, or any other severe disturbances in eating behavior specified in the most current edition of the Diagnostic and Statistical Manual of Mental Disorders.

C.  Applications for certification as a certified eating disorder treatment program, pursuant to the provisions of this section, shall be made to the Department of Mental Health and Substance Abuse Services on prescribed forms.  The Board, or the Commissioner upon delegation by the Board, may certify the program for a period of three (3) years subject to renewal as provided in the rules promulgated by the Board.  Nothing in this section shall preclude the Department from making inspection visits to a program to determine program compliance.

D.  Licensed physicians, licensed psychologists, licensed social workers, individual members of the clergy, licensed marital and family therapists, registered nurses, licensed behavioral practitioners, and licensed professional counselors shall be exempt from certification requirements; provided, however, these exemptions shall only apply to individual professional persons in their private practices and not to any eating disorder treatment program operated by such person.

E.  The Department is hereby authorized to collect from each applicant the sum of Three Hundred Dollars ($300.00) to defray the costs incurred in the certification procedure.

Added by Laws 2005, c. 195, § 16, eff. Nov. 1, 2005.

§43A-3-321.  Eating disorder treatment program - Injunction.

A.  The Attorney General, the Department of Mental Health and Substance Abuse Services, or any district attorney may bring an action for an injunction against any eating disorder treatment program found to be in violation of the provisions of Section 16 of this act, or any order or determination of the Department.

B.  In any action for an injunction brought pursuant to the provisions of this section, any findings of the Department, after hearing and due notice, shall be prima facie evidence of the facts found therein.

Added by Laws 2005, c. 195, § 17, eff. Nov. 1, 2005.

§43A-3-322.  Certified Gambling Addiction Treatment Programs.

A.  The Board of Mental Health and Substance Abuse Services shall promulgate rules and standards for certification of gambling addiction treatment programs and for private facilities and organizations which offer gambling addiction treatment services in this state.  These facilities and organizations shall be known as "Certified Gambling Addiction Treatment Programs".

B.  Applications for certification as a certified gambling addiction treatment program, pursuant to the provisions of this section, shall be made to the Department of Mental Health and Substance Abuse Services on prescribed forms.  The Board, or the Commissioner of Mental Health and Substance Abuse Services upon delegation by the Board, may certify the program for a period of three (3) years, subject to renewal as provided in rules promulgated by the Board.  Nothing in this section shall preclude the Department from making inspection visits to a program to determine program compliance.

C.  Licensed physicians, licensed psychologists, licensed social workers, individual members of the clergy, licensed marital and family therapists, registered nurses, licensed behavioral practitioners, and licensed professional counselors shall be exempt from certification requirements; provided, however, these exemptions shall only apply to individual professional persons in their private practices and not to any gambling addiction treatment program operated by the person.

D.  Facilities providing services for gambling addiction shall comply with standards promulgated by the Board; provided, that the certification requirements and standards shall not apply to programs and services offered by other state agencies.  The gambling addiction treatment programs certified pursuant to the provisions of this section shall cooperate with inspection personnel of the state and shall promptly file all reports required by the Department.  Failure to comply with rules and standards of the Board shall be ground for revocation of certification, after proper notice and hearing.

E.  The Department is hereby authorized to collect from each applicant the sum of Three Hundred Dollars ($300.00) to defray the costs incurred in the certification procedure.

Added by Laws 2005, c. 195, § 18, eff. Nov. 1, 2005.

§43A-3-323.  Gambling addiction treatment program - Injunction.

A.  The Attorney General, the Department of Mental Health and Substance Abuse Services, or any district attorney may bring an action for an injunction against any gambling addiction treatment program found to be in violation of the provisions of Section 18 of this act, or any order or determination of the Department.

B.  In any action for an injunction brought pursuant to the provisions of this section, any findings of the Department, after hearing and due notice, shall be prima facie evidence of the facts found therein.

Added by Laws 2005, c. 195, § 19, eff. Nov. 1, 2005.

§43A3401.  Citation.

Sections 3401 through 3429 of the Mental Health Law shall be known and may be cited as the "Oklahoma Alcohol and Drug Abuse Services Act".

Added by Laws 1978, c. 64, § 1.  Amended by Laws 1983, c. 134, § 1, eff. July 1, 1983; Laws 1986, c. 103, § 36, eff. Nov. 1, 1986.  Renumbered from Title 63, § 2100 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.

§43A3402.  Public policy  Purpose.

It is hereby declared to be the public policy of this state to recognize alcoholism and drug abuse as illnesses and  public health problems affecting the health, safety, morals, economy and general welfare of the state; to recognize alcoholism and drug abuse as illnesses subject to medical treatment and other therapeutic intervention and abatement; and to recognize that the sufferer of alcoholism and drug abuse is entitled to treatment and rehabilitation.  The purpose of this act is to establish means whereby the appropriate resources of this state may be most fully and effectively focused upon the problems of alcoholism and drug abuse and utilized in implementing programs for the control and treatment of these illnesses.

Added by Laws 1968, c. 130, § 1, emerg. eff. April 8, 1968.  Amended by Laws 1974, c. 137, § 1, emerg. eff. May 3, 1974; Laws 1978, c. 64, § 2; Laws 1983, c. 134, § 2, eff. July 1, 1983.  Renumbered from Title 63, § 2101 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.

§43A-3-403.  Definitions.

As used in the Oklahoma Alcohol and Drug Abuse Services Act:

1.  "Approved treatment facility" means any facility which:

a. offers either inpatient, intermediate or outpatient treatment to any person suffering from alcohol or drug abuse, or alcohol- or drug-related problems, and

b. is certified by the Board of Mental Health and Substance Abuse Services;

2.  An "alcohol-dependent person" is one who uses alcoholic beverages to such an extent that it impairs the health, family life, or occupation of the person and compromises the health and safety of the community;

3.  A "drug-dependent person" means a person who is using a controlled substance as presently defined in Section 102 of the Federal Controlled Substances Act and who is in a state of psychic or physical dependence, or both, arising from administration of that controlled substance on an intermittent or continuous basis.  Drug dependence is characterized by behavioral and other responses which include a strong compulsion to take the substance on a continuous basis in order to experience its psychic effects, or to avoid the discomfort of its absence;

4.  "Intoxicated person" means a person whose mental or physical functioning is substantially impaired as the direct result of the consumption of alcohol or drugs;

5.  "Medical detoxification" means diagnostic and treatment services performed by licensed facilities for acute alcohol intoxication, delirium tremens and physical and neurological complications resulting from acute intoxication.  Medical detoxification includes the services of a physician and attendant medical personnel including nurses, interns and emergency room personnel, the administration of a medical examination and a medical history, the use of an emergency room and emergency medical equipment if warranted, a general diet of three meals each day, the administration of appropriate laboratory tests, and supervision by properly trained personnel until the person is no longer medically incapacitated by the effects of alcohol;

6.  "Nonmedical detoxification" means detoxification services for intoxicated clients with no apparent physical or neurological symptoms requiring medical treatment as a result of their intoxication.  Nonmedical detoxification includes providing a bed, oral administration of fluids, three meals a day and the taking of the client's temperature, blood pressure and pulse at least once every six (6) hours for the duration of the client's stay in the nonmedical detoxification service;

7.  "Inpatient treatment" means the process of providing residential diagnostic and treatment services on a scheduled basis;

8.  "Intermediate care" means an organized therapeutic environment in which a client may receive diagnostic services, counseling, vocational rehabilitation and/or work therapy while benefiting from the support which a full or partial residential setting can provide.  Intermediate care should provide a transition between the inpatient detoxification facility and reintegration into community life.  Intermediate care must include provision for a bed, three meals a day and medical support if needed;

9.  "Transitional living facility" and "halfway house" means an approved treatment facility which offers or provides temporary residential accommodations, meals, supervision at all times residents are in the facility or on facility premises, and services, including counseling, short-term supportive care, case management, mental health services or treatment services to residents pursuant to a contract with the Department of Mental Health and Substance Abuse Services;

10.  "Short-term supportive care" means a service rendered to any person residing in a halfway house or transitional living facility which is sufficient to assist the person to meet or achieve an adequate level of daily living and to learn or develop adequate daily living skills.  Daily living skills shall include, but not be limited to, resident participation in meal preparation and routine housekeeping and laundry tasks.  Short-term supportive assistance includes, but is not limited to, assistance in the preparation of meals, housekeeping, laundry tasks and personal hygiene.  Short-term supportive assistance shall not include medical services or personal care as defined in Section 1820 of Title 63 of the Oklahoma Statutes; and

11.  "Treatment" means the broad range of emergency, inpatient, intermediate and outpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological and social service care, vocational rehabilitation and career counseling, which may be extended to alcohol-dependent, intoxicated and drug-dependent persons.

Added by Laws 1974, c. 137, § 3, emerg. eff. May 3, 1974.  Amended by Laws 1978, c. 64, § 3; Laws 1983, c. 134, § 4, eff. July 1, 1983; Laws 1986, c. 103, § 37, eff. Nov. 1, 1986.  Renumbered from § 2110 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 225, § 43, eff. Nov. 1, 1987; Laws 1990, c. 51, § 76, emerg. eff. April 9, 1990; Laws 2001, c. 186, § 10, eff. Nov. 1, 2001; Laws 2002, c. 488, § 20, eff. Nov. 1, 2002; Laws 2003, c. 46, § 18, emerg. eff. April 8, 2003; Laws 2003, c. 196, § 4, emerg. eff. May 7, 2003.

NOTE:  Laws 2002, c. 230, § 17 repealed by Laws 2003, c. 46, § 41, emerg. eff. April 8, 2003.

§43A-3-404.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-405.  Expenditure of funds.

The Commissioner of the Department of Mental Health and Substance Abuse Services may use any monies appropriated to the agency to fund or assist in funding expenditures of the Board of Mental Health and Substance Abuse Services which are necessary to perform the duties imposed upon the Board by law.

Added by Laws 1984, c. 237, § 16, operative July 1, 1984.  Renumbered from Title 63, § 2109.1 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 78, emerg. eff. April 9, 1990; Laws 2002, c. 488, § 21, eff. Nov. 1, 2002.

§43A-3-406.  Duties and powers of Board of Mental Health and Substance Abuse Services.

The Board of Mental Health and Substance Abuse Services shall have the following duties and powers:

1.  Survey and analyze the state's needs and formulate a comprehensive plan for the long-range development, through the utilization of federal, state, local and private resources, of adequate services and facilities for the prevention of alcohol and drug dependence and the diagnosis, treatment and rehabilitation of alcohol- and drug-dependent persons;

2.  Promote, develop, establish, coordinate and conduct unified programs for the prevention of alcohol and drug dependence and the diagnosis, treatment and rehabilitation of alcohol- and drug-dependent persons and, within funds available, implement and administer such programs;

3.  Direct and carry on basic clinical, epidemiological, social, psychological and statistical research in alcohol and drug dependence within the funds available therefor;

4.  Provide consultation, education and training in the prevention of alcohol and drug dependence and in the diagnosis, treatment and rehabilitation of alcohol- and drug-dependent persons, for those persons with program responsibility, either separately or in conjunction with other agencies, public or private;

5.  In cooperation with other public or private agencies, provide public education on the nature and results of alcohol and drug abuse and on the potentials of prevention and rehabilitation in order to promote public understanding, interest and support;

6.  Disseminate information relating to public and private services and facilities in the state available for the assistance of alcohol- and drug-dependent persons;

7.  Gather information and maintain statistical and other records relating to alcohol- and drug-dependent persons in the state.  The Board may require specified reports from those organizations and agencies engaged in the treatment and rehabilitation of alcohol- and drug-dependent persons;

8.  Have the power to enter into agreements and joint financial arrangements, including agreements and arrangements with public and private agencies, to do or cause to be done that which may be necessary or desirable to carry out the purposes of the Oklahoma Alcohol and Drug Abuse Services Act;

9.  Solicit and accept on behalf of the state any gift, grant, devise or bequest.  All monies so received shall be deposited in a special depository account with the State Treasurer and may be expended for all or any purpose set forth in this act upon a voucher signed by the Commissioner of the Department of Mental Health and Substance Abuse Services;

10.  Assign funds under the Oklahoma Community Mental Health Services Act to support programs of treatment and rehabilitation of alcohol- and drug-dependent persons;

11.  Prepare and present a budget to carry out the programs provided for in the Oklahoma Alcohol and Drug Abuse Services Act;

12.  Promote the inclusion of alcoholism and drug abuse as a covered illness in all health and disability insurance programs;

13.  Cooperate with the Department of Corrections in establishing and conducting programs to provide treatment for alcohol- and drug-dependent persons incarcerated in or on parole from penal institutions; and

14.  Assist in the development of and cooperate with alcohol and drug abuse education and treatment programs for the people of Oklahoma.

Added by Laws 1974, c. 137, § 4, emerg. eff. May 3, 1974.  Amended by Laws 1978, c. 64, § 4; Laws 1983, c. 134, § 5, eff. July 1, 1983; Laws 1986, c. 103, § 38, eff. Nov. 1, 1986.  Renumbered from Title 63, § 2111 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 79, emerg. eff. April 9, 1990; Laws 2002, c. 488, § 22, eff. Nov. 1, 2002; Laws 2004, c. 113, § 10, eff. Nov. 1, 2004.

§43A-3-407.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

NOTE:  Prior to repeal this section was amended by Laws 2002, c. 207, § 1 to read as follows:

A.  The Therapeutic Advisory Council for Drug Abuse Prevention, as authorized under Section 653.11 et seq. of this title, and the Alcoholism Advisory Council, as authorized by Section 2115 et seq. of Title 63 of the Oklahoma Statutes, are hereby abolished.  The Advisory Council on Alcohol and Drug Abuse is hereby re-created, to continue until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74 of the Oklahoma Statutes.

1.  The Advisory Council shall consist of fifteen (15) voting members, to be selected by the Board of Mental Health and Substance Abuse Services.  Initial appointments shall be made from among the current appointive members of the two former councils;

2.  For the initial appointment, the Board shall designate five members for a term of one (1) year, five members for a term of two (2) years, and five members for a term of three (3) years.  Thereafter, all members shall be appointed for a term of three (3) years and vacancies shall be filled only to the expiration of the remaining term.  Members shall be eligible for reappointment;

3.  After the initial appointment, members shall be selected by the Board on a statewide basis to ensure geographical distribution and shall be representative of both professional and lay citizens interested in the problem of alcoholism, drug dependence and other substance abuse;

4.  The Board may from time to time appoint permanent ex officio nonvoting members consisting of directors of public agencies or their designees, who shall serve at the pleasure of the Board; and

5.  Members shall be reimbursed for their travel expenses in accordance with the provisions of the State Travel Reimbursement Act.

B.  The Council shall meet monthly at a location designated by the Board.

C.  The Council shall advise the Board relating to:

1.  Facility certification policies and procedures;

2.  Formulation of long-range plans for development of adequate services and facilities for the prevention and treatment of alcoholism, drug dependence and other forms of substance abuse;

3.  The promotion, development, establishment, coordination and conduct of unified programs for prevention, diagnosis, treatment and rehabilitation in the field of alcoholism, drug dependence and other forms of substance abuse; and

4.  The evaluation of existing or planned programs.

§43A-3-408.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-409.  Repealed by Laws 1986, c. 277, § 32, eff. Nov. 15, 1986.

§43A-3-410.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-411.  Repealed by Laws 1996, c. 354, § 55, eff. Nov. 1, 1996.

§43A-3-412.  Repealed by Laws 1996, c. 354, § 55, eff. Nov. 1, 1996.

§43A-3-413.  Repealed by Laws 1996, c. 354, § 55, eff. Nov. 1, 1996.

§43A-3-414.  Report to Legislature.

For the purpose of providing information to the State Legislature which will aid in its oversight function, the Board of Mental Health and Substance Abuse Services shall report annually to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  The report shall include an account of expenditures for administrative and grant functions, and shall detail the type, quantity, quality and level of services being provided in accordance with the Oklahoma Alcohol and Drug Abuse Services Act.  The report shall also state the goals and objectives of the Board with a description of how such goals and objectives will be achieved.  The report shall also include a review of the previous annual report's goals and objectives with a statement regarding the implementation and funds spent in implementation.

Added by Laws 1978, c. 64, § 26.  Amended by Laws 1983, c. 134, § 23, eff. July 1, 1983.  Renumbered from Title 63, § 2143 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 23, eff. Nov. 1, 2002.

§43A-3-415.  Certification of private facilities and organizations - Exemptions - Fees to defray costs - Financial information of consumers.

A.  1.  The Board of Mental Health and Substance Abuse Services shall promulgate rules and standards for certification for private facilities and organizations which provide treatment, counseling and rehabilitation services directed toward alcohol- and drug-dependent persons.  These facilities and organizations shall be known as "Certified Services for the Alcohol and Drug Dependent".  Only certified facilities may receive and assist alcohol- and drug-dependent persons by providing treatment and rehabilitation.

2.  Any person violating the requirement that only certified facilities may receive and assist alcohol- and drug-dependent persons by providing treatment to alcohol- and drug-dependent persons, upon conviction, shall be guilty of a misdemeanor.

B.  Applications for certification as a certified service for the alcohol- and drug-dependent person pursuant to the provisions of this section shall be made to the Department of Mental Health and Substance Abuse Services on prescribed forms.

C.  The Board, or the Commissioner of Mental Health and Substance Abuse Services upon delegation by the Board, may certify the facility for a period of thirty-six (36) months subject to renewal as provided.

D.  For good cause shown including, but not limited to, failure to comply with rules and standards promulgated by the Board, pending state or federal investigations, or verified complaints concerning matters affecting the proper operation or ownership of the facility, the Board may postpone, deny renewal of, revoke, or suspend the certification of the facility.

E.  The following are exempt from the provisions of the Oklahoma Alcohol and Drug Abuse Services Act:

1.  Individual persons in private practice as licensed physicians, licensed psychologists, licensed social workers, registered nurses, licensed professional counselors, licensed marriage and family therapists, licensed behavioral practitioners, individual members of the clergy, and certified alcohol or drug abuse counselors.  The exemption shall apply only to individual professional persons in their private practice and not to any treatment facility operated by the person;

2.  Properly licensed hospitals, psychiatric and medical surgical facilities;

3.  Programs or facilities operated by a state agency;

4.  Programs conducted and facilities operated by Alcoholics Anonymous; or

5.  Programs conducted and facilities operated by the Salvation Army.

F.  Certified services for the alcohol- or drug-dependent person shall comply with standards adopted by the Board.  Such standards shall require that treatment and therapeutic methods shall be in compliance with:

1.  The Joint Commission on Accreditation of Healthcare Organizations;

2.  The Commission on Accreditation of Rehabilitation Facilities;

3.  The Council on Accreditation (COA); or

4.  Approved medical and professional standards as determined by the Board.

G.  Any facility or organization certified to provide certified services shall cooperate with inspection personnel of the state and shall promptly file all reports required by the Board.

H.  All claims by and accomplishments publicized by any applicant for certification or any certified alcohol- or drug-dependent organization, including but not limited to consumer count and success rates, shall be documented and verifiable by the Board.

I.  The Board is hereby authorized to collect from each applicant the sum of One Hundred Dollars ($100.00) annually to help defray the costs incurred in the certification procedure.

J.  Any materials or information received by the Department from an applicant regarding the applicant's financial status shall not be construed to be open records pursuant to the Oklahoma Open Records Act.

Added by Laws 1974, c. 137, § 7, emerg. eff. May 3, 1974.  Amended by Laws 1983, c. 134, § 8, eff. July 1, 1983; Laws 1984, c. 23, § 1, eff. Nov. 1, 1984.  Renumbered from § 2114 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 223, § 1, emerg. eff. May 17, 1990; Laws 1992, c. 209, § 1, emerg. eff. May 15, 1992; Laws 2002, c. 488, § 24, eff. Nov. 1, 2002; Laws 2005, c. 150, § 17, emerg. eff. May 9, 2005; Laws 2006, c. 16, § 22, emerg. eff. March 29, 2006.

NOTE:  Laws 1990, c. 51, § 83 repealed by Laws 1990, c. 337, § 26.  Laws 2002, c. 473, § 8 repealed by Laws 2003, c. 196, § 7, emerg. eff. May 7, 2003.  Laws 2005, c. 195, § 20 repealed by Laws 2006, c. 16, § 23, emerg. eff. March 29, 2006.

§43A3416.  Standards  Treatment services and rules of operation  Guidelines.

In establishing standards for treatment services and rules of operation, the Authority and approved treatment facilities shall be guided by the following standards:

1.  If possible a consumer shall be treated on a voluntary rather than an involuntary basis.

2.  A consumer shall be initially referred to outpatient treatment or intermediate care unless he is found to require inpatient treatment.

3.  A person shall not be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after earlier treatment.

4.  No person shall be refused treatment because of sex or age unless the approved treatment facility which refuses treatment refers the person to another approved treatment facility with which it has a written referral agreement and which provides services appropriate to the person's sex or age group.

5.  Restrictions on acceptance of persons by an approved treatment facility shall be published by the facility and made available to the public.

6.  An individualized treatment plan shall be prepared and maintained on a current basis for each consumer.

7.  Family members of the consumer shall be included in the treatment services when possible and appropriate.

8.  Community-based treatment shall be encouraged and emphasized to make treatment available to persons in their home communities.

9.  Consumers shall be encouraged to agree to such further diagnosis and treatment as will be of benefit to them.

Added by Laws 1978, c. 64, § 8.  Renumbered from § 2125 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 18, emerg. eff. May 9, 2005.

§43A3417.  Health and safety standards.

A.  In addition to the standards for treatment services and rules of operation required by Section 3-416 of this title, the Department of Mental Health and Substance Abuse Services shall establish physical facility standards, fire safety standards and such other health and safety standards for halfway houses and transitional living facilities as necessary.

B.  The Department of Mental Health and Substance Abuse Services shall ensure that the standards required by Section 3-415 of this title include specific physical facility standards providing for facilities that provide substance abuse treatment services to pregnant women and women with children when the children also reside at the facility.

Added by Laws 1974, c. 137, § 10, emerg. eff. May 3, 1974.  Amended by Laws 1983, c. 134, § 10, eff. July 1, 1983; Laws 1986, c. 103, § 44, eff. Nov. 1, 1986.  Renumbered from § 2117 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 225, § 44, eff. Nov. 1, 1987; Laws 1990, c. 295, § 1, operative July 1, 1990; Laws 1994, c. 327, § 3, eff. Sept. 1, 1994; Laws 2002, c. 230, § 18, eff. Nov. 1, 2002.

§43A-3-417.1.  Treatment facilities, transitional living centers and halfway houses - Nondiscriminatory zoning laws.

Any private treatment facility, transitional living center or halfway house, as defined in Section 3-403 of this title, shall be subject to the nondiscriminatory zoning laws of the state, county or municipality in which located, and the location of such facility is specifically prohibited within one thousand (1,000) feet of any public or private elementary or secondary school.  Provided, that if any public or private elementary or secondary school shall be established within the prohibited distance from any such facility after such facility has been in use as a treatment facility, transitional living center or halfway house, this shall not be a bar to the continued use of the facility as designated so long as it remains in continuous use as designated.  The distance indicated in this section shall be measured from the nearest property line of the school to the nearest property line of the treatment facility, transitional living center or halfway house.  The provisions of this section shall not apply to any treatment facility, transitional living center or halfway house established prior to the effective date of this act.

Added by Laws 1994, c. 213, § 3, emerg. eff. May 20, 1994.  Amended by Laws 2002, c. 230, § 19, eff. Nov. 1, 2002; Laws 2003, c. 46, § 19, emerg. eff. April 8, 2003.

§43A-3-418.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-419.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-420.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-421.  Repealed by Laws 2001, c. 186, § 17, eff. Nov. 1, 2001.

§43A-3-422.  Privileged and confidential information.

A.  All written communications relating to the treatment and rehabilitation of drug-dependent persons shall be contained in folders and clearly marked "Confidential".  These confidential communications may be seen and used only by persons who are actively involved in treatment and rehabilitation programs as provided in Section 1-109 of this title.

B.  Any person involved in a treatment and rehabilitation program is prohibited from testifying to any information relating to drug possession or dependency gained in the program in any court action against a drug-dependent person.  The medical records compiled during the treatment and rehabilitation of a drug-dependent person may not be accepted as evidence or used in any manner in any court action against the drug-dependent person.

Added by Laws 1974, c. 137, § 9, emerg. eff. May 3, 1974.  Amended by Laws 1986, c. 103, § 46, eff. Nov. 1, 1986.  Renumbered from Title 63, § 2116 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986; Laws 2002, c. 488, § 25, eff. Nov. 1, 2002.

§43A-3-423.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-424.  Visitation privileges - Mail or other communication - Telephones.

A.  Subject to the restrictions imposed by subsection B of this section, a consumer in an inpatient or residential mental health facility has the right to:

1.  Receive a reasonable number of visitors at reasonable times;

2.  Reasonable access to make and receive telephone calls;

3.  Communicate by uncensored and sealed mail; and

4.  Writing materials and reasonable amounts of postage if unable to procure the same.

B.  The rights provided in subsection A of this section are subject to the general rules of the facility and may be restricted by the treatment team ultimately responsible for the consumer's treatment to the extent that the restriction is necessary to the consumer's welfare, to protect another person, or to the security of the facility; provided, however, the right to communicate with legal counsel, a treatment advocate, or the Department may not be denied.

C.  If a restriction is imposed under this section, the reasons for the restriction and the duration of the restriction shall be documented in the consumer's clinical record.  The treatment team shall inform the consumer, the treatment advocate, and, if appropriate, the consumer's parent or guardian of the clinical reasons for the restriction and the duration of the restriction.

Added by Laws 1978, c. 64, § 23.  Renumbered from Title 63, § 2140 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 2004, c. 113, § 11, eff. Nov. 1, 2004.

§43A3425.  Alcohol and drug-dependent person with associated medical problems  Treatment.

Any alcohol and drugdependent person with associated medical problems will be treated by appropriate medical facilities such as a duly licensed general hospital.

Added by Laws 1974, c. 137, § 6, emerg. eff. May 3, 1974.  Amended by Laws 1983, c. 134, § 7, eff. July 1, 1983.  Renumbered from Title 63, § 2113 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.

§43A3425.1.  HIV education, testing and counseling services.

Every approved treatment facility in this state shall:

1.  Provide Human Immunodeficiency Virus (H.I.V.) infection education sessions to drugdependent persons in such facility and shall make said education sessions available to the spouses or other sexual partners of such persons as part of its treatment program for drugdependent persons; and

2.  Refer all drugdependent persons in its program for Human Immunodeficiency Virus (H.I.V.) infection testing and counseling.

The treatment facility shall provide assistance as necessary to enable drugdependent persons in its program to receive said testing and counseling services and may enter into a contract with a public or private organization for the provision of testing or counseling services at the treatment facility site.  The results of individual tests shall be maintained in a confidential manner as required by state and federal law.

Added by Laws 1988, c. 79, § 1, eff. Nov. 1, 1988.

§43A3426.  Fees and costs  Payment.

A.  If treatment is provided by an approved treatment facility to a consumer admitted under the provisions of this act and the consumer has not paid the fees charged for such treatment, the approved treatment facility is entitled to any payment received:

1.  By the consumer to which he is entitled because of the services rendered; and

2.  From any public or private source available to the facility because of the treatment provided to the consumer.

B.  A consumer admitted to an approved treatment facility under the provisions of this act, the estate of the consumer or a person obligated by law to pay for the treatment of the consumer, and financially able to do so, is liable to the approved treatment facility for the cost of maintenance and treatment of the consumer in the facility in accordance with the published rates.

C.  The administrator of the facility shall adopt rules governing financial ability to pay for maintenance and treatment which take into consideration the income, savings and other personal and real property of the person required to pay, and any support being furnished by him to any person he is required by law to support.  Rates shall be published by the facility in accordance with regulations of the Authority adopted under the provisions of the Administrative Procedures Act.

Added by Laws 1978, c. 64, § 25.  Renumbered from § 2142 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 19, emerg. eff. May 9, 2005.

§43A3427.  Alcohol or drugdependent person deemed mentally ill.

Any alcohol or drugdependent person who is also deemed to be a mentally ill person as defined in the mental health laws of this state is subject to all provisions of the mental health laws governing admission and disposition of mentally ill persons.

Added by Laws 1974, c. 137, § 5, emerg. eff. May 3, 1974.  Amended by Laws 1983, c. 134, § 6, eff. July 1, 1983.  Renumbered from Title 63, § 2112 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.

§43A3428.  Intoxicated person in public place  Assistance  Protective custody  Detention.

A.  An intoxicated person in a public place, as defined in Section 8 of Title 37 of the Oklahoma Statutes, who appears to be in need of help, if the person consents to the offered help, may be assisted to:

1.  His or her home;

2.  An alternative facility pursuant to the provisions of this section; or

3.  An approved treatment facility by a peace officer or an emergency service patrol.

B.  1.  A person who appears to be intoxicated, and as a result of such intoxication is unconscious in a public place or reasonably appears to be in danger of harming himself or herself or others, may be taken into protective custody by a peace officer or an emergency service patrol and immediately brought to an approved treatment facility for medical or nonmedical detoxification.

2.  The peace officer or the emergency service patrol, in detaining the person and taking the person to an approved treatment facility, is taking the person into protective custody and shall make every reasonable effort to protect the person's health and safety.

3.  In taking the person into protective custody, the detaining officer may take reasonable steps for self-protection.  No record shall be made which indicates that the person has been arrested or charged with a crime.

C.  1.  If the Department of Mental Health and Substance Abuse Services, or the governing body of any municipality, has approved a program alternative to statutory or municipal requirements of prosecution and imprisonment of such person, until the capacity to accommodate intoxicated persons has been exceeded in the facility wherein such alternative program is located, the arresting officer and other public officials involved in an arrest pursuant to this section shall utilize such alternative treatment program upon the voluntary approval of the intoxicated person and the receiving facility rather than proceed under the statutory or municipal laws pertaining to prosecution and imprisonment of intoxicated persons.

2.  A facility in which the program is located may make application to the Department of Mental Health and Substance Abuse Services for approval, but no such program or facility wherein such program is located shall claim or advertise to be a certified treatment facility unless duly certified as such by the Department of Mental Health and Substance Abuse Services.

3.  All facilities acquiring the approval of an alternative program shall establish their own capacity for the number of persons to be accommodated in the program.

4.  It shall be the duty of the State Department of Health to investigate all complaints concerning general sanitation made in the form of a sworn affidavit against such municipally approved alternative facilities.

5.  In event the complaints are found to be true, the State Commissioner of Health shall have the power to order improvements or closure.

D.  A person who is brought to an alternative facility or an approved treatment facility may be admitted as a consumer by the administrator in charge of the facility or referred to another treatment facility.

E.  1.  A person may not be detained at the approved treatment facility when the person either is no longer unconscious, or no longer appears likely to be of harm to self or others.

2.  If the person remains unconscious or likely to harm himself or herself or others, the person may be detained for no more than twelve (12) hours, excluding weekends and legal holidays, after admission unless a petition for an order directing the commitment of the person to an approved treatment facility has been filed according to the Mental Health Law provisions and procedures for commitment.  The person may consent to remain in the facility as long as the administrator or physician in charge believes appropriate.

F.  If a person is admitted to an approved treatment facility under this section, the person may notify relatives of the admission or another person may, with the consent of the admittee, notify relatives of the admission.

Added by Laws 1978, c. 64, § 10.  Amended by Laws 1986, c. 103, § 47, eff. Nov. 1, 1986.  Renumbered from § 2127 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 84, emerg. eff. April 9, 1990; Laws 2005, c. 150, § 20, emerg. eff. May 9, 2005.

§43A3429.  Emergency service patrols.

A.  Counties and municipalities may establish emergency service patrols.  A patrol consists of persons trained to give assistance in public places to persons whom the patrol has reasonable grounds to believe are intoxicated.  Members of an emergency service patrol shall be capable of providing first aid in emergency situations and may transport intoxicated persons to their homes and to and from approved treatment facilities and alternative facilities.

B.  Standards for the establishment, training and conduct of emergency service patrols shall be adopted by the county or municipality and approved by the alcohol services and drug abuse planning body for that region.  These standards shall comply with the standards of the regional emergency medical services plan.

Added by Laws 1978, c. 64, § 24.  Amended by Laws 1983, c. 134, § 22, eff. July 1, 1983; Laws 1986, c. 103, § 48, eff. Nov. 1, 1986.  Renumbered from Title 63, § 2141 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.

§43A-3-451.  Definitions.

As used in Sections 3-452 and 3-453 of this title:

1.  "Alcohol and drug substance abuse course" means a course certified by the Department of Mental Health and Substance Abuse Services designed to inform the offender about alcohol or other drugs and driving, and encourages the participants to reassess their use of alcohol or other drugs, and driving behavior, in order to select practical alternatives.

2.  "Satisfactory completion of a course" means that the institution or agency conducting the course certifies to the Department of Public Safety that the participant has successfully completed the requirements of the course.

3.  "Alcohol and drug substance abuse treatment program" means a program designated by the Department of Mental Health and Substance Abuse Services for the treatment of alcoholism and drug abuse.

Added by Laws 1978, c. 197, § 1, emerg. eff. April 14, 1978.  Amended by Laws 1985, c. 204, § 2, eff. Nov. 1, 1985; Laws 1985, c. 338, § 7, eff. Nov. 1, 1985; Laws 1990, c. 51, § 110, emerg. eff. April 9, 1990; Laws 1990, c. 265, § 65, eff. Sept. 1, 1990.  Renumbered from § 11-902.1 of Title 47 by Laws 1990, c. 265, § 77, operative July 1, 1990.  Amended by Laws 2003, c. 46, § 20, emerg. eff. April 8, 2003.

§43A-3-452.  Sentence and punishment - Conditional participation in alcohol and drug substance abuse course or program.

Except as otherwise provided by law, in any case in a municipal or district court of proper jurisdiction wherein the defendant is charged with actual physical control of or operation of a motor vehicle while under the influence of or impaired by alcohol or a drug, the court may:

1.  Upon a plea of guilty or nolo contendere, or stipulation by the defendant, or a verdict, but before a judgment of guilt is entered, without entering a judgment of guilt and with the consent of the defendant, defer further proceedings upon the condition that the defendant enroll in, attend and successfully complete, at his or her own expense, an alcohol and drug substance abuse course or an alcohol and drug substance abuse treatment program, or both as identified by an assessment conducted by a certified assessor; or

2.  Upon a conviction, suspend the execution of sentence, with or without probation, upon the condition that the defendant enroll in, attend and successfully complete, at his or her own expense, an alcohol and drug substance abuse course or an alcohol and drug substance abuse treatment program as provided by Section 3-453 of this title.

Added by Laws 1978, c. 197, § 2, emerg. eff. April 14, 1978.  Amended by Laws 1985, c. 338, § 8, eff. Nov. 1, 1985; Laws 1990, c. 265, § 66, eff. Sept. 1, 1990.  Renumbered from Title 47, § 11-902.2 by Laws 1990, c. 265, § 77, operative July 1, 1990.  Amended by Laws 1992, c. 382, § 4, emerg. eff. June 9, 1992; Laws 2003, c. 46, § 21, emerg. eff. April 8, 2003; Laws 2003, c. 196, § 5, emerg. eff. May 7, 2003; Laws 2005, c. 195, § 21, eff. Nov. 1, 2005.

§43A-3-453.  Authorized course providers - Fees - Course requirements.

A.  Alcohol and drug substance abuse courses shall be offered only by nonprofit educational institutions of higher learning, governmental or nonprofit organizations.

B.  Enrollment fees for those attending the courses shall be set by the Department of Mental Health and Substance Abuse Services and shall be within a range of not less than Sixtyfive Dollars ($65.00) and not more than:

1.  One Hundred Fifty Dollars ($150.00) for a ten-hour course; and

2.  Three Hundred Sixty Dollars ($360.00) for a twenty-four-hour course.

C.  Ten percent (10%) of each fee collected shall be remitted by the institution or organization offering alcohol and drug substance abuse courses to the State Treasurer to be credited to the Community-based Substance Abuse Revolving Fund in the State Treasury and shall be used to provide substance abuse services to the indigent.  Five percent (5%) of each fee collected by the Department shall be used for the administrative costs related to providing such services.

D.  Enrollment in the course shall not be limited to persons ordered to enroll, attend and successfully complete the course.

E.  All alcohol and drug substance abuse courses related to driver license revocation and course facilitators shall be approved and certified by the Department of Mental Health and Substance Abuse Services.

F.  The Department of Mental Health and Substance Abuse Services, in consultation with D.U.I. School Administrators of Oklahoma, is authorized to promulgate rules governing:

1.  Minimum curriculum requirements for such courses;

2.  Facilities, equipment and instructional materials for such courses;

3.  Minimum qualifications for course facilitators;

4.  Grounds for reprimand and for revocation, suspension or nonrenewal of the authority to conduct such courses and for revocation of a facilitator's certification;

5.  Attendance requirements; and

6.  Guidelines for certifying to the Department of Mental Health and Substance Abuse Services and the Department of Public Safety successful completion of such course.

G.  The Department shall require that each ten-hour course shall be conducted in no less than three sessions of no more than three and one-half (3 1/2) hours each on three (3) separate days.  For a twenty-four-hour course, the Department shall require that:

1.  Each such course shall consist of at least twenty-four (24) hours;

2.  Each such course shall consist of no more than two (2) hours of education on any given day, nor more than four (4) hours in a given week, and shall not contain more than ten percent (10%) films on any one specialized area;

3.  Each facilitator shall be certified and shall:

a. possess a bachelor's degree in behavioral or health care sciences education, psychology, social work or chemical dependency,

b. possess at least two (2) years of verifiable full-time-equivalent experience in the addiction treatment field,

c. provide documentation verifying observation of one complete alcohol and drug substance abuse course conducted by a certified facilitator.  Such observation must be completed and verified to the Department prior to attending facilitator training,

d. provide proof of attendance at a facilitator training session and pass the Department's certification examination for the ten-hour alcohol and drug substance abuse course facilitator, and

e. provide verification of having conducted a complete alcohol and drug substance abuse course under the supervision of a certified alcohol and drug substance abuse course facilitator or a Department representative;

4.  The facilitator candidate shall be allowed one (1) year to complete all training requirements.  Failure to meet all requirements within one (1) year shall result in denial of certification.  To be reconsidered, the candidate shall be required to reapply to the Department;

5.  A facilitator for a twenty-four-hour alcohol and drug substance abuse course shall:

a. be a ten-hour facilitator in good standing with a minimum of one (1) year of experience,

b. attend the twenty-four-hour alcohol and drug substance abuse course facilitator training and pass the Department certification examination for the twenty-four-hour alcohol and drug substance abuse course facilitator, and

c. conduct a complete twenty-four-hour alcohol and drug substance abuse course under the supervision of a certified alcohol and drug substance abuse course facilitator or a Department representative; and

6.  No more than twenty-four students shall be allowed in a given class.

H.  Any institution or organization authorized under this act to conduct an alcohol and drug substance abuse course shall certify to the Department of Public Safety all persons who successfully complete such course.

I.  Any person participating in a substance abuse treatment program recommended as a result of an assessment pursuant to Section 3-460 of this title shall be required to pay all or part of the actual cost incurred for treatment of the person, if the court determines the person has the ability to pay for all or part of the cost of treatment.  The court shall determine the amount of reimbursement the person shall pay.

J.  Application fees for certification of course facilitators shall be set by the Board to defray the costs of administering the program and shall be:

1.  Not less than One Hundred Dollars ($100.00) and not more than Two Hundred Dollars ($200.00) upon initial application; and

2.  Not less than Twenty-five Dollars ($25.00) and not more than Fifty Dollars ($50.00) upon annual renewal.

K.  The Director of the Office of State Finance shall transfer unobligated monies generated from the fees in subsection C of this section, deposited before the effective date of this act, from the Department of Mental Health and Substance Abuse Services Revolving Fund to the Community-based Substance Abuse Revolving Fund, in amounts calculated by the Department.

Added by Laws 1978, c. 197, § 3, emerg. eff. April 14, 1978.  Amended by Laws 1984, c. 54, § 1, emerg. eff. March 27, 1984; Laws 1985, c. 204, § 3, eff. Nov. 1, 1985; Laws 1985, c. 338, § 9, eff. Nov. 1, 1985; Laws 1987, c. 5, § 156, emerg. eff. March 11, 1987; Laws 1990, c. 51, § 111, emerg. eff. April 9, 1990; Laws 1990, c. 265, § 67, eff. Sept. 1, 1990.  Renumbered from Title 47, § 11-902.3 by Laws 1990, c. 265, § 77, operative July 1, 1990.  Amended by Laws 1996, c. 162, § 1, eff. Nov. 1, 1996; Laws 2003, c. 46, § 22, emerg. eff. April 8, 2003; Laws 2003, c. 196, § 6, emerg. eff. May 7, 2003; Laws 2005, c. 195, § 22, eff. Nov. 1, 2005.

§43A-3-453.1.  Operating facility without certification - Injunction.

A.  The Attorney General, the Department of Mental Health and Substance Abuse Services, or the district attorney of the appropriate district court may bring an action in a court of competent jurisdiction for an injunction against any individual for operating an alcohol and drug substance course without the appropriate certification by the Department of Mental Health and Substance Abuse Services or for a violation of any order or determination of the Department.

B.  Any findings of the Department, after hearing and due process, in any action for an injunction brought pursuant to this section, shall be prima facie evidence of the facts.

C.  The district court for the county where the facility is located has jurisdiction to determine the action, to grant the necessary injunctive relief and to award attorney's fees to the prevailing party.

Added by Laws 2004, c. 113, § 12, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 150, § 21, emerg. eff. May 9, 2005.

§43A-3-460.  Driver license revocation - Certification of alcohol and drug assessment personnel - Application and assessment fees.

A.  The Department of Mental Health and Substance Abuse Services shall certify assessment personnel for the purpose of conducting alcohol and drug assessment and evaluation programs related to driver license revocation.

B.  Application fees for certification of assessment personnel shall be set by the Department to defray the costs of administering the program and shall be:

1.  Not less than One Hundred Dollars ($100.00) and not more than Two Hundred Dollars ($200.00) upon initial application; and

2.  Not less than Twenty-five Dollars ($25.00) and not more than Fifty Dollars ($50.00) upon annual renewal.

C.  The fee for those undergoing an assessment and evaluation pursuant to this section shall be One Hundred Seventy-five Dollars ($175.00), and ten percent (10%) of each fee collected shall be remitted by the assessment agency or personnel to the State Treasurer to be credited to the Community-based Substance Abuse  Revolving Fund in the State Treasury and shall be used to provide substance abuse services to the indigent.  Five percent (5%) of each fee collected by the Department shall be used for the administrative costs related to providing such services.  One Dollar ($1.00) from each assessment fee collected shall be designated for training assessment personnel in the best practice, evaluation and assessment procedures.

D.  The Board of Mental Health and Substance Abuse Services is authorized to promulgate such rules as are necessary to implement the provisions of this act.

E.  The Director of the Office of State Finance shall transfer any unobligated monies generated by the fees in subsection C of this section, deposited before the effective date of this act, from the Department of Mental Health and Substance Abuse Services Revolving Fund to the Community-based Substance Abuse Revolving Fund, in amounts calculated by the Department.

Added by Laws 2001, c. 186, § 11, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 46, § 23, emerg. eff. April 8, 2003; Laws 2005, c. 195, § 23, eff. Nov. 1, 2005.

§43a-3-460.1.  Performing alcohol and drug assessments without certification - Injunction.

A.  The Attorney General, the Department of Mental Health and Substance Abuse Services, or the district attorney of the appropriate district court may bring an action in a court of competent jurisdiction for an injunction against any agency or individual for performing alcohol and drug assessments without appropriate certification by the Department of Mental Health and Substance Abuse Services or for a violation of any order or determination of the Department.

B.  In any action for an injunction brought pursuant to this section, any findings of the Department, after hearing and due process, shall be prima facie evidence of the facts found therein.

C.  The district court for the county where the facility is located has jurisdiction to determine the action, to grant the necessary injunctive relief and to award attorney's fees to the prevailing party.

Added by Laws 2004, c. 113, § 13, eff. Nov. 1, 2004.

§43A-3-501.  Short title.

Sections 3-501 through 3-503 of the Mental Health Law shall be known and may be cited as the "Oklahoma Comprehensive Mental Health Services for the Deaf and Hard-of-Hearing Act".

Added by Laws 1985, c. 175, § 1, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 103, § 49, eff. Nov. 1, 1986.  Renumbered from § 901 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 246, § 16, eff. Nov. 1, 1998.

§43A-3-502.  Program for mental health care and treatment for the deaf and hearing impaired.

A.  The Commissioner of Mental Health and Substance Abuse Services shall establish a program to provide comprehensive inpatient and outpatient mental health care and treatment for deaf and hard-of-hearing individuals, and their families who need such services.  For purposes of the Oklahoma Comprehensive Mental Health Services for the Deaf and Hard-of-Hearing Act, the term "individuals" shall include adults and children.

B.  Such program shall include, but not be limited to, the following:

1.  Inpatient and outpatient treatment;

2.  Evaluation, diagnostic, and information resource services for mental health care for deaf and hard-of-hearing individuals and their families;

3.  Cooperation with state-supported community mental health programs and other community mental health programs and services in order to provide mental health care throughout the state for deaf and hard-of-hearing individuals and their families; and

4.  Services to aid deaf and hard-of-hearing individuals who are committed to mental health facilities in making the transition from inpatient care to independent existence outside of the facility.  In counties having a population of not less than two hundred fifty thousand (250,000) according to the last preceding Federal Decennial Census, the program shall include transitional living facilities as well as outpatient transitional services provided through community mental health centers.

C.  The professional staff of the program shall:

1.  Have experience in techniques of assessing the mental health problems of deaf and hard-of-hearing individuals and their families and in individual and group psychotherapy with deaf and hard-of-hearing individuals and their families;

2.  Have specialized training in the psychosocial aspects of deafness and in therapeutic work with deaf and hard-of-hearing individuals in mental health facilities; and

3.  Be fluent in receptive and expressive manual communication including, but not limited to, American Sign Language, or reach a level of fluency in such communication acceptable to the Director of the unit within one (1) year of being employed.

Added by Laws 1985, c. 175, § 2, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 103, § 50, eff. Nov. 1, 1986.  Renumbered from § 902 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 85, emerg. eff. April 9, 1990; Laws 1998, c. 246, § 17, eff. Nov. 1, 1998; Laws 2001, c. 186, § 12, eff. Nov. 1, 2001.

§43A-3-503.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-3-601.  Opioid substitution treatment programs - Requirements - Violation deemed felony - Definition - Notification of closure or relocation.

A.  Any Class II controlled dangerous substance, when used in this state by an opioid substitution treatment program for persons with a history of opioid addiction to or physiologic dependence on controlled dangerous substances, shall only be used:

1.  In treating persons with a history of addiction for two (2) years or more;

2.  In treating persons with a one-year history, as defined by the Code of Federal Regulations, and documentation of attempting another type of treatment; or

3.  If clinically appropriate, the program physician may waive the requirement of a one-year history of opioid addiction for consumers within six (6) months of release from a penal institution, for consumers with a pregnancy verified by the program physician, or for consumers having received treatment within two (2) years of discharge.

B.  Any conviction for a violation of the provisions of this section or any rules promulgated pursuant to the provisions of this section shall be a felony.

C.  For the purposes of this section, "opioid substitution treatment program" means a person, private physician, or organization that administers or dispenses an opioid drug to a narcotic addict for the purposes of detoxification or maintenance treatment or provides, when necessary and appropriate, comprehensive medical and rehabilitation services.  A private physician who administers buprenorphine with a waiver from the Drug Enforcement Administration shall not be considered an opioid substitution treatment program.  An opioid substitution treatment program shall be approved by the Board of Mental Health and Substance Abuse Services, or the Commissioner of Mental Health and Substance Abuse Services upon delegation by the Board, and registered with the federal Drug Enforcement Administration for the use of an opioid drug to treat narcotic addiction.

D.  Opioid substitution treatment programs shall notify the Department of Mental Health and Substance Abuse Services of plans to close or relocate within a minimum of thirty (30) days prior to closure or relocation.

Added by Laws 1980, c. 108, § 2, emerg. eff. April 10, 1980.  Amended by Laws 1986, c. 103, § 51, eff. Nov. 1, 1986.  Renumbered from § 659 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 79, § 1, eff. Nov. 1, 1987; Laws 1989, c. 69, § 1, emerg. eff. April 13, 1989; Laws 1996, c. 354, § 52, eff. Nov. 1, 1996; Laws 1997, c. 133, § 469, eff. July 1, 1999; Laws 2002, c. 488, § 26, eff. Nov. 1, 2002; Laws 2003, c. 46, § 24, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 22, emerg. eff. May 9, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 469 from July 1, 1998, to July 1, 1999.

§43A-3-602.  Course of treatment in opioid substitution treatment program - Maximum daily dose.

A.  A course of treatment in an opioid substitution treatment program may include, but shall not be limited to, short-term detoxification, interim maintenance treatment or comprehensive maintenance treatment depending on the availability of such services and the needs of the individual.

B.  The Department of Mental Health and Substance Abuse Services shall approve any drug to be used in an opioid substitution treatment program and the Board shall promulgate rules establishing guidelines for the maximum daily dose, not to exceed limits set by the Code of Federal Regulations.  Pregnancy tests for women shall be conducted upon admission to an opioid substitution treatment program and at least annually thereafter, unless otherwise indicated.

Added by Laws 1980, c. 108, § 3, emerg. eff. April 10, 1980.  Amended by Laws 1986, c. 103, § 52, eff. Nov. 1, 1986.  Renumbered from § 660 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 79, § 2, eff. Nov. 1, 1987; Laws 1990, c. 51, § 87, emerg. eff. April 9, 1990; Laws 1996, c. 354, § 53, eff. Nov. 1, 1996; Laws 2001, c. 186, § 13, eff. Nov. 1, 2001; Laws 2002, c. 488, § 27, eff. Nov. 1, 2002; Laws 2003, c. 46, § 25, emerg. eff. April 8, 2003.

§43A-3-603.  Medication fee for participation in opioid substitution treatment program.

A.  The Board of Mental Health and Substance Abuse Services shall approve a standard medication fee for persons participating in an opioid substitution treatment program.

B.  A person participating in an opioid substitution treatment program shall be terminated from the program if the person fails to participate in counseling sessions or if the person fails to adhere to the program's guidelines as promulgated by the Board.

C.  The Board is authorized to promulgate such rules as are necessary to implement this act.

Added by Laws 1980, c. 108, § 4, emerg. eff. April 10, 1980.  Amended by Laws 1986, c. 103, § 53, eff. Nov. 1, 1986.  Renumbered from § 661 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 79, § 3, eff. Nov. 1, 1987; Laws 1996, c. 354, § 54, eff. Nov. 1, 1996; Laws 2002, c. 488, § 28, eff. Nov. 1, 2002; Laws 2003, c. 46, § 26, emerg. eff. April 8, 2003.

§43A-3-701.  Repealed by Laws 2002, c. 3, § 25, emerg. eff. Feb. 15, 2002.

§43A-3-701a.  Medical and surgical inpatient and outpatient care - Inmates - Security - Costs.

A.  1.  On and after February 1, 2002, it shall be the responsibility of the Department of Corrections or the primary medical contract provider of the Department of Corrections to provide such medical and surgical inpatient and outpatient care as may be required by inmates of the Department of Corrections.  The Department or the primary medical contract provider of the Department may refer to the University Hospitals, and the University Hospitals shall accept, those inmate consumers who need services, as determined by the Department of Corrections to be beyond the professional capabilities of the Department of Corrections or the primary medical contract provider of the Department of Corrections.

2.  The primary medical contract provider shall be a hospital as defined in Section 1-701 of Title 63 of the Oklahoma Statutes, and shall be the source of initial referrals, and diagnosis and treatment where appropriate for inmate care from the Department of Corrections.  The Director of the Department of Corrections shall designate the primary medical contract provider for the Department of Corrections.

B.  The Department of Corrections shall be responsible for transporting to, from, and between hospitals and for providing such physical security of inmate consumers as may be required beyond that security normal to hospital operation.  The Department of Corrections shall immediately remove from the hospital those inmate consumers when discharged by the hospital.

C.  The hospital services provided by Griffin Memorial Hospital and the University Hospitals shall be without cost to the Department of Corrections.

Added by Laws 2002, c. 3, § 21, emerg. eff. Feb. 15, 2002.  Amended by Laws 2002, c. 384, § 2, emerg. eff. June 4, 2002; Laws 2003, c. 46, § 27, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 23, emerg. eff. May 9, 2005.

§43A-3-702.  Prisoners in need of mental health treatment - Determination of ability to consent - Transfer to facility - Discharge - Costs - Expiration of sentence - Commitment.

When a person confined in a penal or correctional institution or reformatory of this state is evaluated as provided by law by a licensed mental health professional to be a person requiring treatment as defined in Section 1-103 of this title, the district court may order the inmate's transfer to a facility, or unit within the Department of Corrections and make a determination of whether the inmate is capable of consenting to or refusing treatment that is ordered including, but not limited to, the right to refuse medication, pursuant to the laws governing involuntary commitment, where the inmate shall remain until the person in charge of the correctional institution or unit, or the physician which received the inmate determines that the inmate has improved to the point that the inmate may be discharged pursuant to the laws of this title governing discharge.  If the sentence expires during the time of a prisoner's involuntary commitment at the correctional institution, and the prisoner is still a person requiring treatment, the person in charge of the correctional institution shall immediately instigate proceedings for commitment to the custody of the Department of Mental Health and Substance Abuse Services or to a private facility willing to accept the person for treatment under the procedures provided in this title.

Added by Laws 1953, p. 166, § 61, emerg. eff. June 3, 1953.  Amended by Laws 1979, c. 106, § 1; Laws 1986, c. 103, § 54, eff. Nov. 1, 1986.  Renumbered from § 61 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 245, § 2, emerg. eff. May 21, 1990; Laws 2001, c. 186, § 14, eff. Nov. 1, 2001; Laws 2003, c. 46, § 28, emerg. eff. April 8, 2003.

NOTE:  Laws 1990, c. 51, § 89 repealed by Laws 1990, c. 337, § 26.

§43A-3-703.  Repealed by Laws 2003, c. 46, § 41, emerg. eff. April 8, 2003.

§43A-4.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-4-101.  Humane care and treatment  Food  Discipline  Medical care.

All persons being treated at facilities within the Department of Mental Health and Substance Abuse Services and facilities certified by the Department shall be given humane care and treatment.  The food shall always be sufficient and wholesome.  No physical or emotional punishment shall be inflicted, and the rules and discipline shall be designed to promote the well-being of the person being treated.  The physical, medical, psychiatric and psychological testing, diagnosis, care and treatment shall be in accordance with the highest standards accepted in private and public medical and psychiatric practice to the extent that facilities, equipment and personnel are available.

Added by Laws 1953, p. 170, § 91.  Amended by Laws 1977, c. 145, § 8, emerg. eff. June 3, 1977.  Renumbered from § 91 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 29, eff. Nov. 1, 2002.

§43A4102. Individualized treatment plans  Requirements.

There shall be developed during a person's stay in a mental health facility, an individualized treatment plan which shall be specifically tailored to such person's treatment needs.  Each plan shall clearly include the following:

1.  A statement of treatment goals or objectives, based upon and related to a proper evaluation, which can be reasonably achieved within a designated time interval;

2.  Treatment methods and procedures to be used to obtain these goals, which methods and procedures are related to these goals and which include specific prognosis for achieving each of these goals;

3.  Identification of the types of professional personnel who shall carry out the treatment procedures, including appropriate medical or other professional involvement by a physician or other health professional properly qualified to fulfill legal requirements mandated under state and federal law;

4.  Documentation of consumer involvement and, if applicable, accordance with the treatment plan by the consumer; and

5.  A statement attesting that the person in charge of the facility or clinical director has made a reasonable effort to meet the individualized treatment goals of the plan in the least restrictive environment possible, closest to the home community of the consumer.

Added by Laws 1980, c. 291, § 10, eff. Oct. 1, 1980.  Renumbered from § 622 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 24, emerg. eff. May 9, 2005.

§43A-4-103.  Repealed by Laws 1989, c. 319, § 6, operative Nov. 1, 1989.

§43A-4-103.1.  Custody and control of consumer - Responsibility for care and treatment.

The executive director of any facility within the Department of Mental Health and Substance Abuse Services shall have custody and control of a consumer within the facility during the period of time the consumer is detained for observation or treatment or both, and shall be responsible for the care and treatment of the consumer during the time the consumer remains in the facility.

Added by Laws 1989, c. 319, § 5, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 51, § 90, emerg. eff. April 9, 1990; Laws 2004, c. 113, § 14, eff. Nov. 1, 2004; Laws 2005, c. 150, § 25, emerg. eff. May 9, 2005.

§43A4104.  Surgical operations  Notice  Emergency.

Before proceeding with any major operation which in the judgment of the executive director of the facility is advisable or necessary, the executive director shall notify or cause to be notified the spouse, parent or guardian or one of the next of kin residing in Oklahoma, if the information is shown by the records on file with the executive director.  A copy of the notice shall be filed in the records of the consumer, except in cases of grave emergency where the medical staff feels that surgical or other intervention is necessary to prevent serious consequences or death, authority is hereby given to proceed with such measure.

Added by Laws 1953, p. 171, § 96, emerg. eff. June 3, 1953.  Renumbered from § 96 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 26, emerg. eff. May 9, 2005.

§43A-4-105.  Service of court citation, order or process - Return - Effect.

Any citation, order or process required by law to be served on a consumer of a facility within the Department of Mental Health and Substance Abuse Services shall be served only by the executive director in charge or by someone designated by the executive director.  Return to the court from which the citation, order or process was issued shall be made by the person making the service.  The service and return shall have the same force and effect as if it had been made by the sheriff of the county.

Added by Laws 1953, p. 171, § 97, emerg. eff. June 3, 1953.  Renumbered from § 97 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2003, c. 46, § 29, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 27, emerg. eff. May 9, 2005.

§43A-4-106.  Mechanical restraints - Record.

Mechanical restraints shall not be applied to a consumer unless it is determined by a physician to be required by the medical needs of the consumer.  No mechanical restraint shall be continued for longer than is absolutely necessary under the circumstances.  Every use of a mechanical restraint, the reasons and length of time, shall be made a part of the clinical record of the consumer under the signature of the physician.

Added by Laws 1953, p. 171, § 92, emerg. eff. June 3, 1953.  Amended by Laws 1977, c. 145, § 9, emerg. eff. June 3, 1977.  Renumbered from § 92 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2003, c. 46, § 30, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 28, emerg. eff. May 9, 2005.

§43A-4-107.  Repealed by Laws 2004, c. 113, § 18, eff. Nov. 1, 2004.

§43A-4-107a.  Visitation privileges - Mail or other communication - Telephones.

A.  Subject to the restrictions imposed by subsection B of this section, a consumer in an inpatient or residential mental health facility has the right to:

1.  Receive a reasonable number of visitors at reasonable times;

2.  Reasonable access to make and receive telephone calls;

3.  Communicate by uncensored and sealed mail; and

4.  Writing materials and reasonable amounts of postage if unable to procure the same.

B.  The rights provided in subsection A of this section are subject to the general rules of the facility and may be restricted by the treatment team ultimately responsible for the consumer's treatment to the extent that the restriction is necessary to the consumer's welfare, to protect another person or the security of the facility; provided, however, the right to communicate with legal counsel, treatment advocate, and the department may not be denied.

C.  If a restriction is imposed under this section, the reasons for the restriction and the duration of the restriction shall be documented in the consumer's clinical record.  The treatment team shall inform the consumer, the treatment advocate, and, if appropriate, the consumer's parent or guardian of the clinical reasons for the restriction and the duration of the restriction.

Added by Laws 2004, c. 113, § 15, eff. Nov. 1, 2004.

§43A-4-108.  Labor by consumers - Work therapy - Compensation.

A.  A person receiving treatment for mental illness or alcohol- or drug-dependency may perform labor which contributes to the operation and maintenance of the facility for which the facility would otherwise employ someone only if:

1.  The consumer voluntarily agrees to perform the labor;

2.  Engaging in the labor would not be inconsistent with the treatment plan for the consumer;

3.  The amount of time or effort necessary to perform the labor would not be excessive;

4.  The consumer is compensated appropriately and in accordance with applicable federal and state minimum wage laws; and

5.  Discharge and privileges are not conditioned upon the performance of such labor.

B.  The provisions of this section shall not apply to bona fide "work therapy" which is a part of the treatment program.

Work therapy shall be:

1.  In the best interests of the person;

2.  Therapeutic in nature and purpose;

3.  Part of the treatment plan of the person;

4.  Documented in the treatment record with a rationale for the work therapy;

5.  Voluntarily entered into by the person;

6.  Compensated by the facility at a rate derived from the value of the work performed; and

7.  Compensated in accordance with federal and state minimum wage law if the primary benefit is to the facility.

C.  The provisions of subsections A and B of this section shall not apply to personal housekeeping, personal maintenance, or communal living, or tasks oriented to improving life skills.  These activities shall not primarily benefit the facility.

D.  Payment pursuant to this section shall not be applied by the facility to offset the costs of maintenance of persons receiving treatment in the facility, unless the person authorizes such payment or offset in writing.

Added by Laws 1980, c. 174, § 1, eff. Oct. 1, 1980.  Renumbered from § 191.1 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 30, eff. Nov. 1, 2002; Laws 2005, c. 150, § 29, emerg. eff. May 9, 2005.

§43A-4-109.  Repealed by Laws 2005, c. 150, § 75, emerg. eff. May 9, 2005.

§43A4201.  Liability of consumer and estate for cost of care and treatment.

A consumer at a facility within the Department of Mental Health and Substance Abuse Services is liable for his or her care and treatment.  This claim of the state for such care and treatment shall constitute a valid indebtedness against any such consumer and the estate of the consumer and shall not be barred by any statute of limitations.  At the death of the consumer this claim shall be allowed and paid as other lawful claims against the estate.  Provided, further that no admission or detention of a consumer in a state facility shall be limited or conditioned in any manner by the financial status or ability to pay of a consumer, the estate of the consumer, or any relative of the consumer.

Added by Laws 1953, p. 172, § 111, emerg. eff. June 3, 1953.  Amended by Laws 1959, p. 190, § 6, emerg. eff. June 27, 1959; Laws 1986, c. 103, § 57, eff. Nov. 1, 1986.  Renumbered from § 111 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 30, emerg. eff. May 9, 2005.

§43A4202.  Amount payable for care and treatment  Inability to pay.

The amount payable for care and treatment shall be determined by the Commissioner subject to the approval of the Board.  At no time shall a person be refused care and treatment because of inability to pay.

Added by Laws 1953, p. 172, § 112, emerg. eff. June 3, 1953.  Amended by Laws 1984, c. 237, § 14, operative July 1, 1984.  Renumbered from § 112 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-4-203.  Reduction or waiver of liability - Report as to ability - Information from Tax Commission.

A.  The Board of Mental Health and Substance Abuse Services may promulgate rules authorizing the executive director or designee of a facility within the Department of Mental Health and Substance Abuse Services at which a consumer is being treated to charge on a sliding scale or waive the liability of the consumer and estate of the consumer for the care and treatment of the consumer, if it is determined that the consumer is unable to pay the full amount for such care and treatment, or that the consumer is an indigent person as defined in this title.

B.  Before any charge for care and treatment is placed on a sliding scale or waived there must be:

1.  A written application and documentation demonstrating the income of the consumer;

2.  The number of dependents of the consumer;

3.  A statement of any charges to be placed on the sliding scale or waiver of indebtedness of the consumer for care and treatment; and

4.  The reasons for the placement on the sliding scale or waiver.  The statement must be signed by the executive director or designee granting such placement on the sliding scale or waiver.  The statement must also be filed with the records of the consumer at the facility.

C.  For the purpose of determining the financial status or ability to pay of a consumer, the estate of the consumer, or persons liable for the care and treatment of the consumer, the Oklahoma Tax Commission is directed to furnish to the Commissioner of Mental Health and Substance Abuse Services, or designee, upon request, such information as may be of record in the Commission relative to consumers, and their estates.

Added by Laws 1953, p. 173, § 113, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 58, eff. Nov. 1, 1986.  Renumbered from § 113 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 168, § 1, eff. Nov. 1, 1987; Laws 2003, c. 46, § 31, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 31, emerg. eff. May 9, 2005.

§43A-4-204.  Time of payment - Statement of sum due.

The cost of the care and treatment of the consumer shall be paid monthly unless the Commissioner of Mental Health and Substance Abuse Services and any person agreeing to make the payments may arrange for quarterly or semiannual payments.  The executive director of a facility within the Department of Mental Health and Substance Abuse Services in which a consumer is held shall issue a statement of the sum that is due to all persons who are liable for the care and treatment of the consumer, but failure to send or receive this statement shall not affect the liability of a person who is otherwise liable for the care and treatment of the consumer.

Added by Laws 1953, p. 173, § 114, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 59, eff. Nov. 1, 1986.  Renumbered from § 114 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2003, c. 46, § 32, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 32, emerg. eff. May 9, 2005.

§43A-4-205.  Payment by guardian - Collection by legal proceeding.

A.  If a guardian has been appointed for the estate of a consumer in a facility within the Department of Mental Health and Substance Abuse Services, the court shall order the guardian to pay the amount of the state's claim for care and treatment.

B.  If no guardian has been appointed, the claim of the state against a consumer for the care and treatment of the consumer may be collected by suit or other proceedings against the consumer brought in the name of the state by the district attorney of the county from which said consumer was sent or any county in which the consumer may have property.

C.  The claim of the state against a husband, wife, the parents and the children of any consumer for care and treatment of the consumer may be collected by suit or other proceedings in the name of the state against the husband, the wife, a parent, a child, or any two or more of them.

Added by Laws 1953, p. 173, § 115, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 60, eff. Nov. 1, 1986.  Renumbered from § 115 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 92, emerg. eff. April 9, 1990; Laws 2003, c. 46, § 33, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 33, emerg. eff. May 9, 2005.

§43A-4-206.  Proof of indebtedness - Disposition of money collected.

In all suits or proceedings instituted in accordance with Sections 4-205 and 2-207 of this title, the executive director of the facility shall furnish proof of the indebtedness of a consumer and the amount due the state for the care and treatment of the consumer.  All collected monies shall be paid to the executive director of the facility and deposited with the State Treasurer who shall place the same to the credit of the Department of Mental Health and Substance Abuse Services revolving fund.

Added by Laws 1953, p. 174, § 118, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 61, eff. Nov. 1, 1986.  Renumbered from § 118 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2003, c. 46, § 34, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 34, emerg. eff. May 9, 2005.

§43A-5.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-5-101.  Procedures for admission to state facility, psychiatric hospital or private institution.

A.  Any person who has a mental illness or is alcohol- or drug-dependent to a degree which warrants inpatient treatment or care, and who is not in confinement in any jail or correctional facility on a criminal charge or conviction and who has no criminal charges pending against him or her, may be admitted to and confined in a facility within the Department of Mental Health and Substance Abuse Services, a state psychiatric hospital, or a licensed private institution by compliance with any one of the following procedures:

1.  Emergency admission;

2.  On voluntary application; or

3.  On involuntary court commitment.

B.  Any person who has a mental illness or is alcohol- or drug-dependent to a degree which warrants inpatient treatment or care and who has criminal charges pending against him or her but is not confined in any jail or correctional facility may be admitted to a facility within the Department or a licensed private institution pursuant to the provisions of subsection A of this section; provided, the facility or hospital shall be authorized to take such reasonable steps as necessary to assure the protection of the public, the residents of the facility or hospital and the person including, but not limited to, segregation and private facilities.  Provided further, treatment received pursuant to this subsection shall not constitute a defense in any criminal proceeding except as otherwise provided by Title 22 of the Oklahoma Statutes.

C.  1.  Any person confined pursuant to a criminal charge shall only be admitted to and confined pursuant to a court order issued in compliance with the provisions of Section 1175.6 of Title 22 of the Oklahoma Statutes.

2.  No person shall be deprived of his or her liberty on the grounds that such person is, or is supposed to have, a mental illness or is in need of mental health treatment, except in accordance with the provisions of the Mental Health Law.

Added by Laws 1953, p. 160, § 51, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 62, eff. Nov. 1, 1986.  Renumbered from § 51 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 348, § 22, eff. Nov. 1, 1989; Laws 1990, c. 51, § 93, emerg. eff. April 9, 1990; Laws 1994, c. 207, § 3, eff. Sept. 1, 1994; Laws 1995, c. 1, § 14, emerg. eff. March 2, 1995; Laws 2002, c. 488, § 31, eff. Nov. 1, 2002; Laws 2003, c. 213, § 4, eff. July 1, 2003; Laws 2003, c. 394, § 3; Laws 2005, c. 195, § 24, eff. Nov. 1, 2005.

NOTE:  Laws 1994, c. 180, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§43A5102.  Official forms required  Order as sufficient authority and protection.

No person shall be accepted into any facility without the use of the properly executed official forms.  The properly executed order to hospitalize or the order of admission shall be full and sufficient authority and protection to the executive director or the person acting as such in the absence of the executive director for receiving and detaining in the hospital the person named on the form.

Added by Laws 1953, p. 167, § 63, emerg. eff. June 3, 1953.  Renumbered from § 63 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 35, emerg. eff. May 9, 2005.

§43A5103.  Unlawful or malicious confinement in institution.

Any person who shall knowingly contrive or conspire to have ordered or admitted any person to an institution for the mentally ill or a facility for the treatment of alcoholdependent or drugdependent persons, unlawfully or maliciously shall be guilty of a misdemeanor, and upon conviction, shall be fined not to exceed One Thousand Dollars ($1,000.00) or confined in jail not to exceed one (1) year, or both such fine and imprisonment.

Added by Laws 1953, p. 174, § 131, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 63, eff. Nov. 1, 1986.  Renumbered from § 131 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-5-104.  False certification - Penalty.

Any person who falsely certifies to the mental illness, alcohol dependency, or drug dependency of any person, or whose false certificates as to mental illness, alcohol dependency, or drug dependency of any person is proved to be the result of negligence or deficient professional skill, or who signs such a certificate for pecuniary reward, or promise thereof, or other consideration of value or operating to his or her advantage, other than the professional fee usually paid for such service, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by payment of a fine not to exceed One Thousand Dollars ($1,000.00), or  imprisonment in the county jail not to exceed one (1) year, or both such fine and imprisonment.

Added by Laws 1953, p. 175, § 139, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 64, eff. Nov. 1, 1986.  Renumbered from § 139 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986; Laws 2005, c. 195, § 25, eff. Nov. 1, 2005.

§43A5201.  Rights of detained persons upon entry into facility.

All facilities wherein persons are detained for any purpose under the provisions of this act shall allow such detained person the right to contact a relative, close friend or attorney immediately upon entry into such place of detention.

Added by Laws 1980, c. 324, § 4, emerg. eff. June 17, 1980.  Renumbered from § 57.1 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A5202.  Confinement of persons alleged or adjudged mentally ill, alcoholdependent or drugdependent.

When any person alleged in any court to be mentally ill, alcoholdependent, or drugdependent, or shall have been adjudged to be mentally ill, alcoholdependent, or drugdependent and shall be in the legal custody of the county sheriff as prescribed by law, if such person has not been charged with commission of a crime, the said county sheriff is hereby authorized to confine such person in a place other than the county jail to be selected by said county sheriff and to transport such person to the place selected; provided that such confinement shall be in a place and manner so as to prevent such confined person from in any way endangering himself or any other person.  The county is hereby directed to expend such funds as may be necessary to provide for such confinement outside the county jail.  Specific authority is hereby granted the county sheriff and the county commissioners to enter into a contract with a nursing home or facility as a place of detention.  Other departments and agencies of the state may not interfere with nor deter, in any manner, this right to contract.

Added by Laws 1980, c. 324, § 5, emerg. eff. June 17, 1980.  Amended by Laws 1986, c. 103, § 66, eff. Nov. 1, 1986.  Renumbered from § 58.1 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A5203.  Conveying females to facility  Female assistants  County expense.

A.  Upon receiving an order from a district court to convey a mentally ill, alcoholdependent, or drugdependent female to a facility, the sheriff of such county shall procure a suitable female to assist in conveying the female to the facility if the sheriff or deputy who will be conveying the female is male.

B.  If a female attendant is not available, a male sheriff or male deputy may convey the mentally ill, alcohol-dependent or drug-dependent female without a female attendant if the sheriff or deputy conveying the female notifies the dispatcher of the specific mileage from the collection point to the destination point, the time of departure and the estimated time of arrival.

C.  The sheriff may procure assistance, and certify the same to the county clerk as a part of the expense of the conveyance.  No bill for the expense of such conveyance shall be allowed by the commissioners of any county unless it is accompanied by a certificate of the executive director of the facility, showing that the person has been duly conveyed to the facility by, or accompanied by a female attendant or as otherwise authorized by this section.

D.  Whenever a female consumer is transferred from one facility to another within the Department of Mental Health and Substance Abuse Services or from a facility within the Department to another facility of like nature elsewhere, the female must be accompanied by a female employee of the Department or a suitable relative of the female consumer.

Added by Laws 1953, p. 172, § 100, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 67, eff. Nov. 1, 1986.  Renumbered from § 100 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 180, § 1, emerg. eff. May 9, 1994; Laws 2005, c. 150, § 36, emerg. eff. May 9, 2005.

§43A-5-204.  Appropriate treatment and medication - Nonconsenting individuals - Immunity - Seclusion or restraint - Hearings while under influence of psychotropic medication - Inmates committed to special care unit.

A.  1.  Appropriate treatment and medication, including psychotropic medication, may be administered to a consenting individual:

1.  During the detention periods authorized by the Mental Health Law;

2.  During the time set forth in the Mental Health Law for the precommitment screening examination; or

3.  While in the custody of the Department of Corrections.

B.  Treatment and medication may be administered to a nonconsenting individual upon the written order of the physician who:

1.  Has personally examined the consumer;

2.  Finds the medication or treatment is necessary to protect the consumer, the facility or others from serious bodily harm; and

3.  Notes in the medication record of the consumer, with an explanation of the facts leading up to the decision to administer treatment and medication including psychotropic medication.

C.  Any physician who orders medication in good faith and any employee of the facility who administers medication in good faith pursuant to the written order of a physician, under the provision of this section, shall be immune from civil suits for damages that occur from the administration of medication.

D.  Seclusion or restraint may be administered to a nonconsenting individual upon the written order of a physician who:

1.  Personally examined the consumer; and

2.  Finds that seclusion or restraint is necessary to protect the consumer, the facility, or other persons.  The physician shall note in the chart of the consumer an explanation of the decision to administer seclusion or restraint, including administration of psychotropic medication.  This shall not prohibit emergency seclusion or restraint pending notification of a physician.

E.  If the consumer is under the influence of psychotropic medication during any court hearing held pursuant to Section 5401 of this title, the court, and the jury, if any, shall be advised by the district attorney at the beginning of the hearing that:

1.  The consumer is under the influence of psychotropic medication;

2.  The purpose of the medication; and

3.  The effect which such medication may have on the actions, demeanor and participation of the consumer at the hearing.

F.  If an inmate in the custody of the Department of Corrections has been properly assigned and committed to the Special Care Unit at the State Penitentiary the provisions of this section shall apply.

Added by Laws 1980, c. 324, § 9, emerg. eff. June 17, 1980.  Amended by Laws 1985, c. 235, § 2, eff. Nov. 1, 1985; Laws 1986, c. 59, § 1, eff. Nov. 1, 1986.  Renumbered from § 54.8 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 260, § 3, eff. Nov. 1, 1988; Laws 1990, c. 245, § 3, emerg. eff. May 21, 1990; Laws 1997, c. 195, § 2, eff. Nov. 1, 1997; Laws 2005, c. 150, § 37, emerg. eff. May 9, 2005.

NOTE:  Laws 1986, c. 103, § 68 repealed by Laws 1988, c. 260, § 18, eff. Nov. 1, 1988.

§43A-5-205.  Repealed by Laws 1988, c. 260, § 18, eff. Nov. 1, 1988.

§43A-5-206.  Definitions.

As used in Sections 5-206 through 5-209 of this title:

1.  "Evaluation" means the examination of a person who appears to have a mental illness or be alcohol- or drug-dependent by two licensed mental health professionals, at least one of whom is a psychiatrist who is a diplomat of the American Board of Psychiatry and Neurology, a licensed clinical psychologist, or a licensed Doctor of Medicine or Doctor of Osteopathy who has received specific training for and is experienced in performing mental health therapeutic, diagnostic, or counseling functions, for the purpose of:

a. determining if a petition requesting involuntary commitment or treatment is warranted, or

b. completing a certificate of evaluation pursuant to Section 5-414 of this title, or

c. both subparagraphs a and b of this paragraph;

2.  "Emergency examination" means the examination of a person who appears to be a mentally ill person, an alcohol-dependent person, or a drug-dependent person and a person requiring treatment, whose condition is such that it appears that emergency detention may be warranted by a licensed mental health professional at a facility approved by the Commissioner of Mental Health and Substance Abuse Services, or a designee, as appropriate for such examination to determine if emergency detention of the person is warranted;

3.  "Emergency detention" means the detention of a person who appears to be a person requiring treatment in a facility approved by the Commissioner of Mental Health and Substance Abuse Services as appropriate for such detention after the completion of an emergency examination and a determination that emergency detention is warranted for a period not to exceed seventy-two (72) hours, excluding weekends and holidays, except upon a court order authorizing detention beyond a seventy-two-hour period or pending the hearing on a petition requesting involuntary commitment or treatment as provided by this act;

4.  "Protective custody" means the taking into protective custody and detention of a person pursuant to the provisions of Section 5-208 of this title until such time as an emergency examination is completed and a determination is made as to whether or not emergency detention is warranted; and

5.  "Prehearing detention" means the court-ordered detention of a person who is alleged to be mentally ill, alcohol-dependent, or drug-dependent in a facility approved by the Commissioner as appropriate for such detention, pending a hearing on a petition requesting involuntary commitment or treatment as provided by Section 5-415 or 9-102 of this title.

Added by Laws 1988, c. 260, § 4, eff. Nov. 1, 1988.  Amended by Laws 1993, c. 312, § 1, emerg. eff. June 7, 1993; Laws 1997, c. 387, § 1, eff. Nov. 1, 1997; Laws 1998, c. 144, § 1, emerg. eff. April 22, 1998; Laws 2002, c. 488, § 32, eff. Nov. 1, 2002; Laws 2004, c. 113, § 16, eff. Nov. 1, 2004.

§43A-5-207.  Emergency detention of persons appearing to be mentally ill, alcohol-dependent or drug-dependent - Affidavits - Emergency examination - Request by persons other than peace officer.

A.  Any person who appears to be or states that such person is mentally ill, alcohol-dependent, or drug-dependent to a degree that immediate emergency action is necessary may be taken into protective custody and detained as provided pursuant to the provisions of this section.  Nothing in this section shall be construed as being in lieu of prosecution under state or local statutes or ordinances relating to public intoxication offenses.

B.  Any peace officer who reasonably believes that a person is a person requiring treatment as defined in Section 1-103 of this title shall take the person into protective custody.  The officer shall make every reasonable effort to take the person into custody in the least conspicuous manner.

C.  The officer shall prepare a written affidavit indicating the basis for the officer's belief that the person is a person requiring treatment and the circumstances under which the officer took the person into protective custody.  The officer shall give a copy of the statement to the person or the person's attorney upon the request of either.  If the officer does not make the determination to take an individual into protective custody on the basis of the officer's personal observation, the officer shall not be required to prepare a written affidavit.  However, the person stating to be mentally ill, alcohol-dependent, or drug-dependent or the person upon whose statement the officer relies shall sign a written statement indicating the basis for such person's belief that the person is a person requiring treatment.  Any false statement given to the officer by the person upon whose statement the officer relies shall be a misdemeanor and subject to the sanctions of Title 21 of the Oklahoma Statutes.

D.  If the person is medically stable, the officer shall immediately transport the person to the nearest facility designated by the Commissioner of Mental Health and Substance Abuse Services as an appropriate facility for emergency examinations.  If, subsequent to an emergency examination, it is determined that emergency detention is warranted, the officer shall transport the person to the nearest facility, designated by the Commissioner as appropriate for such detention, that has bed space available.  If it is determined by the facility director or designee that the person is not medically stable, the officer shall transport the person to the nearest hospital or other appropriate treatment facility.

E.  The parent, brother or sister who is eighteen (18) years of age or older, child who is eighteen (18) years of age or older, or guardian of the person, or a person who appears to be or states that such person is mentally ill, alcohol-dependent, or drug-dependent to a degree that emergency action is necessary may request the administrator of a facility designated by the Commissioner as an appropriate facility for an emergency examination to conduct an emergency examination to determine whether the condition of the person is such that emergency detention is warranted and, if emergency detention is warranted, to detain the person as provided in Section 5-206 of this title.

Added by Laws 1988, c. 260, § 5, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 211, § 1, eff. Sept. 1, 1990; Laws 1995, c. 90, § 1, eff. Nov. 1, 1995; Laws 2002, c. 488, § 33, eff. Nov. 1, 2002; Laws 2003, c. 46, § 35, emerg. eff. April 8, 2003; Laws 2004, c. 113, § 17, eff. Nov. 1, 2004; Laws 2005, c. 195, § 26, eff. Nov. 1, 2005.

§43A-5-208.  Emergency examination of individuals in protective custody - Emergency detention.

A.  1.  A consumer in protective custody as provided by Section 5-207 of this title shall be subject to an emergency examination at the appropriate facility by a licensed mental health professional within twelve (12) hours of being placed in protective custody for the purpose of determining whether emergency detention of the consumer is warranted.

2.  If, upon examination, the licensed mental health professional determines that the consumer is not a person requiring treatment or that the condition of the consumer is such that emergency detention is not warranted, the consumer shall either be returned by an officer immediately to the point where the consumer was taken into protective custody and released or taken to the home or residence of such consumer or to an alternative facility.  If the home or residence of the consumer is a nursing home or group home, such home shall not refuse the return of the consumer to his or her residence.

3.  If, upon examination, the licensed mental health professional determines that the consumer is a person requiring treatment to a degree that emergency detention is warranted, the licensed mental health professional shall immediately prepare a statement describing the findings of the examination and stating the basis for the determination, and the consumer shall be detained in emergency detention for a period not to exceed seventy-two (72) hours, excluding weekends and holidays, except upon a court order authorizing detention pending a hearing on a petition requesting involuntary commitment or treatment.

4.  During the emergency detention period:

a. a full examination and evaluation of the consumer shall be conducted by two licensed mental health professionals and, if the consumer appears to have a mental illness or be alcohol- or drug-dependent and be a consumer requiring treatment, the completion of a certificate of evaluation as provided by Section 5-414 of this title, and

b. reasonable efforts shall be made to determine whether the consumer has a current and unrevoked advance directive executed pursuant to the Advance Directives for Mental Health Treatment Act.

B.  If a licensed mental health professional, designated to have the responsibility by the executive director or person in charge of a hospital, or the executive director or person in charge of a facility designated by the Commissioner of Mental Health and Substance Abuse Services as appropriate for emergency detention believes a voluntary consumer to be a person requiring treatment to a degree that emergency action is necessary, the hospital or facility may detain such consumer in emergency detention for a period not to exceed seventy-two (72) hours, excluding weekends and holidays, only on the following conditions:

1.  The consumer has refused to consent or has withdrawn consent to voluntary treatment;

2.  The consumer has been examined by a licensed mental health professional who has determined that the consumer is a person requiring treatment, the condition of the consumer is such that emergency detention is warranted, and a statement has been prepared as provided in subsection A of this section; and

3.  The executive director or person in charge or the designee shall provide for a full examination and evaluation of the consumer by two licensed mental health professionals and, if the person appears to be a person requiring treatment, the completion of a certificate of evaluation.

C.  Whenever it appears that a consumer detained pursuant to the provisions of this section is no longer a person requiring treatment and will not require treatment beyond the period of detention, the consumer shall be discharged and returned by an officer to the point where he or she was taken into protective custody, or if the consumer had not been in protective custody, the consumer shall be taken to the home or residence of the consumer or to an alternative facility.  If the home or residence of the consumer is a nursing home or group home, it shall not refuse the return of the consumer to his or her residence.

D.  Whenever it appears that a person detained as provided by this section will require treatment beyond the period of emergency detention and the person has refused to consent to voluntary treatment, a licensed mental health professional conducting an evaluation of the person or the executive director of the facility in which the person is being detained, or the designee of the executive director, shall immediately file a petition or request the district attorney to file a petition with the district court as provided by Section 5-410 of this title or Section 9-102 of this title, and may request a court order directing prehearing detention when such detention is necessary for the protection of the person or others.

Added by Laws 1988, c. 260, § 6, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 51, § 94, emerg. eff. April 9, 1990; Laws 1990, c. 211, § 2, eff. Sept. 1, 1990; Laws 1997, c. 387, § 2, eff. Nov. 1, 1997; Laws 1998, c. 233, § 1, eff. Nov. 1, 1998; Laws 2000, c. 348, § 1, eff. Nov. 1, 2000; Laws 2002, c. 488, § 34, eff. Nov. 1, 2002; Laws 2003, c. 46, § 36, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 38, emerg. eff. May 9, 2005.

§43A-5-209.  Additional period of detention - Petition - Order - Notification of interested parties of detention.

A.  A person may be detained in emergency detention more than seventy-two (72) hours, excluding weekends and holidays, only if the facility in which the person being detained is presented with a copy of an order of the district court authorizing further detention.  Such order may be entered by the court only after a petition has been filed seeking involuntary commitment or treatment pursuant to the provisions of Section 5-410 or 9-102 of this title.

B.  If a copy of an order for further detention is not delivered to the facility by the end of the period of emergency detention, the person alleged to be a mentally ill person, an alcohol-dependent person, or a drug-dependent person and a person requiring treatment shall be discharged from the facility in which detained unless said person has applied for voluntary treatment.

C.  The person being held in protective custody or emergency detention shall be asked to designate any person whom such person wishes informed regarding the detention.  If the person being held in protective custody is incapable of making such designation, the peace officer holding the person in protective custody shall notify within twenty-four (24) hours of taking the person into protective custody, other than the person initiating the request for protective custody, the attorney, parent, spouse, guardian, brother, sister, or child who is at least eighteen (18) years of age of the person.  Failure of the sheriff to find such person shall within a reasonable time be reported to the administrator of the facility.  Such fact shall be made a part of the records of the facility for the person being detained.

Added by Laws 1988, c. 260, § 7, eff. Nov. 1, 1988.  Amended by Laws 1997, c. 387, § 3, eff. Nov. 1, 1997; Laws 1998, c. 144, § 2, emerg. eff. April 22, 1998; Laws 2003, c. 46, § 37, emerg. eff. April 8, 2003.

§43A-5-210.  Repealed by Laws 1997, c. 387, § 11, eff. Nov. 1, 1997.

§43A-5-211.  Repealed by Laws 1997, c. 387, § 11, eff. Nov. 1, 1997.

§43A-5-212.  Repealed by Laws 1997, c. 387, § 11, eff. Nov. 1, 1997.

§43A5301.  Citation.

Sections 5301 through 5311 of the Mental Health Law shall be known and may be cited as the "Mental Hospital Voluntary Admission Procedures Act".

Added by Laws 1963, c. 81, § 1, emerg. eff. May 21, 1963.  Amended by Laws 1986, c. 103, § 69, eff. Nov. 1, 1986.  Renumbered from § 551 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A5301.1.  Person defined.

As used in the Mental Hospital Voluntary Admission Procedures Act, "person" shall include a person found by the court to be a partially incapacitated person, over whom a limited guardian has been appointed, where the court has specifically found in its dispositional order, that the person possesses the capacity to voluntarily admit himself to a state hospital.

Added by Laws 1989, c. 23, § 1, eff. Nov. 1, 1989.

§43A5302.  Informal consumers  Admission.

A.  Any person may be admitted to a state mental hospital or stateoperated community mental health center on a voluntary basis as an informal consumer when there are available accommodations and in the judgment of the person in charge of the facility or a designee such person may require treatment therein.  Such person may be admitted as an informal consumer without making formal or written application therefor and any such informal consumer shall be free to leave such facility on any day between the hours of 9:00 a.m. and 5:00 p.m. and at such other times as the person in charge of the facility may determine.

B.  No person shall be admitted as an informal consumer pursuant to the provisions of this section to any state mental hospital or stateoperated community mental health center unless the person in charge of the facility or a designee has informed such consumer in writing of the following:

1.  The rules and procedures of the facility relating to the discharge of informal consumers;

2.  The legal rights of an informal consumer receiving treatment from the facility; and

3.  The types of treatment which are available to the informal consumer at the facility.

Added by Laws 1985, c. 116, § 1, eff. Nov. 1, 1985.  Renumbered from § 560 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 39, emerg. eff. May 9, 2005.

§43A5303.  Refusal to admit informal consumer  Liability.

The state and its agents do not have a legal duty to admit a person as an informal consumer, and refusal to admit a person as an informal consumer, if made in good faith, shall not give rise to a cause of action by anyone damaged as a result of such refusal.

Added by Laws 1985, c. 116, § 2, eff. Nov. 1, 1985.  Renumbered from § 561 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 40, emerg. eff. May 9, 2005.

§43A-5-304.  Voluntary admission to state facilities - Cost of care and treatment - Bond.

A.  The Board of Mental Health and Substance Abuse Services shall promulgate rules for the reception and retention of voluntary consumers by state facilities.

B.  The executive director in charge of any state facility or licensed private hospital for care and treatment of the mentally ill may at his or her discretion receive and retain therein as a consumer:

1.  Any person eighteen (18) years of age or over, suitable for care and treatment, who voluntarily makes written application;

2.  Any person, suitable for care and treatment at least sixteen (16) years but not over eighteen (18) years of age, with the consent of such person's parent or guardian.

C.  A person received at any facility pursuant to this section shall not be detained for a period exceeding seventy-two (72) hours, excluding weekends and holidays, from and inclusive of the date of notice in writing of his intention or desire to leave such hospital or facility.

D.  The form for voluntary application shall be printed or written on eight and one-half-inch by eleven-inch paper and shall be substantially as follows:

Mental Health Law Form 19.

VOLUNTARY APPLICATION FOR ADMISSION TO THE EXECUTIVE DIRECTOR OF THE FACILITY ______AT______

Application is hereby made for my admission to the above named facility within the Department of Mental Health and Substance Abuse Services as a voluntary consumer under the provisions of the Oklahoma Mental Health Law.

Dated this ____ day of ____, 20__.

________Applicant

________Address

Subscribed and sworn to before me this ____ day of ____, 20__.

______________

Notary Public

E.  The applicant, or someone on behalf of the applicant, must pay a bond for the cost of care and treatment or pay such cost each month in advance, unless it is determined that the applicant is a poor or indigent person as provided in this title.

Added by Laws 1953, p. 161, § 53, emerg. eff. June 3, 1953.  Amended by Laws 1965, c. 265, § 1, emerg. eff. June 23, 1965; Laws 1986, c. 103, § 70, eff. Nov. 1, 1986.  Renumbered from § 53 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 97, emerg. eff. April 9, 1990; Laws 2002, c. 488, § 35, eff. Nov. 1, 2002; Laws 2005, c. 150, § 41, emerg. eff. May 9, 2005.

§43A-5-305.  Application for voluntary admission.

Any person desiring and needing psychiatric treatment in a state facility for the mentally ill as a voluntary consumer may present a written application to the judge of the district court:

1.  Of the county in which the person resides; or

2.  Of the county in which a state hospital for the mentally ill is located.  The application may be in substantially the following form:

IN THE DISTRICT COURT OF _________________________ COUNTY, OKLAHOMA

In the Matter of the Mental Health of No._________

on the Mental Health Consumer Docket

APPLICATION FOR VOLUNTARY ADMISSION TO MENTAL FACILITY

I declare that my name is ____, that I am ____ years of age, and that I reside in ____ County, Oklahoma, my permanent residence address being as follows:

______________________________________________________________

I have obtained medical advice concerning my condition, and I desire to be admitted to the ____ State Facility at ____, Oklahoma, as a voluntary consumer under the provisions of the Mental Hospital Voluntary Admission Procedures Act.  I understand that if admitted to this facility I may be detained in this facility until the executive director of this facility concludes that it is proper for me to be released, not exceeding, however, a period of seventy-two (72) hours after I give written notification to the executive director or a designee of my desire to leave the facility.

I declare that the names and addresses of my close relatives are as follows:

Father: _______________________

Mother: _______________________

Spouse: _______________________

Adult Children: _______________

Other: ________________________

Dated this ____ day of _____, 20__.

___________________

(Signature)

Added by Laws 1963, c. 81, § 2, emerg. eff. May 21, 1963.  Amended by Laws 1986, c. 103, § 71, eff. Nov. 1, 1986.  Renumbered from § 552 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 36, eff. Nov. 1, 2002; Laws 2005, c. 150, § 42, emerg. eff. May 9, 2005.

§43A-5-306.  Certificate of physician.

The application described in Section 5-305 of this title shall be accompanied by a certificate in duplicate signed by a licensed doctor of medicine or osteopathic physician who is duly licensed to practice his such profession by the Oklahoma State Board of Medical Licensure and Supervision or the Oklahoma Board of Osteopathic Examiners, who is not related by blood or marriage to the person being examined, and who has no interest in the estate of the person being examined.  This certificate may be substantially in the following form:

CERTIFICATE OF PHYSICIAN

I do hereby certify that on the ____ day of ____, 20__, I examined ____ and I am of the opinion that the person has a mental illness, and for his/her own welfare ought to be admitted to ____ at ____, Oklahoma, as a consumer therein.

I further certify that I have explained to this person that if he/she is admitted to a facility for the mentally ill as a voluntary consumer, the medical staff may find it necessary or desirable to give a course of treatment requiring an extended period of time, and that it is not the legislative policy of the state to authorize the expenditure of public funds for the commencement of an expensive treatment unless the consumer desires to continue that treatment for the length of time that the attending physicians believe is likely to give adequate benefit to the consumer; and I have also explained that it may become necessary to give treatment which may temporarily weaken the system of the consumer so that it would be injurious to his/her health to release him/her immediately upon his/her request; and that therefore the executive director or designee of the facility has authority under the law to detain the consumer in the hospital for as long as seventy-two (72) hours after the consumer gives written notice to the executive director of his/her desire to leave the hospital pursuant to Section 5-208 of Title 43A of the Oklahoma Statutes.

I further certify that in my opinion this person has sufficient mental capacity to and does understand and comprehend the matters set out in the preceding paragraph.

I do further certify that I am a licensed doctor of medicine duly licensed as such by the Oklahoma State Board of Medical Licensure and Supervision (or that I am an osteopathic physician duly licensed as such by the Oklahoma Board of Osteopathic Examiners) and that I am not related by blood or marriage to the person being examined and that I have no interest in the estate of the person being examined.

________________________________

(Signature of doctor of medicine

or osteopathic physician)

Added by Laws 1963, c. 81, § 3, emerg. eff. May 21, 1963.  Renumbered from § 553 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 118, § 3, operative July 1, 1987; Laws 2003, c. 46, § 38, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 43, emerg. eff. May 9, 2005.

§43A5307.  Questioning of applicant by judge of the district court  Order.

When the applicant appears in person before the judge of the district court and presents the application and the certificate of the examining doctor of medicine or osteopathic physician, the judge of the district court shall fully question the applicant.  If the judge of the district court is satisfied that the applicant fully understands the nature of the application and the consequences which the law will impose in the event applicant is admitted to the hospital as a consumer and that the application is voluntarily made, the judge of the district court shall forthwith make an order authorizing the executive director of the appropriate State Hospital for the mentally ill to admit the applicant as a consumer.

Added by Laws 1963, c. 81, § 4, emerg. eff. May 21, 1963.  Renumbered from § 554 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 44, emerg. eff. May 9, 2005.

§43A5308.  Order authorizing admission.

The order of the judge of the district court authorizing the admission of an applicant as a voluntary consumer pursuant to the provisions of the Mental Hospital Voluntary Admission Procedures Act may be in substantially the following form:

IN THE COUNTY COURT OF _________________________ COUNTY, OKLAHOMA

In the Matter of the

Mental Health of  No._______

________________   on the Mental Health

Consumer   Docket

ORDER AUTHORIZING ADMISSION TO MENTAL HOSPITAL

OF VOLUNTARY CONSUMER

Now on this ____ day of ____, 20__, the above named _____ having appeared before me as county judge of this county and state, with his/her application to be admitted as a voluntary consumer to the ____ Hospital, a state hospital for the mentally ill located at ____, together with a certificate signed by ____, a doctor of medicine or osteopathic physician, with offices at ____, Oklahoma, such certificate being in the form provided by the Mental Hospital Voluntary Admission Procedures Act.

And it appearing to me that the consumer fully understands the nature of the application and the consequences which the law will impose in the event the applicant is admitted to a mental hospital as a consumer therein, and that the application is voluntarily made.

It is therefore ORDERED that the ____ should be and he/she is hereby ORDERED to be admitted to the ____ State Hospital at ____, Oklahoma, and a certified copy of this order shall be sufficient authority for the executive director of such facility to detain the consumer in accordance with the provisions of the Mental Hospital Voluntary Admission Procedures Act.

The Sheriff of ____ County, Oklahoma, is authorized and directed, on the request of the consumer herein named, to cause the consumer to be transmitted to ____ State Hospital at ____, Oklahoma, and to deliver to the executive director of such hospital one certified copy of this order and to make return as provided by law.

___________________________

Judge of the District Court

Added by Laws 1963, c. 81, § 5, emerg. eff. May 21, 1963.  Amended by Laws 1986, c. 103, § 72, eff. Nov. 1, 1986.  Renumbered from § 555 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 45, emerg. eff. May 9, 2005.

§43A5309.  Detention against will prohibited  Notice of desire to be discharged.

No consumer admitted to a state mental hospital under the provisions of the Mental Hospital Voluntary Admission Procedures Act shall be detained in a mental hospital against the will of the person more than seventy-two (72) hours, excluding weekends and holidays, after the consumer gives notice in writing to the executive director of the facility of the desire of the consumer to be discharged from the facility.  The executive director of the facility may designate one or more employees of the facility to receive a notification provided by this section with the same effect as if delivered to the executive director personally.

Added by Laws 1963, c. 81, § 6, emerg. eff. May 21, 1963.  Amended by Laws 1986, c. 103, § 73, eff. Nov. 1, 1986.  Renumbered from § 556 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 186, § 15, eff. Nov. 1, 2001; Laws 2005, c. 150, § 46, emerg. eff. May 9, 2005.

§43A5310.  Mental Health Law provisions applicable.

Unless otherwise provided by law, the provisions of the Mental Health Law shall be applicable to consumers admitted to state mental hospitals under the provisions of the Mental Hospital Voluntary Admission Procedures Act.

Added by Laws 1963, c. 81, § 7, emerg. eff. May 21, 1963.  Amended by Laws 1986, c. 103, § 74, eff. Nov. 1, 1986.  Renumbered from § 557 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 47, emerg. eff. May 9, 2005.

§43A5311.  Procedure as cumulative.

The admission procedure prescribed by the Mental Hospital Voluntary Admission Procedures Act shall be cumulative to the procedures prescribed by other provisions of law.  Nothing herein shall affect the admission procedures prescribed by other provisions of law.

Added by Laws 1963, c. 81, § 9, emerg. eff. May 21, 1963.  Amended by Laws 1986, c. 103, § 75, eff. Nov. 1, 1986.  Renumbered from § 559 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-5-401.  Repealed by Laws 1997, c. 387, § 11, eff. Nov. 1, 1997.

NOTE:  Subsequent to repeal, § 5-401 was amended by Laws 1997, c. 195, § 3 to read as follows:

A.  The father, mother, husband, wife, brother, sister, guardian or child, over the age of eighteen (18) years, of a person alleged to be a person requiring treatment, or the parent, father, mother, guardian or person having custody of a minor child, a physician or person in charge of any facility or correctional institution, or any peace officer within the county in which the person alleged to be a person requiring treatment resides or may be found or the district attorney in whose district the person requiring treatment resides or may be found, may petition the district court, upon which is hereby conferred jurisdiction, to determine whether the person is a person requiring treatment and to order the least restrictive appropriate treatment for that person.  The petition shall contain a statement of the facts upon which the allegation is based and, if known, the names and addresses of any witnesses to the alleged facts.  The petition shall be verified and made under penalty of perjury.

B.  Upon the filing of a petition, the district court shall determine, based upon clear and convincing evidence, whether there is probable cause to detain the person requiring treatment prior to a hearing on the petition.  If the court finds that probable cause does exist, an order may be entered authorizing any peace officer to take that person into custody and to detain such person in a suitable facility prior to the hearing on the petition; provided that such period of temporary detention shall not exceed seventytwo (72) hours, excluding days when the district court is not in session.  Such detention shall be extended to coincide with any order of continuance entered by the court at the first hearing.  A certified copy of the order of continuance shall constitute authority for the facility to continue to detain the subject individual during the period of continuance.

C.  Upon receiving the petition, the court shall fix a day for the hearing thereof and shall forthwith appoint an attorney and an examining commission.  A copy of the petition and notice as hereinafter described shall be served personally at least one (1) day before the examining commission is scheduled to hold its proceedings, and as many additional days as are requested by the person alleged to be a person requiring treatment or the person's attorney as are reasonable without prejudice to the person.  Any request for additional days shall be subject to the discretion of the court, considering the facts and circumstances of each particular case, including cost.  The notice shall contain the following information:

1.  The definition provided by the Mental Health Law of a mentally ill person and a person requiring treatment;

2.  A statement that the court has appointed an examining commission composed of two qualified examiners to examine the mental condition of the person allegedly requiring treatment and execute a certificate of their findings;

3.  The time and place of any examination to be conducted by the examining commission, and the hearing on the petition;

4.  A statement that, upon request, the hearing on the petition may be conducted as a jury trial and the jury shall be composed of six persons having the qualifications required of jurors in courts of record;

5.  A statement that the petitioner and witnesses identified in the petition may offer testimony under oath at the hearing on the petition;

6.  A statement that the court has appointed an attorney for the person alleged to be a person requiring treatment who shall represent  the person until final disposition of the case;

7.  A statement that if the person alleged to be a person requiring treatment is indigent, the court shall pay the attorney fees;

8.  A statement that if the person is found at the hearing or at a jury trial to be mentally ill and a person requiring treatment under this act, that the court will take evidence and make findings of fact concerning the person's competency to consent or to refuse the treatment that is ordered, including, but not limited to, the patient's right to refuse psychotropic medications; and

9.  A statement that the person alleged to be a person requiring treatment shall be afforded such other rights as are guaranteed by state and federal law and that such rights include a trial by jury, if demanded.  The notice shall be served upon the person alleged to be a person requiring treatment, the person's father, mother, husband, wife or guardian or, in their absence, someone of the next of kin, of legal age, if any such persons are known to be residing within the county, and upon such person's relatives residing outside of the county, as may be ordered by the court, and also upon the person with whom the person alleged to be a person requiring treatment may reside, or at whose house the person may be.  The person making such service shall make affidavit of the same and file such notice, with proof of service, with the district court.  This notice may be served in any part of the state when so ordered by the court.

D.  1.  The attorney appointed by the court shall be a licensed and actively practicing attorney who shall represent the person alleged to be a person requiring treatment until final disposition of the case.  The court may appoint a public defender where available.  The attorney shall meet and consult with the person within one (1) day of notification of his appointment.  The attorney shall immediately, upon meeting with the person alleged to be a person requiring treatment, present to such person a statement of the person's rights, including all rights afforded to the person by the Oklahoma and United States Constitutions.  The attorney shall be required to notify the court of any current and unrevoked advance directive that has been executed by the person alleged to be a person requiring treatment pursuant to the Advance Directives for Mental Health Treatment Act and to provide a written copy of the advance directive to the court and a representative of the district attorney's office, if available.

2.  The courtappointed attorney shall be replaced by another attorney if:

a. the person alleged to be a person requiring treatment prefers the services of an attorney other than the one initially appointed for him,

b. the preferred attorney agrees to accept the responsibility, and

c. the person alleged to be a person requiring treatment or the attorney whom the person prefers notifies the court of the preference and the attorney's acceptance of employment.

The preferred attorney shall meet and consult with the person alleged to be a person requiring treatment within one (1) day of the employment of the attorney.  Any request for additional days shall be subject to the discretion of the court, considering the facts and circumstances of each particular case, including cost.

E.  The attorney fees for all services shall be paid by the person alleged to be a person requiring treatment.  However, if the person alleged to be a person requiring treatment, or a person empowered pursuant to law to act on behalf of such person, submits an affidavit that such person is indigent, and unable to pay attorney fees, the attorney fees shall be paid from the court fund, after a determination by the court that such person is indigent.  The amount of such fee shall be set by the court.

F.  The district court shall in each case appoint an examining commission composed of two qualified examiners, one of whom may be a licensed clinical psychologist.  The qualified examiners shall make a careful personal examination and inquiry into the mental condition of the person alleged to be a person requiring treatment and execute a certificate of their findings.  The examining commission appointed by the court shall have the right to conduct an examination of the mental condition of the person alleged to be a person requiring treatment, either prior to or at the time of the hearing on the petition.  Any examination that is conducted prior to the hearing shall be on proper notice to the person and the appointed or selected attorney for the person.

G.  The examining commission forms shall be printed or written on eight and onehalf inch by eleven inch (8 1/2" x 11") sheets of paper and shall be substantially as follows:

EXAMINER'S CERTIFICATE

We, the undersigned, together and in the presence of each other, have made a personal examination of _____, a person alleged to be a person requiring treatment, and do hereby certify that we did on the _________ day of _________________, 19__, make a careful personal examination of the actual condition of the said person and have interrogated ________________, the person seeking the commitment of ______________, and _________________, the witness(es) identified in the petition, and on such examination we find that she/he is/not a person requiring treatment.  The facts and circumstances on which we base our opinions are stated in the following report of symptoms and history of case, which is hereby made a part hereof.

We are duly licensed to practice in the State of Oklahoma, are not related to ___________________ by blood or marriage, and have no interest in her/his estate.

Witness our hands this __________ day of ___________, 19__.

___________________, M.D., D.O., Ph.D., Other

___________________, M.D., D.O., Ph.D., Other

Subscribed and sworn to before me this _______________________

day of ________________, 19__.

__________________________________________

Notary Public

REPORT OF SYMPTOMS AND HISTORY OF

CASE BY EXAMINERS

l.  GENERAL

Complete name _________________________________________________

Place of residence ____________________________________________

Sex _______________ Color _______________

Age _________________

Date of Birth _________________________________________________

Place of Birth ________________________________________________

Length of residency in Oklahoma _______________________________

Single, married, widowed, separated, divorced _________________

Number of children living _____________________________________

Number dead ___________________________________________________

Occupation ____________________________________________________

Date of last employment _______________________________________

Education _____________________________________________________

Religion ______________________________________________________

Name, relationship, address, and telephone number of

correspondents: _____________________________________________

_______________________________________________________________

_______________________________________________________________

2.  HISTORY OF FAMILY

Name of father ________________________________________________

Birthplace __________________________________________________

Maiden name of mother _________________________________________

Birthplace __________________________________________________

Name of spouse (or maiden name of wife) _______________

Birthplace __________________________________________________

General characteristics of family _____________________________

What relatives have had mental or nervous trouble? ____________

_______________________________________________________________

3.  HISTORY OF PATIENT PREVIOUS TO PRESENT ILLNESS

Describe the general health, development, sickness and accidents

prior to the present disorder _______________________________

Personality, school record, and social habits _________________

Previous attacks and hospitalization for mental

health: _____________________________________________________

Place and date ________________________________________________

_______________________________________________________________

HISTORY OF PRESENT ILLNESS

Supposed cause ________________________________________________

Date of onset and course ______________________________________

Abnormal talk _________________________________________________

Suicidal tendencies ___________________________________________

Abnormal conduct ______________________________________________

History of violence ___________________________________________

Special and unusual symptoms __________________________________

Use of alcohol ________________________________________________

Use of narcotics ______________________________________________

Diagnosis, if determined ______________________________________

Dangerous?  Yes ______________ No _________________ If Yes,

explain basis for opinion ___________________________________

State the least restrictive treatment which is appropriate to

condition ___________________________________________________

State the least restrictive treatment which is available

within the catchment area ___________________________________

Is the patient competent to refuse treatment that is

ordered? ____________________________________________________

NAME AND RELATIONSHIPS OF INFORMANTS

Other data ____________________________________________________

Dated at ______________, Oklahoma, this ___________day of

______________________, 19__

______________, M.D., D.O., Ph.D., Other

_______________________________________

Address

______________, M.D., D.O., Ph.D., Other

_______________________________________

Address

H.  The members of the examining commission making an examination and certifying the condition of the person alleged to be a person requiring treatment shall, regardless of whether or not they find such person mentally ill, be entitled to receive for such services a reasonable sum set by the court, and twenty cents ($0.20) per mile for travel necessarily performed in going to the place of such examination and such further sum for expenses as the judge of the district court shall allow, such sums to be paid from the local court fund.  Any private fees or funds received or recovered in connection with such hearing shall be deposited to the credit of the local court fund.

I.  The person alleged to be a person requiring treatment shall have the right to be present at the hearing on the petition or jury trial unless it is made to appear to the court that the presence of the person alleged to be a person requiring treatment makes it impossible to conduct the hearing or trial in a reasonable manner or that the presence of the person would be injurious to the health or wellbeing of the person.  The court may not decide in advance of the hearing, solely on the basis of the certificate of the examining commission, that the person alleged to be a person requiring treatment should not be allowed nor required to appear.  It shall be made to appear to the court based upon clear and convincing evidence that alternatives to exclusion were attempted before the court renders the removal for that purpose or determines that the appearance at such hearing would be improper and unsafe.

J.  The court, at the hearing on the petition, shall determine by clear and convincing evidence if the person is a person requiring treatment, and the court will take evidence and make findings of fact concerning the person's competency to consent to or refuse the treatment that may be ordered, including, but not limited to, the patient's right to refuse medication.  If a jury trial is not demanded, the court may receive as evidence and act upon the affidavits and reports of the examining commission, without further evidence being presented.  If the court deems it necessary, or if the person alleged to be a person requiring treatment shall so demand, the court shall schedule the hearing on the petition as a jury trial to be held within seventytwo (72) hours of the demand, excluding days when the court is not officially in session, or within as much additional time as is requested by the attorney of the person requiring treatment, upon good cause shown.

K.  At the hearing on the petition, when it is conducted as a jury trial, the petitioner and any witness in behalf of the petitioner shall be subject to crossexamination by the attorney for the person alleged to be a person requiring treatment.  The person alleged to be a person requiring treatment may also be called as a witness and crossexamined.  No statement, admission or confession made by the person alleged to be a person requiring treatment may be used for any purpose except for proceedings under this section.  No such statement, admission or confession may be used against such person in any criminal action whether pending at the time the hearing is held or filed against such person at any later time directly or in any manner or form.

L.  If any person admitted under this section or any other provision of law is not found at the hearing on the petition to be a person requiring treatment after the person is admitted to a facility, the person shall be discharged immediately.

M.  If any person admitted under this section or any other provision of law is found at the hearing on the petition to be a person requiring treatment, such person shall be delivered to the custody of the Department of Mental Health and Substance Abuse Services for a placement that is suitable to the person's needs.

N.  The court shall make and keep records of all cases brought before it.  No records of proceedings under the Mental Health Law shall be open to public inspection except by order of the court or to employees of the Department of Mental Health and Substance Abuse Services, the person's attorney of record, or persons having a legitimate treatment interest.

O.  Bonded abstractors may be deemed to be persons having a legitimate interest for the purpose of having access to records regarding determinations of persons requiring treatment under this section.

§43A-5-402.  Repealed by Laws 1997, c. 387, § 11, eff. Nov. 1, 1997.

§43A-5-403.  Renumbered as § 5-417 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-404.  Renumbered as § 5-418 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-405.  Renumbered as § 5-416 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-406.  Renumbered as § 5-419 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-407.  Renumbered as § 5-420 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-410.  Petition regarding person requiring treatment.

A.  The following persons may file or request the district attorney to file a petition with the district court, upon which is hereby conferred jurisdiction, to determine whether an individual has a mental illness and is a person requiring treatment, and to order the least restrictive appropriate treatment for the person:

1.  The father, mother, husband, wife, brother, sister, guardian or child, over the age of eighteen (18) years, of an individual alleged to have a mental illness and to be a person requiring treatment;

2.  A licensed mental health professional;

3.  The executive director of a facility designated by the Commissioner of Mental Health and Substance Abuse Services as appropriate for emergency detention;

4.  An administrator of a hospital that is approved by the Joint Commission on Accreditation of Healthcare Organizations; provided, however, in any involuntary commitment procedure in which a hospital is the petitioner pursuant to the provisions of this section, the hospital may participate in such hearing without retaining their own legal counsel if the hospital provides as a witness a mental health therapist or a licensed mental health professional;

5.  A person in charge of any correctional institution;

6.  Any peace officer within the county in which the individual alleged to have a mental illness and to be a person requiring treatment resides or may be found; or

7.  The district attorney in whose district the person resides or may be found.

B.  The petition shall contain a statement of the facts upon which the allegation is based and, if known, the names and addresses of any witnesses to the alleged facts.

1.  The petition shall be verified and made under penalty of perjury.

2.  A request for the prehearing detention of the individual alleged to have a mental illness and to be a person requiring treatment may be attached to the petition.

3.  If the individual alleged to have a mental illness and to be a person requiring treatment is being held in emergency detention, a copy of the certificate of evaluation shall be attached to the petition.

C.  The inpatient mental health treatment of minors shall be pursuant to the provisions of the Inpatient Mental Health Treatment of Minors Act.

Added by Laws 1997, c. 387, § 4, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 37, eff. Nov. 1, 2002; Laws 2004, c. 191, § 1, emerg. eff. May 3, 2004.

§43A-5-411.  Rights of individuals alleged to have mental illness and require treatment.

A.  An individual alleged to have a mental illness and to be a person requiring treatment shall have the following rights:

1.  The right to notice, as provided by Section 5-412 of this title;

2.  The right to counsel, including court-appointed counsel, and if the person has no counsel, that the court shall appoint an attorney to represent the person at no cost if the person is an indigent person and cannot afford an attorney;

3.  The right to a hearing and the right to a closed hearing, unless the person requests otherwise;

4.  Upon request, right to a jury trial.  The jury shall be composed of six persons having the qualifications required of jurors in courts of record;

5.  The right to be present at the hearing on the petition or jury trial.  The person shall be present at the hearing or jury trial unless the court finds that the presence of the person alleged to be a mentally ill person requiring treatment makes it impossible to conduct the hearing or trial in a reasonable manner or that the presence of the person would be injurious to the health or well-being of such person.

a. The court shall not decide in advance of the hearing, solely on the basis of the certificate of evaluation, that the person alleged to be a mentally ill person requiring treatment should not be allowed nor required to appear.

b. Prior to issuing an order excluding the person from the hearing or jury trial, the court shall find, based upon clear and convincing evidence, that alternatives to exclusion of the person were attempted;

6.  The right to present and to cross-examine witnesses.  The petitioner and witnesses identified in the petition shall offer testimony under oath at the hearing on the petition.  When the hearing is conducted as a jury trial, the petitioner and any witness in behalf of the petitioner shall be subject to cross-examination by the attorney for the person alleged to be a person requiring treatment.  The person alleged to be a person requiring treatment may also be called as a witness and cross-examined.

B.  An individual alleged to be or found by a court to have a mental illness and be a person requiring treatment shall be afforded such other rights as are guaranteed by state and federal law.

C.  No statement, admission or confession made by the person alleged to have a mental illness and to be a mentally ill person requiring treatment shall be used for any purpose except for proceedings under this act.  No such statement, admission or confession may be used against such person in any criminal action whether pending at the time the hearing is held or filed against such person at any later time directly or in any manner or form.

D.  An attorney appointed by the court to represent a person alleged to have a mental illness and to be a person requiring treatment shall be a licensed and actively practicing attorney who shall represent the person until final disposition of the case.  The court may appoint a public defender where available.

1.  The attorney appointed by the court shall meet and consult with the person within one (1) day of notification of the appointment.  The attorney shall immediately, upon meeting with the person alleged to be a person requiring treatment, present to such person a statement of the rights, including all rights afforded to persons alleged to have a mental illness and to be persons requiring treatment by the Oklahoma and the United States Constitutions.

2.  The court-appointed attorney shall be replaced by another attorney if:

a. the person alleged to have a mental illness and to be a person requiring treatment prefers the services of an attorney other than the one initially appointed for the person,

b. the preferred attorney agrees to accept the responsibility, and

c. the person alleged to have a mental illness and to be a person requiring treatment or the preferred attorney notifies the court of the preference and the attorney's acceptance of employment.

The preferred attorney shall meet and consult with the person within one (1) day of employment or appointment.  Any request for additional days shall be subject to the discretion of the court, considering the facts and circumstances of each particular case, including cost.

3.  The attorney fees for all services shall be paid by the person alleged to be a person requiring treatment.  However, if the person alleged to be a person requiring treatment, or a person empowered pursuant to law to act on behalf of such person, submits an affidavit that such person is indigent and unable to pay attorney fees, the attorney fees shall be paid from the court fund, after a determination by the court that such person is indigent.  The amount of such fee shall be set by the court.

4.  The attorney representing the person alleged to have a mental illness and to be a person requiring treatment shall notify the court of any current and unrevoked advance directive that has been executed by such person pursuant to the Advance Directives for Mental Health Treatment Act and provide a written copy of the advance directive, if available, to the court and a representative of the district attorney's office.

Added by Laws 1997, c. 387, § 5, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 38, eff. Nov. 1, 2002.

§43A-5-412.  Notice.

A.  Notice of the date, time and place of the hearing on a petition alleging a person to have a mental illness and to be a person requiring treatment shall be delivered to such person at least one (1) day prior to the hearing.  Notice shall be personally delivered to the person together with a copy of the petition and, if applicable, copies of the certificate of evaluation, the affidavit of the peace officer, and any order of the court directing prehearing detention or an evaluation of the person.

B.  The notice shall contain the following information:

1.  The definitions provided by Section 1-103 of this title of a "mental illness" and a "person requiring treatment";

2.  If applicable, that the court has ordered the evaluation of the person by two licensed mental health professionals, at least one of whom is a psychiatrist who is a diplomate of the American Board of Psychiatry and Neurology, a licensed clinical psychologist, or a licensed Doctor of Medicine or Doctor of Osteopathy who has received specific training for and is experienced in performing mental health therapeutic, diagnostic, or counseling functions, for the purpose of conducting an evaluation of the person alleged to have a mental illness and to be a person requiring treatment and executing a certificate of evaluation stating their findings, and the time and place of the evaluation;

3.  That, upon request, the hearing on the petition may be conducted as a jury trial and the jury shall be composed of six persons having the qualifications required of jurors in courts of record;

4.  That the petitioner and witnesses identified in the petition may offer testimony under oath at the hearing on the petition;

5.  If applicable, that the court has appointed an attorney for the person alleged to have a mental illness and to be a person requiring treatment who shall represent the person until final disposition of the case and that if the person is indigent, the court shall pay the attorney fees;

6.  That, if the person is found at the hearing or at a jury trial to have a mental illness and to be a person requiring treatment under this act, the court will take evidence and make findings of fact concerning the person's competency to consent or to refuse the treatment that is ordered, including, but not limited to, the right of the person to refuse psychotropic medications; and

7.  That the person alleged to have a mental illness and to be a person requiring treatment shall be afforded such other rights as are guaranteed by state and federal law.

C.  The person delivering the copy of the notice and petition to the person alleged to have a mental illness and to be a person requiring treatment shall, at the time of delivery, explain the content, purpose and effect of the notice and the legal right to judicial review by habeas corpus.

D.  1.  A copy of the notice, the petition, and the attachments to the petition, if any, shall also be delivered at least one (1) day prior to the hearing to:

a. the individual initiating the request for protective custody, emergency detention, involuntary commitment or prehearing detention,

b. the attorney or court-appointed counsel of the person,to the district attorney, and to the public defender, if any,

c. the facility, if any, in which the person is detained in emergency detention,

d. the Department of Mental Health and Substance Abuse Services, and

e. a parent, spouse, guardian, brother, sister or child who is at least eighteen (18) years of age of the person alleged to have a mental illness and to be a person requiring treatment and who is not the individual initiating the petition or a request for protective custody, emergency detention, involuntary commitment or prehearing detention.  Notice shall also be delivered to any other person as may be ordered by the court.

2.  The notice required by this subsection may be served personally or by certified mail.  When notice is served personally, the person making such service shall make affidavit of the same and file such notice, with proof of service, with the district court.  This notice may be served in any part of the state when so ordered by the court.

E.  Notice of orders of a court directing an evaluation or prehearing detention of a person alleged to have a mental illness and to be a person requiring treatment shall be delivered in substantially the same manner as provided by subsection A of this section.  Notice of a court order directing an evaluation of the person shall be delivered at least one (1) day before the evaluation, and as many additional days as are requested by the person alleged to have a mental illness and to be a person requiring treatment or the attorney of such person as are reasonable without prejudice to the person.  Any request for additional days shall be subject to the discretion of the court, considering the facts and circumstances of each particular case.

Added by Laws 1997, c. 387, § 6, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 39, eff. Nov. 1, 2002.

§43A-5-413.  Prehearing detention.

A.  When a request for an order of prehearing detention is attached to a petition alleging a person to have a mental illness and to be a person requiring treatment, the district court shall determine whether there is probable cause to detain the person who is the subject of the petition prior to a hearing on the petition.

1. If the court issues an order for detention, it shall immediately set a date, time, and place for a hearing on the petition.

2.  The period of prehearing detention shall not exceed seventy-two (72) hours, excluding the weekends and holidays, except upon a court order authorizing detention beyond a seventy-two-hour period or pending the hearing on a petition requesting involuntary commitment or treatment.  Prehearing detention may be extended to coincide with any order of continuance entered by the court.

B.  If the court finds that probable cause to detain the person alleged to have a mental illness and to be a person requiring treatment does not exist, the court shall dismiss the request and, if the person is being held in protective custody or emergency detention, order the person released and returned to the point where such person was taken into protective custody.

C.  If the court finds that probable cause to detain the person alleged to have a mental illness and to be a person requiring treatment does exist:

1.  An order may be entered authorizing any peace officer to take that person into custody and to detain such person in a suitable facility prior to the hearing on the petition; or

2.  If the person is being held in emergency detention, the court may issue an order authorizing the facility to detain the person prior to a hearing on the petition.

A certified copy of an order of prehearing detention shall constitute authority for a facility to detain or to continue to detain the person who is the subject of the order.

Added by Laws 1997, c. 387, § 7, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 40, eff. Nov. 1, 2002.

§43A-5-414.  Evaluations.

A.  If a certificate of evaluation is not attached to a petition alleging a person to have a mental illness and to be a person requiring treatment at the time the petition is filed, the court shall order the person who is the subject of the petition to undergo an evaluation by two licensed mental health professionals, and a certificate of evaluation to be completed and filed with the court prior to the hearing.

1.  The evaluation shall be conducted on an outpatient basis unless the court has issued an order for prehearing detention.

2.  A copy of all petitions, orders, affidavits, police reports and other relevant documents shall accompany the person to the place where the evaluation is to be conducted.

3.  Upon completion of the evaluation, the facility shall transmit a copy of the report of the licensed mental health professionals conducting the evaluation and the certificate of evaluation to the court and to the attorney of record for the person evaluated.

B.  The report of the licensed mental health professionals conducting an evaluation pursuant to this section shall include written findings as to whether:

1.  The person being evaluated appears to have a demonstrable mental illness and is a person requiring treatment as defined in this title, and is reasonably likely to benefit from mental health treatment; and

2.  Based on the following, inpatient treatment is the least restrictive alternative that meets the needs of the person:

a. reasonable efforts have been made to provide for the mental health treatment needs of the person through the provision of less restrictive alternatives and the alternatives have failed to meet the treatment needs of the person, or

b. after a thorough consideration of less restrictive alternatives to inpatient treatment, the condition of the person is such that less restrictive alternatives are unlikely to meet the treatment needs of the person.

C.  The certificate of evaluation shall be substantially in the following form and signed by two licensed mental health professionals who have participated in the evaluation of the person.  At least one of the licensed mental health professionals shall be a psychiatrist who is a diplomate of the American Board of Psychiatry and Neurology, a licensed clinical psychologist, or a licensed Doctor of Medicine or Doctor of Osteopathy who has received specific training for and is experienced in performing mental health therapeutic, diagnostic, or counseling functions:

NOTICE OF CERTIFICATION

To the District Court of __________ County,

State of Oklahoma

The authorized agency providing evaluation services in the County

of _____________ has evaluated the condition of:

Name _______________________________________________________

Address ____________________________________________________

Age ________________________________________________________

Sex ________________________________________________________

Marital status _____________________________________________

We have evaluated the person and make the following findings:

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

The findings are based on the following:

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

The above-named person has been informed of this evaluation, and has been advised of, but has not been able or willing to accept referral to, the following services:

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

We hereby state that a copy of this certificate of evaluation has been delivered to the attorney of the above-named person.

Added by Laws 1997, c. 387, § 8, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 41, eff. Nov. 1, 2002.

§43A-5-415.  Hearing and order.

A.  Upon receiving a petition alleging a person to have a mental illness and to be a person requiring treatment, the court shall set a day and time for the hearing.

1.  If the person alleged to have a mental illness and to be a person requiring treatment does not have an attorney, the court shall immediately appoint an attorney for the person.

2.  If a copy of a certificate of evaluation is not attached to the petition at the time it is filed, the court shall immediately order an evaluation of the person as provided by Section 5-414 of this title.

B.  If the court deems it necessary, or if the person alleged to have a mental illness and to be a person requiring treatment demands, the court shall schedule the hearing on the petition as a jury trial to be held within seventy-two (72) hours of the demand, excluding weekends and holidays, or within as much additional time as is requested by the attorney of such person upon good cause shown.

C.  The court, at the hearing on the petition, shall determine by clear and convincing evidence whether the person has a mental illness and is a person requiring treatment.

1.  The court shall take evidence and make findings of fact concerning the person's competency to consent to or refuse the treatment that may be ordered, including, but not limited to, the consumer's right to refuse medication.

2.  If a jury trial is not demanded, the court may receive as evidence and act upon the affidavits of the licensed mental health professionals who evaluated the person and the certificate of evaluation.

3.  When the hearing is conducted as a jury trial, the petitioner and any witness in behalf of the petitioner shall be subject to cross-examination by the attorney for the person alleged to be a person requiring treatment.  The person alleged to have a mental illness and to be a person requiring treatment may also be called as a witness and cross-examined.

D.  After the hearing, when the court determines that the person does not have a mental illness and is not a person requiring treatment, the court shall dismiss the petition and, if the person is being detained, order the person to be discharged from detention.

E.  After the hearing, when the court determines the person to have a mental illness and to be a person requiring treatment, the court shall order the person to receive the least restrictive treatment consistent with the treatment needs of the person and the safety of the person and others.

1.  The court shall not order hospitalization without a thorough consideration of available treatment alternatives to hospitalization and may direct the submission of evidence as to the least restrictive treatment alternative or may order a precommitment screening examination.

2.  If the court finds that a program other than hospitalization is appropriate to meet the treatment needs of the individual and is sufficient to prevent injury to the individual or to others, the court may order the individual to receive whatever treatment other than hospitalization that is appropriate for a period set by the court, during which time the court shall continue its jurisdiction over the individual as a person requiring treatment.

3.  If the court orders the person to be committed for involuntary inpatient treatment, the court shall commit the person to the custody of the Department of Mental Health and Substance Abuse Services for a placement that is suitable to the person's needs or to a private facility willing to accept the person for treatment.

4.  The person shall be delivered to the custody of the Department of Mental Health and Substance Abuse Services for a placement that is suitable to the person's needs or to a private facility willing to accept the person for treatment.

5.  If the person is placed in the custody of the Department, the Department may designate two or more facilities to provide treatment and if the person to be treated or a parent, spouse, guardian, brother, sister or child, who is at least eighteen (18) years of age, of the person, expresses a preference for one such facility, the Department shall attempt, if administratively possible, to comply with the preference.

6.  The person shall be discharged from inpatient treatment at such time as the person no longer requires treatment as determined by the executive director of the facility or the designee of the executive director, or as otherwise required by law.

F.  The court shall make and keep records of all cases brought before it.

1.  No records of proceedings pursuant to this section shall be open to public inspection except by order of the court or to employees of the Department of Mental Health and Substance Abuse Services, the person's attorney of record, or persons having a legitimate treatment interest.

2.  Bonded abstractors may be deemed to be persons having a legitimate interest for the purpose of having access to records regarding determinations of persons requiring treatment under this section.

Added by Laws 1997, c. 387, § 9, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 42, eff. Nov. 1, 2002; Laws 2005, c. 150, § 48, emerg. eff. May 9, 2005.

§43A-5-416.  Alternatives to hospitalization.

A.  The court, in considering a commitment petition filed under Section 5-410 or Section 9-102 of this title, shall not order hospitalization without a thorough consideration of available treatment alternatives to hospitalization, or without addressing the competency of the consumer to consent to or refuse the treatment that is ordered including, but not limited to, the rights of the consumer:

1.  To be heard concerning the treatment of the consumer; and

2.  To refuse medications.

B.  1.  If the court, in considering a commitment petition filed under Section 5-410 or Section 9-102 of this title, finds that a program other than hospitalization is adequate to meet the treatment needs of the individual and is sufficient to prevent injury to the individual or to others, the court may order the individual to receive whatever treatment other than hospitalization is appropriate for a period set by the court.  During this time the court:

a. shall have continuing jurisdiction over the individual as a person requiring treatment, and

b. shall periodically, no less often than annually, review the treatment needs of the individual and determine whether or not to continue, discontinue, or modify the treatment.

2.  If at any time it comes to the attention of the court from a person competent to file or request the filing of a petition, pursuant to subsection A of Section 5-410 of this title, that the individual ordered to undergo a program of alternative treatment to hospitalization is not complying with the order or that the alternative treatment program has not been sufficient to prevent harm or injury which the individual may be inflicting upon himself or others, the court may order the person to show cause why the court should not:

a. implement other alternatives to hospitalization, modify or rescind the original order or direct the individual to undergo another program of alternative treatment, if necessary and appropriate, based on written findings of the court, or

b. enter an order of admission pursuant to the provisions of this title, directing that the person be committed to inpatient treatment and, if the individual refuses to comply with this order of inpatient treatment, the court may direct a peace officer to take the individual into protective custody and transport the person to a public or private facility designated by the court.

3.  The court shall give notice to the person ordered to show cause and hold the hearing within seventy-two (72) hours of the notice.  The person ordered to undergo a program of alternative treatment shall not be detained in emergency detention pending the show cause hearing unless, prior to the emergency detention, the person has undergone an emergency examination and a determination is made that emergency detention is warranted.

4.  If an order of alternative treatment will expire without further review by the court and it is believed that the individual continues to require treatment, a person competent to file or request the filing of a petition, pursuant to subsection A of Section 5-410 of this title, may file or request the district attorney file either an application for an extension of the court's previous order or an entirely new petition for a determination that the individual is a person requiring treatment.

5.  A hearing on the application or petition filed pursuant to paragraph 4 of this subsection shall be held within ten (10) days after the application or petition is filed, unless the court extends the time for good cause.  In setting the matter for hearing, the court shall consider whether or not the prior orders of the court will expire during the pendency of the hearing and shall make appropriate orders to protect the interests of the individual who is the subject of the hearing.

C.  Prior to ordering the inpatient treatment of an individual, the court shall inquire into the adequacy of treatment to be provided to the individual by the facility, and inpatient treatment shall not be ordered unless the facility in which the individual is to be treated can provide such person with treatment which is adequate and appropriate to such person's condition.

D.  Nothing in this section shall prohibit the Department of Mental Health and Substance Abuse Services or the facility or program providing the alternative treatment from discharging a person admitted pursuant to this section, at a time prior to the expiration of the period of alternative treatment, or any extension thereof.  The facility or program providing the alternative treatment shall file a report with the court outlining the disposition of each person admitted pursuant to this section within forty-eight (48) hours after discharge.

E.  Notice of any proceedings pursuant to this section shall be given to the person, the person's guardian, the person's attorney, and the person filing the petition or application.

Added by Laws 1980, c. 324, § 10, emerg. eff. June 17, 1980.  Amended by Laws 1986, c. 103, § 80, eff. Nov. 1, 1986.  Renumbered from § 54.9 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 141, § 2, eff. Nov. 1, 1987; Laws 1988, c. 260, § 12, eff. Nov. 1, 1988; Laws 1990, c. 51, § 99, emerg. eff. April 9, 1990.  Renumbered from § 5-405 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.  Amended by Laws 2000, c. 421, § 9, eff. Nov. 1, 2000; Laws 2002, c. 488, § 43, eff. Nov. 1, 2002; Laws 2005, c. 150, § 49, emerg. eff. May 9, 2005.

§43A-5-417.  Precommitment examination - Matters included.

A precommitment examination ordered by the court shall include, but is not limited to:

1.  A physical evaluation;

2.  A mental evaluation;

3.  A social history;

4.  A study of the individual's family and community situation;

5.  A list of available forms of care and treatment which may serve as an alternative to admission to a hospital; and

6.  A recommendation as to the least restrictive placement suitable to the person's needs, as identified by this section, should the individual be ordered to undergo treatment by the court.

Programs other than hospitalization to be considered shall include, but not be limited to, outpatient clinics, extended care facilities, nursing homes, sheltered care arrangements, home care and homemaker services, and other treatment programs or suitable arrangements.

Added by Laws 1980, c. 324, § 7, emerg. eff. June 17, 1980.  Amended by Laws 1986, c. 103, § 78, eff. Nov. 1, 1986.  Renumbered from § 54.6 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Renumbered from § 5-403 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-418.  Precommitment screening examination - Copy of order to be provided examinee - Explanation of examination.

In addition to the notice requirements contained in the Mental Health Law, each person ordered to undergo a precommitment screening examination shall receive:

1.  A copy of the order requiring the person to undergo the examination; and

2.  A written statement explaining what the examination will cover.

If the individual is unable to read or understand the written materials, every effort will be made to explain them in a language such person understands, and a copy of the examination findings shall be provided to the court, and to the person's attorney of record, if known, upon completion.

Added by Laws 1980, c. 324, § 8, emerg. eff. June 17, 1980.  Amended by Laws 1986, c. 103, § 79, eff. Nov. 1, 1986.  Renumbered from § 54.7 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Renumbered from § 5-404 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.

§43A-5-419.  Modification order - Notice - Contents of notice.

The court may modify an order for involuntary inpatient commitment and order alternative treatment pursuant to the provisions of this section upon request of the person committed or the administrator of a facility to which a person has been involuntarily committed for inpatient treatment.  The court shall give notice to the person affected thereby to appear within five (5) regular court days, or as many other days as the court may grant, and show cause why the modification shall not be made.  The notice shall contain the following information:

1.  The individual ordered to undergo a program of alternative treatment to hospitalization is not complying with the previous order, or that the alternative treatment program has not been sufficient to prevent harm or injury to the person or others or committed for inpatient care and treatment is eligible for discharge and that an evaluation conducted prior to discharge determined that an order for alternative treatment is necessary in order to prevent impairment or injury to the person;

2.  A statement of the facts upon which the alleged change of condition is based and a copy of any written findings entered by the court;

3.  Notice of the time and place of the show cause hearing;

4.  Notice of the types of modifications that the court can make pursuant to this hearing;

5.  The witnesses who shall testify or offer evidence for the modification which are known to the court;

6.  That the individual has the right to an attorney, and that if the individual cannot afford an attorney, one will be provided; and

7.  That the individual has the right to cross-examine witnesses, and to call witnesses in such person's own defense.

Added by Laws 1980, c. 324, § 11, emerg. eff. June 17, 1980.  Renumbered from § 54.10 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 260, § 13, eff. Nov. 1, 1988.

Renumbered from § 5-406 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 44, eff. Nov. 1, 2002.

§43A-5-420.  Review of status of persons involuntarily committed for treatment.

A.  The Board of Mental Health and Substance Abuse Services shall adopt rules and procedures to ensure that persons involuntarily committed for treatment by a court receive review of their involuntary status at least once every three (3) months, and the Department of Mental Health and Substance Abuse Services shall take appropriate action based upon this review.

B.  Any person receiving involuntary inpatient treatment, or such person's attorney, may at any time file a written request that the treatment order be reviewed by the committing court, or a court in the county where the person is located.  If a review is requested, the court shall hear the matter within thirty (30) days after the request, and the court shall give notice to the person and such person's attorney and the person in charge of the facility of the time and place of the hearing.  The hearing shall be to determine if the person can be treated on a less restrictive basis.  At the conclusion of the hearing, the court may confirm the order of treatment, modify the order of treatment, discharge the respondent, or enter any appropriate order.

Added by Laws 1980, c. 324, § 12, emerg. eff. June 17, 1980.  Amended by Laws 1986, c. 103, § 81, eff. Nov. 1, 1986.  Renumbered from § 54.11 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 100, emerg. eff. April 9, 1990; Laws 1997, c. 387, § 10, eff. Nov. 1, 1997.  Renumbered from § 5-407 of this title by Laws 1997, c. 387, § 12, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 488, § 45, eff. Nov. 1, 2002.

§43A-5-421.  Emergency service patrols.

A.  Counties and municipalities may establish emergency service patrols.  A patrol consists of persons trained to give assistance in public places to persons whom the patrol has reasonable grounds to believe are mentally ill.  Members of an emergency service patrol shall be capable of providing first aid in emergency situations and may transport mentally ill persons to their homes and to and from approved treatment facilities and alternative facilities.

B.  Standards for the establishment, training, and conduct of emergency service patrols shall be adopted by the county or municipality and approved by the Department of Mental Health and Substance Abuse Services.  These standards shall comply with the standards of the regional emergency medical services plan.

C.  All participating state and local agencies are directed to coordinate with each other and cooperate in assisting the Department of Mental Health and Substance Abuse Services as needed.

D.  All emergency service patrols shall be required to keep reliable data on services made available and provided by the emergency service patrols.

E.  Upon the request of the Department of Mental Health and Substance Abuse Services, every state agency, board or commission shall provide any information requested by the Department of Mental Health and Substance Abuse Services to assess the effectiveness of emergency service patrols.

Added by Laws 2000, c. 348, § 2, eff. Nov. 1, 2000.

§43A-5-501.  Short title - Legislative intent.

A.  Sections 5-501 through 5-513 of this title shall be known and may be cited as the "Inpatient Mental Health and Substance Abuse Treatment of Minors Act".

B.  The Oklahoma Legislature hereby declares that the public policy of this state is to:

1.  Assure adequate treatment of minors needing mental health treatment or treatment for drug or alcohol abuse;

2.  Establish behavioral standards for determination of dangerousness of persons in need of such treatment;

3.  Require the use of the least restrictive alternative in the determination of the method of treatment;

4.  Provide orderly and reliable procedures for admission or commitment of minors alleged to be in need of inpatient mental health treatment or treatment for drug or alcohol abuse consistent with due process of law; and

5.  Protect the rights of consumers hospitalized pursuant to law.

C.  It is the intent of the Legislature that:

1.  Mental health and substance abuse treatment services shall be provided in the manner most likely to preserve, support and strengthen the family of the minor and to assist the minor and the family of the minor;

2.  Minors needing mental health services or substance abuse treatment shall, to the maximum extent possible, receive those services on an outpatient basis; and

3.  Inpatient evaluation and treatment services shall be utilized only as necessary to preserve the health or safety of the minor or for the protection of others in the case of a minor who, as a result of a demonstrable mental illness or drug or alcohol dependence, can be expected to intentionally or unintentionally seriously and physically injure another person.

D.  A minor may be admitted for inpatient mental health or substance abuse treatment only pursuant to the provision of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

Added by Laws 1992, c. 298, § 1, eff. July 1, 1993.  Amended by Laws 2002, c. 327, § 1, eff. July 1, 2002; Laws 2003, c. 130, § 1, eff. Nov. 1, 2003; Laws 2005, c. 150, § 50, emerg. eff. May 9, 2005; Laws 2006, c. 16, § 24, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 110, § 1 repealed by Laws 2006, c. 16, § 25, emerg. eff. March 29, 2006.

§43A-5-502.  Definitions.

As used in the Inpatient Mental Health and Substance Abuse Treatment of Minors Act:

1.  "Minor" means any person under eighteen (18) years of age;

2.  "Minor in need of treatment" means a minor:

a. who has a demonstrable mental illness or who is drug or alcohol dependent and as a result of that mental illness or dependency can be expected within the near future to inflict or attempt to inflict serious bodily harm to himself or herself or another person, and who has engaged in one or more recent overt acts or made significant recent threats which substantially support that expectation, or

b. who has a demonstrable mental illness or is drug or alcohol dependent of sufficient severity to cause substantial impairment or disability in at least two of the following major areas of functioning in the life of the minor:

(1) family relations,

(2) school performance,

(3) social interactions,

(4) ability to perform independently the basic tasks of personal hygiene, hydration and nutrition, or

(5) self-protection.

A determination regarding the ability of the minor to perform independently such basic tasks shall be based upon the age of the minor and the reasonable and appropriate expectation of the abilities of a minor of such age to perform such tasks.

The term "minor in need of treatment" shall not mean a minor afflicted with epilepsy, a developmental disability, organic brain syndrome, physical handicaps, brief periods of intoxication caused by such substances as alcohol or drugs or who is truant or sexually active unless the minor also meets the criteria for a minor in need of treatment pursuant to subparagraph a or b of this paragraph;

3.  "Consent" means the voluntary, express, and informed agreement to treatment in a mental health facility by a minor sixteen (16) years of age or older or by a parent of the minor;

4.  "Individualized treatment plan" means a specific plan for the care and treatment of an individual minor who requires inpatient mental health treatment.  The plan shall be developed with maximum involvement of the family of the minor, consistent with the desire of the minor for confidentiality and with the treatment needs of the minor, and shall clearly include the following:

a. a statement of the presenting problems of the minor, short- and long-term treatment goals and the estimated date of discharge.  The short- and long-term goals shall be based upon a clinical evaluation and shall include specific behavioral and emotional goals against which the success of treatment can be measured,

b. treatment methods and procedures to be used to achieve these goals, which methods and procedures are related to each of these goals and which include, but are not limited to, specific prognosis for achieving each of these goals,

c. identification of the types of professional personnel who will carry out the treatment procedures including, but not limited to, appropriate licensed mental health professionals, education professionals, and other health or social service professionals, and

d. documentation of the involvement of the minor or the parent of the minor or legal custodian in the development of the treatment plan and whether all persons have consented to such plan;

5.  "Inpatient treatment" means treatment services offered or provided for a continuous period of more than twenty-four (24) hours in residence after admission to a mental health or substance abuse treatment facility for the purpose of observation, evaluation or treatment;

6.  "Least restrictive alternative" means the treatment and conditions of treatment which, separately and in combination, are no more intrusive or restrictive of freedom than reasonably necessary to achieve a substantial therapeutic benefit to the minor, or to protect the minor or others from physical injury;

7.  "Less restrictive alternative to inpatient treatment" means and includes, but is not limited to, outpatient counseling services, including services provided in the home of the minor and which may be referred to as "home-based services", day treatment or day hospitalization services, respite care, or foster care or group home care, as defined by Title 10 of the Oklahoma Statutes, through a program established and specifically designed to meet the needs of minors in need of mental health treatment, or a combination thereof;

8.  "Licensed mental health professional" means a person who is not related by blood or marriage to the person being examined or does not have any interest in the estate of the person being examined, and who is:

a. a psychiatrist who is a diplomate of the American Board of Psychiatry and Neurology,

b. a physician licensed pursuant to Chapter 11 or Chapter 14 of Title 59 of the Oklahoma Statutes who has received specific training for and is experienced in, performing mental health therapeutic, diagnostic, or counseling functions,

c. a clinical psychologist who is duly licensed to practice by the State Board of Examiners of Psychologists,

d. a professional counselor licensed pursuant to Chapter 44 of Title 59 of the Oklahoma Statutes,

e. a person licensed as a clinical social worker pursuant to the provisions of the Licensed Social Workers Act,

f. a licensed marital and family therapist as defined in Chapter 44A of Title 59 of the Oklahoma Statutes,

g. a licensed behavioral practitioner as defined in Chapter 44B of Title 59 of the Oklahoma Statutes, or

h. an advanced practice nurse, as defined in Chapter 12 of Title 59 of the Oklahoma Statutes, specializing in mental health.

For the purposes of this paragraph, "licensed" means that the person holds a current, valid license issued in accordance with the laws of this state;

9.  "Mental health evaluation" means an examination or evaluation of a minor for the purpose of making a determination whether, in the opinion of the licensed mental health professional making the evaluation, the minor is a minor in need of treatment and, if so, is in need of inpatient treatment and for the purpose of preparing reports or making recommendations for the most appropriate and least restrictive treatment for the minor;

10.  "Mental health facility" means a public or private hospital or related institution as defined by Section 1-701 of Title 63 of the Oklahoma Statutes offering or providing inpatient mental health services, a public or private facility accredited as an inpatient or residential psychiatric facility by the Joint Commission on Accreditation of Healthcare Organizations, or a facility operated by the Department of Mental Health and Substance Abuse Services and designated by the Commissioner of the Department of Mental Health and Substance Abuse Services as appropriate for the inpatient evaluation or treatment of minors;

11.  "Mental illness" means a substantial disorder of the child's thought, mood, perception, psychological orientation or memory that demonstrably and significantly impairs judgment, behavior or capacity to recognize reality or to meet the ordinary demands of life.  "Mental illness" may include substance abuse, which is the use, without compelling medical reason, of any substance which results in psychological or physiological dependency as a function of continued use in such a manner as to induce mental, emotional, or physical impairment and cause socially dysfunctional or socially disordering behavior;

12.  "Parent" means:

a. a biological or adoptive parent who has legal custody of the minor or has visitation rights, or

b. a person judicially appointed as a legal guardian of the minor, or

c. a relative within the third degree of consanguinity who exercises the rights and responsibilities of legal custody by delegation from a parent, as provided by law;

13.  "Person responsible for the supervision of the case" means:

a. when the minor is in the legal custody of a private child care agency, the Department of Human Services or the Office of Juvenile Affairs, the caseworker or other person designated by the agency to supervise the case, or

b. when the minor is a ward of the court and under the court-ordered supervision of the Department of Human Services, the Office of Juvenile Affairs or a statutorily constituted juvenile bureau, the person designated by the Department of Human Services, the Office of Juvenile Affairs or juvenile bureau to supervise the case;

14.  "Medical necessity review" means an assessment of current and recent behaviors and symptoms to determine whether an admission for inpatient mental illness or drug or alcohol dependence treatment or evaluation constitutes the least restrictive level of care necessary.  The review shall be performed by a licensed mental health professional;

15.  "Ward of the court" means a minor adjudicated to be a deprived child, a child in need of supervision, or a delinquent child;

16.  "Treatment" means any planned intervention intended to improve the functioning of a minor in those areas which show impairment as a result of mental illness or drug or alcohol dependence; and

17.  "Prehearing detention order" means a court order that authorizes a facility to detain a minor pending a hearing on a petition to determine whether the minor is a minor in need of treatment.

Added by Laws 1992, c. 298, § 2, eff. July 1, 1993.  Amended by Laws 1994, c. 156, § 1, eff. July 1, 1994; Laws 1995, c. 254, § 3, eff. Nov. 1, 1995; Laws 1998, c. 144, § 3, emerg. eff. April 22, 1998; Laws 2000, c. 49, § 1, eff. Nov. 1, 2000; Laws 2002, c. 327, § 2, eff. July 1, 2002; Laws 2003, c. 130, § 2, eff. Nov. 1, 2003; Laws 2003, c. 394, § 1; Laws 2005, c. 110, § 2, eff. Nov. 1, 2005.

§43A-5-503.  Voluntary and involuntary admission for treatment.

A.  A parent of a minor or a minor sixteen (16) years of age or older may consent to the voluntary admission of the minor for inpatient mental health or substance abuse treatment.

B.  Upon the application of a minor sixteen (16) years of age or older or a parent of a minor, a mental health or substance abuse facility may admit the minor for inpatient evaluation or treatment if the person in charge of the facility, or a designee, determines the minor to be clinically eligible for such admission, and:

1.  After a medical necessity review, a licensed mental health professional determines and states in writing that there is reasonable cause to believe that the minor may be a minor in need of treatment and that an evaluation is necessary to properly determine the condition and treatment needs of the minor, if any; and

2.  After an outpatient or inpatient mental health evaluation, a licensed mental health professional determines and states in writing that in the opinion of the professional, the minor is a minor in need of treatment and:

a. the minor appears to have a mental illness or drug or alcohol dependence serious enough to warrant inpatient treatment and is reasonably likely to benefit from the treatment, and

b. based upon the following, inpatient treatment is determined to be the least restrictive alternative that meets the needs of the minor:

(1) reasonable efforts have been made to provide for the treatment needs of the minor through the provision of less restrictive alternatives and such alternatives have failed to meet the treatment needs of the minor, or

(2) after a thorough consideration of less restrictive alternatives to inpatient treatment, the condition of the minor is such that less restrictive alternatives are unlikely to meet the treatment needs of the minor, and

c. the minor has been provided with a clinically appropriate explanation of the nature and purpose of the treatment.

The consenting parent shall have the opportunity to discuss the findings with a person involved in the treatment of the minor.

C.  The determinations and written statements of a licensed mental health professional made pursuant to this section shall, upon the admission of the minor for inpatient evaluation or treatment, be made a part of the medical record of the minor.

D.  Inpatient treatment of a minor admitted under this section may not exceed thirty (30) consecutive days unless continued inpatient treatment has been authorized by appropriate hospital medical personnel, based upon their written findings that the criteria set forth in subsection B of this section continue to be met, after such persons have examined the minor and interviewed the consenting parent and reviewed reports submitted by members of the facility staff familiar with the condition of the minor.

E.  A mental health or substance abuse treatment facility may request that the district attorney file a petition alleging a minor to be a minor in need of treatment and require inpatient treatment when the parent consenting to the admission of a minor or when the minor age sixteen (16) years or older who had previously consented to admission revokes such consent and the person in charge of the facility, or a designee, determines that the condition of the minor is such that the minor should remain in the facility.

F.  A minor who is in the legal custody of the Department of Human Services or the Office of Juvenile Affairs, or who is a ward of a court may be admitted to a hospital or other facility for inpatient mental health or substance abuse treatment only pursuant to the provisions of Section 5-507 of this title.

1.  A public or private child care agency having legal custody of a minor may request the district attorney to file a petition alleging the minor to be a minor in need of treatment and to require inpatient treatment.

2.  Nothing in the Inpatient Mental Health and Substance Abuse Treatment of Minors Act shall be interpreted to prohibit or preclude the provision of outpatient treatment or services including, but not limited to, outpatient evaluation, counseling, educational, rehabilitative or other mental health and substance abuse services to the minor, as necessary and appropriate, in the absence of a specific court order for such services.

G.  1.  An order of a court committing a minor to a facility for inpatient mental health or substance abuse evaluation or treatment shall not, by itself, relieve a parent of the obligation to provide for the support of the minor nor of liability for the cost of treatment provided to the minor.

2.  Nothing in the Inpatient Mental Health and Substance Abuse Treatment of Minors Act shall be interpreted to:

a. limit the authority of the court to order a parent to make support payments or to make payments or reimbursements for medical care or treatment, including mental health care or treatment, to the person, institution, or agency having custody of the minor or providing the treatment, or

b. abrogate the right of the minor to any benefits provided through public funds for which the minor is otherwise eligible.

3.  An order committing a minor to a facility for inpatient mental health or substance abuse treatment shall not by itself serve to preclude a subsequent adjudication which finds the minor to be delinquent, in need of supervision or deprived nor shall it cause the vacation of any such order of adjudication previously entered.

H.  If the parent who consented to the admission of a minor under this section revokes such consent at any time, the minor shall be discharged within forty-eight (48) hours unless the district attorney is requested to file a petition alleging the minor to be a minor in need of treatment and to require inpatient treatment in accordance with the provisions of this title.

I.  If a minor sixteen (16) years of age or older who consented to treatment subsequently revokes their consent at any time, the minor shall be discharged within forty-eight (48) hours unless the district attorney is requested to file a petition alleging the minor to be a minor in need of treatment and to require inpatient treatment in accordance with the provisions of this title or the parent of the minor subsequently consents to the treatment of the minor.

Added by Laws 1992, c. 298, § 3, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 4, eff. Nov. 1, 1995; Laws 1998, c. 144, § 4, emerg. eff. April 22, 1998; Laws 2002, c. 327, § 3, eff. July 1, 2002; Laws 2003, c. 130, § 3, eff. Nov. 1, 2003; Laws 2005, c. 110, § 3, eff. Nov. 1, 2005.

§43A-5-504.  Jurisdiction - Venue - Powers of court.

A.  Upon the filing of a petition alleging that a minor is a minor in need of treatment and requires inpatient mental health or substance abuse treatment, or upon the assumption of custody of an alleged deprived child pursuant to the provisions of Section 7003-2.1 of Title 10 of the Oklahoma Statutes, or when a minor is the ward of the court, the judge of the district court having juvenile docket responsibility shall have jurisdiction of any minor who is or is alleged to be a minor in need of treatment and of the parent or legal custodian of the minor, regardless of where the parent or legal custodian is found.  When jurisdiction has been obtained over a minor who is or is alleged to be in need of treatment, such jurisdiction may be retained until the minor is discharged from treatment ordered by the court.  For the convenience of the parties and in the interest of justice, a proceeding under the Inpatient Mental Health and Substance Abuse Treatment of Minors Act may be transferred to the district court in any other county.

1.  The venue for legal proceedings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act shall be:

a. the county where the minor resides,

b. when the minor is in the custody of a public or private child care agency, the county in which the minor resides at the time legal proceedings are initiated, or

c. the county of original jurisdiction.

2.  The district court in which a petition is filed or the district court in which custody has been assumed pursuant to the provisions of Section 7003-2.1 of Title 10 of the Oklahoma Statutes may retain jurisdiction of a minor in need of treatment in such proceeding even if the minor is subject to the jurisdiction of another district court within the state.  Any orders made by the court in which the petition is filed shall control over prior orders in regard to the minor.

3.  The district court in which a petition is filed which alleges that a minor is a minor in need of treatment may issue any temporary order or grant any interlocutory relief authorized by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act even if another district court within the state has jurisdiction of the minor or has jurisdiction to determine the custody or support of the minor.

4.  If the district court in which a petition is filed pursuant to either paragraph 2 or 3 of this subsection sustains the petition, the district court shall have the jurisdiction to make a final determination on the petition or to transfer the proceedings to a court having prior jurisdiction over the minor.  Where the other proceeding is pending in the same judicial district in which the petition is filed, the chief judge of the judicial district shall determine which judge shall try the issues when the judges to whom the cases have been assigned are unable to agree on the procedure that should be followed.

B.  Unless otherwise specifically provided by the Inpatient Mental Health and Substance Abuse Treatment of Minors Act and Title 43A of the Oklahoma Statutes, the rules of civil procedure shall apply to all legal proceedings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

Added by Laws 1992, c. 298, § 4, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 5, eff. Nov. 1, 1995; Laws 1997, c. 386, § 21, emerg. eff. June 10, 1997; Laws 2002, c. 327, § 4, eff. July 1, 2002; Laws 2003, c. 130, § 4, eff. Nov. 1, 2003.

§43A-5-505.  Repealed by Laws 2005, c. 110, § 9, eff. Nov. 1, 2005.

§43A-5-505.1.  Immediate protective custody - Affidavit - Medical necessity review - Duration of detention.

A.  Any minor who appears to be mentally ill, alcohol-dependent, or drug-dependent to a degree that immediate emergency action is necessary may be taken into protective custody and detained pursuant to the provisions of this section.

B.  Any peace officer who reasonably believes that a minor is a minor in need of treatment as defined in Section 5-502 of Title 43A of the Oklahoma Statutes shall take the minor into protective custody and shall transport the minor to a mental health or substance abuse treatment facility for evaluation.  Peace officers providing such transportation services shall be entitled to reimbursement pursuant to Section 1-110 of Title 43A of the Oklahoma Statutes.

C.  The officer shall prepare a written affidavit indicating the basis for the belief of the officer that the minor is a minor in need of treatment and the circumstances under which the officer took the person into protective custody.  The officer shall give a copy of the statement to the parent of the minor or the attorney of the minor upon the request of either.  If the officer does not make the determination to take an individual into protective custody on the basis of the personal observation of the officer, the officer shall not be required to prepare a written affidavit.  However, the person upon whose statement the officer relies shall sign a third-party statement indicating the basis for such belief of the person that the minor is a minor in need of treatment.  Any false statement given to the officer by the person upon whose statement the officer relies shall be a misdemeanor and subject to the sanctions of Title 21 of the Oklahoma Statutes.

D.  A minor in protective custody shall be subject to a medical necessity review at the appropriate facility by a licensed mental health professional for the purpose of determining whether emergency detention is warranted.

1.  If the licensed mental health professional determines that the minor is not a minor in need of treatment or that the condition of the minor is such that emergency detention is not warranted, the minor shall be returned immediately to the point where the minor was taken into protective custody and released or the minor may be taken to the home or residence of the minor or to an alternative facility.

2.  If the licensed mental health professional determines that the minor is a minor in need of treatment to a degree that emergency detention is warranted, the minor shall be detained in emergency detention for a period not to exceed five (5) days, excluding weekends and holidays.  The detention may exceed five (5) days, excluding weekends and holidays, upon a court order authorizing detention pending a hearing on a petition requesting involuntary commitment or treatment.

E.  If a licensed mental health professional designated to have such responsibility by the executive director of a hospital, or the administrator of a facility designated by the Commissioner of Mental Health and Substance Abuse Services as appropriate for emergency detention believes a minor to be a minor requiring treatment to a degree that emergency action is necessary, the administrator may detain such minor in emergency detention for a period not to exceed five (5) days, excluding weekends and holidays, only on the following conditions:

1.  The minor sixteen (16) years of age or older or parent of the minor has refused to consent or has withdrawn consent to voluntary treatment;

2.  The minor has been examined by a licensed mental health professional who has determined that the minor is a minor in need of treatment, the condition of the minor is such that emergency detention is warranted, and an evaluation report has been prepared as provided in Section 5-508 of Title 43A of the Oklahoma Statutes; and

3.  The administrator or the designee of the administrator shall provide for a medical necessity review of the minor by a licensed mental health professional.

F.  Whenever it appears that a person detained as provided by this section will require treatment beyond the period of emergency detention and the minor sixteen (16) years of age or older or parent of the minor has refused to consent to voluntary treatment, a licensed mental health professional conducting a medical necessity review of the minor or the administrator of the facility in which the minor is being detained, or the designee of the administrator, shall immediately file a petition or request the district attorney to file a petition with the district court as provided by Section 5-509 of Title 43A of the Oklahoma Statutes, and may request a court order directing prehearing detention when detention is necessary for the protection of the person or others.

Added by Laws 2005, c. 110, § 4, eff. Nov. 1, 2005.

§43A-5-506.  Emergency admission or detention - Request for medical necessity review - Hearing.

A.  Any parent, guardian, or law enforcement officer may request the administrator of a facility or designee to conduct a medical necessity review of a minor to determine whether the minor is a minor requiring treatment.

B.  Following a medical necessity review, a minor may be admitted or detained on an emergency basis in a mental health or substance abuse treatment facility that is willing to admit or detain the minor for a period not to exceed five (5) days from the time of admission or detention, excluding weekends and legal holidays.  The admission or detention for an emergency basis may only exceed five (5) days, excluding weekends or holidays, if the facility receives a prehearing detention order authorizing detention pending a hearing on a petition to determine whether the minor is a minor in need of treatment and to require inpatient treatment.

C.  1.  A minor admitted or detained pursuant to this section shall be evaluated by a licensed mental health professional to determine whether the minor is a minor in need of treatment.

a. If the licensed mental health professional determines that the minor is a minor in need of treatment, the licensed mental health professional shall submit a report of the evaluation to the district attorney within forty-eight (48) hours, excluding weekends or holidays, of admission, detention, or revocation of the consent of the minor sixteen (16) years of age or older or to the parent.

b. If the licensed mental health professional determines that the minor is not a minor in need of treatment, the minor shall immediately be discharged.

2.  Upon admission or detention of a minor pursuant to this section, the person requesting the petition shall immediately notify the district attorney.  The district attorney shall file a petition as provided in Section 5-509 of this title within three (3) days of receipt of the report and shall request a prehearing detention order from the court authorizing further detention of the child in the facility pending a hearing on a petition alleging the minor to be a minor in need of treatment and to require inpatient treatment and further order of the court.

a. If the court finds probable cause exists that the minor is a minor in need of treatment, the court shall issue a prehearing detention order authorizing the facility to detain the minor until the hearing on the petition and to immediately set a date and time for a hearing on the petition.  A certified copy of the prehearing detention order shall constitute authority for a facility to detain or continue to detain the minor who is the subject of the order.

b. If the court does not find probable cause exists that the minor is a minor in need of treatment, the court shall dismiss the petition and request for a prehearing detention order and order the release of the minor to the minor's parent.

Added by Laws 1992, c. 298, § 6, eff. July 1, 1993.  Amended by Laws 1998, c. 144, § 6, emerg. eff. April 22, 1998; Laws 2002, c. 327, § 6, eff. July 1, 2002; Laws 2003, c. 130, § 6, eff. Nov. 1, 2003; Laws 2005, c. 110, § 5, eff. Nov. 1, 2005.

§43A-5-507.  Admission of minor taken into custody as deprived child or ward of court - Medical necessity review - Hearing on emergency custody - Notice of admission - Admission on emergency basis - Evaluation - Petition for admission.

A.  No minor who is taken into custody pursuant to Section 7003-2.1 of Title 10 of the Oklahoma Statutes as an alleged deprived child, or who has been adjudicated a ward of the court shall be admitted to a hospital or mental health or substance abuse treatment facility:

1.  On an emergency basis except as provided by this section;

2.  For inpatient treatment except upon a commitment order of the court pursuant to the provisions of subsection D of this section and after a finding that the minor requires such services as provided by Section 5-512 of this title.

B.  After a medical necessity review and a determination that a minor is a minor in need of treatment, the minor may be admitted to a hospital or mental health or substance abuse treatment facility on an emergency basis for a period not to exceed five (5) days from the time of admission, excluding weekends and holidays.  On the next business day following admission, notice of such admission shall be given by the person responsible for the supervision of the case, as applicable, to the minor's attorney, Court Appointed Special Advocate (CASA) or guardian ad litem, the court and district attorney.

C.  A minor admitted on an emergency basis pursuant to this section shall be evaluated and a report submitted to the district attorney within forty-eight (48) hours of admission, excluding weekends and holidays.  The evaluation shall be performed by a licensed mental health professional at the facility.

D.  If after an inpatient or outpatient evaluation it appears that the minor may require inpatient treatment, the district attorney shall file a petition as provided by Section 5-509 of this title within three (3) days after receiving the evaluation report requesting an order committing the minor to a facility for inpatient treatment.  After the filing of a petition and upon issuance of a prehearing detention order, the minor may be detained in the facility for no longer than necessary for a hearing on the petition as provided by Section 5-510 of this title or further order of the court.

E.  Nothing in this section shall be interpreted to preclude or prohibit a parent having physical custody of a minor who is a ward of the court from arranging for an emergency admission of the minor.  In such cases, the parent shall immediately notify the person responsible for the supervision of the case of the admission.

Added by Laws 1992, c. 298, § 7, eff. July 1, 1993.  Amended by Laws 1994, c. 156, § 2, eff. July 1, 1994; Laws 1995, c. 254, § 6, eff. Nov. 1, 1995; Laws 1997, c. 386, § 22, emerg. eff. June 10, 1997; Laws 2002, c. 327, § 7, eff. July 1, 2002; Laws 2003, c. 130, § 7, eff. Nov. 1, 2003.

§43A-5-508.  Mental health evaluation report.

A.  The report of a licensed mental health professional prepared pursuant to Section 5-506 or 5-507 of this title shall include written findings as to whether:

1.  The minor appears to be a minor in need of treatment and is reasonably likely to benefit from treatment;

2.  Based upon the following, inpatient treatment is the least restrictive alternative that meets the needs of the minor:

a. reasonable efforts have been made to provide for the treatment needs of the minor through the provision of less restrictive alternatives and such alternatives have failed to meet the treatment needs of the minor, or

b. after a thorough consideration of less restrictive alternatives to inpatient treatment, the condition of the minor is such that less restrictive alternatives are unlikely to meet the treatment needs of the minor; and

3.  The minor has been provided with a clinically appropriate explanation of the nature and purpose of the treatment.

B.  Any report of a mental health evaluation of a minor alleged to be a minor in need of treatment that recommends that the minor be found to be eligible for inpatient mental health or substance abuse treatment shall be signed by the licensed mental health professional examining the minor.

C.  The parents, all public agencies, and all providers or programs which have treated or are treating the minor shall cooperate with the person conducting a mental health evaluation for the purpose of providing a report to a district attorney or to a district court and shall promptly deliver, as otherwise provided by law, all records related to the treatment or education of the minor.

Added by Laws 1992, c. 298, § 8, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 7, eff. Nov. 1, 1995; Laws 1998, c. 144, § 7, emerg. eff. April 22, 1998; Laws 2002, c. 327, § 8, eff. July 1, 2002; Laws 2003, c. 130, § 8, eff. Nov. 1, 2003; Laws 2005, c. 110, § 6, eff. Nov. 1, 2005.

§43A-5-509.  Filing of petition - Contents - Proposed individual treatment plan.

A.  A petition alleging a minor to be a minor in need of treatment shall be filed by a district attorney and may be filed by a district attorney only after receipt and review of the report of a licensed mental health professional stating that in the opinion of the professional the minor has a demonstrable mental illness or is drug or alcohol dependent and as a result of that mental illness or drug or alcohol dependence can be expected within the near future to inflict or attempt to inflict serious bodily harm to himself or herself or another person if services are not provided, and upon the request of:

1.  A parent, a public or private child care agency having legal custody of the minor, or a mental health or substance abuse treatment facility; or

2.  When the minor is a ward of the court, the Department of Human Services, the Office of Juvenile Affairs or juvenile bureau having supervision of the case or by the parent of the minor with the consent of the applicable agency, or juvenile bureau having supervision of the case.

B.  If after receipt and review of the report of a licensed mental health professional:

1.  The district attorney declines to file a petition, the minor shall be discharged to the custody of the consenting parent or public or private agency having custody of the minor; or

2.  The petition is filed, a copy of the report of the licensed mental health professional shall be attached to the petition and notice shall be given as provided by Section 5-510 of this title.

C.  1.  The proceeding shall be entitled "In the matter of ____________, a minor alleged to be in need of inpatient mental health or substance abuse treatment".

2.  The petition shall allege that the minor has a demonstrable mental illness or is drug or alcohol dependent and as a result of that mental illness or drug or alcohol dependence can be expected within the near future to inflict or attempt to inflict serious bodily harm to himself or herself, or another person if services are not provided and has engaged in one or more recent overt acts or made significant recent threats which substantially support that expectation and shall be verified and may be based upon information and belief.  The petition shall set forth:

a. with particularity the facts which bring the minor within the purview of the Inpatient Mental Health and Substance Abuse Treatment of Minors Act,

b. the name, age and residence of the minor,

c. the names and residences of the parents of the minor,

d. the name and residence of the legal guardian of the minor, if one,

e. the name and residence of the person or persons having custody or control of the minor,

f. the name and residence of the nearest known relative, if no parent or guardian can be found,

g. the relief requested, and

h. an endorsement of witnesses intended to be called by the petitioner.

D.  Upon the filing of a petition pursuant to this section, if the minor has been admitted to a facility, the facility shall ensure that a proposed individual treatment plan for the minor is prepared and submitted to the court at least twenty-four (24) hours prior to the time set for the hearing.

Added by Laws 1992, c. 298, § 9, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 8, eff. Nov. 1, 1995; Laws 2002, c. 327, § 9, eff. July 1, 2002; Laws 2003, c. 130, § 9, eff. Nov. 1, 2003.

§43A-5-510.  Notice of hearing on petition - Appointment of attorney - Evaluation report.

A.  Upon the filing of a petition alleging a minor to be a minor in need of treatment, the court shall:

1.  Appoint an attorney to represent the minor if the minor is not represented by counsel.  An attorney so appointed shall consult with the minor at least twenty-four (24) hours prior to the date set for hearing the petition.  In addition, the court may appoint a guardian ad litem as provided by Section 7003-3.7 of Title 10 of the Oklahoma Statutes;

2.  Enter any prehearing detention orders as may be necessary;

3.  Set a date for a hearing on the petition.  The date shall not be less than one (1) day, or more than three (3) days, excluding weekends and legal holidays, from the date of the filing of the petition.  Upon the request of the attorney for the minor, the date of the hearing may be extended once for up to an additional three (3) days, excluding weekends and holidays; and

4.  Cause notice of the date, time, place and purpose of the hearing to be given to the petitioner, the minor, the parent(s) or legal custodian of the minor and the person in charge of the mental health or substance abuse treatment facility.  If the minor is a ward of the court, or is in the custody of the Department of Human Services or the Office of Juvenile Affairs, notice shall also be given to a public or private child care agency having legal custody of the minor, if any, or to the person at the Department of Human Services, the Office of Juvenile Affairs or the applicable juvenile bureau responsible for the supervision of the case.  The notice shall be given at least twenty-four (24) hours prior to the date set for the hearing and shall be given in such manner as directed by the court.

Added by Laws 1992, c. 298, § 10, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 9, eff. Nov. 1, 1995; Laws 2002, c. 327, § 10, eff. July 1, 2002; Laws 2003, c. 130, § 10, eff. Nov. 1, 2003.

§43A-5-511.  Hearings - Right to trial by jury.

A.  Hearings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act shall be private unless specifically ordered by the judge to be conducted in public, but persons having a direct interest in the case shall be admitted.  Stenographic notes or other transcript of the hearings shall be kept as in other cases, but they shall not be open to inspection except by order of the court or as otherwise provided by Title 10 of the Oklahoma Statutes for court records relating to children.

B.  The minor may remain silent as a matter of right in hearings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act and shall be so advised.  No statement, admission or confession made by the minor alleged to be a minor in need of treatment shall be used against the minor for any purpose except for proceedings pursuant to the Inpatient Mental Health and Substance Abuse Treatment of Minors Act.

C.  A decision determining a minor to be a minor in need of treatment must be based on sworn testimony and the minor must have the opportunity for crossexamination unless the facts are stipulated.  Where the facts are stipulated, the judge must ascertain from the minor if the minor agrees with the stipulation and understands the consequences of stipulating the facts.

D.  In hearings to determine whether a minor is a minor in need of treatment, the minor shall have the right to demand a trial by jury, which shall be granted as in other cases, unless waived, or the judge on his or her own motion may call a jury to try any such case.  Such jury shall consist of six persons.

1.  If a jury trial is not demanded, the court may receive as evidence and act upon the evaluation or report of the licensed mental health professional who evaluated the minor;

2.  When the hearing is conducted as a jury trial, any witness on behalf of the district attorney shall be subject to cross-examination by the attorney for the minor alleged to be a minor requiring treatment.

Added by Laws 1992, c. 298, § 11, eff. July 1, 1993.  Amended by Laws 2002, c. 327, § 11, eff. July 1, 2002; Laws 2003, c. 130, § 11, eff. Nov. 1, 2003.

§43A-5-512.  Commitment to treatment facility - Evidence required - Least restrictive alternative - Review of commitment.

A.  At the hearing the court shall determine whether by clear and convincing evidence:

1.  The minor has a demonstrable mental illness or is drug or alcohol dependent and as a result of that mental illness or drug or alcohol dependence can be expected within the near future to inflict or attempt to inflict serious bodily harm to himself or herself, or another person if services are not provided, and has engaged in one or more recent overt acts or made significant recent threats which substantially support that expectation; and

2.  The minor is a minor in need of treatment proposed in the individualized treatment plan and is likely to benefit from such treatment.

B.  After a hearing, the court shall order the minor to receive the least restrictive care and treatment appropriate for the treatment needs of the minor until such time as the care and treatment are no longer necessary.

C.  The court shall not commit a minor to a facility for inpatient treatment unless the court determines:

1.  The minor has a demonstrable mental illness or is drug or alcohol dependent and as a result of that mental illness or drug or alcohol dependence can be expected within the near future to inflict or attempt to inflict serious bodily harm to himself or herself, or another person if services are not provided, and has engaged in one or more recent overt acts or made significant recent threats which substantially support that expectation; or

2.  That all reasonable efforts have been made to provide for the treatment needs of the minor through the provision of less restrictive alternatives to inpatient treatment and that such alternatives have failed to meet the treatment needs of the minor; or

3.  After a thorough consideration of less restrictive alternatives to inpatient treatment, that the condition of the minor is such that less restrictive alternatives are unlikely to meet the treatment needs of the minor; and

4.  There are no comparably effective services available to the minor that are less physically intrusive or restrictive.

D.  Whenever, after a hearing, the court finds that the minor:

1.  Is not a minor in need of treatment the court shall dismiss the case; or

2.  Is a minor in need of treatment but does not require inpatient treatment, the court may order treatment or services through a less restrictive alternative to inpatient mental health or substance abuse treatment, which may include ordering the minor to take medication as prescribed by a physician and, upon a finding that it is in the best interests of the minor, the court may order the parents or other adult persons living in the home of the minor to comply with reasonable conditions relating to the treatment of the minor.

E.  Whenever, after a hearing, the court finds that the minor is a minor in need of treatment and requires inpatient treatment in a mental health or substance abuse treatment facility, the court shall order the commitment of the minor to a mental health or substance abuse treatment facility for not more than thirty (30) days, and:

1.  When the minor is in the custody of a parent or legal guardian, order the parent or legal guardian to make arrangements for the admission of the minor to a public or private mental health or substance abuse treatment facility appropriate for the inpatient care and treatment of minors which is willing to admit the minor for treatment; and

2.  When the minor is in the custody of the Department of Human Services or the Office of Juvenile Affairs, order the Department or Office, as applicable, to make arrangements for the placement of the minor in a public or private mental health or substance abuse treatment facility appropriate for the inpatient treatment needs of the minor.

F.  Whenever the court commits a minor to a mental health or substance abuse treatment facility for inpatient treatment pursuant to this section, the court shall set the matter for review and shall review the matter not more than thirty (30) days from the date of commitment and shall continue to review the matter at intervals of not more than thirty (30) days until the minor is discharged from inpatient treatment.  Not less than three (3) days prior to the review hearing, the mental health or substance abuse treatment facility shall submit a report regarding the minor's progress and treatment and make a recommendation as to whether the minor needs inpatient care and the reasons therefor.

Added by Laws 1992, c. 298, § 12, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 10, eff. Nov. 1, 1995; Laws 2000, c. 84, § 1, eff. Nov. 1, 2000; Laws 2002, c. 327, § 12, eff. July 1, 2002; Laws 2003, c. 130, § 12, eff. Nov. 1, 2003.

§43A-5-513.  Individualized treatment plan - Discharge plan.

A.  Within ten (10) days after the admission of a minor for inpatient treatment, the person in charge of the facility in which the minor is being treated shall ensure that an individualized treatment plan has been prepared by the person responsible for the treatment of the minor.  The minor shall be involved in the preparation of the treatment plan to the maximum extent consistent with the ability of the minor to understand and participate.  The parent or legal custodian of the minor or, if the minor is in the custody of the Department of Human Services or the Office of Juvenile Affairs, the designated representative of the applicable agency, shall be involved to the maximum extent consistent with the treatment needs of the minor.

B.  The facility shall discharge the minor when appropriate facility medical staff determine the minor no longer meets the admission or commitment criteria.  If not previously discharged, a minor committed by a court for inpatient treatment shall be discharged upon the expiration of a court order committing the minor for inpatient treatment or an order of the court directing the discharge of the minor.

C.  Prior to the discharge of the minor from inpatient treatment, a discharge plan for the minor shall be prepared and explained to the minor and the parent or the person responsible for the supervision of the case.  The plan shall include, but not be limited to:

1.  The services required by the minor in the community to meet the needs of the minor for treatment, education, housing and physical care and safety;

2.  Identification of the public or private agencies that will be involved in providing treatment and support to the minor;

3.  Information regarding medication which should be prescribed to the minor; and

4.  An appointment for follow-up outpatient treatment and medication management.

Added by Laws 1992, c. 298, § 13, eff. July 1, 1993.  Amended by Laws 1995, c. 254, § 11, eff. Nov. 1, 1995; Laws 2000, c. 84, § 2, eff. Nov. 1, 2000; Laws 2002, c. 327, § 13, eff. July 1, 2002; Laws 2003, c. 130, § 13, eff. Nov. 1, 2003; Laws 2005, c. 110, § 7, eff. Nov. 1, 2005.

§43A-5-521.  Pilot projects for community-based system of care.

A.  The Department of Mental Health and Substance Abuse Services shall continue pilot projects previously established for the delivery of mental health services to children and adolescents through a community-based system of care, contingent upon the availability of funds.  Pilot projects shall include, but not be limited to, requirements for:

1.  The active participation and assistance of:

a. local public agencies and private child-serving agencies receiving state funds through contracts with state agencies,

b. local offices of state agencies having health, mental health or social or other service responsibilities related to children and adolescents, and

c. the local school district;

2.  The use of comprehensive treatment plans that cross individual agency boundaries;

3.  Case managers responsible for the coordination of service delivery;

4.  Flexible funding to provide traditional or nontraditional services for which no other source of funding is available;

5.  A coordinated database for children receiving services through the pilot project; and

6.  Outcome measures to evaluate the service and cost effectiveness of the project.

B.  Community-based system of care for mental health services for children and adolescents shall be funded through available agency funds, federal grants, and private grants or other funds.  Each state agency required by this act to participate in the continuation of pilot projects shall also assist with funding, including any required state matches to federal funds.

As used in this section, "community-based system of care" means a consortium of public and private agencies within a community that establishes a coordinated team approach for the delivery of services to children and adolescents who require mental health services and their families.  Services provided under a community-based system of care may include, but shall not be limited to, case management and service coordination, counseling, day treatment, special education services, family support, health services, homebound services, respite care, residential care, transitional services, psychiatric consultation, medication, transportation and wrap-around or nontraditional services.

Added by Laws 2001, c. 311, § 2, emerg. eff. June 1, 2001.

§43A6101.  Nonresident consumers  Transfer to state of residence.

Nonresidents who have been admitted as consumers to a facility within the Department of Mental Health and Substance Abuse Services in accordance with the provisions of this title may be transferred by the Commissioner of Mental Health and Substance Abuse Services to similar institutions within the state where they reside.  The Commissioner shall make arrangements with the appropriate agency in other states to facilitate the orderly transfer of nonresidents to the state in which they reside.

Added by Laws 1953, p. 167, § 71, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 82, eff. Nov. 1, 1986.  Renumbered from § 71 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 51, emerg. eff. May 9, 2005.

§43A6102.  Transfer to federal agency for care and treatment.

A.  1.  Upon receipt of a certificate of the United States Public Health Service or any agency of the United States Government or a veterans center in the state that facilities are available for the care or treatment of any person who has been admitted to a facility within the Department of Mental Health and Substance Abuse Services in accordance with the provisions of this title and that such person is eligible for care or treatment, the Commissioner of Mental Health and Substance Abuse Services, upon recommendation by the person in charge of the facility in which the consumer is located, may transfer the consumer to:

a. the United States Public Health Service or other agency of the United States Government, or

b. a veterans center in the state or other agency of the state for care and treatment.

2.  If the consumer has been admitted under involuntary courtordered commitment proceedings, the Commissioner shall notify the committing court of any transfer when it has been effected.

3.  Any consumer transferred as provided in this section shall be deemed to be committed to the United States Public Health Service or other agency of the United States Government or a veterans center in the state or other agency of the state pursuant to the original commitment the same as if the person had been originally committed.

B.  1.  In the event that a consumer transferred under provisions of this section subsequently becomes ineligible for continued services, or if required services cannot be provided by the entity or facility where the consumer is committed and residing, the Commissioner shall upon notification accept the return of the consumer to the appropriate facility of the Department.

2.  If the consumer has been admitted under this title, the Commissioner shall notify the committing court of the transfer when it has been effected.

3.  Any consumer transferred as provided in this section shall be deemed to be committed to the Department pursuant to the original commitment the same as if the person had been originally committed.

Added by Laws 1953, p. 167, § 72, emerg. eff. June 3, 1953.  Amended by Laws 1959, p. 189, § 4, emerg. eff. June 27, 1959; Laws 1980, c. 83, § 1, eff. Oct. 1, 1980.  Renumbered from § 72 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 52, emerg. eff. May 9, 2005.

§43A6103.  Residents of state in institutions of other states  Admission to Oklahoma institution.

Any resident of this state who has been admitted to an institution for mentally ill in another state, the District of Columbia, or a territory, in accordance with the laws of that place, may be admitted to an institution in Oklahoma within the Department of Mental Health and Substance Abuse Services without further proceedings in this state.

Added by Laws 1953, p. 166, § 59, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 83, eff. Nov. 1, 1986.  Renumbered from § 59 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 101, emerg. eff. April 9, 1990.

§43A6104.  Bringing poor or indigent person into state.

Any person who knowingly brings or causes to be brought, a poor or indigent person from out of the state into this state and keeps or leaves such person, or attempts to keep or leave such person, within the state for the purpose of placing the person or requiring the placement of the person as a consumer in any state facility within the Department of Mental Health and Substance Abuse Services for care or treatment therein at the expense of the state, shall be guilty of a misdemeanor.

Added by Laws 1953, p. 174, § 132, emerg. eff. June 3, 1953.  Renumbered from § 132 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 53, emerg. eff. May 9, 2005.

§43A6201.  Enactment of compact  Text.

The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows: the contracting states solemnly agree that:

ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the consumers, their families, and society as a whole.  Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the consumer but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them.  Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of consumer welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

As used in this compact:

(a) "Sending state" shall mean a party state from which a consumer is transported pursuant to the provisions of the compact or from which it is contemplated that a consumer may be so sent.

(b) "Receiving state" shall mean a party state to which a consumer is transported pursuant to the provisions of the compact or to which it is contemplated that a consumer may be so sent.

(c) "Facility" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Consumer" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "Aftercare" shall mean care, treatment and services provided a consumer, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for the welfare of the person, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that persons so afflicted are incapable of managing themselves and their affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, the person shall be eligible for care and treatment in an institution in that state irrespective of the residence of the person, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any consumer may be transferred to a facility in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said consumer would be facilitated or improved thereby.  Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof.  The factors referred to in this paragraph shall include the full record of the consumer with due regard for the location of the family of the consumer, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any consumer pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the consumer; furnished all available medical and other pertinent records concerning the consumer; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the consumer if said authorities so wish; and unless the receiving state shall agree to accept the consumer.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of consumers, an interstate consumer under this compact shall receive the same priority as a local consumer and shall be taken in the same order and at the same time that he would be taken if he were a local consumer.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a consumer may be reviewed at any time and such further transfer of the consumer may be made as seems likely to be in the best interest of the consumer.

ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a consumer is physically present, it shall be determined that the consumer should receive aftercare or supervision, such care or supervision may be provided in a receiving state.  If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the consumer in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the consumer and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the consumer such aftercare in said receiving state, and such investigation shall be made with all reasonable speed.  The request for investigation shall be accompanied by complete information concerning the intended place of residence of the consumer and the identity of the person in whose charge it is proposed to place the consumer, the complete medical history of the consumer, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the consumer in the sending state and the appropriate authorities in the receiving state find that the best interest of the consumer would be served thereby, and if the public safety would not be jeopardized thereby, the consumer may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a consumer on aftercare, pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local consumers.

ARTICLE V

Whenever a dangerous or potentially dangerous consumer escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee.  Immediately upon the apprehension and identification of any such dangerous or potentially dangerous consumer, the consumer shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

The dulyaccredited officers of any state party to this compact, upon the establishment of their authority and the identity of the consumer, shall be permitted to transport any consumer being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

(a) No person shall be deemed a consumer of more than one facility at any given time.  Completion of transfer of any consumer to a facility in a receiving state shall have the effect of making the person a consumer of the facility in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any consumer pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any guardian of the consumer on behalf of the guardian or in respect of any patient for whom the guardian may serve, except that where the transfer of any consumer to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any consumer having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable.  The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a consumer.

ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no consumer shall be placed or detained in any prison, jail or lockup, but such consumer shall, with all expedition, be taken to a suitable facility for mental illness or mental deficiency.

ARTICLE X

(a) Each party state shall appoint a "compact administrator" who, on behalf of the state of the compact administrator, shall act as general coordinator of activities under the compact in the state of the compact administrator and who shall receive copies of all reports, correspondence, and other documents relating to any consumer processed under the compact by the state of the compact administrator either in the capacity of sending or receiving state.  The compact administrator or a duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any consumer processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency.  No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same.  Such withdrawal shall take effect one (1) year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states.  However, the withdrawal of any state shall not change the status of any consumer who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Laws 1959, p. 191, § 1, emerg. eff. July 16, 1959.  Renumbered from § 501 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 54, emerg. eff. May 9, 2005.

§43A6202.  Compact administrator  Powers.

Pursuant to said compact, the Director of the  Department of Mental Health and Substance Abuse Services, shall be ex officio compact administrator and who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact.  The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact of any supplementary agreement or agreements entered into by this state thereunder.

Added by Laws 1959, p. 194, § 2, emerg. eff. July 16, 1959.  Renumbered from § 502 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 102, emerg. eff. April 9, 1990.

§43A6203.  Supplemental agreements.

The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact.  In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

Added by Laws 1959, p. 194, § 3, emerg. eff. July 16, 1959.  Renumbered from § 503 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A6204.  Discharge of financial obligations.

The compact administrator, subject to the approval of the State Budget Director, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder, and said payments shall be made from monies appropriated to the Department of Mental Health and Substance Abuse Services.

Added by Laws 1959, p. 195, § 4, emerg. eff. July 16, 1959.  Renumbered from § 504 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 103, emerg. eff. April 9, 1990.

§43A6205.  Proposed transferees.

The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the district court.

Added by Laws 1959, p. 195, § 5, emerg. eff. July 16, 1959.  Renumbered from § 505 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-7-101.  Discharge or permission to leave facility - Outpatient status - Notification of discharge - Expense of returning to facility - Procedure.

A.  The person in charge of a facility within the Department of Mental Health and Substance Abuse Services shall discharge a consumer or permit the consumer to leave the facility as provided in this section.

B.  The person in charge shall discharge a consumer:

1.  Who is no longer a risk to self or others as defined in Section 1-103 of this title;

2.  Who is capable of surviving safely in freedom alone or with the help of other state agencies, private entities, or willing and responsible family members or friends; provided, however, nothing in this section or Section 7-102 of this title shall be construed as requiring any state agency or private entity to provide services except as voluntarily agreed to by the agency and consumer; and

3.  For whom a discharge plan has been developed pursuant to the provisions of Section 7-102 of this title.

C.  The person in charge may grant a convalescent leave or visiting status to a consumer in accordance with policies prescribed by the Commissioner.  The facility granting a convalescent leave or visiting status to a consumer has no responsibility in returning the consumer to the facility should such become necessary.  A convalescent leave or visiting status may be granted rather than a discharge when the complete recovery of the consumer can be determined only by permitting the consumer to leave the facility.  The person in charge shall discharge a consumer who has not returned to the facility within twelve (12) months from the time a convalescent leave or visiting status was granted.  Any return from convalescent leave or visiting status must be on a voluntary basis.

D.  In accordance with policies prescribed by the Commissioner, a person in charge may transfer a consumer to an outpatient or other nonhospital status when, in the opinion of the person in charge, such transfer will not be detrimental to the public welfare or injurious to the consumer and the necessary treatment may be continued on that basis; provided however, that before transferring the consumer, the person in charge shall ensure that appropriate financial resources and appropriate services are available to receive and care for such consumer after such transfer.

E.  The person in charge of the facility shall notify the court that committed the consumer that the consumer has been discharged.  Such notification shall be within fortyeight (48) hours after the actual discharge.

F.  The expense of returning a consumer from convalescent leave, outpatient status or visiting status shall be that of:

1.  The party removing the consumer from the facility; or

2.  The Department.  When it becomes necessary for the consumer to be returned from the county where the consumer happens to be, the Department shall reimburse the county pursuant to the provisions of the State Travel Reimbursement Act.

G.  In the event authorization is necessary to accomplish the return of the consumer to the facility, such authority is hereby vested in the judge of the district court in the county where the consumer is located.  Upon receipt of notice that the consumer needs to be returned to the facility, the judge shall cause the consumer to be brought before the court by issuance of a citation directed to the consumer to appear and show cause why the consumer should not be returned to the facility.  The judge shall, if clear and convincing evidence is presented by testimony under oath that the consumer should be returned to the facility, enter an order returning the  consumer.  If there is a lack of clear and convincing evidence showing the necessity of such return, the consumer shall immediately be released.  Law enforcement officers are authorized to take into custody, detain and transport a consumer pursuant to a citation or an order of the judge of the district court.

H.  An attending physician of any consumer admitted to a private facility may discharge a consumer or permit the consumer to leave the facility subject to the same provisions applicable to the discharge or release of a consumer by the person in charge of a state facility.

Added by Laws 1953, p. 167, § 73, emerg. eff. June 3, 1953.  Amended by Laws 1959, p. 189, § 5, emerg. eff. June 27, 1959; Laws 1965, c. 295, § 1, emerg. eff. June 24, 1965; Laws 1980, c. 227, § 1, eff. Oct. 1, 1980; Laws 1986, c. 35, § 2, eff. Nov. 1, 1986.  Renumbered from § 73 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 368, § 1, eff. Nov 1, 1989; Laws 2001, c. 186, § 16, eff. Nov. 1, 2001; Laws 2003, c. 46, § 39, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 55, emerg. eff. May 9, 2005; Laws 2005, c. 195, § 27, eff. Nov. 1, 2005.

§43A-7-102.  Discharge planning and assistance.

A.  Any person detained or voluntarily or involuntarily committed for treatment pursuant to the provisions of the Mental Health Law shall be provided with discharge planning and assistance by the facility where detained or treated.  Discharge planning and assistance shall include, but not be limited to, the following:

1.  Return of all personal possessions to the person, upon discharge, except contraband considered illegal; and

2.  Transportation assistance.

B.  1.  A discharge plan shall be completed for every person to be discharged from a facility operated by the Department of Mental Health and Substance Abuse Services or an agency which provides services pursuant to a contract with the Department.

2.  Discharge planning and the discharge plan shall include, but not be limited to:

a. housing information and referral, a location, approved by the Department, where the consumer will reside, provided, the Department shall give preference to discharge to an appropriate verifiable address, and, as necessary, placement assistance pursuant to Section 7-104 of this title,

b. planning for outpatient treatment, as appropriate, including but not limited to assignment of a case manager, an initial appointment for outpatient services and a treatment plan.  Sufficient medication to enable the person to be discharged to continue the course of medication prescribed for such person until such appointment shall be provided to the person being discharged at the time of discharge, and

c. provision of the information in the discharge plan required by this subsection to the consumer in writing after such information has been fully explained to the person being discharged.  The plan shall be signed by the person being discharged and by the person explaining the plan upon completion of a verbal explanation of such plan and shall be signed in the presence of a family member of the person being discharged, or other person interested in the welfare of the person being discharged.  The original copy of the plan shall become a part of the official discharge papers of the consumer and shall be kept in the permanent files of the consumer.  A copy of the signed discharge plan shall be furnished the person being discharged.

C.  The person designated by the Department may provide a family member of the person being discharged, or other person interested in the welfare of the person being discharged, with information related to the discharge plan as necessary, appropriate and in compliance with confidentiality requirements to enable said family member or other person to assist with the implementation of and compliance with the treatment plan.

D.  If a determination is made that an order for alternative treatment is necessary, the executive director or person in charge of the facility in which the person is receiving inpatient treatment shall:

1.  File or request the filing of a petition as provided by Section 5-410 or 9-102 of this title requesting the order; or

2.  Request the court to modify an existing order for involuntary commitment as provided by Section 5-419 of this title.

Added by Laws 1985, c. 235, § 3, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 35, § 1, eff. Nov. 1, 1986.  Renumbered from § 54.12 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1988, c. 260, § 14, eff. Nov. 1, 1988; Laws 1989, c. 368, § 2, eff. Nov. 1, 1989; Laws 1990, c. 51, § 104, emerg. eff. April 9, 1990; Laws 1994, c. 327, § 1, eff. Sept. 1, 1994; Laws 2002, c. 488, § 46, eff. Nov. 1, 2002; Laws 2003, c. 46, § 40, emerg. eff. April 8, 2003; Laws 2005, c. 150, § 56, emerg. eff. May 9, 2005.

NOTE:  Laws 1986, c. 103, § 84 repealed by Laws 1988, c. 260, § 18, eff. Nov. 1, 1988.  Laws 1989, c. 329, § 3 repealed by Laws 1990, c. 51, § 147, emerg. eff. April 9, 1990.

§43A7103.  Clothing and expenses upon release.

No consumer shall be discharged or granted convalescent leave status from a state hospital without suitable clothing adapted to the season in which the consumer is discharged or granted convalescent leave status; and if it cannot be otherwise obtained, the business manager of the facility shall, upon the order of the executive director, furnish the same, and reasonable transportation costs and money not to exceed Twentyfive Dollars ($25.00), to defray the expenses of the consumer until the consumer can reach relatives or friends, or find employment to earn a subsistence.

Added by Laws 1953, p. 170, § 82, emerg. eff. June 3, 1953.  Renumbered from § 82 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1986, c. 277, § 17, emerg. eff. June 24, 1986; Laws 2005, c. 150, § 57, emerg. eff. May 9, 2005.

§43A7104.  Placement of homeless consumers.

A.  In the case of a consumer who has substantially impaired ability to provide adequate self care or custody and who has no home or relatives or friends able and willing to care for the consumer, the executive director prior to discharge from the facility shall make a reasonable effort to arrange an appropriate placement and necessary services for the consumer.

B.  When necessary, the executive director shall refer to other public or voluntary agencies for assistance; provided, nothing in this section or Section 7-102 of this title shall be construed as restricting the right of an adult consumer, when such consumer has not been found by a court to be incompetent, to determine the placement or residence of such consumer upon discharge from a facility.

Added by Laws 1977, c. 145, § 7, emerg. eff. June 3, 1977.  Renumbered from § 73.1 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 327, § 2, eff. Sept. 1, 1994; Laws 2005, c. 150, § 58, emerg. eff. May 9, 2005.

§43A7105.  Delivery of personal funds at time of discharge.

It shall be the duty of the executive director of such facility to deliver all personal funds in the possession of the executive director for the benefit of a consumer to such consumer at the time the consumer is discharged.

Added by Laws 1957, p. 421, § 3, emerg. eff. May 31, 1957.  Renumbered from § 173 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 59, emerg. eff. May 9, 2005.

§43A7106.  Return of property upon death or discharge.

When any consumer in any state facility subject to the jurisdiction of the Department of Mental Health and Substance Abuse Services dies or leaves such facility, all property, including money, belonging to said consumer shall be immediately delivered:

1.  To the consumer, if leaving; or

2.  To the guardian or next of kin of the consumer, if the consumer has died.  If the consumer has died and no person is available for such delivery, the facility shall notify the guardian or next of kin of such death and the description of the property on hand by certified mail at the lastknown address of such guardian or next of kin.  If the property is not claimed within one (1) year from the date of such notice, then the property shall become the property of the state, and all monies shall be credited to the revolving fund of the facility.

Added by Laws 1961, p. 285, § 2, emerg. eff. July 14, 1961.  Renumbered from § 175 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 105, emerg. eff. April 9, 1990; Laws 2005, c. 150, § 60, emerg. eff. May 9, 2005.

§43A7107.  Escape or leave without permission  Notice  Discharge or convalescent leave  Apprehension.

A.  When a facility within the Department of Mental Health and Substance Abuse Services has a consumer leave without permission, or escape, the executive director of the facility shall notify a relative of the consumer, or, in the event the consumer has been admitted in accordance with a court order, the judge of the court ordering the consumer to the hospital.

B.  Should a consumer, other than one admitted in accordance with a court order, absent from the hospital without permission, not cause trouble in the community to which he goes, the consumer may be discharged or given convalescent leave at the discretion of the executive director of the hospital.

C.  Any other consumer, escaped or absent without permission, who has to be returned to the hospital shall be returned by the relatives or friends or, in the event of their failure to return the escaped individual, it shall be the responsibility and duty of officers of the county wherein the individual is present to apprehend the individual and return the consumer to the appropriate facility.  It shall be the duty of any municipal law enforcement officer to directly return such consumer if the facility is located within the boundaries of the governmental entity employing the officer.

D.  The governmental entity employing the law enforcement officers shall reimburse the officers for necessary travel expense as provided by law.

Added by Laws 1953, p. 170, § 78, emerg. eff. June 3, 1953.  Amended by Laws 1976, c. 72, § 1, emerg. eff. April 27, 1976; Laws 1986, c. 103, § 85, eff. Nov. 1, 1986.  Renumbered from § 78 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 61, emerg. eff. May 9, 2005.

§43A7108.  Removal or enticement, assistance or encouragement to escape.

Any person who takes a consumer who has been lawfully admitted from any facility within the Department of Mental Health and Substance Abuse Services without the consent of the executive director, or who entices, assists or encourages any such consumer to escape therefrom shall be guilty of a misdemeanor and, upon conviction, shall be fined not to exceed One Thousand Dollars ($1,000.00) or confined in jail not to exceed one (1) year, or both.

Added by Laws 1953, p. 174, § 133, emerg. eff. June 3, 1953.  Renumbered from § 133 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 62, emerg. eff. May 9, 2005.

§43A-7-109.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-7-110.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A-7-111.  Repealed by Laws 2002, c. 488, § 50, eff. Nov. 1, 2002.

§43A7112.  Judicial proceeding for declaration of restoration to soundness of mind  Procedure.

A.  When any person shall have been adjudged legally mentally incompetent, a petition may be presented to the court or the judge thereof which made such adjudication or to the court or the judge of the county where the person resides, for a finding and order declaring the person restored to soundness of mind.

1.  If an order is entered restoring the person to soundness of mind, such order shall be forwarded to the court which made the order adjudging said incompetency, and shall be placed in the original file of the matter.  The order shall not affect any guardianship proceedings pending so as to prevent the payment of any lawful claims against such guardianship estate.

2.  If a person has been adjudged to be legally mentally incompetent in another state, the petition may be presented to the district court or the judge thereof where the consumer resides or where the facility in which the consumer is confined is located.  The petition may be presented by the person who has been declared to be incompetent, or by the father, mother, husband, wife, brother, sister, child, or next of kin of the person, or by the executive director of the facility in which the consumer is held, provided, the executive director is of the opinion that the consumer has recovered.

3.   a. If the executive director of the facility where a person is confined files a petition, in addition to requesting an adjudication as to the person's competency, the executive director may request the appointment of a temporary guardian to whom the mentally incompetent person may be released pending the hearing on the petition.

b. If a request is made, the executive director must attach a verified affidavit to the petition stating that the consumer no longer needs care and treatment and confinement is not necessary for the safety of the consumer and the safety of others.

B.  The district attorney of the county in which the petition is filed shall represent the executive director of the facility in which the consumer is kept and shall prepare the necessary pleadings for the executive director.

C.  Upon presentation of the petition to the court or the judge, the court or the judge shall set a time for hearing, and in case the application is made by the person adjudged mentally incompetent, shall issue notice of the hearing to be given to the person who applied for such adjudication, if the person be found in the county, and may cause such further notice to be given as to the court or the judge seems proper.

D.  If, upon the hearing of the petition the court or the judge from the testimony given, shall find such person restored to soundness of mind, an order shall be entered declaring the person mentally competent.  The testimony of at least two qualified examiners establishing the sanity of such person, shall be required before the finding of the court or the judge and entering the order.

E.  The provisions of this section must also be followed when determining the competency of a person who has legally been determined to be mentally incompetent although the person is not institutionalized.

Added by Laws 1953, p. 168, § 75, emerg. eff. June 3, 1953.  Amended by Laws 1965, c. 343, § 1, emerg. eff. June 28, 1965.  Renumbered from § 75 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 63, emerg. eff. May 9, 2005.

§43A7113.  Guardianship of person and estate without hospitalization  Ajudication  Bond of guardian.

If after full examination and hearing the court shall determine that a person is mentally incompetent, but that it is not necessary to hospitalize him for treatment or for his own welfare, the welfare of others or of the community, the judge of the district court must issue an order adjudging the person to be mentally incompetent and must appoint a guardian of his person and estate with the powers and duties that are prescribed for the guardian of a minor.  Every such guardian has the care and custody of his ward, and the management of all his estate, until such guardian is legally discharged.  The guardian shall give bond to the State of Oklahoma, in like manner and with like conditions, as before prescribed with respect to the guardian of a minor, provided that upon a finding by the district court that:

1.  The anticipated annual income to a ward for one (1) year plus the value of the personal property of the ward is less than Forty Thousand Dollars ($40,000.00); and

2.  The guardian of the ward is either a parent or a child of the ward,

the court may order that a bond is not necessary.

In all other cases, except as provided in subsection A of Section 776 of this title, a bond shall be required.

Added by Laws 1953, p. 167, § 65, emerg. eff. June 3, 1953.  Amended by Laws 1986, c. 103, § 89, eff. Nov. 1, 1986.  Renumbered from § 65 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 164, § 1, operative July 1, 1987.

§43A8101.  Purpose.

The purpose of Sections 8101 through 8108 of the Mental Health Law is to provide for the certification, admission, treatment, transfer, and discharge of mentally ill persons to and from private hospitals or institutions.

Added by Laws 1957, p. 418, § 1, emerg. eff. June 5, 1957.  Amended by Laws 1986, c. 103, § 90, eff. Nov. 1, 1986.  Renumbered from § 181 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-8-102.  Repealed by Laws 2005, c. 150, § 75, emerg. eff. May 9, 2005.

§43A8103.  Admission of mentally ill  Procedure.

Any person alleged to be mentally ill within the meaning of this act, and who is not in confinement on a criminal charge, and who has no criminal charges pending against him, may be admitted to a private institution or hospital as defined in the act by compliance with any one of the following procedures:

(A) On voluntary application, or

(B) On court certification.

Added by Laws 1957, p. 418, § 3, emerg. eff. June 5, 1957.  Renumbered from § 183 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A8104.  Voluntary admission.

A.  A person who is a person requiring treatment may request voluntary admission to any private hospital or facility, as defined by Section 1-103 of this title, in the same manner and by the same procedure as any other type of consumer that is admitted to such facility or hospital.

B.  Minor consumers may be admitted on application of parent, guardian, or the person having custody.

C.  Consumers admitted voluntarily who give notice in writing of their desire or intention to leave such private hospital or facility must be released immediately.

D.  If in the judgment of the attending physician the release of the consumer would be injurious to the welfare of the consumer or the public, the consumer may be detained for so long as is reasonably necessary to initiate the court certification proceedings provided by law.  The attending physician shall immediately notify the judge of the district court in which the private hospital or facility is located by telephone or otherwise, confirmed by a written communication, that such consumer is so detained, and that such detention shall not exceed three (3) days.

Added by Laws 1957, p. 418, § 4, emerg. eff. June 5, 1957.  Renumbered from § 184 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 64, emerg. eff. May 9, 2005.

§43A8105.  Court certification.

A.  The procedure for court certification to a private hospital or facility shall be the same as that pertaining to court certification of consumers to state mental hospitals in the Mental Health Law, except that before commitment to a private hospital or facility is made a written report will be submitted to the court containing the following information:

1.  The name of the petitioner, relative, or guardian requesting commitment to a private hospital or facility, and the name of the private hospital or facility;

2.  The name of the physician who will be the attending physician during the period of the hospitalization of the consumer in such private hospital or facility.  The qualifications for the attending physician shall be the same as those set forth for a "qualified examiner" by the Mental Health Law; and

3.  A statement by the person in charge of the private hospital or facility, or someone designated by the person in charge, that the alleged mentally ill person will be admitted on presentation of a valid order for admission.  This statement shall be dated no more than five (5) days prior to the date of the hearing.

B.  A form for the filing of the information required herein shall be prescribed by the Director of Mental Health, shall be printed on eight and onehalfinch by eleveninch paper, and shall be substantially in the following form:

REQUEST FOR COMMITMENT TO A

PRIVATE HOSPITAL OR

FACILITY

I, _____, bearing the relationship of _____ to ______, against whom a petition for commitment as a mentally ill person has been filed in the county court of ______ County, Oklahoma, do hereby request that, in the event said ______ is found to be mentally ill, she/he be committed as a consumer to the ______ at ______, Oklahoma, a private hospital or facility as defined by law.  I hereby agree to comply with the rules and regulations of said hospital or facility for the admission and support of said consumer.  I further certify that upon admission of said consumer to such private hospital or facility, ______ will be the attending physician, until discharge or transfer of the consumer, or until further notice to this court by me or the attending physician.

Witness my hand this ______ day of _____________, 20__.

___________________

Subscribed and sworn to before me this ______ day of ______, 20__.

___________________

Notary Public

STATEMENT OF ATTENDING

PHYSICIAN

I, ______, do hereby certify that I will faithfully perform the duties and responsibilities prescribed by law as the attending physician of ______, upon his/her commitment to the ______ until his/her discharge or transfer, or until further notice to this court by me or the abovenamed petitioner, relative, or guardian.

Witness my hand this ______ day of ___________, 20__.

_____________________

Attending Physician

STATEMENT OF PERSON IN CHARGE

OF PRIVATE HOSPITAL

OR FACILITY

I, ______, the duly appointed ______ of the ______, a private hospital or facility containing beds for the reception, care and treatment of persons with neuropsychiatric illnesses, have discussed the rules and regulations of such hospital or facility governing admission and support of consumers with ______, the ______ of ______, an alleged mentally ill person, and that if the person is committed to this hospital or facility on or before ______, 20__, he or she will be admitted as a consumer.

_________________

Added by Laws 1957, p. 418, § 5, emerg. eff. June 5, 1957.  Amended by Laws 1986, c. 103, § 92, eff. Nov. 1, 1986.  Renumbered from § 185 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986. Amended by Laws 2005, c. 150, § 65, emerg. eff. May 9, 2005.

§43A8106.  Responsibilities of attending physician  Discharge or grant of leave.

A.  The responsibility for prescribing the treatment of any consumer admitted either voluntarily or by commitment, and for determining the eligibility of the consumer for discharge, shall be that of the attending physician.

1.  In the event the petitioner, relative, or guardian wishes to change the attending physician, a written statement releasing the attending physician of record and naming a new qualified attending physician must be submitted to the court, accompanied by a written statement from the new attending physician agreeing to assume the responsibilities provided by law.

2.  In the event the attending physician wishes to withdraw from the case, the physician shall notify the court and the petitioner, relative, or guardian in writing.  The petitioner, relative, or guardian shall immediately appoint a new attending physician in the manner set forth above.

3.  In the event the petitioner, relative, or guardian does not appoint a new attending physician within a reasonable length of time, then a new attending physician will be appointed by the judge of the committing court.  The new attending physician must be a qualified staff member of the private hospital or institution wherein the consumer is hospitalized, and must file a written statement with the committing court agreeing to assume the responsibilities provided by law.

B.  The attending physician may discharge a consumer or grant leave to a consumer only as provided in this act.  The attending physician may discharge a consumer at any time as follows:

1.  A consumer who, in the judgment of the attending physician, is recovered; and

2.  A consumer who is not recovered but, in the judgment of the attending physician, will not benefit by further treatment in a private hospital or facility.

C.  A visiting or convalescent leave status may be granted a consumer for a period not exceeding six (6) months to any consumer upon authorization of the attending physician.

1.  Neither the attending physician, the private hospital or facility shall be responsible for the consumer or any act of the consumer, while on visiting or convalescent leave status.

2.  If at the end of the six (6) months period the consumer has not returned as an inpatient to the private hospital or facility for further treatment, the consumer shall be automatically discharged from the books of such private hospital or facility.

3.  The committing court shall be notified by a written sealed communication of the discharge.

Added by Laws 1957, p. 419, § 6, emerg. eff. June 5, 1957.  Renumbered from § 186 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 66, emerg. eff. May 9, 2005.

§43A8107.  Leave without permission - Responsibility for return - Reimbursement for expenses.

A.  1.  When a private hospital or facility has a mentally ill person leave without permission, or the person escapes, the person in charge of the private hospital or facility shall immediately notify the attending physician and, in the case of a committed consumer, the committing court.

2.  In the case of a committed consumer, the attending physician shall in turn immediately notify the petitioner, relative or guardian who obtained the commitment to the private hospital or facility.

B.  It shall be the responsibility of the petitioner, relative, or guardian who obtained the commitment of the consumer to return the consumer to the hospital or facility and, in the event of a failure to return the escaped consumer, then it shall be the responsibility and duty of the sheriff of the county wherein the consumer is present to apprehend and return the consumer to the private hospital or facility.

C.  The county shall reimburse the officers for necessary travel expenses as provided by law.

Added by Laws 1957, p. 420, § 7, emerg. eff. June 5, 1957.  Renumbered from § 187 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 67, emerg. eff. May 9, 2005.

§43A8108.  Transfer to state or federal hospital - Documentation - Reimbursement for expense.

A.  A consumer committed to a private hospital or facility under the provisions of the Mental Health Law may be transferred to a state or federal hospital for the mentally ill at any time prior to discharge.

1.  The request for transfer shall be made to the executive director of the state hospital in the district serving the county of residence of the consumer.

2.  The request for transfer may be made by the attending physician, the person in charge of the private hospital or facility, or the petitioner, relative, or guardian of the consumer.

B.  All documents pertaining to the commitment of the consumer to the private hospital or facility, and an abstract of the clinical history of the consumer during treatment at the private hospital or facility, shall be forwarded with the consumer at the time of transfer.

C.  1.  The sheriff of the county in which the consumer is hospitalized is authorized to transport the consumer to the state hospital, and the expense of conveying the consumer will be borne whenever possible by the petitioner, relative, or guardian.  The sheriff or deputy shall be reimbursed for necessary travel expenses and subsistence as provided by law for other official business.

2.  A female attendant must accompany a sheriff transporting a female consumer.

Added by Laws 1957, p. 420, § 8, emerg. eff. June 5, 1957.  Renumbered from § 188 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 2005, c. 150, § 68, emerg. eff. May 9, 2005.

§43A-8-201.  Repealed by Laws 1992, c. 298, § 42, eff. July 1, 1993.

§43A-8-202.  Repealed by Laws 1992, c. 298, § 42, eff. July 1, 1993.

§43A-8-203.  Repealed by Laws 1992, c. 298, § 42, eff. July 1, 1993.

§43A-8-204.  Repealed by Laws 1992, c. 298, § 42, eff. July 1, 1993.

§43A-9-101.  Voluntary treatment - Application - Admission - Discharge.

A.  1.  An alcohol- or drug-dependent person may apply for voluntary treatment directly to an approved treatment facility.

2.  A minor may apply for voluntary treatment pursuant to the provisions of Section 2602 of Title 63 of the Oklahoma Statutes.

3.  A minor not empowered by Section 2602 of Title 63 of the Oklahoma Statutes to consent to voluntary treatment or an incompetent person may apply for voluntary treatment with the approval of the parent, spouse or legal guardian of the minor.

4.  A parent of a minor may consent to the voluntary admission and treatment of the minor directly to an approved treatment facility for substance abuse treatment.

B.  1.  Subject to rules adopted by the Board of Mental Health and Substance Abuse Services, the administrator in charge of an approved treatment facility may determine who shall be admitted for treatment.

2.  When a person is refused admission to an approved treatment facility, the administrator, subject to rules adopted by the Board, shall refer the person to another approved treatment facility for treatment if possible and appropriate.

C.  1.  When a consumer receiving inpatient care leaves an approved treatment facility, the consumer shall be encouraged to consent to appropriate outpatient or intermediate treatment.

2.  If it appears to the administrator in charge of the approved treatment facility that the consumer is an alcohol- or drug-dependent person who requires help, the facility shall arrange for assistance in obtaining supportive services and residential facilities if possible and appropriate.

D.  If the consumer is a minor or an incompetent person, the request for discharge from an inpatient or residential facility shall be made by a parent, spouse, or legal guardian, or by the minor if the minor was voluntarily admitted.

Added by Laws 1978, c. 64, § 9.  Amended by Laws 1983, c. 134, § 19, eff. July 1, 1983; Laws 1986, c. 103, § 93, eff. Nov. 1, 1986.  Renumbered from Title 63, § 2126 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 47, eff. Nov. 1, 2002; Laws 2005, c. 150, § 69, emerg. eff. May 9, 2005; Laws 2005, c. 195, § 28, eff. Nov. 1, 2005.

§43A-9-102.  Petition for involuntary commitment - Hearing - Order - Discharge - Notice and counsel - Transfer to private facility - Habeas corpus.

A.  The following persons may file or request that the district attorney file a petition in district court to determine whether an individual is alcohol- or drug-dependent and is a person requiring treatment, as defined in this title:

1.  The father, mother, husband, wife, brother, sister, guardian or child over the age of eighteen (18) years, of an individual alleged to be alcohol- or drug-dependent and a person requiring treatment;

2.  A licensed mental health professional;

3.  The executive director of an approved treatment facility;

4.  Any peace officer within the county in which the individual alleged to be alcohol- or drug-dependent and a person requiring treatment resides or may be found; or

5.  The district attorney in whose district the person resides or may be found.

B.  The petition shall contain a statement of the facts upon which the allegation is based and, if known, the names and addresses of any witnesses to the alleged facts.

1.  The petition shall be verified and made under penalty of perjury.

2.  A request for the prehearing detention of the individual alleged to be alcohol- or drug-dependent and a person requiring treatment may be attached to the petition.

3.  If the individual alleged to be alcohol- or drug-dependent and a person requiring treatment is being held in emergency detention, a copy of a certificate of evaluation in the form set forth in subsection C of Section 5-414 of this title shall be attached to the petition.

C.  Upon filing the petition, the court shall fix a date for a hearing no later than seventy-two (72) hours after the date the petition was filed.  If the court deems it necessary, or if the person alleged to be alcohol- or drug-dependent and a person requiring treatment shall so demand, the court shall schedule the hearing on the petition as a jury trial to be held within seventy-two (72) hours of the demand, excluding weekends and holidays, or within as much additional time as is requested by the attorney of such person upon good cause shown.

D.  A copy of the petition and of the notice of the hearing, including the date fixed by the court, shall be served on the petitioner, the person whose commitment is sought, the next of kin of the person other than the petitioner, a parent or legal guardian if the person is a minor, the administrator in charge of the approved public treatment facility to which the person has been committed for emergency care, and any other person the court believes advisable.  A copy of the petition and certificate shall be delivered to each person notified.

E.  1.  At the hearing the court shall hear all relevant testimony, including, if possible, the testimony of at least one licensed physician who has examined the person whose commitment is sought.

2.  The person shall be present unless the court believes that presence of the person is likely to be injurious to the person, in which event the court shall appoint a guardian ad litem to represent the person throughout the proceeding.

3.  The court shall examine the person in open court, or if advisable, shall examine the person out of court.

4.  If the person has refused to be examined by a licensed physician, the person shall be given an opportunity to be examined by a court-appointed licensed physician.

5.  If the person refuses and there is sufficient evidence to believe that the allegations of the petition are true, or if the court believes that more medical evidence is necessary, the court may make a temporary order committing the person to the approved treatment facility for a period of not more than five (5) days for purposes of a diagnostic examination.

F.  If after hearing all relevant evidence, including the results of any diagnostic examination by the treatment facility, the court finds that grounds for involuntary commitment have been established by clear and convincing proof, it shall make an order of commitment to treatment.  It may not order commitment of a person unless it determines that the approved treatment facility is able to provide adequate and appropriate treatment for the person and the treatment is likely to be beneficial.

G.  A person committed under this section shall be discharged from treatment in accordance with the provisions of Section 7-102 of this title at such time as the person no longer requires inpatient treatment as determined by the executive director of the facility or a designee of the executive director.

H.  The approved treatment facility shall provide for adequate and appropriate treatment of a person committed to its custody.  The approved facility may transfer any person committed to its custody from one approved public treatment facility to another if transfer is medically advisable.

I.  1.  The court shall inform the person whose commitment is sought of the right to contest the application, be represented by counsel at every stage of any proceedings relating to his commitment and have counsel appointed by the court or provided by the court, if the person wants the assistance of counsel and is unable to obtain counsel.

2.  If the court believes that the person needs the assistance of counsel, the court shall require, by appointment if necessary, counsel for the person regardless of the wishes of the person.

3.  The person whose commitment is sought shall be informed of the right to be examined by a licensed physician chosen by the person.

4.  If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall employ a licensed physician.

J.  If a private treatment facility agrees with the request of a competent consumer or the parent, sibling, adult child or guardian of the consumer to accept the consumer for treatment, the administrator of the public treatment facility shall transfer the consumer to the private treatment facility.

K.  A person committed under this section may at any time seek to be discharged from commitment by writ of habeas corpus.

Added by Laws 1983, c. 134, § 20, eff. July 1, 1983.  Amended by Laws 1986, c. 103, § 94, eff. Nov. 1, 1986.  Renumbered from § 2126.1 of Title 63 by Laws 1986, c. 103, § 104, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 488, § 48, eff. Nov. 1, 2002; Laws 2005, c. 150, § 70, emerg. eff. May 9, 2005.

§43A-9-103.  Release in outpatient status.

A.  1.  After an initial period of observation and treatment, and subject to the rules and policies established by the Board of Mental Health and Substance Abuse Services, whenever a person committed pursuant to court order has recovered from addiction or imminent danger of addiction, to such an extent that in the opinion of the physician or executive director in charge of the facility, release in outpatient status is warranted; the person shall be discharged to outpatient status.

2.  Release of the person in outpatient status shall be subject to all rules adopted by the Board, and subject to being retaken and returned to inpatient status as prescribed in such rules or conditions.

B.  The rules for persons in outpatient status shall include, but not be limited to:

1.  Close supervision of the person after release from the facility;

2.  Periodic and unannounced testing for controlled dangerous substance use;

3.  Counseling; and

4.  Return to inpatient status at a suitable facility, if from the reports of agents of the Department of Mental Health and Substance Abuse Services or other information including reports of law enforcement officers as to the conduct of the person, the court concludes that it is in the best interests of the person and society that this be done.

Added by Laws 1980, c. 292, § 7.  Amended by Laws 1986, c. 103, § 95, eff. Nov. 1, 1986.  Renumbered from § 677 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1990, c. 51, § 108, emerg. eff. April 9, 1990; Laws 2002, c. 488, § 49, eff. Nov. 1, 2002; Laws 2005, c. 150, § 71, emerg. eff. May 9, 2005.

§43A9104.  Statements and admissions  Use.

A.  No statement or admission made by a person alleged to be alcohol or drugdependent in connection with proceedings to have the person committed to an approved treatment facility shall be used for any purpose except for such proceedings.  No such statement or admission shall be used against said person in any criminal action whether pending at the time of the commitment proceedings or filed against the person at any other time.

B.  The provisions of this section shall not be applicable to any person arrested for a crime until such time as all judicial proceedings for such crime have been completed; provided, however, the district court shall be authorized to sentence a person convicted of a violation of the Uniform Controlled Dangerous Substances Act or of an offense in which drugs or narcotics play a significant role to confinement in a drug treatment or rehabilitation facility in lieu of confinement in a facility under the supervision of the Department of Corrections.

Added by Laws 1980, c. 292, § 11.  Amended by Laws 1986, c. 103, § 96, eff. Nov. 1, 1986.  Renumbered from § 681 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-10-101.  Short title.

Sections 10-101 through 10-110 of this title may be cited as the "Protective Services for Vulnerable Adults Act".

Added by Laws 1977, c. 264, § 1, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 1, eff. Nov. 1, 1984; Laws 1986, c. 103, § 97, eff. Nov. 1, 1986.  Renumbered from § 801 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1997, c. 195, § 4, eff. Nov. 1, 1997.

§43A-10-102.  Purpose.

A.  The Legislature recognizes that many citizens of this state, because of the infirmities of aging, incapacity, or other disability are unable to manage their own affairs or to protect themselves from exploitation, abuse, or neglect and are in need of protective services.

B.  Services provided pursuant to the provisions of the Protective Services for Vulnerable Adults Act shall guarantee, to the maximum degree of feasibility, the individual the same rights as other citizens, and at the same time protect the individual from exploitation, abuse, or neglect.

C.  The Protective Services for Vulnerable Adults Act is designed to establish a program of protective services for vulnerable adults in need of those services.

Added by Laws 1977, c. 264, § 2, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 2, eff. Nov. 1, 1984.  Renumbered from § 802 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1997, c. 195, § 5, eff. Nov. 1, 1997; Laws 2003, c. 332, § 1, emerg. eff. May 29, 2003.

§43A-10-103.  Definitions.

A.  When used in the Protective Services for Vulnerable Adults Act:

1.  "Protective services" means services which are necessary to aid a vulnerable adult in meeting the essential requirements for mental or physical health and safety that the vulnerable adult is unable to provide or obtain without assistance.  The term "protective services" includes but is not limited to services provided to or obtained for such person in order to prevent or remedy the abuse, neglect, or exploitation of such person;

2.  "Services which are necessary to aid an individual to meet essential requirements for mental or physical health and safety" include, but shall not be limited to:

a. the identification of vulnerable adults in need of the services,

b. the provision of medical care for physical and mental health needs,

c. the provision of social services assistance in personal hygiene, food, clothing, and adequately heated and ventilated shelter,

d. protection from health and safety hazards,

e. protection from physical mistreatment,

f. guardianship referral,

g. outreach programs, and

h. the transportation necessary to secure any of such services.

The term shall not include taking the person into physical custody without the consent of the person except as provided for in Sections 10-107 and 10-108 of this title, and the evaluation, monitoring, and provision of protective placements;

3.  "Meet essential requirements for mental or physical health and safety" means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which physical injury or illness to the vulnerable adult is likely to occur;

4.  "Incapacitated person" means:

a. any person eighteen (18) years of age or older:

(1) who is impaired by reason of mental or physical illness or disability, dementia or related disease, mental retardation, developmental disability or other cause, and

(2) whose ability to receive and evaluate information effectively or to make and to communicate responsible decisions is impaired to such an extent that such person lacks the capacity to manage his or her financial resources or to meet essential requirements for his or her mental or physical health or safety without assistance from others, or

b. a person for whom a guardian, limited guardian, or conservator has been appointed pursuant to the Oklahoma Guardianship and Conservatorship Act;

5.  "Vulnerable adult" means an individual who is an incapacitated person or who, because of physical or mental disability, incapacity, or other disability, is substantially impaired in the ability to provide adequately for the care or custody of himself or herself, or is unable to manage his or her property and financial affairs effectively, or to meet essential requirements for mental or physical health or safety, or to protect himself or herself from abuse, verbal abuse, neglect, or exploitation without assistance from others;

6.  "Caretaker" means a person who has:

a. the responsibility for the care of a vulnerable adult or the financial management of the resources of a vulnerable adult as a result of a family relationship,

b. assumed the responsibility for the care of a vulnerable adult voluntarily, by contract, or as a result of the ties of friendship, or

c. been appointed a guardian, limited guardian, or conservator pursuant to the Oklahoma Guardianship and Conservatorship Act;

7.  "Department" means the Department of Human Services;

8.  "Abuse" means causing or permitting:

a. the infliction of physical pain, injury, sexual abuse, sexual exploitation, unreasonable restraint or confinement, or mental anguish, or

b. the deprivation of nutrition, clothing, shelter, health care, or other care or services without which serious physical or mental injury is likely to occur to a vulnerable adult by a caretaker or other person providing services to a vulnerable adult;

9.  "Exploitation" or "exploit" means an unjust or improper use of the resources of a vulnerable adult for the profit or advantage, pecuniary or otherwise, of a person other than the vulnerable adult through the use of undue influence, coercion, harassment, duress, deception, false representation or false pretense;

10.  "Neglect" means:

a. the failure to provide protection for a vulnerable adult who is unable to protect his or her own interest,

b. the failure to provide a vulnerable adult with adequate shelter, nutrition, health care, or clothing, or

c. negligent acts or omissions that result in harm or the unreasonable risk of harm to a vulnerable adult through the action, inaction, or lack of supervision by a caretaker providing direct services;

11.  "Sexual abuse" means:

a. oral, anal, or vaginal penetration of a vulnerable adult by or through the union with the sexual organ of a caretaker or other person providing services to the vulnerable adult, or the anal or vaginal penetration of a vulnerable adult by a caretaker or other person providing services to the vulnerable adult with any other object, or

b. for the purpose of sexual gratification, the touching, feeling or observation of the body or private parts of a vulnerable adult by a caretaker or other person providing services to the vulnerable adult, or

c. indecent exposure by a caretaker or other person providing services to the vulnerable adult;

12.  "Indecent exposure" means forcing or requiring a vulnerable adult to:

a. look upon the body or private parts of another person or upon sexual acts performed in the presence of the vulnerable adult, or

b. touch or feel the body or private parts of another;

13.  "Self-neglect" means the action or inaction of a vulnerable adult which causes that person to fail to meet the essential requirements for physical or mental health and safety due to the vulnerable adult's lack of awareness, incompetence or incapacity;

14.  "Sexual exploitation" includes, but is not limited to, a caretaker's causing, allowing, permitting or encouraging a vulnerable adult to engage in prostitution or in the lewd, obscene, or pornographic photographing, filming or depiction of the vulnerable adult as those acts are defined by state law; and

15.  "Verbal abuse" means the use of words, sounds, or other communication including, but not limited to, gestures, actions or behaviors, by a caretaker or other person providing services to a vulnerable adult that are likely to cause a reasonable person to experience humiliation, intimidation, fear, shame or degradation.

B.  Nothing in this section shall be construed to mean a vulnerable adult is abused or neglected for the sole reason the vulnerable adult, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the practices of a recognized religious method of healing, for the treatment or cure of disease or remedial care, or a caretaker or other person responsible, in good faith, is furnishing such vulnerable adult spiritual means alone through prayer, in accordance with the tenets and practices of a recognized church or religious denomination, for the treatment or cure of disease or remedial care in accordance with the practices of or express consent of the vulnerable adult.

Added by Laws 1977, c. 264, § 3, emerg. eff. June 17, 1977.  Amended by Laws 1980, c. 238, § 1, eff. Oct. 1, 1980; Laws 1984, c. 256, § 3, eff. Nov. 1, 1984.  Renumbered from § 803 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1994, c. 244, § 1, eff. Sept. 1, 1994; Laws 1997, c. 195, § 6, eff. Nov. 1, 1997; Laws 1998, c. 298, § 3, eff. Nov. 1, 1998; Laws 2001, c. 393, § 1, emerg. eff. June 4, 2001; Laws 2003, c. 332, § 2, emerg. eff. May 29, 2003.

NOTE:  Laws 1998, c. 219, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§43A-10-104.  See OS 43A-10-104v1 or OS 43A-10-104v2.

§43A-10-104v1.  Persons required to report abuse - Contents of report - Penalty - Immunity - False reports - Reporting of suspicious deaths - Impairment of employment prohibited.

A.  1.  Any person having reasonable cause to believe that a vulnerable adult is suffering from abuse, neglect, or exploitation shall make a report to either the Department of Human Services, the office of the district attorney in the county in which the suspected abuse, neglect, or exploitation occurred or the local municipal police department or sheriff's department as soon as the person is aware of the situation.

2.   a. If a report is made to the Department of Human Services, the county office, after investigating the report, shall forward its findings to the office of the district attorney in the county in which the suspected abuse, neglect, or exploitation occurred.

b. The findings shall also be sent to any state agency with concurrent jurisdiction over persons or issues identified in the investigation, including, where appropriate, the State Department of Health, the Oklahoma Board of Nursing, or any other appropriate state licensure or certification board, agency, or registry.

B.  Persons required to make reports pursuant to this section shall include, but not be limited to:

1.  Physicians;

2.  Operators of emergency response vehicles and other medical professionals;

3.  Social workers and mental health professionals;

4.  Law enforcement officials;

5.  Staff of domestic violence programs; and

6.  Long-term care facility personnel.

C.  The report shall contain the name and address of the vulnerable adult, the name and address of the caretaker, if any, and a description of the current location and current condition of the vulnerable adult and of the situation which may constitute abuse, neglect or exploitation of the vulnerable adult.

D.  Any person who knowingly and willfully fails to promptly report any abuse, neglect, or exploitation as required by the provisions of subsections A and B of this section, upon conviction, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for a term not exceeding one (1) year or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

E.  1.  Any person participating in good faith and exercising due care in the making of a report pursuant to the provisions of this section shall have immunity from any civil or criminal liability that might otherwise be incurred or imposed.  Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

2.  The same immunity from any civil or criminal liability shall also be extended to previous employers of a person employed to be responsible for the care of a vulnerable adult, who in good faith report to new employers or prospective employers of such caretaker any misconduct of the caretaker including, but not limited to, abuse, neglect or exploitation of a vulnerable adult, whether confirmed or not.

F.  Any person who willfully or recklessly makes a false report shall be civilly liable for any actual damages suffered by the person being reported and for any punitive damages set by the court or jury which may be allowed in the discretion of the court or jury.

G.  Any state or county medical examiner or physician who has reasonable cause to suspect that the death of any vulnerable adult may be the result of abuse or neglect as defined by Section 10-103 of this title shall make a report to the district attorney of the county in which the death occurred.  The report shall include the name of the person making the report, the name of the deceased person, the facts or other evidence supporting such suspicion, and any other information that may be of assistance to the district attorney in conducting an investigation into the matter.

H.  No employer shall terminate the employment, prevent or impair the practice or occupation of or impose any other sanction on any employee solely for the reason that the employee made or caused to be made a report or cooperated with an investigation pursuant to the Protective Services for Vulnerable Adults Act.  A court, in addition to other damages and remedies, may assess reasonable attorney fees against an employer who has been found to have violated the provisions of this subsection.

Added by Laws 1977, c. 264, § 4, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 140, § 1, eff. Nov. 1, 1984; Laws 1984, c. 256, § 4, eff. Nov. 1, 1984.  Renumbered from § 804 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 159, § 1, eff. July 1, 1993; Laws 1997, c. 195, § 7, eff. Nov. 1, 1997; Laws 1998, c. 298, § 4, eff. Nov. 1, 1998; Laws 2000, c. 340, § 24, eff. July 1, 2000; Laws 2003, c. 332, § 3, emerg. eff. May 29, 2003.

§43A-10-104v2.  Persons required to report abuse, neglect, or exploitation - Penalty - Immunity - Civil liability for false reports - Disclosure of health information - Reporting of suspicious deaths - Impairment of employment prohibited.

A.  Any person having reasonable cause to believe that a vulnerable adult is suffering from abuse, neglect, or exploitation shall make a report as soon as the person is aware of the situation to:

1.  The Department of Human Services; or

2.  The municipal police department or sheriff's office in the county in which the suspected  abuse, neglect, or exploitation occurred.

B.  Persons required to make reports pursuant to this section shall include, but not be limited to:

1.  Physicians;

2.  Operators of emergency response vehicles and other medical professionals;

3.  Social workers and mental health professionals;

4.  Law enforcement officials;

5.  Staff of domestic violence programs;

6.  Long-term care facility personnel; and

7.  Other health care professionals.

C.  1.  If the report is not made in writing in the first instance, as soon as possible after it is initially made by telephone or otherwise, the report shall be reduced to writing by the Department of Human Services, in accordance with rules promulgated by the Commission for Human Services, or the local municipal police or sheriff's department whichever entity received the initial report.  The report shall contain the following information:

a. the name and address of the vulnerable adult,

b. the name and address of the caretaker, guardian, or person having power of attorney over the vulnerable adult's resources if any,

c. a description of the current location of the vulnerable adult,

d. a description of the current condition of the vulnerable adult, and

e. a description of the situation which may constitute abuse, neglect or exploitation of the vulnerable adult.

2.  If federal law specifically prohibits the disclosure of any of the information required by this subsection, that information may be excluded from the report.

D.  If the initial report is made to the local municipal police department or sheriff's office, such police department or sheriff's office shall notify, as soon as possible, the Department of Human Services of its investigation.

E.  Any person who knowingly and willfully fails to promptly report any abuse, neglect, or exploitation as required by the provisions of subsection A of this section, upon conviction, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for a term not exceeding one (1) year or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

F.  1.  Any person participating in good faith and exercising due care in the making of a report pursuant to the provisions of this section shall have immunity from any civil or criminal liability that might otherwise be incurred or imposed.  Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

2.  The same immunity from any civil or criminal liability shall also be extended to previous employers of a person employed to be responsible for the care of a vulnerable adult, who in good faith report to new employers or prospective employers of such caretaker any misconduct of the caretaker including, but not limited to, abuse, neglect or exploitation of a vulnerable adult, whether confirmed or not.

G.  Any person who willfully or recklessly makes a false report shall be civilly liable for any actual damages suffered by the person being reported and for any punitive damages set by the court or jury which may be allowed in the discretion of the court or jury.

H.  1.  Every physician or other health care professional making a report concerning the abuse, neglect or exploitation of a vulnerable adult, as required by this section, or examining a vulnerable adult to determine the likelihood of abuse, neglect or exploitation, and every hospital in which a vulnerable adult is examined or treated for abuse, neglect or exploitation shall disclose necessary health information related to the case and provide, upon request by either the Department of Human Services or the local municipal police or sheriff's department receiving the initial report, copies of the results or the records of the examination on which the report was based, and any other clinical notes, x-rays or photographs and other health information which is related to the case if:

a. the vulnerable adult agrees to the disclosure of the health information, or

b. the individual is unable to agree to the disclosure of health information because of incapacity; and

(1) the requesting party represents that the health information for which disclosure is sought is not intended to be used against the vulnerable adult in a criminal prosecution but to provide protective services pursuant to the Protective Services for Vulnerable Adults Act,

(2) the disclosure of the information is necessary to conduct an investigation into the alleged abuse, neglect or exploitation of the vulnerable adult subject to the investigation, and

(3) immediate enforcement activity that depends upon the disclosure:

(a) is necessary to protect the health, safety and welfare of the vulnerable adult because of incapacity, or

(b) would be materially and adversely affected by waiting until the vulnerable adult is able to agree to the disclosure.

2.  If federal law specifically prohibits the disclosure of any of the information required by this subsection, that information may be excluded from the disclosed health information.

I.  After investigating the report, either the county office of the Department of Human Services or the municipal police department or sheriff's office, as appropriate, shall forward its findings to the office of the district attorney in the county in which the suspected abuse, neglect, or exploitation occurred.

J.  Any state or county medical examiner or physician who has reasonable cause to suspect that the death of any vulnerable adult may be the result of abuse or neglect as defined by Section 10-103 of this title shall make a report to the district attorney or other law enforcement official of the county in which the death occurred.  The report shall include the name of the person making the report, the name of the deceased person, the facts or other evidence supporting such suspicion, and any other health information that may be of assistance to the district attorney in conducting an investigation into the matter.

K.  No employer shall terminate the employment, prevent or impair the practice or occupation of or impose any other sanction on any employee solely for the reason that the employee made or caused to be made a report or cooperated with an investigation pursuant to the Protective Services for Vulnerable Adults Act.  A court, in addition to other damages and remedies, may assess reasonable attorney fees against an employer who has been found to have violated the provisions of this subsection.

Added by Laws 1977, c. 264, § 4, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 140, § 1, eff. Nov. 1, 1984; Laws 1984, c. 256, § 4, eff. Nov. 1, 1984.  Renumbered from § 804 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 159, § 1, eff. July 1, 1993; Laws 1997, c. 195, § 7, eff. Nov. 1, 1997; Laws 1998, c. 298, § 4, eff. Nov. 1, 1998; Laws 2000, c. 340, § 24, eff. July 1, 2000; Laws 2003, c. 399, § 1, emerg. eff. June 5, 2003.

§43A-10-105.  Investigation of report.

A.  Upon receiving a report of alleged abuse, neglect, or exploitation of a vulnerable adult pursuant to the provisions of the Protective Services for Vulnerable Adults Act, the Department of Human Services shall make a prompt and thorough investigation.

B.  The investigation by the Department shall include:

1.  Notification of local law enforcement agency.  Upon the request of a law enforcement agency, the Department shall submit copies of any results or records of an examination on the vulnerable adult who is alleged to have been abused, neglected, or exploited and any other clinical notes, x-rays, photographs, or previous or current records relevant to the case;

2.  Any findings of abuse, neglect, or exploitation of a vulnerable adult shall also be sent to any state agency with concurrent jurisdiction over persons or issues identified in the investigation including, but not limited to, where appropriate, the State Department of Health, the Oklahoma Board of Nursing, or any other appropriate state licensure or certification board, agency, or registry;

3.  Every reasonable effort to locate and notify the caretaker, legal guardian and next of kin of the vulnerable adult who may be in need of protective services pursuant to Section 10-105.1 of this title;

4.  Diagnostic evaluation to determine whether the person needs protective services;

5.  Any photographs necessary to document injuries or conditions which have resulted or may result in an injury or serious harm to the person;

6.  A statement of the least restrictive services needed;

7.  Whether services are available from the Department or in the community and how the services can be provided;

8.  Whether the person would be capable of obtaining services for self and could bear the cost or would be eligible for services from the Department;

9.  Whether a caretaker or legal guardian would be willing to provide services or would agree to their provision;

10.  Whether the person desires the services;

11.  A statement of any follow-up investigation or monitoring of the services that may be needed; and

12.  Other relevant information.

C.  1. a. The Department's investigation shall include a visit to the home or other place of residence of the person who is the subject of the report, a private interview with such person, and consultation with persons who have knowledge of the circumstances.

b. If, in the course of an investigation of this nature, the Department is denied entrance to the home or other place of residence of a person believed to be a vulnerable adult in need of protective services, or is denied a private interview with the vulnerable adult, the Department may petition the court for an order allowing entry to the premises or private access to the vulnerable adult.  The court shall make a finding of probable cause of the vulnerability of the adult before issuing the order.  If documentation, or access to records, or other information relating to such person as provided by this section is denied, the Department may petition the court for an order allowing entry or access.

2.  The petition shall state the name and address of the person who is the subject of the report and shall allege specific facts sufficient to show that the circumstances of the person are in need of investigation.

3.  If it is necessary to forcibly enter the premises, the representative of the Department shall make the entry accompanied by a peace officer.

4.  The Department shall make all reasonable attempts to interview the caretaker or other persons alleged to be involved in the abuse, neglect or exploitation in order to enhance service provision and to prevent additional incidents of abuse, neglect or exploitation.

D.  When a report is received pertaining to a vulnerable adult who has a legal guardian, a copy of the investigative report of the Department shall be filed with the court to which the guardian is accountable.

E.  1.  In the case of a final investigative report pertaining to a vulnerable adult who is a resident of a nursing facility, residential care facility, assisted living facility or continuum of care facility and who is alleged to be a victim of abuse, verbal abuse, neglect, or exploitation by an employee of such facility, the Department shall forward to the State Department of Health a copy of the Department's final investigative report.

2.  The Department of Human Services shall be deemed a party pursuant to the Administrative Procedures Act for the investigative reports filed by the Department with the State Department of Health regarding vulnerable adults who are residents of nursing facilities, residential care facilities, assisted living facilities or continuum of care facilities.

a. Within thirty (30) days of receipt of the final investigative report submitted by the Department of Human Services pursuant to this section, the State Department of Health shall provide the Department of Human Services with a written summary of any action taken as a result of the complaint including, but not limited to, results of any inspections, enforcement actions or actions which may be taken by the State Department of Health.

b. Whenever the Department of Human Services believes that the conditions giving rise to a complaint by the Department alleging a serious threat to the health, safety or welfare of a resident of a nursing facility, residential care facility, assisted living facility or continuum of care facility have not been adequately addressed, the Department of Human Services may request the State Department of Health to hold a hearing on the complaint as provided by Section 309 of Title 75 of the Oklahoma Statutes.

3.  Nothing herein shall prevent the State Department of Health from conducting any type of investigation or taking any appropriate remedial or other action pursuant to the provisions of the Nursing Home Care Act, the Residential Care Act and the Continuum of Care and Assisted Living Act.

F.  When a report is received pertaining to a vulnerable adult residing in a facility other than the home of the vulnerable adult, where persons are employed to provide care and those employees have been named as persons responsible for the abuse, neglect or exploitation, the Department shall forward its final findings, including, but not limited to, any administrative appeal findings to the owner or administrator of the facility to prevent further incidents.

Added by Laws 1977, c. 264, § 5, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 5, eff. Nov. 1, 1984; Laws 1986, c. 103, § 98, eff. Nov. 1, 1986.  Renumbered from § 805 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1989, c. 227, § 3; Laws 1993, c. 159, § 2, eff. July 1, 1993; Laws 1994, c. 244, § 2, eff. Sept. 1, 1994; Laws 1997, c. 195, § 8, eff. Nov. 1, 1997; Laws 1999, c. 78, § 1, emerg. eff. April 13, 1999; Laws 2000, c. 340, § 8, eff. July 1, 2000; Laws 2003, c. 399, § 2, emerg. eff. June 5, 2003; Laws 2004, c. 5, § 27, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 332, § 4 repealed by Laws 2004, c. 5, § 28, emerg. eff. March 1, 2004.

§43A-10-105.1.  Notice of investigation - Consent of vulnerable adult - Summary and written description - Explanation of procedures.

A.  As soon as possible after initiating an investigation of a referral regarding a vulnerable adult, the Department shall provide to the caretaker of the alleged victim, the legal guardian, and next of kin of the vulnerable adult notification including a brief oral summary and easily understood written description of the investigation process, whether or not the caretaker, guardian or next of kin is alleged to be the perpetrator of the abuse, neglect or exploitation of the vulnerable adult.

B.  If the vulnerable adult retains capacity to consent to voluntary services, and does not wish for a caretaker or next of kin to receive notification of the investigation, the Department shall abide by wishes of the vulnerable adult.

C.  The notification specified by subsection A of this section shall include:

1.  A statement that the investigation is being undertaken by the Department of Human Services pursuant to the requirements of the Protective Services for Vulnerable Adults Act in response to a report of abuse, neglect or exploitation and shall include the name and office telephone number of the Department representative with primary responsibility for the investigation;

2.  A statement that the identity of the person who reported the incident of abuse is confidential and may not even be known to the Department since the report could have been made anonymously;

3.  A statement that the investigation is required by law to be conducted in order to enable the Department of Human Services to identify incidents of abuse, neglect or exploitation in order to provide protective or preventive social services to vulnerable adults who are in need of such services;

4.  An explanation of the procedures of the Department of Human Services for conducting an investigation of alleged abuse, neglect or exploitation, including:

a. a statement that the alleged victim of abuse, neglect or exploitation is the Department's primary client in such an investigation,

b. a statement that findings of all investigations are provided to the office of the district attorney, and

c. a statement that law enforcement may conduct a separate investigation to determine whether a criminal violation occurred;

5.  An explanation of services which may be provided as a result of the Department's investigation, including:

a. a statement that the caretaker, legal guardian and next of kin will be involved in the process of developing a plan of services for the vulnerable adult insofar as that involvement is consistent with the best interests of the vulnerable adult,

b. a statement that voluntary services may be provided or arranged for based on the adult client's needs, desires and acceptance, and

c. a statement that involuntary services may be provided through the judicial system when immediate services are needed to preserve the life of the vulnerable adult and physical health or preserve the resources of the vulnerable adult which may later be needed to provide care for the vulnerable adult;

6.  A statement that, upon completion of the investigation, the identified caretaker, legal guardian and next of kin will receive a letter from the Department which will inform such caretaker, legal guardian and next of kin:

a. that the Department has found insufficient evidence of abuse, neglect or exploitation,

b. that there appears to be probable cause to suspect the existence of abuse, neglect or exploitation in the judgment of the Department, and

c. the recommendations of the Department concerning the vulnerable adult;

7.  The procedures concerning the process the caretaker, legal guardian and next of kin may use to acquire access to the vulnerable adult in the event the vulnerable adult is removed from the residence of the vulnerable adult and the circumstances under which access may be obtained;

8.  The procedures to follow if there is a complaint regarding the actions of the Department and the procedures to request a review of the findings made by the Department during or at the conclusion of the investigation;

9.  Information specifying that if the caretaker, legal guardian and next of kin of the vulnerable adult have any questions as to their legal rights, that such persons have a right to seek legal counsel;

10.  References to the statutory and regulatory provisions governing abuse, neglect or exploitation and how the caretaker, legal guardian and next of kin may obtain copies of those provisions; and

11.  An explanation that the caretaker, legal guardian and next of kin may review specific information gathered during the investigation and pertaining to the service needs of the vulnerable adult subject to the requirements and exceptions provided in Section 10-110 of this title.

Added by Laws 1999, c. 78, § 2, emerg. eff. April 13, 1999.  Amended by Laws 2003, c. 332, § 5, emerg. eff. May 29, 2003.

§43A10106.  Voluntary protective services.

A.  If the Department of Human Services determines, as a result of its investigation, that a vulnerable adult needs protective services, the Department shall immediately provide or arrange for the provision of available protective services in the least restrictive manner, provided the person affirmatively consents to receive these services.

B.  1.  When a caretaker of a vulnerable adult who consents to the receipt of protective services refuses to allow the provision of such services to the person, the Department may petition to the court for a decree enjoining the caretaker from interfering with the provision of protective services to the person.

2.  The complaint must allege specific facts sufficient to show that the person is a vulnerable adult in need of protective services, consents to the receipt of protective services, and that the caretaker refuses to allow the provision of such services.

3.  If the court finds that the person is a vulnerable adult in need of protective services, consents to the receipt of protective services, and that the caretaker refuses to allow the provision of such services, the court may enter a decree:

a. enjoining the caretaker from interfering with the provision of protective services to the vulnerable adult, and

b. freezing the assets of the vulnerable adult if it has been determined by preponderance of the evidence that the vulnerable adult is being exploited and it is necessary to protect such assets.

C.  If a vulnerable adult does not consent to the receipt of protective services or withdraws consent to the receipt of such services, the services shall be terminated, unless the Department determines that the person lacks capacity to consent, in which case the Department may seek court authorization to provide services pursuant to Section 10-108 of this title.

D.  1.  Payment for the costs of providing protective services shall be made from either:

a. the assets of the vulnerable adult consenting to the receipt of voluntary protective services, or

b. any available private or public assistance programs for which the vulnerable adult is eligible.

2.  If no assets or other private or public funds are available to the person, payment shall be made from a fund established by the Department for the purpose of providing emergency adult protective services, subject to availability of funds.

Added by Laws 1977, c. 264, § 6, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 6, eff. Nov. 1, 1984; Laws 1986, c. 103, § 99, eff. Nov. 1, 1986.  Renumbered from § 806 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 159, § 3, eff. July 1, 1993; Laws 1997, c. 195, § 9, eff. Nov. 1, 1997; Laws 2003, c. 332, § 6, emerg. eff. May 29, 2003.

§43A-10-107.  Involuntary protective services.

A.  If a vulnerable adult lacks the capacity to consent to receive protective services recommended by the Department of Human Services, these services may be ordered by a court on an involuntary basis through an emergency order.

B.  1.  In ordering emergency involuntary protective services for a vulnerable adult, the court shall authorize only that intervention which it finds to be least restrictive of the liberty and rights of such person, while consistent with the welfare and safety of the person.  The basis for such finding shall be stated in the record by the court.

2.  Whenever it is consistent with the welfare and safety of the person, the court shall authorize that involuntary protective services be administered to the vulnerable adult in the present living accommodations of that person.

C.  1.  Payment for involuntary protective services provided to a vulnerable adult determined by the court to be in need of involuntary protective services pursuant to this section or Section 10-108 of this title shall be made:

a. from assets of the vulnerable adult receiving emergency involuntary protective services, if the court so orders after a showing by the Department that the person has adequate assets to make such payment, and that payment for the involuntary protective services will not cause the person to go without other necessities of life.  Prior to any hearing on the assets or issuance of an order pursuant to this subparagraph, the legal guardian, caretaker and guardian ad litem of the vulnerable adult, any person so requested by the vulnerable adult and persons required to be notified pursuant to Section 3-110 of Title 30 of the Oklahoma Statutes shall be notified of such hearing and order,

b. from any private or public assistance programs for which the person is eligible, or

c. as provided by paragraph 2 of subsection D of Section 10-106 of this title if the person has inadequate assets to make such payments as ordered by the court, and no private or public funds are available to the person, from a fund established by the Department for the purpose of providing emergency adult protective services, subject to availability of funds.

2.  The person has a right to be present and represented by counsel at any hearing.  If the vulnerable adult is indigent or, in the determination of the court, lacks capacity to waive the right to counsel, the court shall appoint counsel.  If the person is indigent, the cost of representation by counsel shall be borne by this state.

D.  Upon the request of an authorized representative of the Department, the district attorney of the county in which the person alleged or found by a court to be in need of involuntary protective services resides shall provide legal representation for the Department in any local proceedings related to the provision of involuntary protective services pursuant to this section or Section 10-108 of this title.

Added by Laws 1977, c. 264, § 7, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 7, eff. Nov. 1, 1984; Laws 1986, c. 103, § 100, eff. Nov. 1, 1986.  Renumbered from § 807 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 159, § 4, eff. July 1, 1993; Laws 1994, c. 244, § 3, eff. Sept. 1, 1994; Laws 1997, c. 195, § 10, eff. Nov. 1, 1997; Laws 1999, c. 78, § 3, emerg. eff. April 13, 1999; Laws 2003, c. 332, § 7, emerg. eff. May 29, 2003.

§43A-10-108.  Petition for involuntary protective services.

A.  1.  If the Department of Human Services determines that a vulnerable adult is suffering from abuse, neglect, or exploitation presenting a substantial risk of death or immediate and serious physical harm to the person or financial exploitation of the estate of the person, and the vulnerable adult lacks mental capacity to consent to receive protective services and no consent can be obtained, the Department may petition the district court in the county specified by paragraph 3 of this subsection for an order:

a. authorizing involuntary protective services and appointing a temporary guardian of the person and/or the estate,

b. freezing the assets of the vulnerable adult, if the vulnerable adult is being exploited, establishing any new accounts necessary to pay the daily living expenses of the vulnerable adult, and directing a full accounting and investigation of the person alleged to be improperly managing the estate of the vulnerable adult, or

c. suspending or revoking the powers of an attorney-in-fact granted by a durable power of attorney, or revoking an irrevocable trust, or terminating a guardianship or conservatorship established pursuant to the Oklahoma Guardianship and Conservatorship Act.

2.  Under no circumstances shall the court authorize the Department, pursuant to this subsection, to consent or deny consent to a Do-Not-Resuscitate order or the withdrawal of hydration or nutrition or other life-sustaining treatment although the court retains jurisdiction to hear such matters under applicable law.

3.  The district court which may be petitioned by the Department for an order pursuant to paragraph 1 of this subsection is:

a. the district court in the county in which the vulnerable adult resides,

b. the district court in the county in which the vulnerable adult is receiving inpatient services, or

c. the district court in the county where the vulnerable adult is located when any delay caused by taking the petition to the district court in the county of the residence of the vulnerable adult would result in greater substantial risk of death or greater serious physical harm to the vulnerable adult.  The petition shall include an explanation of why the petition was filed in the district court in the county specified by this subparagraph rather than in the district court as specified in subparagraph a or b of this paragraph.

B.  The petition shall be sworn to and include the name, age, and address of the vulnerable adult who the Department has determined is in need of emergency protective services, the nature of the abuse, neglect, or exploitation, the services needed, and information relating to the capacity of the person to consent to services and a description of the attempts of the Department to obtain consent and the name of the person or organization proposed to be appointed as temporary guardian.

C.  1.  The vulnerable adult shall receive an opportunity for a hearing upon the petition, and shall be personally served with a copy of the petition and a notice scheduling hearing at least forty-eight (48) hours prior to any such hearing if the petition seeks temporary guardianship of thirty (30) days or more.

2.   a. The hearing shall be set by the court on an expedited basis, but no later than five (5) calendar days, not including weekends or holidays when the court is closed, from the date the notice scheduling hearing is signed by the judge.  The vulnerable adult shall have a right to a closed hearing unless such vulnerable adult requests otherwise.

b. Unless the vulnerable adult objects or the person requiring notification pursuant to this subparagraph is alleged to have abused, neglected or exploited the vulnerable adult, the following persons shall be notified of any hearing held pursuant to this subsection:

(1) the legal guardian, guardian ad litem and caretaker of the vulnerable adult,

(2) any person so requested by the vulnerable adult to be present at the hearing, and

(3) persons required to be notified pursuant to Section 3-110 of Title 30 of the Oklahoma Statutes.

D.  1.  Upon sworn testimony of a representative of the Department, or statement of a district attorney representing the Department, that immediate and reasonably foreseeable death or serious physical harm to or financial exploitation of the vulnerable adult will result, the court may waive prior notice and issue a seventy-two-hour temporary guardianship and provide involuntary protective services whether or not during regular courthouse business hours.  However, within twenty-four (24) hours of issuance of the seventy-two-hour order, the vulnerable adult and the attorney of the vulnerable adult, if known, shall be personally served with written notice scheduling a hearing within seventy-two (72) hours.

2.  If a hearing on the seventy-two-hour order is declined, or upon conclusion of any such hearing, the court may terminate the temporary guardianship and involuntary services or enter a temporary guardianship for up to thirty (30) additional calendar days as provided for in subsection G of this section.

E.  1.  The vulnerable adult has a right to be present and represented by counsel at any hearing authorized by this section.  If the vulnerable adult is indigent or, in the determination of the court, lacks capacity to waive the right to counsel, the court shall immediately appoint counsel who shall personally meet with the vulnerable adult and attempt to discuss the petition or any pending motion prior to any hearing.

2.  If the vulnerable adult is not in attendance at a scheduled hearing, the court shall make a special finding as to why the vulnerable adult is unable to attend, and, upon the request of the vulnerable adult or the attorney of the vulnerable adult, may continue the hearing to allow the vulnerable adult to attend.

3.  If the vulnerable adult is indigent, the cost of representation by counsel shall be borne by court funds.

4.  If the vulnerable adult is not indigent, the court may order costs of representation paid from the estate in the same manner as currently paid under the Oklahoma Guardianship and Conservatorship Act.

F.  1.  After a hearing on the petition, the court may:

a. appoint a temporary guardian and order involuntary protective services including, but not limited to, authorization for medical and/or psychological treatment and evaluations, and residential placement subject to the provisions of subsection G of this section,

b. issue an order freezing all assets of the vulnerable adult, establish any new accounts necessary to pay the daily living expenses of the vulnerable adult, and order a full accounting and investigation of the person alleged to be improperly managing the vulnerable adult's estate, or

c. suspend or revoke powers of attorney or terminate a guardianship or conservatorship upon a finding that the attorney-in-fact, guardian or conservator failed to act appropriately on behalf of the vulnerable adult.

2.   a. Except as otherwise provided by subparagraphs b and c of this paragraph, the court appointing a temporary guardian and ordering involuntary protective services shall not have authority to order the sale of the real property of the vulnerable adult.

b. If the Department of Human Services has been appointed temporary guardian and the court issues an order for the Department to continue as the temporary guardian of the vulnerable adult beyond the one hundred eighty (180) calendar days authorized by this section because there is no one willing and able to act as guardian for the vulnerable adult, the Department, as temporary guardian may, after one (1) year from its initial appointment, sell the real property of a vulnerable adult pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act.

c. The Department, as temporary guardian of a vulnerable adult, may also sell the real property of the vulnerable adult pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act prior to the one-year requirement specified in subparagraph b of this paragraph, if not selling the real property would jeopardize the vulnerable adult's eligibility for Medicaid.  The fact that the vulnerable adult would be in jeopardy for receipt of Medicaid if the property was not sold shall be stated upon the court order directing the sale of the real property of the vulnerable adult.

G.  Whenever the court issues an order for involuntary protective services, the court shall adhere to the following limitations:

1.  Only such protective services as are necessary to remove the conditions creating the emergency shall be ordered, and the court shall specifically designate the approved services in the order of the court;

2.  Protective services authorized by an involuntary protective services order shall not include a change of residence unless the court specifically finds such action is necessary to remove the conditions creating the emergency and gives specific approval for such action in the order of the court.  Emergency placement may be made to such facilities as nursing homes, hospital rehabilitation centers, assisted living centers, foster care and in-home placements, or to other appropriate facilities; provided, however, emergency placement shall not be made to facilities for the acutely mentally ill; and

3.  Involuntary protective services may be provided for a period not to exceed thirty (30) calendar days except as provided by subsections L and M of this section.

H.  The court shall appoint the Department or an interested person or organization as temporary guardian of the person with responsibility for the welfare of such person and authority to give consent on behalf of the person for the approved involuntary protective services until the expiration of the order.

I.  The issuance of an order for involuntary protective services and the appointment of a temporary guardian shall not deprive the vulnerable adult of any rights except to the extent validly provided for in the order or appointment.

J.  1.  To enforce an order for involuntary protective services, the court may authorize:

a. forcible entry of the premises of the vulnerable adult to be protected for the purpose of rendering protective services but only after a reasonable showing to the court that good faith attempts to gain voluntary access to the premises have failed and forcible entry is necessary, and

b. the transporting of the vulnerable adult to another location for the provision of involuntary services.

2.  If forcible entry is authorized by the court, the order shall include a directive that the Department's representative be accompanied by a police officer or deputy sheriff in the county where the vulnerable adult or property of the vulnerable adult is located, and the police officer or deputy sheriff shall make the forcible entry.

K.  The vulnerable adult, the temporary guardian, or any interested person may petition the court to have the order to provide involuntary protective services set aside or modified at any time.

L.  If the vulnerable adult continues to need involuntary protective services after expiration of the thirty-day temporary guardianship provided in subsection G of this section, the temporary guardian shall immediately file a verified motion requesting the court to, except as otherwise provided by subsection F of this section, continue the temporary guardianship and involuntary protective services under this section for a period not to exceed one hundred eighty (180) calendar days.

M.  1.  Service of the verified motion shall be made in conformity with subsection C of this section.

2.  Upon filing such motion, the court shall order that a physical, mental, and social evaluation of the vulnerable adult be conducted by the Department and that a proposed plan of care be submitted to the court within thirty (30) calendar days thereafter reflecting the evaluation findings and recommended services.

3.  Upon filing such motion, the prior temporary guardianship shall remain in full force and effect pending a review hearing after the thirty-day evaluation period.  The caretaker, guardian or next-of-kin of the vulnerable adult may request that the evaluation period be shortened for good cause.

4.  The evaluation shall include at least the following information:

a. the address of the place where the person is residing and the person or agency which is providing care, treatment, or services at present,

b. a summary of the professional treatment and services provided to the person by the Department or agency, if any, in connection with the problem creating the need for emergency protective services, and

c. a medical and social evaluation, including, but not limited to, the Department's assessment of the person's capacity to consent to services, a psychological or psychiatric evaluation and review if the mental state of the person is in question, and any recommendations for or against maintenance of partial legal rights.  The evaluation and review shall include recommendations for placement based upon the best interests of the vulnerable adult taking into consideration the following:

(1) the least restrictive environment,

(2) the desires of the vulnerable adult and legal guardian,

(3) the desires of the caretaker of the vulnerable adult and of any of the persons specified in Section 3-110 of Title 30 of the Oklahoma Statutes,

(4) the physical and mental health needs of the vulnerable adult,

(5) the available programs and services, and

(6) the health, well-being and welfare of the vulnerable adult and the public.

During the hearing to consider the motion to continue the temporary guardianship of the vulnerable adult for up to one hundred eighty (180) calendar days, the court shall consider the Department's findings and proposed plan of care and any other evidence presented by the caretaker, guardian or other interested persons.  The court shall either terminate the temporary guardianship and all involuntary services or continue the temporary guardianship and specify any necessary services to be provided by the Department for a period not to exceed one hundred eighty (180) calendar days.  Provided, the court may continue the guardianship of the Department, if there is no one willing and able to act as guardian for the vulnerable adult.

N.  Neither the Department nor any of its employees or any other petitioner shall be liable for filing a petition pursuant to the Vulnerable Adults Act if the petition was filed in good faith.

Added by Laws 1977, c. 264, § 8, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 8, eff. Nov. 1, 1984.  Renumbered from § 808 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 120, § 1, eff. Nov. 1, 1987; Laws 1993, c. 159, § 5, eff. July 1, 1993; Laws 1994, c. 244, § 4, eff. Sept. 1, 1994; Laws 1997, c. 195, § 11, eff. Nov. 1, 1997; Laws 1998, c. 298, § 5, eff. Nov. 1, 1998; Laws 1999, c. 78, § 4, emerg. eff. April 13, 1999; Laws 2001, c. 310, § 1, emerg. eff. June 1, 2001; Laws 2003, c. 332, § 8, emerg. eff. May 29, 2003.

§43A10109.  Utilization of available services.

A.  In providing any of the duties set forth in this act, the Department of Human Services may provide direct protective services.

B.  The Department may contract with any public or private agency for the provision of protective services.

C.  The Department shall utilize to the extent appropriate and available existing resources and services of public and nonprofit private agencies in providing protective services.  The Department shall make maximum use of volunteers and church groups whenever feasible.

Added by Laws 1977, c. 264, § 9, emerg. eff. June 17, 1977.  Renumbered from § 809 by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1997, c. 195, § 12, eff. Nov. 1, 1997.

§43A-10-109a.  Uniform policies for Department employees providing services for vulnerable adults.

A.  The Commission for Human Services shall establish uniform policies detailing the responsibilities and duties of employees of the Department of Human Services when providing or arranging services for vulnerable adults whether the services are to be paid for by the vulnerable adult or from other private or public funds.

B.  The policies shall include, but not be limited to:

1.  The handling of the personal resources, such as bank accounts, cash, checks, notes, mortgages, trust deeds, sales contracts, stocks, bonds, certificates or other liquid assets of a vulnerable adult without prior approval of the supervisor;

2.  Specific procedures for obtaining and handling repairs, personal services and other necessary actions to provide health care, food, shelter to or on behalf of a vulnerable adult;

3.  Prohibiting an employee from any type of solicitation or charging, requesting or accepting any fee, gift, reward, or payment of any kind from individuals or staff for any services rendered as a volunteer, intern, or employee relating to vulnerable adults;

4.  Prohibiting an employee from using contact with clients or any member or the client's support system for personal gain or personal relationships;

5.  Prohibiting an employee, upon termination of any assignment, from making personal contact with former clients or any member of the client's support system and from using former contact with clients for personal gain;

6.  Prohibiting an employee from buying items from clients;

7.  Ensuring that no employee whose responsibilities relate in any manner to services provided to or on behalf of a vulnerable adult is subject to a conflict of interest which would impair the ability of the employee to carry out his or her employment duties in an impartial manner;

8.  Sufficient oversight by administrative heads of local offices of the Department as to the provision for and arrangement of services to vulnerable adults; and

9.  Such other requirements as deemed necessary by the Commission.

Added by Laws 2001, c. 310, § 2, emerg. eff. June 1, 2001.

§43A-10-110.  Confidentiality of records and reports.

A.  The reports, records, and working papers used or developed in an investigation of the circumstances of a vulnerable adult pursuant to the provisions of the Protective Services for Vulnerable Adults Act are confidential and may be disclosed only pursuant to rules promulgated by the Commission for Human Services, by order of the court or as otherwise provided by this section.

B.  Department of Human Services agency records pertaining to a vulnerable adult may be inspected and their contents disclosed without a court order to the following persons upon showing of proper credentials and pursuant to their lawful duties:

1.  A district attorney and the employees of an office of a district attorney in the course of their official duties pursuant to this title or the prosecution of crimes against vulnerable adults;

2.  The attorney representing a vulnerable adult who is the subject of a proceeding pursuant to the provisions of the Protective Services for Vulnerable Adults Act;

3.  Employees of a law enforcement agency of this or another state and employees of protective services for vulnerable adults of another state;

4.  A physician who has before him or her a vulnerable adult whom the physician reasonably suspects may have been abused or neglected or any health care or mental health professional involved in the evaluation or treatment of the vulnerable adult;

5.  A caretaker, legal guardian, custodian or other family members of the vulnerable adult; provided the Department may limit such disclosures to summaries or to information directly necessary for the purpose of such disclosure;

6.  Any public or private agency or person authorized by the Department to diagnose, provide care and treatment to a vulnerable adult who is the subject of a report or record of vulnerable adult abuse or neglect;

7.  Any public or private agency or person authorized by the Department to supervise or provide other services to a vulnerable adult who is the subject of a report or record of vulnerable adult abuse or neglect; provided the Department may limit such disclosure to summaries or to information directly necessary for the purpose of such disclosure; and

8.  Any person or agency for research purposes, if all of the following conditions are met:

a. the person or agency conducting such research is employed by the State of Oklahoma or is under contract with this state and is authorized by the Department of Human Services to conduct such research, and

b. the person or agency conducting the research ensures that all documents containing identifying information are maintained in secure locations and access to such documents by unauthorized persons is prohibited; that no identifying information is included in documents generated from the research conducted; and that all identifying information is deleted from documents used in the research when the research is completed.

C.  Nothing in this section shall be construed as prohibiting the Department from disclosing such confidential information as may be necessary to secure appropriate care, treatment or protection of a vulnerable adult alleged to be abused or neglected.

D.  Records and their contents disclosed pursuant to this section shall remain confidential.  The use of such information shall be limited to the purposes for which disclosure is authorized.  It shall be unlawful and a misdemeanor for any person to furnish any record or disclose any information contained therein for any unauthorized purpose.

Added by Laws 1977, c. 264, § 10, emerg. eff. June 17, 1977.  Amended by Laws 1984, c. 256, § 9, eff. Nov. 1, 1984.  Renumbered from § 810 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.  Amended by Laws 1997, c. 195, § 13, eff. Nov. 1, 1997; Laws 1998, c. 298, § 6, eff. Nov. 1, 1998; Laws 1999, c. 78, § 5, emerg. eff. April 13, 1999.

§43A-10-111.  District court orders - Visitation.

A.  1.  The district courts are vested with jurisdiction to issue orders and enforce orders restricting visitation, by the custodian or by any other person specified by the court, of a vulnerable adult who is receiving or has been determined to need protective services pursuant to the Protective Services for Vulnerable Adults Act.

2.  Whenever it is consistent with the welfare and safety of a vulnerable adult, the court shall restrict the visitation of a custodian or other person specified by the court who is alleged or has been determined to have abused, neglected or exploited the vulnerable adult.

3.  Notice as ordered by the court shall be given to the custodian or other person alleged or determined to have abused, neglected or exploited a vulnerable adult.

B.  If the Department of Human Services determines, as a result of its investigation, that a vulnerable adult needs voluntary or involuntary protective services as a result of abuse, neglect or exploitation by the caretaker or by any other person, the Department may petition the district court to restrict the visitation of such custodian or other person with the vulnerable adult.

C.  1.  Consistent with the welfare and safety of the vulnerable adult, the court may require supervised visitation, prohibit visitation or otherwise limit the visitation by the custodian or such other person with the vulnerable adult.

2.  The basis for restricting visitation shall be stated in the record by the court.

D.  The owner, operator or any facility personnel of a nursing home, residential home, assisted living facility or other long-term care facility having reason to believe that visitation of a vulnerable adult should be restricted may notify the long-term care ombudsman program or adult protective services.  Any other person having reason to believe that visitation of a vulnerable adult should be restricted may notify the Department of Human Services pursuant to the Protective Services for Vulnerable Adults Act.

Added by Laws 1998, c. 328, § 1, eff. Nov. 1, 1998.

§43A-11.  Renumbered as § 2-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-11.1.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-11-101.  Short title.

This act shall be known and may be cited as the "Advance Directives for Mental Health Treatment Act".

Added by Laws 1995, c. 251, § 1, eff. Nov. 1, 1995.

§43A-11-102.  Legislative findings.

A.  The Legislature finds that all competent persons have the fundamental right to control decisions relating to their own mental health treatment, including the decision to accept mental health treatment.

B.  A capable adult may make an advance directive of mental health treatment preferences or instruction which may include, but is not limited to, consent to mental health treatment.

Added by Laws 1995, c. 251, § 2, eff. Nov. 1, 1995.

§43A-11-103.  Definitions.

Whenever used in the Advance Directives for Mental Health Treatment Act:

1.  "Advance directive for mental health treatment" means a written document voluntarily executed by a declarant in accordance with the requirements of this act and includes:

a. a declaration, or

b. the appointment of an attorney-in-fact;

2.  "Attending physician or psychologist" means the physician or psychologist who has primary responsibility for the mental health treatment of the declarant;

3.  "Attorney-in-fact" means an individual eighteen (18) years old or older appointed by a declarant to make mental health treatment decisions on behalf of the declarant as provided by this act;

4.  "Capable" means the person is able to receive and evaluate information effectively and communicate decisions regarding his or her mental health treatment;

5.  "Declaration" means a written document voluntarily executed by a declarant stating the mental health treatment wishes of a declarant in the event the declarant is determined to be incapable and mental health treatment is necessary;

6.  "Declarant" means a capable person eighteen (18) years of age or older who has executed an advance directive for mental health treatment in accordance with the provisions of this act;

7.  "Health care facility" includes any program, institution, place, building or agency, or portion thereof, private or public, whether organized for profit or not, used, operated, or designed to provide medical diagnosis, treatment, rehabilitative or preventive care to any person.  The term "health care facility" includes, but is not limited to, health care facilities that are commonly referred to as hospitals, outpatient clinics, organized ambulatory health care facilities, emergency care facilities and centers, health maintenance organizations, and others providing similarly organized services regardless of nomenclature;

8.  "Mental health treatment" means convulsive treatment, treatment with psychoactive medication, and admission to and retention in a facility for a period up to twenty-eight (28) days;

9.  "Physician" means an individual currently licensed to practice medicine in this state;

10.  "Psychologist" means an individual currently licensed to practice in this state as a clinical psychologist; and

11.  "Incapable" means that, in the opinion of two persons, who shall be physicians or psychologists, a person's ability to receive and evaluate information effectively or communicate decisions is impaired as the result of a mental illness to such an extent that the person currently lacks the capacity to make mental health treatment decisions.

Added by Laws 1995, c. 251, § 3, eff. Nov. 1, 1995.

§43A-11-104.  Execution - Rights not affected - Presumptions.

A.  Any capable person eighteen (18) years of age or older may execute an advance directive for mental health treatment stating the mental health treatment wishes of the person in the event the person is determined to be incapable and mental health treatment is determined to be necessary as provided by Section 10 of this act.  An advance directive for mental health treatment may include but is not limited to consent to inpatient mental health treatment.

B.  An advance directive for mental health treatment may be executed by:

1.  Executing a declaration; or

2.  Appointing an attorney-in-fact; or

3.  Both executing a declaration and appointing an attorney-in-fact.  If executed, the appointment of an attorney-in-fact shall be attached to the declaration.

C.  The Advance Directives for Mental Health Treatment Act:

1.  Shall not affect the right of an individual to make decisions about mental health treatment, so long as the individual is capable; and

2.  Creates no presumption concerning the intention of an individual who has revoked or has not executed an advance directive for mental health treatment.

D.  For the purpose of the Advance Directives for Mental Health Treatment Act:

1.  If a person is incapable at the time of a determination that mental health treatment is necessary, an advance directive for mental health treatment executed in accordance with the Advance Directives for Mental Health Treatment Act is presumed to be valid; and

2.  A physician, psychologist or health care facility may presume, in the absence of actual notice to the contrary, that a person who executed an advance directive for mental health treatment was of sound mind when the advance directive for mental health treatment was executed.

E.  A person shall not be required to execute or to refrain from executing an advance directive for mental health treatment as a criterion for insurance, as a condition for receiving mental or physical health services, or as a condition of discharge from a health care facility.

F.  The fact that a person has executed an advance directive for mental health treatment shall not constitute an indication of mental incompetence.

Added by Laws 1995, c. 251, § 4, eff. Nov. 1, 1995.

§43A-11-105.  Validity - Witnesses - Eligibility as attorney-in-fact.

A.  An advance directive for mental health treatment is valid only if it is signed by the declarant and two capable witnesses eighteen (18) years of age or older.  The witnesses shall attest that the declarant:

1.  Is known to them;

2.  Signed the advance directive for mental health treatment in their presence;

3.  Appears to be capable; and

4.  Is not acting under duress, fraud or undue influence.

B.  None of the following persons shall be eligible to serve as attorney-in-fact to the signing of an advance directive for mental health treatment:

1.  The attending physician or psychologist or an employee of the physician or psychologist; or

2.  An owner, operator or employee of a health care facility in which the declarant is a consumer or resident.

Added by Laws 1995, c. 251, § 5, eff. Nov. 1, 1995.  Amended by Laws 2005, c. 150, § 72, emerg. eff. May 9, 2005.

§43A-11-106.  Form of advance directive - Designation and authority of attorney-in-fact.

A.  A declaration stating the mental health treatment wishes of the declarant executed in accordance with the provisions of this act shall be substantially in the form provided by subsection E of this section.

B.  A declarant may designate a capable person eighteen (18) years of age or older to act as attorney-in-fact to make mental health treatment decisions.  An alternative attorney-in-fact may also be designated to act as attorney-in-fact if the original attorney-in-fact is unable or unwilling to act at any time.  An appointment of an attorney-in-fact shall be substantially in the form provided by subsection E of this section.

C.  An attorney-in-fact who has accepted the appointment in writing shall have authority to make decisions, in consultation with the attending physician or psychologist, about mental health treatment on behalf of the declarant only when the declarant is certified as incapable and to require mental health treatment as provided by Section 10 of this act.

1.  These decisions shall be consistent with any wishes or instructions the declarant has expressed in the declaration.  If the wishes or instructions of the declarant are not expressed, the attorney-in-fact shall act in what the attorney-in-fact believes to be in the best interest of the declarant.

2.  The attorney-in-fact may consent to inpatient mental health treatment on behalf of the declarant if so authorized in the advance directive for mental health treatment.

D.  An attorney-in-fact may withdraw by giving notice to the declarant.  If a declarant is incapable, the attorney-in-fact may withdraw by giving notice to the named alternative attorney-in-fact if any, and if none then to the attending physician or provider.  The attending physician or provider shall note the withdrawal of the last named attorney-in-fact as part of the declarant's medical record.

E.  An advance directive for mental health treatment shall be notarized and shall be in substantially the following form:

ADVANCE DIRECTIVE FOR MENTAL HEALTH TREATMENT

I, _____________________, being of sound mind and eighteen (18) years of age or older, willfully and voluntarily make known my wishes about mental health treatment, by my instructions to others through my advance directive for mental health treatment, or by my appointment of an attorney-in-fact, or both.  I thus do hereby declare:

I.  DECLARATION FOR MENTAL HEALTH TREATMENT

If my attending physician or psychologist and another physician or psychologist determine that my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment and that mental health treatment is necessary, I direct my attending physician or psychologist and other health care providers, pursuant to the Advance Directives for Mental Health Treatment Act, to provide the mental health treatment I have indicated below by my signature.

I understand that "mental health treatment" means convulsive treatment, treatment with psychoactive medication, and admission to and retention in a health care facility for a period up to twenty-eight (28) days.

I direct the following concerning my mental health care:___________________________________________________

________________________________________________________________

I further state that this document and the information contained in it may be released to any requesting licensed mental health professional.

____________________________ ___________________

Declarant's Signature Date

____________________________ ___________________

Witness 1 Date

____________________________ ___________________

Witness 2 Date

II.  APPOINTMENT OF ATTORNEY-IN-FACT

If my attending physician or psychologist and another physician or psychologist determine that my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment and that mental health treatment is necessary, I direct my attending physician or psychologist and other health care providers, pursuant to the Advance Directives for Mental Health Treatment Act, to follow the instructions of my attorney-in-fact.

I hereby appoint:

NAME _____________________________________

ADDRESS __________________________________

TELEPHONE #_______________________________

to act as my attorney-in-fact to make decisions regarding my mental health treatment if I become incapable of giving or withholding informed consent for that treatment.

If the person named above refuses or is unable to act on my  behalf, or if I revoke that person's authority to act as my attorney-in-fact, I authorize the following person to act as my attorney-in-fact:

NAME ______________________________________

ADDRESS ___________________________________

TELEPHONE #________________________________

My attorney-in-fact is authorized to make decisions which are  consistent with the wishes I have expressed in my declaration.  If my wishes are not expressed, my attorney-in-fact is to act in what he or she believes to be my best interest.

_______________________________________

(Signature of Declarant/Date)

III.  CONFLICTING PROVISION

I understand that if I have completed both a declaration and have appointed an attorney-in-fact and if there is a conflict between my attorney-in-fact's decision and my declaration, my declaration shall take precedence unless I indicate otherwise.

____________________  ___________ (signature)

IV.  OTHER PROVISIONS

a.  In the absence of my ability to give directions regarding my mental health treatment, it is my intention that this advance directive for mental health treatment shall be honored by my family and physicians or psychologists as the expression of my legal right to consent or to refuse to consent to mental health treatment.

b.  This advance directive for mental health treatment shall be in effect until it is revoked.

c.  I understand that I may revoke this advance directive for mental health treatment at any time.

d.  I understand and agree that if I have any prior advance directives for mental health treatment, and if I sign this advance directive for mental health treatment, my prior advance directives for mental health treatment are revoked.

e.  I understand the full importance of this advance directive for mental health treatment and I am emotionally and mentally competent to make this advance directive for mental health treatment.

Signed this _____ day of__________, 19 __

___________________________________

(Signature)

___________________________________

City, County and State of Residence

This advance directive was signed in my presence.

___________________________________

(Signature of Witness)

___________________________________

(Address)

___________________________________

(Signature of Witness)

___________________________________

(Address)

Added by Laws 1995, c. 251, § 6, eff. Nov. 1, 1995.

§43A-11-107.  When advance directive becomes operative - Contrary or conflicting instructions given by attorney-in-fact.

A.  The wishes of a declarant, at all times while the declarant is capable, shall supersede the effect of an advance directive for mental health treatment.

B.  An advance directive for mental health treatment shall become operative when:

1.  It is delivered to the declarant's physician or psychologist; and

2.  The declarant is certified to be incapable and to require mental health treatment as provided by Section 10 of this act.

C.  An advance directive for mental health treatment remains valid until:

1.  Revoked, expired or superseded by a subsequent advance directive for mental health treatment; or

2.  Superseded by a court order.

D.  A court order shall supersede an advance directive for mental health treatment in all circumstances.

E.  Mental health treatment instructions contained in a declaration executed in accordance with this act shall supersede any contrary or conflicting instructions given by an attorney-in-fact for mental health treatment decisions unless the authority given to the attorney-in-fact in the advance directive for mental health treatment expressly provides otherwise.

F.  Except as provided by subsection E of this section, in the event that more than one valid advance directive for mental health treatment has been executed and not revoked, the last advance directive for mental health treatment executed shall be construed to be the mental health treatment wishes of the declarant and shall become operative as provided by subsection B of this section.

Added by Laws 1995, c. 251, § 7, eff. Nov. 1, 1995.

§43A-11-108.  Delivery of advance directive to attending physician or psychologist - Duty of attending physician or other mental health treatment provider.

A.  It shall be the responsibility of the declarant to provide for delivery of the advance directive for mental health treatment to the attending physician or psychologist.

1.  In the event the declarant is comatose, incompetent, or otherwise mentally or physically incapable after executing the advance directive for mental health treatment, any other person may deliver the advance directive for mental health treatment to the attending physician or psychologist.

2.  Any person having possession of another person's advance directive for mental health treatment and who becomes aware that the declarant is in circumstances under which the terms of the advance directive for mental health treatment may become operative shall deliver the advance directive for mental health treatment to the declarant's attending physician, psychologist or to any health care facility in which the declarant is a consumer.

B.  An attending physician, psychologist or health care facility notified of the advance directive for mental health treatment of a declarant shall promptly make the declaration a part of the medical records of the declarant.

C.  An attending physician or other mental health treatment provider who has been notified of the existence of an advance directive for mental health treatment executed pursuant to this act shall make all reasonable efforts to obtain the advance directive for mental health treatment.

Added by Laws 1995, c. 251, § 8, eff. Nov. 1, 1995.  Amended by Laws 2005, c. 150, § 73, emerg. eff. May 9, 2005.

§43A-11-109.  Revocation - Actual notice.

A.  An advance directive for mental health treatment may be revoked in whole or in part by the declarant at any time while the declarant is capable by any of the following methods:

1.  By being destroyed by the declarant or by some person in the declarant's presence and at the declarant's direction;

2.  By a written revocation signed and dated by the declarant expressing the declarant's intent to revoke;

3.  By a declarant's unambiguous verbal expression, in the presence of two witnesses eighteen (18) years of age or older, of an intent to revoke the declaration; or

4.  By a declarant's unambiguous verbal expression to an attending physician or psychologist.

B.  The revocation shall become effective upon communication to the attending physician or psychologist by the declarant or by both witnesses.  The attending physician or psychologist shall record the time, date, and place when the notification of the revocation was received.

C.  In the absence of actual notice of the revocation of an advance directive for mental health treatment, no attending physician or psychologist, health care facility or other person acting under the direction of an attending physician or psychologist shall be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as a result of the provision of medical treatment to a declarant in accordance with the Advance Directives for Mental Health Treatment Act unless the absence of actual notice resulted from the negligence of the health care provider, physician, or other person.

Added by Laws 1995, c. 251, § 9, eff. Nov. 1, 1995.

§43A-11-110.  Informed consent - Examination and certification of incapacity - Conflicting instructions - Transfer when unable to comply with directive.

A.  The attending physician or psychologist shall continue to obtain the declarant's informed consent to all mental health treatment decisions when the declarant is capable of providing informed consent or refusal.

B.  A declarant appearing to require mental health treatment shall be examined by two persons, who shall be physicians or psychologists.  If after the examination the declarant is determined to be incapable and is in need of mental health treatment, a written certification, substantially in the form provided by subsection E of this section, of the declarant's condition shall be made a part of the declarant's medical record.

C.  The attending physician or psychologist is authorized to act in accordance with an operative advance directive for mental health treatment when the declarant has been determined to be incapable and mental health treatment is necessary.  Except as otherwise provided by this act with regard to conflicting instructions in an advance directive for mental health treatment:

1.  An attending physician or psychologist and any other physician or psychologist under the attending physician's or psychologist's direction or control, having possession of the declaration of the consumer or having knowledge that the declaration is part of the medical record of the consumer, shall follow as closely as possible the terms of the declaration.

2.  An attending physician or psychologist and any other physician or psychologist under the attending physician's direction or control, having possession of the appointment of the consumer of an attorney-in-fact or having knowledge of the appointment of an attorney-in-fact, shall follow as closely as possible the instruction of the attorney-in-fact.

D.  An attending physician or psychologist who is unable to comply with the terms of the declaration of the consumer shall make the necessary arrangements to transfer the patient and the appropriate medical records without delay to another physician or psychologist.

1.  A physician or psychologist who transfers the consumer without unreasonable delay, or who makes a good faith attempt to do so, shall not be subject to criminal prosecution or civil liability, and shall not be found to have committed an act of unprofessional conduct for refusal to comply with the terms of the declaration.  Transfer under these circumstances shall not constitute abandonment.

2.  The failure of an attending physician or psychologist to transfer in accordance with this subsection shall constitute professional misconduct.

E.  The following certification of the examination of a declarant determining whether the declarant is in need of mental health treatment and whether the declarant is or is not incapable may be utilized by examiners:

EXAMINER'S CERTIFICATION

We, the undersigned, have made an examination of _______________, and do hereby certify that we made a careful personal examination of the actual condition of the person and on such examination we find that _____________________:

1.  (Is) (Is not) in need of mental health treatment; and

2.  (Is) (Is not) incapable to participate in decisions about (her) (his) mental health treatment.

The facts and circumstances on which we base our opinions are stated in the following report of symptoms and history of case, which is hereby made a part hereof.

According to the advance directive for mental health treatment, (name of consumer)_________________________________________, wishes to receive mental health treatment in accordance with the preferences and instructions stated in the advance directive for mental health treatment.

We are duly licensed to practice in the State of Oklahoma, are not related to _______________ by blood or marriage, and have no interest in her/his estate.

Witness our hands this ____________ day of _____________, 20__

___________________, M.D., D.O., Ph.D., Other

___________________, M.D., D.O., Ph.D., Other

Subscribed and sworn to before me this _______________________ day of ________________, 20__

__________________________________________

Notary Public

REPORT OF SYMPTOMS AND HISTORY OF

CASE BY EXAMINERS

1.  GENERAL

Complete name ________________________________________________

Place of residence ___________________________________________

Sex _______________ Color ________________

Age _______________

Date of Birth ________________________________________________

2.  STATEMENT OF FACTS AND CIRCUMSTANCES

Our determination that the declarant (is) (is not) in need for mental health treatment is based on the following: ________________________________________________________

__________________________________________________________________

Our determination that the declarant (is) (is not) incapable of participating in mental health treatment decisions is based on the following:________________________________________________________

__________________________________________________________________

3.  NAME AND RELATIONSHIPS OF FAMILY MEMBERS/OTHERS TO BE NOTIFIED

Other data ___________________________________________________

Dated at _____________, Oklahoma, this __________ day of ___________________, 20__

_____________, M.D., D.O., Ph.D., Other

_______________________________________

Address

_____________, M.D., D.O., Ph.D., Other

_______________________________________

Address

Added by Laws 1995, c. 251, § 10, eff. Nov. 1, 1995.  Amended by Laws 2005, c. 150, § 74, emerg. eff. May 9, 2005.

§43A-11-111.  Petition for appointment of guardian.

Any person may petition the district court for appointment of a guardian for a declarant when the person has good reason to believe that the provision of mental health treatment in a particular case:

1.  Is contrary to the most recent expressed wishes of a declarant who was capable at the time of expressing the wishes;

2.  Is being proposed pursuant to an advance directive for mental health treatment that has been falsified, forged, or coerced; or

3.  Is being considered without the benefit of a revocation which has been unlawfully concealed, destroyed, altered or canceled.

Added by Laws 1995, c. 251, § 11, eff. Nov. 1, 1995.

§43A-11-112.  Immunity from civil or criminal liability.

A.  In the absence of knowledge of the revocation of an advance directive for mental health treatment, a person is not subject to civil or criminal liability or discipline for unprofessional conduct for carrying out the advance directive for mental health treatment pursuant to the requirements of the Advance Directives for Mental Health Treatment Act.

B.  A physician or psychologist whose actions under the Advance Directives for Mental Health Treatment Act are in accord with reasonable medical standards or standards of mental health treatment, is not subject to criminal or civil liability or discipline for unprofessional conduct with respect to those actions.

C.  An individual designated as an attorney-in-fact pursuant to the provisions of this act, to make mental health treatment decisions for a declarant and whose decisions regarding the declarant are made in good faith pursuant to the Advance Directives for Mental Health Treatment Act, is not subject to criminal or civil liability, or discipline for unprofessional conduct with respect to those decisions.

Added by Laws 1995, c. 251, § 12, eff. Nov. 1, 1995.

§43A-11-113.  Violations - Penalties.

A.  Any person who willfully conceals, cancels, defaces, alters, or obliterates the advance directive for mental health treatment of another without the declarant's consent, or who falsifies or forges a revocation of an advance directive of another, shall be, upon conviction, guilty of a misdemeanor.

B.  A person who in any way falsifies or forges the advance directive for mental health treatment of another person, or who willfully conceals or withholds personal knowledge of a revocation of an advance directive for mental health treatment, shall be, upon conviction, guilty of a misdemeanor.

C.  A person who requires or prohibits the execution of an advance directive for mental health treatment as a condition for being insured for, or receiving, health care services shall be, upon conviction, guilty of a misdemeanor.

D.  A person who coerces or fraudulently induces another person to execute a declaration or revocation shall be, upon conviction, guilty of a felony.

E.  The sanctions provided in this section do not displace any sanction applicable under any other law.

Added by Laws 1995, c. 251, § 13, eff. Nov. 1, 1995.  Amended by Laws 1997, c. 133, § 470, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 470 from July 1, 1998, to July 1, 1999.

§43A-12.  Renumbered as § 2-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-12-101.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Youth Suicide Prevention Act".

Added by Laws 2001, c. 168, § 1, emerg. eff. May 2, 2001.

§43A-12-102.  Purpose.

The purpose of the Youth Suicide Prevention Act is to facilitate the translation of youth suicide-related data into comprehensive public policy that is directed toward reducing the number of attempted suicides and suicides in Oklahoma by:

1.  Improving methods of identifying children, youth and young adults who are at risk of committing suicide;

2.  Improving awareness of and access to existing mental health services for individuals identified as needing those services; and

3.  Coordinating and developing community resources to prevent attempted suicide and suicide among children, youth, and young adults.

Added by Laws 2001, c. 168, § 2, emerg. eff. May 2, 2001.

§43A-12-103.  Definitions.

As used in the Youth Suicide Prevention Act:

1.  "Attempted suicide" means the voluntary and intentional injury to one's own body with the goal of ending one's own life; and

2.  "Suicide" means the voluntary and intentional taking of one's own life.

Added by Laws 2001, c. 168, § 3, emerg. eff. May 2, 2001.

§43A-12-104.  Youth Suicide Prevention Council - Responsibilities.

A.  There is hereby created until January 1, 2010, a Youth Suicide Prevention Council.  The Council shall assist with the implementation of the Youth Suicide Prevention Act.

B.  The Youth Suicide Prevention Council shall be composed of twenty-one (21) members as follows:

1.  One member of the Oklahoma House of Representatives appointed by the Speaker of the House of Representatives;

2.  One member of the Oklahoma State Senate appointed by the President Pro Tempore of the Senate;

3.  Two representatives of the Department of Mental Health and Substance Abuse Services appointed by the Commissioner of Mental Health and Substance Abuse Services;

4.  Two representatives of the State Department of Health appointed by the State Commissioner of Health;

5.  One representative of the State Department of Education appointed by the State Superintendent of Public Instruction;

6.  One representative of the Office of Juvenile Affairs appointed by the Director of the Office of Juvenile Affairs;

7.  One representative of the Oklahoma Commission on Children and Youth appointed by the Director of the Oklahoma Commission on Children and Youth;

8.  Two survivors of attempted youth suicide or other youth who have had experience with attempted suicide or suicide, one each appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives;

9.  Two survivors of suicide, including, but not limited to, parents or other family members of youths who committed suicide, to be appointed by the President Pro Tempore of the Senate;

10.  One teacher and one school counselor each to be appointed by the Speaker of the House of Representatives;

11.  Two licensed mental health professionals who work in the area of suicide prevention, appointed by the Governor;

12.  One child psychiatrist who is licensed pursuant to the laws of this state appointed by the President Pro Tempore of the Senate; and

13.  Three members of the clergy, one each appointed by the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor.

C.  The Commissioner of Mental Health and Substance Abuse Services, or a designee, shall convene the initial meeting of the Council, at which time the Council shall elect a chair and vice-chair from among its membership.  Staff assistance to the Council shall be provided by the Department of Mental Health and Substance Abuse Services and the State Department of Health.  Members of the Council shall receive no compensation for their service on the Council but shall be reimbursed by the appointing authority for travel expenses incurred in the performance of their duties pursuant to the State Travel Reimbursement Act.

D.  Upon four consecutive absences of a Council member, the position shall be considered vacant.  The chair may notify the appointing authority of the vacancy and request that another individual be appointed to fill the position.

E.  The responsibilities of the Council shall include, but not be limited to, the following:

1.  Collaborate with community partnership boards established pursuant to Section 601.11 of Title 10 of the Oklahoma Statutes and other community-level planning bodies to assist in the development and coordination of local resources and building community capacity to address the issue of youth suicide;

2.  Provide technical assistance to schools and communities with respect to the best practices in the identification and treatment of children, youth and young adults at risk for committing suicide;

3.  Identify and promote strategies to prevent suicide among children, youth and young adults; and

4.  Promote public awareness of the problem of youth suicide and the efforts being made in Oklahoma to reduce morbidity and mortality associated with suicide.

F.  The Council shall submit a report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Commissioner of Mental Health and Substance Abuse Services and the State Commissioner of Health no later than December 1 of each year.  The report shall provide an update of activities and progress in implementing the provisions of the Youth Suicide Prevention Act, and offer policy and legislative recommendations.

Added by Laws 2001, c. 168, § 4, emerg. eff. May 2, 2001.  Amended by Laws 2001, c. 415, § 19, emerg. eff. June 5, 2001; Laws 2002, c. 327, § 33, eff. July 1, 2002; Laws 2004, c. 389, § 3, eff. Nov. 1, 2004.

§43A-12-105.  Authority of Department - Evaluation report.

A.  The Department of Mental Health and Substance Abuse Services shall act as the lead agency in implementing the provisions of the Youth Suicide Prevention Act in cooperation with the Youth Suicide Prevention Council.

B.  The Department shall have primary responsibility for evaluating the effectiveness of efforts designed to reduce the number of attempted suicides and suicides, and shall submit an evaluation report to the Chair of the Youth Suicide Prevention Council, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor no later than July 1 of each year.

Added by Laws 2001, c. 168, § 5, emerg. eff. May 2, 2001.

§43A-13.  Renumbered as § 2-201 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-14.  Renumbered as § 2-202 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-14.1.  Renumbered as § 2-203 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-15.  Renumbered as § 2-204 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-16.  Renumbered as § 2-301 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-16.1.  Renumbered as § 2-302 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-17.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-18.  Repealed by Laws 1985, c. 89, § 2, emerg. eff. May 23, 1985.

§43A-18.1.  Renumbered as § 2-208 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-19.  Renumbered as § 2-209 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-20.  Renumbered as § 2-210 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-21.  Renumbered as § 2-211 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-22.  Renumbered as § 2-212 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-23.  Renumbered as § 2-213 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-24.  Renumbered as § 2-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-25.  Renumbered as § 2-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-26.  Renumbered as § 2-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-27.  Renumbered as § 2-205 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-28.  Renumbered as § 2-206 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.  Renumbered as § 3-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.1.  Renumbered as § 3-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.2.  Renumbered as § 3-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.3.  Renumbered as § 3-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.4.  Renumbered as § 3-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A31.5.  Repealed by Laws 1985, c. 219, § 3, operative July 1, 1985.

§43A-31.6.  Renumbered as § 3-110 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.7.  Renumbered as § 3-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-31.8.  Renumbered as § 3-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-32.  Renumbered as § 2-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-33.  Renumbered as § 2-306 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-34.  Renumbered as § 2-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-35.  Renumbered as § 2-303 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-36.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-50.  Renumbered as § 1-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-51.  Renumbered as § 5-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-52.  Repealed by Laws 1955, p. 252, § 4.

§43A-52.1.  Renumbered as § 5-205 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-53.  Renumbered as § 5-304 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.  Renumbered as § 55.2 of this title by Laws 1977, c. 145, § 12, emerg. eff. June 3, 1977.

§43A-54.1.  Repealed by Laws 1980, c. 324, § 13, emerg. eff. June 17, 1980.

§43A-54.2.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-54.4.  Renumbered as § 5-401 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.5.  Renumbered as § 5-402 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.6.  Renumbered as § 5-403 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.7.  Renumbered as § 5-404 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.8.  Renumbered as § 5-204 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.9.  Renumbered as § 5-405 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.10.  Renumbered as § 5-406 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.11.  Renumbered as § 5-407 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.12.  Renumbered as § 7-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-54.13.  Renumbered as § 1-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-55.  Renumbered as § 54.1 of this title by Laws 1977, c. 145, § 12, emerg. eff. June 3, 1977.

§43A-55.1.  Renumbered as § 1-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-55.2.  Repealed by Laws 1980, c. 324, § 13, emerg. eff. June 17, 1980.

§43A-56.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-57.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-57.1.  Renumbered as § 5-201 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-58.  Repealed by Laws 1984, c. 256, § 10, eff. Nov. 1, 1984.

§43A-58.1.  Renumbered as § 5-202 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-59.  Renumbered as § 6-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-60.  Repealed by Laws 1963, c. 184, § 5.

§43A-61.  Renumbered as § 3-702 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-62.  Renumbered as § 4-109 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-63.  Renumbered as § 5-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-64.  Renumbered as § 1-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-65.  Renumbered as § 7-113 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-71.  Renumbered as § 6-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-72.  Renumbered as § 6-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-73.  Renumbered as § 7-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-73.1.  Renumbered as § 7-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-74.  Repealed by Laws 1959, p. 190, § 7.

§43A-75.  Renumbered as § 7-112 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-76.  Repealed by Laws 1959, p. 190, § 7.

§43A-77.  Repealed by Laws 1959, p. 190, § 7.

§43A-78.  Renumbered as § 7-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-80.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§43A-81.  Renumbered as § 3-703 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-82.  Renumbered as § 7-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-91.  Renumbered as § 4-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-92.  Renumbered as § 4-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-93.  Renumbered as § 4-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-94.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-95.  Renumbered as § 4-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-96.  Renumbered as § 4-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-97.  Renumbered as § 4-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-98.  Renumbered as § 2-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-99.  Renumbered as § 1-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-100.  Renumbered as § 5-203 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-101.  Renumbered as § 3-109 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-102.  Renumbered as § 2-307 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-111.  Renumbered as § 4-201 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-112.  Renumbered as § 4-202 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-113.  Renumbered as § 4-203 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-114.  Renumbered as § 4-204 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-115.  Renumbered as § 4-205 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-116.  Renumbered as § 2-207 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-117.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§43A-118.  Renumbered as § 4-206 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-131.  Renumbered as § 5-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-132.  Renumbered as § 6-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-133.  Renumbered as § 7-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-134.  Renumbered as § 2-219 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-135.  Renumbered as § 2-220 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-136.  Renumbered as § 2-217 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-137.  Renumbered as § 2-218 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-139.  Renumbered as § 5-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-151.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-152.  Renumbered as § 3-201 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-160.  Renumbered as § 2-214 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-171.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-172.  Renumbered as § 2-308 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-173.  Renumbered as § 7-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-174.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-175.  Renumbered as § 7-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-181.  Renumbered as § 8-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-182.  Renumbered as § 8-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-183.  Renumbered as § 8-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-184.  Renumbered as § 8-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-185.  Renumbered as § 8-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-186.  Renumbered as § 8-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-187.  Renumbered as § 8-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-188.  Renumbered as § 8-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-191.  Repealed by Laws 1980, c. 174, § 2, eff. Oct. 1, 1980.

§43A-191.1.  Renumbered as § 4-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-341.  Repealed by Laws 1983, c. 71, § 1, emerg. eff. April 29, 1983.

§43A-342.  Repealed by Laws 1983, c. 71, § 1, emerg. eff. April 29, 1983.

§43A-343.  Repealed by Laws 1983, c. 71, § 1, emerg. eff. April 29, 1983.

§43A-344.  Repealed by Laws 1983, c. 71, § 1, emerg. eff. April 29, 1983.

§43A-345.  Repealed by Laws 1983, c. 71, § 1, emerg. eff. April 29, 1983.

§43A-346.  Repealed by Laws 1983, c. 71, § 1, emerg. eff. April 29, 1983.

§43A-371.  Repealed by Laws 1955, p. 458, § 6, eff. May 6, 1955.

§43A-381.  Repealed by Laws 1967, c. 138, § 3.

§43A-382.  Repealed by Laws 1967, c. 138, § 3.

§43A-383.  Repealed by Laws 1967, c. 138, § 3.

§43A-384.  Repealed by Laws 1967, c. 138, § 3.

§43A-391.  Renumbered as § 7-109 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-392.  Renumbered as § 7-110 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-393.  Renumbered as § 7-111 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-394.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§43A-395.  Renumbered as § 2-304 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-401.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§43A-411.  Renumbered as § 1415.1 of Title 10 by Laws 1983, c. 128, § 7, operative July 1, 1983.

§43A-415.  Renumbered as § 1425 of Title 10 by Laws 1986, c. 103, § 105, eff. Nov. 1, 1986.

§43A-421.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-422.  Renumbered as § 2-215 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-423.  Renumbered as § 2-216 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-424.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§43A-431.  Renumbered as § 3-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-441.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-446.  Renumbered as § 2-305 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-451.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-452.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-501.  Renumbered as § 6-201 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-502.  Renumbered as § 6-202 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-503.  Renumbered as § 6-203 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-504.  Renumbered as § 6-204 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-505.  Renumbered as § 6-205 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-506.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§43A-551.  Renumbered as § 5-301 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-552.  Renumbered as § 5-305 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-553.  Renumbered as § 5-306 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-554.  Renumbered as § 5-307 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-555.  Renumbered as § 5-308 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-556.  Renumbered as § 5-309 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-557.  Renumbered as § 5-310 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-558.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-559.  Renumbered as § 5-311 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-560.  Renumbered as § 5-302 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-561.  Renumbered as § 5-303 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-601.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-602.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-603.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-604.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-605.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-606.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-607.  Renumbered as § 619 of this title by Laws 1980, c. 291, § 13.

§43A-608.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-609.  Repealed by Laws 1980, c. 291, § 11, eff. Oct. 1, 1980.

§43A-613.  Renumbered as § 3-301 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-614.  Renumbered as § 3-302 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-615.  Renumbered as § 3-303 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-616.  Renumbered as § 3-304 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-617.  Renumbered as § 3-305 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-618.  Renumbered as § 3-306 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-619.  Renumbered as § 3-307 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-620.  Renumbered as § 3-308 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-620.1.  Renumbered as § 3-313 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-620.2.  Renumbered as § 3-312 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-621.  Renumbered as § 3-309 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-621.1.  Renumbered as § 3-310 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-621.2.  Renumbered as § 3-311 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-622.  Renumbered as § 4-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A651.  Purpose.

The purpose of this act is to provide a comprehensive program of human renewal for drugdependent persons through the creation of programs of prevention, consultation, outpatient care, inpatient care and rehabilitation.

Added by Laws 1971, c. 61, § 1, eff. Oct. 1, 1971.

§43A-652.  Repealed by Laws 1983, c. 134, § 25, eff. July 1, 1983.

§43A-653.  Repealed by Laws 1983, c. 134, § 25, eff. July 1, 1983.

§43A-654.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-655.  Repealed by Laws 1983, c. 134, § 25, eff. July 1, 1983.

§43A-656.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-657.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-658.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-659.  Renumbered as § 3-601 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-660.  Renumbered as § 3-602 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-661.  Renumbered as § 3-603 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-662.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-671.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-672.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-673.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-674.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-675.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-676.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-677.  Renumbered as § 9-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-678.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-679.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-680.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-681.  Renumbered as § 9-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-682.  Repealed by Laws 1986, c. 103, § 102, eff. Nov. 1, 1986.

§43A-701.  Renumbered as § 3-701 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-801.  Renumbered as § 10-101 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-802.  Renumbered as § 10-102 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-803.  Renumbered as § 10-103 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-804.  Renumbered as § 10-104 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-805.  Renumbered as § 10-105 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-806.  Renumbered as § 10-106 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-807.  Renumbered as § 10-107 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-808.  Renumbered as § 10-108 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-809.  Renumbered as § 10-109 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-810.  Renumbered as § 10-110 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-901.  Renumbered as § 3-501 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-902.  Renumbered as § 3-502 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.

§43A-903.  Renumbered as § 3-503 of this title by Laws 1986, c. 103, § 103, eff. Nov. 1, 1986.



Title 44. — Militia

OKLAHOMA STATUTES

TITLE 44.

MILITIA

_________

§441.  Short title.

This act shall be known, and may be cited as, "The Oklahoma Military Code."

Laws 1951, p. 114, art. 1, § 1, eff. May 16, 1951.

§442.  Purpose.

The purpose of this act is to revise, amend, correct and bring up to date the statutes relating to the Military Department of Oklahoma, the Organized and Unorganized Militia, and the National Guard of Oklahoma, and as set forth in the title hereof.

Laws 1951, p. 114, art. 1, § 2, eff. May 16, 1951.

§443.  Reference to repealed clauses.

When an act or law of the State of Oklahoma, not repealed herein, shall refer to any act or any section of any law which is repealed herein, such reference shall be deemed to refer to the section or sections of this act covering the same subject matter.

Laws 1951, p. 114, art. 1, § 4, eff. May 16, 1951.

§444.  Partial invalidity.

If any clause, sentence, paragraph, provision, or part of this act be adjudged by any court of competent jurisdiction to be unconstitutional or otherwise invalid, such shall not affect, impair or invalidate the remainder thereof, but shall be confined to the clause, sentence, paragraph, provision, or section thereof directly involved in the controversy in which such judgment is rendered.  The Legislature hereby declares that it intended separately to enact every sentence, part, clause, provision, and section of this act.

Laws 1951, p. 114, art. 1, § 5, eff. May 16, 1951.

§44-5.  Repealed by Laws 1961, p. 288, § 1, eff. July 21, 1961.

§446.  Honorary staff of the Governor.

The Governor may appoint an honorary staff to consist of such number of honorary aides with the brevet title of Colonel, Lieutenant Colonel or Major, as he may desire.  All of these staff officers shall be appointed by the Governor and hold office at his will and their commissions shall expire with the term of office of the Governor making such appointment.  Staff officers shall not be subject to jury duty during the period of their service.  The Adjutant General shall be ex officio Chief of Staff.

Laws 1951, p. 114, art. 1, § 7, eff. May 16, 1951.

§4421.  Military Department.

The Military Department of the State of Oklahoma is hereby established and shall be administered and controlled by the Governor as Commander in Chief, with the Adjutant General as the executive and administrative head thereof.  The Military Department is hereby organized into separate departments for the Army National Guard and the Air National Guard, and there shall be assigned to each department such officers, enlisted men and employees as may be considered necessary by the Governor as Commander in Chief and as may be authorized by law and Army National Guard regulations and Air National Guard regulations.

Laws 1951, p. 114, art. 2, § 1, eff. May 16, 1951; Laws 1959, p. 195, § 1, eff. July 16, 1959.

§44-21.1.  Personnel - Classified service - Special requirements for designated positions - Separation of employees in designated positions.

Personnel appointed as state employees in the Military Department shall be in the classified service of the state, except as otherwise provided by law, and shall be subject to the provisions of the Oklahoma Personnel Act concerning appointments, promotions, adverse actions, and all other personnel matters.  However, the Adjutant General may establish a requirement for membership in the National Guard as a special requirement for appointment to, and continued employment in, certain positions in the classified service which require special military training, exercise of command authority, direct specified military programs, or perform other functions directly related to administration and training of the National Guard or the maintenance or repair of National Guard facilities, equipment, or supplies.  Such designated positions shall include the specified military grade or grades authorized by the Adjutant General for appointment to the position and continued employment therein.  An employee in a designated position who is separated from the National Guard or who does not hold the specified military grade for the position will be reclassified, promoted, demoted, transferred or separated in accordance with the provisions of the Oklahoma Personnel Act and the Merit Rules for Employment.

Laws 1990, c. 258, § 32, operative July 1, 1990.

§4422.  Administration of military matters.

All matters concerning or relating to the Militia, the National Guard, or other military organizations, and such other duties as may be assigned by the Governor, shall be administered by and through the Military Department.

Laws 1951, p. 114, art. 2, § 2, eff. May 16, 1951.

§4423.  Governor as Commander in Chief  Powers  Armed military forces from other state or territory  Independent military organizations.

The Governor of the state shall be the Commander in Chief of the Militia, and as such shall have supreme command of the military forces of the state while in the service of the state or until they are ordered and accepted into the service of the United States.  While in the service of the state, he shall have power to muster out any organization of the state, discharge enlisted men, as provided herein, and perform such other acts in keeping with the laws of the Commander in Chief, subject to the laws of the United States and regulations prescribed by the President of the United States.  No armed military force from another state or territory shall be permitted to enter the state without his permission, unless such military force be a part of the United States, or is acting under the authority of the United States.  No independent military organization, except as a corps of cadets at the educational institutions, shall be permitted to bear arms without first securing permission of the Commander in Chief.

Laws 1951, p. 114, art. 2, § 3, eff. May 16, 1951.

§4424.  Adjutant General  Eligibility  Appointment.

The Adjutant General shall be appointed by the Governor, by and with the advice and consent of the Senate, and shall serve during the pleasure of the Governor.  No person shall be eligible to hold the office of the Adjutant General of this state, unless, at the time of his appointment, he is a federally recognized officer of the National Guard of Oklahoma, and of the National Guard of the United States, not below the rank of Major, and that his status as a federally recognized officer, both of the National Guard of Oklahoma and of the National Guard of the United States, shall have existed for at least three (3) years prior to the time of such appointment; or unless, within five (5) years prior to the time of his appointment, he has been a federally recognized officer of the National Guard of Oklahoma, and of the National Guard of the United States, not below the rank of Major, and that during his military service he served for a period of three (3) years as a federally recognized officer, both of the National Guard of Oklahoma and of the National Guard of the United States; provided that if the National Guard of Oklahoma is in active federal service and no persons having the above qualifications are available within the state, then the Governor may appoint, subject to the advice and consent of the Senate, any suitably qualified person who at any time in the preceding ten (10) years would have been qualified, as above, and who has served at least two (2) years in active federal service in the grade of Major or higher.

Laws 1951, p. 115, art. 2, § 4, eff. May 16, 1951; Laws 1971, c. 290, § 1.

§4425.  Rank of Adjutant General  Assistants.

The Adjutant General shall have the rank of Major General and devote his full time to the duties of his office.  The Governor may appoint an Assistant Adjutant General for Army and Assistant Adjutant General for Air to assist the Adjutant General in the discharge and performance of his duties.  Such Assistant Adjutants General shall have the qualifications prescribed by law for the Adjutant General and shall have the rank of Brigadier General.  The Adjutant General may appoint an employee to the position of Executive Assistant and Programs Manager for the Military Department of the state.  Said position shall be unclassified and exempt from the rules and procedures of the Office of Personnel Management, except leave regulations.

Laws 1951, p. 115, art. 2, § 5, eff. May 16, 1951; Laws 1959, p. 195, § 2, eff. July 16, 1959; Laws 1990, c. 258, § 33, operative July 1, 1990.

§4426.  Duties of the Adjutant General.

The Adjutant General shall be in control of the Military Department of the state, subordinate only to the Governor, whose military adviser he shall be.  Within the limitations and under the provisions of law, he shall supervise and direct the National Guard within the service of the state and when under state control in all of its organization, training and other activities; shall receive and give effect to the orders of the Governor; and shall perform such other military and defense duties, not otherwise assigned by law, as the Governor may prescribe.

Laws 1951, p. 115, art. 2, § 6, eff. May 16, 1951; Laws 1959, p. 195, § 3, eff. July 16, 1959.

§4427.  Compensation of personnel.

The Adjutant General and Assistant Adjutants General shall be paid a sum equivalent to the pay of his/her federally recognized rank, exclusive of allowances.  Other officers and enlisted men and employees of the Department shall be paid in amounts fixed by the Adjutant General and within amounts appropriated for that purpose.

Laws 1951, p. 115, art. 2, § 7, eff. May 16, 1951; Laws 1990, c. 258, § 34, operative July 1, 1990.

§44-30.  Creation - Duties.

There is hereby created the "Oklahoma Military Advisory Commission" to maintain a cooperative and constructive relationship between the State of Oklahoma, its agencies and departments and the commanding officers or their designees of certain military installations located in this state.  The Commission shall identify, study and advise the Governor on issues of mutual concerns between the State of Oklahoma and said military installations, including changes in requirements and funding that could impact the State of Oklahoma, possible opportunities due to relocation of military installations, expansion and growth of military facilities in the State of Oklahoma and such other issues that the Governor may determine to be appropriate subjects of joint consideration.

Added by Laws 1993, c. 216, § 1, eff. Sept. 1, 1993.

§44-31.  Membership - Terms of office - Vacancies.

A.  The Oklahoma Military Advisory Commission shall be comprised of not more than twenty-one (21) members and shall include the following members:

1.  The Adjutant General of Oklahoma;

2.  Four members to be appointed by the Governor;

3.  Three members to be appointed by the President Pro Tempore of the Oklahoma State Senate; and

4.  Three members to be appointed by the Speaker of the Oklahoma House of Representatives.

B.  Of those members initially appointed to the Commission by the Governor:

1.  One appointee shall serve a term of two (2) years;

2.  Two appointees shall serve a term of four (4) years; and

3.  One appointee shall serve a term of six (6) years.

C.  Of those members initially appointed to the Commission by the President Pro Tempore of the Oklahoma State Senate and the Speaker of the Oklahoma House of Representatives:

1.  One appointee of each appointing authority shall serve a term of two (2) years;

2.  One appointee of each appointing authority shall serve a term of four (4) years; and

3.  One appointee of each appointing authority shall serve a term of six (6) years.

Thereafter, the appointed members shall serve for a term of six (6) years.  Vacancies shall be filled in the same manner as the original appointments.

Added by Laws 1993, c. 216, § 2, eff. Sept. 1, 1993.  Amended by Laws 1994, c. 94, § 1, eff. July 1, 1994; Laws 1998, c. 87, § 1, eff. July 1, 1998.

§44-32.  Meetings - Election of officers - Quorum - Representatives of certain military installations.

A.  The Oklahoma Military Advisory Commission shall hold a regular annual meeting at which time it shall elect from its membership a chairperson and a vice-chairperson.  Other regular meetings shall be held at such times as the rules of the Commission may provide.  Special meetings may be held at such times as may be deemed necessary or advisable by a majority of the Commission members.  At least one (1) week's notice of all meetings shall be given in a manner prescribed by the rules of the Commission.

B.  To constitute a quorum for conducting official business a majority of the Commission members must be present.

C.  Any meetings held by the Commission shall be subject to the provisions of the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.

D.  The Commanding Officer at each of the following military installations or designee shall be invited to attend and participate at meetings of the Oklahoma Military Advisory Commission:

1.  Tinker Air Force Base at Midwest City, Oklahoma;

2.  Vance Air Force Base at Enid, Oklahoma;

3.  Altus Air Force Base at Altus, Oklahoma;

4.  United States Army Field Artillery Center and Fort Sill at Lawton, Oklahoma;

5.  95th Division (Training) at Midwest City, Oklahoma; and

6.  McAlester Army Ammunition Plant at McAlester, Oklahoma.

Added by Laws 1993, c. 216, § 3, eff. Sept. 1, 1993.  Amended by Laws 1998, c. 87, § 2, eff. July 1, 1998.

§4441.  Composition of Militia  Classes.

The Militia of the State of Oklahoma shall consist of all ablebodied citizens of the United States and all other ablebodied persons who shall be or shall have declared their intentions to become citizens of the United States, who shall be more than seventeen (17) years of age and not more than seventy (70) years of age, and said militia shall be divided into three (3) classes:  The National Guard, the Oklahoma State Guard, and the Unorganized Militia.

Laws 1951, p. 115, art. 3, § 1, eff. May 16, 1951; Laws 1957, p. 422, § 1, eff. May 24, 1957; Laws 1968, c. 299, § 1, emerg. eff. May 3, 1968; Laws 1981, c. 136, § 1; Laws 1985, c. 96, § 1, eff. Nov. 1, 1985.

§4442.  Organization.

The National Guard of this state shall consist of such detachments, companies, batteries, battalions, regiments, divisions, squadrons, or other type units as the Governor may, from time to time, authorize to be formed, all to be organized in accordance with the regulations and laws governing the National Guard.

Laws 1951, p. 115, art. 3, § 2, eff. May 16, 1951.

§4443.  Eligibility as commissioned officers  Qualifications.

No person shall be commissioned as an officer of the National Guard who is under the age of eighteen (18) years and is not temperate and of good morals, and unless he shall have successfully passed such tests as to his physical, mental, and professional fitness as may be prescribed by the laws and regulations applicable to the federally recognized National Guard.  In the selection and appointment of commissioned officers, preference shall be given to persons with prior active military service, enlisted men of the National Guard, and graduates of schools wherein Military Science is taught.

Laws 1951, p. 115, art. 3, § 3, eff. May 16, 1951; Laws 1963, c. 35, § 1, emerg. eff. April 4, 1963.

§4444.  Determination of character, capacity and fitness of officers, discharge when findings unfavorable  Vacating commissions  Failure to return property or account for funds  Elimination of officers.

At any time, the moral character, capacity, and general fitness for the service of any National Guard officer may be determined by an efficiency board of three (3) commissioned officers, senior in rank to the officer whose fitness for service shall be under investigation, such board to be convened by the Governor, and if the findings of such board shall be unfavorable to such officer and be approved by the Governor, he shall be discharged.  Commissions of officers in the National Guard may be vacated upon resignation, absence without leave for three (3) months, upon the recommendation of an efficiency board, or pursuant to a sentence of a courtmartial; provided, that an officer who has not returned or accounted for all the public property or accounted for funds for which he is responsible, shall under no circumstances receive an honorable discharge.  Officers rendered surplus by the disbandment of their organization, or other causes, shall be discharged from the National Guard or placed in the Inactive National Guard at the discretion of the Commander in Chief.

Laws 1951, p. 116, art. 3, § 4, eff. May 16, 1951.

§4445.  Oath of commissioned officers.

Oath for National Guard Officers.  Each commissioned officer, before entering upon the duties of his office, shall take and subscribe to the following oath, or such other oath as may be required by National Guard Regulations:

"I .........., do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of Oklahoma against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the President of the United States and the Governor of the State of Oklahoma; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of ......., in the National Guard of the United States and the State of Oklahoma upon which I am about to enter, so help me God."

Laws 1951, p. 116, art. 3, § 5, eff. May 16, 1951.

§44-46.  Repealed by Laws 1999, c. 49, § 2, eff. July 1, 1999.

§4447.  Period of enlistment  Qualifications  Reenlistment  Oath  Relinquishment of custody of minor child.

A.  Enlistments in the National Guard.  Hereafter, the period of enlistment in the National Guard of this state shall be for three (3) years or such other time as prescribed by National Guard regulations, and the qualifications for enlistment shall be the same as those prescribed for admission to the Regular Army or Regular Air Force or National Guard regulations; provided that the privilege of continuing in active service during the whole of an enlistment period and of reenlisting in the said service shall not be denied except as herein otherwise provided.  Unless otherwise prohibited by federal law or by Department of Army, Department of Air Force or National Guard Bureau regulations, enlisted members and prospective members of the Oklahoma Army and Air National Guard who have successfully completed the requirements for and have obtained a General Education Diploma (G.E.D.) shall be awarded a high school diploma by the State of Oklahoma.  The State Department of Education shall issue this high school diploma.  Such diploma shall be limited to the purposes of enlistment and admission in the National Guard pursuant to the provisions of this section.  Such purpose shall be specified on the high school diploma.  All enlisted men of the National Guard of this state shall sign an enlistment contract and take and subscribe to the oath required by National Guard regulations.  Any officer or warrant officer of the Armed Forces of the United States may administer the enlistment oath.

B.  1.  By complying with this subsection, a single custodial parent who is an applicant for enlistment in the Oklahoma National Guard satisfies the requirements of National Guard Regulation 600200 or Air National Guard Regulation 3909 regarding the placement of the physical custody of a minor child with an adult blood relative of the child within the third degree of consanguinity for all periods of active duty during the term of enlistment.  A document placing the physical custody of a child pursuant to this subsection shall:

a. be in writing,

b. clearly identify the child, the person with whom physical custody is being placed, that person's relationship to the child, and the period of enlistment for which physical custody is to be placed,

c. be executed by the parent/applicant before a notary public, and

d. clearly state that it is for all purposes, including health care, during the periods of time in question.

2.  A certified copy or executed copy of the document required by this subsection shall become a part of the applicant's permanent Oklahoma National Guard file.

3.  Nothing in this section shall terminate, interfere, delay or negate any right of visitation by the noncustodial parent, or any person granted visitation by court order.

4.  It is the intent of the Legislature that the placement of physical custody of a child pursuant to the provisions of this section shall not be a substantial change to any existing custody decree nor shall it be deemed a voluntary permanent relinquishment of custody.

Added by Laws 1951, p. 116, art. 3, § 7, eff. May 16, 1951.  Amended by Laws 1981, c. 137, § 1, eff. Oct. 1, 1981; Laws 1988, c. 318, § 3, emerg. eff. July 6, 1988; Laws 1993, c. 121, § 1, emerg. eff. April 29, 1993; Laws 1998, c. 415, § 48, emerg. eff. June 11, 1998.

§4448.  Discharge of enlisted men.

Enlisted men discharged from service in the National Guard of this state shall receive a discharge in writing in such form and with such classification as is or shall be prescribed by National Guard regulations, and in time of peace discharges may be given prior to the expiration of terms of enlistment in the following cases:

By sentence of a general courtmartial; by direction of the Governor on account of disability; on account of sentence of imprisonment by a civil court whether suspended or not; on account of a bona fide permanent change of residence to another state; and for the purpose of enlisting in regular Army, Air Force, Navy, or Marine Corps, and for such other causes as may be prescribed by National Guard regulations or the Commander in Chief; provided, that an enlisted man who has not returned or accounted for all of the public property for which he is responsible, shall under no circumstances receive an honorable discharge.

Laws 1951, p. 116, art. 3, § 8, eff. May 16, 1951.

§4449.  Application of Army customs  Regulations and usage.

All matters relating to organization, commissioning and discharging of officers, enlisting and discharge of enlisted men, discipline, and government of the National Guard, not otherwise provided in this code, shall be decided by the customs, regulations, and usage of the United States Army or the United States Air Force or National Guard regulations.

Laws 1951, p. 117, art. 3, § 9, eff. May 16, 1951.

§4450.  Inactive National Guard.

The Inactive National Guard of this state shall consist of such federally recognized officers and men as may be placed therein under the provisions of and in accordance with pertinent National Guard regulations.  The administration of the Inactive National Guard shall be in accordance with applicable National Guard regulations.

Laws 1951, p. 117, art. 3, § 10, eff. May 16, 1951.

§4471.  Drills, target practice, encampments and maneuvers  Duty to attend  Refusal of employer to permit attendance  Drills, exercises, etc.

Each detachment and unit in the National Guard shall assemble for drill and instruction, including indoor target practice, not less than fortyeight (48) times each year, and shall, in addition thereto, participate in encampments, maneuvers, or other exercises, including outdoor target practice, at least fifteen (15) days in training each year, including target practice, unless such unit or detachment shall have been excused from any participation in any part thereof by the Governor.  It shall be the duty of each commissioned officer and enlisted man or airman of the Oklahoma National Guard to be present and perform all the duties required of him at each assembly for drill and instruction, encampment, maneuvers or other exercises, unless regularly excused by competent authority.  Any employer who refuses to permit an employee who may be a member of the National Guard of this state to attend any drill, ceremony, exercise, or any duty which he may be legally called upon to perform shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment for not less than ten (10) days, nor more than sixty (60) days in the county jail, or by both such fine and imprisonment.

Laws 1951, p. 117, art. 4, § 1, eff. May 16, 1951.

§4472.  Ordering into active service.

It shall be the duty of the Governor and he is authorized and required, in case of war, invasion, insurrection, or breach of the peace or imminent danger thereof or any forcible obstructing of the execution of the laws or reasonable apprehension thereof, and at all other times he may deem necessary to order on state duty the National Guard or any part thereof.  No member thereof who shall be ordered out for such duty shall be liable for civil prosecution for any act done by him in the discharge of his military duty on such occasion, and when the President of the United States shall make a call, order, or requisition for troops, the Governor shall first order into the service of the United States the organizations and arms of the service specified in said requisition.

Laws 1951, p. 117, art. 4, § 2, eff. May 16, 1951.

§4473.  Local commanding officer  Order into service in emergency.

In the event of insurrection, rebellion, invasion, tumult, riot, resistance to law or process or breach of the peace, occurring in the vicinity of the station of any organization or organizations of the National Guard of Oklahoma whenever the exigencies of the situation are such as to render it impossible first to communicate with the Governor or the Adjutant General, the senior commanding officer of that station, upon request in writing signed by the sheriff of the county involved or officer acting in his stead, stating the facts and the nature of the service desired, may order out the organization or organizations at that station, or such portion thereof as he shall deem necessary, and cause them to perform such duty as the circumstances shall require, and such commanding officers shall immediately report what he has done and all of the circumstances of the case to the Governor, and it shall be deemed that the action was taken by order of the Governor.

Laws 1951, p. 117, art. 4, § 3, eff. May 16, 1951.

§44-74.  Pay and allowances of officers and enlisted men and women.

Officers and enlisted men and women while in active service of the state shall receive the same pay as paid for the same rank or grade for service in the Army or Air Force of the United States.  Officers and enlisted men and women while in active service of the state shall receive the same allowances as paid for the same rank or grade of service in the Army or Air Force of the United States, unless the State of Oklahoma provides lodging quarters and meals for those personnel.

Added by Laws 1951, p. 118, art. 4, § 4, eff. May 16, 1951.  Amended by Laws 1999, c. 49, § 1, eff. July 1, 1999.

§4475.  Hospital and medical treatment.

Officers and/or enlisted men who suffer injuries or contract disease, in line of duty, while on duty or in active service, shall receive hospitalization and medical treatment, and the pay and allowances of their grade during the period that they are unable to resume their civilian occupation; but no commissioned officer shall be paid after the termination of said service or duty more than the pay and allowances of a Second Lieutenant.

All payments herein provided for shall be paid on the approval of the Adjutant General by warrant drawn against the funds appropriated for that purpose in the Military Department or other funds made available.

In the event of compensation for said service, death or injuries, being paid in part by the federal government, the state shall pay only the balance necessary to make the above designated amounts.

Laws 1951, p. 118, art. 4, § 5, eff. May 16, 1951.

§44-77.  State funding for insurance premiums.

The Adjutant General is hereby authorized to expend state funds specifically appropriated by the Legislature for payment/reimbursement of insurance premiums to provide coverage up to the amount of Two Hundred Fifty Thousand Dollars ($250,000.00) under Serviceman's Group Life Insurance (SGLI) or State Sponsored Life Insurance (SSLI) for the military members of the Oklahoma Army and Air National Guard.  Qualification for this insurance benefit is limited to military members of the Oklahoma Army and Air National Guard who are in good standing in their unit and satisfactorily performing all required training.

Added by Laws 2005, c. 240, § 1, emerg. eff. June 2, 2005.

§44-91.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-92.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-93.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-94.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-95.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-96.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-97.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44111.  Public property  Liability of commanding officer  Liability of person responsible for loss, damage or destruction  Apprehension and prosecution of persons absconding.

(a)  The officer in permanent or temporary command of a station is responsible for the security of all public property of the command, whether in use or in store, and although for purposes of periodical accountability to general headquarters, it may all have been officially accepted and receipted for by subordinate officers, the commanding officer is nevertheless responsible and pecuniarily liable with them for the strict observance of the regulations in regard to its preservation, use and issue.  He will take care that all storehouses are properly guarded, that only reliable agents are employed, and only trustworthy enlisted men are detailed for duty in them or in connection with the property.

(b)  A company or detachment commander is responsible for all public property pertaining to his company or detachment and will not transfer his accountability therefor to a successor during periods of absence of less than thirty (30) days, unless ordered by competent authority, when such absence exceeds thirty (30) days, the question of responsibility is settled by the proper authority.

(c)  The officer in temporary or permanent command of a company or detachment is responsible for all public property used by, or in possession of the command, whether he receipts for it or not.

(d)  The property responsibility of a company commander cannot be transferred to enlisted men.  It is his duty to attend personally to its security, and to superintend issue himself, or cause to be superintended by a commissioned officer.

(e)  A transfer of public property involves a change of possession and accountability.  The transferring officer will furnish the receiving officer with invoices, in duplicate, accurately enumerating the property and the latter will return duplicate receipts.  The transaction will appear on the property returns rendered by such.

(f)  The giving or taking of receipts in blank for public property is prohibited.  Officers are cautioned against the signing of receipts for property without an actual physical count of such property.  A relief at some future time for a shortage caused by failure to exercise such precaution will not be favorably considered.

(g)  An officer in charge of public property in use or in store will endeavor by timely repairs to keep it in serviceable condition.

(h)  Officers responsible for property will be charged for any damage to or loss or destruction of the same, unless they show to the satisfaction of the Adjutant General, by proper evidence, that the damage, loss, or destruction was occasioned by unavoidable causes, and without fault or neglect on their part.

(i)  If an article of public property be lost or damaged by the neglect or fault of any officer or soldier, he shall be subject to pay for the value thereof or the cost of repairs, in a sum to be determined by the proper authority, upon the demand of the Adjutant General.

(j)  The amount charged against an enlisted man on the muster and payrolls on account of loss or damage to, or repairs to military property shall not exceed the value of the article or cost of repairs; and such charge will only be made on conclusive proof, and never without an inquiry if the soldier demands it.

(k)  The Adjutant General is authorized to pay from the funds appropriated to the Military Department for operating expenses the expenses necessary for the apprehension and prosecution of any person absconding with property belonging either to the state or United States; provided, such person is without the confines of this state.

Laws 1951, p. 121, art. 6, § 1, eff. May 16, 1951.

§44112.  Suits for recovery of property.

Suits for the recovery of any property mentioned in this code or for the value thereof of damages thereto, may be brought in any court of competent jurisdiction in this state in the name of the State of Oklahoma, and the Attorney General of the state is directed to file such suits, upon the request of the Adjutant General, for the recovery of such property as he (the Attorney General) may deem advisable.

Laws 1951, p. 122, art. 6, § 2, eff. May 16, 1951.

§44113.  Seizure and report of property illegally possessed, etc.

Officers must report illegal disposition of property.  All civil peace officers, all commissioned and noncommissioned officers of the National Guard are enjoined to seize immediately all military property found in the possession of any person who is not the legal custodian or owner of said property, or from any person who shall secrete, sell, dispose of, offer for sale, purchase, or retain said military property after demand has been made upon said person or persons for the return of said military property, and said civil peace officers, commissioned and noncommissioned officers of the National Guard shall make due report of his action to the Adjutant General of the state.

Laws 1951, p. 122, art. 6, § 3, eff. May 16, 1951.

§44114.  Accounts  Settlement.

Settlement of Accounts.  No bills or accounts shall be made by any officer or enlisted man with a view of their being paid by the State of Oklahoma unless such expenditure is expressly authorized by the laws of this state or is authorized by the Adjutant General.  No accounts will be paid unless they are accompanied by vouchers or receipts showing by whomever paid, or are to be paid, to whom paid, date of service, authority for, and amount of such expenditure, and for what purpose the expenditure was made.

Laws 1951, p. 122, art. 6, § 4, eff. May 16, 1951.

§44115.  Bond of officers accountable for or receiving military property.

Each officer to whom there shall be issued, or who shall be accountable for arms, equipment, uniform, and any other state or United States property for military uses, or who shall have the control, custody, or disbursement of funds as provided for in this code shall, before the delivery to him of such arms, equipment, uniform, and other state or United States property, and the receipt of such funds, execute and deliver to the Adjutant General a surety bond therefor, with sureties to be approved by the Governor, and payable to the state, in such amount as may be fixed by the Governor, conditioned for the proper care, use and return in good order, wear, use and unavoidable loss and damage excepted, of all such state and United States property, and the proper care and faithful disbursement and accounting of all funds coming into the hands of such officer.  Upon the violation of any of the conditions of such bond, action thereon shall be brought by the Attorney General on behalf of the state, and any recovery thereon shall be credited to the Guard Funds of the state.  It shall be the duty of the Attorney General of the state to prosecute all actions upon such bonds.

Laws 1951, p. 122, art. 6, § 5, eff. May 16, 1951.

§44116.  Accounting by officer before receiving payments.

No further payment shall be made under any provision of this code to the accountable officer of any organization or unit who does not fully and satisfactorily account to the Adjutant General for all monies, theretofore paid, or property issued, to him under any provision of this code.

Laws 1951, p. 123, art. 6, § 6, eff. May 16, 1951.

§44117.  Issue and use of property.

Federal property loaned to the state for use of the National Guard or other purposes will be issued and accounted for in the manner prescribed by National Guard regulations or other pertinent federal directives.  State property will be issued and accounted for in the manner prescribed by the Governor and/or state laws.  All public property shall be used in the manner and for the purposes intended in the public service and shall not be used by any individual for his personal benefit, pleasure, or gain.

Laws 1951, p. 123, art. 6, § 7, eff. May 16, 1951.

§44-141.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-142.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-143.  Repealed by Laws 1937, p. 109, § 2, eff. March 31, 1937.

§44-144.  Repealed by Laws 1937, p. 109, § 2, eff. March 31, 1937.

§44-145.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-146.  Repealed by Laws 1937, p. 109, § 2, eff. March 31, 1937.

§44-147.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-148.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-149.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-150.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-151.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-152.  Repealed by Laws 1941, p. 464, § 6, eff. June 7, 1941.

§44-153.  Repealed by Laws 1937, p. 109, § 2, eff. March 31, 1937.

§44-154.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-155.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-156.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-157.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-158.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-159.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-160.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-161.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-162.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-163.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-191.  Repealed by Laws 1970, c. 99, § 3, eff. March 30, 1970.

§44192.  Character and design  Selection by Board of Officers.

The medals and decorations provided for in this act shall be of a character and design which shall be decided upon and approved by a Board of Officers of the federally recognized Oklahoma National Guard selected by the Adjutant General by order of the Governor, the duty of which Board shall be to select proper and appropriate designs for medals and ribbons and symbols which will reflect the history and traditions of the State of Oklahoma.

Laws 1933, c. 194, p. 426, § 2, eff. July 21, 1933.

§44193.  General orders to carry out act  Rules and regulations.

The Governor through the Military Department shall publish such general orders as may be necessary to carry out the provisions of this act and to prescribe the rules and procedure by which recommendation or application shall be made for any of the awards and decorations herein created and established, and for the method and manner of approving such recommendations and applications and the making of awards thereon.

Laws 1933, c. 194, p. 426, § 3, eff. July 21, 1933.

§44195.1.  Citation.

This act shall be known as the Awards and Decorations Act of 1961.

Laws 1961, p. 290, § 1, eff. June 7, 1961.

§44195.2.  Definitions.

For the purpose of, and when used in this act:

(a)  The term "Governor" means the Governor of the State of Oklahoma.

(b)  The term "Adjutant General" means the Adjutant General of the State of Oklahoma.

(c)  The term "Oklahoma National Guard" means the Army National Guard and the Air National Guard of the State of Oklahoma.

Laws 1961, p. 290, § 2, eff. June 7, 1961; Laws 1986, c. 296, § 4, eff. July 1, 1986.

§44195.3.  Purpose.

The purpose of the act is to establish awards and decorations for the appropriate recognition of officers, warrant officers, and enlisted personnel of the Oklahoma National Guard so that outstanding and exceptional service to the Oklahoma National Guard and to the State of Oklahoma may be appropriately recognized and brought to the attention of the general public.

Laws 1961, p. 290, § 3, eff. June 7, 1961.

§44195.4.  Duties of Adjutant General.

(a)  The Adjutant General, shall have the following duties:

(1)  Establish orderly procedures for the carrying out of the intent and purpose of this act.

(2)  Design and submit to the Governor for approval, the decorations and medals herein established and not heretofore provided by law.

(3)  Make recommendations to the Governor as to the disposition of all proposed citations, such recommendations to include:  (A) Approve.  (B) Rewrite and approval. (C) Rewrite and approval of a higher or a lesser award.  (D) Disapproval.

Laws 1961, p. 290, § 4, eff. June 7, 1941; Laws 1985, c. 178, § 20, operative July 1, 1985; Laws 1986, c. 296, § 5, eff. July 1, 1986.

§44-195.5.  Awards and decorations established.

The following awards and decorations are hereby created and established and shall be bestowed upon the federally recognized officers, warrant officers, and enlisted personnel of the Oklahoma National Guard under the conditions and in the manner provided in this act.

(a)  An Oklahoma Distinguished Service Cross which may be awarded to any eligible person who shall perform at great personal danger and  risk of life or limb in the line of military duty any act of heroism designed to protect life or property or who while on active state duty during a period of martial law shall perform such acts over and beyond the call of duty which act, danger or risk he could have failed to perform or incur without being subject to censure for neglect of duty.

(b)  An Oklahoma Distinguished Service Medal which may be awarded to any eligible person who, as a member of the Oklahoma National Guard, shall perform unusually distinguished and meritorious service which to a marked degree is reflected in the increased efficiency and growth of the Oklahoma National Guard or which brings exceptional honor and credit to the Oklahoma National Guard and commands the attention and respect of the citizens of the state and of members of the military establishment of the United States.

(c)  An Oklahoma Meritorious Service Medal may be awarded to any eligible person who, while as a member of the Oklahoma National Guard, shall perform outstanding meritorious service which to a marked degree is reflected in the increased efficiency and growth of that branch of the Oklahoma National Guard to which he belongs or which brings credit to the Oklahoma National Guard over and above that which would occur by reason of the superior performance of assigned duties.

(d)  An Oklahoma Guardsman Medal which may be awarded to any eligible person who, as a member of the National Guard having more than fifteen (15) years total service, has contributed to the efficiency and growth of the Oklahoma National Guard by an unusually high character of performance of duty and, by the contribution of extra time and effort, has made himself known as an outstanding member of the Oklahoma National Guard.

(e)  The Long Service Medal shall be awarded for honest and faithful service in the Oklahoma National Guard for a period of five (5) years.  Ribbons to accompany the medal will be awarded for periods of five (5) years, ten (10) years, fifteen (15) years, twenty (20) years, twentyfive (25) years and longer periods.  Symbols denoting one (1) additional year may be worn on each ribbon until the recipient shall be entitled to the next ribbon.  Only the latest awarded Long Service Ribbon may be worn.

(f)  At the discretion of the Adjutant General, an Oklahoma Recruiting Medal may be awarded to any member of the Oklahoma National Guard who, in any one calendar year, is personally and solely responsible for obtaining five (5) accessions to the strength of the Oklahoma National Guard.  The basic medal shall be awarded to the individual for the first award and numeral, to be affixed to the ribbon awarded with the basic medal, denoting second, third, fourth and fifth awards, for a maximum of five (5) awards per individual recruiter, shall be issued to denote succeeding awards.

(g)  An Oklahoma Star of Valor Medal may be awarded to any eligible person who, while a member of the Oklahoma National Guard, performs an act of heroism involving voluntary risk of life or limb designed to protect the life of another person under conditions other than those of conflict with an armed enemy, the saving of a life or the success of the act not being essential.

(h)  An Oklahoma Commendation Medal may be awarded to any eligible person who, as a member of the Oklahoma National Guard, influenced the success and recognition of that branch of the Oklahoma National Guard to which he belongs through performance of conspicuous military duty, distinct achievement, or an act of courage.

(i)  An Oklahoma Exceptional Service Medal may be awarded to a present or former employee of the Oklahoma Military Department who has contributed to the efficiency and improvement of the Oklahoma National Guard through sustained loyal and dedicated service, demonstration of outstanding ability, or a specific noteworthy accomplishment, with subsequent awards being denoted by numeral devices affixed thereto.

(j)  An Oklahoma Good Conduct Ribbon may be awarded to any member of the Oklahoma National Guard for exemplary behavior, efficiency, and fidelity while performing a continuous year of military service in an enlisted status, subsequent to enactment.  A conviction by civil court, a courtmartial, or a total of more than six (6) minor traffic violations during the period considered for the award will negate the creditability of the period.  Subsequent awards may be denoted by numeral devices affixed to the ribbon to signify the cumulative number of years of qualifying service.

(k)  The Governor's Distinguished Unit Award shall be awarded annually to the outstanding Army and Air National Guard unit, selected by committees appointed by the Adjutant General, such units to be presented the Governor's Trophy, Army, and the Governor's Trophy, Air, respectively.  The Governor's Trophy shall be designated "a traveling trophy", with miniatures thereof being awarded each winning unit for permanent possession.  Membership in units awarded the distinguished unit award during period covered by the selection process shall entitle individual guardsmen to wear the Distinguished Unit Emblem on appropriate uniforms during their tenure in the Oklahoma National Guard, and subsequent awards may be denoted by numeral devices affixed thereto.

(l)  A One Hundred Percent Drill Attendance Badge may be awarded to enlisted members of the Oklahoma National Guard who attended one hundred percent of the regularly scheduled drills of the unit to which assigned and a minimum of fifteen (15) days field training during a period of one (1) year.  Credit will be given for constructive attendance and authorized makeup drills.  Year bars to be attached to the badge will be awarded for each qualifying subsequent year.

(m)  Oklahoma Active Duty Service Medal may be awarded to any eligible person who was a member of the Oklahoma National Guard on state active duty for state disaster or civil disturbance for a period of time of not less than twentyfour (24) hours and who has contributed to the success and recognition of his/her unit during their state mission, with subsequent awards being denoted by numeral devices affixed thereto.

(n)  Selected Reserve Force Medal may be awarded to any individual who served honorably as a member of an Oklahoma National Guard unit designated as a Selected Reserve Force (SRF) by the Department of the Army.  Service must have been for a minimum of twelve (12) months, beginning October 1, 1965, during the period through January 31, 1968, the units so designated in the Oklahoma Army National Guard were HQ & HQ Co. 3rd Bde, 45th Inf Div; 2nd Bn 179th Inf; 2nd Bn 180th Inf; 2nd Bn 279th Inf and 1st Bn 160th FA.

(o)  The Oklahoma Officer Candidate School Hall of Fame award may be awarded to any graduate of the Oklahoma National Guard State Officer Candidate School who is distinguished in military and civilian pursuits and public service activities.  The award may be made to graduates who are current or former members of the Oklahoma National Guard or the U.S. Army Reserve.

(p)  The Oklahoma Adjutant General's Award may be awarded to recognize the outstanding service of any retiring member of the Oklahoma National Guard or Military Department employee who is distinguished in military and civilian pursuits and public service activities.  The award may be made to either full-time or part-time members of the Oklahoma National Guard and to nonuniformed employees of the Oklahoma Military Department.

(q)  The Oklahoma Desert Storm Service Medal and Ribbon may be awarded to any member of the Oklahoma National Guard who was called into active federal service during the Persian Gulf Crisis.  It is not necessary that the member actually served in Saudi Arabia, but rather was called into active federal service for the Desert Storm operation and served honorably for a period of at least thirty (30) consecutive days during the period August 1, 1990, to the conclusion of the operation as determined by the Department of Defense.

(r)  The Oklahoma Alfred P. Murrah Service Medal may be awarded to any member of the Oklahoma National Guard, to nonuniformed employees of the Oklahoma Military Department and to other persons deemed appropriate by the Adjutant General who served in support of disaster relief operations in Oklahoma City, Oklahoma, following the April 19, 1995, bombing of the Alfred P. Murrah Federal Building.

(s)  The Adjutant General's Staff Identification Badge may be awarded to an individual serving as a member of the coordinating staff in the State Headquarters of the Oklahoma Army National Guard in a position designated as General Staff With Troops (GSWT).  The policy of the Military Department of this state shall determine the eligibility for the awarding and wearing of the badge as specified in this paragraph.

(t)  Any Oklahoma Medal heretofore awarded and any other medals for any war or campaign or mobilization which the federal government shall recognize by awarding to the members of the military or naval forces of the United States service medals therefor, if any federally recognized unit or units of the Oklahoma National Guard shall participate therein.

Added by Laws 1961, p. 290, § 5, eff. June 7, 1961.  Amended by Laws 1970, c. 99, § 1, emerg. eff. March 30, 1970; Laws 1973, c. 66, § 1, emerg. eff. April 27, 1973; Laws 1986, c. 210, § 8, operative July 1, 1986; Laws 1991, c. 13, § 1, emerg. eff. March 25, 1991; Laws 1995, c. 46, § 1, emerg. eff. April 10, 1995; Laws 1995, c. 319, § 1, eff. July 1, 1995.

§44195.6.  Character and design.

The medals and decorations provided for in this act shall be of a character and design to be adopted by the Adjutant General and thereafter approved by the Governor.  Provided, however, that the design for those awards and decorations heretofore approved shall remain in effect as follows: The Oklahoma Distinguished Service Cross, The Oklahoma Distinguished Service Medal, The Long Service Medal, The Oklahoma Recruiting Medal, The Oklahoma Star of Valor Medal, The Oklahoma Commendation Medal, The Oklahoma Exceptional Service Medal, The Oklahoma Good Conduct Ribbon, The Governor's Distinguished Unit Award, The One Hundred Percent Drill Attendance Badge.  Provided further that all such designs shall be filed in the office of the Secretary of State of the State of Oklahoma.  Upon the official adoption of designs of awards and decorations herein provided for, the Adjutant General shall purchase from such funds as may be available to him a reasonable supply of such awards.

Laws 1961, p. 291, § 6, eff. June 7, 1961; Laws 1970, c. 99, § 2, emerg. eff. March 30, 1970; Laws 1986, c. 296, § 6, eff. July 1, 1986.

§44195.7.  Presentation of awards.

The presentation of all awards will be public ceremony and where practical, all awards except the Long Service Medals will be presented at the appropriate summer encampment by the Governor or at his direction.

Added by Laws 1961, p. 291, § 7, eff. June 7, 1961.

§44195.8.  Authorization to award other persons.

All applicable awards and decorations established by Title 44, O.S. 1961, Section 195.1 through Section 195.7, may be awarded, in addition to those named therein, to any former member of the Oklahoma National Guard, and to such individuals who have rendered outstanding service or support to the Oklahoma National Guard, without regard to military status.

Laws 1967, c. 175, § 1, emerg. eff. June 10, 1967.

§44-201.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-202.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-203.  Repealed by Laws 1937, p. 109, § 2, eff. March 31, 1937.

§44-204.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-205.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-206.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-207.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44208.  Discrimination against officers or enlisted men  Places of entertainment or amusement  Discharge or hindrance of duties by employers.

No person shall discriminate against any officer or enlisted man of the National Guard because of his membership therein.  No person shall prohibit or refuse entrance to any officer or enlisted man of the Army or Navy of the United States, or of the military forces of this state, into any public entertainment or place of amusement because such officer or enlisted man is wearing a uniform of the organization to which he belongs.  No employer, officer or agent of any corporation, company, firm or other person, shall discharge any person from employment because of being an officer, warrant officer or enlisted man of the military forces of the state, or hinder or prevent him from performing any military service he may be called upon to perform by proper authority, in respect to his employment, trade or business.  Any person violating any of the provisions of this section, shall be punished by a fine of not to exceed One Hundred Dollars ($100.00), or by imprisonment in the county jail for a period of not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1935, p. 91, § 4, eff. April 19, 1935.

§44-208.1.  Oklahoma National Guard - Civil relief - Employment and reemployment rights.

The following provisions of federal law shall be adopted as state law and applied to members of the Oklahoma National Guard when such members are ordered to state active duty or full-time National Guard duty under Sections 501 through 507 of Title 32 of the United States Code:

1.  The Servicemembers Civil Relief Act of 2003 (SCRA), codified at 50 U.S.C. App., Section 501 et seq., which updates, renames, and replaces the Soldiers' and Sailors' Civil Relief Act of 1940; and

2.  The Uniformed Services Employment and Reemployment Rights Act (USERRA), Sections 4301 through 4333 of Title 38 of the United States Code.

Added by Laws 1997, c. 27, § 1, emerg. eff. April 2, 1997.  Amended by Laws 2000, c. 240, § 1, eff. Nov. 1, 2000; Laws 2005, c. 130, § 1, eff. Nov. 1, 2005.

§44-209.  Leave of absence to public officers and employees.

All officers and employees of the state or a political subdivision thereof who are members of the National Guard, shall, when ordered by proper authority to active or inactive service, be entitled to a leave of absence from civil employment for the period of active service, without loss of status or efficiency rating.  During the first thirty (30) calendar days for employees of political subdivisions or the first thirty (30) regular scheduled work days for state employees of the leave of absence in any federal fiscal year, the officers or employees shall receive their full regular pay from the employing state agency or political subdivision.  During the remainder of the leave of absence in any federal fiscal year, the employing state agency or political subdivision may elect to pay them an amount equal to the difference between the officers' or employees' full regular pay from the employing state agency or political subdivision and their National Guard pay, except that state officers and employees shall receive the difference between their full regular pay and their National Guard pay when they are ordered by proper authority to active or inactive service retroactive to the date that the state officer or employee reported to active service on or after September 11, 2001, during the period that Operation Enduring Freedom is in effect.  The durational limit of protected military service as provided for in this section shall not be less than that provided by federal law.  If it is necessary in the public interest to provide for the performance of the duties of their positions during such absence, the authority having power to fill a vacancy in the positions may appoint substitutes, to be known as acting incumbents, who shall qualify as required for the regular incumbents and shall receive the same pay, including benefits and pay adjustments, as fixed by law, if any, or otherwise such pay, including benefits and pay adjustments, as may be fixed by proper authority.

The Office of Personnel Management shall promulgate rules as necessary to implement the provisions of this section that relate to state employees.

Added by Laws 1935, p. 92, § 5, emerg. eff. April 19, 1935.  Amended by Laws 1973, c. 275, § 1, emerg. eff. May 30, 1973; Laws 1988, c. 31, § 1, eff. Oct. 1, 1988; Laws 1991, c. 232, § 3, emerg. eff. May 24, 1991; Laws 1994, c. 94, § 2, eff. July 1, 1994; Laws 2000, c. 240, § 3, eff. Nov. 1, 2000; Laws 2002, c. 396, § 1, emerg. eff. June 5, 2002; Laws 2003, c. 212, § 1, eff. July 1, 2003; Laws 2005, c. 437, § 2, eff. July 1, 2005.

§44-210.  Assault on member or body of National Guard or person assisting them.

Whenever the National Guard is called into service under proclamation of the Governor for the performance of any duties contemplated in this act, any person who willfully assaults, or fires at, or throws any dangerous missile at, against, or upon any member or body of the National Guard so engaged, or civil officer or other persons lawfully aiding or assisting them in the discharge of their duties, shall be deemed guilty of a felony and upon conviction shall be imprisoned in the State Penitentiary not more than two (2) years.

Added by Laws 1935, p. 92, § 6, eff. April 19, 1935.  Amended by Laws 1997, c. 133, § 465, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 337, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 465 from July 1, 1998, to July 1, 1999.

§44211.  Martial law  Arrests and subpoenas.

Troops occupying a military district established under martial law, may, if necessary, pursue, arrest and subpoena persons wanted in said military district, anywhere within the State of Oklahoma.

Laws 1935, p. 92, § 7, eff. April 19, 1935.

§44212.  Action against officer or enlisted person for official acts  Defense  Costs and security.

If a suit or proceeding shall be commenced in any court by any person against any officer or enlisted person of the military forces for any act done by such officer or enlisted person in his official capacity in the discharge of any duty under Sections 1 through 117, 208 through 235.2, or 241 through 250 of this title, or against any soldier acting under the authority or order of any such officer, or by virtue of any warrant issued by him pursuant to law, it shall be the duty of the Attorney General or Judge Advocate to defend such person.

The actual court costs of such a defense shall be a legal charge against the state and shall be submitted to the Legislature for payment.  Before any suit or proceeding shall be filed or maintained against any officer or soldier as herein provided, the plaintiff shall be required to give security, to be approved by the court in a sum not less than One Hundred Dollars ($100.00), to secure the costs. If the plaintiff fails to recover judgment such costs shall be taxed and judgment rendered therefor against him and his sureties.

Laws 1935, p. 92, § 8, eff. April 19, 1935; Laws 1985, c. 96, § 2, eff. Nov. 1, 1985.

§44213.  Exemption from taxation of military property  Free use of municipally owned public utilities.

All personal and real property held and used for armory or military purposes shall be exempt from taxation; and it shall be lawful for any county or city or town which owns public utilities to grant to any organization or unit of the National Guard, which is stationed in such place, the free use of such public utilities.

Laws 1935, p. 92, § 9, eff. April 19, 1935.

§44214.  Injury or destruction of property  Sale, disposal or removal.

Every person who shall willfully or wantonly injure or destroy any articles of arms, clothing, equipment, or other military property furnished or issued by the federal government or the state, and refuses to make good such injury or loss; or who shall sell, dispose of, secrete or remove the same with intent to sell or dispose of it, shall be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), or be imprisoned in the county jail for not more than four (4) months, or by both such fine and imprisonment.

Laws 1935, p. 92, § 10, eff. April 19, 1935.

§44-215.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44-216.  Repealed by Laws 1963, c. 148, § 1114, eff. June 6, 1963.

§44-217.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44218.  Armories  Acceptance of title to real estate.

The Adjutant General, with the approval of the Governor, is authorized to accept, for and in the name of the State of Oklahoma, acting as trustee for the Oklahoma National Guard, title to parcels of real estate on which an armory or armories have been or may be constructed.

Laws 1931, p. 77, § 1, eff. April 24, 1931.

§44219.  State not to be financially responsible.

The State of Oklahoma, in so accepting and holding the said parcel or parcels of real estate, shall incur no financial responsibility or liability.

Laws 1931, p. 77, § 2, eff. April 24, 1931.

§44220.  Building and loan association loans authorized.

Building and loan associations doing business in the State of Oklahoma may negotiate loans on such real estate, secured by mortgages thereon, under the same conditions and terms and with the same right and power of foreclosure as upon other real estate, but no judgment therein shall run against the State of Oklahoma.

Laws 1931, p. 77, § 3, eff. April 24, 1931.

§44221.  Provisions for National Guard when in service.

The Adjutant General shall provide such subsistence and expenses for the National Guard when in active service, as may be ordered by the Commander in Chief.

R.L. 1910, § 3905.

§44-222.  Repealed by Laws 1951, p. 114, art. 1, § 3, eff. May 16, 1951.

§44223.  Privilege from arrest.

Active members of the National Guard shall be privileged from arrest during their attendance at drills, parades, inspections, encampments, and while on active duty, and in going to and returning from the same, except in cases of treason, felony and breaches of the peace.

R.L. 1910, § 3926.

§44224.  Misdemeanor to interfere with Militia.

Any person who shall willfully and unnecessarily interfere with the Militia or any part thereof while on drill, parade, or in the performance of any military duty, shall be guilty of a misdemeanor: Provided, the funeral processions, carriage of the United States mail, legitimate functions of the police, progress and operation of the hospital ambulances, fire engines, fire departments, and apparatus of the insurance patrol shall not be interfered with thereby.

R.L. 1910, § 3930.

§44-225.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§44226.  Location of National Guard armory.

Any building erected by the Office of Public Affairs for the use, occupancy, housing, or quartering of the officers, personnel, and equipment of the National Guard of the State of Oklahoma shall be located upon land owned by the State of Oklahoma within the CapitolMedical Center Improvement and Zoning District as that district is defined in Section 83 of Title 73 of the Oklahoma Statutes.

Laws 1936, Ex. Sess., p. 24, § 7, eff. Jan. 6, 1937; Laws 1983, c. 304, § 16, eff. July 1, 1983.

§44-227.  Architect - Selection - Contract by Adjutant General.

The architect for the construction of the armory building for the housing, occupancy, or quartering of the officers, personnel, and equipment of the National Guard of the State of Oklahoma shall be selected by a board appointed by the Adjutant General of the State of Oklahoma and to be named the Architect Selection Board.  The Architect Selection Board shall be comprised of three (3) members from the Oklahoma National Guard Directorate of Engineering Office.  The Adjutant General shall enter into contracts in the name of the State of Oklahoma for the construction of such armory building.  The Oklahoma Military Department may use federal contracting procedures for construction of such armory building.

Added by Laws 1936, Ex. Sess., p. 24, § 10, eff. Jan. 6, 1937.  Amended by Laws 1983, c. 304, § 17, eff. July 1, 1983; Laws 1999, c. 406, § 2, eff. July 1, 1999.

§44228.  Deed or lease by county commissioners to Adjutant General.

The board of county commissioners of any county in the state is hereby authorized to convey title by deed, or lease for a term of years, any lands and buildings belonging to or under the control of the county which are not needed for county purposes, to the Adjutant General acting as trustee for the Oklahoma National Guard.  The Adjutant General shall not accept any such deed or lease unless the approval of the Governor of the acceptance be endorsed thereon attested by the Secretary of State.  It shall not be necessary that the Adjutant General pay any consideration for such deed of conveyance or lease.  After such deed or lease has been delivered and accepted the Adjutant General shall be authorized to expend funds appropriated to the Military Department of the state for the maintenance, repair, and improvement of the lands and buildings, conveyed or leased.  Every such deed or lease shall contain a reversionary clause to the effect that if the State of Oklahoma or the Military Department thereof abandons such lands or buildings they shall revert to the county.  All such lands so conveyed or leased to the Adjutant General shall be under his supervision as to control and management.  Provided, however, that the provisions of this act shall not in any wise apply to any real estate or property acquired by the county commissioners at resale.

Laws 1945, p. 139, § 1, eff. April 25, 1945.

§44229.  Authorizing to order National Guard beyond borders of state  Law governing  Jurisdiction.

The Governor is authorized to order the National Guard, or any part thereof, beyond the borders of the state, for the purpose of participating in any encampment, maneuvers or field instruction and for such other training or service as may be required or authorized under state or federal law.  Whenever the National Guard, or any part thereof, is so ordered beyond the borders of the state, the members thereof shall remain subject to the military laws and regulations of the state, and the military courts of this state shall have jurisdiction over any offense which is committed against the military laws or regulations of the state by any member of the National Guard while in service beyond the borders of the state, and the military courts of the state are authorized to function beyond the borders of this state, whenever the National Guard is ordered beyond the borders of the state.  Provided, that any imprisonment imposed while a unit is out of the State of Oklahoma shall be served under the supervision of said unit.  And, provided further, that if said period of imprisonment extends beyond the date of the return of said unit to the State of Oklahoma that the balance of such imprisonment shall be served in the county jail of the county in which said unit is regularly stationed.

Laws 1961, p. 289, § 1, eff. May 24, 1961.

§44-230.  Police officers (OMD)  - Powers and duties.

A.  The Adjutant General of the State of Oklahoma is hereby authorized to appoint such officers as are necessary to be designated as police officers (OMD), for the purpose of protecting all properties of, owned by or under the control of the Oklahoma National Guard wherever located in the State of Oklahoma.  The Adjutant General shall promulgate rules which prescribe the duties for the officers thus appointed, designate their uniforms, fix their compensation upon appointment and provide for removal from their appointment.  Each such police officer (OMD) shall be given a written commission evidencing his or her appointment and authority, together with a detailed description of his or her person in order to properly identify his or her official capacity; the form of such commission shall be prescribed by the Adjutant General.

B.  Any police officer (OMD) appointed pursuant to the provisions of this section shall have, with the sole exception of the serving or execution of civil process, all the powers vested by law in peace officers in the protection and guarding of the grounds, buildings and equipment of, owned by or under the control of the Oklahoma National Guard.  The police officer (OMD) shall:

1.  Direct his or her attention to the prevention of improper conduct, interference with, or trespassing upon the property of, owned by or under the control of the Oklahoma National Guard; and

2.  If required, make arrests and take into custody persons guilty of improper conduct or trespassing.

C.  It shall be the duty of the district attorney of the district wherein the improper conduct, interference or trespassing is alleged to have taken place to prosecute such offense upon a complaint filed by such police officer (OMD).

Added by Laws 1971, c. 135, § 1.  Amended by Laws 1996, c. 14, § 1, eff. Nov. 1, 1996; Laws 1999, c. 406, § 3, eff. July 1, 1999.

§44-231.  Assisting in drug interdicton and counter drug activities - National Guard volunteers to be requested by Governor.

A.  The Governor may request volunteers of the National Guard to provide assistance to federal, state and local law enforcement officers, within or outside the boundaries of this state, in drug interdiction and counter drug activities pursuant to 32 U.S.C., Section 112.  These activities may include, but not be limited to, the operation and maintenance of equipment and facilities.  The Governor may order, with their consent, any National Guard members, who volunteer pursuant to this section, to duty in federally funded status.  The Governor may delegate the Governor's authority under this section to the Adjutant General.  The Adjutant General shall follow all laws and regulations of the United States Department of Defense when ordering National Guard members to perform drug interdiction and counter drug activities pursuant to this section.

B.  The Adjutant General, with the consent of the Governor, may enter into mutual assistance and support agreements with one or more other states, whether those activities are within or outside this state, in order to facilitate and coordinate efficient and cooperative enforcement efforts directed toward drug interdiction, counter drug activities, and demand reduction.

C.  A National Guard member assisting in drug interdiction and counter drug activities pursuant to this section shall obey and execute the instruction of the law enforcement officer in charge of these activities given to the National Guard member through the military chain of command.

Added by Laws 1998, c. 88, § 1, eff. July 1, 1998.  Amended by Laws 2003, c. 212, § 2, eff. July 1, 2003.

§44-231.1.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.2.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.3.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.4.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.5.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.6.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.7.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.8.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.9.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.10.  Repealed by Laws 1951, p. 125, § 8, eff. May 16, 1951.

§44-231.11.  OBSOLETE.

This section, derived from Laws 1945, p. 142, § 11, read as follows:

"The authority exercised heretofore by the Governor in appointing temporary armory boards, and by the Adjutant General in protecting, preserving, operating and maintaining all armories owned or used by the state, is hereby ratified.  Likewise the action of local temporary armory boards previously appointed by the Governor in preserving, maintaining and operating armories, and in hiring out and leasing armories and in impounding and expending revenue derived therefrom is hereby ratified, provided that any and all leases whereby any persons or corporations are presently occupying or using any armories shall be submitted to the Adjutant General for his approval before being valid unless the same have previously been approved by the Adjutant General."

Laws 1945, p. 142, § 11.

§44-232.  Youth programs.

A.  Pursuant to rules promulgated by the Adjutant General of the State of Oklahoma, the Oklahoma Military Department is authorized to establish and operate youth programs utilizing National Guard or state-owned facilities and civilian or National Guard personnel to provide military-styled training and other benefits to civilian youth pursuant to agreement with federal, state and local governmental agencies.

B.  The Adjutant General is authorized further to enter into agreements and to do all things deemed necessary or incidental to the performance of any duty authorized by subsection A of this section, including, but not limited to:

1.  The execution of memoranda of agreement for assistance to federal, state and local governmental agencies;

2.  The execution of grant agreements;

3.  The execution of grant agreements with the federal government; and

4.  The execution of other contracts and agreements.

C.  The Adjutant General is hereby authorized to accept gifts or donations for and on behalf of the state to be used for the use and benefit of the youth programs authorized by this section and their participants.  The Oklahoma Military Department is directed to maintain and preserve appropriate records for all gifts made to the state pursuant to this section.

Added by Laws 2003, c. 212, § 3, eff. July 1, 2003.

§44232.1.  Armories, etc. and military reservations - Operation and control.

A.  All armories, vehicle storage buildings, warehouses, and other buildings and facilities, real and personal property in connection therewith, state or federally owned, procured, leased, or constructed from federal or state funds, occupied or used by the Militia, National Guard, or other authorized military organizations under state control, shall be operated, maintained, altered, repaired, and controlled by the Military Department.  When existing armories or facilities are not available at any station to which an organization of the National Guard has been assigned, then, the Adjutant General is authorized to lease or hire buildings and facilities and to pay reasonable rental from any funds appropriated for operating and maintenance expenses of the Military Department or the Adjutant General.

B.  "Military reservations", without limitation, include military installations, armories, air bases, and facilities owned or controlled by the state for military purposes.

C.  The Adjutant General shall have charge of military reservations of the state and shall be responsible for the protection and safety of those military reservations, and promulgate rules for the maintenance of order thereon, for the enforcement of traffic rules and for all other lawful rules as may be ordered for the operation, care, and preservation of existing facilities and installations on all state military reservations.

Added by Laws 1951, p. 123, § 1, emerg. eff. May 16, 1951.  Amended by Laws 2005, c. 130, § 2, eff. Nov. 1, 2005.

§44232.2.  Use and operation.

The Adjutant General shall promulgate rules and regulations for the use and operation of armories, buildings, and other facilities under control of the Military Department.  The Adjutant General is authorized to expend monies appropriated for operating and maintenance expenses to the Military Department or to the Adjutant General for the purpose of improvements, including street improvements, repair, alterations, and maintaining of armories and facilities enumerated in Section 1 of this act.

Laws 1951, p. 123, § 2, eff. May 16, 1951.

§44232.3.  Armory boards  Temporary armory boards.

(a)  Each National Guard armory shall be supervised by an armory board consisting of three (3) or more persons appointed by the Adjutant General according to the following:

1.  The composition of the board for a single unit armory shall be at least one federally recognized National Guard officer or warrant officer, one National Guard enlisted man, and such other individual as the Adjutant General determines is necessary. The senior officer or warrant officer member shall be president of such board.

2.  The composition of the board for a multiple unit armory shall include at least one federally recognized National Guard officer or warrant officer from each unit housed in the armory, a National Guard enlisted man from each unit housed in the armory, and such other individuals as the Adjutant General determines to be required to represent all local military interests and to meet all administrative requirements of the board.  The senior officer or warrant officer member shall be president of such board, unless otherwise designated by the Adjutant General.

(b)  Each member of an armory board shall be appointed for a term of three (3) years, but may be removed by the Adjutant General.

(c)  Whenever the United States is at war or units of the National Guard are called or ordered into service of the United States and officers or warrant officers of the National Guard are not available, the Governor may appoint to serve at his pleasure, for each such armory, a temporary armory board, to consist of not more than three (3) persons, residents in the county wherein is located the armory for which they are to serve.  Each member of the temporary armory board is to serve without pay.  Temporary armory boards will terminate upon notification by the Adjutant General that an armory board has been appointed in accordance with subsection (a) above.

Laws 1951, p. 123, § 3, eff. May 16, 1951; Laws 1971, c. 134, § 1; Laws 1973, c. 32, § 1, emerg. eff. April 20, 1973; Laws 1978, c. 141, § 1, emerg. eff. April 5, 1978.

§44232.4.  Duties and responsibilities.

The armory boards are appointed to assist the Adjutant General and are responsible to him for the use, care and maintenance of the armories, in accordance with rules and regulations promulgated by the Adjutant General.  The boards at the various stations or locations shall have the general supervision and authority over the armory building, the grounds, approaches, and other facilities.  They may promulgate rules and regulations, not inconsistent with rules and regulations issued by the Adjutant General, for the use and operation of said armories and facilities.

Laws 1951, p. 124, § 4, eff. May 16, 1951.

§44232.5.  Assignment of military organizations to armories.

The Adjutant General shall assign military organizations to the various armories.  Armories are provided primarily for the use and benefit of the military organizations quartered therein, but nothing in this act shall be construed as prohibiting the use of any armory building by any educational, civic, religious, patriotic, or veterans organization, or for the purpose of holding athletic or social events, or meetings under the auspices of any recognized political party, or use by any governmental agency, provided such use is temporary and does not in any way interfere with requirements of the state, and provided no expense to the Military Department of the state is incurred by reason of such use.  No armory building or other facilities enumerated in Section 1 of this act may be used for other than military purposes except under lease as hereinafter provided.

Laws 1951, p. 124, § 5, eff. May 16, 1951.

§44232.6.  Leasing or hiring out of armories or facilities.

The armory board, subject to the approval of the Adjutant General, may hire out or lease to any person, firm, corporation, or governmental agency, for any legal use for periods not exceeding one (1) year, with provisions for renewal from year to year, the armory or its facilities or portions thereof, provided the hiring out or leasing of the armory does not interfere with its use by the National Guard or other state military organizations.  Hiring out of facilities includes, but is not limited to, the leasing of houses situated on the Whitaker Education and Training Center in Pryor, Oklahoma.  The leasing or hiring of the armory shall not, in any event, be for the storage of anything that would be a detriment to the property or a fire hazard to the building.  Any lease shall contain a clause permitting it to be canceled upon thirty (30) days' written notice by either party or terminated on order of the Adjutant General, should the public interest or military requirements necessitate.  No armory shall be leased for less than an amount sufficient to cover all expenses, including utility bills, janitor service, and any repairs occasioned by its use.  Any person, firm, organization, corporation, federal, state, or municipal agencies now occupying any armory or portion thereof, and is not occupying same under written lease as herein provided, then that person, firm, organization, corporation, or governmental agency shall enter into the lease with the armory board, subject to approval of the Adjutant General, within thirty (30) days of the effective date hereof.  If that person, firm, organization, corporation, or governmental agency fails to enter into an agreement within the thirty-day period, then that person, firm, organization, corporation, or governmental agency will vacate the armory or other facilities without further notice.  The Attorney General is authorized to institute and prosecute on behalf of the state, suits for recovery of possession of buildings and facilities upon request of the Adjutant General.

Added by Laws 1951, p. 124, § 6, emerg. eff. May 16, 1951.  Amended by Laws 2005, c. 130, § 3, eff. Nov. 1, 2005.

§44232.7.  Armory board funds.

Individual armory board funds shall be controlled, deposited, expended and accounted for as either petty cash funds or as an agency special account or sub account(s) at the direction of the Adjutant General.  A full and complete record of funds received and disbursed by the armory board either as petty cash funds or agency special account or sub account(s) funds shall be kept and shall be subject to audit, and reports submitted to the Adjutant General as of 1 July each year, and at such other times as may be required by the Adjutant General.  Each armory board, subject to approval of the Adjutant General is authorized to expend revenue received for the improvement, including street improvement, alterations, repair and maintenance of the armory and facilities under its control and may further expend such funds for the benefit of state military organizations assigned thereto.  If such funds are not needed for the operation, repair, and maintenance of the armory or if no military organization is assigned to the armory, the Adjutant General may order such funds turned over to him and he may expend such funds for the benefit of the National Guard of the state as a whole.

Laws 1951, p. 124, § 7, eff. May 16, 1951; Laws 1990, c. 258, § 35, operative July 1, 1990.

§44-233.1.  Repealed by Laws 1985, c. 147, § 5, eff. July 1, 1985.

§44233.2.  Agreement with United States.

The Oklahoma Military Department, with the approval of the Governor, attested by the Secretary of State thereon, is hereby authorized and directed to enter into, in the name of the state, and to take all actions necessary to execute the terms of a National Guard armory building construction or expansion, rehabilitation or conversion of existing building agreements with the United States of America, by and through the Department of the Army or other representative federal agency, under the provisions of Public Law 783, 81st Congress, and amendments thereto, under which agreements the United States of America will contribute a sum not in excess of seventyfive percent (75%) and the state will contribute a sum not in excess of twentyfive percent (25%) of the cost of constructing, erecting and completing of each armory building constructed by virtue hereof or the expansion, rehabilitation, or conversion of existing armory buildings; and any money so granted by the United States of America, in carrying out the objects of Sections 232.1 through 232.5 of this title, shall be used and expended in accordance with the requirements of the Department of the Army or other representative federal agency; provided, that the state, in addition to such contribution of twentyfive percent (25%), shall pay without federal participation or contribution, such sums as are necessary for the purpose of providing workable public utility lines, connections and installations for each of such armory buildings; provided, further, that the Oklahoma Military Department may pay from funds heretofore or hereafter appropriated for the purposes of carrying out the provisions of Section 233.2 et seq. of this title, without federal participation, all such capital improvements, construction costs or expenses as may be reasonably and necessarily included in connection with such projects, where federal laws or regulations do not permit federal participation in payment of such capital improvements, construction costs or expenses and even though such capital improvements, construction costs or expenses exceed twentyfive percent (25%) of the total cost of the project.

Laws 1953, p. 177, § 2, eff. June 3, 1953; Laws 1955, p. 254, § 1, eff. March 18, 1955; Laws 1971, c. 216, § 1; Laws 1985, c. 147, § 1, eff. July 1, 1985.

§44233.3.  Construction contracts - Sale, disposition, demolition or transfer of property - Proceeds.

A.  The Oklahoma Military Department, with the approval of the Governor, attested by the Secretary of State thereon, is hereby authorized and directed to enter into contracts in the name of the State of Oklahoma for the purpose of carrying out the provisions of Section 233.2 et seq. of this title, provided that contracts for the construction, erection and completion of any armory buildings hereby authorized shall be awarded to the lowest and best bidder, approved by the Department of the Army or other representative federal agency, and that any contractor, to whom a contract may be awarded hereunder, shall execute with a qualified surety company, doing business in this state, as surety, bonds in such amounts and with such conditions as prescribed by law and by the Department of the Army or other representative federal agency.  Such bonds shall be upon a form with such conditions and in such amounts as may meet the requirements of the representative federal agency and in such further amounts as willfully protect and cover the construction contributions of the state.

B.  The Oklahoma Military Department shall from time to time, as the occasion therefore arises, determine whether any real estate, armory or building belonging to the State of Oklahoma and under the control of the Oklahoma Military Department is needed by the Oklahoma Military Department.  If the Adjutant General determines that there is no need, the Adjutant General shall so declare and sell or dispose of the same in such manner and upon such terms as approved by the Department of Central Services and the Governor.  If the Adjutant General determines that the structure endangers the public health or safety, the Adjutant General may, in the manner provided by law, order the immediate demolition of the structure.  If the Adjutant General determines that a municipality, county, state agency, or other public entity can use the real estate, armory, or building for a public purpose, the Adjutant General may transfer the property to the municipality, county, state agency, or other public entity.  For purposes of transferring real estate, armories, or buildings to a municipality, the Oklahoma Military Department shall be exempt from the Oklahoma Surplus Property Act for purposes of selling surplus property.  If the municipality, county, state agency, or other public entity does not use the real estate, armory, or building for public purposes, the property shall revert back to the Oklahoma Military Department on behalf of the State of Oklahoma.  Necessary deeds and other conveyances shall be executed by the Adjutant General in the name of the State of Oklahoma.

Proceeds of the sale or other disposition of such property shall be deposited in a revolving fund in the State Treasury designated as the Surplus Property Revolving Fund of the Oklahoma Military Department.  Monies deposited in such revolving fund may be expended by the Adjutant General, for construction, repairs, and maintenance, or equipment for facilities of the Oklahoma National Guard.  No new armory shall be constructed unless authorized by the Legislature.

Added by Laws 1953, p. 177, § 3, emerg. eff. June 3, 1953.  Amended by Laws 1985, c. 147, § 2, eff. July 1, 1985; Laws 2004, c. 138, § 1, eff. Nov. 1, 2004; Laws 2005, c. 130, § 4, eff. Nov. 1, 2005.

§44233.4.  Control, use and operation of buildings constructed.

Subject to limitations imposed by the United States of America as a condition precedent to its financial participation in the construction, erection and completion of such armory buildings, the control, use and operation thereof shall be that prescribed in Laws 1951, page 123, Sections 1, 2 and 3 and page 124, Sections 4, 5, 6 and 7 (Title 44, Sections 232.1 to 232.7, both inclusive, Oklahoma Statutes, 1951).

Laws 1953, p. 177, § 4, eff. June 3, 1953.

§44233.5.  Conveyance of sites by political subdivisions.

The governing body of any school district, town, city, county or any other political subdivision of state government is hereby authorized to convey to this state title or other adequate property interest to acceptable and suitable real estate under its control and proper jurisdiction as sites for the construction, erection and completion of armory buildings under this act, and any individual and any corporation is authorized to convey by deed to this state, any of his, her or its lands, situated in the state for such purpose and use; provided, each such conveyance shall be subject to acceptance by the Adjutant General, on behalf of the state, and provided further that the Adjutant General shall not accept any such deed unless the approval of the Governor of the acceptance be endorsed thereon, attested by the Secretary of State.  No state funds shall be paid or obligated for any such deed or other conveyance.  After such deed or other conveyance has been delivered and accepted, the Adjutant General shall be authorized to expend funds appropriated to the Military Department of the state for the maintenance, repair and improvement of the armory buildings and appurtenances erected on such lands.

Laws 1953, p. 178, § 5, eff. June 3, 1953.

§44233.6.  Special Armory Construction Board abolished  Transfer of powers and duties, etc.

A.  The Special Armory Construction Board is hereby abolished, and the powers, duties and responsibilities exercised by such board pursuant to law are hereby transferred to the Oklahoma Military Department.  All unexpended funds, property, records, personnel and any outstanding financial obligations and encumbrances of such board are hereby transferred to the Oklahoma Military Department.

B.  The Director of State Finance is hereby directed to coordinate the transfer of funds, allotments, purchase orders, outstanding financial obligations or encumbrances provided for in this section.

Laws 1985, c. 147, § 3, eff. July 1, 1985.

§44233.7.  Oklahoma Military Department Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Military Department to be designated the "Oklahoma Military Department Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies received by the Oklahoma Military Department from the sale of surplus property, fees and receipts collected pursuant to the Oklahoma Open Records Act, interagency reimbursements, federal funds unless otherwise provided by federal law or regulation, gifts, bequests, contributions, devises, any other source, and the proceeds of property sold or otherwise disposed of pursuant to the provisions of subsection B of Section 233.3 of this title.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Military Department for construction, repairs, and maintenance, equipment for facilities of the Oklahoma National Guard, or for operating expenses of the Oklahoma Military Department.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Laws 1985, c. 147, § 4, eff. July 1, 1985; Laws 1986, c. 210, § 9, operative July 1, 1986.

§44233.8.  Petty cash fund.

There is hereby created a petty cash fund for the Oklahoma Military Department, the sum of which shall be determined as agreeable to the Oklahoma Military Department and the Director of State Finance.  The Director of State Finance shall prescribe the rules and procedures for the administration of this petty cash fund.

Laws 1989, c. 369, § 137, operative July 1, 1989; Laws 1990, c. 258, § 36, operative July 1, 1990.

§44-233.10.  Purchase of replacement commercial funds.

The Oklahoma Military Department is hereby authorized to purchase commercial vehicles to replace commercial vehicles deemed unserviceable by the Adjutant General from funds appropriated for maintenance operations or specially authorized and appropriated for this purpose.

Laws 1990, c. 258, § 37, operative July 1, 1990.

§44-233.11.  Contracts for professional services.

The Oklahoma Military Department is hereby authorized to enter into agreements and contracts with licensed individuals, partnerships, corporations or firms for professional services for the development of designs, plans, and specifications, and further, the construction, renovation, and remodeling of buildings, structures, or appurtenances deemed necessary and appropriate by the Adjutant General for the conduct of Oklahoma National Guard activities in accordance with rules and procedures for the administration of such professional services by the Office of Public Affairs.  Said contractual agreements shall not exceed One Hundred Seventy-five Thousand Dollars ($175,000.00) per year, exclusive of funds being specifically appropriated by the Legislature for specific projects of new construction, appropriated for this purpose or allocated from other operating, revolving or capital funds of the Oklahoma Military Department.

Laws 1990, c. 258, § 38, operative July 1, 1990.

§44-234.1.  Repealed by Laws 1983, c. 333, § 34, emerg. eff. June 29, 1983.

§44-234.2.  Repealed by Laws 1983, c. 333, § 34, emerg. eff. June 29, 1983.

§44235.  Creation of 45th Infantry Division Museum - Supervision - Location - Executive Director.

There is hereby created the 45th Infantry Division Museum, to be under the supervision of the Adjutant General.  The Adjutant General may appoint an Executive Director to oversee the daily operations and maintenance of the museum and perform other duties as requested by the Adjutant General.  Appropriate state agencies are directed to make available, for display of items of historical significance and necessary space for administration, the buildings presently occupied by the Oklahoma Military Department, located in the vicinity of 36th Street and North Eastern in Oklahoma City, Oklahoma.  The building herein referred to shall be made available by the Adjutant General as soon as same is no longer needed by and is vacated by the Oklahoma Military Department.  The Executive Director, subject to the approval of the Adjutant General, may lease to the 45th Infantry Division Association, for periods not exceeding one (1) year and with provisions for renewal from year to year, an area to be used as a gift shop, if the lease does not interfere with its use by the 45th Infantry Division Museum.  The proceeds of the sales from the gift shop shall remain with the 45th Infantry Division Association for operating purposes.

Added by Laws 1965, H.J.R. No. 546, p. 1233, § 235, emerg. eff. July 24, 1965.  Amended by Laws 1975, c. 70, § 1, emerg. eff. April 18, 1975; Laws 2004, c. 138, § 2, eff. Nov. 1, 2004.

§44-235.1.  45th Infantry Division Museum Fund.

There is hereby created in the State Treasury a special fund to be known as the "45th Infantry Division Museum Fund", which fund shall consist of donations received for operation and maintenance of the museum and monies received from the sale of Armed Forces Veterans Motorcycle License Plates pursuant to Section 1135.5 of Title 47 of the Oklahoma Statutes.  Said fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Oklahoma Military Department.  Expenditures from the fund created by this section shall be used exclusively for expenses of operation and maintenance of the 45th Infantry Division Museum and shall be made pursuant to the laws of this state and without legislative appropriation.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee of the department and approved for payment by the Director of State Finance.

Laws 1974, c. 224, § 5, emerg. eff. May 15, 1974; Laws 1979, c. 47, § 14, emerg. eff. April 9, 1979; Laws 2005, c. 416, § 8, eff. Nov. 1, 2005.

§44235.2.   Acceptance of gifts to the 45th Infantry Division Museum.

The Adjutant General of Oklahoma is hereby authorized to accept gifts for and on behalf of the state of military artifacts, military books and maps and materials, supplies and equipment which support the construction and operation of the museum which have been or may be specifically donated to the 45th Infantry Division Museum.

The Executive Director of the 45th Infantry Division Museum is directed to maintain and preserve appropriate records for all such gifts made to the museum.

Upon declaring that certain military artifacts or military books and maps belonging to the 45th Infantry Division Museum are surplus to the needs of the museum, the Executive Director of the 45th Infantry Division Museum is authorized to effect an exchange of the same on an equitable basis for military artifacts or military books and maps needed by the museum with the approval of the Department of Central Services.

Added by Laws 1981, c. 138, § 1, emerg. eff. May 5, 1981.  Amended by Laws 1983, c. 304, § 19, eff. July 1, 1983; Laws 2004, c. 138, § 3, eff. Nov. 1, 2004.

§44-236.  Certain real property acquisition in Pontotoc County.

The Oklahoma State Legislature hereby approves the acquisition, using federal funds only and no state general revenue funding, by the Oklahoma Military Department of buildings, appurtenances and properties situated in the County of Pontotoc, State of Oklahoma, more particularly described as:

A tract of land in the NE/4 SE/4 of Section 20, Township 4 North, Range 6 East, more particularly described as follows, to-wit:  Beginning at the Northeast corner of the SE/4 SE/4 of said Section 20; thence North a distance of 415 feet; thence West a distance of 210 feet; thence South a distance of 415 feet; thence East a distance of 210 feet to the point of beginning, containing 2 acres, more or less.

SUBSEQUENT TO July 20, 1984, 7:59 A.M.

A part of the SE/4 SE/4 of Section 20, Township 4 North, Range 6 East, more particularly described as follows, to-wit:  Beginning at the Northeast corner of said SE/4 SE/4 of said Section 20; thence South a distance of 276.86 feet; thence West a distance of 210 feet; thence North a distance of 276.86 feet; thence East a distance of 210 feet to the point of beginning.

SUBSEQUENT TO July 10, 1984, 7:59 A.M.

EXCEPT all mineral deeds and mineral grants, and all oil and gas leases, assignments and releases thereof, and all instruments of any kind or character relating or pertaining thereto, all of which instruments are omitted and excepted entirely from this Supplemental Abstract.

Added by Laws 1997, c. 410, § 26, eff. July 1, 1997.

§44-237.  Oklahoma National Guard Relief Program.

A.  The Military Department of the State of Oklahoma shall create the Oklahoma National Guard Relief Program.  This program is being created for the purpose of providing financial relief for approved expenses to qualified members of the Oklahoma National Guard.

B.  A review board shall be created for purposes of accepting applications for relief and distributing monies accrued to those members with qualifying expenses.  The board shall consist of:

1.  The Adjutant General;

2.  The Commanding Sergeant Major of the Army National Guard; and

3.  The Chief Master Sergeant of the Air National Guard.

C.  Procedures for meetings, qualifying expenses, approvals, and minimum criteria for accepting applications shall be developed by the review board.

Added by Laws 2005, c. 238, § 1, eff. Nov. 1, 2005.

§44241.  Governor authorized to organize, maintain, etc.  Uniform.

The Governor, pursuant to the authority granted the states by the Act of Congress of October 21, 1940, and under such regulations as the Secretary of Defense may prescribe for discipline in training, is hereby authorized to enlist, organize, maintain, equip and discipline such military forces other than the National Guard as he may deem necessary to defend the state.  Such forces shall be uniformed and subject to Sections 1 through 117, 192 through 195.8, 208 through 235.2, and 2101 through 3113 of this title unless in conflict with such sections.

Laws 1941, p. 170, § 1, emerg. eff. June 4, 1941; Laws 1985, c. 96, § 3, eff. Nov. 1, 1985.

§44242.  Designation  Composition  Distinct from National Guard  Place of service.

Such military forces shall be designated as the "Oklahoma State Guard" and shall be composed of officers commissioned or assigned, and such ablebodied male citizens of the state as shall volunteer for service therein.  They shall be additional to and distinct from the National Guard organized under existing law.  They shall not be required to serve outside the boundaries of this state.

Laws 1941, p. 170, § 2, emerg. eff. June 4, 1941.

§44243.  Rules and regulations  Arms and equipment  Drill and instruction  Similarity to National Guard  Compensation and allowances.

The Governor is hereby authorized to prescribe rules and regulations governing the enlistment, organization, administration, equipment, discipline and discharge of the personnel of such military forces; to requisition from the Secretary of Defense such arms and equipment as may be in the possession of and can be spared by the Department of Defense and to extend thereto the facilities of state armories and their equipment and such other state premises and property as may be available for the purpose of drill and instruction.  Insofar as applicable the procedure for the enlistment, organization, pay, maintenance, equipment and disciplining of such forces shall be in conformity with the law and the rules and regulations governing and pertaining to the National Guard; provided that the officers and enlisted men in the Oklahoma State Guard shall not receive any compensation or monetary allowances from the state except when called into active service by order of the Governor.

Laws 1941, p. 170, § 3, emerg. eff. June 4, 1941; Laws 1985, c. 96, § 4, eff. Nov. 1, 1985.

§44244.  Calling into military service of United States not authorized  No exemption from military service.

Nothing in this act shall be construed as authorizing such forces, or any part thereof to be called, ordered or in any manner drafted, as such into the military service of the United States, but no person shall by reason of his enlistment or commission in any such forces be exempted from military service under any law of the United States.

Laws 1941, p. 170, § 4, emerg. eff. June 4, 1941.

§44245.  Persons not to be commissioned or enlisted.

No person shall be commissioned or enlisted in such forces who is not a citizen of the United States or who has been expelled or dishonorably discharged from any military or naval organization of this state, or of another state, or of the United States.

Laws 1941, p. 170, § 5, emerg. eff. June 4, 1941.

§44246.  Oath of officers.

The oath to be taken by officers commissioned in such forces shall be substantially in the form prescribed for officers of the National Guard, substituting the words "Oklahoma State Guard" where necessary.

Laws 1941, p. 171, § 6, emerg. eff. June 4, 1941.

§44247.  Term of enlistment  Oath upon enlistment.

No person shall be enlisted for more than one (1) year, but such enlistment may be renewed.  The oath to be taken upon enlistment in such forces shall be substantially in the form prescribed for enlisted men of the National Guard, substituting the words "Oklahoma State Guard" where necessary.

Laws 1941, p. 171, § 7, emerg. eff. June 4, 1941.

§44248.  Articles of War  Applicability  Exemption from arrest, jury duty and service on posse comitatus.

(a)  Whenever such forces or any part thereof shall be ordered out for active service the Articles of War of the United States applicable to members of the National Guard of this state in relation to courtsmartial, their jurisdiction and the limits of punishment and the rules and regulations prescribed thereunder shall be in full force and effect with respect to "the Oklahoma State Guard."

(b)  No officer or enlisted man of such forces shall be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from a place where he is ordered to attend for military duty.  Every officer and enlisted man of such forces shall, during his service therein, be exempt from service upon any posse comitatus and from jury duty.

Laws 1941, p. 171, § 8, emerg. eff. June 4, 1941.

§44-249.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§44250.  Citation of act.

This act may be cited as the State Guard Act.

Laws 1941, p. 171, § 10, emerg. eff. June 4, 1941.

§44-261.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-262.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-263.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-264.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-265.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-266.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-267.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-268.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-269.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§44-270.  Repealed by Laws 1973, c. 133, § 1, emerg. eff. May 10, 1973.

§442101.  Definitions.

In this act, unless the context otherwise requires:

(1)  "State military forces" means the National Guard of the state, as defined in Section 101(3) of Title 32, United States Code, and any other military force organized under the laws of the state.

(2)  "Officer" means commissioned or warrant officer.

(3)  "Commanding officer" includes only commissioned officers.

(4)  "Superior commissioned officer" means a commissioned officer superior in rank or command.

(5)  "Enlisted member" means a person in an enlisted grade.

(6)  "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

(7)  "Rank" means the order of precedence among members of the state military forces.

(8)  "Active state duty" means duty in the state military forces and includes travel to and from such duty.

(9)  "Military court" means a courtmartial, a court of inquiry, or a provost court.

(10)  "Military judge" means an official of a general or special courtmartial detailed in accordance with Section 2505 of Title 44 of the Oklahoma Statutes.

(11)  "State judge advocate" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces.

(12)  "Staff judge advocate" means the commissioned officer responsible for supervising the administration of military justice within a command.

(13)  "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused.

(14)  "Military" refers to any or all of the armed forces.

(15)  "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command.

(16)  "May" is used in a permissive sense.  The words "no person may .  .  ." mean that no person is required, authorized, or permitted to do the act prescribed.

(17)  "Shall" is used in an imperative sense.

(18)  "Code" means this act.

Laws 1963, c. 148, § 101, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 1.

§442102.  Persons subject to this code.

This code applies to all members of the state military forces who are not in federal service.  No person may be tried for any offense provided in this code, Section 2101, et seq. of this title, unless it was committed while he was in a duty status or during a period of time in which he was under lawful order to be in a duty status.  However, the processing of charges and all proceedings, including trial and punishment, may be conducted without regard to the duty status of the accused.

Laws 1963, c. 148, § 102, emerg. eff. June 6, 1963; Laws 1987, c. 73, § 1, emerg. eff. May 5, 1987.

§442103.  Jurisdiction to try certain personnel.

(a)  Each person discharged from the state military forces who is later charged with having fraudulently obtained his discharge is subject to Section 708, subject to trial by courtmartial on that charge, and is after apprehension subject to this code while in the custody of the military for that trial.  Upon conviction of that charge he is subject to trial by courtmartial for all offenses under this code committed before the fraudulent discharge.

(b)  No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

Laws 1963, c. 148, § 103, emerg. eff. June 6, 1963.

§442105.  Territorial applicability of the code.

(a)  This code applies throughout the state.  It also applies to all persons otherwise subject to this code while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

(b)  Courtsmartial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

Laws 1963, c. 148, § 105, emerg. eff. June 6, 1963.

§442106.  Judge advocates and legal officers.

A.  The Governor, on the recommendation of the Adjutant General, shall appoint an officer of the state military forces as State Judge Advocate.  To be eligible for appointment, an officer must be a member of the bar of the highest court of the state and must have been a member of the bar of the state for at least five (5) years and must be a commissioned officer of the rank of Major or higher in the Judge Advocate General Corps.

B.  The Adjutant General may appoint as many assistant state judge advocates as he considers necessary.  To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the bar of the highest court of the state.

C.  The State Judge Advocate and his assistants may appear in the courts in the state on behalf of the Oklahoma Military Department, the Adjutant General or other members of the National Guard in actions arising from their official duties.

D.  Convening authorities and their staff judge advocates shall at all times communicate directly with each other in matters relating to the administration of military justice; and the staff judge advocate of any command is entitled to communicate directly with the staff judge advocate of a superior or subordinate command, or with the State Judge Advocate.

E.  No person who has acted as member, law officer, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case may later act as staff judge advocate to any reviewing authority upon the same case.

Laws 1963, c. 148, § 106, emerg. eff. June 6, 1963; Laws 1987, c. 73, § 2, emerg. eff. May 5, 1987.

§442201.  Arrest of personnel.

A.  Officers, warrant officers, and enlisted men of the Oklahoma National Guard may be placed in arrest by their military superiors for any offense in violation of this code.  If any member of the National Guard fails or refuses to report to his appointed place of duty, the commanding officer is authorized to arrest or cause to be arrested such member and have him brought before the commanding officer at his unit or organization headquarters, whether such headquarters be located within or without the borders of the state. After such an arrest, the commanding officer is authorized to transport such member to his appointed place of duty, be it within or without the borders of the state.  If military personnel are not available for the purpose of making the arrest, or if the commanding officer deems it advisable, he may issue a warrant to any sheriff, constable, or peace officer authorized to serve warrants of arrest under civil law, and such officer is authorized and required to serve such warrant in the same manner as other warrants of arrest and make return thereof to the commanding officer issuing the warrant.

B.  If the commanding officer issuing the warrant be unavailable to receive the person arrested, the arresting officer shall take him before a judge or magistrate in the state.  The judge or magistrate may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned upon the person arrested appearing before his commanding officer at his next regularly scheduled drill or training period or before the judge or magistrate at a time specified in such bond for his surrender to the commanding officer issuing the warrant or his representative.  If the person arrested be unable to give bail, then he shall be committed by the judge or magistrate to the county jail for a period of time not to exceed three (3) days to await being surrendered to the commanding officer issuing the warrant or his representative.

C.  Warrants of arrest issued pursuant to this section shall be in the following form:

STATE OF OKLAHOMA  )

)ss

COUNTY OF ___________)

To the (Sheriff), (Constable), (Chief of Police) of ____________

(city)

(or the name and rank of the Company Officer, First Sergeant, or

N. C. O. ordered to make the arrest) of ________ County:

________________________________________________________________

(name of individual to be arrested, rank, serial number)

a member of ______________________, Oklahoma National Guard, having

(unit designation)

failed or refused to report to his appointed place of duty at

__________________, you are therefore commanded forthwith to arrest

the above named _______________________________________________,

(name of individual to be arrested)

and bring him before me at ______________________________.

(unit headquarters)

The arrest is authorized to be made either during the day or at night.

Dated at __________________, this _____ day of ____________, 19__.

/S/_____________________________________

(type signer's name, rank, branch,

organizations, and designation

as commanding officer)

D.  The fees and mileage allowed for the service of such warrants of arrest shall be the same as provided by law for the service of criminal process and shall be paid out of funds appropriated to the office of the Adjutant General upon proper application therefor.

E.  Failure of the person arrested to appear before his commanding officer as ordered by the judge or magistrate shall result in forfeiture of said bail, the proceedings relating to the forfeiture of said bail shall be the same as prescribed in Section 2204 of this title.

Laws 1963, c. 148, § 201, emerg. eff. June 6, 1963; Laws 1987, c. 73, § 3, emerg. eff. May 5, 1987.

§442202.  Apprehension of deserters.

Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the state military forces and deliver him into the custody of the state military forces.  If an offender is apprehended outside the state, his return to the area must be in accordance with normal extradition procedures or reciprocal agreement.

Laws 1963, c. 148, § 202, emerg. eff. June 6, 1963.

§442203.  Warrant of arrest  Contents  Bail  Direction  Execution.

A.  A warrant of arrest for the purpose of securing the presence of an accused at any courtmartial proceedings or in execution of a sentence of confinement may be issued by a summary, special or general courtmartial convening authority or by a summary, special or general courtmartial.

B.  The warrant issued under this section shall:

1.  Be in writing and be in the name of the State of Oklahoma;

2.  Set out the date when issued and the county and state where issued;

3.  State the name and rank of the person to be arrested;

4.  State the offense the person to be arrested is charged with or convicted of;

5.  Command the person for whom the warrant was issued to be arrested, conducted to a designated civil or military facility under the control of the state or federal government, placed in custody, and booked; and

6.  Be signed by an authorized officer of the armed forces of this state.

C.  The warrant may specify whether or not the arrestee should be admitted to bail, and if so, the amount.

D.  The warrant shall be directed to all peace officers in the state, the provost marshal of the armed forces of the state and such troops as are under his command or supervision.  The warrant may be executed by any troops directed to execute if by the issuing authority.  Such persons shall have the power and authority to conduct the arrested person to the designated facility without regard to territorial jurisdiction.

Laws 1987, c. 73, § 4, emerg. eff. May 5, 1987.

§442204.  Arrest or confinement of persons charged with offense  Bail.

A.  Any person subject to this code charged with an offense under this code may be ordered into arrest or confinement by the convening authority, as circumstances may require; but when charged only with an offense normally tried by a summary courtmartial, such person shall not ordinarily be placed in confinement.  When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.

B.  Any person in confinement charged with or convicted of an offense under this code is entitled to bail pending finality of the sentence.  The amount of such bail shall be fixed by the convening authority or courtmartial that ordered the confinement and shall not exceed Two Hundred Fifty Dollars ($250.00) by a summary courtmartial or convening authority, Five Hundred Dollars ($500.00) by a special courtmartial or convening authority, and One Thousand Dollars ($1,000.00) by a general courtmartial or convening authority.  Any person in confinement may invoke the supervisory jurisdiction of a military judge on the claim that the convening authority has improperly refused bail or a reduction of bail.

C.  The amount of bail shall be such as in the judgment of the convening authority or the courtmartial will ensure the presence of the accused before proper courtmartial.  Factors in determining the amount of bail are as follows:

1.  The seriousness of the offense charged;

2.  The weight of the evidence against the defendant;

3.  The previous criminal record of the defendant;

4.  The ability of the defendant to give bail; and

5.  Any other circumstances affecting the probability of the appearance of the defendant.

D.  An order fixing the amount of bail shall be in writing, specify the amount of the bail, designate the officer or officers authorized to accept the bail and must be signed by the convening authority, president of the courtmartial or military judge.

E.  The qualifications of sureties, the bail undertaking, the various types of bail authorized, the rights of surety, the surrender or arrest of the defendant and the exoneration of the surety shall be governed by the similar provisions for municipal courts of record in the state.

F.  Proceedings relating to the forfeiture and collection of bail shall be conducted by the appropriate district attorney under the provisions of Section 1301 et seq. of Title 59 of the Oklahoma Statutes, before the district court of the district in which the courtmartial proceeding was held.

G.  When a military judge has been detailed to conduct a courtmartial either alone or with members, the military judge shall set the bail provided for in this code.

Laws 1963, c. 148, § 204, emerg. eff. June 6, 1963; Laws 1987, c. 73, § 5, emerg. eff. May 5, 1987.

§442205.  Confinement in jails.

Persons confined other than in a guardhouse, whether before, during, or after trial by a military court, shall be confined in the county jail of the county where the offense was committed or the jail designated by the convening authority.

Laws 1963, c. 148, § 205, emerg. eff. June 6, 1963.

§442206.  Reports and receiving of prisoners.

(a) No provost marshal, commander of a guard, master at arms, warden, keeper, or officer in charge of a county jail or any other jail or guardhouse designated under Section 205 of this code, may refuse to receive or keep any prisoner committed to his charge, when the committing authority furnishes a statement, signed by him, of the offense charged against the prisoner.

(b) Every provost marshal, commander of a guard, master at arms, warden, keeper, or officer in charge of a county jail, or of any other jail or guardhouse designated under Section 205 of this code, to whose charge a prisoner is committed shall, within twentyfour hours after that commitment, report to the commanding officer of the prisoner the name of the person who ordered or authorized the commitment.

Laws 1963, c. 148, § 206, emerg. eff. June 6, 1963.

§442207.  Punishment prohibited before trial.

Subject to Section 803, no person, while being held for trial or the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence, but he may be subjected to minor punishment during that period for infractions of discipline.

Laws 1963, c. 148, § 207, emerg. eff. June 6, 1963.

§442208.  Delivery of offenders to civil authorities.

(a) A person subject to this code who is on active state duty who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

(b) When delivery under Section 208 is made to any civil authority of a person undergoing sentence of a courtmartial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the courtmartial, and the offender after having answered to the civil authorities for his offense shall, upon the request of competent military authority, be returned to military custody for the completion of his sentence.

Laws 1963, c. 148, § 208, emerg. eff. June 6, 1963.

§44-2301.  Commanding officer's nonjudicial punishment.

A.  Any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

1.  Upon an officer of his or her command:

a. withholding of privileges for not more than two (2) consecutive weeks,

b. restriction to certain specified limits, with or without suspension from duty, for not more than two (2) consecutive weeks, or

c. if imposed by the Governor, the Adjutant General, the commanding general of a division, or the Commanding General of the Air National Guard, a fine or a forfeiture of pay and allowances of not more than Seventy-five Dollars ($75.00); and

2.  Upon other military personnel of his or her command:

a. withholding of privileges for not more than two (2) consecutive weeks,

b. restriction to certain specified limits, with or without suspension from duty, for not more than two (2) consecutive weeks,

c. extra duties for not more than fourteen (14) days, which need not be consecutive, and for not more than two hours per day, holidays included,

d. reduction to next inferior grade if the grade from which demoted was established by the command or an equivalent or lower command, and

e. if imposed by an officer exercising special court-martial jurisdiction over the offender, a fine or a forfeiture of pay and allowances of not more than Ten Dollars ($10.00).

B.  An officer in charge may, for minor offenses, impose on enlisted members assigned to the unit of which he or she is in charge such of the punishments authorized to be imposed by commanding officers.

C.  A person punished under this section who considers his or her punishment unjust or disproportionate to the offense may, through the proper channel, appeal in writing to the next superior authority.  The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged.  The officer who imposes the punishment, his or her successor in command, and superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges, and property affected.

D.  The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

E.  Whenever a punishment of forfeiture of pay and allowances is imposed under this section, the forfeiture may apply to pay allowances accruing on or after the date that punishment is imposed and to any pay and allowances accrued before that date.

F.  Prior to being informed of the disciplinary action to be taken under this section, the person to be punished shall have the right to demand trial by court-martial for the offense.

G.  The punishments provided in subsection A of this section with respect to withholding of privileges, restrictions and extra duties when the offender is performing a unit training assembly or assemblies, as defined by the military regulations, shall not exceed two (2) consecutive days.

Added by Laws 1963, c. 148, § 301, emerg. eff. June 6, 1963.  Amended by Laws 1987, c. 73, § 6, emerg. eff. May 5, 1987; Laws 1997, c. 40, § 1, eff. July 1, 1997.

§442401.  Courtsmartial of state military forces not in federal service  Composition  Jurisdiction  Powers and proceedings.

(a)  In the state military forces not in federal service, there are general, special, and summary courtsmartial constituted like similar courts of the armed forces of the United States and shall follow as near as possible the forms and procedures provided for those courts.

(b)  The three kinds of courtsmartial are:

(1)  general courtsmartial:

a. consisting of a military judge and not less than five (5) members; or

b. only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves except for any offense for which the death penalty may be adjudged, unless the case has been previously referred to trial as a noncapital case;

(2)  special courtsmartial:

a. consisting of a military judge and not less than three (3) members; or

b. only a military judge if the accused under the same conditions as those prescribed in subparagraph b. of paragraph (1) of this subsection so requests; and

(3)  summary courtsmartial, consisting of one commissioned officer.

Laws 1963, c. 148, § 401, emerg. eff. June 6, 1941; Laws 1971, c. 232, § 2.

§442403.  Jurisdiction of general courtsmartial.

General courtsmartial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may adjudge any of the following punishments:

1.  A fine of not more than Two Hundred Dollars ($200.00);

2.  Forfeiture of pay and allowances for not more than two hundred (200) days;

3.  A reprimand;

4.  Dismissal, or bad conduct or dishonorable discharge;

5.  Reduction of an enlisted person to any inferior grade; or

6.  Any combination of these punishments.

Laws 1963, c. 148, § 403, emerg. eff. June 6, 1963; Laws 1987, c. 73, § 7, emerg. eff. May 5, 1987; Laws 1990, c. 98, § 1, eff. Sept. 1, 1990.

§442404.  Jurisdiction of special courtsmartial.

Special courtsmartial have jurisdiction to try any person, subject to this code for any offense for which they may be punished under this code.  A special courtmartial has the same powers of punishment as a general courtmartial, except that the fine or forfeiture of pay and allowances imposed by a special courtmartial may not be more than One Hundred Dollars ($100.00) for a single offense, the forfeiture of pay and allowances imposed by a special court-martial may not be for longer than one hundred (100) days for a single offense and a special courtmartial may not impose dismissal or a dishonorable discharge.  A special courtmartial may not impose a bad conduct discharge unless a complete record of the proceedings and testimony has been made.

Laws 1963, c. 148, § 404, emerg. eff. June 6, 1963; Laws 1987, c. 73, § 8, emerg. eff. May 5, 1987; Laws 1990, c. 98, § 2, eff. Sept. 1, 1990.

§442405.  Jurisdiction of summary courtsmartial.

(a)  Summary courtsmartial have jurisdiction to try any person, subject to this code, except officers, for any offense made punishable by this code.

(b)  No person shall be tried by a summary courtmartial if, prior to trial, he objects thereto.  If objection to trial by summary courtmartial is made by an accused, trial may be ordered by special or general courtmartial, as is appropriate.

(c)  A summary courtmartial may sentence to a fine of not more than Twentyfive Dollars ($25.00) for a single offense, to forfeiture of pay and allowances for not more than twenty-five (25) days for a single offense, to reduction of an enlisted person to any inferior grade, and to any combination of these punishments.

Laws 1963, c. 148, § 405, emerg. eff. June 6, 1941; Laws 1971, c. 232, § 3; Laws 1990, c. 98, § 3, eff. Sept. 1, 1990.

§442406.  Governor's approval required to execute certain sentences.

In the state military forces not in federal service, no sentence of dismissal, bad conduct discharge or dishonorable discharge may be executed until it is approved by the Governor.

Laws 1963, c. 148, § 406, emerg. eff. June 6, 1963; Laws 1990, c. 98, § 4, eff. Sept. 1, 1990.

§442407.  Complete record of proceedings and testimony if dishonorable discharge or dismissal adjudged.

A dishonorable discharge or dismissal may not be adjudged by any courtmartial unless a verbatim record of the proceedings and testimony before the court has been made.

Laws 1963, c. 148, § 407, emerg. eff. June 6, 1963.

§442408.  Confinement instead of fine.

In the state military forces not in federal service, a courtmartial may, instead of imposing fine, sentence to confinement for not more than one day for each dollar of the authorized fine.

Laws 1963, c. 148, § 408, emerg. eff. June 6, 1963.

§442501.  Who may convene general courtsmartial.

In the state military forces not in federal service, general courtsmartial may be convened by order of the Adjutant General or the Governor.

Laws 1963, c. 148, § 501, emerg. eff. June 6, 1963; Laws 1990, c. 98, § 5, eff. Sept. 1, 1990.

§442502.  Special courtsmartial of state military forces not in federal service  Who may convene.

In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a division, brigade, regiment, battle group, wing, group, detached battalion, separate squadron, or other detached command, may convene special courtsmartial.  Special courtsmartial may also be convened by superior competent authority.  When any such officer is an accuser, the court shall be convened by superior competent authority.

Laws 1963, c. 148, § 502, emerg. eff. June 6, 1963.

§442503.  Summary courtsmartial of state military forces not in federal service  Who may convene.

(a)  In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a division, brigade, battle group, regiment, wing, group, battalion, squadron, detached company, or other detachment, may convene a summary courtmartial consisting of one commissioned officer.

(b)  When only one commissioned officer is present with a detached command he shall be the summary courtmartial of that command or detachment and shall hear and determine all summary courtmartial cases brought before him.  Summary courtsmartial may, however, be convened in any case by superior competent authority when considered desirable by him.

Laws 1963, c. 148, § 503, emerg. eff. June 6, 1963; Laws 1973, c. 116, § 1, emerg. eff. May 4, 1973.

§442504.  Who may serve on courtsmartial.

(a)  Any commissioned officer of or on duty with the state military forces is eligible to serve on all courtsmartial for the trial of any person who may lawfully be brought before such courts for trial.

(b)  Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courtsmartial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(c)  (1)  Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courtsmartial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but he shall serve as a member of a court only if, before the convening of the court, the accused personally has requested in writing that enlisted members serve on it.  After such a request, the accused may not be tried by a general or special courtmartial the membership of which does not include enlisted members in a number comprising at least onethird (1/3) of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies.  If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2)  In this section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, or a body corresponding to one of them.

(d)  (1)  When it can be avoided, no person subject to this code may be tried by a courtmartial any member of which is junior to him in rank or grade.

(2)  When convening a courtmartial, the convening authority shall detail as members thereof such members as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.  No member is eligible to serve as a member of a general or a special courtmartial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

Laws 1963, c. 148, § 504, emerg. eff. June 6, 1963; Laws 1990, c. 98, § 6, eff. Sept. 1, 1990.

§442505.  Military judge of a general or special courtmartial.

(a)  The authority convening a general or special courtmartial shall request the state judge advocate to detail as military judge thereof a commissioned officer who is a member of the bar of the highest court of the state. No person is eligible to act as military judge in a case if he is the accuser or witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(b)  The military judge may not consult with the members of the court except in the presence of the accused, trial counsel and defense counsel, nor may he vote with the members of the court.

Laws 1963, c. 148, § 505, emerg. eff. June 6, 1941; Laws 1971, c. 232, § 4.

§442506.  Detail of trial counsel and defense counsel.

(a)  For each general and special courtmartial the authority convening the court shall request the state judge advocate to detail trial counsel and defense counsel, and such assistants as he considers appropriate.  No person who has acted as investigating officer, military judge, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case.  No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(b)  Trial counsel or defense counsel for a general or special courtmartial shall be members of the bar of the highest court of the state.

Laws 1963, c. 148, § 506, emerg. eff. June 6, 1941; Laws 1971, c. 232, § 5.

§442507.  Detail or employment of reporters and interpreters.

The convening authority of a general courtmartial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. The convening authority of a special courtmartial may detail or employ qualified court reporters who shall record the proceedings of and testimony taken before that court.  The convening authority of a military court may appoint interpreters who shall interpret for the court.

Laws 1963, c. 148, § 507, emerg. eff. June 6, 1963.

§442508.  Absent and additional members.

(a)  No member of a general or special courtmartial may be absent or excused after the accused has been arraigned except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(b)  Whenever a general courtmartial is reduced below five members, the trial may not proceed unless the convening authority appoints new members sufficient in number to provide not less than five members.  When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the law officer, the accused, and counsel.

(c)  Whenever a special courtmartial is reduced below three members, the trial may not proceed unless the convening authority appoints new members sufficient in number to provide not less than three members.  When the new members have been sworn, the trial shall proceed as if no evidence has previously been introduced, unless a verbatim record of the testimony of previously examined witnesses or a stipulation thereof is read to the court in the presence of the accused and counsel.

Laws 1963, c. 148, § 508, emerg. eff. June 6, 1963.

§442601.  Charges and specification.

(a)  Charges and specifications shall be signed by a person subject to this code under oath before a person authorized by this code to administer oaths and shall state:

(1)  that the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2)  that they are true in fact to the best of his knowledge and belief.

(b)  Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.

Laws 1963, c. 148, § 601, emerg. eff. June 6, 1963.

§442602.  Compulsory selfincrimination prohibited  Right to counsel.

(a)  No person subject to this code may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

(b)  No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected, that any statement made by him may be used as evidence against him in a trial by courtmartial, that he has a right to consult with a lawyer, that he has a right to have a lawyer present during questioning, that he has a right to request a lawyer and that upon his request one will be provided him without cost or, if he prefers, he may retain counsel of his choice at his own expense.

(c)  No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

(d)  No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by courtmartial.

Laws 1963, c. 148, § 602, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 6.

§442603.  Investigation.

(a)  No charge or specification may be referred to a general courtmartial for trial until a thorough and impartial investigation of all the matters set forth herein has been made.  The conduct of this investigation is the responsibility of the officer exercising special courtmartial jurisdiction over the accused and shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b)  The accused shall be advised of the charges against him and of his right to be represented at that investigation by counsel.  Upon his own request he shall be represented by civilian counsel if provided by him, or military counsel of his own selection if such counsel is reasonably available, or by counsel appointed by the person exercising general courtmartial jurisdiction over the command.  At that investigation full opportunity shall be given to the accused to crossexamine witnesses against him if they are available, and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused.  If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(c)  If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, crossexamination, and presentation prescribed in subsection (b), no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge.  A demand for further investigation entitles the accused to recall witnesses for further crossexamination and to offer any new evidence in his own behalf.

(d)  The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

Laws 1963, c. 148, § 603, emerg. eff. June 6, 1963.

§442604.  Forwarding of charges.

When a person is held for trial by general courtmartial the officer exercising special courtmartial jurisdiction over the accused shall, within eight (8) days after the accused is ordered into arrest or confinement, if practicable, forward the charges together with the investigation and allied papers, through military channels, to the Adjutant General, or if that is not practicable, he shall report in writing the reasons for delay.

Laws 1963, c. 148, § 604, emerg. eff. June 6, 1963; Laws 1990, c. 98, § 7, eff. Sept. 1, 1990.

§442605.  Advice of State Judge Advocate and reference for trial.

(a)  Before directing the trial of any charge by general courtmartial, the convening authority shall refer it to the State Judge Advocate for consideration and advice.  The convening authority may not refer a charge to a general courtmartial for trial unless he has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

(b)  If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence may be made.

Laws 1963, c. 148, § 605, emerg. eff. June 6, 1963.

§442606.  Service of charges.

The trial counsel to whom courtmartial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had.  In time of peace no person may, against his objection, be brought to trial before a general courtmartial within a period of five days after the service of the charges upon him, or before a special courtmartial within a period of three days after the service of the charges upon him.

Laws 1963, c. 148, § 606, emerg. eff. June 6, 1963.

§442701.  General procedure.

The procedure, including modes of proof, in cases before military courts and other military tribunals shall, so far as practicable, be the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state and in the trial of cases in the courtsmartial of the United States, but which may not be contrary to or inconsistent with this code.

Laws 1963, c. 148, § 701, emerg. eff. June 6, 1963.

§442702.  Unlawfully influencing action of court  Exceptions.

(a)  No authority convening a general, special, or summary courtmartial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding.  No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of the courtmartial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to his judicial acts. The foregoing provisions shall not apply to:

(1)  general instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courtsmartial; or

(2)  statements and instructions given in open court by the military judge or counsel.

(b)  In the preparation of an effectiveness, fitness or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade or in determining the assignment or transfer of a member of the state military forces or in determining whether a member of the state military forces should be retained on duty, no person subject to this code may in preparing any such report:

(1)  consider or evaluate the performance of duty of any such member as a member, military judge, trial counsel or defense counsel of a courtmartial; or

(2)  give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member as counsel represented any accused before a courtmartial.

Laws 1963, c. 148, § 702, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 7.

§442703.  Duties of trial counsel and defense counsel.

(a)  The trial counsel of a general or special courtmartial shall prosecute in the name of the state, and shall, under the direction of the court, prepare the record of the proceedings.

(b)  The accused has the right to be represented in his defense before a general or special courtmartial by civilian counsel if provided by him, or by military counsel of his own selection if reasonably available, or by the defense counsel appointed under Section 506.  Should the accused have counsel of his own selection, the defense counsel and assistant defense counsel, if any, who were appointed, shall, if the accused so desires, act as his associate counsel; otherwise they shall be excused by the president of the court.

(c)  In every courtmartial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

(d)  An assistant trial counsel of a general courtmartial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by Section 506, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court.  An assistant trial counsel of a special courtmartial may perform any duty of the trial counsel.

(e)  An assistant defense counsel of a general or special courtmartial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by Section 506, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

Laws 1963, c. 148, § 703, emerg. eff. June 6, 1963.

§442704.  Sessions.

(a)  At any time after the service of charges which have been referred for trial to a courtmartial composed of a military judge and members, the military judge may call the court into session without the presence of the members for:

(1)  Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty; or

(2)  Hearing and ruling upon any matter which may be ruled upon by the military judge whether or not the matter is appropriate for later consideration or decision by the members of the court; or

(3)  Holding the arraignment and receiving the pleas of the accused; and

(4)  Performing any other procedural function which may be performed by the military judge under Section 2701 which does not require the presence of the members of the court.  These proceedings shall be conducted in the presence of the accused, defense counsel and trial counsel and shall be made a part of the record.

(b)  Whenever a general or special courtmartial deliberates or votes, only the members of the court may be present.  All other proceedings, including any other consultation of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.

Laws 1963, c. 148, § 704, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 8.

§442705.  Continuances.

The military judge may, for reasonable cause, grant a continuance to any party for such time, and as often as may appear to be just.

Laws 1963, c. 148, § 705, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 9.

§442706.  Challenges.

(a)  The military judge and members of a general or special courtmartial may be challenged by the accused or the trial counsel for cause stated to the court.  The military judge shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time.  Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(b)  Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

Laws 1963, c. 148, § 706, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 10.

§442707.  Oaths.

(a)  Before performing their respective duties, interpreters, and, in general and special courtsmartial, members, military judges, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

(b)  Each witness before a military court shall be examined on oath or affirmation.

Laws 1963, c. 148, § 707, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 11.

§442708.  Statute of limitations.

(a)  A person charged with any offense under this code is not liable to be tried by courtmartial if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary courtmartial jurisdiction over the command.

(b)  Periods in which the accused was outside of the state, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.

Laws 1963, c. 148, § 708, emerg. eff. June 6, 1963.

§442709.  Former jeopardy.

(a)  No person may, without his consent, be tried a second time in any military court of the state for the same offense.

(b)  No proceeding in which an accused has been found guilty by a courtmartial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(c)  A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

Laws 1963, c. 148, § 709, emerg. eff. June 6, 1963.

§442710.  Pleas of the accused.

(a)  If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though he had pleaded not guilty.

(b)  With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a courtmartial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote.  This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

Laws 1963, c. 148, § 710, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 12.

§442711.  Opportunity to obtain witnesses and other evidence.

(a)  The trial counsel, the defense counsel, and the courtmartial shall have equal opportunity to obtain witnesses and other evidence.

(b)  The military judge or a summary court officer may:

(1)  issue a warrant for the arrest of any accused person who disobeys a written order by the convening authority to appear before the court;

(2)  issue subpoenas duces tecum and other subpoenas;

(3)  enforce by attachment the attendance of witnesses and the production of books and papers.

(c)  Process issued in courtmartial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state and shall be executed by military personnel designated by the courtmartial, or by civil officers as  prescribed by the laws of the state.

Laws 1963, c. 148, § 711, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 13.

§442712.  Refusal to appear or testify.

Every person who, being duly subpoenaed to attend as a witness at a courtmartial, refuses or neglects without lawful excuse to attend pursuant to such subpoena, is guilty of a misdemeanor.

Laws 1963, c. 148, § 712, emerg. eff. June 6, 1963.

§442713.  Contempts.

A military court may punish for contempt any person who willfully and unlawfully refuses to be sworn as a witness, or who refuses to answer any legal or proper question, or who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.  The punishment may not exceed confinement for thirty (30) days or a fine of One Hundred Dollars ($100.00), or both.

Laws 1963, c. 148, § 713, emerg. eff. June 6, 1963.

§442714.  Depositions.

(a)  At any time after charges have been referred to trial by courtmartial any party may take oral or written depositions unless the convening authority forbids it for good cause.

(b)  The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c)  Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state, or by the laws of the place where the deposition is taken, to administer oaths.

(d)  A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any courtmartial or in any proceeding before a court of inquiry if it appears:

(1)  that the witness resides or is beyond the state in which the courtmartial or court of inquiry is ordered to sit, or beyond the distance of one hundred miles from the place of trial or hearing;

(2)  that the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3)  that the present whereabouts of the witness is unknown.

Laws 1963, c. 148, § 714, emerg. eff. June 6, 1963.

§442716.  Voting and rulings.

(a)  Voting by members of a general or special courtmartial on the findings, and on the sentence shall be by secret written ballot.  The junior member of the court shall in each case count the votes.  The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b)  Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the court as to the elements of the offense and charge the court:

(1)  that the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2)  that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3)  that, if there is a reasonable doubt, as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4)  that the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

(c)  Subsections (a) and (b) do not apply to a courtmartial composed of a military judge only.  The military judge of such a courtmartial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence.  The military judge of such a courtmartial shall make a general finding and shall in addition on request find the facts specially.  If an opinion or memorandum decision is filed, it will be sufficient if the findings of fact appear therein.

Laws 1963, c. 148, § 716, emerg. eff. June 6, 1963; Laws 1971, c. 232, § 14.

§442717.  Number of votes required.

(a)  No person may be convicted of an offense, except by the concurrence of twothirds (2/3) of the members present at the time the vote is taken.

(b)  All sentences shall be determined by the concurrence of twothirds (2/3) of the members present at the time that the vote is taken.

(c)  All other questions to be decided by the members of a general or special courtmartial shall be determined by a majority vote.  A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused.  A tie vote on any other question is a determination in favor of the accused.

Laws 1963, c. 148, § 717, emerg. eff. June 6, 1963.

§442718.  Court to announce action.

A courtmartial shall announce its findings and sentence to the parties as soon as determined.

Laws 1963, c. 148, § 718, emerg. eff. June 6, 1963.

§442719.  Record of trial.

(a)  Each general courtmartial shall keep a verbatim record of the proceedings of the trial of each case brought before it, and such record shall be authenticated by the signature of the president and the law officer.  In case the record cannot be authenticated by either the president or the law officer, by reason of the death, disability, or absence of such officer, it shall be signed by a member in lieu of him.  If both the president and the law officer are unavailable for such reasons, the record shall be authenticated by two members.

(b)  Each special courtmartial shall keep a separate record of the proceedings in each case, which record shall contain a summarized record of all evidence and proceedings of the court and be authenticated by the signature of the president and the trial counsel.  In case the record cannot be authenticated by either the president or the trial counsel, by reason of the death, disability, or absence of such officer, it shall be signed by a member in lieu of him.  If both the president and the trial counsel are unavailable for such reasons, the record shall be authenticated by two members of the courtmartial.  If the convening authority details or employs a qualified court reporter to record the record of the proceedings and a dishonorable discharge is adjudged, a verbatim record of the proceedings of the trial shall be kept.

(c)  Each summary courtmartial shall keep a separate record of the proceedings in each case, which record shall reflect the pleas of the accused to the charges and specifications, the findings and sentence, and the action by the convening authority.

(d)  Disposition of courtmartial records.  After final action by the convening authority, the original record of trial of each courtmartial will be filed in the office of the State Judge Advocate, one copy will be filed in the office of the staff judge advocate of the command concerned, and copy will be filed in the headquarters of the special courtmartial convening authority over the accused, and one copy will be given to the accused.

Laws 1963, c. 148, § 719, emerg. eff. June 6, 1963.

§442801.  Cruel and unusual punishments prohibited.

Punishment by flogging, or by branding, marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any courtmartial or inflicted upon any person subject to this code.  The use of irons, single or double, except for the purpose of safe custody, is prohibited.

Laws 1963, c. 148, § 801, emerg. eff. June 6, 1963.

§442802.  Maximum limits.

The punishment which a courtmartial may direct for an offense may not exceed limits prescribed by this code.

Laws 1963, c. 148, § 802, emerg. eff. June 6, 1963.

§442803.  Effective date of sentences.

(a)  All sentences of courtsmartial are effective on the date ordered executed.

(b)  Whenever a sentence of a courtmartial as lawfully adjudged and approved includes a forfeiture of pay or allowances, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority, and to any pay or allowances accrued before that date.

(c)  Any period of confinement included in a sentence of a courtmartial begins to run from the date the accused is confined pursuant to the sentence.  Any period during which the sentence to confinement is suspended shall not be computed as service of the term of confinement and will not affect the power of the convening authority to vacate the suspension at any time during the current enlistment of the accused.

Laws 1963, c. 148, § 803, emerg. eff. June 6, 1963.

§442804.  Execution of confinement.

(a)  A sentence of confinement adjudged by a military court may be carried into execution by confinement in a guardhouse or by confinement in any county jail designated by the convening authority. Persons so confined are subject to the same discipline and treatment as persons confined or committed to a county jail by the courts of the state.

(b)  The omission of the words "hard labor" from any sentence or punishment of a courtmartial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(c)  The keepers or officers in charge of the county jails of this state shall receive persons ordered into confinement before trial by the convening authority and persons sentenced to confinement by a military court and shall confine them according to law.  No such keeper or officer in charge will require payment of any fee or charge for so receiving or confining a person.

Laws 1963, c. 148, § 804, emerg. eff. June 6, 1963.

§442805.  Commitment under sentence of confinement.

When a sentence of confinement shall be imposed to be served otherwise than in a guardhouse, the convening authority shall issue a writ in the following or similar form:

STATE OF OKLAHOMA )

) ss

COUNTY OF _________)

To the Sheriff of ________ County, State of Oklahoma.

WHEREAS _______________ of ___________________ in the County of

(name of accused)  (unit designation)

________, a member of the Oklahoma National Guard, was on the ___ day of _____, 19__ tried by courtmartial and found guilty of _________

(offense)

in violation of the Oklahoma Military Code and was sentenced to serve _____ days' imprisonment; and

WHEREAS, as such sentence was approved and ordered executed by the convening authority, on the ____ day of _____, 19__;

THEREFORE, you are commanded to take the body of the said _______ and commit him to the keeper of the jail, who is hereby commanded to receive the body of the said _____ and keep him safely for the term of _____ days, after which he shall be released.

Fail not, but do as herein commanded and return make sixty (60) days from this date.

Dated at _____ in the County of _____ this _____ day of _____, 19__.

__________________________________

(name, rank, branch, organization,

and designation as convening

authority)

Laws 1963, c. 148, § 805, emerg. eff. June 6, 1963.

§442806.  Collection of fines.

(a)  All fines imposed as a sentence of a courtmartial shall be paid at the time of approval of the sentence by the convening authority.  Upon failure to pay the fine, the convening authority shall order the accused committed to a guardhouse or county jail until such fine shall have been paid, or until one (1) day shall have been served for each One Dollar ($1.00) of the fine imposed.

(b)  The commitment to the county jail will be in the following or similar form:

STATE OF OKLAHOMA)

)ss

COUNTY OF _______)

To the Sheriff of ____ County, State of Oklahoma.

WHEREAS________________ of _____________________________

(name of accused)   (unit designation)

in the County of ________, a member of the Oklahoma National Guard, was on the _____ day of _____, 19__ tried by courtmartial and found guilty of ___________ in violation of the Oklahoma Military Code and

(offense)

was sentenced to pay a fine of _____ Dollars; and

WHEREAS, such fine has not been paid;

NOW, THEREFORE, by authority of the State of Oklahoma, you are hereby commanded to take the body of the said _____ and commit it to the keeper of the jail in the County of _____, who is hereby commanded to receive the body of said _____ and keep him safely until he pays the sum above mentioned, or shall have served one (1) day for each dollar of said fine, after which time he shall be released.

Fail not but service and return make within sixty (60) days from this date.

Dated at _____ in the County of _____ this _____ day of _____, 19__.

_________________________________

(name, rank, branch, organization,

and designation as convening

authority)

(c)  The proceeds of all fines in summary, special, and general courtmartial cases shall be paid, to the account of the Adjutant General and all costs of prosecution shall be paid out of funds appropriated to the office of the Adjutant General.

Laws 1963, c. 148, § 806, emerg. eff. June 6, 1963.

§442901.  Execution of sentence - Suspension of sentence.

Except as provided in Sections 406 and 907 of this code, a courtmartial sentence may be ordered executed by the convening authority when approved by him.  He shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence as approved by him.

Laws 1963, c. 148, § 901, emerg. eff. June 6, 1963.

§442902.  Initial action on the record.

After a trial by courtmartial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or by the Governor.

Laws 1963, c. 148, § 902, emerg. eff. June 6, 1963.

§442903.  Action on general courtmartial records.

Before taking action in the case of a general courtmartial, the convening authority shall refer the record of each general courtmartial to the State Judge Advocate, who shall review the record and submit his written opinion thereon to the convening authority.  The review will include a summary of the evidence in the case, his opinion as to the adequacy and weight of the evidence and the effect of any error or irregularity reflecting the proceedings, and a specific recommendation as to the action to be taken by the convening authority.  If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.

Laws 1963, c. 148, § 903, emerg. eff. June 6, 1963.

§442904.  Reconsideration and revision.

(a)  If a specification before a courtmartial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(b)  Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a courtmartial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action.  In no case, however, may the record be returned:

(1)  for reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty;

(2)  for reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code; or

(3)  for increasing the severity of the sentence.

Laws 1963, c. 148, § 904, emerg. eff. June 6, 1963.

§442905.  Rehearings.

(a)  If the convening authority disapproves the findings and sentence of a courtmartial he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing.  In such a case he shall state the reasons for disapproval.  If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

(b)  Each rehearing shall take place before a courtmartial whose composition shall not include any member or military judge of the courtmartial which first heard the case.  Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first courtmartial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings or unless the sentence prescribed for the offense is mandatory.

Laws 1963, c. 148, § 905; Laws 1971, c. 232, § 15.

§442906.  Approval by the convening authority.

In acting on the findings and sentence of a courtmartial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved.  Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

Laws 1963, c. 148, § 906, emerg. eff. June 6, 1963.

§442907.  Review of records - Disposition.

Records of trial by courtsmartial shall be reviewed as follows:

(a)  General courtmartial records of trial will be reviewed as set forth in Section 903 of this code and the Governor's action on review of any such record of trial is final.

(b)  In all other cases not covered by subsection (a), if the sentence of a special courtmartial includes a dishonorable discharge, the entire record shall be sent to the appropriate staff judge advocate or legal officer of the state force concerned to be reviewed in the same manner as a record of trial by general courtmartial.  After such review, the convening authority shall approve or disapprove the findings and sentence, and if the approved sentence includes a dishonorable discharge, whether or not suspended, the record and the opinion of the staff judge advocate or legal officer shall be forwarded to the State Judge Advocate for review.  A sentence of dishonorable discharge shall not be ordered into execution until reviewed by the State Judge Advocate and approved by the Governor.

(c)  In a case reviewable by the State Judge Advocate under subsection (b), the State Judge Advocate may act only with respect to the findings and sentence as approved by the convening authority.  He may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and determines, on the basis of the entire record, should be approved.  In considering the record, he may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.  If the State Judge Advocate affirms the findings and the sentence to a dishonorable discharge, the entire record and his opinion will be forwarded to the Governor for approval.  The entire record will then be returned to the convening authority with appropriate instructions.  If the State Judge Advocate sets aside the findings and sentence, he may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing.  If he sets aside the findings and sentence and does not order a rehearing, he shall order that the charges be dismissed.

(d)  In a case reviewable by the State Judge Advocate under subsection (b), he shall instruct the convening authority to act in accordance with the final decision on the review.  If he has ordered a rehearing but the convening authority finds a rehearing impracticable, the convening authority may dismiss the charges.

(e)  The State Judge Advocate may order one or more boards of review, each composed of not less than three commissioned officers of the state military forces, each of whom must be a member of the bar of the highest court of the state.  Each board of review shall review the record of trial referred to it by the State Judge Advocate.  Boards of review have the same authority on review as the State Judge Advocate has under this section.

(f)  All other special and summary courtmartial records shall be sent to the staff judge advocate or legal officer of the appropriate force of the state military forces to be reviewed for legal sufficiency.

Laws 1963, c. 148, § 907, emerg. eff. June 6, 1963.

§442908.  Error of law - Lesser included offense.

(a)  A finding or sentence of a courtmartial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b)  Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.

Laws 1963, c. 148, § 908, emerg. eff. June 6, 1963.

§442909.  Review counsel.

(a)  Upon the final review of a sentence of a general courtmartial or of a sentence to a dishonorable discharge by a special courtmartial, the accused has the right to be represented by counsel before the reviewing authority.

(b)  Upon the request of an accused entitled to be so represented, the convening authority shall appoint a commissioned officer who is a member of the bar of the highest court of the state to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate, in the review of cases specified in subsection (a) of this section.

(c)  If provided by him, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.

Laws 1963, c. 148, § 909, emerg. eff. June 6, 1963.

§442910.  Vacation of suspension.

(a)  Before the vacation of the suspension of a special courtmartial sentence which as approved includes a dishonorable discharge, or of any general courtmartial sentence, the officer having special courtmartial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation.  The probationer shall be represented at the hearing by counsel if he so desires.

(b)  The record of the hearing and the recommendation of the officer having special courtmartial jurisdiction shall be sent for action to the Governor in cases involving a general courtmartial sentence, and to the commanding officer of the force of the state military forces of which the probationer is a member in all other cases covered by subsection (a) of this section.  If the Governor or commanding officer vacates the suspension, any unexecuted part of the sentence shall be executed.

(c)  The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

Laws 1963, c. 148, § 910, emerg. eff. June 6, 1963.

§442911.  Petition for a new trial.

At any time within two (2) years after approval by the convening authority of a courtmartial sentence, which extends to dismissal or dishonorable discharge, the accused may petition the Governor for a new trial on ground of newly discovered evidence or fraud.

Laws 1963, c. 148, § 911, emerg. eff. June 6, 1963.

§442912.  Remission and suspension.

(a)  A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(b)  The Governor may, for good cause, substitute an administrative form of discharge for a dishonorable discharge or dismissal executed in accordance with the sentence of a courtmartial.

Laws 1963, c. 148, § 912, emerg. eff. June 6, 1963.

§442913.  Restoration.

(a)  All rights, privileges, and property affected by an executed part of a courtmartial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered, and such executed part is included in a sentence imposed upon a new trial or rehearing.

(b)  If a previously executed sentence of dishonorable discharge is not imposed on a new trial the Governor shall substitute therefor a form of discharge authorized for administrative issuance, unless the accused is to serve out the remainder of his enlistment.

(c)  If a previously executed sentence of dismissal is not imposed on a new trial the Governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as, in the opinion of the Governor, that former officer would have attained had he not been dismissed.  The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization.  All time between the dismissal and reappointment shall be considered as service for all purposes.

Laws 1963, c. 148, § 913, emerg. eff. June 6, 1963.

§442914.  Finality of proceedings, findings, and sentences.

The proceedings, findings, and sentences of courtsmartial as reviewed and approved, as required by this code, and all dismissals and discharges carried into execution under sentences by courtsmartial following review and approval, as required by this code, are final and conclusive.  Orders publishing the proceedings of courtsmartial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state, subject only to action upon a petition for a new trial as provided in Sections 911 and 913 of this code.

Laws 1963, c. 148, § 914, emerg. eff. June 6, 1963.

§443002.  Principals.

Any person subject to this code who:

(1)  commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2)  causes an act to be done which if directly performed by him would be punishable by this code;

is a principal.

Laws 1963, c. 148, § 1002, emerg. eff. June 6, 1963.

§443003.  Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1003, emerg. eff. June 6, 1963.

§443004.  Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included herein.

Laws 1963, c. 148, § 1004, emerg. eff. June 6, 1963.

§443005.  Attempts.

(a)  An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending but failing to affect its commission, is an attempt to commit that offense.

(b)  Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a courtmartial may direct, unless otherwise specifically prescribed.

(c)  Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

Laws 1963, c. 148, § 1005, emerg. eff. June 6, 1963.

§443006.  Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1006, emerg. eff. June 6, 1963.

§443007.  Solicitation.

Any person subject to this code who solicits or advises another or others to desert in violation of Section 1010 of this code, mutiny or sedition in violation of Section 1019 of this code, or to commit an act of misbehavior before the enemy in violation of Section 1024 of this code, shall be punished as the courtmartial may direct.

Laws 1963, c. 148, § 1007, emerg. eff. June 6, 1963.

§443008.  Fraudulent enlistment, appointment, or separation.

Any person who:

(1)  procures his own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2)  procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1008, emerg. eff. June 6, 1963.

§443009.  Unlawful enlistment, appointment, or separation.

Any person subject to this code who effects an enlistment or appointment in, or a separation from, the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1009, emerg. eff. June 6, 1963.

§443010.  Desertion.

(a)  Any member of the state military forces who:

(1)  without authority goes or remains absent from his unit, organization, or place of duty with intent to remain away therefrom permanently;

(2)  quits his unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3)  without being regularly separated from one of the state military forces, enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he has not been regularly separated;

is guilty of desertion.

(b)  Any commissioned officer of the state military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(c)  Any person found guilty of desertion or attempt to desert shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1010, emerg. eff. June 6, 1963.

§443011.  Absence without leave.

Any person subject to this code, who, without authority:

(1)  fails to go to his appointed place of duty at the time prescribed;

(2)  goes from that place; or

(3)  absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1011, emerg. eff. June 6, 1963.

§443012.  Missing movement.

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which he is required in the course of duty to move shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1012, emerg. eff. June 6, 1963.

§443013.  Contempt towards officials.

Any person subject to this code who uses contemptuous words against the President, the Governor, or the Governor of any other state, territory, commonwealth, or possession in which that person may be serving, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1013, emerg. eff. June 6, 1963.

§443014.  Disrespect towards superior commissioned officer.

Any person subject to this code who behaves with disrespect towards his superior commissioned officer shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1014, emerg. eff. June 6, 1963.

§443015.  Assaulting or willfully disobeying superior commissioned officer.

Any person subject to this code who:

(1)  strikes his superior commissioned officer, or draws or lifts up any weapon, or offers any violence against him while he is in the execution of his office; or

(2)  willfully disobeys a lawful command of his superior commissioned officer;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1015, emerg. eff. June 6, 1963.

§443016.  Insubordinate conduct toward warrant officer or noncommissioned officer.

Any warrant officer or enlisted member who:

(1)  strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of his office;

(2)  willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

(3)  treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer, while that officer is in the execution of his office;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1016, emerg. eff. June 6, 1963.

§443017.  Failure to obey order or regulation.

Any person subject to this code who:

(1)  violates or fails to obey any lawful general order or regulation;

(2)  having knowledge of any other lawful order issued by a member of the state military forces which it is his duty to obey, fails to obey the order; or

(3)  is derelict in the performance of his duties;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1017, emerg. eff. June 6, 1963.

§443018.  Cruelty and maltreatment.

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1018, emerg. eff. June 6, 1963.

§443019.  Mutiny or sedition.

(a)  Any person subject to this code who:

(1)  with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2)  with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3)  fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b)  A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1019, emerg. eff. June 6, 1963.

§443020.  Resistance, breach of arrest, and escape.

Any person subject to this code who resists or breaks arrest or who escaped from physical restraint lawfully imposed shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1020, emerg. eff. June 6, 1963.

§443021.  Releasing prisoner without proper authority.

Any person subject to this code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1021, emerg. eff. June 6, 1963.

§443022.  Unlawful detention of another.

Any person subject to this code who, except as provided by law or regulation, arrests or confines any person shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1022, emerg. eff. June 6, 1963.

§443023.  Noncompliance with procedural rules.

Any person subject to this code who:

(1)  is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2)  knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1023, emerg. eff. June 6, 1963.

§443024.  Misbehavior before the enemy.

Any person subject to this code who before or in the presence of the enemy:

(1)  runs away;

(2)  shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his duty to defend;

(3)  through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4)  casts away his arms or ammunition;

(5)  is guilty of cowardly conduct;

(6)  quits his place of duty to plunder or pillage;

(7)  causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8)  willfully fails to do his utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his duty so to encounter, engage, capture, or destroy; or

(9)  does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1024, emerg. eff. June 6, 1963.

§443025.  Subordinate compelling surrender.

Any person subject to this code who compels or attempts to compel the commander of any of the state military forces of the state, or of any other state, to give it up to any enemy or to abandon it, or who strikes the colors or flag to any enemy without proper authority, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1026, emerg. eff. June 6, 1963.

§443026.  Improper use of countersign.

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1026, emerg eff. June 6, 1963.

§443027.  Forcing a safeguard.

Any person subject to this code who forces a safeguard shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1027, emerg. eff. June 6, 1963.

§443028.  Captured or abandoned property.

(a)  All persons subject to this code shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b)  Any person subject to this code who:

(1)  fails to carry out the duties prescribed in subsection (a);  (2)  buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3)  engages in looting or pillaging;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1028, emerg. eff. June 6, 1963.

§443029.  Aiding the enemy.

Any person subject to this code who:

(1)  aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2)  without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1029, emerg. eff. June 6, 1963.

§443030.  Misconduct of a prisoner.

Any person subject to this code who, while in the hands of the enemy in time of war:

(1)  for the purpose of securing favorable treatment by his captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2)  while in a position of authority over such persons maltreats them without justifiable cause;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1030, emerg. eff. June 6, 1963.

§443031.  False official statements.

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement, knowing it to be false, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1031, emerg. eff. June 6, 1963.

§443032.  Military property  Loss, damage, destruction or wrongful disposition - Failure to return.

A.  Any person subject to this code who, without proper authority:

(1)  sells or otherwise disposes of;

(2)  willfully or through neglect damages, destroys, or loses; or

(3)  willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of;

any military property of the United States or of the state shall be punished as a courtmartial may direct.

B.  Any person who fails to return any military property, equipment, identification papers or other items belonging to the Armed Forces of the United States, or the Oklahoma Military Forces, after having been given proper notice to return the property or equipment, shall be guilty of a misdemeanor and shall be punished by a fine in an amount not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than ninety (90) days, or by both said fine and imprisonment.

C.  Notice to return military property, equipment, identification papers or other items to the Armed Forces of the United States, or the Oklahoma Military Forces, may be given by personal notice upon the person in possession of the property or by mailing a registered or certified letter, restricted delivery with return receipt requested, to the person's last-known address.  The notice shall recite this section and contain a demand that the property be returned or, if it has been lost or destroyed, that restitution be paid as provided in subsection D of this section.

D.  A person may avoid prosecution under this section by returning the property or making restitution to the responsible official of the Armed Forces of the United States or the Oklahoma Military Forces, as applicable, prior to the time of filing thereon.

Laws 1963, c. 148, § 1032, emerg. eff. June 6, 1963; Laws 1990, c. 97, § 1, emerg. eff. April 18, 1990.

§443033.  Property other than military property  Waste, spoilage, or destruction.

Any person subject to this code who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property, other than military property of the United States or of the state, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1033, emerg. eff. June 6, 1963.

§443034.  Improper hazarding of vessel.

(a)  Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a courtmartial may direct.

(b)  Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1034, emerg. eff. June 6, 1963.

§443035.  Drunken or reckless driving.

Any person subject to this code who, while in a duty status, operates any vehicle while drunk, or in a reckless or wanton manner, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1035, emerg. eff. June 6, 1963.

§443036.  Drunk on duty  Sleeping on post  Leaving post before relief.

Any person subject to this code who is found drunk on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1036, emerg. eff. June 6, 1963.

§443037.  Dueling.

Any person subject to this code who fights, or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1037, emerg. eff. June 6, 1963.

§443038.  Malingering.

Any person subject to this code who for the purpose of avoiding work, duty, or service in the state military forces:

(1)  feigns illness, physical disablement, mental lapse or derangement; or

(2)  intentionally inflicts selfinjury;

shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1038, emerg. eff. June 6, 1963.

§443039.  Riot or breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1039, emerg. eff. June 6, 1963.

§443040.  Provoking speeches or gestures.

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1040, emerg. eff. June 6, 1963.

§443041.  Perjury.

Any person subject to this code who in a judicial proceeding or in the course of any investigation conducted under this code willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1041, emerg. eff. June 6, 1963.

§443042.  Frauds against the government.

Any person subject to this code:

(1)  who, knowing it to be false or fraudulent

(A)  makes any claim against the United States, the state, or any officer thereof; or

(B)  presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States, the state, or any officer thereof;

(2)  who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(A)  makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(B)  makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(C)  forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3)  who, having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt; or

(4)  who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements herein contained and with intent to defraud the United States or the state;

shall, upon conviction, be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1042, emerg. eff. June 6, 1963.

§443043.  Larceny and wrongful appropriation.

(a)  Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1)  with intent permanently to deprive or defraud another person of the use and benefit of property, or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2)  with intent temporarily to deprive or defraud another person of the use and benefit of property, or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(b)  Any person found guilty of larceny or wrongful appropriation shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1043, emerg. eff. June 6, 1963.

§443044.  Conduct unbecoming an officer and a gentleman.

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a courtmartial may direct.

Laws 1963, c. 148, § 1044, emerg. eff. June 6, 1963.

§443045.  General article.

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary courtmartial according to the nature and degree of the offense and shall be punished at the discretion of that court.  However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, assault, burglary, or housebreaking, jurisdiction of which is reserved to civil courts.

Laws 1963, c. 148, § 1045, emerg. eff. June 6, 1963.

§443101.  Courts of inquiry.

(a)  Courts of inquiry to investigate any matter may be convened by the Governor or by any other person designated by the Governor for that purpose, whether or not the persons involved have requested such an inquiry.

(b)  A court of inquiry consists of three or more commissioned officers.  For each court of inquiry the convening authority shall also appoint counsel for the court.

(c)  Any person subject to this code whose conduct is subject to inquiry shall be designated as a party.  Any person subject to this code or employed in the division of military affairs, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court.  Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to crossexamine witnesses, and to introduce evidence.

(d)  Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e)  The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(f)  Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courtsmartial.

(g)  Courts of inquiry shall make findings of fact but not express opinions or make recommendations unless required to do so by the convening authority.

(h)  Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority.  If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president.  If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

Laws 1963, c. 148, § 1101, emerg. eff. June 6, 1963.

§443102.  Authority to administer oaths.

(a)  The following members of the state military forces may administer oaths for the purposes of military administration and military justice:

(1)  the State Judge Advocate and all assistant state judge advocates;

(2)  all law specialists;

(3)  all summary courtsmartial;

(4)  all adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(5)  all staff judge advocates and assistant staff judge advocates;

(6)  all legal officers;

(7)  the president, law officer, trial counsel, and assistant trial counsel for all general and special courtsmartial;

(8)  the president and the counsel for the court of any court of inquiry;

(9)  all officers designated to take a deposition; and

(10)  all persons detailed to conduct an investigation.

(b)  The signature of the foregoing individuals, together with the title of his office, is prima facie evidence of his authority.

Laws 1963, c. 148, § 1102, emerg. eff. June 6, 1963.

§443103.  Sections to be explained.

Sections 102, 103, 201  301, 504, 506, 702, 801, 1001  1043, and 1103  1105 of this code shall be carefully explained to every enlisted member at the time of his enlistment, transfer, or induction into or at the time of his order to duty in or with any of the state military forces, or within thirty (30) days thereafter.  They shall also be explained annually to each unit of the state military forces.  A complete text of this code shall be made available to any member of the state military forces, upon his request, for his personal examination.

Laws 1963, c. 148, § 1103, emerg. eff. June 6, 1963.

§443104.  Complaints of wrongs.

Any member of the state military forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the Governor or Adjutant General.

Laws 1963, c. 148, § 1104, emerg. eff. June 6, 1963.

§443109.  Immunity for action of military courts.

No accused may bring an action or proceeding against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence, or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

Laws 1963, c. 148, § 1109, emerg. eff. June 6, 1963.

§443110.  Presumption of jurisdiction.

The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

Laws 1963, c. 148, § 1110, emerg. eff. June 6, 1963.

§443112.  Uniformity of interpretation.

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact similar provisions, and so far as practical, to make that law uniform with the military law of the United States.

Laws 1963, c. 148, § 1112, emerg. eff. June 6, 1963.

§443113.  Short title.

This act may be cited as the "Oklahoma Code of Military Justice."

Laws 1963, c. 148, § 1113, emerg. eff. June 6, 1963.

§44-3114.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.



Title 45. — Mines and Mining

OKLAHOMA STATUTES

TITLE 45.

MINES AND MINING

_________

§45-1.  Oklahoma Mining Commission - Status - Appointment - Term - Membership - Meetings - Removal - Vacancies - Officers.

A.  1.  There is hereby created the Oklahoma Mining Commission.  The Commission shall be composed of nine (9) members to be appointed by the Governor with the advice and consent of the Senate.

2.  The Commission shall constitute a body corporate of the State of Oklahoma, and exercise by the Commission of the powers conferred by this act shall be deemed and shall be held to be an essential governmental function of the State of Oklahoma.

3.  Beginning January 1, 1986, one member shall be appointed for a term of one (1) year (Position One); one member shall be appointed for a term of two (2) years (Position Two); one member shall be appointed for a term of three (3) years (Position Three); one member shall be appointed for a term of four (4) years (Position Four); one member shall be appointed for a term of five (5) years (Position Five); two members shall be appointed for a term of six (6) years (Positions Six and Seven); and two members shall be appointed for a term of seven (7) years (Positions Eight and Nine).

4.  After the initial terms, appointments shall be made for seven (7) years.  All appointments made for seven-year terms commencing prior to June 1, 1995, are hereby ratified.  Each member shall be a qualified elector of this state.

5.  The membership shall consist of at least one person with a background in engineering or geology; one person with a background in labor or workers' safety; one person with a background in agriculture or soil conservation; one person with a background in transportation; one person with a background in economic development or banking; one person with a background in public utilities; one person with a background in natural resources; and two persons selected at large.  All persons appointed to the Commission must be able to meet, at the time they take the constitutional and statutory oath of office, the provisions in Section 767 of this title, 30 U.S.C. Section 1267(g) and 30 C.F.R. Section 705.

B.  The Commission shall meet at least six times annually.  A majority of the Commission shall constitute a quorum.  Commission members may be removed only for cause.

Whenever a vacancy shall occur, the Governor shall appoint a person to fill the unexpired term of the vacant office.  Each member of the Commission shall take and subscribe to the constitutional and statutory oath of office prior to the performance of any duties as a Commission member.

C.  The Commission shall reorganize annually by electing a chair, vice-chair and secretary from the membership of the Commission who shall perform, for one (1) year from the date of their election, such duties as shall be prescribed by the Commission.

D.  The chair of the Commission or the Director may call a meeting of the Commission at any time and at any place within the state.  Only in case of a tie vote shall the Director have the right to vote.  Prior to all meetings of the Commission, notice of such meetings shall be in accordance with the applicable state meeting laws.

E.  The term "State Mining Board" appearing in the Oklahoma Statutes shall mean the "Oklahoma Mining Commission".  The term "Chief Mine Inspector" appearing in the Oklahoma Statutes shall mean "Director of the Department of Mines" in the absence of an appointed Chief Mine Inspector.

Added by Laws 1929, c. 251, p. 322, art. 1, § 1.  Amended by Laws 1949, p. 291, § 1, emerg. eff. June 9, 1949; Laws 1965, c. 262, § 1, emerg. eff. June 23, 1965; Laws 1978, c. 123, § 1; Laws 1981, c. 121, § 1, emerg. eff. April 28, 1981; Laws 1981, c. 272, § 8, eff. July 1, 1981; Laws 1982, c. 296, § 1, eff. Sept. 1, 1982; Laws 1983, c. 333, § 15, emerg. eff. June 29, 1983; Laws 1985, c. 239, § 1, eff. Jan. 1, 1986; Laws 1995, c. 326, § 1, emerg. eff. June 8, 1995; Laws 1996, c. 85, § 1, emerg. eff. April 15, 1996.

§451.2.  Violation of Board order  Notice  Hearing  Misdemeanor  Injunction  Action.

A.  Whenever the Board determines there are reasonable grounds to believe there has been a violation of any order of the Board adopted pursuant to Title 45 of the Oklahoma Statutes, it shall give written notice to the alleged violator specifying the cause of the complaint.  Such notice shall require that the matters complained of be corrected within a specified time or that the alleged violator appear before the Board at a time and place specified in the notice to answer the charges.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection C of this section not less than twenty (20) days before the time set for the hearing.

B.  The Board shall afford the alleged violator an opportunity for a hearing in conformity with the Administrative Procedures Act. On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon.  The Board shall give written notice of such order to the alleged violator.  The order of the Board shall become final and binding on all parties unless appealed to the district court within thirty (30) days after notice of such order has been sent to the parties.

C.  Any notice, order or other instrument issued by the Board pursuant to this section may be served either personally, by publication, or by mailing a copy by registered mail directed to the alleged violator at his lastknown address as shown by the files or records of the Board.  Proof of such service shall be filed in the office of the Board.

D.  Unless otherwise specified by law, any person who violates any of the provisions of Title 45 of the Oklahoma Statutes or who violates any order or determination of the Board promulgated pursuant to this section shall be guilty of a misdemeanor and in addition thereto may be enjoined from continuing such violation. Each day upon which such violation occurs shall constitute a separate violation.

The Attorney General, on the request of the Board, shall bring an action against any person violating any order or determination of the Board adopted pursuant to Title 45 of the Oklahoma Statutes.

Added by Laws 1982, c. 296, § 3.

§451.3.  Hearings  Hearing officer  Judicial review.

A.  All hearings required by the Board may be conducted by the Board itself at aregular or special meeting of the Board or the Board may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Board at any time and place.

B.  Any person aggrieved by a final order or other final determination of the Board may, or the Attorney General on behalf of the state may, petition for a judicial review for rehearing, reopening or reconsideration of the matter, as provided for in Section 317 of Title 75 of the Oklahoma Statutes.

Added by Laws 1982, c. 296, § 4.

§451.4.  Inspection of mines  Mining records.

The Chief Mine Inspector or his duly authorized representative shall have the power to enter at reasonable times upon any private or public property for the purpose of inspecting and investigating conditions relating to the health and safety of anyone employed in a mine in this state or to carry out its duties as required by this title.

The Board may require the maintenance of records relating to mining.  Copies of such records shall be submitted to the Board on request.

Added by Laws 1982, c. 296, § 5.

§451.5.  Rules and regulations.

The Board shall adopt within one hundred and eighty (180) days of the effective date of this act, rules and regulations governing ventilation, underground haulage, hoisting operations, explosives, and such other regulations it may deem necessary to protect the health and safety of persons employed in the mines of this state.

Added by Laws 1982, c. 296, § 6.

§451a.  Powers and duties of Commission.

A.  The Oklahoma Mining Commission shall be the policydetermining agency for the Department of Mines and shall determine the broad plans and programs for the accomplishment of duties and responsibilities vested by law in said Commission, the Chief Mine Inspector and the Department of Mines, and may in the absence of an appointed Chief Mine Inspector, fix the duties and responsibilities of personnel employed by the Department including, in the absence of an appointed Chief Mine Inspector, the Director of the Department of Mines.  It shall have the authority to delegate to its chairman, to one or more agents or employees, such powers and duties as it may deem proper.  Each member of the Commission shall be reimbursed for actual and necessary travel expenses necessarily incurred in the discharge of official duties as provided in the State Travel Reimbursement Act.

B.  In addition to other powers and duties specified by law, the Oklahoma Mining Commission shall have the power and duty to:

1.  acquire by gift, devise, purchase or otherwise, absolutely or in trust, and to hold and, unless otherwise restricted by the terms of the gift or devise, any real property or real estate or other interest therein as may be necessary in carrying into effect the purpose of this act.

2.  enter into contracts and to execute all instruments necessary to fulfill its duties, respecting the protection, preservation, maintenance and operation of such buildings and sites as it may select.

Added by Laws 1985, c. 239, § 2, eff. Jan. 1, 1986.  Amended by Laws 1990, c. 266, § 74, operative July 1, 1990.

§451b.  Chief Mine Inspector  Director.

The chief executive officer of the Department of Mines shall be the Chief Mine Inspector.  In the absence of an appointed Chief Mine Inspector the chief executive officer shall be the Director who shall be appointed by the Oklahoma Mining Commission and who shall serve at the pleasure of said Commission and fix his or her duties and compensation.  The Director shall be chosen with regard to his or her knowledge, training, experience and ability in administering the functions of the Department.  No person shall be appointed Director who has not been a resident and a qualified elector of this state for a period of at least three (3) years preceding appointment.

Added by Laws 1985, c. 239, § 3, eff. Jan. 1, 1986.

§451c.  Powers and duties of Director.

Subject to the policies, rules and regulations of the Oklahoma Mining Commission, the Director shall:

1.  Be responsible for organizing the Department of Mines in a manner efficiently to achieve the objectives of the Commission;

2.  Prepare and submit plans for administering the programs of the Commission;

3.  Prepare a personnel schedule, employ personnel, define duties, appoint technicians and consultants, and fix salaries or compensation, upon approval by the Commission; and

4.  Administer all policies formulated and adopted by the Commission.

Added by Laws 1985, c. 239, § 4, eff. Jan. 1, 1986.

§45-1d.  Additional powers and duties of Director.

A.  The Director of the Department of Mines with the approval of the Commission shall have and is authorized to exercise the following duties:

1.  To appoint a miner certification advisory council or other such advisory council as may be required to accomplish government functions; and

2.  To provide assistance, advice and counsel to the Commission when requested.

B.  Any advisory councils shall meet at such times and places as the members may deem most convenient for the transaction of business.  A majority of such councils shall constitute a quorum.  Each member of such councils shall be reimbursed for actual and necessary expenses incurred in the discharge of official duties with approval of the Director and the Commission as provided in the State Travel Reimbursement Act.

Added by Laws 1985, c. 239, § 5, eff. Jan. 1, 1986.  Amended by Laws 1986, c. 308, § 5, operative July 1, 1986; Laws 1998, c. 364, § 12, emerg. eff. June 8, 1998.

§451e.  Oklahoma Miner Training Institute  Establishment  Faculty and services  Director  Advisor.

A.  There is hereby established the Oklahoma Miner Training Institute.  The Oklahoma Miner Training Institute shall administer miner safety training programs and economic development programs to assist the mining industry in this state.

B.  The Oklahoma Mining Commission shall contract with the Board of Regents of Eastern Oklahoma State College in Wilburton for facilities, faculty and services necessary for the operation of the Institute including, but not limited to, the services of a Director of the Institute and for the development of appropriate curriculum and other services to be offered by the Institute.  The Regents of Eastern Oklahoma State College shall appoint a Director for the Oklahoma Miner Training Institute.

C.  The Director of the Oklahoma Miner Training Institute shall have knowledge, training, experience and ability consistent with the functions of the Oklahoma Miner Training Institute.  Further, the Director shall have been a resident and a qualified elector of this state for a period of at least three (3) years prior to his selection as Director.

D.  The Oklahoma Mining Commission shall act in an advisory capacity concerning the operations of the Oklahoma Miner Training Institute.

Added by Laws 1986, c. 308, § 9, operative July 1, 1986. Amended by Laws 1988, c. 235, § 3, operative Oct. 1, 1988.

§451f.  Oklahoma Miner Training Institute  Duties.

The Oklahoma Miner Training Institute shall:

1.  Conduct miner safety training programs consistent with the needs of the mining industry within this state and the training requirements of the Oklahoma Mining Commission;

2.  Assist and cooperate with the Oklahoma Mining Commission by conducting examinations of students of the Oklahoma Miner Training Institute applying for certificates of competency issued by the Oklahoma Mining Commission; and

3.  Assist the Oklahoma Mining Commission in developing ways to expand existing markets and create new markets for coal and noncoal mining operations and to further the economic development of the mining industry.

Added by Laws 1986, c. 308, § 10, operative July 1, 1986. Amended by Laws 1988, c. 235, § 4, operative Oct. 1, 1988.

§45-1g.  Department of Environmental Quality - Regulation of certain mining activities.

Any point source discharge, the disposal of any hazardous waste, as regulated by the Oklahoma Hazardous Waste Management Act, or solid waste, sewage or other wastewater, and any air emission subject to the Oklahoma Clean Air Act, from any mine or mining activity shall be regulated by the Department of Environmental Quality.

Added by Laws 1993, c. 145, § 271, eff. July 1, 1993.

§452.  Certificates of competency  Violations  Examinations  Qualification.

A.  No person shall act as a mine superintendent, mine foreman, fire boss, shotfirer, certified surface blaster, hoisting engineer or miner without first having obtained a certificate of competency from the Oklahoma Mining Commission.  No person shall employ such mine superintendent, mine foreman, fire boss, shotfirer, certified surface blaster, hoisting engineer or miner who does not hold such certificate.  Any person who violates the provisions of this subsection, upon conviction, shall be fined not more than One Thousand FiveHundred Dollars ($1,500.00) or be imprisoned in the county jail for a term not more than six (6) months, or both.

B.  The examination for a certificate of competency as mine superintendent, mine foreman, fire boss, shotfirer, certified surface blaster or hoisting engineer shall be administered by only employees or advisors of the Department of Mines who also hold equal or higher certificates of competency.  The examination shall be sufficient to determine that such applicant fully understands the requirements of the coal mining laws of this state.

Each applicant for mine superintendent, mine foreman, fire boss, certified surface blaster, hoisting engineer or shotfirer shall hold a firstaid certificate issued within one (1) year prior to the date of the examination of the Department by an organization recognized by the Oklahoma Mining Commission.

C.  The Department shall hold monthly examinations for certificates of competency as underground miners.  Applicants for such certificate may be granted a temporary permit by the Commission until an examination is held by theDepartment in the region in which the applicant resides.  Applicants must successfully answer a written or oral examination pertaining to such requirements and qualifications of underground miners as are determined necessary by the Commission.

D.  Certificates of competency shall be granted by the Oklahoma Mining Commission to persons who have given the Department satisfactory evidence of their ability to perform the duties and skills as are required for the Council. Previous experience and record of service of the applicant shall have equal weight with the examination.

E.  The minimum experience necessary for certificates of competency are as follows:

1.  Shotfirer  1 year's practical underground

experience.

2.  Certified surface blaster  1 year's practical

experience.

3.  Hoisting engineer  1 year's practical

hoisting experience.

4.  Fire boss  2 years' practical underground

experience.

5.  Mine foreman  3 years' practical underground

experience.

6.  Superintendent  5 years' practical underground

experience.

7.  Practical miner  1 year's practical experience

as a miner or the equivalent

experience as defined by the

Commission.

Provided that the underground experience requirement for mine foreman and the superintendent shall not apply to those positions in surface mining.

F.  A student who has completed an accredited twoyear or fouryear mining program shall be credited one (1) year of experience toward a fire boss, mine foreman or superintendent certification.

Amended by Laws 1982, c. 296, § 7; Laws 1985, c. 239, § 6, eff. Jan. 1, 1986; Laws 1986, c. 308, § 6, operative July 1, 1986.

§453.  Chief Mine Inspector  Assistant Mine Inpectors.

The Chief Mine Inspector shall be a citizen of the United States and shall have been a resident of the State of Oklahoma for the three (3) years prior to his appointment to office.  In addition, the Chief Mine Inspector shall have had eight (8) years' actual experience as a practical miner.  For the purposes of this section employment as an inspector for the Department of Mines shall be considered practical mining experience.  The Chief Mine Inspector shall be appointed by the Governor by and with the consent of the Senate for a term of four (4) years to run concurrently with the term of the Governor.  At any time that such office becomes vacant, the Governor shall appoint with the consent of the Senate a successor to complete the unfinished term of office.

The Deputy Chief Mine Inspector shall possess the same residency requirements necessary for the Chief Mine Inspector.  The Deputy Chief Mine Inspector shall be appointed by and shall serve at the pleasure of the Governor and shall be under the direction of the Chief Mine Inspector. The Deputy Chief Mine Inspector shall assume all of the duties and responsibilities of the Chief Mine Inspector in the absence of the Chief Mine Inspector.

The assistant mine inspectors shall be appointed by and at all times be under the direction of the Chief Mine Inspector.  The assistant mine inspectors appointed to inspect underground mining operations shall have a minimum of three (3) years' practical mining experience, and shall have obtained as a minimum a certificate of competency as a mine foreman.

Amended by Laws 1982, c. 296, § 8.

§453.1.  Director of Department of Mines.

In the absence of an appointed Chief Mine Inspector, the Governor shall appoint a Director of the Department of Mines with the advice and consent of the Senate.

The Director of the Department of Mines shall assume the duties and responsibilities of the Chief Mine Inspector until said Chief Mine Inspector is so appointed.

Added by Laws 1985, c. 324, § 8, emerg. eff. July 29, 1985.

§455.  Certificates  Contents  Fees.

Certifications required by this title shall be issued under the signature and seal of the Oklahoma Mining Commission. Such certificates shall bear the date of issuance, full name and age of the recipient and shall designate the position for which the recipient is certified by the Commission.  Applications for certificates of competency shall be accompanied with the following fees:

1.  Superintendent $20.00

2.  Mine foreman 15.00

3.  Fire boss 10.00

4.  Shotfirer 10.00

5.  Certified surface blaster 10.00

6.  Hoisting engineer 10.00

7.  Practical miner   5.00

Amended by Laws 1982, c. 296, § 9; Laws 1985, c. 239, § 7, eff. Jan. 1, 1986.

§456.  Secretary  Record of issue of certificates  Effect of certificates  Notice and list of names.

The Secretary of the Oklahoma Mining Commission shall make a record of the names and addresses of all persons to whom certificates are issued.  Certificates of competency when issued as provided for herein, shall entitle the holders thereof to accept and discharge the duties for which said certificates declare them qualified.

The Director shall advise the Oklahoma Mining Commission as far in advance as possible the date and place of an examination to be held by the Department, and shall, as soon as examination is completed, furnish the Commission a list of the names of all persons who took the examination and persons successfully completing said examination shall be duly notified.

Amended by Laws 1985, c. 239, § 8, eff. Jan. 1, 1986.

§458.  Temporary permits.

The Secretary of the Board may, upon the recommendation of at least two other members of the Board, issue a temporary permit to an applicant for a certificate for mine foreman, fire boss, shot firer or hoisting engineer.  Said temporary permit shall be valid only until next meeting of the Board or not to exceed thirtyone (31) days.

Laws 1929, c. 251, p. 324, art. 1, § 8; Laws 1949, p. 294, § 7.

§45-9.1.  Quarrying or mining with use of explosives near schools or churches prohibited - Exceptions.

It shall be unlawful for any person, firm or corporation, individually or in association with others, to establish, open up, commence or carry on any quarrying operation for stone or stone products wherein blasting is required, or to conduct any other quarrying operations for commercial or industrial purposes requiring the use of powder, dynamite, nitroglycerin or other explosives within a minimum distance established by rule or regulation adopted by the Chief Mine Inspector from any established school, church or other house of worship.  This section shall not apply to underground mines or to any quarrying or mining plants already constructed or in actual operation before June 19, 1961.

Added by Laws 1961, p. 292, § 1.  Amended by Laws 1982, c. 181, § 1, emerg. eff. April 20, 1982.  Renumbered from § 1370 of Title 21 by Laws 1995, c. 344, § 35, eff. Nov. 1, 1995.

NOTE:  Laws 1982, c. 127, § 1 repealed by Laws 1983, c. 31, § 1, emerg. eff. April 20, 1983.

§4521.1.  Mining districts.

It shall be the duty of the Chief Mine Inspector to create mining districts for the assistant mine inspectors to carry out their duties under the law.  The boundaries of such districts shall be drawn so that the inspection of the mines insures the full compliance with laws related to the health and safety of miners and the reclamation of lands affected by surface mining.

Laws 1981, c. 121, § 2, emerg. eff. April 28, 1981.

§4531.  Chief Mine Inspector  Annual report to Governor.

On or before the first day of August of each year, the Chief Mine Inspector shall submit to the Governor a report on the various systems of mining practiced in the state, methods of mine ventilation, type of machinery employed, and such other matters as may pertain to the general welfare of the public, miners and others connected with mining.

Amended by Laws 1982, c. 296, § 10.

§4532.  Examinations of mines.

The Chief Mine Inspector shall, from time to time, make such examinations of any mine or mines in the state necessary for the proper enforcement of the mining laws.

Laws 1929, c. 251, p. 325, art. 3, § 2.

§4533.  Journal of inspections  Official communications  Equipment and material.

The Chief Mine Inspector shall keep in his office a journal or record of all inspections, examinations and work done under his administration, and a copy of all official communications and he is hereby authorized to procure, at the expense of the state, such apparatus, instruments and chemicals as may be found necessary for the proper discharge of his duties under this Act.  The Legislature shall, from time to time, when necessary, appropriate such funds as may be necessary for the purchase of such equipment and material. All books, records, apparatus, instruments and chemicals pertaining to his office shall be the property of the state and shall be delivered by him to his successor in office and the same shall be exhibited to any and all interested persons at all reasonable times.

Laws 1929, c. 251, p. 325, art. 3, § 3.

§4534.  Office  Property of state.

The Chief Mine Inspector shall have an office at the seat of government in which he shall keep the maps and plans of all mines in the state and all records, correspondence, papers, apparatus and other property belonging to the state pertaining to his office.  All such property shall be kept in accessible and convenient form, in a fire proof vault convenient to his office and furnished by the state, for reference by persons entitled to examine them.  The Chief Mine Inspector shall not permit such maps, plans, records and papers to be removed from his office.

Laws 1929, c. 251, p. 326, art. 3, § 4.

§4537.  Withdrawal of person's from dangerous mine  Violations  Penalties.

The Chief Mine Inspector or assistant mine inspector is authorized to temporarily withdraw all persons from a dangerous mine or portion thereof.  Any owner, operator, lessee or agent who impedes, hinders, or obstructs, either directly or indirectly, the Chief Mine Inspector or assistant mine inspector from carrying out duties required by this section, upon conviction, shall be guilty of a misdemeanor and shall be fined not more than Two Thousand Five Hundred Dollars ($2,500.00) or imprisoned in the county jail for not more than thirty (30) days, or both.

Any mine employee who neglects to comply with an order of the Chief Mine Inspector or assistant mine inspector temporarily withdrawing persons from the mine, upon conviction, shall be guilty of a misdemeanor and shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned in the county jail not more than thirty (30) days, or both.

Amended by Laws 1982, c. 296, § 11.

§4540.  Obstruction of inspectors  Penalty.

Every person who willfully obstructs the Chief Mine Inspector or district mine inspector, in the execution of his duties under this Act shall be guilty of a misdemeanor and upon conviction he shall be punished as hereinafter provided.

Laws 1929, c. 251, p. 328, art. 3, § 10.

§4541.  Disputes between operators and miners.

In case of dispute between operators and miners on the proper interpretation of rules, regulations, and laws in relation to mines and subjects relating thereto and providing for the health and safety of persons employed therein, and the dispute is filed in formal written form with the Department of Mines, the Chief Mine Inspector shall call a meeting of the Mining Board to review the dispute.  An opinion of the proper interpretation of the disputed rule, regulation, or law, concurred in by a majority of the Mining Board, shall be binding upon the mining department to enforce, and the operators and miners must abide by the opinion unless the opinion of the Mining Board is at variance with an opinion of interpretation by the Attorney General of the intent of the rule, regulation, or law. In case the opinion of the Attorney General is at variance with the opinion of the Mining Board, then all parties must abide by the opinion of the Attorney General, except that all parties shall have recourse to courts of this state.

In case operators or miners shall file formal written charges with the Department of Mines that any law or laws in relation to mining and subjects relating thereto and providing for the health and safety of persons employed therein have been violated, the Chief Mine Inspector shall call the parties involved before the Mining Board to hear the evidence for and the defense against said charges. By majority vote the charges are valid and true.

Laws 1965, c. 262, § 4, emerg. eff. June 23, 1965.

§4543.  Legal assistance.

The Chief Mine Inspector is hereby authorized to employ two (2) attorneys as needed, within the total employee limit authorized, on a full or parttime basis, to advise the Chief Mine Inspector and other agency personnel on legal matters and to appear for and represent the Chief Mine Inspector in administrative hearings and other legal actions and procedures.  Provided it shall continue to be the duty of the Attorney General to give his official opinion to the Chief Mine Inspector and to prosecute and defend actions therefore, if so requested.

Added by Laws 1982, c. 266, § 4, emerg. eff. May 14, 1982; Amended by Laws 1985, c. 324, § 5, emerg. eff. July 29, 1985.

§4544.  Special counsel in certain proceedings involving Attorney General.

If the Attorney General shall seek redress on behalf of the state as provided for in the Administrative Procedures Act, the Oklahoma Mining Commission is empowered to appoint a special counsel for such proceedings.

Added by Laws 1985, c. 239, § 10, eff. Jan. 1, 1986.

§4545.  Study of mining laws  Recommendations and proposed legislation.

In addition to its other powers, the Oklahoma Mining Commission is authorized and directed, within the limits of funds available to it, to engage in a continuing study of the mining laws of this state, and of changes therein required in order to carry out to the greatest practicable extent the policies, goals, objectives and recommendations of the Commission, and to make recommendations and prepare proposed legislation for such purposes.  Such recommendations and proposed legislation shall, as they are completed, be filed with the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1985, c. 239, § 11, eff. Jan. 1, 1986.

§4546.  Market study and sulfur emissions standards study  Recommendations.

The Oklahoma Mining Commission is authorized and directed, within the limits of funds available to it, to study ways to expand existing markets and create new markets for Oklahoma coal and other minerals, to study the impact of sulfur emission standards on burning of Oklahoma mined coal, and to make recommendations to the Governor and Legislature for such purposes in a current and updated report by February 1, 1988.

Added by Laws 1985, c. 239, § 12, eff. Jan. 1, 1986. Amended by Laws 1986, c. 119, § 1; Laws 1987, c. 208, § 88, operative July 1, 1987; Laws 1987, c. 236, § 93, emerg. eff. July 20, 1987.

§45-46.1.  Acid mine drainage.

The Department of Environmental Quality, in cooperation with the Department of Mines is authorized and directed, within the limits of federal funds available to the Department of Environmental Quality or any funds available to the Department of Mines, to study ways to remediate acid mine drainage produced from abandoned coal mines within this state, which the Legislature hereby finds to be a significant water pollution and water quality problem.  The Department of Environmental Quality and the Department of Mines shall evaluate existing projects among local, state and federal government agencies, and educational institutions, which address acid mine drainage.

Any local, state, and educational institution within this state implementing water quality projects which pertain to acid mine drainage shall coordinate and cooperate with the Department of Environmental Quality and the Department of Mines to implement the provisions of this section.  The Department of Environmental Quality and the Department of Mines shall make every effort to obtain full cooperation and coordination from any federal agency which implements any project pertaining to acid mine drainage.

Added by Laws 1998, c. 351, § 1, emerg. eff. June 5, 1998.

§4547.  Funding of activities.

Funding for the Oklahoma Mining Commission's activities shall be derived from funds appropriated to the Department of Mines for operating expenses.  Funds required for any third party studies called for by a majority vote of the Commission members shall come from contributions by the mining and related industries, public and foundations, as well as those funds made available by the Department of Mines.

Added by Laws 1985, c. 239, § 13, eff. Jan. 1, 1986.

§45-48.  Borrow pits - Jurisdiction.

The Oklahoma Department of Mines shall have jurisdiction over only those borrow pits which are located on property permitted as commercial mining operations pursuant to Title 45 of the Oklahoma Statutes.

Added by Laws 1993, c. 232, § 2, eff. July 1, 1993.

§45221.  Not to be employed in mines.

In no event shall convicts ever be employed in any mines in this state.

Laws 1929, c. 251, p. 340, art. 16, § 1.

§45361.  Terms defined.

When used in this title the following terms, unless otherwise defined, shall be construed to have the following meaning:

1.  "Coal" means lignite, subbituminous, cannel, bituminous, semibituminous, semianthracite, anthracite and asphaltic minerals or other hydrocarbons recovered by mining.

2.  "Mine" means a quarry, an underground or surface excavation and development with or without shafts, slopes, drifts or tunnels, for the extraction of coal or minerals, with hoisting or haulage equipment and appliances for the extraction of coal or minerals, and shall embrace any and all of the land or property of the mining plant, and the surface and underground, that contribute directly or indirectly to the mining properties, concentration or handling of coal or minerals.

3.  "Minerals" means asphalt, clay, copper, granite, gravel, gypsum, lead, marble, salt, sand, shale, stone, tripoli, volcanic ash and zinc, or any other substance commonly recognized as a mineral and includes ores or rock containing any such substances but excludes oil, gas and any other mineral found naturally in a liquid or gaseous state.

Amended by Laws 1982, c. 296, § 12.

§45-395.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§45406.  Establishment  Research  Supervision  Cooperation with federal agencies.

There is hereby established at McAlester, Oklahoma, a coal experiment station where there shall be carried on research in the mining of coal, more uses of coal and other matters affecting the coal industry.  Such station shall be under the supervision of the Chief Mine Inspector who is hereby authorized to employ and fix the duties and compensation of such personnel, and to incur other expenses as he deems necessary to carry on such research; and he may accept and use grants of Federal funds and other gifts for such purpose. He shall cooperate with the U.S. Bureau of Mines and other federal agencies in carrying on such research.

Laws 1957, p. 423, § 1, eff. May 31, 1957.

§45411.  Definitions.

The words defined in this section shall have the following meaning when found in this act, towit "mines" mean mines in the State of Oklahoma wherein lead, zinc or other metals are sought or produced.  "Operator" means the person, individual or corporation charged with the responsibility of management and control of mining. "Mine Inspector" means the Chief Mining Inspector of this state and the deputy or assistant mining inspector provided by law for the district in which the mining operation is located, except where the context specifies the deputy or assistant mining inspector.

Laws 1929, c. 42, p. 45, § 1.

§45412.  Mine inspectors  Duties.

The Mine Inspector of said mines in addition to other duties and powers herein conferred, shall be and he is hereby authorized, empowered and directed to examine carefully all places and conditions where employees work in said mines.  Where said Mine Inspector finds a condition existing in any of said mines either on the surface or underground, which makes the said mine a dangerous, unsafe or unusually unhealthful place for employees to work he shall, subject to the right of review hereinafter provided, serve notice in writing on the operator of said mine so affected, specifying in detail the things to be done to correct such condition making said mine a dangerous, unsafe or unusually unhealthful place for employees to work.  This notice shall specify the time in which such required acts shall be done by the operator of said mine.  A failure or refusal of said operator to correct the condition existing in said mine as set forth in the written notice of said Mine Inspector or as modified on review in accordance with the further provisions of this act shall be a misdemeanor and punished as hereinafter provided.

Laws 1929, c. 42, p. 46, § 2.

§45413.  Mine inspector to require compliance with act.

It shall be the duty of the Mine Inspector of said mines to see that the provisions of this act are complied with and to require the operators of said mines to meet the requirements of this act. His demands shall at all times be in writing delivered to the operator and specifying therein the things or acts to be done.

Laws 1929, c. 42, p. 46, § 3.

§45414.  Examination and inspection of mines  Time and manner.

It shall be the duty of the Mine Inspector from time to time to enter and examine any and all said mines in the State of Oklahoma and to inspect any and all machinery and equipment used in connection therewith, either underground or on the surface and including any mill, concentrating plant or tailing mill used in preparation of the product for market.  And the operator shall at all reasonable times, while in operation, upon request furnish necessary facilities for such entry and examination.  Such inspection shall be done at a time and in a manner so as not to obstruct or hinder the operation of said mine or mines except that in case of emergency where the life or safety of employees is in imminent peril, the Inspector shall make immediate examination and it shall in such case of emergency be the duty of the operator upon request of the Inspector to furnish the use of any installed equipment for his assistance in making said examination.  A failure of said operator to perform any duty imposed in this section shall be a misdemeanor and be punished as such as hereinafter provided.

Laws 1929, c. 42, p. 46, § 4.

§45415.  Dangerous conditions  Additional shafts.

The Mine Inspector is hereby authorized, empowered and directed to thoroughly inspect all underground excavations in all said mines as often as the Inspector may deem proper, to ascertain the condition of said underground excavations with respect to the safety of all employees working in such underground excavation; and, if after such examination the Inspector shall find that the safety of the employees engaged in working in such excavations is imperiled by reason of there being only one shaft or outlet by which a distinct means of ingress and egress is always available to such employees, it shall be the right and duty of such Inspector to immediately notify the operator of such mine, in writing, specifying the particular underground excavations so found to be dangerous, and direct the operator to, within thirty (30) days after receiving such notice, commence to sink another shaft or provide another outlet for such underground excavation and prosecute the sinking of such shaft or the securing of another outlet with all due diligence until the same is completed. And the Mine Inspector aforesaid shall have the power if he deems it for the safety of the employees, to order the operator of said mine to withdraw all employees engaged in working in such underground excavations so found to be unsafe or dangerous, until such other shaft or outlet shall have been completed, or until further notified by such Inspector.

Laws 1929, c. 42, p. 46, § 5.

§45416.  Health of employees  Underground excavations  Ventilation.

The Mine Inspector is hereby authorized, empowered, and directed to thoroughly inspect all underground excavations in all said mines as often as he may deem proper, from and after the passage and approval of this act, and ascertain the condition of such underground excavations, and, if after such examination, the Inspector shall find in any such mine or mines that the health of the employees is impaired by reason of there not being sufficient circulation of air or ventilation for such employees, it shall be the duty of such Inspector to immediately notify the operator of such mine or mines, in writing, specifying the underground excavations so found to be unhealthful, and direct such operator of such mine to, within fifteen (15) days after receiving such written notice, commence to drill a sufficient number of holes to such underground excavation, or to sink a shaft to connect with such underground excavation, or to make drift connection with a contiguous mine, as may furnish a sufficient ventilation for such mine or mines and to prosecute the work of correcting such defect in ventilation, with all due diligence until completed.  And the Inspector shall have the power where and when the condition as aforesaid is such as to be injurious to the health of said employees, if he deems it for the best interest of the employees engaged in working in such underground excavations, so affected by such notice, to require all work and operations in such mine or mines to cease until such defect in ventilation shall have been corrected, or until further notified by such Inspector.  During the process of shaft sinking fresh air shall be supplied from the surface.  During the process of drifting or development for ventilation, forced ventilation shall be provided and sufficient ventilation shall be supplied in all dead ends.  Where operations are carried on at a shaft not connected with any mine or shaft, ventilation shall be supplied from the surface by means of a fan through a conductor down the shaft or down one or more drill holes connected with the underground workings.

Laws 1929, c. 42, p. 47, § 6.

§45417.  Dust  Water lines  Sprinkling attachments.

The Mine Inspector is hereby authorized, empowered and directed to thoroughly inspect all underground excavations in all such mines as often as such Inspector may deem proper, for the purpose of ascertaining or discovering in the air in any such mine or mines the presence of dust in such quantities as shall be injurious to the health of the employees engaged in working in such underground excavations; and upon finding dust in the air of any such mine or mines in quantities exceeding three hundred particles per cubic centimeter, as shall tend to injure the health of the employees of such mine, such Inspector shall immediately notify the operator of such mine or mines, in writing, specifying the underground excavation so found to contain dust particles in excessive amounts, as aforesaid in the air thereof, and such operator of such mine or mines shall within fifteen (15) days after receiving such written notice, provide, install, and equip, and thereafter at all times maintain in such mine, a water line fully equipped, and in good serviceable working order and repair, leading up to the face of any and all drifts where dust is produced, or so close to the face of said drifts so that by the use of a suitable hose extension or sprinkling attachments to be supplied by the owner or owners of said mine, the mineral or earth in and adjoining the face of the drift or drifts of such mine can be sprinkled or wet by water from said pipeline; thereupon and thereafter, every person drilling, squibbing or blasting in said mine shall keep the face, surface, and drill holes in said drifts or drift wet or moist by the use of water from said water line to such an extent in such a way as shall prevent, as far as possible, any dust raising from the working of any such face, or from the drilling, blowing, or shooting of any hole or holes; and the ground foreman in charge of the underground workings in any such mine or mines, so equipped with a water line, shall require all ground or dirt after being shot or blasted to be thoroughly wet or sprinkled to such an extent as shall prevent, as far as is practicable any dust from arising therefrom, while the employees are at work therein.

Laws 1929, c. 42, p. 48, § 7.

§45418.  Loss of life or injury  Duty of operator and inspector.

Whenever loss of life or serious personal injury shall occur in or about any said mines, it shall be the duty of the operator having charge of such mine to report said loss of life or injury without delay to the deputy mine inspector in whose district such mine is situated; and the said inspector shall if he deem it necessary immediately go to the scene of said accident and render such assistance as he may deem necessary for the safety of the men; and the said inspector shall investigate and ascertain the cause of such loss of life or injury and make a report thereof to the Chief Mine Inspector of the State of Oklahoma, a copy of which he shall preserve with the other records of his office.

Laws 1929, c. 42, p. 48, § 8.

§45419.  Shaft hoisting engineers  Age and experience  Duties  Loading and unloading.

All shaft hoisting engineers handling men or material must be over twentyone (21) years of age, familiar and experienced with hoisting engines of the design which he is to operate and must have been examined by a reputable physician and be able to show certificate of health from said physician, showing no physical or mental conditions or symptoms that might cause a loss of faculties so as to interfere with the safe and efficient performance of his duty at all times. It shall be the duty of the hoisting engineer to watch over all machinery, including hoisting rope or cable, in his charge and ascertain that all the equipment and conditions are in conformity with the law.  In the event of any defect in such equipment, or violation of the law concerning same, he shall immediately report same to the mine superintendent or other person in charge of the mine operation.  The hoisting engineer shall, at the beginning of his shift and at the middle of his shift, inspect his hoist equipment, particularly as to the brakes and clutch and test same by at least one complete hoisting trip before men are allowed to enter the tub or shaft conveyance.  Where a station man or tub hooker is used in any shaft, it shall be his duty to supervise the loading and unloading of men or material at the bottom of the shaft, and he shall supervise the signaling to the hoisting engineer.  The loading and unloading of men at the top of the shaft at the beginning and end of each shift shall be supervised by an employee of the operator.

Laws 1929, c. 42, p. 48, § 9.

§45420.  Mine shafts  Signaling methods  Hoisting regulations.

At all mine shafts there shall be two effective methods of signaling between the surface and the bottom of the shaft and one of such methods shall be a telephone or speaking tube.  In hoisting or lowering men to the bottom of the shaft the hoisting engineer shall in all cases give a return signal; and calling, or rapping on metal shall not be accepted as a method of signaling.  The hoisting speed shall not exceed five hundred (500) feet per minute when hoisting or lowering men; and no man shall be hoisted above the ground level of the shaft except in case of inspection or repair.  And in no case shall more than four men be allowed to ride in a hoisting can or tub at one and the same time; and men shall not be lowered with a loose drum.  At the bottom of the shaft, and at each landing in the shaft there shall be installed adequate "skiddoo" or warning signals.  No person shall give wrong signals intentionally, or ride on the shaft conveyance without having first given the hoisting engineer the man hoist signal unless such man signal shall have been given by the station man or tub hooker.

Laws 1929, c. 42, p. 49, § 10.

§45421.  Shaft collars  Cribbing and timbering  Pipes and air lines.

All shaft collars shall extend at least eight (8) inches above the immediate surrounding surface and be provided with a clear and stable footing and hand rail on two sides of the shaft.  A sufficiently tight fence with a gate to permit access shall inclose the shaft to prevent persons or animals from reaching the shaft collar, and such gate shall be kept closed when access to the shaft is not necessary. The collar of the shaft shall be sufficiently lighted at all times when in use.  All shafts sunk after the adoption of this act shall be cribbed or timbered continuously from the top of the shaft to the bottom of the cribbing or timbers.  All pipes, air line, and conduits running down the shaft shall be securely fastened.  All shaft pumps shall be securely covered.  When the ends of tools or material project above the top of the shaft conveyance, the ends shall be securely fastened to the cable, or placed in a receptacle. When electric or compressed air operated hoisting engines are used in sinking shaft, shooting or blasting shall be done by means of an electric battery or current.  All abandoned shafts, air shafts, drill holes, and shafts not used for an extended period of time, shall be securely plugged, cased, covered or fenced.

Laws 1929, c. 42, p. 49, § 11.

§45422.  Code of signals.

The following code of signals is hereby prescribed when men are being lowered or hoisted, and all said mines shall use same: Two signals to lower men: Three signals to hoist men: Additional signals to meet local conditions and not in conflict with the above, may be added and used by individual operators.

Laws 1929, c. 42, p. 50, § 12.

§45423.  Hoisting equipment.

The hoisting equipment shall be of such kind and in such condition as to as nearly assure certainty of operation and ease of control at all times, as is practicable.  If electric power be used for hoisting, the hoist shall be equipped with an auxiliary safety brake.  All hoisting derricks where swinging dump is used, constructed after the date of the passage and approval of this law, shall be so constructed that at no time during the hoisting operations shall the fastening of the cable to the hook approach nearer than thirtysix (36) inches to the sheive.  All hoisting sheives installed after the date of the passage and approval of this law, shall be equipped with a shaft the diameter of which shall be to the conveyance load hoisted not less than one (1) inch to each six hundred (600) pounds per conveyance load.  Nonspin wire rope shall be used for hoisting men and material, with a safety factor of six required on new rope based on manufacturer's tables and maximum dead load.  Said hoisting rope to be discarded for hoisting purposes when there are six broken wires in one rope lay, or when the wires on the crown are worn sixtyfive percent (65%) of the original diameter.  All hoisting hooks shall be of some safety type, and if standard snap hook is used it shall be made of not less than one and onehalf (1 1/2) inch Highgrade iron, and the hook shall be attached to the hoisting cable with thimble and three or more standard clamps, such clamps to be at least eight (8) inches apart.

Laws 1929, c. 42, p. 50, § 13.

§45424.  Explosives  Storage, transportation, handling and use.

At all said mines in this state, all explosives shall be stored in a magazine placed far enough away from hoisting derricks to insure their remaining intact to case of explosion.  All explosives in excess of the amount required for the work of one shift shall be kept in such magazine.  Powder other than the shifts requirements shall not be stored in underground workings; provided, however, where such mines are located in densely populated areas, and then only with the permission of the deputy mine inspector, explosives may be stored underground in a suitable place selected by the said inspector, but in no event shall more than three (3) days normal requirements at the particular mine be so stored underground.  No explosives shall be transported on or in any electric or gasoline locomotive, or in the car next to these locomotives.  Detonators or caps shall not be stored or transported with other explosives. Mechanical loading devices, first found to be safe for the miners who work in said mine by the assistant mine inspector, and such finding is approved by the Chief Mine Inspector, or woodloading sticks or tamping bars protected with copper ferrules and copper spike must be used when loading holes.  All blasting caps shall be crimped onto fuse by regulation crimper.  Powder delivered to top of shaft shall be lowered into ground immediately.  Explosives must not be taken from any mine without the consent of the foreman in charge. Open lights must not be used in powder magazines or detonator magazines. Explosives stored in ground must be so stored as not to cut off passage of men to shaft in case of explosion occurring.  No employee shall return to a drift, heading, shaft, or tunnel, or other place where a shot has failed to explode until a period of at least thirty (30) minutes has elapsed after firing; all failed shots to be promptly reported to foreman by employees.  No employees other than those employed in shaft sinking shall ride any can, bucket or hoisting apparatus carrying explosives.  No shooting or blasting shall be done from the time the man shift goes on until the man shift goes off, except in extreme case for the protection of life.

Laws 1929, c. 42, p. 50, § 14; Laws 1957, p. 424, § 1.

§45425.  Sanitary drinking devices.

Every operator of said mines in this state, employing ten or more men, shall provide sanitary drinking devices for the use of their employees.

Laws 1929, c. 42, p. 51, § 15.

§45426.  Closets or toilets.

It shall be the duty of every operator of said mines in this state, employing ten or more men, to provide dry closets or toilets on all mine working levels for the use of all men employed in the mine.  At least one such closet or toilet shall be provided for every twentyfive (25) men so employed.  Ready means of access to each such toilet shall be provided.  No such closets or toilets shall be constructed without adequate provisions for effectual cleansing of the contents thereof; and they shall be kept in a sanitary condition and the contents shall be removed, to the surface, and disposed of at least once each week. The mine foreman shall cause each of such closets or toilets to be supplied with some disinfectant or deodorizer to be sprinkled on the contents.  It shall be the duty of all men employed within any mine where such closets are provided to use them exclusively when in the mine; provided, however, that this section shall not apply to any mine where the operator requires or permits men to go to the surface for such purpose.

Laws 1929, c. 42, p. 51, § 16; Laws 1933, c. 34, p. 73, § 1.

§45427.  Dressing room  Washing conveniences.

It shall be the duty of every operator of any said mines in the State of Oklahoma, to provide and maintain a room or building of sufficient size and dimensions, and properly equipped, for the use of employees of said mines, as a dressing room and for the purpose of changing, keeping and storing their clothes and dinner pails. Sufficient washing conveniences shall be provided in said room or building for the use of said employees, and sufficient benches or seats shall be provided for the use of employees in said room or building; and said room or building shall be properly heated and shall be kept in a clean and sanitary condition.

Laws 1929, c. 42, p. 51, § 17.

§45428.  Livestock  Stables  Refuse and waste.

Where livestock is kept underground the construction of the stable shall, as far as practicable, be free from all combustible material. No hay or straw shall be taken into the mine unless same be compressed into compact bales.  The stable must be so placed that the air ventilating the same is returned immediately to the main outlet air course, and not allowed to go further into the mine where the men are working.  All refuse and waste shall be removed from the stable in the mine and shall not be allowed to accumulate.  Stables constructed underground after the passage of this section shall be located not nearer than fifty (50) feet to any opening to the mine used as a means of ingress or egress by employees.

Laws 1929, c. 42, p. 52, § 18.

§45429.  Noon day meal  Hoisting apparatus.

All operators of said mines in this state, the work of which is located below the surface of the ground, entrance to which is had by any shaft, cut, or tunnel, shall allow the laborers and miners to come to the surface of the ground for the purpose of eating their noonday meal, or any other meal for which under the rules of any mine a time is designated and set apart; and such operator is hereby required to run his hoisting apparatus to the surface of the ground for the purpose of carrying any such miner or laborer, who may be going to or retuning from any such aforementioned meal, free of cost to any such miner or laborer.

Laws 1929, c. 42, p. 52, § 19.

§45430.  Map or plan of mine.

The operator of said mines in this state shall make or cause to be made, at the discretion of the Mine Inspector of the District in which said mine is located, an accurate map or plan of the workings of such mine and deposit a true copy of said map or plan with the Mine Inspector of the District wherein may be located the said mine; which said map or plan shall be so filed or deposited within three (3) months after the time when this act shall take effect, and a copy of such map or plan shall be also kept for inspection at the office of said mine; and during the month of January of each year, or as soon thereafter as practicable, the said operator shall furnish the District Mine Inspector with a further map or plan of the progress of the workings of such mine, continued from the last report to the end of the month of December next preceding; and when any mine is worked out or abandoned that fact shall be reported to the Inspector and the map or plan of such mine shall be furnished the Mine Inspector.

Laws 1929, c. 42, p. 52, § 20; Laws 1975, c. 90, § 1.

§45431.  Traveling way  Cans or tubs  Hoisting.

The bottom of every shaft of each of said mines shall be supplied with a traveling way to enable men to pass from one side of the shaft to the other, and without passing through or directly under the shaft opening.  No cans or tubs shall be hoisted where the rock or ore projects nearer than three (3) inches of the top of said can or tub when leaving the bottom of said shaft.

Laws 1929, c. 42, p. 52, § 21; Laws 1933, c. 33, p. 72, § 1.

§45433.  Eighthour day  Emergencies.

No operator of said mines shall permit or require their employees to work at such labor or industry under ground longer than eight (8) hours in a day of twentyfour (24) hours; and it is hereby declared that eight (8) hours shall constitute a day for all laborers or employees engaged in underground labor in said mines, however, in case of emergency, this section shall not be construed so as to prohibit the employer from requiring employees to continue working beyond the end of the shift for such length of time as the emergency may reasonably require; provided that within five (5) days thereafter the operator shall in writing notify the deputy mine inspector of such event.

Laws 1929, c. 42, p. 53, § 23.

§45434.  Orders of Mining Inspector  Review.

Any order made by the Mining Inspector under the provisions of this or any other act pertaining to or affecting any mine or mines or the operation thereof, wherein the issuance thereof is within the discretion of the Mining Inspector and the doing or omitting of the specific act required in said order is not by the provisions of law made mandatory upon the operator of said mine or mines, may, upon application by the operator of said mine or mines so affected, or any other interested person, to the district court in the judicial district in which the mine or mines affected may be located, be reviewed, modified, affirmed, or canceled by said court or the judge thereof in vacation upon a hearing being had thereon.

Said applicant for a review of said order shall file with the clerk of said court a petition against said Inspector issuing said order setting forth in concise language the order complained of and the objections thereto.  Upon the filing of said petition the clerk of said court shall issue summons against said Mining Inspector as in other civil actions except that same may be lawfully served and jurisdiction obtained by service in any county of this state where said mining inspector may be found.  Jurisdiction of the person when so served and subject matter is hereby conferred on said court.

Upon the district court acquiring jurisdiction, as aforesaid, said court or the judge thereof in vacation shall proceed as in other civil cases to hear and determine the controversy presented by the order complained of, the objections set forth in the petition and any answer filed thereto by said Mining Inspector.  The burden shall be on the applicant to show the order unreasonable or unnecessary. Upon a hearing thereof, the said court or the judge thereof from the evidence introduced shall enter a judgment affirming, modifying or canceling said order as the reasonableness of or necessity therefor may appear.  Said district court or the judge thereof, in vacation, may at the time of filing said petition or subsequent thereto suspend the operation of said order complained of pending final determination upon a showing of reasonable necessity therefor and on such terms as said court or judge may impose.  Either party may appeal from the final judgment of said court or judge to the Supreme Court of this state as in other civil cases.

Laws 1929, c. 42, p. 53, § 24.

§45435.  Neglect or failure to perform requirements  Penalty.

The neglect, failure or refusal to perform or comply with the authorized requirement of said Mining Inspector, acting under the provisions of this act, by any firm, association, corporation, person or parties required to perform them, shall be a misdemeanor, and where the duty so neglected, failed or refused to be performed is required of a corporation, then its officer or agent in charge of the mine, shall be guilty, as hereinbefore provided for in this section, and shall upon conviction thereof be punished by a fine of not exceeding Five Hundred Dollars ($500.00) provided, that as to duties imposed by the Mining Inspector taken before the said district court for review, this section shall not apply except as to, from and after the order finally promulgated by order of said district court and provided further this section shall not apply to an operator who has ceased mining operations and the working of men except such as are necessary to dewater and preserve the mine involved.

Laws 1929, c. 42, p. 54, § 25.

§45436.  Open mine shafts  Covering  Approval  Penalties.

Any person, firm or corporation, who knowingly maintains, uses or abandons an open vertical mine shaft wherein lead, zinc or other metals have been sought or produced, without covering suitably, or surrounding such installations with protective fencing, or plugging and filling, the particular method used to be approved by the Chief Mine Inspector's Department, shall be deemed negligent as a matter of law and shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not more than Five Hundred Dollars ($500.00) or imprisoned for not more than one (1) year, or both such fine and imprisonment.

Laws 1955, p. 188, § 1.

§45437.  Interference with protective covering devices  Penalties.

Any person, firm or corporation found guilty of destroying, removing, or damaging or otherwise interfering with the fencing, or other protective devices approved by the Chief Mine Inspector, as provided in Section 1 hereof, shall be fined not less than Twentyfive Dollars ($25.00) or more than Five Hundred Dollars ($500.00).

Laws 1955, p. 188, § 2.

§45441.  Use of engines equipped for detoxification permitted  Approval of use  Inspections  Suspension or discontinuance of use.

The use of diesel engines equipped for detoxification in accordance with rules and regulations promulgated by the U.S. Bureau of mines may be used in lead, zinc, and other metal mines in this state. Provided, the use of such engine or engines in any such mine is first found to be safe for the miners who work in said mine, by the assistant mine inspector, and such finding is approved by the Chief Mine Inspector and provided further, that the diesel engine or engines and the safety equipment thereon to be used in any such mine shall also have been approved for use in such mine, by the assistant mine inspector, and such finding is approved by the Chief Mine Inspector.  The assistant mine inspector and the Chief Mine Inspector, in issuing any such approval, shall follow the rules and regulations and recommendations of the U.S. Bureau of mines.  The assistant mine inspector shall make periodical inspections to determine whether such engines in such mines are emitting fumes which make it unsafe for such engines to be used.  The assistant mine inspector or the Chief Mine Inspector shall have the authority to order that conditions be remedied, and to suspend the use of such engines in any mine, or to order the discontinuance altogether of such engines in any such mine.  Such orders shall be enforced as other orders of such officers are enforced.

Laws 1947, p. 302, § 1.

§45442.  Use of engines not meeting standards prohibited.

It shall be unlawful to use or to order or permit the use of any diesel engine in any lead, zinc or other metal mine in this state at any time which is not equipped with detoxification equipment and other safety devices meeting the standards set forth in the rules and recommendations promulgated by the U.S. Bureau of Mines, or when such detoxification equipment and other safety devices on the engine is defective, or not in perfect working order.

Laws 1947, p. 303, § 2.

§45461.  Necessity of certificate of competency.

It shall be unlawful for any person in this state to act as mine manager, superintendent, pit boss, hoisting engineer, or fire boss without first having obtained a certificate of competency from the State Mining Board hereinbefore provided for.  A violation of the provisions of this act shall be deemed a misdemeanor and shall be punishable by a fine of not less than Fifty Dollars ($50.00), nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail not less than ten (10) days nor more than thirty (30) days, or by both such fine and imprisonment; provided, however, that the provisions of this act shall not apply to lead, zinc, jack, gold, silver or copper mines, and shall not apply to the employees of such mines.

R.L.1910, § 3939; Laws 1913, c. 90, p. 146, § 1.

§45462.  Granting of certificates.

Before the State Mining Board shall grant a certificate of competency for any of the positions mentioned in the preceding section, they shall require satisfactory evidence, by oral examination, or otherwise, of the fitness of the applicants to fill such positions.

R.L.1910, § 3940.

§45463.  Certificate from other states.

The Board may exercise its discretion in issuing certificates (but not without examination) to persons presenting proper credentials or certificates issued by competent authority in other states.

R.L.1910, § 3941.

§45464.  Contents of certificates.

Certificates of competency shall be issued under the signature and seal of the State Mining Board, to applicants who receive a rating above the minimum fixed by the rules of the Board.  Such certificates shall contain the full name, age, and place of birth of the recipient, and the length of time and nature of his previous service in or about coal mines.

R.L.1910, § 3942.

§45465.  Fees for issuing certificates.

Any person making application to the State Mining Board for a certificate of competency as mine manager or superintendent, shall accompany said application with a fee of Two Dollars and fifty cents ($2.50), as a fee for examination, and shall be required to pay an additional fee of Two Dollars and fifty cents ($2.50) when said certificate is issued; and any person making application to said Board for a certificate of competency as pit boss or hoisting engineer, shall accompany said application with a fee of Two Dollars ($2.00) for such examination, and shall be required to pay an additional fee of Two Dollars ($2.00) when the said certificate is issued; all persons making applications to the State Mining Board for certificates of competency as fire boss as provided in this act, shall accompany said application with a fee of One Dollar ($1.00) as a fee for such examination, and shall be required to pay One Dollar ($1.00) when said certificate is issued.

R.L.1910, § 3943.

§45466.  Record of issuance of certificates.

The Board shall make and preserve a record of the names and the addresses of all persons to whom certificates are issued.

R.L.1910, § 3944.

§45467.  Effect of certificates.

A certificate of competency shall entitle the holder thereof to accept and discharge the duties for which he is thereby declared qualified at any mine where their services may be desired.

R.L.1910, § 3945.

§45468.  Power to revoke certificates.

The Board shall have power to revoke any certificate, for incompetency, intoxication or other sufficient cause: Provided, that any person against whom charges are made shall have ten (10) days' written notice from the Board, and shall have opportunity to be heard in his own behalf.

R.L.1910, § 3946.

§45476.  Inspectors may arrest whom.

The Chief Mine Inspector and each of his assistants are hereby empowered to act as police officers, with full power to arrest and detain any person found violating any provisions of the law relative to mining, or engaged in any attempt to violate any such law or part thereof, or against whom there is found any evidence of a previous violation of such law:  Provided, however, that no such person shall be detained for any period of time longer than twentyfour (24) hours without warrant or the filing of a charge against him in a court of competent jurisdiction.

R.L.1910, § 3952.

§45477.  May stop mining, when.

Such inspector, and each of his assistants, shall also have power to immediately stop the operation of any mine or part thereof where any dangerous or unlawful conditions are found:  Provided, however, that where conditions exist justifying him to do so, he may grant a reasonable length of time for making repairs:  And provided, further, that where any stops are enforced, such inspector and each of his assistants shall have the power subsequently to allow such mine or part of mine to be reopened when the dangerous or unlawful conditions have been remedied, or removed, so that they no longer exist.

R.L.1910, § 3953.

§45478.  Penalty for obstruction.

Every person who willfully obstructs the Chief Inspector or his assistant inspectors in the execution of his or their duties, and every owner, agent, lessee or manager of a mine who refuses or neglects to furnish to the Cheif Mine Inspector or his assistants, the means necessary for making entry, inspection, examination or inquiry, as herein provided in relation to such mine shall be guilty of a misdemeanor, and upon conviction, he shall be punished as hereinafter provided.

R.L.1910, § 3954.

§45501.  Maps of mines.

The owner, agent, lessee or operator of every coal or other mine, shall make, or cause to be made by a competent mining engineer or surveyor, an accurate map or plan, of such mine, no smaller than on a scale of two hundred (200) feet to an inch, which map shall show as follows:

(a) All measurements of said mines in feet or decimal parts thereof.

(b) All openings, excavations, shafts, tunnels, slopes, planes, main entries, rooms, and other parts, in proper numerical order in each opening or stratum of coal in said mine.

(c) The directions of the air currents, when practicable, by darts, or arrows, marked thereon.

(d) An accurate delineation of the boundary lines between said mine and all adjoining mines or coal lands where owned or operated by the same operator or other operators, and the relation and proximity of the workings of said mine to any other adjoining mine or coal land.

(e) The bearings and lengths of each tunnel, or entry, or the boundary of property lines.

The said map or plans, or a true copy thereof, shall be kept in the general mine office by the said operator or superintendent for the use only of the mine officials and mine inspectors, and for the inspection of all persons working in said mines whenever said person or persons shall have cause to fear that any working place is becoming dangerous by reason of its proximity to other workings that may contain water or dangerous gas.

R.L.1910, § 3955.

§45502.  Maps to be corrected every six months.

At least every six (6) months, or oftener if necessary, the operator, owner, lessee, or agent of each mine shall cause to be shown accurately on the map or plan of said mine, all the excavations made therein during the time elapsing since such excavations were last shown upon said map or plan, and all parts of said mine, which were worked out or abandoned during said elapsed period of time, shall be clearly indicated by colorings on said map or plan, and whenever any of the workings or excavations of said mine have been driven to their boundary, a correct measurement of all such workings or excavation shall be made promptly and recorded in a survey book, prior to the removal of the pillars or any part of the same from such workings or excavations.

R.L.1910, § 3956.

§45503.  Mine inspectors to be furnished copies of maps.

The operator or superintendent of every mine shall furnish the mine inspectors of the district in which said mine is located with a correct copy, on tracing muslin or sunprint, of the map or plan of said mine hereinbefore provided for, and the inspector of the district shall at the end of each year, or twice a year, if he requires it, return said map or plan to the proper person at any particular mine, whose duty it shall be to place or cause to be placed, on said map or plan all extensions and worked out or abandoned parts of the mine during the preceding six (6) or twelve (12) months, as the case may be, and forward the same to the district mine inspector within thirty (30) days from the time of receiving it.  When any mine is worked out or abandoned, the operator or superintendent shall furnish the mine inspector, within thirty (30) days, with a correct plan of said mine on tracing muslin or cloth, which plan shall clearly show all the worked out or abandoned territory, together with all property and boundary lines, elevations, and other things required by this article.  The copies of the maps or plans of the several coal and other mines in each district, as hereinbefore required to be furnished to the mine inspector, shall remain in the care of the inspector of the district in which the said mines are situated, as strictly official records, to be transferred by him to his successor in office.

R.L.1910, § 3957.

§45504.  Penalty for failure to furnish map copies.

If any superintendent or operator of mines shall neglect or fail to furnish to the mine inspector any copy of maps or plans as hereinbefore required by this Act, or, if the mine inspector shall believe that any map or plan of any coal or other mine made or furnished in pursuance of the provisions of this act, is materially inaccurate or imperfect, then in either case, the mine inspector is hereby authorized to cause a correct survey and map or plan of said mine to be made at the expense of the operator thereof, the cost of which shall be recoverable from said operator as other debts are recoverable by law:  Provided, that when the inspector shall cause a new survey and map or plan of any such mine, and it is found that the map or plan furnished by the operator was substantially correct, then the cost of the survey, map or plan, caused to be made by the inspector, shall be paid by the state.

R.L.1910, § 3958.

§45505.  Conduct of developments.

In the preparation of maps of the territory being, or to be, developed in mining operations, it shall be the duty of the operator, where practicable, to furnish the district inspector prospective plans suitable to the coal seam and adjacent strata, for the safe economic extraction of coal or other mineral.  It shall be the duty of the operator to see that the developments are systematically conducted to preserve the health, safety and welfare of the employees and to prevent the unnecessary leaving of coal or other mineral in the ground.

R.L.1910, § 3959.

§45506.  Ventilation  Construction of air and hoisting shafts.

It shall be unlawful for the operator or superintendent, mine foreman or other person, to employ more than ten persons in any coal or other mine, or permit more than ten persons to be employed therein at any one time unless they are in communication with at least two available openings to the surface from each seam or stratum of coal or other mineral worked in such mine:  Provided, that in any mine operated by shaft or slope and ventilated by a fan placed at the second opening, and said second opening is a slope or shaft, it may be used as an airway and for a traveling way into and from the mine, and if the said second opening is a shaft through which the employees travel into and from the mine, by reason of a stairway, or are regularly lowered into and hoisted from the mine by the use of machinery and such shaft is divided by suitable material into two compartments while developing or opening the mine up, to the ten men as hereinbefore, one of them may be used for an airway and the other for the purpose of ingress and egress into and from said mine; and further provided, that any fan shaft hereafter divided into compartments for the purpose of ventilation, and ingress and egress into and from the mines or any divided partition now in use that may hereafter be replaced, wholly or in part, shall be constructed of noncombustible material.  And there shall be cut around the bottom of all hoisting shafts, or driven through the solid strata a traveling way not less than five (5) feet high and three (3) feet wide, to enable persons to pass from one side of the shaft to the other without passing over or under the cage or other apparatus, and there shall be cut around all other shafts a traveling way to save the necessity of passing under the shaft.

R.L.1910, § 3961.

§45507.  Openings to be separated by natural strata.

In all shaft mines the openings to the surface hereinbefore provided for shall be separated from each other by natural strata at all points by a distance of not less than one hundred fifty (150) feet, and at all mines worked by slope openings, the distance separating openings shall not be less than fifty (50) feet of natural strata: Provided, that in any mine opened heretofore the distance between said openings may be less, if the mine inspector of the district shall deem it impracticable to comply with the foregoing requirements.  Where the two openings shall not have been provided as hereinbefore required, the mine inspector shall cause the second opening to be made in every mine without delay and in no case shall furnace ventilation be used where there is only one opening into the mine.

R.L.1910, § 3962.

§45508.  Shaft not more than seventyfive feet deep.

When the opening or outlet other than the main opening is a shaft and does not exceed seventyfive (75) feet in vertical depth, and is used by the employees for the purpose of ingress and egress from the mine, it shall be kept in a safe and available condition and free from steam and dangerous gases and all other obstructions, and shall be fitted with safe and convenient stairs, with steps of an average tread of ten (10) inches, and ten (10) inches raise, not less than two (2) feet wide and not to exceed an angle of fortyfive (45]lsco]lsc) degrees descent, with landings ofnot less than eighteen (18) inches wide and four (4) feet long, at easy and convenient distances, and water coming from the surface or out of the strata in the shaft shall be conducted away by rings, cases or otherwise, and be prevented from falling upon persons who are ascending or descending the stairway of the shaft.

R.L.1910, § 3963.

§45509.  Hoisting machinery in shaft over seventyfive feet deep.

When any mine is operated by a shaft which exceeds seventyfive (75) feet in vertical depth, the persons employed in said mine shall be lowered into and raised from said mine by means of machinery, and where the employees are lowered into and hoisted from the mines at the main shaft opening, the other shaft shall be supplied with safe and suitable machinery for hoisting and lowering persons, or with safe and convenient stairs for use in cases of emergency by persons employed in said mine:  Provided, that any mine operated by two shafts, and where safe and suitable machinery is provided at both shafts for hoisting coal or other mineral, or persons, as herein provided for, shall have sufficiently complied with the requirements of this section.

R.L.1910, § 3964.

§45510.  Angle of traveled slope.

At any mine where one of the two openings as required herein, is a slope and is used as a traveling way, it shall not have a greater angle of descent than twenty degrees (20o) and may be of any depth.

R.L.1910, § 3965.

§45511.  Inspection of hoisting equipment and stairs.

The ropes, chains, machinery and all of its connections used for lowering or raising the employees into or out of the mines, and the stairs used for ingress and egress shall be kept in a safe condition, and inspected once every twentyfour (24) hours by a competent person provided by the mine operator for that purpose, who shall make a daily record of such inspection in a book provided for that purpose, and such machinery and the method of its inspection shall be approved by the mine inspector of the district in which the mine is situated.

R.L. 1910 Sec. 3966.

§45512.  Safety equipment for shafts.

The operator or superintendent shall provide and maintain from the top to bottom of every shaft, where persons are raised or lowered, a metal tube suitably adapted to the free passage of sound through which conversation may be held between persons at the top and bottom of said shaft, and also a means of signaling from the top to the bottom thereof, and shall provide every cage or gear carriage used for the hoisting or lowering of persons with a sufficient overhead covering to protect those persons when using the same and shall provide also for each said cage or carriage a safety catch approved by the mine inspector, and the said operator or superintendent shall see that flanges with clearance of not less than four (4) inches when the whole of the rope is wound around the drum, are attached to the sides of the drum of every machine that is used for lowering persons into or hoisting them out of the mines, and also, that adjacent brakes are attached to the drums:  Provided, that the rope shall be left around the drum at least two and onehalf (2 1/2) times when the cage is at the bottom.  At all shafts, safety gates to be approved by the mine inspector of the district, shall be so placed as to prevent persons from falling into the shaft.

R.L.1910, § 3967.

§45513.  Quality and testing of chains.

The main coupling chain, attached to the socket of the wire rope, shall be made of the best quality of iron and shall be tested by weights, or otherwise, to the satisfaction of the mine inspector of the district where the mine is located, and the bridle chains shall be attached to the main hoisting rope above the socket from the top cross piece of the carriage or cage so that no single chain shall be used for lowering persons into or hoisting them out of the mine.

R.L.1910, § 3968.

§45514.  Number of persons lowered or hoisted at one time.

No greater number of persons shall be lowered or hoisted at any one time than may be permitted by the mine inspector of the district, and notice of the number so allowed to be lowered or hoisted at any one time shall be kept posted up by the operator or superintendent in conspicuous places at the top and bottom of the shaft, and the aforesaid notice shall be signed by the mine inspector of the district.

R.L.1910, § 3969.

§45515.  Inspection  Guard railings.

The ropes, chains, machinery and all of its connections used at the operating shaft and slope mines, where the employees are lowered into or hoisted from the mine, and the same used on all gravity and inclined planes, shall be inspected and a record made of said inspection in the same manner as provided for in Section 3966.  At all mines all machinery from which any accident might occur shall be properly fenced off by suitable guard railings.

R.L.1910, § 3970.

§45516.  Ventilation.

The operator of every coal or other mine, whether shaft, slope or drift shall provide and hereafter maintain ample means of ventilation affording not less than one hundred fifty (150) cubic feet of air per minute, for each and every person employed therein, and seven hundred fifty (750) cubic feet of air per minute for every animal employed therein; but, in a mine where fire damp has been detected, the minimum shall be two hundred (200) cubic feet per minute for each person employed therein, and as much more in either case as one or more of the mine inspectors may deem requisite, and the ventilation shall be conducted through the main cross entries and all other working places, so as to dilute and render harmless and expel therefrom the noxious and poisonous gases, and all working places shall be kept clear of standing gases.

R.L.1910, § 3971.

§45517.  Number working in same air current  Fans and furnaces  Stoppings between intake and return airways.

Not more than fortyfive persons shall be permitted to work in the same air current and mines where ten or more persons are employed shall be provided with a fan or other artificial means to produce the ventilation, but no furnace shall be used where mines generate gases in dangerous guantities, and all stoppings between main intake and return airways hereafter built or replaced shall be substantially built of suitable masonry, or concrete which shall be approved by the inspector of the district.

R.L.1910, § 3972.

§45518.  Ventilating fans and doors.

All ventilating fans shall be kept in operation night and day unless operations are indefinitely suspended, except written permission is given by the mine inspector of the district to stop the same, and the said written permission shall state the particular hours the said fan may not be in operation, and the mine inspector shall have the power to withdraw or modify such permission as he may deem best, but in all cases the fan shall be started three (3) hours before the time for work to begin, and such written permission to stop the fan shall not apply to fans in use at mines wherein explosive gas is generated. When the fans may be stopped by the permission of the mine inspector, a notice printed in the various languages used by persons employed in the mine, stating at what hours the fan will be stopped and the time it will again be set in motion, shall be posted by the mine foreman in a conspicuous place at the entrance or entrances to the mine: Provided, that should it at any time become necessary to stop the fan on account of accident or needed repairs to any part of the machinery connected therewith, or by reason of any other unavoidable cause, it shall then be the duty of the mine foreman, or any other official in charge, after first having provided for the safety of the persons employed in the mine, to order said fan to be stopped so as to make the necessary repairs or to remove any other difficulty that may have been the cause of its stoppage, and all ventilating furnaces in mines shall be started three (3) hours before the appointed time to begin work and during working hours be properly attended by a person employed for that purpose; in mines generating fire damp in sufficient quantities to be detected by the ordinary safety lamps, all main breakthroughs between slopes and aircourses, airbridges or overcasts shall be built of masonry or other noncombustible material of ample strength, or be driven through the solid strata. In all mines the doors used for guiding and directing the ventilation of the mine shall be so hung and adjusted that they will close themselves, or be supplied with springs or pulleys so that they cannot be left standing open, and an attendant shall be employed at all doors, through which cars are hauled, for the purpose of opening and closing said doors when trips of cars are passing to and from the workings, unless approved selfacting doors are used which doors shall be determined by the mine inspector and mine foreman.  A hole for shelter shall be provided at each door, so as to protect said attendant from being run over by the cars while attending to his duties; and persons employed for this purpose shall at all times remain at their post of duty during working hours:  Provided, that the same person may attend two doors where the distance between them is not more than one hundred (100) feet.  At all principal doors and every inclined plane or roadway in any mine where haulage is done by machinery, and where a door is used, an extra door shall be provided to be used in case of necessity.

R.L.1910, § 3973.

§45519.  Mines to be kept free from gas.

All mines generating fire damp shall be kept free of standing gas in all working places and roadways.  No accumulation of explosive gas shall be allowed to exist in the workedout or abandoned parts of any mine.  It shall be removed as soon as possible after its discovery, and no miners or other persons who are not employed in the removal of the dangerous accumulation, shall be allowed to remain in any mine, or part of mine, during the time that a dangerous accumulation of explosive gas is being removed from any part of the mine, and the entrance or entrances to be worked out and abandoned places shall be properly fenced off and cautionary notices shall be posted upon said fencing to warn persons of danger.

R.L.1910, § 3974.

§45520.  Inspection for gas.

In all mines wherein explosive gas is generated, and also in all mines where the fire damp has generated, in sufficient quantities to be detected by the ordinary safety lamp, every working place without exception, and all roadways shall be carefully examined immediately before each shift by a competent person, who shall be known as the fireboss, appointed by the superintendent and mine foreman for that purpose.  The person or persons making such examination shall use no light other than that enclosed in a safety lamp while making such examination.  In all cases, said examination shall be begun within the shortest possible period of time necessary to complete such inspection before the regular time appointed to commence work, but in no case shall said examination be begun more than three (3) hours prior to the appointed time of each shift in commencing work, and it shall be the duty of the said fire boss to examine for all dangers likely to be found, and after each examination to leave at the face and sides of every place so examined, evidence of his presence, and he shall at each examination, inspect the entrance, or entrances, to the worked out or abandoned parts, which are adjacent to the roadways and working places of the mines where fire damp is likely to accumulate, and in every working place and all other places where explosive gas is discovered, also where immediate danger is found to exist from other causes he shall place a danger signal across the entrance to such places, which shall be a sufficient warning for all persons not to enter said place.

R.L.1910, § 3975.

§45521.  Danger signals.

The fire boss shall at each entrance to the mine, or to the main intake airway, near to the mine entrance, prepare a permanent station with the proper danger signals designated as follows:

X(DATE OF MONTH)X

and it shall not be lawful for any person or persons, except the mine officials in cases of necessity, and such other persons as may be designated by them, to pass beyond said danger station, until the mine has been examined by the fire boss as aforesaid, and the same, or certain parts thereof, reported by him to be safe; and in all mines where operations are temporarily or indefinitely suspended, the superintendent and mine foreman shall see that a danger signal be placed at the mine entrance, or entrances, which shall be a sufficient warning to persons not to enter the mine, and if ordinary circulation of air through the mine be stopped, each entrance to said mine shall be securely fenced off and a danger signal shall be displayed upon said fence, and any workman or other person (except those persons hereinbefore provided for) passing beyond any danger signal into the mine before it has been examined and reported to be safe as aforesaid, also any person passing beyond any danger signal placed at the entrance to a working place, or any other place, in the mine without permission of the mine foreman, his assistant or his fire boss, shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or imprisonment in the county jail not to exceed thirty (30) days, or both such fine and imprisonment; and it shall be the duty of the fire boss, mine foreman, or superintendent to forthwith prosecute such person, or persons, before the proper legal authority, or to notify the mine inspector, who shall enter proceedings against such person.

R.L.1910, § 3976.

§45522.  Electric wires to be insulated.

In all mines where electricity is, used as a part of the system, power or means of mining and procuring the coal or other mineral therefrom, the owners, or operators thereof shall cause all wires conducting electricity in and about said mines, to be carefully and thoroughly insulated or protected in a safe manner, so that the persons or animals coming in contact therewith, shall not be injured; all wires as aforesaid shall either be thoroughly insulated or placed where persons employed in or about the mines cannot come in contact therewith, or shall be covered, protected or shielded in a safe manner so as to prevent any injuries or accidents therefrom to those in or about the mines.

R.L.1910, § 3977.

§45523.  Machines to be shielded  Electric pumps.

In mines where mining machines are used, each machine shall be equipped and provided with a sufficient shield for the protection of those employed in or about said machines or in the use and operation thereof, and said shield shall be kept in use constantly while said machine is being operated.  All electric pumps inside of the mine shall receive careful attention.  While in use at a permanent pumping station, such pumps shall be placed in a fireproof shed, constructed of masonry walls.

R.L.1910, § 3978.

§45524.  Use of oil and grease.

The oiling or greasing of cars inside of the mines is strictly forbidden, unless the place where said oil or grease is used is thoroughly cleansed once every day to prevent the accumulation of waste oil or grease on the roads or in the drains at that point. Not more than one (1) barrel of lubricating oil shall be permitted in the mine at any one time.  No explosive oil shall be used or taken into the mines for lighting purposes except when used in approved safety lamps, and oil shall not be stored or taken into the mines in quantities exceeding five (5) gallons.  Only pure oils, as free from smoke as pure animal oil shall be sold or used for illuminating purposes in any mine.  Any person selling for use in mines, or any person using, explosive or impure oils in any mine contrary to this section, shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or imprisonment in the county jail not to exceed thirty (30) days, or both such fine and imprisonment.  For special convenience, the operator shall keep on hand a supply of pure oil for illuminating purposes, to comply with the requirements of this section, when requested to do so by a majority of the miners working therein.

R.L.1910, § 3979.

§45525.  Precautions in dangerous workings.

In any place that is being driven towards, or in dangerous proximity to, an abandoned mine or part of mine, suspected of containing inflammable, noxious or poisonous gases, or which may be inundated with water, boreholes shall be kept not less than twelve (12) feet in advance of the face and on the sides of such working places, said side holes of the same depth shall be drilled diagonally, not more than eight (8) feet apart, and at any place driven to tap water or gas, shall not be more than ten (10) feet wide, and no water or gas, from an abandoned mine, or part of a mine, and no boreholes from the surface shall be tapped until the employees, except those engaged at such work, are out of the mines, and such work is to be done under the immediate supervision of the mine foreman.

R.L.1910, § 3980.

§45527.  Precautions against dust or explosive matter.

In case any entry, or room in any coal mine in this state is so dry that the air becomes clogged with dust, the operator, owner, lessee or agent, or whoever is operating said mine in any capacity, shall have such entry, airway or room, regularly and thoroughly sprinkled, sprayed and dampened with water, so that the air will not be charged with dust, or if that be impracticable, then the dust shall be removed from the mine and shall not be deposited in any place in the mine where it would be again distributed in the atmosphere by the ventilating currents.  It shall be the duty of the district inspector to enforce all possible preventative measures necessary to maintain the safety of all persons employed in any mine against the gathering or accumulation of any combustible matter that is explosive in its nature, and shall cause the operator, or whosoever is operating such mine as owner, lessee, agent, or in any capacity, to immediately remove any such accumulated matter.

R.L.1910, § 3982.

§45528.1.  Water on cutter bars and rock drills  Use required.

In order to promote the safety in coal mines by eliminating the hazards of rock dust in coal mines, it is hereby made the duty of every person or persons, partnership, association, corporation, owner, operator and/or lessee of any coal mine in this state to employ and use water on the cutter bars on all mining machines while cutting rock in said mines, and on all rock drills while drilling in said mines in rock.  Rotary roof or rock drills must use water or an approved type dust collector.

Laws 1947, p. 303, § 1; Laws 1965, c. 262, § 8, emerg. eff. June 23, 1965.

§45528.2.  Violations by mine owners, operators, etc.

Any person or persons, partnership, association, corporation, owner, operator and/or lessee of any coal mine in this state, who shall violate the provisions of Sections 528.1, 528.2, and 528.3 of this title, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in any sum not less than Fifty Dollars ($50.00), nor more than Five Hundred Dollars ($500.00), and each separate instance of the violation of this act, either by the cutting machines or rock drills, shall be deemed a separate offense.

Laws 1947, p. 303, § 2; Laws 1965, c. 262, § 9, emerg. eff. June 23, 1965.

§45528.3.  Violations by miners and persons operating drills or machines.

It is hereby also unlawful for any person, miner, operator of a rock drill or machine runner to operate either a mining machine when cutting or drilling in rock without water on cutter bar or rock drill contrary to the provisions of Sections 528.1528.3, and any such person so doing shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in any sum not less than Twentyfive Dollars ($25.00), nor more than One Hundred Dollars ($100.00), and each separate operation shall constitute a separate offense.

Laws 1947, p. 303, § 3; Laws 1965, c. 262, § 10, emerg. eff. June 23, 1965.

§45529.  Workers' compensation coverage  Penalties  Exceptions.

(A) Any person or persons, partnership, association, corporation, owner, operator and/or lessee of any mine in this state must comply with the workers' compensation laws of the State of Oklahoma.

(B) Any violation of this section shall constitute a misdemeanor and shall be punishable by a fine of not exceeding One Thousand Dollars ($1,000.00).

Provided the provisions of this act shall not apply to production of limestone and sand or gravel from open pits.

Laws 1965, c. 262, § 11, emerg. eff. June 23, 1965.

§45561.  Mine foreman  general duties.

Every operator shall employ a competent and practical inside overseer for each mine employing ten or more persons inside, to be called mine foreman, who shall have charge of the inside operations of the mine, and shall see that the provisions of this chapter, are strictly enforced.  Said mine foreman, or in case of his necessary absence, an assistant chosen by him, shall devote the whole of his time to his duties in the mine when in operation, and shall keep a careful watch over the ventilating apparatus and the airways, traveling ways, timbering, pumps and drainage, and shall often instruct and as far as possible see, that as the miners advance their excavations, all dangerous slate and rock overhead are taken down or carefully secured against falling therein, or on the traveling and hauling ways, and that sufficient props, caps and timbers of suitable size are sent into the mine when required, which props shall be cut square at both ends, and as near as practicable to a proper length for the places where they are to be used, and which props, caps and timbers shall be delivered to the working force by company men.

R.L.1910, § 3983.

§45562.  Foreman's duties as to timbers and drainage.

The mine foreman shall see that all miners in said mine are supplied at all times with such timbers, props and cap pieces as are necessary to keep their working places in a safe condition.  Such timbers to be sawed square as near as possible in proper length to fit the working place.  All such timbers, props and cap pieces shall be delivered at the face of the miners working place in said mine by company men.  Timbers in this section shall mean all wood to be used by said miner, and if from any cause, the timbers cannot be supplied where required, the said mine foreman shall instruct the persons to vacate all said working places until supplied with the timber needed, and shall see that all water be drained or hauled out of all working places before the miner enters, and as far as practicable, kept dry while the miner is at work.  The term "company men" as used in this chapter, shall mean those employed regularly as day hands and paid by shift wages.

R.L.1910, § 3984.

§45563.  Duty as to ventilation.

It shall be the duty of the mine foreman to see that the proper breakthroughs are made in all the room pillars at such distances as in the judgment of the mine inspector may be deemed necessary for proper ventilation, but not more than thirty (30) feet apart where gas exists and in no case more than forty (40) feet apart, and the ventilation shall be conducted through said breakthroughs into rooms by means of check doors made of canvas, or other suitable material, placed on the entries or in other proper places, and he shall not permit any room to be opened in advance of the ventilating current, or when the rooms already made are not connected.  He shall also see that the air current is conducted to the face of all the entries, airways, rooms and other advance workings, so as to dilute and render harmless all noxious and poisonous gases.  Should the mine inspector discover any room, entry, airway or other working places being driven in advance of the air current contrary to the requirements of this section, he shall order the workmen working in such places to cease work at once, until the law is complied with.

R.L.1910, § 3985.

§45564.  Shelter holes and manways to be provided.

In all hauling roads, on which hauling is done by animal power, and whereon men have to pass to and from their work, holes for shelter, which shall be kept clear of obstruction, shall be made at least every thirty (30) yards and be kept whitewashed, but shelter holes shall not be required in entries from which rooms are driven at regular intervals not exceeding fifty feet (50) where there is a space of four (4) feet between the car and rib.  But in no case shall men be permitted to travel to and from their work on hauling roads where hauling is done by machinery, and where such hauling is done there shall be a manway provided for men to travel to and from their work.  Said manway shall be six (6) feet in width and five (5) feet in height, and shall be kept clear of all obstructions, and shall be properly timbered.

R.L.1910, § 3986.

§45565.  Air current to be measured weekly.

The mine foreman shall measure the air current at least once a week at the inlet and outlet, and at or near the faces of the entries, and shall keep a record of such measurements.  An anemometer shall be provided for this purpose by the operator of the mine.

R.L.1910, § 3987.

§45566.  Daily examination.

The mine foreman shall give prompt attention to the removal of all dangers reported to him by the fire boss, or any other person working in the mine, and the said mine foreman, or his assistant, shall visit and examine every working place therein at least once every day, while the miners of such places are, or should be at work, and shall direct that each and every working place be properly secured by props or timbers, and that no person shall be directed or permitted to work in an unsafe place, unless it might be for the purpose of making it safe.

R.L.1910, § 3988.

§45567.  Assistant mine foreman.

Where the mine workings are so extensive that the mine foreman is unable personally to carry out all the requirements of this chapter, as pertaining to his duties, he shall give his personal attention to any part or parts of the mine where he may deem it necessary, and the operator shall employ a competent person or persons to act as his assistant or assistants, who shall act under his instructions in carrying out the provisions of this act, and in all mines where firedamp is generated, the said assistant or assistants shall possess the same qualifications as the mine foreman.

R.L.1910, § 3989.

§45568.  Assistants for mine foreman.

It is hereby provided that at any time where conditions are such as to render it impossible for the mine foreman, in person, to perform the duties imposed upon him by the mining laws of the State of Oklahoma, the company shall employ a competent and able assistant who shall represent the mine foreman and assist in performing the duties imposed by law upon such foreman, and such assistant shall be required to hold a certificate of competency as gas man or mine foreman, provided that this act shall not apply to and operate to control, govern or affect in any way the work and operations in surface or strip mining.

Laws 1913, c. 125, p. 242, § 15.

§45569.  Mine foreman to keep record  Rules and notices.

The mine foreman shall each day enter in a record book the conditions of the mine clearly stating any danger that may come under his observation during the day.  He shall also state whether he has a proper supply of material on hand for the safe working of the mine and whether all requirements of the law are strictly complied with. He shall sign each record.  Once a week he shall enter, or cause to be entered, plainly with ink in said book a true record of all air measurements required by this chapter.  Such books shall at all times be kept at the mine office for examination by the mine inspector of the district and any person working in the mines. All printed rules and notices (1) regulating the stoppage of ventilation fans, (2) regulating the number of persons to be lowered and hoisted on cages at any one time at shaft mines, also all record books required by this chapter shall be approved by the Chief Mine Inspector, and it shall be the duty of the superintendents and mine foremen to see that said rules, notices and record books are properly cared for.

R.L.1910, § 3990; Laws 1969, c. 269, § 1, emerg. eff. April 21, 1969.

§45-570.  Additional duties of mine foreman.

1.  The mine foreman shall attend personally to his duties in the mine and carry out all the instructions set forth in this chapter, and see that the regulations prescribed for each class of workmen under his charge are carried out in the strictest manner possible, and see that any deviations from or infringements of any of them are promptly adjusted.

2.  He shall cause all stoppings along the airways to be properly built.

3.  He shall see that the entries at such places, where road grades necessitate, are supplied with sprays or brakes to be used to allow the driver to pass his trip safely and keep clear of the cars thereto.

4.  In case of accident to a ventilating fan or its machinery whereby the ventilation of the mine would be seriously interrupted it shall be his duty to order the men to immediately withdraw from the mine and not allow their return to their work until the ventilation has been restored, and the mine has been thoroughly examined by him or his assistant and reported to be safe.

5.  He shall see that all dangerous places are properly fenced off and proper danger signals plainly shown on the fencing.  He, or his assistant shall also travel and examine all air roads and shall make a record of their condition in the daily record book, at least once each week, and examine all openings that give access to old workings as often as it is necessary to insure safety.

6.  He shall, on blank forms provided by the Chief Mine Inspector for the purpose, within ten (10) days after their occurrence, report to the mine inspector, all fatal and serious accidents occurring in or about the mines, giving age, nationality, and occupation of the injured persons, together with the facts as to the families or dependents affected, and such other facts as he may deem material, but he shall, as hereinbefore provided, give immediate notice of all fatal accidents.

R.L. 1910, § 3991.

§45571.  Duties of the fire boss.

1.  The fire boss shall enter the mine before the men have entered it and before proceeding to examine the same, he shall see that the air current is traveling in its proper course and then he shall proceed to examine the workings.

2.  He shall not allow any persons, except those duly authorized, to enter or remain in any part of the mine through which a dangerous accumulation of gas is being passed in the ventilation current from any other part of the mine.

3.  He shall frequently examine the edge and accessible parts of new falls and old gobs and air courses, and shall strictly conform to all the requirements of this chapter, relative to his duties, and he shall report at once any violation of this chapter to the mine foreman.

R.L.1910, § 3992.

§45572.  Fire boss to keep record of examinations  Removal of dangers.

A suitable record book with printed headlines, approved by the Chief Mine Inspector, shall be kept at every mine, and immediately after each of the examinations of such mine made by the fire boss or bosses, a record of the same shall be entered in said book, signed by the person or persons making such examinations, which shall clearly state the nature and location of any danger which may have been discovered.  The fire boss of the mine or mine foreman shall remove the danger or cause the same to be removed, as far as practicable; and the mine foreman shall also each day carefully countersign all reports entered by the fire boss or fire bosses.

R.L.1910, § 3993; Laws 1969, c. 239, § 1, emerg. eff. April 21, 1969.

§45573.  Operators to employ shotfirers  Time for firing.

All owners, lessees, operators or any other persons having the control and management of any coal shaft, drift, slope or pit in this state, employing ten or more miners to work therein, shall employ shotfirers at operators expense, to fire the shots therein. Said shots shall be fired at the end of each shift, but not until all miners and other employees, working therein, are out of said mine.

R.L.1910, § 3994.

§45574.  Firing shots in violation of statute  Punishment.

Any miner, or other person, who shall fire any shot in violation of the preceding section shall be punished by a fine of not less than Fifty Dollars ($50.00), nor more than Two Hundred Dollars ($200.00), or imprisonment in the county jail, not to exceed thirty (30) days, or by both such fine and imprisonment.

R.L.1910, § 3995.

§45575.  Taking explosives in and out of mines.

All explosives taken into the mine shall be delivered at the working place of each miner by the company and all explosives shall be taken into the mine before the miner enters and the surplus powder or explosives shall be taken out by the company from each working place before shots are fired; and no explosive shall be taken out of the mine until the end of the shift and all miners have gone out; and the method, where jack, canister, or kegs are used, also the amount per day, shall be determined between the mine foreman and inspector of the district.

R.L.1910, § 3996.

§45576.  Shotfirers' duties.

No shotfirer shall enter any mine, for the purpose of firing shots, nor shall any shots be fired until all employees shall have left the mines.  No person, other than a shotfirer, shall tamp any hole, and in the process of charging and tamping a hole, where needles are used, no iron or steel pointed needle shall be used; the needle used in tamping the shot shall be made of copper, and the tamping bar shall be tipped with at least five inches of copper.

R.L.1910, § 3997.

§45577.  Tamping shots.

All holes shall be tamped with fire clay, or other noninflammable material, suitable for use in tamping, and in no case, shall coal drillings, coal dust, or small pieces of coal be used in tamping, and it shall be the duty of the mine owner, operator, lessee or agent of all coal mines to furnish the miner with suitable tamping material, delivered to his working place, to be prepared by the miner and placed at the mouth of each hole ready for the shotfirer to use in tamping.

R.L.1910, § 3998.

§45578.  Lighting shots.

It shall be unlawful for any shotfirer to light shots in more than one working place at any one time in any one split of air.

R.L.1910, § 3999.

§45579.  Interference with duties of fire bosses.

It shall be unlawful for any person, company or corporation owning and operating any mine in the state or operating as lessee, any mine in this state, or any officer, agent, representative, or mine foreman of such company or corporation or labor organization to interfere, or attempt to interfere in any way with the fire boss, of any mine in this state, in the performance of his duties, or by any sort of threat or threats, or duress, to intimidate, or attempt to intimidate such fire boss in the performance of his duties or by persuasion or promise, or of extending hope of reward in any way to influence such fire boss in the performance of his duties, or to attempt in any way to cause or induce such fire boss to fail or neglect to perform any duty required of him by the mining laws of this state.

Laws 1913, c. 125, p. 242, § 16.

§45580.  Punishment for offense.

A violation of Section 16 hereof, or of any part thereof, shall be a misdemeanor, and any one convicted of such violation shall be fined not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00), or imprisoned in the county jail not less than thirty (30) days, and not more than twelve (12) months, or by both such fine and imprisonment.

Laws 1913, c. 125, p. 243, § 17.

§45601.  Eight hours a day's work.

Except in cases of emergency, eight (8) hours shall constitute a day's work underground in all mines of this state.

R.L.1910, § 4005.

§45602.  Convict labor prohibited.

In no event shall convicts in this State ever be employed in any coal or mineral mines of this state, other than stone, or such other material as will be necessary for the construction and maintenance of the public highways or public works of the state.

R.L.1910, § 4006.

§45603.  Cheating by molesting check numbers on cars.

It shall be unlawful for any person to change, exchange, substitute, alter or remove any number or check number placed upon any car or pit car in or about any mine in the State of Oklahoma, with intent to cheat or defraud any other person out of the value of his services in mining or unloading the coal or mineral contained in such car or pit car; and it shall be unlawful for any person, with the intent to cheat or defraud another, to place any number or check number upon any car or pit car unloaded by any other person in or about any mine.

Laws 1913, c. 125, p. 241, § 12.

§45604.  Punishment for offense.

Every person who shall violate any of the provisions of Section twelve of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum of not more than One Hundred Dollars ($100.00) or imprisonment not to exceed one (1) month in the county jail or both such fine and imprisonment in the discretion of the court.

Laws 1913, c. 125, p. 241, § 13.

§45611.  Report of superintendent.

On or before the (fifth) day of each month the operator superintendent of every coal or other mine shall send to the mine inspector of the district in which said mine is located, a correct report, specifying with respect to the month preceding, the name of the operator and officer of the mine and quantity of coal or other mineral mined, number of tons of coke manufactured, the number of different employees classified, total number of days worked during the month. The report shall be in such form and give such information regarding said mines as may be from time to time required and prescribed by the Chief Mine Inspector.  Blank forms for such reports shall be furnished by the state.  Said statistical reports returned to the mine inspector shall on approval by him, be forwarded by him to the Chief Mine Inspector, for compilation and direct entry into the annual, general report of the Chief Mine Inspector to the Governor of the state.

R.L.1910, § 4008.

§45612.  Rules to be posted.

All operators of coal or other mines shall keep posted in a conspicuous place the special and general rules embodied in, and made a part of this chapter, defining the duties of all persons employed in and about said mine, which said rules shall be printed in the English language at the expense of the state, and in such other languages as are used by any ten persons working therein, at the expense of the operator.  It shall be the duty of the mine inspector to furnish to the operator printed copies of such rules in the English language as are required by this section, and to certify their correctness over his signature; said rules shall be furnished the Chief Mine Inspector by the state.

R.L.1910, § 4009.

§45613.  Emergency supplies.

It shall be the duty of the operators or superintendents to keep at the mouth of the shaft, drift or slope, or at such other place about the mine as shall be designated by the mine inspector, stretchers properly constructed, and woolen and waterproof blankets in good condition for use in carrying away any person who may be injured at the mine, and a sufficient quantity of linseed oil, olive oil, bandages, linen and such other remedial agents as may be prescribed by the county board of health, shall be kept in relief stores in the mine for use in emergency.  Bandages shall be kept in all mines. In mines extending a mile or more from means of egress, one or more inside or outside relief stores shall be fitted up under arrangement of the mine officer with the inspector.

R.L.1910, § 4010.

§45614.  Definition of special terms.

The term "mine committee" as used in this chapter, shall be construed to mean the committee selected by the miners of each mine. The terms "assistant inspector," "district inspector," and "district mine inspector" as used in this chapter, shall be construed to mean "assistant mine inspector."  The term "operator" as used in this act means any firm, corporation, association or individual operating any coal or other mine in this state.

R.L.1910, § 4013.

§45615.  Violations of statute as misdemeanors  Civil liability.

The neglect, failure or refusal to perform any of the duties required by any section of this chapter, by any firm, association, corporation, person or parties required to perform them, shall be a misdemeanor, and where the duty so neglected, failed or refused to be performed is by the terms of this chapter, required of a corporation, then its officer or agent in charge of the mine, shall be guilty, as hereinbefore provided for in this section, and, except as herein otherwise provided, shall upon conviction thereof, be punished by a fine of not exceeding Five Hundred Dollars ($500.00), or imprisonment in the county jail, for a period not exceeding six (6) months, or both such fines and imprisonment; and in addition thereto, such corporation or other mine operator violating any of the provisions of this chapter shall be civilly liable to any person injured thereby to the extent of such injury.

R.L.1910, § 4014.

§45616.  Construction of sewage or drainage facilities into operating or abandoned mine  Penalty.

If any person shall construct or cause to be constructed for use, after the effective date of this act, any sewer or other method of drainage from any building or dwelling house for the carrying of sewage, offal, refuse or other offensive matter into any portion of any operating or abandoned mine, such person shall be guilty of a misdemeanor, and upon conviction thereof shall be sentenced to a fine not exceeding One Thousand Dollars ($1,000.00) and shall be imprisoned in the county jail, not exceeding one (1) year, or by both such fine and imprisonment, at the discretion of the court.

Laws 1965, c. 125, § 2, emerg. eff. May 24, 1965.

§45721.  Short title.

This act may be known and cited as "The Mining Lands Reclamation Act".

Laws 1971, c. 332, § 1, emerg. eff. June 12, 1971.

§45722.  Declaration of policy.

It is hereby declared to be the policy of this state to provide for the reclamation and conservation of land subjected to surface disturbance by mining and thereby to preserve natural resources, to encourage the productive use of such lands after mining, to aid in the protection of wildlife and aquatic resources, to encourage the planting of trees, grasses and other vegetation, to establish recreational, home and industrial sites, to protect and perpetuate the taxable value of property, to aid in the prevention of erosion, landslides, floods and the pollution of waters and air, to protect the natural beauty and aesthetic values in the affected areas of this state, and to protect and promote the health, safety and general welfare of the people of this state.

Laws 1971, c. 332, § 2, emerg. eff. June 12, 1971.

§45723.  Definitions.

Whenever used or referred to in Sections 722 through 738 of this title, unless a different meaning clearly appears from the context:

1.  "Overburden" means all of the earth and other materials which lie above natural deposits of minerals, and also means such earth and other materials disturbed from their natural state in the process of surface mining;

2.  "Mine" means an underground or surface excavation and development with or without shafts, slopes, drifts or tunnels for the extraction of minerals, with hoisting or haulage equipment and appliances for the extraction thereof, and shall embrace any and all of the land or property of the plant, and the surface and underground, that contribute directly or indirectly to the mining properties, concentration or handling of minerals;

3.  "Mining" means the extraction of minerals from natural deposits by any method or process;

4.  "Minerals" means asphalt, clay, copper, granite, gravel, gypsum, lead, marble, salt, sand, shale, stone, tripoli, volcanic ash and zinc, or any other substance commonly recognized as a mineral, and includes ores or rock containing any such substances, but excludes oil, gas and any other mineral found naturally in a liquid or gaseous state;

5.  "Underground mining" means those mining operations carried out beneath the surface by means of shafts, slopes, tunnels or other openings leading to the mineral being mined and the extraction of the mineral through such shafts, slopes, tunnels or their openings;

6.  "Surface mining" means those mining operations carried out on the surface, including strip mining, auger mining, quarrying, dredging, pumping, or the use of hydraulic methods.

Surface mining shall not include excavation or removal of shale, sand, gravel, clay, rock or other materials in remote areas by an owner or holder of a possessory interest in land for the primary purpose of construction or maintenance of access roads to or on such landowner's property.  Surface mining shall not include excavations or grading conducted for forming, onsite road construction or other onsite construction, or the extraction of minerals other than anthracite and bituminous coal by a landowner for his own noncommercial use from land owned or leased by him; nor the extraction of such noncoal minerals for commercial purposes in an amount less than five hundred (500) tons per acre of aggregate or mass of mineral matter in any permit year; nor the extraction of sand, gravel, rock, stone, earth or fill from borrow pits for highway construction purposes, so long as such work is performed under a bond, contract and specifications which substantially provide for and require reclamation of the area affected; nor to the handling, processing or storage of slag on the premises of a manufacturer as a part of the manufacturing process.  Surface mining shall not include the surface mining of coal or the surface effects of underground coal mining;

7.  "Strip mining" means those mining operations carried out by removing the overburden lying above natural deposits of minerals, and mining directly from such natural deposits thereby exposed, but excludes auger mining, quarrying, dredging, pumping or the use of hydraulic methods;

8.  "Reclamation" means conditioning affected land to make it suitable for any uses or purposes consistent with those enumerated in Section 722 of this title, and to avoid, minimize or correct adverse environmental effects of mining operations;

9.  "Box cut" means the first open cut in strip mining which results in the placing of overburden on unmined land adjacent to the initial pit and outside the area to be mined;

10.  "Consolidated material" means material of sufficient hardness or ability to resist weathering and to inhibit erosion or sloughing;

11.  "Operator" means any person, partnership, firm or corporation engaged in and controlling a mining operation;

12.  "Pit" means a tract of land from which overburden or minerals have been or are being removed in the process of surface mining;

13.  "Affected land" means the area of land from which overburden shall have been removed, or upon which overburden or refuse has been deposited, or both;

14.  "Refuse" means all waste material directly connected with the production, cleaning or preparation of minerals which have been mined by either underground or surface mining method;

15.  "Ridge" means a lengthened elevation of overburden created in the surface mining process;

16.  "Peak" means a projecting point of overburden created in the surface mining process;

17.  "Department" means the office of the Chief Mine Inspector, herein called the Department of Mines and Mining, or such department, bureau or commission as may lawfully succeed to the powers and duties of such department;

18.  "Director" means the Chief Mine Inspector of the State of Oklahoma or such officer, bureau or commission as may lawfully succeed to the powers and duties of such Chief Mine Inspector;

19.  "Borrow pit" means the one-time or intermittent extraction of sand, gravel, rock, stone, earth or fill in its natural state, not being mechanically altered to affect its size for government-financed construction purposes.  Such work shall be performed under a bond, contract and specifications which substantially provide for and require reclamation of the affected area; and

20.  "Dimension stone quarry" means a site where natural stone used as building material is excavated and the stones are selected, trimmed, or cut to specified shapes or sizes.

Added by Laws 1971, c. 332, § 3, emerg. eff. June 12, 1971.  Amended by Laws 1972, c. 231, § 1, emerg. eff. April 7, 1972; Laws 1979, c. 249, § 1, emerg. eff. June 1, 1979; Laws 1993, c. 232, § 1, eff. July 1, 1993; Laws 2004, c. 194, § 1, eff. Nov. 1, 2004.

§45-724.  Permits - Applications - Bond - Permit or bond release applications.

A.  It shall be unlawful for any operator to engage in any mining operations in this state without first obtaining a permit from the Department of Mines for each separate mining operation.  The Department shall determine what constitutes a separate mining operation by rules promulgated under the Mining Lands Reclamation Act.

B.  1.  Any operator desiring to engage in surface mining shall make written application to the Department for a permit.  Application for such permit shall be made upon a form furnished by the Department.  The form shall contain a description of the tract or tracts of land and the estimated number of acres to be affected by surface mining by the operator.  The description shall include the section, township, range and county in which the land is located and shall otherwise describe the land with sufficient certainty so that it may be located and distinguished from other lands.

2.  Transmission lines shall be plotted on a location map submitted with the application.  A statement that the operator has the right and power by legal estate owned to mine by surface mining the land so described shall be included with the application.

C.  1.  Any operator desiring to engage in underground mining shall make written application to the Department for a permit.  Application for such permit shall be made upon a form furnished by the Department.  The form shall contain a description of the tract or tracts of land to be used as refuse disposal areas.  The description shall include the section, township, range and county in which the land is located and shall otherwise describe the land with sufficient certainty so that it may be located and distinguished from other lands.

2.  A statement that the applicant has the right and power by legal estate owned to use the land so described as a refuse disposal area shall be included with the application.

D.  Each application for a permit under subsections B and C of this section shall be accompanied by a plan of reclamation of the affected land that meets the requirements of the Mining Lands Reclamation Act.  The application shall set forth the proposed use to be made of the affected land, the grading to be accomplished, the type of revegetation, and shall include the approximate time of grading and initial revegetation effort.

E.  Each application for a permit under subsections B and C of this section shall be accompanied by the bond or security meeting the requirements of Section 728 of this title, or proof that such bond or security is still in effect, and a fee of One Hundred Seventy-five Dollars ($175.00) for each permit year, payable at the rate of One Hundred Seventy-five Dollars ($175.00) per year on the anniversary date of the year in which the permit or permit renewal was issued.  All application fees shall be submitted to the State Treasurer, who shall deposit them in the Department of Mines Revolving Fund.

F.  1.  Upon the receipt of such application, bond or security and fee due from the operator, the Department may issue a permit to the applicant which shall entitle the applicant to engage in mining on the land therein described in accordance with the rules promulgated by the Department, for the life expectancy of the operation unless the operator is in violation of any state statute or rule of the Department in which case the Department shall take appropriate action against the operator.

2.  All applications for renewal of existing permits shall be filed prior to the expiration of the existing permit in accordance with the rules promulgated by the Department.

3.  No permit shall be issued except upon proper application and public hearing, if requested.

G. 1. a.  Upon filing the application with the Department, the  applicant shall place an advertisement in a newspaper of general circulation in the vicinity of the mining operation, containing such information as is required by the Department, at least once a week for four (4) consecutive weeks.

b. The advertisement shall contain, at a minimum, the following:

(1) the name and business address of the applicant,

(2) a description which clearly shows or describes the precise location and boundaries of the proposed permit area and is sufficient to enable local residents to readily identify the proposed permit area.  It may include towns, bodies of water, local landmarks, and any other information which would identify the location,

(3) the location where a copy of the application is available for public inspection,

(4) the name and address of the Department where written comments, objections, or requests for informal conferences on the application may be submitted pursuant to subsection P of this section,

(5) if an applicant seeks a permit to mine which includes relocation or closing of a public road, a copy of the county resolution pertaining to the affected county road, and

(6) such other information as is required by the Department.

2.  Any property owner or resident of an occupied dwelling who may be adversely affected located within one (1) mile of the mining operation shall have the right to protest the issuance of a permit and request a public hearing.

3.  The Department shall notify the surface owners of any hearings in connection with applications or permits in the same manner as the operator is notified.

4.  Such protests must be received by the Department within fourteen (14) days after the date of publication of the newspaper advertisement.  If a public hearing is requested, the Department shall then hold an informal hearing in the vicinity of the proposed mining.

5.  Upon completion of findings after the hearing, the Department shall determine whether to issue or deny the permit, and shall notify all parties of its decision.

6.  Any decision regarding the issuance of a permit under this section shall be appealable when entered, as provided in the Administrative Procedures Act.

H.  Each application for a new operation shall contain, where applicable, a list of all other licenses and permits needed by the applicant to conduct the proposed mining operation.  This list shall identify each license and permit by:

1.  Type of permit or license;

2.  Name and address of issuing authority;

3.  Identification number or a copy of the application for permits or licenses or, if issued a copy of the permit or license; and

4.  If a decision has been made, the date of approval or disapproval by each issuing authority.

An existing operation which does not have on file a list of the applicable licenses or permits with the Department on the date of enactment of this act shall not be out of compliance with the provisions of this section.  Any renewal of an existing permit or expansion or amendment to an existing operation upon time of application shall submit a copy of all approved licenses and permits issued by other agencies or jurisdictions.

Identifications of all permits and licenses shall include local government agencies with jurisdiction over or an interest in the area of the proposed mining operation including, but not limited to, planning agencies, water and sewer authorities; and all state and federal government agencies with authority to issue permits and licenses applicable to the proposed mining operation, including all state environmental agencies, U.S. Army Corps of Engineers, U.S. Department of Agriculture Soil Conservation Service district office, and federal fish and wildlife agencies.

I.  An operator desiring to have such operator's permit amended to cover additional land may file an amended application with the Department.  Upon receipt of the amended application, and such additional bond as may be required under the provisions of the Mining Lands Reclamation Act, the Department shall issue an amendment to the original permit covering the additional land described in the amended application, without the payment of any additional fee.

J.  An operator may withdraw any land covered by a permit, deleting affected land therefrom, by notifying the Department, in which case the penalty of the bond or security filed by such operator pursuant to the provisions of the Mining Lands Reclamation Act shall be reduced proportionately.

K.  Permits issued to an operator may be transferable to another operator, provided the new operator can demonstrate to the Department, prior to the transfer of ownership, that conditions and obligations required for the permit will be met and the new operator has submitted a performance bond or other guarantee, or has obtained the bond coverage of the original permittee.

L.  The perimeter of the permit area shall be clearly marked by durable and recognizable markers or by other means approved by the Department.

M.  The Department shall determine the blasting distance to transmission lines by rule.

N.  1.  If any mining operations where blasting is required occur within the limits of a municipality with a population in excess of three hundred thousand (300,000) according to the latest Federal Decennial Census or within the limits of a municipality within a county with a population in excess of three hundred thousand (300,000) according to the latest Federal Decennial Census, the application for a permit pursuant to subsections B and C of this section shall be accompanied by proof that the operator is in full compliance with all applicable regulations of the municipality.  Certified copies of any required municipal permits and any other required written municipal approvals shall be attached to the application.  No mining permit shall be issued by the Department unless the applicant first complies with the requirements of this subsection.

2.  The provisions of paragraph 1 of this subsection shall not apply to existing permitted operations, revisions or amendments thereto, or any application on file with the Department prior to the effective date of this act.  In addition, the provisions of paragraph 1 of this subsection shall not apply to any future operation on property directly adjacent to property on which a permitted operation is located, provided that the operation is permitted and the adjacent property is owned or leased by the operator on the effective date of this act.  For purposes of this subsection, properties separated by a public road shall be considered to be adjacent.

O.  Within a reasonable time, as established by the Department, written comments or objections on permit or bond release applications may be submitted to the Department by public entities including but not limited to the local soil conservation district, with respect to the effects of the proposed mining operations on the environment.

P.  Any person having an interest in or who is or may be adversely affected by the decision on a permit or bond release application, or any federal, state or local agency, shall have the right to request in writing that the Department hold an informal conference on the application.  The Department shall hold the informal conference within a reasonable time following the receipt of the written request at a location in the vicinity of the proposed or active surface mining or reclamation operation.

Added by Laws 1971, c. 332, § 4, emerg. eff. June 12, 1971.  Amended by Laws 1981, c. 221, § 7, emerg. eff. June 22, 1981; Laws 1982, c. 181, § 4, emerg. eff. April 20, 1982; Laws 1983, c. 139, § 1, emerg. eff. May 23, 1983; Laws 1989, c. 282, § 1, eff. Nov. 1, 1989; Laws 1992, c. 113, § 1, eff. Sept. 1, 1992; Laws 1993, c. 278, § 55, operative Sept. 1, 1993; Laws 1994, c. 2, § 12, emerg. eff. March 2, 1994; Laws 1997, c. 161, § 1, emerg. eff. April 25, 1997; Laws 1998, c. 61, § 1, eff. Nov. 1, 1998; Laws 1998, c. 351, § 2, emerg. eff. June 5, 1998; Laws 2003, c. 20, § 1, emerg. eff. March 31, 2003; Laws 2005, c. 221, § 1, emerg. eff. May 25, 2005.

NOTE:  Laws 1993, c. 232, § 3 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§45-725.  Procedure for reclaiming land.

A.  All affected land other than lands affected by coal mining operations shall be reclaimed as provided in this section.

B.  The operator shall determine which parts of the affected land shall be reclaimed for forest, pasture, crop, horticultural, homesite, recreational, industrial or other use including food, shelter and ground cover for wildlife.

C.  All ridges and peaks of overburden created by surface mining shall be graded to a rolling topography traversable by machines or equipment customarily used in connection with the use to be made of the land after reclamation, but such slopes need not be reduced to less than the original grade of the area prior to mining, and the slope of the ridge of overburden resulting from a box cut need not be reduced to less than twenty-five degrees (25°) from horizontal. Surface mining operations conducted in the flood plains of streams and rivers and subject to periodic flooding shall be exempt from the grading requirements of this section.

D.  The operator may construct earth dams to form lakes in pits resulting from surface mining operations, provided that the formation of lakes shall not interfere with other mining operations or damage property of others.

E.  The operator shall cover the exposed face of a mineral seam, where significant concentrations of acid-forming materials are present, to a depth of not less than three (3) feet with earth that will support plant life or with a permanent water impoundment.

F.  The operator shall grade down the banks of any pits or depressions created by the removal of sand or gravel by surface mining to a degree of slope determined by the Department, which shall give due consideration to the natural topography of the land affected and adjacent lands, the composition of such banks and the most beneficial use of the pits and depressions comprising the affected land after reclamation.  If the pits or depressions are deeper than ten (10) feet, the operator may elect to bench the highwall, provided that such benches are not in excess of ten (10) feet in height.

G.  All affected land except that which is to be covered with water or used for homesites or industrial purposes shall be revegetated by the planting of seeds, plants, trees, shrubs or other plantings appropriate to the use to be made of the land as determined by the operator.  No planting of any kind shall be required on any affected land so long as the chemical and physical characteristics of the soil of such affected land are toxic, deficient in plant nutrients or composed of sand, gravel, shale or stone to such an extent as to seriously inhibit plant growth.  The Department may prescribe by rules and regulations the required density of such plantings, and may make replanting requirements.

H.  Except where prevented by weather conditions, all grading shall be completed within one (1) year after mining of the affected land has been completed.  Initial seeding or planting shall be made at the first appropriate time following completion of grading.  If the operator is unable to acquire sufficient planting stock of desired species from state nurseries, or acquire such species elsewhere at comparable prices the Department shall grant the operator an extension of time until planting stock is available to plant such land as originally planned.

I.  In any noncoal mining operation where the type and amount of material removed precludes the filling of the quarry, the Department of Mines shall prescribe necessary measures for the protection of the public and animal life.

Added by Laws 1971, c. 332, § 5, emerg. eff. June 12, 1971.  Amended by Laws 1978, c. 10, § 1, emerg. eff. Feb. 2, 1978; Laws 1983, c. 139, § 2, emerg. eff. May 23, 1983.

§45726.  Refuse disposal areas.

All refuse disposal areas shall be reclaimed or treated or the refuse be contained by the operator to avoid adverse environmental effects.

Laws 1971, c. 332, § 6, emerg. eff. June 12, 1971.

§45727.  Inspection.

The Department, or its accredited representatives, may enter upon the lands of the operator at all reasonable times, for the purpose of inspection, to determine whether the provisions of this act have been complied with.

Laws 1971, c. 332, § 7, emerg. eff. June 12, 1971.

§45728.  Bond  Cash deposit.

A.  Any bond required to be filed with the Department by the operator shall be in such form as the Director prescribes, payable to the State of Oklahoma, conditioned that the operator shall faithfully perform all requirements of the Mining Lands Reclamation Act and comply with all rules of the Department made in accordance with the provisions of the Mining Lands Reclamation Act.  Such bond shall be signed by the operator as principal, and by a good and sufficient corporate surety, licensed to do business in the state, as surety.

B.  The penal sum of such bond shall be determined by the Department and shall depend on the performance requirements of the approved permit.  The minimum bond shall be Two Thousand Dollars ($2,000.00).

In determining the amount of the bond, the Department shall take into consideration the character and nature of the overburden, the future suitable use of the land involved and the cost of reclamation to be required.

C.  A bond shall not be cancelable by the surety except after not less than ninety (90) days' prior written notice to the Department.  Bonds may be continued in effect from year to year, and a new bond need not be provided for each permit application.  A single bond may cover all of the operator's mining operations in the state.  The penalty of the bond or amount of cash and securities, as provided in subsection E of this section, shall be increased or reduced from time to time as provided in the Mining Lands Reclamation Act.

D.  If the license to do business in the state of any surety upon a bond filed with the Department pursuant to the Mining Lands Reclamation Act shall be suspended or revoked, the operator, within thirty (30) days after receiving notice from the Department, shall substitute for such surety a good and sufficient corporate surety licensed to do business in the state.  Upon failure of the operator to make substitution of surety as required, the Department shall have the right to suspend the permit of the operator to conduct operations upon the land described in such permit until such substitution has been made.

E.  In lieu of such bond, the operator may deposit cash government securities, Certificates of Deposit or an irrevocable letter of credit with the Department in an amount equal to that of the required bond on conditions as prescribed by the Department.  In the discretion of the Department surety bond requirements may also be fulfilled by using existing reclaimed areas, in excess of cumulative permit or mined acres, that have been completed under the jurisdiction of the Mining Lands Reclamation Act and approved by the Department.

F.  Such bond or security shall remain in effect until the mined acres have been reclaimed, approved and released by the Department.  If the Department determines that grading has been satisfactorily completed pursuant to the Mining Lands Reclamation Act, the Department may release up to eighty percent (80%) of the penal sum of the bond filed for each acre of land graded.  The remaining portion of the bond shall continue in effect until the completion of the requirements pursuant to Section 725 of this title.

Amended by Laws 1982, c. 181, § 5, emerg. eff. April 20, 1982.

§45-729.  Violations - Notice - Hearing - Enforcement - Informing of surface owners.

The Department of Mines shall notify the operator and the surety in writing of any claimed violation of the provisions of the Mining Lands Reclamation Act or the rules of the Department.  If the alleged violation is discovered as a result of a citizen complaint and the person claiming the violation states in writing the desire that the source of the complaint be kept confidential, the Department shall maintain such information in confidence.  If the operator denies the alleged violation, the Department shall hold a hearing on said charges.  Said hearing shall be held not less than thirty (30) days from the notice of hearing.

At such hearing the operator shall have the right to present evidence in opposition to the claimed violation.

If upon such hearing the Department shall determine that a violation has occurred, the Department shall make detailed findings of fact and conclusions of law.  The surety, if applicable, may perform for the operator.

If the operator or surety, if applicable, fails to perform the corrective work required by the Department or fails to properly perform said work, the Department may initiate permit revocation and/or bond forfeiture proceedings.  After successful collection of the security required by Section 728 of this title, the Department shall contract for the work to be done consistent with all state requirements.  The Department shall not issue any permits to an operator who has failed to perform such corrective work, or has defaulted with respect to the bond or other security required by Section 728 of this title, until such obligations are met by the operator or his surety or agent, as determined by the Department.

If the Department determines that an entity or individual has mined without a permit in violation of Section 724 of this title, the Department shall assess a fine of up to Ten Thousand Dollars ($10,000.00) against the entity, individuals, or agents of said entity.  Any agent is jointly and severally liable with its principal for such violation and any resulting fines.

The Department may pursue civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the district court for the district in which the illegal mining operation is located, in which the entity, individuals, or agents of said entity, have their principal offices, or in Oklahoma County, to enforce any Department action against the entity, individual, or agents.  Further, the Department shall be entitled to recover penalties or fines assessed for mining without a permit from the entity, individuals or agents conducting said mining in violation of this title.  The Department shall also be entitled to reasonable attorneys fees incurred in enforcing this provision.  All monies collected pursuant to this section shall be deposited in the Department of Mines Revolving Fund.

In order to fully inform affected surface owners who have filed a complaint of any alleged violations affecting the surface estate by an operator, the Department shall:

1.  Provide by mail to the affected surface owners who have filed a complaint, a copy of any alleged violations affecting the surface estate issued to the operator within five (5) days after such violation is cited;

2.  Notify the surface owners who have filed a complaint of any hearings in connection to alleged violations affecting the surface estate in the same manner and at the same time as the operator; and

3.  Provide surface owners who have filed a complaint with complete information on the disposition of all violations affecting the surface estate cited at the same time the operator is notified.

Added by Laws 1971, c. 332, § 9, emerg. eff. June 12, 1971.  Amended by Laws 1978, c. 67, § 1; Laws 1985, c. 339, § 1, emerg. eff. July 30, 1985; Laws 1989, c. 282, § 2, eff. Nov. 1, 1989; Laws 2005, c. 104, § 1, emerg. eff. April 26, 2005.

§45730.  Lateral support.

In the case of strip mining operations which remove and do not replace lateral support, unless pursuant to written agreement between the operator and the adjacent property owner, the top of the consolidated material of the open cut adjacent to the property line of other property not owned or leased by the operator shall, at the time mining is completed, not be closer to such other property line than a distance of twentyfive (25) feet plus one and onehalf (1 1/2) times the depth of such cut as measured from original ground surface to the top of consolidated material.

Laws 1971, c. 332, § 10, emerg. eff. June 12, 1971.

§45731.  Maps  Release.

The operator shall submit to the Department, no later than September 1 following the end of each permit year, a map in a form approved by the Department showing the location of the pit or pits by section, township, range and county, with such other description as will identify the land which the operator has affected by mining during such permit year and has completed mining operations thereon, with a legend upon such map showing the number of acres of affected land.  Such map shall also show in acres the extent of the reclamation accomplished on the affected land, including grading and revegetation efforts, as of the end of the permit year, and shall show by appropriate designation any deviation from the plan of reclamation filed under subsection (c) of Section 724 of this title and the reasons therefor.

Whenever an operator shall have completed all requirements under the provisions of this act as to any affected land, he shall notify the Department thereof.  If the Department determines that the operator has completed reclamation requirements and achieved results appropriate to the use for which the area was reclaimed, the Department shall release the operator from further obligations regarding such affected land and the penalty of the bond shall be reduced proportionately.

Laws 1971, c. 332, § 11, emerg. eff. June 12, 1971; Laws 1972, c. 231, § 3, emerg. eff. April 7, 1972.

§45732.  Powers and duties of Department.

In addition to the duties and powers conferred on the Department in other provisions of this act, the Department shall have authority and power to:

(a) Adopt and promulgate reasonable rules and regulations respecting the administration of this act and in conformity therewith and the Administrative Procedures Act.

(b) Order, after hearing, the revocation of any permit issued hereunder for violation of this act.

(c) Cause to be instituted, in any court of competent jurisdiction, legal proceedings for injunctive or other appropriate relief to enforce this act.

(d) Make investigations and inspections which are necessary or appropriate to insure compliance with this act.

(e) Collect and disseminate information relating to reclamation of affected lands.

(f) Request the assistance of any federal or state agency for technical advice or any other type of assistance deemed necessary to carry out the purposes of this act.

Laws 1971, c. 332, § 12, emerg. eff. June 12, 1971.

§45733.  Legal assistance.

At the request of the Department the Attorney General shall provide such legal assistance as may be needed in interpreting, enforcing and carrying out the provisions of this act including but not limited to institution of and prosecuting legal actions and proceedings for injunctive relief and this improvement shall include the provisions of Section 17 hereof.

Laws 1971, c. 332, § 13, emerg. eff. June 12, 1971.

§45734.  Chief Mine Inspector.

Any act authorized to be done by the Department may be performed by the Chief Mine Inspector, or an assistant designated by him.

Laws 1971, c. 332, § 14, emerg. eff. June 12, 1971.

§45735.  Sand and gravel  Inspections  Penalties.

The Department is designated as the agency to make safety inspections in sand, sand and gravel and in quarrying operations. Any person required by this act to have a permit who engages in mining without a valid permit therefor issued pursuant to this act is guilty of a misdemeanor, and on conviction thereof shall be fined not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00).  Each day of operation without the permit required by this act shall be deemed a separate violation.

§45736.  Revoked permits.

In no event shall a permit be issued to any operator if a permit issued to such operator has been revoked under Section 12 of this act.

Laws 1971, c. 332, § 16, emerg. eff. June 12, 1971.

§45737.  Governmental agencies to conform.

Any municipal or county governmental agency or body engaged in mining as defined in this act shall conform to all requirements of this act respecting reclamation of affected lands.

Laws 1971, c. 332, § 17, emerg. eff. June 12, 1971.

§45738.  Judicial review.

All final decisions and orders of the Department shall be subject to judicial review of the acts of administrative agencies.

Laws 1971, c. 332, § 18, emerg. eff. June 12, 1971.

§45740.1.  Short title.

This act may be cited as the "Oklahoma Abandoned Mine Reclamation Act".

Laws 1981, c. 185, § 1, emerg. eff. May 19, 1981.

§45740.2.  Legislative findings  Purpose.

A.  The Legislature finds that:

1.  The Congress of the United States has enacted the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. Sections 1201 et seq., hereinafter cited as the "federal act", which provides for the establishment of a nationwide program to regulate surface coal mining and reclamation and which vests exclusive authority in the Department of the Interior over the regulation of surface coal mining and reclamation within the United States.

2.  Section 101 of the federal act, 30 U.S.C. Section 1201, contains the finding by Congress that because of the diversity in terrain, climate, biologic, chemical and other physical conditions in areas subject to mining operations, the primary governmental responsibility for developing, authorizing, issuing and enforcing regulations for surface mining and reclamation operations subject to that act should rest with the states.

B.  It is therefore declared to be the purpose of this act:

1.   To promote the reclamation of mined areas left without adequate reclamation prior to the enactment of the federal act and that continue, in their unreclaimed condition, to substantially degrade the quality of the environment, to prevent or damage the beneficial use of land or water resources or to endanger the health or safety of the public;

2.   To assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances to the land are protected from previously unregulated surface coal mining operations; and

3.   To prevent the adverse effects to society and the environment resulting from previously unregulated surface coal mining.

Laws 1981, c. 185, § 2, emerg. eff. May 19, 1981.

§45740.3.  Powers and duties of Commission.

To accomplish the purposes of this act, the Oklahoma Conservation Commission, hereinafter cited as the "Commission", shall have the authority:

1.  To adopt, amend and enforce rules pertaining to reclamation operations consistent with the general intent and purposes of this act;

2.  To hire employees, adopt standards for employment of those persons and assist in carrying out the requirements of this act;

3.  To conduct, encourage, request and participate in studies, surveys, investigations, research, experiments, training and demonstrations by contract, grant or otherwise;

4.  To accept, receive and administer grants, gifts, loans or other funds made available from any source for the purposes of this act; and

5.  To perform any other duties and acts necessary to allow the state to participate in the abandoned mines and mined land program provided in Subchapter IV of the federal act.

Laws 1981, c. 185, § 3, emerg. eff. May 19, 1981.

§45740.4.  Participation in Abandoned Mine Reclamation Fund.

The Commission is authorized to take all action necessary to insure Oklahoma's participation in the Abandoned Mine Reclamation Fund established by the federal act, and to function as the state's agency for participation.  Pursuant to the federal act, the Commission shall by rule establish priorities that meet the terms of the federal act for the expenditure of those funds, designate the land and water eligible for reclamation or abatement expenditures and submit reclamation plans, annual projects and applications to the appropriate authorities pursuant to the terms of the federal act.  It shall administer all monies received for abandoned mine reclamation or related purposes, which expenditure constitutes a public benefit.

Laws 1981, c. 185, § 5, emerg. eff. May 19, 1981.

§45740.5.  Property adversely affected by past coal mining practices  Entry  Acquisition  Title  Disposition.

A.  If the Commission makes a finding of fact that:

Land or water resources have been adversely affected by past coal mining practices; and the adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control or prevent the adverse effects of past coal mining practices should be taken; and the owners of the land or water resources where entry must be made to restore, reclaim, abate, control or prevent the adverse effects of past coal mining practices are not known, or readily available; or the owners will not give permission for the state or any political subdivision to enter on the property to restore, reclaim, abate, control or prevent the adverse effects of past coal mining practices; then, on giving notice by mail to the owners of record, if known, or, if not known, by posting notice on the premises and advertising once in a newspaper of general circulation in the county in which the land lies, the Commission is entitled to enter on the property adversely affected by the past coal mining practices and any other necessary access property to do all things necessary or expedient to restore, reclaim, abate, control or prevent the adverse effects.  This entry shall not be construed as an act of condemnation of property nor of trespass. The monies expended for that work and the benefits accruing to those premises entered on shall be chargeable against the land and shall mitigate or offset any claim or action brought by any owner of any interest in the premises for damages by virtue of such entry; provided, this provision is not intended to create new rights of action or eliminate existing immunities.

B.  The Commission is entitled to enter on any property for the purposes of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control or prevention of those adverse effects.  Such entry shall not be construed as an act of condemnation of property nor of trespass.

C.  The state may acquire any land, where it is to the public interest, by purchase, donation or condemnation, that is adversely affected by past coal mining practices if the Commission determines that acquisition of the land is necessary to successful reclamation and that:

1.  The acquired land, after restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices, will serve recreation and historic purposes, conservation and reclamation purposes, or provide open space benefits; and

2.  Permanent facilities, such as a treatment plant or a relocated stream channel, will be constructed on the land for the restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices; or

3.  Acquisition of coal refuse disposal sites and all coal refuse on those sites will serve the purposes of this section or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal mining practices.

D.  Title to all land acquired pursuant to this section shall be in the name of the state.

E.  Where land acquired pursuant to this section is deemed to be suitable for industrial, commercial, residential or recreational development, the state may sell the land by public sale under a system of competitive bidding, at not less than fair market value and under such rules as are promulgated to insure that the land is put to proper use consistent with local plans, if any, as determined by the Commission.  Where federal funds are involved in the acquisition of the land to be sold, the land may be sold only when authorized by the Secretary of the United States Department of the Interior.  The Commission, after appropriate public notice, shall hold a public hearing in the county or counties of the state in which land acquired pursuant to this section is located.  The hearings shall be held at a time that shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the land after restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices.

Laws 1981, c. 185, § 5, emerg. eff. May 19, 1981.

§45740.6.  Liens.

A.  Within six (6) months after the completion of projects to restore, reclaim, abate, control or prevent the adverse effects of past mining practices on privately owned land, the Commission shall itemize the monies so expended and may file a statement of the monies spent with the clerk of the county in which the land lies, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control or prevention of adverse effects of past mining practices if the monies so expended result in a significant increase in property value.  The statement shall constitute a lien on the land. The lien shall not exceed the amount determined by either of two appraisals to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control or prevention of the adverse effects of past mining practices.  No lien shall be filed against the property of any person, in accordance with this subsection, who owned the surface prior to May 2, 1977, and who neither consented to nor participated in nor exercised control over the mining operation that necessitated the reclamation performed hereunder.

B.  Any affected landowner may petition the Commission within sixty (60) days of the filing of the lien for a hearing concerning the amount of the lien.  That hearing and any appeal will be conducted under the provisions of Sections 301 et seq. of Title 75.

Laws 1981, c. 185, § 6, emerg. eff. May 19, 1981.

§45740.7.  Emergencies.

A.  The Commission is authorized to spend monies from the State Abandoned Mine Reclamation Fund for the emergency restoration, reclamation, abatement, control or prevention of adverse effects of coal mining practices on eligible land if it finds that:

1.  An emergency exists constituting a danger to the public health, safety or general welfare; and

2.  No other person or agency will act expeditiously to restore, reclaim, abate, control or prevent the adverse effects of coal mining practices.

B.  The Commission may enter on any land where an emergency exists and any other necessary access land to restore, reclaim, abate, control or prevent the adverse effects of coal mining practices and to do all things necessary or expedient to protect the public health, safety or general welfare.  This entry shall not be construed as an act of condemnation of property nor of trespass. The monies expended for this work and the benefits accruing to the premises entered on shall be chargeable against the land and shall mitigate or offset any claim in or any action brought by any owner of any interest in the premises for any damages by virtue of the entry; provided, however, that this provision is not intended to create new rights of action or eliminate existing immunities.

Laws 1981, c. 185, § 7, emerg. eff. May 19, 1981.

§45742.1.  Short title  Intent of Legislature  Application of act  Public policy  Purpose of act.

This act shall be known and may be cited as the "Coal Reclamation Act of 1979".

It is the intent of the Oklahoma Legislature that the Coal Reclamation Act of 1978, Sections 742 et seq. of Title 45 of the Oklahoma Statutes, and this Coal Reclamation Act of 1979, be read together as the law regulating the reclamation of lands affected by surface coal mining operations and the surface effects of underground coal mining, to bring Oklahoma into compliance with Public Law 9587, the "Surface Mining Control and Reclamation Act of 1977".

The provisions of the Mining Lands Reclamation Act, Sections 721 through 728 of Title 45 of the Oklahoma Statutes, shall not apply to surface coal mining operations or the surface effects of underground coal mining operations.

The Oklahoma Legislature finds and declares that coal mining operations presently contribute significantly to the nation's energy requirements, that Oklahoma's coal production is part of those energy requirements, and that the cooperative effort established by this act is necessary to prevent or mitigate adverse environmental effects of all surface mining operations.

It is the purpose of this act to protect the rights of surface owners and the environment, and to require reclamation of lands affected by surface and underground coal mining in a manner compatible with the social, environmental and aesthetic needs of this state.  If reclamation is not feasible, surface mining operations should not be conducted.  It is the intent of the Legislature to insure the existence of an expanding and economically healthy coal mining industry and that there be public participation in the development of rules and regulations appropriate to the State of Oklahoma and that the Department of Mines exercise the full reach of its powers to insure the protection of the public interest through the effective control of surface mining operations.

Laws 1979, c. 249, § 2, emerg. eff. June 1, 1979.

§45742.2.  Definitions.

As used in this act:

1.  "Acid drainage" means water with a pH of less than 6.0 Standard Units and in which total acidity exceeds total alkalinity, discharged from active, inactive, or abandoned mines and from areas affected by surface coal mining and reclamation operations.

2.  "Acidforming materials" means earth materials that contain sulfide minerals or other materials which, if exposed to air, water, or weathering processes, will result in the formation of acids that may create acid drainage.

3.  "Adjacent area" means land located outside the affected area, permit area, or mine plan area, depending on the context in which "adjacent area" is used, where air, surface or ground water, fish, wildlife, vegetation or other resources protected by this act may be adversely impacted by surface coal mining and reclamation operations.

4.  "Affected area" means, with respect to surface mining activities, any land or water upon or in which those activities are conducted or located.  With respect to underground mining activities, "affected area" means any water or surface land upon or in which those activities are conducted or located, and land or water which is located above underground mine workings.

5.  "Approximate original contour" means that surface configuration achieved by backfilling and grading of the mined areas so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls, spoil piles and coal refuse piles eliminated.  Water impoundments may be permitted where the regulatory authority determines that they are in compliance with Section 745.18 of this title and applicable rules and regulations.

6.  "Aquifer" means a zone, stratum, or group of strata confined or unconfined, including perched conditions, that can store and transmit water in sufficient quantities for a specific use.

7.  "Auger mining" means a method of mining coal at a cliff or highwall by drilling holes laterally into an exposed coal seam from the highwall and transporting the coal along an auger bit to the surface.

8.  "Box cut" means the first open cut in strip mining which results in the placing of overburden on unmined land adjacent to the initial pit and outside the area to be mined.

9.  "Coal exploration" means the gathering of surface or subsurface geologic, physical, or chemical data by mapping, trenching, drilling, geophysical or other techniques necessary to determine the quality and quantity of overburden and coal of an area and the gathering of environmental data to establish the conditions of the area beginning before surface coal mining and reclamation operations.

10.  "Coal processing plant" means a collection of facilities where runofthemine coal is prepared for market by chemical or physical processing, and separated from its impurities.  The processing plant may consist of, but not be limited to, the following support facilities:  loading facilities; storage and stockpile facilities; shed, shops and other buildings; water treatment and water storage facilities; settling basins and impoundments; coal processing and other waste disposal areas; roads, railroads and other transport facilities; and utilities.

11.  "Consolidated material" means material of sufficient hardness or ability to resist weathering and to inhibit erosion or sloughing.

12.  "Department" means the office of the Chief Mine Inspector, including all employees, agents, deputies, and representatives of the Department, herein called the Department of Mines and Mining, or such department, bureau or commission as may lawfully succeed to the powers and duties of such department, having primary responsibility for administering all titles of the Surface Mining Law.

13.  "Director" means the Chief Mine Inspector of the State of Oklahoma or such officer, bureau or commission as may lawfully succeed to the powers and duties of such Chief Mine Inspector or such employee, agent, deputy or representative of the Chief Mine Inspector as shall be designated by the Chief Mine Inspector to perform any actions required by this act.

14.  "Disturbed area" means an area where vegetation, topsoil, or overburden is removed by surface coal mining operations or upon which topsoil, spoil, coal processing waste or noncoal waste is placed.  Those areas are "disturbed" until reclamation of those areas is complete and the bond or other assurance of performance is released.

15.  "Diversion" means a channel, embankment, or other manmade structure constructed for the purpose of diverting the flow of water from one area to another:

a. Permanent diversion means a diversion remaining after surface coal mining and reclamation are completed and which has been approved for retention by the Department and other appropriate state and federal agencies,

b. Temporary diversion means a diversion which is used during coal exploration or surface coal mining and reclamation operations, and not approved by the Department to remain after reclamation as part of the approved postmining land use.

16.  "Ephemeral stream" means a stream which flows only in direct response to precipitation in the immediate watershed or in response to the melting of snow and ice, and which has a channel bottom that is always above the local water table.

17.  "Ground water" means subsurface water that fills available openings in rock or soil materials such that they may be considered watersaturated.

18.  "Headofhollow fill" means a fill structure consisting of any material, other than coal processing waste and organic material, placed in the uppermost reaches of a hollow where side slopes of the existing hollow measured at the steepest point are greater than twenty (20) degrees or the average slope of the profile of the hollow from the toe of the fill to the top of the fill is greater than ten (10) degrees.  In fills with less than two hundred fifty thousand (250,000) cubic yards of material, associated with contour mining, the top surface of the fill will be at the elevation of the coal seam.  In all other headofhollow fills, the top surface of the fill, when completed, is at approximately the same elevation as the adjacent ridge line, and no significant area of natural drainage occurs above the fill draining into the fill area.

19.  "Highwall" means the face of exposed overburden and coal in an open cut of a surface or for entry to an underground coal mine.

20.  "Hydrologic balance" means the relationship between the quality and quantity of inflow to, outflow from and storage in a hydrologic unit such as a drainage basin, aquifer, soil zone, lake, or reservoir.  It encompasses the quantity and quality relationships between precipitation, runoff, evaporation, and the change in ground and surface water storage.

21.  "Hydrologic regime" means the entire state of water movement in a given area.  It is a function of the climate, and includes the phenomena by which water first occurs as atmospheric water vapor, passes into a liquid or solid form and falls as precipitation, moves along or into the ground surface, and returns to the atmosphere as vapor by means of evaporation and transpiration.

22.  "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirements of this act in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated.  A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same condition or practice giving rise to the peril, would not expose oneself to the danger during the time necessary for abatement.

23.  "Impoundment" means a closed basin, naturally formed or artificially built, which is dammed or excavated for the retention of water, sediment, or waste.

24.  "In situ processes" means activities conducted on the surface or underground in connection with inplace distillation, retorting, leaching, or other chemical or physical processing of coal, to include, but not be limited to, in situ gasification, in situ leaching, slurry mining, solution mining, bore hole mining and fluid recovery mining.

25.  "Intermittent stream" means a stream or reach of a stream that drains a watershed of at least one (1) square mile, or a stream or reach of a stream that is below the local water table for at least some part of the year, and obtains its flow from both surface runoff and ground water discharge.

26.  "Operator" means any person, partnership, firm or corporation engaged in coal mining who removes or intends to remove more than two hundred fifty (250) tons from the earth within twelve (12) consecutive months in any one location.

27.  "Other minerals" means clay, stone, sand, gravel, metalliferous and nonmetalliferous ores, and any other solid material or substances of commercial value excavated in solid form from natural deposits on or in the earth, exclusive of coal and those minerals which occur naturally in liquid or gaseous form.

28.  "Overburden" means all of the earth and other materials, excluding topsoil, which lie above natural deposits of coal and other minerals, and also means such earth and other materials disturbed from their natural state in the process of surface mining.

29.  "Peak" means an upward projecting point of overburden created in the surface mining process.

30.  "Perennial stream" means a stream or part of a stream that flows continuously during all of the calendar year as a result of groundwater discharge or surface runoff.

31.  "Performance bond" means the indemnity instrument in a sum certain, supported by a surety's guarantee, pledge of collateral or other acceptable contractual guarantee, by which the permit applicant assures faithful performance of all the applicable permit requirements of this act and the rules and regulations promulgated thereunder.

32.  "Permit" means a permit to conduct surface coal mining and reclamation operations issued by the Department pursuant to state law.

33.  "Permit area" means the area, including all natural and human resources, included within the boundaries specified in a permit, whether or not the areas will be impacted by surface coal mining and reclamation operations, which are designated on the approved maps submitted by the applicant with his permit application and covered by the performance and reclamation bonds as required.

34.  "Permittee" means a person holding a "permit" to conduct surface coal mining and reclamation operations issued by the Department pursuant to state law.

35.  "Pit" means a tract of land from which overburden or minerals have been or are being removed in the process of surface mining.

36.  "Prime farmland" means lands which meet the criteria of the Department, which shall prescribe criteria at least as stringent as criteria prescribed by the United States Secretary of Agriculture on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics, and which historically have been used for intensive agricultural purposes.

37.  "Reclamation" means, through the process of backfilling, regrading, topsoil replacement, reutilization, and revegetation activities, the bringing back of land to its approximate original contours and configuration, and resulting in an equal or better land use category, and shall be consistent with the existing surrounding environment.

38.  "Reference areas" means land units of varying size and shape identified and maintained under appropriate management for the purpose of measuring ground cover, productivity and species diversity that are produced naturally or by crop production methods approved by the Department. Reference areas must be representative of geology, soils, slope, aspect and vegetation in the permit area.

39.  "Refuse" means all waste material directly connected with the production, cleaning or preparation of coal or other minerals which have been mined by either underground or surface mining method.

40.  "Regulatory authority" means the Department of Mines and Mining.

41.  "Ridge" means a lengthened elevation of overburden created in the surface mining process.

42.  "Significant, imminent environmental harm to land, air or water resources" is determined as follows:

a. An environmental harm is any adverse impact on land, air, or water resources, including but not limited to, plant and animal life,

b. An environmental harm is imminent if a condition, practice or violation exists which:

(1) is causing such harm or,

(2) may reasonably be expected to cause such harm at any time before the end of the reasonable abatement time that would be set under Section 775 of this title,

c. An environmental harm is significant if that harm is appreciable and not immediately reparable.

43.  "Slope" means average inclination of a surface, measured from the horizontal; normally expressed as a unit of vertical distance to a given number of units of horizontal distance (e.g., one unit vertical (1v) to five units horizontal (5h) = 11.3 degrees).

44.  "Soil horizons" means contrasting layers of soil lying one below the other, parallel or near parallel to the land surface.  Soil horizons are differentiated on the basis of field characteristics and laboratory data.  The three (3) major soil horizons are:

a. "A horizon".  The uppermost layer in the soil profile often called the surface soil.  It is the part of the soil in which organic matter is most abundant and where leaching of soluble or suspended particles is the greatest,

b. "B horizon".  The layer immediately beneath the A horizon and often called the subsoil.  This middle layer commonly contains more clay, iron or aluminum than the A or C horizons, and

c. "C horizon".  The deepest layer of the soil profile.  It consists of loose material or weathered rock that is relatively unaffected by biologic activity.

45.  "Spoil" means displaced overburden.

46.  "Strip mining" means those mining operations carried out by removing the overburden lying above natural deposits of coal and other minerals, and mining directly from such natural deposits thereby exposed, but excludes auger mining, quarrying, dredging, pumping or the use of hydraulic methods.

47.  "Substantially disturb" means, for purposes of coal exploration, to significantly impact upon land, air or water resources by such activities as blasting, mechanical excavation of land, drilling or altering coal or water exploratory holes or wells, construction or creation of roads and other access routes, and the placement of structures, excavated earth or other debris upon the surface of land.

48.  "Surface coal mining and reclamation operations" means surface mining operations and all activities necessary and incident to the reclamation of such operations.

49.  "Surface coal mining operations" means:

a. Activities conducted on the surface of lands in connection with a surface coal mine or surface operations and surface impacts incident to an underground coal mine.  Such activities include excavation for the purpose of obtaining coal, including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, the uses of explosives and blasting, in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal at or near the mine site.  Such activities do not include the extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and twothirds percent (16 2/3%) of the tonnage of minerals removed for the purposes of commercial use or sale or coal exploration, subject to Section 745.11 of this title, and

b. The areas upon which such activities occur or where such activities disturb the natural land surface.  Such areas shall also include any adjacent land, the use of which is incidental to any such activities, all lands affected by the construction of new roads or improvement or use of existing roads to gain access to the site of such activities and for haulage and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities.

50.  "Surface water" means water, either flowing or standing, on the surface of the earth.

51.  "Topsoil" means the "A" soil horizon, which is the uppermost layer of the three (3) major soil horizons.

52.  "Underground mining activities" means a combination of:

a. Surface operations incident to underground extraction of coal or in situ processing, such as construction, use, maintenance, and reclamation of roads, aboveground repair areas, storage areas, processing areas, shipping areas, areas upon which are sited support facilities including hoist and ventilating ducts, areas utilized for the disposal and storage of waste, and areas on which materials incident to underground mining operations are placed, and

b. Underground operations such as underground construction, operation, and reclamation of shafts, adits, underground support facilities, in situ processing, and underground mining, hauling, storage, and blasting, and

c. The areas in which activities enumerated above occur or where such activities disturb the natural land surface.

53.  "Unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of his permit or any requirement of this act due to indifference, lack of diligence, or lack of reasonable care, or the failure to abate any violation of such permit or the act due to indifference, lack of diligence, or lack of reasonable care.

54.  "Water table" means the upper surface of a zone of saturation, where the body of ground water is not confined by an overlying impermeable zone.

Laws 1979, c. 249, § 3, emerg. eff. June 1, 1979.  Amended by Laws 1990, c. 260, § 32, operative July 1, 1990.

§45744.  Application of act.

All surface coal mining operations which commence operations pursuant to a permit issued on or after February 3, 1978, shall comply, and such permits shall contain terms requiring compliance with the provisions set out in this act.

On and after May 3, 1978, all surface coal mining operations shall comply with this act, except as provided below.

Laws 1978, c. 10, § 4, emerg. eff. Feb. 2, 1978.

§45-745.  Exemptions.

Surface coal mining operations in operation pursuant to a permit issued by this state before August 3, 1977, issued to a person in existence prior to May 2, 1977, and operated by a person whose total annual production of coal from surface and underground coal mining operations does not exceed one hundred thousand (100,000) tons shall not be subject to the provisions of this section except with reference to the provisions relating to steep slope mining in Section 15 of this act until January 1, 1979.

Laws 1978, c. 10, § 5, emerg. eff. Feb. 2, 1978.

§45745.1.  Permits for separate mining operations  Application  Forms  Plan of reclamation  Fees  Exemptions.

A.  It shall be unlawful for any operator to engage in any mining operations in this state without first obtaining from the Department a permit to do so for each separate mining operation. The Department shall determine what constitutes a separate mining operation by rules and regulations promulgated under the Coal Reclamation Act.

B.  Any operator desiring to engage in surface mining eight (8) months after the approval of Oklahoma's regulatory program by the United States Secretary of the Interior shall make written application to the Department for a permit within two (2) months after the approval of the state program.  Before the approval of the Oklahoma program by the Secretary of the Interior, the requirements of the Coal Reclamation Act of 1978 shall continue to apply to all permits for coal mining covered by the Coal Reclamation Act. Application for such permit shall be made upon a form furnished by the Department, which form shall require all pertinent information including, but not limited to, all information required by federal law and regulations.

C.  Any operator desiring to engage in underground mining shall make written application to the Department for a permit within two (2) months after approval of the state program.  Application for such permit shall be made upon a form furnished by the Department, which form shall require all pertinent information including, but not limited to, all information required by federal law and regulations for underground coal mining, taking into account the distinct differences between surface coal mining and underground coal mining.

D.  Each application for a permit under subsections B and C of this section shall be accompanied by a plan for the reclamation of the affected land that meets the requirements of the Coal Reclamation Act.

E.  Each application for a permit or permit renewal under subsections B and C of this section shall be accompanied by a fee of Five Hundred Dollars ($500.00) for each permit year, payable at the rate of Five Hundred Dollars ($500.00) per year on the anniversary date of the year in which the permit or permit renewal was issued. Such fee shall be deposited in the Department of Mines Revolving Fund and used to offset the cost of reviewing, administering and enforcing such permit issued pursuant to a state or federal program. Once mining operations have permanently terminated, no further permit fee shall be required of the operator.

F.  The provisions of the Coal Reclamation Act shall not apply to the extraction of coal by a landowner for his own noncommercial use from land owned or leased by him, or the extraction of coal as an incidental part of federal, state or local governmentfinanced highway or other construction under regulations established by the Department.

Amended by Laws 1982, c. 181, § 6, emerg. eff. April 20, 1982; Laws 1989, c. 282, § 3, eff. Nov. 1, 1989,

§45745.2.  Term of permit  Fee  Transferability.

All permits issued pursuant to the requirements of this act shall be issued for a term not to exceed five (5) years.  A successor in interest to a permittee who applies for a new permit within thirty (30) days of succeeding to such interest and who is able to obtain the bond coverage of the original permittee may, upon payment of a fee of Five Hundred Dollars ($500.00) to the Department, continue surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until such successor's application is granted or denied.

Amended by Laws 1983, c. 39, § 1, emerg. eff. April 20, 1983; Laws 1985, c. 339, § 2, emerg. eff. July 30, 1985.

§45745.3.  Termination of permit  Extension.

A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by such permit within three (3) years of the issuance of the permit.  The Department may grant reasonable extensions of time upon a showing and a finding by the Department that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee; provided, further that with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface mining operations at such time as the construction of the synthetic fuel or generating facility is initiated.

Laws 1979, c. 249, § 6, emerg. eff. June 1, 1979.

§45745.4.  Renewal of permit  Application  Burden of proof  Term.

Any valid permit issued pursuant to this act shall carry with it the right of successive renewal with respect to areas within the boundaries of the existing permit.  The holders of the permit may apply for renewal and such renewal shall be issued, provided that on application for renewal the burden shall be on the opponents of renewal, subsequent to fulfillment of the public notice requirements of Sections 15 and 17 of this act unless it is established that and written findings by the Department are made declaring:

1.  The terms and conditions of the existing permit are not being satisfactorily met;

2.  The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this act and the state program;

3.  The renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas;

4.  The operator has not provided evidence that the performance bond in effect for said operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the Department might require; or

5.  Any additional revised or updated information required by the Department has not been provided.  Prior to the approval of any renewal of permit the Department shall provide notice to the appropriate public authorities.

If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under this act.

Any permit renewal shall be for a term not to exceed the period of the original permit established by this act.  Application for permit renewal shall be made at least one hundred twenty (120) days prior to the expiration of the valid permit.

Laws 1979, c. 249, § 7, emerg. eff. June 1, 1979.

§45745.5.  Reclamation plan.

A.  Each applicant for a permit shall be required to submit to the Department as part of the permit application a reclamation plan which shall meet the requirements of this act.  Each reclamation plan submitted as part of a permit application shall include, in the degree of detail necessary to demonstrate that reclamation required can be accomplished, a statement of:

1.  The identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence and timing of the subareas for which it is anticipated that individual permits for mining will be sought;

2.  The condition of the land to be covered by the permit prior to any mining including:

a.  the uses existing at the time of the application, and if the land has a history of previous mining, the uses which preceded any mining,

b.  the capability of the land prior to any mining to support a variety of uses giving consideration to soil and foundation characteristics, topography, vegetative cover and, if applicable, a soil survey, and

c.  the productivity of the land prior to mining, including appropriate classification as prime farmlands, as well as the average yield of food, fiber, forage or wood products from such lands obtained under high levels of management;

3.  The use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of any owner of the surface, state and local governments or agencies thereof which would have to initiate, implement, approve or authorize the proposed use of the land following reclamation;

4.  A detailed description of how the proposed postmining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use;

5.  The engineering techniques proposed to be used in mining and reclamation and a description of the major equipment; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, and compacting, grading and appropriate revegetation; a plan for soil reconstruction, replacement and stabilization; an estimate of the cost per acre of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements of Oklahoma mining reclamation law;

6.  The consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized;

7.  A detailed estimated timetable for the accomplishment of each major step in the reclamation plan;

8.  The consideration which has been given to making the surface mining and reclamation operations consistent with surface owner plans, and applicable state and local land use plans and programs; 9.  The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards;

10.  The consideration which has been given to developing the reclamation plan in a manner consistent with local physical environmental, and climatological conditions;

11.  All lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit;

12.  The results of test boring which the applicant has made at the area to be covered by the permit, or other equivalent information and data, including the location of subsurface water, and an analysis of the chemical properties including acidforming properties of the coal and other minerals and overburden. Information which pertains only to the analysis of the chemical and physical properties of the coal shall be kept confidential and not made a matter of public record.  Information regarding mineral or elemental contents which are potentially toxic in the environment shall be a part of the public record;

13.  A detailed description of the measures to be taken during the mining and reclamation process to assure the protection of:

a.  the quality of surface and ground water systems, both on and offsite, from adverse effects of the mining and reclamation process,

b.  the rights of present users to such water, and

c.  the quantity of surface and ground water systems, both on and offsite, from adverse effects of the mining and reclamation process or to provide alternative sources of water where such protection of quantity cannot be assured; and

14.  Such other requirements as the Department shall prescribe by regulations.

B.  Any information required by this section which is not on public file pursuant to state law shall be held in confidence by the Department.  Information which pertains only to the chemical and physical properties of the coal, except those properties which are potentially toxic in the environment, shall be kept confidential and not made a matter of public record.

Laws 1979, c. 249, § 8, emerg. eff. June 1, 1979.

§45745.6.  Performance bond.

A.  After a surface coal mining and reclamation permit application has been approved but before such a permit is issued, the applicant shall file with the Department, on a form prescribed and furnished by the Department, a bond for performance payable to the state, and conditional upon faithful performance of all the requirements of law and the permit.  Such bond shall be signed by the operator as principal, and by a good and sufficient corporate surety licensed to do business in the state. The bond shall cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit.  Bonding will occur in oneyear increments for the life of the permit and shall cover that segment of the permit area to be affected during the increment.  As oneyear increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the Department an additional bond or bonds to cover such increments in accordance with this section.

B.  The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit, and shall reflect the probable difficulty of reclamation and giving consideration to such factors as topography, geology of the site, hydrology, and revegetation potential, and shall be determined by the Department.  The amount of the bond for coal mining shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the Department in the event of forfeiture, and in no case shall the bond for the entire area under one permit be less than Ten Thousand Dollars ($10,000.00) unless the permit area is less than sixtyseven (67) acres, in which case a minimum bond of fifteen percent (15%) of the total original bond shall be maintained until completion of the reclamation.

Liability under a surface coal mining bond shall be for the duration of the surface coal mining and reclamation operation and for a period coincident with the operator's responsibility for revegetation requirements.  The bond shall be executed by the operator and a corporate surety licensed to do business in Oklahoma, except that the operator may elect to deposit cash, negotiable bonds of the United States Government or of Oklahoma, negotiable certificates of deposit of any bank organized or transacting business in the United States, Certificates of Deposit or irrevocable letters of credit from a bank or lending institution licensed to do business in the State of Oklahoma.  The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

C.  A bond shall not be cancelable by the surety except after not less than ninety (90) days' prior written notice to the Department and the arrangement of a replacement bond suitable to the Department.  Bonds may be continued in effect from year to year, and a new bond need not be provided for each permit year.  The penalty of the bond or amount of cash and securities, as provided in subsection B of this section, shall be increased or reduced from time to time as affected land acreages are increased or decreased or when the cost of future reclamation changes.

D.  If the license to do business in the state of any surety upon a bond filed with the Department pursuant to the Coal Reclamation Act shall be suspended or revoked, the operator, within thirty (30) days after receiving notice thereof from the Department, shall substitute for such surety a good and sufficient corporate surety licensed to do business in the state.  Upon failure of the operator to make substitution of surety as provided in this section, the Department shall have the right to suspend the permit of the operator to conduct operations upon the land described in such permit until such substitution has been made.

E.  The Department may accept the bond of the applicant itself without separate surety when the applicant demonstrates to the satisfaction of the Department the existence of a suitable agent to receive service of process, and a history of financial solvency and continuous operation sufficient for authorization to selfinsure or bond such amount.

F.  Such bond or security shall remain in effect until the mined acres have been reclaimed, approved and released by the Department.

Amended by Laws 1982, c. 181, § 7, emerg. eff. April 20, 1982; Laws 1985, c. 339, § 3, emerg. eff. July 30, 1985.

§45745.7.  Grant, modification or denial of application for permit  Notice to applicant  Burden of proof  Notice to political subdivisions.

Upon the basis of a complete mining application and reclamation plan, including public notification and an opportunity for a public hearing, the Department shall grant, require modification of or deny the application for a permit in a reasonable time and notify the applicant in writing.  The applicant for a permit, or revision of a permit, shall have the burden of establishing that his application is in compliance with all the requirements of the law.  Within ten (10) days after the granting of a permit, the Department shall notify the local governmental officials in the political subdivision in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land.

Laws 1979, c. 249, § 10, emerg. eff. June 1, 1979.

§45745.8.  Criteria for approval of permit or revision application.

No permit or revision application shall be approved unless the application affirmatively demonstrates and the Department finds in writing, on the basis of the information set forth in the application or from information otherwise available, which will be documented in the approval and made available to the applicant, that:

1.  The permit application is accurate and complete and that all the requirements of this act have been complied with;

2.  The applicant has demonstrated that reclamation as required by this act can be accomplished under the reclamation plan contained in the permit application;

3.  The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance has been made by the Department and the proposed operation has been designed to prevent material damage to hydrologic balance outside the permit area;

4.  The area proposed to be mined is not included within an area designated unsuitable for surface coal mining, or is not within an area under study for such designation unless the operator demonstrates he has made substantial legal and financial commitments to the operation prior to January 1, 1977; and

5.  In cases when the private coal or other mineral estate has been severed from the private surface estate, the applicant has submitted to the Department:

a.  the written consent of the surface owner to the extraction of coal by surface mining methods, or

b.  a conveyance that expressly grants or reserves the right to extract the coal by surface mining methods.

If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surfacesubsurface legal relationship shall be determined in accordance with state law. Nothing in this act shall be construed to authorize the Department to adjudicate property rights disputes.

Laws 1979, c. 249, § 11, emerg. eff. June 1, 1979.

§45745.9.  Schedule of notices of violations of air or water environmental protection laws to be submitted  Effect of prior violations on application.

The applicant shall file with his permit application a schedule listing all notices of violations of this act and any law, rule or regulation of the United States, or of any department or agency in the United States, pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the threeyear period prior to the date of application.  The schedule shall also indicate the final resolution of any such notice of violation.  When the schedule or other information available to the Department indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of this act or such other laws referred to in this section, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the regulatory authority which has jurisdiction over such violation.  No permit shall be issued to an applicant after a finding by the Department, after opportunity for hearing, that the applicant or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this act or the laws of another state or the United States regulating surface coal mining operations of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this act.

Laws 1979, c. 249, § 12, emerg. eff. June 1, 1979.

§45745.10.  Revision of permit.

A.  1.  During the term of the permit the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the Department.  The Department shall promulgate by rule a definition of a major revision and a minor revision.  The fees for an application for a revision shall be:

Major revision ................... $250.00

Minor revision ................... $100.00

Said fee shall be owing and due upon the Department's completion of action upon the application and said fee shall be paid in full prior to the issuance of any revised permit and the Department shall issue said revised permit no later than five (5) days after payment.  The fees collected under this section shall be deposited in the Department of Mines Revolving Fund.

2.  An application for a revision of a permit shall not be approved unless the Department finds that reclamation as required by this act can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within a reasonable period of time.  The Department shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply.  Any revisions which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements.

3.  Any extensions to the area covered by the permit except incidental boundary revisions shall be made by application for another permit.

B.  The Department shall, within a time limit prescribed in regulations, review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit.  Such revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by the Department.

Amended by Laws 1985, c. 339, § 4, emerg. eff. July 30, 1985; Laws 1986, c. 308, § 7, operative July 1, 1986.

§45745.11.  Exploration regulations  Contents  Confidential or privileged information  Tonnage limitations  Violations.

A.  Coal exploration operations which substantially disturb the natural land surface shall be conducted in accordance with exploration regulations issued by the Department.  Such regulations shall include, at a minimum:

1.  The requirement that prior to conducting any exploration under this section, any person shall file with the Department notice of intention to explore, and such notice shall include a description of the exploration area and the period of supposed exploration; and

2.  Provisions for reclamation, in accordance with the surface coal mining operations performance standards of this act, of all lands disturbed in exploration, including excavations, roads, drill holes and the removal of necessary facilities and equipment.

B.  Information submitted to the Department pursuant to this subsection which is designated in writing as confidential, concerning trade secrets or privileged commercial or financial information which relates to the competitive rights of the person or entity intended to explore the described area, shall not be available for public examination.

C.  No operator shall remove more than two hundred fifty (250) tons of coal pursuant to an exploration permit without the specific written approval of the Department.

D.  Any person violating this section shall be subject to the penalty provisions of this act.

Laws 1979, c. 249, § 14, emerg. eff. June 1, 1979.

§45745.12.  Advertisement of ownership, location and boundaries of affected land  Notice to political subdivisions, etc.  Comments on proposed operation.

At the time of submission of an application for a surface coal mining and reclamation permit, or revision of an existing permit, the applicant shall submit to the Department a copy of his advertisement of the ownership, precise location and boundaries of the land to be affected.  At the time of submission such advertisement shall be placed by the applicant in a local newspaper of general circulation in the locality of the proposed surface mine at least once a week for four (4) consecutive weeks.  The Department shall notify various local governmental bodies, planning agencies, sewage and water treatment authorities and water companies in the locality in which the proposed surface mining will take place notifying them of the operator's intention to surface mine a particularly described tract of land and indicating the application's permit number and where a copy of the proposed mining and reclamation plan may be inspected.  These local bodies, agencies, authorities or companies may submit written comments within a reasonable period established by the Department on the mining applications with respect to the effect of the proposed operation on the environment which are within their areas of responsibility.  Such comments shall immediately be transmitted to the applicant by the Department and shall be made available to the public at the same locations as are the mining applications.

Laws 1979, c. 249, § 15, emerg. eff. June 1, 1979.

§45745.13.  Objections to application for permit  Informal conference  Hearings.

A.  Any person having an interest which is or may be adversely affected, or the chief administrative officer of any federal, state or local governmental agency or authority, shall have the right to file written objections to the application for a permit with the Department within thirty (30) days after the last publication of the notice.  Such objections shall immediately be transmitted to the applicant by the Department and shall be made available to the public.  If written objections are filed and an informal conference requested, the Department shall then hold an informal conference in the locality of the proposed mining.  The date, time and location of such informal conference shall be advertised by the Department in a newspaper of general circulation in the locality at least two (2) weeks prior to the scheduled conference date.  The Department may arrange with the applicant, upon request by any party to the application process, access to the proposed mining area for the purpose of gathering information relevant to the proceeding.  An electronic or stenographic record shall be made of the conference proceeding, unless waived by all parties.  Such record shall be maintained and shall be accessible to the parties until final release of the applicant's performance bond.  In the event all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their requests, such informal conference need not be held.

B.  Where the lands included in an application for a permit are the subject of a federal coal lease in connection with which hearings were held and determinations were made under the Mineral Lands Leasing Act, as amended, 30 U.S.C. 201a, such hearings shall be deemed as to the matters covered to satisfy the requirements of this section and Section 17 of this act and such determinations shall be deemed to be a part of the record and conclusive for purposes of this section and Section 17 of this act.

Laws 1979, c. 249, § 16, emerg. eff. June 1, 1979.

§45745.14.  Findings  Notice to applicant  Hearing on findings.

A.  If an informal conference has been held, the Department shall issue and furnish the applicant and persons who are parties to the administrative proceedings with the written finding of the Department, granting or denying the permit in whole or in part and stating the reasons therefor, within the sixty (60) days of the hearings in the informal conference.

B.  If no informal conference has been held, the Department shall notify the applicant for a permit within a reasonable time, whether the application has been approved or disapproved in whole or in part.

C.  If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons shall be set forth in the notification.  Within thirty (30) days after the applicant is notified of the final decision of the Department on the permit application, the applicant or any person with an interest which is or may be adversely affected may request a hearing on the reasons for the final determination.  The Department shall hold a hearing within thirty (30) days of such request and provide notification to all interested parties at the time that the applicant is so notified.  Such hearing shall be of record, adjudicatory in nature and no person who presided at an informal conference shall either preside at the hearing or participate in this decision or in any administrative appeal.  Within thirty (30) days after the hearing the Department shall issue and furnish the applicant, and all persons who participated in the hearing, with the written decision of the Department granting or denying the permit in whole or in part and stating the reasons.

Laws 1979, c. 249, § 17, emerg. eff. June 1, 1979.

§45745.15.  Temporary relief pending final determination of proceedings  Conduct of hearings  Appeals.

When a hearing is requested pursuant to this act, the Department may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

1.  All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

2.  The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding; and

3.  Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air or water resources.

For the purpose of this and every hearing authorized by this act, the Department may, pursuant to the Administrative Procedures Act, administer oaths, subpoena witnesses, or written or printed materials, compel attendance of the witnesses, or production of the materials, and take evidence including, but not limited to, site inspections of the land to be affected and other surface coal mining operations carried on by the applicant in the general vicinity of the proposed operation.  A verbatim record of each public hearing required by this act shall be made, and a transcript made available on the motion of any party or by order of the Department.

Any applicant or any person with an interest which is or may be adversely affected who has participated in the application process as an objector, and who is aggrieved by the decision of the Department, or if the Department fails to act within the time limits specified in this act, shall have the right to appeal as provided by Section 53 of this act.

Laws 1979, c. 249, § 18, emerg. eff. June 1, 1979.

§45745.16.1.  Small operator assistance program.

The Department shall operate a small operator assistance program to the extent required by federal law, and shall provide such services as are necessary to comply with the permanent regulatory program.  The Department is authorized to enter into a cooperative agreement with the Secretary of the Interior regarding distribution of funds for the small operator assistance program.

Added by Laws 1983, c. 39, § 5, emerg. eff. April 20, 1983.

§45745.17.  Copy of application to be filed with county recorder or appropriate public office  Liability insurance  Blasting plans.

A.  Each applicant for a surface coal mining and reclamation permit shall file a copy of his application for public inspection with the recorder at the courthouse of the county or an appropriate public office approved by the Department where the mining is proposed to occur, except for that information pertaining to the coal seam itself.

B.  Each applicant for a permit shall be required to submit to the Department as part of the permit application a certificate issued by an insurance company authorized to do business in the United States certifying that the applicant has a public liability insurance policy in force for the surface mining and reclamation operations for which such permit is sought, or evidence that the applicant has satisfied other state or federal selfinsurance requirements.  Such policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations including use of explosives and entitled to compensation under the applicable provisions of state law.  Such policy shall be maintained in full force and effect during the terms of the permit or any renewal, including the length of all reclamation operations.

C.  Each applicant for a surface coal mining and reclamation permit shall submit to the Department as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of law.

Laws 1979, c. 249, § 20, emerg. eff. June 1, 1979.

§45745.18.  Impoundments of water on mining sites.

The operator may create, if authorized in the approved mining and reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

1.  The size of the impoundment is adequate for its intended purposes;

2.  The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under Public Law 83566 (16 U.S.C. 1006);

3.  The quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable federal and state law in the receiving stream;

4.  The level of water will be reasonably stable;

5.  Final grading will provide adequate safety and access for proposed water users; and

6.  Such water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational or domestic uses.

Laws 1979, c. 249, § 21, emerg. eff. June 1, 1979.

§45745.19.  Augering operations.

The operator shall conduct any augering operation associated with surface mining in a manner to maximize recoverability of coal and other mineral reserves remaining after the operation and reclamation are complete, and seal all auger holes with an impervious and noncombustible material in order to prevent drainage except where the Department determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety.  The Department may prohibit augering if necessary to maximize the utilization recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts.

Laws 1979, c. 249, § 22, emerg. eff. June 1, 1979.

§45745.20.  Disposal of wastes.

The operator shall, with respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, stabilize all waste piles in designated areas through construction in compacted layers including the use of incombustible and impervious materials if necessary.  He shall also assure that the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this act.

Laws 1979, c. 249, § 23, emerg. eff. June 1, 1979.

§45745.21.  Surface mining near active and abandoned underground mines.

The operator shall refrain from surface coal mining within five hundred (500) feet from active and abandoned underground mines in order to prevent breakthroughs and to protect health or safety of miners.  The Department shall permit an operator to mine near, through or partially through an abandoned underground mine or closer to an active underground mine if the nature, timing and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities will result in improved resource recovery, improved land use category abatement of water pollution, or elimination of hazards to the health and safety of underground miners and the public.

Laws 1979, c. 249, § 24, emerg. eff. June 1, 1979.

§45745.22.  Reclamation efforts  Variances.

The operator shall insure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations.  Where the applicant proposes to combine surface mining operations with underground mining operations to assure maximum practical recovery of the coal and other mineral resources, the Department may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit underground mining operations prior to reclamation:

1.  If the Department finds in writing that:

a.  the applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations,

b.  the proposed underground mining operations are necessary or desirable to assure maximum practical recovery of the coal and other mineral resources and will avoid multiple disturbance of the surface,

c.  the applicant has satisfactorily demonstrated that the plan for the underground mining operations conforms to requirements for underground mining in the jurisdiction and that permits necessary for the underground mining operations have been issued,

d.  the areas proposed for the variance have been shown by the applicant to be necessary for the implementing of the proposed underground mining operations,

e.  no substantial adverse environmental damage, either onsite or offsite, will result from the delay in completion of reclamation as required by this act, and

f.  provisions for the offsite storage of spoil will comply with the requirements of this act;

2.  If the United States Secretary of the Interior has promulgated specific regulations to govern the granting of such variances in accordance with the provisions of federal law, and has imposed such additional requirements as he deems necessary;

3.  If variances granted under the provisions of this section are to be reviewed by the Department not more than three (3) years from the date of issuance of the permit; and

4.  If liability under the bond filed by the applicant with the Department shall be for the duration of the underground mining operations and until the requirements of this act have been fully complied with.

Laws 1979, c. 249, § 25, emerg. eff. June 1, 1979.

§45746.  Restoration of land.

The operator shall restore the land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or of water diminution or pollution.  The permit applicant's declared proposed land use following reclamation shall not be impractical or unreasonable, inconsistent with applicable land use policies and plans, involve unreasonable delay in implementation, or violate federal, state or local law.

Laws 1978, c. 10, § 6, emerg. eff. Feb. 2, 1978.

§45747.  Backfilling, compacting, and grading.

The operator shall backfill, compact where advisable to insure stability or to prevent leaching of toxic materials, and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles and depressions eliminated unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this act.

Laws 1978, c. 10, § 7, emerg. eff. Feb. 2, 1978.

§45748.  Conditions where backfilling, compacting, and grading are necessary.

In surface coal mining:

1.  Which is carried out at the same location over a substantial period of time when the operation transects the coal deposit;

2.  The thickness of the coal deposits relative to the volume of the overburden is large; and

3.  Where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour;

the operator, at a minimum, shall backfill, grade and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose.  The operator shall provide adequate drainage and cover all acidforming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region.

Laws 1978, c. 10, § 8, emerg. eff. Feb. 2, 1978.

§45749.  Restoring excess overburden, spoils and waste materials.

In surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall after restoring the approximate contour, backfill, grade and compact, where advisable, the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and cover all acidforming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region. Such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion and water pollution and shall be revegetated in accordance with the requirements of this act.

Laws 1978, c. 10, § 9, emerg. eff. Feb. 2, 1978.

§45750.  Removal and restoration of topsoil.

The operator shall remove the topsoil from the land in a separate layer, replace it on the backfill area or if not utilized immediately, segregate it in a separate pile from other spoil.  When the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, the operator shall maintain a successful cover by quickgrowing plants or other means so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation.  If the topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate and preserve in a like manner such other strata which is best able to support vegetation.

Laws 1978, c. 10, § 10, emerg. eff. Feb. 2, 1978.

§45751.  Disturbances to hydrologic balance.

The operator shall minimize the disturbances to the prevailing hydrologic balance, at the mine site and in associated offsite areas, and to the quality and quantity of water in surface and ground water systems both during and after surface coal mining operations and during reclamation by:

1.  Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

a.  preventing or removing water from contact with toxic producing deposits,

b.  treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses, and

c.  casing, sealing, or otherwise managing boreholes, shafts, and wells and keeping acid or other toxic drainage from entering ground and surface waters;

2.  a.  Conducting surface coal mining operations so as to

prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable state or federal law, and

b.  constructing any siltation structures pursuant to this paragraph prior to commencement of surface coal mining operations.  Such structures shall be certified by a qualified registered engineer to be constructed as designed and as approved in the reclamation plan;

3.  Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized, and depositing the silt and debris at a site and in a manner approved by the Department;

4.  Restoring recharge capacity of the mined area to approximate premining conditions;

5.  Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

6.  Preserving throughout the mining and reclamation process the essential hydrologic functions of alluvial valley floors in the arid and semiarid areas of the country; and

7.  Such other actions as the Department may prescribe.

Laws 1978, c. 10, § 11, emerg. eff. Feb. 2, 1978.

§45752.  Waste piles.

The operator shall design, locate, construct, operate, maintain, enlarge, modify and remove or abandon, in accordance with the standards and criteria developed by the Department, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments.

Laws 1978, c. 10, § 12, emerg. eff. Feb. 2, 1978.

§45753.  Explosive  Rules and regulations.

The operator shall insure that explosives are used only in accordance with existing state and federal law and the regulations promulgated by the Department, which shall require:

1.  Adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality, and by mailing a copy of the proposed blasting schedule to every resident living within onehalf (1/2) mile of the proposed blasting site and by providing daily notice to resident/occupiers in such areas prior to any blasting;

2.  Maintaining for a period of at least three (3) years and making available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;

3.  Limiting the type of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions of the site so as to prevent injury to persons, damage to public and private property outside the permit area, adverse impacts on any underground mine, and change in the course, channel, or availability of ground or surface water outside the permit area;

4.  All blasting operations be conducted by trained and competent persons as certified by the Department; and

5.  Upon the request of a resident or owner of a manmade dwelling or structure within onehalf (1/2) mile of any portion of the permitted area the applicant or permittee shall conduct a preblasting survey of such structures and submit the survey to the Department and a copy to the resident or owner making the request. The area of the survey shall be decided by the Department.

Laws 1978, c. 10, § 13, emerg. eff. Feb. 2, 1978.

§45754.  Reestablishment of native flora  Length of liability.

A.  The operator shall establish on the regraded areas and all other lands affected, a diverse, effective and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of selfregeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except, that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan.

B.  The operator shall assume the responsibility for successful revegetation for a period of five (5) full years after the last year of augmented seeding, fertilizing, irrigation or other work in order to assure compliance with this section.  In those areas or regions of Oklahoma, where the annual average precipitation is twentysix (26) inches or less as determined by the most recent National Oceanic and Atmospheric Administration Annual Summary of Climatological Data for Oklahoma, then the operator's assumption of responsibility and liability will extend for a period of ten (10) full years after the last year of augmented seeding, fertilizing, irrigation or other work.  When the Department approves a longterm intensive agricultural postmining land use, the applicable five or tenyear period of responsibility for revegetation shall commence at the date of initial planting for such longterm intensive agricultural postmining land use.  When the Department issues a written finding approving a longterm, intensive, agricultural postmining land use as part of the mining and reclamation plan, the Department may grant exception to the provisions of subsection A of this section.

Laws 1978, c. 10, § 14, emerg. eff. Feb. 2, 1978; Laws 1979, c. 249, § 26, emerg. eff. June 1, 1979.

§45754.1.  Spoil material  Placement.

The operator shall place all excess spoil material resulting from coal surface mining and reclamation activities in such a manner that:

1.  Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;

2.  The areas of disposal are within the bonded permit areas and all organic matter shall be removed immediately prior to spoil placement;

3.  Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement;

4.  The disposal area does not contain springs, natural water courses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;

5.  If placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the Department, the spoil could be placed in compliance with all the requirements of this act, and shall be placed, where possible, upon, or above, a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement;

6.  Where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed;

7.  The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses;

8.  Design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards; and

9.  All other provisions of this act are met.

Laws 1979, c. 249, § 27, emerg. eff. June 1, 1979.

§45754.2.  Performance standards.

The operator shall also fulfill the following performance standards:

1.  Conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized;

2.  Stabilize and protect all surface areas including spoil piles affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution;

3.  Restore the topsoil or the best available subsoil which is best able to support vegetation;

4.  Insure that all debris, acidforming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion;

5.  Insure that the construction, maintenance and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, damage to fish or wildlife or their habitat, or public or private property;

6.  Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water;

7.  Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations, and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area;

8.  To the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable;

9.  Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the Department shall determine shall be retained in place as a barrier to slides and erosion; and

10.  Meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of this act, taking into consideration the physical, climatological, and other characteristics of the site.

Laws 1979, c. 249, § 28, emerg. eff. June 1, 1979.

§45755.  Steep slope surface mining  Performance standards  Exemptions.

The following performance standards shall be applicable to steep slope surface coal mining and shall be in addition to those general performance standards required by this act.  These provisions shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area.

1.  The operator shall insure that when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter be placed on the downslope below the bench or mining cut;

2.  Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the appropriate original contour, which material will maintain stability following mining and reclamation;

3.  The operator may not disturb land above the top of the highwall unless the Department finds that such disturbance will facilitate compliance with the environmental protection standards of this act.  The land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance; and

4.  For the purposes of this section, the term steep slope is any slope above twenty (20) degrees or such lesser slope as may be defined by the Department after consideration of soil, climate and other characteristics of a region or state.

Laws 1978, c. 10, § 15, emerg. eff. Feb. 2, 1978.

§45756.  Performance standards for removal of entire coal seam  Postmining land use as condition for granting permit.

A.  Where a surface coal mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge or hill by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining and which will be capable of supporting postmining uses in accordance with the requirements of this section, such operation shall require that:

1.  The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion;

2.  The reclaimed area is stable;

3.  The resulting plateau or rolling contour drains inward from the outslopes except at specified points;

4.  No damage will be done to natural watercourses;

5.  Spoil will be placed on the mountaintop bench as is necessary to achieve the planned postmining land use; and

6.  Stability of the spoil retained on the mountaintop is insured and meets the other requirements of this act.

Such operation shall not be required to restore the original contour as provided in Section 747 of this title.

B.  In cases where an industrial, commercial, agricultural, residential or public facility, including recreational facilities, use is proposed as the postmining use of the affected land, the Department may grant a permit for a surface mining operation of the nature described in this section if:

1.  The proposed postmining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use after consultation with the appropriate land use planning agencies;

2.  The applicant presents specific plans for the proposed postmining land use and appropriate assurances that such use will be:

a.  compatible with adjacent land uses,

b.  obtainable according to data regarding expected need and market,

c.  assured of investment in necessary public facilities,

d.  supported by commitments from public agencies where appropriate,

e.  practicable with respect to private financial capability for completion of the proposed use,

f.  planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use, and

g.  designed by a registered engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site;

3.  The proposed use would be consistent with adjacent land uses, and existing state and local land use plans and programs;

4.  The Department provides the governing body of the unit of generalpurpose government in which the land is located and any state or federal agency which the Department, in its discretion, determines to have an interest in the proposed use, an opportunity of not more than sixty (60) days to review and comment on the proposed use;

5.  All other requirements of this act will be met.

Laws 1978, c. 10, § 16, emerg. eff. Feb. 2, 1978; Laws 1979, c. 249, § 29, emerg. eff. June 1, 1979.

§45757.  Prime farmland  Soil restoration  Exemptions.

If the area proposed to be mined contains prime farmland, the Department shall, after consultation with the United States Secretary of Agriculture, and pursuant to regulations issued by the United States Secretary of the Interior with the concurrence of the United States Secretary of Agriculture, grant a permit to mine on prime farmland if the Department finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards. The requirements of this section shall apply to all permits issued after August 3, 1977.

Nothing in this section shall apply to any permit issued prior to August 3, 1977, or to any revisions or renewals thereof, or to any existing surface mining operations for which a permit was issued prior to August 3, 1977.

1.  The operator shall be required to segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

2.  Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

3.  Replace and regrade the root zone material described in paragraph 2 above with proper compaction and uniform depth over the regraded spoil material; and

4.  Redistribute and grade in a uniform manner the surface soil horizon described in paragraph 1 of this section.

Laws 1978, c. 10, § 17, emerg. eff. Feb. 2, 1978.

§45760.  Mine operators  Duties.

Each permit issued relating to underground coal mining shall require the operator to:

1.  Adopt measures consistent with known technology in order to prevent subsidence causing material damage to the extent technologically and economically feasible.  The operator shall maximize mine stability and maintain the value and reasonably foreseeable use of surface lands, except in those instances when the mining technology used requires planned subsidence in a predictable and controlled manner.  Nothing in this paragraph shall be construed to prohibit the standard method of room and pillar mining;

2.  Seal all portals, entryways, drifts, shafts or other openings between the surface and underground mine working when no longer needed for the conduct of the mining operations;

3.  Fill or seal exploratory holes no longer necessary for mining, maximizing to the extent technologically and economically feasible the return of mine and processing waste, tailings and any other waste incident to the mining operation, to the mine workings or excavations;

4.  Stabilize, with respect to surface disposal of mine wastes, tailings, coal processing wastes and other wastes in areas other than the mine workings or excavations, all waste piles created by the permittee from current operations through construction in compacted layers including the use of incombustible and impervious materials if necessary.  The operator shall assure that the leachate will not degrade below water quality standards established pursuant to applicable federal and state law surface or ground waters.  The operator shall assure that the final contour of the waste accumulation will be compatible with natural surroundings and that the site is stabilized and revegetated according to the provisions of this section;

5.  Design, locate, construct, operate, maintain, enlarge, modify and remove or abandon all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments as required by the Department;

6.  Establish on regraded areas and all other lands affected, a diverse and permanent vegetative cover capable of selfregeneration and plant succession and at least equal in extent of cover to the natural vegetation of the area;

7.  Protect offsite areas from damages which may result from such mining operations;

8.  Eliminate fire hazards and otherwise eliminate conditions which constitute a hazard to the public health and safety;

9.  Minimize the disturbances of the prevailing hydrologic balance at the minesite and in associated offsite areas and to the quantity of water in surface ground water systems both during and after coal mining operations and during reclamation by:

a.  avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(1)  preventing or removing water from contact with toxic producing deposits,

(2)  treating drainage to reduce toxic content which adversely affects downstream water upon being released to watercourses, and

(3)  casing, sealing or otherwise managing boreholes, shafts and wells to keep acid or other toxic drainage from entering ground and surface waters, and

b.  conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area.  In no event shall such contributions be in excess of requirements set by applicable state or federal law.  The operator shall avoid channel deepening or enlargement in operations requiring the discharge of water from mines;

10.  Operate, with respect to other surface impacts not specified in this section, including the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities or other property or materials on the surface, resulting from or incident to such activities, in accordance with the standards established under this title for such effects which result from surface coal mining operations.  The Department shall make such modifications in the requirements imposed by this paragraph as are necessary to accommodate the distinct difference between surface and underground coal mining;

11.  Minimize, to the extent possible using the best technology currently available, disturbances and adverse impacts of the operation on fish, wildlife and related environmental values and achieve enhancement of such resources where practicable; and

12.  Locate openings for all new drift mines working acidproducing or ironproducing coal seams in such a manner as to prevent a gravity discharge of water from the mine.

Laws 1978, c. 10, § 20, emerg. eff. Feb. 2, 1978.

§45760.1.  Suspension of underground mining in certain areas.

In order to protect the stability of the land, the Department shall suspend underground coal mining under urbanized areas, cities, towns and communities and adjacent to industrial or commercial buildings, major impoundments or permanent streams if it finds imminent danger to inhabitants of the urbanized areas, cities, towns and communities.

Laws 1979, c. 249, § 30, emerg. eff. June 1, 1979.

§45760.2.  Application of act to surface operations  Modifications.

The provisions of this act relating to permits, bonds, inspections and enforcement, public review, and administrative and judicial review shall be applicable to surface operations and surface impacts incident to an underground coal mine with such modifications to the permit application requirements, permit approval or denial procedures, and bond requirements as are necessary to accommodate the distinct difference between surface and underground coal mining.  The Department shall adopt such modifications.

Laws 1979, c. 249, § 31, emerg. eff. June 1, 1979.

§45761.  Licenses and permits  Display  Inspection.

A copy of all current permits, licenses, approved plans or other authorizations to operate the mine shall be available for inspection at or near the mine site.

Laws 1978, c. 10, § 21, emerg. eff. Feb. 2, 1978.

§45765.  Data collection and analysis.

A.  The Department shall require any permittee to establish and maintain appropriate records, make monthly reports to the Department, install, use and maintain any necessary monitoring equipment or methods, evaluate results in accordance with such methods, at such locations, intervals and in such manner as the Department shall prescribe, and provide such other information relative to surface coal mining and reclamation operations as the Department deems reasonable and necessary.

B.  For those surface coal mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the hydrologic balance of water use either on or off the mining site, the Department shall specify:

1.  Monitoring sites to record the quantity and quality of surface drainage above and below the minesite as well as in the potential zone of influence;

2.  Monitoring sites to record level, amount and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined;

3.  Records of well logs and borehole data to be maintained; and

4.  Monitoring sites to record precipitation.

The monitoring data collection and analysis required by this section shall be conducted according to standards and procedures set forth by the Department in order to assure their reliability and validity.

Laws 1979, c. 249, § 32, emerg. eff. June 1, 1979.

§45766.  Right of entry  Inspections  Signs  Violations  Public inspection of records, etc.

A.  The representatives of the Department may enter upon the lands of the operator at all times deemed reasonable and necessary by the Department without advance notice and upon presentation of appropriate credentials for the purpose of inspection, to determine whether the provisions of this act have been complied with, and may at reasonable times, and without delay, have access to and copy any records, inspect any monitoring equipment or method of operation required under this act.

B.  The inspections by the Department shall:

1.  Occur on an irregular basis averaging at least one partial inspection per month for each active surface coal mining and reclamation operation covered by permit.  Partial inspections on each inactive surface coal mining and reclamation operation covered by permit shall be conducted as necessary to ensure the effective enforcement of this act.  At least one complete inspection shall be conducted per calendar quarter on each active and inactive surface coal mining and reclamation operation covered by permit.

For the purpose of this section, an inactive surface coal mining and reclamation operation is defined as those operations which have obtained at least a sixty percent (60%) bond release pursuant to paragraph 1 of subsection A of Section 772 of this title.  All other surface coal mining operations shall be considered as active;

2.  Occur without prior notice to the permittee or his agents or employees except for necessary onsite meetings with the permittee; and

3.  Include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this act.

C.  Each permittee shall maintain in a conspicuous place at the entrances to the surface coal mining and reclamation operations clearly visible signs which set forth the name, business address and phone number of the permittee and the permit number of the surface coal mining and reclamation operations.

D.  Each inspector, upon detection of each violation of any requirement of this act, shall immediately inform the operator in writing of the violation, and shall report in writing any such violation to the Department.

E.  Copies of any records, reports, inspection materials or information obtained under this act by the Department shall be made immediately available for inspection by the public at central and sufficient locations designated by the Department in the county, multicounty and state area of mining so that they are conveniently available to residents in the areas of mining, excepting such information required to be kept confidential by this act.

Amended by Laws 1984, c. 248, § 5, emerg. eff. May 29, 1984.

§45767.  Conflicts of interest  Violations.

No employee of the Department of Mines or any other state employee performing any function or duty under this act shall be directly or indirectly interested in any mining operation, or any contract for purchase of any property or construction or any work for any mining operation.  Any person who knowingly violates the provision of this section shall be guilty of a misdemeanor and, upon conviction shall be punished by incarceration for a period not to exceed one (1) year or a fine not to exceed Five Thousand Dollars ($5,000.00), or both.

Laws 1979, c. 249, § 34, emerg. eff. June 1, 1979.

§45768.  Reports of violations of act  Informal review  Inspection procedure.

A.  Any person who is or may be adversely affected by a surface mining operation may notify the Chief Mine Inspector or any representative of the Chief Mine Inspector responsible for conducting the inspection, in writing, of any violation of this act which he has reason to believe exists at the surface mining site. If the person who is or may be adversely affected by surface mining operations states in such writing that he desires the source of the complaint or writing kept confidential, the Department shall maintain such information in confidence.  The Chief Mine Inspector shall, by regulation, establish procedures for informal review of any refusal by a representative of the Chief Mine Inspector to issue a citation with respect to any such alleged violation.  The Chief Mine Inspector shall furnish such persons requesting the review a written statement of the reasons for the Chief Mine Inspector's final disposition of the case.

B.  The Chief Mine Inspector shall also, by regulation, establish procedures to ensure that adequate and complete inspections are made.  Any such person may notify the Chief Mine Inspector of any failure to make such inspections, after which the Chief Mine Inspector shall determine whether adequate and complete inspections have been made.  The Chief Mine Inspector shall furnish such persons a written statement of the reasons for the Chief Mine Inspector's determination that adequate and complete inspections have or have not been conducted.

Amended by Laws 1985, c. 339, § 5, emerg. eff. July 30, 1985.

§45769.  Civil penalties.

A.  In the enforcement of a state program pursuant to this act any operator who violates any permit condition or who violates any other provision of this act may be assessed a civil penalty by the Department except that if such violation leads to the issuance of a cessation order under this act, the civil penalty shall be assessed. Such penalty shall not exceed Five Thousand Dollars ($5,000.00) for each violation.  Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments.  In determining the amount of the penalty, consideration shall be given to the operator's history of previous violations at the particular surface coal mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the permittee was negligent; and the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.

B.  A civil penalty shall be assessed by the Department only after the person charged with a violation described under subsection A of this section has been given an opportunity for a public hearing.  Where such a public hearing has been held, the Chief Mine Inspector shall make findings of fact, and he shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid.  When appropriate, the Chief Mine Inspector shall consolidate such hearings with other proceedings under this act.  Any hearing under this section shall be of record.  Where the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the Chief Mine Inspector after the Chief Mine Inspector has determined that a violation did occur, and the amount of the penalty which is warranted, and has issued an order requiring that the penalty be paid.

C.  Upon the issuance of a notice or order charging that a violation of this act has occurred, the Department shall inform the operator within thirty (30) days of the proposed amount of said penalty.  The person charged with the penalty shall then have thirty (30) days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the Department for placement in an escrow account.  If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the Department shall within thirty (30) days remit the appropriate amount to the person, with interest at the rate of six percent (6%), or at the prevailing United States Department of the Treasury rate, whichever is greater.  Failure to forward the money to the Department within thirty (30) days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

D.  Civil penalties owed under this act may be recovered in a civil action brought by the Attorney General at the request of the Chief Mine Inspector in any appropriate district court.

E.  Any person who willfully and knowingly violates a condition of a permit issued pursuant to this act or fails or refuses to comply with any order issued under this act, or any order incorporated in a final decision issued by the Chief Mine Inspector under this act except an order incorporated in a decision issued under subsection B of this section, shall, upon conviction, be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment for not more than one (1) year, or both.

F.  Whenever a corporate permittee violates a condition of a permit issued pursuant to this act or fails or refuses to comply with any order issued under this act, or any order incorporated in a final decision issued by the Chief Mine Inspector under this act except an order incorporated in a decision issued under subsection B of this section, any director, officer or agent of such corporation who willfully and knowingly authorized, ordered or carried out such violation, failure or refusal shall be subject to the same civil penalties, fines and imprisonment that may be imposed upon a person under subsections A and E of this section.

G.  Whoever knowingly makes any false statement, representation or certification, or knowingly fails to make any statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to this act or any order of decision issued by the Department under this act, shall, upon conviction, be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment for not more than one (1) year, or both.

H.  Any operator who fails to correct a violation for which a citation has been issued within the period permitted for its correction shall be assessed a civil penalty of not less than Seven Hundred Fifty Dollars ($750.00) for each day during which such failure or violation continues.

The period permitted for corrections of violations shall not end until:

1.  The entry of a final order by the Department after an expedited hearing, as provided by Section 53 of this act, which ordered the suspension of the abatement requirements of the citation because it was determined that the operator will suffer irreparable loss or damage from the application of the abatement requirements; or

2.  The entry of an order by a court in any review proceedings initiated by the operator in which the court orders the suspension of the abatement requirements.

I.  Any person who shall, except as permitted by law, willfully resist, prevent, impede or interfere with the Chief Mine Inspector or any of the agents or employees of the Department in the performance of duties pursuant to this act shall, upon conviction, be punished by a fine of not more than Five Thousand Dollars ($5,000.00), or by imprisonment for not more than one (1) year, or both.

Laws 1979, c. 249, § 36, emerg. eff. June 1, 1979.

§45770.  Release of performance bond or deposit  Application.

The permittee may file a request with the Department for the release of all or part of a performance bond or deposit.  Within thirty (30) days after any application for bond or deposit release has been filed with the Department, the operator shall submit a copy of an advertisement placed at least once a week for four (4) successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such advertisement shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, and the type and appropriate dates of reclamation work performed and a description of the results achieved as they relate to the operator's approved reclamation plan.  In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, planning agencies and sewage and water treatment authorities or water districts in the districts in which the surface coal mining and reclamation activities took place, notifying them of his intention to seek release from the bond.

Laws 1979, c. 249, § 37, emerg. eff. June 1, 1979.

§45771.  Release of performance bond or deposit  Inspection and evaluation of reclamation work.

Upon receipt of the notification and request, the Department shall within thirty (30) days conduct an inspection and evaluation of the reclamation work involved.  Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance or future occurrence of such pollution, and the estimated cost of abating such pollution.  The Department shall notify the permittee in writing of its decision to release or not to release all or part of the performance bond or deposit within sixty (60) days from the filing of the request, if no public hearing is held and if there has been a public hearing held within thirty (30) days thereafter.

Laws 1979, c. 249, § 38, emerg. eff. June 1, 1979.

§45772.  Release of performance bond or deposit  Schedule of release  Disapproval of application  Protection of affected area.

A.  The Department may release in whole or in part the bond or deposit if the Department is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this act according to the following schedule:

1.  When the operator completes the backfilling, regrading and drainage control of a bonded area in accordance with his approved reclamation plan, the release of sixty percent (60%) of the bond or collateral for the applicable permit area;

2.  After revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan.  When determining the amount of bond to be released after successful revegetation has been established, the Department shall retain that amount of bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation and for the period specified for operator responsibility of reestablishing revegetation.  No part of the bond or deposit shall be released under this paragraph so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by law.  No part of the bond shall be released until soil productivity for prime farmlands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey.  When a silt dam is to be retained as a permanent impoundment, the remaining portion of bond may be released under this paragraph so long as provisions for sound future maintenance by the operator or the landowner have been made with the Department; and

3.  When the operator has completed successfully all surface coal mining and reclamation activities, the release of the remaining portion of the bond, but not before the expiration of the period specified for operator responsibility.  No bond shall be fully released until all reclamation requirements of this act are fully met.

B.  If the Department disapproves the application for release of the bond or portion thereof, the Department shall notify the permittee in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure said release and allowing opportunity for a public hearing.

C.  In order to protect areas affected by surface coal mining activities and the surface effects of underground coal mines, no oil or gas drilling activities shall be commenced or continued in any mine permit area while the reclamation bond or any portion thereof remains in effect, without the written approval of the Director.

The Department shall issue rules and regulations establishing criteria and conditions for the approval of the Director under this subsection.

Laws 1979, c. 249, § 39, emerg. eff. June 1, 1979.

§45773.  Release of performance bond or deposit  Notice to municipalities  Objections  Hearings  Informal conference  Authority of department.

A.  When any application for total or partial bond release is filed with the Department, the Department shall notify any municipality in which a surface coal mining operation is located by certified mail at least thirty (30) days prior to the release of all or a portion of the bond.

B.  Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible administration officer of any federal, state or local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations, shall have the right to file written objections to the proposed release from bond to the Department within thirty (30) days after the last publication of the above notice.  If written objections are filed and a hearing requested, the Department shall inform all the interested parties of the time and place of the hearing, and hold a public hearing in the locality of the surface coal mining operation proposed for bond release within thirty (30) days of the request for such hearing. The date, time and location of such public hearings shall be advertised as frequently as possible by the Department in each issue of a newspaper of general circulation in the locality for two (2) consecutive weeks, and shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release or at the State Capitol Building at the option of the objector within thirty (30) days of the request for such hearing.

C.  Without prejudice to the rights of the objectors, to the rights of applicant, or to the responsibilities of the Department pursuant to this section, the Department may establish an informal conference to resolve such written objections.

D.  For the purpose of such hearing the Department shall have the authority, pursuant to the Administrative Procedures Act, and is hereby empowered to administer oaths, subpoena witnesses, or written or printed materials, compel the attendance of witnesses, or production of the materials, and take evidence including but not limited to inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity.  A verbatim record of each public hearing required by this act shall be made, and a transcript made available on the motion of any party or by order of the Department.

Laws 1979, c. 249, § 40, emerg. eff. June 1, 1979.

§45774.  Civil actions to compel compliance with act  Exceptions.

A.  Except as provided in subsection B of this section, any person having an interest which is or may be adversely affected may commence a civil action on his own behalf to compel compliance with this act:

1.  Against any governmental instrumentality or agency to the extent permitted by the Eleventh Amendment to the Constitution of the United States which is alleged to be in violation of the provisions of this act or of any rule, regulation, order or permit issued pursuant thereto, or against any other person who is alleged to be in violation of any rule, regulation, order or permit issued pursuant to this act; or

2.  Against the Department to the extent permitted by the Eleventh Amendment to the Constitution of the United States where there is alleged a failure of the Department to perform any act or duty under this act which is not discretionary with the Department.

B.  No action may be commenced:

1.  Under paragraph 1 of subsection A of this section:

a. prior to sixty (60) days after the plaintiff has given notice in writing of the violation to the Department, and to any alleged violator, or

b. if the Department has commenced and is diligently prosecuting a civil action in a court of this state to require compliance with the provisions of this act, or any rule, regulation, order or permit issued pursuant to this act, but in any such action in a court of this state any person may intervene as a matter of right; or

2.  Under paragraph 2 of subsection A of this section prior to sixty (60) days after the plaintiff has given notice in writing of such action to the Department, in such manner as the Department shall by regulation prescribe, except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

C.  Any action respecting a violation of this act or the regulations thereunder may be brought only in the judicial district in which the surface coal mining operation complained of is located.  In such action under this section, the Department, if not a party, may intervene as a matter of right.

D.  The court, in issuing any final order in any action brought pursuant to subsection A of this section, may award costs of litigation, including attorney and expert witness fees, to any party, whenever the court determines such award is appropriate.  The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security.

E.  Nothing in this section shall restrict any right which any person, or class of persons, may have under any statute or common law to seek enforcement of any of the provisions of this act and the regulations thereunder, or to seek any other relief including relief against the Department.

F.  Any person who is injured in his person or property through the violation by any operator of any rule, regulation, order or permit issued pursuant to this act may bring an action for damages, including reasonable attorney and expert witness fees, only in the judicial district in which the surface coal mining operation complained of is located. Nothing in this subsection shall affect the rights established by or limits imposed under Oklahoma Workers' Compensation laws.

Amended by Laws 1983, c. 39, § 2, emerg. eff. April 20, 1983.

§45775.  Inspection of violations.

Whenever the Department has reason to believe that any person is in violation of any requirement of this act or any permit condition required by this act, the Department shall immediately order inspection of the surface coal mining operation at which the alleged violation is occurring unless the information available to the Department is a result of a previous inspection of such surface coal mining operation.  When the inspection results from information provided to the Department by any person, the Department shall notify such person when the inspection is proposed to be carried out and such person shall be allowed to accompany the inspector during the inspection.

Laws 1979, c. 249, § 42, emerg. eff. June 1, 1979.

§45776.  Conditions or practices in violation of act  Cessation order  Additional obligations on operator.

If, on the basis of any inspection, the Department determines that any unacceptable condition or practice exists, or that any permittee is in violation of any requirement of this act or any permit condition required by this act, which condition, practice or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause significant, imminent environmental harm to land, air or water resources, the Department shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice or violation.  Such cessation order shall remain in effect until the Department determines that the condition, practice or violation has been abated, or until modified, vacated or terminated by the Department. If the Department finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to the health or safety of the public or the significant imminent environmental harm to land, air or water resources, the Department shall, in addition to the cessation order, impose affirmative obligations on the operator requiring him to take whatever steps the Department deems necessary to abate the imminent danger or the significant environmental harm.

Laws 1979, c. 249, § 43, emerg. eff. June 1, 1979.

§45777.  Abatement of violation  Notice  Hearing  Cessation orders.

If the Department determines that any permittee is in violation of any requirement of this act or any permit condition required by this act, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air or water resources, the Department shall issue a notice to the permittee or his agent fixing a reasonable time not to exceed ninety (90) days for the abatement of the violation and providing opportunity for public hearing.

If, upon expiration of the period of time as originally fixed or subsequently extended, for good cause shown and upon the written finding of the Department, the Department finds that the violation has not been abated, it shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the violation.  Such cessation order shall remain in effect until the Department determines that the violation has been abated, or until modified, vacated or terminated by the Department.  In the order of cessation issued by the Department under this section, the Department shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures to abate in the order.

Laws 1979, c. 249, § 44, emerg. eff. June 1, 1979.

§45778.  Suspension or revocation of permit.

If the Department determines that a pattern of violations of any requirements of this act exists or has existed, and if the Department also finds that such violations are caused by the unwarranted or willful failure of the permittee to comply with any requirements of this act, the Department shall immediately issue an order to the permittee to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing.  If a hearing is requested the Department shall inform all interested parties of the time and place of the hearing.  Upon the permittee's failure to show cause as to why the permit should not be suspended or revoked, the Department shall immediately suspend or revoke the permit.

Laws 1979, c. 249, § 45, emerg. eff. June 1, 1979.

§45779.  Notices and orders  Requirements.

Notices and orders issued pursuant to Sections 42 through 45 of this act shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies.  Each notice or order issued under this section shall be given promptly to the permittee or his agent by the Department and all such notices and orders shall be in writing and shall be signed.  Any notice or order issued pursuant to this section may be modified, vacated or terminated by the Department.  Any notice or order which requires cessation of mining by the operator shall expire within thirty (30) days of actual notice to the operator unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of public hearing.

Laws 1979, c. 249, § 46, emerg. eff. June 1, 1979.

§45780.  Action for damages and expenses  Injunctions, restraining orders or other orders  Jurisdiction  Relief.

A.  The Attorney General, upon request of the Department, shall institute proceedings to recover any damages and expense which the Department may have sustained by reason of the default of the operator.  Such proceedings shall be brought against the operator and surety either in Oklahoma County or the county in which the violation occurred.

The Department may request the Attorney General to institute a civil action for relief, including a permanent or temporary injunction, restraining order or any other appropriate order in the district court for the district in which the surface coal mining and reclamation operation is located or in which the permittee thereof has his principal office, whenever such permittee or his agent:

1.  Violates or fails or refuses to comply with any order or decision issued by the Department under this act;

2.  Interferes with, hinders or delays the Department in carrying out the provisions of this act;

3.  Refuses to admit authorized representatives of the Department to the mine;

4.  Refuses to permit inspection of the mine by authorized representatives of the Department;

5.  Refuses to furnish any information or report requested by the Department in furtherance of the provisions of this act; or

6.  Refuses to permit access to, and copying of, such records as the Department determines necessary in carrying out the provisions of this act.

B.  The court shall have jurisdiction to provide such relief as may be appropriate.  Any relief granted by the court to enforce an order under paragraph 1 of this section shall continue in effect until the completion or final termination of all proceedings for review of such order under this title, unless the district court granting such relief sets it aside or modifies it.

Laws 1979, c. 249, § 47, emerg. eff. June 1, 1979.

§45781.  Land unsuitable for certain types of surface coal mining operations  Designation  Criteria.

A.  The Department shall establish a planning process enabling objective decisions based upon competent and scientifically sound data and information as to which, if any, land areas or this state are unsuitable for all or certain types of surface coal mining operations pursuant to the standards set forth in this section but such designation shall not prevent the mineral exploration pursuant to this act of any area so designated.

B.  Upon petition, the Department shall designate an area as unsuitable for all or certain types of surface coal mining operations if the Department determines that reclamation pursuant to the requirements of this act is not technologically and economically feasible.

C.  Upon petition, a surface area may be designated unsuitable for certain types of surface coal mining operations if such operations will:

1.  Be incompatible with existing state or local land use plans or programs;

2.  Affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific and esthetic values and natural systems;

3.  Affect renewable resource lands in which such operations could result in a substantial loss or reduction of longrange productivity of water supply or of food or fiber products, and such lands to include aquifers and aquifer recharge areas; or

4.  Affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

D.  Determinations of the unsuitability of land for surface coal mining, as provided for in this section, shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state and local levels.

E.  The requirements of this section shall not apply to lands on which surface coal mining operations were being conducted on August 3, 1977, or under a permit issued pursuant to this act or the Coal Reclamation Act of 1978, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.

Laws 1979, c. 249, § 48, emerg. eff. June 1, 1979.

§45782.  Petition to designate area as unsuitable for surface coal mining operations  Hearing  Decision  Impact statement.

A.  Any person having an interest which is or may be adversely affected shall have the right to petition the Department to have an area designated as unsuitable for surface coal mining operations or to have such a designation terminated.  Such a petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations.  Within ten (10) months after receipt of the petition the Department shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time and location of such hearing.  After a person having an interest which is or may be adversely affected has filed a petition and before the hearing, as required by this section, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations.  Within sixty (60) days after such hearing, the Department shall issue and furnish to the petitioner and any other party to the hearing, a written decision regarding the petition, and the reasons therefor.  In the event that all the petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.

B.  Prior to designating any land areas as unsuitable for surface coal mining operations, the Department shall prepare a detailed statement on the potential coal resources of the area, the demand for coal resources, and the impact of such designation on the environment, the economy and the supply of coal.

Laws 1979, c. 249, § 49, emerg. eff. June 1, 1979.

§45783.  Limitations on surface coal mining operations.

After August 3, 1977, and subject to valid existing rights, no surface coal mining operations except those which existed on August 3, 1977, shall be permitted:

1.  Within one hundred (100) feet of the outside rightofway line of any public road, except where mine access roads or haulage roads join such rightofway line and except that the Department may permit such roads to be relocated or the area affected to lie within one hundred (100) feet of such road, if after public notice and opportunity for public hearing in the locality a written finding is made that the interests of the public and the landowners affected thereby will be protected;

2.  Within three hundred (300) feet from any occupied dwelling, unless waived by the owner thereof, nor within three hundred (300) feet of any public building, school, church, community or institutional building, public park, or within one hundred (100) feet of a cemetery;

3.  Within twentyfive (25) feet plus one and onehalf (1 1/2) times the depth of the surface cut from the property line of an adjacent property owner, if the surface cut removes and does not replace lateral support, unless there is written agreement between the operator and the adjacent property owner; or

4.  On any land prohibited by federal law.

Laws 1979, c. 249, § 50, emerg. eff. June 1, 1979.

§45784.  Cooperative agreements with federal government.

The Department shall have the authority to enter into cooperative agreements with the United States Secretary of the Interior to provide for departmental regulation of surface coal mining and reclamation operations on federal lands within Oklahoma.

Laws 1979, c. 249, § 51, emerg. eff. June 1, 1979.

§45785.  Compliance with act.

Every agency, unit, or instrumentality of federal, state or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government, which proposes to engage in surface coal mining operations which are subject to the requirements of this act shall comply with the provisions of this act.

Laws 1979, c. 249, § 52, emerg. eff. June 1, 1979.

§45786.  Review of notices or order or modification, vacation or termination of notices or orders  Application  Investigation  Hearing  Temporary relief  Suspension or revocation of permit  Costs.

A.  A permittee issued a notice or order by the Department pursuant to the provisions of this act or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation or termination of such notice or order, may apply to the Chief Mine Inspector for review of the notice or order within thirty (30) days of receipt thereof or within thirty (30) days of its modification, vacation or termination.  Upon receipt of such application, the Chief Mine Inspector shall cause such investigation to be made as it deems appropriate.  Such investigation shall provide an opportunity for a public hearing, at the request of the applicant or the person having an interest which is or may be adversely affected, to enable the applicant or such person to present information relating to the issuance and continuance of such notice or order or the modification, vacation or termination thereof.  The filing of an application for review under this subsection shall not operate as a stay of any order or notice.

The permittee and other interested persons shall be given written notice of the time and place of the hearing at least five (5) days prior thereto.  Any such hearing shall be of record.

B.  Upon receiving the report of such investigation, the Chief Mine Inspector shall make findings of fact, and shall issue a written decision, incorporating therein an order vacating, affirming, modifying or terminating the notice or order, or the modification, vacation or termination of such notice or order complained of and incorporate his findings therein.  Where the application for review concerns an order for cessation of surface coal mining and reclamation operations issued pursuant to the provisions of this title, the Chief Mine Inspector shall issue the written decision within thirty (30) days of the receipt of the application for review, unless temporary relief has been granted by the Chief Mine Inspector pursuant to this section or by the court.

C.  Pending completion of the investigation and hearing required by this section, the applicant may file with the Chief Mine Inspector a written request that the Chief Mine Inspector grant temporary relief from any notice or order issued together with a detailed statement giving reasons for granting such relief.  The Chief Mine Inspector shall issue an order or decision granting or denying such relief expeditiously.  Where the applicant requests relief from an order for cessation of coal mining and reclamation operations, the order or decision on such a request shall be issued within five (5) days of its receipt.  The Chief Mine Inspector may grant such relief, under such conditions as it may prescribe, if:

1.  A hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard;

2.  The applicant shows that there is substantial likelihood that the findings of the Chief Mine Inspector will be favorable to him; and

3.  Such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air or water resources.

D.  Following the issuance of an order to show cause as to why a permit should not be suspended or revoked, the Chief Mine Inspector shall hold a public hearing after giving written notice of the time, place and date.  Any such hearing shall be of record. Within sixty (60) days following the public hearing, the Chief Mine Inspector shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit.  If the Chief Mine Inspector revokes the permit, the permittee shall immediately cease surface coal mining operations on the permit area and shall complete reclamation within a period specified by the Chief Mine Inspector, or the Chief Mine Inspector shall declare as forfeited the performance bonds for the operation.

E.  Whenever an order is issued under this section, or as a result of any administrative proceeding under this act, at the request of any person, a sum equal to the aggregate amount of all costs and expenses, including attorney fees, as determined by the Chief Mine Inspector to have been reasonably incurred by such person for or in connection with his participation in such proceedings, including any judicial review of agency actions, may be assessed against any party or the Department as the court, resulting from judicial review or the Chief Mine Inspector, resulting from administrative proceedings, deems proper.

Amended by Laws 1983, c. 39, § 3, emerg. eff. April 20, 1983.

§45787.  Appeal of order or other action.

Any order or other action of the Department or the Chief Mine Inspector shall beappealable when entered, as provided in Sections 318 et seq. of Title 75 of the Oklahoma Statutes.

Laws 1979, c. 249, § 54, emerg. eff. June 1, 1979.

§45788.  Enforcement or protection of interest in water resources  Replacement of water supply.

A.  Nothing in this act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

B.  The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution or interruption proximately resulting from such surface coal mine operation.

Laws 1979, c. 249, § 55, emerg. eff. June 1, 1979.

§45789.  Rules and regulations.

The Department shall adopt and promulgate all necessary rules and regulations including rules and regulations for hearings and appeals, subject to the provisions of this act and the Administrative Procedures Act, for the implementation of this act. Provided, the Department shall coordinate its regulations with the Office of Surface Mining to ensure consistency in regulatory actions and that state interpretations of the law and regulations are not more restrictive than those of the Office of Surface Mining.

Amended by Laws 1983, c. 39, § 4, emerg. eff. April 20, 1983. Amended by Laws 1983, c. 39, § 4, emerg. eff. April 20, 1983.

§45790.  Unconstitutionality of Surface Mining Control and Reclamation Act of 1977 (P.L. 9587).

If any provisions of this act are required by the Surface Mining Control and Reclamation Act of 1977 (P.L. 9587) and any section, clause or phrase of that Act on which this act is based is declared unconstitutional or invalid by a court having jurisdiction over the State of Oklahoma, the Department may suspend the enforcement of that provision of this act for up to twelve (12) months, and shall immediately notify the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

Laws 1979, c. 249, § 57, emerg. eff. June 1, 1979.

§45791.  Federal rules and regulations  Compliance  Reimbursement for costs.

Section 763.  In compliance with all federal laws, rules and regulations, the Department shall take any such action as it shall deem necessary to make such compliance.  The Department shall make every effort to obtain full reimbursement from the Director of the Office of Surface Mining and Reclamation for the costs of performing its duties under this act.

Laws 1978, c. 10, § 23, emerg. eff. Feb. 2, 1978; Laws 1979, c. 249, § 59, emerg. eff. June 1, 1979.

§45791.1.  Alternative reclamation practices.

In order to encourage advances in mining and reclamation practices or to allow postmining land use for industrial, commercial, residential or public use (including recreation facilities), the Department with approval by the Secretary of the Interior may authorize departures in individual cases on an experimental basis from the environmental protection performance standards promulgated under Sections 746 through paragraph 2 of Section 760 of Title 47 of the Oklahoma Statutes. Such practices may be authorized if:

1.  The experimental practices are potentially more or at least as environmentally protective, during and after mining operations, as those required by promulgated standards;

2.  The mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices; and

3.  The experimental practices do not reduce the protection afforded public health and safety below that provided by promulgated standards.

Added by Laws 1984, c. 248, § 6, emerg. eff. May 29, 1984.

§45792.  Assistance of state agencies.

Section 764.  The Department is authorized to call upon the expertise of all state agencies in the implementation of this act. All state agencies shall provide any assistance as available on the request of the Department.

Laws 1978, c. 10, § 24, emerg. eff. Feb. 2, 1978; Laws 1979, c. 249, § 59, emerg. eff. June 1, 1979.

§45793.  Federally inspected reclamation activities.

During any action under which the Office of Surface Mining, Department of the Interior, assumes responsibility for the inspection and enforcement of surface coal mining and reclamation activities in the State of Oklahoma under the authority granted by 30 U.S.C. 1271, the Department may inspect such surface coal mining and reclamation activities on a less frequent basis than required under Section 766 of Title 45 of the Oklahoma Statutes until full authority for inspection and enforcement is regained from the Office of Surface Mining.

Added by Laws 1984, c. 248, § 7, emerg. eff. May 29, 1984.

§45-801.  District created - Reclamation of hazardous mining lands.

There is hereby re-created, to continue until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law, a land restoration and reclamation district within this state to be known as the Ottawa Reclamation Authority, hereinafter called the district.  The district shall consist of that part of this state which is included within the boundaries of those counties having hard metal mines and mining.  The district shall be a governmental agency and a body politic and corporate, with powers of government and with the authority to exercise the rights, privileges, and functions specified in this section and Sections 802 through 815 of this title, including the acquisition, control, restoration, preservation, and reclamation of certain hazardous lands located within the district in order that said lands be made safe and suitable for sale to or use by the public in such manner and method as may be determined by the district.

Nothing in this section or in Sections 802 through 815 of this title shall be construed as authorizing the district to levy or collect taxes or assessments, or to create any indebtedness payable out of taxes or assessments, or to pledge the credit of this state or any subdivision of this state.

Added by Laws 1969, c. 236, § 1, emerg. eff. April 21, 1969.  Amended by Laws 1978, c. 175, § 1, emerg. eff. April 11, 1978; Laws 1983, c. 112, § 1, operative July 1, 1983; Laws 1989, c. 141, § 1, eff. July 1, 1989; Laws 1995, c. 33, § 1, eff. Nov. 1, 1995; Laws 2001, c. 10, § 1; Laws 2003, c. 17, § 1.

§45802.  Powers, rights and privileges of district.

The district is hereby authorized to exercise the following powers, rights, and privileges:

(a) To acquire control, restore, preserve, and reclaim within the boundaries of the district certain hazardous lands in order that said lands may be made safe and suitable for use by or sale to the public or members thereof;

(b) To prevent or aid in the prevention of damage to any person or property as the result of any usage of any lands belonging to said district;

(c) To acquire by purchase, lease, gift or devise and to maintain, use and operate any and all property of any kind, real, personal or mixed, or any interest therein, and to own, construct, operate and maintain any project or works or equipment in conjunction or jointly with any other department or agency of the State of Oklahoma or the United States of America or any department or agency thereof within the boundaries of the district necessary or convenient to the exercise of the powers, rights, privileges, and functions conferred upon it by this act.  Nothing in this act shall be construed as granting to the district the power of eminent domain or condemnation;

(d) Subject to the provisions of this act from time to time to sell, lease or otherwise dispose of any property of any kind, real, personal, or mixed, or any interest therein, which shall not be necessary to the carrying on of the business of the district;

(e) To construct, extend, improve, maintain and reconstruct, to cause to be constructed, extended, improved, maintained and reconstructed, and to use and operate any and all facilities of any kind necessary or convenient to the exercise of such powers, rights, privileges and functions;

(f) To sue and be sued in its corporate name;

(g) To adopt, use and alter a corporate seal;

(h) To make bylaws for the management and regulation of its affairs;

(i) To appoint officers, agents and employees, prescribe their duties and to fix their compensation; and enter into contracts with labor unions; provided, contracts of labor unions shall not abrogate the rights of the district to cooperate and carry out veterans on the job training;

(j) To make contracts and to execute instruments necessary or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by this act;

(k) To borrow money for its corporate purposes from any source and pledge its assets as security for the repayment of said loan or loans and, without limitation on the generality of the foregoing, to borrow money and accept grants from the United States of America, or from any corporation or agency created or designated by the United States of America, and in connection with such loan or grant to enter into such agreements as the United States of America or such corporation or agency may require, and to make and issue its negotiable bonds for monies borrowed, in the manner provided in this act;

(l) To prescribe and enforce rules and regulations for the use for recreational, farming, industrial and commercial purposes and other proper usage of any land owned or formerly owned by the district; and

(m) To do any and all other acts or things necessary or convenient to the exercise of the powers, rights, privileges or functions conferred upon it by this act or any act or law.  Provided said district shall not be liable for any damage where it is not liable on general principles of law, statute or constitutional provision.

Laws 1969, c, 236, § 2, emerg. eff. April 21, 1969.

§45803.  Board of directors  Appointment and tenure  Oath  Meetings  Quorum.

The powers, rights, privileges, and functions of the district shall be exercised by a board of five (5) directors (herein called the board), all of whom shall be residents of the district.  All of the directors shall be appointed by the Governor of the State of Oklahoma and confirmed by the Senate.

The terms of office of the directors first taking office after the approval of this act shall expire as designated by the Governor at the time of nominations; one on the second Tuesday of January, 1970; one on the second Tuesday of January, 1971; one on the second Tuesday of January, 1972; one on the second Tuesday of January, 1973; one on the second Tuesday of January, 1974.  A successor to a director on the first appointed board shall be appointed in the same manner as an original director and shall have a term of office expiring five (5) years from the date of the expiration of the term of his predecessor.  Thereafter the term, of any director appointed to fill a vacancy occurring prior to the expiration of his predecessor's term, shall be for the remainder of such predecessor's term.  Each director shall qualify by taking the official oath of office prescribed by general statute.  Any director may be removed from office for just cause.

The time and place of the regular meetings and the manner in which special meetings may be called shall be set forth in the bylaws of the said authority.  Three directors shall constitute a quorum at any meeting, and except as otherwise provided in this act or in the bylaws, all action may be taken by the affirmative vote of the majority of the directors present at any such meeting.

Laws 1969, c. 236, § 3, emerg. eff. April 21, 1969.

§45804.  Employees.

The board shall appoint such officers, agents and employees, fix their compensation and term of office and the method in which they may be removed and delegate to them such of its power and duties as it may deem proper.

Laws 1969, c. 236, § 4, emerg. eff. April 21, 1969.

§45805.  Handling of money  Bond.

The monies of the district shall be disbursed only by checks, drafts, orders or other instruments signed by such persons as shall have been authorized by the bylaws or resolution concurred in by not less than three directors to sign the same.  The general manager, the treasurer and all other officers, agents and employees of the district charged with collection, custody or payment of any funds of the district shall give bond conditioned upon the faithful performance of their duties and an accounting of all funds and property of the district coming into their respective hands, each of which bonds shall be in form and amount and with a surety authorized to do business in the State of Oklahoma, all as approved by the board.  Premiums for such bonds shall be paid by the district and charged as an operating expense.

Laws 1969, c. 236, § 5, emerg. eff. April 21, 1969.

§45806.  Domicile  Records  Audits.

The domicile of the district shall be in the City of Picher, Ottawa County, where the district shall maintain its principal office, in charge of its general manager, until otherwise designated by the affirmative vote of three directors.  The district shall cause to be kept complete and accurate accounts conforming to approved methods of bookkeeping.  Said accounts and all contracts, documents and records of the district shall be kept at said principal office.  Said accounts and contracts shall be open to public inspection at all reasonable times.  The board shall cause to be made and completed within ninety (90) days after the end of each calendar year, an audit of the books of account and financial records of the district for such calendar year, such audit to be made by an independent certified public accountant or firm of certified public accountants.  Copies of a written report of such audit, certified to by said accountant or accountants shall be kept at said principal office and shall be open to the public for inspection at all reasonable times, and a copy shall be placed and kept on file at the Oklahoma Industrial Development and Park Commission.

Laws 1969, c. 236, § 6, emerg. eff. April 21, 1969.

§45-807.  Interest in contracts by officers or employees prohibited - Penalty.

No director, officer, agent or employee of the district shall be directly or indirectly interested in any contract for the purchase of any property or construction or any work by or for the district, and if any such person shall be or become so interested in such contract he shall be guilty of a felony and on conviction thereof shall be subject to a fine in an amount not to exceed Ten Thousand Dollars ($10,000.00), or to imprisonment in the State Penitentiary for not less than one (1) year or more than ten (10) years, or both such fine and imprisonment.

Added by Laws 1969, c. 236, § 7, emerg. eff. April 21, 1969.  Amended by Laws 1997, c. 133, § 466, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 338, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 466 from July 1, 1998, to July 1, 1999.

§45808.  Rates and charges  Disposition of revenues.

The board shall establish and collect rates and other charges for the sale or use of any of the land owned by it within the district as in its judgment it deems reasonable and proper for the adequate and efficient restoration and reclamation of any lands owned by it.

The board is further authorized:

(a) To pay from available funds all expenses necessary to the operation and maintenance of the properties and facilities of the district;

(b) To pay the interest on and principal of all bonds and borrowed money issued under this act when and as the same shall become due and payable;

(c) To pay all sinking fund and/or reserve fund payments agreed to be made in respect of any such bonds and payable out of such revenues, when and as the same shall become due and payable; and

(d) To fulfill the terms of any agreements made with the holders of such bonds and/or with any person in their behalf.

Out of the revenues which may be received in excess of those required for the purposes specified in subparagraphs (a), (b), (c) and (d) above, the board shall establish a reasonable depreciation and emergency fund and retire bonds issued under this act by purchase and cancellation or redemption or apply the same to any corporate purpose.

Laws 1969, c. 236, § 8, emerg. eff. April 21, 1969.

§45809.  Payment of indebtedness  Limitations.

Any and every indebtedness, liability, or obligation of the district, for the payment of money, however entered into or incurred, whether arising from contract, implied contract, or otherwise, shall be payable solely (1) out of the revenues received by the district in respect of its properties, subject to any prior lien thereon conferred by any resolution or resolutions theretofore adopted as in this act provided, authorizing issuance of bonds or (2) out of the proceeds of sale by the district of bonds payable solely from such revenues (3) out of borrowed money.

Laws 1969, c, 236, § 9, emerg. eff. April 21, 1969.

§45810.  Power to borrow money and pledge assets.

The district shall have power and is hereby authorized to borrow money in such amounts as are deemed necessary by the board and to pledge as security for such loans any or all of the assets or property owned by the district, provided that no loans shall be made nor assets pledged or mortgaged without the consent of at least three of the members of the board of directors.

Laws 1969, c. 236, § 10, emerg. eff. April 21, 1969.

§45811.  Cooperation with other agencies.

The district may enter into and carry out such contracts, establish or comply with such rules and regulations concerning labor and materials and other related matters in connection with any project or projects as the district may deem desirable or as may be requested by the United States of America or any corporation or agency created, designated or established thereby which may assist in the financing of any such project or projects.  The district may further enter into and carry out any contract or establish or comply with any rules and regulations in cooperation with the State of Oklahoma or any of its subdivisions, agencies, departments or corporations and use any aid if and when offered by any other governmental agency and pay any reasonable costs therefor.

Laws 1969, c. 236, § 11, emerg. eff. April 21, 1969.

§45812.  Rules and regulations.

The board of directors is hereby authorized to promulgate any rules or regulations whereby in the interest of public safety the district may prescribe terms and conditions for the use or sale of any lands or property owned by the district.

Laws 1969, c. 236, § 12, emerg. eff. April 21, 1969.

§45813.  Persons conveying lands to district  Nonliability for damage or injury.

No person, firm or corporation conveying land to said district shall be liable for damage or injury to person or property arising from the hazardous condition of said land, if said damage or injury occurred after the recording in the office of the county clerk of the county of the situs of said land of a deed conveying said land to said district.

Laws 1969, c. 236, § 13, emerg. eff. April 21, 1969.

§45814.  Exemption from taxation.

All loans and the interest thereon shall be exempt from taxation from the State of Oklahoma or by any municipal corporation, county or other political subdivision or taxing district of the state; and all other property owned by said district shall be exempt from taxation by the State of Oklahoma or any municipal corporation, county or other political subdivision or taxing district of the state.

Laws 1969, c. 236, § 14, emerg. eff. April 21, 1969.

§45815.  Liberal construction.

This and all of the terms and provisions hereof shall be liberally construed to effectuate the purposes set forth herein.

Laws 1969, c. 236, § 15, emerg. eff. April 21, 1969.

§45851.  Text of Compact.

The Interstate Mining Compact is hereby entered into by this state with any and all other states legally joining therein in accordance with its terms, in the form substantially as follows:

ARTICLE I.  FINDING AND PURPOSES

(a) The party states find that:

1.  Mining and the contributions thereof to the economy and wellbeing of every state are of basic significance.

2.  The effects of mining on the availability of land, water and other resources for other uses present special problems which properly can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public.

3.  Measures for the reduction of the adverse effects of mining on land, water and other resources may be costly and the devising of means to deal with them are of both public and private concern.

4.  Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land, or the development of mineral and other natural resources; but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from state to state for all mining operations similarly situated.

5.  The states are in a position and have the responsibility to assure that mining shall be conducted in accordance with sound conservation principles, and with due regard for local conditions.

(b) The purposes of this compact are to:

1.  Advance the protection and restoration of land, water and other resources affected by mining.

2.  Assist in the reduction or elimination or counteracting of pollution or deterioration of land, water and air attributable to mining.

3.  Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.

4.  Assist the party states in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration or protection of such land and other resources.

5.  Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

ARTICLE II.  DEFINITIONS

As used in this compact, the term:

(a) "Mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter; any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location; and the preparation, washing, cleaning or other treatment of minerals, ores or other solid matter so as to make them suitable for commercial, industrial or construction use; but shall not include those aspects of deep mining not having significant effect on the surface, and shall not include excavation or grading when conducted solely in aid of on site farming or construction.

(b) "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a Territory or Possession of the United States.

ARTICLE III.  STATE PROGRAMS

Each party state agrees that within a reasonable time it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws or the continuing of the same in force, to accomplish:

1.  The protection of the public and the protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations.

2.  The conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of land and water.

3.  The institution and maintenance of suitable programs for adaptation, restoration and rehabilitation of mined lands.

4.  The prevention, abatement and control of water, air and soil pollution resulting from mining, present, past and future.

ARTICLE IV.  POWERS

In addition to any other powers conferred upon the Interstate Mining Commission, established by Article V of this compact, such Commission shall have power to:

1.  Study mining operations, processes and techniques for the purpose of gaining knowledge concerning the effects of such operations, processes and techniques on land, soil, water, air, plant and animal life, recreation and patterns of community or regional development or change.

2.  Study the conservation, adaptation, improvement and restoration of land and related resources affected by mining.

3.  Make recommendations concerning any aspect or aspects of law or practice and governmental administration dealing with matters within the purview of this compact.

4.  Gather and disseminate information relating to any of the matters within the purview of this compact.

5.  Cooperate with the federal government and any public or private entities having interests in any subject coming within the purview of this compact.

6.  Consult, upon the request of a party state and within resources available therefor, with the officials of such state in respect to any problem within the purview of this compact.

7.  Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations.

8.  Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

ARTICLE V.  THE COMMISSION

(a) There is hereby created an agency of the party states to be known as the "Interstate Mining Commission", hereinafter called "the Commission".  The Commission shall be composed of one commissioner from each party state who shall be the Governor thereof.  Pursuant to the laws of his party state, each Governor shall have the assistance of an advisory body (including membership from mining industries, conservation interests and such other public and private interests as may be appropriate) in considering problems relating to mining and in discharging his responsibilities as the commissioner of his state on the Commission.  In any instance where a Governor is unable to attend a meeting of the Commission or perform any other function in connection with the business of the Commission, he shall designate an alternate, from among the members of the advisory body required by this paragraph, who shall represent him and act in his place and stead.  The designation of an alternate shall be communicated by the Governor to the Commission in such manner as its bylaws may provide.

(b) The commissioners shall be entitled to one vote each on the Commission.  No action of the Commission making a recommendation pursuant to Articles IV3, IV7 and IV8 or requesting, accepting or disposing of funds, services or other property pursuant to this paragraph, Articles V(g), V(h), or VII shall be valid unless taken at a meeting at which a majority of the total number of votes on the Commission is cast in favor thereof.  All other action shall be by a majority of those present and voting: provided that action of the Commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present.  The Commission may establish and maintain such facilities as may be necessary for the transacting of its business.  The Commission may acquire, hold and convey real and personal property and any interest therein.

(c) The Commission shall have a seal.

(d) The Commission shall elect annually, from among its members, a Chairman, a Vice Chairman and a Treasurer.  The Commission shall appoint an Executive Director and fix his duties and compensation. Such Executive Director shall serve at the pleasure of the Commission.  The Executive Director, the Treasurer and such other personnel as the Commission shall designate shall be bonded.  The amount or amounts of such bond or bonds shall be determined by the Commission.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director with the approval of the Commission, shall appoint, remove or discharge such personnel as may be necessary for the performance of the Commission's functions, and shall fix the duties and compensation of such personnel.

(f) The Commission may establish and maintain independently or in conjunction with a party state, a suitable retirement system for its employees.  Employees of the Commission shall be eligible for social security coverage in respect of oldage and survivor's insurance provided that the Commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit.  The Commission may establish and maintain or participate in such additional programs of employee benefits as it may deem appropriate.

(g) The Commission may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental agency, or from any person, firm, association or corporation.

(h) The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same.  Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed and the identity of the donor or lender.

(i) The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(j) The Commission annually shall make to the Governor, Legislature and advisory body required by Article V(a) of each party state a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been made by the Commission.  The Commission may make such additional reports as it may deem desirable.

ARTICLE VI.  ADVISORY, TECHNICAL AND

REGIONAL COMMITTEES

The Commission shall establish such advisory, technical and regional committees as it may deem necessary, membership on which shall include private persons and public officials and shall cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities.  Such committees may be formed to consider problems of special interest to any party states, problems dealing with particular commodities or types of mining operations, problems related to reclamation, development, or use of mined land, or any other matters of concern to the Commission.

ARTICLE VII.  FINANCE

(a) The Commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.  The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: onehalf in equal shares; and the remainder in proportion to the value of minerals, ores, and other solid matter mined.  In determining such values, the Commission shall employ such available public source or sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states.  Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of minerals, ores, and other solid matter mined.

(c) The Commission shall not pledge the credit of any party state.  The Commission may meet any of its obligations in whole or in part with funds available to it under Article V(h) of this compact: provided that the Commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner.  Except where the Commission makes use of funds available to it under Article V(h) hereof, the Commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The Commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws.  All receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(e) The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Commission.

(f) Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VIII.  ENTRY INTO FORCE

AND WITHDRAWAL

(a) This compact shall enter into force when enacted into law by any four or more states.  Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX.  EFFECT ON OTHER LAWS

Nothing in this compact shall be construed to limit, repeal or supersede any other law of any party state.

ARTICLE X.  CONSTRUCTION AND SEVERABILITY

This Compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

§45852.  Governor as ex officio member.

The Governor shall be, ex officio, this state's member of the Interstate Mining Compact as established by Article V of the Compact. Provided, that whenever the Governor shall deem it advisable to do so, he may appoint an alternate to serve in his stead and thereafter such alternate shall serve at the pleasure of the Governor.  An executed counterpart of each letter of appointment by the Governor shall be filed with the Secretary of the Commission.

Laws 1970, c. 51, § 2, emerg. eff. March 3, 1970.

§45853.  Supplementary agreements  Legislative appropriation.

Any supplementary agreement entered into pursuant to Article VII of Compact and requiring the expenditure of funds or the assumption of an obligation to expend funds shall not become effective as to this state prior to the making of an appropriation therefor by the Legislature.  Provided, that with respect to the payment of this state's share of the budget of expenditures for the maintenance of the Commission as provided in Article V of the Compact, the Governor may, in the absence of a specific legislative appropriation for such purpose, use appropriations as are made available to him for emergency and contingency expenditures.

Laws 1970, c. 51, § 3, emerg. eff. March 3, 1970.

§45901.  Definitions.

As used in this act:

1.  "Active workings" means any place in a mine where miners are normally required to work or travel;

2.  "American table of distances" means the 1971 edition of "The American Table of Distances for Storage of Explosives" published by the Institute of Makers of Explosives;

3.  "ANFO" means ammonium nitrate fuel oil mixtures;

4.  "Approved" means tested and accepted for a specific purpose by a nationally recognized safety agency;

5.  "Barricaded" means obstructed to restrict the passage of persons, vehicles or flying materials;

6.  "Berm" means a pile or mound of material capable of restraining a vehicle; also a shelf, ledge or material placed to contain loose slope material;

7.  "Blasting agent" means a cap insensitive chemical composition or mixture consisting of fuel and oxidizer and no explosive ingredient but which can be made to detonate when initiated with a high strength explosive primer;

8.  "Blasting area" means the area near blasting operations in which concussion or flying material can reasonably be expected to cause injury;

9.  "Blasting cap" means a detonator containing a charge of detonating compound which is ignited by electric current or the spark of a fuse and is used for detonating explosives;

10.  "Blasting circuit" means electric current used to fire electric detonators or to ignite an igniter cord by means of an electric starter;

11.  "Boxtype magazine" means a small, portable magazine used to store limited quantities of explosives or detonators for short periods of time in locations at the mine which are convenient to the blasting sites at which they will be used;

12.  "Capped fuse" means a length of safety fuse to which a detonator has been attached;

13.  "Capped primer" means a package or cartridge of explosives which is specifically designed to transmit detonation to other explosives and which contains a detonator;

14.  "Certified person" means an individual who has satisfactorily passed the required State Mining Board examination, thereby earning a certificate of competency which will allow him to work in a particular position for which certification is necessary;

15.  "Combustible" means capable of being ignited and consumed by fire;

16.  "Commercial mine" means any mine from which the product is mined for sale, exchange or commercial use.  Except as the context requires otherwise, this act applies only to commercial mines;

17.  "Company official" means a member of the company supervisory or technical staff;

18.  "Department" means the State of Oklahoma Department of Mines;

19.  "Detonator" means a device containing a small detonating charge that is used for detonating an explosive including, but not limited to, blasting caps, exploders, electric detonators and delay electric blasting caps;

20.  "Distribution box" means a portable apparatus with an enclosure through which an electric circuit is carried to one (1) or more cables from a single incoming feedline, each cable circuit being connected through individual overcurrent protective devices;

21.  "Electric blasting cap" means a blasting cap designed for and capable of being initiated by means of an electric current;

22.  "Electric grounding" means to connect with the ground to make the earth part of the circuit;

23.  "Employee" means a person who works for wages or salary in the service of an employer;

24.  "Employer" means a person or organization employing one (1) or more persons to work for wages or salary;

25.  "Explosive" means any chemical compound, mixture or device, the primary or common purpose of which is to function by explosion.  Explosives include, but are not limited to, black powder, dynamite, nitroglycerin, fulminate and ammonium nitrate;

26.  "Face" or "wall" means that part of any mine where excavating is progressing or was last done;

27.  "Flammable" means capable of being easily ignited and of burning rapidly as defined by the National Fire Protection Association;

28.  "Highway" means any public road or travelway used by the general public;

29.  "Igniter cord" means a fuse, cordlike in appearance, which burns progressively along its length with an external flame at the zone of burning and is used for lighting a series of safety fuses in the desired sequence;

30.  "Inhabited building" means a building regularly occupied in whole or in part as a habitation for human beings, or any church, schoolhouse, railroad station, store, factory or other structure where people are accustomed to assemble, except any building or structure occupied in connection with the manufacture, transportation, storage or use of explosives;

31.  "Inspector" means a mine inspector in the employ of the State of Oklahoma;

32.  "Magazine" means a storage place for explosives or detonators;

33.  "Major electrical installation" means an assemblage of stationary electrical equipment for the generation, transmission, distribution or conversion of electric power;

34.  "Misfire" means the complete or partial failure of a blasting charge to explode as planned;

35.  "Overburden" means material of any nature, consolidated or unconsolidated, that overlies a deposit of useful materials or ores that are to be mined;

36.  "Owner" means the owner, lessee, manager, superintendent, operator or agent, receiver or trustee operating any clay, coal or copper mine;

37.  "Primer" or "booster" means a package or cartridge of explosives designed specifically to transmit detonation to other explosives but which does not contain a detonator;

38.  "Reversecurrent protection" means a method or device used on directcurrent circuits of equipment to prevent the flow of current in the reverse direction;

39.  "Roll protection" means a framework or safety canopy to protect the vehicle operator if equipment should overturn;

40.  "Safety can" means an approved container of not over five (5) gallons capacity having a springclosing lid and a spout cover;

41.  "Safety fuse" means a train of powder enclosed in cotton, jute yarn and waterproofing compounds which burns at a uniform rate. It is used for firing a cap containing the detonating compound which in turn sets off the explosive charge;

42.  "Safety switch" means a sectionalizing switch that also provides shunt protection in blasting circuits between the blasting switch and the shot area;

43.  "Scaling" means removal of insecure material from a face or highwall;

44.  "Secondary safety connection" means a second connection between a conveyance and rope, intended to prevent the conveyance from running away or falling in the event the primary connection fails;

45.  "Semiconductive hose" means hose having an electrical resistance of not less than five thousand (5,000) ohms per foot and not more than two (2) megohms for its total length, used in pneumatic placement of blasting agents in boreholes;

46.  "Sprung hole" means a blasting hole chambered or enlarged to take an increased charge of explosives;

47.  "Stemming" means the inert material, and the placing of such material, on top of any charge of explosives;

48.  "Stray current" means that portion of a total electric current that flows through paths other than the intended circuit;

49.  "Strip or surface pit" means the excavation in which superincumbent strata are removed exposing the natural deposit so it may be excavated and loaded by hand or by mechanical equipment in open working.  Strip or surface pits shall be subject to such mining laws of the State of Oklahoma as apply to them, and such operations shall comply with recommendations for safety of employees made by the Chief Mine Inspector;

50.  "Substantial construction" means construction of such strength, material and workmanship that the object will withstand all reasonable shock, wear, usage and deterioration to which it will normally be subjected;

51.  "Suitable" means that which fits and has the qualities or qualifications to normally meet a given purpose, occasion, condition, function or circumstance; 52.  "Travelway" means a passage, walk or way regularly used and designated for persons to go from one place to another while at work;

53.  Voltage:

a.  "low voltage" means up to and including 660 volts,

b.  "medium voltage" means from 661 to 1,000 volts, and

c.  "high voltage" means more than 1,000 volts;

54.  "Wet drilling" means the continuous application of water to the back or bottom of the drill holes while drilling; and

55.  "Working place" means any place in or about a mine where work is being performed.

Laws 1978, c. 148, § 1, emerg. eff. April 7, 1978.

§45902.  Certificate of competency  Violations  Examinations  Firstaid certificates.

It shall be unlawful for any person in the State of Oklahoma to act as superintendent, mine foreman or shot firer without first having obtained a certificate of competency from the State Mining Board as herein provided for.

The examination given by the State Mining Board to an applicant for a certificate of competency as superintendent, mine foreman or shot firer shall include a written or oral or written and oral examination to determine that he fully understands the requirements of the mining laws of Oklahoma.

Each applicant shall hold a firstaid certificate issued to him within two (2) years previous to the date of the examination by an organization recognized by the State Mining Board.

Certificates of competency for the positions enumerated shall be granted to persons who have given the Chief Executive Officer of the Board satisfactory evidence of their ability to perform the duties of the positions applied for and who have obtained the necessary grades as determined by the Board for respective positions.  In determining the grade of each applicant, due respect shall be given to the applicant's previous experience and record of service which shall have equal weight with the oral or written examination given to test the practical and technical knowledge of the applicant for the certificate of competency being sought. Provided, however, successful completion of the course of instruction provided by the Oklahoma Miner Training Institute (OMTI) or other courses of instruction provided by other training facilities and approved by the Board shall be considered as having met this examination requirement.

Laws 1978, c. 148, § 2, emerg. eff. April 7, 1978; Laws 1981, c. 23, § 1, emerg. eff. April 6, 1981.

§45903.  Certification of applicants  Fees.

Certifications provided for in this act shall be issued under the signature and seal of the State Mining Board; such certificates shall bear the date of issuance, full name, age and years of experience of recipient and shall designate the position for which the recipient is certified by the Board.  Provided that all persons making applications to the State Mining Board for certificates of competency as mine superintendent, mine foreman or shot firer shall accompany said application with a fee of Two Dollars and fifty cents ($2.50) as a fee for such examination and shall pay an additional fee of Two Dollars and fifty cents ($2.50) when said certificate is issued.

Laws 1978, c. 148, § 3, emerg. eff. April 7, 1978; Laws 1981, c. 23, § 2, emerg. eff. April 6, 1981.

§45904.  Records  Rights and duties of certificate holders.

The Secretary of the Board shall maintain a record of the names, addresses and other pertinent information of all persons to whom certificates are issued.  Certificates of competency, when issued as provided for herein, shall entitle the holders thereof to accept and discharge the duties for which said certificates declare them qualified.

Laws 1978, c. 148, § 4, emerg. eff. April 7, 1978.

§45905.  Revocation of certificates  Notice.

The State Mining Board shall have power to revoke any certificates, by it granted, because of incompetency, intoxication or other sufficient cause, provided that any person against whom charges are made shall have ten (10) days written notice from the Board and shall have opportunity to be heard by it in his own behalf.

Laws 1978, c. 148, § 5, emerg. eff. April 7, 1978.

§45906.  Temporary permits.

The Secretary of the Board may, upon the recommendation of at least two (2) other members of the Board, issue a temporary permit to an applicant for a certificate for mine foreman or shot firer. Said temporary permit shall be valid only until the next meeting of the Board or not to exceed thirtyone (31) days.

Laws 1978, c. 148, § 6, emerg. eff. April 7, 1978; Laws 1981, c. 23, § 3, emerg. eff. April 6, 1981.

§45907.  Inspection and examination of strip and surface mines  Reports  Recommendations.

It shall be the duty of the Chief Mine Inspector, or his assistant mine inspectors, to enter into and examine thoroughly each and every strip or surface mine in the state at least once a month or as often as to him seems necessary or expedient, to see that the provisions of this act are observed and strictly carried out.  Mines with resident safety engineers supplying the Department with monthly selfmonitoring reports shall be inspected a minimum of twice a year. The Chief Mine Inspector or assistant inspectors, or both, may enter, inspect and examine any strip or surface pit and the works and machinery belonging thereto at all times; by night or by day, and the owner and the employees may each designate a man who shall accompany the inspector during the state inspection of the mine; and after each inspection the inspector shall make a report in triplicate of the condition of the mine with recommendations and/or orders.  One copy shall be placed on file in the office of the Chief Mine Inspector, one copy shall remain in the hands of the inspector, and one copy shall be given to the operator who shall post it in a conspicuous place available for public inspection where it can be read and where it shall remain until the next state inspection report is issued.  Within thirty (30) days after receiving the inspector's report wherein any important recommendations are made, the owner shall send a report to the Chief Mine Inspector stating what steps have been taken to comply with such recommendations.

Amended by Laws 1986, c. 308, § 8, operative July 1, 1986.

§45908.  Employment of certified strip pit mine foreman.

The operator shall employ a certified strip pit mine foreman for every mine except those mines in which no more than three (3) persons including the operator are employed, in which case one (1) man must have at least the status of a certified shot firer.  The mine foreman shall have full charge of all workings and of all persons employed therein in order that all the provisions of this act, so far as they relate to his duties, shall be complied with and the regulations prescribed for each class of workmen under his charge shall be carried out in the strictest possible manner.

Laws 1978, c. 148, § 8, emerg. eff. April 7, 1978.

§45909.  Foreman  Duties and responsibilities.

The mine foreman shall keep a careful watch over all operations with the utmost regard for the safety of all employees.  His responsibility includes the use, storage and handling of explosives, condition of all equipment used, condition of roads in and out of the pits, drainage, roads to the tipple and other surface structures.  Strip pit foremen shall devote the whole of their time to their duties when the strip mine is in operation.

Laws 1978, c. 148, § 9, emerg. eff. April 7, 1978.

§45910.  Proper ground control  Rules and procedures.

A.  The following rules and procedures shall be complied with for proper ground control:

1.  Practices and standards acceptable to the Chief Mine Inspector for the safe control of surface mine walls including the overall slope of the mine wall shall be established and followed by the operator.  Such standards shall be consistent with sound engineering, the nature of the ground and the seam mined, and the insuring of safe working conditions according to the degree of slope.  Mining methods shall be selected which will provide wall stability; including benching if necessary, to obtain a safe overall slope;

2.  All loose and hazardous material shall be stripped for a safe distance from the edge of the highwall;

3.  The width and height of benches shall be governed by the type of equipment to be used and the operation to be performed;

4.  Safe means of scaling walls shall be provided.  Loose material or trees on exposed wall areas shall be removed before any other work is performed in the exposed wall area;

5.  Men shall not work under dangerous walls.  Hazardous overhanging walls shall be taken down immediately and other unsafe ground conditions shall be corrected promptly or the areas shall be barricaded or posted;

6.  When removing rock by hand, men shall approach loose rock from above and shall scale from a safe location those areas on walls which must be scaled;

7.  The supervisor or a certified person designated by him shall examine working areas and faces of walls for unsafe conditions at least at the beginning of each shift, during the shift while men are working, and after blasting.  Any unsafe condition found shall be corrected before any further work is performed at the immediate area or face at which the unsafe condition exists;

8.  Men shall examine their working places before starting work and frequently thereafter and any unsafe condition shall be reported immediately to the supervisor before any other work is performed;

9.  Large boulders requiring secondary blasting shall be in a safe location before they are drilled or broken; and

10.  Men shall not be permitted to work between equipment and the mine wall where the equipment may hinder escape from falls or slides of the wall, unless special safety precautions are taken in advance.

B.  The following rules and procedures shall be complied with for proper fire prevention and control:

1.  No person shall smoke or use an open flame where flammable or combustible liquids or greases are stored or in areas or places where fire or explosion hazards exist;

2.  Signs warning against smoking and open flames shall be posted so they can readily be seen in areas or places where fire or explosion hazards exist;

3.  Areas surrounding flammableliquid storage tanks and electric substations and transformers shall be kept free from dry grass, weeds, underbrush and other combustible materials for at least twentyfive (25) feet in all directions;

4.  Fires used for warming purposes shall be enclosed to prevent persons from coming in contact with flame or coals which would ignite clothing.  Oily or easily ignited clothing shall not be worn where ignition hazards are present;

5.  Buildings or rooms in which oil, grease, flammable liquids or similar flammable materials are stored shall be of fireresistant construction and well ventilated.  Provisions shall be made to control spilled flammable liquids;

6.  Abandoned electrical circuits shall be deenergized and isolated so that they cannot become energized inadvertently.  If no further use is intended they shall be removed;

7.  Combustible materials, grease, lubricants or flammable liquids shall not be allowed to accumulate where they can create a fire hazard;

8.  Materials, such as oily waste and rags, which are subject to spontaneous combustion shall be placed in tightly covered metal containers until disposed of properly;

9.  When flammable solvents are used for cleaning, such solvents shall be transported in safety cans of not over fivegallon capacity.  When used to clean parts, the containers used shall have tightfitting covers.  No cleaning may be done with flammable solvents near a possible source of ignition;

10.  Oxygen cylinders shall not be stored near oil or grease;

11.  Gauges and regulators used with oxygen or acetylene cylinders shall be kept clean and free of oil and grease;

12.  Valves on oxygen and acetylene tanks shall be kept closed when they are not in use;

13.  Battery charging stations shall be located in wellventilated areas and in the clear of other equipment;

14.  Internal combustion engines shall be shut off and stopped before being fueled;

15.  Each mine shall have available, or be provided with, appropriate types of firefighting equipment adequate for the size of the mine;

16.  Firefighting equipment shall be strategically located, readily accessible, plainly marked, properly maintained and inspected periodically with records kept of such inspections;

17.  Fire extinguishers shall be:

a. adequate in number and size and of the appropriate type for each particular fire hazard involved,

b. replaced immediately with full charged extinguishers of the same capability after any discharge is made from the extinguishers,

c. tested at least once every twelve (12) months and maintained according to the manufacturer's recommendation.  Each extinguisher shall bear a tag showing the date of testing and the name of the person making the examination for testing, and

d. approved by Underwriter's Laboratories, Inc. or Factory Mutual Research Corporation;

18.  Appropriate fire extinguishers shall be provided on selfpropelled mobile equipment;

19.  Fire extinguishers of the appropriate type and size shall be an integral part of portable cutting and welding equipment;

20.  When welding or cutting near combustible materials, precautions shall be taken to insure that smoldering metal or sparks do not result in fire; and

21.  Belt conveyors in locations where fire would create a hazard to personnel shall be provided with safety switches to stop the drive pulley automatically in the event the belt stalls or there is excessive slippage.

Added by Laws 1978, c. 148, § 10, emerg. eff. April 7, 1978.  Amended by Laws 2004, c. 194, § 2, eff. Nov. 1, 2004.

§45911.  Explosives  Rules and procedures.

A.  Rules and procedures as follows shall be complied with for storage of explosives:

1.  Detonators and other capsensitive high explosives shall be stored in magazines provided for that purpose.  Blasting agents may be stored in vantype trailers, provided they are wellventilated, kept clean and free of extraneous material that could create a fire hazard;

2.  Separate magazines shall be provided for the storage of detonators and for explosives;

3.  Detonators shall not be stored in the same magazine with explosives or blasting agents;

4.  Blasting agents, safety fuse or detonating cord may be stored with explosives, but blasting agents must be kept physically separated from the fuse, detonating cord and explosives;

5.  Magazines shall be:

a.  located in accordance with the current American Table of Distances for Storage of Explosives,

b.  detached structures located away from power lines, fuel storage area and other possible sources of fire,

c.  constructed substantially of noncombustible material or covered with fireresistant material,

d.  reasonably bulletresistant,

e.  electrically bonded and grounded if constructed of metal,

f.  made of nonsparking materials on the inside, including floors,

g.  provided with adequate and effectively screened ventilation openings near the floor and ceiling,

h.  kept securely locked when unattended,

i.  posted with suitable danger signs so located that a bullet passing through the face of a sign will not strike the magazine,

j.  used exclusively for storage of blasting agents, explosives, or detonators and kept free of all extraneous materials,

k.  kept clean and dry in the interior, and in good repair, and

l.  unheated, unless heated in a manner that does not create a fire or explosion hazard.  Electrical heating devices shall not be used inside a magazine;

6.  Only permissible lights, worn or carried, shall be used inside magazines;

7.  Areas surrounding magazines not less than twentyfive (25) feet in all directions shall be kept free of rubbish and other combustibles;

8.  Smoking and open flames shall not be permitted within twentyfive (25) feet of explosives and detonator storage magazines;  9.  Cases of explosives shall be stored in such a manner as to assure the use of the oldest stock first;

10.  Ammonium nitrate fuel oil mixtures shall be physically separated from dynamite stored in the same magazine and in such a manner that oil does not contaminate the dynamite; and

11.  Cases of explosives shall not be stored on case ends or sides nor in stacks over six (6) feet high.

B.  Rules and procedures as follows shall be complied with in the transportation of explosives:

1.  Explosives and detonators shall be transported in separate vehicles unless separated by four (4) inches of hardwood or the equivalent;

2.  Selfpropelled vehicles used to transport explosives or detonators shall be equipped with suitable fire extinguishers and marked with proper warning signs;

3.  When vehicles containing explosives or detonators are parked, the brakes shall be set, the motive power shut off when not in use, and if parked on an incline, the vehicle shall be blocked securely against rolling;

4.  Vehicles containing explosives or detonators shall not be left unattended except in blasting areas where loading or charging is in progress;

5.  Vehicles containing explosives or detonators shall not be taken to a repair garage or shop for any purpose;

6.  Vehicles used to transport explosives or detonators shall be maintained in good condition and shall be operated at a safe speed and in accordance with recognized safe operating practices;

7.  Vehicles used to transport explosives other than Ammonium Nitrate Fuel Oil (ANFO) mixtures shall have substantially constructed bodies, no sparking metal exposed in the cargo space, and the explosives shall not be piled higher than the side or end enclosures;

8.  Explosives shall be transported at times and over routes that endanger a minimum number of persons;

9.  Other materials or supplies shall not be placed on or in the cargo space of a conveyance containing explosives or detonators;  10.  No person shall smoke while transporting or handling explosives or detonators;

11.  Only the necessary attendants shall ride on or in vehicles containing explosives or detonators;

12.  Explosives shall be transported promptly without undue delays in transit;

13.  Nonconductive containers with tightfitting covers shall be used to transport or carry capped fuses and electric detonators to blasting sites; and

14.  Substantial nonconductive closed containers shall be used to carry explosives to blasting sites.

C.  Rules and procedures as follows shall be complied with in the use of explosives:

1.  Persons who use explosives, blasting agents or detonators shall be certified by the State Mining Board.  Such persons shall understand the hazards involved, and trainees shall do such work only under the supervision of and in the immediate presence of certified persons;

2.  Blasting operations shall be under the direct control of certified persons designated by the operator for that purpose;

3.  Damaged or deteriorated explosives, blasting agents and detonators shall be disposed of in a safe manner;

4.  Holes to be blasted shall be charged as near to blasting time as practical, and such holes shall be blasted as soon as practical after charging has been completed;

5.  No person shall smoke within fifty (50) feet of explosives, blasting agents or detonators;

6.  Explosives and blasting agents shall be kept separated from detonators until charging of holes is started;

7.  Primers shall be made up at the time of charging and as close to the blasting site as conditions allow;

8.  Only wooden or other nonsparking devices shall be used to punch holes in explosives cartridges;

9.  Tamping poles shall be blunt and squared at one end and made of wood or other nonsparking material;

10.  No tamping shall be done directly on primer cartridges;

11.  Unused explosives and detonators shall be moved to a safe location as soon as charging operations are completed;

12.  Approaches to areas in which charged holes are awaiting firing shall be guarded, or barricaded and posted, or flagged, against unauthorized entry.  If blasting is done after dark, red flashing lights shall be used at the approaches to the blasting area;

13.  When a blast is about to be fired, ample warning shall be given to allow all persons to retreat to a safe place.  Each mine shall have a definite plan of warning signals that can be clearly seen or heard by anyone in the blasting area.  The operator shall inform all employees at the local mine as to the established procedure;

14.  Enclosed blasting shelters constructed of strong materials shall be provided to protect all persons endangered by flying rock from blasting;

15.  When safety fuse has been used, persons shall not return to misfired holes for at least thirty (30) minutes;

16.  When electric blasting caps have been used, persons shall not return to misfired holes for at least fifteen (15) minutes. Leading wires from the power source must be disconnected before persons can be allowed to return to the blasting sites;

17.  Blasted materials shall be examined for undetonated explosives after each blast and undetonated explosives found shall be disposed of safely;

18.  Misfires shall be reported to the proper supervisor and shall be disposed of safely before any other work is performed in the blasting area;

19.  Blast holes in "hothole" areas and holes that have been sprung shall not be charged before tests have been made to insure that the heat has been dissipated to a safe level;

20.  If explosives are suspected of burning in a hole, all persons in the endangered area shall move to a safe location until the danger has passed;

21.  Holes shall not be drilled where there is danger of intersecting a charge or misfired hole;

22.  Fuses and igniters shall be stored in a cool, dry place away from oils or grease;

23.  Fuses shall not be kinked, bent sharply or handled roughly;

24.  Fuses shall be cut and capped in safe, dry locations posted with "No Smoking" signs;

25.  Blasting caps shall be crimped to fuses only with devices designed for that specific purpose;

26.  Fuses of less than fortyeight (48) inches in length shall not be used for any purpose;

27.  At least two (2) persons shall be present when lighting fuses, and no person shall light more than fifteen (15) individual fuses.  If more than fifteen (15) holes per person are to be fired, igniter cord and connectors or electric blasting shall be used;

28.  A safe interval of time shall be allowed to light a round and evacuate the blasting area;

29.  Fuses shall be ignited with hotwire lighters, lead spitters, igniter cord or other such devices designed for this purpose;

30.  Fuses shall not be ignited before the primer and the entire charge are securely in place;

31.  Electric detonators of different brands shall not be used in the same round;

32.  Electric detonators shall remain shunted until they are being wired into the blasting circuit.  Lead lines and wired rounds shall be kept shunted until immediately before blasting;

33.  Completely wired rounds shall be tested with a blasting galvanometer before connections are made to the blasting line;

34.  Lead wires and blasting lines shall not be strung across power conductors, pipelines or within twenty (20) feet of bare power lines.  They shall be protected from sources of static or other electrical contact;

35.  Permanent blasting lines shall be properly supported, insulated and kept in good repair;

36.  Charging shall be stopped immediately when the presence of static electricity or stray current is detected; the condition shall be corrected before charging is resumed;

37.  Charging of holes shall be suspended and the persons withdrawn to a safe location upon the approach of an electrical storm;

38.  Safety switches and blasting switches shall be labeled, encased in boxes and arranged so that the covers of the boxes cannot be closed with the switches in closed position;

39.  Blasting switches shall be locked in the open position except when closed to fire the blast.  Lead wires shall not be connected to the blasting switch until the shot is ready to be fired;

40.  The key to a blasting switch shall be entrusted only to the person designated to fire blasts;

41.  Electric circuits from the blasting switches to the blast area shall not be grounded;

42.  At least a fivefoot air gap shall be provided between the blasting circuit and the power circuit;

43.  Where electric blasting is to be performed, electric circuits to equipment within twentyfive (25) feet of a hole that is to be charged with an electric blasting cap shall be deenergized before electric detonators are brought into the immediate area, or the electric equipment shall be moved out of the immediate area;

44.  Power sources shall be suitable for the number of electric detonators to be fired and for the type of circuits used;

45.  When instantaneous blasting is performed, the doubletrunkline or loop system shall be used in detonatingcord blasting;

46.  When instantaneous blasting is performed, trunklines in multiplerow blasting shall make one (1) or more complete loops with crossties between loops at intervals of not over two hundred (200) feet;

47.  All detonatingcord knots shall be tight and all connections shall be kept at right angles to the trunklines;

48.  Delay connectors for firing detonatingcord shall be treated and handled with the same safety precautions as blasting caps and electric detonators; and

49.  Detonatingcord shall not be kinked, bent or otherwise handled in such a manner that the train of detonation may be interrupted.

D.  Rules and procedures as follows shall be complied with in dealing with sensitized ammonium nitrate blasting agents:

1.  When sensitized ammonium nitrate mixtures and blasting agents are used, the same precautions shall be taken as for high explosives;

2.  Adequate priming shall be employed to guard against misfires, increased toxic fumes and poor performance;

3.  Where pneumatic loading is employed, before any type of blasting operation using blasting agents is put into effect, an evaluation of the potential hazard of static electricity shall be made.  Adequate steps, including the grounding of the conductive parts of pneumatic loading equipment, shall be taken to eliminate the hazard of static electricity before blasting agent preparation is commenced;

4.  Pneumatic loading equipment shall not be grounded to water lines, air lines, rails or other permanent electrical grounding systems;

5.  Hoses used in connection with pneumatic loading machines shall be of the semiconductive type having a total resistance low enough to permit the dissipation of static electricity and high enough to limit the flow of stray electric currents to a safe level. Wirecountered hose shall not be used because of the potential hazard from stray electric currents; and

6.  Plastic tubes shall not be used to protect pneumatically loaded blasting agent charges against water unless a positive grounding system is provided to drain electrostatic charges from the holes.

Laws 1978, c. 148, § 11, emerg. eff. April 7, 1978; Laws 1981, c. 23, § 4, emerg. eff. April 6, 1981.

§45912.  Drilling for blasting  Rules and procedures.

The following rules and procedures shall be complied with when dealing with drilling for blasting:

1.  Equipment shall be inspected each shift by a certified person designated by the operator.  Equipment defects affecting safety shall be reported immediately;

2.  Equipment defects affecting safety shall be corrected before the equipment is used;

3.  The drilling area shall be inspected by a certified person, designated by the operator, for hazards before drilling operations are started;

4.  Men shall not be on the mast while the drill is in operation;

5.  Drill crews and others shall stay clear of augers or drill stems that are in motion.  Persons shall not pass under or step over a moving stem or auger;

6.  Receptacles or racks shall be provided for drill steel stored on drills;

7.  Tools and other objects shall not be left loose on the mast or drill platform;

8.  When a drill is being moved from one drilling area to another, drill steel, tools and other equipment shall be secured and the mast placed in a safe position;

9.  In the event of power failure, drill controls shall be placed in the neutral position until power is restored;

10.  While in operation drills shall be attended at all times; 11.  Drill holes large enough to constitute a hazard shall be covered or guarded;

12.  Men shall not drill from positions that hinder their access to the control levers or from insecure footing or staging or from atop equipment not designed for this purpose;

13.  Bit wrenches or bit knockers shall be used to remove detachable bits from drill steel;

14.  Starter steels shall be used when collaring holes with handheld or feedleg drills;

15.  Men shall not hold the drill steel while collaring holes or rest their hands on the chuck or centralizer while drilling; and

16.  Air shall be turned off and bled from the hose before handheld drills are moved from one working area to another.

Laws 1978, c. 148, § 12, emerg. eff. April 7, 1978.

§45913.  Loading, hauling or dumping  Rules and procedures.

The following rules and procedures shall be complied with when loading, hauling or dumping:

1.  Equipment shall be inspected each shift by a qualified person designated by the operator.  Equipment defects affecting safety shall be reported immediately;

2.  Equipment defects affecting safety shall be corrected before the equipment is used;

3.  Powered mobile equipment shall be provided with adequate brakes;

4.  Powered mobile haulage equipment shall be provided with audible warning devices.  Lights shall be provided on both ends when required;

5.  Equipment operators shall be certain, by signal or other means, that all persons are in the clear before starting or moving equipment;

6.  When the entire length of a conveyor is visible from the starting switch, the operator shall visually check to make certain that all persons are in the clear before starting the conveyor. When the entire length of the conveyor is not visible from the starting switch, a positive audible warning system shall be installed and operated to warn persons that the conveyor will be started;

7.  Trucks, shuttle cars and frontend loaders shall be equipped with emergency brakes separate and independent of the regular braking system;

8.  Operators' cabs shall be constructed to permit operators to see without difficulty and shall be reasonably comfortable;

9.  Cab windows shall be of safety glass or equivalent, in good condition, and be kept clean;

10.  Cabs of mobile equipment shall be kept free of extraneous materials;

11.  Adequate back stops or brakes shall be installed on inclined conveyor drive units to prevent conveyors from running in reverse if a hazard to personnel will result;

12.  No person shall be permitted to ride a powerdriven chain belt or bucket conveyor unless the chain, belt or conveyor is specifically designed for the transportation of persons;

13.  Equipment operating speeds shall be prudent and consistent with conditions of roadway, grades, clearance, visibility, traffic and the type of equipment used;

14.  Dust control measures shall be taken where dust significantly reduces visibility of equipment operators.  Haulage roads shall be wet down as necessary unless dust is controlled adequately by other methods;

15.  Mobile equipment operators shall have full control of the equipment while it is in motion;

16.  Dippers, buckets, loading booms or heavy suspended loads shall not be swung over the cabs of haulage vehicles until the drivers are out of the cabs and in safe locations, unless the trucks are designed specifically to protect the drivers from falling material;

17.  Only authorized persons shall be present in areas of loading or dumping operations;

18.  Unless safe provisions are made for persons to mount or leave equipment while it is in operation, the operator shall be notified of their intentions before getting on or off;

19.  Persons shall not work or pass under the buckets or booms of loaders in operation;

20.  When traveling between work areas, the equipment shall be secured in the travel position;

21.  Dippers, buckets, scraper blades, and similar movable parts shall be secured or lowered to the ground when not in use;

22.  Persons shall not ride in dippers, buckets, forks, clamshells or other parts of any equipment not specifically designed for the transportation of persons;

23.  Loaded cars or trucks shall not be moved until the loads are trimmed properly;

24.  Electrically powered mobile equipment shall not be left unattended unless the master switch is in the "off" position, all operating controls are in the "neutral" position, and the brakes are set or other equivalent precautions are taken against rolling;

25.  Mobile equipment shall not be left unattended unless the brakes are set.  The wheels shall be turned into a bank or wall, or shall be blocked, when such equipment is parked on a grade;

26.  Persons shall not ride on top of loaded haulage equipment;

27.  Persons shall not ride outside the cabs and beds of mobile equipment;

28.  Equipment which is to be hauled shall be properly loaded and secured;

29.  Dumping locations and haulage roads shall be kept reasonably free of water, debris and spillage;

30.  Berms, bumper blocks, safety hooks or similar means shall be provided to prevent overtravel and overturning at dumping locations;

31.  If truck spotters are used, they shall be well in the clear while trucks are backing into dumping position and dumping; lights shall be used at night to direct trucks;

32.  Where overhead clearance is restricted, warning devices shall be installed and the restricted area shall be conspicuously marked;

33.  Ramps and dumps shall be of solid construction, of ample width, have ample side clearance and headroom, and be kept reasonably free of spillage;

34.  Lights, flares or other warning devices shall be posted when parked equipment creates a hazard to vehicular traffic;

35.  Tires shall be deflated before repairs on them are started, and adequate means shall be provided to prevent wheel locking rims from creating a hazard during tire inflation;

36.  Any load extending more than four (4) feet beyond the rear of the vehicle body shall be marked clearly with a red flag by day and a red light by night;

37.  A tow bar shall be used to tow heavy equipment.  A safety chain shall be used in conjunction with the tow bar; and

38.  When heavy equipment is to be towed, the towing vehicle shall be of suitable weight and strength to maintain safe control of the load.

Laws 1978, c. 148, § 13, emerg. eff. April 7, 1978; Laws 1981, c. 23, § 5, emerg. eff. April 6, 1981.

§45914.  Travelways  Rules and procedures.

The following rules and procedures shall be complied with in dealing with travelways:

1.  Safe means of access shall be provided and maintained to all working places;

2.  Crossovers, elevated walkways, elevated ramps and stairways shall be of substantial construction, provided with handrails and maintained in good condition.  Where necessary, toeboards shall be provided;

3.  Ladders shall be of substantial construction, maintained in good condition and regularly inspected;

4.  Portable straight ladders shall be provided with nonslip bases, shall be placed against a safe backing at the proper angle and set on secure footing;

5.  Fixed ladders shall be anchored securely and installed to provide at least three (3) inches of toe clearance;

6.  Fixed ladders shall have substantial railed landings at least every thirty (30) feet unless backguards are provided;

7.  Steep fixed ladders, seventy (70) degrees to ninety (90) degrees from the horizontal, thirty (30) feet or more in length shall be provided with backguards, cages or equivalent protection, starting at a point not more than seven (7) feet from the bottom of the ladder;

8.  Fixed ladders shall project at least three (3) feet above landings or substantial handholds shall be provided above the landings;

9.  Wooden members of ladders shall not be painted;

10.  Ladderways, stairways, walkways and ramps shall be kept free of loose rock and extraneous materials;

11.  Men climbing or descending ladders shall face the ladders and have both hands free for climbing;

12.  Railed walkways shall be provided wherever persons are regularly required to walk along conveyor belts.  Inclined railed walkways shall be nonskid or provided with cleats;

13.  Openings above, below or near travelways through which men or materials may fall shall be protected by railings, barriers or covers.  Where it is impractical to install such protective devices, adequate warning signals shall be posted;

14.  Scaffolds and working platforms shall be of substantial construction and provided with handrails and maintained in good condition.  Floorboards shall be laid properly and the scaffolds and working platforms shall not be overloaded.  Working platforms shall be provided with toeboards where necessary;

15.  Crossovers shall be provided where it is necessary to cross conveyors;

16.  Moving conveyors shall be crossed only at designated crossover points;

17.  Slippery walkways shall be provided with cleats and handrails and/or ropes; and

18.  Regularly used walkways and travelways shall be sanded, salted or cleared of snow and ice as soon as practicable.

Laws 1978, c. 148, § 14, emerg. eff. April 7, 1978.

§45915.  Electricity  Rules and procedures.

The following rules and procedures shall be complied with in dealing with electricity:

1.  Circuits shall be protected against excessive overloads by fuses or circuit breakers of the correct type and capacity;

2.  Powerlines and telephone circuits shall be protected against short circuits and lightning;

3.  Electric equipment and circuits shall be provided with switches or other controls.  Such switches or controls shall be of approved design and construction and shall be properly installed;

4.  Individual overload protection or shortcircuit protection shall be provided for the trailing cables of mobile equipment;

5.  Power wires and cables shall have adequate currentcarrying capacity and shall be protected from mechanical injury;

6.  Neither crawlermounted nor rubbertired equipment shall run over trailing cables unless the cables are properly bridged or otherwise protected;

7.  Distribution boxes shall be provided with disconnect switches;

8.  Trailing cable and power cable connections to junction boxes shall not be made or broken under load;

9.  Power wires and cables shall be insulated adequately where they pass into or out of electrical compartments;

10.  Power wires and cables which present a fire hazard shall be well installed on acceptable insulators;

11.  Where metallic tools or equipment can come in contact with bare power lines, the lines shall be guarded or deenergized;

12.  Telephone and low potential electric signal wires shall be protected from contacting energized power lines;

13.  High potential transmission cables shall be covered, insulated or placed according to acceptable electrical codes to prevent contact with low potential circuits;

14.  The potential on bare signal wires accessible to personal contact should not exceed thirty (30) volts;

15.  Splices in power cables, including ground conductor, where provided, shall be:

a.  mechanically strong with adequate electrical conductivity,

b.  effectively insulated and sealed to exclude moisture, and

c.  provided with mechanical protection and electrical conductivity as near as possible to that of the original;

16.  Shovel trailing cables shall not be moved with the shovel dipper unless cable slings or sleds are used;

17.  Energized high potential cables shall be handled with insulated hooks or tongs;

18.  Electrical equipment shall be deenergized before work is done on such equipment.  Switches shall be locked out and suitable warning signs posted by the individuals who are to do the work; locks shall be removed only by authorized persons;

19.  Power circuits shall be deenergized before work is done on such circuits unless hot line tools are used.  Switches shall be locked out and suitable warning signs posted by the individuals who are to do the work; locks shall be removed only by authorized persons;

20.  Principal power switches shall be labeled to show which units they control;

21.  At least three (3) feet of clearance shall be provided around all parts of stationary electric equipment or switch gear where access or travel is necessary;

22.  Dry wooden platforms, insulating mats or other electrically nonconductive material shall be kept in place at all switchboards and power control switches where shock hazards exist. However, metal plates on which a person normally would stand, plates which are kept at the same potential as the grounded metal noncurrent carrying parts of the power switches to be operated may be used;

23.  Suitable danger signs shall be posted at all major electrical installations;

24.  Areas containing major electrical installations shall be entered only by authorized personnel;

25.  Electrical connections and resistor grids that are difficult or impractical to insulate shall be guarded unless protection is provided by location;

26.  Reversecurrent protection shall be provided at storage battery charging stations;

27.  All metal enclosing or encasing electrical circuits shall be grounded or provided with equivalent protection.  This requirement does not apply to batteryoperated equipment;

28.  Metal fencing and metal buildings enclosing transformers and switch gear shall be grounded;

29.  Frame grounding or equivalent protection shall be provided for mobile equipment powered through trailing cables;

30.  Continuity and resistance of grounding systems shall be tested immediately after installation;

31.  Electric equipment and wiring shall be inspected by a certified person as often as necessary to assure safe operating conditions;

32.  When a potentially dangerous condition is found it shall be corrected before equipment or wiring is energized;

33.  Inspection and cover plates on electrical equipment shall be kept in place at all times except during testing or repairs;

34.  Circuits shall be deenergized before fuses are removed or replaced;

35.  Fuse tongs or hot line tools shall be used when fuses are removed or replaced in medium or high voltage circuits;

36.  Trailing cables shall be clamped to machines in a manner to protect the cables from damage and to prevent strain on the electrical connections;

37.  Surplus trailing cables to shovels, cranes and similar equipment shall be stored in cable boots or on reels mounted on the equipment or otherwise protected from mechanical damage;

38.  Operating controls shall be installed so that they can be operated without danger of contact with energized conductors;

39.  Equipment with booms or masts which are not properly protected shall not be operated where the booms or masts can come within ten (10) feet of an energized overhead power line;

40.  Overhead high potential power lines shall be installed as specified by the National Electrical Safety Code;

41.  When equipment must be moved under energized power lines and the clearance is less than ten (10) feet, the power lines shall be deenergized or other precautions shall be taken;

42.  Guy wires from poles supporting high voltage transmission lines shall be securely connected to the system ground or be provided with insulators installed near the pole end;

43.  Telegraph, telephone or signal wires shall not be installed on the same crossarm with power conductors.  When carried on poles supporting power lines, they shall be installed as specified by the National Electrical Safety Code;

44.  Transformers shall be totally enclosed or shall be placed at least fifteen (15) feet above the ground, twenty (20) feet above driveways and haulage ways, or installed in a transformer house, or surrounded by a subtantial fence at least six (6) feet high and at least three (3) feet from any energized parts, casings or wiring;

45.  Transformer enclosures shall be kept locked against unauthorized entry; and

46.  Tools and supplies shall be carried in the hands and not on the shoulders when men travel near bare power conductors.

Laws 1978, c. 148, § 15, emerg. eff. April 7, 1978.

§45916.  Equipment  Rules and procedures.

The following rules and procedures shall be complied with in dealing with the use of equipment:

1.  Gears, sprockets, chains, drive, head, tail and takeup pulleys, flywheels, couplings, shafts, saw blades, fan inlets and similar exposed moving machine parts which may cause injury to persons shall be guarded;

2.  Overhead belts shall be guarded if the whipping action from a broken belt would be hazardous to persons below;

3.  Guards at conveyor drive, head and tail pulleys shall be sufficient to prevent a person from reaching behind the guard and becoming caught between the belt and the pulley;

4.  Protruding set screws on revolving parts shall be guarded;

5.  Except when testing the machinery, guards shall be securely in place while machinery is being operated;

6.  Guards shall be sufficiently strong and maintained to provide the required protection;

7.  Stationary grinding machines other than special bit grinders shall be equipped with:

a.  peripheral hoods, less than ninetydegree throat openings, capable of withstanding the force of a bursting wheel,

b.  adjustable tool rests set as close as practical to the wheel, and

c.  safety washers;

8.  Face shields or goggles, in good condition, shall be worn when operating a grinding wheel;

9.  Handheld power tools, other than rock drills, shall be equipped with controls requiring constant hand or finger pressure to operate the tools or shall be equipped with friction or other equivalent safety devices;

10.  Guards or shields shall be provided in areas where flying or falling materials present a hazard;

11.  Vehicles such as forklifts, trucks, frontend loaders and bulldozers shall be provided with roll bar protection when necessary to protect the operator;

12.  Forklifts, trucks, frontend loaders and bulldozers shall be provided with substantial canopies when necessary to protect the operator against falling material;

13.  Unsafe equipment or machinery shall be removed from service immediately;

14.  Machinery and equipment shall be operated only by authorized and experienced persons;

15.  Repairs or maintenance shall not be performed on machinery until the power is off and the machinery is blocked against motion, except when machinery motion is necessary to make adjustments or when nonenergized components of large machinery can be safely repaired while the machine is operating;

16.  Men shall not work on mobile equipment in a raised position until it has been blocked in place securely.  This does not preclude the use of equipment specifically designed, such as elevated mobile work platforms;

17.  Drive belts shall not be shifted while in motion unless the machines are equipped with mechanical shifters;

18.  Belts, chains, and/or ropes shall not be guided onto powerdriven moving equipment especially designed for hand feeding;

19.  Pulleys or conveyors shall not be cleaned manually while the conveyor is in motion;

20.  Belt dressing shall not be applied manually while belts are in motion unless an aerosoltype dressing is used; and

21.  Machinery shall not be lubricated while in motion when a hazard exists unless equipped with extended fittings or cups.

Laws 1978, c. 148, § 16, emerg. eff. April 7, 1978.

§45917.  Personal protection  Rules and procedures.

The following rules and procedures shall be complied with in dealing with personal protection:

1.  Adequate firstaid materials, including stretchers and blankets, shall be provided at places convenient to all working areas.  Water or neutralizing agents shall be available where corrosive chemicals or other harmful substances are stored, handled or used;

2.  All persons shall wear suitable hard hats when in or around mine plants or active workings of the mine where falling objects may create a hazard;

3.  All persons shall wear suitable protective footwear when in or around mine plants or active workings of the mine;

4.  All persons shall wear safety glasses, goggles or face shields when doing work hazardous to the eyes;

5.  Safety belts and lines shall be worn when men work where there is danger of falling, and a second person shall tend the lifeline when bins, tanks or other dangerous areas are entered;

6.  Life jackets or belts shall be worn where there is danger of falling into deep water;

7.  Protective clothing, rubber gloves, goggles or face shields shall be worn by persons handling substances that are corrosive, toxic or injurious to the skin;

8.  Protective clothing or equipment and face shields or goggles shall be worn when welding, cutting or working with molten metal;

9.  Snugfitting clothing shall be worn by persons working around moving equipment and machinery;

10.  Protective gloves shall be worn by employees handling materials which may cause injury;

11.  Gloves shall not be worn where they could create a hazard by becoming entwined or caught in moving parts of machinery; and

12.  Effective hearing protection shall be worn where noise levels may cause permanent ear damage or hearing loss unless the wearing of the protective devices would create a greater danger to the employee.  In such case the noise shall be reduced to safe levels.

Added by Laws 1978, c. 148, § 17, emerg. eff. April 7, 1978.  Amended by Laws 2004, c. 194, § 3, eff. Nov. 1, 2004.

§45918.  Augering  Rules and procedures.

The following rules and procedures shall be complied with in dealing with augering:

1.  Planning:

before augering is done, advance planning shall be made to insure that no hazards shall be created affecting active underground workings.  Auger mine workings and holes drilled shall be located so as to prevent:

(1)  interference with the ventilation system of any underground mine, and

(2)  inundation hazards from the surface to active underground workings;

2.  Inspection:

a.  at least fifty (50) feet on each side of highwalls being drilled shall be inspected for loose material before drilling or other work in the area is begun, and an inspection shall be made at least once during each operating shift,

b.  when abandoned mines or abandoned parts of active mines are penetrated by drilling, machinery shall be stopped and tests shall be made at the collar of the hole for explosive gas or oxygen or oxygen deficiency by a certified person qualified to use approved instruments to make such tests.  If tests show the presence of gas or the lack of oxygen, the equipment shall not be operated until the condition has been corrected;

3.  Auger holes; persons not to enter:

a.  no person shall enter an auger hole for any purpose without having first received permission from a representative of the Oklahoma Department of Mines,

b.  auger machines and other related equipment on which persons are required to work during drilling operations shall be protected against falling material from highwalls by heavy gauge screen or equivalent material subject to the approval of the mine inspector.  The protective screen shall permit workmen to keep the highwall in view at all times,

c.  no work shall be done on the highwall in the vicinity of drilling equipment while it is in operation;

4.  Auger equipment; operation:

a.  persons shall stay clear of the auger train while it is in motion, and they shall not pass over or under the auger train except where crossing facilities are provided;  b.  persons must be in the clear while auger sections are being swung into position,

c.  auger operators shall not leave the controls of the equipment while the auger is operating, and

d.  when auger operations are performed after dark, adequate illumination shall be provided;

5.  Auger Holes; blocking:  auger holes shall be securely blocked by spoil or other suitable material before they are abandoned.

Laws 1978, c. 148, § 18, emerg. eff. April 7, 1978.

§45919.  General rules and procedures.

The following general rules and procedures shall be complied with:

1.  Each place of work shall be visited by a certified person at the beginning of, and at least once during, each shift and more frequently as is necessary to insure that work is being done in a safe manner;

2.  No employee shall be assigned, allowed or required to perform work alone in any area where hazardous conditions exist that would endanger his safety unless he can communicate with others, can be heard or can be seen;

3.  When work is performed after dark, the areas of drilling, blasting, stripping and loading shall be properly illuminated;

4.  An authorized, certified person shall be in charge at all times when men are working;

5.  Where telephone service is not available, emergency communications shall be provided to the nearest point of assistance; and

6.  Arrangements shall be made in advance for obtaining emergency medical assistance and transportation for injured persons.

Laws 1978, c. 148, § 19, emerg. eff. April 7, 1978.

§45931.  Operator's fee  Disposition  Production report and forms.

A.  All operators of coal mining operations shall pay to the Department of Mines a fee of seven and onehalf cents ($0.075) per ton of coal produced.

B.  All operators of noncoal mining operations shall pay to the Department of Mines a fee of threefourths of one cent ($0.0075) per ton of mineral produced.  For the purposes of this section, "mineral" shall be defined as provided in paragraph (d) of Section 723 of this title.

C.  The fees imposed by this section shall be paid no later than thirty (30) days after the end of each calendar quarter beginning the first calendar quarter after June 30, 1982.

D.  The Department shall develop and promulgate a report form, which shall be as similar as possible to the form required of operators by federal law, and which shall state the amount of coal or mineral produced during the calendar quarter, the method of coal or mineral removal, and the type of coal or mineral.  The operator shall swear to the accuracy of the report before a notary public, who shall duly notarize the report.

E.  All fees collected by the Department of Mines pursuant to this section shall be deposited with the State Treasurer, who shall credit one cent ($0.01) per ton of fees collected on coal produced on or after July 1, 1988, and onetenth of one cent ($0.001) per ton of fees collected on minerals produced on or after July 1, 1988, to the Oklahoma Miner Training Institute Revolving Fund, with the balance of said fees collected to be deposited in the Department of Mines Revolving Fund.

Amended by Laws 1982, c. 266, § 5, emerg. eff. May 14, 1982; Laws 1983, c. 69, § 1, operative June 30, 1983; Laws 1987, c. 208, § 89, operative July 1, 1987; Laws 1987, c. 236, § 94, emerg. eff. July 20, 1987; Laws 1988, c. 235, § 5, operative July 1, 1988.

§45932.  Delinquent reports and fees  Penalty  Time extension.

A.  Any operator who shall fail or refuse to file such quarterly report and pay his fees within the time and in the manner prescribed by law shall be deemed delinquent and a penalty of ten percent (10%) shall be added to the amount of fees actually due for said period.

B.  The Chief Mine Inspector may, in his discretion, grant an extension of time not exceeding thirty (30) days within which the fees for any quarterly period may be reported and paid without addition of the ten percent (10%) penalty.

Laws 1979, c. 74, § 2, eff. July 1, 1979.

§45933.  Failure to report  Ascertainment of coal mined  Determination of fees  Penalty.

If any operator shall fail to make reports at the time and in the manner prescribed, the Chief Mine Inspector shall in such case, upon such information as he may possess or obtain, ascertain the amount of coal or mineral mined, and shall thereupon find and determine the amount of fees due from such person, and shall add a penalty for failure to report, which penalty shall equal ten percent (10%) of the fees imposed.

Amended by Laws 1983, c. 69, § 2, operative June 30, 1983.

§45934.  Lien for fees  Perfecting  Notice  Indexing  Release

Fees which are due and unpaid shall be a first and perpetual lien upon all of the property of the operator against whom the fees are assessed, subject to any tax liens imposed by the state.  The liens shall be perfected by the filing and recording of a notice of lien with the county clerk in the county in which the operator resides or has property and shall thereafter constitute constructive notice to purchasers of the existence and superiority of the lien. Said notice of lien shall contain the name of the operator, the amount of fees claimed to be due, and a description of the property against which the lien is claimed.  The county clerk of any county in which such lien is filed shall index the lien in the same form and manner and in the same book as provided for the indexing of income tax liens, except that the said entry in the said index shall show that the lien is a coal or mineral fee lien.  Upon payment of the fee the Chief Mine Inspector shall release the lien.

Amended by Laws 1983, c. 69, § 3, operative June 30, 1983.

§45935.  Collection of delinquent fees.

All delinquent fees imposed by this act shall constitute a debt due to the state and may be collected by action brought by the Attorney General in the name of the state against the delinquent debtor in any court of competent jurisdiction.

Laws 1979, c. 74, § 5, eff. July 1, 1979.

§45936.  Payment of fee as condition precedent to coal mining  Default in payment as ground for injunctive relief.

Payment of the fee levied by this act shall be a condition precedent to the engaging or continuing to engage in coal or mineral mining within this state, and default in the payment of fees as herein provided shall constitute cause for injunction in any court of competent jurisdiction upon application of the Chief Mine Inspector in the name of the state for an order restraining and enjoining any delinquent from engaging or continuing to engage in coal or mineral mining within this state.

Amended by Laws 1983, c. 69, § 4, operative June 30, 1983.

§45937.  Violations; penalty.

Any person who willfully obstructs or hinders the Chief Mine Inspector or other public officer or employee from collecting the fee prescribed in this act, or who makes any false or fraudulent report or return thereof with intent to defraud the state, or to evade the payment of the fee or any part thereof; or who willfully refuses to make and file a report or return as required by the terms of this act; or who aids or abets another in any of the foregoing prohibited acts, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided by law.

Laws 1979, c. 74, § 7, eff. July 1, 1979.

§45938.  Department of Mines Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Mines to be designated the Department of Mines Revolving Fund.  Expenditures from the fund shall be made for any lawful purpose of the Department of Mines.  The revolving fund shall be administered in accordance with standard revolving fund procedures.

§45938.1.   Oklahoma Miner Training Institute Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Miner Training Institute to be designated the "Oklahoma Miner Training Institute Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies designated by Section 5 of this act to be deposited in the fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Mining Commission for the contract with the Board of Regents of Eastern Oklahoma State College for operation of the Oklahoma Miner Training Institute and associated expenses. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 235, § 6, operative July 1, 1988.

§45939.  Coalfired electric generating plants  Burning Oklahoma coal.

All entities providing electric power for sale to the consumer in Oklahoma and generating said power from coalfired plants located in Oklahoma shall burn a mixture of coal that contains a minimum of ten percent (10%) Oklahoma mined coal, as calculated on a BTU (British Thermal Unit) basis.

Added by Laws 1986, c. 43, § 1, eff. Jan. 1, 1987.

§45939.1.  Cost increases to consumers and impairment of certain contracts prohibited.

The cost to the entity shall not increase the cost to the consumer or exceed the energy cost of existing longterm contracts for outofstate coal preference including preference given Oklahoma vendors as provided in Section 85.32 of Title 74 of the Oklahoma Statutes.

Added by Laws 1986, c. 43, § 2, eff. Jan. 1, 1987.

§45-940.  Fly ash or other material from coal combustion, power generating facilities and kiln dust generated by cement producing entities - Solid waste permit exemption.

All fly ash, bottom ash or any other such material produced by coal combustion, power generating facilities and kiln dust generated by cement producing entities shall be exempt from all solid waste permitting requirements pursuant to Title 27A of the Oklahoma Statutes, provided such ash or dust is constructively reutilized, or disposed of in any active or inactive coal or noncoal mining operation subject to the provisions contained in Title 45 of the Oklahoma Statutes.

Added by Laws 1991, c. 45, § 1, emerg. eff. April 4, 1991.  Amended by Laws 1997, c. 161, § 2, emerg. eff. April 25, 1997.



Title 46. — Mortgages

OKLAHOMA STATUTES

TITLE 46.

MORTGAGES

_________

§461.  Absolute deed as mortgage.

Every instrument purporting to be an absolute or qualified conveyance of real estate or any interest therein, but intended to be defeasible or as security for the payment of money, shall be deemed a mortgage and must be recorded and foreclosed as such either in an action to enforce the mortgage or pursuant to a power of sale as provided for in the Oklahoma Power of Sale Mortgage Foreclosure Act.

R.L. 1910, § 1156; Laws 1986, c. 319, § 10, eff. Nov. 1, 1986.

§461.1.  Deed of trust subject to mortgage laws.

Every deed of trust on real property, intended as security, shall be subject to all statutory provisions and laws relating to mortgages.

Laws 1980, c. 53, § 1, eff. Oct. 1, 1980.

§462.  Conveyance by holder of deed intended as security as assignment.

Any conveyance other than as above provided, by one holding under an instrument purporting to be a conveyance, but intended as security, shall be deemed and treated as an assignment and transfer of the mortgage rights of and indebtedness due the maker thereof.

R.L. 1910, § 1159.

§463.  Form of mortgage.

A mortgage upon real estate may be substantially in the following form, to wit:

Know all men by these Presents:  That, ...... and ...... of ...... County, in the ...... of ...... part ...... of the first part, have mortgaged and hereby mortgage to ...... of ...... County ...... of ...... part ...... the second part, the following described real estate and premises, situated in ...... County, State of Oklahoma, towit: ......, with all the improvements thereon and appurtenances thereunto belonging, and warrant the title to the same; ......  This mortgage is given to secure the principal sum of ...... dollars, with interest thereon at the rate of ...... per centum per annum, payable ......  ...... annually from ...... according to the terms of ...... certain promissory note ...... described as follows, towit: ......

Dated this ...... day of ......, 19....

R.L. 1910, § 4015.

§464. Further agreements  Foreclosure  Waiver of appraisement  Assignment of rents and profits as additional security.

A.  Every instrument in substantial compliance with the form provided for in Section 3 of this title shall be deemed a good and valid mortgage, with all contracts and covenants essential to protect the rights of the holder thereof; but any further lawful contract embodied therein shall be binding upon the parties thereto; and when the words, "and waive the appraisement" are written or printed therein, the premises mortgaged must be sold without appraisement, in case of foreclosure and sale thereunder, and in such case no order for such sale shall issue for six (6) months after the date of judgment; likewise nothing in this title or in Sections 10 and 11 of Title 42 of the Oklahoma Statutes, shall be construed to prevent a mortgagor, in a mortgage transaction not involving a consumer loan as said term is defined in Section 3104 of Title 14A of the Oklahoma Statutes, from mortgaging and assigning the rents and profits from the mortgaged real property as additional security for the debts secured by the mortgage, without regard to whether such assignment provides for the immediate collection, or collection upon a future default of the mortgagor, by the mortgagee, or its successors, assigns or agents, of the rents and profits so assigned as the same become due; provided that nothing herein shall be construed to impair the right under other law of the mortgagee to obtain the appointment of a receiver or to become a mortgagee in possession nor does this provision determine the priority of a mortgagee to rents and profits from the mortgaged property.  Any mortgagee taking an assignment of rents and profits as described above shall have the obligation to account and pay to the mortgagor regarding any rents and profits actually collected pursuant to such assignment, which are not applied on the indebtedness owing to the mortgagee; however, the mortgagee shall not be deemed to have other fiduciary obligations to the mortgagor resulting from such assignment or be deemed to be in possession of the mortgaged real property, unless the mortgagee also enters into continued physical possession of the mortgaged real property and exercises exclusive operating control of the mortgaged real property.

B.  This section shall not apply to mortgages securing an extension of credit made primarily for an agricultural purpose as defined in paragraph 4 of Section 1301 of Title 14A of the Oklahoma Statutes where the mortgagor is either a natural person or a farm or ranching business corporation as defined in Section 951 of Title 18 of the Oklahoma Statutes.

R.L. 1910, § 4016; Laws 1979, c. 41, § 1; Laws 1986, c. 319, § 11, eff. Nov. 1, 1986.

§464.1.  Mortgages securing extension of credit made primarily for agricultural purposes  Waiver of appraisement  Assignment of rents and profits as additional security.

The provisions of this section shall only apply to mortgages securing an extension of credit made primarily for an agricultural purpose as defined in paragraph 4 of Section 1301 of Title 14A of the Oklahoma Statutes where the mortgagor is either a natural person or a farm or ranching business corporation as defined in Section 951 of Title 18 of the Oklahoma Statutes.  Every instrument substantially the same as the above shall be deemed a good and valid mortgage, with all contracts and covenants essential to protect the rights of the holder thereof; but any further lawful contract embodied therein shall be binding upon the parties thereto; and when the words, "and waive the appraisement" are written or printed therein, the premises mortgaged must be sold without appraisement, in case of foreclosure and sale thereunder, and in such case no order for such sale shall issue for six (6) months after the date of judgment; likewise nothing in this title or in Sections 10 and 11 of Title 42 of the Oklahoma Statutes shall be construed to prevent a mortgagor, in a mortgage transaction not involving a consumer loan as defined in Section 3104 of Title 14A of the Oklahoma Statutes, from mortgaging and assigning the rents and profits from the mortgaged real property as additional security for the debts secured by the mortgage, where such assignment (i) is made contemporaneously with the execution of the mortgage, either as a provision therein or by separate instrument, and (ii) covers a lease or leases then existing or thereafter executed, including renewals or extension thereof or substitutes therefor, which cover all or any part of the mortgaged real property, and (iii) is an assignment not conditioned upon a future default by the mortgagor, and (iv) provides for the immediate collection by the mortgagee, or its successors, assigns or agents, of the rents and profits so assigned as the same become due.  Any mortgagee taking an assignment of rents and profits as described above shall have the obligation to account and pay to the mortgagor regarding any rents and profits actually collected pursuant to such assignment, which are not applied on the indebtedness owing to the mortgagee; however, the mortgagee shall not be deemed to have other fiduciary obligations to the mortgagor resulting from such assignment or be deemed to be in possession of the mortgaged real property, unless the mortgagee also enters into continued physical possession of the mortgaged real property and exercises exclusive operating control of the mortgaged real property.

Added by Laws 1986, c. 319, § 12, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 107, § 1, eff. Nov. 1, 1987.

§465.  Mortgage follows property passing by succession or will.

When real property, subject to a mortgage, passes by succession or will, the successor or devisee must satisfy the mortgage out of his own property, without resorting to the executor or administrator of the mortgagor, unless there is an express direction in the will of the mortgagor that the mortgage shall be otherwise paid.

R.L. 1910, § 4017.

§466.  Formalities similar to deeds.

Mortgages of real property may be acknowledged or proved, certified, and recorded in like manner and with like effect as grants thereof.

R.L. 1910, § 4018.

§467.  Record is notice.

The record of a mortgage duly made, operates as notice to all subsequent purchasers and encumbrancers.

R.L. 1910, § 4019.

§468.  Grant intended as mortgage recorded as mortgage.

Every grant of real property, or of any estate therein, which appears by any other writing, to be intended as a mortgage within the meaning of this chapter, must be recorded as a mortgage; and if such grant and other writing explanatory of its true character are not recorded together at the same time and place, the grantee can derive no benefit from such record.

R.L. 1910, § 4020.

§46-9.  Repealed by Laws 1961, p. 293, § 1.

§4610.  Separate instrument recorded.

Every instrument explanatory of any deed or other writing purporting to be a conveyance but intended to be defeasible or as security for the payment of money, shall be deemed a part thereof, and must be filed and recorded therewith; and unless such instruments are so filed and recorded together, they and each of them shall have no other effect than an unrecorded mortgage, and the recording of the principal instrument shall secure no rights to the holder thereof.

R.L. 1910, § 1157.

§4611.  Defeasance must be recorded.

When a grant of real property purports to be an absolute conveyance, but is intended to be defeasible on the performance of certain conditions, such grant is not defeated or affected as against any person other than the grantee or his heirs or devisees or persons having actual notice, unless an instrument of defeasance, duly executed and acknowledged, shall have been recorded in the office of the register of deeds of the county where the property is situated.

R.L. 1910, § 4021.

§4612.  Assignment  Unrecorded  Payment.

In cases where assignments of real estate mortgages are made after the passage of this act, if such assignments are not recorded, the mortgagor, his heirs, personal representatives, or assigns, may pay all matured interest or the principal debt secured thereby, prior to the recording of such assignment to the mortgagee, or if any assignment of such mortgage has been made that duly appears of record, then such payment may be made to the last assignee whose assignment is recorded in accordance with the provisions of this act, and such payment shall be effectual to extinguish the debt secured by such mortgage and all claims against such mortgagor, his heirs, personal representatives, and assigns, for or on account of such interest or such principal indebtedness; and no transfer of any note, bond or other evidence of indebtedness, by endorsement or otherwise, where such indebtedness is secured by mortgage on real estate within this state, shall prevent or operate to defeat the defense of payment of such interest or principal by the mortgagor, his heirs, personal representatives, or assigns, where such payment has been made to the mortgagee or to the assignee whose assignment appears last of record under the provisions of this act:  Provided, however, that in all such cases the assignee who may hold such unrecorded assignment shall have a right of action against his assignor to recover the amount of any such payment of interest or principal made to such assignor as upon an account for money had and received for the use of such assignee:  Provided, this section applies only to mortgages which have been on record six (6) months or more.

Laws 1931, p. 207, § 1.

§4613.  Assignments of existing mortgages  Recording within four months  Mortgages on record for six months.

All assignments of mortgages at present existing, bearing date prior to the taking effect of this act, shall within four (4) months next succeeding the taking effect of this act be recorded in the proper county of this state, in accordance with the provisions of Section 1, of this act, whether such assignments be acknowledged or not, and in case such assignments are not recorded within the time herein provided, the payment of any interest or principal on the debts secured by such mortgages to the mortgagees or the assignees whose assignments appear last of record after the expiration of the time herein provided, and before the recording of such assignments, shall be and constitute a complete defense to any action on such mortgage or note or other evidence of indebtedness secured thereby as against the mortgagor, his heirs, personal representatives, or assigns: Provided, however, that the last assignee of an unrecorded assignment shall have a right of action against the assignor to whom such interest or principal is paid; and provided further, that where the mortgagor, his heirs, personal representatives, or assigns have actual notice or knowledge of such assignment or transfer, then in such case such payment shall constitute no defense, and none of the provisions of this act shall apply.  Provided, this section applies only to mortgages which have been on record six (6) months or more.

Laws 1931, p. 208, § 2.

§4614.  Release by attorney.

Any agent or attorney duly authorized to collect the debt secured thereby shall have power and authority to release a mortgage.

R.L. 1910, § 4022; Laws 1977, c. 156, § 1, eff. Oct. 1, 1977.

§4615.  Holder must release  Penalty  Mortgagor defined.

A.  Any mortgage on real estate shall be released by the holder of any such mortgage within fifty (50) days of the payment of the debt secured by the mortgage and the holder of the mortgage shall file the release of the mortgage with the county clerk where the mortgage is recorded.  If, at the end of the fiftyday period, the holder has failed to release the mortgage, the mortgagor may at any time request in writing the holder of the mortgage to release the mortgage and the holder of the mortgage shall have ten (10) days from the date of the request to release such mortgage.  If the holder of the mortgage fails to release the mortgage by the end of such tenday period, he shall then forfeit and pay to the mortgagor a penalty of one percent (1%) of the principal debt not to exceed One Hundred Dollars ($100.00) per day each day the release is not recorded after the tenday period has expired and the penalty shall be recovered in a civil action in any court having jurisdiction thereof, but the request for the release shall be in writing and describe the mortgage and premises with reasonable certainty. Provided that, the total penalty shall not exceed one hundred percent (100%) of the total principal debt.

B.  For purposes of this section, "mortgagor" shall include any subsequent purchaser of the mortgaged real estate.

R.L. 1910, § 4023; Laws 1977, c. 156, § 2, eff. Oct. 1, 1977; Laws 1978, c. 92, § 1, eff. Oct. 1, 1978; Laws 1987, c. 4, § 1, eff. Nov. 1, 1987.

§4616.  How released.

A mortgage on real property may be released by written instrument, duly signed and acknowledged and recorded in the office of the county clerk as register of deeds.

R.L. 1910, § 4024; Laws 1953, p. 178, § 1; Laws 1977, c. 156, § 3, eff. Oct. 1, 1977; Laws 1978, c. 92, § 2, eff. Oct. 1, 1978.

§46-17.  Mortgages, deeds of trust, etc. made by certain corporations covering real or personal property - Filing in Office of Secretary of State - Refiling - Fees.

Every mortgage, deed of trust, and instruments supplementary thereto or amendatory thereof, or satisfaction thereof, covering any real or personal property situated in this state, made to secure the payment of bonds or notes issued or to be issued thereafter by any corporation which is an interstate gas pipeline company, or by any public service corporation, as defined in Section 34, Article IX of the Constitution of Oklahoma, or by any rural water, gas or sewer district organized pursuant to Sections 1324.1 through 1324.26 of Title 82 of the Oklahoma Statutes, or by any nonprofit rural water, gas or sewer company organized pursuant to Sections 851 through 864 of Title 18 of the Oklahoma Statutes, or by any public trust created under the laws of this state for water, sewer or gas purposes where a municipality or county is the beneficiary thereof, and every mortgage, deed of trust, and instruments supplementary thereto or amendatory thereof, or satisfaction thereof, covering any real or personal property situated in this state made to secure any indebtedness incurred under the Rural Electrification Act of 1936, as amended (U.S. Code, Title 7, Chapter 31), shall be executed and acknowledged in the same manner as are conveyances of real estate and shall be filed in the Office of the Secretary of State, who shall endorse thereon his certificate specifying the day and hour of the instrument's receipt and filing, which shall be evidence of such facts.  Any description of personal or real property in such mortgage shall be sufficient whether or not it is specific if it reasonably identifies what is described and interests in real property created by an instrument previously recorded in the office of a county clerk of this state may be incorporated therein by reference.  Except as hereinafter provided filing of such instrument in the Office of the Secretary of State shall be notice to all subsequent purchasers and encumbrancers of the rights and interests of the parties thereto as to property described in the filed instrument and property acquired subsequent to the execution thereof if the instrument so provides and except as hereinafter provided no other filing of any such instrument shall be necessary, notwithstanding the provisions of any other statute.  Provided that in order to impart notice as to real property, instruments issued by a rural water, gas or sewer district, a nonprofit rural water, gas or sewer company or a public trust created for water, sewer or gas purposes where a municipality or county is the beneficiary, must be filed in the office of the county clerk of the county wherein the real property is located, as well as in the Office of the Secretary of State.  Any such mortgage, deed of trust, and instruments supplementary thereto or amendatory thereof, heretofore recorded or filed in the office of county clerk of any county in this state may be refiled in the Office of the Secretary of State in the manner above provided and such refiling shall thereafter as to any property not previously released from such mortgage or deed of trust be of the same effect as if the instrument had been originally filed in said Office of the Secretary of State.

The Secretary of State shall charge and collect a fee of Twenty-five Dollars ($25.00) for each mortgage, deed of trust, or instrument amendatory or supplementary thereto, that is filed, or refiled, and for every instrument of satisfaction for said mortgage, deed of trust, or instrument amendatory or supplementary thereto, that is filed, in the Office of the Secretary of State pursuant to the provisions of this section.  This fee shall include other fees payable to the Secretary of State as provided for by law for such  filings.

Added by Laws 1963, c. 359, § 1.  Amended by Laws 1982, c. 124, § 1, emerg. eff. April 9, 1982; Laws 1984, c. 229, § 14, operative July 1, 1984; Laws 1996, c. 69, § 17, eff. Nov. 1, 1996.

§4618.  Certificate of county treasurer.

The Secretary of State shall not receive for record or for filing any mortgage, deed of trust or instruments supplementary thereto or amendatory thereof, described and covered in Section 1 hereof, unless and until the same has thereon the certificate of a county treasurer that the same has been presented to him under the provisions of the Real Estate Mortgage Tax Law, Title 68, Sections 1171  1182, O.S.1961, and that any real estate mortgage tax, if any is due, has been paid or that none is due thereon, as the case may be.

Laws 1963, c. 359, § 2.

§4619.  Definitions.

As used in this act:

1.  "Buyer" means a person who purchases property through financing, in whole or in part, by a loan secured by the property;

2.  "Mortgagee" means a person who provides financing, in whole or in part, to a buyer for the purchase of property and the financing is secured by the property;

3.  "Person" means an individual, partnership, corporation, trust or other legal entity;

4.  "Property" means real property which is either improved property or unimproved property which is purchased through financing by a loan for construction; and

5.  "Title protection document" means a lawyer's title opinion letter, a title certificate, a title insurance policy or other written assurance as to the state of the title to property.

Laws 1979, c. 166, § 1.

§4620.  Issuance of title protection document  Notice  Waiver.

A.  If a title protection document will be issued to the mortgagee, the mortgagee shall give to the buyer at the time of loan application written notice containing the following:

1.  Whether the title protection document will provide protection to the buyer; and

2.  That the buyer should seek independent, competent advice as to whether the buyer should obtain any additional title protection document.  In the event said additional title protection is desired, it shall be obtained by the buyer in a timely manner in order to avoid undue delay of the closing under the terms of the contract of sale.

B.  The requirements of this section shall not be subject to waiver by the buyer.

Laws 1979, c. 166, § 2.

§4621.  Violation  Penalty.

Any mortgagee who fails to comply with the provisions of this act shall be subject to a penalty in the amount of One Hundred Dollars ($100.00).  The penalty imposed herein shall be recoverable by the buyer, plus all costs of any action, including a reasonable attorney fee, to recover the penalty.

Laws 1979, c. 166, § 3.

§46-31.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-32.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-33.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-34.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-35.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-36.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-37.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-38.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§46-39.  Repealed by Laws 1980, c. 53, § 2, eff. Oct. 1, 1980.

§4640.  Short title.

Sections 1 through 9 of this act may be cited as the "Oklahoma Power of Sale Mortgage Foreclosure Act".

Added by Laws 1986, c. 319, § 1, eff. Nov. 1, 1986.

§4641.  Scope of act.

The Oklahoma Power of Sale Mortgage Foreclosure Act shall not apply to:

1.  A landlord's lien unless the parties agree in writing that this act applies;

2.  A vendor's or vendee's lien pursuant to Sections 26 and 30 of Title 42 of the Oklahoma Statutes unless the lien is specifically created by a writing;

3.  A nonconsensual lien, such as a mechanics or materialmans lien pursuant to Sections 142 through 151 of Title 42 of the Oklahoma Statutes, a judgment lien, or a tax lien;

4.  An agreement not to convey or encumber;

5.  A lien created or regulated and subject to an enforcement procedure specifically applicable to it under another statute of this state, such as the lien for the unpaid share of common expenses regulated by Section 524 of Title 60 of the Oklahoma Statutes, unless the parties agree in writing that this act applies;

6.  A mortgage securing an extension of credit made primarily for an agricultural purpose as defined in paragraph 4 of Section 1301 of Title 14A of the Oklahoma Statutes where the mortgagor is either a natural person or a farm or ranching business corporation as defined in Section 951 of Title 18 of the Oklahoma Statutes; and

7.  A mortgage on the mortgagor's homestead if, after the notice of sale is given to the mortgagor pursuant to subsection B of Section 6 of this act, the mortgagor elects judicial foreclosure in compliance with the provisions of subparagraphs b and c of paragraph 2 of subsection A of Section 4 of this act.

Added by Laws 1986, c. 319, § 2, eff. Nov. 1, 1986.

§4642.  Definitions.

As used in this act:

1.  "Date of sale" means the date that the mortgagee conducts the public auction of the property pursuant to Section 46 of this title;

2.  "Homestead" means the property that constitutes the mortgagor's homestead according to the provisions of Section 1 of Article XII of the Oklahoma Constitution and statutes enacted pursuant thereto determined at the time the mortgagor makes any election under subsection A of Section 43 of this title;

3.  "Mortgage" means an instrument creating a lien upon real estate as security for payment of a debt or other performance of an obligation;

4.  "Mortgagee" includes a successor or assignee and, if appropriate in the context, an agent or officer or attorney for the mortgagee;

5.  "Mortgagor" means all persons who to the knowledge of the mortgagee owe payment or other performance of the obligation secured by the mortgage, and, for the purpose of receipt of notice, includes a surety, guarantor or cosigner, but if the mortgagor and the owner of the real estate are not the same person, the term means the owner of the real estate, the obligor, or both as the context requires;

6.  "Property" means the real estate subject to a mortgage; and

7.  "Real estate" means any estate in, over, or under land, including minerals, structures, fixtures, and other things which by custom, usage, or law pass with a conveyance of land though not described or mentioned in the instrument of conveyance.

Added by Laws 1986, c. 319, § 3, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 107, § 2, eff. Nov. 1, 1987.

§4643.  Power of sale  Requirements  Sale procedure  Deficiency  Redemption  Writ of assistance  Foreclosure.

A.  Notwithstanding Sections 10 and 11 of Title 42, Sections 686 and 760 of Title 12; and Sections 1 and 4 of this title, or any other inconsistent law:

1.  a power to sell the mortgaged real estate may be conferred by the mortgagor upon the mortgagee in the mortgage under which the mortgaged property and the interests of persons therein may be sold in the manner provided for in Sections 43 through 47 of this title, after a breach or default in performance of the contract or contracts for which the property is granted as security, or a breach or default in the performance of the mortgage; and

2.  with respect to any mortgage in which a power of sale is granted:

a. the mortgage shall state in bold and underlined language, substantially the following:

"A power of sale has been granted in this mortgage.  A power of sale may allow the mortgagee to take the mortgaged property and sell it without going to court in a foreclosure action upon default by the mortgagor under this mortgage,"

b. in a mortgage transaction involving the mortgagor's homestead, if the mortgagor, at least ten (10) days before the property is to be sold under the power of sale, sends written notice by certified mail to the mortgagee stating that the property involved is the mortgagor's homestead and that judicial foreclosure is elected, and files of record a copy of such notice which contains the legal description of the property in the office of the county clerk of the county where the property is located, the mortgagee must pursue any foreclosure by judicial proceeding in a court of competent jurisdiction; provided, however, the mortgagee may contest the mortgagor's claim of homestead in the judicial foreclosure action or in another action such as by declaratory judgment,

c. in a mortgage transaction that remains subject to this act involving the mortgagor's homestead, if the mortgagor at least ten (10) days before the property is to be sold under the power of sale, sends written notice by certified mail to the mortgagee stating that the property involved is the mortgagor's homestead and that the mortgagor elects against a deficiency judgment, and establishes the property as homestead if contested, no in personam action for a deficiency judgment may be maintained by the mortgagee exercising the power of sale; provided, that mortgagee may enforce any agreed lien against collateral other than the real estate sold; and other mortgagees or holders of liens inferior to that of the mortgagee exercising the power of sale and who are foreclosed may recover the unpaid amount of their indebtedness in an in personam action for a judgment enforceable against other property of the mortgagor as prescribed by the rules of civil procedure; provided, however, the mortgagee may contest the mortgagor's claim of homestead or seek a deficiency judgment and a judicial determination of homestead by initiating an action therefor within ninety (90) days after the mortgagee's deed is recorded.  The prevailing party in such action may recover attorney's fees and costs of the action, and

d. in a mortgage transaction not involving the mortgagor's homestead, unless otherwise agreed, the mortgagor shall be liable for any deficiency between the amount obtained by the mortgagee from the sale and the amount of the indebtedness, interest, and the costs and expenses of sale including the amount of attorney's fees fixed in the mortgage by agreement, unless a part or all of the fees are waived by the parties or the amount fixed is found by a court to be unconscionable.  If such fees are found to be unconscionable or no fees are fixed in the mortgage by agreement a court may allow reasonable attorney's fees.  Any action for a deficiency pursuant to the provisions of this subparagraph shall be commenced within ninety (90) days after the date of the sale. If, in such action, the mortgagor shall establish that the fair market value of the property as of the date of the sale exceeded the sale price, then the deficiency otherwise obtainable under this subparagraph shall be reduced by the amount of such excess.

B.  Nothing in this act shall be construed to impair the right of the mortgagor or another party to redeem as provided in Sections 18 through 20 of Title 42 of the Oklahoma Statutes, up to the completion of the sale upon payment of the amount owed including all expenses.  A mortgagor and mortgagee may agree on the acquisition of the interest of the mortgagor in the real estate by the mortgagee in lieu of foreclosure.

C.  The purchaser on foreclosure by power of sale may seek a writ of assistance by application to a court of competent jurisdiction with the same effect as provided in Section 686 of Title 12 of the Oklahoma Statutes.

D.  A power of sale must be exercised consistent with this act and in accordance with the agreement of the parties.  At the option of the mortgagee a mortgage containing a power of sale may be foreclosed in the manner provided in Section 686 of Title 12 of the Oklahoma Statutes for the foreclosure of mortgages on real property.

Added by Laws 1986, c. 319, § 4, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 107, § 3, eff. Nov. 1, 1987.

§4644.  Notice of intent to foreclose by power of sale.

In case of breach or default as determined by the terms of the mortgage, before the same may be used as a basis to foreclose the mortgage by power of sale, the mortgagee must give the mortgagor a written notice of intention to foreclose by power of sale by certified mail addressed to the mortgagor at the lastknown address of the mortgagor.  The notice shall state the name and address of the mortgagee, the nature of the breach(es) or default(s) claimed with reasonable specificity, that the mortgagor has a right for thirtyfive (35) days from the date the notice is sent to cure a breach or default and thus to that extent reinstate the mortgage, the amount of money or action necessary to effect cure, that if the breach or default is not cured the mortgagee may accelerate the debt and give the notice provided for in Section 45 of this title or otherwise foreclose the mortgage, and that the notice contains important information concerning legal rights under the mortgage and Oklahoma law and that if the mortgagor has any questions an attorney should be promptly consulted.  If a nonhomestead mortgagor is in default more than three (3) times in a twentyfourmonth period and has been notified as provided for above, no right to an additional notice of intent to foreclose will be required prior to acceleration under Section 45 of this title.  If a homestead mortgagor is in default more than four (4) times in a twentyfourmonth period and has been notified as provided for above, no right to an additional notice of intent to foreclose will be required prior to acceleration under Section 45 of this title.  If a mortgagee complies with a contractual provision for notice before acceleration in a Federal National Mortgage Association or Federal Home Loan Mortgage Corporation uniform instrument taken by the mortgagee which is substantially in compliance with or more stringent than the provisions of the notice of intention to foreclose by power of sale, such action by the mortgagee constitutes compliance with this section, but in any event, the requirements of this section shall run concurrently with any contractual provision for notice before acceleration in the mortgage.  The notice of sale pursuant to Section 45 of this title may not be given or recorded until the provisions of this section are met.

Added by Laws 1986, c. 319, § 5, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 107, § 4, eff. Nov. 1, 1987.

§4645.  Notice of sale  Time and place of sale.

A.  If a mortgagee elects to use a power of sale granted in the mortgage, it shall execute a notice of sale in written form directed to the mortgagor, any holder of a prior mortgage or other lien of record, and any person having an interest, claim or lien of record in the property whose interest, claim or lien the mortgagee seeks to foreclose by the exercise of its power of sale.  When a notice of intention to foreclose is required by Section 44 of this title, an affidavit stating that such notice has been properly sent shall be attached to the notice of sale; provided, however, if no notice of intention to foreclose is required by Section 44 of this title, an affidavit to that effect shall be attached to the notice of sale.  The notice of sale shall state the occurrence of a breach or default of the contract or mortgage, the general nature thereof such as "failure to make a payment due", "failure to pay taxes", "failure to maintain the property" or the like, the election to use the power of sale, the date, time and place when the property will be sold, and the legal description of the property as it appears in the mortgage and any street address of the property.  The notice shall advise the mortgagor of the mortgagor's right to redeem the property from foreclosure by paying all principal, interest and other sums secured by the mortgage to the mortgagee prior to the execution and delivery of a deed pursuant to Section 47 of this title, and shall advise all other persons claiming an interest in the property that the property will be sold subject to their claims unless they elect to join the exercise of the power of sale or that the mortgagee claims an interest superior to the claims of such persons and that their interests may be subject to being terminated by the sale unless they take appropriate legal action.  The notice shall include, in bold and underlined language, a provision advising the mortgagor that if the mortgage is on the mortgagor's homestead, it shall be sold pursuant to a power of sale without judicial foreclosure unless, at least ten (10) days before the property is to be sold under a power of sale, the mortgagor sends written notice by certified mail to the mortgagee stating that the property involved is the mortgagor's homestead and that judicial foreclosure is elected, and files of record a copy of such notice, which contains a legal description of the property, with the county clerk of the county where the property is situated.  The notice shall further advise the mortgagor, in bold and underlined language, that if the property is sold pursuant to a power of sale, the mortgagor may avoid a deficiency judgment by sending a written notice by certified mail to the mortgagee, at least ten (10) days before the property is to be sold under the power of sale, that states that the property involved is the mortgagor's homestead and that the mortgagor elects against a deficiency judgment.  The notice shall also contain a provision, in bold and underlined language, to the effect that the notice contains important information involving the property of the person receiving the same and that they may want to seek legal advice.

B.  The notice of sale shall be:

1.  Personally served in the manner of service of process in civil cases prescribed by Section 2004 of Title 12 of the Oklahoma Statutes, other than by publication, at least thirty (30) days prior to the date of the sale.  If, by due diligence, personal service cannot be made upon such person or persons or the mortgagee does not know and with due diligence cannot ascertain those matters enumerated in divisions (1) through (5) of subparagraph b of paragraph 3 of subsection C of Section 2004 of Title 12 of the Oklahoma Statutes, the mortgagee shall execute an affidavit to that effect and the publication notice required in paragraph 2 of this subsection shall be deemed sufficient; and

2.  Published in a newspaper authorized by law to publish legal notices in each county in which the property to be sold is situated. The notice shall state the name of the mortgagor, any holder of a prior mortgage or other lien of record, and any person having an interest, claim or lien of record in the property whose interest, claim or lien the mortgagee seeks to foreclose by the exercise of its power of sale, and shall designate the person or persons whose unknown successors are being served.  The notice shall be published at least one (1) day a week for four (4) consecutive weeks; provided, however, the first date of publication shall be not less than thirty (30) days prior to the date of sale; and

3.  Recorded together with the affidavit provided for in subsection A of this section, in the office of the county clerk of each county wherein the property to be sold is situated within ten (10) days after compliance with Section 44 of this title.  The recording of the notice of sale pursuant to this paragraph shall serve as notice of the pendency of the procedure to any person acquiring a subsequent interest in the property.  To verify compliance with paragraphs 1 and 2 of this subsection, proof of receipt, return of service or affidavit in lieu of personal service, or copies thereof and proof of publication of the notice of sale shall be recorded in the office of the county clerk of each county wherein the property to be sold is situated any time before the recording of the mortgagee's deed executed pursuant to the sale under this act.

C.  The sale may be held in any county where part of the property to be sold is situated at the time designated in the notice of sale, or a date to which the sale has been continued as provided by this act, on a day other than a Sunday or legal holiday, between the hours of nine o'clock a.m. and five o'clock p.m. at a specified place on the property, at the courthouse, at another specified place or at a place of business of the mortgagee.

D.  If the date of the sale is continued by the mortgagee to a date later than the date specified in the notice pursuant to the provisions of this act, the time requirements contained in this section shall refer to the date the sale is actually held and not the date of sale specified in the notice.

Added by Laws 1986, c. 319, § 6, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 107, § 5, eff. Nov. 1, 1987.

§4646.  Sale of property  Postponed, continued, changed or relocated sale.

A.  On the date and at the time and place designated in the notice of sale, the mortgagee exercising the power of sale shall cause the property to be sold at public auction to the highest bidder.  To determine the highest bidder, any mortgagor present at the sale may suggest in writing the known lots, parcels, or divisions of the property in which the property should be sold.  The mortgagee shall conditionally sell the property under each suggestion, and if the mortgagor offers no suggestion, then in such lots, parcels or divisions as may be determined by the mortgagee, and in addition thereto, shall sell the property as a whole.  The mortgagee shall determine which conditional sale or sales result in the highest total price bid for all of the property.  An attorney for the mortgagee may conduct the sale, and act at such sale as the auctioneer for the mortgagee.  Any person, including the mortgagee or mortgagor may bid at the sale.  Every bid shall be deemed an irrevocable offer, until the sale is completed and the sale shall not be deemed completed until the purchaser pays the price bid in a form satisfactory to the mortgagee.  If a purchaser other than the mortgagee, when required by the mortgagee, fails to post cash or certified funds equal to ten percent (10%) of the amount bid for the property within twentyfour (24) hours of the sale, excluding Sundays and legal holidays, or otherwise fails to complete the sale, the mortgagee may proceed with the sale and may accept the next highest bid.  The party that fails to make such payment shall be liable to any person who suffers loss or expenses, including attorney's fees, occasioned thereby and the mortgagee may thereafter in any sale of property reject any bid of such person.  The ten percent (10%) deposit shall be placed in escrow by the mortgagee and held in escrow pending completion of the sale.  In the event a purchaser wrongfully fails to complete the transaction of sale within ten (10) days of the sale or a longer reasonable time permitted by the mortgagee, any deposit shall be applied first to the expenses of the sale and the balance to the debt, and the purchaser shall be liable to any person who suffers loss or expenses, including attorneys fees, occasioned by the resale of the property.

B.  The person conducting the sale, for any cause deemed in the interest of the mortgagee, the mortgagor, or both, may postpone or continue the sale or change the place of the sale to another location permitted by law, by giving notice, including the new time and place, by public declaration at the time and place last appointed for the sale and in any other manner reasonable under the circumstances which shall include publication one time at least ten (10) days prior thereto of a notice of the new date, time and place of sale, such notice to be directed to the same persons as the original notice of sale, and proof of publication then to be filed in the office of the county clerk of each county wherein the property to be sold is situated any time before the recording of the mortgagee's deed executed pursuant to the sale under this act.  No other notice of the postponed, continued, changed or relocated sale is required.

Added by Laws 1986, c. 319, § 7, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 107, § 6, eff. Nov. 1, 1987.

§4647.  Closing of sale  Deed.

A.  The sale shall be closed at a time and under reasonable conditions specified by the mortgagee at the time of the sale.  Upon receipt of payment in form satisfactory to the mortgagee, the mortgagee shall execute and deliver a deed, without warranty, to the purchaser that is in substantial compliance with the form for such a deed prepared by the Administrative Director of the Courts with the assistance and approval of the Oklahoma Supreme Court and which identifies the mortgagee's and other interests foreclosed and the parties involved, indicates where the documents evidencing those interests are recorded, and recites that the deed is executed by the mortgagee exercising a power of sale after a breach or default and sale under this act.  Signature and title or authority of the person signing the deed as grantor is sufficient proof of the signer's authority to sign.  Further proof is not required even though the signer is also named as grantee in the deed.  The mortgagee's deed shall raise a presumption of compliance with the requirements of this act regarding the exercise of the power of sale and the sale of the property, including the giving of the notice of intention to foreclose and of sale and the conduct of the sale.  Such deed shall constitute conclusive evidence of the meeting of such requirements in favor of purchasers for value and without actual notice so long as the failure to meet those requirements would otherwise render the sale only voidable and, even if the sale is void, after the passage of two (2) years from the date of the recording of the deed.

B.  The mortgagee's deed, pursuant to compliance with the provisions of this act, shall operate to convey to the purchaser the title, interest and claim of the mortgagee and of the mortgagor and their respective successors in interest, and of all persons claiming an interest in the property sold which was acquired subsequent to the recording of the mortgage pursuant to which the power of sale is exercised and prior to delivery of the mortgagee's deed, or who join in the exercise of the power of sale.  Such conveyance shall be absolute, without right of redemption and clear of all liens, claims, or interests to the extent provided in this section, if the record shows that all necessary parties were duly notified or served with process as provided for herein and except for any statutory right of redemption which may be held by the United States of America under authority of Section 2410 of Title 28 of the United States Code, as amended.

Added by Laws 1986, c. 319, § 8, eff. Nov. 1, 1986.

§4648.  Disposition of sale proceeds.

A.  The mortgagee shall apply the proceeds of the sale as follows:

1.  To the costs and expenses of exercising the power of sale and of sale, including the payment of reasonable attorney's fees actually incurred; and

2.  Unless otherwise required by law, to the payment of the contract or indebtedness secured by the mortgage, the payment of all other obligations provided in or secured by the mortgage, and the obligations of any junior lienholders or encumbrancers, in order of their priority as otherwise provided for by law.  After payment in full to all junior lienholders and encumbrancers, payment shall be made to the party who is the owner of the property immediately preceding the sale.

B.  The mortgagee may elect to deposit all or any part of the sale proceeds with the clerk of the district court in the county in which the sale took place.  Upon deposit of such monies together with a legal description of the property whose sale produced the proceeds, the mortgagee shall be discharged from all responsibility for acts performed in good faith according to the provisions of this act, and the clerk shall deposit the amount with the county treasurer subject to order of the district court in the county upon the application, by civil action, of any interested party.

Added by Laws 1986, c. 319, § 9, eff. Nov. 1, 1986.

§4649.  Termination of power of sale proceeding.

Notwithstanding anything herein to the contrary, the mortgagee may at any time prior to the conduct of any sale under this act, terminate any power of sale proceeding and pursue judicial foreclosure in accordance with the procedures provided for the foreclosure of mortgages.

Added by Laws 1987, c. 107, § 7, eff. Nov. 1, 1987.

§46-51.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-52.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-53.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-54.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-55.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-56.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-57.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-58.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-59.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-60.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-61.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-62.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-63.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-64.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-65.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-66.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-67.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-68.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-69.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-70.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-71.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-72.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-73.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-74.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-75.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-91.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-92.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-93.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46-94.  Repealed by Laws 1961, p. 181, § 10-102 (Uniform Commercial Code, Title 12A, § 10-102), eff. Dec. 31, 1962.

§46201.  Citation.

This act shall be known as the "Indefinite Reference to Mortgages Act".

Laws 1965, c. 122, § 1.

§46202.  Indefinite reference to mortgage in subsequent deed or mortgage  Effect.

No indefinite reference to a mortgage in any subsequent deed or mortgage shall constitute notice of any rights of the mortgagee under such mortgage, nor put any person on inquiry with respect thereto, after the expiration of one (1) year from the date of the recording of the deed or mortgage containing such indefinite reference.

Laws 1965, c. 122, § 2.

§46203.  Indefinite reference defined.

For the purpose of this act, a mortgage shall be considered as indefinitely referred to if unrecorded or if the book number and the page number of the records of the county clerk where such mortgage is recorded are not given in the deed or mortgage containing such reference.

Laws 1965, c. 122, § 3.

§46204.  Application.

This act shall apply to indefinite references to mortgages in deeds and mortgages made before the effective date of this act as well as to those made thereafter, except that this act shall not be effective as to mortgages indefinitely referred to in deeds or mortgages now of record until one (1) year from the effective date of this act.

Laws 1965, c. 122, § 4.

§46301.  Foreclosure  Limitations  Cessation of lien  Extension agreements  Notice  Record marketable title  Application of act.

A.  Before November 1, 2001, no suit, action or proceeding to foreclose or otherwise enforce the remedies in any mortgage, contract for deed or deed of trust shall be had or maintained after the expiration of ten (10) years from the date the last maturing obligation secured by such mortgage, contract for deed or deed of trust becomes due as set out therein, and such mortgage, contract for deed or deed of trust shall cease to be a lien, unless the holder of such mortgage, contract for deed or deed of trust either:

1.  Before October 1, 1981, has filed or caused to be filed of record a written Notice of Extension as provided in paragraph 1 of subsection D of this section; or

2.  After October 1, 1981, and within the above described tenyear period, files or causes to be filed of record a written Notice of Extension as provided in paragraph 1 of subsection D of this section.

B.  Beginning November 1, 2001, no suit, action or proceeding to foreclose or otherwise enforce the remedies in any mortgage, contract for deed or deed of trust shall be had or maintained after the expiration of seven (7) years from the date the last maturing obligation secured by such mortgage, contract for deed or deed of trust becomes due as set out therein, and such mortgage, contract for deed or deed of trust shall cease to be a lien, unless the holder of such mortgage, contract for deed or deed of trust, within the seven-year period, files or causes to be filed of record a written Notice of Extension as provided in paragraph 1 of subsection D of this section.

C.  No suit, action or proceeding to foreclose or otherwise enforce the remedies in any mortgage, contract for deed or deed of trust filed of record in the office of the county clerk, in which the due date of the last maturing obligation secured by such mortgage, contract for deed or deed of trust cannot be ascertained from the written terms thereof, shall be had or maintained after the expiration of thirty (30) years from the date of recording of the mortgage, contract for deed or deed of trust, and said mortgage, contract for deed or deed of trust shall cease to be a lien, unless the holder of such mortgage, contract for deed or deed of trust either:

1.  Before October 1, 1981, has filed or caused to be filed of record a written Notice of Maturity Date as provided in paragraph 2 of subsection D of this section; or

2.  After October 1, 1981, and within the above described thirtyyear period, files or causes to be filed of record a written Notice of Maturity Date as provided in paragraph 2 of subsection D of this section.

D.  1.  The Notice of Extension required under subsection A or B of this section, to be effective for the purpose of this section, shall show the date of recording, the book and page and the legal description of the property covered by the mortgage, contract for deed or deed of trust and the time for which the payment of the obligation secured thereby is extended, and shall be duly verified by oath and acknowledged by the holder of the mortgage, contract for deed or deed of trust.

2.  The Notice of Maturity Date required under subsection C of this section, to be effective for the purpose of this section, shall show the date of recording, the book and page and the legal description of the property covered by the mortgage, contract for deed or deed of trust and the maturity date to which the last maturing obligation secured thereby is extended, and shall be duly verified by oath and acknowledged by the holder of the mortgage, contract for deed or deed of trust.

E.  Any mortgage, contract for deed or deed of trust barred under this section shall not be a defect in determining marketable record title.

F.  The notice required to be filed of record by this section must be recorded in the office of the county clerk of the county or counties where the mortgage is recorded.

G.  Nothing contained in this section shall be construed to revive the lien of any mortgage, contract for deed or deed of trust which has expired by limitation before the effective date of this section.

Added by Laws 1980, c. 294, § 1, eff. Oct. 1, 1980.  Amended by Laws 2001, c. 126, § 1, eff. Nov. 1, 2001.



Title 47. — Motor Vehicles

OKLAHOMA STATUTES

TITLE 47.

MOTOR VEHICLES

_____

§471101.  Definition of words and phrases.

The following words and phrases when used in this title shall, for the purpose of this title, have the meanings respectively ascribed to them in this chapter, except when the context otherwise requires or other definitions are provided.  Section captions are a part of this chapter.

§471101.1.  Ancient vehicle.

Ancient vehicle.

A motor vehicle owned by a resident of this state, which is thirty (30) years of age or older, based upon the date of manufacture thereof, and which travels on highways of this state primarily incidental to historical or exhibition purposes only.

Added by Laws 1985, c. 305, § 12, emerg. eff. July 24, 1985.

§471102.  Arterial street.

Any U.S. or statenumbered route, controlledaccess highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

Laws 1961, p. 315, § 1102.

§471103.  Authorized emergency vehicles - Equipment.

A.  When equipped as prescribed in subsection B of this section:

1.  Vehicles of fire departments;

2.  Ambulances or vehicles specified pursuant to subsection B of Section 1-2512 of Title 63 of the Oklahoma Statutes of licensed ambulance service providers;

3.  State vehicles of law enforcement agencies;

4.  County vehicles of sheriffs and full-time commissioned deputies;

5.  Municipal vehicles of police departments;

6.  Vehicles owned and operated by the United States Marshals Service or the Federal Bureau of Investigation;

7.  Vehicles of Oklahoma National Guard units designated by the Adjutant General for support to civil authorities; or

8.  Vehicles owned and operated by any local organization for emergency management as defined by Section 683.3 of Title 63 of the Oklahoma Statutes,

are authorized emergency vehicles.

B.  All vehicles prescribed in subsection A of this section shall be equipped with sirens capable of giving audible signals as required by the provisions of Section 12-218 of this title and flashing red lights as authorized by the provisions of Section 12-218 of this title.

Added by Laws 1961, p. 315, § 1-103, eff. Sept. 1, 1961.  Amended by Laws 1976, c. 284, § 1, emerg. eff. June 17, 1976; Laws 1983, c. 220, § 1, eff. Nov. 1, 1983; Laws 1984, c. 29, § 1, eff. Nov. 1, 1984; Laws 1987, c. 74, § 1, eff. Nov. 1, 1987; Laws 1991, c. 167, § 1, eff. July 1, 1991; Laws 2003, c. 329, § 58, emerg. eff. May 29, 2003; Laws 2005, c. 190, § 6, eff. Sept. 1, 2005.

§471103.1.  Automobile.

Automobile.

Every motor vehicle of the type constructed and used for the transportation of persons for purposes other than for hire or compensation.  This shall include all vehicles of the station wagon type whether the same are called station wagons, or ranch wagons, van wagons, except those used for commercial purposes, suburbans, town and country, or by any other name, except when owned and used as a school bus or motor bus by a school district or a religious corporation or society as elsewhere provided by law.

Added by Laws 1985, c. 305, § 13, emerg. eff. July 24, 1985.

§47-1-104.  Bicycle, electric-assisted bicycle, and motorized bicycle.

Bicycle, Electric-assisted Bicycle, and Motorized Bicycle.

A.  A bicycle is any device propelled solely by human power upon which any person or persons may ride, having a seat or saddle for the use of each rider and:

1.  On a bicycle, two tandem wheels, either of which is twenty (20) inches or more in diameter;

2.  On a tricycle, three wheels in any configuration, of which at least one is twenty (20) inches or more in diameter; or

3.  On a quadcycle, four wheels in any configuration, of which at least two are twenty (20) inches or more in diameter.

The wheel diameter provisions of this subsection shall not apply to recumbent bicycles.

B.  An electric-assisted bicycle is any bicycle with:

1.  Two or three wheels;

2.  Fully operative pedals for human propulsion and equipped with an electric motor:

a. with a power output not to exceed one thousand (1,000) watts,

b. incapable of propelling the device at a speed of more than twenty (20) miles per hour on level ground, and

c. incapable of further increasing the speed of the device when human power alone is used to propel the device at a speed of twenty (20) miles per hour or more.

An electric-assisted bicycle shall meet the requirements of the Federal Motor Vehicle Safety Standards as set forth in federal regulations and shall operate in such a manner that the electric motor disengages or ceases to function when the brakes are applied.

C.  A motorized bicycle is any bicycle having:

1.  Fully operative pedals for propulsion by human power;

2.  An automatic transmission; and

3.  A combustion engine with a piston or rotor displacement of fifty cubic centimeters (50 cu cm) or less, regardless of the number of chambers in the engine, which is capable of propelling the bicycle at a maximum design speed of not more than thirty (30) miles per hour on level ground.

D.  As used in this title, the term "bicycle" shall include tricycles, quadcycles, or similar human-powered devices, electric-assisted bicycles, and motorized bicycles unless otherwise specifically indicated.

Added by Laws 1961, p. 315, § 1-104.  Amended by Laws 2003, c. 411, § 1, eff. Nov. 1, 2003; Laws 2004, c. 521, § 1, eff. Nov. 1, 2004.

§471105.  Bus.

Every motor vehicle designed for carrying more than ten passengers and used for the transportation of persons; and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation.

Laws 1961, p. 316, § 1105.

§47-1-105.1.  Church bus.

Church bus.

A "church bus" is any bus operated by a nonprofit religious organization which transports persons including school-age children to and from religious activities.

Added by Laws 2003, c. 411, § 2, eff. Nov. 1, 2003.

§471106.  Business district.

The territory contiguous to and including a highway when within any six hundred (600) feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, railroad stations and public buildings which occupy at least three hundred (300) feet of frontage on one side or three hundred (300) feet collectively on both sides of the highway.

Laws 1961, p. 316, § 1106.

§471107.  Cancellation of driver's license.

The annulment or termination by formal action of the Department of a person's driver's license because of some error or defect in the license or because the licensee is no longer entitled to such license, but the cancellation of a license is without prejudice and application for a new license may be made at any time after such cancellation.

Laws 1961, p. 316, § 1107.

§47-1-107.1.  Class A commercial motor vehicle.

Class A Commercial Motor Vehicle.

Any combination of vehicles, except a Class D motor vehicle, with a gross combined weight rating of twentysix thousand one (26,001) or more pounds provided the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of ten thousand (10,000) pounds.

Added by laws 1990, c. 219, § 1, eff. Jan 1, 1991.

§47-1-107.2.  Class B commercial motor vehicle.

Class B Commercial Motor Vehicle.

Any single vehicle, except a Class D motor vehicle, with a gross vehicle weight rating of twentysix thousand one (26,001) or more pounds, or any such vehicle towing a vehicle not in excess of ten thousand (10,000) pounds gross vehicle weight rating.  This class shall apply to a bus with a gross vehicle weight rating of twentysix thousand one (26,001) or more pounds and designed to transport sixteen or more persons, including the driver.

Added by Laws 1990, c. 219, § 2, eff. Jan. 1, 1991.

§47-1-107.3.  Class C commercial motor vehicle.

Class C Commercial Motor Vehicle.

Any single vehicle or combination of vehicles, other than a Class A or Class B vehicle as defined in this title, which is:

1.  Required to be placarded for hazardous materials under 49 C.F.R., Part 172, subpart F; or

2.  Designed by the manufacturer to transport sixteen or more persons, including the driver.

Added by Laws 1990, c. 219, § 3, eff. Jan. 1, 1991.  Amended by Laws 1992, c. 217, § 1, eff. July 1, 1992.

§47-1-107.4.  Class D Motor Vehicle.

CLASS D MOTOR VEHICLE

A.  A Class D motor vehicle is any motor vehicle or combination of vehicles which:

1.  Regardless of weight:

a. is marked and used as an authorized emergency vehicle, as defined in Section 1-103 of this title, or

b. is designed and used solely as a recreational vehicle;

2.  Is a single or combination vehicle with a gross combined weight rating of less than twenty-six thousand one (26,001) pounds; or

3.  Is a single or combination farm vehicle with a gross combined weight rating of more than twenty-six thousand one (26,001) pounds if:

a. it is entitled to be registered with a farm tag and has a farm tag attached thereto,

b. it is controlled and operated by a farmer, his family or his employees,

c. it is used to transport either agricultural products, farm machinery, farm supplies or any combination of those materials to or from a farm,

d. it is not used in the operations of a common or contract motor carrier, and

e. it is used within one hundred fifty (150) air miles of the person's farm or as otherwise provided by federal law.

B.  A Class D Motor Vehicle shall not include any vehicle which is:

1.  Designed to carry sixteen or more passengers, including the driver; or

2.  Required to be placarded for hazardous materials under 49 C.F.R., Part 172, subpart F; provided, a farm vehicle, as defined in paragraph 3 of subsection A of this section, which is required to be placarded for hazardous materials under 49 C.F.R., Part 172, subpart F, shall be considered to be a Class D motor vehicle.

Added by Laws 1990, c. 219, § 4, eff. Jan. 1, 1991.  Amended by Laws 1991, c. 162, § 1, emerg. eff. May 7, 1991; Laws 1991, c. 335, § 12, emerg. eff. June 15, 1991; Laws 1997, c. 193, § 5, eff. Nov. 1, 1997; Laws 2002, c. 397, § 3, eff. Nov. 1, 2002.

NOTE:  Laws 1991, c. 63, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§47-1-108.  Commercial operator or driver.

Commercial Operator or Driver.

Every person who operates, drives or is in actual physical control of a Class A, B or C commercial motor vehicle, as defined in Sections 1-107.1, 1-107.2 and 1-107.3 of this title.

Added by Laws 1961, p. 316, § 1-108, eff. Sept. 1, 1961.  Amended by Laws 1969, c. 123, § 1, emerg. eff. April 3, 1969; Laws 1995, c. 23, § 1, eff. Nov. 1, 1995.

§471109.  Commissioner.

The Commissioner of the Department of Public Safety of the State of Oklahoma.

Laws 1961, p. 316, § 1109.

§471110.  Controlled  Access highway.

Every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street or roadway.

Laws 1961, p. 316, § 1110.

§471111.  Cross walk.

(a) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway;

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

Laws 1961, p. 316, § 1111.

§471112.  Dealer.

Every person engaged in the business of buying, selling or exchanging vehicles of a type to be registered hereunder and who has an established place of business for such purpose in this state.

Laws 1961, p. 316, § 1112.

§471113.  Department.

The Department of Public Safety of this state, acting directly or through its duly authorized officers and agents.

Laws 1961, p. 316, § 1113.

§471114.  Driver.

Every person who drives or is in actual physical control of a vehicle.

Laws 1961, p. 316, § 1114.

§47-1-114A.  Electric personal assistive mobility device.

Electric Personal Assistive Mobility Device.

"Electric personal assistive mobility device" means a self-balancing, two nontandem-wheeled device, designed to transport only one person, having an electric propulsion system with an average of seven hundred fifty (750) watts (1 h.p.), and a maximum speed of less than twenty (20) miles per hour on a paved level surface when powered solely by such a propulsion system while ridden by an operator who weighs one hundred seventy (170) pounds.

Added by Laws 2002, c. 58, § 1, emerg. eff. April 11, 2002.

§47-1-115.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§471116.  Established place of business.

The place actually occupied either continuously or at regular periods by a dealer or manufacturer where his books and records are kept and a large share of his business is transacted.

Laws 1961, p. 316, § 1116.

§471117.  Explosives.

Explosives shall have the same meaning as defined in 49 C.F.R., Part 173.

Added by Laws 1961, p. 316, § 1117, eff. Sept. 1, 1961.  Amended by Laws 1992, c. 192, § 5, emerg. eff. May 11, 1992; Laws 2004, c. 390, § 2, eff. July 1, 2004.

§471118.  Farm tractor.

Every motor vehicle designed and used primarily as a farm implement, for drawing plows, mowing machines and other implements of husbandry.

Laws 1961, p. 317, § 1118. d

§471119.  Flammable substance.

Flammable substance shall include any liquid, gas, or other material as defined in 49 C.F.R., Part 173.

Added by Laws 1961, p. 317, § 1119, eff. Sept. 1, 1961.  Amended by Laws 2004, c. 390, § 3, eff. July 1, 2004.

§47-1-120.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§47-1-120.1.  Gross combination weight rating (GCWR).

Gross Combination Weight Rating (GCWR).

The value specified by the manufacturer as the loaded weight of a combination or articulated vehicle.  In the absence of a value specified by the manufacturer, the gross combination weight rating shall be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and any load thereon.

Added by Laws 1990, c. 219, § 5, eff. Jan. 1, 1991.

§47-1-121.  Gross vehicle weight rating (GVWR).

Gross Vehicle Weight Rating (GVWR).

The gross vehicle weight rating (GVWR) means the value specified by the manufacturer as the loaded weight of a single vehicle.

Amended by Laws 1990, c. 219, § 6, eff. Jan. 1, 1991.

§471122.  Highway.

The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

Laws 1961, p. 317, § 1122.

§471123.  Manufactured home.

"Manufactured home" means and includes every vehicle defined as a manufactured home in paragraph 14 of Section 1102 of this title.

Added by Laws 1961, p. 317, § 1123, eff. Sept. 1, 1961.  Amended by Laws 1981, c. 118, § 4; Laws 2005, c. 50, § 1, eff. Nov. 1, 2005.

§471124.  Identifying number.

The numbers, and letters if any, on a vehicle designated by the Oklahoma Tax Commission for the purpose of identifying the vehicle.

Laws 1961, p. 317, § 1124.

§47-1-125.  Implement of husbandry.

Implement of Husbandry.  Every device, whether it is self-propelled, designed and adapted so as to be used exclusively for agricultural, horticultural or livestock-raising operations or for lifting or carrying an implement of husbandry and, in either case, not subject to registration if operated upon the highways.

1.  Farm wagon type tank trailers of not over one thousand two hundred (1,200) gallons capacity, used during the liquid fertilizer season as field storage "nurse tanks" supplying the fertilizer to a field applicator and moved on highways only for bringing the fertilizer from a local source of supply to farms or field or from one farm or field to another, shall be considered implements of husbandry for purposes of this title.

2.  Trailers or semitrailers owned by a person engaged in the business of farming and used exclusively for the purpose of transporting farm products to market or for the purpose of transporting to the farm material or things to be used thereon shall also be considered implements of husbandry for purposes of this title.  Provided, no truck or semitrailer with an axle weight of twenty thousand (20,000) pounds or more, which is used to haul manure and operated on the public roads or highways of this state shall be considered an implement of husbandry for the purposes of this title.

3.  Utility-type, all-terrain vehicles with a maximum curb weight of one thousand five hundred (1,500) pounds which are equipped with metal front or rear carrying racks when used for agricultural, horticultural or livestock-raising operations shall be considered implements of husbandry for purposes of this title.

Added by Laws 1961, p. 317, § 1-125, eff. Sept. 1, 1961.  Amended by Laws 1970, c. 163, § 1, emerg. eff. April 9, 1970; Laws 1993, c. 211, § 1, eff. Sept. 1, 1993; Laws 1995, c. 27, § 1, eff. July 1, 1995; Laws 2001, c. 112, § 1, emerg. eff. April 18, 2001.

§471126.  Intersection.

(a) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(b) Where a highway includes two roadways thirty (30) feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways thirty feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection.

Laws 1961, p. 317, § 1126.

§47-1-127.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§47-1-128.  License to operate a motor vehicle.

License to operate a motor vehicle.

A.  Any valid driver license or permit to operate a motor vehicle issued under the laws of this state including any temporary license or instruction permit, the lawful possession of which by a resident of this state shall be evidence that the resident has been granted the privilege to operate a motor vehicle.

B.  Any nonresident's operating privilege as defined in Section 1-138 of this title, which is evidenced by the lawful possession of a valid driver license or permit to operate a motor vehicle issued under the laws of another state.

Added by Laws 1961, p. 317, § 1-128, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 23, § 2, eff. Nov. 1, 1995.

§471129.  Lienholder.

A person holding a security interest in a vehicle.

Laws 1961, p. 318, § 1129.

§471130.  Local authorities.

Every county, municipal and other local board or body having authority to enact laws relating to traffic under the Constitution and laws of this state.

Laws 1961, p. 318, § 1130.

§471131.  Mail.

To deposit in the United States mails properly addressed and with postage prepaid.

Laws 1961, p. 318, § 1131.

§471132.  Manufacturer.

Every person engaged in the business of constructing or assembling vehicles of a type required to be registered hereunder at an established place of business in this state.

Laws 1961, p. 318, § 1132.

§471133.  Metal tire.

Every tire the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material.

Laws 1961, p. 318, § 1133.

§47-1-133.1.  Repealed by Laws 2004, c. 521, § 20, eff. Nov. 1, 2004.

§47-1-133.2.  Moped.

Moped.

A "moped" is any motor-driven cycle with a motor which produces not to exceed two brake horsepower and which is not capable of propelling the vehicle at a speed in excess of thirty (30) miles per hour on level ground.  If an internal combustion engine is used, the displacement shall not exceed fifty (50) cubic centimeters, and the moped shall have a power drive system that functions directly or automatically without clutching or shifting by the operator after the drive system is engaged.

Added by Laws 2003, c. 411, § 4, eff. Nov. 1, 2003.

§47-1-133.3.  Motorized scooter.

Motorized scooter.

A.  A "motorized scooter" is any vehicle having:

1.  Not more than three wheels in contact with the ground;

2.  Handlebars and a foot support or seat for the use of the operator;

3.  A power source that is capable of propelling the vehicle at a maximum design speed of not more than twenty-five (25) miles per hour on level ground, and:

a. if the power source is a combustion engine, has a piston or rotor displacement of thirty-five cubic centimeters (35 cu cm) or less regardless of the number of chambers in the power source,

b. if the power source is electric, has a power output of not more than one thousand (1,000) watts.

B.  For purposes of this section, an electric personal assistive mobility device, as defined in Section 1-114A of this title, bicycle, electric-assisted bicycle, or motorized bicycle, as defined in Section 1-104 of this title, shall not be considered a motorized scooter.

C.  A motorized scooter shall not be required to be registered under the laws of this state.  The operator of a motorized scooter shall not be required to possess a driver license or to comply with the vehicle insurance or financial responsibility laws of this state.

Added by Laws 2003, c. 411, § 5, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 521, § 2, eff. Nov. 1, 2004.

§47-1-134.  Motor vehicle.

Motor vehicle.

A.  A motor vehicle is:

1.  Any vehicle which is self-propelled; or

2.  Any vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

B.  As used in this title, the term "motor vehicle" shall not include:

1.  Implements of husbandry, as defined in Section 1-125 of this title;

2.  Electric personal assistive mobility devices as defined in Section 1-114A of this title;

3.  Motorized wheelchairs, as defined in Section 1-136.3 of this title; or

4.  Vehicles moved solely by human or animal power.

Added by Laws 1961, p. 318, § 1-134, eff. Sept. 1, 1961.  Amended by Laws 1978, c. 304, § 1; Laws 1981, c. 103, § 1; Laws 2002, c. 58, § 2, emerg. eff. April 11, 2002; Laws 2003, c. 411, § 6, eff. Nov. 1, 2003; Laws 2005, c. 50, § 2, eff. Nov. 1, 2005.

§47-1-134.1.  Low-speed electrical vehicle.

"Low-speed electrical vehicle" means any four-wheeled electrical vehicle that is powered by an electric motor that draws current from rechargeable storage batteries or other sources of electrical current and whose top speed is greater than twenty (20) miles per hour but not greater than twenty-five (25) miles per hour and is manufactured in compliance with the National Highway Traffic Safety Administration standards for low-speed vehicles in 49 C.F.R. 571.500.

Added by Laws 2001, c. 243, § 1, eff. Nov. 1, 2001.

§471135.  Motorcycle.

Motorcycle.

A motorcycle is any motor vehicle having:

1.  A seat or saddle for the use of each rider;

2.  Not more than three wheels in contact with the ground, but excluding a tractor; and

3.  A combustion engine with a piston or rotor displacement of greater than one hundred fifty cubic centimeters (150 cu cm).

Added by Laws 1961, p. 318, § 1135.  Amended by Laws 1978, c. 304, § 2; Laws 2004, c. 521, § 3, eff. Nov. 1, 2004.

§47-1-136.  Motor-driven cycle.

Motor-driven cycle.

A motor-driven cycle is any motor vehicle having:

1.  A power source that:

a. if the power source is a combustion engine, has a piston or rotor displacement of greater than thirty-five cubic centimeters (35 cu cm) but less than one hundred fifty cubic centimeters (150 cu cm) regardless of the number of chambers in the power source,

b. if the power source is electric, has a power output of greater than one thousand (1,000) watts; and

2.  A seat or saddle for the use of each rider; and

3.  Not more than three wheels in contact with the ground.

Added by Laws 1961, p. 318, § 1-136, eff. Sept. 1, 1961.  Amended by Laws 1978, c. 304, § 3; Laws 1981, c. 103, § 2; Laws 1985, c. 305, § 10, emerg. eff. July 24, 1985; Laws 2003, c. 411, § 7, eff. Nov. 1, 2003; Laws 2004, c. 521, § 4, eff. Nov. 1, 2004.

§47-1-136.1.  Repealed by Laws 2005, c. 394, § 19, emerg. eff. June 6, 2005.

§47-1-136.2.  Repealed by Laws 2004, c. 521, § 21, eff. Nov. 1, 2004.

§47-1-136.3.  Motorized wheelchair.

Motorized wheelchair.

A motorized wheelchair is any selfpropelled vehicle, designed for and used by a person with a disability, that is incapable of a speed in excess of eight (8) miles per hour.

Added by Laws 2003, c. 411, § 8, eff. Nov. 1, 2003.

§471137.  Nonresident.

Every person who is not a resident of this state.

Laws 1961, p. 318, § 1137.

§471138.  Nonresident's operating privilege.

The privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a vehicle owned by such person, in this state.

Laws 1961, p. 318, § 1138.

§471139.  Official traffic  Control devices.

All signs, barricades, signals, markings and devices not inconsistent with this act placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning or guiding traffic.

Laws 1961, p. 318, § 1139.

§47-1-140.  Operator or driver.

Operator or Driver.

Every person, including a commercial operator or driver, as defined in Section 1-108 of this title, who operates, drives or is in actual physical control of a motor vehicle or who is exercising control over or steering a vehicle being towed by a motor vehicle.

Added by Laws 1961, p. 318, § 1-140, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 23, § 3, eff. Nov. 1, 1995.

§47-1-140.1.  "Other intoxicating substance" defined.

For purposes of this title, "other intoxicating substance" means any controlled dangerous substance, as defined in the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of Title 63 of the Oklahoma Statutes, or any other substance, other than alcohol, which is capable of being ingested, inhaled, injected, or absorbed into the human body and is capable of adversely affecting the central nervous system, vision, hearing, or other sensory or motor function.

Added by Laws 1999, c. 106, § 1 emerg. eff. April 19, 1999.

§471141.  Owner.

A person who holds the legal title of a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with a right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this Code.

Laws 1961, p. 318, § 1141.

§471142.  Park, parking, and public parking lot.

(a) Park or parking means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.

(b) A public parking lot is any parking lot on rightofway dedicated to public use or owned by the state or a political subdivision thereof.

Laws 1961, p. 318, § 1142; Laws 1968, c. 148, § 1, emerg. eff. April 9, 1968.

§471143.  Pedestrian.

Any person afoot.

Laws 1961, p. 318, § 1143.

§471144.  Person.

Every natural person, firm, copartnership, association or corporation.

Laws 1961, p. 318, § 1144.

§471145.  Pneumatic tire.

Every tire in which compressed air is designed to support the load.

Laws 1961, p. 319, § 1145.

§471146.  Pole trailer.

Every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

Laws 1961, p. 319, § 1146.

§471147.  Police officer.

Every sheriff, constable, policeman, highway patrolman, and any other officer who is authorized to direct or regulate traffic or make arrests for violations of state traffic laws and municipal ordinances.

Laws 1961, p. 319, § 1147.

§471148.  Private road or driveway.

Every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

Laws 1961, p. 319, § 1148.

§47-1-149.  Railroad.

Railroad.

A carrier of persons or property upon cars operated upon stationary rails.

Added by Laws 1961, p. 319, § 1-149.  Amended by Laws 2001, c. 131, § 1, eff. July 1, 2001.

§471150.  Railroad sign or signal.

Any sign, signal or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

Laws 1961, p. 319, § 1150.

§47-1-151.  Railroad train.

Railroad train.

A steam engine, diesel, electric or other motor, with or without cars coupled thereto, operated upon rails.

Added by Laws 1961, p. 319, § 1-151.  Amended by Laws 2001, c. 131, § 2, eff. July 1, 2001.

§47-1-152.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§47-1-152.1.  Recreational vehicle.

Recreational Vehicle.

For the sole purpose of the classification of vehicles as provided in Sections 1-107.1 through 1-107.4 of this title, a recreational vehicle shall be deemed to be a Class D motor vehicle, provided such vehicle is a self-propelled or towed vehicle that is equipped to serve as temporary living quarters for recreational, camping or travel purposes and is used solely as a family or personal conveyance.

Added by Laws 1990, c. 219, § 7, eff. June 1, 1990.  Amended by Laws 1995, c. 23, § 4, eff. Nov. 1, 1995.

§471153.  Registration.

The registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles.

Laws 1961, p. 319, § 1153.

§471154.  Residence district.

The territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of three hundred (300) feet or more is in the main improved with residences or residences and buildings in use for business.

Laws 1961, p. 319, § 1154.

§47-1-155.  Revocation of driving privilege.

The termination by formal action of the Department of a person's privilege to operate a motor vehicle on the public highways.  Such action shall include the requirement of the surrender to the Department of said person's driver license.

Laws 1961, p. 319, § 1155, eff. Sept. 1, 1961; Laws 1994, c. 218, § 1, eff. April 1, 1995.

§471156.  Rightofway.

The privilege of the immediate use of the roadway.

Laws 1961, p. 319, § 1156.

§47-1-157.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§471158.  Roadway and shoulder.

(a) Roadway.  That portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the shoulder.  In the event a highway includes two or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

(b) Shoulder.  The portion of the roadway contiguous with the traveled way for accommodation of stopped vehicles, for emergency use, and for lateral support of base and surface courses.

Laws 1961, p. 319, § 1158.

§471159.  Safety zone.

The area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

Laws 1961, p. 319, § 1159. Laws 1961, p. 319, § 1159.

§471160.  School bus.

Every motor vehicle owned by a public or governmental agency and operated for the transportation of children to or from school or privately owned and operated for compensation for the transportation of children to or from school, provided, however, that this definition of school bus shall not be extended to include buses normally used in city transit which may be used part time for transportation of school children within such cities during some portion of the day.

Laws 1961, p. 319, § 1160. Laws 1961, p. 319, § 1160.

§47-1-161.  Security.

Cash, certificates of deposit issued by financial institutions located within the state, or corporate security bond deposited with the Commissioner of Public Safety to secure payment of a judgment or judgments arising out of a motor vehicle accident which occurred prior to the demand for posting of security.

Added by Laws 1961, p. 320, § 1-161, eff. Sept. 1, 1961.  Amended by  Laws 1998, c. 85, § 1, eff. July 1, 1998.

§471162.  Semitrailer.

Every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

Laws 1961, p. 320, § 1162.

§471163.  Sidewalk.

That portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of pedestrians.

Laws 1961, p. 320, § 1163.

§471164.  Solid tire.

Every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

Laws 1961, p. 320, § 1164.

§471165.  Special mobilized machinery.

Special purpose machines, either selfpropelled or drawn as trailers or semitrailers, which derive no revenue from the transportation of persons or property, whose use of the highways is only incidental, and whose useful revenue producing service is performed at destinations in an area away from the traveled surface of an established open highway, and which carry no load other than their own weight, which cannot be divided for all practical purposes. This definition shall include a truck or truck tractor when used while drawing special mobilized machinery but this shall not be construed as exempting from license and registration the pulling unit truck or truck tractor as required by the motor vehicle license and registration.

Laws 1961, p. 320, § 1165; Laws 1970, c. 61, § 1, emerg. eff. March 16, 1970.

§47-1-166.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§471167.  Stand or standing.

Means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

Laws 1961, p. 320, § 1167.

§471168.  State.

A state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada.

Laws 1961, p. 320, § 1168.

§471169.  Stop.

When required means complete cessation from movement.

Laws 1961, p. 320, § 1169.

§471170.  Stop or stopping.

When prohibited means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or a trafficcontrol sign or signal.

Laws 1961, p. 320, § 1170.

§471171.  Street.

The entire width between boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

Laws 1961, p. 320, § 1171.

§47-1-172.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§47-1-173.  Suspension of driving privilege.

The temporary withdrawal by formal action of the Department of a person's privilege to operate a motor vehicle on the public highways.  Such action shall include the requirement of the surrender to the Department of said person's driver license.

Laws 1961, p. 320, § 1173, eff. Sept. 1, 1961; Laws 1994, c. 218, § 2, eff. April 1, 1995.

§47-1-173.1.  Tank vehicle.

Tank Vehicle.

Any commercial motor vehicle designed to transport any liquid or gaseous materials within a tank that is either permanently or temporarily attached to the vehicle or the chassis.  Such vehicles include but are not limited to cargo tanks and portable tanks as defined by 49 C.F.R., Part 171.  Provided however, the term "tank vehicle" shall not include a portable tank having a rated capacity of under one thousand (1,000) gallons.

Added by Laws 1990, c. 219, § 8, eff. Jan. 1, 1991.  Amended by Laws 1992, c. 217, § 2, eff. July 1, 1992.

§471174.  Taxicab.

Taxicab shall mean and include any motor vehicle for hire, designed to carry ten persons or less, operated upon any street or highway, or on call or demand, accepting or soliciting passengers indiscriminately for transportation for hire between such points along streets or highways as may be directed by the passenger or passengers so being transported.  This classification shall not include:

1.  Motor vehicles of ten-passenger capacity or less operated by the owner where the cost of operation is shared by fellow workmen between their homes and the place of regular daily employment, when not operated for more than two trips per day;

2.  Motor vehicles operated by the owner where the cost of operation is shared by the passengers on a "share the expense plan"; or

3.  Motor vehicles transporting students from the public school system when said motor vehicle is so transporting under contract with public, private, or parochial school board or governing body.

Added by Laws 1961, p. 320, § 1174, eff. Sept. 1, 1961.  Amended by Laws 1993, c. 11, § 1, eff. Sept. 1, 1993.

§471175.  Through highway.

Every highway or portion thereof on which vehicular traffic is given preferential right of way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield right of way to vehicles on such through highway in obedience to either a stop sign or a yield sign, when such signs are erected as provided in this act.

Laws 1961, p. 321, § 1175.

§47-1-176.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§47-1-177.  Traffic.

Traffic.

Pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together, while using any highway for purposes of travel.

Added by Laws 1961, p. 321, § 1-177.  Amended by Laws 2001, c. 131, § 3, eff. July 1, 2001.

§471178.  Traffic control signal.

Any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and to proceed.

Laws 1961, p. 321, § 1178.

§471179.  Traffic lane.

The portion of the traveled way for the movement of a single line of vehicles.

Laws 1961, p. 321, § 1179.

§471180.  Trailer.

Every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle, provided however, the definition of trailer herein shall not include implements of husbandry as defined in Section 1125 of this chapter.

Laws 1961, p. 321, § 1180.

§47-1-181.  Transporter.

Transporter.

Every person engaged in the business of delivering vehicles of a type required to be registered hereunder from a manufacturing, assembling or distributing plant to dealers or sales agents of a manufacturer or from the place of business of a dealer, sales agent or auto auction to a place of business of the same or another dealer, sales agent or auto auction.

Added by Laws 1961, p. 321, § 1-181.  Amended by Laws 1999, c. 125, § 1, emerg. eff. April 26, 1999.

§47-1-181.1.  Travel trailer.

Travel Trailer.

Any vehicular portable structure built on a chassis which is not propelled by its own power but is towed by another vehicle and is used as a temporary dwelling for travel, recreational or vacational use.  A travel trailer shall have a body width not exceeding eight (8) feet in travel mode and an overall length not exceeding forty (40) feet, including the hitch or coupling.

Added by Laws 1990, c. 219, § 9, eff. June 1, 1990.

§471182.  Truck.

Every motor vehicle designed, used or maintained primarily for the transportation of property.

Laws 1961, p. 321, § 1182.

§471183.  Truck tractor.

(a)  Every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn; and

(b)  For the purposes of paragraph 3 of subsection (c) of Section 14103 of this title, the term trucktractor shall also include oil field rigup trucks when towing a trailer or semitrailer.

Amended by Laws 1985, c. 290, § 1, operative July 1, 1985.

§47-1-184.  Turnpike and turnpike authority.

Turnpike and Turnpike Authority.

A.  The words "Turnpike Authority", "Transportation Authority", or "Authority" shall mean the Oklahoma Transportation Authority, created by Section 1703 of Title 69 of the Oklahoma Statutes, or, if the Authority shall be abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given by this act to the Authority shall be given by law.

B.  A turnpike is a limited access grade separated expressway financed and operated by the Oklahoma Transportation Authority upon which a toll is charged for the use thereof.

Added by Laws 1961, p. 321, § 1-184.  Amended by Laws 2001, c. 131, § 4, eff. July 1, 2001.

§471185.  Urban district.

The territory contiguous to and including any street which is built up with structures devoted to business, industry or dwelling houses situated at intervals of less than one hundred (100) feet for a distance of a quarter of a mile or more.

Laws 1961, p. 321, § 1185.

§47-1-186.  Vehicle.

Vehicle.

A.  A vehicle is any device in, upon or by which any person or property is or may be transported or drawn upon a highway, excepting devices used exclusively upon stationary rails or tracks.

B.  As used in this title, the term "vehicle" shall not include:

1.  Implements of husbandry, as defined in Section 1-125 of this title;

2.  Electric personal assistive mobility devices, as defined in Section 1-114A of this title; or

3.  Motorized wheelchairs, as defined in Section 1-136.3 of this title.

Added by Laws 1961, p. 321, § 1-186, eff. Sept. 1, 1961.  Amended by Laws 2002, c. 58, § 3, emerg. eff. April 11, 2002; Laws 2003, c. 411, § 9, eff. Nov. 1, 2003; Laws 2005, c. 50, § 3, eff. Nov. 1, 2005.

§472101.  Creation of Department of Public Safety and Office of Commissioner of Public Safety  Powers and authority  Chief officer  Services for Governor and Lieutenant Governor.

(a)  A department of the government of this state to be known as the "Department of Public Safety" is hereby created, and offices for the Department shall be furnished by the Office of Public Affairs.  The Department of Public Safety shall be under the control and supervision of the Commissioner of Public Safety, which office and position is hereby created.

The Commissioner shall have such powers and authority as may be granted by the provisions of the Uniform Vehicle Code or as may otherwise be provided by law.

(b)  The Governor shall be the chief officer of the Department of Public Safety and the Commissioner of Public Safety shall execute the lawful orders of the Governor and shall be responsible to him for the operation and administration of said Department.  The Commissioner of Public Safety shall provide personal security and protection, transportation, and communications capabilities for the Governor, the Governor's immediate family, and the Lieutenant Governor.  The Commissioner is authorized to provide necessary communications equipment to said persons even if said persons are not on state property or in state vehicles.  The Commissioner of Public Safety is hereby authorized to purchase or lease and equip motor vehicles for the use of the Governor and Lieutenant Governor. The purchase or lease price of any such motor vehicles and equipment shall be paid from any appropriation for motor vehicles made to the Department of Public Safety.

Amended by Laws 1983, c. 302, § 1, emerg. eff. June 23, 1983; Laws 1983, c. 304, § 20, eff. July 1, 1983; Laws 1986, c. 19, § 1, emerg. eff. March 17, 1986.

§47-2-102.  Commissioner of Public Safety - Qualifications - Appointment - Vacancy - Expenses - Bond - Oath.

A.  1.  The Department shall be under the control of an executive officer to be known as the "Commissioner of Public Safety", who shall be appointed by the Governor with the advice and consent of the Senate.

2.  The Commissioner of Public Safety shall be a professional law enforcement officer with ten (10) years' experience in the field of law enforcement or with five (5) years' experience in the field of law enforcement and a graduate of a four-year college with a degree in law enforcement administration, law, criminology or a related science.

3.  Any vacancy in the office of the Commissioner shall be filled in the same manner as the original appointment is made.

4.  The Commissioner shall be allowed the actual and necessary expenses incurred in the performance of official duties of the Commissioner while away from the office.

B.  The Commissioner of Public Safety, after appointment and before entering upon the discharge of duties, shall take and subscribe to the oath of office required by the Constitution. Bonding of the Commissioner of Public Safety and other employees of the Department will be provided under the provisions of Section 85.26 of Title 74 of the Oklahoma Statutes.

C.  The Commissioner of Public Safety shall be eligible to participate in either the Oklahoma Public Employees Retirement System or in the Oklahoma Law Enforcement Retirement System and shall make an irrevocable election in writing to participate in one of the two retirement systems.

Added by Laws 1961, p. 322, § 2-102, eff. Sept. 1, 1961.  Amended by Laws 1967, c. 20, § 1, emerg. eff. Feb. 23, 1967; Laws 1970, c. 221, § 1, emerg. eff. April 15, 1970; Laws 1973, c. 224, § 1, emerg. eff. May 24, 1973; Laws 1974, c. 291, § 1, operative July 1, 1974; Laws 1975, c. 321, § 1, operative July 1, 1975; Laws 1976, c. 242, § 1, operative July 1, 1976; Laws 1977, c. 249, § 1, operative July 1, 1977; Laws 1978, c. 209, § 1, eff. July 1, 1978; Laws 1978, c. 271, § 1, operative July 1, 1978; Laws 1979, c. 267, § 1, eff. July 1, 1979; Laws 1980, c. 350, § 1, eff. July 1, 1980; Laws 1981, c. 264, § 13, eff. July 1, 1981; Laws 1982, c. 352, § 9, operative July 1, 1982; Laws 1983, c. 286, § 9, operative July 1, 1983; Laws 2002, c. 397, § 4, eff. Nov. 1, 2002; Laws 2003, c. 199, § 5, eff. Nov. 1, 2003; Laws 2005, c. 190, § 7, eff. Sept. 1, 2005.

§47-2-103.  Organization of Department.

A.  The Commissioner shall organize the Department of Public Safety as prescribed by law and in such manner as may be deemed necessary and proper to segregate and conduct the work of the Department.  The Commissioner shall appoint assistants, deputies, officers, investigators and other employees as may be necessary to carry out the provisions of this title.

B.  Unless otherwise provided by law, salaries and traveling expenses of employees of the Department and the cost of equipment for the Department shall be paid from the appropriations made to the Department of Public Safety.

C.  The Commissioner is authorized to purchase and maintain motor vehicles and other equipment for use by the employees of the Department.

Added by Laws 1961, p. 322, § 2-103, eff. Sept. 1, 1961.  Amended by Laws 1965, c. 429, § 1, emerg. eff. July 8, 1965; Laws 1988, c. 98, § 1, operative July 1, 1988; Laws 1998, c. 32, § 1, emerg. eff. April 1, 1998; Laws 1998, c. 245, § 1, July 1, 1998.

§47-2-104.  Commissioner to appoint subordinates - Salaries.

A.  The Commissioner, subject to the Merit System laws, shall appoint an Assistant Commissioner and such other deputies, subordinates, officers, investigators, and other employees as may be necessary to implement the provisions of this title.  Any employee of the Department of Public Safety appointed to the position of Assistant Commissioner shall have a right to return to the previous position of the employee without any loss of rights, privileges or benefits immediately upon completion of the duties as Assistant Commissioner, provided the employee is not otherwise disqualified.

B.  When traveling with the Governor or at his request:

1.  Those personnel assigned by the Commissioner for executive security shall be allowed their actual and necessary traveling expenses, upon claims approved by the Commissioner, and shall receive, in addition to base salary, an additional One Hundred Seventy-five Dollars ($175.00) per month; and

2.  Those personnel serving as noncommissioned pilots in the Department of Public Safety shall be allowed their actual and necessary traveling expenses, upon claims approved by the Commissioner.

C.  Any person appointed to the position of Assistant Commissioner of Public Safety shall be eligible for retirement participation as a member of the Highway Patrol Division in the Oklahoma Law Enforcement Retirement System if such person at the time of appointment satisfies the age qualifications of an Oklahoma Highway Patrolman as provided in subsection (g) of Section 2-105 of this title, however the Assistant Commissioner shall be eligible for participation in only one retirement system and shall elect in writing the system in which he intends to participate.

D.  The salaries of the employees of the Department of Public Safety, shall be governed by and in accordance with the procedures established by the Office of Personnel Management, unless otherwise provided by law.

Added by Laws 1961, p. 323, § 2-104, eff. Sept. 1, 1961.  Amended by Laws 1961, p. 311, § 1; Laws 1965, c. 429, § 2; Laws 1967, c. 349, § 1, emerg. eff. May 18, 1967; Laws 1969, c. 284, § 1, emerg. eff. April 25, 1969; Laws 1970, c. 244, § 1, eff. July 1, 1970; Laws 1971, c. 354, § 1, operative July 1, 1971; Laws 1972, c. 234, § 1, operative July 1, 1972; Laws 1973, c. 224, § 2, emerg. eff. May 24, 1973; Laws 1974, c. 291, § 2, operative July 1, 1974; Laws 1975, c. 321, § 2, operative July 1, 1975; Laws 1976, c. 242, § 2, operative July 1, 1976; Laws 1977, c. 249, § 2, operative July 1, 1977; Laws 1978, c. 271, § 2, operative July 1, 1978; Laws 1979, c. 267, § 2, eff. July 1, 1979; Laws 1980, c. 350, § 2, eff. July 1, 1980; Laws 1981, c. 340, § 13, eff. July 1, 1981; Laws 1982, c. 352, § 10, operative July 1, 1982; Laws 1983, c. 286, § 10, operative July 1, 1983; Laws 1986, c. 19, § 2, emerg. eff. March 17, 1986; Laws 1986, c. 279, § 9, operative July 1, 1986; Laws 1987, c. 205, § 67, operative July 1, 1987; Laws 1989, c. 295, § 11, operative July 1, 1989; Laws 1990, c. 258, § 60, operative July 1, 1990; Laws 1998, c. 395, § 2, eff. Sept. 1, 1998; Laws 1999, c. 1, § 12, emerg. eff. Feb. 24, 1999; Laws 2002, c. 397, § 5, eff. Nov. 1, 2002.

NOTE:  Laws 1983, c. 302, § 2 repealed by Laws 1986, c. 19, § 7, emerg. eff. March 17, 1986.  Laws 1998, c. 245, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§47-2-105.  Personnel of Highway Patrol Division - Qualifications - Political activities - Probationary period - Suspension - Removal - Transfer - Grievances - Uniforms - Chief - Training schools - Age.

A.  The Commissioner of Public Safety, subject to the Oklahoma Personnel Act, shall appoint:

1.  A Chief of the Oklahoma Highway Patrol Division with the rank of Colonel, Assistant Chief of the Oklahoma Highway Patrol Division with the rank of Lieutenant Colonel, and subordinate officers and employees of the Oklahoma Highway Patrol Division, including Colonels, Lieutenant Colonels, Majors, Captains, First Lieutenants, Supervisors with the rank of Second Lieutenant, Sergeants, and Highway Patrolmen with the rank of Trooper, who shall comprise the Oklahoma Highway Patrol Division of the Department of Public Safety; provided, any officer appointed to a commissioned position prescribed in this paragraph which is unclassified pursuant to Section 840-5.5 of Title 74 of the Oklahoma Statutes shall have a right of return to the highest previously held classified commissioned position within the Highway Patrol Division of the Department of Public Safety without any loss of rights, privileges or benefits immediately upon completion of the duties in the unclassified commissioned position;

2.  A First Lieutenant, Supervisors with the rank of Second Lieutenant, Sergeants, and Patrolmen who shall comprise the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety;

3.  A First Lieutenant, Supervisors with the rank of Second Lieutenant, Sergeants, and Patrolmen, who shall comprise the  Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety; and

4.  A Director of the Communications Division with the rank of Captain, Communications Coordinators with the rank of First Lieutenant, Communications Superintendents with the rank of Second Lieutenant, Communications Supervisors with the rank of Sergeant, Communications Dispatchers, Radio Technicians and Tower Maintenance Officers who shall comprise the Communications Division of the Department of Public Safety.

B.  1.  The Commissioner, when appointing commissioned officers and employees to the positions set out in subsection A of this section, shall determine, in consultation with the Administrator of the Office of Personnel Management, minimum qualifications and shall select such officers and employees only after examinations to determine their physical and mental qualifications for such positions.  The content of the examinations shall be prescribed by the Commissioner, and all such appointees shall satisfactorily complete a course of training in operations and procedures as prescribed by the Commissioner.

2.  No person shall be appointed to any position set out in subsection A of this section unless the person is a citizen of the United States of America, of good moral character, and:

a. for commissioned officer positions, shall be at least twenty-one (21) years of age but less than forty-three (43) years of age, and shall possess:

(1) an associate's degree or a minimum of sixty-two (62) successfully completed semester hours from a college or university which is recognized by and accepted by the American Association of Collegiate Registrars and Admissions Officers and whose hours are transferable between such recognized institutions, and

(2) for any person appointed to the Oklahoma Highway Patrol Division on or after July 1, 2008:

(a) a bachelor's degree from a college or university which is recognized by and accepted by the American Association of Collegiate Registrars and Admissions Officers and whose hours are transferable between such recognized institutions, or

(b) an associate's degree or a minimum of sixty-two (62) successfully completed semester hours from a college or university which is recognized by and accepted by the American Association of Collegiate Registrars and Admissions Officers and whose hours are transferable between such recognized institutions, and:

i. at least two (2) years' experience as a law enforcement officer certified by the Council on Law Enforcement Education and Training (C.L.E.E.T.) or by the equivalent state agency in another state or by any law enforcement agency of the federal government, or

ii. at least two (2) years of honorable military service in an active or reserve component of the United States Armed Forces.

Provided, such years of experience or service shall have been consecutive and shall have been completed no more than two (2) years prior to application for appointment, or

b. for any such position in the Communications Division, a person shall be at least twenty (20) years of age and shall possess a high school diploma or General Educational Development equivalency certificate; shall possess either six (6) months of previous experience as a dispatcher or fifteen (15) successfully completed semester hours from a college or university which is recognized by and accepted by the American Association of Collegiate Registrars and Admissions Officers and whose hours are transferable between such recognized institutions.

3.  No commissioned officer of the Department shall, while in such position, be a candidate for any political office or take part in or contribute any money or other thing of value, directly or indirectly, to any political campaign or to any candidate for public office.  Anyone convicted of violating the provisions of this paragraph shall be guilty of a misdemeanor and shall be punished as provided by law.

4.  The Commissioner or any employee of the Department shall not be a candidate for any political office, or in any way be active or participate in any political contest of any Primary, General, or Special Election, except to cast a ballot.  No commissioned officer of the Department, while in the performance of the officer's assigned duty of providing security and protection, shall be considered as participating in a political campaign.  The provisions of this paragraph shall not be construed to preclude a commissioned officer of the Oklahoma Highway Patrol Division of the Department of Public Safety from being a candidate for a position on a local board of education.

5.  Drunkenness or being under the influence of intoxicating substances shall be sufficient grounds for the removal of any commissioned officer of the Department, in and by the manner provided for in this section.

C.  1.  Upon initial appointment to the position of Highway Patrolman, Patrolman or Communications Dispatcher, the appointed employee shall be required to serve an initial probationary period of twelve (12) months.  The Commissioner may extend the probationary period for up to three (3) additional months provided that the employee and the Office of Personnel Management are notified in writing as to such action and the reasons therefor.  During such probationary period, the employee may be terminated at any time and for any reason at the discretion of the Commissioner.  Retention in the service after expiration of the initial probationary period shall entitle such employee to be classified as a permanent employee and the employee shall be so classified.  No permanent employee may be discharged or removed except as provided for in this section.

2.  A commissioned officer of the Oklahoma Highway Patrol Division may be promoted during the initial probationary period if such officer satisfactorily completes all training requirements prescribed by the Commissioner.

D.  1.  No permanent employee, as provided for in this section, who is a commissioned officer of the Department, may be suspended without pay or dismissed unless the employee has been notified in writing by the Commissioner of such intended action and the reasons therefor.  No such notice shall be given by the Commissioner unless sworn charges or statements have been obtained to justify the action.

2.  Whenever such charges are preferred, the Commissioner may suspend the accused pending the hearing and final determination of such charges.  If the charges are not sustained in whole or in part, the accused shall be entitled to pay during the period of such suspension.  If the charges are sustained in whole or in part, the accused shall not receive any pay for the period of such suspension.

3.  Commissioned officers of the Department of Public Safety are not entitled to appeal intra-agency transfer to the Oklahoma Merit Protection Commission pursuant to the Oklahoma Personnel Act unless transfer is in violation of Section 840-2.5 or 840-2.9 of Title 74 of the Oklahoma Statutes.

4.  The Department of Public Safety shall follow the uniform grievance procedure established and adopted by the Office of Personnel Management for permanent classified employees, except for those employees who are commissioned officers of the Department.  The Department of Public Safety shall establish and adopt a proprietary grievance procedure for commissioned officers of the Department which is otherwise in compliance with the provisions of Section 840-6.2 of Title 74 of the Oklahoma Statutes.

E.  1.  The Commissioner is hereby authorized to purchase and issue uniforms and necessary equipment for all commissioned officers of the Highway Patrol Division of the Department.  All uniforms and equipment shall be used only in the performance of the official duties of such officers and shall remain the property of the Department, except as provided in Section 2-150 of this title.

2.  Each commissioned officer of the Highway Patrol Division of the Department of Public Safety shall be entitled to reimbursement of expenses pursuant to the State Travel Reimbursement Act while away from the assigned area of the officer as designated by the Chief of the Oklahoma Highway Patrol Division, when such expense is incurred in the service of the state.

F.  The position of Colonel, Lieutenant Colonel, and Major of the Oklahoma Highway Patrol Division shall be filled from the body of commissioned officers of the Oklahoma Highway Patrol Division and appointment to said position shall be based on qualifications, previous record as a commissioned officer of the Oklahoma Highway Patrol Division, length of service, and efficiency of service performed.

1.  The position of Chief of the Oklahoma Highway Patrol Division shall be filled from the body of commissioned officers of the Oklahoma Highway Patrol Division and appointment to said position shall be based on qualifications, previous record as a commissioned officer of the Oklahoma Highway Patrol Division, length of service, efficiency of service performed, and one of the following:

a. one (1) year of experience in any combination as Assistant Commissioner of Public Safety or Assistant Chief of the Oklahoma Highway Patrol Division,

b. two (2) years of experience in any combination as Major or higher rank of the Oklahoma Highway Patrol Division,

c. four (4) years of experience in any combination as Captain or higher rank of the Oklahoma Highway Patrol Division, or

d. six (6) years of experience in any combination as First Lieutenant or higher rank of the Oklahoma Highway Patrol Division.

2.  The position of Assistant Chief of the Oklahoma Highway Patrol Division shall be filled from the body of commissioned officers of the Oklahoma Highway Patrol Division and appointment to said position shall be based on qualifications, previous record as a commissioned officer of the Oklahoma Highway Patrol Division, length of service, efficiency of service performed, and one of the following:

a. one (1) year of experience in any combination as Assistant Commissioner of Public Safety or Major of the Oklahoma Highway Patrol Division,

b. two (2) years of experience in any combination as Captain or higher rank of the Oklahoma Highway Patrol Division, or

c. four (4) years of experience in any combination as First Lieutenant or higher rank of the Oklahoma Highway Patrol Division.

3.  The position of Major of the Oklahoma Highway Patrol Division shall be filled from the body of commissioned officers of the Oklahoma Highway Patrol Division and appointment to said position shall be based on qualifications, previous record as a commissioned officer of the Oklahoma Highway Patrol Division, length of service, efficiency of service performed, and one of the following:

a. one (1) year of experience in any combination as Assistant Commissioner of Public Safety or Captain of the Oklahoma Highway Patrol Division, or

b. three (3) years of experience in any combination as Highway Patrol First Lieutenant or higher rank of the Oklahoma Highway Patrol Division.

G.  The Commissioner of Public Safety is hereby authorized to send employees of the Department of Public Safety to such schools as Northwestern University Traffic Institute, Northwestern University Police Administrator's Institute, the National Police Academy conducted by the Federal Bureau of Investigation, or to any other such schools of similar training which would be conducive to improving the efficiency of the Oklahoma Highway Patrol Division and the Department of Public Safety.

H.  1.  Any former commissioned officer of the Department whose separation from the Department was at such officer's own request and not a result of such officer's own actions contrary to the policy of the Department or was not as a result of the retirement of that officer from the Department may make application for reinstatement as a commissioned officer of the division or section of the Department in which such officer was previously employed, provided such reinstated officer will be able to complete twenty (20) years of credited service by the time the reinstated officer reaches sixty-two (62) years of age.  The Commissioner may waive the requirements of possessing the number of semester hours or degree as required in subsection B of this section for any former commissioned officer making application for reinstatement as a commissioned officer of the Department.  The Commissioner may require the applicant for reinstatement to attend selected courses of instruction, as prescribed by the Commissioner.

2.  In the event of future hostilities wherein the Congress of the United States declares this nation in a state of war with a foreign nation, including military service brought about by the Vietnam War, any period of military service served by a commissioned officer of the Department shall be considered as continued service with such Department, provided such commissioned officer returns to duty with the Department within sixty (60) days after release from military service.

Added by Laws 1961, p. 323, § 2-105, eff. Sept. 1, 1961.  Amended by Laws 1961, p. 311, § 2; Laws 1965, c. 108, § 1, emerg. eff. May 12, 1965; Laws 1965, c. 429, § 3, emerg. eff. July 8, 1965; Laws 1967, c. 199, §§ 1, 2; Laws 1967, c. 349, § 2, emerg. eff. May 18, 1967; Laws 1969, c. 284, § 2, emerg. eff. April 25, 1969; Laws 1970, c. 244, § 2, eff. July 1, 1970; Laws 1971, c. 354, § 2, operative July 1, 1971; Laws 1973, c. 224, § 6, emerg. eff. May 24, 1973; Laws 1974, c. 291, § 3, operative July 1, 1974; Laws 1975, c. 321, § 3, operative July 1, 1975; Laws 1976, c. 242, § 3, operative July 1, 1976; Laws 1977, c. 249, § 3, operative July 1, 1977; Laws 1978, c. 271, § 3, operative July 1, 1978; Laws 1980, c. 357, § 1, eff. July 1, 1980; Laws 1981, c. 340, § 14, eff. July 1, 1981; Laws 1982, c. 352, § 11, operative July 1, 1982; Laws 1983, c. 302, § 3, emerg. eff. June 23, 1983; Laws 1984, c. 264, § 10, operative July 1, 1984; Laws 1986, c. 19, § 3, emerg. eff. March 17, 1986; Laws 1986, c. 279, § 10, operative July 1, 1986; Laws 1989, c. 295, § 12, operative July 1, 1989; Laws 1990, c. 315, § 1, eff. July 1, 1990; Laws 1992, c. 2, § 1, emerg. eff. March 18, 1992; Laws 1994, c. 218, § 3, eff. July 1, 1994; Laws 1998, c. 245, § 3, eff. July 1, 1998; Laws 2000, c. 195, § 1, eff. July 1, 2000; Laws 2000, c. 378, § 1, eff. Jan. 1, 2001; Laws 2001, c. 435, § 1, eff. July 1, 2001; Laws 2003, c. 461, § 3, eff. July 1, 2003; Laws 2004, c. 5, § 29, emerg. eff. March 1, 2004; Laws 2004, c. 418, § 3, eff. July 1, 2004.

NOTE:  Laws 2003, c. 279, § 1 repealed by Laws 2004, c. 5, § 30, emerg. eff. March 1, 2004.

§47-2-105.1.  Repealed by Laws 1988, c. 290, § 25, operative July 1, 1988.

§47-2-105.2.  Highway Patrol Academies.

The Department of Public Safety is authorized to conduct Highway Patrol Academies as may be required and within the funds available to the Department.  Provided, however, that no such academy shall be commenced nor shall any funds be expended for an academy until:

1.  The academy has been approved for implementation by the Contingency Review Board; or

2.  The Legislature has authorized the academy.

Added by Laws 1981, c. 264, § 8, emerg. eff. June 25, 1981.  Amended by Laws 2001, c. 89, § 1, eff. July 1, 2001; Laws 2003, c. 279, § 2, emerg. eff. May 26, 2003.

§47-2-105.3.  Repealed by Laws 1998, c. 245, § 10, eff. July 1, 1998.

§47-2-105.3a.  Executive security.

A.  Upon receipt from the Oklahoma State Bureau of Investigation of an investigative report pursuant to paragraph 9 of Section 150.2 of Title 74 of the Oklahoma Statutes, the Commissioner of Public Safety or a designee shall determine what, if any, executive security will be provided to the official by the Department of Public Safety.  Nothing in this subsection shall preclude the Commissioner from providing temporary executive security to an official of this state or of any political subdivision of the state, if essential, prior to the receipt of the investigative report from the Oklahoma State Bureau of Investigation.

B.  The Commissioner of Public Safety may, upon the request of a state agency head, appoint and commission qualified individuals to provide executive security for that agency.  The Commissioner shall determine the qualifications of the individuals, the authority level and the time period for the appointment and commission.

C.  The Commissioner of Public Safety shall, at the direction of the Governor, provide executive security for political candidates, foreign elected or appointed officials, visiting public officials, or any other person for whom executive security is deemed necessary by the Governor.

Added by Laws 1996, c. 281, § 2, emerg. eff. June 5, 1996.  Amended by Laws 2003, c. 199, § 6, eff. Nov. 1, 2003.

§47-2-105.4.  Salaries.

A. 1. a. Effective January 1, 2005, the annual salaries for the Commissioner of Public Safety, the Assistant Commissioner of Public Safety and the commissioned officers within the Highway Patrol Division shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, irregular shift pay, as authorized by Section 2-130.1 of this title:

Commissioner of Public Safety $88,400.00

Assistant Commissioner of Public Safety $82,614.00

Highway Patrol Colonel $82,614.00

Highway Patrol Lieutenant Colonel $74,127.00

Highway Patrol Major $67,118.00

Highway Patrol Captain $61,326.00

Highway Patrol First Lieutenant $56,543.00

Highway Patrol Supervisor $52,606.00

Highway Patrolman

Step 1 $36,711.00

Step 2 $38,377.00

Step 3 $40,123.00

Step 4 $41,953.00

Step 5 $43,871.00

Step 6 $45,881.00

Step 7 $49,387.00

Probationary Highway Patrolman $33,000.00

Cadet Highway Patrolman $30,000.00

b. On January 1, 2005, each Patrolman shall be assigned and the salary of such Patrolman shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Lake Patrol Division and the former Capitol Patrol Division of the Department of Public Safety.  Provided, however, no such Patrolman shall receive less than the salary the Patrolman was receiving on December 31, 2004.  If the number of completed years of service of such Patrolman exceeds seven (7) years on January 1, 2005, the Patrolman shall be assigned to and the Patrolman's salary adjusted to Step 7 of the salary schedule.

c. Beginning January 2, 2005, through June 30, 2005, inclusive, each Highway Patrolman shall receive upon the anniversary date of the Patrolman an annual salary increase to the step of the salary schedule provided for in subparagraph a of this paragraph which step number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Lake Patrol Division and the former Capitol Patrol Division, of the Department of Public Safety if the Patrolman, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

Provided, if the number of completed years of service on the anniversary date of the Patrolman is or exceeds seven (7) years, said Patrolman shall be assigned to, and the salary of the Patrolman adjusted to, Step 7 of said salary schedule.

2. a. Effective July 1, 2005, the annual salaries for the Commissioner of Public Safety, the Assistant Commissioner of Public Safety and the commissioned officers within the Highway Patrol Division shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Commissioner of Public Safety $89,100.00

Assistant Commissioner of Public Safety $83,314.00

Highway Patrol Colonel $83,314.00

Highway Patrol Lieutenant Colonel $74,827.00

Highway Patrol Major $67,818.00

Highway Patrol Captain $62,026.00

Highway Patrol First Lieutenant $57,243.00

Highway Patrol Supervisor $53,306.00

Highway Patrolman

Step 1 $36,711.00

Step 2 $38,377.00

Step 3 $40,123.00

Step 4 $41,953.00

Step 5 $43,871.00

Step 6 $45,881.00

Step 7 $50,087.00

Probationary Highway Patrolman $33,000.00

Cadet Highway Patrolman $30,000.00

b. On July 1, 2005, each Patrolman shall be assigned and the salary of such Patrolman shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Lake Patrol Division and the former Capitol Patrol Division of the Department of Public Safety.  Provided, however, no such Patrolman shall receive less than the salary the Patrolman was receiving on June 30, 2005.  If the number of completed years of service of such Patrolman exceeds seven (7) years on July 1, 2005, the Patrolman shall be assigned to and the Patrolman's salary adjusted to Step 7 of the salary schedule.

c. After July 1, 2005, each Highway Patrolman shall receive upon the anniversary date of the Patrolman an annual salary increase to the step of the salary schedule provided for in subparagraph b of this paragraph which step number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Lake Patrol Division and the former Capitol Patrol Division of the Department of Public Safety if the Patrolman, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

Provided, if the number of completed years of service on the anniversary date of the Patrolman is or exceeds seven (7) years, said Patrolman shall be assigned to, and the salary of the Patrolman adjusted to, Step 7 of said salary schedule.

3.  Except as provided in paragraphs 1 and 2 of this subsection, in any twelve-month period no Highway Patrolman shall receive:

a. a salary increase which exceeds an increase to the next higher step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, or

b. more than one such salary increase to the step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, unless salary increases are authorized by the Legislature.

Provided, however, such Patrolman shall receive the salary increase which results from a promotion to another position within the Highway Patrol Division.

4.  The steps prescribed for the position of Highway Patrolman in the salary schedule provided for in paragraphs 1 and 2 of this subsection are for salary and compensation purposes only.  No Highway Patrolman shall be reassigned to another such step of said salary schedule for the purposes of demotion, discipline, promotion, incentive, reward or for any other reason other than the salary increases provided for in paragraphs 1 and 2 of this subsection.

5.  Upon graduation from the Highway Patrol Academy, each Cadet Highway Patrolman shall be promoted to and shall receive the salary for the position of Probationary Highway Patrolman.  Upon completion of the one-year probationary period, as required in subsection C of Section 2-105 of this title, each Probationary Highway Patrolman shall be promoted to and shall receive the salary for Step 1 of the position of Highway Patrolman, as provided for in paragraph 1 or 2 of this subsection, as applicable.  Thereafter, the salary of such Patrolman shall be subject to the provisions of this subsection.

B.  The provisions of this section shall supersede all existing laws covering the salaries for the Commissioner of Public Safety, the Assistant Commissioner of Public Safety and the commissioned officers in the Highway Patrol Division of the Department of Public Safety.

Added by Laws 1988, c. 290, § 21, operative July 1, 1988.  Amended by Laws 1989, c. 295, § 13, operative July 1, 1989; Laws 1990, c. 258, § 59, operative July 1, 1990; Laws 1992, c. 118, § 1, emerg. eff. April 23, 1992; Laws 1992, c. 367, § 20, eff. July 1, 1992; Laws 1993, c. 190, § 1, emerg. eff. May 24, 1993; Laws 1994, c. 239, § 1; Laws 1996, c. 57, § 3, eff. July 1, 1996; Laws 1996, c. 300, § 1, eff. July 1, 1996; Laws 1997, c. 201, § 1, eff. Nov. 1, 1997; Laws 1998, c. 245, § 4, eff. Jan. 1, 1999; Laws 1999, c. 120, § 1, emerg. eff. April 26, 1999; Laws 2000, c. 37, § 10, eff. Oct. 1, 2000; Laws 2001, c. 435, § 2, eff. July 1, 2001; Laws 2004, c. 161, § 1, eff. Jan. 1, 2005.

§47-2-105.4A.  Size and Weight Enforcement Section of Oklahoma Highway Patrol Division created - Additional members of Highway Patrol - Purchase and maintenance of vehicles and equipment - Training.

There is hereby created within the Oklahoma Highway Patrol Division the Size and Weight Enforcement Section.  The Commissioner of Public Safety shall employ a minimum of twentyfive additional members of the Oklahoma Highway Patrol, one Captain, one First Lieutenant and three Second Lieutenant Supervisors and shall assign the twentyfive members of the Oklahoma Highway Patrol, one Captain, one First Lieutenant and three Second Lieutenant Supervisors to the Size and Weight Enforcement Section.  The Size and Weight Enforcement Section shall have the primary duty of the enforcement of the provisions of Section 14-101 et seq. of this title.

Said Commissioner shall purchase and maintain the necessary motor vehicle equipment, portable scales and other items of equipment and supplies and shall provide proper training necessary for the enforcement of the provisions of Section 14-101 et seq. of this title.

Laws 1949, p. 321, § 11, emerg. eff. May 31, 1949; Laws 1957, p. 439, § 1, emerg. eff. June 5, 1957; Laws 1967, c. 369, § 3, emerg. eff. May 22, 1967; Laws 1971, c. 129, § 1, emerg. eff. May 5, 1971; Laws 1979, c. 267, § 4, eff. July 1, 1979; Laws 1982, c. 352, § 17, emerg. eff. June 2, 1982; Laws 1992, c. 195, § 1, eff. July 1, 1992.  Renumbered from § 116.11 of this title by Laws 2001, c. 131, § 17, eff. July 1, 2001.

§47-2-105.4B.  Bomb Squad Section.

A.  There is hereby created within the Highway Patrol Division the Bomb Squad Section which shall consist of such employees the Commissioner of Public Safety deems necessary to carry out the provisions of Section 122.2 of Title 63 of the Oklahoma Statutes.

B.  The Commissioner is authorized to purchase and maintain necessary equipment and supplies and shall provide proper training necessary for the enforcement of the provisions of this section.

Added by Laws 2003, c. 168, § 4, eff. July 1, 2003.

§47-2-105.5.  Controlled substance screenings of applicants.

All applicants, including reinstatements, for all commissioned officer positions within the Department of Public Safety shall, prior to initial appointment or reinstatement, be required to submit to and successfully pass a controlled substance screening conducted by a National Institute on Drug Abuse (NIDA) certified laboratory.  The Commissioner of Public Safety shall establish the necessary procedures to implement this requirement; provided, the results of any such screening shall be considered exempt law enforcement records as prescribed in Section 24A.8 of Title 51 of the Oklahoma Statutes.  The Commissioner of Public Safety is authorized to expend the funds necessary to accomplish these screenings.

Added by Laws 1990, c. 315, § 2, eff. July 1, 1990.  Amended by Laws 1998, c. 245, § 5, eff. July 1, 1998; Laws 2004, c. 418, § 5, eff. July 1, 2004.

§47-2-105.6.  Lake Patrol Section - Powers, duties, responsibilities and authority - Reclassification of officers - Salaries.

A.  There is hereby created within the Oklahoma Highway Patrol Division of the Department of Public Safety a Lake Patrol Section which shall consist of such employees as may be necessary to enforce the provisions of Section 4001 et seq., Section 4101 et seq., and Section 4200 et seq. of Title 63 of the Oklahoma Statutes.  All commissioned officers of the Lake Patrol Section as designated by the Commissioner shall have the authority to stop and board any vessel subject to Section 4001 et seq. of Title 63 of the Oklahoma Statutes and make any necessary arrest for violations of Section 4001 et seq. of Title 63 of the Oklahoma Statutes or the rules promulgated by the Department of Public Safety or the Department of Wildlife Conservation or take any other action within their lawful authority.  Any statutory references to the Oklahoma Lake Patrol Division shall mean the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety.

B.  Any officer of the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety may request reclassification to the equivalent lateral position, rank and salary within the Oklahoma Highway Patrol Division and shall be reclassified to such position if the officer:

1.  Meets the requirements of paragraph 2 of subsection B of Section 2-105 of this title.  Provided, such officer shall be exempt from the maximum age limitation;

2.  Satisfactorily completes a course of training as prescribed by the Commissioner; and

3.  Serves a twelve-month probationary period which shall commence upon entering into the course of training required by paragraph 2 of this subsection.

C.  All commissioned officers of the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety shall have, in addition to their primary duty as prescribed in subsection A of this section, a secondary duty to enforce all state statutes, to make arrests for violations and to perform other duties as prescribed by the Commissioner.

D. 1. a. Effective January 1, 2005, the annual salaries for the commissioned officers within the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Patrol First Lieutenant $56,543.00

Patrol Supervisor $52,606.00

Patrolman

Step 6 $45,881.00

Step 7 $49,387.00

b. On January 1, 2005, each Patrolman shall be assigned and the salary of such Patrolman shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Lake Patrol Division of the Department of Public Safety.  Provided, however, no such Patrolman shall receive less than the salary the Patrolman was receiving on December 31, 2004.  If the number of completed years of service of such Patrolman exceeds seven (7) years on January 1, 2005, the Patrolman shall be assigned to and the Patrolman's salary adjusted to Step 7 of the salary schedule.

c. Beginning January 2, 2005, through June 30, 2005, inclusive, each Patrolman shall receive upon the anniversary date of the Patrolman an annual salary increase to the next higher step of the salary schedule provided for in subparagraph a of this paragraph if such Patrolman, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

If the number of completed years of service on the anniversary date of the Patrolman is or exceeds seven (7) years, the Patrolman shall be assigned to, and the salary of the Patrolman adjusted to, Step 7 of the salary schedule.

2. a. Effective July 1, 2005, the annual salaries for the commissioned officers within the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Patrol First Lieutenant $57,243.00

Patrol Supervisor $53,306.00

Patrolman

Step 6 $45,881.00

Step 7 $50,087.00

b. On July 1, 2005, each Patrolman shall be assigned and the salary of such Patrolman shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Lake Patrol Division of the Department of Public Safety.  Provided, however, no such Patrolman shall receive less than the salary the Patrolman was receiving on June 30, 2005.  If the number of completed years of service of such Patrolman exceeds seven (7) years on July 1, 2005, the Patrolman shall be assigned to and the Patrolman's salary adjusted to Step 7 of the salary schedule.

c. After July 1, 2005, each Highway Patrolman shall receive upon the anniversary date of the Patrolman an annual salary increase to the next higher step of the salary schedule provided for in subparagraph a of this paragraph if the Patrolman, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

If the number of completed years of service on the anniversary date of the Patrolman is or exceeds seven (7) years, the Patrolman shall be assigned to, and the salary of the Patrolman adjusted to, Step 7 of the salary schedule.

3.  Except as provided in paragraphs 1 and 2 of this subsection, in any twelve-month period no Patrolman shall receive:

a. a salary increase which exceeds an increase to the next higher step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, or

b. more than one such salary increase to the step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, unless salary increases are authorized by the Legislature.

Provided, however, such Patrolman shall receive the salary increase which results from a promotion to another position within the Oklahoma Highway Patrol Division.

4.  The steps prescribed for the position of Patrolman in the salary schedule provided for in paragraphs 1 and 2 of this subsection are for salary and compensation purposes only.  No Patrolman shall be reassigned to another such step of said salary schedule for the purposes of demotion, discipline, promotion, incentive, reward or for any other reason other than the salary increases provided for in paragraphs 1 and 2 of this subsection.

E.  The provisions of this section shall supersede all existing laws covering the salaries for the commissioned Patrolmen in the Lake Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety.

Added by Laws 1998, c. 245, § 6, eff. July 1, 1998.  Amended by Laws 2000, c. 37, § 11, eff. Oct. 1, 2000; Laws 2000, c. 195, § 2, eff. July 1, 2000; Laws 2001, c. 435, § 3, eff. July 1, 2001; Laws 2004, c. 161, § 2, eff. Jan. 1, 2005; Laws 2005, c. 1, § 44, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 364, § 1 repealed by Laws 2005, c. 1, § 45, emerg. eff. March 15, 2005.

§47-2-105.6A.  Repealed by Laws 2003, c. 461, § 20, eff. July 1, 2003.

§47-2-105.7.  Capitol Patrol Section - Authority - Reclassification - Salaries - Application.

A.  There is hereby created within the Oklahoma Highway Patrol Division of the Department of Public Safety a Capitol Patrol Section which shall consist of such employees as may be necessary to provide law enforcement services to all state buildings and properties, including grounds appurtenant thereto, within Oklahoma County and Tulsa County.  All commissioned officers of the Capitol Patrol Section as designated by the Commissioner shall have the authority to enforce all parking, traffic, and criminal laws within Oklahoma County and Tulsa County, and shall have the authority to perform other law enforcement duties within the state as prescribed by the Commissioner of Public Safety.

B.  A Patrolman shall not be promoted to the position of Capitol Patrol Sergeant.

C.  Any officer of the Capitol Patrol Section of the Oklahoma Highway Patrol Division may request reclassification to the equivalent lateral position, rank, and salary within the Oklahoma Highway Patrol Division and shall be reclassified to the position if the officer:

1.  Meets the requirements of paragraph 2 of subsection B of Section 2-105 of this title.  Provided, the officer shall be exempt from the maximum age limitation;

2.  Satisfactorily completes a course of training as prescribed by the Commissioner.  Provided, the course of training shall be comparable to the course of training conducted pursuant to paragraph 2 of subsection B of Section 2-105.6 of this title and shall be conducted and completed within six (6) months of the effective date of this act; and

3.  Serves a twelve-month probationary period which shall commence upon entering the course of training required by paragraph 2 of this subsection.

Such reclassified officer shall be subject to reassignment as determined by the Chief of the Oklahoma Highway Patrol Division.

D.  All commissioned officers of the Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety shall have, in addition to their primary duty as prescribed in subsection A of this section, a secondary duty to enforce all state statutes, to make arrests for violations and to perform other duties as prescribed by the Commissioner of Public Safety in accordance with Section 2-117 of this title.

E.  The Department of Central Services and the Oklahoma Capitol Improvement Authority shall provide office and operations space for the Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety.

F. 1. a. Effective January 1, 2005, the annual salaries for the commissioned officers within the Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Patrol First Lieutenant $56,543.00

Patrol Supervisor $52,606.00

Capitol Patrol Sergeant $50,946.00

Patrolman

Step 4 $41,953.00

Step 5 $43,871.00

Step 6 $45,881.00

Step 7 $49,387.00

b. On January 1, 2005, each Patrolman shall be assigned and the salary of such Patrolman shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Patrolman has in the Highway Patrol Division, including service in the former Capitol Patrol Division of the Department of Public Safety.  Provided, however, no such Patrolman shall receive less than the salary the Patrolman was receiving on December 31, 2004.  If the number of completed years of service of such Patrolman exceeds seven (7) years on January 1, 2005, the Patrolman shall be assigned to and the Patrolman's salary adjusted to Step 7 of the salary schedule.

c. Beginning January 2, 2005, through June 30, 2005, inclusive, each Patrolman shall receive upon the anniversary date of the Patrolman an annual salary increase to the next higher step of the salary schedule provided for in subparagraph a of this paragraph if such Patrolman, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

If the number of completed years of service on the anniversary date of the Patrolman is or exceeds seven (7) years, the Patrolman shall be assigned to, and the salary of the Patrolman adjusted to, Step 7 of the salary schedule.

2. a. Effective July 1, 2005, the annual salaries for the commissioned officers within the Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Patrol First Lieutenant $57,243.00

Patrol Supervisor $53,306.00

Capitol Patrol Sergeant $51,646.00

Patrolman

Step 4 $41,953.00

Step 5 $43,871.00

Step 6 $45,881.00

Step 7 $50,087.00

b. On July 1, 2005, each Patrolman shall be assigned and the salary of such Patrolman shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Patrolman has accumulated in the Highway Patrol Division, including service in the former Capitol Patrol Division of the Department of Public Safety.  Provided, however, no such Patrolman shall receive less than the salary the Patrolman was receiving on June 30, 2005.  If the number of completed years of service of such Patrolman exceeds seven (7) years on July 1, 2005, the Patrolman shall be assigned to and the Patrolman's salary adjusted to Step 7 of the salary schedule.

c. After July 1, 2005, each Patrolman shall receive upon the anniversary date of the Patrolman an annual salary increase to the next higher step of the salary schedule provided for in subparagraph a of this paragraph if the Patrolman, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

If the number of completed years of service on the anniversary date of the Patrolman is or exceeds seven (7) years, the Patrolman shall be assigned to, and the salary of the Patrolman adjusted to, Step 7 of the salary schedule.

3.  Except as provided in paragraphs 1 and 2 of this subsection, in any twelve-month period no Patrolman shall receive:

a. a salary increase which exceeds an increase to the next higher step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, or

b. more than one such salary increase to the step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, unless salary increases are authorized by the Legislature.

Provided, however, such Patrolman shall receive the salary increase which results from a promotion to another position within the Capitol Patrol Section.

4.  The steps prescribed for the position of Patrolman in the salary schedule provided for in paragraphs 1 and 2 of this subsection are for salary and compensation purposes only.  No Patrolman shall be reassigned to another such step of said salary schedule for the purposes of demotion, discipline, promotion, incentive, reward or for any other reason other than the salary increases provided for in paragraphs 1 and 2 of this subsection.

G.  The provisions of this section shall supersede all existing laws covering the salaries for the commissioned officers in the Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety.

Added by Laws 1998, c. 245, § 7, eff. Jan. 1, 1999.  Amended by Laws 2000, c. 37, § 12, eff. Oct. 1, 2000; Laws 2000, c. 378, § 2, eff. Jan. 1, 2001; Laws 2001, c. 435, § 4, eff. July 1, 2001 ; Laws 2004, c. 161, § 3, eff. Jan. 1, 2005; Laws 2004, c. 354, § 1, eff. July 1, 2004.

§47-2-105.8.  Communications Division - Bureaus - Salaries.

A.  There is hereby established the Communications Division within the Department of Public Safety.  This division shall be divided into a Dispatchers Bureau and a Technicians Bureau and such other bureaus as the Commissioner may direct.

B.  Before the Department of Public Safety may add or change any communication site or dispatch office, the Commissioner of Public Safety shall submit a plan for approval by the Legislature.

C. 1. a. Effective January 1, 2005, the annual salaries for the positions of Director, Coordinator, Superintendent, Supervisor and Dispatcher within the Communications Division shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Communications Director $48,615.00

Communications Coordinator $44,505.00

Communications Superintendent $40,768.00

Communications Supervisor $37,371.00

Communications Dispatcher

Step 1 $28,631.00

Step 2 $29,297.00

Step 3 $29,979.00

Step 4 $30,678.00

Step 5 $31,395.00

Step 6 $32,130.00

Step 7 $34,283.00

Probationary Communications Dispatcher $25,000.00

b. On January 1, 2005, each Communications Dispatcher shall be assigned and the salary of such Dispatcher shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Dispatcher has accumulated in the Communications Division of the Department of Public Safety.  Provided, however, no such Dispatcher shall receive less than the salary the Dispatcher was receiving on December 31, 2004.  If the number of completed years of service of such Dispatcher exceeds seven (7) years on January 1, 2005, the Dispatcher shall be assigned to and the Dispatcher's salary adjusted to Step 7 of the salary schedule.

c. Beginning January 2, 2005, through June 30, 2005, inclusive, each Communications Dispatcher shall receive upon the anniversary date of such Dispatcher an annual salary increase to the next higher step of the salary schedule provided for in  subparagraph a of this paragraph if such Dispatcher, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

If the number of completed years of service on the anniversary date of the Dispatcher is or exceeds seven (7) years, the Dispatcher shall be assigned to, and the salary of the Dispatcher adjusted to, Step 7 of the salary schedule.

2. a. Effective July 1, 2005, the annual salaries for the positions of Director, Coordinator, Superintendent, Supervisor and Dispatcher within the Communications Division shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay, as authorized by Section 840-2.18 of Title 74 of the Oklahoma Statutes, expense allowance, as authorized by Section 2-130 of this title, and irregular shift pay, as authorized by Section 2-130.1 of this title:

Communications Director $49,315.00

Communications Coordinator $45,205.00

Communications Superintendent $41,468.00

Communications Supervisor $38,071.00

Communications Dispatcher

Step 1 $28,631.00

Step 2 $29,297.00

Step 3 $29,979.00

Step 4 $30,678.00

Step 5 $31,395.00

Step 6 $32,130.00

Step 7 $34,983.00

Probationary Communications Dispatcher $25,349.00

b. On July 1, 2005, each Communications Dispatcher shall be assigned and the salary of such Dispatcher shall be adjusted to the salary schedule provided for in subparagraph a of this paragraph.  Such initial adjustment of salaries shall be to the step whose number corresponds to the number of completed years of service the Dispatcher has accumulated in the Communications Division of the Department of Public Safety.  Provided, however, no such Dispatcher shall receive less than the salary the Dispatcher was receiving on June 30, 2005.  If the number of completed years of service of such Dispatcher exceeds seven (7) years on July 1, 2005, the Dispatcher shall be assigned to and the Dispatcher's salary adjusted to Step 7 of the salary schedule.

c. After July 1, 2005, each Communications Dispatcher shall receive upon the anniversary date of the Dispatcher an annual salary increase to the next higher step of the salary schedule provided for in subparagraph a of this paragraph if the Dispatcher, within the preceding twelve-month period:

(1) has achieved a satisfactory Performance Rating Score,

(2) has not received any disciplinary action which has resulted in any suspension from the Department for a period of ten (10) or more days, and

(3) has not received any disciplinary action which has resulted in demotion.

If the number of completed years of service on the anniversary date of the Dispatcher is or exceeds seven (7) years, the Dispatcher shall be assigned to, and the salary of the Dispatcher adjusted to, Step 7 of the salary schedule.

3.  Except as provided in paragraphs 1 and 2 of this subsection, in any twelve-month period no Dispatcher shall receive:

a. a salary increase which exceeds an increase to the next higher step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, or

b. more than one such salary increase to the step of the salary schedule provided for in paragraphs 1 and 2 of this subsection, unless salary increases are authorized by the Legislature.

Provided, however, such Dispatcher shall receive the salary increase which results from a promotion to another position within the Communications Division.

4.  The steps prescribed for the position of Communications Dispatcher in the salary schedule provided for in paragraphs 1 and 2 of this subsection are for salary and compensation purposes only.  No Communications Dispatcher shall be reassigned to another such step of said salary schedule for the purposes of demotion, discipline, promotion, incentive, reward or for any other reason other than the salary increases provided for in paragraphs 1 and 2 of this subsection.

5.  Upon completion of the one-year probationary period as required in subsection D of Section 840-4.13 of Title 74 of the Oklahoma Statutes, each Probationary Communications Dispatcher shall be promoted to and shall receive the salary for Step 1 of the position of Communications Dispatcher, as provided for in paragraph 1 or 2 of this subsection, whichever is applicable.  Thereafter, the salary of such Dispatcher shall be subject to the provisions of this subsection.

D.  The provisions of this section shall supersede all existing laws covering the salaries for the positions in the Communications Division of the Department of Public Safety.

Added by Laws 1998, c. 245, § 8, eff. July 1, 1998.  Amended by Laws 2000, c. 37, § 13, eff. Oct. 1, 2000; Laws 2000, c. 195, § 3, eff. July 1, 2000; Laws 2004, c. 161, § 4, eff. Jan. 1, 2005.

§47-2-105A.  Training Specialist III employees of Department - Transfer to Capitol Patrol Section of Highway of Patrol Division - Salary.

A.  On July 1, 2003, each employee of the Department of Public Safety who is classified as a Training Specialist III, who is certified as a full-time law enforcement officer by the Council on Law Enforcement Education and Training, and who is commissioned by the Commissioner of Public Safety as a police officer of the Department shall be reclassified and transferred to the Capitol Patrol Section of the Highway Patrol Division of the Department as provided in this section.

B.  On July 1, 2003, each employee described in subsection A of this section shall be reclassified as a Patrolman in the Capitol Patrol Section of the Highway Patrol Division of the Department and assigned to the salary schedule provided in paragraph 1 of subsection F of Section 2-105.7 of Title 47 of the Oklahoma Statutes to the step which is nearest, but not more than, the salary the employee was earning on June 30, 2003.  The sole purpose of this subsection is to reclassify and assign each of the employees specified in subsection A of this section to a position and step in conformity with the salary schedule.  It is not the intent of this subsection to modify in any way the salary that the employee was earning on June 30, 2003.  Therefore, the annual salary of the employee shall not be changed as a result of being reclassified and assigned to said salary schedule, and if the salary of the employee as of June 30, 2003, does not correspond to one of the steps, then the salary shall remain off step until the provisions of subsection C of this section are applicable.

C.  After July 1, 2003, each reclassified and transferred employee described in subsection A of this section shall receive upon the anniversary date of the reclassified and transferred employee, an annual salary increase to the next step of the salary schedule provided for in paragraph 1 of subsection F of Section 2-105.7 of Title 47 of the Oklahoma Statutes, and shall for each fiscal year thereafter receive an annual salary increase to the subsequent step of the salary schedule until that reclassified and transferred employee reaches Step 14 of the schedule.

Added by Laws 2003, c. 461, § 4, eff. July 1, 2003.  Amended by Laws 2004, c. 418, § 4, eff. July 1, 2004.

§47-2-105B.  Position of Chaplain.

Subject to the availability of funds, the Commissioner of Public Safety or the Chief of the Highway Patrol Division is authorized to employ a Chaplain within the Department of Public Safety for the purpose of providing counseling services to employees or immediate family members thereof when such counseling services are needed as a direct result of such employee's performance of official duties and to carry out any other duties and responsibilities assigned by the Commissioner or the Chief of the Oklahoma Highway Patrol.  The position of Chaplain shall be an unclassified position with salary and benefits set by the Commissioner not to exceed the salary of a Highway Patrolmen at the rank of Trooper with fifteen (15) years of service to the Department of Public Safety.  "Chaplain" means an ordained or authorized pastor, minister, priest or other ecclesiastical dignitary of any denomination who has been duly ordained or authorized by the church to which such person belongs.

Added by Laws 2003, c. 461, § 5, eff. July 1, 2003.

§472106.  Driver License Administration.

A.  There is hereby established in the Department of Public Safety an administrative unit to be known as the Driver License Administration, which shall be divided into the Driver License Examining Division, the Driver License Services Division, the Driver Improvement Division, the Financial Responsibility Division, and such other divisions as the Commissioner of Public Safety may direct.

B.  The Driver License Examining Division shall consist of noncommissioned classified employees of the Department who may administer tests for the purpose of issuing driver licenses pursuant to Chapter 6 of this title.

C.  Any employee appointed to the position of Driver License Examiner shall be not less than twentyone (21) nor more than sixtyfive (65) years of age and any person appointed to the position of Senior Driver License Examiner shall have held the position of Driver License Examiner with the Department for not less than three (3) years immediately preceding such appointment.

D.  1.  Any person appointed to any position created pursuant to this section shall:

a. be a citizen of the State of Oklahoma,

b. be of good moral character,

c. possess a high school diploma or General Educational Development equivalency certificate, and

d. meet physical and mental standards as the Commissioner may prescribe.  The scope of the physical and mental examinations for persons appointed as a Driver License Examiner or Senior Driver License Examiner shall be as prescribed by the Commissioner.

2.  Any person appointed to the position of Driver License Examiner shall be required to complete satisfactorily a course of training as prescribed by the Commissioner.

E.  Drunkenness, being under the influence of an intoxicating substance or any conduct not becoming an officer or public employee shall be sufficient grounds for the removal of any employee appointed pursuant to this section.

Added by Laws 1961, p. 325, § 2-106, eff. Sept. 1, 1961.  Amended by Laws 1961, p. 313, § 3, emerg. eff. Aug. 7, 1961; Laws 1965, c. 429, § 4, emerg. eff. July 8, 1965; Laws 1967, c. 199, § 3; Laws 1967, c. 349, §§ 3, 4, emerg. eff. May 18, 1967; Laws 1969, c. 284, § 3, emerg. eff. April 25, 1969; Laws 1970, c. 244, § 3, eff. July 1, 1970; Laws 1971, c. 354, § 3, operative July 1, 1971; Laws 1972, c. 234, § 2, operative July 1, 1972; Laws 1973, c. 224, § 3, emerg. eff. May 24, 1973; Laws 1974, c. 291, § 4, operative July 1, 1974; Laws 1975, c. 321, § 4, operative July 1, 1975; Laws 1976, c. 242, § 4, operative July 1, 1976; Laws 1977, c. 249, § 4, operative July 1, 1977; Laws 1978, c. 271, § 4, operative July 1, 1978; Laws 1979, c. 267, § 3, eff. July 1, 1979; Laws 1980, c. 350, § 3, eff. July 1, 1980; Laws 1981, c. 340, § 15, eff. July 1, 1981; Laws 1982, c. 352, § 12, operative July 1, 1982; Laws 1987, c. 205, § 68, operative July 1, 1987; Laws 2002, c. 397, § 6, eff. Nov. 1, 2002.

§47-2-106.1.  Permit clerks and supervisor.

Subject to the Merit System laws, the Commissioner of Public Safety is hereby authorized to employ a supervisor of permit clerks, headquarters permit clerks and additional permit clerks, who shall have the duty to issue oversize and/or overweight permits in accordance with the terms of Chapter 14 of this title and to collect the fees therefor and to remit the same to the Oklahoma Tax Commission.

Laws 1949, p. 321, § 12; Laws 1957, p. 439, § 2; Laws 1971, c. 129, § 2, emerg. eff. May 5, 1971; Laws 1972, c. 234, § 3, operative July 1, 1972; Laws 1974, c. 291, § 7, operative July 1, 1974; Laws 1975, c. 321, § 7, operative July 1, 1975; Laws 1976, c. 242, § 7, operative July 1, 1976; Laws 1977, c. 249, § 7, operative July 1, 1977; Laws 1978, c. 271, § 5, operative July 1, 1978; Laws 1979, c. 267, § 5, eff. July 1, 1979; Laws 1980, c. 350, § 4, eff. July 1, 1980; Laws 1981, c. 340, § 16, eff. July 1, 1981.  Renumbered from Section 116.12 of this title by Laws 2001, c. 131, § 17, eff. July 1, 2001.

§472107.  Traveling expenses of assistants and other employees  Equipment.

In addition to the salaries or wages of assistants or other employees in the Department of Public Safety when deemed necessary in connection with the discharge of their duties respectively assigned or delegated to them, such assistants or employees shall be allowed and paid traveling expenses incurred in the discharge of their respective duties, in accordance with the provisions of the State Travel Reimbursement Act, Sections 500.1 through 500.19 of Title 74 of the Oklahoma Statutes, which shall be paid from the same fund and in the same manner as the payment of all other salaries and expenses of the Department; provided, however, when deemed necessary by the Commissioner of Public Safety, it shall be and he is hereby authorized and empowered to purchase motor vehicles and other equipment for use by said Department.  The Commissioner of Public Safety shall prepare and deliver to the Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives a current vehicle fleet management and replacement plan and a complete inventory of all vehicles in use by the Department on the first legislative day of each year.  The provisions of this act are to supersede all existing law; provided only that all provisions of this section are subject to provisions of general law governing appropriation, expenditure and availability of funds.

Laws 1961, p. 326, § 2-107, eff. Sept. 1, 1961; Laws 1970, c. 96, § 1, emerg. eff. March 30, 1970; Laws 1971, c. 19, § 1, emerg. eff. March 16, 1971; Laws 1973, c. 220, § 5, emerg. eff. May 24, 1973; Laws 1975, c. 231, § 6, emerg. eff. May 30, 1975; Laws 1976, c. 241, § 7, emerg. eff. June 15, 1976; Laws 1979, c. 243, § 11, emerg. eff. June 1, 1979; Laws 1982, c. 352, § 13, emerg. eff. June 2, 1982; Laws 1993, c. 181, § 2, eff. Sept. 1, 1993.

§472108.  Powers and duties of commissioner.

A.  The Commissioner is hereby vested with the power and is charged with the duty of observing, administering, and enforcing the provisions of this title and of all laws regulating the operation of vehicles or the use of the highways, the enforcement and administration of which are now or hereafter vested in the Department.  The Commissioner may appoint any employee of the Department to serve as the personal representative of the Commissioner for the purpose of fulfilling any such duty or combination of duties.

B.  The Commissioner is hereby authorized to adopt and enforce such rules as may be necessary to carry out the provisions of this act and any other laws the enforcement and administration of which are vested in the Department.

C.  The Commissioner may adopt an official seal for the use of the Department.

D.  The Commissioner may adopt an authorized facsimile signature of the Commissioner, and may appoint any employee of the Department to serve as the personal representative of the Commissioner for the purpose of affixing the authorized facsimile signature of the Commissioner to administrative letters, notices, and orders to enforce the provisions of the law.  Provided, however, it shall be unlawful and shall constitute the crime of forgery to affix or endorse the facsimile signature of the Commissioner, as herein provided, to any instrument, voucher, check, claim, or draft for the payment of money due and owing to the State of Oklahoma.  In lieu of the signature of the Commissioner or the authorized facsimile signature of the Commissioner, the Commissioner may direct and authorize any employee of the Department to affix the signature of the employee to administrative letters, notices, and orders to enforce the provisions of the law.

Added by Laws 1961, p. 327, § 2108, eff. Sept. 1, 1961.  Amended by Laws 2004, c. 130, § 6, emerg. eff. April 20, 2004.

§47-2-109.  Commissioner to prescribe forms.

The Commissioner shall prescribe and provide suitable forms of applications, driver licenses and all other forms requisite or deemed necessary to carry out the provisions of this title and any other laws the enforcement and administration of which are vested in the Department.

Added by Laws 1961, p. 327, § 2-109, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 23, § 5, eff. Nov. 1, 1995.

§47-2-109.1.  Charging and collection of fees - Forms of payment.

A.  The Commissioner of Public Safety shall charge and collect the fees required to be paid to the Department of Public Safety.

B.  Payments for any fees required to be paid by any person to the Department of Public Safety, except as otherwise provided by law, may be made by:

1.  The person's personal or company check, as prescribed by rules of the Department;

2.  Cash, if paid in person;

3.  Money order or certified check; or

4.  A nationally recognized credit card issued to the person.  The Commissioner may add an amount equal to four percent (4%) of the amount of such payment as a convenience fee for credit card payments.  Such convenience fee shall be deposited in the State Treasury to the credit of the Department of Public Safety Revolving Fund.  For purposes of this paragraph, "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or by any other name, issued with or without fee by the issuer for the use of the cardholder in obtaining goods, services, or anything else of value on credit which is accepted by more than one thousand merchants in this state.  The Commissioner shall determine which nationally recognized credit cards will be accepted; provided, however, the Commissioner must ensure that no loss of state revenue will occur by the use of such card.

Added by Laws 2001, c. 100, § 1, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 397, § 7, eff. Nov. 1, 2002.

§472110.  Authority to administer oaths and acknowledge signatures - Release of records - Confidentiality of certain information.

A.  Officers and employees of the Department of Public Safety designated by the Commissioner, for the purpose of administering the motor vehicle laws, are authorized to administer oaths and acknowledge signatures and shall do so without fee.

B.  The Commissioner and such officers of the Department as the Commissioner may designate are hereby authorized to prepare under the seal of the Department and deliver upon request a certified copy of any record of the Department, charging a fee of Three Dollars ($3.00) for each record so certified, and every such certified copy shall be admissible in any proceeding in any court in like manner as the original thereof.  A certification fee shall be charged:

1.  Only if the person requesting the record specifically requests that the record be certified; and

2.  In addition to the copying and reproduction fees provided by the Oklahoma Open Records Act or any other applicable law.

C.  The Commissioner and any other officers of the Department as the Commissioner may designate are hereby authorized to provide a copy of any record required to be maintained by the Department at no charge to any of the following government agencies when requested in the performance of official governmental duties:

1.  The driver license agency of any other state;

2.  Any court, district attorney or municipal prosecutor in this state or any other state;

3.  Any law enforcement agency in this state or any other state or any federal agency empowered by law to make arrests for public offenses;

4.  Any public school district in this state for purposes of verifying the driving record of a currently employed school bus driver or person making application for employment as a school bus driver; or

5.  Any state agency in this state.

D.  Any record required to be maintained by the Department may be released to any other entity free of charge when the release of the record would be for the benefit of the public, as determined by the Commissioner or a designee of the Commissioner.

E.  The following records shall be provided by the Department to any authorized recipient, pursuant to the provisions of the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725, upon payment of the appropriate fees for the records:

1.  A Motor Vehicle Report, as defined in Section 6-117 of this title; and

2.  A copy of any driving record related to the Motor Vehicle Report.

F.  1.  The provisions of subsections B, D, and E of this section and the Open Records Act shall not apply to the release of personal information from any driving record of any person.  Such personal information shall be confidential except as provided for in this subsection or in the provisions of the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725.  Upon written request to the Commissioner of Public Safety by a law enforcement agency or another state's or country's driver licensing agency for personal information on a specific individual, as named or otherwise identified in the written request, to be used in the official capacity of the agency, the Commissioner may release such personal information to the agency pursuant to the provisions of the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725.

2.  For the purposes of this subsection, "personal information" means information which identifies a person, including but not limited to a photograph or image in computerized format of the person, fingerprint image in computerized format, signature or signature in computerized format, social security number, residence address, mailing address, and medical or disability information.

Added by Laws 1961, p. 327, § 2-110, eff. Sept. 1, 1961.  Amended by Laws 1983, c. 286, § 11, operative July 1, 1983; Laws 1999, c. 80, § 1, eff. Nov. 1, 1999; Laws 2000, c. 342, § 1, eff. July 1, 2000; Laws 2001, c. 361, § 2, eff. July 1, 2001; Laws 2002, c. 86, § 2, emerg. eff. April 17, 2002; Laws 2004, c. 130, § 7, emerg. eff. April 20, 2004; Laws 2005, c. 199, § 1, eff. Nov. 1, 2005.

§472111.  Records of Department.

A.  All records of the Department, other than those declared by law to be confidential for the use of the Department, shall be open to public inspection during office hours.

B.  The Commissioner shall supervise the maintaining of all records of the Department and shall adopt rules concerning the destruction and retention of records.  Records of the Department shall not be subject to the provisions of:

1.  Sections 305 through 317 of Title 67 of the Oklahoma Statutes or be transferred to the custody or control of the State Archives Commission;

2.  Section 590 of Title 21 of the Oklahoma Statutes; or

3.  The Records Management Act, Sections 201 through 215 of Title 67 of the Oklahoma Statutes.

The Commissioner may, pursuant to an adopted rule, order destruction of records deemed to be no longer of value to the Department in carrying out the powers and duties of the Department.

C.  1.  The Commissioner may cause any or all records kept by the Department of Public Safety to be photographed, microphotographed, photostated, reproduced on film, or stored on computer storage medium.  The film or reproducing material shall be of durable material, and the device used to reproduce the records on the film or reproducing material shall accurately reproduce and perpetuate the original records in all detail.

2.  The photostatic copy, photograph, microphotograph, photographic film or computerized image of the original records shall be deemed to be an original record for all purposes and shall be admissible as evidence in all courts or administrative agencies.  A facsimile, exemplification, or certified copy thereof shall be deemed to be a transcript, exemplification, or certified copy of the original.

3.  The photostatic copies, photographs, microphotographs, reproductions on film, or computerized images shall be placed in conveniently accessible files and provisions made for preserving, examining, and using the copies, photographs, microphotographs, reproductions on film and computerized images.  The Commissioner of Public Safety is empowered to authorize the disposal, archival storage, or destruction of the original records or papers.

Added by Laws 1961, p. 327, § 2111, eff. Sept. 1, 1961.  Amended by Laws 2000, c. 342, § 2, eff. July 1, 2000; Laws 2005, c. 199, § 2, eff. Nov. 1, 2005.

§47-2-112.  Authority to grant or refuse applications - Confiscation of documents.

The Department shall examine and determine the genuineness, regularity and legality of every application, driver license and any other application lawfully made to the Department, and may in all cases make investigation as may be deemed necessary or require additional information, and shall reject any such application if not satisfied of the genuineness, regularity or legality thereof or the truth of any statement contained therein, or for any other reason, when authorized by law.  If a person making application to the Department presents any document to the Department which the Department has reason to believe is false, fraudulent, or being used by a person not authorized to use such document, the Department shall confiscate the document until such time it is determined by the Department whether the document is false, fraudulent, or being used by a person not authorized to use such document.

Added by Laws 1961, p. 327, § 2-112, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 23, § 6, eff. Nov. 1, 1995; Laws 2003, c. 461, § 6, eff. July 1, 2003.

§472113.  Seizure of documents and plates.

The Department is hereby authorized to take possession of any certificate of title, registration card, permit, license or registration plate issued by the State of Oklahoma upon expiration, revocation, cancellation or suspension thereof, or which is fictitious, or which has been unlawfully or erroneously issued.

Laws 1961, p. 328, § 2113.

§47-2-114.  Distribution of synopsis of laws.

The Department may publish a synopsis or summary of the laws of this state regulating the operation of vehicles and may deliver a copy thereof to any person.

Added by Laws 1961, p. 328, § 2-114, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 23, § 7, eff. Nov. 1, 1995.

§472115.  Department may summon witnesses and take testimony.

(a) The Commissioner and officers of the Department designated by him shall have authority to summon witnesses to give testimony under oath or to give written deposition upon any matter under the jurisdiction of the Department.  Such summons may require the production of relevant books, papers and records.

(b) Every such summons shall be served at least five (5) days before the return date, either by personal service made by any person over eighteen (18) years of age or by registered mail, but return acknowledgement is required to prove such latter service. Failure to obey such a summons so served shall constitute a misdemeanor. The fees for the attendance and travel of witnesses shall be the same as for witnesses before the district court and shall be paid from the Public Safety Fund.

(c) The district court, where not otherwise provided, shall have jurisdiction, upon application by the Commissioner, to enforce all lawful orders of the Commissioner under this section.

Laws 1961, p. 328, § 2115.

§472116.  Giving of notice.

Whenever the Department is authorized or required to give any notice under this act or other law regulating the operation of vehicles, unless a different method of giving such notice is otherwise expressly prescribed, such notice shall be given either by personal delivery thereof to the person to be so notified or by deposit in the United States mail of such notice in an envelope with first class postage prepaid, addressed to such person at the address as shown by the records of the Department.  The giving of notice by mail is complete upon the expiration of ten (10) days after such deposit of said notice. Proof of the giving of notice in either such manner may be made by the certificate of any officer or employee of the Department or affidavit of any person over eighteen (18) years of age, naming the person to whom such notice was given and specifying the time, place and manner of the giving thereof.

Amended by Laws 1986, c. 279, § 11, operative July 1, 1986.

§47-2-117.  Police authority of Department - Traffic-related enforcement authority on National System of Interstate and Defense Highways - Special traffic-related enforcement in municipalities.

A.  The Commissioner of Public Safety and each officer of the Department of Public Safety, as designated and commissioned by the Commissioner, are hereby declared to be peace officers of the State of Oklahoma and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of the state.  Such officers shall have the powers and authority now and hereafter vested by law in other peace officers, including the right and power of search and seizure, except the serving or execution of civil process, and the right and power to investigate and prevent crime and to enforce the criminal laws of this state.

B.  The officers of the Department shall have the following authority, responsibilities, powers and duties:

1.  To enforce the provisions of this title and any other law regulating the operation of vehicles or the use of the highways, including, but not limited to, the Motor Carriers Act of this state, or any other laws of this state by the direction of the Governor;

2.  To arrest without writ, rule, order or process any person detected by them in the act of violating any law of the state;

3.  When the officer is in pursuit of a violator or suspected violator and is unable to arrest such violator or suspected violator within the limits of the jurisdiction of the Oklahoma Highway Patrol Division, to continue in pursuit of such violator or suspected violator into whatever part of the state may be reasonably necessary to effect the apprehension and arrest of the same, and to arrest such violator or suspected violator wherever the violator may be overtaken;

4.  To assist in the location of stolen property, including livestock and poultry or the carcasses thereof, and to make any inspection necessary of any truck, trailer or contents thereof in connection therewith;

5.  At all times to direct all traffic in conformance with law and, in the event of a fire, or other emergency, or to expedite traffic, or to insure safety, to direct traffic as conditions may require, notwithstanding the provisions of law;

6.  To require satisfactory proof of ownership of the contents of any motor vehicle, including livestock, poultry or the carcasses thereof.  In the event that the proof of ownership is not satisfactory, it shall be the duty of the officer to take the motor vehicle, driver, and the contents of the motor vehicle into custody and deliver the same to the sheriff of the county wherein the cargo, motor vehicle and driver are taken into custody;

7.  When on duty, upon reasonable belief that any vehicle is being operated in violation of any provisions of this title, or any other law regulating the operation of vehicles, to require the driver thereof to stop and exhibit his or her driver license and the certificate of registration issued for the vehicle, if required to be carried in the vehicle pursuant to paragraph 3 of subsection A of Section 1113 of this title, and submit to an inspection of such vehicle, the license plates and certificate of registration thereon, if applicable, or to any inspection and test of the equipment of such vehicle;

8.  To inspect any vehicle of a type required to be registered hereunder in any public garage or repair shop or in any place where such vehicles are held for sale or wrecking, for the purpose of locating stolen vehicles and investigating the title and registration thereof;

9.  To serve all warrants relating to the enforcement of the laws regulating the operation of vehicles or the use of the highways and bench warrants issued for nonpayment of fines and costs for moving traffic violations;

10.  To investigate and report traffic collisions on all interstate and defense highways and on all highways outside of incorporated municipalities, and may investigate traffic collisions within any incorporated municipality upon request of the local law enforcement agency, and to secure testimony of witnesses or of persons involved;

11.  To investigate reported thefts of motor vehicles, trailers and semitrailers;

12.  To stop and inspect any motor vehicle or trailer for such mechanical tests as may be prescribed by the Commissioner to determine the roadworthiness of the vehicle.  Any vehicle which may be found to be unsafe for use on the highways may be ordered removed from said highway until such alterations or repairs have been made that will render said vehicle serviceable for use on the highway;

13.  To stop and inspect the contents of all motor vehicles to ascertain whether or not the provisions of all general laws are being observed;

14.  To enforce the laws of the state relating to the registration and licensing of motor vehicles;

15.  To enforce the laws relating to the operation and use of vehicles on the highway;

16.  To enforce and prevent, on the roads of the state highway system, the violation of the laws relating to the size, weight, and speed of commercial motor vehicles and all laws designed for the protection of the highway pavements and structures on such highways;

17.  To investigate and report to the Corporation Commission and the Oklahoma Tax Commission violation of their rules and the laws governing the transportation of persons and property by motor transportation companies and all other motor carriers for hire;

18.  To investigate and report violations of all laws relating to the collection of excise taxes on motor vehicle fuels;

19.  To regulate the movement of traffic on the roads of the state highway system;

20.  Whenever possible, to determine persons causing or responsible for the breaking, damaging, or destruction of any improved surfaced roadway, structure, sign, marker, guardrail, or any other appurtenance constructed or maintained by the Department of Transportation, and to arrest persons responsible therefor and to bring them before the proper officials for prosecution;

21.  To investigate incidents involving an employee of the Department, when such incidents are related to the performance of the duties of the employee; and

22.  To initiate or assist in manhunts and fugitive apprehensions.

C.  Whenever any person is arrested by a patrol officer for a traffic violation the provisions of Sections 16101 through 16114 of this title shall apply.

D.  1.  Except as provided in this subsection, the powers and duties conferred on the Commissioner and officers of the Department of Public Safety shall not limit the powers and duties of sheriffs or other peace officers of the state or any political subdivision of the state.

2.  The Oklahoma Highway Patrol Division shall have primary law enforcement authority respecting trafficrelated offenses upon the National System of Interstate and Defense Highways, and may have special law enforcement authority on those portions of the federal-aid primary highways and the state highway system which are located within the boundaries and on the outskirts of a municipality, and designated by the Commissioner of Public Safety for such special law enforcement authority.  As used in this subsection "outskirts of a municipality" means and shall be determined by presence of the following factors:

a. low land use density,

b. absence of any school or residential subdivision requiring direct ingress or egress from the highway, and

c. a scarcity of retail or commercial business abutting the highway.

3.  The Commissioner may designate any portion of the National System of Interstate and Defense Highways, and those portions of the federal-aid primary highways and the state highway system which are located within the boundaries of and on the outskirts of a municipality for special traffic-related enforcement by the Oklahoma Highway Patrol Division and issue a written notice to any other law enforcement agency affected thereby.  Upon receipt of such notice, the affected law enforcement agency shall not regulate traffic nor enforce trafficrelated statutes or ordinances upon such designated portion of the National System of Interstate and Defense Highways or such designated portions of the federal-aid primary highways and the state highway system without prior coordination and written approval of the Commissioner.

4.  Any person may request the Commissioner to investigate the traffic-related enforcement practices of a municipal law enforcement agency whose jurisdiction includes portions of the federal-aid primary highways, the state highway system, or both located within the boundaries of and on the outskirts of the municipality.  Such request shall state that the requester believes the enforcement practices are being conducted:

a. within the boundaries of and on the outskirts of the municipality, and

b. for the purpose of generating more than fifty percent (50%) of the revenue needed for the operation of the municipality.

5.  Upon receipt of a request pursuant to paragraph 4 of this subsection, the Commissioner shall investigate the traffic-related enforcement practices of the municipal law enforcement agency and the receipts and expenditures of the municipality.  Both the law enforcement agency and the municipality shall cooperate fully with the Commissioner in such an investigation.  Upon the completion of the investigation, the Commissioner shall submit a report of the results of the investigation to the Attorney General, who shall make a determination within sixty (60) days of receipt of the report as to whether the enforcement practices of the municipal law enforcement agency are being conducted as provided in subparagraphs a, b and c of paragraph 4 of this subsection.  Upon a determination that the enforcement practices are not being conducted in such a manner, the Attorney General shall notify the Commissioner in writing, and the Commissioner shall take no action to make a designation as provided in paragraph 3 of this subsection.  Upon a determination that the enforcement practices are being conducted as provided in subparagraphs a, b and c of paragraph 4 of this subsection, the Attorney General shall notify the Commissioner in writing, and the Commissioner shall make the designation of special traffic-related enforcement as provided in paragraph 3 of this subsection, which shall stay in force for such time as determined by the Commissioner.

E.  Nothing in this section shall limit a member of the Oklahoma Highway Patrol Division from requesting assistance from any other law enforcement agency nor limit officers of such agency from rendering the requested assistance.  The officer and the law enforcement agency responding to the request of the member of the Oklahoma Highway Patrol Division or sheriff's department shall have the same rights and immunities as are possessed by the Oklahoma Highway Patrol Division.

F.  No state official shall have any power, right, or authority to command, order, or direct any commissioned law enforcement officer of the Department of Public Safety to perform any duty or service contrary to the provisions of this title or any other laws of this state.

Added by Laws 1961, p. 328, § 2-117, eff. Sept. 1, 1961.  Amended by Laws 1982, c. 16, § 1, emerg. eff. March 23, 1982; Laws 1987, c. 6, § 15, emerg. eff. March 16, 1987; Laws 1990, c. 259, § 4, eff. Sept. 1, 1990; Laws 1996, c. 324, § 4; Laws 2003, c. 404, § 1, eff. Nov. 1, 2003; Laws 2004, c. 418, § 6, eff. July 1, 2004; Laws 2005, c. 190, § 8, eff. Sept. 1, 2005.

§472117.1.  Investigation and report of violation of rules and regulations governing transportation of persons and property.

A.  It shall be the duty of the Oklahoma Tax Commission to investigate and report to the Corporation Commission and the Department of Public Safety violations of their rules and regulations and the laws governing the transportation of persons and property by motor transportation companies and all other motor carriers for hire.

B.  It shall be the duty of the Corporation Commission to investigate and report to the Oklahoma Tax Commission and the Department of Public Safety violations of their rules and regulations and the laws governing the transportation of persons and property by motor transportation companies and all other motor carriers for hire.

Added by Laws 1987, c. 6, § 16, emerg. eff. March 16, 1987.

§472118.  Administration of Division of Highway Patrol.

(a) The Commissioner shall require that the Division of Highway Patrol properly patrol the highways of this state and cooperate with sheriffs and police officers in enforcing the laws regulating the operation of vehicles and the use of highways.

(b) The Commissioner may establish a school for the training and education of the members of said Division in traffic regulation, the promotion of traffic safety and enforcement of the laws regulating the operation of vehicles and the use of the highways.

(c) All members of said Division when on duty shall be dressed in distinctive uniform and display a badge of office.

Laws 1961, p. 330, § 2118.

§472119.  Badge of authority  Penalties.

The Commissioner shall issue to each member of the Division of Highway Patrol a badge of authority with the seal of this state in the center thereof, with the words "Oklahoma Highway Patrol" encircling said seal and below the designation of the position held by the member to whom issued.  Every such badge shall be numbered or each number shall otherwise display a distinctive serial number.

1.  Neither the Commissioner nor any other person shall issue any such badge to any person who is not a duly appointed and acting member of said Division.

2.  Any person who without authority wears the badge of a member of said Division, or a badge of similar design which would tend to deceive anyone, is guilty of a misdemeanor.

3.  Any person who impersonates a member of said Division or other officer or employee of the Department with intent to deceive anyone, or who without authority wears a uniform likely to be confused with the official uniform of any such officer, is guilty of a misdemeanor.

Laws 1961, p. 330, § 2119.

§472120.  Transportation for Attorney General.

The Department of Public Safety is authorized to provide radioequipped transportation for the Attorney General of the State of Oklahoma.

Laws 1971, c. 227, § 4, emerg. eff. June 12, 1971.

§472121.  Legal division.

The Department of Public Safety shall establish or provide for a Legal Division and the Commissioner may employ attorneys as needed, which may be on fulltime or parttime basis, which attorneys, in addition to advising the Commissioner, Highway Patrol and other Department personnel on legal matters, may appear for and represent the Commissioner, Highway Patrol and Department in administrative hearings and other legal actions and proceedings. Provided, that it shall continue to be the duty of the Attorney General to give his official opinion to the Commissioner and to prosecute and defend actions therefor, if requested to do so.

Laws 1971, c. 354, § 7, operative July 1, 1971.

§47-2-122.  Receipt of funds - Law enforcement training academy facilities - Drug Abuse Resistance Education Program - Petty cash fund.

A.  The Commissioner of the Department of Public Safety is authorized to receive funds from gifts, federal agency sources, tuition and fees for room and meals from users of the Robert R. Lester Law Enforcement Training Academy facilities.  All amounts collected shall be deposited in the State Treasury to the credit of the Department of Public Safety Revolving Fund.

B.  The Commissioner or designee is authorized to receive contributions, gifts and donations for the sole benefit and operation of the education programs of the Department including, but not limited to, the Drug Abuse Resistance Education (D.A.R.E.) Program.  All monies received by the Commissioner or designee pursuant to this subsection shall be deposited to the credit of the Department of Public Safety Revolving Fund and shall be expended by the Department solely for the purposes of the operation of the education programs of the Department.  All other property received by the Commissioner or designee pursuant to this subsection shall be held by the Department in trust under the terms and conditions imposed by the donors, and title to any and all property acquired, granted or donated to the Department shall be taken in the name of the state to be held for the use and benefit of such education programs of the Department under the conditions of the grants or donations.  Provided, however, no real property shall be accepted by the Commissioner or designee for the purposes of this subsection.

C.  There is hereby created a petty cash fund for the Department of Public Safety.  Said fund shall be used by the Department to operate cash drawers as necessary.  The amount of the petty cash fund shall be determined by the Director of State Finance and the Commissioner of Public Safety.  Purchases from the petty cash fund shall be prohibited.  The Director of State Finance shall be authorized to prescribe forms, systems and procedures for the administration of the petty cash fund.

Added by Laws 1972, c. 84, § 4, emerg. eff. March 28, 1972.  Amended by Laws 1983, c. 286, § 12, operative July 1, 1983; Laws 1987, c. 5, § 148, emerg. eff. March 11, 1987; Laws 1988, c. 290, § 11, operative July 1, 1988; Laws 1990, c. 258, § 62, operative July 1, 1990; Laws 1994, c. 218, § 4, eff. July 1, 1994; Laws 1997, c. 211, § 1, eff. Nov. 1, 1997; Laws 2002, c. 397, § 8, eff. Nov. 1, 2002.

§472122.1.  Acquisition of federal funds.

All funds appropriated to the Department of Public Safety may be used and expended in conjunction or cooperation with any federal agency or instrumentality under such terms and conditions considered appropriate or necessary by the Commissioner of Public Safety to obtain grants or federal aid assistance in accordance with state law.  The Department of Public Safety is hereby authorized to collect, receive and use any and all grants, reimbursements, or courtordered forfeitures made available through any agency or instrumentality of the federal government, provided, however, such funds shall be deposited in the State Treasury and disbursed in accordance with the agreement between the Department of Public Safety and the applicable federal agency or instrumentality.

Added by Laws 1988, c. 290, § 23, operative July 1, 1988.

§47-2-122.2.  Employee performance program - Recognition awards.

A.  The Commissioner of Public Safety is authorized to establish an employee performance recognition program that encourages outstanding job performance and productivity within the Department of Public Safety.  The Commissioner is authorized to expend funds for:

1.  The purchase of recognition awards to be presented to work units or individual employees having exceptional job performance records or other significant contributions to the operation of the Department; and

2.  A formal ceremony or banquet where the awards may be presented.

B.  Recognition awards may consist of distinctive wearing apparel, service pins, plaques, writing pens, or other distinguished awards of a value not exceeding One Hundred Fifty Dollars ($150.00) per award to recognize the achievement of the work unit or individual employee.  In addition to recognition awards, the Commissioner may establish an employee benefit program not exceeding Twenty-five Thousand Dollars ($25,000.00) each fiscal year for cash awards to recognize outstanding performance in the workplace by Department employees.

Added by Laws 2000, c. 146, § 1, eff. Nov. 1, 2000.

§472123.  Sale and auction of used vehicles, used emergency vehicle equipment, and forfeited property.

A.  The Department of Public Safety is hereby authorized to make available for sale used vehicles and used emergency vehicle equipment to any federal, state, county or municipal agency or public school district.

B.  The Department of Public Safety is hereby authorized to make available for sale at public auction any used vehicles, used emergency vehicle equipment, and any property forfeited to the Department.

C.  The Department of Public Safety shall promulgate rules for the sale and auction of used vehicles, used emergency vehicle equipment, and forfeited property.

Added by Laws 1974, c. 283, § 5, emerg. eff. May 29, 1974.  Amended by Laws 1979, c. 45, § 1, eff. Oct. 1, 1979; Laws 1983, c. 304, § 21, eff. July 1, 1983; Laws 1995, c. 47, § 1, eff. Nov. 1, 1995; Laws 2001, c. 90, § 1, eff. July 1, 2001.

§472124.  Law Enforcement Telecommunications Systems Division  Creation.

A.  There is hereby created within the Department of Public Safety an Oklahoma Law Enforcement Telecommunication Systems Division.

B.  The Division shall:

1.  Operate and maintain an online, realtime computer system and a statewide law enforcement data communication network;

2.  Utilize and distribute information on vehicle registration, driver records, criminals and the commission of crimes;

3.  Be responsible for the coordination of user agencies with the National Crime Information Center in Washington, D.C., and the National Law Enforcement Telecommunication System, or its successor;

4.  Be the central access and control point for Oklahoma's input, retrieval and exchange of law enforcement information in the National Crime Information Center and the National Law Enforcement Telecommunication System; and

5.  Provide user agencies a data communication network, in order to exchange and distribute law enforcement data rapidly, and training in the use of the Oklahoma Law Enforcement Telecommunication Systems.

C.  The statewide law enforcement data communications network shall be a part of the Oklahoma Government Telecommunications Network (OGTN) created in Section 41.5m of Title 62 of the Oklahoma Statutes; provided, however, the Department of Public Safety may continue to operate, maintain and enhance the statewide law enforcement data communications network; provided, however, the Department of Public Safety shall submit all plans for the enhancement of the statewide law enforcement communications network to the Office of State Finance for review and approval.  The Department of Public Safety shall participate with the Office of State Finance in joint efforts to provide services for the OGTN.

D.  All criminal justice agencies disseminating criminal history information derived from the National Crime Information Center's criminal history file shall maintain a record of dissemination in accordance with federal law as well as rules promulgated by the National Crime Information Center and the Commissioner of Public Safety.

E.  The Oklahoma Law Enforcement Telecommunication Systems Division shall have the authority to audit state and local law enforcement and criminal justice agencies to ensure compliance with federal laws as well as rules of the Department of Public Safety which pertain to the Oklahoma Law Enforcement Telecommunication Systems.

Added by Laws 1975, c. 324, § 1, emerg. eff. June 12, 1975.  Amended by Laws 1992, c. 268, § 3, eff. Sept. 1, 1992; Laws 2002, c. 397, § 9, eff. Nov. 1, 2002.

§47-2-124.1.  Arrest warrant identification information - Dissemination.

A.  The Office of the Administrative Director of the Courts shall provide to the Department of Public Safety current computerized arrest warrant identification information for dissemination to the users of the Oklahoma Law Enforcement Telecommunication Systems.

B.  The Commissioner of the Department of Public Safety shall have the authority to audit state and local law enforcement agencies to ensure compliance with applicable state and federal laws pertaining to the dissemination of arrest warrant identification information.

C.  No cause of action shall arise, nor shall any liability be imposed against any personnel within the Office of the Administrative Director of the Courts, the district courts, the offices of the district court clerks or any personnel of the Department of Public Safety for communicating or delivering information or data pursuant to the provisions of this section, if such communication or delivery was performed in good faith and without fraudulent intent and in accordance with the established standards and guidelines.

Added by Laws 1994, c. 181, § 1, eff. Sept. 1, 1994.

§472125.  Deposit of funds.

The Commissioner of the Department of Public Safety shall deposit in the State Treasury to the credit of the Department of Public Safety Revolving Fund any monies that are derived from user fees and installation costs paid by subscribers for terminals that are a part of the Oklahoma Law Enforcement Telecommunication Systems.  In addition to other purposes authorized by law, expenditures from said Fund shall be used for purchases of terminal equipment, installation costs, personnel, and other operating expenses of the Oklahoma Law Enforcement Telecommunication Systems.

Amended by Laws 1983, c. 286, § 13, operative July 1, 1983; Laws 1987, c. 5, § 149, emerg. eff. March 11, 1987; Laws 1988, c. 290, § 12, operative July 1, 1988.

§472126.  Rules.

The Commissioner of Public Safety may promulgate rules as may be necessary to carry out the provisions of Sections 2-124 through 2-129 of this title.

Added by Laws 1975, c. 324, § 3, emerg. eff. June 12, 1975.  Amended by Laws 2002, c. 397, § 10, eff. Nov. 1, 2002.

§47-2-127.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§472128.  Transfer of personnel and assets.

All personnel employed by the Commission on Criminal and Traffic Law Enforcement System and all funds, records, equipment, furniture, fixtures, files and supplies of whatsoever kind and character now under the jurisdiction and control of the Commission are hereby transferred to the Department of Public Safety.  All employees so transferred shall be in the classified service of the Merit System of Personnel Administration and shall be transferred at present salaries with all accrued annual and sick leave.

Laws 1975, c. 324, § 5, emerg. eff. June 12, 1975.

§472129.  Custody and dissemination of confidential and privileged information.

A.  Any person charged with the custody and dissemination of confidential and privileged information or in receipt of such information from the statewide law enforcement data communications network provided for in Section 2-124 of this title shall neither divulge nor disclose any such information except to federal, state, county or city law enforcement or criminal justice agencies.

B.  Any person charged with the custody and dissemination of confidential and privileged information shall not without authorization utilize the Oklahoma Law Enforcement Telecommunication System for any reason.

C.  Any person violating the provisions of this section upon conviction shall be deemed guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year.

Added by Laws 1975, c. 324, § 6, emerg. eff. June 12, 1975.  Amended by Laws 1992, c. 268, § 4, eff. Sept. 1, 1992; Laws 1993, c. 25, § 1, eff. Sept. 1, 1993.

§472130.  Expense allowance for certain employees.

A.  An expense allowance of One Hundred Fifty Dollars ($150.00) per month for maintenance and cleaning of uniforms, continuing law enforcement education, purchase of practice ammunition, and other related expenses shall be paid to all commissioned law enforcement officers of the Department of Public Safety.

B.  An expense allowance of One Hundred Dollars ($100.00) per month for maintenance and cleaning of uniforms, continuing law enforcement education, purchase of practice ammunition, and other related expenses shall be paid to each of the following employees:

1.  Cadets while members of a patrol academy or during employment while on provisional or probationary status; and

2.  Law enforcement personnel on provisional or probationary status.

C.  An expense allowance of One Hundred Dollars ($100.00) per month for maintenance and cleaning of uniforms and other related expenses shall be paid to all other uniformed employees of the Department of Public Safety.

Laws 1978, c. 270, § 5, emerg. eff. May 10, 1978; Laws 1980, c. 350, § 6, eff. July 1, 1980; Laws 1982, c. 352, § 14, operative July 1, 1982; Laws 1983, c. 286, § 14, operative July 1, 1983; Laws 1988, c. 290, § 13, operative July 1, 1988; Laws 1992, c. 302, § 2, eff. July 1, 1992.

§472130.1.  Additional compensation for irregular shift hours and twentyfourhour call employees.

Subject to the availability of funds, the Commissioner of Public Safety is authorized to pay up to an additional Fifty Dollars ($50.00) per month to any employee of the Department who works irregular shift hours or who is subject to twentyfourhour call.

Added by Laws 1983, c. 286, § 15, operative July 1, 1983.

§47-2-131.  Repealed by Laws 1995, c. 294, § 4, eff. July 1, 1995.

§47-2-132.  Repealed by Laws 2003, c. 279, § 15, emerg. eff. May 26, 2003.

§472133.  Psychological Services Division  Director  Internship program.

A.  There is hereby established in the Department of Public Safety a Division to be known as the Psychological Services Division.  The Commissioner of Public Safety is authorized to appoint a Director of Psychological Services and to employ such clerical, support personnel and interns on a fulltime or parttime basis as may be necessary to perform the duties imposed upon the Division.

B.  The Director of Psychological Services shall possess a doctorate in psychology, shall be licensed by the State Board of Examiners of Psychologists and shall have not less than five (5) years' experience in law enforcement.

C.  Prior to the establishment of any psychology internship program, the Director of Psychological Services shall submit a plan for such program to the State Board of Examiners of Psychologists for approval.  Such program shall meet all requirements of the rules and regulations of the Board.

§47-2-134.  Repealed by Laws 1998, c. 245, § 10, eff. July 1, 1998.

§47-2-135.  Repealed by Laws 1998, c. 245, § 10, eff. July 1, 1998.

§47-2-136.  Repealed by Laws 1998, c. 245, § 10, eff. July 1, 1998.

§47-2-140.  Repealed by Laws 1998, c. 245, § 11, eff. Jan. 1, 1999.

§47-2-140.1.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.2.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.3.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.4.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.5.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.6.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.7.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.8.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.9.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.10.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-140.11.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-2-141.  Repealed by Laws 1998, c. 245, § 12, eff. Jan. 1, 1999.

§47-2-142.  Computer Imaging System Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Public Safety, to be designated the "Computer Imaging System Revolving Fund".  The Fund shall be a continuing fund not subject to fiscal year limitations.  All monies accruing to the credit of said Fund are hereby appropriated and shall be budgeted and expended by the Department for the exclusive purpose of implementing, developing, administering, and maintaining the computer imaging system of the Department of Public Safety.  Expenditures from said Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 361, § 8, eff. July 1, 2001.

§47-2-143.  Department of Public Safety Patrol Vehicle Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Public Safety, to be designated the "Department of Public Safety Patrol Vehicle Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  All monies accruing to the credit of said fund are hereby appropriated and shall be budgeted and expended by the Department for the exclusive purpose of the purchase of patrol vehicles, patrol aircraft, and the equipping of those vehicles.  No monies shall be expended from this fund without expressed authorization by the Legislature.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1997, c. 179, § 3, emerg. eff. May 12, 1997.  Renumbered from Title 47, § 854.1 by Laws 2001, c. 435, § 15, eff. July 1, 2001.  Amended by Laws 2003, c. 461, § 7, eff. July 1, 2003.

NOTE:  Editorially renumbered from § 2-142 of this title to avoid duplication in numbering.

§47-2-144.1.  Department of Public Safety Revolving Fund.

Laws 2002, c. 397, § 14, eff. Nov. 1, 2002;

§47-2-144.1.  Department of Public Safety Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Public Safety to be designated the Department of Public Safety Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all money received by the Department of Public Safety from:

1.  Sale of surplus property;

2.  Insurance and other reimbursements for damaged, lost or stolen property;

3.  Reimbursement for services of Department personnel as approved by the Department if such personnel are representing the Department or are in any uniform of the Department;

4.  Reimbursement for turnpike enforcement;

5.  Reimbursement for supplies or facsimile or data transmissions or for contractual services or products not otherwise provided by law;

6.  Fees and costs paid by subscribers to the Oklahoma Law Enforcement Telecommunications Systems;

7.  Refund of federal gasoline tax;

8.  Court-ordered forfeitures and the sale of forfeited property;

9.  Reimbursements by federal, state and municipal government agencies for the use of Department of Public Safety airplanes;

10.  Fees from users of the Robert R. Lester Law Enforcement Training Academy facilities;

11.  Federal funds, unless otherwise provided by federal law or regulation; and

12.  Fines received pursuant to the provisions of subsection G of Section 11-1112 of this title.

B.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Public Safety for the operating expenses of the Department and for vehicles, equipment, personnel and other operating expenses for turnpike enforcement; provided, monies accruing pursuant to the provisions of paragraph 12 of subsection A of this section shall be used exclusively by the Oklahoma Highway Safety Office to promote the use of child passenger restraint systems as provided in Section 11-1113 of this title.

C.  The Director of State Finance shall provide a distinct numbering system for the identification and tracking of the expenditures of the various programs budgeted from the revolving fund.

D.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2002, c. 397, § 14, eff. Nov. 1, 2002.  Amended by Laws 2005, c. 361, § 2, eff. Nov. 1, 2005.

§47-2-150.  Weapons, badges and official license plates - Retention after retirement.

A.  A commissioned officer of the Oklahoma Highway Patrol Division of the Department of Public Safety, including the Capitol Patrol Section and the Lake Patrol Section, shall be entitled to receive upon retirement, by reason of length of service, the continued custody and possession of the sidearm and badge carried by the retired officer immediately prior to retirement.  In addition to the sidearm carried by the retired officer immediately prior to retirement, the retired officer may purchase the rifle or shotgun issued to the retired officer immediately prior to retirement.  The cost of purchasing the weapon shall be the replacement value for a new weapon and upon payment of that price, the retired officer shall be entitled to ownership of the weapon.  Any records regarding the ownership of the weapon shall be modified to reflect the transfer to the retired officer.  Proceeds from the purchase of the weapon shall be deposited in the Department of Public Safety Revolving Fund.

B.  In the event a commissioned officer of the Oklahoma Highway Patrol Division of the Department of Public Safety, including the Capitol Patrol Section and the Lake Patrol Section, retires by reason of disability, the retired officer shall be entitled to receive the continued custody and possession of the sidearm issued to the retired officer immediately prior to retirement upon written approval of the Commissioner of the Department of Public Safety.

C.  A commissioned officer of the Oklahoma Highway Patrol Division of the Department of Public Safety, including the Capitol Patrol Section and the Lake Patrol Section, shall be entitled to receive, upon retirement by reason of length of service or disability, the continued custody and possession of the official license plate issued for the vehicle that was assigned to the  retired officer immediately prior to retirement, provided the license plate shall not be placed on any motor vehicle.  The provisions of this subsection shall apply to any officer retiring on or after April 1, 1993, if the official license plate is available.

D.  Custody and possession of the sidearm, badge and official license plate of a commissioned officer of the Oklahoma Highway Patrol Division of the Department of Public Safety, including the Capitol Patrol Section and the Lake Patrol Section, who dies during his or her appointment may be awarded by the Commissioner to the spouse or next-of-kin of the deceased officer, provided the license plate shall not be placed on any motor vehicle.  The authority of the Commissioner to award the license plate to the spouse or next-of-kin shall apply if the deceased officer died on or after January 1, 2001, if the official license plate is available.

Added by Laws 1967, c. 2, § 1, emerg. eff. Feb. 1, 1967.  Amended by Laws 1980, c. 357, § 22, eff. July 1, 1980; Laws 1986, c. 279, § 12, operative July 1, 1986; Laws 1988, c. 267, § 27, operative July 1, 1988; Laws 1993, c. 277, § 3, eff. July 1, 1993; Laws 1994, c. 194, § 2, eff. Sept. 1, 1994; Laws 1995, c. 16, § 1, eff. Nov. 1, 1995; Laws 1996, c. 181, § 1, eff. Nov. 1, 1996; Laws 2000, c. 378, § 4, eff. Jan. 1, 2001.  Renumbered from § 2-313 of this title by Laws 2000, c. 378, § 5, eff. Jan. 1, 2001.

§47-2-201.  Repealed by Laws 2000, c. 189, § 14, eff. July 1, 2000.

§472204.  Commissioner to appoint subordinates  Salaries  Additional employees to enforce financial responsibility.

(a)  The Commissioner, subject to the Merit System laws, shall appoint an Assistant Commissioner, whose salary shall not exceed Twentyone Thousand Nine Hundred Twenty Dollars ($21,920.00) per annum, payable monthly, and such other deputies, subordinates, officers, investigators and other employees as may be necessary to carry out the provisions of this act and, subject to the Merit System laws, shall appoint a Chief of the Oklahoma Highway Patrol Division with the rank of Colonel, Assistant Chief of the Oklahoma Highway Patrol Division with the rank of Lieutenant Colonel, and subordinate officers and employees thereof, including majors, captains, first lieutenants, supervisors with the rank of second lieutenant and troopers, who shall comprise the Oklahoma Highway Patrol Division.

The annual salaries for the number of positions hereinafter set out shall be in the minimum and maximum amounts shown as follows, exclusive of longevity pay that is authorized by law:

MINIMUM   MAXIMUM

1 Chief of the Patrol  . . $13,860.00  $19,680.00

1 Assistant Chief of

the Patrol . . . . . . .   11,880.00  17,640.00

2 Highway Patrol Majors. .   11,220.00  16,920.00

8 Highway Patrol Captains   10,560.00  16,200.00

2 Executive Officers

Headquarters  . . . . .   9,900.00   15,540.00

25 Highway Patrol

Lieutenants   . . . . .   9,900.00  15,540.00

58 Highway Patrol

Supervisors   . . . . .   9,900.00  14,160.00

516 Highway Patrolmen . . .   9,900.00  13,500.00

The provisions of this act are to supersede all existing laws covering the number and salaries of the positions in the Oklahoma Highway Patrol Division.  It is provided that the entrance salary of any highway patrolman shall be Eight Hundred Twentyfive Dollars ($825.00) per month, or Nine Thousand Nine Hundred Dollars ($9,900.00) per annum as above set out, which salary shall continue during the probationary period of twelve (12) months following his employment, as provided for in Section 2105(b) of this title. Thereafter, salaries will be based upon the above schedule, and increases will be granted on merit, subject to recommendation of superiors, and concurrence of the Commissioner.  Provided, that not more than five Highway Patrol personnel assigned by the Commissioner to the Governor's Office shall be allowed their actual and necessary traveling expenses, upon claims approved by the Commissioner, when traveling with the Governor or at his request and shall receive, in addition to base salary, an additional One Hundred Twentyfive Dollars ($125.00) per month.

Any person appointed to the position of Assistant Commissioner of Public Safety shall be eligible for longevity and retirement participation as a member of the Highway Patrol Division in the Department of Public Safety Pension and Retirement Plan if such person at the time of appointment satisfies the minimum physical and age qualifications of an Oklahoma Highway Patrolman as provided in subsections (g) and (h) of Section 2105 of this title, provided the Assistant Commissioner shall be eligible for participation in only one retirement system and shall elect in writing the system in which he intends to participate.

The salaries of the subordinates, officers and other nonuniformed employees, in all divisions of the Department of Public Safety, shall be governed by and in accordance with the Merit System of Personnel Administration.

(b)  The Commissioner of Public Safety, in order to administer and enforce the provisions of Chapter 7 (Financial Responsibility) of the Highway Safety Code, is hereby authorized to hire sufficient employees, to fix the salaries, except as designated and provided herein, and to pay the traveling expenses thereof, and to purchase necessary supplies and equipment.  Subject to the Merit System laws, there are hereby created in such Financial Responsibility Division the following positions, to be filled by appointment of the Commissioner, with the minimum and maximum salaries per year, in accordance and conformity with the Merit System of Personnel Administration Salary Schedule, effective July 1, 1977, as follows:

MINIMUM  MAXIMUM

1 Director, Financial

Responsibility Division . . . $9,180.00 $13,740.00

2 Assistant Directors. . . . . . 8,340.00  13,260.00

1 Chief Enforcement Officer. . . 6,360.00  10,020.00

18 Enforcement Officers . . . . . 5,580.00   9,660.00

The provisions of this act shall supersede all existing laws governing the number and salaries of the positions in the Financial Responsibility Division.  The salaries and traveling expenses of said employees and the cost of equipment shall be paid from the appropriation made to the Department of Public Safety, unless otherwise provided by law.

§47-2-300.  Definitions.

As used in Section 2-300 et seq. of this title:

1.  "System" means the Oklahoma Law Enforcement Retirement System;

2.  "Act" means Section 2-300 et seq. of this title;

3.  "Board" means the Oklahoma Law Enforcement Retirement Board of the System;

4.  "Executive Director" means the managing officer of the System employed by the Board;

5.  "Fund" means the Oklahoma Law Enforcement Retirement Fund;

6.  "Member" means all law enforcement officers of the Oklahoma Highway Patrol and the State Capitol Division of the Department of Public Safety who have obtained certification from the Council on Law Enforcement Education and Training, law enforcement officers and criminalists of the Oklahoma State Bureau of Investigation, law enforcement officers of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control and the Oklahoma Alcoholic Beverage Laws Enforcement Commission designated to perform duties in the investigation and prevention of crime and the enforcement of the criminal laws of this state, and members of the Communications Division to include radio technicians, tower technicians and commissioned officers of the Lake Patrol Division of the Oklahoma Department of Public Safety, park rangers of the Oklahoma Tourism and Recreation Department and inspectors of the Oklahoma State Board of Pharmacy, and any park manager or park supervisor of the Oklahoma Tourism and Recreation Department who was employed in such a position prior to July 1, 1985, and who elects on or before September 1, 1996, to participate in the System.  Effective July 1, 1987, a member does not include a "leased employee" as defined under Section 414(n)(2) of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1999, any individual who agrees with the participating employer that the individual's services are to be performed as a leased employee or an independent contractor shall not be a member regardless of any classification as a common-law employee by the Internal Revenue Service or any other governmental agency, or any court of competent jurisdiction, provided that all persons who shall be offered a position of a law enforcement officer shall participate in the System upon the person meeting the requisite post-offer-pre-employment physical examination standards which shall be subject to the following requirements:

a. all such persons shall be of good moral character, free from deformities, mental or physical conditions, or disease and alcohol or drug addiction which would prohibit the person from performing the duties of a law enforcement officer,

b. said physical-medical examination shall pertain to age, sight, hearing, agility and other conditions the requirements of which shall be established by the Board,

c. the person shall be required to meet the conditions of this subsection prior to the beginning of actual employment but after an offer of employment has been tendered by a participating employer,

d. the Board shall have authority to deny or revoke membership of any person submitting false information in such person's membership application, and

e. the Board shall have final authority in determining eligibility for membership in the System, pursuant to the provisions of this subsection;

7.  "Normal retirement date" means the date at which the member is eligible to receive the unreduced payments of the member's accrued retirement benefit.  Such date shall be the first day of the month coinciding with or following the date the member:

a. completes twenty (20) years of vesting service, or

b. attains sixty-two (62) years of age with ten (10) years of vesting service, or

c. attains sixty-two (62) years of age, if:

(1) the member has been transferred to this System from the Oklahoma Public Employees Retirement System on or after July 1, 1981, and

(2) the member would have been vested had the member continued to be a member of the Oklahoma Public Employees Retirement System.

With respect to distributions under the System made for calendar years beginning on or after January 1, 2005, the System shall apply the minimum distribution incidental benefit requirements, incidental benefit requirements, and minimum distribution requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, in accordance with the final regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, which were issued in April 2002 and June 2004, notwithstanding any provision of the System to the contrary.  With respect to distributions under the System made for calendar years beginning on or after January 1, 2001, through December 31, 2004, the System shall apply the minimum distribution requirements and incidental benefit requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, in accordance with the regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, which were proposed in January 2001, notwithstanding any provision of the System to the contrary.

Effective July 1, 1989, notwithstanding any other provision contained herein to the contrary, in no event shall commencement of distribution of the accrued retirement benefit of a member be delayed beyond April 1 of the calendar year following the later of:  (1) the calendar year in which the member reaches seventy and one-half (70 1/2) years of age; or (2) the actual retirement date of the member.  The preceding sentence does not allow deferral of benefit commencement beyond the age of sixty-five (65).

A member who was required to join the System effective July 1, 1980, because of the transfer of the employing agency from the Oklahoma Public Employees Retirement System to the System, and was not a member of the Oklahoma Public Employees Retirement System on the date of such transfer shall be allowed to receive credit for prior law enforcement service rendered to this state, if the member is not receiving or eligible to receive retirement credit or benefits for such service in any other public retirement system, upon payment to the System of the employee contribution the member would have been subject to had the member been a member of the System at the time, plus five percent (5%) interest.  Service credit received pursuant to this paragraph shall be used in determining the member's retirement benefit, and shall be used in determining years of service for retirement or vesting purposes;

8.  "Actual paid base salary" means the salary received by a member, excluding payment for any accumulated leave or uniform allowance.  Salary shall include any amount of nonelective salary reduction under Section 414(h) of the Internal Revenue Code of 1986;

9.  "Final average salary" means the average of the highest thirty (30) consecutive complete months of actual paid gross salary.  Gross salary shall include any amount of elective salary reduction under Section 457 of the Internal Revenue Code of 1986, as amended, and any amount of nonelective salary reduction under Section 414(h) of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1992, gross salary shall include any amount of elective salary reduction under Section 125 of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1998, gross salary shall include any amount of elective salary reduction not includable in the gross income of the member under Section 132(f)(4) of the Internal Revenue Code of 1986, as amended.  Effective July 1, 1998, for purposes of determining a member's compensation, any contribution by the member to reduce his or her regular cash remuneration under Section 132(f)(4) of the Internal Revenue Code of 1986, as amended, shall be treated as if the member did not make such an election.  Only salary on which required contributions have been made may be used in computing the final average salary.

In addition to other applicable limitations, and notwithstanding any other provision to the contrary, for plan years beginning on or after July 1, 2002, the annual gross salary of each "Noneligible Member" taken into account under the System shall not exceed the Economic Growth and Tax Relief Reconciliation Act of 2001 ("EGTRRA") annual salary limit.  The EGTRRA annual salary limit is Two Hundred Thousand Dollars ($200,000.00), as adjusted by the Commissioner for increases in the cost of living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code of 1986, as amended.  The annual salary limit in effect for a calendar year applies to any period, not exceeding twelve (12) months, over which salary is determined ("determination period") beginning in such calendar year.  If a determination period consists of fewer than twelve (12) months, the EGTRRA salary limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve (12).  For purposes of this section, a "Noneligible Member" is any member who first became a member during a plan year commencing on or after July 1, 1996.

For plan years beginning on or after July 1, 2002, any reference in the System to the annual salary limit under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, shall mean the EGTRRA salary limit set forth in this provision;

10.  "Credited service" means the period of service used to determine the amount of benefits payable to a member.  Credited service shall consist of the period during which the member participated in the System or the predecessor Plan as an active employee in an eligible membership classification, plus any service prior to the establishment of the predecessor Plan which was credited under the predecessor Plan and for law enforcement officers and criminalists of the Oklahoma State Bureau of Investigation and the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control who became members of the System on July 1, 1980, any service credited under the Oklahoma Public Employees Retirement System as of June 30, 1980, and for members of the Communications and Lake Patrol Divisions of the Oklahoma Department of Public Safety, who became members of the System on July 1, 1981, any service credited under the predecessor Plan or the Oklahoma Public Employees Retirement System as of June 30, 1981, and for law enforcement officers of the Alcoholic Beverage Laws Enforcement Commission who became members of the System on July 1, 1982, any service credited under the Oklahoma Public Employees Retirement System as of June 30, 1982, and for park rangers of the Oklahoma Tourism and Recreation Department who became members of the System on July 1, 1985, any service credited under the Oklahoma Public Employees Retirement System as of June 30, 1985, and for inspectors of the Oklahoma State Board of Pharmacy who became members of the System on July 1, 1986, any service credited under the Oklahoma Public Employees Retirement System as of June 30, 1986, for law enforcement officers of the Oklahoma Capitol Patrol Division of the Department of Public Safety who became members of the System effective July 1, 1993, any service credited under the Oklahoma Public Employees Retirement System as of June 30, 1993, and for all commissioned officers in the Gunsmith/Ammunition Reloader Division of the Department of Public Safety who became members of the System effective July 1, 1994, any service credited under the Oklahoma Public Employees Retirement System as of June 30, 1994, and for the park managers or park supervisors of the Oklahoma Tourism and Recreation Department who were employed in such a position prior to July 1, 1985, and who elect to become members of the System effective September 1, 1996, any service transferred pursuant to subsection C of Section 2-309.6 of this title.  Effective August 5, 1993, an authorized leave of absence shall include a period of absence pursuant to the Family and Medical Leave Act of 1993;

11.  "Disability" means a physical or mental condition which, in the judgment of the Board, totally and presumably permanently prevents the member from engaging in the usual and customary duties of the occupation of the member and thereafter prevents the member from performing the duties of any occupation or service for which the member is qualified by reason of training, education or experience.  A person is not under a disability when capable of performing a service to the employer, regardless of occupation, providing the salary of the employee is not diminished thereby;

12.  "Limitation year" means the year used in applying the limitations of Section 415 of the Internal Revenue Code of 1986, which year shall be the calendar year;

13.  "Line of duty" means any action which a member whose primary function is crime control or reduction or enforcement of the criminal law is obligated or authorized by rule, regulations, condition of employment or service, or law to perform, including those social, ceremonial, or athletic functions to which the member is assigned, or for which the member is compensated, by the agency the member serves;

14.  "Personal injury" or "injury" means any traumatic injury as well as diseases which are caused by or result from such an injury, but not occupational diseases;

15.  "Catastrophic nature" means consequences of an injury that permanently prevent an individual from performing any gainful work;

16.  "Traumatic injury" means a wound or a condition of the body caused by external force, including injuries inflicted by bullets, explosives, sharp instruments, blunt objects or other physical blows, chemicals, electricity, climatic conditions, infectious diseases, radiation, and bacteria, but excluding stress and strain; and

17.  "Beneficiary" means the individual designated by the member on a beneficiary designation form supplied by the Oklahoma Law Enforcement Retirement System, or if there is no designated beneficiary or if the designated beneficiary predeceases the member, the estate of the member.  If the member's spouse is not designated as the sole primary beneficiary, the member's spouse must sign a consent.

Added by Laws 1980, c. 357, § 4, eff. July 1, 1980.  Amended by Laws 1981, c. 227, § 1, operative July 1, 1981; Laws 1982, c. 328, § 1, operative July 1, 1982; Laws 1985, c. 296, § 1, emerg. eff. July 24, 1985; Laws 1986, c. 253, § 1, operative July 1, 1986; Laws 1987, c. 236, § 160, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 20, operative July 1, 1988; Laws 1989, c. 209, § 1, eff. July 1, 1989; Laws 1990, c. 337, § 8; Laws 1991, c. 323, § 4, emerg. eff. June 12, 1991; Laws 1992, c. 390, § 5, emerg. eff. June 9, 1992; Laws 1993, c. 277, § 1, eff. July 1, 1993; Laws 1994, c. 44, § 1, eff. July 1, 1994; Laws 1995, c. 1, § 15, emerg. eff. March 2, 1995; Laws 1995, c. 294, § 1, eff. July 1, 1995; Laws 1996, c. 60, § 1, eff. July 1, 1996; Laws 1999, c. 257, § 22, eff. July 1, 1999; Laws 2000, c. 377, § 5, eff. July 1, 2000; Laws 2001, c. 5, § 14, emerg. eff. March 21, 2001; Laws 2002, c. 399, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 27, emerg. eff. March 19, 2003; Laws 2003, c. 406, § 3, eff. July 1, 2003; Laws 2004, c. 5, § 31, emerg. eff. March 1, 2004; Laws 2004, c. 542, § 1, eff. July 1, 2004; Laws 2005, c. 142, § 1, emerg. eff. May 5, 2005.

NOTE:  Laws 1987, c. 231, § 6 repealed by Laws 1989, c. 136, § 3, eff. Jan. 1, 1990, and by Laws 1990, c. 337, § 26.  Laws 1989, c. 136, § 1 repealed by Laws 1990, c. 337, § 26.  Laws 1993, c. 157, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 2, § 13 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 2000, c. 287, § 13 repealed by Laws 2001, c. 5, § 15, emerg. eff. March 21, 2001.  Laws 2002, c. 238, § 1 repealed by Laws 2003, c. 3, § 28, emerg. eff. March 19, 2003.  Laws 2003, c. 456, § 1 repealed by Laws 2004, c. 5, § 32, emerg. eff. March 1, 2004.

§47-2-301.  Establishment - Law Enforcement Retirement Fund - Retirement Medical Benefit Fund - Right to benefits.

There is hereby established a System for the payment of retirement benefits and certain medical and hospital expenses of members of the Oklahoma Law Enforcement Retirement System.  Such System shall constitute an amendment and continuation of the Retirement and Pension Plan of the Department of Public Safety and members in the Retirement and Pension Plan on June 30, 1980, shall continue as members of the Oklahoma Law Enforcement Retirement System.  There is established in the State Treasury a special fund designated as the "Oklahoma Law Enforcement Retirement Fund" for the benefit of members of the System and certain dependents of deceased members of the System.  Such fund shall be a continuation, under a new name, of the Retirement and Pension Fund of the Department of Public Safety.

There is hereby created the Retirement Medical Benefit Fund.  The fund shall be maintained as a subaccount of the Oklahoma Law Enforcement Retirement Fund.  The Retirement Medical Benefit Fund is composed of all assets which may be contributed to this subaccount to pay the retirement system's portion of the monthly retiree health insurance premium benefit described by Section 1316.2 of Title 74 of the Oklahoma Statutes.  Such monthly retiree health insurance premium benefit is in addition to, and subordinate to, the retirement benefits provided by this System.  All such allocated assets and any earnings thereon in the Retirement Medical Benefit Fund shall be held for the exclusive purpose of providing retiree medical benefits.  The Retirement Medical Benefit Fund is to be administered in accordance with the requirements of Section 401(h) of the Internal Revenue Code of 1986, as amended from time to time.  It shall be impossible, at any time prior to the satisfaction of all liabilities for these benefits, for any part of this subaccount to be used for or diverted to, any purpose other than the providing of the retiree health insurance premium benefit and the payment of necessary and appropriate related expenses.  The Board of Trustees may promulgate such rules as are necessary to implement the funding and administration of the fund pursuant to the provisions of this subsection.  All contributions to fund the retiree health insurance benefit shall be made on the basis of a generally accepted actuarial method.  Notwithstanding anything contained herein to the contrary, the aggregate of contributions to provide retiree health insurance benefits and life insurance, if any, shall not exceed twenty-five percent (25%) of the aggregate contributions made to fund all benefits under this System, other than contributions to fund past service costs.  For this purpose, "life insurance" means, as to any member, the in-service death benefit that would be payable upon the member's death, but only to the extent that the lump-sum value of such death benefit would exceed the lump-sum value of the member's accrued benefit at the date of the member's death.

Appointment to any position within a covered agency which comes under this System shall not jeopardize the rights of any person who has previously qualified for membership under this System, provided, that the individual contributions are continued, and such person remains a member of this System.  Any person who has previously qualified for membership under the System who voluntarily seeks and accepts appointment to any position within a covered agency which is not a covered position excludes the member from further participation in this System; provided, this provision shall not apply to any person who is a member of the System and who, on or before June 30, 2002, has already accepted appointment to a position which is not a covered position of the System nor shall it apply if that person seeks and accepts any other position within a covered agency which is not a covered position of the System.

Added by Laws 1961, p. 330, § 2-301, eff. Sept. 1, 1961.  Amended by Laws 1967, c. 56, § 1, emerg. eff. April 14, 1967; Laws 1980, c. 357, § 3, eff. July 1, 1980; Laws 1981, c. 227, § 2, operative July 1, 1981; Laws 1982, c. 328, § 2, operative July 1, 1982; Laws 1988, c. 267, § 21, operative July 1, 1988; Laws 1992, c. 376, § 4, eff. July 1, 1992; Laws 1996, c. 55, § 2, eff. July 1, 1996; Laws 2002, c. 399, § 2, eff. July 1, 2002; Laws 2003, c. 3, § 29, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 238, § 2 repealed by Laws 2003, c. 3, § 30, emerg. eff. March 19, 2003.

§472301.1.  Termination or partial termination of System.

(1)  In the event the System is terminated or partially terminated the right of all participants or in the event of partial termination the rights of the affected participants, whether retired or otherwise, shall become fully vested.

(2)  In the event of termination of the System, the Board shall distribute the net assets of the fund, allowing a period of not less than six (6) nor more than nine (9) months for dissolution of disability claims, as follows:

(a)  First, accumulated contributions shall be allocated to each respective participant, former participant, retired member joint annuitant or beneficiary then receiving payments.  If these assets are insufficient for this purpose, they shall be allocated to each such person in the proportion which his accumulated contributions bear to the total of all such participants' accumulated contributions.  For purposes of this section, contribution means payment into the System by an employer or employee for the benefit of an individual employee.

(b)  The balance of such assets, if any, remaining after making the allocations provided in subparagraph (a) of this section shall be disposed of by allocating to each person then having an interest in the fund the excess of his retirement income under the System less the retirement income which is equal to the actuarial equivalent of the amount allocated to him under subparagraph (a) of this section.  Such allocation shall be made with the full amount of the remaining assets to be allocated to the persons in each group in the following order of precedence:

(i)  those retired members, joint annuitants or beneficiaries receiving benefits,

(ii)  those members eligible to retire,

(iii)  those members eligible for early retirement,

(iv)  former participants electing to receive a vested benefit, and

(v)  all other members.

In the event the balance of the fund remaining after all allocations have been made with respect to all retirement income in a preceding group is insufficient to allocate the full actuarial equivalent of such retirement income to all persons in the group for which it is then being applied, such balance of the fund shall be allocated to each person in such group in the proportion which the actuarial equivalent of the retirement income allocable to him pursuant to such group bears to the total actuarial equivalent of the retirement income so allocable to all persons in such group.

Provided no discrimination in value results, the Board shall distribute the amounts so allocated in one of the following manners as the Board in their discretion may determine:

(i)  by continuing payment of benefits as they become due, or

(ii)  by paying, in cash, the amount allocated to any such person.

Laws 1978, c. 310, § 1, emerg. eff. May 11, 1978; Laws 1980, c. 357, § 5, eff. July 1, 1980.

§472302.  Application for membership  Assistant Commissioner as member of System  Makeup contributions by certain employees.

A.  Any person eligible to become a member of the System shall file a written application therefor with the Board, and shall continue thereafter as a member of the System so long as the employee meets membership requirements.  For the purposes of computing contributions, employee contributions, pensions and annuities, the Assistant Commissioner of the Department of Public Safety shall be classified and categorized as a member of the System.

B.  The Board may, after a hearing held for such purpose, allow employees of the Department of Public Safety who were hired by the Department after September 30, 1939, and prior to July 1, 1981, to pay to the System an amount equal to what the employee would have paid to the System if the employee had been enrolled in the System from the time of first employment.  The Board shall determine any interest due on the amount paid pursuant to this subsection.  Any payments allowed pursuant to this subsection shall be made prior to January 1, 1982.

Laws 1961, p. 331, § 2302; Laws 1975, c. 365, § 1, operative July 1, 1975; Laws 1980, c. 357, § 6, eff. July 1, 1980; Laws 1981, c. 227, § 3, operative July 1, 1981.

§472303.  Law Enforcement Retirement Board.

A.  There shall be an "Oklahoma Law Enforcement Retirement Board" to administer the fund of the System.  The Board shall be composed of the Assistant Commissioner of Public Safety, the Director of State Finance or his designee, three (3) members to be appointed by the Governor one of whom shall be a retired member of the System, one (1) member to be appointed by the Speaker of the House of Representatives, one (1) member to be appointed by the President Pro Tempore of the Senate, two (2) members of the Highway Patrol Division and one (1) member of the Communication Division of the Department of Public Safety, one (1) member of the Oklahoma State Bureau of Investigation, one (1) member of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control and one (1) member of the Alcoholic Beverage Laws Enforcement Commission, elected by and from the membership of the System.  The terms of elected members of the Board now serving shall expire on June 30, 1980.  The present Board shall conduct an election for the selection of elected members of the Board, prior to the operative date of this act.  One member of the Oklahoma Highway Patrol and the member of the Oklahoma State Bureau of Investigation, initially elected, shall serve through June 30, 1982, the member of the Oklahoma Alcoholic Beverage Control Board, initially elected, shall serve through June 30, 1984, and the remaining elected members shall serve through June 30, 1983.  Members subsequently elected shall serve for terms of three (3) years.

B.  1.  The initial term of office of the member appointed to the Board by the Speaker of the House of Representatives and the member appointed to the Board by the President Pro Tempore of the Senate shall expire on January 3, 1989.  The members thereafter appointed by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall serve terms of office of four (4) years.

2.  The member appointed by the Governor serving on the Board on the operative date of this act shall serve the remainder of the unexpired term of the member.  The member appointed by the Governor to fill that position after the expiration of the term of office of the member serving on the operative date of this act shall serve through January 13, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

3.  The initial term of office of the two additional appointments to the Board by the Governor shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve terms of office of four (4) years which are coterminous with the term of office of the office of the appointing authority.

4.  Vacancies shall be filled for the unexpired term of office in the same manner as the original appointment was made.

C.  The members appointed to the Board by the Speaker of the House of Representatives, by the President Pro Tempore of the Senate and by the Governor or a member who is a designee of an ex officio member of the Board shall:

1.  Have demonstrated professional experience in investment or funds management, public funds management, public or private pension fund management or retirement system management; or

2.  Have demonstrated experience in the banking profession and have demonstrated professional experience in investment or funds management; or

3.  Be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

4.  Be licensed by the Oklahoma State Board of Public Accountancy to practice in this state as a public accountant or a certified public accountant.

The appointing authorities, in making appointments that conform to the requirements of this subsection, shall give due consideration to balancing the appointments among the criteria specified in paragraphs 1 through 4 of this subsection.

D.  No member of the Board shall be a lobbyist registered in this state as provided by law.

E.  Notwithstanding any of the provisions of this section to the contrary, any person serving as an appointed member of the Board on the operative date of this act shall be eligible for reappointment when the term of office of the member expires.

F.  Every two (2) years, one of the members of the Board shall be selected by the Board as president and another member as secretary of the Board.

G.  Any member of the Board elected by the membership of the System may be recalled for cause at a special election held for that purpose by the members of the System.  Such an election shall be called and held by the president and secretary of the Board upon a written request therefor signed by not less than onethird (1/3) of the members of the System and shall be held pursuant to notice given to all members of the System stating the date for such election which shall not be less than ten (10) days from the date of the issuance of such notice.  All members of the System shall be entitled to vote by secret ballot and, if twothirds (2/3) or more of the membership of the System vote for his recall, the elected member of the Board designated in such request, notice and secret ballot shall cease to be a member of the Board and the president and secretary of the Board shall call and hold a special election by the members of the System to fill the remainder of the term of the member so recalled.

H.  The Oklahoma Law Enforcement Retirement System shall retain an Executive Director and shall establish the Executive Director's compensation.  The Executive Director shall be the managing and administrative officer of the System and as such shall have charge of the office, records and supervision and direction of the employees of the System.  The Executive Director shall be responsible for the overall operations and to perform duties specified in Section 2-300 of this title and as specified by the Board.  The Executive Director shall be subject to the policy directions of the Board and may employ such persons as are deemed necessary to administer the System.

Added by Laws 1961, p. 331, § 2-303, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 365, § 2, operative July 1, 1975; Laws 1979, c. 241, § 4, operative July 1, 1979; Laws 1980, c. 357, § 7, eff. July 1, 1980; Laws 1982, c. 328, § 3, operative July 1, 1982; Laws 1986, c. 11, § 1, eff. July 1, 1986; Laws 1987, c. 236, § 161, emerg. eff. July 20, 1987; Laws 1988, c. 321, § 20, operative July 1, 1988; Laws 1995, c. 294, § 2, eff. July 1, 1995.

§47-2-303.1.  Duties of board - Investments - Liability insurance - Investment managers - Custodial services - Reports - Legal services - Confidentiality.

A.  The Oklahoma Law Enforcement Retirement Board shall discharge its duties with respect to the System solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the System;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the System so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the System.

B.  The Board may procure insurance indemnifying the members of the Board from personal loss or accountability from liability resulting from a member's action or inaction as a member of the Board.

C.  The Board may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the Board appointed by the president of the Board.  The committee shall make recommendations to the full Board on all matters related to the choice of custodians and managers of the assets of the System, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the Board in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the Board nor take effect without the approval of the Board as provided by law.

D.  The Board shall retain qualified investment managers to provide for the investment of the monies of the System.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board.  Subject to the overall investment guidelines set by the Board, the investment managers shall have full discretion in the management of those monies of the System allocated to the investment managers.  The Board shall manage those monies not specifically allocated to the investment managers.  The monies of the System allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  All assets of the System shall be held in trust for the exclusive purpose of providing benefits for the members and beneficiaries of the System, including defraying reasonable expenses of administering the System, and shall not be encumbered for or diverted to any other purposes.  Funds and revenues for investment by the investment managers or the Board shall be placed with a custodian selected by the Board.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board.  In compliance with the investment policy guidelines of the Board, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the System are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the System as to the investment of the monies of the System in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the Board for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

F.  Prior to August 1 of each year, the Board shall develop a written investment plan for the System.

G.  The Board shall compile a quarterly financial report of all the funds of the System on a fiscal year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The Board shall include in the quarterly reports all commissions, fees or payments for investment services performed on behalf of the Board.  The report shall be distributed to the Governor, the Oklahoma State Pension Commission, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

H.  After July 1 and before October 31 of each year, the Board shall publish widely an annual report presented in simple and easily understood language pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Oklahoma State Pension Commission and the members of the System.  The annual report shall cover the operation of the System during the past fiscal year, including income, disbursements, and the financial condition of the System at the end of the fiscal year.  The annual report shall also contain the information issued in the quarterly reports required pursuant to subsection G of this section as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over funded status, contributions and any other information deemed relevant by the Board.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the System for the fiscal year.  The annual financial statements must be audited and filed in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.  In order to standardize the information and analysis of the financial condition of the System, the Board shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the System in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the System:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the System of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the System, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the System are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

I.  The Board may retain an attorney licensed to practice law in this state.  The attorney shall serve at the pleasure of the Board for such compensation as set by the Board.  The Attorney General shall furnish such legal services as may be requested by the Board.

J.  All information, documents and copies thereof contained in a member's retirement file shall be given confidential treatment and shall not be made public by the System without the prior written consent of the member to which it pertains, but shall be subject only to court order.  Provided, the System, its employees or attorneys, may use such records in defense of any action brought against the System.

K.  Effective July 1, 1999, the Board is hereby authorized to do all acts and things necessary and proper to carry out the purpose of the System and to make the least costly amendments and changes, if any, as may be necessary to qualify the System under the applicable sections of the Internal Revenue Code of 1986, as amended.

L.  The Board shall adopt a cost of living adjustment actuarial assumption in its annual actuarial valuation report.

M.  The Executive Director and such employees of the System as the Executive Director may designate are hereby authorized to prepare certified copies of records of the System and every such certified copy shall be admissible in any proceeding in any court in like manner as the original thereof.

Added by Laws 1988, c. 321, § 21, operative July 1, 1988.  Amended by Laws 1992, c. 354, § 3; Laws 1995, c. 81, § 5, eff. July 1, 1995; Laws 1996, c. 290, § 4, eff. July 1, 1996; Laws 2000, c. 377, § 6, eff. July 1, 2000; Laws 2001, c. 5, § 16, emerg. eff. March 21, 2001; Laws 2002, c. 391, § 6, eff. July 1, 2002; Laws 2003, c. 3, § 31, emerg. eff. March 19, 2003; Laws 2004, c. 536, § 14, eff. July 1, 2004; Laws 2005, c. 142, § 2, emerg. eff. May 5, 2005.

NOTE:  Laws 2000, c. 287, § 14 repealed by Laws 2001, c. 5, § 17, emerg. eff. March 21, 2001.  Laws 2002, c. 399, § 3 repealed by Laws 2003, c. 3, § 32, emerg. eff. March 19, 2003.

§472303.2.  Duties of fiduciaries.

A.  A fiduciary with respect to the Oklahoma Law Enforcement Retirement System shall not cause the System to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  sale or exchange, or leasing of any property from the System to a party in interest for less than adequate consideration or from a party in interest to the System for more than adequate consideration;

2.  lending of money or other extension of credit from the System to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the System with provision of excessive security or an unreasonably high rate of interest;

3.  furnishing of goods, services or facilities from the System to a party in interest for less than adequate consideration, or from a party in interest to the System for more than adequate consideration; or

4.  transfer to, or use by or for the benefit of, a party in interest of any assets of the System for less than adequate consideration.

B.  A fiduciary with respect to the Oklahoma Law Enforcement Retirement System shall not:

1.  deal with the assets of the System in the fiduciary's own interest or for the fiduciary's own account;

2.  in the fiduciary's individual or any other capacity act in any transaction involving the System on behalf of a party whose interests are adverse to the interests of the System or the interests of its participants or beneficiaries; or

3.  receive any consideration for the fiduciary's own personal account from any party dealing with the System in connection with a transaction involving the assets of the System.

C.  A fiduciary with respect to the Oklahoma Law Enforcement Retirement System may:

1.  invest all or part of the assets of the System in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the Oklahoma Law Enforcement Retirement System to the extent that the person or the financial institution:

1.  exercises any discretionary authority or discretionary control respecting management of the Oklahoma Law Enforcement Retirement System or exercises any authority or controlrespecting management or disposition of the assets of the System;

2.  renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the System, or has any authority or responsibility to do so; or

3.  has any discretionary authority or discretionary responsibility in the administration of the System.

Added by Laws 1988, c. 321, § 22, operative July 1, 1988.

§47-2-303.3.  Certain benefits exempt from legal process.

A.  Except as otherwise provided by this section, any annuity, benefits, fund, property, or rights created by or accruing to any person pursuant to the provisions of Sections 2-300 through 2-313 of this title shall not be subject to execution, garnishment or attachment, and shall be unassignable, except as specifically provided by Sections 2-300 through 2-313 of this title. Notwithstanding the foregoing, effective August 5, 1997, the Board may approve any offset of a member's benefit to pay a judgment or settlement against the member for a crime involving the System or for a breach of the member's fiduciary duty to the System, provided such offset is in accordance with the requirements of Section 401(a)(13) of the Internal Revenue Code of 1986, as amended.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state pursuant to the domestic relation laws of the State of Oklahoma which relates to the provision of marital property rights to a spouse or former spouse of a member or provision of support for a minor child or children and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member of the System.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the Board and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address (if any) of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the System to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the System to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the System,

b. does not require the System to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the System as a valid order prior to the effective date of this act.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date of the related member.

8.  The obligation of the System to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A. Section 1001, et seq., as amended from time to time, or rules and regulations promulgated thereunder, and court cases interpreting said act.

10.  The Oklahoma Law Enforcement Retirement Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order must fully comply with all provisions of the rules promulgated by the Board pursuant to this subsection in order to continue receiving his or her benefit.

Added by Laws 1985, c. 296, § 2, emerg. eff. July 24, 1985.  Amended by Laws 1989, c. 249, § 42, eff. Jan. 1, 1989; Laws 1993, c. 322, § 12, emerg. eff. June 7, 1993; Laws 1998, c. 198, § 7, eff. Nov. 1, 1998; Laws 1999, c. 257, § 23, eff. July 1, 1999; Laws 2000, c. 287, § 15, eff. July 1, 2000.

§472303.4.  Deposits of contributions and dedicated revenues  Warrants and vouchers.

A.  All employee and employer contributions and dedicated revenues shall be deposited in the Oklahoma Law Enforcement Retirement Fund in the State Treasury.  The Board shallhave the responsibility for the management of the Oklahoma Law Enforcement Retirement Fund, and may transfer monies used for investment purposes by the Oklahoma Law Enforcement Retirement System from the Oklahoma Law Enforcement Retirement Fund in the State Treasury to the custodian bank or trust company of the System.

B.  All benefits payable pursuant to the provisions of the Oklahoma Law Enforcement Retirement System, refunds of contribution and overpayments, and all administrative expenses in connection with the System shall be paid from the Oklahoma Law Enforcement Retirement Fund upon warrants or vouchers signed by two persons designated by the Board.  The Board may transfer monies from the custodian bank or trust company of the System to the Oklahoma Law Enforcement Retirement Fund in the State Treasury for the purposes specified in this subsection.

Added by Laws 1988, c. 321, § 23, operative July 1, 1988.

§472303.5.  Acceptance of gifts or gratuities.

The members of the Oklahoma Law Enforcement Retirement Board, the chief administrative officer and the employees of the System shall not accept gifts or gratuities from an individual organization with a value in excesss of Fifty Dollars ($50.00) per year.  The provisions of this section shall not be construed to prevent the members of the Board, the chief administrative officer or the employees of the System from attending educational seminars, conferences, meetings or similar functions which are paid for, directly or indirectly, by more than one organization.

Added by Laws 1988, c. 321, § 24, operative July 1, 1988.

§472304.  Contributions to fund  Amount  Deduction by employer  Pickup of member contributions.

A.  The Department of Public Safety, the Oklahoma State Bureau of Investigation,the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma Alcoholic Beverage Control Board, the Oklahoma Tourism and Recreation Department and the Oklahoma State Board of Pharmacy shall make contributions to the fund as follows:

The Department of Public Safety, Oklahoma State Bureau of Investigation, Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma Alcoholic Beverage Control Board, the Oklahoma Tourism and Recreation Department and the Oklahoma State Board of Pharmacy shall contribute to the fund an amount equal to ten percent (10%) of the actual paid base salary of each member.

B.  Each member of the System shall make contributions to the fund in an amount equal to eight percent (8%) of the actual paid base salary of the member.

Member contributions shall be deducted by each participating employer for such benefits as the Board is by law authorized to administer and shall be remitted monthly, or as the Board may otherwise provide, for deposit in the fund.

C.  Each employer shall pick up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 and pay the contribution which the member is required by law to make to the System for all compensation earned after December 31, 1989. Although the contributions so picked up are designated as member contributions, such contributions shall be treated as contributions being paid by the employer in lieu of contributions by the member in determining tax treatment under the Internal Revenue Code of 1986 and such picked up contributions shall not be includable in the gross income of the member until such amounts are distributed or made available to the member or the beneficiary of the member.  The member, by the terms of this System, shall not have any option to choose to receive the contributions so picked up directly and the picked up contributions must be paid by the employer to the System.

Member contributions which are picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date on which member contributions were picked up by the participating employer.  Member contributions so picked up shall be included in gross salary for purposes of determining benefits and contributions under the System.

The employer shall pay the member contributions from the same source of funds used in paying salary to the member, by effecting an equal cash reduction in gross salary of the member.

Amended by Laws 1982, c. 328, § 4, operative July 1, 1982; Laws 1986, c. 253, § 2, operative July 1, 1986; Laws 1988, c. 321, § 25, operative July 1, 1988.

§47-2-304.1.  Mobilization for state or national emergencies - Reduction of employer contribution prohibited.

Members of the Oklahoma Law Enforcement Retirement System responding to mobilization for state or national emergencies may not have the employer contribution reduced during their period of service in the Oklahoma National Guard or Reserve.

Added by Laws 2002, c. 332, § 1, eff. July 1, 2002.

§47-2-305.  Retirement and retirement pay - Disability benefits - Mandatory return to duty.

A.  Except as otherwise provided in this title, at any time after attaining normal retirement date, any member of the System upon application for unreduced retirement benefits made and approved, may retire, and, during the remainder of the member's lifetime, receive annual retirement pay, payable in equal monthly payments, equal to two and one-half percent (2 1/2%) of the final average salary times years of credited service.  If such retired member is reemployed by a state agency in a position which is not covered by the System, such retired member shall continue to receive in-service distributions from the System.  Prior to September 19, 2002, if such retired member was reemployed by a state agency in a position which is covered by the System, such member shall continue to receive in-service distributions from the System and shall not accrue any further credited service.  If such a member is reemployed by a state agency in a position which is covered by the System on or after September 19, 2002, such member's monthly retirement payments shall be suspended until such member retires and is not reemployed by a state agency in a position which is covered by the System.  No member shall be required to retire for length of service unless and until the member shall have reached the age of sixty (60) years, but any member of the System who shall have reached the age of sixty (60) years and who shall also have completed twenty (20) years or more of credited service shall be retired by the Board unless, after application to the Board and such examination and showing as the Board may deem proper, the Board shall determine that such member of the System is physically and mentally able to continue to perform duties or service as required of a member.  Unless such application be made by a member of the System within thirty (30) days after reaching the age of sixty (60) years and completing twenty (20) years or more of credited service or if, after such application and examination, the Board shall determine that such member of the System is not physically or mentally able to continue to perform services as required of the employer, the Board shall by resolution order his or her retirement with retirement pay for length of service as provided herein.

B.  Beginning July 1, 1994, members who retired or were eligible to retire prior to July 1, 1980 or their surviving spouses shall receive annual retirement pay, payable in equal monthly payments, equal to the greater of their current retirement pay, or two and one-half percent (2 1/2%) of the actual paid gross salary being currently paid to a highway patrol officer, at the time each such monthly retirement payment is made, multiplied by the retired member's years of credited service.

C.  Members of the System whose salary is set by statute who have retired after completion of the mandatory twenty (20) years of service, and those members with statutory salaries who retire after reaching the mandatory twenty-year retirement, shall receive an annual retirement pay, payable in equal monthly installments, based upon the greater of either:

1.  The top base pay currently paid to an active member, at the time each such monthly retirement payment is made, multiplied by two and one-half percent (2 1/2%) multiplied by the number of years of credited service and fraction thereof for the following positions:

a. Oklahoma Highway Patrolman,

b. Communications Dispatcher,

c. Capitol Patrolman,

d. Lake Patrolman,

e. Oklahoma State Bureau of Investigation—Special Agent; or

2.  The member's final average salary as set forth in paragraph 9 of Section 2-300 of this title, multiplied by two and one-half percent (2 1/2%), and multiplied by the number of years of credited service and fraction thereof.

No member of the System retired prior to July 1, 2002, shall receive a benefit less than the amount the member is receiving as of June 30, 2002.

D.  Other members of the System whose retirement benefit is not otherwise prescribed by this section who have retired after completion of the mandatory twenty (20) years of service, and those members who retire after reaching the mandatory twenty-year retirement, shall receive an annual retirement pay, payable in equal monthly payments, based upon the greater of either:

1.  The actual average salary currently paid to the highest nonsupervisory position in the participating agency, at the time each such monthly payment is made, multiplied by two and one-half percent (2 1/2%), multiplied by the number of years of credited service and fraction thereof for the following positions:

a. Alcoholic Beverage Laws Enforcement Commission—ABLE Commission Agent III,

b. Oklahoma State Bureau of Narcotics and Dangerous Drugs Control—Narcotics Agent III,

c. Oklahoma Tourism and Recreation Department—Park Ranger II,

d. Oklahoma State Board of Pharmacy—Pharmacy Inspector,

e. University of Oklahoma—Police Officer,

f. Oklahoma State University—Police Officer; or

2.  The other member's final average salary as set forth in paragraph 9 of Section 2-300 of this title, multiplied by two and one-half percent (2 1/2%), multiplied by the number of years of credited service and fraction thereof.

No member of the System retired prior to July 1, 2002, shall receive a benefit less than the amount the member is receiving as of June 30, 2002.  The participating employer must certify to the System in writing the actual average gross salary currently paid to the highest nonsupervisory position.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this section.

E.  A member who meets the definition of disability as defined in paragraph 11 of Section 2-300 of this title by direct reason of the performance of the member's duties as an officer shall receive a monthly benefit equal to the greater of fifty percent (50%) of final average salary or two and one-half percent (2 1/2%) of final average salary multiplied by the number of years of the member's credited service.  If such member participates in the Oklahoma Law Enforcement Deferred Option Plan pursuant to Section 2-305.2 of this title, then such member's disability pension provided pursuant to this subsection shall be reduced to account for such member's participation in the Oklahoma Law Enforcement Deferred Option Plan.

F.  A member who meets the definition of disability as defined in paragraph 11 of Section 2-300 of this title and whose disability is by means of personal and traumatic injury of a catastrophic nature and in the line of duty, shall receive a monthly benefit equal to:

1.  Two and one-half percent (2 1/2%);

2.  Multiplied by:

a. twenty (20) years of service, regardless of the actual number of years of credited service performed by the member prior to the date of disability, if the member had performed less than twenty (20) years of service, or

b. the actual number of years of service performed by the member if the member had performed twenty (20) or more years of service;

3.  Multiplied by a final average salary equal to:

a. the salary which the member would have received pursuant to statutory salary schedules in effect upon the date of the disability for twenty (20) years of service prior to disability.  The final average salary for a member who performed less than twenty (20) years of service prior to disability shall be computed assuming that the member was paid the highest salary allowable pursuant to the law in effect at the time of the member's disability based upon twenty (20) years of service and with an assumption that the member was eligible for any and all increases in pay based upon rank during the entire period.  If the salary of a member is not prescribed by a specific salary schedule upon the date of the member's disability, the final average salary for the member shall be computed by the member's actual final average salary or the highest median salary amount for a member whose salary was prescribed by a specific salary schedule upon the date of the member's disability, whichever final average salary amount would be greater, or

b. the actual final average salary of the member if the member had performed twenty (20) or more years of service prior to disability.

If such member participates in the Oklahoma Law Enforcement Deferred Option Plan pursuant to Section 2-305.2 of this title, such member's disability pension provided pursuant to this subsection shall be adjusted as provided in Section 2-305.2 of this title to account for such member's participation in the Oklahoma Law Enforcement Deferred Option Plan.

G.  A member who meets the definition of disability as defined in Section 2-300 of this title and whose disability occurred prior to the member's normal retirement date but after completing three (3) years of vesting service and not by reason of the performance of the member's duties as an officer or as a result of the member's willful negligence shall receive a monthly benefit equal to two and one-half percent (2 1/2%) of final average salary multiplied by the number of years of the member's credited service.

H.  Payment of a disability pension shall commence as of the first day of the month coinciding or next following the date of retirement and shall continue as long as the member meets the definition of total and permanent disability provided in this section.

I.  For the purpose of determining the member's disability under subsection E, F or G of this section, the member shall be required by the Board to be examined by a minimum of two recognized physicians selected by the Board to determine the extent of the member's injury or illness.  The examining physicians shall furnish the Board a detailed written report of the injury or illness of the examined member establishing the extent of disability and the possibilities of the disabled member being returned to his or her regular duties or an alternate occupation or service covered by the System after a normal recuperation period.  The Board shall require all retired disabled members who have not attained their normal retirement date to submit to a physical examination once each year for a minimum of three (3) years following retirement.  The Board shall select a minimum of two physicians to examine the retired members and pay for their services from the fund.  Any retired disabled member found no longer disabled by the examining physicians to perform the occupation of the member or an alternate occupation or service covered by the System shall be required to return to duty and complete twenty (20) years of service as provided in subsection A of this section, or forfeit all his or her rights and claims under this act.

J.  The disability benefit under this section shall be for the lifetime of the member unless such member is found no longer disabled pursuant to subsection I of this section.  Such member shall not be entitled to the retirement benefit pursuant to subsection A of this section unless such member returns to active duty and is eligible for a retirement benefit as provided in subsection A of this section.

K.  At the postoffer, preemployment physical examination required under paragraph 6 of Section 2-300 of this title, the physician selected by the Board shall determine the extent to which a new member is disabled.  If a member is determined to be partially disabled, the physician shall assign a percentage of disability to such partial disability.  If such member then becomes entitled to a disability benefit under either subsection E or subsection G of this section, the benefit payable shall be reduced by the percentage which such member was determined to be disabled at the postoffer, preemployment physical unless the Board makes a determination that the initially determined percentage of disability at the preemployment physical examination is unrelated to the reason for the disability currently sought pursuant to subsection E or subsection G of this section.  Upon employment, the member shall disclose to the Board any disability payments received from any source.  The amount of disability to be paid to any member cannot exceed one hundred percent (100%) disability from all sources.  The provisions of this subsection shall apply only to members whose effective date of membership is on or after July 1, 2000.

L.  In addition to the pension provided for under subsection F of this section, if said member has one or more children under the age of eighteen (18) years or under the age of twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education, Four Hundred Dollars ($400.00) a month shall be paid from said Fund for the support of each surviving child to the member or person having the care and custody of such children until each child reaches the age of eighteen (18) years or reaches the age of twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education.

Added by Laws 1961, p. 332, § 2-305, eff. Sept. 1, 1961.  Amended by Laws 1967, c. 199, § 4; Laws 1975, c. 365, § 4, operative July 1, 1975; Laws 1980, c. 357, § 9, eff. July 1, 1980; Laws 1981, c. 227, § 4, operative July 1, 1981; Laws 1982, c. 328, § 5, operative July 1, 1982; Laws 1985, c. 296, § 3, emerg. eff. July 24, 1985; Laws 1988, c. 267, § 22, operative July 1, 1988; Laws 1994, c. 351, § 5, eff. July 1, 1994; Laws 1996, c. 315, § 1, eff. July 1, 1996; Laws 2000, c. 377, § 7, eff. July 1, 2000; Laws 2002, c. 399, § 4, eff. July 1, 2002; Laws 2003, c. 3, § 33, emerg. eff. March 19, 2003; Laws 2003, c. 406, § 4, eff. July 1, 2003; Laws 2004, c. 542, § 2, eff. July 1, 2004.

NOTE:  Laws 2002, c. 332, § 2 repealed by Laws 2003, c. 3, § 34, emerg. eff. March 19, 2003.

§472305.1.  Computation of benefits  Increase in benefits.

A.  On July 1, 1988, a member who retired prior to July 1, 1985, or the surviving spouse of such a member or the surviving spouse of a member who became deceased prior to July 1, 1985, shall receive retirement benefits computed in accordance with the provisions of Section 2305 of Title 47 of the Oklahoma Statutes. For the purpose of the computation, the final average salary shall be Two Thousand Two Hundred Seventeen Dollars ($2,217.00).

B.  Except for those persons specified in subsection A of this section, any person receiving benefits from the Oklahoma Law Enforcement Retirement System as of June 30, 1988, shall receive a three percent (3%) increase in said benefits on July 1, 1988.

Added by Laws 1985, c. 296, § 4, emerg. eff. July 24, 1985. Amended by Laws 1988, c. 267, § 23, operative July 1, 1988.

§47-2-305.1A.  Direct rollover of distribution - Definitions - Notice - Election.

A.  This section applies to distributions made on or after January 1, 1993.  Notwithstanding any provision of the System to the contrary that would otherwise limit a Distributee's election hereunder, a Distributee may elect, at the time and in the manner prescribed by the Board, to have any portion of an Eligible Rollover Distribution paid directly to an Eligible Retirement Plan specified by the Distributee in a Direct Rollover.

B.  As used in this section:

1.  "Eligible Rollover Distribution" means any distribution of all or any portion of the balance to the credit of the Distributee, except that an Eligible Rollover Distribution does not include: any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the Distributee or the joint lives (or life expectancies) of the Distributee and the Distributee's designated beneficiary, or for a specified period of ten (10) years or more, any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended; and the portion of any distribution that is not includable in gross income; provided, however, that effective January 1, 2002, a portion of a distribution shall not fail to be an Eligible Rollover Distribution merely because the portion consists of after-tax member contributions which are not includable in gross income.  However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code of 1986, as amended, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, that agrees to separately account for amounts so transferred, including separate accounting for the portion of such distribution which is includable in gross income and the portion of such distribution which is not so includable.

2.  "Eligible Retirement Plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code of 1986, as amended, and individual retirement annuity described in Section 408(b) of the Internal Revenue Code of 1986, as amended, an annuity plan described in Section 403(a) of the Internal Revenue Code of 1986, as amended, or a qualified trust described in Section 401(a) of the Internal Revenue Code of 1986, as amended, that accepts the Distributee's Eligible Rollover Distribution.  Effective January 1, 2002, an Eligible Retirement Plan shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, and an eligible plan under Section 457(b) of the Internal Revenue Code of 1986, as amended, which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the System.  Effective January 1, 2002, the definition of Eligible Retirement Plan shall also apply in the case of a distribution to a surviving spouse, or to a spouse or former spouse who is the alternate payee pursuant to a qualified domestic order as defined in subsection B of Section 2-303.3 of this title.  An Eligible Retirement Plan does not include a Roth IRA under Section 408(a) of the Internal Revenue Code of 1986, as amended.

3.  "Distributee" means an employee or former employee.  In addition, effective June 7, 1993, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic order, as defined in subsection B of Section 2-303.3 of this title, are Distributees with regard to the interest of the spouse or the former spouse.

4.  "Direct Rollover" means a payment by the System to the Eligible Retirement Plan specified by the Distributee.

C.  At least thirty (30) days and not more than ninety (90) days before the date of distribution, the Distributee must be provided with a notice of rights which satisfies Section 402(f) of the Internal Revenue Code of 1986, as amended, as to rollover options and tax effects.  Such distribution may commence less than thirty (30) days after the notice is given, provided that:

1.  The Board clearly informs the Distributee that the Distributee has a right to a period of at least thirty (30) days after receiving the notice to consider the decision of whether or not to elect a distribution; and

2.  The Distributee, after receiving the notice, affirmatively elects a distribution.

Added by Laws 1999, c. 257, § 25, eff. July 1, 1999.  Amended by Laws 2000, c. 287, § 16, eff. July 1, 2000; Laws 2003, c. 406, § 5, eff. July 1, 2003.

§47-2-305.2.  Deferred option plans.

A.  In lieu of terminating employment and accepting a service retirement pension pursuant to Section 2-305 of this title, any member of the Oklahoma Law Enforcement Retirement System who has not less than twenty (20) years of participating service and who is eligible to receive a service retirement pension may elect to participate in the Oklahoma Law Enforcement Deferred Option Plan and defer the receipts of benefits in accordance with the provisions of this section.

B.  For purposes of this section, participating service shall include service credit recognized pursuant to paragraphs (c) and (d) of Section 2-307, and Sections 2-309.1, 2-309.2, 2-309.3, 2-309.4, 2-309.5, 2-309.6 and 2-309.7 of this title but for eligibility purposes only.

C.  The duration of participation in the Oklahoma Law Enforcement Deferred Option Plan for a member shall not exceed five (5) years.  Participation in the Oklahoma Law Enforcement Deferred Option Plan must begin the first day of a month and end on the last day of the month.  At the conclusion of a member's participation in the Oklahoma Law Enforcement Deferred Option Plan, the member shall terminate employment as a member of the Oklahoma Law Enforcement Retirement System, and shall start receiving the member's accrued monthly retirement benefit from the System.  Such a member may continue to receive in-service distributions of such member's accrued monthly retirement benefit from the System if the member is reemployed by a state agency only if such reemployment is in a position not covered under the System.

D.  When a member begins participation in the Oklahoma Law Enforcement Deferred Option Plan, the contribution of the member shall cease.  The employer contributions shall continue to be paid in accordance with Section 2-304 of this title.  Employer contributions for members who elect the Oklahoma Law Enforcement Deferred Option Plan shall be credited equally to the Oklahoma Law Enforcement Retirement System and to the member's Oklahoma Law Enforcement Deferred Option Plan account.  The monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the member's Oklahoma Law Enforcement Deferred Option Plan account.

E.  1.  A member who participates in this plan shall be eligible to receive cost of living increases.

2.  A member who participates in this plan shall earn interest at a rate of two percentage points below the rate of return of the investment portfolio of the System, but no less than the actuarial assumed interest rate as certified by the actuary in the yearly evaluation report of the actuary.  The interest shall be credited to the individual account balance of the member on an annual basis.

F.  A member in the Oklahoma Law Enforcement Deferred Option Plan shall receive, at the option of the member:

1.  A lump-sum payment from the account equal to the option account balance of the member, payable to the member;

2.  A lump-sum payment from the account equal to the option account balance of the member, payable to the annuity provider which shall be selected by the member as a result of the research and investigation of the member; or

3.  Any other method of payment if approved by the Board.

If a member meets the definition of disability as defined in paragraph 11 of Section 2-300 of this title by direct reason of the performance of the member's duties, the payment from the account shall be an in-line-of-duty disability payment.

G.  If the member dies during the period of participation in the Oklahoma Law Enforcement Deferred Option Plan, a lump-sum payment equal to the account balance of the member shall be paid to the designated beneficiary as defined in paragraph 17 of Section 2-300 of this title, or if there is no designated beneficiary or the designated beneficiary predeceases the member, to the estate of the member.  If such member was receiving, or eligible to receive, an in-line-of-duty disability pension pursuant to subsection E or F of Section 2-305 of this title at the time of death, payment of the account balance shall be an in-line-of-duty disability payment.

H.  In lieu of participating in the Oklahoma Law Enforcement Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section, a member may elect to participate in the Oklahoma Law Enforcement Deferred Option Plan pursuant to this subsection as follows:

1.  For purposes of this subsection, the following definitions shall apply:

a. "back drop date" means the date selected by the member which is up to five (5) years before the member elects to participate in the Oklahoma Law Enforcement Deferred Option Plan, but not before the date at which the member completes twenty (20) years of participating service,

b. "termination date" means the date the member elects to participate in the Oklahoma Law Enforcement Deferred Option Plan pursuant to this subsection and the date the member terminates employment and starts receiving the member's accrued monthly retirement benefit from the System.  Such termination has at all times included reemployment of a member by a state agency, but only in a position not covered under the System,

c. "earlier attained participating service" means the participating service earned by a member as of the back drop date.  Earlier attained participating service cannot be reduced to less than twenty (20) years of participating service, and

d. "deferred benefit balance" means all retirement benefits that would have been paid from the back drop date to the termination date, and one half (1/2) of the employer contributions from the back drop date to the termination date, with interest based on how the benefit would have accumulated on a compound annual basis as if the member had participated in the Oklahoma Law Enforcement Deferred Option Plan pursuant to subsections A, B, C, D and E of this section from the back drop date to the termination date;

2.  At the termination date, a member's monthly pension benefit shall be determined based on the earlier attained participating service and on the final average salary as of the back drop date.  The member's individual deferred option account shall be credited with an amount equal to the deferred benefit balance; the member shall terminate employment and shall start receiving the member's accrued monthly retirement benefit from the System.  The member shall, upon application filed with the Board, be refunded from the fund an amount equal to the accumulated contributions the member made to the fund from the back drop date to the termination date, but excluding any interest.  Such termination has at all times included reemployment of a member by a state agency, but only in a position not covered under the System.  The provisions of subsections B, C, E, F and G of this section shall apply to this subsection; and

3.  A member may participate in the Oklahoma Law Enforcement Deferred Option Plan pursuant to this subsection even if the member has elected to participate in the Oklahoma Law Enforcement Deferred Option Plan pursuant to subsections A, B, C, D, E and F of this section.  Such a member may select a back drop date which is up to five (5) years prior to the termination date, but not before the date at which the member completes twenty (20) years of participating service.  Such a member's participation in the Oklahoma Law Enforcement Deferred Option Plan may not exceed five (5) years when combined with such a member's prior period of participation in the Oklahoma Law Enforcement Deferred Option Plan.  The provisions of subsections B, C, E, F and G of this section shall apply to this subsection.

Added by Laws 1990, c. 247, § 2, eff. Oct. 1, 1990.  Amended by Laws 1990, c. 334, § 3, operative July 1, 1990; Laws 1993, c. 157, § 2, eff. July 1, 1993; Laws 2003, c. 343, § 2, eff. July 1, 2003; Laws 2004, c. 5, § 33, emerg. eff. March 1, 2004; Laws 2004, c. 542, § 3, eff. July 1, 2004.

NOTE:  Laws 2003, c. 406, § 6 repealed by Laws 2004, c. 5, § 34, emerg. eff. March 1, 2004.  Laws 2003, c. 456, § 2 repealed by Laws 2004, c. 5, § 35, emerg. eff. March 1, 2004.

§47-2-305.3.  Increase in benefits.

Any person receiving benefits from the Oklahoma Law Enforcement Retirement System as of June 30, 1993, shall receive a two and one-half percent (2 1/2%) increase in said benefits on July 1, 1994.

Added by Laws 1990, c. 340, § 21, eff. July 1, 1990.  Amended by Laws 1994, c. 383, § 6, eff. July 1, 1994.

§47-2-305.4.  Limitations on benefits relating to section 415 of Internal Revenue Code of 1986.

A.  Notwithstanding any other provision contained herein to the contrary, the benefits payable to a member in the System shall be subject to the limitations of Section 415 of the Internal Revenue Code of 1986, as amended, in accordance with the provisions of subsections B and C of this section.

B.  Except as provided in paragraphs 3 through 7 of this subsection, any accrued retirement benefit payable to a member shall not exceed the lesser of:

1.  One Hundred Sixty Thousand Dollars ($160,000.00), effective January 1, 2002, adjusted for increases in the cost of living, as prescribed by the Secretary of the Treasury or his delegate, effective January 1 of each calendar year and applicable to the limitation year ending with or within such calendar year; or

2.  For limitation years beginning prior to January 1, 1995, one hundred percent (100%) of the average earnings of the member for the three (3) consecutive calendar years, while a member in the System, in which the member's earnings were the highest.  For purposes of this paragraph, earnings for any limitation year shall be the earned income of the member, wages, salaries, fees for professional services, and other amounts received for personal services actually rendered in the course of employment with a participating employer, provided such amounts are actually paid or includable in gross income during such year.  Earnings shall exclude the following:

a. contributions by a participating employer to a plan of deferred compensation which are not included in the gross income of the member for the taxable year in which contributed or any distributions from a funded plan of deferred compensation, and

b. other amounts which received special tax benefits, or contributions made by a participating employer, whether or not under a salary reduction agreement, towards the purchase of an annuity described in Section 403(b) of the Internal Revenue Code of 1986, whether or not the amounts are actually excludable from the gross income of the member;

3.  Except as provided in paragraph 5 of this subsection, the limitations specified in paragraphs 1 and 2 of this subsection shall not be applicable with respect to any member whose total annual accrued retirement benefit payable from the System is less than Ten Thousand Dollars ($10,000.00) and who has not at any time participated in any contribution plan, within the meaning of Section 415(k) of the Internal Revenue Code of 1986, as amended, maintained by a participating employer;

4.  If a member has less than ten (10) years of participation in the System and all predecessor pension and retirement systems, the dollar limitation otherwise applicable under paragraph 1 of this subsection shall be reduced by multiplying such limitation by a fraction, the numerator of which is the number of the years of participation in the System of the member, but never less than one (1), and the denominator of which is ten (10).  This paragraph, to the extent required by the Secretary of the Treasury, shall be applied separately to each change in benefit structure hereunder;

5.  Effective for limitation years beginning on or after January 1, 1995, if a member has been credited with less than ten (10) years of credited service, the dollar amount otherwise applicable under paragraph 3 of this subsection shall be reduced by multiplying such dollar amount by a fraction, the numerator of which is the number of the years of credited service of the member, but never less than one (1), and the denominator of which is ten (10);

6.  The limitations specified in this section shall apply to a straight life annuity with no ancillary benefits and to an annuity that constitutes a qualified joint and survivor annuity.  If payment is in a different form, the amount thereof shall be adjusted to be the actuarial equivalent of a single life annuity and the limitations shall be applied to such adjusted amount.  Such adjustment shall be based on the mortality tables and interest rates described in divisions (1), (2) and (3) of subparagraph a and subparagraph c of this paragraph.

a. If payment begins before the member reaches sixty-two (62) years of age, the limitation in paragraph 1 of this subsection shall be reduced on an actuarially equivalent basis; provided however, prior to January 1, 2002, if such payment begins after the member reaches fifty-five (55) years of age, the reduced limit shall not be less than Seventy-five Thousand Dollars ($75,000.00) and, if payment begins prior to the member reaching fifty-five (55) years of age, the reduced limit shall not be less than the actuarial equivalent of the Seventy-five Thousand Dollar ($75,000.00) limit for age fifty-five (55); provided further, that in no event shall such amount be reduced below Fifty Thousand Dollars ($50,000.00), adjusted for increases in the cost of living, as prescribed by the Secretary of Treasury, or his delegate.

(1) For limitation years beginning before January 1, 1999, the interest rate to be used to determine such actuarial equivalent amount in this subparagraph shall be the rate specified in the actuarial tables adopted by the Board as described in subparagraph c of this paragraph; however, the interest rate used in determining an actuarially equivalent pre-age-sixty-two (62) amount shall not be less than five percent (5%).

(2) Effective for limitation years beginning on or after January 1, 1999, the actuarial equivalent adjustments in this subparagraph shall be determined using the prevailing Commissioner's standard table (described in Section 807(d)(5)(A) of the Internal Revenue Code of 1986, as amended), without regard to any other subparagraph of Section 807(d)(5), used to determine reserves for group annuity contracts issued on the date as of which the payment is being determined.  Notwithstanding any other System provisions to the contrary, for distributions with annuity starting dates on or after December 31, 2002, the applicable mortality table used for purposes of adjusting any benefit or limitation under Sections 415(b)(2)(B), (C) or (D) of the Internal Revenue Code of 1986, as amended, is the table described in Rev. Rul. 2001-62.  The interest rate shall be five percent (5%).

(3) For limitation years beginning on or after January 1, 1997, if payment begins before the member reached age sixty-two (62), the reductions in the limitations in this subparagraph shall not apply to a member who is a "qualified participant" as defined in Section 415(b)(2)(H) of the Internal Revenue Code of 1986, as amended.

b. If payment begins after the member reaches sixty-five (65) years of age, the limitation in paragraph 1 of this subsection shall be the actuarial equivalent of such amount otherwise applicable at the member reaching sixty-five (65) years of age.

(1) For limitation years beginning before January 1, 1999, the interest rate to be used to determine such actuarial equivalent amount in this subparagraph shall be the rate specified in the actuarial tables adopted by the Board as described in subparagraph c of this paragraph; however, the interest rate used in determining an actuarially equivalent post-age-sixty-five (65) amount shall not be greater than five percent (5%).

(2) Effective for limitation years beginning on or after January 1, 1999, the actuarial equivalent adjustments in this subparagraph shall use the mortality and interest rate basis provided in division (2) of subparagraph a of this paragraph.

c. The actuarial tables adopted by the Board for limitation years beginning before January 1, 1999, for purposes of adjusting any benefit under Sections 415(b)(2)(B), (C) or (D) shall be based on an interest rate of seven percent (7%) and the 1983 Group Annuity Mortality Table.

7.  In no event shall the maximum annual accrued retirement benefit of a member allowable under this section be less than the annual amount of such accrued retirement benefit, including early pension and qualified joint and survivor annuity amounts, duly accrued by the member as of the last day of the limitation year beginning in 1982, or as of the last day of the limitation year beginning in 1986, whichever is greater, disregarding any plan changes or cost-of-living adjustments occurring after July 1, 1982, as to the 1982 accrued amount, and May 5, 1986, as to the 1986 accrued amount.

8.  Effective for years beginning after December 31, 1997, if a member purchases service under Section 2-307.5 and/or Section 2-307.7 of this title, which qualifies as "permissive service credit" pursuant to Section 415(n) of the Internal Revenue Code of 1986, as amended, the limitations of Section 415 of the Internal Revenue Code of 1986, as amended, may be met by either:

a. treating the accrued benefit derived from such contributions as an annual benefit under this section, or

b. treating all such contributions as annual additions for purposes of Section 415(c) of the Internal Revenue Code of 1986, as amended.

9.  Effective for years beginning after December 31, 1997, if a member repays to the System any amounts received because of his prior termination pursuant to paragraph 3 of subsection (b) of Section 2-307 of this title, such repayment shall not be taken into account for purposes of Section 415 of the Internal Revenue Code of 1986, as amended, pursuant to Section 415(k)(3) of the Internal Revenue Code of 1986, as amended.

For limitation years beginning on or after January 1, 1995, paragraphs 4, 5 and 6 of this subsection shall not apply to a benefit paid under the System as a result of the member becoming disabled by reason of personal injuries or sickness, or amounts received by the beneficiaries, survivors or estate of the member as the result of the death of the member.

C.  For distributions made in limitation years beginning on or after January 1, 2000, the combined limit of repealed Section 415(e) of the Internal Revenue Code of 1986, as amended, shall not apply.

D.  The Board is hereby authorized to revoke the special election previously made under Internal Revenue Code Section 415(b)(10).

Added by Laws 1991, c. 323, § 5, emerg. eff. June 12, 1991.  Amended by Laws 1999, c. 257, § 24, eff. July 1, 1999; Laws 2000, c. 287, § 17, eff. July 1, 2000; Laws 2003, c. 406, § 7, eff. July 1, 2003; Laws 2005, c. 142, § 3, emerg. eff. May 5, 2005.

§47-2-305.5.  Additional retirement benefit.

A.  Except as provided by subsection B of this section, the Oklahoma Law Enforcement Retirement System shall pay to its retirees, who retire not later than June 30, 1997, or their beneficiaries, from assets of the retirement system, an additional amount, for the fiscal year ending June 30, 1998, based upon the number of years of credited service upon which the retirement benefit of the member was computed as follows:

1.  One Hundred Fifty Dollars ($150.00) for at least ten (10), but no more than fourteen (14) years of service;

2.  Three Hundred Dollars ($300.00) for at least fifteen (15), but no more than nineteen (19) years of service;

3.  Four Hundred Fifty Dollars ($450.00) for at least twenty (20), but no more than twenty-four (24) years of service; and

4.  Six Hundred Dollars ($600.00) for twenty-five (25) or more years of service.

B.  The Oklahoma Law Enforcement Retirement System shall pay to retirees, who retire not later than June 30, 1997, with a disability retirement benefit and having less than ten (10) years of service, the sum of One Hundred Fifty Dollars ($150.00).

C.  For purposes of subsection A or B of this section, months of credited service in excess of a whole number of years shall be disregarded for purposes of determining the applicable payment amount.

D.  The payment authorized by this section shall be distributed not later than August 1, 1997.

E.  The payment authorized by this section shall not be a recurring benefit and shall only be made for the fiscal year ending June 30, 1998, and for no other fiscal year.

F.  If a retiree has multiple beneficiaries, the amount prescribed by subsection A of this section shall be divided equally among the beneficiaries on a per capita basis.

Added by Laws 1997, c. 384, § 21, eff. July 1, 1997.

§47-2-305.6.  Benefit adjustment - Restoration of Initial COLA Benefit.

A.  For purposes of this section the following definitions shall apply:

1.  "Initial COLA Benefit Date" means the later of the member's date of benefit commencement or January 1, 1981.  This date is used in the definition of Initial COLA Benefit and Target COLA Benefit;

2.  "Initial COLA Benefit" means the accrued retirement benefit which will be used as the base benefit for determining the Target COLA Benefit.  The Initial COLA Benefit equals the benefit in payment status as of the Initial COLA Benefit Date.  Furthermore, this benefit will reflect adjustment for military service credits, if any, granted after the Initial COLA Benefit Date;

3.  "CPI-U" means the Consumer Price Index for all urban consumers for all goods and services, as published by the Bureau of Labor Statistics, U.S. Department of Labor.  This is used as a measure of price inflation for the development of the Target COLA Benefit defined below; and

4.  "Target COLA Benefit" is the Initial COLA Benefit adjusted to reflect price inflation as measured by CPI-U.  The Target COLA Benefit is calculated for each eligible member to equal the member's Initial COLA Benefit multiplied by a ratio of (A) divided by (B) as follows:

(A)  is the CPI-U as of July 1, 1997.

(B)  is the CPI-U as of July 1 of the calendar year of the  Initial COLA Benefit Date.

B.  The Board shall, effective July 1, 1998, implement a benefit adjustment, to increase, if necessary, the retirement benefit for any person receiving benefits from the System as of June 30, 1997.  This benefit adjustment is intended to restore one hundred percent (100%) of the loss of the Initial COLA Benefit, if any, due to price inflation, as measured by CPI-U.  The benefit adjustment shall be one hundred percent (100%) of the amount by which the Target COLA Benefit is in excess, if any, of the June 1998 retirement benefit.

Persons who retired after December 31, 1996 and before July 1, 1997, shall receive a benefit increase based on one-half (1/2) of the CPI-U change for the period beginning January 1, 1997 and before July 1, 1997.

C.  Any increase in benefits a person is eligible to receive pursuant to subsection B of Section 2-305 of Title 47 of the Oklahoma Statutes, after June 30, 1998, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 1998, c. 317, § 4, eff. July 1, 1998.

§47-2-305.7.  Benefit increase - Offset.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Law Enforcement Retirement System as of June 30, 1999, who continues to receive benefits on or after July 1, 2000, shall receive a three percent (3%) increase in said benefits on July 1, 2000.

B.  Any increase in benefits a person is eligible to receive pursuant to subsection B of Section 2-305 of Title 47 of the Oklahoma Statutes, after June 30, 1998, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 2000, c. 377, § 8, eff. July 1, 2000.

§47-2-305.8.  Increase in benefits - Amount - Offset.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Law Enforcement Retirement System as of June 30, 2001, who continues to receive benefits on or after July 1, 2002, shall receive a five percent (5%) increase in said benefits on July 1, 2002.

B.  Any increase in benefits a person is eligible to receive pursuant to Section 2-305 of Title 47 of the Oklahoma Statutes, after June 30, 2002, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 2002, c. 394, § 4, eff. July 1, 2002.

§47-2-305.9.  Law Enforcement Retirement System - Increase in benefits.

A.  Except as provided in subsection B of this section, any person receiving benefits from the Oklahoma Law Enforcement Retirement System as of June 30, 2003, who continues to receive benefits on or after July 1, 2004, shall receive a four-percent increase in said benefits beginning in July 2004.

B.  Any increase in benefits a person is eligible to receive pursuant to subsection B, C or D of Section 2-305 of Title 47 of the Oklahoma Statutes, after June 30, 2004, shall be offset by the increase in benefits, if any, provided by this section.

Added by Laws 2004, c. 536, § 15, eff. July 1, 2004.

§47-2-306.  Payments in case of death.

A.  Upon the death of a retired member or upon the death of any member prior to retirement or other termination of covered employment, a monthly pension shall be paid which shall be in an amount as provided below:

1.  If the member was not retired and death occurred as the direct result of the performance of the member's duties as an officer, an amount:

a. equal to two and one-half percent (2 1/2%),

b. multiplied by:

(1) twenty (20) years of service, regardless of the actual number of years of credited service performed by the member prior to the date of death if the member had performed less than twenty (20) years of service, or

(2) the actual number of years of service performed by the member if the member had performed twenty (20) or more years of service,

c. multiplied by a final average salary equal to:

(1) the salary which the member would have received pursuant to statutory salary schedules in effect upon the date of death for twenty (20) years of service if the member did not actually perform twenty (20) years of service prior to death.  The final average salary for a member who performed less than twenty (20) years of service prior to death shall be computed assuming that the member was paid the highest salary allowable pursuant to the law in effect at the time of the member's death based upon twenty (20) years of service and with an assumption that the member was eligible for any and all increases in pay based upon rank during the entire period.  If the salary of a member is not prescribed by a specific salary schedule upon the date of the member's death, the final average salary for the member shall be computed by the member's actual final average salary or the highest median salary amount for a member whose salary was prescribed by a specific salary schedule upon the date of the member's death, whichever final average salary amount would be greater, or

(2) the actual final average salary of the member if the member had performed twenty (20) or more years of service prior to death; or

2.  If the member was not retired and death occurred other than as the direct result of the performance of the member's duties as an officer, an amount equal to the monthly payments which would have been received by the member under subsection E of Section 2-305 of this title had the member been totally disabled; or

3.  If said member was retired for length of service, an amount equal to the member's monthly payments; or

4.  If said member was receiving, or eligible to receive, a disability benefit pursuant to subsection E or F of Section 2-305 of this title, an amount equal to the member's monthly payments pursuant to subsection E or F of Section 2-305 of this title; or

5.  If said member was receiving, or eligible to receive, a disability benefit pursuant to subsection G of Section 2-305 of this title, an amount equal to the member's monthly payments pursuant to subsection G of Section 2-305 of this title; or

6.  If said member was retired for partial disability, an amount equal to the monthly payments which would have been received by said member had the member been totally disabled.

B.  The pension provided for in subsection A of this section shall be paid:

1.  Except as provided in paragraph 4 of this subsection, to the surviving spouse, provided the surviving spouse was married to the member at the time of the member's death, and continuously for the thirty (30) months immediately preceding the member's death, provided a surviving spouse of a member who died while in, or as a consequence of, the performance of the member's duty for the employer, shall not be subject to the thirty-month marriage requirement for survivor benefits; or

2.  If there is no surviving spouse or upon the death of a spouse:

a. to the person having the care and custody of any surviving child or children of said member for such time as such child or children are under the age of eighteen (18) years, or

b. to the surviving child or children between the age of eighteen (18) and twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education;

3.  If there is no surviving spouse or children under the age of eighteen (18) years or under the age of twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education, to the dependent parent or parents of said member, for life; or

4.  In the event a surviving spouse remarried prior to June 7, 1993, and was a surviving spouse of a member who died while in, or as a consequence of, the performance of the member's duty for the employer, the surviving spouse shall be eligible to receive the pension benefits provided for in subsection A of this section.

To receive the pension benefits provided for in subsection A of this section the surviving spouse falling within this paragraph shall submit a written request for such benefits to the Oklahoma Law Enforcement Retirement System.  The Oklahoma Law Enforcement Retirement System shall approve requests by surviving spouses meeting the requirements of this paragraph.  Upon approval by the Oklahoma Law Enforcement Retirement System, the surviving spouse shall be entitled to the pension benefits provided for in subsection A of this section beginning from the date of approval forward.  Pension benefits provided to surviving spouses falling within this paragraph shall not apply to alter any amount of pension benefits paid or due prior to the Oklahoma Law Enforcement Retirement System's approval of the remarried surviving spouse's written request for benefits.

No surviving spouse shall receive benefits from this section, Section 49-113 of Title 11 of the Oklahoma Statutes, or Section 50-117 of Title 11 of the Oklahoma Statutes as the surviving spouse of more than one member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, or the Oklahoma Law Enforcement Retirement System.  The surviving spouse of more than one member shall elect which member's benefits he or she will receive.

C.  In addition to the pension above provided for, if said member leaves a surviving spouse and one or more children under the age of eighteen (18) years or under the age of twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education, Four Hundred Dollars ($400.00) a month shall be paid from said Fund for the support of each surviving child to the person having the care and custody of such children during such time as said spouse remains alive and until each child reaches the age of eighteen (18) years or reaches the age of twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education.

D.  Upon the death of a retired member, the benefit payment for the month in which the retired member died, if not previously paid, shall be made to the beneficiary of the member or to the member's estate if there is no beneficiary.  Such benefit payment shall be made in an amount equal to a full monthly benefit payment regardless of the day of the month in which the retired member died.

Added by Laws 1961, p. 333, § 2-306, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 365, § 5, operative July 1, 1975; Laws 1980, c. 357, § 10, eff. July 1, 1980; Laws 1985, c. 296, § 5, emerg. eff. July 24, 1985; Laws 1986, c. 253, § 3, operative July 1, 1986; Laws 1990, c. 340, § 22, eff. July 1, 1990; Laws 1993, c. 157, § 3, eff. July 1, 1993; Laws 1993, c. 322, § 14, emerg. eff. June 7, 1993; Laws 1994, c. 84, § 5, eff. July 1, 1994; Laws 1994, c. 351, § 6, eff. July 1, 1994; Laws 1995, c. 100, § 1, emerg. eff. April 13, 1995; Laws 1996, c. 333, § 2, eff. July 1, 1996; Laws 1998, c. 419, § 7, eff. July 1, 1998; Laws 2000, c. 377, § 9, eff. July 1, 2000; Laws 2002, c. 399, § 5, eff. July 1, 2002; Laws 2004, c. 542, § 4, eff. July 1, 2004.

NOTE:  Laws 1993, c. 126, § 7 repealed by Laws 1993, c. 322, § 31, emerg. eff. June 7, 1993.  Laws 2000, c. 287, § 18 repealed by Laws 2001, c. 5, § 18, emerg. eff. March 21, 2001.

§47-2-306.1.  Repealed by Laws 1985, c. 296, § 8, emerg. eff. July 24, 1985.

§472306.2.  Unpaid accumulated contributions  Payment to beneficiary or next of kin.

In the event the total retirement payments made to the member and his joint annuitant, if any, are less than the member's accumulated contributions, the difference shall be paid to the member's designated beneficiary or if no designated beneficiary survives, then to the member's nearest surviving next of kin as determined by law.

Laws 1980, c. 357, § 12, eff. July 1, 1980.

§47-2-306.3.  Death benefit.

Upon the death of an active or retired member, the Oklahoma Law Enforcement Retirement System shall pay to the designated beneficiary of the member as defined in paragraph 17 of Section 2-300 of this title or if there is no such designated beneficiary or if such designated beneficiary predeceases the member, to the estate of the member, the sum of Four Thousand Dollars ($4,000.00) as a death benefit for those active or retired members who died prior to July 1, 1999.  For those active or retired members who die on or after July 1, 1999, the sum shall be Five Thousand Dollars ($5,000.00).  The benefit payable pursuant to this section shall be deemed, for purposes of federal income taxation, as life insurance proceeds and not as a death benefit if the Internal Revenue Service approves this provision pursuant to a private letter ruling request which shall be submitted by the board of trustees of the System for that purpose.

Added by Laws 1987, c. 236, § 162, emerg. eff. July 20, 1987.  Amended by Laws 1999, c. 167, § 5, eff. July 1, 1999; Laws 2002, c. 352, § 4, eff. July 1, 2002; Laws 2004, c. 542, § 5, eff. July 1, 2004.

§47-2-307.  Leaves of absence - Termination of employment - Reinstatement - Service in Armed Forces - Involuntary furloughs.

(a)  In the event a member of the System obtains a leave of absence, of not to exceed ninety (90) days at any one time, because of injury or illness or for any personal reason other than the acceptance of other employment, his membership in the System shall not terminate and the period of such leave shall be counted toward retirement for length of service if, during such leave of absence or at the end thereof, he shall pay to the Fund an amount equal to the contributions which would have been deducted from his salary during such period if such leave of absence had not been obtained, but if such contributions are not paid during such leave or made up within thirty (30) days after the end of such leave, or if such leave of absence extends for more than ninety (90) days at any one time, the period of such leave shall not be counted toward length of service for retirement nor in computing the amount of any pension or any retirement pay or any other benefits hereunder.

(b)  In the event a member of the System obtains a leave of absence for the purpose of accepting other employment, or if a member resigns and during such resignation accepts other employment, his membership in the System shall terminate as of the date of the beginning of such leave.  Provided, that if the membership of a member of the System shall have been terminated either by such leave of absence or by termination of employment, and such former member is reemployed, the Board, upon application therefor made in the same manner as an original application for membership in the System, may reinstate such membership.  Such reinstated member shall be allowed full credit toward retirement for all service credit accrued up to the time of termination of membership if, but only if:

1.  Such application for reinstatement is made within three (3) years from the date of such termination of such membership; and

2.  Such reinstated member remains a member of the System for a period of five (5) consecutive years after reinstatement of membership; and

3.  Such reinstated member reimburses the Fund, at the time application for reinstatement is made, with the amount of any portion of his membership contribution which has been refunded to him under the provisions of Section 2-308 of this title; and

4.  Effective January 1, 2002, a lump-sum payment for repayment of any amount received because of a member's prior termination may be repaid by trustee-to-trustee transfers from a Section 403(b) annuity, an eligible Section 457(b) plan, and/or a Section 401(a) qualified plan.

The provisions of this subsection shall not apply to absences caused by such military service as may be considered as service for retirement for length of service under the provisions of subsection (c) of this section.

(c)  In determining the eligibility of a member for retirement based upon length of service, any service in the Armed Forces of the United States or any component thereof between the 16th day of September, 1940, and the 30th day of June, 1954, and any service in the Armed Forces of the United States or any component thereof upon call of the President of the United States or of the Governor of the State of Oklahoma, together with such prior service, as would have been otherwise considered as service for retirement for length of service, shall be considered as service for length of service, provided that the member returns and files application for reinstatement as a member of the System within ninety (90) days after his release, or opportunity for release, from such Armed Forces or component thereof.  If such member shall have been refunded any portion of his membership contributions as provided in Section 2-308 of this title, he shall be required to reimburse the Fund with the same amount at the time of his application for reinstatement in the System, before the reinstated member is given credit for accrued prior service.  Provided, that in no event shall a member of the System who has entered such Armed Forces or component thereof prior to retirement be or become eligible for retirement for length of service unless he shall thereafter have been reinstated as a member of the System as provided for herein, and thereafter remained a member for at least one (1) year after such reinstatement.

(d)  Time spent on involuntary furlough by members pursuant to the rules of the Office of Personnel Management shall be credited.

(e)  Notwithstanding any provisions herein to the contrary, contributions, benefits and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code of 1986, as amended, which is in accordance with the Uniformed Service Employment and Reemployment Rights Act of 1994, as amended (USERRA).  The employer's contributions to the System for a member covered by USERRA are due when such a member makes up his or her contributions that were missed due to his or her qualified military service.

Added by Laws 1961, p. 333, § 2-307, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 357, § 13, eff. July 1, 1980; Laws 1986, c. 253, § 4, operative July 1, 1986; Laws 1999, c. 257, § 26, eff. July 1, 1999; Laws 2003, c. 406, § 8, eff. July 1, 2003; Laws 2005, c. 142, § 4, emerg. eff. May 5, 2005.

§47-2-307.1.  Service credit for membership in Public Employees Retirement System - Time of application.

A.  A member may receive service credit for not to exceed five (5) years of participating service accumulated by the member while an employee of a state agency if the member is not receiving or eligible to receive retirement benefits or credit for said service from the Oklahoma Public Employees Retirement System.  To receive credit for said service prior to January 1, 1991, the employee and employer contributions for those years of service and interest of not to exceed five percent (5%) as determined by the Board shall be paid to the Board.  Effective January 1, 1991, to receive credit for said service, the member shall pay the amount determined by the Board of Trustees pursuant to Section 19 of Enrolled Senate Bill No. 810 of the 2nd Session of the 42nd Oklahoma Legislature.  Such service credit shall not be used in determining the eligibility of the member for retirement based upon length of service.

B.  To receive credit for such service:

1.  A member who became a member of the system prior to July 1, 1988, shall make application to the Board for such service prior to January 1, 1989; and

2.  A member who becomes a member of the system after June 30, 1988, shall make application to the Board for such service within two (2) years of the date the member became a member of the system.

C.  Effective January 1, 2002, such service credit may be paid for through trustee-to-trustee transfers from a Section 403(b) annuity, an eligible Section 457(b) plan, and/or a Section 401(a) qualified plan.

Added by Laws 1986, c. 253, § 5, operative July 1, 1986.  Amended by Laws 1987, c. 236, § 163, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 24, operative July 1, 1988; Laws 1990, c. 334, § 4, operative July 1, 1990; Laws 2003, c. 406, § 9, eff. July 1, 2003.

§472307.2.  Service credit for unused sick leave.

The total service credit of a member who retires or terminates employment and elects a vested benefit shall include not to exceed one hundred thirty (130) days of unused sick leave accumulated while a member of the System.  Such credit shall be added in terms of whole months.  Twenty (20) days of unused sick leave shall equal one (1) month for purposes of service credit.  If unused sick leave entitles a member to an additional year or fraction thereof of service credit, the member's employer shall reimburse the System for the cost of funding the additional reserve by paying the amount determined by the Board pursuant to Section 25 of this act.  Each employer shall provide the System with adequate and timely information necessary to determine additional benefits and its cost under this section.  This section shall apply to members retiring or vesting on or after July 1, 1985, and shall not be retroactive.

Added by Laws 1985, c. 296, § 6, emerg. eff. July 24, 1985. Added by Laws 1985, c. 296, § 6, emerg. eff. July 24, 1985; Laws 1990, c. 340, § 23, eff. July 1, 1990.

§47-2-307.3.  Prior law enforcement service credit - Time of application.

A.  Prior to January 1, 1991, upon payment to the Oklahoma Law Enforcement Retirement System of the employee contribution the member would have been subject to had the member been a member of the system at the time, plus five percent (5%) interest, any member of the System shall receive credit for not to exceed five (5) years of prior law enforcement service rendered in this state, if the member is not receiving or eligible to receive retirement credit or benefits for such service in any other public retirement system.  Effective January 1, 1991, to receive credit for not to exceed five (5) years of prior law enforcement service rendered in this state, if the member is not receiving or eligible to receive retirement credit or benefits for such service in any other public retirement system, the member shall pay the amount determined by the Board pursuant to Section 2-307.5 of this title.  Service credit received pursuant to this section shall be used in determining the member's retirement benefit but shall not be used in determining years of service for retirement or vesting purposes.

To receive credit for such service:

1.  A member who became a member of the system prior to July 1, 1988, shall make application to the Board for such service prior to January 1, 1989; and

2.  A member who becomes a member of the system after June 30, 1988, shall make application to the Board for such service within two (2) years of the date the member became a member of the system.

B.  Upon payment to the Oklahoma Law Enforcement Retirement System of a sum equal to the employee contribution the member would have been subject to had the member been a member of the system at the time, plus five percent (5%) interest prior to January 1, 1991, or effective January 1, 1991, upon payment to the System of the amount determined by the Board pursuant to Section 2-307.5 of this title, any member of the system shall receive credit for not to exceed five (5) years of prior law enforcement service rendered in another state or with a federal law enforcement agency, either as a commissioned law enforcement officer or in a scientific or technical field, if the member is not receiving or eligible to receive retirement credit or benefits for such service in any other public retirement system.  Service credit received pursuant to this section shall be used in determining the member's retirement benefit but shall not be used in determining years of service for retirement or vesting purposes.

To receive credit for such service:

1.  A member who became a member of the system prior to July 1, 1990, shall make application to the Board for such service prior to January 1, 1991; and

2.  A member who became a member of the system after June 30, 1990, shall make application to the Board for such services within two (2) years of the date the member became a member of the system.

C.  Effective January 1, 2002, such service credit may be paid for through trustee-to-trustee transfers from a Section 403(b) annuity, an eligible Section 457(b) plan, and/or a Section 401(a) qualified plan.

Added by Laws 1987, c. 236, § 164, emerg. eff. July 20, 1987. Amended by Laws 1988, c. 267, § 25, operative July 1, 1988; Laws 1990, c. 340, § 24, eff. July 1, 1990; Laws 1990, c. 334, § 5, operative July 1, 1990; Laws 2003, c. 406, § 10, eff. July 1, 2003.

§47-2-307.4.  Military service credit.

A.  Any member of the Oklahoma Law Enforcement Retirement System shall be entitled to prior service credit, not to exceed five (5) years, for those periods of military service on active duty prior to membership in the Oklahoma Law Enforcement Retirement System.  Any active member of the Oklahoma Law Enforcement Retirement System whose initial membership in the System began on or after July 1, 2000, may receive up to five (5) years of prior military service credit as otherwise provided in this section, only upon payment of the amount determined by the Board in the manner as provided in Section 2-307.5 of this title.  For members of the System hired on or after July 1, 2003, if the military service credit authorized by this subsection is used to compute the retirement benefit of the member and the member retires from the System, such military service credit shall not be used to compute the retirement benefit in any other retirement system created pursuant to the Oklahoma Statutes and the member may receive credit for such service only in the retirement system from which the member first retires.

B.  For purposes of this section, "military service" means service in the Armed Forces of the United States by honorably discharged persons during the following time periods, as reflected on such person's Defense Department Form 214, as follows:

1.  During the following periods, including the beginning and ending dates, and only for the periods served, from:

a. April 6, 1917, to November 11, 1918, commonly referred to as World War I,

b. September 16, 1940, to December 7, 1941, as a member of the 45th Division,

c. December 7, 1941, to December 31, 1946, commonly referred to as World War II,

d. June 27, 1950, to January 31, 1955, commonly referred to as the Korean Conflict or the Korean War,

e. February 28, 1961, to May 7, 1975, commonly referred to as the Vietnam era, except that:

(1) for the period from February 28, 1961, to August 4, 1964, military service shall only include service in the Republic of Vietnam during that period, and

(2) for purposes of determining eligibility for education and training benefits, such period shall end on December 31, 1976, or

f. August 1, 1990, to December 31, 1991, commonly referred to as the Gulf War, the Persian Gulf War, or Operation Desert Storm, but excluding any person who served on active duty for training only, unless discharged from such active duty for a service-connected disability;

2.  During a period of war or combat military operation other than a conflict, war or era listed in paragraph 1 of this subsection, beginning on the date of Congressional authorization, Congressional resolution, or Executive Order of the President of the United States, for the use of the Armed Forces of the United States in a war or combat military operation, if such war or combat military operation lasted for a period of ninety (90) days or more, for a person who served, and only for the period served, in the area of responsibility of the war or combat military operation, but excluding a person who served on active duty for training only, unless discharged from such active duty for a service-connected disability, and provided that the burden of proof of military service during this period shall be with the member, who must present appropriate documentation establishing such service.

C.  An eligible member under subsection B of this section shall include only those persons who shall have served during the times or in the areas prescribed in subsection B of this section, and only if such person provides appropriate documentation in such time and manner as required by the System to establish such military service prescribed in this section, or for service pursuant to division (1) of subparagraph e of paragraph 1 of subsection B of this section, those persons who were awarded service medals, as authorized by the United States Department of Defense as reflected in the veteran's Defense Department Form 214, related to the Vietnam Conflict for service prior to August 5, 1964.

D.  Service credit received pursuant to this section shall be used in determining the member's retirement benefit but shall not be used in determining years of service for retirement or vesting purposes.

E.  Effective January 1, 2002, such service credit may be paid for through trustee-to-trustee transfers from a Section 403(b) annuity, an eligible Section 457(b) plan and/or a Section 401(a) qualified plan.

Added by Laws 1987, c. 236, § 165, emerg. eff. July 20, 1987.  Amended by Laws 1990, c. 334, § 6, operative July 1, 1990; Laws 1998, c. 192, § 3, eff. July 1, 1998; Laws 2000, c. 311, § 2, eff. July 1, 2000; Laws 2003, c. 406, § 11, eff. July 1, 2003; Laws 2004, c. 302, § 3, emerg. eff. May 13, 2004.

§47-2-307.5.  Transferred credited service - Computation of purchase price.

A.  The Board shall adopt rules for computation of the purchase price for transferred credited service.  These rules shall base the purchase price for each year purchased on the actuarial cost of the incremental projected benefits to be purchased.  The purchase price shall represent the present value of the incremental projected benefits discounted according to the member's age at the time of purchase.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without purchasing the transferred credited service and the projected benefit after purchase of the transferred credited service computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board for purposes of preparing the annual actuarial evaluation.

B.  In the event that the member is unable to pay the purchase price provided for in this section by the due date, the Board shall permit the members to amortize the purchase price over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  Notwithstanding anything herein to the contrary, lump-sum payments for a transferred credited service purchase may be made by a trustee-to-trustee transfer from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), and/or a Code Section 401(a) qualified plan; or a direct rollover of tax-deferred funds from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), a Code Section 401(a) qualified plan, and/or a Code Section 408(a) or 408(b) traditional or conduit Individual Retirement Account or Annuity (IRA).  Roth IRAs and Coverdell Education Savings Accounts shall not be used to purchase transferred credited service.

A member making installment payments shall have the option of making a cash lump-sum payment for the balance of the actuarial purchase price with interest due through the date of payment by a trustee-to-trustee transfer from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), and/or a Code Section 401(a) qualified plan; or a direct rollover of tax-deferred funds from a Code Section 403(b) annuity or custodial account, an eligible deferred compensation plan described in Code Section 457(b) which is maintained by an eligible employer described in Code Section 457(e)(1)(A), a Code Section 401(a) qualified plan, and/or a Code Section 408(a) or 408(b) traditional or conduit Individual Retirement Account or Annuity (IRA).  Roth IRAs and Coverdell Education Savings Accounts shall not be used to purchase transferred credited service.  The Board shall promulgate such rules as are necessary to implement the provisions of this subsection.

Added by Laws 1990, c. 340, § 25, eff. July 1, 1990.  Amended by Laws 1993, c. 322, § 13, emerg. eff. June 7, 1993; Laws 2003, c. 406, § 12, eff. July 1, 2003; Laws 2004, c. 542, § 6, eff. July 1, 2004; Laws 2005, c. 142, § 5, emerg. eff. May 5, 2005.

§47-2-307.6.  Repealed by Laws 1998, c. 256, § 11, eff. July 1, 1998.

§47-2-307.7.  Reduction-in-force termination credit.

A.  A member of the Oklahoma Law Enforcement Retirement System who has ten (10) or more years of full-time-equivalent employment with a participating employer, and who is terminated by a state agency or other state governmental entity because the member's position is eliminated through a reduction-in-force after July 1, 1998, and is within three (3) years of a normal retirement date as defined in paragraph 7 of Section 2-300 of this title may purchase termination credit of a period not to exceed the lesser of three (3) years or the number of years or months or both years and months required in order for the member to reach normal retirement date in the same period of time and with the same service credit which would have otherwise accrued if the termination had not occurred.

B.  In order to receive the termination credit authorized by this section, the member shall be required to file an election with the System indicating an intent to purchase the credit.  The member shall have a period of six (6) months from the date the member is terminated as described in subsection A of this section within which to file the election.

C.  To purchase the termination credit, the member shall be required to make payment to the System of an amount equal to both the employer and employee contributions which would have been paid to the System based upon the actual paid base salary as defined in paragraph 8 of Section 2-300 of this title, which was received by the member in the last full month that the member was employed by the state agency or other state governmental entity multiplied by the number of months required in order for the combination of the participating service and member's age to equal the amount required for the member to reach normal retirement date with an unreduced benefit as if the member had not been terminated.

D.  The member must make full payment to the System of all required contribution amounts within sixty (60) days of filing the election to purchase the credit.  The member must vest his or her benefits with a declared future retirement date as of the first month the member is eligible for normal retirement.  Failure to make the full payment to the System of the required contribution amounts, for any reason, within the time prescribed, shall result in cancellation of the election provided pursuant to this section, and return of the purchase amount tendered, without interest.  Notwithstanding anything herein to the contrary, effective January 1, 2002, lump-sum payments for termination credit purchases may be made by trustee-to-trustee transfers from a Section 403(b) annuity, an eligible Section 457(b) plan, and/or a Section 401(a) qualified plan.

E.  Purchased termination credit may only be used as service credit to qualify the member for normal retirement.

F.  If the member chooses to retire at any time prior to the member's normal retirement date or returns to employment with a participating employer of the System at any time prior to retirement, the purchase of termination credit pursuant to this section shall be void and the System will return the purchase amount tendered, without interest.

G.  In the event of the death of the member prior to retirement, the member's spouse, if otherwise eligible for benefits pursuant to Section 2-306 of this title, may elect to receive benefits which include the termination credit on the member's declared future retirement date, or may elect to receive a return of the purchase amount tendered, without interest.

Added by Laws 1998, c. 256, § 8, eff. July 1, 1998.  Amended by Laws 2003, c. 406, § 13, eff. July 1, 2003; Laws 2004, c. 542, § 7, eff. July 1, 2004.

§472308.  Payments on termination of membership  Reemployment.

A.  A member who terminates his service before normal retirement date, other than by death or disability, shall, upon application filed with the Board, be entitled to be refunded from the fund an amount equal to the accumulated contributions the member has made to the fund, but excluding any interest or any amount contributed by the state.  If such member has completed ten (10) years of credited service at the date of termination, the member may elect a vested benefit in lieu of receiving his accumulated contributions.

If the member who has completed ten (10) or more years of credited service elects the vested benefit, the member shall be entitled to a monthly retirement annuity commencing on the member's normal retirement date to be determined as if the member's employment continued uninterrupted. The annual amount of such retirement annuity shall be equal to two and onehalf percent (2 1/2%) of final average salary multiplied by the number of years of credited service.  The death benefits provided for under Section 2306 of this title shall apply to any member retiring under the provisions of this subsection.

B.  A member who terminated service before the normal retirement date of such member and elected a vested benefit in lieu of receiving accumulated contributions may upon reemployment be allowed full credit toward retirement for all credited service accrued for the vested benefit.  This subsection shall apply to employees of the Oklahoma State Bureau of Investigation, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety and the Oklahoma Alcoholic Beverage Control Board whose benefits had vested in the Oklahoma Public Employees Retirement System prior to the establishment of the Oklahoma Law Enforcement Retirement System.  Upon reemployment of said employee by an agency whose employees are now members of the Oklahoma Law Enforcement Retirement System, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System all funds contributed by the individual member being reemployed and all funds contributed by the state for such member.

Added by Laws 1961, p. 335, § 2-308, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 365, § 6, operative July 1, 1975; Laws 1978, c. 310, § 2, emerg. eff. May 11, 1978; Laws 1980, c. 357, § 14, eff. July 1, 1980; Laws 1982, c. 328, § 6, operative July 1, 1982; Laws 2002, c. 399, § 6, eff. July 1, 2002.

§472308.1.  Election to defer commencement of retirement benefits.

Any member retiring under the provisions of the System shall have the opportunity to elect to defer the commencement of retirement benefits by oneyear periods by an election in writing submitted to the Board not later than thirty (30) days prior to the member's normal retirement date or the member's actual retirement date, whichever is later.  Such elections may be made successively but may not be deferred later than age sixtyfive (65).  Retirement benefits payable to members electing to defer the commencement of payments shall be increased by five percent (5%) of the amount that would otherwise be paid for each year payments are deferred.

Laws 1978, c. 310, § 3, emerg. eff. May 11, 1978; Laws 1980, c. 357, § 15, eff. July 1, 1980.

§472308.2.  Actuarial investigation  Establishment of tables and rates  Actuarial valuation of ection 2308.2 (1)  At least once each five (5) years the actuary shall make an actuarial investigation of the experience of the System, including the mortality, service and compensation experience of members and beneficiaries.  Based on the results of such investigation the actuary shall recommend for adoption by the Board such tables and rates as are required for the operation of the System and for the preparation of annual actuarial valuations.

(2) On the basis of such tables and rates as the Board shall adopt, the actuary shall prepare an annual actuarial valuation of the assets and liabilities of the System and certify the rates of contribution payable by the state under the provisions of law concerning the System.

(3) Subject to the funds available to the System, the employer contributions to the System shall be determined on the basis of the most recent actuarial valuation, which amount shall be calculated as the sum of the normal cost for the fiscal year plus the payment required to amortize the unfunded accrued liability by level dollar payments over forty (40) years from July 1, 1980.

Laws 1978, c. 310, § 4, emerg. eff. May 11, 1978; Laws 1980, c. 357, § 16, eff. July 1, 1980.

§472309.  Proceedings on claims  Appeal to district court.

Claims for pensions, retirement pay, medical expenses, hospital expenses, and any other allowances or benefits provided for under the System shall be allowed and paid only upon application therefor signed and verified by the affidavit of the person claiming to be entitled thereto, filed with the Board.  All such claims shall be presented at the first regular meeting of the Board, or a special meeting called for that purpose by the President and Secretary of the Board, and no claim shall be approved or allowed except by vote of a majority of the Board.  The Board shall have full power and authority to determine all questions of eligibility for membership in the System, eligibility for retirement, eligibility to continue membership, injury, illness, disability, the extent of disability, the percentage of disability, ability or inability to perform the duties connected with any employment, age, length of service, credits for service, and, in connection with determining any such question, may secure and pay for the services of a minimum of two physicians or surgeons to make an examination of the member or applicant and report upon such matter.  The proceedings of the Board shall be kept by the Secretary of the Board and reduced to writing in books kept for that purpose and shall include all claims filed, allowed or rejected and a copy of each resolution, action or order of the Board.  Any objection to the allowance or disallowance of any claim presented to the Board shall be presented to the Board within  thirty (30) days after notification of such allowance or disallowance, and, the Board shall set a date for hearing thereon and shall cause written notice of such hearing to be mailed to the claimant and to the contestant, if the contestant be one other than a member of the Board, not less than ten (10) days prior to such hearing, at which hearing evidence bearing upon the propriety and correctness of the claim may be introduced.  Any and all evidence introduced upon such a hearing shall be taken and transcribed by, or under the supervision of, the Secretary of the Board, and a copy thereof, together with a copy of the order or decision of the Board, shall be kept as a part of the official record of the Board.  Any person aggrieved by any action of the Board may appeal to the district court of Oklahoma County, Oklahoma, by filing in the office of the court clerk of said county, within thirty (30) days after the signing and filing of the Board's written decision or order in the matter, a petition setting forth such order or decision and the grounds upon which such appeal is taken, together with a true and complete transcript of the proceedings before the Board, and causing summons to be issued and served, as in civil actions, upon the President of the Board.  Said district court is hereby vested with final appellate jurisdiction in such matters, shall try the same wholly upon the transcript of the proceedings before the Board, and shall act solely as an appellate court in such proceedings.

Added by Laws 1961, p. 335, § 2309, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 365, § 7, operative July 1, 1975; Laws 1980, c. 357, § 17, eff. July 1, 1980; Laws 1996, c. 315, § 2, eff. July 1, 1996.

§472309.1.  Officers of State Bureau of Investigation and Bureau of Narcotics and Dangerous Drugs Control  Transfer to System.

Officers of the Oklahoma State Bureau of Investigation and the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control who become members of the System on July 1, 1980, shall cease accruing benefits in the Oklahoma Public Employees Retirement System as of that date and shall commence accruing benefits under this System. The Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement System all funds contributed by the individual members being transferred and all funds contributed by the state for such members, no later than October 1980.  Also, the Oklahoma Public Employees Retirement System shall give to the Oklahoma Law Enforcement System a certified statement of credited service accrued by such transferred members.  Service accrued by officers of the Oklahoma State Bureau of Investigation and the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control under the Oklahoma Public Employees Retirement System shall be treated as credited service under the Oklahoma Law Enforcement Retirement System.

Laws 1980, c. 357, § 18, eff. July 1, 1980.

§472309.2.  Employees of Communications Division and Waterways Patrol Division of Department of Public Safety  Transfer to System.

Employees of the Communications Division and Waterways Patrol Division of the Department of Public Safety who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits under the Oklahoma Law Enforcement Retirement System on July 1, 1981.  On January 1, 1982, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each Communications Division and Waterways Patrol Division employee transferring to the Oklahoma Law Enforcement RetirementSystem and the retirement records of those transferring employees.  Service accrued by employees of the Communications Division and Waterways Patrol Division of the Department of Public Safety under the Oklahoma Public Employees Retirement System shall be treated as credited service under the Oklahoma Law Enforcement Retirement System.  Provided, however, that the cumulative total of credited service for such transferring employee shall not exceed the total time said employee could have accrued if his entire employment with the State of Oklahoma had been as an employee of the Department of Public Safety.

Laws 1981, c. 227, § 6, operative July 1, 1981.

§472309.3.  Law enforcement officers of the Oklahoma Alcoholic Beverage Control Board  Transfer to System.

Law enforcement officers of the Oklahoma Alcoholic Beverage Control Board who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits under the Oklahoma Law Enforcement Retirement System on July 1, 1982.  On January 1, 1983, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each law enforcement officer of the Oklahoma Alcoholic Beverage Control Board transferring to the Oklahoma Law Enforcement Retirement System and the retirement records of those transferring employees.  Service accrued by said law enforcement officers of the Oklahoma Alcoholic Beverage Control Board under the Oklahoma Public Employees Retirement System shall be treated as credited service under the Oklahoma Law Enforcement Retirement System.  Provided however, that the cumulative total of credited service for such transferring employee shall not exceed the total time said employee could have accrued if his entire employment with the State of Oklahoma had been as an employee of the Oklahoma Alcoholic Beverage Control Board.

Added by Laws 1982, c. 328, § 7, operative July 1, 1982.

§472309.4.  Park rangers  Transfer to System.

Park rangers of the Oklahoma Tourism and Recreation Department who are certified peace officers pursuant to the provisions of Section 3311 of Title 70 of the Oklahoma Statutes and who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits under the Oklahoma Law Enforcement Retirement System on July 1, 1985.  On January 1, 1986, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each park ranger of the Oklahoma Tourism and Recreation Department transferring to the Oklahoma Law Enforcement Retirement System and the retirement records of those transferring employees.  Service accrued by said park rangers of the Oklahoma Tourism and Recreation Department under the Oklahoma Public Employees Retirement System shall be treated as credited service under the Oklahoma Law Enforcement Retirement System.  Provided however, that the cumulative total of credited service for each such transferring employee shall not exceed the total time said employee could have accrued if his entire employment with the State of Oklahoma had been as an employee of the Oklahoma Tourism and Recreation Department.

Added by Laws 1985, c. 296, § 7, emerg. eff. July 24, 1985.

§472309.5.  Pharmacy board inspectors  Transfer to System.

Inspectors of the Oklahoma State Board of Pharmacy who are certified peace officers pursuant to the provisions of Section 3311 of Title 70 of the Oklahoma Statutes and who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits under the Oklahoma Law Enforcement Retirement System on July 1, 1986.  On January 1, 1987, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each inspector of the Oklahoma State Board of Pharmacy transferring to the Oklahoma Law Enforcement Retirement System and the retirement records of those transferring employees.  Service accrued by said inspectors of the Oklahoma State Board of Pharmacy under the Oklahoma Public Employees Retirement System shall be treated as credited service under the Oklahoma Law Enforcement Retirement System.  Provided however, that the cumulative total of credited service for each such transferring employee shall not exceed the total time said employee could have accrued if his entire employment with the State of Oklahoma had been as an employee of the Oklahoma State Board of Pharmacy.

Added by Laws 1986, c. 253, § 6, operative July 1, 1986.

§47-2-309.6.  Capitol patrol members and park managers and supervisors - Transfer to Oklahoma Law Enforcement Retirement System from Oklahoma Public Employees Retirement System.

A.  For purposes of this section, "capitol patrol members" means law enforcement officers of the State Capitol Division of the Department of Public Safety employed on July 1, 1993, who, pursuant to the provisions of this act, transfer membership from the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System.

B.  Capitol patrol members are hereby transferred from the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System subject to the following:

1.  Effective July 1, 1993, capitol patrol members who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits in the Oklahoma Law Enforcement Retirement System;

2.  Before January 1, 1994, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System from time to time by the capitol patrol members while members of the Oklahoma Public Employees Retirement System and the contributions by the participating employer or employers on behalf of each capitol patrol member to the Oklahoma Law Enforcement Retirement System along with the retirement records of said transferring capitol patrol members;

3.  Service credit accrued by a capitol patrol member while a member of the Oklahoma Public Employees Retirement System shall be treated as credited service for such transferring capitol patrol member in the Oklahoma Law Enforcement Retirement System if the capitol patrol member is not receiving or eligible to receive service credit or benefits from said service in any other public retirement system and the member has not received service credit for the same years of service pursuant to Sections 2-307.1, 2-307.3 and 2-307.4 of Title 47 of the Oklahoma Statutes.  Provided, however, that the total of credited service for each transferring employee shall not exceed the credited service said employee could have accrued if his or her entire employment with an agency of the State of Oklahoma had been as an employee of the Department of Public Safety.  Provided further, that only transferred credited service related to actual law enforcement service with the State Capitol Patrol Division of the Department of Public Safety will be included in the determination of a capitol patrol member's normal retirement date or vesting date; and

4.  All service credit with the Oklahoma Public Employees Retirement System which is ineligible for transfer to the Law Enforcement Retirement System shall be canceled.

C.  Any park manager or park supervisor of the Oklahoma Tourism and Recreation Department who was employed in such a position prior to July 1, 1985, and who elects on or before September 1, 1996, to participate in the Oklahoma Law Enforcement Retirement System is hereby transferred from the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System subject to the following:

1.  Effective July 1, 1996, park managers and park supervisors who are members of the Oklahoma Public Employees Retirement System and who elect on or before September 1, 1996, to participate in the Oklahoma Law Enforcement Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits in the Oklahoma Law Enforcement Retirement System;

2.  Before January 1, 1997, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System by the park manager or park supervisor while he or she was a member of the Oklahoma Public Employees Retirement System and the contributions by the participating employer or employers on behalf of each park manager or park supervisor who elects to become a member of the Oklahoma Law Enforcement Retirement System along with the retirement records of said transferring park manager or park supervisor;

3.  To receive service credit accrued by such park manager or park supervisor prior to July 1, 1996, or prior to the date as of which the person making the election ceases to be a member of the Oklahoma Public Employees Retirement System, whichever date occurs last, the member shall pay the difference between the amount transferred by the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System in paragraph 2 of this subsection and the amount determined by the Board of Trustees pursuant to Section 2-307.5 of this title.  The park manager or park supervisor shall elect to either pay any difference to receive full credit for the years sought to be transferred or receive prorated service credit for only the amount received from the Oklahoma Public Employees Retirement System pursuant to this subsection.  Such an election shall be made in writing, filed with the System prior to receiving the credit provided for in paragraph 10 of Section 2-300 of this title, and shall be irrevocable.  Payments made by park managers or park supervisors pursuant to this paragraph shall be made on or before January 1, 1997;

4.  Service credit accrued by a park manager or park supervisor while a member of the Oklahoma Public Employees Retirement System shall be treated as credited service for such transferring park managers or park supervisors in the Oklahoma Law Enforcement Retirement System if the park manager or park supervisor is not receiving or eligible to receive service credit or benefits from said service in any other public retirement system and the member has not received service credit for the same years of service pursuant to Sections 2-307.1, 2-307.3 and 2-307.4 of this title.  Provided, however, that the total of credited service for each transferring employee shall not exceed the credited service the employee could have accrued if his or her entire employment with an agency of the State of Oklahoma had been as an employee of the Oklahoma Tourism and Recreation Department.  Provided further, that only transferred credited service related to park ranger, park manager or park supervisor service with the Oklahoma Tourism and Recreation Department will be included in the determination of a park manager or park supervisor's normal retirement date or vesting date; and

5.  All service credit with the Oklahoma Public Employees Retirement System which is ineligible for transfer to the Oklahoma Law Enforcement Retirement System shall be canceled.

Added by Laws 1993, c. 277, § 2, eff. July 1, 1993.  Amended by Laws 1996, c. 60, § 2, eff. July 1, 1996.

§47-2-309.7.  Gunsmiths - Transfer to Oklahoma Law Enforcement Retirement System from Oklahoma Public Employees Retirement System.

A.  For purposes of this section, "gunsmiths" means commissioned officers of the Gunsmith/Ammunition Reloader Division of the Department of Public Safety employed on July 1, 1994, who, pursuant to the provisions of this act, transfer membership from the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System.

B.  Gunsmiths are hereby transferred from the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System subject to the following:

1.  Effective July 1, 1994, gunsmiths who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits in the Oklahoma Law Enforcement Retirement System;

2.  Before January 1, 1995, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System from time to time by the gunsmiths while members of the Oklahoma Public Employees Retirement System and the contributions by the participating employer or employers on behalf of each gunsmith to the Oklahoma Law Enforcement Retirement System along with the retirement records of said transferring gunsmiths;

3.  Service credit accrued by a gunsmith while a member of the Oklahoma Public Employees Retirement System shall be treated as credited service for such transferring gunsmith in the Oklahoma Law Enforcement Retirement System if the gunsmith is not receiving or eligible to receive service credit or benefits from said service in any other public retirement system and the member has not received service credit for the same years of service pursuant to Sections 2-307.1, 2-307.3 and 2-307.4 of Title 47 of the Oklahoma Statutes.  Provided however, that the total of credited service for each transferring employee shall not exceed the credited service said employee could have accrued if his or her entire employment with an agency of the State of Oklahoma had been as an employee of the Department of Public Safety; and

4.  All service credit with the Oklahoma Public Employees Retirement System which is ineligible for transfer to the Law Enforcement Retirement System shall be canceled.

Added by Laws 1994, c. 44, § 2, eff. July 1, 1994.

§47-2-309.8.  Service credit.

A.  Any state employee who is employed in a commissioned officer position of the Oklahoma Highway Patrol Division, including the Capitol Patrol Section and the Lake Patrol Section of the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Oklahoma Bureau of Narcotics and Dangerous Drugs Control, the Alcoholic Beverage Laws Enforcement Commission, a Parks Ranger of the Tourism and Recreation Department, and a Pharmacy Inspector of the Pharmacy Board shall be eligible for service credit for employment prior to July 1, 1993, if the employee was in a commissioned officer position in the former Oklahoma Capitol Patrol Division, the former Mansion Security, and the former Training Center Security of the Department of Public Safety and the employee was a full-time, active employee eligible for all state employee benefits.

B.  An eligible member of the System shall receive credit for all prior service as provided in subsection A of this section, provided the member is not receiving or eligible to receive retirement credit or benefits for such service in any other public retirement system.  Service credit received pursuant to this section shall be used in determining the years of service for retirement and vesting purposes.

C.  To receive credit for such service, an eligible member, as provided in this section, who became a member of the System prior to July 1, 1993, shall make application to the Board in writing for such service prior to July 1, 2002.

Added by Laws 2000, c. 378, § 3, eff. July 1, 2000.  Renumbered from § 309.8 of this title by Laws 2001, c. 131, § 18, eff. July 1, 2001.  Amended by Laws 2001, c. 435, § 5, eff. July 1, 2001.

§47-2-310.  Repealed by Laws 2004, c. 542, § 8, eff. July 1, 2004.

§47-2-310.1.  Injury in the line of duty - Injury Review Board - Paid leave - Rules.

A.  Whenever any member currently working in a position identified by subsection 6 of Section 2-300 of this title or Section 2-314 of this title and enrolled in the Oklahoma Law Enforcement Retirement System is injured in the line of duty, an Injury Review Board consisting of one member to be appointed by the member's employer, one member to be appointed by the Administrator of the Office of Personnel Management and one member to be appointed by the Governor shall convene to determine if the injured member was actually injured in the line of duty and whether the injured member should be granted leave because of the injury.  The Injury Review Board may, in its discretion, grant the injured member leave when necessary, not to exceed one hundred sixty-five (165) working days for the illness or injury.

B.  For the purpose of this section, "illness or injury" shall include any serious illness or serious injury caused by or contracted during the performance of the member's duty.  Every state agency which employs persons eligible for membership in the Oklahoma Law Enforcement Retirement System shall participate in the joint promulgation of a rule which shall set out mutually agreeable guidelines for the categorization of an illness or injury as serious.  Upon promulgation of the rule, each of the state agencies shall individually adopt the rule.  The wording of the rule, as adopted and as amended by the agencies from time to time, shall remain in conformity for each of the state agencies.

C.  The three-member Injury Review Board shall be convened following a written request submitted by the injured member to the injured member's employer.  The employer shall forward the request to the Administrator of the Office of Personnel Management.  The employer may submit the request on behalf of an injured member.  The Administrator's appointee shall then convene and chair the Injury Review Board.  The Injury Review Board may request the injured member to submit to an examination by a physician selected by the Board at the employer's expense to assist the Board in making a decision.  A decision to grant or deny such paid leave shall be determined by concurrence in writing of not less than two Injury Review Board members.  If granted, said leave shall be paid by the employing agency.

Added by Laws 1988, c. 267, § 26, operative July 1, 1988.  Amended by Laws 1995, c. 294, § 3, eff. July 1, 1995; Laws 2002, c. 399, § 7, eff. July 1, 2002; Laws 2003, c. 486, § 2, eff. July 1, 2003; Laws 2004, c. 418, § 7, eff. July 1, 2004.

§47-2-311.  Repealed by Laws 1988, c. 321, § 45, operative July 1, 1988.

§472312. Fraud  Penalties.

(a) No person shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of the System, in any attempt to defraud such System.

(b) Should any such change in records fraudulently made, or any mistake in records inadvertently made, result in any member or beneficiary of said System receiving or paying more or less than he would have been entitled to had the records been correct, then, on the discovery of such error, the Board shall correct such error and shall adjust payments which he should have paid or received.

(c) Any person violating any provisions of subsection (a) of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not exceeding Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

Laws 1961, p. 336, § 2312; Laws 1980, c. 357, § 21, eff. July 1, 1980.

§47-2-313.  Renumbered as § 2-150 of this title by Laws 2000, c. 378, § 5, eff. Jan. 1, 2001.

§47-2-314.  Election for limited participation by certain universities.

A.  The Board of Regents of the University of Oklahoma and/or the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges may make an irrevocable written election for the University of Oklahoma and/or Oklahoma State University to become participating employers in the Oklahoma Law Enforcement Retirement System for police officers who are CLEET certified and employed by the University of Oklahoma and/or Oklahoma State University.  The Board of Regents of the University of Oklahoma and/or the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall send written notice of the election to the Oklahoma Law Enforcement Retirement System.

B.  Beginning the following month after the System receives the written notice, the University of Oklahoma and/or Oklahoma State University and all active police officers who are CLEET certified and hired on or after the date of the election shall participate in and make contributions to the System as other participating employers and members of the System.

C.  Upon election by the Board, pursuant to subsection A of this section, active CLEET certified police employed prior to the date of the election and who were participating in the Teachers' Retirement System of Oklahoma, may, within three (3) months of the date of the election, make an irrevocable written election to participate in the Oklahoma Law Enforcement Retirement System and file the written election with the Teachers' Retirement System of Oklahoma and the Oklahoma Law Enforcement Retirement System.  Such police officers who make the election to transfer shall be transferred to the Oklahoma Law Enforcement Retirement System subject to the following:

1.  Upon the date of election of the police officer, the police officer shall cease accruing benefits in the Teachers' Retirement System of Oklahoma and shall commence accruing benefits in the Oklahoma Law Enforcement Retirement System;

2.  Prior to the beginning of the month following receipt of the police officers' election by Teachers' Retirement System of Oklahoma, the Teachers' Retirement System of Oklahoma shall transfer to the Oklahoma Law Enforcement Retirement System all employee contributions and employer contributions plus accrued interest.  The Teachers' Retirement System of Oklahoma shall also send to the Oklahoma Law Enforcement Retirement System the retirement records of the transferring police officer;

3.  To receive service credit accrued by such police officer prior to the election, or prior to the date as of which the person making the election ceases to be a member of the Teachers' Retirement System of Oklahoma, whichever date occurs last, the member shall pay the difference between the amount transferred by the Teachers' Retirement System of Oklahoma to the Oklahoma Law Enforcement Retirement System in paragraph 2 of this subsection and the amount determined by the Board of Trustees pursuant to Section 2-307.5 of Title 47 of the Oklahoma Statutes.  The police officer shall elect to either pay any difference to receive full credit for the years sought to be transferred or receive prorated service credit for only the amount received from the Teachers' Retirement System of Oklahoma pursuant to this subsection.  Payments made by electing police officers pursuant to this paragraph shall be made pursuant to subsection B of Section 2-307.5 of Title 47 of the Oklahoma Statutes;

4.  Service credit accrued by a police officer while a member of the Teachers' Retirement System of Oklahoma shall be treated as credited service for such transferring police officer in the Teachers' Retirement System of Oklahoma if the police officer is not receiving or eligible to receive service credit or benefits from said service in any other public retirement system and the member has not received service credit for the same years of service pursuant to Sections 2-307.1, 2-307.3 and 2-307.4 of Title 47 of the Oklahoma Statutes.  Provided further, that only transferred credited service related to police service with the University of Oklahoma or Oklahoma State University shall be included in the determination of a police officer's normal retirement date or vesting date; and

5.  All service credit with the Teachers' Retirement System of Oklahoma which is ineligible for transfer to the Oklahoma Law Enforcement Retirement System shall be canceled.

D.  Upon election by the Board, pursuant to subsection A of this section, active CLEET certified police officers employed prior to the date of the election and who were not participating in the Teachers' Retirement System of Oklahoma, may, within three (3) months of the date of the election, make an irrevocable written election to participate in the Oklahoma Law Enforcement Retirement System and file the written election with the Oklahoma Law Enforcement Retirement System.  Beginning the following month after the System for such police officers receives the police officer's written election, the University of Oklahoma and/or Oklahoma State University and the electing police officer shall participate and make contributions to the System as other participating employers and members of the System.

Added by Laws 2001, c. 193, § 1, eff. July 1, 2001.

§47-2-315.  Certain employees of Grand River Dam Authority - Election to participate.

A.  Members of the Oklahoma Public Employees Retirement System who are active Lake Patrolmen or Dispatchers of the Grand River Dam Authority on June 30, 2003, may make an irrevocable written election on or before January 1, 2004, to participate in the Oklahoma Law Enforcement Retirement System.  Such patrolmen and dispatchers who make the election as provided by this section shall be subject to the following:

1.  Upon the date the patrolman or dispatcher makes the election pursuant to this section, he or she shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits in the Oklahoma Law Enforcement Retirement System;

2.  Prior to the beginning of the month following receipt of the patrolman's or dispatcher's election by the Oklahoma Public Employees Retirement System, the Oklahoma Public Employees Retirement System shall transfer to the Oklahoma Law Enforcement Retirement System all employee contributions and employer contributions including any amounts received by the Oklahoma Public Employees Retirement System on behalf of a transferring member related to a purchase or transfer of credited service to the Oklahoma Public Employees Retirement System.  The Oklahoma Public Employees Retirement System shall also send to the Oklahoma Law Enforcement Retirement System the retirement records of the transferring member;

3.  To receive service credit accrued by such transferring member prior to the election, or prior to the date as of which the person making the election ceases to be a member of the Oklahoma Public Employees Retirement System, whichever date occurs last, the member shall make an irrevocable written election.  The election shall be to either pay the difference between the amount transferred by the Oklahoma Public Employees Retirement System to the Oklahoma Law Enforcement Retirement System in paragraph 2 of this subsection and the amount determined by the Board of Trustees pursuant to Section 2-307.5 of Title 47 of the Oklahoma Statutes to receive full eligible credit for the years sought to be transferred or receive eligible prorated service credit for only the amount received from the Oklahoma Public Employees Retirement System pursuant to this subsection.  Payments made by such transferring members pursuant to this paragraph shall be made pursuant to subsection B of Section 2-307.5 of Title 47 of the Oklahoma Statutes;

4.  Service credit shall only be transferable pursuant to this section if the transferring member is not receiving or eligible to receive service credit or benefits from said service in any other public retirement system and has not received service credit for the same years of service pursuant to Sections 2-307.1, 2-307.3 and 2-307.4 of Title 47 of the Oklahoma Statutes.  Provided further, that only transferred credited service related to Lake Patrol service as a patrolman or dispatcher with the Grand River Dam Authority and any other law enforcement related service, including service with the Department of Corrections as a correctional officer or probation and parole officer or any credited service that was purchased or transferred to Oklahoma Public Employees Retirement System from the Oklahoma Law Enforcement Retirement System or the Oklahoma Police Pension and Retirement System, shall be included in the determination of an officer's normal retirement date or vesting date in the Oklahoma Law Enforcement Retirement System; and

5.  All service credit with the Oklahoma Public Employees Retirement System which is ineligible for transfer to the Oklahoma Law Enforcement Retirement System shall be canceled.

B.  Lake Patrolmen and Dispatchers of the Grand River Dam Authority who are hired on or after the effective date of this act, shall participate and be members of the Oklahoma Law Enforcement Retirement System.  The Grand River Dam Authority shall be a participating employer in the Oklahoma Law Enforcement Retirement System for all Grand River Dam Lake Patrolmen and Dispatchers who participate in the Oklahoma Law Enforcement Retirement System.

Added by Laws 2003, c. 459, § 8, eff. July 1, 2003.

§474101.  Exceptions from provisions of this chapter.

This chapter does not apply to the following unless a title or registration has been issued on such vehicles under this act:

1.  A vehicle moved solely by animal power;

2.  An implement of husbandry, except as provided in Section 4102 and 4104 of this title;

3.  Special mobilized machinery;

4.  A selfpropelled invalid wheel chair or tricycle.

Amended by Laws 1987, c. 224, § 12, eff. Nov. 1, 1987. Amended by Laws 1987, c. 224, § 12, eff. Nov. 1, 1987.

§47-4-102.  Unauthorized use of vehicle or implement of husbandry.

A person not entitled to possession of a vehicle or implement of husbandry who, without the consent of the owner and with intent to deprive the owner, temporarily or otherwise, of the vehicle or implement of husbandry or its possession, takes, uses or drives the vehicle or implement of husbandry shall be guilty of a felony.

Added by Laws 1961, p. 336, § 4-102, eff. Sept. 1, 1961.  Amended by Laws 1987, c. 224, § 13, eff. Nov. 1, 1987; Laws 1997, c. 133, § 471, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 471 from July 1, 1998, to July 1, 1999.

§47-4-103.  Receiving or disposing of a vehicle.

A person not entitled to the possession of a vehicle who receives, possesses, conceals, sells or disposes of it, knowing the vehicle to be stolen or converted under circumstances constituting a crime, shall be guilty of a felony.

Added by Laws 1961, p. 336, § 4-103, eff. Sept. 1, 1961.  Amended by Laws 1997, c. 133, § 472, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 472 from July 1, 1998, to July 1, 1999.

§474104.  Damaging or tampering with vehicle or implement of husbandry.

(a) A person, who, with intent and without right to do so, injures or tampers with any vehicle or implement of husbandry or in any other manner damages any part or portion of said vehicle or implement of husbandry or any accessories, appurtenance or attachments thereto is guilty of a misdemeanor.

(b) A person, who, without right to do so and with intent to commit a crime, climbs into or upon a vehicle or implement of husbandry whether it is in motion or at rest, attempts to manipulate any of the levers, starting mechanism, brakes or other mechanism or device of a vehicle or implement of husbandry while the same is at rest and unattended, or sets in motion any vehicle or implement of husbandry while the same is at rest and unattended is guilty of a misdemeanor.

(c) This section shall not apply as stated in Section 111002 of this title.

Amended by Laws 1987, c. 224, § 14, eff. Nov. 1, 1987.

§47-4-105.  Stolen, converted, recovered and unclaimed vehicles.

A.  It shall be the duty of every sheriff, chief of police or peace officer to make immediate report to the Department of Public Safety of all vehicles reported to their respective jurisdictions as being stolen or recovered.  Such report shall be made as prescribed by the Department.

B.  An owner or a lienholder may report the theft of a vehicle, or its conversion if a crime, to the Department, but the Department may disregard the report of a conversion unless a warrant has been issued for the arrest of a person charged with the conversion.  A person who has so reported the theft or conversion of a vehicle shall, forthwith after learning of its recovery, report the recovery to the Department.

C.  An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which a vehicle remains unclaimed for a period of thirty (30) days, shall, within five (5) days after the expiration of that period, report the vehicle as unclaimed to the Department.  Such report shall be on a form prescribed by the Department.

A vehicle left by its owner whose name and address are known to the operator or his employee is not considered unclaimed.  A person who fails to report a vehicle as unclaimed in accordance with this subsection forfeits all claims and liens for its garaging, parking or storing and is guilty of a misdemeanor punishable by a fine or not more than Twenty-five Dollars ($25.00) for each day his failure to report continues.

D.  The Department shall maintain and appropriately index cumulative public records of stolen, converted, recovered and unclaimed vehicles reported to it pursuant to this section.  The Department may make and distribute weekly lists of such vehicles so reported to it to peace officers upon request without fee and to others for the fee, if any, the Department prescribes.

E.  Any peace officer who has reason to believe or upon receiving information that a motor vehicle has been stolen shall have and is hereby vested with authority to confiscate and hold such vehicle until satisfactory proof of ownership is established.

Added by Laws 1961, p. 337, § 4-105.  Amended by Laws 2003, c. 279, § 3, emerg. eff. May 26, 2003.

§474106.  False report of theft or conversion.

A person who knowingly makes a false report of the theft or conversion of a vehicle to a peace officer or to the Department is guilty of a misdemeanor.

Laws 1961, p. 337, § 4106.

§47-4-107.  Removed, falsified or unauthorized identification.

(a)  Any person or persons who shall destroy, remove, cover, alter or deface, or cause to be destroyed, removed, covered, altered or defaced, the engine number or other distinguishing number of any vehicle in this state, without first giving notice of such act to the Oklahoma Tax Commission, upon such form as the Commission may prescribe, or any person who shall give a wrong description in any application for the registration of any vehicle in this state for the purpose of concealing or hiding the identity of such vehicle, shall be deemed guilty of a felony and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

(b)  A person who buys, receives, possesses, sells or disposes of a vehicle or an engine for a vehicle, knowing that the identification number of the vehicle or engine has been removed or falsified, shall, upon conviction, be guilty of a misdemeanor.

(c)  A person who buys, receives, possesses, sells or disposes of a vehicle or an engine for a vehicle, with knowledge that the identification number of the vehicle or engine has been removed or falsified and with intent to conceal or misrepresent the identity of the vehicle or engine, shall, upon conviction, be guilty of a felony.

(d)  A person who removes a license plate from a vehicle or affixes to a vehicle a license plate not authorized by law for use on said vehicle with intent to conceal or misrepresent the identity of the vehicle or its owner shall, upon conviction, be guilty of a misdemeanor.

(e)  As used in this section:

1.  "Identification number" includes an identifying number, serial number, engine number or other distinguishing number or mark, placed on a vehicle or engine by its manufacturer or by authority of the Oklahoma Tax Commission or in accordance with the laws of another state or country;

2.  "Remove" includes deface, cover and destroy;

3.  "Falsify" includes alter and forge.

(f)  An identification number may be placed on a vehicle or engine by its manufacturer in the regular course of business or placed or restored on a vehicle or engine by authority of the Oklahoma Tax Commission without violating this section; an identification number so placed or restored is not falsified.

Added by Laws 1961, p. 337, § 4-107, eff. Sept. 1, 1961.  Amended by Laws 1981, c. 118, § 5; Laws 1984, c. 253, § 1, operative July 1, 1984; Laws 1997, c. 133, § 473, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 341, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 473 from July 1, 1998, to July 1, 1999.

§47-4-108.  False statements of material facts - Punishment.

Any person who shall knowingly make any false statement of a material fact, either in his application for the certificate of title herein provided for, or in any assignment thereof, or who, with intent to procure or pass title to a motor vehicle which he knows, or has reason to believe, has been stolen, shall receive or transfer possession of the same from or to another, or who shall have in his possession any motor vehicle which he knows or has reason to believe has been stolen, and who is not an officer of the law engaged at the time in the performance of his duty as such officer, shall be deemed guilty of a felony, and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00), or imprisoned in the State Penitentiary for a period of not less than one (1) year nor more than ten (10) years, or by both such fine and imprisonment, at the discretion of the court.  This provision shall not be exclusive of any other penalties prescribed by an existing or future law for the larceny or unauthorized taking of a motor vehicle.

Added by Laws 1961, p. 338, § 4-108, eff. Sept. 1, 1961.  Amended by Laws 1997, c. 133, § 474, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 342, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 474 from July 1, 1998, to July 1, 1999.

§47-4-109.  Altering or forging certificate of title - Punishment.

Any person who shall alter or forge, or cause to be altered or forged, any certificate of title issued by the Commission, pursuant to the provisions of this act, or any assignment thereof, or who shall hold or use any such certificate or assignment, knowing the same to have been altered or forged, shall be deemed guilty of a felony, and upon conviction thereof shall be liable to pay a fine of not less than Fifty Dollars ($50.00), nor more than Five Thousand Dollars ($5,000.00), or to imprisonment in the State Penitentiary for a period of not less than one (1) year, nor more than ten (10) years, or by both such fine and imprisonment, at the discretion of the court.

Added by Laws 1961, p. 338, § 4-109, eff. Sept. 1, 1961.  Amended by Laws 1997, c. 133, § 475, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 343, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 475 from July 1, 1998, to July 1, 1999.

§47-4-110.  Offenses in connection with certificates of title.

A.  Except as otherwise authorized by law, it shall be unlawful for any person to commit any of the following acts:

1.  To lend or to sell to, or knowingly permit the use of by, one not entitled thereto any certificate of title or number plate issued to or in the custody of the person so lending or permitting the use thereof;

2.  To alter or in any manner change a certificate of title, registration certificate or number plate issued under the laws of this state or any other state;

3.  To purchase identification or number plates on an assigned certificate of title.  This paragraph shall be applicable to all persons except bona fide registered dealers in used motor vehicles who are holders of current and valid used motor vehicle dealers' licenses;

4.  To sell or dispose of, in any manner, a used vehicle without delivering to the purchaser an Oklahoma certificate of title in such purchaser's name or one properly and completely assigned to the purchaser at the time of sale.

Anyone violating any of the provisions of this subsection, upon conviction, shall be guilty of a misdemeanor and shall be fined not less than Ten Dollars ($10.00) and not to exceed One Hundred Dollars ($100.00).

B.  Except as otherwise authorized by law, no person shall:

1.  Lend or sell to, or knowingly permit the use of by, one not entitled thereto any certificate of title issued for a manufactured home, manufactured home registration receipt, Manufactured Home Registration Decal or excise tax receipt;

2.  Alter or in any manner change a certificate of title issued for a manufactured home under the laws of this state or any other state;

3.  Remove or alter a manufactured home registration receipt, Manufactured Home Registration Decal or excise tax receipt attached to a certificate of title or attach such receipts to a certificate of title with the intent to misrepresent the payment of the required excise tax and registration fees;

4.  Purchase identification, manufactured home registration receipt, Manufactured Home Registration Decal or excise tax receipt on an assigned certificate of title.

Anyone violating the provisions of this subsection, upon conviction, shall be guilty of a felony.

C.  Any violation of any portion of this section for which a specific penalty has not been imposed shall constitute a misdemeanor and upon conviction thereof the person having violated it shall be fined not less than Ten Dollars ($10.00) and not to exceed One Hundred Dollars ($100.00).

Added by Laws 1961, p. 338, § 4-110, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 85, § 1, eff. Jan. 1, 1981; Laws 1981, c. 118, § 6;  Laws 1984, c. 253, § 2, operative July 1, 1984; Laws 1997, c. 133, § 476, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 476 from July 1, 1998, to July 1, 1999.

§47-4-111.  Inspection of public garage or repair shop or place where vehicles are held for sale or wrecking for purpose of locating stolen vehicles and investigating title and registration thereof.

Any peace officer of the state may inspect any vehicle of a type required to be registered hereunder in any public garage or repair shop or in any place where such vehicles are held for sale or wrecking, for the purpose of locating stolen vehicles and investigating the title and registration thereof.

Added by Laws 1993, c. 113, § 2, eff. Sept. 1, 1993.

§47-5-101.  Repealed by Laws 1963, c. 138, § 3, eff. June 4, 1963.

§47-6-101.  Class requirements for driver licenses - Commercial motor vehicles - Hazardous materials - Class D motor vehicles - Motorcycle endorsement - Restricted driver license - Fees - Expiration - Issuance and renewal - Allocation of monies - Identification photographs database.

A.  No person, except those hereinafter expressly exempted in Section 6-102 of this title, shall operate any motor vehicle upon a highway in this state unless the person has a valid Oklahoma driver license for the class of vehicle being operated under the provisions of this title.  No person shall be permitted to possess more than one valid license at any time.

B.  1.  No person shall operate a Class A commercial motor vehicle unless the person is eighteen (18) years of age or older and holds a valid Class A commercial license, except as provided in paragraph 5 of this subsection.  Any person holding a valid Class A commercial license shall be permitted to operate motor vehicles in Classes A, B, C and D, except as provided for in paragraph 4 of this subsection.

2.  No person shall operate a Class B commercial motor vehicle unless the person is eighteen (18) years of age or older and holds a valid Class B commercial license.  Any person holding a valid Class B commercial license shall be permitted to operate motor vehicles in Classes B, C and D, except as provided for in paragraph 4 of this subsection.

3.  No person shall operate a Class C commercial motor vehicle unless the person is eighteen (18) years of age or older and holds a valid Class C commercial license.  Any person holding a valid Class C commercial license shall be permitted to operate motor vehicles in Classes C and D, except as provided for in paragraph 4 of this subsection.

4.  No person under twenty-one (21) years of age shall be licensed to operate any motor vehicle which is required to be placarded for hazardous materials pursuant to 49 C.F.R., Part 172, subpart F; provided, a person eighteen (18) years of age or older may be licensed to operate a farm vehicle which is required to be placarded for hazardous materials pursuant to 49 C.F.R., Part 172, subpart F.

5.  A person at least seventeen (17) years of age who successfully completes all examinations required by law may be issued by the Department:

a. a restricted Class A commercial license which shall grant to the licensee the privilege to operate a Class A or Class B commercial motor vehicle for harvest purposes or a Class D motor vehicle, or

b. a restricted Class B commercial license which shall grant to the licensee the privilege to operate a Class B commercial motor vehicle for harvest purposes or a Class D motor vehicle.

6.  No person shall operate a Class D motor vehicle unless the person is sixteen (16) years of age or older and holds a valid Class D license, except as provided for in Section 6-102 or 6-105 of this title.  Any person holding a valid Class D license shall be permitted to operate motor vehicles in Class D only.

C.  Any person issued a driver license pursuant to this section may exercise the privilege thereby granted upon all streets and highways in this state.

D.  No person shall operate a motorcycle or motor-driven cycle without having a valid Class A, B, C or D license with a motorcycle endorsement.  Except as otherwise provided by law, any new applicant for an original driver license shall be required to successfully complete a written examination, vision examination, and driving examination for a motorcycle as prescribed by the Department of Public Safety to be eligible for a motorcycle endorsement thereon.  The driving examination for a motorcycle may be waived by the Department of Public Safety upon verification that the person has completed a certified Motorcycle Safety Foundation rider course approved by the Department.

E.  Except as otherwise provided by law, any person who lawfully possesses a valid Oklahoma driver license which is eligible for renewal shall be required to successfully complete a written examination, vision examination, and driving examination for a motorcycle as prescribed by the Department to be eligible for a motorcycle endorsement; provided, however, the Department may waive all such examinations until July 1, 2000, upon satisfactory proof that the applicant has regularly operated a motorcycle or motor-driven cycle for a minimum of two (2) years immediately preceding the application.

F.  1.  Any person eighteen (18) years of age or older may apply for a restricted Class A, B or C commercial license.  The Department, after the applicant has passed all parts of the examination for a Class D license and has successfully passed all parts of the examination for a Class A, B or C commercial license other than the driving examination, may issue to the applicant a restricted driver license which shall entitle the applicant having immediate possession of the license to operate a Class A, B or C commercial motor vehicle upon the public highways solely for the purpose of behind-the-wheel training in accordance with rules promulgated by the Department.

2.  This restricted driver license shall be issued for a period of not more than four (4) years; provided, such restricted license may be suspended, revoked, canceled, or denied at the discretion of the Department for violation of the restrictions, for failing to give the required or correct information on the application, or for violation of any traffic laws of this state pertaining to the operation of a motor vehicle.  Except as otherwise provided, the lawful possessor of a restricted license who has been issued a restricted license for a minimum of thirty (30) days may have the restriction requiring an accompanying driver removed by satisfactorily completing a driver's examination; provided, the removal of a restriction shall not authorize the operation of a Class A, B or C commercial motor vehicle if such operation is otherwise prohibited by law.

G.  1.  The fee charged for an approved application for an original Oklahoma driver license or an approved application for the addition of an endorsement to a current valid Oklahoma driver license shall be assessed in accordance with the following schedule:

Class A Commercial License $25.00

Class B Commercial License $15.00

Class C Commercial License $15.00

Class D License $ 4.00

Motorcycle Endorsement $ 4.00

2.  Notwithstanding the provisions of Section 1104 of this title, all monies collected from the fees charged for Class A, B and C commercial licenses pursuant to the provisions of this subsection shall be deposited in the General Revenue Fund of this state.

H.  The fee charged for any failed examination shall be Four Dollars ($4.00) for any license classification.  Notwithstanding the provisions of Section 1104 of this title, all monies collected from such examination fees pursuant to the provisions of this subsection shall be deposited in the General Revenue Fund of this state.

I.  1.  In addition to any fee charged pursuant to the provisions of subsection G of this section, the fee charged for the issuance or renewal of an Oklahoma license which is not in a computerized image format shall be in accordance with the following schedule:

Class A Commercial License $40.50

Class B Commercial License $40.50

Class C Commercial License $30.50

Class D License $20.50

Notwithstanding the provisions of Section 1104 of this title, of each fee charged pursuant to this paragraph:

a. Five Dollars and fifty cents ($5.50) shall be deposited to the Trauma Care Assistance Revolving Fund created in Section 330.97 of Title 63 of the Oklahoma Statutes, and

b. Five Dollars and seventy-five cents ($5.75) shall be deposited to the Department of Public Safety Computer Imaging System Revolving Fund to be used solely for the purpose of administration and maintenance of the computerized imaging system of the Department.

2.  In addition to any fee charged pursuant to the provisions of subsection G of this section, the fee charged for the issuance or renewal of an Oklahoma license which is in a computerized image format shall be in accordance with the following schedule:

Class A Commercial License $41.50

Class B Commercial License $41.50

Class C Commercial License $31.50

Class D License $21.50

Notwithstanding the provisions of Section 1104 of this title, of each fee charged pursuant to the provisions of this paragraph:

a. Five Dollars and fifty cents ($5.50) shall be deposited to the Trauma Care Assistance Revolving Fund created in Section 330.97 of Title 63 of the Oklahoma Statutes, and

b. Six Dollars and seventy-five cents ($6.75) shall be deposited to the Department of Public Safety Computer Imaging System Revolving Fund to be used solely for the purpose of administration and maintenance of the computerized imaging system of the Department.

J.  All original and renewal driver licenses shall expire no more than four (4) years from the last day of the month in which the license was issued, as provided by law.

K.  Any person sixty-two (62) years of age or older during the calendar year of issuance of a Class D license or motorcycle endorsement shall be charged the following prorated fee:

Age 62 $11.25

Age 63 $ 7.50

Age 64 $ 3.75

Age 65 -0-

L.  The Department of Public Safety and the Oklahoma Tax Commission are authorized to promulgate rules for the issuance and renewal of driver licenses authorized pursuant to the provisions of Sections 6-101 through 6-309 of this title.  Applications, upon forms approved by the Department of Public Safety, for such licenses shall be handled by the motor license agents; provided, the Department of Public Safety is authorized to assume these duties in any county of this state.  Each motor license agent accepting applications for driver licenses shall receive Two Dollars ($2.00) to be deducted from the total collected for each license or renewal application accepted.  The two-dollar fee received by the motor license agent shall be used for operating expenses.

M.  Notwithstanding the provisions of Section 1104 of this title and subsection L of this section and except as provided in subsections G and I of this section, the first Sixty Thousand Dollars ($60,000.00) of all monies collected pursuant to this section shall be paid by the Oklahoma Tax Commission to the State Treasurer to be deposited in the General Revenue Fund of the State Treasury.

The next Five Hundred Thousand Dollars ($500,000.00) of monies collected pursuant to this section shall be paid by the Tax Commission to the State Treasurer to be deposited each fiscal year under the provisions of this section to the credit of the Department of Public Safety Revolving Fund for the purpose of the Statewide Law Enforcement Communications System.  All other monies collected in excess of Five Hundred Sixty Thousand Dollars ($560,000.00) each fiscal year shall be apportioned as provided in Section 1104 of this title, except as otherwise provided in this section.

N.  The Department of Public Safety shall implement a procedure whereby images displayed on licenses and identification cards issued pursuant to the provisions of Sections 6-101 through 6-309 of this title are maintained by the Department to create photographs or computerized images which may be used only:

1.  By a law enforcement agency for purposes of criminal investigations, missing person investigations, or any law enforcement purpose which is deemed necessary by the Commissioner of Public Safety;

2.  By the driver licensing agency of another state for its official purpose; and

3.  As provided in Section 2-110 of this title.

The computer system and related equipment acquired for this purpose must conform to industry standards for interoperability and open architecture.  The Department of Public Safety may promulgate rules to implement the provisions of this subsection.

Added by Laws 1961, p. 340, § 6-101, eff. Sept. 1, 1961.  Amended by Laws 1963, c. 94, § 1, emerg. eff. May 27, 1963; Laws 1967, c. 396, § 1, emerg. eff. May 24, 1967; Laws 1968, c. 232, § 1, eff. Jan. 1, 1969; Laws 1975, c. 359, § 1, eff. Jan. 1, 1977; Laws 1977, c. 103, § 60, emerg. eff. May 30, 1977; Laws 1977, 1st Ex. Sess., c. 3, § 14, emerg. eff. June 21, 1977; Laws 1978, c. 304, § 4; Laws 1980, c. 357, § 23, eff. July 1, 1980; Laws 1983, c. 286, § 17, operative July 1, 1983; Laws 1985, c. 45, § 1, eff. Jan. 1, 1986; Laws 1985, c. 179, § 59, operative July 1, 1985; Laws 1987, c. 226, § 3, operative July 1, 1987; Laws 1988, c. 232, § 1, operative July 1, 1988; Laws 1989, c. 82, § 1, eff. Nov. 1, 1989; Laws 1990, c. 219, § 10, eff. Jan. 1, 1991; Laws 1991, c. 342, § 1, emerg. eff. June 15, 1991; Laws 1992, c. 217, § 3, eff. July 1, 1992; Laws 1992, c. 373, § 6, eff. July 1, 1992; Laws 1993, c. 97, § 1, eff. Sept. 1, 1993; Laws 1993, c. 243, § 52, eff. Sept. 1, 1993; Laws 1994, c. 18, § 1, eff. Sept. 1, 1994; Laws 1995, c. 23, § 8, eff. Nov. 1, 1995; Laws 1996, c. 254, § 1, eff. Nov. 1, 1996; Laws 1997, c. 2, § 4, emerg. eff. Feb. 26, 1997; Laws 1999, c. 342, § 4, eff. Nov. 1, 1999; Laws 2000, c. 6, § 10, emerg. eff. March 20, 2000; Laws 2000, c. 342, § 3, eff. July 1, 2000; Laws 2001, c. 131, § 5, eff. July 1, 2001; Laws 2001, c. 361, § 3, eff. July 1, 2001; Laws 2002, c. 474, § 4, emerg. eff. June 6, 2002; Laws 2003, c. 3, § 35, emerg. eff. March 19, 2003; Laws 2003, c. 392, § 2, eff. July 1, 2003; Laws 2004, c. 521, § 5, eff. Nov. 1, 2004.

NOTE:  Laws 1974, c. 301, § 1 repealed by Laws 1977, c. 103, § 65, emerg. eff. May 30, 1977.  Laws 1991, c. 162, § 2 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1991, c. 335, § 13 repealed by Laws 1992, c. 217, § 19, eff. July 1, 1992.  Laws 1991, c. 216, § 46 and Laws 1992, c. 179, § 1 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1996, c. 203, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1999, c. 278, § 2 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2002, c. 374, § 1 repealed by Laws 2003, c. 3, § 36, emerg. eff. March 19, 2003.  Laws 2002, c. 397, § 15 repealed by Laws 2003, c. 3, § 37, emerg. eff. March 19, 2003.

§476101.1.  Licenses for persons under twentyone years of age.

A.  Any license issued pursuant to Sections 6101, 6105 or 6114 of this title to any person under twentyone (21) years of age shall be of special design, easily recognizable as the license of such a person and shall include the language "UNDER 21" on the face of the license.

B.  When a person who has been issued a license designated to be the license of a person under twentyone (21) years of age attains the age of twentyone (21) years, said person may obtain a replacement license without said designation upon payment of the fee required for a duplicate license and by furnishing proof satisfactory to the Department of Public Safety or the motor license agent that said person has attained the age of twentyone (21) years.

Added by Laws 1985, c. 338, § 1, eff. Jan. 1, 1986.  Amended by Laws 1992, c. 217, § 4, eff. July 1, 1992; Laws 1993, c. 97, § 2, eff. Sept. 1, 1993.

§47-6-101.2.  Oklahoma KIDs ID Act - Short title.

This section through Section 12 of this act shall be known and may be cited as the "Oklahoma KIDs ID Act".

Added by Laws 2001, c. 361, § 9, eff. July 1, 2004.

§47-6-101.3.  Oklahoma KIDs ID Act - Definitions.

For purposes of the Oklahoma KIDs ID Act:

1.  "Fingerprint" means the scanning of the lines upon the fingertip of a minor collected by a fingerprint imaging system and retained within a computer system maintained by the Department of Public Safety for the purpose of identifying the minor;

2.  "Department" means the Department of Public Safety;

3.  "Minor" or "child" means a person under sixteen (16) years of age;

4.  "Parent" means a person who is the natural or adoptive parent, the legal guardian, or the legal custodian of the minor and who has actual physical custody of the minor; and

5.  "Identification card" means a plastic card issued by the Department which contains certain digitized or computer-generated information about a minor, as specified in this act, for the purpose of identifying a minor.

Added by Laws 2001, c. 361, § 10, eff. July 1, 2004.

§47-6-101.4.  Oklahoma KIDs ID Act - Oklahoma KIDs ID Program.

A.  The Department of Public Safety shall develop an identification program, including the taking and retention of fingerprints, for children of this state to be known as the Oklahoma KIDs ID Program.  The Program may be developed in conjunction with any organization providing assistive services on a voluntary basis.  Such assistive services may include the donation of money to aid in defraying the costs of creating and issuing the identification cards.  Any such donated money shall be considered a gift to the Department and shall be deposited to the credit of the Department of Public Safety Revolving Fund to be used solely for the administration and maintenance of the Oklahoma KIDs ID Program.

B.  The Program shall be developed for the sole purpose of providing a means by which a lost, missing, kidnapped, or killed child might be located or identified and shall be administered under the following guidelines:

1.  No child shall be required to participate in the Program;

2.  The Department shall have the sole authority and responsibility for the collection, retention, and dissemination of computerized fingerprints, computerized photographs, and other information collected for the Program;

3.  In order for a child to participate in the Program, the custodial parent or guardian of the child shall authorize the child's participation by signing a form that shall be developed for the Program by the Department.  No child shall be fingerprinted unless a signed authorization form is in the possession of the Department;

4.  The fingerprinting of minors shall be performed by employees of the Department or its agents;

5.  The Department shall retain all fingerprints collected.  The fingerprints retained by the Department shall be destroyed by the Department when the minor reaches sixteen (16) years of age, or at the request of the parent;

6.  The name, sex, hair and eye color, height, weight, date of birth, and a computerized photograph of the child shall be displayed on the identification card;

7.  The identification card shall be used for identification purposes only and may not be used in any juvenile or criminal investigation or proceeding conducted against the minor.  An identification card prepared pursuant to the Oklahoma KIDs ID Program may be used by a law enforcement agency only to help identify a minor who is lost, missing, kidnapped, or killed; and

8.  Any identification card of a minor prepared pursuant to the Oklahoma KIDs ID Program that has not been updated within four (4) years of issuance or upon the minor reaching sixteen (16) years of age shall be placed in an inactive file for one (1) year and thereafter destroyed.

C.  The Commissioner of Public Safety shall promulgate rules as may be necessary to carry out the provisions of this act.

Added by Laws 2001, c. 361, § 11, eff. July 1, 2004.

§47-6-101.5.  Oklahoma KIDs ID Act - Identification card.

A.  Upon request of a parent of a minor and the presentation of the minor at the Department, the Department shall take fingerprints of the minor, a computerized picture of the minor, and obtain certain other identifying information about the minor and shall issue an identification card to the parent which shall contain the computerized picture of the minor, and other information about the minor, as prescribed in this act.

B.  The fee charged for an identification card issued under this act shall be Ten Dollars ($10.00).  All monies collected from the issuance of such identification cards shall be deposited to the credit of the Department of Public Safety Revolving Fund to be used solely for the administration and maintenance of this program and of the computer imaging system of the Department.

Added by Laws 2001, c. 361, § 12, eff. July 1, 2004.

§47-6-102.  Persons exempt - Reciprocity agreements with foreign countries.

A.  A nonresident who is sixteen (16) years of age or older may operate a motor vehicle in this state as authorized by the class, restrictions, and endorsements specified on the license, if the nonresident is:

1.  Properly licensed in the home state or country to operate a commercial or noncommercial motor vehicle and who has immediate possession of a valid driver license issued by the home state or country; or

2.  A member of the Armed Forces of the United States or the spouse or dependent of such member who has been issued and is in possession of a valid driver license issued by an overseas component of the Armed Forces of the United States.

B.  A resident who is at least fifteen (15) years of age may operate a vehicle in this state without a driver license, if the resident is:

1.  Operating a vehicle pursuant to subsection B of Section 6-105 of this title; or

2.  Taking the driving skills examination as required by Section 6-110 of this title, when accompanied by a Driver License Examiner of the Department of Public Safety or by a designated examiner approved and certified by the Department.

C.  Any person, while in the performance of official duties, may operate any class of motor vehicle if the person possesses any class of valid Oklahoma driver license or a valid driver license issued by another state, if the person is:

1.  A member of the Armed Forces of the United States who is on active duty;

2.  A member of the military reserves, not including United States reserve technician;

3.  A member of the National Guard who is on active duty, including National Guard military technicians;

4.  A member of the National Guard who is on part-time National Guard training, including National Guard military technicians; or

5.  A member of the United States Coast Guard who is on active duty.

D.  The Commissioner of Public Safety is hereby authorized to adopt rules as may be necessary to enter into reciprocity agreements with foreign countries.  The rules shall specify that the driver license standards of the foreign county shall be comparable to those of this state.  The rules shall also require foreign drivers, who are operating a motor vehicle in Oklahoma under such a reciprocity agreement, to comply with the compulsory motor vehicle liability insurance and financial responsibility laws of this state.

Added by Laws 1961, p. 341, § 6-102, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 200, § 1; Laws 1990, c. 219, § 11, eff. Jan. 1, 1991; Laws 1991, c. 162, § 4, emerg. eff. May 7, 1991; Laws 1992, c. 217, § 5, eff. July 1, 1992; Laws 1998, c. 345, § 1, eff. Nov. 1, 1998; Laws 2001, c. 131, § 6, eff. July 1, 2001; Laws 2002, c. 86, § 3, emerg. eff. April 17, 2002; Laws 2004, c. 418, § 8, eff. July 1, 2004; Laws 2005, c. 457, § 1, eff. Nov. 1, 2005.

§47-6-103.  Persons not to be licensed - Appeal.

A.  Except as otherwise provided by law, the Department of Public Safety shall not issue a driver license to:

1.  Any person who is under eighteen (18) years of age, except that the Department may issue a Class D license to any person who attains sixteen (16) years of age on or after August 15, 2000, and meets the requirements of Sections 6-105 and 6-107.3 of this title;

2.  Any unemancipated person who is under eighteen (18) years of age and whose custodial parent or guardian objects to the issuance of a license or permit by filing an objection pursuant to Section 6-103.1 of this title;

3.  Any person whose driving privilege has been suspended, revoked, canceled or denied in this state or any other state or country until the driving privilege has been reinstated by the state or country withdrawing the privilege;

4.  Any person who is classified as an excessive user of alcohol, any other intoxicating substance, or a combination of alcohol and any other intoxicating substance, and inimical to public safety, in accordance with rules promulgated by the Department, until all requirements granting or reinstating driving privileges are met, including, but not limited to, abstinence from the use of alcohol, any other intoxicating substance, or any combination of alcohol and any other intoxicating substance for a minimum of twelve (12) months immediately preceding application for or application for reinstatement of driving privileges;

5.  Any person who is required by Section 6-101 et seq. of this title to take an examination, unless the person shall have successfully passed the examination;

6.  Any person who is required under the laws of this state to deposit proof of financial responsibility and who has not deposited such proof;

7.  Any person who is physically deformed or who is afflicted with any mental disease or physical condition that would impair the driving ability of the person or when the Commissioner of Public Safety, from information concerning the person or from the records and reports on file in the Department of Public Safety, determines that the operation of a motor vehicle by such person on the highways would be inimical to public safety or welfare;

8.  Any person who is a nonresident, as defined in Section 1137 of this title;

9.  Any alien unless such person presents valid documentation of identity and authorization for presence in the United States issued pursuant to the laws of the United States; provided, no license shall be issued to any alien whose documentation indicates the alien is a visitor or is not eligible to establish residency; or

10.  Any person who possesses a valid license to operate a motor vehicle issued by another state until the other state license has been surrendered.

B.  Any applicant who is denied a license under the provisions of subsection A of this section shall have the right to an appeal as provided in Section 6-211 of this title.

Added by Laws 1961, p. 341, § 6-103, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 45, § 2, eff. Jan. 1, 1986; Laws 1985, c. 338, § 2, eff. Jan. 1, 1986; Laws 1990, c. 219, § 12, eff. Jan. 1, 1991; Laws 1992, c. 217, § 6, eff. July 1, 1992; Laws 1996, c. 254, § 2, eff. Nov. 1, 1996; Laws 1997, c. 2, § 5, emerg. eff. Feb. 26, 1997; Laws 1997, c. 201, § 2, eff. Nov. 1, 1997; Laws 1999, c. 161, § 1, eff. Aug. 15, 2000; Laws 2000, c. 277, § 3, eff. Nov. 1, 2000; Laws 2002, c. 114, § 1, eff. Nov. 1, 2002; Laws 2003, c. 392, § 3, eff. July 1, 2003.

NOTE:  Laws 1996, c. 247, § 38 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§47-6-103.1.  Parental objection to licensing of unemancipated child.

A.  Any custodial parent or guardian may prohibit the licensing of, or cause the cancellation of a license previously issued to, their unemancipated child by filing an objection with the Department of Public Safety on a form prescribed by the Department.  The Department shall refuse to issue or shall cancel a license when an objection has been properly filed by a custodial parent or guardian.  A license may not be issued and a previous license shall remain canceled until the objection is withdrawn by the custodial parent or guardian or until the child attains eighteen (18) years of age.  A license canceled because a custodial parent or guardian has filed an objection may be reinstated only after a period of three (3) months.  No fee shall be assessed by the Department for reinstatement of a license pursuant to the provisions of this act.

B.  No custodial parent or guardian shall be found liable for negligent entrustment of an unemancipated child for failure to file an objection pursuant to the provisions of this act.

Added by Laws 1996, c. 254, § 3, eff. Nov. 1, 1996.

§47-6-104.  Repealed by Laws 1990, c. 219, § 47, eff. Jan. 1, 1991.

§47-6-105.  Graduated Class D licenses - Motorcycle-only licenses - Farm vehicle special permits.

A.  Unless a custodial parent or guardian has filed an objection to licensure pursuant to Section 6-103.1 of this title, any person under eighteen (18) years of age who is in compliance with or not subject to Section 6-107.3 of this title may be permitted to operate:

1.  A Class D motor vehicle under the graduated driver license provisions prescribed in subsections B through E of this section;

2.  A motorcycle under the provisions prescribed in subsection H of this section; or

3.  A farm vehicle under the provisions prescribed in subsection I of this section.

B.  Any person who is at least fifteen (15) years of age may drive during a session in which the driver is being instructed in a driver education course, as set out in subparagraphs a, b, c and d of paragraph 1 of subsection C of this section, by a certified driver education instructor who is seated in the right front seat of the motor vehicle.

C.  Any person:

1.  Who is at least fifteen and one-half (15 1/2) years of age and is currently receiving instruction in or has successfully completed driver education.  For purposes of this section, the term "driver education" shall mean:

a. a prescribed secondary school driver education course, as provided for in Sections 19-113 through 19-121 of Title 70 of the Oklahoma Statutes,

b. a driver education course, certified by the Department of Public Safety, from a parochial, private, or other nonpublic secondary school,

c. a commercial driver training course, as defined by Sections 801 through 808 of this title, or

d. a parent-taught driver education course, certified by the Department of Public Safety.  The Department shall promulgate rules for any parent-taught driver education course; or

2.  Who is at least sixteen (16) years of age,

may, upon successfully passing all parts of the driver license examination administered by the Department except the driving examination, be issued a learner permit which will grant the permittee the privilege to operate a Class D motor vehicle upon the public highways while accompanied by a licensed driver who is at least twenty-one (21) years of age and who is actually occupying a seat beside the permittee.

D.  1.  Any person:

a. who has applied for, been issued, and has possessed a learner permit for a minimum of six (6) months,

b. who has no convictions on the driving record of the person, and

c. whose custodial legal parent or legal guardian certifies to the Department by sworn affidavit that the person has received a minimum of forty (40) hours of actual behind-the-wheel training, of which at least ten (10) hours of such training was at night, from a licensed driver who was at least twenty-one (21) years of age and who was properly licensed to operate a Class D motor vehicle for a minimum of two (2) years,

may be issued an intermediate Class D license upon successfully passing all parts of the driver license examinations administered by the Department.

2.  A person who has been issued an intermediate Class D license under the provisions of this subsection:

a. shall be granted the privilege to operate a Class D motor vehicle upon the public highways:

(1) only between the hours of 5:00 a.m. and 11:00 p.m., except for driving to and from work, school, school activities, and church activities, or

(2) at any time, if a licensed driver who is at least twenty-one (21) years of age is actually occupying a seat beside the intermediate Class D licensee, and

b. shall not operate a motor vehicle with more than one passenger unless:

(1) all passengers live in the same household as the custodial legal parent or legal guardian, or

(2) a licensed driver at least twenty-one (21) years of age is actually occupying a seat beside the intermediate Class D licensee.

E.  Any person:

1.  Who has been issued an intermediate Class D license for a minimum of:

a. one (1) year, or

b. six (6) months, if the person has completed both the driver education and the parent-certified behind-the-wheel training provisions of subparagraph c of paragraph 1 of subsection D of this section; and

2.  Who has no convictions on the driving record of the person, may be issued a Class D license.

F.  Learner permits and intermediate Class D licenses shall be issued for the same period as all other driver licenses.  The licenses may be suspended or canceled at the discretion of the Department for violation of restrictions, for failing to give the required or correct information on the application, for knowingly giving false or inaccurate information on the application or any subsequent documentation related to the granting of driving privileges, or for violation of any traffic laws of this state pertaining to the operation of a motor vehicle.

G.  The Department of Public Safety shall promulgate rules establishing procedures for removal of learner permit and intermediate Class D license restrictions from the permit or license upon the permittee or licensee qualifying for a less restricted or an unrestricted license.

H.  Any person fourteen (14) years of age or older may apply for a restricted Class D license with a motorcycle-only restriction.  After the person has successfully passed all parts of the motorcycle examination other than the driving examination and has met all requirements provided for in the rules of the Department, the Department shall issue to the person a restricted Class D license with a motorcycle-only restriction which shall grant to the person, while having the license in the person's immediate possession, the privilege to operate a motorcycle or motor-driven cycle:

1.  With a piston displacement not to exceed two hundred fifty (250) cubic centimeters;

2.  Between the hours of 4:30 a.m. to 9:00 p.m. only;

3.  While wearing approved protective headgear; and

4.  While accompanied by and receiving instruction from any person who is at least twenty-one (21) years of age and who is properly licensed pursuant to the laws of this state to operate a motorcycle or motor-driven cycle, and who has visual contact with the restricted licensee.

The restricted licensee may apply on or after thirty (30) days from date of issuance of the restricted Class D license with a motorcycle-only restriction to have the restriction of being accompanied by a licensed driver removed by successfully completing the driving portion of an examination.

I.  The Department may in its discretion issue a special permit to any person who has attained the age of fourteen (14) years, authorizing such person to operate farm vehicles between the farm and the market to haul commodities grown on the farm; provided, that the special permit shall be temporary and shall expire not more than thirty (30) days after the issuance of the special permit.  Special permits shall be issued only to farm residents and shall be issued only during the time of the harvest of the principal crops grown on such farm.  Provided, however, the Department shall not issue a special permit pursuant to this subsection until the Department is fully satisfied after the examination of the application and other evidence furnished in support thereof, that the person is physically and mentally developed to such a degree that the operation of a motor vehicle by the person would not be inimical to public safety.

Added by Laws 1961, p. 342, § 6-105, eff. Sept. 1, 1961.  Amended by Laws 1963, c. 272, § 1, emerg. eff. June 13, 1963; Laws 1969, c. 103, § 1, emerg. eff. April 1, 1969; Laws 1972, c. 61, § 1, emerg. eff. March 27, 1972; Laws 1980, c. 142, § 1, emerg. eff. April 7, 1980; Laws 1983, c. 286, § 18, operative July 1, 1983; Laws 1985, c. 45, § 3, eff. Jan. 1, 1986; Laws 1985, c. 179, § 60, operative July 1, 1985; Laws 1985, c. 338, § 3, eff. Jan. 1, 1986; Laws 1986, c. 107, § 1, eff. Nov. 1, 1986; Laws 1986, c. 259, § 55, operative July 1, 1986; Laws 1987, c. 204, § 120, operative July 1, 1987; Laws 1988, c. 298, § 47, operative July 1, 1988; Laws 1989, c. 207, § 2, eff. Nov. 1, 1989; Laws 1989, c. 353, § 11, emerg. eff. June 3, 1989; Laws 1990, c. 219, § 13, eff. Jan. 1, 1991; Laws 1993, c. 314, § 1, emerg. eff. June 7, 1993; Laws 1994, c. 2, § 14, emerg. eff. March 2, 1994; Laws 1996, c. 254, § 4, eff. Nov. 1, 1996; Laws 1997, c. 2, § 6, emerg. eff. Feb. 26, 1997; Laws 1999, c. 161, § 2, eff. Aug. 15, 2000; Laws 2000, c. 277, § 4, eff. Nov. 1, 2000; Laws 2001, c. 5, § 19, emerg. eff. March 21, 2001; Laws 2001, c. 185, § 1, eff. July 1, 2001; Laws 2001, c. 361, § 4, eff. July 1, 2001; Laws 2003, c. 392, § 4, eff. July 1, 2003; Laws 2004, c. 139, § 1, eff. Nov. 1, 2004; Laws 2005, c. 457, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 1989, c. 82, § 2 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1993, c. 70, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1996, c. 203, § 2 and Laws 1996, c. 247, § 39 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2000, c. 247, § 1 repealed by Laws 2001, c. 5, § 20, emerg. eff. March 21, 2001.

NOTE:  Laws 2001, c. 185, § 2 reads:  "The provisions of subparagraph b of paragraph 2 of subsection A of Section 6-105 of Title 47 of the Oklahoma Statutes shall become effective November 1, 2001."

§47-6-105.1.  Special permits to operate motor-driven cycles in competitive events.

The Commissioner of Public Safety may in his discretion issue a special permit to any person who has attained fourteen (14) years of age authorizing such person to operate a motor-driven cycle with a piston displacement in excess of the two-hundred-fifty-cubic-centimeters restriction prescribed in subsection D of Section 6-105 of this title and with no time limitations as to when such motor-driven cycle may be operated.  Provided that such special permit:

1.  Shall be temporary and shall expire not more than thirty (30) days after the issuance thereof; and

2.  Shall be issued only to a person who is participating in competitive events sanctioned by the Commissioner.

The Commissioner shall not issue a special permit pursuant to this section until the Commissioner is fully satisfied after the examination of said application and other evidence furnished in support thereof that said person is physically and mentally developed to such a degree that the operation of such motor-driven cycle by said person would not be inimical to public safety.

Added by Laws 1994, c. 128, § 2, eff. July 1, 1994.  Amended by Laws 2000, c. 247, § 2, eff. Nov. 1, 2000.

§47-6-105.2.  Instructor permit.

The Department of Public Safety may issue an instructor permit to any qualified secondary school driver education instructor as defined by the State Board of Education Rules and Regulations for Oklahoma High School Driver and Traffic Safety Education or any driver education instructor, certified by the Department of Public Safety, of a parochial, private, or other nonpublic secondary school upon a proper application to the State Board of Education or the Department of Public Safety in the case of secondary schools that are not regulated by the State Board of Education or a commercial driver training course instructor, as provided for in Sections 801 through 808 of Title 47 of the Oklahoma Statutes.  The Department shall promulgate rules for the issuance of the permits.  Any instructor as defined in this subsection who has been issued a permit may instruct any person who is at least fifteen and one-half (15 1/2) years of age or who is at least fifteen (15) years of age and of secondary school or higher educational standing while regularly enrolled and certified by the instructor as a student taking a prescribed course of secondary school driver education or a driver education course, certified by the Department of Public Safety, from a parochial, private, or other nonpublic secondary school or a commercial driver training course, as defined by Sections 801 through 808 of Title 47 of the Oklahoma Statutes, to operate a motor vehicle while accompanied by and receiving instruction from the instructor who is actually occupying a seat beside the driver.

Added by Laws 2005, c. 457, § 3, eff. Nov. 1, 2005.

§47-6-105.3.  Issuance of identification card - Fees.

A.  In addition to the licenses to operate motor vehicles, the Department of Public Safety may issue cards to Oklahoma residents for purposes of identification only.  The identification cards shall be issued, renewed, canceled and denied in the same manner as driver licenses in this state.  The application for an identification card by any person under the age of eighteen (18) shall be signed and verified by a custodial legal parent or legal guardian before a person authorized to administer oaths.  The cards shall be valid for a period of four (4) years from the month of issuance; however, the identification cards issued to persons sixty-five (65) years of age or older shall be valid indefinitely from the month of issuance.

B.  The fee charged for the issuance or renewal of an identification card which is not in computerized image format pursuant to this section shall be Seven Dollars ($7.00); however, no person sixty-five (65) years of age or older shall be charged a fee for an identification card.  The fees derived pursuant to this subsection shall be apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes.

C.  The fee charged for the issuance or renewal of an identification card which is in computerized image format pursuant to this section shall be Ten Dollars ($10.00); however, no person sixty-five (65) years of age or older shall be charged a fee for an identification card.  Of each fee charged pursuant to the provisions of this subsection:

1.  Seven Dollars ($7.00) shall be apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes; and

2.  Three Dollars ($3.00) shall be credited to the Department of Public Safety Computer Imaging System Revolving Fund to be used solely for the purpose of the administration and maintenance of the computerized imaging system of the Department.

D.  The Oklahoma Tax Commission is hereby authorized to reimburse, from funds available to that agency, each motor license agent issuing an identification card to a person sixty-five (65) years of age or older, an amount not to exceed One Dollar ($1.00) for each card or driver license so issued.  The Tax Commission shall develop procedures for claims for reimbursement.

Added by Laws 2005, c. 457, § 4, eff. Nov. 1, 2005.

§47-6-106.  Application for license.

A.  1.  Every application for a driver license or identification card shall be made by the applicant upon a form furnished by the Department of Public Safety.

2.  Every original, renewal, or replacement application for a driver license or identification card made by a male applicant who is at least sixteen (16) but less than twenty-six (26) years of age shall include a statement that by submitting the application, the applicant is consenting to registration with the Selective Service System.  The pertinent information from the application shall be forwarded by the Department to the Data Management Center of the Selective Service System in order to register the applicant as required by law, with the Selective Service System.  Any applicant refusing to sign the consent statement shall be denied a driver license or identification card.

3.  Every applicant for a driver license or identification card shall provide to the Department at the time of application both primary and secondary proofs of identity.  The Department shall promulgate rules prescribing forms of primary and secondary identification acceptable for an original Oklahoma driver license.

B.  Every applicant for a driver license shall state upon the application the following information:

1.  Full name;

2.  Date of birth;

3.  Sex;

4.  Residence address, county of residence, and mailing address, if different than the residence address;

5.  Medical information, as determined by the Department, which shall assure the Department that the person is not prohibited from being licensed as provided by paragraph 7 of subsection A of Section 6-103 of this title;

6.  Whether the applicant is deaf or hard-of-hearing;

7.  A brief description of the applicant, as determined by the Department;

8.  Whether the applicant has previously been licensed, and, if so, when and by what state or country, and whether any license has ever been suspended or revoked, or whether an application has ever been refused, and, if so, the date of and reason for the suspension, revocation or refusal;

9.  Whether the applicant is an alien eligible to be considered for licensure and is not prohibited from licensure pursuant to paragraph 9 of subsection A of Section 6-103 of this title;

10.  Effective September 1, 2005, whether the applicant has:

a. previously been licensed and, if so, when and by what state or country, and

b. held more than one license at the same time during the immediately preceding ten (10) years; and

11.  Social security number.

No person shall request the Department to use the social security number of that person as the driver license number.  Upon renewal or replacement of any driver license issued after the effective date of this act, the licensee shall advise the Department or the motor license agent if the present driver license number of the licensee is the social security number of the licensee.  If the driver license number is the social security number, the Department or the motor license agent shall change the driver license number to a computer-generated alphanumeric identification.

C.  In addition to the requirements of subsections A and B of this section, every applicant for a commercial driver license with a hazardous material endorsement shall submit to a security threat assessment performed by the Transportation Security Administration of the Department of Homeland Security as required by and pursuant to 49 C.F.R., Part 1572, which shall be used to determine whether the applicant is eligible for the endorsement pursuant to federal law and regulation.

The Department of Public Safety shall notify each commercial driving school of the passage of this section, and each commercial driving school shall notify prospective students of its school of the hazardous material endorsement requirement.

D.  Whenever application is received from a person previously licensed in another jurisdiction, the Department shall request a copy of the driving record from the other jurisdiction and, effective September 1, 2005, from all other jurisdictions in which the person was licensed within the immediately previous ten (10) years.  When received, the driving record shall become a part of the driving record of the person in this state with the same force and effect as though entered on the driver's record in this state in the original instance.

E.  Whenever the Department receives a request for a driving record from another licensing jurisdiction, the record shall be forwarded without charge.

Added by Laws 1961, p. 343, § 6-106, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 45, § 4, eff. Jan. 1, 1986; Laws 1989, c. 82, § 3, eff. Nov. 1, 1989; Laws 1990, c. 219, § 14, eff. Jan. 1, 1991; Laws 1992, c. 177, § 1, eff. Sept. 1, 1992; Laws 1997, c. 325, § 1, eff. July 1, 1997; Laws 1998, c. 323, § 14, eff. Oct. 1, 1998; Laws 1999, c. 1, § 13, emerg. eff. Feb. 24, 1999; Laws 2000, c. 189, § 1, eff. July 1, 2000; Laws 2000, c. 342, § 4, eff. July 1, 2000; Laws 2001, c. 5, § 21, emerg. eff. March 21, 2001; Laws 2001, c. 361, § 5, eff. July 1, 2001; Laws 2002, c. 114, § 2, eff. Nov. 1, 2002; Laws 2003, c. 392, § 5, eff. July 1, 2003; Laws 2004, c. 149, § 1, eff. Nov. 1, 2004; Laws 2004, c. 390, § 4, eff. July 1, 2004; Laws 2005, c. 394, § 1, emerg. eff. June 6, 2005; Laws 2006, c. 16, § 26, emerg. eff. March 29, 2006.

NOTE: Laws 1998, c. 246, § 19 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2000, c. 277, § 5 repealed by Laws 2001, c. 5, § 22, emerg. eff. March 21, 2001.  Laws 2003, c. 234, § 2 repealed by Laws 2004, c. 5, § 37, emerg. eff. March 1, 2004.  Laws 2004, c. 5, § 36 repealed by Laws 2004, c. 390, § 20, eff. July 1, 2004.  Laws 2005, c. 36, § 1 repealed by Laws 2006, c. 16, § 27, emerg. eff. March 29, 2006.

§47-6-106.1.  Renumbered as § 11-906.1 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-6-106.2.  Renumbered as § 11-906.2 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-6-106.3.  Renumbered as § 11-906.3 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-6-106.4.  Renumbered as § 11-906.4 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§476107.  Permits or licenses for persons under 16 - Liability - Financial responsibility - Cancellation or suspension.

A.  The application of any person under the age of sixteen (16) years for a restricted license shall be signed and verified before a person authorized to administer oaths by the father, mother or guardian, or, in the event there is no parent or guardian, then by another responsible adult who is willing to assume the obligation imposed under this act upon a person signing the application of a person under sixteen (16) years of age.

B.  Any negligence or willful misconduct of a person under the age of sixteen (16) years when driving a motor vehicle upon a highway with the knowledge and consent of the person who signed the application for the restricted license shall be imputed to the person who has signed the application.  Such person shall be jointly and severally liable with the minor for any damages caused by such negligence or willful misconduct, except as otherwise provided in subsection C of this section.

C.  In the event a person under sixteen (16) years of age deposits or there is deposited upon his behalf proof of financial responsibility in respect to the operation of a motor vehicle owned by him or if not the owner of a motor vehicle then with respect to the operation of any motor vehicle, in form and in amounts as required under the motor vehicle financial responsibility laws of this state, then the Department may accept the application of such person when signed by one parent or the guardian of such person, and while such proof is maintained such parent or guardian shall not be subject to the liability imposed under subsection B of this section.

D.  The Department may, at its discretion, cancel or suspend the license of any person under the age of eighteen (18) years for any unlawful act, negligence or misconduct while driving a motor vehicle.

E.  Any person who has signed the application of a minor for a license may thereafter file with the Department of Public Safety a verified written request that the license of that minor so granted be canceled.  The Department shall then cancel the license of the minor and the person who signed the application of the minor shall be relieved from the liability imposed under this act by reason of having signed the application on account of any subsequent negligence or willful misconduct of the minor in operating a motor vehicle.

F.  The Department of Public Safety upon receipt of satisfactory evidence of the death of the person who signed the application of a minor for a license shall cancel the license and shall not issue a new license until such time as a new application, duly signed and verified, is made as required by this chapter.  This provision shall not apply in the event the minor has attained sixteen (16) years of age.

Added by Laws 1961, p. 343, § 6-107, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 343, § 1, emerg. eff. June 12, 1975; Laws 1978, c. 304, § 5; Laws 1979, c. 284, § 1, eff. July 1, 1979; Laws 1985, c. 45, § 5, eff. Jan. 1, 1986; Laws 1990, c. 219, § 15, eff. Jan. 1, 1991; Laws 2002, c. 397, § 16, eff. Nov. 1, 2002.

§47-6-107.1.  Recommendation of cancellation or denial of driving privileges of persons 17 or younger for certain alcohol or substance abuse offenses  Notification of Department.

A.  When any district court, municipal court of record or any municipal court in a city or town in which the judge is an attorney licensed to practice law in this state has determined that a person under the age of eighteen (18) years has committed any offense described in subsection C of this section, or that a person eighteen (18), nineteen (19), or twenty (20) years of age has committed an offense described in Section 1 of this act, the court shall notify the Department of Public Safety on a form prescribed by the Department as provided in Section 6-107.2 of this title.

B.  The notice shall include the name, date of birth, physical description and, if known, the driver license number of the person. The notice shall contain a recommendation to the Department to cancel or deny driving privileges for a specified period of time, in the discretion of the court, except as otherwise provided by law, as follows:

1.  For a period not to exceed six (6) months;

2.  For a period not to exceed one (1) year; or

3.  For a period not to exceed two (2) years; or

4.  Until the person attains twenty-one (21) years of age.

The court shall send a copy of the notice to the person first class, postage prepaid.

C.  In addition to the administrative revocation of driving privileges pursuant to Section 754 of this title, and the mandatory revocation of driving privileges pursuant to Section 6-205.1 of this title, this section applies to any crime, violation, infraction, traffic offense or other offense involving or relating to the possession, use, sale, purchase, transportation, distribution, manufacture, or consumption of beer, alcohol, or any beverage containing alcohol and to any crime, violation, infraction, traffic offense or other offense involving or relating to the possession, use, sale, purchase, transportation, distribution, manufacture, trafficking, cultivation, consumption, ingestion, inhalation, injection, or absorption of any controlled dangerous substance as defined by paragraph 8 of Section 2-101 of Title 63 of the Oklahoma Statutes or any substance which is capable of being ingested, inhaled, injected, or absorbed into the human body and is capable of adversely affecting the central nervous system, vision, hearing, or other sensory or motor functions.

Added by Laws 1988, c. 237, § 1, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 314, § 1, eff. Nov. 1, 1989; Laws 1993, c. 238, § 1, emerg. eff. May 26, 1993; Laws 1994, c. 387, § 1, eff. July 1, 1995; Laws 1996, c. 309, § 4, eff. Nov. 1, 1996.

§476107.2.  Department to cancel or deny driving privileges pursuant to recommendation under Section 6107.1 of this title  Petition for relief  Hearing  Modification or reinstatement of driving privileges.

A.  The Department of Public Safety shall prepare and distribute a Notification form to be used by the courts, as provided in Section 6-107.1 of this title.  In addition to any other authority to cancel or deny driving privileges, the Department of Public Safety shall, upon receipt of such completed Notification form from a court, cancel or deny all driving privileges of the person named in the Notification form without hearing, for a period of time recommended by the court.

B.  Upon receipt of a second or subsequent Notification from a court relating to the same person, the Department shall cancel or deny driving privileges of the person for a period of two (2) years or until the person attains eighteen (18) years of age, whichever is longer.

C.  Any person whose driving privileges are canceled or denied pursuant to this section may file a petition for relief based upon error or hardship.

1.  The petition shall be filed in the district court which notified the Department pursuant to Section 6-107.1 of this title or, if the Notification originated in a municipal court, the petition shall be filed in the district court of the county in which the court is located.  A copy of the Notification and a copy of the Department's action canceling or denying driving privileges pursuant to this section, shall be attached to the petition.

2.  The district court shall conduct a hearing on the petition and may determine the matter de novo, without notice to the Department, and if applicable, without notice to the municipal court; provided, the district court shall not consider a collateral attack upon the merits of any conviction or determination which has become final.

3.  The district court may deny the petition, or in its discretion, issue a written Order to the Department to increase or decrease the period of cancellation or denial to any period or issue a written Order to vacate the Department's action taken pursuant to this section, in its entirety.  The content of the Order shall not grant or purport to grant any driving privileges to the person, however such order may direct the Department of Public Safety to do so if the person is otherwise eligible therefor.

D.  Upon receipt of a written Order from the appropriate court, the Department shall modify or reinstate any driving privileges as provided in the Order.

Added by Laws 1988, c. 237, § 2, eff. Nov. 1, 1988. Amended by Laws 1989, c.314, § 2, eff. Nov. 1, 1989; Laws 1994, c. 387, § 2, eff. July 1, 1995.

§47-6-107.3.  Licenses or permits for persons under 18 - Enrollment in school required - Reading proficiency testing.

A.  The Department of Public Safety shall deny a license, restricted license, or instruction permit for the operation of a motor vehicle to any person under eighteen (18) years of age who does not, at the time of application, present documentation that such person:

1. a. is a student enrolled in a public or private secondary school, including any technology center school, of this state or any other state,

b. has received a diploma or certificate of completion issued to the person from a secondary school of this state or any other state,

c. is enrolled and making satisfactory progress in a program leading to a Certificate of High School Equivalency issued by the State Department of Education, or has obtained such certificate,

d. is excused from such requirement pursuant to a lawful excuse as defined in subsection G of this section or due to circumstances beyond the control of the person, or

e. is excused from such requirement pursuant to subsection C of this section; and

2.  Has successfully passed the criterion-referenced reading test required for all eighth grade students or an alternative reading proficiency test approved by the State Department of Education pursuant to the provisions of Section 3 of this act demonstrating reading proficiency at the eighth-grade reading level, unless such student is excused from such requirement pursuant to the provisions of Section 3 of this act.

Provided, during the summer months when school is not in regular session, as established by the school district pursuant to Section 1-109 of Title 70 of the Oklahoma Statutes, persons under eighteen (18) years of age may satisfy the documentation requirement of this subsection by providing a notarized written statement from the parent, custodial parent or legal guardian of the child to the Department of Public Safety that the child completed the immediately previous school year and is enrolled or intends to enroll for the immediately subsequent school year.  The documentation shall be signed by the parent, custodial parent or legal guardian.

B.  1.  A student under eighteen (18) years of age who is receiving education by other means, including education at home pursuant to Section 4 of Article XIII of the Oklahoma Constitution, shall satisfy the documentation requirement of paragraph 1 of subsection A of this section by providing a written statement from the parent, custodial parent, or legal guardian of the student to the Department of Public Safety attesting that the child is receiving instruction by other means pursuant to Section 4 of Article XIII of the Oklahoma Constitution.  The documentation shall be signed by the parent, custodial parent, or legal guardian.

2.  Any person who falsifies the information required in such documentation, upon conviction, shall be guilty of a misdemeanor.

C.  1.  A student under eighteen (18) years of age, who does not meet the requirements of subparagraphs a through c of paragraph 1 of subsection A of this section or the requirements of subsection B of this section, may retain or be issued a driver license if:

a. the student is employed at least twenty-four (24) hours per week, and

b. the student's employer verifies such employment on a form prescribed by the Department of Public Safety.

2.  Any student who has retained or been issued a driver license pursuant to this subsection who leaves such employment shall have fifteen (15) days from the date of termination of employment to provide verification of employment from a new employer.

3.  Any employer who falsifies a verification of employment shall be subject to an administrative fine of not more than Fifty Dollars ($50.00), to be assessed by the Department of Public Safety.

D.  1.  School district attendance officers, upon request, shall provide a documentation of enrollment status form, established and approved by the Department of Public Safety, to any student under eighteen (18) years of age who is properly enrolled in a school for which the attendance officer is responsible, for presentation to the Department of Public Safety upon application for or reinstatement of an instruction permit, restricted license, or license to operate a motor vehicle.

2.  Except as provided in subsection E of this section, whenever a student over fourteen (14) years of age and under eighteen (18) years of age withdraws from school, the attendance officer shall notify the Department of Public Safety of such withdrawal through a documentation of enrollment status form.

3.  Within fifteen (15) working days of the receipt of such notice, the Department of Public Safety shall provide written notice to the student, by first class, postage prepaid mail, that the student's license will be canceled, or the driver license application of the student will be denied thirty (30) days following the date the notice to the student was sent, unless documentation of compliance with the provisions of this section is received by the Department of Public Safety before such time.  After the thirty-day period, the Department of Public Safety shall cancel the driving privileges of the student.

E.  When the withdrawal from school of a student is:

1.  Due to circumstances beyond the control of the student;

2.  Pursuant to any lawful excuse; or

3.  For the purpose of transfer to another school, including education at home pursuant to Section 4 of Article XIII of the Oklahoma Constitution, as confirmed in writing by a parent, custodial parent, or legal guardian of the student,

no notice as required by subsection D of this section shall be sent to the Department of Public Safety, or, if sent, such notice shall be disregarded by the Department of Public Safety.  If the student is applying for a license, restricted license, or instruction permit, the attendance officer shall provide the student with documentation to present to the Department of Public Safety to excuse the student from the requirements of this section.

F.  Every school district shall, upon request, provide documentation of reading proficiency for any student enrolled in such school district by certifying passage of a reading examination pursuant to the provisions of Section 3 of this act.

G.  As used in this section:

1.  "Withdrawal" means more than ten (10) consecutive days, or parts of days, of unexcused absences or fifteen (15) days, or parts of days, total unexcused absences during a single semester;

2.  "Lawful excuse" means absence from school pursuant to any valid physical or mental illness or pursuant to any legal excuse as provided in Section 10-105 of Title 70 of the Oklahoma Statutes; provided, however, the meaning of such term shall not include marriage;

3.  "Circumstances beyond the control of the person" shall not include marriage, suspension or expulsion from school, or imprisonment in a jail, penitentiary or other correctional institution;

4.  "Documentation of enrollment status form" means the document established and approved by the Department of Public Safety to substantiate information concerning a student's eligibility to apply for or to retain a license or permit to drive.  Such documentation shall not include any information which is considered an education record pursuant to the Family Education Rights and Privacy Act, 20 U.S.C., Sections 1232g through 1232i, unless compliance is made with the restrictions regarding disclosure of the information; and

5.  "Documentation of reading proficiency" means information provided by a school authorized by subsection B of Section 3 of this act to certify a student's eligibility to apply for a license or permit based on passage of a reading proficiency test approved by the State Department of Education, or pursuant to the alternative documentation criteria provided in subsection C of Section 3 of this act.  Such documentation shall not include any information which is considered an education record pursuant to the Family Education Rights and Privacy Act, 20 U.S.C., Sections 1232g through 1232i, unless compliance is made with the restrictions regarding disclosure of the information.

H.  The provisions of this section shall be inapplicable with respect to any minor upon whom rights of majority have been conferred pursuant to Sections 91 through 94 of Title 10 of the Oklahoma Statutes.

I.  The Department of Public Safety shall establish and approve documentation forms and certificates required by this section for use by school districts to comply with the provisions of this section.  Upon establishment and approval of such forms and certificates, the Department of Public Safety shall notify each school district and the State Board of Education of the content thereof.

Added by Laws 1996, c. 247, § 34, eff. July 1, 1996.  Amended by Laws 1997, c. 64, § 1, eff. Nov. 1, 1997; Laws 1997, c. 392, § 3, eff. July 1, 1997; Laws 1998, c. 5, § 14, emerg. eff. March 4, 1998; Laws 1998, c. 190, § 1, eff. July 1, 1998; Laws 2001, c. 33, § 37, eff. July 1, 2001.

NOTE:  Laws 1997, c. 322, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§47-6-107.4.  Licenses or permits for persons under 18 - Period of cancellation or denial under § 6-107.3.

A.  Whenever a license or instruction permit for the operation of a motor vehicle is canceled or denied pursuant to Section 6-107.3 of this title, the license or privilege to operate a motor vehicle shall remain canceled or denied for a minimum period of sixty (60) days or until the person whose license or permit has been canceled or denied reaches eighteen (18) years of age, whichever period is the shortest; provided, however, a denial pursuant to paragraph 2 of subsection A of Section 6-107.3 of this title shall remain in effect only until such time as a student presents to the Department of Public Safety sufficient documentation of attainment of an eighth grade level of reading proficiency pursuant to the provisions of Section 1210.515 of Title 70 of the Oklahoma Statutes.

B.  After the minimum period, the licensee or applicant may at any time apply for driving privileges by presenting sufficient documentation to the Department of Public Safety pursuant to Section 6-107.3 of this title and paying the fee required for issuance or renewal of a Class D license.  Upon reinstatement after cancellation and upon issuance after denial, the Department shall remove the record of cancellation or denial from the person's driving record.

Added by Laws 1996, c. 247, § 35, eff. July 1, 1996.  Amended by Laws 1997, c. 392, § 4, eff. July 1, 1997; Laws 1998, c. 190, § 2, eff. July 1, 1998; Laws 1999, c. 119, § 1, eff. Nov. 1, 1999.

§47-6-107.5.  Licenses or permits for persons under 18 - Cancellation or denial under § 6-107.3 - Hearings and appeals.

Any person aggrieved by a denial or cancellation of driving privileges pursuant to Section 34 of this act may submit, within thirty (30) days of the denial or of the receipt of notice of cancellation, a written request to the Department of Public Safety for a hearing before the Department of Public Safety.  The hearing shall be held within ten (10) days of the receipt by the Department of the request, to determine whether the person is entitled to a license or is subject to cancellation of a license under the provisions of Sections 34 through 37 of this act and Sections 6-103 and 6-105 of Title 47 of the Oklahoma Statutes.  Appeal from the decision of the Department may be taken to any court of competent jurisdiction as provided for in Section 6-211 of Title 47 of the Oklahoma Statutes.

Added by Laws 1996, c. 247, § 36, eff. July 1, 1996.

§47-6-107.6.  Licenses or permits for persons under 18 - False information relating to school attendance or enrollment - Misdemeanor.

Any person who creates, writes, publishes, enters, or submits false information relating to the attendance, nonattendance, verification of attendance or enrollment of a person in a school or a program of education pursuant to Section 34 of this act, knowing that such information is false, or any person who knowingly aids or abets another in the creation or submission of such information, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1996, c. 247, § 37, eff. July 1, 1996.

§47-6-108.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-6-109.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-6-110.  Examination of applicants.

A.  1.  The Department of Public Safety shall examine every applicant for an original Class A, B, C or D license and for any endorsements thereon, except as otherwise provided in Sections 6-101 through 6-309 of this title or as provided in paragraph 2 of this subsection or in subsection D of this section.  The examination shall include a test of the applicant's:

a. eyesight,

b. ability to read and understand highway signs regulating, warning and directing traffic,

c. knowledge of the traffic laws of this state, and

d. ability, by actual demonstration, to exercise ordinary and reasonable control in the operation of a motor vehicle.  The actual demonstration shall be conducted in the type of motor vehicle for the class of driver license being applied for.

Any licensee seeking to apply for a driver license of another class which is not covered by the licensee's current driver license shall be considered an applicant for an original license for that class.

2.  The Department of Public Safety shall have the authority to waive the requirement of any part of the examination required in paragraph 1 of this subsection for those applicants who surrender a valid unexpired driver license issued by any state or country for the same type or types of vehicles, provided that the applicant's driving record meets the standards set by the Department of Public Safety.

3.  All applicants requiring a hazardous materials endorsement shall be required, for the renewal of the endorsement, to successfully complete the examination and to submit to a security threat assessment performed by the Transportation Security Administration of the Department of Homeland Security as required by and pursuant to 49 C.F.R., Part 1572, which shall be used to determine whether the applicant is eligible for renewal of the endorsement pursuant to federal law and regulation.

4.  The Department of Public Safety shall give the complete examination as provided for in this section within thirty (30) days from the date the application is received, and the examination shall be given at a location within one hundred (100) miles of the residence of the applicant.  The Department shall make every effort to make the examination locations and times convenient for applicants.  The Department shall consider giving the examination at various school sites if the district board of education for the district in which the site is located agrees and if economically feasible and practicable.

5.  The Department of Public Safety shall provide an alternative method of testing for an applicant for a Class D driver license who is eighteen (18) years of age or older and who can only understand Spanish, subject to the availability of funds.  The Department may limit the number of testing sites where the examination in Spanish may be administered.

B.  Any person holding a valid Oklahoma Class D license and applying for a Class A, B or C commercial license shall be required to successfully complete all examinations as required for the specified class.

C.  Except as provided in subsection E of Section 6-101 of this title, any person holding a valid Oklahoma Class A, B or C commercial license shall, upon time for renewal thereof, be entitled to a Class D license without any type of testing or examination, except for any endorsements thereon as otherwise provided for by Section 6-110.1 of this title.

D.  Any certified driver education instructor may administer the written portion of the Oklahoma driving examination as required for a driver education course.

Added by Laws 1961, p. 344, § 6-110, eff. Sept. 1, 1961.  Amended by Laws 1978, c. 304, § 6; Laws 1985, c. 45, § 6, eff. Jan. 1, 1986; Laws 1990, c. 219, § 16, eff. Jan 1, 1991; Laws 1992, c. 206, § 1, eff. Sept. 1, 1992; Laws 1994, c. 196, § 1, eff. Sept. 1, 1994; Laws 1995, c. 23, § 9, eff. Nov. 1, 1995; Laws 1996, c. 203, § 3, emerg. eff. May 21, 1996; Laws 1998, c. 425, § 6, eff. July 1, 1998; Laws 1999, c. 229, § 1, eff. Nov. 1, 1999; Laws 2002, c. 386, § 1, eff. Nov. 1, 2002; Laws 2004, c. 149, § 2, eff. Nov. 1, 2004; Laws 2004, c. 418, § 9, eff. July 1, 2004; Laws 2005, c. 1, § 46, emerg. eff. March 15, 2005; Laws 2005, c. 394, § 2, emerg. eff. June 6, 2005.

NOTE:  Laws 2004, c. 390, § 5 repealed by Laws 2005, c. 1, § 47, emerg. eff. March 15, 2005.

§47-6-110.1.  Endorsements.

A.  The following endorsements shall be placed on an Oklahoma driver license to any person qualifying therefore as determined by the Department of Public Safety.

Endorsement Authorizes the operation of:

"H" A non-tank-type vehicle used to transport hazardous materials in placardable amounts pursuant to 49 C.F.R., Part 172, subpart F;

"M" A motorcycle;

"N" A tank vehicle as defined in Section 1-173.1 of this title;

"P" A vehicle designed by the manufacturer to transport sixteen or more passengers, including the driver;

"S" A school bus;

"T" A vehicle with double or triple trailers;

"X" A tank vehicle used to transport hazardous materials in placardable amounts pursuant to 49 C.F.R., Part 172, subpart F.

B.  The Department may also provide for additional endorsements as may be needed or as otherwise provided for by law.

C.  All endorsements as provided for in this section must be obtained prior to the operation of such vehicles.  However, the requirement for a hazardous materials endorsement is not required for the operation of farm vehicles used to transport pesticides, fertilizers, or other products integral to farming, but which are defined as hazardous materials.  If, after obtaining a hazardous material endorsement, a person becomes ineligible for the hazardous material endorsement pursuant to state or federal law, or both, or any regulation, the Department of Public Safety shall provide notice as provided in Section 2-116 of this title.  A person will have thirty (30) days from the date of the notice to appear at a designated testing facility to apply and be issued a commercial driver license without the endorsement.  Failure to comply within the required time shall be grounds for the Department of Public Safety to disqualify the commercial driver license of the person until compliance has been met.

Added by Laws 1990, c. 219, § 17, eff. Jan. 1, 1991.  Amended by Laws 1991, c. 162, § 3, emerg. eff. May 7, 1991; Laws 2003, c. 392, § 6, eff. July 1, 2003; Laws 2004, c. 149, § 3, eff. Nov. 1, 2004.

§47-6-110.2.  Computerized finger imaging system.

A.  The Department of Public Safety shall implement a procedure for computerized finger imaging by means of an inkless finger image scanning device and shall require every applicant for an original, renewal or replacement driver license or identification card to submit to finger imaging for the purposes of proof of identity and to ensure the security of the driver license or identification card issued to the applicant.

B.  No unemancipated minor under eighteen (18) years of age shall be issued a driver license or identification card by the Department unless an authorization form, prescribed and furnished by the Department, authorizing the finger imaging of the minor and signed by the minor's custodial parent or guardian, is in the possession of the Department.

C.  No law enforcement agency of the state or federal government other than the Department of Public Safety shall have access to any information collected through the use of computerized finger imaging without first obtaining a court order from a judge of competent jurisdiction.  Each application for an order authorizing the access to any information collected through the use of computerized finger imaging shall be made in writing upon oath or affirmation to a judge of competent jurisdiction.  Each application shall establish probable cause for belief that a named individual is committing, has committed or is about to commit a particular violation of law.

D.  The Commissioner of Public Safety shall adopt rules as may be necessary to carry out the provisions of this section.

Added by Laws 2001, c. 361, § 1, eff. July 1, 2001.  Amended by Laws 2003, c. 219, § 1, eff. July 1, 2004.

§47-6-111.  Issuance of license or card - Temporary permit - Restricted commercial driver license.

A.  1.  The Department of Public Safety shall, upon payment of the required fee, issue to every applicant qualifying therefore a Class A, B, C or D driver license or identification card as applied for, which license or card shall bear thereon a distinguishing alphanumeric identification assigned to the licensee or cardholder, date of issuance and date of expiration of the license or card, the full name, signature or computerized signature, date of birth, mailing address, sex, a color photograph or computerized image of the licensee or cardholder and security features as determined by the Department.  The photograph or image shall depict a full front unobstructed view of the entire face of the licensee or cardholder.  When any person is issued both a driver license and an identification card, the Department shall ensure the information on both the license and the card are the same, unless otherwise provided by law.

2.  A driver license or identification card issued by the Department on or after the effective date of this act shall bear thereon the county of residence of the licensee or cardholder.

3.  The Department may cancel the distinguishing number, when that distinguishing number is another person's Social Security number, assign a new distinguishing alphanumeric identification, and issue a new license or identification card without charge to the licensee or cardholder.

4.  The Department may promulgate rules for inclusion of the height and a brief description of the licensee or cardholder on the face of the card or license identifying the licensee or cardholder as deaf or hard-of-hearing.

5.  It is unlawful for any person to apply, adhere, or otherwise attach to a driver license or identification card any decal, sticker, label, or other attachment.  Any law enforcement officer is authorized to remove and dispose of any unlawful decal, sticker, label, or other attachment from the driver license of a person.  The law enforcement officer, the employing agency of the officer, the Department of Public Safety, and the State of Oklahoma shall be immune from any liability for any loss suffered by the licensee, cardholder, or the owner of the decal, sticker, label, or other attachment caused by the removal and destruction of the decal, sticker, label, or other attachment.

6.  The Department of Public Safety shall develop an alternative procedure whereby a person applying for a renewal or replacement Class D license or identification card who satisfactorily demonstrates to the Department the inability to appear personally to be photographed, because the person is not in the state at the time of renewal or at a time a replacement is required by the person, may be issued a license or card bearing the words "Valid Without Photo"; provided, immediately upon returning to Oklahoma, the person shall obtain a replacement license or card, as applicable, which contains and displays a photograph or computerized image of the person.

B.  The Department may issue a temporary permit to an applicant for a driver license permitting such applicant to operate a motor vehicle while the Department is completing its investigation and determination of all facts relative to such applicant's privilege to receive a license.  Such permit must be in the immediate possession of the driver while operating a motor vehicle, and it shall be invalid when the applicant's driver license has been issued or for good cause has been refused.

C.  1.  The Department may issue a restricted commercial driver license to seasonal drivers eighteen (18) years of age or older for any of the following specific farm-related service industries:

a.   farm retail outlets and suppliers,

b.   agri-chemical businesses,

c.   custom harvesters, and

d.   livestock feeders.

The applicant shall hold a valid Oklahoma driver license and shall meet all the requirements for a commercial driver license.  The restricted commercial driver license shall not exceed a total of one hundred eighty (180) days within any twelve-month period.

2.  The restricted commercial driver license shall not be valid for operators of commercial motor vehicles beyond one hundred fifty (150) miles from the place of business or the farm currently being served.  Such license shall be limited to Class B vehicles.  Holders of such licenses who transport hazardous materials which are required to be placarded shall be limited to the following:

a.   diesel fuel in quantities of one thousand (1,000) gallons or less,

b.   liquid fertilizers in vehicles with total capacities of three thousand (3,000) gallons or less, and

c.   solid fertilizers that are not mixed with any organic substance.

No other placarded hazardous materials shall be transported by holders of such licenses.

Added by Laws 1961, p. 345, § 6-111, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 359, § 2, eff. Jan. 1, 1977; Laws 1985, c. 45, § 7, eff. Jan. 1, 1986; Laws 1990, c. 219, § 18, eff. Jan. 1, 1991; Laws 1992, c. 217, § 7, eff. July 1, 1992; Laws 1992, c. 373, § 7, eff. July 1, 1992; Laws 1993, c. 97, § 3, eff. Sept. 1, 1993; Laws 1997, c. 193, § 3, eff. Nov. 1, 1997; Laws 1998, c. 246, § 20, eff. Nov. 1, 1998; Laws 2000, c. 153, § 1, eff. Nov. 1, 2000; Laws 2000, c. 342, § 5, eff. July 1, 2000; Laws 2001, c. 27, § 1, eff. Nov. 1, 2001; Laws 2003, c. 392, § 7, eff. July 1, 2003; Laws 2004, c. 149, § 4, eff. Nov. 1, 2004; Laws 2005, c. 1, § 48, emerg. eff. March 15, 2005; Laws 2005, c. 36, § 2, eff. Jan. 1, 2007.

NOTE:  Laws 1992, c. 177, § 2 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 2003, c. 234, § 3 repealed by Laws 2004, c. 5, § 39, emerg. eff. March 1, 2004.  Laws 2004, c. 5, § 38 repealed by Laws 2005, c. 1, § 49, emerg. eff. March 15, 2005.

§476112.  License to be carried and exhibited on demand.

Every licensee shall have his driver's license in his immediate possession at all times when operating a motor vehicle and shall display the same upon demand of a peace officer.  However, no person charged with violating this section shall be convicted if he produces in court or the office of the arresting officer a driver's license theretofore issued to him and valid at the time of his arrest.

Laws 1961.  Amended by Laws 1990, c. 219, § 19, eff. Jan. 1, 1991.

§476113.  Restricted licenses.

A.  The Department of Public Safety upon issuing a driver's license shall have the authority whenever good cause appears to impose restrictions suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the Department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

B.  The Department may either issue a special restricted license or may set forth such restrictions upon the usual license form.

C.  The Department may upon receiving satisfactory evidence of any violation of the restrictions of such license suspend or revoke the same but the licensee shall be entitled to a hearing as upon a suspension or revocation under this chapter.

D.  It is a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to him.

Amended by Laws 1990, c. 219, § 20, eff. Jan. 1, 1991.

§47-6-114.  Replacement license - Proof of identity - Removal of endorsements or restrictions.

A.  1.  In the event that a driver license is lost, destroyed or requires the updating of any information, restriction or endorsement displayed thereon, the person to whom such license was issued may obtain a replacement thereof upon payment of the required fee and by furnishing both primary and secondary proofs of identity to the Department of Public Safety.  If application is made at a motor license agency or subagency, the agent or subagent shall immediately verify the identity of the applicant, by means of both primary and secondary proofs of identity, and the eligibility of the applicant by contacting the Department for verification and approval, if the applicant will pay the costs of any long distance calls that might be involved.  If the licensee is an alien, the licensee shall appear before a driver license examiner of the Department and, after furnishing primary and secondary proofs of identity as required in this section, shall be issued a replacement driver license for a period which does not exceed the lesser of:

a. the expiration date of the license being replaced, or

b. the expiration date on the valid documentation authorizing the presence of the applicant of licensee in the United States, as required by paragraph 9 of subsection A of Section 6-103 of this title.

2.  The cost of such replacement license which is not in computerized image format shall be Five Dollars ($5.00), of which Two Dollars ($2.00) shall be apportioned as provided in Section 1104 of this title and Three Dollars ($3.00) shall be remitted to the State Treasurer to be credited to the General Revenue Fund.

3.  The cost of a replacement license which is in computerized image format shall be Ten Dollars ($10.00), of which Two Dollars ($2.00) shall be apportioned as provided in Section 1104 of this title, Three Dollars ($3.00) shall be remitted to the State Treasurer to be credited to the General Revenue Fund, and Five Dollars ($5.00) shall be credited to the Department of Public Safety Computer Imaging System Revolving Fund to be used solely for the purpose of administering and maintaining the computer imaging system of the Department.

4.  The Department shall promulgate rules prescribing forms of primary and secondary identification acceptable for replacement of an Oklahoma driver license.

B.  Any person desiring to add or remove an endorsement or endorsements or a restriction or restrictions to any existing driver license, when authorized by the Department of Public Safety, shall obtain a replacement license with said endorsement or endorsements or said restriction or restrictions change thereon and shall be charged the fee for a replacement license as provided in subsection A of this section.

Added by Laws 1961, p. 345, § 6-114, eff. Sept. 1, 1961.  Amended by Laws 1975, c. 359, § 4, eff. Jan. 1, 1977; Laws 1976, c. 257, § 1, eff. Jan. 1, 1977; Laws 1983, c. 286, § 19, operative July 1, 1983; Laws 1985, c. 179, § 61, operative July 1, 1985; Laws 1987, c. 205, § 69, operative July 1, 1987; Laws 1990, c. 219, § 21, eff. Jan. 1, 1991; Laws 1993, c. 97, § 4, eff. Sept. 1, 1993; Laws 2000, c. 277, § 6, eff. Nov. 1, 2000; Laws 2001, c. 361, § 6, eff. July 1, 2001; Laws 2003, c. 392, § 8, eff. July 1, 2003; Laws 2004, c. 390, § 6, eff. July 1, 2004.

§47-6-115.  Renewal of license.

A.  Every driver license shall be issued for a period of no more than four (4) years; provided, if the applicant or licensee is an alien, the license shall be issued for a period which does not exceed the lesser of:

1.  Four (4) years; or

2.  The expiration date on the valid documentation authorizing the presence of the applicant or licensee in the United States, as required by paragraph 9 of subsection A of Section 6-103 of this title.

B.  The expiration date of an initial license shall be no more than four (4) years from the last day of the month of issuance or no more than four (4) years from the last day of the birth month of the applicant immediately preceding the date of issuance, if requested by the applicant.

C.  The expiration date of a renewal license shall be no more than four (4) years from the last day of the month of expiration of the previous license or no more than four (4) years from the last day of the birth month of the licensee immediately preceding the expiration date of the previous license, if requested by the licensee.

D.  Every driver license shall be renewable by the licensee upon application to either the Department of Public Safety or a motor license agent, furnishing both primary and secondary proofs of identity, the current mailing address of the person and payment of the required fee, if the person is otherwise eligible for renewal.  If the licensee is an alien, the licensee shall appear before a driver license examiner of the Department and, after furnishing primary and secondary proofs of identity as required in this section, shall be issued a renewal driver license for a period which does not exceed the lesser of:

1.  Four (4) years; or

2.  The expiration date on the valid documentation authorizing the presence of the applicant or licensee in the United States, as required by paragraph 9 of subsection A of Section 6-103 of this title.

E.  All applicants for renewals of driver licenses who have proven collision records or apparent physical defects may be required to take an examination as specified by the Commissioner of Public Safety.

F.  The Department of Public Safety shall promulgate rules prescribing forms of primary and secondary identification acceptable for the renewal of an Oklahoma driver license.

Added by Laws 1961, p. 345, § 6-115, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 45, § 8, eff. Jan. 1, 1986; Laws 1985, c. 338, § 4, eff. Jan. 1, 1986; Laws 1986, c. 73, § 1, emerg. eff. April 2, 1986; Laws 1989, c. 82, § 4, eff. Nov. 1, 1989; Laws 1990, c. 219, § 22, eff. Jan. 1, 1991; Laws 1991, c. 342, § 2, emerg. eff. June 15, 1991; Laws 2000, c. 342, § 6, eff. July 1, 2000; Laws 2001, c. 27, § 2, eff. Nov. 1, 2001; Laws 2001, c. 414, § 4, eff. Nov. 1, 2001; Laws 2003, c. 392, § 9, eff. July 1, 2003; Laws 2004, c. 5, § 40, emerg. eff. March 1, 2004.

NOTE:  Laws 2000, c. 277, § 7 repealed by Laws 2001, c. 5, § 24, emerg. eff. March 21, 2001.  Laws 2001, c. 5, § 23 repealed by Laws 2001, c. 414, § 16, eff. Nov. 1, 2001.  Laws 2003, c. 108, § 1 repealed by Laws 2004, c. 5, § 41, emerg. eff. March 1, 2004.

§47-6-115.1.  Repealed by Laws 1989, c. 82, § 5, eff. Nov. 1, 1989.

§47-6-115.2.  Repealed by Laws 1989, c. 82, § 5, eff. Nov. 1, 1989.

§47-6-116.  Notice of change of address or name.

A.  Whenever any person, after applying for or receiving a driver license or identification card, shall:

1.  Change the mailing address named in such application or displayed on the license or card issued to the person;

2.  Move from the person's previous county or residence; or

3.   Change the name of a licensee by marriage or otherwise, such person shall notify the Department of Public Safety as provided in subsection B of this section.

B.  Within ten (10) days such person shall notify the Department of Public Safety in writing:

1.  Both the old and new mailing addresses;

2.  Both the old and new counties of residence; or

3.  Both the former and new names, and of the number of any driver license and identification card then held by the person.

C.  The Department of Public Safety shall not:

1.  Change a county of residence unless the person specifically notifies the Department of such change; and

2.  Presume that a new mailing address which is a different county than the old mailing address means that the person has changed his or her county of residence, and shall not change the county of residence unless specifically notified of such change.

Added by Laws 1961, p. 345, § 6-116, eff. Sept. 1, 1961.  Amended by Laws 1990, c. 219, § 23, eff. Jan. 1, 1991; Laws 2003, c. 234, § 4, eff. Nov. 1, 2003.

§47-6-117.  Records to be kept by Department.

A.  The Department of Public Safety shall file every application for a driver license or identification card received by the Department and shall maintain suitable indexes containing:

1.  All applications denied and on each thereof note the reasons for the denial;

2.  All applications granted;

3.  The name of every person whose driving privilege has been suspended, revoked, cancelled, or disqualified by the Department and after each such name note the reasons for the action.  Any notation of suspension of the driving privilege of a person for reason of nonpayment of a fine shall be removed from the driving record after the person has paid the fine and the driving privilege of the person is reinstated as provided for by law; and

4.  The county of residence, the name, date of birth, and mailing address of each person residing in that county who is eighteen (18) years of age or older, and who is the holder of a current driver license or a current identification card issued by the Department of Public Safety for the purpose of ascertaining names of all persons qualified for jury service as required by Section 18 of Title 38 of the Oklahoma Statutes.

B.  The Department shall file all collision reports and abstracts of court records of convictions received by it pursuant to the laws of this state and maintain convenient records of the records and reports or make suitable notations in order that an individual record of a person showing the convictions of the person and the traffic collisions in which the person has been involved shall be readily ascertainable and available for the consideration of the Department of Public Safety upon any application for a driver license or renewal of a driver license and at other suitable times.  Any abstract, index or other entry relating to a driving record according to the licensing authority in another state or a province of Canada may be posted upon the driving record of any resident of this state when notice thereof is received by documentation or by electronic transmission.  The individual record of a person shall not include any collision reports and abstracts of court records involving a collision in which the person was not issued a citation or if a citation is issued and the person was not convicted.

C.  1.  The Commissioner and the officers of the Department as the Commissioner may designate are hereby authorized to prepare under the seal of the Department and deliver upon request a copy of any collision report on file with the Department, charging a fee of Seven Dollars ($7.00).  However, the Department shall not be required to furnish personal information from the collision report which is contrary to the provisions of the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725.

2.  Notwithstanding the provisions of paragraph 1 of this subsection, the Department is authorized to enter into contracts to supply information regarding vehicles reported to be involved in collisions.  For each vehicle, the information shall be limited to that which only describes the vehicle and the collision.  The Department shall not be required to provide any information regarding the owner or operator of the vehicle or any information which would conflict with Section 2-110 or Section 1109 of this title.

D.  The Department of Public Safety or any motor license agent upon request shall prepare and furnish to any authorized person a Motor Vehicle Report of any person subject to the provisions of the motor vehicle laws of this state.  However, the Department shall not be required to furnish personal information from a driving record contrary to the provisions of the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725.  The Motor Vehicle Report shall be a summary of the driving record of the person and shall include the enumeration of any motor vehicle collisions, reference to convictions for violations of motor vehicle laws, and any action taken against the privilege of the person to operate a motor vehicle, as shown by the files of the Department for the three (3) years preceding the date of the request.  The Department shall not be required to release to any person, in whole or in part and in any format, a driving index, as described in subsection A of this section, except as otherwise provided for by law.  For each Motor Vehicle Report furnished by the Department of Public Safety, the Department shall collect the sum of Ten Dollars ($10.00).  For each Motor Vehicle Report furnished by a motor license agent, the agent shall collect the sum of Ten Dollars ($10.00), Eight Dollars ($8.00) of which shall be paid to the Oklahoma Tax Commission for deposit in the General Revenue Fund in the State Treasury and Two Dollars ($2.00) of which shall be retained by the motor license agent.  Persons sixty-five (65) years of age or older shall not be required to pay a fee for their own Motor Vehicle Report furnished by the Department or a motor license agent.  For purposes of this subsection, a Motor Vehicle Report shall include a report which indicates that no driving record is on file with the Department of Public Safety for the information received by the Department in the request for the Motor Vehicle Report.

E.  All monies received by the Commissioner of Public Safety and the officers and employees of the Department shall be remitted to the State Treasurer to be credited to the General Revenue Fund in the State Treasury except as otherwise provided for by law.

Added by Laws 1961, p. 346, § 6-117, eff. Sept. 1, 1961.  Amended by Laws 1971, c. 101, § 1, emerg. eff. April 24, 1971; Laws 1975, c. 231, § 8, emerg. eff. May 30, 1975; Laws 1983, c. 286, § 20, operative July 1, 1983; Laws 1986, c. 279, § 13, operative July 1, 1986; Laws 1987, c. 5, § 151, emerg. eff. March 11, 1987; Laws 1988, c. 27, § 3, eff. Nov. 1, 1988; Laws 1988, c. 290, § 14, operative July 1, 1988; Laws 1989, c. 349, § 4, emerg. eff. June 3, 1989; Laws 1991, c. 342, § 3, eff. July 1, 1992; Laws 1992, c. 61, § 1, eff. Sept. 1, 1992; Laws 1993, c. 243, § 53, eff. Sept. 1, 1993; Laws 1994, c. 218, § 7, eff. July 1, 1994; Laws 1995, c. 208, § 1, eff. July 1, 1995; Laws 1996, c. 184, § 1, eff. Nov. 1, 1996; Laws 1997, c. 322, § 2, emerg. eff. May 29, 1997; Laws 1999, c. 80, § 2, eff. Nov. 1, 1999; Laws 2000, c. 342, § 7, eff. July 1, 2000; Laws 2002, c. 397, § 17, eff. Nov. 1, 2002; Laws 2003, c. 234, § 5, eff. Nov. 1, 2003; Laws 2004, c. 5, § 42, emerg. eff. March 1, 2004; Laws 2005, c. 199, c. § 3, eff. Nov. 1, 2005.

NOTE:  Laws 1991, c. 309, § 1 repealed by Laws 1992, c. 61, § 2, eff. Sept. 1, 1992.  Laws 2003, c. 233, § 2 repealed by Laws 2004, c. 5, § 43, emerg. eff. March 1, 2004.

§47-6-118.  Driver's License Medical Advisory Committee.

A.  There is hereby created a Driver License Medical Advisory Committee whose membership shall be composed of two members appointed by the State Commissioner of Health, two members appointed by the Commissioner of Public Safety, one member appointed by the Governor, one member appointed by the President Pro Tempore of the Senate, and one member appointed by the Speaker of the House of Representatives.  One member appointed by the State Commissioner of Health, one member appointed by the Commissioner of Public Safety and the member appointed by the Governor shall each serve two (2) years and one member appointed by the State Commissioner of Health, one member appointed by the Commissioner of Public Safety, the member appointed by the President Pro Tempore of the Senate and the member appointed by the Speaker of the House of Representatives shall each serve three (3) years.  The terms of the seven (7) members of the committee shall expire on the first day of January of the year in which the term of each member expires.  The personnel of the Board shall include, but not be limited to, an internist, vision specialist, orthopedic surgeon, neurologist, and psychiatrist.  Members of the Committee shall serve in the interest of public health, safety and welfare, without compensation for their services.  The Committee shall meet from time to time as its duties may require, or when called by the Commissioner of Public Safety.  The Commissioner is authorized to use appropriated funds for meal expenses related to such meetings.  The Committee may use additional medical doctors, psychologists or medical support specialists and delegate the authority to act and recommend action on behalf of the Committee when such delegation is approved by the Commissioner of Public Safety.

B.  The Committee shall recommend standards for determining the physical, emotional and mental capacity of applicants for driver licenses and holders of driver licenses, and submit the recommended standards to the Commissioner of Public Safety for adoption.  The Commissioner shall also solicit input on the recommended standards from select medical professional organizations including, but not limited to, the American Diabetes Association and the American Heart Association before adopting such standards.  In cases of ailment or disability not specifically covered by the adopted standards, the Committee may consider each case or delegate consideration of the case to its selected representative and may consider the individual's own compensating abilities in making its recommendations to the Department of Public Safety.

C.  The Commissioner of Public Safety shall give due consideration to the findings and recommendations of the Committee, which may be used, together with other available information, in determining the applicant's or licensee's ability to operate a motor vehicle with a reasonable degree of safety and in accordance with established standards of the Department of Public Safety.  The Department may require physical, psychological, vision, written or driving tests when necessary to make a determination pursuant to this section.  Such findings and recommendations shall be considered with other evidence in determining whether the license should be canceled or denied.

D.  Any person whose driver license is canceled or who is denied a driver license under the provisions of this section shall have the right to an appeal as provided for in Section 6-211 of this title.  The findings and recommendations of the Committee or its selected representative, in written or oral form shall be admissible as evidence and shall be considered by the court in determining whether the action of the Department was justified.

E.  Members of the Driver License Medical Advisory Committee or its selected representative shall not be held liable for their requested standards, opinions and recommendations presented in good faith, for consideration by the Department of Public Safety or consideration by the court.

Added by Laws 1967, c. 351, § 1, emerg. eff. May 18, 1967.  Amended by Laws 1990, c. 222, § 1, eff. Sept. 1, 1990; Laws 2003, c. 392, § 10, eff. July 1, 2003.

§47-6-119.  Physical or mental conditions hazardous to public safety - Physical and/or psychological examination - Renewal - Retesting.

A.  When the Department of Public Safety has good cause to believe that a licensee or applicant for license to drive a motor vehicle may be afflicted with any physical or mental ailment or condition including diabetes which may cause loss of control or partial control or may otherwise be incapable of properly controlling a motor vehicle, or when a licensee's or applicant's accident or violation record indicates the licensee or applicant may be a hazard to public safety, the Department of Public Safety is hereby authorized to require the licensee or applicant to submit to a physical and/or psychological examination as prescribed by the Commissioner based upon recommendations of the State Driver's License Medical Advisory Committee or its selected representative, and/or complete a driver improvement school, and/or be examined again as provided by Section 6-110 of this title.  All physical and/or mental examinations shall be conducted in the county of the residence of the applicant or licensee or in the nearest county to the applicant or licensee where the examination can be completed.  Any driver improvement school or examination as provided by Section 6-110 of this title shall be completed in the same location as other applicants or licensees living in the same county as the applicant or licensee who is required to complete the school or examination.  Unless the Department receives a verified written report as provided for in subsection B of this section specifying the need for an examination of the applicant or licensee, persons afflicted by diabetes shall not be required to submit to any additional requirements beyond those requirements for a person not affected by diabetes before receiving a license or a renewal of a license to operate a motor vehicle.

B.  Every license issued to a person specified in subsection A of this section shall be renewable upon payment of the required fee; provided, the Department of Public Safety has not received a report from a law enforcement officer stating that the person is a hazard to the public safety and should be evaluated pursuant to the provisions of subsection A of this section or a verified medical report from a licensed physician stating that the person is incapable of properly controlling a motor vehicle.  If any report indicates that the physical or mental ailment or condition has failed to remain stable or that the condition is progressive to a degree that the person is deemed to be a hazard to the public safety or is incapable of properly controlling a motor vehicle, the Department of Public Safety shall evaluate the person to determine if additional verified medical reports shall be required before issuing or renewing any drivers license or during the period a license is valid.

C.  The Department may require any person specified in subsection A of this section to be retested any time prior to such person's application for renewal of a license if the Department receives a written report from any law enforcement officer, a verified report from a licensed physician, or a verified report from such other person authorized by the Department indicating the person's physical or mental ailment or condition has contributed to an accident or has deteriorated since issuance of the license to such a degree the person could lose control or partial control or may otherwise cause such person to be incapable of properly controlling a motor vehicle.

Added by Laws 1968, c. 120, § 1, eff. Jan. 1, 1969.  Amended by Laws 1990, c. 219, § 25, eff. June 1, 1990; Laws 1990, c. 337, § 9; Laws 1994, c. 387, § 3, eff. July 1, 1995.

NOTE:  Laws 1990, c. 222, § 2 repealed by Laws 1990, c. 337, § 26.

§476120.  Cancellation, denial, or disqualification.

A.  The Department is hereby authorized to cancel, deny, or disqualify the driver license, driving privilege or application of any individual who:

1.  Fails to comply with any of the requirements of Section 6119 of this title within thirty (30) days after being notified by the Department;

2.  Is unable to demonstrate the ability to operate a motor vehicle as provided by this title or whose driving constitutes a danger to the welfare and safety of persons using the streets and highways of the State of Oklahoma; or

3.  Fails to pass an examination pursuant to Sections 6110, 6115 or 6119 of this title.

B.  If a person is required to be examined pursuant to Sections 6110, 6115 or 6119 of this title, the Department shall impose the appropriate restriction or restrictions on the license that are necessary to ensure the safe operation of a motor vehicle as provided under Section 6113 of this title.

C.  Any person whose driver license or driving privilege is canceled, denied, or disqualified under the provisions of this section shall have the right to an appeal as provided in Section 6211 of this title.

D.  Any person whose Class A, B, or C driver license or driving privilege is disqualified under the provisions of this section shall relinquish to the Department the Class A, B, or C driver license and may replace it with a Class D driver license, if the person is otherwise qualified for a Class D driver license.

Added by Laws 1968, c. 120, § 2, eff. Jan. 1, 1969.  Amended by Laws 1969, c. 88, § 2, emerg. eff. March 24, 1969; Laws 1990, c. 219, § 26, eff. June 1, 1990; Laws 2000, c. 124, § 1, eff. Nov. 1, 2000.

§47-6-121.  Extension of driver's license during service in armed forces outside continental limits.

Any person or the spouse or dependent of a person on active duty with the Armed Forces of the United States living outside the continental limits of the United States having a valid driver license issued by the State of Oklahoma for the operation of motor vehicles upon the highways of the state shall have, without additional charge, a valid driver license for the duration of such service and for a period of sixty (60) days from and after the return of the person or the spouse or dependent of the person to the continental limits of the United States from such service.

Added by Laws 1969, c. 253, § 1, emerg. eff. April 24, 1969.  Amended by Laws 1990, c. 219, § 27, eff. Jan. 1, 1991; Laws 1998, c. 84, § 1, eff. Nov. 1, 1998; Laws 2004, c. 418, § 10, eff. July 1, 2004.

§47-6-122.  Renewal by mail.

The Department of Public Safety shall develop procedures whereby driver licenses issued under the provisions of Section 6-101 et seq. of this title may be renewed by mail except for licenses to be renewed by aliens as prescribed by subsection D of Section 6-115 of this title.  Any license issued pursuant to this section shall be valid for a period of not more than four (4) years.

Added by Laws 1975, c. 359, § 3, eff. Jan. 1, 1977.  Amended by Laws 1992, c. 217, § 8, eff. July 1, 1992; Laws 2003, c. 392, § 11, eff. July 1, 2003.

§47-6-123.  Repealed by Laws 1983, c. 173, § 4, eff. Jan. 1, 1984.

§47-6-201.  Authority to cancel or deny driving privilege - Appeal - Release for driving privilege reinstatement.

A.  The Department of Public Safety is hereby authorized to cancel or deny any person's driving privilege upon determining that the person:

1.  Is not entitled to a driver license or identification card issued to the person; or

2.  Failed to give the required or correct information in the application.

Upon such cancellation or denial, the person to whom the license or card was issued shall surrender the license or card so canceled to the Department.  The person may apply for a valid driver license or identification card, if the person is otherwise eligible.  Any person whose driving privilege is canceled or denied under the provisions of this subsection shall have the right to an appeal as provided in Section 6-211 of this title.

B.  Upon determination by the Department that any person:

1.  Used fraudulent information to apply for or obtain a driver license or identification card;

2.  Committed or aided another person in the commission of any act provided in subparagraph b, c, e, g, or h of paragraph 1 of Section 6-301 of this title; or

3.  Committed or aided another person in the commission of any act provided in subparagraph a, b, c, d, e, or f of paragraph 2 of Section 6-301 of this title, the Department shall revoke the person's driving privilege for a period of sixty (60) days for a first determination.  For a second or subsequent determination by the Department under paragraph 1, 2 or 3 of this subsection, the person's driving privilege shall be revoked for a period of six (6) months.  Such periods shall not be subject to modification.  Upon such revocation, the person to whom the license or card was issued shall surrender the license or card to the Department.  The person may apply for a valid identification card, if the person is otherwise eligible.

C.  A determination, as provided for in subsection B of this section, shall include:

1.  A conviction in any court, when the conviction becomes final; or

2.  The findings of an investigation by the Driver License Fraud Unit of the Oklahoma Highway Patrol Division of the Department of Public Safety.

D.  Any person whose driving privilege is revoked under the provisions of subsection B of this section  may be required to obtain a release from the Driver License Fraud Unit of the Department before being considered for reinstatement of driving privileges.

E.  Any person whose driving privilege is revoked under the provisions of subsection B of this section shall have the right to an appeal as provided in Section 6-211 of this title.

Added by Laws 1961, p. 347, § 6-201, eff. Sept. 1, 1961.  Amended by Laws 1990, c. 219, § 28, eff. Jan. 1, 1991; Laws 1991, c. 309, § 2, eff. July 1, 1991; Laws 1999, c. 139, § 2, eff. Nov. 1, 1999; Laws 2000, c. 277, § 8, eff. Nov. 1, 2000; Laws 2001, c. 216, § 1, eff. Nov. 1, 2001; Laws 2002, c. 397, § 18, eff. Nov. 1, 2002; Laws 2003, c. 392, § 12, eff. July 1, 2003; Laws 2004, c. 149, § 5, eff. Nov. 1, 2004.

§47-6-201.1.  Revocation of driving privilege for noncompliance with child support order - Notice - Release.

A.  In addition to other qualifications and conditions established by law, the driving privilege of an individual is subject to the requirements of this section.

B.  Upon receipt of an order from a court or from the Department of Human Services, Office of Administrative Hearings:  Child Support, hereinafter referred to as "OAH", that a person obligated to pay child support who owns or operates a motor vehicle is not in compliance with an order for support, the Commissioner of Public Safety shall revoke the person's driving privilege.

C.  1.  Whenever a court or the OAH finds that a person is not in compliance with an order of child support, the court or the OAH, as applicable, shall require the person to surrender to it the driver license held by the person and shall forward to the Department of Public Safety an order to revoke the driving privilege of the person, together with any driver license surrendered to the court or OAH.  The Department of Public Safety shall prescribe, prepare and distribute a Notification of Revocation form to be used by the courts and the OAH when an order has been entered revoking a person's driving privileges for noncompliance with an order for support.

2.  In addition to the Department of Public Safety, the court or the OAH, as applicable, shall send a copy of the Notification of Revocation to the person obligated to pay child support by first class, postage prepaid mail.  The Notification shall:

a. include the name, address, date of birth, physical description and, if known, the driver license number of the person,

b. require the Department to revoke the driving privilege of the person required to pay child support,

c. require the Department to not reinstate the person's driving privilege until:

(1) the court or the OAH issues a release that states such person is in compliance with the order of support or until a court or the OAH otherwise authorizes reinstatement of the person's driving privilege, and

(2) the person has paid to the Department the fees required by Section 6-212 of this title and has met all other statutory requirements for reinstatement of the person's driving privilege;

d. specify the reason and statutory ground for the revocation and the effective date of the revocation;

e. inform the person that in order to apply for reinstatement of the person's driving privilege, the person must obtain a release from the OAH or the court, as applicable; and

f. inform the person that final orders of the OAH may be appealed to the district court pursuant to Section 240.3 of Title 56 of the Oklahoma Statutes and final orders of the district court may be appealed to the Supreme Court of Oklahoma pursuant to Section 990A of Title 12 of the Oklahoma Statutes.

D.  Upon receipt of the Notification of Revocation from a court or the OAH, as applicable, that a person obligated to pay child support is not in compliance with an order of support, the Department shall, in addition to any other authority to withdraw driving privileges, revoke the driving privilege of the person named in the Notification without hearing.

E.  1.  The court or the OAH shall furnish a release to the Department whenever a person, whose driving privilege has been revoked pursuant to this section, has established and is complying with a payment plan, as determined by the court or the OAH.  Upon receipt of such release, the Department shall reinstate the driving privileges of the person, if the person is otherwise eligible, pursuant to Section 6-212 of this title;

2.  Should the person default on the payment plan, the court or OAH may resubmit the notice of noncompliance as provided for in this section.  The court or the OAH shall furnish a release to the Department whenever the person is once again complying with the payment plan, as determined by the court or the OAH.  Upon receipt of such release, the Department shall reinstate the driving privileges of the person, if the person is otherwise eligible, pursuant to Section 6-212 of this title; and

3.  A person whose driving privilege has been revoked for noncompliance due to defaulting on a payment plan, pursuant to paragraph 2 of this subsection, shall be required to meet all statutory requirements for reinstatement of driving privileges, including, but not limited to, the payment of processing and reinstatement fees, as provided for in Section 6-212 of this title.

F.  If the court or the OAH, as applicable, is unable to secure the surrender to it of the driver license held by the person found to be in noncompliance with an order of support, the Department, upon revoking the driving privilege of the person, shall require that the driver license held by the person be surrendered to the Department.  Upon reinstatement of the person's driving privileges, as provided for by law, the person's valid and lawful driver license shall be returned to the person by the Department if the person is otherwise eligible.

Added by Laws 1995, c. 354, § 11, eff. Nov. 1, 1995.  Amended by Laws 1999, c. 229, § 2, eff. Nov. 1, 1999; Laws 2003, c. 392, § 13, eff. July 1, 2003; Laws 2004, c. 124, § 2, eff. Nov. 1, 2004.

§476202.  Suspending privileges of nonresidents and reporting convictions.

A.  The privilege of driving a motor vehicle on the highways of this state given to a nonresident hereunder shall be subject to suspension or revocation by the Department in like manner and for like cause as any Oklahoma driver's license issued hereunder may be suspended or revoked.  Any person who does not possess a valid driver's license in this state or any foreign state may have his or her privilege to operate a motor vehicle in this state suspended or revoked in like manner and for like cause as a driver's license issued hereunder may be suspended or revoked.

Persons whose driving privileges have been suspended because of failure to furnish proof of insurance shall be required to furnish proof of financial responsibility as required by the provisions of the Financial Responsibility Act.

B.  The Department of Public Safety is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

Amended by Laws 1990, c. 219, § 29, eff. Jan. 1, 1991.

§47-6-202.1.  Diplomatic immunity - Verification - Records to be submitted to United States Department of State - Severability.

A.  If any vehicle operator who displays to a law enforcement officer a driver license issued by the United States Department of State or who otherwise claims immunities or privileges under Title 22, Chapter 6 of the United States Code with respect to the violation of Article 27, Section 388, 388a, or 388b of the Code by the individual, or a moving violation under the vehicle laws or regulations of this state or any local authority, when the operator is stopped by a law enforcement officer who has probable cause to believe that the operator has committed a violation, the officer shall:

1.  As soon as practicable contact the United States Department of State office in order to verify the status and immunity of the driver, if any;

2.  Record all relevant information from any driver license or identification card, including a driver license or identification card issued by the United States Department of State; and

3.  Within five (5) working days after the date of the stop, forward the following to the Department of Public Safety:

a. a vehicle collision report, if the driver was involved in a vehicle collision,

b. if a citation was issued to the driver, a copy of the citation, and,

c. if a citation was not issued to the driver, a written report of the incident.

B.  The Department of Public Safety shall:

1.  File and keep convenient records of each document and record described in paragraph 3 of subsection A of this section; and

2.  Send a copy of each document and record described in paragraph 3 of subsection A of this section to the Bureau of Diplomatic Security, Office of Foreign Missions, United States Department of State.

C.  The provisions of this section do not prohibit or limit the application of any law regarding a criminal or motor vehicle violation by any person who has or claims immunities or privileges under Title 22, Chapter 6 of the United States Code.

D.  If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

Added by Laws 2001, c. 27, § 3, eff. Nov. 1, 2001.

§47-6203.  Suspension of resident's license or driving privilege upon conviction in another state.

The Department shall suspend or revoke the license or driving privilege of any resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of such person in another state of offenses therein which, if committed in this state, would be grounds for the suspension or revocation of the individual's driving privilege.  An appeal may be had from such order of suspension, as provided in Section 6211 of this title.

Amended by Laws 1990, c. 219, § 30, eff. Jan. 1, 1991.

§47-6-204.  Order by court to surrender license to Department - Report of conviction.

A.  Whenever any person is convicted of any offense for which this title makes mandatory the revocation of the driving privilege of such person by the Department as provided in Section 6-205 of this title, the court in which such conviction occurred may require the surrender to it of all driver licenses then held by the person so convicted and the court shall thereupon forward the same together with a record of such conviction to the Department.

B.  Every court, including courts not of record, having jurisdiction over offenses committed under this act, or any other law of this state or municipal ordinance regulating the operation of motor vehicles on highways, shall forward to the Department a record of the conviction of any person in such court for a violation of any such laws other than regulations governing standing or parking, and may recommend the suspension of the driving privileges of the person so convicted.

C.  For the purposes of Section 6-101 et seq. of this title, the term "conviction" shall mean a final conviction or shall mean a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated.

Added by Laws 1961, p. 347, § 6-204, eff. Sept. 1, 1961.  Amended by Laws 1990, c. 219, § 31, eff. Jan. 1, 1991; Laws 1992, c. 217, § 9, eff. July 1, 1992; Laws 1997, c. 193, § 1, eff. Nov. 1, 1997.

§47-6-205.  Mandatory revocation of driving privilege.

A.  The Department of Public Safety shall immediately revoke the driving privilege of any person, whether adult or juvenile, upon receiving a record of conviction in any municipal, state or federal court within the United States of any of the following offenses, when such conviction has become final:

1.  Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

2.  Driving or being in actual physical control of a motor vehicle while under the influence of alcohol, any other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance, any violation of paragraph 1, 2, 3 or 4 of subsection A of Section 11-902 of this title or any violation of Section 11-906.4 of this title.  However, the Department shall not additionally revoke the driving privileges of the person pursuant to this subsection if the person's driving privilege has been revoked because of a test result or test refusal pursuant to Section 753 or 754 of this title arising from the same circumstances which resulted in the conviction unless the revocation because of a test result or test refusal is set aside;

3.  Any felony during the commission of which a motor vehicle is used;

4.  Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another;

5.  Perjury or the making of a false affidavit or statement under oath to the Department under the Uniform Vehicle Code or under any other law relating to the ownership or operation of motor vehicles;

6.  A misdemeanor or felony conviction for unlawfully possessing, distributing, dispensing, manufacturing or trafficking in a controlled dangerous substance as defined in the Uniform Controlled Dangerous Substances Act;

7.  Failure to pay for gasoline pumped into a vehicle pursuant to Section 1740 of Title 21 of the Oklahoma Statutes;

8.  A conviction for a violation of paragraph 3 of subsection A of Section 1151 of this title; or

9.  A misdemeanor conviction for a violation of Section 1 of this act.

B.  The first license revocation under any provision of this section, except for paragraph 2, 6, 7 or 8 of subsection A of this section, shall be for a period of one (1) year.  Such period shall not be modified.

C.  A license revocation under any provision of this section, except for paragraph 2, 6, 7 or 8 of subsection A of this section, shall be for a period of three (3) years if a prior revocation under this section, except under paragraph 2 of subsection A of this section, commenced within the preceding five-year period as shown by the Department's record.  Such period shall not be modified.

D.  The period of license revocation under paragraph 2 or 6 of subsection A of this section shall be governed by the provisions of Section 6-205.1 of this title.

E.  The first license revocation under paragraph 7 of subsection A of this section shall be for a period of six (6) months.  A second or subsequent license revocation under paragraph 7 of subsection A of this section shall be for a period of one (1) year.  Such periods shall not be modified.

F.  The period of license revocation under paragraph 8 of subsection A of this section shall be effective until the person provides to the Department proof of registration of the vehicle in Oklahoma or proof that the person no longer owns the vehicle.

Added by Laws 1961, p. 348, § 6-205, eff. Sept. 1, 1961.  Amended by Laws 1982, c. 273, § 1, operative Oct. 1, 1982; Laws 1982, c. 294, § 1, operative July 1, 1982; Laws 1988, c. 242, § 1, eff. Nov. 1, 1988; Laws 1990, c. 219, § 32, eff. Jan. 1, 1991; Laws 1990, c. 286, § 1, eff. Sept. 1, 1990; Laws 1991, c. 309, § 3, eff. July 1, 1991; Laws 1992, c. 217, § 10, eff. July 1, 1992; Laws 1993, c. 238, § 2, emerg. eff. May 26, 1993; Laws 1994, c. 387, § 4, eff. July 1, 1995; Laws 1995, c. 1, § 16, emerg. eff. March 2, 1995; Laws 1995, c. 313, § 1, eff. July 1, 1995; Laws 1996, c. 309, § 5, eff. Nov. 1, 1996; Laws 1997, c. 148, § 3, eff. Nov. 1, 1997; Laws 1998, c. 293, § 1, eff. July 1, 1998; Laws 2000, 1st Ex. Sess., c. 8, § 17, eff. July 1, 2000; Laws 2003, c. 392, § 14, eff. July 1, 2003; Laws 2004, c. 149, § 6, eff. Nov. 1, 2004; Laws 2005, c. 1, § 50, emerg. eff. March 15, 2005.

NOTE:  Laws 1994, c. 243, § 3 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 2004, c. 49, § 2 repealed by Laws 2005, c. 1, § 51, emerg. eff. March 15, 2005.

§47-6-205.1.  Periods of revocation - Denial of driving privileges.

A.  The driving privilege of a person who is convicted of any offense as provided in paragraph 2 or 6 of subsection A of Section 6-205 of this title, or a person who has refused to submit to a test or tests as provided in Section 753 of this title, or a person whose alcohol concentration is subject to the provisions of Section 754 of this title, shall be revoked or denied by the Department of Public Safety for the following period, as applicable:

1.  The first license revocation pursuant to paragraph 2 of subsection A of Section 6-205 of this title or to Section 753 or 754 of this title shall be for one hundred eighty (180) days, which may be modified; provided, any modification under this paragraph shall apply to Class D motor vehicles only;

2.  A revocation pursuant to paragraph 2 of subsection A of Section 6-205, or to Section 753 or 754 of this title shall be for a period of one (1) year if within five (5) years preceding the date of arrest relating thereto, a prior revocation commenced pursuant to paragraph 2 or 6 of subsection A of Section 6-205, or to Section 753 or 754 of this title as shown by the Department's records.  Such period shall not be modified; or

3.  A revocation pursuant to paragraph 2 of subsection A of Section 6-205, or to Section 753 or 754 of this title shall be for a period of three (3) years if within five (5) years preceding the date of arrest relating thereto, two or more prior revocations commenced pursuant to paragraph 2 or 6 of subsection A of Section 6-205, or to Section 753 or 754 of this title as shown by the Department's records.  Such period shall not be modified.

B.  The driving privilege of a person who is convicted of any offense as provided in paragraph 6 of subsection A of Section 6-205 of this title shall be revoked or denied by the Department of Public Safety for the following period, as applicable:

1.  The first license revocation shall be for one hundred eighty (180) days, which may be modified; provided, for license revocations for a misdemeanor charge of possessing a controlled dangerous substance, the provisions of this paragraph shall apply to any such revocations by the Department on or after January 1, 1993; provided further, any modification under this paragraph shall apply to Class D motor vehicles only;

2.  A revocation shall be for a period of one (1) year if within five (5) years preceding the date of arrest relating thereto, a prior revocation commenced pursuant to paragraph 2 or 6 of subsection A of Section 6-205, or under Section 753 or 754 of this title as shown by the Department's records.  Such period shall not be modified; or

3.  A revocation shall be for a period of three (3) years if within five (5) years preceding the date of arrest relating thereto, two or more prior revocations commenced pursuant to paragraph 2 or 6 of subsection A of Section 6-205, or under Section 753 or 754 of this title as shown by the Department's records.  Such period may be modified after one (1) year; provided, any modification under this paragraph shall apply to Class D motor vehicles only.

The revocation of the driving privilege of any person under this subsection shall not run concurrently with any other withdrawal of driving privilege resulting from a different incident and which requires the driving privilege to be withdrawn for a prescribed amount of time.  A denial based on a conviction of any offense as provided in paragraph 6 of subsection A of Section 6-205 of this title shall become effective on the first day the convicted person is otherwise eligible to apply for and be granted driving privilege if the person was not eligible to do so at the time of the conviction.

C.  For the purposes of this subsection:

1.  The term "conviction" includes a juvenile delinquency adjudication by a court or any notification from a court pursuant to Section 6-107.1 of this title; and

2.  The term "revocation" includes a denial of driving privileges by the Department.

D.  Each period of revocation not subject to modification shall be mandatory and neither the Department nor any court shall grant driving privileges based upon hardship or otherwise for the duration of that period.  Each period of revocation, subject to modification as provided for in this section, may be modified as provided for in Section 754.1 or 755 of this title; provided, any modification under this paragraph shall apply to Class D motor vehicles only.

E.  Any appeal of a revocation or denial of driving privileges shall be governed by Section 6-211 of this title.

Added by Laws 1988, c. 242, § 2, eff. Nov. 1, 1988.  Amended by Laws 1992, c. 217, § 11, eff. July 1, 1992; Laws 1993, c. 314, § 2, emerg. eff. June 7, 1993; Laws 1994, c. 2, § 15, emerg. eff. March 2, 1994; Laws 1994, c. 243, § 4, eff. Sept. 1, 1994; Laws 1996, c. 309, § 6, eff. Nov. 1, 1996; Laws 1999, c. 106, § 3, emerg. eff. April 19, 1999; Laws 2000, 1st Ex. Sess., c. 8, § 18, eff. July 1, 2000; Laws 2002, c. 86, § 4, emerg. eff. April 17, 2002; Laws 2003, c. 108, § 2, eff. Nov. 1, 2003; Laws 2004, c. 390, § 7, eff. July 1, 2004.

NOTE:  Laws 1993, c. 238, § 3 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§47-6-205.2.  Periods of license revocation - Driving while disqualified - Penalties.

A.  As used in this section, "conviction" means:

1.  A nonvacated adjudication of guilt;

2.  A determination that a person has violated or failed to comply with this section in any court or by the Department of Public Safety following an administrative determination;

3.  A nonvacated forfeiture of bail or collateral deposited to secure a person's appearance in court;

4.  A plea of guilty or nolo contendere accepted by the court;

5.  The payment of any fine or court costs; or

6.  A violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended or probated.

B.  The Department of Public Safety shall disqualify any person from operating a Class A, B or C commercial motor vehicle for a period of not less than one (1) year upon receiving a record of conviction of any of the following disqualifying offenses, when the conviction has become final:

1.  Driving, operating or being in actual physical control of a Class A, B or C commercial motor vehicle while having a blood or breath alcohol concentration, as defined in Section 756 of this title, or as defined by the state in which the arrest occurred, of four-hundredths (0.04) or more;

2.  Refusing to submit to a test for determination of alcohol concentration, as required by Section 751 of this title, or as required by the state in which the arrest occurred, while operating a Class A, B or C commercial motor vehicle, or, effective September 1, 2005, if the person is the holder of a commercial driver license, committing the offense while operating any vehicle;

3.  Driving or being in actual physical control of a Class A, B or C commercial motor vehicle while under the influence of alcohol or any other intoxicating substance or the combined influence of alcohol and any other intoxicating substance, or, effective September 1, 2005, if the person is the holder of a commercial driver license, committing the offense while operating any vehicle.  Provided, the Department shall not additionally disqualify, pursuant to this subsection, if the person's driving privilege has been disqualified in this state because of a test result or test refusal pursuant to paragraph 1 or 2 of this subsection as a result of the same violation arising from the same incident;

4.  Knowingly failing to stop and render aid as required under the laws of this state in the event of a motor vehicle collision which occurs while operating a Class A, B or C commercial motor vehicle, or, effective September 1, 2005, if the person is the holder of a commercial driver license, committing the offense while operating any vehicle;

5.  Any felony during the commission of which a Class A, B or C commercial motor vehicle is used, except a felony involving the manufacture, distribution or dispensation of a controlled dangerous substance, or, effective September 1, 2005, if the person is the holder of a commercial driver license, committing the offense while operating any vehicle;

6.  Effective September 1, 2005, operating a commercial motor vehicle while the commercial driving privilege is revoked, suspended, canceled, denied, or disqualified; or

7.  Effective September 1, 2005, manslaughter, homicide, or negligent homicide occurring as a direct result of negligent operation of a commercial motor vehicle, or, if the person is the holder of a commercial driver license, committing the offense while operating any vehicle.

C.  The Department of Public Safety shall disqualify any person from operating a Class A, B or C commercial motor vehicle for a period of not less than three (3) years upon receiving a record of conviction of any of the disqualifying offenses described in subsection B of this section, committed in connection with the operation of a motor vehicle which is required to be placarded for hazardous materials under 49 C.F.R., Part 172, subpart F, when the conviction has become final.

D.  The Department of Public Safety shall disqualify any person from operating a Class A, B or C commercial motor vehicle for life upon receiving a record of conviction in any court of any of the disqualifying offenses described in subsection B of this section after a former conviction of any of the following disqualifying offenses, when the second conviction has become final.

The Department of Public Safety may promulgate rules establishing conditions under which a disqualification for life pursuant to the provisions of this subsection may be reduced to a period of not less than ten (10) years provided a previous lifetime disqualification has not been reduced.

E.  The Department of Public Safety shall disqualify any person from operating a Class A, B or C commercial motor vehicle for life upon receiving a record of conviction for any felony related to the manufacture, distribution or dispensation of a controlled dangerous substance in the commission of which a Class A, B or C commercial motor vehicle is used, or, effective September 1, 2005, if the person is the holder of a commercial driver license, committing the offense while operating any vehicle, when the conviction has become final.

F.  The Department of Public Safety shall disqualify any person from operating a Class A, B or C commercial motor vehicle for sixty (60) days upon receiving a record of a second conviction of the person for a serious traffic offense arising out of separate transactions or occurrences within a three-year period, when the convictions have become final.  The Department of Public Safety shall disqualify any person from operating a Class A, B or C commercial motor vehicle for one hundred twenty (120) days upon receiving a record of a third conviction of a person for a serious traffic offense arising out of separate transactions or occurrences within a three-year period, when the convictions have become final; provided, effective September 1, 2005, the one-hundred-twenty-day period shall run in addition to and shall not run concurrently with any other period disqualification imposed pursuant to this subsection.  As used in this subsection, "serious traffic offense" shall mean any of the following offenses committed while operating a commercial motor vehicle:

1.  Speeding fifteen (15) miles per hour or more over the limit;

2.  Reckless driving;

3.  Any traffic offense committed that results in or in conjunction with a motor vehicle collision resulting in a fatality;

4.  Erratic or unsafe lane changes;

5.  Following too close;

6.  Effective September 1, 2005, failure to obtain a commercial driver license;

7.  Effective September 1, 2005, failure to have in possession of the person a commercial driver license; or

8.  Effective September 1, 2005, failure to have:

a. the proper class of commercial driver license for the class of vehicle being operated,

b. the proper endorsement or endorsements for the type of vehicle being operated, including but not limited to, passengers or type of cargo being transported, or

c. both proper class and proper endorsement, as provided in subparagraphs a and b of this paragraph.

G.  Upon the receipt of a person's record of conviction of violating a lawful out-of-service order, except as provided in subsection H of this section, when the conviction becomes final, the Department shall disqualify the driving privilege of the person as follows:

1.  The first conviction shall result in a ninety-day disqualification;

2.  The second conviction within ten (10) years shall result in a one-year disqualification; and

3.  The third or subsequent conviction within ten (10) years shall result in a three-year disqualification.

H.  Upon the receipt of a person's record of conviction of violating a lawful out-of-service order while transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act (49 P. app. 1801-1813), or while operating motor vehicles designed for transport of more than fifteen passengers, including the driver, when the conviction becomes final, the Department shall disqualify the driving privilege of the person as follows:

1.  The first conviction shall result in a one-year disqualification; and

2.  The second or subsequent conviction within ten (10) years shall result in a three-year disqualification.

I.  Upon determination by the Department that fraudulent information was used to apply for or obtain a Class A, B or C driver license, the Department shall disqualify the driving privilege of the applicant or licensee for a period of sixty (60) days.

J.  Any person who drives a Class A, B or C commercial motor vehicle on any public roads, streets, highways, turnpikes or any other public place of this state at a time when the person has been disqualified or when the privilege to do so is canceled, denied, suspended or revoked shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00), or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.  Each act of driving as prohibited shall constitute a separate offense.

K.  Upon the receipt of the record of a conviction of a person of a railroad highway grade crossing offense in a commercial motor vehicle, pursuant to Sections 11-701 or 11-702 of this title or Section 11-1115 of this title, or upon receipt of an equivalent conviction from any state, when the conviction becomes final, the Department shall disqualify the driving privileges of the person convicted as follows:

1.  The first conviction shall result in disqualification for sixty (60) days;

2.  The second conviction within three (3) years shall result in disqualification for one hundred twenty (120) days; and

3.  The third or subsequent conviction within three (3) years shall result in disqualification for one (1) year.

L.  Effective September 1, 2005, the Department, upon receipt of a written notice of immediate disqualification issued by the Federal Motor Carrier Safety Administration under 49 CFR 383.52, shall immediately disqualify the person's commercial driving privilege for the period of time specified on the written notice.

M.  The periods of disqualification as defined by this section shall not be modified.  A person may not be granted driving privileges to operate a Class A, B or C commercial vehicle until the disqualification is reinstated.

N.  When any record of conviction, as specified in this section, is received by the Department and pertains to a nonresident operator of a Class A, B or C commercial motor vehicle, or, effective September 1, 2005, if the nonresident operator is the holder of a commercial driver license, a record of the conviction pertaining to the nonresident operator of any vehicle, the Department shall not disqualify the person and shall report the conviction to the licensing jurisdiction in which the license of the nonresident to operate the commercial vehicle was issued.

O.  Any person who is disqualified from driving under the provisions of this section shall have the right of appeal, as provided in Section 6-211 of this title.

Added by Laws 1990, c. 219, § 33, eff. April 1, 1992.  Amended by Laws 1991, c. 309, § 4, eff. April 1, 1992; Laws 1992, c. 217, § 12, eff. July 1, 1992; Laws 1993, c. 238, § 4, emerg. eff. May 26, 1993; Laws 1997, c. 193, § 2, eff. Nov. 1, 1997; Laws 1999, c. 229, § 3, eff. Nov. 1, 1999; Laws 2000, c. 277, § 9, eff. Nov. 1, 2000; Laws 2001, c. 309, § 1, eff. Nov. 1, 2001; Laws 2002, c. 169, § 1, eff. Oct. 1, 2002; Laws 2003, c. 392, § 15, eff. July 1, 2003; Laws 2004, c. 149, § 7, eff. Sept. 30, 2005; Laws 2004, c. 390, § 8, eff. July 1, 2004; Laws 2005, c. 394, § 3, emerg. eff. June 6, 2005.

§47-6-206.  Authority of department to suspend license or privilege.

A.  Whenever any person is convicted or pleads guilty in any court having jurisdiction over offenses committed under Section 1-101 et seq. of this title, or any other act or municipal ordinance or act or ordinance of another state regulating the operation of motor vehicles on highways, such court shall make immediate report to the Department of Public Safety setting forth the name of the offender, the number of the driver license and the penalty imposed.  Said report shall be submitted by the judge or the clerk of the court upon forms furnished or approved by the Department.

B.  The Department, upon receipt of said report or upon receipt of a report of a conviction in another state relating to the operation of a motor vehicle, may in its discretion suspend the driving privilege of such person for such period of time as in its judgment is justified from the records of such conviction together with the records and reports on file in the Department, subject to the limitations provided in Section 6-208 of this title.  Any action taken by the Department shall be in addition to the penalty imposed by the court.

C.  Following receipt of a notice of any nonpayment of fine and costs for a moving traffic violation with a recommendation of suspension of driving privileges of a defendant from any court within this state, as provided for in Section 983 of Title 22 of the Oklahoma Statutes, the Department shall suspend the driving privilege of the named person after giving notice as provided in Section 2-116 of this title.  A person whose license is subject to suspension pursuant to this section may avoid the effective date of the suspension or, if suspended, shall be eligible for reinstatement, if otherwise eligible, upon:

1.  Making application to the Department of Public Safety;

2.  Showing proof of payment of the total amount of the fine and cost or a release from the court or court clerk; and

3.  Submitting the processing and reinstatement fees, as provided for in Section 6-212 of this title.

Provided, however, in cases of extreme and unusual hardship, as determined by the court, the person shall be placed on a payment plan by the court, and the court shall send a release to the Department for reinstatement purposes.  The court may submit another suspension request pursuant to this section if the person fails to honor the payment plan.  In such case, the Department shall again suspend the person's driving privilege for nonpayment of fine and costs for the same moving traffic violation.  Upon reinstatement after suspension for nonpayment of fine and costs for a moving traffic violation the Department may remove such record of suspension from the person's driving record and retain an internal record for audit purposes.

D.  Any person whose driving privilege is so suspended under the provisions of this section shall have the right of appeal, as provided in Section 6-211 of this title.

Added by Laws 1961, p. 348, § 6-206, eff. Sept. 1, 1961.  Amended by Laws 1984, c. 254, § 1, eff. Nov. 1, 1984; Laws 1988, c. 242, § 3, eff. Nov. 1, 1988; Laws 1990, c. 259, § 5, eff. Sept. 1, 1990; Laws 1991, c. 335, § 14, emerg. eff. June 15, 1991; Laws 1999, c. 291, § 1, emerg. eff. May 27, 1999; Laws 2003, c. 392, § 16, eff. July 1, 2003.

§47-6-206.1.  Driver improvement or defensive driving course.

A.  Driver improvement or defensive driving course is a course which offers an educational setting, provides for driving concepts which encourage attitude or behavioral changes in the responsibility of operating a motor vehicle in a safe and responsible manner.

B.  It shall be the responsibility of the institution or organization to provide:

1.  Adequate facilities which meet or exceed state and local fire, health and safety codes;

2.  Adequate equipment, in good working order, and instructional materials for such courses;

3.  Qualified instructors who shall:

a. possess an undergraduate degree and have nine (9) college or university credit hours in traffic safety education, or is a peace officer certified by the Council on Law Enforcement Education and Training (CLEET),

b. have no alcohol or drug-related convictions or revocations in the past five (5) years,

c. have no more than five (5) points accumulated on the driving record in the past three (3) years in accordance with the Oklahoma Mandatory Point System,

d. have a valid Oklahoma driver license, and

e. complete a course of training through the approved organization or institution;

4.  A course of study designed to inform the participant of driver improvement and defensive driving concepts while encouraging attitude or behavioral changes in the responsibility of operating a motor vehicle in a safe and responsible manner.  The curriculum, which means the complete lesson plans which include instructional strategy, presentation methods and resources utilized to incorporate the concepts of traffic safety, must provide for but not be limited to the following:

a. driver personality traits - behavioral attitudes,

b. driver qualifications and limitations,

c. effects of alcohol and other drugs, and

d. current accident prevention and defensive driving techniques:  speed control, perception, reactions, lane positioning, safe turning and passing, occupant restraints, following distance and rules of the road; and

5.  Provide at least six (6) hours of classroom instruction.

C.  Organizations or institutions desirous of making application shall submit the following to the Department of Public Safety:

1.  Evidence of organizational or institutional status which meet statutory requirements;

2.  Copy of proposed course curriculum which includes lesson objectives, presentation materials, instructional strategy and resources utilized;

3.  Certification that instructors meet statutory requirements; and

4.  Upon Department of Public Safety approval said organization or institution shall be considered for point credits as set forth in this section.

D.  The Department of Public Safety is authorized to grant a two point credit towards the Oklahoma Point System Regulations to any person who successfully completes a course pursuant to this section provided only one such course shall be acknowledged once every twenty-four (24) months.

E.  The Department upon giving of notice and hearing may decline to grant credit points to any organization or institution for:

1.  Unethical conduct of an instructor or official of an institution or organization;

2.  Failure to satisfactorily resolve citizens' complaints;

3.  Falsifying or misrepresenting any document or information to the Department or student;

4.  Failure of organization or instructor to meet statutory requirements;

5.  Conflict of interest by the organization or institution and/or its personnel; or

6.  Failure of organization, institution or instructor to continue to meet statutory requirements as provided for in this section.

F.  Course enrollment will be limited to not more than thirty students with an enrollment fee of Fifty Dollars ($50.00) per student.

G.  Enrollment in the course shall not be limited to persons ordered to enroll, attend and successfully complete the course.

H.  The organization or institution shall within fifteen (15) days of the completion certify to the Department of Public Safety all persons who successfully complete the course on a form approved or furnished by the Department.  This shall include the person's full name, address, date of birth and driver license number.

I.  Department personnel shall be admitted to any course without charge, upon request and display of proper credentials.

J.  Each organization or institution shall develop auditing procedures which could be utilized to show compliance with this section.

K.  Any point credit allowed must comply with the Department's Point System Regulations.

Added by Laws 1991, c. 309, § 5, eff. July 1, 1991.  Amended by Laws 1992, c. 217, § 13, eff. July 1, 1992; Laws 1992, c. 373, § 8, eff. July 1, 1992; Laws 1998, c. 345, § 2, eff. Nov. 1, 1998; Laws 2002, c. 49, § 2, eff. Nov. 1, 2002; Laws 2004, c. 15, § 1, emerg. eff. March 23, 2004.

§476207.  Authority of department to deny application for or cancel license for certain ailments; appeal.

Whenever the Department of Public Safety is furnished with information or, from the records on file in the Department, it is established that the holder of a driver's license is afflicted with a physical disease with a history of seizures, or mental disease, or momentary lapses of consciousness or any other ailment which may result in temporary loss of control or partial control of a motor vehicle, the Department may, in its discretion, execute an order of cancellation of any driver's license issued to such individual, or, should such information be available at the time of application for a driver's license, the Department may execute an order denying the issuance of said license to any such individual and shall cause any such license that may have been issued to be picked up or to be delivered to the Department of Public Safety as specified for other such orders.  Every physician or surgeon, including doctors of medicine and osteopathy, examining, attending or treating an individual for any illness or injury that would impair the ability of the individual in any manner as to affect the performance of the person to operate a motor vehicle, may make a written report of the diagnosis to the State Department of Public Safety.  The Department may, in its discretion, suspend or cancel the license of such person for such period of time as in its judgment is justified.

In addition thereto, any person or physician or any medical personnel participating in good faith and without negligence or malicious intent in making of a report pursuant to this act shall have the immunity from civil liability that might otherwise be incurred or imposed.  Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

Provided further that, in any proceeding resulting from a report made pursuant to this act or in any proceeding where such a report or any contents thereof are sought to be introduced in evidence, such report or contents or any other fact or facts related thereto, or the condition of the individual who is the subject of the report shall only be admitted in evidence in actions regarding the revocation, suspension, cancellation or denial of the subject's driver's license and shall not be considered to be a public record provided that the report shall not be excluded on the ground that the matter is or may be the subject of a physicianpatient privilege or similar privilege or rule against disclosure.

Any person whose license has been canceled or denied under the provisions of this section shall have the right of appeal from said order, as provided under Section 6211 of this title.

Amended by Laws 1990, c. 219, § 35, eff. June 1, 1990.

§476208.  Period of suspensions  Renewal or restoration of license.

The Department of Public Safety shall not suspend a driver's license or privilege to drive a motor vehicle on the public roads, streets, highways, turnpikes or other public place for a period of more than one (1) year, except as otherwise provided by law.

Amended by Laws 1982, c. 273, § 2, operative Oct. 1, 1982; Laws 1984, c. 254, § 2, eff. Nov. 1, 1984; Laws 1988, c. 242, § 4, eff. Nov. 1, 1988.

§476208.1.  Authority of Department to decline to process certain requests for suspension or revocation of license.

If action by the Department of Public Safety to suspend, revoke, cancel or deny the driver's license of any person is based in whole or in part upon the receipt of a record of conviction, report, affidavit or other written instrument from any court, court clerk, law enforcement officer, public agency, public officer or public employee and such documentation is not received by the Department within six (6) months from the date which in the judgment of the Department it should have been received, then the Department may decline to process such documentation and may decline to take action to suspend, revoke, cancel or deny the driver's license of such person, notwithstanding any other provision of law.

Added by Laws 1986, c. 250, § 12, operative July 1, 1987.

§47-6-208.3.  Repealed by Laws 1999, c. 229, § 4, eff. Nov. 1, 1999.

§476209.  Surrender and return of license - Seizure of license.

A.  The Department upon canceling or denying a person's driver license or upon suspending or revoking a person's driving privilege shall require that such person's license be surrendered to the Department.  Such driver license so surrendered, unless said driver license has expired, shall be returned to the licensee, when statutory requirements for reinstatement are met in accordance with Oklahoma Statutes; provided the Department has determined that the licensee is a person not prohibited from holding a driver license under Section 6103 of this title, and has successfully completed the customary written, physical and driving tests, if such tests are required.

B.  The Department, upon entering an order canceling or denying a driver license or suspending or revoking a person's driving privilege, shall forward a copy of said order to the licensee pursuant to the provisions of Section 2116 of this title and request the immediate return of the license to the Department of Public Safety, Oklahoma City, Oklahoma, or the order may be served upon the licensee by an authorized member of the Department.  Failure to comply with the order of the Department shall constitute a misdemeanor, and upon conviction thereof such person so convicted shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Hundred Dollars ($100.00).

C.  Any peace officer of this state may seize the license of any person who, according to Department records, is under suspension, cancellation, revocation or denial under the provisions of this title.  The officer shall immediately forward the license to the Department of Public Safety, Oklahoma City, Oklahoma.

Laws 1961, p. 349, § 6-209, eff. Sept. 1, 1961; Laws 1986, c. 279, § 14, operative July 1, 1986; Laws 1987, c. 226, § 4, operative July 1, 1987; Laws 1990, c. 219, § 36, eff. June 1, 1990; Laws 1992, c. 217, § 14, eff. July 1, 1992; Laws 1993, c. 238, § 5, emerg. eff. May 26, 1993; Laws 1994, c. 218, § 5, eff. April 1, 1995.

§476210.  No operation under foreign license during suspension or revocation in this state.

Any resident or nonresident whose driver's license or privilege to operate a motor vehicle in this state has been denied, canceled, suspended or revoked as provided in this chapter shall not operate a motor vehicle in this state under a license, permit or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this chapter.

Amended by Laws 1990, c. 219, § 37, eff. Jan. 1, 1991; Laws 1991, c. 309, § 6, eff. July 1, 1991.

§47-6-211.  Right of appeal to district court.

A.  Any person denied driving privileges, or whose driving privilege has been canceled, denied, suspended or revoked by the Department, except where such cancellation, denial, suspension or revocation is mandatory, under the provisions of Section 6-205 of this title, or disqualified by the Department, under the provisions of Section 6-205.2 of this title, shall have the right of appeal to the district court as hereinafter provided.  Proceedings before the district court shall be exempt from the provisions of the Oklahoma Pleading and Discovery codes, except that the appeal shall be by petition, without responsive pleadings.  The district court is hereby vested with original jurisdiction to hear said petition.

B.  A person whose driving privilege is denied, canceled, revoked or suspended due to inability to meet standards prescribed by law, or due to an out-of-state conviction or violation, or due to an excessive point accumulation on the traffic record, or for an unlawful license issued, may appeal in the county in which the person resides.

C.  Any person whose driving privilege is canceled, denied, suspended or revoked may appeal to the district court in the county in which the offense was committed upon which the Department based its order.

D.  A person whose driving privilege is revoked or denied or who is denied a hearing pursuant to Section 753 or 754 of this title may appeal to the district court in the county in which the arrest occurred relating to the test refusal or test result, as shown by the records of the Department.

E.  The petition shall be filed within thirty (30) days after the order has been served upon the person, except a petition relating to an implied consent revocation shall be filed within thirty (30) days after the Department gives notice to the person that the revocation is sustained as provided in Section 754 of this title.  It shall be the duty of the district court to enter an order setting the matter for hearing not less than fifteen (15) days and not more than thirty (30) days from the date the petition is filed.  A certified copy of petition and order for hearing shall be served forthwith by the clerk of the court upon the Commissioner of Public Safety by certified mail at the Department of Public Safety, Oklahoma City, Oklahoma.

F.  At a hearing on a revocation by the Department pursuant to the implied consent laws as provided in Sections 6-205.1, 753 and 754 of this title, the court shall not consider the merits of the revocation action unless a written request for an administrative hearing was timely submitted to the Department and the person actually exercised the opportunity to appear as provided in Section 754 of this title and the Department entered an order sustaining the revocation.

G.  Upon a hearing relating to a revocation pursuant to a conviction for an offense enumerated in Section 6-205 or 6-205.2 of this title, the court shall not consider the propriety or merits of the revocation action, except to correct the identity of the person convicted as shown by records of the Department.

H.  In the event the Department declines to modify a revocation order issued pursuant to Section 753, Section 754, paragraph 2 of subsection A of Section 6-205 or Section 6-205.1 of this title, which is subject to modification pursuant to Section 11-906.4 of this title or Section 6-205.1 of this title, a petition for modification may be included with the appeal or separately filed at any time, and the district court may, in its discretion, modify the revocation as provided for in Section 755 of this title.

I.  The court shall take testimony and examine the facts and circumstances, including all of the records on file in the office of the Department of Public Safety relative to the offense committed and the driving record of the person, and determine from the facts, circumstances, and records whether or not the petitioner is entitled to driving privileges or shall be subject to the order of denial, cancellation, suspension or revocation issued by the Department.  The court may also determine whether or not, from the person's previous driving record, the order was for a longer period of time than such facts and circumstances warranted.  In case the court finds that the order was not justified, the court may sustain the appeal, vacate the order of the Department and direct that driving privileges be restored to the petitioner, if otherwise eligible.  The court may, in case it determines the order was justified, but that the period of the suspension or revocation was excessive, enter an order modifying the same as provided by law.

J.  The testimony of any hearing pursuant to this section shall be taken by the court stenographer and preserved for the purpose of appeal and, in case the Department files notice of appeal from the order of the court as provided herein, the court shall order and direct the court clerk to prepare and furnish a complete transcript of all pleadings and proceedings, together with a complete transcript taken at said hearing at no cost to the Department, except the cost of transcribing.

K.  In order to stay or supersede any order of the Department, the petitioner may execute and file a cash appeal bond in the sum of  Two Hundred Fifty Dollars ($250.00) with the clerk of the court, to be approved by the court clerk.  A certified copy of the bond endorsed with the approval of the court clerk shall be served along with the notice of hearing and petition.

The bond shall be to the State of Oklahoma and conditioned that  the petitioner will prosecute the appeal with due diligence and during pendency of the appeal abide by and not violate any of the laws of this state or any other state in the operation of a motor vehicle, and that the petitioner will abide by and perform the final judgment of the court therein, and in case the appeal is finally denied the appellant will pay all court costs incurred in the appeal in the district court.  If the petitioner is convicted of a traffic offense during the pendency of the appeal or fails to prosecute the appeal with due diligence, the bond may be forfeited to the court fund upon application by the Department and after hearing before the court in which the appeal is pending.

L.  After filing and approval of the appeal bond and the furnishing thereof to the Department as hereby provided, the Department shall restore driving privileges to the person if otherwise eligible, and the person shall be permitted to operate a motor vehicle pending the appeal, under terms and conditions as prescribed in the bond which shall include the installation of an ignition interlock device on every motor vehicle operated by the person, pursuant to Section 754.1 or 755 of this title, if the person was denied modification pursuant to any provision of paragraph 2 of subsection A of Section 6-205 or Section 6-205.1, 753 or 754 of this title; provided, however, if the order of the Department is sustained in final judgment, the court shall, in such final judgment, enter an order extending the period of suspension or revocation for such time as the petitioner was permitted to operate motor vehicles under the provisions of an appeal bond, and the court shall also in such final judgment direct and require the immediate surrender of any driver license or licenses to the Department.

M.  An appeal may be taken by the person or by the Department from the order or judgment of the district court to the Supreme Court of the State of Oklahoma as otherwise provided by law.

Added by Laws 1961, p. 349, § 6-211, eff. Sept. 1, 1961.  Amended by Laws 1969, c. 88, § 1, emerg. eff. March 24, 1969; Laws 1988, c. 242, § 5, eff. Nov. 1, 1988; Laws 1990, c. 219, § 38, eff. Jan. 1, 1991; Laws 1994, c. 243, § 5, eff. Sept. 1, 1994; Laws 1997, c. 420, § 3, emerg. eff. June 13, 1997; Laws 1999, c. 139, § 3, eff. Nov. 1, 1999; Laws 2000, 1st Ex.Sess., c. 8, § 19, eff. July 1, 2000; Laws 2003, c. 392, § 17, eff. July 1, 2003.

§47-6-212.  Conditions for reinstatement.

A.  The Department of Public Safety shall not assess and collect multiple reinstatement fees when reinstating the driving privilege of any person having more than one suspension or revocation affecting the person's driving privilege at the time of reinstatement.

B.  The Department shall:

1.  Suspend or revoke a person's driving privilege for each basis as delineated within the Oklahoma Statutes; and

2.  Require any person having more than one suspension or revocation affecting the person's driving privilege to meet the statutory requirements for each action as a condition precedent to the reinstatement of any driving privilege.  Provided, however, reinstatement fees shall not be cumulative, and a single reinstatement fee, as provided for in subsection C of this section, shall be paid for all suspensions or revocations as shown by the Department's records at the time of reinstatement.

C.  Whenever a person's privilege to operate a motor vehicle is suspended or revoked pursuant to any provision as authorized by the Oklahoma Statutes, the license or privilege to operate a motor vehicle shall remain under suspension or revocation and shall not be reinstated until:

1.  The expiration of each such revocation or suspension order;

2.  The person has paid to the Department:

a. if such privilege is suspended or revoked pursuant to Section 1115.5 of Title 22 of the Oklahoma Statutes or pursuant to any provisions of this title, except as provided in subparagraph b of this paragraph, a processing fee of Twenty-five Dollars ($25.00) for each such suspension or revocation as shown by the Department's records, or

b. if such privilege is suspended or revoked pursuant to the provisions of Section 6-205, 6-205.1, 7-608, 753, 754 or 761 of this title or pursuant to subsection A of Section 7-605 of this title for a conviction for failure to maintain the mandatory motor vehicle insurance required by law or pursuant to subsection B of Section 6-206 of this title for a suspension other than for points accumulation, a processing fee of Seventy-five Dollars ($75.00) for each such suspension or revocation as shown by the Department's records, and a special assessment trauma-care fee of Two Hundred Dollars ($200.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes for each suspension or revocation as shown by the records of the Department; and

3.  The person has paid to the Department a single reinstatement fee of Twenty-five Dollars ($25.00).

D.  Effective July 1, 2002, and for each fiscal year thereafter:

1.  Two Hundred Fifty Thousand Dollars ($250,000.00) of all monies collected each month pursuant to this section shall be apportioned as provided in Section 1104 of this title, except as otherwise provided in this section; and

2.  All other monies collected in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) each month shall be deposited in the General Revenue Fund.

Added by Laws 1982, c. 276, § 1, emerg. eff. May 18, 1982.  Amended by Laws 1983, c. 286, § 21, operative July 1, 1983; Laws 1984, c. 264, § 11, operative July 1, 1984; Laws 1986, c. 279, § 15, operative July 1, 1986; Laws 1987, c. 5, § 152, emerg. eff. March 11, 1987; Laws 1987, c. 226, § 5, operative July 1, 1987; Laws 1990, c. 219, § 39, eff. Jan. 1, 1991; Laws 1994, c. 218, § 6, eff. April 1, 1995; Laws 2001, c. 361, § 7, eff. July 1, 2001; Laws 2002, c. 474, § 5, emerg. eff. June 6, 2002; Laws 2004, c. 396, § 1, eff. Nov. 1, 2004; Laws 2004, c. 530, § 1, eff. Sept. 1, 2004; Laws 2004, c. 530, § 1, eff. Sept. 1, 2004.

§47-6-212.1.  Repealed by Laws 1994, c. 218, § 12, eff. April 1, 1995.

§47-6-212.2.  Required completion of alcohol and drug assessment and evaluation.

A.  Whenever the records of the Department of Public Safety reflect a conviction of a person pursuant to Section 11-902 of this title or an alcohol- or drug-related revocation or suspension of the driving privileges of that person pursuant to the provisions of paragraph 2 or 6 of subsection A of Section 6-205 or to Section 6-205.1, 6-206, 753, 754 or 761 of this title, the person shall participate in an alcohol and drug assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services for the purpose of evaluating the person's receptivity to treatment and prognosis.  As determined by the assessment, the person shall enroll in, attend and successfully complete the appropriate alcohol and drug substance abuse course certified by the Department of Mental Health and Substance Abuse Services or an alcohol or other drug treatment program or both.  The alcohol and drug substance abuse course shall consist of either ten (10) hours or twenty-four (24) hours of instruction and shall conform with the provisions of Section 3-453 of Title 43A of the Oklahoma Statutes.  No citizen shall be compelled to travel more than seventy (70) miles from the citizen's place of residence to attend a course or evaluation program required herein.  For purposes of this subsection, the requirement for alcohol and drug substance abuse evaluation shall be considered satisfied if the person is evaluated by an assessment agency or assessment personnel certified for that purpose, all recommendations identified by the evaluation are satisfied by the person, and a report of such evaluation and completion is presented to the court prior to sentencing and to the Department.

B.  The requirements of subsection A of this section shall be a condition for reinstatement of driving privileges, in addition to other conditions for driving privilege reinstatement provided by law.

Added by Laws 1985, c. 204, § 1, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 242, § 7, eff. Nov. 1, 1988; Laws 1990, c. 265, § 64, eff. Sept. 1, 1990; Laws 1993, c. 339, § 3, eff. Sept. 1, 1993; Laws 1996, c. 162, § 2, eff. Nov. 1, 1996; Laws 2000, c. 189, § 2, eff. July 1, 2000; Laws 2001, c. 27, § 4, eff. Nov. 1, 2001; Laws 2003, c. 178, § 2, eff. July 1, 2003.

§47-6-212.3.  Ignition interlock device.

A.  Whenever the records of the Department of Public Safety reflect:

1.  A second or subsequent conviction of a person for driving under the influence of alcohol or the combination of alcohol and any other intoxicating substance within five (5) years of a previous conviction for the same offense; or

2.  A person is classified as an excessive user of alcohol or of a combination of alcohol and any other intoxicating substance, and inimical to public safety, in accordance with rules promulgated by the Department,

the person shall, upon request for reinstatement of driving privileges from revocation or suspension based upon the conviction or the status as an excessive user, provide proof of installation of an ignition interlock device approved by the Board of Tests for Alcohol and Drug Influence, at the person's own expense, upon every motor vehicle operated by the person.

B.  The Department shall require, as a condition of reinstatement, the device to be installed upon any vehicle owned or leased, as reflected on the vehicle registration, by an employer of the person for use by the person, except when the employer requests the ignition interlock device not be installed.  The request shall be in writing and notarized on the official letterhead of the employer and provided by the person to the Department; provided, a request shall not be accepted by the Department under the following circumstances:

1.  When the person is self-employed or owns part or all of the company or corporation, or exercises control over some part of the business which owns or leases the vehicle; or

2.  When the person is employed by a relative who is within the first degree of consanguinity or who resides in the same household.

The person shall comply with all provisions of law and rule regarding ignition interlock devices.

C.  1.  The requirements of subsection A of this section shall be a prerequisite and condition for reinstatement of driving privileges, in addition to other conditions for driving privilege reinstatement provided by law or by rule of the Department.  The Department shall issue a restricted driver license to the person, upon payment of a restricted driver license fee of Fifty Dollars ($50.00) and all other appropriate fees by the person.  The restricted driver license and the driving record of the person shall indicate by an appropriate restriction that the person is only authorized to operate a vehicle upon which an ignition interlock is installed.  If the person is operating a motor vehicle owned or leased by an employer who has not given permission for an ignition interlock device to be installed, the employer shall provide the person with a letter, on official letterhead of the employer, which the person shall carry in his or her immediate possession at all times when operating a motor vehicle and shall display for examination and inspection upon demand of a peace officer.

2.  The restricted driver license fee authorized by this section shall be remitted to the State Treasurer to be credited to the Department of Public Safety Revolving Fund.  All monies accruing to the credit of the Department of Public Safety Revolving Fund from restricted driver license fees shall be budgeted and expended solely for the purpose of administering the provisions of this section.

3.  The installation of an ignition interlock device, as required by this subsection, shall not be construed to authorize the person to drive unless the person is otherwise eligible to drive.

D.  1.  Installation of an ignition interlock device pursuant to paragraph 1 of subsection A of this section shall be for a period of six (6) months which shall run concurrently with a court order, if any, for installation of an ignition interlock device pursuant to the same conviction.

2.  Installation of an ignition interlock device pursuant to paragraph 2 of subsection A of this section shall be for a period of twelve (12) months which shall run concurrently with a court order, if any, for installation of an ignition interlock device pursuant to a conviction which caused the person to be classified as an excessive user of alcohol or of a combination of alcohol and any other intoxicating substance.

E.  The person shall pay the monthly maintenance fee for each ignition interlock device installed pursuant to this section.  The person shall comply with all provisions of law regarding ignition interlock devices.

F.  The ignition interlock device provider shall make available to the Department regular reports of violations, if any, for each ignition interlock device installed pursuant to this section.

G.  Pursuant to Section 6-113 of Title 47 of the Oklahoma Statutes, the Department may revoke or suspend the driving privileges of the person for reports from the provider which indicate attempts by the person to operate a motor vehicle when the person is under the influence of alcohol.

H.  The Department shall promulgate rules necessary to implement and administer this section.

Added by Laws 2005, c. 167, § 1, eff. Nov. 1, 2005.  Amended by Laws 2005, c. 394, § 18, eff. Sept. 1, 2005.

§47-6-301.  Unlawful use of license or identification card.

It shall be unlawful for any person to commit any of the acts specified in paragraph 1 or 2 of this section in relation to an Oklahoma driver license or identification card authorized to be issued by the Department of Public Safety pursuant to the provisions of Sections 6-101 through 6-309 of this title or any driver license or other evidence of driving privilege or identification card authorized to be issued by the state of origin.

1.  It is a misdemeanor for any licensee:

a. to display or cause or permit to be displayed one's own license after such license has been suspended, revoked or canceled or to possess one's own license after having received notice of its suspension, revocation, or cancellation,

b. to lend one's own license or identification card to any other person or knowingly permit the use thereof by another,

c. to display or cause or permit to be displayed or to possess a license or identification card issued to oneself which bears altered information concerning the date of birth, expiration date, sex, height, eye color, weight or license or card number,

d. to fail or refuse to surrender to the Department upon its lawful demand any license or identification card which has been suspended, revoked or canceled,

e. to permit any unlawful use of a license or identification card issued to oneself,

f. to do any act forbidden or fail to perform any act required by this chapter, excepting those acts as provided in paragraph 2 of this section,

g. to display or represent as one's own, any license or identification card not issued to such person, unless under conditions provided in subparagraph e of paragraph 2 of this section, or

h. to add to, delete from, alter, or deface the required information on a driver license or identification card.

2.  It is a felony for any person:

a. to create, publish or otherwise manufacture an Oklahoma or other state license or identification card or facsimile thereof, or to create, manufacture or possess an engraved plate or other such device, card, laminate, digital image or file, or software  for the printing of an Oklahoma or other state license or identification card or facsimile thereof, except as authorized pursuant to this title,

b. to display or cause or permit to be displayed or to knowingly possess any state counterfeit or fictitious license or identification card,

c. to display or cause to be displayed or to knowingly possess any state license or identification card bearing a fictitious or forged name or signature,

d. to display or cause to be displayed or to knowingly possess any state license or identification card bearing the photograph of any person, other than the person named thereon as licensee,

e. to display or represent as one's own, any license or identification card not issued to him, for the purpose of committing a fraud in any commercial transaction or to mislead a peace officer in the performance of his duties, or

f. to use a false or fictitious name in any application for a license or identification card or to knowingly make a false statement or to knowingly conceal a material fact or otherwise commit a fraud in any such application.

3.  It is a felony for any employee or person authorized to issue or approve the issuance of licenses or identification cards under this title to knowingly issue or attempt to issue a license or identification card or to knowingly give approval for, cause, or attempt to cause a license or identification card to be issued:

a. to a person not entitled thereto,

b. bearing erroneous information thereon, or

c. bearing the photograph of a person other than the person named thereon.

Such conduct shall be grounds for termination of employment of the employee.

4.  The violation of any of the provisions of paragraph 1 of this section shall constitute a misdemeanor and shall, upon conviction thereof, be punishable by a fine of not less than Twentyfive Dollars ($25.00), nor more than Two Hundred Dollars ($200.00); the violation of any of the provisions of paragraph 2 or 3 of this section shall constitute a felony and shall, upon conviction thereof, be punishable by a fine not exceeding Ten Thousand Dollars ($10,000.00) or a term of imprisonment in the State Penitentiary not to exceed seven (7) years, or by both such fine and imprisonment.

5.  Notwithstanding any provision of this section, the Commissioner of the Department of Public Safety may, upon the request of the chief administrator of a law enforcement, military, or intelligence agency, authorize the issuance to and display, and possession by a person of a license which would otherwise be a violation of this section, for the sole purpose of aiding in a criminal investigation or a military or intelligence operation.  While acting pursuant to such authorization by the Commissioner, such person shall not be prosecuted for a violation under this section.  Upon termination of such investigation or operation or upon request of the Commissioner, the chief administrator shall forthwith cause such license to be returned to the Commissioner.

Added by Laws 1961, p. 351, § 6-301, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 131, § 1, emerg. eff. April 14, 1980; Laws 1985, c. 45, § 9, eff. Jan. 1, 1986; Laws 1990, c. 219, § 41, eff. Jan. 1, 1991; Laws 1997, c. 133, § 477, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 344, eff. July 1, 1999; Laws 2001, c. 216, § 2, eff. Nov. 1, 2001; Laws 2001, 1st Ex. Sess., c. 2, § 2, emerg. eff. Oct. 8, 2001; Laws 2002, c. 86, § 5, emerg. eff. April 17, 2002; Laws 2003, c. 392, § 18, eff. July 1, 2003; Laws 2004, c. 149, § 8, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 477 from July 1, 1998, to July 1, 1999.

§476302.  Making false affidavit perjury.

Any person who makes any false affidavit, or knowingly swears or affirms falsely to any matter or thing required by the terms of this chapter to be sworn to or affirmed, is guilty of perjury and upon conviction shall be punishable by fine or imprisonment as other persons committing perjury are punishable.

Laws 1961, p. 351, § 6302.

§47-6-303.  Driving without license or while license is canceled, denied, suspended, or revoked  Penalties.

A.  No person shall operate a motor vehicle upon the public roads, streets, highways, turnpikes or other public place of this state without having first procured a driver license for the class of vehicle being operated from the Oklahoma Department of Public Safety, except as herein specifically exempted.

Any violation of the provisions of this subsection shall constitute a misdemeanor and shall be punishable by a fine of not less than Fifty Dollars ($50.00) nor more than Three Hundred Dollars ($300.00) plus costs or by imprisonment for not more than thirty (30) days, or by both such fine and imprisonment.

B.  Any person who drives a motor vehicle on any public roads, streets, highways, turnpikes or other public place of this state at a time when the person's privilege to do so is canceled, denied, suspended or revoked or at a time when the person is disqualified from so doing shall be guilty of a misdemeanor and upon conviction shall be punished by a fine:

1.  For a first conviction, of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00);

2.  For a second conviction, of not less than Two Hundred Dollars ($200.00) and not more than Seven Hundred Fifty Dollars ($750.00); or

3.  For a third and subsequent conviction, of not less than Three Hundred Dollars ($300.00) and not more than One Thousand Dollars ($1,000.00),

or by imprisonment for not more than one (1) year or by both such fine and imprisonment.  Each act of driving on the highways as prohibited shall constitute a separate offense.

C.  Any person who drives a motor vehicle on any public roads, streets, highways, turnpikes or other public roads of this state at a time when the driving privilege of that person is canceled, denied, suspended or revoked, pursuant to paragraph 1 of subsection A of Section 6-205.1 of this title, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine:

1.  For a first conviction, of not less than Five Hundred Dollars ($500.00) and not more than One Thousand Dollars ($1,000.00);

2.  For a second conviction, of not less than One Thousand Dollars ($1,000.00) and not more than Two Thousand Dollars ($2,000.00); or

3.  For a third and subsequent conviction, of not less than Two Thousand Dollars ($2,000.00) and not more than Five Thousand Dollars ($5,000.00),

or by imprisonment for not more than one (1) year or by both such fine and imprisonment.  Each act of driving on the highways as prohibited shall constitute a separate offense.

D.  The Department upon receiving a record of conviction of an offense committed by any person whose license or privilege to operate motor vehicles is under suspension or revocation, shall extend the period of such suspension or revocation for an additional three-month period of time.  The additional orders of suspension or revocation shall be dated and become effective the day following the date terminating the prior order of suspension or revocation.

E.  The Department upon receiving a record of conviction of an offense committed by any person whose license or privilege to operate motor vehicles is under revocation, pursuant to paragraph 1, 2, or 3 of subsection A of Section 6-205.1 of this title, shall extend the period of such revocation for an additional four-month period of time.  The additional orders of revocation shall be dated and become effective the day following the date terminating the prior order of revocation.

F.  It shall be a misdemeanor, punishable by imprisonment for not less than seven (7) days, nor more than six (6) months or by a fine of not more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment for any person to apply for a renewal or a replacement license to operate a motor vehicle while the person's license, permit or other evidence of driving privilege is in the custody of a law enforcement officer or the Department.  A notice regarding this offense and the penalty therefor shall be included on the same form containing the notice of revocation issued by the officer.

G.  Any fine collected pursuant to a second or subsequent conviction as provided for in subsections B and C of this section, shall be deposited to the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes.

Added by Laws 1961, p. 351, § 6-303, eff. Sept. 1, 1961.  Amended by Laws 1967, c. 229, § 1, emerg. eff. May 2, 1967; Laws 1968, c. 176, § 1, emerg. eff. April 15, 1968; Laws 1982, c. 273, § 3, operative Oct. 1, 1982; Laws 1984, c. 254, § 3, eff. Nov. 1, 1984; Laws 1988, c. 242, § 8, eff. Nov. 1, 1988; Laws 1990, c. 219, § 42, eff. Jan. 1, 1991; Laws 1993, c. 97, § 5, eff. Sept. 1, 1993; Laws 2001, c. 337, § 1, eff. Nov. 1, 2001; Laws 2002, c. 86, § 6, emerg. eff. April 17, 2002; Laws 2004, c. 387, § 1, eff. Nov. 1, 2004; Laws 2005, c. 1, § 52, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 390, § 9 repealed by Laws 2005, c. 1, § 53, emerg. eff. March 15, 2005.

§476304.  Permitting unauthorized minor to drive.

No person shall cause or knowingly permit his child or ward under the age of sixteen years to drive a motor vehicle upon any highway when such minor is not authorized hereunder or in violation of any of the provisions of this chapter.

Laws 1961, p. 352, § 6304.

§476305.  Permitting unauthorized person to drive.

No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven upon any highway by any person who is not authorized hereunder or in violation of any of the provisions of this chapter.

Laws 1961, p. 352, § 6305.

§476306.  Employer permitting unlicensed or improperly licensed person to drive.

No employer shall permit a person to operate a motor vehicle under his control unless the person has a valid license for the class of vehicle being operated.

Amended by Laws 1990, c. 219, § 43, eff. Jan. 1, 1991.

§476307.  Liability for knowingly permitting the operation by a person not qualified.

Any person as herein defined, who is the owner of any motor vehicle and knowingly permits such motor vehicle to be operated by any person who is not qualified to operate a motor vehicle under the provisions of this act, shall be held civilly liable as a joint tortfeasor for any unlawful act committed by such operator.

Laws 1961, p. 352, § 6307.

§476308.  Penalty for misdemeanor.

A.  It is a misdemeanor for any person to violate any of the provisions of Section 6-101 et seq. of this title unless such violation is by Section 6-101 et seq. of this title or other law of this state declared to be a felony.

B.  Unless another penalty is in Section 6-101 et seq. of this title or by laws of this state provided, every person convicted of a misdemeanor for the violation of any provision of Section 6-101 et seq. of this title shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

C.  The Department of Public Safety may, in addition to the penalty above, suspend for a period not exceeding thirty (30) days the registration certificate of a motor vehicle owned by any person who permits said vehicle to be used in violation of Section 6304, 6305 or 6306 of this title.  The Department may suspend, for a period of not to exceed six (6) months, the registration certificate of any motor vehicle, when the owner permits said vehicle to be operated by an individual whose driving privilege is under denial, cancellation, suspension or revocation.

Laws 1961, p. 352, § 6-308, eff. Sept. 1, 1961; Laws 1992, c. 217, § 15, eff. July 1, 1992.

§47-6-309.  Operation of Class D motor vehicle under Class A, B or C commercial license.

Notwithstanding any other provision of law, any person who lawfully possesses a valid Oklahoma Class A, B or C commercial license shall be entitled to operate a Class D motor vehicle or motorcycle or motor-driven cycle in accordance with the driver license granted and the endorsements thereon until the expiration of said license, except for any period of time in which the license has been canceled, suspended or revoked.

Added by Laws 1990, c. 219, § 45, eff. Jan. 1, 1991.  Amended by Laws 1992, c. 217, § 16, eff. July 1, 1992; Laws 1993, c. 97, § 6, eff. Sept. 1, 1993; Laws 1995, c. 23, § 10, eff. Nov. 1, 1995; Laws 2004, c. 521, § 6, eff. Nov. 1, 2004.

§477101.  Commissioner of public safety to administer chapter.

(a) The Commissioner of Public Safety shall administer and enforce the provisions of this chapter and may make rules and regulations necessary for its administration.

(b) The Commissioner shall provide for hearings upon request of persons aggrieved by orders or acts of the Commissioner under the provisions of this act.

(c) The Commissioner shall prescribe and provide suitable forms requisite or deemed necessary for the purposes of this chapter.

Laws 1961, p. 352, § 7101.

§477102.  Court review.

Any order or act of the Department of Public Safety under the provisions of this chapter shall be subject to review, at the instance of any party in interest, by appeal to the district court as provided for in Section 6-211 of this title.

Added by Laws 1961, p. 353, § 7102, eff. Sept. 1, 1961.  Amended by Laws 2000, c. 189, § 3, eff. July 1, 2000.

§477201.  Application of Article II.

The provisions of this chapter, requiring deposit of security, filing of proof of financial responsibility, and suspensions for failure to deposit security or file proof of financial responsibility, subject to certain exemptions, shall apply to the driver and owner of any vehicle of a type subject to registration under the motor vehicle laws of this state which is in any manner involved in an accident upon the highways and elsewhere throughout the state, which accident has resulted in bodily injury to or death of any person or damage to the property of any one person in excess of Three Hundred Dollars ($300.00).

Laws 1961, p. 353, § 7201; Laws 1965, c. 187, § 1, emerg. eff. June 8, 1965; Laws 1972, c. 160, § 1; Laws 1980, c. 100, § 1, eff. Oct. 1, 1980; Laws 1980, c. 235, § 1, eff. Jan. 1, 1981.

§477202.  Department to determine amount of security required  Notices.

(a) The Department, not less than twenty (20) days after receipt of a report of an accident as described in the preceding section, shall determine the amount of security which shall be sufficient in its judgment to satisfy any judgment or judgments for damages resulting from such accident as may be recovered against each driver or owner. Such determination shall not be made with respect to drivers or owners who are exempt under succeeding sections of this chapter from the requirements as to security and suspension.

(b) The Department shall determine the amount of security deposit required of any person upon the basis of the reports or other information submitted.  In the event a person involved in an accident as described in this chapter fails to make a report or submit information indicating the extent of his injuries or the damage to his property within fifty (50) days after the accident and the Department does not have sufficient information on which to base an evaluation of such injuries or damage, then the Department after reasonable notice to such person, if it is possible to give such notice, otherwise without such notice, shall not require any deposit of security for the benefit or protection of such person.

(c) The Department not less than fifty (50) days after receipt of report of any accident referred to herein and upon determining the amount of security to be required of any person involved in such accident or to be required of the owner of any vehicle involved in such accident shall give written notice pursuant to the provisions of Section 2116 of this title to every such person of the amount of security required to be deposited by him and that an order of suspension will be made to become effective upon the expiration of ten (10) days after the sending of such notice unless within said time security be deposited as required by said notice.

Amended by Laws 1986, c. 279, § 17, operative July 1, 1986.

§477203.  Exceptions to requirement of security.

The requirements as to security, proof of financial responsibility, and suspension in this article shall not apply:

1.  To the driver or owner if the owner had in effect at the time of the accident an automobile liability policy or bond with respect to the vehicle involved in the accident, except that a driver shall not be exempt under this paragraph if at the time of the accident the vehicle was being operated without the owner's permission, express or implied;

2.  To the driver, if not the owner of the vehicle involved in the accident, if there was in effect at the time of the accident an automobile liability policy or bond with respect to his driving of vehicles not owned by him;

3. To a driver or owner whose liability for damages resulting from the accident is, in the judgment of the Department, covered by any other form of liability insurance policy or bond;

4.  To any person qualifying as a selfinsurer under Section 7503 or to any person operating a vehicle for such selfinsurer;

5.  To the driver or the owner of a vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than such driver or owner;

6.  To the driver or owner of a vehicle which at the time of the accident was parked, unless such vehicle was parked at a place where parking was at the time of the accident prohibited under any applicable law or ordinance;

7.  To the owner of a vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such vehicle without such permission;

8.  To the owner of a vehicle involved in an accident if at the time of the accident such vehicle was owned by or leased to the United States, this state or any political subdivision of this state or a municipality thereof, or to the driver of such vehicle if operating such vehicle with permission; or

9.  To the driver or the owner of a vehicle in the event at the time of the accident the vehicle was being operated by or under the direction of a police officer who, in the performance of his duties, shall have assumed custody of such vehicle.

Laws 1961, p. 354, § 7203; Laws 1965, c. 187, § 2, emerg. eff. June 8, 1965.

§477204.  Requirements as to policy or bond.

A.  No policy or bond shall be effective under Section 7203 of this title unless issued by an insurance company or surety company authorized to do business in this state, except as provided in subsection B of this section, nor unless such policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than the following:

1.  For policies or bonds issued or renewed before April 1, 2005, Ten Thousand Dollars ($10,000.00) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than Twenty Thousand Dollars ($20,000.00) because of bodily injury to or death of two or more persons in any one accident, and if the accident has resulted in injury to or destruction of property to a limit of not less than Ten Thousand Dollars ($10,000.00) because of injury to or destruction of property of others in any one accident;

2.  For policies or bonds issued or renewed on or after April 1, 2005, Twenty-five Thousand Dollars ($25,000.000) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than Fifty Thousand Dollars ($50,000.00) because of bodily injury to or death of two or more persons in any one accident, and if the accident has resulted in injury to or destruction of property to a limit of not less than Twenty-five Thousand Dollars ($25,000.00) because of injury to or destruction of property of others in any one accident.

B.  No policy or bond shall be effective under Section 7203 of this title with respect to any vehicle which was not registered in this state or was a vehicle which was registered elsewhere than in this state at the effective date of the policy or bond or the most recent renewal thereof, unless the insurance company or surety company issuing such policy or bond is authorized to do business in this state, or if said company is not authorized to do business in this state, unless it shall execute a power of attorney authorizing the Commissioner to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident.

C.  The Department may rely upon the accuracy of the information in a required report of an accident as to the existence of insurance or a bond unless and until the Department has reason to believe that the information is erroneous.

Added by Laws 1961, p. 355, § 7204, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 235, § 2, eff. Jan. 1, 1981; Laws 2004, c. 519, § 31, eff. Nov. 1, 2004.

§477205.  Form and amount of security.

(a) The security required under this chapter shall be in such form and in such amount as the Department may require, but in no case in excess of the limits specified in section 7204 in reference to the acceptable limits of a policy or bond.

(b) Every depositor of security shall designate in writing every person in whose name such deposit is made and may at any time change such designation, but any single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

Laws 1961, p. 355, § 7205.

§477206.  Failure to deposit security and file proof of financial responsibility.

In the event that any person required to deposit security and file proof of financial responsibility under this chapter fails to deposit such security and file such proof of financial responsibility within ten (10) days after the Department has sent the notice as hereinbefore provided, the Department shall thereupon suspend:

1.  The license and all registrations of each driver in any manner involved in the accident;

2.  The license and all registrations of all vehicles owned by the owner on or after the effective date of the suspension order of each vehicle involved in such accident, and any other vehicles thereafter acquired and registered in the name of the owner thereof, of a type subject to registration under the laws of this state;

3.  If the driver is a nonresident, the privilege of operating a vehicle within this state;

4.  If such owner is a nonresident, the privilege of operating any vehicle owned by him on or after the effective date of the suspension order.

Such suspensions shall be made in respect to persons required by the Department to deposit security who fail to deposit such security, except as otherwise provided under succeeding sections of this chapter.

§477207.  Release from liability.

(a) A person shall be relieved from the requirement for deposit of security for the benefit or protection of another person injured or damaged in the accident, provided he has given proof of financial responsibility, in the event he is released from liability by such other person.

(b) A covenant not to sue shall relieve the parties thereto as to each other from the security requirements of this chapter.

(c) In the event the department has evaluated the injuries or damage to any minor in an amount not more than Two Hundred Dollars ($200.00), the Department may accept, for the purposes of this article only, evidence of a release from liability executed by a natural guardian or a legal guardian on behalf of such minor without the approval of any court or judge.

Laws 1961, p. 355, § 7207; Laws 1965, c. 187 § 4, emerg. eff. June 8, 1965.

§477208.  Adjudication of nonliability.

A person shall be relieved from the requirement for deposit of security in respect to a claim for injury or damage arising out of the accident in the event such person has been finally adjudicated not to be liable in respect to such claim.

Laws 1961, p. 356, § 7208.

§477209.  Agreements for payment of damages.

(a) Any two or more of the persons involved in or affected by an accident as described in Section 7201 may at any time enter into a written agreement for the payment of an agreed amount with respect to all claims of any of such persons because of bodily injury to or death or property damage arising from such accident, which agreement may provide for payment in installments, and may file a signed copy thereof with the Department.

(b) The Department, to the extent provided by any such written agreement filed with it, shall not require the deposit of security and shall terminate any prior order of suspension, provided that proof of financial responsibility has been filed, or, if security has previously been deposited, the Department shall immediately return such security to the depositor or his personal representative.

(c) In the event of a default in any payment under such agreement and upon notice of such default the Department shall take action suspending the license and registration of such person in default as would be appropriate in the event of failure of such person to deposit security when required under this chapter.

(d) Such suspension shall remain in effect and such license and registration shall not be restored unless and until:

1.  Security is deposited and proof of financial responsibility is filed as required under this chapter, the security to be in such amount as the Department may then determine, or

2.  When, following any such default and suspension, the person in default has paid the balance of the agreed amount, or

3.  One (1) year has elapsed following the effective date of such suspension and evidence satisfactory to the Department has been filed with it that during such period no action at law upon such agreement has been instituted and is pending.

Laws 1961, p. 356, § 7209; Laws 1965, c. 187, § 5, emerg. eff. June 8, 1965.

§477210.  Payment upon judgment.

The payment of a judgment arising out of an accident or the payment upon such judgment of an amount equal to the maximum amount which could be required for deposit under this article shall, for the purposes of this article, release the judgment debtor from the liability evidenced by such judgment, provided that he has filed proof of financial responsibility.

Laws 1961, p. 356, § 7210; Laws 1965, c. 187, § 6, emerg. eff. June 8, 1965.

§477211.  Termination of security requirement.

The Department, if satisfied as to the existence of any fact which under Sections 7207, 7208, 7209 or 7210 would entitle a person to be relieved from the security requirements of this chapter, shall not require the deposit of security by the person so relieved from such requirement and shall terminate any prior order of suspension in respect to such person, provided that he has filed proof of financial responsibility, or, if security has previously been deposited by such person, the Department shall immediately return such deposit to such person or to his personal representative.

Laws 1961, p. 356, § 7211; Laws 1965, c. 187, § 7, emerg. eff. June 8, 1965.

§477212.  Duration of suspension.

Unless a suspension is terminated under other provisions of this chapter, any order of suspension by the Department under this chapter shall remain in effect and no license shall be renewed for or issued to any person whose license is so suspended and no registration shall be renewed for or issued to any person whose vehicle registration is so suspended until

1.  Such person shall deposit and file or there shall be deposited and filed on his behalf the security and proof of financial responsibility required under this chapter, or

2.  One (1) year shall have elapsed following the date of such suspension and evidence satisfactory to the Department has been filed with it that during such period no action for damages arising out of the accident resulting in such suspension has been instituted, provided that such person has filed the required proof of financial responsibility.

An affidavit of the applicant that no action at law for damages arising out of the accident has been filed against him or, if filed, that it is not still pending shall be prima facie evidence of that fact.  The Department may take whatever steps are necessary to verify the statement set forth in any said affidavit.

Laws 1961, p. 356, § 7212; Laws 1965, c. 187, § 8, emerg. eff. June 8, 1965.

§477213.  Application to nonresidents, unlicensed drivers, unregistered vehicles and accidents in other states.

(a) In case the driver or the owner of a vehicle of a type subject to registration under the laws of this state involved in an accident within this state has no license or registration in this state, then such driver shall not be allowed a license, nor shall such owner be allowed to register any vehicle in this state, until he has complied with the requirements of this chapter to the same extent that would be necessary if, at the time of the accident, he had held a license or been the owner of a vehicle registered in this state.

(b) When a nonresident's operating privilege is suspended pursuant to Section 7206, the Department shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection (c) of this section.

(c) Upon receipt of such certification that the operating privilege of a resident of this state has been suspended or revoked in any such other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, or for failure to give and maintain proof of financial responsibility, under circumstances which would require the Department to suspend a nonresident's operating privilege had the accident occurred in this state, the Department shall suspend the license of such resident if he was the driver, and all of his registrations if he was the owner of a motor vehicle involved in such accident.  Such suspension shall continue until such resident furnishes evidence of his compliance with the law of such other state relating to the deposit of such security or files proof of financial responsibility.

Laws 1961, p. 357, § 7213; Laws 1965, c. 187, § 9, emerg. eff. June 8, 1965.

§477214.  Authority of Department to decrease amount of security.

The Department may reduce the amount of security ordered in any case within six (6) months after the date of the accident if in its judgment the amount ordered is excessive.  In case the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith.

Laws 1961, p. 357, § 7214.

§477215.  Correction of action of department.

Whenever the Department has taken any action or has failed to take any action under this chapter by reason of having received erroneous information or by reason of having received no information, then upon receiving correct information within one (1) year after the date of an accident the Department shall take appropriate action to carry out the purposes and effect of this chapter.  The foregoing shall not, however, be deemed to require the Department to reevaluate the amount of any deposit required under this article.

Laws 1961, p. 357, § 7215.

§47-7-216.  Custody of security.

The Department shall place any negotiable security, or security issued in bearer form, deposited with it under this chapter in the custody of the State Treasurer.  Receipts or other documents evidencing the existence of a security shall be retained by the Department.

Added by Laws 1961, p. 357, § 7-216, eff. Sept. 1, 1961.  Amended by  Laws 1998, c. 85, § 2, eff. July 1, 1998.

§477217.  Disposition of security.

Such security shall be applicable and available only

1.  For the payment of any settlement agreement covering any claim arising out of the accident upon instruction of the person who made the deposit, or

2.  For the payment of a judgment or judgments, rendered against the person required to make the deposit, for damages arising out of the accident in an action at law begun not later than one (1) year after the deposit of such security, or within one (1) year after the date of deposit of any security following failure to make payments under an agreement to pay.

Laws 1961, p. 357, § 7217.

§477218.  Return of deposit.

Upon the expiration of one (1) year from the date of any deposit of security, any security remaining on deposit shall be returned to the person who made such deposit or to his personal representative if an affidavit or other evidence satisfactory to the Department has been filed with it:

1.  That no action for damages arising out of the accident for which deposit was made is pending against any person on whose behalf the deposit was made, and

2.  That there does not exist any unpaid judgment rendered against any such person in such an action.

The foregoing provisions of this section shall not be construed to limit the return of any deposit of security under any other provision of this chapter authorizing such return.

Laws 1961, p. 357, § 7218.

§477219.  Matters not to be evidence in civil suits.

The report required following an accident, the action taken by the Department pursuant to this chapter, the findings, if any, of said Department upon which such action is based, and the security filed as provided in this chapter shall not be referred to in any way and shall not be any evidence of the negligence or due care of either party at the trial of any action at law to recover damages.

Laws 1961, p. 358, § 7219.

§477301.  Application of Article III.

The provisions of this chapter requiring the deposit of proof of financial responsibility, subject to certain exemptions, shall apply with respect to persons who are required to deposit security under the provisions of Article II, or persons who have been convicted of or forfeited bail for certain offenses under motor vehicle laws or who have failed to pay judgments upon causes of action arising out of ownership, maintenance or use of vehicles of a type subject to registration under the laws of this state.  Provided, that the provisions of this article shall not apply to any situation in which the license of a driver or owner of a motor vehicle has been suspended, not arising under the conditions specified in Section 7201 of this title.

Laws 1961, p. 358, § 7301; Laws 1965, c. 187, § 10, emerg. eff. June 8, 1965; Laws 1976, c. 224, § 1; Laws 1994, c. 181, § 2, eff. Sept. 1, 1994.

§47-7-302.  Meaning of "proof of financial responsibility".

The term "proof of financial responsibility" as used in this title shall mean proof of ability to respond in damages for liability, on account of collisions occurring subsequent to the effective date of the proof, arising out of the ownership, maintenance or use of a vehicle of a type subject to registration under the laws of this state, in the amount of at least Twenty-five Thousand Dollars ($25,000.00) because of bodily injury to or death of one person in any one collision, and, subject to the limit for one person, in the amount of at least Fifty Thousand Dollars ($50,000.00) because of bodily injury to or death of two or more persons in any one collision, and in the amount of at least Twenty-five Thousand Dollars ($25,000.00) because of injury to or destruction of property of others in any one collision.  Wherever used in this title, the terms "proof of financial responsibility" or "proof" shall be synonymous.

Added by Laws 1961, p. 358, § 7302, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 235, § 3, eff. Jan. 1, 1981; Laws 1994, c. 181, § 3, eff. Sept. 1, 1994; Laws 2005, c. 394, § 4, emerg. eff. June 6, 2005.

§477303.  Meaning of "judgment" and "state".

The following words and phrases when used in this chapter shall, for the purpose of this article, have the meanings respectively ascribed to them in this section:

1.  The term "judgment" shall mean: Any judgment which shall have become final by expiration without appeal in the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance or use of any vehicle of a type subject to registration under the laws of this state, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages.

2.  The term "state" shall mean: Any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

Laws 1961, p. 358, § 7303.

§477304.  Proof required upon certain convictions.

Whenever, under any law of this state, the license of any person is suspended or revoked by reason of a conviction or a forfeiture of bail, the Department shall suspend the registration of all vehicles registered in the name of such person as owner, except that (a) if such owner has previously given or shall immediately give and thereafter maintains proof of financial responsibility with respect to all such vehicles registered by such person as the owner, the Department shall not suspend such registration unless otherwise required by law; (b) if a conviction arose out of the operation, with permission, of a vehicle owned by or leased to the United States, this state or any political subdivision of this state or a municipality thereof, the Department shall suspend or revoke such license only with respect to the operation of vehicles not so owned or leased and shall not suspend the registration of any vehicle so owned or leased.

Laws 1961, p. 358, § 7304; Laws 1994, c. 181, § 4, eff. Sept. 1, 1994.

§477305.  Suspension until proof furnished.

The suspension or revocation required by this article shall remain in effect and the Department shall not issue to such person any new or renewal of license or register or reregister in the name of such person as owner any such vehicle until permitted under the motor vehicle laws of this state, and not then unless and until such person shall give and thereafter maintain proof of financial responsibility.

Laws 1961, p. 359, § 7305; Laws 1994, c. 181, § 5, eff. Sept. 1, 1994.

§477306.  Action in respect to unlicensed person.

If a person has no license, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license, or for driving a motor vehicle upon the highways without being licensed to do so, or for driving an unregistered vehicle upon the highways, no license shall be thereafter issued to such person and no such vehicle shall continue to be registered or thereafter be registered in the name of such person as owner unless he shall give and thereafter maintain proof of financial responsibility.

Laws 1961, p. 359, § 7306; Laws 1994, c. 181, § 6, eff. Sept, 1, 1994.

§477307.  Action in respect to nonresidents.

Whenever the Department suspends or revokes a nonresident's operating privilege by reason of a conviction or forfeiture of bail, such privilege shall remain so suspended or revoked unless such person shall have previously given or shall immediately give and thereafter maintain proof of financial responsibility.

Laws 1961, p. 359, § 7307; Laws 1994, c. 181, § 7, eff. Sept. 1, 1994.

§477308.  When courts to report nonpayment of judgments.

Whenever any person fails within thirty (30) days to satisfy any judgment, then upon the written request of the judgment creditor or his attorney it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which any such judgment is rendered within this state to forward to the Department immediately upon such request a certified copy of such judgment.

Laws 1961, p. 359, § 7308.

§477309.  Further action with respect to nonresidents.

If the defendant named in any certified copy of a judgment reported to the Department is a nonresident, the Department shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registrations of the state of which the defendant is a resident.

Laws 1961, p. 359, § 7309.

§477310.  Suspension for nonpayment of judgments.

The Department upon receipt of a certified copy of a judgment and a certificate of facts relative to such judgment, on a form provided by the Department, shall forthwith suspend the license and registration and any nonresident's operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this chapter.

Laws 1961, p. 359, § 7310.

§477311.  Exception in relation to government vehicles.

The provisions of Section 7310 shall not apply with respect to any such judgment arising out of an accident caused by the ownership or operation, with permission, of a vehicle owned or leased to the United States, this state or any political subdivision of this state or a municipality thereof.

Laws 1961, p. 359, § 7311.

§477312.  Exception when consent granted by judgment creditor.

If the judgment creditor consents in writing, in such form as the Department may prescribe, that the judgment debtor be allowed license and registration or nonresident's operating privilege, the same may be allowed by the Department, in its discretion, for six (6) months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in Section 7317, provided the judgment debtor furnishes proof of financial responsibility.

Laws 1961, p. 359, § 7312.

§477313.  Exception when insurer liable.

No license, registration or nonresident's operating privilege of any person shall be suspended under the provisions of this chapter if the Department shall find that an insurer was obligated to pay the judgment upon which suspension is based, at least to the extent and for the amounts required in this chapter, but has not paid such judgment for any reason.  A finding by the Department that an insurer is obligated to pay a judgment shall not be binding upon such insurer and shall have no legal effect whatever except for the purpose of administering this section.  Whenever in any judicial proceedings it shall be determined by any final judgment, decree or order that an insurer is not obligated to pay any such judgment, the Department, notwithstanding any contrary finding theretofore made by it, shall forthwith suspend the license and registration and any nonresident's operating privilege of any person against whom such judgment was rendered, as provided in Section 7310.

Laws 1961, p. 360, § 7313.

§477314.  Suspension to continue until judgments paid and proof given.

Such license, registration and nonresident's operating privilege shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment is stayed, satisfied in full or to the extent hereinafter provided and until the said person gives proof of financial responsibility subject to the exemptions stated in Sections 7312, 7313 and 7317.

Laws 1961, p. 360, § 7314.

§477315.  Discharge in bankruptcy.

A discharge in bankruptcy following the rendering of any such judgment shall relieve the judgment debtor from the security requirements which are the subject of the discharge in bankruptcy, but shall not relieve the judgment debtor from any of the other requirements of this chapter.

Added by Laws 1961, p. 360, § 7315, eff. Sept. 1, 1961.  Amended by Laws 2000, c. 189, § 4, eff. July 1, 2000.

§47-7-316.  Payments sufficient to satisfy requirements.

A.  Judgments herein referred to shall, for the purpose of this chapter only, be deemed satisfied:

1.  When at least Twenty-five Thousand Dollars ($25,000.00) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one collision;

2.  When, subject to the minimum limit of Twenty-five Thousand Dollars ($25,000.00) because of bodily injury to or death of one person, the sum of at least Fifty Thousand Dollars ($50,000.00) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one collision; or

3.  When at least Twenty-five Thousand Dollars ($25,000.00) has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one collision.

B.  Provided, however, payments made in settlements of any claims because of bodily injury, death or property damage arising from the collision shall be credited in reduction of the amounts provided for in this section.

Added by Laws 1961, p. 360, § 7-316, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 235, § 4, eff. Jan. 1, 1981; Laws 2005, c. 394, § 5, emerg. eff. June 6, 2005.

§477317.  Installment payment of judgments  Default.

(a) A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b) The Department shall not suspend a license, registration or nonresident's operating privilege and shall restore any license, registration or nonresident's operating privilege suspended following nonpayment of a judgment when the judgment debtor gives proof of financial responsibility and obtains such an order permitting the payment of such judgment in installments, and while the payment of any said installments is not in default.

Laws 1961, p. 360, § 7317.

§477318.  Action if breach of agreement.

In the event the judgment debtor fails to pay any installment as specified by such order, then upon notice of such default the Department shall forthwith suspend the license, registration or nonresident's operating privilege of the judgment debtor until such judgment is satisfied, as provided in this chapter.

Laws 1961, p. 360, § 7318.

§47-7-319.  Repealed by Laws 2003, c. 279, § 15, emerg. eff. May 26, 2003.

§477320.  Alternate methods of giving proof.

Proof of financial responsibility when required under this article, with respect to such a vehicle or with respect to a person who is not the owner of such a vehicle, may be given by filing:

1.  A certificate of insurance as provided in Section 7321 or Section 7322 of this title;

2.  A bond as provided in Section 7327 of this title;

3.  A certificate of deposit of money or securities as provided in Section 7330 of this title; or

4.  A certificate of selfinsurance, as provided in Section 7503 of this title, supplemented by an agreement by the selfinsurer that, with respect to accidents occurring while the certificate is in force, he will pay the same amounts that an insurer would have been obliged to pay under an owner's motor vehicle liability policy if it had issued such a policy to said selfinsurer.

Laws 1961, p. 361, § 7320; Laws 1994, c. 181, § 9, eff. Sept. 1, 1994.

§477321.  Certificate of insurance as proof.

Proof of financial responsibility required by this article may be furnished by filing with the Department the written certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility.  Such certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.  The provisions of this section shall not be construed to apply to persons found to be in violation of Article VI of this chapter.

Laws 1961, p. 361, § 7321; Laws 1994, c. 181, § 10, eff. Sept. 1, 1994.

§477322.  Certificate furnished by nonresident as proof.

A nonresident may give proof of financial responsibility by filing with the Department a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the vehicle or vehicles owned by such nonresident is registered, or in the state in which such nonresident resides, if he does not own a vehicle, provided such certificate otherwise conforms with the provisions of this chapter, and the Department shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

1.  Said insurance carrier shall execute a power of attorney authorizing the Commissioner to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state;

2.  Said insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued therein.

Laws 1961, p. 361, § 7322.

§477323.  Default by nonresident insurer.

If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the Department shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

Laws 1961, p. 361, § 7323.

§477324.  Motor vehicle liability policies - Contents and coverages.

(a)  Certification.  A "motor vehicle liability policy" as the term is used in this article shall mean an "owner's policy" or an "operator's policy" of liability insurance, certified as provided in Section 7321 or Section 7322 of this title as proof of financial responsibility, and issued, except as otherwise provided in Section 7322 of this title, by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named therein as insured.

(b)  Owner's policy.  Such owner's policy of liability insurance:

1.  Shall designate by explicit description or by appropriate reference all vehicles with respect to which coverage is thereby to be granted; and

2.  Shall insure the person named therein and any other person except as herein provided, as insured, using any such vehicle or vehicles with the express or implied permission of such named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of such vehicle or vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interest and costs, with respect to each such vehicle, as follows:  Twenty-five Thousand Dollars ($25,000.00) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, Fifty Thousand Dollars ($50,000.00) because of bodily injury to or death of two or more persons in any one accident, and Twenty-five Thousand Dollars ($25,000.00) because of injury to or destruction of property of others in any one accident.

3.  May by agreement in a separate written endorsement between any named insured and the insurer exclude as insured any person or persons designated by name from coverage under the policy.

(c)  Operator's policy.  Such operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon him by law for damages arising out of the use by him of any motor vehicle not owned by him, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(d)  Required statements in policies.  Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this title.

(e)  Policy need not insure workmen's compensation.  Such motor vehicle liability policy need not insure any liability under any workmen's compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of any such vehicle nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

(f)  Provisions incorporated in policy.  Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

1.  The liability of the insurance carrier with respect to the insurance required by this title shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; said policy may not be canceled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his behalf and no violation of said policy shall defeat or void said policy.

2.  The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage.

3.  The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in paragraph 2 of subsection (b) of this section.

4.  The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of this title shall constitute the entire contract between the parties.

(g)  Excess or additional coverage.  Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to the provisions of this title.  With respect to a policy which grants such excess or additional coverage, the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

(h)  Reimbursement provision permitted.  Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this title.

(i)  Proration of insurance permitted.  Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

(j)  Multiple policies.  The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

(k)  Binders.  Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

Added by Laws 1961, p. 361, § 7324, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 235, § 5, eff. Jan. 1, 1981; Laws 1994, c. 181, § 11, eff. Sept. 1, 1994; Laws 2004, c. 519, § 32, eff. Nov. 1, 2004.

§477325.  Notice of cancellation or termination of certified policy.

When an insurance carrier has certified a motor vehicle liability policy under Section 7321 or Section 7322 of this title, a notice of cancellation or termination of the insurance so certified shall not be effective unless filed with the Department, within fifteen (15) days after such termination or cancellation except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any vehicle designated in both certificates.

Amended by Laws 1982, c. 355, § 3, operative July 1, 1982.

§477326.  Articles not to affect other policies.

(a)  This article and Article II of this chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform with the requirements of this article and Article II of this chapter, may be certified as proof of financial responsibility under this article and Article II of this chapter.

(b)  This article and Article II of this chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of vehicles not owned by the insured.

Laws 1961, p. 363, § 7326; Laws 1994, c. 181, § 12, eff. Sept. 1, 1994.

§47-7-327.  Repealed by Laws 2003, c. 279, § 15, emerg. eff. May 26, 2003.

§47-7-328.  Repealed by Laws 2003, c. 279, § 15, emerg. eff. May 26, 2003.

§47-7-329.  Repealed by Laws 2003, c. 279, § 15, emerg. eff. May 26, 2003.

§47-7-330.  Cash or certificate of deposit as proof.

Proof of financial responsibility may be evidenced by the certificate of the Department of Public Safety that the person named therein has deposited with the Department at least Seventy-five Thousand Dollars ($75,000.00) in cash, or a certificate of deposit issued by a financial institution located in Oklahoma in an amount of at least Seventy-five Thousand Dollars ($75,000.00).  The Department shall deposit any cash it receives for this purpose in a special account of the Department which shall be held in escrow until necessary to pay judgments as described in Section 7-331 of this title.  The Department shall obtain a written acknowledgment from any financial institution issuing a certificate of deposit which is used for the purpose of this section, showing the certificate of deposit has been pledged to the Department for this purpose.  The Department shall not accept any deposit and issue a certificate therefor and the Department shall not accept the certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

Added by Laws 1961, p. 363, § 7-330, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 235, § 6, eff. Jan. 1, 1981; Laws 1998, c. 85, § 3, eff. July 1, 1998; Laws 2005, c. 394, § 6, emerg. eff. June 6, 2005.

§47-7-331.  Application of deposit.

Such deposit shall be held by the Department to satisfy, in accordance with the provisions of this chapter, any execution on a judgment issued against such a person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a vehicle of a type subject to registration under the laws of this state after such deposit was made.  Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

Added by Laws 1961, p. 364, § 7-331, eff. Sept. 1, 1961.  Amended by Laws 1998, c. 85, § 4, eff. July 1, 1998.

§477332.  Owner may give proof for others.

The owner of a motor vehicle may give proof of financial responsibility on behalf of his employee or a member of his immediate family or household in lieu of the furnishing of proof by any said person.  The furnishing of such proof shall permit such person to operate only a motor vehicle covered by such proof.  The Department shall endorse appropriate restrictions on the face of the license held by such person, or may issue a new license containing such restrictions.

Laws 1961, p. 364, § 7332. Laws 1961, p. 364, § 7332.

§477333.  Substitution of proof.

The Department shall consent to the cancellation of any bond or certificate of insurance or the Department shall direct and the State Treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.

Laws 1961, p. 364, § 7333.

§477334.  Other proof may be required.

Whenever any proof of financial responsibility filed under the provisions of this chapter no longer fulfills the purposes for which required, the Department shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration pending the filing of such other proof.

Laws 1961, p. 364, § 7334.

§477335.  Duration of proof  When proof may be canceled or returned.

(a)  The Department shall upon request consent to the immediate cancellation of any bond or the Department shall direct and the State Treasurer shall return to the person entitled thereto any money or securities deposited pursuant to this article or Article II of this chapter as proof of financial responsibility, or the Department shall waive the requirement of filing proof, in any of the following events:

1.  In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

2.  In the event the person who has given proof surrenders his license and registration to the Department.

(b)  Provided, however, that the Department shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon any such liability is then unsatisfied, or in the event the person who has filed such bond or deposited such money or securities has within one (1) year immediately preceding such request been involved as a driver or owner in any motor vehicle accident resulting in injury or damage to the person or property of others.  An affidavit of the applicant as to the nonexistence of such facts, or that he has been released from all of his liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the Department.

Laws 1961, p. 365, § 7335; Laws 1994, c. 181, § 13, eff. Sept. 1, 1994.

§47-7-401.  Repealed by Laws 2003, c. 279, § 15, emerg. eff. May 26, 2003.

§477402.  Surrender of license and registration.

(a) Any person whose license or registration shall have been suspended under any provision of this act, or whose policy of insurance or bond, when required under this act, shall have been canceled or terminated, shall immediately return his license and registration to the Department.  If any person shall fail to return to the Department the license or registration as provided herein, the Department shall forthwith direct any peace officer to secure possession thereof and to return the same to the Department.

(b) Any person willfully failing to return license or registration as required in paragraph (a) of this section shall be fined not more than Five Hundred Dollars ($500.00) or imprisoned not to exceed thirty (30) days, or both.

Laws 1961, p. 365, § 7402.

§477403.  Forged proof.

Any person who shall forge, or, without authority, sign any evidence of proof of financial responsibility, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned for not more than one (1) year, or both.

Laws 1961, p. 365, § 7403; Laws 1994, c. 181, § 14, eff. Sept. 1, 1994.

§477404.  Reciprocity.

(a) The Department is hereby authorized to enter into, negotiate, and execute reciprocal compacts and agreements with the proper authorities, bureaus or divisions of other states regarding the use, application and operation of the financial responsibility provisions of this Code.

(b) Such compacts and agreements shall grant to the residents of other states privileges substantially like and equal to those granted by such states to residents of Oklahoma; provided that such compacts and agreements shall not supersede or suspend any laws, rules or regulations of the State of Oklahoma applying to vehicles operated intrastate in this state.  Privileges so granted shall extend only to persons who comply with the vehicle laws of the state of their residence.

Laws 1961, p. 365, § 7404.

§477501.  Assigned risk plans.

After consultation with the insurance companies authorized to issue automobile liability policies in this state, the Insurance Commissioner shall approve a reasonable plan or plans, fair to the insurers and equitable to their policyholders, for the apportionment among such companies of applicants for such policies and for motor vehicle liability policies who are in good faith entitled to but are unable to procure such policies through ordinary methods.  When any such plan has been approved, all such insurance companies shall subscribe thereto and participate therein.  Any applicant for any such policy, any person insured under any such plan, and any insurance company affected may appeal to the Insurance Commissioner from any ruling or decision of the manager or committee designated to operate such plan.  Any order or act of the Insurance Commissioner under the provisions of this section shall be subject to review by appeal to the district court of Oklahoma County at the instance of any party in interest.  The court shall determine whether the filing of the appeal shall operate as a stay of any such order or act of the Insurance Commissioner and the court shall summarily hear the matter.  The court may, in disposing of the issue before it, modify, affirm or reverse the order or act of the Insurance Commissioner in whole or in part.

Laws 1961, p. 365, § 7501.

§477502.  Exception in relation to vehicles insured under other laws.

Except for Sections 10108 and 7322, the provisions of this chapter shall not apply with respect to any vehicle which is subject to regulation by the Oklahoma Corporation Commission under provisions of any laws requiring insurance or other security.

Laws 1961, p. 366, § 7502.

§477503.  Selfinsurers.

(a) Any person in whose name more than twentyfive vehicles are registered in this state may qualify as a selfinsurer by obtaining a certificate of selfinsurance issued by the Department as provided in subsection (b) of this section.

(b) The Department may, in its discretion, upon the application of such a person, issue a certificate of selfinsurance when it is satisfied that such person is possessed and will continue to be possessed of ability to pay judgment obtained against such person. Such certificate may be issued authorizing a person to act as a selfinsurer for either property damage or bodily injury, or both.

(c) Upon not less than five (5) days' notice and a hearing pursuant to such notice, the Department may upon reasonable grounds cancel a certificate of selfinsurance.  Failure to pay any judgment within thirty (30) days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of selfinsurance.

Laws 1961, p. 366, § 7503.

§477504.  Chapter not to prevent other process.

Nothing in this chapter shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.

Laws 1961, p. 366, § 7504.

§477505.  Relief by court in cases of hardship.

(a)  In order to furnish a means of relief from extreme and unusually severe hardship in the application of this chapter, it is hereby provided that any owner or operator whose license or registration has been suspended by the Department under the provisions of this chapter for failure to furnish security or for failure to satisfy a judgment may make application for modification of the order of suspension to the district court of the county where such owner or operator resides.

The application shall contain the following:

1.  The name and address of the applicant.

2.  The date and location of the accident, names of any fatality or fatalities, names of persons injured, and/or names of persons whose real or personal property was damaged in said accident.

3.  That applicant has failed to comply with the provisions of the Financial Responsibility Act by either failing to post security or to satisfy a judgment.

4.  The facts creating an unusual or severe hardship impairing the ability of the applicant to earn a livelihood.

5.  That applicant has initiated action to post proof of financial responsibility by a method enumerated in Section 7320 of this title.

6.  A true copy of the order of suspension attached thereto.

7.  A verification by the applicant.

(b)  The district court shall set the application for hearing not less than fifteen (15) days nor more than thirty (30) days from the date of filing the application.

(c)  A certified copy of the application, bond, order for hearing and any other pleadings shall be served upon the Department of Public Safety, all judgment creditors and/or persons on whose behalf security has been required or by mailing a copy to their last-known address at least ten (10) days before said hearing.

(d)  Persons required to be notified of the hearing may appear and resist the application.  At said hearing the court shall take testimony concerning the hardship of the applicant, testimony of any interested party, and allow the driving and accident record of the applicant to be introduced into evidence by the Department of Public Safety.  After hearing on the application, but not before, if the court finds that such suspension has resulted or will result in extreme and unusually severe hardship, seriously impairing the ability of the applicant to earn a livelihood, the court may modify, but not vacate, the order of suspension and the extent to which said applicant must comply with the provisions of Articles II and III of this chapter with respect to furnishing security or satisfying a judgment.  If the court finds the order of suspension should be modified, then the court shall require that the applicant furnish proof of financial responsibility by a method enumerated in Section 7320 of this title.  Such proof shall be furnished to the Department of Public Safety.  The modification shall not become effective until such proof is furnished to the Department together with a certified order of the court setting forth the modification.

(e)  An appeal may be taken by any interested party from the order of the district court to the Supreme Court of the State of Oklahoma.

(f)  It shall be the duty of the district attorney in the county where said application is filed to represent the Department of Public Safety in the proceedings under the statute upon request from the Department of Public Safety.

Laws 1961, p. 366, § 7505; Laws 1994, c. 181, § 15, eff. Sept. 1, 1994.

§47-7-506.  Driving privilege or registration reinstatement fee.

Whenever a person's driving privilege or a registration is suspended or revoked and the filing of proof of financial responsibility is made a prerequisite to reinstatement of such privilege or registration, or both, or the issuance of a driver license or registration, or both, no such privilege or registration shall be reinstated or a driver license or registration issued unless the licensee or registrant, in addition to complying with the other provisions of this chapter, pays to the Department the fees provided for in Section 6-212 of this title.

Added by Laws 1965, c. 187, § 11, emerg. eff. June 8, 1965.  Amended by Laws 1983, c. 286, § 23, operative July 1, 1983; Laws 1986, c. 279, § 18, operative July 1, 1986; Laws 1987, c. 5, § 154, emerg. eff. March 11, 1987; Laws 1994, c. 218, § 8, eff. April 1, 1995.

§47-7-508.  Renumbered as § 941 of Title 36 by Laws 1988, c. 27, § 4, eff. Nov. 1, 1988.

§47-7-600.  Definitions.

As used in Section 7-600 et seq. of this title:

1.  "Owner's policy".  An owner's policy of liability insurance:

a. shall designate by explicit description or by appropriate reference all vehicles with respect to which coverage is thereby to be granted,

b. shall insure the person named therein and insure any other person, except as provided in subparagraph c of this paragraph, using an insured vehicle with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, operation or use of such vehicle,

c. may provide for exclusions from coverage in accordance with existing laws, and

d. shall be issued by an authorized carrier providing coverage in accordance with Section 7-204 of this title.

2.  "Operator's policy".  An operator's policy of liability insurance shall insure the named person against loss from the liability imposed upon the named person by law for damages arising out of the operation or use by the named person of any motor vehicle not owned by the named person, subject to the same limits of liability required in an owner's policy.

3.  "Security".  Security means:

a. a policy or bond meeting the requirements of Section 7-204 of this title,

b. a deposit of cash or securities having the equivalency of limits required under Section 7-204 of this title as acceptable limits for a policy or bond,

c. self-insurance, pursuant to the provisions of Section 7-503 of this title, having the equivalency of limits required under Section 7-204 of this title as acceptable limits for a policy or bond, or

d. for vehicles registered pursuant to the provisions of Section 1127 of this title, a policy or bond meeting or exceeding the requirements of Section 7-204 of this title; provided, the policy or bond may be issued by an insurance company or surety company authorized to do business in the state of residence or domicile of the member of the Armed Forces and the motor license agent or other registering agency shall accept the security verification form issued by such insurance company or surety company.

4.  "Compulsory Insurance Law".  Compulsory Insurance Law is the law requiring liability insurance in conjunction with the operation of a motor vehicle in this state as found in Section 7-600 et seq. of this title.

5.  "Security verification form".  A security verification form is a form, approved by the Insurance Commissioner, verifying the existence of security required by the Compulsory Insurance Law of the State of Oklahoma.

Added by Laws 1982, c. 355, § 1, operative Jan. 1, 1983.  Amended by Laws 1989, c. 181, § 11, eff. Nov. 1, 1989; Laws 1997, c. 154, § 1, eff. Nov. 1, 1997.

§477600.1.  Statement or endorsement to be included in policies  Excess or additional coverage  Binders.

A.  The following statement or endorsement shall be included in owner's policies and operator's policies except certified policies issued pursuant to Section 7324 of Title 47 of the Oklahoma Statutes:  "Liability insurance is provided in this policy in accordance with coverage required by the Compulsory Insurance Law of Oklahoma."

B.  Excess or additional coverage.  A policy may also grant any lawful coverage in excess of or in addition to the coverage specified for policies defined in Section 1 of this act and such excess or additional coverage shall not be subject to the provisions of the Compulsory Insurance Law.

C.  Binders.  Any binder issued pending the issuance of a policy shall be deemed to fulfill the requirements for such a policy.

Added by Laws 1982, c. 355, § 2, operative Jan. 1, 1983.

§477601.  Liability requirements - Proof of compliance - Nonresidents.

A.  Until January 1, 1983, every owner of a motor vehicle registered in this state, other than a licensed used motor vehicle dealer, shall, at all times, maintain in force with respect to such vehicle security for the payment of loss resulting from the liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation or use of the vehicle.  As used herein, "security" means:

1.  A policy or bond meeting the requirements of Section 7204 of this title;

2.  A deposit of cash or securities having the equivalency of limits required under Section 7204 of this title as acceptable limits for a policy or bond; or

3.  Selfinsurance, pursuant to the provisions of Section 7503 of this title, having the equivalency of limits required under Section 7204 of this title as acceptable limits for a policy or bond.

B.  On and after January 1, 1983, every owner of a motor vehicle registered in this state, other than a licensed used motor vehicle dealer, shall, at all times, maintain in force with respect to such vehicle security for the payment of loss resulting from the liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation or use of the vehicle.  Every person, while operating or using a motor vehicle registered in this state which is not owned by such person, shall maintain in force security for the payment of loss resulting from the liability imposed by law for bodily injury, death or property damage sustained by any person arising out of the operation or use of the vehicle, unless such security has been provided by the owner in accordance with this section which does not exclude said person from coverage.

C.  1.  On and after September 1, 1993, unless otherwise provided by law, no motor vehicle shall be operated in this state unless there is in effect with respect to such vehicle security for the payment of loss resulting from the liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation or use of the vehicle.  Every person, while operating or using a motor vehicle in this state which is not owned by such person, shall maintain in force security for the payment of loss resulting from the liability imposed by law for bodily injury, death or property damage sustained by any person arising out of the operation or use of the vehicle, unless such security has been provided by the owner in accordance with this section which does not exclude said person from coverage.  Proof of such security shall be carried in the vehicle at all times and shall be produced for inspection upon request by any law enforcement officer or representative of the Department and, in case of collision, such proof shall be shown upon request of any person affected by the collision.

2.  The nonresident owner of a motor vehicle not registered in this state may give proof of financial responsibility by providing proof of compliance with the financial responsibility laws of the state in which the vehicle is registered or by filing with the Department a certificate of an insurance company authorized to transact insurance in the state in which the vehicle is registered, or if such nonresident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to the provisions of this article, and the Department shall accept the same upon condition that said insurance company complies with the following provisions with respect to the policy so certified:

a. the insurance company shall execute a power of attorney authorizing the Department to accept service on its behalf or notice of process in any action arising out of a motor vehicle accident in this state, and

b. the insurance company shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued in this state.

3.  The provisions of this subsection shall apply to nonresident owners and operators of vehicles that are not registered in this state only if the state in which the vehicle is registered requires compulsory liability insurance.  In such cases, compliance with the requirements of the law of the state of registration shall be deemed compliance with the laws of this state.

Laws 1976, c. 176, § 1, operative Dec. 11, 1976; Laws 1980, c. 85, § 2, eff. Jan. 1, 1981; Laws 1982, c. 355, § 4, operative July 1, 1982; Laws 1993, c. 301, § 1, eff. Sept. 1, 1993.

§477601.1.  Owner's and operator's security verification forms  Contents.

A.  Every carrier, upon issuing an owner's policy, a renewal thereof, or a binder, shall supply a security verification form in duplicate to an owner for each insured vehicle on a form approved by the Insurance Commissioner.

1.  The owner's security verification form shall contain the following minimum information:

a. the name and address of the carrier,

b. the name and address of the agent or office where the existence of security may be verified, if other than the carrier,

c. the name of the named insured,

d. a notice that an owner's liability insurance policy has been issued pursuant to the Compulsory Insurance Law of this state,

e. the year of manufacture, make and at least the last three (3) digits of the vehicle identification number of each insured motor vehicle,

f. the inclusive dates the motor vehicle liability insurance is in effect, and

g. a warning to the owner that state law:

(1)  requires a current copy of the owner's security verification form must be surrendered to the motor license agent or other registering agency upon application or renewal for a motor vehicle license plate,

(2)  requires the other copy of the owner's security verification form to be carried in the motor vehicle at all times, and produced by any driver of the vehicle upon request for inspection by any peace officer or representative of the Department of Public Safety.  In case of a collision, the security verification form shall be shown upon request of any person affected by the collision.

The security verification form shall not include the address of the named insured.

2.  The owner's security verification form shall contain the following statement:  "Examine policy exclusions carefully.  This form does not constitute any part of your insurance policy."

3.  When a carrier issues an owner's policy providing blanket liability coverage for a fleet of motor vehicles, the year of manufacture, make and at least the last three (3) digits of the vehicle identification number specified in subparagraph e of paragraph 1 of this subsection may be deleted.  The security verification form shall bear the term "Fleet Coverage" and otherwise meet the provisions of Section 7600 et seq. of this title.

4.  In the event the effective dates within an owner's policy exceed one (1) year, the carrier shall furnish the owner a copy of the owner's security verification form at least annually in addition to the time of issuance or renewal in order for the owner to submit such copy for motor vehicle registration purposes.

5.  In the event an owner's policy also provides liability coverage which meets the requirements of an operator's policy, the carrier may also issue to each person entitled thereto an operator's security verification form as provided in this section.

B.  Every carrier, upon issuing an operator's policy, a renewal thereof, or a binder, may issue to the insured person a written operator's security verification form of a size which may conveniently be carried upon the person, containing the following minimum information:

1.  The name and address of the carrier;

2.  The name and address of the person or office where an inquiry may be made to verify the existence of security;

3.  The name of the named insured;

4.  A notice that in accordance with the Compulsory Insurance Law of this state, liability coverage has been issued for the named insured;

5.  A statement reflecting the form may be carried in lieu of an owner's form pursuant to the Compulsory Insurance Law while operating a motor vehicle.  Such form shall be produced upon request of any peace officer or representative of the Department of Public Safety.  In case of a collision, the form shall be shown upon request of a person affected by a collision with a vehicle operated by the insured; and

6.  The inclusive dates of liability coverage.

C.  A carrier may provide any additional information consistent with the Compulsory Insurance Law of this state in an owner's or operator's security verification form, but shall not be required to list the actual amounts of liability coverage thereon.  The security verification form shall not constitute nor be construed as any part of an insurance policy, renewal or binder.

Added by Laws 1982, c. 355, § 5, operative Jan. 1, 1983. Amended by Laws 1988, c. 103, § 1, emerg. eff. April 1, 1988; Laws 1989, c. 181, § 12, eff. Nov. 1, 1989.

§477601.2.  Insurance carriers prohibited from canceling, terminating, increasing or requiring higher premiums for certain peace officers, firefighters or emergency vehicle operators.

No insurance carrier issuing a vehicle liability policy pursuant to this article to a person employed as a peace officer, firefighter, or operator of emergency vehicles as defined in Title 47 of the Oklahoma Statutes, in this state shall cancel, terminate, increase the premiums due on such policy, or require such officer, firefighter, or operator of emergency vehicles to pay higher premiums because of any accident in which such person was involved if the accident occurred in the performance of the duty of such person.  The provisions of this section shall apply whether or not the motor vehicle driven by the peace officer, firefighter, or operator of emergency vehicles as defined in Title 47 of the Oklahoma Statutes, involved in the accident was owned by such person.

Added by Laws 1985, c. 129, § 1, eff. Nov. 1, 1985.

§47-7-602.  Certification of existence of security - Exemptions.

A.  1.  The owner of a motor vehicle registered in this state shall carry in such vehicle at all times a current owner's security verification form listing the vehicle or an equivalent form which has been issued by the Department of Public Safety and shall produce such form upon request for inspection by any law enforcement officer or representative of the Department and, in case of a collision, the form shall be shown upon request to any person affected by the collision.

2.  Every person registering a motor vehicle in this state, except a motor vehicle which is not being used upon the public highways or public streets, or a manufactured home while on a permanent foundation, at the time of registration of such vehicle, shall certify the existence of security with respect to such vehicle by surrendering to a motor license agent or other registering agency a current owner's security verification form or an equivalent form issued by the Department.  A motor license agent or other registering agency shall require the surrender of such form prior to processing an application for registration or renewal.

3.  Fleet vehicles operating under the authority of the Corporation Commission, the Federal Highway Administration, or vehicles registered pursuant to the provisions of Section 1120 of this title, shall certify the existence of security with respect to such vehicle at the time of registration by submitting one of the following:

a. a current owner's security verification form verifying the existence of security as required by Section 7-600 et seq. of this title, or

b. a permit number verified by the Corporation Commission indicating the existence of a current liability insurance policy.  Provided, in the event the Corporation Commission is unable to verify the existence of such insurance as provided herein in a prompt and timely fashion, the Corporation Commission may accept a current single state registration form issued by the Corporation Commission or any other regulating entity with which the Corporation Commission has entered into a reciprocal compact or agreement regarding the regulation of motor vehicles engaged in interstate or foreign commerce upon and over the public highways.

4.  The following shall not be required to carry an owner's or operator's security verification form or an equivalent form from the Department during operation of the vehicle and shall not be required to surrender such form for vehicle registration purposes:

a. any vehicle owned or leased by the federal or state government, or any agency or political subdivision thereof,

b. any vehicle bearing the name, symbol, or logo of a business, corporation or utility on the exterior and which is in compliance with the provisions of Sections 7-600 through 7-610 of this title according to records of the Department of Public Safety which reflect a deposit, bond, self-insurance, or fleet policy,

c. fleet vehicles maintaining current vehicle liability insurance as required by the Corporation Commission or any other regulating entity,

d. any licensed taxicab, and

e. any vehicle owned by a licensed used motor vehicle dealer.

5.  Any person who knowingly issues or promulgates false or fraudulent information in connection with either an owner's or operator's security verification form or an equivalent form which has been issued by the Department of Public Safety shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not exceeding Five Hundred Dollars ($500.00), or imprisonment for not more than six (6) months, or by both such fine and imprisonment.

B.  Each motor license agent is authorized to charge a fee of One Dollar and fifty cents ($1.50) to each person to whom the agent issues a certificate of registration and who is required to surrender proof of financial responsibility pursuant to the provisions of Sections 7-600 through 7-609 of this title.  The fee may be retained by the agent as compensation for services in processing the proof of financial responsibility and for processing the driver's license information, insurance verification information, and other additional information furnished to the agent pursuant to Section 1112 of this title, if such agent does not receive the maximum compensation as authorized by law.

Added by Laws 1976, c. 176, § 2, operative Dec. 11, 1976.  Amended by Laws 1980, c. 85, § 3, eff. Jan. 1, 1981; Laws 1980, c. 235, § 8, eff. Jan. 1, 1981; Laws 1982, c. 355, §§ 6, 11, operative July 1, 1982; Laws 1983, c. 49, § 1; Laws 1990, c. 298, § 1; Laws 1999, c. 232, § 4, eff. July 1, 1999; Laws 2004, c. 522, § 5, eff. July 1, 2004.

§477602.1.  Possession of security verification form while operating or using certain vehicles.

Every operator of a motor vehicle registered in this state shall, while operating or using such vehicle, carry either an operator's or an owner's security verification form issued by a carrier or an equivalent form issued by the Department of Public Safety, reflecting liability coverage.  An owner's security verification form issued to the owner of a motor vehicle may be used as an operator's security verification form by an operator who is not the owner of the motor vehicle, if said operator is not excluded from coverage on the motor vehicle liability insurance policy for the vehicle.  Any such exclusions from said policy shall be included on the owner's security verification form.

Added by Laws 1982, c. 355, § 7, operative July 1, 1983. Amended by Laws 1986, c. 45, § 1, eff. Nov. 1, 1986.

§477603.  Verification of security.

A.  From its own records, the Department of Public Safety may verify the existence of security made in the form of a deposit or of selfinsurance for which a certification has been made.

B.  The Department may, either at the time of registration or at other intervals thereafter as it may determine, forward copies of certifications to insurance companies and surety companies, as the case may be, for verification of the security certified to in policies or bonds issued by such companies.  The companies thereafter and not later than thirty (30) days following receipt of such copies shall cause to be filed with the Department a written record of those certifications as respects which no policy or bond is applicable.

C.  Until July 1, 1991, the Department shall randomly verify the existence of security pursuant to the provisions of Section 7-603.1 of this title.

Amended by Laws 1988, c. 243, § 1, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 298, § 2.

§47-7-603.1.  Repealed by Laws 1990, c. 298, § 12, eff. July 1, 1991.

§47-7-604.  Repealed by Laws 1982, c. 355, § 11, emerg. eff. June 2, 1982.

§47-7-605.  Suspension of driving privilege and registration.

A.  1.  Every owner of a motor vehicle who permits the operation of the motor vehicle in this state, and every person who operates a motor vehicle in this state without the security required by this title, and any person who receives a deferred sentence, forfeits a bond, or is convicted in any state or municipal court for failure to carry a security verification form, shall be subject to suspension of his or her driving privilege and suspension of the registration of any motor vehicle not covered by security.

2.  The suspension shall remain in effect until payment is made of the fees provided for in Section 6-212 of this title and proof of security is furnished to the Department of Public Safety which complies with the requirements of Section 7-601 of this title.  Suspension under this section shall be effective when notice thereof is given pursuant to Section 2-116 of this title.

3.  Any person whose driving privilege or registration has been suspended pursuant to the provisions of this subsection shall surrender to the Department his or her driver license and the license plate of any motor vehicle registered in his or her name and not covered by security.  Any person failing to voluntarily relinquish his or her driver license or license plate or plates to the Department within thirty (30) days of receipt of the notice specified in paragraph 2 of this subsection shall pay a fee of Fifty Dollars ($50.00) in addition to the fees provided for in Section 6-212 of this title.

4.  If a person furnishes proof to the satisfaction of the Department that security was in effect at the time of the alleged offense, the Department shall vacate the suspension order and shall not require the filing of a certificate of insurance nor payment of either of the above fees.

B.  1.  When suspending a driver license or motor vehicle registration for violation of the Compulsory Insurance Law, Section 7-600 et seq. of this title, or for violation of a municipal ordinance requiring security or the carrying of a security verification form, the Department may rely upon court records which indicate that a person was either convicted or failed to appear upon the charge when the record is obtained from any court of competent jurisdiction which indicates one of the following:

a. a charge and the imposition of a deferred sentence,

b. a conviction, or

c. a notice of bond forfeiture.

2.  A court record is sufficient under paragraph 1 of this subsection which includes a statement such as "No Security Form", "No Insurance" or other term indicating lack of security.

3.  The Department may continue to rely on such records until proof is submitted from the issuing court clerk which indicates that the record either:

a. was issued in error, or

b. was not related to a violation of:

(1) the Compulsory Insurance Law,

(2) a security verification form as required by Chapter 7 of this title, or

(3) a municipal ordinance requiring security or the carrying of a security verification form.

C.  If a nonresident's driving privilege or registration is suspended pursuant to subsection A of this section, the Department shall transmit a certified copy of the record of such action to the official or officials in charge of the issuance of licenses and registration certificates in the state in which the nonresident resides.

Added by Laws 1976, c. 176, § 5, operative Dec. 11, 1976.  Amended by Laws 1980, c. 235, § 10, eff. Jan. 1, 1981; Laws 1982, c. 355, § 8, operative July 1, 1982; Laws 1986, c. 279, § 19, operative July 1, 1986; Laws 1987, c. 5, § 155, emerg. eff. March 11, 1987; Laws 1988, c. 243, § 2, eff. Nov. 1, 1988; Laws 1990, c. 298, § 3; Laws 1991, c. 335, § 15, emerg. eff. June 15, 1991; Laws 1993, c. 301, § 2, eff. Sept. 1, 1993; Laws 1994, c. 218, § 9, eff. April 1, 1995; Laws 1999, c. 119, § 2, eff. Nov. 1, 1999.

NOTE:  Laws 1990, c. 219, § 44 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§47-7-606.  Failure to maintain insurance or security - Penalties.

A.  1.  An owner or operator who fails to comply with the Compulsory Insurance Law of this state, or who fails to produce for inspection a valid and current security verification form or equivalent form which has been issued by the Department of Public Safety upon request of any peace officer, representative of the Department of Public Safety or other authorized person, shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than Two Hundred Fifty Dollars ($250.00), or imprisonment for not more than thirty (30) days, or by both such fine and imprisonment, and in addition thereto, shall be subject to suspension of license and registration in accordance with Section 7605 of this title.

2.  An owner other than an owner of an antique or a classic automobile as defined by the Oklahoma Tax Commission who files an affidavit that a vehicle shall not be driven upon the public highways or public streets, pursuant to Section 7607 of this title, who drives or permits the driving of the vehicle upon the public highways or public streets, shall be guilty of a misdemeanor and upon conviction thereof shall be subject to a fine of not more than Five Hundred Dollars ($500.00), or imprisonment for not more than thirty (30) days, or by both such fine and imprisonment, and in addition thereto, shall be subject to suspension of license and registration in accordance with Section 7605 of this title.

B.  A sentence imposed for any violation of Section 7600 et seq. of this title may be suspended or deferred in whole or in part by the court.

C.  Any person producing proof in court that a current security verification form or equivalent form which has been issued by the Department reflecting liability coverage for such person was in force at the time of the alleged offense shall be entitled to dismissal of such charge upon payment of court costs; however, if proof of security verification is presented to the court within fortyeight (48) hours after the violation, the charge shall be dismissed without payment of court costs.

D.  Upon conviction, bond forfeiture or deferral of sentence, the court clerk shall forward an abstract to the Department of Public Safety within ten (10) days reflecting the action taken by the court.

Added by Laws 1976, c. 176, § 6, operative Dec. 11, 1976.  Amended by Laws 1981, c. 271, § 1; Laws 1982, c. 355, § 9, operative July 1, 1982; Laws 1984, c. 181, § 2, eff. Nov. 1, 1984; Laws 1988, c. 243, § 3, eff. Nov. 1, 1988; Laws 1989, c. 110, § 1, eff. Nov. 1, 1989; Laws 1990, c. 298, § 4; Laws 1991, c. 74, § 1, eff. Sept. 1, 1991; Laws 2001, c. 131, § 7, eff. July 1, 2001.

§477607.  Exemptions.

A.  Every owner of a motor vehicle which is not used upon the public highways or public streets shall be exempt from the provisions of Sections 7600 through 7606 of this title if the owner of such vehicle has filed an affidavit with the appropriate motor license agent which states that the vehicle shall not be driven upon the public highways or public streets during the uninsured period.

The form of the affidavit shall be prescribed by the Oklahoma Tax Commission and shall contain blanks for the owner to specify the length of time the vehicle shall not be driven upon the public highways or public streets, the reason the vehicle shall not be driven, and any other information deemed necessary by the Tax Commission.

B.  The owner or transporter of a manufactured home, as defined by Section 1102 of this title, who is moving or transporting such manufactured home on state roads or federal highways shall comply with the provisions of Sections 7600 through 7606 of this title.

C.  Any person, firm or corporation engaged in the business of operating a taxicab or taxicabs shall be exempt from the provisions of Sections 7600 through 7606 of this title if the person, firm or corporation has complied with the provisions of Section 8104 of this title.

Amended by Laws 1984, c. 253, § 3, operative July 1, 1984; Laws 1986, c. 138, § 1, emerg. eff. April 17, 1986.

§47-7-608.  Nonpayment or refund of premium - Termination - Notice to Department - Request for proof of insurance.

A.  Each insurance carrier, which issues a vehicle liability policy pursuant to the provisions of Sections 7-601 through 7-610 of this title, shall provide notice, either by means of written or electronic communication, to the Department of Public Safety of the termination of the policy for nonpayment or refund of premium if the termination is final and occurs within the first one hundred eighty (180) days of the inception date of such policy.  Each insurance carrier also shall provide such notice for any such policy which has been issued for a period of less than six (6) months which expires without renewal.  Any notice required by this subsection shall be provided to the Department within a reasonable time after the expiration of any applicable grace period.

B.  If an insurance carrier, required to provide notification pursuant to subsection A of this section, has knowledge that relinquishment of vehicle ownership is the reason for termination or expiration without renewal of a policy, that fact shall be included in the notification.

C.  The Department of Public Safety shall promulgate rules governing the notification requirements specified in subsections A and B of this section, including the development of procedures which would permit insurance carriers to provide the required notices to the Department by means of written or electronic communication on a monthly basis.

D.  Upon receipt of a notice of termination of insurance from a carrier pursuant to subsection A of this section, the Department of Public Safety shall notify the vehicle owner of the receipt of the termination notice and shall request proof of insurance from the vehicle owner.  Within thirty (30) days of the postmark date of the request for proof of insurance, the vehicle owner shall submit such proof of insurance on a form prescribed by the Department.  The Department shall not be required to notify or request proof of insurance from a former vehicle owner if the Department receives the notification as provided in subsection B of this section, unless the Department has reason to believe that the person should be maintaining an operator's policy.

Added by Laws 1990, c. 298, § 5.  Amended by Laws 1992, c. 351, § 1, eff. Sept. 1, 1992; Laws 1997, c. 322, § 3, emerg. eff. May 29, 1997.

§47-7-609.  Suspension of driving privilege and registration for failure to provide proof of insurance - Submission, surrender or seizure of driver license and license plate - Disposition of fees - Liability.

A.  Whenever any owner fails to timely furnish proof of insurance or fails to timely respond as required by subsection D of Section 7-608 of this title, the Department of Public Safety shall suspend the person's driving privilege and the registration of any motor vehicle registered in the name of such person as owner which is not covered by security.  The suspension shall be effective immediately upon the lapse of the thirty-day response period in subsection D of Section 7-608 of this title.  The suspension shall remain in effect until payment is made of the fees provided for in Section 6-212 of this title and proof of insurance is presented to the Department; provided, if the person is not an owner of any motor vehicle or is not subject to the Compulsory Insurance Law of this state or provides proof the vehicle was insured prior to the suspension date, then proof of insurance and payment of the processing and reinstatement fee shall not be required and the Department shall vacate the suspension of the person's driving privilege.

B.  Any person whose driving privilege and registration have been suspended pursuant to the provisions of subsection A of this section shall surrender to the Department his or her driver license and the license plate of any motor vehicle registered in his or her name and not covered by security within thirty (30) days from the date of the suspension.  Any owner failing to surrender his or her driver license or license plate or plates to the Department within such time shall pay a fee of Fifty Dollars ($50.00) which shall be in addition to the fees provided for in Section 6-212 of this title.

C.  Whenever any person's driving privilege or registration of any motor vehicle is suspended pursuant to this section according to the records of the Department, the Department may accordingly notify any peace officer of the suspension.

D.  Any peace officer who has been notified that a person's driving privilege or registration of a motor vehicle is currently under suspension according to the records of the Department may, upon observing the person or motor vehicle anywhere upon a public street, highway, roadway, turnpike, or public parking lot, within this state, forthwith stop the person or motor vehicle and seize the person's driver license or license plate or both.

E.  No person shall have a property interest in a driver license, vehicle registration, or vehicle license plate issued pursuant to the laws of this state and it shall be the duty of every person whose driving privilege or motor vehicle registration has been suspended to forthwith surrender such driver license or license plate or both upon the request of any peace officer or representative of the Department.

F.  Any person upon a public street, highway, roadway, turnpike, or public parking lot, within this state, who willfully refuses to surrender possession of a driver license or license plate after being informed by a peace officer or representative of the Department that his or her driving privilege or motor vehicle registration is currently under suspension according to the records of the Department, shall be guilty of a misdemeanor, punishable by imprisonment in the county jail for not more than ten (10) days or a fine not to exceed Five Hundred Dollars ($500.00) or by both such fine and imprisonment.

G.  Any driver license or license plate surrendered to or seized by a peace officer pursuant to this article shall be submitted to a representative of the Department in a manner and with a form or method approved by the Department.

H.  The Department shall deposit fees collected pursuant to subsection B of this section and paragraph 3 of subsection A of Section 7-605 of this title in a special account of the Department maintained with the office of the State Treasurer.  The State Treasurer shall credit these fees to this special account to be distributed as hereinafter provided.

I.  The Department shall identify the name of the employing law enforcement agency from which a suspended driver license or license plate has been received pursuant to this section, and determine that the fee required by subsection B of this section or paragraph 3 of subsection A of Section 7-605 of this title has been paid.  The Department shall reimburse the law enforcement agency so identified the sum of Twenty-five Dollars ($25.00) for each driver license and the sum of Twenty-five Dollars ($25.00) for each vehicle license plate from the special account.

J.  Any unencumbered monies remaining in the special account at the close of each calendar month shall be transferred by the Department to the General Revenue Fund of the State Treasury.

K.  The State of Oklahoma, the departments and agencies thereof, including the Department of Public Safety, all political subdivisions, and the officers and employees of each, shall not be held legally liable in any suit in law or in equity for any erroneous entry of a suspension upon the records of the Department, nor for the enforcement of the provisions of the Compulsory Insurance Law, Section 7-600 et seq. of this title, performed in good faith.

Added by Laws 1990, c. 298, § 6, eff. July 1, 1991.  Amended by Laws 1992, c. 351, § 2, eff. Sept. 1, 1992; Laws 1993, c. 77, § 1, eff. Sept. 1, 1993; Laws 1994, c. 218, § 10, eff. April 1, 1995; Laws 1997, c. 193, § 6, eff. Nov. 1, 1997; Laws 1999, c. 119, § 3, eff. Nov. 1, 1999; Laws 2000, c. 136, § 2, eff. July 1, 2000; Laws 2004, c. 418, § 11, eff. July 1, 2004.

§47-7-610.  Repealed by Laws 1994, c. 218, § 12, eff. April 1, 1995.

§47-7-700.  Reinstatement of driving privileges following subsequent withdrawal - Liability for fees.

Any person whose driving privileges have been withdrawn by the Department under the provisions of Chapter 7 of this title, and whose driving privileges are subsequently withdrawn for another violation of Chapter 7 of this title arising out of the same incident, shall not be required to pay to the Department any additional fees required by Section 6-212 of this title, as a condition of reinstatement of driving privileges from the subsequent withdrawal.

Added by Laws 2000, c. 58, § 1, eff. July 1, 2000.  Amended by Laws 2005, c. 394, § 7, emerg. eff. June 6, 2005.

§478101.  Owner of forrent vehicle to give proof of financial responsibility.

(a) It shall be unlawful for the owner of any motor vehicle engaged in the business of renting motor vehicles without drivers to rent a motor vehicle without a driver otherwise than as a part of a bona fide transaction involving the sale of such motor vehicle, unless he has previously notified the Department of the intention to so rent such vehicle and has given proof of financial responsibility, and the Tax Commission shall not register any such vehicle unless and until the owner gives proof of financial responsibility either as provided in this section or, in the alternative, as provided in Section 8102 of this title.  The Department shall cancel the registration of any motor vehicle rented without a driver whenever the Department ascertains that the owner has failed or is unable to give and maintain such proof of financial responsibility.

(b) Such owner shall submit to the Commissioner evidence that there has been issued to him by an insurance carrier authorized to do business in this state a public liability insurance policy or policies covering each such motor vehicle so rented in the amounts as hereinafter stated and insuring every person operating such vehicle under a rental agreement or operating the vehicle with the express or implied permission of the owner against loss from the liability imposed by law upon such person arising out of the operation of said vehicle in the amount of Twenty-five Thousand Dollars ($25,000.00) for bodily injury to or death of one person and, subject to said limit as respects bodily injury to or death of any one person, the amount of Fifty Thousand Dollars ($50,000.00) on account of bodily injury to or death of more than one person in any one accident and Twenty-five Thousand Dollars ($25,000.00) for damage to property of others in any one accident.  Provided, that the Commissioner is authorized to accept, in lieu of such public liability insurance policy covering specific vehicles, proof by evidence satisfactory to the Commissioner of a valid and binding lease contract between the owner and a renter wherein it is agreed between such owner and the lesseerenter that such lesseerenter accepts responsibility for loss from any liability imposed by law upon any person arising out of the operation, either by express or implied permission of the lesseerenter, of any vehicle covered by such lease in amounts not less than the minimum amounts before set out in this subsection, together with satisfactory evidence of issuance to such lesseerenter, by an insurance carrier authorized to do business in this state, proper public liability insurance policies in amounts of not less than the minimum amounts before set out in this subsection or sufficient showing of financial responsibility of such lesseerenter as is required of owners by the provisions of Section 8102 of this title.

(c) The owner shall maintain such policy or policies in full force and effect during all times that he is engaged in the business of renting any motor vehicle without a driver unless said owner shall have given proof of financial responsibility as provided in Section 8102 of this title.

(d) Said policy or policies need not cover any liability incurred by the renter of any vehicle to any passenger in such vehicle.

(e) When any suit or action is brought against the owner of a forrent motor vehicle upon a liability under this title, it shall be the duty of the judge of the court before whom the case is pending to cause a preliminary hearing to be had, in the absence of the jury, for the purpose of determining whether the owner has obtained and there is in full force and effect, a policy or policies of insurance covering the person operating the vehicle under a rental agreement, in the limits above mentioned.  When it appears that the owner has obtained such policy or policies and that the same are in full force and effect, the judge or magistrate before whom such action is pending shall dismiss the action as to the owner of the motor vehicle.

(f) Whenever the owner of a motor vehicle rents such vehicle without a driver to another, it shall be unlawful for the latter to permit any other person to operate such vehicle without the permission of the owner.

(g) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1961, p. 367, § 8101, eff. Sept. 1, 1961.  Amended by Laws 1980, c. 235, § 7, eff. Jan. 1, 1981; Laws 2004, c. 519, § 33, eff. Nov. 1, 2004.

§478102.  Owner of forrent vehicle liable when no policy obtained.

(a) In the event the owner of a forrent motor vehicle has not given proof of financial responsibility as provided in Section 8101 of this title, then the Tax Commission shall not register any motor vehicle owned by such person and rented, or intended to be rented, to another unless such owner shall demonstrate, to the satisfaction of the Commissioner, his financial ability to respond in damages as follows:

1.  If he applies for registration of one motor vehicle, in the sum of at least Twenty Thousand Dollars ($20,000.00) for any one person injured or killed and in the sum of Forty Thousand Dollars ($40,000.00) for any number more than one injured or killed in any one accident.

2.  If he applies for the registration of more than one motor vehicle, then in the foregoing sums for one motor vehicle, and Twenty Thousand Dollars ($20,000.00) additional for each motor vehicle in excess of one, but it shall be sufficient for the owner to demonstrate ability to respond in damages in the sum of Two Hundred Thousand Dollars ($200,000.00) for any number of motor vehicles.

(b) The Department shall cancel the registration of any motor vehicle rented without a driver whenever the Department ascertains that the owner has failed or is unable to comply with the requirements of this section.

(c) Any owner of a forrent motor vehicle who has given proof of financial responsibility under this section or who in violation of this act, has failed to give proof of financial responsibility shall be jointly and severally liable with any person operating such vehicle for any damages caused by the negligence of any person operating the vehicle by or with the permission of the owner, except that the foregoing provision shall not confer any right of action upon any passenger in any such rented vehicle as against the owner.

(d) Nothing in this section shall be construed to prevent an owner from making defense in any such action upon the ground of comparative or contributory negligence to the extent to which such defense is allowed in other cases.

Laws 1961, p. 368, § 8102; Laws 1980, c. 235, § 11, eff. Jan. 1, 1981.

§47-8-103.  Renting motor vehicle to another.

A.  No person shall rent a motor vehicle to any other person unless the person to whom the vehicle is to be rented is duly licensed to operate a motor vehicle as required under this act or, in the case of a nonresident, then duly licensed under the laws of the state or country of his or her residence.

B.  No person shall rent a motor vehicle to another until he or she has inspected the driver license of the person to whom the vehicle is to be rented and compared and verified the signature thereon with the signature of such person written in his or her presence.

C.  Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address and driver license number of the person to whom the vehicle is rented, the expiration date of said license and place where said license was issued.  Such record shall be open to inspection by any police officer or officer or employee of the Department.

Added by Laws 1961, p. 368, § 8-103, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 23, § 11, eff. Nov. 1, 1995; Laws 2005, c. 355, § 1, eff. Nov. 1, 2005.

§47-8-104.  Financial responsibility of taxicab operators.

A.  1.  Every person, firm or corporation engaged in the business of operating a taxicab or taxicabs within a municipality shall file with the governing board of the municipality in which such business is operated proof of financial responsibility.

2.  No governing board of a municipality shall hereafter issue any certificate of convenience and necessity, franchise, license permit or other privilege or authority to any person, firm or corporation authorizing such person, firm or corporation to engage in the business of operating a taxicab or taxicabs within the municipality unless such person, firm or corporation first files with the governing board proof of financial responsibility.

3.  Every person, firm or corporation engaging in the business of operating a taxicab or taxicabs without the corporate city limits of a municipality or municipalities shall file with the Department of Public Safety, Financial Responsibility Division, of the state, proof of financial responsibility.

4.  No person, firm or corporation shall hereafter engage in the business of operating a taxicab or taxicabs without the corporate city limits of a municipality or municipalities in the state unless such person, firm or corporation first files with the Department of Public Safety proof of financial responsibility.

B.  As used in this section, "proof of financial responsibility" shall mean a certificate of any insurance carrier or risk retention group, as defined in Section 6453 of Title 36 of the Oklahoma Statutes, authorized to do business in the state certifying that there is in effect a policy of liability insurance insuring the owner and operator of the taxicab business, his agents and employees while in the performance of their duties against loss from any liability imposed by law for damages including damages for care and loss of services because of bodily injury to or death of any person and injury to or destruction of property caused by accident and arising out of the ownership, use or operation of such taxicab or taxicabs, subject to minimum limits, exclusive of interest and cost, with respect to each such motor vehicle as follows:

1.  Twenty-five Thousand Dollars ($25,000.00) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person;

2.  Fifty Thousand Dollars ($50,000.00) because of bodily injury to or death of two or more persons in any one accident; and

3.  Twenty-five Thousand Dollars ($25,000.00) because of injury to or destruction of property of others in any one accident.

Added by Laws 1961, p. 369, § 8-104, eff. Sept. 1, 1961.  Amended by  Laws 1980, c. 235, § 12, eff. Jan. 1, 1981; Laws 1986, c. 138, § 2, emerg. eff. April 17, 1986; Laws 1998, c. 85, § 5, eff. July 1, 1998; Laws 2000, c. 165, § 1, eff. Nov. 1, 2000; Laws 2004, c. 519, § 34, eff. Nov. 1, 2004.

§4710101.  Provisions of chapter apply throughout state.

The provisions of this chapter shall apply upon highways and elsewherethroughout the state.

Laws 1961, p. 370, § 10101; Laws 1972, c. 160, § 2. Laws 1961, p. 370, § 10101; Laws 1972, c. 160, § 2.

§47-10-102.  Accidents involving nonfatal injury.

A.  The driver of any vehicle involved in an accident resulting in a nonfatal injury to any person shall immediately stop such vehicle at the scene of such accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until he has fulfilled the requirements of Section 10104 of this title.  Every such stop shall be made without obstructing traffic more than is necessary.

B.  Any person willfully, maliciously, or feloniously failing to stop to avoid detection or prosecution or to comply with said requirements under such circumstances, shall upon conviction be guilty of a felony punishable by imprisonment for not less than ten (10) days nor more than two (2) years, or by a fine of not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

C.  The Commissioner of Public Safety shall revoke the license or permit to drive and any nonresident operating privilege of the person so convicted.

Added by Laws 1961, p. 370, § 10-102, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 112, § 9, eff. Nov. 1, 1985; Laws 1992, c. 382, § 5, emerg. eff. June 9, 1992; Laws 1997, c. 133, § 478, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 345, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 478 from July 1, 1998, to July 1, 1999.

§47-10-102.1.  Accidents involving death.

The driver of any vehicle involved in an accident resulting in the death of any person shall immediately stop such vehicle at the scene of such accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until he has fulfilled the requirements of Section 10-104 of this title.  Every such stop shall be made without obstructing traffic more than is necessary.

B.  Any person willfully, maliciously, or feloniously failing to stop to avoid detection or prosecution, or to comply with said requirements under such circumstances, shall upon conviction be guilty of a felony punishable by imprisonment for not less than one (1) year nor more than ten (10) years, or by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

C.  The Commissioner of Public Safety shall revoke the license or permit to drive and any nonresident operating privilege of the person so convicted.

Added by Laws 1992, c. 382, § 6, emerg. eff. June 9, 1992.  Amended by Laws 1997, c. 133, § 479, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 346, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 479 from July 1, 1998, to July 1, 1999.

§4710103.  Accidents involving damage to vehicle.

The driver of any vehicle involved in an accident resulting only in damage to a vehicle which is driven or attended by any person shall immediately stop such vehicle at the scene of such accident or as close thereto as possible but shall forthwith return to and in every event shall remain at the scene of such accident until he has fulfilled the requirements of Section 10104 of this title.  Every such stop shall be made without obstructing traffic more than is necessary.  Any person failing to stop or comply with said requirements under such circumstances shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.  In addition to the criminal penalties imposed by this section, any person violating the provisions of this section shall be subject to liability for damages in an amount equal to three times the value of the damage caused by the accident.  Said damages shall be recoverable in a civil action.  Nothing in this section shall prevent a judge from ordering restitution for any damage caused by a driver involved in an accident provided for in this section.

Amended by Laws 1987, c. 224, § 15, eff. Nov. 1, 1987.

§47-10-104.  Duty to give information and render aid - Drug and alcohol testing.

A.  The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle which is driven or attended by any person shall give his correct name, address and registration number of the vehicle he is driving, and shall upon request exhibit his driver license and his security verification form, as defined in Section 7-600 of this title, to the person struck or the driver or occupant of or person attending any vehicle collided with, and shall render to any person injured in such accident reasonable assistance, including the carrying, or the making of arrangements for the carrying, of such person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that such treatment is necessary or if such carrying is requested by the injured person.  Any driver who provides information required by this section which is intentionally inaccurate shall be subject to the provisions of Section 10-103 of this title.

B.  Any driver of any vehicle involved in an accident who could be cited for any traffic offense where said accident resulted in the immediate death or great bodily injury, as defined in subsection B of Section 646 of Title 21 of the Oklahoma Statutes, of any person shall submit to drug and alcohol testing as soon as practicable after such accident occurs.  The traffic offense violation shall constitute probable cause for purposes of Section 752 of this title and the procedures found in Section 752 of this title shall be followed to determine the presence of alcohol or controlled dangerous substances within the driver's blood system.

Added by Laws 1961, p. 371, § 10-104, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 134, § 1, eff. Nov. 1, 1985; Laws 1991, c. 237, § 1, eff. Sept. 1, 1991; Laws 1993, c. 192, § 1, eff. Sept. 1, 1993; Laws 1995, c. 23, § 12, eff. Nov. 1, 1995; Laws 1995, c. 313, § 2, eff. July 1, 1995; Laws 2005, c. 394, § 8, emerg. eff. June 6, 2005.

§4710105.  Duty upon striking unattended vehicle.

The driver of any vehicle which collides with any vehicle which is unattended shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle of the correct name and address of the driver and owner of the vehicle striking the unattended vehicle, and provide said operator or owner with information from his security verification form, as defined by Section 7600 of this title, or shall leave in a conspicuous place in the vehicle struck a written notice giving the name and address of the driver and of the owner of the vehicle doing the striking, and providing information from his security verification form, as defined by Section 7600 of this title, and a statement of the circumstances thereof.

Amended by Laws 1985, c. 134, § 2, eff. Nov. 1, 1985.

§47-10-106.  Duty upon striking fixtures upon a highway.

The driver of any vehicle involved in an accident resulting only in damage to fixtures or other property legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of such property of such fact and of the driver's name and address and of the registration number of the vehicle being driven and shall upon request exhibit a driver license and security verification form, as defined in Section 7-600 of this title, and shall make report of such accident when and as required in Section 10-108 of this title.

Added by Laws 1961, p. 371, § 10-106, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 134, § 3, eff. Nov. 1, 1985; Laws 1995, c. 23, § 13, eff. Nov. 1, 1995.

§4710107.  Immediate notice of accident.

The driver of a vehicle involved in an accident resulting in injury to or death of any person shall immediately, by the quickest means of communication, give notice of such accident to the local police department, if such accident occurs within a municipality, or to the office of the county sheriff or the nearest office of the State Highway Patrol after complying with the requirements of Section 10104.

Laws 1961, p. 371, § 10107.

§47-10-108.  Written report of accident - Notice to other parties - Ancillary proceedings.

A.  The operator of a motor vehicle which is in any manner involved in a collision upon any road, street, highway or elsewhere within this state resulting in bodily injury to or death of any person or in which it is apparent that damage to one vehicle or other property is in excess of Three Hundred Dollars ($300.00) shall forward a written report of the collision to the Department if settlement of the collision has not been made within six (6) months after the date of the accident and provided that if a settlement has been made a report of the settlement must be made by the parties.

B.  Notwithstanding the provisions of Section 7-202 of this title, if any party involved in a collision files a report under this section, the Department shall be responsible for providing the most up-to-date and accurate location information within the Department for either party involved at no cost, and notify all other parties involved in the collision, as specified in the report, that a report has been filed and all other parties shall then furnish the Department, within twenty (20) days, the information as the Department may request to determine whether the parties were in compliance with the requirements of Sections 7-601 through 7-609 of this title at the time of the collision.  Upon a finding that an owner or driver was not in compliance with Sections 7-601 through 7-609 of this title, the Department shall then commence proceedings under the provisions of Sections 7-201 and 7-301 through 7-335 of this title.

Added by Laws 1961, p. 371, § 10-108, eff. Sept. 1, 1961.  Amended by Laws 1968, c. 99, § 1, emerg. eff. April 1, 1968; Laws 1980, c. 100, § 2, eff. Oct. 1, 1980; Laws 1981, c. 295, § 2, emerg. eff. June 29, 1981; Laws 1993, c. 192, § 2, eff. Sept. 1, 1993; Laws 2005, c. 394, § 9, emerg. eff. June 6, 2005.

§4710109.  Form of report.

(a) The form of the report required by this section shall be prescribed by the Commissioner, and the Commissioner shall cause to be prepared such blanks and shall make such blanks available to the motoring public by leaving a supply with sheriffs, chiefs of police, justices of the peace, judges of the district court and other officials as the Commissioner may deem advisable.

(b) Such report, in addition to such other information as may be prescribed by the Commissioner, shall contain information to enable the Commissioner to determine whether the requirements for the deposit of security under Section 7202 are inapplicable by reason of the existence of insurance or other exceptions specified in this act, and shall be accompanied by a copy of an estimate made by some motor vehicle agency or established garage as to the cost of reparing the vehicle of which the person making the report was the operator or owner, which report shall be signed by an authorized representative of such agency or garage.

Laws 1961, p. 371, § 10109. Laws 1961, p. 371, § 10109.

§4710110.  Additional information.

The Department may require any driver of a vehicle involved in an accident of which report must be made as provided in this section to file supplemental reports whenever the original report is insufficient in the opinion of the Department.

Laws 1961, p. 316, § 1110.

§4710111.  When driver unable to report.

(a) An accident report is not required under this chapter from any person who is physically incapable of making report during the period of such incapacity.

(b) Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in Section 10107 and there was another occupant in the vehicle at the time of the accident capable of doing so, such occupant shall make or cause to be given the notice not given by the driver.

Laws 1961, p. 371, § 10111.

§4710112.  False reports.

Any person who gives information in reports as required in Sections 10108, 10110 or 10111 knowing or having reason to believe that such information is false shall be fined not more than Five Hundred Dollars ($500.00) or imprisoned for not more than one (1) year, or both.

Laws 1961, p. 372, § 10112.

§4710113.  Accident report forms.

(a) The Department shall prepare and upon request supply to police departments, coroners, sheriffs, garages and other suitable agencies or individuals forms for accident reports required hereunder, appropriate with respect to the persons required to make such reports and the purposes to be served.  The written reports to be made by persons involved in accidents and by investigating officers shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing and the persons and vehicles involved.

(b) Every accident report required to be made in writing shall be made on the appropriate form approved by the Department and shall contain all of the information required therein unless not available.

Laws 1961, p. 372, § 10113.

§4710114.  Penalty for failure to report.

The Commissioner of Public Safety may suspend the license or permit to drive and any nonresident operating privileges of any person failing to report an accident as herein provided until such report has been filed, and the Commissioner may extend such suspension not to exceed thirty (30) days.  Any person convicted of failing to make a report as required herein shall be punished as provided in section 17101.

Laws 1961, p. 372, § 10114.

§47-10-115.  Confidentiality of reports relating to collisions.

A.  All collision reports made by persons involved in collisions shall be without prejudice to the individual so reporting and shall be for the confidential use of the Department or other state agencies having use for the records for collision prevention purposes, or for the administration of the laws of this state relating to the deposit of security and proof of financial responsibility by persons driving or the owners of motor vehicles, except that the Department may disclose the identity of a person involved in a collision when the identity is not otherwise known or when the person denies any presence at a collision.

B.  All collision reports and supplemental information filed in connection with the administration of the laws of this state relating to the deposit of security or proof of financial responsibility shall be confidential and not open to general public inspection, nor shall copying of lists of the reports be permitted, except, however, that the reports and supplemental information may be examined by, or the Department may provide a copy to, any person named therein, a representative of the person as designated in writing by the person, or as provided in Section 40-102 of this title.

C.  No reports or information mentioned in this section shall be used as evidence in any trial, civil or criminal, arising out of a collision, except that the Department shall furnish upon demand of any party to a trial, or upon demand of any court, a certificate showing that a specified collision report has or has not been made to the Department in compliance with law.

Added by Laws 1961, p. 372, § 10-115, eff. Sept. 1, 1961.  Amended by Laws 2000, c. 324, § 3, eff. July 1, 2000; Laws 2005, c. 394, § 10, emerg. eff. June 6, 2005.

§4710116.  Department to tabulate and analyze accident reports.

The Department may tabulate and analyze all accident reports and shall publish annually, or at more frequent intervals, statistical information based thereon as to the number and circumstances of traffic accidents.

Laws 1961, p. 372, § 10116.

§4710117.  Any incorporated city may require accident reports.

Any incorporated city, town, village or other municipality may by ordinance require that the driver of a vehicle involved in an accident shall also file with a designated city department a report of such accident or a copy of any report herein required to be filed with the Department.  All such reports shall be for the confidential use of the city department and subject to the provisions of Section 10115 of this Code.

Laws 1961, p. 372, § 10117.

§4711101.  Provisions of chapter refer to vehicles upon the highways  Exceptions.

The provisions of this chapter relating to the operation of vehicles refer exclusively to the operation of vehicles upon the highways except:

1.  Where a different place is specifically referred to in a given section.

2.  The provisions of Chapter 10 and Article IX of this chapter shall apply upon highways, turnpikes and public parking lots throughout the state.

Laws 1961 P. 373, Sec. 11101.

§4711102.  Required obedience to traffic laws.

It is unlawful and, unless otherwise declared in this chapter with respect to particular offenses, it is a misdemeanor for any person to do any act forbidden or fail to perform any act required in this chapter.

Laws 1961, p. 373, § 11102.

§4711103.  Obedience to police officers.

No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control or regulate traffic.

Laws 1961, p. 373, § 11103; Laws 1968, c. 58, § 1, emerg. eff. March 18, 1968.

§4711104.  Persons riding animals or drivanimaldrawn vehicles.

Every person riding an animal or driving any animaldriven vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except those provisions of this chapter which by their very nature can have no application.

Laws 1961, p. 373, § 11104.

§4711105.  Persons working on highways  Exceptions.

Unless specifically made applicable, the provisions of this chapter except those contained in Article IX hereof shall not apply to persons, teams, motor vehicles and other equipment, while actually engaged in work upon the surface of a highway, or to persons, motor vehicles and other equipment while actually engaged in construction, maintenance or repair of public utilities provided that all highway and public utility operations shall be protected by adequate warning signs, signals, devices or flagmen, but the provisions of this chapter shall apply to such persons and vehicles when traveling to or from such work.

Laws 1961, p. 373, § 11105.

§47-11-106.  Authorized emergency vehicles.

A.  The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privilege set forth in this section, but subject to the conditions herein stated.

B.  The driver of an authorized emergency vehicle may:

1.  Park, or stand, irrespective of the provisions of this chapter;

2.  Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

3.  Exceed the maximum speed limits so long as speeding does not endanger life or property;

4.  Disregard regulations governing direction of movement; and

5.  Disregard regulations governing turning in specified directions.

C.  The exemptions herein granted to the driver of an authorized emergency vehicle shall apply only when the driver is properly and lawfully making use of an audible signal or of flashing red or blue lights or a combination of flashing red and blue lights meeting the requirements of Section 12-218 of this title, except that an authorized emergency vehicle operated as a police vehicle need not be equipped with or display a red or blue light visible from in front of the vehicle.  This subsection shall not be construed as requiring a peace officer operating a police vehicle properly and lawfully in response to a crime in progress to use audible signals.

D.  The exemptions in paragraphs 3 and 5 of subsection B of this section shall be granted to a law enforcement officer operating an authorized emergency vehicle for law enforcement purposes without using audible and visual signals required by this section as long as the action does not endanger life or property if the officer is following a suspected violator of the law with probable cause to believe that:

1.  Knowledge of the presence of the officer will cause the suspect to:

a. destroy or lose evidence of a suspected felony,

b. end a suspected continuing felony before the officer has obtained sufficient evidence to establish grounds for arrest, or

c. evade apprehension or identification of the suspect or the vehicle of the suspect; or

2.  Because of traffic conditions, vehicles moving in response to the audible or visual signals may increase the potential for a collision.

The exceptions granted in this subsection shall not apply to an officer who is in actual pursuit of a person who is eluding or attempting to elude the officer in violation of Section 540A of Title 21 of the Oklahoma Statutes.

E.  The provisions of this section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of reckless disregard for the safety of others.

Added by Laws 1961, p. 373, § 11-106, eff. Sept. 1, 1961.  Amended by Laws 1998, c. 168, § 1, eff. Nov. 1, 1998; Laws 1999, c. 189, § 1, eff. July 1, 1999; Laws 2002, c. 229, § 1, eff. Nov. 1, 2002; Laws 2004, c. 418, § 12, eff. July 1, 2004.

§4711107.  Military convoys exempt from municipal traffic regulation  Right of way  Exceptions.

The military forces of the United States and organizations of the National Guard, performing any military duty, shall not be restricted by municipal traffic regulations, and shall have the right of way on any street or highway through which they may pass against all, except carriers of the United States mail, fire engines, ambulances and police vehicles in the necessary discharge of their respective duties.  Said mounted military moving in convoy shall have lights burning, with lead and trail vehicles prominently marked, and shall travel, while inside the corporate limits of a city or town, in compliance with such speeds as are legally posted within the corporate limits of the city or town and shall maintain a closed interval of not more than seventyfive (75) feet.

Laws 1961, p. 373, § 11107.

§4711201.  Obedience to and required trafficcontrol devices.

(a) The driver of any vehicle shall obey the instructions of any official trafficcontrol device applicable thereto placed in accordance with the provisions of this act, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this act.

(b) No provision of this act for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that signs are required, such section shall be effective even though no signs are erected or in place.

Laws 1961, p. 373, § 11201.

§4711202.  Trafficcontrol signal legend.

Whenever traffic is controlled by traffic control signals exhibiting different colored lights or colored lighted arrows successively one at a time, or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

1.  Green indication:

a.  Vehicular traffic facing a circular green signal, except when prohibited under Section 111302 of this title, may proceed straight through or turn right or left unless a sign at such place prohibits either such turn.  But vehicular traffic, including vehicles turning right or left, shall yield the rightofway to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

b.  Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time.  Such vehicular traffic shall yield the rightofway to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

c.  Unless otherwise directed by a pedestriancontrol signal, as provided in Section 11203 of this title, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

2.  Steady yellow indication:

a.  Vehicular traffic facing a steady circular yellow or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter.

b.  Pedestrians facing a steady circular yellow or yellow arrow signal, unless otherwise directed by a pedestrian control signal as provided in Section 11203 of this title, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown, and no pedestrian shall then start to cross the roadway.

3.  Steady red indication:

a.  Vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until an indication to proceed is shown except as provided in paragraph 3b of this section.

b.  Except when a sign is in place prohibiting a turn, vehicular traffic facing any steady red signal may cautiously enter the intersection to turn right or to turn left from a oneway street into a oneway street after stopping as required by paragraph 3a of this section.  Such vehicular traffic shall yield the rightofway to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

c.  In order to prohibit right turns or left turns as prescribed in paragraph 3b of this section on the red signal after the required stop, a municipality must erect clear, concise signs informing drivers that such turns are prohibited.  The Highway Department shall specify the design of the sign to be used for this purpose, and it shall be used uniformly throughout the state.

d.  Unless otherwise directed by a pedestrian control signal as provided in Section 11203 of this title, pedestrians facing a steady circular red signal alone shall not enter the roadway.

In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application.  Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

Laws 1961, p. 374, § 11202; Laws 1972, c. 92, § 2; Laws 1974, c. 110, § 1; Laws 1977, c. 21, § 1, emerg. eff. April 15, 1977.

§4711203.  Pedestriancontrol signals.

Whenever special pedestriancontrol signals exhibiting the words "Walk" or "Wait" or "Don't Walk" are in place, such signals shall indicate as follows:

1.  Walk.  Pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right of way in the direction of the signal by the drivers of all vehicles.

2.  Wait or Don't Walk.  No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his crossing on the walk signal shall proceed to a sidewalk or safety island while the wait signal is showing.

Laws 1961, p. 374, § 11203.

§4711204.  Flashing signals.

A.  Whenever an illuminated red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

1.  Flashing red (stop signal).  When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the requirements of law applicable after making a stop at a stop sign.

2.  Flashing yellow (caution signal).  When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

B.  This section shall not apply at railroad grade crossings.  Conduct of drivers of vehicles approaching railroad grade crossings shall be governed as set forth in Section 11701 of this title.

Added by Laws 1961, p. 375, § 11204, eff. Sept. 1, 1961.  Amended by Laws 2002, c. 397, § 19, eff. Nov. 1, 2002.

§4711204.1.  Lane use control signals.

When lane use control signals are placed over individual lanes, said signals shall indicate and apply to drivers of vehicles as follows:

1.  Green indication  Vehicular traffic may travel in any lane over which a green signal is shown;

2.  Steady yellow indication  Vehicular traffic is thereby warned that a lane control change is being made;

3.  Steady red indication  Vehicular traffic shall not enter or travel in any lane over which a red signal is shown; and

4.  Flashing yellow indication  Vehicular traffic may use the lane only for the purpose of approaching and making a left turn.

Laws 1977 c. 21, § 2, emerg. eff. April 15, 1977.

§4711205.  Pedestriancatuated school crossing signals.

Whenever a pedestrianactuated school crossing signal is provided, it shall require obedience by vehicular traffic and pedestrians in accordance with Sections 11202 and 11203 of this title.

Laws 1961, p. 375, § 11205; Laws 1977, c. 21, § 3, emerg. eff. April 15, 1977.

§4711206.  Display of unauthorized signs, signals or markings.

(a) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official trafficcontrol device or railroad sign or signal, or which attempts to direct the movement of traffic, or which projects any flashing or revolving beams of light, or which hides from view or interferes with the effectiveness of any official trafficcontrol device or any railroad sign or signal, and no person shall place or maintain nor shall any public authority permit upon any street or highway any traffic sign or signal bearing thereon any commercial advertising; provided, however, that the governing board of any city or town may permit, under such conditions as the said board may deem proper, commercial or other advertising upon any traffic sign located on streets or highways within said city or town and not designated as either state or federal highways or extensions thereof.

(b) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(c) Every such prohibited sign, signal or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.

Laws 1961, p. 375, § 11206.

§47-11-207.  Interference with official traffic-control devices or railroad signs or signals - Violation resulting in personal injury or death - Penalty.

A.  No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down or remove any official traffic-control device, including any nine-one-one (911) emergency telephone service route markers, or any railroad sign or signal or any inscription, shield or insignia thereon, or any other part thereof.

B.  If a violation of subsection A of this section results in personal injury to or death of any person, the person committing the violation shall, upon conviction, be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for not more than two (2) years, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1961, p. 376, § 11-207, eff. Sept. 1, 1961.  Amended by  Laws 1993, c. 127, § 3, emerg. eff. May 4, 1993; Laws 1997, c. 133, § 480, eff. July 1, 1999; Laws 1998, c. 23, § 1, eff. Nov. 1, 1998; Laws 1999, 1st Ex.Sess., c. 5, § 347, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 480 from July 1, 1998, to July 1, 1999.

§47-11-208.  Traffic signal preemption device - Possession, use, interference with, or sale.

A.  As used in this section, the term "traffic signal preemption device" shall mean a device designed for use by authorized emergency vehicles to improve traffic movement by temporarily controlling signalized intersections.

B.  It shall be unlawful for a person to possess, use, or interfere with a traffic signal preemption device unless:

1.  The person is the operator of an authorized emergency vehicle upon which the device is installed; and

2.  The person is responding to an existing or potential emergency and there is a threat of immediate danger to life or property which reasonably requires the use of the device in order to protect the life, safety, health, or property of another person.

C.  It shall be unlawful to advertise, offer for sale, sell, or otherwise distribute any traffic signal preemption device to any individual person in this state.  Advertising, offering for sale, selling, and distribution of these devices shall be limited to trade publications and companies whose target market is law enforcement agencies, fire departments, and ambulance service providers of this state or its political subdivisions.

Added by Laws 2004, c. 130, § 8, emerg. eff. April 20, 2004.

§47-11-225.  Renumbered as § 12-225 of this title by Laws 2000, c. 189, § 13, eff. July 1, 2000.

§47-11-301.  Drive on right side of roadway - Exceptions.

A.  Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

1.  When overtaking and passing another vehicle proceeding in the same direction under the laws governing such movement;

2.  When an obstruction exists making it necessary to drive to the left of the center of the highway; provided, any person so doing shall yield the rightofway to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

3.  Upon a roadway divided into three marked lanes for traffic under the laws applicable thereon;

4.  Upon a roadway restricted to oneway traffic; or

5.  Upon a roadway having four or more lanes for moving traffic and providing for twoway movement of traffic.

B.  Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the righthand lane when available for traffic, or as close as practicable to the righthand curb or edge of the roadway and may be temporarily driven upon the right-hand shoulder for the purpose of permitting other vehicles to pass.  This subsection shall not apply when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

C.  Upon any roadway having four or more lanes for moving traffic and providing for twoway movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under paragraph 2 of subsection (a) of this section.  However, this subsection shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road or driveway.

Added by Laws 1961, p. 376, § 11-301, eff. Sept. 1, 1961.  Amended by Laws 1977, c. 21, § 4, emerg. eff. April 15, 1977; Laws 1978, c. 129, § 1; Laws 1996, c. 22, § 1, eff. July 1, 1996; Laws 2002, c. 397, § 20, eff. Nov. 1, 2002.

§4711302.  Passing vehicles proceeding in opposite directions.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least onehalf (1/2) of the maintraveled portion of the roadway as nearly as possible.

Laws 1961, p. 376, § 11302.

§4711303.  Overtaking a vehicle on the left  Signal.

The following requirements shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions and special requirements hereinafter stated:

1.  The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

2.  Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

3.  Every driver who intends to pass another vehicle proceeding in the same direction, which requires moving his vehicle from one lane of traffic to another, shall first see that such movement can be made with safety and shall proceed to pass only after giving a proper signal by hand or mechanical device.

Added by Laws 1961, p. 376, § 11303, eff. Sept. 1, 1961.  Amended by Laws 1968, c. 96, § 1, emerg. eff. April 1, 1968; Laws 2002, c. 397, § 21, eff. Nov. 1, 2002.

§4711304.  When overtaking on the right is permitted.

(a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

1.  When the vehicle overtaken is making or about to make a left turn;

2.  Upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two or more lines of moving vehicles in each direction;

3.  Upon a oneway street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two or more lines of moving vehicles.

(b) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety.  In no event shall such movement be made by driving off the pavement or main traveled portion of the roadway.

Laws 1961, p. 377, § 11304.

§4711305.  Limitations on overtaking on the left.

No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken.  In every event the overtaking vehicle must return to the righthand side of the roadway before coming within one hundred (100) feet of any vehicle approaching from the opposite direction.

Laws 1961, p. 377, § 11305.

§4711306.  Further limitations on driving to left of center of roadway.

(a) No vehicle shall be driven on the left side of the roadway under the following conditions:

1.  When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

2.  When approaching within one hundred (100) feet of or traversing any intersection or railroad grade crossing unless otherwise indicated by official traffic control devices;

3.  When the view is obstructed upon approaching within one hundred (100) feet of any bridge, viaduct or tunnel.

(b) The foregoing limitations shall not apply upon a oneway roadway; nor under the conditions described in Section 11301, subsection (a), paragraph 2 of this title, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

Laws 1961, p. 377, § 11306; Laws 1977, c. 21, § 5, emerg. eff. April 15, 1977.

§4711307.  Nopassing zones.

(a) The Oklahoma Department of Highways or other designated authorities are hereby authorized to determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of such zones and when such signs or markings are in place and clearly visible to an ordinarily observant person every driver of a vehicle shall obey the directions thereof.

(b) Where signs or markings are in place to define a nopassing zone as set forth in paragraph (a) no driver shall at any time drive to the left side of the roadway within such nopassing zone or on the left side of any pavement striping designed to mark such nopassing zone throughout its length.

Laws 1961, p. 377, § 11307.

§4711308.  Oneway roadways and rotary traffic island.

(a) The State Highway Commission or local authorities, within their respective jurisdictions, may designate any street or highway or any separate roadway under their respective jurisdictions for oneway traffic and shall erect appropriate signs giving notice thereof.

(b) Upon a roadway designated and signposted for oneway traffic a vehicle shall be driven only in the direction designated.

(c) A vehicle passing around a rotary traffic island shall be driven only to the right of such islands.

Laws 1961, p. 377, § 11308.

§4711308a.  Speed limits  Traffic control regulations  Violations.

Upon application by the governing board of a public trust, as defined in Sections 164 and 176 of Title 60 of the Oklahoma Statutes, the Transportation Commission may set speed limits and promulgate regulations governing uniform traffic control to comply with the provisions of Title 47 of the Oklahoma Statutes for the reasonable and safe operation of motor vehicles on property situated within the state and owned by or under the control of the public trust.

Speed limits and regulations so established shall be enforceable when appropriate signs giving notice thereof are erected.  The cost of such signs shall be borne by the public trust. Any person driving on such property in violation of the speed limit or regulation so established shall, upon conviction, be punished in the same manner as provided for persons convicted of violating other provisions of Sections 11101 et seq. of Title 47 of the Oklahoma Statutes.

Laws 1977, c. 100, § 1, eff. Oct. 1, 1977.

§4711308b.  Public trusts  Contracts and agreements  Enforcement of speed limits and regulations.

A public trust authorized to make application under this section may enter into contracts and agreements with local authorities for the enforcement of speed limits and regulations governing uniform traffic control on property owned or controlled by the public trust.

Laws 1977, c. 100, § 2, eff. Oct. 1, 1977.

§47-11-309.  Driving on roadways laned for traffic.

Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following requirements in addition to all others consistent herewith shall apply.

1.  A vehicle shall be driven as nearly as practicable entirely within a single lane.

2.  A vehicle shall not be moved from the lane until the driver has first ascertained that the movement can be made with safety and then given a signal, not less than the last one hundred (100) feet traveled by the vehicle, of his intention to change lanes.

3.  Upon a roadway which is divided into three lanes, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and the center lane is clear of traffic within a safe distance, or in preparation for a left turn or where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is signposted to give notice of the allocation.

4.  Upon a roadway which is divided into four or more lanes, a vehicle proceeding at less than the maximum posted speed, except when reduced speed is necessary for safe operation, shall not impede the normal flow of traffic by driving in the left lane.  The vehicle shall be driven in the right-hand lane except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

5.  Official signs may be erected directing slow-moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such sign.

Added by Laws 1961, p. 377, § 11-309, eff. Sept. 1, 1961.  Amended by Laws 1984, c. 47, § 1, eff. Nov. 1, 1984; Laws 2002, c. 397, § 22, eff. Nov. 1, 2002; Laws 2005, c. 394, § 11, emerg. eff. June 6, 2005.

§4711310.  Following too closely.

(a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b) The driver of any truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residential district and which is following another truck or motor vehicle drawing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a motor truck or motor vehicle drawing another vehicle from overtaking and passing any like vehicle or another vehicle.

(c) No vehicle which has more than six tires in contact with the road shall approach from the rear of another vehicle which has more than six tires in contact with the road closer than three hundred (300) feet except when passing such said vehicle.

(d) Motor vehicles being driven upon any roadway outside of a business or residential district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger.  The distance between such vehicles shall be a minimum of two hundred (200) feet under all conditions.  This provision shall not apply to funeral processions.

Laws 1961, p. 378, § 11310.

§47-11-311.  Driving on divided highways.

Whenever any highway has been divided into two or more roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the righthand roadway unless directed or permitted to use another roadway by official traffic control devices or peace officers.  No vehicle shall be driven over, across or within any such dividing space, barrier or section, except through a permanent opening in the dividing space, barrier or section or at a permanent crossover or intersection as established unless specifically prohibited by public authority.  No vehicle shall be driven over, across or within any temporary opening in a dividing space, barrier or section or at a temporary cross-over or intersection unless specifically authorized by a public authority or at the direction of a peace officer.

Added by Laws 1961, p. 378, § 11-311, eff. Sept. 1, 1961.  Amended by Laws 1977, c. 21, § 6, emerg. eff. April 15, 1977; Laws 1996, c. 22, § 2, eff. July 1, 1996.

§4711312.  Restricted access.

No person shall drive a vehicle onto or from any controlledaccess roadway except at such entrances and exits as are established by public authority.

Laws 1961, p. 378, § 11312.

§4711313.  Restrictions on use of controlledaccess roadway.

The Department of Transportation, the Oklahoma Transportation Authority, or local authorities may, with respect to any controlledaccess roadway under their respective jurisdictions, prohibit the use of any such roadway by pedestrians, bicycles or other nonmotorized traffic or by any person operating a motordriven cycle.  The Department of Transportation, the Oklahoma Transportation Authority, or local authorities adopting any such prohibitory regulations shall erect and maintain official signs on the controlledaccess roadway on which such regulations are applicable and when so erected no person shall disobey the restrictions stated on such signs.

Added by Laws 1961, p. 378, § 11313.  Amended by Laws 2004, c. 521, § 7, eff. Nov. 1, 2004.

§47-11-314.  Approaching stationary emergency vehicle displaying flashing lights.

A.  The driver of a motor vehicle, upon approaching a stationary authorized emergency vehicle that is displaying a flashing combination red or blue light or any combination of red or blue lights, shall:

1.  If traveling on a highway that consists of two or more lanes that carry traffic in the same direction of travel as that of the driver, the driver shall proceed with due caution and shall, if possible and with due regard to the road, weather, and traffic conditions, change lanes into a lane that is not adjacent to the stationary authorized emergency vehicle; or if the driver is not able to change lanes or if to do so would be unsafe, the driver shall proceed with due caution and reduce the speed of the motor vehicle to a safe speed for the existing road, weather, and traffic conditions; and

2.  If traveling on a highway other than a highway described in paragraph 1 of this subsection, the driver shall proceed with due caution and reduce the speed of the motor vehicle to a safe speed for the existing road, weather, and traffic conditions.

B.  This section does not relieve the operator of a stationary authorized emergency vehicle from the consequences of reckless disregard for the safety of all persons and property upon the highway.

Added by Laws 2001, c. 435, § 14, eff. July 1, 2001.  Renumbered from § 11-405.1 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47-11-401.  Vehicle approaching or entering intersection.

A.  Whether a stop sign or yield sign is present, visible or not, the driver of a vehicle shall yield the right-of-way and shall not proceed until it is safe to do so, when the driver is:

1.  On a county road upon approaching an intersection with a state or federal highway;

2.  On a private drive or any road not maintained by the county or state upon approaching an intersection with a state or federal highway or a county road;

3.  On an unpaved county road upon approaching an intersection with a paved county road; or

4.  On a county road, which ends at, merges with, or does not otherwise continue directly across an intersecting through county road, upon approaching the intersection with the through county road.

For purposes of this subsection, "paved road" means a road improved with a surface of concrete, asphalt, or what is commonly referred to as oil and chip, and "unpaved road" means all other roads.

B.  When two vehicles enter or approach an intersection from different highways at approximately the same time, except as provided in subsection A of this section, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

C.  The right-of-way rules declared in subsections A and B of this section are modified at through highways and otherwise as hereinafter stated in this chapter.

Added by Laws 1961, p. 379, § 11-401, eff. Sept. 1, 1961.  Amended by Laws 1996, c. 324, § 3; Laws 1997, c. 232, § 1, eff. Nov. 1, 1997; Laws 1999, c. 85, § 1, eff. Nov. 1, 1999; Laws 2002, c. 45, § 1, eff. Nov. 1, 2002.

§4711402.  Vehicle turning left at intersection.

The driver of a vehicle within an intersection intending to turn to the left shall yield the rightofway to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard, but said driver, having so yielded and having given a signal when and as required by this chapter, may make such left turn and the drivers of all other vehicles approaching the intersection from said opposite direction shall yield the rightofway to the vehicle making the left turn.

Laws 1961, p. 379, § 11402.

§47-11-403.  Vehicle entering stop or yield intersection.

A.  Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in Section 15-108 of this title.

B.  Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop as required by subsection (d) of Section 11-703 of this title and after having stopped shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on said highway as to constitute an immediate hazard, but said driver having so yielded may proceed and the drivers of all other vehicles approaching the intersection shall yield the rightofway to the vehicle so proceeding.

C.  The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions, or shall stop if necessary as provided in subsection (e) of Section 11-703 of this title, and shall yield the rightofway to any pedestrian legally crossing the roadway on which the driver is driving, and to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard.  Said driver having so yielded may proceed and the drivers of all other vehicles approaching the intersection shall yield to the vehicle so proceeding, provided, however, that if such driver is involved in a collision with a pedestrian in a crosswalk or vehicle in the intersection after driving past a yield sign without stopping, such collision shall be deemed prima facie evidence of the driver's failure to yield right-of-way.

D.  Where two or more vehicles face stop, slow, warning or caution signs or signals on two or more intersecting cross streets, and are approaching so as to enter the intersection at the same time, where each vehicle is required to stop, the vehicle coming from the right shall have the right-of-way.  Where each vehicle is required to slow, the vehicle coming from the right shall have the right-of-way.  Where each vehicle is required to take caution, the vehicle coming from the right shall have the right-of-way.  Where one vehicle is required to stop and the other to slow or take caution, the one slowing or taking caution shall have the right-of-way.  Where one vehicle is required to slow and the other to take caution, the one required to take caution shall have the right-of-way.  In any event, a vehicle which has already entered the intersection shall have the right-of-way over one which has not so entered the intersection.

Added by Laws 1961, p. 379, § 11-403, eff. Sept. 1, 1961.  Amended by Laws 2002, c. 468, § 76, eff. Nov. 1, 2002; Laws 2003, c. 199, § 7, eff. Nov. 1, 2003.

§4711404.  Vehicle entering highway from private road or driveway.

The driver of a vehicle about to enter or cross a highway from a private road or driveway shall yield the rightofway to all vehicles approaching on said highway.

Laws 1961, p. 379, § 11404.

§47-11-405.  Operation of vehicles on approach of authorized emergency vehicles.

A.  Upon the immediate approach of an authorized emergency vehicle making use of audible and visual signals meeting the requirements of Section 12218 of this act, or of a police vehicle properly and lawfully making use of an audible signal or red flashing lights, the driver of every other vehicle shall yield the rightofway and shall immediately drive to a position parallel to, and as close as possible to, the righthand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

B.  This section shall not be construed to require a peace officer operating a police vehicle properly and lawfully in response to a crime in progress to use audible signals nor shall this section operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the road or highway.

Added by Laws 1961, p. 379, § 11-405, eff. Sept. 1, 1961.  Amended by Laws 1997, c. 322, § 4, emerg. eff. May 29, 1997.

§47-11-405.1.  Renumbered as § 11-314 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47-11-406.  Farm tractors or implements - Operation on highways - Permission from Department required - Wide vehicles - Duty of operator - Yield of right-of-way.

A.  A farm tractor, as defined in Section 1-118 of this title, or any implement of husbandry, as defined in Section 1-125 of this title, except trailers and semitrailers when operated in accordance with statutory limits or provisions of Section 14-101 of this title, shall not be permitted to travel upon any highway in this state which is a part of the National System of Interstate and Defense Highways.  However, the Department of Public Safety shall have the authority to permit such travel in certain geographic areas of the state as deemed necessary.  Such tractor or implement may be operated on any other roadway in this state if the operator has attached all the safety devices required by law and has taken reasonable steps to reduce the width of the tractor or implement as provided for by the manufacturer.  Whenever the width of a farm tractor or implement of husbandry exceeds the width of that portion of a roadway on which the tractor or implement is driven, which is marked as a single lane of traffic, or, if the roadway has not been marked for lanes of traffic and the width of the tractor or implement exceeds more than fifty percent (50%) of the width of the roadway, the operator shall move the tractor or implement, as soon as possible, as far to the right-hand side of the roadway as is practicable and safe upon approach of any oncoming or following vehicle and upon approaching the crest of a hill.

B.  Upon the immediate approach of a farm tractor or implement of husbandry which cannot be moved by the operator thereof to the far right-hand side of the roadway, as required in subsection A of this section, due to the existence of any bridge or guardrail, sign or any other physical impediment which would not safely allow such tractor or implement to travel on the far right-hand side of the road, the driver of every other vehicle shall yield the right-of-way and shall immediately pull over to the far right-hand side of the road and remain in such position until the tractor or implement has passed.

C.  This section shall not operate to relieve any operator of a farm tractor or implement of husbandry from the duty to drive with due regard for the safety of all persons using the roadway.

Added by Laws 1991, c. 156, § 1, emerg. eff. May 6, 1991.  Amended by Laws 1995, c. 27, § 2, eff. July 1, 1995.

§4711501.  Pedestrians subject to traffic regulations.

(a)  A pedestrian shall obey the instructions of any official trafficcontrol device specifically applicable to him, unless otherwise directed by a police officer.

(b)  Pedestrians shall be subject to traffic and pedestriancontrol signals as provided in Sections 11202 and 11203 of this title.

(c)  At all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter.

Laws 1961, p. 380, § 11501; Laws 1977, c. 21, § 7, emerg. eff. April 15, 1977.

§47-11-501.1.  Rights and duties of persons operating wheelchair or motorized wheelchair.

Every person operating a wheelchair or a motorized wheelchair shall have all of the rights and all of the duties applicable to a pedestrian contained in Chapter 11 of Title 47 of the Oklahoma Statutes except those provisions which by their nature can have no application.

Added by Laws 2003, c. 411, § 10, eff. Nov. 1, 2003.

§4711502.  Pedestrians' rightofway in crosswalks.

(a) When trafficcontrol signals are not in place or not in operation, the driver of a vehicle shall yield the rightofway, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

(c) Paragraph (a) shall not apply under the conditions stated in Section 11503(b).

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

Laws 1961, p. 380, § 11502.

§4711503.  Crossing at other than cross walks.

(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the rightofway to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the rightofway to all vehicles upon the roadway.

(c) Between adjacent intersections at which trafficcontrol signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

Laws 1961, p. 380, § 11503.

§4711504.  Drivers to exercise due care.

Notwithstanding the foregoing provisions of this chapter, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway.

Laws 1961, p. 380, § 11504. Laws 1961, p. 380, § 11504.

§4711505.  Pedestrians to use right half of crosswalks.

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

Laws 1961, p. 380, § 11505.

§4711506.  Pedestrians on roadways or bridges.

(a) Where sidewalks are provided, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

(b) Where sidewalks are not provided, any pedestrian walking along and upon a highway shall, when practicable, walk only on the left side of the roadway or its shoulder facing traffic which may approach from the opposite direction and shall yield to approaching vehicles.

(c) It shall be unlawful for any person to enter upon any portion of a bridge for the purpose of diving or jumping therefrom into a lake, river or stream for recreation, and it shall be unlawful for a pedestrian to use a bridge where sidewalks are not provided for the purpose of standing or sightseeing.

Amended by Laws 1986, c. 279, § 20, operative July 1, 1986.

§4711507.  Pedestrians soliciting rides or business.

No person shall stand in a roadway for the purpose of soliciting a ride, donation, employment or business from the occupant of any vehicle.

Laws 1961, p. 380, § 11507.

§4711601.  Required position and method of turning at intersections.

The driver of a vehicle intending to turn at an intersection shall do so as follows:

1.  Right turns.  Both the approach for a right turn and a right turn shall be made as close as practicable to the righthand curb or edge of the roadway.

2.  Left turns on twoway roadways.  At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered.  Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

3.  Left turns on other than twoway roadways.  At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme lefthand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the lefthand lane lawfully available to traffic moving in such direction upon the roadway being entered.

4.  Local authorities in their respective jurisdictions may cause markers, buttons or signs to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when markers, buttons or signs are so placed no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by such markers, buttons or signs.

Laws 1961, p. 381, § 11601.

§4711602.  Turning on curve or crest of grade prohibited.

No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred (500) feet.

Laws 1961, p. 381, § 11602.

§4711603.  Starting parked vehicle.

No person shall start a vehicle which is stopped, standing or parked unless and until such movement can be made with reasonable safety.

Laws 1961, p. 381, § 11603.

§47-11-604.  Turning movements and required signals.

A.  No person shall turn a vehicle at an intersection, a public or private road, or a driveway, unless the vehicle is in proper position upon the roadway as required in Section 11-601 of this title, or move right or left upon a roadway unless and until such movement can be made with reasonable safety.  No person shall so turn any vehicle without giving an appropriate signal as provided in subsection B of this section, in the event any other traffic may be affected by such movement.

B.  A signal of intention to turn right or left as required by law shall be given continuously during not less than the last one hundred (100) feet traveled by the vehicle before turning.

C.  No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in subsection B of this section to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

D.  When any person is properly preparing for, attempting or executing a left turn, as described in subsection A of this section, no other person operating another vehicle immediately following the turning vehicle shall pass or attempt to pass the turning vehicle to the left.  Such other person shall come to a complete stop if necessary at a safe distance behind the person preparing for, attempting or executing the turn or may proceed to the right of the turning vehicle as provided by Section 11-304 of this title.

Added by Laws 1961, p. 381, § 11-604.  Amended by Laws 1997, c. 152, § 1, emerg. eff. April 25, 1997.

§4711605.  Signals by hand and arm or signal lamps.

(a) Any stop or turn signal when required herein shall be given either by means of the hand and arm or by signal lamps, except as otherwise provided in paragraph (b).

(b) Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of such motor vehicle exceeds twentyfour (24) inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds fourteen (14) feet.  The latter measurement shall apply to any single vehicle, also to any combination of vehicles.

Laws 1961, p. 381, § 11605.

§4711606.  Method of giving handandarm signals.

All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

1.  Left turn.  Hand and arm extended horizontally.

2.  Right turn.  Hand and arm extended upward.

3.  Stop or decrease speed.  Hand and arm extended downward.

Laws 1961, p. 382, § 11606.

§4711701.  Obedience to signal indicating approach of train.

A.  Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of such vehicle shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of such railroad, and shall not proceed until he can do so safely.  The foregoing requirements shall apply when:

1.  A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

2.  A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

3.  A railroad train approaching within approximately one thousand five hundred (1,500) feet of the highway crossing emits a signal audible from such distance and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard;

4.  An approaching railroad train is plainly visible and is in hazardous proximity to such crossing; or

5.  The tracks at the crossing are not clear.

B.  No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed or fail to obey the directions of a law enforcement officer at the crossing.

C.  The operator of any Class A, B, or C commercial vehicle not required to stop at all railroad crossings, as prescribed in Section 11-702 of this title, shall slow down and check that the tracks are clear of an approaching train.

Added by Laws 1961, p. 382, § 11701, eff. Sept. 1, 1961.  Amended by Laws 2002, c. 169, § 2, eff. Oct. 1, 2002.

§47-11-702.  Commercial motor vehicles - Railroad crossing.

The driver of any commercial motor vehicle as defined in 49 C.F.R., Section 390.5, shall comply with the railroad crossing provisions as prescribed in 49 C.F.R., Section 392.10.

Added by Laws 1961, p. 382, § 11-702, eff. Sept. 1, 1961.  Amended by Laws 1997, c. 201, § 6, eff. Nov. 1, 1997; Laws 2001, c. 309, § 2, eff. Nov. 1, 2001; Laws 2003, c. 461, § 8, eff. July 1, 2003; Laws 2004, c. 418, § 13, eff. July 1, 2004.

§4711703.  Stop signs and yield signs.

(a)  Preferential right of way at an intersection may be indicated by stop signs or yield signs as authorized in Section 15108 of this act.

(b)  Every stop sign and every yield sign shall be erected as near as practicable to the nearest line of the crosswalk on the near side of the intersection or, if there is no crosswalk, then as near as practicable to the nearest line of the intersecting roadway, however such yield signs shall not be erected upon the approaches of but one of the intersecting streets.

(c)  Every stop sign shall bear the word "Stop".  Every yield sign hereafter erected or replaced shall bear the word "Yield". Every stop sign and every yield sign shall at nighttime be rendered luminous by internal illumination, or by a floodlight projected on the face of the sign, or by efficient reflecting elements in or on the face of the sign.

(d)  Except when directed to proceed by a police officer or trafficcontrol signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection.

(e)  The driver of a vehicle approaching a yield sign if required for safety to stop shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway.

Laws 1961, p. 382, § 11703; Laws 1974, c. 287, § 9, emerg. eff. May 29, 1974.

§4711704.  Emerging from alley, driveway or building.

The driver of a vehicle within a business or residence district emerging from an alley, driveway or building shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the rightofway to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the rightofway to all vehicles approaching on said roadway.

Laws 1961, p. 382, § 11704.

§47-11-705.  Meeting or overtaking stopped school bus - Violation and penalty - Reporting violations.

A.  The driver of a vehicle meeting or overtaking a school bus that is stopped to take on or discharge school children, and on which the red loading signals are in operation, is to stop the vehicle before it reaches the school bus and not proceed until the loading signals are deactivated and then proceed past such school bus at a speed which is reasonable and with due caution for the safety of such school children and other occupants.  Any person convicted of violating the provisions of this subsection shall be punished by a fine of not less than One Hundred Dollars ($100.00).

B.  Visual signals, meeting the requirements of Section 12-228 of this title, shall be actuated by the driver of said school bus whenever, but only whenever, such vehicle is stopped on the highway for the purpose of receiving or discharging school children.

C.  The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway or when upon a controlled-access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

D.  If the driver of a school bus witnesses a violation of the provisions of subsection A of this section, within twenty-four (24) hours of the alleged offense, the driver shall report the violation, the vehicle color, license tag number, and the time and place such violation occurred to the law enforcement authority of the municipality where the violation occurred.  The law enforcement authority of a municipality shall issue a letter of warning on the alleged violation to the person in whose name the vehicle is registered.  The Office of the Attorney General shall provide a form letter to each municipal law enforcement agency in this state for the issuance of the warning provided for in this subsection.  Such form letter shall be used by each such law enforcement agency in the exact form provided for by the Office of the Attorney General.  A warning letter issued pursuant to this subsection shall not be recorded on the driving record of the person to whom such letter was issued.  Issuance of a warning letter pursuant to this section shall not preclude the imposition of other penalties as provided by law.

Added by Laws 1961, p. 383, § 11-705, eff. Sept. 1, 1961.  Amended by Laws 1973, c. 112, § 1; Laws 1989, c. 207, § 1, eff. Nov. 1, 1989; Laws 2003, c. 411, § 11, eff. Nov. 1, 2003; Laws 2004, c. 130, § 9, emerg. eff. April 20, 2004.

§47-11-705.1.  Church buses - Definition - Meeting and overtaking stopped bus - Signs and signals.

A.  The driver of a vehicle meeting or overtaking a church bus that is stopped to take on or discharge passengers, and on which the red loading signals are in operation, is to stop the vehicle before it reaches the church bus and not proceed until the loading signals are deactivated and then proceed past such bus at a speed which is reasonable and with due caution for the safety of such occupants.

B.  If the church bus is equipped with visual signals meeting the requirements of Section 12-228 of this title, the signals shall be actuated by the driver of said church bus whenever, but only whenever, such vehicle is stopped on the highway for the purpose of receiving or discharging passengers.

C.  The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a church bus which is on a different roadway or when upon a controlled-access highway and the church bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

Added by Laws 1978, c. 262, § 1, eff. Oct. 1, 1978.  Amended by Laws 2003, c. 411, § 12, eff. Nov. 1, 2003.

§47-11-801.  Basic rule - Maximum limits - Fines and penalties.

A.  Any person driving a vehicle on a highway shall drive the same at a careful and prudent speed not greater than nor less than is reasonable and proper, having due regard to the traffic, surface and width of the highway and any other conditions then existing.  No person shall drive any vehicle upon a highway at a speed greater than will permit the driver to bring it to a stop within the assured clear distance ahead.

B.  Except when a special hazard exists that requires lower speed for compliance with subsection A of this section, the limits specified by law or established as hereinafter authorized shall be maximum lawful speeds, and no person shall drive a vehicle on a highway at a speed in excess of the following maximum limits:

1.  Seventy-five (75) miles per hour in locations comprising:

a. the turnpike system, and

b. rural segments of the interstate highway system, as may be designated by the Transportation Commission.  Provided, however, the Commission shall determine prior to the designation of such segments that the public safety will not be jeopardized;

2.  Seventy (70) miles per hour in locations which are:

a. four-lane divided highways including, but not limited to, the interstate highway system, and

b. super two-lane highways.  As used in this section, a super two-lane highway shall mean any two-lane highway with designated passing lanes, and consisting of paved shoulders not less than eight (8) feet in width;

3.  Sixty-five (65) miles per hour in other locations;

4.  For a school bus, fifty-five (55) miles per hour on paved two-lane highways except on multilane divided highways, turnpikes, and interstate highways where the maximum shall be sixty-five (65) miles per hour;

5.  On any highway outside of a municipality in a properly marked school zone, twenty-five (25) miles per hour, provided the zone is marked with appropriate warning signs placed in accordance with the latest edition of the Manual on Uniform Traffic Control Devices.  The Department of Transportation may determine on the basis of an engineering and traffic investigation that a speed limit higher than twenty-five (25) miles per hour may be reasonable and safe under conditions as they exist upon a highway, and post an alternative school zone speed limit.  The Department shall mark such school zones, or entrances and exits onto highways by buses or students, so that the maximum speed provided by this section shall be established therein.  Exits and entrances to controlled-access highways which are within such school zones shall be marked in the same manner as other highways.  The county commissioners shall mark such school zones along the county roads so that the maximum speed provided by this section shall be established therein.  The signs may be either permanent or temporary.  The Department shall give priority over all other signing projects to the foregoing duty to mark school zones.  The Department shall also provide other safety devices for school zones which are needed in the opinion of the Department;

6.  Twenty-five (25) miles per hour or a posted alternative school zone speed limit through state schools located on the state-owned land adjoining or outside the limits of a corporate city or town where a state educational institution is established;

7.  Thirty-five (35) miles per hour on a highway in any state park or wildlife refuge.  Provided, however, that the provisions of this paragraph shall not include the State Capitol park area, and no person shall drive any vehicle at a rate of speed in excess of  fifty-five (55) miles per hour on any state or federal designated highway within such areas; and

8.  For any vehicle or combination of vehicles with solid rubber or metal tires, ten (10) miles per hour.

The maximum speed limits set forth in this section may be altered as authorized in Sections 11-802 and 11-803 of this title.

C.  The Commission is hereby authorized to prescribe maximum and minimum speeds for all vehicles and any combinations of vehicles using controlled-access highways.  Such regulations shall become effective after signs have been posted on these highways giving notice thereof.  Such regulations may apply to an entirely controlled-access highway or to selected sections thereof as may be designated by the Commission.  It shall be a violation of this section to drive any vehicle at a faster rate of speed than such prescribed maximum or at a slower rate of speed than such prescribed minimum.  However, all vehicles shall at all times conform to the limits set forth in subsection A of this section.

Copies of such regulations certified as in effect on any particular date by the Secretary of the Commission shall be accepted as evidence in any court in this state.  Whenever changes have been made in speed zones, copies of such regulations shall be filed with the Commissioner of Public Safety.

D.  The driver of every vehicle shall, consistent with the requirements of subsection A of this section, drive at an appropriate reduced speed when approaching and crossing an intersection or railway grade crossing, when approaching and going around a curve, when approaching a hillcrest, when driving upon any narrow or winding roadway, and when special hazard exists with respect to pedestrians or other traffic, or by reason of weather or highway conditions.

E.  1.  No person shall drive a vehicle on a county road at a speed in excess of fifty-five (55) miles per hour unless posted otherwise by the board of county commissioners, as provided in subparagraphs a through c of this paragraph, as follows:

a. the board of county commissioners may determine, by resolution, a maximum speed limit which shall apply to all county roads which are not otherwise posted for speed,

b. the board of county commissioners shall provide public notice of the speed limit on all nonposted roads by publication in a newspaper of general circulation in the county.  The notice shall be published once weekly for a period of four (4) continuous weeks, and

c. the board of county commissioners shall forward the resolution to the Director of the Department and to the Commissioner of Public Safety.

2.  The Department shall post speed limit information, as determined pursuant to the provisions of subparagraphs a through c of paragraph 1 of this subsection, on the county line marker where any state highway enters a county and at all off-ramps where interstate highways or turnpikes enter a county.  The signs shall read as follows:

ENTERING __________ COUNTY

COUNTY ROAD SPEED LIMIT

_____ MPH

UNLESS POSTED OTHERWISE

The appropriate board of county commissioners shall reimburse the Department the full cost of the signage required herein.

F.  Any person convicted of a speeding violation pursuant to subsection B or E of this section shall be punished by a fine as follows:

1.  One to ten miles per hour over the limit $10.00

2.  Eleven to fifteen miles per hour over the limit $20.00

3.  Sixteen to twenty miles per hour over the limit $35.00

4.  Twenty-one to twenty-five miles per hour over the limit $75.00

5.  Twenty-six to thirty miles per hour over the limit $135.00

6.  Thirty-one to thirty-five miles per hour over the limit $155.00

7.  Thirty-six miles per hour or more over the limit $205.00

or by imprisonment for not more than ten (10) days; for a second conviction within one (1) year after the first conviction, by imprisonment for not more than twenty (20) days; and upon a third or subsequent conviction within one (1) year after the first conviction, by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1961, p. 383, § 11-801, eff. Sept. 1, 1961.  Amended by Laws 1969, c. 200, § 1; Laws 1970, c. 336, § 1, emerg. eff. April 23, 1970; Laws 1973, c. 112, § 2; Laws 1996, c. 324, § 1; Laws 1999, c. 145, § 1, eff. Nov. 1, 1999; Laws 1999, c. 328, § 1, eff. Nov. 1, 1999; Laws 2000, c. 285, § 1, eff. July 1, 2000; Laws 2001, c. 133, § 1, emerg. eff. April 24, 2001; Laws 2001, c. 435, § 7, eff. July 1, 2001; Laws 2003, c. 279, § 4, emerg. eff. May 26, 2003.

NOTE:  Laws 1999, c. 299, § 1 repealed by Laws 2000, c. 285, § 5, eff. July 1, 2000.

§47-11-801a.  Repealed by Laws 1996, c. 324, § 6.

§47-11-801b.  Renumbered as § 944 of Title 36 by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47-11-801c.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§47-11-801d.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§4711802.  Establishment of state speed zones.

Whenever the State Highway Commission shall determine upon the basis of an engineering and traffic investigation that any maximum speed hereinbefore set forth is greater or less than is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of the state highway system, said Commission may determine and declare a reasonable and safe maximum limit thereat which, when appropriate signs giving notice thereof are erected, shall be effective at all times, or during hours of daylight or darkness or at such other times as may be determined at such intersection or other place or part of the highway.

Laws 1961, p. 384, § 11802.

§4711803.  When local authorities may and shall alter maximum limits.

A.  Whenever local authorities in their respective jurisdictions determine on the basis of an engineering and traffic investigation that the maximum speed permitted under this article is greater or less than is reasonable and safe under the conditions found to exist upon a highway or part of a highway, the local authority may determine and declare a reasonable and safe maximum limit thereon which:

1.  Decreases the limit at intersections; or

2.  Increases the limit within an urban district, but not to more than sixtyfive (65) miles per hour; or

3.  Decreases the limit outside an urban district, but not to less than thirty (30) miles per hour.

B.  Local authorities in their respective jurisdictions shall determine by an engineering and traffic investigation the proper maximum speed for all arterial streets and shall declare a reasonable and safe maximum limit thereon which may be greater or less than the maximum speed permitted under Section 1-101 et seq. of this title for an urban district.

C.  Any altered limit established as hereinabove authorized shall be effective at all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice thereof are erected upon such street or highway.

D.  As to streets and highways within the corporate limits which have been constructed or reconstructed with state or federal funds, local authorities shall have joint authority with the Transportation Commission to establish or alter speed limits; provided, however, the speed limit on an interstate highway within such corporate limits shall not be decreased to less than sixty (60) miles per hour; and provided further, that no local authority shall impose speed limits on any such street or highway substantially lower than those justified by the highway design, capacity, and traffic volume as determined by engineering studies.

E.  Not more than six such alterations as hereinabove authorized shall be made per mile along a street or highway except in the case of reduced limits at intersections, and the difference between adjacent limits shall not be more than ten (10) miles per hour.

Added by Laws 1961, p. 385, § 11803, eff. Sept. 1, 1961.  Amended by Laws 1991, c. 98, § 5, eff. July 1, 1991; Laws 1996, c. 324, § 2.

§4711804.  Minimum speed regulation.

(a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

(b) Whenever the State Highway Commission or local authorities within their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any part of a highway consistently impede the normal and reasonable movement of traffic, the Commission or such local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law.

Laws 1961, p. 385, § 11804.

§47-11-805.  Speed limitation on motorcycles, motor-driven cycles, and motorized scooters.

A.  No person shall operate any motorcycle at a speed greater than the legally posted speed limit; provided, in no event nor at any time shall an operator under the age of sixteen (16) years drive a motorcycle on a highway which has a minimum speed limit established and posted.

B.  No person shall operate any motor-driven cycle at a speed greater than the legally posted speed limit; provided, in no event nor at any time shall any operator drive a motor-driven cycle at a speed greater than thirty-five (35) miles per hour.

C.  No person shall operate a motorized scooter at a speed greater than the legally posted speed limit; provided, in no event nor at any time shall any operator drive a motorized scooter:

1.  At a speed greater than twenty-five (25) miles per hour; and

2.  On any roadway with a posted speed limit of greater than twenty-five (25) miles per hour.

Any municipality or board of county commissioners is hereby authorized to adopt ordinances and regulations for the operation of motorized scooters as provided in Section 19 of this act.

Added by Laws 1961, p. 385, § 11-805.  Amended by Laws 2003, c. 411, § 13, eff. Nov. 1, 2003; Laws 2004, c. 521, § 8, eff. Nov. 1, 2004.

§47-11-805.1.  Low-speed electrical vehicles - Restrictions on operation.

A.  No person shall operate any low-speed electrical vehicle on any street or highway with a posted speed limit greater than thirty-five (35) miles per hour.

B.  The provisions of subsection A of this section shall not prohibit a low-speed vehicle from crossing a street or highway with a posted speed limit greater than thirty-five (35) miles per hour.

C.  This section shall not prevent a city from adopting any ordinance that would further restrict low-speed electrical vehicles from operating on certain city-owned streets in order to ensure the public health and safety.

D.  This section shall be a part of and supplemental to the rules of the road as provided in Section 11-101 et seq. of Title 47 of the Oklahoma Statutes.

Added by Laws 2001, c. 243, § 2, eff. Nov. 1, 2001.

§47-11-805.2.  Electric-assisted bicycle operators.

Notwithstanding any other provision of law, operators of electric-assisted bicycles, as defined in Section 1-104 of this title, shall:

1.  Possess a Class A, B, C or D license, but shall be exempt from a motorcycle endorsement;

2.  Not be subject to motor vehicle liability insurance requirements only as they pertain to the operation of electric-assisted bicycles;

3.  Be authorized to operate an electric-assisted bicycle wherever bicycles are authorized to be operated;

4.  Be prohibited from operating an electric-assisted bicycle wherever bicycles are prohibited from operating; and

5.  Wear a properly fitted and fastened bicycle helmet which meets the standards of the American National Standards Institute or the Snell Memorial Foundation Standards for protective headgear for use in bicycling, provided such operator is eighteen (18) years of age or less.

Added by Laws 1996, c. 285, § 2, eff. Nov. 1, 1996.  Renumbered from § 19-201 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.  Amended by Laws 2004, c. 521, § 9, eff. Nov. 1, 2004.

§47-11-805.3.  Electric personal assistive mobility devices - Registration - Operation requirements - Warning notice.

A.  Notwithstanding any other provisions of law, an electric personal assistive mobility device, as defined in Section 1 of this act, shall not be:

1.  Registered pursuant to the Oklahoma Vehicle License and Registration Act; or

2.  Operated on the highways or turnpikes of this state except as provided in subsection B of this section.

B.  An electric personal assistive mobility device may be operated upon the sidewalks, walking trails, bikeways, and municipal streets of this state.  A municipality may prohibit the operation of an electric personal assistive mobility device on public streets where the speed limit is greater than twenty-five (25) miles per hour but, except for enforcement of the provisions of subsection C of this section, may not otherwise restrict the operation of an electric personal assistive mobility device.

C.  1.  A person operating an electric personal assistive mobility device shall:

a. not be required to have an Oklahoma driver license to operate the device,

b. obey all speed limits,

c. yield the right of way to pedestrians and human powered devices at all times,

d. give an audible signal before overtaking and passing any pedestrian, and

e. wear or equip the electric personal assistive mobility device with reflectors and a headlight when operating at night.

2.  Failure to comply with any requirement set forth in subparagraphs b through e of paragraph 1 of this subsection shall result in a warning for the first offense, a fine of Ten Dollars ($10.00) for the second offense, and impoundment of the electric personal assistive mobility device for up to thirty (30) days for subsequent offenses.  Each act of noncompliance shall be considered a separate offense.

D.  1.  It shall be unlawful to manufacture, assemble, sell, offer to sell, or distribute an electric personal assistive mobility device in this state unless the device is accompanied by a warning notice.  The warning notice shall be substantially similar to the following:  "REDUCE THE RISK OF SERIOUS INJURY AND ONLY USE WHILE WEARING FULL PROTECTIVE GEAR, WHICH SHALL INCLUDE HELMET, WRIST GUARDS, ELBOW PADS, AND KNEE PADS".

2.  A person, firm, corporation, or other legal entity that regularly engages in the business of manufacturing, assembling, selling, or distributing electric personal assistive mobility devices and complies with the requirements of this subsection shall not be liable in a civil action for damages for any physical injury sustained by an operator of an electric personal assistive mobility device as a result of the operator's failure to wear protective gear in accordance with the notice required by paragraph 1 of this subsection.

Added by Laws 2002, c. 58, § 4, emerg. eff. April 11, 2002.  Renumbered from Title 47, § 19-211 by Laws 2003, c. 279, § 16, emerg. eff. May 26, 2003.

§47-11-805.4.  Electric gopeds.

Electric gopeds shall be operated as provided in subsections A and B of Section 11-805.3 of this title.

Added by Laws 2003, c. 411, § 3, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 418, § 14, eff. July 1, 2004.

§4711806.  Special speed limitations.

A.  No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to the bridge or structure, when the structure is signposted as provided in this section.

B.  The Oklahoma Department of Transportation and local authorities may conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if they shall thereupon find that the structure cannot, with safety to itself, withstand vehicles driving at speeds otherwise permissible under this act, they shall determine and declare the maximum speed of vehicles which the structure can safely withstand, and may cause and permit suitable signs stating the maximum speed to be erected and maintained at a distance of one hundred feet before each end of the structure.

C.  Where any state or federal highway or turnpike shall be under construction, maintenance, or repair or when a detour shall have been designated by reason of construction, maintenance, or repairs in progress and a maximum safe, careful, and prudent speed shall have been determined by the Oklahoma Department of Transportation on the highway or highway detour or by the Oklahoma Transportation Authority on the turnpike or turnpike detour during the period of the construction, maintenance, or repairs and shall have plainly posted at each terminus thereof and at not less than each half mile along the route thereof the determined maximum speed, no person shall drive any vehicle upon the portion of the highway or the highway detour or upon the portion of the turnpike or the turnpike detour at a speed in excess of the speed so determined and posted.  Violation of the posted speed limit in the repair, maintenance, or construction zone shall result in the doubling of the appropriate fine.  For purposes of this section, "repair, maintenance, or construction zone" means any location where repair, maintenance, or construction work is actually in progress and workers present.

D.  Upon the trial of any person charged with a violation of this section, proof of the determination of the maximum speed by the Department of Transportation or by the Oklahoma Transportation Authority and the existence of the signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety as provided in subsections B and C of this section.

Added by Laws 1961, p. 385, § 11806, eff. Sept. 1, 1961.  Amended by Laws 1996, c. 127, § 1; Laws 2001, c. 202, § 1, eff. Nov. 1, 2001.

§47-11-806.1.  Reduced speed limit at certain times in school zone.

Where any portion of a road, street, or highway is a properly marked school zone, as indicated with appropriate warning signs placed in accordance with the latest edition of the Manual on Uniform Traffic Control Devices, and a reduced speed limit as properly posted, shall be in effect during certain times due to the presence or potential presence of school children, no person shall drive any vehicle upon that portion of the highway which is the school zone in excess of the reduced speed limit so posted when the reduced speed limit is in effect.  Violation of the posted reduced speed limit in the school zone shall result in the doubling of the appropriate fine.

Added by Laws 2003, c. 199, § 8, eff. Nov. 1, 2003.

§47-11-806.2.  Reduced speed limit in toll booth zone.

Where any portion of a turnpike is a properly marked toll booth zone, as indicated with appropriate signs placed in accordance with the latest edition of the Manual on Uniform Traffic Control Devices, and a reduced speed limit, as properly posted shall be in effect within the zone, no person shall drive any vehicle upon that portion of the turnpike which is the toll booth zone in excess of the reduced speed limit so posted.  Violation of the posted reduced speed limit in the toll booth zone shall result in the doubling of the appropriate fine.

Added by Laws 2005, c. 114, § 1, eff. Nov. 1, 2005.

§4711807.  Charging violations and rule in civil actions.

A.  In every charge of violation of any speed regulation in this article, the complaint, also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven, also the maximum speed applicable within the district or at the location.

B.  The provision of this article declaring maximum speed limitations shall not be construed to relieve the plaintiff in any action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

C.  Unless another penalty is provided in this title, every person convicted of violating any provision of Sections 11801 through 11-806 of this title, shall be punished as provided in Section 17-101 of this title.

Added by Laws 1961, p. 386, § 11807, eff. Sept. 1, 1961.  Amended by Laws 2001, c. 435, § 8, eff. July 1, 2001.

§47-11-808.  Jammers and speed measuring devices - Use, possession, manufacture, sale or distribution prohibited - Exemption.

A.  As used in this section:

1.  "Jammer" means any instrument, device, or equipment designed or intended for use with a vehicle or otherwise to jam or interfere with in any manner a speed measuring device operated by a law enforcement officer in the vicinity; and

2.  "Speed measuring device" shall include, but is not limited to, devices commonly known as radar speed meters or laser speed meters.

B.  It shall be unlawful for any person to use or possess a jammer.

C.  It shall be unlawful to manufacture, advertise or offer for sale, sell or otherwise distribute any jammer in this state.

D.  This section shall not apply to any person who lawfully possesses a license issued by the Federal Communications Commission for the use of a jammer.

Added by Laws 1981, c. 270, § 1.  Amended by Laws 2003, c. 411, § 14, eff. Nov. 1, 2003.

§4711809.  Exemptions.

The provisions of this act shall not apply to:

1.  Any receiver of radio waves of any frequency lawfully licensed by any state or federal agency;

2.  Any such device owned or operated by the federal or state government or any political subdivision used by employees thereof in their official duties, or the sale of any such device to law enforcement agencies for use in their official duties; or

3.  Any citizens band radio.

Laws 1981, c. 270, § 2.

§47-11-810.  Points - Convictions for speeding.

A.  Except when the person is the holder of a commercial driver license and commits the offense while operating any vehicle or when the person who commits the offense is operating a commercial motor vehicle, the Department of Public Safety shall not report or assess points to the driving record of any person, as maintained by the Department, for a conviction of exceeding the speed limit by at least one (1) mile per hour but not more than ten (10) miles per hour.

B.  Except when the person is the holder of a commercial driver license committing the offense while operating any vehicle or when the person committing the offense is operating a commercial motor vehicle, the Department of Public Safety shall not record or assess points for convictions for traffic offenses on the driving record of any person as maintained by the Department, where such conviction is for exceeding the speed limit prescribed in this title, but not exceeding the speed limit previously in force where the violation occurred.

C.  Except when the person is the holder of a commercial driver license committing the offense while operating any vehicle or when the person committing the offense is operating a commercial motor vehicle, the Department of Public Safety shall not record or assess points against a person for out-of-state convictions of exceeding the speed limits of that state, provided the person did not exceed the speed limit previously in force as of January 1, 1974, in the state where the conviction occurred.

Added by Laws 1992, c. 303, § 30, eff. July 1, 1992.  Amended by Laws 2000, c. 124, § 2, eff. Nov. 1, 2000; Laws 2005, c. 394, § 12, eff. Sept. 1, 2005.

NOTE:  Laws 2005, c. 190, § 9 repealed by Laws 2006, c. 16, § 28, emerg. eff. March 29, 2006.

§4711901.  Reckless driving.

A.  It shall be deemed reckless driving for any person to drive a motor vehicle in a careless or wanton manner without regard for the safety of persons or property or in violation of the conditions outlined in Section 11801 of this title.

B.  Every person convicted of reckless driving shall be punished upon a first conviction by imprisonment for a period of not less than five (5) days nor more than ninety (90) days, or by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by both such fine and imprisonment; on a second or subsequent conviction, punishment shall be imprisonment for not less than ten (10) days nor more than six (6) months, or by a fine of not less than One Hundred Fifty Dollars ($150.00) nor more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1961, p. 386, § 11901, eff. Sept. 1, 1961.  Amended by Laws 2000, c. 285, § 2, eff. July 1, 2000; Laws 2001, c. 133, § 2, emerg. eff. April 24, 2001; Laws 2001, c. 435, § 9, eff. July 1, 2001.

§47-11-901a.  Renumbered as § 15-102.1 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47-11-901b.  Full time and attention to driving.

The operator of every vehicle, while driving, shall devote their full time and attention to such driving.

No law enforcement officer shall issue a citation under this section unless the operator of the vehicle is involved in an accident.

Added by Laws 2003, c. 108, § 3, eff. Nov. 1, 2003.

§47-11-902.  Persons under the influence of alcohol or other intoxicating substance or combination thereof - Penalty - Enhancement.

A.  It is unlawful and punishable as provided in this section for any person to drive, operate, or be in actual physical control of a motor vehicle within this state, whether upon public roads, highways, streets, turnpikes, other public places or upon any private road, street, alley or lane which provides access to one or more single or multi-family dwellings, who:

1.  Has a blood or breath alcohol concentration, as defined in Section 756 of this title, of eight-hundredths (0.08) or more at the time of a test of such person's blood or breath administered within two (2) hours after the arrest of such person;

2.  Is under the influence of alcohol;

3.  Is under the influence of any intoxicating substance other than alcohol which may render such person incapable of safely driving or operating a motor vehicle; or

4.  Is under the combined influence of alcohol and any other intoxicating substance which may render such person incapable of safely driving or operating a motor vehicle.

B.  The fact that any person charged with a violation of this section is or has been lawfully entitled to use alcohol or a controlled dangerous substance or any other intoxicating substance shall not constitute a defense against any charge of violating this section.

C.  1.  Any person who is convicted of a violation of the provisions of this section shall be deemed guilty of a misdemeanor for the first offense and shall participate in an assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and shall follow all recommendations made in the assessment and evaluation and be punished by imprisonment in jail for not less than ten (10) days nor more than one (1) year.  Any person convicted of a violation for a first offense shall be fined not more than One Thousand Dollars ($1,000.00).

2.  Any person who, within ten (10) years after a previous conviction of a violation of this section or a violation pursuant to the provisions of any law of another state prohibiting the offense provided in subsection A of this section, is convicted of a second offense pursuant to the provisions of this section or has a prior conviction in a municipal criminal court of record for the violation of a municipal ordinance prohibiting the offense provided for in subsection A of this section and within ten (10) years of such municipal conviction is convicted pursuant to the provision of this section shall be deemed guilty of a felony and shall participate in an assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and shall be sentenced to:

a. follow all recommendations made in the assessment and evaluation for treatment at the defendant's expense, or

b. placement in the custody of the Department of Corrections for not less than one (1) year and not to exceed five (5) years and a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00), or

c. treatment, imprisonment and a fine within the limitations prescribed in subparagraphs a and b of this paragraph.

However, if the treatment in subparagraph a of this paragraph does not include residential or inpatient treatment for a period of not less than five (5) days, the person shall serve a term of imprisonment of at least five (5) days.

3.  Any person who is convicted of a second felony offense pursuant to the provisions of this section shall participate in an assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and shall be sentenced to:

a. follow all recommendations made in the assessment and evaluation for treatment at the defendant's expense, two hundred forty (240) hours of community service and use of an ignition interlock device, or

b. placement in the custody of the Department of Corrections for not less than one (1) year and not to exceed seven (7) years and a fine of not more than Five Thousand Dollars ($5,000.00), or

c. treatment, imprisonment and a fine within the limitations prescribed in subparagraphs a and b of this paragraph.

However, if the treatment in subparagraph a of this paragraph does not include residential or inpatient treatment for a period of not less than ten (10) days, the person shall serve a term of imprisonment of at least ten (10) days.

4.  Any person who is convicted of a third or subsequent felony offense pursuant to the provisions of this section shall participate in an assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and shall be sentenced to:

a. follow all recommendations made in the assessment and evaluation for treatment at the defendant's expense, followed by not less than one (1) year of supervision and periodic testing at the defendant's expense, four hundred eighty (480) hours of community service, and use of an ignition interlock device for a minimum of thirty (30) days, or

b. placement in the custody of the Department of Corrections for not less than one (1) year and not to exceed ten (10) years and a fine of not more than Five Thousand Dollars ($5,000.00), or

c. treatment, imprisonment and a fine within the limitations prescribed in subparagraphs a and b of this paragraph.

However, if the person does not undergo residential or inpatient treatment pursuant to subparagraph a of this paragraph the person shall serve a term of imprisonment of at least ten (10) days.

5.  Any person who, within ten (10) years after a previous conviction of a violation of murder in the second degree or manslaughter in the first degree in which the death was caused as a result of driving under the influence of alcohol or other intoxicating substance, is convicted of a violation of this section shall be deemed guilty of a felony.

6.  Provided, however, a conviction from another state shall not be used to enhance punishment pursuant to the provisions of this subsection if that conviction is based on a blood or breath alcohol concentration of less than eight-hundredths (0.08).

7.  In any case in which a defendant is charged with a second or subsequent driving under the influence of alcohol or other intoxicating substance offense within any municipality with a municipal court other than a court of record, the charge shall be presented to the county's district attorney and filed with the district court of the county within which the municipality is located.

D.  Any person who is convicted of a violation of driving under the influence with a blood or breath alcohol concentration of fifteen-hundredths (0.15) or more pursuant to this section shall be deemed guilty of aggravated driving under the influence.  A person convicted of aggravated driving under the influence shall participate in an assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services pursuant to Section 3-460 of Title 43A of the Oklahoma Statutes and shall comply with all recommendations for treatment.  Such person shall be sentenced to not less than one (1) year of supervision and periodic testing at the defendant's expense, four hundred eighty (480) hours of community service, and an ignition interlock device for a minimum of thirty (30) days.  Nothing in this subsection shall preclude the defendant from being charged or punished as provided in paragraph 1, 2, 3, 4 or 5 of subsection C of this section.

E.  When a person is sentenced to imprisonment in the custody of the Department of Corrections, the person shall be processed through the Lexington Assessment and Reception Center or at a place determined by the Director of the Department of Corrections.  The Department of Corrections shall classify and assign the person to one or more of the following:

1.  The Department of Mental Health and Substance Abuse Services pursuant to paragraph 1 of subsection A of Section 612 of Title 57 of the Oklahoma Statutes; or

2.  A correctional facility operated by the Department of Corrections with assignment to substance abuse treatment.

F.  The Department of Public Safety is hereby authorized to reinstate any suspended or revoked driving privilege when the person meets the statutory requirements which affect the existing driving privilege.

G.  Any person who is found guilty of a violation of the provisions of this section shall be ordered to participate in, prior to sentencing, an alcohol and drug substance abuse evaluation and assessment program offered by a certified assessment agency or certified assessor for the purpose of evaluating and assessing the receptivity to treatment and prognosis of the person.  The court shall order the person to reimburse the agency or assessor for the evaluation and assessment.  The fee for an evaluation and assessment shall be the amount provided in subsection C of Section 3-460 of Title 43A of the Oklahoma Statutes.  The evaluation and assessment shall be conducted at a certified assessment agency, the office of a certified assessor or at another location as ordered by the court.  The agency or assessor shall, within seventy-two (72) hours from the time the person is evaluated and assessed, submit a written report to the court for the purpose of assisting the court in its final sentencing determination.  If such report indicates that the evaluation and assessment shows that the defendant would benefit from a ten-hour or twenty-four-hour alcohol and drug substance abuse course or a treatment program or both, the court shall, as a condition of any sentence imposed, including deferred and suspended sentences, require the person to follow all recommendations identified by the evaluation and assessment and ordered by the court.  No person, agency or facility operating an evaluation and assessment program certified by the Department of Mental Health and Substance Abuse Services shall solicit or refer any person evaluated and assessed pursuant to this section for any treatment program or substance abuse service in which such person, agency or facility has a vested interest; however, this provision shall not be construed to prohibit the court from ordering participation in or any person from voluntarily utilizing a treatment program or substance abuse service offered by such person, agency or facility.  If a person is sentenced to imprisonment in the custody of the Department of Corrections and the court has received a written evaluation report pursuant to the provisions of this subsection, the report shall be furnished to the Department of Corrections with the judgment and sentence.  Any evaluation and assessment report submitted to the court pursuant to the provisions of this subsection shall be handled in a manner which will keep such report confidential from the general public's review.  Nothing contained in this subsection shall be construed to prohibit the court from ordering judgment and sentence in the event the defendant fails or refuses to comply with an order of the court to obtain the evaluation and assessment required by this subsection.  If the defendant fails or refuses to comply with an order of the court to obtain the evaluation and assessment, the Department of Public Safety shall not reinstate driving privileges until the defendant has complied in full with such order.  Nothing contained in this subsection shall be construed to prohibit the court from ordering judgment and sentence and any other sanction authorized by law for failure or refusal to comply with an order of the court.

H.  Any person who is found guilty of a violation of the provisions of this section may be required by the court to attend a victims impact panel program, if such a program is offered in the county where the judgment is rendered, and to pay a fee, not less than Fifteen Dollars ($15.00) nor more than Twenty-five Dollars ($25.00) as set by the governing authority of the program and approved by the court, to the program to offset the cost of participation by the defendant, if in the opinion of the court the defendant has the ability to pay such fee.

I.  Any person who is found guilty of a felony violation of the provisions of this section may be required to submit to electronic monitoring as authorized and defined by Section 991a of Title 22 of the Oklahoma Statutes.

J.  Any person who, within ten (10) years after a previous conviction of a violation of this section or a violation pursuant to the provisions of law of another state prohibiting the offense provided in subsection A of this section or a violation of a municipal ordinance prohibiting the offense provided in subsection A of this section, pleads guilty or nolo contendere or is convicted of a violation of this section shall not be required to undergo the alcohol and drug substance evaluation program required by subsection G of this section.  The court shall, as a condition of any sentence imposed, including deferred and suspended sentences, require the person to participate in and successfully complete all recommendations from the evaluation, such as an alcohol and drug substance abuse treatment program pursuant to Section 3-452 of Title 43A of the Oklahoma Statutes.

K.  Any person who is found guilty of a violation of the provisions of this section who has been sentenced by the court to perform any type of community service shall not be permitted to pay a fine in lieu of performing the community service.

L.  When a person is found guilty of a violation of the provisions of this section, the court shall order, in addition to any other penalty, the defendant to pay a one-hundred-dollar assessment to be deposited in the Drug Abuse Education and Treatment Revolving Fund created in Section 2-503.2 of Title 63 of the Oklahoma Statutes, upon collection.

M.  In any case in which a person is convicted of violating the provisions of this section and who was transporting in the motor vehicle a child fifteen (15) years of age or younger, the fine shall be enhanced to double the amount of the whole sum otherwise prescribed.

Added by Laws 1961, p. 386, § 11-902, eff. Sept. 1, 1961.  Amended by Laws 1967, c. 58, § 1, emerg. eff. April 17, 1967; Laws 1971, c. 153, § 1; Laws 1978, c. 108, § 1; Laws 1982, c. 294, § 9, operative July 1, 1982; Laws 1983, c. 119, § 1, emerg. eff. May 17, 1983; Laws 1984, c. 254, § 5, eff. Nov. 1, 1984; Laws 1985, c. 338, § 6, eff. Nov. 1, 1985; Laws 1986, c. 279, § 21, operative July 1, 1986; Laws 1988, c. 242, § 9, eff. Nov. 1, 1988; Laws 1990, c. 51, § 109, emerg. eff. April 9, 1990; Laws 1992, c. 382, § 7, emerg. eff. June 9, 1992; Laws 1993, c. 276, § 13, emerg. eff. May 27, 1993; Laws 1994, c. 387, § 5, eff. July 1, 1995; Laws 1995, c. 1, § 17, emerg. eff. March 2, 1995; Laws 1995, c. 313, § 3, eff. July 1, 1995; Laws 1997, c. 133, § 481, eff. July 1, 1999; Laws 1997, c. 420, § 5, eff. July 1, 1999; Laws 1998, c. 89, § 3, eff. July 1, 1998; Laws 1999, c. 106, § 5, emerg. eff. April 19, 1999; Laws 1999, c. 170, § 1, eff. Nov. 1, 1999; Laws 1999, c. 395, § 1, eff. Nov. 1, 1999; Laws 2000, c. 6, § 11, emerg. eff. March 20, 2000; Laws 2000, c. 285, § 3, eff. July 1, 2000; Laws 2000, 1st Ex. Sess., c. 8, § 20, eff. July 1, 2000; Laws 2001, c. 437, § 23, eff. July 1, 2001; Laws 2002, c. 460, § 33, eff. Nov. 1, 2002; Laws 2003, c. 3, § 38, emerg. eff. March 19, 2003; Laws 2003, c. 178, § 3, eff. July 1, 2003; Laws 2003, c. 437, § 1, eff. July 1, 2003; Laws 2004, c. 548, § 1, emerg. eff. June 9, 2004; Laws 2005, c. 1, § 54, emerg. eff. March 15, 2005; Laws 2005, c. 189, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 29, emerg. eff. March 29, 2006.

NOTE:  Laws 1994, c. 308, § 3 and Laws 1994, c. 314, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1997, c. 420, § 4, as amended by Laws 1999, c. 106, § 4 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.  Laws 1999, c. 308, § 1 and Laws 1999, c. 391, § 2 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2000, c. 368, § 1 repealed by Laws 2000, 1st Ex. Sess., c. 8, § 34, eff. July 1, 2000.  Laws 2001, c. 435, § 10 repealed by Laws 2002, c. 442, § 2, emerg. eff. June 5, 2002.  Laws 2002, c. 442, § 1 repealed by Laws 2003, c. 3, § 39, emerg. eff. March 19, 2003.  Laws 2004, c. 418, § 15 repealed by Laws 2005, c. 1, § 55, emerg. eff. March 15, 2005.  Laws 2005, c. 167, § 2 repealed by Laws 2006, c. 16, § 30, emerg. eff. March 29, 2006.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 481 from July 1, 1998 to July 1, 1999.  Laws 1998, 1st Ex. Sess., c. 2, § 26 amended the effective date of Laws 1997, c. 420, § 5 from July 1, 1998 to July 1, 1999.

§47-11902.1.  Renumbered as § 3-451 of Title 43A by Laws 1990, c. 265, § 77, operative July 1, 1990.

§4711902.2.  Renumbered as § 3-452 of Title 43A by Laws 1990, c. 265, § 77, operative July 1, 1990.

§4711902.3.  Renumbered as § 3-453 of Title 43A by Laws 1990, c. 265, § 77, operative July 1, 1990.

§47-11-902a.  Allowing use of motor vehicle without ignition interlock device.

A.  No person shall knowingly authorize or permit a motor vehicle owned or under the control of that person which is not equipped with an ignition interlock device to be driven upon any street or highway of this state by any person who is required to have an ignition interlock device installed upon the vehicle of that person.

B.  No person shall make an overt or conscious attempt to physically disable, disconnect or wire around an ignition interlock device, unless certified pursuant to rule or Oklahoma Statutes, or intentionally fail to return an ignition interlock device when it is no longer required in the vehicle or upon request by the owner of the device.

C.  A violation of this section shall be a misdemeanor and shall be punishable by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1999, c. 170, § 2, eff. Nov. 1, 1999.  Amended by Laws 2005, c. 167, § 3, eff. Nov. 1, 2005.

§47-11-902b.  Forfeiture of motor vehicle.

A.  The district attorney may file a motion requesting forfeiture of the motor vehicle involved in the commission of an eligible offense as provided in this section.  The provisions of this section shall apply to any person who has been previously convicted of an offense under Section 11-902, 11-903, or 11-904 of Title 47 of the Oklahoma Statutes and who on or after the effective date of this act is convicted of an offense under Section 11-902, 11-903 or 11-904 of Title 47 of the Oklahoma Statutes within ten (10) years of any prior conviction under Section 11-902, 11-903, or 11-904 of Title 47 of the Oklahoma Statutes and where at least one of the offenses, current or prior, involved the death or serious bodily injury to another person.

B.  A motion for forfeiture may be filed at the time of charging but not later than thirty (30) days after the verdict or plea of guilty or nolo contendere.  If a motion of intent to forfeit is filed prior to the verdict or plea of guilty or nolo contendere, the proceedings shall be stayed until the disposition of the criminal case.  Notice shall be required even though the proceedings are stayed.  If the motion is filed prior to the disposition on the criminal case, the district attorney shall notify the Oklahoma Tax Commission and the Tax Commission shall place a lien upon the vehicle title.  No person shall sell, damage, destroy, transfer or perfect a security interest on any vehicle subject to forfeiture.  Prior to filing a motion for forfeiture, the district attorney shall verify whether the vehicle was sold during any period of impoundment as provided by law.  Any vehicle sold in an impound sale to pay towing, wrecker services or storage expenses shall not be subject to forfeiture as provided in this act.

C.  Upon filing a motion for forfeiture, except when the proceedings are stayed pursuant to subsection B of this section, the court shall schedule a hearing on the matter.  The hearing shall be not less than twenty (20) days nor more than forty-five (45) days from the date the motion is filed.  The district attorney within three (3) days of filing a motion of intent to forfeit shall notify the convicted person, lienholders of record, and any person appearing to have an ownership or security interest in the vehicle.  The notice shall contain the date, time and place of the hearing.  When a motion for forfeiture has been stayed pending disposition of the criminal case and a verdict or plea of guilty or nolo contendere has been entered, the district attorney shall give notice of the forfeiture hearing not less than ten (10) days prior to the hearing.  The notice of persons specified in this subsection shall be by certified mail to the address shown upon the records of the Oklahoma Tax Commission.  For owners or interested parties, other than lienholders of record, whose addresses are unknown, but who are believed to have an interest in the vehicle, notice shall be by one publication in a newspaper of general circulation in the county where the motion is filed.  The written notice shall include:

1.  A full description of the motor vehicle;

2.  The date, time and place of the forfeiture hearing;

3.  The legal authority under which the motor vehicle may be forfeited; and

4.  Notice of the right to intervene to protect an interest in the motor vehicle.

D.  A forfeiture proceeding shall not extinguish any security interest of a lienholder of record; provided, however, the court may order the sale of the motor vehicle and the satisfaction of that security interest from the proceeds of sale as provided in subsection K of this section.

For purposes of a forfeiture proceeding, an affidavit obtained from the lienholder of record, in the absence of evidence of bad faith, shall be prima facie evidence of the amount of secured indebtedness owed to that lienholder.  It shall be the responsibility of the district attorney to obtain such affidavit prior to the forfeiture proceeding.

In the absence of evidence of bad faith, no lienholder of record shall be required to attend the forfeiture proceeding to protect its interest in the motor vehicle.  However, each lienholder of record shall be given notice of the forfeiture hearing as provided in subsection C of this section.  The district attorney shall notify each lienholder of record at least ten (10) days before the sale of the motor vehicle ordered forfeited pursuant to this section; provided, the lienholder was not represented at the forfeiture proceeding.

E.  Any person having an ownership or security interest in a vehicle subject to forfeiture which is not perfected by a lien of record may file a written objection to the motion to forfeit within ten (10) days of the mailing of the notice of intent to forfeit.

F.  At the hearing, any person who claims an ownership or security interest in the motor vehicle which is not perfected by a lien of record shall be required to establish by a preponderance of the evidence that:

1.  The person has an interest in the motor vehicle and such interest was acquired in good faith;

2.  The person is not the person convicted of the offense that resulted in the forfeiture proceeding; and

3.  The person did not know or have reasonable cause to believe that the vehicle would be used in the commission of a felony offense.

G.  If a person satisfies the requirements of subsection F of this section, or if there is a lienholder of record that has provided an affidavit pursuant to subsection D of this section, the court shall order either an amount equal to the value of the interest of that person in the motor vehicle to be paid to that person upon sale of the motor vehicle after payment of costs and expenses or release the vehicle from the forfeiture proceedings if either the lienholder described in subsection D of this section or the person intervening in accordance with subsection F of this section has full right, title and interest in the vehicle.

H.  At the hearing, the court may order the forfeiture of the motor vehicle if it is determined by a preponderance of the evidence that the forfeiture of the motor vehicle will serve one or more of the following purposes:

1.  Incapacitation of the convicted person from the commission of any future offense under Section 11-902, 11-903, or 11-904 of Title 47 of the Oklahoma Statutes;

2.  Protection of the safety and welfare of the public;

3.  Deterrence of other persons who are potential offenders under Section 11-902, 11-903, or 11-904 of Title 47 of the Oklahoma Statutes;

4.  Expression of public condemnation of the serious or aggravated nature of the conduct of the convicted person; or

5.  Satisfaction of monetary amounts for criminal penalties.

I.  Upon forfeiture of a motor vehicle pursuant to this act, the court shall require the owner to surrender the motor vehicle, the certificate of title, and the registration of the motor vehicle.  The vehicle, the certificate of title, and the registration shall be delivered to the Department of Public Safety within three (3) days of the forfeiture order.  The expense of delivering the vehicle shall be paid by the district attorney.  Costs of delivering the vehicle to the Department shall be reimbursable as costs of conducting the sale.  A motor vehicle forfeited pursuant to this act, shall be sold by the Department of Public Safety as provided by law for the sale of other forfeited property, except as otherwise provided in this section.

J.  If a vehicle was impounded at the time of delivery to the Department and a forfeiture order is subsequently issued, all towing, wrecker services, and storage expenses shall be satisfied from the sale of the vehicle.  If a vehicle is released from forfeiture and the vehicle has been delivered to the Department with impound expenses still owing, all impound expenses, including towing, wrecker service and storage expenses, shall be paid by the person prevailing on the dismissal of the forfeiture proceeding and the release of the vehicle to such person.  If a notice for sale of the vehicle was filed for satisfaction of impound expenses prior to the filing of a motion for forfeiture, the vehicle shall be sold as provided by law for unpaid towing, wrecker services, and storage expenses and shall not be subject to forfeiture.  If the convicted person redeems his or her interest in the vehicle at a sale for impound expenses, a forfeiture proceeding may thereafter proceed as authorized by this act.  Neither the notice of sale for towing, wrecker services, and storage expenses nor the sale of such vehicle for impound expenses shall serve to extend the requirement for filing a motion to forfeit as provided in subsection B of this section.

K.  Except as provided in subsection J of this section, proceeds from the sale of any vehicle forfeited pursuant to this act shall be paid in the following order:

1.  To the Department of Public Safety for the cost of conducting the sale, including expense of delivery, court filing fees, and publication expense;

2.  To satisfy impound expenses, including any towing, wrecker service and storage expenses incurred prior to delivery to the Department of Public Safety;

3.  To satisfy the interest of any lienholder of record;

4.  To satisfy the interest of any person making proof as provided in subsection F of this section;

5.  To satisfy criminal penalties, costs and assessments pursuant to paragraph 5 of subsection H of this section if so ordered by the court;

6.  To the office of the district attorney who filed the forfeiture proceeding not exceeding twenty-five percent (25%) of any remaining proceeds.  Such payment shall be deposited in a special fund for such purpose as determined by the district attorney's office; and

7.  The balance of the proceeds to be deposited in the Drug Abuse Education and Treatment Revolving Fund established pursuant to Section 2-503.2 of Title 63 of the Oklahoma Statutes for the benefit of drug court treatment as provided by law.

L.  If a motor vehicle subject to forfeiture as provided by this act is a vehicle leased pursuant to a commercial rental agreement for a period of ninety (90) days or less, then the vehicle shall not be subject to the forfeiture proceedings provided by this act.

M.  Upon the court dismissing a forfeiture proceeding, any lien placed upon the vehicle title by the Oklahoma Tax Commission pursuant to subsection B of this section shall be released.

Added by Laws 1999, c. 391, § 1, eff. July 1, 1999.

§47-11-903.  Negligent homicide.

A.  When the death of any person ensues within one (1) year as a proximate result of injury received by the driving of any vehicle by any person in reckless disregard of the safety of others, the person so operating such vehicle shall be guilty of negligent homicide.

B.  Any person convicted of negligent homicide shall be punished by imprisonment in the county jail for not more than one (1) year or by fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

C.  The Commissioner of Public Safety shall revoke the license or permit to drive and any nonresident operating privilege of any person convicted of negligent homicide.

Added by Laws 1961, p. 387, § 11-903, eff. Sept. 1, 1961.  Amended by Laws 1985, c. 112, § 10, eff. Nov. 1, 1985; Laws 2005, c. 164, § 1, emerg. eff. May 11, 2005.

§47-11-904.  Person involved in personal injury accident while under influence of alcohol or other intoxicating substance - Causing great bodily injury.

A.  Any person who is involved in a personal injury accident while driving or operating a motor vehicle within this state and who is in violation of the provisions of subsection A of Section 11902 of this title may be charged with a violation of the provisions of this subsection as follows:

1.  Any person who is convicted of a violation of the provisions of this subsection shall be deemed guilty of a misdemeanor for the first offense and shall be punished by imprisonment in the county jail for not less than ninety (90) days nor more than one (1) year, and a fine of not more than Two Thousand Five Hundred Dollars ($2,500.00); and

2.  Any person who is convicted of a violation of the provisions of this subsection after having been previously convicted of a violation of this subsection or of Section 11-902 of this title shall be deemed guilty of a felony and shall be punished by imprisonment in a state correctional institution for not less than one (1) year and not more than five (5) years, and a fine of not more than Five Thousand Dollars ($5,000.00).

B.  1.  Any person who causes an accident resulting in great bodily injury to any person other than himself while driving or operating a motor vehicle within this state and who is in violation of the provisions of subsection A of Section 11902 of this title may be charged with a violation of the provisions of this subsection.  Any person who is convicted of a violation of the provisions of this subsection shall be deemed guilty of a felony punishable by imprisonment in a state correctional institution for not less than one (1) year and not more than five (5) years, and a fine of not more than Five Thousand Dollars ($5,000.00).

2.  As used in this subsection, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

Added by Laws 1983, c. 43, § 1, emerg. eff. April 21, 1983.  Amended by Laws 1984, c. 30, § 1, eff. Nov. 1, 1984; Laws 1985, c. 112, § 11, eff. Nov. 1, 1985; Laws 1989, c. 316, § 1, eff. Nov. 1, 1989; Laws 1997, c. 133, § 482, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 348, eff. July 1, 1999; Laws 2004, c. 275, § 13, eff. July 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 482 from July 1, 1998 to July 1, 1999.

§47-11-906.1.  Drunk Driving Prevention Act - Short title.

Sections 13 through 16 of this act shall be known and may be cited as the "Drunk Driving Prevention Act".

Added by Laws 1995, c. 320, § 1, eff. July 1, 1995.  Amended by Laws 1996, c. 309, § 2, eff. Nov. 1, 1996; Laws 2000, 1st Ex.Sess., c. 8, § 13, eff. July 1, 2000.  Renumbered from § 6-106.1 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-11-906.2.  Purpose.

The purpose of this act is to reduce the incidence of persons who drive or are in actual physical control of a motor vehicle while under the influence of alcohol or other intoxicating substances.

Added by Laws 1995, c. 320, § 2, eff. July 1, 1995.  Amended by Laws 2000, 1st Ex.Sess., c. 8, § 14, eff. July 1, 2000.  Renumbered from § 6-106.2 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-11-906.3.  Oklahoma Driver's Manual - Contents.

A.  The State Department of Education shall develop and administer appropriate driver education programs to be conducted in all of the schools of this state to increase awareness of the dangers of drinking and driving.

B.  1.  In order to provide education and instruction to all applicants for an original Oklahoma driver license, the Oklahoma Driver's Manual, published and distributed by the Department of Public Safety pursuant to Section 2-114 of this title, shall contain accurate information on:

a. the hazards of driving while under the influence of alcohol or other intoxicating substances, and

b. the legal and financial consequences resulting from violations of this state's laws prohibiting the operation or actual physical control of a motor vehicle while under the influence of alcohol or other intoxicating substances.

2.  In addition to the subjects set forth in Section 6-110 of this title, the written examination administered by the Department of Public Safety to every applicant for an original Oklahoma driver license shall contain questions on the subjects listed in this subsection.

Added by Laws 1995, c. 320, § 3, eff. July 1, 1995.  Amended by Laws 1996, c. 309, § 3, eff. Nov. 1, 1996; Laws 2000, 1st Ex.Sess., c. 8, § 15, eff. July 1, 2000.  Renumbered from § 6-106.3 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-11-906.4.  Operating or being in actual physical control of motor vehicle while under the influence while under age.

A.  It is unlawful, and punishable as provided in subsection B of this section, for any person under twenty-one (21) years of age to drive, operate, or be in actual physical control of a motor vehicle within this state who:

1.  Has any measurable quantity of alcohol in the person's blood or breath at the time of a test administered within two (2) hours after an arrest of the person;

2.  Exhibits evidence of being under the influence of any other intoxicating substance as shown by analysis of a specimen of the person's blood, breath, saliva, or urine in accordance with the provisions of Sections 752 and 759 of this title; or

3.  Exhibits evidence of the combined influence of alcohol and any other intoxicating substance.

B.  Any person under twenty-one (21) years of age who violates any provision of this section shall be subject to the seizure of the driver license of that person at the time of arrest or detention and the person, upon conviction, shall be guilty of operating or being in actual physical control of a motor vehicle while under the influence while under age and shall be punished:

1.  For a first offense, by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or by assignment to and completion of twenty (20) hours of community service, or by requiring the person to attend and complete a treatment program, or by any combination of fine, community service, or treatment;

2.  Upon a second conviction, by:

a. assignment to and completion of not less than two hundred forty (240) hours of community service, and

b. the requirement, after the conclusion of the mandatory revocation period, to install an ignition interlock device for a period of not less than thirty (30) days, as ordered by the court, on every vehicle owned by the person and on the vehicle regularly operated by the person, if such vehicle is not owned by the person, pursuant to Section 754.1 or 755 of this title.  The installation of an ignition interlock device, as required by this subparagraph, shall not be construed to authorize the person to drive unless the person is otherwise eligible to drive.

In addition, a second conviction may be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by requiring the person to attend and complete a treatment program, as recommended by the assessment required pursuant to subparagraph c of paragraph 2 of subsection D of this section, or by both; or

3.  Upon a third or subsequent conviction, by:

a. assignment to and completion of not less than four hundred eighty (480) hours of community service, and

b. the requirement, after the conclusion of the mandatory revocation period, to install an ignition interlock device for a period of not less than thirty (30) days, as ordered by the court, on every vehicle owned by the person and on the vehicle regularly operated by the person, if such vehicle is not owned by the person, pursuant to Section 754.1 or 755 of this title.  The installation of an ignition interlock device, as required by this subparagraph, shall not be construed to authorize the person to drive unless the person is otherwise eligible to drive.

In addition, a third or subsequent conviction may be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Thousand Dollars ($2,000.00), or by requiring the person to attend and complete a treatment program, as recommended by the assessment required pursuant to subparagraph c of paragraph 2 of subsection D of this section, or by both.

C.  The court may assess additional community service hours in lieu of any fine specified in this section.

D.  In addition to any penalty or condition imposed pursuant to the provisions of this section, the person shall be subject to:

1.  Upon a first conviction:

a. the cancellation or denial of driving privileges as ordered by the court pursuant to Section 6-107.1 of this title, and

b. the mandatory revocation of driving privileges pursuant to Section 6-205.1, 753 or 754 of this title, which revocation period may be modified as provided by law; and

2.  Upon a second or subsequent conviction:

a. the cancellation or denial of driving privileges for a period of two (2) years or until the person attains eighteen (18) years of age, whichever is longer, pursuant to subsection B of Section 6-107.2 of this title,

b. the mandatory revocation of driving privileges pursuant to Section 6-205.1, 753 or 754 of this title, which period may be modified as provided by law, and

c. an assessment of the person's degree of alcohol abuse, in the same manner as prescribed in subsection H of Section 11-902 of this title, which may result in treatment as deemed appropriate by the court.

E.  Nothing in this section shall be construed to prohibit the filing of charges pursuant to Section 761 or 11-902 of this title when the facts warrant.

F.  As used in this section:

1.  The term "conviction" includes a juvenile delinquency adjudication by a court; and

2.  The term "revocation" includes the cancellation or denial of driving privileges by the Department.

Added by Laws 1996, c. 309, § 1, eff. Nov. 1, 1996.  Amended by Laws 1999, c. 106, § 2, emerg. eff. April 19, 1999; Laws 2000, 1st Ex.Sess., c. 8, § 16, eff. July 1, 2000.  Renumbered from § 6-106.4 of this title by Laws 2000, 1st Ex.Sess., c. 8, § 33, eff. July 1, 2000.

§47-11-1001.  Stopping, standing or parking outside of business or residence district - Penalties.

A.  1.  Upon any highway outside of a business or residence district no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the paved or main-traveled part of the highway when it is practicable to stop, park or so leave such vehicle off such part of said highway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicles shall be available from a distance of four hundred (400) feet in each direction upon such highway.

2.  As used in this section and Section 11-1002 of this title, "highway" means any public road, street, or turnpike used for vehicular travel.

B.  1.  The owner or operator of a vehicle or its cargo which obstructs the regular flow of traffic shall make every reasonable effort to remove the obstructing vehicle or cargo from the roadway so the regular flow of traffic is not blocked.  This subsection shall not apply to collisions resulting in the injury or death of any person.

2.  This subsection shall not apply to vehicles transporting "hazardous materials" as defined in paragraph 5 of Section 230.3 of this title.

3.  Nothing in this subsection shall be construed to relieve any person from complying with Section 10-103 of this title.

4.   a. Until January 1, 2006, any person violating this subsection may be issued a written warning of the violation.

b. Any person violating this subsection shall, upon conviction, be guilty of a misdemeanor and shall be punished as provided for in Section 17-101 of this title.

Added by Laws 1961, p. 387, § 11-1001, eff. Sept. 1, 1961.  Amended by Laws 2003, c. 100, § 1, eff. Nov. 1, 2003; Laws 2004, c. 222, § 1, eff. Nov. 1, 2004.

§47-11-1002.  Officers authorized to remove illegally stopped vehicle.

A.  Whenever any police officer finds a vehicle standing upon a highway in violation of any of the provisions of subsection A of Section 11-1001 of this title, such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the paved or main-traveled part of such highway.

B.  1.  Law enforcement officers, using reasonable care, may remove from the roadway to the nearest safe place any disabled or damaged vehicle or cargo as described in subsection B of Section 11-1001 of this title.

2.  Absent a showing of gross negligence, the law enforcement officer, the employing agency, or any person acting under the direction of the law enforcement officer is not liable for damage to a vehicle or damage or loss to any portion of the contents or cargo of the vehicle when carrying out the provisions of this subsection.

C.  Whenever any police officer finds a vehicle unattended upon any bridge or causeway or in any underpass where such vehicle constitutes an obstruction to traffic, such officer is hereby authorized to provide for the removal of such vehicle to the nearest garage or other place of safety.

D.  When any vehicle is left standing or abandoned upon a highway in violation of this section and at such a place or in such manner as to interfere or prevent the maintenance of said highway, the Oklahoma Department of Transportation, Oklahoma Transportation Authority or their authorized agents may remove such vehicle or request the driver or other persons in charge thereof to move the same to some place of safety off the highway with charge to the owner of the vehicle.

Added by Laws 1961, p. 387, § 11-1002, eff. Sept. 1, 1961.  Amended by Laws 2003, c. 100, § 2, eff. Nov. 1, 2003; Laws 2004, c. 222, § 2, eff. Nov. 1, 2004.

§47-11-1003.  Stopping, standing or parking prohibited in specified places.

A.  No person shall stop, stand or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with law or the directions of a police officer or traffic-control device, in any of the following places:

1.  On a sidewalk;

2.  In front of a public or private driveway;

3.  Within fifteen (15) feet of a fire hydrant, or if in an area serviced by a volunteer fire department, within thirty (30) feet of fire hydrant if the governing body of the area so adopts by ordinance;

4.  Within an intersection;

5.  On a crosswalk;

6.  Within twenty (20) feet of a crosswalk at an intersection;

7.  Within thirty (30) feet upon the approach to any flashing beacon, stop sign or traffic-control signal located at the side of a roadway;

8.  Between a safety zone and the adjacent curb or within thirty feet of points on the curb immediately opposite the ends of a safety zone, unless the authority having jurisdiction indicates a different length by signs or marking;

9.  Within fifty (50) feet of the nearest rail of a railroad crossing;

10.  Within twenty (20) feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five (75) feet of said entrance (when properly signposted);

11.  Alongside or opposite any street excavation or obstruction when stopping, standing or parking would obstruct traffic;

12.  On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

13.  Upon any bridge or other elevated structure upon a highway or within a highway underpass;

14.  At any place where official signs prohibit stopping.

B.  No person shall move a vehicle not lawfully under the control of the person into any prohibited area or away from a curb such distance as is unlawful.

Added by Laws 1961, p. 388, § 11-1003, eff. Sept. 1, 1961.  Amended by Laws 1995, c. 58, § 3, eff. July 1, 1995.

§47111004.  Additional parking regulations.

(a) Except as otherwise provided in this section, every vehicle stopped or parked upon a roadway where there are adjacent curbs shall be so stopped or parked with the righthand wheels of such vehicle parallel to and within eighteen (18) inches of the righthand curb.

(b) Local authorities may by ordinance permit parking of vehicle with the lefthand wheels adjacent to and within eighteen (18) inches of the lefthand curb of a oneway roadway.

(c) Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federalaid or state highway unless the Department of Highways has determined that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) The Oklahoma Department of Highways with respect to highways under its jurisdiction may place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where such stopping, standing or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic thereon.  Such signs shall be official signs and no person shall stop, stand or park any vehicle in violation of the restrictions stated on such signs.

Laws 1961, p. 388, § 111004.

§47111005.  Authorized emergency vehicles; vehicles used in construction or maintenance of highways  Excepted from certain provisions.

Provisions of this article shall not apply to authorized emergency vehicles or to vehicles or machinery used in the construction or maintenance of highways, and such vehicles or machinery may be operated on any part of the road, whether same is open to traffic or closed, when such operation is necessary in the maintenance or construction of said highway; provided, that the Department of Highways shall protect all such operations with adequate warnings, signs, signals, lights, devices, or flagmen.

Laws 1961, p. 388, § 111005.

§47111006.  Parking of vehicles on posted private property  Penalty  Liability of land owner.

(a) It shall be unlawful to place or park a motor vehicle or a trailer upon the posted private property of another, without first obtaining permission from the landowner or the person in charge of such property, except where said placing or parking is casual or involuntary.

(b) Violation of the terms of this section shall be considered to be a misdemeanor and upon conviction violators shall be fined not to exceed Twenty Dollars ($20.00) and, in addition thereto, shall pay any and all reasonable and necessary charges incurred by the landowner or other person in having any vehicle or trailer removed from his property and stored.

(c) The landowner or person in charge of the land shall not be liable for any damages which may occur to a trespassing vehicle or trailer under the terms of this section, while the same is trespassing or while it is being removed from his property, or while it is in storage.

Laws 1961, p. 389, § 111006.

§47-11-1007.  Parking areas for physically disabled persons - Violations and penalties.

A.  It shall be unlawful for any person to place or park a motor vehicle in any parking space that is designated and posted as a reserved area for the parking of a motor vehicle operated by or transporting a physically disabled person unless such person has applied for and been issued a detachable insignia indicating physical disability under the provisions of Section 15-112 of this title, and such insignia is displayed as provided in Section 15-112 of this title or in rules adopted pursuant thereto, or has applied for and been issued a physically disabled special license plate pursuant to the provisions of paragraph 8 of Section 1136 of this title, and such license plate is displayed pursuant to the provisions of the Oklahoma Vehicle License and Registration Act.  It shall also be unlawful for any person to place or park a motor vehicle, whether with or without a physically disabled placard or plate, in any disabled parking space access aisle, wheelchair ramp, wheelchair loading/unloading area or any portion thereof.

B.  Violation of these provisions shall be a misdemeanor and upon conviction such person shall be fined not less than One Hundred Fifty Dollars ($150.00) and not more than Two Hundred Fifty Dollars ($250.00).  Provided, any person cited for a first offense of a violation of this section who has displayed a placard which has expired pursuant to paragraph 4 or 5 of subsection D of Section 15-112 of this title shall be entitled to dismissal of such charge and shall not be required to pay the fine or court costs if the person presents to the court within thirty (30) days of the issuance of the citation a notice from the Department of Public Safety that the person has obtained a valid placard pursuant to the provisions of subsection D of Section 15-112 of this title.  In addition, vehicles unlawfully parked in violation of these provisions shall be subject to immediate tow by a licensed tow truck operator at the request of the landowner or a duly appointed agent of the landowner, at the request of any person unable to lawfully gain access to or move their vehicle, at the request of any person unable to lawfully gain access to the area blocked by the unlawfully parked vehicle, or at the request of appropriate law-enforcement personnel.  The owner of any vehicle unlawfully parked in violation of these provisions shall pay any and all reasonable and necessary costs associated with towing and storage of the vehicle.

Added by Laws 1980, c. 146, § 1, eff. Oct. 1, 1980.  Amended by Laws 1985, c. 149, § 1, emerg. eff. June 8, 1985; Laws 1995, c. 133, § 1, emerg. eff. April 27, 1995; Laws 1997, c. 21, § 1, eff. Nov. 1, 1997; Laws 1999, c. 276, § 1, eff. Nov. 1, 1999; Laws 2003, c. 279, § 6, emerg. eff. May 26, 2003; Laws 2005, c. 165, § 1, emerg. eff. May 11, 2005.

§47-11-1007.1.  Civilian volunteer handicapped parking violation units.

A.  A city, town or municipality may, by adoption of a local law or ordinance, establish a civilian volunteer handicapped parking violation unit to assist in the enforcement of handicapped parking laws or ordinances.  Persons appointed to such units shall be volunteers, shall serve without compensation, and shall be authorized to provide evidence of violations of handicapped parking laws or ordinances to the appropriate law enforcement authority. Such evidence may include photographing a violation, provided that such photograph is taken in compliance with the requirements of this section.

B.  A local law or ordinance enacted in accordance with the provisions of this section shall:

1.  Establish a training program of no less than two (2) hours in length and require each volunteer to participate in and complete such training program;

2.  Provide for the assignment of an identification number to each volunteer, and provide official identification and equipment to assist volunteer personnel in the conduct of their duties;

3.  Establish uniform procedures for volunteers to follow in determining whether a violation has occurred;

4.  Establish procedures for the uniform reporting of violations, which shall include the identification number of the volunteer making the report;

5.  If such local law or ordinance provides for the taking of photographs of violations:

a. grant only the local law enforcement agency the authority to process or to contract for the processing of all film submitted by volunteers,

b. require any photographs evidencing a violation to be available for inspection in any proceeding to adjudicate the liability for such violation,

c. provide that a certificate, sworn to or affirmed by a technician employed by the municipality in which the charged violation occurred, or a facsimile thereof, based upon inspection of photographs produced from film submitted by volunteers, shall be prima facie evidence of the facts contained therein, and

d. prohibit the use of such a photograph for any purpose other than as evidence of a handicapped parking violation; and

6.  Provide the following with respect to notices of violation:

a. a notice of violation shall be sent by first class mail to each person alleged to be liable as an owner for a violation of a handicapped parking law or ordinance.  A manual or automatic record of mailing prepared in the ordinary course of business shall be prima facie evidence of the facts contained therein,

b. a notice of violation shall reference the law which was allegedly violated, and shall contain the name and address of the person alleged to be liable as an owner for a violation of a handicapped parking law or ordinance, the license tag number of the vehicle involved in such violation, the location where such violation took place, the date and time of such violation, and the identification number of the volunteer who recorded the violation,

c. a notice of violation shall contain information advising the person charged of the manner and the time in which he or she may contest the violation alleged in the notice, and shall also contain a warning to advise the persons charged that failure to contest in the manner and time provided shall be deemed an admission of liability and that a default judgment may be entered thereon.

C.  Upon a conviction of a local law or ordinance which complies with the provisions of subsection B of this section, notwithstanding any other law, the local law enforcement entity shall have the authority:

1.  To confiscate the placard if not valid or used fraudulently, report the conviction, and send the placard to the Department of Public Safety, which shall then revoke the privilege of using the placard; and

2.  To dedicate not less than twelve and one-half percent (12 1/2%) of any fine that resulted from citations or for violations of the handicapped parking regulations, to be deposited in a special dedicated fund to be used by the local municipality for the sole purpose of establishing, maintaining and perpetuating a citizen volunteer handicapped parking violation unit.

Added by Laws 1999, c. 276, § 5, eff. Nov. 1, 1999.

§47111008.  Power of municipality or political subdivision to enforce act.

Any municipality or political subdivision of this state may enact and enforce any ordinance, rule or regulation adopted in conformity with this act.  Such ordinance shall also authorize the municipality to investigate accidents on private property where the public is invited or on public property.

Laws 1980, c. 146, § 2, eff. Oct. 1, 1980.

§47-11-1009.  Parking on certain state property prohibited  Procedure for enforcement and appeal.

A.  No person shall place, stop, park, or stand any vehicle including trailers or implements of husbandry, contrary to any official sign reserving, restricting, or regulating the placing, stopping, standing, or parking of a vehicle at any state building or property, including grounds appurtenant thereto, within Oklahoma and Tulsa Counties.

B.  The Department of Public Safety shall be responsible for the enforcement of subsection A of this section.

C.  Any person violating the provisions of subsection A of this section shall be subject to a civil fine.  A violation shall be indicated by the placing of a notice of such violation on the windshield of the vehicle improperly placed, stopped, parked, or standing.

The notice shall be on a form prescribed by the Commissioner of Public Safety.  The civil fine for such violation shall be Five Dollars ($5.00) if paid within ten (10) days from the date of the violation and Twenty Dollars ($20.00) if paid after ten (10) days from the date of the violation.

D.  The fine shall be paid by mailing or personally delivering the notice and a personal check or money order to cover the fine to the Capitol Patrol Section of the Oklahoma Highway Patrol Division of the Department of Public Safety.  Provided, should the person elect to object to the imposition of the fine and to have a hearing on the violation, the person shall so indicate on the notice and mail or present it to the Department of Public Safety, within ten (10) days from the date of the notice of the violation, with a bond by cash or money order equal to the amount of the fine pending the outcome of the hearing.  The bond may be used to pay the fine in the event the determination of the hearing examiner upholds the imposition of the civil fine.  If no bond accompanies the request for hearing, no hearing shall be granted.  If the request for a hearing is not made within ten (10) days from the date of the notice of the violation, the person shall not be entitled to a hearing and shall be subject to the civil fine prescribed in subsection C of this section.

E.  The request for a hearing shall be submitted to the Department of Public Safety within ten (10) days from the date of the notice of the violation, and the violation shall be set for hearing before a hearing examiner appointed by the Commissioner.  The person requesting the hearing shall be notified of the time and place of the hearing by the Department of Public Safety by mailing a copy of the notice by regular mail to the address indicated on the request for hearing.  The hearing examiner may take evidence of the violation and shall determine if there has been a violation of the provisions of subsection A of this section.  If it is determined that there was a violation, the hearing examiner shall enforce the fine indicated on the notice.

F.  Any vehicle having outstanding fines against it may be immobilized by use of a tire boot or may be impounded by the Department of Public Safety.  The vehicle may remain immobilized or be retained by the Department pending the payment of all fines, towing, and storage charges, and until the owner furnishes to the Department proof of security or an affidavit that the vehicle is insured by a policy of liability insurance or will not be used on public highways or public streets, as required pursuant to Section 7-600 et seq. of this title.  The State of Oklahoma shall have a possessory lien against any vehicle which is found to have outstanding fines against it until such fines are paid.  The lien may be foreclosed pursuant to the procedures provided for in Sections 91 through 96 of Title 42 of the Oklahoma Statutes.

G.  All the monies generated from such fines shall be remitted to the State Treasurer to be credited to the General Revenue Fund in the State Treasury.

Added by Laws 1982, c. 195, § 1, operative July 1, 1982.  Amended by Laws 1983, c. 286, § 24, operative July 1, 1983; Laws 1987, c. 5, § 157, emerg. eff. March 11, 1987; Laws 1993, c. 153, § 1, eff. Sept. 1, 1993; Laws 1996, c. 219, § 1, eff. July 1, 1996; Laws 2002, c. 75, § 1, eff. Nov. 1, 2002.

§47-11-1010.  Erection and maintenance of certain parking signs - Window stickers and other parking identification.

A.  The Department of Transportation in coordination with the Department of Public Safety shall have the authority to erect and maintain signs reserving, restricting or regulating the placing, stopping, standing or parking of vehicles within the boundaries of the following:

1.  State Capitol Park; and

2.  State Capitol Complex in Tulsa.

B.  The Department of Public Safety may prepare and issue window stickers or other means of identification except as provided in Section 15.3 of Title 73 of the Oklahoma Statutes as the Commissioner of Public Safety shall deem necessary for the enforcement of this section, Section 11-1009 of this title and Section 15.3 of Title 73 of the Oklahoma Statutes.

Added by Laws 1982, c. 195, § 2, operative July 1, 1982.  Amended by Laws 2003, c. 279, § 5, emerg. eff. May 26, 2003.

§47-11-1011.  Renumbered as § 15.3 of Title 73 by Laws 1995, c. 288, § 3, eff. July 1, 1995.

§47-11-1012.  Parking meters - Exemption.

In counties with a population over five hundred thousand (500,000) according to the last decennial census, marked and unmarked law enforcement vehicles or any vehicle which a law enforcement officer is using in an official capacity shall be exempt from paying a parking meter while parked on a city street.

Added by Laws 2002, c. 381, § 4, eff. July 1, 2002.

§47111101.  Unattended motor vehicle.

The person driving or in charge of a motor vehicle shall not permit it to stand unattended without first stopping the engine, and effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

Laws 1961, p. 389, § 111101.

§47111102.  Limitations on backing.

No vehicle shall be backed upon any street or highway except for such distance as may be necessary to permit the vehicle to enter the proper driving lane from a parked position.  Such backing shall be done only after the driver of said vehicle has ascertained that such movement can be made without endangering other traffic.

Laws 1961, p. 389, § 111102.

§47-11-1103.  Motorcycles, motor-driven cycles, motorized bicycles, or electric-assisted bicycle - Restrictions on transporting other persons and on operation.

A.  No person under the age of sixteen (16) years shall drive a motorcycle, motor-driven cycle, motorized scooter, motorized bicycle, or an electric-assisted bicycle on any highway of this state while transporting any other person.

B.  The operator of a motorcycle, motor-driven cycle, motorized scooter, motorized bicycle, or electric-assisted bicycle who has attained the age of sixteen (16) years or older may carry a passenger if the vehicle has a wheel diameter of twelve (12) inches or greater and is factory-designed and equipped with either:

1.  A double seating device with double foot rests; or

2.  A sidecar attachment providing a separate seat space within such sidecar attachment for each person riding therein so that such person shall be seated entirely within the body of said sidecar.

C.  No rider of a motorcycle, motor-driven cycle, motorized scooter, motorized bicycle, or electric-assisted bicycle shall hold to any moving vehicle for the purpose of being propelled.

D.  No driver of a motorcycle, motor-driven cycle, motorized scooter, motorized bicycle, or electric-assisted bicycle shall pass other vehicles between lanes of traffic traveling in the same direction.  This subsection shall not apply to the operator of an authorized emergency vehicle.

Added by Laws 1961, p. 389, § 11-1103.  Amended by Laws 2003, c. 411, § 15, eff. Nov. 1, 2003; Laws 2004, c. 521, § 10, eff. Nov. 1, 2004.

§47111104.  Obstruction to driver's view or control  Overloading school bus.

(a) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides or to interfere with his control over the driving mechanism of the vehicle.

(c) No school bus shall be operated on the streets or highways in this state when loaded with passengers in excess of the number for which such bus is designed to carry.  The number of passengers determined by the local school board which the bus is designed to carry shall be posted in a conspicuous place on the bus.

Laws 1961, p. 389, § 111104; Laws 1967, c. 256, § 1.

§47111105.  Opening and closing vehicle doors.

No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

§47111106.  Driving on mountain highways.

The driver of a motor vehicle traveling through defiles or canyons or on mountain highways shall hold such motor vehicle under control and as near the righthand edge of the highway as reasonably possible.

Laws 1961, p. 389, § 111106.

§47111107.  Coasting prohibited.

(a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears of such vehicle in neutral.

(b) The driver of any motor vehicle when traveling upon a down grade shall not coast with the clutch disengaged.

Laws 1961, p. 389, § 111107.

§47111108.  Following fire apparatus and other emergency vehicles prohibited.

(a) The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred (500) feet or drive into or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm.

(b) The driver of any vehicle other than one on official business shall not follow any emergency vehicle or shall not purposely drive to any location on a highway where an emergency exists which would interfere with the free movement of authorized emergency vehicles or any other traffic using the highway at that location.  For the purpose of this subsection the definition of emergency shall include traffic accidents, airplane accidents, disasters, explosions, civil disturbances and (without limitation by the foregoing) any other related circumstances which tend to cause traffic congestion.

The purpose of this subsection is to eliminate sightseers and other persons who do not have official business at the scene of an emergency, and whose presence would tend to cause traffic congestion.

Laws 1961, p. 389, § 111108.

§47111109.  Crossing fire hose.

No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street or private driveway, to be used at any fire or alarm of fire, without the consent of the fire department official in command.

Laws 1961, p. 390, § 111109.

§47-11-1110.  Putting glass, etc., on highway prohibited.

A.  No person shall throw or deposit upon any highway any glass bottle, glass, nails, tacks, wire, cans or any other substances likely to injure any person, animal or vehicle upon such highway.

B.  Any person who drops, or permits to be dropped or thrown, upon any highway any destructive or injurious material shall immediately remove the same or cause it to be removed.

C.  Any person removing a wrecked or damaged vehicle from a highway, highway right-of-way or any other location as the result of an accident shall remove any glass or other injurious substance dropped upon the highway or highway right-of-way or other location from such vehicle.  The owner or insurer of the owner of the vehicle if the owner's insurance policy provides coverage for such expense, shall be responsible for the cost of removal of the vehicle and the glass or other injurious substance and any vehicle storage fees pursuant to Section 953.1 of this title.

D.  No person shall throw any substance at a standing vehicle or any occupant thereof, nor shall any person throw any substance at a person on or adjacent to a highway.

Added by Laws 1961, p. 390, § 11-1110, eff. Sept. 1, 1961.  Amended by Laws 1978, c. 153, § 1, eff. Oct. 1, 1978; Laws 1999, c. 285, § 2, emerg. eff. May 27, 1999; Laws 2001, c. 255, § 1, eff. July 1, 2001; Laws 2002, c. 133, § 1, eff. Nov. 1, 2002.

§47-11-1111.  Throwing or dropping object on or at moving vehicles.

A.  No person shall willfully throw or drop any substance at a moving vehicle or any occupant thereof.

B.  No person shall willfully throw or drop any object from a bridge or overpass with intent to damage any property or injure any person.

C.  Any violation of subsection A or B of this section shall be deemed a felony and, upon conviction, shall be punishable by imprisonment in the Department of Corrections for a term of not more than ten (10) years, or by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.

Added by Laws 1978, c. 153, § 2, eff. Oct. 1, 1978.  Amended by Laws 1997, c. 133, § 483, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 349, eff. July 1, 1999; Laws 2003, c. 368, § 1, eff. July 1, 2003.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 483 from July 1, 1998, to July 1, 1999.

§47-11-1112.  Child passenger restraint system required for certain vehicles - Exemptions.

A.  Every driver, when transporting a child under six (6) years of age in a motor vehicle operated on the roadways, streets, or highways of this state, shall provide for the protection of said child by properly using a child passenger restraint system.  For purposes of this section and Section 11-1113 of this title, "child passenger restraint system" means an infant or child passenger restraint system which meets the federal standards as set by 49 C.F.R., Section 571.213.

B.  Children at least six (6) years of age but younger than thirteen (13) years of age shall be protected by use of a child passenger restraint system or a seat belt.

C.  The provisions of this section shall not apply to:

1.  The driver of a school bus, taxicab, moped, motorcycle, or other motor vehicle not required to be equipped with safety belts pursuant to state or federal laws;

2.  The driver of an ambulance or emergency vehicle;

3.  The driver of a vehicle in which all of the seat belts are in use;

4.  The transportation of children who for medical reasons are unable to be placed in such devices; or

5.  The transportation of a child who weighs more than forty (40) pounds and who is being transported in the back seat of a vehicle while wearing only a lap safety belt when the back seat of the vehicle is not equipped with combination lap and shoulder safety belts, or when the combination lap and shoulder safety belts in the back seat are being used by other children who weigh more than forty (40) pounds.  Provided, however, for purposes of this paragraph, back seat shall include all seats located behind the front seat of a vehicle operated by a licensed child care facility or church.  Provided further, there shall be a rebuttable presumption that a child has met the weight requirements of this paragraph if at the request of any law enforcement officer, the licensed child care facility or church provides the officer with a written statement verified by the parent or legal guardian that the child weighs more than forty (40) pounds.

D.  A law enforcement officer is hereby authorized to stop a vehicle if it appears that the driver of the vehicle has violated the provisions of this section and to give an oral warning to said driver.  The warning shall advise the driver of the possible danger to children resulting from the failure to install or use a child passenger restraint system or seat belts in the motor vehicle.

E.  A violation of the provisions of this section shall not be admissible as evidence in any civil action or proceeding for damages.

F.  In any action brought by or on behalf of an infant for personal injuries or wrongful death sustained in a motor vehicle collision, the failure of any person to have the infant properly restrained in accordance with the provisions of this section shall not be used in aggravation or mitigation of damages.

G.  Any person convicted of violating subsection A or B of this section shall be punished by a fine of Fifty Dollars ($50.00) and shall pay all court costs thereof.  Revenue from such fine shall be apportioned to the Department of Public Safety Revolving Fund and used by the Oklahoma Highway Safety Office to promote the use of child passenger restraint systems as provided in Section 11-1113 of this title.  This fine shall be suspended and the court costs limited to a maximum of Fifteen Dollars ($15.00) in the case of the first offense upon proof of purchase or acquisition by loan of a child passenger restraint system.  Provided, the Department of Public Safety shall not assess points to the driving record of any person convicted of a violation of this section.

Added by Laws 1983, c. 7, § 1, eff. Nov. 1, 1983.  Amended by Laws 1987, c. 97, § 1; Laws 1988, c. 271, § 1, eff. March 1, 1989; Laws 1995, c. 225, § 1; Laws 2000, c. 99, § 1, eff. Nov. 1, 2000; Laws 2002, c. 55, § 1, eff. Nov. 1, 2002; Laws 2004, c. 40, § 1, emerg. eff. March 31, 2004; Laws 2005, c. 361, § 1, eff. Nov. 1, 2005.

§47111113.  Child passenger restraint system education program.

The Oklahoma Highway Safety Office shall develop a program of public education to promote the use of child passenger restraint systems.

Added by Laws 1983, c. 7, § 2, eff. Nov. 1, 1983.

§47-11-1114.  Allowing passenger to ride outside passenger compartment.

A.  No operator of a motor vehicle shall allow a passenger to ride outside the passenger compartment of the vehicle on the streets, highways or turnpikes of this state; provided, this section shall not apply to persons so riding on private property or for parades or special events nor shall this section apply to passengers riding on the bed of a pickup truck.

B.  Any person convicted of violating the provisions of subsection A of this section shall be punished by a fine of Ten Dollars ($10.00) and shall pay court costs of Fifteen Dollars ($15.00), provided the Department of Public Safety shall not assess points to the driving record of any licensed or unlicensed person convicted of a violation of this section.

Added by Laws 1991, c. 309, § 7, eff. July 1, 1991.

§47-11-1115.  Railroad-highway grade crossings - Class A, B or C commercial vehicles - When crossing prohibited.

At a railroad-highway grade crossing, a person operating a Class A, B or C commercial motor vehicle shall not negotiate the crossing if there is:

1.  Insufficient space to drive completely through the crossing without stopping; or

2.  Insufficient clearance for the undercarriage of the vehicle.

Added by Laws 2002, c. 169, § 3, eff. Oct. 1, 2002.

§47-11-1116.  Self-propelled or motor-driven and operated vehicles - Golf carts - All-terrain vehicles - Operation on streets and highways.

A.  The self-propelled or motor-driven and operated vehicles described in this section shall be prohibited from operating or shall be limited in operation on the streets and highways of this state.

B.  Self-propelled or motor-driven cycles, known and commonly referred to as "minibikes" and other similar trade names, shall be prohibited from operating on the streets and highways of this state, except:

1.  When used in a parade; or

2.  When registered, as required by subsection E of Section 1151 of Title 47 of the Oklahoma Statutes, and operated in this state by food vendor services upon streets having a speed limit of thirty (30) miles per hour or less.

All minibikes offered for sale in this state shall bear the following notice to the customer: "This machine is not manufactured or sold for operation on the public streets or highways.  Since it is not provided with equipment required by law for street or highway use, all persons are cautioned that any operation of this vehicle upon a public street or highway will be in violation of the motor vehicle laws of this state and will subject the violator to arrest."

C.  Golf carts shall not be operated on the streets and highways of this state except:

1.  Golf carts owned by the Oklahoma Tourism and Recreation Department, and operated by employees or agents of the Department or employees of independent management companies working on behalf of the Department, may be operated on the streets and highways of this state during daylight hours or under rules developed by the Oklahoma Tourism and Recreation Commission, when the streets and highways are located within the boundaries of a state park.  The Department shall have warning signs placed at the entrance and other locations at those state parks allowing golf carts to be operated on the streets and highways of this state located within the boundaries of those state parks.  The warning signs shall state that golf carts may be operating on streets and highways and that motor vehicle operators shall take special precautions to be alert for the presence of golf carts on the streets and highways;

2.  The municipal governing body has adopted an ordinance governing the operation of golf carts on city streets, and the operation occurs during daylight hours only;

3.  Golf carts may operate on state highways only if making a perpendicular crossing of a state highway located within the boundaries of a municipality which has adopted an ordinance governing the operation of golf carts; or

4.  The board of county commissioners of a county has approved the operation of golf cart traffic on roadways within the county, and:

a. the roadway has a posted speed limit of twenty-five (25) miles per hour or less,

b. the roadway is located in an unincorporated area, and

c. appropriate signage, cautioning motorists of the possibility of golf cart traffic, is erected by the board of county commissioners.

D.  All-terrain vehicles shall not be operated on the streets and highways of this state, except:

1.  On unpaved roads which are located within the boundaries of any property of the Forest Service of the United States Department of Agriculture;

2.  On public streets and highways if:

a. the vehicle needs to make a direct crossing of the street or highway while the vehicle is traveling upon a regularly traveled trail and needs to continue travel from one area of the trail to another and, if the vehicle comes to a complete stop, yields the right-of-way to all oncoming traffic that constitutes an immediate hazard, and crosses the street or highway at an angle of approximately ninety (90) degrees to the direction of the street or highway.  This exception shall not apply to divided highways or streets or highways with a posted speed limit of more than thirty-five (35) miles per hour in the area of the crossing,

b. the vehicle needs to travel on a public street or highway in order to cross a railroad track.  In that event, the all-terrain vehicle may travel for not more than three hundred (300) feet on a public street or highway to cross a railroad track,

c. the operator of the all-terrain vehicle making the crossing at a street or highway has a valid driver license, and

d. the operator of the vehicle makes a crossing on a street or highway during daylight hours only;

3.  All-terrain vehicles may be operated on city streets if:

a. the municipal governing body has adopted an ordinance governing the operation of golf carts or all-terrain vehicles on city streets, and

b. operation occurs during daylight hours only.

Added by Laws 2004, c. 418, § 16, eff. July 1, 2004.

§47111201.  Effect of regulations.

A.  It is a misdemeanor and punishable by a fine of not less than One Dollar ($1.00) nor more than Twentyfive Dollars ($25.00) for any person to do any act forbidden or fail to perform any act required in this article.  A conviction for the violation of any offense in this article shall not be recorded on the driving record of the person.

B.  The parent or legal guardian of any child or the guardian of any ward shall not authorize or knowingly permit any child or ward to violate any of the provisions of this article.

C.  Except as otherwise provided, the provisions of this article shall apply whenever a bicycle or motorized scooter is operated upon any highway or upon any path set aside for the exclusive use of bicycles or motorized scooters.

Added by Laws 1961, p. 390, § 111201.  Amended by Laws 2004, c. 521, § 11, eff. Nov. 1, 2004.

§47111202.  Traffic laws apply to persons riding bicycles or motorized scooters.

Every person riding a bicycle or motorized scooter upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this title, except as to special regulations in this article and except to those provisions of this title which by their nature can have no application.

Added by Laws 1961, p. 390, § 111202.  Amended by Laws 2004, c. 521, § 12, eff. Nov. 1, 2004.

§47-11-1203.  Riding on bicycle or motorized scooter.

A.  A person operating a bicycle shall ride upon or astride a permanent and regular attached seat.

B.  No bicycle or motorized scooter shall be used to carry more persons at one time than the number for which it is designed and equipped.

Added by Laws 1961, p. 390, § 11-1203.  Amended by Laws 2004, c. 521, § 13, eff. Nov. 1, 2004.

§47111204.  Clinging to vehicles.

No person riding upon any bicycle, motorized scooter, coaster, roller skates, sled, or toy vehicle shall attach the same or himself or herself to any vehicle upon a roadway.

Added by Laws 1961, p. 390, § 111204.  Amended by Laws 2004, c. 521, § 14, eff. Nov. 1, 2004.

§47-11-1205.  Riding on roadways and paths - Passing other vehicles.

A.  Every person operating a bicycle or motorized scooter upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as near as practicable to the right-hand curb or edge of the roadway, except under any of the following situations:

1.  When overtaking and passing another vehicle proceeding in the same direction;

2.  When preparing for a left turn at an intersection or into a private road or driveway;

3.  When reasonably necessary to avoid conditions and while exercising due care, including but not limited to:

a. fixed or moving objects,

b. parked or moving vehicles,

c. pedestrians or animals,

d. surface hazards, or

e. any time it is unsafe to continue along the right-hand curb or edge of the roadway; and

4.  When riding in the right-turn-only lane.

B.  Any person riding a bicycle or motorized scooter upon a one-way street or highway with two or more marked lanes of travel may ride as near as practicable to the left-hand curb or edge of the street or highway.

C.  No person operating a bicycle or motorized scooter shall pass other vehicles between lanes of traffic traveling in the same direction.

D.  Persons riding bicycles or motorized scooters upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles or motorized scooters.  Persons riding two abreast shall not impede the normal and reasonable flow of traffic and, on a laned roadway, shall ridge within a single lane.

E.  Wherever a usable path for bicycles or motorized scooters has been provided adjacent to a roadway, bicycle or motorized scooter riders shall use the path and shall not use the roadway if required by local, municipal or county ordinances.

Added by Laws 1961, p. 390, § 11-1205, eff. Sept. 1, 1961.  Amended by Laws 1993, c. 301, § 3, eff. Sept. 1, 1993; Laws 2003, c. 411, § 16, eff. Nov. 1, 2003; Laws 2004, c. 521, § 15, eff. Nov. 1, 2004.

§47111206.  Carrying articles.

No person operating a bicycle or motorized scooter shall carry any package, bundle or article which prevents the driver from keeping at least one hand upon the handle bars.

Added by Laws 1961, p. 391, § 111206.  Amended by Laws 2004, c. 521, § 16, eff. Nov. 1, 2004.

§47-11-1207.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47111301.  Driving through safety zones prohibited.

No vehicle shall at any time be driven through or within a safety zone.

Laws 1961, p. 391, § 111301.

§47-11-1302.  Maintenance and construction zones.

A.  The Department of Transportation and any county or city in this state through their respective governing bodies are hereby authorized to close any highway or section thereof, within their respective jurisdiction, to traffic while the highway is under repair, maintenance or construction and, in exercising the authority, shall erect or cause to be erected traffic-control devices and barricades to warn and notify the public that the highway has been closed to traffic.

B.  When any highway has been closed to traffic under the provisions of subsection A of this section and traffic-control devices or barricades have been erected, it shall be unlawful for any person to drive any vehicle through, under, over, or around the traffic-control devices or barricades, or otherwise to enter the closed area.  The provisions of this subsection shall not apply to persons while engaged in the construction, maintenance and repair of the highway or to persons entering therein for the protection of lives or property; provided, that persons having their places of residence or places of business within the closed area may travel, when possible to do so, through the area at their own risk.

C.  Whenever construction, repair and maintenance of any highway is being performed under traffic, the governing body having jurisdiction over the highway shall erect, or cause to be erected, traffic-control devices to warn and guide the public.  Each person using the highway shall obey all signs, signals, markings, flagmen or other traffic-control devices which are placed to regulate, control, and guide traffic through the construction or maintenance area.  As used in this subsection, "construction or maintenance area" means any area upon or around any highway that is visibly marked as an area where construction, repair, and maintenance is temporarily occurring.  The construction or maintenance area also includes the lanes of highway leading up to the area upon which an activity described in this section is being performed, beginning at the point where properly posted traffic-control devices start to warn and guide the public into and through the construction or maintenance including, but not limited to, instructions to merge from one lane into another lane, to reduce speed, or to follow directions of flagmen.

D.  The initial traffic-control device that is used to warn and guide the public using the highway to merge, shall be located no greater than one (1) mile nor less than one thousand five hundred (1,500) feet in advance of the highway construction or maintenance area.  Whenever any traffic-control device requires traffic to merge due to the closure of a section or lane of highway, the merge shall be completed:

1.  As soon as practicable after passing the traffic-control device; and

2.  Without passing any other traffic proceeding in the same direction.

E.  No person shall remove, change, modify, deface or alter any traffic-control device or barricade which has been erected on any highway under the provisions of this article.

F.  Nothing in this article shall relieve the state or any of its subdivisions or their contractors, agents, servants or employees from liability for failure to perform any of the duties imposed herein.

G.  Any person who violates any provision of this article shall be guilty of a misdemeanor and upon conviction thereof shall be subject to a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) or imprisonment in the county jail not to exceed thirty (30) days, or both such fine and imprisonment, and shall be liable for any damage to property, or injury to or death to persons caused by the violations.

Added by Laws 1961, p. 391, § 11-1302, eff. Sept. 1, 1961.  Amended by Laws 2004, c. 270, § 1, eff. Nov. 1, 2004; Laws 2005, c. 394, § 13, emerg. eff. June 6, 2005.

§47111401.  Unlawful acts  Speed  Signs  Violations.

A.  It shall be unlawful for any person to enter that part of a turnpike enclosed by fence except in a vehicle at authorized entrances.

B.  It shall be unlawful for the driver of any vehicle to fail to pay the toll as prescribed by the Oklahoma Transportation Authority.

C.  It shall be unlawful for any person to cross a turnpike except at grade separations provided for cross traffic or through drainage structures under the turnpike.

D.  It shall be unlawful for any person to travel a turnpike on foot except to leave or service a disabled vehicle, or for any person to hitchhike on a turnpike.

E.  It shall be unlawful for any person to tear down, damage or remove any turnpike fence.

F.  Subsections A through E of this section shall not apply to:

1.  Officers, employees, agents or contractors of the Oklahoma Transportation Authority in performance of their duties;

2.  Commissioned officers of the Department of Public Safety;

3.  Emergency vehicle operators at the request of the Department of Public Safety; or

4.  Agents, employees or contractors of public utilities while actually engaged in work in furtherance of construction, maintenance or repair of such public utilities located on, above or below a turnpike.

G.  It shall be unlawful to drive, operate or ride any bicycle or other manpowered vehicle or means of transportation on a turnpike, and the Oklahoma Transportation Authority may prohibit any light mechanicallypowered vehicle from entering the turnpike, or any other vehicle which it determines would be injurious to the turnpike surfacing or a traffic hazard.

H.  Any person driving a vehicle on a turnpike shall drive the same at a speed not greater than nor less than is reasonable and proper, having due regard to the traffic, surface and width of the turnpike and any other conditions then existing, and no person shall drive any vehicle upon a turnpike at a speed greater than will permit that person to bring it to a stop within the assured clear distance ahead.

I.  The Oklahoma Transportation Authority is hereby authorized to prescribe maximum and minimum speeds for trucks, buses and automobiles using turnpikes.  The regulation pertaining to automobiles shall apply to all vehicles not commonly classified as either trucks or buses.  Such regulations shall become effective only after approval by the Commissioner of Public Safety, and after signs have been posted on the turnpike giving notice thereof.  Such regulations may apply to an entire turnpike project or to selected sections thereof as may be designated by the Oklahoma Transportation Authority.  It shall be a violation of this section to drive a vehicle at a faster rate of speed than such prescribed maximum speed or at a slower rate of speed than such prescribed minimum speed.  However, all vehicles shall at all times conform to the requirements of subsection H of this section.  Copies of such regulations, certified as in effect on any particular date by the Secretary of the Oklahoma Transportation Authority, shall be accepted in evidence in any court in this state.

J.  It shall be unlawful for any vehicle, except:

1.  Authorized emergency vehicles;

2.  Vehicles owned by the Oklahoma Transportation Authority, its agents or contractors;

3.  Vehicles owned by public utilities, their agents, employees or contractors, while actually engaged in construction, maintenance or repair of such public utilities; and

4.  Wrecker vehicles while performing services at the request of the Department of Public Safety,

to cross the center dividing strip of a turnpike, or to travel on any lane of a turnpike in a direction contrary to the direction of traffic on such lane.

K.  All vehicles traveling on a turnpike shall comply at all times with signs placed on the turnpike regulating traffic thereon.

L.  No vehicle shall move from one lane to another unless the way is clear to do so and upon proper signaling.

M.  Any person guilty of violating any provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined in a sum of not less than Ten Dollars ($10.00) and not more than Two Hundred Dollars ($200.00) or shall be sentenced to serve a term of not less than five (5) days nor more than thirty (30) days in jail, or by both such fine and imprisonment.

Added by Laws 1961, p. 391, § 111401, eff. Sept. 1, 1961.  Amended by Laws 1991, c. 309, § 8, eff. July 1, 1991; Laws 1993, c. 303, § 1; Laws 2001, c. 202, § 2, eff. Nov. 1, 2001.

§47-11-1401.1.  Oklahoma Electronic Toll Collection Act - Short title.

This act shall be known and may be cited as the "Oklahoma Electronic Toll Collection Act".

Added by Laws 1997, c. 278, § 1, emerg. eff. May 27, 1997.

§47-11-1401.2.  Oklahoma Electronic Toll Collection Act - Definitions - Imposition of toll evasion penalties.

A.  For purposes of this section:

1.  "Authority" means the Oklahoma Turnpike Authority;

2.  "Commission" means the Oklahoma Tax Commission;

3.  "Electronic toll collection system" means a system of collecting tolls or charges which is capable of charging an account holder the appropriate toll or charge by transmission of information from an electronic device on a motor vehicle to the toll lane, which information is used to charge the account the appropriate toll or charge;

4.  "Owner" means any person, corporation, partnership, firm, agency, association, or organization who, at the time of the violation and with respect to the vehicle identified in the notice of toll evasion violation:

a. is the beneficial or equitable owner of the vehicle,

b. has title to the vehicle,

c. is the registrant or co-registrant of the vehicle which is registered with the Oklahoma Tax Commission or similar registering agency of any other state, territory, district, province, nation or other jurisdiction,

d. subject to the liability limitations set forth in paragraph 12 of subsection B of this section, uses the vehicle in its vehicle renting and/or leasing businesses, or

e. is a person entitled to the use and possession of a vehicle subject to a security interest in another person;

5.  "Photo-monitoring system" means a vehicle sensor installed to work in conjunction with a toll collection facility which automatically produces one or more photographs, one or more microphotographs, a videotape or other recorded images of each vehicle at the time it is used or operated in violation of toll collection regulations;

6.  "Toll collection regulations" means those rules and regulations of the Oklahoma Turnpike Authority or statutes providing for and requiring the payment of tolls and/or charges prescribed by the Authority for the use of turnpikes under its jurisdiction or those rules and regulations of the Authority or statutes making it unlawful to refuse to pay or to evade or to attempt to evade the payment of all or part of any toll and/or charge for the use of turnpikes under the jurisdiction of the Authority; and

7.  "Vehicle" means every device in, upon or by which a person or property is or may be transported or drawn upon a highway, except devices used exclusively upon stationary rails or tracks.

B.  1.  Notwithstanding any other provision of law, there shall be imposed monetary liability on the owner of a vehicle for failure of an operator thereof to comply with the toll collection regulations of the Oklahoma Turnpike Authority in accordance with the provisions of this section.

2.  The owner of a vehicle shall be liable for a civil penalty imposed pursuant to this section if the vehicle was used or operated with the permission of the owner, express or implied, in violation of the toll collection regulations, and such violation is evidence by information obtained from a photo-monitoring system.  However, no owner of a vehicle shall be liable for a penalty imposed pursuant to this section where the operator of the vehicle has been convicted of a violation of toll collection regulations for the same incident.

3.  A certificate, sworn to or affirmed by an agent of the Authority, or facsimile thereof, based upon inspection of photographs, microphotographs, videotape or other recorded images produced by a photo-monitoring system shall be prima facie evidence of the facts contained therein and shall be admissible in any proceeding charging a violation of toll collection regulations.  The photographs, microphotographs, videotape or other recorded images evidencing such a violation shall be available for inspection and admission into evidence in any proceeding to adjudicate the liability for the violation.  Each photo-monitoring system shall be checked bi-monthly for accuracy, and shall be maintained, adjusted or replaced if necessary to ensure the systems are operating properly.

4.  An owner found liable for a violation of toll collection regulations pursuant to this section for a first violation shall be liable for a monetary penalty of Twenty-five Dollars ($25.00); for a second violation within eighteen (18) months of the first violation, shall be liable for a monetary penalty of Fifty Dollars ($50.00); and for a third or any subsequent violation within eighteen (18) months of the first violation, shall be liable for a monetary penalty of Seventy-five Dollars ($75.00).

5.  An imposition of liability pursuant to this section shall be based upon a preponderance of evidence as submitted.  An imposition of liability pursuant to this section shall not be deemed a conviction as an operator and shall not be made part of the motor vehicle operating record of the person upon whom such liability is imposed nor shall it be used for insurance purposes in the provision of motor vehicle insurance coverage.

6. a. A notice of toll evasion shall be sent by registered mail to each person alleged to be liable as an owner for a violation of toll collection regulations.  The notice shall be mailed no later than forty-five (45) days after the alleged violation.  A manual or automatic record of mailing prepared in the ordinary course of business shall be prima facie evidence of the receipt of the notice.

b. A notice of toll evasion violation shall contain the name and address of the person alleged to be liable as an owner for a violation of toll collection regulations pursuant to this section, the registration or the license tag number of the vehicle involved in the violation, the location where the violation took place, the date and time of the violation and the identification number of the photo-monitoring system which recorded the violation or other document locator number.

c. Notice of toll evasion violation shall be prepared and mailed by the Authority or its agents and shall contain information advising the person of the applicable monetary penalty and method of payment thereof and the manner and the time in which the person may contest the liability alleged in the notice.  The notice of toll evasion violation shall contain, or be accompanied with, an affidavit of nonliability and information of what constitutes nonliability, information as to the effect of executing the affidavit and instructions for returning the affidavit to the Authority and shall also contain a warning to advise the persons charged that failure to contest in the manner and time provided shall be deemed an admission of liability and that the penalty shall be imposed and may be collected as authorized by law.  Additionally, the notice of toll evasion violation shall contain a notice to the registered owner that, unless the registered owner pays the toll evasion penalty or contests the notice within twenty-one (21) days after receipt of the notice of toll evasion violation or completes and files the affidavit of nonliability, the renewal of the vehicle registration shall be contingent upon compliance with the notice of toll evasion violation.

d. If the toll evasion penalty is received by the Authority and there is no contest as to that toll evasion violation, the proceedings under this section shall terminate.

e. If the registered owner fails to pay the toll evasion penalty as required in this section, or fails to contest the violation as provided in subparagraph a of paragraph 7 of this subsection, the registered owner shall be deemed liable for the violation by operation of law.  The toll evasion penalty and any administrative fees or charges shall be considered a debt due and owing the Authority by the registered owner and the Authority may proceed to collect such penalty, fees or charges under paragraph 9 of this subsection.

7. a. Within twenty-one (21) days after receipt of the notice of toll evasion a person may contest a notice of toll evasion violation.  In that case, the Authority shall do the following:

(1) the Authority shall investigate the circumstances of the notice with respect to the contestant's written explanation of reasons for contesting the toll evasion violation.  If, based upon the results of the investigation, the Authority is satisfied that the violation did not occur or that the registered owner was not responsible for the violation, the Authority shall maintain an adequate record of the findings of the investigation.  Within thirty (30) days of receipt of a notice of contest the Authority shall complete such investigation and mail the results of the investigation to the person who contested the notice of toll evasion violation, and

(2) if the person contesting a notice of toll evasion violation is not satisfied with the results of the investigation provided for in division (1) of this subparagraph, the person may, within fifteen (15) days of the mailing of the results of the investigation, deposit the amount of the toll evasion penalty and request an administrative review.  An administrative review shall be held within ninety (90) calendar days following the receipt of a request for an administrative review, excluding any continuance time.  The person requesting the review may request and shall be allowed one continuance, not to exceed twenty-one (21) calendar days.

b. The administrative review procedure shall consist of the following:

(1) the person requesting an administrative review shall indicate to the Authority his or her election for a review by mail or personal conference and may provide materials in support of the contest of the results of the investigation,

(2) upon ten (10) days' written notice mailed to the contestant, the administrative review shall be conducted before an examiner designated to conduct review by the Authority's governing body or Director of the Oklahoma Turnpike Authority.  In addition to any other requirements of employment, an examiner shall demonstrate those qualifications, training, and objectivity prescribed by the Authority's governing body or Director as are necessary and which are consistent with the duties and responsibilities set forth in this act,

(3) the officer or person authorized to issue a notice of toll evasion violation shall be required to participate in an administrative review.  The Authority shall not be required to produce any evidence other than the notice of toll evasion violation or copy thereof, a photograph of the rear of the vehicle, information received from the Commission identifying the registered owner of the vehicle, and a notarized statement from the person reporting the violations.  The documentation in proper form shall be considered prima facie evidence of the violation, and

(4) the review shall be conducted in accordance with paragraph 5 of this subsection and in accordance with the written procedure established by the Authority which shall ensure fair and impartial review of contested toll evasion violations.  The examiner's final decision shall be in writing and shall be delivered personally or by registered mail to the contestant within ten (10) days of the review.  A manual or automatic record of mailing prepared in the ordinary course of business shall be prima facie evidence of the receipt of such decision.

8. a. Within twenty (20) days after receipt of the final decision described in division (4) of subparagraph b of paragraph 7 of this subsection, the contestant may seek review by filing an appeal to the district court having jurisdiction in the county in which the contestant lives, where the same shall be heard on the record.  A copy of the notice of appeal shall be served in person or by first-class mail upon the Authority by the contestants.  For purposes of computing the twenty-day period, the Code of Civil Procedure, Section 2006 of Title 12 of the Oklahoma Statutes, shall be applicable.

b. The conduct of the hearing on appeal under this section is a subordinate judicial duty which may be performed by referees, masters or other subordinate judicial officials at the direction of the district court.

c. If no notice of appeal of the Authority's decision is filed within the period set forth in subparagraph a of this paragraph, the examiner's decision shall be deemed final.

9.  Except as otherwise provided in paragraphs 10 and 11 of this subsection, the Authority shall proceed under one or more of the following options to collect an unpaid toll evasion penalty:

a. the Authority may file an itemization of unpaid toll evasion penalties and administrative and service fees with the Commission for collection at the time of registration of the vehicle pursuant to paragraph 17 of this subsection, or

b. the Authority may contract with a collection agency to collect unpaid toll evasion penalties, fees, and charges.

10.  The Authority shall not file a civil judgment with the district court relating to a toll evasion violation which has been filed with the Commission unless the Authority has determined that the registration of the vehicle has not been renewed for sixty (60) days beyond the renewal date and the notice has not been mailed by the Commission pursuant to paragraph 17 of this subsection.

11.  If an owner receives a notice of toll evasion violation pursuant to this paragraph for any time period during which the vehicle was reported to the police department as having been stolen, it shall be a valid defense to an allegation of liability for a violation of toll collection regulations that the vehicle had been reported to the police as stolen prior to the time the violation occurred and had not been recovered by such time.  If an owner receives a notice of toll evasion violation pursuant to this paragraph for any time period during which the vehicle was stolen, but not yet reported to the police as having been stolen, it shall be a valid defense to an allegation of liability for a violation of toll collection regulations pursuant to this paragraph that the vehicle was reported as stolen within two (2) hours after the discovery of the theft by the owner.  For purposes of asserting the defense provided by this subsection it shall be sufficient that a certified copy of the police report of the stolen vehicle be sent by first- class mail to the Authority and the district court having jurisdiction.

12.  An owner of a vehicle to which a notice of toll evasion violation was issued pursuant to paragraph 6 of this subsection shall not be liable for the violation of the toll collection regulations provided that the owner sends to the Authority the affidavit of nonliability described in paragraph 6 of this subsection, within twenty-one (21) days after receiving the original notice of toll evasion violation.  Failure to send such information within the time period shall render the owner liable for the penalty prescribed by this section.  If the owner complies with the provisions of this subsection, the operator of the vehicle on the date of the violation shall be subject to liability for the violation of toll collection regulations, provided that the Authority mails a notice of toll evasion violation to the operator within ten (10) days after receipt of such information.

13.  In connection with the preparation and mailing of a notice of toll evasion violation, the Authority shall ensure adequate and timely notice to all electronic toll collection system account holders to inform them when their accounts are delinquent.  An owner who is an account holder under the electronic toll collection system shall not be found liable for a violation of this section unless the Authority has first sent a notice of delinquency to the account holder and the account holder was in fact delinquent at the time of the violation.

14.  Nothing in this section shall be construed to limit the liability of an operator of a vehicle for any violation of toll collection laws or regulations.

15.  Notwithstanding any other provision of law, all photographs, microphotographs, videotape or other recorded images prepared pursuant to this section shall be for the exclusive use of the Authority in the discharge of its duties under this section and shall not be open to the public nor be used in any court in any action or proceeding pending therein unless the action or proceeding relates to the imposition of or indemnification for liability pursuant to this section.  The Authority shall not sell, distribute or make available in any way, the names and addresses of electronic toll collection system account holders, without the consent of the account holders, to any entity that will use the information for any commercial purpose.

16. a. Except as provided in subparagraph c of this paragraph, the Commission shall refuse to renew the registration of any vehicle if the registered owner or lessee has been mailed a notice of toll evasion violation, the Authority has transmitted to the Commission an itemization of unpaid toll evasion penalties, including administrative fees, pursuant to paragraph 9 of this subsection, and the toll evasion penalty and administrative fee have not been paid pursuant to paragraph 8 of this subsection, unless the full amount of all outstanding toll evasion penalties and administrative fees, as shown by records of the Commission are paid to the Commission at the time of application for renewal.

b. The Authority shall issue a notice of disposition of toll evasion violation to a lessor, if the lessor provides the Authority with the name, address, and driver's license number of the lessee at the time of the occurrence of the toll evasion violation.

c. The Commission shall renew the registration of any vehicle if the applicant provides the Commission with the notice of disposition of toll evasion violation issued pursuant to subparagraph b of this paragraph for clearing all outstanding toll evasion penalties, fees and assessments, as shown by the records of the Commission, and the applicant has met all other requirements for registration.

17.  The Commission shall include on each vehicle registration renewal notice issued for use at the time of renewal, or on an accompanying document, an itemization of unpaid toll evasion penalties, fees and assessments, showing the amount thereof and the date of toll evasion relating thereto, which the registered owner or lessee is required to pay pursuant to paragraph 16 of this subsection.

18. a. Except as provided in subparagraph b of this paragraph, the Commission shall remit all toll evasion penalties, fees and assessments collected, after deducting the administrative fee authorized by paragraph 19 of this subsection, for each notice of toll evasion violation for which toll evasion penalties, fees and assessments have been collected pursuant to paragraph 16 of this subsection, to the Authority.  Within forty-five (45) days from the time penalties, fees and assessments are paid to the Commission, the Commission shall inform the Authority which of its notices of toll evasion violation have been collected.

b. For each notice of toll evasion for which toll evasion penalties, fees and assessments have been collected by the Commission pursuant to paragraph 16 of this subsection, the Authority is due an amount equal to the sum of the unpaid toll, administrative fees, other costs incurred by the Authority that are related to toll evasion, process service fees, and fees and collection costs related to civil debt collection.  After deducting the Commission's administrative fee authorized by paragraph 19 of this subsection, the Commission shall promptly pay to the Authority the amounts due the Authority for unpaid tolls, administrative fees, other costs incurred by the Authority that are related to toll evasion, process service fees, and fees and collection costs related to civil debt collection.

19.  The Commission shall assess a fee for the recording of the notice of toll evasion violation, which is given to the Commission pursuant to paragraph 9 of this subsection, in an amount, as determined by the Commission, that is sufficient to provide a total amount equal to at least its actual costs of administering paragraphs 16, 17 and 20 of this subsection.

20.  Whenever a vehicle is transferred or not renewed for two (2) renewal periods and the former registered owner or lessee of the vehicle owes a toll evasion penalty and administrative fees for a notice of toll evasion violation filed with the Commission pursuant to paragraph 9 of this subsection, the Commission shall notify the Authority of that fact and is not required thereafter to attempt collection of the toll evasion penalty and administrative fees.

This legislation shall not be construed to affect in any way the power which the Oklahoma Turnpike Authority possesses to establish tolls and other charges in connection with their turnpike facilities, including the authority to establish a one-way toll collection system for any of its facilities or a toll discount structure for certain classes of patrons using any of its facilities.

Added by Laws 1997, c. 278, § 2, emerg. eff. May 27, 1997.

§47-11-1402.  Enforcement of laws - Costs.

A.  Except as otherwise provided herein, enforcement of both traffic laws and the general laws of the State of Oklahoma on the turnpikes shall be the exclusive authority of the Department of Public Safety, and the cost thereof shall be borne by the Oklahoma Transportation Authority.  Provided that the Authority shall be liable only for such costs as may be agreed to by it under contract or agreement with the Commissioner of Public Safety.

B.  On the turnpikes, the Oklahoma State Bureau of Investigation shall have the authority to investigate and enforce all laws relating to any crime listed as an exception to the definition of "nonviolent offense" as set forth in section 571 of Title 57 of the Oklahoma Statutes.

Added by Laws 1961, p. 392, § 11-1402.  Amended by Laws 2003, c. 461, § 14, eff. July 1, 2003; Laws 2004, c. 418, § 17, eff. July 1, 2004.

§47-11-1403.  Agreements as to law enforcement - Equipment - Charges - Payments - Funds.

The Commissioner of Public Safety and the Oklahoma Transportation Authority are hereby authorized to enter into contracts and agreements for law enforcement on turnpikes.  The Department of Public Safety is authorized to use any of its automotive and other equipment in policing turnpikes, and to charge the Authority for the use thereon on a rental basis to be agreed to by the Department and the Authority, and to perform such services in connection with policing turnpikes with its general personnel and equipment at such rates, salaries, expenses, and miscellaneous costs as may be agreed to by the Department and the Authority.  It is the intent of this section that rental rates and other costs of policing turnpikes shall be determined on an average actual cost basis, and in accordance with salaries and expenses paid by the Department of Public Safety in its regular operations.  Payments shall be made by the Authority monthly and shall be remitted to the Department of Public Safety to be credited to the Department of Public Safety Revolving Fund in the State Treasury. Such monies shall be expended for vehicles, equipment, personnel and other operating expenses for turnpike enforcement.

Added by Laws 1961, p. 393, § 11-1403, eff. Sept. 1, 1961.  Amended by Laws 1979, c. 47, § 15, emerg. eff. April 9, 1979; Laws 1983, c. 286, § 25, operative July 1, 1983; Laws 1987, c. 5, § 158, emerg. eff. March 11, 1987; Laws 1988, c. 290, § 15, operative July 1, 1988; Laws 2001, c. 133, § 4, emerg. eff. April 24, 2001.

§47111404.  Flashing and signal lights.

Vehicles or equipment owned by the Oklahoma Transportation Authority, its agents or contractors, and public utilities, and engaged in maintenance or emergency operations, shall be equipped with such flashing and signal lights as may be prescribed by this title or by federal regulation, pursuant to 49 C.F.R., Section 571.108.

Added by Laws 1961, p. 393, § 111404, eff. Sept. 1, 1961.  Amended by Laws 2002, c. 397, § 23, eff. Nov. 1, 2002.

§47111405.  Application of general law.

Except as modified by this act, the general law of the State of Oklahoma regulating traffic on public highways shall apply on turnpikes.

Laws 1961, p. 393, § 111405.

§47-12-101.  Driving or permitting to drive vehicle with unsafe or missing equipment - Other forbidden acts - Exceptions relating to requirements for equipment - Rules - Definitions.

A.  It shall be a misdemeanor, upon conviction, punishable as provided in Section 17-101 of this title, for any person:

1.  To drive or move, or for the owner to cause or permit to be driven or moved on any highway, any vehicle or combination of vehicles which:

a. is known to be in such unsafe condition as to endanger any person,

b. is known not to contain those parts required by this chapter,

c. is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this chapter, or

d. is known to be equipped in any manner in violation of this chapter;

2.  To do any act forbidden under this chapter; or

3.  To fail to perform any act required under this chapter.

B.  Nothing contained in this chapter shall be construed to prohibit on any vehicle:

1.  Equipment required by the United States Department of Transportation pursuant to 49 C.F.R., Chapter V; or

2.  The use of additional parts and accessories which are not inconsistent with provisions of this chapter.

C.  The provisions of Article II et seq. of this chapter with respect to equipment on vehicles shall not apply to implements of husbandry, road machinery, road rollers, farm tractors, motorcycles as defined in Section 12-601 of this title, or vehicles designed to be moved solely by animal or human power, except as specifically made applicable in this chapter.

D.  Any specific requirement of this chapter with respect to equipment on any vehicle, other than a bicycle, shall not apply if the vehicle was lawfully designed and manufactured without such equipment; provided, the provisions of this chapter shall apply to any homemade vehicle or any vehicle constructed from a kit or from plans.

E.  A low-speed electrical vehicle which is in compliance with the equipment requirements in 49 C.F.R., Section 571.500 shall be deemed to be in compliance with the provisions of this chapter.

F.  The provisions of this chapter shall not apply to vehicles registered in Oklahoma as antique or classic vehicles pursuant to Section 1136.1 of this title and rules promulgated pursuant thereto.

G.  The Commissioner of Public Safety may promulgate rules regarding vehicle equipment and standards for vehicle equipment required to maintain such equipment in safe condition and in compliance with this chapter.

H.  Any person producing proof within forty-eight (48) hours that a condition or equipment for which the person was cited as defective, missing, prohibited, improper, unauthorized or otherwise in violation of this chapter has been remedied by the person shall be entitled to dismissal of such charge without assessment of court costs.

I.  As used in this chapter:

1.  "Lamp" means an electrical device producing artificial illumination by use of one or more lights, each light of which performs the same function or separate functions as required by this chapter;

2.  "Lightweight vehicle" means a motor vehicle that has a manufacturer's gross vehicle weight rating of ten thousand (10,000) pounds or less, other than:

a. a vehicle that is being used to transport passengers for hire, or

b. a vehicle that is being used to transport hazardous materials of a type or quantity that requires the vehicle to be marked or placarded under 49 C.F.R., Section 177.823;

3.  "Nighttime" or "night" means any time from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise; and

4.  "Passenger car" means a motor vehicle designed for carrying ten persons, including the driver, or less except a low-speed electric vehicle or motorcycle, as defined in Section 12-601 of this title.

Added by Laws 1961, p. 393, § 12-101, eff. Sept. 1, 1961.  Amended by Laws 1993, c. 13, § 2, emerg. eff. March 24, 1993; Laws 2001, c. 243, § 3, eff. Nov. 1, 2001; Laws 2003, c. 411, § 17, eff. Nov. 1, 2003; Laws 2004, c. 5, § 44, emerg. eff. March 1, 2004; Laws 2005, c. 50, § 4, eff. Nov. 1, 2005.

NOTE:  Laws 2003, c. 199, § 9 repealed by Laws 2004, c. 5, § 45, emerg. eff. March 1, 2004.

§47-12-101.1.  Sale of improperly equipped vehicle - Improper equipping or operation of improperly equipped vehicle.

A.  Unless previously disclosed through written documentation, no person shall knowingly have for sale, sell, or offer for sale any vehicle to be operated on the highways of this state unless it is equipped as required by this chapter.

B.  No person shall knowingly equip or operate on the highways of this state any vehicle with equipment unless it complies with the requirements of this chapter.

Added by Laws 2003, c. 411, § 19, eff. Nov. 1, 2003.

§47-12-101.2.  Construction of act - Severability.

This act shall be liberally construed so as to effectuate the purposes stated herein.  The provisions of this chapter shall be severable and if any phrase, clause, sentence or provision of this chapter is declared to be invalid or to be preempted by federal law or regulation, the validity of the remainder of this chapter shall not be affected thereby, and the remaining provisions shall be in full force and effect.

Added by Laws 2003, c. 411, § 20, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 5, eff. Nov. 1, 2005.

§47-12-102.  Renumbered as § 12-428 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-201.  Proper display of lamps and other signal devices - Adoption of federal specifications and standards.

A.  The United States Department of Transportation specifications and standards for headlamps, auxiliary driving lamps, tail lamps, signal lamps, reflectors, and other lighting equipment and signal devices, pursuant to 49 C.F.R., Section 571.108, are hereby adopted by the State of Oklahoma.

B.  Except as otherwise provided in this chapter and subject to exceptions for parked vehicles, every vehicle upon a highway within this state shall properly display all lamps and illuminating devices as required by law:

1.  At any time from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise, also referred to in this chapter as nighttime; and

2.  At any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of one thousand (1,000) feet or less.

C.  All lamps required by this chapter shall display a steady light except as otherwise prescribed by this chapter.  Any required individual lamp may be combined or incorporated with any other required individual lamp if the combined or incorporated lamps meet all of the individual lighting requirements of this chapter for each individual lamp contained therein.

D.  No lamp, other than a headlamp, displayed on any vehicle shall project a glaring light; provided, every headlamp shall comply with Section 12-222 of this title.

Added by Laws 1961, p. 394, § 12-201, eff. Sept. 1, 1961.  Amended by Laws 1992, c. 57, § 1, eff. Sept. 1, 1992; Laws 1993, c. 255, § 1, eff. Sept. 1, 1993; Laws 2003, c. 411, § 21, eff. Nov. 1, 2003; Laws 2005, c. 50, § 6, eff. Nov. 1, 2005.

§47-12-202.  Visibility distance and mounted height of lamps.

A.  Any requirement of this chapter as to distance from which certain lamps and devices shall render objects visible, or within which such lamps or devices shall be visible, shall apply during the times stated in subsection B of Section 12-201 of this title in respect to a vehicle without load when upon a straight, level, unlighted highway, under normal atmospheric conditions unless a different time or condition is expressly stated.

B.  Any requirement of this chapter as to the mounted height of lamps or devices shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

Added by Laws 1961, p. 394, § 12-202.  Amended by Laws 2003, c. 411, § 22, eff. Nov. 1, 2003.

§47-12-203.  Head lamps on motor vehicles.

A.  Every motor vehicle shall be equipped with at least two headlamps emitting a white light with at least one lamp on each side of the front of the motor vehicle on the same level and as far apart as practicable.  The headlamps shall comply with the requirements and limitations set forth in this chapter.

B.  Every headlamp upon every motor vehicle shall be located at a height of not more than fifty-four (54) inches nor less than twenty-two (22) inches to be measured as set forth in subsection B of Section 12-202 of this title.

C.  The headlamps on motor vehicles shall be so arranged that the driver may select at will between distributions of light projected to different elevations and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

1.  There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least six hundred (600) feet ahead for all conditions of loading;

2.  There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least two hundred (200) feet ahead; and

3.  On a straight, level road under any condition of loading none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

D.  Every motor vehicle which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the headlamps is in use, and shall not otherwise be lighted.

Added by Laws 1961, p. 394, § 12-203, eff. Sept. 1, 1961.  Amended by Laws 1996, c. 18, § 1, eff. Nov. 1, 1996; Laws 2003, c. 411, § 23, eff. Nov. 1, 2003.

§47-12-203.1.  Number of driving lamps required or permitted.

A.  At all times specified in subsection B of Section 12-201 of this title, at least two lighted headlamps shall be displayed, one on each side at the front of every motor vehicle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles, as provided in Section 12-214 of this title.

B.  Whenever a motor vehicle equipped with headlamps as herein required is also equipped with any auxiliary driving lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than three hundred (300) candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

C.  The driver of any vehicle shall comply with the provisions of Section 12-217 of this title regarding the use of alternate headlamp equipment.

Added by Laws 1961, p. 401, § 12-226.  Amended by Laws 2003, c. 411, § 43, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-226 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-203.2.  Use of distribution of light or composite beam lighting equipment.

Whenever a motor vehicle is being operated on a roadway, or shoulder adjacent thereto, during the times specified in subsection B of Section 12-201 of this title, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

1.  Whenever a driver of a vehicle approaches an oncoming vehicle within one thousand (1,000) feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver.  The lowermost distribution of light, or composite beam, specified in paragraph 2 of subsection C of Section 12-203 of this title shall be deemed to avoid glare at all times, regardless of road contour and loading.

2.  Whenever the driver of a vehicle follows another vehicle within six hundred (600) feet to the rear, such driver shall use a distribution of light permissible under this chapter other than the uppermost distribution of light specified in paragraph 1 of subsection C of Section 12-203 of this title.

Added by Laws 1961, p. 400, § 12-222.  Amended by Laws 2003, c. 411, § 39, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-222 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-203.3.  Headlamps with single distribution of light - Farm tractors and certain other motor vehicles.

Headlamps arranged to provide a single distribution of light shall be permitted on farm tractors and motor vehicles manufactured and sold prior to September 1, 1962, in lieu of multiple-beam road-lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

1.  The headlamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall at a distance of twenty-five (25) feet ahead project higher than a level of five (5) inches below the level of the center of the lamp from which it comes, and in no case higher than forty-two (42) inches above the level on which the vehicle stands at a distance of seventy-five (75) feet ahead.

2.  The intensity shall be sufficient to reveal persons and vehicles at a distance of at least three hundred (300) feet.

Added by Laws 1961, p. 401, § 12-223.  Amended by Laws 2003, c. 411, § 40, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-223 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-203.4.  Lighting equipment upon motor vehicles operated below certain speed.

Any motor vehicle operated at a speed of twenty (20) miles per hour or less may be operated under the conditions specified in subsection B of Section 12-201 of this title when equipped with two lighted lamps upon the front thereof capable of revealing persons and objects one hundred (100) feet ahead in lieu of lamps required in Section 12-203 or 12-203.3 of this title.

Added by Laws 1961, p. 401, § 11-225, eff. Sept. 1, 1961.  Renumbered from § 11-225 of this title by Laws 2000, c. 189, § 13, eff. July 1, 2000.  Amended by Laws 2003, c. 411, § 42, eff. Nov. 1, 2003.  Renumbered from § 12-225 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 7, eff. Nov. 1, 2005.

§47-12-204.  Tail lamps.

A.  Every motor vehicle, trailer, semitrailer and pole trailer, and any vehicle which is being drawn at the end of a combination of vehicles, shall be equipped with at least two tail lamps mounted on the rear, on the same level and as widely spaced laterally as practicable which, when lighted, shall emit a red light visible from a distance of one thousand (1,000) feet to the rear; provided that, in the case of a combination of vehicles, only the tail lamp on the rearmost vehicle need actually be seen from the distance specified.

B.  Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two (72) inches nor less than fifteen (15) inches.

C.  Any tail lamps shall be lighted whenever the clearance lamps and:

1.  Headlamps;

2.  Combination of headlamps and auxiliary driving lamps, as defined in Section 12-217 of this title; or

3.  Fog lamps, as defined in Section 12-217 of this title,

are lighted.

Added by Laws 1961, p. 394, § 12-204.  Amended by Laws 2003, c. 411, § 24, eff. Nov. 1, 2003.

§47-12-204.1.  Lamps illuminating rear license plate.

A.  No more than two separate lamps with a white light shall be so constructed and placed as to illuminate the rear license plate and render it clearly legible from a distance of fifty (50) feet to the rear.

B.  Any separate lamp or lamps for illuminating the rear license plate, shall be lighted whenever the clearance lamps and:

1.  Headlamps;

2.  Combination of headlamps and auxiliary driving lamps, as defined in Section 12-217 of this title; or

3.  Fog lamps, as defined in Section 12-217 of this title, are lighted.

C.  The operation of a vehicle upon which the license plate is surrounded or framed, partially or in whole, by any additional lamp or lamps or otherwise lighted by any additional lamp or lamps, shall be a violation of this section.  In addition, display and visibility of the rear license plate shall be in compliance with paragraph 2 of subsection A of Section 1113 of this title.

Added by Laws 2003, c. 411, § 25, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 8, eff. Nov. 1, 2005.

§47-12-205.  Reflectors.

A.  Every motor vehicle, trailer, semitrailer, and pole trailer shall carry on the rear, either as a part of the tail lamps or separately, at least two red reflectors meeting the requirements of this section; provided, that vehicles described in Section 12-208 of this title shall be equipped with reflectors as required in Sections 12-208 and 12-211 of this title.

B.  Every such reflector shall be mounted on the vehicle at a height not less than fifteen (15) inches nor more than seventy-two (72) inches measured as set forth in subsection B of Section 12-202 of this title, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within six hundred (600) feet to one hundred (100) feet from such vehicle when directly in front of lawful lower beams of headlamps, except as required in Sections 12-211, 12-215 and 12-216 of this title.

Added by Laws 1961, p. 394, § 12-205.  Amended by Laws 2003, c. 411, § 26, eff. Nov. 1, 2003.

§47-12-206.  Stop lamps.

A.  Every vehicle shall be equipped with at least two stop lamps which shall meet the requirements of this section.

B.  The stop lamps required by this section:

1.  Shall be mounted on the rear of the vehicle at the same level, as far apart as practicable, and at a height of not more than seventy-two (72) inches nor less than fifteen (15) inches;

2.  Shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than five hundred (500) feet to the rear in normal sunlight; and

3.  Shall be actuated upon application of the brakes.

C.  If so equipped in its original design and manufacture, every motor vehicle shall be additionally equipped with a center high-mounted stop lamp located on the vertical center line above the level of the stop lamps described in this section which shall display a red light, visible from a distance of not less than five hundred (500) feet to the rear in normal sunlight, and which shall be actuated upon application of the brakes.

Added by Laws 1961, p. 395, § 12-206.  Amended by Laws 2003, c. 411, § 27, eff. Nov. 1, 2003.

§47-12-206.1.  Turn signal lamps.

A.  Every vehicle shall be equipped with turn signal lamps that flash for the purpose of indicating the intention to turn either to the left or to the right.

B.  The flashing turn signal lamps required by this section:

1.  Shall show to the front and rear of the vehicle;

2.  On the front of the vehicle, shall be located on the same level, as widely spaced laterally as practicable, at a height of not more than seventy-two (72) inches nor less than fifteen (15) inches, and when in use shall display a white or amber light, or any shade of color between white and amber, visible from a distance of not less than five hundred (500) feet to the front in normal sunlight; and

3.  On the rear of the vehicle, shall be located at the same level and as widely spaced laterally as practicable, at a height of not more than seventy-two (72) inches nor less than fifteen (15) inches, and when in use shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than five hundred (500) feet to the rear in normal sunlight.

C.  A truck-tractor need not be equipped with turn signal lamps mounted on the rear if the turn signals at the front are so constructed and so located that they meet the requirements for double-faced turn signals that meet the standards of the Society of Automotive Engineers (SAE).

Added by Laws 2003, c. 411, § 28, eff. Nov. 1, 2003.

§47-12-207.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-208.  Vehicles of certain width - Clearance lamps - Side marker lamps - Reflectors.

A.  In addition to other equipment required in this chapter, every vehicle, except truck-tractors and pole trailers, which is eighty (80) inches or more in overall width shall be equipped:

1.  On the front, with two amber clearance lamps, one at each side located at the same level and as widely spaced laterally and as near the top as practicable;

2.  On the rear, with two red clearance lamps, one at each side located at the same level and as widely spaced laterally and as near the top as practicable; provided, trailers or semitrailers are not required to comply with this paragraph;

3.  On each side, with two side marker lamps, one at the front amber in color and one at the rear red in color.  The marker lamps shall be located at the same level and as widely spaced laterally and as near the top as practicable, but not less than fifteen (15) inches above the surface of the road;

4.  On each side, with one intermediate amber side marker lamp, at or near the midpoint between the front and rear side marker lamps, but not less than fifteen (15) inches above the surface of the road.  Provided, any vehicle less than thirty (30) feet in overall length is not required to comply with this paragraph;

5.  On each side, with two reflex reflectors, one at the front amber in color and one at the rear red in color.  The reflex reflectors shall be located at the same level and as widely spaced laterally and as near the top as practicable, but not less than fifteen (15) inches above the surface of the road; and

6.  On each side, with one intermediate amber side reflex reflector, at or near the midpoint between the front and rear side reflex reflectors, but not less than fifteen (15) inches nor more than (60) inches above the surface of the road.  Provided, any vehicle less than thirty (30) feet in overall length is not required to comply with this paragraph.

B.  In addition to other equipment required in this chapter, every truck-tractor shall be equipped on the front, with two amber clearance lamps, one at each side located at the same level and as widely spaced laterally and as near the top as practicable.

C.  In addition to other equipment required in this chapter, every pole trailer shall be equipped:

1.  On each side, with one red or amber side marker lamp and one amber clearance lamp, which may be in combination, to show to the front, side and rear; and

2.  On the rear of the pole trailer or load, with two red reflex reflectors, one at each side located at the same level and as widely spaced laterally and as near the top as practicable, but not less than fifteen (15) inches above the surface of the road; provided, any load overhang of four (4) feet or more shall be lighted in compliance with Section 12-213 of this title.

D.  Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this chapter.

E.  In addition to other equipment required in this chapter, any motor vehicle eighty (80) inches or more in overall width shall be equipped with:

1.  Three identification lamps showing to the front which shall emit an amber light; and

2.  Three identification lamps showing to the rear which shall emit a red light.

Such lamps shall be placed horizontally in a row between the clearance lamps on the vertical center line of the vehicle.

Added by Laws 1961, p. 395, § 12-208.  Amended by Laws 2003, c. 411, § 29, eff. Nov. 1, 2003.

§47-12-209.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-210.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-211.  Visibility of reflectors, clearance lamps and marker lamps.

A.  Every reflector upon any vehicle referred to in Section 12-208 of this title shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within six hundred (600) feet to one hundred (100) feet from the vehicle when directly in front of lawful lower beams of headlamps.

B.  Front and rear clearance lamps shall be visible at nighttime from a distance of one thousand (1,000) feet from the front and rear, respectively, of the vehicle.

C.  Side marker lamps shall be visible at nighttime from a distance of one thousand (1,000) feet from the sides of the vehicles on which mounted.

Added by Laws 1961, p. 396, § 12-211.  Amended by Laws 2003, c. 411, § 30, eff. Nov. 1, 2003.

§47-12-212.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-213.  Lamps, reflectors, and flags on projecting load.

A.  Whenever the load upon any vehicle extends to the rear four (4) feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the time specified in subsection B of Section 12-201 of this title:

1.  Two red lights and two red reflectors positioned to indicate maximum width; and

2.  One red light facing to each side positioned to indicate maximum overhang.

The required lights and reflectors may be mounted in combination at each side of the vehicle and shall be visible from a distance of one thousand (1,000) feet.

B.  At any other time on any such vehicle, there shall be displayed at the extreme rear end of such load red flags not less than twelve (12) inches square marking the extremities of such load at each point where a lamp would otherwise be required by this section.

Added by Laws 1961, p. 396, § 12-213.  Amended by Laws 2003, c. 411, § 31, eff. Nov. 1, 2003.

§47-12-214.  Lamps on parked or stopped motor vehicles.

A.  Whenever a motor vehicle or combination of vehicles is parked or stopped, whether attended or unattended, upon a roadway or shoulder adjacent thereto, and there is not sufficient light to reveal the parked or stopped vehicle to the operator of another vehicle within a distance of one thousand (1,000) feet upon such roadway or shoulder, such vehicle so parked or stopped shall display the following:

1.  At least two lamps displaying a white or amber light visible from a distance of one thousand (1,000) feet to the front of the vehicle; and

2.  At least two lamps displaying a red light visible at a distance of one thousand (1,000) feet to the rear of the vehicle.

B.  Subsection A of this section shall not apply to:

1.  A vehicle parked or stopped on a street or highway with designated on-street parking or with a speed limit of twenty-five (25) miles per hour or less:

a. when the vehicle is positioned as close as practicable to the outer edge of the roadway or of the shoulder, if present, or

b. unless the street or highway is posted as a no-parking area;

2.  A vehicle which has lost the ability to display lamps and the vehicle is parked or stopped off the roadway;

3.  A vehicle which is disabled, unattended, and parked or stopped off the roadway; or

4.  An authorized emergency vehicle of a law enforcement agency, when such vehicle is parked or stopped on the shoulder.

C.  Any lighted headlamps upon a parked or stopped vehicle shall be lower beams.

Added by Laws 1961, p. 397, § 12-214.  Amended by Laws 2003, c. 411, § 32, eff. Nov. 1, 2003.

§4712215.  Lamps on farm tractors  Farm equipment and implements of husbandry.

(a) Every farm tractor and every selfpropelled farm equipment unit or implement of husbandry not equipped with an electric lighting system shall at all times mentioned in Section 12201 be equipped with at least one lamp displaying a white light visible when lighted from a distance of not less than five hundred (500) feet to the front of such vehicle and shall also be equipped with at least one lamp displaying a red light visible when lighted from a distance of not less than five hundred (500) feet to the rear of such vehicle.

(b) Every selfpropelled unit of farm equipment not equipped with an electric lighting system shall at all times mentioned in Section 12201, in addition to the lamps required in paragraph (a), be equipped with two red reflectors visible from all distances within six hundred (600) feet to one hundred (100) feet to the rear when directly in front of lawful upper beams of head lamps.

(c) Every combination of farm tractor and towed unit of farm equipment or implement of husbandry not equipped with an electric lighting system shall at all times mentioned in Section 12201 be equipped with the following lamps:

1.  At least one lamp mounted to indicate as nearly as practicable the extreme left projection of said combination and displaying a white light visible when lighted from a distance of not less than five hundred (500) feet to the front of said combination, and

2.  Two lamps each displaying a red light visible when lighted from a distance of not less than five hundred (500) feet to the rear of said combination or, as an alternative, at least one lamp displaying a red light visible when lighted from a distance of not less than five hundred (500) feet to the rear thereof and two red reflectors visible from all distances within six hundred (600) feet to one hundred (100) feet to the rear thereof when illuminated by the upper beams of head lamps.

(d) Every farm tractor and every selfpropelled unit of farm equipment or implement of husbandry equipped with an electric lighting system shall at all times mentioned in Section 12201 be equipped with two singlebeam or multiplebeam head lamps meeting the requirements of Section 12221 or 12223 of this act respectively or, as an alternative, Section 12224 of this act, and at least one red lamp visible when lighted from a distance of not less than five hundred (500) feet to the rear; provided, however, that every such selfpropelled unit of farm equipment other than a farm tractor shall have two such red lamps or, as an alternative, one such red lamp and two red reflectors visible from all distances within six hundred (600) feet to one hundred (100) feet when directly in front of lawful upper beams of head lamps.

(e) Every combination of farm tractor and towed farm equipment or towed implement of husbandry equipped with an electric lighting system shall at all times mentioned in Section 12201 be equipped with lamps as follows:

1.  The farm tractor element of every such combination shall be equipped as required in paragraph (d) of this section.

2.  The towed unit of farm equipment or implement of husbandry element of such combination shall be equipped with two red lamps visible when lighted from a distance of not less than five hundred (500) feet to the rear or, as an alternative, two red reflectors visible from all distances within six hundred (600) to one hundred (100) feet to the rear when directly in front of lawful upper beams of head lamps.

3.  Said combinations shall also be equipped with a lamp displaying a white or amber light, of any shade of color between white and amber, visible when lighted from a distance of not less than five hundred (500) feet to the front and a lamp displaying a red light visible when lighted from a distance of not less than five hundred (500) feet to the rear.

(f) The lamps and reflectors required in the foregoing paragraphs of this section shall be so positioned as to show from front and rear as nearly as practicable the extreme projection of the vehicle carrying them on the side of the roadway used in passing such vehicle.  If a farm tractor, or a unit of farm equipment, whether selfpropelled or towed, is equipped with two or more lamps or reflectors visible from the front or two or more lamps or reflectors visible from the rear, such lamps or reflectors shall be so positioned that the extreme projections both to the left and to the right of said vehicle shall be indicated as nearly as practicable.

Laws 1961, p. 397, § 12215.

§47-12-216.  Lamps, lighting devices, or reflectors on animal-drawn and certain other vehicles.

A.  Animal-drawn vehicles and vehicles referred to in subsection C of Section 12-101 of this title, not specifically required by the provisions of this chapter to be equipped with lamps or other lighting devices, shall, at all times specified in subsection B of Section 12-201 of this title, be equipped with at least one lamp emitting a white light visible from a distance of not less than one thousand (1,000) feet to the front of said vehicle, and shall also be equipped with two lamps displaying red light visible from a distance of not less than one thousand (1,000) feet to the rear of said vehicle or, as an alternative, one lamp displaying a red light visible from a distance of not less than one thousand (1,000) feet to the rear and two red reflectors visible for distances of six hundred (600) feet to one hundred (100) feet to the rear when illuminated by the lower beams of headlamps.

B.  The failure on the part of an owner or driver of any vehicle specified in this section to display any lamp, lighting device, or reflector required by this section shall not relieve the operator of a motor vehicle from negligence in the event of a collision.

Added by Laws 1961, p. 398, § 12-216.  Amended by Laws 2003, c. 411, § 33, eff. Nov. 1, 2003.

§47-12-217.  Auxiliary, fog, and off-road lamps.

A.  As used in this article:

1.  "Auxiliary driving lamp" means a lamp mounted to provide illumination to the front of a motor vehicle;

2.  "Daytime running lamp" means a lamp mounted to provide illumination to the front of a motor vehicle that will assist to identify its presence to other vehicles and pedestrians at times other than those specified in subsection B of Section 12-201 of this title;

3.  "Front fog lamp" means a lamp mounted to provide illumination to the front of a motor vehicle during conditions of rain, snow, fog, dust, or other atmospheric disturbances;

4.  "Rear fog lamp" means a lamp mounted to provide illumination to the rear of a motor vehicle during conditions of rain, snow, fog, dust, or other atmospheric disturbances;

5.  "Off-road lamp" means any lamp designed and manufactured solely for off-road use; and

6.  "Spot lamp" means a movable lamp which emits a brilliant light with a focused beam for examining objects, street address numbers, and other things alongside the road.

B.  Any motor vehicle may be equipped with not to exceed two spot lamps which shall not be used in substitution of headlamps.

C.  The operator of any motor vehicle:

1.  Which has in use a spot lamp shall, upon the approach of another vehicle from any direction within one thousand (1,000) feet, immediately turn said spot lamp off;

2.  Shall not use or turn on a spot lamp when approaching or following another motor vehicle within one thousand (1,000) feet; and

3.  Shall not use or turn on a spot lamp to cause a vehicle to yield right-of-way or stop.

The provisions of this subsection shall not apply to operators of authorized emergency vehicles.

D.  1.  A motor vehicle may be equipped with not to exceed two front fog lamps or two rear fog lamps which shall only be used when visibility, as described in paragraphs 3 and 4 of subsection A of this section, is limited to one-half (1/2) mile or less.

2.  Front fog lamps shall be mounted on the same level on opposite sides of the front of the vehicle at or below the level of the headlamps.  Front fog lamps may be used with lower beam headlamps or switch controlled in conjunction with the headlamps and may be used, at the discretion of the driver, with either low or high beam headlamps.  Front fog lamps shall not be used in substitution of headlamps, when headlamps are required.

E.  A motor vehicle may be equipped with not to exceed two auxiliary driving lamps mounted at a height of more than forty-two (42) inches from the ground.  The auxiliary driving lamp or lamps shall only be used in combination with and to supplement the lawful upper beam of the headlamps and shall not be used alone or with the lawful lower beam of headlamps.

F.  Every fog lamp or auxiliary driving lamp used upon a motor vehicle shall be so adjusted and aimed that no part of the high intensity portion of the beam shall, at a distance of twenty-five (25) feet, rise above the horizontal plane passing through the center of the lamp.

G.  Notwithstanding any other provision of law, a vehicle may be equipped with off-road lamps for use as headlamps while the vehicle is operated or driven off of a highway.  The lamps shall be:

1.  Mounted at a height of not less than forty-two (42) inches from the ground;

2.  Wired independently of all other lighting; and

3.  Turned off whenever the vehicle is operated or driven upon a highway.

H.  1.  A motor vehicle may be equipped with not to exceed two daytime running lamps which conform to 49 C.F.R., Section 571.108, S5.5.11.

2.  Daytime running lamps shall not be used in substitution of headlamps.

3.  Daytime running lamps shall be mounted on the front of a motor vehicle and shall be wired to be:

a. automatically activated when the vehicle is started, and

b. automatically deactivated when the headlamp control is in any "on" position.

Added by Laws 1961, p. 398, § 12-217, eff. Sept. 1, 1961.  Amended by Laws 1993, c. 13, § 3, emerg. eff. Mar. 24, 1993; Laws 2003, c. 411, § 34, eff. Nov. 1, 2003.

§47-12-218.  Emergency vehicles - Flashing lights.

A.  Every authorized emergency vehicle shall, in addition to any other equipment and distinctive markings required by this title, be equipped with flashing red or blue lights or a combination of flashing red and blue lights.  The lights shall be visible at five hundred (500) feet in normal sunlight.

B.  A law enforcement vehicle when used as an authorized emergency vehicle may but need not be equipped with alternately-flashing red or blue lights specified herein.  An unmarked vehicle used as a law enforcement vehicle for routine traffic enforcement shall be equipped with the following combination of lights:

1.  Three flashing red, blue, or a combination of red and blue lights emitting the flashing lights to the front of the vehicle;

2.  Two flashing white lights emitting the flashing white lights to the front of the vehicle;

3.  Flashing red, blue, white or any combination of red, blue or white lights placed at and emitting the flashing lights from the four corners of the vehicle so that they are visible for three hundred sixty (360) degrees; and

4.  One flashing red, blue, amber, or any combination of red, blue, or amber lights emitting the flashing light to the rear of the vehicle.

C.  The use of the signal equipment described herein shall impose upon drivers of other vehicles the obligation to yield right-of-way and stop for authorized emergency vehicles, as prescribed in Section 11-405 of this title.

Added by Laws 1961, p. 399, § 12-218, eff. Sept. 1, 1961.  Amended by Laws 1993, c. 13, § 4, emerg. eff. March 24, 1993; Laws 1998, c. 55, § 1, eff. Nov. 1, 1998; Laws 1999, c. 24, § 3, eff. July 1, 1999; Laws 1999, c. 189, § 2, eff. July 1, 1999; Laws 2000, c. 35, § 1, eff. July 1, 2000; Laws 2003, c. 411, § 35, eff. Nov. 1, 2003.

§47-12-218.1.  Flashing lights on wreckers and tow vehicles.

Flashing red or blue lights or a combination of flashing red and blue lights may be used on wreckers and tow vehicles at the scene of an emergency.

Added by Laws 2003, c. 411, § 36, eff. Nov. 1, 2003.

§47-12-218.2.  Vehicles operated by rural letter carriers or any highway contract route vehicles delivering mail - Flashing lights.

Any privately owned motor vehicle operated by a rural letter carrier or any highway contract route vehicle while engaged in the delivery of mail may be equipped with no more than two simultaneously flashing amber lights and a sign reading "U.S. MAIL" for the purpose of warning the operators of other vehicles to exercise care in approaching, overtaking, or passing.  Such lights shall be activated as the rural carrier stops on or adjacent to the roadway for the purpose of delivering or collecting United States mail.  Such lights shall be of double face or twoway type, be visible when turned on for at least five hundred (500) feet to the front and rear of the vehicle in normal sunlight, be mounted on the highest part of the roof of the vehicle and be spaced laterally as far as practicable to each side of the vehicle.  The sign and lights shall be installed so that the sign is lowered and lights turned off before the first stop on the route and following the last one.

Added by Laws 2003, c. 411, § 37, eff. Nov. 1, 2003.

§47-12-219.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-220.  Back-up and vehicular hazard warning lamps.

A.  Any motor vehicle shall be equipped with not more than two back-up lamps either separately or in combination with other lamps.  Any back-up lamp shall not be lighted when the motor vehicle is in forward motion.

B.  Every vehicle shall be equipped with vehicular hazard warning lamps required for that vehicle at the time the vehicle was manufactured by standards of the United States Department of Transportation pursuant to 49 C.F.R., Section 571.108.  Such lamps shall be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing, and when so equipped may display such warning in addition to any other warning signals required by this title.  The lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber.  The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red.  These warning lights shall be visible from a distance of not less than five hundred (500) feet in normal sunlight.

C.  Any vehicle may be equipped with one or more side marker lamps and any such lamp may be flashed in conjunction with the turn or vehicular hazard warning lamps.

Added by Laws 1961, p. 400, § 12-220.  Amended by Laws 2003, c. 411, § 38, eff. Nov. 1, 2003.

§47-12-221.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-222.  Renumbered as § 12-203.2 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-223.  Renumbered as § 12-203.3 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-224.  Renumbered as § 12-602.1 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

NOTE:  Renumbering by Laws 2003, c. 411, § 85 was editorially renumbered from Title 47, § 12-603 to avoid a duplication in numbering.

§47-12-225.  Renumbered as § 12-203.4 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-226.  Renumbered as § 12-203.1 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-227.  Special restriction on lamps.

A.  Any lighted lamp or illuminating device upon a motor vehicle, other than headlamps, spot lamps, auxiliary driving lamps, flashing turn signals, vehicular hazard warning lamps, authorized emergency vehicle lamps, snow removal and construction and maintenance vehicle warning lamps, and school bus and church bus warning lamps, which projects a beam of light of an intensity greater than three hundred (300) candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five (75) feet from the vehicle.

B.  Except as provided in Sections 12-218, 12-218.1, 12-228 and 12-229 of this title, no person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying or capable of displaying a red or blue light visible from directly in front of the center thereof.

C.  Flashing lights are prohibited except on:

1.  An authorized emergency vehicle, as provided in Section 12-218 of this title;

2.  A school bus or a church bus, as provided in Section 12-228 of this title;

3.  Any snow-removal and construction, and maintenance equipment, as provided in Section 12-229 of this title;

4.  A wrecker or tow vehicle while at the scene of an emergency or loading or unloading a vehicle in close proximity to traffic as needed for safety precautions or as a means of indicating the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking or passing, as provided in Section 12-218.1 of this title;

5.  Any vehicle as a means of indicating a right or left turn, as provided in Sections 12-206.1 and 12-606 of this title;

6.  Any vehicle as means of indicating the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking or passing, as provided in Section 12-220 of this title;

7.  Any vehicle displaying side marker lamps which flash in conjunction with turn signal lamps or vehicle hazard warning lamps, as provided in Section 12-220 of this title;

8.  A farm tractor or an implement of husbandry, as provided in Section 12-215 of this title; or

9.  Any vehicle used while performing official duties as a rural or contract route mail carrier of the United States Postal Service, as provided in Section 12-218.2 of this title.

D.  Blue lights are prohibited except as allowed in Sections 12-218, 12-218.1 and 12-229 of this title.

E.  Any person violating the provisions of subsection B, C or D of this section shall, upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six (6) months, or by a fine not exceeding Two Thousand Dollars ($2,000.00), or by both such fine and imprisonment.

Added by Laws 1961, p. 402, § 12-227, eff. Sept. 1, 1961.  Amended by Laws 1978, c. 262, § 3, eff. Oct. 1, 1978; Laws 1993, c. 13, § 5, emerg. eff. March 24, 1993; Laws 1996, c. 22, § 3, eff. July 1, 1996; Laws 1998, c. 26, § 1, eff. Nov. 1, 1998; Laws 1999, c. 189, § 3, eff. July 1, 1999; Laws 2003, c. 411, § 44, eff. Nov. 1, 2003; Laws 2005, c. 50, § 9, eff. Nov. 1, 2005; Laws 2005, c. 193, § 2, eff. Nov. 1, 2005.

§47-12-228.  Special lighting equipment and warning devices on school buses and church buses.

A.  In addition to any other equipment and distinctive markings required by this title, every school bus and every church bus shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall display to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level.  These lights shall be visible at five hundred (500) feet in normal sunlight.

B.  Every school bus shall bear upon the front and rear thereof plainly visible signs containing the words "SCHOOL BUS" in letters not less than eight (8) inches in height, located between the warning signal lights as high as possible without impairing visibility of the lettering, and have no other lettering on the front or rear of the vehicle, except as required by 47 C.F.R., Part 571.

C.  Every church bus shall bear upon the front and rear thereof plainly visible signs containing the words "CHURCH BUS" in letters not less than eight (8) inches in height, located between the warning signal lights as high as possible without impairing visibility of the lettering.  In addition, such church bus may be equipped with visual signals meeting the requirements of subsection A of this section.

D.  Every school bus manufactured on or after September 1, 1992, shall be equipped with a stop signal arm that complies with 49 C.F.R., Section 571.131.

E.  In addition to the lights required by subsection A of this section, any school bus shall be equipped with amber signal lamps mounted near each of the four red lamps and at the same level but closer to the vertical center line of the bus, which shall display two alternately flashing amber lights to the front and two alternately flashing amber lights to the rear.  These lights shall be visible at five hundred (500) feet in normal sunlight.  These lights shall be displayed by the school bus driver at least one hundred (100) feet, but not more than five hundred (500) feet, before every stop at which the alternately flashing red lights required by subsection A will be actuated.

F.  The State Board of Education, with the approval of the Commissioner of Public Safety, is authorized to adopt standards and specifications applicable to lighting equipment on and special warning devices to be carried by school buses consistent with, and supplemental to, the provisions of this chapter.  Such standards and specifications shall be identical to any Federal Motor Vehicle Safety Standard which regulates the same aspect of performance of the same equipment or device.  Where there is no applicable Federal Motor Vehicle Safety Standard, the standards and specifications shall conform to the greatest extent feasible with any other relevant standard issued or endorsed by federal agencies or recognized standard-setting organizations.

G.  During the time any school bus or church bus is operating, the school bus or church bus shall have its headlights activated.

H.  It shall be unlawful to operate any red flashing warning signal light on any school bus except when any said school bus is stopped on a highway for the purpose of permitting school children to board or discharge from said school bus.

I.  It shall be unlawful to operate any red flashing warning signal light on any church bus except when any said bus is stopped on a highway for the purpose of permitting passengers to board or discharge from said bus.

J.  The use of the signal equipment described herein shall impose upon drivers of other vehicles the obligation to yield right-of-way and stop for school buses, as prescribed in Section 11-705 of this title, and for church buses, as prescribed in Section 11-705.1 of this title.

K.  The loading lamps on school buses converted for purposes other than transporting pupils to or from school shall be disconnected, except for buses purchased for use by religious organizations as church buses.

Added by Laws 1961, p. 402, § 12-228, eff. Sept. 1, 1961.  Amended by  Laws 1973, c. 112, § 3; Laws 1978, c. 262, § 4, eff. Oct. 1, 1978; Laws 1991, c. 91, § 1, eff. July 1, 1991; Laws 1992, c. 81, § 1, eff. July 1, 1992; Laws 1999, c. 189, § 4, eff. July 1, 1999; Laws 2003, c. 411, § 45, eff. Nov. 1, 2003.

§47-12-229.  Standards and specifications for lights on vehicles or machinery operated by state or other government jurisdictions.

A.  The Department of Transportation shall adopt standards and specifications applicable to headlamps, clearance lamps, identification and other lamps on snow-removal equipment, when operated on the highways of this state in lieu of the lamps otherwise required on motor vehicles by this chapter.  Such standards and specifications may permit the use of flashing lights for purposes of identification on snow-removal equipment when in service upon the highways.  The standards and specifications for lamps referred to in this section shall correlate with and, so far as possible, conform with those approved by the American Association of State Highway Officials.

B.  It shall be unlawful to operate any snow-removal equipment on any highway unless the lamps thereon comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

C.  Flashing red or blue lights or a combination of flashing red and blue lights may be used on vehicles or machinery owned or operated by any agency of the state or by any county or city when engaged in the performance of emergency work or on the construction or maintenance of highways.

Added by Laws 1961, p. 402, § 12-229.  Amended by Laws 2003, c. 411, § 46, eff. Nov. 1, 2003.

§47-12-230.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-231.  Repealed by Laws 2001, c. 131, § 19, eff. July 1, 2001.

§47-12-301.  Brake equipment required.

A.  Every motor vehicle manufactured prior to September 1, 1961, when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including two separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two wheels.  If these two separate means of applying the brakes are connected in any way they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

B.  1.  Every motor vehicle manufactured on or after September 1, 1961, operated upon the highways shall be equipped with service brakes upon all wheels.

2.  A truck or truck-tractor having three or more axles need not be equipped with brakes on the front axle if:

a. the vehicle was manufactured on or before July 24, 1980, or

b. the vehicle was manufactured on or after July 25, 1980, but no later than October 26, 1986, and the brake components have not been removed.  If the brake components have been removed, the vehicle shall be retrofitted to meet the requirements of this section.

C.  1.  Every trailer, semitrailer, and pole trailer of a gross vehicle weight rating of three thousand (3,000) pounds or more when operated upon a highway shall be equipped with brakes:

a. adequate to control the movement of and to stop and to hold such vehicle,

b. so designated as to be applied by the driver of the towing motor vehicle from its cab.  Provided, braking systems commonly known as "surge brakes" shall be lawful when used on a trailer which is towing or transporting a vessel or vessels, and

c. so designed and connected that in case of an accidental breakaway of the towed vehicle the brakes shall be automatically applied.

2.  Every trailer, semitrailer, and pole trailer required to be equipped with brakes, except motor vehicles engaged in drive-away tow-away operations as provided in 49 C.F.R., Part 393.42, shall be equipped with brakes which are designed to be applied automatically and promptly upon break-away from the towing vehicle, and means shall be provided to maintain application of the brakes on the trailer in such a case for at least fifteen (15) minutes.

3.  Any trailer, semitrailer, or pole trailer having a gross vehicle weight rating of less than three thousand (3,000) pounds need not be equipped with brakes; provided, the trailer, semitrailer, or pole trailer shall be equipped with brakes if the weight of the towed vehicle exceeds forty percent (40%) of the gross vehicle weight rating of the towing vehicle.

D.  Every motor vehicle and every combination of vehicles shall be equipped with a parking brake system adequate to hold the vehicle or combination on any grade on which it is operated under all conditions of loading, on a surface free from snow, ice, or loose material.

E.  The braking system on the rear axle of any motor vehicle may be used for both service brake and parking brake operation.

F.  1.  Air brake systems installed on towed vehicles manufactured shall be designed as provided in 49 C.F.R., Section 393.43.

2.  Every truck or truck-tractor, if used to tow a trailer equipped with brakes, shall be equipped with service brakes as provided in 49 C.F.R., Section 393.43.

3.  Every truck or truck tractor equipped with air brakes, when used to tow another vehicle equipped with full air brakes, in operations other than drive-away or tow-away, shall, in addition to the above, be equipped with two means of activating the emergency features of the trailer brakes as provided in 49 C.F.R., Section 393.43.

4.  Every motor vehicle which is equipped with power brakes, shall comply with 49 C.F.R., Section 393.49.

5.  Every truck tractor and truck used for towing other vehicles equipped with vacuum brakes, in operations other than drive-away tow-away, on and after September 1, 1961, shall, in addition to other requirements of state and federal law, comply with 49 C.F.R., Section 393.43.

G.  Every bus, truck, and truck-tractor which is equipped with an air or vacuum brake system, shall be equipped with a reservoir as required by 49 C.F.R., Section 393.50, sufficient to insure a brake application capable of stopping the vehicle within the stopping distance requirements of Section 12-302 of this title in the event the engine stops.

H.  Every bus, truck and truck-tractor shall be equipped with service brake warning devices and signals as required by 49 C.F.R., Part 393.51.

I.  All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.  The brakes shall be capable of stopping the vehicle, or a combination of vehicles, within the stopping distance requirements of Section 12-302 of this title.

Added by Laws 1961, p. 403, § 12-301, eff. Sept. 1, 1961.  Amended by Laws 1967, c. 140, § 5, emerg. eff. April 27, 1967; Laws 2001, c. 131, § 9, eff. July 1, 2001; Laws 2003, c. 411, § 47, eff. Nov. 1, 2003; Laws 2005, c. 50, § 10, eff. Nov. 1, 2005.

§47-12-302.  Performance ability of brakes.

A.  Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the service brake, shall be capable of:

1.  Developing a braking force that is not less than the percentage of its gross weight, as specified in subsection D of this section;

2.  Decelerating to a stop from a speed of twenty (20) miles per hour at not less than the rate specified in subsection D of this section; and

3.  Stopping from a speed of twenty (20) miles per hour in not more than the distance specified in subsection D of this section, such distance to be measured from the point at which movement of the service brake pedal or control begins.

B.  Upon application of the parking brake system and with no other brake system applied, a motor vehicle or combination of motor vehicles shall, at all times and under all conditions of loading, be capable of stopping from a speed of twenty (20) miles per hour in not more than the distance specified in subsection D of this section, such distance to be measured from the point at which movement of the emergency brake control begins.

C.  Conformity to the stopping-distance requirements of subsections A and B of this section shall be determined under the following conditions:

1.  Any test must be made with the vehicle on a hard surface that is substantially level, dry, smooth, and free of loose material; and

2.  The vehicle must be in the center of a twelve-foot-wide lane when the test begins and must not deviate from that lane during the test.

D.  Vehicle brake performance table:

Service Brake Systems Emergency

Brake Systems

Braking

force as Deceleration Application Application

percentage in feet and braking and braking

Type of of GVWR per second distance distance

Motor Vehicle or GCWR per second in feet in feet

1.  Passenger-carrying vehicle:

a.  Vehicles with a seating capacity of ten persons or less, including the driver, and built on a passenger chassis: 65.2 21 20 54

b.  Vehicles with a seating capacity of more than ten persons, including the driver, and built on a passenger car chassis; vehicles built on a truck or bus chassis and having a manufacturer's GVWR of 10,000 pounds or less: 52.8 17 25 66

c.  All other passenger-carrying vehicles: 43.5 14 25 85

2.  Property-carrying vehicles:

a.  Single-unit vehicles with a manufacturer's GVWR of 10,000 pounds or less: 52.8 17 25 66

b.  Single-unit vehicles with a manufacturer's GVWR of more than 10,000 pounds.  Combinations of a 2-axle towing vehicle and trailer having a GVWR of 3,000 pounds or less.  All combinations of two or less vehicles in drive-away or tow-away combinations: 43.4 14 35 85

c.  All other property-carrying vehicles and combinations of property-carrying vehicles: 43.5 14 40 90

E.  Tests for deceleration and stopping distance shall be made on a substantially level (not to exceed plus or minus one percent (1%) grade), dry, smooth, hard surface that is free from loose material.

Added by Laws 1961, p. 405, § 12-302.  Amended by Laws 2003, c. 411, § 48, eff. Nov. 1, 2003.

§47-12-303.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-12-304.  Renumbered as § 12-608 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-305.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-306.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-307.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-308.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-309.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-310.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-311.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-312.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-313.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-314.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-315.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-12-401.  Horns and warning devices.

A.  Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred (200) feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound.  The driver of a motor vehicle shall, when reasonably necessary to insure safe operation, give audible warning with a horn but shall not otherwise use such horn when upon a highway.

B.  No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, except as otherwise permitted in subsection D of this section.

C.  Any vehicle may be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.  A theft alarm signal device shall not use a siren, as described in subsection D of this section.

D.  Every authorized emergency vehicle shall, in addition to any other equipment and distinctive markings required by this title, be equipped with a siren, or similar device, capable of emitting sound audible under normal conditions from a distance of not less than five hundred (500) feet and of a type approved by the Department of Public Safety, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which said latter events the driver of such vehicle shall sound said siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof.

E.  It shall be unlawful for any person to use a device capable of producing auditory warning signals similar to that on an authorized emergency vehicle or to use audible signal equipment from a motor vehicle for the purpose of causing any other motor vehicle operator to yield right-of-way and stop, or which actually causes any other motor vehicle operator to yield the right-of-way and stop, whether intended or not.  The provisions of this subsection shall not apply to the operators of authorized emergency vehicles.

Added by Laws 1961, p. 407, § 12-401.  Amended by Laws 2003, c. 411, § 50, eff. Nov. 1, 2003.

§47-12-402.  Mufflers or other noise-suppressing systems - Prevention of excessive or unusual noise.

A.  Every vehicle shall be equipped, maintained, and operated so as to prevent excessive or unusual noise.  Every motor vehicle shall at all times be equipped with a muffler or other effective noise-suppressing system in good working order and in constant operation, and no person shall use a muffler cut-out, bypass or similar device.  No person shall modify the exhaust system of a motor vehicle in any manner which will amplify or increase the noise or sound emitted louder than that emitted by the muffler originally installed on the vehicle.

B.  The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke, or both.

Added by Laws 1961, p. 407, § 12-402.  Amended by Laws 2003, c. 411, § 51, eff. Nov. 1, 2003.

§47-12-403.  Mirrors.

A.  Every motor vehicle shall be equipped with a mirror mounted on the left side of the vehicle and so positioned and located as to reflect to the driver a view of the highway to the rear of the motor vehicle.

B.  Every motor vehicle shall be equipped with an additional mirror mounted either inside the vehicle approximately in the center or outside the vehicle on the right side and so positioned and located as to reflect to the driver a view of the highway to the rear of the vehicle.

C.  Every school bus and church bus shall be equipped with a mirror system so positioned and located as to reflect to the driver, when seated in the bus driver's position, the presence of a pedestrian directly in front of the bus and beneath the driver's direct line of sight.

Added by Laws 1961, p. 408, § 12-403.  Amended by Laws 2003, c. 411, § 52, eff. Nov. 1, 2003.

§47-12-404.  Windshields and windows - Obstruction, obscuring, or impairing of driver's view - Electric windshield wiper mechanism.

A.  As used in this section:

1.  "Critical area" means the area cleaned by the normal sweep of the windshield wiper blade on the driver's side.  The area covered by the wiper blade cannot be reduced from manufacturer's original specifications;

2.  "Noncritical areas" means all other areas;

3.  "Outright breakage" means glass which is severely cracked or shattered to the extent that air passes through it or, if by running a fingertip over the cracked area, the glass moves or sharp edges can be felt;

4.  "Star break or shot damage" means a vented break with cracks radiating from the point of impact; and

5.  "Stress or hairline crack" means a crack which has no visible point of impact.

B.  No person shall operate any motor vehicle which:

1.  Is not equipped with a windshield;

2.  Has any outright breakage in the windshield or in the window on either side of the driver;

3.  Has any star break or shot damage, three (3) inches or more in diameter, located in the critical area; or

4.  Has two or more stress or hairline cracks, twelve (12) inches or more in combined length, located in the critical area.

C.  No person shall drive any motor vehicle with any sign, poster, other nontransparent material, or debris, including but not limited to snow, ice, or frost, upon the front windshield or the side wings, or side or rear windows or suspend any sign, poster, object, or other material from the interior of the vehicle which materially obstructs, obscures, or impairs the driver's clear view of the highway ahead or to either side or of any intersecting highway.

D.  The windshield on every motor vehicle shall be equipped with an electric windshield wiper mechanism for cleaning rain, snow, or other moisture from the windshield.

Every windshield wiper blade and windshield wiper mechanism upon a motor vehicle shall be maintained in good working order.  When replacing the wiper blade, the length of the blade shall not be reduced from the manufacturer's specification.

Added by Laws 1961, p. 408, § 12-404.  Amended by Laws 2003, c. 411, § 53, eff. Nov. 1, 2003.

§47-12-405.  Tires and wheels - Peripheral equipment - Unsafe operating condition.

A.  Every solid rubber tire on a vehicle shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

B.  A person shall not operate or move on any hard-surfaced highway any vehicle having any metal tire in contact with the roadway, except when authorized by special permit as provided in subsection E of this section.

C.  1.  Any tire on a vehicle moved on a highway shall not have on its periphery any block, stud, flange, cleat or spike or any other protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire, except that it shall be permissible:

a. to use farm tractors or implements of husbandry with tires having protuberances which will not injure the highway,

b. to use tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid, or

c. for pneumatic tires equipped with or having on their periphery studs of metal, porcelain or other material to be sold or used in this state, if constructed to provide resiliency upon contact with the road surface, so that not more than three percent (3%) in the aggregate of the traction surface of such tire be composed of such studs and so that such studs do not project more than three thirty-seconds (3/32) of an inch beyond the tread of the traction surface of such tire and have a rate of wear which will so limit such projection.

2.  The exceptions permitted in paragraph 1 of this subsection shall be subject to the following restrictions:

a. the use of such tires or tire chains shall be limited to vehicles with rated capacities up to and including two (2) tons,

b. any tire so equipped shall not be used on a public highway earlier than November 1 of each year or later than April 1 of the following year, and

c. copies of this subsection shall be posted in all places at which tires or tire chains are sold, and a printed or written warning on the time limitation for the use of such tires or tire chains shall be furnished to each buyer, purchaser, or user by the seller of such studded tires or tire chains.

D.  Operator selectable "on demand" studded tires having traction-enhancing studs located outside the normal tread area which allows their operation as conventional tires on dry roads or as studded tires on ice-coated roads by the expedient of reducing or increasing the air pressure within the tires, shall be exempt from the prohibitions of subsection C of this section with the following exceptions:

1.  The use of such tires shall be limited to vehicles with rated capacities up to and including two (2) tons;

2.  Any such tire shall not be deflated so that the studs lower and make contact with the road surface earlier than November 1 of each year or later than April 1 of the following year.

E.  The Department of Public Safety and local authorities in their respective jurisdictions may in their discretion issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this section.

F.  A person shall not operate any vehicle when one or more of the tires in use on that vehicle is in unsafe operating condition or has a tread depth less than two-thirty-seconds (2/32) inch measured in any two adjacent tread grooves at three equally spaced intervals around the circumference of the tire; provided, such measurements shall not be made at the location of any tread wear indicator, tie bar, hump, or fillet.  As used in this subsection, an unsafe tire includes, but is not limited to, any tire:

1.  On which the ply or cord is exposed in the tread area;

2.  Which has been regrooved or recut below the original groove depth, except tires that have been designed with under-rubber sufficient for regrooving and are so marked;

3.  Marked "Farm Implement Only", "Not for Highway Use", or any other marking that would indicate that the tire is not for normal highway use; provided, no such marking shall be altered or removed;

4.  On which any bulges, bumps, or knots show in the tread or sidewall area; or

5.  On the front steering axle of a truck-tractor which has tread depth measuring less than four-thirty-seconds (4/32) inch.

G.  Every wheel on a vehicle shall not be cracked and shall be securely fastened to the hub of the vehicle with all lug nuts properly affixed.

Added by Laws 1961, p. 408, § 12-405.  Amended by Laws 1968, c. 82, § 1, emerg. eff. April 1, 1968; Laws 1981, c. 118, § 7; Laws 1998, c. 171, § 1, eff. Nov. 1, 1998; Laws 1999, c. 41, § 1, eff. Nov. 1, 1999; Laws 2003, c. 411, § 54, eff. Nov. 1, 2003.

§47-12-405.1.  Coupling devices - Stay chains, cables or other safety devices.

A.  Every trailer, semitrailer, manufactured home, or towed motor vehicle shall be equipped with a coupling device which shall be designed, constructed, and used so that the trailer, semitrailer, manufactured home, or towed motor vehicle will follow substantially in the path of the vehicle drawing it without whipping or swerving from side to side.  In addition, every such trailer, semitrailer, manufactured home, or towed motor vehicle, except a semitrailer drawn by a truck-tractor type designed to draw or support the front end of a semitrailer, shall be coupled with:

1.  Stay chains or cables to the vehicle by which it is being drawn, which chains or cable shall be of sufficient size and strength to prevent parting from the drawing vehicle, should the regular coupling device break or become otherwise disengaged; or

2.  Chains, cables or a safety device which provides strength, security of attachment and directional stability equal to or greater than that provided by safety chains and which prevent parting from the drawing vehicle should the regular coupling device break or otherwise become disengaged.  The safety device shall be designed, constructed, and installed so that if the coupling device fails or becomes disconnected the coupling device will not drop to the ground.

B.  Nothing in this section shall be construed as excepting commercial vehicles subject to the provisions of 49 C.F.R., Subpart F, Coupling Devices and Towing Methods, from complying with the provisions thereof.

C.  No person shall tow any vehicle by sole use of a chain, cable, ropes, or any combination thereof.

Added by Laws 2003, c. 411, § 55, eff. Nov. 1, 2003.

§47-12-405.2.  Fuel tanks and intake pipes - Projection beyond side of vehicle - Construction and attachment.

A.  No fuel tank or intake pipe on any motor vehicle shall project beyond the side of the motor vehicle.  In no case shall the fuel tank or fuel intake pipe on any bus be located within or above the passenger-carrying portion of the bus.

B.  Any fuel tank carried upon a motor vehicle, including any auxiliary tank, shall be of substantial construction, permanently and securely attached to the motor vehicle.

Added by Laws 2003, c. 411, § 56, eff. Nov. 1, 2003.

§47-12-405.3.  Aprons.

All vehicles or combination of vehicles operating on the highways, except animal-drawn vehicles, not equipped with fenders over the rearmost wheels shall have attached thereto a rubber or fabric apron directly behind the rearmost wheels, and hanging perpendicular from the body of the vehicle.  The apron shall be of such a size as to prevent the bulk of the water or any other substance picked up from the roadway from being thrown from the rear wheels of the vehicle or combination of vehicles at tangents exceeding twenty-two and one half (22 1/2) degrees measured from the road surface.  The provisions of this subsection shall not apply to a farm tractor moving over the state highway system at a speed less than twenty (20) miles per hour.

Added by Laws 2003, c. 411, § 57, eff. Nov. 1, 2003.

§47-12-406.  Safety glazing material or safety glass - Standards - Identification markings - Sale or replacement.

A.  A motor vehicle as specified herein shall not be registered thereafter unless such vehicle is equipped with safety glazing material or safety glass of a type prescribed in this section wherever glazing material or glass is used in doors, windows, and windshields.  The foregoing provisions shall apply to all passenger cars, lightweight vehicles, buses, school buses, and church buses, but in respect to trucks, including truck-tractors, the requirements as to safety glazing material or safety glass shall apply to all glazing material and glass used in doors, windows, and windshields in the drivers' compartments of such vehicles.

B.  The term "safety glazing materials" or "safety glass" means glazing materials or glass so constructed, treated, or combined with other materials as to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by the safety glazing materials or safety glass when they may be cracked or broken.

C.  All safety glazing materials and safety glass shall bear the manufacturer's trademark and the words "American Standard" or the letters "AS" followed by a number indicating the position in which the glass shall be used.  Safety glazing materials or safety glass bearing the following identification markings shall be used in the designated locations:

1.  Laminated safety glass marked "AS-1" is required in windshields and is acceptable at any other location in the vehicle;

2.  Laminated safety glass marked "AS-14" is required in windshields and is acceptable at any other location in the vehicle;

3.  Laminated or tempered safety glass marked "AS-2" is acceptable for use at any location in the vehicle except the windshield;

4.  Laminated or tempered safety glass marked "AS-3" is acceptable anywhere on school buses except in windshields and side windows to the immediate right and left of the driver's location;

5.  Rigid plastic safety glazing material marked "AS-4" or "AS-5" is acceptable anywhere on school buses except in windshields and side windows to the right or left of the driver's location;

6.  Flexible plastic safety glazing material marked "AS-6" or "AS-7" is acceptable for use in rear windows of soft tops, flexible curtains, or readily removable windows; and

7.  Wire glass marked "AS-8" or "AS-9" is acceptable for use in folding doors, standee and rearmost windows of buses, or windows to the rear of the driver in trucks and truck-tractors.

D.  No person shall sell, or make replacements of glass, safety glazing materials, or safety glass on motor vehicles, or sell glass, safety glazing materials, or safety glass cut to size to fit windshields, door glass, or window glass of a motor vehicle in violation of the provisions of this title.

Added by Laws 1961, p. 409, § 12-406.  Amended by Laws 2003, c. 411, § 58, eff. Nov. 1, 2003.

§47-12-407.  Certain vehicles to be equipped with flares and other emergency equipment.

A.  No person shall operate any truck, bus, truck-tractor, or any drive-away, tow-away operation upon any highway at any time unless such vehicle is equipped with emergency equipment, including, but not limited to, reflectors, flares, fusees, flags, and fire extinguishers, as provided by 49 C.F.R., Section 393.95.  This section shall not apply to lightweight vehicles.

B.  Every bus which is licensed for the express purpose of transporting persons for hire shall have at least one hand axe and one metal heavy-duty, ten-unit size, first-aid kit.

Added by Laws 1961, p. 409, § 12-407.  Amended by Laws 2003, c. 411, § 59, eff. Nov. 1, 2003.

§47-12-408.  Display of warning devices when vehicle disabled.

A.  Whenever any truck, except a lightweight vehicle, or any bus, truck-tractor, trailer, semitrailer, or pole trailer, or any motor vehicle towing a manufactured home is disabled upon the traveled portion of any highway or the shoulder thereof outside of any municipality at any time when lighted lamps are required on vehicles, the driver of such vehicle shall display the following warning devices upon the highway during the time the vehicle is so disabled on the highway except as provided in subsection B of this section:

1.  A lighted fusee, a lighted red electric lantern or a portable red emergency reflector shall be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.

2.  As soon thereafter as possible but in any event within the burning period of the fusee, the driver shall place three liquid-burning flares, or three lighted red electric lanterns or three portable red emergency reflectors on the traveled portion of the highway in the following order:

a. one approximately one hundred (100) feet from the disabled vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane,

b. one approximately one hundred (100) feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by such vehicle, and

c. one at the traffic side of the disabled vehicle not less than ten (10) feet rearward or forward thereof in the direction of the nearest approaching traffic.  If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle in accordance with paragraph 1 of subsection A of this section, it may be used for this purpose.

B.  Whenever any vehicle referred to in this section is disabled within five hundred (500) feet of a curve, hillcrest or other obstruction to view, the warning signal in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than one hundred (100) feet nor more than five hundred (500) feet from the disabled vehicle.

C.  Whenever any vehicle of a type referred to in this section is disabled upon any roadway of a divided highway during the times specified in subsection B of Section 12-201 of this title, the appropriate warning devices prescribed in subsections A and  E of this section shall be placed as follows:

1.  One at a distance of approximately two hundred (200) feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane;

2.  One at a distance of approximately one hundred (100) feet from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane; and

3.  One at the traffic side of the vehicle and approximately ten (10) feet from the vehicle in the direction of the nearest approaching traffic.

D.  Whenever any vehicle of a type referred to in this section is disabled upon the traveled portion of a highway or the shoulder thereof outside of any municipality at any time when the display of fusees, flares, red electric lanterns or portable red emergency reflectors is not required, the driver of the vehicle shall display two red flags upon the roadway in the lane of traffic occupied by the disabled vehicle, one at a distance of approximately one hundred (100) feet in advance of the vehicle, and one at a distance of approximately one hundred (100) feet to the rear of the vehicle.

E.  Whenever any motor vehicle used in the transportation of explosives or any cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas is disabled upon a highway of this state at any time or place mentioned in subsection A of this section, the driver of such vehicle shall immediately display the following warning devices:  One red electric lantern or portable red emergency reflector placed on the roadway at the traffic side of the vehicle, and two red electric lanterns or portable red reflectors, one placed approximately one hundred (100) feet to the front and one placed approximately one hundred (100) feet to the rear of this disabled vehicle in the center of the traffic lane occupied by such vehicle.  Flares, fusees or signals produced by flame shall not be used as warning devices for disabled vehicles of the type mentioned in this paragraph.

F.  The flares, fusees, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this section shall conform with the applicable requirements of Section 12-407 of this title.

G.  The provisions of this section shall not apply to vehicles bearing farm tags and used exclusively for the purpose of farming and ranching.

Added by Laws 1961, p. 410, § 12-408.  Amended by Laws 1981, c. 118, § 8; Laws 2003, c. 411, § 60, eff. Nov. 1, 2003.

§4712409.  Vehicles transporting hazardous materials.

Vehicles transporting hazardous materials as a cargo or part of a cargo shall at all times be:

1.  Marked or placarded in accordance with 49 C.F.R. Section 177.823; and

2.  Equipped with portable fire extinguishers in accordance with 49 C.F.R. Section 393.95(a).

Added by Laws 1961, p. 411, § 12409, eff. Sept. 1, 1961.  Amended by Laws 2001, c. 309, § 3, eff. Nov. 1, 2001.

§47-12-410.  Air-conditioning equipment.

A.  The term "air-conditioning equipment" as used or referred to in this section shall mean mechanical vapor compression refrigeration equipment which is used to cool the driver's or passenger compartment of any motor vehicle.

B.  Such equipment shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public and shall not contain any refrigerant which is toxic to persons or which is flammable or which is in violation of regulations of the Environmental Protection Agency pursuant to 40 C.F.R., Part 82.

C.  Safety requirements and specifications consistent with the requirements of this section applicable to such equipment shall correlate with and, so far as possible, conform to the current recommended practice or standard applicable to such equipment approved by the Society of Automotive Engineers (SAE).

Added by Laws 1961, p. 412, § 12-410.  Amended by Laws 2003, c. 411, § 61, eff. Nov. 1, 2003.

§47-12-411.  Television-type receiving equipment visible from operator's seat prohibited.

A.  No motor vehicle shall be operated on the highways of this state in which there is installed any television-type receiving equipment, the viewer, monitor, or screen of which can be seen by any person sitting in the seat from which such motor vehicle is operated.

B.  This section shall not be construed to prohibit the use of television-type receiving equipment used exclusively for navigation, safety of vehicle operation, or law enforcement purposes.

Added by Laws 1961, p. 412, § 12-411.  Ameneded by Laws 2003, c. 411, § 62, eff. Nov. 1, 2003.

§47-12-412.  Renumbered as § 595 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§4712413.  Seat belts or shoulder harnesses.

It shall be unlawful for any person to sell or offer for sale at retail or trade or transfer from or to Oklahoma residents any passenger vehicle which is manufactured or assembled commencing with the 1966 models, unless such vehicle is equipped with safety belts or safety shoulder harness combinations which are installed for the use of persons in the left front and right front seats thereof.

Laws 1965, c. 86, § 1, emerg. eff. May 5, 1965.

§47-12-414.  Specifications.

All safety belts or safety shoulder harnesses shall be of a type and shall be installed pursuant to 49 C.F.R. §571.208 et seq.

Added by Laws 1965, c. 86, § 2, emerg. eff. May 5, 1965.  Amended by Laws 2000, c. 99, § 2, eff. Nov. 1, 2000.

§47-12-415.  Penalties.

Any person violating any of the provisions of Section 12-413 of this title shall, upon conviction thereof, be punished as provided in Section 17-101 of this title.

Added by Laws 1965, c. 86, § 3, emerg. eff. May 5, 1965.  Amended by Laws 2000, c. 99, § 3, eff. Nov. 1, 2000.

§4712416.  Short title.

Sections 12-416 through 12-420 of this title shall be known and may be cited as the "Oklahoma Mandatory Seat Belt Use Act".

Added by Laws 1985, c. 123, § 1, eff. Feb. 1, 1987.  Amended by Laws 2005, c. 50, § 11, eff. Nov. 1, 2005.

§47-12-417.  Operators and front seat passengers required to wear safety belts - Exemptions - Assessment of points prohibited - Fine and court costs limited - Municipal ordinances.

A.  1.  Every operator and front seat passenger of a passenger car operated in this state shall wear a properly adjusted and fastened safety seat belt system, required to be installed in the motor vehicle when manufactured pursuant to 49 C.F.R., Section 571.208.

2.  For the purposes of this section, "passenger car" shall mean "vehicle" as defined in Section 1102 of this title.  "Passenger car" shall include the passenger compartment of pickups, vans, minivans, and sport utility vehicles.  "Passenger car" shall not include trucks, truck-tractors, recreational vehicles, motorcycles, or motorized bicycles.  "Passenger car" shall not include a vehicle used primarily for farm use which is registered and licensed pursuant to the provisions of Section 1134 of this title.

B.  The Commissioner of Public Safety, upon application from a person who, for medical reasons, is unable to wear a safety seat belt system supported by written attestation of such fact from a physician licensed pursuant to Section 495 of Title 59 of the Oklahoma Statutes, may issue to the person an exemption from the provisions of this section.  The exemption shall be in the form of a restriction appearing on the driver license of the person and shall remain in effect until the expiration date of the driver license.  Nothing in this subsection shall be construed to prevent the person from applying for another exemption as provided for in this section.  The issuance of an attestation by a physician and the subsequent issuance of an exemption by the Commissioner, in good faith, shall not give rise to, nor shall the physician and the state thereby incur, any liability whatsoever in damages or otherwise, to any person injured by reason of failure of the person to wear a safety seat belt system.

C.  This section shall not apply to an operator of a motor vehicle while performing official duties as a route carrier of the U.S. Postal Service.

D.  The Department of Public Safety shall not record or assess points for violations of this section on any license holder's traffic record maintained by the Department.

E.  Fine and court costs for violating the provisions of this section shall not exceed Twenty Dollars ($20.00).

F.  Municipalities may enact and municipal police officers may enforce ordinances prohibiting and penalizing conduct under provisions of this section, but the provisions of those ordinances shall be the same as provided for in this section, and the enforcement provisions under those ordinances shall not be more stringent than those of this section.

Added by Laws 1985, c. 123, § 2, eff. Feb. 1, 1987.  Amended by Laws 1988, c. 271, § 2, eff. March 1, 1989; Laws 1997, c. 290, § 1, eff. Nov. 1, 1997; Laws 2000, c. 99, § 4, eff. Nov. 1, 2000; Laws 2002, c. 35, § 1, eff. Nov. 1, 2002; Laws 2005, c. 190, § 10, eff. Sept. 1, 2005.

§47-12-418.  Assessment of points to driving record prohibited.

The Department of Public Safety shall not assess points to the driving record of any person convicted of a violation of Section 12417 of this title.

Added by Laws 1985, c. 123, § 3, eff. Feb. 1, 1987.  Amended by Laws 2000, c. 99, § 5, eff. Nov. 1, 2000.

§47-12-419.  Educational program - Evaluating effectiveness of act - Reports.

A.  The Department of Public Safety shall establish an educational program designed to encourage compliance with the Oklahoma Mandatory Seat Belt Use Act.

B.  The Department of Public Safety shall evaluate the effectiveness of Sections 12-416 through 12-420 of this title and provide a report.  The state shall include this report in the annual evaluation report on its Highway Safety Plan that it submits to the National Highway Traffic Safety Administration and the Federal Highway Administration pursuant to 23 U.S.C. 402.

Added by Laws 1985, c. 123, § 4, eff. Feb. 1, 1987.  Amended by Laws 2005, c. 50, § 12, eff. Nov. 1, 2005.

§47-12-420.  Civil proceedings - Effect of act.

Nothing in Sections 12-416 through 12-420 of this title shall be used in any civil proceeding in this state and the use or nonuse of seat belts shall not be submitted into evidence in any civil suit in Oklahoma.

Added by Laws 1985, c. 123, § 5, eff. Feb. 1, 1987.  Amended by Laws 2005, c. 50, § 13, eff. Nov. 1, 2005.

§47-12-421.  Repealed by Laws 1991, c. 176, § 2, eff. Sept. 1, 1991.

§47-12-422.  Restrictions on use of glass coating materials or sunscreening devices on windshields and windows.

A.  As used in this section:

1.  "Glass coating material" or "sunscreening devices" means materials, films, applications or devices which are used in conjunction with approved vehicle glazing materials for the purpose of reducing the effects of sun, but shall not include materials, films, applications, or devices with a mirrored or mirror-like finish;

2.  "Light transmission" means the percentage of total light which is allowed to pass through a window;

3.  "Luminous reflectance" means the ratio of the amount of total light, expressed in percentages, which is reflected outward by the glass coating material or sunscreening device to the amount of total light falling on the glass coating material;

4.  "Manufacturer" means:

a. a person who engages in the manufacturing or assembling of sunscreening devices, or

b. a person who fabricates, laminates, or tempers glazing materials, incorporating the capacity to reflect or to reduce the transmittance of light during the manufacturing process; and

5.  "Window" means the windshield, side or rear glass of a motor vehicle, including any glazing material, glass coating or sunscreening device.

B.  It is unlawful, except as provided by this section, for a person to sell, install, or to operate a motor vehicle with any object or material:

1.  Placed, displayed, installed, affixed, or applied upon the windshield or side or rear windows,; or

2.  So placed, displayed, installed, affixed, or applied in or upon the motor vehicle so as to obstruct or reduce a driver's clear view through the windshield or side or rear windows.

C.  It is unlawful for any person to place, install, affix, or apply any transparent material upon the windshield or side or rear windows of any motor vehicle if such material alters the color or reduces the light transmittance of such windshield or side or rear windows except as provided in this section.

D.  This section shall not apply to:

1.  Side or back windows that have a substance or material in conjunction with glazing material that has a light transmission of at least twenty-five percent (25%) and a luminous reflectance of at most twenty-five percent (25%);

2.  Front side wing vents and windows that have a substance or material not attached in conjunction with glazing material which is used by a vehicle operator on a moving vehicle during daylight hours;

3.  Rearview mirrors;

4.  Adjustable nontransparent sun visors which are mounted forward of the side windows and are not attached to the glass;

5.  Signs, stickers, or other materials which are displayed in a forty-nine-square-inch area in the lower corner of the windshield farthest removed from the driver or signs, stickers, or other materials which are displayed in a forty-nine-square-inch area in the lower corner of the windshield nearest the driver;

6.  Direction, designation, or termination signs on buses, if the signs do not interfere with the driver's clear view of approaching traffic;

7.  Rear window wiper motors;

8.  Rear window defrosters or defoggers;

9.  Rear truck lid handle or hinges;

10.  Side windows to the rear of the driver or back windows that have a substance or material in conjunction with glazing material that has a light transmission of at least ten percent (10%) and a luminous reflectance of at most twenty-five percent (25%) on all vehicles manufactured prior to 1996 year models, if the motor vehicle is equipped with outside mirrors on both left and right hand sides of the vehicle that are so located as to reflect to the driver a view of the highway through each mirror for a distance of at least two hundred (200) feet to the rear of the motor vehicle;

11.  Transparent material which is installed, affixed, or applied to the topmost portion of the windshield if:

a. it does not extend downward beyond the AS-1 line or more than five (5) inches from the top of the windshield, whichever is closer to the top of the windshield, and

b. the material is not red or amber in color;

12.  All windows to the rear of the driver's seat in a vehicle licensed as a bus, as defined by Section 1-105 of this title, or a taxicab, as defined by Section 1-174 of this title;

13.  Vehicles not subject to registration in the State of Oklahoma;

14.  Implements of husbandry as defined by this title; and

15.  Law enforcement vehicles which are owned by the state or a political subdivision of the state.

E.  This section shall not prohibit the use and placement of federal, state, or political subdivision certificates on any window as are required by applicable laws.

F.  Louvered materials, when installed as designed, shall not reduce the area of the driver's visibility below fifty percent (50%) as measured on a horizontal plane.  When such materials are used in conjunction with the rear window, the measurement shall be made based upon the driver's view from inside the rearview mirror.

G.  A person who sells or installs any product regulated by this section shall certify in a written statement, which shall be a part of the contract for sale or installation and shall be in bold-face type, that:

1.  The product sold or installed is in compliance with the reflectivity and transmittance requirements of this section;

2.  The installation of the product to the driver's or passenger's side window may be illegal in some states.

H.  The Commissioner of Public Safety, upon application from a person required for medical reasons to be shielded from the direct rays of the sun, supported by written attestation of such fact from a physician licensed pursuant to Section 495 of Title 59 of the Oklahoma Statutes, may issue an exemption from the provisions of this section for a motor vehicle belonging to such person or in which such person is a habitual passenger.  Any person may operate a vehicle or alter the color or reduce the light transmitted through the side or rear windows of a vehicle in accordance with an exemption issued by the Commissioner.

I.  Any person who violates any provision of this section, upon conviction, shall be guilty of a misdemeanor and shall be punished as provided for in Section 17-101 of this title.

Added by Laws 1991, c. 176, § 1, eff. Sept. 1, 1991.  Amended by  Laws 1995, c. 229, § 1, emerg. eff. May 24, 1995; Laws 2002, c. 397, § 24, eff. Nov. 1, 2002; Laws 2005, c. 190, § 11, eff. Sept. 1, 2005.

§47-12-423.  Emission control system - Disconnection, alteration, modification, or replacement.

A.  On any motor vehicle originally designed and equipped with an emission control system such system shall be maintained in good working order.

B.  No person shall:

1.  Disconnect any part of such system except temporarily in order to make repairs, replacements, or adjustments;

2.  Modify or alter such system or its operation in any manner; or

3.  Operate, and no owner shall cause or permit to be operated, any motor vehicle originally equipped with such system while any part of that system is known by the owner to be disconnected or while that system or its operation is modified or altered in any manner.

C.  The provisions of this section shall not apply to any disconnection, alteration, modification, or replacement of a nature intended to increase effectiveness of the system in controlling the emission of air pollutants.

Added by Laws 2003, c.411, § 64, eff. Nov. 1, 2003.

§47-12-424.  Obstruction to turning of steering control - Definitions.

A.  As used in this section:

1.  "Jamming" means any obstruction to the turning of the steering control caused by some interference with components of the steering system, including but not limited to:

a. tires which exceed the manufacturer's specifications, or

b. damaged fenders that interfere with a full right or left turn; and

2.  "Play" means the condition in which the steering control can be turned through some part of a revolution but does not result in movement of the front wheels.

B.  No vehicle shall be operated which exhibits jamming, roughness, or binding when turning the wheels from full right to full left.

C.  No vehicle shall be operated if the steering wheel:

1.  Has more than six (6) inches of play, if the steering wheel is eighteen (18) inches or less in diameter; or

2.  Has more than eight (8) inches of play, if the steering wheel is over eighteen (18) inches in diameter.

D.  No vehicle shall be operated if any power steering pump is inoperative or is not properly operating.

Added by Laws 2003, c.411, § 65, eff. Nov. 1, 2003.

§47-12-425.  Absent, disconnected, or broken parts of suspension system.

No vehicle shall be operated if any shock absorber, spring, or strut of the suspension system is absent, disconnected, or broken.

Added by Laws 2003, c.411, § 66, eff. Nov. 1, 2003.

§47-12-426.  Properly operating speedometer.

Every motor vehicle shall be equipped with a properly operating speedometer capable of registering at least the maximum legal speed limit for that vehicle.

Added by Laws 2003, c.411, § 67, eff. Nov. 1, 2003.

§47-12-427.  Official slow-moving vehicle emblem.

A.  The triangular yellow-orange and red slow moving vehicle emblem which meets the standards and specifications of the American Society of Agricultural Engineers, ASAE S276.3, Slow-Moving Vehicle Identification Emblem, shall be recognized as the official slow-moving vehicle emblem of this state.

B.  1.  All farm machinery, other machinery including all road construction and maintenance machinery, and all other vehicles and animal-drawn vehicles designed to operate and operating at a maximum speed of no more than twenty-five (25) miles per hour traveling on a highway during day or night shall display a slow-moving vehicle emblem on the rear of the vehicle.

2.  When such road construction and maintenance machinery is engaged in actual construction or maintenance work and there is either a flagman or clearly visible warning signs to warn of such machinery's presence on the roadway are exempt from the requirements of this section.

C.  The emblem shall be positioned as near as practicable to the center on the rear of the vehicle or machinery; provided however, that in the case of a string of farm machinery or implements being towed only one clearly visible emblem must be displayed on the rearmost vehicle.

D.  The use of such emblem shall be in addition to any lighting devices or other equipment required by law.  The failure on the part of an owner or driver of any nonmotor vehicle to display the emblem required in this section shall not relieve the operator of a motor vehicle from negligence in the event of a collision.  No person shall use the slow-moving vehicle emblem except as required in this section.

E.  The evidence as to the use of such emblem or the lack of the use of such emblem shall not be admissible in the trial of any case.

Added by Laws 1968, c. 216, § 1, emerg. eff. April 23, 1968.  Amended by Laws 1973, c. 270, §§ 1, 2, eff. Jan. 1, 1974; Laws 2003, c. 411, § 84, eff. Nov. 1. 2003.  Renumbered from Title 47, § 47-149.1 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-428.  Converted school buses - Color.

School buses converted for purposes other than transporting pupils to or from school shall be painted a color other than National School Bus Yellow.

Added by Laws 1973, c. 112, § 6.  Amended by Laws 1974, c. 57, § 1; Laws 1978, c. 262, § 2, eff. Oct. 1, 1978; Laws 2003, c. 411, § 18, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-102 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-501.  Short title.

Sections 12-501 through 12-507 of this title shall be known and may be cited as the "Odometer Setting Act".

Added by Laws 1982, c. 275, § 1.  Amended by Laws 2005, c. 50, § 14, eff. Nov. 1, 2005.

§4712502.  Definitions.

As used in the Odometer Setting Act:

1.  "Odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation; but shall not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage for a limited purpose;

2.  "Repair and replacement" means to restore to sound working condition by replacing the odometer or any part thereof or by correcting the inoperative part;

3.  "Transfer" means to change ownership of a motor vehicle by purchase, sale or any other means wherein there is an exchange of monetary or equivalent compensation;

4.  "Transferee" means any person to whom ownership of a motor vehicle is transferred by purchase or any other means wherein there is an exchange of monetary or equivalent compensation;

5.  "Transferor" means any person who transfers his ownership in a motor vehicle by sale or any other means wherein there is an exchange of monetary or equivalent compensation; and

6.  "True mileage driven" means the amount of mileage a motor vehicle has been driven as registered by the odometer within the designed tolerance of the manufacturer.

Added by Laws 1982, c. 275, § 2.

§4712503.  Prohibited acts.

No person shall:

1.  Advertise for sale, sell, use or install or cause to be installed or request for installation, any device which causes an odometer to register any mileage other than the true mileage driven;  2.  Disconnect, reset or alter, or cause or request to be disconnected, reset or altered, the odometer of any motor vehicle with intent to change the number of miles indicated thereon;

3.  Knowingly operate a motor vehicle with a disconnected or nonfunctional odometer on any street or highway with the intent of misrepresenting the true mileage driven; and

4.  Conspire with any other person to violate any section of the Odometer Setting Act.

Added by Laws 1982, c. 275, § 3.

§4712504.  Service, repair or replacement of odometer.

A.  Nothing in the Odometer Setting Act shall prevent the service, repair or replacement of an odometer, provided the mileage indicated thereon remains the same as before the service, repair or replacement.  Where the odometer is incapable of registering the same mileage as before the service, repair or replacement, the odometer shall be adjusted to read zero and a notice in writing shall be attached to the left door frame of the vehicle by the owner or his agent specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced.

B.  No person shall:

1.  Fail to adjust an odometer or affix a notice regarding such adjustment as required by subsection A of this section; and

2.  Remove or alter any notice required by subsection A of this section to be affixed to a motor vehicle, with intent to misrepresent the true mileage driven.

Added by Laws 1982, c. 275, § 4.

§4712505.  Transfer of ownership of motor vehicle  Information required.

A.  Any transferor shall give the following written information to the transferee prior to the transfer of ownership of a motor vehicle:

1.  The odometer reading at the time of transfer;

2.  The date of transfer;

3.  The name and current address of the transferor; and

4.  The identity of the vehicle, including the make, model, year, body type and vehicle identification number.

B.  In the disclosure required under this section, the transferor shall also certify that to the best of his knowledge:

1.  the odometer reading reflects the actual mileage; or

2.  the odometer reading does not reflect actual mileage; or

3.  the mileage is in excess of the mechanical limits of the odometer.

The provisions of this section shall not apply to a transferor whenever transfer of ownership of a motor vehicle shall pass by bequest, descent, devise, gift or other means wherein there is no exchange of monetary or equivalent compensation.

Added by Laws 1982, c. 275, § 5. Amended by Laws 1989, c. 290, § 5, emerg. eff. May 24, 1989.

§47-12-506.  Violation - Penalty.

Any person convicted of violating any of the provisions of the Odometer Setting Act with intent to misrepresent the true mileage driven of a motor vehicle shall be guilty of a misdemeanor and shall be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or imprisonment for not more than one (1) year, or by both fine and imprisonment.

Added by Laws 1982, c. 275, § 6.  Amended by Laws 1998, c. 10, § 1, eff. Nov. 1, 1998.

§4712507.  Actions  Jurisdiction  Venue  Duty to prosecute.

The district court shall have jurisdiction, for cause shown, to restrain violations of the Odometer Setting Act.  The actions may be brought by the district attorney for a district wherein any act, omission or transaction constituting the violation occurred, or in the district wherein the defendant is found, is an inhabitant, or transacts business.  If the district attorney fails to act, the Attorney General shall intervene and proceed with the cause of action.

Added by Laws 1982, c. 275, § 7.

§47-12-601.  Headlamps and other illuminating devices on certain motorcycles - Definition.

A.  Every motorcycle of the model year 1978 or later operating upon a highway within this state shall display at all times:

1.  A lighted headlamp or headlamps; and

2.  Any other illuminating devices, if manufactured to be displayed at all times.

This subsection shall not apply to motorcycles used in official law enforcement capacities.

B.  The provisions of subsections A, C and D of Section 12-201 of this title shall apply to motorcycles; provided, however, notwithstanding the provisions of subsection E of Section 12-201 of this title, a motorcycle may be equipped with a motorcycle headlamp modulation system as authorized by 49 C.F.R., Section 571.108, S7.9.4.

C.  As used in Chapter 12 of this title, "motorcycle" shall include, unless otherwise specifically indicated, motorcycles and motor-driven cycles as those terms are defined in Chapter 1 of this title.

Added by Laws 2003, c. 411, § 68, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 521, § 17, eff. Nov. 1, 2004; Laws 2005, c. 50, § 15, eff. Nov. 1, 2005.

§47-12-602.  Headlamp required on every motorcycle - Definitions.

A.  Every motorcycle shall be equipped with at least one headlamp emitting a white light which shall comply with the applicable requirements and limitations of Section 12-203 of this title and of Sections 12-224, 12-225, 12-227 and 12-228 of this title.

B.  Every headlamp upon every motorcycle shall be located at a height of not more than fifty-four (54) inches nor less than twenty-two (22) inches to be measured as set forth in subsection B of Section 12-202 of this title.

C.  For purposes of this section:

1.  "Headlamp" shall not include passing lamp; and

2.  "Passing lamp" shall mean an auxiliary front low-beam lamp which emits a white light.

Added by Laws 2003, c.411, § 69, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 120, § 1, emerg. eff. April 19, 2004.

§47-12-602.1.  Headlamps upon motorcycles - Minimum requirements.

Every headlamp upon every motorcycle shall meet the requirements set forth in subsection C of Section 12-203 of this title.

Added by Laws 1961, p. 401, § 12-224.  Amended by Laws 2003, c. 411, § 41, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-224 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

NOTE:  Renumbering by Laws 2003, c. 411, § 85 was editorially renumbered from Title 47, § 12-603 to avoid a duplication in numbering.

§47-12-603.  Tail lamps.

A.  Every motorcycle shall be equipped with at least one tail lamp mounted on the rear on the vertical center line of the motorcycle which shall emit a red light plainly visible from a distance of one thousand (1,000) feet to the rear, provided that in the case of a combination of vehicles only the tail lamp on the rearmost vehicle need actually be seen from the distance specified.

B.  Every tail lamp shall be located at a height of not more than sixty (60) inches nor less than fifteen (15) inches.

C.  Either a tail lamp or a separate lamp with a white light shall be so constructed and placed as to illuminate the rear license plate and render it clearly legible from a distance of fifty (50) feet to the rear.  Any tail lamp, together with any separate lamp for illuminating the rear license plate, shall be lighted whenever the headlamp or driving lamp is lighted.  The operation of a motorcycle upon which the license plate is surrounded or framed, partially or in whole, by any additional lamp or lamps or otherwise lighted by any additional lamp or lamps, shall be a violation of this subsection.

Added by Laws 2003, c.411, § 70, eff. Nov. 1, 2003.

§47-12-604.  Reflectors.

A.  Every motorcycle shall be equipped with and display at least one reflector meeting the requirements of this section.

B.  Every such reflector shall be mounted on the motorcycle at a height not less than fifteen (15) inches nor more than sixty (60) inches measured as set forth in subsection B of Section 12-202 of this title, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within six hundred (600) feet to one hundred (100) feet from the motorcycle when directly in front of lawful lower beams of headlamps.

Added by Laws 2003, c. 411, § 71, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 16, eff. Nov. 1, 2005.

§47-12-605.  Stop lamps.

A.  Every motorcycle shall be equipped with at least one stop lamp meeting the requirements of this section.

B.  The stop lamp required by this section:

1.  Shall be mounted on the rear of the motorcycle;

2.  Shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than five hundred (500) feet to the rear in normal sunlight; and

3.  Shall be actuated upon application of the brakes.

Added by Laws 2003, c.411, § 72, eff. Nov. 1, 2003.

§47-12-606.  Electric flashing turn signal lamps.

A.  Every motorcycle of model year 2005 and later shall be equipped with electric flashing turn signal lamps meeting the requirements of this section.

B.  The flashing turn signal lamps required by this section:

1.  Shall show to the front and rear of the motorcycle;

2.  Shall be located on the same level and as widely spaced laterally as practicable on the front of the motorcycle and when in use shall display a white or amber light, or any shade of color between white and amber, visible from a distance of not less than five hundred (500) feet to the front in normal sunlight;

3.  Shall be located at the same level and as widely spaced laterally as practicable on the rear of the motorcycle and when in use shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than five hundred (500) feet to the rear in normal sunlight; and

4.  Shall indicate when actuated the intended direction of turning by flashing the lights showing to the front and rear on the side toward which the turn is made.

Added by Laws 2003, c.411, § 73, eff. Nov. 1, 2003.

§47-12-608.  Brakes on motorcycles.

The brake system on any motorcycle shall comply with performance ability standard set forth in 49 C.F.R., Section 571.121, and shall be adequate to control the movement of the motorcycle and to stop and hold the motorcycle, including two separate means of applying the brakes.  One means shall be effective to apply the brakes to the front wheel, and one means shall be effective to apply the brakes to the rear wheel or wheels.

Added by Laws 1961, p. 405, § 12-304.  Amended by Laws 2003, c. 411, § 49, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-304 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-609.  Motorcycles - Required equipment.

A.  In addition to other requirements prescribed by this chapter, by federal law or by local ordinance, all motorcycles, except when operated on actual trail rides conducted outside of public roads and highways, shall be equipped with:

1.  Two rearview mirrors, containing a reflection surface of not less than three (3) inches in diameter, mounted one on each side of the motorcycle and positioned so as to enable the operator to clearly view the roadway to the rear of the vehicle;

2.  A windshield of sufficient quality, size and thickness to protect the operator from foreign objects, except that in lieu of such windshield, the operator shall wear goggles or other protective eyewear which meets American National Standards Institute (ANSI) Standard Z87.1 and provides positive retention, or a face shield of material and design to protect the operator from foreign objects;

3.  A properly operating speedometer capable of registering at least the maximum legal speed limit for that motorcycle;

4.  A fender over each wheel.  All fenders shall be of the type provided by the manufacturer;

5.  A horn which shall comply with the requirements of Section 12-401 of this title; and

6.  A muffler or other effective noise-suppressing system which shall comply with the requirements of Section 12-402 of this title.

B.  No person under eighteen (18) years of age shall operate or ride upon any motorcycle unless such person is properly wearing a crash helmet of a type which complies with standards established by 49 C.F.R., Section 571.218.

C.  Handlebars on motorcycles shall not be higher than eye level of the operator.

Added by Laws 1967, c. 140, § 3.  Amended by Laws 1969, c. 131, § 1, emerg. eff. April 7, 1969; Laws 1975, c. 288, § 1; Laws 1976, c. 81, § 1, emerg. eff. May 3, 1976; Laws 2000, c. 228, § 1, eff. July 1, 2000.  Amended by Laws 2003, c. 411, § 83, eff. Nov. 1, 2003.  Renumbered from Title 47, § 40-105 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-12-701.  Provisions in chapter applicable to bicycles.

No provision in this chapter shall apply to bicycles or to equipment for use on bicycles except as to provisions in this article or unless a provision has been made specifically applicable to bicyclists, bicycles or their equipment.  As used in Chapter 12 of this title, "bicycle" shall include, unless otherwise specifically indicated, bicycles, mopeds, motorized bicycles, and electric-assisted bicycles, as those terms are defined in Chapter 1 of this title.

Added by Laws 2003, c.411, § 74, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 521, § 18, eff. Nov. 1, 2004.

§47-12-702.  Front lamp.

Every bicycle in use at the times described in subsection B of Section 12201 of this title shall be equipped with a lamp on the front emitting a white light visible from a distance of at least one thousand (1,000) feet to the front.  This section shall not apply to a street or highway with a speed limit of twenty-five (25) miles per hour or less.

Added by Laws 2003, c. 411, § 75, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 17, eff. Nov. 1, 2005.

§47-12-703.  Rear lamp.

Every bicycle in use at the times described in subsection B of Section 12201 of this title shall be equipped with a lamp on the rear emitting a red light visible from a distance of at least one thousand (1,000) feet to the rear.  This section shall not apply to a street or highway with a speed limit of twenty-five (25) miles per hour or less.

Added by Laws 2003, c. 411, § 76, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 18, eff. Nov. 1, 2005.

§47-12-704.  Reflector.

Every bicycle shall be equipped with a red reflector which shall be visible for six hundred (600) feet to the rear when directly in front of lawful lower beams of headlamps on a motor vehicle.

Added by Laws 2003, c.411, § 77, eff. Nov. 1, 2003.

§47-12-705.  Lamp visible from both sides.

Every bicycle shall be equipped with a lighted lamp visible from both sides from a distance of at least one thousand (1,000) feet.  This section shall not apply to a street or highway with a speed limit of twenty-five (25) miles per hour or less.

Added by Laws 2003, c.411, § 78, eff. Nov. 1, 2003.

§47-12-706.  Reflective material.

Every bicycle when in use at the times described in subsection B of Section 12201 of this title shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for six hundred (600) feet when directly in front of lawful lower beams of headlamps on a motor vehicle.

Added by Laws 2003, c. 411, § 79, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 19, eff. Nov. 1, 2005.

§47-12-707.  Additional lights and reflectors.

A bicycle or its rider may be equipped with lights or reflectors in addition to those required by the foregoing sections; provided, such lights or reflectors shall comply with the provisions and limitations of Article II of Chapter 12 of this title.

Added by Laws 2003, c. 411, § 80, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 50, § 20, eff. Nov. 1, 2005.

§47-12-708.  Brakes.

Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within twenty-five (25) feet from a speed of ten (10) miles per hour on dry, level, clean pavement.

Added by Laws 2003, c.411, § 81, eff. Nov. 1, 2003.

§47-12-709.  Sirens.

A bicycle shall not be equipped with, nor shall any person use upon a bicycle, any siren.

Added by Laws 2003, c.411, § 82, eff. Nov. 1, 2003.

§4713101.  Vehicles without required equipment or in unsafe condition.

No person shall drive or cause to be moved on any highway any motor vehicle, trailer, semitrailer or pole trailer, or any combination of vehicles, unless the equipment upon any and every said vehicle is in good working order and adjustment as required in this act and said vehicle is in such safe mechanical condition as not to endanger the driver or occupant or any person upon the highway.

Laws 1961, p. 412, § 13101.

§47-13-102.  Officers may inspect a vehicle and its equipment.

A.  Members of the Oklahoma Highway Patrol and other employees of the Department of Public Safety as designated by the Commissioner, may at any time upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair or the operator is not properly licensed, require the driver of such vehicle to stop and submit such vehicle to an inspection and such test with reference thereto as may be appropriate.

B.  In the event such vehicle or combination of vehicles is found to be in an unsafe mechanical condition or is not equipped as required by this act, the officer making the inspection may give the driver a notice of arrest or written warning.  Any person producing proof within ten (10) working days from the date the citation was issued that a condition or equipment for which the person was cited as defective, missing, prohibited, improper, unauthorized or otherwise in violation of this chapter has been remedied by the person shall be entitled to dismissal of such charges without assessment of court costs.

C.  No person shall operate or cause to be operated any vehicle or combination of vehicles after notice of arrest or written warning has been issued of such unsafe condition or that the vehicle is not equipped as required by this act, except as may be necessary to return such vehicle or combination of vehicles to the residence or place of business of the owner or driver if within a distance of twenty (20) miles or to a garage, until said vehicle and its equipment has been made to conform with the requirements of this act.

D.  Any vehicle or combination of vehicles found to have major mechanical defects which would be hazardous to other users of the highways if it were driven from the place of inspection as provided for in subsection C of this section shall be towed to a garage for repairs, and any repair charge, tow charge or storage charge for the repair, removal and storing of the vehicle shall be the obligation of the owner or operator.

Added by Laws 1961, p. 412, § 13-102, eff. Sept. 1, 1961.  Amended by Laws 2003, c. 199, § 10, eff. Nov. 1, 2003; Laws 2005, c. 50, § 21, eff. Nov. 1, 2005.

§4713103.  Owner and drivers to submit vehicles for inspection.

Whenever the driver of a vehicle is directed by a member of the Highway Patrol to stop and submit the mechanical condition of the vehicle or its equipment to an inspection or test under the conditions stated in this act, it shall be the duty of such driver to stop and submit to such inspection or test and the failure or refusal to do so is a misdemeanor.

§47-14-101.  Scope and effect of chapter - Movement of certain vehicles at nighttime and on holidays.

A.  It is a misdemeanor for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or vehicles of a size or weight exceeding the limitations stated in this chapter or otherwise in violation of this chapter, and the maximum size and weight of vehicles herein specified shall be lawful throughout this state and local authorities shall have no power or authority to alter said limitations except as express authority may be granted in this chapter.

B.  The provisions of this chapter governing size, weight and load shall not apply to fire apparatus, vehicles transporting heavy equipment on any highway other than an interstate and defense highway to and from areas during emergencies for the purpose of fighting fires, Department of Transportation research testing equipment, vehicles used by retail implement dealers while hauling implements of husbandry or to implements of husbandry, including farm tractors, temporarily moved upon a highway, or to a vehicle operated under the terms of a special permit issued as herein provided.

C.  All size, weight and load provisions covered by this chapter shall be subject to the limitations imposed by Title 23, United States Code, Section 127, and such other rules and regulations developed herein.  Provided further that any size and weight provision authorized by the United States Congress for use on the National System of Interstate and Defense Highways, including but not limited to height, axle weight, gross weight, combinations of vehicles or load thereon shall be authorized for immediate use on such segments of the National System of Interstate and Defense Highways and any other highways or portions thereof as designated by the Transportation Commission or their duly authorized representative.

D.  Any vehicle permitted for movement on the highways of this state as provided in Section 14-101 et seq. of this title, other than a vehicle permitted solely for overweight movement, shall be moved only during daylight hours.  As used in Section 14-101 et seq. of this title, "daylight hours" shall mean one-half (1/2) hour before sunrise to one-half (1/2) hour after sunset.

E.  1.  Any vehicle permitted for movement on the highways of this state as provided in Section 14-101 et seq. of this title shall not be moved at any time on the following holidays:

a. New Year's Day (January 1),

b. Memorial Day (the last Monday in May),

c. The Fourth of July (Independence Day),

d. Labor Day (the first Monday in September),

e. Thanksgiving Day (the fourth Thursday in November), and

f. Christmas Day (December 25).

2.  Any vehicle permitted for movement on the highways of this state as provided in Section 14-101 et seq. of this title shall be allowed to move on the following holidays:

a. Martin Luther King, Jr.'s Birthday (the third Monday in January),

b. President's Day, also known as Washington's Birthday (the third Monday in February), and

c. Veteran's Day (November 11).

Added by Laws 1961, p. 413, § 14-101, eff. Sept. 1, 1961.  Amended by Laws 1972, c. 52, § 1, emerg. eff. March 15, 1972; Laws 1973, c. 119, § 1, emerg. eff. May 4, 1973; Laws 1977, c. 55, § 1, emerg. eff. May 16, 1977; Laws 1993, c. 252, § 1, emerg. eff. May 26, 1993; Laws 1998, c. 125, § 1, eff. Nov. 1, 1998; Laws 2002, c. 201, § 1, emerg. eff. May 6, 2002; Laws 2003, c. 199, § 11, eff. Nov. 1, 2003; Laws 2005, c. 62, § 1, eff. Nov. 1, 2005.

§47-14-102.  Repealed by Laws 1972, c. 52, § 5, emerg. eff. March 15, 1972.

§47-14-103.  Width, height and length of vehicle and load.

Except as otherwise provided for by this chapter:

A.  No vehicle, with or without load, shall have a total outside width in excess of one hundred two (102) inches excluding:

1.  Tire bulge;

2.  Approved safety devices;

3.  A retracted awning with a width of eight (8) inches or less or other appurtenance of four (4) inches or less which is attached to the side of a recreational vehicle, as defined in Section 1102 of this title; and

4.  Pins used as a safety precaution or as a load-assisting device if the pins do not extend the overall width of the vehicle beyond nine (9) feet.  The State of Oklahoma hereby declares it has determined, in accordance with 23 C.F.R., Section 658.15, that such pins are necessary for the safe and efficient operation of motor vehicles.

The provisions of this subsection shall not apply to any person engaged in the hauling of round baled hay with a total outside width of eleven (11) feet or less when the hay is owned by such person and is being hauled for any purpose other than resale.  The provisions of this subsection shall also not apply to any county official or employee engaged in the hauling or pulling of a trailer or equipment owned by the county on the county roads of such county.

B.  No vehicle, with or without load, shall exceed a height of thirteen and one-half (13 1/2) feet.

C.  1.  No single truck, with or without load, shall have an overall length, inclusive of front and rear bumpers, in excess of forty-five (45) feet.

2.  No single bus, with or without load, shall have an overall length, inclusive of front and rear bumpers, in excess of forty-five (45) feet.

3. a. On the National Network of Highways which includes the National System of Interstate and Defense Highways and four-lane divided Federal Aid Primary System Highways, no semitrailer operating in a truck-tractor/semitrailer combination shall have a length greater than fifty-three (53) feet, except as provided in subsection C of Section 14-118 of this title which shall apply to semitrailers exceeding fifty-three (53) feet but not exceeding fifty-nine (59) feet six (6) inches.  On the National System of Interstate and Defense Highways and four-lane divided Federal Aid Primary System Highways, no semitrailer or trailer operating in a truck-tractor/semitrailer and trailer combination shall have a length greater than fifty-three (53) feet.

b. On roads and highways not a part of the National System of Interstate and Defense Highways or four-lane divided Federal Aid Primary System Highways, no semitrailer operating in a truck-tractor/semitrailer combination shall have a length greater than fifty-three (53) feet and no semitrailer or trailer operating in a truck-tractor/semitrailer and trailer combination shall have a length greater than twenty-nine (29) feet.  Except as provided for in subsection  D of Section 14-118 of this title, no other combination of vehicles shall have an overall length, inclusive of front and rear bumpers, in excess of seventy (70) feet on all roads and highways.  For the purposes of this paragraph, oil field rig-up trucks shall be considered to be truck-tractors, when towing a trailer or semitrailer.

4.  No combination of vehicles shall consist of more than two units, except:

a. one truck and semitrailer or truck-tractor/semitrailer combination may tow one complete trailer or semitrailer, or

b. vans, suburbans, blazers or other similar types of vehicles and self-propelled recreational vehicles with a three-quarter (3/4) ton or more rated capacity, may tow a semitrailer and one complete trailer or semitrailer for recreational purposes only, provided the overall length, inclusive of the front and rear bumpers, does not exceed sixty-five (65) feet.

5.  Poles and gas lines used to maintain public utility services, not to include new construction, may be moved during daylight hours, and during nighttime hours only in an emergency, subject to traffic and road restrictions promulgated by the Commissioner of Public Safety, when the overall length does not exceed eighty (80) feet.  When this length is exceeded, these loads are subject to the requirements of Section 14-118 of this title.

6.  For the purposes of paragraphs 1, 3, and 4 of this subsection, the length of unitized equipment, which is defined to be equipment so constructed and attached to a rubber-tired vehicle that the vehicle and load become a unit and are for all practical purposes inseparable, shall be the length of the vehicle itself, and shall not include any protrusion of the equipment load so constructed or attached.  Said equipment shall not protrude for a distance greater than two-thirds (2/3) of the wheel base of said vehicle, shall not impair the driver's vision, and if less than seven (7) feet above the roadway, shall be safely marked, flagged or illuminated.  Any such protruding structure shall be securely held in place to prevent dropping or swaying.  Unitized equipment shall carry such safety equipment as shall be determined to be necessary for the safety, health, and welfare of the driving public by the Commissioner of Public Safety.

7.  For the purposes of paragraphs 1, 3, and 4 of this subsection, a truck-tractor, when being towed by another vehicle with the wheels of its steering axle raised off the roadway, shall be considered to be a semitrailer as defined in Section 1-162 of this title.

8.  The provisions of paragraphs 1 and 3 of this subsection shall not apply to any contractor or subcontractor, or agents or employees of any contractor or subcontractor, while engaged in transporting material to the site of a project being constructed by, for, or on behalf of this state or any city, town, county, or subdivision of this state.

9.  Special mobilized machinery, as defined in Section 1102 of this title, which exceeds the size provisions of this section shall only use the highways of the State of Oklahoma by special permit issued by the Commissioner of Public Safety or an authorized representative of the Commissioner.  Such special permit shall be:

a. a single-trip permit issued under the provisions of Section 14-116 of this title, or

b. a special annual oversize permit issued for one (1) calendar year period upon payment of a fee of Ten Dollars ($10.00) plus any amount as provided by subsection H of Section 14-118 of this title.

Added by Laws 1961, p. 413, § 14-103, eff. Sept. 1, 1961.  Amended by Laws 1963, c. 124, § 1, emerg. eff. June 3, 1963; Laws 1965, c. 80, § 1, emerg. eff. May 3, 1965; Laws 1971, c. 199, § 1, emerg. eff. June 8, 1971; Laws 1972, c. 52, § 2, emerg. eff. March 15, 1972; Laws 1977, c. 55, § 2, emerg. eff. May 16, 1977; Laws 1983, c. 181, § 1, emerg. eff. June 9, 1983; Laws 1984, c. 64, § 1, eff. Nov. 1, 1984; Laws 1985, c. 290, § 2, operative July 1, 1985; Laws 1986, c. 47, § 1, eff. Nov. 1, 1986; Laws 1990, c. 315, § 3, eff. July 1, 1990; Laws 1991, c. 156, § 2, emerg. eff. May 6, 1991; Laws 1993, c. 252, § 2, emerg. eff. May 26, 1993; Laws 1995, c. 27, § 3, eff. July 1, 1995; Laws 2000, c. 189, § 5, eff. July 1, 2000; Laws 2000, c. 228, § 2, eff. July 1, 2000; Laws 2002, c. 286, § 1, eff. July 1, 2002; Laws 2003, c. 279, § 7, emerg. eff. May 26, 2003.

NOTE:  Laws 2000, c. 151, § 1 repealed by Laws 2000, c. 228, § 3, eff. July 1, 2000.

§47-14-103A.  Motor vehicle and manufactured home combinations - Overall length and width - Limitations on movement.

A.  No combination of a motor vehicle and manufactured home or frame or frames thereof shall have an overall length, inclusive of front and rear bumpers, in excess of seventy (70) feet or a width in excess of sixteen (16) feet while operating on the system of interstate and defense highways.  In determining the width of a manufactured home, the topside width may exceed the sixteen-foot width limit by no more than twelve (12) inches on each side for awnings, doorknobs, or other fixtures extending beyond the body of the unit.  Such combination exceeding seventy (70) feet in length or eight and one-half (8 1/2) feet in width must comply with the provisions of Section 14-118 of this title.

B.  If any combination of a motor vehicle and manufactured home  or frame thereof, exceeds seventy (70) feet in overall length, or eight and one-half (8 1/2) feet in width, they shall be moved only during daylight hours.  The towing vehicle must be at least three-fourths (3/4) ton rated capacity with dual wheels.

Added by Laws 1965, c. 248, §§ 1, 2, emerg. eff. June 17, 1965.  Amended by Laws 1969, c. 313, § 1, emerg. eff. April 29, 1969; Laws 1970, c. 38, § 1, emerg. eff. Feb. 24, 1970; Laws 1971, c. 258, §§ 1, 2, emerg. eff. June 16, 1971; Laws 1976, c. 85, § 1, emerg. eff. May 3, 1976; Laws 1978, c. 81, § 1, eff. Oct. 1, 1978; Laws 1980, c. 125, § 1, emerg. eff. April 16, 1980; Laws 1981, c. 118, § 9; Laws 1984, c. 25, § 1, emerg. eff. March 22, 1984; Laws 1984, c. 270, § 1, eff. Nov. 1, 1984; Laws 1994, c. 127, § 1, eff. Sept. 1, 1994; Laws 1998, c. 125, § 2, eff. Nov. 1, 1998.

§4714103B.  Automobile transporters  Extension of load  Height.

A.  Any automobile transporter vehicle or combination of automobile transporter vehicles operated under the provisions of Section 14103 of this title may carry an extension of load, said extension not to exceed three (3) feet beyond the front nor more than four (4) feet beyond the rear of the vehicle or combination of vehicles thereof.

B.  No automobile transporter vehicle, unladen or with load, shall exceed a height of fourteen and onehalf (14 1/2) feet.

Laws 1969, c. 52, § 1, emerg. eff. March 4, 1969; Laws 1981, c. 8, § 1, emerg. eff. April 1, 1981.

§47-14-103C.  Special permits - Movement of houses or buildings.

A.  The Commissioner of Public Safety shall upon proper application issue a special permit to any person allowing the movement on state and federal highways of a structure in the form of a house or building, including but not limited to industrialized housing as defined in Section 14-103A of this title, not exceeding thirty-two (32) feet in width at the base, and thirty-four (34) feet in width at the top and twenty-one (21) feet in height.  The permit shall specify the highways to be used, consistent with public convenience and safety, as determined by the Commissioner of Public Safety.  In addition to the prohibitions on movement as prescribed in Section 14-101 et seq. of this title, such structures shall not be moved on Saturday or Sunday.

B.  If any structure or housing described in subsection A of this section has a width in excess of sixteen (16) feet, the towing vehicle shall be a tandem-axle vehicle of no less than two hundred twenty (220) horsepower.

Added by Laws 1978, c. 81, § 2, eff. Oct. 1, 1978.  Amended by Laws 1980, c. 265, § 1, emerg. eff. June 9, 1980; Laws 1995, c. 29, § 1, emerg. eff. March 31, 1995; Laws 1998, c. 125, § 3, eff. Nov. 1, 1998; Laws 2003, c. 53, § 1, eff. Nov. 1, 2003; Laws 2004, c. 390, § 10, eff. July 1, 2004.

§47-14-103D.  Permit to transport or move manufactured home.

A.  No person shall transport or move a manufactured home on any public road or highway in this state, except as otherwise provided by law, without a permit issued pursuant to the provisions of Sections 14-103A and 14-103C of this title and subsection B of this section, and without a current calendar year decal or current registration or a repossession affidavit issued pursuant to Sections 1110 and 1126 of this title.

B.  In addition to the permit information required by the provisions of Sections 14-103A and 14-103C of this title, the permit shall also include the following:

1.  The name of the owner of the manufactured home;

2.  The serial number or identification number of the manufactured home;

3.  A legal description or the physical address of the location from which the manufactured home is to be moved;

4.  A legal description or the physical address of the location to which the manufactured home is to be moved; and

5.  The name of the firm or individual repossessing the manufactured home as it appears on the repossession affidavit, if the movement is for repossession purposes and the repossession affidavit is being used in lieu of current license plate and decal, as provided in subsection E of Section 1113 of this title.

C.  Except as otherwise provided by law, the Department of Public Safety shall not issue a permit to any person to transport or move a manufactured home without a current calendar year decal or current registration; provided:

1.  Upon proof of possession of a dealer or in-transit license plate, issued by the Oklahoma Tax Commission according to the provisions of subsection D of Section 1128 of this title, the Department of Public Safety shall issue a permit to the holder of such license; and

2.  The Department shall issue a permit to the holder of a perfected security interest in a manufactured home, or a licensed representative thereof, pursuant to a lawful repossession of the manufactured home, if the holder or representative is bonded by the state, to move the manufactured home to a secure location with a repossession affidavit; provided, all registration fees, excise taxes or ad valorem taxes due on such home shall be required to be paid within thirty (30) days of the issuance of the permit.

D.  For the purposes of subsections A and C of this section, a manufactured home registration receipt and Manufactured Home Registration Decal attached to a certificate of title for a manufactured home or receipts and decal as authorized by subsection C of Section 1117 of this title shall be evidence of payment of the excise tax and registration fees required pursuant to the provisions of Section 1135 of this title and the Ad Valorem Tax Code.

E.  The Department of Public Safety shall notify the Oklahoma Tax Commission, the county assessor of the county from which the manufactured home is to be moved and the county assessor of the county in which the manufactured home is to be moved of any permits issued pursuant to the provisions of this section.

Added by Laws 1984, c. 253, § 4, operative July 1, 1984.  Amended by Laws 1985, c. 238, § 1, emerg. eff. July 8, 1985; Laws 1997, c. 192, § 8, eff. Jan. 1, 1998; Laws 2002, c. 417, § 1, eff. July 1, 2002.

§4714103E.  Notification of issuance of permit.

A.  Upon issuance of a permit pursuant to the provisions of Section 14103D of Title 47 of the Oklahoma Statutes, the Department of Public Safety shall notify the Oklahoma Tax Commission of the issuance of such permit.  The notification shall include the permit information required by subsection B of Section 14103D of Title 47 of the Oklahoma Statutes.

B.  Upon notification of issuance of the permit pursuant to subsection A of this section, the Tax Commission shall notify the county assessor of the county in which the manufactured home is to be located, of the issuance of the permit.  Such notification shall include the permit information required by subsection B of Section 14103D of Title 47 of the Oklahoma Statutes.

Added by Laws 1985, c. 238, § 4, emerg. eff. July 8, 1985.

§4714103F.  Manufactured home used in construction, oil field or seasonal farming activities  Special decals.

Any person, firm or corporation owning a manufactured home used in the course of his construction, oil field or seasonal farming activities, may apply for a special decal allowing such person to transport said manufactured home on the highways of this state, provided this section shall not be construed to waive the permit otherwise required by Sections 14103A and 14103C of Title 47 of the Oklahoma Statutes.

Such special decal shall be issued by any motor license agent upon proof that said person, firm or corporation has paid all ad valorem taxes due on such manufactured home for the current tax year. The fee for such special decal shall be Four Dollars ($4.00). Such special decal shall be valid for the taxable year.

Added by Laws 1985, c. 238, § 5, emerg. eff. July 8, 1985.

§47-14-104.  Repealed by Laws 1972, c. 56, § 2, emerg. eff. March 20, 1972.

§4714105.  Loads on vehicles.

(a) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking, blowing or otherwise escaping therefrom, except that sand may be dropped for the purpose of securing traction, or water or other substances may be sprinkled on a roadway in cleaning or maintaining such roadway.

(b) No person shall operate on any highway any vehicle with any load unless said load and any covering thereon is securely fastened so as to prevent said covering or load from becoming loose, detached or in any manner a hazard to other users of the highway.  Any vehicle loaded with sand, cinders, or other loose material susceptible to blowing or otherwise escaping shall have such load covered so as to prevent the blowing or escaping of said load from the vehicle.

(c) This section shall not apply to trucks loaded with livestock, poultry or agricultural products only except baled agricultural products, provided that any such truck shall be so constructed or loaded as to prevent such livestock or poultry from escaping therefrom.

Laws 1961, p. 414, § 14105; Laws 1967, c. 285, § 1, emerg. eff. May 8, 1967; Laws 1979, c. 284, § 2, eff. July 1, 1979.

§4714106.  Trailers and towed vehicles.

Every trailer, or semitrailer, shall be equipped with a coupling device which shall be so designed and constructed that the trailer, or semitrailer will follow substantially in the path of the vehicle drawing it without whipping or swerving from side to side. In addition, every such trailer or semitrailer except a semitrailer drawn by a trucktractor type designed to draw or support the front end of a semitrailer, shall be coupled with stay chains or cables to the vehicle by which it is being drawn which chains or cable shall be of sufficient size and strength to prevent parting from the drawing vehicle should the regular coupling device break or become otherwise disengaged.

§47-14-107.  Definitions.

As used in this chapter:

1.  "Axle load" means the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes forty (40) inches apart, extending across the full width of the vehicle;

2.  "Tandem axle" means any two or more consecutive axles whose centers are more than forty (40) inches apart, but not more than ninety-five (95) inches apart; and

3.  "Nondivisible" means any load or vehicle exceeding applicable length or weight which, if separated into smaller loads or vehicles, would:

a. compromise the intended use of the vehicle,

b. destroy the value of the load or vehicle, or

c. require more than eight (8) hours to dismantle using appropriate equipment.

Added by Laws 1961, p. 415, § 14-107.  Amended by Laws 1972, c. 52, § 3, emerg. eff. March 15, 1972; Laws 1977, c. 55, § 3, emerg. eff. May 16, 1977; Laws 1999, c. 285, § 1, emerg. eff. May 27, 1999.

§47-14-109.  Single-axle load limit - Gross weight of vehicle and load - Exceptions - Additional fees - "Utility vehicle" defined.

A.  On any road or highway:

1.  No single axle weight shall exceed twenty thousand (20,000) pounds; and

2.  The total gross weight in pounds imposed thereon by a vehicle or combination of vehicles shall not exceed the value given in the following table corresponding to the distance in feet between the extreme axles of the group measured longitudinally to the nearest foot.

Distance in Feet

Between the Extremes of   Maximum Load in Pounds

Any Group of 2 or More  Carried on Any Group of 2 or

Consecutive Axles   More Consecutive Axles

2 Axles 3 Axles 4 Axles 5 Axles 6 Axles

4 34,000 ------ ------ ------ ------

5 34,000 ------ ------ ------ ------

6 34,000 ------ ------ ------ ------

7 34,000 ------ ------ ------ ------

8 34,000 42,000 ------ ------ ------

9 39,000 42,500 ------ ------ ------

10 40,000 43,500 ------ ------ ------

11 ------ 44,000 ------ ------ ------

12 ------ 45,000 50,000 ------ ------

13 ------ 45,500 50,500 ------ ------

14 ------ 46,500 51,500 ------ ------

15 ------ 47,000 52,000 ------ ------

16 ------ 48,000 52,500 58,000 ------

17 ------ 48,500 53,500 58,500 ------

18 ------ 49,500 54,000 59,000 ------

19 ------ 50,000 54,500 60,000 ------

20 ------ 51,000 55,500 60,500 66,000

21 ------ 51,500 56,000 61,000 66,500

22 ------ 52,500 56,500 61,500 67,000

23 ------ 53,000 57,500 62,500 68,000

24 ------ 54,000 58,000 63,000 68,500

25 ------ 54,500 58,500 63,500 69,000

26 ------ 56,000 59,500 64,000 69,500

27 ------ 57,500 60,000 65,000 70,000

28 ------ 59,000 60,500 65,500 71,000

29 ------ 60,500 61,500 66,000 71,500

30 ------ 62,000 62,000 66,500 72,000

31 ------ 63,500 63,500 67,000 72,500

32 ------ 64,000 64,000 68,000 73,500

33 ------ ------ 64,500 68,500 74,000

34 ------ ------ 65,000 69,000 74,500

35 ------ ------ 66,000 70,000 75,000

36 ------ ------ 68,000 70,500 75,500

37 ------ ------ 68,000 71,000 76,000

38 ------ ------ 69,000 72,000 77,000

39 ------ ------ 70,000 72,500 77,500

40 ------ ------ 71,000 73,000 78,000

41 ------ ------ 72,000 73,500 78,500

42 ------ ------ 73,000 74,000 79,000

43 ------ ------ 73,280 75,000 80,000

44 ------ ------ 73,280 75,500 80,500

45 ------ ------ 73,280 76,000 81,000

46 ------ ------ 73,280 76,500 81,500

47 ------ ------ 73,500 77,500 82,000

48 ------ ------ 74,000 78,000 83,000

49 ------ ------ 74,500 78,500 83,500

50 ------ ------ 75,500 79,000 84,000

51 ------ ------ 76,000 80,000 84,500

52 ------ ------ 76,500 80,500 85,000

53 ------ ------ 77,500 81,000 86,000

54 ------ ------ 78,000 81,500 86,500

55 ------ ------ 78,500 82,500 87,000

56 ------ ------ 79,500 83,000 87,500

57 ------ ------ 80,000 83,500 88,000

58 ------ ------ ------ 84,000 89,000

59 ------ ------ ------ 85,000 89,500

60 ------ ------ ------ 85,500 90,000

B.  Except as to gross limits, the table in subsection A of this section shall not apply to a truck-tractor and dump semitrailer when used as a combination unit.  In no event shall the maximum load in pounds carried by any set of tandem axles exceed thirty-four thousand (34,000) pounds for vehicles exempt from the table; however, any vehicle operating with split tandem axles or tri-axles shall adhere to the table.

C.  Special permits may be issued as provided in this title for divisible loads for vehicle configurations in excess of six (6) axles.  The permits may not exceed the Table "B" federal weights formula imposed by Title 23, U.S. Code, Section 127.  Vehicles moving under the permits shall not traverse H-15 bridges or less without the express approval of the Secretary of Transportation.

D.  Except for loads moving under special permits as provided in this title, no department or agency of this state or any county, city, or public entity thereof shall pay for any material that exceeds the legal weight limits moving in interstate or intrastate commerce in excess of the legal load limits of this state.

E.  Exceptions to this section will be:

1.  Utility or refuse collection vehicles used by counties, cities, or towns or by private companies contracted by counties, cities, or towns if the following conditions are met:

a. calculation of weight for a utility or refuse collection vehicle shall be "Gross Vehicle Weight".  The "Gross Vehicle Weight" of a utility or refuse collection vehicle may not exceed the otherwise applicable weight by more than fifteen percent (15%).  The weight on individual axles must not exceed the manufacturer's component rating which includes axle, suspension, wheels, rims, brakes, and tires as shown on the vehicle certification label or tag, and

b. utility or refuse collection vehicles operated under these exceptions will not be allowed to operate on interstate highways;

2.  Vehicles transporting timber, pulpwood, and chips in their natural state, vehicles transporting oil field fluids, oil field equipment, or equipment used in oil and gas well drilling or exploration, and vehicles transporting grain, if the following conditions are met:

a. the vehicles are registered for the maximum allowable rate,

b. the vehicles do not exceed five percent (5%) of the gross limits set forth in subsection A of this section, and

c. the vehicles operating pursuant to the provisions of this paragraph will not be allowed to operate on the National System of Interstate and Defense Highways; and

3.  Vehicles transporting rock, sand, gravel, and coal if the following conditions are met:

a. the vehicles are registered for the maximum allowable rate,

b. the vehicles do not exceed five percent (5%) of the axle limits set forth in subsection A of this section, and

c. the vehicles operating pursuant to the provisions of this paragraph will not be allowed to operate on the National System of Interstate and Defense Highways.

F.  Utility or refuse collection vehicles, vehicles transporting timber, pulpwood, and chips in their natural state, vehicles transporting oil field equipment or equipment used in oil and gas well drilling or exploration, vehicles transporting rock, sand, gravel, and coal and vehicles transporting grain, operating under exceptions shall purchase an annual special overload permit for One Hundred Dollars ($100.00).  This fee shall be apportioned as provided for in Section 1104 of this title.

G.  For purposes of this section, "utility vehicle" shall mean any truck used by a private utility company, county, city, or town for the purpose of installing or maintaining electric, water, or sewer systems.

Added by Laws 1961, p. 415, § 14-109, eff. Sept. 1, 1961.  Amended by Laws 1969, c. 307, § 1, emerg. eff. April 28, 1969; Laws 1972, c. 52, § 4, emerg. eff. March 15, 1972; Laws 1977, c. 55, § 4, emerg. eff. May 16, 1977; Laws 1985, c. 155, § 1, emerg. eff. June 11, 1985; Laws 1985, c. 179, § 62, operative July 1, 1985; Laws 1986, c. 279, § 22, operative July 1, 1986; Laws 1987, c. 6, § 5, emerg. eff. March 16, 1987; Laws 1987, c. 232, § 2, emerg. eff. July 5, 1987; Laws 1990, c. 108, § 1, operative July 1, 1990; Laws 1995, c. 221, § 1, eff. July 1, 1995; Laws 1996, c. 106, § 1, eff. Nov. 1, 1996; Laws 1998, c. 289, § 1, emerg. eff. May 27, 1998; Laws 2001, c. 84, § 1, eff. Nov. 1, 2001; Laws 2001, c. 263, § 1, eff. July 1, 2001; Laws 2002, c. 286, § 2, eff. July 1, 2002.

§4714109.1.  Load overweight violations not to be recorded as traffic offenses under certain conditions.

Motor vehicle load overweight violations shall not be recorded as traffic offenses on the driving record of the operator of the vehicle, unless the operator is the owner of the vehicle, or the owner of a majority of the stock of any company which is the owner of the vehicle, on which the violation occurs.

Laws 1977, p. 1004, S.J.R.No.33, § 1.

§47-14-109.2.  Weighing as single draft.

A.  Except as hereinafter provided, for the purpose of delivering agriculture commodities to and from the farm only, any vehicle or combination of vehicles shall be commercially weighed on a vehicle scale only as a single draft, that is, the total weight of the vehicle or combination of vehicles shall not be determined by adding together the results obtained by separately weighing each end of the vehicle or combination of vehicles, or by separately weighing individual elements of such vehicle or combination of vehicles.  Provided, however, that when a vehicle or combination of vehicles is not weighed as a single draft the weight ticket shall be stamped "multiple draft weight; not guaranteed accurate".  Provided further, that any one truck and semitrailer or truck-tractor/semitrailer combination may tow one complete trailer or semitrailer for the purpose of delivering agriculture commodities to and from the farm, such single axle and gross weight limits provided for by Section 14-109 of this title applying fully herein.

B.  This section shall not be construed to allow or permit any vehicle or combination of vehicles to exceed:

1.  The axle load limit, as prescribed in Section 14-109 of this title, of twenty thousand (20,000) pounds per single axle; or

2.  The tandem axle weight, as prescribed in Sections 14-101 and 14-109 of this title; or

3.  The overall gross vehicle weight of eighty thousand (80,000) pounds for vehicles or ninety thousand (90,000) pounds for longer combination vehicles as defined in U.S. Code 23, Section 127, operating on the Dwight D. Eisenhower System of Interstate and Defense Highways in accordance with the provisions of Section 14-118 of this title; or

4.  The total overall gross weight of ninety thousand (90,000) pounds for all other highways in this state, except those highways prescribed in Section 14-113 of this title.

Added by Laws 1961, p. 4, § 1, emerg. eff. March 7, 1961.  Amended by Laws 1995, c. 27, § 6, eff. July 1, 1995.  Renumbered from § 127.1 of this title by Laws 1995, c. 27, § 8, eff. July 1, 1995.  Amended by Laws 1996, c. 229, § 1, eff. July 1, 1996.

§47-14-110.  Carrying registration certificate - Inspection.

The registration certificate for any truck, trailer, semitrailer or combination thereof shall be carried in or on the vehicle at all times and shall be presented on demand of any officer of the Department of Public Safety, Oklahoma Corporation Commission, or any sheriff for inspection, and it shall be accepted in any court as prima facie evidence of weight registration or legally authorized load limit of the vehicle.

Added by Laws 1961, p. 416, § 14-110.  Amended by Laws 2004, c. 522, § 6, eff. July 1, 2004.

§47-14-111.  Weighing vehicles - Compelling unloading - Certificates - Bills of sale - Proof of ownership - Impounding.

A.  Any officer of the Department of Public Safety, the Corporation Commission, any sheriff, or any salaried deputy sheriff is authorized to stop any vehicle upon any road or highway in order to weigh such vehicle by means of portable or stationary scales, or cause the same to be weighed by any official weigher, or upon any privately owned scales and may require that such vehicles be driven to the nearest or most convenient available scales for the purpose of weighing.  In the event that any axle weight or the gross weight of any such vehicle be found to exceed the maximum weight authorized by law, or by permit issued therefor, the officer may require, in the case of separable loads, the driver, operator or owner thereof to unload at the site such portion of the load as may be necessary to decrease the weight of such vehicle to the maximum weight authorized by law.  Provided, however, that if such load consists of livestock, perishable merchandise, or merchandise that may be destroyed by the weather, then the driver shall be permitted to proceed to the nearest practical unloading point in the direction of destination before discharging such excess cargo.  All material so unloaded shall be cared for by the owner or operator of such vehicle at the risk of such owner or operator.

B.  The operator of any truck or other vehicle transporting farm products for hire or other merchandise for hire shall have in his or her possession a certificate carrying the following information: name of the operator; driver license number; vehicle registration number; Corporation Commission permit number; statement of owner authorizing transportation of the products by above named operator; and signature of the owner.

Should the vehicle be loaded with livestock, the certificate shall include the number of animals, and should the livestock be the property of more than one person, a certificate signed by each owner carrying the above information including the number of animals owned by each owner shall be carried by the operator.  Should the operator be the owner of the merchandise or livestock, the merchandise or livestock having just been purchased, the operator shall have in his or her possession a bill of sale for such merchandise or livestock.  Should the operator be the owner of livestock or other farm products produced by the operator, the operator shall be required to show satisfactory identification and ownership of the vehicle.  Any officer as outlined in this chapter shall have the authority to stop any vehicle loaded with livestock, merchandise or other farm products and investigate as to the ownership of the merchandise, livestock or other farm products.  Should the operator of any vehicle be unable to establish to the satisfaction of the officer the ownership of the merchandise, livestock or other products, or shall not have certificate signed by the owner as specified in this section for the transportation of such merchandise, livestock or other farm products, the merchandise, livestock or other farm products and the vehicle in which they are being transported shall be impounded by the officer and any expense as to the care of any livestock shall be the responsibility of the owner or operator of the vehicle, and any loss or damage of the merchandise, livestock or other farm products shall be the responsibility of the operator or owner, or both.

Added by Laws 1961, p. 416, § 14-111, eff. Sept. 1, 1961.  Amended by Laws 2001, c. 309, § 4, eff. Nov. 1, 2001; Laws 2004, c. 522, § 7, eff. July 1, 2004.

§47-14-112.  Repealed by Laws 1972, c. 56, § 2, emerg. eff. March 20, 1972.

§47-14-113.  When the department of highways or local authorities may restrict right to use highways.

The Director of the Department of Transportation with respect to highways on the state highway system, or local authorities with respect to highways under their jurisdiction, as defined in Title 69 of the Oklahoma Statutes, may prohibit the operation of vehicles on any such highways, or impose restrictions as to the weights of vehicles to be operated upon any state or federal highway or any detour established for such highways, or for any bridge located upon such highways or detours, whenever any such highway, detour or bridge by reason of deterioration, rain, snow or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weight reduced.  Such restrictions shall be effective when signs giving notice thereof are erected upon the highway, detour, bridge, or portion thereof affected by such action, and the Department of Public Safety has been notified.  The purpose of this provision with respect to local authorities is to give such authorities an opportunity to prevent or minimize an immediate threat of serious harm or destruction to any highway, detour or bridge under their jurisdiction due to rain, snow or other climatic conditions.  Nothing stated herein shall be construed to grant local authorities the right to issue permits designed to regulate the use of overweight vehicles upon highways subject to their jurisdiction, and the issuance of such permits is expressly prohibited.

Added by Laws 1961, p. 417, § 14-113.  Amended by Laws 2001, c. 249, § 8, eff. July 1, 2001.

§4714114.  Liability for damage to highway or structure.

(a) The owner and operator of any motor vehicle who shall drive the same into any overpass or underpass and shall damage such overpass or underpass shall be absolutely liable to the owner or owners of such overpass or underpass thereby damaged for the amount of such damage, regardless of the height of such vehicle and regardless of the clearance in such overpass or underpass, and failure of such overpass or underpass to be sufficient in height to clear the vehicles hereby authorized shall not be a defense to any action for such damages. The provisions of this section shall be enforceable only in the event the overpass or underpass so damaged has a sign on each side thereof clearly legible and correctly stating the clearance thereof in feet and inches.

(b) The driver, owner, and any other person, firm or corporation responsible for a vehicle being on the highways or county roads of this state shall be responsible for all damages which said highways, including the bridges, pavement and all other public property thereon, may sustain as a result of a violation of the provisions of this or any other chapter regulating the usage of the highways, or as a result of the negligent or improper operation of said vehicle, and the county or state agency having charge of said highway may recover the amount of such damages in an action for damages.

The owner, driver, and any other person, firm or corporation responsible for any vehicle operating under an overweight or oversize permit shall be responsible for any damages to highway bridges or roads caused by the operation of such vehicle, whether caused by negligence or not, and no further permits shall be issued to such owner or operator until payment has been made for such damages.  The amount of such damages may be recovered in an action for damages brought by the county or state agency having charge of said highway. The issuance of any special permit shall not be considered a warranty of any bridge or highway to support the permitted load.

Laws 1961, p. 417, § 14114.

§47-14-115.  Repealed by Laws 1972, c. 56, § 2, emerg. eff. March 20, 1972.

§47-14-116.  Permit fees - Escrow account system - Applications - Emergencies - Provisional permits - Violations - Disposition and allocation of proceeds.

A.  The Commissioner of Public Safety shall charge a minimum permit fee of Twenty Dollars ($20.00) for any permit issued pursuant to the provisions of Section 14101 et seq. of this title.  In addition to the permit fee, the Commissioner shall charge a fee of Five Dollars ($5.00) for each thousand pounds in excess of the legal load limit.  The Commissioner of Public Safety shall establish any necessary rules for collecting the fees.

B.  The Department of Public Safety is authorized to establish an escrow account system for the payment of permit fees.  Authorized motor carriers meeting established credit requirements may participate in the escrow account system for permits purchased from all size and weight permit offices in this state.  Carriers not choosing to participate in the escrow account system shall be required to make payment of the required fee or fees upon purchase of each permit as required by law.  All monies collected through the escrow account system shall be deposited to a special account of the Department of Public Safety and placed in the custody of the State Treasurer.  Proceeds from permits purchased using the escrow account system shall be distributed as provided for in subsection G of this section.  However, fees collected through such accounts for the electronic transmission, transfer or delivery of permits, as provided for in Section 14-118 of this title, shall be credited to the Department of Public Safety Revolving Fund.

C.  1.  Application for permits shall be made a reasonable time in advance of the expected time of movement of such vehicles.  For emergencies affecting the health or safety of persons or a community, permits may be issued for immediate movement.

2.  Size and weight permit offices in all districts where applicable shall issue permits to authorize carriers by telephone during weekdays.

3.  The Commissioner of Public Safety shall develop a system for provisional permits for authorized carriers which may be used in lieu of a regular permit for the movement of oversize and overweight loads when issued an authorization number by the Department of Public Safety.  Such provisional permits shall include date of movement, general load description, estimated weight, oversize notation, route of travel, truck or trucktractor license number, and permit authorization number.

D.  No overweight permit shall be valid until all license taxes due the State of Oklahoma have been paid.

E.  No permit violation shall be deemed to have occurred when an oversize or overweight movement is made pursuant to a permit whose stated weight or size exceeds the actual load.

F.  The first deliverer of motor vehicles designated truck carriers or well service carriers manufactured in Oklahoma shall not be required to purchase an overweight permit when being delivered to the first purchaser.

G.  The proceeds from permit fees shall be deposited in the General Revenue Fund in the State Treasury.  However, the proceeds from overweight permit fees shall be apportioned as provided in Section 1104 of this title.

Added by Laws 1961, p. 418, § 14-116, eff. Sept. 1, 1961.  Amended by Laws 1965, c. 364, § 5, emerg. eff. July 1, 1965; Laws 1967, c. 369, § 2, emerg. eff. May 22, 1967; Laws 1969, c. 171, § 1, eff. July 1, 1969; Laws 1970, c. 315, § 1, emerg. eff. April 27, 1970; Laws 1971, c. 75, § 1, emerg. eff. April 13, 1971; Laws 1972, c. 230, § 1, emerg. eff. April 7, 1972; Laws 1974, c. 292, § 1, emerg. eff. May 29, 1974; Laws 1975, c. 308, § 1, emerg. eff. June 7, 1975; Laws 1976, c. 241, § 10, emerg. eff. June 15, 1976; Laws 1977, c. 248, § 13, emerg. eff. June 15, 1977; Laws 1978, c. 270, § 9, emerg. eff. May 10, 1978; Laws 1979, c. 243, § 12, emerg. eff. June 1, 1979; Laws 1980, c. 343, § 10, emerg. eff. June 25, 1980; Laws 1981, c. 264, § 11, emerg. eff. June 25, 1981; Laws 1982, c. 352, § 15, operative July 1, 1982; Laws 1983, c. 286, § 26, operative July 1, 1983; Laws 1984, c. 160, § 1, eff. Nov. 1, 1984; Laws 1985, c. 179, § 63, operative July 1, 1985; Laws 1985, c. 305, § 11, emerg. eff. July 24, 1985; Laws 1986, c. 279, § 23, operative July 1, 1986; Laws 1987, c. 5, § 159, emerg. eff. March 11, 1987; Laws 1993, c. 243, § 54, eff. Sept. 1, 1993; Laws 1994, c. 391, § 1, eff. Jan. 1, 1995; Laws 1995, c. 308, § 1, eff. July 1, 1996; Laws 2002, c. 397, § 25, eff. Nov. 1, 2002.

§4714116a.  Transportation of manufactured home without permit  Penalties.

Any person, firm, or corporation who moves or transports any load or manufactured home without a permit issued by the Department of Public Safety as required by the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished as follows:

1.  For the first such violation, by a fine of Five Hundred Dollars ($500.00);

2.  For the second such violation, by a fine of One Thousand Dollars ($1,000.00); and

3.  For the third and subsequent violations, by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00).

The permit shall be carried by the operator of the vehicle moving or transporting the load or manufactured home and shall be available for inspection by any law enforcement officer.  If said operator is found not to possess a permit, the load or manufactured home shall not continue to be moved or transported.  Thereafter, the load or manufactured home shall not be moved or transported further except by the operator of a vehicle moving or transporting the load or manufactured home who is in possession of a permit authorizing the movement of the load or manufactured home.

Added by Laws 1985, c. 238, § 6, emerg. eff. July 8, 1985.  Amended by Laws 2004, c. 390, § 11, eff. July 1, 2004.

§47-14-117.  Repealed by Laws 1984, c. 49, § 4, operative July 1, 1984.

§47-14-118.  Motor carriers - Scope of activities - Movement of oversize and overweight vehicles - Permits - Saddle mounts - Exemptions - Driveaway permits.

A.  1.  Pursuant to such rules as may be prescribed by Oklahoma agencies of jurisdiction, Oklahoma motor carriers may engage in any activity in which carriers subject to the jurisdiction of the federal government may be authorized by federal legislation to engage.  Provided further, the Transportation Commission shall formulate, for the State Trunk Highway System, including the National System of Interstate and Defense Highways, and for all other highways or portions thereof, rules governing the movement of vehicles or loads which exceed the size or weight limitations specified by the provisions of this chapter.

2.  Such rules shall be the basis for the development of a system by the Commissioner of Public Safety for the issuance of permits for the movement of oversize or overweight vehicles or loads.  Such system shall include, but not be limited to, provisions for duration, seasonal factors, hours of the day or days when valid, special requirements as to flags, flagmen and warning or safety devices, and other such items as may be consistent with the intent of this section.  The permit system shall include provisions for the collection of permit fees as well as for the issuance of the permits by telephone, electronic transfer or such other methods of issuance as may be deemed feasible.

3.  The Department of Public Safety is authorized to charge a fee of Two Dollars ($2.00) for each permit requested to be issued by facsimile machine or by any other means of electronic transmission, transfer or delivery.  The fee shall be in addition to any other fee or fees assessed for the permit.  The fee shall be deposited in the State Treasury to the credit of the Department of Public Safety Revolving Fund and the monies shall be expended by the Department solely for the purposes provided for in this chapter.

4.  It is the purpose of this section to permit the movement of necessary overweight and oversize vehicles or loads consistent with the following obligations:

a. protection of the motoring public from potential traffic hazards,

b. protection of highway surfaces, structures, and private property, and

c. provision for normal flow of traffic with a minimum of interference.

B.  The Transportation Commission shall prepare and publish a map of the State of Oklahoma showing by appropriate symbols the various highway structures and bridges in terms of maximum size and weight restrictions.  This map shall be titled "Oklahoma Load Limit Map" and shall be revised periodically to maintain a reasonably current status and in no event shall a period of two (2) years lapse between revisions and publication of same.  Provided, further, the Secretary of the Department of Transportation shall prepare and publish a map of the State of Oklahoma showing the advantages of this state as a marketing, warehousing and distribution network center for motor transportation sensitive industries.

C.  The Commissioner of Public Safety, or an authorized representative, shall have the authority, within the limitations formulated under provisions of this chapter, to issue, withhold or revoke special permits for the operation of vehicles or combinations of vehicles or loads which exceed the size or weight limitations of this chapter.  Every such permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any law enforcement officer or authorized agent of any authority granting such permit, and no person shall violate any of the terms or conditions of such special permit.

D.  It shall be permissible in the transportation of empty trucks on any road or highway to tow by use of saddle mounts, i.e., mounting the front wheels of one vehicle on the bed of another leaving the rear wheels only of such towed vehicle in contact with the roadway.  One or more vehicles may be full mounted on the towing or towed vehicles engaged in any driveaway or towaway operation.  No more than three saddle mounts may be permitted in such combinations.  The towed vehicles shall be securely fastened and operated under the applicable safety requirements of the United States Department of Transportation and such combinations shall not exceed an overall length of seventy-five (75) feet.

E.  The Commissioner of Public Safety, upon application of any person engaged in the transportation of forest products in the raw state, which is defined to be tree-length logs moving from the forest directly to the mill, or upon application of any person engaged in the transportation of overwidth or overheight equipment used in soil conservation work, or upon application of any person engaged in the hauling for hire or for resale, of round baled hay with a total outside width of eleven (11) feet or less, shall issue an annual permit, upon payment of a fee of Twenty-five Dollars ($25.00) each year, authorizing the operation by such persons of such motor vehicle load lengths and widths upon the highways of this state except on the National System of Interstate and Defense Highways.  Provided, however, the restriction on use of the National System of Interstate and Defense Highways shall not be applicable to persons engaged in the hauling of round baled hay with a total outside width of eleven (11) feet or less.

F.  Farm equipment including, but not limited to, implements of husbandry as defined in Section 1-125 of this title shall be exempted from the requirement for special permits due to size.  Such equipment may move on any highway, except those highways which are part of the National System of Interstate and Defense Highways, during the hours of darkness and shall be subject to the requirements as provided in Section 12-215 of this title.  In addition to those requirements, tractors pulling machinery over thirteen (13) feet wide must have two amber flashing warning lamps symmetrically mounted, laterally and widely spaced as practicable, visible from both front and rear, mounted at least thirty-nine (39) inches high.

G.  Any rubber-tired road construction vehicle including rubber-tired truck cranes and special mobilized machinery either self-propelled or drawn carrying no load other than its own weight, but which is overweight by any provisions of this chapter, shall be authorized to move on the highways of the State of Oklahoma.  Movement of such vehicles shall be authorized on the Federal Interstate System of Highways only by special permit secured from the Commissioner of Public Safety or an authorized representative upon determination that the objectives of this section will be served by such a permit and that federal weight restrictions will not be violated.  The special permit shall be:

1.  A single-trip permit issued under the provisions of this section and Section 14-116 of this title; or

2.  A special annual overweight permit which shall be issued for one calendar year period upon payment of a fee of Sixty Dollars ($60.00).

The weight of any such vehicle shall not exceed six hundred fifty (650) pounds multiplied by the nominal width of the tire.  The vehicle shall be required to carry the safety equipment adjudged necessary for the health and welfare of the driving public.  If any oversized vehicle does not come under the other limitations of the present laws, it shall be deemed that the same shall travel only between the hours of sunrise and sunset.  The vehicle, being overweight but of legal dimension, shall be allowed continuous travel.  The vehicles, except special mobilized machinery, shall be exempt from the laws of this state relating to motor vehicle registration, licensing or other fees or taxes in lieu of ad valorem taxes.

H.  1.  When such machinery has a width greater than eight and one-half (8 1/2) feet, or a length, exclusive of load, of forty-five (45) feet, or a height in excess of thirteen and one-half (13 1/2) feet, then the permit may restrict movement to a fifty-mile radius from an established operating base, and may designate highways to be traveled, hours of travel and when flagmen may be required to precede or follow the equipment.

2.  Possession of a permit shall in no way be construed as exempting such equipment from the authority of the Director of the Department of Transportation to restrict use of particular highways, nor shall it exempt owners or operators of such equipment from the responsibility for damage to highways caused by movement of the equipment.  Nothing in this subsection shall apply to machinery used in highway construction or road material production.

3.  Upon the issuance of a special mobilized machinery driveaway permit as provided in this subsection, special mobilized machinery manufactured in Oklahoma shall be permitted to move upon the highways of this state from the place of manufacture to the state line for delivery and exclusive use outside the state, and may be temporarily returned to Oklahoma for modification and repair, with subsequent movement back out of the state.  Special driveaway permits for such movements shall be issued by the Commissioner of Public Safety, who may act through designated agents, upon the payment of a fee in the amount of Fifteen Dollars ($15.00) for each movement.

4.  The size of the special mobilized machinery shall not be such as to create a safety hazard in the judgment of the Commissioner of Public Safety.  Permits for such special mobilized machinery shall specify a maximum permissible road speed of the lesser of fifty (50) miles per hour or the posted speed limit, designate safety equipment to be carried and may exclude use of highways of the interstate system.

5.  When such equipment has a width greater than eight and one-half (8 1/2) feet, or a length exclusive of load of forty-five (45) feet, or a height in excess of thirteen and one-half (13 1/2) feet, the permit may designate highways to be traveled, hours of travel and when flagmen may be required to precede or follow the equipment.

6.  Possession of a special driveaway permit shall in no way be construed as exempting such equipment from the authority of the Director of the Department of Transportation to restrict use of particular highways, nor shall it exempt the owners or operators of such equipment from the responsibility for damage to highways caused by the movement of such equipment.

Added by Laws 1972, c. 56, § 1, emerg. eff. March 20, 1972.  Amended by Laws 1977, c. 55, § 5, emerg. eff. May 16, 1977; Laws 1980, c. 125, § 2, emerg. eff. April 16, 1980; Laws 1980, c. 265, § 2, emerg. eff. June 9, 1980; Laws 1985, c. 290, § 3, operative July 1, 1985; Laws 1987, c. 232, § 1, emerg. eff. July 5, 1987; Laws 1991, c. 156, § 3, emerg. eff. May 6, 1991; Laws 1993, c. 252, § 3, emerg. eff. May 26, 1993; Laws 1995, c. 308, § 2, eff. July 1, 1996; Laws 1996, c. 220, § 1, emerg. eff. May 23, 1996; Laws 1998, c. 125, § 4, eff. Nov. 1, 1998; Laws 2000, c. 189, § 6, eff. July 1, 2000; Laws 2001, c. 309, § 5, eff. Nov. 1, 2001; Laws 2002, c. 397, § 26, eff. Nov. 1, 2002.

NOTE:  Laws 1980, c. 127, § 1 repealed by Laws 1980, c. 265, § 3, emerg. eff. June 9, 1980.

§47-14-118.1.  Multi-state oversize and overweight permits.

The Department of Transportation is authorized to enter into agreements with governmental entities outside this state for the issuance of regional and national oversize and overweight permits for single-trip nondivisible loads.  The Commissioner of Public Safety shall adopt rules necessary to implement the agreements and shall issue multi-state permits for single-trip nondivisible loads in accordance with the terms of the agreements and shall receive and remit permit fees from a Department of Public Safety special account in accordance with the agreements and state law.

Added by Laws 1995, c. 122, § 1, eff. July 1, 1995.  Amended by Laws 1996, c. 324, § 5.

§47-14-119.  Load capacity violations - Penalties.

Any common, contract, or private motor carrier or any shipper, firm, corporation, or other person who willfully or knowingly transports a load having a capacity greater than the axle or gross weights authorized by statute or by special permit pursuant to the provisions of Sections 14-116 and 14-118 of this title, or who loads or causes or requires a vehicle to be loaded to said capacity, upon conviction, is guilty of a misdemeanor and shall be subject to the penalties and fines provided for in Section 172 of Title 47 of the Oklahoma Statutes or to a fine in the amount provided for in Sections 1115.2 and 1115.3 of Title 22 of the Oklahoma Statutes.

Added by Laws 1984, c. 49, § 1, operative July 1, 1984.  Amended by Laws 1995, c. 27, § 4, eff. July 1, 1995.

§47-14-120.  Movement of certain manufactured items - Limitations - Permits - Fees - Escorts.

A.  Manufactured items, with the exception of manufactured homes as defined in Section 1102 of this title and industrialized housing as defined in subsection B of Section 14-103A of this title, exceeding sixteen (16) feet but not exceeding twenty-three (23) feet in width traveling:

1.  From a point of manufacture in the State of Oklahoma to a point of delivery in the State of Oklahoma or to a point of delivery in another state; or

2.  From a point of manufacture outside the State of Oklahoma to a point of delivery in the State of Oklahoma or to a point of delivery in another state shall be permitted, upon receipt of a special movement permit issued under the provisions of subsection B of this section, to travel on any state or U.S. highway in Oklahoma.  Provided, however, the Commissioner of Public Safety is authorized to allow such items in excess of twenty-three (23) feet in width to travel on such highway if it is in the best interest of the state and a special moving permit has been issued.  Provided, further, that no such load in excess of the limitations set forth in the applicable United States Code shall be permitted to travel upon any portion of the National System of Interstate and Defense Highways.

B.  Every person desiring to transport manufactured items pursuant to the provisions of this section shall apply to the Department of Public Safety for a special movement permit on an application form prescribed by the Department.  Upon approval of the application by the Department, a special movement permit shall be issued for a fee of Two Hundred Fifty Dollars ($250.00).  All monies received from such special movement permit fees shall be deposited in the State Treasury to the credit of the General Revenue Fund.  A permit issued pursuant to the provisions of this subsection shall expire upon the completion of one trip specified in subsection A of this section.  The special movement permit, and fee related thereto, shall be in addition to the permit and fees required by Section 14-116 of this title.

C.  Highway escorts shall be required for transportation of items pursuant to the provisions of this section according to rules and regulations prescribed by the Department of Public Safety.

Added by Laws 1971, c. 129, § 3, eff. May 5, 1971.  Amended by Laws 1972, c. 156, § 1, eff. April 7, 1972; Laws 1984, c. 160, § 2, eff. Nov. 1, 1984.  Renumbered from § 116.21 of this title by Laws 1984, c. 160, § 3, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 5, § 160, emerg. eff. March 11, 1987; Laws 1987, c. 91, § 1, eff. Nov. 1, 1987; Laws 1995, c. 27, § 5, eff. July 1, 1995.

§47-14-120.1.  Vehicles 12 or more feet wide to be escorted.

A.  Any vehicle or combination of vehicles with an outside width of twelve (12) feet or more operating on highways in the state, including the National System of Interstate and Defense Highways, shall, in addition to being in compliance with provisions of Section 14-101 et seq. of this title, be accompanied by an escort vehicle or vehicles, as prescribed by the Department of Public Safety.

B.  No person shall operate an escort vehicle for hire, as required by this section, unless the person has been certified by the Department of Public Safety as an escort vehicle operator.

C.  Any person not required to be certified by the Department of Public Safety as an escort vehicle operator may tow a trailer when escorting a manufactured home.  Such trailer shall not exceed eight and one-half (8 1/2) feet in width and twenty (20) feet in length with siding not to exceed four (4) feet in height measured from the bed of the trailer.

The trailer may only be used to transport supplies and equipment necessary to carry out the mission of escort vehicle operators.

D.  The Commissioner of Public Safety shall promulgate rules for the certification of operators of escort vehicles and the use of escort vehicles, as required by this section.

E.  The Commissioner of Public Safety is hereby authorized to enter into reciprocal compacts and agreements with other states for the purpose of recognizing escort vehicle operator certifications issued by those states.

Added by Laws 1998, c. 423, § 2.  Amended by Laws 2001, c. 130, § 1, emerg. eff. April 24, 2001.

§47-14-120.2.  Law enforcement escort - Transport of oversized load or hazardous shipment by road or rail - Fees.

A.  Every person required by the Oklahoma Department of Transportation, the Oklahoma Transportation Authority, or any federal agency or commission to have a law enforcement escort provided by the Oklahoma Highway Patrol Division of the Department of Public Safety for the transport of any oversized load or hazardous shipment by road or rail shall pay to the Department of Public Safety a fee covering the full cost to administer, plan, and carry out the escort within this state.

B.  If the Highway Patrol provides an escort to accompany the transport of an oversized load or hazardous shipment by road or rail at the request of any person that is not required to have a law enforcement escort pursuant to subsection A of this section, then the requestor shall pay to the Department of Public Safety a fee covering the full cost to administer, plan, and carry out the escort within this state.

C.  The Department of Public Safety shall adopt a schedule of fees necessary to implement this section.

D.  All fees collected by the Department pursuant to this section shall be deposited to the credit of the Department of Public Safety Revolving Fund.

Added by Laws 2004, c. 390, § 12, eff. July 1, 2004.

§4714121.  Special combination vehicles  Permits.

A.  No person shall operate a special combination vehicle within this state without a special combination vehicle permit for the vehicle issued by the Department of Public Safety.  Such permit may be issued for operation upon Federal Aid Interstate Highways or fourlane divided Federal Aid Primary Highways and for access or egress between points of origin or destination.

B.  The Commissioner of Public Safety shall promulgate rules for the issuance of special combination vehicle permits and shall collect an annual fee of One Hundred Twenty Dollars ($120.00) for each such permit issued.  Fees collected pursuant to this section shall be remitted to the State Treasurer to be credited to the General Revenue Fund in the State Treasury.

C.  For the purposes of this section, a special combination vehicle shall consist of a trucktractor semitrailer combination towing two complete trailers or semitrailers.  No semitrailer or trailer used in such a combination shall have a length greater than twentynine (29) feet nor shall a special combination vehicle exceed the weight limitations imposed by Sections 14109 and 14116 of this title.

Added by Laws 1986, c. 37, § 1, eff. Sept. 1, 1986. Amended by Laws 1987, c. 5, § 161, emerg. eff. March 11, 1987.

§4715101.  Provisions uniform throughout state.

The provisions of Chapters 10, 11, 12, 13 and 14 of this act shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein and no local authority shall enact or enforce any ordinance, rule or regulation in conflict with the provisions of such chapters unless expressly authorized herein. Local authorities may, however, adopt additional traffic regulations which are not in conflict with the provisions of such chapters.

Laws 1961, p. 418, § 15101.

§47-15-101.1.  Jurisdiction of cities and towns to regulate traffic on boundary lines.

Any city or town may promulgate, adopt and enforce ordinances governing and regulating the operation of motor vehicles and other traffic upon roads, streets and highways that form the boundary line of such city or town, subject to the provisions of Section 15-101 et seq. of this title.

Added by Laws 1988, c. 124, § 2, emerg. eff. April 8, 1988.  Amended by Laws 1996, c. 142, § 1, eff. Nov. 1, 1996; Laws 1997, c. 346, § 1, eff. Nov. 1, 1997.  Renumbered from § 108.1 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§4715102.  Powers of local authorities.

(a) The provisions of this act shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:

1.  Regulating the standing or parking of vehicles;

2.  Regulating traffic by means of police officers or trafficcontrol signals;

3.  Regulating or prohibiting processions or assemblages on the highways;

4.  Designating particular highways as oneway highways and requiring that all vehicles thereon be moved in one specific direction;

5.  Regulating the speed of vehicles in public parks;

6.  Designating any highway as a through highway and requiring that all vehicles stop before entering or crossing the same or designating any intersection as a stop intersection or a yield intersection and requiring all vehicles to stop or yield at one or more entrances to such intersection;

7.  Restricting the use of highways as authorized in Section 14112 of this act;

8.  Regulating the operating of bicycles and requiring the registration and licensing of same, including the requirement of a registration fee;

9.  Regulating or prohibiting the turning of vehicles or specified types of vehicles at intersections;

10.  Altering the speed limits as authorized herein;

11.  Adopting such other traffic regulations as are specifically authorized by this act.

(b) No local authority shall erect or maintain any stop sign or trafficcontrol signal at any location so as to require the traffic on any state or federal highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the Department of Highways.

(c) No ordinance or regulation enacted under subdivisions 4., 5., 6., 7.  or 10. of paragraph (a) of this section shall be effective until signs giving notice of such local traffic regulations are posted upon or at the entrances to the highway or part thereof affected as may be most appropriate.

Laws 1961, p. 419, § 15102.

§47-15-102.1.  Cellular phone usage - State preemption of orders, ordinances or regulations.

A.  The State Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way inattentive driving and cellular phone usage in automobiles to the complete exclusion of any order, ordinance or regulation by any municipality or other political subdivision of this state.  Any existing or future orders, ordinances, or regulations in this field, except as provided for in subsection B of this section, are null and void.

B.  Nothing contained in this section shall prohibit any order, ordinance or regulation of any municipality from enacting and enforcing laws prohibiting and penalizing conduct prohibited under provisions of this act, but the provisions of such order, ordinance or regulation by a municipality shall not be more stringent than those of this act.

Added by Laws 2001, c. 153, § 1.  Renumbered from § 11-901a of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§4715103.  Rights of owners of real property.

Nothing in this act shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this act, or otherwise regulating such use as may seem best to such owner.

Laws 1961, p. 419, § 15103.

§4715104.  State highway commission to adopt sign manual.

The State Highway Commission shall adopt a manual and specifications for a uniform system of trafficcontrol devices for use upon streets and highways within this state.  Such uniform system shall correlate with and, so far as possible, conform to the system then current as approved by the American Association of State Highway Officials, and the manual so adopted may be amended or revised from time to time as the Commission may deem necessary.  The manual so adopted and any amendments or revisions thereof shall be published by the State Highway Commission and one copy thereof shall be distributed free of charge to the local governing bodies of counties and incorporated cities and towns.

Laws 1961, p. 419, § 15104.

§4715105.  Department of highways to sign all state and federal highways.

(a) The Department of Highways shall place and maintain such trafficcontrol devices, conforming to its manual and specifications, upon all state and federal highways as it shall deem necessary to indicate and to carry out the provisions of this act or to regulate, warn or guide traffic.

(b) No local authority shall place or maintain any trafficcontrol device upon any highway under the jurisdiction of the Department of Highways except by the latter's permission.

Laws 1961 P. 419, Sec. 15105.

§4715106.  Local trafficcontrol devices.

(a) Local authorities in their respective jurisdictions shall place and maintain such trafficcontrol devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this act or local traffic ordinances or to regulate, warn or guide traffic.  All such trafficcontrol devices hereafter erected shall conform to the state manual and specifications.

(b) Local authorities in exercising those functions referred to in the preceding paragraph with regard to streets and highways which are a continuation of state or federal numbered highways shall be subject to the direction and control of the State Highway Commission.

Laws 1961, p. 420, § 15106.

§4715107.  Authority to require pedestrian obedience to trafficcontrol signs.

Local authorities are hereby empowered by ordinance to require that pedestrians shall strictly comply with the directions of any official trafficcontrol signal and may by ordinance prohibit pedestrians from crossing any roadway in a business district or any designated highways except in a crosswalk.

Laws 1961, p. 420, § 15107.

§4715108.  Authority to designate through highways and "stop" and "yield" intersections.

The Department of Highways with reference to state and federal highways and local authorities with reference to other highways under their jurisdiction may designate through highways and erect stop or yield signs at specified entrances thereto, or may designate any intersection as a stop intersection or as a yield intersection and erect stop signs or yield signs at one or more entrances to such intersection.

Laws 1961, p. 420, § 15108.

§4715109.  Regulations relative to school buses.

A.  The State Board of Education in accordance with the Federal Motor Vehicle Safety Standards, 49 C.F.R., Part 571, shall adopt and enforce regulations not inconsistent with this act to govern the design and operation of all school buses used for the transportation of school children when owned and operated by any school district or privately owned and operated under contract with any school district in this state, and such regulations shall by reference be made a part of any such contract with a school district.  Every school district, its officers and employees, and every person employed under contract by a school district shall be subject to said regulations.

B.  Any officer or employee of any school district who violates any of said regulations or fails to include obligation to comply with said regulations in any contract executed by him on behalf of a school district shall be guilty of misconduct and subject to removal from office or employment.  Any person operating a school bus under contract with a school district who fails to comply with any of said regulations shall be guilty of a breach of contract and such contract shall be canceled after notice and hearing by the responsible officers of such school district.

Added by Laws 1961, p. 420, § 15109, eff. Sept. 1, 1961.  Amended by Laws 2002, c. 397, § 27, eff. Nov. 1, 2002.

§4715110.  Model Traffic Ordinance  Authorization to adopt.

Insofar as it is consistent with state law, all cities and towns may adopt and maintain the "Model Traffic Ordinance" of the National Committee on Uniform Traffic Laws and Ordinances.

Laws 1967, c. 120, § 1, emerg. eff. April 25, 1967.

§47-15-111.  Special parking privileges for physically disabled persons.

A.  Municipalities and political subdivisions of the state with authority to regulate the standing or parking of vehicles may extend special parking privileges to a physically disabled person who displays on a motor vehicle operated by or under the direction and for the use of the physically disabled person:

1.  A placard indicating physical disability, issued pursuant to the provisions of Section 15-112 of this title; or

2.  A physical disability license plate or disabled veterans license plate with the international accessibility symbol, issued pursuant to the provisions of Section 1136 of this title.

B.  No such special parking privilege, however, shall excuse the violation of any state statute, nor shall any such privilege be applicable where the standing or parking would create a dangerous situation or impede the normal flow of traffic.  Nothing in this section shall be construed as requiring the creation of additional parking spaces.

Added by Laws 1971, c. 220, § 1.  Amended by Laws 1995, c. 133, § 2, emerg. eff. April 27, 1995; Laws 1996, c. 129, § 1, eff. Nov. 1, 1996; Laws 1999, c. 276, § 2, eff. Nov. 1, 1999; Laws 2004, c. 178, § 1, eff. Nov. 1, 2004.

§47-15-112.  Physical disability temporary placard - Definitions.

A.  As used in this section:

1.  "Physician" means any person holding a valid license to practice medicine and surgery, osteopathic medicine, chiropractic, podiatric medicine, or optometry, pursuant to the state licensing provisions of Title 59 of the Oklahoma Statutes;

2.  "Physician assistant" means any person holding a valid license as a physician assistant, pursuant to the state licensing provisions of the Physician Assistant Act;

3.  "Advanced registered nurse practitioner" means any person who holds a current license as a registered nurse and a current certificate of recognition for practice as an Advanced Registered Nurse Practitioner as set forth in the Oklahoma Nursing Practice Act pursuant to the state licensing provisions contained in paragraph 5 of Section 567.3a of Title 59 of the Oklahoma Statutes; and

4.  "Physical disability" means an illness, disease, injury or condition by reason of which a person:

a. cannot walk two hundred (200) feet without stopping to rest,

b. cannot walk without the use of or assistance from a brace, cane, crutch, another person, prosthetic device, wheelchair or other assistance device,

c. is restricted to such an extent that the person's forced (respiratory) expiratory volume for one (1) second, when measured by spirometry, is less than one (1) liter, or the arterial oxygen tension is less than sixty (60) mm/hg on room air at rest,

d. must use portable oxygen,

e. has functional limitations which are classified in severity as Class III or Class IV according to standards set by the American Heart Association,

f. is severely limited in the person's ability to walk due to an arthritic, neurological or orthopedic condition,

g. is certified legally blind, or

h. is missing one or more limbs.

B.  1.  The Department of Public Safety shall issue a detachable placard indicating physical disability to any person who submits an application on a form furnished by the Department and certified by a physician, physician assistant, or advanced registered nurse practitioner attesting that the applicant has a physical disability.  The attestation of the physician, physician assistant, or advanced registered nurse practitioner shall denote "temporary" as the type of placard requested and shall indicate an expiration date which the physician, physician assistant, or advanced registered nurse practitioner estimates to be the date of termination of such physical disability; however, if the physician, physician assistant, or advanced registered nurse practitioner certifies that the physical disability is permanent, the physician, physician assistant, or advanced registered nurse practitioner shall denote "five-year" as the type of placard requested.

2.  The person to whom such placard is issued shall be entitled to the special parking privileges provided for in Section 15-111 of this title; provided, however, the placard is properly displayed on the parked vehicle.

C.  Any placard issued by the Department of Public Safety shall remain valid until:

1.  The placard expires;

2.  The person to whom the placard was issued requests a replacement placard; or

3.  The placard is no longer needed by the person to whom the placard was issued for the disability for which the placard was originally issued, whereupon such placard shall be returned to the Department.

D.  1.  A five-year placard shall expire five (5) years from the last day of the month in which the placard was issued.  Upon the expiration of a five-year placard, the person to whom such placard was issued may obtain a subsequent placard by reapplying to the Department, in the same manner as provided in subsection B of this section.

2.  A temporary placard shall indicate the expiration date which the physician, physician assistant, or advanced registered nurse practitioner certifying the physical disability estimates to be the date of termination of such physical disability, which shall not be later than six (6) months from the date of issuance and upon which date such placard shall expire and shall be returned to the Department; provided, however, nothing in this paragraph shall be construed to prevent the holder from applying for another placard, as provided for in this section.

3.  In the event that a placard is lost or destroyed, the person to whom such placard was issued may apply in writing to the Department for a replacement placard, which the Department shall issue with the same expiration date as the original placard.

4.  On and after January 1, 1998, all placards issued prior to October 31, 1990, shall expire on the last day of the month in which the placard was issued, and the person to whom such placard was issued may follow the procedure provided for in subsection B of this section to obtain a second or subsequent placard.

5.  On and after January 1, 2000, all placards issued between November 1, 1990, and June 30, 1995, shall expire on the last day of the birth month of the person to whom the placard was issued, and the person to whom such placard was issued may follow the procedure provided for in subsection B of this section to obtain a second or subsequent placard.

E.  A physician, physician assistant, or advanced registered nurse practitioner may sign an application certifying that a person has a physical disability, as provided in subsection B of this section, only if care and treatment of the illness, disease, injury or condition causing the physical disability of such person falls within the authorized scope of practice of the physician or physician assistant, or advanced registered nurse practitioner.

F.  The Department shall recognize handicap and disability stickers issued by the Department of Veterans Affairs and federal military bases in the same manner as the placard issued by the Department as provided for in this section.  For purposes of this section and other sections of law relating to the physical disability placard, the term "physical disability placard" shall include those handicap and disability stickers issued by the Department of Veterans Affairs and federal military bases.

G.  The Department shall have the power to formulate, adopt and promulgate rules as may be necessary to implement and administer the provisions of this section, including, but not limited to, prescribing the manner in which the placard is to be displayed on a motor vehicle.

H.  The Commissioner of Public Safety is hereby authorized to enter into reciprocity agreements with other states for the purpose of recognizing parking placards or license plates indicating physical disability issued by those states.

I.  The Department shall charge and the applicant shall pay to the Department a fee of One Dollar ($1.00) for each placard issued.  The fee shall be deposited in the Department of Public Safety Revolving Fund.

Added by Laws 1971, c. 220, § 2.  Amended by Laws 1981, c. 264, § 16, emerg. eff. June 25, 1981; Laws 1982, c. 179, § 1, emerg. eff. April 16, 1982; Laws 1987, c. 11, § 1, emerg. eff. April 1, 1987; Laws 1987, c. 91, § 2, emerg. eff. May 15, 1987; Laws 1990, c. 287, § 1, eff. Sept. 1, 1990; Laws 1992, c. 103, § 1, eff. Sept. 1, 1992; Laws 1993, c. 123, § 1, eff. Sept. 1, 1993; Laws 1995, c. 133, § 3, emerg. eff. April 27, 1995; Laws 1995, c. 358, § 3, eff. July 1, 1995; Laws 1996, c. 129, § 2, eff. Nov. 1, 1996; Laws 1997, c. 94, § 1, eff. Nov. 1, 1997; Laws 1999, c. 276, § 3, eff. Nov. 1, 1999; Laws 2000, c. 189, § 7, eff. July 1, 2000; Laws 2001, c. 385, § 1, eff. Nov. 1, 2001; Laws 2002, c. 397, § 28, eff. Nov. 1, 2002; Laws 2004, c. 121, § 1, eff. July 1, 2004.

NOTE:  Laws 1995, c. 15, § 1 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.

§47-15-112.1.  Repealed by Laws 1995, c. 133, § 4, emerg. eff. April 27, 1995.  (Prior to repeal by Laws 1995, c. 133, this section had been amended in c. 15, Laws 1995.)

§47-15-113.  Penalties.

Any person who knowingly makes or procures the making of a false statement in an application submitted pursuant to Sections 15-111 through 15-113 of this title or any person who knowingly makes unauthorized use of an insignia issued pursuant to Sections 15-111 through 15-113 of this title is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than Five Hundred Dollars ($500.00).  This penalty shall be stated on all applications.

Added by Laws 1971, c. 220, § 3.  Amended by Laws 1999, c. 276, § 4, eff. Nov. 1, 1999.

§47-15-114.  Operation of motorized scooters - Ordinances or regulations.

Any municipal governing body or board of county commissioners may enact ordinances or regulations governing the operation of motorized scooters upon the roads, streets, alleys, bridges, sidewalks, or other places within its respective jurisdiction in the manner provided by and not inconsistent with, state law.

Added by Laws 2004, c. 521, § 19, eff. Nov. 1, 2004.

§4716101.  Parties to a crime.

(a) Classification of parties.  The parties to crimes are classified as: 1.  Principals, and 2.  Accessories.  (b) Principals defined. All persons concerned in the commission of crime, whether it be felony or misdemeanor, and whether they directly commit the act constituting the offense or aid and abet in its commission, though not present, are principals.  (c) Accessories defined.  All persons who, after the commission of any felony, conceal or aid the offender, with the knowledge that he has committed a felony, and with intent that he may avoid or escape from arrest, trial, conviction, or punishment, are accessories.  (d) No accessories to misdemeanor. There are no accessories.  (e) Punishment of accessories.  Except in cases where a different punishment is prescribed by law, an accessory to a felony is punishable by imprisonment in the State Penitentiary not exceeding five (5) years, or in a county jail not exceeding one (1) year, or by fine not exceeding Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

Laws 1961, p. 420, § 16101.

§4716102.  Offenses by persons owning or controlling vehicles.

It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of such vehicle upon a highway in any manner contrary to law.

Laws 1961, p. 420, § 16102.

§4716103.  Public officers and employees  Exceptions.

The provisions of Chapters 10, 11, 12, 13 and 14, applicable to drivers of vehicles upon the highways, shall apply to the drivers of all vehicles owned or operated by the United States, this state or any county, city, town, district or any other political subdivision of the state, subject to such specific exceptions as are set forth in this act.

Laws 1961, p. 421, § 16103.

§4716104.  Procedure upon arrest for felony.

Whenever a person is arrested for any violation of this act declared herein to be a felony, he shall be dealt with in like manner as upon arrest for the commission of any other felony.  For the purposes of this section any offense which may be punishable by imprisonment in a state penitentiary is a felony.

Laws 1961, p. 421, § 16104.

§47-16-105.  Repealed by Laws 1987, c. 226, § 11, operative July 1, 1987.

§47-16-106.  Repealed by Laws 1987, c. 226, § 11, operative July 1, 1987.

§47-16-107.  Repealed by Laws 1987, c. 226, § 11, operative July 1, 1987.

§4716108.  Misdemeanor violations  Procedure.

(a) Whenever a person is halted by a peace officer or highway patrolman for any violation of this title punishable as a misdemeanor, the officer shall proceed in accordance with the State and Municipal Traffic Bail Bond Procedure Act, Section 1115 et seq. of Title 22 of the Oklahoma Statutes.

(b) If the person charged with the violation is a minor, then the citing police officer shall ascertain from the minor the name and address of his parents or legal guardian, and said officer shall cause a copy of the "violation" to be mailed to the address of the parents or legal guardian, within three (3) days after the date of violation.

Amended by Laws 1987, c. 226, § 6, operative July 1, 1987.

§47-16-109.  Repealed by Laws 1987, c. 226, § 11, operative July 1, 1987.

§4716109.1.  Authority of officer at scene of accident.

Except for felonies, a police officer at the scene of a traffic accident may issue a written notice to appear to any driver of a vehicle involved in the accident when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense under the provisions of this title in connection with the accident.

In such cases the officer shall be endorsed as a witness and shall appear if said case is tried.

Added by Laws 1988, c. 124, § 1, emerg. eff. April 8, 1988.

§47-16-110.  Repealed by Laws 1987, c. 226, § 11, operative July 1, 1987.

§47-16-111.  Repealed by Laws 1987, c. 226, § 11, operative July 1, 1987.

§4716112.  Failure to obey notice to appear.

(a) It shall be unlawful for any person to violate his written promise to appear given to an officer upon the issuance of a notice to appear regardless of the disposition of the charge for which such notice to appear was originally issued.

(b) A written promise to appear in court may be complied with by an appearance by counsel.

Laws 1961, p. 422, § 16112.

§4716113.  Procedure prescribed herein not exclusive.

The foregoing provisions of this chapter shall govern all police officers in making arrests without a warrant for violations of any provisions of Chapters 10, 11, 12, 13 or 14, but the procedure prescribed herein shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade.

Laws 1961, p. 422, § 16113.

§4716114.  Arrest of traffic violators without warrant.

A police officer may, without a warrant, arrest a person for any moving traffic violation of which the arresting officer or another police officer in communication with the arresting officer has sensory or electronic perception including perception by radio, radar and reliable speedmeasuring devices.

Laws 1972, c. 92, § 1.

§47-17-101.  Penalties for misdemeanor - Plea of guilty by written statement - Acts not otherwise punishable by imprisonment.

A.  It is a misdemeanor for any person to violate any of the provisions of this title unless such violation is by this title or other law of this state declared to be a felony.

B.  1.  Every person convicted of a misdemeanor for a violation of any of the provisions of Sections 10-101 through 14-121 or Sections 16-101 through 16-114 of this title for which another penalty is not provided shall upon conviction thereof be punished by a fine of not less than Five Dollars ($5.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment for not more than ten (10) days; for a second such conviction within one (1) year after the first conviction by imprisonment for not more than twenty (20) days; upon a third or subsequent conviction within one (1) year after the first conviction by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

2.  Any person violating the provisions of Sections 10-101 through 14-121 or Sections 16-101 through 16-114 of this title, where a jail sentence is not mandatory may, in the discretion of the district attorney wherein the offense occurred, be permitted to enter a plea of guilty by written statement by the person charged to be presented to the court wherein the case is filed.  A remittance covering the fine and costs may be considered and received with the same force and effect as a written plea of guilty.

C.  Unless another penalty is in this title or by the laws of this state provided, every person convicted of a misdemeanor for the violation of any other provision of this title shall be punished by a fine of not less than Five Dollars ($5.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

D.  Provided, however, notwithstanding any provision of law to the contrary, any offense, including traffic offenses, in violation of any of the provisions of this title which is not otherwise punishable by a term of imprisonment or confinement shall be punishable by a term of imprisonment not to exceed one day in the discretion of the court, in addition to any fine prescribed by law.

E.  The conviction of any person, as prescribed in this section, when the offense occurred during a period when the driving privileges of the person were under suspension, revocation, cancellation, denial, or disqualification or the person had not been granted driving privileges by Oklahoma or any other state, shall result in the doubling of the appropriate fine, as provided for in subsections B and C of this section, and the doubling of all court costs and all fees collected by the court on behalf of any other entity.

F.  One-half (1/2) of any fine collected pursuant to the provisions of subsection E of this section, shall be deposited to the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes.

Added by Laws 1961, p. 422, § 17-101, eff. Sept. 1, 1961.  Amended by Laws 1963, c. 312, § 1, emerg. eff. June 19, 1963; Laws 1987, c. 226, § 7, operative July 1, 1987; Laws 2000, c. 285, § 4, eff. July 1, 2000; Laws 2001, c. 133, § 5, emerg. eff. April 24, 2001; Laws 2001, c. 435, § 11, eff. July 1, 2001; Laws 2004, c. 387, § 2, eff. Nov. 1, 2004.

§47-17-102.  Penalty for felony - Doubling of fine, costs, and fees.

A.  Any person who is convicted of a violation of any of the provisions of the Uniform Vehicle Code declared by the Code or by other laws of this state to constitute a felony shall be guilty of a felony and shall be punished by imprisonment for not less than one (1) year nor more than five (5) years, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

B.  The conviction of any person, as prescribed in this section, when the offense occurred during a period when the driving privileges of the person were under suspension, revocation, cancellation, denial, or disqualification or the person had not been granted driving privileges by Oklahoma or any other state, shall result in the doubling of the appropriate fine, as provided for in subsection A of this section, and the doubling of all court costs and all fees collected by the court on behalf of any other entity.

C.  One-half (1/2) of any fine collected pursuant to the provisions of subsection B of this section, shall be deposited to the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes.

Added by Laws 1961, p. 423, § 17-102, eff. Sept. 1, 1961.  Amended by Laws 1997, c. 133, § 484, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 350, eff. July 1, 1999; Laws 2004, c. 387, § 3, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 484 from July 1, 1998, to July 1, 1999.

§47-18-101.  Record of traffic cases - Report of convictions to Department.

A.  Every magistrate or judge of a court shall keep or cause to be kept a record of every traffic complaint, traffic citation, or other legal form of traffic charge deposited with or presented to the court or its traffic-violations bureau, and shall keep a record of every official action by the court or its traffic-violations bureau, including, but not limited to, a record of every conviction, forfeiture of bail, judgment of acquittal, and the amount of fine or forfeiture resulting from every traffic complaint, citation or other legal form of traffic charge deposited with or presented to the court or traffic-violations bureau.

B.  Within ten (10) days after:

1.  The conviction of any person holding a Class D driver license; or

2.  The conviction, as defined in subsection A of Section 6-205.2 of this title, of any person holding a Class A, B or C driver license; or

3.  The forfeiture of bail of a person;

upon a charge of violating any law regulating the operation of vehicles on highways every magistrate of the court or clerk of the court of record, in which the conviction was had or bail was forfeited, shall prepare and immediately forward to the Department of Public Safety an abstract of the record covering the case in which the person was convicted or forfeited bail, which shall be certified by the person required to prepare the abstract to be true and correct.

C.  A report shall not be made of any conviction:

1.  Involving the illegal parking or standing of a vehicle;

2.  Rendered by a nonlawyer judge, unless, within a period not to exceed the preceding reporting period for Mandatory Continuing Legal Education, the judge has completed courses held for municipal judges which have been approved by the Oklahoma Bar Association Mandatory Legal Education Commission for at least six (6) hours of continuing judicial education credit, and the Department of Public Safety receives verification of such attendance, from the judge.  In the case of attendance of a continuing judicial education course, verification may be made by a statement of attendance signed by the course registration personnel; or

3.  Involving a felony drug offense for which the offender is eligible for participation in an approved drug court program.  However, if the offender does not successfully complete the drug court program, the abstract of the record shall be forwarded as provided in subsection B of this section.

D.  The abstract shall be made upon a form furnished by the Department and shall include:

1.  The name, address, sex, and date of birth of the person charged;

2.  The traffic citation number;

3.  The driver license number, if any, of the person charged, and the state or jurisdiction from which the license is issued;

4.  The license plate number, make, and model of the vehicle involved;

5.  The nature and date of the offense, the date of hearing, the plea, the judgment, or, if bail was forfeited, the amount of the fine or forfeiture; and

6.  The name of the court and whether it is a municipal or district court.

E.  Every court of record shall also forward a like report to the Department upon the conviction of any person of manslaughter or other felony in the commission of which a vehicle was used.

F.  The failure, refusal or neglect of any judicial officer to comply with any of the requirements of this section shall constitute misconduct in office and shall be ground for removal.

Added by Laws 1961, p. 423, § 18-101, eff. Sept. 1, 1961.  Amended by Laws 1987, c. 233, § 1, eff. Nov. 1, 1987; Laws 1995, c. 23, § 14, eff. Nov. 1, 1995; Laws 1995, c. 316, § 1, eff. Nov. 1, 1995; Laws 1996, c. 245, § 2, eff. Nov. 1, 1996; Laws 1997, c. 201, § 3, eff. Nov. 1, 1997; Laws 2000, c. 159, § 2, emerg. eff. April 28, 2000; Laws 2002, c. 86, § 7, emerg. eff. April 17, 2002; Laws 2004, c. 173, § 7, eff. Nov. 1, 2004; Laws 2004, c. 390, § 13, eff. Sept. 1, 2005; Laws 2005, c. 103, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 31, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 190, § 12 repealed by Laws 2006, c. 16, § 32, emerg. eff. March 29, 2006.

§47-19-101.  Repealed by Laws 2000, c. 189, § 14, eff. July 1, 2000.

§47-19-201.  Renumbered as § 11-805.2 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47-19-211.  Renumbered as § 11-805.3 of this title by Laws 2003, c. 279, § 16, emerg. eff. May 26, 2003.

§4720101.  Uniformity of interpretation.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Laws 1961, p. 424, § 20101.

§4720102.  Effect of headings.

Chapter, article and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.

Laws 1961, p. 424, § 20102.

§4720103.  Short title.

This act may be cited as the Uniform Vehicle Code.

Laws 1961, p. 424, § 20103.

§47-20-104.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4720105.  Constitutionality.

The provisions of this act are severable and if any part or provision hereof shall be void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of the act.

Laws 1961, p. 424, § 20105.

§47-20-106.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§4720107.  Time of taking effect.

This act shall take effect from and after September 1, 1961.

Laws 1961, p. 425, § 20107.

§47-21-101.  Renumbered as § 2101 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-102.  Renumbered as § 2102 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-103.  Renumbered as § 2103 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-104.  Renumbered as § 2104 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-105.  Renumbered as § 2105 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-106.  Renumbered as § 2106 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-107.  Renumbered as § 2107 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-108.  Renumbered as § 2108 of Title 68 by Laws 1965, c. 215, § 3.

§47-21-109.  Renumbered as § 2109 of Title 68 by Laws 1965, c. 215, § 3.

§47-22.  Repealed by Laws 1985, c. 179, § 99, operative July 1, 1985.

§47-22.1.  Repealed by Laws 1985, c. 179, § 99, operative July 1, 1985.

§47-22.2.  Repealed by Laws 1979, c. 292, § 8, emerg. eff. July 5, 1979.

§47-22.5n.  Repealed by Laws 1985, c. 179, § 99, operative July 1, 1985.

§47-22.5s.  Renumbered as § 1133.2 of this title by Laws 2001, c. 309, § 8, eff. Nov. 1, 2001.

§4722.30n.  Annual financial statement  Proposed budget  Audits  Fiscal rules and regulations  Inventories  Holding property  Restrictions and requirements  Records.

A.  At the end of each fiscal year, all motor license agents shall forward a complete financial statement covering all expenses and disbursements out of all fees collected by such agents to the Oklahoma Tax Commission.  A copy of such financial statement shall be posted by the motor license agent in a conspicuous public place in the motor license agent's office.  Each such motor license agent shall submit a proposed budget to the Commission for its approval or disapproval.  The Commission shall audit such motor license agents at least once during each fiscal year and shall have the power to require any changes it deems necessary in the operation of those motor license agents.  The Commission shall issue such rules and regulations as it deems necessary for the proper control of all fiscal matters involving those motor license agents and shall print a detailed list of all allowable operating expenses and disbursements to be allowed such motor license agents.  Such list shall also include salaries allowable for employees and the maximum salary of the motor license agent as determined by this act; provided that, no person employed in the office of a motor license agent performing duties imposed by law upon such office shall receive a salary that exceeds sixty percent (60%) of the maximum annual compensation designated by law for the motor license agent provided, however, any such employee who has been so employed in excess of ten (10) years may be compensated by an additional five percent (5%) of such maximum annual compensation for each year in excess of ten (10) years employment not exceeding a total of twentyfive percent (25%).  The provisions of this section shall not apply to the Commission.  An audited statement and inventory shall be made by the State Auditor and Inspector at least once each fiscal year, and as of the end of the day before a newly appointed motor license agent assumes office.  Provided that such audits by the State Auditor and Inspector may be done jointly with the Commission's audit.

Any motor license agent whose budgeted compensation is the same as the maximum amount as provided for in this act shall hold all real and personal property leased or purchased from the operating expense budget of the agency in trust as the property of the agency for use in the operation of the agency and for no other purpose and, upon the resignation, removal or death of such agent, such property shall be transferred to the successor agent.  The Commission shall establish a beginning inventory and maintain records of all real and personal property leased or owned by each motor license agent and shall annually update its records as to any interest, whether partial or whole, held by the motor license agent in such real and personal property.  Upon the appointment of a successor agent, the Commission shall have the power to provide for the equitable settlement of any issue arising from any partial interests involved in such real and personal property.  Provided however, that the property may be transferred to the Commission to be held or used by the Commission until such time as a successor agent is appointed and qualified as provided in this act.

B.  The following restrictions and requirements shall apply to all motor license agents:

1.  All purchases in excess of Seven Hundred Fifty Dollars ($750.00) made by a motor license agent shall be subject to the Oklahoma Central Purchasing Act;

2.  No motor license agent shall enter into a lease or sublease, for use in a motor license agency or in the conduct of agency business for any furniture, equipment, machinery, vehicles or other items from any entity in which the agent or any person related to the agent within the third degree by consanguinity or affinity has a financial interest.  Such motor license agent may, however, locate or continue to locate a motor license agency in a building owned by said agent or by a person related to the agent within the third degree by consanguinity or affinity.  In such case, the Office of Public Affairs must appraise such office space to be leased and approve any leasing agreement; and

3.  Any and all records, files, books or otherwise of a motor license agent relating to the operation of the motor license agency shall be public record which shall be open to public inspection at reasonable times, regardless of their location.

Laws 1967, c. 396, § 5, emerg. eff. May 24, 1967; Laws 1977, c. 103, § 55, emerg. eff. May 30, 1977; Laws 1977, 1st Ex.Sess., c. 3, § 13, emerg. eff. June 21, 1977; Laws 1978, c. 209, § 24, eff. July 1, 1978; Laws 1980, c. 116, § 3, emerg. eff. April 14, 1980.

§4723.3a.  Report of stored vehicle of type subject to registration in certain cases  Noncompliance  Penalty.

Whenever a vehicle that is subject to registration in this state has been stored, parked or left in a garage, trailer park, or any type of storage or parking lot for a period of over thirty (30) days, the owner of the garage, trailer park or lot shall report the make, motor and serial number of the vehicle to the Department of Public Safety, provided that these provisions shall not apply where arrangements have been made for continuous storage or parking by the owner of the motor vehicle so parked or stored, and where the owner of said motor vehicle so parked or stored is personally known to the owner or operator of such garage, trailer park, storage or parking lot.  Any person who fails to submit the report required under this act at the end of thirty (30) days shall forfeit all claims for storage of such vehicle, and shall be subject to a fine of not to exceed Twentyfive Dollars ($25.00), and each day's failure to make such a report as required hereunder shall constitute a separate offense.

§47-24.4.  Repealed by Laws 1985, Chapter 179, § 99, operative July 1, 1985.

§4740101.  Accident report forms.

The Department shall prepare and supply to all police departments and all other appropriate agencies standard forms for accident reports calling for sufficiently detailed information to disclose the cause, the conditions then existing, the persons and vehicles involved and such other information as prescribed by the Commissioner.

Laws 1967, c. 139, § 1.

§47-40-102.  Traffic collision resulting in injury or death or property damage exceeding certain amount - Reports - Confidentiality - Allowing examination or reproduction for commercial solicitation prohibited.

A.  1.  Every law enforcement officer who, in the regular course of duty, investigates or receives a report of a traffic collision resulting in injury to or death of a person or total property damage to an apparent extent of Five Hundred Dollars ($500.00) or more shall prepare a written report of the collision on the standard collision report form supplied by the Department of Public Safety.  The reports shall be forwarded within thirty (30) days of the collision or, if the collision results in the death of any person, then within twenty (20) days of the death of the person, whichever time period is lesser, by the law enforcement agency preparing the report to the Department of Public Safety.

2.  Reports of collisions shall be kept confidential for a period of sixty (60) days after the date of the collision; provided, the reports shall be made available as soon as practicable upon request to any:

a. party involved in the collision,

b. legal representatives of a party involved in the collision,

c. state, county or city law enforcement agency,

d. the Department of Transportation or any county or city transportation or road and highway maintenance agency,

e. licensed insurance agents of a party involved in the collision,

f. insurer of a party involved in the collision,

g. insurer to which a party has applied for coverage,

h. person under contract with an insurer, as described in subparagraph e, f or g of this paragraph, to provide claims or underwriting information,

i. prosecutorial authority,

j. newspaper as defined in Section 106 of Title 25 of the Oklahoma Statutes,

k. radio or television broadcaster,

l. licensed private investigators employed by a party involved in the collision, or

m. provider of health services to a party involved in the collision.

3.  Any person who knowingly violates this section and obtains or provides information made confidential by this section is guilty of a misdemeanor and shall be fined no more than Two Thousand Five Hundred Dollars ($2,500.00).  Second and subsequent offenses shall carry a penalty of imprisonment in the county jail for not more than thirty (30) days.

B.  1.  No public employee or officer shall allow a person to examine or reproduce a collision report or any related investigation report if examination or reproduction of the report is sought for the purpose of making a commercial solicitation.  Any person requesting a collision report may be required to state, in writing, under penalty of perjury, that the report will not be examined, reproduced or otherwise used for commercial solicitation purposes.  It shall be unlawful and constitute a misdemeanor for any person to obtain or use information from a collision report or a copy thereof for the purpose of making a commercial solicitation.

2.  As used in this subsection:

a. "commercial solicitation" means any attempt to use, or offer for use, information contained in a collision report to solicit any person named in the report, or a relative of the person, or to solicit a professional, business, or commercial relationship.  "Commercial solicitation" does not include publication in a newspaper, as defined in Section 106 of Title 25 of the Oklahoma Statutes, or broadcast of information by news media for news purposes, or obtaining information for the purpose of verification or settlement of claims by insurance companies, and

b. "collision report" means any report regarding a motor vehicle collision which has been submitted by an individual or investigating officer on a form prescribed or used by the Department of Public Safety or local police department.

3.  Publication in a newspaper, as defined in Section 106 of Title 25 of the Oklahoma Statutes, or broadcast by news media for news purposes shall not constitute a resale or use of data for trade or commercial solicitation purposes.  Because publication by a  newspaper, broadcast by news media for news purposes, or obtaining information for verification or settlement of claims by insurance companies is not a resale or use of data for commercial purposes, an affidavit shall not be required as a condition for allowing a member of a newspaper or broadcast news media, or allowing an agent, or business serving as an agent, to insurance companies, to examine or obtain a copy of a collision report.  Any agent or business obtaining information for verification or settlement of claims involving persons named in a report shall secure an affidavit annually from each client stating the information provided to the client shall not be used for commercial solicitation purposes under penalty of law.

4.  The Department and local police departments shall include the following or a similar notice upon any copy of a collision report furnished to others:  "Warning - State Law.  Use of contents for commercial solicitation is unlawful."

C.  As used in this section:

1.  "Newspaper" means a legal newspaper as defined in Section 106 of Title 25 of the Oklahoma Statutes, provided that the primary purpose of the newspaper is not the publication of personally identifying information concerning parties involved in the traffic collision; and

2.  "Provider of health services" means any person that provides health care services to the injured person under a license, certification or registration issued pursuant to Title 59 of the Oklahoma Statutes, or any hospital or related institution that offers or provides health care services under a license issued pursuant to Section 1-702 et seq. of Title 63 of the Oklahoma Statutes.

Added by Laws 1967, c. 139, § 2.  Amended by Laws 1980, c. 100, § 3, eff. Oct. 1, 1980; Laws 1996, c. 232, § 1, eff. Nov. 1, 1996; Laws 1998, c. 344, § 1, eff. Nov. 1, 1998; Laws 1999, c. 14, § 1, eff. Nov. 1, 1999; Laws 2000, c. 324, § 4, eff. July 1, 2000; Laws 2002, c. 444, § 1, eff. Nov. 1, 2002; Laws 2004, c. 418, § 18, eff. July 1, 2004; Laws 2005, c. 1, § 56, emerg. eff. March 15, 2005; Laws 2005, c. 394, § 14, emerg. eff. June 6, 2005.

NOTE:  Laws 2004, c. 18, § 1 repealed by Laws 2005, c. 1, § 57, emerg. eff. March 15, 2005.

§47-40-103.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-40-104.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-40-105.  Renumbered as § 12-609 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§4740106.  Violations.

Any violation of the provisions of the foregoing sections shall be a misdemeanor.

Laws 1967, c. 140, § 4, emerg. eff. April 27, 1967.

§4740107.  Federal Highway Safety Act of 1966  Securing of benefits under.

The Governor, in addition to other duties and responsibilities conferred upon him by the constitution and laws of this state is hereby empowered to contract and to do all other things necessary to secure the full benefits available to this state and its political subdivisions under the Federal Highway Safety Act of 1966, and in so doing, to cooperate with federal and state agencies, private and public organizations, and with individuals to effectuate the purposes of this enactment, and any and all subsequent amendments thereto, and to accept and take advantage of any federal grants or funds which are, or may hereafter be made available to the state in carrying out the provisions of this act, and in law enforcement training.  The Governor shall be responsible for and is hereby empowered to coordinate and administer through such appropriate agencies or officers of this state as he shall designate or appoint an individual coordinator and any clerical assistance necessary to administer the related Highway Safety Programs of this state and those of its political subdivisions, all in accordance with said act and federal rules and regulations in implementation thereof.

Laws 1967, c. 347, § 1, emerg. eff. May 18, 1967.

§47-40-108.  Repealed by Laws 1993, c. 81, § 5, eff. July 1, 1993.

§47-40-109.  Repealed by Laws 1993, c. 81, § 5, eff. July 1, 1993.

§47-40-110.  Repealed by Laws 1993, c. 81, § 5, eff. July 1, 1993.

§47-40-111.  Repealed by Laws 1993, c. 81, § 5, eff. July 1, 1993.

§47-40-112.  Repealed by Laws 1993, c. 81, § 5, eff. July 1, 1993.

§47-40-113.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§47-40-121.  Motorcycle Safety and Education Program.

A.  There is hereby created in the Department of Public Safety the "Motorcycle Safety and Education Program".  The Commissioner of Public Safety may hire an Administrator who shall be responsible for the administration and operation of the Program, as determined by the Commissioner.

B.  1.  The Program shall include guidelines and standards for courses of instruction, as established and approved by the Commissioner and which are taught by certified instructors, as prescribed by the Commissioner.  The courses shall meet or exceed nationally accepted standards for courses of instruction in motorcycle safety and education.  The courses shall include instruction for novice and experienced motorcycle operators and passengers, instruction in motorist awareness and alcohol and drug awareness, and any other instruction the Commissioner deems appropriate for motorcycle safety and education.

2.  The Program may include provisions for marketing and promotion, improving motorcycle license testing procedures, and such other provisions as deemed appropriate by the Commissioner.

3.  The Commissioner shall evaluate the Program every two (2) years and shall periodically inspect public and private facilities and equipment and periodically evaluate procedures used in the courses of instruction.  Evaluation and inspection reports shall be submitted to the Advisory Committee.

C.  The cost of administering and operating the Motorcycle Safety and Education Program shall be funded by the Motorcycle Safety and Education Program Revolving Fund, as created in Section 40-123 of this title.  The Commissioner shall promulgate rules necessary to implement and administer the provisions of Sections 40-121 through 40-123 of this title.

Added by Laws 1999, c. 342, § 1, eff. Nov. 1, 1999.  Amended by Laws 2002, c. 472, § 1, eff. July 1, 2002.

§47-40-122.  Advisory Committee for Motorcycle Safety and Education.

A.  There is hereby created the Advisory Committee for Motorcycle Safety and Education which shall be comprised of the Administrator, who shall serve as chair of the Committee and shall be a nonvoting member, and seven (7) voting members, six of whom shall be appointed by the Commissioner of Public Safety and one of whom shall be appointed by the Insurance Commissioner.  One member shall be a certified instructor of motorcycle safety and education; one member shall be a licensed and safety course certified motorcycle operator/owner; one member shall be an employee of the Department of Public Safety; one member shall represent the interests of district court and municipal judges that hear cases pertaining to traffic laws; one member shall represent private sector motorcycle rider education schools; one member shall be a representative of the Oklahoma Highway Safety Office; and the member appointed by the Insurance Commissioner shall be an employee of the Insurance Commissioner's office.  Members shall serve at the pleasure of the appointing authority.

B.  The Committee shall meet at the call of the Administrator or the Commissioner.  A vice-chair shall be elected by the Committee from among its members.  The vice-chair shall act as chair of the Committee only in the absence of the Administrator at officially called meetings of the Committee.

C.  The Committee shall advise and assist the Commissioner in the development, administration and operation of the Motorcycle Safety and Education Program and the setting of goals, objectives and priorities for the Program.

D.  The provisions of this section shall not be construed to authorize the creation of any additional salaried position within the Department of Public Safety.

E.  Members of the Committee who are not state employees shall receive no compensation from the state for serving on the Committee.  All members of the Committee shall be entitled to reimbursement for any actual and necessary traveling expenses pursuant to the State Travel Reimbursement Act.

Added by Laws 1999, c. 342, § 2, eff. Nov. 1, 1999.  Amended by Laws 2002, c. 472, § 2, eff. July 1, 2002.

§47-40-123.  Motorcycle Safety and Education Program Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Public Safety to be designated the "Motorcycle Safety and Education Program Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all fees, donations, federal funds and grants received for the purpose of motorcycle safety and education programming.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commissioner of Public Safety for the purpose of operating the Motorcycle Safety and Education Program.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 342, § 3, eff. Nov. 1, 1999.  Amended by Laws 2002, c. 472, § 3, eff. July 1, 2002.

§47-108.1.  Renumbered as § 15-101.1 of this title by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47116.2a.  Closing particular highways.

Whenever the occurrence of any disaster, emergency or other condition shall render the use of any state or federal highway or detour dangerous to the public, or whenever the use thereof would interfere with disaster relief or rescue work, the Director of Highways, or such other person or employee as may be designated by said Director, shall have authority to close such highway, or portion thereof, as may be necessary until said emergency condition shall no longer exist.  The Commissioner of Public Safety, or any member of the Oklahoma Highway Patrol, shall have like authority with respect to the closing of highways for a period of six (6) hours after the occurrence of such emergency condition, but upon exercising such authority the Commissioner of Public Safety, or highway patrolman, shall forthwith notify the Director of Highways of such action.

Laws 1953, p. 189, § 2.

§47-116.11.  Renumbered as Section 2-105.4A of this title by Laws 2001, c. 131, § 17, eff. July 1, 2001.

§47-116.12.  Renumbered as Section 2-106.1 of this title by Laws 2001, c. 131, § 17, eff. July 1, 2001.

§47-116.13.  Assignment as enforcement officer - Uniforms and badges - Use without authority.

A.  Each employee of the Corporation Commission assigned as an enforcement officer, as herein provided, shall at all times while on duty be required to be dressed in a distinctive uniform and display a badge of office, both of which shall be completely different and distinguishable from those of the Oklahoma Highway Patrol.  All such badges shall be furnished by the Corporation Commission and each badge shall display a distinctive serial number.  The type and detail of the uniforms shall be designated by the Corporation Commission and the Corporation Commission shall furnish the uniforms and replace them when necessary.  An expense allowance of One Hundred Dollars ($100.00) per month for maintenance and cleaning of uniforms shall be paid to each enforcement officer of the Corporation Commission.

B.  Any person who without authority wears the badge or uniform of a Corporation Commission enforcement officer, or who without authority impersonates such an officer, with intent to deceive anyone, shall be guilty of a misdemeanor.

Added by Laws 1949, p. 321, § 13, emerg. eff. May 31, 1949.  Amended by Laws 1957, p. 439, § 3, emerg. eff. June 5, 1957; Laws 1978, c. 219, § 1, emerg. eff. April 21, 1978; Laws 1993, c. 146, § 4; Laws 2004, c. 522, § 8, eff. July 1, 2004.

§47-116.14.  Vehicles not registered or improperly registered.

In the event any vehicle is found with no registration, not properly registered for the load carried, or improperly registered in any manner under the provisions of Section 116.2a et seq. of this title or any provisions of the motor vehicle license and registration laws of this state, Corporation Commission enforcement officers shall be authorized to seize and take such vehicle into custody until such time as such vehicle is properly registered and the license fee thereon is paid in full together with any penalty provided by law plus the cost of seizure, including the reasonable cost of taking such vehicle into custody and storing it.  Any load on such vehicle shall be disposed of by the owner or operator of such vehicle.  In the event such license fee and penalty together with the cost of seizure and storage is not paid, the enforcement officer shall proceed to sell such vehicle by posting not less than five notices of sale in five different public places in the county where such property is located, one of such notices to be posted at the place where the vehicle is stored; provided, a copy of such notice shall also be sent by registered mail, return receipt requested, to the last-known address of the registered owner of such vehicle in question.  Such vehicle shall be sold at such sale subject to the following terms and conditions:

1.  In the event the sale price is equal to, or greater than, the total cost of sale, seizure and the fee and penalty, the purchaser shall be issued a certificate of purchase, license plate and registration certificate;

2.  In the event the sale price is less than the total costs of sale, seizure, and the fee and penalty, such vehicle shall be sold as junk to the highest bidder, whereupon the bidder shall receive a certificate of purchase; and if such vehicle be dismantled, the record to such junked vehicle shall be canceled.  If not dismantled, the same shall forthwith be registered anew; and

3.  Any residual amount remaining unclaimed by the delinquent owner shall be administered in accordance with the Uniform Unclaimed Property Act (1981).

Added by Laws 1949, p. 321, § 14, emerg. eff. May 31, 1949.  Amended by Laws 1991, c. 331, § 51, eff. Sept. 1, 1991; Amended by Laws 2004, c. 522, § 9, eff. July 1, 2004.

§47-116.15.  Repealed by Laws 2004, c. 522, § 30, eff. July 1, 2004.

§47121.11.  Commercial vehicles to have copy of reports as to defects.

Each driver of a commercial vehicle hauling either passengers or goods, wares and merchandise for hire, shall keep in coach for one (1) month's time a true copy of motor coach defect report made by driver, and a copy of the mechanic's report on such defect or defects for a like period of time.

Laws 1949, p. 512, § 11.

§47-127.1.  Renumbered as § 14-109.2 of this title by Laws 1995, c. 27, § 8, eff. July 1, 1995.

§47-127.2.  Repealed by Laws 1995, c. 27, § 9, eff. July 1, 1995.

§47-134.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47-149.1.  Renumbered as § 12-427 of this title by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-149.2.  Repealed by Laws 2003, c. 411, § 86, eff. Nov. 1, 2003.

§47151.  Marking of automobiles owned by state.

A.  A state agency that owns vehicles shall affix the words "State of Oklahoma" and the name of the department or institution that owns or leases the vehicle in conspicuous letters.

B.  1.  In lieu of the provisions of subsection A of this section, Department of Public Safety vehicles used regularly as patrol units shall be distinctively painted black and white and shall bear the wording "Oklahoma Highway Patrol" on each side of the vehicle in letters of such size as to be easily distinguishable, it being the purpose and intention of the Legislature that said patrol units shall be marked in the future in the same manner as those now in use.

2.  The Commissioner of Public Safety may designate colors and markings, in lieu of those authorized by the provisions of this section, for patrol units used for patrol purposes and for selective traffic law enforcement.

C.  Oklahoma State Bureau of Narcotics and Dangerous Drugs Control vehicles for use in undercover investigations and Oklahoma State Bureau of Investigation vehicles shall not be subject to the provisions of this section.

Added by Laws 1923-24, c. 86, p. 103, § 1.  Amended by Laws 1949, p. 336, § 1, emerg. eff. June 3, 1949; Laws 1980, c. 57, § 1, emerg. eff. April 3, 1980; Laws 1984, c. 240, § 5, operative July 1, 1984; Laws 2001, c. 169, § 1, eff. Nov. 1, 2001.

§47-152.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-153.  Driving of unmarked automobiles prohibited - Exception.

It shall be unlawful for any person to drive any stateowned automobile at any time and for any purpose, on any street or highway within this state, unless the provisions of Section 151 of this title have been strictly complied with, provided, however, the Commissioner of the Department of Public Safety is hereby authorized to set aside automobiles for use by the Department so that the same may be available to the Department without identifying marks thereon.  These vehicles shall not be used for traffic enforcement on a routine basis.

Added by Laws 1923-24, c. 86, p. 103, § 3, emerg. eff. March 25, 1924.  Amended by Laws 1949, p. 336, § 2, emerg. eff. June 3, 1949; Laws 1993, c. 181, § 1, eff. Sept. 1, 1993; Laws 2004, c. 418, § 19, eff. July 1, 2004.

§47-153.1.  Department of Mental Health and Substance Abuse Services - Unmarked automobiles.

The Commissioner of the Department of Mental Health and Substance Abuse Services is hereby authorized to set aside automobiles for the use of the Department without identifying marks.  These vehicles may be used to provide client services.

Added by Laws 1995, c. 77, § 1, eff. Nov. 1, 1995.

§47-154.  Repealed by Laws 2002, c. 184, § 2, eff. July 1, 2002.

§47155.  Misdemeanor  Violations of Act  Penalty.

Any person violating the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not less than thirty (30) days, nor more than six (6) months, or by both such fine and imprisonment.

Laws 192324, c. 86, p. 103, § 5.

§47-156.  Purchase of automobiles or buses with public funds, except for certain departments, prohibited.

A.  Unless otherwise provided for by law, no state board, commission, department, institution, official, or employee, except the following, shall purchase any passenger automobile or bus with public funds:

1.  The Department of Public Safety;

2.  The Department of Human Services;

3.  The State Department of Rehabilitation Services;

4.  The Department of Wildlife Conservation;

5.  The Department of Corrections;

6.  The State Department of Education;

7.  The Oklahoma School of Science and Mathematics;

8.  The Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

9.  The Oklahoma State Bureau of Investigation;

10.  The Transportation Commission;

11.  The Department of Agriculture;

12.  The State Department of Health;

13.  The Department of Mental Health and Substance Abuse Services;

14.  The J.D. McCarty Center for Children with Developmental Disabilities;

15.  The Military Department of the State of Oklahoma;

16.  The Oklahoma Tourism and Recreation Department;

17.  The Oklahoma Conservation Commission;

18.  The Oklahoma Water Resources Board;

19.  The Department of Mines;

20.  The Office of Juvenile Affairs;

21.  The Oklahoma Department of Veteran Affairs; and

22.  The Oklahoma Supreme Court.

B.  1.  The Oklahoma School for the Deaf at Sulphur, the Oklahoma School for the Blind at Muskogee, and any state institution of higher education may purchase, own, or keep if now owned, or acquire by lease or gift, and use and maintain such station wagons, automobiles, trucks, or buses as are reasonably necessary for the implementation of the educational programs of said institutions.

2.  No bus operated, owned, or used by such educational institutions shall be permitted to carry any person other than students, faculty members, employees, or volunteers of such institutions.  The provisions of this section shall not be construed to prohibit:

a. the operation of intracampus buses or buses routed directly between portions of the campus of any institution not adjacent to each other, nor to prohibit the collection of fares from such students, faculty members, or employees of such institutions, sufficient in amount to cover the reasonable cost of such transportation, or

b. the Oklahoma School for the Blind or the Oklahoma School for the Deaf from entering into agreements with local public school districts pursuant to the Interlocal Cooperation Act for the mutual use of the schools' and the districts' vehicles.  Such use may include, but is not limited to, the transportation of students from local school districts with students from the Oklahoma School for the Blind or the Oklahoma School for the Deaf in vehicles owned by the Oklahoma School for the Blind or the Oklahoma School for the Deaf when traveling to school-related activities.

C.  The J.D. McCarty Center for Children with Developmental Disabilities, the Oklahoma Department of Libraries, the Oklahoma Department of Veterans Affairs, and the Oklahoma Veterans Centers may own and maintain such passenger vehicles as those institutions have acquired prior to May 1, 1981.

D.  The use of station wagons, automobiles, and buses, other than as provided for in this section, shall be permitted only upon written request for such use by heads of departments of the institution, approved in writing by the president of said institution or by some administrative official of said institution authorized by the president to grant said approval.  Such use shall be permitted only for official institutional business or activities connected therewith.  Such use shall be subject to the provisions of Sections 156.1 and 159.7 of this title forbidding personal use of such vehicles, and to the penalties therein declared.

E.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor and shall be punished by fine or imprisonment, or both, as provided for in Section 156.1 of this title.

F.  For the purpose of this section and Section 156.3 of this title, a station wagon is classified as a passenger automobile and may not be purchased solely for the use of transporting property.  Such vehicles shall include, but not be limited to, all vehicles which have no separate luggage compartment or trunk but which do not have open beds, whether the same are called station wagons, vans, suburbans, town and country, blazers, or any other names.  All state boards, commissions, departments, and institutions may own and maintain station wagons purchased solely for the purpose of transporting property if acquired prior to July 1, 1985.

G.  The provisions of this section and Section 156.1 of this title shall not apply to public officials who are statewide elected commissioners.

Added by Laws 1941, p. 201, § 1, emerg. eff. May 22, 1941.  Amended by Laws 1947, p. 314, § 1, emerg. eff. May 16, 1947; Laws 1949, p. 337, § 3; Laws 1961, p. 308, § 1; Laws 1963, c. 193, § 1, emerg. eff. June 10, 1963; Laws 1978, c. 273, § 11, emerg. eff. May 10, 1978; Laws 1981, c. 291, § 1; Laws 1982, c. 287, § 42, operative July 1, 1982; Laws 1984, c. 161, § 2, emerg. eff. May 1, 1984; Laws 1984, c. 240, § 6, operative July 1, 1984; Laws 1985, c. 43, § 2, operative July 1, 1985; Laws 1986, c. 309, § 12, operative July 1, 1986; Laws 1987, c. 165, § 1, eff. July 1, 1987; Laws 1988, c. 322, § 2; Laws 1990, c. 51, § 112, emerg. eff. April 9, 1990; Laws 1990, c. 263, § 132, operative July 1, 1990; Laws 1991, c. 77, § 1, emerg. eff. April 17, 1991; Laws 1992, c. 307, § 6, eff. July 1, 1992; Laws 1995, c. 128, § 1, eff. July 1, 1995; Laws 1996, c. 326, § 1, eff. July 1, 1996; Laws 1997, c. 2, § 7, emerg. eff. Feb. 26, 1997; Laws 1998, c. 179, § 1, emerg. eff. April 29, 1998; Laws 2000, c. 240, § 2, eff. Nov. 1, 2000; Laws 2001, c. 62, § 1, eff. July 1, 2001; Laws 2001, c. 414, § 5, eff. July 1, 2001; Laws 2002, c. 22, § 13, emerg. eff. March 8, 2002.

NOTE:  Laws 1986, c. 301, § 19 repealed by Laws 1987, c. 165, § 2, eff. July 1, 1987.  Laws 1996, c. 130, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2001, c. 36, § 1 repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001 and by Laws 2001, c. 414, § 14, eff. July 1, 2001.  Laws 2001, c. 329, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§47-156.1.  Use of state-owned motor vehicles for private use - Penalty - Exceptions - Temporary authorization - Employee status report.

A.  It shall be unlawful for any state official, officer, or employee, except any essential employees approved by the Governor and those officers or employees authorized in subsection B of this section, to ride to or from the employee's place of residence in a state-owned automobile, truck, or pickup, except in the performance of the employee's official duty, or to use or permit the use of any such automobile, truck, ambulance, or pickup for other personal or private purposes.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor and shall be punished by a fine of not more than One Hundred Dollars ($100.00) or by imprisonment in the county jail for a period to not exceed thirty (30) days, or by both said fine and imprisonment, and in addition thereto, shall be discharged from state employment.

B.  1.  Any state employee, other than the individuals provided for in paragraph 2 of this subsection and any employee of the Department of Public Safety who is an employee in the Driver License Examining Division and the Driver Improvement Division or a wrecker inspector/auditor of the Wrecker Services Division as provided for in paragraph 3 of this subsection, who receives emergency telephone calls regularly at the employee's residence when the employee is not on duty and is regularly called upon to use a vehicle after normal work hours in response to such emergency calls, may be permitted to use a vehicle belonging to the State of Oklahoma to provide transportation between the employee's residence and the assigned place of employment, provided such distance does not exceed seventy-five (75) miles in any round trip or is within the county where the assigned place of employment is located.  Provided further, an employee may be permitted to use a state-owned vehicle to provide temporary transportation between a specific work location other than the assigned place of employment and the employee's residence, if such use shall result in a monetary saving to the agency, and such authorization shall not be subject to the distance or area restrictions provided for in this paragraph.  Authorization for temporary use of a state-owned vehicle for a specific project shall be in writing stating the justification for this use and the saving expected to result.  Such authorization shall be valid for not to exceed sixty (60) days.  Any state entity other than law enforcement that avails itself of this provision shall keep a monthly record of all participating employees, the number of emergency calls received, and the number of times that a state vehicle was used in the performance of such emergency calls.

2.  Any employee of the Department of Public Safety, Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, Oklahoma State Bureau of Investigation, Alcoholic Beverage Laws Enforcement Commission, Oklahoma Horse Racing Commission, Office of the Inspector General within the Department of Human Services or Office of the State Fire Marshal, who is a law enforcement officer or criminalist, Public Information officer, Special Investigator or Assistant Director of the Oklahoma State Bureau of Investigation, or any employee of a district attorney who is a law enforcement officer, may be permitted to use a state-owned vehicle to provide transportation between the employee's residence and the assigned place of employment and between the residence and any location other than the assigned place of employment to which the employee travels in the performance of the employee's official duty.

3.  Any employee of the Department of Public Safety who is an employee in the Driver License Examining Division or the Driver Improvement Division or a wrecker inspector/auditor of the Wrecker Services Division may be permitted, as determined by the Commissioner, to use a state-owned vehicle to provide transportation between the employee's residence and the assigned place of employment and between the residence and any location other than the assigned place of employment to which the employee travels in the performance of the employee's official duty.

4.  The Director, department heads and other essential employees of the Department of Wildlife Conservation, as authorized by the Wildlife Conservation Commission, may be permitted to use a state-owned vehicle to provide transportation between the employee's residence and the assigned place of employment and between the residence and any location other than the assigned place of employment to which the employee travels in the performance of the employee's official duty.

C.  The principal administrator of the state agency with which the employee is employed shall so designate the employee's status in writing or provide a copy of the temporary authorization to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.  Such employee status report shall also be provided to the State Fleet Manager of the Division of Fleet Management if the motor vehicle for emergency use is provided by said Division.

Added by Laws 1941, p. 202, § 3, emerg. eff. May 22, 1941.  Amended by Laws 1981, c. 291, § 2; Laws 1983, c. 304, § 23, eff. July 1, 1983; Laws 1987, c. 38, § 1, emerg. eff. April 23, 1987; Laws 1988, c. 322, § 3; Laws 1995, c. 105, § 1, eff. Nov. 1, 1995; Laws 1995, c. 255, § 2, eff. July 1, 1995; Laws 1996, c. 3, § 10, emerg. eff. March 6, 1996; Laws 2002, c. 184, § 1, eff. July 1, 2002; Laws 2003, c. 456, § 3, emerg. eff. June 6, 2003.

NOTE:  Laws 1988, c. 289, § 13 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1995, c. 235, § 2 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§47156.3.  Purchase of motor vehicles necessary for performance of official duties permitted  Color  Marking  Size of lettering.

A.  This act, Section 151 et seq. of this title, shall not apply to and shall not be so construed as prohibiting the purchase and use of trucks or pickups by state agencies when the trucks or pickups are necessary for the performance of official duties of the state agency.

B.  Trucks and pickups owned and operated by the Department of Transportation shall be painted either yellow or white, and except as otherwise provided by law, shall be plainly marked with the words "State of Oklahoma" followed by the name of the department.

C.  The provisions of this section shall not be construed to permit the purchase of any motor vehicle of ten thousand (10,000) pounds or less gross vehicle weight.

D.  All acquisitions of any motor vehicle of ten thousand (10,000) pounds or less gross vehicle weight shall be approved by the Director of the Department of Central Services as provided for in Section 78a of Title 74 of the Oklahoma Statutes.

Added by Laws 1941, p. 202, § 5, emerg. eff. May 22, 1941.  Amended by Laws 1988, c. 305, § 25, operative July 1, 1988; Laws 1994, c. 116, § 1, eff. July 1, 1994; Laws 2001, c. 169, § 2, eff. Nov. 1, 2001.

§47-156.4.  Renumbered as § 78b of Title 74 by Laws 2001, c. 169, § 10, eff. Nov. 1, 2001.

§47157.1.  Insurance on Department of Transportation, Board of Agriculture and Department of Human Services vehicles  Kinds and amounts.

The Department of Transportation, the Board of Agriculture, and the Department of Human Services of the state are hereby authorized to carry insurance on vehicles, motorized machinery, or equipment owned and operated by the Department of Transportation, the Board of Agriculture, and the Department of Human Services, such insurance to be of the following kinds and in amounts not exceeding the following:

(a) bodily injury liability, One Hundred Thousand Dollars ($100,000.00) each person, Three Hundred Thousand Dollars ($300,000.00) each accident;

(b) property damage liability, Fifty Thousand Dollars ($50,000.00) each accident;

(c) medical and hospital insurance, Five Thousand Dollars ($5,000.00).

Such insurance shall be on standard policy forms approved by the State Insurance Commissioner and with companies authorized to do business in Oklahoma, and shall be paid for out of administrative funds of such departments.  Such insurance may cover not only the department or state agency purchasing the insurance but also the personal liability of the operator.  The ownership, maintenance, operation and use of motor vehicles and motorized movable equipment owned, leased, used or operated by such departments or state agencies named in this section is hereby declared to be a public governmental function.  An action for damages may be brought against such department or state agency, but the governmental immunity of such department or state agency shall be waived only to the extent of the amount of insurance purchased.  Such department or state agency shall be liable for negligence only while such insurance is in force, but in no case in any amount exceeding the limits of coverage of any such insurance policy.  No attempt shall be made in the trial of any action brought against any such department or state agency to suggest the existence of any insurance which covers in whole or in part any judgment or award which may be rendered in favor of the plaintiff, and if the verdict rendered by the jury exceeds the limits of the applicable insurance, the court shall reduce the amount of said judgment or award to a sum equal to the applicable limits stated in the policy.  To the extent that the insurer has provided indemnity in the contract of insurance to a department or state agency described in this section, the said insurer may not plead as a defense in any action involving insurance purchased by the authority of this section, the governmental immunity of either the state or of any department or agency thereof purchasing insurance pursuant to this section.  Venue of all actions provided for herein shall be in the county of the residence of the plaintiff or where the cause of action arose, but summons may be served upon the director, head or governing board or body of the department or state agency being sued and alleged to come within the purview of this section, wherever he may be found.  If the State Insurance Fund is hereafter authorized to write such insurance, then the Department of Transportation, the Board of Agriculture, and the Department of Human Services shall obtain the insurance from the State Insurance Fund, if said State Insurance Fund is the lowest bid, after taking into account the premium tax being paid by any other bidder.  Such policies shall be filed in the office of the Secretary of State as a public record.

Laws 1961, p. 544, § 1; Laws 1970, c. 334, § 1, emerg. eff. April 22, 1970; Laws 1980, c. 67, § 1, emerg. eff. April 10, 1980.

§47157.2.  Bids on insurance.

Each of the above named departments shall cause the advertisement for bids to be published once each week for two (2) consecutive weeks in a newspaper published in and having general circulation in Oklahoma County, prescribing the time and place at which bids will be received.  Said insurance contract shall be awarded to the lowest and best bidder.

Laws 1961, p. 545, § 2.

§47157.3.  Actions to be brought against insurer.

Any person or persons suffering damages from the claimed negligent acts of any of such departments, their officers, servants, employees, or agents, arising from the operation of the vehicles, motorized machinery, or equipment so insured is hereby authorized to maintain an action to collect damages against the insurer.  The insurer may not plead as a defense in any action involving insurance purchased by the authority of this act the governmental immunity of either the State of Oklahoma, the State Highway Department, the State Department of Agriculture, or the State Department of Public Welfare, or any other subdivision of state government.

Laws 1961, p. 545, § 3.

§47157.4.  Venue of actions.

Venue of all actions provided for herein shall be in the county of the residence of the plaintiff or where the cause of action arose, but summons shall be served upon the director of the department being sued and alleged to come within the purview of this act, wherever he may be found.

Laws 1961, p. 545, § 4.

§47157.5.  Definition.

The term "person" as used in this act shall mean any individual, firm, partnership, corporation, or business entity of any kind or character, or the executor, administrator, trustee, receiver, assignee, or personal representative thereof.

Laws 1961, p. 545, § 5.

§47-158.1.  Repealed by Laws 2002, c. 53, § 1, eff. Nov. 1, 2002.

§47158.2.  Maintenance of actions.

The operation of such vehicles, motorized machinery and equipment by the departments described in Section 158.1 of this title is hereby declared to be a public governmental function.  An action for damages may be brought against such departments, but the governmental immunity of such departments shall be waived only to the extent of the amount of insurance purchased.  The departments shall be liable for negligence only while such insurance is in force, but in no case in an amount exceeding the limits of the coverage of any such insurance policy.  No attempt shall be made in the trial of any action brought against any such departments to suggest the existence of any insurance which covers in whole or in part any judgment or award which may be rendered in favor of the plaintiff, and if the verdict rendered by the jury exceeds the limits of the applicable insurance, the court shall reduce the amount of said judgment or award to a sum equal to the applicable limits stated in the policy. The insurer may not plead as a defense in any action involving insurance purchases by the authority of this Act the governmental immunity of either the State of Oklahoma, the State Department of Health, Department of Public Safety, Department of Mental Health and Substance Abuse Services, or the Oklahoma State Penitentiary.

Laws 1963, c. 293, § 2, emerg. eff. June 18, 1963; Amended by Laws 1990, c. 51, § 114, emerg. eff. April 9, 1990.

§47-159.1.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-159.2.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-159.3.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-159.4.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-159.5.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-159.6.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-159.7.  Repealed by Laws 2002, c. 184, § 2, eff. July 1, 2002.

§47-159.8.  Repealed by Laws 2001, c. 169, § 9, eff. Nov. 1, 2001.

§47-159.9.  Renumbered as § 78c of Title 74 by Laws 2001, c. 169, § 10, eff. Nov. 1, 2001.

§47-159.10.  Renumbered as § 78d of Title 74 by Laws 2001, c. 169, § 10, eff. Nov. 1, 2001.

§47-159.11.  Renumbered as § 485.12 of Title 63 by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§47-161.  Intent and application - Definitions.

A.  It is hereby declared that it is necessary in the public interest to regulate transportation by motor carriers of household goods and used emigrant movables in such manner as to recognize and preserve the inherent advantages of, and foster sound economic conditions in such transportation and among such carriers; promote adequate, economical, efficient service by motor carriers, and reasonable charges therefor, without unjust discriminations, undue preferences or advantages and unfair or destructive competitive practices; develop and preserve a highway transportation system properly adapted to the agricultural, industrial and commercial needs of the commerce of the State of Oklahoma and the national defense; and cooperate with the government of the United States, the departments of the State of Oklahoma, regulatory bodies of other states, and the duly authorized officials thereof and with any organization of motor carriers in the administration and enforcement of this act.

B.  The provisions of this act, except as hereinafter specifically limited, shall apply to the transportation of household goods and used emigrant movables by motor carriers over public highways of this state; and the regulations of such transportation, and the procurement thereof and the provisions of facilities therefor, is hereby vested in the Oklahoma Corporation Commission.

Nothing herein shall be construed to interfere with the exercise by agencies of the government of the United States of its power of regulation of interstate commerce.

C.  As used in this act:

1.  "Person" means any individual, firm, copartnership, limited partnership, corporation, limited liability corporation, company, association, or joint-stock association and includes any trustee, receiver, assignee, or personal representative thereof;

2.  "Commission" means the Oklahoma Corporation Commission;

3.  "Certificate" means the certificate of public convenience and necessity issued under authority of the laws of the State of Oklahoma to common carriers of household goods or used emigrant movables by motor vehicle;

4.  "Permit" means a permit issued under authority of the laws of the State of Oklahoma to contract carriers of household goods or used emigrant movables by motor vehicle;

5.  "Motor vehicle" means any automobile, truck, truck-tractor, trailer or semitrailer or any motor bus or any self-propelled vehicle not operated or driven upon fixed rails or tracks;

6.  "Motor carrier" includes both a common carrier by motor vehicle and a contract carrier by motor vehicle, operating upon any public highway for the transportation of household goods and used emigrant movables for compensation or for hire or for commercial purposes, and not operating exclusively within the limits of an incorporated city or town within this state;

7.  "Common carrier by motor vehicle" means any person which holds itself out to the general public to engage in the transportation by motor vehicle in intrastate commerce of household goods or used emigrant movables or any class or classes thereof for compensation;

8.  "Contract carrier by motor vehicle" means any person which engages in transportation by motor vehicle of household goods or used emigrant movables in intrastate commerce, for compensation (other than transportation referred to in the preceding paragraph) under continuing contracts with one person or a limited number of persons either:

a. for the furnishing of transportation services through the assignment of motor vehicles for a continuing period of time to the exclusive use of each person served, or

b. for the furnishing of transportation services designed to meet the distinct need of each individual customer;

9.  "Corporate family" means a group of corporations consisting of a parent corporation and all subsidiaries in which the parent corporation owns directly or indirectly one hundred percent (100%) interest;

10.  "Intercorporate hauling" means the transportation of property, by motor vehicle, for compensation, by a carrier which is a member of a corporate family, as defined in this act, when the transportation for compensation is provided for other members of the corporate family; and

11. "Public highway" means every public street, road or highway, or thoroughfare in this state, used by the public, whether actually dedicated to the public and accepted by the proper authorities or otherwise.

D.  The terms and provisions of this act shall apply to commerce with foreign nations, or commerce among the several states of this Union, insofar as such application may be permitted under the provisions of the Constitution of the United States and the Acts of Congress.

Added by Laws 1929, c. 253, p. 351, § 1.  Amended by Laws 1933, c. 156, p. 354, § 1, emerg. eff. April 14, 1933; Laws 1935, p. 27, § 1; Laws 1943, p. 120, § 1; Laws 1965, c. 183, § 1, emerg. eff. June 3, 1965; Laws 1968, c. 190, § 1, eff. Sept. 30, 1968; Laws 1969, c. 183, § 1, emerg. eff. April 17, 1969; Laws 1988, c. 287, § 8, operative July 1, 1988; Laws 1995, c. 143, § 13, eff. Nov. 1, 1995.

§47-161.1.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-161.2.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-162.  Powers and duties of Commission.

A.  It shall be the duty of the Corporation Commission to:

1.  Supervise and regulate every motor carrier of household goods or used emigrant movables and not operating exclusively within the limits of an incorporated city or town in this state;

2.  Fix or approve the maximum or minimum, or maximum and minimum rates, fares, charges, classifications and rules pertaining thereto, of each such motor carrier;

3.  Regulate and supervise the accounts, schedules and service of each such motor carrier; and for the conservation of the public highways;

4.  Prescribe a uniform system and classification of accounts to be used, which among other things shall set up adequate depreciation charges, and after such accounting system shall have been promulgated, such motor carriers shall use no other;

5.  Require the filing of annual reports, and other data as required from time to time by the Commission; and

6.  Supervise and regulate such motor carriers in all other matters affecting the relationship between such carriers and the traveling and shipping public.

B.  The Commission is authorized to promulgate rules applicable to any or all motor carriers of household goods or used emigrant movables.

C.  1.  The Commission is authorized to administer a hazardous material transportation registration and permitting program for motor carriers engaged in transporting hazardous material upon or over the public highways and within the borders of the state.

2.  The Commission shall promulgate rules implementing the provisions of this subsection.  Rules promulgated pursuant to this subsection shall be consistent with, and equivalent in scope, coverage, and content to requirements applicable to operators of vehicles transporting hazardous materials contained in the report submitted to the Secretary of the United States Department of Transportation, pursuant to 49 U.S.C. 5119(b), by the Alliance for Uniform Hazardous Material Transportation Procedures.

D.  Nothing in this section shall be construed to remove or affect the jurisdiction of the Department of Environmental Quality to implement hazardous waste transportation requirements for federal hazardous waste program delegation to this state under the federal Resource Conservation and Recovery Act.

E.  The Commission is authorized to promulgate rules and set fees applicable to interstate motor carriers, pertaining to carrier registration, operation of equipment and filing of proper proof of liability insurance.

Added by Laws 1929, c. 253, p. 352, § 2.  Amended by Laws 1968, c. 190, § 2, eff. Sept. 30, 1968; Laws 1984, c. 60, § 1; Laws 1995, c. 143, § 14, eff. Nov. 1, 1995; Laws 2000, c. 130, § 3, emerg. eff. April 24, 2000; Laws 2005, c. 418, § 2, emerg. eff. June 6, 2005.

§47-162.1.  Participation in single state registration system - Rules and regulations.

A.  The Corporation Commission is authorized to promulgate all rules and regulations necessary to enable the State of Oklahoma to participate in the single state registration system for motor carriers authorized by the Intermodal Surface Transportation Efficiency Act of 1991, 49 U.S.C., Section 11506 (1991), and by applicable rules and regulations of the Interstate Commerce Commission.

B.  The Corporation Commission is authorized to apply rules and regulations to interstate motor carriers exempt from the Interstate Commerce Commission regulations.

Added by Laws 1993, c. 171, § 1, emerg. eff. May 10, 1993.

§47163.  Tariffs.

A.  No common carrier by motor vehicle, unless otherwise provided by this act, shall engage in the transportation of household goods or used emigrant movables unless the rates, fares, and charges upon which the same are transported by said carrier have been published, filed and are in effect in accordance with the provisions of this act.

B.  All charges made by any motor carrier for any intrastate service rendered or to be rendered by any motor carrier in the transportation of household goods or used emigrant movables, or in connection therewith, shall be just and reasonable and every unjust and unreasonable charge for such service or any part thereof is prohibited and declared unlawful.

C.  In the exercise of its power to prescribe just and reasonable rates, fares, and charges for the transportation of household goods or used emigrant movables by common carriers by motor vehicle, and classifications, regulations and practices relating thereto, the Commission shall give due consideration, among other factors, to the need, in the public interest, of adequate and efficient transportation service by such carriers at the lowest cost consistent with the furnishing of such service; and to the need of revenues sufficient to enable such carriers to provide such service at a reasonable return to the carrier.

D.  Every common carrier by motor vehicle shall file with the Commission, publish, and keep open to public inspection tariffs showing all the rates, fares, and charges for transportation, and all services in connection therewith, of household goods or used emigrant movables in intrastate commerce between points on its own route and points on the route of any other such carrier when a through route and joint rate shall be established.  The tariffs required by this section shall be published, filed and posted in such form and manner and shall contain such information as the Commission by regulations shall prescribe; and the Commission is authorized to reject any tariff filed with it the form of which is not consistent with this section and with such regulations.  Any tariff so rejected by the Commission shall be void and its use shall be unlawful.  The Commission is further authorized in its discretion to suspend, upon complaint of any interested person or upon its own motion, the effectiveness of any tariff or portion thereof filed with it, where it appears said tariff or portion thereof may not be consistent with this section or the regulations of the Commission, and shall set the motion for hearing; and after hearing the Commission shall, within ninety (90) days after hearing, amend or reject the tariff or portion thereof so filed, upon determination as to whether or not it is consistent with this section and with the regulations of the Commission.

E.  No common carrier of household goods or used emigrant movables by motor vehicle shall charge or demand or collect or receive a greater, or less, or different compensation for transportation or for any service in connection therewith between the points enumerated or distances set out in such tariff than the rates, fares, and charges specified in the tariffs in effect at the time; and no such carrier shall refund or remit in any manner or by any device, directly or indirectly, any portion of the rates, fares, or charges so specified, or extend to any person any privileges or facilities for transportation in intrastate commerce except such as are specified in its tariffs.  All actions at law for the recovery of undercharges or overcharges, or any part thereof, shall be begun within three (3) years from the time the cause of action accrues and not thereafter.

F.  No change shall be made in any rate, fare, charge, or classification, or any rule, regulation, or practice affecting such rate, fare, charge, or classification, or the value of the service thereunder, specified in any effective tariff or a common carrier of household goods or used emigrant movables by motor vehicle, except after thirty (30) days' notice of the proposed change filed and posted in accordance with this section.  Such notice shall plainly state the change proposed to be made and the time when such change will take effect.  The Commission may, in its discretion and for good cause shown, allow such change upon notice less than that herein specified or modify the requirements of this section with respect to posting and filing of tariffs either in particular instances or by general order applicable to specific or peculiar circumstances or conditions.

G.  It shall be the duty of every contract carrier of household goods or used emigrant movables by motor vehicle to establish and observe reasonable actual rates and charges, which shall not be lower than the published common carrier rates and charges, for any service rendered or to be rendered in the transportation of household goods or used emigrant movables or in connection therewith, and to establish and observe reasonable regulations and practices to be applied in connection with said reasonable actual rates and charges.  It shall be the duty of every contract carrier of household goods or used emigrant movables by motor vehicle to file with the Commission, publish, and keep open for public inspection, in the form and manner prescribed by the Commission, schedules containing the actual rates or charges of such carrier actually maintained and charged for the transportation of household goods or used emigrant movables in intrastate commerce, and any rule, regulation, or practice affecting such rates or charges and the value of the service thereunder.  No such contract carrier, unless otherwise provided by this act, shall engage in the transportation of household goods or used emigrant movables in intrastate commerce unless the actual charges for such transportation by said carrier have been published, filed and posted in accordance with the provisions of this act.  No change shall be made in any such charge either directly or by means of any change in any rule, regulation, or practice affecting such charge or the value of service thereunder, except after thirty (30) days' notice of the proposed change filed in the aforementioned form and manner; but the Commission may, in its discretion and for good cause shown, allow such change upon less notice, or modify the requirements of this paragraph with respect to posting and filing of such schedules, either in particular instances, or by general order applicable to special or peculiar circumstances, or conditions.  Such notice shall plainly state the change proposed to be made and the time when such change will take effect.  No such carrier shall demand, charge, or collect a different compensation for such transportation than the charges filed in accordance with this paragraph, as affected by any rule, regulation, or practice so filed, or as may be prescribed by the Commission from time to time, and it shall be unlawful for any such carrier, by the furnishing of special services, facilities, or privileges, or by any other device whatsoever, to charge or accept other than the charges so published and filed.

H.  Whenever, after hearing, upon complaint or upon its own initiative, the Commission finds that any actual rate or charge of any contract carrier of household goods or used emigrant movables by motor vehicle, or any rule, regulation, or practice of any such carrier affecting such actual rate or charge, or the value of the service thereunder, for the transportation of household goods or used emigrant movables or in connection therewith is in violation of any provision of this act, the Commission may prescribe such just and reasonable actual rate or charge, or such rule, regulation or practice as in its judgment may be necessary or desirable in the public interest and will not be in violation of any provision of this act.  Such actual rate or charge, or such rule, regulation, or practice so prescribed by the Commission, shall give no advantage or preference to any such carrier in competition with any common carrier by motor vehicle subject to this act.  The Commission shall give due consideration to the cost of the services rendered by such carrier and to the effect of such actual rate or charge, or such rule, regulation, or practice, upon the movement of traffic by such carriers.  All complaints shall state fully the facts complained of and shall be made under oath.

I.  Every motor carrier, subject to this act, receiving household goods or used emigrant movables for transportation in intrastate commerce shall issue a receipt or bill of lading therefor, the form of which shall be prescribed by the Commission.

J.  No common carrier by motor vehicle shall deliver or relinquish possession at destination of any household goods or used emigrant movables transported by it in intrastate commerce until all tariff rates and charges thereon have been paid, except under such rules and regulations as the Commission may from time to time prescribe to govern the settlement of all such rates and charges.

K.  Any person, motor carrier, or shipper who shall willfully violate any provision of this section by any means shall be deemed guilty of a misdemeanor and upon conviction thereof be fined as provided by law.

Added by Laws 1929, c. 253, p. 353, § 3.  Amended by Laws 1968, c. 190, § 3, eff. Sept. 30, 1968; Laws 1995, c. 143, § 15, eff. Nov. 1, 1995.

§47-163.1.  Tariff rate field agents - Contempt proceedings.

A.  The Commission is hereby authorized and empowered to appoint two tariff rate field agents whose duty and function, in the public interest, it shall be to investigate, gather evidence and report to the Commission in writing any violations of the provisions of Section 163 of this title any person, motor carrier, or shipper.

B.  The tariff rate field agents shall be graduates of an accredited college or university, or have had at least seven (7) years' practical experience in rates or related fields in the transportation industry.

C.  The tariff rate field agents shall be paid such salaries or compensation as is paid for similar service in this state in the same or other departments of the state, and shall be allowed actual necessary travel, telephone and telegraph expense incurred in the performance of their duties; the salaries and expenses to be paid out of funds appropriated by the general departmental appropriations act.

D.  When the Commission, upon complaint, or upon written report of a tariff rate field agent, has reason to believe that any person, motor carrier, or shipper is or has willfully violated any provision of Section 163 of this title, the Commission shall, upon its own initiative, file a contempt proceeding and set a date for the same to be heard before the Commission, and upon conviction the Commission shall invoke such contempt penalties as provided in Section 172 of this title.

Added by Laws 1968, c. 190, § 4, eff. Sept. 30, 1968.  Amended by Laws 1995, c. 143, § 16, eff. Nov. 1, 1995.

§47-163.2.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47165.  Filing fees.

A.  Upon the filing by an intrastate motor carrier of household goods or used emigrant movables of an application for a permit or certificate or the transfer of a permit or certificate, the applicant shall pay to the Corporation Commission a filing fee in the sum of One Hundred Dollars ($100.00) with an original application for permanent or temporary authority.

B.  Upon the filing by an interstate motor carrier of an application to register interstate authority, or supplement thereto, the applicant shall pay the Commission a filing fee as established by the Commission and in full compliance with applicable federal laws and regulations.

C.  The Commission shall, upon the receipt of any such fee, deposit the same in the State Treasury to the credit of the Corporation Commission Revolving Fund.

Added by Laws 1929, c. 253, p. 353, § 5.  Amended by Laws 1933, c. 156, p. 355, § 2, emerg. eff. April 12, 1933; Laws 1968, c. 190, § 5, eff. Sept. 30, 1968; Laws 1971, c. 114, § 1, emerg. eff. April 28, 1971; Laws 1982, c. 354, § 4, operative July 1, 1982; Laws 1982, c. 358, § 16, emerg. eff. June 2, 1982; Laws 1985, c. 205, § 1, eff. May 1, 1985; Laws 1985, c. 325, § 7, emerg. eff. July 29, 1985; Laws 1995, c. 143, § 17, eff. Nov. 1, 1995.

§47166.  Certificates or permits.

A.  It is hereby declared unlawful for any common carrier of household goods or used emigrant movables by motor vehicle to operate or furnish service within this state without having obtained from the Commission a certificate declaring that public convenience and necessity require such operation, or for any contract carrier of household goods or used emigrant movables by motor vehicle to operate or furnish service within the state without having obtained a permit from the Commission declaring the operation shall be consistent with the public interest.  The Commission shall have power, and it shall be its duty after public hearing, to issue said certificate or permit as prayed for, or to refuse to issue the same, or to issue it for the partial exercise only of said privilege sought within sixty (60) days of final hearing, and may attach to the exercise of the rights granted by such certificate or permit such terms and conditions as in its judgment the public convenience and necessity or public interest may require; provided that in all such cases it will be presumed, in the absence of competent evidence to the contrary, that intrastate common carriers operating under existing certificates are rendering adequate service between the points or within the areas authorized to be served by them, and the applicant has the burden of proof to show otherwise; and provided further, that the mere filing of an application does not authorize any person to operate as a motor carrier.

B.  In granting applications for certification or permits the Commission shall take into consideration the reliability and financial condition of the applicant and his sense of responsibility toward the public; the transportation service being maintained by presently existing motor carriers; and any other matters tending to show the need or lack of necessity for granting said application.  No permit for any contract carrier by motor vehicle shall be issued without the applicant proving by competent evidence that the transport service proposed under the contract is not such that it could be reasonably furnished by existing carriers, and further, that such permit would not jeopardize the existing common carrier service.

Provided, however, that in no instance shall a contract carrier of household goods or used emigrant movables by motor vehicle be authorized to serve more than six contracting shippers at any one time; provided further that such contracts are to be filed and approved by the Commission before the operation thereunder.

C.  No common motor carrier shall transport property as a contract carrier in the same truck, at the same time that he is transporting property as a common motor carrier.  No common motor carrier shall transport any property as a contract carrier which property the carrier is authorized to so transport as a common carrier.  No contract motor carrier shall transport property as a common carrier in the same truck at the same time that the contract carrier is transporting property as a contract carrier.

D.  In the event a person who has once been issued a certificate or permit files an application for additional authority with the Commission, each application shall be identified by consecutive subnumbers and if the application is granted, the additional authority shall be incorporated under the original certificate or permit of the person and identified by the applicable subnumbers.  The Commission may at any time after a public hearing and for good cause, suspend, alter, amend or revoke any such certificate or permit.  Provided that the record owner of the certificate or permit shall be entitled to have ten (10) days' written notice by certified mail from the Commission of any hearing affecting the certificate or permit, except as hereinafter provided in Section 169 of this title.  The right of appeal from the order or orders shall be given as in other cases appealed from orders of the Commission.

E.  No intrastate carrier shall discontinue any service authorized by permit or certificate under the provisions of this act, without written authority from the Commission.  Any carrier to whom a permit or certificate has been issued under the provisions of this act, desiring to discontinue such service, shall apply to the Commission in writing for privilege to so discontinue such service, and give notice in writing in such manner as directed by the Commission, for a period of not less than thirty (30) days prior to the hearing thereof, to the public and all parties interested.  Upon the filing of such application for discontinuance, the Commission shall direct the type of service or notice to be given for a period of not less than thirty (30) days, and fix the date of hearing thereof, at which hearing the Commission shall hear evidence and issue its order granting or refusing such application, as the facts developed may justify.

F.  Permits or certificates shall not be assigned or transferred, in any manner, without authority of the Commission and on written application and public hearing; the transfer of the permits or certificates shall not be authorized when the Commission finds such action will be inconsistent with the public interest, or will have the effect of destroying competition or creating a monopoly, nor where it appears that reasonable continuous service under the authority which is sought to be transferred has not been rendered for one hundred eighty (180) days prior to the application for transfer or assignment.  All applications for transfer must be made on proper forms prescribed by the Commission.

G.  Motor carriers must operate and furnish service in strict conformity with the current existing terms and provisions of their respective certificates or permits.  Provided, that it shall not be necessary for any interstate carrier, in order to obtain a permit, as herein provided, to make any showing of public need, except as to the transportation of passengers or freight between points within the state, the power to regulate such operation being specifically reserved herein; and provided further, the Commission shall exercise any additional power that may from time to time be conferred upon the state by any Act of Congress.

H.  The Commission shall adopt rules prescribing the manner and form in which motor carriers shall apply for certificates or permits required by this section.  Among other rules adopted, the application shall be in writing and shall contain:

1.  The name and address of the applicant and the names and addresses of its officers, if any;

2.  Full information concerning the financial conditions and physical properties of the applicant;

3.  The complete route, or routes, over which, or the area within which the applicant desires to operate; and

4.  A schedule or tariff showing the freight rates to be charged between the several points or localities to be served.

I.  Upon filing of the application, the Commission shall, in its discretion, fix the time and place for the hearing of the same, which shall not be more than fortyfive (45) days after the filing of said application.

J.  In order for the public and all interested parties to receive proper notice, in addition to any notice the Commission may prescribe, the Commission shall circulate, on its own docket form, notice of all applications for, or transfers of, certificates or permits to operate as a motor carrier which have been filed and are pending.  The notice shall be published at least fifteen (15) days prior to the date of hearing and shall show:

1.  The time and place of the hearing;

2.  The name and address of the applicant;

3.  The route or territory involved; and

4.  Such other information as the Commission may consider pertinent to the notice.

K.  Upon written annual request and payment of an annual fee to the Commission, the publication shall immediately be furnished by mail to any person by the Commission.  The fee shall be set by the Commission at reasonable cost and shall not exceed the actual expense of publication.  The Commission shall upon receipt of any fee deposit the same in the State Treasury to the credit of the General Revenue Fund.

Added by Laws 1929, c. 253, p. 353, § 6.  Amended by Laws 1965, c. 183, § 2; Laws 1968, c. 190, § 6, eff. Sept. 30, 1968; Laws 1995, c. 143, § 18, eff. Nov. 1, 1995.

§47-166.1.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-166.1a.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-166.1b.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-166.2.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-166.3.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-166.4.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47166.5.  Conflicting constitutional provisions  Amendment and alteration.

If this act or the Motor Carrier Act of 1995 or any provision hereof is, or may be deemed to be, in conflict or inconsistent with any of the provisions of Section 18 through Section 34, inclusive, of Article IX of the Constitution of the State of Oklahoma, then, to the extent of any such conflicts or inconsistencies, it is hereby expressly declared that this entire act and this section are amendments to and alterations of the sections of the Constitution, as authorized by Section 35 of Article IX of said Constitution.

Added by Laws 1980, c. 13, § 5, emerg. eff. March 20, 1980.  Amended by Laws 1995, c. 143, § 19, eff. Nov. 1, 1995.

§47-166a.  Definitions - Operation of equipment not owned by motor carrier - Leases - Application of provisions.

A.  As used in this section:

1.  "Authorized carrier" means a person or persons authorized to engage in the transportation of household goods or used emigrant movables as a common or contract carrier;

2.  "Equipment" means a motor vehicle, straight truck, tractor, semitrailer, full trailer, any combination of these and any other type of equipment used by authorized carriers in the transportation of household goods or used emigrant movables for hire;

3.  "Owner" means a person to whom title to equipment has been issued, or who, without title, has the right to exclusive use of equipment for a period longer than thirty (30) days;

4.  "Lease" means a contract or arrangement in which the owner grants the use of equipment, with or without driver, for a specified period to an authorized carrier for use in the regulated transportation of household goods or used emigrant movables, in exchange for compensation;

5.  "Lessor", in a lease, means the party granting the use of equipment, with or without driver, to another;

6.  "Lessee", in a lease, means the party acquiring the use of equipment with or without driver, from another;

7.  "Addendum" means a supplement to an existing lease which is not effective until signed by the lessor and lessee; and

8.  "Shipper" means a person who sends or receives household goods or used emigrant movables which is transported in intrastate commerce in this state.

B.  An authorized carrier may perform authorized transportation in equipment it does not own only under the following conditions:

1.  There shall be a written lease granting the use of the equipment and meeting the requirements as set forth in subsection C of this section;

2.  The authorized carrier acquiring the use of equipment under this section shall identify the equipment in accordance with the Commission's requirements; and

3.  Upon termination of the lease, the authorized carrier shall remove all identification showing it as the operating carrier before giving up possession of the equipment.

C.  The written lease required pursuant to subsection B of this section shall contain the following provisions.  The required lease provisions shall be adhered to and performed by the authorized carrier as follows:

1.  The lease shall be made between the authorized carrier and the owner of the equipment.  The lease shall be signed by these parties or by their authorized representatives;

2.  The lease shall specify the time and date or the circumstances on which the lease begins and ends and include a description of the equipment which shall be identified by vehicle serial number, make, year, model and current license plate number;

3.  The period for which the lease applies shall be for thirty (30) days or more when the equipment is to be operated for the authorized carrier by the owner or an employee of the owner;

4.  The lease shall provide that the authorized carrier lessee shall have exclusive possession, control and use of the equipment for the duration of the lease.  The lease shall further provide that the authorized carrier lessee shall assume complete responsibility for the operation of the equipment for the duration of the lease;

5.  The amount to be paid by the authorized carrier for equipment and driver's services shall be clearly stated on the face of the lease or in an addendum which is attached to the lease.  The amount to be paid may be expressed as a percentage of gross revenue, a flat rate per mile, a variable rate depending on the direction traveled or the type of commodity transported, or by any other method of compensation mutually agreed upon by the parties to the lease.  The compensation stated on the lease or in the attached addendum may apply to equipment and driver's services either separately or as a combined amount;

6.  The lease shall clearly specify the responsibility of each party with respect to the cost of fuel, fuel taxes, empty mileage, permits of all types, tolls, detention and accessorial services, base plates and licenses, and any unused portions of such items.  Except when the violation results from the acts or omissions of the lessor, the authorized carrier lessee shall assume the risks and costs of fines for overweight and oversize trailers when the trailers are preloaded, sealed, or the load is containerized, or when the trailer or lading is otherwise outside of the lessor's control, and for improperly permitted overdimension and overweight loads and shall reimburse the lessor for any fines paid by the lessor.  If the authorized carrier is authorized to receive a refund or a credit for base plates purchased by the lessor from, and issued in the name of, the authorized carrier, or if the base plates are authorized to be sold by the authorized carrier to another lessor the authorized carrier shall refund to the initial lessor on whose behalf the base plate was first obtained a prorated share of the amount received;

7.  The lease shall specify that payment to the lessor shall be made by the authorized carrier within fifteen (15) days after submission of the necessary delivery documents and other paperwork concerning a trip in the service of the authorized carrier.  The paperwork required before the lessor can receive payment is limited to those documents necessary for the authorized carrier to secure payment from the shipper.  The authorized carrier may require the submission of additional documents by the lessor but not as a prerequisite to payment;

8.  The lease shall clearly specify the right of those lessors whose revenue is based on a percentage of the gross revenue for a shipment to examine copies of the authorized carrier's freight bill before or at the time of settlement.  The lease shall clearly specify the right of the lessor, regardless of method of compensation, to examine copies of the carrier's tariff;

9.  The lease shall clearly specify all items that may be initially paid for by the authorized carrier, but ultimately deducted from the lessor's compensation at the time of payment or settlement together with a recitation as to how the amount of each item is to be computed.  The lessor shall be afforded copies of those documents which are necessary to determine the validity of the charge;

10.  The lease shall specify that the lessor is not required to purchase or rent any products, equipment, or services from the authorized carrier as a condition of entering into the lease arrangement;

11.  As it relates to insurance:

a. the lease shall clearly specify the legal obligation of the authorized carrier to maintain insurance coverage for the protection of the public, and

b. the lease shall clearly specify the conditions under which deductions for cargo or property damage may be made from the lessor's settlements.  The lease shall further specify that the authorized carrier must provide the lessor with a written explanation and itemization of any deductions for cargo or property damage made from any compensation of money owed to the lessor.  The written explanation and itemization must be delivered to the lessor before any deductions are made; and

12.  An original and two copies of each lease shall be signed by the parties.  The authorized carrier shall keep the original and shall place a copy of the lease in the equipment during the period of the lease.  The owner of the equipment shall keep the other copy of the lease.

D.  The provisions of this section shall apply to the leasing of equipment with which to perform transportation regulated by the Corporation Commission by motor carriers holding permanent or temporary authority from the Commission to transport household goods or used emigrant movables.

Added by Laws 1984, c. 60, § 2.  Amended by Laws 1995, c. 143, § 20, eff. Nov. 1, 1995.

§47-167.1.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-169.  Filing of certificates of insurance coverage as condition precedent to certificate or permit - Actions by injured party - Failure to maintain coverage.

A.  No certificate or permit shall be issued by the Commission to any motor carrier of household goods or used emigrant movables until after such motor carrier shall have filed with the Commission a liability insurance policy or bond covering public liability and property damage, issued by some insurance or bonding company or insurance carrier authorized as set forth below, and which has complied with all of the requirements of the Commission, which bond or policy shall be approved by the Commission, and shall be in such sum and amount as fixed by a proper order of the Commission; and such liability and property damage insurance policy or bond shall bind the obligor thereunder to make compensation for injuries to, or death of, persons, and loss or damage to property, resulting from the operation of any such motor carrier for which such carrier is legally liable.  A copy of the policy or bond shall be filed with the Commission, and, after judgment against the carrier for any damage, the injured party may maintain an action upon the policy or bond to recover the same, and shall be a proper party to maintain such action.

B.  Every motor carrier of household goods or used emigrant movables shall file with the Commission a cargo insurance policy or bond covering any goods or property being transported, issued by some insurance or bonding company or insurance carrier authorized as set forth below, and which has complied with all of the requirements of the Commission, which bond or policy shall be approved by the Commission, and shall be in a sum and amount as fixed by a proper order of the Commission.  The cargo insurance must be filed with the Commission prior to a certificate or permit being issued by the Commission.

C.  No carrier, whose principal place of business is in Oklahoma, shall conduct any operations in this state unless the operations are covered by a valid primary bond or insurance policy issued by a provider authorized or approved by the State Insurance Commissioner.  No carrier shall conduct any operations in this state unless the operations are covered by a valid bond or insurance policy issued by a provider licensed or approved by the State Insurance Commissioner or the insurance regulatory authority of any other state.

D.  Each motor carrier shall maintain on file, in full force, all insurance required by the laws of the State of Oklahoma and the rules of the Commission during such motor carrier's operation and that the failure for any cause to maintain such coverage in full force and effect shall immediately, without any notice from the Commission, suspend such carrier's rights to operate until proper insurance is provided.  Any carrier suspended for failure to maintain proper insurance shall have a reasonable time, not exceeding sixty (60) days, within which to provide proper insurance and to have his authority reactivated, upon showing:

1.  No operation during the period in which he did not have insurance; and

2.  Furnishing of proper insurance coverage.

E.  Any carrier who fails to reactivate his or its permit or certificate within sixty (60) days after such suspension, as above provided, shall have said permit or certificate canceled, by operation of law, without any notice from the Commission.  No certificate or permit so canceled shall be reinstated or otherwise made operative except that the Commission may reinstate the authority of a motor carrier upon proper showing that the motor carrier was actually covered by proper insurance during the suspension or cancellation period, and that failure to file with the Commission was not due to the motor carrier's own negligence.  Any carrier desiring to file for reinstatement of its certificate or permit shall do so within ninety (90) days of its cancellation by law.

F.  The Commission shall, in its discretion, permit the filing of certificates of insurance coverage on such form as may be prescribed by the Commission, in lieu of copies of insurance policies or bonds, with the proviso that if the certificates are authorized, the insurance company or carrier so filing it, upon request of the Commission, shall, at any time, furnish an authenticated copy of the policy which the certificate represents, and further provided that thirty (30) days prior to effective cancellation or termination of the policy of insurance for any cause, the insurer shall so notify the Commission in writing of the facts or as deemed necessary by the Commission.

Added by Laws 1929, c. 253, p. 358, § 10.  Amended by Laws 1933, c. 156, p. 360, § 4, emerg. eff. April 12, 1933; Laws 1937, p. 444, § 16; Laws 1965, c. 183, § 4, emerg. eff. June 3, 1965; Laws 1968, c. 190, § 9, eff. Sept. 30, 1968; Laws 1970, c. 80, § 1, emerg. eff. March 23, 1970; Laws 1995, c. 143, § 21, eff. Nov. 1, 1995.

§47169.1.  Motor carriers  Liability for loss, damage or injury to goods or property.

Every motor carrier of household goods or used emigrant movables shall be liable for all loss, damage or injury to goods or property due to any negligence while the same is being carried by it.

Added by Laws 1982, c. 24, § 1, operative Oct. 1, 1982.  Amended by Laws 1995, c. 143, § 22, eff. Nov. 1, 1995.

§47169.2.  Claims  Procedure.

Every motor carrier of household goods or used emigrant movables, upon receipt of a claim in writing for loss of or damage to cargo during transportation, some portion of which was performed by that carrier, regardless of the form in which the claim is presented, shall:

1.  Acknowledge receipt of the claim in writing within thirty (30) days after receipt thereof by the motor carrier;

2.  Commence an investigation in good faith to determine whether the carrier acknowledges or denies liability for the loss or damage;

3.  Either pay the claim in full, or as agreed to by mutual compromise, or deny liability for loss or damage, in writing, within ninety (90) days after receipt of the original claim by the carrier.  Such action shall not be withheld or postponed pending receipt of payment or acknowledgment of liability from connecting carriers;

4.  Acknowledgment of liability shall be accompanied by payment in full for the value of property lost or damaged except where subject to limited liability or released value.  When a shipper, without prior approval from the consignee, elects to release a shipment at a value less than the full value of the property shipped, in the event of loss or damage said shipper will indemnify to the consignee the difference between the released or limited valuation paid by the carrier and the full value of the property shipped.  A carrier's liability is limited to the released value or limited liability as stated in the carrier's governing tariff.

Added by Laws 1982, c. 24, § 2, operative Oct. 1, 1982.  Amended by Laws 1995, c. 143, § 23, eff. Nov. 1, 1995.

§47169.3.  Nonliability  Burden of proof.

Where shipments of household goods or used emigrant movables are received by the carrier from the shipper in apparent good order and with no exceptions noted on the bill of lading, and delivered by the carrier with written exceptions covering loss or damage thereto, the carrier shall have the burden of proof to establish nonliability for such loss or damage.  Terms and conditions of the bill of lading contract referring to excepted causes shall remain applicable.

Added by Laws 1982, c. 24, § 3, operative Oct. 1, 1982.  Amended by Laws 1995, c. 143, § 24, eff. Nov. 1, 1995.

§47169.4.  Concealed loss or damage  Claim  Inspection  Evidence.

Where shipments of household goods or used emigrant movables are received by the carrier from the shipper in apparent good order and with no exceptions noted on the bill of lading, and delivered by the carrier in the same manner, with no exceptions noted, such concealed loss or damage claims must be submitted to the carrier by the shipper.  Inspections covering loss or damage found after delivery must be requested to the delivering carrier in writing within fifteen (15) days after the delivery of the shipment involved.  If more than fifteen (15) days have passed it is incumbent upon the consignee to offer reasonable evidence to the carrier or a representative of the carrier that loss or damage was not incurred by the consignee after delivery by the carrier.

Added by Laws 1982, c. 24, § 4, operative Oct. 1, 1982.  Amended by Laws 1995, c. 143, § 25, eff. Nov. 1, 1995.

§47169.5.  Failure to process claim or express declination of claim in writing  Penalty.

If the carrier fails to process loss or damage claims as provided in Sections 169.2 through 169.4 of this title, or to express declinations of said claims in writing with proof of nonliability, said carrier may be fined by the Corporation Commission an amount not to exceed Five Hundred Dollars ($500.00) upon hearing of a complaint filed with the Commission.  Failure to pay the fine or resolve the complaint will result in a hearing by the Corporation Commission to determine if the operating authority of the carrier shall be revoked.

Added by Laws 1982, c. 24, § 5, operative Oct. 1, 1982.  Amended by Laws 1995, c. 143, § 26, eff. Nov. 1, 1995.

§47169.6.  Other remedies and rights of action  Attorney fees  Costs.

Nothing in Sections 169.1 through 169.5 of this title shall deprive any holder of a receipt of bill of lading any remedy or right of action under existing law.  Where litigation is pursued under other existing rights, the prevailing party shall be allowed reasonable attorney fees and court costs.

Added by Laws 1982, c. 24, § 6, operative Oct. 1, 1982.  Amended by Laws 1995, c. 143, § 27, eff. Nov. 1, 1995.

§47-169.7.  Statements of liability or indemnity agreements not required - Exceptions.

A motor carrier shall not be required to sign any statement of liability or enter into any contract for the indemnification of any person for any acts or omissions not arising from damage or loss from a wrongful or negligent act or omission from the motor carrier.

The provisions of this section shall not apply to railroad intermodal or transload facilities or to contracts with railroads or ocean carriers.

Added by Laws 2004, c. 458, § 1, emerg. eff. June 4, 2004.

§47-170.  Weight and size of vehicles - Advertising - Suspension or cancellation - Personal character of certificates or permits.

A.  Nothing contained in this act shall be construed to authorize the operation of any freight vehicle in excess of the gross weight, width, length or height authorized by law.

B.  Any person who willfully advertises to perform transportation services for which he does not hold a proper certificate or permit shall be in violation of this act and subject to the penalties prescribed for contempt of the Commission.

C.  All certificates or permits issued by the Commission under any law of the state relating to motor carriers shall contain the provision that the Commission reserves to itself authority to suspend and/or cancel any such certificate or permit for the violation, on the part of the applicant or any operator or operators of any motor vehicle to be operated thereunder, of any law of the State of Oklahoma or any rule adopted by the Commission; and the Commission may cancel the certificate of any motor carrier operating as an intrastate carrier, who shall fail to remit to the consignor, within ten (10) days after collection from the consignee, of any or all C.O.D. charges or collections.

D.  Certificates or permits shall be considered personal to the holder thereof and shall be issued only to some definite legal entity operating motor vehicles as a motor carrier of household goods or used emigrant movables, and shall not be subject to lease, nor shall the holder thereof sublet or permit the exercise, by another, in anywise, of the rights or privileges granted thereunder; provided, nothing herein contained shall be construed to prohibit the Commission, in case the necessities of public convenience require temporary service over any route, to grant authority to another motor carrier to render such service, upon compliance with the other provisions of law applicable to other motor carriers.

Added by Laws 1929, c. 253, p. 359, § 11.  Amended by Laws 1933, c. 156, p. 361, § 5, emerg. eff. April 12, 1933; Laws 1968, c. 190, § 10, eff. Sept. 30, 1968; Laws 1995, c. 143, § 28, eff. Nov. 1, 1995.

§47170.1.  Complaints  Notice and hearing  Orders  Revocation  Liability of complaining party  Appeal.

A.  Upon any complaint in writing under oath being made by any person, or by the Commission of its own motion, setting forth any act or thing done or omitted to be done by any person in violation, or claimed violation, of any provision of law, or of any order or rule of the Commission, the Commission shall enter same upon its docket and shall immediately serve a copy thereof upon each defendant together with a notice directed to each defendant requiring that the matter complained of be answered, in writing, within ten (10) days of the date of service of such notice, provided that the Commission may, in its discretion, require particular cases to be answered within a shorter time, and the Commission may, for good cause shown, extend the time in which an answer may be filed.

Upon the filing of the answer herein provided for, the Commission shall set a time and place for the hearing, and notice of the time and place of the hearing shall be served not less than ten (10) days before the time set therefor, unless the Commission shall find that public necessity requires the hearing at an earlier date.

B.  The Commission may, in all matters within its jurisdiction, issue subpoenas, subpoenas duces tecum, and all necessary process in proceedings pending before the Commission; may administer oaths, examine witnesses, compel the production of records, books, papers, files, documents, contracts, correspondence, agreements, or accounts necessary for any investigation being conducted, and certify official acts.

C.  In case of failure on the part of any person to comply with any lawful order of the Commission, or of any Commissioner, or with any subpoena or subpoena duces tecum, or to testify concerning any matter on which he may be lawfully interrogated, the Commission may compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena, or of the refusal to testify.

D.  Witnesses who are summoned before the Commission shall be paid the same fees and mileage as are paid to witnesses in courts of record.  Any party to a proceeding at whose instance a subpoena is issued and served shall pay the costs incident thereto and the fees for mileage of all his witnesses.

E.  In event any process shall be directed to any nonresident who is authorized to do business in this state, the process may be served upon the agent designated by the nonresident for the service of process, and service upon the agent shall be as sufficient and as effective as if served upon the nonresident.

F.  All process issued by the Commission shall extend to all parts of the state and any such process, together with the service of all notices issued by the Commission, as well as copies of complaints, rules, orders and regulations of the Commission, may be served by any person authorized to serve process issued out of courts of record, or by certified mail.

G.  After the conclusion of any hearing, the Commission shall, within sixty (60) days, make and file its findings and order, with its opinion.  Its findings shall be in sufficient detail to enable any court in which any action of the Commission is involved to determine the controverted questions presented by the proceeding.  A copy of such order, certified under the seal of the Commission, shall be served upon the person against whom it runs, or the attorney of the person, and notice thereof shall be given to the other parties to the proceedings or their attorneys.  The order shall take effect and become operative within fifteen (15) days after the service thereof, unless otherwise provided.  If an order cannot, in the judgment of the Commission, be complied with within fifteen (15) days, the Commission may grant and prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may, on application and for good cause shown, extend the time for compliance fixed in the order.

H.  In the event the Commission finds that the defendant is guilty upon any complaint filed and proceeding had and that the provisions of law, or the rules, regulations or orders of this Commission have been willfully and knowingly violated and the violator holds a permit or certificate or license issued by the Commission authorizing it to engage in the transportation of persons or property for hire, then such permit or certificate or license may also be revoked by the Commission.

I.  Where a complaint is instituted by any person other than the Commission of its own motion and in the event the Commission should find that the complaint was not in good faith, the complaining party shall be required to pay the defendant's attorney's fee, the fee to be prescribed by the Commission in accordance with applicable Oklahoma Bar Association standards.

J.  Any person aggrieved by any findings and order of the Commission may appeal to the Supreme Court in the way and manner now or hereafter provided for appeals from the district court to the Supreme Court.

Added by Laws 1968, c. 190, § 26.  Amended by Laws 1969, c. 93, § 1, emerg. eff. March 25, 1969; Laws 1995, c. 143, § 29, eff. Nov. 1, 1995.

§47170.2.  Report of load capacity violations to Corporation Commission  Contempt of Commission motor carrier rules, tariffs and regulations  Penalties  Complaint procedure.

A.  The Department of Public Safety, monthly, shall notify the Oklahoma Corporation Commission of any ticket issued for a violation of the provisions of Section 14119 of this title, or any provisions of Chapter 14 of this title or the terms of any special permit authorized pursuant to the provisions of Chapter 14 of this title concerning overweight or overweight special permits.

B.  Truck overweight violations by motor carriers or private carriers shall be considered contempt of Commission motor carrier rules, tariffs and regulations.  The Commission shall establish a specific rule whereby such overweight violations by motor carriers or private carriers shall be grounds for issuance of a showcause order for consideration of temporary or permanent cancellation of operating authority or license.  In establishing the rule, consideration shall be given to the frequency of violations, pattern of violations, fleet size, type of operation, amount of overweight, and other such factors that may indicate intent.  Any person, firm, or corporation that assists in the commission of such overweight violation or refuses to comply with any rule, regulation, or order of the Commission relating thereto shall be guilty of contempt of the Commission and shall be subject to a fine to be imposed by said Commission in a sum not to exceed Five Hundred Dollars ($500.00) on each violation.  In the specific instance of an overweight violation, the transportation of each load shall constitute a separate violation.  The same fine assessed against the motor carrier or private carrier shall apply to any other person, firm, or corporation that aids or abets such violations.  Provided however, no motor carrier, private carrier, shipper or person loading or causing a motor vehicle to be loaded shall be subject to a fine for contempt unless the gross weight of the motor vehicle is more than five thousand (5,000) pounds overweight.

C.  The Commission, in its discretion and on its own motion, may make a contempt complaint in writing under oath setting forth the violation, enter the complaint on its docket, and proceed with the matter in accordance with the provisions of Sections 161 et seq. of this title or the Motor Carrier Act of 1995.

Added by Laws 1984, c. 49, § 3, operative July 1, 1984.  Amended by Laws 1985, c. 124, § 1, eff. July 1, 1985; Laws 1995, c. 143, § 30, eff. Nov. 1, 1995.

§47171.  Appropriation  Extra help for Corporation Commission.

All monies accruing to the "Corporation Commission Revolving Fund" are hereby appropriated to the Corporation Commission.

The Corporation Commission is hereby authorized and empowered to employ such extra help as may be necessary to carry out the provisions of this act for the enforcement of the law and the collection of taxes set forth herein, said employees to be paid from the appropriations made in this section.  Provided, such employees shall be paid such salaries or compensation as is paid for similar service in this state in the same or other departments of the state. The Corporation Commission is hereby authorized to pay from the "Corporation Commission Revolving Fund" such extra operating expenses as may be attributable to the enforcement of this act, in the same manner and form as other expenses are paid.

Provided further, such employees shall be such extra help as may be in the judgment of the Corporation Commission necessary to aid in the enforcement of this act in addition to the positions hereinafter created; the salaries and expenses of the positions hereinafter created shall be paid out of funds appropriated by the general departmental appropriations act.

Amended by Laws 1985, c. 325, § 8, emerg. eff. July 29, 1985.

§47171.1.  Expenditure of Corporation Commission Revolving Funds  Uses.

In addition to other uses authorized by law, funds provided to the Corporation Commission Revolving Fund pursuant to Sections 165, 177.2 and 180h of this title shall be expended as follows:

1.  The Corporation Commission Transportation Division shall employ four special motor carrier enforcement officers and one supervisorofficer who shall have the primary duty of investigating and assisting in the prosecution of persons engaged in unauthorized transportation or disposal of deleterious substances as contemplated under the provisions of the Oklahoma Motor Carrier Act and any other applicable provisions of law.  Such employees shall be compensated as for similar service in the same or other departments of the state and an expense allowance of One Hundred Dollars ($100.00) per month for maintenance and cleaning of uniforms and other related expenses shall be paid to such employees.  Nothing in this section regarding expense allowances shall be construed to mean that such employees shall receive any additional compensation beyond what is provided for maintenance and cleaning of uniforms and other related expenses by the Corporation Commission on the effective date of this act.

2.  The Commission shall purchase a sufficient number of motor vehicles to provide each motor carrier enforcement officer employed in the Transportation Division a motor vehicle suitable to carry out the enforcement provisions of applicable law.  Said vehicles shall be appropriately marked as official vehicles and radio equipped.  All costs for operation, maintenance and replacement of the motor vehicles authorized in this section shall be provided for from the Corporation Commission Revolving Fund.

3.  The Commission shall employ a hearing officer whose primary responsibility shall be the adjudication of enforcement proceedings and complaints brought against persons engaged in unauthorized transportation or disposal of deleterious substances or other unauthorized transportation in violation of the Oklahoma Motor Carrier Act or the rules and regulations of motor carriers as promulgated by the Corporation Commission.

Added by Laws 1982, c. 354, § 7, operative July 1, 1982.  Amended by Laws 1985, c. 325, § 9, emerg. eff. July 29, 1985; Laws 1993, c. 185, § 1, eff. Sept. 1, 1993.

§47171.2. Motor carrier enforcement officers.

Motor carrier enforcement officers as authorized in Section 171.1 of this title shall have authority and powers as provided for those motor carrier officers authorized under the provisions of Section 172 of this title.

Added by Laws 1983, c. 151, § 4, emerg. eff. May 26, 1983.

§47172.  Violations of act  Penalty  Report of violations  Civil or criminal proceedings  Official misconduct  Contempt  Personnel, salaries and powers  Oath and bond.

A.  Every owner of any motor vehicle, the agents or employees of the owner, and every other person who violates or fails to comply with or procures, aids, or abets in the violation of Sections 161 through 180m of this title or the Motor Carrier Act of 1995, or who fails to obey, observe, or comply with any order, decision, rule or regulation, direction, demand, or requirement of the Corporation Commission, or who procures, aids or abets any corporation or person in the person's, or its, refusal or willful failure to obey, observe or comply with any such order, decision, rule, direction, demand, or regulation shall be deemed guilty of a misdemeanor.  Upon conviction in a criminal court of competent jurisdiction, such misdemeanor is punishable by a fine of not exceeding One Thousand Dollars ($1,000.00).

B.  The Corporation Commission shall report to the Attorney General of this state and the district attorney of the proper county having jurisdiction of such offense, any violation of any of the provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995 or any rule of the Corporation Commission promulgated pursuant to the provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995, by any motor vehicle owner, agent or employee of such owner, or any other person.  Upon receipt of such report, the Attorney General or the district attorney of the proper county having jurisdiction of such offense shall institute criminal or civil proceedings against such offender in the proper court having jurisdiction of such offense.  Any willful failure on the part of members of the Corporation Commission, the Attorney General or any district attorney, to comply with the provisions of this section, shall be deemed official misconduct.  The Corporation Commission shall report such complaints so made to the Governor of this state who shall direct and cause the laws of this state to be enforced.

C.  Any person failing, neglecting or refusing to comply with the provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995, or with any rule, regulation, or requirement of the Corporation Commission promulgated pursuant to the provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995, shall be guilty of contempt of the Corporation Commission, and shall be subject to a fine to be imposed by the Corporation Commission in a sum not exceeding Five Hundred Dollars ($500.00).  Each day on which such contempt occurs shall be deemed a separate and distinct offense.  The maximum fine to be assessed on each day shall be Five Hundred Dollars ($500.00).  All fines collected pursuant to the provisions of this section shall be deposited in the State Treasury to the credit of the Corporation Commission Revolving Fund.  This subsection shall not apply in the specific instance of load capacity violations or violations applicable to the transportation or discharge of deleterious substances provided for by specific statutory provisions.

D.  The Corporation Commission shall appoint a director of transportation, a deputy director, an insurance supervisor, an insurance clerk, two stenographers, a secretary to the director, an identification device supervisor and an assistant identification device supervisor at such salaries as the Legislature may from time to time prescribe.  The employees shall be allowed actual and necessary travel expenses pursuant to the provisions of the State Travel Reimbursement Act.  All of the expense claims shall be presented and paid monthly.

E.  Enforcement officers, appointed by the Corporation Commission, are hereby declared to be peace officers of this state.  Such officers shall be vested with all powers of peace officers in enforcing the provisions of Sections 161 through 180m of this title and the Motor Carrier Act of 1995 in all parts of this state.

The powers and duties conferred upon said enforcement officers shall in no way limit the powers and duties of sheriffs or other peace officers of the state, or any political subdivision thereof, or of members of the Division of Highway Patrol, subject to the Department of Public Safety.

F.  The enforcement officers when on duty, upon reasonable belief that any motor vehicle is being operated in violation of any provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995, shall be authorized to require the driver of the vehicle to stop and submit to an inspection of the identification device, or devices, in the vehicle, and to submit to such enforcement officer bills of lading, waybills, or other evidences of the character of the commerce being transported in such vehicle, and to submit to an inspection of the contents of such vehicle for the purpose of comparing same with bills of lading or shipping documentation, waybills, or other evidences of transportation carried by the driver of the vehicle.  The officers shall not have the right to plea bargain.

G.  The enforcement officers are authorized to serve all warrants, writs, and notices issued by the Corporation Commission relating to the enforcement of the provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995 and the rules, regulations, and requirements prescribed by the Corporation Commission promulgated pursuant to Sections 161 through 180m of this title or the Motor Carrier Act of 1995.

H.  The enforcement officers shall not have the power or right of search, nor shall they have the right of power of seizure, except as provided in Sections 161 through 180m of this title or the Motor Carrier Act of 1995.  The enforcement officers are authorized to hold and detain any motor vehicle operating upon the highways of this state, if, the enforcement officer has reason to believe that the vehicle is being operated contrary to the provisions of Sections 161 through 180m of this title or the Motor Carrier Act of 1995, or the rules, regulations, and requirements of the Corporation Commission promulgated pursuant to Sections 161 through 180m of this title or the Motor Carrier Act of 1995.

I.  No state official, other than members of the Corporation Commission, shall have any power, right, or authority to command, order, or direct any enforcement officer to perform any duty or service authorized by Sections 161 through 180m of this title or the Motor Carrier Act of 1995.

J.  Each of the enforcement officers shall, before entering upon the discharge of their duties, take and subscribe to the usual oath of office and shall execute to the State of Oklahoma a bond in the sum of Twentyfive Thousand Dollars ($25,000.00) each, with sufficient surety for the faithful performance of their duty.  The bond shall be approved and filed as provided by law.

K.  No enforcement officer or employee of the Oklahoma Corporation Commission shall have the right to plea bargain in motor carrier or motor transportation matters except the chief legal counsel of the Commission or an assign of the legal staff of the chief legal counsel.

Added by Laws 1929, c. 253, p. 360, § 13.  Amended by Laws 1933, c. 156, p. 362, § 6, emerg. eff. April 12, 1933; Laws 1937, p. 444, § 17, emerg. eff. May 1, 1937; Laws 1953, p. 206, emerg. eff. May 29, 1953; Laws 1969, c. 91, § 1, emerg. eff. March 25, 1969; Laws 1983, c. 263, § 13, operative July 1, 1983; Laws 1985, c. 124, § 2, eff. July 1, 1985; Laws 1985, c. 325, § 10, emerg. eff. July 29, 1985; Laws 1995, c. 143, § 31, eff. Nov. 1, 1995.

§47172.1.  Qualifications for enforcement officers.

A.  Future applicants for the position of enforcement officer shall be high school graduates and shall have had at least three (3) years' practical experience in the transportation industry or in the field of law enforcement and be certified by the Council on Law Enforcement Education and Training (CLEET) within twelve (12) months from the date of employment.  Applicants shall have attained the age of twenty-one (21) years.

B.  The applicants shall pass a written test or examination on motor carrier law and the rules of the Commission pertaining thereto, for the purpose of establishing the applicant's fitness and ability to perform the duties of an enforcement officer.

Added by Laws 1968, c. 190, § 25, eff. Sept. 30, 1968.  Amended by Laws 1969, c. 90, § 1, emerg. eff. March 25, 1969; Laws 1971, c. 229, § 7, emerg. eff. June 12, 1971; Laws 1995, c. 143, § 32, eff. Nov. 1, 1995.

§47173.  Venue of actions against motor carriers  Issuance of summons.

Any action against a motor carrier for damages by reason of any breach of duty, whether contractual or otherwise, may be brought, in addition to the other counties in which such action may be brought, in the county where the cause of action or some part thereof arose, and summons shall be issued to any other county against any one or more of the defendants at the plaintiff's request.

Laws 1929, c. 253, p. 360, § 14.

§47-176.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-177.2.  License and permit for transporting deleterious substances - Proof of access to approved disposal well - List of permits - Fees - Provisions supplemental to other applicable motor carrier laws.

A.  No motor carrier shall engage in the business of transporting any salt water, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing and operating of oil and gas wells and brine wells, for any valuable consideration whatever, or in any quantity over twenty (20) gallons, without a license authorizing such operation and a deleterious substance transport permit to be issued by the Commission.  Provided, transportation of such substances by private carrier of property by motor vehicle shall require a deleterious substance transport permit.

B.  No carrier shall transport deleterious substances under a carrier license issued by the Commission until such time as the carrier has been issued a deleterious substance transport permit.

C.  No deleterious substance transport permit shall be issued to a motor carrier or private carrier until the carrier has furnished written proof of access to a Class II disposal well or wells.  Said written proof of access shall be provided by the owner of such disposal well.  Such disposal well must first be approved by the Corporation Commission as adequate to meet the need for proper disposal of all substances which the applicant may reasonably be expected to transport as a motor carrier or private carrier.  Provided that nothing in this section shall be construed as prohibiting the disposition of such deleterious substances in a disposal well that is owned by a person other than the transporter.

D.  The Commission shall maintain a current list of such permits.  The Commission shall charge such annual deleterious substance transport permitting fees as will cover the cost of issuing such licenses and an annual fee of Two Hundred Fifty Dollars ($250.00) for each such deleterious substance transport license.  Proceeds from the fees shall be deposited by the Commission in the State Treasury to the credit of the Corporation Commission Revolving Fund.  The provisions of this section are supplemental and are in addition to the laws applicable to motor carriers.

Added by Laws 1965, c. 422, § 2, emerg. eff. July 8, 1965.  Amended by Laws 1968, c. 190, § 12, eff. Sept. 30, 1968; Laws 1982, c. 354, § 5, operative July 1, 1982; Laws 1983, c. 151, § 1, emerg. eff. May 26, 1983; Laws 1985, c. 325, § 11, emerg. eff. July 29, 1985; Laws 1988, c. 322, § 6; Laws 1993, c. 145, § 253, eff. July 1, 1993; Laws 1995, c. 143, § 33, eff. Nov. 1, 1995.

NOTE:  Laws 1982, c. 358, § 17 repealed by Laws 1983, c. 151, § 5, emerg. eff. May 26, 1983.

§47-177.3.  Violations - Penalties.

A.  It shall be unlawful for a motor carrier, whether private, common, or contract, to dump, disperse, or otherwise release substances described in Section 177.2 of this title upon a public highway or elsewhere except on property or in wells, reservoirs, or other receptacles owned, held, leased, or otherwise rightfully and legally available to the motor carrier for such use and purpose.

B.  It shall be unlawful for any motor truck or tank vehicle used to transport substances described in Section 177.2 of this title to have a release device located or operated in any manner from within the cab of such a motor vehicle.

C.  Any violation of the provisions of subsections A or B of this section shall constitute a misdemeanor.  It shall be the duty of the prosecuting attorney of the county in which a violation of the provisions of this section occurs to file and prosecute the aforementioned misdemeanor charge and advise the Commission of such action and the results thereof.

D.  The Oklahoma Corporation Commission may initiate contempt proceedings for any violation concerning disposal by a carrier of a substance described in Section 177.2 of this title.  The first violation proven by the Commission in any calendar year shall result in a motor carrier or private carrier being warned by the Commission and, upon conviction, fined up to Two Thousand Five Hundred Dollars ($2,500.00).  A second violation proven by the Commission in any calendar year shall result in a motor carrier or private carrier being placed on probation and fined up to Five Thousand Dollars ($5,000.00) by the Commission.  A third violation proven by the Commission in any calendar year shall result in a fine of up to Twenty Thousand Dollars ($20,000.00), and, at the discretion of the Commission, cancellation of the carrier's license for a period up to one (1) year and cancellation of a motor carrier or private carrier deleterious substance transport permit.  The driver of a truck, who is not the owner of the vehicle used in violation of this section or any of the rules and regulations of the Oklahoma Corporation Commission, shall be adjudicated a codefendant and subject to a fine equal to ten percent (10%) of the fine assessed to the owner of such vehicle, up to Five Hundred Dollars ($500.00).

Added by Laws 1965, c. 422, § 3, emerg. eff. July 8, 1965.  Amended by Laws 1968, c. 190, § 13, eff. Sept. 30, 1968; Laws 1983, c. 151, § 2, emerg. eff. May 26, 1983; Laws 1985, c. 124, § 3, eff. July 1, 1985; Laws 1993, c. 145, § 254, eff. July 1, 1993; Laws 1995, c. 143, § 34, eff. Nov. 1, 1995.

§47180.  Definitions.

The following words and phrases, when used in this act, shall have the meanings respectively ascribed to like words and phrases by the motor carrier statutes of Oklahoma, except as herein provided:

1.  The term "identification application" shall mean the application as provided by the Commission, for making application for motor carrier vehicle identification devices; and

2.  The term "identification device" shall mean the motor carrier vehicle identification device issued by the Commission under the provisions of this act for the purpose of identifying powered motor carrier vehicles operated under and coming within the provisions of this act or the Motor Carrier Act of 1995.

Added by Laws 1939, p. 58, § 2.  Amended by Laws 1968, c. 190, § 14, eff. Sept. 30, 1968; Laws 1969, c. 92, § 1, emerg. eff. March 25, 1969; Laws 1971, c. 102, § 1, emerg. eff. April 26, 1971; Laws 1995, c. 143, § 35, eff. Nov. 1, 1995.

§47180a.  Display of identification device on motor carriers.

It is hereby declared unlawful for any motor carrier, his or its agents or employees to operate any powered motor vehicle, as a motor carrier for hire, within this state, without the identification device issued by the Commission, said device to be displayed as provided by the rules of the Commission.

Laws 1939, p. 58, § 3; Laws 1968, c. 190, § 15, eff. Sept. 30, 1968; Laws 1969, c. 92, § 2, emerg. eff. March 25, 1969; Laws 1971, c. 102, § 2, emerg. eff. April 26, 1971.

§47180b.  Device subject to seizure.

The identification device shall be the property of the Commission at all times, and shall be subject to seizure and confiscation by the Commission for any good cause and at the will of the Commission.

Laws 1939, p. 59, § 4; Laws 1968, c. 190, § 16, eff. Sept. 30, 1968.

§47180c.  Seizure and confiscation of devices  Grounds.

The Commission may issue an order for the seizure and confiscation and return to the Commission of any identification device or devices, for any of the following reasons, and to direct said order or orders to any officer of the State of Oklahoma charged with the duties of enforcing the provisions of this act and/or any other section of the motor carrier law now in force or hereinafter enacted:

1.  In all cases where the motor carrier has permitted the insurance coverage, as required by law to be filed with the Commission, to lapse or become cancelled or for any reason to become void and fail to meet the requirements as provided by law;

2.  For failure on the part of any motor carrier, his or its agents or employees to comply with any part or provision of this act, or any other act or law or part or provision thereof relative to the legal operation of a forhire motor carrier or to obey, observe or comply with any order, decision, rule or regulation, direction, demand or requirement, or any part or provision thereof, of the Commission;

3.  Upon the cancellation or revocation of the certificate or permit or IRC or license under which said identification device or devices were issued; or

4.  For operating any powered motor vehicle in violation of the terms and provisions of this act or the Motor Carrier Act of 1995 and all applicable size and weight laws and safety standards of this state.

Added by Laws 1939, p. 59, § 5.  Amended by Laws 1968, c. 190, § 17, eff. Sept. 30, 1968; Laws 1969, c. 92, § 3, emerg. eff. March 25, 1969; Laws 1971, c. 102, § 3, emerg. eff. April 26, 1971; Laws 1995, c. 143, § 36, eff. Nov. 1, 1995.

§47180d.  Rules and regulations.

The Commission shall have the power and authority by general order or otherwise to promulgate rules and regulations for the administration and enforcement of the provisions of this act or the Motor Carrier Act of 1995.

Added by Laws 1939, p. 59, § 6.  Amended by Laws 1968, c. 190, § 18, eff. Sept. 30, 1968; Laws 1995, c. 143, § 37, eff. Nov. 1, 1995.

§47180e.  Commission to provide for suitable methods of identification.

The Commission, in its discretion, is authorized to provide for decals, cab cards, or other suitable methods of identification to be displayed on or carried in the truck or powered motor vehicle.

Laws 1939, p. 59, § 7; Laws 1968, c. 190, § 19, eff. Sept. 30, 1968; Laws 1971, c. 102, § 4, emerg. eff. April 26, 1971.

§47-180f.  Purchase of devices and other equipment.

The Commission is hereby authorized to purchase said identification devices in sufficient amounts to supply the demand, and to purchase such other officer supplies and equipment as is necessary to administer and enforce the provisions of this act or the Motor Carrier Act of 1995, and to pay for, or cause the same to be paid for, out of the appropriation provided therefor.

Added by Laws 1939, p. 60, § 8.  Amended by Laws 1953, p. 207, § 1; Laws 1968, c. 190, § 20, eff. Sept. 30, 1968; Laws 1995, c. 143, § 38, eff. Nov. 1, 1995.

§47180g.  Issuance of identification devices.

It shall be the duty of the Commission to provide identification devices upon written application of any authorized motor carrier.

Upon written application of any authorized motor carrier holding a certificate or permit or license issued by the Commission, the Commission shall issue to the motor carrier a sufficient number of identification devices so that each powered vehicle owned or to be operated by the motor carrier in the state shall bear one identification device.  Identification devices shall be issued on an annual basis, and applications shall be made annually on the form prescribed by the Commission, and any motor carrier operating a powered vehicle without a current identification device shall be in violation of the provisions of Sections 180 through 180m of this title or the Motor Carrier Act of 1995.

It is hereby declared unlawful for any motor carrier, or agents or employees of any motor carrier, to use or transfer an identification device except as provided by rules of the Commission.

Added by Laws 1939, p. 60, § 9.  Amended by Laws 1968, c. 190, § 21, eff. Sept. 30, 1968; Laws 1969, c. 92, § 4, emerg. eff. March 25, 1969; Laws 1971, c. 102, § 5, emerg. eff. April 26, 1971; Laws 1983, c. 151, § 3, emerg. eff. May 26, 1983; Laws 1995, c. 143, § 39, eff. Nov. 1, 1995.

§47-180h.  Fee for registration.

The Corporation Commission is hereby authorized to collect from applicants for motor carrier identification devices a fee of Seven Dollars ($7.00) for registration of each of its trucks and Seven Dollars ($7.00) for each of its truck-tractors registered under the provisions of this act or the Motor Carrier Act of 1995; and the fee shall be in addition to any other fees now provided for by law for the registration of said motor vehicles and shall be deposited in the State Treasury to the credit of the Corporation Commission Revolving Fund.

Added by Laws 1953, p. 208, § 2, emerg. eff. May 29, 1953.  Amended by Laws 1968, c. 190, § 22, eff. Sept. 30, 1968; Laws 1971, c. 102, § 6, emerg. eff. April 26, 1971; Laws 1982, c. 358, § 18, emerg. eff. June 2, 1982; Laws 1985, c. 205, § 2, eff. July 1, 1985; Laws 1985, c. 325, § 12, emerg. eff. July 29, 1985; Laws 1987, c. 232, § 4, emerg. eff. July 5, 1987; Laws 1995, c. 143, § 40, eff. Nov. 1, 1995.

NOTE:  Laws 1982, c. 354, § 6 repealed by Laws 1985, c. 205, § 4, eff. July 1, 1985.

§47-180i.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-180j.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47180k.  Records.

All records of the Corporation Commission under this act shall be maintained in, and classified as all other records in the Transportation Division of the Corporation Commission.

Amended by Laws 1988, c. 322, § 7.

§47180l.  Reciprocal compacts and agreements with other states.

The Commission is hereby authorized and empowered, on behalf of the State of Oklahoma, and when it shall deem it to be in the best interest of the residents of this state so to do, to enter into reciprocal compacts and agreements with other states, or the authorized agencies thereof, when such states have made provisions substantially similar to this section, respecting the regulation of motor vehicles engaged in interstate or foreign commerce upon and over the public highways.  And such compacts and agreements may provide for the granting, to the residents of such states, privileges substantially similar to those granted thereby to Oklahoma residents: Provided: (1) That no such compact or agreement shall supersede or suspend the operation of any law, rule or regulation of the State of Oklahoma which shall apply to vehicles operated intrastate in the State of Oklahoma; (2) That any privileges, the granting of which shall be provided by any such compact or agreement, shall extend only in cases of full compliance with the laws of the state joining in such compact or agreement; (3) That no such compact or agreement shall supersede or suspend the operation of any law of the State of Oklahoma other than those applying to the payment of fees for registration certificates or identification devices; and (4) That the powers and authority of the Oklahoma Tax Commission to administer and enforce the tax laws of this state, pertaining to the taxation of motor vehicles, shall be in no manner superseded or suspended.

Laws 1939, p. 62, § 14; Laws 1953, p. 208, § 3; Laws 1968, c. 190, § 24, eff. Sept. 30, 1968.

§47180m.  Enforcement of act.

In addition to all other duties as provided by law, it is hereby declared to be, and shall be the duty of all sheriffs, deputy sheriffs, district attorneys, enforcement officers appointed by the Corporation Commission of the State of Oklahoma, and all highway patrolmen within the State of Oklahoma:

1.  To enforce the provisions of Sections 180 through 180m of this title or the Motor Carrier Act of 1995;

2.  To apprehend and detain any motor vehicle or vehicles and driver or operator and their aides who are operating any motor vehicle, upon or along the highways of this state, for a reasonable length of time, for the purpose of investigating and determining whether such vehicle is being operated in violation of any of the provisions of Sections 180 through 180m of this title or the Motor Carrier Act of 1995;

3.  To make arrests for the violation of the provisions of Sections 180 through 180m of this title or the Motor Carrier Act of 1995, without the necessity of procuring a warrant;

4.  To sign the necessary complaint and to cause the violator or violators to be promptly arraigned before a court of competent jurisdiction for trial;

5.  To aid and assist in the prosecution of the violator or violators in the name of the State of Oklahoma to the end that this law shall be enforced;

6.  To report all such arrests for violations of Sections 180 through 180m of this title to the Corporation Commission of Oklahoma within ten (10) days after making such arrest and to furnish such information concerning same as the Commission may request; and

7.  At the request of the Corporation Commission, to seize and confiscate any and all identification devices and to forward the same to the Corporation Commission for cancellation.

Added by Laws 1939, p. 62, § 15.  Amended by Laws 1953, p. 208, § 4, emerg. eff. May 29, 1953; Laws 1995, c. 143, § 41, eff. Nov. 1, 1995; Laws 1995, c. 358, § 4, eff. Nov. 1, 1995.

NOTE:  Laws 1995, c. 23, § 15 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.

§47-224.  Auto buses not operating under certificate or permit or license of Corporation Commission - Authority of city to regulate.

Any city of this state may, by a duly-adopted ordinance, in any manner deemed best for the interest of the city, regulate the operation within the corporate limits of the city of auto buses not operated under a certificate of convenience and necessity or permit or license issued by the Corporation Commission for the transportation of passengers for hire to or from a point or points outside the corporate limits of the city, and to or from points within the corporate limits of the city.

Added by Laws 1947, p. 320, § 1, emerg. eff. May 16, 1947.  Amended by Laws 1995, c. 143, § 42, eff. Nov. 1, 1995.

§47-225.  Auto buses operating under certificate or permit or license - Prohibiting stopping, loading, unloading and parking.

Any city of this state may, by a duly adopted ordinance, prohibit any auto bus being operated under a certificate of convenience and necessity or permit or license issued by the Corporation Commission of Oklahoma transporting passengers for hire to, from or through said city from stopping, except in cases of accident or other emergencies, on the streets or alleys within a specified area of the city where the traffic is congested, and loading and unloading passengers while so stopped; and also prohibit the parking of any such automobile or auto bus on the streets or alleys in such congested area.  Nothing contained in this act shall authorize any city or town to designate the location of passenger terminals or bus stations.

Added by Laws 1947, p. 321, § 2, emerg. eff. May 16, 1947.  Amended by Laws 1995, c. 143, § 43, eff. Nov. 1, 1995.

§47-226.1.  Power of city or town to grant franchise.

Any city or town of this state may, pursuant to and subject to the applicable provisions of the Constitution and laws of Oklahoma, grant to any person, firm or corporation a franchise for the operation of auto buses, as herein defined, for the transportation of passengers for hire within the corporate limits of said city or town.

Laws 1947, p. 315, § 1.

§47226.2.  Operation without franchise unlawful when franchise granted to another.

Where any city or town has granted a franchise for the operation of auto buses, as provided in Section 1, and auto buses are being operated under such franchise by the holder thereof, it is hereby declared to be unlawful for any other person, firm or corporation to operate such auto buses without a franchise therefor.

Laws 1947, p. 315, § 2.

§47226.3.  Violations.

Any person, firm or corporation operating or causing to be operated an auto bus, as herein defined, contrary to the provisions of Section 2 hereof, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine in an amount not to exceed One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for a period not to exceed one (1) year or by both such fine and imprisonment, and each day any auto bus is operated in violation of this act shall be a separate offense.

Laws 1947, p. 315, § 3.

§47226.4.  Definition of franchise.

An "auto bus" as the term is used herein means a selfpropelled vehicle not operated on fixed tracks, with a manufacturer's rated seating capacity of seven (7) or more passengers, operating over a fixed route and/or between fixed termini and/or on scheduled trips.

Laws 1947, p. 315, § 4.

§47-226.5.  Validation of existing franchises.

Any franchise which has heretofore been granted by any city or town in this state for the operation of auto buses for the transportation of passengers for hire within the corporate limits of said city or town is hereby ratified, legalized and confirmed.

Laws 1947, p. 315, § 5.

§47-228.1.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47-228.2.  Repealed by Laws 1995, c. 143, § 45, eff. Nov. 1, 1995.

§47228.3.  Intrastate motor transportation fuel surcharge.

The Oklahoma Corporation Commission shall establish an intrastate motor transportation fuel surcharge for common carriers of household goods or used emigrant movables by motor vehicles over irregular routes that shall in no instance be less than that established by the Interstate Commerce Commission for interstate transportation by like carriers.

Added by Laws 1980, c. 11, § 6, emerg. eff. March 13, 1980.  Amended by Laws 1995, c. 143, § 44, eff. Nov. 1, 1995.

§47228.4.  Application of Sections 161 through 180m.

Except as provided herein, the provisions of Sections 161 through 180m of Title 47 of the Oklahoma Statutes are expressly made applicable to any certificate or permit issued under this act.

Laws 1980, c. 11, § 7, emerg. eff. March 13, 1980.

§47230.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act".

Added by Laws 1986, c. 80, § 1, eff. Nov. 1, 1986.

§47230.2.  Legislative intent.

A.  The Legislature finds:

1.  That the volume of hazardous and nonhazardous materials transported by motor carriers within this state is substantial and the need exists to improve the enforcement of safety related aspects of motor carrier transportation for both interstate and intrastate motor carriers which is consistent with federal standards and regulations.

2.  That hazardous materials are essential for various industrial, commercial, and other purposes, that their transportation is a necessary incident to their use, and that the transportation is required for the economic prosperity of the people of the State of Oklahoma.

3.  That the highway movement of hazardous and nonhazardous materials poses a substantial danger to the health and safety of the citizens of this state unless such materials are handled and transported in a safe and prudent manner.

4.  That it is in the public interest and within the police power of the state to provide for the regulation of the safety related aspects of motor carrier transportation and the handling and transportation of hazardous materials.

B.  It is therefore declared to be the policy of the State of Oklahoma to provide regulatory and enforcement authority to the Oklahoma Department of Public Safety to improve safety related aspects of motor carrier transportation and to protect the people against the risk to life and property inherent in the transportation of property, including hazardous materials, over highways and the handling and storage incidental thereto, by keeping such risk to a minimum consistent with technical feasibility and economic reasonableness and to provide uniform regulation of intrastate transportation of property, including hazardous materials, consistent with federal regulation of interstate transportation.

C.  It is not the intent of the Legislature to regulate the movement of hazardous materials in such quantities that would not pose a substantial danger to the public health and safety, and the Department may provide for exemptions as provided for in federal regulations for farm use, and other appropriate exemptions consistent with federal regulations.

Added by Laws 1986, c. 80, § 2, eff. Nov. 1, 1986.

§47230.3.  Definitions.

As used in the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act:

1.  "Commerce" means trade, traffic, commerce or transportation within this state;

2.  "Commissioner" means the Commissioner of Public Safety;

3.  "Department" means the Oklahoma Department of Public Safety;

4.  "Discharge" means leakage, seepage or other release of hazardous materials;

5.  "Hazardous material" means a substance or material in a quantity and form determined by the United States Department of Transportation to be capable of posing an unreasonable risk to health and safety or property when transported in commerce;

6.  "Person" means any natural person or individual, governmental body, firm, association, partnership, copartnership, joint venture, company, corporation, joint stock company, trust, estate or any other legal entity or their legal representative, agent or assigns; and

7.  "Transports" or "transportation" means any movement of property over the highway and any loading, unloading or storage incidental to such movement.

Added by Laws 1986, c. 80, § 3, eff. Nov. 1, 1986.

§47230.4.  Powers and duties of Commissioner.

To the extent necessary to administer the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act, and consistent with budget and manpower limitations, the Commissioner:

1.  shall adopt and promulgate rules and regulations in order to carry out the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act relating to motor carrier safety in the transportation of property and hazardous materials in intrastate and interstate commerce, and to coordinate the implementation of a transportation emergency response system;

2.  may adopt by reference and enforce all or any portion of the federal motor carrier safety regulations and the hazardous materials regulations of the United States Department of Transportation, as now or hereafter amended;

3.  shall conduct a continuing review of all aspects of motor carrier safety and the transportation of property, including hazardous materials, in order to determine and recommend appropriate steps to assure safe transportation;

4.  may authorize any officer, employee or agent of the Department to:

a. conduct investigations; make reports; issue subpoenas; conduct hearings; require the production of relevant documents, records and property; take depositions; and conduct directly or indirectly research, development, demonstration and training activities,

b. enter upon, inspect and examine at reasonable times and in a reasonable manner, the records and properties of persons to the extent such records and properties relate to motor carrier safety or the transportation or shipment of hazardous materials in commerce, and to inspect and copy records and papers of carriers and other persons to carry out the purposes of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act,

c. stop and inspect any driver or commercial motor vehicle for any violation of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act or rules and regulations issued pursuant thereto,

d. declare and mark any transport vehicle or container as out of service if its condition, filling, equipment or protective devices would be hazardous to life or property during transportation, or if records thereof reflect such hazard, or if required records are incomplete,

e. prohibit any commercial driver from transporting hazardous materials if such driver is unqualified or disqualified under any federal or department regulation, and

f. administer and enforce the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act and any rules and regulations issued pursuant thereto.

Any such officer, employee or agent shall, upon request, display proper credentials prescribed or approved by the Commissioner.

Added by Laws 1986, c. 80, § 4, eff. Nov. 1, 1986.

§47230.5.  Examination and inspection of record, equipment, etc.

Motor carriers and other persons subject to the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act shall make available for inspection and copying their accounts, books, records, memoranda, correspondence, and other documents, and shall allow their lands, buildings and equipment to be examined and inspected by any officer, employee, or agent of the Department of Public Safety, including members of the Oklahoma Highway Patrol, upon demand and display of the credentials issued by the Commissioner.

Added by Laws 1986, c. 80, § 5, eff. Nov. 1, 1986.

§47-230.6.  Certain uses and activities of vehicles and containers prohibited.

Text effective September 1, 2005.

(for text currently in effect see following)

A.  No person prohibited from operating a commercial vehicle shall operate such commercial motor vehicle, nor shall any person authorize or require a person who has been prohibited from such operation of a motor vehicle to operate a commercial motor vehicle.

B.  No person shall operate, authorize, or require the operation of any vehicle or the use of any container that has been marked out of service until all required corrections have been made, except upon approval of the Department such vehicle or container may be moved to another location for the purpose of repair or correction.

C.  No person shall remove an out-of-service marking from a transport vehicle or container unless all required corrections have been made and the vehicle or container has been inspected and approved by an authorized officer, employee, or agent of the Department.

D.  No employer shall knowingly allow, require, permit or authorize an employee to operate a commercial motor vehicle:

1.  During any period in which the employee:

a. has had driving privileges to operate a commercial motor vehicle suspended, revoked, canceled, denied or disqualified,

b. has had driving privileges to operate a commercial motor vehicle disqualified for life,

c. is not licensed to operate a commercial motor vehicle, or

d. has more than one commercial driver license;

2.  During any period in which the employee, the commercial motor vehicle which the employee is operating, the motor carrier business or operation, or the employer is subject to an out-of-service order; or

3.  In violation of a federal, state, or local law, regulation, or ordinance pertaining to railroad-highway grade crossings.

E.  An employer who is determined by the Commissioner to have committed a violation of subsection D of this section shall be subject to an administrative penalty of not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Ten Thousand Dollars ($10,000.00).

F.  An employee who is determined by the Commissioner to have committed a violation of any provision of this section shall be subject to an administrative penalty of not less than One Thousand One Hundred Dollars ($1,100.00) nor more than Two Thousand Seven Hundred Fifty Dollars ($2,750.00).

Text effective until September 1, 2005.

A.  No person prohibited from operating a commercial vehicle shall operate such commercial motor vehicle, nor shall any person authorize or require a person who has been prohibited from such operation of a motor vehicle to operate a commercial motor vehicle.

B.  No person shall operate, authorize, or require the operation of any vehicle or the use of any container that has been marked out of service until all required corrections have been made, except upon approval of the Department such vehicle or container may be moved to another location for the purpose of repair or correction.

C.  No person shall remove an out-of-service marking from a transport vehicle or container unless all required corrections have been made and the vehicle or container has been inspected and approved by an authorized officer, employee, or agent of the Department.

D.  No employer shall knowingly allow, require, permit or authorize an employee to operate a commercial motor vehicle:

1.  During any period in which the employee:

a. has had driving privileges to operate a commercial motor vehicle suspended, revoked, canceled, denied or disqualified,

b. has had driving privileges to operate a commercial motor vehicle disqualified for life,

c. is not licensed to operate a commercial motor vehicle, or

d. has more than one commercial driver license;

2.  During any period in which the employee, the commercial motor vehicle which the employee is operating, the motor carrier business or operation, or the employer is subject to an out-of-service order; or

3.  In violation of a federal, state, or local law, regulation, or ordinance pertaining to railroad-highway grade crossings.

E.  An employer who is determined by the Commissioner to have committed a violation of subsection D of this section shall be subject to an administrative penalty of not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Ten Thousand Dollars ($10,000.00).

F.  An employee who is determined by the Commissioner to have committed a violation of any provision of this section shall be subject to an administrative penalty of not less than One Thousand Dollars ($1,000.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00).

Added by Laws 1986, c. 80, § 6, eff. Nov. 1, 1986.  Amended by Laws 1998, c. 345, § 3, eff. Nov. 1, 1998; Laws 2001, c. 309, § 6, eff. Nov. 1, 2001; Laws 2002, c. 169, § 4, eff. Oct. 1, 2002; Laws 2004, c. 390, § 14, eff. Sept. 1, 2005.

§47230.7.  Discharge of hazardous material prohibited.

No person shall intentionally discharge or cause to be discharged the contents of any transport vehicle containing hazardous material between the points of origin and the points of billed destination, except as may be authorized by the Department or a representative of the Department.

Added by Laws 1986, c. 80, § 7, eff. Nov. 1, 1986.

§47230.8.  Reporting of incidents and accidents.

A.  Each person involved in an incident or accident during the transportation, loading, unloading, or related storage in any place of a hazardous material subject to the provisions of Oklahoma Motor Carrier Safety and Hazardous Material Transportation Act shall immediately report, by telephone, to the Department if that incident or accident involves:

1.  a fatality due to fire, explosion, or exposure to any hazardous material;

2.  the hospitalization of any person due to fire, explosion, or exposure to any hazardous material;

3.  a continuing danger to life, health, or property at the place of the incident or accident; or

4.  an estimated property damage of an amount to be determined by the Commissioner by regulation.

B.  A written report shall be submitted by the person to the Department on a form prescribed by the Department, or in lieu thereof, a copy of the written report submitted to the United States Department of Transportation. Each report submitted shall contain the time and date of the incident or accident, a description of any injuries to persons or property, any continuing danger to life at the place of the accident or incident, the identity and classification of the material, and any other pertinent details.

C.  In the case of an incident or accident involving hazardous materials which is not subject to the Oklahoma Motor Carrier Safety and Hazardous Material Transportation Act but which is subject to Title 46 or Title 49 of the Code of Federal Regulations, the carrier shall send a copy of the report filed with the United States Department of Transportation to the Department of Public Safety.

Added by Laws 1986, c. 80, § 8, eff. Nov. 1, 1986.

§47230.9.  Compliance with act  Violations  Penalties.

A.  The transportation of any property in commerce, including hazardous materials or the transportation of passengers for compensation or for hire by bus, that is not in compliance with the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act or the rules issued pursuant thereto, is prohibited.

B.  Pursuant to the provisions of this section and except as otherwise provided by subsection D of this section, any person who is determined by the Commissioner of Public Safety to have committed:

1.  An act which is a violation of a recordkeeping requirement of this title or of any rule or regulation promulgated thereto or the Federal Motor Carrier Safety Act of 1984, such person shall be liable to the State of Oklahoma for an administrative penalty not to exceed One Hundred Dollars ($100.00) for each offense, provided that the total of all administrative penalties assessed against any violator pursuant to this paragraph for all offenses related to any single violation shall not exceed Five Hundred Dollars ($500.00);

2.  An act or acts other than recordkeeping requirements, which evidences a serious pattern of safety violations, as determined by the Commissioner, such person shall be liable to the State of Oklahoma for an administrative penalty not to exceed Two Hundred Dollars ($200.00) for each offense, provided the maximum fine for each pattern of safety violations shall not exceed One Thousand Dollars ($1,000.00).  The Commissioner may consider present and prior offenses in determining a serious pattern of safety violations; or

3.  An act or acts which evidences to the Commissioner, that a substantial health or safety violation exists or has occurred which could reasonably lead to or has resulted in serious personal injury or death, such person shall be liable to the State of Oklahoma for an administrative penalty not to exceed One Thousand Dollars ($1,000.00) for each offense.

C.  Each day of violation as specified in subsection B of this section shall constitute a separate single violation/offense.

D.  Except for recordkeeping violations, no administrative penalty shall be assessed pursuant to the provisions of this section, against an employee of any person subject to the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act for a violation unless the Commissioner determines that such actions of the employee constituted gross negligence or reckless disregard for safety in which case such employee shall be liable for an administrative penalty not to exceed One Thousand Dollars ($1,000.00).

E.  In determining the amount of any administrative penalty and the reasonable amount of time for abatement of the violation, the Commissioner shall include, but not be limited to, consideration of the nature, circumstances and gravity of the violation, and with respect to the person found to have committed the violation, the degree of culpability, history of prior offenses, effect on ability to continue to do business and such other matters as justice and public safety may require.  In each case, the penalty shall be calculated to induce further compliance.

F.  The Commissioner or his designated representative shall assess the amount of any administrative penalty, after notice and an opportunity for hearing, by written notice to the violator together with notice of findings in the case.  An appeal therefrom may be made to the district court of Oklahoma County pursuant to the provisions of Sections 318 through 323 of Title 75 of the Oklahoma Statutes.

G.  An administrative penalty assessed by the Commissioner may be recovered:

1.  In an action brought by the Attorney General on behalf of the State of Oklahoma.  However, before referral to the Attorney General, the administrative penalty may be compromised by the Commissioner;

2.  By the Commissioner in the appropriate district court of the State of Oklahoma; or

3.  By the Commissioner in an administrative hearing conducted by the Department of Public Safety.

H.  The first One Hundred Thousand Dollars ($100,000.00) of the administrative penalties collected each fiscal year pursuant to the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act shall be deposited in the General Revenue Fund of the State of Oklahoma.  All other monies collected in excess of One Hundred Thousand Dollars ($100,000.00) each fiscal year shall be deposited to the credit of the Department of Public Safety Revolving Fund for the purpose of administering the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act.

Added by Laws 1986, c. 80, § 9, eff. Nov. 1, 1986.  Amended by Laws 1987, c. 176, § 1, operative July 1, 1987; Laws 1992, c. 179, § 2, eff. July 1, 1992; Laws 1993, c. 259, § 45, operative Sept. 1, 1993; Laws 2002, c. 474, § 1, emerg. eff. June 6, 2002; Laws 2004, c. 390, § 15, eff. July 1, 2004.

§47230.10.  Exemptions.

The Department shall exempt any vehicle in which hazardous material is transported or any person who transports any hazardous material if such exemption is identical to an exemption issued by the Secretary of the United States Department of Transportation and may exempt any person who transports any hazardous material intrastate under similar provisions.  The Department may seek exemptions pursuant to federal law for transportation of those quantities of hazardous materials which do not pose a substantial danger to the public health and safety.

Added by Laws 1986, c. 80, § 10, eff. Nov. 1, 1986.

§47-230.11.  Cooperation with other agencies.

A.  Other state agencies, departments and bureaus shall cooperate with the Oklahoma Department of Public Safety in regulating motor carrier safety and the transportation of hazardous materials.  Such agencies, departments and bureaus may enter into interagency agreements with the Department for the purpose of implementing, administering and enforcing any provision of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act and the rules and regulations of the Department issued pursuant thereto.

B.  The Department may enter into a cooperative agreement with the United States Department of Transportation and any other federal department or agency to enforce the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act, or regulations adopted pursuant thereto, federal motor carrier safety regulations, and federal regulations governing the transportation of hazardous material.  The Department may receive grants, gifts and other funds, equipment and services from the federal government or other sources for this purpose.

C.  All files, records and data gathered by the Department pursuant to the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act may be made available to the Department of Environmental Quality, other agencies of state government, the United States Department of Transportation and other jurisdictions in any cooperative effort relating to motor carrier safety or the transportation of hazardous materials.

Added by Laws 1986, c. 80, § 11, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 145, § 272, eff. July 1, 1993.

§47230.12.  Immunity from civil liability.

A.  No person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material, or in preventing, cleaning up, or disposing or in attempting to prevent, clean up or dispose of any such discharge, shall be subject to any civil liability or administrative penalties as a result of such assistance or advice.

B.  The immunities provided in subsection A of this section shall not apply:

1.  To any person whose act or omission caused in whole or in part such actual or threatened discharge and who would otherwise be liable therefor;

2.  To any person who receives compensation, other than reimbursement for outofpocket expenses, for services in rendering such assistance or advice; or

3.  To a common carrier relative to its handling or transporting of hazardous materials.

C.  Nothing contained in subsection A of this section shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence, or from such person's reckless, wanton or intentional misconduct.

Added by Laws 1986, c. 80, § 12, eff. Nov. 1, 1986.  Amended by Laws 2002, c. 474, § 2, emerg. eff. June 6, 2002.

§47230.13.  Enforcement of act.

The Department of Public Safety and the Oklahoma Highway Patrol Division shall enforce the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act and the rules promulgated thereto.

Added by Laws 1986, c. 80, § 13, eff. Nov. 1, 1986.  Amended by Laws 2001, c. 309, § 7, eff. Nov. 1, 2001.

§47230.14.  Conflicts with other laws.

The Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act is not intended to affect any law of this state now in effect with respect to matters relating to the transportation of hazardous materials but in the case of any conflict relating to motor carrier safety involving the transportation of property, or the transportation of hazardous materials, the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act shall prevail.

Added by Laws 1986, c. 80, § 14, eff. Nov. 1, 1986.

§47230.15.  Report of violations to Corporation Commission  Liability and damage insurance  Administrative penalties  Driving hours  Conflicting regulations.

A.  Whenever the Department of Public Safety has determined that any person who is regulated as a motor carrier pursuant to Sections 166 through 180m of this title has violated any provision of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act or any rule promulgated thereto, the Department of Public Safety shall report such violations to the Corporation Commission for the purposes of determining if such person has violated any provisions of the permit or certificate issued by the Commission pursuant to any provision of Sections 166 through 180m of this title or of any rule promulgated thereto.

B.  Every motor carrier subject to this section shall maintain liability and property damage insurance covering each motor vehicle operated by the motor carrier and file proof of that insurance with the Oklahoma Corporation Commission.  The Commission shall set the amount of necessary insurance for the transportation of all commodities other than hazardous materials.  The Commission may allow a motor carrier to meet its liability and property damage insurance requirements through selfinsurance if the motor carrier has adequate financial assets to assume liability and is in substantial compliance with all motor carrier safety regulations adopted by the Department.  Any person who transports or who causes the transportation of any hazardous material shall be required to comply with the financial responsibility requirements specified by the federal motor carrier safety regulations and the hazardous materials regulations of the United States Department of Transportation provided that in no event shall the financial responsibility requirement exceed One Million Dollars ($1,000,000.00) except as otherwise specifically required by federal law, or any federal rule or regulation promulgated thereto.

C.  Any person who causes or requires any person subject to the provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act to drive at a speed or carry a load in excess of those authorized by law pursuant to the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act shall be subject to the administrative penalties pursuant to the provisions of this act.

D.  In adopting rules pursuant to the provisions of this act, the Department of Public Safety shall establish limitations on driving hours for motor vehicles subject thereto that are consistent with the hours of service requirements adopted by the United States Department of Transportation in the applicable part of Title 49 of the Code of Federal Regulations, as those regulations now exist or are hereafter amended.  Driving hours and onduty status shall not begin following less than eight (8) consecutive hours off duty.  Drivers shall be regulated from the time a driver first reports for duty for any employer.  The rules adopted pursuant to this section shall establish the following exception:

The maximum driving time within a work period is twelve (12) hours if the vehicle is engaged solely in intrastate commerce and is not transporting hazardous materials as defined by regulations of the United States Department of Transportation in the applicable section of Title 49 of the Code of Federal Regulations, as that section now exists or is hereafter amended; except in the event of an emergency and upon notification of the nearest Oklahoma Highway Patrol troop headquarters of the Department of Public Safety, the Commissioner or his designated agent shall declare an emergency and there shall be no hour restrictions for rural electric cooperatives, public utilities, public service corporations or municipal employees as long as an emergency exists for providing service to restore heat, light, power, water, telephone or other emergency restoration facilities that are necessary to ensure the health, welfare and safety of the public.

E.  Except as provided in subsection F of this section, any regulation relating to motor carrier safety or to the transportation of hazardous materials adopted by a local government, authority, or state agency or office shall be consistent with corresponding federal regulations.  To the extent of any conflict between said regulations and rules adopted by the Department of Public Safety under this section, rules adopted by the Department shall control.

F.  1.  Amendments to the hours of service regulations promulgated on April 28, 2003, by the United States Department of Transportation at Section 22456 of Volume 68 of the Federal Register and effective June 27, 2003, shall not apply to utility service vehicles as defined in Section 395.2 of Title 49 of the Code of Federal Regulations, not including television cable or community antenna service vehicles, which are owned or operated by utilities regulated by the Corporation Commission or electric cooperatives and which are engaged solely in intrastate commerce in this state until June 27, 2006, provided the amendments are valid and remain in effect as of that date.  Hours of service regulations, which are applicable in this state immediately prior to June 27, 2003, shall remain applicable to utility service vehicles engaged solely in intrastate commerce in this state until June 27, 2006.  If the United States Department of Transportation issues an official finding that this provision may result in the loss of federal Motor Carrier Safety Assistance Program funding, the Department of Public Safety may promulgate rules providing for earlier implementation of the amendments to the federal hours of service regulations.  If federal law or regulations are amended at any time to exempt utility service vehicles from the hours of service requirements, any exemption shall be effective in this state immediately for the duration of the federal exemption.

2.  The Department of Public Safety may promulgate rules suspending the effective date for up to three (3) years after the adoption of any motor carrier safety regulation by the United States Department of Transportation as applied to vehicles engaged solely in intrastate commerce in this state if the suspension does not result in the loss of federal Motor Carrier Safety Assistance Program funding.

3.  The Department of Public Safety may enter into agreements with state and local emergency management agencies and private parties establishing procedures for complying with Section 31502(e) of Title 49 of the United States Code and federal regulations promulgated at Section 390.23 of Title 49 of the Code of Federal Regulations, which provide an exemption from the hours of service regulations during certain emergencies.

4.  The Department of Public Safety may promulgate rules granting any waiver, variance, or exemption permitted under Section 31104(h) of Title 49 of the United States Code and federal regulations promulgated at Sections 350.339, 350.341, 350.343 and 350.345 of Title 49 of the Code of Federal Regulations if the waiver, variance, or exemption does not result in the loss of federal Motor Carrier Safety Assistance Program funding and does not take effect unless approved by the United States Department of Transportation, if approval is required.

Added by Laws 1987, c. 176, § 2, operative July 1, 1987.  Amended by Laws 1991, c. 309, § 9, eff. July 1, 1991; Laws 2004, c. 64, § 1, emerg. eff. April 7, 2004.

§47-230.16.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§47-230.21.  Short title.

The provisions of this act shall be known and may be cited as the "Motor Carrier Act of 1995".

Added by Laws 1995, c. 143, § 1, eff. Nov. 1, 1995.

§47-230.22.  Public policy and interest - Revocation of existing certificates and permits - Application of act.

A.  It is hereby declared that it is necessary in the public interest to regulate transportation by motor carriers and private carriers in such manner as to recognize the need to require all motor carriers and private carriers to have adequate insurance; for motor carriers and private carriers to provide service in a safe and efficient manner; and to establish that the operations of motor carriers and private carriers will not have a detrimental impact on the environment.

B.  The public policy of this state, as declared by the Legislature, requires that all existing intrastate certificates and permits granted by the Oklahoma Corporation Commission, except household goods and used emigrant movables, prior to January 1, 1995, are hereby revoked.

C.  The provisions of the Motor Carrier Act of 1995, except as hereinafter specifically limited, shall apply to the transportation of passengers or property by motor carriers and private carriers, except motor carriers of household goods and used emigrant movables,  over public highways of this state; and the regulations of such transportation, and the procurement thereof and the provisions of facilities therefor, are hereby vested in the Oklahoma Corporation Commission.

D.  Nothing herein shall be construed to interfere with the exercise by agencies of the government of the United States of its power of regulation of interstate commerce.

E.  The terms and provisions of the Motor Carrier Act of 1995 shall apply to commerce with foreign nations, or commerce among the several states of this Union, insofar as such application may be permitted under the provisions of the Constitution of the United States and the Acts of Congress.

Added by Laws 1995, c. 143, § 2, eff. Nov. 1, 1995.

§47-230.23.  Definitions.

As used in the Motor Carrier Act of 1995:

1.  "Person" means any individual, firm, copartnership, limited partnership, corporation, limited liability corporation, company, association, or joint-stock association and includes any trustee, receiver, assignee, or personal representative thereof;

2.  "Commission" means the Oklahoma Corporation Commission;

3.  "License" means the license issued under authority of the laws of the State of Oklahoma to motor carriers and private carriers;

4.  "Interstate Registration Certificate" (IRC) means a document issued by the Commission granting permission to operate upon the highways of the State of Oklahoma in interstate commerce exempt from federal motor carrier regulation;

5.  "Motor vehicle" means any automobile, truck, truck-tractor, trailer or semitrailer or any motor bus or any self-propelled vehicle not operated or driven upon fixed rails or tracks;

6.  "Motor carrier of persons or property" means any person, except a carrier of household goods or used emigrant movables, operating upon any public highway for the transportation of passengers or property for compensation or for hire or for commercial purposes, and not operating exclusively within the limits of an incorporated city or town within this state.  Provided, the provisions of the Motor Carrier Act of 1995 shall not apply to the following vehicles and equipment when such vehicles and equipment are being used for the following:

a. taxicabs and bus companies engaged in the transportation of passengers and their baggage, not operated between two or more cities and towns, when duly licensed by a municipal corporation in which they might be doing business,

b. any person or governmental authority furnishing transportation for school children to and from public schools or to and from public-school-related extracurricular activities under contract with, and sponsored by, a public school board; provided, that motor vehicles and equipment operated for the purposes shall qualify in all respects for the transportation of school children under the Oklahoma School Code and the rules of the State Board of Education adopted pursuant thereto.

c. transport trucks transporting liquefied petroleum gases intrastate which are owned or operated by a person subject to and licensed by the Oklahoma Liquefied Petroleum Gas Regulation Act, and

d. transportation of livestock and farm products in the raw state, when any of such commodities move from farm to market or from market to farm on a vehicle or on vehicles owned and operated by a bona fide farmer not engaged in motor vehicle transportation on a commercial scale;

7.  "Corporate family" means a group of corporations consisting of a parent corporation and all subsidiaries in which the parent corporation owns directly or indirectly one hundred percent (100%) interest;

8.  "Intercorporate hauling" means the transportation of property, by motor vehicle, for compensation, by a carrier which is a member of a corporate family, as defined in the Motor Carrier Act of 1995, when the transportation for compensation is provided for other members of the corporate family;

9.  "Private carrier" means any person engaged in transportation upon public highways, of persons or property, or both, but not as a motor carrier, and includes any person who transports property by motor vehicle where such transportation is incidental to or in furtherance of any commercial enterprise of such person, other than transportation;

10.  "Market" means the point at which livestock and farm products in the raw state were first delivered by the producer of the livestock and farm products in the raw state, upon the sale thereof;

11.  "Public highway" means every public street, road or highway, or thoroughfare in this state, used by the public, whether actually dedicated to the public and accepted by the proper authorities or otherwise; and

12.  "Commercial enterprise" means all undertakings entered into for private gain or compensation, including all industrial pursuits, whether the undertakings involve the handling of or dealing in commodities for sale or otherwise.

Added by Laws 1995, c. 143, § 3, eff. Nov. 1, 1995.  Amended by Laws 1999, c. 366, § 7, eff. July 1, 1999; Laws 2005, c. 190, § 13, eff. Sept. 1, 2005.

§47-230.24.  Powers and duties of Corporation Commission.

A.  The Corporation Commission is hereby vested with power and authority, and it shall be its duty:

1.  To supervise and regulate every motor carrier whether operating between fixed termini or over a regular route or otherwise and not operating exclusively within the limits of an incorporated city or town in this state and all private carriers operating vehicles having a gross registered weight of greater than 26,000 pounds and not operating exclusively within the limits of an incorporated city or town in this state;

2.  To protect the shipping and general public by supervising and requiring insurance of all motor carriers and private carriers;

3.  To ensure motor carriers and private carriers are complying with the applicable size and weight laws of this state and safety requirements;

4.  To establish there will be no detrimental environmental impact; and

5.  To supervise and regulate motor carriers in all other matters affecting the relationship between such carriers and the traveling and shipping public provided those matters do not exceed federal standards as they apply to this state.

B.  The Commission shall have the power and authority by general order or otherwise to prescribe rules applicable to any or all motor carriers and private carriers as applicable.

C.  The Commission shall cooperate and coordinate with the Oklahoma Department of Public Safety in regulating carrier safety, size and weight regulations of motor vehicles and the transportation of hazardous materials.  The Commission may enter into interagency agreements with the Department of Public Safety for the purpose of implementing, administering and enforcing any provisions of the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act and the rules and regulations of the Department of Public Safety issued pursuant thereto.  Any license issued by the Commission may be suspended or revoked due to operations conducted in violation of any laws or rules and regulations pertaining to motor carriers, private carriers, carrier safety, size and weight regulations of motor vehicles and the transportation of hazardous materials.

Added by Laws 1995, c. 143, § 4, eff. Nov. 1, 1995.

§47-230.25.  Shipping documentation - Penalty for violation of act.

A.  Every motor carrier, subject to the Motor Carrier Act of 1995, receiving property for transportation in intrastate commerce shall issue a receipt or bill of lading therefor, the form of which shall be prescribed by the Commission.

B.  Any person, motor carrier, or shipper who shall willfully violate any provisions of the Motor Carrier Act of 1995 by any means shall be deemed guilty of a misdemeanor and upon conviction thereof be fined as provided by law.

Added by Laws 1995, c. 143, § 5, eff. Nov. 1, 1995.

§47-230.26.  Contempt proceedings.

When the Commission, upon complaint, has reason to believe that any person, motor carrier, or shipper is violating or has willfully violated any provision of the Motor Carrier Act of 1995, the Commission shall, upon its own initiative, file a contempt proceeding and set a date for the proceeding to be heard before the Commission, and upon conviction the Commission shall invoke such contempt penalties as provided herein.

Added by Laws 1995, c. 143, § 6, eff. Nov. 1, 1995.

§47-230.27.  Fees.

A.  Upon the filing by an intrastate motor carrier or private carrier of an application for a license, the applicant shall pay to the Corporation Commission a filing fee in the sum of One Hundred Dollars ($100.00) with an original or subapplication.  Any valid license issued will remain in force, unless otherwise revoked by the Commission in accordance with the provisions of the Motor Carrier Act of 1995, for one (1) year from date of issuance.

B.  Every motor carrier or private carrier wishing to continue operations under the original license, shall pay to the Corporation Commission an annual renewal fee of Fifty Dollars ($50.00).

C.  The Commission shall, upon the receipt of any fee, deposit the same in the State Treasury to the credit of the Corporation Commission Revolving Fund.

Added by Laws 1995, c. 143, § 7, eff. Nov. 1, 1995.

§47-230.28.  Motor carrier license required - Guidelines for granting license - Suspension and revocation - Additional powers of Commission - Application requirements - Hearing - Notice.

A.  It shall be unlawful for any motor carrier to operate or furnish service within this state without first having obtained from the Commission a license declaring that all insurance requirements have been met and that the carrier will operate within all existing rules and state laws pertaining to safety standards, size and weight requirements and, when applicable, lawful handling and disposal of hazardous materials and deleterious substances, and will operate in such a manner as to ensure there will be no detrimental environmental impact.  It shall also be unlawful for any private carrier to operate or furnish service within this state without first having obtained from the Corporation Commission a license declaring that all insurance requirements have been met and that the carrier will operate within all existing rules and state laws pertaining to safety standards, size and weight requirements and, when applicable, lawful handling and disposal of hazardous materials and deleterious substances, and will operate in such a manner as to ensure there will be no detrimental environmental impact.  The Commission shall have power, and it shall be its duty, to issue the license or set the application for hearing within thirty (30) days of the Commission determining that the application is complete.  Any such hearing shall be scheduled to occur on a date within an additional forty-five (45) business days of such determination.  The mere filing of an application does not authorize any person to operate as a carrier.

B.  In granting applications for licenses, the Commission shall take into consideration the reliability of the applicant; the proper equipment meeting minimum safety criteria as adequate to perform the service; and the applicant's sense of responsibility toward the public and the environment.

C.  The Commission may, at any time after a public hearing and for good cause, suspend or revoke any license.  Provided, the record owner of the license shall be entitled to have ten (10) days' written notice by certified mail from the Commission of any hearing affecting the license, except as otherwise provided in the Motor Carrier Act of 1995.  The right of appeal from such order or orders shall be given as in other cases appealed from orders of the Commission.

D.  The Commission shall be authorized to exercise any additional power that may from time to time be conferred upon the state by any Act of Congress.  The Commission shall adopt rules prescribing the manner and form in which motor carriers and private carriers shall apply for licenses required by the Motor Carrier Act of 1995.  Among other rules adopted, the application shall be in writing and shall set forth the following facts:

1.  The name and address of the applicant and the names and addresses of its officers, if any;

2.  Full information concerning the physical properties of the applicant; and

3.  Such other information as the Commission may consider pertinent to the application.

Added by Laws 1995, c. 143, § 8, eff. Nov. 1, 1995.  Amended by Laws 2004, c. 522, § 10, eff. July 1, 2004; Laws 2005, c. 418, § 3, emerg. eff. June 6, 2005.

§47-230.29.  Operation of equipment not owned by motor carrier - Required lease provisions.

A.  As used in this section:

1.  "Authorized carrier" means a person or persons authorized to engage in the transportation of passengers or property as a licensed motor carrier;

2.  "Equipment" means a motor vehicle, straight truck, tractor, semitrailer, full trailer, any combination of these and any other type of equipment used by authorized carriers in the transportation of passengers or property for hire;

3.  "Owner" means a person to whom title to equipment has been issued, or who, without title, has the right to exclusive use of equipment for a period longer than thirty (30) days;

4.  "Lease" means a contract or arrangement in which the owner grants the use of equipment, with or without driver, for a specified period to an authorized carrier for use in the regulated transportation of passengers or property, in exchange for compensation;

5.  "Lessor", in a lease, means the party granting the use of equipment, with or without driver, to another;

6.  "Lessee", in a lease, means the party acquiring the use of equipment, with or without driver, from another;

7.  "Addendum" means a supplement to an existing lease which is not effective until signed by the lessor and lessee; and

8.  "Shipper" means a person who sends or receives passengers or property which is transported in intrastate commerce in this state.

B.  An authorized carrier may perform authorized transportation in equipment it does not own only under the following conditions:

1.  There shall be a written lease granting the use of the equipment and meeting the requirements as set forth in subsection C of this section;

2.  The authorized carrier acquiring the use of equipment under this section shall identify the equipment in accordance with the requirements of the Commission; and

3.  Upon termination of the lease, the authorized carrier shall remove all identification showing it as the operating carrier before giving up possession of the equipment.

C.  The written lease required pursuant to subsection B of this section shall contain the following provisions.  The required lease provisions shall be adhered to and performed by the authorized carrier as follows:

1.  The lease shall be made between the authorized carrier and the owner of the equipment.  The lease shall be signed by these parties or by their authorized representatives;

2.  The lease shall specify the time and date or the circumstances on which the lease begins and ends and include a description of the equipment which shall be identified by vehicle serial number, make, year model and current license plate number;

3.  The period for which the lease applies shall be for thirty (30) days or more when the equipment is to be operated for the authorized carrier by the owner or an employee of the owner;

4.  The lease shall provide that the authorized carrier lessee shall have exclusive possession, control and use of the equipment for the duration of the lease.  The lease shall further provide that the authorized carrier lessee shall assume complete responsibility for the operation of the equipment for the duration of the lease;

5.  The amount to be paid by the authorized carrier for equipment and driver's services shall be clearly stated on the face of the lease or in an addendum which is attached to the lease;

6.  The lease shall clearly specify the responsibility of each party with respect to the cost of fuel, fuel taxes, empty mileage, permits of all types, tolls, detention and accessorial services, base plates and licenses, and any unused portions of such items.  Except when the violation results from the acts or omissions of the lessor, the authorized carrier lessee shall assume the risks and costs of fines for overweight and oversize trailers when the trailers are preloaded, sealed, or the load is containerized, or when the trailer or lading is otherwise outside of the lessor's control, and for improperly permitted overdimension and overweight loads and shall reimburse the lessor for any fines paid by the lessor.  If the authorized carrier is authorized to receive a refund or a credit for base plates purchased by the lessor from, and issued in the name of, the authorized carrier, or if the base plates are authorized to be sold by the authorized carrier to another lessor the authorized carrier shall refund to the initial lessor on whose behalf the base plate was first obtained a prorated share of the amount received;

7.  The lease shall specify that payment to the lessor shall be made by the authorized carrier within fifteen (15) days after submission of the necessary delivery documents and other paperwork concerning a trip in the service of the authorized carrier.  The paperwork required before the lessor can receive payment is limited to those documents necessary for the authorized carrier to secure payment from the shipper.  The authorized carrier may require the submission of additional documents by the lessor but not as a prerequisite to payment;

8.  The lease shall clearly specify the right of the lessor, regardless of method of compensation, to examine copies of the documentation of the carrier upon which charges are assessed;

9.  The lease shall clearly specify all items that may be initially paid for by the authorized carrier, but ultimately deducted from the compensation of the lessor at the time of payment or settlement together with a recitation as to how the amount of each item is to be computed.  The lessor shall be afforded copies of those documents which are necessary to determine the validity of the charge;

10.  The lease shall specify that the lessor is not required to purchase or rent any products, equipment, or services from the authorized carrier as a condition of entering into the lease arrangement;

11.  As it relates to insurance:

a. the lease shall clearly specify the legal obligation of the authorized carrier to maintain insurance coverage for the protection of the public, and

b. the lease shall clearly specify the conditions under which deductions for cargo or property damage may be made from the lessor's settlements.  The lease shall further specify that the authorized carrier must provide the lessor with a written explanation and itemization of any deductions for cargo or property damage made from any compensation of money owed to the lessor.  The written explanation and itemization must be delivered to the lessor before any deductions are made; and

12.  An original and two copies of each lease shall be signed by the parties.  The authorized carrier shall keep the original and shall place a copy of the lease in the equipment during the period of the lease.  The owner of the equipment shall keep the other copy of the lease.

D.  The provisions of this section shall apply to the leasing of equipment with which to perform transportation regulated by the Corporation Commission by motor carriers holding a license from the Commission to transport passengers or property.

Added by Laws 1995, c. 143, § 9, eff. Nov. 1, 1995.

§47-230.30.  Liability and cargo insurance or bond.

A.  No license shall be issued by the Commission to any carrier until after the carrier shall have filed with the Commission a liability insurance policy or bond covering public liability and property damage, issued by some insurance or bonding company or insurance carrier authorized pursuant to this section and which has complied with all of the requirements of the Commission, which bond or policy shall be approved by the Commission, and shall be in a sum and amount as fixed by a proper order of the Commission; and the liability and property damage insurance policy or bond shall bind the obligor thereunder to make compensation for injuries to, or death of, persons, and loss or damage to property, resulting from the operation of any carrier for which the carrier is legally liable.  A copy of the policy or bond shall be filed with the Commission, and, after judgment against the carrier for any damage, the injured party may maintain an action upon the policy or bond to recover the same, and shall be a proper party to maintain such action.

B.  Every motor carrier shall file with the Commission a cargo insurance policy or bond covering any goods or property being transported, issued by some insurance or bonding company or insurance carrier authorized as set forth below, and which has complied with all of the requirements of the Commission, which bond or policy shall be approved by the Commission, and shall be in a sum and amount as fixed by a proper order of the Commission.  The cargo insurance must be filed with the Commission prior to a license being issued by the Commission, unless the motor carrier has been exempted from this requirement.

Intrastate motor carriers of sand, rock, gravel, asphaltic mixtures or other similar road building materials shall not be required to file cargo insurance and shall be required to maintain liability insurance limits of Three Hundred Fifty Thousand Dollars ($350,000.00) combined single limit.

No carrier, whose principal place of business is in Oklahoma, shall conduct any operations in this state unless the operations are covered by a valid primary bond or insurance policy issued by a provider authorized or approved by the State Insurance Commissioner.  No carrier shall conduct any operations in this state unless the operations are covered by a valid bond or insurance policy issued by a provider authorized and approved by a National Association of Insurance Commissioners and certified by the State Insurance Commission.

C.  Each carrier shall maintain on file, in full force, all insurance required by the laws of this state and the rules of the Commission during the operation of the carrier and that the failure for any cause to maintain the coverage in full force and effect shall immediately, without any notice from the Commission, suspend the rights of the carrier to operate until proper insurance is provided.  Any carrier suspended for failure to maintain proper insurance shall have a reasonable time, not exceeding sixty (60) days, to have its license reactivated, and to provide proper insurance upon showing:

1.  No operation during the period in which it did not have insurance; and

2.  Furnishing of proper insurance coverage.

D.  Any carrier who fails to reactivate its license within sixty (60) days after the suspension, as above provided, shall have the license canceled, by operation of law, without any notice from the Commission.  No license so canceled shall be reinstated or otherwise made operative except that the Commission may reinstate the license of a carrier upon proper showing that the carrier was actually covered by proper insurance during the suspension or cancellation period, and that failure to file with the Commission was not due to the negligence of the carrier.  Any carrier desiring to file for reinstatement of its license shall do so within ninety (90) days of its cancellation by law.

E.  The Commission shall, in its discretion, permit the filing of certificates of insurance coverage or such form as may be prescribed by the Commission, in lieu of copies of insurance policies or bonds, with the proviso that if the certificates are authorized the insurance company or carrier so filing it, upon request of the Commission, will, at any time, furnish an authenticated copy of the policy which the certificate represents, and further provided that thirty (30) days prior to effective cancellation or termination of the policy of insurance for any cause, the insurer shall so notify the Commission in writing of the facts or as deemed necessary by the Commission.

Added by Laws 1995, c. 143, § 10, eff. Nov. 1, 1995.

§47-230.31.  Operation of vehicles in excess of weight or size limits prohibited - Certain advertisements prohibited - Authority to suspend or cancel license - Licenses personal to holder.

A.  Nothing contained in the Motor Carrier Act of 1995 shall be construed to authorize the operation of any passenger or freight vehicle in excess of the gross weight, width, length or height authorized by law.

B.  Any person who willfully advertises to perform transportation services for which the person does not hold a license shall be in violation of the Motor Carrier Act of 1995 and subject to the penalties prescribed for contempt of the Commission.

C.  All licenses issued by the Commission under any law of the state relating to motor carriers or private carriers shall contain the provision that the Commission reserves to itself authority to suspend or cancel any such license for the violation, on the part of the applicant or any operator or operators of any motor vehicle to be operated thereunder, of any law of this state or any rule adopted by the Commission.

D.  Licenses shall be considered personal to the holder of the license and shall be issued only to some definite legal entity operating motor vehicles as a motor carrier or private carrier, and shall not be subject to lease, nor shall the holder of the license sublet or permit the exercise, by another, of the rights or privileges granted under the license.

Added by Laws 1995, c. 143, § 11, eff. Nov. 1, 1995.

§47-230.32.  Rules and regulations.

The Commission shall have the power and authority by general order or otherwise to promulgate rules and regulations for the administration and enforcement of the provisions of the Motor Carrier Act of 1995.

Added by Laws 1995, c. 143, § 12, eff. Nov. 1, 1995.

§47-230.33.  Heavy road-building vehicles - Inapplicability of Motor Carrier Act - Insurance.

A.  The provisions of the Motor Carrier Act of 1995, Sections 230.21 et seq. of Title 47 of the Oklahoma Statutes, shall not apply to persons who operate motor vehicles in excess of twenty-six thousand (26,000) pounds who have contracted with any federal, state or local entity to conduct activities associated with the building or maintenance of streets, roads, bridges, turnpikes or any other project associated with road building.

B.  Provided however, any person who operates a motor vehicle in excess of twenty-six thousand (26,000) pounds in the furtherance of any contract let by any federal, state or local entity for the building or maintenance of roads, bridges, turnpikes or any other projects associated with road building shall obtain an annual policy for motor vehicle insurance or general liability insurance in an amount equal to or greater than Three Hundred Fifty Thousand Dollars ($350,000.00).

Added by Laws 1996, c. 220, § 2, emerg. eff. May 23, 1996.

§47251.  Special identification, right to.

Any person who is the holder of an unrevoked and unexpired technician class or better license issued by the Federal Communications Commission to operate an amateur radio station in Oklahoma shall be entitled to special identification as herein provided.

Laws 1953, p. 215, § 1; Laws 1979, c. 95, § 1.

§47252.  Special personal identification card.

Such person shall upon proper application be entitled to a special personal identification card, the style of which shall be fixed by the Department of Public Safety; provided, every such card shall bear the applicant's name, the date of issuance of such card, a serial number to be assigned by the Department of Public Safety, the official call letters of the radio station assigned to the applicant by the Federal Communications Commission, and such other information as the Commissioner of Public Safety shall direct.

Every such card shall be issued by the Department of Public Safety, and application therefor shall be made on forms provided by the Department of Public Safety.

Laws 1953, p. 215, § 2.

§47-253.  Repealed by Laws 2004, c. 504, § 24, eff. July 1, 2004.

§47254.  Purpose of law.

It is hereby declared the purpose of this act to provide special identification for individuals who hold an unrevoked and unexpired technician class or better license, issued by the Federal Communication Commission, to operate an amateur radio station in Oklahoma, in order to encourage such persons to assist in providing and maintaining a means of communication in emergency areas, national or local.

Laws 1953, p. 215, § 4; Laws 1979, c. 95, § 3.

§47255.  List of licensed operators to be secured and maintained.

It shall be the duty of the Department of Public Safety to secure from the Federal Communication Commission and maintain each month a current list of the technician class or better licensed amateur radio station operators in Oklahoma.

Laws 1953, p. 216, § 5; Laws 1979, c. 95, § 4.

§47256.  Expiration of amateur license  Notice and delivery of indentification  Violations.

Upon the revocation or expiration of the amateur radio station operator's license of any person in Oklahoma who has been issued identification as herein provided, said person shall immediately notify the Oklahoma Tax Commission and the Department of Public Safety and shall, within five (5) days thereafter, deliver the identification to the Oklahoma Tax Commission and/or the Department of Public Safety.

Any person violating the provisions of this section, or any person who knowingly permits another person to make use of the identification herein provided for to obtain entry into any restricted area in this state, or any person who by misrepresentation obtains any identification herein provided for, shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than One Thousand Dollars ($1,000.00) or be sentenced to imprisonment in the county jail for not more than one (1) year, or both.  Venue for prosecutions shall be in the district court of any county in which such violation is committed.

Laws 1953, p. 216, § 6.

§47-309.8.  Renumbered as Section 2-309.8 of this title by Laws 2001, c. 131, § 18, eff. July 1, 2001.

§47-376.  Repealed by Laws 2000, c. 189, § 14, eff. July 1, 2000.

§47-377.1.  Repealed by Laws 1998, c. 245, § 10, eff. July 1, 1998.

§47421.  Definitions  Persons not included  Sworn statement showing exemption.

(a) When used in this act:

(1) "Motor vehicle" means any automobile, automobile trucks, truck, or any other selfpropelled vehicle not operated or driven upon fixed rails or track; provided, that in this act the term shall always include as one vehicle a tractorsemitrailer or tractortrailor combination.

(2) "Highway" shall mean any thoroughfare defined by any statute or ordinance as a public highway or street.

(3) "Person" shall mean a natural person, firm, partnership, association, corporation, trust, lessee, trustee, or receiver, as the context may require, regardless of the gender of the pronoun used in conjunction therewith.

(4) The words "sale," "sell," or any grammatical forms thereof, when used in this act, shall mean and include barter, trade, or exchange, in addition to the usual and ordinary meanings of said words; and this definition shall not be construed to diminish any meanings of said words but shall extend such meanings.

(5) "Commission" shall mean the Oklahoma Tax Commission.

(6) "Established place of business" shall mean any permanent warehouse, building, structure, or residence, at which a permanent business is carried on as such during usual business hours throughout the year or usual production season in good faith and not for the purpose of evading this Act, and at which stocks of the property being transported are produced, stored or kept in quantities reasonably adequate for, and usually carried for, the requirements of such business, and which is recognized, and licensed or taxed, as a permanent business at such place, and shall not mean premises or buildings appurtenant thereto, tents, temporary stands or other temporary quarters, nor permanent quarters occupied pursuant to any temporary arrangement.

(7) Except as otherwise herein provided, "itinerant merchant" shall mean any person who sells, or offers to sell, in this state, at wholesale or retail, any personal property, and transports the same on any highway in this state by use of a motor vehicle.

(b) The term "itinerant merchant" shall not mean or include the following:

(1) A person who does not at any time transport in a motor vehicle a net load exceeding three thousand (3,000) pounds, except a person transporting baby chicks.

(2) A person using a motor vehicle owned by him, whether operated by him or his agent, for the transportation of milk, diary products, grain, fruits, vegetables, livestock, poultry, or other agricultural products, produced or fed by him on a farm operated by him either within or without this state, or for the transportation of newspapers, magazines, or periodicals.

(3) A person transporting property owned by him or by his agent, in a motor vehicle owned by him or by his agent, whether operated by him or his agent, when such transportation is incident to a business conducted by him or by his agent at an established place of business operated by him or by his agent, either within or without this state, and when said property is being transported to or from said established place of business.

(4) A person transporting property for his own consumption or use, or to be processed by him and not for sale.

(5) A person authorized to act as a common or contract carrier of property by motor vehicle under Part 2 of the Interstate Commerce Act, or a person operating a motor vehicle for hire under the laws of this state.

(6) A person transporting any petroleum products owned by him, by motor vehicle operated by him, or his agent, when such products are transported to or from an established oil bulk plant operated by him, or his agent, either within or without the state.

(7) This act shall not apply to bona fide residents of the State of Oklahoma having a motor vehicle license in this state and used in the conduct of business as an itinerant merchant.

(c) No person shall be exempt from the requirements of this act by reason of the provisions of subsection (b) of this section unless he or the driver of the motor vehicle upon which his property is being transported shall, upon request of any state, county, or township officer, sworn to preserve the peace, sign and swear to under oath before some person authorized by the laws of this state to administer oaths, or under authority of this act, and deliver to said officer such sworn statement in writing clearly showing that the person claiming the exemption is entitled to one or more of the exemptions provided in this section.  Any highway patrolman, sheriff, or peace officer, for the purpose of the enforcement of this act, shall have authority to administer oaths and take acknowledgments thereof.  If the person claiming the exemption is not a natural person, such statement shall be signed and sworn to by some natural person authorized to act for it, or by the driver of the motor vehicle carrying the property.  Such statement shall not be sufficient unless it shall contain, in addition to any other necessary facts, the following of such facts as are material to the particular exemption claimed: Name of the person claiming the exemption and name of the person signing such statement, and the business and residence addresses of both; where and when the products described in paragraph (2) of subsection (b) of this section were produced or fed, and the place where they are to be delivered if known; acreage operated by him; the location of the established place of business, how long there established, and whether the premises where located are owned or leased by the person claiming the exemption; the kind of business there conducted.  The officer receiving said statement shall promptly forward it to the Commission where it shall be filed and shall be a public record. Any person knowingly making any false, material statement in said statement shall be guilty of perjury and shall, upon conviction thereof, be punished as provided by law.

Laws 1941, p. 204, § 1.

§47422.  Compliance with act required  License necessary.

No person shall engage in business or use any motor vehicle in this state as an itinerant merchant as defined and fixed in Section 1 of this act, without complying with this act and without obtaining from the Commission or its agents the license required by this act.

Laws 1941, p. 205, § 2.

§47423.  Application for license  Separate application and license for each motor vehicle.

An application for a license as an itinerant merchant shall be made to the Commission or through any of its authorized agents upon forms to be prepared by the Commission.  A separate application and license shall be required for each motor vehicle to be operated.  In addition to any other essential information required by the Commission, said application shall state the following: Name and legal status of the applicant; his business address, if a natural person; his residence address, if not a natural person; the names and business and residence addresses of the principal and managing officers, agents or partners; a general description of the business to be conducted and the area in this state in which it will be conducted; an exact description of the motor vehicle to be used including the make, type, manufacturer's rated loading capacity, motor number, serial number, place where registered, and registration or license number.  The application shall be signed and sworn to by the applicant or his dulyauthorized agent, if a natural person; if not a natural person, by some agent, officer or partner authorized to act for it.

Laws 1941, p. 205, § 3.

§47424.  License fees  Period covered by license.

(a) The fee for each license shall be Twenty Dollars ($20.00) per year; provided, that if the license is issued after June 30 in any year such license fee shall be Ten Dollars ($10.00).  The proper fee shall accompany the application.

(b) All licenses issued and license fees paid shall be for the calendar year only in which issued or paid, and shall expire at the end of such calendar year.

Laws 1941, p. 205, § 4.

§47425.  Insurance policies and bonds  Parties to actions.

(a) No license shall be issued by the Commission until the applicant shall have filed with each application, and the same have been approved by the Commission, the following insurance policies and bonds issued by an insurance carrier or bonding company authorized to do business within this state.  In lieu of such policies, the applicant may file the written certificate or certificates of any insurance carrier duly authorized to do business in this state, certifying that it has issued to, or for the benefit of, the applicant, named as the insured therein, a policy or policies meeting the requirements of this section as hereinafter provided, and that said policy or policies are then in full force and effect.  Such certificate or certificates shall give the dates of issuance and expiration of such policy or policies, and shall designate by explicit designation or by appropriate reference all motor vehicles covered thereby.

(1) A bond in the penal sum of Five Hundred Dollars ($500.00) in such form as may be prescribed by the Commission for the purpose of protecting the public against fraud, conditioned upon the delivery of correct weights, measures, footage, or grades, if the commodities handled by the itinerant merchant are those customarily sold by weights, measures, footage, or grades, accurate representation as to quality or class of such commodities, the actual payment of checks, drafts or other obligations delivered by the itinerant merchant in exchange for the purchase of commodities, and conditioned to pay any judgment or judgments that may be obtained against the itinerant merchant for civil liability arising out of the conduct of his business, and further providing for the prompt payment of license fees and taxes to this state or any governmental subdivision thereof, including the matters hereinbefore specified in this paragraph, but not including any causes of action covered by the insurance policies described in paragraph (2) of this subsection.  Said bond shall further provide that any person dealing with said itinerant merchant, any person using the commodities handled by him, and any person holding checks, drafts, or other obligations, shall have cause of action upon said bond by reason of any violation of the terms of said bond with respect to such dealing, said commodities, or said checks, drafts or other obligations.

(2) A liability insurance policy or bond which shall bind the obligors to pay compensation for injuries to persons and damage to property resulting from the negligent operation of the motor vehicle operated under authority of the itinerant merchant's license, said policy or bond to be conditioned to pay any sum up to Twenty-five Thousand Dollars ($25,000.00) for personal injury to or death of one individual, and up to Fifty Thousand Dollars ($50,000.00) for personal injuries or deaths resulting from any single accident, and up to Twenty-five Thousand Dollars ($25,000.00) for damage to property in any single accident.

(b) Every insurance policy and bond or certificate thereof filed with the Commission under the provisions of this act shall contain an endorsement or provision that the same shall not be cancelled by the obligor, shall not expire, and shall not become reduced in amount, until thirty (30) days after notice by registered United States mail has been sent to the Commission of the intention to cancel the same, or that the same is to expire or is to be reduced in amount.  Upon receipt of such notice the Commission shall immediately notify the itinerant merchant by registered United States mail, return receipt requested, of the receipt of such notice, and shall advise him that unless a new insurance policy or bond is filed to replace the one to be canceled, or to expire, or to be reduced in amount, prior to the time such cancellation, expiration or reduction becomes effective, the license of such itinerant merchant in connection with which said policy or bond was issued shall be revoked at the time such cancellation, expiration or reduction becomes effective.  If a new policy or bond is not filed or the amount of the reduction restored prior to the time such cancellation, expiration or reduction becomes effective, the Commission must revoke said license at said time, and licensee shall return license and license plate to the Commission.

(c) Any person having a cause of action against the itinerant merchant arising out of the matters described in paragraphs (1) and (2) of subsection (a) of this section may join said itinerant merchant and the surety on his bond in the same action, or may sue said surety without joining said itinerant merchant in the action if the itinerant merchant is deceased or if it is impossible to obtain jurisdiction of his person within the state where the cause of action arose.

Added by Laws 1941, p. 206, § 5.  Amended by Laws 2004, c. 519, § 35, eff. Nov. 1, 2004.

§47426.  Appointment of Secretary of Commission as agent to accept service of summons.

Before a license shall be issued the applicant shall sign and file with the Commission an irrevocable power of attorney appointing the Secretary of the Commission his agent to accept service of summons for all causes of action against him arising out of the conduct of his business as an itinerant merchant and the operation of the motor vehicle described in the application.

Laws 1941, p. 207, § 6.

§47427.  Summons or notice of suit  Form  Service.

The original summons or notice of suit filed with the Secretary of the Commission, as provided in Section 6 hereof, in all actions arising under the provisions of this act, shall be in form and substance the same as now provided in suits against residents of this State, except that that part of said summons pertaining to the return day shall be in substantially the following form, towit:

"and unless you appear thereto and defend in the District Court of Oklahoma in and for ________ county at the Court House in ________, Oklahoma, before noon of the sixtieth day following the filing of this summons with the Secretary of the Oklahoma Tax Commission of this State, default will be entered and judgment rendered against you by the Court in the amount of $____, if said Court is then in session in said county, and if the Court is not then in session, said default will be entered and judgment rendered by the Court on the first day of the succeeding term, or as soon thereafter as the same may be reached."

Plaintiff in any such action shall cause the original summons to be served as follows:

(a)  By serving a copy of said original summons upon the Secretary of the Oklahoma Tax Commission, and

(b)  By mailing to the defendant and each of the defendants, if more than one, within ten (10) days after the filing of said summons with the Secretary of the Oklahoma Tax Commission by restricted registered mail addressed to the defendant at his lastknown residence or place of abode a notification of said filing with the Secretary of the Oklahoma Tax Commission.

The notification provided for in this section shall be in substantially the following form, towit:

"To ________ (here insert the name of the defendant and his residence or last known place of abode as definitely as known): You will take notice that an original summons in a suit against you, a copy of which is hereto attached, was duly served upon you at Oklahoma City, Oklahoma, by filing copy of said summons on the ________ day of ________, 19__, with the Secretary of the Oklahoma Tax Commission of the State of Oklahoma.  Dated at ________, Oklahoma, this ________ day of ________, 19__.

_________________  Plaintiff

By _________________

Attorney for Plaintiff"

The term "restricted registered mail", as used herein, means mail which carries on the face thereof, in a conspicuous place where it will not be obliterated, the endorsement "Deliver to addressee only", and which also requires a return receipt.

Proof of the filing of a copy of said summons with the Secretary of the Oklahoma Tax Commission and proof of the mailing of said notification to said itinerant merchant shall be made by affidavit by the party doing said acts.  All affidavits of service shall be endorsed upon or attached to the originals of the papers to which they relate.  All proofs of service, including the return registry receipt, shall be forthwith filed with the clerk of the district court in which said cause of action is pending.

The foregoing provisions relating to service of the original summons on itinerant merchants shall not be deemed to prevent actual personal service in this state upon such itinerant merchants in the time, manner, form and under the conditions otherwise provided by law.

Laws 1941, p. 207, § 7.

§47428.  License  Issuance  Contents  Carried in vehicle  License plate.

Upon the approval and issuance of the application and upon compliance with the terms of this act, the Commission shall issue to the applicant a license as an itinerant merchant.  Such license shall be numbered, shall show the amount of fees paid, shall, specifically describe the itinerant merchant and the motor vehicle as they are described in the application, and shall at all times be carried in the cab of the motor vehicle described and shall at all times be subject to inspection by any person authorized to enforce this act. The Commission shall also issue to the itinerant merchant a license plate containing the same number as the license, of distinctive color and size, which shall at all times be displayed on the rear of the motor vehicle described in the license.

Laws 1941, p. 208, § 8.

§47429.  Transfer of license or license plate.

No license or license plate issued pursuant to this Act may be sold or transferred, and no license or license plate may be transferred from one vehicle to another.

Laws 1941, p. 208, § 9.

§47430.  Revocation of license.

Upon such notice and hearing as the Commission may deem proper, it may revoke any license issued under the provisions of this act for failure to comply with any of the laws of this state, or if any judgment recovered against any itinerant merchant remains unpaid for a period of sixty (60) days, provided such judgment be not superseded by bond upon appeal from such judgment.

Laws 1941, p. 208, § 10.

§47431.  Rules for administration of act.

The Commission shall make and enforce such rules for the administration of this act as may be necessary and proper.

Laws 1941, p. 208, § 11.

§47432.  Custody and operation of motor vehicle used in violation of act.

Any motor vehicle operated in violation of this act shall be kept in the custody of any state or county officer sworn to preserve the peace, and shall not be operated except under his authority and solely for the purpose of taking it to the nearest convenient place of custody, until the provisions of this act have been complied with.

Laws 1941, p. 208, § 12.

§47433.  Disposition of fees.

All fees paid under Section 4(a) of this act to the Oklahoma Tax Commission shall be paid to the State Treasurer and placed in the General Revenue Fund of the state, and be paid out only by direct appropriation of the Legislature.

Laws 1941, p. 208, § 13.

§47434.  Authority of county or municipal corporation not affected.

Nothing in this act shall be construed to repeal or amend any statute delegating authority to any county or municipal corporation to license, tax, or regulate peddlers or itinerant merchants.

Laws 1941, p. 208, § 14.

§47435.  Violation a misdemeanor  Punishment.

Any person violating any provision of this act shall be guilty of a misdemeanor, and shall upon conviction thereof be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than one (1) year; or by both such fine and imprisonment.

Laws 1941, p. 208, § 15.

§47436.  Actions for injunctions.

(a) The Attorney General, or any district attorney, shall commence an action in any court of competent jurisdiction, in the name of the state as plaintiff on the relation of the Attorney General or such district attorney, to enjoin any person from violating any of the provisions of this act.  Such action may be maintained upon due showing that the defendant has violated or is threatening to violate any of the provisions of this act.

(b) Upon being presented with the petition of any resident of this state, verified upon oath, stating facts showing that such resident has reasonable grounds to believe that some person has violated or is threatening to violate any of the provisions of this act, it shall be the duty of any district attorney of this state to commence such action for injunction within his county against the person complained of in said petition.

Laws 1941, p. 209, § 16.

§47437.  Highway Patrol and peace officers to enforce Act.

It shall be the duty of the highway patrol and all peace officers to enforce this act.

Laws 1941, p. 209, § 17.

§47438.  Partial invalidity.

It is hereby declared the intention of the Legislature that no section, paragraph, sentence, clause, phrase or word of this act is an inducement to the enactment of any other part or portion of the same; and if any part or portion of this act should be held by any court of competent jurisdiction to be unconstitutional, such decision shall not affect the validity of the remainder of this act.

Laws 1941, p. 209, § 18.

§47461.  Definitions.

As used in this act, unless the context or subject matters otherwise requires: (1) "AntiFreeze" shall include all substances and preparations intended for use as the cooling medium, or to be added to the cooling liquid, in the cooling system of internal combustion engines to prevent freezing of the cooling liquid or to lower its freezing point; and "person" shall include individuals, partnerships, corporations, companies and associations.

Laws 1949, p. 112, § 1.

§47462.  Adulteration, what constitutes.

An antifreeze shall be deemed to be adulterated; (1) If it consists in whole or in part of any substance which will render it injurious to the cooling system of an internal combustion engine or will make the operation of the engine dangerous to the user; or (2) If its strength, quality or purity falls below the professed standard of strength, quality or purity under which it is sold.

Laws 1949, p. 112, § 2.

§47463.  Misbranding, what constitutes.

An antifreeze shall be deemed to be misbranded: (1) If its labeling is false or misleading in any particular; or (2) If in package form it does not bear a label containing the name and place of business of the manufacturer, packer, seller, or distributor and an accurate statement of the quantity of contents in terms of weight or measure, and these facts are not stated plainly and correctly on the outside of the package; or (3) If the product is to be diluted with another substance for use and does not bear on the label, or in an accompanying instruction sheet, folder or booklet, a statement or chart showing appropriate amounts of each substance to be used to provide protection from freezing at various degrees of temperature down to at least thirty degrees below zero Fahrenheit (30~F).

Laws 1949, p. 112, § 3.

§47-464.  Necessity of inspection - Fees - Permits.

Before any antifreeze shall be sold, exposed for sale, or held with intent to sell within this state, a sample thereof must be analyzed pursuant to standards established by the Oklahoma Corporation Commission and a certified analysis submitted to the Fuel Division for approval with the initial or annual permit fee application.  Upon the initial application of the manufacturer, packer, or distributor, and upon the payment of a fee of One Hundred Dollars ($100.00) for each brand of antifreeze submitted, the Corporation Commission shall approve the analysis of the antifreeze submitted and, if it meets the standards of the Corporation Commission, and is not in violation of Sections 461 through 470 of this title, the Corporation Commission shall issue the applicant an annual written permit, with an official permit number, authorizing the sale of such antifreeze in this state for one (1) fiscal year, July 1 to June 30, in which inspection fee is paid.  However, upon approval of an application for renewal of a permit, the fee shall not exceed One Hundred Dollars ($100.00).  The original permit and renewal issued by the Corporation Commission shall bear the same number and shall not be transferable.  If the Corporation Commission shall at a later date find that the product to be sold, exposed for sale or held with intent to sell has been materially altered, without the written permission of the Corporation Commission, adulterated, or a change has been made in the name, brand or trademark under which the antifreeze is sold, or it violated the provisions of this act, the Corporation Commission shall notify the applicant and the permit shall be canceled.

Added by Laws 1949, p. 113, § 4, emerg. eff. May 13, 1949.  Amended by Laws 1975, c. 201, § 1, operative July 1, 1975; Laws 1995, c. 21, § 1, eff. Nov. 1, 1995.

§47-465.  Enforcement - Samples - Right of access.

The Fuel Division of the Oklahoma Corporation Commission shall enforce the provisions of this act by certification, inspections, chemical analysis, or any other appropriate methods.  All samples for inspection or analysis shall be taken from stocks in this state or intended for sale in this state, or the Corporation Commission through its agents shall require the manufacturer or distributor applying for a permit for antifreeze sale to supply a certified analysis of the antifreeze with the permit application.  The Corporation Commission, through its agents, shall have free access by legal means during business hours to all places of business, buildings, vehicles, cars, and vessels used in the manufacture, transportation, sale or storage of any antifreeze, and it may open by legal means a box, carton, parcel, or package, containing or supposed to contain, any antifreeze and may take therefrom samples for analysis.

Added by Laws 1949, p. 113, § 5, emerg. eff. May 13, 1949.  Amended by Laws 1995, c. 21, § 2, eff. Nov. 1, 1995.

§47466.  Rules and regulations.

The Corporation Commission of Oklahoma shall have the authority to promulgate such rules and regulations as are necessary to promptly and effectively enforce the provisions of this act.

Laws 1949, p. 113, § 6.

§47-467.  Lists of brands, trademarks and permit numbers.

The Fuel Division of the Oklahoma Corporation Commission may furnish upon request a list of the brands and trademarks of antifreeze permitted and permit numbers issued by the Corporation Commission during the calendar year which have been found to be in accord with this act.

Added by Laws 1949, p. 113, § 7, emerg. eff. May 13, 1949.  Amended by Laws 1995, c. 21, § 3, eff. Nov. 1, 1995.

§47-468.  Advertising literature.

No advertising literature relating to any antifreeze sold or to be sold in this state shall contain any statement that the antifreeze advertised for sale has been approved by the Oklahoma Corporation Commission unless the antifreeze has been permitted by the Corporation Commission and found to meet the standards of the Corporation Commission and not to be in violation of this act, in which event such statement together with the permit number of the wholesaler or distributor may be contained in any labeling and advertising literature where such brand or trademark or antifreeze is being advertised for sale.

Added by Laws 1949, p. 114, § 8, emerg. eff. May 13, 1949.  Amended by Laws 1995, c. 21, § 4, eff. Nov. 1, 1995.

§47469.  Deposit of fees in Corporation Commission Revolving Fund.

All fees collected by the Corporation Commission of Oklahoma under the provisions of Section 461 et seq. of this title shall be deposited with the State Treasurer to the credit of the Corporation Commission Revolving Fund.

Amended by Laws 1984, c. 284, § 13, operative July 1, 1984.

§47470.  Violations of act or rules and regulations.

Any person or persons violating the provisions of this act shall be deemed guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not less than Three Hundred Dollars ($300.00) nor more than Five Hundred Dollars ($500.00), or imprisonment for ninety (90) days or both for each offense.  In addition thereto, the Corporation Commission is hereby authorized to punish any person or persons violating the rules and regulations adopted by the Commission under this act as for contempt, and any person found guilty of violating the rules and regulations of the Corporation Commission adopted pursuant to this act, may be fined any amount not exceeding Five Hundred Dollars ($500.00) for each offense.

Laws 1949, p. 114, § 10.

§47561.  Necessity for regulation  Legislative finding.

The Legislature finds and declares that the distribution and sale of new motor vehicles in the State of Oklahoma vitally affects the general economy of the state and the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police powers, it is necessary to regulate and to license motor vehicle manufacturers, distributors, representatives, new motor vehicle dealers and salespersons of new motor vehicles doing business in Oklahoma, in order to prevent frauds, impositions and other abuses upon its citizens and to protect and preserve the investments and properties of the citizens of this state, and in order to avoid undue control of the independent motor vehicle dealer by the motor vehicle manufacturing and distributing organizations, and in order to foster and keep alive vigorous and healthy competition by prohibiting unfair practices by which fair and honest competition is destroyed or prevented, and to protect the public against the creation or perpetuation of monopolies and practices detrimental to the public welfare, to prevent the practice of requiring the buying of special features, appliances and equipment not desired or requested by the purchaser, to prevent false and misleading advertising, to prevent unfair practices by motor vehicle dealers, manufacturers and distributing organizations, to promote the public safety and prevent disruption of the franchise system of distribution of motor vehicles to the public and prevent deterioration of facilities for servicing motor vehicles and keeping same safe and properly functioning, and prevent bankrupting of motor vehicle dealers, who might otherwise be caused to fail because of such unfair practices.

Amended by Laws 1985, c. 229, § 3, eff. Nov. 1, 1985.

§47-562.  Definitions.

The following words, terms and phrases, when used in Sections 561 through 567, 572, 578.1, 579 and 579.1 of this title, shall have the meanings respectively ascribed to them in this section, except where the context clearly indicates a different meaning:

1.  "Motor vehicle" means any motor-driven vehicle required to be registered under the Oklahoma Vehicle License and Registration Act and beginning November 1, 2005, all-terrain vehicles and motorcycles used exclusively off-roads and highways;

2.  "New motor vehicle dealer" means any person, firm, association, corporation or trust not excluded by this paragraph who sells, offers for sale, advertises to sell, leases or displays new, unused or remanufactured motor vehicles and holds a bona fide contract or franchise in effect with a manufacturer, remanufacturer or distributor authorized by the manufacturer or remanufacturer to make predelivery preparation of such vehicles sold to purchasers and to perform postsale work pursuant to the manufacturer's, remanufacturer's or distributor's warranty.  As used herein, "authorized predelivery preparation" means the rendition by the dealer of services and safety adjustments on each new, unused or remanufactured motor vehicle in accordance with the procedure and safety standards required by the manufacturer or remanufacturer of the vehicle to be made before its delivery to the purchaser.  "Performance of authorized postsale work pursuant to the warranty", as used herein, means the rendition of services which are required by the terms of the warranty that stands extended to the vehicle at the time of its sale and are to be made in accordance with the safety standards prescribed by the manufacturer or remanufacturer.  The term includes premises or facilities at which a person engages only in the repair of motor vehicles if repairs are performed pursuant to the terms of a franchise and motor vehicle manufacturer's or remanufacturer's warranty.  However, the term shall not include premises or facilities at which a new motor vehicle dealer or dealers within the area of responsibility of such dealer or dealers as defined in the manufacturer's or remanufacturer's franchise agreement of such dealer or dealers performs motor vehicle repairs pursuant to the terms of a franchise and motor vehicle manufacturer's or remanufacturer's warranty.  For the purpose of Sections 561 through 567, 572, 578.1, 579 and 579.1 of this title, the terms "new motor vehicle dealer" and "new motor vehicle dealership" shall be synonymous.  The term "new motor vehicle dealer" does not include:

a. receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment or order of any court,

b. public officers while performing or in operation of their duties, or

c. employees of persons, corporations or associations enumerated in subparagraph a of this paragraph when engaged in the specific performance of their duties as such employees;

3.  "Motor vehicle salesperson" means any person who, for gain or compensation of any kind, either directly or indirectly, regularly or occasionally, by any form of agreement or arrangement, sells or negotiates for the sale of any new or unused motor vehicle for any new, unused or remanufactured motor vehicle dealer to any one or more third parties;

4.  "Commission" means the Oklahoma Motor Vehicle Commission;

5.  "Manufacturer" means any person, firm, association, corporation or trust, resident or nonresident, who manufactures or assembles new and unused motor vehicles or who engages in the fabrication or assembly of motorized vehicles of a type required to be registered in the State of Oklahoma;

6.  "Distributor" means any person, firm, association, corporation or trust, resident or nonresident, who, being authorized by the original manufacturer, in whole or in part sells or distributes new and unused motor vehicles to motor vehicle dealers, or who maintains distributor representatives;

7.  "Factory branch" means any branch office maintained by a person, firm, association, corporation or trust who manufactures or assembles motor vehicles for the sale of motor vehicles to distributors, or for the sale of motor vehicles to motor vehicle dealers, or for directing or supervising, in whole or in part, its representatives;

8.  "Distributor branch" means any branch office similarly maintained by a distributor for the same purposes a factory branch is maintained;

9.  "Factory representative" means any officer or agent engaged as a representative of a manufacturer of motor vehicles or by a factory branch, for the purpose of making or promoting the sale of its motor vehicles, or for supervising or contacting its dealers or prospective dealers;

10.  "Distributor representative" means any person, firm, association, corporation or trust and each officer and employee thereof engaged as a representative of a distributor or distributor branch of motor vehicles, for the purpose of making or promoting the sale of its motor vehicles, or for supervising or contacting its dealers or prospective dealers;

11.  "Franchise" means any contract or agreement between a motor vehicle dealer and a manufacturer of a new motor vehicle or its distributor or factory branch by which the dealer is authorized to engage in the business of selling any specified make or makes of new motor vehicles;

12.  "New or unused motor vehicle" means a vehicle which is in the possession of the manufacturer or distributor or has been sold only to the holder of a valid selling agreement, franchise or contract, granted by the manufacturer or distributor for the sale of that make of new vehicle so long as the manufacturer's statement of origin has not been assigned to anyone other than a licensed franchised new motor vehicle dealer of the same linemake;

13.  "Area of responsibility" means the geographical area, as designated by the manufacturer, factory branch, factory representative, distributor, distributor branch or distributor representative, in which the new motor vehicle dealer is held responsible for the promotion and development of sales and rendering of service for the make of motor vehicle for which the motor vehicle dealer holds a franchise or selling agreement;

14.  "Off premises" means at a location other than the address designated on the new motor vehicle dealer's license;

15.  "Sponsoring entity" means any person, firm, association, corporation or trust which has control, either permanently or temporarily, over the real property upon which the offpremise sale or display is conducted;

16.  "Remanufactured vehicle" means a motor vehicle which has been assembled by a vehicle remanufacturer using a new body and which may include original, reconditioned or remanufactured parts, and which is not a salvage, rebuilt or junked vehicle as defined by paragraphs 1, 2 and 5, respectively, of subsection A of Section 1105 of this title;

17.  "Vehicle remanufacturer" means a commercial entity which assembles remanufactured vehicles;

18.  "Product" means new motor vehicles and new motor vehicle parts;

19.  "Service" means motor vehicle warranty repairs including both parts and labor;

20.  "Lead" means a consumer contact in response to a factory program designed to generate interest in purchasing or leasing a new motor vehicle;

21.  "Sell or sale" means to sell or lease; and

22.  "Factory" means a manufacturer, distributor, factory branch, distributor branch, factory representative or distributor representative, which manufactures or distributes vehicle products.

Added by Laws 1953, p. 179, § 2, emerg. eff. May 26, 1953.  Amended by Laws 1959, p. 205, § 2, emerg. eff. July 16, 1959; Laws 1967, c. 251, §§ 1 and 2, emerg. eff. May 8, 1967; Laws 1970, c. 197, § 2, emerg. eff. April 13, 1970; Laws 1973, c. 189, § 1, emerg. eff. May 17, 1973; Laws 1977, c. 14, § 1, emerg. eff. March 18, 1977; Laws 1980, c. 85, § 9, eff. Jan. 1, 1981; Laws 1985, c. 229, § 4, eff. Nov. 1, 1985; Laws 1998, c. 269, § 1, eff. Nov. 1, 1998; Laws 2000, c. 80, § 1, emerg. eff. April 14, 2000; Laws 2000, c. 341, § 1, eff. Nov. 1, 2000; Laws 2001, c. 148, § 1, emerg. eff. April 30, 2001; Laws 2005, c. 284, § 11, eff. July 1, 2005.

§47563.  Oklahoma Motor Vehicle Commission.

A.  There is hereby created the Oklahoma Motor Vehicle Commission, to be composed of nine (9) members.  Seven of the members shall have been engaged in the manufacture, distribution or sale of new motor vehicles and two members shall be lay members, all to be appointed by the Governor of the State of Oklahoma, with the advice and consent of the State Senate.  Such appointments shall be made within thirty (30) days after the effective date of this section.  Each of the Commissioners thus appointed shall, at the time of the appointment, be a resident in good faith of the State of Oklahoma, shall be of good moral character, and each of the industry related Commissioners shall have been actually engaged in the manufacture, distribution or sale of such new motor vehicles for not less than ten (10) years next preceding such appointment.  The members of the Commission shall serve at the pleasure of the Governor.

B.  1.  The Commissioners shall elect a Chairman from amongst them whose term shall be for one (1) year with the right to succeed him or herself.

2.  There shall be three at large members of the Commission.  Six members of the Commission shall be appointed from the following geographical areas with at least one member from each area:

a. four areas of the state shall be the northwest, northeast, southwest and southeast sections designated by Interstate 35 dividing the state east and west and Interstate 40 dividing the state north and south, excluding Oklahoma County and Tulsa County, and

b. two additional areas shall be Oklahoma County and Tulsa County.

There shall not be more than two members of the Commission from any one area.

C.  The terms of office of the members first appointed to the Commission shall be as follows:

1.  The members appointed from the northwest, northeast and southwest areas shall serve until June 30, 1987;

2.  The members appointed from the southeast area and Oklahoma County and Tulsa County shall serve until June 30, 1989; and

3.  The members appointed at large shall serve until June 30, 1991.

Each member shall serve until a successor is appointed and qualifies.  Thereafter, the term of office of each member of the Commission shall be for six (6) years.  The term of office of any member will automatically expire if the member moves out of the geographical area from which the member was appointed.  In event of death, resignation, removal, or term automatically expiring, of any person serving on the Commission, the vacancy shall be filled by appointment as provided for the unexpired portion of the term.  The Commission shall meet at Oklahoma City and complete its organization immediately after the membership thereof has been appointed and has qualified.  The Chairman and each member of the Commission shall take and subscribe to the oath of office required of public officers.

D.  The members of the Commission shall receive reimbursement for subsistence and traveling expenses necessarily incurred in the performance of their duties as provided by the State Travel Reimbursement Act.

E.  The Commission shall appoint a qualified person to serve as Executive Director thereof, which person shall have had not less than ten (10) years of experience in the motor vehicle industry.  The Executive Director shall be appointed for a term of six (6) years, and shall not be subject to dismissal or removal without cause.  The Commission shall fix the salary and prescribe the duties of the Executive Director.  The Executive Director shall devote such time as necessary to fulfill the duties thereof, and before entering upon such duties shall take and subscribe to the oath of office.  The Executive Director may employ such clerical, technical and other help and legal services and incur such expenses as may be necessary for the proper discharge of the duties of the Executive Director under this act.  The Commission shall maintain its office and transact its business in Oklahoma City, and it is authorized to adopt and use a seal.  The Executive Director is hereby authorized to hire, retain or otherwise acquire the services of an attorney to represent the Commission in any and all state and federal courts, and assist the Commission in any and all business or legal matters that may come before it.  The attorney so representing the Commission shall discharge the duties under the direction of the Executive Director.

F.  The Commission is hereby vested with the powers necessary to enable it to fully and effectively carry out the provisions and objects of this act, and is hereby authorized and empowered to make and enforce all reasonable rules and to adopt and prescribe all forms necessary to accomplish such purpose.  All forms used by a new motor vehicle dealer to facilitate the delivery of a vehicle pending approval of financing shall be approved by the Commission.

G.  All fees, charges and fines collected under the provisions of this act shall be deposited by the Executive Director in the State Treasury in accordance with the depository laws of this state in a special fund to be known as the "Oklahoma Motor Vehicle Commission Fund", which is hereby created, and except as hereinafter provided the monies in the fund shall be used by the Commission for the purpose of carrying out and enforcing the provisions of this act.  Expenditures from the fund shall be made upon vouchers approved by the Commission or its authorized officers.

At the close of each fiscal year, the Commission shall file with the Governor and the State Auditor and Inspector a true and correct report of all fees, fines and charges collected and received by it during the preceding fiscal year and shall at the same time pay into the General Revenue Fund of the state a sum equal to ten percent (10%) of the fees, fines and charges so collected and received.

All expenses incurred by the Commission in carrying out the provisions of this act, including but not limited to per diem, wages, salaries, rent, postage, advertising, supplies, bond premiums, travel and subsistence for the Commissioners, the Executive Director, employees, and legal counsel, and printing and utilities, shall be a proper charge against such fund, exclusive of the portion thereof to be paid into the General Revenue Fund as above set out.  In no event shall liability ever accrue hereunder against this state in any sum whatsoever, or against the Oklahoma Motor Vehicle Commission Fund, in excess of the ninety percent (90%) of the fees, fines and charges deposited therein.

Added by Laws 1953, p. 180, § 3, emerg. eff. May 26, 1953.  Amended by Laws 1959, p. 206, §§ 3, 4 and 5, emerg. eff. July 16, 1959; Laws 1967, c. 251, §§ 3, 4 and 5, emerg. eff. May 8, 1967; Laws 1969, c. 241, § 2, emerg. eff. April 21, 1969; Laws 1970, c. 197, § 3, emerg. eff. April 13, 1970; Laws 1977, c. 14, § 2; Laws 1979, c. 30, § 14, emerg. eff. April 6, 1979; Laws 1985, c. 229, § 5, eff. Nov. 1, 1985; Laws 1998, c. 269, § 2, eff. Nov. 1, 1998.

NOTE:  Laws 1985, c. 178, § 21 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§47564.  Licenses.

A.  It shall be unlawful for any person, firm, association, corporation or trust to engage in business as, or serve in the capacity of, or act as a motor vehicle dealer, or motor vehicle salesperson, or manufacturer or distributor of new motor vehicles, or factory branch, distributor branch or factory representative or distributor representative, as such, in this state without first obtaining a license therefor as provided for by law.  Any person, firm, association, corporation or trust engaging in more than one of such capacities or having more than one place where such business is carried on or conducted shall be required to obtain and hold a current license for each thereof.  Provided that, a new motor vehicle dealer's license shall authorize one person to sell without a salesperson's license in the event such person shall be the owner of a proprietorship, or the person designated as principal in the dealer's franchise or the managing officer or one partner if no principal person is named in the franchise.

B.  Applications for licenses required to be obtained under provisions of Section 561 et seq. of this title shall be verified by the oath or affirmation of the applicant and shall be on forms prescribed by the Oklahoma Motor Vehicle Commission and furnished to such applicants, and shall contain such information as the Commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the license or licenses applied for.  The Commission shall require in such application, or otherwise, information relating to the applicant's financial standing, the applicant's business integrity, whether the applicant has an established place of business and is primarily engaged in the pursuit, avocation or business for which a license, or licenses, are applied for, and whether the applicant is able to properly conduct the business for which a license, or licenses, are applied for, and such other pertinent information consistent with the safeguarding of the public interest and the public welfare.  All such applications for license or licenses shall be accompanied by the appropriate fee or fees therefor in accordance with the schedule thereof hereinafter set out.  In the event any such application is denied and the license applied for is not issued, the entire license fee shall be returned to the applicant.  All licenses issued under the provisions of Section 561 et seq. of this title shall expire on June 30, following the date of issue and shall be nontransferable.  All applications for renewal of a license for a new motor vehicle dealer, salesperson, manufacturer, distributor or manufacturer's or distributor's representative shall be submitted by June 1 of each year, and such license or licenses will be issued by July 1.  If applications have not been made for renewal of licenses at the times described in this subsection, it shall be illegal for any person to represent himself or herself and act as a dealer, salesperson, manufacturer, distributor or manufacturer's or distributor's representative.  Motor license agents will be notified not to accept such dealers' titles until such time as licenses have been issued by the Commission.

Dealers' payrolls and other evidence will be checked to ascertain that all salespersons for such dealers are licensed.

C.  The schedule of license fees to be charged and received by the Commission for the licenses issued hereunder shall be as follows:

1.  For each factory branch or distributor branch, Two Hundred Dollars ($200.00) initial fee with annual renewal fee of One Hundred Dollars ($100.00);

2.  For each manufacturer or distributor of new motor vehicles, Two Hundred Dollars ($200.00) initial fee with annual renewal fee of One Hundred Dollars ($100.00);

3.  For each factory representative or distributor representative, Sixty Dollars ($60.00) annually;

4.  For each new motor vehicle dealer, initial fee of Two Hundred Dollars ($200.00) per franchise sold at each location licensed, with an annual renewal fee of Sixty Dollars ($60.00) per franchise sold at each location per year; and

5.  For each salesperson, Ten Dollars ($10.00) renewed annually.

D.  The licenses issued to each new motor vehicle dealer, manufacturer, distributor, factory branch, distributor branch or representative, if a corporation, shall specify the location of the factory, office or branch thereof.  In case such location is changed, the Commission may endorse the change of location on the license without charge unless the change of address triggers a relocation of a new motor vehicle dealer pursuant to the provisions of Section 578.1 of this title.  The license of each dealer shall be posted in a conspicuous place in the dealer's place or places of business.

Every motor vehicle salesperson, factory representative or distributor representative if an individual shall physically possess the license when engaged in business, and shall display same upon request.  The name of the employer of such salesperson, factory representative or distributor representative shall be stated on the license and, in case of a change of employer, the holder of such license shall immediately mail same to the Commission for its endorsement of such change thereon.  The Commission shall endorse each such change of employer on licenses without charge.

Added by Laws 1953, p. 181, § 4, emerg. eff. May 26, 1953.  Amended by Laws 1959, p. 207, § 6, emerg. eff. July 16, 1959; Laws 1967, c. 251, § 6, emerg. eff. May 8, 1967; Laws 1969, c. 241, § 3, emerg. eff. April 21, 1969; Laws 1977, c. 14, § 3, emerg. eff. March 18, 1977; Laws 1980, c. 85, § 10, eff. Jan. 1, 1981; Laws 1982, c. 239, § 1, emerg. eff. May 4, 1982; Laws 1985, c. 229, § 6, eff. Nov. 1, 1985; Laws 2001, c. 148, § 2, emerg. eff. April 30, 2001.

§47564.1.  Licensing of off-premises displays and sales of new motor vehicles and recreational vehicles.

Licensing of offpremises displays of new motor vehicles and off-premise sales of new motorized recreational vehicles.

A.  The Oklahoma Motor Vehicle Commission shall provide for licensing of off-premise displays of new motor vehicles and off-premise sales of new motorized recreational vehicles, by currently licensed new motor vehicle dealers as follows:

1.  An offpremise event may be held for display purposes only under the following conditions:

a. the dealer must obtain permits from the Commission stating that the motor vehicles are for display purposes only and not for sale, and the permits shall be placed on the motor vehicles in a manner to be prescribed by the Commission,

b. no selling activities shall be conducted,

c. the display is in dealer's factory-approved area of sales and service responsibility;

d. the dealer must obtain written approval from the manufacturer or distributor, and

e. the sponsoring entity of the display event is required to obtain a permit from the Commission; and

2.  An off-premise event by motorized recreational vehicle dealer or dealers, at which selling activities are conducted, may be held only under the following conditions:

a. permits for a sales event described in this paragraph shall be obtained from the Commission at the rate of Fifteen Dollars ($15.00) per vehicle, per event,

b. the permit shall be for a period not to exceed ten (10) consecutive days,

c. the sponsoring entity of the sales event shall obtain a license from the Commission at the rate of Two Hundred Dollars ($200.00) per event,

d. new motorized recreational vehicle dealers whose factory-approved area of sales and service responsibility includes the event location would be eligible to participate,

e. new motorized recreational vehicle dealers must obtain written approval from the manufacturer or distributor, and

f. the off-premise sales event shall be conducted within municipal, county, or state-owned or controlled facilities or within the grounds of any county, district, or state fair.

B.  The Oklahoma Motor Vehicle Commission is authorized to provide a variance to the distance requirements specified in this section, for any offpremise display event if:

1.  The off-premise display is conducted within municipal, county, or state-owned or controlled facilities or within the grounds of any county, district, or state fair; and

2.  The request for the variance must be in writing to the Commission no less than thirty (30) days prior to the off-premise display event.

Added by Laws 1985, c. 229, § 7, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 101, § 1, emerg. eff. April 5, 1986; Laws 1993, c. 56, § 1, eff. Sept. 1, 1993; Laws 2001, c. 91, § 1, eff. Nov. 1, 2001; Laws 2005, c. 228, § 2, eff. Nov. 1, 2005.

§47-565.  Denial, revocation or suspension of license - Right of first refusal.

A.  The Oklahoma Motor Vehicle Commission may deny an application for a license, or revoke or suspend a license or impose a fine not to exceed Ten Thousand Dollars ($10,000.00) against a manufacturer or distributor or a fine not to exceed One Thousand Dollars ($1,000.00) against a dealer per occurrence that any provision of Sections 561 through 567, 572, 578.1, 579 and 579.1 of this title is violated or for any of the following reasons:

1.  On satisfactory proof of unfitness of the applicant in any application for any license under the provisions of Section 561 et seq. of this title;

2.  For any material misstatement made by an applicant in any application for any license under the provisions of Section 561 et seq. of this title;

3.  For any failure to comply with any provision of Section 561 et seq. of this title or any rule promulgated by the Commission under authority vested in it by Section 561 et seq. of this title;

4.  A change of condition after license is granted resulting in failure to maintain the qualifications for license;

5.  Being a new motor vehicle dealer or new motor vehicle salesperson who:

a. has required a purchaser of a new motor vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories or equipment not desired or requested by the purchaser and installed by the dealer,

b. uses any false or misleading advertising in connection with business as a new motor vehicle dealer or vehicle salesperson,

c. has committed any unlawful act which resulted in the revocation of any similar license in another state,

d. has failed or refused to perform any written agreement with any retail buyer involving the sale of a motor vehicle,

e. has been convicted of a crime involving moral turpitude,

f. has committed a fraudulent act in selling, purchasing or otherwise dealing in new motor vehicles or has misrepresented the terms and conditions of a sale, purchase or contract for sale or purchase of a new motor vehicle or any interest therein including an option to purchase such vehicle, or

g. has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license;

6.  Being a new motor vehicle salesperson who is not employed as such by a licensed new motor vehicle dealer;

7.  Being a new motor vehicle dealer who:

a. does not have an established place of business,

b. does not provide for a suitable repair shop separate from the display room with ample space to repair or recondition one or more vehicles at the same time, and which is equipped with such parts, tools and equipment as may be requisite for the servicing of motor vehicles in such a manner as to make them comply with the safety laws of this state and to properly fulfill the dealer's or manufacturer's warranty obligation,

c. does not hold a franchise in effect with a manufacturer or distributor of new or unused motor vehicles for the sale of the same and is not authorized by the manufacturer or distributor to render predelivery preparation of such vehicles sold to purchasers and to perform any authorized postsale work pursuant to the manufacturer's or distributor's warranty,

d. employs unlicensed salespersons, or employs or utilizes the services of used motor vehicle lots or dealers or other unlicensed persons in connection with the sale of new motor vehicles,

e. does not properly service a new motor vehicle before delivery of same to the original purchaser thereof, or

f. fails to order and stock a reasonable number of new motor vehicles necessary to meet customer demand for each of the new motor vehicles included in the new motor vehicle dealer's franchise agreement, unless the new motor vehicles are not readily available from the manufacturer or distributor due to limited production;

8.  Being a factory that has:

a. either induced or attempted to induce by means of coercion or intimidation, any new motor vehicle dealer:

(1) to accept delivery of any motor vehicle or vehicles, parts or accessories therefor, or any other commodities including advertising material which shall not have been ordered by the new motor vehicle dealer,

(2) to order or accept delivery of any motor vehicle with special features, appliances, accessories or equipment not included in the list price of the motor vehicles as publicly advertised by the manufacturer thereof, or

(3) to order or accept delivery of any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever, or

b. induced under threat or discrimination by the withholding from delivery to a motor vehicle dealer certain models of motor vehicles, changing or amending unilaterally the dealer's allotment of motor vehicles and/or withholding and delaying delivery of such vehicles out of the ordinary cause of business, in order to induce by such coercion any such dealer to participate or contribute to any local or national advertising fund controlled directly or indirectly by the factory or for any other purposes such as contest, "giveaways" or other socalled sales promotional devices and/or change of quotas in any sales contest; or has required motor vehicle dealers, as a condition to receiving their vehicle allotment, to order a certain percentage of the vehicles with optional equipment not specified by the new motor vehicle dealer; however, nothing in this section shall prohibit a factory from supporting an advertising association which is open to all dealers on the same basis;

9.  Being a factory that:

a. has attempted to coerce or has coerced any new motor vehicle dealer to enter into any agreement or to cancel any agreement, or fails to act in good faith and in a fair, equitable and nondiscriminatory manner; or has directly or indirectly coerced, intimidated, threatened or restrained any motor vehicle dealer; or has acted dishonestly, or has failed to act in accordance with the reasonable standards of fair dealing,

b. has failed to compensate its dealers for the work and services they are required to perform in connection with the dealer's delivery and preparation obligations according to the agreements on file with the Commission which must be found by the Commission to be reasonable, or fail to adequately and fairly compensate its dealers for labor, parts and other expenses incurred by such dealer to perform under and comply with manufacturer's warranty agreements.  In determining whether the warranty compensation is adequate and fair, the Commission shall consider the amount that is charged by the dealer or dealers in their areas of responsibility to their nonwarranty work of like kind.  All claims made by dealers for compensation for delivery, preparation and warranty work shall be paid within thirty (30) days after approval and shall be approved or disapproved within thirty (30) days after receipt.  When any claim is disapproved, the dealer shall be notified in writing of the grounds for disapproval.  The dealer's delivery, preparation and warranty obligations as filed with the Commission shall constitute the dealer's sole responsibility for product liability as between the dealer and manufacturer.  A factory may reasonably and periodically audit a new motor vehicle dealer to determine the validity of paid claims for dealer compensation or any charge-backs for warranty parts or service compensation.  Audits of warranty payments shall only be for the one-year period immediately following the date of the payment.  A manufacturer shall reserve the right to reasonable, periodic audits to determine the validity of paid claims for dealer compensation or any charge-backs for consumer or dealer incentives.  Audits of incentive payments shall only be for a two-year period immediately following the date of the payment.  A factory shall not deny a claim or charge a new motor vehicle dealer back subsequent to the payment of the claim unless the factory can show that the claim was false or fraudulent or that the new motor vehicle dealer failed to reasonably substantiate the claim by the written reasonable procedures of the factory, or

c. unreasonably fails or refuses to offer to its same line-make franchised dealers all models manufactured for that line-make, or unreasonably requires a dealer to pay any extra fee, purchase unreasonable advertising displays or other materials, or remodel, renovate, or recondition the dealer's existing facilities as a prerequisite to receiving a model or series of vehicles.  The failure to deliver any such new motor vehicle shall not be considered a violation of the section if the failure is not arbitrary or is due to lack of manufacturing capacity or to a strike or labor difficulty, a shortage of materials, a freight embargo or other cause over which the manufacturer has no control.  However, this subparagraph shall not apply to recreational vehicles or limited production model vehicles;

10.  Being a factory that establishes a system of motor vehicle allocation or distribution which is unfair, inequitable or unreasonably discriminatory.  Upon the request of any dealer franchised by it, a factory shall disclose in writing to the dealer the basis upon which new motor vehicles are allocated, scheduled and delivered among the dealers of the same line-make for that factory;

11.  Being a factory that sells directly or indirectly new motor vehicles or services to any retail consumer in the state except through a new motor vehicle dealer holding a franchise for the line-make that includes the new motor vehicle.  This paragraph does not apply to factory sales of new motor vehicles to its employees, family members of employees, retirees and family members of retirees, not-for-profit organizations or the federal, state or local governments.  The provisions of this paragraph shall not preclude a factory from providing information to a consumer for the purpose of marketing or facilitating a sale of a new motor vehicle or from establishing a program to sell or offer to sell new motor vehicles through participating dealers;

12.  a. Being a factory which directly or indirectly:

(1) owns any ownership interest or has any financial interest in a new motor vehicle dealer or any person who sells products or services to the public,

(2) operates or controls a new motor vehicle dealer, or

(3) acts in the capacity of a new motor vehicle dealer.

b.   (1) This paragraph does not prohibit a factory from owning or controlling a new motor vehicle dealer while in a bona fide relationship with a dealer development candidate who has made a substantial initial investment in the franchise and whose initial investment is subject to potential loss.  The dealer development candidates' percentage share of any potential dealership losses shall not be less than the percentage share of ownership of the dealership of the person at the time of the loss.  The dealer development candidate can reasonably expect to acquire full ownership of a new motor vehicle dealer within a reasonable period of time not to exceed ten (10) years and on reasonable terms and conditions.  The ten-year acquisition period may be expanded for good cause shown.  It shall be presumed unreasonable for the terms and conditions not to require the dealer development candidate to buy the remaining ownership interests of the dealer development candidate in periodic payments over the acquisition period.  It shall be presumed unreasonable to require the dealer development candidate to acquire the remaining interests solely from the profits or earnings of the dealership or new motor vehicle dealer.

(2) This paragraph does not prohibit a factory from owning, operating, controlling or acting in the capacity of a motor vehicle dealer for a period not to exceed twelve (12) months during the transition from one dealer to another dealer if the dealership is for sale at a reasonable price and on reasonable terms and conditions to an independent qualified buyer.  On showing by a factory of good cause, the Oklahoma Motor Vehicle Commission may extend the time limit set forth above; extensions may be granted for periods not to exceed twelve (12) months.

(3) This paragraph does not prohibit a factory from owning, operating or controlling or acting in the capacity of a motor vehicle dealer which was in operation prior to January 1, 2000.

(4) This paragraph does not prohibit a factory from owning, directly or indirectly, a minority interest in an entity that owns, operates or controls motor vehicle dealerships of the same line-make franchised by the manufacturer, provided that each of the following conditions are met:

(a) all of the motor vehicle dealerships selling the motor vehicles of that manufacturer in this state trade exclusively in the line-make of that manufacturer,

(b) all of the franchise agreements of the manufacturer confer rights on the dealer of the line-make to develop and operate, within a defined geographic territory or area, as many dealership facilities as the dealer and manufacturer shall agree are appropriate,

(c) at the time the manufacturer first acquires an ownership interest or assumes operation, the distance between any dealership thus owned or operated and the nearest unaffiliated motor vehicle dealership trading in the same line-make is not less than seventy (70) miles,

(d) during any period in which the manufacturer has such an ownership interest, the manufacturer has no more than three franchise agreements with new motor vehicle dealers licensed by the Oklahoma Motor Vehicle Commission to do business within the state, and

(e) prior to January 1, 2000, the factory shall have furnished or made available to prospective motor vehicle dealers an offering-circular in accordance with the Trade Regulation Rule on Franchising of the Federal Trade Commission, and any guidelines and exemptions issued thereunder, which disclose the possibility that the factory may from time to time seek to own or acquire, directly or indirectly, ownership interests in retail dealerships;

13.  Being a factory which directly or indirectly makes available for public disclosure any proprietary information provided to the factory by a new motor vehicle dealer, other than in composite form to dealers in the same line-make or in response to a subpoena or order of the Commission or a court.  Proprietary information includes, but is not limited to, information based on:

a. any information derived from monthly financial statements provided to the factory, and

b. any information regarding any aspect of the profitability of a particular new motor vehicle dealer;

14.  Being a factory which does not provide or direct leads in a fair, equitable and timely manner.  Nothing in this paragraph shall be construed to require a factory to disregard the preference of a consumer in providing or directing a lead;

15.  Being a factory which used the customer list of a new motor vehicle dealer for the purpose of unfairly competing with dealers;

16.  Being a factory which prohibits a new motor vehicle dealer from relocating after a written request by such new motor vehicle dealer if:

a. the facility and the proposed new location satisfies or meets the written reasonable guidelines of the factory, and

b. the proposed new location is within the area of responsibility of the new motor vehicle dealer pursuant to Section 578.1 of this title;

17.  Being a factory which prohibits a new motor vehicle dealer from adding additional line-makes to its existing facility, if, after adding the additional line-makes, the facility satisfies the written reasonable facility guidelines of the factory; and

18.  Being a factory that increases prices of new motor vehicles which the new motor vehicle dealer had ordered for retail consumers prior to the dealer's receipt of the written official price increase notification.  A sales contract signed by a retail consumer shall constitute evidence of each such order, provided that the vehicle is in fact delivered to the customer.  Price differences applicable to new models or series motor vehicles at the time of the introduction of new models or series shall not be considered a price increase for purposes of this paragraph.  Price changes caused by any of the following shall not be subject to the provisions of this paragraph:

a. the addition to a motor vehicle of required or optional equipment pursuant to state or federal law,

b. revaluation of the United States dollar in the case of foreign-made vehicles or components, or

c. an increase in transportation charges due to increased rates imposed by common or contract carriers.

B.  Notwithstanding the terms of any franchise agreement, in the event of a proposed sale or transfer of a dealership, the manufacturer or distributor shall be permitted to exercise a right of first refusal to acquire the assets or ownership interest of the dealer of the new vehicle dealership, if such sale or transfer is conditioned upon the manufacturer or dealer entering into a dealer agreement with the proposed new owner or transferee, only if all the following requirements are met:

1.  To exercise its right of first refusal, the factory must notify the dealer in writing within sixty (60) days of receipt of the completed proposal for the proposed sale transfer;

2.  The exercise of the right of first refusal will result in the dealer and the owner of the dealership receiving the same or greater consideration as they have contracted to receive in connection with the proposed change of ownership or transfer;

3.  The proposed sale or transfer of the assets of the dealership does not involve the transfer or sale to a member or members of the family of one or more dealer owners, or to a qualified manager or a partnership or corporation controlled by such persons; and

4.  The factory agrees to pay the reasonable expenses, including attorney fees which do not exceed the usual, customary and reasonable fees charged for similar work done for other clients incurred by the proposed new owner and transferee prior to the exercise by the factory of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the dealership or dealership assets.  Notwithstanding the foregoing, no payment of expenses and attorney fees shall be required if the proposed new dealer or transferee has not submitted or caused to be submitted an accounting of those expenses within thirty (30) days of receipt of the written request of the factory for such an accounting.  The accounting may be requested by a factory before exercising its right of first refusal.

C.  Nothing in this section shall prohibit, limit, restrict or impose conditions on:

1.  Business activities, including without limitation the dealings with motor vehicle manufacturers and the representatives and affiliates of motor vehicle manufacturers, of any person that is primarily engaged in the business of short-term, not to exceed twelve (12) months, rental of motor vehicles and industrial and construction equipment and activities incidental to that business, provided that:

a. any motor vehicle sold by that person is limited to used motor vehicles that have been previously used exclusively and regularly by that person in the conduct of business and used motor vehicles traded in on motor vehicles sold by that person,

b. warranty repairs performed by that person on motor vehicles are limited to those motor vehicles that it owns, previously owned or takes in trade, and

c. motor vehicle financing provided by that person to retail consumers for motor vehicles is limited to used vehicles sold by that person in the conduct of business; or

2.  The direct or indirect ownership, affiliation or control of a person described in paragraph 1 of this subsection.

Added by Laws 1953, p. 182, § 5, emerg. eff. May 26, 1953.  Amended by Laws 1959, p. 208, § 7, emerg. eff. July 16, 1959; Laws 1969, c. 241, § 4, emerg. eff. April 21, 1969; Laws 1970, c. 197, § 4, emerg. eff. April 13, 1970; Laws 1973, c. 189, § 2, emerg. eff. May 17, 1973; Laws 1980, c. 85, § 11, eff. Jan. 1, 1981; Laws 1980, c. 134, § 1, emerg. eff. April 15, 1980; Laws 1985, c. 229, § 8, eff. Nov. 1, 1985; Laws 1998, c. 269, § 3, eff. Nov. 1, 1998; Laws 2000, c. 341, § 2, eff. Nov. 1, 2000; Laws 2001, c. 148, § 3, emerg. eff. April 30, 2001; Laws 2005, c. 141, § 1, emerg. eff. May 5, 2005.

§47565.1.  Manufacturer's or distributor's prevention or refusal to honor succession to dealership by legal heir or devisee of new motor vehicle dealer  Procedure.

Notwithstanding the terms of any franchise agreement, and subject to the following conditions contained in paragraphs 1 through 5 of this section, any manufacturer or distributor who prevents or refuses to honor the succession to a dealership by any legal heir or devisee under the will of a new motor vehicle dealer or under the laws of descent and distribution of this state without good cause or good faith, as defined in this section, shall be subject to the following procedure:

1.  Within one hundred twenty (120) days after the death of the new motor vehicle dealer, the manufacturer shall receive a written notice from any legal heir or devisee who intends to establish a successor dealership.  If timely notice is not so received, then this paragraph shall not apply, and any succession shall be governed solely by the terms of the franchise;

2.  Within thirty (30) days of receipt of the legal heir's or devisee's timely written notice, the manufacturer may request, and the legal heir or devisee shall, within a reasonable time, provide any information which is reasonably necessary for the manufacturer to evaluate the proposed successor dealer and dealership, including, but not limited to, applications, proposals for facilities and financing;

3.  Within sixty (60) days of receipt of such information, the manufacturer shall approve or disapprove the proposed successor dealership, and in case of disapproval shall communicate in writing such disapproval and grounds for disapproval to the legal heir or devisee;

4.  Failure of the manufacturer to act in a timely manner with respect to any time period described above shall constitute a waiver of the manufacturer's right to disapprove the proposed succession;

5.  Within ten (10) days of its receipt of the manufacturer's notice of disapproval, the legal heir or devisee may file a protest of the manufacturer's decision with the Oklahoma Motor Vehicle Commission and request a hearing.  Such hearing shall be heard in a substantially similar manner as provided by Section 566 of this title, except that the Commission shall render a final decision within sixty (60) days of the filing of the protest.  The manufacturer shall have the burden of proof to show that its disapproval was for a good cause and in good faith.  The disapproval by the manufacturer shall be final if the legal heir or devisee fails to file a timely protest of such disapproval.  In the event that the Commission finds that the manufacturer's disapproval was not made for good cause, then it shall issue a final order requiring the manufacturer to honor the successor designated in the notice sent by the legal heir or devisee.  Notwithstanding anything to the contrary in this section, a new motor vehicle dealer may designate any person as successor by filing a written instrument pursuant to the franchise with the manufacturer during the new motor vehicle dealer's lifetime.  In such a case, the written instrument and franchise shall govern the dealership succession.

The suspension, revocation or refusal to issue or renew a license or the imposition of any other penalty by the Commission shall be in addition to any penalty which might be imposed upon any licensee upon judgment or conviction in a court of competent jurisdiction for any violation of the provisions of Sections 561 through 567, 572, 578.1, 579 and 579.1 of this title.

Added by Laws 1985, c. 229, § 9, eff. Nov. 1, 1985.  Amended by Laws 2001, c. 148, § 4, emerg. eff. April 30, 2001.

§47565.2.  Termination, cancellation or nonrenewal of new motor vehicle dealer franchise.

A.  Irrespective of the terms, provisions or conditions of any franchise, or the terms or provisions of any waiver, no manufacturer shall terminate, cancel or fail to renew any franchise with a licensed new motor vehicle dealer unless the manufacturer has satisfied the notice requirements as provided in this section and has good cause for cancellation, termination or nonrenewal.  The manufacturer shall not attempt to cancel or fail to renew the franchise agreement of a new motor vehicle dealer in this state unfairly and without just provocation or without due regard to the equities of the dealer or without good faith as defined herein.  As used herein, "good faith" means the duty of each party to any franchise agreement to act in a fair and equitable manner toward each other, with freedom from coercion or intimidation or threats thereof from each other.

B.  Irrespective of the terms, provisions or conditions of any franchise, or the terms or provisions of any waiver, good cause shall exist for the purpose of a termination, cancellation, or nonrenewal when:

1.  The new motor vehicle dealer has failed to comply with a provision of the franchise, which provision is both reasonable and of material significance to the franchise relationship, or the new motor vehicle dealer has failed to comply with reasonable performance criteria for sales or service established by the manufacturer, and the dealer has been notified by written notice from the manufacturer; and

2.  The new motor vehicle dealer has received written notification of failure to comply with the manufacturer's reasonable sales performance standards, capitalization requirements, facility commitments, business related equipment acquisitions or other such remediable failings exclusive of those reasons enumerated in paragraph 1 of subsection C of this section, and the new motor vehicle dealer has been afforded a reasonable opportunity of not less than six (6) months to comply with such a provision or criteria.

C.  Irrespective of the terms, provisions or conditions of any franchise agreement prior to the termination, cancellation or nonrenewal of any franchise, the manufacturer shall furnish notification of such termination, cancellation or nonrenewal to the new motor vehicle dealer and the Oklahoma Motor Vehicle Commission as follows:

1.  Not less than ninety (90) days prior to the effective date of such termination, cancellation or nonrenewal unless for a cause described in paragraph 2 of this subsection;

2.  Not less than fifteen (15) days prior to the effective date of such termination, cancellation or nonrenewal with respect to any of the following:

a. insolvency of the new motor vehicle dealer, or the filing of any petition by or against the motor vehicle dealer under any bankruptcy or receivership law,

b. failure of the new motor vehicle dealer to conduct its customary sales and service operations during its customary business hours for seven (7) consecutive business days, provided that such failure to conduct business shall not be due to act of God or circumstances beyond the direct control of the new motor vehicle dealer, or

c. conviction of the new motor vehicle dealer of any felony which is punishable by imprisonment or a violation of the Federal Odometer Act; and

3.  Not less than one hundred eighty (180) days prior to the effective date of such termination or cancellation where the manufacturer or distributor is discontinuing the sale of the product line.

The notification required by this subsection shall be by certified mail, return receipt requested, and shall contain a statement of intent to terminate, to cancel or to not renew the franchise, a statement of the reasons for the termination, cancellation or nonrenewal and the date the termination shall take effect.

D.  Upon the affected new motor vehicle dealer's receipt of the aforementioned notice of termination, cancellation or nonrenewal, the new motor vehicle dealer shall have the right to file a protest of such threatened termination, cancellation or nonrenewal with the Commission within thirty (30) days and request a hearing.  Such hearing shall be held in accordance with the provisions of the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes, to determine if the threatened cancellation, termination or nonrenewal of the franchise has been for good cause and if the factory has complied with its obligations pursuant to subsections A, B and C of this section and the factory shall have the burden of proof.  If the Commission finds that the threatened cancellation, termination or nonrenewal of the franchise has not been for good cause or violates subsection A, B or C of this section, then it shall issue a final order stating that the threatened termination is wrongful.  A factory shall have the right to appeal such order.  During the pendency of the hearing and after the decision, the franchise shall remain in full force and effect, including the right to transfer the franchise.  If the Commission finds that the threatened cancellation, termination or nonrenewal is for good cause and does not violate subsection A, B or C of this section, the new motor vehicle dealer shall have the right to an appeal.  During the pendency of the action, including the final decision or appeal, the franchise shall remain in full force and effect, including the right to transfer the franchise.  If the new motor vehicle dealer prevails in the threatened termination action, the Commission shall award to the new motor vehicle dealer the attorney fees and costs incurred to defend the action.

E.  If the factory prevails in an action to terminate, cancel or not renew any franchise, the new motor vehicle dealer shall be allowed fair and reasonable compensation by the manufacturer for:

1.  New current and previous model year vehicle inventory which has been acquired from the manufacturer, and which is unused and has not been damaged or altered while in the dealer's possession;

2.  Supplies and parts which have been acquired from the manufacturer, for the purpose of this section, limited to any and all supplies and parts that are listed on the current parts price sheet available to the dealer;

3.  Equipment and furnishings, provided the new motor vehicle dealer purchased them from the manufacturer or its approved sources; and

4.  Special tools, with such fair and reasonable compensation to be paid by the manufacturer within ninety (90) days of the effective date of the termination, cancellation or nonrenewal, provided the new motor vehicle dealer has clear title to the inventory and other items and is in a position to convey that title to the manufacturer.

F.  If a factory prevails in an action to terminate, cancel or not renew any franchise and the new motor vehicle dealer is leasing the dealership facilities, the manufacturer shall pay a reasonable rent to the lessor in accordance with and subject to the provisions of subsection G of this section.

G.  1.  Such reasonable rental value shall be paid only to the extent the dealership premises are recognized in the franchise and only if they are:

a. used solely for performance in accordance with the franchise, and

b. not substantially in excess of facilities recommended by the manufacturer;

2.  If the facilities are owned by the new motor vehicle dealer, the manufacturer will either:

a. locate a qualified purchaser who will offer to purchase the dealership facilities at a reasonable price,

b. locate a qualified lessee who will offer to lease the premises for a reasonable term at reasonable rent, or

c. failing the foregoing, lease the dealership facilities at a reasonable rental value for one (1) year;

3.  If the facilities are leased by the new motor vehicle dealer, the manufacturer will either:

a. locate a tenant or tenants satisfactory to the lessor, who will sublet or assume the balance of the lease,

b. arrange with the lessor for the cancellation of the lease without penalty to the dealer, or

c. failing the foregoing, lease the dealership facilities at a reasonable rent for one (1) year; and

4.  The manufacturer shall not be obligated to provide assistance under this section if the new motor vehicle dealer:

a. fails to accept a bona fide offer from a prospective purchaser, subleases or assignee,

b. refuses to execute a settlement agreement with the lessor if such agreement with the lessor would be without cost to the dealer, or

c. fails to make written request for assistance under this section within one (1) month after receiving an order from the Commission affirming the proposed termination, cancellation or nonrenewal.

Added by Laws 1985, c. 229, § 10, eff. Nov. 1, 1985.  Amended by Laws 2000, c. 341, § 3, eff. Nov. 1, 2000.

§47-565.3.  Notice to manufacturer or distributor of proposed sale, transfer, or assignment of franchise.

A.  A franchised vehicle dealer proposing a sale, transfer, or assignment of a franchise agreement or the business and assets of a dealership or an interest in a dealership to another person, hereinafter transferee, shall notify the manufacturer or distributor whose vehicles the dealer is franchised to sell of the proposed action of the dealer.  The manufacturer or distributor may make written request to the transferee to submit completed application forms and related information generally utilized by a manufacturer to evaluate such a proposal and a copy of all agreements related to the proposed sale, transfer, or assignment.

B.  The approval by the manufacturer or distributor of the sale, transfer, or assignment shall not be unreasonably withheld.  The burden of proof shall be upon the manufacturer or distributor to show good cause existed to withhold approval.  The manufacturer or distributor that has made such a determination shall send a letter by certified mail to the dealer and the applicant of its refusal to approve the proposal, which shall include a statement of the specific grounds for refusal, within sixty (60) days after the later of:

1.  Receipt by the manufacturer or distributor of the notice of the proposed sale, transfer, or assignment; or

2.  Receipt by the manufacturer or distributor of the information requested from the transferee pursuant to subsection A of this section if the manufacturer or distributor has requested such information within fifteen (15) days of receipt of written notice of the proposed sale, transfer, or assignment.

C.  Failure of the manufacturer or distributor to send its notice of refusal pursuant to subsection B of this section shall mean that the application for the proposed sale, transfer, or assignment is approved.

Added by Laws 1999, c. 132, § 1, emerg. eff. April 27, 1999.

§47566.  Procedure for denial, suspension or revocation of license or imposing fine.

The Commission may deny any application for license, or suspend or revoke a license issued or impose a fine, only after a hearing of which the applicant, or licensee affected, shall be given at least ten (10) days' written notice specifying the reason for denying the applicant a license, or, in the case of a revocation or suspension or imposition of a fine, the offenses of which the licensee is charged.  Such notices may be served as provided by law for the service of notices, or mailing a copy by registered mail to the lastknown residence or business address of such applicant or licensee.  The hearing on such charges shall be at such time and place as the Commission may prescribe and the aforementioned notice shall further specify the time and place.  If such applicant or licensee is a motor vehicle salesperson, factory representative or distributor representative, the Commission shall in like manner also notify the person, firm, association, corporation or trust with whom he or she is associated, or in whose association he or she is about to enter.  The Commission shall have the power to compel the production of all records, papers and other documents which may be deemed relevant to the proceeding bearing upon the complaints.  The Commission shall have the power to subpoena and bring before it any person, or take testimony of any such person by deposition, with the same fees and mileage and in the same manner as prescribed in proceedings before courts of the state in civil cases.  Any party to such hearing shall have the right to the attendance of witnesses in his behalf upon designating to the Commission the person or persons sought to be subpoenaed.

Amended by Laws 1985, c. 229, § 11, eff. Nov. 1, 1985.

§47566.1.  Application of Administrative Procedures Act.

All rulings, orders, decisions, procedures or acts of the Oklahoma Motor Vehicle Commission shall be subject to the provisions of the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

Added by Laws 1985, c. 229, § 12, eff. Nov. 1, 1985.

§47567.  Injunctions.

The Oklahoma Motor Vehicle Commission is hereby authorized, without cost bond or deposit, to institute injunctive actions in courts of competent jurisdiction, in the name of the State of Oklahoma on the relation of the Commission, to enforce the provisions of Sections 561 through 567, 572, 578.1, 579 and 579.1 of this title.  Any licensee or other person who violates or threatens to violate any provision of this chapter or rule promulgated thereunder or order of the Commission may be enjoined from so doing.

Added by Laws 1953, p. 184, § 7, emerg. eff. May 26, 1953.  Amended by Laws 1959, p. 210, § 9, emerg. eff. July 16, 1959; Laws 1970, c. 197, § 5, emerg. eff. April 13, 1970; Laws 1985, c. 229, § 13, eff. Nov. 1, 1985; Laws 2001, c. 148, § 5, emerg. eff. April 30, 2001.

§47572.  Venue in damage actions.

Any action brought to recover any damages that may be sustained by any motor vehicle dealer may be brought in the county in which said dealer is located and in addition to the action for damages he shall be entitled to sue for and have injunctive relief against the threatened loss, damage or injury to his business or property because of any violation of Sections 565 through 566 and 579 of this title or the threatened cancellation, termination or failure to renew any franchise agreement between any factory and said dealer, and the court may grant such injunctive relief, including temporary restraining orders, as it deems just and proper, notwithstanding any other provisions of law, and in addition to any other remedy which may be afforded under any other statute of this state.

Added by Laws 1970, c. 197, § 9, emerg. eff. April 13, 1970.  Amended by Laws 1985, c. 229, § 14, eff. Nov. 1, 1985; Laws 2000, c. 341, § 4, eff. Nov. 1, 2000.

§47573.  Liberal construction.

All provisions in this chapter shall be liberally interpreted to protect the public from fraud in the business of purchasing or selling motor vehicles and to protect the investments of its citizens in motor vehicles and dealerships and to protect the transportation system of the state and shall further be interpreted to affect existing as well as future franchise agreements.

Laws 1970, c. 197, § 10, emerg. eff. April 13, 1970.

§47576.  Petty cash fund  Creation.

There is hereby created a petty cash fund not to exceed One Hundred Dollars ($100.00) for the Oklahoma Motor Vehicle Commission, which may be expended for small authorized expenses of the Commission.

Laws 1975, c. 116, § 1, emerg. eff. May 9, 1975.

§47577.  Administration.

The Director of State Finance is authorized to prescribe forms, systems and procedures for its administration.  The petty cash fund may be reimbursed from time to time by the filing of proper claims, accompanied by valid receipts for expenditures made.

Laws 1975, c. 116, § 2, emerg. eff. May 9, 1975.

§47-578.  Repealed by Laws 2000, c. 341, § 8, eff. Nov. 1, 2000.

§47-578.1.  Procedures for establishing or relocating new motor vehicle dealers within certain areas.

A.  Notwithstanding the terms of a franchise and notwithstanding the terms of a waiver, if a factory intends or proposes to enter into a franchise to establish an additional new motor vehicle dealer or to relocate an existing new motor vehicle dealer within or into a relevant market area in which the same line-make of motor vehicle is currently represented, the factory shall provide at least sixty (60) days advance written notice to the Commission and to each new motor vehicle dealer of the same line-make in the relevant market area, of the intention of the factory to establish an additional new motor vehicle dealer or to relocate an existing new motor vehicle dealer within or into the relevant market area.  For purposes of this section, the "relevant market area" means the area within a radius of fifteen (15) miles of the site of the proposed new motor vehicle dealership.  The notice shall be sent by certified mail to each party and shall include the following information:

1.  The specific location at which the additional or relocated motor vehicle dealer will be established;

2.  The date on or after which the additional or relocated motor vehicle intends to commence business at the proposed location;

3.  The identity of all motor vehicle dealers who are franchised to sell the same line-make vehicles as the proposed dealer and who have licensed locations within the relevant market area;

4.  The names and addresses of the person intended to be franchised as the proposed additional or relocated motor vehicle dealership, the principal investors in the proposed additional or relocated motor vehicle dealership, and the proposed dealer operator of the proposed additional or relocated motor vehicle dealership; and

5.  The specific grounds or reasons for the proposed establishment of an additional motor vehicle dealer or relocation of an existing dealer.

B.  This section does not apply:

1.  To the relocation of an existing new motor vehicle dealer within the relevant market area of that dealer; provided, that the relocation not be at a site within ten (10) miles of a licensed new motor vehicle dealer for the same line-make of motor vehicle;

2.  To a proposed additional new motor vehicle dealer which is to be established at or within two (2) miles of a location at which a former licensed new motor vehicle dealer for the same line-make of new motor vehicle had ceased operating within the previous two (2) years;

3.  To the relocation of an existing new motor vehicle dealer within two (2) miles of the existing site of the new motor vehicle dealership; or

4.  To the relocation of an existing new motor vehicle dealer if the proposed site of the relocated new motor vehicle dealership is farther away from all other new motor vehicle dealers of the same line-make in that relevant market area.

C.  Within thirty (30) days after receipt of the notice, or within thirty (30) days after the end of an appeal procedure provided by the factory, whichever is greater, a new motor vehicle dealer so notified or entitled to notice may file a petition with the Commission protesting the proposed establishment or relocation.  The petition shall contain a short statement setting forth the reasons for the objection of the dealer to the proposed establishment or relocation.  Upon filing of a protest, the Commission shall promptly notify the factory that a timely protest has been filed and shall schedule a hearing, which shall be held within one hundred twenty (120) days of the filing of a timely protest.  The factory shall not establish or relocate the new motor vehicle dealer until the Commission has held a hearing and has determined that there is good cause for permitting the proposed establishment or relocation.  When more than one protest is filed against the establishment or relocation of the same dealer, the Commission shall consolidate the hearings to expedite disposition of the matter.

D.  The burden of proof to establish that good cause exists for permitting the proposed establishment of a new motor vehicle dealer or relocating an existing new motor vehicle dealership shall be on the applicant who seeks to establish a new motor vehicle dealership or the relocation of an existing new motor vehicle dealership.

Added by Laws 2000, c. 341, § 5, eff. Nov. 1, 2000.

§47579.  Considerations in determining good cause for establishment or relocation of additional franchise.

In determining whether good cause has been established for permitting the proposed establishment or relocation of an additional franchise for the same linemake, the Oklahoma Motor Vehicle Commission shall take into consideration, and must be persuaded, that good cause exists for entering into or relocating an additional franchise for the same line-make by the greater weight of facts and the existing circumstances, including, but not limited to:

1.  Permanency of the investment of the proposed dealership;

2.  Effect on the retail new motor vehicle business and the consuming public in the relevant market area;

3.  Whether it is injurious to the public welfare for an additional new motor vehicle dealership to be established;

4.  Whether the new motor vehicle dealers of the same linemake in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel; and

5.  Whether the establishment of an additional new motor vehicle dealership would increase competition, and therefore be in the public interest.

Added by Laws 1980, c. 134, § 4, emerg. eff. April 15, 1980.  Amended by Laws 1985, c. 229, § 16, eff. Nov. 1, 1985; Laws 2000, c. 341, § 6, eff. Nov. 1, 2000.

§47-579.1.  Certain vehicle brokering unlawful - Penalties.

A.  It shall be unlawful to be a broker.

B.  For the purposes of this section, "broker" means a person who, for a fee, commission or other valuable consideration, arranges or offers to arrange a transaction involving the sale of a new motor vehicle, and who is not:

1.  A new motor vehicle dealer or employee of such a dealer;

2.  A distributor or employee of such a distributor;

3.  A motor vehicle manufacturer or employee of such a manufacturer; or

4.  An auctioneer or any other person engaged in the auto auction business.

However, an individual shall not be deemed to be a broker if the individual is the owner of the new or used motor vehicle which is the object of the brokering transaction.

C.  Any person convicted of being a broker as defined by this section shall, upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year and a fine of not more than One Thousand Dollars ($1,000.00).  Any person convicted of a second or subsequent offense shall be guilty of a Schedule G felony offense, and the fine for a felony violation of this section shall be not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00).

Added by Laws 1985, c. 229, § 17, eff. Nov. 1, 1985.  Amended by Laws 1995, c. 324, § 1, eff. Nov. 1, 1995; Laws 1998, c. 269, § 4, eff. Nov. 1, 1998; Laws 2000, c. 341, § 7, eff. Nov. 1, 2000.

§47580.  Denial, revocation or suspension of license.

The Commission may deny an application for a license, or revoke or suspend a license after it has been granted, if any party fails to comply with Section 3 or 4 of this act.

Laws 1980, c. 134, § 5, emerg. eff. April 15, 1980.

§47-580.2.  Insurance coverage on vehicles on loan from authorized motor vehicle dealer.

During the time a person is operating a motor vehicle with the express or implied permission of an authorized motor vehicle dealer, as defined in Section 562 of this title, such person's motor vehicle liability policy shall have primary coverage with the motor vehicle liability policy of the dealer having secondary coverage until the vehicle is returned.  The change in financial responsibility shall be evidenced by a release signed by the person operating the vehicle with the express or implied permission of the dealer with the release to be returned to the person upon the return of the motor vehicle to the dealer.  The motor vehicle liability policy of such person shall meet the minimum financial responsibility requirements found in Section 7-324 of this title.

This section shall apply only to the loan of a motor vehicle by an authorized motor vehicle dealer which loan occurs without financial remuneration in the form of a fee or lease charge.

Added by Laws 1980, c. 167, § 1, eff. Oct. 1, 1980.

§47-581.  Definitions.

As used in Section 581 et seq. of this title:

1.  "Commission" means the Oklahoma Used Motor Vehicle and Parts Commission;

2.  "Compensation" means anything of value including money, merchandise, rebates on purchases, trading stamps or any other thing of value;

3.  "Consignment sale" means the sale of used motor vehicles belonging to another by a used motor vehicle dealer, whether or not title is transferred from the consignor to the used motor vehicle dealer;

4.  "Factory" means a manufacturer, distributor, factory branch, distributor branch, factory representative or distributor representative, which manufacturers or distributes vehicle products;

5.  "Manufactured home" means a residential dwelling in one or more sections built in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C., Section 5401, et seq. and rules promulgated pursuant thereto;

6. a. "Manufactured home dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, sells, offers to sell, or attempts to negotiate a sale or exchange of interest in, new or used manufactured homes, or that is engaged wholly or in part in the business of selling any new and unused, or used, or both new and used manufactured homes.  A valid franchise letter as proof of authorization to sell any new manufactured home product line or lines shall be attached to the application for a dealer license to sell manufactured homes.  "Manufactured home dealer" shall include a manufactured home auction.  A manufactured home auction shall mean any person selling more than twenty-five manufactured homes in an auction or liquidation format.  Only licensed manufactured home dealers shall be authorized to purchase manufactured homes at such auctions.

b. "Manufactured home dealer" shall not include any person who sells or contracts for the sale of a personally titled manufactured home or homes, or any person acting as an auctioneer who has been engaged by a seller to direct, conduct, control, or be responsible for the sale of manufactured homes as a part of an auction or liquidation of an estate, or any Oklahoma licensed real estate broker or sales associate when buying or selling used mobile homes as a part of a real estate business.  No person shall be considered a manufactured home dealer as to any manufactured home purchased or acquired by the person for purposes other than resale; provided, that the restriction set forth in this sentence shall not prevent an otherwise qualified person from utilizing a single manufactured home as a sales office; or

c. A holder of a lien on a manufactured home may sell, exchange, or transfer by lease-purchase the repossessed manufactured home and shall not be required to be licensed pursuant to this chapter.  If the lienholder contracts with a person or company to sell the repossessed manufactured home and the person or company is not an employee, officer or principal of the lienholder, such person or company shall be licensed pursuant to this chapter;

7.  "Manufactured home salesperson" means any person who has been engaged by a manufactured home dealer to buy, sell, exchange, negotiate, or act as an agent for the purchase, sale, or exchange of an interest in a manufactured home.  A person may not act as a salesperson nor may a manufactured home dealer employ the salesperson without applying for a salesperson's license within thirty (30) days of employment by the manufactured home dealer;

8.  "Manufactured home installer" means a person who is engaged in the business of installing or setting up manufactured homes and/or mobile homes as defined herein;

9.  "Manufactured home manufacturer" means a person who manufactures, assembles, and sells new manufactured homes to new manufactured home retailers for resale in this state;

10.  "Mobile home" means a residential dwelling fabricated in an off-site manufacturing facility, designed to be a permanent residence, but which is still transportable, that was built prior to the enacting of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C., Section 5401 et seq.;

11.  "Person" means an individual, business, corporation, partnership, association, limited liability corporation, trust, firm, or company or legal entity, but does not include any political subdivision;

12.  "Rebuilder" means a used motor vehicle dealer who is engaged in the business of rebuilding repairable motor vehicles and who has paid the fee for and been issued a rebuilder certificate as provided by Section 591.5 of this title;

13.  "Sale" or "sell" means the act of selling, brokering, exchanging, exchanging of an interest in, or renting with the option of purchasing, a new or used manufactured home for commission, profit, or gain of money or other thing of value;

14.  "Used motor vehicle" means any motor vehicle, as that term is defined in the Oklahoma Vehicle License and Registration Act, which has been sold, bargained, exchanged, given away or the title thereto transferred from the person who first took title from the manufacturer, importer, or dealer or agent of the manufacturer or importer, or so used as to have become what is commonly known as a "secondhand motor vehicle".  In the event of transfer, on the statement of origin, from the original franchised dealer to any other dealer or individual other than a franchised dealer of the same make of vehicle, the vehicle shall be considered a used motor vehicle and must be titled in the new owner's name;

15.  "Used motor vehicle auction" means any business other than salvage pools which regularly engages in the sale or trade, or negotiates the sale or trade, of used motor vehicles by auction, whether by open or closed bid or by sale to or purchase by used motor vehicle dealers or individuals;

16. a. "Used motor vehicle dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, sells, brokers, exchanges, rents with option to purchase, or offers or attempts to negotiate a sale or exchange of an interest in used motor vehicles, or who is engaged wholly or in part in the business of selling used motor vehicles, whether or not such motor vehicles are owned by the person.

b. "Used motor vehicle dealer" shall not include:

(1) receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting pursuant to the judgment or order of any court,

(2) public officers while performing their official duties,

(3) employees of persons enumerated in the definition of "used motor vehicle dealer" when engaged in the specific performance of their duties as such employees,

(4) mortgagees or secured parties as to sales of motor vehicles constituting collateral on a mortgage or security agreement, if the mortgagees or secured parties shall not realize for their own account from such sales any monies in excess of the outstanding balance secured by such mortgage or security agreement, plus the costs of collection,

(5) any person acting as an auctioneer who has been engaged by a seller to direct, conduct, control, or be responsible for the sale of used motor vehicles as part of an estate auction or liquidation,

(6) any person, firm, corporation, or other legal entity who sells, or contracts for the sale of, the vehicles of the person, firm, corporation, or other legal entity when such vehicles are sold in liquidation, and any person, firm, corporation, or other legal entity who serves as an agent in such sale.  The exclusion provided in this paragraph shall not extend to any person, firm, corporation, or other legal entity whose business is the purchase, sale, or rental with option to purchase, of motor vehicles, or to a location used for such purposes, or

(7) any person acting as an auctioneer who has been engaged by a seller to direct, conduct, control, or be responsible for the sale of used motor vehicles as part of an auction held at a licensed used motor vehicle dealer location.  The exclusion provided in this division shall not extend to a person who auctions five or more used motor vehicles in a nonliquidation sale held at a licensed used motor vehicle dealer location which is not regularly used as a vehicle auction;

17.  "Used motor vehicle salesperson" means a person employed by a licensed used motor vehicle dealer to sell, broker, exchange, or negotiate a purchase, sale, or rental with option to purchase, used motor vehicles or an interest in used motor vehicles.  The term "used motor vehicle salesperson" shall not include any person who:

a. uses the person's own funds for such transactions,

b. operates independently as a used motor vehicle dealer using a licensed used motor vehicle dealer's license number, or

c. is licensed by the Oklahoma Motor Vehicle Commission to sell new or unused motor vehicles who also sells used motor vehicles for the dealer at the motor vehicle dealer's licensed franchise location; provided, such a person shall only be authorized to sell used motor vehicles for the dealer at the motor vehicle dealer's licensed franchise location and to represent the motor vehicle dealer at used motor vehicle auctions without obtaining a separate used motor vehicle salesperson's license; and

18.  "Wholesale used motor vehicle dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, sells, brokers, exchanges, rents with option to purchase, or offers or attempts to negotiate a sale or exchange of interest in used motor vehicles exclusively to used motor vehicle dealers, or who is engaged in the business of selling used motor vehicles exclusively to used motor vehicle dealers, whether or not such motor vehicles are owned by the person.

Added by Laws 1980, c. 85, § 16, eff. Jan. 1, 1981.  Amended by Laws 1982, c. 188, § 1, operative Oct. 1, 1982; Laws 1984, c. 89, § 1, eff. Nov. 1, 1984; Laws 1989, c. 57, § 1, operative July 1, 1989; Laws 1992, c. 200, § 3, eff. July 1, 1992; Laws 1992, c. 373, § 9, eff. July 1, 1992; Laws 1993, c. 281, § 1, emerg. eff. June 3, 1993; Laws 1994, c. 115, § 1, emerg. eff. April 24, 1994; Laws 1996, c. 332, § 1, eff. Nov. 1, 1996; Laws 1997, c. 168, § 1, eff. Nov. 1, 1997; Laws 1998, c. 289, § 2, emerg. eff. May 27, 1998; Laws 1999, c. 155, § 1, eff. July 1, 1999; Laws 2000, c. 150, § 1, eff. July 1, 2000; Laws 2001, c. 148, § 6, emerg. eff. April 30, 2001; Laws 2003, c. 483, § 1, eff. June 16, 2003; Laws 2005, c. 298, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1992, c. 140, § 1 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§47-582.  Used Motor Vehicle and Parts Commission.

A.  There is hereby created the Oklahoma Used Motor Vehicle and Parts Commission, to be composed of ten (10) members who shall be selected as follows:

1.  One member shall be appointed from each congressional district and any remaining members, including the chair, shall be appointed from the state at large.  However, when congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member; provided, the chair shall be appointed at large without regard to congressional district representation on the board;

2.  All members shall be appointed by the Governor, by and with the advice and consent of the Senate;

3. a. each of the members appointed from a congressional district shall, at the time of appointment, be a resident in good faith of the congressional district from which appointed, and

b. each of the members appointed from the state at large shall, at the time of appointment and during the period of service, be residents in good faith of the state;

4.  Each member shall be of good moral character and, for the ten-year period immediately preceding appointment, each of the used motor vehicle dealer representatives shall have been licensed for and actually engaged in the distribution or sale of used motor vehicles; each of the dismantler representatives shall have actually been licensed for and engaged in the principal business of  dismantling or disassembling motor vehicles for the purpose of selling the parts thereof; and the manufactured housing representative shall have been licensed for and actually engaged in the principal business of selling manufactured homes; and

5.  Eight members plus the chair shall be engaged in the used motor vehicle industry or the automotive dismantler industry.  There shall not be fewer than five members engaged in the principal business of the sale of used motor vehicles and there shall not be fewer than two members engaged in the principal business of dismantling or disassembling motor vehicles for the purpose of selling the parts thereof.  One of the at-large members shall be engaged in the principal business of selling manufactured homes as a licensed manufactured home dealer.  Being engaged in one or more of such pursuits shall not disqualify a person otherwise qualified from serving on the Commission.

B.  1.  The term of the chair shall be coterminous with that of the Governor making the appointment, and until a successor is appointed and is qualified.

2.  The terms of office of each member of the Commission shall be subject to the following:

a. the Commission shall determine and certify the trade associations of manufactured home dealers that represent ten percent (10%) or more of the number of licensed manufactured home dealers in the state and shall certify each such association to the Governor.  The Governor shall request a minimum of ten names from each such association and shall select one member from the manufactured home industry from the names provided,

b. each member actively serving July 1, 2000, who was appointed on or before June 30, 2000, shall remain and fulfill the term of his or her membership as set forth at the appointment,

c. except for the chair, the term of office of each member of the Commission shall be for six (6) years,

d. except for the chair and the at-large members, the term of office of any member will automatically expire if the member moves out of the congressional district from which appointed; however, if the congressional districts are modified each member shall complete the current term of office as provided in this section,

e. in event of death, resignation, or removal of any person serving on the Commission, the vacancy shall be filled by appointment as aforesaid for the unexpired portion of the term,

f. except for the chair, when the term of a member automatically expires, the vacancy shall be filled by appointment of a qualified successor for a term of six (6) years as aforesaid, except that the member shall serve until a successor is appointed and qualified.

3.  The chair and each member of the Commission shall take and subscribe to the oath of office required of public officers.

C.  The chair and members of the Commission shall receive Thirty Dollars ($30.00) for each and every day actually and necessarily spent in attending the meetings of the Commission, and shall be reimbursed for subsistence and traveling expenses incurred in the performance of their duties hereunder as provided by the State Travel Reimbursement Act; provided that such meeting payments shall not exceed the sum of Six Hundred Dollars ($600.00) per annum to any one person.

D. 1. a. The Commission shall appoint a qualified person to serve as Executive Director who shall have had sufficient management and organizational experience in the automotive industry to direct the functions of the Commission.

b. The Executive Director shall be appointed for a term of six (6) years, and shall not be subject to dismissal or removal without cause.

c. The Commission shall fix the salary and define and prescribe the duties of the Executive Director.

d. The Executive Director shall be in charge of the Commission's office, shall devote such time as necessary to fulfill the duties thereof, and, before entering upon these duties, shall take and subscribe to the oath of office.

2.  The Commission may employ such clerical, technical, legal and other help and incur such expenses as may be necessary for the proper discharge of its duties under Section 581 et seq. of this title.

3.  The Commission shall maintain its office and transact its business in Oklahoma City, and is authorized to adopt and use a seal.

E. 1. a. The Commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objectives of Section 581 et seq. of this title, and is hereby authorized and empowered, pursuant to the Administrative Procedures Act, to make and enforce all reasonable rules and to adopt and prescribe all forms necessary to accomplish said purpose.

b. The Commission shall promulgate rules for the licensing of manufactured home installers.

c. The Commission shall promulgate rules to prescribe the contents of manufactured home sales agreements and to require that each manufactured home manufacturer issue with each new manufactured home a warranty comparable to warranties generally in use in the industry warranting the manufactured home to be free from material defects.

d. The enumeration of any power or authority herein shall not be construed to deny, impair, disparage or limit any others necessary to the attainment thereof.

e. A copy of all rules adopted by the Commission shall be filed and recorded in the office of the Secretary of State and the State Librarian and Archivist, and same may be amended, modified or repealed from time to time.

2.  The Commission's powers and duties shall include, but not be limited to, the following:

a. to license used motor vehicle dealers, used motor vehicle salespersons, wholesale used motor vehicle dealers, dismantlers, manufactured home dealers, manufactured home manufacturers, and manufactured home installers,

b. to inspect used motor vehicle dealer, dismantler and manufactured home dealer locations, and manufactured home manufacturers' factories or assembly sites to ensure that they are in an approved location, meet local zoning or other municipal requirements, and have sufficient facilities which shall include, but not be limited to, for retail businesses, a business sign, a listed and usable telephone number, a restroom, and a sales office,

c. to inspect wholesale used motor vehicle dealer locations to ensure that they are in an approved location, meet local zoning or other municipal requirements, and have sufficient facilities which shall include, but not be limited to, a listed and usable telephone number in the dealer's name and a business office where records of the business are kept,

d. to require all dealer sales to have a condition of sale such as a warranty disclaimer, implied or written warranty or a service contract approved by the Commission,

e. to work with consumers and dealers to hear complaints on used vehicles and manufactured homes, including installation, and

f. to serve as a dispute resolution panel for binding arbitration in accordance with Section 801 et seq. of Title 15 of the Oklahoma Statutes in contract controversies between licensed used motor vehicle dealers, dismantlers and manufactured housing dealers, manufactured home dealers, installers, and manufacturers and their consumers when, by mutual written agreement executed after the dispute between the parties has arisen, both parties have agreed to use the Commission as their arbitration panel for contract disputes.

F.  1.  All fees and charges collected under the provisions of Section 581 et seq. of this title shall be deposited by the Executive Director in the State Treasury in accordance with the depository laws of this state in a special fund to be known as the "Oklahoma Used Motor Vehicle and Parts Commission Fund", which fund is hereby created.  Except as hereinafter provided, the monies in the fund shall be used by the Commission for the purpose of carrying out and enforcing the provisions of Section 581 et seq. of this title.  Expenditures from the fund shall be warrants issued by the State Treasurer against claims submitted by the Commission to the Director of State Finance for approval.

2.  At the close of each fiscal year, the Commission shall file with the Governor and the State Auditor and Inspector a true and correct report of all fees and charges collected and received by it during the preceding fiscal year and shall at the same time pay into the General Revenue Fund of the state a sum equal to ten percent (10%) of the gross fees and charges so collected and received.

3.  All expenses incurred by the Commission in carrying out the provisions of Section 581 et seq. of this title including, but not limited to, per diem, wages, salaries, rent, postage, advertising, supplies, bond premiums, travel and subsistence for the Commissioners, the Executive Director, employees, and legal counsel, and printing and utilities, shall be a proper charge against the fund, exclusive of the portion thereof to be paid into the General Revenue Fund as above set out; provided, that in no event shall liability ever accrue hereunder against the state in any sum whatsoever, or against the Oklahoma Used Motor Vehicle and Parts Commission Fund, in excess of the ninety percent (90%) of the fees and charges deposited therein.

Added by Laws 1980, c. 85, § 17, eff. Jan. 1, 1981.  Amended by Laws 1989, c. 57, § 2, operative July 1, 1989; Laws 1992, c. 140, § 2, eff. Sept. 1, 1992; Laws 1993, c. 281, § 2, emerg. eff. June 3, 1993; Laws 1997, c. 212, § 1, eff. Nov. 1, 1997; Laws 1999, c. 155, § 2, eff. July 1, 1999; Laws 2000, c. 150, § 2, eff. July 1, 2000; Laws 2002, c. 375, § 5, eff. Nov. 5, 2002; Laws 2003, c. 229, § 1, emerg. eff. May 20, 2003; Laws 2005, c. 298, § 2, eff. Nov. 1, 2005.

§47-582.1.  Manufactured Home Advisory Committee.

A.  There is hereby created the Manufactured Home Advisory Committee which shall consist of five (5) members who shall be appointed as follows:

1.  The members shall be appointed by the Governor from a list of not less than twenty names submitted by the Trade Association of Manufactured Home Dealers, as certified by the Commission, as set forth herein;

2.  The members shall be appointed for terms of three (3) years; except that, for the first committee appointed, two members shall be appointed for two (2) years with terms ending June 30, 2002, two members shall be appointed for three (3) years with terms ending June 30, 2003, and one member shall be appointed for four (4) years with a term ending June 30, 2004; and

3.  The members shall be licensed and primarily engaged in the manufactured housing industry.

B.  The Manufactured Home Advisory Committee shall choose from their membership a person to act as the chair and shall meet as necessary.

C.  The Manufactured Home Advisory Committee shall provide specific recommendations and advice to the Commission on manufactured home industry issues including, but not limited to:

1.  Claims or complaints concerning noncompliances, defects, serious defects, or imminent safety hazards filed by consumers and to resolve such claims or complaints;

2.  Adoption of guidelines for the installation of manufactured homes and mobile homes; and

3.  Licensure requirements for manufactured home dealers, manufactured home manufacturers, and manufactured home installers.

Added by Laws 2000, c. 150, § 5, eff. July 1, 2000.

§47-583.  License required - Application - Fees - Specifications and display - Bond - Liability insurance.

A.  1.  It shall be unlawful and constitute a misdemeanor for any person to engage in business as, or serve in the capacity of, or act as a used motor vehicle dealer, used motor vehicle salesperson, wholesale used motor vehicle dealer, manufactured home dealer, manufactured home salesperson, manufactured home installer, or manufactured home manufacturer selling directly to a licensed manufactured home dealer in this state without first obtaining a license or following other requirements therefor as provided in this section.

2. a. Any person engaging, acting, or serving in the capacity of a used motor vehicle dealer and/or a used motor vehicle salesperson, a manufactured home dealer, manufactured home salesperson, a manufactured home installer, or a manufactured home manufacturer, or having more than one place where any such business, or combination of businesses, is carried on or conducted shall be required to obtain and hold a current license for each such business, in which engaged.

b. A used motor vehicle dealer's license shall authorize one person to sell without a salesperson's license in the event such person shall be the owner of a proprietorship, or the person designated as principal in the dealer's franchise or the managing officer or one partner if no principal person is named in the franchise.

c. If after a hearing in accordance with the provisions of Section 585 of this title, the Oklahoma Used Motor Vehicle and Parts Commission shall find any person installing a mobile or manufactured home to be in violation of any of the provisions of this act, such person may be subject to an administrative fine of not more than Five Hundred Dollars ($500.00) for each violation.  Each day a person is in violation of this act may constitute a separate violation.  The maximum fine shall not exceed One Thousand Dollars ($1,000.00).  All administrative fines collected pursuant to the provisions of this subparagraph shall be deposited in the fund established in Section 582 of this title.  Administrative fines imposed pursuant to this subparagraph may be enforceable in the district courts of this state.

d. A salesperson's license may not be issued under a wholesale used motor vehicle dealer's license.

3.  Any person except persons penalized by administrative fine violating the provisions of this section shall, upon conviction, be fined not to exceed Five Hundred Dollars ($500.00).  A second or subsequent conviction shall be punished by a fine not to exceed One Thousand Dollars ($1,000.00); provided that each day such unlicensed person violates this section shall constitute a separate offense, and any vehicle involved in a violation of this subsection shall be considered a separate offense.

B.  1.  Applications for licenses required to be obtained under provisions of this act, Section 581 et seq. of this title, which creates the Oklahoma Used Motor Vehicle and Parts Commission shall be verified by the oath or affirmation of the applicant and shall be on forms prescribed by the Commission and furnished to the applicants, and shall contain such information as the Commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the license or licenses applied for.  The Commission shall require in the application, or otherwise, information relating to:

a. the applicant's financial standing,

b. the applicant's business integrity,

c. whether the applicant has an established place of business and is engaged in the pursuit, avocation, or business for which a license, or licenses, is applied for,

d. whether the applicant is able to properly conduct the business for which a license, or licenses, is applied for, and

e. such other pertinent information consistent with the safeguarding of the public interest and the public welfare.

2.  All applications for license or licenses shall be accompanied by the appropriate fee or fees in accordance with the schedule hereinafter provided.  In the event any application is denied and the license applied for is not issued, the entire license fee shall be returned to the applicant.

3.  All bonds and licenses issued under the provisions of this act shall expire on December 31, following the date of issue and shall be nontransferable.  All applications for renewal of licenses should be submitted by November 1 of each year, and licenses shall be issued by January 10.  If applications have not been made for renewal of licenses, such licenses shall expire on December 31 and it shall be illegal for any person to represent himself or herself and act as a dealer thereafter.  Tag agents shall be notified not to accept dealers' titles until such time as licenses have been issued.

4.  A used motor vehicle salesperson's license shall permit the licensee to engage in the activities of a used motor vehicle salesperson.  Salespersons shall not be allowed to sell vehicles unless applications, bonds, and fees are on file with the Commission and the motor vehicle salesperson's or temporary salesperson's license issued.  A temporary salesperson's license, salesperson's renewal or reissue of salesperson's license shall be deemed to have been issued when the appropriate application, bond, and fee have been properly addressed and mailed to the Commission.

Dealers' payrolls and other evidence will be checked to ascertain that all salespersons for such dealers are licensed.

C.  The schedule of license fees to be charged and received by the Commission for the licenses issued hereunder shall be as follows:

1.  For each used motor vehicle dealer's license and each wholesale used motor vehicle dealer's license, Two Hundred Dollars ($200.00).  If a used motor vehicle dealer or a wholesale used motor vehicle dealer has once been licensed by the Commission in the classification for which he or she applies for a renewal of the license, the fee for each subsequent renewal shall be One Hundred Dollars ($100.00); provided, if an applicant holds a license to conduct business as an automotive dismantler and parts recycler issued pursuant to Section 591.1 et seq. of this title, the initial fee shall be One Hundred Dollars ($100.00) and the renewal fee shall be Seventy-five Dollars ($75.00).  If an applicant is applying simultaneously for a license under this paragraph and a license under paragraph 1 of Section 591.5 of this title, the initial application fee shall be One Hundred Fifty Dollars ($150.00);

2.  For a used motor vehicle dealer's license, for each place of business in addition to the principal place of business, Fifty Dollars ($50.00);

3.  For each used motor vehicle salesperson's license, Ten Dollars ($10.00);

4.  For each holder who possesses a valid new motor vehicle dealer's license from the Oklahoma Motor Vehicle Commission, One Hundred Dollars ($100.00) shall be the initial fee for a used motor vehicle license and the fee for each subsequent renewal shall be One Hundred Dollars ($100.00);

5. a. For each manufactured home dealer's license, and for each place of business in addition to the principal place of business, Two Hundred Dollars ($200.00).

b. For each renewal of a manufactured home dealer's license, and renewal for each place of business in addition to the principal place of business, One Hundred Dollars ($100.00);

6. a. For each manufactured home installer's license, Two Hundred Dollars ($200.00).

b. For each renewal of a manufactured home installer's license, Two Hundred Dollars ($200.00);

7. a. For each manufactured home manufacturer selling directly to a licensed manufactured home dealer in this state, Seven Hundred Fifty Dollars ($750.00).

b. For each renewal of a manufactured home manufacturer's license, Seven Hundred Fifty Dollars ($750.00); and

8.  For each manufactured home salesperson's license or renewal thereof, Ten Dollars ($10.00).

D.  1.  The license issued to each used motor vehicle dealer, each wholesale used motor vehicle dealer, each manufactured home dealer, each manufactured home installer, and each manufactured home manufacturer shall specify the location of the place of business.  If the business location is changed, the Oklahoma Used Motor Vehicle and Parts Commission shall be notified immediately of the change and the Commission may endorse the change of location on the license without charge.  The license of each licensee shall be posted in a conspicuous place in the place or places of business of the licensee.

2.  Every used motor vehicle salesperson shall have the license upon his or her person when engaged in business, and shall display same upon request.  The name of the employer of the salesperson shall be stated on the license and if there is a change of employer, the license holder shall immediately mail the license to the Commission for its endorsement of the change thereon.  There shall be no charge for endorsement of change of employer on the license or penalty for not having a license upon his or her person.

3.  Every manufactured home installer shall have the license available for inspection at the primary place of business of the licensee.  This license shall be valid for the licensee and all of the employees of the licensee.  Any person who is not an employee of the licensee must obtain a separate manufactured home installer license regardless of whether such person is acting in the capacity of a contractor or subcontractor.

E. 1. a. Each applicant for a used motor vehicle dealer's license shall procure and file with the Commission a good and sufficient bond in the amount of Fifteen Thousand Dollars ($15,000.00).  Each new applicant for a used motor vehicle dealer's license for the purpose of conducting a used motor vehicle auction shall procure and file with the Commission a good and sufficient bond in the amount of Fifty Thousand Dollars ($50,000.00).  An applicant who intends to conduct a used motor vehicle auction who provides proof that the applicant has check and title insurance in an amount not less than Fifty Thousand Dollars ($50,000.00) shall only be required to have a bond in the amount of Twenty-five Thousand Dollars ($25,000.00).

b. Each new applicant for a used motor vehicle dealer license for the purpose of conducting a used motor vehicle business which will consist primarily of non-auction consignment sales which are projected to equal Five Hundred Thousand Dollars ($500,000.00) or more in gross annual sales shall procure and file with the Commission a good and sufficient bond in the amount of Fifty Thousand Dollars ($50,000.00).  The Commission shall prescribe by rule the method of operation of the non-auction consignment dealer in order to properly protect the interests of all parties to the transaction and to provide sanctions against dealers who fail to comply with the rules.

c. Each applicant for a wholesale used motor vehicle dealer's license shall procure and file with the Commission a good and sufficient bond in the amount of Twenty-five Thousand Dollars ($25,000.00).

d. Each applicant for a manufactured home dealer's license shall procure and file with the Commission a good and sufficient bond in the amount of Thirty Thousand Dollars ($30,000.00).

e. Each manufactured home manufacturing facility selling directly to a licensed manufactured home dealer in this state shall procure and file with the Commission a good and sufficient bond in the amount of Thirty Thousand Dollars ($30,000.00).  In addition to all other conditions and requirements set forth herein, the bond shall require the availability of prompt and full warranty service by the manufacturer to comply with all warranties expressed or implied in connection with each manufactured home which is manufactured for resale in this state.

f. The bond shall be approved as to form by the Attorney General and conditioned that the applicant shall not practice fraud, make any fraudulent representation, or violate any of the provisions of this act in the conduct of the business for which the applicant is licensed.  One of the purposes of the bond is to provide reimbursement for any loss or damage suffered by any person by reason of issuance of a certificate of title by a used motor vehicle dealer, a wholesale used motor vehicle dealer, or a manufactured home dealer.

2.  If a motor vehicle dealer has a valid license issued by the Oklahoma Motor Vehicle Commission, then the bond as required by this subsection shall be waived.

3.  Each applicant for a used motor vehicle salesperson's license shall procure and file with the Commission a good and sufficient bond in the amount of One Thousand Dollars ($1,000.00).  The bond shall be approved as to form by the Attorney General and conditioned that the applicant shall perform duties as a used motor vehicle salesperson without fraud or fraudulent representation and without violating any provisions of this act.

4.  The bonds as required by this section shall be maintained throughout the period of licensure.  Should the bond be canceled for any reason, the license shall be revoked as of the date of cancellation unless a new bond is furnished prior to such date.

F.  Any used motor vehicle dealer or wholesale used motor vehicle dealer is required to furnish and keep in force a minimum of Twenty-five Thousand Dollars ($25,000.00) of single liability insurance coverage on all vehicles offered for sale or used in any other capacity in demonstrating or utilizing the streets and roadways in accordance with the financial responsibility laws of this state.

G.  Any manufactured home dealer is required to furnish and keep in force a minimum of One Hundred Thousand Dollars ($100,000.00) of garage liability or general liability with products and completed operations insurance coverage.

H.  Any manufactured home installer is required to furnish and keep in force a minimum of Twenty-five Thousand Dollars ($25,000.00) of general liability with products and completed operations insurance coverage.

Added by Laws 1980, c. 85, § 18, eff. Jan. 1, 1981.  Amended by Laws 1980, c. 273, § 17, eff. Jan. 1, 1981; Laws 1989, c. 57, § 3, operative July 1, 1989; Laws 1992, c. 242, § 1, eff. July 1, 1992; Laws 1992, c. 373, § 10, eff. July 1, 1992; Laws 1996, c. 332, § 2, eff. Nov. 1, 1996; Laws 1997, c. 2, § 8, emerg. eff. Feb. 26, 1997; Laws 1999, c. 155, § 3, eff. July 1, 1999; Laws 2000, c. 150, § 3, eff. July 1, 2000; Laws 2000, c. 334, § 4, eff. July 1, 2000; Laws 2001, c. 60, § 1, eff. July 1, 2001; Laws 2005, c. 298, § 3, eff. Nov. 1, 2005.

NOTE:  Laws 1992, c. 140, § 3 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1996, c. 249, § 8 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2000, c. 75, § 1 and Laws 2000, c. 126, § 1 repealed by Laws 2000, c. 334, § 8, eff. July 1, 2000.

§47584.  Denial, revocation or suspension of license - Fine - Grounds.

A.  The Oklahoma Used Motor Vehicle and Parts Commission may deny an application for a license, impose a fine not to exceed One Thousand Dollars ($1,000.00) per occurrence and/or revoke or suspend a license after it has been granted, when any provision of Sections 581 through 585 of this title is violated or for any of the following reasons:

1.  On satisfactory proof of unfitness of the applicant or the licensee, as the case may be, under the standards established by Section 581 et seq. of this title;

2.  For fraud practices or any material misstatement made by an applicant in any application for license under the provisions of Section 581 et seq. of this title;

3.  For any willful failure to comply with any provision of Section 581 et seq. of this title or with any rule promulgated by the Commission under authority vested in it by Section 581 et seq. of this title;

4.  Change of condition after license is granted resulting in failure to maintain the qualifications for license;

5.  Continued or flagrant violation of any of the rules of the Commission;

6.  Being a used motor vehicle dealer, used motor vehicle salesperson, a wholesale used motor vehicle dealer, or a manufactured home dealer, a manufactured home installer, manufactured home manufacturer, or manufactured home salesperson who:

a. resorts to or uses any false or misleading advertising in connection with business as a used motor vehicle dealer or salesperson, wholesale used motor vehicle dealer or manufactured home dealer, installer or manufacturer,

b. has committed any unlawful act which resulted in the revocation of any similar license in another state,

c. has been convicted of a crime involving moral turpitude,

d. has committed a fraudulent act in selling, purchasing or otherwise dealing in motor vehicles or manufactured homes or has misrepresented the terms and conditions of a sale, purchase or contract for sale or purchase of a motor vehicle or manufactured home or any interest therein including an option to purchase such motor vehicles or manufactured homes,

e. has engaged in business under a past or present license issued pursuant to Section 581 et seq. of this title, in such a manner as to cause injury to the public or to those with whom the licensee is dealing,

f. has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license,

g. has failed or refused to furnish and keep in force any bond required under Section 581 et seq. of this title,

h. has installed or attempted to install a manufactured home in an unworkmanlike manner, or

i. employs unlicensed salesperson or other unlicensed persons in connection with the sale of manufactured homes;

7.  Being a used motor vehicle dealer who:

a. does not have an established place of business,

b. employs unlicensed salespersons or other unlicensed persons in connection with the sale of used vehicles,

c. fails or refuses to furnish or keep in force single limit liability insurance on any vehicle offered for sale and otherwise required under the financial responsibility laws of this state, or

d. is not operating from the address shown on the license if this change has not been reported to the Commission; or

8.  Being a manufactured home dealer who:

a. does not have an established place of business,

b. fails or refuses to furnish or keep in force garage liability and completed operations insurance, or

c. is not operating from the address shown on the license if this change has not been reported to the Commission.

B.  The Commission shall deny an application for a license, or revoke or suspend a license after it has been granted, if a manufactured home dealer does not meet the following guidelines and restrictions:

1.  A display area for manufactured homes which is easily accessible, with sufficient parking for the public;

2.  An office for conducting business where the books, records, and files are kept, with access to a restroom for the public;

3.  Place of business which meets all zoning occupancy and other requirements of the appropriate local government and regular occupancy by a person, firm, or corporation engaged in the business of selling manufactured homes; and

4.  Place of business which is separate and apart from any other dealer's location.

C.  The Commission shall deny an application for a license, or revoke or suspend a license after it has been granted, if a manufactured home installer:

1.  Installs or attempts to install a manufactured home in a manner that is not in compliance with installation standards as set by the Commission pursuant to rule; or

2.  Violates or fails to comply with any applicable rule as promulgated by the Commission concerning manufactured home installers.

D.  The Commission shall deny an application for a license, or revoke or suspend a license after it has been granted, if a manufactured home manufacturer violates or fails to comply with any applicable rule as promulgated by the Commission concerning manufactured home manufacturers.

E.  The Commission shall deny an application for a license by a motor vehicle manufacturer or factory if the application is for the purpose of selling used motor vehicles to any retail consumer in the state, other than through its retail franchised dealers, or acting as a broker between a seller and a retail buyer.  This subsection does not prohibit a manufacturer from selling used motor vehicles where the retail customer is a nonprofit organization or a federal, state, or local government or agency.  This subsection does not prohibit a manufacturer from providing information to a consumer for the purpose of marketing or facilitating the sale of used motor vehicles or from establishing a program to sell or offer to sell used motor vehicles through the manufacturer's retail franchised dealers as provided for in Section 561 et seq. of this title.  This subsection shall not prevent a factory from obtaining a wholesale used motor vehicle dealer's license or the factory's financing subsidiary from obtaining a wholesale used motor vehicle dealer's license.

F.  Each of the aforementioned grounds for suspension, revocation, or denial of issuance or renewal of license shall also constitute a violation of Section 581 et seq. of this title, unless the person involved has been tried and acquitted of the offense constituting such grounds.

The suspension, revocation or refusal to issue or renew a license or the imposition of any other penalty by the Commission shall be in addition to any penalty which might be imposed upon any licensee upon a conviction at law for any violation of Section 581 et seq. of this title.

Added by Laws 1980, c. 85, § 19, eff. Jan. 1, 1981.  Amended by Laws 1989, c. 57, § 4, operative July 1, 1989; Laws 1992, c. 140, § 4, eff. Sept. 1, 1992; Laws 2000, c. 150, § 4, eff. July 1, 2000; Laws 2001, c. 148, § 7, emerg. eff. April 30, 2001; Laws 2005, c. 298, § 4, eff. Nov. 1, 2005.

§47-585.  Denial, suspension or revocation of license - Fine - Appeal.

A.  The Commission may deny any application for license, or suspend or revoke a license issued, or impose a fine, in accordance with the provisions of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.  If the applicant or licensee is a used motor vehicle salesperson, the Commission shall in like manner also notify the person, firm, association, corporation or trust with whom associated, or in whose association the applicant or licensee is about to enter.  The Commission shall have the power to compel the production of records and papers bearing upon the complaints.  The Commission shall have the power to subpoena and bring before it any person in this state, or take testimony of any such person by deposition, with the same fees and mileage and in the same manner as prescribed by law in judicial procedure before courts of the state in civil cases.  Any party to the hearing shall have the right to the attendance of witnesses in his behalf upon designating to the Commission the person or persons sought to be subpoenaed.  If the Commission shall determine that any licensee is guilty of violation of any of the provisions of this act, the license of the licensee shall be suspended or revoked, or a fine imposed as authorized by this act.

B.  The Commission may assess a fine not to exceed One Hundred Dollars ($100.00) against a used motor vehicle dealer who:

1.  Willfully fails to deliver certificates of title to purchasers of used motor vehicles within thirty (30) days of the sale of the vehicles;

2.  Fails to properly reassign the certificate of title to a used motor vehicle as required by law upon the sale or transfer of ownership of the used motor vehicle; or

3.  Delivers a used motor vehicle to a potential purchaser with the intent to sell the vehicle, but does not complete the transaction within fifteen (15) calendar days of the delivery of the used motor vehicle.

C.  An appeal from the decision of the Commission to suspend or revoke a license or to impose a fine shall be taken in accordance with Article II of the Administrative Procedures Act, Section 308a et seq. of Title 75 of the Oklahoma Statutes.

D.  Any applicant or licensee who knowingly or willfully makes or causes to be made any false statement of a fact required under the provisions of Section 581 et seq. of this title shall be subject to an administrative fine not to exceed One Thousand Dollars ($1,000.00).

Added by Laws 1980, c. 85, § 20, eff. Jan. 1, 1981.  Amended by Laws 1994, c. 121, § 1, eff. Sept. 1, 1994; Laws 1996, c. 332, § 3, eff. Nov. 1, 1996; Laws 2000, c. 126, § 2, eff. July 1, 2000; Laws 2005, c. 298, § 5, eff. Nov. 1, 2005.

§47586.  Injunctions.

The Commission is hereby authorized, without cost bond or deposit, to institute injunctive actions in courts of competent jurisdiction, in the name of the state on the relation of said Commission, to enforce the provisions of Sections 16 through 20 of this act.  Any licensee or other person who violates or threatens to violate any provision of this act or rule or regulation enacted thereunder may be enjoined from committing or continuing the violation or engaging in the business for which a license has been issued under this act, in an action brought by any person who will be or is damaged or aggrieved by the violation or threatened violation.

Laws 1980, c. 85, § 21, eff. Jan. 1, 1981.

§47587.  Petty cash fund.

A.  There is hereby created a petty cash fund not to exceed One Hundred Dollars ($100.00) for the Oklahoma Used Motor Vehicle and Parts Commission, which may be expended for small authorized expenses of the Commission.

B.  The Director of State Finance is authorized to prescribe forms, systems and procedures for its administration.  The petty cash fund may be reimbursed from time to time by the filing of proper claims, accompanied by valid receipts for expenditures made.

Laws 1980, c. 85, § 22, eff. Jan. 1, 1981.

§47-588.  Owner-installed manufactured homes.

Nothing in Section 581 et seq. of Title 47 of the Oklahoma Statutes shall be construed as prohibiting a person who has purchased a manufactured home to be used by the person for his or her own personal use from installing the manufactured home without holding a license; provided, nothing in this section shall be construed as continuing or extending any warranty otherwise terminated or voided by the owner's installation or attempted installation.

Added by Laws 2000, c. 150, § 6, eff. July 1, 2000.

§47591.1.  Short Title.

This act shall be known and may be cited as the "Automotive Dismantlers and Parts Recycler Act".

Laws 1980, c. 273, § 1, eff. Jan. 1, 1981.

§47591.2.  Definitions.

As used in Section 591.1 et seq. of this title:

1.  "Automotive dismantler and parts recycler" means a person, firm or corporation engaged in the business of purchasing, dismantling, or disassembling used motor vehicles for the purpose of selling the parts thereof, but shall not include a person who is primarily engaged in the business of rebuilding repairable motor vehicles;

2.  "Motor vehicle" means every automobile, motorcycle, mobile trailer, semitrailer, truck, truck-tractor, trailer and other device which is self-propelled or drawn, in, upon, or by which any person or property is or may be transported or drawn upon a public highway, except such as is moved by animal power or used exclusively upon stationary rails or tracks, or an implement of husbandry;

3.  "Place of business" means the place owned or leased and regularly occupied by a person, firm or corporation engaged in the business of an automotive dismantler and parts recycler, where the products for sale are displayed and offered for sale, and where the books and records required for the conduct of the business are maintained and kept;

4.  "Salvage pool" means any person or business which regularly conducts a salvage disposal sale;

5.  "Salvage disposal sale" means a scheduled sale at auction or by private bid of wrecked or repairable motor vehicles by insurance underwriters, or insurance companies, used motor vehicle dealers or automotive dismantlers and parts recyclers, either retail or wholesale; and

6.  "Commission" means the Oklahoma Used Motor Vehicle and Parts Commission; and

7.  "License" means the license issued pursuant to Section 591.1 et seq. of this title to operate an automotive dismantler and parts recycler business.

Added by Laws 1980, c. 273, § 2, eff. Jan. 1, 1981.  Amended by Laws 1986, c. 220, § 1, eff. Nov. 1, 1986; Laws 1988, c. 92, § 1, emerg. eff. March 29, 1988; Laws 1996, c. 332, § 4, eff. Nov. 1, 1996.

§47591.3.  License required  Power and authority of Commission.

A.  No person, firm or corporation in this state, unless licensed  pursuant to the Automotive Dismantlers and Parts Recycler Act, shall be engaged in the business of an automotive dismantler and parts recycler.

B.  The Commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objectives of this act, and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose provided this authority shall in no manner restrict or alter compliance by the Commission with the Oklahoma Central Purchasing Act.  The enumeration of any power or authority herein shall not be construed to deny, impair, disparage or limit any others necessary to the attainment thereof.  A copy of all rules and regulations adopted by the Commission shall be filed and recorded in the office of the Secretary of State and the State Librarian and Archivist, and same may be amended, modified or repealed from time to time.

Amended by Laws 1986, c. 220, § 2, eff. Nov. 1, 1986; Laws 1987, c. 231, § 3, eff. July 1, 1987.

§47591.4.  Application for license  Form  Grounds for refusal to issue license or B.I.D. card.

A.  Every person, firm or corporation desiring to engage in the business of an automotive dismantler and parts recycler shall apply in writing, on a form to be prescribed by the Oklahoma Used Motor Vehicle and Parts Commission, which form shall contain:

1.  The name of the applicant;

2.  The street address of the applicant's principal place of business;

3.  The type of business organization of the applicant;

4.  The applicant's financial statement;

5.  The legal description of the proposed place of business, together with written verification from the appropriate local authorities that the place of business meets the licensing and zoning requirements of the municipality or county where located; and

6.  Such additional information as may be required by the Commission.

B.  Notwithstanding subsection A of this section, the Commission may decline to issue an original license or buyer's identification card (B.I.D.) to any person, firm or corporation that does not, in good faith, meet the requirements of the Automotive Dismantlers and Parts Recycler Act; or whose proposed place of business does not meet the applicable zoning requirements; or whose proposed use is deemed inappropriate by the Commission due to surrounding property uses or objections from the immediate surrounding neighbors, such that the place of business would be deemed to be a private or public nuisance; or whose place of business is not properly screened by natural objects, plantings, opaque fences of a height not less than six (6) nor more than eight (8) feet or other appropriate sightproofing, so as to screen where possible vehicles and parts stored outside of buildings from view from immediately adjacent property.

Added by Laws 1980, c. 273, § 4, eff. Jan. 1, 1981.  Amended by Laws 1986, c. 220, § 3, eff. Nov. 1, 1986; Laws 2004, c. 519, § 26, eff. Nov. 1, 2004.

§47-591.5.  Fees - Amendment of application - Term of license.

An application for a license shall be accompanied by the following fees:

1.  Two Hundred Dollars ($200.00) for an initial license for an applicant's established principal place of business, One Hundred Dollars ($100.00) for a renewal license for an applicant's established place of business and Fifty dollars ($50.00) for each additional place of business, if any, to which the application pertains; provided, if an applicant holds a used motor vehicle dealer's license issued pursuant to paragraph 1 of subsection C of Section 583 of this title, for an applicant's established place of business the initial license fee shall be One Hundred Dollars ($100.00) and the renewal fee shall be Seventy-five Dollars ($75.00); provided further, if an applicant is applying simultaneously for a license under this paragraph and under paragraph 1 of subsection C of Section 583 of this title, the initial application fee shall be One Hundred Fifty Dollars ($150.00).  If an applicant for or holder of a used motor vehicle dealer's license also applies for a rebuilder certificate, the initial fee for the certificate shall be Two Hundred Dollars ($200.00) and the renewal fee shall be One Hundred Dollars ($100.00).  The Oklahoma Used Motor Vehicle and Parts Commission shall issue a buyer's identification card (B.I.D.) with each certificate issued.  License fees shall be returnable only in the event that the application is denied by the Commission.

2.  Any change which renders no longer accurate any information contained in an application for a license filed with the Commission shall be amended within thirty (30) days after the occurrence of the change on a form prescribed by the Commission by rule, accompanied by a fee of Two Dollars ($2.00) plus Five Dollars ($5.00) for each additional place of business, if any.  If an amended application is made after July 1 of any year, the filing fee shall be Two Dollars ($2.00) plus Three Dollars ($3.00) for each additional place of business, if any.

3.  Every license issued to an automobile dismantler and parts recycler shall expire on December 31 of each year and shall be renewed on or before January 1 of the following year.

Added by Laws 1980, c. 273, § 5, eff. Jan. 1, 1981.  Amended by Laws 1992, c. 242, § 2, eff. July 1, 1992; Laws 1998, c. 289, § 3, emerg. eff. May 27, 1998; Laws 2005, c. 163, § 1, eff. July 1, 2005.

§47591.6.  Register of purchases and sales  Inspection of parts.

Every automotive dismantler and parts recycler shall keep a register of all purchases and sales of motor vehicles for three (3) years from the date of purchase or sale, showing the make, model, year, style, vehicle identification number, and name and address of the purchaser or seller of the motor vehicle.  Such registers shall be made available for inspection by properly identified employees or agents of the Oklahoma Used Motor Vehicle and Parts Commission or identified law enforcement officers of the state, county and municipality where the business of the automotive dismantler and parts recycler is located, during reasonable business hours on business days.  The inspection authority shall include the right to inspect any motor vehicle or parts thereof owned by or stored at the automotive dismantler and parts recycler's place of business.

Amended by Laws 1986, c. 220, § 4, eff. Nov. 1, 1986.

§47591.7.  Certain licenses not required.

An automotive dismantler and parts recycler may, as an end result of the conduct of his principal business, accumulate nonrecyclable hulks and parts and may scrap such nonrecyclable hulks and parts without first obtaining a separate license as a scrap processor or as a junk dealer.  A licensed automotive dismantler and parts recycler shall not be required to obtain a separate license as an automobile dealer, an automobile accessory dealer, an automobile garage or shop, or a storage garage or yard, to engage in the business of an automotive dismantler and parts recycler as set forth herein.

Laws 1980, c. 273, § 7, eff. Jan. 1, 1981.

§47591.8.  Transfer of certificate of title  Salvage or junked title  Inspection of certificates of title and vehicles  Destruction of license plates  Reporting of vehicle identification numbers  Time limit.

A.  An automotive dismantler and parts recycler, duly licensed by this act, shall have the authority to transfer the certificate of title to a motor vehicle as a dealer. Prior to the sale of any motor vehicles at salvage pools or salvage disposal sales, a salvage title or junked title shall be issued for any salvage or junked vehicle as defined in Section 1105 of this title.

B.  Any and all certificates of title, whether original, salvage, rebuilt, or junked titles, salvage certificates, other certificates of ownership, or ownership records, as approved by the Oklahoma Tax Commission, to vehicles owned by a licensed automotive dismantler and parts recycler, which vehicles have been dismantled, destroyed, or otherwise processed so that the vehicles are no longer capable of being used as motor vehicles, shall be inspected by properly identified employees or agents of the Oklahoma Used Motor Vehicle and Parts Commission, at least annually, at the place of business of the licensed automotive dismantler and parts recycler. Upon verification that the vehicle is no longer capable of being used as a motor vehicle, the employee or agent of the Commission shall remove the license plate and the certificate of title, salvage certificate, other certificate of ownership or ownership record from the licensed automotive dismantler and parts recycler.  The Commission shall destroy the license plate and deliver the certificates and ownership records to the Oklahoma Tax Commission.

C.  Each licensed automotive dismantler and parts recycler that dismantles, destroys, or otherwise processes vehicles so that the vehicles are no longer capable of being used as motor vehicles, each month, shall report the vehicle identification numbers of the vehicles to the Oklahoma Tax Commission, upon forms prescribed by the Oklahoma Tax Commission. The report shall include any vehicle which is a hull, junked, abandoned or not a complete, selfpropelling vehicle, if there is a vehicle identification number for the incomplete vehicle.  The Oklahoma Tax Commission shall cancel said certificates of title.  The vehicle identification numbers on the certificates of titles, salvage titles, other certificates of ownership or ownership records to motor vehicles no longer capable of being used as motor vehicles shall be preserved in the computer files of the Oklahoma Tax Commission for at least five (5) years from the date the certificates of title are delivered by the Commission to the Oklahoma Tax Commission.

D.  Each vehicle or incomplete vehicle required to be reported to the Oklahoma Tax Commission by this section shall be reported on or before the fifteenth day of the next succeeding month after the month in which the vehicle or incomplete vehicle was received by the licensed automotive dismantler and parts recycler.  Each vehicle or incomplete vehicle, which is incapable of operation or use on the public roads or has no resale value except as a source of parts, scrap or junk or has an eighty percent (80%) loss in fair market value, possessed by a licensed automotive dismantler and parts recycler on the effective date of this act shall be reported to the Oklahoma Tax Commission within ninety (90) days.  The vehicle identification numbers on all reported vehicles shall be preserved in the computer of the Oklahoma Tax Commission for at least five (5) years, even if the ownership records may have been previously destroyed or surrendered to the Oklahoma Tax Commission.

E.  If the vehicle identification number for a vehicle, which is incapable of operation or use on the public roads and has no resale value except as a source of parts, scrap or junk or has an eighty percent (80%) loss in fair market value, is not reported to the Oklahoma Tax Commission, the licensed automotive dismantler and parts recycler shall be required to obtain a junked title for said vehicle.  An Oklahoma licensed automotive dismantler and parts recycler shall not be required to obtain a junked title for a junked vehicle or any other vehicle which is dismantled, destroyed or otherwise processed so that the vehicle is no longer capable of being operated or used on the public roads, if the vehicle is reported to the Oklahoma Tax Commission.

Amended by Laws 1988, c. 201, § 6, eff. Jan. 1, 1989; Laws 1989, c. 290, § 8, emerg. eff. May 24, 1989.

§47-591.9.  Refusal of license or buyer's identification card (B.I.D.).

The Oklahoma Used Motor Vehicle and Parts Commission is authorized to refuse a license or buyer's identification card (B.I.D.) to any person, firm or corporation for the following reasons:

1.  Failure to meet the requirements of the Automotive Dismantlers and Parts Recycler Act;

2.  Failure to continue to meet the requirements of this act or of the rules promulgated by the Commission pursuant to the provisions of the Automotive Dismantlers and Parts Recycler Act;

3.  Upon satisfactory proof of unfitness of the applicant or the licensee, as the case may be, under the standards established by the Automotive Dismantlers and Parts Recycler Act;

4.  For the felony conviction of a state or federal law by an applicant, licensee, partner of an applicant or licensee, director, officer, or stockholder in the case of a corporate applicant or licensee, or an employee, manager, or any person having a pecuniary interest in the business involving:

a. theft,

b. violation of the Oklahoma certificate of title law or similar laws of other states,

c. alteration, obliteration, or removal of a vehicle identification number, or

d. any other act directly relating to the ability of the applicant or licensee to conduct an automotive dismantler and parts recycling business;

5.  Commission of any unlawful act which resulted in the revocation of any similar license in another state; or

6.  Engaging in business under a past or present license issued pursuant to the Automotive Dismantlers and Parts Recycler Act in such a manner as to cause injury to the public or to those with whom the licensee has dealt.

Added by Laws 1980, c. 273, § 9, eff. Jan. 1, 1981.  Amended by Laws 1986, c. 220, § 5, eff. Nov. 1, 1986; Laws 1996, c. 332, § 5, eff. Nov. 1, 1996; Laws 2004, c. 519, c. 27, eff. Nov. 1, 2004.

§47591.10.  Notification of refusal, cancellation or revocation of license or buyer's identification card (B.I.D.)  Hearing - Appeal - Fines.

A.  Any person, firm or corporation who is refused a license or whose license or B.I.D. card is canceled or revoked shall be notified in person or by mail with return receipt requested to the address given on the application of the applicant or licensee and, upon written request within fifteen (15) days of receipt of such notice, shall be given a hearing upon the proposed action.  The hearing may be conducted by the Commission and shall be held no more than thirty (30) days from receipt of the written request for a hearing.  The hearing may be informal and the rules of evidence of the courts of Oklahoma shall not be required.  Appeals from the decision of the Commission shall be governed by the Administrative Procedures Act.

B.  In addition to the cancellation, revocation or refusal to issue or renew a license or buyer's identification or the imposition of any other penalty by the Commission, the Commission is hereby authorized to impose administrative fines for violations of the Automotive Dismantlers and Parts Recycler Act in the amounts not to exceed Five Hundred Dollars ($500.00) for a first violation, One Thousand Dollars ($1,000.00) for a second violation and Five Thousand Dollars ($5,000.00) for a third violation.

Added by Laws 1980, c. 273, § 10, eff. Jan. 1, 1981.  Amended by Laws 2004, c. 519, § 28, eff. Nov. 1, 2004.

§47591.11.  Salvage pool or salvage disposal sales  License and buyer's identification number  Bidding  Refusal, cancellation or revocation of buyer's identification card.

A.  Sales at a salvage pool or salvage disposal sale shall be opened only to:

1.  A person possessing an automobile dismantler's license or rebuilder certificate issued by the Oklahoma Used Motor Vehicle and Parts Commission and who has a buyer's identification card;

2.  A person from another state who has a buyer's identification card; or

3.  A foreign buyer who has a buyer's identification card.

B.  A buyer's identification card to bid or buy at salvage pools or salvage disposal sales shall be issued by the Commission on a form prescribed by it and shall include, but not be limited to, the name, address, physical description and signature of the applicant; and the name and address of the employer of the applicant.  The Commission may exact a fee not to exceed Ten Dollars ($10.00) for the issuance or renewal of a buyer's identification card for a resident of this state and a fee not to exceed Two Hundred Ten Dollars ($210.00) for the issuance or renewal of a buyer's identification card for an out-of-state buyer and a fee not to exceed Four Hundred Dollars ($400.00) for the issuance or renewal of a buyer's identification card for foreign buyers.  There shall be no more than three (3) B.I.D. cards per business, as defined in the Automotive Dismantlers and Parts Recycler Act.  A buyer's identification card fee shall be returnable only in the event that the permit application is denied by the Commission as allowed pursuant to the Automotive Dismantlers and Parts Recycler Act.

C.  It shall be the duty of the owner, manager or person in charge of any salvage pool or salvage disposal sale to prohibit the bidding by any person who does not display the buyer's identification card number for such person and, further, to refuse to sell to any person any wrecked or repairable motor vehicle if such person does not display a valid buyer's identification card.

D.  A buyer's identification card issued to a person, firm or corporation may be refused, canceled or revoked due to the refusal, cancellation or revocation of their automotive dismantler's license or rebuilder certificate issued by the Oklahoma Used Motor Vehicle and Parts Commission.  Any person whose buyer's identification card is refused, canceled or revoked shall enjoy the same review and appeal procedures provided in Section 591.10 of this title.

Added by Laws 1980, c. 273, § 11, eff. Jan. 1, 1981.  Amended by Laws 1992, c. 242, § 3, eff. July 1, 1992; Laws 1996, c. 332, § 6, eff. Nov. 1, 1996; Laws 2004, c. 519, § 29, eff. Nov. 1, 2004.

§47591.12.  Dealers from other states  Reciprocity.

Nothing herein shall prohibit salvage dealers licensed in other states from buying at a salvage pool or salvage disposal sale, provided that the state in which they are licensed reciprocates in the same manner to salvage dealers licensed under this law and provided that they obtain a buyer's identification permit and number as required in Section 11 of this act.

Laws 1980, c. 273, § 12, eff. Jan. 1, 1981.

§47591.13.  Violations  Penalties.

Any person violating any provision of this act shall be guilty of a misdemeanor and, upon conviction thereof, may be punished by a fine of not less than Three Hundred Dollars ($300.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

Laws 1981, c. 273, § 13, eff. Jan. 1, 1981.

§47591.14.  Automotive dismantlers and parts recyclers  Engaging in business without license  Injunction  Venue.

When any person, firm or corporation is engaged in the business of an automotive dismantler and parts recycler without being licensed as required by Section 591.4 of Title 47 of the Oklahoma Statutes, the Oklahoma Used Motor Vehicle and Parts Commission may institute, in the name of the State of Oklahoma ex rel. Oklahoma Used Motor Vehicle and Parts Commission, any necessary action to enjoin such person, firm or corporation from continuing in the business of an automotive dismantler and parts recycler until a license has been issued to such person, firm or corporation by the Oklahoma Used Motor Vehicle and Parts Commission.  Upon proper evidence, a temporary restraining order shall be issued.  An injunction shall issue without requirement of a bond of any kind from the state.  The venue of any action authorized by this section shall be in the county wherein the business activity complained of is conducted.

§47-595.  Batteries - "Rebuilt" molded into container.

Whoever assembles or rebuilds an electric storage battery for use on automobiles, in whole or in part, out of second-hand or used material such as containers, separators, plates, groups or other battery parts and sells same or offers same for sale in the State of Oklahoma without the word "rebuilt" molded into the side of the container in letters which are at least one (1) inch high and five-eighths (5/8) inch wide, shall be guilty of a misdemeanor and upon conviction thereof shall be sentenced to pay a fine not exceeding Two Hundred Fifty Dollars ($250.00), or be imprisoned for a term not exceeding six (6) months, or both.

Added by Laws 1961, p. 412, § 12-412.  Amended by Laws 2003, c. 411, § 63, eff. Nov. 1, 2003.  Renumbered from Title 47, § 12-412 by Laws 2003, c. 411, § 85, eff. Nov. 1, 2003.

§47-601.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-602.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-603.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-604.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-605.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-606.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-607.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-608.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-609.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-610.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47-611.  Repealed by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

§47701.  Guaranteed arrest bond certificates  Automobile clubs or associations.

(a) Any automobile club or other association may issue guaranteed arrest bond certificates valid for one (1) year from date of issue as provided in this act in an amount not to exceed Five Hundred Dollars ($500.00) on each undertaking, provided such certificates have been fully guaranteed or reinsured by an insurer then licensed by the Insurance Commissioner to transact surety business in this state and such guarantee or reinsurance by the insurer covers all certificates issued by the automobile club or other association during the term of the guarantee or reinsurance written by the insurer.  Such insurer shall first file with the Insurance Commissioner an undertaking thus to become surety.  Such guaranteed arrest bond certificates may be issued also in conjunction with automobile liability insurance policies by any insurer authorized to then write automobile liability insurance within this state upon such insurer filing with the Insurance Commissioner an undertaking thus to become such surety.

(b) Such undertaking shall be in the form prescribed by the Commissioner of Insurance and shall state the following:

(1) The name and address of the automobile clubs, association or companies with respect to the quaranteed arrest bond certificates of which the surety company undertakes to be surety.

(2) The unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed Five Hundred Dollars ($500.00) of any person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, fails to make the appearance to guarantee which, the guaranteed arrest bond certificate was posted.

(3) The term "guaranteed arrest bond certificate" as used herein means any printed card or other certificate issued by an automobile club, association or insurance company to any of its members or insureds, which card or certificate is signed by the member or insured and contains a printed statement that such automobile club, association or insurance company and a surety company or an insurance company authorized to transact both automobile liability insurance and surety business, guarantee the appearance of the person whose signature appears on the card or certificate and that they will in the event of failure of the person to appear in court at the time of trial, pay any fine or forfeiture imposed on the person in an amount not exceeding Five Hundred Dollars ($500.00).

(c) Any guaranteed arrest bond certificate with respect to which a surety company has become surety, or a guaranteed arrest bond certificate issued by an insurance company authorized to transact both automobile liability insurance and surety business within this state, as herein provided, shall, when posted by the person whose signature appears thereon, be accepted in lieu of cash bail or other bond in an amount not to exceed Five Hundred Dollars ($500.00) as a bail bond, to guarantee the appearance of such person in any court in this state, including all municipal courts in this state, at such time as may be required by such court, when the person is arrested for violation of any motor vehicle law of this state or any motor vehicle ordinance of any municipality in this state, except for the offense of driving under the influence of intoxicating liquors or of drugs or for any felony committed prior to the date of expiration on such guaranteed arrest bond certificates; provided, that any such guaranteed arrest bond certificates so posted as bail bond in any court in this state shall be subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases as otherwise provided by law or as hereafter may be provided by law, and that any such guaranteed arrest bond certificate posted as a bail bond in any municipal court of this state shall be subject to the forfeiture and enforcement provisions, if any, of the charter or ordinance of the particular municipality pertaining to bail bonds posted.

(d) The State Insurance Commissioner shall notify in writing each chief of municipal police department, each county sheriff and each judge of the district court of this state, the name of each surety, insurance company, automobile club or association authorized to issue guaranteed arrest bond certificates, as provided in this act.  The Insurance Commissioner shall also inform such officials of each additional organization which may thereafter become qualified to issue such certificates and in the event any such organization shall be disqualified from issuing such certificates, the Commissioner shall forthwith inform such officials of such disqualification.

Amended by Laws 1987, c. 226, § 8, operative July 1, 1987.

§47702.  Guaranteed arrest bond certificates  Trucking associations.

(a) Any trucking association may issue guaranteed arrest bond certificates valid for one (1) year from January 1 of the year of issue as provided in this act in an amount not to exceed One Thousand Dollars ($1,000.00) on each undertaking, provided such certificates have been fully guaranteed by the trucking association or reinsured by an insurer then licensed by the Insurance Commissioner to transact surety business in this state and such guarantee or reinsurance by the insurer covers all certificates issued by the trucking association or other association during the term of the guarantee or reinsurance written by the insurer.  Such insurer shall first file with the Insurance Commissioner an undertaking thus to become surety.  The guarantee by the trucking association shall, at the discretion of the Insurance Commissioner, be secured by a deposit with the Insurance Commissioner of up to Fifty Thousand Dollars ($50,000.00), either cash or bond at the discretion of the Commissioner, to guarantee performance of said undertaking.  Such guaranteed arrest bond certificates may be issued also in conjunction with automobile liability policies by any insurer authorized to then write automobile liability insurance within this state upon such insurer filing with the Insurance Commissioner an undertaking thus to become such surety.

(b) Such undertaking shall be in the form prescribed by the Commissioner of Insurance and shall state the following:

(1) The name and address of the trucking association, association or companies with respect to the guaranteed arrest bond certificates of which the surety company undertakes to be surety.

(2) The unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed One Thousand Dollars ($1,000.00) of any person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, fails to make the appearance to guarantee which, the guaranteed arrest bond certificate was posted.

(3) The term "guaranteed arrest bond certificate" as used herein means any printed card or other certificate issued by a trucking association, association or insurance company to any of its members or insured, which card or certificate is signed by the member or insured and contains a printed statement that such trucking association, association or insurance company and a surety company or an insurance company authorized to transact automobile liability insurance business, guarantee the appearance of the person whose signature appears on the card or certificate and that they will, in the event of failure of the person to appear in court at the time of trial, pay any fine or forfeiture imposed on the person in an amount not exceeding One Thousand Dollars ($1,000.00).

(c) Any guaranteed arrest bond certificate with respect to which a surety company has become surety, or a guaranteed arrest bond certificate issued by an insurance company authorized to transact automobile liability insurance business within this state, as herein provided, shall, when posted by the person whose signature appears thereon, be accepted in lieu of cash bail or other bond in an amount not to exceed One Thousand Dollars ($1,000.00) as a bail bond, to guarantee the appearance of such person in any court in this state, including all municipal courts in this state, at such time as may be required by such court, when the person is arrested for violation of any motor vehicle law of this state or any motor vehicle ordinance of any municipality in this state, committed prior to the date of expiration on such guaranteed arrest bond certificates, except for the offense of driving under the influence of intoxicating liquors or of drugs or for any felony; provided, that any such guaranteed arrest bond certificates so posted as bail bond in any court in this state shall be subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases as otherwise provided by law or as hereafter may be provided by law, and that any such guaranteed arrest bond certificate posted as a bail bond in any municipal court of this state shall be subject to the forfeiture and enforcement provisions, if any, of the charter or ordinance of the particular municipality pertaining to bail bonds posted.

(d) The State Insurance Commissioner shall notify in writing the State Commissioner of Public Safety, each chief of municipal police department, each county sheriff of this state, the name of each surety, insurance company, trucking association, or association authorized to issue guaranteed arrest bond certificates, as provided in this act.  The Insurance Commissioner shall also inform such officials of each additional organization which may thereafter become qualified to issue such certificates and in the event any such organization shall be disqualified from issuing such certificates, the Commissioner shall forthwith inform such officials of such disqualification, at least ten (10) days prior to such disqualification.

Amended by Laws 1987, c. 226, § 9, operative July 1, 1987.

§47-751.  Implied consent to breath test, blood test or other test for determining concentration of alcohol or other intoxicating substance.

A.  1.  Any person who operates a motor vehicle upon the public roads, highways, streets, turnpikes or other public place or upon any private road, street, alley or lane which provides access to one or more single or multi-family dwellings within this state shall be deemed to have given consent to a test or tests of such person's blood or breath, for the purpose of determining the alcohol concentration as defined in Section 756 of this title, and such person's blood, saliva or urine for determining the presence and concentration of any other intoxicating substance therein as defined in this section, if arrested for any offense arising out of acts alleged to have been committed while the person was operating or in actual physical control of a motor vehicle upon the public roads, highways, streets, turnpikes or other public place or upon any private road, street, alley or lane which provides access to one or more single or multi-family dwellings while under the influence of alcohol or other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance, or if the person is involved in a traffic accident that resulted in the immediate death or serious injury of any person and is removed from the scene of the accident to a hospital or other health care facility outside the State of Oklahoma before a law enforcement officer can effect an arrest.

2.  A law enforcement officer, having reasonable grounds to believe that such person was operating or in actual physical control of a motor vehicle while under the influence may direct the administration of or administer the test or tests.

As used in this title, the term "other intoxicating substance" shall mean any controlled dangerous substance as defined in the Uniform Controlled Dangerous Substances Act and any other substance, other than alcohol, which is capable of being ingested, inhaled, injected or absorbed into the human body and is capable of adversely affecting the central nervous system, vision, hearing or other sensory or motor functions.

B.  The law enforcement agency by which the arresting officer is employed may designate, in accordance with the rules of the Board of Tests for Alcohol and Drug Influence, hereinafter referred to as the Board, whether blood or breath is to be tested for the alcohol concentration thereof, and whether blood, saliva or urine is to be tested for the presence and concentration of any other intoxicating substance therein.

In the event the law enforcement agency does not designate the test to be administered, breath shall be the substance tested for alcohol concentration.  Blood may also be tested to determine the alcohol concentration thereof in the event that breath cannot be tested to determine the alcohol concentration thereof because of the lack of an approved device or qualified person to administer a breath test or because such breath test for any other reason cannot be administered in accordance with the rules of the Board.

In the event the law enforcement agency does not designate the test to be administered, blood, saliva or urine shall be the substance tested for the presence and concentration of any other intoxicating substance or the combination of alcohol and any other intoxicating substance.

C.  In the event the person is incapable of submitting to and successfully completing, by reason of illness or injury or other physical disability, the test to be administered, an alternate test may be administered in accordance with the rules of the Board.

D.  Any person who is unconscious or otherwise incapable of refusing to submit to a test of such person's blood or breath to determine the alcohol concentration thereof, or to a test of such person's blood, saliva or urine to determine the presence and concentration of any other intoxicating substance therein, shall be deemed not to have withdrawn the consent provided by subsection A of this section, and such test may be administered as provided herein.

An unconscious person who has been issued a citation by a law enforcement officer for one of the offenses listed in subsection A of this section is arrested for purposes of this section.  The arresting officer must leave a copy of the citation with the arrested person which may be accomplished by handing it to the arrested person, or by leaving it with the personal effects of the arrested party, so as to inform the unconscious person of the arrest.

Any person who has been arrested for one of the offenses listed in subsection A of this section who is unconscious or injured and who requires immediate medical treatment as determined by a treating physician may be released on the person's own recognizance for medical reasons by the arresting officer.  The arresting officer who releases an arrested person on the person's own recognizance must indicate the release on the face of the citation.  Any person released on his or her own recognizance for medical reasons shall remain at liberty pending the filing of charges.

E.  In addition to any test designated by the arresting officer, the arrested person may also designate any additional test to be administered to determine the concentration of alcohol, any other intoxicating substance or the combination of alcohol and any other intoxicating substance.  The cost of such additional test shall be at the expense of the arrested person.

A sufficient quantity of any specimen obtained at the designation of the arrested person shall be available to the law enforcement agency employing the arresting officer.  Such specimens shall be treated in accordance with the rules applicable to the specimens obtained by an arresting officer.

F.  When a law enforcement officer has determined that the blood alcohol content of an individual is to be tested for the presence and concentration of alcohol, other intoxicating substance, or the combination of alcohol and any other intoxicating substance, the law enforcement officer shall inform the individual to be tested that the withdrawal of blood shall only be performed by certain medical personnel as provided for in Section 752 of this title.

Added by Laws 1967, c. 86, § 1, eff. Jan. 1, 1969.  Amended by Laws 1975, c. 119, § 1, emerg. eff. May 13, 1975; Laws 1982, c. 273, § 4, operative Oct. 1, 1982; Laws 1982, c. 294, § 2, operative July 1, 1982; Laws 1994, c. 387, § 6, eff. July 1, 1995; Laws 1995, c. 313, § 4, eff. July 1, 1995; Laws 1999, c. 106, § 6, emerg. eff. April 19, 1999; Laws 2002, c. 410, § 1, eff. Nov. 1, 2002; Laws 2004, c. 548, § 2, emerg. eff. June 9, 2004; Laws 2005, c. 1, § 58, emerg. eff. March 15, 2005; Laws 2005, c. 189, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 2004, c. 418, § 20 repealed by Laws 2005, c. 1, § 59, emerg. eff. March 15, 2005.

§47-752.  Administration of tests - Authorization - Liability for performance of certain tests - Reports.

A.  Only a licensed medical doctor, licensed osteopathic physician, licensed chiropractic physician, registered nurse, licensed practical nurse, physician's assistant, certified by the State Board of Medical Licensure and Supervision, an employee of a hospital or other health care facility authorized by the hospital or health care facility to withdraw blood, or other qualified person authorized by the Board of Tests for Alcohol and Drug Influence acting at the request of a law enforcement officer may withdraw blood for purpose of having a determination made of its concentration of alcohol or other intoxicating substance.  Only qualified persons authorized by the Board may collect breath, saliva or urine, or administer tests of breath under the provisions of this title.

B.  If the person authorized to withdraw blood as specified in subsection A of this section is presented with a written statement:

1.  Authorizing blood withdrawal signed by the person whose blood is to be withdrawn;

2.  Signed by a duly authorized peace officer that the person whose blood is to be withdrawn has agreed to the withdrawal of blood;

3.  Signed by a duly authorized peace officer that the person whose blood is to be withdrawn has been placed under arrest and that the officer has probable cause to believe that the person, while intoxicated, has operated a motor vehicle in such manner as to have caused the death or serious physical injury of another person, or the person has been involved in a traffic accident and has been removed from the scene of the accident that resulted in the death or great bodily injury, as defined in subsection B of Section 646 of Title 21 of the Oklahoma Statutes, of any person to a hospital or other health care facility outside the State of Oklahoma before the law enforcement officer was able to effect an arrest for such offense; or

4.  In the form of an order from a district court that blood be withdrawn, the person authorized to withdraw the blood and the hospital or other health care facility where the withdrawal occurs may rely on such a statement or order as evidence that the person has consented to or has been required to submit to the clinical procedure and shall not require the person to sign any additional consent or waiver form.  In such a case, the person authorized to perform the procedure, the employer of such person, and the hospital or other health care facility shall not be liable in any action alleging lack of consent or lack of informed consent.

C.  No person specified in subsection A of this section, no employer of such person, and no hospital or other health care facility where blood is withdrawn shall incur any civil or criminal liability as a result of the proper withdrawal of blood when acting at the request of a law enforcement officer by the provisions of Section 751 or 753 of this title, or when acting in reliance upon a signed statement or court order as provided in this section, if the act is performed in a reasonable manner according to generally accepted clinical practice.  No person specified in subsection A of this section shall incur any civil or criminal liability as a result of the proper collection of breath, saliva or urine when acting at the request of a law enforcement officer under the provisions of Section 751 or 753 of this title or when acting pursuant to a court order.

D.  The blood, breath, saliva or urine specimens obtained shall be tested by the appropriate test as determined by the Board, or tested by a laboratory that is exempt from the Board rules pursuant to Section 759 of this title, to determine the alcohol concentration thereof, or the presence and concentration of any other intoxicating substance which might have affected the ability of the person tested to operate a motor vehicle safely.

E.  When blood is withdrawn or saliva or urine is collected for testing of its alcohol or other intoxicating substance concentration, at the request of a law enforcement officer, a sufficient quantity of the same specimen shall be obtained to enable the tested person, at his or her own option and expense, to have an independent analysis made of such specimen.  The excess blood, saliva or urine specimen shall be retained by a laboratory approved by the Board, in accordance with the rules and regulations of the Board, or by a laboratory that is exempt from the Board rules pursuant to Section 759 of this title, for sixty (60) days from the date of collection.  At any time within that period, the tested person or his or her attorney may direct that such blood, saliva or urine specimen be sent or delivered to a laboratory of his or her own choosing and approved by the Board for an independent analysis.  Neither the tested person, nor any agent of such person, shall have access to the additional blood, saliva or urine specimen prior to the completion of the independent analysis, except the analyst performing the independent analysis and agents of the analyst.

F.  When a test of breath is performed for the purpose of determining the alcohol concentration thereof, except when such test is performed by means of an automated analyzer as designated by the Board, a sufficient quantity of breath, or of the alcohol content of a fixed or measured quantity of breath, shall be obtained, in accordance with the rules and regulations of the Board, to enable the tested person, at his or her own option and expense, to have an independent analysis made of such specimen.  The excess specimen of breath, or of its alcohol content, shall be retained by the law enforcement agency employing the arresting officer, in accordance with the rules and regulations of the Board, for sixty (60) days from the date of collection.  At any time within that period, the tested person, or his or her attorney, may direct that such specimen be sent or delivered to a laboratory of his or her own choosing and approved by the Board for an independent analysis.  Neither the tested person, nor any agent of such person, shall have access to the additional specimen of breath, or of its alcohol content, prior to the completion of the independent analysis thereof, except the analyst performing the independent analysis and agents of the analyst.

G.  The costs of collecting blood, breath, saliva or urine specimens for the purpose of determining the alcohol or other intoxicating substance thereof, by or at the direction of a law enforcement officer, shall be borne by the law enforcement agency employing such officer.  The cost of collecting, retaining and sending or delivering to an independent laboratory the excess specimens of blood, breath, saliva or urine for independent analysis at the option of the tested person shall also be borne by such law enforcement agency.  The cost of the independent analysis of such specimen of blood, breath, saliva or urine shall be borne by the tested person at whose option such analysis is performed.  The tested person, or his or her agent, shall make all necessary arrangements for the performance of such independent analysis other than the forwarding or delivery of such specimen.

H.  Tests of blood or breath for the purpose of determining the alcohol concentration thereof, and tests of blood, saliva or urine for the purpose of determining the presence and concentration of any other intoxicating substance therein, under the provisions of this title, whether administered by or at the direction of a law enforcement officer or administered independently, at the option of the tested person, on the excess specimen of such person's blood, breath, saliva or urine, to be considered valid and admissible in evidence under the provisions of this title, shall have been administered or performed in accordance with the rules and regulations of the Board, or performed by a laboratory that is exempt from the Board rules pursuant to Section 759 of this title.

I.  Any person who has been arrested for any offense arising out of acts alleged to have been committed while the person was operating or in actual physical control of a motor vehicle while under the influence of alcohol, any other intoxicating substance or the combined influence of alcohol and any other intoxicating substance who is not requested by a law enforcement officer to submit to a test shall be entitled to have an independent test of his or her blood, breath, saliva or urine which is appropriate as determined by the Board for the purpose of determining its alcohol concentration or of any other intoxicating substance therein, performed by a person of his or her own choosing who is qualified as stipulated in this section.  The arrested person shall bear the responsibility for making all necessary arrangements for the administration of such independent test and for the independent analysis of any specimens obtained, and bear all costs thereof.  The failure or inability of the arrested person to obtain an independent test shall not preclude the admission of other competent evidence bearing upon the question of whether such person was under the influence of alcohol, or any other intoxicating substance or the combined influence of alcohol and any other intoxicating substance.

J.  Any agency or laboratory certified by the Board or any agency or laboratory that is exempt from the Board rules pursuant to Section 759 of this title, which analyses breath, blood, or urine shall make available a written report of the results of the test administered by or at the direction of the law enforcement officer to:

1.  The tested person, or his or her attorney;

2.  The Commissioner of Public Safety; and

3.  The Fatality Analysis Reporting System (FARS) analyst of the state, upon request.

The results of the tests provided for in this title shall be admissible in civil actions.

Added by Laws 1967, c. 86, § 2, eff. Jan. 1, 1969.  Amended by Laws 1982, c. 273, § 5, operative Oct. 1, 1982; Laws 1982, c. 294, § 3, operative July 1, 1982; Laws 1986, c. 75, § 1, eff. Nov. 1, 1986; Laws 1987, c. 118, § 4, operative July 1, 1987; Laws 1989, c. 134, § 1, eff. Nov. 1, 1989; Laws 1990, c. 274, § 1, emerg. eff. May 25, 1990; Laws 1991, c. 87, § 1, emerg. eff. April 22, 1991; Laws 1992, c. 382, § 8, emerg. eff. June 9, 1992; Laws 2002, c. 410, § 2, eff. Nov. 1, 2002; Laws 2004, c. 418, § 21, eff. July 1, 2004; Laws 2005, c. 394, § 15, emerg. eff. June 6, 2005.

§47-753.  Refusal to submit to test.

If a conscious person under arrest refuses to submit to testing of his or her blood or breath for the purpose of determining the alcohol concentration thereof, or to a test of his or her blood, saliva or urine for the purpose of determining the concentration of any other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance, none shall be given, unless the investigating officer has probable cause to believe that the person under arrest, while intoxicated, has operated the motor vehicle in such a manner as to have caused the death or serious physical injury of any other person or persons.  In such event, such test otherwise authorized by law may be made in the same manner as if a search warrant had been issued for such test or tests.  The sample shall be taken in a medically acceptable manner at a hospital or other suitable health care facility.  The Commissioner of Public Safety, upon the receipt of a sworn report of the law enforcement officer that the officer had reasonable grounds to believe the arrested person had been driving or was in actual physical control of a motor vehicle upon the public roads, highways, streets, turnpikes or other public place of this state while under the influence of alcohol, any other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance and that the person had refused to submit to the test or tests, shall revoke the license to drive and any nonresident operating privilege for a period as provided by Section 6-205.1 of this title.  If the person is a resident or a nonresident without a license or permit to operate a motor vehicle in this state, the Commissioner of Public Safety shall deny to the person the issuance of a license or permit for a period as provided by Section 6-205.1 of this title subject to a review as provided in Section 754 of this title.  The revocation or denial shall become effective thirty (30) days after the arrested person is given written notice thereof by the officer or by the Department as provided in Section 754 of this title.

Added by Laws 1967, c. 86, § 3, eff. Jan. 1, 1969.  Amended by Laws 1975, c. 119, § 2, emerg. eff. May 13, 1975; Laws 1982, c. 273, § 6, operative Oct. 1, 1982; Laws 1982, c. 294, § 4, operative July 1, 1982; Laws 1985, c. 118, § 1, eff. Nov. 1, 1985; Laws 1988, c. 242, § 10, eff. Nov. 1, 1988; Laws 1993, c. 238, § 6, emerg. eff. May 26, 1993; Laws 1999, c. 106, § 7, emerg. eff. April 19, 1999.

§47-754.  Seizure of license - Temporary driving privileges - Administrative revocation - Hearing.

A.  Any arrested person who is under twenty-one (21) years of age and has any measurable quantity of alcohol in the person's blood or breath, or any person twenty-one (21) years of age or older whose alcohol concentration is eight-hundredths (0.08) or more as shown by a breath test administered according to the provisions of this title, or any arrested person who has refused to submit to a breath or blood test, shall immediately surrender his or her driver license, permit or other evidence of driving privilege to the arresting law enforcement officer.  The officer shall seize any driver license, permit, or other evidence of driving privilege surrendered by or found on the arrested person during a search.

B.  If the evidence of driving privilege surrendered to or seized by the officer has not expired and otherwise appears valid, the officer shall issue to the arrested person a dated receipt for that driver license, permit, or other evidence of driving privilege on a form prescribed by the Department of Public Safety.  This receipt shall be recognized as a driver license and shall authorize the arrested person to operate a motor vehicle for a period not to exceed thirty (30) days.  The receipt form shall contain and constitute a notice of revocation of driving privilege by the Department effective in thirty (30) days.  The evidence of driving privilege and a copy of the receipt form issued to the arrested person shall be attached to the sworn report of the officer and shall be submitted by mail or in person to the Department within seventy-two (72) hours of the issuance of the receipt.  The failure of the officer to timely file this report shall not affect the authority of the Department to revoke the driving privilege of the arrested person.

C.  Upon receipt of a written blood or breath test report reflecting that the arrested person, if under twenty-one (21) years of age, had any measurable quantity of alcohol in the person's blood or breath, or, if the arrested person is twenty-one (21) years of age or older, a blood or breath alcohol concentration of eight-hundredths (0.08) or more, accompanied by a sworn report from a law enforcement officer that the officer had reasonable grounds to believe the arrested person had been operating or was in actual physical control of a motor vehicle while under the influence of alcohol as prohibited by law, the Department shall revoke or deny the driving privilege of the arrested person for a period as provided by Section 6-205.1 of this title.  Revocation or denial of the driving privilege of the arrested person shall become effective thirty (30) days after the arrested person is given written notice thereof by the officer as provided in this section or by the Department as provided in Section 2-116 of this title.

D.  Upon the written request of a person whose driving privilege has been revoked or denied by notice given in accordance with this section or Section 2-116 of this title, the Department shall grant the person an opportunity to be heard if the request is received by the Department within fifteen (15) days after the notice.  The sworn report of the officer, together with the results of any test or tests, shall be deemed true, absent any facial deficiency, should the requesting person fail to appear at the scheduled hearing.  A timely request shall stay the order of the Department until the disposition of the hearing unless the person is under cancellation, denial, suspension or revocation for some other reason.  The Department may issue a temporary driving permit pending disposition of the hearing, if the person is otherwise eligible.  If the hearing request is not timely filed, the revocation or denial shall be sustained.

E.  1.  At any hearing held relevant to this section, a report of the findings of the laboratory of the Oklahoma State Bureau of Investigation, the medical examiner's report of investigation or autopsy report, or a laboratory report from a forensic laboratory operated by the State of Oklahoma or any political subdivision thereof, which has been made available to the person by the Commissioner or an authorized representative at least five (5) days prior to the hearing, with reference to all or part of the evidence submitted, when certified as correct by the persons making the report shall be received as evidence of the facts and findings stated, if relevant and otherwise admissible in evidence.  If the report is deemed relevant by either party, the court shall admit the report without the testimony of the person making the report, unless the court, pursuant to this subsection, orders the person to appear.

2.  When any alleged controlled dangerous substance has been submitted to the laboratory of the OSBI for analysis, and the analysis shows that the submitted material is a controlled dangerous substance, the distribution of which constitutes a felony under the laws of this state, no portion of the substance shall be released to any other person or laboratory absent an order of a district court.  The defendant shall additionally be required to submit to the court a procedure for transfer and analysis of the subject material to ensure the integrity of the sample and to prevent the material from being used in any illegal manner.

3.  The court, upon motion of either party, shall order the attendance of any person preparing a report submitted as evidence in the hearing when it appears there is a substantial likelihood that material evidence not contained in the report may be produced by the testimony of any person having prepared a report.  The hearing shall be held and, if sustained, an order issued not less than five (5) days prior to the time when the testimony shall be required.

4.  If within five (5) days prior to the hearing or during a hearing, a motion is made pursuant to this section requiring a person having prepared a report to testify, the court may hear a report or other evidence but shall continue the hearing until such time notice of the motion and hearing is given to the person making the report, the motion is heard, and, if sustained, the testimony ordered can be given.

F.  The hearing before the Commissioner of Public Safety or a designated hearing officer shall be conducted in the county of arrest or may be conducted by telephone conference call.  The hearing may be recorded and its scope shall cover the issues of whether the officer had reasonable grounds to believe the person had been operating or was in actual physical control of a vehicle upon the public roads, highways, streets, turnpikes or other public place of this state while under the influence of alcohol, any other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance as prohibited by law, and whether the person was placed under arrest.

1.  If the revocation or denial is based upon a breath or blood test result and a sworn report from a law enforcement officer, the scope of the hearing shall also cover the issues as to whether:

a. if timely requested by the person, the person was not denied a breath or blood test,

b. the specimen was obtained from the person within two (2) hours of the arrest of the person,

c. the person, if under twenty-one (21) years of age, was advised that driving privileges would be revoked or denied if the test result reflected the presence of any measurable quantity of alcohol,

d. the person, if twenty-one (21) years of age or older, was advised that driving privileges would be revoked or denied if the test result reflected an alcohol concentration of eight-hundredths (0.08) or more, and

e. the test result in fact reflects the alcohol concentration.

2.  If the revocation or denial is based upon the refusal of the person to submit to a breath or blood test, reflected in a sworn report by a law enforcement officer, the scope of the hearing shall also include whether:

a. the person refused to submit to the test or tests, and

b. the person was informed that driving privileges would be revoked or denied if the person refused to submit to the test or tests.

G.  After the hearing, the Commissioner of Public Safety or a designated hearing officer shall order the revocation or denial either rescinded or sustained.

Added by Laws 1967, c. 86, § 4, eff. Jan. 1, 1969.  Amended by Laws 1975, c. 119, § 3, emerg. eff. May 13, 1975; Laws 1982, c. 273, § 7, operative Oct. 1, 1982; Laws 1982, c. 294, § 5, operative July 1, 1982; Laws 1986, c. 279, § 24, operative July 1, 1986; Laws 1988, c. 242, § 11, eff. Nov. 1, 1988; Laws 1993, c. 238, § 7, emerg. eff. May 26, 1993; Laws 1994, c. 387, § 7, eff. July 1, 1995; Laws 1995, c. 313, § 5, eff. July 1, 1995; Laws 1996, c. 309, § 7, eff. Nov. 1, 1996; Laws 1997, c. 2, § 9, emerg. eff. Feb. 26, 1997; Laws 1997, c. 227, § 1, emerg. eff. May 20, 1997; Laws 1999, c. 106, § 8, emerg. eff. April 19, 1999; Laws 2001, c. 437, § 24, eff. July 1, 2001; Laws 2004, c. 418, § 22, eff. July 1, 2004; Laws 2005, c. 394, § 16, emerg. eff. June 6, 2005.

NOTE:  Laws 1996, c. 199, § 4 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§47-754.1.  Modification of revocation or denial if no other adequate means of transportation exists - Ignition interlock device - Rules.

A.  The Department of Public Safety, prior to an administrative hearing for a revocation or denial arising under the provisions of Sections 751 through 754 of this title or under the provisions of Section 6-205.1 of this title, may modify the revocation or denial when it is determined by the Department that no other adequate means of transportation exists for the person whose driving privilege has been revoked or denied; provided, any modification under this paragraph shall apply to Class D motor vehicles only.

B.  As a prerequisite and condition of any modification, the person shall be required to have installed an ignition interlock device approved by the Board of Tests for Alcohol and Drug Influence, at the person's own expense, upon every motor vehicle operated by the person.  The Department shall require, as a condition of modification, the device to be installed upon any vehicle owned or leased, as reflected on the vehicle registration, by an employer of the person for use by the person, except when the employer requests the ignition interlock device not be installed.  The request shall be in writing and notarized on the official letterhead of the employer and provided by the person to the Department; provided, a request shall not be accepted by the Department under the following circumstances:

1.  When the person is self-employed or owns part or all of the company or corporation, or exercises control over some part of the business which owns or leases the vehicle; or

2.  When the person is employed by a relative who either is within the first degree of consanguinity or who resides in the same household.

The person shall comply with all provisions of law and rule regarding ignition interlock devices.

C.  Upon the issuance of a modification order pursuant to this section or Section 755 of this title, the person shall pay a modification fee of One Hundred Fifty Dollars ($150.00) to the Department.  For each modification fee collected pursuant to the provisions of this section, One Hundred Dollars ($100.00) shall be remitted to the State Treasurer to be credited to the General Revenue Fund in the State Treasury and Fifty Dollars ($50.00) shall be remitted to the State Treasurer to be credited to the Department of Public Safety Revolving Fund.  All monies accruing to the credit of the Department of Public Safety Revolving Fund from modification fees shall be budgeted and expended solely for the purpose of administering the provisions of this section and Section 755 of this title.

D.  The Board of Tests for Alcohol and Drug Influence shall promulgate such rules as are necessary to implement and administer the provisions of this subsection relating to ignition interlock devices and the providers of such devices.

Added by Laws 1985, c. 229, § 1, emerg. eff. July 8, 1985.  Amended by Laws 1985, c. 338, § 10, eff. Nov. 1, 1985; Laws 1986, c. 279, § 25, operative July 1, 1986; Laws 1987, c. 5, § 162, emerg. eff. March 11, 1987; Laws 1988, c. 242, § 12, eff. Nov. 1, 1988; Laws 1993, c. 314, § 3, emerg. eff. June 7, 1993; Laws 1995, c. 313, § 6, eff. July 1, 1995; Laws 1996, c. 309, § 8, eff. Nov. 1, 1996; Laws 1997, c. 420, § 6, emerg. eff. June 13, 1997; Laws 1999, c. 106, § 9, emerg. eff. April 19, 1999; Laws 2004, c. 418, § 23, eff. July 1, 2004; Laws 2005, c. 1, § 60, eff. Sept. 1, 2005; Laws 2005, c. 394, § 17, eff. Sept. 1, 2005.

NOTE:  Laws 2004, c. 390, § 16 repealed by Laws 2005, c. 1, § 61, eff. Sept. 1, 2005.

§47-755.  Appeal.

Text effective September 1, 2005

(for text currently in effect see following)

If the revocation or denial is sustained, the person whose license or permit to drive or nonresident operating privilege has been revoked or denied may file a petition for appeal in the district court in the manner and subject to the proceedings provided for in Section 6-211 of this title.  The district court may modify the revocation or denial when it is determined by the court that the person whose license or permit to drive has been revoked or denied has no other adequate means of transportation and may enter a written order directing the Department of Public Safety to allow driving, subject to the limitations of Section 6-205.1 of this title and the requirement of an ignition interlock device as provided in Section 754.1 of this title; provided, any modification under this paragraph shall apply to Class D motor vehicles only.

Text effective until September 1, 2005

If the revocation or denial is sustained, the person whose license or permit to drive or nonresident operating privilege has been revoked or denied may file a petition for appeal in the district court in the manner and subject to the proceedings provided for in Section 6-211 of this title.  The district court may modify the revocation or denial when it is determined by the court that the person whose license or permit to drive has been revoked or denied has no other adequate means of transportation and may enter a written order directing the Department of Public Safety to allow driving, subject to the limitations of Section 6-205.1 of this title and the requirement of an ignition interlock device as provided in Section 754.1 of this title.

Added by Laws 1967, c. 86, § 5, eff. Jan. 1, 1969.  Amended by Laws 1975, c. 119, § 4, emerg. eff. May 13, 1975; Laws 1985, c. 229, § 2, emerg. eff. July 8, 1985; Laws 1985, c. 338, § 12, eff. Nov. 1, 1985; Laws 1988, c. 242, § 13, eff. Nov. 1, 1988; Laws 1993, c. 314, § 4, emerg. eff. June 7, 1993; Laws 1995, c. 313, § 7, eff. July 1, 1995; Laws 1996, c. 309, § 9, eff. Nov. 1, 1996; Laws 1997, c. 420, § 7, emerg. eff. June 13, 1997; Laws 2004, c. 390, § 17, eff. Sept. 1, 2005.

§47-756.  Admission of evidence shown by tests.

A.  Upon the trial of any criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual physical control of a motor vehicle while under the influence of alcohol or any other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance, evidence of the alcohol concentration in the blood or breath of the person as shown by analysis of the blood or breath of the person performed in accordance with the provisions of Sections 752 and 759 of this title or evidence of the presence and concentration of any other intoxicating substance as shown by analysis of such person's blood, breath, saliva, or urine specimens in accordance with the provisions of Sections 752 and 759 of this title is admissible.  Evidence that the person has refused to submit to either of said analyses is also admissible.  For the purpose of this title, when the person is under the age of twenty-one (21) years, evidence that there was, at the time of the test, any measurable quantity of alcohol is prima facie evidence that the person is under the influence of alcohol in violation of Section 11-906.4 of this title.  For persons twenty-one years of age or older:

1.  Evidence that there was, at the time of the test, an alcohol concentration of five-hundredths (0.05) or less is prima facie evidence that the person was not under the influence of alcohol;

2.  Evidence that there was, at the time of the test, an alcohol concentration in excess of five-hundredths (0.05) but less than eight-hundredths (0.08) is relevant evidence that the person's ability to operate a motor vehicle was impaired by alcohol.  However, no person shall be convicted of the offense of operating or being in actual physical control of a motor vehicle while such person's ability to operate such vehicle was impaired by alcohol solely because there was, at the time of the test, an alcohol concentration in excess of five-hundredths (0.05) but less than eight-hundredths (0.08) in the blood or breath of the person in the absence of additional evidence that such person's ability to operate such vehicle was affected by alcohol to the extent that the public health and safety was threatened or that said person had violated a state statute or local ordinance in the operation of a motor vehicle; and

3.  Evidence that there was, at the time of the test, an alcohol concentration of eight-hundredths (0.08) or more shall be admitted as prima facie evidence that the person was under the influence of alcohol.

B.  For purposes of this title, "alcohol concentration" means grams of alcohol per one hundred (100) milliliters of blood if the blood was tested, or grams of alcohol per two hundred ten (210) liters of breath if the breath was tested.

C.  To be admissible in a proceeding, the evidence must first be qualified by establishing that the test was administered to the person within two (2) hours after the arrest of the person.

Added by Laws 1967, c. 86, § 6, eff. Jan. 1, 1969.  Amended by Laws 1972, c. 192, § 1; Laws 1982, c. 294, § 6, operative July 1, 1982; Laws 1984, c. 217, § 1, eff. Nov. 1, 1984; Laws 1994, c. 387, § 8, eff. July 1, 1995; Laws 1995, c. 313, § 8, eff. July 1, 1995; Laws 1996, c. 309, § 10, eff. Nov. 1, 1996; Laws 2000, 1st Ex.Sess., c. 8, § 21, eff. July 1, 2000; Laws 2001, c. 437, § 25, eff. July 1, 2001.

§47757.  Other competent evidence  Admissibility.

The provisions of Sections 751 through 761 of this title do not limit the introduction of any other competent evidence bearing on the question of whether the person was under the influence of alcohol or any other intoxicating substance, or the combined influence of alcohol and any other intoxicating substance.

Amended by Laws 1982, c. 294, § 7, operative July 1, 1982.

§47-758.  Repealed by Laws 2000, c. 189, § 14, eff. July 1, 2000.

§47-759.  Board of Tests for Alcohol and Drug Influence - Powers and duties - Revolving fund.

A.  There is hereby re-created, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74 of the Oklahoma Statutes, the Board of Tests for Alcohol and Drug Influence to be composed of the Dean of the University of Oklahoma College of Medicine, or the Dean's designee who shall receive an appointment in writing, as Chairman, and the Commissioner of Public Safety or a designee, the Director of the Oklahoma State Bureau of Investigation or a designee, the State Commissioner of Health or a designee, the Director of the Council on Law Enforcement Education and Training or a designee, one certified peace officer who is a member of a local law enforcement agency selected by the Oklahoma Sheriffs and Peace Officers Association and one person selected by the Oklahoma Association of Chiefs of Police, as members, to serve without pay other than reimbursement of necessary and actual expenses as provided in the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  Each designee shall receive an appointment in writing which shall become a permanent part of the records of the Board.  The Board is authorized to appoint a State Director of Tests for Alcohol and Drug Influence, an Administrative Assistant to the Board, and other employees, including but not limited to persons to conduct training and provide administrative assistance as necessary for the performance of its functions, subject to available funding and authorized full-time equivalent employee limitations.  The Board may expend appropriated funds for purposes consistent with Sections 751 through 761 of this title and Sections 301 through 308 of Title 3 of the Oklahoma Statutes.  The Legislature shall appropriate funds to the Department of Public Safety for the support of the Board of Tests For Alcohol and Drug Influence and its employees, if any.  Upon the transfer of any employees from the Alcohol Drug Countermeasures Unit of the Department of Public Safety to the Board of Tests For Alcohol and Drug Influence on the effective date of this act all funds of the Unit appropriated and budgeted shall be transferred to the Board, and may be budgeted and expended to support the functions and personnel of the Board.

B.  Collection and analysis of a person's blood, breath, saliva or urine, to be considered valid and admissible in evidence, whether performed by or at the direction of a law enforcement officer or at the request of the tested person, shall have been performed in compliance with the rules adopted by the Board of Tests for Alcohol and Drug Influence and by an individual possessing a valid permit issued by the Board for this purpose or shall have been performed by a laboratory accredited in Toxicology by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB) or accredited by the American Board of Forensic Toxicology (ABFT).

C.  The Board of Tests for Alcohol and Drug Influence is authorized to approve laboratories for the analysis, provided by the provisions of this title, of specimens of blood, breath, saliva and urine, and to administer a program for regular monitoring of such laboratories.  The Board is authorized to prescribe uniform standards and conditions for, and to approve satisfactory methods, procedures, techniques, devices, equipment and records for tests and analyses and to prescribe and approve the requisite education and training for the performance of such tests and analyses.  The Board shall establish standards for and ascertain the qualifications and competence of individuals to administer and conduct such tests and analyses, and to issue permits to laboratories and to individuals which shall be subject to suspension or revocation at the discretion of the Board.  The Board is authorized to prescribe uniform standards, conditions, methods, procedures, techniques, devices, equipment and records for the collection, handling, retention, storage, preservation and delivery of specimens of blood, breath, saliva and urine obtained for the purpose of determining the alcohol concentration thereof or the presence and concentration of any other intoxicating substance therein.  The Board may take such other actions as may be reasonably necessary or appropriate to effectuate the purposes of Sections 751 through 761 of this title and Sections 301 through 308 of Title 3 of the Oklahoma Statutes, and may adopt, amend and repeal such other rules consistent with this chapter as the Board shall determine proper.  Laboratories accredited in Toxicology by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB) or accredited by the American Board of Forensic Toxicology (ABFT) are exempt from the provisions of this subsection.

D.  The Board may set rules and charge appropriate fees for operations incidental to its required duties and responsibilities.

E.  There is hereby created in the State Treasury a revolving fund for the Board of Tests for Alcohol and Drug Influence to be designated the "Board of Tests for Alcohol and Drug Influence Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received pursuant to the provisions of subsection D of this section and any funds previously deposited in the Board of Tests for Alcohol and Drug Influence Revolving Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Board of Tests for Alcohol and Drug Influence for operating expenses of the Board.  Expenditures from the funds shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1967, c. 86, § 9, eff. Jan. 1, 1969.  Amended by Laws 1969, c. 244, § 1, emerg. eff. April 21, 1969; Laws 1978, c. 282, § 1, emerg. eff. May 10, 1978; Laws 1982, c. 294, § 8, operative July 1, 1982; Laws 1988, c. 225, § 6; Laws 1991, c. 248, § 9, eff. Sept. 1, 1991; Laws 1994, c. 107, § 1, eff. July 1, 1994; Laws 2000, c. 90, § 1; Laws 2003, c. 461, § 12, eff. July 1, 2003; Laws 2004, c. 129, § 1, eff. Nov. 1, 2004; Laws 2004, c. 418, § 24, eff. July 1, 2004.

§47-759.1.  Abolition of Alcohol Drug Countermeasures Unit - Transfer of powers, duties, and responsibilities.

A.  Notwithstanding any other provision of law, effective July 1, 2003, the Alcohol Drug Countermeasures Unit of the Department of Public Safety is hereby abolished.  The powers, duties, and responsibilities exercised by the Unit listed in this section pursuant to law shall be transferred to the Board of Tests for Alcohol and Drug Influence.  All records, property, matters pending, obligations and funds of the Unit shall be transferred to the Board of Tests for Alcohol and Drug Influence pursuant to the provisions of this section.

B.  The employees of the Alcohol Drug Countermeasures Unit of the Department of Public Safety whose duties are transferred pursuant to this section shall be transferred to the Board of Tests for Alcohol and Drug Influence or may accept another position with the Department of Public Safety.  Employees transferred pursuant to this section shall not be required to accept a lesser grade or salary than entitled to on the effective date of the transfer.  No entrance exam shall be required for any employee transferred pursuant to this section.  All employees transferred shall retain sick and annual time accrued and any retirement benefits which have accrued during their tenure with the Department of Public Safety.  The transfer of employees pursuant to this section between agencies shall be coordinated with the Office of Personnel Management.

Added by Laws 2003, c. 461, § 9, eff. July 1, 2003.

§47-761.  Operation of motor vehicle while impaired - Penalties - Suspensions - Violations not bondable.

A.  Any person who operates a motor vehicle while his ability to operate such motor vehicle is impaired by the consumption of alcohol, or any other substance, other than alcohol, which is capable of being ingested, inhaled, injected or absorbed into the human body and is capable of adversely affecting the central nervous system, vision, hearing or other sensory or motor functions shall be subject to a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

B.  Upon the receipt of any person's record of conviction of driving while impaired, when such conviction has become final, the Department of Public Safety shall suspend the driving privilege of such person, as follows:

1.  The first suspension shall be for thirty (30) days;

2.  The second suspension shall be for a period of six (6) months.  Such suspension shall not be subject to modification; and

3.  The third or subsequent suspension shall be for twelve (12) months.  Such suspension shall not be subject to modification.

Provided, however, the Department shall not suspend such privilege pursuant to this subsection if said person's driving privilege has been revoked based upon a test result or test refusal pursuant to Section 753 or Section 754 of this title arising from the same circumstances which resulted in the conviction.

C.  The violations as set out in this section shall not be bondable under Section 1115.3 of Title 22 of the Oklahoma Statutes.

D.  Any person who is found guilty of a violation of the provisions of this section or pleading guilty or nolo contendere for a violation of any provision of this section shall be ordered to participate in, prior to sentencing, an alcohol and drug assessment and evaluation by an assessment agency or assessment personnel certified by the Department of Mental Health and Substance Abuse Services for the purpose of evaluating the receptivity to treatment and prognosis of the person.  The court shall order the person to reimburse the agency or assessor for the assessment and evaluation. The fee for an assessment and evaluation shall be the amount provided in subsection C of Section 3-460 of Title 43A of the Oklahoma Statutes.  The evaluation shall be conducted at a certified assessment agency, the office of a certified assessor or at another location as ordered by the court.  The agency or assessor shall, within seventy-two (72) hours from the time the person is assessed, submit a written report to the court for the purpose of assisting the court in its final sentencing determination.  If such report indicates that the evaluation shows that the defendant would benefit from a ten-hour or twenty-four-hour alcohol and drug substance abuse course or a treatment program or both, the court shall, as a condition of any sentence imposed, including a deferred sentence and a suspended sentence, require the person to follow all recommendations identified by the assessment and evaluation and ordered by the court.  No person, agency or facility operating an alcohol and drug substance abuse evaluation program certified by the Department of Mental Health and Substance Abuse Services shall solicit or refer any person evaluated pursuant to this section for any treatment program or alcohol and drug substance abuse service in which such person, agency or facility has a vested interest; however, this provision shall not be construed to prohibit the court from ordering participation in or any person from voluntarily utilizing a treatment program or alcohol and drug substance abuse service offered by such person, agency or facility.  Any evaluation report submitted to the court pursuant to this subsection shall be handled in a manner which will keep such report confidential from the general public's review.  Nothing contained in this subsection shall be construed to prohibit the court from ordering judgment and sentence and any other sanction authorized by law for failure or refusal to comply with an order of the court.

Added by Laws 1972, c. 192, § 2.  Amended by Laws 1975, c. 119, § 5, emerg. eff. May 13, 1975; Laws 1978, c. 109, § 1; Laws 1987, c. 224, § 16, eff. Nov. 1, 1987; Laws 1992, c. 217, § 17, eff. July 1, 1992; Laws 1994, c. 387, § 9, eff. July 1, 1995; Laws 1995, c. 1, § 18, emerg. eff. March 2, 1995; Laws 1999, c. 395, § 2, eff. Nov. 1, 1999; Laws 2003, c. 178, § 4, eff. July 1, 2003.

NOTE:  Laws 1994, c. 308, § 4 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§47-762.  Repealed by Laws 1995, c. 313, § 10, eff. July 1, 1995.

§47781.  Enactment  Text.

The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE 1.  FINDINGS AND DECLARATION OF POLICY

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II.  DEFINITIONS

As used in this Compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of a bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III.  REPORTS OF CONVICTION

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee.  Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

ARTICLE IV.  EFFECT OF CONVICTION

(a) The licensing authority in the home state, for the purpose of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this Compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

ARTICLE V.  APPLICATIONS FOR NEW LICENSES

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state.  The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one (1) year from the date the license was revoked, such person may make application for a new license if permitted by law.  The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI.  APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this Compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII.  COMPACT ADMINISTRATOR

AND INTERCHANGE OF INFORMATION

(a) The head of the licensing authority of each party state shall be the administrator of this Compact for his state.  The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this Compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this Compact.

ARTICLE VIII.  ENTRY INTO FORCE AND WITHDRAWAL

(a) This Compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six (6) months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all the party states.  No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the Compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX.  CONSTRUCTION AND SEVERABILITY

This Compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Compact shall be held contrary to the constitution of any state party thereto, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

§47782.  Licensing authority.

As used in the Compact, the term "licensing authority" with reference to this state, shall mean the Department of Public Safety. Said Department of Public Safety shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the Compact.

Laws 1967, c. 162, § 2, eff. July 1, 1967.

§47783.  Compensation and expenses of administrator.

The Compact administrator provided for in Article VII of the Compact shall not be entitled to any additional compensation on account of his service as such administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office of employment.

Laws 1967, c. 162, § 3, eff. July 1, 1967.

§47784.  Executive head.

As used in the Compact, with reference to this state, the term "executive head" shall mean the Governor.

Laws 1967, c. 162, § 4, eff. July 1, 1967.

§47786.  Enforcement of Article IV.

The Department of Public Safety shall enforce the provisions of Article IV of this Compact under authority granted by 47 O.S.1961, Sections 6202, 6203, 6205 and 6206.

Laws 1967, c. 162, § 6, eff. July 1, 1967.

§47787.  Review of act or omission.

Any act or omission of any official or employee of this state done or omitted pursuant to, or in enforcing, the provisions of the Driver License Compact shall be subject to review in the district court of Oklahoma County, but any review of the validity of any conviction reported pursuant to the compact shall be limited to establishing the identity of the person so convicted.

Laws 1967, c. 162, § 7, eff. July 1, 1967.

§47789.  Short title.

This act may be known and may be cited as the "Nonresident Violator Compact".

Added by Laws 1985, c. 70, § 1, eff. Jan. 1, 1986.

§47790.  Nonresident Violator Compact.

The Nonresident Violator Compact, hereinafter called "the compact", is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I.  FINDINGS, DECLARATION OF POLICY AND PURPOSE

A.  The party jurisdictions find that:

1.  In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

a. must post collateral or bond to secure appearance for trial at a later date; or

b. if unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

c. is taken directly to court for his trial to be held.

2.  In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

3.  The purpose of the practices described in paragraphs 1 and 2 is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

4.  A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

5.  The practice described in paragraph 1 causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

6.  The deposit of a driver's license as a bail bond, as described in paragraph 2, is viewed with disfavor.

7.  The practices described herein consume an undue amount of law enforcement time.

B.  It is the policy of the party jurisdictions to:

1.  Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

2.  Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

3.  Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

4.  Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

C.  The purpose of this compact is to:

1.  Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated, in paragraph B, in a uniform and orderly manner.

2.  Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

ARTICLE II. DEFINITIONS

A.  In the Nonresident Violator Compact, the following words have the meaning indicated, unless the context requires otherwise.

B.  1.  "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

2.  "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

3.  "Court" means a court of law or traffic tribunal.

4.  "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

5.  "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

6.  "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

7.  "Jurisdiction" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

8.  "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

9.  "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation.

10.  "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

11.  "Terms of the citation" means those options expressly stated upon the citation.

ARTICLE III.  PROCEDURE FOR ISSUING JURISDICTION

A.  When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in paragraph B of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance that he or she will comply with the terms of the citation.

B.  Personal recognizance is acceptable only if not prohibited by law.  If mandatory appearance is required, it must take place immediately following issuance of the citation.

C.  Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued.  The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the Compact Manual as minimum requirements for effective processing by the home jurisdiction.

D.  Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the Compact Manual.

E.  The licensing authority of the issuing jurisdiction may not suspend the privilege of a motorist for whom a report has been transmitted.

F.  The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

G.  The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

ARTICLE IV.  PROCEDURE FOR HOME JURISDICTION

A.  Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority.

B.  The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the Compact Manual.

ARTICLE V.  APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangement between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI.  COMPACT ADMINISTRATOR PROCEDURES

A.  For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a Board of Compact Administrators is established.  The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator.  The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction he represents.  A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate.  An alternate may not be entitled to serve unless written notification of his identity has been given to the board.

B.  Each member of the Board of Compact Administrators shall be entitled to one vote.  No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor.  Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

C.  The board shall elect annually, from its membership, a chairman and a vicechairman.

D.  The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

E.  The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize and dispose of the same.

F.  The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, person, firm or corporation, or any private nonprofit organization or institution.

G.  The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact.  All procedures and forms adopted pursuant to board action shall be contained in the Compact Manual.

ARTICLE VII.  ENTRY INTO COMPACT AND WITHDRAWAL

A.  This compact shall become effective when it has been adopted by at least two jurisdictions.

B.  1.  Entry into the compact shall be made by a Resolution of Ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

2.  The resolution shall be in a form and content as provided in the Compact Manual and shall include statements that in substance are as follows:

a. a citation of the authority by which the jurisdiction is empowered to become a party to this compact.

b. agreement to comply with the terms and provisions of the compact.

c. that compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

3.  The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than sixty (60) days after notice has been given, by the chairman of the Board of Compact Administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

C.  A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until ninety (90) days after notice of withdrawal is given.  The notice shall be directed to the compact administrator of each member jurisdiction.  No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

ARTICLE VIII.  EXCEPTIONS

The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

ARTICLE IX.  AMENDMENTS TO THE COMPACT

A.  This compact may be amended from time to time.  Amendments shall be presented in resolution form to the chairman of the Board of Compact Administrators and may be initiated by one or more party jurisdictions.

B.  Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective thirty (30) days after the date of the last endorsement.

C.  Failure of a party jurisdiction to respond to the compact chairman within one hundred twenty (120) days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X.  CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated herein.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government, agency, person or circumstance the compact shall not be affected thereby.  If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

Added by Laws 1985, c. 70, § 2, eff. Jan. 1, 1986.

§47-801.  Definitions.

As used in Section 801 et seq. of this title:

(A)  "Commercial driver training school" or "school" means a business enterprise conducted by an individual, association, partnership, or corporation, for the education and training of persons, either practically or theoretically, or both, to operate or drive motor vehicles and/or to prepare an applicant for an examination given by the state for a driver license including a restricted Class D license for persons fifteen and one-half (15 1/2) years old as defined in Section 6-105 of this title, and charging a consideration or tuition for such services.

(B)  "Instructor" means any person, whether acting for himself as operator of a commercial driver training school or for any such school for compensation, who teaches, conducts classes of, gives demonstrations to, or supervises practice of persons learning to operate or drive motor vehicles or preparing to take an examination for a driver license including a restricted Class D license for persons fifteen and one-half (15 1/2) years old as defined in Section 6-105 of this title, and any person who supervises the work of any other such instructor.

(C)  "Commissioner" means the Commissioner of Public Safety.

Added by Laws 1967, c. 167, § 1.  Amended by Laws 1993, c. 314, § 5, emerg. eff. June 7, 1993; Laws 1995, c. 23, § 16, eff. Nov. 1, 1995.

§47802.  Administration and enforcement.

(A) The Commissioner shall adopt and prescribe such regulations concerning the administration and enforcement of this act as are necessary to carry out the intent of this act and to protect the public.  The Commissioner or his authorized representative shall inspect the school facilities and equipment of applicants and licensees and examine applicants for instructor's licenses.

(B) The Commissioner shall administer and enforce the provisions of this act, and may call upon the State Superintendent of Public Instruction for assistance in developing and formulating appropriate regulations.

Laws 1967, c. 167, § 2.

§47803.  School license.

(A) No commercial driver training school shall be established nor any such existing school continued on or after the effective date of this act, unless such school applies for and obtains from the Commissioner a license in the manner and form prescribed by the Commissioner.

(B) Regulations adopted by the Commissioner shall state the requirements for a school license, including requirements concerning location, equipment, courses of instruction, instructors, previous records of the school and instructors, financial statements, schedule of fees and charges, character and reputation of the operators and instructors, insurance in such sum and with such provisions as the Commissioner deems necessary to protect adequately the interests of the public, and such other matters as the Commissioner may prescribe for the protection of the public.

(C) Every school offering instruction for a restricted Class D license for persons fifteen and one-half (15 1/2) years old as defined in Section 6-105 of this title must provide for a minimum number of hours of actual classroom and field driving instruction as determined by the Commissioner.

Laws 1967, c. 167, § 3; Laws 1993, c. 314, § 6, emerg. eff. June 7, 1993.

§47-804.  Instructor's license.

A.  No person shall act as an instructor unless such person applies for and obtains from the Commissioner of Public Safety a license in the manner and form prescribed by the Commissioner.

B.  Rules promulgated by the Commissioner shall state the requirements for an instructor's license, including requirements concerning moral character, physical condition, knowledge of the courses of instruction, motor vehicle laws and safety principles and practices, previous personnel and employment records, and such other matters as the Commissioner may prescribe for the protection of the public.

Added by Laws 1967, c. 167, § 4.  Amended by Laws 1995, c. 320, § 4, eff. July 1, 1995; Laws 1997, c. 201, § 4, eff. Nov. 1, 1997; Laws 2001, c. 131, § 10, eff. July 1, 2001.

§47805.  License fees.

All licenses shall expire on the last day of the calendar year and may be renewed upon application to the Commissioner as prescribed by his regulation.  Each application for an original or renewal school license shall be accompanied by a fee of Twentyfive Dollars ($25.00).  Each application for an original or renewal instructor's license shall be accompanied by a fee of Five Dollars ($5.00).  The license fees collected pursuant to Sections 801 through 808 of this title shall be remitted to the State Treasurer to be credited to the General Revenue Fund in the State Treasury. No license fee shall be refunded in the event that the license is rejected, suspended, or revoked.

Amended by Laws 1983, c. 286, § 28, operative July 1, 1983; Laws 1987, c. 5, § 163, emerg. eff. March 11, 1987.

§47806.  Suspension or revocation of license.

The Commissioner may cancel, suspend, revoke, or refuse to issue or renew a school or instructor's license in any case where he finds the licensee or applicant has not complied with, or has violated, any of the provisions of this Act or any regulation adopted by the Commissioner hereunder.  Any canceled, suspended or revoked license shall be returned to the Commissioner by the licensee, and its holder shall not be eligible to apply for a license under this act until three (3) months have elapsed since the date of suspension or revocation.

§47807.  Persons and schools exempt.

The provisions of this act shall not apply to any person giving driver training lessons without charge, to employers maintaining driver training schools without charge for their employees only, or to schools or classes conducted by colleges, universities and high schools for regularly enrolled, fulltime students as a part of the normal program for such institutions.

Laws 1967, c. 167, § 7.

§47808.  Penalties.

Violation of any provision of this act or any regulation promulgated pursuant hereto, shall constitute a misdemeanor, and any person, firm, or corporation, upon conviction therefor, shall be punished by a fine of not more than One Hundred Dollars ($100.00) or imprisonment for not more than thirty (30) days in the county jail, or by both such fine and imprisonment.

Laws 1967, c. 167, § 8.

§47-851.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-852.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-853.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-854.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-854.1.  Renumbered as § 2-143 of this title by Laws 2001, c. 435, § 15, eff. July 1, 2001.

NOTE:  Renumbering by Laws 2001, c. 435, § 15 was editorially renumbered from § 2-142 of this title to avoid duplication in numbering.

§47-855.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-855.1.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001 and by Laws 2002, c. 397, § 36, eff. Nov. 1, 2002.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

NOTE:  Laws 2001, c. 153, § 9 repealed this section without reference to amendment by Laws 2001, c. 33, § 38, eff. July 1, 2001, which reads as follows:

§47-855.1.  Official inspectors - License - Revocation or suspension.

A.  1.  The Commissioner of Public Safety shall designate official inspectors and shall issue licenses for and furnish instructions and all necessary forms to said official inspectors for the inspection of vehicles and the issuance of official certificates of inspection or rejection.

2.  Application for a license as an official inspector shall be made upon an official form and shall be granted only when the Commissioner of Public Safety, after appropriate training, examination and investigation, is satisfied that the applicant is eligible in accordance with the requirements as prescribed by the Commissioner to make such inspections.  The Commissioner shall prescribe by rule the training requirements for all official inspectors, and the applicant shall complete all training requirements, including any subsequent additional training requirements which the Commissioner deems necessary for licensed official inspectors.

3.  The Commissioner and the Oklahoma Department of Career and Technology Education may enter into an interlocal agreement to carry out the requirements of this subsection.

B.  Any employee of a station, facility or conversion center which converts motor vehicles to have the capability of being fueled by alternative fuels, as defined by Section 130.2 of Title 74 of the Oklahoma Statutes, may be authorized by the Commissioner to perform inspections as provided in Chapter 70 of this title.  Subject to the application requirements specified in this section, the Commissioner of Public Safety shall issue an official inspector license to any such person who qualifies for a license as an official inspector.

C.  The Commissioner of Public Safety shall properly supervise and cause inspections to be made of the performance of persons licensed under this section and shall suspend or revoke and require the surrender of the license issued to the person who is not properly conducting inspections.

D.  No license shall be revoked or suspended except upon notice to the licensee and to the employer of the licensee and after an opportunity to be heard by the Commissioner.  A license may be temporarily suspended without notice pending any investigation or hearing.  Whenever any license has been revoked, no license shall be reissued to an applicant until after the expiration of a period of one (1) year from the date of such revocation.

§47-856.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-856.1.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-856.1A.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-856.2.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-856.3.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-856.4.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-856.5.  Repealed by Laws 1996, c. 287, § 3.

§47-857.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-858.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-858.1.  Repealed by Laws 1998, c. 158, § 5, eff. Nov. 1, 1998.

§47-859.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47-860.  Repealed by Laws 2001, c. 153, § 9, emerg. eff. June 4, 2001.

NOTE:  Effective date for Laws 2001, c. 153, § 9 added by Laws 2001, c. 361, § 14, emerg. eff. June 4, 2001.

§47901.  Abandonment unlawful  Determination.

It shall be unlawful to abandon a motor vehicle on a highway or other public property.  Any member of the Oklahoma Highway Patrol or any qualified sheriff, deputy sheriff or any member of any city police department shall deem a vehicle abandoned and shall have the authority to remove or direct the removal of a vehicle when found upon any portion of the highway, shoulder, or rightofway, if after a period of fortyeight (48) hours there is no evidence of an apparent owner who intends to remove the vehicle.

Laws 1967, c. 363, § 1, emerg. eff. May 22, 1967.

§47902.  Authorization to remove abandoned vehicle.

If such officer has reasonable cause to believe a vehicle has been abandoned in a location which would be hazardous to the free flow of traffic or be highly susceptible to damage from vandalism or other harm, he shall have the authority to remove or direct the removal of the vehicle immediately.  At the time of ordering the removal of an abandoned vehicle, the authorizing officer shall also determine the sale value of the vehicle and certify that amount on the removal order.

Amended by Laws 1987, c. 233, § 2, eff. Nov. 1, 1987.

§47903.  Notice of removal  Civil liability.

Any such officer who has removed or directed the removal of any vehicle, or an authorized person in such officer's employing agency, shall within seventytwo (72) hours of such removal notify the Department of Public Safety of such removal.  The notice of removal shall contain the name and address of the owner, if known, the make, model, vehicle identification number, registration number, date stored, place stored and the officer's estimated value.  Upon receipt of such notice of removal, the Department of Public Safety must promptly request the Oklahoma Tax Commission or other appropriate motor license agent to furnish the name and address of the owner of and any lienholder on the vehicle and must within five (5) days from receipt of the requested information send a notice to the owner and any lienholder by regular mail, postage prepaid, at the addresses furnished by the Tax Commission or motor license agent, of the vehicle's location.  This section shall not be construed to create any civil liability upon the state, any agency of the state or employee thereof for failure to provide such notice to the owner or lienholder.

Amended by Laws 1985, c. 140, § 1, emerg. eff. June 7, 1985; Laws 1987, c. 233, § 3, eff. Nov. 1, 1987; Laws 1988, c. 290, § 17, operative July 1, 1988. Amended by Laws 1985, c. 140, § 1, emerg. eff. June 7, 1985; Laws 1987, c. 233, § 3, eff. Nov. 1, 1987; Laws 1988, c. 290, § 17, operative July 1, 1988.

§47903A.  Contest of removal or storage  Hearing  Exemptions.

A.  After the removal or storage of any abandoned or wrecked vehicle at the request of a public agency, the registered or legal owner of the vehicle, or their agent, may contest the validity of the removal or storage, by filing a written request for a hearing with the public agency.  The written request may be filed before or after the vehicle is retrieved from the storage operator.  Provided, however, the public agency shall not be required to conduct a hearing if the request is received more than ten (10) days following actual or constructive notice to the owner or driver of the vehicle that said vehicle has been so removed or stored.  Any such hearing shall be scheduled within seventytwo (72) hours of the request, excluding weekends and holidays.  The public agency may authorize its own officer or employee to conduct the hearing, so long as the hearing officer is not the same person who directed the removal or storage of the vehicle.  The public agency may, with the consent of the person requesting the hearing, schedule the hearing by telephone and conduct the hearing on the merits by telephone conference call.

The hearing officer shall apply the law to the evidence and make a determination whether the vehicle removal and storage was justified.  If deemed unjustified, the public agency shall bear the cost of hookup and tow mileage, and the operator shall waive all storage costs in such cases as a condition of eligibility to respond to a service call request from a public agency.  The vehicle owner or agent shall not be charged any type of fee or costs relating to impoundment or storage in such case.  If the tow and storage is deemed justified, the owner or agent shall bear the cost of reasonable tow and storage.  In either case, prior to the release of the vehicle to the owner or agent, proof of security or an affidavit that the vehicle will not be used on public highways or public streets, as required pursuant to Section 7-600 et seq. of this title, shall be furnished to the public agency.

B.  Failure of either the registered or legal owner, or their agent, to timely request or to timely appear upon a scheduled hearing shall satisfy the hearing requirement of this section.

C.  The hearing conducted by the public agency pursuant to this section shall not be governed by the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes.  The owner of a stored vehicle may, either in lieu of such hearing or after such hearing, file a petition in the district court of the county wherein the vehicle is stored.  The district court is vested with original jurisdiction to conduct a de novo hearing and determine the validity of removal and storage.

D.  The provisions of this section shall not apply to the removal of vehicles abated pursuant to Section 954A of this title.

Added by Laws 1986, c. 144, § 8, emerg. eff. April 21, 1986.  Amended by Laws 1987, c. 233, § 5, eff. Nov. 1, 1987.  Renumbered from § 963 by Laws 1987, c. 233, § 6, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 153, § 2, eff. Sept. 1, 1993.

§47-904.  Payment of cost of removal and storage.

The owner of a motor vehicle or lienholder of the vehicle abandoned in violation of Section 901 et seq. of this title, or the owner of any vehicle or lienholder of the vehicle or insurer accepting liability for paying a claim on a vehicle or purchasing the vehicle as a total loss vehicle from the registered owner which shall have been lawfully removed from any highway or other public property may regain possession of the vehicle in accordance with regulations of the Department of Public Safety upon payment of the reasonable cost of removal and storage of such vehicle.  An operator shall release the vehicle from storage upon authorization from the owner, agent or lienholder of the vehicle or in the case of a total loss, the insurer accepting liability for paying the claim on the vehicle or purchasing the vehicle where the vehicle is to be moved to an insurance pool yard for sale.

The cost of removal and storage shall be paid to the wrecker or towing service.

Added by Laws 1967, c. 363, § 4, emerg. eff. May 22, 1967.  Amended by Laws 1985, c. 140, § 2, emerg. eff. June 7, 1985; Laws 1987, c. 233, § 4, eff. Nov. 1, 1987; Laws 1988, c. 290, § 18, operative July 1, 1988; Laws 1993, c. 153, § 3, eff. Sept. 1, 1993; Laws 1996, c. 175, § 1, eff. July 1, 1997; Laws 2000, c. 303, § 1, eff. July 1, 2000; Laws 2002, c. 133, § 2, eff. Nov. 1, 2002.

NOTE:  Laws 1987, c. 205, § 70 repealed by Laws 1988, c. 290, § 25, operative July 1, 1988.

§47-904.1.  Lienholder defined.

A lienholder as used in Sections 903, 904 and 954A of this title shall mean those lienholders as shown on the vehicle title.

Added by Laws 1985, c. 140, § 4, emerg. eff. June 7, 1985.  Amended by Laws 2002, c. 387, § 1.

§47907.  Special liens.

Every person lawfully in possession of an abandoned vehicle shall have a special lien thereon for the compensation due him from the owner of such abandoned vehicle for all expenses incurred.

Laws 1968, c. 167, § 1, emerg. eff. April 11, 1968.

§47908.  Foreclosure of lien  Notice.

Said lien may be foreclosed by a sale of such abandoned vehicle upon giving notice and in the manner following: The notice shall contain:

(a) The name of the party bringing action and the name of the owner or any person claiming any interest therein.

(b) A full description of the vehicle, giving all available information as to the make, year, serial number, license tag with year and the state from which the tag was issued.

(c) A full statement of all the facts.

(d) The amount of the claim, giving a full description of the work, labor, storage or any other costs involved.

(e) The date, time and place of the sale.

(f) The notice shall be posted in three public places in the county in which the vehicle is to be sold at least ten (10) days before the time specified therein for such sale, and a copy of said notice shall be mailed to the owner and any other person claiming any interest in the abandoned motor vehicle, at their lastknown mailing address, by registered mail on the same date of posting said notice.

Laws 1968, c. 167, § 2, emerg. eff. April 11, 1968.

§47909.  Time to commence proceedings.

Proceedings for such sale under this act shall not be commenced until ten (10) days after said lien has accrued.

Laws 1968, c. 167, § 3, emerg. eff. April 11, 1968.

§47910.  Return of sale.

A return of such sale shall be made at the time of sale and proof of posting and mailing of the notice of sale of abandoned vehicle.

Laws 1968, c. 167, § 4, emerg. eff. April 11, 1968.

§47911.  Disposition of proceeds of sale.

The proceeds from the sale of an abandoned vehicle made pursuant to Section 908 of this title shall be applied in the following order:

1.  to the reasonable cost incurred in the sale of the abandoned vehicle;

2.  to the satisfaction of the special lien provided for in Section 907 of this title;

3.  to the satisfaction of any indebtedness secured by a subordinate security interest or lien in the vehicle;

4.  to the owner if such owner is known, and if such owner or the address of such owner is not known, to the Oklahoma Tax Commission to be remitted to the State Treasurer and by him deposited in the General Revenue Fund.

Amended by Laws 1988, c. 67, § 1, emerg. eff. March 25, 1988.

§47-951.  Definitions.

As used in Sections 951 through 964 of this title:

1.  "Wrecker or wrecker vehicle" means any motor vehicle that is equipped with any device designed to tow another vehicle or combination of vehicles.  The use of the term "wrecker" or "wrecker vehicle" shall be construed to include a combination wrecker or combination wrecker vehicle, as defined in paragraph 2 of this subsection, unless a specific differentiation is otherwise described;

2.  "Combination wrecker" or "combination wrecker vehicle" means any wrecker vehicle which is designed and equipped with two separate and distinct devices to tow simultaneously two or more other vehicles or combinations of vehicles, whether or not both devices are in use simultaneously.  One of the devices shall allow another vehicle to be loaded onto and transported upon the wrecker vehicle, and one of the devices shall allow another vehicle to be attached to and pulled by the wrecker vehicle;

3.  "Tow" or "towing" means the use of a wrecker vehicle to lift, pull, move, haul or otherwise transport any other vehicle by  means of:

a. attaching the vehicle to and pulling the vehicle with the wrecker vehicle, or

b. loading the vehicle onto and transporting the vehicle upon the wrecker vehicle;

4.  "Rollback equipment" means a towing device or equipment upon which the towed vehicle is loaded and transported, removing the towed vehicle completely from the surface of the roadway.  The term "rollback equipment" shall include car haulers;

5.  "Dolly" means a towing device or equipment which lifts and suspends one axle of the towed vehicle above the surface of the roadway;

6.  "Wrecker or towing service" means engaging in the business of or performing the act of towing or offering to tow any vehicle, except:

a. where the operator owns the towed vehicle and displays on both sides of the wrecker vehicle in plainly visible letters not less than two (2) inches in height the words "NOT FOR HIRE",

b. where the service is performed by a transporter as defined in Section 1-181 of this title,

c. where service is performed in conjunction with the transportation of household goods and property,

d. where the wrecker vehicle is owned or operated by the United States government, the State of Oklahoma, or any department or political subdivision thereof, or

e. where the service is performed by an out-of-state wrecker service at the request of the vehicle owner or operator, the vehicle is not involved in a collision, and is being towed:

(1) in either direction across the border between Oklahoma and a neighboring state, or

(2) through Oklahoma in transit to another state;

provided, the out-of-state wrecker service shall comply with all other requirements regarding interstate commerce as set forth in law;

7.  "Commissioner" means the Commissioner of Public Safety;

8.  "Department" means the Department of Public Safety;

9.  "Operator" means any person owning or operating a wrecker vehicle or wrecker or towing service;

10.  "Officer" means any duly authorized law enforcement officer;

11.  "Roadway" means any public street, road, highway or turnpike or the median, easement or shoulder of a roadway;

12.  "Service call" means the act of responding to a request for service with a wrecker vehicle in which a service is performed; and

13.  "Vehicle" shall:

a. have the same meaning as defined in Section 1-186 of this title, and

b. for the purposes of this chapter when referring to a vehicle or combination of vehicles being towed or stored, include a vessel.  The term "vessel" shall have the same meaning as defined in Section 4002 of Title 63 of the Oklahoma Statutes.

Added by Laws 1970, c. 323, § 1.  Amended by Laws 1982, c. 170, § 1, operative Oct. 1, 1982; Laws 1983, c. 109, § 1, eff. Nov. 1, 1983; Laws 1986, c. 144, § 1, emerg. eff. April 21, 1986; Laws 1988, c. 290, § 19, operative July 1, 1988; Laws 1995, c. 50, § 1, emerg. eff. April 10, 1995; Laws 1999, c. 125, § 2, emerg. eff. April 26, 1999; Laws 2002, c. 66, § 1; Laws 2003, c. 279, § 8, emerg. eff. May 26, 2003; Laws 2004, c. 418, § 25, eff. July 1, 2004.

§47-952.  Rulemaking authority - Requests for service by political subdivisions - Official rotation logs.

A.  The Department of Public Safety shall have the power and authority necessary to license, supervise, govern and control wrecker vehicles and wrecker or towing services.

B.  The Department of Public Safety shall adopt and prescribe such rules as are necessary to carry out the intent of Section 951 et seq. of this title.

The rules shall state the requirements for facilities, for storage of vehicles, necessary towing equipment, the records to be kept by operators, liability insurance and insurance covering the vehicle and its contents while in storage in such sum and with such provisions as the Department deems necessary to adequately protect the interests of the public, and such other matters as the Department may prescribe for the protection of the public.

C.  Unless otherwise regulated by the governing body of the political subdivision, the wrecker vehicle used to perform wrecker or towing services requested by a political subdivision of this state for removal of a vehicle from public property for reasons listed in Section 955 of this title shall be from the licensed wrecker or towing service whose location is nearest to the vehicle to be towed.  Requests for service may be alternated or rotated among all such licensed wrecker or towing services which are located within a reasonable radius of each other.  In cities of less than fifty thousand (50,000) population, all such licensed wrecker or towing services located near or in the city limits of such cities shall be considered as being equal distance and shall be called on an equal basis as nearly as possible.  The police chief of any municipality and the county sheriff of each county shall keep rotation logs on all requested tows, except where there are insufficient licensed wrecker or towing services available to rotate such services or services are contracted after a competitive bid process.  Rotation logs shall be made available for public inspection upon request.  Any calls made from cell phones or two-way radios by any law enforcement officer or employee of any municipality or county to any wrecker service shall be listed on the rotation or call logs and made available for public inspection.  A wrecker service shall not be removed from rotation without notification to the wrecker operator stating the reason for removal from the rotation log.  All notification for removal from a rotation log shall be mailed to the wrecker service owner at least ten (10) days before removal from the rotation log and shall state the procedure and requirements for reinstatement.

D.  Except as otherwise provided in this subsection, the Department and any municipality, county or other political subdivision of this state shall not place any wrecker or towing service upon an official rotation log for the performance of services carried out pursuant to the request of or at the direction of any officer of the Department or municipality, county or political subdivision unless the service meets the following requirements:

1.  Principal business facilities are located within Oklahoma;

2.  Tow trucks are registered and licensed in Oklahoma; and

3.  Owner is a resident of the State of Oklahoma or the service is an Oklahoma corporation.

In the event a licensed wrecker or towing service is not located within a county, a wrecker or towing service that is located outside of the county or this state and does not meet the above qualifications may be placed on the rotation log for the county or any municipality or political subdivision located within the county.

When performing services at the request of any officer, no operator or wrecker or towing service upon the rotation logs shall charge fees in excess of the maximum rates for services performed within this state, including incorporated and unincorporated areas, as prescribed in Section 953.1 of this title.

E.  The Department of Public Safety shall place a licensed Class AA wrecker service on the Highway Patrol Rotation Log in a highway patrol troop district in which the place of business and the primary storage facility of the wrecker service are located upon written request filed by the wrecker service with the Department.  Upon further request of the wrecker service, the Commissioner of Public Safety or the Department of Public Safety employee with statewide responsibility for administration of wrecker services may place a wrecker service on the Highway Patrol Rotation Log in a district adjacent to the district in which the place of business and the primary storage facility of the wrecker service are located if the wrecker service is in proximity to and within a reasonable radius of the boundary of the district.  When a wrecker service is placed on the rotation log in a district, the Department shall notify the wrecker service and the troop commander of the district.

F.  The Commissioner of Public Safety or the Department of Public Safety employee with statewide responsibility for administration of wrecker services shall be responsible for establishing geographical areas of rotation within the troop districts and for notifying each wrecker service of the geographical areas of rotation to which the service is assigned.

G.  The Department of Public Safety shall make all rotation logs available for public inspection at the state office and shall make rotation logs for a highway patrol troop district available for public inspection at the district office.

Added by Laws 1970, c. 323, § 2.  Amended by Laws 1982, c. 170, § 2, operative Oct. 1, 1982; Laws 1983, c. 109, § 2, eff. Nov. 1, 1983; Laws 1986, c. 144, § 2, emerg. eff. April 21, 1986; Laws 1995, c. 50, § 2, emerg. eff. April 10, 1995; Laws 2001, c. 255, § 2, eff. July 1, 2001; Laws 2002, c. 387, § 2; Laws 2003, c. 316, § 1, emerg. eff. May 28, 2003; Laws 2005, c. 193, § 1, eff. Nov. 1, 2005.

§47-953.  Licenses - Fees - Renewal - Disciplinary actions - Civil enforcement actions.

A.  No operator shall be permitted nor shall any employee of any operator be permitted, allowed or caused to solicit business or make service calls without the operator first having obtained from the Department of Public Safety a license to operate a wrecker or towing service.  The number of the license shall be displayed, in conformance with rules of the Department, on both sides of every wrecker vehicle operated by the wrecker or towing service.

B.  The license fee required by this section shall be in lieu of the motor carrier filing fee as required in Section 165 of this title.  No applicant for a wrecker license shall be required to prove public convenience and necessity, file notices, nor shall a public hearing be held.  The fee for such license shall be One Hundred Dollars ($100.00), of which Ten Dollars ($10.00) shall be allocated to the Department for the administration of Section 951 et seq. of this title.

C.  All licenses shall expire on the last day of the calendar year and may be renewed annually at a cost of Fifty Dollars ($50.00) upon application to the Department as prescribed by rule.  No license fee shall be refunded in the event that the license is suspended or revoked.

D.  The Department shall issue a letter of reprimand, cancel, suspend, revoke, or refuse to issue or renew the license of an operator when it finds the licensee or applicant has not complied with or has violated any of the provisions of Section 951 et seq. of this title, or any rules adopted by the Department.  A suspension or revocation shall be for a period of time deemed appropriate by the Department for the violation.  Any canceled, suspended, or revoked license shall be returned to the Department by the operator, and the operator shall not be eligible to apply for another license until the period of suspension or revocation has elapsed.

E.  The provisions of the Oklahoma Administrative Procedures Act are expressly made applicable to Section 951 et seq. of this title.

F.  In any civil action to enforce the equal application of the alternation or rotation of wrecker or towing services regulated by a political subdivision of the state, the prevailing party shall be allowed attorney fees determined by the court, to be taxed and collected as costs.

G.  Fees collected pursuant to the provisions of this section shall be remitted to the State Treasurer to be credited to the General Revenue Fund in the State Treasury except as provided by subsection H of this section.

H.  Fees allocated to the Department by this section shall be deposited in the Department of Public Safety Revolving Fund.

Added by Laws 1970, c. 323, § 3.  Amended by Laws 1977, c. 73, § 1, emerg. eff. May 25, 1977; Laws 1980, c. 11, § 1, eff. Oct. 1, 1980; Laws 1982, c. 170, § 3, operative Oct. 1, 1982; Laws 1983, c. 286, § 32, operative July 1, 1983; Laws 1984, c. 264, § 9, operative July 1, 1984; Laws 1986, c. 144, § 3, emerg. eff. April 21, 1986; Laws 1987, c. 5, § 167, emerg. eff. March 11, 1987; Laws 1995, c. 50, § 3, emerg. eff. April 10, 1995; Laws 2004, c. 418, § 26, eff. July 1, 2004.

§47-953.1.  Maximum fees and charges.

A.  The rates and provisions of this section shall apply only to determine the maximum fees and charges for wrecker or towing services performed in this state, including incorporated and unincorporated areas, by a wrecker or towing service licensed by the Department of Public Safety when that service appears on the rotation log of the Department or on the rotation log of any municipality, county or other political subdivision of this state, and the services performed are at the request or at the direction of any officer of the Department or of a municipality, county, or political subdivision.  No wrecker or towing service in the performance of these services shall charge any fee which exceeds the maximum rates established in this section, adjusted as provided in subsection H of this section.  Such rates shall be in addition to any other rates, fees or charges authorized or required by law.  Any wrecker or towing service is authorized to collect from the owner, lienholder, agent or insurer accepting liability for paying the claim for a vehicle or purchasing the vehicle as a total loss vehicle from the registered owner of any towed or stored vehicle, the fee required by Section 904 of this title.

B.  When wrecker or towing services are performed as provided in subsection A of this section:

1.  Each performance of a wrecker or towing service shall be recorded by the operator on a bill or invoice as prescribed by rules of the Department;

2.  Nothing herein shall limit the right of an operator who has provided or caused to be provided wrecker or towing services to require prepayment, in part or in full, or guarantee of payment of any charges incurred for providing such services;

3.  This section shall not be construed to require an operator to charge a fee for the performance of any wrecker or towing services; and

4.  The operator is authorized to collect all lawful fees from the owner, lienholder or agent or insurer accepting liability for paying the claim for a vehicle or purchasing the vehicle as a total loss vehicle from the registered owner of the towed vehicle for the performance of any and all such services.  An operator shall release the vehicle from storage upon authorization from the owner, agent or lienholder of the vehicle or, in the case of a total loss, the insurer accepting liability for paying the claim for the vehicle or purchasing the vehicle where the vehicle is to be moved to an insurance pool yard for sale.

C.  Distance rates.

1.  Rates in this subsection shall apply to the distance the towed vehicle is transported and shall include services of the operator of the wrecker vehicle.  Hourly rates, as provided in subsection D of this section, may be applied in lieu of distance rates.  Hourly rates may be applied from the time the wrecker vehicle is assigned to the service call until the time it is released from service either upon return to the premises of the wrecker or towing service or upon being assigned to perform another wrecker or towing service, whichever occurs first.  When the hourly rate is applied in lieu of distance towing rates, the operator may not apply the two-hour minimum prescribed in subsection D of this section nor may hookup or mileage charges, as prescribed in this section, be applied.

Such distance rates shall be computed via the shortest highway mileage as determined from the latest official Oklahoma Department of Transportation state highway map, except as follows:

a. for distances or portions of distances not specifically provided for in the governing highway map, the actual mileage via the shortest practical route will apply,

b. in computing distances, fractions of a mile will be retained until the final and full mileage is determined, at which time any remaining fraction shall be increased to the next whole mile,

c. when, due to circumstances beyond the control of the wrecker or towing service, roadway conditions make it impractical to travel via the shortest route, distance rates shall be computed based on the shortest practical route over which the wrecker vehicle and the vehicle it is towing can be moved, which route shall be noted on the bill or invoice, or

d. when the wrecker or towing service is performed upon any turnpike or toll road, the turnpike or toll road mileage shall be used to determine the distance rates charged and the turnpike or toll road fees may be added to the bill or invoice.

2.  Maximum distance rates shall be as follows:

Weight of Towed Vehicle   Distance     Rate

(In pounds, including Towed Per

equipment and lading) Mile

Single vehicle:  8,000 or less 25 miles or less $3.00

Single vehicle:  8,000 or less Over 25 miles $2.50

Single vehicle:  8,001 to 12,000 25 miles or less $3.40

Single vehicle:  8,001 to 12,000 Over 25 miles $3.00

Single vehicle:  12,001 to 40,000 Any $5.75

Single vehicle:  40,000 or over Any $6.75

Combination of vehicles Any $6.75

D.  Hourly Rates.

1.  Rates in this subsection shall apply for the use of a wrecker vehicle and shall include services of the operator of such wrecker, except as provided in paragraph 4 of this subsection.  Rates shall apply for all wrecker or towing services performed that are not otherwise provided for in this section, including, but not limited to, waiting and standby time, but shall not include the first fifteen (15) minutes of service following the hookup of a vehicle when a hookup fee is assessed, as provided in subsection E of this section.

Hourly rates shall apply from the time the vehicle or labor is assigned to the service call until the time it is released from service either upon return to the premises of the wrecker or towing service or upon being assigned to perform another wrecker or towing service, whichever occurs first.  Whenever a wrecker vehicle is used to tow a vehicle subject to distance rates, as provided in subsection C of this section, hourly rates shall apply only for the time such wrecker is used in the performance of services other than transportation, except when such hourly rates are used in lieu of such distance rates.

As used in this subsection, rates stated per hour apply for whole hours and, for fractions of an hour, rates stated per fifteen (15) minutes apply for each fifteen (15) minutes or fraction thereof over seven and one-half (7 1/2) minutes.  However, if the service subject to an hourly rate is performed in less than two (2) hours, the charge applicable for two (2) hours may be assessed, except as provided for in subsection C of this section.

2.  Maximum hourly rates for wrecker or towing services performed for passenger vehicles, when rates for such services are not otherwise provided for by law, shall be as follows:

Weight of Towed Passenger Vehicle Rate Per Rate Per

(In pounds)   Hour 15 Minutes

Single vehicle: 8,000 or less $60.00 $15.00

Single vehicle: 8,001 to 24,000 $80.00 $20.00

Single vehicle: 24,001 to 44,000 $120.00 $30.00

Single vehicle: 44,001 or over $180.00 $45.00

Combination of vehicles $180.00 $45.00

3.  Maximum hourly rates for all other wrecker or towing services, when rates for such other services are not otherwise provided for by law, shall be determined based upon the gross vehicle weight rating of each wrecker vehicle used as follows:

GVWR of Wrecker Vehicle Rate Per Rate Per

(In pounds)   Hour 15 Minutes

8,000 or less $60.00 $15.00

8,001 to 24,000 $80.00 $20.00

24,001 to 44,000 $120.00 $30.00

44,001 or over $180.00 $45.00

Combination wrecker vehicle

with GVWR of 24,000 or over $180.00 $45.00

4. a. Maximum hourly rates for extra labor shall be Thirty Dollars ($30.00) per person per hour.

b. Maximum hourly rates for skilled or specialized labor and/or equipment shall be the actual customary and ordinary rates charged for such labor and/or equipment.  When skilled or specialized labor or equipment is required, the wrecker operator's cost for such skilled or specialized labor or equipment plus a twenty-five percent (25%) gross profit markup to cover overhead costs for such labor will be added to the invoice or freight bill to be collected in addition to all other applicable charges.

E.  Hookup Rates.

1.  Rates in this subsection shall apply to the hookup of a vehicle to a wrecker vehicle when such hookup is performed in connection with a wrecker or towing service described in this section.  Such hookup rate shall include the first fifteen (15) minutes of such service, for which there shall be no additional fee charged, but shall not include the use of a dolly or rollback equipment or a combination wrecker vehicle to accomplish such hookup, for which an additional fee may be charged as provided in subsection F of this section.  Hookup shall include, but not be limited to, the attachment of a vehicle to or the loading of a vehicle onto a wrecker vehicle.

2.  Maximum hookup rates shall be as follows:

Weight of Vehicle Being Hooked Up

(In pounds, including equipment Rate

and lading)

Single vehicle: 8,000 or less $65.00

Single vehicle: 8,001 to 12,000 $75.00

Single vehicle: 12,001 to 24,000 $85.00

Single vehicle: 24,001 or over $95.00

Combination of vehicles $95.00

F.  Additional Service Rates.

1.  Rates in this subsection shall apply to the performance of the following services:

a. the disconnection and reconnection of a towed vehicle's drive line when necessary to prevent mechanical damage to such vehicle,

b. the removal and replacement of a towed vehicle's axle when necessary to prevent mechanical damage to such vehicle, or

c. the use of a dolly or rollback equipment when essential to prevent mechanical damage to a towed vehicle or when neither end of such vehicle is capable of being towed safely while in contact with the roadway.

2.  Maximum additional service rates shall be as follows:

Weight of Towed Service Performed

Vehicle (In pounds, Disconnect   Reconnect Use of Dolly

including equipment Drive Line;   Drive Line; or Rollback

and lading) Remove Axle Replace Axle   Equipment

Rate Per Service Performed

8,000 or less   $10.00 $15.00   $25.00

8,001 to 12,000   $15.00 $20.00   $30.00

Rate Per 15 Minutes of Service Performed

12,001 or over   $20.00 $20.00 Not applicable

G.  An operator shall be required to provide reasonable documentation to substantiate all lawful fees charged the owner, lienholder, agent or insurer paying the claim for the towed vehicle.  Fees for which the operator is being reimbursed or having paid to a third party, shall include copies of the invoice or other appropriate documents to substantiate such payment to said third party.

H.  Wrecker fees, including maximum distance, hourly, and hookup rates shall be adjusted weekly by the Department of Public Safety by adding a fuel surcharge as provided in this section.  The Department shall base the surcharge on the Department of Energy "weekly retail on-highway diesel prices" for the "Midwest region" using One Dollar and ninety cents ($1.90) per gallon as the base price with no fees added.  The wrecker fees shall be adjusted to allow a one-percent increase in fees for every ten-cent increase in fuel cost starting at Two Dollars ($2.00) per gallon.

Added by Laws 1995, c. 50, § 4, emerg. eff. April 10, 1995.  Amended by Laws 1998, c. 413, § 1, eff. Nov. 1, 1998; Laws 2000, c. 303, § 2, eff. July 1, 2000; Laws 2002, c. 133, § 3, eff. Nov. 1, 2002; Laws 2004, c. 360, § 2, emerg. eff. May 27, 2004.

§47-953.2.  Fees and charges for storage and after-hours release of towed vehicles.

A.  The rates and provisions of this section shall apply to determine the maximum fees and charges for the storage and after-hours release of towed vehicles, including incorporated and unincorporated areas, by a wrecker or towing service licensed by the Department of Public Safety.  No wrecker or towing service shall charge any fee which exceeds the maximum rates established in this section.  Such rates shall be in addition to any other rates, fees or charges authorized or required by law.

B.  1.  Storage or after-hours release of a towed vehicle, or both, provided by a wrecker or towing service shall be recorded by the operator on a bill or invoice as prescribed by rules of the Department.

2.  Nothing herein shall limit the right of an operator who has provided or caused to be provided storage or after-hours release of a towed vehicle, or both, to require prepayment, in part or in full, or guarantee of payment of any charges incurred for providing such services.

3.  This section shall not be construed to require an operator to charge a fee for the storage or after-hours release, or both, of any towed vehicle.

4.  The operator is authorized to collect all lawful fees from the owner, lienholder or agent of the towed vehicle or insurer accepting liability for paying the claim for a vehicle or purchasing the vehicle as a total loss vehicle from the registered owner for the performance of any and all such services.  An operator shall release the vehicle from storage upon authorization from the owner, agent or lienholder of the vehicle or in the case of a total loss, the insurer accepting liability for paying the claim for the vehicle or purchasing the vehicle where the vehicle is to be moved to an insurance pool yard for sale.

C.  Outdoor Storage Rates.

1.  Rates in this subsection shall apply to the outdoor storage of a towed vehicle.  Rates may be applied from the time the towed vehicle is brought onto the outdoor storage facility premises.  Rates shall apply to each calendar day of outdoor storage; provided, the maximum twenty-four-hour fee, as provided for in this section, may be charged for any towed vehicle which is stored for a portion of a twenty-four-hour period.

2.  Maximum outdoor storage rates shall be as follows:

Rate per Each

24-hour Period or

Type of Towed Vehicle Portion Thereof

Single vehicle:  motorcycle, automobile, or light truck up to 20 feet in length $15.00

Single vehicle or combination of vehicles over 20 feet in length but less than 30 feet in length $20.00

Single vehicle or combination of vehicles over 30 feet in length and up to 8 feet in width $25.00

Single vehicle or combination of vehicles over 30 feet in length and over 8 feet in width $35.00

D.  Indoor Storage Rates:

1.  Rates in this subsection shall apply to the indoor storage of a towed vehicle.  Rates may be applied from the time the towed vehicle is brought into the indoor storage facility premises.  Rates shall apply to each calendar day of indoor storage; provided, the maximum twenty-four-hour fee, as provided for in this section, may be charged for any towed vehicle which is stored for a portion of a twenty-four-hour period.

2.  Maximum indoor storage rates shall be as follows:

Rate per Each

24-hour Period or

Type of Towed Vehicle Portion Thereof

Single vehicle:  motorcycle, automobile, or light truck up to 20 feet in length $25.00

Single vehicle or combination of vehicles over 20 feet in length but less than 30 feet in length $30.00

Single vehicle or combination of vehicles over 30 feet in length and up to 8 feet in width $35.00

Single vehicle or combination of vehicles over 30 feet in length and over 8 feet in width $45.00

3.  For purposes of this subsection, "indoor storage" means the vehicle is kept in an enclosed facility.

E.  After-Hours Release Rate.

1.  The rate in this subsection shall apply to the release of a towed vehicle to the owner, lienholder, or agent when such release occurs at a time other than normal business hours.

2.  As used in this subsection:

a. "after-hours release rate" shall mean the rate charged for the release of a towed vehicle between the hours of midnight and 8:00 a.m., or between the hours of 4:00 p.m. and midnight Monday through Friday, or any time on Saturday, Sunday or a national holiday, and

b. "national holiday" shall mean New Year's Day, Martin Luther King Day, George Washington's Birthday, on the third Monday in February, Memorial Day, Independence Day, Labor Day, Veterans Day, Thanksgiving Day and Christmas Day, and shall further include the Friday before such national holiday which falls on a Saturday and the Monday following such national holiday which falls on a Sunday.

3.  The maximum after-hours release rate shall be Fifteen Dollars ($15.00) per quarter hour for the release of any single vehicle or combination of vehicles.

F.  An operator shall be required to provide reasonable documentation to substantiate all lawful fees charged the owner, lienholder, agent or insurer accepting liability for paying the claim for the towed vehicle or purchasing the towed vehicle.  Fees for which the operator is being reimbursed, or having paid to a third party, shall include copies of the invoice or other appropriate documents to substantiate the payment to the third party.  When skilled or specialized labor or equipment is required, the wrecker operator's cost for such skilled or specialized labor or equipment plus a twenty-five percent (25%) gross profit markup to cover overhead costs for such labor will be added to the invoice or freight bill to be collected in addition to all other applicable charges.

Added by Laws 1998, c. 413, § 2, eff. Nov. 1, 1998.  Amended by Laws 2000, c. 303, § 3, eff. July 1, 2000; Laws 2002, c. 133, § 4, eff. Nov. 1, 2002; Laws 2002, c. 387, § 3; Laws 2004, c. 360, § 3, emerg. eff. May 27, 2004.

§47954.  Enforcement.

The Department of Public Safety shall be charged with the duty of enforcing the provisions of Section 951 et seq. of this title. Its duly appointed officers and duly appointed peace officers of the political subdivisions of this state shall have authority to make arrests for violations of the provisions of Section 951 et seq. of this title.  Such officers, upon reasonable belief that any wrecker is being operated in violation of any provision of Section 951 et seq. of this title shall be authorized to require the operator thereof to stop and exhibit such documentation as may be required to establish his authority.

Amended by Laws 1986, c. 144, § 4, emerg. eff. April 21, 1986.

§47-954A.  Abandoned motor vehicle - Removal.

A.  In addition to any procedure provided by local ordinance, whenever the owner or legal possessor of real property or an authorized agent has reasonable cause to believe that a vehicle has been abandoned thereon, said vehicle having been on said property for a minimum of forty-eight (48) hours, or whenever a vehicle is left upon said real property without express or implied permission, such vehicle may be removed as provided in this section.

B.  The owner, legal possessor or authorized agent may request any licensed wrecker or towing service within the county wherein the real property is located to remove the abandoned vehicle from the premises by signing a Tow Request and Authorization Form prescribed by the Department of Public Safety and furnished to licensed wrecker operators as hereinafter provided.

C.  A licensed wrecker or towing service removing an abandoned vehicle pursuant to this section shall be subject to the maximum rates authorized by Section 953.1 of this title.

D.  The Department shall design and promulgate a suitable Tow Request and Authorization Form to be completed in quadruplicate, containing space for the following information:

1.  A description of the vehicle, including the type of vehicle, year of manufacture, name of the manufacturer, vehicle color or colors, identification number and license tag number;

2.  The name, address and business telephone number of the wrecker or towing service;

3.  The name, address and telephone number of the real property owner, legal possessor or authorized agent;

4.  Inventory of personal property within the vehicle to be towed;

5.  Time and date the form is completed; and

6.  Signatures of the driver of the wrecker vehicle and of the owner, legal possessor or authorized agent of the real property.

The Department may require additional information on the Tow Request and Authorization Form.

E.  The real property owner, legal possessor or authorized agent and the wrecker vehicle driver shall jointly, and each in the presence of the other, inventory personal property found within or upon the vehicle and each shall accordingly sign a statement on the form reflecting this requirement has been fulfilled.  In the event an inventory cannot be completed, the reasons therefor shall be clearly stated on the form.

F.  A copy of the completed Tow Request and Authorization Form shall be retained by the signatories and the wrecker or towing service shall maintain the wrecker vehicle driver's copy for not less than one (1) year, or longer if required by the Department.  The wrecker or towing service shall forthwith send the completed original Tow Request and Authorization Form to the Department and the remaining copy of the completed form to the local police department of the municipality in which the real property is located, or the sheriff's office of the county from which the vehicle was towed, if the real property is located outside of an incorporated municipality.

G.  Within seventy-two (72) hours of the time indicated on the form, the wrecker or towing service shall request the Oklahoma Tax Commission or other appropriate motor license agent to furnish the name and address of the current owner of and any lienholder upon the vehicle.  The Tax Commission or appropriate motor license agent shall respond in person or by certified mail to the wrecker or towing service within five (5) business days from the receipt of the request for information.  The Department may render assistance to ascertain ownership, if needed.  The wrecker or towing service shall, within seven (7) days from receipt of the requested information from the Oklahoma Tax Commission or other motor license agent, send a notice of the location of the vehicle by certified mail, postage prepaid, at the addresses furnished, to the owner and any lienholder of the vehicle.  The owner or lienholder may regain possession of the vehicle in accordance with rules of the Department upon payment of the wrecker or towing services, costs of certified mailing and the reasonable cost of towing and storage of the vehicle.  If the wrecker or towing service has not complied with the notification procedures required by this subsection, the owner or lienholder shall not be required to pay for storage of the vehicle.

H.  No wrecker or towing service or operator of a wrecker or towing service shall tow or cause to be towed a vehicle pursuant to this section until the form furnished by the Department has been appropriately completed by the parties as required by rules of the Department.

Added by Laws 1982, c. 170, § 6, operative Oct. 1, 1982.  Amended by Laws 1983, c. 109, § 3, eff. Nov. 1, 1983; Laws 1985, c. 140, § 3, emerg. eff. June 7, 1985; Laws 1995, c. 50, § 5, emerg. eff. April 10, 1995; Laws 1999, c. 215, § 1, eff. July 1, 1999; Laws 2001, c. 175, § 1, eff. July 1, 2001.

§47-955.  Towing of vehicle from roadway - Grounds.

A.  Any officer of the Department of Public Safety or any other political subdivision of this state is hereby authorized to cause to be towed any vehicle found upon the roadway when:

1.  Report has been made that the vehicle has been stolen or taken without the consent of its owner;

2.  The officer has reason to believe the vehicle has been abandoned as defined in Sections 901 and 902 of this title;

3.  The person driving or in control of the vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested or summoned before a proper magistrate without unnecessary delay;

4.  At the scene of an accident, when the owner or driver is not in a position to take charge of the vehicle and direct or request its proper removal; or

5.  The officer has probable cause that the person operating the vehicle has not been granted driving privileges or that the driving privileges of the person are currently suspended, revoked, canceled, denied, or disqualified.

B.  Each officer of the Department shall use the services of the licensed wrecker operator whose location is nearest to the vehicle to be towed in all instances in subsection A of this section.  The requests for services may be alternated or rotated among all licensed wrecker operators who are located within a reasonable radius of each other.  In like manner, the officer shall advise any person requesting information as to the availability of a wrecker or towing service, the name of the nearest licensed wrecker operator, giving equal consideration to all licensed wrecker operators located within a reasonable radius of each other.  In cities of less than fifty thousand (50,000) population, all licensed wrecker operators located near or in the city limits of such cities shall be considered as being equal distance and shall be called on an equal basis as nearly as possible.  In counties bordering other states, if the officer deems safety and time considerations warrant, the officer may call a wrecker or towing service that is not on the rotation log.

C.  Any officer of the Department who has been requested by a person in need of wrecker or towing service to call a specific wrecker or towing service for such person, and who calls a different wrecker or towing service other than the one requested, without the consent of the person, except where hazardous conditions exist, shall be suspended from the Department, without compensation, for a period of thirty (30) days, except in instances where a vehicle is removed from the roadway under the authority of paragraphs 3 and 4 of subsection A of this section.

Added by Laws 1970, c. 323, § 5.  Amended by Laws 1982, c. 170, § 4, operative Oct. 1, 1982; Laws 1995, c. 50, § 6, emerg. eff. April 10, 1995; Laws 2002, c. 387, § 4; Laws 2005, c. 220, § 1, eff. Nov. 1, 2005.

§47-956.  Gifts prohibited - Financial interest of officers.

A.  No operator, employee, or contractor of a wrecker or towing service or of a person or business that derives any business or income from a wrecker or towing service shall offer, and no officer or employee of the Department of Public Safety or any political subdivision of the state shall accept, directly or indirectly, any compensation, gift, loan, favor or service given for the purpose of influencing the officer or employee in the discharge of official duties of the person.

B.  Except as provided in subsection C of this section, no officer of the Department of Public Safety or any law enforcement officer of any political subdivision of the state shall have any interest, financial or otherwise, in a wrecker or towing service, or with a person or in a business that derives business or income from a wrecker or towing service, nor shall a wrecker or towing service or a person or business that derives any business or income from a wrecker or towing service employ such officer.

C.  An officer of the Department of Public Safety or a law enforcement officer of any political subdivision may have an interest, financial or otherwise, in or may be employed by a wrecker or towing service when the sole purpose and only business of the wrecker or towing service is to perform repossessions of vehicles which are subject to lien and are being repossessed by the lien holder of record.

Added by Laws 1970, c. 323, § 6.  Amended by Laws 1982, c. 170, § 5, operative Oct. 1, 1982; Laws 1983, c. 109, § 4, eff. Nov. 1, 1983; Laws 1995, c. 50, § 7, emerg. eff. April 10, 1995; Laws 2002, c. 474, § 3, emerg. eff. June 6, 2002; Laws 2005, c. 179, § 1, eff. July 1, 2005.

§47-957.  Independent employment of wrecker or towing services.

The provisions of Section 951 et seq. of this title shall not preclude any person from employing or contracting with any wrecker or towing service of his own choice, except where hazardous conditions exist.

Added by Laws 1970, c. 323, § 7.  Amended by Laws 1995, c. 50, § 8, emerg. eff. April 10, 1995.

§47958.  Violations and penalties.

Violation of any provision of Section 951 et seq. of this title or any regulation promulgated pursuant hereto shall constitute a misdemeanor, and any person, upon conviction therefor, shall be punished by a fine of not less than One Hundred Dollars ($100.00) or imprisonment for not more than thirty (30) days in the county jail, or both such fine and imprisonment.

Amended by Laws 1986, c. 144, § 5, emerg. eff. April 21, 1986.

§47961.  Referral fees  Misdemeanor.

It shall be unlawful and constitute a misdemeanor offense for any person, firm, corporation or association to charge, directly or indirectly, any wrecker service operator any fee or other compensation for referral of service calls to such operator.

Laws 1977, c. 73, § 2, emerg. eff. May 25, 1977.

§47-962.  Possessory lien - Foreclosure.

A.  Every person legally entitled to compensation for the removal or storage of any vehicle subject to registration, which vehicle's removal has been authorized by any public agency, has a lien on the vehicle, dependent on possession.  The lien is deemed to arise on the date of possession of the vehicle.  Any person perfecting a lien under this section shall foreclose this lien according to the provisions for sale under Sections 908 through 911 of this title.

B.  Every owner of such vehicle towed or stored pursuant to Section 955 of this title shall be responsible for the total amount of the debt for services rendered.

Added by Laws 1986, c. 144, § 7, emerg. eff. April 21, 1986.  Amended by Laws 2003, c. 214, § 1, eff. July 1, 2003.

§47-964.  Report of vehicles parked or stored more than 30 days.

Whenever a vehicle that is subject to registration in this state has been stored, parked or left in a garage, trailer park, or any type of storage or parking lot for a period of thirty (30) days, the owner of the garage, trailer park or lot shall, within five (5) days after the expiration of that period, report the make, motor and serial number of the vehicle to the Department of Public Safety.  Provided, these provisions shall not apply where arrangements have been made for continuous storage or parking by the owner of the motor vehicle so parked or stored, and where the owner of said motor vehicle so parked or stored is personally known to the owner or operator of the garage, trailer park, storage or parking lot.  Any person who fails to report a vehicle as required under this section shall forfeit all claims for storage of the vehicle, and shall be subject to a fine not to exceed Twenty-five Dollars ($25.00), and each day's failure to make a report as required by this section shall constitute a separate offense.

Added by Laws 1986, c. 144, § 9, emerg. eff. April 21, 1986.  Amended by Laws 2003, c. 279, § 9, emerg. eff. May 26, 2003.

§471001.  Short title.

This act shall be known as the "Oklahoma Ridesharing Act".

Laws 1980, c. 184, § 1, eff. Oct. 1, 1980.

§471002.  Ridesharing arrangement defined.

As used in this act, ridesharing arrangement means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of the driver.  The term shall include ridesharing arrangements known as carpools, vanpools and buspools.  Provided, however, a ridesharing arrangement shall not be construed for any purpose as a common carrier or common carrier for hire.

Laws 1980, c. 184, § 2, eff. Oct. 1, 1980.

§471003.  Nonliability of employer.

An employer shall not be liable for injuries to passengers and other persons because he provides information, incentives or otherwise encourages his employees to participate in ridesharing arrangements.

Laws 1980, c. 184, § 3, eff. Oct. 1, 1980.

§471004.  Money or other benefits received by driver not to constitute income for tax purposes.

Money and other benefits, other than salary, received by a driver in a ridesharing arrangement using a motor vehicle with a seating capacity for not more than fifteen (15) persons, including the driver, shall not constitute income for the purpose of Sections 2351 et seq. of Title 68, imposing taxes on income.

Laws 1980, c. 184, § 4, eff. Oct. 1, 1980.

§471005.  Certain ridesharing vehicles not to be construed as motor bus or taxicab for registration purposes.

A motor vehicle used in a ridesharing arrangement that has a seating capacity for not more than fifteen (15) persons, including the driver, shall not be construed as a motor bus or taxicab for purposes of registration, equipment requirements or rules of the road under Chapter 56 of Title 47.

Laws 1980, c. 184, § 5, eff. Oct. 1, 1980.

§47-1006.  Rideshare drivers not deemed commercial operators or drivers.

The driver in a ridesharing arrangement shall not be deemed a commercial operator or driver nor shall he be deemed to be transporting persons for compensation under the driver licensing provisions of Title 47 of the Oklahoma Statutes.

Added by Laws 1980, c. 184, § 6, eff. Oct. 1, 1980.  Amended by Laws 1995, c. 23, § 17, eff. Nov. 1, 1995.

§471101.  Short title.

Sections 4 through 58 of this act shall be known and may be cited as the "Oklahoma Vehicle License and Registration Act".

Added by Laws 1985, c. 179, § 4, operative July 1, 1985.

§47-1102.  Definitions.

As used in the Oklahoma Vehicle License and Registration Act:

1.  "All-terrain vehicle" means a motorized vehicle manufactured and used exclusively for off-highway use which is sixty (60) inches or less in width, with an unladen dry weight of one thousand five hundred (1,500) pounds or less, traveling on two or more low-pressure tires;

2.  "Carrying capacity" means the carrying capacity of a vehicle as determined or declared in tons of cargo or payload by the owner; provided, that such declared capacity shall not be less than the minimum tonnage capacity fixed, listed or advertised by the manufacturer of any vehicle;

3.  "Certificate of title" means a document which is proof of legal ownership of a motor vehicle as described and provided for in Section 1105 of this title;

4.  "Chips and oil" or the term "road oil and crushed rock" means, with respect to materials authorized for use in the surfacing of roads or highways in this title or in any equivalent statute pertaining to road or highway surfacing in the State of Oklahoma, any asphaltic materials.  Wherever chips and oil or road oil and crushed rock are authorized for use in the surfacing of roads or highways in this state, whether by the Department of Transportation, or by the county commissioners, or other road building authority subject to the Oklahoma Vehicle License and Registration Act, asphaltic materials are also authorized for use in such surfacing and construction;

5.  "Combined laden weight" means the weight of a truck or station wagon and its cargo or payload transported thereon, or the weight of a truck or truck-tractor plus the weight of any trailers or semitrailers together with the cargo or payload transported thereon;

6.  "Commercial trailer" means any trailer, as defined in Section 1-180 of this title, or semitrailer, as defined in Section 1-162 of this title, when such trailer or semitrailer is used primarily for business or commercial purposes;

7.  "Commercial trailer dealer" means any person, firm or corporation engaged in the business of selling any new and unused, or used, or both new and used commercial trailers;

8.  "Commercial vehicle" means any vehicle over eight thousand (8,000) pounds combined laden weight used primarily for business or commercial purposes.  Each motor vehicle being registered pursuant to the provisions of this section shall have the name of the commercial establishment or the words "Commercial Vehicle" permanently and prominently displayed upon the outside of the vehicle in letters not less than two (2) inches high.  Such letters shall be in sharp contrast to the background and shall be of sufficient shape and color as to be readily legible during daylight hours, from a distance of fifty (50) feet while the vehicle is not in motion;

9.  "Commission" or "Tax Commission" means the Oklahoma Tax Commission;

10.  "Dealer" means any person, firm, association, corporation or trust who sells, solicits or advertises the sale of new and unused motor vehicles and holds a bona fide contract or franchise in effect with a manufacturer or distributor of a particular make of new or unused motor vehicle or vehicles for the sale of same;

11.  "Interstate commerce" means any commerce moving between any place in a state and any place in another state or between places in the same state through another state;

12.  "Laden weight" means the combined weight of a vehicle when fully equipped for use and the cargo or payload transported thereon; provided that in no event shall the laden weight be less than the unladen weight of the vehicle fully equipped for use, plus the manufacturer's rated carrying capacity;

13.  "Local authorities" means every county, municipality or local board or body having authority to adopt police regulations under the Constitution and laws of this state;

14.  "Low-speed electrical vehicle" means any four-wheeled electrical vehicle that is powered by an electric motor that draws current from rechargeable storage batteries or other sources of electrical current and whose top speed is greater than twenty (20) miles per hour but not greater than twenty-five (25) miles per hour and is manufactured in compliance with the National Highway Traffic Safety Administration standards for low-speed vehicles in 49 C.F.R. 571.500;

15.  "Manufactured home" means a residential dwelling built in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C., Section 5401 et seq., and rules promulgated pursuant thereto and the rules promulgated by the Oklahoma Used Motor Vehicle and Parts Commission pursuant to Section 582 of this title;

16.  "Manufactured home dealer" means any person, firm or corporation engaged in the business of selling any new and unused, or used, or both new and used manufactured homes.  Such information and a valid franchise letter as proof of authorization to sell any such new manufactured home product line or lines shall be attached to said application for a dealer license to sell manufactured homes. "Manufactured home dealer" shall not include any person, firm or corporation who sells or contracts for the sale of the dealer's own personally titled manufactured home or homes.  No person, firm or corporation shall be considered a manufactured home dealer as to any manufactured home purchased or acquired by such person, firm or corporation for purposes other than resale; provided, that the restriction set forth in this sentence shall not prevent an otherwise qualified person, firm or corporation from utilizing a single manufactured home as a sales office;

17.  "Motor license agent" means any person appointed, designated or authorized by the Oklahoma Tax Commission to collect the fees and to enforce the provisions provided for in the Oklahoma Vehicle License and Registration Act;

18.  "New vehicle" or "unused vehicle" means a vehicle which has been in the possession of the manufacturer, distributor or wholesaler or has been sold only by the manufacturer, distributor or wholesaler to a dealer;

19.  "Nonresident" means any person who is not a resident of this state;

20.  "Owner" means any person owning, operating or possessing any vehicle herein defined;

21.  "Person" means any individual, copartner, joint venture, association, corporation, limited liability company, estate, trust, business trust, syndicate, the State of Oklahoma, or any county, city, municipality, school district or other political subdivision thereof, or any group or combination acting as a unit, or any receiver appointed by the state or federal court;

22.  "Recreational vehicle" means every vehicle which is built on or permanently attached to a self-propelled motor chassis or chassis cab which becomes an integral part of the completed vehicle and is capable of being operated on the highways.  In order to qualify as a recreational vehicle pursuant to this paragraph such vehicle shall be permanently constructed and equipped for human habitation, having its own sleeping and kitchen facilities, including permanently affixed cooking facilities, water tanks and holding tank with permanent toilet facilities.  Recreational vehicle shall not include manufactured homes or any vehicle with portable sleeping, toilet and kitchen facilities which are designed to be removed from such vehicle;

23.  "Remanufactured vehicle" means a vehicle which has been assembled by a vehicle remanufacturer using a new body and which may include original, reconditioned, or remanufactured parts, and which is not a salvage, rebuilt, or junked vehicle as defined by paragraphs 1, 2, and 5, respectively, of subsection A of Section 1105 of this title;

24.  "Rental trailer" means all small or utility trailers or semitrailers constructed and suitable for towing by a passenger automobile and designed only for carrying property, when said trailers or semitrailers are owned by, or are in the possession of, any person engaged in renting or leasing such trailers or semitrailers for intrastate or interstate use or combined intrastate and interstate use;

25.  "Special mobilized machinery" means special purpose machines or devices, either self-propelled or drawn as trailers or semitrailers, which derive no revenue from the transportation of persons or property, whose use of the highway is only incidental, and whose useful revenue producing service is performed at destinations in an area away from the traveled surface of an established open highway;

26.  "State" means the State of Oklahoma;

27.  "Station wagon" means any passenger vehicle which does not have a separate luggage compartment or trunk and which does not have open beds, and has one or more rear seats readily lifted out or folded, whether same is called a station wagon or ranch wagon;

28.  "Travel trailer" means any vehicular portable structure built on a chassis, used as a temporary dwelling for travel, recreational or vacational use, and, when factory-equipped for the road, it shall have a body width not exceeding eight (8) feet and an overall length not exceeding forty (40) feet, including the hitch or coupling;

29.  "Travel trailer dealer" means any person, firm or corporation engaged in the business of selling any new and unused, or used, or both new and used travel trailers.  Such information and a valid franchise letter as proof of authorization to sell any such new travel trailer product line or lines shall be attached to said application for a dealer license to sell travel trailers.  "Travel trailer dealer" shall not include any person, firm or corporation who sells or contracts for the sale of his or her own personally titled travel trailer or trailers.  No person, firm or corporation shall be considered as a travel trailer dealer as to any travel trailer purchased or acquired by such person, firm or corporation for purposes other than resale;

30.  "Used motor vehicle dealer" means "used motor vehicle dealer" as defined in Section 581 of this title;

31.  "Used vehicle" means any vehicle which has been sold, bargained, exchanged or given away, or used to the extent that it has become what is commonly known, and generally recognized, as a "secondhand" vehicle.  This shall also include any vehicle other than a remanufactured vehicle, regardless of age, owned by any person who is not a dealer;

32.  "Vehicle" means any type of conveyance or device in, upon or by which a person or property is or may be transported from one location to another upon the avenues of public access within the state.  "Vehicle" does not include bicycles, trailers except travel trailers and rental trailers, or implements of husbandry as defined in Section 1-125 of this title.  All implements of husbandry used as conveyances shall be required to display the owner's driver's license number or license plate number of any vehicle owned by the owner of the implement of husbandry on the rear of the implement in numbers not less than two (2) inches in height.  The use of the owner's social security number on the rear of the implement of husbandry shall not be required; and

33.  "Vehicle remanufacturer" means a commercial entity which assembles remanufactured vehicles.

Added by Laws 1985, c. 179, § 5, operative July 1, 1985.  Amended by Laws 1988, c. 167, § 1, emerg. eff. May 24, 1988; Laws 1988, c. 281, § 22, operative July 1, 1988; Laws 1991, c. 308, § 1, eff. July 1, 1991; Laws 1992, c. 104, § 1, eff. Sept. 1, 1992; Laws 1993, c. 93, § 1, eff. July 1, 1993; Laws 1994, c. 278, § 3, eff. Sept. 1, 1994; Laws 1998, c. 199, § 1, eff. Nov. 1, 1998; Laws 2000, c. 150, § 7, eff. July 1, 2000; Laws 2001, c. 5, § 25, emerg. eff. March 21, 2001; Laws 2001, c. 243, § 4, eff. Nov. 1, 2001; Laws 2002, c. 22, § 14, emerg. eff. March 8, 2002; Laws 2004, c. 534, § 1, eff. Nov. 1, 2004; Laws 2005, c. 284, § 1, eff. July 1, 2005.

NOTE:  Laws 2000, c. 80, § 2 repealed by Laws 2001, c. 5, § 26, emerg. eff. March 21, 2001.  Laws 2001, c. 149, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§471103.  Legislative intent.

It is the intent of the Legislature that the owner or owners of every vehicle in this state shall possess a certificate of title as proof of ownership and that every vehicle shall be registered in the name of the owner or owners thereof.  All registration and license fees and mileage taxes imposed by this act shall be for the purpose of providing funds for the general governmental functions of the state, counties, municipalities and schools and for the maintenance and upkeep of the avenues of public access of this state.  Such registration and license fees shall apply to every vehicle operated upon, over, along or across any avenue of public access within this state and when paid in full, shall be in lieu of all other taxes, general and local, unless otherwise specifically provided.

Added by Laws 1985, c. 179, § 6, operative July 1, 1985.

§47-1104.  Apportionment of fees, taxes and penalties collected.

A.  Unless otherwise provided by law, all fees, taxes and penalties collected or received pursuant to the Oklahoma Vehicle License and Registration Act or Section 1-101 et seq. of this title shall be apportioned and distributed monthly by the Oklahoma Tax Commission in accordance with this section.

B.  1.  The following percentages of the monies referred to in subsection A of this section shall be apportioned to the various school districts in accordance with paragraph 2 of this subsection:

a. from October 1, 2000, until June 30, 2001, thirty-five and forty-six one-hundredths percent (35.46%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, thirty-five and ninety-one one-hundredths percent (35.91%), and

c. for the year beginning July 1, 2002, and all subsequent years, thirty-six and twenty one-hundredths percent (36.20%).

2.  The monies apportioned pursuant to subparagraphs a through c of paragraph 1 of this subsection shall be apportioned to the various school districts as follows:

a. except as otherwise provided in this subparagraph, each district shall receive the same amount of funds as such district received from the taxes and fees provided in this title in the corresponding month of the preceding year.  Any district eligible for funds pursuant to the provisions of this section that was not eligible the preceding year shall receive an amount equal to the average daily attendance of the applicable year multiplied by the average daily attendance apportionment within such county for each appropriate month.  For fiscal year 1995 and thereafter, any district which received less than twenty-five percent (25%) of the average apportionment of the monies made to school districts in this state based on average daily attendance in fiscal year 1995 shall receive an amount equal to the average daily attendance in the 1994-1995 school year multiplied by the average daily attendance apportionment within the county in which the district is located for each appropriate month, and

b. any funds remaining unallocated following the allocation provided in subparagraph a of this paragraph shall be apportioned to the various school districts so that each district shall first receive the cumulative total of the monthly apportionments for which it is otherwise eligible under subparagraph a of this paragraph and then an amount based upon the proportion that each district's average daily attendance bears to the total average daily attendance of those districts entitled to receive funds pursuant to this section as certified by the State Department of Education.

Each district's allocation of funds shall be remitted to the county treasurer of the county wherein the administrative headquarters of the district are located.

No district shall be eligible for the funds herein provided unless the district makes an ad valorem tax levy of fifteen (15) mills and maintains nine (9) years of instruction and pursuant to the rules of the State Board of Education, is authorized to maintain ten (10) years of instruction.

C.  1.  The following percentages of the monies referred to in subsection A of this section shall be remitted to the State Treasurer to be credited to the General Revenue Fund of the State Treasury:

a. from October 1, 2000, until June 30, 2001, forty-five and ninety-seven one-hundredths percent (45.97%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, forty-five and twenty-nine one-hundredths percent (45.29%), and

c. for the year beginning July 1, 2002, and all subsequent years, forty-four and eighty-four one-hundredths percent (44.84%).

2.  In the event that additional monies are necessary pursuant to subsection M of this section, such additional monies shall be deducted from the monies apportioned to the General Revenue Fund.

D.  The following percentages of the monies referred to in subsection A of this section shall be remitted to the State Treasurer to be credited to the State Transportation Fund:

1.  From October 1, 2000, until June 30, 2001, thirty one-hundredths percent (0.30%); and

2.  For the year beginning July 1, 2001, and all subsequent years, thirty-one one-hundredths percent (0.31%).

E.  1.  The following percentages of the monies referred to in subsection A of this section shall be apportioned to the various counties as set forth in paragraph 2 of this section:

a. from October 1, 2000, until June 30, 2001, seven and nine one-hundredths percent (7.09%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, seven and eighteen one-hundredths percent (7.18%), and

c. for the year beginning July 1, 2002, and all subsequent years, seven and twenty-four one-hundredths percent (7.24%).

2.  The monies apportioned pursuant to subparagraphs a through c of paragraph 1 of this subsection shall be apportioned as follows: forty percent (40%) of such sum shall be distributed to the various counties in that proportion which the county road mileage of each county bears to the entire state road mileage as certified by the Transportation Commission and the remaining sixty percent (60%) of such sum shall be distributed to the various counties on the basis which the population and area of each county bears to the total population and area of the state.  The population shall be as shown by the last Federal Census or the most recent annual estimate provided by the United States Bureau of the Census.  The funds shall be used for the purpose of constructing and maintaining county highways, provided, however, the county treasurer may deposit so much of the funds in the sinking fund as may be necessary for the retirement of interest and annual accrual of indebtedness created by the issuance of county or township bonds for road purposes.  Such deposits to the sinking fund shall not exceed forty percent (40%) of the funds allocated to a county pursuant to this paragraph.

F.  1.  The following percentages of the monies referred to in subsection A of this section shall be remitted to the county treasurers of the respective counties and by them deposited in a separate special revenue fund to be used by the county commissioners in accordance with paragraph 2 of this subsection:

a. from October 1, 2000, until June 30, 2001, two and fifty-three one-hundredths percent (2.53%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, two and fifty-six one-hundredths percent (2.56%), and

c. for the year beginning July 1, 2002, and all subsequent years, two and fifty-nine one-hundredths percent (2.59%).

2.  The monies apportioned pursuant to subparagraphs a through c of paragraph 1 of this subsection shall be used for the primary purpose of matching federal funds for the construction of federal aid projects on county roads, or constructing and maintaining county or township highways and permanent bridges of such counties.  The distribution of monies apportioned by this paragraph shall be made upon the basis of the current formula based upon road mileage, area and population as related to county road improvement and maintenance costs.  Provided, however, the Department of Transportation may update the formula factors from time to time as necessary to account for changing conditions.

G.  1.  The following percentages of the monies referred to in subsection A of this section shall be transmitted by the Tax Commission to the various counties as set forth in paragraph 2 of this subsection:

a. from October 1, 2000, until June 30, 2001, three and fifty-five one-hundredths percent (3.55%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, three and fifty-nine one-hundredths percent (3.59%), and

c. for the year beginning July 1, 2002, and all subsequent years, three and sixty-two one-hundredths percent (3.62%).

2.  The monies apportioned pursuant to subparagraphs a through c of paragraph 1 of this subsection shall be transmitted to the various counties on the basis of a formula to be developed by the Department of Transportation.  Such formula shall be similar to that currently used for the distribution of County Bridge Program Funds, but also taking into consideration the effect of terrain and traffic volume as related to county road improvement and maintenance costs.  Provided, however, the Department of Transportation may update the formula factors from time to time as necessary to account for changing conditions.  The funds shall be transmitted to the various county treasurers to be deposited in the county highway fund of their respective counties.

H.  1.  The following percentages of the monies referred to in subsection A of this section shall be apportioned to the various counties as set forth in paragraph 2 of this subsection:

a. from October 1, 2000, until June 30, 2001, eighty-one one-hundredths percent (0.81%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, eighty-two one-hundredths percent (0.82%), and

c. for the year beginning July 1, 2002, and all subsequent years, eighty-three one-hundredths percent (0.83%).

2.  The monies apportioned pursuant to subparagraphs a through c of paragraph 1 of this subsection shall be apportioned to the various counties as follows:

a. each county shall receive the same amount of funds as such county received from the taxes and fees provided for in the 1985 fiscal year, and

b. any funds remaining unallocated following the allocation provided in subparagraph a of this paragraph shall be apportioned to the various counties based upon the proportion that each county's population bears to the total state population.

Each county's allocation of funds shall be remitted to the various county treasurers to be deposited in the general fund of the county and used for the support of county government.

I.  1.  The following percentages of the monies referred to in subsection A of this section shall be apportioned to the various cities and incorporated towns as set forth in this paragraph 2 of this subsection:

a. from October 1, 2000, until June 30, 2001, three and four one-hundredths percent (3.04%),

b. for the year beginning July 1, 2001, and ending June 30, 2002, three and eight one-hundredths percent (3.08%), and

c. for the year beginning July 1, 2002, and all subsequent years, three and ten one-hundredths percent (3.10%).

2.  The monies apportioned pursuant to subparagraphs a through c of paragraph 1 of this subsection shall be apportioned to the various cities and incorporated towns based upon the proportion that each city or incorporated town's population bears to the total population of all cities and incorporated towns in the state.  Such funds shall be remitted to the various county treasurers for allocation to the various cities and incorporated towns.  All such funds shall be used for the construction, maintenance, repair, improvement and lighting of streets and alleys.  Provided, however, the governing board of any city or town may, with the approval of the county excise board, transfer any surplus funds to the general revenue fund of such city or town whenever an emergency requires such a transfer.

J.  The following percentages of the monies referred to in subsection A of this section shall be remitted to the State Treasurer to be credited to the Oklahoma Law Enforcement Retirement Fund:

1.  From October 1, 2000, until June 30, 2001, one and twenty-two one-hundredths percent (1.22%);

2.  For the year beginning July 1, 2001, and ending June 30, 2002, one and twenty-three one-hundredths percent (1.23%); and

3.  For the year beginning July 1, 2002, and all subsequent years, one and twenty-four one-hundredths percent (1.24%).

K.  Three one-hundredths of one percent (3/100 of 1%) of the monies referred to in subsection A of this section shall be remitted to the State Treasurer to be credited to the Wildlife Conservation Fund.  Seventy-five percent (75%) of the funds shall be used for fish habitat restoration and twenty-five percent (25%) of the funds shall be used in the fish hatchery system for fish production.

L.  Monies allocated to counties by this section may be estimated by the county excise board in the budget for the county as anticipated revenue to the extent of ninety percent (90%) of the previous year's income from such source, provided, not more than fifteen percent (15%) can be encumbered during any month.

M.  In no event shall the monies apportioned pursuant to subsections B, E, F, G, H and I of this section be less than the monies apportioned in the previous fiscal year.

N.  Notwithstanding any other provisions of this section, for the fiscal year beginning July 1, 2003, the first One Hundred Thousand Dollars ($100,000.00) of the monies collected or received by the Tax Commission pursuant to the registration of motorcycles and mopeds in this state shall be placed to the credit of the Oklahoma Tax Commission Revolving Fund.

Added by Laws 1985, c. 179, § 7, operative July 1, 1985.  Amended by Laws 1985, c. 197, § 1, operative July 1, 1985; Laws 1985, c. 351, § 13, emerg. eff. July 31, 1985; Laws 1986, c. 72, § 1, emerg. eff. April 2, 1986; Laws 1986, c. 152, § 1, operative July 1, 1986; Laws 1986, c. 223, § 27, operative July 1, 1986; Laws 1986, c. 295, § 1, eff. July 1, 1986; Laws 1987, c. 5, § 139, operative March 31, 1987; Laws 1989, c. 58, § 1, operative July 1, 1989; Laws 1989, c. 352, § 1, operative July 1, 1989; Laws 1989, 1st Ex. Sess., c. 1, § 6, eff. July 1, 1990; Laws 1989, 1st Ex. Sess., c. 2, § 94, emerg. eff. April 25, 1990; Laws 1990, c. 298, § 9; Laws 1991, c. 261, § 1, eff. Sept. 1, 1991; Laws 1995, c. 305, § 1, eff. July 1, 1995; Laws 1997, c. 294, § 1, eff. July 1, 1997; Laws 2000, c. 250, § 2, eff. Oct. 1, 2000, and adopted by State Question No. 691, Legislative Referendum No. 319, at election held Aug. 22, 2000; Laws 2003, c. 139, § 1, eff. July 1, 2003.

NOTE:  Laws 1989, c. 44, § 1 repealed by Laws 1989, c. 290, § 14, emerg. eff. May 24, 1989 and by Laws 1989, c. 346, § 76, emerg. eff. June 3, 1989 and by Laws 1989, c. 352, § 10, operative July 1, 1989.  Laws 1989, c. 290, § 9 repealed by Laws 1989, 1st Ex. Sess., c. 1, § 19, eff. July 1, 1990 and by Laws 1990, c. 337, § 26.  Laws 1989, c. 346, § 71 repealed by Laws 1989, 1st Ex. Sess., c. 1, § 19, eff. July 1, 1990 and by Laws 1990, c. 337, § 26.  Laws 1986, c. 284, § 2 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§47-1104.1.  University or college supporter license plate fees - Adoptive Grant Program for Oklahomans with Mental Retardation - Revolving fund - Annual report - Audit.

A.  Twenty-three Dollars ($23.00) of the fee authorized by Section 14 of this act for university or college supporter license plates which are received each year by the Oklahoma Tax Commission or its motor license agents shall be apportioned as follows:

1.  Twenty Dollars ($20.00) of the fee for each license plate designating a particular state university or college shall be apportioned to the particular state university or college so designated on the license plate.  Twenty Dollars ($20.00) of the fee for each license plate designating a particular private university or college shall be apportioned to the particular private university or college so designated on the license plate and may be used by the private university or college as compensation for use of the symbols, words, or letters authorized by the private university or college for use on the license plate; and

2.  Three Dollars ($3.00) shall be deposited to the Adaptive Grant Program for Oklahomans with Mental Retardation Revolving Fund created by this section to be used for educational purposes.

B.  There is hereby created in the State Treasury a revolving fund for the Department of Human Services to be designated the "Adaptive Grant Program for Oklahomans with Mental Retardation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all funds deposited therein pursuant to the provisions of paragraph 2 of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Human Services for the administration of the Adaptive Grant Program for Oklahomans with Mental Retardation.

C.  The Department of Human Services is hereby directed to promulgate rules to create the Adaptive Grant Program for Oklahomans with Mental Retardation Program to provide financial assistance in adaptation of furnishings, fixtures, vehicles, equipment or structures in order to meet any special needs of Oklahomans with mental retardation; provided, recipients of grants awarded pursuant to the program shall be limited to those programs, projects or persons not otherwise qualifying for state or federal funding.  The Department of Human Services is authorized to contract with a statewide private, nonprofit foundation certified to be a 501(c)(3) organization by the Internal Revenue Service for administration of the program.

D.  On or before January 1, 1991, and each year thereafter:

1.  The Department of Human Services shall prepare an annual report on the Program; and

2.  The State Auditor and Inspector shall conduct an audit of the funds of the Program.

Such report and audit shall be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1990, c. 228, § 2, eff. Sept. 1, 1990.  Amended by Laws 1996, c. 313, § 2, eff. Nov. 1, 1996; Laws 2004, c. 504, § 1, eff. July 1, 2004.

§47-1104.2.  Environmental Education Revolving Fund.

A.  Twenty-four Dollars ($24.00) of the fee authorized by Section 14 of this act for environmental awareness license plates which are received each year by the Oklahoma Tax Commission or its motor license agents shall be deposited to the Environmental Education Revolving Fund created by this section.

B.  There is hereby created in the State Treasury a revolving fund for the Department of Environmental Quality to be designated the "Environmental Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all funds deposited therein pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Environmental Quality for environmental education programs.

Added by Laws 1992, c. 112, § 2, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 145, § 352, eff. July 1, 1993; Laws 2004, c. 504, § 2, eff. July 1, 2004.

§47-1104.3.  Agricultural awareness special license plate fee - Ag in the Classroom Education Revolving Fund.

A.  Twenty-four Dollars ($24.00) of the fee authorized by Section 14 of this act for Agricultural Awareness license plates shall be deposited to the Ag in the Classroom Education Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the State Department of Agriculture to be designated the "Ag in the Classroom Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of such fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of Ag in the Classroom Education Program.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 367, § 3, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 504, § 3, eff. July 1, 2004.

§47-1104.4.  OSU Extension Service License Plate Revolving Fund.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 14 of this act for Four-H license plates shall be deposited in the OSU Extension Service License Plate Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for Oklahoma State University Extension Service to be designated the "OSU Extension Service License Plate Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma State University Extension Service pursuant to the provisions of Section 14 of this act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma State University Extension Service for the purpose of expenses related to agricultural programs for youth.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2000, c. 233, § 2, eff. Nov. 1, 2000.  Amended by Laws 2004, c. 504, § 4, eff. July 1, 2004.

§47-1104.5.  Special license plate fee - Urban Forestry and Beautification Revolving Fund.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 14 of this act for Urban Forestry and Beautification license plates shall be deposited to the Urban Forestry and Beautification Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the Forestry Division of the State Department of Agriculture to be designated "Urban Forestry and Beautification Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the provisions of paragraph 1 of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Division for the purpose of contracting with or providing grants to nonprofit organizations that develop and operate programs to encourage urban forestry and beautification.  Such organizations may apply to the Department for grants to be paid from the fund, or the Department may solicit bids for contracts for particular services related to urban forestry and beautification to be paid from the fund.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 323, § 2, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 504, § 5, eff. July 1, 2004.

§47-1104.6.  Choose Life Assistance Program Revolving Fund - Applications for funds - Restrictions on use of funds.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 14 of this act for Choose Life license plates shall be deposited to the Choose Life Assistance Program created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the Department of Human Services to be designated the Choose Life Assistance Program.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all the monies received by the Department of Human Services pursuant to the provisions of Section 14 of this act.  All monies accruing to the credit of the fund are appropriated and shall be distributed at the beginning of each fiscal year in a pro rata share to all nonprofit organizations that provide services to the community that include counseling and meeting the physical needs of pregnant women who are committed to placing their children for adoption.  Any unused funds in excess of ten percent (10%) of the funds allocated to a nonprofit organization shall be returned to the Choose Life Assistance Program Revolving Fund at the end of the fiscal year to be aggregated and distributed with the next fiscal year distribution.

C.  To apply for and receive the funds available through the Choose Life Assistance Program, an organization must deliver to the Department of Human Services an affidavit signed by a duly appointed representative of the organization that states the following:

1.  The organization is a nonprofit organization;

2.  The organization does not discriminate for any reason, including, but not limited to, race, marital status, gender, religion, national origin, handicap or age;

3.  The organization counsels pregnant women who are committed to placing their children for adoption;

4.  The organization is not involved or associated with any abortion activities, including counseling for or referrals to abortion clinics, providing medical abortion-related procedures, or pro-abortion advertising;

5.  The organization does not charge women for any services received;

6.  The organization understands that sixty percent (60%) of the funds received by an organization can only be used to provide for the material needs of pregnant women who are committed to placing their children for adoption, including clothing, housing, medical care, food, utilities, and transportation.  Such funds may also be expended on infants awaiting placement with adoptive parents.  Forty percent (40%) of the funds may be used for adoption, counseling, training, or advertising, but may not be used for administrative expenses, legal expenses, or capital expenditures.

7.  The organization understands that no funds may be used for administrative expenses, legal expenses, or capital expenditures;

8.  The organization understands that any unused funds at the end of the fiscal year that exceed ten percent (10%) of the funds received by the organization during the fiscal year must be returned to the Choose Life Assistance Program Revolving Fund to be aggregated and distributed with the next fiscal year distribution; and

9.  The organization understands that each organization that receives such funds must submit to an annual audit of such funds verifying that the funds received were used in the manner prescribed by statute.

D.  Funds may not be distributed to any organization that is involved or associated with abortion activities, including counseling for or referral to abortion clinics, providing medical abortion-related procedures, or pro-abortion advertising, and funds may not be distributed to any organization that charges women for services received.

E.  Sixty percent (60%) of the funds received by an organization can only be used to provide for the material needs of pregnant women who are committed to placing their children for adoption, including clothing, housing, medical care, food, utilities, and transportation.  Such funds may also be expended on infants awaiting placement with adoptive parents.  Forty percent (40%) of the funds may be used for adoption, counseling, training, or advertising, but may not be used for administrative expenses, legal expenses, or capital expenditures.

F.  Each organization that receives funds must submit to an annual audit of such funds verifying that the funds received were used in the manner prescribed in this section.

Added by Laws 2002, c. 179, § 2, eff. Nov. 1, 2002.  Amended by Laws 2004, c. 504, § 6, eff. July 1, 2004.

§47-1104.7.  Future Farmers of America special license plate - Fee.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 14 of this act for Future Farmers of America license plates shall be deposited to the Oklahoma Department of Career and Technology Education Agriculture Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Career and Technology Education to be designated the "Oklahoma Department of Career and Technology Education Agriculture Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of funding programs and services to encourage students to consider agriculture as a career choice.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2002, c. 319, § 2, eff. July 1, 2002.  Amended by Laws 2004, c. 504, § 7, eff. July 1, 2004.

§47-1104.8.  Color Oklahoma Revolving Fund.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 1135.5 of this title for Color Oklahoma license plates shall be deposited to the Color Oklahoma Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Native Plant Society to be designated the "Color Oklahoma Revolving Fund" and administered by the Oklahoma Department of Tourism and Recreation.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Department of Tourism and Recreation pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Tourism and Recreation pursuant to a contract with the Oklahoma Native Plant Society for the purpose of preserving and planting wildflowers and native plants in Oklahoma and promoting wildflower heritage through education.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 504, § 8, eff. July 1, 2004.  Amended by Laws 2005, c. 416, § 1, eff. Nov. 1, 2005.

§47-1104.9.  Oklahoma Central Cancer Registry Revolving Fund.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 14 of this act for Fight Cancer license plates shall be deposited to the Oklahoma Central Cancer Registry Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Oklahoma Central Cancer Registry Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Health pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health for the implementation of the Oklahoma Central Cancer Registry.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 504, § 9, eff. July 1, 2004.

§47-1104.10.  Animal Friendly Revolving Fund.

A.  The fee authorized by Section 14 of this act shall be deposited to the Animal Friendly Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Agriculture, Food, and Forestry to be designated the "Animal Friendly Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Agriculture, Food, and Forestry for the purpose of contracting with or providing grants to organizations of veterinary clinics that develop and operate programs that provide dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats.  Such organizations may apply to the Department for grants to be paid from the fund.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 504, § 18, eff. July 1, 2004.

§47-1104.11.  Patriot License Plate Revolving Fund.

A.  Twenty Dollars ($20.00) of the fee authorized by Section 1135.5 of Title 47 of the Oklahoma Statutes for the Patriot License Plate shall be deposited in the Patriot License Plate Revolving Fund created in subsection B of this section.

B.  There is hereby created in the State Treasury a revolving fund for the Military Department of Oklahoma to be designated the "Patriot License Plate Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Military Department of Oklahoma pursuant to the provisions of subsection A of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Military Department of Oklahoma for any deployment-related purpose for Oklahoma residents who are members of the Oklahoma National Guard.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 416, § 2, eff. Nov. 1, 2005.

§47-1105.  Definitions - Certificate of title - Types - Application - Information required - Form - Evidence of ownership and compliance with federal law - Liens and encumbrances - Fees - Notice of nonuse or theft - Term of title.

A.  As used in the Oklahoma Vehicle License and Registration Act:

1.  "Salvage vehicle" means any vehicle which is within the last ten (10) model years and which has been damaged by collision or other occurrence to the extent that the cost of repairing the vehicle for safe operation on the highway exceeds sixty percent (60%) of its fair market value, as defined by Section 1111 of this title, immediately prior to the damage.  For purposes of this section, actual repair costs shall only include labor and parts for actual damage to the suspension, motor, transmission, frame or unibody and designated structural components;

2.  "Rebuilt vehicle" means any salvage vehicle which has been rebuilt and inspected for the purpose of registration and title;

3.  "Flood-damaged vehicle" means a salvage or rebuilt vehicle which was damaged by flooding or a vehicle which was submerged at a level to or above the dashboard of the vehicle and on which an amount of loss was paid by the insurer;

4.  "Recovered-theft vehicle" means a salvage or rebuilt vehicle which was recovered from a theft; and

5.  "Junked vehicle" means any vehicle which is incapable of operation or use on the highway, has no resale value except as a source of parts or scrap and has an eighty percent (80%) loss in fair market value.

B.  The owner of every vehicle in this state shall possess a certificate of title as proof of ownership of such vehicle, except those vehicles registered pursuant to Section 1120 of this title and trailers registered pursuant to Section 1133 of this title, previously titled by anyone in another state and engaged in interstate commerce, and except as provided in subsection M of this section.  Except for owners that possess an agricultural exemption permit pursuant to Section 1358.1 of Title 68 of the Oklahoma Statutes, the owner of an all-terrain vehicle or a motorcycle used exclusively off roads or highways in this state which is purchased or the ownership of which is transferred on or after July 1, 2005, shall possess a certificate of title as proof of ownership.  Upon receipt of proper application information by such owner, the Tax Commission shall issue an original or transfer certificate of title.  There shall be six types of certificates of title:

1.  Original title for any motor vehicle which is not a remanufactured, salvage, rebuilt or junked vehicle;

2.  Salvage title for any motor vehicle which is a salvage vehicle or is specified as a salvage vehicle or the equivalent thereof on a certificate of title from another state;

3.  Rebuilt title for any motor vehicle which is a rebuilt vehicle;

4.  Junked title for any motor vehicle which is a junked vehicle or is specified as a junked vehicle or the equivalent thereof on a certificate of title from another state;

5.  Classic title for any motor vehicle, except a junked vehicle, which is twenty-five (25) model years or older; and

6.  Remanufactured title for any vehicle which is a remanufactured vehicle.

Application for a certificate of title, whether the initial certificate of title or a duplicate, may be made to the Oklahoma Tax Commission or any motor license agent.  When application is made with a motor license agent, the application information shall be transmitted either electronically or by mail to the Tax Commission by the motor license agent.  If the application information is transmitted electronically, the motor license agent shall forward the required application along with evidence of ownership, where required, by mail.  Where the transmission of application information cannot be performed electronically, the Tax Commission is authorized to provide postage paid envelopes to motor license agents for the purpose of mailing the application along with evidence of ownership, where required.  The Tax Commission shall upon receipt of proper application information issue an Oklahoma certificate of title.  The certificates may be mailed to the applicant.  Upon issuance of a certificate of title, the Tax Commission shall provide the appropriate motor license agent with confirmation of such issuance.

C.  1.  The application for certificate of title shall be upon a blank form furnished by the Tax Commission, containing:

a. a full description of the vehicle,

b. the manufacturer's serial or other identification number,

c. the motor number and the date on which first sold by the manufacturer or dealer to the owner,

d. any distinguishing marks,

e. a statement of the applicant's source of title,

f. any security interest upon the vehicle, and

g. such other information as the Tax Commission may require.

2.  The application for a certificate of title for a vehicle which is within the last seven (7) model years shall require a declaration as to whether the vehicle has been damaged by collision or other occurrence and whether the vehicle has been recovered from theft and the extent of the damage to the vehicle.  The declaration shall be made by the owner of a vehicle if:

a. the vehicle has been damaged or stolen,

b. the owner did or did not receive any payment for the loss from an insurer, or

c. the vehicle is titled or registered in a state that does not classify the vehicle or brand the title because of damage to or loss of the vehicle similar to the classifications or brands utilized by this state.

The declaration shall be based upon the best information and knowledge of the owner and shall be in addition to the requirements specified in paragraph 1 of this subsection.  The Tax Commission shall not issue a certificate of title for a vehicle which is subject to the provisions of this paragraph without the required declaration, completed and signed by the owner of the vehicle.  Upon receipt of an application without the properly completed declaration, the Tax Commission shall return the application to the applicant with notice that the title may not be issued without the required declaration.  Nothing in this paragraph shall prohibit the Tax Commission from recognizing the type of or brand on a title or other ownership document issued by another state or the inspection conducted in another state and issuing the appropriate certificate of title for the vehicle.

3.  The certificate of title shall have the following security features:

a. intaglio printing or security thread, with or without watermark,

b. latent images,

c. fluorescent inks,

d. micro print,

e. void background, and

f. color coding.

4.  Each title issued pursuant to the provisions of the Oklahoma Vehicle License and Registration Act shall be color coded as determined by the Tax Commission.

5.  The certificate of title shall be of such size and design and color as the Tax Commission may direct pursuant to the provisions of this section.  The title shall be on colored paper or other material as designated by the Tax Commission and be of such intensity or hue as will allow easy identification as to whether the title is an original title, a salvage title, a rebuilt title, remanufactured title, or a junked title.  The type of title shall be identified on the front of the certificate of title.  The original title, rebuilt title, remanufactured title, or classic title shall be identified by the word "Original", "Rebuilt", "Remanufactured" or "Classic" printed in the upper right quadrant of the certificate of title, in the space which is currently captioned "type of title".

D.  1.  To obtain an original certificate of title for a vehicle that is being registered for the first time in this state which has not been previously registered in any other state, the applicant shall be required to deliver, as evidence of ownership, a manufacturer's certificate of origin properly assigned by the manufacturer, distributor, or dealer licensed in this or any other state shown thereon to be the last transferee to the applicant upon a form to be prescribed and approved by the Tax Commission.  A manufacturer's certificate of origin shall contain:

a. the manufacturer's serial or other identification number,

b. date on which first sold by the manufacturer to the dealer,

c. any distinguishing marks including model and the year same was made,

d. a statement of any security interests upon the vehicle, and

e. such other information as the Tax Commission may require.

2.  The manufacturer's certificate of origin shall have the following security features:

a. intaglio printing or security thread, with or without watermark,

b. latent images,

c. fluorescent inks,

d. micro print, and

e. void background.

E.  In the absence of a dealer's or manufacturer's number, the Tax Commission may assign such identifying number to the vehicle, which shall be permanently stamped, burned or pressed or attached into the vehicle, and a certificate of title shall be delivered to the applicant upon payment of all fees and taxes, and the remaining copies shall be permanently filed and indexed by the Tax Commission.  The Tax Commission shall assign an identifying number to any rebuilt vehicle if the vehicle identification number displayed on the rebuilt vehicle does not accurately describe the vehicle as rebuilt.  The motor license agent, at the time of inspection of the rebuilt vehicle pursuant to Section 1111 of this title, shall identify the make, model, and year for the body to accurately describe the rebuilt vehicle.  At the time of the inspection, an appropriate identifying number shall be permanently stamped, burned, pressed, or attached on the rebuilt vehicle.  The assigned identifying number shall be recorded on the certificate of title for the rebuilt vehicle.  The dealer's or manufacturer's vehicle identification number on the rebuilt vehicle shall be preserved in the computer files of the Tax Commission for at least five (5) years.

F.  When registering for the first time in this state a vehicle which was not originally manufactured for sale in the United States, to obtain a certificate of title, the Tax Commission shall require the applicant to deliver:

1.  As evidence of ownership, if the vehicle has not previously been titled in the United States, the documents constituting valid proof of ownership in the country in which the vehicle was originally purchased, together with a notarized translation of any such documents; and

2.  As evidence of compliance with federal law, copies of the bond release letters for the vehicle issued by the United States Environmental Protection Agency and the United States Department of Transportation, together with a receipt issued by the Internal Revenue Service indicating that the applicable federal gas guzzler tax has been paid.

The Tax Commission shall not issue a certificate of title for a vehicle which is subject to the provisions of this paragraph without the required documentation from agencies of the United States and evidence of ownership.  Upon receipt of an application without the required documentation, the Tax Commission shall return the application to the applicant with notice that the certificate of title may not be issued without the required documentation.  Nothing in this paragraph shall prohibit the Tax Commission from issuing certificates of title for antique or classic vehicles not driven upon the public streets, roads, or highways.

G.  When registering in this state a vehicle which was titled in another state and which title contains the name of a secured party on the face of the other state certificate of title, or such state certificate is being held by the secured party in that state or any other state, the Tax Commission or the motor license agent shall complete a lien entry form as prescribed by the Tax Commission.  The owner of such vehicle shall file an affidavit with the Tax Commission or the motor license agent stating that title to the vehicle is being held by a secured party has not been issued pursuant to the laws of the state where titled, and that there is an existing lien or encumbrance on the vehicle.  The current name and address of the secured party or lienholder shall also be stated in the affidavit.  The form of the affidavit shall be prescribed by the Tax Commission and contain any other information deemed necessary by the Tax Commission.  A statement of the lien or encumbrance shall be included on the Oklahoma certificate of title and the lien or encumbrance shall be deemed continuously perfected as though it had been perfected pursuant to Section 1110 of this title.  For completing the lien entry form and recording the security interest on the certificate of title, the Tax Commission or the motor license agent shall collect a fee of Three Dollars ($3.00) which shall be in addition to other fees provided by the Oklahoma Vehicle License and Registration Act.  The fee, if collected by the motor license agent pursuant to this subsection, shall be retained by the motor license agent.

H.  The charge for each certificate of title issued, except for junked titles as defined in paragraph 4 of subsection B of this section, shall be Eleven Dollars ($11.00), which charge shall be in addition to any other fees or taxes imposed by law for such vehicle.  One Dollar ($1.00) of each such charge shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.  However, the charge shall not apply to any vehicle which is to be registered in this state pursuant to the provisions of Section 1120 or 1133 of this title and which was registered in another state at least sixty (60) days prior to the time it is required to be registered in this state.

I.  The vehicle identification number of a junked vehicle shall be preserved in the computer files of the Tax Commission for a period of not less than five (5) years.  The charge of junked titles as defined in paragraph 4 of subsection B of this section shall be Four Dollars ($4.00).  The fee remitted to the Tax Commission shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

J.  If a vehicle is sold to a resident of another state destroyed, dismantled, or ceases to be used as a vehicle, the owner shall immediately notify the Tax Commission.  Absent evidence to the contrary, failure to notify the Tax Commission shall be prima facie evidence that the vehicle has been in continuous operation in this state.

K.  If a vehicle is stolen, the owner shall immediately notify the appropriate law enforcement agency.  Immediately after receiving such notification, the law enforcement agency shall notify the Tax Commission.

L.  Except for all-terrain vehicles and motorcycles used exclusively for off-road use, no title for an out-of-state vehicle, except any commercial truck or truck-tractor registered pursuant to Section 1120 of this title which is engaged in interstate commerce or any trailer or semitrailer registered pursuant to Section 1133 of this title which is engaged in interstate commerce, shall be issued without an inspection of such vehicle and payment of a fee of Four Dollars ($4.00) for such inspection; provided, the Tax Commission may enter into reciprocal agreements with other states for such inspections to be performed at locations outside the boundaries of this state for vehicles which:

1.  Are offered for sale at auction;

2.  Have been solely used as vehicles for rent under the ownership of a licensed motor vehicle dealer or a person engaged in the business of renting motor vehicles; or

3.  Have not been registered in this or any other state for more than one (1) year.

The inspection shall include a comparison of the vehicle identification number on the vehicle with the number recorded on the ownership records and the recording of the actual odometer reading on the vehicle.  The four-dollar fee shall be collected by the motor license agent or Commission when the title is issued.  The motor license agent shall retain Two Dollars ($2.00).  The remaining Two Dollars ($2.00) shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

The Tax Commission may allow the inspection to be performed at a location out-of-state by another state's department of motor vehicles or state police.

M.  No title for any out-of-state vehicle offered for sale at salvage pools, salvage disposal sales, or an auction, or by a dealer or a licensed automotive dismantler and parts recycler, shall be issued without an inspection to compare the vehicle identification number on the vehicle with the number recorded on the ownership record and to record the actual odometer reading on the vehicle.  Upon request of the seller, person or entity conducting an auction, dealer or licensed dismantler, the inspection shall be conducted at the location or place of business of the sale, auction, dealer, or the dismantler.  The inspection shall be conducted by any motor license agent or a duly authorized employee thereof; provided, if the vehicle identification number on the vehicle offered for sale at salvage pools, salvage disposal sales or a classic or antique auction does not match the number recorded on the ownership record, the inspection may be conducted at the location of or place of business of such sale or auction by any state, county or city law enforcement officer.  The Tax Commission may enter into reciprocal agreements with other states for such inspections to be performed at locations outside the boundaries of this state for vehicles which:

1.  Are offered for sale at auction;

2.  Have been solely used as vehicles for rent under the ownership of a licensed motor vehicle dealer or a person engaged in the business of renting motor vehicles; or

3.  Have not been registered in this or any other state for more than one (1) year.

The inspection shall be certified upon forms prescribed by the Tax Commission.  The name and other identification of the authorized person conducting the inspection shall be legibly printed or typed on the form.  Prior to any inspection by any employee of a motor license agent, the motor license agent shall notify the Tax Commission of the name and any other identification information requested by the Tax Commission of the authorized person.  A signature specimen of the authorized person shall be submitted to the Tax Commission by the employing motor license agent.  If the authorization to inspect vehicles is withdrawn or the employer-employee relationship is terminated, the motor license agent, immediately, shall notify the Tax Commission and return any remaining inspection forms to the Tax Commission.  The fee for the inspection shall be Four Dollars ($4.00).  The motor license agent shall retain Three Dollars ($3.00) of the fee.  Fees received by a motor license agent or an authorized employee thereof shall be handled and accounted for in the manner as prescribed by law for any other fees paid to or received by a motor license agent.  Out-of-state vehicles brought into this state by a person licensed in another state to sell new or used vehicles to be sold within this state at a motor vehicle auction which is limited to dealer to dealer transactions shall not be required to be inspected, unless the vehicle is purchased by an Oklahoma dealer.  Any person licensed in another state to sell new or used motor vehicles, who offers a motor vehicle for sale within this state at a motor vehicle auction which is limited to dealer-to-dealer transactions, shall not be within the definition of "owner" in Section 1102 of this title, for purposes of Section 1101 et seq. of this title.

N.  A licensed motor vehicle dealer, upon payment of a fee of Fifteen Dollars ($15.00), may reassign an out-of-state certificate of title to a used motor vehicle provided such dealer obtains the appropriate inspection form required by either subsection L or M of this section and attaches the form to the out-of-state certificate of title.  Motor license agents shall be allowed to retain Two Dollars and twenty-five cents ($2.25) of the fee plus an additional Two Dollars ($2.00) or Three Dollars ($3.00) as provided in subsections L and M of this section for performance of the inspection.  Two Dollars ($2.00) of the fee shall be deposited in the Tax Commission Reimbursement Fund.  An out-of-state vehicle which has been rebuilt shall be inspected pursuant to the provisions of Section 1111 of this title.  The Tax Commission shall train motor license agents in interpreting vehicle identification numbers to assure that it accurately describes the vehicle and to detect rollback or alteration of the odometer.  Failure of a motor license agent to inspect the vehicle and make the required notations shall be a misdemeanor punishable by a fine of not more than One Thousand Dollars ($1,000.00) for the first offense and Five Thousand Dollars ($5,000.00) for the second offense or subsequent offense, or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

O.  The ownership of any vehicle which has been declared a total loss by an insurer because of theft shall be transferred to the insurer by a salvage title; provided, the ownership of any such vehicle which has been declared a total loss by an insurer licensed by the Oklahoma Insurance Department and maintaining a multi-state motor vehicle salvage processing center in this state shall be transferred to the insurer by a salvage title without the requirement of a visual inspection of the vehicle identification number by the insurer.  Upon recovery of the vehicle, the ownership shall be transferred by an original title, salvage title, or junked title, as may be appropriate based upon an estimate of the amount of loss submitted by the insurer.

P.  The owner of any vehicle which is incapable of operation or use on the public roads and has no resale value, except as parts, scrap or junk, may deliver the certificate of title to the vehicle to the Tax Commission for cancellation.  Upon verification that any perfected lien against the vehicle has been released, the certificate of title shall be canceled without any fee, charge, or cost required from the owner.  The vehicle identification numbers on the certificates of title shall be preserved in the computer files of the Tax Commission for at least five (5) years from the date of cancellation of the certificate of title.  The Tax Commission shall prescribe and provide an affidavit form to be completed by the owner of any vehicle for which the certificate of title is canceled.  No title or registration shall subsequently be issued for a vehicle for which the certificate of title has been surrendered pursuant to this subsection.  The Tax Commission shall prescribe a form for the transfer of ownership of a vehicle for which the certificate of title has been canceled.

Q.  The owner of a vehicle which is not within the last ten (10) model years, not roadworthy and not capable of repair for operation or use on the roads and highways shall transfer the vehicle only upon a certificate of ownership prescribed by the Tax Commission, if the certificate of title to the vehicle is lost, has been canceled, or otherwise not available.  The prescribed ownership form shall include the names and addresses of the buyer and seller, the driver license number or social security number of the seller, the make and model of the vehicle, and the public vehicle identification number.  If there is no public vehicle identification number, the vehicle shall be inspected by a law enforcement officer to verify the absence of the number on the vehicle and the prescribed ownership form shall include a signed statement, by such officer, verifying the absence of the number.

The certificate of ownership shall be completed in triplicate.  The buyer and seller shall each retain a copy.  Within thirty (30) days of the transaction, the seller shall submit one copy to the Tax Commission or a motor license agent accompanied with a fee of Four Dollars ($4.00).  One Dollar ($1.00) shall be retained by the motor license agent and Three Dollars ($3.00) shall be deposited in the Oklahoma Tax Commission Reimbursement Fund in the State Treasury.

Upon receipt of the certificate, the Tax Commission shall verify that any perfected lien upon the vehicle has been released.  If the lien is not released, the Tax Commission shall mail notice of the transfer to the lienholder at the lienholder's last-known address.  If a certificate of title has been issued, it shall be canceled and the vehicle identification number shall be preserved in the computer of the Tax Commission for at least five (5) years.  The buyer of the vehicle may not be sued and shall not be liable for monetary damages to the lienholder, however, the vehicle shall be subject to a valid repossession by a lienholder.

R.  The Tax Commission shall notify the chief administrative officer of the agency or department responsible for issuing motor vehicle certificates of title in each state in the United States of the types of motor vehicle certificate of title effective in Oklahoma on and after January 1, 1989.

S.  When registering for the first time in this state a remanufactured vehicle which has not been registered in any other state since its remanufacture, before issuing a certificate of title, the Tax Commission shall require the applicant to deliver a statement of origin from the remanufacturer.

T.  If a vehicle is sold to a foreign buyer pursuant to the provisions of the Automotive Dismantlers and Parts Recycler Act, the licensed seller shall stamp the title with:  "EXPORT ONLY.  NONTRANSFERABLE IN THE UNITED STATES."  The licensed seller shall supply the Tax Commission the title number, the vehicle identification number and the foreign buyer's bid identification number on a form prescribed by the Commission.  The Commission shall cancel the title, and the vehicle identification number shall be preserved in the computer files of the Tax Commission for a period of not less than five (5) years.

Added by Laws 1985, c. 179, § 8, operative July 1, 1985.  Amended by Laws 1986, c. 147, § 4, eff. Nov. 1, 1986; Laws 1988, c. 163, § 3, emerg. eff. May 16, 1988; Laws 1988, c. 201, § 7, eff. Jan. 1, 1989; Laws 1988, c. 240, § 2, eff. Jan. 1, 1989; Laws 1989, c. 58, § 2, operative July 1, 1989; Laws 1989, c. 290, § 10, emerg. eff. May 24, 1989; Laws 1989, c. 349, § 1, emerg. eff. June 3, 1989; Laws 1990, c. 181, § 1, eff. Sept. 1, 1990; Laws 1991, c. 74, § 3, eff. Sept. 1, 1991; Laws 1991, c. 153, § 2, eff. Sept. 1, 1991; Laws 1992, c. 375, § 2, eff. Sept. 1, 1992; Laws 1994, c. 301, § 1, eff. Sept. 1, 1994; Laws 1995, c. 101, § 1, eff. Nov. 1, 1995; Laws 1995, c. 208, § 2, eff. July 1, 1995; Laws 1998, c. 413, § 3, eff. Nov. 1, 1998; Laws 2000, c. 80, § 3, emerg. eff. April 14, 2000; Laws 2000, c. 250, § 3, eff. Oct. 1, 2000 (State Question No. 691, Legislative Referendum No. 319, adopted at election held Aug. 22, 2000); Laws 2002, c. 454, § 1, eff. July 1, 2002; Laws 2003, c. 233, § 1, eff. Nov. 1, 2003; Laws 2003, c. 431, § 4, eff. Nov. 1, 2003; Laws 2004, c. 519, § 30, eff. Nov. 1, 2004; Laws 2005, c. 1, § 62, emerg. eff. March 15, 2005; Laws 2005, c. 284, § 2, eff. July 1, 2005.

NOTE:  Laws 1988, c. 179, § 3 repealed by Laws 1989, c. 290, § 14, emerg. eff. May 24, 1989.  Laws 1991, c. 25, § 1 repealed by Laws 1991, c. 153, § 3, eff. Sept. 1, 1991.  Laws 2004, c. 534, § 2 repealed by Laws 2005, c. 1, § 63, emerg. eff. March 15, 2005.

§471105.1.  Definitions.

In addition to the terms defined by the Oklahoma Vehicle License and Registration Act, for the purposes of Sections 1 and 2 of this act:

1.  "Completed vehicle" means a multistage vehicle that does not require any additional manufacturing operations to perform its intended functions, except addition of readily attachable components or minor finishing operations;

2.  "Finalstage manufacturer" means a person who performs manufacturing operations on an incomplete vehicle so that it becomes a completed vehicle;

3.  "Firststage manufacturer" means a person who initially manufactures an incomplete vehicle;

4.  "Incomplete vehicle" means an assemblage of power train, steering system, and braking system to the extent that those systems are to be a part of the completed vehicle and that requires additional manufacturing operations, except addition of readily attachable components or minor finishing operation, to become a completed vehicle;

5.  "Minor finishing operations" includes painting, upholstering, or other cosmetic modifications;

6.  "Multistage vehicle" means a vehicle that requires manufacturing operations, performed by separate manufacturers, to produce a completed vehicle;

7.  "Multistage manufacturer" means a person who performs manufacturing operations on an incomplete vehicle;

8.  "Readily attachable components" includes any mirror, extra light, or tire and rim assembly; and

9.  "Vehicle identification number" or "VIN" means the number assigned to the vehicle by the firststage manufacturer.

Added by Laws 1986, c. 147, § 1, eff. Nov. 1, 1986.

§471105.2.  Vehicle identification numbers and certificate of origin for multistage vehicles  Transfer of ownership  Certificate of title.

A.  The firststage manufacturer of a vehicle shall assign a vehicle identification number (VIN) to each completed or incomplete vehicle it manufactures.

B.  The VIN identifying the completed vehicle after multistage manufacture shall be the firststage manufacturer's VIN, and shall be the only VIN which is recorded or dataentered in the files of the Oklahoma Tax Commission.

C.  Transfer of ownership of a completed vehicle shall be made on the finalstage manufacturer's certificate of origin prescribed by the Commission pursuant to this act.  All manufacturer's certificates of origin for a multistage vehicle shall accompany the application for title and the title document shall reflect the firststage manufacturer's VIN and the finalstage manufacturer's make, name and model year.

D.  Transfer of ownership of a multistage vehicle by firststage manufacturer, multistage manufacturers, and finalstage manufacturers shall be made as provided in this subsection.

1.  At the time that any firststage manufacturer transfers to a multistage manufacturer an incomplete vehicle that is to be sold, or registered for the first time in this state, the firststage manufacturer shall give the multistage manufacturer a manufacturer's certificate of origin for the incomplete vehicle assigned to the multistage manufacturer by the firststage manufacturer.  Ownership of the incomplete vehicle shall be transferred to the multistage manufacturer on the manufacturer's certificate of origin issued by the firststage manufacturer; and

2.  At the time that any finalstage manufacturer transfers to a dealer, distributor, or other purchaser a completed vehicle that is to be sold, or registered for the first time in this state, the finalstage manufacturer shall give the dealer, distributor, or other purchaser all manufacturer's certificates of origin. Ownership of the completed vehicle shall be transferred from the finalstage manufacturer to its dealers or distributors or any other purchaser on the manufacturer's certificate of origin issued by the finalstage manufacturer.  Subsequent transfers between a dealer and a retail purchaser shall occur on the manufacturer's certificate of origin issued by the finalstage manufacturer.

E.  To obtain an original certificate of title for a multistage vehicle that is being registered for the first time in this state a vehicle that has not been previously registered in any other state, the applicant shall be required to deliver, as evidence of ownership, all manufacturer's certificates of origin and shall otherwise comply with the provisions of Section 1105 of Title 47 of the Oklahoma Statutes.

Added by Laws 1986, c. 147, § 2, eff. Nov. 1, 1986.

§471105.3.  Necessity of vehicle identification number  Obliteration, erasure, etc.

Every vehicle shall have and contain a vehicle identification number, which number shall not be obliterated, erased, mutilated, removed, or missing.  This section shall not affect those persons authorized by law to have in their possession a motor vehicle on which the manufacturer's number or numbers have been obliterated, erased, mutilated, removed, or missing.

§471105.4.  Informational publications.

A.  The Oklahoma Tax Commission shall provide informational publications to the Oklahoma Motor Vehicle Commission, Oklahoma Used Motor Vehicle and Parts Commission, and every person and business licensed by the Oklahoma Motor Vehicle Commission or Oklahoma Used Motor Vehicle and Parts Commission concerning any amendment, repeal or addition in the Oklahoma Statutes or the rules and regulations of such Commission relating to motor vehicle titles or motor vehicle inspections within fortyfive (45) days of the effective date of any such amendment, repeal or addition.

B.  The Oklahoma Tax Commission shall publish a booklet every two (2) years concerning state laws and rules and regulations concerning motor vehicle titles and motor vehicle inspections.  This publication shall be made available to any person upon request.

C.  The Oklahoma Tax Commission shall provide informational publications to financial institutions concerning any amendment, repeal or addition in the Oklahoma Statutes relating to motor vehicle titles within fortyfive (45) days of the effective date of any such amendment.

§471106.  Refusal or revocation of title.

A.  1.  If the Oklahoma Tax Commission shall determine at any time that an applicant for a certificate of title of a vehicle is not entitled thereto, it may refuse to issue such certificate or to register such vehicle.

2.  The Commission may for a similar reason, after ten (10) days' notice and a hearing, revoke the registration and the certificate of title already acquired on any outstanding certificate of title.  Said notice may be served in person or by registered mail.

B.  1.  The Oklahoma Tax Commission may refuse registration and issuance of a certificate of title of a commercial motor vehicle, or any transfer of title and registration of a commercial motor vehicle, to a commercial motor carrier whose ability to operate has been terminated or denied by a federal agency.

2.  The Commission may revoke the registration, certificate of title, and license plate of a commercial motor vehicle if the vehicle has been assigned to be operated by a commercial motor carrier whose ability to operate has been terminated or denied by a federal agency.

Added by Laws 1985, c. 179, § 9, operative July 1, 1985.  Amended by Laws 2004, c. 390, § 18, eff. July 1, 2004.

§47-1107.  Sale or transfer of ownership of vehicle - Violations - Penalties.

A.  In the event of the sale or transfer of the ownership of a vehicle for which a certificate of title has been issued as provided by Section 1105 of this title, the holder of such certificate shall endorse on the back of same a complete assignment thereof with warranty of title in form printed thereon with a statement of all liens or encumbrances on the vehicle, sworn to before a notary public or some other person authorized by law to take acknowledgments, and deliver same to the purchaser or transferee at the time of delivery to the purchaser or transferee of the vehicle.  The purchaser or transferee, unless such person is a bona fide used motor vehicle dealer licensed by this state, or a charitable organization shall, within thirty (30) days from the time of delivery to the purchaser or transferee of the vehicle, present the assigned certificate of title and the insurance security verification to the vehicle to the Oklahoma Tax Commission, or one of its motor license agents, accompanied by a fee of Eleven Dollars ($11.00), together with any motor vehicle excise tax or license fee that may be due, whereupon a new certificate of title, shall be issued to the assignee.  One Dollar ($1.00) of each fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.  Any charitable organization utilizing the exemption authorized by this subsection shall receive training as prescribed by the Oklahoma Used Motor Vehicle and Parts Commission.

B.  A licensed dealer or charitable organization shall, on selling or otherwise disposing of a vehicle, execute and deliver to the purchaser thereof the certificate of title properly and completely reassigned.  Thereupon, the purchaser of the vehicle shall present the reassigned certificate to the Commission, or a motor license agent, accompanied by a fee of Eleven Dollars ($11.00), and any motor vehicle excise tax or license fee that may be due, whereupon a new certificate of title will be issued to the purchaser.  One Dollar ($1.00) of each fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.  The certificate, when so assigned and returned to the Commission, together with any subsequent assignment or reissue thereof, shall be appropriately filed and indexed so that at all times it will be possible to trace title to the vehicle designated therein.  Provided, when the ownership of any motor vehicle shall pass by operation of law, the person owning the vehicle may, upon furnishing satisfactory proof to the Commission of ownership, procure a title to the motor vehicle, regardless of whether a certificate of title has ever been issued.  The dealer shall execute and deliver to the purchaser bills of sale on forms prescribed by the Commission for all new vehicles sold by the dealer.  On presentation of a bill of sale executed on forms prescribed by the Commission, by a manufacturer or dealer for a new vehicle sold in this state, accompanied by remittance in the sum of Eleven Dollars ($11.00), together with any motor vehicle excise tax or license fee that may be due, a certificate of title shall be issued in accordance with the provisions of the Oklahoma Vehicle License and Registration Act.  One Dollar ($1.00) of each fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.  For purposes of this subsection, "charitable organization" shall mean any organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) and which is registered as a charitable organization with the Oklahoma Secretary of State and the Oklahoma Attorney General's office.

C.  Any person violating the provisions of this section shall be guilty of a misdemeanor and upon the first conviction thereof shall be punished by a fine not to exceed Five Hundred Dollars ($500.00), with impoundment of the vehicle until all taxes and fees are paid.  A second or subsequent conviction shall be punished by a fine not to exceed One Thousand Dollars ($1,000.00), with impoundment of the vehicle until all taxes and fees are paid.  If a vehicle is impounded pursuant to the provisions of this section, the vehicle shall not be released to the owner until the owner provides proof of security or an affidavit that the vehicle will not be used on public highways or public streets, as required pursuant to Section 7-600 et seq. of this title.  Each vehicle involved in a violation of this section shall be considered a separate offense.

Added by Laws 1985, c. 179, § 10, operative July 1, 1985.  Amended by Laws 1985, c. 197, § 2, operative July 1, 1985; Laws 1986, c. 172, § 1, eff. July 1, 1986; Laws 1988, c. 163, § 4, emerg. eff. May 16, 1988; Laws 1988, c. 201, § 8, eff. Jan. 1, 1989; Laws 1989, c. 290, § 1, emerg. eff. May 24, 1989; Laws 1990, c. 337, § 10; Laws 1993, c. 153, § 4, eff. Sept. 1, 1993; Laws 1996, c. 128, § 1, eff. Nov. 1, 1996; Laws 1999, c. 178, § 1, eff. Nov. 1, 1999; Laws 2005, c. 381, § 5, eff. July 1, 2005.

NOTE:  Laws 1989, c. 57, § 5 repealed by Laws 1990, c. 337, § 26.

§471107.1.  Verification and certification of mileage  Disclosure statement.

A.  In addition to requirements of Section 1107 of this title, the transferor of any vehicle shall verify the mileage at the time of transfer of such vehicle and the mileage so stated shall be shown on the face of the certificate of title to be issued to the transferee.  The transferor shall disclose the mileage to the transferee in writing on the title or separate document attached to the title in a form to be determined by the Commission.

B.  In the disclosure required under this section, the transferor shall also certify that to the best of his knowledge:

1.  the odometer reading reflects the actual mileage; or

2.  the odometer reading does not reflect actual mileage; or

3.  the mileage is in excess of the mechanical limits of the odometer.

C.  The transferor and transferee shall sign the disclosure statement and print their name.

§471107.2.  Odometer disclosure statement  Exempted vehicles.

A transferor of any of the following vehicles shall not be required to execute an odometer disclosure statement;

1.  A vehicle having a gross vehicle weight rating of more than sixteen thousand (16,000) pounds;

2.  A vehicle that is not selfpropelled;

3.  A vehicle that is ten (10) years old or older;

4.  A vehicle sold directly by the manufacturer to any agency of the United States in conformity with contractual specifications;

5.  An all-terrain vehicle;

6.  A motorcycle used exclusively off-road; or

7.  A new motor vehicle prior to its transfer to the first retail purchaser.

Added by Laws 1989, c. 290, § 3, emerg. eff. May 24, 1989.  Amended by Laws 2005, c. 284, § 3, eff. July 1, 2005.

§471107.3.  Certificate of title  Terms to stamp in accordance with odometer disclosure statement.

The Commission or motor license agent shall use the following terms to stamp the certificate of title in accordance with the odometer disclosure statement:

1.  ACTUAL;

2.  NOT ACTUAL;

3.  EXCEEDS MECHANICAL LIMITS; OR

4.  ODOMETER DISCREPANCY.

The stamp "ODOMETER DISCREPANCY" shall be used if the mileage verified in any disclosure statement is an amount less than the mileage depicted on the title to be transferred.

§47-1107.4.  Written notice of transfer - Fee - Presumptions.

A.  Upon the transfer of a vehicle, the transferor may file a written notice of transfer with the Tax Commission or a motor license agent.  On receipt of a written notice of transfer, the Commission shall indicate the transfer on the vehicle records maintained by the Commission.  The written notice of transfer shall contain the following information:

1.  The vehicle identification number of the vehicle;

2.  The number of the license plate issued to the vehicle, if any;

3.  The full name and address of the transferor;

4.  The full name and address of the transferee;

5.  The date the transferor delivered possession of the vehicle to the transferee; and

6.  The signature of the transferor.

B.  There shall be assessed a fee of Ten Dollars ($10.00) when filing the notice of transfer.  Seven Dollars ($7.00) of the fee shall be retained by the motor license agent.  Three Dollars ($3.00) of the fee shall be apportioned to the Oklahoma Tax Commission Reimbursement Fund.

C.  After the date of the transfer of the vehicle as shown on the records of the Commission, the transferee of the vehicle shown on the records is rebuttably presumed to be:

1.  The owner of the vehicle; and

2.  Subject to civil and criminal liability arising out of the use, operation, or abandonment of a vehicle, to the extent that ownership of the vehicle subjects the owner of the vehicle to civil or criminal liability pursuant to law.

D.  This section does not impose or establish any civil or criminal liability on the owner of a vehicle who transfers ownership of the vehicle but does not file a written notice of transfer with the Commission.

Added by Laws 2005, c. 381, § 6, eff. July 1, 2005.

§471108.  Lost title  Replacement.

In case of a lost certificate of title, the loss of which is accounted for to the satisfaction of the Commission or one of its motor license agents, the Commission or one of its motor license agents may issue duplicates.  There shall be a replacement fee of Eleven Dollars ($11.00) for such duplicate title.  One Dollar ($1.00) of each such fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

Added by Laws 1985, c. 179, § 11, operative July 1, 1985. Amended by Laws 1988, c. 201, § 9, eff. Jan. 1, 1989.

§47-1109.  Confidentiality of information.

A.  All information contained in certificates of title, applications therefor, vehicle registration records and computer data files is hereby declared to be confidential information and shall not be copied by anyone or disclosed to anyone other than employees of the Oklahoma Tax Commission or the Corporation Commission in the regular course of their employment, except as follows:

1.  For use by any governmental agency, including but not limited to any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a federal, state or local governmental agency in carrying out its functions.  Information relating to motor vehicle insurance, including the insurer and insurance policy numbers, may be released to law enforcement officers investigating an accident pursuant to the provisions of Section 10-104 of this title;

2.  For use by any motor vehicle manufacturer or an authorized representative thereof in connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls or advisories, performance monitoring of motor vehicles, motor vehicle parts and dealers, motor vehicle market research activities, including survey research, and removal of non-owner records from the original owner records of motor vehicle manufacturers.  The confidentiality of the information shall be protected, as set out above, and used only for the purpose stated; provided, further, that the Tax Commission or Corporation Commission shall be authorized to review the use of and the measures employed to safeguard the information; and provided, further, that the manufacturer or representative shall bear the cost incurred by the Tax Commission or Corporation Commission in the production of the information requested.  If the confidentiality provisions, as set out above, are violated, the provisions of subsection D of Section 205 of Title 68 of the Oklahoma Statutes shall apply and the privilege of obtaining information shall be terminated.  Any manufacturer or representative violating the provisions of this paragraph, upon conviction, shall be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00);

3.  For use by any person compiling and publishing motor vehicle statistics, provided that such statistics do not disclose the names and addresses of individuals.  Such information shall be provided upon payment of a fee as determined by the Tax Commission or the Corporation Commission;

4.  For use by a wrecker or towing service licensed pursuant to the provisions of Section 951 et seq. of this title for use in providing notice to the owners and secured parties of towed or impounded vehicles, upon payment of a fee of One Dollar ($1.00) per vehicle record page to the Tax Commission, the Corporation Commission or any motor license agent;

5.  For use by a legitimate business or its agents, employees, or contractors for use in the normal course of business, upon payment of a fee of One Dollar ($1.00) per vehicle record page to the Tax Commission, the Corporation Commission or any motor license agent, but only:

a. to verify the accuracy of personal information submitted by the individual to whom the information pertains to the business or its agents, employees, or contractors, or

b. to obtain the correct information, if such information submitted by the individual to whom the information pertains to the business is not correct, or is no longer correct, but only for the purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against the individual;

6.  For use in connection with any civil, criminal, administrative or arbitral proceeding in any federal, state or local court or agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state or local court, upon payment of a fee of One Dollar ($1.00) per vehicle record page to the Tax Commission, the Corporation Commission or any motor license agent;

7.  For use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities, anti-fraud activities, rating or underwriting, upon payment of a fee of One Dollar ($1.00) per vehicle record page to the Tax Commission, the Corporation Commission or any motor license agent;

8.  For use by any licensed private investigative agency or licensed security service for any purpose permitted under this subsection, upon payment of a fee of One Dollar ($1.00) per vehicle record page to the Tax Commission, the Corporation Commission or any motor license agent;

9.  For use by a requester, upon payment of a fee of One Dollar ($1.00) per vehicle record page to the Tax Commission, the Corporation Commission or any motor license agent, if the requester demonstrates that it has obtained the written consent of the individual to whom the information pertains;

10.  For use in connection with the operation of private toll transportation facilities; or

11.  For furnishing the name and address of all commercial entities who have current registrations of any particular model of vehicle; provided, this exception shall not allow the release of personal information pursuant to the provisions of the Driver's Privacy Protection Act, 18 U.S.C., Sections 2721 through 2725.

As used in this section, the term "vehicle record page" means a computer-generated printout of the motor vehicle inquiry screen.  Information provided on the motor vehicle inquiry screen printout shall include the current vehicle owner name and address, vehicle make, model and year, identifying numbers for the vehicle license plate, certificate of title and vehicle identification number, relevant dates relating to the vehicle registration and certificate of title, and lien status.

B.  In addition to the information provided on the vehicle record page, the Tax Commission or Corporation Commission may, upon written request, release to any requester authorized by the provisions of this section to obtain individual motor vehicle information, corresponding copies of vehicle certificates of title, applications therefor, vehicle registration records and computer data files.

There shall be an informational search and retrieval fee of Five Dollars ($5.00) per vehicle for such computerized record copies.  If the Tax Commission or Corporation Commission does a manual search and retrieval, the fee for document record copies shall be Seven Dollars and fifty cents ($7.50) per vehicle.  Certified copies of vehicle certificates of title and applications therefor shall be included within the informational search and retrieval by the Tax Commission or Corporation Commission for a fee of Ten Dollars ($10.00).  Such duly certified copies may be received in evidence with the same effect as the original when the original is not in the possession or under the control of the party desiring to use the same.

C.  Requesters authorized by this section to receive motor vehicle information shall submit to the Tax Commission, Corporation Commission or motor license agent an affidavit supported by such documentation as the Tax Commission or Corporation Commission may require, on a form prescribed by the Tax Commission or Corporation Commission certifying that the information is requested for a lawful and legitimate purpose and will not be further disseminated.

D.  Notwithstanding the foregoing, the Tax Commission or Corporation Commission may allow the release of information from its motor vehicle records upon magnetic tape consisting only of the following information:

1.  The date of the certificate of title;

2.  The certificate of title number;

3.  The type of title issued for the vehicle;

4.  The odometer reading from the certificate of title;

5.  The year in which the vehicle was manufactured;

6.  The vehicle identification number for the vehicle;

7.  The make of the vehicle; and

8.  The location in which the vehicle is registered.

The Tax Commission or Corporation Commission shall allow the release of such information upon payment of a fee to be determined by the Tax Commission or Corporation Commission.  The information released as authorized by this subsection may only be used for purposes of detecting odometer rollback or odometer tampering, for determining the issuance in this state or any other state of salvage or rebuilt titles for vehicles or for determining whether a vehicle has been reported stolen in this state or any other state.

E.  Notwithstanding the provisions of this section or of Section 205 of Title 68 of the Oklahoma Statutes, the Tax Commission or Corporation Commission may inform a secured party that taxes and fees are delinquent with respect to a vehicle upon which the secured party has a perfected lien.

F.  Fees received by a motor license agent pursuant to the provisions of this section shall not be included in the maximum sum that may be retained by motor license agents as compensation pursuant to the provisions of Section 1143 of this title.

G.  All funds collected by the Tax Commission pursuant to the provisions of this section shall be deposited in the Oklahoma Tax Commission Revolving Fund.  All funds collected by the Corporation Commission pursuant to the provisions of this section shall be apportioned as provided in subsection C of Section 3 of this act.

H.  It is further provided that the provisions of this section shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the files and records of the Tax Commission or Corporation Commission.

I.  It shall be unlawful for any person to commit any of the following acts:

1.  To knowingly obtain or disclose personal information from a motor vehicle record for any use not expressly permitted by this section; or

2.  To make false representation to obtain any personal information from an individual's motor vehicle record.

Any violation of the provisions of this section shall constitute a misdemeanor and shall be punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a term not exceeding one (1) year, or by both such fine and imprisonment.  Where applicable, a person convicted of a violation of the provisions of this section shall be removed or dismissed from office or state employment.  No liability whatsoever, civil or criminal, shall attach to any member or employee of the Tax Commission or Corporation Commission for any error or omission in the disclosure of such information.

Added by Laws 1985, c. 179, § 12, operative July 1, 1985.  Amended by Laws 1986, c. 147, § 5, eff. Nov. 1, 1986; Laws 1988, c. 67, § 2, emerg. eff. March 25, 1988; Laws 1989, c. 159, § 1, eff. July 1, 1989; Laws 1991, c. 261, § 2, eff. Sept. 1, 1991; Laws 1997, c. 294, § 2, eff. July 1, 1997; Laws 1998, c. 355, § 1, emerg. eff. June 5, 1998; Laws 2000, c. 314, § 2, eff. July 1, 2000; Laws 2002, c. 454, § 2, eff. July 1, 2002; Laws 2004, c. 534, § 3, eff. Nov. 1, 2004; Laws 2005, c. 1, § 64, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 522, § 11 repealed by Laws 2005, c. 1, § 65, emerg. eff. March 15, 2005

§47-1110.  Perfection of security interest - Release - Filing and indexing - Effectiveness, duration, assignment or termination - Priority in manufactured home.

A.  1.  Except for a security interest in vehicles held by a dealer for sale or lease, a vehicle registered by a federally recognized Indian tribe as provided in subsection G of this section, and a vehicle being registered in this state which was previously registered in another state and which title contains the name of a secured party on the face of the other state certificate or title, a security interest in a vehicle as to which a certificate of title may be properly issued by the Oklahoma Tax Commission shall be perfected only when a lien entry form, and the existing certificate of title, if any, or application for a certificate of title and manufacturer's certificate of origin containing the name and address of the secured party and the date of the security agreement and the required fee are delivered to the Tax Commission or to a motor license agent.  As used in this section, the term "dealer" shall be defined as provided in Section 1-112 of this title and the term "security interest" shall be defined as provided in paragraph (37) of Section 1-201 of Title 12A of the Oklahoma Statutes.  When a vehicle title is presented to a motor license agent for transferring or registering and the documents reflect a lien holder, the motor license agent shall perfect the lien pursuant to subsection G of Section 1105 of this title.  For the purposes of this section, the term "vehicle" shall not include special mobilized machinery, machinery used in highway construction or road material construction and rubber-tired road construction vehicles including rubber-tired cranes.  The filing and duration of perfection of a security interest, pursuant to the provisions of Title 12A of the Oklahoma Statutes, including, but not limited to, Section 1-9-311 of Title 12A of the Oklahoma Statutes, shall not be applicable to perfection of security interests in vehicles as to which a certificate of title may be properly issued by the Tax Commission, except as to vehicles held by a dealer for sale or lease and except as provided in subsection D of this section.  In all other respects Title 12A of the Oklahoma Statutes shall be applicable to such security interests in vehicles as to which a certificate of title may be properly issued by the Tax Commission.

2.  Whenever a person creates a security interest in a vehicle, the person shall surrender to the secured party the certificate of title or the signed application for a new certificate of title, on the form prescribed by the Tax Commission, and the manufacturer's certificate of origin.  The secured party shall deliver the lien entry form and the required lien filing fee within twenty-five (25) days as provided hereafter with certificate of title or the application for certificate of title and the manufacturer's certificate of origin to the Tax Commission or to a motor license agent.  If the lien entry form, the lien filing fee and the certificate of title or application for certificate of title and the manufacturer's certificate of origin are delivered to the Tax Commission or to a motor license agent within twenty-five (25) days after the date of the lien entry form, perfection of the security interest shall begin from the date of the execution of the lien entry form, but otherwise, perfection of the security interest shall begin from the date of the delivery to the Tax Commission or to a motor license agent.

3. a. For each security interest recorded on a certificate of title, or manufacturer's certificate of origin, such person shall pay a fee of Ten Dollars ($10.00), which shall be in addition to other fees provided for in the Oklahoma Vehicle License and Registration Act.  Upon the receipt of the lien entry form and the required fees with either the certificate of title or an application for certificate of title and manufacturer's certificate of origin, a motor license agent shall, by placement of a clearly distinguishing mark, record the date and number shown in a conspicuous place, on each of these instruments.  Of the ten-dollar fee, the motor license agent shall retain Two Dollars ($2.00) for recording the security interest lien.

b. It shall be unlawful for any person to solicit, accept or receive any gratuity or compensation for acting as a messenger and for acting as the agent or representative of another person in applying for the recording of a security interest or for the registration of a motor vehicle and obtaining the license plates or for the issuance of a certificate of title therefor unless the Tax Commission has appointed and approved the person to perform such acts; and before acting as a messenger, any such person shall furnish to the Tax Commission a surety bond in such amount as the Tax Commission shall determine appropriate.

4.  The certificate of title or the application for certificate of title and manufacturer's certificate of origin with the record of the date of receipt clearly marked thereon shall be returned to the debtor together with a notice that the debtor is required to register and pay all additional fees and taxes due within thirty (30) days from the date of purchase of the vehicle.

5.  Any person creating a security interest in a vehicle that has been previously registered in the debtor's name and on which all taxes due the state have been paid shall surrender the certificate of ownership to the secured party.  The secured party shall have the duty to record the security interest as provided in this section and shall, at the same time, obtain a new certificate of title which shall show the secured interest on the face of the certificate of title.

6.  The lien entry form with the date and assigned number thereof clearly marked thereon shall be returned to the secured party.  If the lien entry form is received and authenticated, as herein provided, by a motor license agent, the agent shall make a report thereof to the Tax Commission upon the forms and in the manner as may be prescribed by the Tax Commission.

7.  The Tax Commission shall have the duty to record the lien upon the face of the certificate of title issued at the time of registering and paying all fees and taxes due on the vehicle.

B.  1.  A secured party shall, within seven (7) business days after the satisfaction of the security interest, furnish directly or by mail a release of a security interest to the Tax Commission and mail a copy thereof to the last-known address of the debtor.  If the security interest has been satisfied by payment from a licensed used motor vehicle dealer to whom the motor vehicle has been transferred, the secured party shall also, within seven (7) business days after such satisfaction, mail an additional copy of the release to the dealer.  If the secured party fails to furnish the release as required, the secured party shall be liable to the debtor for a penalty of One Hundred Dollars ($100.00) and, in addition, any loss caused to the debtor by such failure.

2.  Upon release of a security interest the owner may obtain a new certificate of title omitting reference to the security interest, by submitting to the Tax Commission or to a motor license agent:

a. a release signed by the secured party, an application for new certificate of title and the proper fees, or

b. by submitting to the Tax Commission or the motor license agent an affidavit, supported by such documentation as the Tax Commission may require, by the owner on a form prescribed by the Tax Commission stating that the security interest has been satisfied and stating the reasons why a release cannot be obtained, an application for a new certificate of title and the proper fees.

Upon receiving such affidavit that the security interest has been satisfied, the Tax Commission shall issue a new certificate of title eliminating the satisfied security interest and the name and address of the secured parties who have been paid and satisfied.  The Tax Commission shall accept a release of a security interest in any form that identifies the debtor, the secured party, and the vehicle, and contains the signature of the secured party.  The Tax Commission shall not require any particular form for the release of a security interest.

The words "security interest" when used in the Oklahoma Vehicle License and Registration Act do not include liens dependent upon possession.

C.  The Tax Commission shall file and index certificates of title so that at all times it will be possible to trace a certificate of title to the vehicle designated therein, identify the lien entry form, and the names and addresses of secured parties, or their assignees, so that all or any part of such information may be made readily available to those who make legitimate inquiry of the Tax Commission as to the existence or nonexistence of security interest in the vehicle.

D.  1.  Any security interest in a vehicle properly perfected prior to July 1, 1979, may be continued as to its effectiveness or duration as provided by Sections 1-9-501 and 1-9-515 of Title 12A of the Oklahoma Statutes, or may be terminated, assigned or released as provided by Sections 1-9-512, 1-9-513 and 1-9-514 of Title 12A of the Oklahoma Statutes, as fully as if this section had not been enacted, or, at the option of the secured party, may also be perfected under this section, and, if so perfected, the time of perfection under this section shall be the date the security interest was originally perfected under the prior law.

2.  Upon request of the secured party, the debtor or any other holder of the certificate of title shall surrender the certificate of title to the secured party and shall do such other acts as may be required to perfect the security interest under this section.

E.  If a manufactured home is permanently affixed to real estate, the original document of title may be surrendered to the Tax Commission or a motor license agent for cancellation.  When the document of title is surrendered, the owner shall provide the legal description or the appropriate tract or parcel number of the real estate and other information as may be required on a form provided by the Tax Commission.  The Tax Commission may not cancel a document of title if a lien has been registered or recorded.  The Tax Commission or motor license agent shall notify the owner and any lienholder that the title has been surrendered to the Tax Commission and that the Tax Commission may not cancel the title until the lien is released.  Such notification shall include a description of the lien and such notification to the owner shall be accompanied by the return of title surrendered.  Permanent attachment to real estate does not affect the validity of a lien recorded or registered with the Tax Commission before the document of title is cancelled pursuant to this section.  The rights of a prior lienholder pursuant to a security agreement or the provisions of a credit transaction and the rights of the state pursuant to a tax lien are preserved.  The Tax Commission or motor license agent shall forward the information to the county assessor of the county where the real estate is located and indicate whether the original document of title has been canceled.  A fee of Five Dollars ($5.00) shall accompany the application for cancellation of title.  When the fee is paid by a person making an application directly with the Tax Commission, the fee shall be deposited in the Oklahoma Tax Commission Revolving Fund.  A fee paid to a motor license agent shall be retained by the agent.  A security interest in a manufactured home perfected pursuant to this section shall have priority over a conflicting interest of a mortgagee or other lien encumbrancer, or the owner of the real property upon which the manufactured home became affixed or otherwise permanently attached.  The holder of the security interest in the manufactured home, upon default, may remove the manufactured home from such real property.  The holder of the security interest in the manufactured home shall reimburse the owner of the real property who is not the debtor and who has not otherwise agreed to access the real property for the cost of repair of any physical injury to the real property, but shall not be liable for any diminution in value to the real property caused by the removal of the manufactured home, trespass, or any other damages caused by the removal.  The debtor shall notify the holder of the security interest in the manufactured home of the street address, if any, and the legal description of the real property upon which the manufactured home is affixed or otherwise permanently attached and shall sign such other documents, including any appropriate mortgage, as may reasonably be requested by the holder of such security interest.

F.  In the case of motor vehicles or trailers, notwithstanding any other provision of law, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

G.  A security interest in vehicles registered by a federally recognized Indian tribe shall be deemed valid under Oklahoma law if validly perfected under the applicable tribal law and the lien is noted on the face of the tribal certificate of title.

Added by Laws 1985, c. 179, § 13, operative July 1, 1985.  Amended by Laws 1988, c. 167, § 2, emerg. eff. May 24, 1988; Laws 1989, c. 58, § 3, operative July 1, 1989; Laws 1991, c. 117, § 134, eff. Jan. 1, 1992; Laws 1991, c. 335, § 16, emerg. eff. June 15, 1991; Laws 1995, c. 126, § 1; Laws 1996, c. 38, § 1, eff. Nov. 1, 1996; Laws 1999, c. 92, § 3, eff. Nov. 1, 1999; Laws 2000, c. 371, § 173, eff. July 1, 2001; Laws 2001, c. 25, § 1, eff. July 1, 2001; Laws 2001, c. 358, § 4, eff. July 1, 2001; Laws 2002, c. 417, § 2, eff. July 1, 2002; Laws 2004, c. 85, § 1, emerg. eff. April 13, 2004.

NOTE:  Laws 1988, c. 166, § 12 repealed by Laws 1989, c. 58, § 4, operative July 1, 1989.  Laws 1991, c. 107, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§47-1111.  Salvage title - New title.

A.  As used in this section:

1.  "Loss" means the cost, in dollars, to repair or replace a vehicle which has been damaged by collision or other occurrence.  The amount paid by an insurer to a holder of the certificate of title for repair of a damaged vehicle shall be prima facie evidence of the amount of the loss.  The amount paid by an insurer to a holder of the certificate of title for replacement of a damaged vehicle less the resale value of the damaged vehicle shall be prima facie evidence of the amount of the loss;

2.  "Fair market value" means the value of a vehicle as listed in the current National Auto Dealers Association guidebook or other similar guidebook or the actual cash value, whichever is greater;

3.  "Resale value" means the amount, in dollars, paid to the holder of a certificate of title by a willing buyer for a vehicle damaged by collision or other occurrence or recovered from theft;

4.  "Total loss" means a loss which is equal to the fair market value of the vehicle immediately prior to the damage to or theft of the vehicle; and

5.  "Vehicle" means a vehicle, as defined in paragraph 29 of Section 1102 of this title, manufactured within the last seven (7) model years.

B.  Any insurance company that pays a total loss on a claim for any vehicle including, but not limited to, a flood-damaged vehicle or recovered-theft vehicle, any junk dealer who receives a motor vehicle which is to be used for junk or for parts, or any other person permanently dismantling or junking a vehicle shall receive the certificate of title from the current holder of the certificate of title, shall detach the license plate from the vehicle, and shall return the license plate and the certificate of title to the Oklahoma Tax Commission or a motor license agent within thirty (30) days from receipt of the certificate.  The Tax Commission shall cancel the certificate of title to the vehicle used for junk or parts and shall preserve the vehicle identification numbers on the certificate of title in the computer files for at least five (5) years.  The Tax Commission shall transfer ownership of a stolen vehicle, not recovered from theft at the time of transfer, by salvage title to the insurer.  The Tax Commission shall transfer ownership of a vehicle damaged by flooding or other occurrence to the insurer by an original title, salvage title, or junked title, as may be appropriate, based upon an estimate of the amount of loss submitted by the insurer.  All license plates surrendered to the Tax Commission shall be destroyed.

C.  1.  If an insurance company pays a claim for a loss which is less than a total loss but the cost of repairing the vehicle for safe operation on the highway exceeds sixty percent (60%) of the fair market value of the vehicle, or if any vehicle not insured is damaged to the extent that the cost of repair for safe operation on the highway exceeds sixty percent (60%) of the fair market value of the vehicle, any holder of the certificate of title for the vehicle shall return the certificate of title to the Tax Commission or a motor license agent within thirty (30) days from receipt of payment for the loss.

2.  Upon receipt of the certificate, the Tax Commission or motor license agent shall issue a salvage title for the vehicle.  The title for any vehicle damaged by flooding shall be stamped with the words "Flood Damaged", and for any such vehicle which was recovered from a theft, the salvage title or rebuilt title shall be stamped with the words "Recovered Theft".  A licensed dealer subject to the provisions of the Automotive Dismantlers and Parts Recycler Act, Section 591.1 et seq. of this title, shall not be required to pay registration fees, excise taxes, back taxes, or penalties on a vehicle as a prerequisite to obtaining a salvage title.

3.  If the actual documented cost of repairing the vehicle for safe operation on the highway does not exceed sixty percent (60%) of the fair market value of the vehicle as defined in this section, the certificate of title shall be reissued to the holder and the vehicle shall not be subject to inspection as required under this section.  The actual documented cost of repairing the vehicle pursuant to this paragraph shall be certified by the insurance company paying the loss.

D.  If a motor vehicle with a salvage title is placed in operative condition, application shall be made to the Tax Commission or a motor license agent for a rebuilt title.  A visual inspection of the vehicle and examination of the vehicle identification numbers shall be conducted prior to the issuance of a rebuilt title.  At the time of issuance, the salvage title shall be returned to the Tax Commission by the owner, or by the motor license agent if the motor license agent issues the rebuilt title.  A visual inspection shall also be made of any out-of-state vehicle to be registered and titled in this state if the vehicle is within the class of vehicles for which a rebuilt title is required and a similar inspection has not been conducted by another state.  The certificate of title for the rebuilt vehicle shall be stamped with the words, "This Rebuilt Vehicle Has Been Inspected By The Appropriate State Official".

E.  1.  The visual inspections and examination of vehicle identification numbers shall include, but not be limited to:

a. comparison of the vehicle identification numbers with the number recorded on the ownership records,

b. inspection of the vehicle identification numbers and the VIN plate to detect possible alteration or other fraud,

c. interpretation of the vehicle identification number recorded on the ownership documents to assure that it accurately describes the motor vehicle in question, and

d. inspection of the odometer of the vehicle to detect rollback or alteration.

2.  All vehicle damage shall be repaired before the examination is conducted.  The following paperwork shall be presented to the motor license agent:  the salvage title and original receipts for all parts placed on the vehicle.  Components such as doors, motor, and transmission shall indicate the serial number or the vehicle identification number (VIN) of the auto the part was purchased from or removed from.

F.  The visual inspection and vehicle identification numbers examination shall be performed by a motor license agent at the location designated by the motor license agent.  If the location of the inspection is not the place of business of the rebuilder, the motor license agent shall issue a permit authorizing the applicant to operate the vehicle upon the public streets, roads, and highways in route to and from the designated location for the inspection.  The inspection and examination shall be performed within ten (10) working days after the owner of the vehicle requests the inspection and examination.  Requests shall be made by completing the request form prescribed and provided by the Tax Commission.

G.  Inspection and examination of a rebuilt vehicle shall be performed by a person employed by a motor license agent.

H.  The fee for the examination by the motor license agent shall be Twenty-five Dollars ($25.00), which shall be paid at the time of issuance of the certificate of title for the rebuilt vehicle.  The motor license agent shall retain Five Dollars ($5.00) and shall remit Twenty Dollars ($20.00) to the Tax Commission which shall retain Ten Dollars ($10.00) and transmit Ten Dollars ($10.00) to the State Treasurer for deposit in the Department of Public Safety Revolving Fund.  The motor license agent and its employees and agents may not be sued for and shall not be liable for any damages allegedly arising out of the inspection of a vehicle or any acts or omissions in the performance of the inspection.  The motor license agent may be held liable for any damages to the vehicle caused by the negligent acts or omissions in the performance of the inspection.  Any person may be liable for any damages to a vehicle caused by the intentional acts or omissions in the performance of the inspection.

I.  The rebuilt title and any subsequent transfers of such title shall also reflect that the vehicle was a salvage vehicle, flood-damaged vehicle or recovered-theft vehicle, if applicable, and also shall include the salvage date.

J.  Any title for a motor vehicle issued pursuant to the laws of any other state which reflects that such vehicle is a salvage vehicle, a rebuilt vehicle or a junked vehicle or has any other brand or classification notation by that state shall be retained on the new title issued by the Tax Commission unless the actual documented cost of repairing the vehicle for safe operation on the highway does not exceed sixty percent (60%) of the fair market value of the vehicle as provided by this section.

K.  When the insurance company pays a loss on a vehicle which is registered at the time of mishap, accident, burning, or flooding, the appropriate certificate of title shall be issued without the payment of additional registration fees or excise taxes, upon the submission of a police report or insurance adjuster's report and a declaration by the insurer that the vehicle is held for sale to a dealer.  If the owner of the vehicle or other insured retains ownership of the damaged vehicle, the Tax Commission shall notify the owner or insured of the requirements of this section.

L.  Any insurance company that pays a claim for a loss where the cost of repairing the vehicle for safe operation on the highway exceeds sixty percent (60%) of the market value of the vehicle or pays a claim for a flood-damaged vehicle as defined in Section 1105 of this title shall notify, in writing, the holder of the certificate of title of the requirements of this section and shall notify the Tax Commission of the payment of such claim.  The notice shall include the estimated total damage percentage determination of the actual cash value made by the insurance company to repair the vehicle for safe operation on the highway.  The insurance company shall also send a copy of the notification to the holder of the title.  The Tax Commission shall provide notice to the owner of the vehicle in writing requiring the owner to surrender the title along with the fee to the Tax Commission or one of its motor license agents within thirty (30) days from the receipt of notice for the issuance of the appropriate title based on the amount of loss.  The Tax Commission shall reissue the appropriate title with the words "Flood Damaged" on the face of the title in the case of a flood-damaged vehicle; provided, no insurance company shall pay a claim for less than the amount to which the holder of the certificate of title is rightfully entitled in order to avoid compliance with this section.

M.  Except as provided for in subsection N of this section, any person, firm, corporation, or other legal entity convicted of violating any provision of this section shall be guilty of a misdemeanor and shall be punished by a fine of not less than Three Hundred Dollars ($300.00) or by incarceration in the county jail for not more than six (6) months, or by both the fine and incarceration.

N.  Any owner of a titled vehicle who has knowledge that the title is not the proper type for the vehicle and, with intent to misrepresent the vehicle, fails to make the appropriate title changes, shall be guilty of a misdemeanor.  Any person who has knowledge that the title is not the proper type for the vehicle, and with intent to misrepresent the vehicle, buys or receives any vehicle for which the appropriate title changes have not been made as required by this act shall be guilty of a misdemeanor.  Any person found guilty in accordance with the provisions of this subsection shall be punished by a fine of not more than One Thousand Dollars ($1,000.00) for the first offense or Five Thousand Dollars ($5,000.00) for the second or subsequent offense, or by imprisonment in the county jail for a term not exceeding six (6) months, or by both such fine and imprisonment.

O.  Any owner of a salvage or junked vehicle shall submit the certificate of title to the Tax Commission or motor license agent for issuance of an appropriate title.  Any holder of a certificate of title issued by this state, to a vehicle which no longer exists, shall surrender the certificate of title to the Tax Commission for cancellation.  The vehicle identification number on the canceled certificate of title shall be preserved in the computer of the Tax Commission for at least five (5) years.

Nothing in this section shall be construed to prevent the transfer of ownership of a vehicle by assignment of the title to a used car dealer, wholesale used car dealer, or a licensed automotive dismantler or parts recycler.

Added by Laws 1985, c. 179, § 14, operative July 1, 1985.  Amended by Laws 1985, c. 352, § 1, eff. Nov. 1, 1985; Laws 1988, c. 163, § 5, emerg. eff. May 16, 1988; Laws 1988, c. 201, § 10, eff. Jan. 1, 1989; Laws 1988, c. 240, § 3, eff. Jan. 1, 1989; Laws 1989, c. 290, § 11, emerg. eff. May 24, 1989; Laws 1989, c. 349, § 3, emerg. eff. June 3, 1989; Laws 1994, c. 301, § 2, eff. Sept. 1, 1994; Laws 1995, c. 208, § 3, eff. July 1, 1995; Laws 1995, c. 324, § 2, eff. Nov. 1, 1995; Laws 1998, c. 289, § 4, emerg. eff. May 27, 1998; Laws 2001, c. 358, § 5, eff. July 1, 2001; Laws 2005, c. 355, § 2, eff. Nov. 1, 2005.

§471112.  Application for registration  Information required  False statements.

Every owner of a vehicle possessing a certificate of title shall, before using the same in this state, make an application for the registration of such vehicle with a motor license agent.  The application shall contain such information as shall be required by the Oklahoma Tax Commission.  Every owner, when making application for registration, shall furnish the following information:

1.  A full description of the vehicle including the manufacturer's serial or other identification number, any security interest upon the vehicle, an odometer reading of the vehicle when applicable, and the insurance security verification to the vehicle;

2.  The correct name and address, the name of the city, county and state in which the person in whose name the vehicle is to be registered resides, the driver license number of the owner if the owner has a driver license or the Federal Employers Identification Number of the owner if such owner is not an individual, and such other information as may be prescribed by the Commission; and

3. a. The name of the carrier of the owner's insurance policy for such vehicle,

b. The policy number of the owner's policy for such vehicle, if available, or the name of the agent or office where the existence of security may be verified, if other than the carrier,

c. The effective dates of the owner's policy for such vehicle, and

d. A statement of the existence of a nonuse affidavit if filed by the vehicle owner pursuant to the provisions of Section 7-607 of this title.

In every case where a vehicle has been registered upon an application containing any false statement of a fact required in this section to be shown in an application for the registration thereof, the Commission shall give written notice of at least five (5) days to the owner of the vehicle, and shall require the owner to appear before it for the purpose of showing cause why the registration should not be canceled.  Unless satisfactory explanation is given by the owner concerning such false statement, the Commission shall cancel the registration.  The owner of the vehicle shall then be required to immediately reregister the vehicle and pay the required fees.  The owner shall not be entitled to refund or credit for the fees paid for registration of the motor vehicle made under the application which contained any false statement of fact.

The Commission shall insert in the application forms appropriate notice to the applicant that any false statement of a fact required to be shown in such application for registration subjects the applicant to prosecution.

Added by Laws 1985, c. 179, § 15, operative July 1, 1985.  Amended by Laws 1989, c. 290, § 12, emerg. eff. May 24, 1989; Laws 1990, c. 298, § 10; Laws 1991, c. 342, § 4, emerg. eff. June 15, 1991; Laws 2000, c. 250, § 4, eff. Oct. 1, 2000, and adopted by State Question No. 691, Legislative Referendum No. 319, at election held Aug. 22, 2000.

§47-1112.1.  Motor vehicle dealers - Disclosure of certain vehicle damage.

A.  Every dealer shall disclose in writing to the purchaser of a new or previously unregistered motor vehicle, prior to entering into a contract for the vehicle or, if unknown at that time, prior to delivery of the vehicle, the following information:

1.  Any material damage known by the dealer to have been sustained by the vehicle and subsequently repaired; and

2.  Any damage, including but not limited to material damage or flood damage, known by the dealer to have been sustained by the vehicle and not repaired.

B.  For purposes of this section, "material damage" means damage sustained by a motor vehicle as follows:

1.  The damage required repairs having a value, including parts and labor calculated at the repairer's cost, exceeding three percent (3%) of the manufacturer's suggested retail price of the vehicle or Five Hundred Dollars ($500.00), whichever is greater.  The replacement of damaged or stolen components, excluding the cost of repainting or refinishing those components, if replaced by the installation of new original manufacturer's equipment, parts, or accessories that are bolted or otherwise attached as a unit to the vehicle, including but not limited to, the hood, bumpers, fenders, mechanical parts, instrument panels, moldings, glass, tires, wheels, and electronic instruments, shall be excluded from damage calculation, except that any damage having a cumulative repair or replacement value which exceeds ten percent (10%) of the manufacturer's suggested retail price of the vehicle shall be deemed material damage;

2.  The damage was to the frame or drive train of the motor vehicle;

3.  The damage occurred in connection with a theft of the entire vehicle; or

4.  The damage was to the suspension of the vehicle requiring repairs other than wheel balancing or alignment.

Added by Laws 1991, c. 49, § 1, eff. July 1, 1991.

§47-1113.  Issuance of certificate of registration, license plates and decals - Requirements and specifications for license plates - Issuance of license plates without documentary evidence of ownership - Registration certificate to be in possession of commercial vehicle operator - Manufactured homes.

A.  1.  Except for all-terrain vehicles and motorcycles used exclusively off roads and highways, upon the filing of a registration application and the payment of the fees provided for in the Oklahoma Vehicle License and Registration Act, the Oklahoma Tax Commission or Corporation Commission, as applicable, shall assign to the vehicle described in the application a distinctive number, and issue to the owner of the vehicle a certificate of registration, one license plate and a yearly decal.  The Oklahoma Tax Commission shall assign an all-terrain vehicle or motorcycle used exclusively off roads and highways a distinctive number and issue to the owner a certificate of registration and a decal but not a license plate.  For each subsequent registration year, the Tax Commission shall issue a yearly decal to be affixed to the license plate, except for an all-terrain vehicle or motorcycle used exclusively off roads and highways.  The initial decal for an all-terrain vehicle or motorcycle shall be attached to the front of the all-terrain vehicle and shall be in clear view.  The decal shall be on the front or on the front fork of the motorcycle used exclusively off roads and highways and the decal shall be in clear view.  The yearly decal shall have an identification number and the last two numbers of the registration year for which it shall expire.  Except as provided by Section 1113A of this title, the license plate shall be affixed to the exterior of the vehicle until a replacement license plate is applied for.  If the owner applies for a replacement license plate, the Tax Commission shall charge the fee provided for in Section 1114 of this title.  The yearly decal will validate the license plate for each registration period other than the year the license plate is issued.  The license plate and decal shall be of such size, color, design and numbering as the Tax Commission may direct.  However, yearly decals issued to the owner of a vehicle who has filed an affidavit with the appropriate motor license agent in accordance with Section 7-607 of this title shall be a separate and distinct color from all other decals issued under this section.

2.  The license plate shall be securely attached to the rear of the vehicle, except truck-tractor plates which shall be attached to the front of the vehicle.  The Tax Commission may, with the concurrence of the Department of Public Safety, by Joint Rule, change and direct the manner, place and location of display of any vehicle license plate when such action is deemed in the public interest.  The license plate, decal and all letters and numbers shall be clearly visible at all times.  The operation of a vehicle in this state, regardless of where such vehicle is registered, upon which the license plate is covered, overlaid or otherwise screened with any material, whether such material be clear, translucent, tinted or opaque, shall be a violation of this paragraph.

3.  Upon payment of the annual registration fee provided in Section 1133 of this title, the Tax Commission or Corporation Commission, as applicable, or a motor license agent may issue a permanent nonexpiring license plate to an owner of one hundred or more commercial motor vehicles and for vehicles registered under the provisions of Section 1120 of this title.  Upon payment of the annual registration fee, the Tax Commission or Corporation Commission shall issue a certificate of registration that shall be carried at all times in the vehicle for which it is issued.  Provided, if the registrant submits its application through electronic means, such qualified owners of one hundred or more commercial motor vehicles, properly registered pursuant to the provisions of Section 1133 of this title, may elect to receive a permanent certificate of registration that shall be carried at all times in the vehicle for which it is issued.

4.  Every vehicle owned by an agency of this state shall be exempt from the payment of registration fees required by this title.  Provided, such vehicle shall be registered and shall otherwise comply with the provisions of the Oklahoma Vehicle License and Registration Act.

B.  The license plates required under the provisions of this title shall conform to the requirements and specifications listed hereinafter:

1.  Each license plate shall have a space for the placement of the yearly decals for each succeeding year of registration after the initial issue;

2.  The provisions of the Oklahoma Vehicle License and Registration Act regarding the issuance of yearly decals shall not apply to the issuance of apportioned license plates, including license plates for state vehicles, and exempt plates for governmental entities and fire departments organized pursuant to Section 592 of Title 18 of the Oklahoma Statutes;

3.  Within the limits herein prescribed the Tax Commission shall redesign the official vehicle license plates which currently bear the legend "Oklahoma OK" or "Oklahoma is OK!" and substitute therefor the legend "Oklahoma Native America" as further described in this paragraph.  Except for personalized license plates and license plates issued for motorcycles and mopeds, the emblem on the state flag of Oklahoma as provided for in Section 91 of Title 25 of the Oklahoma Statutes shall be a part of all license plates issued after December 31, 1988.  The Tax Commission may continue to issue license plates with the legend "Oklahoma is OK!" or "Oklahoma OK" until any inventory of such license plates is depleted but the Tax Commission shall not produce or cause to be produced any additional license plates with these legends.  Except for personalized license plates, license plates issued for commercial vehicles, and license plates issued for motorcycles and mopeds, the "Oklahoma Native America" emblem shall be a part of all license plates issued after December 31, 1993.  The specifications for lettering style and appearance for the legend "Oklahoma Native America" shall be provided to the Tax Commission by the Oklahoma Tourism and Recreation Department.  The license plates shall be issued with the letters and numerals in the colors of green and white.  All license plates and decals shall be made with reflectorized material as a background to the letters, numbers and characters displayed thereon.  The reflectorized material shall be of such a nature as to provide effective and dependable brightness during the service period for which the license plate or decal is issued;

4.  Except as otherwise provided in this subsection, the Tax Commission shall design appropriate official license plates for all state vehicles.  Such license plates shall be permanent in nature and designed in such manner as to remain with the vehicle for the duration of the vehicle's life span or until the title is transferred to a nongovernmental owner;

5.  Within the limits prescribed in this section, the Tax Commission shall design appropriate official license plates for vehicles of the Oklahoma Highway Patrol.  The license plates shall have the legend "Oklahoma OK" and shall contain the letters "OHP" followed by the state seal and the badge number of the Highway Patrol officer to whom the vehicle is assigned.  The words "Oklahoma Highway Patrol" shall also be included on such license plates; and

6.  Within the limits prescribed in this section, the Tax Commission shall design appropriate official license plates for vehicles of the Oklahoma Military Department.  Such license plates shall have the legend "Oklahoma OK" and shall contain the letters "OMD" followed by the state seal and three numbers or letters as designated by the Adjutant General.  The words "Oklahoma Military Department" shall also be included on such license plates.

C.  Where the applicant has satisfactorily shown that the applicant owns the vehicle sought to be registered but is unable to produce documentary evidence of the ownership, a license plate may be issued upon approval by the Tax Commission or Corporation Commission, as applicable.  In such instances the reason for not issuing a certificate of title shall be indicated on the receipt given to the applicant.  It shall still be the duty of the applicant to immediately take all necessary steps to obtain the Oklahoma certificate of title and it shall be unlawful for the applicant to sell the vehicle until the certificate has been obtained in the applicant's name.

D.  The certificate of registration provided for in this section shall be in convenient form, and the certificate of registration, or a certified copy or photostatic copy thereof, duly authenticated by the Tax Commission or Corporation Commission, as applicable, shall be carried at all times in or upon commercial vehicles so registered, in such manner as to permit a ready examination thereof upon demand by any peace officer of the state or duly authorized employee of the Department of Public Safety.  Any such officer or agent may seize and hold such commercial vehicle when the operator of the same does not have the registration certificate in the operator's possession or when any such officer or agent determines that the registration certificate has been obtained by misrepresentation of any essential or material fact or when any number or identifying information appearing on such certificate has been changed, altered, obliterated or concealed in any way, until the proper registration or identification of such vehicle has been made or produced by the owner thereof.

E.  The purchaser of a new or used manufactured home shall, within thirty (30) days of the date of purchase, register the home with the Tax Commission or a motor license agent pursuant to the provisions of Section 1117 of this title.  For a new manufactured home, it shall be the responsibility of the dealer selling the home to place a temporary license plate on the home in the same manner as provided in Section 1128 of this title for other new motor vehicles.  For the first year that any manufactured home is registered in this state, the Tax Commission shall issue a metal license plate which shall be affixed to the manufactured home.  The temporary dealer license plate or the metal license plate shall be displayed on the manufactured home at all times when upon a public roadway; provided, a repossession affidavit issued pursuant to Sections 1110 and 1126 of this title shall be permissible in lieu of a current license plate and decal for the purposes of removing a repossessed manufactured home to a secure location.  Manufactured homes previously registered and subject to ad valorem taxation as provided by law shall have a decal affixed at the time ad valorem taxes are paid for such manufactured home; provided, for a manufactured home permanently affixed to real estate, no decal or license plate shall be required to be affixed and the owner thereof shall be given a receipt upon payment of ad valorem taxes due on the home.  The Tax Commission shall make sufficient plates and decals available to the various motor license agents of the state in order for an owner of a manufactured home to acquire the plate or decal.  A One Dollar ($1.00) fee shall be charged for issuance of any plate or decal.  The fee shall be apportioned each month to the General Revenue Fund of the State Treasury.

F.  The manufactured home license plate shall be designed so that it is easily visible for purposes of verification by a county assessor that the manufactured home is properly assessed for ad valorem taxation.  The plate shall be designed for a yearly decal.  In the first year of registration, a decal shall be issued for placement on the license plate indicating payment of applicable registration fees and excise taxes.  In the second and all subsequent years for which the manufactured home is subject to ad valorem taxation, an annual decal shall be affixed to the license plate as evidence of payment of ad valorem taxes.  The Tax Commission shall issue decals to the various county treasurers of the state in order for a manufactured home owner to obtain such decal each year.  Upon presentation of a valid ad valorem tax receipt, the manufactured home owner shall be issued the annual decal.

G.  Upon the registration of a manufactured home in this state for the first time or upon discovery of a manufactured home previously registered within this state for which the information required by this subsection is not known, the Tax Commission shall obtain:

1.  The name of the owner of the manufactured home;

2.  The serial number or identification number of the manufactured home;

3.  A legal description or address of the location for the home;

4.  The actual retail selling price of the manufactured home excluding Oklahoma taxes;

5.  The certificate of title number for the home; and

6.  Any other information which the Tax Commission deems to be necessary.

The application for registration shall also include the school district in which the manufactured home is located or is to be located.  The information shall be entered into a computer data system which shall be used by the Tax Commission to provide information to county assessors upon request by the assessor.  The assessor may request any information from the system in order to properly assess a manufactured home for ad valorem taxation.

Added by Laws 1985, c. 179, § 16, operative July 1, 1985.  Amended by Laws 1986, c. 198, § 1, eff. July 1, 1987; Laws 1987, c. 216, § 1, eff. Nov. 1, 1987; Laws 1988, c. 80, § 1, eff. Jan. 1, 1989; Laws 1988, c. 281, § 18, operative Jan. 1, 1989; Laws 1990, c. 116, § 1, operative July 1, 1990; Laws 1992, c. 368, § 1, eff. July 1, 1992; Laws 1993, c. 266, § 1, eff. Sept. 1, 1993; Laws 1994, c. 2, § 16, emerg. eff. March 2, 1994; Laws 1995, c. 101, § 2, eff. Nov. 1, 1995; Laws 1995, c. 358, § 5, eff. Nov. 1, 1995; Laws 1996, c. 22, § 4, eff. July 1, 1996; Laws 1997, c. 192, § 1, eff. Jan. 1, 1998; Laws 1998, c. 403, § 1, emerg. eff. June 10, 1998; Laws 1999, c. 1, § 14, emerg. eff. Feb. 24, 1999; Laws 1999, c. 367, § 1, eff. Nov. 1, 1999; Laws 2000, c. 189, § 8, eff. July 1, 2000; Laws 2000, c. 314, § 3, eff. July 1, 2000; Laws 2001, c. 131, § 11, eff. July 1, 2001; Laws 2002, c. 417, § 3, eff. July 1, 2002; Laws 2004, c. 222, § 3, eff. Nov. 1, 2004; Laws 2004, c. 534, § 4, eff. Nov. 1, 2004; Laws 2005, c. 1, § 66, emerg. eff. March 15, 2005; Laws 2005, c. 190, § 14, eff. Sept. 1, 2005; Laws 2005, c. 284, § 4, eff. July 1, 2005.

NOTE:  Laws 1993, c. 262, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1995, c. 18, § 1 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.  Laws 1995, c. 58, § 1 repealed by Laws 1995, c. 358, § 13, eff. Nov. 1, 1995.  Laws 1998, c. 355, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2004, c. 522, § 12 repealed by Laws 2005, c. 1, § 67, emerg. eff. March 15, 2005.

§471113A.  Definitions.

A.  As used in this section:

1.  "First vehicle" means the vehicle from which a license plate is removed and transferred to a second vehicle;

2.  "Second vehicle" means the vehicle to which a license plate is transferred after removal from a first vehicle; and

3.  "Vehicle" means a passenger vehicle and does not include farm or commercial vehicles.

B.  A person may retain the license plate of any vehicle registered to such person for purposes of transferring such license plate to a second vehicle registered to such person.  The license plate removed from the first vehicle may be transferred to a new or used second vehicle. The procedure for transfer shall be as follows:  1.  If the license plate removed from the first vehicle is transferred to a new motor vehicle, the owner shall obtain a replacement license plate from the Commission or one of its motor license agents upon payment of the fee required for a replacement plate and an additional Ten Dollars ($10.00).  The replacement plate shall bear an expiration date that corresponds to the expiration date on the license plate removed from the first vehicle.  The replacement plate shall be affixed to the first vehicle immediately upon removal of the existing license plate.  The license plate removed from the first vehicle shall be affixed to the second vehicle upon payment by the owner of all applicable registration and license fees.  Transfer of a license plate to a new motor vehicle as authorized by this paragraph shall not relieve the owner of payment for registration or license fees applicable to such new motor vehicle as required by this title.

2.  If the license plate removed from the first vehicle is transferred to a second vehicle already displaying a license plate, the owner shall obtain the replacement license plate required by paragraph 1 of this subsection.  The replacement plate shall be affixed to the first vehicle and shall bear the expiration date of the license plate removed from the first vehicle.  The license plate from the second vehicle shall be removed and returned to the Commission or one of its motor license agents.  The license plate removed from the first vehicle shall then be affixed to the second vehicle.  The removed plate from the first vehicle shall bear an expiration date identical to the plate removed from the second vehicle.

C.  The Oklahoma Tax Commission shall be authorized to promulgate such rules or regulations as may be required to implement the license plate transfers authorized by this section.

D.  In the event a person fails to obtain a replacement license plate as provided for in this section within the time prescribed for the registration of the new or used second vehicle, a penalty of twentyfive cents ($0.25) per day shall be assessed from the day following the period prescribed for registration to the date of acquisition of the replacement license plate, such penalty to accrue for no more than thirty (30) days, at the end of which time the penalty shall be twice the registration cost of such vehicle.

Added by Laws 1986, c. 198, § 2, eff. July 1, 1987.

§471114.  Lost, mutilated or destroyed license plate or decal  Replacement.

In the event of loss, mutilation, or destruction of a license plate or decal, the owner of such registered vehicle shall file an affidavit showing such fact and obtain another plate or decal.  The charge shall be Four Dollars ($4.00) for each such plate or decal.

Added by Laws 1985, c. 179, § 17, operative July 1, 1985.

§471114.1.  Computation of annual license fee.

In computing the annual registration and licensing fees for any vehicle in this state, the amount of such fee plus any other statutory fees shall be rounded to the nearest dollar.

Amended by Laws 1989, c. 346, § 72, eff. Jan. 1, 1990

§47-1114.2.  Residency requirements for motor license agent.

Any motor license agent appointed according to the provisions of Section 1140 of this title shall have been a resident of the county in which the agency is located for a period of six (6) months prior to appointment.  If a motor license agent moves his or her residence to a place outside the county in which the agency is located, the agent shall forfeit the appointment.  Provided, if the incorporated limits of a municipality encompass an area in more than one county, the provisions of this section shall not prohibit a motor license agent from moving the agency to a county in which the agent does not reside, with the consent of the Oklahoma Tax Commission, as long as the agency continues to be located in the same municipality and as long as other requirements of this title applicable to motor license agents are met.

Added by Laws 1985, c. 345, § 12, emerg. eff. July 30, 1985.  Amended by Laws 2001, c. 149, § 2, eff. Nov. 1, 2001.

§47-1115.  Vehicles required to be registered - Registration schedule - Delinquent registration - Penalties.

A.  Unless provided otherwise by statute, the following vehicles shall be registered annually:  manufactured homes, vehicles registered with a permanent nonexpiring license plate pursuant to Section 1113 of this title, commercial vehicles registered pursuant to the provisions of the International Registration Plan and commercial vehicles registered pursuant to the installment plan provided in subsection H of Section 1133 of this title.  The following schedule shall apply for such vehicle purchased in this state or brought into this state by residents of this state:

1.  Between January 1 and March 31, the payment of the full annual fee shall be required;

2.  Between April 1 and June 30, the payment of three-fourths (3/4) the annual fee shall be required;

3.  Between July 1 and September 30, the payment of one-half (1/2) the annual fee shall be required; and

4.  Between October 1 and November 30, one-fourth (1/4) the annual fee shall be required.

License plates or decals for each year shall be made available on December 1 of each preceding year for such vehicles.  Any person who purchases such vehicle or manufactured home between December 1 and December 31 of any year shall register it within thirty (30) days from date of purchase and obtain a license plate or Manufactured Home License Registration Decal, as appropriate, for the following calendar year upon payment of the full annual fee.  Unless provided otherwise by statute, all annual license, registration and other fees for such vehicles shall be due and payable on January 1 of each year and if not paid by February 1 shall be deemed delinquent.

B.  1.  All vehicles, other than those required to be registered pursuant to the provisions of subsection A of this section, shall be registered on a staggered system of registration and licensing on a monthly series basis to distribute the work of registering such vehicles as uniformly and expeditiously as practicable throughout the calendar year.  After the end of the month following the expiration date, the license and registration fees for the new registration period shall become delinquent.

2.  All fleet vehicles registered pursuant to new applications approved pursuant to the provisions of Section 1120 of this title shall be registered on a staggered system monthly basis.

3.  Applicants seeking to establish Oklahoma as the base jurisdiction for registering apportioned fleet vehicles shall have a one-time option of registering for a period of not less than four (4) nor greater than fifteen (15) months.  Subsequent renewals for these registrants will be for twelve (12) months, expiring on the last day of the month chosen by the registrant under the one-time option as provided herein.  In addition, registrants with multiple fleets may designate a different registration month of expiration for each fleet.

As used in this section, "fleet" shall have the same meaning as set forth in the International Registration Plan.

4.  Effective January 1, 2004, all motorcycles and mopeds shall be registered on a staggered system of registration.  The Oklahoma Tax Commission shall notify in writing, prior to December 1, 2003, all owners of motorcycles or mopeds registered as of such date, who shall have a one-time option of registering for a period of not less than three (3) months nor greater than fifteen (15) months.  Subsequent renewals for these registrants will be for twelve (12) months, expiring on the last day of the month chosen by the registrant under the one-time option as provided herein.  All motorcycles and mopeds registered pursuant to new applications received on or after December 1, 2003, shall also be registered pursuant to the provisions of this paragraph.

C.  The following penalties shall apply for delinquent registration fees:

1.  For fleet vehicles required to be registered pursuant to the provisions of Section 1120 of this title for which a properly completed application for registration has not been received by the Corporation Commission by the last day of the month following the registration expiration date, a penalty of thirty percent (30%) of the Oklahoma portion of the annual registration fee, or Two Hundred Dollars ($200.00), whichever is greater, shall be assessed.  The license and registration cards issued by the Corporation Commission for each fleet vehicle shall be valid until two (2) months after the registration expiration date;

2.  For commercial vehicles registered under the provisions of subsection B of this section, except those vehicles registered pursuant to Section 1133.1 of this title, a penalty shall be assessed after the last day of the month following the registration expiration date.  A penalty of twenty-five cents ($0.25) per day shall be added to the license fee of such vehicle and shall accrue for one (1) month.  Thereafter, the penalty shall be thirty percent (30%) of the annual registration fee, or Two Hundred Dollars ($200.00), whichever is greater;

3.  For new or used manufactured homes, not registered within thirty (30) days from date of purchase or date such manufactured home was brought into this state, a penalty equal to the registration fee shall be assessed; or

4.  Except as provided in subsection H of Section 1133 of this title, for all other vehicles a penalty shall be assessed after the last day of the month following the expiration date.  A penalty of twenty-five cents ($0.25) per day shall be added to the license fee of such vehicle and shall accrue for three (3) months.  Thereafter, the penalty shall be Twenty-five Dollars ($25.00), provided that the penalty shall not exceed the amount equal to the license fee of such vehicle.

D.  In addition to all other penalties provided in the Oklahoma Vehicle License and Registration Act, the following penalties shall be imposed and collected by any Enforcement Officer of the Corporation Commission upon finding any commercial vehicle being operated in violation of the provisions of the Oklahoma Vehicle License and Registration Act.

The penalties shall apply to any commercial vehicle found to be operating in violation of the following provisions:

1.  A penalty of not less than Fifty Dollars ($50.00) shall be imposed upon any person found to be operating a commercial vehicle sixty (60) days after the end of the month in which the license plate or registration credentials expire without the current year license plate or registration credential displayed.  Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such penalties shall be apportioned as provided in Section 3 of this act;

2.  A penalty of not less than Fifty Dollars ($50.00) shall be imposed for any person operating a commercial vehicle subject to the provisions of Section 1120 or Section 1133 of this title without the proper display of, or, carrying in such commercial vehicle, the identification credentials issued by the Corporation Commission as evidence of payment of the fee or tax as provided in Section 1120 or Section 1133 of this title.  Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such penalties shall be apportioned as provided in Section 3 of this act; and

3.  A penalty of not less than One Hundred Dollars ($100.00) shall be imposed for any person that fails to register any commercial vehicle subject to the Oklahoma Vehicle License and Registration Act.  Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such penalties shall be apportioned as provided in Section 3 of this act.

E.  The Tax Commission, or Corporation Commission with respect to vehicles registered under Section 1120 or Section 1133 of this title, shall assess the registration fees and penalties for the year or years a vehicle was not registered.  For vehicles not registered for two (2) or more years, the registration fees and penalties shall be due only for the current year and one (1) previous year.

F.  In addition to any other penalty prescribed by law, there shall be a penalty of not less than Twenty Dollars ($20.00) upon a finding by an enforcement officer that:

1.  The registration of a vehicle registered pursuant to Section 1132 of this title is expired and it is sixty (60) or more days after the end of the month of expiration; or

2.  The registration fees for a vehicle that is subject to the registration fees pursuant to Section 1132 of this title have not been paid.

Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such penalties shall be apportioned as provided in Section 3 of this act.

G.  If a vehicle is donated to a nonprofit charitable organization, the nonprofit charitable organization shall be exempt from paying any current or past due registration fees, excise tax, transfer fees, and penalties and interest.  However, after the donation, if the person donating the vehicle, or someone on behalf of such person, purchases the same vehicle back from the nonprofit charitable organization to which the vehicle was donated, such person shall be liable for all current and past-due registration fees, excise tax, title or transfer fees, and penalties and interest on such vehicle.

Added by Laws 1985, c. 179, § 18, operative July 1, 1985.  Amended by Laws 1985, c. 197, § 3, operative July 1, 1985; Laws 1987, c. 6, § 6, emerg. eff. March 16, 1987; Laws 1987, c. 232, § 3, emerg. eff. July 5, 1987; Laws 1988, c. 163, § 6, emerg. eff. May 16, 1988; Laws 1988, c. 201, § 11, emerg. eff. June 10, 1988; Laws 1988, c. 240, § 4, emerg. eff. June 24, 1988; Laws 1990, c. 116, § 2, operative July 1, 1990; Laws 1997, c. 13, § 1, eff. Nov. 1, 1997; Laws 1999, c. 232, § 2, eff. July 1, 1999; Laws 2000, c. 6, § 12, emerg. eff. March 20, 2000; Laws 2000, c. 288, § 1, eff. July 1, 2000; Laws 2003, c. 139, § 2, eff. July 1, 2003; Laws 2004, c. 534, § 5, eff. Nov. 1, 2004; Laws 2005, c. 1, § 68, emerg. eff. March 15, 2005.

NOTE:  Laws 1999, c. 178, § 2 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2004, c. 522, § 13 repealed by Laws 2005, c. 1, § 69, emerg. eff. March 15, 2005.

§47-1115.1.  Seizure of vehicles not bearing or displaying proper license plate - Sale.

In addition to the penalties provided in the Oklahoma Vehicle License and Registration Act, after ninety (90) days from the expiration date for annual registration of a vehicle, the Corporation Commission, Department of Public Safety, county sheriffs, and all other duly authorized peace officers of this state may seize and take into custody every vehicle owned within this state not bearing or displaying a proper license plate required by the Oklahoma Vehicle License and Registration Act.  The vehicle shall not be released to the owner until it is duly registered and the license, registration, or title fee and penalties due are paid in full, proof of security or an affidavit that the vehicle will not be used on public highways or public streets, as required pursuant to Section 7-600 et seq. of this title, is furnished, and the cost of seizure, including the reasonable cost of taking the vehicle into custody and storing the vehicle, have been paid.  In the event the owner of any vehicle seized fails to pay such fees and penalties due, together with cost of seizure and storage, and fails to provide proof of security or an affidavit that the vehicle will not be used on public highways or public streets, the Corporation Commission shall proceed to sell the vehicle by posting not fewer than five notices of sale in five different public places in the county where the vehicle is located, one of such notices to be posted at the place where the vehicle is stored.  A copy of the notice shall also be sent by certified mail, restricted delivery, with return receipt requested, to the last-known address of the registered owner of the vehicle.  The vehicle shall be sold at such sale subject to the following terms and conditions:

1.  In the event the sale price is equal to, or greater than, the total costs of sale, seizure and the fee and penalty, the purchaser shall be issued a certificate of purchase, license plate, manufactured home registration receipt and decal and registration certificate;

2.  In the event the sale price is less than the total costs of sale, seizure, and the fee and penalty, the vehicle shall be sold as junk to the highest bidder, whereupon the bidder shall receive a certificate of purchase; and if the vehicle be dismantled, the record to the junked vehicle shall be canceled.  If not dismantled, the vehicle shall be immediately registered; and

3.  Any residual amount remaining unclaimed by the delinquent owner shall be administered in accordance with the Uniform Unclaimed Property Act.

Added by Laws 1986, c. 144, § 10, emerg. eff. April 21, 1986.  Amended by Laws 1987, c. 6, § 7, emerg. eff. March 16, 1987; Laws 1991, c. 331, § 52, eff. Sept. 1, 1991; Laws 1993, c. 153, § 5, eff. Sept. 1, 1993; Laws 1998, c. 423, § 1; Laws 1999, c. 1, § 15, emerg. eff. Feb. 24, 1999; Laws 2004, c. 522, § 14, eff. July 1, 2004.

NOTE:  Laws 1998, c. 293, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§47-1115.2.  Preemption of orders, ordinances, or regulations of municipalities or other political subdivisions - Exceptions.

A.  The Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way the enforcement of registration and licensing of automobiles to the complete exclusion of any order, ordinance, or regulation by any municipality or other political subdivision of this state.  Any existing or future orders, ordinances, or regulations in this field, except as provided for in subsection B of this section, are null and void.

B.  Nothing contained in this section shall prohibit any order, ordinance, or regulation of any municipality from enacting and enforcing laws prohibiting and penalizing conduct prohibited by Sections 1101 through 1151.1 of Title 47 of the Oklahoma Statutes, but the provisions of such order, ordinance, or regulation by a municipality shall not be more stringent than those of the Oklahoma Vehicle License and Registration Act.

Added by Laws 2004, c. 178, § 3, eff. Nov. 1, 2004.

§47-1115.3.  Registration - Exceptions.

A.  Except as otherwise provided by this section, all-terrain vehicles and motorcycles used exclusively off roads or highways  shall be registered once with the Oklahoma Tax Commission within thirty (30) days after purchase.

B.  For all-terrain vehicles or motorcycles used exclusively off roads or highways purchased prior to July 1, 2005, registration, as otherwise required by Section 1115 of Title 47 of the Oklahoma Statutes, shall not be required, but shall be allowed at the option of the owner of the all-terrain vehicle or motorcycle used exclusively off roads or highways.

C.  All-terrain vehicles or motorcycles used exclusively off roads or highways owned or purchased by a person that possesses an agricultural exemption pursuant to Section 1358.1 of Title 68 of the Oklahoma Statutes may be registered as provided by this section, but shall not require registration.

Added by Laws 2005, c. 284, § 5, eff. July 1, 2005.

§471116.  Registration periods.

Twelve registration periods shall be established for vehicles required to be registered on a staggered basis.  The registration periods shall start on the first day of each calendar month and shall end on the last day of that month.  Unless otherwise provided, all such vehicles where the date of execution of transfer of ownership occurs in this state at any time during a calendar month shall be subject to registration and payment of the fee for the registration period commencing the first day of the month of such date of execution of transfer.

A person who registers more than one vehicle may have all of such vehicles initially registered at the same time or at separate times.  Any person who obtains a vehicle may, upon registration, have the registration period adjusted to allow future registration of all such vehicles at the same period or at a different period.

Added by Laws 1985, c. 179, § 19, operative July 1, 1985.

§471116.1.  New vehicles  Dealer license plate or decal  Registration period.

A license plate or decal bearing an expiration date of four (4) months from the date of registration shall be issued for a vehicle registered in the name of a manufacturer or dealer of new motor vehicles.  Such license plate or decal shall be issued if the vehicle so registered is exempt from the vehicle excise tax pursuant to the provisions of subsection (k) of Section 2105 of Title 68 of the Oklahoma Statutes. It shall be unlawful for any person other than a manufacturer, licensed dealer, person contemplating purchase of the vehicle or person holding a valid salesman's license issued by the Oklahoma Motor Vehicle Commission to operate the vehicle after the expiration of the fourmonth registration period.

Added by Laws 1988, c. 34, § 2, emerg. eff. March 17, 1988.

§47-1117.  Manufactured home - Registration - Certificate of title.

A.  Unless otherwise provided by law, any person purchasing a new or used manufactured home or owning a manufactured home which has not been registered in this state shall register such manufactured home pursuant to the provisions of subsection B of this section and obtain a certificate of title as provided in Section 1105 of this title.

B.  The application for registration and certificate of title shall be made to the Oklahoma Tax Commission or to a motor license agent.  Such application shall be accompanied by the registration fees required by Section 1135 of this title and any penalties thereon.  The application for registration and certificate of title shall include:

1.  The name of the owner of the manufactured home;

2.  The serial number or identification number of the manufactured home;

3.  A legal description or address of the location;

4.  The actual retail selling price of the manufactured home excluding Oklahoma taxes; and

5.  Any other information which the Tax Commission deems to be necessary.

The application for registration shall also include the school district in which the manufactured home is located or is to be located.

Upon the filing of an application for registration and certificate of title, the payment of fees as required by Section 1133 of this title, the excise tax as provided for in Section 2104.3 of Title 68 of the Oklahoma Statutes and the furnishing of proof satisfactory to the Tax Commission or motor license agent that all ad valorem taxes have been paid, the Tax Commission or motor license agent shall assign the manufactured home a distinctive number and shall issue to the owner of the manufactured home a certificate of title, a manufactured home registration receipt, Manufactured Home Registration Decal, a vehicle registration decal and an excise tax receipt.  The certificate of title number shall be recorded in the computer data system required by Section 1113 of this title in order to collect and store information concerning the subsequent ad valorem tax payments for such manufactured home.  The receipts and Manufactured Home Registration Decal shall be permanently attached to the title by the Tax Commission or agent.  An excise tax receipt so attached shall constitute evidence of payment of the excise tax required by the provisions of Section 2104.3 of Title 68 of the Oklahoma Statutes.  Thereafter, the owner of a manufactured home shall be assessed the ad valorem tax as provided in Section 2801 et seq. of Title 68 of the Oklahoma Statutes.  A duplicate Manufactured Home Registration Decal shall be affixed inside the window nearest the front door of the manufactured home before it is moved upon any public roadway.

C.  If an applicant has satisfactorily shown to the Tax Commission or to a motor license agent, that the applicant owns the manufactured home sought to be registered, but is unable to produce the documentary evidence of title, the Tax Commission or motor license agent may issue a manufactured home registration receipt, Manufactured Home Registration Decal, vehicle registration decal and excise tax receipt to the applicant.  In such instances, the Tax Commission or motor license agent shall indicate on the receipt given the applicant the reason for not issuing a certificate of title.  It shall be the duty of the applicant to immediately take all necessary steps to obtain an Oklahoma certificate of title.  It shall be unlawful for such applicant to sell the manufactured home until such title has been obtained by the applicant.  After receiving a certificate of title, the applicant shall then take such title, registration and excise tax receipts and Manufactured Home Registration Decal to the Tax Commission or motor license agent for permanent attachment of the receipts to the title.

D.  The Department of Public Safety shall issue a permit immediately to the holder of a perfected security interest or licensed representative thereof, if the holder or representative is bonded by the state, to move the manufactured home to a secure location with a repossession affidavit.  However, all excise taxes and ad valorem taxes due on such a manufactured home shall be required to be paid within thirty (30) days of the issuance of the permit.  A certificate of title for a manufactured home shall not be issued pursuant to a repossession prior to the furnishing of proof satisfactory to the Tax Commission or motor license agent that all ad valorem taxes due have been paid.

E.  The Department shall issue a permit immediately to a licensed manufactured home dealer to move a trade-in to a secure location with a trade-in affidavit.  However, all excise taxes and ad valorem taxes due on such a manufactured home trade-in shall be required to be paid within thirty (30) days of the issuance of the permit.  A certificate of title for a manufactured home trade-in shall not be issued prior to the furnishing of proof satisfactory to the Tax Commission or a motor license agent that all ad valorem taxes due have been paid.  A receipt evidencing payment of ad valorem taxes for the current year shall constitute satisfactory proof that all ad valorem taxes due have been paid.

Added by Laws 1985, c. 179, § 20, operative July 1, 1985.  Amended by Laws 1988, c. 80, § 2, eff. Jan. 1, 1989; Laws 1990, c. 24, § 1, operative July 1, 1990; Laws 1997, c. 192, § 2, eff. Jan. 1, 1998; Laws 1998, c. 403, § 2, emerg. eff. June 10, 1998; Laws 2002, c. 417, § 4, eff. July 1, 2002.

§47-1118.  Issuance of certificates of title for manufactured homes - School district maps.

A.  The Oklahoma Tax Commission and motor license agents shall issue a certificate of title which conforms to the provisions of Section 1117 of this title to any person applying for a certificate of title for a manufactured home.

B.  The Tax Commission shall provide each motor license agent with a school district map of the county designating the boundaries of each school district and the code number of each district.

C.  The State Department of Education shall provide the Tax Commission with a school district map designating the boundaries of each school district and the code number of each district.

Added by Laws 1985, c. 179, § 21, operative July 1, 1985.  Amended by Laws 1988, c. 80, § 3, eff. Jan. 1, 1989; Laws 1997, c. 192, § 3, eff. Jan. 1, 1998.

§47-1119.  Manufactured home - Information to be furnished county assessor in county of location.

Upon proper registration and receipt of a certificate of title pursuant to the provisions of Section 1117 of this title by the person owning a new or used manufactured home, the Oklahoma Tax Commission shall furnish by June 1 and by December 31 of each year to the county assessor in the county in which the manufactured home is or is to be located the following information:

1.  The name of the owner of the manufactured home;

2.  The serial number or identification number of the manufactured home;

3.  The legal description, the address, or the location where the manufactured home is to be located;

4.  The actual retail selling price of the manufactured home, excluding Oklahoma state taxes;

5.  The registration number issued for the manufactured home; and

6.  Any other information necessary to enable the county assessor to list and assess the proper ad valorem tax required by Section 2801 et seq. of Title 68 of the Oklahoma Statutes.  If ownership of such a manufactured home has passed by operation of law and a new certificate of title has been issued for such home, the Tax Commission shall also furnish such information to the appropriate county assessors.

Added by Laws 1985, c. 179, § 22, operative July 1, 1985.  Amended by Laws 1985, c. 238, § 2, emerg. eff. July 8, 1985; Laws 1988, c. 80, § 4, eff. Jan. 1, 1989; Laws 1997, c. 192, § 4, eff. Jan. 1, 1998.

§47-1120.  Proportional registration.

A.  The Corporation Commission may, when in the interest of the State of Oklahoma and its residents, enter into the International Registration Plan or other compacts or agreements with other states to permit motor vehicle registration and license taxes on any truck, bus, or truck-tractor on a proportional basis commensurate with the use of Oklahoma highways.  Proportional registration under such plans may be permitted for vehicles engaged in interstate commerce or combined interstate and intrastate commerce.  Any action taken by the Oklahoma Tax Commission with respect to the International Registration Plan or other such compacts or agreements prior to the effective date of this act shall remain in effect unless altered by the Corporation Commission pursuant to its authority to do so after the effective date of this act.

B.  The Corporation Commission shall require that such proportional registration be based on the percentage of miles actually operated by such vehicles or fleets of vehicles in the State of Oklahoma in the preceding year in proportion to the total fleet miles operated both within and without Oklahoma.  If mileage data is not available for the preceding fiscal year, the Corporation Commission may accept the latest twelve-month period available.  Such percentage figure, so determined by the Corporation Commission, shall be the Oklahoma mileage factor.  In computing the taxes under the foregoing formula, the Corporation Commission shall first compute the license fees for the entire fleet and then multiply the amount by the Oklahoma mileage factor on a dollar basis.

C.  Upon receipt of the Oklahoma license and registration tax, which shall be paid by cash and/or certified funds, as computed under the provisions of the Oklahoma Vehicle License and Registration Act, the Corporation Commission shall register all such fleet vehicles, and shall issue a license plate or decal for each of such vehicles identifying it as part of an interstate fleet.  The Corporation Commission may, upon satisfactory review of the payment history of an applicant, waive the requirement for payment in cash or certified funds.

D.  Vehicles so registered on a prorated basis shall be considered fully licensed in Oklahoma and shall be exempt from all further registration or license fees under the provisions of the Oklahoma Vehicle License and Registration Act; provided that such fleet vehicles are proportionally licensed in some other state, territory or possession of the United States or some foreign province, state or country with which the Corporation Commission has entered into a prorationing compact or agreement.

If a vehicle is permanently withdrawn from a proportionally registered fleet and a replacement vehicle is added to the fleet in the same calendar quarter, the replacement vehicle shall be considered fully registered as provided in Section 1133 of this title and Section 14-109 of this title, if the replacement vehicle is registered for a weight equal to or less than the vehicle permanently withdrawn, or if additional registration fees are paid when the replacement vehicle is registered for a weight greater than the vehicle withdrawn.  If a vehicle is permanently withdrawn from a proportionally registered fleet and is not replaced by another vehicle in the same calendar quarter, credit shall be allowed as otherwise provided in this section.

E.  Vehicles subsequently added to a proportionally registered fleet after commencement of the registration year shall be proportionally registered by applying the mileage percentage used in the original application for such fleet for such registration period to the regular registration fees due with respect to such vehicle for the remainder of the registration year.

F.  If a vehicle is permanently withdrawn from a proportionally registered fleet because it has been destroyed, sold or otherwise completely removed from service, credit shall be allowed.  Such credit shall be a sum equal to the amount paid with respect to such vehicle when it was first proportionally registered in the registration year, reduced by one-fourth (1/4) for each calendar quarter or fraction thereof elapsing since the beginning of the registration year.  The credit may be applied against subsequent additions to the fleet to be prorated or for other additional registration fees assessed.  In no event shall credit be allowed for fees beyond such registration year, nor shall any such amount be subject to refund.  Provided, further, that vehicles removed from a prorated fleet or sold to a nonprorated fleet for operation in Oklahoma shall be registered in Oklahoma for the remaining portion of the year.

G.  Mileage proportions for interstate fleets not operated in this state during the preceding year will be determined by the Corporation Commission on the basis of the operations of the fleet the preceding year in other states plus the estimated operation in Oklahoma, or, if no operations were conducted the previous year, a full statement of the proposed method of operation.  In the absence of a full statement of the proposed method of operation, the Corporation Commission shall require the applicant to utilize an estimated mileage chart provided by the Corporation Commission.

H.  The records of total mileage operated in all states upon which the application is made for a period of three (3) years following the year upon which the application is based shall be preserved.  Upon request of the Corporation Commission, such records shall be made available for audit as to accuracy of computation and payments.  The Corporation Commission may enter into agreements with agencies of other states administering motor vehicle registration laws for joint audits of any such records.

I.  The Corporation Commission may enter into compacts or agreements with other states or other countries or subdivisions of such countries allowing reciprocal privileges to vehicles based in such other states and operating in interstate commerce if the vehicles are properly registered therein.

J.  Interchanged vehicles properly registered in another state may be granted reciprocal privileges when engaged in a continuous movement in interstate commerce, but must register in this state if used in intrastate commerce.

K.  In addition to those taxes or fees imposed by the Oklahoma Vehicle License and Registration Act, the same or substantially the same type or category of tax or fee may be imposed upon an out-of-state resident as is imposed upon residents of Oklahoma for the same or substantially similar use of a vehicle in such other state in the amount, or approximate total amount, of any fee or tax, including property, motor fuel, excise, sales, use or mileage tax required by the laws of such other state to be paid by a resident of this state making the same or similar use of a like vehicle in such state.

The Corporation Commission shall have the authority to promulgate rules which provide procedures for implementation of comparable regulatory fees and taxes for vehicles used in this state by residents of other states.

Any revenue derived from this subsection shall be apportioned in the same manner as provided in Section 1104 of this title.

It is the intention of the Legislature that the motor vehicle registration and licensing fees assessed against residents of other states operating similar vehicles in Oklahoma be comparably the same as the motor vehicle registration and licensing fees assessed against residents of Oklahoma operating a similar vehicle for a similar purpose in such other state; and that the Corporation Commission diligently monitor the motor vehicle registration and licensing fees assessed against residents of Oklahoma by other states and to provide for uniform treatment of Oklahoma residents operating vehicles in other states and for residents of other states operating vehicles in Oklahoma.

L.  The provisions of this section shall not apply to tour bus operations issued permits pursuant to Section 1171 of this title.

M.  Applicants registering fleet vehicles through electronic means may choose their initial monthly period of registration.

N.  The Corporation Commission shall assess a fee of Three Dollars ($3.00) to process an amended registration filed under the International Registration Plan to add a jurisdiction to an existing registration under the plan.  The collection and payment of the fee shall be a prerequisite to amending the registration.  All revenue derived pursuant to the provisions of this subsection shall be apportioned and distributed as provided for in Section 1104 of this title.

Added by Laws 1985, c. 179, § 23, operative July 1, 1985.  Amended by Laws 1987, c. 6, § 9, emerg. eff. March 16, 1987; Laws 1989, c. 218, § 2, emerg. eff. May 9, 1989; Laws 1995, c. 24, § 1, eff. Nov. 1, 1995; Laws 1997, c. 294, § 3, eff. July 1, 1997; Laws 1999, c. 232, § 3, eff. July 1, 1999; Laws 2001, c. 358, § 6, eff. July 1, 2001; Laws 2004, c. 522, § 15, eff. July 1, 2004.

NOTE:  Laws 2004, c. 534, § 6 repealed by Laws 2005, c. 1, § 70, emerg. eff. March 15, 2005.

§47-1120.1.  Entry into International Registration Plan or other compacts or agreements - Assessment and payment of fees.

A.  The Corporation Commission, when in the interest of the State of Oklahoma and its residents, may enter into the International Registration Plan or other compacts or agreements with other states to permit motor vehicle registration and license taxes on any motor vehicle to be used as a rental motor vehicle as defined in the International Registration Plan.

B.  The Tax Commission or Corporation Commission, as applicable, shall require that each rental motor vehicle be assessed the following registration fees in lieu of the fee schedule set forth in Section 1132 of this title:

1.  A fee of Fifteen Dollars ($15.00) shall be assessed for the first year of registration in this or any other state; and

2.  A fee of Ten Dollars ($10.00) shall be assessed in the first year and each subsequent year of registration in this or any other state.

C.  Upon registration and payment of the fees required by this section, the owner shall receive a license plate which shall be valid until the vehicle is permanently withdrawn from the rental fleet of the owner.

Added by Laws 1991, c. 331, § 61, eff. Sept. 1, 1991.  Amended by Laws 2004, c. 534, § 7, eff. Nov. 1, 2004; Laws 2005, c. 1, § 71, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 522, § 16 repealed by Laws 2005, c. 1, § 72, emerg. eff. March 15, 2005.

§47-1120.2.  Transfer of International Registration Plan revenues collected.

On a monthly basis, the Corporation Commission shall transfer to the Oklahoma Tax Commission the amount of net revenue collected under the International Registration Plan to be apportioned by the Tax Commission in accordance with the provisions of Section 1104 of Title 47 of the Oklahoma Statutes.

Added by Laws 2005, c. 479, § 2, eff. July 1, 2005.

NOTE:  Laws 2005, c. 411, § 1 repealed by Laws 2006, c. 16, § 33, emerg. eff. March 29, 2006.

§471121.  Dishonored checks  Collection  Cancellation of license.

A.  When, at the time of registration of any vehicle, payment is made by check for fees and taxes and the check is not paid by the bank on which drawn for any reason, after said check has been presented for payment a second time, such certificate of registration and other such instruments issued at the time of registration of such vehicle shall be invalid.  The motor license agent shall transmit all documents and the dishonored check to the Oklahoma Tax Commission for credit to the motor license agent's account.  The Commission may enter into a contract for the collection of dishonored checks and canceled instruments.  In all such cases, such vehicles shall be subject to the license fees and penalties provided in this act as though no attempt to register the vehicle had been made and the motor license agent shall charge the person issuing the check a fee of Twentyfive Dollars ($25.00) for each check to cover the costs of processing each returned check.  An individual who subsequently purchases any such vehicle shall not be required, as a condition for registration of the vehicle, to pay any penalties imposed by this section.

A mortgagee who repossesses any such vehicle shall not be required, as a condition for registration of said vehicle, to pay the dishonored check penalties which had accrued as of the date of such repossession.

B.  Whenever payment is made by check for any Oklahoma driver's license and the check is not paid by the bank on which drawn for any reason, after said check has been presented for payment a second time, such driver's license shall be invalid and all driving privileges of the holder of the driver's license shall be canceled.  The motor license agent shall transmit the dishonored check to the Oklahoma Tax Commission for credit to the motor license agents account.  The Commission may enter into a contract for the collection of dishonored checks.  The motor license agent shall charge the person issuing the check a fee of Twenty-five Dollars ($25.00) for each check to cover the cost of processing each returned check.  The motor license agent shall transmit a copy of all documents associated with the application and issuance of the driver's license and a copy of the dishonored check to the Department of Public Safety.

Added by Laws 1985, c. 179, § 24, operative July 1, 1985. Amended by Laws 1987, c. 43, § 1, eff. Nov. 1, 1987; Laws 1989, c. 284, § 1, emerg. eff. May 22, 1989; Laws 1993, c. 294, § 1, eff. Sept. 1, 1993; Laws 1994, c. 128, § 1, eff. July 1, 1994.

§471122.  Temporary license  Fee.

A.  Whenever any nonresident owning any motor bus, truck, trucktractor, trailer or semitrailer, which has been registered under the laws of another state and bears a current registration from such state, brings such vehicle into this state, for the purpose of using the vehicle for hire or other commercial purpose, for a temporary period of time not to exceed ninety (90) days, such person may, immediately after entering this state, upon the filing of an application therefor with the Commission, and the payment of a license fee equal to oneeighth (1/8) of the annual license fee required of such vehicle, register same for a period of thirty (30) days in lieu of obtaining an annual registration and license therefor; he may upon payment of onefourth (1/4) of the annual license fee register it for a period of sixty (60) days or for ninety (90) days upon the payment of threeeighths (3/8) of the annual license fee in lieu of obtaining annual registration and license therefor.  Upon failure of any person to obtain or renew this temporary license when first available, the fee due for the remaining portion of the year shall become due and must be paid.

B.  It will not be necessary for such person to obtain an Oklahoma certificate of title evidencing ownership of such vehicle, if the applicant therefor has been issued a valid certificate of title or ownership for such vehicle by his home state.  The Commission will issue a certificate of registration covering each temporary license provided by the terms of this section.

C.  Provided, however, that the provisions of this section for temporary licenses shall not apply to the residents of any other state when the laws of such other state do not provide temporary licensing for approximately comparable license fees for vehicles being used in such other state by residents of Oklahoma under the same or substantially similar purposes, terms and conditions; and, provided further that, irrespective of the amount of the temporary license fees provided in this section, the amount of any temporary license fee for a vehicle of a resident of any such state shall be determined and fixed by the Commission in the amount, or the approximate total amount, of any license fee and any other taxes, including property and mileage taxes, required by the laws of such other state to be paid by a resident of Oklahoma making the same use of a similar vehicle in such state.

Added by Laws 1985, c. 179, § 25, operative July 1, 1985.

§471123.  Reciprocal compacts and agreements.

The Oklahoma Tax Commission is hereby authorized and empowered to enter into andmake reciprocal compacts and agreements when the Commission deems same to be in the interest of the residents of the State of Oklahoma, with the proper authorities of other states, concerning all motor vehicles engaged in foreign and interstate commerce upon and over the public highways.

Such compacts and agreements shall grant to the residents of other states privileges substantially like and equal to those granted by such states to Oklahoma residents; provided, that such compacts and agreements shall not supersede or suspend any laws, rules or regulations of this state applying to vehicles operated intrastate in this state.  Privileges so granted shall extend only to persons who comply with the laws of the state of their residence.  Such compacts and agreements shall not operate to supersede or suspend the application of any laws of this state, except insofar as they apply to the payment of vehicle license fees or other motor vehicle taxes charged residents of the states with which such compacts and agreements are made; provided, however, that the power and authority and discretion of the Corporation Commission to make and enforce rules and regulations governing motor carriers for hire, or to grant or deny certificates or permits to motor carriers for hire shall not be superseded or suspended by any such compact and agreement.

Added by Laws 1985, c. 179, § 26, operative July 1, 1985.

§47-1124.  Temporary permit - Fee.

A.  Any person, firm or corporation owning or possessing a commercial vehicle who:

1.  Is a resident of the United States;

2.  Is required to register the vehicle under the laws of this state;

3.  Is not authorized to drive the vehicle on the public roads of this state for lack of registration or reciprocity of this state's laws with the laws of the state in which the vehicle is registered; and

4.  Operates the vehicle for commercial purposes;

may receive a temporary permit from the Corporation Commission or any motor license agent in this state.  The permit shall be recognized in lieu of registration in this state.  The permit shall indicate the time and date of its issuance and shall be valid for a period not to exceed seventy-two (72) hours from such indicated time.

B.  A fee of Twelve Dollars ($12.00) shall be charged for the issuance of the temporary permit which shall be apportioned in the same manner as other vehicle license fees are apportioned under the terms of the motor vehicle license and registration laws of this state.

C.  The temporary permit shall not be issued to any person, firm or corporation owning or possessing a commercial vehicle, truck, truck-tractor, trailer, semitrailer or motor bus, who has been apprehended for violating the registration laws of this state.  If apprehended, the vehicle shall be immediately subject to such registration laws.  Possession of the temporary permit shall not affect any liability or duty which the owner or operator of a vehicle might otherwise have by law.  An operator of a vehicle possessing an expired, altered or undated temporary permit shall be deemed to be operating an unregistered motor vehicle and shall be subject to registration and penalties therefor as provided by law.

D.  The Corporation Commission may enter into an agreement with any person or corporation located within or without the state for transmission of temporary permits for a commercial vehicle by way of a facsimile machine or other device when the Corporation Commission determines that such agreement is in the best interests of the state.

E.  Any provision of this act providing for proportional registration under reciprocal agreements and the International Registration Plan that relate to the promulgation of rules shall not be subject to the provisions of Section 1151 of this title.  The Corporation Commission may promulgate such rules as it deems necessary to administer the provisions of this section.  The Corporation Commission may prescribe an application form for the temporary permit and such other forms as it deems appropriate.

F.  The provisions of this section shall not apply to tour bus operations issued permits pursuant to Section 1171 of this title, or to vehicles entering this state for the express purpose of transporting the resources and equipment necessary to support production activities of the motion picture, television and video film industries operating within the state.  Any such vehicle properly registered under the laws of another state or not registered with this state pursuant to the provisions of the International Registration Plan and used for the above-stated purpose shall not be subject to the registration requirements as set forth in Section 1101 et seq. of this title while conducting said business.

Added by Laws 1985, c. 179, § 27, operative July 1, 1985.  Amended by Laws 1987, c. 6, § 8, emerg. eff. March 16, 1987; Laws 1989, c. 218, § 3, emerg. eff. May 9, 1989; Laws 1995, c. 11, § 1, emerg. eff. Mar. 27, 1995; Laws 2004, c. 522, § 17, eff. July 1, 2004.

§47-1124.1.  Temporary permit or authorization for vehicle subject to proportional registration.

The Corporation Commission is authorized to issue temporary permits or authorization for any vehicle to be proportionally registered in this state or which is currently proportionally registered in this state under the provisions of the International Registration Plan.  Temporary permits may be issued for adding vehicles or jurisdictions to established accounts in good standing.  New accounts may be issued temporary permits only after all fees are paid.  Such temporary permit or authorization shall authorize a vehicle to be driven on the public roads of this state pending completion by the Corporation Commission of an application for proportional registration of such vehicle.  The temporary permit or authorization shall be recognized in lieu of registration in this state.  The temporary permit or authorization shall clearly indicate the time and date of issuance, the reason for the issuance, and the date of expiration, which shall be fortyfive (45) days, including the day of issuance.  The Corporation Commission may enter into reciprocal agreements with other states for recognition of temporary permits or authorizations.

The Corporation Commission may assign the temporary permits or authorization to owners or operators of vehicles subject to proportional registration and such owners or operators may issue the temporary permits or authorization as needed for the operation of vehicles that will be operated as a fleet of proportionally registered vehicles.  Owners or operators shall be accountable for all temporary permits or authorization assigned to them by the Corporation Commission and shall be subject to audit by the Corporation Commission.

The Corporation Commission may enter into an agreement with any person located within or without the state for the distribution and issuance of temporary permits or authorizations for any vehicle which is currently proportionally registered in this state under the provisions of the International Registration Plan when the Corporation Commission determines that such agreement is in the best interest of the state.  Any such person or corporation shall be accountable for all temporary permits or authorizations assigned to them by the Corporation Commission and shall be subject to audit by the Corporation Commission.

The phrase "currently proportionally registered", as used in this section, shall be defined as any prorate account for which a properly completed original application has been received by the Corporation Commission and all corresponding and assessed fees have been paid in full.

Self-issue temporary permits or authorizations may be issued to a maximum of twenty-five percent (25%) of the size of the registrant's fleet, and any registrant with a fleet of fewer than six vehicles may be assigned one self-issue permit.

An application shall be filed with the Corporation Commission within fifteen (15) days to proportionally register any vehicle for which a temporary permit or authorization has been issued.

Any owner, operator or person that has entered into such an agreement with the Corporation Commission, that is unable to produce, or refuses to produce, upon request by the Corporation Commission, any unissued temporary permit or authorization assigned to such entity, shall be subject to the following penalty:

A fee of One Hundred Eighty Dollars ($180.00) which is an amount equal to the fee for the number of seventy-two-hour temporary permits, provided for in Section 1124 of this title, that would be required for the operation of a vehicle for a forty-five-day period.

If, as the result of an audit, it is determined that any owner, operator or person that has entered into such an agreement with the Corporation Commission has used temporary permits or authorizations to avoid payment of proportional registration fees, all remaining unissued temporary permits or authorizations in the possession of such owner, operator or person that has entered into such an agreement with the Corporation Commission shall be returned to the Corporation Commission, and the Corporation Commission may deny further use of temporary permits or authorizations by such owner, operator or person that has entered into such an agreement with the Corporation Commission for a minimum period of six (6) months.

Added by Laws 1986, c. 269, § 9, operative July 1, 1986.  Amended by Laws 1987, c. 6, § 10, emerg. eff. March 16, 1987; Laws 1997, c. 294, § 4, eff. July 1, 1997; Laws 2001, c. 358, § 7, eff. July 1, 2001; Laws 2004, c. 534, § 8, eff. Nov. 1, 2004; Laws 2005, c. 1, § 73, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 522, § 18 repealed by Laws 2005, c. 1, § 74, emerg. eff. March 15, 2005.

§47-1124.2.  Hunters permits.

A.  The Oklahoma Tax Commission shall be authorized to issue permits, commonly known as "hunters permits", for any vehicles to be proportionally registered pursuant to the provisions of Section 1120 of Title 47 of the Oklahoma Statutes.  This temporary registration shall be honored by all member jurisdictions of the International Registration Plan.

B.  The permit authorized by this section shall be issued in a manner that will allow an owner-operator, not operating as a lessor, to move an empty vehicle from one lessee-carrier fleet to another without violating general registration laws.  As used in this section, "owner-operator" shall have the same meaning as set forth in the International Registration Plan.

C.  The permit authorized by this section shall be valid for a period of forty-five (45) days, including the day of issuance.  A fee in the amount of Twenty-five Dollars ($25.00) shall be charged for the issuance of the permit.  All fees collected from the issuance of the permits shall be apportioned pursuant to Section 1104 of Title 47 of the Oklahoma Statutes.

D.  A separate permit shall be required for each proportionally registered power unit and trailer and shall not be issued for a registered gross weight in excess of the empty weight of such vehicle or trailer.

E.  The permits authorized by this section may be obtained from the Tax Commission, any motor license agent, or any person or corporation located within or without the state if the Tax Commission has entered into an agreement for transmission of these permits with such person or corporation upon determination that an agreement shall be in the best interest of the state.

Added by Laws 2001, c. 358, § 8, eff. July 1, 2001.

§471125.  Certain nonresident vehicle owners required to register vehicle  Exceptions.

A.  If the owner of a vehicle becomes employed in this state, the vehicle is deemed to be subject to tax in this state and, within thirty (30) days from the date of employment, shall be registered upon the same terms and conditions that resident owners are required to register such vehicles in this state.  However, the owner of the vehicle who is employed in this state and commutes daily from an adjoining state shall be exempt from the provisions in this section.  The penalty for failure to register the vehicle in the manner provided in this subsection shall be equal to the license or registration fee due, and any such vehicle may be seized and held at any time for any such delinquency and sold for nonpayment of the license or registration fees in the same manner that domestic vehicles may be seized and sold at any time of the year upon ten (10) days' notice.

If the vehicle is detained by a law enforcement officer of this state and it is determined that the owner of such vehicle has failed to comply with the provisions of this subsection, a penalty of Ten Dollars ($10.00) shall be assessed in addition to the penalties previously provided in this section.  This penalty of Ten Dollars ($10.00) shall be paid to the pension fund of the law enforcement officer, as defined in Section 1147 of Title 47 of the Oklahoma Statutes, who detained the vehicle.

B.  Any student certified as a fulltimeequivalent student by an institution of higher learning in this state and being a nonresident of Oklahoma, presently attending any institution of higher learning, shall not be required to purchase an Oklahoma license plate, provided that the state of residence of such student affords a similar exemption to Oklahoma students attending institutions of higher learning in such state.  This exception for nonresident students does not apply when such student registers to vote as a resident in Oklahoma.

C.  Any vehicle, including a manufactured home, other than a commercial truck which is owned by a visiting nonresident and is properly registered in its native state for the current year and remains here for any period in excess of sixty (60) days shall be registered upon the same terms and conditions that resident owners are required to register such vehicles in this state.  Any vehicle within this state, owned by a nonresident which is not properly registered in its native state for the current year, shall be registered under the same terms and conditions as such domestic vehicles are required to be registered.

Added by Laws 1985, c. 179, § 28, operative July 1, 1985. Amended by Laws 1987, c. 212, § 1, eff. Nov. 1, 1987; Laws 1988, c. 290, § 20, operative July 1, 1988.

§471126.  Repossessed vehicle  Registration.

A.  At any time that a mortgagee repossesses a vehicle on which the registration has become delinquent as of the date of such repossession, the mortgagee shall not be required, as a condition for registration of said vehicle, to pay the penalties which had accrued as of the date of such repossession otherwise prescribed in this act.  Provided that said penalties shall not be waived unless such vehicle is registered by the mortgagee within five (5) days after it is repossessed.  Provided further, that if the mortgagor, or spouse, becomes the owner of the vehicle within ninety (90) days from the date of repossession, the penalty shall reattach and be paid when the new title is applied for.

B.  Upon each vehicle repossessed by a mortgagee, a fee of Forty-six Dollars ($46.00) shall be assessed.  This fee shall be in lieu of any applicable vehicle excise tax and registration fees.  Each motor license agent accepting applications for certificates of title for such vehicles shall receive Seven Dollars ($7.00) to be deducted from the license fee specified in this subsection for each application accepted.

Added by Laws 1985, c. 179, § 30, operative July 1, 1985. Amended by Laws 1987, c. 205, § 71, operative July 1, 1987; Laws 1988, c. 240, § 5, eff. July 1, 1988; Laws 1989, c. 277, § 1, eff. Nov. 1, 1989; Laws 1991, c. 261, § 3, eff. Sept. 1, 1991.

§471127.  Military personnel  Registration of vehicles.

A.  All vehicles owned by members of the Armed Forces of the United States or their spouses assigned to duty in this state in compliance with official military or naval orders or owned by the spouse, who resides in Oklahoma, of a member of the Armed Forces of the United States serving in a foreign country, which vehicles are not being used in a trade or business or for any commercial purpose, are hereby classified specially for vehicle license and registration purposes in this state.  Any such vehicle which is not registered and licensed for the current year in the state of residence or domicile of the serviceman or of the spouse owning the vehicle must be registered for the current year in Oklahoma as herein provided, except that any such vehicle which has been licensed in some other state by such serviceman or spouse while the serviceman was stationed in said other state may be operated in this state for the remainder of the year or period for which it is licensed.  If such vehicle currently is registered with the Armed Forces of the United States rather than being registered in a state and the serviceman is transferred to a duty station within this state pursuant to military orders, the serviceman or spouse owning the vehicle shall not be required to register the vehicle in this state for a period of thirty (30) days after the date the serviceman is required to report for duty pursuant to said military.

The serviceman or spouse applying for the registration of any such vehicle shall submit an appropriate statement, to be attached to the vehicle registration application, showing the following:  A description of the vehicle owned by applicant; the state and address of the applicant's legal residence or domicile; that applicant or applicant's spouse is on active duty in the Armed Forces of the United States assigned or stationed at a named location in compliance with official military orders.  The statement shall be signed by the applicant and certified to by a proper officer of the organization to which applicant is assigned for duty or where the applicant is the spouse of such serviceman serving in a foreign country the statement shall be signed by said spouse under the penalties of perjury.  The application shall be accompanied by a registration fee of Fifteen Dollars ($15.00).

B.  Any Oklahoma resident who is stationed out of state due to an official assignment of the Armed Forces of the United States or their spouse shall be entitled to register his or her vehicle or vehicles in this state for the same registration fee afforded members of the Armed Forces of the United States assigned to duty in this state pursuant to subsection A of this section.  Such Oklahoma resident or their spouse who is stationed out of state due to an official assignment of the Armed Forces of the United States shall be exempt from the vehicle inspection requirements of Section 1105 of this title; provided, such Oklahoma resident or their spouse who is stationed out of state presents valid documentation acceptable to the Oklahoma Tax Commission evidencing that such inspection has been made by an outofstate authority acceptable to the Oklahoma Tax Commission.

Any Oklahoma resident who is stationed out of state due to an official assignment of the Armed Forces of the United States may authorize his or her parents to register his or her vehicle or vehicles as provided for in this subsection if the serviceman is not able to register the vehicle at the appropriate time.

Added by Laws 1985, c. 179, § 30, operative July 1, 1985.  Amended by Laws 1987, c. 205, § 71, operative July 1, 1987; Laws 1988, c. 240, § 5, eff. July 1, 1988; Laws 1989, c. 277, § 1, eff. Nov. 1, 1989; Laws 1990, c. 337, § 11; Laws 1993, c. 17, § 1, eff. July 1, 1993.

NOTE:  Laws 1989, c. 161, § 2 repealed by Laws 1990, c. 337, § 26.

§471128.  Manufacturer's or dealer's license  Intransit plates.

A.  Every person manufacturing or having a contract to sell new vehicles in this state shall file a verified application for a general distinctive number for all new vehicles owned or controlled by the manufacturer or dealer; provided, the Oklahoma Tax Commission shall issue a license to sell such new motor vehicles only for those types of new vehicles for which the applicant has a sales contract or franchise; provided, further, that no license shall be issued to any applicant that has not complied with the provisions of Sections 561 through 568 of this title and does not hold a current license issued by the Oklahoma Motor Vehicle Commission pursuant thereto.  A separate manufacturer's or dealer's license shall be required for each separate county within which such manufacturer or dealer has an established place of business and upon payment of a license fee of Ten Dollars ($10.00) there shall be assigned and issued to such manufacturer or dealer a Certificate of Registration and one license plate which shall be displayed upon each vehicle of such manufacturer or dealer when same is operated, driven, or displayed on any street, road, or highway, in the same manner as hereinbefore provided for vehicles owned by other persons.  Such a manufacturer or dealer in new vehicles may obtain as many additional license plates as may be desired, upon the payment of the sum of Ten Dollars ($10.00) for each additional plate; provided that no such license plate issued to any manufacturer or dealer shall be used or displayed upon any secondhand or used vehicle, or upon any new vehicle which is used for a service car, or private use, or for hire.  Any person, with consent of the dealer, may operate a motor vehicle, with the dealer's tag affixed, while contemplating purchase, so long as this intent is limited to a consecutive seventy-two-hour period, or a weekend.  An individual holding a valid salesman's license issued by the Oklahoma Motor Vehicle Commission shall not be subject to this limitation.  If such person also buys and sells used vehicles, he shall, after obtaining his new motor vehicle dealer's license from the Oklahoma Motor Vehicle Commission, also obtain a used motor vehicle dealer's license, from the Used Motor Vehicle and Parts Commission, the cost of which shall be as prescribed in Section 1101 et seq. of this title.

B.  Each dealer and used motor vehicle dealer shall keep a record of the purchase and sale of each motor vehicle he buys or sells, which shall show the name of the seller or buyer as the case may be, and a complete description of the vehicle purchased or sold, and such other information as the Commission may prescribe.

C.  Application for manufacturer's or dealer's license must show that such dealer or manufacturer has not violated any of the provisions of this section; and such license shall be nonassignable; and any such license may be suspended temporarily or revoked by the Commission for violation or failure to comply with this section, provided, the holder of such license shall be given ten (10) days' notice of hearing to suspend or cancel such license.  If any such person subject to any of the licenses required in this section fails to obtain it when due, a penalty of twenty-five cents ($0.25) per day on each such license shall be charged in the same manner as is now provided on delinquent motor vehicle registrations, and after a period of thirty (30) days such penalty shall be equal to the license fee.  It shall be the duty of every person licensed to sell new or used motor vehicles to advise each purchaser in writing about his title requirements and payment of any taxes due.  Each used motor vehicle must display a proper Oklahoma license plate or a used dealer's license plate.  Dealers failing to comply with provisions of this section shall be responsible for all taxes due on such sales or on such vehicles.

D.  Every person engaged in the business of transporting and delivering new or used vehicles by driving, either singly or by towbar, saddle mount or full mount method, engaging in drive-away operations as defined in Section 3 of Title 85 of the Oklahoma Statutes, or any combination thereof, from the manufacturer or shipper to the dealer or consignee and using the public highways of this state shall file with the Commission a verified application for in-transit license plates to identify such vehicles.  The application shall provide for a general distinctive number for all vehicles so transported.  Upon payment of a license fee of Ten Dollars ($10.00) there shall be assigned and issued to such person one in-transit plate.  Such in-transit plate shall be used by such person only on vehicles when so transported.  Such person may obtain as many additional in-transit plates as desired upon payment of a fee of Ten Dollars ($10.00) for each additional plate.  Provided, a used motor vehicle dealer shall use a used dealer license plate in lieu of the in-transit license plate for transporting a used motor vehicle and, in such cases, shall be exempt from making application for an in-transit license plate.  Provided further, only a person who possesses a certificate issued by the Interstate Commerce Commission or the Corporation Commission to engage in the business of transporting and delivering manufactured homes for hire may use the in-transit license plates obtained by them as herein authorized for transporting new or used manufactured homes from one location to another location within Oklahoma or from a point in another state to a point in this state.  Nothing contained in this section shall relieve any person from the payment of license fees otherwise provided by law.  When the Commission deems it advisable and in the public interest, it may require the holder of any in-transit license, or any person making application therefor, to file a proper surety bond in any amount it deems proper, not to exceed Ten Thousand Dollars ($10,000.00).

E.  The Oklahoma Tax Commission shall issue dealer licenses to new and used manufactured home dealers, new and used travel trailer dealers and new and used commercial trailer dealers.

F.  All licenses provided for in this section shall expire on December 31 of each year.

Added by Laws 1985, c. 179, § 31, operative July 1, 1985.  Amended by Laws 1985, c. 238, § 3, emerg. eff. July 8, 1985; Laws 1986, c. 172, § 2, eff. July 1, 1986; Laws 1988, c. 167, § 3, emerg. eff. May 24, 1988; Laws 1990, c. 315, § 4, eff. July 1, 1990; Laws 1993, c. 93, § 2, eff. July 1, 1993; Laws 1997, c. 188, § 2, eff. Nov. 1, 1997.

§471129.  Special mobilized machinery  Registration procedure  Exemptions.

A.  Special mobilized machinery shall not be subject to any section or provision of the Oklahoma Vehicle License and Registration Act, Section 1101 et seq. of this title, except the provisions of this section.

Special mobilized machinery shall be permitted the use of the highways of this state when proper registration and permits, as provided in this section, are in the possession of the operator.

B.  Owners of qualifying equipment hereunder may elect to register such equipment either under this section or under other applicable provisions of this act.  Application covering qualifying equipment may be made to the Oklahoma Tax Commission or their authorized agents for registering special mobilized machinery.  Upon payment of a registration fee of Twentyfive Dollars ($25.00), the applicant shall be granted a certificate of registration in acknowledgment of qualification by the Commission.  The certificate of registration must at all times be carried with the equipment and be available for inspection by an investigating officer.

C.  In addition to the registration fee, the Commission shall collect at time of registration an additional fee of Five Hundred Fifty Dollars ($550.00) per unit for equipment qualifying under the terms of this section.  This fee of Five Hundred Fifty Dollars ($550.00) shall include the constitutional ad valorem tax and shall be allocated by the Commission in the same manner and percentage as registration and permit fees are presently allocated under the provisions of this act.  Payment of this fee shall be due on January 1 of each calendar year and must be paid in no event later than February 1 of each calendar year.  The penalty for noncompliance with this provision shall be a double fee in the amount of One Thousand One Hundred Dollars ($1,100.00).  For qualifying equipment purchased during the calendar year, the Commission shall collect a fee which shall be pro rata of the annual fee as hereinbefore defined.  Provided, however, the fee for qualifying equipment registered in another state and utilized for emergency or temporary service, not to exceed thirty (30) days, shall be calculated in the same manner as set forth in subsection A of Section 1122 of this title.

D.  Other provisions of this section relating to registration and other laws of this state relating to registration, fees, or licensing shall not apply to such special mobilized equipment when the same is manufactured in Oklahoma and sold for delivery and exclusive use without the state or when returned temporarily for modification or repair.  In addition, the registration, fees, and licensing provisions of the laws of this state shall not apply to special mobilized equipment temporarily brought into the state, with subsequent movement back out of the state, solely for fabrication, repair, testing, alteration, modification, refurbishing, or maintenance.  This subsection shall in no way exempt the equipment described herein from the levy of ad valorem taxes.

Added by Laws 1985, c. 179, § 32, operative July 1, 1985.  Amended by Laws 1993, c. 252, § 4, emerg. eff. May 26, 1993; Laws 1996, c. 220, § 3, emerg. eff. May 23, 1996; Laws 2000, c. 189, § 9, eff. July 1, 2000; Laws 2004, c. 390, § 19, eff. July 1, 2004.

§471130.  Oklahoma Tax Commission Fund  Deposit of fees for use in mailings.

Any fees received by the Commission designated by law to be used for mailing of vehicle title registration or licenses as a result of the vehicle notification program shall be placed to the credit of the Oklahoma Tax Commission Fund.

Added by Laws 1985, c. 179, § 33, operative July 1, 1985. Amended by Laws 1986, c. 269, § 14, operative July 1, 1986.

§471131.  Mailorder renewal  Notice.

The Oklahoma Tax Commission shall annually notify through the mail all persons within the state who have a previous registration and license on record of the period for registration and licensing.  Such notice shall contain all necessary information for such registration and licensing including a breakdown of all charges to be paid by the owner and shall contain instructions as to the procedure for renewal upon presentation to a motor license agent or by return mail to the Commission's state office.  The form of the notice shall be determined by the Commission.  Use of a postcard type renewal notice is specifically permitted.  On the back of such registration notice form there shall be an explanation of the apportionment of all license fees and penalties collected and their disposition.  Such explanation shall include information as to all charges and fees included in the total license fee or incident to the registration of a vehicle.  If the owner chooses the option of receiving these services through the mail, either from the Commission or a motor license agent, he shall be instructed to pay the final total listed.  The cost of mailing shall be One Dollar ($1.00) for license plates and fifty cents ($0.50) for decals, titles or other forms or devices provided in this act.  Provided, that the Commission may adjust any mailing costs as deemed appropriate to allow for increased or additional fees charged by the United States Postal Service.

Failure by any applicant to receive notification of renewal as provided by this act shall not excuse the applicant from properly obtaining any registration or license at the proper time by presenting proof of ownership to the Commission's state office or to a motor license agent.

Added by Laws 1985, c. 179, § 34, operative July 1, 1985.  Amended by Laws 1990, c. 264, § 112, operative June 1, 1990.

§471132.  Vehicle registration fees  Assessment  Computation.

A.  For all vehicles, unless otherwise specifically provided by the Oklahoma Vehicle License and Registration Act, a registration fee shall be assessed at the time of initial registration by the owner and annually thereafter, for the use of the avenues of public access within this state in the following amounts:

1.  For the first through the fourth year of registration in this state or any other state, Eighty-five Dollars ($85.00);

2.  For the fifth through the eighth year of registration in this state or any other state, Seventy-five Dollars ($75.00);

3.  For the ninth through the twelfth year of registration in this state or any other state, Fifty-five Dollars ($55.00);

4.  For the thirteenth through the sixteenth year of registration in this state or any other state, Thirty-five Dollars ($35.00); and

5.  For the seventeenth and any following year of registration in this state or any other state, Fifteen Dollars ($15.00).

The registration fee provided for in this subsection shall be in lieu of all other taxes, general or local, unless otherwise specifically provided.

B.  For all-terrain vehicles and motorcycles used exclusively for use off roads or highways purchased on or after July 1, 2005, and for all-terrain vehicles and motorcycles used exclusively for use off roads or highways purchased prior to July 1, 2005, which the owner chooses to register pursuant to the provisions of Section 5 of this act, an initial and nonrecurring registration fee of Eleven Dollars ($11.00) shall be assessed at the time of initial registration by the owner.  Nine Dollars ($9.00) of the registration fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.  Two Dollars ($2.00) of the registration fee shall be retained by the motor license agent.  The fees required by subsection A of this section shall not be required for all-terrain vehicles or motorcycles used exclusively off roads and highways.

C.  There shall be a credit allowed with respect to the fee for registration of a new vehicle which is a replacement for:

1.  A new original vehicle which is stolen from the purchaser/registrant within ninety (90) days of the date of purchase of the original vehicle as certified by a police report or other documentation as required by the Oklahoma Tax Commission; or

2.  A defective new original vehicle returned by the purchaser/registrant to the seller within six (6) months of the date of purchase of the defective new original vehicle as certified by the manufacturer.

The credit shall be in the amount of the fee for registration which was paid for the new original vehicle and shall be applied to the registration fee for the replacement vehicle.  In no event will the credit be refunded.

D.  Upon every transfer or change of ownership of a vehicle, the new owner shall obtain title for and, except in the case of salvage vehicles and manufactured homes, register the vehicle within thirty (30) days of change of ownership and pay a transfer fee of Fifteen Dollars ($15.00) in addition to any other fees provided for in this act.  No new decal shall be issued to the registrant.  Thereafter, the owner shall register the vehicle annually on the anniversary date of its initial registration in this state and shall pay the fees provided in subsection A of this section and receive a decal evidencing such payment.  Provided, used motor vehicle dealers shall be exempt from the provisions of this section.

E.  In the event the vehicle is not registered, titled and tagged within thirty (30) days from the date of transfer of ownership, the penalty for the failure of the owner of the vehicle to register the vehicle within thirty (30) days shall be twentyfive cents ($0.25) per day, provided that in no event shall the penalty exceed Twentyfive Dollars ($25.00).

Added by Laws 1985, c. 179, § 35, operative July 1, 1985.  Amended by Laws 1986, c. 172, § 3, eff. July 1, 1986; Laws 1986, c. 294, § 1, emerg. eff. June 24, 1986; Laws 1988, c. 156, § 1, emerg. eff. May 5, 1988; Laws 1988, c. 201, § 12, emerg. eff. June 10, 1988; Laws 1995, c. 10, § 1, eff. July 1, 1995; Laws 2000, c. 250, § 5, eff. Oct. 1, 2000 (State Question No. 691, Legislative Referendum No. 319, adopted at election held Aug. 22, 2000); Laws 2005, c. 284, § 6, eff. July 1, 2005.

§471132.1.  License and registration fee.

A.  There is levied and there shall be paid to the Oklahoma Tax Commission a fee of Three Dollars ($3.00) upon every vehicle to be registered or licensed, except for those licensed pursuant to subsection (c) of Section 1210.34 of Title 70 of the Oklahoma Statutes.  Said fee shall accrue and shall be collectible upon each vehicle under the same circumstances and shall be payable in the same manner and times as apply to vehicle licenses and registrations under the provisions of the Oklahoma Vehicle License and Registration Act; provided, said fee shall be paid in full for the then current year at the time any vehicle is first registered in a calendar year.

B.  Two-thirds of the monies collected pursuant to this section shall be transferred by the Tax Commission each month to the State Treasurer for deposit in the General Revenue Fund.  For the fiscal year beginning July 1, 1999, of the remaining one-third of the monies collected pursuant to this section each fiscal year, the first Four Hundred Thousand Dollars ($400,000.00) shall be transferred by the Tax Commission to the State Treasurer for deposit in the Motor Vehicle Driver Education Revolving Fund created in Section 2 of this act and any amount in excess of Four Hundred Thousand Dollars ($400,000.00) shall be transferred by the Tax Commission to the State Treasurer for deposit in the General Revenue Fund.  For the fiscal year beginning July 1, 2000, and for each fiscal year thereafter, of the remaining one-third of the monies collected pursuant to this section each fiscal year, the first Nine Hundred Thousand Dollars ($900,000.00) shall be transferred by the Tax Commission to the State Treasurer for deposit in the Motor Vehicle Driver Education Revolving Fund created in Section 2 of this act and any amount in excess of Nine Hundred Thousand Dollars ($900,000.00) shall be transferred by the Tax Commission to the State Treasurer for deposit in the General Revenue Fund.

C.  The collection and payment of said fee shall be a prerequisite to license or registration of any vehicle, except for those licensed pursuant to subsection (c) of Section 1210.34 of Title 70 of the Oklahoma Statutes.

Added by Laws 1987, c. 204, § 126, operative July 1, 1987.  Amended by Laws 1994, c. 243, § 2, eff. Sept. 1, 1994; Laws 1998, c. 424, § 1, eff. July 1, 1998.

§47-1132.2.  Motor Vehicle Driver Education Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Education to be designated the "Motor Vehicle Driver Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of Section 1132.1 of Title 47 of the Oklahoma Statutes.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Board of Education to assist in defraying the cost of motor vehicle driver education.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1998, c. 424, § 2, eff. July 1, 1998.

§47-1132.3.  Credit for registration fee for replacement of vehicles destroyed by tornadoes.

A.  There shall be a credit allowed with respect to the fee for registration of a vehicle which is a replacement for a vehicle which was destroyed by a tornado on May 3, 1999, and which was registered pursuant to the provisions of Section 1132 of this title on such date.  The credit shall be a prorated amount based on the fee paid for the registration of the destroyed vehicle for the period of registration remaining as of May 3, 1999, and shall be applied to the registration fee for the replacement vehicle pursuant to the provisions of Section 1132 of this title.  In no event will the credit be refunded.

B.  There shall be a credit allowed with respect to the fee for registration of a vehicle which is a replacement for a vehicle which was destroyed by a tornado on October 9, 2001, and which was registered pursuant to the provisions of Section 1132 of this title on such date.  The credit shall be a prorated amount based on the fee paid for the registration of the destroyed vehicle for the period of registration remaining as of October 9, 2001, and shall be applied to the registration fee for the replacement vehicle pursuant to the provisions of Section 1132 of this title.  In no event will the credit be refunded.

C.  There shall be a credit allowed with respect to the fee for registration of a vehicle which is a replacement for a vehicle which was destroyed by a tornado on May 8 or 9, 2003, and which was registered pursuant to the provisions of Section 1132 of this title on such date.  The credit shall be a prorated amount based on the fee paid for the registration of the destroyed vehicle for the period of registration remaining as of May 8 or 9, 2003, and shall be applied to the registration fee for the replacement vehicle pursuant to the provisions of Section 1132 of this title.  In no event will the credit be refunded.

Added by Laws 1999, c. 186, § 1, emerg. eff. May 21, 1999.  Amended by Laws 2002, c. 454, § 3, eff. July 1, 2002; Laws 2003, c. 374, § 1, emerg. eff. June 4, 2003.

§47-1132.4.  Additional fee - Apportionment of revenue.

A.  In addition to other vehicle registration fees specified by law, there is levied and there shall be paid to the Oklahoma Tax Commission a fee of One Dollar ($1.00) upon every vehicle to be registered.  The fee shall accrue and shall be collectible upon each vehicle under the same circumstances and shall be payable in the same manner and times as apply to vehicle registrations under the provisions of the Oklahoma Vehicle License and Registration Act; provided, the fee shall be paid in full for the then current year at the time any vehicle is first registered in a calendar year.

B.  Revenue from the fee levied in subsection A of this section shall be apportioned as follows:

1.  Fifty percent (50%) of the revenues shall be credited to the General Revenue Fund in the State Treasury; and

2.  Fifty percent (50%) of the revenues shall be deposited to the Oklahoma Law Enforcement Retirement Fund; provided, the first Eight Hundred Fifty Thousand Dollars ($850,000.00) of the revenues apportioned pursuant to the provisions of this paragraph each fiscal year shall be deposited to the Department of Public Safety Patrol Vehicle Revolving Fund created in Section 2-143 of this title for the purpose of purchasing patrol vehicles and aircraft.

C.  The collection and payment of the fees specified in this section shall be a prerequisite to license or registration of any vehicles.

Added by Laws 2001, c. 153, § 8, eff. July 1, 2001.  Amended by Laws 2002, c. 397, § 30, eff. Nov. 1, 2002; Laws 2003, c. 461, § 13, eff. July 1, 2003.

NOTE:  Effective date for Laws 2001, c. 153, § 8 added by Laws 2001, c. 246, § 1, emerg. eff. May 23, 2001, and by Laws 2001, c. 361, § 13, eff. July 1, 2001.

§47-1132.5.  Additional fee payable to Oklahoma Tax Commission.

A.  In addition to other vehicle registration fees specified by law, beginning September 1, 2003, through August 30, 2005, there is levied and there shall be paid to the Oklahoma Tax Commission a fee of Two Dollars ($2.00) upon every vehicle to be registered.  The fee shall accrue and shall be collectible upon each vehicle under the same circumstances and shall be payable in the same manner and times as apply to vehicle registrations under the provisions of the Oklahoma Vehicle License and Registration Act; provided, the fee shall be paid in full for the then current year at the time any vehicle is first registered in a calendar year.

B.  Revenue from the fee levied in subsection A of this section shall be transferred each month to the Department of Public Safety for deposit in the Department of Public Safety Revolving Fund.

C.  The collection and payment of the fee specified in this section shall be a prerequisite to licensing or registration of any vehicles.

Added by Laws 2003, c. 396, § 1, eff. Sept. 1, 2003.

§47-1133.  Registration of commercial vehicles.

A.  The following license fees shall be paid annually to the Oklahoma Tax Commission or Corporation Commission, as applicable, upon the registration of the following vehicles:

For each commercial vehicle over eight thousand (8,000) pounds as defined in Section 1102 of this title, the license fee shall be based on the combined laden weight of the vehicle or combination of vehicles.  The license fees shall be computed and assessed at the following rates:

1.  From 8,001 pounds to 15,000 pounds $  95.00

2.  From 15,001 pounds to 18,000 pounds   120.00

3.  From 18,001 pounds to 21,000 pounds   155.00

4.  From 21,001 pounds to 24,000 pounds   190.00

5.  From 24,001 pounds to 27,000 pounds   225.00

6.  From 27,001 pounds to 30,000 pounds   260.00

7.  From 30,001 pounds to 33,000 pounds   295.00

8.  From 33,001 pounds to 36,000 pounds   325.00

9.  From 36,001 pounds to 39,000 pounds   350.00

10.  From 39,001 pounds to 42,000 pounds   375.00

11.  From 42,001 pounds to 45,000 pounds   400.00

12.  From 45,001 pounds to 48,000 pounds   425.00

13.  From 48,001 pounds to 51,000 pounds   450.00

14.  From 51,001 pounds to 54,000 pounds   475.00

15.  From 54,001 pounds to 57,000 pounds   648.00

16.  From 57,001 pounds to 60,000 pounds   681.00

17.  From 60,001 pounds to 63,000 pounds   713.00

18.  From 63,001 pounds to 66,000 pounds   746.00

19.  From 66,001 pounds to 69,000 pounds   778.00

20.  From 69,001 pounds to 72,000 pounds   817.00

21.  From 72,001 pounds to 73,280 pounds   857.00

22.  From 73,281 pounds to 74,000 pounds   870.00

23.  From 74,001 pounds to 75,000 pounds   883.00

24.  From 75,001 pounds to 76,000 pounds   896.00

25.  From 76,001 pounds to 77,000 pounds   909.00

26.  From 77,001 pounds to 78,000 pounds   922.00

27.  From 78,001 pounds to 79,000 pounds   935.00

28.  From 79,001 pounds to 80,000 pounds   948.00

29.  From 80,001 pounds to 81,000 pounds   961.00

30.  From 81,001 pounds to 82,000 pounds   974.00

31.  From 82,001 pounds to 83,000 pounds   987.00

32.  From 83,001 pounds to 84,000 pounds   1000.00

33.  From 84,001 pounds to 85,000 pounds   1013.00

34.  From 85,001 pounds to 86,000 pounds   1026.00

35.  From 86,001 pounds to 87,000 pounds   1039.00

36.  From 87,001 pounds to 88,000 pounds   1052.00

37.  From 88,001 pounds to 89,000 pounds 1065.00

38.  From 89,001 pounds to 90,000 pounds 1078.00

B.  After the fifth year's registration in this or any other state, the license fee upon any truck registered on a basis of the combined laden weight not in excess of fifteen thousand (15,000) pounds shall be assessed at fifty percent (50%) of the fee computed and assessed for each of the first five (5) years.  On the seventh and all subsequent years of registration in this or any other state, on such truck, such license fees shall be assessed and computed at fifty percent (50%) of the amount due on the sixth year's registration.  In no event shall such annual license fee on any truck be less than Ten Dollars ($10.00) nor shall the annual license fee of any truck-tractor be less than Ninety-five Dollars ($95.00).

C.  In addition to the fees required by subsection A of this section, there shall be paid a registration fee of Forty Dollars ($40.00) upon the first registration in this state after July 1, 1985, and upon the transfer of ownership of any frac tank, as defined by Section 54 of Title 17 of the Oklahoma Statutes, rental trailer, commercial trailer or semitrailer designed to be pulled and usually pulled by a truck or truck-tractor.

Thereafter, a fee of Four Dollars ($4.00) shall be paid annually for each frac tank, rental trailer, commercial trailer or semitrailer.  The fee of Four Dollars ($4.00) shall be due and payable on January 1 of each year and shall be the only fee due on any frac tank, rental trailer, commercial trailer or semitrailer registered under this section.

Upon the payment of the registration fee of Forty Dollars ($40.00), a nonexpiring registration certificate and identification plate shall be issued for each frac tank, rental trailer, commercial trailer or semitrailer.  The nonexpiring identification plate shall remain displayed on the frac tank, rental trailer, commercial trailer or semitrailer for which the identification plate is issued until such frac tank, trailer or semitrailer is sold or removed from service.

A receipt shall be issued upon the payment of the annual fee.  The receipt shall show the total fee paid for one or more frac tanks, rental trailers, commercial trailers or semitrailers.  The receipt shall be retained by the owner of any frac tank, rental trailer, commercial trailer or semitrailer for a period of three (3) years and shall be subject to audit by the Tax Commission or Corporation Commission.

Any frac tank, commercial trailer or semitrailer licensed pursuant to this section shall not be permitted to be operated on the highways of this state when such frac tank, commercial trailer or semitrailer is being operated by a resident of this state, or is being operated by a person operating a vehicle or vehicles domiciled in this state and required by law to be licensed in Oklahoma, unless the pulling truck or truck-tractor has been licensed pursuant to this section.  In no event shall any truck, truck-tractor, frac tank, trailer, or semitrailer used in the furtherance of any commercial enterprise be permitted to operate on the highways of this state or register at a smaller license fee than that prescribed in this section except as provided in this section.

D.  For each fiscal year, notwithstanding the provisions of Section 1104 of this title, the first Four Hundred Thousand Dollars ($400,000.00) of all monies collected pursuant to subsections A, B and C of this section shall be paid by the Tax Commission to the State Treasurer of the State of Oklahoma who shall deposit same each fiscal year, or such lesser amount as may accrue each fiscal year, under the provisions of this section to the credit of the General Revenue Fund of the State Treasury.  All monies collected in excess of Four Hundred Thousand Dollars ($400,000.00) each fiscal year shall be apportioned as provided in Section 1104 of this title.

E.  If any vehicle is used for a purpose other than that for which it has been registered, the owner of the vehicle shall be required to immediately reregister the vehicle at the appropriate rate.  If any vehicle is placed or operated upon any street, road or highway of this state with a laden weight in excess of that for which it is licensed, the license fee for such increased laden weight shall become due, and the owner of the vehicle shall be required to immediately reregister the vehicle at the increased rate.  Provided that, in either event there shall be credited upon the increased license fee for such reregistration for any portion of the year or period remaining after the change in use or increase in laden weight shall have occurred a proportionate part of the license fees previously paid.  If this reregistration is made voluntarily by the owner, the ratable proportion of the credit allowed shall be determined as of the date the reregistration is voluntarily made.  If the reregistration is not voluntarily made but occurs as a result of the discovery by any enforcement officer of an improper operation of the vehicle, that shall be considered prima facie evidence that it has been improperly registered for the entire portion of the year covered by the improper registration.  Provided further that the ratable credit shall be allowed only on the first reregistration of any vehicle during any calendar year.  If, during the calendar year, subsequent changes of license plate are desired, the ratable credit shall not be allowed but the owner of the vehicle shall be required to pay the license fee due for that portion of the calendar year remaining without benefit of any additional credits.  No owner of a motor vehicle shall possess at any time more than one license plate for any vehicle owned by such person.  No reregistration shall be made until the current license plate previously issued has been surrendered.

Any person who has paid a fee under the terms and provisions of this subsection may at any time within one (1) year after the payment of such fee file with the Tax Commission or Corporation Commission a claim under oath for refund stating the grounds therefor.  However, the Tax Commission or Corporation Commission shall allow refunds only where the amount of tax paid has been erroneously computed or determined through clerical errors or miscalculations.  No refund shall be allowed by the Tax Commission or Corporation Commission of a tax paid by the person where such payment is made through a mistake as to the legal misinterpretation or construction of the provisions of this section.  Any refunds made by the Tax Commission or Corporation Commission pursuant to this subsection shall be made out of any monies collected pursuant to this subsection and which have not been apportioned.

F.  The annual license fee required by this section is intended to cover only the motor vehicle for which it is issued.  The Tax Commission or Corporation Commission upon application, when a licensed truck-tractor has been destroyed by fire or accident, shall credit the unused portion of the annual license fee of the vehicle toward the license fee of a replacement vehicle of equal registered weight.  The amount of credit shall not exceed the license fee due on the replacement vehicle.  The Tax Commission or Corporation Commission shall not be required to make a refund.  If the replacement vehicle is to be registered at a greater weight, the applicant shall pay an additional sum equivalent to the difference between the unused portion of the annual license fee for the original motor vehicle and the license fee due for the replacement motor vehicle.

G.  The license fees provided for in this section shall be paid each year whether or not the vehicle is operated on the public highway.

H.  Notwithstanding the provision of any other statute in respect to the time for payment of license fees on motor vehicles, if the total amount of the annual license fees due from any resident owner, either individual, partnership, or Oklahoma corporation, upon the registration, on or before January 15 of any year, of commercial trucks, truck-tractors, frac tanks, trailers or semitrailers exceeds the sum of One Thousand Dollars ($1,000.00), the license fees may be paid in equal semiannual installments.  The first installment shall be paid at the time of the application for registration of the vehicles and not later than January 15 of each year, and the second installment shall be paid on or before the first day of July of such year.

This subsection shall not operate to reduce the amount of the license fees due.  If any installment is not paid on or before the date due, all unpaid installments of license fees for such year on each vehicle shall be deemed delinquent and immediately due and payable, and there shall be added a penalty of twenty-five cents ($0.25) per day to the balance of the license fee due on each vehicle for each day the balance remains unpaid up to thirty (30) days, after which the penalty due on each vehicle shall be Twenty-five Dollars ($25.00).  The penalty for vehicles registered by weight in excess of eight thousand (8,000) pounds shall be an amount equal to the license fee.  On and after the thirtieth day each such vehicle involved shall be considered as improperly licensed and as not currently registered, and all of the provisions of the Oklahoma Vehicle License and Registration Act relating to enforcement, including the provisions for the seizure and sale of vehicles not registered and not displaying current license plates, shall apply to the vehicles.

All fees and taxes levied by the Oklahoma Vehicle License and Registration Act shall become and remain a first lien upon the vehicle upon which the fees or taxes are due until paid.  The lien shall have priority to all other liens.  No title to any vehicle may be transferred until the unpaid balance on the vehicle has been paid in full.  Provided that any unpaid balance of the license fees shall remain and become a lien against any and all property of the owner, both real and personal, for so long as any license tag fee balance shall remain unpaid.  Any unpaid balance under these provisions shall be immediately due and payable by the owner if any vehicle is sold, wrecked, or otherwise retired from service.

Any person electing to pay license fees on a semiannual installment basis, as herein authorized, shall be required to purchase a new license tag for the last half and shall pay the sum of Four Dollars ($4.00) for each tag to cover the costs of the license tags.  The license tags for each half shall be plainly marked in designating the half for which they were issued.  A validation sticker may be used in lieu of a metal tag where appropriate.  Such license tag fee shall be, in addition to the license fees or any other fees, collected on each application as provided by statute and shall be apportioned according to the provisions of Section 1104 of this title.

I.  Any person pulling or towing any vehicle intended to be resold, into or through this state, shall pay a fee of Three Dollars ($3.00) for the vehicle towing and Three Dollars ($3.00) for the one being towed.  It shall be unlawful to operate any series of such units on the public highways of this state at a distance closer than five hundred (500) feet from each other.  All fees and taxes levied by the terms and provisions of this section shall become and remain a first lien upon the vehicle upon which the fees or taxes are due until paid.  The lien shall be prior, superior, and paramount to all other liens of whatsoever kind or character.

J.  In addition to any other penalties prescribed by law, the following penalty shall be imposed by enforcement officers upon any owner or operator of a commercial vehicle registered under the provisions of this section when the laden weight or combined laden weight of such vehicle is found to be in excess of that for which registered.  The penalty shall be imposed each and every time a vehicle is found to be in violation of the registered laden weight or combined laden weight.

The penalty shall be not less than Twenty Dollars ($20.00) when such vehicle exceeds the laden weight or combined laden weight by two thousand one (2,001) pounds; thereafter, an additional penalty of not less than Twenty Dollars ($20.00) shall be imposed for each additional one thousand (1,000) pounds or fraction thereof of weight in excess of the registered laden weight or combined laden weight.  Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such penalties shall be apportioned as provided in Section 3 of this act.

Added by Laws 1985, c. 179, § 36, operative July 1, 1985.  Amended by Laws 1987, c. 6, § 11, emerg. eff. March 16, 1987; Laws 1988, c. 179, § 4, operative July 1, 1988; Laws 1992, c. 179, § 3, eff. July 1, 1992; Laws 1993, c. 259, § 46, operative Sept. 1, 1993; Laws 1997, c. 294, § 5, eff. July 1, 1997; Laws 1998, c. 5, § 15, emerg. eff. March 4, 1998; Laws 2004, c. 555, § 1, eff. Nov. 1, 2004; Laws 2005, c. 1, § 75, emerg. eff. March 15, 2005.

NOTE:  Laws 1997, c. 13, § 2 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 2004, c. 522, § 19 repealed by Laws 2005, c. 1, § 76, emerg. eff. March 15, 2005.

§47-1133.1.  Vehicles having combined laden weight of 8,000 pounds or less primarily used for business - Registration as commercial vehicles having combined laden weight of more than 8,000 and less than 15,001 pounds.

A.  Any vehicle, including a station wagon as defined in paragraph 26 of Section 1102 of this title, which has a combined laden weight of eight thousand (8,000) pounds or less and is used primarily for business or commercial purposes may be registered, pursuant to Section 1133 of this title, as a commercial vehicle having a combined laden weight over eight thousand (8,000) pounds and less than fifteen thousand and one (15,001) pounds.  Such vehicles or station wagons registered pursuant to this section shall be assessed the license fees for such commercial vehicle pursuant to Section 1133 of this title.

B.  Upon initial registration by a person of a vehicle or station wagon pursuant to the provisions of this section, and upon transfer of ownership of any such vehicle or station wagon, any person claiming the right to register a vehicle or station wagon pursuant to subsection A of this section shall make further proof that the person does in fact conduct a business or commercial enterprise or is employed by a person conducting a business or commercial enterprise that uses the vehicle or station wagon primarily for the use of that business or commercial enterprise by presenting a permit to do business pursuant to Section 1364 of Title 68 of the Oklahoma Statutes or a Federal Employers Identification Number or, if a sole proprietor, a copy of Schedule C from their most recent federal income tax return.

C.  The failure of any owner of a vehicle or station wagon to properly label the vehicle or station wagon or to properly utilize the vehicle or station wagon for the purposes required by this section shall result in the issuance of a new license plate at the rate specified in Section 1132 of this title and in addition a penalty of fifty percent (50%) of the cost of such license shall be assessed against the owner.

D.  In addition to the requirements of Section 1133 of this title, any commercial vehicle having a combined laden weight over eight thousand (8,000) pounds and less than fifteen thousand and one (15,001) pounds shall be subject to the requirements of this section.

Added by Laws 1986, c. 25, § 1, eff. Nov. 1, 1986.  Amended by Laws 1986, c. 294, § 2, emerg. eff. June 24, 1986; Laws 1988, c. 281, § 23, operative July 1, 1988; Laws 1989, c. 161, § 1, operative July 1, 1989; Laws 1992, c. 104, § 2, eff. Sept. 1, 1992: Laws 1994, c. 19, § 1, eff. Sept. 1, 1994; Laws 2001, c. 149, § 3, eff. Nov. 1, 2001; Laws 2004, c. 534, § 9, eff. Nov. 1, 2004.

§47-1133.2.  Commercial vehicles - Display of registrant's name - Violations - Nonresident vehicles.

A.  Every commercial motor vehicle, whether private, contract or for hire, of twenty-six thousand (26,000) pounds or greater weight shall display the name of the vehicle registrant on each side of the vehicle in two-inch letters or greater which shall be legible from a distance of fifty (50) feet.  The city or town serving as the registrant's principal place of business or postal address shall be displayed in two-inch letters or greater on each side of the vehicle adjacent to the registrant's name.  Provided however, in the instance of an Interstate Motor Carrier the address need not be displayed if the Interstate Commerce Commission number is displayed on the vehicle.

B.  Those not complying with the provisions of this section shall be assessed a fine of not less than One Hundred Dollars ($100.00).  Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such fines shall be apportioned as provided in Section 3 of this act.  Any person in violation of the provisions of this section may be cited by the Oklahoma Highway Patrol, the Corporation Commission, or any county sheriff or municipal law enforcement officer.  Any fines collected by a county sheriff or municipal law enforcement officer shall be deposited in the respective county or municipal treasury.

C.  After a fine has been assessed pursuant to the provisions of subsection B of this section, the offender shall have ten (10) days to display the name of the registrant on the vehicle as provided in subsection A of this section.

D.  Out-of-state vehicles which have a base license plate from a state other than Oklahoma shall be exempt from this section unless such vehicle is being utilized in intrastate commerce.

E.  The name on the side of the vehicle may differ from the name on the vehicle registration only if a bona fide legal lease is in the vehicle.

Added by Laws 1985, c. 205, § 3, eff. July 1, 1985.  Renumbered from § 22.5s of this title by Laws 2001, c. 309, § 8, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 522, § 20, eff. July 1, 2004.

§47-1134.  Farm vehicles - License fees - Exemptions.

A.  Upon each pickup, truck or truck-tractor owned and operated by one or more farmers and used primarily for farm use, and not for commercial or industrial purposes, the license fee shall be Thirty Dollars ($30.00).  As used in this section, the term "pickup" shall mean a small, light truck with an open back or box used for hauling and designed primarily for the carrying of property rather than people.  The term "truck" shall mean a motor vehicle designed or converted primarily for carrying or hauling farm commodities, property, livestock, or equipment, rather than people.

B.  The fees assessed pursuant to this section shall not apply to trailers or semitrailers or combinations thereof used primarily for farm use and for the transportation of products of the farm by the producer thereof.  Such fee shall not apply to any trailer or semitrailer or combinations thereof when used primarily for the transportation of any article or articles owned by the operator of such trailer or semitrailer or combinations thereof and not used in the furtherance of or incident to any commercial or industrial enterprise.  The provisions of Section 1134.2 of this title shall apply to any trailers or semitrailers when used primarily for the transportation of logs, ties, stave bolts and posts, direct from forest to sawmill.

C.  For the purpose of this section, a trailer or semitrailer or combination thereof owned by a farmer and used primarily for the purpose of transporting farm products to market or for the purpose of transporting to the farm material or things to be used thereon, and not for commercial or industrial purposes, may be registered for One Dollar ($1.00); provided, any such trailer used by the holder of a certificate of convenience and necessity issued by the Oklahoma Corporation Commission or the Interstate Commerce Commission shall be conclusively presumed to be used in and for a commercial use, and must be licensed as such, paying the license fees provided in Section 1133 of this title.

D.  Before a party shall be allowed to purchase a license plate or claim an exception or exemption under this section, the party shall:

1.  Show an income tax Schedule F for the preceding year; or

2.  Present a valid exemption card issued pursuant to the provisions of Section 1358.1 of Title 68 of the Oklahoma Statutes.

A violation shall be grounds for revocation of driver's license.  Any person who signs said affidavit as required by this section when such person does not believe that the information in the affidavit is true or knows it is not true, upon conviction, shall be guilty of perjury and shall be punished as provided for by law.

E.  Any person owning a truck upon which the farm truck license fee has been paid in Oklahoma for the current year and whose truck may be needed during grain harvests or other seasonal farming activities for hauling farm products other than his or her own, or for hauling gravel, shale or other road materials for rural roads, may make application with the Oklahoma Tax Commission for a short term commercial license for such truck for a period of time not to exceed ninety (90) days.

F.  Upon such application, the Tax Commission shall issue a temporary commercial truck license and register the truck upon payment of the following fees:

1.  For thirty (30) days a fee equal to one-eighth (1/8) of the annual commercial license fee required for such truck.

2.  For sixty (60) days a fee equal to one-fourth (1/4) of the annual commercial license fee required for such truck.

3.  For ninety (90) days a fee equal to three-eighths (3/8) of the annual commercial license fee required for such truck.

G.  Provided, however, the provisions of this section shall not apply to the transportation of persons or property for hire.

Added by Laws 1985, c. 179, § 37, operative July 1, 1985.  Amended by Laws 1986, c. 294, § 3, emerg. eff. June 24, 1986; Laws 1987, c. 232, § 6, emerg. eff. July 5, 1987; Laws 1988, c. 167, § 4, emerg. eff. May 24, 1988; Laws 1991, c. 164, § 1, eff. Sept. 1, 1991; Laws 1992, c. 187, § 1, emerg. eff. May 7, 1992; Laws 1995, c. 27, § 7, eff. July 1, 1995; Laws 1996, c. 229, § 2, eff. July 1, 1996; Laws 1999, c. 158, § 1, eff. Nov. 1, 1999.

§471134.1.  Taxicabs, privately owned school buses, intercity and intracity motorbuses  License fee.

The following license fees shall be paid annually to the Commission upon the registration of the following vehicles;

1.  For each taxicab with a seating capacity of ten (10) or less people, the license fee shall be Twentyfive Dollars ($25.00);

2.  For each school bus privately owned and used exclusively for transporting school children, the fee shall be based on seating capacity.  For each such school bus with a seating capacity of fifteen (15) or less people, the fee shall be Twenty Dollars ($20.00).  For each such school bus with a seating capacity of more than fifteen (15) people, the fee shall be Twentyfive Dollars ($25.00);

3.  For each intercity motor bus, the fee shall be based on seating capacity.  For each intercity motor bus with a seating capacity of eleven (11) or less people, the fee shall be Seven Dollars and fifty cents ($7.50) per seat.  For each intercity motor bus with a seating capacity of over eleven (11) but not more than twentythree (23) people, the fee shall be Nine Dollars ($9.00) per seat.  For each intercity motor bus with a seating capacity of more than twentythree (23) people, the fee shall be Ten Dollars ($10.00) per seat.  The seating capacity shall be determined by the number of seats available for passengers where separate seats are used, or by allowing sixteen (16) inches of seating space where separate seats are not used.  Provided, that upon all intercity motor buses the license fees provided herein shall after the first year's registration in this or any other state be assessed at eighty percent (80%) of the fee computed and assessed as provided herein; and thereafter shall be assessed at eighty percent (80%) of the previous year's fee so computed for seven (7) successive years, but in no event shall the fee be thus reduced below Ten Dollars ($10.00).  Provided, that the Commission shall issue intercity motor bus registration certificates for motor buses having a seating capacity of not exceeding five (5) seats upon application and payment of necessary fee without further requirements.

4.  For each intracity motor bus, the fee shall be based on seating capacity.  For each intracity motor bus having a seating capacity of not to exceed eight (8) people, the fee shall be Forty Dollars ($40.00).  For each intracity motor bus having a seating capacity in excess of eight (8) and not more than fifteen (15) people, the fee shall be Five Dollars ($5.00) per seat.  For each intracity motor bus having a seating capacity in excess of fifteen (15) and not more than twentyfive (25) people, the fee shall be Six Dollars ($6.00) per seat.  For each intracity motor bus having a seating capacity in excess of twentyfive (25) people, the fee shall be Seven Dollars ($7.00) per seat.  Provided that after the first year's registration of any intracity bus in this or any other state, the license fee thereon shall be assessed at eighty percent (80%) of the fee computed and assessed for the first year, and thereafter, the fee shall be assessed and computed at eighty percent (80%) of the previous year's fee, and shall be so computed and assessed for the next seven (7) consecutive years, after the first year; provided further, that the fee shall not be reduced to less than Twentyfive Dollars ($25.00).

Added by Laws 1985, c. 197, § 4, operative July 1, 1985.  Amended by Laws 1993, c. 11, § 2, eff. Sept. 1, 1993.

§47-1134.2.  Vehicles used primarily for transporting unfinished and unprocessed forest products - License fee - Affidavit.

A.  For each motor vehicle used primarily for the purpose of transporting unfinished and unprocessed forest products, logs, ties, stave bolts and posts, originating and produced in this state from the point of production or harvesting to the point at which they shall first undergo any processing, preparation for processing, conversion or transformation from their raw or natural state, the annual license fee shall be Two Hundred Fifty Dollars ($250.00).

B.  The Oklahoma Tax Commission shall design appropriate license plates for all vehicles registered pursuant to the provisions of this section.  Such license plates shall be permanent in nature and shall be designed in such manner as to remain with the vehicle for the duration of the vehicle's life span or until the title is transferred or the vehicle is no longer used for the purposes specified in subsection A of this section.

C.  For purposes of this section, the term "motor vehicle" means a truck or truck-tractor or the combination of a truck or truck-tractor pulling a trailer or semitrailer.  When a truck or truck-tractor pulling a trailer or semitrailer is licensed pursuant to the provisions of this section, a separate license plate shall be issued for each truck or truck-tractor and for each trailer or semitrailer for the fee prescribed in subsection A of this section.

D.  Before a person shall be allowed to license a vehicle pursuant to the provisions of this section, the person shall sign an affidavit attesting to the fact that he is familiar with the purposes for which vehicles may be used and that he will not use such vehicle for any other purpose.  Any person who signs such an affidavit when such person does not believe that the information in the affidavit is true or knows it is not true, upon conviction, shall be guilty of perjury and shall be punished as provided for by law.  A violation of the provisions of this section shall also be grounds for revocation of driver's license.

Added by Laws 1992, c. 187, § 2, emerg. eff. May 7, 1992.

§47-1134.3.  Wrecker or towing vehicles - License plates - Registration.

A.  Each operator of a wrecker or towing service licensed pursuant to Sections 951 through 957 of this title operating a wrecker, wrecker vehicle, combination wrecker, combination wrecker vehicle, or any other motor vehicle which:

1.  Is required to be registered in this state pursuant to the Oklahoma Vehicle License and Registration Act except for any vehicle which is properly registered on a proportional basis pursuant to Section 1120 of this title; and

2.  Is used primarily for towing other motor vehicles

shall register such vehicle in accordance with this section.

B.  The Oklahoma Tax Commission shall design an appropriate license plate for all wrecker vehicles registered pursuant to this section.  Such license plates shall be permanent in nature and shall be designed in such manner as to remain with the vehicle for the duration of the vehicle's life span or until the title is transferred or the vehicle is no longer used for the purposes specified in Sections 951 through 957 of this title.

C.  When registering the vehicle, a person shall be required to submit to the Oklahoma Tax Commission or a motor license agent a copy of the license issued pursuant to law to operate a wrecker or towing service.  In addition, a security verification form as required pursuant to Sections 7-601.1 and 7-602 of this title shall be presented clearly setting forth on the face of such verification the vehicle identification number (VIN) of the vehicle being registered.

D.  The owner of any wrecker or towing vehicle not properly registered pursuant to this section or the Oklahoma Vehicle License and Registration Act shall be immediately notified in writing by the Tax Commission, and such owner shall be subject to any penalties and fines imposed by law for improper registration of a vehicle, for failure to register a vehicle, or for failure to display a proper commercial license plate and decal.  The owner shall also be subject to revocation of the owner's license to operate a wrecker or towing service.

E.  Whenever a term defined in Section 951 of this title is used in this section, it shall have the meaning provided in that section.

Added by Laws 1998, c. 134, § 1, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 25, § 1, eff. Nov. 1, 1999.

§471135.  Manufactured homes  License fees.

License fees for a manufactured home registered pursuant to the provisions of Section 20 of this act shall be as follows:

1.  Where the actual retail selling price, excluding Oklahoma state taxes, is One Thousand Five Hundred Dollars ($1,500.00) or less, the registration fee shall be Twentyfive Dollars ($25.00);

2.  Where the actual retail selling price, excluding Oklahoma state taxes, is in excess of One Thousand Five Hundred Dollars ($1,500.00), the registration fee shall be Twentyfive Dollars ($25.00) plus seventyfive cents ($0.75) for each One Hundred Dollars ($100.00) or any fraction thereof, in excess of One Thousand Five Hundred Dollars ($1,500.00).

Added by Laws 1985, c. 179, § 38, operative July 1, 1985.

§47-1135.1.  Special license plates - Political subdivisions - Tax exemption or nonprofit - Physical disability - Indian tribe - Hearing impaired - Antique vehicles - Honorary consul.

A.  The Oklahoma Tax Commission is hereby authorized to design and issue appropriate official special license plates to persons as provided by this section.

Special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year.

Special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates. The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The license plates shall be issued on a staggered system.  The motor license agent fees shall be paid out of the Oklahoma Tax Commission Reimbursement Fund.

B.  The special license plates provided by this section are as follows:

1.  Political Subdivision Plates - such plates shall be designed for any vehicle owned by any political subdivision of this state having obtained a proper Oklahoma certificate of title.  Such political subdivisions shall file an annual report with the Tax Commission stating the agency where such vehicle is located.  Such license plates shall be permanent in nature and designed in such a manner as to remain with the vehicle for the duration of the life span of the vehicle or until the title is transferred to an owner who is not a political subdivision.

The registration fee shall be Eight Dollars ($8.00) and shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of Title 47 of the Oklahoma Statutes;

2.  Tax-Exempt or Nonprofit License Plates - such plates shall be designed for:

a. any motor bus, manufactured home, or mobile chapel and power unit owned and operated by a religious corporation or society of this state holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 26 U.S.C., Section 501(a), and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, as amended, 26 U.S.C., Section 501(c)(3), and that is used by the corporation or society solely for the furtherance of its religious functions,

b. any vehicle owned and operated only by nonprofit organizations devoted exclusively to youth programs including, but not limited to, the Girl Scouts and Boy Scouts of America,

c. any vehicle, except passenger automobiles, owned or operated by nonprofit organizations actually involved in programs for the employment of the handicapped and used exclusively in the transportation of goods or materials for such organization,

d. any vehicle owned and operated by a nonprofit organization that provides older persons transportation to and from medical, dental and religious services and relief from business and social isolation,

e. any vehicle owned and operated by a private nonprofit organization that:

(1) warehouses and distributes surplus foods to other nonprofit agencies and organizations, and

(2) holds a valid exemption from taxation issued pursuant to Section 501(c) of the Internal Revenue Code, as amended, 26 U.S.C., Section 501(c), and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, as amended, and

(3) uses such vehicle exclusively for the transportation of such surplus foods, or

f. any vehicle which:

(1) is owned and operated by a private, nonprofit organization which is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and which is primarily funded by a fraternal or civic service organization with at least one hundred local chapters or clubs, and

(2) is designed and used to provide mobile health screening services to the general public at no cost to the recipient, and for which no reimbursement of any kind is received from any health insurance provider, health maintenance organization or governmental program.

Any person claiming to be eligible for a tax-exempt or nonprofit license plate under the provisions of this paragraph must have the name of the tax-exempt or nonprofit organization prominently displayed upon the outside of the vehicle, except those vehicles registered pursuant to the provisions of subparagraph b of this paragraph, unless such display is prohibited by federal or state law or by state agency rules.  No vehicle shall be licensed as a tax-exempt or nonprofit vehicle unless the vehicle has affixed on each side thereof, in letters not less than two (2) inches high and two (2) inches wide, the name of the tax-exempt or nonprofit organization or the insignia or other symbol of such organization which shall be of sufficient size, shape and color as to be readily legible during daylight hours from a distance of fifty (50) feet while the vehicle is not in motion.

The registration fee shall be Eight Dollars ($8.00) and shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title;

3.  Physically Disabled License Plates - such plates shall be designed for persons who are eligible for an insignia as a physically disabled person under the provisions of Section 15-112 of this title.  It shall prominently display the international accessibility symbol, which is a stylized human figure in a wheelchair.  The Tax Commission shall also design physically disabled license plates for motorcycles owned by persons who are eligible for an insignia as a physically disabled person pursuant to the provisions of Section 15-112 of this title.  Upon the death of the physically disabled person, the special license plate shall be returned to the Tax Commission.  There shall be no fee for such plate in addition to the rate provided by the Oklahoma Vehicle License and Registration Act for the registration of the vehicle.  For an additional fee of Ten Dollars ($10.00), a person eligible for a physically disabled license plate shall have the option of purchasing a duplicate physically disabled special license plate which shall be securely attached to the front of the vehicle.  The original physically disabled special license plate shall be securely attached to the rear of the vehicle at all times.

Any person who is eligible for a physically disabled license plate and whose vehicle has had modifications because of the physical disability of the owner or of a family member within the second degree of consanguinity of the owner, may register the vehicle for a flat fee of Twenty-five Dollars ($25.00).  This fee shall be in lieu of all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

4.  Indian Tribal License Plates - such plates shall be designed for any vehicle of a native American Indian Tribal Association exempted in Sections 201 through 204 of Public Law 97-473 and used by the tribal association exclusively for the furtherance of its tribal functions.

The registration fee shall be Eight Dollars ($8.00) and shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title;

5.  Hearing Impaired License Plates - such plates shall be designed for persons who are hearing impaired.  Such persons may apply for a hearing-impaired license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon the presentment of an application on a form furnished by the Tax Commission and certified by a physician holding a valid license to practice pursuant to the licensing provisions of Title 59 of the Oklahoma Statutes, attesting that the person is hearing impaired.  The license plate shall be designed so that such persons may be readily identified as being hearing impaired.  There shall be no additional fee for the plate, but all other registration fees provided by the Oklahoma Vehicle License and Registration Act shall apply;

6.  Antique or Classic vehicles - such plates shall be designed and issued for any vehicle twenty-five (25) years of age or older, based upon the date of manufacture thereof and which travels on the highways of this state primarily incidental to historical or exhibition purposes only.

The registration fee shall be Eight Dollars ($8.00) and shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title; and

7.  Honorary Consul License Plate - such plates shall be designed to include the words "Honorary Consul" and issued to persons who are honorary consuls authorized by the United States to perform consular duties.  Persons applying for such license plates must show proof of standing as an honorary consul.  The fee for such plate shall be Eight Dollars ($8.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The owner of the vehicle that possesses such license plates shall return the special license plates to the Oklahoma Tax Commission if the owner disposes of the vehicle during the registration year or ceases to be authorized to perform consular duties.

C.  Special license plates provided by this section shall be designed in such a manner as to identify the use or ownership of the vehicle.  Use of any vehicle possessing a special license plate provided by this section for any purpose not specified herein shall be grounds for revocation of the special license plate and registration certificate.

D.  The fees provided by this section shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

Added by Laws 2004, c. 504, § 10, eff. July 1, 2004.

§47-1135.2.  Special license plate - Armed forces - Medal of honors - Police and sheriff - Legislators and officials - Volunteers - Victims and survivors - Amateur radio operators - Alumni.

A.  The Oklahoma Tax Commission is hereby authorized to design and issue appropriate official special license plates to persons in recognition of their service or awards as provided by this section.

Special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year.

Special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates.  The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The license plates shall be issued on a staggered system except for legislative plates and amateur radio operator license plates.

The Tax Commission is hereby directed to develop and implement a system whereby motor license agents are permitted to accept applications for special license plates authorized under this section.  The motor license agent shall confirm the applicant's eligibility, if applicable, collect and deposit any amount specifically authorized by law, accept and process the necessary information directly into such system and generate a receipt accordingly.  For performance of these duties, motor license agents shall retain the fee provided in Section 1141.1 of this title for registration of a motor vehicle.  The motor license agent fees for acceptance of applications and renewals shall be paid out of the Oklahoma Tax Commission Reimbursement Fund.

B.  The special license plates provided by this section are as follows:

1.  Prisoner of War License Plates - such plates shall be designed for honorably discharged or present members of the United States Armed Forces and civilians who were former prisoners of war held by a foreign country and who can provide proper certification of that status.  Such persons may apply for a prisoner of war license plate for no more than two vehicles with each vehicle having a rated carrying capacity of one (1) ton or less.  The surviving spouse of any deceased former prisoner of war, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a prisoner of war license plate for one vehicle with a rated carrying capacity of one (1) ton or less.  The fee provided by this section for the special license plate authorized by this paragraph shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title;

2.  National Guard License Plates - such plates shall be designed for active or retired members of the Oklahoma National Guard.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually;

3.  Air National Guard License Plates - such plates shall be designed for active or retired members of the Oklahoma Air National Guard.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually;

4.  United States Armed Forces - such plates shall be designed for active, retired, former or reserve members of the United States Armed Forces, and shall identify which branch of service, and carry the emblem and name of either the Army, Navy, Air Force, Marines or Coast Guard, according to the branch of service to which the member belongs or did belong.  Former members who have been dishonorably discharged shall not be eligible for such plates.  Persons applying for such license plate must show proof of present or past military service by presenting a valid Uniformed Services Identity Card or the United States Department of Defense Form (DD)214.  Retired or former members who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually;

5.  Congressional Medal of Honor Recipient License Plates - such plates shall be designed for any resident of this state who has been awarded the Congressional Medal of Honor.  Such persons may apply for a Congressional Medal of Honor recipient license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  There shall be no registration fee for the issuance of this plate;

6.  Missing In Action License Plates - such plates shall be designed to honor members of the United States Armed Forces who are missing in action.  The spouse of such missing person, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, and each parent of the missing person may apply for a missing in action license plate upon presenting proper certification that the person is missing in action and that the person making the application is the qualifying spouse or the parent of the missing person.  The qualifying spouse and each parent of the missing person may each apply for the missing in action license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

7.  Purple Heart Recipient License Plates - such plates shall be designed for any resident of this state presenting proper certification from the United States Department of Veterans Affairs or the Armed Forces of the United States certifying that such resident has been awarded the Purple Heart military decoration.  Such persons may apply for a Purple Heart recipient license plate for vehicles having a rated carrying capacity of one (1) ton or less.  The surviving spouse of any deceased veteran who has been awarded the Purple Heart military decoration, if such spouse has not since remarried, or if remarried, the remarriage has been terminated by death, divorce or annulment, may apply for such plate for one vehicle with a rated carrying capacity of one (1) ton or less;

8.  Pearl Harbor Survivor License Plates - such plates shall be designed for any resident of this state who can be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States as being:

a. a member of the United States Armed Forces on December 7, 1941,

b. stationed on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu, or offshore at a distance not to exceed three (3) miles, and

c. a recipient of an honorable discharge from the United States Armed Forces.

Such person may apply for a Pearl Harbor Survivor license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

9.  Iwo Jima License Plates - such plates shall be designed for any resident of this state who can be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States as being:

a. a member of the United States Armed Forces in February of 1945,

b. stationed in February of 1945 on or in the immediate vicinity of the island of Iwo Jima, and

c. a recipient of an honorable discharge from the United States Armed Forces.

Such person may apply for an Iwo Jima license plate for each vehicle with a rated carrying capacity of one (1) ton or less.

Such license plate shall have the legend "Oklahoma OK" and shall contain three letters and three numbers. Between the letters and numbers shall be a logo of the flag-raising at Iwo Jima.  Below the letters, logo and numbers, the plate shall contain the words "FEB." at the left, "Iwo Jima" in the center and "1945" at the right.  Such plates shall not be subject to the design requirements of any other license plates prescribed by law other than the space for the placement of the yearly decals for each succeeding year of registration after the initial issue;

10.  D-Day Survivor License Plates - such plates shall be designed for any resident of this state who can be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States as being:

a. a member of the United States Armed Forces on June 6, 1944,

b. a participant in the Allied invasion of the coast of Normandy on June 6, 1944; provided, if such participation cannot be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States, the Tax Commission may, in its discretion, accept evidence of such participation from the person applying for the license plate, and

c. a recipient of an honorable discharge from the United States Armed Forces.

Such person may apply for a D-Day Survivor license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

11.  Killed in Action License Plates - such plates shall be designed to honor members of the United States Armed Forces who were killed in action.  The spouse of the deceased person, if the spouse has not remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a killed in action license plate upon presenting proper certification that the person was killed in action and that the person making the application is the qualifying spouse of the deceased person.  The qualifying spouse may apply for a killed in action license plate for no more than two vehicles with each vehicle with a rated carrying capacity of one (1) ton or less.  The fee provided by this section for the special license plate authorized by this paragraph shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title;

12.  Gold Star Parents License Plates - such plates shall be designed to honor members of the United States Armed Forces who were killed during a war.  The parents of the deceased person may apply for a gold star license plate upon presenting proper certification that the person was killed during a war and that the person making the application is the parent of the deceased person.  The parent may apply for a gold star parent license plate for no more than two vehicles with each vehicle having a rated carrying capacity of one (1) ton or less.  The fee provided by this section for the special license plate authorized by this paragraph shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title;

13.  Military Decoration License Plates - such plates shall be designed for any resident of this state who has been awarded the Distinguished Service Medal, the Distinguished Service Cross, the Distinguished Flying Cross, the Bronze Star military decoration or the Silver Star military decoration.  Such persons may apply for a military decoration license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

14.  Vietnam Veteran License Plates - such plates shall be designed for honorably discharged or present members of the United States Armed Forces who served in the Vietnam Conflict.  Such persons may apply for a Vietnam veteran license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

15.  Police Officer License Plates - such plates shall be designed for any currently employed or retired municipal police officer.  Police officers may apply for police officer license plates for vehicles with a rated capacity of one (1) ton or less upon proof of employment by or retirement from a municipal police department by either an identification card or letter from the chief of the police department or the Oklahoma Police Pension and Retirement Board.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The license plates shall be designed in consultation with municipal police departments of this state;

16.  World War II Veteran License Plates - such plates shall be designed to honor honorably discharged former members of the United States Armed Forces who are residents of this state and who can be verified by the Oklahoma Military Department, the Department of Veterans Affairs or the Armed Forces of the United States as having served on federal active duty anytime during the period from September 16, 1940, to December 7, 1945.  The former members may apply for a World War II Veteran license plate for vehicles with a rated carrying capacity of one (1) ton or less.

The license plate shall have the legend "Oklahoma" and shall contain, in the center of the plate, either the Thunderbird Insignia of the 45th Infantry Division in the prescribed red and gold coloring or the emblem of the Army, Navy, Air Force, Marines or Coast Guard according to the branch of service to which the member belonged.  For the purpose of license plate identification, the plate shall contain four digits, two digits at the left and two digits at the right of the insignia or emblem. Centered on the bottom of the license plate shall be the words "WORLD WAR II";

17.  Korean War Veteran License Plates - such plates shall be designed to honor honorably discharged former members of the United States Armed Forces who are residents of this state and who can be verified by the Oklahoma Military Department, the Department of Veterans Affairs or the Armed Forces of the United States as having served on federal active duty anytime during the period from June 27, 1950, to January 31, 1955, both dates inclusive.  The former members may apply for a Korean War Veteran license plate for vehicles with a rated carrying capacity of one (1) ton or less.

The license plate shall have the legend "OKLAHOMA" and shall contain, in the center of the plate, either the Thunderbird Insignia of the 45th Infantry Division in the prescribed red and gold coloring or the emblem of the Army, Navy, Air Force, Marines or Coast Guard according to the branch of service to which the member belonged.  For the purpose of license plate identification, the plate shall contain four digits, two digits at the left and two digits at the right of the insignia or emblem.  Centered on the bottom of the license plate shall be the word "KOREA";

18.  Municipal Official License Plates - such plates shall be designed for persons elected to a municipal office in this state and shall designate the name of the municipality and the district or ward in which the municipal official serves.  The plates shall only be produced upon application;

19.  Red Cross Volunteer License Plates - such plates shall be designed to honor American Red Cross volunteers and staff who are residents of this state.  Such persons must present an identification card issued by the American Red Cross and bearing a photograph of the person.  The license plate shall be designed with the assistance of the American Red Cross and shall have the legend "Oklahoma OK!" in the color Pantone 186C Red.  Below the legend the symbol of the American Red Cross and no more than three letters and three numbers shall be in the color Pantone 186C Red.  Below the symbol and letters and numbers shall be the words "American Red Cross" in black.  The plates shall not be subject to the design requirements of any other license plates prescribed by law other than the space for the placement of the yearly decals for each succeeding year of registration after the initial issue;

20.  Veterans of Foreign Wars License Plates - such plates shall be designed to honor the veterans of foreign wars and issued to any resident of this state who is a member of a Veterans of Foreign Wars organization in this state.  Such persons may apply for Veterans of Foreign Wars license plates upon proof of membership in a Veterans of Foreign Wars organization.  The license plate shall be designed in consultation with the Veterans of Foreign Wars organization;

21.  Desert Storm License Plates - such plates shall be designed and issued to any honorably discharged or present member of the United States Armed Forces who served in the Persian Gulf Crisis and the Desert Storm operation.  Such persons may apply for a Desert Storm license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

22.  Military Reserve Unit License Plates - such plates shall be designed and issued to any honorably discharged or present member of a reserve unit of the United States Armed Forces.  Such persons may apply for a Military Reserve Unit license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

23.  Oklahoma City Bombing Victims and Survivors License Plates - such plates shall be designed and issued to any victim or survivor of the bombing attack on the Alfred P. Murrah Federal Building in downtown Oklahoma City on April 19, 1995;

24.  Civil Air Patrol License Plates - such plates shall be designed and issued to any person who is a member of the Civil Air Patrol.  Such persons may apply for a Civil Air Patrol license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of membership in the Civil Air Patrol.  The license plate shall be designed in consultation with the Civil Air Patrol;

25.  Ninety-Nines License Plates - such plates shall be designed and issued to members of the Ninety-Nines.  Persons applying for such license plate must show proof of membership in the Ninety-Nines.  The license plates shall be designed in consultation with the Ninety-Nines;

26.  Combat Infantryman Badge License Plates - such plates shall be designed to honor recipients of the Combat Infantryman Badge.  The plate shall have the legend "Oklahoma OK".  Below the legend shall be the Combat Infantryman Badge and three numbers.  Below the badge and the numbers shall be the words "Combat Infantryman Badge".  Such persons may apply for a Combat Infantryman Badge license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

27.  Somalia Combat Veterans License Plates - such plates shall be designed and issued to any honorably discharged or present member of the United States Armed Forces who saw combat in the United Nations relief effort.  Such persons may apply for a Somalia Combat Veteran license plate for each vehicle with a rated carrying capacity of one (1) ton or less;

28.  Police Chaplain License Plates - such plates shall be designed and issued to members of the International Conference of Police Chaplains (ICPC) who have completed the ICPC requirements for basic certification as a police chaplain.  The license plates shall be designed in consultation with the ICPC;

29.  Joint Service Commendation Medal License Plates - such plates shall be designed and issued to any resident of this state who has been awarded the Joint Service Commendation Medal by the United States Secretary of Defense;

30.  Merchant Marine License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Oklahoma Department of Veterans Affairs, and issued to any person who during combat was a member of the Merchant Marines as certified by the Oklahoma Department of Veterans Affairs.  Such license plate may be issued for each vehicle with a rated carrying capacity of one (1) ton or less;

31.  Legislative License Plates - such plates shall be designed for persons elected to the Oklahoma Legislature and shall designate the house of the Legislature in which the legislator serves and the district number;

32.  Disabled Veterans License Plates - such plates shall be designed for persons presenting proper certification from the United States Department of Veterans Affairs or the Armed Forces of the United States certifying such veteran has a service-connected disability rating of fifty percent (50%) or more, regardless which agency pays the disability benefits, or that such veteran has been awarded a vehicle by the United States government or receives a grant from the United States Department of Veterans Affairs for the purchase of an automobile due to a service-connected disability rating or due to the loss of use of a limb or an eye.  Such persons may apply to the Tax Commission for a disabled veterans license plate or to a motor license agent for a regular license plate for no more than two vehicles with each vehicle having a rated carrying capacity of one (1) ton or less.  The surviving spouse of any deceased disabled veteran, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a disabled veterans license plate for one vehicle with a rated carrying capacity of one (1) ton or less.  The fee provided by this section for the special license plate authorized by this paragraph shall be in addition to all other registration fees provided by law, except the registration fees levied by Section 1132 of this title.

If the person qualifies for a disabled veterans license plate and is also eligible for an insignia as a physically disabled person under the provisions of Section 15-112 of this title, the person shall be eligible to receive a disabled veterans license plate that also displays the international accessibility symbol, which is a stylized human figure in a wheelchair.  Upon the death of the disabled veteran with a disabled veterans license plate with the international accessibility symbol, the plate shall be returned to the Tax Commission;

33.  United States Air Force Association License Plates - such plates shall be designed for members of the United States Air Force Association.  Persons applying for such license plate must show proof of membership in the Association.  The license plates shall be designed in consultation with the Association;

34.  Oklahoma Military Academy Alumni License Plates - such plates shall be designed and issued to any resident of this state who is an alumnus of the Oklahoma Military Academy.  Such persons may apply for an Oklahoma Military Academy Alumnus license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The license plates shall be designed in consultation with the Oklahoma Military Academy and shall contain the shield of the Academy;

35.  Amateur Radio Operator License Plates - such plates shall be designed and issued to any person, holding a valid operator's license, technician class or better, issued by the Federal Communications Commission, and who is also the owner of a motor vehicle currently registered in Oklahoma, in which has been installed amateur mobile transmitting and receiving equipment. Eligible persons shall be entitled to two special vehicle identification plates as herein provided.  Application for such identification plates shall be on a form prescribed by the Oklahoma Tax Commission and the plates issued to such applicant shall have stamped thereon the word "Oklahoma" and bear the official call letters of the radio station assigned by the Federal Communications Commission to the individual amateur operator thereof.  All applications for such plates must be made to the Oklahoma Tax Commission on or before the first day of October of any year for such plates for the following calendar year and must be accompanied by the fee required in this section together with a certificate, or such other evidence as the Tax Commission may require, of proof that applicant has a valid technician class or better amateur operator's license and proof of his ownership of a vehicle in which radio receiving and transmitting equipment is installed.  Applicants shall only be entitled to one set of special identification plates in any one (1) year, and such calendar year shall be stamped thereon.  The right to such special identification plates herein provided for shall continue until the amateur radio operator's license of the person to whom such plates are issued expires or is revoked;

36.  American Legion License Plates -  such plates shall be designed for members of the American Legion.  Persons applying for such license plate must show proof of membership.  The license plates shall be designed in consultation with the American Legion of Oklahoma;

37.  Deputy Sheriff License Plates - such plates shall be designed for any currently employed or retired county sheriff or deputy sheriff.  County sheriffs or deputy sheriffs may apply for such plates for vehicles with a rated capacity of one (1) ton or less upon proof of employment by or retirement from a county sheriff's office by either an identification card or letter from the county sheriff or a government-sponsored retirement board from which the county sheriff or deputy sheriff may be receiving a pension.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The license plates shall be designed in consultation with the county sheriff offices of this state; and

38.  Surviving Spouse License Plates - such plates shall be designed for any resident of this state who is the surviving spouse of an honorably discharged veteran who died due to or as a consequence of a service-connected disability.  Such surviving spouse may, if not since remarried, or if remarried, the remarriage is terminated by death, divorce or annulment, apply for a Surviving Spouse license plate for one vehicle with a rated carrying capacity of one (1) ton or less.

C.  Unless otherwise provided by this section, the fee for such plates shall be Eight Dollars ($8.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Such fees shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act.

Added by Laws 2004, c. 504, § 11, eff. July 1, 2004.  Amended by Laws 2005, c. 416, § 3, eff. Nov. 1, 2005.

§47-1135.5.  Special license plates - Demonstration of support and financial assistance to specific causes.

A.  The Oklahoma Tax Commission is hereby authorized to design and issue appropriate official special license plates to persons wishing to demonstrate support, interest, or membership to or for an organization, occupation, cause or other subject as provided by this section.

Special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year.

Special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates.  The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The license plates shall be issued on a staggered system.

The Tax Commission is hereby directed to develop and implement a system whereby motor license agents are permitted to accept applications for special license plates authorized under this section.  The motor license agent shall confirm the applicant's eligibility, if applicable, collect and deposit any amount specifically authorized by law, accept and process the necessary information directly into such system and generate a receipt accordingly.  For performance of these duties, motor license agents shall retain the fee provided in Section 1141.1 of this title for registration of a motor vehicle.  The motor license agent fees for acceptance of applications and renewals shall be paid out of the Oklahoma Tax Commission Reimbursement Fund.

If fewer than one hundred of any type of special license plates authorized prior to January 1, 2004, are issued prior to January 1, 2006, the Tax Commission shall discontinue issuance and renewal of that type of special license plate.  Any such authorized special license plate registrant shall be allowed to display the license plate upon the designated vehicle until the registration expiration date.  After such time the expired special license plate shall be removed from the vehicle.

For special license plates authorized on or after July 1, 2004, no special license plates shall be developed or issued by the Tax Commission until the Commission receives one hundred (100) prepaid applications therefor.  The prepaid applications must be received by the Tax Commission within one hundred and eighty (180) days of the effective date of the authorization or the authority to issue shall be null and void.  In the event one hundred (100) prepaid applications are not received by the Tax Commission within such prescribed time period any payment so received shall be refunded accordingly.

B.  The special license plates provided by this section are as follows:

1.  Round and Square Dance License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for round and square dancing;

2.  National Association for the Advancement of Colored People License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the NAACP, and issued to any person wishing to demonstrate support for the NAACP;

3.  National Rifle Association License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the National Rifle Association, and issued to any person wishing to demonstrate support for the National Rifle Association;

4.  Masonic Fraternity License Plates - such plates shall be designed and issued to any resident of this state who is a member of a Masonic Fraternity of Oklahoma.  Such persons may apply for a Masonic Fraternity license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of a Masonic Fraternity membership or upon the presentment of an application for a Masonic Fraternity license plate authorized and approved by the Grand Lodge of Oklahoma.  The license plates shall be designed in consultation with the Masonic Fraternities of Oklahoma and shall contain the Masonic emblem;

5.  Shriner's Hospitals for Burned and Crippled Children License Plates - such plates shall be designed to demonstrate support for Shriner's Hospitals for Burned and Crippled Children and shall be issued to any resident of this state who is a member of a Shriner's Temple in Oklahoma.  The license plate shall be designed in consultation with the Shriner's Temples in Oklahoma and shall contain the Shriner's emblem;

6.  Balloonists License Plate - such plates shall be designed and issued to any person wishing to demonstrate support for hot air ballooning in this state;

7.  Order of the Eastern Star License Plates - such plates shall be designed and issued to any resident of this state who is a member of an Order of the Eastern Star.  Such persons may apply for an Order of the Eastern Star license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of an Order of the Eastern Star membership or upon the presentment of an application for an Order of the Eastern Star license plate authorized and approved by the organization.  The license plate shall be designed in consultation with the Order of the Eastern Star and shall contain the Order of the Eastern Star emblem;

8.  Knights of Columbus License Plates - such plates shall be designed and issued to any resident of this state who is a member of the Knights of Columbus.  Such persons may apply for a Knights of Columbus license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of a Knights of Columbus membership or upon the presentment of an application for a Knights of Columbus license plate authorized and approved by the organization.  The license plate shall be designed in consultation with the Knights of Columbus and shall contain the Knights of Columbus emblem;

9.  Jaycees License Plates - such plates shall be designed and issued to members of the Jaycees.  Persons applying for such license plate must show proof of membership in the Jaycees.  The license plates shall be designed in consultation with the Jaycees;

10.  Ducks Unlimited License Plates - such plates shall be designed and issued to members of Ducks Unlimited.  Persons applying for and renewing such license plates must show proof of tag membership in Ducks Unlimited.  The license plates shall be designed in consultation with Ducks Unlimited;

11.  Kiwanis International License Plates - such plates shall be designed and issued to members of Kiwanis International.  Persons applying for such license plate must show proof of membership in Kiwanis International.  The license plates shall be designed in consultation with Kiwanis International;

12.  Certified Public Accountants License Plates - such plates shall be designed and issued to any resident of this state who is a Certified Public Accountant.  Such persons may apply for a Certified Public Accountant license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of status as a Certified Public Accountant.  The license plates shall be designed in consultation with the Oklahoma Society of Certified Public Accountants;

13.  Civil Emergency Management License Plates - such plates shall be designed and issued to persons wishing to demonstrate support for the state civil emergency management system;

14.  Civilian Conservation Corps License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Civilian Conservation Corps Association, and issued to any person wishing to demonstrate support of the Civilian Conservation Corps;

15.  Rotarian License Plates - such plates shall be designed and issued to any resident of this state who is a member of a Rotarian Club of Oklahoma.  Such persons may apply for a Rotarian license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of a Rotarian Club membership or upon the presentment of an application for a Rotarian license plate authorized and approved by a Rotarian Club of Oklahoma.  The license plates shall be designed in consultation with the five Rotarian District Governors and shall contain the Rotarian emblem;

16.  Benevolent Protective Order of Elks - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Benevolent Protective Order of Elks, and issued to any resident of this state who is a member of the Benevolent Protective Order of Elks;

17.  Humane Society License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the Humane Society of the United States.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official Humane Society logo;

18.  Oklahoma Mustang Club - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Oklahoma Mustang Club, and issued to any resident of this state who is a member of the Oklahoma Mustang Club.  Such persons may apply for an Oklahoma Mustang Club license plate upon presentment of proof of membership in the Oklahoma Mustang Club.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates;

19.  American Business Clubs (AMBUCS) License Plates - such plates shall be designed and issued to members of American Business Clubs.  Persons applying for such license plate must show proof of membership in AMBUCS.  The license plates shall be designed in consultation with American Business Clubs;

20.  West Point 200th Anniversary License Plates - such plates shall be designed and issued to any person wishing to commemorate the Two Hundredth Anniversary of the founding of the United States Military Academy at West Point, New York.  The license plates shall be designed in consultation with the West Point Society of Central Oklahoma;

21.  Northern Cherokee Nation of the Old Louisiana Territory License Plate - such plates shall be designed and issued to persons wishing to demonstrate support or affiliation with the Northern Cherokee Nation of the Old Louisiana Territory;

22.  Oklahoma Aquarium License Plate - such plates shall be designed and issued to persons wishing to demonstrate support for the Oklahoma Aquarium.  The license plates shall be designed in consultation with the Oklahoma Aquarium;

23.  The Pride of Broken Arrow License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for The Pride of Broken Arrow marching band.  The plates shall be designed in consultation with the Broken Arrow Public School System;

24.  Fellowship of Christian Athletes License Plates - such plates shall be designed in consultation with the Fellowship of Christian Athletes and issued to members and supporters of the Fellowship of Christian Athletes;

25.  Parrothead Club License Plates - such plates shall be designed and issued to members and supporters of the Parrothead Club.  The license plate shall be issued to any person in any combination of numbers and letters from one to a maximum of seven as for personalized license plates;

26.  Oklahoma Bicycling Coalition License Plates - such plates shall be designed and issued to any person who is a member of the Oklahoma Bicycling Coalition.  The license plates shall be designed in consultation with the Oklahoma Bicycling Coalition;

27.  Electric Lineman License Plate - such plates shall be designed and issued to persons wishing to demonstrate support for Oklahoma's electric linemen.  The license plates shall be designed in consultation with the Oklahoma Electric Superintendent's Association;

28.  Alpha Kappa Alpha License Plate - such plates shall be designed and issued to any person who is a member of Alpha Kappa Alpha Sorority.  The license plates shall be designed in consultation with the Oklahoma Chapter of Alpha Kappa Alpha Sorority;

29.  Kappa Alpha Psi Fraternity Incorporated License Plate - such plates shall be designed and issued to persons wishing to demonstrate support for Kappa Alpha Psi Fraternity Incorporated.  The license plates shall be designed in consultation with the Oklahoma Chapter of Kappa Alpha Psi Fraternity Incorporated;

30.  The National Pan-Hellenic Council Incorporated License Plate - such plates shall be designed and issued to any person wishing to demonstrate support to any of the nine sororities and fraternities recognized by the National Pan-Hellenic Council Incorporated.  The license plates shall be designed in consultation with the Oklahoma Chapter of the National Pan-Hellenic Council Incorporated;

31.  Organ, Eye and Tissue License Plate - such plates shall be designed and issued to persons wishing to demonstrate support and increase awareness for organ, eye and tissue donation.  The license plates shall be designed in consultation with the Oklahoma Organ Donor Education and Awareness Program Advisory Council;

32.  Central Oklahoma Habitat for Humanity License Plate - such plates shall be designed and issued to persons wishing to demonstrate support and increase awareness for Habitat for Humanity.  The license plate shall be designed in consultation with Central Oklahoma Habitat for Humanity; and

33.  Family Career and Community Leaders of America Incorporated License Plate - such plates shall be designed and issued to persons wishing to demonstrate support for Family Career and Community Leaders of America Incorporated.  The license plates shall be designed in consultation with Family Career and Community Leaders of America Incorporated.

C.  The fee for such plates shall be Fifteen Dollars ($15.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Unless otherwise provided in this section, the fee shall be apportioned as follows: Eight Dollars ($8.00) of the special license plate fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act and the remaining Seven Dollars ($7.00) of the special license plate fee shall be apportioned as provided in Section 1104 of this title.

Added by Laws 2004, c. 504, § 12, eff. July 1, 2004.  Amended by Laws 2005, c. 416, § 5, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1135.3 of Title 68 to provide consistency in numbering.

§47-1135.4.  Personalized license plates.

A.  The Oklahoma Tax Commission is hereby authorized to design and issue personalized license plates.  The personalized license plates shall be issued on a staggered system except for vintage decals.

Personalized special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The personalized special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year.

Personalized special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates.  The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The motor license agent fees for renewals shall be paid out of the Oklahoma Tax Commission Reimbursement Fund.

B.  Such plates shall be designed and issued for the following:

1.  Any person in any combination of numbers or letters from one to a maximum of seven;

2.  Persons eligible for two or more of the military decoration special license plates provided for in Title 47 of the Oklahoma Statutes.  Such plates may be issued in any combination of emblems.  However, such plates shall only display up to three emblems and shall also display any combination of letters or numbers from one to a maximum of three;

3.  Motorcycles in any combination of numbers or letters from one to a maximum of six;

4.  Persons eligible for Korean War Veteran license plates provided for in Title 47 of the Oklahoma Statutes.  Such plates may display any combination of letters or numbers up to three on each side of the insignia or emblem;

5.  Persons eligible for World War II Veteran license plates provided for in Title 47 of the Oklahoma Statutes.  Such plates may display any combination of letters or numbers up to three on each side of the insignia or emblem; and

6.  Persons owning vehicles which are twenty-one (21) years and older are qualified to submit for approval by the Tax Commission or a motor license agent a vintage but expired official Oklahoma license plate which is twenty-one (21) years and older.  Upon approval of such personalized plate, the owner shall be issued the annual registration decal which the Tax Commission or agent shall direct to be affixed.

C.  The fee for such plates shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Eight Dollars ($8.00) of the personalized tag fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act.  Twelve Dollars ($12.00) of the personalized tag fee shall be apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes.

Added by Laws 2004, c. 504, § 13, eff. July 1, 2004.

§47-1135.5.  Special license plates - Demonstration of support and financial assistance to specific causes.

A.  The Oklahoma Tax Commission is hereby authorized to design and issue appropriate official special license plates to persons wishing to demonstrate support and provide financial assistance as provided by this section.

Special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year with a motor license agent.

Special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates.  The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The license plates shall be issued on a staggered system.

The Tax Commission is hereby directed to develop and implement a system whereby motor license agents are permitted to accept applications for special license plates authorized under this section.  The motor license agent shall confirm the applicant's eligibility, if applicable, collect and deposit any amount specifically authorized by law, accept and process the necessary information directly into such system and generate a receipt accordingly.  For performance of these duties, motor license agents shall retain the fee provided in Section 1141.1 of this title for registration of a motor vehicle.  The motor license agent fees for acceptance of applications and renewals shall be paid out of the Oklahoma Tax Commission Reimbursement Fund.

If fewer than one hundred of any type of special license plates authorized prior to January 1, 2004, are issued prior to January 1, 2006, the Tax Commission shall discontinue issuance and renewal of that type of special license plate.  Any such authorized special license plate registrant shall be allowed to display the license plate upon the designated vehicle until the registration expiration date.  After such time the expired special license plate shall be removed from the vehicle.

For special license plates authorized on or after July 1, 2004, no special license plates shall be developed or issued by the Tax Commission until the Commission receives one hundred prepaid applications therefor.  The prepaid applications must be received by the Tax Commission within one hundred and eighty (180) days of the effective date of the authorization or the authority to issue shall be null and void.  In the event one hundred prepaid applications are not received by the Tax Commission within such prescribed time period any payment so received shall be refunded accordingly.

B.  The special license plates provided by this section are as follows:

1.  University or College Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support to any state-supported or private university or college.  As provided in this section, an amount of the fee collected shall be apportioned as provided in Section 1104.1 of this title;

2.  Environmental Awareness License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the Department of Environmental Quality in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support to implement the statewide general public environmental education program created pursuant to the provisions of the Oklahoma Environmental Quality Code.  Such plates shall be designed and issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  A dealer's license plate issued pursuant to Section 1116.1 or 1128 of this title may be designated an Environmental Awareness License Plate upon payment of the fee imposed by this section and any other registration fees required by the Oklahoma Vehicle License and Registration Act.  As provided in this section, an amount of the fee collected shall be apportioned pursuant to Section 1104.2 of this title;

3.  Firefighter License Plates - such plates shall be designed for any career or retired firefighter, volunteer or paid.  Firefighters may apply for firefighter plates for up to four vehicles with a rated capacity of one (1) ton or less or for a motorcycle upon proof of a fire department membership by either an identification card or letter from the chief of the fire department.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The surviving spouse of any deceased firefighter, if the spouse has not since remarried, may apply for a firefighter license plate for one vehicle with a rated carrying capacity of one (1) ton or less or for a motorcycle upon proof that the deceased firefighter was a member of a fire department by either an identification card or letter from the chief of the fire department.

Except for motorcycles, the license plate shall have the legend "Oklahoma" in the color Pantone 186C Red and shall contain no more than three letters and three numbers in the color Pantone 301C Blue.  Between the letters and numbers shall be the Firefighter Maltese Cross Logo in the color Pantone 186C Red outlined in the color Pantone 301C Blue.  Below the letters and the logo shall be the word "Firefighter" in the color Pantone 186C Red.  The license plate for motorcycles may be of a similar design as space permits or a new design in order to meet the space requirements of a motorcycle license plate.  The plates shall not be subject to the design requirements of any other license plates prescribed by law other than the space for the placement of the yearly decals for each succeeding year of registration after the initial issue.

As provided in this section, an amount of the fee collected shall be deposited to the Oklahoma State Firemen's Museum Building & Memorial Fund for support of the Oklahoma Firefighter Fallen and Living Memorial;

4.  Wildlife Conservation License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the Oklahoma Department of Wildlife Conservation in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support for wildlife conservation in this state through the Wildlife Diversity Fund, provided for in Section 3-310 of Title 29 of the Oklahoma Statutes.  Such plates may be designed and issued to any person as for personalized license plates.

As provided in this section, an amount of the fee collected shall be apportioned pursuant to subsection D of Section 3-310 of Title 29 of the Oklahoma Statutes;

5.  Child Abuse Prevention License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the Office of Child Abuse Prevention in the State Department of Health and the Oklahoma Committee to Prevent Child Abuse, and issued to any person wishing to demonstrate support for the prevention of child abuse.

As provided in this section, an amount of the fee collected shall be deposited in the Child Abuse Prevention Fund;

6.  United States Olympic Committee Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the United States Olympic Committee.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official United States Olympic Committee logo.  The Tax Commission shall be authorized, if necessary, to enter into a licensing agreement with the United States Olympic Committee for any licensing fees which may be required in order to use the United States Olympic Committee logo or design.  The licensing agreement shall provide for a payment of not more than Twenty-five Dollars ($25.00) for each license plate issued;

7.  Oklahoma History License Plates - such plates shall be designed and issued to any person wishing to demonstrate interest in Oklahoma history.  As provided in this section, an amount of the fee collected shall be deposited to the Oklahoma Historical Society Revolving Fund to be used for educational purposes;

8.  Historic Route 66 License Plates - such plates shall be designed to honor historic Route 66, also known as the "Mother Road".  As provided in this section, an amount of the fee collected shall be apportioned to the Oklahoma Historical Society Revolving Fund to be distributed to the Route 66 Museum located in Clinton, Oklahoma;

9.  Heart of the Heartland License Plates - such plates shall be designed and issued to any person wishing to honor the victims of the terrorist bombing attack on the Alfred P. Murrah Federal Building in downtown Oklahoma City on April 19, 1995.  As provided in this section, an amount of the fee collected shall be deposited in the Heart of the Heartland Scholarship Fund, as established in Section 2282 of Title 70 of the Oklahoma Statutes;

10.  Emergency Medical Technician License Plates - such plates shall be designed and issued to any person who is an emergency medical technician.  Such persons may apply for an emergency medical technician license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of an emergency medical technician's license.  The license plate shall be designed in consultation with the state association of emergency medical technicians.  As provided in this section, an amount of the fee collected shall be apportioned to the county of residence of the person purchasing the plates to be equally apportioned by the county to the city and county volunteer fire departments in the county;

11.  Fight Breast Cancer License Plates - such plates shall be designed to demonstrate support for the prevention and treatment of breast cancer in this state.  As provided in this section, an amount of the fee collected shall be apportioned to the Breast Cancer Act Revolving Fund;

12.  Crime Victims Awareness License Plates - such plates shall be designed and issued to any person wishing to demonstrate awareness of and support for victims of crimes.  The license plates shall be designed in consultation with the Oklahoma Crime Victims Centre.  As provided in this section, an amount of the fee collected shall be apportioned to the Attorney General's Revolving Fund for the Office of the Attorney General, which is hereby directed to use such funds to contract with a statewide nonprofit organization to provide services to crime victims;

13.  Oklahoma Safe Kids Association License Plates - such plates shall be designed and issued to any person wishing to demonstrate support and awareness of the Oklahoma Safe Kids Association.  The license plate shall be designed in consultation with the Oklahoma Safe Kids Association.  As provided in this section, an amount of the fee collected shall be deposited in the Children's Hospital - Oklahoma Safe Kids Association Revolving Fund to be distributed to the Oklahoma Safe Kids Association program;

14.  Four-H Club License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Four-H Foundation, and issued to any person wishing to demonstrate support of the Four-H Club.  Such plates may be designed and issued to any person as for personalized license plates.  As provided in this section, an amount of the fee collected shall be apportioned to the OSU Extension Service License Plate Revolving Fund created in Section 1104.4 of this title;

15.  Agricultural Awareness License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Oklahoma Department of Agriculture, Food, and Forestry in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support of the Department's Ag in the Classroom Education Program.  As provided in this section, an amount of the fee collected shall be apportioned as provided in Section 1104.3 of this title;

16.  Oklahoma Statehood Centennial License Plates - such plates shall be designed and issued to any person wishing to commemorate the centennial of Oklahoma's admission to statehood in 1907.  The license plates shall be designed in consultation with the Oklahoma Capitol Complex and Centennial Commemoration Commission.  As provided in this section, an amount of the fee collected shall be deposited in the Oklahoma Capitol Complex and Centennial Commemoration Commission Revolving Fund created in Section 98.5 of Title 73 of the Oklahoma Statutes;

17.  Support Education License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the State Department of Education in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support for education in this state.  All motor license agents shall display a sample of the Support Education License plate in the area of the business accessed by the public.  Twenty-three Dollars ($23.00) of the fee collected shall be apportioned as follows:

a. five percent (5%) shall be deposited to the Education Reform Revolving Fund,

b. five percent (5%) shall be deposited to the Higher Education Revolving Fund,

c. five percent (5%) shall be deposited to the State Career Technology Fund, and

d. eighty-five percent (85%) of the fee shall be deposited to the Teachers' Retirement Benefit Fund as set forth in Section 17-108 of Title 70 of the Oklahoma Statutes.

However, when the Teachers' Retirement Benefit Fund attains a seventy percent (70%) funded ratio based on an annual actuarial valuation as required by law, the amount of the fee shall be apportioned equally pursuant to subparagraphs a, b and c of this paragraph;

18.  Retired Oklahoma Highway Patrol Officers License Plates - such plates shall be designed and issued to any retired officer of the Oklahoma Highway Patrol.  The license plate shall have the legend "Oklahoma" and shall contain, in the center of the plate, the Highway Patrol Officers patch using the same colors and pattern as used in the patch.  Centered on the bottom of the license plate shall be the word "Retired".  The letters "TRP" shall be used in combination with three numbers on either side of the insignia or emblem.  The color of the letters and numbers shall be brown.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The surviving spouse of any deceased retired officer of the Oklahoma Highway Patrol, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a Retired Oklahoma Highway Patrol Officers license plate.  As provided in this section, an amount of the fee collected shall be deposited into the Law Enforcement Retirement Fund;

19.  Boy Scouts of America Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the Boy Scouts of America.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official Boy Scouts of America logo.  The Tax Commission shall be authorized, if necessary, to enter into a licensing agreement with the Boy Scouts of America for any licensing fees which may be required in order to use the Boy Scouts of America logo or design.  The licensing agreement shall provide for a payment to the Boy Scouts of America of not more than Twenty Dollars ($20.00) for each license plate issued;

20.  Urban Forestry and Beautification License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Oklahoma Department of Agriculture, Food, and Forestry in consultation with nonprofit organizations in this state that develop and operate programs to encourage urban forestry and beautification, and issued to any person wishing to demonstrate support of such programs.  As provided in this section, an amount of the fee collected shall be apportioned as provided in Section 1104.5 of this title;

21.  Oklahoma State Parks Supporter License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Oklahoma Tourism and Recreation Department, and issued to any person wishing to demonstrate support for the Oklahoma state parks system.  Twenty-three Dollars ($23.00) of the fee collected shall be deposited in the Oklahoma Tourism and Recreation Department Revolving Fund.  Such money shall be designated for and may only be expended for the support of Oklahoma state parks;

22.  Adoption Creates Families License Plates - such plates shall be issued to any person wishing to demonstrate support of pregnant women who are committed to placing their children for adoption and wishing to provide assistance to guardians, adoptive parents and other created families to assist in the adoption and placement of children in permanent, safe homes.  The license plates shall be designed and final terminology delivered in consultation with the Oklahoma Adoption Coalition and the Department of Human Services.  Twenty-five Dollars ($25.00) of the fee collected shall be deposited in a revolving fund established in the State Treasury for and to be used by the Department of Human Services for the implementation of the Investing in Stronger Oklahoma Families Act specifically for created families;

23.  Choose Life License Plates - such plates shall be designed, subject to criteria presented to the Tax Commission, by Choose Life, Inc., and issued to any person who wishes to demonstrate support of organizations that encourage adoption as a positive choice for women with unplanned pregnancies.  As provided in this section, an amount of the fee collected shall be deposited in the Choose Life Assistance Program Revolving Fund established in Section 1104.6 of this title;

24.  Future Farmers of America License Plate - such plates shall be designed and issued to persons wishing to demonstrate support for the Oklahoma FFA (formerly known as Future Farmers of America).  The license plates shall be designed in consultation with the Oklahoma FFA Foundation Board of Directors.  As provided in this section, an amount of the fee collected shall be apportioned as provided in Section 1104.7 of this title;

25.  Lions Club License Plates - such plates shall be designed and issued to persons wishing to demonstrate support for the Lions Club of Oklahoma.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The license plates shall be designed in consultation with the Oklahoma Lions Service Foundation and shall contain the official logo of the International Association of Lions Clubs.  The Tax Commission shall be authorized to enter into a licensing agreement with the Oklahoma Lions Service Foundation.  The licensing agreement shall provide for a payment to the Oklahoma Lions Service Foundation of not more than Ten Dollars ($10.00) for each license plate issued;

26.  Color Oklahoma License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Oklahoma Native Plant Society, and issued to any person wishing to demonstrate support for preserving and planting wildflowers and native plants in Oklahoma and to promote Oklahoma's wildflower heritage through education.  As provided in this section, an amount of the fee collected shall be apportioned as provided in Section 1104.8 of this title;

27.  Girl Scouts of the United States of America Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the Girl Scouts of the United States of America.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official Girl Scouts of the United States of America logo.  The Tax Commission shall be authorized, if necessary, to enter into a licensing agreement with the Girl Scouts of the United States of America for any licensing fees which may be required in order to use the Girl Scouts of the United States of America logo or design.  The licensing agreement shall provide for a payment to the Girl Scouts of Magic Empire Council, acting on behalf of all Oklahoma Girl Scout councils, of not more than Twenty Dollars ($20.00) for each license plate issued;

28.  Oklahoma City Memorial Marathon License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the Oklahoma City Memorial Marathon.  The plate shall be designed in consultation with the Oklahoma City Memorial Marathon.  The Tax Commission shall be authorized to enter into a licensing agreement with the Oklahoma City Memorial Marathon for any licensing fees which may be required in order to use the Oklahoma City Memorial Marathon logo or design.  The licensing agreement shall provide for a payment to the Oklahoma City Memorial Marathon of not more than Twenty Dollars ($20.00) for each license plate issued;

29.  Oklahoma Scenic Rivers License Plate - such plates shall be designed to demonstrate support for the Oklahoma Scenic Rivers.  The plates shall be designed in consultation with the Oklahoma Scenic Rivers Commission.  Twenty-five Dollars ($25.00) of the fee shall be apportioned to the Oklahoma Scenic Rivers Commission;

30.  Fight Cancer License Plate - such plates shall be designed to demonstrate support for the Oklahoma Central Cancer Registry.  The plate shall contain the American Cancer Society logo.  The American Cancer Society logo shall be used in accordance with the American Cancer Society's branding guidelines and shall only be utilized to support the Oklahoma Central Cancer Registry.  Twenty Dollars ($20.00) of the fee shall be apportioned to the Oklahoma Central Cancer Registry Revolving Fund;

31.  Animal Friendly License Plate - such plates shall be designed and issued to any person wishing to demonstrate support for controlling the overpopulation of dogs and cats through educational and sterilization efforts.  The plates shall be designed in consultation with the Veterinary Medical Association.  Twenty Dollars ($20.00) of the fee collected shall be designated by the purchaser of the plate to be deposited in the Oklahoma Pet Overpopulation Fund created in Section 2368.13 of Title 68 of the Oklahoma Statutes or the Animal Friendly Revolving Fund created in Section 1104.10 of this title;

32.  Patriot License Plate - such plates shall be designed in consultation with the Military Department of Oklahoma and issued to any person wishing to demonstrate support for Oklahoma residents who are members of the Oklahoma National Guard and deployed on active duty.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  As provided in this section, a portion of the fee collected shall be deposited in the Patriot License Plate Revolving Fund created in Section 2 of this act; and

33.  Armed Forces Veterans Motorcycle License Plate - such plates shall be designed for use on a motorcycle in consultation with A Brotherhood Aiming Toward Education of Oklahoma, Inc. (ABATE), and issued to any honorably discharged former member of the United States Armed Forces wishing to demonstrate support for the 45th Infantry Division Museum.  Persons applying for such license plate must show proof of past military service.  As provided in this section, a portion of the fee collected shall be deposited in the 45th Infantry Division Museum Fund created in Section 235.1 of Title 44 of the Oklahoma Statutes.

C.  The fee for such plates shall be Thirty-five Dollars ($35.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  The fee shall be apportioned as follows:

1.  Twenty Dollars ($20.00) or any other amount as provided in this title of the fee shall be apportioned as provided or deposited in a fund as specified within the paragraph authorizing the special license plate;

2.  Eight Dollars ($8.00) of the fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act; and

3.  Any remaining amounts of the fee shall be apportioned as provided in Section 1104 of this title.

Added by Laws 2004, c. 504, § 14, eff. July 1, 2004.  Amended by Laws 2005, c. 416, § 5, eff. Nov. 1, 2005.

§47-1135.6.  National Association for Stock Car Auto Racing Driver (NASCAR) Theme License Plates.

The Oklahoma Tax Commission is hereby authorized to design and issue National Association for Stock Car Auto Racing Driver ("NASCAR") Theme License Plates.  Such plates shall be designed and issued to any person wishing to demonstrate interest in NASCAR auto racing.  The plates shall be of such design as the supplier of the license plates in consultation with the Oklahoma Tax Commission may prescribe.  The fee for such plate shall be Forty Dollars ($40.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The Tax Commission shall be authorized to enter into a licensing agreement with the supplier of such NASCAR Driver license plates or other entity for any required licensing fees.  The licensing agreement shall provide for a payment of not more than Twenty-five Percent (25%) of the fee authorized for each license plate issued.  Five Dollars ($5.00) of the forty-dollar fee shall be apportioned to the General Revenue Fund.  The remaining amount of such fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

For license plates numbered zero (0) through one hundred (100) displaying a particular NASCAR Driver theme, the Oklahoma Tax Commission may establish an auction or similar procedure for the purpose of determining the order in which such distinctive license plates are sold and the amount of the additional fee for the distinctive license plates.  This amount shall be due at the time the original application is submitted to the Tax Commission and Forty Dollars ($40.00) thereafter annually at the time of renewal registration.

Added by Laws 2004, c. 504, § 15, eff. July 1, 2004.

§47-1135.7.  Authorization to design and issue special license plates.

A.  Beginning January 1, 2006, the Oklahoma Tax Commission is authorized to design and issue special license plates to any person that applies to the Tax Commission for the creation of a special license plate and meets the minimum standards and qualifications specified in this section.

B.  If the following standards and guidelines are satisfied, the Tax Commission shall issue a special license plate to the person making application for the special license plate:

1.  The license plate is to:

a. show membership in or affiliation with an organization, or

b. demonstrate support for an organization, group or cause;

2.  The license plate does not advertise or endorse a product, brand, or service that is provided for sale;

3.  The license plate does not promote any philosophy based on prejudice or that is contrary to state civil rights laws; and

4.  Five hundred prepaid applications for the special license plate are received by the Tax Commission.

C.  The fee for special license plates that do not provide financial assistance shall be Fifteen Dollars ($15.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Unless otherwise provided in this section, the fee shall be apportioned as follows:  Eight Dollars ($8.00) of the special license plate fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act and the remaining Seven Dollars ($7.00) of the special license plate fee shall be apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes.

D.  The fee for special license plates that provide financial assistance shall be Thirty-five Dollars ($35.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  The fee shall be apportioned as follows:

1.  Twenty Dollars ($20.00) of the fee shall be apportioned to the License Plate Special Program Assistance Revolving Fund created in Section 7 of this act to be used in the manner detailed in the application for the special license plate;

2.  Eight Dollars ($8.00) of the fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act; and

3.  Seven Dollars ($7.00) of the fee shall be apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes.

E.  If a person applies for a special license plate that provides financial assistance, the application shall designate a state agency to be responsible for expending the funds generated by the special license plate and the application shall designate a specific public purpose for which the funds are to be used.

F.  Special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year.

Special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates.  The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The license plates shall be issued on a staggered system.

The Tax Commission is hereby directed to develop and implement a system whereby motor license agents are permitted to accept applications for special license plates authorized under this section.  The motor license agent shall confirm the applicant's eligibility, if applicable, collect and deposit any amount specifically authorized by law, accept and process the necessary information directly into such system and generate a receipt accordingly.  For performance of these duties, motor license agents shall retain the fee provided in Section 1141.1 of Title 47 of the Oklahoma Statutes for registration of a motor vehicle.  The motor license agent fees for acceptance of applications and renewals shall be paid out of the Oklahoma Tax Commission Reimbursement Fund.

G.  All special plates issued by the Tax Commission prior to the effective date of this act shall not be subject to the requirements and qualifications outlined in this section.

H.  As used in this section, "person" includes an individual, group, organization or not-for-profit corporation that is recognized as such by the Internal Revenue Service.

Added by Laws 2005, c. 416, § 6, eff. Nov. 1, 2005.

§47-1135.8.  License Plate Special Program Assistance Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Tax Commission, to be designated the "License Plate Special Program Assistance Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by paragraph 1 of subsection D of Section 6 of this act.

B.  All monies accruing to the credit of said fund are hereby appropriated and shall be expended by the Tax Commission on December 31 of each year.  The monies shall be distributed to the appropriate state agency to be expended in accordance with the specifications contained in the application for each special license plate that provides financial support in an amount based on the number of special license plates that are in circulation for that particular organization.

Added by Laws 2005, c. 416, § 7, eff. Nov. 1, 2005.

§47-1136.  Repealed by Laws 2004, c. 504, § 22, eff. July 1, 2004.

NOTE:  Laws 2004, c. 366, § 1, amended this section prior to repeal to read as follows:

The Oklahoma Tax Commission is hereby authorized to design and issue appropriate official special license plates as provided by this section.

Special license plates shall not be transferred to any other person but shall be removed from the vehicle upon transfer of ownership and retained.  The special license plate may then be used on another vehicle but only after such other vehicle has been registered for the current year with a motor license agent.

Special license plates shall be renewed each year by the Tax Commission or a motor license agent.  The Tax Commission shall annually notify by mail all persons issued special license plates.  The notice shall contain all necessary information and shall contain instructions for the renewal procedure upon presentation to a motor license agent or the Tax Commission.  The license plates shall be issued on a staggered system except for legislative and motorcycle license plates and vintage decals.

If fewer than fifty of any type of special license plates authorized prior to January 1, 2000, are issued prior to January 1, 2005, or, for any type of special license plate authorized after January 1, 2000, within five (5) years after first being offered, the Tax Commission shall discontinue issuance of that type of special license plate.

Special license plates shall be designed in such a manner as to identify the use and ownership of the vehicle.  The special license plates provided by this section are as follows:

1.  Political Subdivision Plates - such plates shall be designed for any vehicle owned by any political subdivision of this state and shall be registered for Five Dollars ($5.00), after having obtained proper Oklahoma certificate of title.  Such political subdivisions shall file an annual report with the Tax Commission stating the agency where such vehicle is located.  Such license plates shall be permanent in nature and designed in such a manner as to remain with the vehicle for the duration of the life span of the vehicle or until the title is transferred to an owner who is not a political subdivision;

2.  Legislative License Plates - such plates shall be designed for persons elected to the Oklahoma Legislature and shall designate the house of the Legislature in which the legislator serves and the district number.

The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to the regular plate issued to the member and the fees charged therefor;

3.  Tax-Exempt or Nonprofit License Plates - such plates shall be designed for:

a. any motor bus, manufactured home, or mobile chapel and power unit owned and operated by a religious corporation or society of this state holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 26 U.S.C., Section 501(a), and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, as amended, 26 U.S.C., Section 501(c)(3), and that is used by the corporation or society solely for the furtherance of its religious functions,

b. any vehicle owned and operated only by nonprofit organizations devoted exclusively to youth programs including, but not limited to, the Girl Scouts and Boy Scouts of America,

c. any vehicle, except passenger automobiles, owned or operated by nonprofit organizations actually involved in programs for the employment of the handicapped and used exclusively in the transportation of goods or materials for such organization,

d. any vehicle owned and operated by a nonprofit organization that provides older persons transportation to and from medical, dental and religious services and relief from business and social isolation,

e. any vehicle owned and operated by a private nonprofit organization that:

(1) warehouses and distributes surplus foods to other nonprofit agencies and organizations, and

(2) holds a valid exemption from taxation issued pursuant to Section 501(c) of the Internal Revenue Code, as amended, 26 U.S.C., Section 501(c), and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, as amended, and

(3) uses such vehicle exclusively for the transportation of such surplus foods, or

f. any vehicle which:

(1) is owned and operated by a private, nonprofit organization which is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and which is primarily funded by a fraternal or civic service organization with at least one hundred local chapters or clubs, and

(2) is designed and used to provide mobile health screening services to the general public at no cost to the recipient, and for which no reimbursement of any kind is received from any health insurance provider, health maintenance organization or governmental program.

The registration fee shall be Five Dollars ($5.00).

Any person claiming to be eligible for a tax-exempt or nonprofit license plate under the provisions of this paragraph must have the name of the tax-exempt or nonprofit organization prominently displayed upon the outside of the vehicle, except those vehicles registered pursuant to the provisions of subparagraph b of this paragraph, unless such display is prohibited by federal or state law or by state agency rules.  No vehicle shall be licensed as a tax-exempt or nonprofit vehicle unless the vehicle has affixed on each side thereof, in letters not less than two (2) inches high and two (2) inches wide, the name of the tax-exempt or nonprofit organization or the insignia or other symbol of such organization which shall be of sufficient size, shape and color as to be readily legible during daylight hours from a distance of fifty (50) feet while the vehicle is not in motion;

4.  Prisoner of War License Plates - such plates shall be designed for honorably discharged or present members of the United States Armed Forces and civilians who were former prisoners of war held by a foreign country and who can provide proper certification of that status.  Such persons may apply for a prisoner of war license plate for no more than two vehicles with each vehicle having a rated carrying capacity of one (1) ton or less.  The surviving spouse of any deceased former prisoner of war, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a prisoner of war license plate for one vehicle with a rated carrying capacity of one (1) ton or less.  The registration fee shall be Five Dollars ($5.00);

5.  National Guard License Plates - such plates shall be designed for active or retired members of the Oklahoma National Guard.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

6.  Air National Guard License Plates - such plates shall be designed for active or retired members of the Oklahoma Air National Guard.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

7.  United States Armed Forces - such plates shall be designed for active, retired, former or reserve members of the United States Armed Forces, and shall identify which branch of service, and carry the emblem and name of either the Army, Navy, Air Force, Marines or Coast Guard, according to the branch of service to which the member belongs or did belong.  Former members who have been dishonorably discharged shall not be eligible for such plates.  Persons applying for such license plate must show proof of present or past military service by presenting a valid Uniformed Services Identity Card or the United States Department of Defense Form (DD)214.  Retired or former members who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The fee for such plates shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

8.  Physically Disabled License Plates - such plates shall be designed for persons who are eligible for an insignia as a physically disabled person under the provisions of Section 15-112 of this title.  It shall prominently display the international accessibility symbol, which is a stylized human figure in a wheelchair.  The Tax Commission shall also design physically disabled license plates for motorcycles owned by persons who are eligible for an insignia as a physically disabled person pursuant to the provisions of Section 15-112 of this title.  Upon the death of the physically disabled person, the special license plate shall be returned to the Tax Commission.  There shall be no fee for such plate in addition to the rate provided by the Oklahoma Vehicle License and Registration Act for the registration of the vehicle.  For an additional fee of Ten Dollars ($10.00), a person eligible for a physically disabled license plate shall have the option of purchasing a duplicate physically disabled special license plate which shall be securely attached to the front of the vehicle.  The original physically disabled special license plate shall be securely attached to the rear of the vehicle at all times.

Any person who is eligible for a physically disabled license plate and whose vehicle has had modifications because of the physical disability of the owner or of a family member within the second degree of consanguinity of the owner, may register the vehicle for a flat fee of Twenty-five Dollars ($25.00).  This fee shall be in lieu of all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

9.  Disabled Veterans License Plates - such plates shall be designed for persons presenting proper certification from the United States Department of Veterans Affairs or the Armed Forces of the United States certifying such veteran has a service-connected disability rating of fifty percent (50%) or more, regardless which agency pays the disability benefits, or that such veteran has been awarded a vehicle by the United States government or receives a grant from the United States Department of Veterans Affairs for the purchase of an automobile due to a service-connected disability rating or due to the loss of use of a limb or an eye.  Such persons may apply to the Tax Commission for a disabled veterans license plate or to a motor license agent for a regular license plate for no more than two vehicles with each vehicle having a rated carrying capacity of one (1) ton or less.  The surviving spouse of any deceased disabled veteran, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a disabled veterans license plate for one vehicle with a rated carrying capacity of one (1) ton or less.  The registration fee shall be Five Dollars ($5.00);

10.  Congressional Medal of Honor Recipient License Plates - such plates shall be designed for any resident of this state who has been awarded the Congressional Medal of Honor.  Such persons may apply for a Congressional Medal of Honor recipient license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00);

11.  Missing In Action License Plates - such plates shall be designed to honor members of the United States Armed Forces who are missing in action.  The spouse of such missing person, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, and each parent of the missing person may apply for a missing in action license plate upon presenting proper certification that the person is missing in action and that the person making the application is the qualifying spouse or the parent of the missing person.  The qualifying spouse and each parent of the missing person may each apply for the missing in action license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The registration fee for each plate shall be Five Dollars ($5.00) and shall be in addition to the regular plate issued and the fees charged therefor;

12.  Indian Tribal License Plates - such plates shall be designed for any vehicle of a native American Indian Tribal Association exempted in Sections 201 through 204 of Public Law 97-473 and used by the tribal association exclusively for the furtherance of its tribal functions.  The registration fee shall be Five Dollars ($5.00);

13.  Personalized License Plates - such plates shall be designed and issued for the following:

a. any person in any combination of numbers or letters from one to a maximum of seven,

b. persons eligible for two or more of the military decoration special license plates provided for in this section.  Such plates may be issued in any combination of emblems.  However, such plates shall only display up to three emblems and shall also display any combination of letters or numbers from one to a maximum of three, and

c. motorcycles in any combination of numbers or letters from one to a maximum of six.

The personalized license plates shall be issued on a staggered system except for motorcycles.

On and after January 1, 1987, persons owning vehicles which are twenty-one (21) years and older are qualified to submit for approval by the Tax Commission or a motor license agent a vintage but expired official Oklahoma license plate which is twenty-one (21) years and older.  Upon approval of such personalized plate, the owner shall be issued the annual registration decal which the Tax Commission or agent shall direct to be affixed.  The Tax Commission shall promulgate a rule which establishes appropriate criteria to be used in the implementation of the Oklahoma Vehicle License and Registration Act.

The fee for such plate shall be Twelve Dollars ($12.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Two Dollars ($2.00) of the personalized tag fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act;

14.  Purple Heart Recipient License Plates - such plates shall be designed for any resident of this state who has been awarded the Purple Heart military decoration and, upon the death of the recipient, the spouse of the recipient.  Such persons may apply for a Purple Heart recipient license plate for vehicles having a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

15.  Pearl Harbor Survivor License Plates - such plates shall be designed for any resident of this state who can be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States as being:

a. a member of the United States Armed Forces on December 7, 1941,

b. stationed on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu, or offshore at a distance not to exceed three (3) miles, and

c. a recipient of an honorable discharge from the United States Armed Forces.

Such person may apply for a Pearl Harbor Survivor license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.

The Tax Commission shall design and make available to any person who is issued a Pearl Harbor Survivor License Plate a commemorative Pearl Harbor decal to commemorate the fiftieth anniversary of Pearl Harbor.  Such decal shall include the language "Pearl Harbor 1941-1991" and shall be designed to be easily attached to a license plate.  This decal shall be free of charge to those persons issued a Pearl Harbor Survivor License Plate;

16.  Iwo Jima License Plates - such plates shall be designed for any resident of this state who can be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States as being:

a. a member of the United States Armed Forces in February of 1945,

b. stationed in February of 1945 on or in the immediate vicinity of the island of Iwo Jima, and

c. a recipient of an honorable discharge from the United States Armed Forces.

Such person may apply for an Iwo Jima license plate for each vehicle with a rated carrying capacity of one (1) ton or less.

Such license plate shall have the legend "Oklahoma OK" and shall contain three letters and three numbers.  Between the letters and numbers shall be a logo of the flag-raising at Iwo Jima.  Below the letters, logo and numbers, the plate shall contain the words "FEB." at the left, "Iwo Jima" in the center and "1945" at the right.  Such plates shall not be subject to the design requirements of any other license plates prescribed by law other than the space for the placement of the yearly decals for each succeeding year of registration after the initial issue.

The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

17.  D-Day Survivor License Plates - such plates shall be designed for any resident of this state who can be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States as being:

a. a member of the United States Armed Forces on June 6, 1944,

b. a participant in the Allied invasion of the coast of Normandy on June 6, 1944; provided, if such participation cannot be verified by the United States Department of Veterans Affairs or the Armed Forces of the United States, the Tax Commission may, in its discretion, accept evidence of such participation from the person applying for the license plate, and

c. a recipient of an honorable discharge from the United States Armed Forces.

Such person may apply for a D-Day Survivor license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

18.  Killed in Action License Plates - such plates shall be designed to honor members of the United States Armed Forces who were killed in action.  The spouse of the deceased person, if the spouse has not remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a killed in action license plate upon presenting proper certification that the person was killed in action and that the person making the application is the qualifying spouse of the deceased person.  The qualifying spouse may apply for a killed in action license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The registration fee for each plate shall be Five Dollars ($5.00);

19.  Gold Star Parents License Plates - such plates shall be designed to honor members of the United States Armed Forces who were killed during a war.  The parents of the deceased person may apply for a gold star license plate upon presenting proper certification that the person was killed during a war and that the person making the application is the parent of the deceased person.  The parent may apply for a gold star parent license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The registration fee for each plate shall be Five Dollars ($5.00);

20.  University or College Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support to any state-supported or private university or college.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The twenty-five-dollar fee shall be apportioned pursuant to Section 1104.1 of this title;

21.  Environmental Awareness License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the Department of Environmental Quality in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support to implement the statewide general public environmental education program created pursuant to the provisions of the Oklahoma Environmental Quality Code.  Such plates shall be designed and issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The twenty-five-dollar fee shall be apportioned pursuant to Section 1104.2 of this title.  A dealer's license plate issued pursuant to Section 1116.1 or 1128 of this title may be designated an Environmental Awareness License Plate upon payment of the fee imposed by this paragraph and any other registration fees required by the Oklahoma Vehicle License and Registration Act;

22.  Military Decoration License Plates - such plates shall be designed for any resident of this state who has been awarded the Distinguished Service Award, the Distinguished Flying Cross, the Bronze Star military decoration or the Silver Star military decoration.  Such persons may apply for a military decoration license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

23.  Vietnam Veteran License Plates - such plates shall be designed for honorably discharged or present members of the United States Armed Forces who served in the Vietnam Conflict.  Such persons may apply for a Vietnam veteran license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

24.  Round and Square Dance License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for round and square dancing.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

25.  Firefighter License Plates - such plates shall be designed for any career or retired firefighter, volunteer or paid.  Firefighters may apply for firefighter plates for up to four vehicles with a rated capacity of one (1) ton or less or for a motorcycle upon proof of a fire department membership by either an identification card or letter from the chief of the fire department.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The surviving spouse of any deceased firefighter, if the spouse has not since remarried, may apply for a firefighter license plate for one vehicle with a rated carrying capacity of one (1) ton or less or for a motorcycle upon proof that the deceased firefighter was a member of a fire department by either an identification card or letter from the  chief of the fire department.

Except for motorcycles, the license plate shall have the legend "Oklahoma" in the color Pantone 186C Red and shall contain no more than three letters and three numbers in the color Pantone 301C Blue.  Between the letters and numbers shall be the Firefighter Maltese Cross Logo in the color Pantone 186C Red outlined in the color Pantone 301C Blue.  Below the letters and the logo shall be the word "Firefighter" in the color Pantone 186C Red.  The license plate for motorcycles may be of a similar design as space permits or a new design in order to meet the space requirements of a motorcycle license plate.  The plates shall not be subject to the design requirements of any other license plates prescribed by law other than the space for the placement of the yearly decals for each succeeding year of registration after the initial issue.

The fee for each plate shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The Twenty Dollars ($20.00) for initial registration and succeeding yearly registration shall be apportioned as follows:  Fifteen Dollars ($15.00) shall be deposited to the Oklahoma State Firemen's Museum Building & Memorial Fund for support of the Oklahoma Firefighter Fallen and Living Memorial and Five Dollars ($5.00) to the Tax Commission;

26.  Police Officer License Plates - such plates shall be designed for any currently employed or retired municipal police officer.  Police officers may apply for police officer plates for vehicles with a rated capacity of one (1) ton or less upon proof of employment by or retirement from a municipal police department by either an identification card or letter from the chief of the police department or the Oklahoma Police Pension and Retirement Board.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The license plates shall be designed in consultation with municipal police departments of this state.

The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

27.  World War II Veteran License Plates - such plates shall be designed to honor honorably discharged former members of the United States Armed Forces who are residents of this state and who can be verified by the Oklahoma Military Department, the Department of Veterans Affairs or the Armed Forces of the United States as having served on federal active duty anytime during the period from September 16, 1940, to December 7, 1945.  The former members may apply for a World War II Veteran license plate for vehicles with a rated carrying capacity of one (1) ton or less.

The license plate shall have the legend "Oklahoma" and shall contain, in the center of the plate, either the Thunderbird Insignia of the 45th Infantry Division in the prescribed red and gold coloring or the emblem of the Army, Navy, Air Force, Marines or Coast Guard according to the branch of service to which the member belonged.  For the purpose of license plate identification, the plate shall contain four digits, two digits at the left and two digits at the right of the insignia or emblem.  Centered on the bottom of the license plate shall be the words "WORLD WAR II".  However, the plates may be issued to any person in any combination of numbers and letters with up to three on each side of the insignia or emblem as for personalized license plates.

The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  If the plate is issued in any combination of numbers and letters with up to three on each side of the insignia or emblem as for personalized license plates, the fee for each plate shall be Twelve Dollars ($12.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.

The Tax Commission shall design and make available to any person who is issued a World War II Veteran License Plate a commemorative World War II decal to commemorate the fiftieth anniversary of the end of World War II.  The decal shall include the language "World War II 50th Anniversary" and shall be designed to be easily attached to a license plate.  This decal shall be free of charge to those persons issued a World War II Veteran License Plate;

28.  Korean War Veteran License Plates - such plates shall be designed to honor honorably discharged former members of the United States Armed Forces who are residents of this state and who can be verified by the Oklahoma Military Department, the Department of Veterans Affairs or the Armed Forces of the United States as having served on federal active duty anytime during the period from September 1, 1950, to April 27, 1954.  The former members may apply for a Korean War Veteran license plate for vehicles with a rated carrying capacity of one (1) ton or less.

The license plate shall have the legend "OKLAHOMA" and shall contain, in the center of the plate, either the Thunderbird Insignia of the 45th Infantry Division in the prescribed red and gold coloring or the emblem of the Army, Navy, Air Force, Marines or Coast Guard according to the branch of service to which the member belonged.  For the purpose of license plate identification, the plate shall contain four digits, two digits at the left and two digits at the right of the insignia or emblem.  Centered on the bottom of the license plate shall be the word "KOREA".  However, the plates may be issued to any person in any combination of numbers and letters with up to three on each side of the insignia or emblem as for personalized license plates.

The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  If the plate is issued in any combination of numbers and letters with up to three on each side of the insignia or emblem as for personalized license plates, the fee for each plate shall be Twelve Dollars ($12.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

29.  Wildlife Conservation License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the Oklahoma Department of Wildlife Conservation in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support for wildlife conservation in this state through the Wildlife Diversity Fund, provided for in Section 3-310 of Title 29 of the Oklahoma Statutes.  Such plates may be designed and issued to any person as for personalized license plates.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Motor license agents shall have the option of stocking an inventory of numbered Wildlife Conservation License Plates, as well as stocking applications for personalized Wildlife Conservation License Plates.  In addition to the amounts authorized to be retained by motor license agents pursuant to the provisions of Section 1141.1 of this title, motor license agents shall retain an additional Three Dollars ($3.00) for each original Wildlife Conservation License Plate issued and for each application submitted by mail that carries the agent's code and for which a Wildlife Conservation License Plate is issued.  The three-dollar fee to be retained by the motor license agent pursuant to this paragraph shall not be included in the maximum sum that may be retained by motor license agents as compensation pursuant to the provisions of Section 1143 of this title.  For the first year such plate is issued, Seventeen Dollars ($17.00) of the twenty-five-dollar fee shall be apportioned pursuant to subsection D of Section 3-310 of Title 29 of the Oklahoma Statutes.  After the first year such plate is issued, Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be apportioned pursuant to subsection D of Section 3-310 of Title 29 of the Oklahoma Statutes;

30.  Municipal Official License Plates - such plates shall be designed for persons elected to a municipal office in this state and shall designate the name of the municipality and the district or ward in which the municipal official serves.  The plates shall only be produced upon application.  The fee for the plate shall be Fifteen Dollars ($15.00) and shall be in addition to the regular plate issued to the elected municipal official and the fees charged therefor;

31.  Child Abuse Prevention License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the Office of Child Abuse Prevention in the State Department of Health and the Oklahoma Committee to Prevent Child Abuse, and issued to any person wishing to demonstrate support for the prevention of child abuse.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be deposited in the Child Abuse Prevention Fund;

32.  National Association for the Advancement of Colored People License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the NAACP, and issued to any person wishing to demonstrate support for the NAACP.  The fee for the plate shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

33.  National Rifle Association License Plates - such plates shall be designed, subject to the criteria to be presented to the Tax Commission by the National Rifle Association, and issued to any person wishing to demonstrate support for the National Rifle Association.  The fee for the plate shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

34.  Red Cross Volunteer License Plates - such plates shall be designed to honor American Red Cross volunteers and staff who are residents of this state.  Such persons must present an identification card issued by the American Red Cross and bearing a photograph of the person.  The license plate shall be designed with the assistance of the American Red Cross and shall have the legend "Oklahoma OK!" in the color Pantone 186C Red.  Below the legend the symbol of the American Red Cross and no more than three letters and three numbers shall be in the color Pantone 186C Red.  Below the symbol and letters and numbers shall be the words "American Red Cross" in black.  The plates shall not be subject to the design requirements of any other license plates prescribed by law other than the space for the placement of the yearly decals for each succeeding year of registration after the initial issue.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

35.  United States Olympic Committee Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the United States Olympic Committee.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official United States Olympic Committee logo.  The fee for such plate shall be Twenty-eight Dollars ($28.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The Tax Commission shall be authorized, if necessary, to enter into a licensing agreement with the United States Olympic Committee for any licensing fees which may be required in order to use the United States Olympic Committee logo or design.  The licensing agreement shall provide for a payment of not more than Twenty-five Dollars ($25.00) for each license plate issued.  Motor license agents shall have the option of stocking an inventory of preprinted United States Olympic Committee Supporter License Plates, as well as stocking applications for personalized United States Olympic Committee Supporter License Plates.  In addition to the amounts authorized to be retained by motor license agents pursuant to the provisions of Section 1141.1 of this title, motor license agents shall retain an additional Three Dollars ($3.00) for each United States Olympic Committee Supporter License Plate issued and for each application submitted by mail that carries the agent's code and for which a United States Olympic Committee Supporter License Plate is issued.  The three-dollar fee to be retained by the motor license agent pursuant to this paragraph shall not be included in the maximum sum that may be retained by motor license agents as compensation pursuant to the provisions of Section 1143 of this title;

36.  Oklahoma History License Plates - such plates shall be designed and issued to any person wishing to demonstrate interest in Oklahoma history.  The fee for such plate shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Fifteen Dollars ($15.00) of the twenty-dollar fee shall be deposited to the Oklahoma Historical Society Revolving Fund to be used for educational purposes;

37.  Oklahoma Military Academy Alumni License Plates - such plates shall be designed and issued to any resident of this state who is an alumnus of the Oklahoma Military Academy.  Such persons may apply for an Oklahoma Military Academy Alumnus license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The license plates shall be designed in consultation with the Oklahoma Military Academy and shall contain the shield of the Academy.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

38.  Masonic Fraternity License Plates - such plates shall be designed and issued to any resident of this state who is a member of a Masonic Fraternity of Oklahoma.  Such persons may apply for a Masonic Fraternity license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of a Masonic Fraternity membership or upon the presentment of an application for a Masonic Fraternity license plate authorized and approved by the Grand Lodge of Oklahoma.  The license plates shall be designed in consultation with the Masonic Fraternities of Oklahoma and shall contain the Masonic emblem.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

39.  Historic Route 66 License Plates - such plates shall be designed to honor historic Route 66, also known as the "Mother Road".

The fee for the plate shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Fifteen Dollars ($15.00) of the twenty-dollar fee shall be apportioned to the Oklahoma Tourism and Recreation Department Revolving Fund to be distributed to the Route 66 Museum located in Clinton, Oklahoma;

40.  Heart of the Heartland License Plates - such plates shall be designed and issued to any person wishing to honor the victims of the terrorist bombing attack on the Alfred P. Murrah Federal Building in downtown Oklahoma City on April 19, 1995.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be deposited in the Heart of the Heartland Scholarship Fund, as established in Section 2282 of Title 70 of the Oklahoma Statutes;

41.  United States Air Force Association License Plates - such plates shall be designed for members of the United States Air Force Association.  Persons applying for such license plate must show proof of membership in the Association.  The license plates shall be designed in consultation with the Association.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

42.  Shriner's Hospitals for Burned and Crippled Children License Plates - such plates shall be designed to demonstrate support for Shriner's Hospitals for Burned and Crippled Children and shall be issued to any resident of this state who is a member of a Shriner's Temple in Oklahoma.  The license plate shall be designed in consultation with the Shriner's Temples in Oklahoma and shall contain the Shriner's emblem.  The fee for the plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

43.  Emergency Medical Technician License Plates - such plates shall be designed and issued to any person who is an emergency medical technician.  Such persons may apply for an emergency medical technician license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of an emergency medical technician's license.  The license plate shall be designed in consultation with the state association of emergency medical technicians.  The fee for the plate shall be Twenty Dollars ($20.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Fifteen Dollars ($15.00) of the twenty-dollar fee shall be apportioned to the county of residence of the person purchasing the plates to be equally apportioned by the county to the city and county volunteer fire departments in the county;

44.  Fight Breast Cancer License Plates - such plates shall be designed to demonstrate support for the prevention and treatment of breast cancer in this state.  The plate shall contain the legend "Fight Breast Cancer".  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be apportioned to the Breast Cancer Act Revolving Fund;

45.  Balloonists License Plate - such plates shall be designed and issued to any person wishing to demonstrate support for hot air ballooning in this state.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

46.  Veterans of Foreign Wars License Plates - such plates shall be designed to honor the veterans of foreign wars and issued to any resident of this state who is a member of a Veterans of Foreign Wars organization in this state.  Such persons may apply for Veterans of Foreign Wars license plates upon proof of membership in a Veterans of Foreign Wars organization.  The license plate shall be designed in consultation with the Veterans of Foreign Wars organization.  The fee for the plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

47.  Order of the Eastern Star License Plates - such plates shall be designed and issued to any resident of this state who is a member of an Order of the Eastern Star.  Such persons may apply for an Order of the Eastern Star license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of an Order of the Eastern Star membership or upon the presentment of an application for an Order of the Eastern Star license plate authorized and approved by the organization.  The license plate shall be designed in consultation with the Order of the Eastern Star and shall contain the Order of the Eastern Star emblem.  The fee for each license plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

48.  Crime Victims Awareness License Plates - such plates shall be designed and issued to any person wishing to demonstrate awareness of and support for victims of crimes.  The license plates shall be designed in consultation with the Oklahoma Crime Victims Centre.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be apportioned to the Attorney General's Revolving Fund for the Office of the Attorney General, which is hereby directed to use such funds to contract with a statewide nonprofit organization to provide services to crime victims;

49.  Desert Storm License Plates - such plates shall be designed and issued to any honorably discharged or present member of the United States Armed Forces who served in the Persian Gulf Crisis and the Desert Storm operation.  Such persons may apply for a Desert Storm license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

50.  Military Reserve Unit License Plates - such plates shall be designed and issued to any honorably discharged or present member of a reserve unit of the United States Armed Forces.  Such persons may apply for a Military Reserve Unit license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

51.  Knights of Columbus License Plates - such plates shall be designed and issued to any resident of this state who is a member of the Knights of Columbus.  Such persons may apply for a Knights of Columbus license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of a Knights of Columbus membership or upon the presentment of an application for a Knights of Columbus license plate authorized and approved by the organization.  The license plate shall be designed in consultation with the Knights of Columbus and shall contain the Knights of Columbus emblem.  The fee for each license plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

52.  Oklahoma Safe Kids Association License Plates - such plates shall be designed and issued to any person wishing to demonstrate support and awareness of the Oklahoma Safe Kids Association.  The license plate shall be designed in consultation with the Oklahoma Safe Kids Association.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be deposited in the Children's Hospital - Oklahoma Safe Kids Association Revolving Fund to be distributed to the Oklahoma Safe Kids Association program;

53.  Oklahoma City Bombing Victims and Survivors License Plates - such plates shall be designed and issued to any victim or survivor of the bombing attack on the Alfred P. Murrah Federal Building in downtown Oklahoma City on April 19, 1995.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

54.  Civil Air Patrol License Plates - such plates shall be designed and issued to any person who is a member of the Civil Air Patrol.  Such persons may apply for a Civil Air Patrol license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of membership in the Civil Air Patrol.  The license plate shall be designed in consultation with the Civil Air Patrol.  The fee for the plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

55.  Ninety-Nines License Plates - such plates shall be designed and issued to members of the Ninety-Nines.  Persons applying for such license plate must show proof of membership in the Ninety-Nines.  The license plates shall be designed in consultation with the Ninety-Nines.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

56.  Jaycees License Plates - such plates shall be designed and issued to members of the Jaycees.  Persons applying for such license plate must show proof of membership in the Jaycees.  The license plates shall be designed in consultation with the Jaycees.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

57.  Combat Infantryman Badge License Plates - such plates shall be designed to honor recipients of the Combat Infantryman Badge.  The plate shall have the legend "Oklahoma OK".  Below the legend shall be the Combat Infantryman Badge and three numbers.  Below the badge and the numbers shall be the words "Combat Infantryman Badge".  Such persons may apply for a Combat Infantryman Badge license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

58.  Somalia Combat Veterans License Plates - such plates shall be designed and issued to any honorably discharged or present member of the United States Armed Forces who saw combat in the United Nations relief effort.  Such persons may apply for a Somalia Combat Veteran license plate for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

59.  Ducks Unlimited License Plates - such plates shall be designed and issued to members of Ducks Unlimited.  Persons applying for and renewing such license plates must show proof of tag membership in Ducks Unlimited.  The license plates shall be designed in consultation with Ducks Unlimited.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

60.  Kiwanis International License Plates - such plates shall be designed and issued to members of Kiwanis International.  Persons applying for such license plate must show proof of membership in Kiwanis International.  The license plates shall be designed in consultation with Kiwanis International.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

61.  Certified Public Accountants License Plates - such plates shall be designed and issued to any resident of this state who is a Certified Public Accountant.  Such persons may apply for a Certified Public Accountant license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of status as a Certified Public Accountant.  The license plates shall be designed in consultation with the Oklahoma Society of Certified Public Accountants.  The fee for each license plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

62.  Police Chaplain License Plates - such plates shall be designed and issued to members of the International Conference of Police Chaplains (ICPC) who have completed the ICPC requirements for basic certification as a police chaplain.  The license plates shall be designed in consultation with the ICPC.  The fee for such plates shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

63.  Four-H Club License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Four-H Foundation, and issued to any person wishing to demonstrate support of the Four-H Club.  Such plates may be designed and issued to any person as for personalized license plates.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Motor license agents shall have the option of stocking an inventory of numbered Four-H Club License Plates, as well as stocking applications for personalized Four-H Club License Plates.  In addition to the amounts authorized to be retained by motor license agents pursuant to the provisions of Section 1141.1 of this title, motor license agents shall retain an additional Three Dollars ($3.00) for each original Four-H Club License Plate issued and for each application submitted by mail that carries the agent's code and for which a Four-H Club License Plate is issued.  The three-dollar fee to be retained by the motor license agent pursuant to this paragraph shall not be included in the maximum sum that may be retained by motor license agents as compensation pursuant to the provisions of Section 1143 of this title.  For the first year such plate is issued, Seventeen Dollars ($17.00) of the twenty-five-dollar fee shall be apportioned to the OSU Extension Service License Plate Revolving Fund created in Section 1104.4 of this title.  After the first year such plate is issued, Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be apportioned to such fund;

64.  Agricultural Awareness License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the State Department of Agriculture in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support of the Department's Ag in the Classroom Education Program.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The fee shall be apportioned as provided in Section 1104.3 of this title;

65.  Oklahoma Statehood Centennial License Plates - such plates shall be designed and issued to any person wishing to commemorate the centennial of Oklahoma's admission to statehood in 1907.  The license plates shall be designed in consultation with the Oklahoma Capitol Complex and Centennial Commemoration Commission.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty Dollars ($20.00) of the twenty-five-dollar fee shall be deposited in the Oklahoma Capitol Complex and Centennial Commemoration Commission Revolving Fund created in Section 98.5 of Title 73 of the Oklahoma Statutes;

66.  Support Education License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the State Department of Education in consultation with the Oklahoma Arts Council, and issued to any person wishing to demonstrate support for education in this state.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Two Dollars ($2.00) of the twenty-five-dollar fee shall be deposited into the Oklahoma Tax Commission Reimbursement Fund.  The remaining Twenty-three Dollars ($23.00) shall be apportioned as follows:

a. five percent (5%) shall be deposited to the Education Reform Revolving Fund,

b. five percent (5%) shall be deposited to the Higher Education Revolving Fund,

c. five percent (5%) shall be deposited to the State Vocational-Technical Fund, and

d. eighty-five percent (85%) of the fee shall be deposited to the Teachers' Retirement Benefit Fund as set forth in Section 17-108 of Title 70 of the Oklahoma Statutes.  However, when the Teachers' Retirement Benefit Fund attains a seventy percent (70%) funded ratio based on an annual actuarial valuation as required by law, Twenty-three Dollars ($23.00) of the fee shall be apportioned equally pursuant to subparagraphs a, b and c of this paragraph;

67.  Retired Oklahoma Highway Patrol Officers License Plates - such plates shall be designed and issued to any retired officer of the Oklahoma Highway Patrol.  The license plate shall have the legend "Oklahoma" and shall contain, in the center of the plate, the Highway Patrol Officers patch using the same colors and pattern as used in the patch.  Centered on the bottom of the license plate shall be the word "Retired".  The letters "TRP" shall be used in combination with three numbers on either side of the insignia or emblem.  The color of the letters and numbers shall be brown.  Retirees who are eligible for such plates shall provide proof of eligibility upon initial application, but shall not be required to provide proof of eligibility annually.  The surviving spouse of any deceased retired officer of the Oklahoma Highway Patrol, if the spouse has not since remarried, or if remarried, the remarriage is terminated by death, divorce, or annulment, may apply for a Retired Oklahoma Highway Patrol Officers license plate.  The fee for each plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The fee shall be apportioned as follows:  Twenty Dollars ($20.00) shall be deposited into the Law Enforcement Retirement Fund, and Five Dollars ($5.00) shall be deposited to the Oklahoma Tax Commission Reimbursement Fund;

68.  Hearing Impaired License Plates - such plates shall be designed for persons who are hearing impaired.  Such persons may apply for a hearing-impaired license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon the presentment of an application on a form furnished by the Tax Commission and certified by a physician holding a valid license to practice pursuant to the licensing provisions of Title 59 of the Oklahoma Statutes, attesting that the person is hearing impaired.  The license plate shall be designed so that such persons may be readily identified as being hearing impaired.  There shall be no additional fee for the plate, but all other registration fees provided by the Oklahoma Vehicle License and Registration Act shall apply;

69.  Civil Emergency Management License Plates - such plates shall be designed and issued to persons wishing to demonstrate support for the state civil emergency management system.  The license plates shall be designed in consultation with the Department of Civil Emergency Management.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

70.  Joint Service Commendation Medal License Plates - such plates shall be designed and issued to any resident of this state who has been awarded the Joint Service Commendation Medal by the United States Secretary of Defense.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

71.  Civilian Conservation Corps License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Civilian Conservation Corps Association, and issued to any person wishing to demonstrate support of the Civilian Conservation Corps.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

72.  Rotarian License Plates - such plates shall be designed and issued to any resident of this state who is a member of a Rotarian Club of Oklahoma.  Such persons may apply for a Rotarian license plate for each vehicle with a rated carrying capacity of one (1) ton or less upon proof of a Rotarian Club membership or upon the presentment of an application for a Rotarian license plate authorized and approved by a Rotarian Club of Oklahoma.  The license plates shall be designed in consultation with the five Rotarian District Governors and shall contain the Rotarian emblem.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

73.  Benevolent Protective Order of Elks - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Benevolent Protective Order of Elks, and issued to any resident of this state who is a member of the Benevolent Protective Order of Elks.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

74.  Boy Scouts of America Supporter License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the Boy Scouts of America.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official Boy Scouts of America logo.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The Tax Commission shall be authorized, if necessary, to enter into a licensing agreement with the Boy Scouts of America for any licensing fees which may be required in order to use the Boy Scouts of America logo or design.  The licensing agreement shall provide for a payment to the Boy Scouts of America of not more than Twenty Dollars ($20.00) for each license plate issued;

75.  Humane Society License Plates - such plates shall be designed and issued to any person wishing to demonstrate support for the Humane Society of the United States.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The plate shall contain the official Humane Society logo.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

76.  Urban Forestry and Beautification License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the State Department of Agriculture in consultation with nonprofit organizations in this state that develop and operate programs to encourage urban forestry and beautification, and issued to any person wishing to demonstrate support of such programs.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The fee shall be apportioned as provided in Section 1104.5 of this title;

77.  Oklahoma Mustang Club - such plates shall be designed, subject to criteria to be presented to the Tax Commission, by the Oklahoma Mustang Club, and issued to any resident of this state who is a member of the Oklahoma Mustang Club.  Such persons may apply for an Oklahoma Mustang Club license plate upon presentment of proof of membership in the Oklahoma Mustang Club.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

78.  Oklahoma State Parks Supporter License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Oklahoma Tourism and Recreation Department, and issued to any person wishing to demonstrate support for the Oklahoma state parks system.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  Twenty-three Dollars ($23.00) of the twenty-five-dollar fee shall be deposited in the Oklahoma Tourism and Recreation Department Revolving Fund.  Such money shall be designated for and may only be expended for the support of Oklahoma state parks;

79.  American Business Clubs (AMBUCS) License Plates - such plates shall be designed and issued to members of American Business Clubs.  Persons applying for such license plate must show proof of membership in AMBUCS.  The license plates shall be designed in consultation with American Business Clubs.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act;

80.  Merchant Marine License Plates - such plates shall be designed, subject to criteria to be presented to the Tax Commission by the Oklahoma Department of Veterans Affairs, and issued to any person who during combat was a member of the Merchant Marines as certified by the Oklahoma Department of Veterans Affairs.  Such license plate may be issued for each vehicle with a rated carrying capacity of one (1) ton or less.  The fee for each plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

81.  Respect Life - Support Adoption License Plates - such plates shall be issued to any person wishing to demonstrate support of pregnant women who are committed to placing their children for adoption and wishing to provide assistance to guardians, adoptive parents and other created families to assist in the adoption and placement of children in permanent, safe homes.  The license plates shall be designed and final terminology delivered in consultation with the Oklahoma Adoption Coalition and the Department of Human Services.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  The twenty-five-dollar fee derived from the sale of such plates shall be deposited in a revolving fund established in the State Treasury for and to be used by the Department of Human Services for the implementation of the Investing in Stronger Oklahoma Families Act specifically for created families;

82.  West Point 200th Anniversary License Plates - such plates shall be designed and issued to any person wishing to commemorate the Two Hundredth Anniversary of the founding of the United States Military Academy at West Point, New York.  The license plates shall be designed in consultation with the West Point Society of Central Oklahoma.  The fee for such plate shall be Five Dollars ($5.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act;

83.  Choose Life License Plates - such plates shall be designed, subject to criteria presented to the Tax Commission, by Choose Life, Inc., and issued to any person who wishes to demonstrate support of organizations that encourage adoption as a positive choice for women with unplanned pregnancies.  The fee for the plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees provided by the Oklahoma Vehicle License and Registration Act.  Five Dollars ($5.00) of the twenty-five dollar fee shall be deposited into the Oklahoma Tax Commission Reimbursement Fund.  The remaining Twenty Dollars ($20.00) derived from the sale of such plates shall be deposited in the Choose Life Assistance Program Revolving Fund established in Section 1104.6 of this title;

84.  Future Farmers of America License Plate - such plates shall be designed and issued to persons wishing to demonstrate support for the Oklahoma FFA (formerly known as Future Farmers of America).  The license plates shall be designed in consultation with the Oklahoma FFA Foundation Board of Directors.  The fee for such plate shall be Twenty-five Dollars ($25.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The fee shall be apportioned as provided in Section 1104.7 of this title; and

85.  Lions Club License Plates - such plates shall be designed and issued to persons wishing to demonstrate support for the Lions Club of Oklahoma.  The plates shall be issued to any person in any combination of numbers and letters from one to a maximum of seven, as for personalized license plates.  The license plates shall be designed in consultation with the Oklahoma Lions Service Foundation and shall contain the official logo of the International Association of Lions Clubs.  The fee for such plate shall be Fifteen Dollars ($15.00) and shall be in addition to all other registration fees required by the Oklahoma Vehicle License and Registration Act.  The Tax Commission shall be authorized to enter into a licensing agreement with the Oklahoma Lions Service Foundation.  The licensing agreement shall provide for a payment to the Oklahoma Lions Service Foundation of not more than Ten Dollars ($10.00) for each license plate issued.

Notwithstanding the provisions of Section 1104 of this title, Two Dollars ($2.00) of each special tag fee shall be deposited to the Tax Commission Reimbursement Fund to be used for the administration of the Oklahoma Vehicle License and Registration Act.

Use of any vehicle possessing a special license plate for any purpose not specified in this section shall be grounds for revocation of the special license plate and registration certificate.

§47-1136.1.  Repealed by Laws 2004, c. 504, § 23, eff. July 1, 2004.

§47-1136.2.  Former military vehicles.

A.  Except as provided in this section, former military vehicles shall be exempt from the provisions of the Oklahoma Vehicle License and Registration Act if:

1.  The former military vehicle is used only for exhibitions, club activities, parades, and other functions of public interest and will not be used for regular transportation; and

2.  The owner of the former military vehicle files with the Oklahoma Tax Commission or a motor license agent a sworn affidavit, signed by the owner, stating that the vehicle is a former military vehicle and will be used solely for the purposes listed in paragraph 1 of this subsection.

B.  Upon each former military vehicle, the annual license fee shall be Twenty Dollars ($20.00).  Upon initial registration, the owner shall make application for the flat license fee which application shall include the year of manufacture and a description of the vehicle containing information as may be required by the Commission, including the information required in paragraphs 1 and 2 of subsection A of this section.

C.  A former military vehicle shall not be required to display a license plate if current proof of registration for the vehicle, in a form prescribed by the Commission, is carried in the vehicle.  In addition, the vehicle shall display in a prominent location on the vehicle a registration mark prescribed by the Commission.  The Commission shall allow the use of a unique identification mark similar to the mark assigned that vehicle by the branch of the armed forces in which the vehicle was used.  If such a mark is not used, the Commission shall designate a registration mark consisting of numbers, letters, or numbers and letters in combination at least two (2) inches in height.  To the extent possible, the location and design of the registration mark shall conform to the official military design and markings of the vehicle.

D.  A certificate of title shall be issued for a former military vehicle, and the applicable fees for the issuance of a certificate of title as provided pursuant to the Oklahoma Vehicle License and Registration Act shall apply.

E.  All penalties pursuant to the Oklahoma Vehicle License and Registration Act relating to the failure to register a vehicle shall apply to this section if the former military vehicle is not properly registered or is used in a manner which violates the provisions of paragraph 1 or 2 of subsection A of this section.

F.  As used in this section, "former military vehicle" means a vehicle which has been, but no longer is, used by the armed forces of a national government and which displays markings indicating it was a military vehicle.

Added by Laws 1997, c. 204, § 2, eff. Nov. 1, 1997.

§47-1137.  Repealed by Laws 1990, c. 315, § 10, eff. July 1, 1990.

§471137.1.  Used dealer temporary license plate - Certificate of title - Tax stamp - Registration and title - Nonresident purchasers.

A.  Except for vehicles, travel trailers or commercial trailers which display a current Oklahoma license tag, upon the purchase or transfer of ownership of a used motor vehicle, travel trailer or commercial trailer, including an out-of-state purchase or transfer of the same, to a licensed used motor vehicle dealer, wholesale used motor vehicle dealer, used travel trailer dealer or used commercial trailer dealer, subsequently referred to in this section as "dealer", the dealer shall affix a used dealer's plate visible from the rear of the vehicle, travel trailer or commercial trailer.  Such license plate shall expire on December 31 of each year.  When the vehicle, travel trailer or commercial trailer is parked on the dealer's licensed place of business, it shall not be required to have a license plate of any kind affixed.  A dealer shall obtain from the Oklahoma Tax Commission at a cost of Ten Dollars ($10.00) a dealer license plate for demonstrating, transporting or any other normal business of a dealer; provided, any dealer who operates a wrecker or towing service licensed pursuant to Sections 951 through 957 of this title shall register each wrecker vehicle and display a wrecker license plate on each vehicle as required by Section 1134.3 of this title.  A dealer may obtain as many additional license plates as may be desired upon the payment of Ten Dollars ($10.00) for each additional license plate.  Use of the used dealer license plate by a licensed dealer for other than the purposes as set forth herein shall constitute grounds for revocation of the dealer's license.  The Oklahoma Tax Commission shall design the official used dealer license plate to include the used dealer's license number issued to him or her each year by the Commission or the Used Motor Vehicle and Parts Commission.

B.  Upon the purchase or transfer of ownership of an out-of-state used motor vehicle, travel trailer or commercial trailer to a licensed dealer, the dealer shall make application for an Oklahoma certificate of title pursuant to the Oklahoma Vehicle License and Registration Act, Section 1101 et seq. of Title 47 of the Oklahoma Statutes.  Upon receipt of the Oklahoma certificate of title, the dealer shall follow the procedure as set forth in subsection A of this section.  Provided, nothing in this title shall be construed as requiring a dealer to register a used motor vehicle, travel trailer or commercial trailer purchased in another state which will not be operated or sold in this state.

C.  Upon sale or transfer of ownership of the used motor vehicle or travel trailer, the dealer shall place upon the reassignment portion of the certificate of title a tax stamp issued by the county treasurer of the county in which the dealer has his or her primary place of business.  The tax stamp shall be issued upon payment of a fee of Three Dollars and fifty cents ($3.50) and shall be in lieu of the dealer's ad valorem tax on the inventories of used motor vehicles or travel trailers but shall not relieve any other property of the dealer from ad valorem taxation.

D.  Upon sale of a used motor vehicle or travel trailer to another licensed dealer, the selling dealer shall place the tax stamp required in subsection C of this section upon the certificate of title.  The used dealer license plate or wholesale dealer license plate shall be removed by the selling dealer.  The purchasing dealer shall, at time of purchase, place his or her dealer license plate on the used motor vehicle, travel trailer or commercial trailer as provided in subsection A of this section; provided, for vehicles, travel trailers or commercial trailers purchased by a licensed used dealer at an auction, in lieu of such placement of the dealer license plate, the auction may provide temporary documentation as approved by the Director of the Motor Vehicle Division of the Oklahoma Tax Commission for the purpose of transporting such vehicle to the purchaser's point of destination.  Such temporary documentation shall be valid for two (2) days following the date of sale.

E.  The purchaser of every used motor vehicle, travel trailer or commercial trailer, except as otherwise provided by law, shall obtain registration and title for the vehicle or trailer within thirty (30) days from the date of purchase of same.  It shall be the responsibility of the selling dealer to place a temporary license plate, in size similar to the permanent Oklahoma license plate but of a fibrous substance, upon a used motor vehicle, travel trailer or commercial trailer when a transaction is completed for the sale of said vehicle.  The temporary license plate shall show the license number which is issued to the dealer each year by the Oklahoma Tax Commission or the Used Motor Vehicle and Parts Commission, the date the used motor vehicle, travel trailer or commercial trailer was purchased and the company name of the selling dealer.  Such temporary license plate shall be valid for a period of thirty (30) days from the date of purchase.  Use of the temporary license by a dealer for other than the purposes set forth herein shall constitute grounds for revocation of the dealer's license to conduct business.  The temporary license plate shall be affixed to the rear window of the vehicle sold.  Purchasers of a commercial trailer shall affix the temporary license plate to the rear of the commercial trailer.  The purchaser shall display the temporary license plate for a period not to exceed thirty (30) days or until registration and title are obtained as provided in this section.

The provisions of this subsection on temporary licenses shall apply to nonresidents who purchase a used motor vehicle, travel trailer or commercial trailer within this state that is to be licensed in another state.  The nonresident purchaser shall be allowed to operate the vehicle or trailer within the state with a temporary license plate for a period not to exceed thirty (30) days from date of purchase.  Any nonresident purchaser found to be operating a used motor vehicle, travel trailer or commercial trailer within this state after thirty (30) days shall be subject to the registration fees of this state upon the same terms and conditions applying to residents of this state.

F.  It shall be unlawful for any dealer to procure the registration and licensing of any used motor vehicle, travel trailer or commercial trailer sold by the dealer or to act as the agent for the purchaser in the procurement of the registration and licensing of the purchaser's used vehicle, travel trailer or commercial trailer.  A license of any dealer violating the provision of this section may be revoked.

G.  Dealers following the procedure set forth herein shall not be required to register vehicles, travel trailers or commercial trailers to which this section applies, nor will the registration fee otherwise required be assessed.  Provided, dealers shall not purchase or trade for a used motor vehicle, travel trailer or commercial trailer on which the registration therefor has been expired for a period exceeding thirty (30) days without obtaining current registration therefor.

Added by Laws 1986, c. 172, § 5, eff. July 1, 1986.  Amended by Laws 1988, c. 163, § 7, emerg. eff. May 16, 1988; Laws 1989, c. 57, § 6, operative July 1, 1989; Laws 1990, c. 115, § 1, operative July 1, 1990; Laws 1990, c. 315, § 5, eff. July 1, 1990; Laws 1991, c. 56, § 1, emerg. eff. April 10, 1991; Laws 1992, c. 200, § 1, eff. July 1, 1992; Laws 1993, c. 93, § 3, eff. July 1, 1993; Laws 1994, c. 119, § 1, eff. Sept. 1, 1994; Laws 2005, c. 190, § 15, eff. Sept. 1, 2005.

§47-1137.2.  Issuance of dealer license plates - Authority of Commission.

The Oklahoma Tax Commission shall have the sole authority to issue the dealer license plate specified in subsection A of Section 1137.1 of this title.

Added by Laws 1990, c. 115, § 2, operative July 1, 1990.  Amended by Laws 1993, c. 93, § 4, eff. July 1, 1993; Laws 1994, c. 119, § 2, eff. Sept. 1, 1994.

§47-1137.3.  Registration and licensing of new motor vehicle, trailer or commercial trailer - Temporary license plate - Unlawful acts and penalties.

The purchaser of every new motor vehicle, travel trailer or commercial trailer shall register or license the same within thirty (30) days from the date of purchase.  It shall be the responsibility of the selling dealer to place a temporary license plate, in size similar to the permanent Oklahoma license plate but of a fibrous substance, upon a new motor vehicle, travel trailer or commercial trailer when a transaction is completed for the sale of said vehicle or trailer.  Said temporary license plate shall show the dealer's license number which is issued to him or her each year by the Oklahoma Tax Commission, the date the new motor vehicle, travel trailer or commercial trailer was purchased and the company name of the selling dealer.  On or before thirty (30) days from the date of purchase of a new motor vehicle, travel trailer or commercial trailer, said temporary license plate shall be removed and replaced with a permanent, current Oklahoma license plate.  Use of said temporary license plate by a licensed dealer for other than the purpose of normally doing business shall constitute grounds for revocation of the dealer's license.

It shall be unlawful for any licensed dealer of new motor vehicles, travel trailers or commercial trailers to procure the registration and licensing of any new motor vehicle, travel trailer or commercial trailer sold by such licensed dealer or to act as the agent for such purchaser in the procurement of said registration and licensing.  The license of any licensed dealer of new motor vehicles, travel trailers or commercial trailers violating the provisions of this section shall be revoked.

Added by Laws 1992, c. 200, § 2, eff. July 1, 1992.  Amended by Laws 1993, c. 93, § 5, eff. July 1, 1993.

§47-1138.  Intercity motorbuses moving in interstate commerce - Proportional registration and taxation.

A.  All intercity motor buses owned or operated by residents or nonresidents of Oklahoma in interstate commerce or combined interstate and intrastate commerce as a result of which operation such motor buses operate both within and without Oklahoma under the authority of the Interstate Commerce Commission shall be subject to motor vehicle license and registration taxes on an apportionment basis, commensurate with the use of Oklahoma highways and time spent within the state.  The Corporation Commission shall require the registration in Oklahoma of that percentage of intercity motor buses operating in interstate commerce or combined interstate-intrastate commerce, into or through the state, which the mileage of those intercity buses actually operated in the state bears to the total mileage all such intercity motor buses are operated both within and without the state.  Such percentage figure, so determined, shall be the Oklahoma mileage factor.  In computing the Oklahoma license and registration tax on the number of intercity motor buses, or fraction thereof, which are allocated to Oklahoma for motor vehicle license and registration tax purposes, under the foregoing formula, the Corporation Commission shall first compute the amount that the Oklahoma license tax would be if all such buses were in fact subject to Oklahoma tax, and then apply to that amount the Oklahoma mileage factor.  Provided, however, that if the foregoing formula or method of allocation in fact results in apportioning a lesser or greater number of motor buses or amount of motor vehicle license and registration taxes to Oklahoma than Oklahoma under all of the facts is fairly entitled to, then a formula that will fairly apportion such taxes to Oklahoma shall be substituted and used.

B.  The mileage factor shall be initially computed at the beginning by using the mileage records of operation for the preceding calendar year, or portion thereof, during which such operations existed.  If there were no operations in Oklahoma during any part of a previous year, the Corporation Commission shall use any other method of allocation which will fairly estimate the first year's Oklahoma mileage factor.  In apportioning the number of motor buses to be registered and taxed in Oklahoma, as provided in this section, any fractional part of a motor bus shall be treated as a whole bus, and shall be registered and licensed as such.  Any such intercity motor bus used in interstate and combined interstate-intrastate operations on the highways of this state which, under the mileage factor apportionment plan herein provided shall not be required to be registered and licensed in Oklahoma, shall nevertheless be identified as a part of the fleet of the certificated operating company and the Corporation Commission shall adopt some appropriate method of identification of such motor buses employed in such operations.  The identification of all such vehicles by the Corporation Commission as required herein shall be considered the same as the registration of the vehicles for purposes of the Vehicle Excise Tax Act as provided by Section 2101 et seq. of Title 68 of the Oklahoma Statutes.  Nothing contained herein shall be construed to absolve or relieve any owner of motor buses in Oklahoma of tax liability under the terms of the Vehicle Excise Tax Act as provided by Section 2101 et seq. of Title 68 of the Oklahoma Statutes.  The substitution from time to time of one motor bus for another in the fleets of such interstate and combined interstate-intrastate operators shall not require registration thereof in Oklahoma so long as the substitution does not increase the aggregate number of such vehicles employed in such operations; provided, all such vehicles substituted for others shall be immediately reported to and identification issued for same by the Corporation Commission, but if any motor vehicle excise tax shall be due because of the use of such substituted bus the same shall be promptly paid upon an identification being issued.  If any additional motor buses are placed in service in such operations in this state subsequent to the annual computation of the Oklahoma mileage factor and payment of license taxes based thereon, the same shall be fully registered and licensed and the license tax paid thereon for the remainder of the year, together with any motor vehicle excise tax that is due.

C.  At the close of each tax year and on or before February 15 of the next ensuing tax year, the actual Oklahoma mileage factor for the previous tax year shall be recomputed, and the actual amount of tax liability for such previous year shall be determined.  Any additional tax due shall be paid immediately and shall be credited to the past year's collections.  If it is determined that the tax for the previous year has been overpaid, credit shall be given for the amount of the overpayment upon the tax determined by initial computation to be due for the current year, or, in the case of discontinuance of operations in Oklahoma, the amount of the overpayment shall be refunded.

D.  The provisions of this section shall not apply to tour bus operations issued permits pursuant to Section 1171 of this title.

Added by Laws 1985, c. 179, § 41, operative July 1, 1985.  Amended by Laws 1989, c. 218, § 4, emerg. eff. May 9, 1989; Laws 2004, c. 522, § 21, eff. July 1, 2004.

§47-1139.  Intercity motorbuses using state highways - Taxes or fees.

A.  In addition to vehicle license fees or taxes imposed upon vehicles in this state, every person operating any intercity motor bus upon, over, along or across any public highway of this state shall, in order to reimburse the state for the maintenance and upkeep of public highways of the state and for the administration and enforcement of the provisions of this act, pay to the Corporation Commission the following taxes or fees:

A tax of one-half (1/2) mill for each mile each passenger is transported over the public highways of this state.  The tax levied by this section shall apply to those motor vehicles designed, constructed and used primarily for the purpose of transportation of persons.

B.  Every person as defined by this section shall keep an accurate permanent record in this state, for a period of three (3) years, of all trips made by the person's respective vehicles, which record shall show the dates, origin, routes, destination and current vehicle license numbers, and shall make and file with the Corporation Commission monthly reports upon or before the fifteenth day of each month covering operations for the preceding calendar month in such detail as may be required by the Corporation Commission, to be accompanied by a certified check, bank draft or money order in the amount of the mileage taxes and fees shown to be due.

C.  Any taxes or fees provided for in this section, if not paid when due, shall then be delinquent and bear penalty at the rate of twelve percent (12%) per annum, when such taxes have been reported by the taxpayer, and at the rate of twentyfour percent (24%) per annum upon all taxes not reported within thirty (30) days after the date herein fixed for the filing of monthly reports.

D.  The provisions of this section shall not apply to tour bus operations issued permits pursuant to Section 1171 of this title.

Added by Laws 1985, c. 179, § 42, operative July 1, 1985.  Amended by Laws 1989, c. 218, § 5, emerg. eff. May 9, 1989; Laws 2004, c. 522, § 22, eff. July 1, 2004.

§471139.1.  Lease agreements involving counties  Fee exemption.

At the time required for payment of any fee imposed pursuant to the provisions of the Oklahoma Vehicle License and Registration Act, any vehicle which is the subject of a lease or leasepurchase agreement between the owner of such vehicle and any county of this state shall be exempt from the fees so imposed.  Owners of vehicles claiming the exemption provided by this section shall present adequate proof that the vehicle for which exemption is sought is the subject of a lease or leasepurchase agreement with a county of this state at the time any fee imposed by such act would otherwise be due.  The Oklahoma Tax Commission shall have the authority to determine what constitutes adequate proof as required by this section.

Added by Laws 1986, c. 284, § 3, operative July 1, 1986.

§47-1140.  Qualifications and requirements of motor license agent - Appointment - Vacancies - Felonies - Collection of fees and taxes.

A.  In municipalities having a population in excess of eight thousand five hundred (8,500) located in a county having a population in excess of one hundred thirty thousand (130,000), according to the latest Federal Decennial Census, the Oklahoma Tax Commission shall adopt rules prescribing minimum qualifications and requirements for locating motor license agencies and for persons applying for appointment as a motor license agent.  Such qualifications and requirements shall include, but not be limited to, the following:

1.  Necessary job skills and experience;

2.  Minimum office hours;

3.  Provision for sufficient staffing, equipment, office space and parking to provide maximum efficiency and maximum convenience to the public;

4.  Obtainment of a faithful performance surety bond as provided for by law;

5.  A requirement that operation of a motor license agency be the primary source of income for said agent;

6.  That the applicant has not been convicted of a felony and that no felony charges are pending against the applicant;

7.  That a complete financial statement be submitted by the applicant on forms provided by the Tax Commission;

8.  That a report of the applicant's credit history be obtained through the appropriate credit bureau; and

9.  That the location specified in the application for appointment as a motor license agent not be owned by a member of the Oklahoma Legislature or any person related to a member of the Oklahoma Legislature within the third degree by consanguinity or affinity and that the location not be within a threemile radius of an existing motor license agency unless the applicant is assuming the location of an operating agency.

After the necessary information has been forwarded to the Tax Commission, each applicant shall be interviewed by the Tax Commission or its designees and each item of information shall be reviewed.

The qualifications and requirements specified in this subsection shall apply only to persons making application to be appointed as motor license agents on or after June 25, 1987.

Any person making application to the Tax Commission for the purpose of becoming a motor license agent shall pay when submitting the application, a nonrefundable application fee of One Hundred Dollars ($100.00).  All such application fees shall be deposited in the Oklahoma Tax Commission Revolving Fund.

Upon application by a person to serve as a motor license agent, in such counties, the Tax Commission shall make a determination whether such person and such location meets the qualifications and requirements prescribed herein and, if such be the case, shall appoint such person to serve as a motor license agent.

A motor license agent, appointed pursuant to this subsection shall be permitted to operate a motor license agency at a single location and shall be prohibited from operating subagencies or branch agencies, unless such subagencies or branch agencies were established prior to June 1, 1985.

Unless otherwise specifically provided, motor license agents appointed pursuant to this subsection shall be subject to all laws relating to motor license agents and shall be subject to removal at the will of the Tax Commission.

B.  In all other counties of this state and in municipalities having a population of less than eight thousand five hundred (8,500) located in a county having a population in excess of one hundred thirty thousand (130,000), according to the latest Federal Decennial Census, the Tax Commission shall appoint as many motor license agents as it deems necessary to carry out the provisions of the Motor Vehicle License and Registration Act.  Provided, that in counties with a population in excess of twentyfive thousand (25,000) persons, according to the latest Federal Decennial Census, having only one motor license agent serving the county, the Tax Commission shall establish at least one additional agency to serve the county.

Such agents shall be selfemployed independent contractors, and all agents shall be under the supervision of the Tax Commission; provided, any agent authorized to issue registrations pursuant to the International Registration Plan shall also be under the supervision of the Corporation Commission, subject to rules promulgated by the Corporation Commission pursuant to the provisions of subsection E of Section 2 of this act.  Any such agent, upon being appointed, shall furnish and file with the Tax Commission a bond in such amount as may be fixed by the Tax Commission.  Such agent shall be removable at the will of the Tax Commission.  Such agent shall perform all duties and do such things in the administration of the laws of this state as shall be enjoined upon and required by the Tax Commission or the Corporation Commission.  Provided, the Tax Commission may operate a motor license agency in any county where a vacancy occurs.

C.  In the event of a vacancy existing by reason of resignation, removal, death or otherwise, in the position of any motor license agent, the Tax Commission is hereby empowered and authorized to take any and all actions it deems appropriate in order to provide for the orderly transition and for the maintenance of operations of the motor license agency including but not limited to the designation of one of its regular employees to serve as "acting agent" without bond, and to receive and expend all fees or charges authorized or provided by law and exercise the same powers and authority as a regularly appointed motor license agent.  An acting agent may be authorized by the Tax Commission equally as the preceding agent to make disbursements from any balances in the preceding motor license agent's operating account and the agent's operating funds for the payment of expenses of operations and salaries and other overhead.  If such funds are insufficient, the Tax Commission is authorized to expend from funds appropriated for the operation of the Tax Commission such amounts as are necessary to maintain and continue the operation of any such motor license agency until a successor agent is appointed and qualified.  The Tax Commission may require a blanket fiduciary bond of the agency employees.

D.  Any motor license agency operated by a motor license agent who has been charged with a felony shall be closed immediately.  The State Auditor and Inspector shall immediately conduct an audit of such motor license agency and forward the report of the audit to the Tax Commission for review.  The Tax Commission shall determine whether the motor license agency shall be reopened and operated by the motor license agent or whether the agency shall be reopened and operated by the Tax Commission.  The review of the audit and the Tax Commission determination shall be effected as soon as possible to prevent additional inconvenience to the public.

E.  When an application for registration is made with the Tax Commission, Corporation Commission or a motor license agent, a registration fee of One Dollar and seventyfive cents ($1.75) shall be collected for each license plate or decal issued.  Such fees shall be in addition to the registration fees on motor vehicles and when an application for registration is made to the motor license agent such motor license agent shall retain a fee as provided in Section 1141.1 of this title.  When the fee is paid by a person making application directly with the Tax Commission or Corporation Commission, as applicable, the registration fees shall be in the same amount as provided for motor license agents and the fee provided by Section 1141.1 of this title shall be deposited in the Oklahoma Tax Commission Revolving Fund or as provided in Section 3 of this act, as applicable.  The Tax Commission shall prepare schedules of registration fees and charges for titles which shall include the fees for such agents and all fees and charges paid by a person shall be listed separately on the application and registration and totaled on the application and registration.  The motor license agents shall charge only such fees as are specifically provided for by law, and all such authorized fees shall be posted in such a manner that any person shall have notice of all fees that are imposed by law.

F.  No person shall be appointed as a motor license agent unless the person has attested under oath that the person is not related by affinity or consanguinity within the third degree to:

1.  Any member of the Oklahoma Legislature;

2.  Any person who has served as a member of the Oklahoma Legislature within the twoyear period preceding the date of appointment as motor license agent; or

3.  Any employee of the Tax Commission.

G.  Any motor license agent appointed under the provisions of this title shall be responsible for all costs incurred by the Tax Commission when relocating an existing motor license agency.  The Tax Commission may waive payment of such costs in case of unforeseen business or emergency conditions beyond the control of the agent.

Added by Laws 1985, c. 179, § 43, operative July 1, 1985.  Amended by Laws 1985, c. 197, § 5, operative July 1, 1985; Laws 1987, c. 158, § 1, emerg. eff. June 25, 1987; Laws 2004, c. 534, § 10, eff. Nov. 1, 2004; Laws 2005, c. 1, § 77, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 522, § 23 repealed by Laws 2005, c. 1, § 78, emerg. eff. March 15, 2005.

§471140.1.  Cameras for certain motor license agents.

A.  Any motor license agent appointed on or after July 1, 2002, within a specific municipality shall be furnished a camera by the Department of Public Safety without charge if, based upon the number of driver licenses issued during the preceding year, the total number of licenses issued shall average not less than one thousand two hundred (1,200) per year per camera within the municipality and not less than one thousand two hundred (1,200) per year per camera within the county; provided, each county shall have at least one motor license agent who shall be furnished a camera.

B.  For the purposes of this section, each motor license agent appointed after July 1, 2002, shall be considered a new agent, whether assets of another agency were inherited, purchased or otherwise acquired.

C.  The furnishing of any camera shall be subject to availability from the vendor and, if limited, shall be allocated according to this section.

Added by Laws 1988, c. 290, § 24, operative July 1, 1988.  Amended by Laws 1991, c. 342, § 6, emerg. eff. June 15, 1991; Laws 2002, c. 392, § 1, eff. July 1, 2002.

§471141.  Falsely advertising as authroized motor license agent  Penalty.

It shall be unlawful for any person to display any sign or to advertise in any manner representing to the public that he is an official or authorized motor license agent of the state, or that he has authority to register motor vehicles and issue license plates therefor, unless such person is a duly appointed and qualified motor license agent under the provisions of Section 43 of this act; and it shall be unlawful for any person to solicit, accept or receive any gratuity or compensation for acting as a messenger or for acting as the agent or representative of another person in applying for the registration of a motor vehicle and obtaining the license plate therefor from the Oklahoma Tax Commission or from any official and authorized motor license agent, or to advertise, solicit, or in any manner offer to render such services for hire or compensation unless the motor license agent has appointed, authorized and approved said person to perform such acts and said person shall furnish to the motor license agent of the county in which such service is performed a surety bond in such amount as said motor license agent shall determine to be commensurate with the amount of money which may be involved at any one time.

Any person violating the provisions hereof shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not exceeding one (1) year, or both.  Each day that any such person advertises or in any manner offers to render such services to the public or to any person shall constitute a separate offense.

Nothing herein shall be construed as affecting or diminishing the responsibility and liability to the Commission of the official motor license agent or of his bond made to the Commission.

Added by Laws 1985, c. 179, § 44, operative July 1, 1985.

§47-1141.1.  Retention of taxes and fees.

A.  Each motor license agent shall be entitled to retain the following amounts from the taxes and fees collected by such agent to be used to fund the operation of the office of such motor license agent subject to the provisions of Sections 1140 through 1147 of this title:

1.  Beginning July 1, 2005, Two Dollars and eighty-one cents ($2.81) for each vehicle registered and for each special license plate issued pursuant to the Oklahoma Vehicle License and Registration Act.  Beginning July 1, 2006, and thereafter, Three Dollars and fifty-six cents ($3.56) for each vehicle registered and for each special license plate issued pursuant to the Oklahoma Vehicle License and Registration Act;

2.  One Dollar and twenty-five cents ($1.25) for each certificate of title issued for boats and motors pursuant to the Oklahoma Statutes;

3.  For each certificate of registration issued for boats and motors pursuant to the Oklahoma Statutes, an amount determined pursuant to the provisions of subsection B of this section;

4.  Two Dollars and twenty-five cents ($2.25) for each certificate of title issued pursuant to the Oklahoma Vehicle License and Registration Act;

5.  Beginning October 1, 2000, three percent (3%) of the vehicle excise tax collected pursuant to Section 2103 of Title 68 of the Oklahoma Statutes.  Beginning July 1, 2001, each motor license agent shall be entitled to retain three and one hundred twenty-five one-thousandths percent (3.125%) of the vehicle excise tax collected pursuant to Section 2103 of Title 68 of the Oklahoma Statutes.  Beginning July 1, 2002, and for all subsequent years, each motor license agent shall be entitled to retain three and twenty-five one-hundredths percent (3.25%) of the vehicle excise tax collected pursuant to Section 2103 of Title 68 of the Oklahoma Statutes.  However, beginning July 1, 2003, the Legislature shall annually review the percentage to be retained by the motor license agents pursuant to this paragraph to determine whether such percentage should be adjusted;

6.  Four percent (4%) of the excise tax collected on the transfer of boats and motors pursuant to the Oklahoma Statutes;

7.  Two Dollars ($2.00) for each driver license, endorsement, identification license, or renewal or duplicate issued pursuant to Section 6-101 et seq. of this title;

8.  Two Dollars ($2.00) for the recording of security interests as provided in Section 1110 of this title;

9.  Two Dollars ($2.00) for each inspection conducted pursuant to subsection L of Section 1105 of this title;

10.  Three Dollars ($3.00) for each inspection conducted pursuant to subsection M of Section 1105 of this title;

11.  One Dollar ($1.00) for each certificate of ownership filed pursuant to subsection Q of Section 1105 of this title;

12.  One Dollar ($1.00) for each temporary permit issued pursuant to Section 1124 of this title;

13.  One Dollar and fifty cents ($1.50) for processing each proof of financial responsibility, driver license information, insurance verification information, and other additional information as provided in Section 7-602 of this title;

14.  The mailing fees and registration fees provided in Sections 1131 and 1140 of this title;

15.  The notary fee provided in Section 1143 of this title;

16.  Three Dollars ($3.00) for each lien entry form completed and recorded on a certificate of title pursuant to subsection G of Section 1105 of this title;

17.  Seven Dollars ($7.00) for each notice of transfer as provided by subsection B of Section 6 of this act;

18.  Seven Dollars ($7.00) for each certificate of title or each certificate of registration issued for repossessed vehicles pursuant to Section 1126 of this title; and

19.  Any amount specifically authorized by law to be retained by the motor license agent for the furnishing of a summary of a traffic record.

The balance of the funds collected shall be remitted to the Oklahoma Tax Commission as provided in Section 1142 of this title to be apportioned pursuant to Section 1104 of this title.

B.  For each certificate of registration issued for boats and motors, each motor license agent shall be entitled to retain the greater of One Dollar and twenty-five cents ($1.25) or an amount to be determined by the Tax Commission according to the provisions of this subsection.  At the end of fiscal year 1997 and each fiscal year thereafter, the Tax Commission shall compute the average amount of registration fees for all boats and motors registered in this state during the fiscal year and shall multiply the result by six and twenty-two one-hundredths percent (6.22%).  The resulting product shall be the amount which may be retained by each motor license agent for each certificate of registration for boats and motors issued during the following calendar year.

Added by Laws 1991, c. 261, § 5, eff. Sept. 1, 1991.  Amended by Laws 1993, c. 262, § 3, eff. Sept. 1, 1993; Laws 1995, c. 10, § 2, eff. July 1, 1995; Laws 1997, c. 95, § 1, eff. July 1, 1997; Laws 2000, c. 250, § 6, eff. Oct. 1, 2000, and adopted by State Question No. 691, Legislative Referendum No. 319, at election held Aug. 22, 2000; Laws 2001, c. 149, § 4, eff. Nov. 1, 2001; Laws 2005, c. 381, § 7, eff. July 1, 2005.

§471142.  Motor license agent accounts.

A.  There is hereby created as an official depository of the Oklahoma Tax Commission a special agency account.  The Commission is hereby authorized and directed to assign an appropriate and distinctive number or designation for the account herein created which shall be designated the Oklahoma Tax Commission Motor License Agent Account.  The Commission shall assign an appropriate and distinctive subaccount number or designation for each motor license agent.  Every motor license agent appointed under the provisions of the Oklahoma Vehicle License and Registration Act, Section 1101 et seq. of this title, shall safeguard and preserve, in the manner herein required, all monies paid to such agent which the agent is bound to account for and pay over to the Commission.

B.  Each motor license agent shall establish, in a bank or banks authorized to do a banking business in the state, such special agency account and at any time that the motor license agent accumulates a total amount of receipts of One Hundred Dollars ($100.00) or more then such motor license agent shall deposit within a period of one (1) banking business day after the close of business, all receipts which the agent is obligated to account for and remit to the Commission in the designated Oklahoma Tax Commission Motor License Agent Account and no such monies shall be deposited in any other banks or other depositories unless the said bank accounts are maintained by the Commission.  Provided that, where a motor license agent is doing business in a municipality where there is no bank located, such motor license agent shall have a period of three (3) banking business days after the close of business to make such deposits. Advice of deposit receipts or duplicate deposit receipts, in a form and in an amount prescribed by the Commission, shall be obtained and preserved as directed by the Commission.  One shall be retained by the agent, and one shall be immediately forwarded to the Commission.  Withdrawals or transfers from such Oklahoma Tax Commission Motor License Agent Account shall be made only by the duly authorized agent of the Commission.  That part of the agent's fees to be retained by the agent as his personal compensation shall not be deposited in said Oklahoma Tax Commission Motor License Agent Account.

Each motor license agent shall submit the appropriate reports designated by the Commission to properly account for all funds, regardless of source, received by a motor license agent in the performance of his duties.  Reports shall cover a period from the first day of the month to the fifteenth day of the month and from the sixteenth day of the month to the last day of the month.  It shall be the responsibility of the motor license agent to mail or deliver such reports and all documents of all transactions to the Commission within a time period to be established by the Commission.  C.  Motor license agents shall deposit in such account all monies, taxes and fees collected and received by them as such agents, which they are obligated to account for and remit to the Commission, and it is specifically required that checks or similar instruments accepted or received by such agents for taxes or fees must be deposited in such account.

No motor license agent shall withdraw any funds from his Motor License Agent Account.  All checks, drafts, orders and vouchers so deposited shall bear an endorsement to the Motor License Agent Account which endorsement shall include the assigned account number and the agent's subaccount number.  Items deposited shall be credited at par and should payment be refused on any such check, draft, order or voucher, or should the same prove otherwise worthless, the amount thereof shall not be charged by the Commission against the individual subaccounts of the agent.  The agent shall continue to attempt to require proper payment of all such worthless items, but shall not be personally liable to the Commission for their payment.  The Commission or agent shall charge the person issuing the check a fee of Twentyfive Dollars ($25.00) for each check to cover the costs of the processing of each returned check, and all necessary travel expenses of collection, as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes; provided, such charge shall not be made unless efforts have been made to present such check, draft, order or voucher for payment a second time.

D.  Notwithstanding anything to the contrary, the Oklahoma Tax Commission shall continue to have the exclusive authority and standing to collect any taxes or other revenues owed to the State of Oklahoma or any political subdivision thereof pursuant to the provisions of the Motor Vehicle License and Registration Act, Section 1101 et seq. of this title.

E.  It is specifically provided that nothing in this section shall be considered or construed as in any way affecting, relieving or relinquishing the liability of such agent to the Commission for any monies collected by him and due the state or the liability of such agent or any surety on or under the agent's bond made to the Commission.

Unless provided otherwise, any motor license agent who fails to comply with any provision of this section shall pay a penalty to be imposed by the Commission.  Monies collected for payment of the penalty shall be deposited to the credit of the General Revenue Fund of the State Treasury.  Any motor license agent who pays a penalty pursuant to this section shall not allocate his payment thereof as a part of his operating expenses, but shall use his personal funds for payment of the penalty.  Such penalty shall be equal to one percent (1%) of the gross amount of the receipts received by the motor license agent for that particular day that the agent fails to deposit all such funds required by this section or one percent (1%) of the gross amount of the receipts received by the motor license agent for the report period that the agent fails to timely mail the required report or remit any excess agent funds as provided in subsection B of this section.  Such penalty shall be increased to three percent (3%) of the gross amount of the receipts received for that particular day if the motor license agent fails to fulfill any of said requirements within a period of five (5) days.  Provided that such penalty shall be three percent (3%) of the gross amount of the receipts received by the motor license agent for the report period that the agent fails to timely mail the required report or remit any excess agent funds as provided in subsection B of this section if the motor license agent fails to fulfill these requirements within five (5) days.

The Commission may waive the penalty for failing to timely file the accounting report required by this section if the Commission finds that:

1.  the funds to which the report applies have been properly deposited;

2.  the failure to timely file the report was due to emergency conditions beyond the control of the agent; and

3.  the report has been filed within a week of the date on which it was required to be filed.

It shall be the duty of the Commission to discharge immediately any motor license agent who fails, neglects or refuses to comply with the provisions of this section.

Added by Laws 1985, c. 179, § 45, operative July 1, 1985. Amended by Laws 1985, c. 197, § 6, operative July 1, 1985; Laws 1986, c. 223, § 28, operative July 1, 1986; Laws 1988, c. 232, § 2, operative July 1, 1988; Laws 1989, c. 284, § 2, emerg. eff. May 22, 1989.

§47-1142.1.  Carrying on or compensating messenger, courier or pick up and delivery service - Penalty.

A.  It shall be unlawful for any motor license agent or any employee of such motor license agent to carry on a messenger service, courier service or pick up and delivery service for the recording of a security interest or for the registration of a motor vehicle or boat or a motor, or obtaining license plates and decals, or for the issuance of a certificate of title for any motor vehicle or boat or motor.  Provided, nothing in this subsection shall be construed to prevent a motor license agent or any employee of such motor license agent from performing such services for the motor license agent's depository bank, when the motor license agent or his employee goes to the agent's depository bank to deposit tax monies into the agent's designated Oklahoma Tax Commission Motor License Agent Account.  After September 1, 1991, the Oklahoma Tax Commission shall not designate or assign a motor license agent more than one active Oklahoma Tax Commission Motor License Agent Account.  Accounts designated prior to September 1, 1991, may remain active.

B.  It shall be unlawful for any motor license agent to compensate in any manner a messenger service, courier service or pick up and delivery service or any one attempting to provide messenger service, courier service or pick up and delivery service for recording a security interest or for the registration of a motor vehicle or boat or motor, or obtaining license plates and decals, or for the issuance of a certificate of title for any motor vehicle or boat or motor.

C.  A motor license agent who violates the provisions of this section shall be subject to a fine of One Thousand Dollars ($1,000.00) per occurrence and shall be removed immediately by the Oklahoma Tax Commission.

Added by Laws 1991, c. 261, § 6, eff. Sept. 1, 1991.

§47-1143.  Compensation of motor license agents - Mail order vehicle registration notification program - Apportionment of funds - Failure to receive registration notification - Bond.

A.  A motor license agent appointed under the provisions of this title shall retain as compensation those taxes and fees collected and retained pursuant to Section 1141.1 of this title, and shall additionally retain:

1.  All amounts remaining from notary and mailing fees received by such agent, after payment of all costs of handling and mailing;

2.  All profits from any concessions operated in the agent's office; and

3.  All amounts collected pursuant to subsection H of Section 1111 of this title.

B.  A motor license agent shall receive a fee of not more than One Dollar ($1.00) for each document notarized and a fee of fifty cents ($0.50) for any documents mailed.

C.  The Oklahoma Tax Commission shall initiate a mail order vehicle registration notification program, which shall consist of notification annually to all vehicle owners in this state of such time an owner shall register and license a vehicle as provided for in Section 1101 et seq. of this title.  The notification issued by the Tax Commission shall include a breakdown of all charges to be paid by the owner, other items deemed necessary by the Tax Commission and shall notify the owner of the option of paying registration fees and receiving the license plate or decal through the mail directly from the Tax Commission or of registering and receiving the license plate or decal from a motor license agent.  On the back of such registration notification forms there shall be the address of the Oklahoma Tax Commission in large black type and an explanation of the apportionment of all license fees and penalties collected and their disposition.  Such explanation shall include information as to all charges included in the total license fee and any fees or charges incident to the registration of a motor vehicle, to include all fees that a motor license agent is authorized to collect.  If the owner chooses the option of receiving these services through the mail, either from the Tax Commission or the motor license agent, the owner shall then be instructed to pay the final total listed.  The costs of mailing shall be One Dollar ($1.00) for license plates, fifty cents ($0.50) for decals and fifty cents ($0.50) for the mailing of any other form, title, decal or device provided for in the Oklahoma Vehicle License and Registration Act.  Provided however, the Tax Commission may adjust any mailing costs from time to time as it deems appropriate and as will allow for additional fees the U.S. Postal Service may charge.

D.  Money received by the Tax Commission for the issuance of any registrations, license plates or otherwise shall be apportioned to the schools in accordance with other laws controlling such distributions.

E.  Failure by an owner of a vehicle to receive registration notification as provided for in the Motor Vehicle License and Registration Act shall not in any manner relieve such person from the obligation of proper and timely registration and licensing of such vehicle, and such person shall be subject to any penalties prescribed by the Oklahoma Vehicle License and Registration Act.

F.  A motor license agent, out of the taxes and fees collected and retained pursuant to Section 1141.1 of this title, shall obtain a faithful performance surety bond or cash bond in the amount of Thirty Thousand Dollars ($30,000.00) or in such additional amount and form required by the Tax Commission or by the Oklahoma Vehicle License and Registration Act, a blanket surety bond or cash bond covering adequately all office personnel, necessary insurance, necessary office equipment and furniture, and other goods and services essential to the proper operation of the motor license agency.  Provided that the Tax Commission shall have the authority to lower such required surety bond to an amount that is commensurate with the amount of business conducted by the motor license agent, but in no event shall that amount be less than Five Thousand Dollars ($5,000.00).  Motor license agents shall obtain the surety bond or cash bond required by this section only during their first year of operation.  Thereafter, the motor license agents shall be subject to the provisions of Section 1143.1 of this title.

Added by Laws 1985, c. 179, § 46, operative July 1, 1985.  Amended by Laws 1985, c. 197, § 7, operative July 1, 1985; Laws 1987, c. 158, § 2, emerg. eff. June 25, 1987; Laws 1993, c. 300, § 1, eff. Sept. 1, 1993; Laws 1995, c. 208, § 4, eff. July 1, 1995; Laws 2001, c. 439, § 1, eff. July 1, 2001.

§47-1143.1.  Oklahoma Motor License Agent Indemnity Fund.

A.  There is hereby created the Oklahoma Motor License Agent Indemnity Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of annual assessments levied on motor license agencies.  All monies accruing to the credit of the funds are hereby appropriated and may be expended, in amounts and as authorized by the Legislature, by the Department of Central Services.  The purpose of the fund is to ensure that the Oklahoma Tax Commission recovers tax revenue not remitted to the Commission because of negligence, malfeasance or fraud by a motor license agent.  In addition, claims arising from tag agent errors and omissions may be paid from monies in the fund in excess of Five Hundred Thousand Dollars ($500,000.00).  Upon final determination by the Tax Commission of a tax revenue shortage or liability of a motor license agent whose agency has been closed, a claim in the amount of such liability may be made by the Tax Commission against the fund.  The claim shall be paid out of the fund by the Department.  At least sixty (60) days' written notice shall be given to the delinquent motor license agent before any such claim is paid.  The Department  shall have the power to seek restitution to the fund from any motor license agent whose liability was paid out of the fund.  The monies in the fund shall be invested by the State Treasurer and the interest shall be deposited in the fund.

B.  Each fiscal year, the Department shall collect and deposit into the fund an annual assessment from all motor license agencies that have been operating for a period of not less than one (1) year.  Such assessments shall be payable by each motor license agency on a quarterly basis.  The amount on which the assessment shall be based shall be determined annually for each motor license agency by the  Tax Commission by dividing the volume of tax monies collected each fiscal year by the agency by the number of reporting periods required by the Tax Commission.  The assessments shall be in the following amounts:

1.  Each motor license agency which has been in operation for more than three (3) years and subject to the assessment pursuant to this subsection shall pay such assessment as follows:

a. when the fund contains less than Five Hundred Thousand Dollars ($500,000.00) on June 30 of any year, the assessment shall be one percent (1%) of the amount determined for the motor license agency by the Tax Commission, and

b. when the fund contains Five Hundred Thousand Dollars ($500,000.00) or more on June 30 of any year, the Tax Commission shall reduce or suspend the assessment for such agencies if the Commission determines that the fund is fiscally sound and meets the needs for which the fund is established.

Provided, however, if the fund contains less than Five Hundred Thousand Dollars ($500,000.00) at any time during the fiscal year for which the Tax Commission has reduced or suspended the assessment hereunder, the Tax Commission shall immediately issue an assessment pursuant to subparagraph a of this paragraph in an amount equal to the amount which would have been paid during the remaining quarters of the fiscal year; and

2.  Each motor license agency which has been in operation for less than three (3) years but more than one (1) year shall pay the assessment in an amount equal to one percent (1%) of the amount determined for the motor license agency by the Tax Commission until the agency reaches the end of its third year of operation.  At such time, such agency shall be subject to the assessment specified in subparagraph a of paragraph 1 of this subsection.

C.  Any assessments required by subsection B of this section, shall be paid in quarterly amounts and due on September 30, December 30, March 30 and June 30 of each year.  Such payments shall be deemed delinquent after October 15, January 15, April 15 and July 15 of each year.  Motor license agents who are delinquent in remitting any quarterly payment for their operating agencies in excess of fifteen (15) days after the date of the delinquency shall be subject to dismissal.

D.  No annual assessment shall exceed One Thousand Two Hundred Dollars ($1,200.00).

Added by Laws 1987, c. 158, § 3, emerg. eff. June 25, 1987.  Amended by Laws 1991, c. 169, § 1, eff. July 1, 1991; Laws 1994, c. 329, § 11, eff. July 1, 1994; Laws 1996, c. 312, § 1, eff. Sept. 1, 1996; Laws 1998, c. 78, § 1, emerg. eff. April 8, 1998.

§47-1143.2.  Additional duties and functions of motor license agents - Fees.

A.  In addition to the duties and functions authorized to be performed by motor license agents pursuant to the provisions of the Oklahoma Vehicle License and Registration Act, the Oklahoma Tax Commission is authorized to utilize motor license agents to perform the following duties:

1.  Process, receive, and issue permits, licenses, and registration relating to any tax which is payable to, collectible by, or administered by the Tax Commission;

2.  Accept documents, reports, or returns required to be filed with the Tax Commission and accept payment of remittances required to be made to the Tax Commission as provided by the tax laws of this state;

3.  Provide information regarding the status of any permit or license issued by the Tax Commission, or the franchise tax status of any corporation, upon written request and subject to the provisions of Section 205 of Title 68 of the Oklahoma Statutes and any other provision of law relating to the confidentiality of records or information; and

4.  Perform any other duties specified by the Tax Commission relating to the enforcement or administration of any state tax law.

B.  Any permit, license, or registration issued by a motor license agent, and any document, report, return, or remittance accepted by a motor license agent, pursuant to the provisions of subsection A of this section, shall be deemed on the date of such issuance or acceptance to have been issued or accepted by the Tax Commission.

C.  In addition to the amounts authorized to be retained by motor license agents pursuant to the provisions of Section 1141.1 of Title 47 of the Oklahoma Statutes, motor license agents shall be entitled to charge and receive fees for duties performed pursuant to the provisions of this section as provided by law.

Added by Laws 2004, c. 534, § 11, eff. Nov. 1, 2004.

§471144.  Methods of payment of fees and taxes  Hours of operation of agent's office.

A.  Payments for any required registration fees, license plates or decals or excise taxes except as otherwise provided by law, may be made as follows:

1.  By the applicant's personal or company check if presented within the period of time required for purchase or renewal of the registration and license plates or decals.  At the time of presentment, the motor license agent may utilize a check verification system provided by the Tax Commission to confirm that there are sufficient funds to pay the check.  Upon notification that there are insufficient funds, the agent shall refuse to accept the check or deliver the license plate or decal.  If an agent fails to utilize the check verification system and the check is returned for nonpayment, the agent shall not receive any fees for the transaction.  No motor license agent shall be required to accept any check from any person during any penalty period relating to that person's registration; or

2.  By a nationally recognized credit card issued to the applicant.  The Oklahoma Tax Commission may add an amount equal to the amount of the service charge incurred, not to exceed four percent (4%) of the amount of such payment as a service charge for the acceptance of such credit card.  For purposes of this paragraph, "nationally recognized credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining goods, services or anything else of value on credit which is accepted by over one thousand merchants in this state.  The Oklahoma Tax Commission shall determine which nationally recognized credit cards will be accepted by a motor license agent as payment for any required motor vehicle registration fees, license plates or decals or excise taxes.  Provided however the Oklahoma Tax Commission must ensure that no loss of state revenue will occur by the use of such card.

B.  Each motor license agent's office shall be open a minimum of forty (40) hours per week, of which four (4) such hours per week shall be in the evening hours or on Saturday, subject to the approval of the Commission, except during such weeks that contain a legal holiday prescribed by the statutes of this state.  Provided that the Commission may authorize a motor license agent to stay open a lesser period of time if the Commission is satisfied that the public is being properly served.  Provided further, that there shall be at least one motor license agent in each county open the hours designated in this section.  All motor license agents shall post their hours in a conspicuous place for the public's information.

Added by Laws 1985, c. 179, § 47, operative July 1, 1985.  Amended by Laws 1991, c. 75, § 1, eff. Sept. 1, 1991; Laws 1997, c. 294, § 6, eff. July 1, 1997; Laws 1998, c. 156, § 1, eff. Nov. 1, 1998.

§47-1145.  Repealed by Laws 2001, c. 439, § 3, eff. July 1, 2001.

§47-1146.  Audit and review - Public inspection of records.

A.  The Oklahoma Tax Commission shall audit all motor license agents at least once during each calendar year and shall have the power to require any changes it deems necessary in the operation of motor license agents.  The Tax Commission shall issue such rules as it deems necessary for the proper control of all fiscal matters involving motor license agents.

B.  Any review or audit of a motor license agency performed by the Tax Commission pursuant to the provisions of Sections 1140 through 1147 of this title shall be an open record and shall be made available for public inspection at the Tax Commission, notwithstanding the provisions of Section 205 of Title 68 of the Oklahoma Statutes.

C.  Any and all records, files, books or otherwise of a motor license agent relating to the operation of the motor license agency shall be public record which shall be open to public inspection at reasonable times, regardless of their location.

Added by Laws 1985, c. 179, § 49, operative July 1, 1985.  Amended by Laws 1987, c. 158, § 5, emerg. eff. June 25, 1987; Laws 1991, c. 261, § 4, eff. Sept 1, 1991; Laws 1993, c. 300, § 3, eff. Sept. 1, 1993; Laws 2001, c. 439, § 2, eff. July 1, 2001.

§47-1146.1.  Repealed by Laws 1993, c. 300, § 4, eff. Sept. 1, 1993.

§47-1146.2.  Instructions or advice to motor vehicle agents.

The State Auditor and Inspector, or his designee, shall advise all motor vehicle agents on procedural and technical matters relating to accounting and budget procedures.  It shall be the duty of the motor vehicle agents with notice of such advice to follow the instructions or advice of the State Auditor and Inspector until relieved of such duty by a court of competent jurisdiction or until the Supreme Court shall hold otherwise.

Added by Laws 1992, c. 375, § 1, eff. Sept. 1, 1992.

§471147.  Designating office of county treasurer as motor license agent.

The Commission may designate the office of county treasurer of any county within the state as a motor license agent.

Added by Laws 1985, c. 179, § 50, operative July 1, 1985.

§471148.  Local authorities  Powers.

The local authorities of cities and towns of this state shall have no power to pass, enforce, or maintain any ordinances, rules, or regulations requiring from any owner to whom this act is applicable any tax, fee, license, or permit for the free use of the public highways or excluding or prohibiting any vehicle registered in compliance with this act or the accessories used thereon from the free use of the public highways, and no ordinance, rule, or regulation in any way contrary to or inconsistent with the provisions of this act, now in force or hereafter enacted, shall have any force or effect.  The powers given to local authorities in municipalities to enact general rules and ordinances applicable equally to all vehicles upon certain streets in such cities where the traffic is heavy and continuous and the powers given local authorities to regulate vehicles offered to the public for hire or for processions, assemblages, or parades in the streets or public places shall remain in full force and effect.  Local authorities may set aside a specified public highway or highways for speed contests or races to be given under proper restrictions for the safety of the public and may exclude by ordinance orregulation vehicles used exclusively for commercial purposes from the parks and parkways of this state, provided such ordinance or regulation is applicable equally and generally to all other vehicles used for the same purpose.  The local authorities may exclude vehicles from any cemetery or ground used for burial of the dead.  Cities and towns may regulate the speed of vehicles within their corporate limits; and that as to streets and highways within the corporate limits which have been constructed or reconstructed with state or federal funds, local authorities shall have joint authority with the Transportation Commission to establish or alter speed limits.  No local authority shall impose speed limits on any such street or highway substantially lower than those justified by the highway design, capacity, and traffic volume as determined by engineering studies.  A municipality may issue licenses authorizing the parking or unloading of vehicles in zones on streets restricted for loading, unloading or commercial use.

Added by Laws 1985, c. 179, § 51, operative July 1, 1985.

§471149.  Tax Commission  Powers.

It shall be the duty of the Oklahoma Tax Commission, and the Tax Commission is hereby granted authority and jurisdiction to administer this act with the aid of its motor license agents, the Department of Public Safety, the Highway Patrol, county sheriffs and all other duly authorized peace officers.  The Tax Commission is hereby authorized to promulgate all necessary rules and prepare forms and records to carry this act into effect and to enforce the provisions thereof.  The Tax Commission shall have the authority in cases of dispute to determine the actual sales price of any vehicle.  The Tax Commission shall periodically cause to be prepared and shall distribute to each authorized motor license agent a manual of procedure containing instructions, directions and guidelines to be followed by all motor license agents in the performance of their duties.

Added by Laws 1985, c. 179, § 52, operative July 1, 1985.  Amended by Laws 2000, c. 250, § 7, eff. Oct. 1, 2000, and adopted by State Question No. 691, Legislative Referendum No. 319, at election held Aug. 22, 2000.

§471150.  Certain persons authorized to administer oaths.

Any employee of the Oklahoma Tax Commission charged with the duty of administering or assisting in the administration of this act shall, when designated by the Oklahoma Tax Commission, have the power and authority to administer oaths to taxpayers with the same force and effect as if the oath had been administered by any other officer of the state authorized by the statutes to administer oaths.

Added by Laws 1985, c. 179, § 53, operative July 1, 1985.

§47-1151.  Offenses and penalties enumerated.

A.  It shall be unlawful for any person to commit any of the following acts:

1.  To lend or to sell to, or knowingly permit the use of by, one not entitled thereto any certificate of title, license plate or decal issued to or in the custody of the person so lending or permitting the use thereof;

2.  To alter or in any manner change a certificate of title, registration certificate, license plate or decal issued under the laws of this or any other state;

3.  To procure from another state or country, or display upon any vehicle owned by such person within this state, except as otherwise provided in the Oklahoma Vehicle License and Registration Act, any license plate issued by any state or country other than this state, unless there shall be displayed upon such vehicle at all times the current license plate and decal assigned to it by the Oklahoma Tax Commission or the Corporation Commission or the vehicle shall display evidence that the vehicle is registered as a nonresident vehicle pursuant to rules promulgated by the Tax Commission, with the concurrence of the Department of Public Safety.  A violation of the provisions of this paragraph shall be presumed to have occurred if a person who is the holder of an Oklahoma driver license operates a vehicle owned by such person on the public roads or highways of this state and there is not displayed on the vehicle a current Oklahoma license plate and decal, unless the vehicle is owned by a member of the Armed Forces of the United States assigned to duty in this state in compliance with official military or naval orders or the spouse of such a member of the Armed Forces;

4.  To drive, operate or move, or for the owner to cause or permit to be driven or moved, upon the roads, streets or highways of this state, any vehicle loaded in excess of its registered laden weight, or which is licensed for a capacity less than the manufacturer's rated capacity as provided for in the Oklahoma Vehicle License and Registration Act;

5.  To operate a vehicle without proper license plate or decal or on which all taxes due the state have not been paid;

6.  To buy, sell or dispose of, or possess for sale, use or storage, any secondhand or used vehicle on which the registration or license fee has not been paid, as required by law, and on which vehicle the person neglects, fails or refuses to display at all times the license plate or decal assigned to it;

7.  To give a fictitious name or fictitious address or make any misstatement of facts in application for certificate of title and registration of a vehicle;

8.  To purchase a license plate on an assigned certificate of title.  This particular paragraph shall be applicable to all persons except a bona fide registered dealer in used cars who are holders of a current and valid used car dealer license;

9.  To operate a vehicle upon the highways of this state after the registration deadline for that vehicle without a proper license plate, as prescribed by the Oklahoma Vehicle License and Registration Act, for the current year;

10.  For any owner of a vehicle registered on the basis of laden weight to fail or refuse to weigh or reweigh it when requested to do so by any enforcement officer charged with the duty of enforcing this law;

11.  To operate or possess any vehicle which bears a motor number or serial number other than the original number placed thereon by the factory except a number duly assigned and authorized by the state;

12.  For any motor license agent to release a license plate, a manufactured home registration receipt, decal or excise tax receipt to any unauthorized person or source, including any dealer in new or used motor vehicles.  Violation of this paragraph shall constitute sufficient grounds for discharge of a motor license agent by the Tax Commission;

13.  To operate any vehicle registered as a commercial vehicle without the lettering requirements of Section 1102 of this title; or

14.  To operate any vehicle in violation of the provisions of Sections 7-600 through 7-606 of this title while displaying a yearly decal issued to the owner who has filed an affidavit with the appropriate motor license agent in accordance with Section 7-607 of this title.

Any person convicted of violating any provision of this subsection, other than paragraph 3 of this subsection, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed Five Hundred Dollars ($500.00).  Any person convicted of violating the provisions of paragraph 3 of this subsection shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00) and shall be required to obtain an Oklahoma license plate.  Employees of the Corporation Commission may be authorized by the Corporation Commission to issue citations for a violation of paragraph 5 of this subsection.  If a person convicted of violating the provisions of paragraph 5 of this subsection was issued a citation by a duly authorized employee of the Corporation Commission, the fine herein levied shall be apportioned as provided in Section 3 of this act.

B.  Except as otherwise authorized by law, it shall be unlawful to:

1.  Lend or sell to, or knowingly permit the use of by, one not entitled thereto any certificate of title issued for a manufactured home, manufactured home registration receipt, manufactured home registration decal or excise tax receipt;

2.  Alter or in any manner change a certificate of title issued for a manufactured home under the laws of this state or any other state;

3.  Remove or alter a manufactured home registration receipt, manufactured home registration decal or excise tax receipt attached to a certificate of title or attach such receipts to a certificate of title with the intent to misrepresent the payment of the required excise tax and registration fees;

4.  Buy, sell, or dispose of, or possess for sale, use or storage any used manufactured home on which the registration fees or excise taxes have not been paid as required by law; or

5.  Purchase identification, manufactured home registration receipt, manufactured home registration decal or excise tax receipt on an assigned certificate of title.

Anyone violating the provisions of this subsection, upon conviction, shall be guilty of a felony.

C.  In the event a new vehicle is not registered within thirty (30) days from date of purchase, the penalty for the failure of the owner of the vehicle to register the vehicle within thirty (30) days shall be Twenty-five Dollars ($25.00), provided that in no event shall the penalty exceed an amount equal to the license fee.  The penalty for new commercial vehicles shall be equal to the license fee for such vehicles.

If a used vehicle is brought into Oklahoma by a resident of this state and is not registered within thirty (30) days, a penalty of twenty-five cents ($0.25) per day shall be charged from the date of entry to the date of registration, such penalty to accrue for thirty (30) days, upon failure to register, at the end of which time the penalty shall be Twenty-five Dollars ($25.00), provided that in no event shall the penalty exceed an amount equal to the license fee.  The penalty for used commercial vehicles shall be equal to the license fee for such vehicles.

D.  Any owner who knowingly makes or causes to be made any false statement of a fact required in this section to be shown in an application for the registration of one or more vehicles shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than One Thousand Dollars ($1,000.00), or shall be imprisoned in the county jail for not more than one (1) year, or by both such fine and imprisonment.

E.  The following self-propelled or motor-driven and operated vehicles shall not be registered under the provisions of the Oklahoma Vehicle License and Registration Act or, except as provided for in Section 11-1116 of this title, be permitted to be operated on the streets or highways of this state:

1.  Vehicles known and commonly referred to as "minibikes" and other similar trade names; provided, minibikes may be registered and operated in this state by food vendor services upon streets having a speed limit of thirty (30) miles per hour or less;

2.  Golf carts;

3.  Go-carts; and

4.  Other motor vehicles, except motorcycles, which are manufactured principally for use off the streets and highways.

Transfers and sales of such vehicles shall be subject to sales tax and not motor vehicle excise taxes.

F.  Any person violating paragraph 3 or 6 of subsection A of this section, in addition to the penal provisions provided in this section, shall pay as additional penalty a sum equal to the amount of license fees due on such vehicle or registration fees due on a manufactured home known to be in violation and such amount is hereby declared to be a lien upon the vehicle as provided in the Oklahoma Vehicle License and Registration Act.  In addition to the penalty provisions provided in this section, any person violating paragraph 3 of subsection A of this section shall be deemed guilty of a misdemeanor and shall, upon conviction, be punished by a fine of One Hundred Dollars ($100.00) and the suspension of such person's driver license and right to operate the vehicle.

G.  Each violation of any provision of the Oklahoma Vehicle License and Registration Act for each and every day such violation has occurred shall constitute a separate offense.

H.  Anyone violating any of the provisions heretofore enumerated in this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than Ten Dollars ($10.00) and not to exceed Three Hundred Dollars ($300.00).

I.  Any violation of any portion of the Oklahoma Vehicle License and Registration Act where a specific penalty has not been imposed shall constitute a misdemeanor and upon conviction thereof the person having violated it shall be fined not less than Ten Dollars ($10.00) and not to exceed Three Hundred Dollars ($300.00).

J.  Any provision of Section 1101 et seq. of this title providing for proportional registration under reciprocal agreements and the International Registration Plan that relates to the promulgation of rules and regulations shall not be subject to the provisions of this section.

Added by Laws 1985, c. 179, § 54, operative July 1, 1985.  Amended by Laws 1987, c. 205, § 72, operative July 1, 1987; Laws 1988, c. 201, § 14, emerg. eff. June 10, 1988; Laws 1991, c. 308, § 2, eff. July 1, 1991; Laws 1994, c. 278, § 4, eff. Sept. 1, 1994; Laws 1995, c. 228, § 1, eff. July 1, 1995; Laws 1997, c. 133, § 485, eff. July 1, 1999; Laws 1997, c. 325, § 3, eff. July 1, 1997; Laws 1998, c. 293, § 3, eff. July 1, 1998; Laws 1999, c. 33, § 1, eff. July 1, 1999; Laws 2000, c. 168, § 1, eff. Nov. 1, 2000; Laws 2001, c. 339, § 2, eff. July 1, 2001; Laws 2002, c. 59, § 1, eff. Nov. 1, 2002; Laws 2004, c. 306, § 1, emerg. eff. May 17, 2004; Laws 2004, c. 522, § 24, eff. July 1, 2004; Laws 2005, c. 1, § 79, emerg. eff. March 15, 2005; Laws 2005, c. 284, § 7, eff. July 1, 2005.

NOTE:  Laws 2004, c. 418, § 27 repealed by Laws 2005, c. 1, § 80, emerg. eff. March 15, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 485 from July 1, 1998, to July 1, 1999.

§47-1151.1.  Repealed by Laws 2004, c. 418, § 29, eff. July 1, 2004.

NOTE:  Laws 2004, c. 306, § 2 amended this section prior to repeal, as follows:

A.  Notwithstanding any other provision of law, golf carts or all-terrain vehicles shall not be registered pursuant to the provisions of the Oklahoma Vehicle License and Registration Act.

B.  Except as otherwise provided in this section and pursuant to the exception provided in subsection E of Section 1151 of this title, golf carts or all-terrain vehicles shall not be operated on the highways or turnpikes of the state.

C.  All-terrain vehicles or golf carts may be operated on city streets if:

1.  The municipal governing body has adopted an ordinance governing the operation of golf carts or all-terrain vehicles on city streets; and

2.  Operation occurs during daylight hours only.

D.  Golf carts may be operated on roadways under the following conditions:

1.  The board of county commissioners of a county has approved the location of golf cart traffic on roadways within the county;

2.  The roadway has a posted speed limit of twenty-five (25) miles per hour or less;

3.  The roadway is located in an unincorporated area; and

4.  Appropriate signage, cautioning motorists of the possibility of golf cart traffic, is erected by the board of county commissioners.

§47-1151.2.  Operation of golf carts by persons with physical disability.

A.  Notwithstanding any other provision of law, any person with a physical disability as defined by Section 15-112 of Title 47 of the Oklahoma Statutes shall be authorized to operate golf carts to the extent that the physically disabled person is capable as determined by a physician as defined by Section 15-112 of Title 47 of the Oklahoma Statutes if:

1.  Such operation is within the boundaries of a park owned by this state;

2.  Operation occurs during daylight hours only;

3.  The golf cart does not exceed the speed limit in such area as determined by the Oklahoma Tourism and Recreation Department;

4.  The golf cart is not operated on roadways within park boundaries with posted speed limits greater than twenty-five (25) miles per hour;

5.  The operator of such golf cart possesses a valid driver license; and

6.  The operator of such golf cart shall provide certified proof of his or her disability.

B.  The Tourism and Recreation Commission shall designate areas of operation for golf carts in each state park as appropriate, and establish rules for the safe operation of golf carts pursuant to this act.

Added by Laws 2002, c. 318, § 1, eff. Nov. 1, 2002.

§47-1152.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§47-1153.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§47-1154.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§47-1155.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§47-1161.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§47-1162.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§47-1163.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§47-1164.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§47-1165.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§47-1166.  Transfer of powers, duties and responsibilities of Motor Vehicle Enforcement Section to Corporation Commission - Records, property pending matters - Funds - Timing - Employees - Rules.

A.  Effective July 1, 2004, all powers, duties and responsibilities exercised by the Motor Vehicle Enforcement Section shall be transferred from the Oklahoma Tax Commission to the Corporation Commission.  Beginning July 1, 2004, and effective July 1, 2005, all powers, duties and responsibilities exercised by the International Registration Plan Section and the International Fuel Tax Agreement Section shall be transferred from the Tax Commission to the Corporation Commission.  All records, property and matters pending of the sections shall be transferred to the Corporation Commission.  Funds sufficient to administer the powers, duties and responsibilities exercised by these sections shall be appropriated or allocated to the Corporation Commission for fiscal year 2005 as provided herein.  Such funds appropriated or allocated to the Corporation Commission shall not be subject to budgetary limitations.  The Director of State Finance is hereby authorized to transfer such funds as may be necessary to effect such allocations.

B.  The period of July 1, 2004, through June 30, 2005, shall be a transitional period in which the Corporation Commission shall gradually assume complete administration and management over the powers, duties, responsibilities and staff currently carrying out the administration of the International Registration Plan Section and the International Fuel Tax Agreement Section.  During this transition period, the employees assigned to the International Registration Plan Section and the International Fuel Tax Agreement Section shall continue to be employees of the Tax Commission unless otherwise agreed to by the Tax Commission and the Corporation Commission.  Effective July 1, 2005, the International Registration Plan Section and the International Fuel Tax Agreement Section shall be administered solely by the Corporation Commission.  For the period of July 1, 2004, through June 30, 2005, the Corporation Commission and the Tax Commission shall enter into a contract whereby funds shall be paid to the Tax Commission by the Corporation Commission in exchange for the Tax Commission's agreement to continue to operate the International Registration Plan Section and the International Fuel Tax Agreement Section.

C.  The powers, duties and responsibilities exercised by the Motor Vehicle Enforcement Section of the Tax Commission shall be fully transferred to the Corporation Commission on July 1, 2004.

D.  All employees of the Tax Commission whose duties are transferred under this act shall be transferred to the Corporation Commission.  Personnel transferred pursuant to the provisions of this section shall not be required to accept a lesser salary than presently received; provided, the provisions of this section shall not operate to prohibit the Corporation Commission or the Tax Commission from imposing furloughs or reductions-in-force with respect to such personnel as allowed by law.  Personnel transferred shall be placed within the classification level in which they meet qualifications without an entrance exam.  All such persons shall retain seniority, leave, sick and annual time earned and any retirement benefits which have accrued during their tenure with the Tax Commission.  The transfer of personnel among the agencies shall be coordinated with the Office of Personnel Management.

E.  Effective July 1, 2004, any administrative rules promulgated by the Tax Commission related to the administration of the International Registration Plan authorized by Section 1120 of Title 47 of the Oklahoma Statutes, the International Fuel Tax Agreement authorized by Section 607 of Title 68 of the Oklahoma Statutes, or the enforcement of Section 1115.1 of Title 47 of the Oklahoma Statutes shall be transferred to and become a part of the administrative rules of the Corporation Commission.  The Office of Administrative Rules in the Secretary of State's office shall provide adequate notice in the Oklahoma Register of the transfer of rules, and shall place the transferred rules under the Administrative Code section of the Corporation Commission.  From and after July 1, 2004, any amendment, repeal or addition to the transferred rules shall be under the jurisdiction of the Corporation Commission.  All documents issued by the sections transferred to the Corporation Commission, including, but not limited to, vehicle registrations and permits, shall be deemed to have been issued by the Corporation Commission.

F.  The Corporation Commission may promulgate rules necessary for the utilization of motor license agents in the registration of vehicles pursuant to Section 1120 of Title 47 of the Oklahoma Statutes.

Added by Laws 2004, c. 522, § 2, eff. July 1, 2004.

Editorially renumbered from Title 47, § 1160 to avoid a duplication in numbering.

§47-1167.  Rules to establish fines and penalties - Adjudication of enforcement actions - Apportionment of revenue - One-Stop Trucking Fund - Weigh Station Improvement Revolving Fund.

A.  The Corporation Commission is hereby authorized to promulgate rules pursuant to the Administrative Procedures Act to establish the amounts of fines and penalties as set forth in this act.  The Corporation Commission shall notify all interested parties of any proposed rules to be promulgated as provided herein and shall provide such parties an opportunity to be heard prior to promulgation.

B.  The Corporation Commission shall adjudicate enforcement actions initiated by Corporation Commission personnel.

C.  Revenue derived from all fines and penalties collected or received by the Corporation Commission pursuant to the provisions of this act shall be apportioned as follows:

1.  The first Eight Hundred Fifty Thousand Dollars ($850,000.00) collected or received each fiscal year shall be remitted to the Oklahoma Tax Commission and apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes;

2.  One-half of the remaining amount shall be deposited to the One-Stop Trucking Fund created in subsection D of this section; and

3.  One-half of the remaining amount shall be deposited to the Weigh Station Improvement Revolving Fund created in subsection E of this section.

D.  There is hereby created in the State Treasury a revolving fund to be known and designated as the "One-Stop Trucking Fund", into which fund shall be deposited all funds apportioned thereto in subsection C of this section.  The fund shall be a continuing fund, not subject to fiscal year limitations.  No monies shall be paid out of the fund except pursuant to appropriation by the Legislature.

E.  There is hereby created in the State Treasury a revolving fund for the Department of Transportation to be designated the "Weigh Station Improvement Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited thereto.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of constructing, equipping and maintaining facilities to determine the weight of vehicles traveling on the roads and highways of this state.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 522, § 3, eff. July 1, 2004.

Editorially renumbered from Title 47, § 1161 to avoid a duplication in numbering.

§47-1168.  Transfer of facilities and equipment to determine vehicle weight and funds to Department of Transportation - Agreement with Corporation Commission.

All facilities and equipment under the administrative control of the Oklahoma Tax Commission and used for determining the weight of vehicles operated on the roads or highways of this state are hereby transferred to the Department of Transportation.  Any funds appropriated to or any powers, duties and responsibilities exercised by the Tax Commission for such purpose shall be transferred to the Department.  The Director of State Finance is hereby authorized to transfer such funds as may be necessary.  The Department is hereby authorized to enter into an agreement with the Corporation Commission to operate such facilities or equipment.  The provisions of this section shall not be construed to obligate the Department to incur expenses in connection with the administration of such facilities and equipment in an amount which exceeds deposits to the Weigh Station Improvement Revolving Fund.

Added by Laws 2004, c. 522, § 4, eff. July 1, 2004.

Editorially renumbered from Title 47, § 1162 to avoid a duplication in numbering.

§47-1171.  Repealed by Laws 2001, c. 355, § 21, emerg. eff. June 1, 2001.

§47-1172.  Repealed by Laws 1989, c. 218, § 6, emerg. eff. May 9, 1989.

§471501.  Short title.

This act shall be known and may be cited as the "Motor Vehicle Chop Shop, Stolen and Altered Property Act".

Added by Laws 1988, c. 158, § 1, operative July 1, 1988.

§471502.  Definitions.

As used in the Motor Vehicle Chop Shop, Stolen and Altered Property Act:

1.  "Chop shop" means any building, lot or other premise where one or more persons are or have been knowingly engaged in altering, destroying, disassembling, dismantling, reassembling, or knowingly storing any motor vehicle, or motor vehicle part known to be illegally obtained by theft, fraud or conspiracy to defraud, in order to either:

a. alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate, or remove the identity, including the vehicle identification number of such motor vehicle or motor vehicle part, in order to misrepresent the identity of such motor vehicle or motor vehicle part, or to prevent the identification of such motor vehicle or motor vehicle part; or

b. sell or dispose of such motor vehicle or motor vehicle part.

2.  "Motor vehicle" means and includes every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, which is selfpropelled or which may be connected to and towed by a selfpropelled device, and also includes any and all other landbased devices which are selfpropelled but which are not designed for use upon a highway, including but not limited to, farm machinery and construction equipment.

3.  "Person" means and includes a natural person, company, corporation, unincorporated association, partnership, professional corporation, and any other legal entity.

4.  "Unidentifiable" means that the uniqueness of a motor vehicle or motor vehicle part cannot be established by either expert law enforcement investigative personnel specially trained and experienced in motor vehicle theft investigative procedures and motor vehicle identification examination techniques, or by expert employees of notforprofit motor vehicle theft prevention agencies specially trained and experienced in motor vehicle theft investigation procedures and motor vehicle identification examination techniques.

5.  "Vehicle identification number" means a number or numbers, a letter or letters, a character or characters, a datum or data, a derivative or derivatives, or a combination or combinations thereof, used by the manufacturer or the Oklahoma Tax Commission for the purpose of uniquely identifying a motor vehicle or motor vehicle part.  The term shall include, but not be limited to, a number or numbers, a letter or letters, a character or characters, a datum or data, a derivative or derivatives, or a combination or combinations thereof.

Added by Laws 1988, c. 158, § 2, operative July 1, 1988.

§47-1503.  Ownership and operation of chop shop - Alteration of vehicle identification number - Purchase or sale of parts from altered vehicle - Exceptions - Attempt - Conspiracy - Solicitation - Aiding and abetting - Accessory after fact - Penalties - Sentence - Restitution.

A.  Any person who knowingly and with intent that a violation of this section be committed:

1.  Owns, operates, or conducts a chop shop;

2.  Transports any motor vehicle or motor vehicle part to or from a location knowing it to be a chop shop; or

3.  Sells, transfers, purchases, or receives any motor vehicle or motor vehicle part either to or from a location knowing it to be a chop shop,

upon conviction, is guilty of a felony, punishable by imprisonment for not more than ten (10) years, or by a fine of not more than One Hundred Thousand Dollars ($100,000.00), or both such imprisonment and fine.

B.  Any person who knowingly alters, counterfeits, defaces, destroys, disguises, falsifies, forges, obliterates, or knowingly removes a vehicle identification number, with the intent to misrepresent the identity or prevent the identification of a motor vehicle or motor vehicle part, upon conviction is guilty of a felony, punishable by imprisonment for not more than ten (10) years, or by a fine of not more than One Hundred Thousand Dollars ($100,000.00), or both such imprisonment and fine.

C.  1.  Any person who buys, disposes, sells, transfers, or possesses a motor vehicle or motor vehicle part, with knowledge that the vehicle identification number of the motor vehicle or motor vehicle part has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed, upon conviction is guilty of a felony, punishable by imprisonment for not more than five (5) years, or by a fine of not more than Fifty Thousand Dollars ($50,000.00), or by both such imprisonment and fine.

2.  The provisions of paragraph 1 of this subsection shall not apply to a motor vehicle scrap processor who, in the normal legal course of business and in good faith, processes a motor vehicle or motor vehicle part by crushing, compacting, or other similar methods, provided that any vehicle identification number is not removed from the motor vehicle or motor vehicle part prior to or during any such processing.

3.  The provisions of paragraph 1 of this subsection shall not apply to any owner or authorized possessor of a motor vehicle or motor vehicle part which has been recovered by law enforcement authorities after having been stolen or where the condition of the vehicle identification number of the motor vehicle or motor vehicle part is known to or has been reported to law enforcement authorities.  It shall be presumed that law enforcement authorities have knowledge of all vehicle identification numbers on a motor vehicle or motor vehicle part which are altered, counterfeited, defaced, disguised, falsified, forged, obliterated, or removed, when law enforcement authorities deliver or return the motor vehicle or motor vehicle part to its owner or authorized possessor after it has been recovered by law enforcement authorities after having been reported stolen.

D.  A person commits an attempt when, with intent to commit a violation proscribed by subsections A, B or C of this section the person does any act which constitutes a substantial step toward the commission of the violation proscribed by subsections A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than five (5) years, or by a fine of not more than Fifty Thousand Dollars ($50,000.00), or by both such imprisonment and fine.

E.  A person commits conspiracy when, with an intent that a violation proscribed by subsections A, B or C of this section be committed, the person agrees with another to the commission of the violation proscribed by subsections A, B or C of this section, and upon conviction is guilty of felony punishable by imprisonment for not more than two (2) years, or by a fine of not more than Twentyfive Thousand Dollars ($25,000.00), or by both such imprisonment and fine.  No person may be convicted of conspiracy under this section unless an act in furtherance of such agreement is alleged and proved to have been committed by that person or a coconspirator.

F.  A person commits solicitation when, with intent that a violation proscribed by subsections A, B or C of this section be committed, the person commands, encourages, or requests another to commit the violation proscribed by subsections A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than two (2) years, or by a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

G.  A person commits aiding and abetting when, either before or during the commission of a violation proscribed by subsections A, B or C of this section, with the intent to promote or facilitate such commission, the person aids, abets, agrees or attempts to aid another in the planning or commission of the violation proscribed by subsections A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than one (1) year, or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

H.  A person is an accessory after the fact who maintains, assists, or gives any other aid to an offender while knowing or having reasonable grounds to believe the offender to have committed a violation under subsections A, B, C, D, E, F or G of this section, and upon conviction is guilty of a felony punishable by imprisonment for not more than one (1) year, or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

I.  No prosecution shall be brought, and no person shall be convicted, of any violation under this section, where acts of the person, otherwise constituting a violation were done in good faith in order to comply with the laws or regulations of any state or territory of the United States, or of the federal government of the United States.

J.  The sentence imposed upon a person convicted of any violation of this section shall not be reduced to less than one (1) year imprisonment for a second conviction of any violation, or less than five (5) years for a third or subsequent conviction of any violation of this section, and no sentence imposed upon a person for a second or subsequent conviction of any violation of this section shall be suspended, or reduced, until such person shall have served the minimum period of imprisonment provided for herein.  A person convicted of a second or subsequent violation of this section shall not be eligible for probation, parole, furlough or work release.

K.  1.  In addition to any other punishment, a person who violates this section, shall be ordered to make restitution to the lawful owner or owners of the stolen motor vehicle or vehicles or the stolen motor vehicle part or parts, or to the owner's insurer to the extent that the owner has been compensated by the insurer, and to any other person for any financial loss sustained as a result of a violation of this section.

Financial loss shall include, but not be limited to, loss of earnings, outofpocket and other expenses, repair and replacement costs and claims payments.  Lawful owner shall include an innocent bona fide purchaser for value of a stolen motor vehicle or stolen motor vehicle part who does not know that the motor vehicle or part is stolen; or an insurer to the extent that such insurer has compensated a bona fide purchaser for value.

2.  The court shall determine the extent and method of restitution.  In an extraordinary case, the court may determine that the best interests of the victim and justice would not be served by ordering restitution.  In any such case, the court shall make and enter specific written findings on the record concerning the extraordinary circumstances presented which militated against restitution.

Added by Laws 1988, c. 158, § 3, operative July 1, 1988.  Amended by Laws 1997, c. 133, § 486, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 351, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 486 from July 1, 1998, to July 1, 1999.

§471504.  Seizure without process of tool, implement, or instrumentality of offense  Disposition of seized property.

A.  Any tool, implement, or instrumentality, including but not limited to a motor vehicle or motor vehicle part, used or possessed in connection with any violation of Section 3 of this act may be seized by a member of a state or local law enforcement agency upon process issued by any court of competent jurisdiction.

B.  Seizure of property described in subsection A of this section may be made by a member of a state or local law enforcement agency without process if:

1.  in accordance with any applicable law or regulation;

2.  the seizure is incident to inspection under an administrative inspection warrant;

3.  the seizure is incident to search made under a search warrant;

4.  the seizure is incident to a lawful arrest;

5.  the seizure is made pursuant to a valid consent to search;

6.  the property seized has been the subject of a prior judgment in favor of the state in a criminal proceeding, or in an injunction or forfeiture proceeding under Section 6 of this act; or

7.  there are reasonable grounds to believe that the property is directly or indirectly dangerous to health or safety.

C.  When property is seized under this section, the seizing agency may:

1.  place the property under seal; or

2.  remove the property to a place selected and designated by the seizing agency.

Added by Laws 1988, c. 158, § 4, operative July 1, 1988.

§47-1505.  Property subject to forfeiture - Determination of identity of rightful owner - Disposition of forfeited property - Issuance of new certificate of title or salvage certificate.

A.  The following are subject to forfeiture unless obtained by theft, fraud or conspiracy to defraud and the rightful owner is known or can be identified and located:

1.  Any tool;

2.  Any implement; or

3.  Any instrumentality, including but not limited to, real estate, any motor vehicle or motor vehicle part, whether owned or unowned by the person from whose possession or control it was seized, which is used or possessed either in violation of Section 1503 of this title or to promote or facilitate a violation of Section 1503 of this title.

B.  Any motor vehicle, other conveyance, or motor vehicle part used by any person as a common carrier is subject to forfeiture under this section where the owner or other person in charge of the motor vehicle, other conveyance, or motor vehicle part is a consenting party to a violation of Section 1503 of this title.

C.  Any motor vehicle, motor vehicle part, other conveyance, tool, implement, or instrumentality is not subject to forfeiture under this section by reason of any act or omission which the owner proves to have been committed or omitted without the owner's knowledge or consent.

D.  1.  Seizing agencies will utilize their best efforts to identify any seized motor vehicle or motor vehicle part to determine ownership or the identity of any other person having a right or interest in a seized motor vehicle or motor vehicle part.  In its reasonable identification and owner location attempts, the seizing agency will cause the stolen motor vehicle files of the state police to be searched for stolen or wanted information on motor vehicles similar to the seized motor vehicle or consistent with the seized motor vehicle part.

2.  Where a motor vehicle or motor vehicle part has an apparent value in excess of One Thousand Dollars ($1,000.00),

a. the seizing agency shall consult with an expert of the type specified in paragraph 4 of Section 1502 of this title,

b. the seizing agency shall also request searches of the on-line and off-line files of the National Crime Information Center (NCIC) and the National Automobile Theft Bureau (NATB) when the state police files have been searched with negative results.

E.  A forfeiture of a motor vehicle, motor vehicle part, or other conveyance encumbered by a bona fide security interest is subject to the interest of the secured party where the secured party neither had knowledge of nor consented to the act or omission forming the ground for the forfeiture.

F.  Property, described in subsection A of this section, seized and held for forfeiture, shall not be subject to replevin and is subject only to the order and judgments of a court of competent jurisdiction hearing the forfeiture proceedings.

G.  1.  The district attorney in the county where the seizure occurs, or the attorney for the Oklahoma State Bureau of Investigation (OSBI) in cases investigated by the OSBI, or the attorney for the Department of Public Safety in cases investigated by the Department shall bring an action for forfeiture in a court of competent jurisdiction.  The forfeiture action shall be brought within sixty (60) days from the date of seizure except where the attorney prosecuting the forfeiture in the sound exercise of discretion determines that no forfeiture action should be brought because of the rights of property owners, lienholders, or secured creditors, or because of exculpatory, exonerating, or mitigating facts and circumstances.

2.  The attorney prosecuting the forfeiture shall give notice of the forfeiture proceeding by mailing a copy of the complaint in the forfeiture proceeding to each person whose right, title, or interest is of record in the Oklahoma Tax Commission, the Department of Public Safety, the Federal Aviation Agency, or any other department of the state, or any other state or territory of the United States, or of the federal government if such property is required to be registered in any such department.

3.  Notice of the proceeding shall be given to any such other person as may appear, from the facts and circumstances, to have any right, title, or interest in or to the property.

4.  The owner of the property, or any person having, or claiming, right, title, or interest in the property may within sixty (60) days after the mailing of such notice file a verified answer to the complaint and may appear at the hearing on the action for forfeiture.

5.  The attorney prosecuting the forfeiture shall show at a forfeiture hearing, by a preponderance of the evidence, that such property was used in the commission of a violation of Section 1503 of this title, or was used or possessed to facilitate such violation.

6.  The owner of property may show by a preponderance of the evidence that the owner did not know, and did not have reason to know, that the property was to be used or possessed in the commission of any violation or that any of the exceptions to forfeiture are applicable.

7.  Unless the attorney prosecuting the forfeiture shall make the showing required of it, the court shall order the property released to the owner.  Where the attorney prosecuting the forfeiture has made such a showing, the court may order:

a. the property be destroyed by the agency which seized it or some other agency designated by the court,

b. the property be delivered and retained for use by the agency which seized it or some other agency designated by the court, or

c. the property be sold at public sale.

H.  A copy of a forfeiture order shall be filed with the sheriff of the county in which the forfeiture occurs and with each federal or state department with which such property is required to be registered.  Such order, when filed, constitutes authority for the issuance to the agency to whom the property is delivered and retained for use or to any purchaser of the property of a title certificate, registration certificate, or other special certificate as may be required by law considering the condition of the property.

I.  Proceeds from sale at public auction, after payment of all reasonable charges and expenses incurred by the agency designated by the court to conduct the sale in storing and selling the property, shall be paid to the general fund of the county of seizure, the special agency account of the Oklahoma State Bureau of Investigation, or treasury of the governmental unit employing the seizing agency.

J.  No motor vehicle, either seized under Section 1504 of this title or forfeited under this section, shall be released by the seizing agency or used or sold by an agency designated by the court unless any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed vehicle identification number is corrected by the issuance and affixing of either an assigned or replacement vehicle identification number plate as may be appropriate under laws or regulations of this state.

K.  No motor vehicle part having any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed vehicle identification number shall be disposed of upon forfeiture except by destruction thereof, except that this provision shall not apply to any such motor vehicle part which is assembled with and constitutes part of a motor vehicle.

L.  No motor vehicle or motor vehicle part shall be forfeited under this section solely on the basis that it is unidentifiable. Instead of forfeiture, any seized motor vehicle or motor vehicle part which is unidentifiable shall be the subject of a written report sent by the seizing agency to the Department of Public Safety which report shall include a description of the motor vehicle or motor vehicle part, its color, if any, the date, time and place of its seizure, the name of the person from whose possession or control it was seized, the grounds for its seizure, and the location where the same is held or stored.

M.  When a seized unidentifiable motor vehicle or motor vehicle part has been held for sixty (60) days or more after the notice to the Department of Public Safety specified in subsection L of this section, has been given, the seizing agency, or its agent, shall cause the motor vehicle or motor vehicle part to be sold at public sale to the highest bidder.  Notice of the time and place of sale shall be posted in a conspicuous place for at least thirty (30) days prior to the sale on the premises where the motor vehicle or motor vehicle part has been stored.

N.  When a seized unidentifiable motor vehicle or motor vehicle part has an apparent value of One Thousand Dollars ($1,000.00) or less, the seizing agency shall authorize the disposal of the motor vehicle or motor vehicle part, provided that no such disposition shall be made less then sixty (60) days after the date of seizure.

O.  The proceeds of the public sale of an unidentifiable motor vehicle or motor vehicle part shall be deposited in the special agency account of the Oklahoma State Bureau of Investigation, or treasury of the governmental unit employing the seizing agency after deduction of any reasonable and necessary towing and storage charges.

P.  Seizing agencies will utilize their best efforts to arrange for the towing and storing of motor vehicles and motor vehicle parts in the most economical manner possible.  In no event shall the owner of a motor vehicle or a motor vehicle part be required to pay more than the minimum reasonable costs of towing and storage.

Q.  A seized motor vehicle or motor vehicle part that is neither forfeited nor unidentifiable shall be held subject to the order of the court in which the criminal action is pending or, if a request for its release from such custody is made until the district attorney has notified the defendant or the defendant's attorney of such request and both the prosecution and defense have been afforded a reasonable opportunity for an examination of the property to determine its true value and to produce or reproduce, by photographs or other identifying techniques, legally sufficient evidence for introduction at trial or other criminal proceedings.  Upon expiration of a reasonable time for the completion of the examination which in no event shall exceed fourteen (14) days from the date of service upon the defense of the notice of request for return of property as provided herein, the property shall be released to the person making such request after satisfactory proof of such person's entitlement to the possession thereof.  Notwithstanding the foregoing, upon application by either party with notice to the other, the court may order retention of the property if it determines that retention is necessary in the furtherance of justice.

R.  When a seized vehicle is forfeited, restored to its owner, or disposed of as unidentifiable, the seizing agency shall retain a report of the transaction for a period of at least one (1) year from the date of the transaction.

S.  When an applicant for a certificate of title or salvage certificate presents to the Oklahoma Tax Commission proof that the applicant purchased or acquired a motor vehicle at a public sale conducted pursuant to this section and such fact is attested to by the seizing agency, the Oklahoma Tax Commission shall issue a certificate of title, salvage certificate for the motor vehicle upon receipt of the statutory fee, properly executed application for a certificate of title, or other certificate of ownership, and the affidavit of the seizing agency that a state-assigned number was applied for and affixed to the motor vehicle prior to the time that the motor vehicle was released by the seizing agency to the purchaser.

Added by Laws 1988, c. 158, § 5, operative July 1, 1988.  Amended by Laws 1997, c. 201, § 5, eff. Nov. 1, 1997; Laws 1998, c. 111, § 1, eff. July 1, 1998.

§471506.  Civil proceedings  Remedies  Treble damages  Estoppel  Limitations  Service of process.

A.  The Attorney General, any district attorney or any aggrieved person may institute civil proceedings against any person in any court of competent jurisdiction seeking relief from conduct constituting a violation of any provision of the Motor Vehicle Chop Shop, Stolen and Altered Property Act.  If the plaintiff in such a proceeding proves the alleged violation, or its threat, by a preponderance of the evidence, any court of competent jurisdiction after due provision for the rights of innocent persons, shall grant relief by entering any appropriate order or judgment, including, but not limited to:

1.  ordering any defendant to be divested of any interest in any property;

2.  imposing reasonable restrictions upon the future activities or investments of any defendant, including prohibiting any defendant from engaging in the same type of endeavor as the defendant was engaged in previously;

3.  ordering the suspension or revocation of a license, permit, or prior approval granted by any public agency or any other public authority; or

4.  ordering the surrender of the charter of a corporation organized under the laws of the state or the revocation of a certificate authorizing a foreign corporation to conduct business within the state upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct made unlawful by the Motor Vehicle Chop Shop, Stolen and Altered Property Act and that, for the prevention of future criminal conduct, the public interest requires the charter of the corporation be surrendered and the corporation dissolved or the certificate revoked.

B.  In a proceeding under this section, injunctive relief shall be granted in conformity with the principles that govern the granting of relief from injury or threatened injury in other cases, but no showing of special or irreparable injury shall have to be made.  Pending final determination of a proceeding under this section, a temporary restraining order or a preliminary injunction may be issued upon a showing of immediate danger of significant injury, including the possibility that any judgment for money damages might be difficult to execute, and, in a proceeding initiated by an aggrieved person, upon the execution of proper bond against injury for an injunction improvidently granted.

C.  Any person injured, directly or indirectly, by conduct constituting a violation by any person of Section 3 of this act shall, in addition to any other relief, have a cause of action for threefold the actual damages sustained by the person.

D.  A final judgment or decree rendered against the defendant in any civil or criminal proceeding shall estop the defendant in any subsequent civil action or proceeding brought by any person as to all matters as to which the judgment or decree would be an estoppel as between the parties to the civil or criminal proceeding.

E.  Notwithstanding any other provision of law providing a shorter period of limitations, a civil action under this section may be commenced at any time within five (5) years after the conduct made unlawful under Section 3 of this act terminates or the cause of action accrues or within any longer statutory period that may be applicable.  If any action is brought by a prosecutor to punish, prevent or restrain any activity made unlawful under Section 3 of this act, the running of the period of limitations shall be suspended during the pendency of such action and for two (2) years following its termination.

F.  Personal service of any process in an action under this section may be made upon any person outside the state if the person has engaged in any conduct constituting a violation of Section 3 of this act in this state.  The person shall be deemed to have thereby submitted to the jurisdiction of the courts of this state for the purposes of this provision.

G.  Obtaining any civil remedy under this section shall not preclude obtaining any other civil or criminal remedy under either this act or any other provision of law.  Civil remedies under this section are supplemental and not mutually exclusive.

Added by Laws 1988, c. 158, § 6, operative July 1, 1988.

§47-1507.  Repealed by Laws 1988, c. 201, § 15, eff. Nov. 1, 1988.

§471508.  Power of Attorney General or district attorney.

In addition to the power of the Attorney General or any district attorney to institute civil proceedings under Section 6 of this act, the Attorney General or any district attorney is empowered to institute criminal prosecutions for a violation of Section 3 of this act in any court of competent jurisdiction.

Added by Laws 1988, c. 158, § 8, operative July 1, 1988.

§47-1601.  Short title.

This act shall be known and may be cited as the "Oklahoma Mobility-Impaired Driver Refueling Service Act".

Added by Laws 1997, c. 196, § 1, emerg. eff. May 19, 1997.

§47-1602.  Definitions.

As used in Sections 3 through 5 of this act:

1.  "Refueling service" means the service of pumping motor vehicle fuel into the fuel tank of a motor vehicle;

2.  "Mobility-impaired driver" means a person with a physical mobility limitation who is unable to operate a motor vehicle without the aid of special mechanical assistive devices; and

3.  "Motor vehicle service station" means any facility where motor vehicle fuel is stored and dispensed into the fuel tanks of motor vehicles of the public.

Added by Laws 1997, c. 196, § 2, emerg. eff. May 19, 1997.

§47-1603.  Participation in refueling service program.

A.  Unless otherwise provided in this section, any motor vehicle service station in this state which offers gasoline or other motor vehicle fuel for sale to the public from the service station facility may on a voluntary basis participate in the refueling service program and upon request offer refueling service to a mobility-impaired driver who displays a refueling identification card.

B.  The refueling service provided for under subsection A of this section shall not apply when the mobility-impaired driver is accompanied by another person capable of refueling the motor vehicle.

C.  Each participating motor vehicle service station in the state shall post signs notifying the public of the refueling services provided by the facility.

D.  Only those motor vehicle service stations which voluntarily participate in the refueling service program established in this act and which offer gasoline or other motor vehicle fuel for sale to the public shall be required to comply with the provisions of this section.

Added by Laws 1997, c. 196, § 3, emerg. eff. May 19, 1997.

§47-1604.  Refueling identification card or insignia.

A.  The Department of Public Safety shall issue a refueling identification card or insignia which may be used to obtain refueling services to a qualified mobility-impaired driver.  Application for the refueling service card or insignia may be submitted separately or in conjunction with the application form for a physical disability parking insignia.  The Department shall promulgate rules in accordance with the Administrative Procedures Act, as may be necessary to implement and administer the provisions of Sections 1601 through 1604 of this title, including establishing requirements of proof that the person is mobility impaired.

B.  The Department of Public Safety may charge a fee, not to exceed One Dollar ($1.00) for the refueling identification card or insignia.  The fee shall be deposited in the Department of Public Safety Revolving Fund to be used to pay for the cost of issuing the refueling card or insignia.

Added by Laws 1997, c. 196, § 4, emerg. eff. May 19, 1997.  Amended by Laws 1999, c. 276, § 6, eff. Nov. 1, 1999.



Title 49. — Notaries Public

OKLAHOMA STATUTES

TITLE 49.

NOTARIES PUBLIC

_________

§49-1.  Appointment - Removal.

The Secretary of State shall appoint and commission in this state notaries public, who shall hold their office for four (4) years.  An applicant for a notary commission shall be eighteen (18) years of age or older, a citizen of the United States, and employed within this state or a legal resident of this state.  A felony conviction shall be grounds for removal of a person from the office of notary public.  All notary commissions shall run in the name and by the authority of the State of Oklahoma, be signed by the Secretary of State, and sealed with the Great Seal of the State of Oklahoma.  Commissions shall not be attested.  Any person filing an application for a new notary commission shall pay Twenty-five Dollars ($25.00) to the Secretary of State with the application.  Any person filing an application for a renewal of a notary commission shall pay Twenty Dollars ($20.00) to the Secretary of State with the application.  Any person requiring "same day filing service" shall pay Twenty-five Dollars ($25.00) to the Secretary of State in addition to the applicable filing fee.  These funds shall be deposited in the Revolving Fund created for the Secretary of State pursuant to the provisions of Section 276.1 of Title 62 of the Oklahoma Statutes.

R.L.1910, § 4240.  Amended by Laws 1929, c. 255, p. 363, § 2; Laws 1975, c. 165, § 1, emerg. eff. May 20, 1975; Laws 1978, c. 91, § 1, eff. July 1, 1978; Laws 1984, c. 1, § 83, emerg. eff. Jan. 30, 1984; Laws 1986, c. 157, § 5, emerg. eff. May 9, 1986; Laws 1990, c. 264, § 91, operative July 1, 1990; Laws 1997, c. 77, § 1, eff. Nov. 1, 1997; Laws 2002, c. 34, § 1, emerg. eff. April 11, 2002; Laws 2003, c. 191, § 1, eff. Nov. 1, 2003.

§49-1.1.  Notary commission application.

The application for a notary commission shall set forth:

1.  The printed name of the applicant;

2.  Former names, if applicable;

3.  If a resident of this state, the county of residence and street address;

4.  If a resident of another state, the county and street address of employment in Oklahoma and residence address;

5.  A statement that the applicant is at least eighteen (18) years of age;

6.  A designation of new, renewal or expired commission including an expiration date if applicable; and

7.  Signature of the applicant.

Added by Laws 2001, c. 406, § 15, emerg. eff. June 4, 2001.

§49-2.  Oath, signature, bond and seal - Revocation of appointment.

A.  Before entering upon the duties of his or her office every notary public so appointed and commissioned shall file in the office of the Secretary of State, the notary's oath of office, the notary's loyalty oath, the notary's official signature, an impression of the notary's official seal, and a good and sufficient bond to the State of Oklahoma, in the sum of One Thousand Dollars ($1,000.00), to be approved by the Secretary of State, conditioned for the faithful performance of the duties of the notary's office.  The bond shall be signed by:

1.  An insurance agent licensed by the State of Oklahoma;

2.  An attorney-in-fact on behalf of an insurance company with a power of attorney attached; or

3.  One or more individual sureties who are property owners in the county of residence of the notary, or if a nonresident, the county of employment of the notary.  The bond shall be issued for a term of four (4) years commencing on the commission's effective date and terminating on its expiration date.  Upon the filing of his or her bond with the Secretary of State, every notary public shall pay to the Secretary of State the sum of Ten Dollars ($10.00) to be deposited to the credit of the Revolving Fund for the Office of the Secretary of State.

B.  Upon the receipt of a final judgment against an Oklahoma notary public for performing a false or fraudulent notarial act from an Oklahoma District Court or its equivalent from a foreign jurisdiction, the Secretary of State shall revoke the appointment of said notary.

R.L. 1910, § 4241.  Amended by Laws 1929, c. 255, p. 363, § 3; Laws 1943, p. 123, § 1; Laws 1959, p. 211, § 1; Laws 1975, c. 293, § 6, eff. Oct. 1, 1975; Laws 1978, c. 91, § 2, eff. July 1, 1978; Laws 1979, c. 21, § 1, eff. July 1, 1979; Laws 1997, c. 77, § 2, eff. Nov. 1, 1997; Laws 2001, c. 406, § 16, emerg. eff. June 4, 2001; Laws 2004, c. 101, § 1, eff. Nov. 1, 2004.

§49-2.1.  Repealed by Laws 1978, c. 212, § 17, emerg. eff. April 19, 1978.

§493.  Blanks for bond and oath.

Blanks for bonds and oath of office shall be furnished with the commission by the Secretary of State.

R.L. 1910, § 4242.

§49-4.  Repealed by Laws 1943, p. 123, § 2.

§49-5.  Official seal - Types of seals - Authentication of

Every notary shall obtain a notarial seal containing the words "State of Oklahoma" and "Notary Public" and the notary's name.  This seal may be either a metal seal which leaves an embossed impression or a rubber stamp used in conjunction with a stamp pad and ink.  Each notary shall authenticate all official acts, attestations, and instruments with this seal; and shall add to the notary's official signature, the commission number of the notary and the date of expiration of the commission of the notary.  Failure to add the commission number or the date of expiration of the commission shall not affect the recordability of the instrument or the notice given by such recording.  This date and commission number may be a part of the stamp or seal.  If any notary public shall neglect or refuse to attach to the notary's official signature the date of expiration of the notary's commission, the notary shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not exceeding Fifty Dollars ($50.00).  The maximum fee a notary may charge and collect for each notarial act is Five Dollars ($5.00).

R.L. 1910, § 4244.  Amended by Laws 1978, c. 91, § 3, eff. July 1, 1978; Laws 1982, c. 15, § 1, operative Oct. 1, 1982; Laws 1997, c. 77, § 3, eff. Nov. 1, 1997; Laws 2001, c. 406, § 17, emerg. eff. June 4, 2001; Laws 2002, c. 34, § 2, emerg. eff. April 11, 2002; Laws 2004, c. 101, § 2, eff. Nov. 1, 2004.

§49-6.  Authority - Provision of legal advice.

A.  Notaries public shall have authority within any county in this state to make the proof and acknowledgement of deeds and other instruments of writing required to be proved or acknowledged; to administer oaths; to demand acceptance or payment of foreign or inland bills of exchange and promissory notes, and protest the same for nonacceptance or nonpayment, as the same may require, and to exercise such other powers and duties as by law of nations and commercial usage may be performed by notaries public.  A notary may not notarize his or her own signature.

B.  No notary public, except those who are licensed attorneys or otherwise authorized by law to represent persons on immigration or citizenship matters, shall hold himself or herself out as having expertise in providing legal advice on any proceeding, filing or action affecting the immigration or citizenship status of another person.  For purposes of this section, "legal advice" means any direct or indirect advice or counsel related to provisions of the Immigration and Nationality Act including, but not limited to, assistance in the selection of immigration forms required by the Immigration and Nationality Act, advice or council related to responses to information required on forms by the Immigration and Nationality Act, or acting in a representative capacity in an attempt to redress wrongs or secure benefits provided by the Immigration and Nationality Act.  Any notary public who provides nonlegal assistance on any proceeding, filing or action affecting the immigration or citizenship status of another person shall give the following notice to that person verbally and in writing:  "I am not a licensed attorney or representative of any government agency with authority over immigration or citizenship and, therefore, cannot offer legal advice about immigration or any other legal matters."   If the notary public operates a business or advertises in any language other than English, such notice shall be given in both English and in the other language or languages.  Literal translation of the phrase "notary public" into Spanish, hereby defined as "notario publico" or "notario", is prohibited.  For purposes of this section, "literal translation" of a word or phrase from one language to another means the translation of a word or phrase without regard to the true meaning of the word or phrase in the language which is being translated.

R.L.1910, § 4245.  Amended by Laws 1971, c. 48, § 1, emerg. eff. March 30, 1971; Laws 1975, c. 165, § 2, emerg. eff. May 20, 1975; Laws 2003, c. 191, § 2, eff. Nov. 1, 2003.

§49-6.1.  Violation of Section 6 - Penalties.

Any individual convicted of violating subsection B of Section 6 of Title 49 of the Oklahoma Statutes shall be guilty of a misdemeanor and shall be subject to a fine not to exceed One Thousand Dollars ($1,000.00).  Upon receipt of a final judgment against a notary public for a violation of subsection B of Section 6 of Title 49 of the Oklahoma Statutes from a district court of this state or its equivalent from a foreign jurisdiction, the Secretary of State shall revoke the appointment of the notary for a period of eight (8) years.

Added by Laws 2003, c.191, § 3, eff. July 1, 2003.

§497.  Record of protests.

In cases of protests for banks, notaries shall keep a register thereof in a book provided for that purpose by the bank, and the notary shall not be required to deliver such register to the county clerk, but shall leave the same in the possession of such bank.

R.L. 1910, § 4246.

§49-8.  Repealed by Laws 2001, c. 406, § 26, emerg. eff. June 4, 2001.

§49-9.  Repealed by Laws 2001, c. 406, § 26, emerg. eff. June 4, 2001.

§4910.  Statute of limitations.

No suit shall be instituted against any such notary or his securities more than three (3) years after the cause of action accrues.

R.L. 1910, § 4249.

§49-11.  Name and address changes - Fees, bond and seal.

A.  If a notary's resident address changes, the notary must inform the Secretary of State in writing within thirty (30) days of such change.  The notary is not required to file a new bond or obtain another seal if the notary moves from one county to another.

B.  If a name change occurs in the middle of a term, the notary has two options:

1.  The notary may continue to use the former name as issued on the existing commission until it expires; or

2.  The notary may use the notary's new name by completing and filing an application with the Secretary of State with a fee of Twenty-five Dollars ($25.00).  A new commission expiration date will be established.  It will be necessary for the notary to purchase a new seal and obtain a new bond for filing with the court clerk.

Added by Laws 2001, c. 406, § 18, emerg. eff. June 4, 2001.

§49-101.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-102.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-103.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-104.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-105.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-106.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-107.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-108.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49-109.  Repealed by Laws 1985, c. 131, § 12, eff. Nov. 1, 1985.

§49111.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the Uniform Law on Notarial Acts.

Added by Laws 1985, c. 131, § 1, eff. Nov. 1, 1985.

§49112.  Definitions.

As used in the Uniform Law on Notarial Acts:

1.  "Notarial acts" means any act that a notary public of this state is authorized to perform, and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy, and noting a protest of a negotiable instrument.

2.  "Acknowledgment" means a declaration by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.

3.  "Verification upon oath or affirmation" means a declaration that a statement is true made by a person upon oath or affirmation.

4.  "In a representative capacity" means:

a. for and on behalf of a corporation, partnership, trust, or other entity, as an authorized officer, agent, partner, trustee, or other representative;

b. as a public officer, personal representative, guardian, or other representative, in the capacity recited in the instrument;

c. as an attorneyinfact for a principal; or

d. in any other capacity as an authorized representative of another.

5.  "Notarial officer" means a notary public or any other person authorized to perform notarial acts in the place in which the act is performed.

Added by Laws 1985, c. 131, § 2, eff. Nov. 1, 1985.

§49113.  Taking acknowledgment or verification  Witnessing or attesting signature  Certifying or attesting copies  Making or noting protest  Evidence of true signature.

A.  In taking an acknowledgment, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

B.  In taking a verification upon oath or affirmation, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

C.  In witnessing or attesting a signature the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named therein.

D.  In certifying or attesting a copy of a document or other item, the notarial officer must determine that the proffered copy is a full, true, and accurate transcription or reproduction of that which was copied.  In the case of official records, only the custodian of the official records may issue an official certified copy.

E.  In making or noting a protest of a negotiable instrument the notarial officer must determine the matters set forth in Section 3509 of the Uniform Commercial Code.

F.  A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person is personally known to the notarial officer, is identified upon the oath or affirmation of a credible witness personally known to the notarial officer or is identified on the basis of identification documents.

Added by Laws 1985, c. 131, § 3, eff. Nov. 1, 1985.

§49114.  Person who may perform notarial acts  Federal acts  Genuineness of signature.

A.  A notarial act may be performed within this state by the following persons:

1.  a notary public of this state;

2.  a judge, secretary-bailiff of a judge, clerk, or deputy clerk of any court of this state;

3.  all judge advocates, staff judge advocates, assistant judge advocates and all legal officers of the state military forces in performance of their official duties for military personnel and their dependents; or

4.  any other person authorized to perform the specific act by the law of this state.

B.  Notarial acts performed within this state under federal authority have the same effect as if performed by a notarial officer of this state.

C.  The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

Added by Laws 1985, c. 131, § 4, eff. Nov. 1, 1985.  Amended by Laws 1990, c. 78, § 1, eff. Sept. 1, 1990; Laws 1992, c. 89, § 1, eff. Sept. 1, 1992.

§49115.  Notarial acts performed in another state, commonwealth, territory, district, or possession of the United States.

A.  A notarial act has the same effect pursuant to the laws of this state as if performed by a notarial officer of this state, if performed in another state, commonwealth, territory, district, or possession of the United States by any of the following persons:

1.  a notary public of that jurisdiction;

2.  a judge, clerk, or deputy clerk of a court of that jurisdiction;

3.  all judge advocates, staff judge advocates, assistant judge advocates and all legal officers of the state military forces; or

4.  any other person authorized by the law of that jurisdiction to perform notarial acts.

B.  Notarial acts performed in other jurisdictions of the United States under federal authority have the same effect as if performed by a notarial officer of this state.

C.  The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

D.  The signature and indicated title of an officer listed in this section conclusively establish the authority of a holder of that title to perform a notarial act.

Added by Laws 1985, c. 131, § 5, eff. Nov. 1, 1985.  Amended by Laws 1990, c. 78, § 2, eff. Sept. 1, 1990.

§49116.  Notarial acts performed by certain federal officers.

A.  A notarial act has the same effect pursuant to the laws of this state as if performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by the law of the United States:

1.  a judge, clerk, or deputy clerk of a court;

2.  a commissioned officer on active duty in the military service of the United States;

3.  an officer of the foreign service or consular officer of the United States; or

4.  any other person authorized by federal law to perform notarial acts.

B.  The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

C.  The signature and indicated title of an officer listed in this section conclusively establish the authority of a holder of that title to perform a notarial act.

Added by Laws 1985, c. 131, § 6, eff. Nov. 1, 1985.

§49117.  Notarial acts performed by officer of foreign nation or multinational or international organization.

A.  A notarial act has the same effect pursuant to the laws of this state as if performed by a notarial officer of this state if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons:

1.  a notary public or notary;

2.  a judge, clerk, or deputy clerk of a court of record; or

3.  any other person authorized by the law of that jurisdiction to perform notarial acts.

B.  An "Apostille" in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

C.  A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by a foreign service or consular officer of that nation stationed in the United States, conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

D.  An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title.

E.  An official stamp or seal of an officer listed in this section is prima facie evidence that a person with the indicated title has authority to perform notarial acts.

F.  If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

Added by Laws 1985, c. 131, § 7, eff. Nov. 1, 1985.

§49118.  Certification of notarial act.

A.  A notarial act must be evidenced by a certificate signed and dated by a notarial officer.  The certificate shall include identification of the jurisdiction in which the notarial act is performed and the title of the office of the notarial officer and may include the official stamp or seal of office.  If the officer is a notary public, the certificate must also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected.  If the officer is a commissioned officer on active duty in the military service of the United States, it must also include the rank of the officer.

B.  A certificate of a notarial act is sufficient if it meets the requirements of subsection A of this section and it:

1.  is in the short form set forth in Section 9 of this act;

2.  is in a form otherwise prescribed by the law of this state;

3.  is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

4.  sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

C.  By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determinations required by Section 3 of this act.

Added by Laws 1985, c. 131, § 8, eff. Nov. 1, 1985.

§49119.  Short form certificates of notarial acts.

The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by subsection A of Section 8 of this act:

1.  For an acknowledgment in an individual capacity:

State of

County of

This instrument was acknowledged before me on (date) by (name(s) of person(s)).

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

(My commission expires:   )

2.  For an acknowledgment in a representative capacity:

State of

County of

This instrument was acknowledged before me on (date) by (name(s)  of person(s)) as (type of authority, e.g., officer, trustee, etc.) of (name of party on behalf of whom instrument was executed).

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

(My commission expires:   )

3.  For a verification upon oath or affirmation:

State of

County of

Signed and sworn to (or affirmed) before me on (date) by (name(s) of person(s) making statement).

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

(My commission expires:   )

4.  For witnessing or attesting a signature:

State of

County of

Signed or attested before me on (date) by (name(s) of person(s)).

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

(My commission expires:   )

5.  For attestation of a copy of a document:

State of

County of

I certify that this is a true and correct copy of a document in the possession of

Dated

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

(My commission expires:   )

Added by Laws 1985, c. 131, § 9, eff. Nov. 1, 1985.

§49120.  Construction and application of act.

A notarial act performed prior to November 1, 1985, is not affected by the provisions of the Uniform Law on Notarial Acts.  The Uniform Law on Notarial Acts provides an additional method of proving notarial acts.  Nothing in the Uniform Law on Notarial Acts diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this state.

Added by Laws 1985, c. 131, § 10, eff. Nov. 1, 1985.

§49121.  Interpretation of act.

The Uniform Law on Notarial Acts shall be so interpreted as to make uniform the laws of those states which enact it.

Added by Laws 1985, c. 131, § 11, eff. Nov. 1, 1985.



Title 50. — Nuisances

OKLAHOMA STATUTES

TITLE 50.

NUISANCES

_________

§501.  Nuisance defined.

A nuisance consists in unlawfully doing an act, or omitting to perform a duty, which act or omission either:

First.  Annoys, injures or endangers the comfort, repose, health, or safety of others; or

Second.  Offends decency; or

Third.  Unlawfully interferes with, obstructs or tends to obstruct, or renders dangerous for passage, any lake or navigable river, stream, canal or basin, or any public park, square, street or highway; or

Fourth.  In any way renders other persons insecure in life, or in the use of property, provided, this section shall not apply to preexisting agricultural activities.

R.L.1910, § 4250; Laws 1980, c. 189, § 1, eff. Oct. 1, 1980.

§501.1.  Agricultural activities as nuisance.

A.  As defined in this act:

1.  "Agricultural activities" shall include, but not be limited to, the growing or raising of horticultural and viticultural crops, berries, poultry, livestock, grain, mint, hay, dairy products and forestry activities;

2.  "Farmland" shall include, but not be limited to, land devoted primarily to production of livestock or agricultural commodities; and

3.  "Forestry activity" means any activity associated with the reforesting, growing, managing, protecting and harvesting of timber, wood and forest products including, but not limited to, forestry buildings and structures.

B.  Agricultural activities conducted on farm or ranch land, if consistent with good agricultural practices and established prior to nearby nonagricultural activities, are presumed to be reasonable and do not constitute a nuisance unless the activity has a substantial adverse affect on the public health and safety.

If that agricultural activity is undertaken in conformity with federal, state and local laws and regulations, it is presumed to be good agricultural practice and not adversely affecting the public health and safety.

Added by Laws 1980, c. 189, § 2, eff. Oct. 1, 1980.  Amended by Laws 2000, c. 300, § 3, emerg. eff. June 5, 2000.

NOTE:  Editorially renumbered from § 11 of this title to avoid duplication in numbering.

§502.  Public nuisance.

A public nuisance is one which affects at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon the individuals may be unequal.

R.L.1910, § 4251.

§503.  Private nuisance.

Every nuisance not included in the definition of the last section  is private.

R.L. 1910, § 4252.

§504.  Statute authority.

Nothing which is done or maintained under the express authority of a statute can be deemed a nuisance.

R.L.1910, § 4253.

§505.  Persons liable.

Every successive owner of property who neglects to abate a continuing nuisance upon, or in the use of such property, created by a former owner, is liable therefor in the same manner as the one who first created it.

R.L.1910, § 4254.

§506.  Abatement does not preclude damages.

The abatement of a nuisance does not prejudice the right of any person to recover damages for its past existence.

R.L.1910, § 4255.

§507.  Time does not legalize.

No lapse of time can legalize a public nuisance, amounting to an actual obstruction of public right.

R.L.1910, § 4256.

§508.  Remedies against public nuisance.

The remedies against a public nuisance are:

1.  Indictment or information, or;

2.  A civil action, or;

3.  Abatement;

R.L.1910, § 4257.

§509.  Indictment or information.

The remedy by indictment or information is regulated by the law on crimes and punishment and criminal procedure.

R.L.1910, § 4258.

§5010.  Civil action.

A private person may maintain an action for a public nuisance if it is specially injurious to himself, but not otherwise.

R.L.1910, § 4259.

§5011.  Abatement by officer.

A public nuisance may be abated by any public body or officer authorized thereto by law.

R.L.1910, § 4260.

§5012.  Abatement by person injured.

Any person may abate a public nuisance which is specially injurious to him, by removing or, if necessary, destroying the thing which constitutes the same, without committing a breach of the peace or doing unnecessary injury.

R.L.1910, § 4261.

§5013.  Remedies against private nuisance.

The remedies against a private nuisance are:

1.  A civil action; or,

2.  Abatement.

R.L.1910, § 4262.

§5014.  Abatement of private nuisance.

A person injured by a private nuisance may abate it by removing, or, if necessary, destroying the thing which constitutes the nuisance, without committing a breach of the peace or doing unnecessary injury.

R.L.1910, § 4263.

§5015.  Notice, when required.

Where a private nuisance results from a mere omission of the wrongdoer, and cannot be abated without entering upon his land, reasonable notice must be given to him before entering to abate it.

R.L.1910, § 4264.

§5016.  Cities and towns  Power to define and summarily abate nuisances.

Cities and towns in this state shall have the right and power to determine what is and what shall constitute a nuisance within their respective corporate limits, and for the protection of the public health, the public parks and the public water supply, shall have such power outside of the corporate limits; and wherever it is practical so to do, said cities and towns shall have the power summarily to abate any such nuisance after notice to the owner, and an opportunity for him to be heard, if this can be given.

Laws 1935, p. 131, § 1.

§5017.  Abatement by suit in district court.

In cases where it is deemed impractical summarily to abate any such nuisance such city or town may bring suit in the district court of the county in which such nuisance is located, and it is hereby made the duty of the governing body of any such city or town, by the adoption of a resolution to direct the bringing of suit in the proper court for the purpose of abating any such nuisance.  The district court of the county in which any such nuisance exists or is maintained shall have jurisdiction of any such case and power to adjudge and determine any action brought under the provisions hereof, and where it is adjudged that any such nuisance exists or is maintained and should be abated, such court shall have the power and authority either by and through a commissioner appointed by such court, or otherwise, to cause such nuisance to be abated and to assess all the costs thereof, including the costs of suit, against the property on which such nuisance existed or is maintained, and to declare such costs a judgment against said property and order and direct the sale of said property for the purpose of satisfying said judgment and shall cause the same to be sold and proceeds thereof applied to the payment of the costs of abating any such nuisance.

Laws 1935, p. 131, § 2.

§50-18.  Repealed by Laws 1971, c. 349, § 401, emerg. eff. June 24, 1971.

§50-19.  Repealed by Laws 1971, c. 349, § 401, emerg. eff. June 24, 1971.

§50-20.  Counties with population in excess of 550,000 - Power to declare and abate nuisances.

The board of county commissioners of any county in this state with a population in excess of five hundred fifty thousand (550,000) may declare what shall constitute a nuisance, and provide for the prevention, removal and abatement of nuisances for those properties acquired by the county through resale and any property located within an unincorporated area of the county.

Added by Laws 1992, c. 22, § 2, emerg. eff. March 30, 1992.

§50-21.  Real property used for felony drug offenses.

The repeated use of any real property or structure thereon to commit a felony violation of the Oklahoma Uniform Controlled Dangerous Substances Act may constitute a public nuisance.

Added by Laws 1998, c. 326, § 1, eff. Nov. 1, 1998.

§5041.  Location of slaughterhouse.

It shall be unlawful for any person to maintain a slaughterhouse within less than onehalf (1/2) mile of any tract of land platted into lots and blocks as an addition to any town or city within the State of Oklahoma, except in conformity with the zoning ordinances of said town or city, or to maintain such a slaughterhouse within onehalf (1/2) mile of any tract of land platted into acre tracts for the purpose of being sold for residence, and in which tracts of land have actually been sold for residence purposes outside of such a town or city.

R.L.1910, § 4265; Laws 1975, c. 306, § 1.

§5042.  Cemeteries.

It shall be unlawful for any person, firm, corporation or association to lay out, establish, or use for burial purposes any cemetery, graveyard or burial grounds less than threefourths (3/4) of one (1) mile from the incorporated line of any city of more than five thousand (5,000) inhabitants within this state, or within four (4) miles from the incorporated line of any city of this state, having a population of more than sixtyfive thousand (65,000) inhabitants, and then within threefourths (3/4) of one (1) mile from any tract of land plotted into lots or blocks, or otherwise subdivided for residence purposes, wherein lots, tracts, or blocks have been sold in good faith for residence purposes prior to the time of the location, opening, or use for such burial ground, graveyard or cemetery.  Provided, that where cemeteries, graveyards or burial grounds have heretofore been used and maintained within less than threefourths (3/4) of one (1) mile from the incorporated line of any city of more than five thousand (5,000) inhabitants within this state, or not less than four (4) miles from the incorporated line of any city of this state, having a population of more than sixtyfive thousand (65,000) inhabitants, and not less than threefourths (3/4) of one (1) mile from any tract of land plotted into lots or blocks, or otherwise subdivided for residence purposes, wherein lots, tracts or blocks have been sold in good faith for residence purposes, and additional lands are required for cemetery purposes, any person owning lands adjacent, may lay out and use, or sell the same to such cemetery to be used as an addition to such cemetery, and the use of such additional lands for such purposes shall not be prohibited hereby.  Provided, however, that the provisions of this act shall not apply to the laying out, establishing, or using for burial purposes any cemetery, graveyard or burial ground in cities containing a population over three hundred thousand (300,000), according to the preceding Federal Decennial Census, whenever authority for such construction and operation has been obtained from a governmental planning commission having jurisdiction over zoning and building regulations covering the area wherein such cemetery, or burial ground is proposed to be located.

R.L.1910, § 4266; Laws 1919, c. 144, p. 206, § 1; Laws 1923, c. 171, p. 274, § 1; Laws 1963, p. 763, H.J.R.No.554, § 1, emerg. eff. June 14, 1963.

§5043.  Nuisance may be enjoined.

The maintaining of any slaughterhouse or location and use of any graveyard or cemetery in violation of the provisions of this article, is declared to be a nuisance, and any person owning real estate within any such addition to a town or city, or within lands so platted and set apart to be sold for residence purposes may maintain an action in the courts to abate such nuisance and to enjoin their continuance, and if it appears that they are being carried on in violation of this article, a perpetual injunction shall be granted against the parties maintaining such nuisance.

R.L.1910, § 4267.

§5044.  Duty of officers.

It shall be the duty of any sheriff, constable or other police officer to make complaint against such nuisance and hasten its abatement as herein provided.

R.L.1910, § 4268.



Title 51. — Officers

OKLAHOMA STATUTES

TITLE 51.

OFFICERS

_____

§51-1.  Beginning of term - Time of qualifying.

Except when otherwise specially provided, the regular term of all officers elected under the laws of the state, when elected to a full term, shall commence on the second Monday of January next succeeding their election, and any officer so elected shall qualify and enter upon the duties of his office on said date or within ten (10) days thereafter; but if the office to which any person is elected be vacant at the time of his election or becomes vacant before his time for qualifying, even if he were not elected to fill the vacancy, he shall forthwith qualify and enter upon the duties of his office.

R.L. 1910, § 4269.

§51-2.  Repealed by Laws 2004, c. 408, § 2, eff. Nov. 1, 2004.

§51-3.  Repealed by Laws 1945, p. 154, § 2.

§51-3.1.  Failure to qualify - Filling vacancy - Temporary appointment in case of military service.

When any person elected to a public office has died or failed to qualify and enter upon the duties of such office for any reason or cause at the time and in the manner provided by law, and for six (6) months or more thereafter has not qualified and entered upon the duties of said office, such public office shall be deemed vacant and shall be filled by the officer or board authorized to fill such vacancy, provided, however, that any appointment made under the provisions of this section to fill an office of any person who has failed to qualify on account of military service shall be only for the period of enforced absence of said person, or until said person qualifies for said office.  The person holding over in such office shall surrender the same to the person so appointed upon his qualifying for said office as provided by law.  The provisions of this act shall be retroactive as well as prospective in its operation.

Added by Laws 1945, p. 154, § 1.

§51-4.  Re-election bond not approved until satisfactory accounting.

When the incumbent of any office is re-elected he shall qualify as above required; but his bond shall not be approved until he has produced or fully accounted for all public funds and property in his control under color of his office during the expiring term, to the person or authority to whom he should account, and the fact and date of such satisfactory exhibit shall be endorsed upon the new bond before its approval.

R.L. 1910, § 4272.

§51-5.  Rights of parties in contest.

If there be a contest over the election, between a person holding an office, who was voted for at the polls for election, and some other competitor for the same office, the one shown by the election returns to have been elected, shall, after qualifying and giving bond as required by law, and on demand, be entitled to the possession of the office, and perform the duties pending the determination of the contest.  When the contest is determined, the successful party shall, on qualifying and giving bond, and on demand, be entitled to the office.  The salary shall, after the contest is determined, be paid to the rightful claimant of the office, and if paid in fees, the incumbent, if defeated in the contest, shall be liable therefor on his official bond to the rightful claimant.  When the contest is determined adversely to the occupant of the office, or if the former officer was not voted for for re-election, or does not contest the election, then he shall at once, at the expiration of his term, and on demand, surrender the office to the successor elected, when he has qualified and given bond as required by law, and on his failure so to surrender the office he shall be deemed guilty of a misdemeanor, and upon conviction, shall be imprisoned in the county jail not less than thirty (30) days, nor more than six (6) months, and shall be liable to a fine of not less than Fifty Dollars ($50.00) nor more than Three Hundred Dollars ($300.00), and each and every week the officer so holds over shall be deemed a separate offense.

R.L. 1910, § 4273.

§51-6.  Officers and deputies not to hold other offices - Exemptions.

A.  Except as may be otherwise provided, no person holding an office under the laws of the state and no deputy of any officer so holding any office shall, during the person's term of office, hold any other office or be the deputy of any officer holding any office, under the laws of the state.  The provisions of this section shall not apply to:

1.  Notaries public;

2.  Members of the State Textbook Committee;

3.  County free fair board members;

4.  Municipal and county law enforcement officers serving in positions as law enforcement officers of both such governmental entities upon such terms and conditions as are mutually approved by resolutions adopted by the board of county commissioners and governing body of the municipality employing such officers;

5.  Any person holding a county or municipal office or position, or membership on any public trust authority, who is a member of a board or commission that relates to federal, state, county or municipal government and is created by the United States Government, the State of Oklahoma or a political subdivision of the state, except where the duties of the offices or positions conflict;

6.  Any elected municipal officers and school board members who are appointed to a state board, commission, or similar entity if there is no compensation for such services other than reimbursement for necessary travel expenses pursuant to the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes;

7.  Any trustee of a public trust, who is appointed as a trustee of a different public trust or any trustee of the Tulsa County Public Facilities Authority who may also be employed by the Department of Transportation;

8.  Law enforcement officers employed by municipal or county law enforcement departments or agencies, other than those law enforcement officers elected or appointed as sheriff, chief of police or some similar position in which they are the head of a county or municipal law enforcement agency, who are elected to local boards of education; provided, the provisions of this paragraph shall not prohibit any law enforcement officer employed by a municipality having a population of ten thousand (10,000) or fewer people from serving as a member of a local board of education;

9.  Any member of the Oklahoma Highway Patrol Division of the Department of Public Safety who is elected to a local board of education;

10.  Any District Supervisor, Assistant District Supervisor, Team Supervisor, Parole Officer 1 or Parole Officer 2 of the Department of Corrections who is elected or appointed to a city council;

11.  Any trustee or director of a rural electric cooperative, or port authority who is appointed or elected to a state, county or municipal board, commission or similar entity;

12.  County employees who are elected as members of town or city councils;

13.  Municipal, county, state or tribal law enforcement or peace officers operating under cross-deputization agreements with an Indian tribe or branch of the federal government;

14.  Municipal or county law enforcement or peace officers serving in positions as campus police officers or campus public safety officers pursuant to the provisions of the Oklahoma Campus Security Act, upon such terms and conditions as are mutually approved by resolution adopted by the governing body of the municipality or county and the governing board of the institution of higher education;

15.  State law enforcement or peace officers serving in positions as campus police officers or campus public safety officers pursuant to the provisions of the Oklahoma Campus Security Act, upon such terms and conditions as are mutually approved by written agreement between the Commissioner of Public Safety and the governing board of the institution of higher education;

16.  Municipal and county law enforcement officers serving in positions as part-time rangers under the Oklahoma Tourism and Recreation Department;

17.  The Administrator of a Scenic Rivers Commission serving in the position of a park ranger under the Oklahoma Tourism and Recreation Department;

18.  Members of the University Hospitals Authority;

19.  Any person holding a state office or position who is a reserve force deputy sheriff or a reserve municipal police officer;

20.  Any person holding a state office or position who serves as a special assistant district attorney without compensation;

21.  Any elected or appointed member of a local school board who is a member of a municipal planning commission;

22.  Any elected or appointed member of a local school board who is a member or an officer of a volunteer fire department;

23.  Directors or officers of a rural water district and chiefs of municipal fire departments or rural fire districts who are appointed or elected to an unsalaried office in a state, county, municipal, school, or technology center school board, commission, or similar entity, except where the duties of the office would create a conflict of interest;

24.  Any person who is a dispatcher or confinement officer at a municipal or county jail who is a noncompensated reserve municipal police officer or a reserve deputy sheriff;

25.  Any person who is an assistant district attorney serving as a municipal judge or prosecutor; and

26.  Any park ranger under the Oklahoma Tourism and Recreation Department who is elected or appointed to a local board of education or to a municipal board, commission or similar entity.

The provisions of this section shall not prohibit any person holding an office under the laws of the state or any deputy of any officer so holding any office from serving upon the board of Oklahoma Futures or upon the board of directors of the Oklahoma Center for the Advancement of Science and Technology.  The provisions of this section shall not prohibit a member of the board of directors of the Oklahoma Center for the Advancement of Science and Technology from serving upon the board of Oklahoma Futures.

B.  Any salaries, emoluments or benefits that would otherwise be paid by the agency or political subdivision to a loaned employee or officer shall instead be paid to the regular employer of such employee.  The loaned employee shall in turn be paid regular salary and benefits the same as if continuing regular employment with the permanent employer.

R.L.1910, § 4274.  Amended by Laws 1929, c. 255, p. 363, § 1; Laws 1939, p. 22, § 1, emerg. eff. April 27, 1939; Laws 1981, c. 47, § 1, emerg. eff. April 13, 1981; Laws 1986, c. 207, § 54, operative July 1, 1986; Laws 1987, c. 222, § 116, operative July 1, 1987; Laws 1987, c. 236, § 128, emerg. eff. July 20, 1987; Laws 1989, c. 357, § 1, emerg. eff. June 3, 1989; Laws 1990, c. 230, § 1, eff. Sept. 1, 1990; Laws 1991, c. 202, § 1, emerg. eff. May 17, 1991; Laws 1991, c. 298, § 9, operative July 1, 1991; Laws 1992, c. 43, § 1, eff. Sept. 1, 1992; Laws 1992, c. 373, § 11, eff. July 1, 1992; Laws 1993, c. 331, § 3, eff. July 1, 1993; Laws 1994, c. 2, § 18, emerg. eff. March 2, 1994; Laws 1995, c. 127, § 1, emerg. eff. April 27, 1995; Laws 1996, c. 24, § 5, emerg. eff. April 3, 1996; Laws 1997, c. 317, § 1, emerg. eff. May 29, 1997; Laws 1998, c. 184, § 1, eff. July 1, 1998; Laws 2000, c. 162, § 1, eff. Nov. 1, 2000; Laws 2001, c. 33, § 39, eff. July 1, 2001; Laws 2001, c. 414, § 6, eff. Nov. 1, 2001; Laws 2002, c. 389, § 2, emerg. eff. June 4, 2002; Laws 2003, c. 387, § 4, emerg. eff. June 4, 2003; Laws 2004, c. 51, § 1, emerg. eff. April 1, 2004.

NOTE:  Laws 1992, c. 2, § 2 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1993, c. 330, § 22 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 2001, c. 19, § 1 repealed by Laws 2001, c. 414, § 16, eff. Nov. 1, 2001.

§51-6.1.  Repealed by Laws 1996, c. 5, § 6, eff. April 1, 1996.

§51-7.  Place of office.

It shall be unlawful for any officer elected or appointed under the laws of the state to keep the books, papers, records, or other public property used in his office, at any place other than that in which he is required by law to keep said office.

R.L. 1910, § 4275.

§51-8.  Office vacant, when.

Every office shall become vacant on the happening of any one of the following events before the expiration of the term of such office:

First.  The death of the incumbent or his resignation.

Second.  His removal from office or failure to qualify as required by law.

Third.  Whenever any final judgment shall be obtained against him for a breach of his official bond.

Fourth.  Ceasing to be a resident of the state, county, township, city or town, or of any district thereof, in which the duties of his office are to be exercised or for which he may have been elected or appointed.

Fifth.  Conviction in a state or federal court of competent jurisdiction of any felony or any offense involving a violation of his official oath; provided, that no conviction, as a cause of vacation of office, shall be deemed complete so long as an appeal may be pending, or until final judgment is rendered thereon.

Sixth.  Upon entering of a plea of guilty or nolo contendere in a state or federal court of competent jurisdiction for any felony or any offense involving a violation of his official oath.

The fact by reason whereof the vacancy arises shall be determined by the authority authorized to fill such vacancy.

R.L. 1910, § 4276.  Amended by Laws 1941, p. 211, § 1, emerg. eff. May 16, 1941; Laws 1957, p. 450, § 1, emerg. eff. June 1, 1957; Laws 1981, 1st Ex.Sess., c. 1, § 1, emerg. eff. Sept. 8, 1981.

§51-9.  Resignations.

Resignations may be made as follows:

1.  Of state officers, officers of districts of the state, and county commissioners, to the Governor.

2.  Of members of the Legislature, to the presiding officers of their branches respectively, when in session, and when not in session, to the Governor; and when made to the presiding officer he shall at once notify the Governor thereof.

3.  Of the officers of the Legislature, to the respective branches thereof.

4.  Of elective county officers, by filing or depositing such resignation in writing in the office of the county clerk, except that of county clerk, which shall be filed or deposited with the board of county commissioners, which resignations, unless a different time is fixed therein, shall take effect upon such filing or deposit.

5.  Of officers of districts of the county and officers of municipal townships, to the board of county commissioners.

6.  Of officers holding their offices by appointment, to the body, board, court or officer that appointed them.

R.L. 1910, § 4277.

§51-10.  Vacancies - Appointments - Special elections.

A.  All vacancies in state offices, except in offices of the members of the Legislature, members of the House of Representatives from Oklahoma in the Congress of the United States of America and members of the Senate of the United States of America, shall be filled by appointment by the Governor.  When a vacancy occurs in the office of district judge, associate district judge, or judge of any intermediate appellate court, the Governor shall, in filling such vacancy, utilize the services of the Judicial Nominating Commission in the manner as provided for in the filling of judicial offices under Section 4, Article 7B of the Oklahoma Constitution.

B.  All vacancies in county offices except the board of county commissioners or except for any elective county office of any county in the State of Oklahoma having a population of more than six hundred thousand (600,000), according to the latest Federal Decennial Census shall be filled by appointment by the board of county commissioners.  If such an appointment is made prior to the prescribed filing period for county officers in accordance with the provisions of Section 131 of Title 19 of the Oklahoma Statutes, the county commissioners shall, at the time said appointment is made, proclaim a special election to fill the balance of the unexpired term, providing the balance of the term does not expire in the year following the next succeeding general election.  In making the proclamation, the county commissioners shall establish the dates for the filing period, primary election, runoff primary election and general election to be the same as the next succeeding filing period, primary election, runoff primary election and general election for county officers.  The appointee shall be eligible to become a candidate at said special election, providing said appointee is otherwise qualified.  The office to be filled shall be printed on the same ballot as other county offices.

R.L. 1910, § 4278.  Amended by Laws 1933, c. 166, p. 383, § 1, emerg. eff. April 26, 1933; Laws 1965, c. 116, § 1, emerg. eff. May 24, 1965; Laws 1968, c. 49, § 1, emerg. eff. March 18, 1968; Laws 1971, c. 107, § 1, emerg. eff. April 27, 1971; Laws 1978, c. 20, § 1, emerg. eff. March 8, 1978; Laws 1980, c. 272, § 28, eff. July 1, 1980; Laws 1985, c. 178, § 22, operative July 1, 1985; Laws 1993, c. 316, § 14, eff. Sept. 1, 1993; Laws 2000, c. 167, § 1, eff. April 1, 2001.

§51-11.  Vacancy within thirty days of election.

If a vacancy occurs within thirty (30) days previous to an election day at which it may be filled, no appointment shall be made unless it be necessary to carry out said election and the canvass of the same according to law; in that case an appointment may be made at any time previous to said election to hold until after said election or until his successor is elected and qualified.

R.L. 1910, § 4279.

§51-12.  Repealed by Laws 1965, c. 116, § 4, eff. May 24, 1965.

§51-12.1.  Deceased officer's spouse - Eligibility for appointment.

If any officer of the state, district, county, city, town or other governmental subdivision of this state shall die while in office, and shall leave a surviving spouse, the said surviving spouse shall be eligible (if otherwise qualified) to be appointed to and to hold said office during the term for which the said officer was elected or appointed, regardless of the degree of relationship by either affinity or consanguinity to the appointing officer or to any member of the appointing board, commission, or other appointing authority, and it shall not be unlawful for any officer, board, commission, appointing authority, or member thereof to appoint or vote for the appointment of said surviving spouse to said office during said term, regardless of any such relationship.

Added by Laws 1953, p. 218, § 1.  Amended by Laws 1975, c. 268, § 1, emerg. eff. June 5, 1975.

§51-13.  How appointments made.

Appointments under the provisions of this chapter shall be made in writing and filed with the Secretary of State or with the proper county officer.

R.L. 1910, § 4280.

§51-14.  Appointees to qualify.

Persons appointed to offices as herein provided, shall qualify in the same manner as is required of those elected, the time of which shall be prescribed in their appointments.

R.L. 1910, § 4281.

§51-15.  Term of appointed officer.

Every appointed officer shall hold his office until the end of the term for which the officer whom he succeeds was elected or appointed, and until his successor is elected and qualified.

R.L. 1910, § 4282.

§51-16.  Special officers to be voters - Tribal peace officers excepted.

No officer authorized by law to appoint special deputies, marshals or policemen, to preserve the public peace and prevent or quell disturbances, shall appoint as any such special deputy marshal or policeman any person who shall not be a qualified voter in the county where such appointment is made.  Provided, however, this restriction shall not apply to any tribal peace officer appointed or cross-deputized to assist and serve in multiple jurisdictions.

R.L. 1910, § 4283.  Amended by Laws 1991, c. 202, § 2, emerg. eff. May 17, 1991.

§51-17.  Private persons cannot deputize officers.

No private person or corporation shall call bodies of men to enforce any of their orders, but must in all cases call upon civil authorities for protection, which shall be furnished.

R.L. 1910, § 4284.

§51-18.  Violating Sections 16 and 17 - Penalty.

Any officer violating any of the provisions of the two preceding sections, upon conviction, shall be imprisoned for any period not more than one (1) year, and fined in any sum not exceeding One Hundred Dollars ($100.00).

R.L. 1910, § 4285.

§51-19.  Successor to receive records, etc.

Upon the death, resignation, suspension or removal from office of any officer, or upon the expiration of his term, all public monies, books, records, accounts, papers, documents and property of other kind in his hands or held by him by virtue of his office, shall be delivered to his successor.

R.L. 1910, § 4286.

§51-20.  Books turned over to successor before salary paid.

No officer who receives, for the use of his office, the statutes, state reports, digests or other books, shall be entitled to receive a warrant for the payment of his salary for the last month of his term of service until he shall have filed with the person issuing such warrant a receipt from his successor in office, showing all of such books to be in said office.

R.L. 1910, § 4287.

§51-21.  Oaths, officers authorized to administer.

The following officers are authorized to administer oaths:

1.  Justices of the Supreme Court and Judges of the Court of Criminal Appeals.

2.  The Clerk of the Supreme Court and the Court of Criminal Appeals.

3.  Judges and clerks of the district, superior and county courts, and other courts of record within their respective districts or counties.

4.  County clerks and their deputies, and county commissioners, within their respective counties.

5.  Justices of the peace and notaries public within their respective counties.

6.  Sheriffs and their deputies in cases where they are authorized by law to select commissioners or appraisers, or to impanel juries for the view or appraisement of property, or are directed as an official duty to have property appraised, or to take the answers of garnishees, or are authorized to take delivery bonds.

7.  Such other officers as are authorized by law in special cases.

8.  Clerks of boards of education, city auditor, city and town clerks.

9.  Court clerks, deputy clerks, or violations bureau clerks as shall be appointed by judges of courts not of record.

R.L. 1910, § 4288.  Amended by Laws 1963, c. 343, § 1, emerg. eff. June 24, 1963; Laws 1967, c. 156, § 1, emerg. eff. May 1, 1967.

§51-22.  Violations are misdemeanors.

Any officer violating any of the provisions of this chapter, except as herein otherwise provided, is guilty of a misdemeanor.

R.L. 1910, § 4289.

§51-23.  Official bonds - Sureties for part of amount - Actions and judgments - Contribution.

When the penal sum of any bond required to be given for the faithful performance of the duties of any state, county or municipal officer of the appointee or employee of such officer amounts to more than One Thousand Dollars ($1,000.00) the sureties may become severally liable for portions of not less than Five Hundred Dollars ($500.00) thereof, making in the aggregate at least two sureties for the whole penal sum.  And if any such bond becomes forfeited, an action may be brought thereon against all or any number of the obligors, and judgment entered against them, either jointly or severally, as they may be liable.  The judgment must not be entered against a surety severally bound for a greater sum than that for which he is specially liable by the terms of the bond.  Each surety is liable to contribution to his co-sureties in proportion to the amount for which he is liable by the terms of the bond.

Added by Laws 1915, c. 259, § 1, emerg. eff. March 31, 1915.

§51-24.  Repealed by Laws 1985, c. 355, § 19, eff. Nov. 1, 1985.

§51-24.1.  Suspension or forfeiture of office or employment upon conviction of felony - Vacancy - Salary and benefits - Governor notified in writing.

A.  Any elected or appointed state or county officer or employee who, during the term for which he or she was elected or appointed, is, or has been, found guilty by a trial court of a felony in a state or federal court of competent jurisdiction shall be automatically suspended from said office or employment.  The Governor shall appoint an interim successor to serve during the period of suspension of any county commissioner or any state officer other than a member of the State Legislature.  A vacancy created by the suspension of a member of the State Legislature shall be filled as provided in Section 20 of Article V of the Oklahoma Constitution. A vacancy created by the suspension of a county officer other than a county commissioner shall be filled as provided by Section 10 of this title.  In the event any elected or appointed state or county officer or employee who, during the term for which he or she was elected or appointed, pleads guilty or nolo contendere to a felony or any offense involving a violation of his or her official oath in a state or federal court of competent jurisdiction, he or she shall, immediately upon the entry of said plea, forfeit said office or employment.  Any such officer or employee upon final conviction of, or pleading guilty or nolo contendere to, a felony in a state or federal court of competent jurisdiction shall vacate such office or employment and if such felony or other offense violates his or her oath of office shall forfeit all benefits of said office or employment, including, but not limited to, retirement benefits provided by law, however, the forfeiture of retirement benefits shall not occur if any such officer or employee received a deferred sentence, but retirement benefits shall not commence prior to completion of the deferred sentence; provided, however, that such forfeiture of retirement benefits shall not include such officer's or employee's contributions to the retirement system or retirement benefits that are vested on the effective date of this act.  Any claims for payment of salary or wages, or any claims for payment of any other benefits, to any such officer or employee suspended from or forfeiting his or her office or employment shall be rejected by the proper authority.  Such suspension or forfeiture shall continue until such time as said conviction or guilty plea is reversed by the highest appellate court to which said officer or employee may appeal.  The attorney responsible for prosecuting such elected or appointed state or county officers or employees shall notify the retirement system in which such officer or employee is enrolled of the forfeiture of such officer's or employee's retirement benefits.

B.  Within three (3) days of the conviction or plea of guilty or nolo contendere of a county commissioner, the district attorney of the county where such county commissioner served shall notify the Governor, in writing, of the suspension, the date of conviction or plea of guilty or nolo contendere resulting in suspension, and the felony committed.

C.  Within three (3) days of the conviction or plea of guilty or nolo contendere of an elected or appointed state officer, the attorney responsible for prosecuting such state officer, shall notify the Governor in writing of the suspension, the date of conviction or plea of guilty or nolo contendere resulting in suspension, and the felony committed.

Added by Laws 1965, c. 345, § 1, emerg. eff. June 28, 1965.  Amended by Laws 1981, 1st Ex. Sess., c. 1, § 3, emerg. eff. Sept. 8, 1981; Laws 1987, c. 30, § 1, eff. Nov. 1, 1987; Laws 1998, c. 419, § 8, eff. July 1, 1998.

§51-24.2.  Repealed by Laws 1981, 1st Ex. Sess., c. 1, § 8, emerg. eff. Sept. 8, 1981.

§51-24.3.  Sale of real or personal property to state or political subdivision by certain persons prohibited.

No person, firm or corporation who is convicted of or pleads guilty to a felony involving fraud, bribery, corruption or sales to the state or to any of its political subdivisions may make sale of real or personal property to the state or any political subdivision thereof.

Added by Laws 1981, 1st Ex. Sess., c. 1, § 2, emerg. eff. Sept. 8, 1981.

§51-24.4.  Directives interpreting county purchasing procedure to be issued.

Prior to November 1, 1981, the State Auditor and Inspector shall issue written directives to all county clerks specifying the State Auditor and Inspector's interpretation of county purchasing procedures contained in the Oklahoma Statutes.  These directives shall be updated at such times as the State Auditor and Inspector deems necessary.  Such directives shall be advisory only.

Added by Laws 1981, 1st Ex. Sess., c. 1, § 6, emerg. eff. Sept. 8, 1981.

§51-24A.1.  Short title.

Section 24A.1 et seq. of this title shall be known and may be cited as the "Oklahoma Open Records Act".

Added by Laws 1985, c. 355, § 1, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 68, § 1, eff. Nov. 1, 1988; Laws 1988, c. 187, § 1, emerg. eff. June 6, 1988; Laws 1996, c. 247, § 41, eff. July 1, 1996; Laws 1997, c. 2, § 10, emerg. eff. Feb. 26, 1997.

NOTE:  Laws 1996, c. 209, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§51-24A.2.  Public policy - Purpose of act.

As the Oklahoma Constitution recognizes and guarantees, all political power is inherent in the people.  Thus, it is the public policy of the State of Oklahoma that the people are vested with the inherent right to know and be fully informed about their government. The Oklahoma Open Records Act shall not create, directly or indirectly, any rights of privacy or any remedies for violation of any rights of privacy; nor shall the Oklahoma Open Records Act, except as specifically set forth in the Oklahoma Open Records Act, establish any procedures for protecting any person from release of information contained in public records.  The purpose of this act is to ensure and facilitate the public's right of access to and review of government records so they may efficiently and intelligently exercise their inherent political power.  The privacy interests of individuals are adequately protected in the specific exceptions to the Oklahoma Open Records Act or in the statutes which authorize, create or require the records.  Except where specific state or federal statutes create a confidential privilege, persons who submit information to public bodies have no right to keep this information from public access nor reasonable expectation that this information will be kept from public access; provided, the person, agency or political subdivision shall at all times bear the burden of establishing such records are protected by such a confidential privilege. Except as may be required by other statutes, public bodies do not need to follow any procedures for providing access to public records except those specifically required by the Oklahoma Open Records Act.

Added by Laws 1985, c. 355, § 2, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 187, § 2, emerg. eff. June 6, 1988.

§51-24A.3.  Definitions.

As used in this act:

1.  "Record" means all documents, including, but not limited to, any book, paper, photograph, microfilm, data files created by or used with computer software, computer tape, disk, record, sound recording, film recording, video record or other material regardless of physical form or characteristic, created by, received by, under the authority of, or coming into the custody, control or possession of public officials, public bodies, or their representatives in connection with the transaction of public business, the expenditure of public funds or the administering of public property.  "Record" does not mean:

a. computer software,

b. nongovernment personal effects,

c. unless public disclosure is required by other laws or regulations, vehicle movement records of the Oklahoma Transportation Authority obtained in connection with the Authority's electronic toll collection system,

d. personal financial information, credit reports or other financial data obtained by or submitted to a public body for the purpose of evaluating credit worthiness, obtaining a license, permit, or for the purpose of becoming qualified to contract with a public body,

e. any digital audio/video recordings of the toll collection and safeguarding activities of the Oklahoma Transportation Authority,

f. any personal information provided by a guest at any facility owned or operated by the Oklahoma Tourism and Recreation Department or the Board of Trustees of the Quartz Mountain Arts and Conference Center and Nature Park to obtain any service at the facility or by a purchaser of a product sold by or through the Oklahoma Tourism and Recreation Department or the Quartz Mountain Arts and Conference Center and Nature Park,

g. a Department of Defense Form 214 (DD Form 214) filed with a county clerk, including any DD Form 214 filed before the effective date of this act, or

h. except as provided for in Section 2-110 of Title 47 of the Oklahoma Statutes,

(1) any record in connection with a Motor Vehicle Report issued by the Department of Public Safety, as prescribed in Section 6-117 of Title 47 of the Oklahoma Statutes,

(2) personal information within driver records, as defined by the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725, which are stored and maintained by the Department of Public Safety, or

(3) audio or video recordings of the Department of Public Safety;

2.  "Public body" shall include, but not be limited to, any office, department, board, bureau, commission, agency, trusteeship, authority, council, committee, trust or any entity created by a trust, county, city, village, town, township, district, school district, fair board, court, executive office, advisory group, task force, study group, or any subdivision thereof, supported in whole or in part by public funds or entrusted with the expenditure of public funds or administering or operating public property, and all committees, or subcommittees thereof.  Except for the records required by Section 24A.4 of this title, "public body" does not mean judges, justices, the Council on Judicial Complaints, the Legislature, or legislators;

3.  "Public office" means the physical location where public bodies conduct business or keep records;

4.  "Public official" means any official or employee of any public body as defined herein; and

5.  "Law enforcement agency" means any public body charged with enforcing state or local criminal laws and initiating criminal prosecutions, including, but not limited to, police departments, county sheriffs, the Department of Public Safety, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Alcoholic Beverage Laws Enforcement Commission, and the Oklahoma State Bureau of Investigation.

Added by Laws 1985, c. 355, § 3, eff. Nov. 1, 1985.  Amended by Laws 1987, c. 222, § 117, operative July 1, 1987; Laws 1988, c. 187, § 3, emerg. eff. June 6, 1988; Laws 1993, c. 39, § 1, eff. Sept. 1, 1993; Laws 1996, c. 209, § 2, eff. Nov. 1, 1996; Laws 1998, c. 315, § 4, emerg. eff. May 28, 1998; Laws 1998, c. 368, § 11, eff. July 1, 1998; Laws 2001, c. 355, § 1, emerg. eff. June 1, 2001; Laws 2002, c. 478, § 2, eff. July 1, 2002; Laws 2003, c. 3, § 42, emerg. eff. March 19, 2003; Laws 2004, c. 328, § 1, eff. July 1, 2004; Laws 2005, c. 199, § 4, eff. Nov. 1, 2005.

NOTE:  Laws 2002, c. 293, § 3 repealed by Laws 2003, c. 3, § 43, emerg. eff. March 19, 2003.

§51-24A.4.  Record of receipts and expenditures.

In addition to other records which are kept or maintained, every public body and public official has a specific duty to keep and maintain complete records of the receipt and expenditure of any public funds reflecting all financial and business transactions relating thereto, except that such records may be disposed of as provided by law.

Added by Laws 1985, c. 355, § 4, eff. Nov. 1, 1985.

§51-24A.5.  Inspection, copying and/or mechanical reproduction of records - Exemptions.

All records of public bodies and public officials shall be open to any person for inspection, copying, or mechanical reproduction during regular business hours; provided:

1.  The Oklahoma Open Records Act, Sections 24A.1 through 24A.28 of this title, does not apply to records specifically required by law to be kept confidential including:

a. records protected by a state evidentiary privilege such as the attorney-client privilege, the work product immunity from discovery and the identity of informer privileges,

b. records of what transpired during meetings of a public body lawfully closed to the public such as executive sessions authorized under the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes,

c. personal information within driver records as defined by the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725, or

d. information in the files of the Board of Medicolegal Investigations obtained pursuant to Sections 940 and 941 of Title 63 of the Oklahoma Statutes that may be hearsay, preliminary unsubstantiated investigation-related findings, or confidential medical information.

2.  Any reasonably segregable portion of a record containing exempt material shall be provided after deletion of the exempt portions; provided however, the Department of Public Safety shall not be required to assemble for the requesting person specific information, in any format, from driving records relating to any person whose name and date of birth or whose driver license number is not furnished by the requesting person.

The Oklahoma State Bureau of Investigation shall not be required to assemble for the requesting person any criminal history records relating to persons whose names, dates of birth, and other identifying information required by the Oklahoma State Bureau of Investigation pursuant to administrative rule are not furnished by the requesting person.

3.  Any request for a record which contains individual records of persons, and the cost of copying, reproducing or certifying each individual record is otherwise prescribed by state law, the cost may be assessed for each individual record, or portion thereof requested as prescribed by state law.  Otherwise, a public body may charge a fee only for recovery of the reasonable, direct costs of record copying, or mechanical reproduction.  Notwithstanding any state or local provision to the contrary, in no instance shall the record copying fee exceed twenty-five cents ($0.25) per page for records having the dimensions of eight and one-half (8 1/2) by fourteen (14) inches or smaller, or a maximum of One Dollar ($1.00) per copied page for a certified copy.  However, if the request:

a. is solely for commercial purpose, or

b. would clearly cause excessive disruption of the essential functions of the public body,

then the public body may charge a reasonable fee to recover the direct cost of record search and copying; however, publication in a newspaper or broadcast by news media for news purposes shall not constitute a resale or use of a record for trade or commercial purpose and charges for providing copies of electronic data to the news media for a news purpose shall not exceed the direct cost of making the copy.  The fee charged by the Department of Public Safety for a copy in a computerized format of a record of the Department shall not exceed the direct cost of making the copy unless the fee for the record is otherwise set by law.

Any public body establishing fees under this act shall post a written schedule of the fees at its principal office and with the county clerk.

In no case shall a search fee be charged when the release of records is in the public interest, including, but not limited to, release to the news media, scholars, authors and taxpayers seeking to determine whether those entrusted with the affairs of the government are honestly, faithfully, and competently performing their duties as public servants.

The fees shall not be used for the purpose of discouraging requests for information or as obstacles to disclosure of requested information.

4.  The land description tract index of all recorded instruments concerning real property required to be kept by the county clerk of any county shall be available for inspection or copying in accordance with the provisions of the Oklahoma Open Records Act; provided, however, the index shall not be copied or mechanically reproduced for the purpose of sale of the information.

5.  A public body must provide prompt, reasonable access to its records but may establish reasonable procedures which protect the integrity and organization of its records and to prevent excessive disruptions of its essential functions.

6.  A public body shall designate certain persons who are authorized to release records of the public body for inspection, copying, or mechanical reproduction.  At least one person shall be available at all times to release records during the regular business hours of the public body.

Added by Laws 1985, c. 355, § 5, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 213, § 1, emerg. eff. June 6, 1986; Laws 1986, c. 279, § 29, operative July 1, 1986; Laws 1988, c. 187, § 4, emerg. eff. June 6, 1988; Laws 1992, c. 231, § 2, emerg. eff. May 19, 1992; Laws 1993, c. 97, § 7, eff. Sept. 1, 1993; Laws 1996, c. 209, § 3, eff. Nov. 1, 1996; Laws 2000, c. 342, § 8, eff. July 1, 2000; Laws 2001, c. 137, § 1, emerg. eff. April 24, 2001; Laws 2005, c. 199, § 5, eff. Nov. 1, 2005; Laws 2006, c. 16, § 34, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 223, § 1 repealed by Laws 2006, c. 16, § 35, emerg. eff. March 29, 2006.

§51-24A.6.  Public body maintaining less than 30 hours of regular business per week - Inspection, copying or mechanical reproduction of records.

A.  If a public body or its office does not have regular business hours of at least thirty (30) hours a week, the public body shall post and maintain a written notice at its principal office and with the county clerk where the public body is located which notice shall:

1.  Designate the days of the week when records are available for inspection, copying or mechanical reproduction;

2.  Set forth the name, mailing address, and telephone number of the individual in charge of the records; and

3.  Describe in detail the procedures for obtaining access to the records at least two days of the week, excluding Sunday.

B.  The person requesting the record and the person authorized to release the records of the public body may agree to inspection, copying, or mechanical reproduction on a day and at a time other than that designated in the notice.

Added by Laws 1985, c. 355, § 6, eff. Nov. 1, 1985.

§51-24A.7.  Personnel records - Confidentiality - Inspection and copying.

A.  A public body may keep personnel records confidential:

1.  Which relate to internal personnel investigations including examination and selection material for employment, hiring, appointment, promotion, demotion, discipline, or resignation; or

2.  Where disclosure would constitute a clearly unwarranted invasion of personal privacy such as employee evaluations, payroll deductions, employment applications submitted by persons not hired by the public body, and transcripts from institutions of higher education maintained in the personnel files of certified public school employees; provided, however, that nothing in this subsection shall be construed to exempt from disclosure the degree obtained and the curriculum on the transcripts of certified public school employees.

B.  All personnel records not specifically falling within the exceptions provided in subsection A of this section shall be available for public inspection and copying including, but not limited to, records of:

1.  An employment application of a person who becomes a public official;

2.  The gross receipts of public funds;

3.  The dates of employment, title or position; and

4.  Any final disciplinary action resulting in loss of pay, suspension, demotion of position, or termination.

C.  Except as may otherwise be made confidential by statute, an employee of a public body shall have a right of access to his own personnel file.

D.  Public bodies shall keep confidential the home address, telephone numbers and social security numbers of any person employed or formerly employed by the public body.

Added by Laws 1985, c. 355, § 7, eff. Nov. 1, 1985.  Amended by Laws 1990, c. 257, § 6, emerg. eff. May 23, 1990; Laws 1994, c. 177, § 1, eff. Sept. 1, 1994; Laws 2005, c. 116, § 2, eff. Nov. 1, 2005.

§51-24A.8.  Law enforcement records - Disclosure.

A.  Law enforcement agencies shall make available for public inspection, if kept, the following records:

1.  An arrestee description, including the name, date of birth, address, race, sex, physical description, and occupation of the arrestee;

2.  Facts concerning the arrest, including the cause of arrest and the name of the arresting officer;

3.  A chronological list of incidents pertaining to the arrest, including initial offense report information showing the offense, date, time, general location, officer, and a brief summary of what occurred; and

4.  Radio logs, including a chronological listing of the calls dispatched.

B.  Law enforcement agencies shall make available for public inspection, if kept, the following records:

1.  Conviction information, including the name of any person convicted of a criminal offense;

2.  Disposition of all warrants, including orders signed by a judge of any court commanding a law enforcement officer to arrest a particular person;

3.  A crime summary, including an agency summary of crimes reported and public calls for service by classification or nature and number; and

4.  Jail registers, including jail blotter data or jail booking information recorded on persons at the time of incarceration showing the name of each prisoner with the date and cause of commitment, the authority committing the prisoner, whether committed for a criminal offense, a description of the prisoner, and the date or manner of discharge or escape of the prisoner.

C.  Except for the records listed in subsections A and B of this section and those made open by other state or local laws, law enforcement agencies may deny access to law enforcement records except where a court finds that the public interest or the interest of an individual outweighs the reason for denial.

D.  Nothing contained in this section imposes any new recordkeeping requirements.  Law enforcement records shall be kept for as long as is now or may hereafter be specified by law.  Absent a legal requirement for the keeping of a law enforcement record for a specific time period, law enforcement agencies shall maintain their records for so long as needed for administrative purposes.

E.  Registration files maintained by the Department of Corrections pursuant to the provisions of the Sex Offenders Registration Act shall be made available for public inspection in a manner to be determined by the Department.

F.  The Council on Law Enforcement Education and Training (C.L.E.E.T.) shall keep confidential all records it maintains pursuant to Section 3311 of Title 70 of the Oklahoma Statutes and deny release of records relating to any employed or certified full-time officer, reserve officer, retired officer or other person; teacher lesson plans, tests and other teaching materials; and personal communications concerning individual students except under the following circumstances:

1.  To verify the current certification status of any peace officer;

2.  As may be required to perform the duties imposed by Section 3311 of Title 70 of the Oklahoma Statutes;

3.  To provide to any peace officer copies of the records of that peace officer upon submitting a written request;

4.  To provide, upon written request, to any law enforcement agency conducting an official investigation, copies of the records of any peace officer who is the subject of such investigation;

5.  To provide final orders of administrative proceedings where an adverse action was taken against a peace officer; and

6.  Pursuant to an order of the district court of the State of Oklahoma.

G.  The Department of Public Safety shall keep confidential:

1.  All records it maintains pursuant to its authority under Title 47 of the Oklahoma Statutes relating to the Oklahoma Highway Patrol Division, the Communications Division, and other divisions of the Department relating to:

a. training, lesson plans, teaching materials, tests, and test results,

b. policies, procedures, and operations, any of which are of a tactical nature, and

c. the following information from radio logs:

(1) telephone numbers,

(2) addresses other than the location of incidents to which officers are dispatched, and

(3) personal information which is contrary to the provisions of the Driver's Privacy Protection Act, 18 United States Code, Sections 2721 through 2725; and

2.  For the purpose of preventing identity theft and invasion of law enforcement computer systems, except as provided in Title 47 of the Oklahoma Statutes, all driving records.

Added by Laws 1985, c. 355, § 8, eff. Nov. 1, 1985.  Amended by Laws 1989, c. 212, § 8, eff. Nov. 1, 1989; Laws 2000, c. 349, § 2, eff. Nov. 1, 2000; Laws 2001, c. 5, § 29, emerg. eff. March 21, 2001; Laws 2005, c. 199, § 6, eff. Nov. 1, 2005; Laws 2006, c. 16, § 36, emerg. eff. March 29, 2006.

NOTE:  Laws 2000, c. 226, § 1 repealed by Laws 2001, c. 5, § 30, emerg. eff. March 21, 2001.  Laws 2005, c. 35, § 1 repealed by Laws 2006, c. 16, § 37, emerg. eff. March 29, 2006.

§51-24A.9.  Personal notes and personally created material - Confidentiality.

Prior to taking action, including making a recommendation or issuing a report, a public official may keep confidential his or her personal notes and personally created materials other than departmental budget requests of a public body prepared as an aid to memory or research leading to the adoption of a public policy or the implementation of a public project.

Added by Laws 1985, c. 355, § 9, eff. Nov. 1, 1985.

§51-24A.10.  Voluntarily supplied information - Bids, computer programs, appraisals and prospective business locations - Department of Commerce records - Confidentiality - Disclosure.

A.  Any information, records or other material heretofore voluntarily supplied to any state agency, board or commission which was not required to be considered by that agency, board or commission in the performance of its duties may, within thirty (30) days from June 6, 1988, be removed from the files of such agency, board or commission by the person or entity which originally voluntarily supplied such information.  Provided, after thirty (30) days from the effective date of this act, any information voluntarily supplied shall be subject to full disclosure pursuant to this act.

B.  If disclosure would give an unfair advantage to competitors or bidders, a public body may keep confidential records relating to:

1.  Bid specifications for competitive bidding prior to publication by the public body; or

2.  Contents of sealed bids prior to the opening of bids by a public body; or

3.  Computer programs or software but not data thereon; or

4.  Appraisals relating to the sale or acquisition of real estate by a public body prior to award of a contract; or

5.  The prospective location of a private business or industry prior to public disclosure of such prospect except for records otherwise open to inspection such as applications for permits or licenses.

C.  Except as set forth hereafter, the Oklahoma Department of Commerce may keep confidential:

1.  Business plans, feasibility studies, financing proposals, marketing plans, financial statements or trade secrets submitted by a person or entity seeking economic advice from the Oklahoma Department of Commerce; and

2.  Information compiled by the Oklahoma Department of Commerce in response to those submissions.

The Oklahoma Department of Commerce may not keep confidential that submitted information when and to the extent the person or entity submitting the information consents to disclosure.

D.  Although they must provide public access to their records, including records of the name, address, rate paid for services, charges, and payment for each customer, public bodies that provide utility services to the public may keep confidential credit information, credit card numbers, telephone numbers, and bank account information for individual customers; provided that, where a public body performs billing or collection services for a utility regulated by the Corporation Commission pursuant to a contractual agreement, any customer or individual payment data obtained or created by the public body in performance of the agreement shall not be a record for purposes of this act.

Added by Laws 1985, c. 355, § 10, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 187, § 5, emerg. eff. June 6, 1988; Laws 1996, c. 209, § 4, eff. Nov. 1, 1996; Laws 2004, c. 186, § 1, emerg. eff. May 3, 2004.

§51-24A.10a.  Oklahoma Medical Center - Market research and marketing plans - Confidentiality.

The Oklahoma Medical Center may keep confidential market research conducted by and marketing plans developed by the Oklahoma Medical Center if the Center determines that disclosure of such research or plans would give an unfair advantage to competitors of the Oklahoma Medical Center regarding marketing research and planning, public education, and advertising and promotion of special and general services provided by the Oklahoma Medical Center.

Added by Laws 1988, c. 266, § 22, operative July 1, 1988.

§51-24A.11.  Library, archive or museum materials - Confidentiality.

A.  A public body may keep confidential library, archive, or museum materials donated to the public body to the extent of any limitations imposed as a condition of the donation and any information which would reveal the identity of an individual who lawfully makes a donation to or on behalf of a public body including, but not limited to, donations made through a foundation operated in compliance with Sections 5-145 and 4306 of Title 70 of the Oklahoma Statutes.

B.  If library, archive, or museum materials are donated to a public body and the donation may be claimed as a tax deduction, the public body may keep confidential any information required as a condition of the donation except the date of the donation, the appraised value claimed for the donation, and a general description of the materials donated and their quantity.

Added by Laws 1985, c. 355, § 11, eff. Nov. 1, 1985.  Amended by Laws 1992, c. 231, § 3, emerg. eff. May 19, 1992.

§51-24A.12.  Litigation files and investigatory files of Attorney General, district or municipal attorney - Confidentiality.

Except as otherwise provided by state or local law, the Attorney General of the State of Oklahoma and agency attorneys authorized by law, the office of the district attorney of any county of the state, and the office of the municipal attorney of any municipality may keep its litigation files and investigatory reports confidential.

Added by Laws 1985, c. 355, § 12, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 187, § 6, emerg. eff. June 6, 1988.

§51-24A.13.  Federal records - Confidentiality.

Records coming into the possession of a public body from the federal government or records generated or gathered as a result of federal legislation may be kept confidential to the extent required by federal law.

Added by Laws 1985, c. 355, § 13, eff. Nov. 1, 1985.

§51-24A.14.  Personal communications relating to exercise of constitutional rights - Confidentiality.

Except for the fact that a communication has been received and that it is or is not a complaint, a public official may keep confidential personal communications received by the public official from a person exercising rights secured by the Constitution of the State of Oklahoma or the Constitution of the United States.  The public official's written response to this personal communication may be kept confidential only to the extent necessary to protect the identity of the person exercising the right.

Added by Laws 1985, c. 355, § 14, eff. Nov. 1, 1985.

§51-24A.15.  Crop and livestock reports - Public warehouse financial statements - Confidentiality.

A.  The Division of Agricultural Statistics, Oklahoma Department of Agriculture, also known as the Oklahoma Crop and Livestock Reporting Service, may keep confidential crop and livestock reports provided by farmers, ranchers, and agribusinesses to the extent the reports individually identify the providers.

B.  The State Board of Agriculture is authorized to provide for the confidentiality of any financial statement filed pursuant to Section 9-22 of Title 2 of the Oklahoma Statutes.  Copies of such financial statements may only be obtained upon written request to the Commissioner of Agriculture.

Upon good cause shown, and at the discretion of the Commissioner of Agriculture, such financial statements may be released.

Added by Laws 1985, c. 355, § 15, eff. Nov. 1, 1985.  Amended by Laws 1988, c. 259, § 14, emerg. eff. June 29, 1988.

§51-24A.16.  Educational records and materials - Confidentiality.

A.  Except as set forth in subsection B of this section, public educational institutions and their employees may keep confidential:

1.  Individual student records;

2.  Teacher lesson plans, tests and other teaching material; and

3.  Personal communications concerning individual students.

B.  If kept, statistical information not identified with a particular student and directory information shall be open for inspection and copying.  "Directory information" includes a student's name, address, telephone listing, date and place of birth, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic teams, dates of attendance, degrees and awards received, and the most recent previous educational institution attended by the student.  Any educational agency or institution making public directory information shall give public notice of the categories of information which it has designated as directory information with respect to each student attending the institution or agency and shall allow a reasonable period of time after the notice has been given for a parent to inform the institution or agency that any or all of the information designated should not be released without prior consent of the parent or guardian or the student if the student is eighteen (18) years of age or older.

C.  A public school district may release individual student records for the current or previous school year to a school district at which the student was previously enrolled for purposes of evaluating educational programs and school effectiveness.

Added by Laws 1985, c. 355, § 16, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 116, § 1, emerg. eff. April 9, 1986; Laws 2003, c. 430, § 1, eff. July 1, 2003.

§51-24A.17.  Violations - Penalties - Civil liability.

A.  Any public official who willfully violates any provision of the Oklahoma Open Records Act, upon conviction, shall be guilty of a misdemeanor, and shall be punished by a fine not exceeding Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a period not exceeding one (1) year, or by both such fine and imprisonment.

B.  Any person denied access to records of a public body or public official:

1.  May bring a civil suit for declarative or injunctive relief, or both, but such civil suit shall be limited to records requested and denied prior to filing of the civil suit; and

2.  If successful, shall be entitled to reasonable attorney fees.

C.  If the public body or public official successfully defends a civil suit and the court finds that the suit was clearly frivolous, the public body or public official shall be entitled to reasonable attorney fees.

D.  A public body or public official shall not be civilly liable for damages for providing access to records as allowed under the Oklahoma Open Records Act.

Added by Laws 1985, c. 355, § 17, eff. Nov. 1, 1985.  Amended by Laws 2005, c. 199, § 7, eff. Nov. 1, 2005.

§51-24A.18.  Additional recordkeeping not required.

Except as may be required in Section 24A.4 of this title, this act does not impose any additional recordkeeping requirements on public bodies or public officials.

Added by Laws 1985, c. 355, § 18, eff. Nov. 1, 1985.  Amended by Laws 2005, c. 199, § 8, eff. Nov. 1, 2005.

§51-24A.19.  Research records - Confidentiality.

In addition to other records that a public body may keep confidential pursuant to the provisions of the Oklahoma Open Records Act, a public body may keep confidential:

1.  Any information related to research, the disclosure of which could affect the conduct or outcome of the research, the ability to patent or copyright the research, or any other proprietary rights any entity may have in the research or the results of the research including, but not limited to, trade secrets and commercial or financial information obtained from an entity financing or cooperating in the research, research protocols, and research notes, data, results, or other writings about the research; and

2.  The specific terms and conditions of any license or other commercialization agreement relating to state owned or controlled technology or the development, transfer, or commercialization of the technology.  Any other information relating to state owned or controlled technology or the development, transfer, or commercialization of the technology which, if disclosed, will adversely affect or give other persons or entities an advantage over public bodies in negotiating terms and conditions for the development, transfer, or commercialization of the technology.  However, institutions within The Oklahoma State System of Higher Education shall:

a. report to the Oklahoma State Regents for Higher Education as requested, on forms provided by the Regents, research activities funded by external entities or the institutions, the results of which have generated new intellectual property, and

b. report to the Oklahoma State Regents for Higher Education annually on forms provided:

(1) expenditures for research and development supported by the institution,

(2) any financial relationships between the institution and private business entities,

(3) any acquisition of an equity interest by the institution in a private business,

(4) the receipt of royalty or other income related to the sale of products, processes, or ideas by the institution or a private business entity with which the institution has established a financial arrangement,

(5) the gains or losses upon the sale or other disposition of equity interests in private business entities, and

(6) any other information regarding technology transfer required by the Oklahoma State Regents for Higher Education.

The reports required in subparagraphs a and b of this paragraph shall not be deemed confidential and shall be subject to full disclosure pursuant to the Oklahoma Open Records Act.

Added by Laws 1988, c. 68, § 2, eff. Nov. 1, 1988.  Amended by Laws 1999, c. 287, § 1, emerg. eff. May 27, 1999.

§51-24A.20.  Records in litigation or investigation file - Access.

Access to records which, under the Oklahoma Open Records Act, would otherwise be available for public inspection and copying, shall not be denied because a public body or public official is using or has taken possession of such records for investigatory purposes or has placed the records in a litigation or investigation file.  However, a law enforcement agency may deny access to a copy of such a record in an investigative file if the record or a true and complete copy thereof is available for public inspection and copying at another public body.

Added by Laws 1988, c. 187, § 7, emerg. eff. June 6, 1988.

§51-24A.21.  Increment district reports - Exemption from copying fees.

The fees that may be charged by a public body pursuant to the provisions of paragraph 3 of Section 24A.5 of Title 51 of the Oklahoma Statutes shall not be charged when a state agency or taxing entity located within the boundaries of any district created pursuant to the provisions of the Local Development Act request a copy of the reports required by subsections A and B of Section 18 of this act.

Added by Laws 1992, c. 342, § 21.

§51-24A.22.  Public utilities - Confidential books, records and trade secrets.

A.  The Corporation Commission shall keep confidential those records of a public utility, its affiliates, suppliers and customers which the Commission determines are confidential books and records or trade secrets.

B.  As used in this section, "public utility" means any entity regulated by the Corporation Commission, owning or operating for compensation in this state equipment or facilities for:

1.  Producing, generating, transmitting, distributing, selling or furnishing electricity;

2.  The conveyance, transmission, or reception of communication over a telephone system; or

3.  Transmitting directly or indirectly or distributing combustible hydrocarbon natural or synthetic natural gas for sale to the public.

Added by Laws 1994, c. 315, § 12, eff. July 1, 1994.

§51-24A.23.  Department of Wildlife Conservation - Confidentiality of information relating to hunting and fishing licenses.

A.  The Department of Wildlife Conservation shall keep confidential the information provided by persons, including the name and address of the person, applying for or holding any permit or license issued by the Department, to the extent the information individually identifies the person.  The Department may use the information for Department purposes or allow the United States Fish and Wildlife Service to use the information for survey purposes only.  The Department shall allow any public body to have access to the information for purposes specifically related to the public bodies function.

B.  The provisions of subsection A of this section shall not apply to information provided by persons applying for or holding a commercial hunting or fishing license.

Added by Laws 1996, c. 32, § 1, eff. July 1, 1996.

§51-24A.24.  Office of Juvenile System Oversight - Confidentiality of investigatory records and notes.

Unless otherwise provided by law, the Office of Juvenile System Oversight may keep its investigatory records and notes confidential, unless ordered by a court of competent jurisdiction to disclose the information.

Added by Laws 1996, c. 247, § 42, eff. July 1, 1996.

§51-24A.25.  Order of court for removal of materials from public record.

Any order of the court for removal of materials from the public record shall require compliance with the provisions of paragraphs 2 through 7 of subsection C of Section 3226 of Title 12 of the Oklahoma Statutes.

Added by Laws 2000, c. 172, § 4, eff. Nov. 1, 2000.

§51-24A.26.  Intergovernmental self-insurance pools.

An intergovernmental self-insurance pool may keep confidential proprietary information, such as actuarial reports, underwriting calculations, rating information and records that are created based on conclusions of such information that are developed through the operation of the intergovernmental self-insurance pool.

Added by Laws 2000, c. 226, § 2, eff. Nov. 1, 2000.

NOTE:  Editorially renumbered from § 24A.25 of this title to avoid duplication in numbering.

§51-24A.27.  Vulnerability assessments of critical assets in water and wastewater systems.

A.  Any state environmental agency or public utility shall keep confidential vulnerability assessments of critical assets in both water and wastewater systems.  State environmental agencies or public utilities may use the information for internal purposes or allow the information to be used for survey purposes only.  The state environmental agencies or public utilities shall allow any public body to have access to the information for purposes specifically related to the public bodies function.

B.  For purposes of this section:

1.  "State environmental agencies" includes the:

a. Oklahoma Water Resources Board,

b. Oklahoma Corporation Commission,

c. State Department of Agriculture,

d. Oklahoma Conservation Commission,

e. Department of Wildlife Conservation,

f. Department of Mines, and

g. Department of Environmental Quality;

2.  "Public Utility" means any individual, firm, association, partnership, corporation or any combination thereof, municipal corporations or their lessees, trustees and receivers, owning or operating for compensation in this state equipment or facilities for:

a. producing, generating, transmitting, distributing, selling or furnishing electricity,

b. the conveyance, transmission, reception or communications over a telephone system,

c. transmitting directly or indirectly or distributing combustible hydrocarbon natural or synthetic natural gas for sale to the public, or

d. the transportation, delivery or furnishing of water for domestic purposes or for power.

Added by Laws 2003, c. 166, § 1, emerg. eff. May 5, 2003.

§51-24A.28.  Confidential information - Exceptions.

The following information may be kept confidential:

A.  Investigative evidence of a plan or scheme to commit an act of terrorism;

B.  Assessments of the vulnerability of government facilities or public improvements to an act of terrorism and work papers directly related to preparing the assessment of vulnerability;

C.  Records including details for deterrence or prevention of or protection from an act or threat of an act of terrorism;

D.  Records including details for response or remediation after an act of terrorism;

E.  Information technology of a public body or public official but only if the information specifically identifies:

1.  Design or functional schematics that demonstrate the relationship or connections between devices or systems;

2.  System configuration information;

3.  Security monitoring and response equipment placement and configuration;

4.  Specific location or placement of systems, components or devices;

5.  System identification numbers, names, or connecting circuits;

6.  Business continuity and disaster planning, or response plans; or

7.  Investigative information directly related to security penetrations or denial of services; or

F.  Investigation evidence of an act of terrorism that has already been committed.

G.  Records received, maintained or generated by the Oklahoma Office of Homeland Security which include confidential private business information or an individual's private records.

H.  Records received by the Oklahoma Office of Homeland Security from the United States Department of Homeland Security or records maintained or generated by the Oklahoma Office of Homeland Security involving the United States Department of Homeland Security.

I.  The following information shall not be kept confidential:

1.  Records related to federal grants administered by the Oklahoma Office of Homeland Security;

2.  Records related to the receipt and expenditure of public funds; or

3.  Records related to the financial performance or financial administration of the Oklahoma Office of Homeland Security.

J.  For the purposes of this section, the term "terrorism" means any act encompassed by the definitions set forth in Section 1268.1 of Title 21 of the Oklahoma Statutes.

Added by Laws 2003, c. 175, § 2, emerg. eff. May 5, 2003.  Amended by Laws 2005, c. 399, § 1, emerg. eff. June 6, 2005.

NOTE:  Editorially renumbered from Title 51, § 24A.27 to avoid a duplication in numbering.

§51-24A.29.  Protective orders for pleadings, other materials - Microfilm records - Procedures - Storing of protected materials.

A.  Unless confidentiality is specifically required by law, any order directing the withholding or removal of pleadings or other material from a public record shall contain:

1.  A statement that the court has determined it is necessary in the interests of justice to remove the material from the public record and in those instances where such withholding is required by law, the order shall so indicate;

2.  Specific identification of the material which is to be withheld, removed or withdrawn from the public record, or which is to be filed but not placed in the public record; and

3.  A requirement that any party seeking to file protected materials place such materials in a sealed manila envelope clearly marked with the caption and case number, the word "CONFIDENTIAL", and stating the date the order was entered and the name of the judge entering the order.

B.  No protective order entered after the filing and microfilming of documents of any kind shall be construed to require the microfilm record of such filing to be amended in any fashion, and no other accounting entries may be affected by such order.

C.  The party or counsel who has received the protective order shall be responsible for promptly presenting the order to appropriate supervisory court clerk personnel for action.

D.  All documents produced or testimony given under a protective order shall be retained in the office of counsel until required by the court to be filed in the case.

E.  Counsel for the respective parties shall be responsible for informing witnesses and other persons, as necessary, of the contents of the protective order.

F.  When a case if filed in which a party intends to seek an order withholding removing material from the public record, the parties shall be initially designated on the petition under a pseudonym such as "John or Jane Doe", or "Roe", and the petition shall clearly indicate that the party designations are fictitious.  The party seeking confidentiality or other order withholding or removing the case, in whole or in part from the public record, shall immediately present application to the court, seeking instructions for the conduct of the case, including confidentiality of the records.

G.  It shall be the duty of the party filing confidential materials with the court to remove the materials from the custody of the court clerk within sixty (60) days after dismissal or other disposition of the main case in which the materials were filed.  If the party fails to remove confidential documents, the court clerk shall be authorized to destroy without notice such materials after a period of one (1) year has elapsed since the dismissal or other disposition of the main case in which materials were filed.

Added by Laws 2005, c. 72, § 1, eff. Nov. 1, 2005.

§51-25.1.  Repealed by Laws 1961, p. 431, § 1.

§51-25.2.  Repealed by Laws 1961, p. 431, § 1.

§51-25.3.  Repealed by Laws 1961, p. 431, § 1.

§51-25.4.  Restoration to same or another position of persons serving in World War.

Any person who, in order to serve in any branch of the armed forces of the United States on or after September 16, 1940, prior to the termination of World War II, left a position, other than a temporary position, with the State of Oklahoma, or any county, city, town or school district thereof, and who receives an honorable discharge, and (a) is still qualified to perform the duties of such position, (b) if not qualified to perform the duties of such position by reason of disability sustained during such service but qualified to perform the duties of any other position in the employ of the employer, be restored to such other position the duties of which he is qualified to perform as will provide him like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances in his case; Provided - such person makes application for reemployment within ninety (90) days after he is discharged, shall be restored to such position or to a position of like seniority, status and pay.

Added by Laws 1949, p. 618, § 1, emerg. eff. April 26, 1949.

§51-25.5.  Restoration of person enlisting or called under Selective Service Act of 1948.

Any person who entered the armed services by induction under the provisions of the Selective Service Act of 1948 (Public Law No. 759, 80th Congress), or any person who enlisted, or was ordered or called to active duty since the passage of said Act (June 24, 1948), and while said Act was in force and effect, left a position other than a temporary position with the State of Oklahoma, or any county, city, town or school district thereof, and who receives an honorable discharge and (a) is still qualified to perform the duties of such position, and (b) if not qualified to perform the duties of such position by reason of disability sustained during such service, but qualified to perform the duties of any other position in the employ of the employer, be restored to such position, or such other position the duties of which he is qualified to perform, as will provide him like seniority, status and pay, or the nearest approximation thereof consistent with the circumstances in his case, provided such person makes application for reemployment within ninety (90) days after he is discharged, shall be restored to such position or to a position of like seniority, status and pay:  Provided further, that he is released from active duty not later than four (4) years, or upon authorization of the United States Government, five (5) years after the date of entrance upon active duty or as soon after the expiration of such specified time period as he is able to obtain orders relieving him from active duty.

Added by Laws 1949, p. 619, § 2, emerg. eff. April 26, 1949.  Amended by Laws 1991, c. 13, § 2, emerg. eff. March 25, 1991.

§51-25.6.  Position to which restored.

If such position was in the employ of any city or incorporated town or political subdivision thereof, it is hereby declared to be the sense of the Legislature that such person should; (a) if still qualified to perform the duties of such position, be restored to such position or to a position of like seniority, status, and pay; or (b) if not qualified to perform the duties of such position by reason of disability sustained during such service but qualified to perform the duties of any other position in the employ of the employer be restored to such other position the duties of which he is qualified to perform as will provide him like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances in his case.

Added by Laws 1949, p. 619, § 3, emerg, eff. April 26, 1949.

§51-25.7.  Leave of absence - Seniority and benefits - Discharge - Positions included - Compliance mandatory - Preference - Enforcement - Contracts.

Any person who is restored to a position in accordance with the provisions of Section 1 and Section 2 of this act shall be considered as having been on leave of absence during his service in the armed forces of the United States, shall be restored to such position without loss of seniority, shall be entitled to other benefits offered employees in such office, department, institution or school, as though such person had not been absent, upon his complying with applicable laws, rules and regulations, and shall not be discharged from such position without justifiable cause within one (1) year after such restoration.  The term position as used herein shall include both appointive offices and regular employments.  It is made the mandatory duty of state, county, city, town and school district officers to comply with the provisions of this act.  Providing that in case two or more returned service men or women are seeking the same position, then the first to go to the service shall be chosen.  The provisions of this act may be enforced by actions in mandamus and no fees or court costs shall be taxed against an ex-service person instituting any such action.  Provided, however, that this act shall not have the effect of invalidating any existing lawful contract of employment but shall become operative as to such employment only upon the expiration of such contract, and provided further, that all contracts of employment entered into by the state, county, city, town or school district after the effective date of this act shall be subject to the provisions hereof.

Added by Laws 1949, p. 619, § 4, emerg. eff. April 236, 1949.

§51-25.8.  Statement of condition - Medical examination.

The state, county, city, town and school district officers shall request the applicant to furnish a statement as to his or her present mental and physical condition, and may direct the applicant to present himself to a physician of their choice if there is reason to believe the applicant may have a contagious or infectious disease or was discharged because of a mental condition.

Added by Laws 1949, p. 620, § 5, emerg. eff. April 26, 1949.

§51-31.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-32.  Repealed by Laws 1951, p. 132, §8.

§51-33.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-34.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-35.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-36.1.  Persons required to take oath or affirmation.

Every officer and employee of the State of Oklahoma, or of a county, school district, municipality, public agency, public authority, or public district thereof, who, on or after July 1, 1953, is appointed or elected to office, or who after said date is employed, for a continuous period of thirty (30) days or more, in order to qualify and enter upon the duties of his office or employment and/or receive compensation, if any, therefor, shall first take and subscribe to the loyalty oath or affirmation required by this act and file the same as hereinafter set forth.  Provided, that a public employee who is employed or whose employment is extended on a fiscal year basis and who has duly taken and filed the oath required by this act in order to qualify for and enter upon, or continue in, the duties of his employment, need not again take and file such an oath so long as his said employment, or reemployment is continuous or consecutive.

Added by Laws 1953, p. 216, § 1, emerg. eff. April 8, 1953.

§51-36.2.  Repealed by Laws 2004, c. 408, § 2, eff. Nov. 1, 2004.

§51-36.2A.  Form of loyalty oath or affirmation.

The oath or affirmation required by this act, same being cumulative to the oath of office required by Section 1 of Article XV of the Oklahoma Constitution, shall be as follows:

I do solemnly swear (or affirm) that I will support the Constitution and the laws of the United States of America and the Constitution and the laws of the State of Oklahoma, and that I will faithfully discharge, according to the best of my ability, the duties of my office or employment during such time as I am _______ __________________________________________________________________

(Here put name of office, or, if an employee, insert "An Employee Of _____________" followed by the complete designation of the employing officer, agency, authority, commission, department or institution.)

___________________________

Affiant

Subscribed and sworn to before me this __ day of _______, ___.

_________________________________

Notary Public, or other officer authorized to administer oaths or affirmations.

Added by Laws 1968, c. 260, § 1, emerg. eff. April 29, 1968.  Amended by Laws 2004, c. 408, § 1, eff. Nov. 1, 2004.

§51-36.3.  Filing oath or affirmation - Blanks.

A.  The oath or affirmation required by Section 36.2A of this title and taken and subscribed to by:

1.  Every state officer shall be filed with the Secretary of State;

2.  Every state employee shall be filed with the personnel officer of the state entity employing the state employee;

3.  All other officers shall be filed with the office of the county clerk of the county of official residence of the officer;

4.  All other employees shall be filed with the office of the county clerk of the county in which the entity employing the employee is located; and

5.  Every notary public shall be filed with the office of the Secretary of State.

B.  No fee shall be charged for the filings or for the administration of the oaths or affirmation.

C.  Blank oath forms will be furnished, without charge, by the Secretary of State to such officers and employees upon request.

D.  The provisions of paragraphs 3, 4 and 5 of subsection A of this section shall not apply to municipal officers and employees or school district officers and employees.  All oaths or affirmations of municipal officers or employees or school district officers or employees shall be filed in the office of the municipal clerk of the municipality or in the office of the school clerk of the school district for which the officer or employee serves or by which the officer or employee is employed.

Added by Laws 1953, p. 217, § 3, emerg. eff. April 8, 1953.  Amended by Laws 1998, c. 75, § 1, eff. Nov. 1, 1998; Laws 2000, c. 65, § 1, emerg. eff. April 14, 2000; Laws 2001, c. 406, § 19, emerg. eff. June 4, 2001; Laws 2004, c. 447, § 7, emerg. eff. June 4, 2004; Laws 2005, c. 1, § 81, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 101, § 3 repealed by Laws 2005, c. 1, § 82, emerg. eff. March 15, 2005.

§51-36.4.  Payment of compensation or expenses - Notice - Duty of certifying officer.

No compensation or reimbursement for expenses earned or incurred on or after July 1, 1953, shall be paid to any public officer or employee by any public agency unless and until he has taken and filed the oath or affirmation required by this act.  Said public officer or employee, if his name is to appear on a public payroll claim, and who is not the certifying officer thereof, shall immediately, after he takes and files his oath or affirmation, notify, in writing, said certifying officer that he has taken and filed his said oath of affirmation and the date of such filing.  It shall be the duty of the person certifying to said payroll to certify thereon that he has taken and filed said oath or affirmation and that every other officer or employee whose name appears on the payroll has notified him in writing that he has taken and filed the same.

Added by Laws 1953, p. 217, § 4, emerg. eff. April 8, 1953.

§51-36.5.  False oath or affirmation.

Every public officer or employee who, in taking and subscribing to the oath or affirmation required by this act, states as true any material matter which he knows to be false, shall be guilty of the felony of perjury, and upon conviction be punished by imprisonment in the state prison for not less than one (1) year nor more than fourteen (14) years, and in addition thereto, the person shall forfeit any public office or employment held by the person.

Added by Laws 1953, p. 217, § 5, emerg. eff. April 8, 1953.  Amended by Laws 1997, c. 133, § 487, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 352, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 487 from July 1, 1998, to July 1, 1999.

§51-36.6.  Violation of oath or affirmation.

Every public officer or employee having taken and subscribed to the oath or affirmation required by this act and having entered upon the duties of his office or employment, who, while holding his office or while being so employed, advocates by the medium of teaching, or justifies, directly or indirectly, or becomes a member of or affiliated with the Communist Party or the Cominform, or with any party or organization, political or otherwise, known by him to advocate by the medium of teaching, or justify, directly or indirectly, revolution, sedition, treason or a program of sabotage, or the overthrow of the government of the United States or of the State of Oklahoma or a change in the form of government thereof by force, violence, or other unlawful means, shall be guilty of a felony and, upon conviction, be punished by imprisonment in the state prison for not less than one (1) year nor more than fourteen (14) years; and in addition thereto, the person shall forfeit his or her office or employment.

Added by Laws 1953, p. 218, § 6, emerg. eff. April 8, 1953.  Amended by Laws 1997, c. 133, § 488, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 353, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 488 from July 1, 1998, to July 1, 1999.

§51-37.1.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.2.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.3.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.4.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.5.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.6.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.7.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-37.8.  Repealed by Laws 1953, p. 218, § 8, emerg. eff. April 8, 1953.

§51-41.  Declaration of legislative policy.

It is hereby declared to be the State Legislature's policy to aid and assist the United States government in its payroll war savings plan, now in full force and effect throughout the United States, which provides a convenient and systematic method whereby the officers and employees of the state and its subdivisions may lend their money to the government to assist in the war effort through the purchase of war savings bonds and war savings stamps.  This plan is voluntary and affords to every participant an opportunity to perform his patriotic duty by furthering systematic savings at this time, which helps to provide a brake on inflation today, and a backlog of purchasing power to stimulate private business and employment when the present war conflict is concluded.

Added by Laws 1943, p. 124, § 1, emerg. eff. Feb. 26, 1943.

§51-42.  Voluntary pledge - Withholding from salary or wages - Purchase and delivery of bond and stamps.

When an officer or employee of the state, county, school district or municipal subdivision signs a voluntary pledge authorizing the disbursing agent, to wit: in the case of the state, the State Treasurer; in the case of the county, the county clerk; in the case of school districts, and cities and towns, the clerks and finance officers, to withhold a definite amount regularly from his or her salary or wages each pay period, such disbursing agent shall place the sum so withheld to his or her credit into a "War Bond Payroll Savings Account," which account shall be expressly exempt from garnishment and shall be a separate trust account.  When a sufficient sum has accrued in said fund to the credit of such officer or employee, such disbursing agent is authorized and empowered to purchase a United States war savings bond or war savings stamps and deliver same to such officer or employee.  It is provided that upon receipt by the disbursing agent of such signed voluntary pledge by an officer or employee, the state, county, school district, or municipal subdivision is thereby relieved of any further liability to such officer or employee on that portion of their wage or salary so pledged; save as to the delivery of the bonds or stamps so purchased to the proper officer or employee.

Added by Laws 1943, p. 124, § 2, emerg. eff. Feb. 26, 1943.  Amended by Laws 1979, c. 47, § 17, emerg. eff. April 9, 1979.

§51-43.  Revocation of pledge.

The officers and employees of the state, county, school district or municipal divisions may, at any time, revoke their voluntary pledge, in writing, by filing same with the disbursing agent as the case may be.  Upon receipt of the revocation of such voluntary pledge by an officer or employee, it shall be the duty of the disbursing agent as the case may be, to thereafter pay the full amount of the salary or wage to such officer or employee and to turn over any balance or credit in the "War Bond Payroll Savings Account" belonging to such officer or employee to the officer or employee in the form of war savings bond or war savings stamps.

Added by Laws 1943, p. 124, § 3. emerg. eff. Feb. 26, 1943.

§51-44.  Expenditures upon warrants.

All sums expended from such War Bond Payroll Savings Accounts, for the purposes above set forth, shall be upon warrants as in such cases made and provided by law.

Added by Laws 1943, p. 124, § 4, emerg. eff. Feb. 26, 1943.

§51-46.  Procedure authorized - Checks and balances preserved - Withholding and disbursing agents defined - Warrants - Reservation of funds - Transmission - Lost checks.

In every instance where the United States of America or the State of Oklahoma, or both, have enacted laws requiring reservation or withholding of tax levied upon salaries, wages, or other compensation of officers, deputies, and employees of the state or of any county, city, town, board of education, or school district or any other municipal subdivision thereof, the public funds of which, under the system of checks and balances prescribed by the Legislature under mandate of the Constitution of this state, are disbursed only upon warrant upon the treasurer pursuant to verified itemized claim, the procedures herein prescribed are authorized, and required to be followed, for the purpose of enabling the tax so withheld to be transmitted, without delay and without peril of penalty, to the Collector of Internal Revenue in the case of the United States and to the Oklahoma Tax Commission in the case of the state.

a.  It is specifically provided that the Oklahoma system of checks and balances upon the receiving and disbursing of public monies be preserved intact, regulations of federal agencies to the contrary notwithstanding.

b.  Withholding agents, charged with the duty of reserving or withholding any tax upon the salary, wage or compensation of public officers, deputies, or employees, shall comprehend and include all of the following:

1.  All officers, boards, and commissions charged with the administrative duty of considering salary, wage and compensation claims for final approval and order to issue warrant in payment thereof;

2.  All officers charged with the duty of issuing, signing, attesting, registering, or paying the warrant drawn and issued pursuant to the order allowing the claim.

c.  Disbursing officers, for purpose of paying the tax so withheld, shall be the same officers hereinbefore defined as withholding agents, with liability for such tax payment in the same order or sequence.

d.  The tax withheld shall be paid only upon warrant against the reserves or withholdings accumulated, in the same manner as other warrants; except that, in lieu of verified claim, the issuing officer shall prepare and present a detailed statement of account on behalf of the U.S. Collector of Internal Revenue or of the Oklahoma Tax Commission, as the case may be, which shall be entered upon the calendar, considered as other claims, and warrant ordered issued, signed, and attested in the amount found proper.

e.  If no monies have been collected for credit to the fund account against which such warrant was drawn, the same shall be registered "funds not available," and no treasurer or other withholding officer shall be liable or penalized for nonacceptance.

f.  When monies have been collected for credit to any fund account subject to such warrant, it shall be the duty of the treasurer to estimate and reserve a sufficient amount of cash on hand to register such warrant "funds available" as such tax withholdings accrue, regardless of other warrant registrations; and such treasurer shall not be liable to the holder of any warrant previously registered by reason of such reserve.

g.  The warrant order upon the treasurer directing him to pay the accumulation of tax withheld to the U.S. Collector of Internal Revenue or the Oklahoma Tax Commission, as the case may be, when the warrant is registered "funds available" as aforesaid, shall require no endorsement, but the treasurer shall forthwith draw his check upon his depository bank in payment thereof and mail it to the proper office.  If required, he may require his depository bank to certify on the face of the check as to the funds on deposit, but no charge may be made for such certification.

h.  It shall be unlawful for the treasurer to purchase bank draft or any other commercial exchange that has not the protection and security of the bank collateral or insurance for his funds on deposit; and no additional expense may be incurred by the treasurer against the municipality for transmitting such tax other than ordinary postage, or registered mail if required.

i.  No bond shall be required for duplicate issue of lost check; but, in such event, stop-payment order shall be posted with the depository bank.  This provision shall apply only in instance of checks transmitting tax.

Added by Laws 1943, p. 125, § 1, emerg. eff. Feb. 26, 1943.

§51-47.  War savings or defense bonds or stamps - Same procedure authorized.

Under provision of statute authorizing the "withholding and disbursing" officers to agree to voluntary proposals, signed and authenticated, by officers, deputies and employees, to withhold portions of salary or wage earnings for purchase of war savings or defense bonds or stamps to assist in the war effort, the foregoing procedure shall be followed for such withholdings and purchases. This section shall cease to be operative when the present war emergency has ended.

Added by Laws 1943, p. 126, § 2, emerg. eff. Feb. 26, 1943.

§51-51.  Liability to impeachment - Grounds for impeachment.

The Governor and other elective state officers, including the Justices of the Supreme Court, shall be liable and subject to impeachment for willful neglect of duty, corruption in office, habitual drunkenness, incompetency, or any offense involving moral turpitude committed while in office.

Added by Laws 1915, c. 131, § 1, emerg. eff. March 12, 1915.

§51-52.  Presiding officer of court of impeachment - Presentation of impeachment.

When sitting as a court of impeachment, the Senate shall be presided over by the Chief Justice, or if he is absent or disqualified, then one of the Associate Justices of the Supreme Court, to be selected by it, except in cases where all the members of said Court are absent or disqualified, or in cases of impeachment of any Justice of the Supreme Court, then the Senate shall elect one of its own members as a presiding officer for such purpose.  The House of Representatives shall present all impeachments.

Added by Laws 1915, c. 131, § 2, emerg. eff. March 12, 1915.

§51-53.  Oath - Concurrence of Senators.

When the Senate is sitting as a court of impeachment the Senators shall be on oath or affirmation, impartially to try the party impeached, and no person shall be convicted without the concurrence of two-thirds (2/3) of the Senators present.

Added by Laws 1915, c. 131, § 3, emerg. eff. March 12, 1915.

§51-54.  Judgment - Criminal liability.

Judgment of impeachment shall not extend beyond removal from office, but this shall not prevent punishment of any such officer on charges growing out of the same matter by the courts of the state.

Added by Laws 1915, c. 131, § 4, emerg. eff. March 12, 1915.

§51-55.  Impeachment defined.

An impeachment is the prosecution, by the House of Representatives, before the Senate, of the Governor or other elective state officer, under the Constitution, for willful neglect of duty, corruption in office, drunkenness, incompetency, or any offense involving moral turpitude committed while in office.

Added by Laws 1915, c. 131, § 5, emerg. eff. March 12, 1915.

§51-56.  Articles of impeachment.

The articles of impeachment are the written accusation of the officer, drawn up and approved by the House of Representatives.

Added by Laws 1915, c. 131, § 6, emerg. eff. March 12, 1915.

§51-57.  Designation of offense.

The articles of impeachment shall state with reasonable certainty, the offense in office for which the officer is impeached, and if there be more than one, they shall be stated separately and distinctly.

Added by Laws 1915, c. 131, § 7, emerg. eff. March 12, 1915.

§51-58.  Prosecution of impeachment - Board of managers.

When the articles of impeachment have been approved by the House of Representatives, and an impeachment ordered, a board of managers shall be appointed by the House of Representatives, of its own members, to prosecute it, whose chairman, within five (5) days, shall lay the same before the Senate.

Added by Laws 1915, c. 131, § 8, emerg. eff. March 12, 1915.

§51-59.  Court of impeachment - Organization.

When articles of impeachment shall be presented to the Senate, the Senate shall within ten (10) days thereafter organize as a court of impeachment, and may for the purpose of conducting the business of such court, appoint a clerk, who may be the secretary of the Senate. The clerk shall issue all process and keep a record of the proceedings of such court.  The said court shall also appoint a marshal and an assistant marshal who shall be its executive officers. It may employ such stenographic, clerical and other help as may be required.

Added by Laws 1915, c. 131, § 9, emerg. eff. March 12, 1915.

§51-60.  Hearing and summons.

The Senate, when sitting as a court of impeachment, shall appoint a day for hearing the impeachment, and the accused shall be required by a summons by the clerk to appear on that day.  The summons shall be served by delivering a copy of the same and of the articles of impeachment to the accused, in person if to be found, or by leaving the copies at his residence with some member of his family over sixteen (16) years of age.

Added by Laws 1915, c. 131, § 10, emerg. eff. March 12, 1915.

§51-61.  Witness - Evidence - Process.

The clerk of such court, at the request of the chairman of the Board of Managers, or of the accused, shall issue subpoena for witnesses, and for the production of books or papers, and in case of disobedience of any such process, the court may order its clerk to issue process for the arrest of such witness or for the seizure of books or papers.  All process shall be served or executed by the marshal or his assistant, or by any sheriff or deputy in the several counties of the state.

Added by Laws 1915, c. 131, § 11, emerg. eff. March 12, 1915.

§51-62.  Powers of court of impeachment - Orders and judgments - Power to enforce.

The Senate sitting as a court of impeachment shall have power to compel the attendance of witnesses, to enforce obedience to its orders, mandates, writs, precepts and judgments to preserve order, and to punish in a summary way contempts of and disobedience to its authority, orders, mandates, writs, process, precepts and judgments, and to make all orders, rules and regulations which it may deem essential or necessary for the orderly transaction of its business.

Added by Laws 1915, c. 131, § 12, emerg. eff. March 12, 1915.

§51-63.  Fees for witnesses and executions of processes.

Witnesses shall have the same compensation for travel and attendance, and the same exemptions in going, remaining and returning, as witnesses in the district court; and officers executing the process and orders of the Senate when sitting as a court of impeachment shall have the same fees as are allowed sheriffs for like services in the district court.

Added by Laws 1915, c. 131, § 13, emerg. eff. March 12, 1915.

§51-64.  Oath.

Before the Senate shall proceed to consider the articles of impeachment, it shall organize itself into a court of impeachment, as provided herein, and every Senator present shall take the following oath or affirmation:

"I do solemnly swear (or affirm) that I will faithfully and impartially try the impeachment against A. B., and do justice according to the law and the evidence."

Added by Laws 1915, c. 131, § 14, emerg. eff. March 12, 1915.

§51-65.  Voting on judgment - Absence during trial.

The Senate when sitting as a court of impeachment shall determine what amount of absence of a Senator during the trial shall exclude the Senator from voting in the final decision.

Added by Laws 1915, c. 131, § 15, emerg. eff. March 12, 1915.

§51-66.  Costs - How paid - Cost of accused if acquitted.

If the accused is acquitted, he shall be entitled to his costs, to be taxed by the clerk and paid by the House of Representatives out of any funds available for paying the per diem and expenses of the members of the Legislature, and if convicted, he shall pay the costs, unless the Senate as a court of impeachment otherwise directs.

Added by Laws 1915, c. 131, § 16, emerg. eff. March 12, 1915.

§51-67.  Recess - Trial after adjournment.

The Senate when organized and sitting as a court of impeachment, shall have power to recess from time to time, and hold sessions after the adjournment of the Legislature.

Added by Laws 1915, c. 131, § 17, emerg. eff. March 12, 1915.

§51-68.  Trial after adjournment - Per diem of Senators - How paid.

In case the court of impeachment shall sit and hold its sessions after the Legislature has adjourned, the Senators composing such court and the managers representing the House of Representatives shall be paid the same per diem and mileage as is prescribed for members of the Legislature when convened in regular session.  The clerk, marshal, stenographers, and other employees shall receive the same compensation as is prescribed for like officers and employees in the Senate.  The members, officers and employees of the court shall be paid upon certificates signed by the presiding Justice of the court, attested by its clerk.

Added by Laws 1915, c. 131, § 18, emerg. eff. March 12, 1915.

§51-69.  Managers of trial - Powers of after-adjournment trial.

If the Senate shall sit as a court of impeachment after the adjournment of the House of Representatives, the managers appointed by the House to present and prosecute any impeachment proceedings shall have full power and authority after such adjournment to carry on and conduct such prosecution, and may appoint such stenographic or clerical assistants as may be required.

Added by Laws 1915, c. 131, § 19, emerg. eff. March 12, 1915.

§51-70.  Expenses - How paid.

All expenses of any impeachment proceedings, after the Legislature shall have adjourned, shall be paid out of any legislative appropriation made for the payment of the per diem and expenses of any such Legislature, and shall be approved by the presiding Justice of the court and attested by its clerk; provided, that before any such claim shall be allowed against any said appropriation, the person making the claim must first make and submit an affidavit that such services have been actually rendered, or such expenses incurred, under the provisions of this act.

Added by Laws 1915, c. 131, § 20, emerg. eff. March 12, 1915.

§51-71.  Procedure - Vote - Records.

The Senate, when sitting as a court of impeachment, shall have power to prescribe and adopt such rules of procedure as it may deem expedient for the orderly trial of the impeachment cases.  When an accused person has been placed upon trial and the case is ready to be submitted to the Senators, sitting as members of a court of impeachment, for their decision, the roll of the members shall be called in open session upon each separate charge or count, contained in the articles of impeachment.  Each Senator, when his name is called shall, if in his judgment the particular charge submitted has been proven, vote "yea" otherwise he shall vote "nay" which yea and nay vote shall be recorded in the journal of the court.  If two-thirds (2/3) of the Senators present shall vote yea upon any charge or count contained in the article of impeachment, the accused shall be adjudged guilty, and the judgment of the court shall be that he be removed from office.  The proceedings of the court of impeachment shall be recorded by the clerk in a record kept for such purpose, when any case is finally concluded the record shall be signed by the presiding Justice or presiding officer, attested by the clerk and by him filed in the office of the Secretary of State as a permanent record.

Added by Laws 1915, c. 131, § 21, emerg. eff. March 12, 1915.

§51-91.  Officers subject to removal.

All state officers not subject to impeachment under Section 1, Article 8 of the Constitution, and all county, city and municipal officers may, in addition to the methods now and causes provided by law, be removed from office as herein provided.

Added by Laws 1917, c. 205, p. 379, § 1, emerg. eff. Feb. 19, 1917.

§51-92.  Supreme Court and district court - Jurisdiction.

The Supreme Court shall have and is hereby given concurrent with the district court, original jurisdiction of all special proceedings and actions authorized as provided for by this act, and either said Supreme Court or any district court wherein the petition shall be filed by the Attorney General as hereinafter provided, shall take full and complete original jurisdiction.

Added by Laws 1917, c. 205, p. 379, § 2, emerg. eff. Feb. 19, 1917.

§51-93.  Official misconduct defined - Suspension.

Official misconduct within the meaning of this act is hereby defined to be:

1.  Any willful failure or neglect to diligently and faithfully perform any duty enjoined upon such officer by the laws of this state.

2.  Intoxication in any public place within the state produced by strong drink voluntarily taken.

3.  Committing any act constituting a violation of any penal statute involving moral turpitude.  Such an act has been committed, in the sense of this section, when the official involved has been convicted thereof by a court of record; and suspension from office as provided by Section 98 of this title shall be sought and is hereby authorized upon such conviction, even though the official so convicted has appealed such conviction.

Added by Laws 1917, c. 205, p. 379, § 3, emerg. eff. Feb. 19, 1917.  Amended by Laws 1959, p. 211, § 1, emerg. eff. July 15, 1959.

§51-94.  Attorney General - Duties.

It shall be the duty of the Attorney General of this state, when directed by the Governor, or upon notice being received by the Attorney General in writing and verified by fifteen or more reputable citizens of the county or by one percent (1%) of the registered voters that voted in the previous election for the political subdivision of which the officer who is the subject of the complaint is an official, whichever is greater, before some officer authorized to administer oaths, that any officer herein mentioned has been guilty of any of the acts, omissions or offenses as set out in Section 93 of this title, to investigate such complaint, and if on such investigation the Attorney General shall find that there is reasonable cause for such complaint, the Attorney General shall institute proceedings in the Supreme Court, or any district court of the county of the residence of the accused, to oust such officer from office.

Added by Laws 1917, c. 205, p. 380, § 4, emerg. eff. Feb. 19, 1917.  Amended by Laws 2004, c. 437, § 1, eff. Nov. 1, 2004.

§51-95.  Speedy trial - Continuances.

Said proceedings in ouster shall be tried in a speedy manner, and shall have precedence in said court and shall be tried at the first term after the filing of the complaint or petition herein named; provided, the answer hereinafter mentioned shall have been on file at least ten (10) days before the day of trial.

A continuance may be granted either side for good cause shown, but no continuance shall be granted by an agreement of the parties.

Added by Laws 1917, c. 205, p. 380, § 5, emerg. eff. Feb. 19, 1917.

§51-96.  Summons and pleadings.

Upon the filing of the complaint or petition for the writ of ouster, a summons shall issue for the defendant to appear and answer the same within twenty (20) days of the service thereof, and there shall accompany the summons and be served upon the defendant a copy of the complaint or petition filed against him.

The petition and answer shall constitute the only pleadings allowed, and all allegations in the answer shall be deemed controverted, and any and all questions as to the sufficiency of the petition or complaint shall be raised and determined upon the trial of the cause; and if said petition is held insufficient in form, the same shall be amended at once, and such amendment shall not delay the trial of the case.

Added by Laws 1917, c. 205, p. 380, § 6, emerg. eff. Feb. 19, 1917.

§51-97.  Defendant guilty - Judgment of ouster.

If the defendant shall be found guilty, judgment of ouster shall be rendered against him.

Added by Laws 1917, c. 205, p. 381, § 7, emerg. eff. Feb. 19, 1917.

§51-98.  Suspension during proceedings - Temporary appointment - Right to salary.

When the complaint or petition for removal is filed, if in addition to the matter charged as ground for removal, the complaint shall also pray that the officer charged be suspended from office pending an investigation or trial.  The Supreme Court or any Judge thereof, or any district judge or court of the county of the residence of the accused, may, upon not less than ten (10) days' notice to the respondent, if sufficient cause appear from the petition and the affidavits or depositions then filed and presented, order the suspension of the accused from the functions of his office until the determination of the matter, and upon such suspension the court shall immediately appoint some proper and qualified person temporarily to fill said office and perform its duties until such proceedings for removal shall be finally determined, and in the event of the removal of the officer so suspended the vacancy shall be filled in the manner provided by law for filling vacancies in such office.

If on the final hearing of the complaint or petition herein, provided the officer is not removed from his office he shall receive the salary allowed him by law during the time of his suspension.

Such officer so temporarily appointed shall also in any event receive the same salary as is provided by law to be paid to the officer filling such position.

Added by Laws 1917, c. 205, p. 381, § 8, emerg. eff. Feb. 19, 1917.

§51-99.  Name in which action commenced.

All actions under the provisions of this act shall be commenced in the name of the State of Oklahoma on the relation of the Attorney General of the state.

Added by Laws 1917, c. 205, p. 381, § 9, emerg. eff. Feb. 19, 1917.

§51-100.  Attorney General - Powers.

The Attorney General of the state shall have the power, and he is hereby authorized and directed whenever complaint has been made and the names of witnesses furnished him, or whenever he deems necessary to issue subpoenas for such witnesses so furnished him, and for such other persons as he shall have reason to believe to have any knowledge of the truth of the complaint made, to cause said witnesses to appear before the Attorney General, or any magistrate or notary public, at the time and place in the county of the accused officer's residence, to be designated in the subpoena then and there to testify concerning the subject matter of such investigation.

Each witness shall be sworn to make true answers to all questions propounded to him touching the matter under investigation, and the testimony of each witness shall be reduced to writing and be signed by the witnesses.

The Attorney General is hereby authorized and empowered to administer the necessary oaths and affirmations to such witnesses.

All witnesses subpoenaed or used by the Attorney General in such special investigation, or upon the hearing of the complaint or petition in the district court, or the Supreme Court, shall be entitled to receive the same per diem and mileage as is allowed witnesses in the district court of the state, said fees to be paid by the Attorney General out of any funds of his office available for such purpose.

Any disobedience to such subpoena, or refusal to answer any proper question propounded by the Attorney General at such inquiry shall be a misdemeanor, and shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail not more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1917, c. 205, p. 381, § 10, emerg. eff. Feb. 19, 1917.

§51-101.  Witnesses.

No person shall be excused from testifying before said Attorney General, magistrate, or notary public, at any such investigation, or be excused from testifying in any proceeding brought in any court of competent jurisdiction under the provisions of this act, on the ground that his testimony may tend to incriminate him; but no person shall be prosecuted, or subjected to any penalty, or forfeiture for or on account of any transaction, matter, or thing, concerning which he may testify or produce evidence; nor shall such testimony be used against him for any crime or misdemeanor under the laws of this state, or in any subsequent civil proceeding against said witness.

Added by Laws 1917, c. 205, p. 382, § 11, emerg. eff. Feb. 19, 1917.

§51-102.  Ouster proceedings for open and notorious violation of penal laws.

The Attorney General shall have power and is hereby authorized on his own initiative, when he has reason to believe that the gambling or prohibitory liquor laws, or other penal statutes of the state, are being openly and notoriously violated in any county of the state, or subdivision thereof, to institute proceedings in ouster against any and all officers mentioned and included within the terms of this act, whose duties charge them with the enforcement of the laws of this state, as fully as he is hereinbefore authorized to do.

Added by Laws 1917, c. 205, p. 382, § 12, emerg. eff. Feb. 19, 1917.

§51-103.  Jury trial.

Upon the trial either party shall be entitled to a jury, and if the cause be tried in the Supreme Court of the state the jury shall be drawn and impaneled in the manner now provided by law for drawing and impaneling juries in the Supreme Court of the state, provided, that not more than two jurors from the same county shall serve thereon, and provided further, that in the event of the acquittal of the accused all the costs of the action shall be taxed against the state.

Added by Laws 1917, c. 205, p. 383, § 13, emerg. eff. Feb. 19, 1917.

§51-104.  Evidence on motion to suspend - Taking of depositions.

The evidence procured by the Attorney General upon the separate investigations and examination of witnesses herein authorized to be made, may be presented by him on the motion to suspend the officer. The Attorney General and the defendant shall have the right to take depositions of witnesses to be used in said action, upon the giving of five days' written notice to the adverse party of the time and particular place when and where such witnesses will be examined, and the name of the officer before whom they will be examined.

Added by Laws 1917, c. 205, p. 383, § 14, emerg. eff. Feb. 19, 1917.

§51-105.  Prima facie evidence.

Proof that any of the penal statutes of the state which any such officer is enjoined by law to enforce, have been openly and notoriously violated within the jurisdiction of such officer shall be prima facie evidence of willful official misconduct on the part of such officer and unless controverted shall be sufficient ground for suspension or removal under the terms of this act.

Provided, nothing in this act shall relieve the state of the burden of proving the allegations against the accused by a preponderance of the evidence.

Added by Laws 1917, c. 205, p. 383, § 15, emerg. eff. Feb. 19, 1917.

§51-121.  Declaration of policy.

In order to extend to employees of the state and its political subdivisions and of the instrumentalities of either, and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the Legislature, subject to the limitations of this act, that such steps be taken as to provide such protection to employees of the state and local governments on as broad a basis as is permitted under applicable federal law.  It is also the policy of the Legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this act is made applicable to service performed in such position, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

Added by Laws 1949, p. 375, § 1, emerg. eff. June 1, 1949.  Amended by Laws 1955, p. 277, § 1, emerg. eff. June 6, 1955.

§51-122.  Definitions.

For the purposes of this act:

(a) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such terms shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that Act;

(b) The term "employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, or any instrumentality of either, for such employer, except (1) service which in the absence of an agreement entered into under this act would constitute "employment" as defined in Section 209 of the Social Security Act; or (2) service by (a) an employee of the state, or by an employee of any political subdivision or instrumentality of either the state or a political subdivision if so provided in the plan submitted under Section 125 of this title by such subdivision or instrumentality (or joint coverage unit of which it is a member), in any class or classes of positions filled by popular election and any class or classes of positions the compensation for which is on a fee basis; or (3) until the end of the sixth full calendar month following the close of the second regular session of the State Legislature held after the enactment of this act, services (A) in the employ of the state, or (B) in the employ of a political subdivision or instrumentality when so provided by such subdivision or instrumentality in a plan submitted under Section 125, which are covered by a nonfederal pension, annuity, retirement, or similar fund or system which has been or is hereafter established by any such employer prior to the effective date of an agreement entered into pursuant to Section 123 of this title; unless and until a referendum has been held on the question of whether service in positions covered by such retirement system should be excluded from or included under an agreement under Section 123 of this title or a plan submitted under Section 125 of this title, as provided for in Section 218(d) (3) of the Federal Social Security Act, and a majority of the eligible employees voting in such referendum vote in favor of including service in such positions under such an agreement or plan, in which event, such services (A) in the employ of the state, or (B) in the employ of a political subdivision or instrumentality when so provided by such subdivision or instrumentality in a plan submitted under Section 125 of this title, shall constitute "employment"; provided, however, that in no event shall service in any policeman's or fireman's position be considered as "employment" within the meaning of this act, unless and until the Federal Social Security Act be amended to allow coverage of service in such a position;

(c) The term "employee" includes an officer of a state, political subdivision, or instrumentality;

(d) The term "state agency" means the Oklahoma Public Welfare Commission, created by Section 3, Article XXV of the Constitution of the State of Oklahoma;

(e) The term "federal agency" means in each case such federal officer, department, or agency as is charged on behalf of the federal government, by or under the applicable federal law, with the particular federal function referred to in this act in connection with such terms;

(f) The term "political subdivision" includes any county, township, municipal corporation, school district, or other independent governmental entity of equivalent rank;

(g) The term "instrumentality," when referring to an instrumentality of a state or political subdivision, includes only a juristic entity which is legally separate and distinct from the state or such subdivision and whose employees are not by virtue of their relation to such juristic entity employees of the state or such subdivision;

(h) The term "applicable federal law" refers to such provisions of federal law (including federal regulations and requirements issued pursuant thereto), if and when enacted, as provide for extending the benefits of Title II of the Social Security Act to employees of states, political subdivisions, and their instrumentalities;

(i) The term "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," as such Act has been and may from time to time be amended; and

(j) The term "Federal Insurance Contributions Act" means subchapter A of Chapter 9 of the Federal Internal Revenue Code as such Code has been and may from time to time be amended.

Added by Laws 1949, p. 375, § 2, emerg. eff. June 1, 1949.  Amended by Laws 1955, p. 277, § 2, emerg. eff. June 6, 1955.

§51-123.  Agreements with federal agencies and agencies of other states.

(a) Federal-State Agreement.  The state agency, with the approval of the Governor, is hereby authorized, upon enactment of applicable federal law, to enter on behalf of the state into an agreement, or a modification or modifications thereof, with the federal agency, consistent with the terms and provisions of this act, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision thereof, or of any instrumentality of any one or more of the foregoing, with respect to services specified in such agreement, which constitute "employment" as defined in Section 122 of this title.  Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the state agency and federal agency shall agree upon, but, except as may be otherwise required by or under applicable federal law as to the services to be covered, such agreement or modification thereof shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement or modification thereof (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act.

(2) The state will pay to the federal agency, at such time or times as may be prescribed by the applicable federal law or by regulations of the federal agency, contributions with respect to wages (as defined in Section 122 of this title), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement or modification thereof constituted employment within the meaning of that Act.

(3) Such agreement or modification thereof shall be effective with respect to services performed after a date specified therein but shall in no event cover (A), in the case of state employees, any service performed prior to the beginning of the first calendar month after the date on which such agreement or modification thereof is entered into, or (B), in the case of employees of a political subdivision or of an instrumentality of either the state or a political subdivision, any service performed prior to the beginning of the first calendar month after the approval of the plan submitted under Section 125, except that a modification entered into after December 31, 1954, may be effective with respect to services performed after December 31, 1954, or after a later date specified in such modification.

(4) All services which constitute employment as defined in Section 122 and are performed in the employ of the state by employees of the state shall be covered by the agreement or modification thereof.

(5) All services which (A) constitute employment as defined in Section 122, (B) are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, and (C) are covered by a plan which is in conformity with the terms of the agreement or modification thereof and has been approved by the state agency under Section 125 shall be covered by the agreement or modification thereof.

(6) As modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals to whom Section 218(d) (3) (C) of the Social Security Act is applicable, and shall provide that the service of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system.

(b) Interstate Agreements.  The state agency is hereby authorized to enter on behalf of the state into an agreement, consistent to the extent practicable with the terms and provisions of subsection (a) and other provisions of this act, with the appropriate agency or agencies of any other state or states and with the federal agency, whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of any instrumentality jointly created by this state and such other state or states.

(c) Retirement System as Separate Systems.  Pursuant to Section 218(d)(6) of the Social Security Act, the Teachers' Retirement System shall, for the purposes of this act, be deemed to constitute a separate retirement system with respect to the state and a separate retirement system with respect to each political subdivision having positions covered thereby.

Added by Laws 1949, p. 376, § 3, emerg. eff. June 1, 1949.  Amended by Laws 1953, p. 219, § 1, emerg. eff. June 8, 1953; Laws 1955, p. 278, § 3, emerg. eff. June 6, 1955.

§51-124.  Contributions by state employees.

(a) Every employee of the state whose services are covered by an agreement entered into under Section 123 shall be required to pay for the period of such coverage, into the Contribution Fund established by Section 126, contributions, with respect to wages (as defined in Section 122 of this title), equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that Act.  Such liability shall arise in consideration of the employee's retention in the service, or his entry upon such service, after the enactment of this act.

(b) The contribution imposed by this section shall be collected by the state by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments or refund if adjustment is impracticable shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

Added by Laws 1949, p. 377, § 4, emerg. eff. June 1, 1949.  Amended by Laws 1955, p. 279, § 4, emerg. eff. June 6, 1955.

§51-125.  Plans for coverage of employees of political subdivisions and of state and local instrumentalities.

(a) Each political subdivision of the state and each instrumentality of the state or of a political subdivision is hereby authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable federal law, to employees of any such political subdivision or instrumentality.  If not precluded by applicable federal law and under such conditions as the state agency may by regulation prescribe, two or more such political subdivisions or instrumentalities may, for the purposes of this act, form a joint coverage unit and as such submit for approval a joint plan if otherwise, because of the requirements of the agreement entered into pursuant to Section 123 or because of the requirements imposed by or under applicable federal law, any subdivision or instrumentality included in such unit would be unable to submit an approvable plan. Each such plan or any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under Section 123;

(2) It provides that all services which constitute employment as defined in Section 122 and are performed in the employ of the political subdivision or instrumentality, or in the employ of any member of a joint coverage unit submitting the plan, by any employees thereof, shall be covered by the plan, provided that the plan may exclude from its coverage any services which, under the provisions of that section, are excluded from the term "employment" when so specified in a plan, except that it may exclude services performed by individuals to whom Section 218(d) (3) (C) of the Social Security Act is applicable;

(3) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) and by subsection (d) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for such methods of administration of the plan by the political subdivision or instrumentality or members of the joint coverage unit as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision or instrumentality or members of the joint coverage unit will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the federal agency may from time to time find necessary to assure the correctness and verification of such reports; and

(6) It authorizes the state agency to terminate the plan in its entirety or, in the discretion of the state agency, as to any member of a joint coverage unit, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and be consistent with applicable federal law.

(b) The state agency shall not finally refuse to approve a plan submitted under subsection (a), and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to each political subdivision or instrumentality affected thereby.

(c) (1) Each political subdivision or instrumentality as to which a plan has been approved under this section shall pay into the Contribution Fund, with respect to wages (as defined in Section 122 of this title), at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under Section 123.

(2) Every political subdivision or instrumentality required to make payments under paragraph (1) of this subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this act, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to wages (as defined in Section 122 of this title), not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that Act, and to deduct the amount of such contribution from the wages as and when paid.  Contributions so collected shall be paid into the Contribution Fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph (1) of this subsection.  Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d) Delinquent payments due under paragraph (1) of subsection (c) may, with interest at the rate of six percent (6%) per annum, be recovered by action in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor or may, at the request of the state agency, be deducted from any other monies payable to such subdivision or instrumentality by any department or agency of the state.

Added by Laws 1949, p. 377, § 5, emerg. eff. June 1, 1949.  Amended by Laws 1955, p. 280, § 5, emerg. eff. June 6, 1955.

§51-126.  Contribution Fund.

(a) There is hereby established a special fund to be known as the Contribution Fund.  Such fund shall consist of and there shall be deposited in such fund:

(1) all contributions, interest, and penalties collected under Sections 124 and 125 of this title;

(2) all monies appropriated thereto under this act;

(3) all monies paid to the state pursuant to any agreement entered into under Section 123(b) of this title;

(4) any property or securities and earnings thereof acquired through the use of monies belonging to this fund;

(5) interest earned upon any monies in the fund; and

(6) all sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other monies received for the fund from any other source.

All monies in the fund shall be mingled and undivided.  Subject to the provisions of this act, the state agency is vested with full power, authority, and jurisdiction over the fund, including all monies and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof, consistent with the provisions of this act.

(b) The Contribution Fund shall be established and held separate and apart from any other funds or monies of the state and shall be used and administered exclusively for the purpose of this act. Withdrawals from such fund shall be made for and solely for (A) payment of amounts required to be paid to the federal agency pursuant to an agreement entered into under Section 123 of this title; (B) payment of refunds provided for in Section 124(c) of this title; (C) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality; and (D) to pay administrative costs related to the purposes of this section.  Provided, however, for the fiscal year ending June 30, 1994, the Department of Human Services is authorized to expend an amount not to exceed Six Hundred Nineteen Thousand Seventy-eight Dollars ($619,078.00) for the general operation of the agency.

(c) From the Contribution Fund the custodian of the fund shall pay to the federal agency such amount and at such time or times as may be directed by the state agency in accordance with any agreement entered into under Section 123 of this title and applicable federal law.

(d) The Treasurer of the state shall be ex officio treasurer and custodian of the Contribution Fund and shall administer such fund in accordance with the provisions of this act and the directions of the state agency and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the state agency may prescribe pursuant thereto.

(e) There are hereby authorized to be appropriated annually to the Contribution Fund, in addition to the contributions collected and paid into the Contribution Fund under Sections 124 and 125 of this title, to be available for the purposes of subsections (b) and (c) of this section until expended, such additional sums as are found to be necessary in order to make the payments to the federal agency which the state is obligated to make pursuant to an agreement entered into under Section 123 of this title.

Added by Laws 1949, p. 378, § 6, emerg. eff. June 1, 1949.  Amended by Laws 1955, p. 281, § 6, emerg. eff. June 6, 1955; Laws 1961, p. 432, § 1, emerg. eff. June 28, 1961; Laws 1987, c. 196, § 16, operative July 1, 1987; Laws 1993, c. 279, § 23.

§51-127.  Administrative appropriation.

For the purpose of administering the provisions of this act there is hereby appropriated from any surplus accruing to the credit of the Emergency Appropriation Fund for the fiscal year ending June 30, 1949, the sum of ____ to be expended by the Oklahoma Employment Security Commission to carry out the purposes of this act.  The funds herein appropriated shall not be subject to fiscal year limitations and may be contracted or expended at any time within thirty (30) months from passage of this act.  The Oklahoma Employment Security Commission may create positions, employ necessary personnel and fix the salary of officials and employees required to administer this act.

Added by Laws 1949, p. 379, § 7, emerg. eff. June 1, 1949.

§51-128.  Rules and regulations.

The state agency shall make and publish rules and regulations, not inconsistent with the provisions of this act, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this act.

Added by Laws 1949, p. 380, § 8, emerg. eff. June 1, 1949.

§51-129.  Studies and reports.

The state agency shall make studies concerning the problem of old-age and survivors insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this act and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this act during the preceding calendar year, including such recommendations for amendments to this act as it considers proper.

Added by Laws 1949, p. 380, § 9, emerg. eff. June 1, 1949.

§51-130.  Separability.

If any provision of this act, or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

Added by Laws 1949, p. 380, § 10, emerg. eff. June 1, 1949.

§51-131.  Referenda and certification.

(a) With respect to employees of the state in positions covered by a retirement system established by the state, the Governor is empowered to authorize a referendum upon the question of whether service in positions covered by such retirement system should be excluded from or included under an agreement, or modification thereof, under Section 123 of this title; and, with respect to employees of any political subdivision or instrumentality in positions covered by a retirement system established by the state or by such subdivision or instrumentality, the Governor, upon written request of the governing body of such subdivision or instrumentality, shall authorize a referendum upon the question of whether positions covered by such retirement system should be excluded from or included under a plan submitted by such subdivision or instrumentality under Section 125 of this title.  In either case the referendum shall be conducted, and the Governor shall designate an agency or individual to supervise its conduct, in accordance with the requirement of Section 218(d) (3) of the Federal Social Security Act; and the notice of referendum required by said Section 218(d) (3) of the Federal Social Security Act shall contain, or shall be accompanied by, a statement in such form and in such detail as the agency or individual designated by the Governor to conduct such referendum shall deem necessary to inform the eligible employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, in event their services are included under such an agreement or plan.

(b) Upon receiving evidence satisfactory to him that, with respect to any such referendum, the conditions specified in Section 218(d) (3) of the Federal Social Security Act have been met, the Governor shall so certify to the appropriate federal agency.

(c) Nothing in this section shall be construed as allowing or providing for coverage of services in a policeman's or fireman's position, unless and until the Federal Social Security Act be amended to allow coverage of services in such a position.

Added by Laws 1955, p. 282, § 7, emerg. eff. June 6, 1955.

§51-132.  Withholding by board of education - Determination of coverage.

Upon request of any employee, the board of education of the school district by which he is employed may withhold two percent (2%) of the employee's wages paid after December 31, 1954, and, in the event that any such amounts are so withheld from an employee's wages, the board of education shall also set aside an equal amount from school district enrichment funds.  All amounts withheld from employees' salaries or set aside from funds of a school district, as provided above, shall be held in a special account by the board of education of such district until it has been determined that the employees of such school district will or will not be covered by the Federal Social Security Program.

If it is determined that the employees of the school district will be covered by the Federal Social Security Program, the board of education of the school district shall forthwith pay, from funds withheld or set aside as hereinbefore provided, to the state agency designated to receive social security contributions of political subdivisions, an amount equal to four percent (4%) of the wages of such employees.

If it is determined that the employees of a school district will not be covered by the Federal Social Security Program, or if no determination has been made by December 31, 1957, all amounts withheld from employees' salaries shall forthwith be returned to the employees from whom they are withheld, and the amounts set aside from school district funds shall forthwith be replaced in the General Fund of the school district and made available for financing the appropriations of the district, but shall not be considered as income chargeable to the support of the minimum program of the school district.

Added by Laws 1955, p. 282, § 8, emerg. eff. June 6, 1955.

§51-151.  Short title.

This act shall be known and may be cited as "The Governmental Tort Claims Act".

Added by Laws 1978, c. 203, § 1, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 1, eff. Oct. 1, 1985.

§51-152.  Definitions.

As used in The Governmental Tort Claims Act:

1.  "Action" means a proceeding in a court of competent jurisdiction by which one party brings a suit against another;

2.  "Agency" means any board, commission, committee, department or other instrumentality or entity designated to act in behalf of the state or a political subdivision;

3.  "Claim" means any written demand presented by a claimant or the claimant's authorized representative in accordance with this act to recover money from the state or political subdivision as compensation for an act or omission of a political subdivision or the state or an employee;

4.  "Claimant" means the person or the person's authorized representative who files notice of a claim in accordance with The Governmental Tort Claims Act.  Only the following persons and no others may be claimants:

a. any person holding an interest in real or personal property which suffers a loss, provided that the claim of the person shall be aggregated with claims of all other persons holding an interest in the property and the claims of all other persons which are derivative of the loss, and that multiple claimants shall be considered a single claimant,

b. the individual actually involved in the accident or occurrence who suffers a loss, provided that the individual shall aggregate in the claim the losses of all other persons which are derivative of the loss, or

c. in the case of death, an administrator, special administrator or a personal representative who shall aggregate in the claim all losses of all persons which are derivative of the death;

5.  "Employee" means any person who is authorized to act in behalf of a political subdivision or the state whether that person is acting on a permanent or temporary basis, with or without being compensated or on a full-time or part-time basis.

a. Employee also includes:

(1) all elected or appointed officers, members of governing bodies and other persons designated to act for an agency or political subdivision, but the term does not mean a person or other legal entity while acting in the capacity of an independent contractor or an employee of an independent contractor,

(2) from September 1, 1991, through June 30, 1996, licensed physicians, licensed osteopathic physicians and certified nurse-midwives providing prenatal, delivery or infant care services to State Department of Health clients pursuant to a contract entered into with the State Department of Health in accordance with paragraph 3 of subsection B of Section 1-106 of Title 63 of the Oklahoma Statutes but only insofar as services authorized by and in conformity with the terms of the contract and the requirements of Section 1-233 of Title 63 of the Oklahoma Statutes, and

(3) any volunteer, full-time or part-time firefighter when performing duties for a fire department provided for in subparagraph j of paragraph 8 of this section.

b. For the purpose of The Governmental Tort Claims Act, the following are employees of this state, regardless of the place in this state where duties as employees are performed:

(1) physicians acting in an administrative capacity,

(2) resident physicians and resident interns participating in a graduate medical education program of the University of Oklahoma Health Sciences Center or the College of Osteopathic Medicine of Oklahoma State University,

(3) faculty members and staff of the University of Oklahoma Health Sciences Center and the College of Osteopathic Medicine of Oklahoma State University, while engaged in teaching duties,

(4) physicians who practice medicine or act in an administrative capacity as an employee of an agency of the State of Oklahoma, and

(5) physicians who provide medical care to inmates pursuant to a contract with the Department of Corrections.

Physician faculty members and staff of the University of Oklahoma Health Sciences Center and the College of Osteopathic Medicine of Oklahoma State University not acting in an administrative capacity or engaged in teaching duties are not employees or agents of the state.

c. Except as provided in subparagraph (b) of paragraph 5 of this section, in no event shall the state be held liable for the tortious conduct of any physician, resident physician or intern while practicing medicine or providing medical treatment to patients;

6.  "Loss" means death or injury to the body or rights of a person or damage to real or personal property or rights therein;

7.  "Municipality" means any incorporated city or town, and all institutions, agencies or instrumentalities of a municipality;

8.  "Political subdivision" means:

a. a municipality,

b. a school district,

c. a county,

d. a public trust where the sole beneficiary or beneficiaries are a city, town, school district or county.  For purposes of The Governmental Tort Claims Act, a public trust shall include a municipal hospital created pursuant to Section 30-101 et seq. of Title 11 of the Oklahoma Statutes, a county hospital created pursuant to Section 781 et seq. of Title 19 of the Oklahoma Statutes, or is created pursuant to a joint agreement between such governing authorities, that is operated for the public benefit by a public trust created pursuant to Section 176 et seq. of Title 60 of the Oklahoma Statutes and managed by a governing board appointed or elected by the municipality, county, or both, who exercises control of the hospital, subject to the approval of the governing body of the municipality, county, or both,

e. for the purposes of The Governmental Tort Claims Act only, a housing authority created pursuant to the provisions of the Oklahoma Housing Authority Act,

f. for the purposes of The Governmental Tort Claims Act only, corporations organized not for profit pursuant to the provisions of the Oklahoma General Corporation Act for the primary purpose of developing and providing rural water supply and sewage disposal facilities to serve rural residents,

g. for the purposes of The Governmental Tort Claims Act only, districts formed pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act,

h. for the purposes of The Governmental Tort Claims Act only, master conservancy districts formed pursuant to the Conservancy Act of Oklahoma,

i. for the purposes of The Governmental Tort Claims Act only, a fire protection district created pursuant to the provisions of Section 901.1 et seq. of Title 19 of the Oklahoma Statutes,

j. for the purposes of The Governmental Tort Claims Act only, a benevolent or charitable corporate volunteer or full-time fire department for an unincorporated area created pursuant to the provisions of Section 592 et seq. of Title 18 of the Oklahoma Statutes,

k. for purposes of The Governmental Tort Claims Act only, an Emergency Services Provider rendering services within the boundaries of a Supplemental Emergency Services District pursuant to an existing contract between the Emergency Services Provider and the Oklahoma State Department of Health.  Provided, however, that the acquisition of commercial liability insurance covering the activities of such Emergency Services Provider performed within the State of Oklahoma shall not operate as a waiver of any of the limitations, immunities or defenses provided for political subdivisions pursuant to the terms of The Governmental Tort Claims Act,

l. for purposes of The Governmental Tort Claims Act only, a conservation district created pursuant to the provisions of the Conservation District Act,

m. for purposes of The Governmental Tort Claims Act, districts formed pursuant to the Oklahoma Irrigation District Act,

n. for purposes of The Governmental Tort Claims Act only, any community action agency established pursuant to Sections 5035 through 5040 of Title 74 of the Oklahoma Statutes, and

o. for purposes of The Governmental Tort Claims Act only, any organization that is designated as a youth services agency, pursuant to Section 7302-3.6a of Title 10 of the Oklahoma Statutes,

and all their institutions, instrumentalities or agencies;

9.  "Scope of employment" means performance by an employee acting in good faith within the duties of the employee's office or employment or of tasks lawfully assigned by a competent authority including the operation or use of an agency vehicle or equipment with actual or implied consent of the supervisor of the employee, but shall not include corruption or fraud;

10.  "State" means the State of Oklahoma or any office, department, agency, authority, commission, board, institution, hospital, college, university, public trust created pursuant to Title 60 of the Oklahoma Statutes of which the State of Oklahoma is the beneficiary, or other instrumentality thereof; and

11.  "Tort" means a legal wrong, independent of contract, involving violation of a duty imposed by general law or otherwise, resulting in a loss to any person, association or corporation as the proximate result of an act or omission of a political subdivision or the state or an employee acting within the scope of employment.

Added by Laws 1978, c. 203, § 2, eff. July 1, 1978.  Amended by Laws 1979, c. 280, § 1, eff. July 1, 1979; Laws 1984, c. 226, § 2, eff. Oct. 1, 1985; Laws 1986, c. 95, § 1, eff. Nov. 1, 1986; Laws 1986, c. 257, § 2, eff. Nov. 1, 1986; Laws 1986, c. 247, § 21, operative July 1, 1986; Laws 1987, c. 123, § 1, eff. Nov. 1, 1987; Laws 1987, c. 234, § 1, eff. July 1, 1987; Laws 1989, c. 286, § 8, emerg. eff. May 24, 1989; Laws 1990, c. 313, § 1, emerg. eff. May 30, 1990; Laws 1991, c. 55, § 3, eff. Sept. 1, 1991; Laws 1991, c. 250, § 6, eff. Sept. 1, 1991; Laws 1992, c. 69, § 26, emerg. eff. April 13, 1992; Laws 1993, c. 177, § 4, emerg. eff. May 13, 1993; Laws 1994, c. 329, § 10, eff. July 1, 1994; Laws 2000, c. 59, § 2, emerg. eff. April 14, 2000; Laws 2001, c. 42, § 1, eff. July 1, 2002; Laws 2002, c. 462, § 2, eff. July 1, 2002; Laws 2003, c. 193, § 1, eff. Nov. 1, 2003; Laws 2003, c. 304, § 1, emerg. eff. May 28, 2003; Laws 2004, c. 46, § 1, eff. July 1, 2004; Laws 2004, c. 368, § 19, eff. Nov. 1, 2004.

NOTE:  Laws 1984, c. 228, § 1 repealed by Laws 1985, c. 357, § 5, eff. Oct. 1, 1985.  Laws 1987, c. 82, § 1 repealed by Laws 1987, c. 234, § 2, eff. July 1, 1987.  Section 1 of Vetoed House Bill No. 2637 repealed by Laws 2002, c. 462, § 5, eff. July 1, 2002.

NOTE:  The effective date of Laws 2001, c. 42, § 1 was amended from Nov. 1, 2001 to July 1, 2002 by Laws 2001, 1st Ex.Sess., c. 4, § 1, emerg. eff. Oct. 24, 2001.

§51-152.1.  Sovereign immunity.

A.  The State of Oklahoma does hereby adopt the doctrine of sovereign immunity.  The state, its political subdivisions, and all of their employees acting within the scope of their employment, whether performing governmental or proprietary functions, shall be immune from liability for torts.

B.  The state, only to the extent and in the manner provided in this act, waives its immunity and that of its political subdivisions.  In so waiving immunity, it is not the intent of the state to waive any rights under the Eleventh Amendment to the United States Constitution.

Added by Laws 1984, c. 226, § 3, eff. Oct. 1, 1985.

§51-153.  Liability - Scope - Exemptions - Exclusivity.

A.  The state or a political subdivision shall be liable for loss resulting from its torts or the torts of its employees acting within the scope of their employment subject to the limitations and exceptions specified in this act and only where the state or political subdivision, if a private person or entity, would be liable for money damages under the laws of this state.  The state or a political subdivision shall not be liable under the provisions of this act for any act or omission of an employee acting outside the scope of his employment.

B.  The liability of the state or political subdivision under this act shall be exclusive and in place of all other liability of the state, a political subdivision or employee at common law or otherwise.

Added by Laws 1978, c. 203, § 3, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 4, eff. Oct. 1, 1985.

NOTE:  Laws 1984, c. 228, § 2 repealed by Laws 1985, c. 357, § 5, operative Oct. 1, 1985.

§51-153.1.  Housing of federal inmates from another state - Private prison facilities - Public trusts - Action or recovery barred.

Nothing in the Governmental Tort Claims Act shall be construed as allowing an action or recovery against this state, against any city, town or county that is the sole beneficiary of a public trust, or against any employee of this state or any city, town or county of this state due to the housing of federal inmates or inmates from another state in facilities owned or operated by private prison contractors.  If a public trust that has as its sole beneficiary a city, town or county has a facility that houses federal inmates or inmates from another state, the immunity provided for in the Governmental Tort Claims Act shall not apply to that trust.

Added by Laws 1991, c. 307, § 4, emerg. eff. June 4, 1991.

§51-154.  Extent of liability - Wrongful criminal felony convictions resulting in imprisonment - Punitive or exemplary damages - Joinder of parties - Several liability.

A.  The total liability of the state and its political subdivisions on claims within the scope of The Governmental Tort Claims Act, arising out of an accident or occurrence happening after the effective date of this act, Section 151 et seq. of this title, shall not exceed:

1.  Twenty-five Thousand Dollars ($25,000.00) for any claim or to any claimant who has more than one claim for loss of property arising out of a single act, accident, or occurrence;

2.  Except as otherwise provided in this paragraph, One Hundred Twenty-five Thousand Dollars ($125,000.00) to any claimant for a claim for any other loss arising out of a single act, accident, or occurrence.  The limit of liability for the state or any city or county with a population of three hundred thousand (300,000) or more according to the latest federal Decennial Census shall not exceed One Hundred Seventy-five Thousand Dollars ($175,000.00).  Except however, the limits of said liability for the University Hospitals and State Mental Health Hospitals operated by the Department of Mental Health and Substance Abuse Services for claims arising from medical negligence shall be Two Hundred Thousand Dollars ($200,000.00).  For claims arising from medical negligence by any licensed physician, osteopathic physician or certified nurse-midwife rendering prenatal, delivery or infant care services from September 1, 1991, through June 30, 1996, pursuant to a contract authorized by subsection B of Section 1-106 of Title 63 of the Oklahoma Statutes and in conformity with the requirements of Section 1-233 of Title 63 of the Oklahoma Statutes, the limits of said liability shall be Two Hundred Thousand Dollars ($200,000.00); or

3.  One Million Dollars ($1,000,000.00) for any number of claims arising out of a single occurrence or accident.

B.  1.  Beginning on the effective date of this act, claims shall be allowed for wrongful criminal felony conviction resulting in imprisonment if the claimant has received a full pardon on the basis of a written finding by the Governor of actual innocence for the crime for which the claimant was sentenced or has been granted judicial relief absolving the claimant of guilt on the basis of actual innocence of the crime for which the claimant was sentenced.  The Governor or the court shall specifically state, in the pardon or order, the evidence or basis on which the finding of actual innocence is based.

2.  As used in paragraph 1 of this subsection, for a claimant to recover based on "actual innocence", the individual must meet the following criteria:

a. the individual was charged, by indictment or information, with the commission of a public offense classified as a felony,

b. the individual did not plead guilty to the offense charged, or to any lesser included offense, but was convicted of the offense,

c. the individual was sentenced to incarceration for a term of imprisonment as a result of the conviction,

d. the individual was imprisoned solely on the basis of the conviction for the offense, and

e.   (1)  in the case of a pardon, a determination was made by either the Pardon and Parole Board or the Governor that the offense for which the individual was convicted, sentenced and imprisoned, including any lesser offenses, was not committed by the individual, or

(2)  in the case of judicial relief, a court of competent jurisdiction found by clear and convincing evidence that the offense for which the individual was convicted, sentenced and imprisoned, including any lesser included offenses, was not committed by the individual and issued an order vacating, dismissing or reversing the conviction and sentence and providing that no further proceedings can be or will be held against the individual on any facts and circumstances alleged in the proceedings which had resulted in the conviction.

3.  A claimant shall not be entitled to compensation for any part of a sentence in prison during which the claimant was also serving a concurrent sentence for a crime not covered by this subsection.

4.  The total liability of the state and its political subdivisions on any claim within the scope of The Governmental Tort Claims Act arising out of wrongful criminal felony conviction resulting in imprisonment shall not exceed One Hundred Seventy-five Thousand Dollars ($175,000.00).

5.  The provisions of this subsection shall apply to convictions occurring on or before the effective date of this act as well as convictions occurring after the effective date of this act.  If a court of competent jurisdiction finds that retroactive application of this subsection is unconstitutional, the prospective application of this subsection shall remain valid.

C.  No award for damages in an action or any claim against the state or a political subdivision shall include punitive or exemplary damages.

D.  When the amount awarded to or settled upon multiple claimants exceeds the limitations of this section, any party may apply to the district court which has jurisdiction of the cause to apportion to each claimant the claimant's proper share of the total amount as limited herein.  The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement made to him bears to the aggregate awards and settlements for all claims against the state or its political subdivisions arising out of the occurrence.  When the amount of the aggregate losses presented by a single claimant exceeds the limits of paragraph 1 or 2 of subsection A of this section, each person suffering a loss shall be entitled to that person's proportionate share.

E.  The total liability of resident physicians and interns while participating in a graduate medical education program of the University of Oklahoma College of Medicine, its affiliated institutions and the Oklahoma College of Osteopathic Medicine and Surgery shall not exceed One Hundred Thousand Dollars ($100,000.00).

F.  The state or a political subdivision may petition the court that all parties and actions arising out of a single accident or occurrence shall be joined as provided by law, and upon order of the court the proceedings upon good cause shown shall be continued for a reasonable time or until such joinder has been completed.  The state or political subdivision shall be allowed to interplead in any action which may impose on it any duty or liability pursuant to this act.

G.  The liability of the state or political subdivision under The Governmental Tort Claims Act shall be several from that of any other person or entity, and the state or political subdivision shall only be liable for that percentage of total damages that corresponds to its percentage of total negligence.  Nothing in this section shall be construed as increasing the liability limits imposed on the state or political subdivision under The Governmental Tort Claims Act.

Added by Laws 1978, c. 203, § 4, eff. July 1, 1978.  Amended by Laws 1979, c. 280, § 2, eff. July 1, 1979; Laws 1982, c. 199, § 1, operative July 1, 1983; Laws 1984, c. 226, § 5, eff. Oct. 1, 1985; Laws 1986, c. 247, § 22, operative July 1, 1986; Laws 1988, c. 241, § 1, eff. Nov. 1, 1988; Laws 1988, c. 326, § 6, emerg. eff. July 13, 1988; Laws 1990, c. 51, § 115, emerg. eff. April 9, 1990; Laws 1991, c. 250, § 7, eff. Sept. 1, 1991; Laws 1994, c. 283, § 1, eff. Sept. 1, 1994; Laws 2000, c. 351, § 10, emerg. eff. June 6, 2000; Laws 2003, c. 304, § 2, emerg. eff. May 28, 2003.

NOTE:  Laws 1984, c. 228, § 3 repealed by Laws 1985, c. 357, § 5, operative Oct. 1, 1985.

§51-155.  Exemptions from liability.

The state or a political subdivision shall not be liable if a loss or claim results from:

1.  Legislative functions;

2.  Judicial, quasi-judicial, or prosecutorial functions, other than claims for wrongful criminal felony conviction resulting in imprisonment provided for in Section 154 of this title;

3.  Execution or enforcement of the lawful orders of any court;

4.  Adoption or enforcement of or failure to adopt or enforce a law, whether valid or invalid, including, but not limited to, any statute, charter provision, ordinance, resolution, rule, regulation or written policy;

5.  Performance of or the failure to exercise or perform any act or service which is in the discretion of the state or political subdivision or its employees;

6.  Civil disobedience, riot, insurrection or rebellion or the failure to provide, or the method of providing, police, law enforcement or fire protection;

7.  Any claim based on the theory of attractive nuisance;

8.  Snow or ice conditions or temporary or natural conditions on any public way or other public place due to weather conditions, unless the condition is affirmatively caused by the negligent act of the state or a political subdivision;

9.  Entry upon any property where that entry is expressly or implied authorized by law;

10.  Natural conditions of property of the state or political subdivision;

11.  Assessment or collection of taxes or special assessments, license or registration fees, or other fees or charges imposed by law;

12.  Licensing powers or functions including, but not limited to, the issuance, denial, suspension or revocation of or failure or refusal to issue, deny, suspend or revoke any permit, license, certificate, approval, order or similar authority;

13.  Inspection powers or functions, including failure to make an inspection, review or approval, or making an inadequate or negligent inspection, review or approval of any property, real or personal, to determine whether the property complies with or violates any law or contains a hazard to health or safety, or fails to conform to a recognized standard;

14.  Any loss to any person covered by any workers' compensation act or any employer's liability act;

15.  Absence, condition, location or malfunction of any traffic or road sign, signal or warning device unless the absence, condition, location or malfunction is not corrected by the state or political subdivision responsible within a reasonable time after actual or constructive notice or the removal or destruction of such signs, signals or warning devices by third parties, action of weather elements or as a result of traffic collision except on failure of the state or political subdivision to correct the same within a reasonable time after actual or constructive notice.  Nothing herein shall give rise to liability arising from the failure of the state or any political subdivision to initially place any of the above signs, signals or warning devices.  The signs, signals and warning devices referred to herein are those used in connection with hazards normally connected with the use of roadways or public ways and do not apply to the duty to warn of special defects such as excavations or roadway obstructions;

16.  Any claim which is limited or barred by any other law;

17.  Misrepresentation, if unintentional;

18.  An act or omission of an independent contractor or consultant or his employees, agents, subcontractors or suppliers or of a person other than an employee of the state or political subdivision at the time the act or omission occurred;

19.  Theft by a third person of money in the custody of an employee unless the loss was sustained because of the negligence or wrongful act or omission of the employee;

20.  Participation in or practice for any interscholastic or other athletic contest sponsored or conducted by or on the property of the state or a political subdivision;

21.  Participation in any activity approved by a local board of education and held within a building or on the grounds of the school district served by that local board of education before or after normal school hours or on weekends;

22.  Any court-ordered or Department of Corrections approved work release program; provided, however, this provision shall not apply to claims from individuals not in the custody of the Department of Corrections based on accidents involving motor vehicles owned or operated by the Department of Corrections;

23.  The activities of the National Guard, the militia or other military organization administered by the Military Department of the state when on duty pursuant to the lawful orders of competent authority:

a. in an effort to quell a riot,

b. in response to a natural disaster or military attack, or

c. if participating in a military mentor program ordered by the court;

24.  Provision, equipping, operation or maintenance of any prison, jail or correctional facility, or injuries resulting from the parole or escape of a prisoner or injuries by a prisoner to any other prisoner; provided, however, this provision shall not apply to claims from individuals not in the custody of the Department of Corrections based on accidents involving motor vehicles owned or operated by the Department of Corrections;

25.  Provision, equipping, operation or maintenance of any juvenile detention facility, or injuries resulting from the escape of a juvenile detainee, or injuries by a juvenile detainee to any other juvenile detainee;

26.  Any claim or action based on the theory of manufacturer's products liability or breach of warranty, either expressed or implied;

27.  Any claim or action based on the theory of indemnification or subrogation;

28.  Any claim based upon an act or omission of an employee in the placement of children;

29.  Acts or omissions done in conformance with then current recognized standards;

30.  Maintenance of the state highway system or any portion thereof unless the claimant presents evidence which establishes either that the state failed to warn of the unsafe condition or that the loss would not have occurred but for a negligent affirmative act of the state;

31.  Any confirmation of the existence or nonexistence of any effective financing statement on file in the office of the Secretary of State made in good faith by an employee of the office of the Secretary of State as required by the provisions of Section 1-9-320.6 of Title 12A of the Oklahoma Statutes;

32.  Any court-ordered community sentence; or

33.  Remedial action and any subsequent related maintenance of property pursuant to and in compliance with an authorized environmental remediation program, order, or requirement of a federal or state environmental agency.

Added by Laws 1978, c. 203, § 5, eff. July 1, 1978.  Amended by Laws 1979, c. 203, § 1, emerg. eff. May 25, 1979; Laws 1984, c. 226, § 6, eff. Oct. 1, 1985; Laws 1986, c. 66, § 1, eff. Nov. 1, 1986; Laws 1987, c. 69, § 12; Laws 1988, c. 134, § 4, emerg. eff. April 19, 1988; Laws 1988, c. 241, § 2, eff. Nov. 1, 1988; Laws 1991, c. 55, § 2, eff. Sept. 1, 1991; Laws 1994, c. 290, § 60, eff. July 1, 1994; Laws 1997, c. 133, § 74, eff. July 1, 1999; Laws 2000, c. 371, § 174, eff. July 1, 2001; Laws 2003, c. 304, § 3, emerg. eff. May 28, 2003; Laws 2004, c. 381, § 1, emerg. eff. June 3, 2004.

NOTE:  Laws 1984, c. 228, § 4 repealed by Laws 1985, c. 357, § 5, operative Oct. 1, 1985.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 74 from July 1, 1998 to July 1, 1999.

§51-155.1.  Claims relating to roads, streets or highways - Limitation.

Nothing contained in this act shall be construed as allowing an action or recovery against the state or any of its officers or employees on a claim or cause of action founded upon any loss occurring from a defect or dangerous condition on any road, street or highway which was in existence, whether known or unknown:

1.  On October 1, 1985; or

2.  When an existing facility became or becomes a part of the state highway system; or

3.  When an existing facility became or becomes the maintenance responsibility of the state, to the extent of that responsibility as required by law.

To the extent that the state is required by law to maintain a road, street, or highway within the territorial limits of a political subdivision, the political subdivision shall not be liable for any loss occurring from a defect or dangerous condition in the area required to be maintained by the state.

Added by Laws 1984, c. 226, § 7, eff. Oct. 1, 1985.  Amended by Laws 1988, c. 241, § 3, eff. Nov. 1, 1988; Laws 1994, c. 28, § 1, emerg. eff. April 11, 1994.

§51-155.2.  Liability of state for Y2K failure.

A.  Except as provided in subsection C, D or E of this section, the state or any political subdivision of the state or an independent contractor of the state shall have no liability for losses from any failure or malfunction occurring before December 31, 2002, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times.

B.  Except as provided in subsection C, D or E of this section, no claim or cause of action, including, without limitation, any civil action or action for declaratory of injunctive relief, whether arising out of contract or arising independent of contract, may be brought against the state or any political subdivision of the state or against an independent contractor or an officer or employee of the state or a political subdivision on the basis that a computer or other information system that is owned or operated by any of those persons produced, calculated or generated an incorrect date or failed to accurately store, process, provide or receive data.  Any contract entered into by or on behalf of and in the capacity of this state, an immune contractor or an officer or employee of the state or any of its agencies or political subdivisions must include a provision that provides immunity to those persons for any breach of contract that is caused by an incorrect date being produced, calculated or generated by a computer or computer system or caused a computer or computer system to fail to accurately store, process, provide or receive data that is owned or operated by any of those persons.  Any contract subject to the provisions of this section that is entered into on or after July 1, 1999, has the legal effect of including the immunity required by this section, and any provision of the contract which is in conflict with this section is void.  Notwithstanding any other provision herein, the provisions of this subsection shall not provide immunity from fulfilling a contract or relieve the state or any political subdivision of the state of its obligation to fulfill the terms of a contract or to provide services or make payments under the terms of the contract in a reasonable length of time.

C.  A claim may be brought pursuant to the Governmental Tort Claims Act for negligence caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if the failure resulted in bodily injury or death.

D.  Neither the state or any political subdivision of the state shall be immune from a claim or cause of action if remediation efforts were not begun by January 1, 1999.

E.  Nothing in this section shall limit the liability of any individual or entity to the state or any political subdivision of the state, and contracts between the state or any political subdivision of the state and an independent contractor will not include a provision, express or implied, that grants the independent contractor immunity from liability to the state or any political subdivision of the state for any breach of contract that is caused by an incorrect date being produced, calculated or generated by a computer or computer system that is owned or operated by the independent contractor.

F.  As used in this section:

1.  "Independent contractor" means a defendant, as defined in Section 2 of this act, providing, pursuant to contract, a computer program or software, a computer system, or providing computer technical assistance to the state or a political subdivision of the state;

2.  "Remediation efforts" means:

a. in the case of software, writing computer code to correct dates in data sensitive programs,

b. in the case of embedded chips or systems, testing the embedded systems or chips to determine if they are year 2000 compliant or assisting vendors in testing for such compliance, and

c. making necessary corrections to make the system compliant; and

3.  "Computer system" means any electronic device or collection of devices, including support devices, networks and embedded chips, and excluding calculators that are not programmable, that contain computer programs or electronic instructions and that perform functions including logic, arithmetic, data processing, data storage and retrieval, communication or control.

Added by Laws 1999, c. 302, § 5, eff. July 1, 1999.

§51-156.  Presentation of claim - Limitation of actions - Filing - Notice - Wrongful death.

A.  Any person having a claim against the state or a political subdivision within the scope of Section 151 et seq. of this title shall present a claim to the state or political subdivision for any appropriate relief including the award of money damages.

B.  Except as provided in subsection H of this section, claims against the state or a political subdivision are to be presented within one (1) year of the date the loss occurs.  A claim against the state or a political subdivision shall be forever barred unless notice thereof is presented within one (1) year after the loss occurs.

C.  A claim against the state shall be in writing and filed with the Office of the Risk Management Administrator of the Purchasing Division of the Office of Public Affairs who shall immediately notify the Attorney General and the agency concerned and conduct a diligent investigation of the validity of the claim within the time specified for approval or denial of claims by Section 157 of this title.  A claim may be filed by certified mail with return receipt requested.  A claim which is mailed shall be considered filed upon receipt by the Office of the Risk Management Administrator.

D.  A claim against a political subdivision shall be in writing and filed with the office of the clerk of the governing body.

E.  The written notice of claim to the state or a political subdivision shall state the date, time, place and circumstances of the claim, the identity of the state agency or agencies involved, the amount of compensation or other relief demanded, the name, address and telephone number of the claimant, and the name, address and telephone number of any agent authorized to settle the claim. Failure to state either the date, time, place and circumstances and amount of compensation demanded shall not invalidate the notice unless the claimant declines or refuses to furnish such information after demand by the state or political subdivision.  The time for giving written notice of claim pursuant to the provisions of this section does not include the time during which the person injured is unable due to incapacitation from the injury to give such notice, not exceeding ninety (90) days of incapacity.

F.  When the claim is one for death by wrongful act or omission, notice may be presented by the personal representative within one (1) year after the death occurs.  If the person for whose death the claim is made has presented notice that would have been sufficient had he lived, an action for wrongful death may be brought without any additional notice.

G.  Claims and suits against resident physicians or interns shall be made in accordance with the provisions of Titles 12 and 76 of the Oklahoma Statutes.

H.  For purposes of claims based on wrongful felony conviction resulting in imprisonment provided for in Section 154 of this title, loss occurs on the date that the claimant receives a pardon based on actual innocence from the Governor or the date that the claimant receives judicial relief absolving the claimant of guilt based on actual innocence; provided, for persons whose basis for a claim occurred prior to the effective date of this act, the claim must be submitted within one (1) year after the effective date of this act.

Added by Laws 1978, c. 203, § 6, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 8, eff. Oct. 1, 1985; Laws 1985, c. 357, § 2, operative Oct. 1, 1985; Laws 1986, c. 247, § 23, operative July 1, 1986; Laws 1988, c. 61, § 1, eff. Nov. 1, 1988; Laws 1988, c. 241, § 4, eff. Nov. 1, 1988; Laws 1992, c. 285, § 4, emerg. eff. May 25, 1992; Laws 2001, c. 42, § 2, eff. July 1, 2002; Laws 2003, c. 304, § 4, emerg. eff. May 28, 2003.

NOTE:  The effective date of Laws 2001, c. 42, § 2 was amended from Nov. 1, 2001 to July 1, 2002, by Laws 2001, 1st Ex. Sess., c. 4, § 1, emerg. eff. Oct. 24, 2001.

§51-157.  Denial of claim - Notice.

A.  A person may not initiate a suit against the state or a political subdivision unless the claim has been denied in whole or in part.  A claim is deemed denied if the state or political subdivision fails to approve the claim in its entirety within ninety (90) days, unless the state or political subdivision has denied the claim or reached a settlement with the claimant before the expiration of that period.  If the state or a political subdivision approves or denies the claim in ninety (90) days or less, the state or political subdivision shall give notice within five (5) days of such action to the claimant at the address listed in the claim.  If the state or political subdivision fails to give the notice required by this subsection, the period for commencement of an action in subsection B of this section shall not begin until the expiration of the ninety-day period for approval.  The claimant and the state or political subdivision may continue attempts to settle a claim, however, settlement negotiations do not extend the date of denial unless agreed to in writing by the claimant and the state or political subdivision.

B.  No action for any cause arising under this act, Section 151 et seq. of this title, shall be maintained unless valid notice has been given and the action is commenced within one hundred eighty (180) days after denial of the claim as set forth in this section.  The claimant and the state or political subdivision may agree in writing to extend the time to commence an action for the purpose of continuing to attempt settlement of the claim except no such extension shall be for longer than two (2) years from the date of the loss.

Added by Laws 1978, c. 203, § 7, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 9, eff. Oct. 1, 1985; Laws 1988, c. 241, § 5, eff. Nov. 1, 1988; Laws 1989, c. 25, § 1, emerg. eff. March 30, 1989; Laws 1994, c. 374, § 1, eff. Sept. 1, 1994; Laws 1995, c. 121, § 1, eff. Nov. 1, 1995.

NOTE:  Laws 1984, c. 228, § 5 repealed by Laws 1985, c. 357, § 5, operative Oct. 1, 1985.

§51-158.  Settlement or defense of claim - Effect of liability insurance.

A.  The state or a political subdivision, after conferring with authorized legal counsel, may settle or defend against a claim or suit brought against it or its employee under this act subject to any procedural requirements imposed by statute, ordinance, resolution or written policy, and may appropriate money for the payment of amounts agreed upon.  When the amount of any settlement exceeds Ten Thousand Dollars ($10,000.00), and any payment required by the settlement will not be paid through an applicable contract or policy of insurance, the settlement shall not be effective until approved by the district court and entered as a judgment as provided by law.

B.  If a policy or contract of liability insurance covering the state or political subdivision or its employees is applicable, the terms of the policy govern the rights and obligations of the state or political subdivision and the insurer with respect to the investigation, settlement, payment and defense of claims or suits against the state or political subdivision or its employees covered by the policy.  However, the insurer may not enter into a settlement for an amount which exceeds the insurance coverage without the approval of the governing body of the state or political subdivision or its designated representative if the state or political subdivision is insured.

C.  Nothing in this section shall be construed to repeal or modify Sections 361 through 365.6 and 435 of Title 62 of the Oklahoma Statutes and it is intended that this section be construed in conformance with those sections.

D.  The state or a political subdivision shall not be liable for any costs, judgments or settlements paid through an applicable contract or policy of insurance but shall be entitled to set off those payments against liability arising from the same occurrence.

E.  The state or a political subdivision shall have the right of subrogation against the insurer issuing any applicable contractor policy of insurance to the monetary limit of said policy of insurance or contract, if judgment or settlement of any claim arising pursuant to this act results in the imposition of monetary liability upon the state or the political subdivision.

F.  Judgments, orders, and settlements of claims shall be open public records unless sealed by the court for good cause shown.

Added by Laws 1978, c. 203, § 8, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 10, eff. Oct. 1, 1985; Laws 1988, c. 241, § 6, eff. Nov. 1, 1988; Laws 1997, c. 317, § 5, emerg. eff. May 29, 1997.

§51-159.  Enforcement of judgments.

A.  Judgments recovered against the state or political subdivisions under the provisions of this act shall be enforced in the same manner and to the same extent as judgments are now enforced against the state or political subdivisions under the law except as herein provided.

B.  If the judgment is obtained against the state or a political subdivision that has procured a contract or policy of liability or indemnity insurance protection, the holder of the judgment may use the methods of collecting the judgment which are provided by the policy or contract or law to the extent of the limits of coverage provided.

C.  For the payment of any judgment obtained under the provisions of this act against a political subdivision that is a self-insurer or not fully covered by liability insurance, the manner of paying a money judgment shall be as follows.  Proof of indebtedness, as required in Sections 362 through 364 of Title 62 of the Oklahoma Statutes and evidence of any estimated tax levy or increases necessary to reimburse the sinking fund for the purposes of the judgment as provided in Section 431 of Title 62 of the Oklahoma Statutes, and other evidence or statements which the court may require, shall be made to the court before final judgment is rendered.  As an alternative to paying the money judgment out of the sinking fund at the rate of one-third (1/3) each year, the court, based on consideration of evidence and proof, may provide for the judgment to be paid over a period of not less than one (1) nor more than ten (10) years.  The interest rate on any judgment when payment is extended more than three (3) years shall be at the rate prescribed by law for the first three (3) years and at the rate of six percent (6%) for each remaining year.

D.  Money judgments against the state not payable by insurance shall be paid in the following manner.  An agency whose act or omission gave rise to the judgment may, at its discretion and upon approval of the Director of State Finance, pay a judgment or any portion thereof from any funds available to it.  Provided, however, no agency shall be required to pay a judgment prior to the fiscal year next following the fiscal year in which the judgment is obtained.  Any such judgment may be paid at a rate of one-third (1/3) per fiscal year from funds available for operation of the agency.

E.  Nothing in this act shall be interpreted as allowing liens on public property.

Added by Laws 1978, c. 203, § 9, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 11, eff. Oct. 1, 1985.

§51-160.  Recovery of payments from employees.

The state or political subdivision shall have the right to recover from an employee for any claim or action under this act or any other claim or action any payments made by it for any judgment or settlement, or portion thereof, and costs or fees by or on behalf of an employee's defense if it is shown that the conduct of the employee which gave rise to the claim or action was outside the scope of his employment, or if the employee fails to cooperate in good faith in the defense of the claim or action.  A judgment or settlement in an action or claim under this act shall constitute a complete bar to any action by the claimant against an employee whose conduct gave rise to the claim resulting in that judgment or settlement.  Nothing in this act shall be construed to authorize the state or political subdivision to pay for any punitive or exemplary damages rendered against an employee.

Added by Laws 1978, c. 203, § 10, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 12, eff. Oct. 1, 1985.

§51-161.  Repealed by Laws 1984, c. 226, § 16, eff. Oct. 1, 1985.

§51-161.1.  Duty to defend, save harmless and indemnify employees - Payment of settlements and judgments.

When the state has a duty to defend any action pursuant to the provisions of this act, it shall be the duty of the Attorney General to defend all such actions, unless an agency of the state is authorized by law to employ its own attorneys, in which case said attorneys may defend such actions against the agency or the agency may request that the Attorney General defend such actions.  If such a request is made, the Attorney General shall defend any such action.

Added by Laws 1984, c. 226, § 13, eff. Oct. 1, 1985.  Amended by Laws 1985, c. 357, § 1, operative Oct. 1, 1985.

§51-162.  Defense of employees - Costs - Indemnification of employees - Punitive or exemplary damages - Privileges and immunities not waived.

A.  The state or any political subdivision, subject to procedural requirements imposed by this section, other applicable statute, ordinance, resolution, or written policy, shall:

1.  Provide a defense for any employee as defined in Section 152 of this title when liability is sought for any violation of property rights or any rights, privileges, or immunities secured by the Constitution or laws of the United States when alleged to have been committed by the employee while acting within the scope of employment;

2.  Pay or cause to be paid any judgment entered in the courts of the United States, the State of Oklahoma or any other state against any employee or political subdivision or settlement agreed to by the political subdivision entered against any employee, and any costs or fees, for a violation of property rights or any rights, privileges or immunities secured by the Constitution or laws of the United States which occurred while the employee was acting within the scope of employment.  The maximum aggregate amount of indemnification paid directly from funds of the state or any political subdivision to or on behalf of any employee pursuant to this section shall not exceed the maximum figures authorized by the provisions of Section 154 of this title, regardless of the number of persons who suffer damage, injury or death as a result of the occurrence, unless, in the case of a political subdivision, the political subdivision establishes higher limits by ordinance, if a municipality, or, as to other political subdivisions, by resolution, published as required by law; and

3.  For any cause of action filed against an employee on or after January 1, 1990, post or cause to be posted any supersedeas or other bond ordered by the court.

B.  1.  The state or a political subdivision shall not be required to indemnify any employee of the state or a political subdivision under the provisions of this section, unless the employee is judicially determined to be entitled to such indemnification and a final judgment therefor is entered.  The exclusive means of recovering indemnification from the state shall be by filing an application for indemnification in the district court of the county where venue is proper as provided for in paragraph 2 of this subsection.  The exclusive means of recovering indemnification from a political subdivision shall be by filing an application for indemnification in the trial court where the judgment was entered.  If the federal trial court cannot hear the action, such application shall be filed in the district court of the county where the situs of the municipality is located.  Actions to determine entitlement to indemnification shall be tried to the court, sitting without a jury.

2.  Venue for actions to determine entitlement to indemnification from the state shall be in Oklahoma County, except that a constitutional state agency, board or commission may, upon a resolution being filed with the Secretary of State, designate another situs for venue in lieu of Oklahoma County.

3.  All applications for indemnification from the state or a political subdivision shall be filed in the name of the real party or parties in interest, and in no event shall any application be presented nor recovery made under the right of subrogation.  Indemnification from the state as provided for in this subsection shall extend only to acts or omissions occurring on or after January 1, 1984.  The employee of the state or a political subdivision must file an application for indemnification within thirty (30) days of final judgment, or the right to seek indemnification shall be lost forever.

4.  In order to recover indemnification from the state or a political subdivision pursuant to this subsection, the court shall determine by a preponderance of the evidence that:

a. the employee reasonably cooperated in good faith in the defense of the action upon which the judgment or settlement was awarded and for which indemnification is sought;

b. the actions or omissions upon which such a judgment or settlement has been rendered were not the result of fraudulent conduct or corruption by the employee;

c. the employee, in committing the acts or omissions upon which a judgment or settlement has been rendered was acting in good faith and within any applicable written administrative policies known to the employee at the time of the omissions or acts alleged;

d. the employee was acting within the scope of employment at the time that the acts or omissions upon which a judgment or settlement has been rendered were committed by the employee;

e. the acts or omissions of the employee upon which a judgment or settlement has been rendered were not motivated by invidious discriminatory animus directed toward race, sex, or national origin; and

f. when punitive or exemplary damages are included in the total award rendered against the employee of a political subdivision, the indemnification amount sought for fees and costs does not include amounts attributable to the employee's defense against the punitive or exemplary damages in accordance with subsection D of this section.

5. a. Any indemnification judgment against the state under this section shall be an encumbrance against otherwise available unencumbered monies and unallocated unencumbered monies in the appropriations of the agency on whose behalf the employee to be indemnified was acting at the time of the act or omission upon which the judgment or settlement was awarded and for which indemnification was sought.

b. If sufficient unencumbered monies or unallocated unencumbered monies do not exist in the agency's appropriations to pay the indemnification, the agency shall make application to the Risk Management Division of the Office of Public Affairs for full payment of the indemnification out of the Tort Claims Liability Revolving Fund established pursuant to Section 85.35 of Title 74 of the Oklahoma Statutes.  Payment out of this fund shall be authorized if there are sufficient monies greater than the sum total of the then pending fund indemnification judgment requests, and the reserves for future tort claims as certified by the Director of Risk Management.

c. If sufficient monies do not exist in the Tort Claims Liability Revolving Fund, the agency shall request the Legislature to make an appropriation sufficient to pay the indemnification.

d. Any indemnification judgment against a political subdivision shall be paid as provided in Sections 361 through 365.6 of Title 62 of the Oklahoma Statutes and Section 159 of this title.

C.  The state or political subdivision shall have the right to recover from an employee the amount expended by the state or political subdivision to provide a defense, or pay a settlement agreed to by the employee and the state or political subdivision, or pay the final judgment, if it is shown that the employee's conduct which gave rise to the action was fraudulent or corrupt or if the employee fails to reasonably cooperate in good faith in defense of the action.

D.  The state or a political subdivision shall not, under any circumstances, be responsible to pay or indemnify any employee for any punitive or exemplary damages rendered against the employee, nor to pay for any defense, judgment, settlement, costs, or fees which are paid or covered by any applicable policy or contract of insurance.  Where any civil rights judgment upon which indemnification under subsection B of this section is applied for by an employee of the state includes an award for both actual and punitive or exemplary damages, the total amount of fees and costs for which indemnification may be allowed shall be limited to the percentage of fees and costs in the total award that the percentage of the award of actual damages bears to the total judgment awarded.  It is the public policy of the State of Oklahoma that the state or a political subdivision may indemnify its employee for actual damages, fees, and costs as provided herein in any case in which the findings set out in paragraph B of this section have been determined.

E.  Nothing in this section shall be construed to waive any immunities available to the state under the terms of the Eleventh Amendment to the Constitution of the United States.  Any immunity or other bar to a civil lawsuit under state or federal law shall remain in effect.  The fact that the state or a political subdivision may relieve an employee from all judgments, settlements, costs, or fees arising from the civil lawsuit shall not, under any circumstances, be communicated to any trier of fact in the case of any trial by jury.

Added by Laws 1978, c. 203, § 12, eff. July 1, 1978.  Amended by Laws 1979, c. 280, § 3, eff. July 1, 1979; Laws 1986, c. 226, § 6, operative July 1, 1986; Laws 1987, c. 111, § 1, emerg. eff. May 26, 1987; Laws 1992, c. 371, § 4, eff. July 1, 1992; Laws 1997, c. 317, § 6, emerg. eff. May 29, 1997; Laws 1998, c. 288, § 1, emerg. eff. May 27, 1998; Laws 1998, c. 336, § 1, emerg. eff. June 3, 1998; Laws 1999, c. 110, § 1, eff. Nov. 1, 1999.

§51-163.  Venue - Parties - Real party in interest - Service of process.

A.  Venue for actions against the state within the scope of this act shall be either the county in which the cause of action arose or Oklahoma County, except that a constitutional state agency, board or commission may, upon resolution filed with the Secretary of State, designate another situs for venue in lieu of Oklahoma County.

B.  Actions against all political subdivisions within the scope of this act shall be brought in the county in which the situs of the political subdivision is located or in the county in which the cause of action arose; provided, any action brought against a municipality which is an owner of a dam, based upon the construction, maintenance, or operation of the dam, shall be brought in the county where the dam or a major portion of the dam is located.

C.  Suits instituted pursuant to the provisions of this act shall name as defendant the state or the political subdivision against which liability is sought to be established.  In no instance shall an employee of the state or political subdivision acting within the scope of his employment be named as defendant with the exception that suits based on the conduct of resident physicians and interns shall be made against the individual consistent with the provisions of Title 12 of the Oklahoma Statutes.

D.  All actions against the state or political subdivision shall be filed in the name of the real party or parties in interest, and in no event shall any claim be presented nor recovery be made under the right of subrogation.

E.  In all actions against the state, service shall be perfected by mailing, by certified mail, return receipt requested, a summons and a copy of the petition to the Attorney General.  Claimant shall also mail, by certified mail, return receipt requested, a copy of the summons and a copy of the petition to the administrative head of the state agency or agencies involved and a copy of the summons and a copy of the petition to the Risk Management Administrator of the Purchasing Division of the Office of Public Affairs.

F.  In suits against political subdivisions the petition and summons shall be served in the manner prescribed by law for civil cases generally.  If no method is prescribed by law, then service may be had on the administrative head of the political subdivision being sued, if available, and if not, the court in which the suit is pending may authorize service in such manner as may be calculated to afford the political subdivision a fair opportunity to answer and defend the suit.

G.  No attempt shall be made in the trial of any action brought against the state or any political subdivision or employee within the scope of this act to suggest the existence of any insurance which covers in whole or in part any judgment or award which may be rendered in favor of the plaintiff.

Added by Laws 1978, c. 203, § 13, eff. July 1, 1978.  Amended by Laws 1984, c. 226, § 14, eff. Oct. 1, 1985; Laws 1985, c. 357, § 3, operative Oct. 1, 1985; Laws 1986, c. 247, § 24, operative July 1, 1986; Laws 1999, c. 293, § 24, eff. Nov. 1, 1999.

NOTE:  Laws 1984, c. 228, § 6 repealed by Laws 1985, c. 357, § 5, operative Oct. 1, 1985.

§51-164.  Application of Oklahoma laws and statutes and rules of procedure.

The laws and statutes of the State of Oklahoma and the Rules of Civil Procedure, as promulgated and adopted by the Supreme Court of Oklahoma insofar as applicable and to the extent that such rules are not inconsistent with the provisions of this act, shall apply to and govern all actions brought under the provisions of this act.

Added by Laws 1978, c. 203, § 14, eff. July 1, 1978.

§51-165.  Exempt claims.

This act does not apply to any claim against any political subdivision or employee arising before the effective date of this act.  Any such claim may be presented and enforced to the same extent and subject to the same procedures and restrictions as if this act had not been adopted.

Added by Laws 1978, c. 203, § 15, eff. July 1, 1978.

§51-166.  Governmental and proprietary functions of political subdivisions - Application of act.

The distinction existing between governmental functions and proprietary functions of political subdivisions shall not be affected by the provisions of this act; however the provisions of this act shall apply to both governmental and proprietary functions.

Added by Laws 1978, c. 203, § 16, eff. July 1, 1978.

§51-167.  Insurance.

A.  The governing body of any municipality may:

1.  Insure the municipality against all or any part of any liability it may incur for death, injury or disability of any person or for damage to property, either real or personal;

2.  Insure any employee of the municipality against all or any part of his liability for injury or damage resulting from an act or omission in the scope of employment;

3.  Insure against the expense of defending a claim against the municipality or its employee, whether or not liability exists on such claim; or

4.  Insure the municipality or its employee against any loss, damage or liability as defined by Sections 702 through 708 of Title 36 of the Oklahoma Statutes, or other forms of insurance provided for in Title 36 of the Oklahoma Statutes.

The cost or premium of any such insurance is a proper expenditure of the municipality.

As used in this subsection, "employee" means any person who has acted in behalf of a municipality, whether that person is acting on a permanent or temporary basis with or without being compensated or on a full-time or part-time basis.  Employee also includes all elected or appointed officers, members of governing bodies of a municipality, and persons appointed, and other persons designated by a municipality to act in its behalf.

B.  Any insurance authorized by law to be purchased, obtained or provided by a municipality may be provided by:

1.  Self-insurance, which may be, but is not required to be, funded by appropriations to establish or maintain reserves for self-insurance purposes.  Any self-insurance reserve fund shall be nonfiscal and shall not be considered in computing any levy when the municipality makes its annual estimate for needed appropriations;

2.  Insurance in any insurer authorized to transact insurance in this state;

3.  Insurance secured in accordance with any other method provided by law; or

4.  Any combination of insurance authorized by this section.

C.  Two or more municipalities or public agencies, by interlocal agreement made pursuant to Sections 1001 et seq. of Title 74 of the Oklahoma Statutes, may provide insurance for any purpose by any one or more of the methods specified in this section.  The pooling of self-insured reserves, claims or losses among governments as authorized in this act shall not be construed to be transacting insurance nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies.  Two or more municipalities may also be insured under a master policy or contract of insurance.  Premium costs may be set individually for each municipality or apportioned among participating municipalities as provided by the master policy or contract.

Added by Laws 1978, c. 203, § 17, eff. July 1, 1978.

§51-168.  Repealed by Laws 2005, c. 472, § 17, eff. July 1, 2005.

§51-169.  Counties - Insurance.

A.  The governing body of any county may:

1.  Insure the county against all or any part of any liability it may incur for death, injury or disability of any person or for damage to property, either real or personal;

2.  Insure any employee of the county against all or any part of his liability for injury or damage resulting from an act or omission in the scope of employment;

3.  Insure against the expense of defending a claim against the county or its employee, whether or not liability exists on such claim; or

4.  Insure the county or its employee against any loss, damage or liability as defined by Sections 702 through 708 of Title 36 of the Oklahoma Statutes, or other forms of insurance provided for in Title 36 of the Oklahoma Statutes.

The cost or premium of any such insurance is a proper expenditure of the county.

As used in this subsection, "employee" means any person who has acted in behalf of a county, whether that person is acting on a permanent or temporary basis with or without being compensated or on a full-time or part-time basis.  Employee also includes all elected or appointed officers, members of governing bodies of a county, and persons appointed, and other persons designated by a county to act in its behalf.

B.  Any insurance authorized by law to be purchased, obtained or provided by a county may be provided by:

1.  Self-insurance, which may be, but is not required to be, funded by appropriations to establish or maintain reserves for self-insurance purposes.  Any self-insurance reserve fund shall be nonfiscal and shall not be considered in computing any levy when the county makes its annual estimate for needed appropriations;

2.  Insurance in any insurer authorized to transact insurance in this state;

3.  Insurance secured in accordance with any other method provided by law; or

4.  Any combination of insurance authorized by this section.

C.  Two or more counties or public agencies, by interlocal agreement made pursuant to Sections 1001 et seq. of Title 74 of the Oklahoma Statutes, may provide insurance for any purpose by any one or more of the methods specified in this section.  The pooling of self-insured reserves, claims or losses among governments as authorized in this act shall not be construed to be transacting insurance nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies.  Two or more counties may also be insured under a master policy or contract of insurance.  Premium costs may be set individually for each county or apportioned among participating counties as provided by the master policy or contract.

Added by Laws 1978, c. 203, § 19, eff. July 1, 1978.

§51-170.  Application of laws.

This act is exclusive and supersedes all home rule charter provisions and special laws on the same subject heretofore, and all acts or parts of acts in conflict herewith are repealed.

Added by Laws 1978, c. 203, § 20, eff. July 1, 1978.

§51-171.  Existing remedies, causes of action or claims not affected.

Nothing in this act shall abrogate or amend in any way presently existing remedies, causes of actions or claims presently existing on behalf of individuals or citizens.  This act does not apply to any claim against the state or political subdivision arising before the effective date of this act.

Added by Laws 1984, c. 226, § 15, eff. Oct. 1, 1985.

§51-172.  Rural water supply and sewage disposal corporations - Insurance.

A.  The governing body of any corporation organized not for profit for the primary purpose of developing and providing rural water supply and sewage disposal facilities to serve rural residents and districts formed pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act, Section 1324.1 et seq. of Title 82 of the Oklahoma Statutes, may:

1.  Insure said entity against all or any part of any liability it may incur for death, injury or disability of any person or for damage to property, either real or personal;

2.  Insure any employee of said entity against all or any part of his liability for injury or damage resulting from an act or omission in the scope of employment;

3.  Insure against the expense of defending a claim against said entity or its employee, whether or not liability exists on such claim;

4.  Insure said entity or its employee against any loss, damage or liability as provided by Sections 702 through 708 of Title 36 of the Oklahoma Statutes; or

5.  Provide other forms of insurance provided for in Title 36 of the Oklahoma Statutes.

The cost or premium of any such insurance is a proper expenditure of said entity.

As used in this subsection, "employee" means any person who has acted in behalf of said entity, whether that person is acting on a permanent or temporary basis with or without being compensated or on a full-time or part-time basis.  The term "employee" shall also include but not be limited to all elected or appointed officers, members of governing bodies of said entity, and other persons designated by said entity to act in its behalf.

B.  Any insurance authorized by law to be purchased, obtained or provided by said entity may be provided by:

1.  Self-insurance, which may be, but is not required to be, funded by appropriations to establish or maintain reserves for self-insurance purposes;

2.  Insurance with any insurer authorized to transact insurance in this state;

3.  Insurance secured in accordance with any other method provided by law; or

4.  Any combination of insurance authorized by this section.

C.  Two or more said entities or public agencies, by interlocal agreement made pursuant to Section 1001 et seq. of Title 74 of the Oklahoma Statutes, may provide insurance for any purpose by any one or more of the methods specified in this section.  The pooling of self-insured reserves, claims or losses among said entities as authorized in this act shall not be construed to be transacting insurance nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies.  Two or more said entities may also be insured under a master policy or contract of insurance.  Premium costs may be set individually for each entity or apportioned among participating entities as provided by the master policy or contract.

Added by Laws 1988, c. 49, § 2, emerg. eff. March 22, 1988.

§51-200.  Settlements - Legislative approval - Involvement of Attorney General.

A.  1.  No agency, board or commission, public officer, official or employee of the State of Oklahoma shall, without the approval of the Oklahoma State Legislature when it is in regular session, or by the Contingency Review Board, when the Legislature is not in regular session, enter into any default or agreed judgment, consent decree or other settlement of any litigation or claim against this state which would require a settlement expenditure in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or the creation, modification or implementation of a court-ordered or legislatively authorized plan or program which would necessitate an appropriation by the Legislature in excess of Two Hundred Fifty Thousand Dollars ($250,000.00).  Approval of the Oklahoma Legislature pursuant to this section shall be by concurrent resolution.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall notify their respective membership of the default or agreed judgment, consent decree or other settlement of litigation or claim.  Any default or agreed judgment, consent decree or other settlement entered into in violation of this section shall be void.

2.  Any agreed judgment, consent decree or other settlement of litigation or claim against this state which shall be paid from the Risk Management Fund and any statutory condemnation proceeding shall be exempt from the provisions of this section.

B.  The Attorney General shall be notified by any agency, board or commission, public officer, official or employee of this state of all lawsuits against said agency, board or commission, public officer, official or employee that seeks relief which would impose obligations requiring an agency to request a supplemental appropriation or to request an increase in appropriations to maintain the current level of services beyond the fiscal year in which the lawsuit is filed if said lawsuit was settled in favor of the plaintiff.  The Attorney General shall review any such cases and may represent the interests of the state, if he considers it to be in the best interest of the state to do so.  Representation of multiple defendants in such actions may, at the discretion of the Attorney General, be divided with counsel for the agency, board or commission, public officer, official or employee of this state as necessary to avoid conflicts of interest.  The Attorney General may levy and collect costs, expenses of litigation and a reasonable attorney's fee for such legal services from the agency, board or commission, public officer, official or employee of this state.

C.  A copy of the service summons in all actions on claims against the state shall be made on the Attorney General of this state by the petitioner.

Added by Laws 1994, c. 374, § 2, eff. Sept. 1, 1994.

§51-251.  Short title.

This act may be cited as the "Oklahoma Religious Freedom Act".

Added by Laws 2000, c. 272, § 1, eff. Nov. 1, 2000.

§51-252.  Definitions.

In this act:

1.  "Demonstrates" means the burdens of going forward with the evidence and of persuasion under the standard of clear and convincing evidence are met;

2.  "Exercise of religion" means the exercise of religion under Article 1, Section 2, of the Constitution of the State of Oklahoma, the Oklahoma Religious Freedom Act, and the First Amendment to the Constitution of the United States;

3.  "Fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party;

4.  "Frivolous claim"  means a claim which lacks merit under existing law and which cannot be supported by a good faith argument for the extension, modification, or reversal of existing law or the establishment of new law;

5.  "Governmental entity" means any branch, department, agency, or instrumentality of state government, or any official or other person acting under color of state law, or any political subdivision of this state;

6.  "Prevails" means to obtain prevailing party status as defined by courts construing the federal Civil Rights Attorney's Fees Awards Act of 1976, 42 U.S.C. § 1988; and

7.  "Substantially burden" means to inhibit or curtail religiously motivated practice.

Added by Laws 2000, c. 272, § 2, eff. Nov. 1, 2000.

§51-253.  Burden upon free exercise of religion.

A.  Except as provided in subsection B of this section, no governmental entity shall substantially burden a person's free exercise of religion even if the burden results from a rule of general applicability.

B.  No governmental entity shall substantially burden a person's free exercise of religion unless it demonstrates that application of the burden to the person is:

1.  Essential to further a compelling governmental interest; and

2.  The least restrictive means of furthering that compelling governmental interest.

Added by Laws 2000, c. 272, § 3, eff. Nov. 1, 2000.

§51-254.  Correctional facility regulation - Compelling state interest.

A state or local correctional facility's regulation must be considered in furtherance of a compelling state interest if the facility demonstrates that the religious activity:

1.  Sought to be engaged by a prisoner is presumptively dangerous to the health or safety of that prisoner; or

2.  Poses a direct threat to the health, safety, or security of other prisoners, correctional staff, or the public.

Added by Laws 2000, c. 272, § 4, eff. Nov. 1, 2000.

§51-255.  Construction.

A.  Nothing in this act shall be construed to:

1.  Authorize any government entity to substantially burden any religious belief;

2.  Authorize same sex marriages, unions, or the equivalent thereof; or

3.  Affect, interpret, or in any way address those portions of Article 1, Section 2, and Article 2, Section 5, of the Constitution of the State of Oklahoma, the Oklahoma Religious Freedom Act, or the First Amendment to the Constitution of the United States that prohibit laws respecting the establishment of religion.

B.  Granting governmental funds, benefits, or exemptions to the extent permissible under paragraph 3 of subsection A of this section shall not constitute a violation of this section.  As used in this subsection, "granting government funds, benefits, or exemptions" shall not include the denial of government funding, benefits, or exemptions.  This provision does not in and of itself require vouchers.

Added by Laws 2000, c. 272, § 5, eff. Nov. 1, 2000.

§51-256.  Remedies - Costs - Attorney Fees.

A.  Any person whose exercise of religion has been substantially burdened by a governmental entity in violation of this section may assert that violation as a claim or defense in any judicial or administrative proceeding and may obtain declaratory relief or monetary damages.

B.  Any person who prevails in any proceeding to enforce this act against a governmental entity may recover reasonable costs and attorney fees.

Added by Laws 2000, c. 272, § 6, eff. Nov. 1, 2000.

§51-257.  Frivolous or fraudulent claims.

Any person found by a court of competent jurisdiction to have abused the protection of this act by filing a frivolous or fraudulent claim may be assessed the court costs of the governmental entity and may be enjoined from filing further claims under this act without leave of court.

Added by Laws 2000, c. 272, § 7, eff. Nov. 1, 2000.

§51-258.  Governmental authority.

Notwithstanding any provision of this act, a governmental entity has no less authority to adopt or apply laws and regulations in a nondiscriminatory manner concerning zoning, land use planning, traffic management, urban nuisance, or historic preservation, than the authority of the governmental entity that existed under the law prior to the passage of this act.  This section does not affect the authority of a governmental entity to adopt or apply laws and regulations as that authority has been interpreted by any court.

Added by Laws 2000, c. 272, § 8, eff. Nov. 1, 2000.

§51-301.  Short title.

Sections 15 through 39 of this act shall be known and may be cited as the "Political Subdivisions Ethics Act".

Added by Laws 1995, c. 343, § 15, eff. July 1, 1995.

§51-302.  Legislative intent.

It is the intent of the Legislature that the law reflect the following items:

1.  That the operation of government be properly conducted so that public officials are independent and impartial and that a public office is not used for private gain other than the remuneration provided by law.  Public interest, therefore, requires that the law protect against any conflict of interest and establish standards for the conduct of elected officials and government employees in situations where conflicts may exist;

2.  That the government attract those citizens best qualified to serve.  Thus, the law against conflict of interest must be so designed as not to impede unreasonably or unnecessarily the recruitment and retention by government of those best qualified to serve.  Public officials should not be denied the opportunity, available to all other citizens, to acquire and retain private economic interests except when such interests conflict with the responsibility of such officials to the public;

3.  That the campaign process in this state operate to ensure that the people of this state elect their representatives in an informed and equitable manner and that qualified persons become candidates for public office with full confidence in the ability of the process to protect them from wrongful allegations of unlawful election practices;

4.  That the people be free to seek redress of their grievances and express their opinions to all government officials on current issues and pending legislative actions at every level of government;

5.  That these objectives of protecting the integrity of government and of facilitating the recruitment and retention of qualified personnel by prescribing restrictions against conflict of interest without creating unnecessary barriers to public service be implemented;

6.  That no officer or employee of any political subdivision of this state have any interest, financial or otherwise, direct or indirect; engage in any business transaction or professional activities; or incur any obligation of any nature that is in substantial conflict with the proper discharge of duties in the public interest; and

7.  That all public officials and public employees are agents of the people and hold their positions for the benefit of the people.  They are bound to uphold the Constitution of the United States and the Constitution of this state and to perform efficiently and faithfully their duties under the laws of the federal, state and local governments.  Such officers and employees must observe, in their official acts, high standards of ethics regardless of personal consideration, recognizing that promoting the public interest and maintaining the respect for their government must be a foremost concern.

Added by Laws 1995, c. 343, § 16, eff. July 1, 1995.

§51-303.  Administration of act.

A.  The provisions of the Political Subdivisions Ethics Act shall be administered as follows:

1.  The Ethics Commission created in Section 1 of Article XXIX of the Oklahoma Constitution shall administer the Political Subdivisions Ethics Act with respect to candidates or candidate committees for county office, campaigns for or against county ballot measures and public officials and public employees elected or appointed to serve in county government;

2.  The municipal clerk shall administer the Political Subdivisions Ethics Act with respect to candidates or candidate committees for municipal office, committees supporting or opposing candidates for municipal office and campaigns for or against municipal ballot measures other than those involving utility franchises; and

3.  The clerk of the board of education shall administer the Political Subdivisions Ethics Act with respect to candidates or candidate committees for school district office or committees supporting or opposing candidates for school district office.

B.  The municipal clerk and the clerk of the board of education shall not receive any complaints of violations of the Political Subdivisions Ethics Act and shall be limited to the duties prescribed in paragraphs 1, 2, 3, 4 and 5 of subsection A of Section 19 of this act.

Added by Laws 1995, c. 343, § 17, eff. July 1, 1995.

§51-304.  Definitions.

As used in the Political Subdivisions Ethics Act:

1.  "Business" means any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, holding company, joint stock company, receivership, trust, or any legal entity through which business is conducted for profit;

2.  "Calendar quarter" means each three-month period of a calendar year, beginning on January 1, April 1, July 1 and October 1 of each year;

3.  "Campaign" means and includes all activities for or against the election of a candidate to a specific local office for a specific term from the date of the first contribution, the making of the first expenditure, the filing of a declaration of candidacy or a public announcement of intent to seek such election, whichever is first;

4.  "Candidate" means a person who has filed a notification and declaration of candidacy for any public office with the secretary of any county election board.  The term "candidate" shall include a person whose candidacy is unopposed, but shall not include any person who has withdrawn such notification and declaration of candidacy;

5.  "Candidate committee" means the committee, consisting of one or more persons who may be the candidate only, designated by a candidate to promote the candidate's candidacy and serve as the recipient of all contributions and the disburser of all expenditures for the candidate;

6.  "Committee" means a candidate committee, political action committee, political party, or organization;

7.  "Compensation" means money, service, facility or thing of value or financial benefit which is received or is to be received in return for or in connection with services rendered or to be rendered;

8. "Complainant" means a person filing a complaint pursuant to the provisions of Section 21 of this act;

9.  "Contributor" means and includes every person or committee who makes a contribution;

10.  "Contribution" means and includes any money, property, or in-kind services, including but not limited to, printing or engraving, radio or television time, billboards, advertising, subscription, forgiveness of indebtedness, personal or professional services or any other thing of value whatsoever which is given or loaned to be used in a campaign.  The term "contribution" shall not include:

a. money loaned to a candidate in connection with his own campaign by a bank, savings and loan association or credit union which is to be repaid with interest at a rate comparable to that of loans for equivalent amounts for other purposes,

b. the value of services provided without compensation by individuals volunteering a portion or all of their time on behalf of a candidate, organization, political action committee or political party,

c. for purposes of the contribution limits set forth in Section 2 of this act, the transfer of any funds by a political action committee to another political action committee, provided the committee has been established as provided by law if the transferring committee and the receiving committee have been established, directly or indirectly, and are administered or financially supported, directly or indirectly, by a common organization, or

d. any payment or obligation incurred by a corporation, labor organization, membership organization, cooperative or corporation without capital stock for the establishment, administration, and solicitation of contributions to a separate segregated fund or political action committee to be utilized for political purposes;

11.  "Commission" means the Ethics Commission;

12.  "Election" means a Primary, Run-off Primary, General, or Special Election in which a candidate is on the ballot;

13.  "Election board" means the appropriate county election board in reference to candidates who file a declaration of candidacy with the county election board;

14.  "Expenditure" means a payment, distribution, contribution, loan, advance, compensation, reimbursement, fee deposit or gift of money securement, or any other thing of value, or services including but not limited to postage, telephone, telegraph, printing, advertising, travel, lodging, meals or entertainment for which payment is made with private or public funds, and includes a contract, promise or agreement to make an expenditure, whether or not legally enforceable;

15.  "Family" means an individual, his or her spouse, if any, and all children under the age of eighteen (18) years residing in the same household;

16.  "Governmental entity" means any department, commission, authority, council, board, bureau, committee, legislative body, agency, public trust, or other establishment of a political subdivision of this state;

17.  "Income" means any money or thing of value received, or to be received as a claim on future services, whether in the form of a fee, salary, gift, expense, allowance, forbearance, forgiveness, interest, dividend, royalty, rent, capital gain, or any other form of recompense or any combination thereof; provided, the term "income" shall not include campaign contributions;

18.  "Local office" means all elective offices for which declarations of candidacy are filed with the secretary of any county election board;

19.  "Ministerial action" means an action that a person performs in a prescribed manner which involves no discretionary judgment;

20.  "Organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, union, education or action group or committee or entity with two or more persons having a joint or common political interest;

21.  "Person" means an individual, corporation, association, firm, partnership, labor union or labor organization, committee, club or other organization, or a group of persons who are voluntarily acting in concert;

22.  "Political action committee" means a combination of at least two individuals, or a person other than an individual:

a. with the primary or incidental purpose of supporting or opposing a candidate or political party, except those required to file with the Federal Election Commission or the Ethics Commission, and

b. which accepts contributions or makes expenditures aggregating at least Two Hundred Dollars ($200.00) during a calendar year;

23.  "Political party" means any political party so recognized for the purpose of having candidates appear on the ballot;

24.  "Public employee" means any person who is employed by and receives compensation from any governmental entity, but shall not mean independent contractors or public officials;

25.  "Public official" means an elected or appointed official in the executive or legislative branch of a political subdivision of the state;

26.  "Represent" or "representation" means any formal or informal attendance before, or any written or oral communication with, or the filing of documents with any governmental entity on behalf of a person or organization;

27.  "Respondent" means a person named in a complaint filed pursuant to the provisions of Section 21 of this act;

28.  "Source" means the name, address, and description of the principal business activity of a person or organization; and

29.  "Substantial financial interest" means an interest that could result in directly or indirectly receiving a substantial pecuniary gain or sustaining a substantial pecuniary loss as a result of ownership or interest in a business entity, or as a result of salary, gratuity or other compensation or remuneration from any person, partnership, organization or association.

Added by Laws 1995, c. 343, § 18, eff. July 1, 1995.

§51-305.  Powers and responsibilities of Ethics Commission.

The Ethics Commission shall:

1.  Serve as the official repository for financial disclosure statements, campaign contributions and expenditures reports and such other documents filed by candidates or candidate committees for county office and public officials and public employees of county government as pertain to its duties;

2.  Accept and file any information voluntarily supplied that exceeds the requirements of the Political Subdivisions Ethics Act; provided, the Commission shall not require the disclosure of any information other than as specifically provided by the Political Subdivisions Ethics Act;

3.  Distribute forms upon which information shall be provided as required by the Political Subdivisions Ethics Act and copies of the Political Subdivisions Ethics Act to the persons required to submit forms and provide an adequate supply of such forms to each county election board and to the clerks of the appropriate political subdivisions for distribution to all candidates, committees, officials, and employees required to submit such forms;

4.  Make campaign contributions and expenditures reports, political action committees' registrations and financial disclosure statements filed with it available during regular business hours to the public subject to the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.  No original or record copies of reports, registrations and statements shall be removed from the office of the Commission.  No records or materials of the Commission shall be subject to the Oklahoma Open Records Act unless expressly provided for in this act;

5.  Preserve such reports, registrations and statements in accordance with the Records Management Act, Section 201 et seq. of Title 67 of the Oklahoma Statutes, or for a period of at least two (2) years from date of receipt;

6.  Issue ethics interpretations pertaining to the provisions of the Political Subdivisions Ethics Act when requested by any person or committee under the jurisdiction of the Commission and publish its ethics interpretations annually; provided, that failure of a person to request an ethics interpretation shall have no relevance in any subsequent proceeding under the Political Subdivisions Ethics Act.  Provided further, such interpretation shall be binding on the Commission in any subsequent proceeding under the Political Subdivisions Ethics Act.  Sufficient deletions shall be made by the Commission in published ethics interpretations to prevent the disclosure of the identity of the persons involved in the situations presented in the ethical interpretations;

7.  Pursuant to a complaint filed under the provisions of Section 21 of this act and as specifically authorized by law, hold hearings, subpoena witnesses upon a vote of a majority of the members of the Commission, and compel their attendance and testimony, administer oaths and affirmations, take evidence, and require by subpoena the production of any books, papers, records, or other items relevant to the performance of the Commission's duties or exercise of its powers;

8.  Enforce and collect such late filing fees as provided for by the Political Subdivisions Ethics Act.  The Commission shall establish a procedure by which an employee of or person contracting with the Commission shall conduct a hearing regarding any late filing fee imposed upon written request.  The hearing shall be conducted within thirty (30) days of the request.  The decision of the person conducting the hearing may be appealed to the Commission upon written request; and

9.  Initiate and continue programs for the purpose of educating officials, employees and citizens of political subdivisions of this state on matters of ethics and government service.

Added by Laws 1995, c. 343, § 19, eff. July 1, 1995.

§51-305.1.  Distribution of forms and instructional materials - Fees.

Pursuant to the provisions of paragraph 3 of Section 305 of Title 51 of the Oklahoma Statutes, the Ethics Commission shall distribute the forms required by the Political Subdivisions Ethics Act, copies of the Political Subdivisions Ethics Act, and instructional materials, to municipalities and school boards upon request.  In return for such materials, the Commission shall charge and collect fees in an amount adequate to recover the costs of printing and distribution.  Such fees shall be deposited in the Ethics Commission Revolving Fund created pursuant to the provisions of Section 4258 of Title 74 of the Oklahoma Statutes.

Added by Laws 1996, c. 283, § 1, eff. Sept. 1, 1996.

§51-306.  Promulgation of rules and regulations.

A.  The Ethics Commission shall be authorized to promulgate rules and regulations pursuant to the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, for the purpose of carrying out its duties pursuant to the Political Subdivisions Ethics Act with respect to candidates and candidate committees for county office, for campaigns for county initiatives and referenda and for county officers and employees.

B.  The Ethics Commission shall adopt rules and regulations providing standards for allowing registrations, reports and statements to be filed on magnetic media or in other machine-readable form with the Commission.

Added by Laws 1995, c. 343, § 20, eff. July 1, 1995.

§51-307.  Complaints - Investigations and hearings - Written decisions - Disclosure - Conciliation agreements - Penalties.

A.  Except as otherwise provided in this section, complaints alleging violations of the provisions of this act by persons, committees, candidates, public officials or public employees of county government shall be filed with the Ethics Commission.  The Commission shall not accept a complaint alleging a violation by a candidate for local office other than county office.  Such complaint must be filed by the complainant with the district attorney of the county in which the violation is alleged to have occurred.

B.  The Commission shall not initiate any investigation or other proceedings except:

1.  Pursuant to a complaint which meets the requirements of this section; or

2.  Pursuant to the provisions of Section 23 of this act.

C.  Complaints shall be made in writing and signed by the person making the complaint and shall be verified and notarized.  Each complaint shall state specifically the sections of the Political Subdivisions Ethics Act that the person named in the complaint is alleged to have violated and the date of the alleged violation, which shall not be more than two (2) years before the date the complaint is filed.  The Executive Director shall be authorized, without action of the Commission, to refuse to accept any complaint which does not meet the requirements of this section and shall notify the person filing the complaint of the reasons for such refusal.  The Executive Director shall, without action of the Commission, forward any complaint filed with the Commission, over which the Court on the Judiciary has jurisdiction to the Court on the Judiciary.  The Executive Director shall forward any complaint alleging a violation by a member of the Commission to the Council on Judicial Complaints, which shall be authorized to refer the complaint to the district attorney of the county in which the alleged violation occurred.

D.  No person shall disclose the contents of a complaint, his or her intention to file a complaint, the fact that a complaint has been filed or his or her knowledge of another person's intention to file a complaint; provided, the respondent may disclose the entire contents of a complaint and any related materials at any time in the proceedings.  If the respondent so discloses, any provisions of this act prohibiting disclosure of information shall be waived and the complaint and all records and materials related thereto shall be open for public inspection.

E.  No complaint alleging any violation of the provisions of Sections 24 through 31 of this act by a candidate or by any person in connection with a campaign for county office may be filed with, received by or initiated by the Commission during the period beginning on the first day of the period for filing declarations of candidacy for the office and ending on the day after certification of the results of the election at which the office is filled.

F.  A copy of any complaint filed with the Commission that meets the requirements of subsection C of this section, and a general statement of the applicable laws with respect to the complaint, shall be sent by certified mail to the person named in the complaint.  Such person shall have twenty (20) days from the day of receipt of the copy of the complaint to file a written response to the complaint.  Upon written request by the person, the chairman of the Commission may extend the time for response an additional twenty (20) days.

G.  A complaint may be withdrawn by the complainant at any time during the proceedings outlined in this section with the consent of the Commission and the respondent.

H.  Upon the filing of a complaint, the Commission shall determine if the complaint may be resolved by action on the part of either party or by a conciliation agreement pursuant to the provisions of subsection Q of this section or if the complaint should be dismissed.  If not, the Commission may cause an investigation to be conducted and may order a hearing to be held pursuant to the provisions of Article II of the Administrative Procedures Act.  The respondent shall have the right to be present during any of the proceedings except the final deliberations and the right to appear with counsel and shall be notified that the investigation and hearing may result in a referral of the complaint to the appropriate authority for prosecution if a criminal penalty is provided in this act for the violation cited in the complaint.  The complainant shall not be present except at such times as he may be required to provide testimony.

I.  The rules of evidence shall apply to any hearings held pursuant to the provisions of this section.

J.  All proceedings held pursuant to the provisions of this section shall be conducted in executive sessions.  All records relating to any such complaint, review or investigation shall be confidential and not open for public inspection.

K.  The Commission shall cause a record to be made of such proceedings and shall request a hearing officer to conduct the proceedings and advise the Commission as necessary.  The hearing officer shall be an attorney licensed to practice law in this state.  The Court Administrator shall designate hearing officers.  The Executive Director or designee shall present the complaint and any evidence supporting the complaint.  The Commission shall determine:

1.  The order of the proceedings;

2.  The order in which the Executive Director or designee and the respondent and his or her counsel are to put on testimony and evidence, cross-examine witnesses and present arguments; and

3.  Such other matters as may be necessary to ensure orderly proceedings.  The Commission may request the assistance of the hearing officer in making such determinations.

L.  At the conclusion of the hearing, the Commission shall conduct final deliberations and shall determine if the complaint may be resolved by a conciliation agreement.  No other person shall be present at such deliberations; provided, after such determination, the Commission may request the assistance of the Executive Director.

M.  At the conclusion of final deliberations, the Commission shall set forth its determination in writing with findings of fact and conclusions of law.  Such written decision with findings of fact and conclusions of law must contain one of the following orders:

1.  A dismissal of the complaint;

2.  An order reflecting the terms of a conciliation agreement with the respondent pursuant to the provisions of subsection Q of this section; or

3.  For complaints alleging a violation of this act for which a criminal penalty is provided, an order referring the complaint and all material gathered by the Commission concerning the alleged violation to the appropriate authority for prosecution or action; provided, such referral shall only be made upon the affirmative vote of a majority of the members serving that there is probable cause to believe that the respondent committed a knowing and willful violation of the sections of the Political Subdivisions Ethics Act cited in the complaint.  If the Commission refers the complaint for prosecution or action, the records of any proceedings held pursuant to the complaint shall be transcribed.

As used in this section, "appropriate authority" means the district attorney of the county in which the violation occurred.  If uncertainty exists as to the county in which the violation occurred, the Commission may prosecute in, or refer complaints to the district attorney of, any county in which the evidence indicates the violation might have been committed.

N.  If the appropriate authority declines to prosecute or take action, the investigation and order and all materials related thereto shall remain confidential.  If the appropriate authority decides to prosecute or take action, the respondent shall be entitled to a copy of any report prepared by the Commission concerning the complaint and only that material presented at trial shall become open for public inspection.  If the Commission dismisses the complaint, all materials related to the investigation shall be destroyed by the Commission six (6) months after the date of dismissal unless such materials are required for prosecution of filing a frivolous complaint pursuant to the provisions of Section 22 of this act.

O.  In making a determination pursuant to the provisions of subsection M of this section, the Commission may exercise such discretion as it deems necessary to provide fairness to the accused and to maintain confidence in the public officials and employees who are subject to the provisions of this act.

P.  Any person disclosing any material made confidential pursuant to the provisions of this section, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine not exceeding Ten Thousand Dollars ($10,000.00).  If the Commission upon a vote of a majority of the members serving determines that confidential information has been disclosed, it shall forward any materials related to such disclosure, along with any information it deems necessary, to the appropriate district attorney.

Q.  A conciliation agreement to resolve any complaint filed may be entered into by the Commission and the respondent at any time during the proceedings provided for in this section.  A conciliation agreement, unless violated, shall be a bar to any other action by the Commission or the district attorney.  A conciliation agreement shall not be made public unless such disclosure is made part of the agreement.  A conciliation agreement may include a requirement that the respondent pay a civil penalty of up to Two Thousand Five Hundred Dollars ($2,500.00).

Such penalties shall be deposited with the State Treasurer to the credit of the General Revenue Fund.  If the Commission finds, or either party alleges, that a conciliation agreement has been violated, the Commission shall conduct a hearing under the procedures specified in this section to determine if the conciliation agreement has been violated and, if so, if the complaint should be referred to the appropriate authority for prosecution.  A conciliation agreement may be amended by the Commission.

Added by Laws 1995, c. 343, § 21, eff. July 1, 1995.

§51-308.  Frivolous complaints.

It shall be unlawful to file a frivolous complaint with the Ethics Commission.  A person shall be deemed to have filed a frivolous complaint if:

1.  The person has submitted or has caused or conspired with the complainant to submit substantially the same complaint to the Commission within the preceding six (6) months;

2.  To the best of his or her knowledge, the complaint is not accurate or is not well grounded in fact; or

3.  The complaint is made for an improper purpose, including harassment of any person named in the complaint.

If the Commission upon a vote of a majority of the members serving determines that a frivolous complaint has been filed, it shall forward the complaint, along with any information it deems necessary, to the appropriate district attorney.  Any person convicted of filing a frivolous complaint shall be guilty of a misdemeanor and shall be punished by a fine not exceeding Ten Thousand Dollars ($10,000.00).

Added by Laws 1995, c. 343, § 22, eff. July 1, 1995.

§51-309.   Notice of delinquency.

The Ethics Commission shall post in public view in its office a list of those delinquent in filing any statements or reports required by the Political Subdivisions Ethics Act.  It shall send a delinquency notice to the appropriate person within twenty-four (24) hours of the filing deadline by registered or certified mail and may impose late filing fees as provided by law.  If any person has not filed any statement or report within forty-eight (48) hours after receipt of such notice, the Commission may, on its own motion, institute proceedings against such person pursuant to the provisions of Section 21 of this act; provided, the provisions of subsection E of Section 21 of this act shall not apply to proceedings instituted pursuant to the provisions of this section.

Added by Laws 1995, c. 343, § 23, eff. July 1, 1995.

§51-310.  Contributions to and expenditures by candidates and committees - Reporting requirements.

A.  If a candidate or committee has accepted one or more contributions, or made one or more expenditures during a reporting period, the designated agent shall be required to file a complete written report of all contributions and expenditures as provided for in the Political Subdivisions Ethics Act.  If a candidate or committee has not accepted any contributions and has made no expenditures during a reporting period, the designated agent shall file a statement of inactivity.

B.  Every candidate or candidate committee for county office and every committee, except for committees supporting or opposing municipal or school board candidates, which receives a contribution which exceeds Two Hundred Dollars ($200.00) in a campaign shall file reports with the Ethics Commission.  Every candidate or candidate committee for local office other than county office shall file reports with the clerk of the appropriate political subdivision.

C.  Every candidate and committee shall report the sources of each contribution which exceeds Two Hundred Dollars ($200.00) in the aggregate during the campaign or calendar year.

D.  Every committee, except for candidate committees, that makes a contribution to another candidate or committee in an amount which exceeds Two Hundred Dollars ($200.00) in the aggregate during the campaign or calendar year shall report the contribution as an expenditure as provided by Section 28 of this act; provided, this subsection shall not authorize any contribution otherwise prohibited by law.  A committee shall not make a contribution in cash.  A committee shall not make a contribution, other than in kind, except by written instrument containing the name of the donor and the name of the payee.

E.  If a contributor makes more than one contribution to a candidate or committee and any of such contributions are of a value less than Two Hundred Dollars ($200.00) in the aggregate during the campaign a calendar year, then such contributions shall be reported whenever the aggregate value or amount of such contributions and the theretofore unreported contributions to such candidate or committee exceeds Two Hundred Dollars ($200.00).

F.  Contributions of a value Two Hundred Dollars ($200.00) or less during the reporting period shall be reported as one aggregate total without identifying the contributors thereof.  All corporate contributions to a committee or person for or against a state question shall be segregated from, and may not be commingled with, a fund established by such person or committee to contribute to candidates or committees which support or oppose candidates.

G.  Expenditures made by a candidate or candidate committee from the candidate's own funds including, but not limited to, any funds loaned by a bank, savings and loan association or credit union, and on the candidate's own behalf, shall not be considered as contributions but shall be reported as expenditures.

Added by Laws 1995, c. 343, § 24, eff. July 1, 1995.

§51-311.  Registration of candidate committees.

A.  Committees shall register with the Ethics Commission within ten (10) days of organization or within ten (10) days of receiving or expending more than Two Hundred Dollars ($200.00).  The form shall require the following information:

1.  The name and address of the committee;

2.  The name and address and relationship of any affiliated or connected organizations;

3.  The name, address and position of the designated agent of the committee;

4.  The name and address of the chairman, vicechairman and treasurer of the committee and its staff director, if any;

5.  If the committee is authorized by a candidate, the name, address, office and party affiliation of the candidate; and

6.  A listing of all banks, safety deposit boxes or other depository used by the committee.

B.  The form shall be as follows:

REGISTRATION:   Committees

Please type or print clearly in ink.

1.  NAME OF COMMITTEE:  (Full Exact Name, Do not abbreviate)

_____________________________________________________________________

Street Address

_____________________________________________________________________

City  State   Zip

_____________________________________________________________________

2.  PURPOSE OF COMMITTEE:  (Check only one, then provide additional information on line checked)

Candidate   Candidate's Name   Office Sought   District/County

(Last, First,

Middle)

( )

_____________________________________________________________________

Special Interest (Associated with a business, association, labor union or similar organization)

( )

_____________________________________________________________________

Other (Explain fully on an attached sheet)  Brief Description

( )

_____________________________________________________________________

3.  DURATION:  4.  DATE:   5.  FEC ID NUMBER:

Will committee continue  General/  (Federal

beyond next election?  Special   Committees

MM/DD/YY  Only)

( ) Yes  ( ) No

6.  OFFICERS:   Name (Last,  Address (Street,

First, Middle)   City, State, Zip)

Chairman

_____________________________________________________________________

Vice Chairman

_____________________________________________________________________

Treasurer

_____________________________________________________________________

Staff Director

_____________________________________________________________________

7.  DESIGNATED AGENT:  Name  Daytime Phone No.

_____________________________________________________________________

Address  City  State   Zip

_____________________________________________________________________

8. DEPOSITORIES:  Please list all banks, safety boxes or other   depositories used by the abovenamed organization, committee or party.  List primary depository first; use attached sheet if necessary.

Institution Name   City   Description (Account,

Safety Deposit Box...)

& Number

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

9.  CONNECTED ORGANIZATIONS:  List all affiliated or connected organizations and indicate their relationship to this committee.  List primary connected organization first; use attached sheet if necessary.

Organization Name   Address (Street, City,  Relationship

State, Zip)

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

10. CERTIFICATE:  We certify that the above information is true, complete and correct.

Chairman's Signature   Date  Designated Agent's   Date

Signature

_____________________________________________________________________

C.  Any change in submitted information shall be reported within ten (10) days after the date of change.

Added by Laws 1995, c. 343, § 25, eff. July 1, 1995.

§51-312.  Certain out-of-state committees exempt from requirements of act.

The provisions of the Political Subdivisions Ethics Act shall not apply to out-of-state committees which receive contributions and which contribute in Oklahoma only through an Oklahoma committee that registers and files reports of contributions and expenditures pursuant to the provisions of the Rules of the Ethics Commission or the Political Subdivisions Ethics Act.

Added by Laws 1995, c. 343, § 26, eff. July 1, 1995.

§51-313.  Designation of agents and subagents - Duties.

A.  Every candidate or committee shall designate a person, who may be the candidate himself or herself for a candidate committee, to be the agent of the committee for the receipt and expenditure of contributions for reporting purposes.  The agent may designate as many subagents as he or she deems fit.  The chairperson of a committee may remove the designated agent and designate another agent at any time.  The chairperson or agent may remove a subagent and designate other subagents at any time.  The designations of agents and subagents shall be made in writing and filed with the Ethics Commission for candidates or candidate committees for county office and with the clerk of the appropriate political subdivision for candidates or candidate committees for local office other than county office.  No person shall act as any agent or as a subagent until after his designation is so filed.

B.  The form for designation of agent shall be as follows:

State of Oklahoma

DESIGNATION OF AGENT

Please type or print clearly in ink.

NAME OF CANDIDATE OR COMMITTEE:

(Do not abbreviate.)

_____________________________________________________________________

Business Address (Street or Box, City, State, Zip)

CHECK YOUR FILING STATUS:  (mark only one box)

( ) A CANDIDATE COMMITTEE.  Name of authorized candidate committee  (if any):

_____________________________________________________________________

( ) A POLITICAL ACTION COMMITTEE.  Name of Corporation or   Organization:

_____________________________________________________________________

( ) A POLITICAL PARTY.  Central Committee/District/County/Club:

_____________________________________________________________________

( ) AN AGENT.  Name of candidate or committee represented:

_____________________________________________________________________

Candidates or Candidate Committees Only:

(fill in each applicable blank for candidate)

Office Title:  Position No.:  District/City/County

_____________________________________________________________________

Date of Primary   Date of Runoff   Date of General

Election:   Primary Election:  Election:

_____________________________________________________________________

DESIGNATION OF AGENT:  Name  Daytime Phone No.

_____________________________________________________________________

Address  City   State  Zip

_____________________________________________________________________

DESIGNATION OF SUBAGENTS:

Name  Address  Daytime Phone No.

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

_____________________________________________________________________

AGENT/SUBAGENTS REMOVED:

Name   Term of Service (from date of

appointment to present)

________________________________________________________________

________________________________________________________________

________________________________________________________________

CERTIFICATE:  I certify that the above information is true, complete and correct.

Candidate, Chairman or Agent's Signature

(person serving as appointing authority)   Date

_________________________________________________________________

C.  Each agent shall maintain written records of all contributions and expenditures handled by him or her and shall require each of the subagents to maintain a written record of all contributions and expenditures handled by each such subagent.  The written records shall be the property of the candidate or committee to which they relate and shall be delivered to the candidate or committee immediately upon:

1.  Demand by the candidate or committee;

2.  Removal of an agent or subagent; or

3.  The expiration of the agent's or subagent's appointment, whichever shall first occur.

D.  No committee shall solicit, accept or make a contribution on behalf of any individual candidate without expressed permission of the candidate.

Added by Laws 1995, c. 343, § 27, eff. July 1, 1995.

§51-314.  Campaign contributions and expenditures reports - Statement of inactivity - Dissolution procedures.

A.  The campaign contributions and expenditures reports shall disclose:

1.  The carryover from a previous campaign or cumulative period.  For purposes of this act, a cumulative period shall begin on the first day of an even-numbered year and end on the last day of an odd-numbered year;

2.  The grand total of contributions from the last campaign contributions and expenditures report unless beginning a new campaign or cumulative period;

3.  The specific identification of each contributor who gives a contribution which exceeds Two Hundred Dollars ($200.00), including:

a. the date the contribution is accepted,

b. the contributor's address, and

c. a specific description of the contribution;

4.  The aggregate value of all contributions received from each such contributor during the campaign for candidates and candidate committees or during the current calendar year for other committees;

5.  The aggregate total of all contributions in the amount of Two Hundred Dollars ($200.00) or less;

6.  The total sum of all contributions during the current reporting period;

7.  The grand total of all contributions for the campaign or cumulative period to date;

8.  The grand total of expenditures from the last campaign contributions and expenditures report, unless beginning a new campaign or cumulative period;

9.  All campaign expenditures in detail by categories or objects of expenditure;

10.  The total of all expenditures during the current reporting period; and

11.  The grand total of all expenditures for the campaign or cumulative period to date.

B.  Such reports shall be certified by the candidate, the principal officer of the committee, or the designated agent.  No fictitious names shall be used on the reports.  The reports shall show the correct name of the person actually making the contribution.

C.  The form of the campaign contributions and expenditures reports shall be as follows:

CAMPAIGN CONTRIBUTIONS AND EXPENDITURES REPORT

DATE OF REPORT _________________, 19____

Name of Candidate or Committee

_____________________________________________________________________

Address of Candidate or Committee

_____________________________________________________________________

Office Sought  Report Period   From:   To:

(Beginning  (End of

of period)  Period)

_____________________________________________________________________

Listed below are the contributions received and the expenditures made which are required by law to be reported.

Carryover from Previous Campaign or Cumulative Period  $_____________

CONTRIBUTIONS

Grand Total of Contributions from Previous Report  $_____________

Date Name and Nature of Amount Total of

Accepted Address Contribution: contributions contributors

Cash, Check, contributor of more than

or In-Kind during $200.00

(Describe) calendar

year

_______________________________________ $_____________ $_____________

_______________________________________ $_____________ $_____________

_______________________________________ $_____________ $_____________

_______________________________________ $_____________ $_____________

_______________________________________ $_____________ $_____________

Total of other contributions $200.00

or less this reporting

period (not itemized)  $_________________

Total contributions this

reporting period   $_________________

Grand Total - All contributions

for campaign or

cumulative period  $_________________

EXPENDITURES

Amount

Previous Grand Total of Expenditures from Last Report

________________________________________________________ $___________

Personal Services

________________________________________________________ $___________

Printing

________________________________________________________ $___________

Radio and Television

________________________________________________________ $___________

Billboards

________________________________________________________ $___________

Advertising - general

________________________________________________________ $___________

Contributions to Other Campaigns

________________________________________________________ $___________

All committees, except for candidate committees, must identify recipients of contributions to other campaigns following verification of acceptance of amounts aggregating in excess of $200.00 by name, address, amount of contribution and total amount of contributions during the campaign or calendar year:

Name and Address Amount Total amount

contributed

during campaign

or calendar year

_________________________________ $________________ $________________

_________________________________ $________________ $________________

_________________________________ $________________ $________________

_________________________________ $________________ $________________

Total

Miscellaneous   $______________

Total expenditures

this reporting period   $______________

Grand Total - All expenditures

for campaign or

cumulative period   $______________

BALLOT INFORMATION:  candidates or candidate committees, please indicate whether the candidate's name appeared on the ballots for the following elections.

PRIMARY RUNOFF GENERAL

PRIMARY

( ) Yes ( ) Yes ( ) Yes

( ) No ( ) No ( ) No

To the best of my knowledge and belief, the above is a true and correct compilation.

_____________________________________________________________________

Candidate's, Chairperson's, or Designated Agent's Signature

Subscribed and sworn to before me this ____ day of ________, 19__.

My commission expires _______________

_____________________________________________________________________

Notary Public

D.  A statement of inactivity must include:

1.  The candidate or candidate committee, political party or organization's name and address; and

2.  A statement by the designated agent verifying that a contribution was not received and an expenditure was not made during the reporting period.

Interest earned shall not be considered to be a contribution, and a filing fee paid by the candidate shall not be considered to be an expenditure.

E.  Dissolution Procedures

1.  A candidate may not file a "final" report or a candidate committee may not dissolve until:

a. after a Primary Election or a Run-off Primary Election in which the candidate is elected or defeated,

b. after the General Election in which the candidate's name appears on the ballot,

c. after the last day for filing a declaration of candidacy for a candidate who is unopposed in the Primary, Run-off Primary and General Election,

d. after a candidate's name has been stricken from the ballot pursuant to Section 5-127 of Title 26 of the Oklahoma Statutes, or

e. after withdrawal of the candidate's candidacy pursuant to Sections 5-115 or 5-116 of Title 26 of the Oklahoma Statutes.

2.  A political party committee may dissolve only after the political party itself dissolves.

3.  A political action committee or an organization may dissolve only after it determines that it will not accept contributions or make expenditures.

4.  A final campaign contributions and expenditures report may be filed at the time or before a scheduled filing is due.  The form must:

a. be marked "final", and

b. include a list of the material assets worth Fifty Dollars ($50.00) or more, and detail their disposition.

5.  If a committee owes or is owed money, the committee may dissolve, but must report the status of the debts on the same dates as campaign contributions and expenditures reports would be due until all debts are resolved.  Methods of resolution must also be detailed.

6.  Unused contributions and campaign assets must be disposed of by candidates or candidate committees according to Section 30 of this act.

Added by Laws 1995, c. 343, § 28, eff. July 1, 1995.

§51-315.  Reports of contributions and expenditures or statements of inactivity - Filing.

A.  The reports of contributions and expenditures or statements of inactivity shall be filed with the Ethics Commission for candidates or candidate committees for county office and committees supporting or opposing county candidates and organizations, or with the clerk of the appropriate political subdivision for municipal or school board candidates, candidate committees, and committees supporting or opposing municipal or school board candidates, as follows:

1.  The reports of a candidate or committee as herein defined shall be filed on or before the tenth day preceding the date of the Primary Election and shall include all contributions accepted and all expenditures made from the date on which the earliest contribution was received or expenditure was made, whichever was earlier, through a period of time ending fifteen (15) days preceding the date of the Primary Election;

2.  A further report of a candidate or committee, as herein defined, shall be filed on or before the tenth day preceding the date of the Runoff Primary Election and shall include all contributions accepted and all expenditures made from the close of the reporting period required by paragraph 1 of this section through the fifteenth day preceding the date of the Runoff Primary Election;

3.  A further report of a candidate or committee, as herein defined, shall be filed on or before the tenth day preceding the date of the General Election and shall include all contributions accepted and all expenditures made from the close of the reporting period required by paragraph 2 of this section through the fifteenth day preceding the date of the General Election;

4.  A further report of a candidate or committee, as herein defined, shall be filed on or before the fortieth day after the date of the General Election, and shall include all contributions accepted and all expenditures made from the close of the reporting period required by paragraph 3 of this section through the thirtieth day after the date of the General Election; and

5.  If any contributions are accepted or any expenditures made within six (6) months after the close of the reporting period required by paragraph 4 of this section, the candidate or committee, as herein defined, shall file a supplemental report within six (6) months and ten (10) days after the date of the General Election, together with the names of the contributors and the purpose for which the expenditures were made.  Such report shall include all contributions accepted and expenditures made from the close of the reporting period required by paragraph 4 of this section, through six (6) months after the date of the General Election.  Provided further, that if any contributions are accepted or expenditures are made in connection with such campaign after said six-month period same shall also be fully reported not later than January 15 of each year thereafter.  Such reports shall include all contributions accepted and expenditures made from the close of the reporting period of the report most recently filed through December 31 of the previous year.

B.  The reports of contributions and expenditures or statements of inactivity of committees accepting contributions or making expenditures for or against a proposition or measure submitted to voters at a county election or a municipal election other than one involving utility franchises shall be filed with the appropriate administering entity as provided by Section 17 of this act as follows:

1.  A report shall be filed on or before the tenth day preceding the date of the election and shall include all contributions accepted and all expenditures made from the date on which the earliest contribution was accepted or expenditure was made, whichever was earlier, through a period of time ending fifteen (15) days preceding the date of the election;

2.  A final report shall be filed on or before the fortieth day after the date of election wherein the proposition or measure was voted upon, and shall include all contributions accepted and all expenditures made from the close of the reporting period required by paragraph 1 of this subsection through the thirtieth day after the date of the election; and

3.  If any contributions are accepted or any expenditures are made within six (6) months after the date of the election wherein the proposition or measure was voted upon, the committee shall file a supplemental report within six (6) months and ten (10) days after the election at which the proposition or measure was voted upon, together with the names of the contributors and the purpose for which the expenditures were made.  Such report shall include all contributions accepted and expenditures made from the date of the election wherein the proposition or measure was voted upon through six (6) months after the date of the election wherein the proposition or measure was voted upon.  Provided, further, that if any contributions are accepted or expenditures are made in connection with such campaign after said six-month period, same shall also be fully reported not later than January 15 of each year thereafter.  Such reports shall include all contributions accepted and expenditures made from the close of the reporting period of the report most recently filed through December 31 of the previous year.

C.  Reports may be filed by mail or delivered to the Commission or the clerk of the appropriate political subdivision but the same must be received by the Commission or the clerk of the appropriate political subdivision not later than 4:30 p.m. of the day specified for filing in order to be deemed timely filed.

Added by Laws 1995, c. 343, § 29, eff. July 1, 1995.

§51-316.  Use of campaign contributions.

A.  Contributions accepted by any candidate or candidate committee shall be used to defray any campaign expenditures or any ordinary and necessary expenses incurred by the person in connection with duties as a holder of the public office including, but not limited to, expenses for use in a future election campaign, for political activity, for community activity or for nonreimbursed public office related expenses.  Said contributions shall not be used for any other purposes.  Contributions and any interest income earned on said contributions which are not used in this manner within forty-eight (48) months of the date of the General Election which is intended to result in the final election of a single individual to the office at stake shall be disposed of as follows:

1.  Returned to the contributors pursuant to any formula approved by the candidate; provided, any amount returned to a contributor shall not exceed the amount of the original contribution;

2.  Donated to the campaign of any other political candidate or to any political party officially recognized by the State Election Board;

3.  Donated to a charitable organization qualified for a tax exemption pursuant to the provisions of the Internal Revenue Code; or

4.  Retained by the candidate or candidate committee for use in a future election.

B.  Any person who receives contributions for a campaign but does not file a notification and declaration of candidacy for public office with the secretary of any county election board, or any person who has withdrawn such notification and declaration of candidacy, shall be governed by the provisions of this section.

Added by Laws 1995, c. 343, § 30, eff. July 1, 1995.

§51-317.  Penalties.

A.  Every person who knowingly and willfully violates any of the provisions of Sections 24 through 30 of this act shall, upon conviction, be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than One Thousand Dollars ($1,000.00) or by confinement in the county jail for not more than six (6) months, or by both such fine and imprisonment.  Such violations shall be prosecuted in the county in which said reports are required to be filed.

B.  Every candidate or candidate committee for county office and every other committee failing to file registrations, designations of agents, and reports of contributions and expenditures or statements of inactivity on or before the days specified in Sections 25, 27 and 29 of this act shall be assessed by the Ethics Commission a late filing fee of up to One Hundred Dollars ($100.00) for each day after a report of contributions and expenditures is due that said report remains unfiled; provided, the total amount of such fees assessed per report shall not exceed One Thousand Dollars ($1,000.00).  The agent, except for agents for candidates or candidate committees, may be liable for the late fee.  Failure to file a report shall be deemed to be a separate offense for each day that the report remains unfiled after it becomes due.  Fees collected pursuant to the provisions of this subsection shall be deposited with the State Treasurer to the credit of the General Revenue Fund.  Candidates or candidate committees shall not pay such fees from campaign funds.

Added by Laws 1995, c. 343, § 31, eff. July 1, 1995.

§51-318.  Legislative intent.

The Legislature hereby declares those persons elected and employed to administer the government on behalf of the people of the State of Oklahoma have a responsibility to make certain financial disclosures to demonstrate that fair and equitable treatment is given all governmental decisions.

Added by Laws 1995, c. 343, § 32, eff. July 1, 1995.

§51-319.  Persons required to file Financial Disclosure Statement.

A.  Any person elected to an office for which a declaration of candidacy is required to be filed with the county election board as provided in Section 5-103 of Title 26 of the Oklahoma Statutes, except any person required to file financial disclosure pursuant to the provisions of any federal law, shall file a Financial Disclosure Statement with the Ethics Commission on or before the fortieth day after each General Election.

B.  Any candidate for an office for which a declaration of candidacy is required to be filed with the county election board as provided in Section 5-103 of Title 26 of the Oklahoma Statutes shall file a Financial Disclosure Statement with the Commission on or before the tenth day following the last day for filing the declaration of candidacy for the office.

C.  A member of a board or commission as created by the Oklahoma Constitution or by statute except members of advisory committees to the legislative, executive, or judicial branches of state government, Foster Care Review Board members appointed pursuant to Section 1116.2 of Title 10 of the Oklahoma Statutes, and board members of guaranty associations created pursuant to state statute, shall file a Financial Disclosure Statement with the Commission upon initial appointment and not later than April 30 of each even-numbered year thereafter.  The provisions of this subsection shall not be construed to require precinct inspectors, judges, clerks and counters to file Financial Disclosure Statements.

D.  No individual shall be required to file more than one Financial Disclosure Statement in any calendar year.

E.  Every person failing to file a Financial Disclosure Statement on or before the dates specified in this section shall be assessed by the Commission a late filing fee of up to One Hundred Dollars ($100.00) for each day the statement remains unfiled; provided, the total amount of such fees assessed per report shall not exceed One Thousand Dollars ($1,000.00).  Failure to file a Financial Disclosure Statement shall be deemed to be a separate offense for each day that the Statement remains unfiled after it becomes due.  Fees collected pursuant to the provisions of this subsection shall be deposited with the State Treasurer to the credit of the General Revenue Fund.  Such fees shall not be paid from campaign funds.

F.  Every board and commission created by the Oklahoma Constitution or by state statute, except those exempted in subsection E of this section, shall designate an employee or member who shall be responsible for filing a list of employees and/or members of governing boards or commissions required under this section to file Financial Disclosure Statements on or before January 1 of each year.  Names of individuals no longer required to file shall also be reported along with the effective date of the termination of their services.

Added by Laws 1995, c. 343, § 33, eff. July 1, 1995.

§51-320.  Extension of filing time - Certification - Retention by Commission.

A.  Except for those persons required to file a Financial Disclosure Statement pursuant to the provisions of subsection B of Section 33 of this act, any person who is required to file a Financial Disclosure Statement may effect one thirty-day extension of the time for filing such a statement by filing with the Ethics Commission, not more than ten (10) days before or ten (10) days after the date the Financial Disclosure Statement is due, a declaration of intention to defer the filing of the Financial Disclosure Statement.

B.  All Financial Disclosure Statements required to be filed pursuant to the provisions of this act shall be certified.

C.  The Commission shall retain the Financial Disclosure Statements according to the provisions of the Records Management Act, Section 201 et seq. of Title 67 of the Oklahoma Statutes; provided, all statements shall be retained by the Commission for at least two (2) years.

Added by Laws 1995, c. 343, § 34, eff. July 1, 1995.

§51-321.  Contents and form of Financial Disclosure Statement.

A.  The Financial Disclosure Statement shall contain the following information for the preceding two (2) calendar years or for the period since the most recent Financial Disclosure Statement was filed:

1.  Name or title of the office;

2.  Name of the person filing the Financial Disclosure Statement;

3.  Business address of the person;

4.  Residential address of the person;

5.  Occupation or business of the person prior to the election or employment for which the Financial Disclosure Statement is being filed;

6.  Prior positions held as a public official, regardless of whether a salary or reimbursement was received for such service;

7.  Names, business addresses, residential addresses and occupations of the spouse of the person and all living adult children if such spouse or children are doing business with the county;

8.  A list of categories or industries from which income is received without reference to amounts or frequency of receipt of income.  Provided, categories or industries from which less than One Thousand Dollars ($1,000.00) annually is received may be omitted.  Such persons shall list special areas of practice in general subjective terms;

9.  A list of categories or industries in which the person has had stock during the period for which the information on the Financial Disclosure Statement is required.  Provided, categories or industries in which the person has stock valued at less than One Thousand Dollars ($1,000.00) at the time of filing the Financial Disclosure Statement may be omitted;

10.  The name of any entity from which an honorarium or honoraria, valued at more than Two Hundred Dollars ($200.00) over and above actual expenses paid to the person, was received and the value of any such honorarium; and

11.  The name of any registered lobbyist with whom the person has engaged in business from which income of over One Thousand Dollars ($1,000.00) was received.

B.  The form for the Financial Disclosure Statement shall be as follows:

FINANCIAL DISCLOSURE STATEMENT

______________________________________________________________

NAME: (Last, First, Middle)   Birth Date

______________________________________________________________

Business Address (Street or Box, City, State, Zip)

_______________________________________________________________

Residential Address (Street or Box, City, State, Zip)

CHECK YOUR FILING STATUS:  (mark only one box)

( )  An elected official.

( )  A candidate running in an election:

month_____________________ year_________

( )  A member of a board or commission.

Position you hold or have been appointed to:

(fill in all applicable blanks)

Position Title:_________________________________________

County or agency of the office:

_______________________________________________________________

Position number:_______________________________________________

Term begins:___________________ ends:___________________

Appointment date:__________________________________

Employment date:___________________________________

1.  OCCUPATION OR BUSINESS:  (current or prior to this election or appointment)

_______________________________________________________________

2.  PRIOR POSITIONS HELD AS A PUBLIC OFFICIAL:  (List most recent positions first)

_______________________________________________________________

3.  SPOUSE and ADULT CHILDREN:  Give the following information for your spouse and all living adult children (over 18 years of age) if your spouse or children are doing business with the county.

_________________________________________________________________

NAME   RESIDENTIAL ADDRESS  BUSINESS ADDRESS   OCCUPATION

Check here ( ) if continued on attached sheet

_______________________________________________________________

4.  INCOME:  List categories or industries from which you receive $1,000 or more annually:

Check here ( ) if continued on attached sheet

_______________________________________________________________

5.  STOCK:  List categories or industries in which you have owned stock which is valued at $1,000 or more during the period for which this Financial Disclosure Statement is required:

CATEGORY OR INDUSTRY

CATEGORY OR INDUSTRY

CATEGORY OR INDUSTRY

Check here ( ) if continued on attached sheet

_______________________________________________________________

6.  HONORARIA:  List names of any entities from which you received an honorarium or honoraria valued at more than $200 over and above actual expenses and list the value of such honorarium or honoraria:

DATE

ENTITY

VALUE

Check here ( ) if continued on attached sheet

_______________________________________________________________

7.  LOBBYISTS:  List any registered lobbyists with whom you have engaged in business from which income of over $1,000 was received:

LOBBYIST'S NAME

LOBBYIST'S NAME

Check here ( ) if continued on attached sheet

_______________________________________________________________

Report additional information on plain 8 1/2 x 11 paper using format of each question.  Attach pages to this report.  Put your name and the date on all attachments.

_______________________________________________________________

To the best of my knowledge and belief, the above is a true and correct compilation:

_______________________________________________________________

SIGNATURE: (Person Filing Statement)   Date

Added by Laws 1995, c. 343, § 35, eff. July 1, 1995.

§51-322.  Penalties.

A.  Any person who fails to file a Financial Disclosure Statement required in the Political Subdivisions Ethics Act, who knowingly gives false information in the Financial Disclosure Statement or who knowingly omits required information from the Financial Disclosure Statement shall be guilty of a misdemeanor.  Each violation shall be a separate offense.

B.  In addition to any penalty imposed pursuant to the provisions of subsection A of this section, the person shall not be permitted to perform the duties conferred upon him by law until the statement is properly filed.

Added by Laws 1995, c. 343, § 36, eff. July 1, 1995.

§51-323.  Officials prohibited from ownership of certain government securities.

No person who is a public official, director, officer or trustee of a governmental entity shall own any direct or indirect interest in any bond, obligation or security issued by or in the name of such governmental entity.

Added by Laws 1995, c. 343, § 37, eff. July 1, 1995.

§51-324.  Restrictions on acts of county officers and employees.

A.  No county officer or county employee shall:

1.  Represent another person as an attorney in any matter before the Commission; or

2.  Represent another person before the governmental entity the officer or employee serves.

B.  The restrictions in subsection A shall not apply to:

1.  Purely ministerial matters which do not require discretion on the part of the entity;

2.  Representation by the officer or employee in the course of the officer's or employee's official duties;

3.  Representation of the officer or employee in the officer's or employee's personal capacity; or

4.  Representation of the officer or employee in matters arising out of or rules promulgated pursuant to the Oklahoma Personnel Act.

C.  A county officer or county employee shall promptly disqualify himself or herself prior to recommending or taking any official action in a matter affecting a person with whom the officer or employee is negotiating for employment.

D.  The restrictions set forth in this section do not apply if the officer or employee is testifying under oath to facts that are within the individual's knowledge, or as an expert witness who does not accept compensation other than regularly provided for by law or rule for subpoenaed witnesses.

Added by Laws 1995, c. 343, § 38, eff. July 1, 1995.

§51-325.  Applicability of act.

A.  Notwithstanding any other provision of the Political Subdivisions Ethics Act, no candidate or committee shall be required to file any reports, statements, registrations or other documents pursuant to the Political Subdivisions Ethics Act until such time as the candidate or committee accepts contributions or makes expenditures exceeding Five Hundred Dollars ($500.00) in the aggregate during a campaign, for candidates or candidate committees, or during a calendar year, for other committees.

B.  The provisions of the Political Subdivisions Ethics Act shall not apply to:

1.  State officers or employees or state candidates, campaigns or committees; or

2.  Public officers, public employees, candidates, campaigns or committees subject to the rules of the Ethics Commission.

Added by Laws 1995, c. 343, § 39, eff. July 1, 1995.



Title 52. — Oil and Gas

OKLAHOMA STATUTES

TITLE 52.

OIL AND GAS

_________

§521.  Corporation Commission or Commission defined.

As used in Title 52, the term "Corporation Commission" or "Commission" shall mean the Corporation Commission of Oklahoma, or any employee, agent, deputy or representative of the Commission as shall be authorized by law or the Commission to perform any duty, responsibility or function, or exercise any power, unless the intent of the statute clearly prohibits such an authorization.

Added by Laws 1980, c. 86, § 5, eff. July 1, 1980.

§521.1.  Corporations for producing, transmitting or transporting natural gas.

Any firm, co-partnership, association, or combination of individuals may become a body corporate under the laws of this state for the purpose of producing, transmitting, or transporting natural gas to points within or without this state by complying with the general corporation laws of the State of Oklahoma.

R.L.1910, § 4290.  Amended by Laws 1929, c. 44, p. 56, § 1; Laws 190708, p. 586; C.S. 1921, § 7889; St. 1931, § 11507.  Renumbered from § 1 by Laws 1980, c. 86, § 6.

§522.  Foreign gas pipeline corporations  License.

Foreign corporations formed for the purpose of, or engaged in the business of transporting or transmitting natural gas by means of pipe lines, shall be licensed and permitted to conduct such business within this state by complying with the general corporation laws of the State of Oklahoma, and with the provisions of this article.

R.L.1910, § 4292.  Amended by Laws 1929, c. 44, p. 56, § 2.

§523.  Eminent domain.

No association, combination, co-partnership or corporation shall have or exercise the right of eminent domain within this state for the purpose of constructing or maintaining a gas pipeline within this state, or shall be permitted to take private or public property for their use within this state, unless expressly granted such power in accordance with this article.

R.L.1910, § 4293.

§52-5.  Construction and operation of pipelines - Safety regulations - Markers - Personnel - Expenses.

The Corporation Commission is hereby authorized, directed and empowered to promulgate, adopt and enforce reasonable rules and regulations establishing minimum state safety standards for the design, construction, maintenance and operation of all pipelines used for the transmission and distribution of natural gas in this state; provided, however, the Commission shall not promulgate, enforce or interpret any rule or regulation unless such rule, regulation or interpretation shall be consistent with and no more restrictive than the rules, regulations and interpretations of the United States Secretary of Transportation for pipeline transportation and pipeline facilities.  When any such transmission pipeline shall be constructed, operated or maintained under, through and across a highway, sectionline road or improved public road or street, there shall be erected directly above where such pipeline enters or leaves said highway, sectionline road or improved public road or street, a suitable sign or marker stating thereon the name of the owner of such pipeline and such other information as the Corporation Commission may by rule or regulation direct.

The Corporation Commission may appoint a registered professional engineer with actual experience in the design, construction, maintenance or operation of natural gas pipelines, and such other personnel as may be provided by law, to carry out the provisions of this act.  Such engineer shall be furnished with personnel, supplies and equipment as may be necessary to carry out the provisions of this act.  The expenses of any inspection shall be borne and paid for by the parties laying and constructing or operating such pipelines for the transportation or transmission of natural gas.

Unless a different meaning is required by the express term of an applicable federal statute, rule or regulation, the term "liaison" as used in 49 C.F.R. Section 192.615 shall be interpreted by the Corporation Commission according to this section.  "Liaison" shall mean any arrangement that is conducive to communications between a pipeline operator or group of operators and appropriate local public officials, including, but not limited to, fire and police officials.  Such arrangements may be established and maintained in any manner that allows the officials and the operator or operators the opportunity to exchange information required by 49 U.S.C. Section 60102.  A public official's failure to attend a face-to-face meeting arranged by or on behalf of an operator or group of operators shall not be considered by the Corporation Commission as a failure on the part of any operator to establish or maintain a "liaison"; provided, the operator produces either of the following:

1.  A written roster of persons invited to the meeting, meeting minutes, an attendance list and return receipts indicating the minutes were sent to those not in attendance; or

2.  Evidence of compliance with any alternate arrangement acceptable to the Corporation Commission.

The Corporation Commission shall not apply or enforce any interpretations of its rules or regulations against any operator for any practice, policy or conduct that complies with a written procedure to minimize the hazard resulting from a gas pipeline emergency when that procedure has been annually updated and approved by the United States Secretary of Transportation.

R.L.1910, § 4295.  Amended by 1968, c. 73, § 1, emerg. eff. March 25, 1968; Laws 1987, c. 208, § 59, operative July 1, 1987; Laws 1987, c. 236, § 81, emerg. eff. July 20, 1987; Laws 2000, c. 315, § 2, emerg. eff. June 5, 2000.

§525.1.  Cooperation with other agencies.

The Corporation Commission is hereby authorized to cooperate with any agency of the Government of the United States or of any state in any cooperative programs designed to achieve greater uniformity or efficiency in the promulgation and enforcement of rules designed to regulate the safe design, construction, maintenance and operation of gas pipelines.

Added by Laws 1968, c. 73, § 2, emerg. eff. March 25, 1968.

§525.2.  Deposit of monies collected in Corporation Commission Revolving Fund.

All monies collected by the Corporation Commission under the provisions of Section 1 et seq. of this title shall be deposited with the State Treasurer to the credit of the Corporation Commission Revolving Fund and shall be used to pay the compensation of the personnel, expenses, supplies and equipment authorized by Section 5 of this title.  Whenever any employee whose salary is payable from the General Revenue or other funds also performs services under the above act, his salary and expenses may be apportioned so that each fund shall bear its proportionate part thereof as determined by the Corporation Commission.

Added by Laws 1968, c. 358, § 6, emerg. eff. May 9, 1968.  Amended by Laws 1984, c. 284, § 15, operative July 1, 1984.

§52-6.  Repealed by Laws 1968, c. 73, § 3, eff. March 25, 1968.

§527.  Necessity of incorporation.

No person, firm or association or corporation shall ever be permitted to transmit or transport natural gas by pipelines in this state or in this state construct or operate a pipeline for the transmission of natural gas, except such persons, firms, associations, or corporations be incorporated as in this article provided, except as provided in the preceding section.

R.L. 1910, § 4300.

§528.  Plat and information showing trunk lines  Filing with Corporation Commission.

Before any gas pipeline corporation shall acquire any rightofway, or exercise the right of eminent domain within this state, or construct any pipelines for the transportation of gas, it shall file in the office of the Corporation Commission a plat showing in detail the points in this state between which and the route along which its trunk line is proposed to be constructed, the intended size and capacity thereof, and the location and capacity of all pumping stations, gate valves, check valves and connections of all kinds on said trunk lines; and upon the demand of the Corporation Commission, it shall file a plat showing in detail all the lines owned or operated by it, with full information as to their capacity and size, location and capacity of its pumping station, gate valves, check valves and connections of all kinds in existence.

R.L. 1910, § 4301.

§529.  Domestic pipeline companies  Erection of pumping stations.

All domestic gas pipeline corporations in this state are hereby authorized to build and operate, and for that purpose to acquire, whether by purchase or the exercise of eminent domain, sites for the erection of pumping stations in this state wherever the same may be necessary, due consideration being had for the size, capacity, pressure, facilities and powers of all other gas pipeline corporations and gas consumers and gas producers, in the same gas district which may be affected by the use of said pumps.

R.L. 1910, § 4302.

§5210.  Pipeline companies may cross highways, bridges, etc.  Supplying gas to landowner.

Every gas pipeline corporation or individual in this state is hereby given authority to build, construct and maintain gas pipelines, over, under, across or through all highways, bridges, streets, or alleys in this state, or any public place therein, under the supervision of the inspector of oil and gas as to where and how in said highways, bridges, streets, alleys and public places said pipe lines shall be laid, subject to the control of the local municipalities as to how the business of distribution in that municipality shall be conducted, and subject to responsibility as otherwise provided by law; provided, however, that whenever any gas pipeline crosses the land or premises of anyone outside of a municipality, said corporation shall, by request of the owner of said premises, connect said premises with a pipe line and furnish gas to said consumer at the same rate as charged in the nearest city or town.

R.L.1910, § 4303.  Amended by Laws 1929, c. 44, p. 56, § 3.

§5221.  Businesses and persons subject to act  Vested rights excepted.

Every corporation, jointstock company, limited copartnership, partnership or other person, now, or hereafter exercising or claiming the right to carry or transport natural gas by or through pipeline or lines, for hire, compensation or otherwise, or now or hereafter exercising or claiming the right to engage in the business of producing, piping or transporting natural gas, or any other person or persons, now or hereafter engaging in the business of buying, selling in or transporting natural gas within the limits of this state, shall not have or possess the right to conduct or engage in said business or operations, in whole or in part, as above described, or have or possess the right to locate, maintain, or operate the necessary pipelines, fixtures and equipment thereto belonging, or use in connection therewith, concerning the said business of carrying or transporting natural gas as aforesaid, on, over, along, across, through, in or under any present or future highway, or part thereof, within the state, or to have or possess the right of eminent domain, or any other right or rights, concerning said business or operation, in whole or in part, except as authorized by and subject to the provisions of this act, except, further, and only such right or rights as may already exist which are valid, vested, and incapable of revocation by any law of this state or of the United States.

Added by Laws 1913, c. 99, p. 166, § 1, emerg. eff. March 26, 1913.

§5222.  Pipeline rightofway  Eminent domain  Highways.

For the purpose of acquiring necessary rightofway, every such person is hereby granted the right of condemnation by eminent domain, and in the use of the highways in this state, for the purpose of transporting natural gas by pipelines, and the location, laying, constructing, maintaining and operations thereof.

Added by Laws 1913, c. 99, p. 167, § 2, emerg. eff. March 26, 1913.

§5223.  Pipeline operators common purchasers  Requirements  Exemptions.

Every corporation, jointstock company, limited copartnership, partnership or other person, now or hereafter claiming or exercising the right to carry or transport natural gas by pipeline or pipelines, for hire, compensation, or otherwise, within the limits of this state, is allowed by, and upon compliance with the requirements of this act, as owner, lessee, licensee, or by virtue of any other right or claim, which is now engaged or hereafter shall engage in the business of purchasing natural gas shall be a common purchaser thereof, and shall purchase all the natural gas in the vicinity of, or which may be reasonably reached by its pipelines, or gathering branches, without discrimination in favor of one producer or one person as against another, and shall fully perform all the duties of a common purchaser; but if it shall be unable to perform the same, or be legally excused from purchasing and transporting all the natural gas produced or offered, then it shall purchase and transport natural gas from each person or producer ratably, in proportion to the average production, and such common purchasers are hereby expressly prohibited from discriminating in price or amount for like grades of natural gas or facilities as between producers or persons; and in the event it is likewise a producer, it is hereby prohibited from discrimination in favor of its own production, or production in which it may be interested directly or indirectly in whole or in part, and its own production shall be treated as that of any other person or producer.  All persons, firms, associations, and corporation are exempted from the provisions of this act, except from the provisions of Section (9) nine hereof, where the nature and extent of their business is such that the public needs no use in the same, and the conduct of the same is not a matter of public consequence, and for this purpose the district courts of the state and the Corporation Commission are hereby vested with jurisdiction to determine such exemptions in any action or proceeding properly before them, and provided by the laws now in force in this state regulating the purchase and transportation of oil.

Added by Laws 1913, c. 99, p. 167, § 3, emerg. eff. March 26, 1913.

§52-24.  Pipeline companies declared common carriers - Discrimination - Exemptions.

Every corporation, joint stock company, limited copartnership, partnership or other person, now or hereafter engaged in the business of carrying or transporting natural gas for hire, for compensation or otherwise, by pipeline, or pipelines within this state, and by virtue of and in conformity to, any valid law incapable of revocation by any law of this state or of the United States, or by virtue of and in conformity to the provisions of this act, shall be a common carrier thereof as at common law, and no such common carrier shall allow or be guilty of any unjust or any unlawful discrimination, directly or indirectly, in favor of the carriage, transportation or delivery of any natural gas, offered to it, in its possession or control, or in which it may be interested, directly or indirectly, and provided further, that any person, firm or corporation owning or operating a natural gas pipeline within the limits of any incorporated city or town in this state shall be exempted from the provisions of this section only as to its distributing lines located wholly within the corporate limits of said city or town; and provided further, that any person, firm or corporation engaged in gathering natural gas in this state shall be exempted from the provisions of this section as to such gathering activities and instead shall be subject to the provisions of Sections 2 and 3 of this act.

Added by Laws 1913, c. 99, p. 168, § 4, emerg. eff. March 26, 1913.  Amended by Laws 1919, c. 120, p. 174, § 1; Laws 1995, c. 293, § 1, emerg. eff. May 25, 1995; Laws 1999, c. 317, § 1, emerg. eff. June 4, 1999.

§5224.1.  Refusal to purchase or transport natural gas  Complaint  Hearing  Orders.

Any person, firm or municipality aggrieved by reason of the refusal by a common carrier of natural gas to purchase or transport natural gas produced by such person or firm or gas production owned by said municipality may file a complaint before the Corporation Commission.  The Corporation Commission shall conduct a hearing and take evidence as is necessary to determine the complaint.  Notice shall be given to the common carrier at least ten (10) days prior to such hearing.  The Corporation Commission shall order the common carrier to purchase or transport the natural gas, and fix a fair rate for such transportation, unless the common carrier establishes and the Commission determines that:

1.  Such natural gas cannot reasonably be carried by the named common carrier, because of the difficulty or expense involved;

2.  Some other common carrier of natural gas can more conveniently purchase or transport such natural gas; or

3.  The gas might dilute or pollute the gas being carried in their line.

Added by Laws 1978, c. 100, § 1, eff. Oct. 1, 1978.

§5224.2.  Definitions.

As used herein the term person, firm or municipality shall include all natural persons, corporations, business, municipal, and nonprofit, rural gas districts, municipal and industrial trusts.

Added by Laws 1978, c. 100, § 2, eff. Oct. 1, 1978.

§52-24.3.  Repealed by Laws 1999, c. 317, § 5, emerg. eff. June 4, 1999.

§52-24.4.  Definitions.

For the purposes of this act:

1.  "Gathering" is the transportation of natural gas through a pipeline for hire, compensation or otherwise, or transporting natural gas through a pipeline, in whole or in part, for such person's own account, whether in connection with the purchase and resale of natural gas, or in connection with the processing of natural gas or otherwise, performed by a person other than a local distribution company, intrastate transmission pipeline or interstate pipeline.  Gathering includes those activities or processes performed between the delivery points and the redelivery points, which shall include and be limited to only transportation, measurement, conditioning, compressing, pressure regulation, recompressing, cleaning and treating of such gas and the fuel or gas loss associated with such foregoing activities.  The terms "conditioning, cleaning and treating" as used herein shall include those processes of separation, dehydration, removal of all contaminants and inerts and filtering.  Gathering specifically shall not include processing or the extraction of natural gas liquids and products;

2.  "Gatherer" shall mean any person who performs the activities or processes defined as gathering;

3.  "Person" shall mean any individual, corporation, firm, partnership, master limited partnership, limited liability company, association, venture, trust, institution, or federal, state, or local governmental instrumentality, or any legal entity however organized;

4.  "Shipper" shall mean any person who owns or controls natural gas that seeks or receives gathering service from a gatherer;

5.  "Terms and conditions of service" shall include all factors defining the obligations between the gatherer and shipper respecting any gathering activities or process, including, but not limited to, nominations, deductions for fuel, accounting for imbalances, imbalance penalties, assessments, charges or makeup provisions, costs, charges and fees for connection or maintaining connections, duration of gathering service, location of receipt and delivery points, quality specifications of natural gas, minimum and maximum pressures, and measurement;

6.  "Delivery point(s)" shall mean the point where the possession or control of the gas stream transfers from a shipper to a gatherer;

7.  "Redelivery point(s)" shall mean the point at which the gatherer relinquishes possession or control of the gas stream;

8.  "Similarly situated shipper" shall mean any person so designated by the Commission, after application and hearing, wherein the Commission determines that such applicant should receive the benefits and obligations specified in a previously issued Commission order under this act.  In determining whether a person is a similarly situated shipper, the Commission shall consider all relevant conditions and factors including those utilized in fixing the fee or terms and conditions of service in the previous order.  Similarly situated shipper status shall be limited to applicant's interest in the well(s) covered by the previous order; and

9.  "Spread fee" shall mean the monthly difference obtained by subtracting the value received by the gatherer for the natural gas liquids attributable to shipper from the value of the heating content of the natural gas converted to natural gas liquids attributable to the shipper, established by the cost of natural gas purchased by the gatherer to specifically replace such heating content or, if no actual purchases were made, by the value received by gatherer for natural gas sold at the plant tailgate; provided, however, in any month that the result of this calculation generates a value of zero or less, there shall be deemed to be no spread fee.

Added by Laws 1999, c. 317, § 2, emerg. eff. June 4, 1999.  Amended by Laws 2004, c. 77, § 1, emerg. eff. April 12, 2004.

§52-24.5.  Discriminatory fees - Open access - Commission authority.

A.  No gatherer shall charge any fee or require any terms and conditions of service, or both, for gathering, which is unfair, unjust, unreasonable, or unduly discriminatory under the standard specified in and as provided by subsection D of this section.  Upon complaint of an aggrieved party filed pursuant to this act, the Corporation Commission shall have the authority to remedy any such fee or terms and conditions of service, or both, for gathering, by:

1.  Ordering an adjustment of the fee or terms and conditions of service, or both, as to the aggrieved party to the extent necessary to remove any unfair, unjust, unreasonable, or unduly discriminatory portion of such fee or terms and conditions of service, or both, under the standard specified in and as provided by subsection D of this section; and, if applicable,

2.  Ordering the continuation of gathering service during the pendency of the complaint as provided in subsection F of this section; or

3.  Ordering the application of fees and terms and conditions of service established by an order previously issued by the Commission under this act be applied to a similarly situated shipper as specified in subsection L of this section.

Nothing in this section shall operate to abrogate the terms of an existing contract while the contract is in force.  Upon the expiration or cancellation of an existing contract, under the terms of the contract, the provisions of this section shall apply.

B.  No gatherer shall refuse to provide open access natural gas gathering, including the redelivery of such natural gas to existing redelivery points, for a fee for any person seeking such gathering for natural gas which is connected to the gatherer's pipeline unless the gatherer can demonstrate to the Commission that any of the following apply:

1.  The continuation of gathering service on the basis requested by the complainant would require an additional capital investment, material to the well or wells at issue, by the gatherer and complainant is unable or unwilling to timely pay gatherer for all reasonable direct costs attributable to such capital investment together with that reasonable portion of a gatherer's overhead directly related to such capital investment;

2.  The continued gathering of such natural gas could reasonably be expected to have a material adverse effect on safety or service to existing customers;

3.  The natural gas does not satisfy minimum standards for quality, including energy content, consistently applied by the gatherer for such gathering system;

4.  The gathering service requested is inconsistent with an existing contract which governs the gathering of the complainant's natural gas; or

5.  For such other good cause as the Commission may determine in the particular case.

Upon complaint of an aggrieved party connected to the gatherer's pipeline, the Commission shall determine whether such gatherer is required by reason of this subsection to continue to provide open access natural gas gathering to such party, and if so, and the parties are unable to agree upon a fee or terms and conditions of service or both, for gathering, to fix a fee or terms and conditions of service, or both, for such gathering.

C.  No gatherer shall refuse to provide open access natural gas gathering, including the redelivery of such natural gas to existing redelivery points, for a fee for any person seeking such gathering for natural gas which is not connected to gatherer's pipeline unless the gatherer can demonstrate that any of the following apply:

1.  The natural gas cannot be reasonably carried by such gatherer due to existing capacity limitations on the gatherer's pipeline;

2.  An extension or expansion of facilities would be required and the complainant is unable or unwilling to timely pay the gatherer for all reasonable direct costs attributable to such extension or expansion together with that reasonable portion of a gatherer's overhead directly related to such extension or expansion of facilities;

3.  The gathering of such natural gas could reasonably be expected to have a material adverse effect on safety or service to existing customers or on the operation of or recovery in any processing facility;

4.  The natural gas does not satisfy minimum standards for quality or energy or recoverable hydrocarbon content consistently applied by the gatherer for such gathering system; or

5.  For such other good cause as the Commission may determine in the particular case.

Upon complaint of an aggrieved party not connected to the gatherer's pipeline, the Commission shall determine whether a gatherer is required by reason of this subsection to provide open access natural gas gathering to such party, and if so, and the parties are unable to agree upon a fee or terms and conditions of service, or both, for gathering, to fix a fee or terms and conditions of service, or both, for such gathering.

D.  Any action by the Commission under this act shall be initiated by the filing of a complaint with the Commission by the aggrieved party and the serving of a copy of such complaint upon the gatherer from whom gathering service is being requested.  The Commission shall conduct a hearing and take such evidence as is necessary to determine the complaint.  Notice of the hearing on such complaint shall be given by registered mail to such gatherer at least twenty (20) days prior to such hearing but in no event shall the hearing be less than thirty (30) days from the filing of the complaint.  If the parties are unable to agree on an interim fee or terms and conditions of service, or both, for gathering to apply during the pendency of the complaint before the Commission, then the Commission may set such interim fee or terms and conditions of service, or both, under the provisions of subsection F of this section.  In determining and setting a fee or terms and conditions of service, or both, under this act, other than an interim fee under the provisions of subsection F of this section, the Commission shall determine a fee or terms and conditions of service, or both, which would result from arm's-length bargaining in good faith in a competitive market between persons of equal bargaining power and shall consider all economically significant factors for gathering which it determines to be relevant which may include, but are not limited to:

1.  The fees and terms and conditions of service which such gatherer receives from the complainant and other shippers for analogous levels of service for gathering within an area the Commission determines to be relevant;

2.  The fees charged and the terms and conditions of service provided by other gatherers for gathering within an area the Commission determines to be relevant;

3.  The reasonable financial risks of operating such a gathering system;

4.  The reasonable capital, operating and maintenance costs of such a gathering system; and

5.  Such other factors which the Commission determines to be relevant.

Provided, that neither such fee nor such terms and conditions of service shall be computed on a utility rate of return basis and that gatherers shall not be regulated like public utilities in the setting of fees and terms and conditions of service.

E.  In establishing the gathering fee, if the Commission determines the natural gas is processed, the order entered by the Commission establishing such fee shall include the following:

1.  Gatherer shall return to shipper at the redelivery point the MMBtu's attributable to such shipper at the plant inlet, less any volumetric deductions for fuel and loss associated with gathering; and

2.  For any month in which there is a spread fee, the shipper shall pay to the gatherer such amount.

No further order shall be made regarding the calculation of the spread fee or gatherer's obligations for redelivery of natural gas or natural gas liquids.

F.  Upon the filing of a complaint under this section which seeks to continue an existing gathering service, the Commission on motion of the complainant shall require continuation of gathering service under the fees and terms and conditions of service of the last expired contract, if any, during the pendency of the complaint, or set an interim fee and terms and conditions of service.  However, the gatherer shall not be required to provide interim gathering if the gatherer can show that such continuance would require an otherwise unnecessary, material capital expenditure, or if the Commission determines interim gathering is excused for safety reasons.  Interim relief shall be by order of the Commission after notice to the gatherer from whom gathering service is being requested and subsequent hearing.  Any fees for gathering collected during the period a complaint which seeks to set a fee for such gathering is pending shall be subject to the fee finally set by the Commission.  If the finally determined fee is less than the collected fee, the excess shall be refunded to the complainant within fifteen (15) days after the final determination of the fee, together with interest at a rate established by the Commission.  If the finally determined fee is greater than the collected fee, the excess shall be paid by the complainant to the gatherer within fifteen (15) days after the fee is finally determined, together with interest at a rate established by the Commission.

G.  A gatherer providing natural gas gathering services shall not increase the fee for gathering, change the terms or conditions of service, discontinue gathering service, or not renew an expiring contract of the shipper, without first giving the shipper written notice prior to the effective date of the increase in fee, change in terms or conditions of service, discontinuance of gathering services, or nonrenewal.  Such written notice shall be given at least ninety (90) days prior to the effective date of such increase, change, discontinuance or nonrenewal, unless otherwise provided by existing contract, but in no event less than thirty (30) days prior to the effective date of such increase, change, discontinuance or nonrenewal with respect to contracts having terms in excess of six (6) months.  If the parties are unable to agree upon continuation of service or fees or terms and conditions of service, or both, the aggrieved party may file a complaint under this act to determine whether an open access obligation exists and, if so, seek the determination of fees or terms and conditions of service, or both, under this act.

H.  All matters to be determined by the Commission under this act shall be heard on an expedited basis and a final, appealable order rendered thereon within one hundred twenty (120) days from the filing of the complaint, unless otherwise agreed by the parties.  The Commission shall have the power and authority to promulgate rules and issue orders to implement, administer, and enforce the provisions of this act and may exercise all incidental powers which are necessary and proper to the performance of its duties under this act.  The Commission shall promulgate rules establishing a voluntary, nonbinding, informal procedure to be available, either before or after the filing of a complaint, in order to encourage the resolution of disputes arising under this act.  An informal procedure shall not extend the time limit of one hundred twenty (120) days established in this subsection, unless otherwise agreed by the parties.

I.  Upon the filing of a complaint of an aggrieved party, the Commission shall have the right to require the production of relevant documents of the gatherer which is subject to the complaint.  Gathering contracts covering the 25 wells most recently connected to the system of the gatherer which is subject to the complaint are deemed discoverable and production will not be denied upon a relevance objection.  The Commission may issue process to enforce the attendance of any witness and to obtain any documents relevant to the complaint of an aggrieved party.  The Commission may punish any person failing to obey or comply with any order or requirement under this act for contempt, and such person shall be subject to a civil penalty of not more than Five Thousand Dollars ($5,000.00) for each day that such noncompliance continues.  If, after notice and opportunity to be heard, the Commission finds that the documents of any other gatherer are relevant, the Commission may issue process to enforce the attendance of any witness and to obtain any documents relevant to the complaint and may punish any person failing to obey or comply with any order or requirement under this act for contempt and such person shall be subject to a civil penalty of not more than Five Thousand Dollars ($5,000.00) for each day that such noncompliance continues.  If, in connection with any proceeding under this act, any person, whether or not a party to the proceeding, furnishes information it desires to be confidential, proprietary and/or privileged, the Commission, upon motion of such person and upon a finding by the Commission that the information is confidential, proprietary or privileged, shall enter such protective order as may be necessary to ensure that the information will be used only as may be required for the proper determination of the merits of a proceeding under this act and will not be used for purposes of competitive advantage.  Any person, whether or not a party to the proceeding, furnishing a contract or contracts in response to a request under this section shall, prior to furnishing such contracts, delete or obfuscate the names of all persons who are parties to the contract, any unit or well names contained in the contracts, and any reference to the section designation contained in the legal description of the location of the well or unit, but such person shall not remove references to the applicable township and range designations.  Additional nonrelevant, confidential information may be deleted or obfuscated from contracts furnished in response to a request under this section, subject to Commission review.  Documents produced under this section shall be covered by a confidentiality privilege and thus exempt from the Oklahoma Open Records Act.

J.  The Commission shall maintain an index of all orders entered by it under this act identifying the date and order number, indicating the type of relief granted, and identifying the gatherer and gathering system to which the order applies.  All orders of the Commission determining a fair, just, reasonable and nondiscriminatory fee and terms and conditions of service under this act shall contain findings of fact and conclusions of law in sufficient detail so that the relevant and significant factors considered by the Commission in determining a fee and terms and conditions of service, the Commission's analysis of those factors and the reasons supporting such fee and terms and conditions of service can be reasonably determined from the face of the order; provided, such order shall not include any information not permitted to be disclosed by the terms of any protective order entered under subsection I of this section.

K.  No gatherer shall charge any fee or require any terms and conditions of service, or both, which unduly discriminate in favor of the gatherer's affiliated entities and against other persons.  Each gatherer shall maintain documents in such a manner that gathering services provided to an affiliate may be identified and segregated.

L.  Any person seeking gathering service for a well or wells covered by a previous order of the Commission may file an application with the Commission seeking the same fee or terms and conditions of service as provided in the previous order, which shall be granted to the applicant by the Commission, unless the gatherer can demonstrate that the applicant is not a similarly situated shipper or that there has been a material change in conditions or circumstances since the prior fee or terms and conditions of service were determined.

M.  Nothing in this act shall create or be interpreted to create service or abandonment obligations upon a gatherer or give the Commission jurisdiction to regulate abandonment of gathering facilities.  Nothing in this act shall give the Commission jurisdiction to regulate the purchase, processing or resale of natural gas or the price or other compensation for, or any of the other terms or conditions of any such purchase, processing or resale.

Added by Laws 1999, c. 317, § 3, emerg. eff. June 4, 1999.  Amended by Laws 2004, c. 77, § 2, emerg. eff. April 12, 2004; Laws 2005, c. 229, § 1, emerg. eff. May 26, 2005.

§5225.  Parties not complying with act not to own gas wells, etc.

It shall be unlawful for any corporation, joint stock company, limited copartnership, partnership or other person, now or hereafter engaged in the business of carrying or transporting natural gas for hire or compensation or otherwise, within the limits of this act and not becoming a common purchaser as defined by, and accepting the provisions of this act, to own or operate, directly or indirectly any gas well or wells, gas leases, or gas holdings or interests in this state, after six (6) months next after the approval of this act, and each and every of said corporations, joint stock company, limited co-partnership, partnership or other persons shall divest themselves of all legal or equitable ownership, interest or control, directly or indirectly, in gas well or wells, gas leases or gas holdings or interest in this state.

Added by Laws 1913, c. 99, p. 169, § 5, emerg. eff. March 26, 1913.

§5226.  Prerequisite to carrying gas  Filing acceptance and plats  Records for Corporation Commission.

Before any corporation, joint stock company, limited copartnership, partnership or other persons shall have, possess, enjoy or exercise the right of eminent domain, rightofway, right to locate, maintain or operate pipelines, fixtures or equipment thereunto belonging, or used in connection therewith, as authorized by the provisions of this act, or shall have, possess, enjoy or exercise any right (the word "right" in this connection being used in its most comprehensive legal sense) conferred by this act, every such corporation, joint stock company, limited copartnership, partnership or other person, shall file in the office of said Corporation Commission proper and explicit authorized acceptance of the provisions of this act and the Constitution of this state, in cases of pipelines a plat showing in detail the points within this state between which, and the route along which the trunk lines are proposed to be constructed, the intended size and capacity thereof, and the location and capacity of all pumping stations, gate valves, check valves and connections and appliances of all kinds used, or to be used, on said trunk or lines; and upon demand of the Corporation Commission the proper party or parties, as required by said commission, shall properly file a plat showing in detail all the lines owned and operated by them respectively, with full and explicit information as to their capacity, size and location, and the capacity of their pumping stations, gate valves, check valves and connections of all kinds, respectively, required or used in the operation thereof.

Added by Laws 1913, c. 99, p. 169, § 6, emerg. eff. March 26, 1913.

§5227.  Rightofway  Highways  Eminent domain  Foreign corporations  Negligent injuries.

Every domestic pipeline company in this state is hereby given authority to build, construct, lay and maintain gas pipelines, over, under, across, or through all highways, bridges, streets or alleys in this state or any public place under the supervision of the Corporation Commission as to where and how in said highways, bridges, streets, alleys and public places said pipelines shall be laid.  Provided the right to lay gas pipelines in cities shall be acquired as now provided by law, and subject to the responsibility as otherwise provided by law for any negligent injury thereby caused. All persons, natural or artificial, except foreign corporations, shall have the right of eminent domain, and any right or privilege hereby conferred, when necessary to make effective the purposes of this act and the rights thereby conferred.  Foreign corporations organized under the laws of any other state or territory, or the United States, and doing or proposing to do business in this state, and which shall have become a body corporate pursuant to or in accordance with the laws of this state, and which, as hereby provided, shall have registered its acceptance of the terms hereof, shall receive all the benefits by this act provided.

Added by Laws 1913, c. 99, p. 170, § 7, emerg. eff. March 26, 1913.

§5228.  Filing records or plats with Corporation Commission  Extension of time.

Upon a sworn statement of the necessities which would justify a judicial continuance, the Corporation Commission is authorized to extend the time for the filing of the said plats, not, however, to exceed sixty (60) days.

Added by Laws 1913, c. 99, p. 171, § 8, emerg. eff. March 26, 1913.

§52-29.  Production levels of gas wells - Rulemaking - Hardship wells - Field rules.

A.  Every corporation, joint stock company, limited copartnership, partnership or other person now or hereafter claiming or exercising the right to produce natural gas within the limits of this state, as owner, lessee, licensee, or by virtue of any other right or claim is hereby prohibited from producing from any gas well an amount in excess of that prescribed by the Oklahoma Corporation Commission.

B.  Except as otherwise provided in this section, the Corporation Commission shall have the power and authority to promulgate production rules from time to time for all natural gas wells producing within this state, or for such categories of natural gas wells producing within this state as the Commission may deem appropriate, establishing levels of production upon a finding that the levels of production so established will be sufficient to prevent waste as the same is defined in Section 86.3 of this title and will protect the interests of the public against production of the natural gas reserves underlying this state in amounts in excess of the reasonable market demand therefor.

C.  For thirty (30) months from the date of first production, a discovery gas well, as defined in this subsection, subject to the provisions of this section, shall have a production allowable which shall be the greater of one thousand three hundred (1,300) MCFD or sixty-five percent (65%) of the absolute open flow (AOF) as specified by the Corporation Commission.  Such discovery well allowable shall not be available for any discovery gas well wherein two (2) or more separate common sources of supply are commingled and one (1) common source of supply would not qualify a new gas well as a discovery gas well, as defined in this section.

Drilling and spacing units which are downspaced after June 1, 1997, shall not qualify for the discovery gas well allowable.

For purposes of this subsection, "discovery gas well" shall mean a new gas well, which is not an off-pattern well, which is the first well completed in a common source of supply within a drilling and spacing unit and is at least one (1) mile from all existing gas wells which are completed in the same common source of supply.  In the absence of spacing, a discovery well shall be the first well in the governmental section completed in a common source of supply, provided that the discovery gas well shall not be drilled closer than one thousand three hundred twenty (1,320) feet from the boundaries of the governmental section and is at least one (1) mile from all existing gas wells which are completed in the same common source of supply.

D.  The authority granted to the Corporation Commission by this section is in addition to that provided for in Section 239 of this title.

E.  The Corporation Commission may, for good cause shown under the exigencies of a particular case and after appropriate notice and hearing, establish a production level different from the levels provided by this section or established by rule promulgated by the Corporation Commission.

F.  Production rules promulgated by the Corporation Commission pursuant to the authority granted in subsection B of this section shall be promulgated pursuant to Article I of the Administrative Procedures Act, Sections 250.3 through 308.2 of Title 75 of the Oklahoma Statutes, including the provisions contained therein prescribing the required notice and hearing for rulemaking.

G.  The provisions of subsection A of this section and production rules promulgated by the Corporation Commission pursuant to subsection B of this section shall not supersede or invalidate the provisions of any rule or order of the Corporation Commission establishing production levels for natural gas from a well which has been expressly authorized by Corporation Commission order to produce at a specified rate applicable only to that well where the basis for the rate established is based upon a determination by the Corporation  Commission that reasonable cause exists to expect that production below the rate would damage the well and cause waste, a so-called "hardship well", or establishing field rules under Section 239 of this title governing the taking of gas from a specified common source of supply or field.

Added by Laws 1913, c. 99, p. 171, § 9, emerg. eff. March 26, 1913.  Amended by Laws 1981, c. 22, § 1, eff. Oct. 1, 1981; Laws 1992, c. 14, § 2, eff. April 1, 1992; Laws 1997, c. 390, § 1, eff. July 1, 1997.

§5230.  Meters  Reports.

No corporation, joint stock company, limited copartnership, partnership or person doing business under the provisions of this act shall purchase, collect, transport, convey or sell any gas from any wells in this state except such gas as is run through properly constructed meters, the daily readings of which shall be carefully and accurately taken every twentyfour (24) hours, and of which a true and correct report under oath shall be made every month and which report of all such business transacted during the next preceding month shall be filed not later than the fifteenth day of each and every month with the Corporation Commission and which report shall at all times be open to the inspection of the public.  Such report shall be based upon such daily meter readings; shall show the amount of gas run or purchased from each tract of lands; lease or leasehold estate, the names of the seller or sellers of such gas and of the purchaser or purchasers thereof; and any person or persons making or directing, counseling, advising, aiding or abetting in the making or filing of any false report in the premises shall be deemed guilty of perjury, and on conviction thereof be punished as provided by law; and to the end that such meters shall be properly constructed, maintained, repaired and operated, their installation, use and operation shall at all times be subject to such rules and regulations as the Corporation Commission may prescribe.

Added by Laws 1913, c. 99, p. 172, § 10, emerg. eff. March 26, 1913.

§5230.1.  Electronic natural gas measuring systems  Audit of certain leases and collection of royalties.

A.  The Commissioners of the Land Office and the Gross Production Tax Division of the Oklahoma Tax Commission are hereby authorized to enter into such contracts and agreements as are necessary to purchase electronic measuring systems for natural gas produced from wells located within the State of Oklahoma as follows:

1.  Such electronic measuring systems should make use of the best technology available and conform to all standards set forth by the American Gas Association, the American Petroleum Institute, the American National Standards Institute, or the American Society of Metalogical Engineers, or any other industrywide standards which may hereafter be adopted;

2.  The systems must have failsafe security that will detect if the system has been tampered with; and

3.  Any purchase made under the authority granted by this act shall comply with the requirements of Sections 85.1 et seq. of Title 74 of the Oklahoma Statutes.

B.  The Commissioners of the Land Office and the Gross Production Tax Division of the Oklahoma Tax Commission are hereby granted the authority to employ the professionals necessary to install, maintain and monitor the measuring systems as provided for in subsection A of this section.

C.  The Commissioners shall audit all oil and gas leases covering royalties for the past five (5) years, to determine if the state is receiving royalties in the percentage called for in such leases, and if not, the Commissioners shall initiate appropriate legal proceedings to collect the same, plus interest.

Added by Laws 1985, c. 163, § 1, emerg. eff. June 13, 1985.

§5231.  Violation of act  Punishment.

Any person, copartnership, or corporation, its agent or employees, violating any of the provisions of this act, or any order of a court of competent jurisdiction of this state, or the Corporation Commission, pursuant to the jurisdiction conferred by this act, shall, upon conviction thereof, be fined a sum of not less than One Thousand Dollars ($1,000.00), nor more than Five Thousand Dollars ($5,000.00), or imprisonment not less than six (6) months, nor more than one (1) year, or by both such fine and imprisonment for each and every violation of this act; but in case the monthly runs or takings or transportation of gas shall average so as to be without discrimination, as herein provided, a transaction or transactions of any particular day or week or portion of a month shall be disregarded; and the court of competent jurisdiction of the county in which the omission or commission, which is in violation of this act, has occurred, shall have jurisdiction of an action under the Penal Code for the punishment thereof; and that said penalties shall not be exclusive of civil liability.

Added by Laws 1913, c. 99, p. 172, § 11, emerg. eff. March 26, 1913.

§5232.  Violations  Receivership  procedure.

The Corporation Commission shall, upon being reasonably satisfied that any corporation has violated the provisions of this act, recommend to the Attorney General that a receiver be appointed for such corporation.  Upon receipt of the recommendation by the Attorney General, he shall within ten (10) days file a petition on behalf of the state in any court of competent jurisdiction, praying that a receiver be appointed, and such court shall immediately consider the application and appoint a receiver, if in the judgment of the court the provisions of this act have been willfully violated.  The receiver, when appointed, shall immediately take charge of all the business, property and assets of such corporation in the state and shall retain possession thereof until it shall be determined upon the trial whether or not such corporation has violated the provisions of this act, then, in addition to the other penalties herein provided, all the property of said corporation shall be retained under such receivership until the penalties incurred hereunder are paid, after which the receivership may be discharged upon such terms and conditions as the court may impose as an assurance for the further compliance with this act.

Added by Laws 1913, c. 99, p. 173, § 12, emerg. eff. March 26, 1913.

§5233.  Evidence  Certified transcripts of reports of gas companies.

A properly certified transcript of the report of any such corporation, association, or person, shall, as against the makers thereof, be prima facie evidence of the truth of any matter therein contained.

Added by Laws 1913, c. 99, p. 174, § 13, emerg. eff. March 26, 1913.

§5234.  Enforcement by Corporation Commission  Appeals.

The Corporation Commission is hereby authorized and empowered to enforce all the provisions of this act, including the employment of requisite help and gas experts to carry out the same, except where jurisdiction is conferred on some other branch of the state government by the Constitution of this state; appeals may be allowed from the decision of the Commission to the Supreme Court as now provided by law for appeals in other cases.

Added by Laws 1913, c. 99, p. 174, § 14, emerg. eff. March 26, 1913.

§52-35.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§5236.1.  Definitions.

As used in this act, Section 36.1 et seq. of this title, (a) "underground storage" shall mean storage in a subsurface stratum or formation of the earth; (b) "natural gas" shall mean gas either while in its original state or after the same has been processed by removal therefrom of component parts not essential to its use for light and fuel; (c) "native gas" shall mean gas which has not been previously withdrawn from the earth; (d) "public utility" shall mean any person, firm or corporation authorized to do business in this state and engaged in the business of transporting or distributing natural gas by means of pipelines into, within or through this state for ultimate public use, or that uses natural gas as a fuel to produce electricity for ultimate public use; and (e) "Commission" shall mean the State Corporation Commission.

Added by Laws 1951, p. 134, § 1, emerg. eff. May 26, 1951.  Amended by Laws 1992, c. 352, § 2, emerg. eff. June 4, 1992.

§5236.2.  Public interest and welfare.

The underground storage of natural gas which promotes conservation thereof, which permits the building of reserves for orderly withdrawal in periods of peak demand, which makes more readily available our natural gas resources to the domestic, commercial and industrial consumers of this state, and which provides a better yearround market to the various gas fields, promotes the public interest and welfare of this state.

Therefore in the manner hereinafter provided the Commission may find and determine that the underground storage of natural gas as hereinbefore defined is in the public interest.

Added by Laws 1951, p. 134, § 2, emerg. eff. May 26, 1951.

§5236.3.  Condemnation of subsurface stratum or formation  Operation of storage facilities  Limitations.

Any public utility may condemn for its use for the underground storage of natural gas any subsurface stratum or formation in any land which the Commission shall have found to be suitable and in the public interest for the underground storage of natural gas, and in connection therewith may condemn such other interests in property as may be required adequately to examine, prepare, maintain and operate such underground natural gas storage facilities; provided, however, that the right of condemnation of underground sands, formations and strata, granted hereby, shall be limited as follows:

(a) No sand, formation, or stratum which is producing or which is capable of producing oil in paying quantities, through any known recovery method, shall be subject to appropriation hereunder;

(b) No gas bearing sand, formation, or stratum shall be subject to appropriation hereunder, unless the volumes of native gas originally in place therein shall be shown to be substantially depleted, and that such sand, formation or stratum has a greater value or utility as a gas storage reservoir for the purpose of insuring an adequate supply of natural gas for any particular class or group of consumers of natural gas, or for the conservation of natural gas, than for the production of the relatively small volumes of native gas which remain therein, provided that no gas sand, formation or stratum shall be condemned under the terms of this act when the gas therein is being used for the secondary recovery of oil, unless gas in necessary and required amounts is furnished to the operator or operators of the secondary recovery operations for as long as oil is produced in paying quantities in the secondary operations for the recovery of oil at the same cost as that at which the gas was being produced at the time of condemnation by the operator of the secondary recovery project or projects.

(c) Only such area of such underground sand, formation or stratum as may reasonably be expected to be penetrated by gas displaced or injected into such underground gas storage reservoir may be appropriated hereunder.

(d) No rights or interest in existing underground gas reservoirs, being used for the injection, storage and withdrawal of natural gas, owned or operated by others than the condemner, shall be subject to appropriation hereunder.

The right of condemnation hereby granted shall be without prejudice to the rights of the owner of said lands or of other rights or interests therein to drill or bore through the underground stratum or formation so appropriated in such manner as shall comply with orders, rules and regulations of the commission issued for the purpose of protecting underground storage strata or formations against pollution and against the escape of natural gas therefrom and shall be without prejudice to the rights of the owner of said lands or other rights or interests therein as to all other uses thereof. The additional cost of complying with such regulations or orders in order to protect the storage shall be paid by the public utility.

Added by Laws 1951, p. 135, § 3, emerg. eff. May 26, 1951.  Amended by Laws 1992, c. 352, § 3, emerg. eff. June 4, 1992.

§5236.4.  Certificate of Commission.

Any public utility desiring to exercise the right of eminent domain as to any property for use for underground storage of natural gas shall, as a condition precedent to the filing of its petition in the district court, obtain from the Commission a certificate setting out findings of said Commission (a) that the underground stratum or formation sought to be acquired is suitable for the underground storage of natural gas and that its use for such purposes is in the public interest; (b) the amount of recoverable oil and native gas, if any, remaining therein; provided, that the Commission shall issue no such certificate until after public hearing is had on application, pursuant to notice served in compliance with notice in civil actions in the district court, together with notice published at least once each week for two (2) successive weeks in some newspaper of general circulation in the county or counties where the gas is proposed to be stored, the first publication to be at least ten (10) days prior to the date of the hearing.

Added by Laws 1951, p. 135, § 4, emerg. eff. May 26, 1951.  Amended by Laws 1992, c. 352, § 4, emerg. eff. June 4, 1992.

§5236.5.  Petition to district court  Examination and determination  Subsequent proceedings.

Any public utility having first obtained a certificate from the Commission as hereinbefore provided, desiring to exercise the right of eminent domain for the purpose of acquiring property for the underground storage of natural gas shall do so in the manner hereinafter provided.  Such public utility shall present to the district court of the county wherein the land is situated, or to the judge thereof, a petition setting forth the purpose for which the said property is sought to be acquired, a description of the property sought to be appropriated and the names of the owners thereof as shown by the records of such county.  The petitioner shall file the certificate of the Commission as a part of its petition and no order by the court granting said petition shall be entered without such certificate being filed therewith.  The court or the judge thereof shall examine said petition and determine whether the petitioner has the power of eminent domain and whether said property is necessary to its lawful purposes, and if found in the affirmative, such finding shall be entered in the record and subsequent proceedings shall follow the procedure now provided by law in the exercise of the rights of eminent domain by railroads.

Added by Laws 1951, p. 136, § 5, emerg. eff. May 26, 1951.  Amended by Laws 1992, c. 352, § 5, emerg. eff. June 4, 1992.

§5236.6.  Ownership of gas.

All natural gas which has previously been reduced to possession, and which is subsequently injected into underground storage fields, sands, reservoirs and facilities, shall at all times be deemed the property of the injector, his heirs, successors or assigns.  In no event shall such gas be subject to the right of the owner of the surface of said lands or of any mineral interest therein, under which said gas storage fields, sands, reservoirs, and facilities lie, or of any person other than the injector, his heirs, successors and assigns, to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control thereover.  With regard to natural gas in a stratum, or portion thereof, which has not been condemned or otherwise purchased under the provisions of this act:

1.  The injector, his heirs, successors and assigns shall not lose title to such gas if such injector, his heirs, successors or assigns can prove by a preponderance of the evidence that such gas was originally injected into the underground storage;

2.  The injector, his heirs, successors and assigns, shall have the right to conduct such tests, at his sole risk and expense including, but not limited to, the value of any lost production of other than the injector's gas, as may be reasonable to determine ownership of such gas; and

3.  The owner of the stratum shall be entitled to such compensation as is provided by law.

Added by Laws 1951, p. 136, § 6, emerg. eff. May 26, 1951.  Amended by Laws 1991, c. 140, § 1, eff. Sept. 1, 1991.

§5236.7.  Partial invalidity.

If any section, paragraph, sentence or phrase of this act shall be declared unconstitutional or void for any reason by any court of final jurisdiction, such decision shall not, in any way, invalidate or affect any other section, paragraph, sentence or phrase of this act, but the same shall continue in full force and effect.

Added by Laws 1951, p. 136, § 7, emerg. eff. May 26, 1951.

§5241.  Gas from interstate pipelines  License from Corporation Commission.

All domestic gas pipeline corporations in this state, which are now, or shall hereafter fully comply with the laws of this state, and all municipal corporations, owning or operating a gas plant, or which may hereafter own or operate a gas plant, may contract with and secure from foreign corporations, operating interstate gas pipelines, the supply of gas for said domestic gas companies.  And said interstate gas pipeline companies or foreign corporations may enter into said contract and deliver said gas, upon obtaining a license from the Corporation Commission, which is hereby authorized to grant a license to do and transact that particular business of supplying domestic corporations with natural gas, and the taking out of said license and the conduct of said business with domestic pipeline companies, shall not prejudice the said interstate pipeline companies, or foreign corporations in the transaction and conducting of their interstate business; provided, the Corporation Commission may revoke said license when, in its discretion, the public interest may be best subserved thereby.

Added by Laws 1913, c. 98, p. 165, § 1, emerg. eff. March 26, 1913.

§52-42.  Repealed by Laws 1993, c. 340, § 3, emerg. eff. June 9, 1993.

§52-43.  Repealed by Laws 1993, c. 340, § 3, emerg. eff. June 9, 1993.

§5244.  Gas to be furnished through meters at meter rates  Exceptions.

All persons, firms, corporations or other business organizations engaged in the business of furnishing natural gas in municipalities in this state, to the inhabitants thereof, shall do so through standard meters at meter rates; provided, that this act shall only apply to towns where the population exceeds five hundred (500), and shall not prohibit the sale of gas at a flat rate to federal, state or municipallyowned buildings, institutions or plants; Provided further, that this act shall not abrogate any existing contract, or effect or change the terms or conditions of any franchise granted by any municipal corporation prior to, and in effect April 28th, 1913.

Added by Laws 1913, c. 152, p. 309, § 1, emerg. eff. April 28, 1913.  Amended by Laws 1915, c. 200, p. 407, § 1.

§5245.  Violations of act misdemeanor  Punishment.

Any person, firm, corporation or other business organization who shall violate any of the provisions of this act shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than Five Dollars ($5.00) nor more than Twentyfive Dollars ($25.00), and each day of such violation shall be deemed a separate offense.

Added by Laws 1913, c. 152, p. 309, § 2, emerg. eff. April 28, 1913.

§5246.1.  Ammonia  Commercial fertilizers  Transportation by pipeline.

Pipeline companies operating in this state as common carriers and companies operating pipelines in this state for conveying natural or artificial gas for public utility service may transport by pipeline ammonia and other substances and materials comprising commercial fertilizer or used in manufacturing commercial fertilizer when specifically authorized to so do by the Oklahoma Corporation Commission.

Added by Laws 1967, c. 48, § 1, emerg. eff. April 10, 1967.

§5246.2.  Hearing and determination of applications  Appeals.

Applications for authority to operate under Section 1 of this act shall be heard and determined by the Oklahoma Corporation Commission and appeals from the Oklahoma Corporation Commission's orders in such matters shall be granted pursuant to the Oklahoma Constitution, Article 9, Sections 20, 21 and 22.

Added by Laws 1967, c. 48, § 2, emerg. eff. April 10, 1967.

§5246.3.  Eminent domain.

All companies authorized by the Oklahoma Corporation Commission to operate under Section 1 of this act shall have and exercise the right of eminent domain in the same manner and by like proceedings as provided for railroad corporations by the laws of this state.

Added by Laws 1967, c. 48, § 3, emerg. eff. April 10, 1967.

§5246.4.  Rules and regulations.

The Oklahoma Corporation Commission shall make such reasonable rules and regulations as may be necessary to administer this act.

Added by Laws 1967, c. 48, § 4, emerg. eff. April 10, 1967.

§5247.1.  Short title.

Sections 1 through 8 of this act shall be known and may be cited as the "Hazardous Liquid Transportation System Safety Act".

Added by Laws 1984, c. 80, § 1, eff. Nov. 1, 1984.

§52-47.2.  Definitions.

As used in the Hazardous Liquid Transportation System Safety Act:

1.  "Commission" means the Corporation Commission;

2.  "Hazardous liquid" means petroleum or petroleum products and anhydrous ammonia;

3.  "Liaison", unless a different meaning is required by the express terms of an applicable federal statute, rule or regulation, shall mean the same as the term "liaison" as used in 49 C.F.R., Section 195.402(c)(12) which means any arrangement that is conducive to communications between a pipeline operator or group of operators and the appropriate local public officials including, but not limited to, fire and police officials.  Such arrangements may be established and maintained in any manner that allows the officials and the operator or operators the opportunity to exchange information required by 49 U.S.C. Section 60102.  A public official's failure to attend a face-to-face meeting arranged by or on behalf of an operator or group of operators shall not be considered by the Commission as a failure on the part of any operator to establish or maintain a "liaison"; provided, the operator produces either of the following:

a. a written roster of persons invited to the meeting, meeting minutes, an attendance list and return receipts indicating the minutes were sent to those not in attendance, or

b. evidence of compliance with any alternate arrangement acceptable to the Commission;

4.  "Person" means any individual, corporation, industry, firm, partnership, association, venture, trust, institution, or federal, state, or local governmental instrumentality, or any legal entity however organized; and

5.  "Transportation system" means a system of pipelines, conduits, pumping stations and force mains, temporary storage facilities, and all other constructions, devices, appurtenances, and facilities used in the movement of hazardous liquids.  Said term does not include gathering pipelines in rural areas, onshore oil or gas production, refining, or manufacturing facilities, oil or gas storage facilities, or inplant piping systems associated with said oil or gas facilities.

Added by Laws 1984, c. 80, § 2, eff. Nov. 1, 1984.  Amended by Laws 2000, c. 315, § 3, emerg. eff. June 5, 2000.

§52-47.3.  Powers and duties of Commission.

The Corporation Commission shall have the power and duty to:

1.  Establish, administer, and enforce safety standards for the design, construction, maintenance, and operation of all transportation systems for hazardous liquid;

2.  Advise, consult, and cooperate with other agencies of this state, the federal government, other states, interstate agencies, political subdivisions, and industries, as may be necessary for the discharge of the duties of the Commission pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act;

3.  Accept and administer loans and grants from the federal government and from other sources, public or private, for implementing the provisions of the Hazardous Liquid Transportation System Safety Act;

4.  Adopt, modify, repeal, promulgate, and enforce rules and regulations implementing or effectuating the powers and duties of the Commission pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act, provided such rules and regulations shall not exceed those found in 49 CFR, Part 195, as provided for by P.L. 96129; provided that, the Commission shall not promulgate, enforce or interpret any rule or regulation unless such rule, regulation or interpretation shall be consistent with and no more restrictive than the applicable rules, regulations and interpretations of the United States Secretary of Transportation; provided further that, the Commission shall not apply or enforce any interpretation of its rules or regulations against any operator for any practice, policy or conduct that complies with a written procedure to minimize the hazard resulting from a hazardous liquid or carbon dioxide pipeline emergency when that procedure has been annually updated and approved by the United States Secretary of Transportation;

5.  Make periodic investigations and inspections of hazardous liquid transportation systems to ensure compliance with the provisions of the Hazardous Liquid Transportation System Safety Act and rules and regulations promulgated by the Commission pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act;

6.  Require the submission of plans, specifications, and other data relative to hazardous liquid transportation systems, and review said plans, specifications, and other data;

7.  Approve or disapprove written safety plans for the inspection and maintenance of said transportation systems;

8.  Require reports from all persons operating or owning a hazardous liquid transportation system;

9.  Require the maintenance of records relating to the operation of hazardous liquid transportation systems;

10.  Institute or cause to be instituted any necessary legal proceedings in any court of competent jurisdiction for an injunction or other appropriate relief to enforce the provisions of the Hazardous Liquid Transportation System Safety Act; and

11.  Exercise all incidental powers which are necessary and proper to perform the duties of the Commission pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act.

Added by Laws 1984, c. 80, § 3, eff. Nov. 1, 1984.  Amended by Laws 2000, c. 315, § 4, emerg. eff. June 5, 2000.

§5247.4.  Inspection, operation and maintenance plan.

A.  Any person who operates or owns a hazardous liquid transportation system shall prepare and implement a written plan for the inspection, operation, and maintenance of each transportation system owned or operated by said person to ensure the safety of said system.  Said plan shall be submitted to the Commission for approval.

B.  The Commission, after reviewing the adequacy of said plan, shall either approve or disapprove the plan.  In determining adequacy of a plan, the Commission shall consider:

1.  all relevant transportation system safety data which is available; and

2.  whether the plan is appropriate for the particular transportation system or facility; and

3.  the feasibility of the plan; and

4.  the extent to which said plan will contribute to public safety.

C.  If the Commission determines that a plan required pursuant to the provisions of this section is inadequate to achieve safe operation of a transportation system, the Commission, after notice and opportunity for a hearing, shall require the plan to be revised.

Added by Laws 1984, c. 80, § 4, eff. Nov. 1, 1984.

§5247.5.  Determination of hazardous transportation system  Corrective action  Emergencies.

A.  The Commission may find a transportation system to be hazardous if:

1.  the facts and circumstances indicate the particular system is hazardous to life or property; or

2.  the transportation system or a component thereof has been constructed or operated with any equipment, material, or technique which the Commission determines is hazardous to life or property.

B.  In determining a transportation system to be hazardous, the Commission shall consider the following, if relevant:

1.  the characteristics of the pipe and other equipment used in the transportation system, including the age, manufacturer, physical properties, and its resistance to corrosion and deterioration of said equipment, and the method of manufacture, construction, or assembly; and

2.  the nature of the materials transported by said system, including their corrosive and deteriorative qualities, the sequence in which the materials are transported, and the pressure required for said transportation; and

3.  the aspects of the areas in which the transportation system is located, including the climatic and geologic conditions, the soil characteristics, and the population, population density, and growth patterns of said areas; and

4.  such other factors as the Commission may consider appropriate.

C.  If the Commission finds, after reasonable notice and an opportunity for a hearing, that any transportation system is hazardous to life or property, the Commission, by order, shall require the person operating the facility to take necessary corrective action.  Said corrective action may include suspended or restricted use of the facility, physical inspection, testing, repair, replacement, or other appropriate action.

D.  Whenever the Commission finds that an emergency exists requiring immediate action in order to protect the public health and welfare, the Commission may issue an order, without notice or hearing, stating the existence of said emergency and requiring that action be taken as the Commission deems necessary to meet the emergency.  The order shall be effective immediately upon issuance. Any person to whom the order is directed shall comply immediately with the provisions of the order, but, upon application to the Commission, shall be afforded a hearing within ten (10) days of the issuance of the order.  On the basis of said hearing, the Commission shall continue the order in effect, revoke it, or modify it.

Added by Laws 1984, c. 80, § 5, eff. Nov. 1, 1984.

§52-47.6.  Violations - Penalties.

A.  Any person who has been determined by the Commission to have violated any provisions of the Hazardous Liquid Transportation System Safety Act or any rule, regulation, or order issued pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act shall be liable for an administrative penalty of not more than Ten Thousand Dollars ($10,000.00) for each day that said violation continues.  The maximum administrative penalty shall not exceed Five Hundred Thousand Dollars ($500,000.00) for any related series of violations.

B.  1.  The amount of the penalty shall be assessed by the Commission pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Commission shall include but not be limited to consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the Hazardous Liquid Transportation System Safety Act.

2.  All penalties collected pursuant to the provisions of this subsection shall be deposited in the Pipeline Enforcement Fund.

C.  Any person who willfully and knowingly injures or destroys, or attempts to injure or destroy, any hazardous liquid transportation system, upon conviction thereof, shall be guilty of a felony and shall be subject for each offense to a fine of not more than Twentyfive Thousand Dollars ($25,000.00), imprisonment for a term not less than five (5) years and not to exceed fifteen (15) years, or by both such fine and imprisonment.

Added by Laws 1984, c. 80, § 6, eff. Nov. 1, 1984.  Amended by Laws 1992, c. 271, § 1, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 489, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 354, eff. July 1, 1999; Laws 2002, c. 61, § 2, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 489 from July 1, 1998, to July 1, 1999.

§5247.7.  Action to redress or restrain violation.

The Commission may request the Attorney General to bring an action in a court of competent jurisdiction for equitable relief to redress or restrain a violation by any person of a provision of the Hazardous Liquid Transportation System Safety Act or a rule, regulation, or order issued pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act.  Said court has jurisdiction to determine said action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

Added by Laws 1984, c. 80, § 7, eff. Nov. 1, 1984.

§5247.8.  Appeals.

Any person aggrieved by any order of the Commission issued pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act or rules and regulations promulgated pursuant to the provisions of the Hazardous Liquid Transportation System Safety Act may appeal said order as provided for by Section 318 of Title 75 of the Oklahoma Statutes.

Added by Laws 1984, c. 80, § 8, eff. Nov. 1, 1984.

§5251.  Oil companies must comply with statute  "Petroleum" defined.

Every corporation, joint stock company, partnership or other person, exercising or claiming the right to carry or transport crude oil or petroleum, or any of the products thereof, by or through pipelines, for hire or otherwise, or exercising or claiming the right to engage in the business of producing crude oil or petroleum, or of refining it, or manufacturing any of the products thereof, or of storing crude oil or petroleum produced by it, or any other person, or engaging in the business of buying, selling or dealing in crude oil or petroleum, within the limits of this state, shall not have or possess the right to conduct or engage in said business or operation, in whole or in part, as above described, or have or possess the right to locate, maintain, or operate the necessary pipelines, fixtures and equipment thereunto belonging, or used in connection therewith, concerning the said business of carrying or transporting crude oil or petroleum as aforesaid, on, over, along, across, through, in or under any present or future highway, or part thereof, within this state, or have or possess the right of eminent domain, or any other rights, concerning said business or operations, in whole or in part, except as authorized by and subject to the provisions of this article, and except such rights as may already exist which are valid, vested, and incapable of revocation by any law of this state or of the United States.  The word "petroleum" as used herein means all crude oil and its manufactured products, not including natural gas.

R.L. 1910, § 4304.

§5252.  Rightofway.

For the purpose of acquiring necessary rightofway, every such person as defined in this act is hereby granted the right of condemnation by eminent domain, and the use of the highways in this dtate, for the purpose of transporting petroleum, liquid or liquifiable hydrocarbons and chemicals, except coal, which are transportable by pipeline, and for the location, laying, construction, maintaining and operation thereof.

R.L. 1910, § 4305.  Amended by Laws 1967, c. 176, § 1, emerg. eff. May 1, 1967.

§5253.  Foreign corporations.

Corporations of other states or territories, or of the United States, otherwise admissible to do business in this state, may get the benefit of this article upon compliance with the laws and Constitution of this state, including the provisions of Section 31, of Article IX, of the Constitution, but until such compliance they shall have no right in, on or under the highways.

R.L. 1910, § 4306.

§5254.  Common purchasers of oil  Required to purchase  Discrimination prohibited.

Every corporation, joint stock company, partnership or other person, claiming or exercising the right to carry or transport crude oil or petroleum or any of the products thereof, by pipeline for hire or otherwise, within the limits of this state, as allowed by, and upon compliance with the requirements of this article, as owner, lessee, licensee, or by virtue of any other right or claim, which is engaged in the business of purchasing crude oil or petroleum therein, shall be deemed a common purchaser thereof, and shall purchase all of the petroleum in the vicinity of, or which may be reasonably reached by its pipelines, or gathering branches, without discrimination in favor of one producer or one person as against another, and shall fully perform all the duties of a common purchaser; but if it shall be unable to perform the same, or shall be legally excusable from purchasing and transporting all of the petroleum produced, then it shall purchase and transport petroleum from each person and producer ratably, in proportion to the average daily production; and such common purchasers are hereby expressly prohibited from discriminating in price or amount for like grades of oil, or facilities as between producers or persons; and in the event such purchaser is likewise a producer, it is hereby prohibited from discriminating in favor of its own production, or storage, or production or storage in which it may be interested, directly or indirectly in whole or in part, and its own production and storage shall be treated as that of any other person or producer.

R.L. 1910, § 4307.

§5255.  Chapter inapplicable to businesses not of public consequence.

All persons, firms, associations, and corporations are exempt from the provisions of this article where the nature and extent of their business are such that the public needs no use in the same and the conduct of the same is not a matter of public consequence; and for this purpose the district courts of the state and the Corporation Commission are vested with jurisdiction to determine such exemptions in any action or proceeding properly before them, as provided in this article.

R.L. 1910, § 4308.

§5256.  Oil carriers are common carriers  Discrimination prohibited.

Every corporation, joint-stock company, partnership or person, engaged in the business of carrying or transporting crude oil or petroleum or any of the products thereof for hire or otherwise, by pipeline, within this state, and by virtue of and in conformity to, any valid law incapable of revocation by any laws of this state or of the United States, or by virtue of and in conformity to the provisions of this article, shall be deemed a common carrier thereof as at common law and no such common carrier shall allow or be guilty of any unjust or unlawful discrimination, directly or indirectly, in favor of the carriage, transportation, storage or delivery of any crude, stock or storage oil, or any products thereof, in its possession or control, or in which it may be interested, directly or indirectly.

R.L. 1910, § 4309.

§5257.  Oil carriers not to be interested in producing.

It shall be unlawful for any corporation, joint-stock company, partnership or person, engaged in the business of carrying or transporting crude oil or petroleum, or any of the products thereof, for hire or otherwise, within the limits of this article, and not becoming a common purchaser as defined by, and accepting the provisions of this article, to own or operate, directly or indirectly, any oil well, oil leases or oil holdings or interests in this state, and each of said corporations, joint stock companies, partnerships or persons, shall divest themselves of all legal or equitable ownership, interest or control, directly or indirectly, in oil wells, oil leases or oil holdings or interests in this state.

R.L. 1910, § 4310.

§5258.  Acceptance of laws and plats to be filed.

Before any corporation, joint stock company, partnership or person, shall have, possess, enjoy or exercise the right of eminent domain, rightofway, right to locate, maintain or operate pipelines, fixtures or equipment thereunto belonging, or used in connection therewith, as authorized by the provisions of this article, or shall have, possess, enjoy or exercise any right (the word "right" in this connection being used in its most comprehensive legal sense) conferred by this article, every such corporation, joint stock company, partnership or other person shall file in the office of the Corporation Commission a proper and explicit authorized acceptance of the provisions of this article, and the Constitution of this state, and, in cases of pipe lines, a plat showing in detail the points within this state between which, and the route along which, the trunk lines are proposed to be constructed, the intended size and capacity thereof, and the location and capacity of all pumping stations, gate valves, check valves and connections and appliances of all kinds used, or to be used, on said trunk lines; and upon demand of the Corporation Commission, the proper parties, as required by said Commission, shall promptly file a plat showing in detail all the lines owned and operated by them respectively, with full and explicit information as to their capacity, size and location, and the capacity of their pumping stations, gate valves, check valves and connections, of all kinds, required or used in the operation thereof.

R.L. 1910, § 4311.

§5259.  Domestic pipeline companies have rightofway.

Every domestic pipeline company in this state is hereby given authority to build, construct, lay and maintain oil pipelines over, under, across, or through all highways, bridges, streets or alleys in this state, or any public place therein, under the supervision of the inspector of oil and gas wells and pipelines as to where and how in said highways, bridges, streets, alleys and public places said pipelines shall be laid, and subject to the control of the local municipalities, as to how the business of distribution in that municipality shall be conducted, and subject to responsibility as provided by law for any negligent injury thereby caused.

R.L. 1910, § 4312.

§5260.  Eminent domain extended to oil pipelines same as railroads.

Any oil pipeline company, organized under the laws of this state shall have power to exercise the right of eminent domain in like manner as railroad companies for the purpose of securing rightsofway and sites for pumping stations, storage tanks and depots.

R.L. 1910, § 3186.

§5261.  Eminent domain, who may have  Foreign corporations.

All persons, natural or artificial, except foreign corporations, shall have the right of eminent domain, and any right or privilege hereby conferred, when necessary to make effective the purposes of this article and the rights thereby conferred.  Foreign corporations organized under the laws of any other state, or the United States, and doing or proposing to do business in this state, and which shall have become a body corporate pursuant to or in accordance with the laws of this state, and which, as hereby provided, shall have registered its acceptance of the terms hereof, shall receive all the benefits provided by this article.

R.L. 1910, § 4313.

§5262.  Commission may extend time for filing plats.

Upon a sworn statement of the necessities which would justify a judicial continuance, the Corporation Commission is authorized to extend the time for the filing of the said plats, not, however, to exceed sixty (60) days.

R.L. 1910, § 4314.

§5263.  Penalty for violations.

Any person, co-partnership, or corporation, its agent or employee, violating any of the provisions of this article, or any order of the competent courts of this state, or the Corporation Commission, pursuant to the jurisdiction conferred by this article, shall, upon conviction thereof, be fined a sum of not less than One Thousand Dollars ($1,000.00), nor more than Five Thousand Dollars ($5,000.00), or imprisonment for not less than six (6) months, nor more than one year, or by both such fine and imprisonment for each and every violation of this article; but in case the monthly runs or takings or transportations of oil shall average so as to be without discrimination, as herein provided, the transactions of any particular day, week, or portion of a month shall be disregarded; and the competent court of the county in which the omission or commission which is a violation of this article, has occurred, shall have jurisdiction of an action under the penal code for the punishment thereof; and said penalties shall not be exclusive of civil liability.

R.L. 1910, § 4315.

§5264.  Suspension of penalty, when.

Whenever the operation of a valid order of a competent court or the Corporation Commission is duly suspended, according to law, the punitive provisions of this article shall likewise be suspended in their operation as to the transactions adjudicated in said court; and, further, any court having jurisdiction of an action brought by the state to punish for a violation under the terms of this article, shall not impose a punishment therefor greater than Five Hundred Dollars ($500.00) against any person or corporation, if it finds from the evidence that the violation was made solely with the object of testing according to law the validity of any of the provisions of this article, or of the order of any competent court or of the Corporation Commission, in any proceeding to carry out the provisions hereof.

R.L. 1910, § 4316.

§5265.  Certified transcript shall be evidence.

A properly certified transcript of the report of any such corporation, association or person shall, as against the maker thereof, be prima facie evidence of the truth of any matter therein contained.

R.L. 1910, § 4317.

§52-66.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§52-81.  Repealed by Laws 1997, c. 275, § 15, eff. July 1, 1997.

§52-82.  Repealed by Laws 1982, c. 354, § 11, operative July 1, 1982.

§52-83.  Repealed by Laws 1997, c. 275, § 15, eff. July 1, 1997.

§52-84.  Repealed by Laws 1947, c. 327, § 6.

§52-85.  Repealed by Laws 1947, c. 327, § 6.

§52-86.  Repealed by Laws 1947, c. 327, § 6.

§5286.1.  Definitions.

For the purposes of this act,

(a) The term "Commission" shall mean the Corporation Commission;

(b) The word "person" shall include any individual, copartnership, corporation, common law or statutory trust or association of whatever character;

(c) The term "common source of supply" shall comprise and include that area which is underlaid or which, from geological or other scientific data, or from drilling operations, or other evidence, appears to be underlaid, by a common accumulation of oil or gas or both; provided, that, if any such area is underlaid, or appears from geological or other scientific data, or from drilling operations, or other evidence, to be underlaid by more than one common accumulation of oil or gas or both, separated from each other by a strata of earth and not connected with each other, then such area, as to each said common accumulation of oil or gas or both, shall be deemed a separate common source of supply;

(d) The term "owner" shall mean a person who has the right to drill into and to produce from any common source of supply and to appropriate the production, either for himself or for himself and others;

(e) The word "oil" shall mean crude petroleum oil, and any other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods;

(f) The word "gas" shall mean all natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in the subsection above;

(g) The term "producer" shall mean any person who, along or in association with another person or persons, shall have the right to drill into and produce from, or who has any interest in production from, any common source of supply in this state;

(h) The term "operator" shall mean any producer of oil or gas who has drilled a well or wells into a common source of supply and is engaged in operating such well or wells for the purpose of producing oil or gas therefrom;

(i) The term "taker" shall include any person, who, acting alone, or jointly with any person or persons, is directly or indirectly purchasing or transporting by any means whatsoever or otherwise removing oil or gas from any common source of supply in this state.

Added by Laws 1947, p. 326, § 1, emerg. eff. April 29, 1947.

§5286.2.  Waste of oil  Defined  Prohibited  Prevention  Protection of fresh water strata and oil or gas bearing strata.

The term "waste", as applied to the production of oil, in addition to its ordinary meaning, shall include economic waste, underground waste, including water encroachment in the oil or gas bearing strata; the use of reservoir energy for oil producing purposes by means or methods that unreasonably interfere with obtaining from the common source of supply the largest ultimate recovery of oil; surface waste and waste incident to the production of oil in excess of transportation or marketing facilities or reasonable market demands.  The production of oil in the State of Oklahoma in such manner and under such conditions as to constitute waste as in this act defined is hereby prohibited, and the Commission shall have authority, and is charged with the duty, to make rules, regulations, and orders for the prevention of such waste, and for the protection of all fresh water strata and oil or gas bearing strata encountered in any well drilled for oil or gas.

Added by Laws 1947, p. 326, § 2, emerg. eff. April 29, 1947.

§5286.3.  Waste of gas  Meaning  Prevention  Prohibition  Protection of fresh water and oil or gas bearing strata.

The term "waste", as applied to gas, in addition to its ordinary meaning, shall include the inefficient or wasteful utilization of gas in the operation of oil wells drilled to and producing from a common source of supply; the inefficient or wasteful utilization of gas from gas wells drilled to and producing from a common source of supply; the production of gas in such quantities or in such manner as unreasonably to reduce reservoir pressure or unreasonably to diminish the quantity of oil or gas that might be recovered from a common source of supply; the escape, directly or indirectly, of gas from oil wells producing from a common source of supply into the open air in excess of the amount necessary in the efficient drilling, completion or operation thereof; waste incident to the production of natural gas in excess of transportation and marketing facilities or reasonable market demand; the escape, blowing or releasing, directly or indirectly, into the open air, of gas from wells productive of gas only, drilled into any common source of supply, save only such as is necessary in the efficient drilling and completion thereof; and the unnecessary depletion or inefficient utilization of gas energy contained in a common source of supply.  In order to prevent the waste or to reduce the dissipation of gas energy contained in a common source of supply, in addition to its other powers in respect thereof, the Commission shall have the authority to limit the production of gas from wells producing gas only to a percentage of the capacity of such wells to produce.  The production of gas in the State of Oklahoma in such manner and under such conditions as to constitute waste as in this act defined is hereby prohibited, and the Commission shall have authority and is charged with the duty to make rules, regulations, and orders for the prevention of such waste and for the protection of all freshwater strata and oil or gasbearing strata encountered in any well drilled for gas.

Added by Laws 1947, p. 327, § 3, emerg. eff. April 29, 1947.

§5286.4.  Common source of supply  Orders, rules and regulations.

The Commission is hereby empowered after notice of hearing to make all such orders, rules and regulations applicable to each common source of supply as it may find to be necessary or proper and to make general orders, rules and regulations applicable alike to all common sources of supply in the state.  It shall not be necessary to publish such order, rule or regulation, after its adoption or promulgation by the Commission, before it shall go into effect, nor shall it be necessary to publish any such order, rule or regulation in each subsequent annual report of the Commission.  Provided, that the Corporation Commission shall not under the provisions of this act make any order establishing a well spacing or drilling unit.

Added by Laws 1947, p. 327, § 4, emerg. eff. April 29, 1947.

§5286.5.  Procedural requirements.

This act shall be subject to all of the procedural requirements contained in Sections 84 to 135, inclusive, Title 52, Oklahoma Statutes, 1951, including the right of appeal to the Supreme Court of the state on the part of any person aggrieved by any action of the Commission under and pursuant to this act.

Added by Laws 1947, p. 327, § 5, emerg. eff. April 29, 1947.

§52-87.  Repealed by Laws 1947, c. 331, § 2.

§52-87.1.  Common source of supply of oil - Well spacing and drilling units.

Whenever the production from any common source of supply of oil or natural gas in this state can be obtained only under conditions constituting waste or drainage not compensated by counterdrainage, then any person having the right to drill into and produce from such common source of supply may, except as otherwise authorized or in this section provided, take therefrom only such proportion of the oil or natural gas that may be produced therefrom without waste or without such drainage as the productive capacity of the well or wells of any such person considered with the acreage properly assignable to each such well bears to the total productive capacities of the wells in such common source of supply considered with the acreage properly assignable to each well therein.

(a)  To prevent or to assist in preventing the various types of waste of oil or gas prohibited by statute, or any of said wastes, or to protect or assist in protecting the correlative rights of interested parties, the Corporation Commission, upon a proper application and notice given as hereinafter provided, and after a hearing as provided in said notice, shall have the power to establish well spacing and drilling units of specified and approximately uniform size and shape covering any common source of supply, or prospective common source of supply, of oil or gas within the State of Oklahoma; provided, that the Commission may authorize the drilling of an additional well or wells on any spacing and drilling unit or units or any portion or portions thereof or may establish, reestablish, or reform well spacing and drilling units of different sizes and shapes when the Commission determines that a common source of supply contains predominantly oil underlying an area or areas and contains predominantly gas underlying a different area or areas; provided further that the units in the predominantly oil area or areas shall be of approximately uniform size and shape, and the units in the predominantly gas area or areas shall be of approximately uniform size and shape, except that the units in the gas area or areas may be of nonuniform size and shape when they adjoin the units in the oil area or areas; provided further that the drilling pattern for such nonuniform units need not be uniform, and provided further that the Commission shall adjust the allowable production within said common source of supply, or any part thereof, and take such other action as may be necessary to protect the rights of interested parties.  Any order issued pursuant to the provisions hereof may be entered after a hearing upon the petition of any person owning an interest in the minerals in lands embraced within such common source of supply, or the right to drill a well for oil or gas on the lands embraced within such common source of supply, or on the petition of the Conservation Officer of the State of Oklahoma.  When such a petition is filed with the Commission, the Commission shall give at least fifteen (15) days' notice of the hearing to be held upon such petition by one publication, at least fifteen (15) days prior to the hearing, in some newspaper of general circulation published in Oklahoma County, and by one publication, at least fifteen (15) days prior to the date of the hearing, in some newspaper published in the county, or in each county, if there be more than one, in which the lands embraced within the application are situated.  Except as to the notice of hearing on such a petition, the procedural requirements of Sections 86.1 et seq. of this title, shall govern all proceedings and hearings provided for by this section.

(b)  In case of a spacing unit of one hundred sixty (160) acres or more, no oil and/or gas leasehold interest outside the spacing unit involved may be held by production from the spacing unit more than ninety (90) days beyond expiration of the primary term of the lease.

(c)  In establishing a well spacing or drilling unit for a common source of supply thereunder, the acreage to be embraced within each unit shall not exceed six hundred forty (640) acres for a gas well plus ten percent (10%) tolerance, unless a governmental section contains more than six hundred forty (640) acres in which case the unit may comprise the entire section.  Provided, however, fractional sections along the state boundary line and within the townships along the boundary where the survey west of the Indian Meridian meets the survey east of the Cimarron Meridian may be spaced with adjoining section unit, and the shape thereof shall be determined by the Commission from the evidence introduced at the hearing, and the following facts, among other things, shall be material:

(1) The lands embraced in the actual or prospective common source of supply; (2) the plan of well spacing then being employed or contemplated in said source of supply; (3) the depth at which production from said common source of supply has been or is expected to be found; (4) the nature and character of the producing or prospective producing formation or formations; and (5) any other available geological or scientific data pertaining to said actual or prospective source of supply which may be of probative value to said Commission in determining the proper spacing and well drilling unit therefor, with due and relative allowance for the correlative rights and obligations of the producers and royalty owners interested therein.

The order establishing such spacing or drilling units shall set forth:  (1) the outside boundaries of the surface area included in such order; (2) the size, form, and shape of the spacing or drilling units so established; (3) the drilling pattern for the area, which shall be uniform except as hereinbefore provided; and (4) the location of the permitted well on each such spacing or drilling unit.  To such order shall be attached a plat upon which shall be indicated the foregoing information.  Subject to other provisions of this act, Section 81 et seq. of this title, the order establishing such spacing or drilling units shall direct that no more than one well shall thereafter be produced from the common source of supply on any unit so established, and that the well permitted on that unit shall be drilled at the location thereon as prescribed by the Commission, with such exception as may be reasonably necessary where it is shown, upon application, notice and hearing in conformity with the procedural requirements of Sections 86.1 et seq. of this title, and the Commission finds that any such spacing unit is located on the edge of a pool and adjacent to a producing unit, or for some other reason that to require the drilling of a well at the prescribed location on such spacing unit would be inequitable or unreasonable.  Whenever such an exception is granted, the Commission shall adjust the allowable production for said spacing unit and take such other action as may be necessary to protect the rights of interested parties.

Any well spacing or drilling unit for a common source of supply thereunder which exceeds six hundred forty (640) acres for a gas well plus ten percent (10%) tolerance or exceeds the total amount of acreage contained in a governmental section, and is not in production or in the process of drilling development on the effective date of this act shall be despaced.  However, fractional sections along the state boundary line and within the townships along the boundary where the survey west of the Indian Meridian meets the survey east of the Cimarron Meridian may be spaced with adjoining section unit, and the shape thereof shall be determined by the Commission.

(d)  The Commission shall have jurisdiction upon the filing of a proper application therefor, and upon notice given as provided in subsection (a) above, to decrease the size of the well spacing units or to permit additional wells to be drilled within the established units, upon proper proof at such hearing that such modification or extension of the order establishing drilling or spacing units will prevent or assist in preventing the various types of wastes prohibited by statute, or any of said wastes, or will protect or assist in protecting the correlative rights of persons interested in said common source of supply, or upon the filing of a proper application therefor to enlarge the area covered by the spacing order, if such proof discloses that the development or the trend of development indicates that such common source of supply underlies an area not covered by the spacing order and such proof discloses that the applicant is an owner within the area or within a drilling and spacing unit contiguous to the area covered by the application.  Except in the instance of reservoir dewatering as described herein, the Commission shall not establish well spacing units of more than forty (40) acres in size covering common sources of supply of oil, the top of which lies less than four thousand (4,000) feet below the surface as determined by the original or discovery well in said common source of supply, and the Commission shall not establish well spacing units of more than eighty (80) acres in size covering common sources of supply of oil, the top of which lies less than nine thousand nine hundred ninety (9,990) feet and more than four thousand (4,000) feet below the surface as determined by the original or discovery well in said common source of supply.  In the instance of reservoir dewatering to extract oil from reservoirs having initial water saturations at or above fifty percent (50%), the Commission may establish drilling and spacing units not to exceed one hundred sixty (160) acres in size.

(e)  The drilling of any well or wells into any common source of supply for the purpose of producing oil or gas therefrom, after a spacing order has been entered by the Commission covering such common source of supply, at a location other than that fixed by said order is hereby prohibited.  The drilling of any well or wells into a common source of supply, covered by a pending spacing application, at a location other than that approved by a special order of the Commission authorizing the drilling of such well is hereby prohibited.  The operation of any well drilled in violation of any spacing so entered is also hereby prohibited.  When two or more separately owned tracts of land are embraced within an established spacing unit, or where there are undivided interests separately owned, or both such separately owned tracts and undivided interests embraced within such established spacing unit, the owners thereof may validly pool their interests and develop their lands as a unit. Where, however, such owners have not agreed to pool their interests and where one such separate owner has drilled or proposes to drill a well on said unit to the common source of supply, the Commission, to avoid the drilling of unnecessary wells, or to protect correlative rights, shall, upon a proper application therefor and a hearing thereon, require such owners to pool and develop their lands in the spacing unit as a unit.  The applicant shall give all the owners whose addresses are known or could be known through the exercise of due diligence at least fifteen (15) days' notice by mail, return receipt requested.  The applicant shall also give notice by one publication, at least fifteen (15) days prior to the hearing, in some newspaper of general circulation published in Oklahoma County, and by one publication, at least fifteen (15) days prior to the date of the hearing, in some newspaper published in the county, or in each county, if there be more than one, in which the lands embraced within the spacing unit are situated.  The applicant shall file proof of publication and an affidavit of mailing with the Commission prior to the hearing.  All orders requiring such pooling shall be made after notice and hearing, and shall be upon such terms and conditions as are just and reasonable and will afford to the owner of such tract in the unit the opportunity to recover or receive without unnecessary expense his just and fair share of the oil and gas.  The portion of the production allocated to the owner of each tract or interests included in a well spacing unit formed by a pooling order shall, when produced, be considered as if produced by such owner from the separately owned tract or interest by a well drilled thereon.  Such pooling order of the Commission shall make definite provisions for the payment of cost of the development and operation, which shall be limited to the actual expenditures required for such purpose not in excess of what are reasonable, including a reasonable charge for supervision.  In the event of any dispute relative to such costs, the Commission shall determine the proper costs after due notice to interested parties and a hearing thereon.  The operator of such unit, in addition to any other right provided by the pooling order or orders of the Commission, shall have a lien on the mineral leasehold estate or rights owned by the other owners therein and upon their shares of the production from such unit to the extent that costs incurred in the development and operation upon said unit are a charge against such interest by order of the Commission or by operation of law.  Such liens shall be separable as to each separate owner within such unit, and shall remain liens until the owner or owners drilling or operating the well have been paid the amount due under the terms of the pooling order.  The Commission is specifically authorized to provide that the owner or owners drilling, or paying for the drilling, or for the operation of a well for the benefit of all shall be entitled to production from such well which would be received by the owner or owners for whose benefit the well was drilled or operated, after payment of royalty, until the owner or owners drilling or operating the well have been paid the amount due under the terms of the pooling order or order settling such dispute.  No part of the production or proceeds accruing to any owner of a separate interest in such unit shall be applied toward payment of any cost properly chargeable to any other interest in said unit.

For the purpose of this section, the owner or owners of oil and gas rights in and under an unleased tract of land shall be regarded as a lessee to the extent of a seveneighths (7/8) interest in and to said rights and a lessor to the extent of the remaining oneeighth (1/8) interest therein.  Should the owners of separate tracts or interests embraced within a spacing unit fail to agree upon a pooling of their interests and the drilling of a well on the unit, and should it be established by final, unappealable judgment of a court of competent jurisdiction that the Commission is without authority to require pooling as provided for herein, then, subject to all other applicable provisions of this act, the owner of each tract or interest embraced within a spacing unit may drill on his separately owned tract, and the allowable production therefrom shall be that portion of the allowable for the full spacing unit as the area of such separately owned tract bears to the full spacing unit.

In the event a producing well or wells are completed upon a unit where there are, or may thereafter be, two or more separately owned tracts, each royalty interest owner shall share in all production from the well or wells drilled within the unit, or in the gas well rental provided for in the lease covering such separately owned tract or interest in lieu of the customary fixed royalty, to the extent of such royalty interest owner's interest in the unit.  Each royalty interest owner's interest in the unit shall be defined as the percentage of royalty owned in each separate tract by the royalty owner, multiplied by the proportion that the acreage in each separately owned tract or interest bears to the entire acreage of the unit.

(f)  Notwithstanding any provision of this section to the contrary, the Corporation Commission shall have jurisdiction upon the filing of a proper application therefor, and upon notice given as provided in subsection (a) above, to establish spacing rules for horizontally drilled oil wells whereby horizontally drilled oil wells may have well spacing units established of up to six hundred forty (640) acres plus tolerances and variances as allowed for gas wells pursuant to subsection C of this section.  For purposes of this subsection a "horizontally drilled oil well" shall mean an oil well drilled, completed or recompleted in a manner in which the horizontal component of the completion interval in the geological formation exceeds the vertical component thereof and which horizontal component extends a minimum of one hundred fifty (150) feet in the formation.  The Corporation Commission shall promulgate rules necessary for the proper administration of this subsection.

Added by Laws 1947, p. 328, § 1, emerg. eff. April 29, 1947.  Amended by Laws 1959, p. 217, § 1, emerg. eff. July 15, 1959; Laws 1963, c. 121, § 1, emerg. eff. June 3, 1963; Laws 1971, c. 246, § 1, emerg. eff. June 16, 1971; Laws 1977, c. 76, § 1, emerg. eff. May 25, 1977; Laws 1980, c. 33, § 1, emerg. eff. March 26, 1980; Laws 1982, c. 10, § 1, emerg. eff. March 15, 1982; Laws 1984, c. 58, § 1, emerg. eff. March 28, 1984; Laws 1985, c. 141, § 2; Laws 1988, c. 205, § 1, eff. Nov. 1, 1988; Laws 1990, c. 310, § 1, eff. Sept. 1, 1990; Laws 1992, c. 190, § 17, eff. July 1, 1993; Laws 2001, c. 256, § 1, emerg. eff. May 23, 2001.

§5287.2.  Protest of applications relating to spacing units  Proper parties  Intervention  Report by Corporation Commission.

A.  Except as provided in subsection B of this section, only those persons, or the duly authorized agent, representative or attorney of those persons, who are mineral owners or owners of the right to drill a well for oil and gas on the lands embraced within the subject area of an application or the owners of correlative rights within the common source of supply or supplies embraced within an application to the extent such owners are directly affected by such application, shall be proper parties to:

1.  protest any application to establish, reestablish, or reform a spacing unit,

2.  protest any application requesting authority for an additional well or wells within an established spacing unit brought pursuant to the provisions of paragraph (a) or (d) of Section 87.1 of Title 52 of the Oklahoma Statutes, or

3.  present testimony or evidence at any hearing arising thereunder or relating thereto.

B.  No other person shall be entitled to notice of such proceeding or shall be entitled to appear as a party of record therein, except that the Corporation Commission may permit persons other than those specified in subsection A of this section leave to intervene in a proceeding upon a finding, based upon clear and convincing evidence, that such person has a substantial right intended to be protected by Section 87.1 of Title 52 of the Oklahoma Statutes which may adversely be affected by the outcome of such proceeding.  Any finding required by this section shall be made by the Corporation Commission, sitting en banc, within ten (10) days of the filing of a motion to intervene by such person and such proceeding shall be stayed during such tenday period.

C.  At the end of each calendar quarter the Corporation Commission shall file a written report with the Office of the Governor, the Speaker of the Oklahoma House of Representatives, and the President Pro Tempore of the Oklahoma State Senate describing all such findings made by the Corporation Commission pursuant to this section during such period.

Added by Laws 1988, c. 95, § 1, emerg. eff. April 1, 1988.

§52-87.3.  Application or petition for location exception - Notice of hearing.

A.  When any petition or application is filed with the Corporation Commission for a location exception from any spacing or drilling unit, the Commission shall give notice of the hearing to be held upon such petition or application, as provided in Section 87.1 of Title 52 of the Oklahoma Statutes.  Such notice shall specifically identify the proposed well location, by legal description, in order to give proper notice to owners of land adjacent to the proposed well location whether within or without the same spacing or drilling unit as such proposed well location.

B.  If the location exception allows a proposed well location to be placed closer than one thousand three hundred twenty (1,320) feet to a section line for a gas well or closer than three hundred thirty (330) feet to a section line for an oil well, the notice specified in subsection A of this section shall identify, by legal description, the land sections adjacent to the area within the location exception.

Added by Laws 1990, c. 310, § 2, eff. Sept. 1, 1990.

§52-87.4.  Affidavit of election for drilling well under pooling order.

An affidavit evidencing any election for the drilling of a well under a pooling order issued pursuant to the proceedings set out in subsection (e) of Section 87.1 of Title 52 of the Oklahoma Statutes shall constitute constructive notice of the rights under the election claimed by the affiant when the affidavit is filed of record in the office of the county clerk for the county in which the lands described in the pooling order are located.  The affidavit shall set out the name, address, if known, and election or deemed election for each pooled respondent included in the affidavit and shall have a copy of the pooling order attached.  The affidavit may be filed by the operator designated in the pooling order or by any other interested party with knowledge of any election made.  Filing of the affidavit shall not affect notice provided by virtue of pooling proceedings conducted by the Commission.

Added by Laws 1993, c. 337, § 1, eff. July 1, 1993.

§52-87.5.  Applications for approval of increased density wells - Notice and hearing.

A.  When any application is filed with the Corporation Commission for approval of an increased density well in any drilling and spacing unit, notice of the hearing to be held upon such application shall be given by the applicant to:

1.  Those persons, including government entities, entitled to oil or gas or the proceeds of oil or gas produced from the common source of supply in the drilling and spacing unit for which the application for an increased density well has been filed; and

2.  The operator, as shown by the records of the Commission, of each well which is commencing or currently producing from the same common source of supply in the drilling and spacing unit or any separate tract of land immediately surrounding the drilling and spacing unit for such an increased density well.

B.  If the applicant is seeking approval of an increased density well to be completed in a common source of supply for which the Commission has established field rules, and for which no application for an increased density well in such common source of supply has been approved by the Commission subsequent to January 1, 1998, and prior to the effective date of this act, notice shall also be given to the operator, as shown by the records of the Commission, of each well commencing or currently producing from that same common source of supply governed by the field rules.

C.  If the applicant is the operator of a well commencing or currently producing from the same common source of supply applicable to the increased density well in a drilling and spacing unit or a separate tract of land immediately surrounding the drilling and spacing unit for such increased density well, notice shall also be given to each owner, as shown by the records of the operator, with a working interest in such well in such common source of supply.

D.  The notices required by subsections A, B and C of this section shall be given by mailing by regular mail no less than fifteen (15) days prior to the date of the hearing.

E.  No person except for those persons provided for in this section shall be entitled to notice of the hearing on an application for approval of an increased density well in any drilling and spacing unit.

F.  The Commission shall require that notice of the hearing be published one time at least fifteen (15) days prior to the hearing in a newspaper of general circulation published in each county in which the lands embraced in the application are located.  If the increased density well is to be completed in a common source of supply for which the Commission has established field rules and for which no application for an increased density well in such common source of supply has been approved by the Commission subsequent to January 1, 1998, and prior to the effective date of this act, notice of the hearing shall also be published one time at least fifteen (15) days prior to the hearing in a newspaper of general circulation published in each county in which the lands subject to the field rules are located.

Added by Laws 1999, 1st Ex.Sess., c. 3, § 1, emerg. eff. June 21, 1999.

§52-88.  Repealed by Laws 1947, c. 331, § 1.

§52-89.  Repealed by Laws 1947, c. 331, § 1.

§52-90.  Repealed by Laws 1947, c. 327, § 6.

§5291.  Meters on pipelines  Commission to designate type  Inspection  Cost of operation.

The Commission is hereby empowered and authorized by its orders, rules, and regulations, to require that meters be installed (a) upon any pipeline used in purchasing and/or transporting oil in or out of any prorated common source of supply and/or from storage adjacent thereto and (b) upon any pipeline used in gathering and/or transporting oil from leases or storage in such common source of supply, to refineries, loading racks, and field or other storage, and/or to deliver such oil to other transportation lines in or near such fields.  All meters installed pursuant to any order, rule or regulation of the Commission made or issued by it under the provisions of this section shall be of a type or types approved by it and the Proration Umpire shall be in mechanical construction and accuracy in operation, sufficient to register the oil transported through the pipeline or pipelines upon which such meters are installed with a degree of accuracy of not more than two percent (2%) from accurate.  Said meters shall be installed and maintained at the cost and expense of the owner and/or operators of the pipelines on which the same are required to be installed.  No owner or operator of any such pipeline upon which a meter or meters shall have been installed and/or is being maintained pursuant to orders, rules and regulations of the Commission made hereunder, shall operate such pipeline or pipelines at any time when the meter or meters thereon are not properly registering the flow of oil to the knowledge of such owner or operator or when by the exercise of reasonable diligence he or it should have known thereof, except or unless permission to do so by order of the Commission shall have been granted.  Said meters shall at all times be subject to inspection and reading by the Proration Umpire, his deputies, or any person authorized and ordered by the Commission to inspect or read the same.  The provisions of this section shall be applied and enforced by the Commission only when it finds and holds that the installation of such meter or meters is necessary to the enforcement of this act, and the installation of meters shall not be required generally, and for other purposes as a means of measuring oil.

Added by Laws 1933, c. 131, p. 281, § 8, emerg. eff. April 10, 1933.

§5292.  Reports  Oil purchased or transported  Forms  Verification.

The Commission is hereby authorized and empowered by orders, rules or regulations issued by it to require all takers of oil in or out of any prorated common source of supply to make and file periodically with the Commission, at such time or times, as often as the Commission shall in such orders, rules, and regulations provide, reports of all oil purchased and/or transported by such takers within or from such prorated fields, and that duplicate copies thereof shall be filed with the Proration Umpire.  Said reports shall be upon forms prescribed by the Commission and shall describe the leases and properties, and, if ordered by the Commission, the wells from which crude oil has been taken by any such taker, and the amount thereof, and shall contain such other information as will enable or assist the Commission in enforcing the provisions of this act, which may be required by the orders, rules and regulations of the Commission; and shall be verified by the maker thereof upon oath.

Added by Laws 1933, c. 131, p. 281, § 8, emerg. eff. April 10, 1933.

§5293.  Operators  Books  Oil produced and sold.

Every operator in any prorated common source of supply shall, when required by any rule, order, or regulation of the Commission, keep books showing accurately (a) the amount of oil produced daily from each lease or property operated by him or it and, if the Commission shall order, from each well owned or operated by him or it on each such lease or property, and (b) the amount of oil sold or otherwise disposed of each day from each of his or its said properties, and, when so required by the order of the Commission, from each of his or its wells thereon and to whom the same is sold and delivered.  Said books and all documents and records made by any such operator relating to the operation of his or its properties or wells in any such prorated common source of supply shall at all times be open for the inspection of the Commission or any officer, agent or employee authorized and directed by the Commission by its order to inspect or examine the same; and shall, upon the order of the Commission or the request of any such authorized officer, agent or employee be made immediately available for such inspection.

Added by Laws 1933, c. 131, p. 282, § 10, emerg. eff. April 10, 1933.

§5294.  Maps and drawings  Location of pipelines and connections  Verification.

The Commission may require any and all operators in any prorated common source of supply to file with it maps or drawings which shall show the location of all pipelines, connections, pumps and tanks, the size and capacities thereof used for producing or transporting oil from each well owned by such operator in such common source of supply, and may likewise require the takers of oil from such common source of supply to file with the Commission maps and drawings showing the pipelines, connections, tanks, size and capacity thereof used by such takers in taking or transporting oil from such common source of supply and from each and all wells therein.  The correctness of such maps and drawings shall be verified upon oath as shall be provided by the orders, rules or regulations of the Commission.

Added by Laws 1933, c. 131, p. 283, § 11, emerg. eff. April 10, 1933.

§5295.  Reports  Quantity of oil produced and moved  Penalty.

The Commission shall by order require every operator in each prorated common source of supply to file periodically with it when and as often as required, and upon forms approved by it, reports which shall show (a) the quantity of oil produced, and the quantity of oil removed by each operator from his or its each lease or property in said common source of supply, and unless otherwise provided by rule or regulation of the Commission, from his or its each well in said common source of supply, and (b) the amount of oil run to storage, delivered to common carrier, or to a purchaser or transporter through the operator's own pipeline, and, in the latter case to what destination, and the name or names of the person or persons purchasing or taking such oil, and which shall contain such further information as may be required by the Commission.

If any operator shall fail or refuse to file any report or reports required by this section or by any order, rule or regulation of the Commission made in pursuance of this section, in addition to the other penalties provided for in this act for such violation, the Commission may by its order require that said operator shall discontinue to produce any oil from any leasehold, property or well with respect to which such operator has failed or refused to make and file such report, until he or it shall have filed same; provided when any such operator shall have filed with the Commission any such report or reports as required by this section, or any order, rule or regulation of the Commission, the Commission shall permit such operator to produce his or its well or wells, theretofore shut down by such order of the Commission, so as to recover and make up the oil that such operator would have been lawfully entitled to produce during the period such well or wells were shut down, if the order of the Commission requiring him or it to discontinue or reduce production of oil therefrom until such report or reports were filed had not been made.

Added by Laws 1933, c. 131, p. 283, § 12, emerg. eff. April 10, 1933.

§5296.  Verification of reports, statements, maps and drawings.

When by an order, rule or regulation of the Commission made in pursuance of this act, any report, statement, map or drawing duly verified, is required to be filed with the Commission or any other officer, by any firm, trust, association or corporation, such report, statement, map or drawing shall be verified by (a) such member, agent or employee of such firm, trust or association, and (b) such officer or officers, agent or employee of such corporation as shall be provided or required by order, rule or regulation of the Commission.

Added by Laws 1933, c. 131, p. 284, § 13, emerg. eff. April 10, 1933.

§5297.  Commission  Jurisdiction to make orders, rules and regulations  Hearings.

The Commission upon its own motion, or upon the petition of the Attorney General, or of the Conservation Attorney, or of the Director of Conservation, on behalf of the state, or of any operator, producer, or taker of oil from any common source of supply, to be affected by any such order, rule or regulation, filed with the Commission, shall have jurisdiction to make any and all orders, rules and regulations authorized and/or provided for in Sections 1 to 13 of this act, inclusive, provided that said orders, rules, and regulations shall be made only after a hearing before the Commission, of which the Commission shall have given at least ten (10) days' notice, by one publication of such notice in some newspaper of general circulation published in Oklahoma County, Oklahoma, at which hearing the Attorney General, or the Conservation Attorney or the Director of Conservation upon behalf of the state, any operator or taker or producer of oil from any common source of supply, or any other person interested in such common source or sources of supply to be affected by the order, rule or regulation sought, shall have an opportunity to offer evidence and to be heard in support of or in opposition to such motion or petition for such order, rule, or regulation.  Such notice of hearing shall be signed by at least a majority of the members of the Commission and shall specify (a) the time and place of hearing, (b) briefly the general nature of the order or orders, rule or rules, regulation or regulations sought in the proceeding before the Commission, and (c) the name or names or general description of the common source or sources of supply that may be affected by any such rule, order, or regulation, unless by such motion or petition filed the order or orders, rule or rules, regulation or regulations sought are intended to apply and affect the entire state.

With respect to any motion or petition filed under the provisions of this act, the service of notice thereof and any hearing thereon, and any order, rule or regulation, made thereon, the Commission shall have the power of a court of record, and shall have the further powers and authority with respect thereto enumerated and provided in Section 98 of this title; provided, that the Commission upon the date set or fixed in the notice of hearing in any proceeding commenced under the provisions of this section, or at the time of such hearing therein, or of making any order or orders, rule or rules, regulation or regulations therein, may by its order provide that said proceeding shall be continued upon the docket of the Commission for further hearing or hearings therein, and for the issuance and/or promulgation of further order or orders, rule or rules, or regulation or regulations by the Commission therein, modifying, supplementing, repealing or vacating any previous order, rule or regulation of the Commission therein as it shall determine; and if the Commission shall, in any such order, rule or regulation continuing any such case upon its docket for further hearings and orders therein, fix the time and place of such hearing or hearings, no further notice thereof shall be required; but if the Commission shall not, in its orders continuing upon its docket any such proceeding for further hearings and orders therein, fix the time and place of such hearing or hearings, then no further hearing therein shall be had until notice thereof shall have been given for the same length of time and in the same manner provided in this act for notice of the initial hearing in said proceeding.

Added by Laws 1933, c. 131, § 14, emerg. eff. April 10, 1933.  Amended by Laws 1992, c. 93, § 1, eff. Sept. 1, 1992.

§5298.  Powers of Commission  Marshal of Commission.

In all matters pertaining to the making, issuing and enforcement of its orders, rules and regulations made under the provisions of this act, the Commission shall have and exercise all of the following powers and authority; to wit (1) Of visitation and of a court of record; (2) To administer oaths; (3) To compel attendance of witnesses; (4) To compel the production of books and records; (5) To punish for contempt any person guilty of any disrespectful or disorderly conduct in the presence of the Commission while in session; (6) To punish as for contempt any disobedience or violation of the provisions of this act and of any of its orders, rules, regulations, and judgments made or rendered by it under and in pursuance of the provisions of this act; (7) To enforce the provisions of this act, and compliance with any of its orders, rules, regulations or judgments by appropriate process, and by shut down orders, ordering and directing the shutting down or discontinuance of production of oil from any well or wells of or operated by the offender with respect to which complaint has been made; and by orders or writs remedial or otherwise necessary or proper, to carry into effect its orders, rules and regulations; (8) To appoint or designate one of its agents or employees or one of the deputies to the Proration Umpire to act as Marshal of the Commission, who shall serve as such Marshal during its pleasure without additional compensation for such services, and who shall attend the sessions of the Commission, and when directed by it shall serve and execute orders, subpoenas, commitments and other process issuing from it.

Added by 1933, c. 131, p. 285, § 15, emerg. eff. April 10, 1933.

§5299.  Filing of papers and documents  Use as evidence.

When under any provision of this act or of any order, rule or regulation made in pursuance of this act, any petition, motion, return, pleading, report, statement, map or drawing is required to be filed with the Commission, the same shall be deemed to be filed when filed with the Secretary of the Commission.  Duplicate copies of all reports, statements, maps or drawings shall also be filed with the Proration Umpire.  The original or any copy of any such reports, maps, drawings, statements or other documents duly certified by the Secretary of the Commission, when the contents thereof are material to the issues involved, shall be competent and admissible in evidence in any proceedings and hearings therein brought or had under the provisions of Section One (1) to Thirteen (13), inclusive, of this act; and any such original or certified copy thereof shall, in any proceeding upon complaint or prosecution as for contempt against any person for violation of this act or of any order, rule or regulation of the Commission, be competent and admissible in evidence to establish admissions against interest made by any defendant or defendants to such complaint or prosecution who filed or caused to be filed such report, map, drawing, statement or other document.

Added by Laws 1933, c. 131, p. 286, § 16, emerg. eff. April 10, 1933.

§52100.  Witnesses  Depositions.

The Commission may cause depositions of witnesses residing within or without the state to be taken in any proceeding pending before it in any manner provided by law for taking depositions in civil actions in courts of record; and any deposition so taken shall be sealed up and endorsed with the title of the cause and the name of the officer taking the same, and by him addressed and transmitted to the Secretary of the Commission, where it shall remain under seal until opened by the Secretary on order of the Commission, or at the request of a party to the proceeding, or an attorney for such party.

Added by Laws 1933, c. 131, p. 286, § 17, emerg. eff. April 10, 1933.

§52101.  Procedure  Rules of  Enforcement of orders and rules.

The Commission shall have power with or without any notice of hearing to make and promulgate rules of procedure not inconsistent with the provisions of this act to govern the filing, prosecution, hearing, and determination of proceedings authorized to be brought before the Commission and for the enforcement of its orders, rules and regulations made under the provisions of this act; provided, that no order, rule or regulation of the Commission and no order made in the enforcement thereof shall be held void or be reversed merely because the Commission may not have promulgated procedural rules.

Added by Laws 1933, c. 131, p. 286, § 18, emerg. eff. April 10, 1933.

§52102.  Contempt  Punishment  Enforcement of fines  Disposition of fines and penalties.

Punishment for contempt by the Commission of any person, guilty of any disrespectful or disorderly conduct in the presence of the Commission while in session, or for disobedience of its subpoena, summons or other process, may be by fine not exceeding One Thousand Dollars ($1,000.00) or by confinement in the county jail of Oklahoma County not exceeding one (1) year, or by both.  Any person who shall disobey or violate any of the provisions of Section 86.1 et seq. of this title or any of the orders, rules, regulations or judgments of the Commission issued, promulgated or rendered by it, shall be punished as for contempt.  Punishment by the Commission in proceedings as for contempt for disobedience or violation of any provision of Section 86.1 et seq. of this title or any of its orders, rules, regulations or judgments, issued, promulgated or rendered under the provisions of Section 86.1 et seq. of this title shall be by fine not exceeding in amount Five Thousand Dollars ($5,000.00), and each day such disobedience or violation shall continue shall constitute a separate and additional contempt, and shall be punished by separate and additional fines each in amount not in excess of aforesaid amount.  Any fine or penalty assessed under the provisions of Section 86.1 et seq. of this title may be enforced in the same manner as a foreign judgment pursuant to the Uniform Enforcement of Foreign Judgments Act, Section 719 et seq. of Title 12 of the Oklahoma Statutes provided that such procedure shall be followed regardless of whether the offender is a resident or nonresident of Oklahoma.  Such fine or penalty shall constitute and be a lien upon all the property of the offender within the state, except the homestead of such offender, provided that a copy of the order imposing the fine or penalty, certified by the Secretary of the Commission, is filed in accordance with Section 706 of Title 12 of the Oklahoma Statutes.  All monies collected as fines or penalties under the provisions of Section 86.1 et seq. of this title shall, when paid into or received by the Commission, be by it paid to the State Treasurer of the state for the credit of the Corporation Commission Revolving Fund.

Added by Laws 1933, c. 131, § 19, emerg. eff. April 10, 1933.  Amended by Laws 1975, c. 285, § 5, emerg. eff. June 5, 1975; Laws 1984, c. 284, § 16, operative July 1, 1984; Laws 1990, c. 107, § 4, eff. Oct. 1, 1990.

§52103.  Contempt  Proceedings  How commenced  Complaint  Citation.

Proceedings as for contempt for disobedience or violation of the provisions of this act or of the orders, rules, regulations and judgments of the Commission made, issued and/or rendered under the provisions of this act, may be commenced by the filing with the Commission by (a) the Attorney General, or (b) the Proration Attorney, or (c) the Proration Umpire, or (d) Assistant Proration Umpire, or (e) by any producer of oil or taker in the state, of a complaint which shall, when filed by any producer of oil or taker, be verified upon information and belief.  Said complaint by whomsoever filed shall state, (a) the name of the person, firm, trust, corporation, or association against whom the complaint is made; (b) the order or orders, rule or rules, regulation or regulations and judgment or judgments of the Commission, violation of which is charged; (c) and briefly in general terms the acts or omissions of the defendant constituting the violation of which complaint is made.  Any such complaint may charge against any defendant one or more violations of the provisions of this act and/or of any rule, order or regulation of the Commission made hereunder; provided, that the acts or omissions of the defendant constituting each violation charged shall be briefly stated in general terms in separately numbered paragraphs or counts of such complaint.  Upon the filing of any such complaint the Secretary of the Commission shall issue in the name of the state by him as Secretary of the Commission, addressed to the defendant or defendants, a citation to the defendant or defendants in said complaint, to which shall be attached a copy of said complaint. Said citation shall state (a) the date on which and by whom said complaint was filed and the name of the complainant, (b) a brief general description of the nature of the complaint, (c) a reference to copy of the complaint which shall be  attached to said notice, (d) the date on which said complaint is set for hearing, which shall not be earlier than ten (10) days from the date of such citation, and (e) a statement that unless the defendant shall on or before said date for hearing file his or its pleadings to such complaints, allegations and charges therein contained, the same shall be taken as confessed.  Service of said citation in such proceedings for contempt shall be had and return thereof made as hereinafter provided.

Added by Laws 1933, c. 131, p. 287, § 20, emerg. eff. April 10, 1933.

§52104.  Right of entry and inspection by conservation officer, his assistants and deputies.

The Proration Umpire, his assistant and deputies shall have the right at all times to go upon and inspect oil and gas properties from which oil or gas is being produced, pipelines, tank farms, and pump stations, for the purpose of ascertaining whether the provisions of this act and the orders, rules, regulations and judgments of the Commission made in pursuance of the provisions of this act are being complied with, and shall report to the Commission any violation thereof.

Added by Laws 1933, c. 131, p. 288, § 21, emerg. eff. April 10, 1933.

§52105.  Power to close wells  Orders regulating flow and production  Motion or petition for order  Temporary orders.

The Commission shall have the power to order closed, and by the Proration Umpire, his assistant and deputies, to close any well or wells which have been overproduced or which are being overproduced in violation of this act and/or of the orders, rules and regulations of the Commission and/or to order that the production of oil from such well or wells shall be reduced, until such condition of overproduction of any such well or wells has been equalized so that the operator of such well or wells shall not be permitted to take therefrom a greater amount of oil than is permitted under the provisions of this act and/or the orders, rules and regulations of the Commission, made in pursuance of the provisions of this act; and may issue and enforce other orders to regulate the flow and production of oil and gas in such common source of supply for the purpose of preventing or stopping violations of its orders, rules or regulations, prescribing proration of production or ratable taking of oil in any common source of supply.  Said orders of enforcement may be issued by the Commission upon its own motion, or upon written petition filed by (a) the Attorney General, or (b) the Proration Attorney, or (c) the Proration Umpire, in the name of the state; or by any person interested in the proration or ratable taking of oil from any common source of supply where any such violation of the orders, rules or regulations of the Commission is alleged to have occurred.  Said motion or petition for such orders of enforcement shall be filed with the Secretary of the Commission and shall state the name of the violator or violators and the provision of the statute, or the order, rule or regulation which it is charged are being violated, and briefly in general language the act or acts, omission or omissions, done or being done by the alleged violator or violators which constitute the violation of statute or of the order, rule or regulation of the Commission complained of.  Any such petition, other than motions by the Commission for such enforcement orders, shall be verified by the officer or person filing the same, but such verification may be made upon affiant's best information and belief.  Whenever any such motion or petition for an order of enforcement shall charge that the violation or violations by the defendant therein of the provisions of this act or of orders, rules and regulations of the Commission complained of, is that defendant has produced or is producing oil from any well or wells in any common source of supply at a rate in excess of that allowed by the orders, rules and regulations of the Commission applicable thereto, the Commission, in its discretion, may, at the time of the filing of any such motion or petition, or at any time thereafter prior to its final hearing thereon and issuance of final or permanent order in such proceeding, make or issue a temporary order or orders, ordering and directing the defendant or defendants in any such proceeding to shut down and discontinue immediately, or to curtail the production of oil from any well or wells alleged to be involved in the violations complained of so as to comply with the orders, rules and regulations of the Commission; and said temporary order may further provide and require that if the defendant or defendants shall fail to shut down or curtail the production from any such well or wells so ordered in the manner required by such order of the Commission within twentyfour (24) hours from the time of service of said order, the Proration Umpire, his assistant or deputies shall thereupon go upon the premises upon which said well or wells are located, and shut down the production of oil from said well or wells until the hearing provided in said temporary order of the Commission shall have been held, and/or until the Commission shall otherwise order.  The defendant or defendants against whom any such temporary order has been issued shall have the right to appear before the Commission at any time prior to the date for hearing in said proceeding and move that such temporary order be dissolved or modified, and show cause to the Commission why same should be done.  The Commission upon hearing any such motion, which shall be promptly heard, and may be had with or without notice thereof to the petitioner, may in its discretion dissolve or modify such temporary order or continue the same until final hearing in said cause shall have been held.  Provided, however, that if upon final hearing before the Commission in such proceeding, or upon appeal to the Supreme Court, if an appeal from the decision of the Commission in such proceeding shall be taken, it shall be determined that any such temporary order was wrongfully issued by the Commission, the defendant or defendants shall be permitted to produce their well or wells, shut down, or the production from which was reduced by such temporary order of the Commission, so as to recover or make up the oil such defendant or defendants could have lawfully produced from such well or wells during the period such well or wells were shut down or the production thereof was reduced, if such temporary order of the Commission requiring such well or wells to be shut down, or the production therefrom to be reduced, had not been made by the Commission.

Added by Laws 1933, c. 131, p. 288, § 22, emerg. eff. April 10, 1933.

§52106.  Notice on filing of motion or petition.

Upon the filing of any motion or petition for order or orders of enforcement, as provided in the preceding section of this act, the Secretary of the Commission, in the name of the Commission and by him as its Secretary, shall issue a notice to the defendant or defendants named in such motion or petition, which said notice shall be addressed to the defendant or defendants in said petition, and shall state, (a) the filing of such motion or petition; (b) the order or orders, rule or rules, regulation or regulations of the Commission, or the provisions of this act, violations of which are charged therein; (c) the common source of supply in or with respect to which such violation has occurred or is occurring; (d) the date on which said motion or petition is set for hearing, which shall be on such date as shall be provided by order, rule or regulation of the Commission, but shall not be earlier than ten (10) days from the date of the issuance of such notice; and (e) a copy of said motion or petition filed in said cause shall be attached to said notice, and if any temporary order of enforcement shall have been made by the Commission in said proceedings, reference to such order shall be contained in said notice and a copy thereof shall be attached to said notice, in order that service of the same upon the defendant or defendants may be made at the same time as the service of said notice.

Added by Laws 1933, c. 131, p. 290, § 23, emerg. eff. April 10, 1933.

§52107.  Process  Service  How made  Return.

Except as otherwise provided or authorized in this act, service of any notice, petition or other pleading, citation, summons, subpoena, order of the Commission of which service is required, and execution, commitment or other process, in any proceeding before the Commission under the provision of this act, may be made by the Proration Umpire, his assistant or any deputy to the Proration Umpire, or by any other person authorized and directed by order of the Commission to make such service, and such service may be made upon any person, firm, trust, association or corporation, required to be served, in the same manner as is provided for the service of summons in civil actions in the district courts of the state, upon such persons, firms, trusts, associations, and corporations respectively.  The officer or other person making any such service shall make his return thereof and file the same with the Secretary of the Commission.  Said return shall show the time when the notice, pleading, citation, petition, summons, subpoena, order of the Commission, execution, commitment, or other process was received by him and the time and manner the same was served by him.

Added by Laws 1933, c. 131, p. 291, § 24, emerg. eff. April 10, 1933.

§52-108.  Oaths - Felony of perjury.

Every person who, having taken an oath that he will testify, declare or depose before the Commission, in any proceeding, or at any hearing before said Commission, authorized and provided for under the provisions of this act, shall willfully and contrary to such oath state any material matter which he knows to be false, is guilty of the felony of perjury, and upon conviction, shall be punished by imprisonment in the State Penitentiary for not more than five (5) years.

Added by Laws 1933, c. 131, p. 291, § 25, emerg. eff. April 10, 1933.  Amended by Laws 1997, c. 133, § 490, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 355, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 490 from July 1, 1998, to July 1, 1999.

§52-109.  False verification of documents as perjury - Punishment.

Any person who shall verify under oath any report, map or drawing or other statement or document authorized or required by the provisions of this act, or by any order, rule or regulation of the Commission made under the provisions of this act to be filed with the Commission or with the Secretary of the Commission, or with any other officer, and who files or causes the same to be filed with the Secretary of the Commission or other officer, which states or contains any material matter which he knows to be false is guilty of the felony of perjury, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for not less than two (2) years, nor more than ten (10) years.

Added by Laws 1933, c. 131, p. 291, § 26, emerg. eff. April 10, 1933.  Amended by Laws 1997, c. 133, § 491, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 356, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 491 from July 1, 1998, to July 1, 1999.

§52110.  Market demand  Transportation and marketing facilities  Evidence  Proceedings and hearings.

In any proceeding or at any hearing before the Commission wherein the Commission shall require or shall deem it advisable to ascertain and/or find the reasonable market demand and/or the transportation or marketing facilities for oil that may be produced from any common source of supply during any specific period of time thereafter, it shall be competent, subject to such limitations and conditions, as shall be prescribed and provided by general order or rule of the Commission, to receive in evidence in such proceeding or at such hearing, any statement which shall have been communicated to (a) the Commission, or (b) to the Secretary of the Commission, or (c) to the Proration Umpire, by any purchaser or taker of oil by (a) telegram, or (b) letter, which shall state the amount of oil produced from said common source of supply (a) that such purchaser or taker contemplates or intends he or it will purchase during the period of time involved; or (b) the capacity of his or its transportation or marketing facilities which will be, during the period of time involved, available for transportation and/or marketing oil that may be produced from such common source of supply; and the Commission in ascertaining and determining the transportation or marketing facilities, or the reasonable market demands for oil during any such period of time that may be produced from such common source of supply may give such weight to such evidence that it shall determine the same is entitled.

Added by Laws 1933, c. 131, p. 291, § 27, emerg. eff. April 10, 1933.

§52111.  Collateral attack on orders, rules and regulations  Appeals  Supreme Court.

No collateral attack shall be allowed upon orders, rules and regulations of the Commission made hereunder, but the sole method of reviewing such orders and inquiring into and determining their validity, justness, reasonableness or correctness shall be by appeal from such orders, rules or regulations to the Supreme Court.  On appeal every such order, rule or regulation shall be regarded as prima facie, valid, reasonable and just.  No court of this state except the Supreme Court, and it only on appeal, as herein provided, shall have jurisdiction to review, reverse, annul, modify or correct any order, rule, or regulation of the Commission within the general scope of its authority herein or to enjoin, restrain or suspend execution or operation thereof, provided that writs of mandamus and prohibition shall lie from the Supreme Court to the Commission in all cases where such writs, respectively, would under like circumstances lie to any inferior court or officer.

Added by Laws 1933, c. 131, p. 292, § 28, emerg. eff. April 10, 1933.

§52112.  Application to amend or modify orders  Hearing  Appeal.

Any person affected by any legislative or administrative order of the Commission shall have the right at any time to apply to the Commission to repeal, amend, modify, or supplement the same.  Such application shall be in writing and shall be heard as expeditiously as possible after notice of the hearing thereon shall have been given in the manner provided by Section 14 of this act.  An appeal shall lie to the Supreme Court from any order made by the Commission in any such proceedings or from the refusal of the Commission to make any order petitioned for therein, in the same manner and within the same time in which other appeals are authorized to be taken by the provisions of this act, and, on any such appeal, the Supreme Court may affirm the order of the Commission, or the Commission's action in refusing to make the order petitioned for, or may itself make the order which the Commission should have made, or remand the cause to the Commission with directions to make such order as the Supreme Court may determine should have been made.

Added by Laws 1933, c. 131, p. 292, § 29, emerg. eff. April 10, 1933.

§52113.  Appeals  Power of Supreme Court  Supersedeas  Bond.

In the manner now provided by law for taking appeals to the Supreme Court from orders, rules or regulations of the Commission affecting transportation and transmission companies, appeals may be taken to the Supreme Court from any order, rule or regulation made, issued or promulgated by the Commission under the provisions of Sections 8496, inclusive, of this title, (a) by the Attorney General, or (b) by the Conservation Attorney, or (c) by the Director of Conservation, on behalf of the state, or (d) by any person aggrieved by such order, rule, or regulation appealed from.  On such appeal the Supreme Court shall have power to determine the validity, the reasonableness and justice of such order, rule, or regulation, and should the Court find from the record that the order, rule, or regulation appealed from is incorrect, unreasonable, unjust or insufficient in any particular it shall amend, modify, or supplement such order, rule or regulation so as to make the same correct, reasonable, just or sufficient, or shall substitute therefor such order, rule, or regulation as in the Court's opinion is warranted by the record, is reasonable and just, and will effect the purposes and intent of sections 84135 of this title.  On such appeals no order, rule or regulation shall be reversed and remanded to the Commission for a new trial thereon or for the taking of additional testimony unless the Court shall find that the evidence introduced before the Commission is insufficient to enable the Court to determine and make a proper order, rule, or regulation or that the party appealing did not have lawful notice of the hearing before the Commission, or that the Commission refused to receive competent evidence offered by the party appealing, which, if true, would leave the order, rule or regulation appealed from without substantial basis in fact.  In like manner appeal may be taken to the Supreme Court from any order, judgment or decree issued, or final action taken by the Commission in any proceeding before it wherein it is sought to have any person adjudged (a) guilty of direct contempt, or (b) punished as for contempt for violation of any provision of this act or of any order, rule or regulation of the Commission made hereunder, or (c) in which is sought any other order of enforcement for the purpose of enforcing the orders, rules, and regulations of the Commission made hereunder, provided any such appeal may be taken and prosecuted only by (a) the Attorney General, or (b) the Conservation Attorney, or (c) the Director of Conservation, on behalf of the state, or (d) by any person against whom any such order or decree of contempt, or as for contempt, or other order of enforcement shall have been rendered, or (e) by any other person whose interests are affected by such order, judgment, decree or final action taken by the Commission in such proceeding and who is aggrieved thereby.

No order, rule, regulation, judgment or decree or final action of the Commission appealed from shall be superseded except by order of the Commission or the Supreme Court.  No supersedeas shall be granted by either the Commission or the Supreme Court except upon condition that the appellant shall file in said appeal a bond with such surety as shall be approved by the Commission or the Supreme Court, granting such supersedeas.  Said bond shall, (a) be in such amount, (b) contain such terms and conditions, and (c) be payable to the state for its benefit or for the benefit of such person or persons as shall be damaged by such appeal, if the order, rule, regulation, judgment, decree or action of the Commission appealed from shall be affirmed; all as shall be provided and required by the Commission or the Supreme Court granting such supersedeas.

All appeals under the provisions of this act must be taken by filing in the Supreme Court a petition in error within thirty (30) days from the date on which the order, rule, regulation, judgment, decree or final action of the Commission appealed from shall have been made, rendered or taken by the Commission; and except as otherwise provided in this act, the hearing and determination thereof by the Supreme Court, and the enforcement of its judgment and decree therein, and against the sureties upon the supersedeas bond therein, shall be governed by the provisions of law now in force applicable to appeals in proceedings for contempt and other proceedings for the violation of orders, rules and regulations of the Commission affecting transportation companies; and to the extent possible under existing laws the Supreme Court shall give precedence to all such appeals in the hearing and disposition thereof.  The time limit prescribed herein for filing the petition in error may not be extended.  The Supreme Court shall prescribe by rules the manner in which the record of the proceedings sought be reviewed shall be prepared and the time for its completion.

Added by Laws 1933, c. 131, p. 293, § 30, emerg. eff. April 10, 1933.  Amended by Laws 1971, c. 35, § 1, operative Oct. 1, 1971.

§52-114.  Obstructing or delaying performance of duties a felony.

Any person who knowingly and willfully delays or obstructs any Proration Umpire, any assistant or deputy of the Proration Umpire, or any agent or employee of the Commission, in the performance of any duty enjoined upon such proration umpire, assistant or deputy of such Proration Umpire, or agent, or employee of the Commission, by the provisions of this act or by any lawful order, rule or regulation of the Commission; or who knowingly and willfully delays or obstructs any public officer of the state, or of any municipal subdivision thereof in the discharge or attempted discharge of any duty of his office, arising by virtue of or growing out of the enforcement of or an attempt to enforce the provisions of this act, or any lawful order, rule, or regulation of the Commission made in pursuance of the provisions hereof; or who attempts by means of any threat or violence to deter or prevent any such Proration Umpire, assistant, or deputy of the Proration Umpire, or any agent or employee of the Commission from performing any duty imposed upon them when such duty arises by virtue of or grows out of the attempt to enforce the provisions of this act or of any lawful order, rule, or regulation of the Commission made hereunder, shall be guilty of a misdemeanor and upon conviction thereof may be punished by fine not exceeding Five Hundred Dollars ($500.00), or by confinement in the county jail not exceeding six (6) months, or both.  If such threat or violence, or such attempted interference or obstruction is accompanied by the use or attempted use of firearms by any such person so offending, then such person shall be guilty of a felony and, upon conviction, may be punished by imprisonment in the State Penitentiary for a period of not less than one (1) year nor more than five (5) years.

Added by Laws 1933, c. 131, p. 294, § 31, emerg. eff. April 10, 1933.  Amended by Laws 1997, c. 133, § 492, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 357, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 492 from July 1, 1998, to July 1, 1999.

§52-115.  Conspiracy to violate act - Punishment.

If two or more persons conspire to violate any provision of this act, or any lawful order, rule, or regulation of the Commission fixing the method, manner, amount and rate of production of oil or gas from any common source of supply in the State of Oklahoma or conspire to produce oil or gas from any well or wells in any common source of supply in the State of Oklahoma in excess of the allowable production permitted from such well or wells as fixed and determined by any lawful order, rule, or regulation of the Commission or conspire to avoid making or filing any report, map or drawing, or to file any false report, map or drawing with respect to the method, manner, time, place, amount, or rate of production of oil or gas from any well or wells in any common source of supply in the State of Oklahoma, or conspire to avoid the making or filing of any report, map or drawing, or to file any false report, map or drawing, with respect to the removal or transportation of oil or gas by any means whatsoever, from any common source of supply, as may be prescribed or required by this act or by any lawful order, rule, or regulation of the Commission; or conspire to make any false statement therein with respect to any material matter contained therein, and one or more such parties shall do any act to effect the object of any such conspiracy, then each of the parties to any such conspiracy shall, upon conviction, be guilty of a felony in any court having jurisdiction of the offense, be fined not more than Five Thousand Dollars ($5,000.00) or imprisoned in the State Penitentiary for a period of not exceeding five (5) years, or both.

Added by Laws 1933, c. 131, p. 295, § 32, emerg. eff. April 10, 1933.  Amended by Laws 1997, c. 133, § 493, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 358, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 493 from July 1, 1998, to July 1, 1999.

§52116.  Violation of orders, rules and regulations  Injunction  Appeal  Supersedeas.

Where the Commission shall make and issue any order, rule, or regulation for the prevention or prohibition of any waste prohibited by this act, or by any order, rule, or regulation of the Commission, authorized by this act, and the same has been or is being violated by any person, firm, trust, association or corporation, the Attorney General of the state, or the Proration Attorney may in the name of the state bring an action in the district court of the county wherein the oil or gas properties have been or are being operated in violation of such order, rule, or regulation of the Commission or wherein any such violation of any order, rule or regulation of the Commission has been or is being committed, for a prohibitory and/or a mandatory injunction, enjoining and prohibiting the offender from further violating the provisions of this act or any such order, rule, or regulation of the Commission and/or commanding and compelling such offender to obey such order, rule, or regulation; and such court is hereby given jurisdiction to grant such injunction or such other relief as may be proper in the premises, and shall have power to grant in any such proceedings temporary restraining orders and/or injunctions, to obtain which no bond shall be required.  Neither a temporary nor permanent injunction granted under the provisions of this section shall be stayed or superseded on appeal therefrom except upon order of the Supreme Court, and then only upon application therefor, and hearing thereon after reasonable notice to plaintiff.  Insofar as permitted and not prohibited by existing statutes, all suits brought under the provisions of this section shall be given, in the hearing and trial thereof, by all courts in which the same are brought and prosecuted, precedence over other actions pending in said courts.

Added by 1933, c. 131, p. 295, § 33, emerg. eff. April 10, 1933.

§52-117.  Bribery - Punishment.

Whoever corruptly gives, offers or promises to give to any member of the Commission, Proration Umpire, assistant or deputy of a Proration Umpire, Proration Attorney, or agent or employee of the Commission, any gift or gratuity whatsoever with an intent to influence any such officer or person in his acts or conduct with respect to (a) enforcing any order, rule or regulation of the Commission made under this act, or (b) the discharge of any duty by any such officer or person imposed upon him by the provisions of this act, or by any order, rule, or regulation of the Commission issued and promulgated under the provisions of this act, shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, and by a fine not exceeding Five Thousand Dollars ($5,000.00).

Added by Laws 1933, c. 131, p. 296, § 34, emerg. eff. April 10, 1933.  Amended by Laws 1997, c. 133, § 494, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 359, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 494 from July 1, 1998, to July 1, 1999.

§52-118.  Bribery - Accepting bribe - Punishment.

Any member of the Commission, Proration Umpire, assistant, deputy, agent or employee of the Proration Umpire, Proration Attorney, or any agent or employee of the Commission who asks, receives or agrees to receive any gift or gratuity upon any agreement or understanding that his acts or conduct with respect to (a) enforcing any provision of this act or of any order, rule, or regulation of the Commission made under or in pursuance of this act, or (b) the discharge of any duty by any such officer or person imposed upon him by the provisions of this act, or by any order, rule, or regulation of the Commission issued and promulgated under the provisions of this act, shall be influenced thereby shall be guilty of a felony punishable by imprisonment in the State Penitentiary not exceeding ten (10) years, and by a fine not exceeding Ten Thousand Dollars ($10,000.00).

Added by Laws 1933, c. 131, p. 296, § 35, emerg. eff. April 10, 1933.  Amended by Laws 1997, c. 133, § 495, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 360, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 495 from July 1, 1998, to July 1, 1999.

§52119.  Bribery  State's evidence  Immunity.

In all cases involving the offering, promising, giving or receiving any gift, or gratuity, made criminal by Sections 34 and 35 of this act, and in all cases for conspiracy under Section 32 of this act, the party to such crime or crimes who shall first furnish information in relation thereto as against the other party or parties thereto, and in any prosecution therefor shall testify to the same truthfully and fully, shall not thereafter be criminally liable therefor, but in such cases no conviction shall be had on the uncorroborated testimony of one such witness.

Added by 1933, c. 131, p. 297, § 36, emerg. eff. April 10, 1933.

§52120.  Powers  Grant of not to restrict general powers.

Any grant of specific power or powers, and any imposition of any specific duty or duties upon the Commission by the provisions of this act shall not be construed to restrict or limit the general powers granted and the general duties imposed upon the Commission with respect to the enforcement of the provisions of this act.

Added by 1933, c. 131, p. 297, § 37, emerg. eff. April 10, 1933.

§52-121.  Repealed by Laws 1967, p. 207, § 6, eff. May 1, 1967.

§52-122.  Repealed by Laws 1941, p. 217, § 5.

§52-123.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-124.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-124.1.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-125.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-126.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-127.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-127.1.  Repealed by Laws 1961, p. 432, § 1.

§52-127.2.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-128.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-129.  Repealed Laws 1941, p. 217, § 5.

§52-130.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52-131.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52132.  Office of Public Affairs  Rooms and supplies.

The Office of Public Affairs shall provide such rooms, furniture, and supplies as shall be necessary for the Conservation Division in implementing their duties as prescribed by the Oklahoma Oil and Gas Conservation Act.  No expense incurred in implementing the provisions of this section shall be paid out of the General Revenue Fund of the State of Oklahoma.

Added by Laws 1933, c. 131, § 46, emerg. eff. April 10, 1933.  Amended by Laws 1983, c. 304, § 28, eff. July 1, 1983.

§52-133.  Repealed by Laws 1967, c. 207, § 6, eff. May 1, 1967.

§52134.  Partial invalidity  Effect.

If any section, paragraph, sentence or phrase of this act shall be declared unconstitutional, or void for any other reason by any court of final jurisdiction, such fact shall not in any manner invalidate or affect any other section, paragraph, sentence or phrase of this act, but the same shall continue in full force and effect.

Added by Laws 1933, c. 131, p. 301, § 48, emerg. eff. April 10, 1933.

§52135.  Pending actions not terminated.

The enactment of this act shall not terminate any proceeding or proceedings now pending before the Commission, including those wherein is sought the issuance and promulgation of orders, rules or regulations by the Commission under the provisions of an act of the Legislature approved February 11, 1915, entitled "An Act defining and prohibiting the waste of crude oil or petroleum, providing for the equitable taking of the same from the ground and conferring authority on the Corporation Commission, prescribing the penalty for the violation of this Act and declaring an emergency," and of any amendments thereto, but any and all such proceedings shall continue to final decision or action therein by the Commission, and all further proceedings, hearings and all orders, rules and regulations had or made therein by the Commission, and all enforcement thereof shall be under and subject to the terms and provisions of this act. All existing orders, rules and regulations of the Commission heretofore made and issued under the provisions of aforesaid act of the Legislature, approved February 11, 1915, and of any amendments thereto, until repealed, vacated or modified by order of the Commission, or of the Supreme Court on appeal therefrom, shall continue and remain in full force and effect and shall be enforced in the same manner and to like extent as if this act had not been enacted, but all further proceedings and hearings in any proceedings heretofore brought and now pending before the Commission, and the institution, prosecution and hearing of any proceedings hereafter brought before the Commission in connection with any such existing orders, rules or regulations of the Commission shall be governed by the rules of procedure in this act provided and/or that shall be issued by the Commission in pursuance of the provisions of this act.

Added by Laws 1933, c. 131, p. 301, § 49, emerg. eff. April 10, 1933.

§52136.  Application of procedural requirements  Right of appeal  Rules and regulations.

This act is subject to all of the procedural requirements of Chapter 131, Session Laws of Oklahoma, 1933, including the right of appeal to the Supreme Court of the state on the part of any person aggrieved by any action under said subsections, and the Corporation Commission is hereby vested with specific power and jurisdiction to establish rules and regulations for the carrying out and enforcement of all of the provisions of this act.

Added by Laws 1935, p. 236, § 4, emerg. eff. April 22, 1935.

§52137.  Powers of cities and towns not limited or restricted.

Nothing in this act is intended to limit or restrict the rights of cities and towns governmental corporate powers to prevent oil or gas drilling therein nor under its police powers to provide its own rules and regulations with reference to well-spacing units or drilling or production which they may have at this time under the general laws of the State of Oklahoma.

Added by Laws 1935, p. 236, § 5, emerg. eff. April 22, 1935.

§52138.  Partial invalidity, effect of.

If any section, paragraph, sentence or phrase of this act shall be declared unconstitutional or void for any reason, by any court of final jurisdiction, such decision shall not in any way invalidate or affect any other section, paragraph, sentence or phrase of this act, but the same shall continue in full force and effect.

Added by Laws 1935, p. 236, § 6, emerg. eff. April 22, 1935.

§52-139.  Jurisdiction, powers and authority of Corporation Commission and Department of Environmental Quality.

A.  The Corporation Commission is vested with exclusive jurisdiction, power and authority, and it shall be its duty, to make and enforce such rules and orders governing and regulating the handling, storage and disposition of saltwater, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing, and operating of oil and gas wells and brine wells within this state as are reasonable and necessary for the purpose of preventing the pollution of the surface and subsurface waters in the state, and to otherwise carry out the purpose of this act.

B.  1.  Except as otherwise provided by this subsection, the Corporation Commission is hereby vested with exclusive jurisdiction, power and authority, and it shall be its duty to promulgate and enforce rules, and issue and enforce orders governing and regulating:

a. the conservation of oil and gas,

b. field operations for geologic and geophysical exploration for oil, gas and brine, including seismic survey wells, stratigraphic test wells and core test wells,

c. the exploration, drilling, development, producing or processing for oil and gas on the lease site,

d. the exploration, drilling, development, production and operation of wells used in connection with the recovery, injection or disposal of mineral brines,

e. reclaiming facilities only for the processing of salt water, crude oil, natural gas condensate and tank bottoms or basic sediment from crude oil tanks, pipelines, pits and equipment associated with the exploration, drilling, development, producing or transportation of oil or gas,

f. injection wells known as Class II wells under the federal Underground Injection Control Program.  Any substance that the United States Environmental Protection Agency allows to be injected into a Class II well may continue to be so injected,

g. tank farms for storage of crude oil and petroleum products which are located outside the boundaries of the refineries, petrochemical manufacturing plants, natural gas liquid extraction plants, or other facilities which are subject to the jurisdiction of the Department of Environmental Quality with regard to point source discharges,

h. the construction and operation of pipelines and associated rights-of-way, equipment, facilities or buildings used in the transportation of oil, gas, petroleum, petroleum products, anhydrous ammonia or mineral brine, or in the treatment of oil, gas or mineral brine during the course of transportation but not including line pipes associated with processing at or in any:

(1) natural gas liquids extraction plant,

(2) refinery,

(3) reclaiming facility other than for those specified within subparagraph e of this paragraph,

(4) mineral brine processing plant, and

(5) petrochemical manufacturing plant,

i. the handling, transportation, storage and disposition of saltwater, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing and operating of oil and gas wells, at:

(1) any facility or activity specifically listed in paragraphs 1 and 2 of this subsection as being subject to the jurisdiction of the Commission, and

(2) other oil and gas extraction facilities and activities,

j. spills of deleterious substances associated with facilities and activities specified in paragraph 1 of this subsection or associated with other oil and gas extraction facilities and activities, and

k. subsurface storage of oil, natural gas and liquefied petroleum gas in geologic strata.

2.  The exclusive jurisdiction, power and authority of the Corporation Commission shall also extend to the construction, operation, maintenance, site remediation, closure and abandonment of the facilities and activities described in paragraph 1 of this subsection.

3.  When a deleterious substance from a Commission-regulated facility or activity enters a point source discharge of pollutants or storm water from a facility or activity regulated by the Department of Environmental Quality, the Department shall have sole jurisdiction over the point source discharge of the commingled pollutants and storm water from the two facilities or activities insofar as Department-regulated facilities and activities are concerned.

4.  For purposes of the Federal Clean Water Act, any facility or activity which is subject to the jurisdiction of the Corporation Commission pursuant to paragraph 1 of this subsection and any other oil and gas extraction facility or activity which requires a permit for the discharge of a pollutant or storm water to waters of the United States shall be subject to the direct jurisdiction of the United States Environmental Protection Agency and shall not be required to be permitted by the Department of Environmental Quality or the Corporation Commission for such discharge.

5.  The Corporation Commission shall have jurisdiction over:

a. underground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality,

b. aboveground storage tanks that contain antifreeze, motor oil, motor fuel, gasoline, kerosene, diesel, or aviation fuel and that are not located at refineries or at upstream or intermediate shipment points of pipeline operations, including, but not limited to, tanks from which these materials are dispensed into vehicles, or tanks used in wholesale or bulk distribution activities, as well as leaks from pumps, hoses, dispensers, and other ancillary equipment associated with the tanks, whether above the ground or below; provided that any point source discharge of a pollutant to waters of the United States during site remediation or the off-site disposal of contaminated soil, media, or debris shall be regulated by the Department of Environmental Quality, and

c. the Petroleum Storage Tank Release Environmental Cleanup Indemnity Fund and Program and the Leaking Underground Storage Tank Trust Fund.

6.  The Department of Environmental Quality shall have sole jurisdiction to regulate the transportation, discharge or release of deleterious substances or hazardous or solid waste or other pollutants from rolling stock and rail facilities.

7.  The Department of Environmental Quality shall have sole environmental jurisdiction for point and nonpoint source discharges of pollutants and storm water to waters of the state from:

a. refineries, petrochemical manufacturing plants and natural gas liquid extraction plants,

b. manufacturing of oil and gas related equipment and products,

c. bulk terminals, aboveground and underground storage tanks not subject to the jurisdiction of the Commission pursuant to this subsection, and

d. other facilities, activities and sources not subject to the jurisdiction of the Corporation Commission or Department of Agriculture as specified by this section.

8.  The Department of Environmental Quality shall have sole environmental jurisdiction to regulate air emissions from all facilities and sources subject to operating permit requirements under Title V of the Federal Clean Air Act as amended.

C.  The Corporation Commission shall comply with and enforce the Oklahoma Water Quality Standards.

D.  1.  For the purpose of immediately responding to emergency situations having potentially critical environmental or public safety impact and resulting from activities within its jurisdiction, the Commission may take whatever necessary action, without notice and hearing, including the expenditure of monies from the Corporation Commission Revolving Fund, to promptly respond to the emergency.  Such emergency expenditure shall be made pursuant to the provisions of the Oklahoma Central Purchasing Act, upon such terms and conditions established by the Department of Central Services to accomplish the purposes of this section.  Thereafter, the Commission shall seek reimbursement from the responsible person, firm or corporation for all expenditures made from the Corporation Commission Revolving Fund.  Any monies received as reimbursement shall be deposited to the credit of the Corporation Commission Revolving Fund.

2.  The Commission shall not expend from any fund in the State Treasury, in any fiscal year, for the purposes herein provided, an amount of money in excess of the total sum specifically authorized annually by the Legislature for such purposes.  Any monies received by the Commission through execution on any required surety shall not be subject to such limitation on expenditure for remedial action.

3.  Neither the Commission nor any independent contractor of the Commission authorized to conduct remedial action under this section shall be held liable or responsible for any damages resulting from non-negligent actions reasonably necessary for conducting remedial work.  Nothing in this section shall limit the authority of the Commission or relieve any person or persons otherwise legally responsible from any obligation to prevent or remediate pollution.

Added by Laws 1955, p. 482, § 1, emerg. eff. May 19, 1955.  Amended by Laws 1965, c. 228, § 1, emerg. eff. June 16, 1965; Laws 1991, c. 332, § 6, eff. July 1, 1991; Laws 1993, c. 145, § 255, eff. July 1, 1993; Laws 1993, c. 324, § 49, eff. July 1, 1993; Laws 2000, c. 364, § 6, emerg. eff. June 6, 2000.

§52-140.  Earthen storage ponds - Remedial action.

A.  The Corporation Commission shall not, by a rule or order, prohibit the storage in earthen ponds of the deleterious substances described in Section 139 of this title, but shall by rule or order prescribe standards, conditions, or limitations for the use of such ponds, and shall by rule or order prohibit the storage of such substances in earthen ponds in areas, fields, or instances found to be required to prevent pollution.

B.  If, after notice and hearing, the Commission finds that:

1.  An earthen pond is subject to the provisions of this section;

2.  It is a facility constructed or used for permanent storage or disposal of deleterious substances;

3.  It is causing or is likely to cause the discharge of deleterious substances to the environment; and

4.  The operator of such facility or any other person responsible for repairing or closing of such facility in such manner as is necessary to prevent further or future pollution cannot be found or is financially unable to pay the cost of performing remediation work, the Commission or any person authorized by the Commission may enter upon the land upon which the facility is located and repair, close or take such other steps as may be reasonably necessary to remedy the condition.

C.  If an emergency exists or if it otherwise appears to the Commission that irreparable injury will result if immediate remedial action is not taken, said entry upon the land may be made or authorized by the Commission without notice or hearing, for the purpose of taking such temporary remedial action as the Commission considers necessary to prevent or minimize the injury, pending the giving of notice and hearing.

D.  For the purpose of immediately responding to emergency situations having potentially critical environmental or public safety impact, the Commission may take whatever necessary action, without notice and hearing, including the expenditure of monies from the Corporation Commission Revolving Fund, to promptly respond to the emergency.  Such emergency expenditure shall be made pursuant to the provisions of the Oklahoma Central Purchasing Act, upon such terms and conditions established by the Department of Central Services to accomplish the purposes of this section.  Thereafter, the Commission shall seek reimbursement from the responsible person, firm or corporation for all expenditures made from the Corporation Commission Revolving Fund.  Any monies received as reimbursement shall be deposited to the credit of the Corporation Commission Revolving Fund.

E.  When the Commission undertakes any remedial action pursuant to this section, all such remedial work shall be done by contracts let upon competitive bids; provided further that the Commission shall not expend from any fund in the State Treasury, in any fiscal year, for the purposes herein provided, an amount of money in excess of the total sum specifically authorized annually by the Legislature for such purposes.  Any monies received by the Commission through execution on any required surety shall not be subject to such limitation on expenditure for remedial action.

F.  Neither the Commission nor any independent contractor of the Commission authorized to conduct remedial action under this section shall be held liable or responsible for any damages resulting from operations reasonably necessary to:

1.  Contain or remove deleterious substances discharged from a facility;

2.  Repair a facility; or

3.  Close a facility for abandonment.

G.  Nothing in this section shall limit the authority of the Commission or relieve any person or persons otherwise legally responsible from any obligation to:

1.  Properly contain and dispose of deleterious substances;

2.  Repair an earthen pond; or

3.  Properly close an earthen pond before abandonment.  It is intended that the provisions of this section shall serve as a supplemental remedy when any person or persons obligated to do so fail or cannot be made to do so.

Added by Laws 1955, p. 482, § 2, emerg. eff. May 19, 1955.  Amended by Laws 1965, c. 228, § 2, emerg. eff. June 16, 1965; Laws 1989, c. 381, § 1, emerg. eff. June 7, 1989; Laws 1993, c. 145, § 256, eff. July 1, 1993; Laws 1997, c. 275, § 5, eff. July 1, 1997.

§52-141.  Rules and orders - Powers of Commission - Power to file applications with Commission or appear before Commission - Appeals.

A.  In all matters pertaining to the making, issuing and enforcement of its rules or orders made pursuant to the provisions of this act the Corporation Commission shall have and exercise all the powers and authority granted to it under, and to the extent the same are reasonably applicable and except as herein specifically provided shall comply with the procedural requirements of Section 81 et seq. of Title 52 of the Oklahoma Statutes, or any amendment thereof, all to the same extent as if the powers and duties prescribed by this act had been included as a part of the powers and duties of the Commission under said Section 81 et seq. of Title 52 of the Oklahoma Statutes.  Any employee of the Commission employed pursuant to the provisions of Section 81 et seq. of Title 52 of the Oklahoma Statutes shall perform such duties incident to the administration and enforcement of this act and the rules, and orders issued pursuant thereto as the Commission may direct.

B.  The Attorney General on behalf of the State of Oklahoma, any state environmental agency, as such term is defined in the Oklahoma Environmental Quality Act, and any municipality or other governmental officer, agency, person, firm or corporation are expressly authorized to file applications with the Commission for rules or orders authorized by this act or for the amendment or modification of any such rule or order, or to otherwise appear in any proceeding pending before the Commission in respect thereto.

C.  Any person, firm or corporation aggrieved by any rule or order of the Commission made pursuant to this act may appeal therefrom to the Supreme Court of the State of Oklahoma within the same time and in the same manner as is provided in said Section 81 et seq. of Title 52 of the Oklahoma Statutes, or any amendment thereof, for the taking of appeals from orders of the Commission made thereunder.

Added by Laws 1955, p. 482, § 3, emerg. eff. May 19, 1955.  Amended by Laws 1993, c. 145, § 257, eff. July 1, 1993; Laws 1997, c. 275, § 6, eff. July 1, 1997.

§52-142.  Cooperation and assistance of other environmental agencies.

Each environmental agency in pursuance of its duties with respect to the protection of the environment and natural resources of the state is authorized and it shall be its duty to assist and cooperate with the Commission in the performance of its duties under this act by making investigations, gathering evidence and filing reports or complaints with the Commission concerning conditions with respect to the handling, storage and disposition of deleterious substances and by making recommendations from time to time to the Commission with respect to rules, regulations, orders or other action that may be required to carry out the purpose of this act.

Added by Laws 1955, p. 482, § 4, emerg. eff. May 19, 1955.  Amended by Laws 1965, c. 228, § 3, emerg. eff. June 16, 1965; Laws 1993, c. 145, § 258, eff. July 1, 1993.

§52143.  Penalties.

Any person, firm or corporation violating any rule, regulation or order of the Commission authorized by this act shall be deemed guilty of a misdemeanor and upon conviction may be punished by a fine not less than One Hundred Dollars ($100.00) or exceeding Two Hundred Fifty Dollars ($250.00).  Each day such a violation continues shall constitute a separate offense.

Added by Laws 1955, p. 483, § 5, emerg. eff. May 19, 1955.

§52-144.  Provisions supplemental - Exceptions.

The provisions of this act shall not repeal, but are supplemental to any and all other provisions of law having for their purpose the prevention of the pollution of surface or subsurface waters in this state; provided, however, the provisions of this act and any order issued hereunder shall not be supplemental to Section 287.1 through Section 287.15 of this title, and nothing in this act shall affect the operators' civil or criminal responsibility, or authorize the creation or perpetuation, or a public or private nuisance, and nothing in this act shall prevent the Department of Wildlife Conservation from policing and patrolling the lakes and streams of Oklahoma, and enforcing the provisions of Section 7-401 of Title 29 of the Oklahoma Statutes.

Added by Laws 1955, p. 483, § 6, emerg. eff. May 19, 1955.  Amended by Laws 1993, c. 145, § 259, eff. July 1, 1993.

§52-145.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§52146.  Right of condemnation by eminent domain to enforce Commission orders.

The Corporation Commission of Oklahoma is hereby granted the right of condemnation by eminent domain for the purpose of obtaining rightsofway when necessary to enforce orders issued by the Corporation Commission, provided, the right of condemnation hereby granted shall be restricted to such pipeline rightofway easement and shall not be construed to authorize the obtaining of any other rights for drilling locations or other facilities, and the rightofway easement obtained shall be without prejudice to the rights of the owner of such lands or other rights or interests therein as to all other uses thereof.

Added by Laws 1961, p. 433, § 1, emerg. eff. June 13, 1961.

§52147.  Institution of condemnation proceedings by lessees.

Every person, firm or corporation operating an oil and gas mining lease in the State of Oklahoma, and having been directed by order or orders of the Corporation Commission to dispose of water or other deleterious substances therefrom, upon proper showing at a hearing before the Corporation Commission, that the necessary rightsofway to dispose of such water or other deleterious substances are impossible to obtain by negotiation and purchase, such person, firm or corporation shall be authorized to institute condemnation proceedings in the name of the Corporation Commission to obtain rightsofway necessary to comply with such order or orders of the Corporation Commission.

Added by Laws 1961, p. 433, § 2, emerg. eff. June 13, 1961.

§52148.  Court procedure.

The exercise of the rights of eminent domain shall be in the same manner and by like proceedings as provided for railroad corporations of this state, and all costs, fees and awards shall be paid by the person instituting such action, and title to the rightsofway easements shall be taken in the name of such person.

Added by Laws 1961, p. 433, § 3, emerg. eff. June 13, 1961.

§52-149.  Conservation Division - Creation - Personnel - Duties - Qualifications.

There is hereby created within the Corporation Commission of Oklahoma, herein called "Commission", a Conservation Division, the duties and functions of which, subject to the supervision and direction of the Commission, shall be to aid the Commission in the administration and performance of the powers, duties and functions of the Commission with respect to oil and gas conservation and the prevention of pollution resulting from oil and gas production and transportation.  The Conservation Division so created shall consist of the following personnel:

1.  A Director of Conservation, who, in addition to the duties and functions now or hereafter prescribed for such officer in this title, shall have overall responsibility, supervision and direction of the activities of the Conservation Division and the administration and enforcement of the rules, regulations and orders of the Commission relating to oil and gas conservation and the prevention of pollution.  The Director of Conservation shall be a graduate of an accredited college or university with a Bachelor's Degree and shall have five (5) years' experience in a supervisory capacity in an administrative or personnel management position;

2.  A Manager of Pollution Abatement, whose duties and functions shall be to direct and supervise the activities of the Conservation Division with respect to the prevention of pollution.  The Manager of Pollution Abatement shall be a graduate of an accredited college or university with a Bachelor of Science Degree in petroleum, civil or mechanical engineering, geology, environmental science or a related field and shall have at least five (5) years' practical or regulatory experience in the production of oil and gas, three (3) years of which must have been in an administrative or supervisory capacity;

3.  A Manager of Field Operations, whose duties and functions shall be to direct, supervise and coordinate the activities of the district offices and all the field activities of the Conservation Division with respect to both oil and gas conservation and the prevention of pollution.  The Manager of Field Operations shall be a graduate of an accredited college or university with a Bachelor of Science Degree in petroleum, civil or mechanical engineering, geology, environmental science or a related field and at least five (5) years' practical or regulatory experience in the production of oil and gas, three (3) years of which must have been in an administrative or supervisory capacity or an equivalent combination of education and experience, substituting one (1) additional year of qualifying experience for each year of the required degree;

4.  A Deputy Director of Conservation, whose duties and functions shall be the administrative management of the various offices of the Conservation Division including, but not limited to, office services and procedures, coordinating personnel administration, processing of expense statements, budget preparation and cost accounting, procurement and use of supplies, files, records, and other professional and clerical services, computer services, with other divisions of the Commission and providing technical assistance as necessary.  The Deputy Director of Conservation shall be a graduate of an accredited college or university with a Bachelor of Science Degree in petroleum, civil or mechanical engineering, geology, environmental science or a related field and shall have five (5) years' practical or regulatory experience in the production of oil and gas, three (3) years of which must have been in an administrative or supervisory capacity;

5.  A Manager of Technical Services, whose duties and functions shall be to direct, supervise and coordinate the technical activities of the Conservation Division with respect to oil and gas conservation, prevention of waste and prevention of pollution.  The Manager of Technical Services shall be a graduate of an accredited college or university, with a Bachelor of Science Degree in petroleum, civil or mechanical engineering, geology, environmental science or a related field and at least five (5) years' practical or regulatory experience in the production of oil and gas, three (3) years of which must have been in an administrative or supervisory capacity;

6.  District Managers, whose duties and functions shall be to supervise and direct the district offices and all field activities of the Conservation Division, including both oil and gas conservation and the prevention of pollution in the respective districts to which they are assigned.  A District Manager shall be a graduate of an accredited college or university with a Bachelor of Science Degree in petroleum, civil or mechanical engineering, geology, environmental science or a related field and shall have five (5) years' practical or regulatory experience in the production of oil and gas, three (3) years of which must have been in an administrative or supervisory capacity or an equivalent combination of education and experience, substituting one (1) year of practical or regulatory experience in the production of oil and gas for each year of the required degree;

7.  Assistant District Managers, whose duties and functions shall be to supervise, direct and coordinate the activities of field and office personnel and who shall be under the supervision of the District Managers.  An Assistant District Manager shall be a graduate from an accredited college or university with a Bachelor of Science degree in petroleum, civil or mechanical engineering, geology, environmental science or related field and shall have four (4) years' practical or regulatory experience in the production of oil and gas, one (1) year of which must have been in a supervisory capacity or an equivalent combination of education and experience, substituting one (1) year of practical or regulatory experience in the production of oil and gas for each year of the required degree;

8.  Oil and Gas Field Inspectors, whose duties and functions, subject to the direction and supervision of the Oil and Gas Field Inspector Supervisor of the respective district to which they are assigned, shall be to make inspections and investigations, witness tests, and generally serve as enforcement officers and representatives of the Commission in the administration and enforcement of the rules, regulations and orders of the Commission relating to both oil and gas conservation and the prevention of pollution.  An Oil and Gas Field Inspector shall have four (4) years' practical experience in oil field production and drilling operations;

9.  Assistant Manager of Field Operations, who under the general direction of the Manager of Field Operations, shall direct, supervise and coordinate office personnel and the activities of the district office and other field programs.  An Assistant Manager of Field Operations shall be a graduate of an accredited college or university with a Bachelor of Science Degree in petroleum, civil or mechanical engineering, geology, environmental science or related fields and shall have five (5) years' practical or regulatory experience in the production of oil and gas or an equivalent combination of education and experience, substituting one (1) year of practical or regulatory experience in the production of oil and gas for each year of the required degree;

10.  Oil and Gas Safety Specialist, who, under the general direction of the Assistant District Manager of the respective district to which they are assigned, shall be trained in Hydrogen Sulfide Gas control and safety and in hazardous chemical detection and shall investigate incidents of public safety concerns.  An Oil and Gas Safety Specialist shall have five (5) years' regulatory experience in the production of oil and gas or a Bachelor of Science Degree in Industrial Safety and one (1) year of regulatory experience in the production of oil and gas;

11.  Senior Field Inspector, who, under the general direction of the Oil and Gas Field Inspector Supervisor of the respective district to which they are assigned, shall perform detailed inspections and investigations and provide expert testimony concerning the enforcement of rules of the Corporation Commission.  A Senior Field Inspector shall have four (4) years' practical and two (2) years' regulatory experience in the production of oil and gas; and

12.  Oil and Gas Inspector Supervisor, who, under the supervision of the Assistant District Manager of the respective district to which they are assigned, shall supervise and perform field inspection activities related to tests, surveys and investigations of oil and gas production, pollution control and environmental protection.  An Oil and Gas Inspector Supervisor shall have four (4) years' practical and three (3) years' regulatory experience in the production of oil and gas.

The employees of the Commission who at the effective date of this act are holding positions or performing functions corresponding to those herein prescribed but who do not have the qualifications required by this act for such positions or functions shall not, for that reason, be disqualified to continue in such positions or to perform such functions, but at such time as there is a vacancy in such position it shall be filled by an employee having the qualifications herein prescribed.

Added by Laws 1967, c. 207, § 1, emerg. eff. May 1, 1967.  Amended by Laws 1981, c. 318, § 16, emerg. eff. June 30, 1981; Laws 1982, c. 354, § 8, operative July 1, 1982; Laws 1987, c. 208, § 60, operative July 1, 1987; Laws 1987, c. 236, § 82, emerg. eff. July 20, 1987; Laws 1994, c. 315, § 2, eff. July 1, 1994; Laws 1998, c. 180, § 4, eff. July 1, 1998.

§52149.1.  Oil and gas referees.

The Commission is hereby authorized to employ three oil and gas referees who shall be in the unclassified service.  Any person filling the position of oil and gas referee shall be a graduate of an accredited college or university with a degree in law, geology, petroleum engineering or similar fields related to hydrocarbon extraction, or possesses significant experience in the practice of law or the exploration, production or supervision of oil or gas operations.  Each oil and gas referee shall also be familiar with state statutes and Commission rules and regulations governing oil and gas operations.  The oil and gas referees shall hear such cases and exercise such powers as the Commission shall direct.  The Commission may establish such rules and regulations as are necessary to implement this section.  The referees shall be subject to the overall supervision and direction of the General Administrator.

Added by Laws 1982, c. 354, § 9, operative July 1, 1982.

§52-149.2.  Oil and Gas Appellate Referees.

The Corporation Commission is authorized to employ Oil and Gas Appellate Referees.  Any person filling the position of Oil and Gas Appellate Referee shall be a duly licensed attorney in the State of Oklahoma and shall be familiar with the statutes and rules governing oil and gas operations in Oklahoma.  The Oil and Gas Appellate Referees shall hear all exceptions and appeals from recommendations of an Administrative Law Judge for cases on the conservation docket, except for exceptions and appeals from Administrative Law Judge recommendations of conservation docket cases which the Commission determines it will hear en banc without intermediate review.  The Oil and Gas Appellate Referees shall file a report and make recommendations to the Commission for the disposition of such exceptions and appeals.  The Commission shall promulgate such rules as may be necessary to implement this section.

Added by Laws 1994, c. 315, § 3, eff. July 1, 1994.  Amended by Laws 1995, c. 328, § 7, eff. July 1, 1995.

§52-149.3.  Teleconference hearings.

The Corporation Commission shall establish and maintain a system providing telephonic capability for hearing of matters assigned to the conservation docket so that testimony at unprotested hearings may be offered by telephone and parties and witnesses need not be present in the courtroom.  Where hearings are protested, testimony may also be offered by telephone with the consent of all parties and the administrative law judge assigned to hear the case.  The cost of telephonic communication shall be paid by the person or persons requesting its use.  The Commission shall promulgate rules implementing the provisions of this section.

Added by Laws 1994, c. 315, § 4, eff. July 1, 1994.

§52-150.  Repealed by Laws 1981, c. 340, § 28, eff. July 1, 1981.

§52-151.  Repealed by Laws 1981, c. 340, § 28, eff. July 1, 1981.

§52152.  Salaries, costs and expenses  Payment.

Subject to the traveling and subsistence limitations applicable to state employees generally, and to the extent approved by the Corporation Commission, employees of the Oil and Gas Conservation Division shall be paid all necessary traveling and subsistence expenses incurred in the performance of their duties and functions.  The Commission is further authorized to incur such other costs and expenses for equipment, facilities, supplies, services and other operating costs as determined by the Commission to be reasonably necessary and proper for the functioning of the Oil and Gas Conservation Division and the administration and enforcement by the Commission of its powers, duties and functions with respect to oil and gas conservation and the prevention of pollution.  All salaries and authorized expenses of the employees of the Oil and Gas Conservation Division and all other authorized cost and expense incurred for or on account of the Oil and Gas Conservation Division or for the administration and enforcement by the Commission of its powers, duties and functions with respect to oil and gas conservation and the prevention of pollution, may be paid out of funds appropriated to the Commission for such purpose.

Added by Laws 1967, c. 207, § 4, emerg. eff. May 1, 1967.  Amended by Laws 1987, c. 208, § 61, operative July 1, 1987; Laws 1987, c. 236, § 83, emerg. eff. July 20, 1987; Laws 1997, c. 275, § 7, eff. July 1, 1997.

§52-153.  Persons having authority to make investigations, serve orders, etc.

The Commission shall have the authority to designate those employees in the Oil and Gas Conservation Division who shall each possess the authority to make investigations, serve orders, issue field citations, subpoenas or notices issued by the Commission or the Conservation Division, to any operator, employee or agent of said operator, and to enter upon any oil or gas lease or property where necessary in the performance of their duties.

Added by Laws 1967, c 207, § 5, emerg. eff. May 1, 1967.  Amended by Laws 1985, c. 325, § 13, emerg. eff. July 29, 1985; Laws 1995, c. 328, § 8, eff. July 1, 1995.

§52-154.  Repealed by Laws 1980, c. 298, § 21, eff. Jan. 5, 1981.

§52201.  Compacts with other states authorized  Objectives  Fact finding agency  Uniform conservation and tax laws.

The Governor, or such representative as he may appoint, is authorized to meet with representatives of the Governors of other petroleumproducing states, and of the United States, for the purpose of agreeing upon a compact among such states effecting the following objectives:

(a).  Establishment of a joint state and federal fact-finding agency to consist of one representative appointed by the Governor of each compacting state, and one representative of the United States as Congress or the President shall direct.  Said agency shall make periodic findings, subject to the approval and modification by the President, of the demand for petroleum to be produced within the United States, for withdrawals from storage, and for petroleum and products thereof to be imported.  It shall thereupon, subject to concurrence of representatives of compacting states capable of together producing twothirds (2/3) of the demand for domestic production so found, and approval and modification by the President, determine the part thereof allowable as production within each petroleumproducing state.

(b).  Voluntary regulation of production by each compacting state within its own borders in accordance with said determination of the joint factfinding agency, to the extent that and in such manner as the laws of each state may authorize.

(c).  Formulation by the joint agency of uniform conservation measures and tax laws which it shall recommend to the compacting states, and exercise by said agency of such incidental powers as may be agreed upon.

Added by Laws 1935, p. 240, § 1, emerg. eff. Jan. 30, 1935.

§52202.  Interstate compacts  When binding.

No compact made under the authority of this act shall bind this state unless and until:

(a).  Said compact shall be ratified by the Legislatures of two of the States of Texas, California, Kansas and New Mexico, and the Legislature of this state, and Congress shall consent thereto.

(b).  Congress shall make provision for the control and limitation of importations in accordance with the findings referred to in Section 1.

(c).  Congress shall provide for the control of interstate movements of petroleum produced or withdrawn from storage in violation of the laws and valid regulations of the several states, and products of such petroleum.

(d).  Congress shall provide for the control of interstate movements of petroleum produced in any state in excess of the determination, referred to in Section 1, of allowable production within said state as approved by the President, and products of such petroleum.

Added by Laws 1935, p. 240, § 2., emerg. eff. Jan. 30, 1935.

§52203.  Interstate Compact ratified and confirmed.

The "Interstate Compact to Conserve Oil and Gas" entered into by the Governor of this state and the representatives of certain other oilproducing states at Dallas, Texas, on the 16th day of February, 1935, is hereby ratified, approved and confirmed by the State of Oklahoma.

Added by Laws 1935, p. 242, § 1, emerg. eff. March 6, 1935.

§52204.  Terms and provisions of compact.

An Interstate Compact to Conserve

Oil and Gas

ARTICLE I.

This agreement may become effective within any compacting state at any time as prescribed by that state, and shall become effective within those states ratifying it whenever any three of the states of Texas, Oklahoma, California, Kansas, and New Mexico have ratified and Congress has given its consent.  Any oilproducing state may become a party hereto as hereinafter provided.

ARTICLE II.

The purpose of this Compact is to conserve oil and gas by the prevention of physical waste thereof from any cause.

ARTICLE III.

Each state bound hereby agrees that within a reasonable time it will enact laws, or if laws have been enacted, then it agrees to continue the same in force, to accomplish within reasonable limits the prevention of:

(a) The operation of any oil well with an inefficient gasoil ratio.

(b) The drowning with water of any stratum capable of producing oil or gas, or both oil and gas, in paying quantities.

(c) The avoidable escape into the open air or the wasteful burning of gas from a natural gas well.

(d) The creation of unnecessary fire hazards.

(e) The drilling, equipping, locating, spacing or operating of a well or wells so as to bring about physical waste of oil or gas or loss in the ultimate recovery thereof.

(f) The inefficient, excessive or improper use of the reservoir energy in producing any well.

The enumeration of the foregoing subjects shall not limit the scope of the authority of any state.

ARTICLE IV.

Each state bound hereby agrees that it will, within a reasonable time, enact statutes, or if such statutes have been enacted then that it will continue the same in force, providing in effect that oil produced in violation of its valid oil and/or gas conservation statutes or any valid rule, order or regulation promulgated thereunder, shall be denied access to commerce; and providing for stringent penalties for the waste of either oil or gas.

ARTICLE V.

It is not the purpose of this Compact to authorize the states joining herein to limit the production of oil or gas for the purpose of stabilizing or fixing the price thereof, or create or perpetuate monopoly, or to promote regimentation, but is limited to the purpose of conserving oil and gas and preventing the avoidable waste thereof within reasonable limitations.

ARTICLE VI.

Each state joining herein shall appoint one representative to a commission hereby constituted and designated as THE INTERSTATE OIL COMPACT COMMISSION, the duty of which said Commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about conservation and the prevention of physical waste of oil and gas, and at such intervals as said Commission deems beneficial it shall report its findings and recommendations to the several states for adoption or rejection.

The Commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their several jurisdictions to promote the maximum ultimate recovery from the petroleum reserves of said states, and to recommend measures for the maximum ultimate recovery of oil and gas.  Said Commission shall organize and adopt suitable rules and regulations for the conduct of its business.

No action shall be taken by the Commission except: (1) by the affirmative votes of the majority of the whole number of the compacting states, represented at any meeting, and (2) by a concurring vote of a majority in interest of the compacting states at said meeting, such interest to be determined as follows: Such vote of each state shall be in the decimal proportion fixed by the ratio of its daily average production during the preceding calendar halfyear to the daily average production of the compacting states during said period.

ARTICLE VII.

No state by joining herein shall become financially obligated to any other state, nor shall the breach of the terms hereof by any state subject such state to financial responsibility to the other states joining herein.

ARTICLE VIII.

This Compact shall expire September 1, 1937.  But any state joining herein may, upon sixty (60) days' notice, withdraw herefrom.  The representatives of the signatory states have signed this agreement in a single original which shall be deposited in the archives of the Department of State of the United States, and a duly certified copy shall be forwarded to the Governer of each of the signatory states.

This compact shall become effective when ratified and approved as provided in Article I.  Any oilproducing state may become a party hereto by affixing its signature to a counterpart to be similarly deposited, certified and ratified.

Done in the City of Dallas, Texas, this sixteenth day of February, 1935.

E. W. MARLAND

THE GOVERNOR OF THE STATE OF OKLAHOMA

JAMES V. ALLRED

THE GOVERNOR OF THE STATE OF TEXAS

R. L. PATTERSON

FOR THE STATE OF CALIFORNIA

FRANK VESELY

E. H. WELLS

HUGH BURCH

HIRAM M. DOW

FOR THE STATE OF NEW MEXICO

The following representatives recommend to their respective Governors and Legislatures the ratification of the foregoing agreement:

JOHN W. OLVEY

OF ARKANSAS

WARWICK M. DOWNING

OF COLORADO

WILLIAM BELL

OF ILLINOIS

GORDON F. VAN EENANAAM

GERALD COTTER

OF MICHIGAN

RALPH J. PRYOR

E. B. SHAWVER

T. C. JOHNSON

OF KANSAS.

Added by Laws 1935, p. 242, § 2, emerg. eff. March 6, 1935.  Amended by Laws 1939, p. 346, § 2, emerg. eff. Jan. 27, 1939; Laws 1941, p. 212, § 2, emerg. eff. Feb. 19, 1941.

§52205.  Governor as official representative of state  Powers and duties  Assistant representatives.

The Governor is hereby designated as the official representative of the State of Oklahoma on "The Interstate Oil Compact Commission" provided for in the Compact herein authorized to be extended.  The Governor shall exercise and perform for the State of Oklahoma all the powers and duties imposed by the aforesaid Compact upon a representative to "The Interstate Oil Compact Commission"; provided, that he shall have the authority to appoint an assistant representative who shall act as the official representative of the State of Oklahoma on "The Interstate Oil Compact Commission" when the authority to so act is delegated to him by the Governor.  In addition said assistant representative shall perform such other duties as the Governor may designate which are necessary to enable the State of Oklahoma to fully cooperate in accomplishing the objects of said Compact.  Said assistant representative shall take the oath of office prescribed by the Constitution which shall be filed with the Secretary of State.

Added by Laws 1935, p. 244, § 3, emerg. eff. March 6, 1935.  Amended by Laws 1935, p. 241, § 1, emerg. eff. April 19, 1935; Laws 1939, p. 349, § 5, emerg. eff. Jan. 27, 1939; Laws 1941, p. 214, § 5, emerg. eff. Feb 19, 1941; Laws 1985, c. 178, § 23, operative July 1, 1985.

§52206.  Clerical, technical and legal assistants  Expenses  Office.

The assistant representative referred to in Section 5 of this act is hereby authorized with the consent of the Governor to employ such clerical, technical and legal assistants as may be necessary for him to properly perform the duties assigned him, and to incur such other expenses as may be necessary to enable the State of Oklahoma to fully cooperate in accomplishing the objects of "The Interstate Compact to Conserve Oil and Gas."  Said assistant representative and his assistants, and the Governor when acting in his capacity as official representative of the State of Oklahoma on "The Interstate Oil Compact Commission," shall receive their actual and necessary traveling expenses when away from the State Capitol in the performance of their duties, which shall be paid from the special fund hereinafter created.  The State Board of Affairs shall provide and furnish an office in the State Capitol for said assistant representative.

Added by 1935, p. 242, § 2, emerg. eff. April 19, 1935.  Amended by Laws 1939, p. 346, § 2, emerg. eff. Jan. 27, 1939; Laws 1941, p. 212, § 2, emerg. eff. Feb. 19, 1941.

§52207.  Interstate Oil Compact Fund  Purpose for which used  Disposition of unexpended balance.

A.  There is hereby created in the Office of the State Treasurer a special fund to be known as "The Interstate Oil Compact Fund of Oklahoma".  All monies accruing to said fund are hereby appropriated for the purpose of paying the compensation of the assistant representative referred to in Section 205 of this title, the compensation of such clerical, technical, and legal assistants as he or she, with the consent of the Governor, may employ, the actual and necessary traveling expenses of the assistant representative and his or her employees and of the Governor when traveling in his or her capacity as official representative of this state on "The Interstate Oil Compact Commission", all items of office expense including the cost of office supplies and equipment, such contributions as the Governor shall deem proper to pay to The Interstate Oil Compact Commission to defray its expenses, and such other necessary expenses as may be incurred in enabling this state to fully cooperate in accomplishing the objects of "The Interstate Compact to Conserve Oil and Gas".

B.  The maintenance of the Bartlesville Energy Research Center at Bartlesville, Oklahoma, is hereby declared to be a part of the accomplishment of the objects of The Interstate Compact to Conserve Oil and Gas and the Governor is hereby authorized to contract with appropriate entities for such purposes and to pay the obligations thereof from the fund created by this section.

C.  Said fund shall be disbursed upon warrants issued by the State Treasurer upon sworn itemized claims approved by said assistant representative and the Governor.  If at the end of any fiscal year any part of said special fund shall remain unexpended or unobligated, such balance shall be transferred by the State Treasurer to and become a part of the General Revenue Fund of the state for the ensuing fiscal year.

Added by Laws 1935, p. 241, § 3, emerg. eff. April 19, 1935.  Amended by Laws 1939, p. 350, § 7, emerg. eff. Jan. 27, 1939; Laws 1941, p. § 7, emerg. eff. Feb. 19, 1941; Laws 1979, c. 47, § 18, emerg. eff. April 9, 1979; Laws 1983, c. 263, § 14, operative July 1, 1983; Laws 1985, c. 203, § 112, operative July 1, 1985; Laws 1997, c. 275, § 8, eff. July 1, 1997.

§52-208.  Duration of Act - Withdrawal from Compact - Credit of funds to General Revenue Fund.

The provisions of this act, Section 201 et seq, of this title, shall be in force and effect so long as the State of Oklahoma shall be and remain a party to "The Interstate Compact to Conserve Oil and Gas."  In the event the State of Oklahoma withdraws from said Compact, the provisions of this act shall cease to operate and any unencumbered monies in "The Interstate Oil Compact Fund of Oklahoma" shall be credited to the General Revenue Fund of the State of Oklahoma.

Added by Laws 1935, p. 242, § 4, emerg. eff. April 19, 1935.  Amended by Laws 1939, p. 350, § 8, emerg. eff. Jan. 27, 1939; Laws 1941, p. 215, § 8, emerg. eff. Feb. 19, 1941; Laws 1997, c. 275, § 9, eff. July 1, 1997.

§52-209.  Repealed Laws 1961, p. 432, § 1.

§52-210.  Repealed Laws 1961, p. 432, § 1.

§52211.  Further extensions  Withdrawal from Compact  Determination and necessary steps.

The Governor of Oklahoma is further authorized and empowered for and in the name of the State of Oklahoma to execute agreements for the further extension of the expiration date of the said The Interstate Compact to Conserve Oil and Gas and to determine if and when it shall be for the best interest of the State of Oklahoma to withdraw from said Compact upon sixty (60) days' notice as provided by the terms of the Compact.  In the event he shall determine that this state should withdraw from said Compact he shall have full power and authority to give necessary notice and to take any and all steps necessary and proper to effect the withdrawal of the State of Oklahoma from said Compact.

Added by Laws 1935, p. 244, § 6, emerg. eff. March 6, 1935.  Amended by Laws 1939, p. 349, § 4; Laws 1941, p. 214, § 4.

§52231.  Ownership of gas.

All natural gas under the surface of any land in this state is hereby declared to be and is the property of the owners, or gas lessees, of the surface under which gas is located in its original state.

Added by Laws 1913, c. 198, p. 439, § 1.

§52232.  Drilling rights.

Subject to the provisions of Sections 29 and 239 of this title any owner, producer, or oil and gas lessee of the surface, having the right to drill for natural gas, shall have the right to sink a well to the natural gas underneath the same and to take gas therefrom until the gas under such surface is exhausted.  The drilling of a gas well or wells by any owner or lessee of the surface shall be regarded as reducing to possession his share of such gas as is shown by his well.

Added by Laws 1913, c. 198, p. 440, § 2.  Amended by Laws 1981, c. 22, § 2, eff. Oct. 1, 1981; Laws 1992, c. 14, § 3, eff. April 1, 1992.

§52233.  Sale of gas  Prices and amounts of gas to be taken  Delivery.

Any person, firm or corporation, taking gas from a gas field, except for purposes of developing a gas or oil field, and operating oil wells, and for the purpose of his own domestic use, shall take ratably from each owner of the gas in proportion to his interest in said gas, upon such terms as may be agreed upon between said owners and the party taking such, or in case they cannot agree at such a price and upon such terms as may be fixed by the Corporation Commission after notice and hearing; provided, that each owner shall be required to deliver his gas to a common point of delivery on or adjacent to the surface overlying such gas.

Added by Laws 1913, c. 198, p. 440, § 3.

§52234.  Misappropriation of gas  Liability for damages and penalties.

Any person, firm or corporation, taking more than his or its proportionate share of such gas, in violation of the provisions of this act, shall be liable to any adjoining well owner for all damages sustained thereby and subject to a penalty for each violation not to exceed Five Hundred Dollars ($500.00), and each day such violation is continued shall be a separate offense.

Added by Laws 1913, c. 198, p. 441, § 4.

§52-235.  Misappropriation of gas - Felony of grand larceny.

Any person or agent of a corporation, who takes gas, or aids or abets in the taking of gas, except as herein provided, either directly or indirectly, as an individual, officer, agent, or employee of any corporation, shall be guilty of the felony of grand larceny, and, upon conviction thereof, shall be sentenced to the State Penitentiary not to exceed five (5) years.

Added by Laws 1913, c. 198, p. 441, § 5.  Amended by Laws 1997, c. 133, § 496, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 361, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 496 from July 1, 1998, to July 1, 1999.

§52236.  Waste prohibited.

The production of natural gas in the State of Oklahoma, in such manner, and under such conditions as to constitute waste, shall be unlawful.

Added by Laws 1915, c. 197, § 1, emerg. eff. March 30, 1915.

§52237.  Waste defined.

The term waste, as used herein in addition to its ordinary meaning, shall include escape of natural gas in commercial quantities into the open air, the intentional drowning with water of a gas stratum capable of producing gas in commercial quantities, underground waste, the permitting of any natural gas well to wastefully burn and the wasteful utilization of such gas.

Added by Laws 1915, c. 197, § 2, emerg. eff. March 30, 1915.

§52238.  Conservation of gas.

Whenever natural gas in commercial quantities, or a gasbearing stratum, known to contain natural gas in such quantity, is encountered in any well drilled for oil or gas in this state, such gas shall be confined to its original stratum until such time as the same can be produced and utilized without waste, and all such strata shall be adequately protected from infiltrating waters.  Any unrestricted flow of natural gas in excess of two million (2,000,000) cubic feet per twentyfour (24) hours shall be considered a commercial quantity thereof; provided, that if in the opinion of the Corporation Commission, gas of a lesser quantity shall be of commercial value, said Commission shall have authority to require the conservation of said gas in accordance with the provisions of this act; and provided, further, the gauge of the capacity of any gas well shall not be taken until such well has been allowed an open flow for the period of three (3) days.

Laws 1915, c. 197, § 3, emerg. eff. March 30, 1915.

§52239.  Common source of supply  Apportionment and regulation to prevent waste.

Any person, firm or corporation, having the right to drill into and produce gas from any common source of supply, may take therefrom only such proportion of the natural gas that may be marketed without waste, as the natural flow of the well or wells owned or controlled by the person, firm or corporation bears to the total natural flow of such common source of supply having due regard to the acreage drained by each well, so as to prevent the person, firm or corporation securing any unfair proportion of the gas from the common source of supply.  Except as otherwise provided in this section, the Corporation Commission is authorized and directed to prescribe rules for the determination of the natural flow of any well or wells, and to promulgate field rules to regulate the taking of natural gas from any or all common sources of supply within the state, so as to prevent waste as the same is defined in Section 86.3 of this title, protect the interests of the public, and the correlative rights of all those having a right to produce from the common source of supply, and to prevent unreasonable discrimination in favor of any one common source of supply as against another.  Except for the common source of supply referred to as the Guymon-Hugoton, the Commission shall have no authority to prescribe or enforce rules under this section for the taking of natural gas from any other common source of supply when the average pressure of such other common source of supply declines to below one hundred (100) pounds per square inch gauge or the average production per well in the common source of supply declines below two hundred thousand (200,000) standard cubic feet per day for each day of the last calendar year.

Added by Laws 1915, c. 197, § 4, emerg. eff. March 30, 1915.  Amended by Laws 1992, c. 14, § 4, eff. April 1, 1992; Laws 1995, c. 345, § 1, emerg. eff. June 9, 1995.

§52240.  "Common purchaser"  Discrimination in purchases prohibited  Regulation of purchases.

Every person, firm or corporation, now or hereafter engaged in the business of purchasing and selling natural gas in this state, shall be a common purchaser thereof, and shall purchase all of the natural gas which may be offered for sale, and which may reasonably be reached by its trunk lines, or gathering lines without discrimination in favor of one producer as against another, or in favor of any one source of supply as against another save as authorized by the Corporation Commission after due notice and hearing; but if any such person, firm or corporation, shall be unable to purchase all the gas so offered, then it shall purchase natural gas from each producer ratably.  It shall be unlawful for any such common purchaser to discriminate between like grades and pressures of natural gas, or in favor of its own production, or of production in which it may be directly or indirectly interested, either in whole or in part, but for the purpose of prorating the natural gas to be marketed, such production shall be treated in like manner as that of any other producer or person, and shall be taken only in the ratable proportion that such production bears to the total production available for marketing.  The Corporation Commission shall have authority to make regulations for the delivery, metering and equitable purchasing and taking of all such gas and shall have authority to relieve any such common purchaser, after due notice and hearing, from the duty of purchasing gas of an inferior quality or grade.

Added by Laws 1915, c. 197, § 5, emerg. eff. March 30, 1915.

§52241.  Enforcement of act  Hearings before Corporation Commission.

Any person, firm or corporation, or the Attorney General, on behalf of the state may institute proceedings before the Corporation Commission, or apply for a hearing before said Commission, upon any question relating to the enforcement of this act; and jurisdiction is hereby conferred upon said Commission to hear and determine the same, said Commission shall set a time and place when such hearing shall be had and give reasonable notice thereof to all persons or classes interested therein by publication in some newspaper or newspapers having general circulation in the state, and shall in addition thereto cause notice to be served in writing upon any person, firm or corporation, complained against in the manner now provided by law for serving summons in civil actions.  In the exercise and enforcement of such jurisdiction said Commission is authorized to summon witnesses, make ancillary orders, and use such mesne and final process including inspection and punishment as for contempt, analogous to proceedings under its control over public service corporations as now provided by law.

Added by Laws 1915, c. 197, § 6, emerg. eff. March 30, 1915.

§52242.  Appeals to Supreme Court.

Appellate jurisdiction is hereby conferred upon the Supreme Court of this state to review the orders of said Commission made under this act.  Such appeal may be taken by any person, firm or corporation, shown by the record to be interested therein, in the same manner and time as appeals are allowed by law from other orders of the Corporation Commission.  Said orders so appealed from, may be superseded by the Commission or by the Supreme Court upon such terms and conditions as may be just and equitable.

Added by Laws 1915, c. 197, § 7, emerg. eff. March 30, 1915.

§52243.  Corporation Commission  Authority to make rules and regulations.

The Corporation Commission shall have authority to make regulations for the prevention of waste of natural gas, and for the protection of all natural gas, fresh water, and oilbearing strata encountered in any well drilled for oil or natural gas, and to make such other rules and regulations, and to employ or appoint such agents, with the consent of the Governor, as may be necessary to enforce this act.

Added by Laws 1915, c. 197, § 8, emerg. eff. March 30, 1915.

§52244.  Pipeline companies  Acceptance of act as prerequisite to right to operate.

Before any person, firm or corporation shall have, possess, enjoy or exercise the right of eminent domain, rightofway, right to locate, maintain, construct or operate pipelines, fixtures, or equipments belonging thereto or used in connection therewith, for the carrying or transportation of natural gas, whether for hire or otherwise, or shall have the right to engage in the business of purchasing, piping, or transporting natural gas, as a public service, or otherwise, such person, firm or corporation, shall file in the office of the Corporation Commission a proper and explicit authorized acceptance of the provisions of this act.

Added by Laws 1915, c. 197, § 9, emerg. eff. March 30, 1915.

§52245.  Mine Inspector  Duties unchanged.

Nothing contained in this act shall be construed to interfere with any duties now imposed by law upon the Chief Mine Inspector of the state or his deputies.

Added by Laws 1915, c. 197, § 10, emerg. eff. March 30, 1915.

§52246.  Partial invalidity  Effect.

The invalidity of any section, subdivision, clause, or sentence of this act shall not in any manner affect the validity of the remaining portion thereof.

Added by Laws 1915, c. 197, § 11, emerg. eff. March 30, 1915.

§52-247.  Violation - Penalties.

In addition to any penalty that may be imposed by the Corporation Commission for contempt, any person, firm or corporation, or any officer, agent or employee thereof, directly or indirectly violating the provisions of this act, shall be guilty of a misdemeanor, and upon conviction thereof, in a court of competent jurisdiction, shall be punished by a fine in any sum not to exceed Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1915, c. 197, § 12, emerg. eff. March 30, 1915.

§52248.  Declaration of policy.

Whereas, agriculture constitutes one of the basic foundations of this state, and agricultural production in this state frequently is restricted and curtailed by reason of shortage of rainfall and could be increased and rendered more stable by irrigation, and, whereas, in many areas of the state in which surface water resources are inadequate to afford dependable and adequate sources of water for irrigation, there also exist ample subsurface reservoirs of water at such depths that they may be pumped successfully for irrigation only by use of an assured and adequate source of power, which is not available from commercial sources in rural neighborhoods, and, whereas, in many such areas there exist developed deposits of natural gas from which such power could be obtained, it is hereby declared and enacted that the use of natural gas on the premises from which it is produced to pump to the surface water to be used for irrigation on such premises is a preferred use, prior in order to all other uses which such gas may be devoted.

Added by Laws 1955, p. 283, § 1.

§52249.  Definition.

As used in this act, the term "premises" means a tract or tracts of land embraced within the terms of a single lease or the document granting thereon the rights of exploration, development, operation and production with respect to oil and natural gas.

Added by Laws 1955, p. 283, § 2.

§52250.  Natural gas  Pumping of water for irrigation  Preferred use.

From and after the effective date of this act, every person owning or operating any well from which natural gas is produced, sold or used off the premises on which such well is located shall make available, from the production of such well, to the person or persons engaged in agricultural activities upon such premises, if requested to do so, sufficient gas for the operation of pumps necessary for the pumping of such amount of water, produced from wells on such premises, as may be necessary and proper for the irrigation of such portion of said premises as may be devoted to the growth of agricultural products or to pasture or orchard uses.  Such gas shall be made available for such use in preference to any other use.  The person at whose request the gas is furnished shall pay therefor a reasonable price, not less than the price at which the gas is sold at the wellhead, and the use shall be upon such reasonable terms and conditions as will safeguard the owner or operator of the well in his interests therein and in his offpremises market for the gas produced therefrom.

Added by Laws 1955, p. 284, § 3.

§52251.  Prices, terms and conditions  Determination.

The prices, terms and conditions upon which natural gas shall be made available under this act shall be determined by negotiation between the parties.  In the event of their inability to agree as to any or all of such prices, terms and conditions, either party to the negotiation may apply to the Corporation Commission to fix the same. In reaching its determination, the Corporation Commission shall consider the necessity of the applicant for the gas for the purposes specified herein, the value of such gas and its components, the efficient operation of the wells of the producer of the gas, the obligations assumed by such producer in the sale or other disposition of such gas, and all other factors relevant to the effectuation of the policy and purposes of this act with justice to all concerned.

Added by Laws 1955, p. 284, § 4.

§52252.  Procedure  Appeals.

In all proceedings under this act, the procedure shall be that applicable to the proceedings of the Corporation Commission by general law, and appeals may be taken from its decisions to the Supreme Court of Oklahoma, in the same manner, and subject to the same restrictions and provisions, as are applicable to such appeals from the said Commission in other matters.

Added by Laws 1955, p. 284, § 5.

§52253.  Initiation of proceedings.

Proceedings before the Corporation Commission under this act may be brought individually by persons affected, or, in cases where the matters to be determined properly affect more than one tract or person, the persons in interest may join in initiating the proceeding or any such person may initiate the proceeding on behalf of himself and all persons similarly situated.

Added by Laws 1955, p. 284, § 6.

§52254.  Obligation of well operators.

Nothing in this act shall create in any manner an obligation or duty on the part of the operator of any well or wells who furnishes gas under the terms hereof to furnish gas for use off the premises from which it is produced or to assume in any way public utility duties to the public at large in respect to the gas produced from such well, except as such duties may arise from such operator's acts separate and apart from any performance of obligations imposed under this act.

Added by Laws 1955, p. 284, § 7.

§52255.  Controversies pending.

Pending the determination of any controversy before the Corporation Commission under this act, the owner or operator of the well or wells involved shall make available to the person entitled thereto natural gas, as prescribed by Section 3 hereof, on such temporary terms and conditions as the Corporation Commission may prescribe, by order or by general rule, subject to adjustment retroactively in accordance with the final order of the Commission.

Added by Laws 1955, p. 284, § 8.

§52256.  Penalties.

Any owner or operator of a well who fails to comply with any duty imposed by this act shall be liable to the person or persons aggrieved for all damages suffered as a result thereof, including any diminution in yield from said land which may arise from inability to irrigate the same because of or arising out of the failure to perform such duty.

Added by Laws 1955, p. 284, § 9.

§52-257.  Order granting emergency relief.

The Oklahoma Corporation Commission shall issue an order determining the merits of any application for emergency relief relating to a conservation docket proceeding within thirty (30) days from the filing of the application.  In the event the Commission issues an order granting emergency relief, the order shall be effective for a period not to exceed ninety (90) days.

Added by Laws 1992, c. 352, § 6, emerg. eff. June 4, 1992.

§52-260.1.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.2.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.3.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.4.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.5.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.6.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.7.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.8.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.9.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.10.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.11.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.12.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-260.13.  Repealed by Laws 1990, c. 310, § 5, eff. Sept. 1, 1990.

§52-261.  Repealed by Laws 1997, c. 398, § 3, emerg. eff. June 10, 1997.

§52-261.1.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§52271.  Waste prohibited.

The production of crude oil or petroleum in the State of Oklahoma, in such manner and under such conditions as to constitute waste, is hereby prohibited.

Added by 1915, c. 25, § 1, emerg. eff. Feb. 11, 1915.

§52272.  Production and sale regulated  Corporation Commission, authority of.

The taking of crude oil or petroleum from any oilbearing sand or sands in the State of Oklahoma at a time when there is not a market demand therefor at the well at a price equivalent to the actual value of such crude oil or petroleum is hereby prohibited, and the actual value of such crude oil or petroleum at any time shall be the average value as near as may be ascertained in the United States at retail of the byproducts of such crude oil or petroleum when refined less the cost and a reasonable profit in the business of transporting, refining and marketing the same, and the Corporation Commission of this state is hereby invested with the authority and power to investigate and determine from time to time the actual value of such crude oil or petroleum by the standard herein provided, and when so determined said Commission shall promulgate its findings by its orders duly made and recorded, and publish the same in some newspaper of general circulation in the state.

Added by Laws 1915, c. 25, § 2, emerg. eff. Feb. 11, 1915.

§52273.  Waste defined  Regulations to prevent.

The term "waste" as used herein, in addition to its ordinary meaning, shall include economic waste, underground waste, surface waste, and waste incident to the production of crude oil or petroleum in excess of transportation or marketing facilities or reasonable market demands.  The Corporation Commission shall have authority to make rules and regulations for the prevention of such wastes, and for the protection of all freshwater strata, and oil and gas bearing strata, encountered in any well drilled for oil.

Added by Laws 1915, c. 25, § 3, emerg. eff. Feb. 11, 1915.

§52274.  Common source of supply  Restrictions on production when full production would cause waste  Powers of Corporation Commission  Discrimination prohibited.

Whenever the full production from any common source of supply of crude oil or petroleum in this state can only be obtained under conditions constituting waste, as herein defined, then any person, firm or corporation, having the right to drill into and produce oil from any such common source of supply, may take therefrom only such proportion of all crude oil and petroleum that may be produced therefrom, without waste, as the production of the well or wells of any such person, firm or corporation, bears to the total production of such common source of supply.  The Corporation Commission is authorized to so regulate the taking of crude oil or petroleum from any or all such common sources of supply, within the State of Oklahoma, as to prevent the inequitable or unfair taking, from a common source of supply, of such crude oil or petroleum, by any person, firm, or corporation, and to prevent unreasonable discrimination in favor of any one such common source of supply as against another.

Added by Laws 1915, c. 25, § 4, emerg. eff. Feb. 11, 1915.

§52275.  Wells gauged  Regulation by Corporation Commission  Agents.

For the purpose of determining such production, a gauge of each well shall be taken under rules and regulations to be prescribed by the Corporation Commission, and said Commission is authorized and directed to make and promulgate, by proper order, such other rules and regulations, and to employ or appoint such agents with the consent of the Governor, as may be necessary to enforce this act.

Added by Laws 1915, c. 25, § 5, emerg. eff. Feb. 11, 1915.

§52276.  Enforcement of act  Hearings before Corporation Commission.

Any person, firm, or corporation, or the Attorney General on behalf of the state, may institute proceedings before the Corporation Commission, or apply for a hearing before said Commission, upon any question relating to the enforcement of this act, and jurisdiction is hereby conferred upon said Commission to hear and determine the same.  Said Commission shall set a time and place, when and where such hearing shall be had and give reasonable notice thereof to all persons or classes interested therein, by publication in some newspaper or newspapers, having general circulation in the state, and in addition thereto, shall cause reasonable notice in writing to be served personally on any person, firm or corporation complained against.  In the exercise and enforcement of such jurisdiction, said Commission is authorized to determine any question or fact, arising hereunder, and to summon witnesses, make ancillary orders, and use mesne and final process, including inspection and punishment as for contempt, analogous to proceedings under its control over public service corporations, as now provided by law.

Added by Laws 1915, c. 25, § 6, emerg. eff. Feb. 11, 1915.

§52277.  Appeals to Supreme Court  Effect on orders.

Appellate jurisdiction is hereby conferred upon the Supreme Court in this state to review the action of said Commission in making any order, or orders, under this act.  Such appeal may be taken by any person, firm or corporation, shown by the record to be interested therein, in the same manner and time as appeals are allowed by law from other orders of the Corporation Commission.  Said orders so appealed from shall not be superseded by the mere fact of such appeal being taken, but shall be and remain in full force and effect until legally suspended or set aside by the Supreme Court.

Added by Laws 1915, c. 25, § 7, emerg. eff. Feb. 11, 1915.

§52278.  Violation  Penalties.

In addition to any penalty that may be imposed by the Corporation Commission for contempt, any person, firm, or corporation, or any officer, agent or employee thereof, directly or indirectly violating the provisions of this act, shall be guilty of a misdemeanor, and upon conviction thereof, in a court of competent jurisdiction, shall be punished by a fine in any sum not to exceed Five Thousand Dollars ($5,000.00), or by imprisonment in the county jail not to exceed thirty (30) days, or by both fine and imprisonment.

Added by Laws 1915, c. 25, § 8, emerg. eff. Feb. 11, 1915.

§52279.  Partial invalidity.

The invalidity of any section, subdivision, clause or sentence of this act shall not in any manner affect the validity of the remaining portion thereof.

Added by Laws 1915, c. 25, § 10, emerg. eff. Feb. 11, 1915.

§52-286.1.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.2.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.3.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.4.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.5.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.6.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.7.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.8.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.9.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.10.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.11.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.12.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.13.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.14.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.15.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.16.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52-286.17.  Repealed by Laws 1951, p. 142, § 16, emerg. eff. May 26, 1951.

§52287.1.  Legislative finding.

The Legislature finds and determines that it is desirable and necessary, under the circumstances and for the purposes hereinafter set out, to authorize and provide for unitized management, operation and further development of the oil and gas properties to which this act is applicable, to the end that a greater ultimate recovery of oil and gas may be had therefrom, waste prevented, and the correlative rights of the owners in a fuller and more beneficial enjoyment of the oil and gas rights, protected.

Added by Laws 1951, p. 136, § 1, emerg. eff. May 26, 1951.

§52287.2.  Power and authority of Commission.

Subject to the limitations of this act the Corporation Commission of the State of Oklahoma, hereinafter referred to as the "Commission", is hereby vested with jurisdiction, power and authority, and it shall be its duty to make and enforce such orders and do such things as may be necessary or proper to carry out and effectuate the purposes of this act.

Added by Laws 1951, p. 137, § 2, emerg. eff. May 26, 1951.

§52287.3.  Matters to be found by Commission  Requisites of petition.

If upon the filing of a petition therefor and after notice and hearing, all in the form and manner and in accordance with the procedure and requirements hereinafter provided, the Commission shall find (a) that the unitized management, operation and further development of a common source of supply of oil and gas or portion thereof is reasonably necessary in order to effectively carry on pressure maintenance or repressuring operations, cycling operations, water flooding operations, or any combination thereof, or any other form of joint effort calculated to substantially increase the ultimate recovery of oil and gas from the common source of supply; and (b) that one or more of said unitized methods of operation as applied to such common source of supply or portion thereof are feasible, will prevent waste and will with reasonable probability result in the increased recovery of substantially more oil and gas from the common source of supply than would otherwise be recovered; and (c) that the estimated additional cost, if any, of conducting such operations will not exceed the value of the additional oil and gas so recovered; and (d) that such unitization and adoption of one or more of such unitized methods of operation is for the common good and will result in the general advantage of the owners of the oil and gas rights within the common source of supply or portion thereof directly affected, it shall make a finding to that effect and make an order creating the unit and providing for the unitization and unitized operation of the common source of supply or portion thereof described in the order, all upon such terms and conditions, as may be shown by the evidence to be fair, reasonable, equitable and which are necessary or proper to protect, safeguard, and adjust the respective rights and obligations of the several persons affected, including royalty owners, owners of overriding royalties, oil and gas payments, carried interests, mortgagees, lien claimants and others, as well as the lessees.  The petition shall set forth a description of the proposed unit area with a map or plat thereof attached, must allege the existence of the facts required to be found by the Commission as hereinabove provided and shall have attached thereto a recommended plan of unitization applicable to such proposed unit area and which the petitioner or petitioners consider to be fair, reasonable and equitable.

Added by Laws 1951, p. 137, § 3, emerg. eff. May 26, 1951.

§52287.4.  Order  Units and unit areas  Plan of unitization.

The order of the Commission shall define the area of the common source of supply or portion thereof to be included within the unit area and prescribe with reasonable detail the plan of unitization applicable thereto.

Each unit and unit area shall be limited to all or a portion of a single common source of supply.  Only so much of a common source of supply as has been defined and determined to be productive of oil and gas by actual drilling operations may be so included within the unit area.

A unit may be created to embrace less than the whole of a common source of supply only where it is shown by the evidence that the area to be so included within the unit area is of such size and shape as may be reasonably required for the successful and efficient conduct of the unitized method or methods of operation for which the unit is created, and that the conduct thereof will have no material adverse effect upon the remainder of such common source of supply.

The plan of unitization for each such unit and unit area shall be one suited to the needs and requirements of the particular unit dependent upon the facts and conditions found to exist with respect thereto.  In addition to such other terms, provisions, conditions and requirements found by the Commission to be reasonably necessary or proper to effectuate or accomplish the purpose of this act, and subject to the further requirements hereof, each such plan of unitization shall contain fair, reasonable and equitable provisions for:

(a) The efficient unitized management or control of the further development and operation of the unit area for the recovery of oil and gas from the common source of supply affected.  Under such a plan the actual operations within the unit area may be carried on in whole or in part by the unit itself, or by one or more of the lessees within the unit area as unit operator subject to the supervision and direction of the unit, dependent upon what is most beneficial or expedient.  The designation of the unit operator shall be by vote of the lessees in the unit in a manner provided in the plan of unitization and not by the Commission.

(b) The division of interest or formula for the apportionment and allocation of the unit production, among and to the several separately owned tracts within the unit area such as will reasonably permit persons otherwise entitled to share in or benefit by the production from such separately owned tracts to produce or receive, in lieu thereof, their fair, equitable and reasonable share of the unit production or other benefits thereof.  A separately owned tract's fair, equitable and reasonable share of the unit production shall be measured by the value of each such tract for oil and gas purposes and its contributing value to the unit in relation to like values of other tracts in the unit, taking into account acreage, the quantity of oil and gas recoverable therefrom, location on structure, its probable productivity of oil and gas in the absence of unit operations, the burden of operation to which the tract will or is likely to be subjected, or so many of said factors, or such other pertinent engineering, geological, or operating factors, as may be reasonably susceptible of determination.  Unit production as that term is used in this act shall mean and include all oil and gas produced from a unit area from and after the effective date of the order of the Commission creating the unit regardless of the well or tract within the unit area from which the same is produced.

(c) The manner in which the unit and the further development and operation of the unit area shall or may be financed and the basis, terms and conditions on which the cost and expense thereof shall be apportioned among and assessed against the tracts and interests made chargeable therewith, including a detailed accounting procedure governing all charges and credits incident to such operations.  Reasonable provision shall be made in the plan of unitization for carrying or otherwise financing lessees who are unable to promptly meet their financial obligations in connection with the unit by establishing a fair rate of interest to all concerned based upon the terms and conditions as to time and by establishing a penalty provision which shall be defined as the total expenses minus any cash contributions received as follows:

1.  One hundred percent (100%) of that portion of the cost of aboveground surface equipment beyond the wellhead connections, including but not limited to stock tanks, separators, treaters, pumping equipment and piping, plus one hundred percent (100%) of the share of the cost of operation of the unit which shall be subject to the established rate of interest;

2.  Three hundred percent (300%) of that portion of the costs and expenses of drilling wells in the unitized area, including but not limited to staking, well site preparation, rigging up or drilling and reworking, deeping or plugging back and testing and completing the wells; and

3.  Three hundred percent (300%) of that portion of the costs and expenses of the underground pipeline systems, expenses for injected substances and any other incurred expenses which are not recoupable in the further development and operation of the unit area.

(d) The procedure and basis upon which wells, equipment and other properties of the several lessees within the unit area are to be taken over and used for unit operations, including the method of arriving at the compensation therefor, or of otherwise proportionately equalizing or adjusting the investment of the several lessees in the project as of the effective date of unit operation.

(e) The creation of an operating committee to have general overall management and control of the unit and the conduct of its business and affairs and the operations carried on by it, together with the creation or designation of such other subcommittees, boards or officers to function under authority of the operating committee as may be necessary, proper or convenient in the efficient management of the unit, defining the powers and duties of all such committees, boards or officers and prescribing their tenure and time and method for their selection.

(f) The time when the plan of unitization shall become and be effective.

(g) The time when and conditions under which and the method by which the unit shall or may be dissolved and its affairs wound up.

Added by Laws 1951, p. 137, § 4, emerg. eff. May 26, 1951.  Amended by Laws 1995, c. 97, § 1, emerg. eff. April 13, 1995.

§52287.5.  Ratification or approval of plan by lessees and owners.

No order of the Commission creating a unit and prescribing the plan of unitization applicable thereto shall become effective unless and until the plan of unitization has been signed, or in writing ratified or approved by lessees of record of not less than sixtythree percent (63%) of the unit area affected thereby and by owners of record of not less than sixtythree percent (63%) (exclusive of royalty interests owned by lessees or by subsidiaries of any lessee) of the normal oneeighth (1/8) royalty interest in and to the unit area, and the Commission has made a finding either in the order creating the unit or in a supplemental order that the plan of unitization has been so signed, ratified or approved by lessees and royalty owners owning the required percentage interest in and to the unit area.  Where the plan of unitization has not been so signed, ratified or approved by lessees and royalty owners owning the required percentage interest in and to the unit area at the time the order creating the unit is made, the Commission shall, upon petition and notice, hold such additional and supplemental hearings as may be requested or required to determine if and when the plan of unitization has been so signed, ratified or approved by lessees and royalty owners owning the required percentage interest in and to the unit area and shall, in respect to such hearings, make and enter a finding of its determination in such regard.  In the event lessees and royalty owners, or either, owning the required percentage interest in and to the unit area have not so signed, ratified or approved the plan of unitization within a period of six (6) months from and after the date on which the order creating the unit is made, the order creating the unit shall cease to be of further force and effect and shall be revoked by the Commission.

Added by Laws 1951, p. 138, § 5, emerg. eff. May 26, 1951.

§52287.6.  Procedure  Notice  Appeals.

Except as otherwise herein expressly provided, all proceedings had under this act including the filing of petitions, the giving of notices, the conduct of hearings and other action taken by the Commission shall be in the form and manner and in accordance with the procedure and procedural requirements provided in Sections 84 to 135, inclusive, Title 52, Oklahoma Statutes, 1941, or any amendment thereof with reference to proceedings thereunder.  Such additional notice shall be given as may be required by the Commission.  The Conservation Officer, his assistant and deputies and the Conservation Attorney shall act without additional compensation as technical advisors to the Commission to the extent that the Commission may require.  Any person aggrieved by any order of the Commission made pursuant to this act may appeal therefrom to the Supreme Court of the State of Oklahoma upon the same conditions, within the same time and in the same manner as is provided in said Sections 84 to 135, inclusive, Title 52, Oklahoma Statutes, 1941, or any amendments thereof, for the taking of appeals from the orders of the Commission made thereunder.

Added by Laws 1951, p. 139, § 6, emerg. eff. May 26, 1951.

§52287.7.  Unlawful operation.

From and after the effective date of an order of the Commission creating a unit and prescribing the plan of unitization applicable thereto, the operation of any well producing from the common source of supply or portion thereof within the unit area defined in the order by persons other than the unit or persons acting under its authority or except in the manner and to the extent provided in such plan of unitization shall be unlawful and is hereby prohibited.

Added by Laws 1951, p. 139, § 7, emerg. eff. May 26, 1951.

§52287.8.  Status and powers of unit  Liability for expenses  Liens.

Each unit created under the provisions of this act shall be a body politic and corporate, capable of suing, being sued and contracting as such in its own name.  Each such unit shall be authorized on behalf and for the account of all the owners of the oil and gas rights within the unit area, without profit to the unit, to supervise, manage and conduct the further development and operations for the production of the oil and gas from the unit area, pursuant to the powers conferred, and subject to the limitations imposed by the provisions of this act and by the plan of unitization.

The obligation or liability of the lessee or other owners of the oil and gas rights in the several separatelyowned tracts for the payment of unit expense shall at all times be several and not joint or collective and in no event shall a lessee or other owner of the oil and gas rights in the separatelyowned tract be chargeable with, obligated or liable, directly or indirectly, for more than the amount apportioned, assessed or otherwise charged to his interest in such separatelyowned tract pursuant to the plan of unitization and then only to the extent of the lien provided for in this act.

Subject to such reasonable limitations as may be set out in the plan of unitization, the unit shall have a first and prior lien upon the leasehold estate and other oil and gas rights (exclusive of a oneeighth (1/8) royalty interest) in and to each separatelyowned tract, the interest of the owners thereof in and to the unit production and all equipment in the possession of the unit, to secure the payment of the amount of the unit expense charged to and assessed against such separatelyowned tract.  The interest of the lessee or other persons who by lease, contract or otherwise are obligated or responsible for the cost and expense of developing and operating a separatelyowned tract for oil and gas in the absence of unitization, shall however, be primarily responsible for and charged with any assessment for unit expense made against such tract and resort may be had to overriding royalties, oil and gas payments, royalty interests in excess of oneeighth (1/8) of the production, or other interests which otherwise are not chargeable with such cost, only in the event the owner of the interest primarily responsible fails to pay such assessment or the production to the credit thereof is insufficient for that purpose.  In the event the owner of any royalty interest, overriding royalty, oil and gas payment or other interest which under the plan of unitization is not primarily responsible therefor pays in whole or in part the amount of an assessment for unit expense for the purpose of protecting such interest, or the amount of the assessment in whole or in part is deducted from the unit production to the credit of such interest, the owner thereof shall to the extent of such payment or deduction be subrogated to all of the rights of the unit with respect to the interest or interests primarily responsible for such assessment.  A oneeighth (1/8) part of the unit production allocated to each separatelyowned tract shall in all events be regarded as royalty to be distributed to and among, or the proceeds thereof paid to, the royalty owners free and clear of all unit expense and free of any lien therefor.

Added by Laws 1951, p. 139, § 8, emerg. eff. May 26, 1951.

§52287.9.  Modification of property rights, leases and contracts  Title to property  Distribution of proceeds  Delivery in kind  Effect of operations  Matters not affected.

Property rights, leases, contracts, and all other rights and obligations shall be regarded as amended and modified to the extent necessary to conform to the provisions and requirements of this act and to any valid and applicable plan of unitization or order of the Commission made and adopted pursuant hereto, but otherwise to remain in full force and effect.

Nothing contained in this act shall be construed to require a transfer to or vesting in the unit of title to the separatelyowned tracts or leases thereon within the unit area, other than the right to use and operate the same to the extent set out in the plan of unitization; nor shall the unit be regarded as owning the unit production.  The unit production and the proceeds from the sale thereof shall be owned by the several persons to whom the same is allocated under the plan of unitization.  All property, whether real or personal, which the unit may in any way acquire, hold or possess shall not be acquired, held or possessed by the unit for its own account but shall be so acquired, held and possessed by the unit for the account and as agent of the several lessees and shall be the property of such lessees as their interests may appear under the plan of unitization, subject, however, to the right of the unit to the possession, management, use or disposal of the same in the proper conduct of its affairs, and subject to any lien the unit may have thereon to secure the payment of unit expense.

The amount of the unit production allocated to each separatelyowned tract within the unit, and only that amount, regardless of the well or wells in the unit area from which it may be produced, and regardless of whether it be more or less than the amount of the production from the well or wells, if any, on any such separatelyowned tract, shall for all intents, uses and purposes be regarded and considered as production from such separatelyowned tract, and, except as may be otherwise authorized in this act, or in the plan of unitization approved by the Commission, shall be distributed among or the proceeds thereof paid to the several persons entitled to share in the production from such separatelyowned tract in the same manner, in the same proportions, and upon the same conditions that they would have participated and shared in the production or proceeds thereof from such separatelyowned tract had not said unit been organized, and with the same legal force and effect.  If adequate provisions are made for the receipt thereof, the share of the unit production allocated to each separatelyowned tract shall be delivered in kind to the persons entitled thereto by virtue of ownership of oil and gas rights therein or by purchase from such owners subject to the rights of the unit to withhold and sell the same in payment of unit expense pursuant to the plan of unitization, and subject further to the call of the unit on such portions of the gas for operating purposes as may be provided in the plan of unitization.

Operations carried on under and in accordance with the plan of unitization shall be regarded and considered as a fulfillment of and compliance with all of the provisions, covenants, and conditions, express or implied, of the several oil and gas mining leases upon lands included within the unit area, or other contracts pertaining to the development thereof, insofar as said leases or other contracts may relate to the common source of supply or portion thereof included in the unit area.  Wells drilled or operated on any part of the unit area no matter where located shall for all purposes be regarded as wells drilled on each separatelyowned tract within such unit area.

Nothing herein or in any plan of unitization shall be construed as increasing or decreasing the implied covenants of a lease in respect to a common source of supply or lands not included within the unit area of a unit.

Added by Laws 1951, p. 140, § 9, emerg. eff. May 26, 1951.

§52287.10.  Enlargement of area  Creation of new units  Amendment of plan.

The unit area of a unit may be enlarged to include adjoining portions of the same common source of supply, including the unit area of another unit, and a new unit created for the unitized management, operation and further development of such enlarged unit area, or the plan of unitization may be otherwise amended, all in the same manner, upon the same conditions and subject to the same limitations as herein provided with respect to the creation of a unit in the first instance, except, that where an amendment to plan of unitization relates only to the rights and obligations as between lessees the requirement that the same be signed, ratified or approved by royalty owners of record of not less than sixtythree percent (63%) of the unit area shall have no application.

Added by Laws 1951, p. 141, § 10, emerg. eff. May 26, 1951.

§52287.11.  Participation by public lands.

The Commissioners of the Land Office, or other proper board or officer of the state having the control and management of state land, and the proper board or officer of any political, municipal, or other subdivision or agency of the state, are hereby authorized and shall have the power on behalf of the state or of such political, municipal, or other subdivision or agency thereof, with respect to land or oil and gas rights subject to the control and management of such respective body, board, or officer, to consent to or participate in any plan or program of unitization adopted pursuant to this act.

Added by Laws 1951, p. 141, § 11, emerg. eff. May 26, 1951.

§52287.12.  Receipts as income.

Neither the unit production or proceeds from the sale thereof, nor other receipts shall be treated, regarded, or taxed as income or profits of the unit; but instead, all such receipts shall be the income of the several persons to whom or to whose credit the same are payable under the plan of unitization.  To the extent the unit may receive or disburse said receipts it shall only do so as a common administrative agent of the persons to whom the same are payable.

Added by Laws 1951, p. 141, § 12, emerg. eff. May 26, 1951.

§52287.13.  Definitions.

For the purposes of this act, unless the context otherwise requires:

(a) The term "lessee" refers not only to lessees under oil and gas leases but also to the owners of unleased lands or mineral rights having the right to develop the same for oil and gas.

(b) Any reference to a separatelyowned tract, although in general terms broad enough to include the surface and all underlying common sources of supply of oil and gas shall have reference thereto only in relation to the common source of supply or portion thereof embraced within the unit area of a particular unit.

(c) The phrase "oil and gas" shall refer not only to oil and gas as such in combination one with the other, but shall have general reference to oil, gas, casinghead gas, casinghead gasoline, gas distillate, or other hydrocarbons, or any combination or combinations thereof, which may be found in or produced from a common source of supply of oil, oil and gas or gas distillate.

(d) The term "person" shall mean and include any individual, corporation, partnership, common law or statutory trust, association of any kind, the State of Oklahoma or any subdivision or agency thereof acting in a proprietary capacity, guardian, executor, administrator, fiduciary of any kind, or any other entity or being capable of owning an interest in and to a common source of supply of oil and gas.

(e) The term "unit expense" shall include and mean any and all cost, expense, or indebtedness incurred by the unit in the establishment of its organization, or incurred in the conduct and management of its affairs or the operations carried on by it.

Added by Laws 1951, p. 141, § 13, emerg. eff. May 26, 1951.

§52-287.14.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§52287.15.  Agreements not violative of laws governing monopolies or restraint of trade.

No agreement between or among lessees or other owners of oil and gas rights in oil and gas properties, entered into pursuant hereto or with a view or for the purpose of bringing about the unitized development or operation of such properties, shall be held to violate any of the statutes of this state prohibiting monopolies or acts, arrangements, agreements, contracts, combinations or conspiracies in restraint of trade or commerce.

Added by Laws 1951, p. 142, § 15, emerg. eff. May 26, 1951.

§52-288.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Energy Education and Marketing Act".

Added by Laws 1992, c. 257, § 1, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 1, eff. Oct. 1, 1993.

§52-288.2.  Definitions.

As used in the Oklahoma Energy Education and Marketing Act, Section 288.1 et seq. of this title:

1.  "Board" means the Oklahoma Energy Resources Board;

2.  "Person" means any individual, group of individuals, or any partnership, corporation, association, cooperative, or employee thereof, or any other entity;

3.  "Independent producer" means any person:

a. who produces oil or natural gas and is not engaged in refining or marketing of such products, or

b. who derives a majority of his or her oil- or natural gas-related income from working interest;

4.  "Major oil company" means any person who produces oil or natural gas in the State of Oklahoma and who is a retailer as defined in IRS Code Sec. 613A (d)(2) or a refiner as defined in Sec. 613A (d)(4) of the Code or is a subsidiary, directly or indirectly, of a company that is classified as a major oil company as defined herein; and

5.  "Qualified independent producer association" means an entity in existence as of January 1, 1992, that is organized and operating within the state, a majority of whose governing body are independent producers and which represents the independent oil or natural gas industry on a statewide basis.

Added by Laws 1992, c. 257, § 2, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 2, eff. Oct. 1, 1993; Laws 1996, c. 352, § 1; Laws 1997, c. 2, § 11, emerg. eff. Feb. 26, 1997.

NOTE:  Laws 1996, c. 84, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§52-288.3.  Oklahoma Energy Resources Board.

There is hereby re-created until July 1, 2007, the Oklahoma Energy Resources Board which shall be subject to the provisions of the Oklahoma Sunset Law.  The purpose of the Board is to coordinate a program designed to demonstrate to the general public the importance of the Oklahoma oil and natural gas exploration and production industry, to encourage the wise and efficient use of energy, to promote environmentally sound production methods and technologies, to develop existing supplies of Oklahoma's oil and natural gas resources, to support research and educational activities concerning the oil and natural gas exploration and production industry and to cause remediation of historical oilfield environmental problems.

Added by Laws 1992, c. 257, § 3, eff. Sept. 1, 1992.  Amended by Laws 1992, c. 343, § 2, eff. Sept. 1, 1992; Laws 1993, c. 184, § 3, eff. Oct. 1, 1993; Laws 1996, c. 352, § 2; Laws 2001, c. 138, § 1.

§52-288.4.  Board - Composition - Qualifications - Terms - Vacancies - Additional members - First meeting - Compensation and expenses.

A.  The Oklahoma Energy Resources Board shall be composed of at least eighteen (18) members.  The eighteen members shall be independent oil or natural gas producers, or representatives of major oil companies which do business in the state, six to be appointed by the Governor, six to be appointed by the President Pro Tempore of the Senate and six to be appointed by the Speaker of the House of Representatives.  The Governor, President Pro Tempore and Speaker of the House of Representatives shall make appointments of independent producers from a list of names of independent producers which do business in the state submitted by qualified independent producer associations.

B.  The members of the Board shall:

1.  Be at least twenty-five (25) years of age; and

2.  Have at least five (5) years of active experience in the oil or natural gas industry.

C.  The initial term of office for independent producer members of the Board shall be as follows:  six members for one (1) year, six members for two (2) years and six members for three (3) years.

For the initial appointments of independent producers, each appointing authority shall make two appointments for one-year terms, two appointments for two-year terms and two appointments for three-year terms.  Thereafter, the terms of the independent producer members shall be for three (3) years.

D.  The six independent producer members of the Board whose initial term of office is for one (1) year shall serve until October 1, 1993, at which time their terms shall expire and will be replaced by the members appointed to three-year terms under subsection E of this section.

E.  On October 1, 1993, six members shall be appointed to the Board who represent major oil companies which do business in the state, two to be appointed by the Governor, two to be appointed by the President Pro Tempore of the Senate and two to be appointed by the Speaker of the House of Representatives.  After October 1, 1993, the Board shall be composed of eighteen (18) members, twelve of which shall be independent producers and six shall be representatives of major oil companies.

F.  Vacancies shall be filled for the unexpired term of office in the same manner as the original appointment.  The appointed members may be removed from office by a majority vote of the three appointing authorities in a manner as provided by law.

G.  After October 1, 1993, the independent producer and major oil company members of the Board appointed pursuant to subsection A of this section may by majority vote appoint a maximum of three representatives from each of the following producer-related areas to serve as members of the Board:  one member from a royalty owner association and two members representing crude oil purchasing companies.  These additional members shall have full voting rights and privileges and will serve three-year terms.  They may be removed from the Board by a majority vote of the independent producer and major oil company members of the Board appointed pursuant to subsection A of this section.

H.  The Board shall at its first meeting elect one of its members as chairperson, who shall preside over meetings of the Board and perform such other duties as may be required by the Board.  The first meeting of the Board shall be called by the Governor.

I.  No member of the Board shall receive a salary for duties performed as a member of the Board however, members are eligible to receive reimbursement for expenses and travel reimbursement as provided for in the State Travel Reimbursement Act.

J.  Members serving on the Board shall be eligible to serve on any other state board or commission if such member is otherwise qualified to hold such appointed office, notwithstanding the provisions of Section 6 of Title 51 of the Oklahoma Statutes.

Added by Laws 1992, c. 257, § 4, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 4, emerg. eff. May 17, 1993; Laws 1995, c. 76, § 1, eff. July 1, 1995; Laws 1996, c. 352, § 4; Laws 1999, c. 317, § 4, emerg. eff. June 4, 1999.

§52-288.5.  Board - Powers, duties and responsibilities.

The Oklahoma Energy Resources Board shall have the following powers, duties and responsibilities:

1.  To administer and enforce the provisions of the Oklahoma  Energy Education and Marketing Act;

2.  To establish an office for the Board within the State of Oklahoma;

3.  To elect a chairperson and whatever other officers may be necessary to direct operations of the Board;

4.  To employ personnel as shall be deemed necessary to carry out the purpose and provisions of this act including but not limited to an attorney to provide legal assistance to the Board, and to prescribe their duties and fix their compensation;

5.  To establish and administer the Energy Resources Revolving Fund;

6.  To approve or disapprove the budget of the Board;

7.  To promulgate rules as it deems necessary to carry out the provisions of this act;

8.  To enter into contracts or agreements for studies, research projects, experimental work, supplies or other services to carry out the purposes of the Oklahoma Energy Education and Marketing Act, and incur those expenses necessary to carry out said purpose.  Any such contract or agreement shall provide that:

a. the person entering the contract or agreement on behalf of the Board shall develop and submit to the Board a plan or project together with a budget or budgets that shows estimated costs to be incurred for the plan or project,

b. the person entering the contract or agreement shall keep accurate records of all of its transactions, account for funds received and expended, and make periodic reports to the Board of activities conducted, and such other reports as the Board may require;

9.  To keep accurate records of all financial transactions performed pursuant to this act.  These records shall be audited annually by an independent auditor and an annual report shall be compiled and presented to the Governor;

10.  To cooperate with any private, local, state or national commission, organization, agency or group and to make contracts and agreements for joint programs beneficial to the oil industry;

11.  To accept donations, grants, contributions and gifts from any public or private source and deposit such in the Energy  Resources Revolving Fund;

12.  To approve or disapprove the investment of any monies in the Energy Resources Revolving Fund pursuant to Section 288.10 of this title; and

13.  To keep an accurate record of all assessments collected.

Added by Laws 1992, c. 257, § 5, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 5, eff. Oct. 1, 1993; Laws 1995, c. 76, § 2, eff. July 1, 1995.

§52-288.6.  Board - Annual meeting - Regular meeting - Quorum - Additional meeting - Appointment of Director.

A.  There shall be an annual meeting of the Board at which the annual report and proposed budget will be presented.  The Board shall, at the call of the chairperson, hold at least three other regular meetings each year.  The chairperson shall establish the time, a manner and place of all meetings and shall provide notice of such meetings.  A majority of the members of the Board shall constitute a quorum for the transaction of any business.  In addition, the Board shall determine the circumstances under which additional meetings of the Board may be held.

B.  The Board may appoint a Director who shall carry out the provisions of the Oklahoma Energy Education and Marketing Act.  The Director shall not be one of the appointed Board members.

Added by Laws 1992, c. 257, § 6, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 6, eff. Oct. 1, 1993.

§52-288.7.  Energy Resources Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Energy Resources Board to be designated the "Energy Resources Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received by the Oklahoma Energy Resources Board from assessments received and collected pursuant to Section 288.8A of this title, donations, grants, contributions and gifts from any public or private source.  The Board may expend funds as provided for by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Of the monies collected and not refunded pursuant to Sections 288.8A and 288.9A of this title, a minimum of fifty percent (50%) of said monies collected, including a prorated share of administrative costs incurred from the effective date of this act, and not subsequently refunded, shall be expended on environmental cleanup and remediation projects related to oil and gas pollution authorized by the Board from a priority list of projects submitted by the Oklahoma Corporation Commission or, only in the absence of Corporation Commission jurisdiction, projects submitted by other appropriate state agencies.

C.  None of the monies collected and not refunded pursuant to Sections 288.8A and 288.9A of this title shall be used for travel expenses of any member of the Oklahoma Legislature.

Added by Laws 1992, c. 257, § 7, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 7, eff. Oct. 1, 1993; Laws 1996, c. 352, § 4.

§52-288.8.  Repealed by Laws 1993, c. 184, § 11, emerg. eff. May 17, 1993.

§52-288.8A.  Levy of assessment - Remitting - Rate - Collection.

A.  To fund the activities of the Oklahoma Energy Resources Board, an assessment shall be levied in the amount of one-tenth of one percent (1/10 of 1%) of the gross revenues received at the wellhead for oil, natural gas, casinghead gas or condensate produced from each well in the State of Oklahoma except for production exempt from the payment of gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes.

B.  The assessment levied by subsection A of this section shall be deducted from the proceeds of production by the person remitting gross production tax to the Oklahoma Tax Commission pursuant to Section 1001 of Title 68 of the Oklahoma Statutes.  Such assessment shall be remitted to the Oklahoma Tax Commission in the same manner as is provided by law for the payment of gross production tax. Provided, the person remitting the assessment may remit cumulative amounts of Twenty-five Dollars ($25.00) or less quarterly.  To defray the costs of receiving and depositing the assessments levied by this section, the Oklahoma Tax Commission shall retain Two Thousand Dollars ($2,000.00) per month of the assessments received for deposit in the Oklahoma Tax Commission Revolving Fund created pursuant to Section 113 of Title 68 of the Oklahoma Statutes.  The remaining monies received by the Oklahoma Tax Commission pursuant to this section shall be deposited in the Energy Resources Revolving Fund.

C.  The Board shall be responsible for taking appropriate legal actions to collect any assessment which is not paid or is not properly paid.  The Oklahoma Tax Commission shall not be responsible for collecting any assessment not remitted to the Oklahoma Tax Commission for deposit in the Energy Resources Revolving Fund.  The Oklahoma Tax Commission shall report to the Board any information it obtains regarding failure of any person to properly pay the assessment due, including any documentation it may have of such failure.

Added by Laws 1993, c. 184, § 8, eff. Oct. 1, 1993.  Amended by Laws 1996, c. 352, § 5.

§52-288.9.  Repealed by Laws 1993, c. 184, § 11, emerg. eff. May 17, 1993.

§52-288.9A.  Refunds.

A.  Any person subject to the assessment levied by Section 288.8A of this title may request a refund as provided in this section of the assessment paid on production for the preceding calendar year.  Upon compliance with the provisions of this section and rules promulgated by the Board to implement this section, the Board shall refund to each person requesting a refund of the amount of the assessment paid by or on behalf of such person during the preceding calendar year.  Refunds will include interest earned at the rate equal to the average United States Treasury bill rate of the preceding calendar year as certified by the State Treasurer.

B.  The request for a refund of the assessment paid on production for the preceding calendar year must be made during the first three (3) calendar months following the calendar year for which the refund is requested.  Failure to request a refund during this period shall terminate the right of any person to receive a refund for the assessment paid on production for the preceding calendar year.  The Board shall give notice of the availability of the refund through press releases, paid advertisements placed in the newspaper with the largest general circulation in each county in the state and such other means as it deems appropriate.

C.  Each person requesting a refund shall execute an affidavit showing the amount of refund requested, and the affiant was the owner of the production for which the refund is requested.  Each person requesting a refund shall submit supporting evidence demonstrating the gross revenues, net to the person's revenue interest, received for oil, natural gas, casinghead gas or condensate in Oklahoma.  The Board may verify, principally through the use of audits, the accuracy of the request for refund.  In verifying the accuracy of a request for refund, the Board shall exercise its authority in a manner that will reduce, to the extent practicable and appropriate, the burden on persons providing the information to the Board.

D.  No company or person who requests a refund under this section shall be eligible to serve or have a representative serve as a member of the Board.

Added by Laws 1993, c. 184, § 9, eff. Oct. 1, 1993.  Amended by Laws 1996, c. 352, § 6.

§52-288.10.  Repealed by Laws 1993, c. 184, § 11, emerg. eff. May 17, 1993.

§52-288.11.  Investment of funds - Utilizing funds to influence governmental action or policy.

A.  The Board may invest, pending disbursement, funds collected through assessments only in obligations of the United States or any agency thereof, in general obligations of any state, in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or in obligations fully guaranteed as to principal and interest by the United States.

B.  The Board shall be prohibited from utilizing any funds collected through the assessment procedure outlined in Section 8 of this act, for the purpose of influencing governmental action or policy, with the exception of recommending amendments to this act.

Added by Laws 1992, c. 257, § 11, eff. Sept. 1, 1992.

§52-288.12.  Act not to preempt or supersede other state or national programs - Application to rules and amendment of rules - Support of national program.

Nothing in this act may be construed to preempt or supersede any other program relating to oil or natural gas promotion or marketing organized and operated under the laws of the State of Oklahoma or the United States.  The provisions of this act applicable to the rules shall be applicable to amendments to the rules.  In the event of the establishment of a national program for an assessment on oil or natural gas production, the Board, by majority vote, may elect to designate up to a maximum of fifty percent (50%) of the funds collected under this act to such a national program in lieu of an additional assessment as may be required by such national program.

Added by Laws 1992, c. 257, § 12, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 184, § 10, eff. Oct. 1, 1993; Laws 1996, c. 352, § 7.

§52291.  Confinement of gas until used.

Any person, co-partnership, or corporation in possession, either as owner, lessee, agent or manager of any well producing natural gas, in this state in order to prevent the said gas wasting by escape, shall immediately after penetrating the gasbearing rock, in any well hereafter drilled, shut in and confine the gas in said well until and during such time as the gas therein shall be utilized for lights, fuel or power purposes:  Provided, that this section shall not apply to any well operated for oil:  Provided, further, that when in the course of drilling, gas production is developed, four (4) days' free time shall be allowed in which to determine whether the well shall be shut and saved for a gas well or drilled further for the purpose of producing oil.

R.L.1910, § 4319.

§52292.  Waste from gas pipeline  Unlawful if unnecessary.

It shall be unlawful for any person, co-partnership, or corporation, either as owner, lessee, agent or manager of any pipeline in this state, through which natural gas flows from wells utilized for the production of gas only, to allow any unnecessary leak or waste to occur from said line.

R.L.1910, § 4320.

§52293.  Flambeau lights unlawful.

It shall be unlawful to use natural gas for illuminating purposes in what are known as flambeau lights; but nothing herein shall prohibit the use of "Jumbo" burners or other burners in glass globes consuming no more gas than such "Jumbo" burners, nor the burning of flambeau lights, not to exceed four in number, within or near the derrick of any drilling well.

R.L.1910, § 4321.

§52294.  Lights  Daytime use prohibited.

The person, firm, company or corporation consuming said gas, and using burners in open air or in or around derricks, shall turn off said gas not later than eight o'clock in the morning of each day such lights or burners are used, and shall not turn on or relight the same between the hours of eight o'clock a.m. and five o'clock p.m.

R.L. 1910, § 4322.

§52295.  Burning gas during day.

No gas shall be used or burned for illuminating purposes between the hours of eight o'clock a.m. and five o'clock p.m., unless the use of the same is regulated by meter.

R.L.1910, § 4323.

§52296.  Refuse from wells  Disposition.

No inflammable product from any oil or gas well shall be permitted to run into any tank, pool or stream used for watering stock; and all waste of oil and refuse from tanks or wells shall be drained into proper receptacles at a safe distance from the tanks, wells or buildings, and be immediately burned or transported from the premises, and in no case shall it be permitted to flow over the land. Salt water shall not be allowed to flow over the surface of the land.

R.L.1910, § 4324.

§52-296.1.  Securing of crude oil storage tanks.

The owner or operator who owns or has control over a production crude oil storage tank shall be required to do one of the following:

1.  Install and maintain a locking or sealing device on the thief hatch of the tank;

2.  Reduce the opening of the thief hatch to not greater than six (6) inches in diameter; or

3.  Affix and maintain a sign on or near the thief hatch which shall meet the following specifications:

a. the size of the sign shall be no smaller than forty (40) square inches,

b. the sign shall read "DANGER DO NOT OPEN", and

c. the word "DANGER" on the sign shall be no smaller than two (2) inches and the words "DO NOT OPEN" shall be no smaller than one (1) inch.

Added by Laws 1994, c. 305, § 1, eff. Jan. 1, 1995.

§52-297.  Repealed by Laws 1961, p. 433, § 1.

§52-298.  Repealed by Laws 1961, p. 433, § 1.

§52-299.  Repealed by Laws 1961, p. 433, § 1.

§52-300.  Repealed by Laws 1961, p. 433, § 1.

§52-301.  Repealed by Laws 1961, p. 433, § 1.

§52302.  Firing oil or gas, or interfering with appliances unlawful.

It is hereby declared to be unlawful for any person maliciously to set fire to any gas or oil escaping from wells, broken or leaking mains, pipes, valves, tanks or other appliances used by any person or corporation in conveying gas or oil, or to interfere in any manner with the wells, pipes, mains, gate boxes, valves, stopcocks, or other appliances, machinery or property of any person or corporation engaged in furnishing gas or oil, unless employed by or acting under the authority and direction of any such person or corporation owning or operating said gas or oil lines, or the proper legal authorities.

R.L.1910, § 4330.

§52303.  Penalty for violations.

Any person, co-partnership or corporation violating any of the provisions of this article, shall, upon conviction thereof, be fined in any sum not less than Twentyfive Dollars ($25.00), nor more than Five Hundred Dollars ($500.00), in any court having competent jurisdiction in the county in which the act shall have been committed or omitted, or by being imprisoned for not less than thirty (30) days nor more than ninety (90) days, or by both such fine and imprisonment.  The amount of said penalty, when collected, shall be paid, onehalf (1/2) into the public road fund, of the county in which said suit shall have been brought, and onehalf (1/2) to the informer in said action.

R.L.1910, § 4331.

§52-304.  Repealed by Laws 1941, p. 218, § 1, emerg. eff. June 4, 1941.

§52305.  Well drilling within 100 feet of underground coal mines prohibited.

No well for oil or gas shall be drilled within one hundred (100) feet from any mined area of an active underground coal mine, or abandoned underground mine connected to an active underground mine.

Added by 1955, p. 255, § 1.

§52306.  Workable coal beds or seams defined.

All coal beds or seams thirty (30) inches to thirtysix (36) inches in thickness, less than one thousand (1,000) feet below the surface, and all coal beds or seams more than thirtysix (36) inches in thickness, less than one thousand five hundred (1,500) feet below the surface, shall be deemed as workable.

Added by 1955, p. 255, § 2.

§52307.  Drilling of wells through workable seams  Regulations.

Any well drilled for oil, gas, salt water disposal or any other purpose in connection with the production of oil and gas, through a workable vein or seam of coal shall be drilled in such manner as will, if practicable, exclude all oil, gas or gas pressure from the coal seam, except such as is found in the coal seam itself.  Each string of casing that is run through a workable coal seam shall be seated at least thirty (30) feet below the coal seam in twenty (20) feet of cement, to form an effective seal, or the coal seam shall be protected in such other manner as may be approved by the Corporation Commission of the State of Oklahoma.

Added by 1955, p. 255, § 3.

§52308.  Plugging.

The owner or manager shall not permit any well drilled for oil, gas, salt water disposal or any other purpose in connection with the production of oil and gas, through a workable coal seam to remain unplugged after such well is no longer used for the purpose for which it was drilled or converted.  Each such well plugged shall protect the workable coal seam by a cement plug extending twentyfive (25) feet above said coal seam to a distance of twentyfive (25) feet below the same or the bottom of the hole, whichever is less.

Added by Laws 1955, p. 255, § 4.

§52309.  Findings and declarations.

The Legislature finds and declares that it is in the public interest to protect the waters and lands of the state against pollution and, for that purpose, it is necessary and desirable in the exercise of the police power of the state to provide additional means whereby wells drilled for the exploration, development, or production of oil or gas, or as injection or disposal wells, may be plugged, replugged, or repaired by the Corporation Commission or under the authority and direction of the Corporation Commission, hereinafter called "Commission".

Added by Laws 1965, c. 191, § 1, emerg. eff. June 8, 1965.  Amended by Laws 1970, c. 217, § 1, emerg. eff. April 15, 1970; Laws 1991, c. 332, § 7, eff. July 1, 1991.

§52310.  Leaking wells  Entry upon land to plug, replug or repair  Emergencies.

A.  If, after notice and hearing, the Commission finds that:

1.  a well drilled for the exploration, development, or production of oil or gas, or as an injection or disposal well, is abandoned and unplugged or improperly plugged or is causing or is likely to cause surface or subsurface pollution of any fresh water or is purging or is likely to purge salt water, oil, gas, or other deleterious substances onto the surface of the land in the vicinity of the well; and

2.  the operator of the well or any other person responsible for plugging, replugging, or repairing the well in such manner as is necessary to prevent further or future pollution cannot be found or is financially unable to pay the cost of performing said work, the Commission or any person authorized by the Commission may enter upon the land upon which the well is located and plug, replug, or repair the well as may be reasonably required to remedy the condition.  If an emergency exists or if it otherwise appears to the Commission that irreparable injury will result if immediate remedial action is not taken, said entry upon the land may be made or authorized by the Commission without notice or hearing, for the purpose of taking such temporary remedial action as the Commission considers necessary to prevent or minimize the injury, pending the giving of notice and hearing.  The operation shall be conducted in the manner prescribed by the Commission.

B.  For the purpose of immediately responding to emergency situations within the Commission's jurisdiction having potentially critical environmental or public safety impact, the Commission may take whatever necessary action, without notice and hearing, including the expenditure of monies from the Corporation Commission Plugging Fund, to promptly respond to the emergency.  Such emergency expenditure shall be made pursuant to the provisions of the Oklahoma Central Purchasing Act upon such terms and conditions established by the Office of Public Affairs to accomplish the purposes of this section.  Thereafter, the Commission shall seek reimbursement from the responsible person, firm or corporation for all expenditures made from the Corporation Commission Plugging Fund.  Any monies received as reimbursement shall be deposited to the credit of the Corporation Commission Plugging Fund.

C.  If, at any time, the monies in the Corporation Commission Plugging Fund are insufficient to cover the cost of remedial action for all wells eligible for plugging, replugging or repair under this statute, the Commission shall prioritize expenditures according to degree of actual or potential environmental harm.

Added by Laws 1965, c. 191, § 2, emerg. eff. June 8, 1965.  Amended by Laws 1970, c. 217, § 2, emerg. eff. April 15, 1970; Laws 1983, c. 59, § 1, eff. Nov. 1, 1983; Laws 1985, c. 201, § 2; Laws 1990, c. 107, § 2, eff. Oct. 1, 1990; Laws 1991, c. 332, § 8, eff. July 1, 1991.

§52311.  Liability for damages.

Any person entering upon the land on which the well is located to plug, replug, or repair the same, pursuant to the authority and in accordance with the order of the Commission, shall not be liable or held responsible for any damages resulting from operations reasonably necessary or proper to plug, replug, or repair the well, except damages to growing crops and improvements.

Added by Laws 1965, c. 191, § 3, eff. June 8, 1965.

§52312.  Responsibility for future remedial work.

Any person who plugs, replugs, or repairs a well in accordance with an order of the Commission under this act shall not be held to have assumed responsibility for future remedial work on said well or be liable in damages or otherwise for conditions subsequently arising from or in connection with said well.

Added by Laws 1965, c. 191, § 4, eff. June 8, 1965.

§52313.  No admission of liability or discharge of action.

The fact that any person has initiated or supported a proceeding before the Commission or has remedied or attempted to remedy the condition of any well under the authority of this act shall not be construed as an admission of liability or received in evidence against such person in any action or proceeding wherein responsibility for or damages from surface or subsurface pollution, or injury to any fresh water or oil or gas bearing formation is or may become an issue, nor shall such fact be construed as releasing or discharging any action, cause of action, or claim against such person existing in favor of any third person for damages to property resulting from surface or subsurface pollution, or injury to any fresh water or oil or gas bearing formation.

Added by Laws 1965, c. 191, § 5, eff. June 8, 1965.

§52314.  Right of action for costs involved  Lien

Any person who had no obligation to plug, replug, or repair the well but who does so under the provisions of this act shall have a cause of action against the person or persons who by law were obligated to properly plug, replug, or repair the well for the reasonable cost and expense incurred in plugging, replugging, or repairing the well, and shall have a lien upon the interest of such obligated person or persons in and to the oil and gas rights in the land and equipment located thereon.

Added by Laws 1965, c. 191, § 6, eff. June 8, 1965.

§52315.  Supplemental remedy.

Nothing in this act shall relieve any person or persons otherwise legally responsible from any obligation to properly plug, replug, or repair a well and shall not limit the authority of the Commission to require the proper plugging, replugging, or repair of the well, but is intended as a supplemental remedy when any person or persons obligated to do so fail or cannot be made to do so.

Added by Laws 1965, c. 191, § 7, eff. June 8, 1965.

§52316.  Proceedings.

All proceedings under this act including the filing of applications, giving of notices, the conduct of hearings and other action taken by the Commission, and appeals therefrom shall be in the form and manner and in accordance with the procedure provided in Sections 84 to 135, inclusive, Title 52 O.S. 1961, or any amendment thereof.

Added by Laws 1965, c. 191, § 8, eff. June 8, 1965.

§52317.  "Person" defined.

The term "person" as used in this act means any individual, business association or corporation, partnership, governmental or political subdivision, public corporation, body politic and corporate public authority, trust or any other legal entity.

Added by Laws 1965, c. 191, § 9, eff. June 8, 1965.

§52318.  Remedial work  Contracts upon competitive bids.

When the Corporation Commission undertakes to plug, replug, or repair any well or wells as authorized and provided in Sections 309 and 310 of this title, all such remedial work shall be done by contracts let upon competitive bids.  Except for expenditures made from the Corporation Commission Plugging Fund, the Commission shall not expend from the Oil and Gas Revolving Fund or any other fund in the State Treasury, in any fiscal year, for the purposes herein provided, an amount of money in excess of the total sum specifically authorized annually by the Legislature for such purposes.  Provided any monies received by the Commission through execution on any required surety shall not be subject to such limitation on expenditure for plugging, replugging or repairing any well or wells.

Added by Laws 1970, c. 217, § 3, emerg. eff. April 15, 1970.  Amended by Laws 1989, c. 381, § 2, emerg. eff. June 7, 1989; Laws 1990, c. 107, § 3, eff. Oct. 1, 1990; Laws 1997, c. 275, § 1, eff. July 9, 1997.

§52318.1.  Agreement as to compliance with drilling and plugging regulations  Evidence of financial responsibility  Bond  Cost of plugging  Notice  Remedial operations.

A.  Any person who drills or operates any well for the exploration, development or production of oil or gas, or as an injection or disposal well, within this state, shall furnish in writing, on forms approved by the Corporation Commission, his or her agreement to drill, operate and plug wells in compliance with the rules of the Commission and the laws of this state, together with evidence of financial ability to comply with the requirements for plugging, closure of surface impoundments, removal of trash and equipment as established by the rules of the Commission and by law.  To establish evidence of financial ability, the Commission shall require:

1.  Category A surety which shall include a financial statement listing assets and liabilities and including a general release that the information may be verified with banks and other financial institutions.  The statement shall prove a net worth of not less than Fifty Thousand Dollars ($50,000.00); or

2.  Category B surety which shall include an irrevocable commercial letter of credit, cash, a cashier's check, a Certificate of Deposit, Bank Joint Custody Receipt, other negotiable instrument or, a blanket surety bond.  Except as provided in paragraph 3 of subsection A of this section, amount of such letter of credit, cash, cashier's check, certificate, bond, receipt or other negotiable instrument shall be in the amount of Twentyfive Thousand Dollars ($25,000.00) but may be set higher at the discretion of the Director of the Oil and Gas Conservation Division.  The Commission is authorized to determine the amount of Category B surety based upon the past performance of the operator and its insiders and affiliates regarding compliance with the laws of this state, and any rules promulgated thereto including but not limited to the drilling, operation and plugging of wells, closure of surface impoundments or removal of trash and equipment.  Any instrument shall constitute an unconditional promise to pay and be in a form negotiable by the Commission.

3.  The Commission upon certification by any operator subject to Category B surety that its plugging liability statewide is less than the twentyfivethousanddollar standard specified in this section may allow said operator to provide Category B type surety in an amount less than the required Twentyfive Thousand Dollars ($25,000.00), but at least sufficient to cover the estimated cost of all plugging, closure, and removal operations currently the responsibility of that operator.  The liability certification referred to in this paragraph shall take the form of an affidavit from a licensed well plugger estimating the costs of all plugging, closure, and removal operations of the operator requesting such relief.  This alternative amount shall be modified upward upon the assumption of additional operations by such operator, the maximum amount of Category B surety to be posted not to exceed the twentyfivethousanddollar total unless as provided previously.

B.  Operators of record as of June 7, 1989, who do not have any outstanding contempt citations or fines and whose insiders or affiliates have no outstanding contempt citations or fines may post Category A surety.

New operators, operators who have outstanding fines or contempt citations and operators whose insiders or affiliates have outstanding contempt citations or fines as of June 7, 1989, shall be required to post Category B surety.  Operators who have posted Category B surety and have operated under this type surety and have no outstanding fines at the end of three (3) years may post Category A surety.

Operators using Category A surety who are assessed a fine of Two Thousand Dollars ($2,000.00) or more and who do not pay the fine within the specified time shall be required to post a Category B surety within thirty (30) days of notification by the Commission.

C.  For good cause shown concerning pollution or improper plugging of wells by the operator posting either Category A or B surety or by an insider or affiliate of such operator, the Commission, upon application of the Director of the Oil and Gas Conservation Division, after notice and hearing, may require the filing of additional Category B surety in an amount greater than Twentyfive Thousand Dollars ($25,000.00) but not to exceed One Hundred Thousand Dollars ($100,000.00).

D.  If the Commission determines that a blanket surety bond is required, the bond shall be conditioned on the fact that the operator shall cause the wells to be plugged and abandoned surface impoundments to be closed, and trash and equipment to be removed in accordance with the laws of this state and the rules of the Commission.  Each bond shall be executed by a corporate surety authorized to do business in this state and shall be renewed and continued in effect until the conditions have been met or release of the bond is authorized by the Commission.

E.  The agreement provided for in subsection A of this section shall provide that if the Commission determines that the person furnishing the agreement has neglected, failed, or refused to plug and abandon, or cause to be plugged and abandoned, or replug any well or has neglected, failed or refused to close any surface impoundment or removed or cause to be removed trash and equipment in compliance with the rules of the Commission, then the person shall forfeit from his or her bond, letter of credit or negotiable instrument or shall pay to this state, through the Commission, for deposit in the State Treasury, a sum equal to the cost of plugging the well, closure of any surface impoundment or removal of trash and equipment.  The Commission may cause the remedial work to be done, issuing a warrant in payment of the cost thereof drawn against the monies accruing in the State Treasury from the forfeiture or payment.  Any monies accruing in the State Treasury by reason of a determination that there has been a noncompliance with the provisions of the agreement or the rules of the Commission, in excess of the cost of remedial action ordered by the Commission, shall be credited to the Oil and Gas Revolving Fund.  The Commission shall also recover any costs arising from litigation to enforce this provision.  Provided, before a person is required to forfeit or pay any monies to the state pursuant to this section, the Commission shall notify the person at his or her lastknown address of the determination of neglect, failure or refusal to plug or replug any well, or close any surface impoundment or remove trash and equipment and said person shall have ten (10) days from the date of notification within which to commence remedial operations.  Failure to commence remedial operations shall result in forfeiture or payment as provided in this subsection.

F.  It shall be unlawful for any person to drill or operate any oil or gas well subject to the provisions of this section, without the evidence of financial ability required by this section.  The Commission shall shut in, without notice, hearing or order of the Commission, the wells of any such person violating the provisions of this subsection and such wells shall remain shut in for noncompliance until the required evidence of Category B surety is obtained and verified by the Commission.

G.  If title to property or a well is transferred, the transferee shall furnish the evidence of financial ability to plug the well and close surface impoundments required by the provisions of this section, prior to the transfer.

H.  As used in this section:

1.  "Affiliate" means an entity that owns twenty percent (20%) or more of the operator, or an entity of which twenty percent (20%) or more is owned by the operator; and

2.  "Insider" means officer, director, or person in control of the operator; general partners of or in the operator; general or limited partnership in which the operator is a general partner; spouse of an officer, director, or person in control of the operator; spouse of a general partner of or in the operator; corporation of which the operator is a director, officer, or person in control; affiliate, or insider of an affiliate as if such affiliate were the operator; or managing agent of the operator.

Added by Laws 1971, c. 25, § 1, emerg. eff. March 22, 1971.  Amended by Laws 1983, c. 91, § 1, eff. Nov. 1, 1983; Laws 1984, c. 117, § 1, eff. Nov. 1, 1984; Laws 1986, c. 310, § 4, operative July 1, 1986; Laws 1987, c. 45, § 1, emerg. eff. April 24, 1987; Laws 1989, c. 381, § 3, emerg. eff. June 7, 1989; Laws 1991, c. 332, § 9, eff. July 1, 1991; Laws 1992, c. 362, § 2, emerg. eff. June 4, 1992; Laws 1997, c. 275, § 10, eff. July 1, 1997.

§52318.1a.  Confidentiality of financial statement.

Pursuant to the Oklahoma Open Records Act, the Commission is authorized to provide for the confidentiality of any financial statement filed pursuant to Section 318.1 of Title 52 of the Oklahoma Statutes.  Copies of such financial statements may only be obtained upon written request to the Director of the Oil and Gas Division.  Upon good cause shown, upon the discretion of the Director, copies of such financial statements may be released.

Added by Laws 1987, c. 45, § 2, emerg. eff. April 24, 1987.

§52318.2.  Definitions.

For purposes of Sections 1 through 8 of this act:

1.  "Operator" means a mineral owner or lessee who is engaged in drilling or preparing to drill for oil or gas; and

2.  "Surface owner" means the owner or owners of record of the surface of the property on which the drilling operation is to occur.

Added by Laws 1982, c. 341, § 1, operative July 1, 1982.

§52318.3.  Notice of intent to drill  Negotiating surface damages.

Before entering upon a site for oil or gas drilling, except in instances where there are nonstate resident surface owners, nonstate resident surface tenants, unknown heirs, imperfect titles, surface owners, or surface tenants whose whereabouts cannot be ascertained with reasonable diligence, the operator shall give to the surface owner a written notice of his intent to drill containing a designation of the proposed location and the approximate date that the operator proposes to commence drilling.

Such notice shall be given in writing by certified mail to the surface owner.  If the operator makes an affidavit that he has conducted a search with reasonable diligence and the whereabouts of the surface owner cannot be ascertained or such notice cannot be delivered, then constructive notice of the intent to drill may be given in the same manner as provided for the notice of proceedings to appoint appraisers.

Within five (5) days of the date of delivery or service of the notice of intent to drill, it shall be the duty of the operator and the surface owner to enter into good faith negotiations to determine the surface damages.

Added by Laws 1982, c. 341, § 2, operative July 1, 1982.

§52318.4.  Undertakings which may be posted as damage deposit.

A.  Every operator doing business in this state shall file a corporate surety bond, letter of credit from a banking institution, cash, or a certificate of deposit with the Secretary of State in the sum of Twentyfive Thousand Dollars ($25,000.00) conditioned upon compliance with Sections 318.2 through 318.9 of this title for payment of any location damages due which the operator cannot otherwise pay.  The Secretary of State shall hold such corporate surety bond, letter of credit from a banking institution, cash or certificate of deposit for the benefit of the surface owners of this state and shall ensure that such security is in a form readily payable to a surface owner awarded damages in an action brought pursuant to this act.  Each corporate surety bond, letter of credit, cash, or certificate of deposit filed with the Secretary of State shall be accompanied by a filing fee of Ten Dollars ($10.00).

B.  The bonding company or banking institution shall file, for such fee as is provided for by law, a certificate that said bond or letter of credit is in effect or has been canceled, or that a claim has been made against it in the office of the court clerk in each county in which the operator is drilling or planning to drill.  Said bond or letter of credit must remain in full force and effect as long as the operator continues drilling operations in this state.  Each such filing shall be accompanied by a filing fee of Ten Dollars ($10.00).

C.  Upon deposit of the bond, letter of credit, cash, or certificate of deposit, the operator shall be permitted entry upon the property and shall be permitted to commence drilling of a well in accordance with the terms and conditions of any lease or other existing contractual or lawful right.

D.  If the damages agreed to by the parties or awarded by the court are greater than the bond, letter of credit, cash, or certificate of deposit posted, the operator shall pay the damages immediately or post an additional bond, letter of credit, cash, or certificate of deposit sufficient to cover the damages.  Said increase in bond, letter of credit, cash, or certificate of deposit shall comply with the requirements of this section.

Added by Laws 1982, c. 341, § 3, operative July 1, 1982. Amended by Laws 1983, c. 273, § 13, operative July 1, 1983; Laws 1986, c. 120, § 1, eff. Nov. 1, 1986; Laws 1990, c. 74, § 1, emerg. eff. April 16, 1990.

§52318.5.  Negotiating surface damages  Appraisers  Report and exceptions thereto  Jury trial.

A.  Prior to entering the site with heavy equipment, the operator shall negotiate with the surface owner for the payment of any damages which may be caused by the drilling operation.  If the parties agree, and a written contract is signed, the operator may enter the site to drill.  If agreement is not reached, or if the operator is not able to contact all parties, the operator shall petition the district court in the county in which the drilling site is located for appointment of appraisers to make recommendations to the parties and to the court concerning the amount of damages, if any.  Once the operator has petitioned for appointment of appraisers, the operator may enter the site to drill.

B.  Ten (10) days' notice of the petition to appoint appraisers shall be given to the opposite party, either by personal service or by leaving a copy thereof at the party's usual place of residence with some family member over fifteen (15) years of age, or, in the case of nonresidents, unknown heirs or other persons whose whereabouts cannot be ascertained, by publication in one issue of a newspaper qualified to publish legal notices in said county, as provided in Section 106 of Title 25 of the Oklahoma Statutes, said tenday period to begin with the first publication.

C.  The operator shall select one appraiser, the surface owner shall select one appraiser, and the two selected appraisers shall select a third appraiser for appointment by the court, which such third appraiser shall be a state-certified general real estate appraiser and be in good standing with the Oklahoma Real Estate Appraisal Board.  Unless for good cause shown, additional time is allowed by the district court, the three (3) appraisers shall be selected within twenty (20) days of service of the notice of the petition to appoint appraisers or within twenty (20) days of the first date of publication of the notice as specified in subsection B of this section.  If either of the parties fails to appoint an appraiser or if the two appraisers cannot agree on the selection of the third appraiser within the required time period, the remaining required appraisers shall be selected by the district court upon application of either party of which at least one shall be a state-certified general real estate appraiser and be in good standing with the Oklahoma Real Estate Appraisal Board.  Before entering upon their duties, such appraisers shall take and subscribe an oath, before a notary public or some other person authorized to administer oaths, that they will perform their duties faithfully and impartially to the best of their ability.  They shall inspect the real property and consider the surface damages which the owner has sustained or will sustain by reason of entry upon the subject land and by reason of drilling or maintenance of oil or gas production on the subject tract of land.  The appraisers shall then file a written report within thirty (30) days of the date of their appointment with the clerk of the court.  The report shall set forth the quantity, boundaries and value of the property entered on or to be utilized in said oil or gas drilling, and the amount of surface damages done or to be done to the property.  The appraisers shall make a valuation and determine the amount of compensation to be paid by the operator to the surface owner and the manner in which the amount shall be paid.  Said appraisers shall then make a report of their proceedings to the court.  The compensation of the appraisers shall be fixed and determined by the court.  The operator and the surface owner shall share equally in the payment of the appraisers' fees and court costs.

D.  Within ten (10) days after the report of the appraisers is filed, the clerk of the court shall forward to each attorney of record, each party, and interested party of record, a copy of the report of the appraisers and a notice stating the time limits for filing an exception or a demand for jury trial as provided for in this section.  The operator shall provide the clerk of the court with the names and last-known addresses of the parties to whom the notice and report shall be mailed, sufficient copies of the notice and report to be mailed, and pre-addressed, postage-paid envelopes.

1.  This notice shall be on a form prepared by the Administrative Director of the Courts, approved by the Oklahoma Supreme Court, and supplied to all district court clerks.

2.  If a party has been served by publication, the clerk shall forward a copy of the report of the appraisers and the notice of time limits for filing either an exception or a demand for jury trial to the lastknown mailing address of each party, if any, and shall cause a copy of the notice of time limits to be published in one issue of a newspaper qualified to publish legal notices as provided in Section 106 of Title 25 of the Oklahoma Statutes.

3.  After issuing the notice provided herein, the clerk shall endorse on the notice form filed in the case the date that a copy of the report and the notice form was forwarded to each attorney of record, each party, and each interested party of record, or the date the notice was published.

E.  The time for filing an exception to the report or a demand for jury trial shall be calculated as commencing from the date the report of the appraisers is filed with the court.  Upon failure of the clerk to give notice within the time prescribed, the court, upon application by any interested party, may extend the time for filing an exception to the report or filing a demand for trial by jury for a reasonable period of time not less than twenty (20) days from the date the application is heard by the court.  Appraisers' fees and court costs may be the subject of an exception, may be included in an action by the petitioner, and may be set and allowed by the court.

F.  The report of the appraisers may be reviewed by the court, upon written exceptions filed with the court by either party within thirty (30) days after the filing of the report.  After the hearing the court shall enter the appropriate order either by confirmation, rejection, modification, or order of a new appraisal for good cause shown.  Provided, that in the event a new appraisal is ordered, the operator shall have continuing right of entry subject to the continuance of the bond required herein.  Either party may, within sixty (60) days after the filing of such report, file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury.  The trial shall be conducted and judgment entered in the same manner as railroad condemnation actions tried in the court.  A copy of the final judgment shall be forwarded to the county assessor in the county or counties in which the property is located.  If the party demanding the jury trial does not recover a more favorable verdict than the assessment award of the appraisers, all court costs including reasonable attorney fees shall be assessed against the party.

Added by Laws 1982, c. 341, § 4, operative July 1, 1982.  Amended by Laws 1986, c. 227, § 8, eff. Nov. 1, 1986; Laws 1987, c. 189, § 6, emerg. eff. June 29, 1987; Laws 2001, c. 265, § 1, eff. July 1, 2001; Laws 2002, c. 22, § 16, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 258, § 9 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§52318.6.  Appeal of decision on exceptions to report of appraiser or verdict upon jury trial  Execution of instruments of conveyance.

Any aggrieved party may appeal from the decision of the court on exceptions to the report of the appraisers or the verdict rendered upon jury trial.  Such appeal shall not serve to delay the prosecution of the work on the premises in question if the award of the appraisers or jury has been deposited with the clerk for the use and benefit of the surface owner.  In case of review or appeal, a certified copy of the final order or judgment shall be transmitted by the clerk to the appropriate county clerk to be filed and recorded.

When an estate is being probated, or when a minor or incompetent person has a legal guardian or conservator, the administrator or executor of the estate, or guardian of the minor or of the incompetent person or the conservator, shall have the authority to execute all instruments of conveyance provided for in this act on behalf of the estate, or minor or incompetent person with no other proceedings than approval by the judge of the court of jurisdiction being endorsed on the instrument of conveyance.

Added by Laws 1982, c. 341, § 5, operative July 1, 1982.

§52318.7.  Effect of act on existing contractual rights and contracts to establish correlative rights  Indian lands.

Nothing herein contained shall be construed to impair existing contractual rights nor shall it prohibit parties from contracting to establish correlative rights on the subject matter contained in this act.

This act shall not be applicable to nor affect in any way property held by an Indian whose interest is restricted against voluntary or involuntary alienation under the laws of the United States or property held by an Indian tribe or by the United States for any Indian tribe.

Added by Laws 1982, c. 341, § 6, operative July 1, 1982.

§52318.8.  Effect of act on jurisdiction, authority and power of Corporation Commission.

Nothing in this act shall be construed as repealing or limiting the jurisdiction, authority and power of the Oklahoma Corporation Commission.

Added by Laws 1982, c. 341, § 7, operative July 1, 1982.

§52318.9.  Violation of act  Damages.

Upon presentation of clear, cogent and convincing evidence that the operator willfully and knowingly entered upon the premises for the purpose of commencing the drilling of a well before giving notice of such entry or without the agreement of the surface owner, the court may, in a separate action, award treble damages.  The issue of noncompliance shall be a fact question, determinable without jury, and a de novo issue in the event of appeal.

Any operator who willfully and knowingly fails to keep posted the required bond or who fails to notify the surface owner, prior to entering, or fails to come to an agreement and does not ask the court for appraisers, shall pay, at the direction of the court, treble damages to the surface owner.

Damages collected pursuant to this act shall not preclude the surface owner from collecting any additional damages caused by the operator at a subsequent date.

Added by Laws 1982, c. 341, § 8, operative July 1, 1982.

§52-318.10.  Restriction on location of habitable structures.

A.  After the effective date of this act, it shall be unlawful to locate any habitable structure within:

1.  A radius of one hundred twenty-five (125) feet from the wellbore of an active well; or

2.  A radius of fifty (50) feet from the center of any surface equipment or other equipment necessary for the operation of an active well, including, but not limited to, hydrocarbon and brine storage vessels, tanks, compressors, heaters, separators, dehydrators, or any other related equipment.

B.  Provided, however, the provisions of this section shall not prohibit an operator and surface owner from agreeing in writing to setback provisions with distances different from those set forth in this section.

Added by Laws 2003, c. 361, § 1, eff. July 1, 2003.

§52-318.21.  Short title.

This act shall be known and may be cited as the "Seismic Exploration Regulation Act".  For purposes of this act only, "seismic exploration" means the drilling of seismograph test holes and use of surface energy sources such as weight drop equipment, thumpers, hydropulses or vibrators.

Added by Laws 1998, c. 354, § 1, emerg. eff. June 5, 1998.

§52-318.22.  Seismic exploration operations - Registration - Permits - Requirements - Penalty.

A.  The Corporation Commission is hereby directed and authorized to promulgate rules governing the operations of seismographic exploration for the purpose of protecting the interests and property of the citizens of this state.

B.  Any person, firm, corporation or entity desiring to commence any seismographic exploration in this state shall, prior to any such activity, be duly registered with the Corporation Commission and shall be required to apply for a permit for each separate seismic exploration.

C.  Rules promulgated by the Commission governing all seismic exploration operations shall include, but not be limited to, requirements for:

1.  Applicants to post a form of financial surety guarantee, the form and amount to be determined by the Commission which shall remain in effect until release is authorized by the Commission;

2.  Applicants to notify all surface owners of property where seismic exploration will occur at least fifteen (15) days prior to commencement of seismic exploration.  If the applicant has obtained specific written permission and has given actual notice of intent to conduct seismic exploration any time before fifteen (15) days prior to conducting seismic exploration, such action shall be considered sufficient notification for the purposes of this section.  Notification by U.S. mail shall be sufficient for the purposes of this section, provided the notice is postmarked at least fifteen (15) days prior to commencement of any seismic exploration; and

3.  Applicants to be permitted for each seismic exploration operation.

D.  The notice required in subsection C of this section shall be sent by U.S. mail, include a copy of the oil or gas lease or seismic permit authorizing the use of the surface for seismic exploration and contain the following information:

1.  Name of the company conducting seismic exploration;

2.  Anticipated date of seismic exploration; and

3.  Any other pertinent information the Commission deems appropriate and relevant for the protection of surface owners.

E.  The Commission is further directed to promulgate rules to implement a system to register complaints against any person, firm or corporation conducting seismic exploration.  The Commission may determine if and when a complaint has been adequately resolved.

F.  Any person, firm, corporation or entity which conducts any seismic exploration without a permit by the Commission, or in any other manner violates the rules of the Commission governing such exploration shall be subject to a penalty of One Thousand Dollars ($1,000.00) per violation per day by the Commission, in addition to any other legal remedy provided by law.

Added by Laws 1998, c. 354, § 2, emerg. eff. June 5, 1998.

§52-318.23.  Seismic test hole blasting within certain distance of habitable dwelling, building or water well.

It shall be unlawful for any person, firm, corporation or entity to conduct any seismic test hole blasting within two hundred (200) feet of any habitable dwelling, building or water well without written permission from the owner of the property.

Added by Laws 1998, c. 354, § 3, emerg. eff. June 5, 1998.

§52-319.  Repealed by Laws 1971, c. 25, § 2, eff. March 22, 1971.

§52320.  "Growing crops" defined.

As respects exploration and drilling for oil or gas, plugging or repair of oil or gas wells and provisions in contracts for either, the term "growing crops" shall be construed to include but not be limited to native grasses and trees.

Added by Laws 1975, c. 203, § 1, emerg. eff. May 27, 1975.

§52321.  Gasoline  Kerosene  Naphtha  Motor fuel  Burning fuel  Sale unlawful unless rules and regulations complied with.

It shall be unlawful for any person, firm or corporation in the State of Oklahoma to sell, offer for sale, use, or consume any gasoline, kerosene, naphtha, motor fuel and burning oil manufactured in this state or brought into it unless the same complies with the rules of the Corporation Commission and the laws of the State of Oklahoma.

R.L. 1910, § 4332.  Amended by Laws 1915, c. 96, § 1, emerg. eff. March 10, 1915; Laws 1939, p. 351, § 1, eff. July 1, 1939; Laws 2004, c. 430, § 12, emerg. eff. June 4, 2004.

§52-322.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-323.  Repealed by Laws 1941, p. 467, § 18, emerg. eff. June 7, 1941.

§52-324.  Repealed by Laws 1945, p. 171, § 6, eff. July 1, 1945.

§52324.1.  Fuel inspection and compliance personnel.

For the purpose of enforcing the fuel inspection laws of the State of Oklahoma, the Corporation Commission shall appoint and assign fuel inspection and compliance personnel sufficient to discharge the duties and obligations of the Commission regarding the inspection, testing, calibration and compliance of fuel and fuel storage facilities pursuant to the Oklahoma Storage Tank Regulation Act and the Oklahoma Petroleum Storage Tank Reform Act.

Added by Laws 1945, p. 170, § 1, eff. July 1, 1945.  Amended by Laws 1947, p. 334, § 1, eff. July 1, 1947; Laws 2004, c. 430, § 13, emerg. eff. June 4, 2004.

§52-324.2.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-324.3.  Repealed by Laws 1961, p. 433, § 1, emerg. eff. June 13, 1961.

§52-324.4.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-324.5.  Repealed by Laws 1947, p. 439, § 4, eff. June 1, 1947.

§52324.6.  Employees to have no other job, business or profession.

The employees of the Petroleum Storage Tank Division shall not engage in any job or business in an industry or engage in a profession in any area or field regulated by the Petroleum Storage Tank Division of the Corporation Commission.

Added by Laws 1945, p. 171, § 7, eff. July 1, 1945.  Amended by Laws 1985, c. 325, § 14, emerg. eff. July 29, 1985; Laws 2004, c. 430, § 14, emerg. eff. June 4, 2004.

§52324.7.  Partial invalidity.

If any section, paragraph, sentence, or phrase of this act shall be declared unconstitutional or void, for any reason, by any court of final jurisdiction, such decision shall not in any way invalidate or affect any other section, paragraph, sentence, or phrase of this act, but the same shall continue in full force and effect.

Added by Laws 1945, p. 171, § 9, eff. July 1, 1945.

§52-324a.  Repealed by Laws 1945, p. 171, § 6, eff. July 1, 1945.

§52325.  Powers of Corporation Commission  Rules  Specifications.

A.  Jurisdiction is hereby conferred upon the Corporation Commission, and the same is authorized and empowered, to prescribe and promulgate such rules and specifications for safety and quality with reference to gasoline, kerosene, naphtha, motor fuel and burning oil as it may deem proper from time to time; provided that, the Corporation Commission shall prescribe rules governing the test for octane rating on motor fuels and prescribe such rating.

B.  Such specifications as may be prescribed and promulgated by the Corporation Commission shall be accepted as statutory enactments and shall be received as prima facie evidence by any court of competent jurisdiction within the State of Oklahoma.

Added by Laws 1919, c. 197, p. 276, § 2, emerg. eff. April 8, 1919.  Amended by Laws 1933, c. 140, p. 311, § 3, emerg. eff. May 1, 1933; Laws 1939, p. 352, § 3, eff. July 1, 1939; Laws 2004, c. 430, § 15, emerg. eff. June 4, 2004.

§52-326.  Repealed by Laws 1939, p. 354, § 9, eff. July 1, 1939.

§52327.  Sale of specified liquids, mixtures or combinations without inspection - Penalty.

A.  It shall be unlawful for any person to sell, or offer for sale, any of the following liquids without first having had the same inspected as herein provided, namely:  Kerosene or any burning oil; naptha; gasoline; and motor fuel of any character as now or hereafter defined by law; and any liquid intended to be mixed with any of the foregoing liquids to form a mixture designed to be used as in internal combustion engines.

B.  It shall be unlawful for any person to sell, or offer for sale, any mixtures or combinations of any two or more of the foregoing liquids without first having had such mixture or combination inspected as herein provided.  It shall not be an excuse or defense to a prosecution therefor that the component liquids had previously been inspected.

C.  If any person shall sell, or offer for sale, any of the above mentioned liquids or mixtures or combinations, without having had the same inspected as herein provided, he shall be guilty of a misdemeanor and be subject to a fine of Five Hundred Dollars ($500.00) per day per violation and imprisonment for ninety (90) days, or both, for each offense.

R.L. 1910, § 4339.  Amended by Laws 1933, c. 140, p. 312, § 5, emerg. eff. May 1, 1933; Laws 2004, c. 430, § 16, emerg. eff. June 4, 2004.

§52328.  Rules of procedure.

In administering this chapter the Corporation Commission shall follow the rules of procedure prescribed in Title 17 of the Oklahoma Statutes.

Added by Laws 1919, c. 197, p. 277, § 5, emerg. eff. April 8, 1919.  Amended by Laws 1939, p. 352, § 4, eff. July 1, 1939; Laws 2004, c. 430, § 17, emerg. eff. June 4, 2004.

§52-329.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52330.  Inspections - Refusal to admit inspector  Penalty.

Any dealer in, or manufacturer or other person in possession of gasoline or motor fuels who refuses to admit an inspector upon the premises to perform the duties of the inspector shall, for each refusal to admit on his premises, or obstruction offered to inspector, be guilty of a misdemeanor and be subject to a fine of Five Hundred Dollars ($500.00) per day per violation and imprisonment for ninety (90) days, or both, for each offense.

R.L. 1910, § 4341.  Amended by Laws 1933, c. 140, p. 312, § 6, emerg. eff. May 1, 1933; Laws 2004, c. 430, § 18, emerg. eff. June 4, 2004.

§52-331.  Repealed by Laws 1945, p. 171, § 6, eff. July 1, 1945.

§52332.  Inspection  Samples  Testing  Delivery receptacle not meeting specifications, locking and sealing  Reports.

A.  It shall be the duty of the Petroleum Storage Tank Division to inspect all filling stations, bulk stations, and other places where gasoline, kerosene, naphtha, motor fuel or burning oil is kept or stored, for the purpose of determining whether or not such products comply with the orders, rules, and specifications of the Corporation Commission and the laws of the state.  The Petroleum Storage Tank Division may take samples from any and all places where such products are kept or stored, and shall test the same or have the same tested to determine whether or not the owner or other person in charge of such filling station, bulk station, or other places where gasoline and motor fuels are kept or stored is complying with the orders, rules and specifications of the Corporation Commission and the laws of the state.

B.  It shall be the further duty of the Petroleum Storage Tank Division, whenever they find a dispenser or receptacle used for delivering regulated petroleum products which do not meet the minimum specifications required by the rules of the Corporation Commission and the laws of the state, immediately to seal and lock the dispenser or receptacle.  The seal will be removed when the violation is corrected.  The owner has the right to apply for a hearing before the Corporation Commission.

The Petroleum Storage Tank Division shall make such reports to the Corporation Commission as required.

R.L. 1910, § 4343.  Amended by Laws 1939, p. 353, § 6, eff. July 1, 1939; Laws 2004, c. 430, § 19, emerg. eff. June 4, 2004.

§52-333.  Repealed by Laws 1939, p. 354, § 9, eff. July 1, 1939.

§52334.  Interstate shipments.

The provisions of Section 332 of this title shall not apply to gasoline or motor fuel brought into this state in transit for shipment to and consumption in other states or territories.

R.L. 1910, § 4345.  Amended by Laws 2004, c. 430, § 20, emerg. eff. June 4, 2004.

§52-335.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-336.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-337.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-338.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-339.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-340.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-341.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-342.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-343.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-344.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52-345.  Repealed by Laws 2004, c. 430, § 23, emerg. eff. June 4, 2004.

§52346.  Selling, using or consuming petroleum products not complying with rules and specifications  Tampering with sign, lock or seal  Punishment.

Any person, firm, or corporation who sells, offers for sale, uses, or consumes any gasoline, kerosene, naphtha, motor fuel and burning oil within the State of Oklahoma which does not comply with the rules and specifications of the Corporation Commission and the laws of the State of Oklahoma, or any person who tampers with or molests any sign, lock, or seal mentioned in this chapter shall be guilty of a misdemeanor and upon conviction or upon a finding of contempt be punished by an administrative fine of not more than Five Hundred Dollars ($500.00).  Each day on which any person, firm, or corporation violates any of such orders and rules shall be deemed a separate and distinct offense.

Added by Laws 1939, p. 353, § 7, eff. July 1, 1939.  Amended by Laws 2004, c. 430, § 21, emerg. eff. June 4, 2004.

§52-371.  Repealed by Laws 1993, c. 146, § 29.

§52-372.  Repealed by Laws 1993, c. 146, § 29.

§52-373.  Repealed by Laws 1993, c. 146, § 29.

§52-374.  Repealed by Laws 1993, c. 146, § 29.

§52-375.  Repealed by Laws 1993, c. 146, § 29.

§52-376.  Repealed by Laws 1993, c. 146, § 29.

§52-377.  Repealed by Laws 1993, c. 146, § 29.

§52-378.  Repealed by Laws 1993, c. 146, § 29.

§52391.  Sale of petroleum products under deception as to quality or identity.

It shall be unlawful for a person, firm or corporation, to store, sell, expose for sale or offer for sale, any liquid fuels, lubricating oils, greases or other similar products in any manner whatsoever, which deceives, tends to deceive, or has the effect of deceiving the purchaser as to the nature, quality or identity of the product so sold or offered for sale.

Added by Laws 1933, c. 165, p. 381, § 1, emerg. eff. May 1, 1933.

§52392.  Marked containers or distributing equipment  Use in selling petroleum products.

It shall be unlawful for a person, firm or corporation, to store, sell, expose for sale or offer for sale in or from any container, tank, pump, or other distributing device or equipment, any other liquid fuels, lubricating oils, grease, or other similar products, than those manufactured or distributed by the manufacturer or distributor, indicated by the name, trade name, symbol, sign or other distinguishing trademark or device appearing upon the tank, container, pump, or other distributing equipment in which the same are sold, offered for sale, or distributed.

Added by Laws 1933, c. 165, p. 382, § 2, emerg. eff. May 1, 1933.

§52393.  Trademark  Imitation.

It shall be unlawful for a person, firm or corporation to imitate the design, symbol, emblem, color scheme, trade name, trademark, or the markings of any buildings or equipment of any other marketer of liquids, fuels, lubricating oils, greases or other similar products, except with the written consent of such marketer, where such imitation may deceive, tend to deceive, or have the effect of deceiving the purchaser as to the nature, source, quality or identity of the product sold or offered for sale.

Added by Laws 1933, c. 165, p. 382, § 3, emerg. eff. May 1, 1933.

§52394.  Selling under false mark or name.

It shall be unlawful for any person, firm or corporation to expose for sale, offer for sale or sell under a trademark, trade name, or any other distinguishing mark, any liquid fuels, lubricating oils, greases or other like products other than those manufactured or distributed by the manufacturer or distributor, marketing liquid fuels, lubricating oils, greases, or other like product, under such trademark, trade name, or name or other distinguishing mark.

Added by Laws 1933, c. 165, p. 382, § 4, emerg. eff. May 1, 1933.

§52395.  Mixing or blending.

It shall be unlawful for a person, firm or corporation to mix, blend or compound, the liquid fuels, lubricating oils, greases or similar products of any manufacturer or any distributor with the products of any other manufacturer or distributor or to adulterate the same and expose the same for sale, offer for sale or sell the same under the trademark, trade name, name or other distinguishing mark of either said manufacturer or distributor or as the unadulterated product of such manufacturers or distributors; provided, however, that nothing herein shall be construed to prevent the lawful owner thereof from applying his or its own trademark, trade name or symbols, to any product or material.

Added by 1933, c. 165, p. 382, § 5, emerg. eff. May 1, 1933.

§52396.  Aiding violations of act.

It shall be unlawful for any person, firm or corporation to aid or assist any other person in the violation of the provisions of this act by depositing or delivering into a tank, receptacle, or any other container, a liquid fuel, lubricating oils, greases or similar products, other than those intended to be stored therein and distributed therefrom, as indicated by the name of the manufacturer or distributor or the trade name, trademark or distinguishing mark, of the product displayed on the container itself or on the pump or other distributing device used in connection therewith, or shall by any other means, aid or assist another in the violation of any of the provisions of this act.

Added by 1933, c. 165, p. 382, § 6, emerg. eff. May 1, 1933.

§52397.  Violation of provisions  Misdemeanor.

Any person, firm or corporation, who violates any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction shall be punishable by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00) for the first offense or by imprisonment of not more than thirty (30) days, or both, and for a second or subsequent offense, by a fine of not less than Two Hundred Dollars ($200.00), nor more than Five Hundred Dollars ($500.00), or by imprisonment of not more than one (1) year, or by both such fine and imprisonment.

Added by 1933, c. 165, p. 383, § 7, emerg. eff. May 1, 1933.

§52398.  Definitions  Persons liable for violations by firm or corporation.

The term "person" as used in this act shall include every natural person; the term "firm" shall include co-partnerships and associations.  If a firm or corporation shall commit a misdemeanor, according to the provisions of this act, every director, officer, agent, employee or member participating in, aiding or authorizing the act constituting such misdemeanor shall be guilty of having committed a misdemeanor hereunder and shall be subject to the penalties herein provided.

Added by 1933, c. 165, p. 383, § 8, emerg. eff. May 1, 1933.

§52399.  Partial invalidity  Effect.

The sections of this act and each part of such sections are hereby declared to be independent sections and parts of sections, and the holding of a section or part thereof or the application to any person or circumstances to be invalid or ineffective, or unconstitutional shall not affect any other section or part thereof or the application of any section or part thereof to other persons or circumstances.

Added by 1933, c. 165, p. 383, § 9, emerg. eff. May 1, 1933.

§52420.1.  Short title - Definitions.

A.  The provisions of Chapter 8 of Title 52 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Liquefied Petroleum Gas Regulation Act".

B.  For purposes of the Oklahoma Liquefied Petroleum Gas Regulation Act:

1.  "Administrator" means the State Liquefied Petroleum Gas Administrator;

2.  "Board" means the Oklahoma Liquefied Petroleum Gas Board; and

3.  "Liquefied petroleum gases", "LPG", or "LPGas" means and includes any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: propane, propylene, normal butane and isobutane, and butylenes.

Added by Laws 1953, p. 219, § 1, emerg. eff. June 30, 1953.  Amended by Laws 1999, c. 366, § 1, eff. July 1, 1999.

§52-420.2.  State Liquefied Petroleum Administrator - Deputies and inspectors.

A.  There is hereby created a State Liquefied Petroleum Gas Administrator, to be appointed by the Governor from a list of nominees submitted by the Oklahoma Liquefied Petroleum Gas Board, hereinafter created.  The appointment shall be subject to confirmation by the Senate.  The Administrator shall:

1.  Receive a salary to be established by the Oklahoma Liquefied Petroleum Gas Board;

2.  Act in no other official or quasi-official capacity except as herein provided; and

3.  Serve at the pleasure of the Governor.

B.  The Administrator, subject to approval of the Board, shall appoint and fix the duties and compensation of employees necessary to perform the duties imposed upon the Oklahoma Liquefied Petroleum Gas Board by law.

C.  1.  Persons appointed to the positions of Administrator, chief deputy administrator, deputy administrator or safety code enforcement officer shall:

a. be citizens of the United States,

b. be legal residents of this state,

c. be physically, mentally and morally capable of performing the duties imposed upon them pursuant to the Oklahoma Liquefied Petroleum Gas Regulation Act,

d. not have been convicted of a felony, and

e. after the date of their appointment, not be engaged in any business in this state related to the production, manufacture, distribution, sale, installation or transportation of any of the products or equipment covered by the Oklahoma Liquefied Petroleum Gas Regulation Act.

2.  Each appointee shall, by education, training and experience, be qualified and competent to perform the duties imposed upon them pursuant to the Oklahoma Liquefied Petroleum Gas Regulation Act, which for:

a. the Administrator shall include at least two (2) years' experience in positions of responsibility in or connected with the liquefied petroleum gas industry,

b. the chief deputy administrator and deputy administrators shall include at least one and onehalf (1 1/2) years of such experience, and

c. the safety code enforcement officers shall include at least two (2) years' experience in actual physical installation or inspection of liquefied petroleum gas systems, containers, apparatus or appliances, or installations thereof.

3.  Before entering upon their duties, appointees shall take the constitutional oath of office.

D.  In the event of a vacancy in the office of Administrator, or in the event of the absence or disability of the Administrator, the chief deputy administrator is hereby empowered and authorized to perform the duties of the Administrator during the time of such vacancy, absence or disability.

Added by Laws 1953, p. 219, § 2, emerg. eff. June 30, 1953.  Amended by Laws 1975, c. 104, § 5, emerg. eff. May 2, 1975; Laws 1980, c. 347, § 3, emerg. eff. June 17, 1980; Laws 1999, c. 366, § 2, eff. July 1, 1999; Laws 2002, c. 202, § 1, eff. July 1, 2002.

§52-420.3.  Oklahoma Liquefied Petroleum Gas Board.

A.  There is hereby re-created the Oklahoma Liquefied Petroleum Gas Board, hereinafter sometimes referred to as "LP-Gas Board" or "Board".  The Board shall be composed of seven (7) members, one each from the southeastern, northeastern, northwestern and southwestern quarters of the state, one from central Oklahoma, and two from the state at large.  Each such appointment shall be made by the Governor, from a list of three or more nominees who have certified in writing their willingness to serve, to be submitted to him by the persons, firms or corporations required to be registered pursuant to the provisions of Sections 420.1 through 420.15 of this title, or by their representatives, and shall be subject to confirmation by the Senate.

B.  No person shall be appointed as a member of the Board unless at the time of his appointment he or she has been a legal resident of the State of Oklahoma for at least five (5) years next preceding the date of his or her appointment and, except for the two members at large, shall have actively engaged in the retail distribution of liquefied petroleum gas in Oklahoma for a period of one (1) year, or more.  One of the members at large shall be engaged in and representative of the container and appliance phases of the LPG business in Oklahoma, and the other shall have a general familiarity with the regulatory problems of the industry and the consuming public.  Provided, however, that the appointment of such public member shall not be subject to the aforementioned list which is required to be submitted to the Governor.  Members shall be eligible for reappointment for successive terms, and shall be removable for cause by the Governor.  A member shall automatically be disqualified to hold such office in event he or she ceases to be a legal resident of the State of Oklahoma or ceases to be actively engaged in the liquefied petroleum gas business in Oklahoma.

C.  Re-creation shall not alter existing membership or terms of office.  Members shall serve until their successors in office are duly appointed and qualified.  Initial appointments of those members of the Board from the designated geographical areas of the state shall be for terms ranging from one (1) to five (5) years, the Governor to designate same, and the initial terms of office of the members at large on said Board shall be for one (1) and two (2) years, respectively, as designated by the Governor.  Thereafter, the terms of all members shall be for four (4) years.  In the event of the death, resignation, disqualification or incapacity of one or more members of said Board, a recess appointment for the unexpired term of each such member may be made by the Governor as hereinabove provided.  Members of the Board shall be entitled to be reimbursed for necessary travel expenses as provided in the State Travel Reimbursement Act.

D.  The Board shall organize by electing one of its members as chairman and one member as vice-chairman.  The Board shall hold regular meetings.  The date, time and place of any regular meeting shall be as designated by vote of the majority of the membership.  Four members of said Board shall constitute a quorum for all purposes.  The chairman or vice-chairman may, upon approval of a majority of the members present and voting at any meeting, designate the time, place and date of any scheduled special meeting, and the chairman or vice-chairman shall have the power to call an unscheduled special meeting of the Board upon not less than five (5) days' notice in writing to each member thereof.

E.  The standards for the storage and handling of liquefied petroleum gases adopted by the National Fire Protection Association and published in Pamphlet No. 58 including current and subsequent editions and any subsequent changes and/or additions to the pamphlet, and the standards for the installation of gas appliances and gas piping adopted by the National Fire Protection Association and published in Pamphlet No. 54 including the current and any subsequent editions and any subsequent changes and/or additions to the pamphlet shall be the accepted standards for this state.  The said Board is hereby empowered and authorized, and it shall be its duty to prescribe, adopt and promulgate, in the manner set forth in Section 420.1 et seq. of this title, rules relating to safety in the storage, distribution, dispensing, transporting and utilization of LPG in this state and in the manufacture, fabrication, assembly, sale, installation or use in this state of LPG systems, containers, apparatus or appliances, and reasonable rules governing the issuance of such permits and operations thereunder, and not inconsistent with this act, as it shall deem just and reasonable, and to revoke, amend or supersede such supplementary rules.

F.  The Administrator shall administer and enforce all rules formulated and adopted by the Board and administer and enforce the safety rules prescribed, adopted or promulgated by said Board under and by virtue of the provisions of this act, and incur all necessary expenditures in effectuating the purposes of this subsection.  The Administrator shall serve as secretary to said Board, and shall be subject to confirmation by the Senate.

G.  Before any rules are revised, amended, adopted or promulgated hereunder, the Administrator, acting on behalf of said Board, shall give ten (10) days' notice to all Class I and Class II permit holders under the act, by mailing to the permit holders a written notice, signed by the Administrator, on behalf of the Board, containing either a statement of the terms or substance of the intended action, a description of the subjects and issues involved, or an accurate copy of the new, revised or amended rules which the Board proposes to adopt and promulgate, stating the date, time and place of a public hearing at which oral or written objections to such proposals shall be heard and considered.  Notice shall also be given as required by the Administrative Procedures Act.  Nothing in this subsection shall prevent the furnishing of such other or additional notice as the Board shall direct.

H.  At any hearing held under this section, not less than a quorum of said Board shall be present and shall preside; provided, however, that by unanimous vote and resolution the Board may authorize the Administrator to preside at any or all such hearings, and in such event no Board member need be present.  After any such hearing the Board may, by majority vote, adopt any proposed new, revised or amended rules with such amendments and modifications thereof as the said Board shall deem just and reasonable, and a certificate reciting such adoption and the effective date thereof shall be signed by the members comprising said majority of said Board.  The Administrator shall thereafter, within ten (10) days, cause such rules so adopted to be mailed to each Class I and Class II permit holder under this act.

Added by Laws 1953, p. 220, § 3, emerg. eff. June 30, 1953.  Amended by Laws 1957, p. 451, § 1; Laws 1963, c. 216, § 1, emerg. eff. June 11, 1963; Laws 1965, c. 127, § 1, emerg. eff. May 24, 1965; Laws 1971, c. 351, § 1; Laws 1975, c. 104, § 6, emerg. eff. May 2, 1975; Laws 1980, c. 236, § 1, eff. July 1, 1980; Laws 1983, c. 333, § 16, emerg. eff. June 29, 1983; Laws 1985, c. 178, § 24, operative July 1, 1985; Laws 1994, c. 330, § 1, emerg. eff. June 8, 1994; Laws 1997, c. 234, § 1, eff. Nov. 1, 1997.

§52-420.3A.  Liability for malfunction or improper operation.

A.  A person is not liable for damages caused solely by a malfunction or improper operation of a liquefied petroleum gas (LPG) system that the person installed or serviced in a residential, commercial, or public building if:

1.  The person is registered pursuant to the Oklahoma Liquefied Petroleum Gas Regulation Act to perform the installation or service;

2.  The person has no control over the operation of the LPG system;

3.  The person was not negligent; and

4.  The person did not supply a defective product which was a producing cause of harm.

B.  This section shall apply only to a cause of action for damages arising out of a malfunction or the improper operation of a liquefied petroleum gas system that occurs on or after June 8, 1994.

Added by Laws 1994, c. 330, § 2, emerg. eff. June 8, 1994.  Amended by Laws 1999, c. 366, § 3, eff. July 1, 1999.

§52-420.4.  Registration permits - Fees - Insurance requirements.

A.  No person, firm, or corporation shall manufacture, fabricate, assemble, or install in this state any system, container, apparatus, or appliance used or to be used in this state in or for the transportation, storage, dispensing, or utilization of LPG, nor shall any transporter, distributor, or retailer of LPG store, dispense or transport over the highways of this state any LPG intended for use in this state in any such system, container, apparatus, or appliance, without having first applied for and obtained a registration permit to do so.  A permit shall not be required by any person, firm, or corporation engaged in the production or manufacture of LPG, or selling or reselling LPG to transporters, processors, distributors, or retailers, nor by any person, firm, or corporation selling or delivering motor vehicles or tractors which are factory equipped with an LPG system, container, apparatus, or appliance for the utilization of LPG as motor fuel.  The provisions of this section shall not prevent an individual from installing in his own single-unit residence any system, container, apparatus, or appliance which uses or will utilize LPG, provided, that such individual has secured an inspection of such installation by the Administrator or someone designated by the Administrator or by a person duly licensed to make such an installation prior to the use of said system, container, apparatus or appliance.  Applications for registration permits shall be in writing, on a form provided by the Board, and shall contain such pertinent information as is required by the Board.  Upon approval of each said application and receipt of the certificates of insurance or securities required by the provisions of this section, the Administrator shall issue to the applicant a permit to engage in the phase of the liquefied petroleum gas industry in this state to which such permit applies.  No permit other than the Class I Dealer Permit shall be transferable.  The Board is authorized to establish a fee for the transfer of a Class I Permit.  Nothing in Sections 420.1 through 420.15 of this title shall be construed to regulate the manufacturing, fabrication, assembling, selling, or installing of any system, container, apparatus, or appliance having a fuel container with a maximum individual water capacity of less than two and one-half (2 1/2) pounds.

B.  1.  The Board is authorized to establish an annual permit fee for the issuance of each class of permit listed in subsection C of this section.

2.  All such registration permits shall expire annually with no permit extending longer than one (1) calendar year.  The expiration dates shall be set by the Board in the rules.  The Administrator may issue a semiannual permit to applicants engaging in the business within six (6) months or less of the annual renewal date.  A semiannual permit shall expire on the following annual expiration date.  The fee for a semiannual permit shall be one-half (1/2) that of the fee of the annual permit.  All registration permits required pursuant to the provisions of this section shall be renewed upon payment of the annual fees on or before the expiration of the registration permit, and upon fulfilling all insurance requirements.  The Board is authorized to establish necessary penalty provisions required to ensure prompt payment of said annual fees.

3.  The Board is authorized to establish specifications which set forth the scope of authority for each class of permits.

4.  The Board is authorized to establish an initial permit fee for the issuance of Class I and Class II permits to any person, firm or corporation for the first time.

C.  Persons, firms, and corporations required to be registered pursuant to the provisions of Sections 420.1 through 420.15 of this title, at the time of issuance of each permit, shall pay to the Administrator the initial permit fee if applicable and any annual fee that is applicable to the following permit classes:

1.  Class I - Dealer Permit;

2.  Class II - Truck Transporter Permit;

3.  Class III - DOT Cylinder Transporter Permit;

4.  Class IV - Installer Permit;

5.  Class IV-D - Driver/Installer Permit;

6.  Class VI - DOT Cylinder and/or LPG Motor Fuel Station Operator;

7.  Class VI-A -  LPG Dispensing Permit;

8.  Class VII - Cylinder Exchange Program Permit;

9.  Class VIII - Appliance Dealer Permit;

10.  Class IX - LPG Container Sales Permit;

11.  Class IX-A - Manufactured Homes and Recreation Sales Permit; and

12.  Class X - Manager's Permit.

D.  1.  Each person, firm, or corporation holding a permit authorizing the use of an LPG bulk delivery truck or trailer shall pay at the time of inspection an annual inspection fee in an amount as established by the Board for each said delivery truck or trailer belonging to said person, firm, or corporation.  Each person, firm, or corporation who does not hold a permit issued by the Board authorizing the use of an LPG bulk delivery truck or trailer in the state shall pay an annual inspection fee in an amount as established by the Board for each such truck or trailer belonging to said person, firm, or corporation being used to dispense or transport LPG in the state.

2.  The inspection fee shall increase to an amount established by the Board per vehicle if said inspection is not completed within sixty (60) days of the expiration date, or at a later date at the discretion of the Administrator.

E.  Any LPG bulk delivery truck or trailer failing to be approved at its annual inspection shall be assessed a fee in an amount as established by the Board at the time that it is reinspected.

F.  The fees provided for in this section shall be applicable to residents and nonresidents of Oklahoma.

G.  The Board is authorized to approve or disapprove applications for registration permits to distributors and retailers of LPG and managers of LPG establishments.  The Administrator is authorized to approve or disapprove all other applications for registration permits that may be issued pursuant to the provisions of this section.

1.  No application shall be approved by the Administrator unless the Administrator is satisfied that the applicant by written examination has shown a working knowledge of the safety requirements provided by the rules of the Board.

2.  No application shall be approved by the Board unless the Board is satisfied by adequate written examination of the applicant, or the individual who is or shall be directly responsible for actively supervising the operations of such applicant which is a partnership, firm, or corporation, that the applicant or such individual has a working knowledge of the safety requirements provided by the rules of the Board.  The Board shall cause to be held public hearings on the second Monday in the months of January, April, July, and October of each year on all applications for new registration permits required by the provisions of this section, or upon such other occasions as the Board may deem necessary.  Notice of each hearing shall be mailed to each such applicant and shall be posted in a conspicuous place in the Office of the Administrator in Oklahoma City, Oklahoma, at least thirty (30) days prior to the date of such hearing.  Said notice shall include the name, address, permit class, and business location of each applicant whose application is to be considered at the hearing.  Such applicant, or the individual who is or shall be directly responsible for and actively supervising the operations of such applicant, shall be present at such hearing before the application will be considered by the Board.  If, after the public hearing, an applicant is found by the Board to have a working knowledge of the safety requirements provided by the rules and regulations of the Board, the Board shall cause an order to that effect to be entered upon its records and the application shall be approved.  In the event an applicant fails to qualify, said fact shall be entered upon the Board's records.

3.  The Board shall charge a fee, in an amount established by the Board, for testing materials and the expense of holding the examinations provided for in this section.  Said fee shall be paid upon filing an application for any permit.

H.  A registration permit shall not be issued to any applicant unless the Administrator has received certificates of insurance or security as required by this section.

I.  Except as otherwise provided for in this section, all persons, firms, or corporations engaged in the business of manufacturing, fabricating, assembling, or installing any LPG system, container, apparatus, or appliance in this state, and required to be registered pursuant to the provisions of Sections 420.1 through 420.15 of this title, shall file with the Administrator a certificate indicating liability insurance coverage for the manufacturer and contractor.  The Board is authorized to establish coverage amounts for each class of permit, provided coverage shall be for an amount of not less than Twenty-five Thousand Dollars ($25,000.00) to Fifty Thousand Dollars ($50,000.00) for bodily injury and limits of not less than Twenty-five Thousand Dollars ($25,000.00) for property damage, and shall be in full force and effect, covering the plant, equipment, and motor vehicles used in such business, and the operations of the business.

J.  Except as otherwise provided for in this section, all transporters, distributors, or retailers of LPG in this state, required to be registered pursuant to Sections 420.1 through 420.15 of this title, shall file with the Administrator a certificate indicating that public liability and property damage insurance coverage has been issued.  The Board is authorized to establish coverage amounts for each class of permit, provided coverage shall be for an amount of not less than Twenty-five Thousand Dollars ($25,000.00) to Fifty Thousand Dollars ($50,000.00) for bodily injury and limits of not less than Twenty-five Thousand Dollars ($25,000.00) for property damage has been issued, and is in full force and effect, covering the plant, equipment, and motor vehicles used in such business, and the operations of said business.

K.  Insurance pursuant to the provisions of this section shall be maintained in full force and effect during the operation of the business for which the coverage was issued.  Except as otherwise provided for in this section, no registration permit shall be issued until said certificate is filed with the Administrator.  No insurance coverage shall be canceled or terminated without thirty (30) days prior written notice of cancellation or termination to the Administrator.

L.  The Board is authorized, upon proof of or a satisfactory showing that any person, firm, or corporation is financially able to pay or satisfy any judgment, claim, or demand against such person, firm, or corporation, to waive the insurance coverage required by this section.  The Board, in lieu of said certificate, may require the deposit, with the Administrator, of securities, or satisfactory indemnity bond, in an amount and of a kind designated by the Board, to secure the liability of such person, firm, or corporation to pay any judgment, claim, or demand.  Such security shall not be in excess of the limits set forth in this section.  If the Board deems the financial status of such person, firm, or corporation to be impaired so as to reduce the ability of such person, firm, or corporation to make payment or to satisfy any judgment, claim, or demand, the Board may revoke such waiver and require such person, firm, or corporation to file certificates required by this section within thirty (30) days' after written notice is sent by the Board to such person, firm, or corporation.

Added by Laws 1953, p. 222, § 4, emerg. eff. June 30, 1953.  Amended by Laws 1955, p. 285, § 1, emerg. eff. June 3, 1955; Laws 1957, p. 451, § 2; Laws 1959, p. 218, § 1; Laws 1963, c. 216, § 2, emerg. eff. June 11, 1963; Laws 1965, c. 127, § 2, emerg. eff. May 24, 1965; Laws 1971, c. 351, § 2; Laws 1975, c. 104, § 7, emerg. eff. May 2, 1975; Laws 1976, c. 101, § 5, emerg. eff. May 11, 1976; Laws 1980, c. 236, § 2, eff. July 1, 1980; Laws 1981, c. 118, § 26, eff. Oct. 1, 1981; Laws 1983, c. 216, § 5, operative July 1, 1983; Laws 1989, c. 369, § 114, operative July 1, 1989; Laws 1991, c. 215, § 19, eff. July 1, 1991; Laws 1994, c. 330, § 3, emerg. eff. June 8, 1994; Laws 1997, c. 234, § 2, eff. Nov. 1, 1997; Laws 2002, c. 202, § 2, eff. July 1, 2002; Laws 2003, c. 395, § 1, emerg. eff. June 5, 2003.

§52-420.5.  Fees on sale, purchase, rental or use - Reports - Penalty.

A.  The Board is authorized to establish a fee, to be paid to the Administrator, upon the sale, purchase, rental and/or use in this state of liquefied petroleum gas refillable cylinders and all other liquefied petroleum gas containers.

B.  Each  manufacturer of LP-Gas containers in Oklahoma, each vendor of containers manufactured without the state, and each person, firm or corporation placing any LPG container or cylinder in use in this state shall pay the applicable fee.  For vendors of containers manufactured without this state, the fee or fees shall apply and become due upon delivery to the vendors, or for their account, within the state, of containers or cylinders purchased without the state.  In no event shall the fees herein levied be paid or become payable on any container or cylinder sold, rented, purchased or placed in use in this state prior to the effective date of this act, or more than once on any container or cylinder, or upon any container or cylinder resold, rerented, repurchased or reused in this state.  The Administrator is authorized to refund fees upon containers sold without the state upon which the fees have previously been paid, or any fees which have erroneously been paid, upon written application supported by affidavit setting forth the basis for such refund.  The Administrator is authorized to adopt a system of identification of containers on which the fees herein levied have been paid.

C.  No person, firm or corporation shall use or install in this state any container or cylinder upon which the applicable fee levied above applies and has not been paid.  In case of failure to pay within the specified time, there shall be assessed a penalty of twenty-five percent (25%), which shall be added to the applicable fee.

Added by Laws 1953, p. 223, § 5, emerg. eff. June 30, 1953.  Amended by Laws 1981, c. 247, § 6, emerg. eff. June 25, 1981; Laws 1993, c. 270, § 52, eff. Sept. 1, 1993; Laws 2003, c. 395, § 2, emerg. eff. June 5, 2003.

§52-420.6.  Suspension or revocation of registration permits - Appeals.

A.  The State Liquefied Petroleum Gas Administrator is authorized to suspend or revoke any registration permit issued by the Oklahoma Liquefied Petroleum Gas Board or impose an administrative penalty, if it is found at a hearing on the matter, that the registrant has violated or is violating or has failed or is failing to comply with any provisions of the Oklahoma Liquefied Petroleum Gas Regulation Act, any rules or specifications promulgated or any order issued thereto, or has delivered a lesser quantity of gas than the registrant bills the customer for with intent to defraud.

B.  1.  Upon the motion of the Administrator, or upon the receipt of written complaint from any member of the Board, or from any deputy administrator or safety code enforcement officer, that a registrant has violated or is violating or has failed or is failing to comply with any of the provisions of the Oklahoma Liquefied Petroleum Gas Regulation Act, the rules, or specifications promulgated or any order issued thereto, the Administrator is authorized and it shall be the duty of the Administrator to hold an administrative hearing pursuant to Article II of the Administrative Procedures Act to consider such complaint.

2.  The Administrator shall have the power to conduct investigations; to summon and compel the attendance at such hearing of witnesses; to require the production of any records or documents pertinent to the subject matter of any investigation or hearing; and to provide for the taking of depositions of witnesses.

3.  Notice of the date, time and place of any such hearing shall be given by registered mail not less than ten (10) days, exclusive of the date of mailing, before the date thereof, addressed to the registrant complained against and to any other parties involved, each of whom shall have the right to file answer, to appear and be heard in person and by counsel, and to present evidence at such hearing.

C.  If the Administrator finds at the hearing that the registrant has violated or is violating or has failed or is failing to comply with any provision of the Oklahoma Liquefied Petroleum Gas Regulation Act or such rules, specifications or any order issued thereto, the Administrator, if the findings justify such action, shall issue an order suspending the registrant's registration permit for a period not to exceed ninety (90) days, revoking the registration permit, or imposing an administrative penalty of not more than Five Hundred Dollars ($500.00) for each separate offense.  Any administrative penalty imposed pursuant to this section shall be deposited with the State Treasurer for credit to the General Revenue Fund.

D.  1.  The Administrator's findings, judgment and order shall be reduced to writing and be recorded in a permanent public record to be retained in the office of the Administrator.  Copies shall be furnished to the registrant complained against and to the Board.

2.  Any registrant who has been assessed an administrative penalty or whose registration permit is suspended or revoked by the Administrator may, pursuant to Section 317 of Title 75 of the Oklahoma Statutes, file for a rehearing, reopening or reconsideration by the Board.  The registrant shall be given the opportunity to request a de novo hearing by the Board.  Such decision by the Board shall constitute final action by the Board.

3.  Any registrant who has been assessed an administrative penalty or whose registration permit has been suspended or revoked upon review by the Board may, within thirty (30) days after such filing, suspension or revocation, file an appeal with the district court of Oklahoma County or in the county wherein the registrant resides or has its principal place of business in this state, pursuant to Article II of the Administrative Procedures Act.

E.  1.  Except for an emergency as determined by the Board upon the filing of a request for a rehearing, reopening or reconsideration or as determined by the court upon an appeal for judicial review of the order, enforcement of the Administrator's order shall be stayed pending final disposition of such rehearing or appeal.

2.  Upon affirmance, the order shall become final and conclusive and the stay of enforcement shall be vacated.

F.  The Board shall promulgate reasonable rules governing the sale or transfer of business, facilities or a permit connected with or to be used in operations subject to regulation pursuant to the Oklahoma Liquefied Petroleum Gas Regulation Act.

Added by Laws 1953, p. 224, § 6, emerg. eff. June 30, 1953.  Amended by Laws 1965, c. 127, § 3, emerg. eff. May 24, 1965; Laws 1971, c. 351, § 3; Laws 1997, c. 234, § 3, eff. Nov. 1, 1997; Laws 1998, c. 67, § 1, eff. July 1, 1998; Laws 1999, c. 366, § 4, eff. July 1, 1999; Laws 2002, c. 202, § 3, eff. July 1, 2002.

§52-420.7.  Inspections - Proving metering systems - Display of permit - Complaints and arrests - Condemnation of systems and appliances - Duties of Attorney General.

A.  It shall be the duty of the Administrator to inspect, or to provide for the inspection of, any LPG systems, containers, apparatus, or appliances installed in this state, and any LPG bulk-delivery trucks or trailers used in this state, whenever in the discretion of the Administrator, any deputy, or any safety code enforcement officer such inspection is necessary to effectuate the purposes of this act.  The Administrator and any deputy or safety code enforcement officer are hereby severally empowered and authorized to enter upon any premises where any such installation is being or has been made to conduct such inspection.

B.  The Administrator, under the direction of the Board, shall require proving of metering system to determine the accuracy to be within the manufacturer's tolerance not to exceed plus or minus one percent (1%) at any time.  The LPG liquid meter system shall be designed and constructed to provide for applying lead-and-wire seals in such a manner that no modifications or adjustments which would affect the accuracy of deliveries, can be made without mutilating the seal or seals.

C.  Every person to whom the Board or the Administrator issues a registration permit as herein provided shall have immediate possession of the permit at all times when engaged in that phase of the LPG business for which the same was issued and shall display the same upon demand of the Administrator, the chief deputy administrator, or any deputy administrator or safety code enforcement officer.

D.  The Administrator and the chief deputy administrator, and such deputies and safety code enforcement officers as the Administrator shall by appropriate written commission appoint, shall have all of the powers and authority of peace officers of this state in making arrests for violations of this act or the safety rules promulgated thereunder, or in serving any process, notice or order connected with the enforcement of this act issued by the Administrator.

E.  The Administrator, the chief deputy administrator and any deputy administrator or safety code enforcement officer are hereby empowered and authorized to sign complaints against and to cause the arrest of any person charged with a violation or violations of this act or the safety rules promulgated thereunder.  In the event the district attorney fails or refuses to draw or endorse any complaint submitted to the district attorney and the complainant, whether it be the Administrator, the chief deputy administrator or any deputy administrator or safety code enforcement officer, desires to secure prosecution of the complaint, then and in that event any court of competent jurisdiction shall be authorized to issue a warrant for the arrest of the person charged in the complaint and the complainant shall not be required to file with the court the bond provided to be filed with and approved by the court in Sections 231 through 233 of Title 22 of the Oklahoma Statutes.

F.  The Administrator and any deputy or safety code enforcement officer are hereby severally empowered and authorized to condemn any liquefied petroleum gas system, container, apparatus or appliance in this state not manufactured, fabricated, assembled or installed in accordance with the safety rules adopted or promulgated under this act, and shall have the authority to forbid the use of any such system, container, apparatus or appliance unless and until the same have been made to comply in all respects with such safety rules.

G.  The Administrator is hereby empowered and authorized to inspect or cause the inspection of the records of any person, firm or corporation pertaining to the installation by such person, firm or corporation of liquefied petroleum gas systems, containers, apparatus or appliances in this state.

H.  The Attorney General of the State of Oklahoma shall appear and represent the Administrator and the Board and members thereof, or any of them, in all litigation or other proceedings that may arise in the discharge of duties and shall, at the request of the Administrator, assist the district attorney in prosecuting charges of violations of this act.

Added by Laws 1953, p. 225, § 7, emerg. eff. June 30, 1953.  Amended by Laws 1965, c. 127, § 4, emerg. eff. May 24, 1965; Laws 1971, c. 351, § 4; Laws 1980, c. 236, § 3, eff. July 1, 1980; Laws 1994, c. 330, § 4, emerg. eff. June 8, 1994; Laws 2002, c. 202, § 4, eff. July 1, 2002.

§52-420.8.  Violations of law or rule.

Any person, firm or corporation violating any of the provisions of Section 420.1 et seq. of this title, or any rule promulgated thereunder, or installing in this state any liquefied petroleum gas system or appliance which does not comply with such safety rules shall be guilty of a misdemeanor, and upon conviction thereof such person or the responsible members of such firm, or the responsible officers of such corporation, shall, in addition to any fine imposed by the Administrator pursuant to Section 420.6 of this title, be punished by a fine of not less than Five Hundred Dollars ($500.00) or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1953, p. 225, § 8, emerg. eff. June 30, 1953.  Amended by Laws 1965, c. 127, § 5, emerg. eff. May 24, 1965; Laws 1971, c. 351, § 5; Laws 1994, c. 330, § 5, emerg. eff. June 8, 1994; Laws 1997, c. 234, § 4, eff. Nov. 1, 1997.

§52-420.9.  Specifications for commercial propane, butane and mixtures - Identification of vehicles - Motor carriers - Transportation out of state - Retail deliveries.

A.  All liquefied petroleum gases designated as commercial propane, commercial butane, or mixtures thereof, sold for consumption in this state, shall, when subjected to the test methods of the Gas Processors Association of America, meet applicable specifications adopted as tentative standards by said Association for the particular product sold.

B.  All vehicles used in hauling or transporting liquefied petroleum gases upon the highways of this state shall be identified in such manner as the Administrator may, by rule, prescribe.

C.  The Department of Public Safety of the State of Oklahoma shall cooperate with the Administrator in the enforcement of the provisions of this section, and the rules promulgated thereunder.

D.  Transport trucks transporting liquefied petroleum gases intrastate which are owned or operated by a person subject to and licensed by the Oklahoma Liquefied Petroleum Gas Regulation Act shall not be required to obtain or possess an intrastate motor carrier or private carrier license issued by the Oklahoma Corporation Commission.

E.  Transport trucks transporting liquefied petroleum gases out of the state, but not required to bear Oklahoma license, shall not be subject to the permit fees prescribed by the Oklahoma Liquefied Petroleum Gas Regulation Act, but shall be subject to all of the other requirements of the Oklahoma Liquefied Petroleum Gas Regulation Act and any safety rule or specification promulgated thereunder.

F.  Bulk deliveries of liquefied petroleum gases at retail shall be metered in accordance with rules promulgated by the LP-Gas Board.

G.  Containers shall be filled or used only upon authorization of the fee simple owner.  The name of the fee simple owner, if other than the consumer, shall be conspicuously shown on the container.

H.  At least one attendant shall remain close to the transfer connection from the time the connections are first made until they are finally disconnected, during the transfer of the product.  During the actual transfer of liquids into containers at domestic type dwellings and installations, the attendant shall not enter into any type of enclosure including but not limited to truck cabs, dwellings, and barns and shall maintain visual contact with the liquid level gauge at all times.

Added by Laws 1953, p. 225, § 9, emerg. eff. June 30, 1953.  Amended by Laws 1955, p. 287, § 2, emerg. eff. June 3, 1955; Laws 1965, c. 127, § 6, emerg. eff. May 24, 1965; Laws 1994, c. 330, § 6, emerg. eff. June 8, 1994; Laws 1999, c. 366, § 5, eff. July 1, 1999.

§52-420.10.  Appointment of administrative staff.

The Administrator is empowered and authorized to appoint from time to time such administrative staff as the Administrator reasonably determines is necessary to assist the Administrator and the Board in the performance of their functions.

Added by Laws 1953, p. 226, § 10, emerg. eff. June 30, 1953.  Amended by Laws 1998, c. 67, § 2, eff. July 1, 1998.

§52-420.11.  Disposition of funds and fees - Annual report - Liquefied Petroleum Gas Fund - Expenditures.

A.  All funds and fees, from whatsoever source derived, collected by the Administrator under the provisions of Section 420.1 et seq. of this title, shall be deposited into the Liquefied Petroleum Gas Fund, created in this section.  Effective July 1, 2004, and for each fiscal year thereafter, the Administrator shall deposit ten percent (10%) of the total amount collected from fees and funds by the Administrator to the credit of the General Revenue Fund of the State Treasury.  The Administrator and the Board are hereby vested and empowered with the authority to make any and all necessary expenditures from the fund that in their judgment are reasonable and required to effectuate the purposes of this act.  The Administrator shall annually file with the Governor a report of all activities of the fund, which shall include a statement of all receipts and disbursements.

B.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Liquefied Petroleum Gas Board to be designated the Liquefied Petroleum Gas Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Liquefied Petroleum Gas Board as provided for in this section.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

C.  Section 211 of Title 62 of the Oklahoma Statutes shall not apply to the funds and fees collected by the Liquefied Petroleum Gas Board.

Added by Laws 1953, p. 226, § 11, emerg. eff. June 30, 1953.  Amended by Laws 1979, c. 47, § 20, emerg. eff. April 9, 1979; Laws 1984, c. 289, § 4, operative July 1, 1984; Laws 2003, c. 395, § 3, emerg. eff. June 5, 2003; Laws 2005, c. 349, § 1, emerg. eff. June 6, 2005.

§52-420.12.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§52-420.13.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§52420.14.  Nonresidents  Prohibition on storage or dispensing.

The State Liquefied Petroleum Gas Administrator shall not issue or renew any registration permit or license to any person, firm, or corporation who is a resident of, or whose principal place of business is located in, a state other than Oklahoma unless the laws of such other state, and the rules and regulations of the authority governing the storage and dispensing of liquefied petroleum gas permit the operation of such business by citizens, firms, or corporations of Oklahoma under the same or substantially similar terms and conditions as those required for such operation in this state.

Added by Laws 1963, c. 27, § 1, emerg. eff. March 26, 1963.

§52420.15.  Safety schools for liquefied petroleum dealers.

The LPGas Board shall provide for the holding of safety schools for the benefit of the liquefied petroleum gas dealers and employees in the State of Oklahoma, at such times and in such places as may be deemed advisable and may, by lawfully adopted rules, require attendance and successful completion of courses held as a condition precedent to retaining permits issued hereunder.  The Administrator shall perform such duties in connection with those schools as the Board might direct.

Added by Laws 1967, c. 183, § 1, emerg. eff. May 1, 1967.  Amended by Laws 1971, c. 351, § 6.

§52-420.16.  Repealed by Laws 1975, c. 104, § 9, emerg. eff. May 2, 1975.

§52-420.17.  Inspectors' uniforms - Maintenance and cleaning allowance.

An expense allowance of Fifty Dollars ($50.00) per month for maintenance and cleaning of uniforms and other related expenses shall be paid to safety code enforcement officers.  Nothing in this section regarding expense allowances shall be construed to mean that such employees shall receive any additional compensation beyond what is provided for maintenance and cleaning of uniforms and other related expenses by the Liquefied Petroleum Gas Board on the effective date of this act.

Added by Laws 1993, c. 185, § 2, eff. Sept. 1, 1993.  Amended by Laws 2002, c. 202, § 5, eff. July 1, 2002.

§52-420.20.  Short title.

This act shall be known and may be cited as the "Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act".

Added by Laws 1994, c. 146, § 1, eff. July 1, 1994.

§52-420.21.  Definitions.

As used in the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act:

1.  "Commission" means the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Commission;

2.  "Cargo container" means any receptacle mounted on a transport vehicle, including a bobtail or semitrailer designed and used for the transportation or storage of liquefied petroleum gas, but shall not include the motor fuel tank of the vehicle;

3.  "First sale" means the first transaction within the State of Oklahoma in which ownership of odorized liquefied petroleum gas transfers from seller to purchaser;

4.  "Importer" means the owner of odorized liquefied petroleum gas (LP gas) at the time of entry into this state from another state or from outside the United States;

5.  "Liquefied petroleum gas (LP gas)" means any material that is composed predominantly of any of the following hydrocarbons or mixtures of hydrocarbons:  propane, propylene, normal butane, isobutane or butylenes;

6.  "Loading rack" means any material handling facility where LP gas is loaded into cargo containers, including, but not limited to, gas processing plants, refineries, underground and aboveground bulk storage facilities, pipeline terminals and unattended LP gas dispensing facilities;

7.  "Loading rack operator" means the owner or any person or entity controlling the day-to-day operations of the facility.  When this person or entity is not the person or entity invoicing the first sale of odorized LP gas dispensed into a cargo container at a loading rack, the person or entity invoicing the first sale of odorized LP gas dispensed into a cargo container at a loading rack shall be considered the loading rack operator;

8.  "Person" means any individual, group of individuals, or any partnership, corporation, association, cooperative, or employee thereof, or any other entity; and

9.  "Time of import" means the time of entry into the State of Oklahoma from another state or from outside the United States.

Added by Laws 1994, c. 146, § 2, eff. July 1, 1994.  Amended by Laws 1995, c. 303, § 1, eff. July 1, 1995; Laws 1998, c. 91, § 1, eff. Nov. 1, 1998; Laws 2002, c. 202, § 6, eff. July 1, 2002.

§52-420.22.  Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Commission - Creation.

A.  There is hereby created until July 1, 2006, the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Commission which shall be subject to the provisions of the Oklahoma Sunset Law.  The purpose of the Commission is to coordinate marketing and research activities of the LP gas industry and to promote safety through programs and education.

B.  The Commission shall be subject to review and termination under the Oklahoma Sunset Law prior to July 1, 2006, if at least fifty-one percent (51%) of all Class I LP gas permit holders in the state sign a petition requesting such a review.  The petition shall be submitted to the House of Representatives and State Senate committees responsible for sunset review.

Added by Laws 1994, c. 146, § 3, eff. July 1, 1994.  Amended by Laws 2000, c. 22, § 1.

§52-420.23.  Commission membership - Appointment - Qualifications - Geographical distribution - Employment - Term of office - Vacancies - Chairperson - Travel reimbursement.

A.  The Liquefied Petroleum Gas Research, Marketing and Safety Commission shall be composed of at least twelve (12) members.  The twelve members shall be LP gas dealers who are holders of a permit from the State Liquefied Petroleum Gas Administration; four to be appointed by the Governor, four to be appointed by the President Pro Tempore of the Senate and four to be appointed by the Speaker of the House of Representatives.  The Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives shall make appointments of the LP gas dealers from a list of names submitted by the Oklahoma Propane Gas Association.

B.  The members of the Commission shall:

1.  Be at least twenty-five (25) years of age;

2.  Be a resident of the State of Oklahoma; and

3.  Have at least five (5) years of active experience in the LP gas industry.

C.  The membership of the Commission shall be distributed geographically so that each quadrant of the state is represented equally.  Each appointing authority shall make one appointment from each quadrant of the state.  The boundaries of the quadrants shall be Interstate 35 and Interstate 40.  A person shall be considered as representing a quadrant of the state if the person's permanent residence is located in the quadrant.

D.  Not more than two members of the Commission shall be employed by or represent the same person, business, corporation or entity or any subsidiary of an entity.

E.  The initial term of office for members of the Commission shall be as follows:  three members for one (1) year, three members for two (2) years and six members for three (3) years.

For the initial appointments which shall be made by September 1, 1994, each appointing authority shall make one appointment for a one-year term, one appointment for a two-year term and two appointments for three-year terms.  Thereafter, the terms of the members shall be for three (3) years.

F.  Vacancies shall be filled for the unexpired term of office in the same manner as the original appointment.  The dealer members may be removed from office by a majority vote of the three appointing authorities in a manner as provided by law.

G.  After October 1, 1994, the members of the Commission appointed pursuant to subsection A of this section may by majority vote appoint a maximum of three members representing companies which provide goods and services to propane dealers.  These additional members shall have full voting rights and privileges and will serve three-year terms.  They may be removed from the Commission by a majority vote of the LP gas dealer members of the Commission appointed pursuant to subsection A of this section.

H.  The Commission shall at its first meeting elect one of its members as chairperson, who shall preside over meetings of the Commission and perform any other duties as may be required by the Commission.

I.  No member of the Commission shall receive a salary or reimbursement for duties performed as a member of the Commission, however members are eligible to receive travel reimbursement as provided in the State Travel Reimbursement Act.

Added by Laws 1994, c. 146, § 4, eff. July 1, 1994.

§52-420.24.  Commission powers and duties.

The Commission shall have the power and duty to:

1.  Administer and enforce the provisions of the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act;

2.  Establish an office for the Commission within the State of Oklahoma;

3.  Elect a chairperson and whatever other officers may be necessary to direct operations of the Commission;

4.  Employ personnel as shall be deemed necessary to carry out the purpose and provisions of the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act and to prescribe their duties and fix their compensation;

5.  Establish and administer the LP Gas Research, Marketing and Safety Revolving Fund;

6.  Approve or disapprove the budget of the Commission;

7.  Promulgate rules as it deems necessary to carry out the provisions of the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act;

8.  Enter into contracts or agreements for studies, research projects, safety programs, experimental work, supplies or other services to carry out the purposes of the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act, and incur those expenses necessary to carry out those purposes.  Any contract or agreement shall provide that:

a. the person entering the contract or agreement on behalf of the Commission shall develop and submit to the Commission a plan or project together with a budget that shows estimated costs to be incurred for the plan or project, and

b. the person entering the contract or agreement shall keep accurate records of all of its transactions, account for funds received and expended, and make periodic reports to the Commission of activities conducted, and any other reports as the Commission may require;

9.  Keep accurate records of all financial transactions performed pursuant to the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act.  These records shall be audited annually by an independent auditor and an annual report shall be compiled and presented to the Governor;

10.  Cooperate with any private, local, state or national commission, organization, agency or group and to make contracts and agreements for joint programs beneficial to the LP gas industry;

11.  Accept donations, grants, contributions and gifts from any public or private source and deposit the money in the LP Gas Research, Marketing and Safety Revolving Fund;

12.  Approve or disapprove the investment of any monies in the LP Gas Research, Marketing and Safety Revolving Fund pursuant to Section 7 of this act; and

13.  Keep an accurate record of all assessments collected.

Added by Laws 1994, c. 146, § 5, eff. July 1, 1994.

§52-420.25.  Commission meetings - Appointment of Director.

A.  There shall be an annual meeting of the Commission at which the annual report and proposed budget will be presented.  The Commission shall, at the call of the chairperson, hold at least three other regular meetings each year.  The chairperson shall establish the time, a manner and place of all meetings and shall provide notice of such meetings.  A majority of the members of the Commission shall constitute a quorum for the transaction of any business.  In addition, the Commission shall determine the circumstances under which additional meetings of the Commission may be held.

B.  The Commission may appoint a Director who shall carry out the provisions of the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act.  The Director shall not be one of the appointed Commission members.

Added by Laws 1994, c. 146, § 6, eff. July 1, 1994.

§52-420.26.  LP Gas Research, Marketing and Safety Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Commission to be designated the "LP Gas Research, Marketing and Safety Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received by the Commission from assessments received and collected pursuant to Section 420.27 of this title, and donations, grants, contributions and gifts from any public or private source and any monies appropriated by the Oklahoma State Legislature.  The Commission may expend funds as provided for by law.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1994, c. 146, § 7, eff. July 1, 1994.  Amended by Laws 1995, c. 277, § 3, emerg, eff. May 25, 1995.

§52-420.27.  Assessment on first sale or import of odorized LP gas - Records of remitted fees - Entry upon business premises - Suspension or revocation of registration permit.

A.  To fund the activities of the Commission an assessment shall be imposed on the first sale of odorized LP gas or at the time of import of odorized LP gas into the State of Oklahoma.  Each operator of a loading rack on delivery into any cargo container shall collect from the person who purchases the odorized LP gas an assessment in an amount of one-half cent ($0.005) per gallon.  Each owner of odorized LP gas, at the time of import into this state, shall be responsible for the payment of the one-half cent ($0.005) per gallon assessment on the volume of LP gas at the time of import.

B.  The assessment shall be computed on the net amount of odorized LP gas delivered into a cargo container.

C.  Loading rack operators and importers shall maintain sufficient records regarding their LP gas operations to enable the Commission to determine whether the loading rack operators and importers have remitted all fees due under the provisions of subsection A of this section.  Loading rack operators and importers shall make such records available to the Commission for inspection and shall maintain such records for the minimum period of time that business records are required to be maintained by the Internal Revenue Service.

D.  Upon a determination by a majority vote of the Commission that just cause exists, a representative of the Commission may, at reasonable times and after reasonable notice to the loading rack operator and importer, enter an office, premises or place of business of a loading rack operator or importer to inspect, examine and obtain copies of the LP gas operation records maintained pursuant to subsection C of this section, for the purpose of conducting an audit or investigation or enforcing or administering this act.  The loading rack operator or importer or their representative is entitled to be present when the Commission representative enters to make inspections and examinations on the premises of the loading rack operator or importer.

E.  The Commission shall serve notice to the Oklahoma Liquefied Petroleum Gas Administrator regarding any importer who fails to remit the assessment as required under the provisions of this section.  Upon notice and hearing, the Oklahoma Liquefied Petroleum Gas Board may suspend or revoke any registration permit issued to the loading rack operator or importer by the Oklahoma Liquefied Petroleum Gas Board until all assessments and penalties are paid in full.

Added by Laws 1994, c. 146, § 8, eff. July 1, 1994.  Amended by Laws 1995, c. 303, § 2, eff. July 1, 1995; Laws 1998, c. 91, § 2, eff. Nov. 1, 1998; Laws 2002, c. 202, § 7, eff. July 1, 2002.

§52-420.28.  Assessment collection - Penalties.

A.  Each operator of a loading rack or owner of LP gas at the time of import shall, on or before the 25th day of the month following the end of each calendar month, file a report with the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Commission and remit the amount of assessments required to be collected or paid during the preceding month to the Commission, which shall be deposited in the LP Gas Research, Marketing and Safety Revolving Fund.

B.  Loading rack operators or owners of LP gas at the time of import filing a report or remitting fees later than the 25th day of the month in which fees are due, but within thirty (30) days of the deadline, shall remit a penalty in the amount of five percent (5%) of the amount of fees originally due and payable.

C.  Loading rack operators or owners of LP gas at the time of import filing a report or remitting fees more than thirty (30) days after the deadline shall remit a penalty in the amount of ten percent (10%) of the fees originally due and payable.

D.  An additional penalty of seventy-five percent (75%) of the amount of the fees and penalties due and payable will be added to penalties set forth in subsections B and C of this section if the failure to file a report or to remit the fees collected is determined by the Commission to be a result of fraud or an intent to evade the provisions of this act or the rules of the Commission.

E.  The Commission shall be responsible for taking appropriate legal actions to collect any assessment which is not paid or is not properly paid.  At the request of the Commission, the Attorney General is authorized to take any necessary action to collect any fees or penalties due under the provisions of this act.

Added by Laws 1994, c. 146, § 9, eff. July 1, 1994.  Amended by Laws 1995, c. 303, § 3, eff. July 1, 1995; Laws 1998, c. 91, § 3, eff. Nov. 1, 1998; Laws 2002, c. 202, § 8, eff. July 1, 2002.

§52-420.29.  Assessment refund.

A.  Any person subject to the assessment levied by Section 420.27 of this title may request a refund, as provided for in this section, of the assessment paid on the first sale of odorized LP gas for the preceding calendar year.  Upon compliance with the provisions of this section and rules promulgated by the Commission, the Commission shall refund to each person requesting a refund the amount of the assessment paid by or on behalf of such person during the preceding calendar year.  Refunds made to persons subject to the assessment shall in turn be refunded by the person to each customer based on the percentage of the total volume of LP gas purchased by each customer.  As used in this section, "customer" shall mean the end-user who consumes the LP gas.

B.  The request for a refund of the assessment for the preceding calendar year must be made during the first calendar month following the calendar year for which the refund is requested.  Failure to request a refund during this period shall terminate the right of any person to receive a refund for the assessment paid for the preceding calendar year.  The Commission shall give notice of the availability of the refund through press releases or such other means as it deems appropriate.

C.  Each person requesting a refund shall execute an affidavit showing the amount of refund requested and the volume of sales of LP gas made by the person to each customer.  The Commission may require records to be submitted verifying the volume of sales and may verify the accuracy of the request for refund.

D.  No person or company who requests a refund under this section shall be eligible to serve or have a representative serve as a member of the Commission.

Added by Laws 1994, c. 146, § 10, eff. July 1, 1994.  Amended by Laws 1995, c. 303, § 4, eff. July 1, 1995.

§52-420.29-1.  Exports exempted from assessment.

A.  No fee shall be collected on any deliveries of odorized LP gas destined for export out of this state if the LP gas is in continuous movement to a destination outside of this state.

B.  Purchasers or representatives of purchasers claiming an exemption under this section must complete a form, provided by the Commission, and return it to the loading rack operator making the exempt delivery.  Any purchaser requesting an exemption for a particular load or for all LP gas purchased shall complete a form provided by the Commission.  Each loading rack operator shall keep all exemptions forms filed with him or her on file and available for inspection by the Commission for a period of four (4) years.

Added by Laws 1995, c. 303, § 5, eff. July 1, 1995.

§52-420.29-2.  Application for refund by purchaser.

Any purchaser who pays a fee to a loading rack operator or owner of LP gas at the time of import on a load of LP gas that is exempt under the provisions of this act may apply to the loading rack operator or owner of the LP gas at the time of import for a refund of the amount paid.  To apply for a refund, the purchaser must complete a refund request form provided by the Commission, and return it to the loading rack operator or owner of the LP gas at the time of import who collected the fee.  Any loading rack operator or owner of LP gas at the time of import required to refund a fee to a purchaser shall report the amount of the refund to the Commission.  All amounts refunded and reported according to the provisions of this act may be deducted from the total amount of fees collected to arrive at the total amount of fees to be remitted to the Commission.  All refund amounts reported must be supported by refund request forms kept on file by the loading rack operator and be available for inspection by the Commission for a period of four (4) years.

Added by Laws 1995, c. 303, § 6, eff. July 1, 1995.  Amended by Laws 1998, c. 91, § 4, eff. Nov. 1, 1998.

§52-420.29-3.  Petition to Commission for refund.

Any operator of a loading rack or owner of LP gas at the time of import may petition the Commission for a refund of fees remitted to the Commission in error by filing the proper form and returning to the Commission.  The reason for the refund and supporting documentation must accompany the request.

Added by Laws 1995, c. 303, § 7, eff. July 1, 1995.  Amended by Laws 1998, c. 91, § 5, eff. Nov. 1, 1998.

§52-420.30.  Certain programs not preempted - Designation of funds for payment of certain programs.

Nothing in the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act may be construed to preempt or supersede any other program relating to LP gas promotion or marketing organized and operated under the law of the State of Oklahoma or the United States.  The provisions of the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act applicable to the rules shall be applicable to amendments to the rules.  In the event of the establishment of a national program for an assessment on propane sales, the Commission, by majority vote, may elect to designate up to a maximum of twenty percent (20%) of the funds collected pursuant to the Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Act to the national program in lieu of an additional assessment as may be required by the national program.

Added by Laws 1994, c. 146, § 11, eff. July 1, 1994.

§52-420.51.  Renumbered as § 130.11 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.52.  Renumbered as § 130.12 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.53.  Renumbered as § 130.13 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.54.  Renumbered as § 130.14 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.55.  Renumbered as § 130.15 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.56.  Renumbered as § 130.16 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.57.  Renumbered as § 130.17 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.58.  Renumbered as § 130.18 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.59.  Renumbered as § 130.19 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.60.  Renumbered as § 130.20 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.61.  Renumbered as § 130.21 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.62.  Renumbered as § 130.22 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.63.  Renumbered as § 130.23 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-420.64.  Renumbered as § 130.24 of Title 74 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§52-421.  Repealed by Laws 1953, p. 227, § 14.

§52-421.1.  Liquefied petroleum gas emergency - Declaration by Governor.

A.  The Governor of Oklahoma is hereby authorized, for and on behalf of the state, to join with the governor of any other state in declaring a liquefied petroleum gas emergency.  When the declaration is issued, trucks and operators carrying liquefied petroleum gas and meeting all certification, permit, and licensing requirements of the federal government and their home state shall be permitted to transport liquefied petroleum gas in and through Oklahoma without obtaining any license, permit, or certification required by this state.

B.  This exception and waiver of Oklahoma licensing, permitting, and certification requirements regarding trucks and operators transporting liquefied petroleum gas shall be valid only during the period of the declared emergency.

Added by Laws 1991, c. 46, § 1, emerg. eff. April 9, 1991.

§52-422.  Repealed by Laws 1953, p. 227, § 14.

§52-423.  Repealed by Laws 1953, p. 227, § 14.

§52-424.  Repealed by Laws 1953, p. 227, § 14.

§52-425.  Repealed by Laws 1953, p. 227, § 14.

§52-426.  Repealed by Laws 1953, p. 227, § 14.

§52-427.  Repealed by Laws 1953, p. 227, § 14.

§52-428.  Repealed by Laws 1953, p. 227, § 14.

§52-429.  Repealed by Laws 1953, p. 227, § 14.

§52-430.  Repealed by Laws 1953, p. 227, § 14.

§52-431.  Repealed by Laws 1949, p. 373, § 10.

§52-432.  Repealed by Laws 1953, p. 227, § 14.

§52-433.  Repealed by Laws 1953, p. 227, § 14.

§52-434.  Repealed by Laws 1953, p. 227, § 14.

§52-435.  Repealed by Laws 1953, p. 227, § 14.

§52-436.  Repealed by Laws 1953, p. 227, § 14.

§52-437.  Repealed by Laws 1953, p. 227, § 14.

§52-438.1.  Repealed by Laws 1953, p. 227, § 14.

§52-438.2.  Repealed by Laws 1953, p. 227, § 14.

§52-438.3.  Repealed by Laws 1953, p. 227, § 14.

§52-438.4.  Repealed by Laws 1953, p. 227, § 14.

§52-438.5.  Repealed by Laws 1953, p. 227, § 14.

§52-438.6.  Repealed by Laws 1953, p. 227, § 14.

§52-438.7.  Repealed by Laws 1953, p. 227, § 14.

§52-438.8.  Repealed by Laws 1953, p. 227, § 14.

§52-438.9.  Repealed by Laws 1953, p. 227, § 14.

§52-438.10.  Repealed by Laws 1953, p. 227, § 14.

§52-441.1.  Repealed by Laws 1953, p. 227, § 14.

§52-441.2.  Repealed by Laws 1953, p. 227, § 14.

§52-441.3.  Repealed by Laws 1953, p. 227, § 14.

§52-441.4.  Repealed by Laws 1953, p. 227, § 14.

§52-441.5.  Repealed by Laws 1953, p. 227, § 14.

§52-441.6.  Repealed by Laws 1953, p. 227, § 14.

§52-441.7.  Repealed by Laws 1953, p. 227, § 14.

§52-441.8.  Repealed by Laws 1953, p. 227, § 14.

§52-451.  Repealed by Laws 1961, p. 433, § 1.

§52-452.  Repealed by Laws 1961, p. 433, § 1.

§52-453.  Repealed by Laws 1961, p. 433, § 1.

§52471.  Short title.

This act shall be known and may be cited as the "Standard Gas Measurement Law."

Added by Laws 1951, p. 133, § 1, emerg. eff. May 26, 1951.

§52472.  Terms defined  Pressure  Conversion to standard conditions.

The term "cubic foot of gas" or "standard cubic foot of gas" means the volume of gas, including both natural gas and casing head gas, contained in one cubic foot of space at a standard pressure base and at a standard temperature base.  The standard pressure base shall be fourteen and sixtyfive hundredths (14.65) pounds per square inch absolute and the standard temperature base shall be sixty (60)  degrees Fahrenheit.  Whenever the conditions of pressure and temperature differ from the above standard, conversion of the volume from these conditions to the standard conditions shall be made in accordance with the Ideal Gas Laws corrected for deviation from Boyle's Law, which correction must be made unless the pressure at the point of measurement is two hundred (200) pounds per square inch gauge or less; all in accordance with methods and tables generally recognized by and commonly used in the natural gas industry.

Added by Laws 1951, p. 133, § 2, emerg. eff. May 26, 1951.

§52473.  Determination of factors by Commission  Determination and report of volumes.

(a) It shall be the duty of the Corporation Commission and said Commission is hereby authorized, empowered and directed to determine the average temperature of gas, as produced in each oil and gas field in Oklahoma, and to determine the other variable factors necessary to calculate the metered volumes in accordance with the Ideal Gas Laws and the variable factors to correct for deviation from the Ideal Gas Laws in each of the oil and gas fields in the State of Oklahoma. Upon request of any interested party the Corporate Commission shall give notice and hold a public hearing before making such determination.  Promptly upon such determinations the Corporation Commission shall make and publish such findings and promulgate such reasonable field rules as may be necessary to effectuate the provisions of this act.

Any person, association of persons, or corporations shall be permitted to use the findings and field rules of the Commission for all purposes under this act, but if such findings or field rules are not so used in determining volumes under this act, the volumes so otherwise determined shall be corrected to the basis of the "standard cubic foot of gas" as defined in Section 2 of this act.

(b) Any person required to report volumes of gas under the laws of this state, shall report such volumes in number of standard cubic feet calculated and determined under the provisions of this act.

Added by Laws 1951, p. 133, § 3, emerg. eff. May 26, 1951.

§52474.  Sales, purchases and deliveries  Adjustment of contract prices.

Each and every sale, and each and every purchase, delivery and receipt of gas by volume hereafter made in this state by, for or on behalf of an oil and gas lease owner, royalty owner thereunder, or other mineral interest owner, shall be made and such gas shall be measured, calculated, purchased, delivered and accounted for on the basis of "a standard cubic foot of gas" as defined in Section 2, and as determined under this act.  Whenever the provisions of this act operate to change the basis of measurement provided for in existing contracts, then the price for gas, including royalty gas, provided for in such contracts shall, if either the purchaser or seller so desires, be adjusted to compensate for the change in the method of measuring the volume of gas delivered thereunder.  This provision is intended to protect parties to contracts now in existence, so that after this act becomes effective the total amount of money paid for a volume of gas purchased, or required to be accounted for, under existing contracts shall remain unaffected by this act.

Nothing in this section shall affect or apply to purchases or sales made on any basis other than a volume basis.

Added by Laws 1951, p. 133, § 4, emerg. eff. May 26, 1951.

§52475.  Penalty for violations  Civil actions.

Any person, association of persons, or corporation who, as purchaser thereof, shall knowingly fail or refuse to so measure, calculate or account for any such gas so purchased, shall be subject to a penalty of not less than Ten Dollars ($10.00) nor more than Five Hundred Dollars ($500.00) for each offense recoverable in the name of the state in any district court in Oklahoma County, wherein service may be had by the Corporation Commission, and each day of such violation shall constitute a separate offense.  But it shall be a defense to any claim for such penalty that the Corporation Commission has not made and published the findings provided for in Section 3a,  as to the particular field in question.

Nothing herein shall prevent an aggrieved party from maintaining a civil suit for damages in the county or counties in which the gas is produced.

Added by Laws 1951, p. 134, § 5, emerg. eff. May 26, 1951.

§52476.  Partial invalidity.

Subject to the provisions to Section 4, hereof, if any part, section, subsection, paragraph, sentence, clause, phrase, or word contained in this act shall be held by the courts to be unconstitutional or invalid, such holding shall not affect the validity of the remaining portions of this act, and the Legislature hereby declares that it would have been enacted, and does here now enact, such remaining portions despite any such invalidity.

Added by Laws 1951, p. 134, § 6, emerg. eff. May 26, 1951.

§52477.  Jurisdiction of Commission not restricted.

Nothing in this act shall in any wise limit or restrict the jurisdiction of the Corporation Commission of the State of Oklahoma to fix the price of natural gas in any common source of supply in the State of Oklahoma or the terms and conditions of the sale and purchase of natural gas in any common source of supply in the State of Oklahoma.

Added by Laws 1951, p. 134, § 7, emerg. eff. May 26, 1951.

§52-501.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§52-502.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§52-503.  Repealed by Laws 1984, c. 164, § 32, eff. Nov. 1, 1984.

§52-504.  Repealed by Laws 1972, c. 208, § 12, eff. Oct. 1, 1972.

§52-505.  Repealed by Laws 1972, c. 208, § 12, eff. Oct. 1, 1972.

§52521.  Leasing of mineral interests of owners who cannot be located.

In an action filed by any person, firm or corporation owning an interest in the minerals in any tract or tracts of land in the State of Oklahoma or owning an oil and gas lease on such an interest wherein it is made to appear that the defendant or defendants in such action own or appear to own in the aggregate a minority interest in said minerals thereunder but that the residence, business address or whereabouts of one or more of the defendants cannot be ascertained, the district court of the county wherein such tract or tracts of land are situated shall have the power to appoint a receiver over the mineral interest of such defendants whose residence, business address, or whereabouts are unknown, upon compliance with the procedure set forth in Section 2 hereof.

Added by Laws 1968, c. 264, § 1, emerg. eff. April 29, 1968.

§52522.  Procedure.

(a) The plaintiff shall file a verified petition setting forth the following:  (1) the interest of the plaintiff in the tract or tracts of land described in said petition; (2) the apparent interest of the defendant or defendants as appears from the record of the county clerk and from such other sources, identifying same, as plaintiff has investigated; (3) the lastknown address, business, residence, or otherwise which plaintiff may have been able to ascertain for each of said defendants and the sources of information which plaintiff has checked in an attempt to locate the present address or whereabouts of said defendant or defendants, and further stating that plaintiff has exercised due diligence and cannot by any means within his control ascertain the present address or whereabouts of said defendant or defendants; (4) that there are persons or corporations who are willing to purchase an oil and gas lease upon the interest of the defendant or defendants and that the existence of these unleased mineral interests is detrimental to and impairs the enjoyment of the interest of the plaintiff; (5) that the plaintiff has acquired or has good reason to believe that he can acquire operating rights covering all mineral interests other than the interest of said defendants in said tract or tracts.

(b) Upon the filing of such petition the court shall set same for hearing upon a date certain, which date must be at least fifteen (15) days from the date of filing said petition.  Notice of the hearing, the nature of the hearing and relief requested shall be given by publication one time in a newspaper of general circulation in the county and by mailing to the lastknown address, if any, of the defendant or defendants as set forth in said petition.  The publication and mailing of notice shall all be done at least seven (7) days prior to the date of hearing.

(c) On the date set for said hearing the court shall dismiss the action as to all defendants who answer and request such dismissal, and as to all other defendants the court shall require proof that the requirements of Section 2(b) have been satisfied, shall take evidence and hear testimony as to the matters set forth in plaintiff's petition, and at said hearing shall determine the bonus value for oil and gas leases on lands in said vicinity and the prevailing rental and royalty rate; and if it appears to the court that the requirements of Section 2(b) have been satisfied, that the matters set forth in plaintiff's petition are true, that it is probable that a purchaser can be secured for an oil and gas lease on the unleased mineral interests of the defendant or defendants, that the existence of such unleased interests is detrimental to and impairs the interest of the plaintiff, the court shall appoint a receiver for the purpose of selling an oil and gas lease upon the interest of said defendant or defendants, and said order appointing the receiver and authorizing the sale of such lease shall set forth the minimum bonus which may be accepted and the minimum royalty and rental rate.  The court, in its discretion, may require the receiver to give bond.

Added by Laws 1968, c. 264, § 2, emerg. eff. April 29, 1968.

§52523.  Negotiations by receiver  Deposit of funds  Discharge  Costs.

Such receiver shall proceed immediately to enter into negotiations with prospective purchasers and shall sell an oil and gas lease on the interest of the defendant or defendants, said lease to be for a primary term of not to exceed five (5) years from date and as long thereafter as oil and gas, or either of them, is produced in paying quantities from said land by the lessee.  Said lease shall not be sold for less than the minimum bonus, rentals and royalties specified in the order of the court.  All monies paid to the receiver shall be by him deposited in the registry of the court for the use and benefit of the defendants and thereupon the court shall immediately discharge such receiver, and any future payments paid under said oil and gas lease shall be paid directly into the registry of the court and held for the use and benefit of the defendant or defendants.  The cost of the receiver and the court cost shall be affixed by the court and shall be paid by the plaintiff.

Added by Laws 1968, c. 264, § 3, emerg. eff. April 29, 1968.  Amended by Laws 1969, c. 114, § 1.

§52524.  Natural gas  Preferred use.

The use of natural gas, on the premises in which it is produced or in gathering pipelines located on lands in a proven gas field, to pump water to the surface for irrigation on such premises, is a preferred use, prior in order to all other uses to which such gas may be devoted.

Added by Laws 1977, c. 38, § 1.

§52525.  Agricultural use of natural gas  Price  Installation of lines  Cessation of delivery.

Subject to prior contractual rights, every person, firm or corporation owning or operating any gas well from which natural gas is produced, sold or used off the premises on which such well is located shall make available, upon request, to any person engaged in agricultural activities upon such premises, sufficient gas from the production of such well for the operation of pumps necessary for the pumping of such amount of water, produced from wells on such premises, as may be necessary and proper for the irrigation of such portion of said premises as may be devoted to the growth of agricultural products or to pasture or orchard uses.  The person at whose request the gas is furnished shall receive the gas at the wellhead and pay therefor the price not to exceed that at which the gas is sold at the wellhead.  All cost of installation, including the gas meter, shall be borne by the person at whose request the gas is furnished.  Provided, however, that the owner or operator of the well may cease deliveries of gas upon fifteen (15) days' written notice if the person requesting delivery fails to make payments for delivered gas within fortyfive (45) days after billing is made by the owner or operator.  The owner or operator shall be permitted a reasonable surcharge for the cost of meter maintenance, determination of volumes, accounting and other operational costs incurred by the owner and operator in connection with the furnishing of the gas.

Added by Laws 1977, c. 38, § 2.

§52526.  Irrigation pumps  Providing natural gas  Price  Installation of lines  Cessation of delivery.

Subject to prior contractual rights, every person, firm or corporation owning or operating a natural gas gathering pipeline located on lands in a proven natural gas field, shall furnish to owners or operators of natural gas engines used for pumping irrigation water on such lands and to these same owners or operators of irrigation wells, if requested to do so, natural gas for the operation of engines used for pumping irrigation water.  The price charged to the owner or operator of such irrigation wells shall not be more than twentyfive percent (25%) above the prevailing wellhead price.  The owners or operators of such gathering line shall make connection and furnish the gas meter, but all costs of installation, including this cost of the gas meter, shall be borne by the owner or operator of such irrigation well.  Provided, however, that the owner or operator of the pipeline may cease deliveries of gas upon fifteen (15) days' written notice if the person requesting delivery fails to make payments for delivered gas within fortyfive (45) days after billing is made by the owner or operator.  The owner or operator shall be permitted a reasonable surcharge for the cost of meter maintenance, determination of volumes, accounting and other operational costs incurred by the owner and operator in connection with the furnishing of the gas.

Added by Laws 1977, c. 38, § 3.

§52527.  Method of measuring amount of gas.

It shall be permissible, when agreeable to all parties mentioned in Sections 2 and 3 of this act, to substitute an hour meter on such engine in lieu of a natural gas meter as a method of measuring the amount of the gas so used.

Added by Laws 1977, c. 38, § 4.

§52528.  State Corporation Commission  Powers and duties  Duty of Operators.

The State Corporation Commission is hereby vested with jurisdiction over the sales of natural gas pursuant to this section, and may adopt such rules and regulations as may be necessary with respect thereto, but nothing in this act shall create in any manner an obligation or duty on the part of the operator of any well or gathering pipeline, who furnishes gas under the provisions of this act, to assume in any way public utility duties to the public at large, except as such duties may arise from such operator's acts separate and apart from any performance of obligations imposed under this act.

Added by Laws 1977, c. 38, § 5.

§52529.  Liability of operators  Jurisdiction  Venue.

Any owner or operator of a well who fails to comply with any duty imposed by this act shall be liable to the person or persons aggrieved for all damages suffered as a result thereof, including any diminution in yield from said land which may arise from inability to irrigate the same because of or arising out of the failure to perform such duty.  Any person entitled to rights under the provisions of this act may bring an action or proceeding in the district court of the county wherein the natural gas well or natural gas gathering pipeline is situated to protect and enforce any or all such rights.

Added by Laws 1977, c. 38, § 6.

§52-540.  Renumbered as § 570.10 of this title by Laws 1992, c. 190, § 28.

§52-540.1.  Repealed by Laws 1992, c. 190, § 27, eff. Sept. 1, 1992.

§52-541.  Renumbered as § 581.2 of this title by Laws 1992, c. 190, § 29.

§52-542.  Renumbered as § 581.6 of this title by Laws 1992, c. 190, § 29.

§52-543.  Renumbered as § 581.5 of this title by Laws 1992, c. 190, § 29.

§52-544.  Renumbered as § 581.7 of this title by Laws 1992, c. 190, § 29.

§52-545.  Renumbered as § 581.8 of this title by Laws 1992, c. 190, § 29.

§52-546.  Renumbered as § 581.9 of this title by Laws 1992, c. 190, § 29.

§52-547.  Renumbered as § 581.10 of this title by Laws 1992, c. 190, § 29.

§52548.  Short title.

Sections 1 through 7 of this act shall be known and may be cited as the "Oil and Gas Owners' Lien Act".

Added by Laws 1988, c. 194, § 1, emerg. eff. June 8, 1988.

§52548.1.  Definitions.

As used in this act:

1.  "Severed" means the taking, extraction or production from the land of any oil or gas in any manner;

2.  "Person" means any individual, executor, administrator, estate, agent, trust, trustee, institution, receiver, business trust, firm, corporation, partnership, cooperative, joint venture, governmental entity or agency, association or any other group or combination acting as a unit;

3.  "Interest owner" means a person owning an entire or fractional interest of any kind or nature in the oil or gas at the time it is severed, or a person who has a right, either express or implied, to receive a monetary payment determined by the value of the oil or gas severed;

4.  "Operator"  means any person engaged in the severance of oil or gas for himself, for himself and other persons or for other persons;

5.  "First purchaser" means the first person who takes, receives or purchases oil or gas from an interest owner at or after the time the oil or gas is severed; and

6.  "Purchaser" means a person who takes, receives or purchases oil or gas from a first purchaser.

Added by Laws 1988, c. 194, § 2, emerg. eff. June 8, 1988.

§52548.2.  Extent of lien  Dispute as to amount due  Notice  Buyer in ordinary course of business.

A.  To secure payment from the sale of oil or gas, an interest owner, subject to Section 5 of this act, shall have a continuing security interest in and a lien upon the oil or gas severed, or the proceeds of sale if such oil or gas has been sold, to the extent of his interest until the purchase price has been paid to the interest owner.

B.  In the event of a bona fide dispute as to the amount due the interest owner, the security interest and the lien herein provided shall not accrue if the person holding the proceeds upon which a lien is claimed tenders to the interest owner the amount which such person in good faith believes to be due and payable.

C.  No security interest or lien claimed pursuant to this act shall be effective against any interest owner, operator, first purchaser or purchaser until a copy of the notice of lien required to be filed under Section 5 of this act has been delivered to such interest owner, operator, first purchaser or purchaser by registered or certified mail.

D.  Notwithstanding any other provision in this act to the contrary, any person who pays the purchase price for oil or gas severed from a well to the interest owner with whom that person has a contract regarding purchases from such well or to one who is authorized to receive payment on behalf of or for such interest owner shall be deemed a buyer in the ordinary course of business, as defined in Section 1201(9) of Title 12A of the Oklahoma Statutes, and shall take the oil or gas free of the security interest and lien granted to the interest owner by this act, and the first purchaser or purchaser who makes such payment and all its property shall be free from and not subject to the security interest or lien granted to the interest owner by this act.

Added by Laws 1988, c. 194, § 3, emerg. eff. June 8, 1988.

§52548.3.  Validity of lien.

The validity of the security interest and lien granted to an interest owner under the provisions of this act shall not be dependent upon possession of the oil or gas by an interest owner or operator and no such security interest or lien shall become or be deemed to be void or expired by reason of a change or transfer of the actual or constructive possession or title of the oil or gas from the interest owner or an operator to a first purchaser or purchaser.

Added by Laws 1988, c. 194, § 4, emerg. eff. June 8, 1988.

§52-548.4.  Perfection of lien - Verified notice - Effect of instruments - Effective date of lien.

A.  If the proceeds for oil or gas which are required to be paid are not paid to the interest owner when due under this chapter, the interest owner may perfect the security interest and lien by filing of record in the office of the county clerk of the county in which the well is located a verified notice of lien in substantially the following form:

"NOTICE OF OIL AND GAS OWNER'S LIEN

Notice is hereby given that (name of interest owner for whom notice is filed) whose address is (address of named interest owner) claims an (fractional decimal interest) interest in the oil and/or gas severed or proceeds of sale from the (name of well) operated by (name and address of operator) which well is located on the following described land in ___________ County, Oklahoma:

(Description of land)

Oil and/or gas severed from said land has been and is now or may be taken and the above named interest owner has a security interest in and lien upon such oil and/or gas and the proceeds thereof to secure payment under the provisions of the Oil and Gas Owners' Lien Act.

Dated:  (date)

_____________________ (Signature of interest owner or operator)"

If verified notice of lien is not so filed within ninety (90) days from the time in which payment is due under this chapter, the security interest shall not be perfected and shall not give the interest owner priority over any perfected security interest in the same oil, gas or proceeds of such oil or gas.

B.  All instruments which are presented to a county clerk for filing in accordance with subsection A of this section shall be deemed to be effective as financing statements pursuant to the provisions of Article 9 of Title 12A of the Oklahoma Statutes, even though the signature of the debtor may not appear thereon.  All such instruments may be terminated in the same manner as financing statements under the provisions of Article 9 of Title 12A of the Oklahoma Statutes.

C.  Upon perfection by filing, the security interest and lien of the interest owner shall relate back to and be effective as of the date on which the severance occurred and shall take priority over the rights of all persons whose rights or claims arise or attach to the oil or gas unpaid for, or the proceeds of oil or gas if such oil or gas has been sold, including those which arise or attach between the time the security interest and lien attaches and the time of filing.  The security interest and lien created pursuant to this act shall not have priority over the security interest and/or lien rights previously created and perfected pursuant to Section 144 of Title 42 of the Oklahoma Statutes, subsection (e) of Section 87.1 of Title 52 of the Oklahoma Statutes, or an operating agreement or other voluntary agreement for the development and operation of the property.

Added by Laws 1988, c. 194, § 5, emerg. eff. June 8, 1988.  Amended by Laws 2000, c. 371, § 175, eff. July 1, 2001.

§52548.5.  Rights of first purchasers.

Neither the provisions of this act nor the filing of any instrument permitted under it shall affect the time at which legal title to the oil and gas may pass from an interest owner or operator to a first purchaser or the ownership of the oil and gas before severed as reflected by the records affecting real property or the right of a first purchaser to take or receive oil and gas under the terms of a division order or similar agreement for the sale and purchase of oil or gas.  Any first purchaser or purchaser shall be free to transport products out of the state and to sell such products without permission or release of lien notwithstanding the provisions of this act.

Added by Laws 1988, c. 194, § 6, emerg. eff. June 8, 1988.

§52-548.6.  Expiration of lien - Enforcement - Joinder and consolidation - Costs - Personal actions - Other rights and remedies.

A.  The security interest and lien granted to an interest owner under the provisions of Section 548 et seq. of this title shall follow the oil or gas unpaid for or the proceeds of the oil or gas if such oil or gas has been sold.  The security interest and lien shall expire one (1) year after the date of the filing of the notice of lien unless proper action to enforce the lien is commenced within such time in the district court of the county in which the well is located, or wherever the oil or gas unpaid for or the proceeds of oil or gas sold may be found.  Any number of persons claiming security interests and liens with respect to the oil or gas from the same well may join in the same action and where separate actions are commenced, the court may consolidate them.  The court may allow as part of the costs of the action any moneys paid for filing and recording instruments under the provisions of Section 548.4 of this title and reasonable attorneys fees for the prevailing party.  If an action is commenced after the filing of an instrument as provided in Section 548.4 of this title, said instrument shall be considered as a lien upon the oil or gas severed, or the proceeds of sale if such oil or gas has been sold, to the extent of the interest of the claimant, for payment of the amount due the claimant and the security interest and lien of the claimant may be enforced in the manner provided by law.

B.  Nothing in the Oil and Gas Owners' Lien Act shall be construed to impair or affect the right of any person to whom any debt may be due to maintain a personal action to recover the debt against the person liable for payment thereof.

C.  Nothing in the Oil and Gas Owners' Lien Act shall be construed to impair or affect the rights, priorities, or remedies of any person under the provisions of the Uniform Commercial Code, and the provisions of this act shall be deemed cumulative to and not a limitation on or a substitution for any rights or remedies otherwise provided by law to a creditor against his debtor.

Added by Laws 1988, c. 194, § 7, emerg. eff. June 8, 1988.  Amended by Laws 2000, c. 371, § 176, eff. July 1, 2001.

§52551.  Definitions.

As used in this act:

1.  "Holder" means any person in possession of property subject to this act, when said property belongs to another person; and

2.  "Persons" means any individual, partnership, joint stock association, trust, cooperative, unincorporated association or corporation.

Added by Laws 1983, c. 320, § 1, eff. July 1, 1984.

§52-552.  Escrow accounts.

A.  The Corporation Commission shall require the establishment of an escrow account by each holder of monies in each case where:

1.  Royalties, bonus payments, or other monies are directed to be paid under a pooling order, issued under the provisions of Section 87.1 of Title 52 of the Oklahoma Statutes; and

2.  Persons entitled to the receipt of such monies are unknown or cannot be located after exercise of due diligence.

B.  The escrow account shall be for the benefit of the rightful recipient of the monies.  Any person showing to the holder sufficient proof of identity and proof of ownership of the property shall be promptly paid the sum accumulated for his benefit in the escrow account.

C.  The Corporation Commission shall require reports of each such account be filed within one (1) year after the pooling order.  The reports shall include, but not be limited to:

1.  The name and last-known address of the property owner;

2.  The legal description of the property interest subject to the pooling order;

3.  The location and account number of the escrow account;

4.  The person authorized to order withdrawals from the account;

5.  The date of the pooling order; and

6.  Such other information as the Commission may require.

D.  If any holder of monies is required to establish more than one escrow account by operation of any section of this act, then the monies accruing may all be commingled in a single account.  Separate records of each deposit and withdrawal on behalf of specific persons shall be maintained.

E.  One (1) year after the date of the pooling order, the holder shall submit the report of funds that have been held in escrow, and shall transmit to the Corporation Commission the funds that have been so held.  If additional monies covered by this act are subsequently generated from mineral interests included in a pooling order, they shall likewise be held in escrow and transmitted annually by the holder, along with the names of mineral owners who have in the intervening year submitted proper claims of ownership to mineral interests covered by this act.

Provided, however, that payment of such monies shall be optional with the holder if the amount held for any one person is One Hundred Dollars ($100.00) or less.  This exemption does not relieve the holder of filing the required reports, regardless of the amount.

Added by Laws 1983, c. 320, § 2, eff. July 1, 1984.

§52553.  Mineral Owner's Fund.

There is hereby created in the State Treasury the "Mineral Owner's Fund" the principal of which shall constitute a trust fund for persons claiming any interest in monies delivered to this state under this act.  The fund shall be invested and shall not be expended except as provided in this act.  All monies received under this act shall be promptly deposited into the Mineral Owner's Fund.

Added by Laws 1983, c. 320, § 3, eff. July 1, 1984.

§52-554.  Transmission of funds - Escrow report - Claims against Mineral Owner's Fund.

A.  The Corporation Commission shall, by the close of the second working day following the day on which the funds are received from holders, transmit the funds to the State Treasurer, who shall hold the funds in trust for the mineral owners in the Mineral Owner's Fund.

B.  The Corporation Commission shall, within ninety (90) days of receipt, provide copies of escrow reports required by Section 551 et seq. of this title to the State Treasurer.  The State Treasurer shall include these names in the regular annual process to locate the owners of unclaimed property.

C.  Claims against the Mineral Owner's Fund shall be submitted to the State Treasurer, and upon sufficient proof of ownership, the State Treasurer shall pay monies to the rightful owner or to the rightful owner's heirs, devisees or assigns from the Unclaimed Property Fund, to be reimbursed quarterly from the Mineral Owner's Fund, for such claim.

D.  The Corporation Commission shall retain ten percent (10%) of each amount of funds transferred to the State Treasurer to cover the Corporation Commission's cost of administration of the requirements of Section 551 et seq. of this title.

Added by Laws 1983, c. 320, § 4.  Amended by Laws 1999, c. 10, § 35, eff. July 1, 1999; Laws 2003, c. 468, § 6, eff. July 1, 2003.

§52-555.  Investment of funds - Apportionment of interest.

The State Treasurer shall invest the monies in the Mineral Owner's Fund and shall annually apportion the interest earned as follows:

1.  Twenty-five percent (25%) to the Corporation Commission to be used for plugging abandoned oil and gas wells, pursuant to Sections 308 et seq. of this title, not to exceed Three Hundred Thousand Dollars ($300,000.00) per year; provided, that any amount that would cause funds available for that purpose to exceed Five Hundred Thousand Dollars ($500,000.00) in any one (1) year shall remain in the Mineral Owner's Fund;

2.  Fifty percent (50%) to the State Treasurer but not more than Two Hundred Thousand Dollars ($200,000.00) per year, to be spent for advertising, personnel and other expenses incurred to search for the rightful owners of unclaimed intangible property generated by mineral interests; and

3.  Any remaining interest shall be added to the principal of the Mineral Owner's Fund.

Added by Laws 1983, c. 320, § 5.  Amended by Laws 1999, c. 10, § 36, eff. July 1, 1999; Laws 2003, c. 468, § 7, eff. July 1, 2003.

§52-556.  Custody of Mineral Owner's Fund - Transfer of monies to Unclaimed Property Fund.

The State Treasurer shall retain custody of the Mineral Owner's Fund and annually on a date established by the Treasurer shall transfer to the Unclaimed Property Fund those monies which have been in escrow accounts and the Mineral Owner's Fund five (5) years or more after the date of pooling.  After that time, such monies shall be subject to the Uniform Unclaimed Property Act.

Added by Laws 1983, c. 320, § 6, eff. July 1, 1984.  Amended by Laws 1991, c. 331, § 53, eff. Sept. 1, 1991; Laws 2000, c. 136, § 3, eff. July 1, 2000.

§52557.  Conditions for oil well plugging approval.

The Corporation Commission shall not finally approve the plugging of any well until the designated operator of such well files an affidavit stating that all monies arising out of the production or operation of such well:

1.  have been paid to the rightful recipients over which said operator exercises control; or

2.  are being held in escrow; or

3.  have been transmitted to the Corporation Commission pursuant to the provisions of Sections 551 through 558 of this title.

If any monies have not been paid as a result of being unable to locate the owner of such monies after the exercise of due diligence, or if any monies remain in escrow accounts, such monies shall be deposited immediately into the Mineral Owner's Fund.  If any plugging bond has been submitted by the designated operator to the Corporation Commission, it shall not be released until the requirements of this section are met.

Added by Laws 1983, c. 320, § 7, eff. July 1, 1984.  Amended by Laws 1984, c. 212, § 1, emerg. eff. May 21, 1984.

§52-558.  Implementation of act - Rules - Prospective operation.

A.  The Corporation Commission and the State Treasurer are to establish, administer and enforce rules and shall establish procedures for the full coordinated implementation of Section 551 et seq. of this title.

B.  The operation of Section 551 et seq. of this title shall be prospective only and shall apply only to pooling proceedings filed after July 1, 1984.  Any person holding monies described in Section 551 et seq. of this title on July 1, 1984, may transmit such monies to the Corporation Commission for the Mineral Owner's Fund, and be relieved of liability as provided by Section 551 et seq. of this title.

Added by Laws 1983, c. 320, § 8, eff. July 1, 1984.  Amended by Laws 2001, c. 133, § 6, emerg. eff. April 24, 2001.

§52-567.  Repealed by Laws 1989, c. 241, § 2, eff. July 1, 1989.

§52-568.  Repealed by Laws 1989, c. 241, § 2, eff. July 1, 1989.

§52-569.  Renumbered by Laws 1987, c. 189, § 7, operative Nov. 1, 1987.

§52-570.1.  Short title.

Sections 1 through 15 of this act shall be known and may be cited as the "Production Revenue Standards Act".

Added by Laws 1992, c. 190, § 1, eff. Sept. 1, 1992.

§52-570.2.  Definitions.

As used in the Production Revenue Standards Act:

1.  "Owner" means a person or governmental entity with a legal interest in the mineral acreage under a well which entitles that person or entity to oil or gas production or the proceeds or revenues therefrom;

2.  "Produce", "Producing" and "Production" mean the physical act of severance of oil and gas from a well by an owner and includes but is not limited to the sale or other disposition thereof;

3.  "Producing owner" means an owner entitled to produce who during a given month produces oil or gas for its own account or the account of subsequently created interests as they burden its interest;

4.  "Proportionate production interest" means that interest in production which a working interest owner is entitled to produce in order to adjust for shifting of royalty burdens among working interest owners under the royalty payment provisions of this act, and is equal to the quotient of:

a. the sum of that working interest owner's net revenue interests plus the net revenue interests of any subsequently created interests as they burden such owner's working interest,

b. divided by the remainder of one (1) less the royalty share;

5.  "Proportionate royalty share" means the percentage of the royalty share owned by a royalty interest owner calculated by dividing such owner's royalty interest in a well by the royalty share;

6.  "Royalty interest" means the entirety of the percentage interest in production or proceeds therefrom:

a. reserved or granted by a mineral interest owner exclusive of any interest defined as a working interest or a subsequently created interest, or

b. otherwise provided or ascribed to a mineral interest owner by statute, rule, order or operation of law.

The interest of a participating mineral interest owner shall be designated in part as a royalty interest and in part as a working interest as set forth in Section 87.1 of Title 52 of the Oklahoma Statutes;

7.  "Royalty interest in a well" means an owner's royalty interest multiplied by the quotient of:

a. the gross mineral acres under the well attributable to such interest, divided by

b. the total mineral acres under the well;

8.  "Royalty proceeds" means the share of proceeds or other revenue derived from or attributable to any production of oil and gas attributable to the royalty share, but shall not include payments of bonus, delay rentals, shut-in royalties or any additional royalty payable to the Commissioners of the Land Office or other governmental entity, pursuant to and valued according to the terms of its oil and gas lease, which is calculated separately from the royalty portion of actual proceeds from the sale of oil or gas;

9.  "Royalty share" means the percentage of the well equal to the sum of all royalty interests in a well;

10.  "Subsequently created interest" means any interest carved from a working interest other than a royalty interest.  In addition to the royalty interest contained in a lease, a nonparticipatory interest created by a working interest owner for the benefit of a mineral interest owner in excess of a one-eighth (1/8) royalty interest may, by separate agreement other than the oil and gas lease, be a subsequently created interest and thereby not be communitized under the terms of the Production Revenue Standards Act only if there is clear and unambiguous language expressing that intent in the creating document.  The additional royalty payable to the Commissioners of the Land Office or other governmental entity, pursuant to and valued according to the terms of its oil and gas lease, which is calculated separately from the royalty portion of actual proceeds from the sale of oil or gas shall also be a subsequently created interest and thereby shall not be communitized under the Production Revenue Standards Act;

11.  "Well" means an oil or gas well, and shall include:

a. a well having uniform ownership as to all producing zones,

b. a drilling and spacing unit having uniform ownership wherein multiple wells producing gas are commonly metered, and

c. each separately metered producing zone within a single wellbore wherein ownership varies by zone; and

12.  "Working interest" means the interest in a well entitling the owner thereof to drill for and produce oil and gas, including but not limited to the interest of a participating mineral owner to the extent set forth in Section 87.1 of Title 52 of the Oklahoma Statutes.

Added by Laws 1992, c. 190, § 2, eff. Sept. 1, 1992.

§52-570.3.  Application of act.

The Production Revenue Standards Act shall apply to all owners and shall apply to all producing wells, regardless of the date pooled, drilled or of the date of the underlying leases; provided, however, that Sections 4, 5, 6, 7 and 8 of this act shall not apply to wells in common sources of supply under unitized management pursuant to Section 287.1 of Title 52 of the Oklahoma Statutes or where royalty remittance is otherwise provided by written agreement among all owners in a well.

Added by Laws 1992, c. 190, § 3, eff. Sept. 1, 1992.

§52-570.4.  Sharing of and payment of proceeds - Operator's capacity and duties - Alternative royalty disbursement procedure.

A.  In each month, each royalty interest owner shall share in all  proceeds derived from the sale of gas production from a well to the extent of such owner's royalty interest in that well without regard to the identity of the producing owners during that period.

B.  Each producing owner shall pay or cause to be paid to the operator the royalty share of its gas sales proceeds, valued according to such producing owner's lease terms or Corporation Commission forced pooling order, from all gas produced from the well by such owner during any month.  The operator shall thereupon pay or cause to be paid such royalty proceeds to each royalty interest owner in the well in accordance with the proportionate royalty share owned by each royalty interest owner.  The payment of such proceeds shall be accompanied by the information set out in Section 12 of this act.

C.  The operator shall act solely in a ministerial capacity when performing functions on behalf of others pursuant to this act.  The operator shall have discharged its duties to pay royalty proceeds under this act when it remits to the royalty interest owner such royalty proceeds that the operator has received from an owner pursuant to this act.  In the absence of a division order signed by a royalty interest owner, an operator in distributing or causing to be distributed the royalty proceeds on gas production to that royalty interest owner shall be entitled to rely on royalty ownership and remittance information provided by the working interest owner burdened by such royalty interest.  Working interest owners shall be solely liable for mispayments caused by their errors in or omissions of royalty ownership and remittance information on the royalty interests burdening them.  When collecting and disbursing royalty funds and reporting pursuant to Section 12 of this act, the operator shall be entitled to rely on information provided to it by or on behalf of another producing owner.

D.  As an alternative to the royalty disbursement procedure set forth in subsection B of this section, a producing owner shall have the right to pay or cause to be paid the royalty share of its gas sales from gas produced by such owner during any month directly to all royalty interest owners according to their proportionate royalty shares in such well, contingent upon the following:

1.  Such producing owner shall be solely liable for all errors in and omissions of payment that it makes of royalty proceeds;

2.  Such producing owner shall make written report to the operator within thirty (30) days of the date of such payment of all information relating to such payments, including the information specified by Section 12 of this act;

3.  Such producing owner shall give to the operator not less than sixty (60) days' written notice prior to initiating or terminating this alternate royalty disbursement procedure; provided, however, any owner terminating this alternate royalty disbursement procedure may not reinitiate such procedure for twelve (12) months from the effective date of such termination;

4.  Such producing owner shall solely bear all additional costs incurred by the operator or itself because of its initiation, utilization or termination of this alternative royalty payment procedure; and

5.  Such producing owner shall provide or cause to be provided to the royalty interest owners for each month such producing owner's proportionate production interest, and the information required under Section 12 of this act.

Added by Laws 1992, c. 190, § 4, eff. July 1, 1993.

§52-570.5.  Designation of person for certain royalty, accounting and remittance functions.

A.  The owners owning a majority in interest of the working interest in a well or the Corporation Commission for cause upon proper application by any working interest owner and notice to all working interest owners in a well may designate a person other than the operator, which person is defined for purposes of this section to include, but not be limited to, a bank or a trust company, to perform the royalty accounting and remittance functions assigned to the operator pursuant to the Production Revenue Standards Act, upon consent to and assumption by that person of:

1.  Any costs thereby incurred; and

2.  An obligation to furnish to the operator such information necessary to the operator for the discharge of its duties.

B.  Any person designated pursuant to this section shall assume all rights and duties of and shall be held to the same standards of care as the operator as set forth in this section and Sections 4, 6, 7 and 13 and subsections A and G of Section 8 and subsections C and E of Section 10 of this act.  Any person designated pursuant to this section who is not a working interest owner in the well, a first purchaser of production from the well or a bank or trust company shall be bonded or post other surety in an amount equal to Fifty Thousand Dollars ($50,000.00).  Except as provided by private agreement or Corporation Commission order derived from other statutory authority, such person shall not thereby assume other rights or duties of the operator.

Added by Laws 1992, c. 190, § 5, eff. July 1, 1993.

§52-570.6.  Selling royalty gas in kind - Consumption and accounting for royalty gas.

A.  A royalty interest owner who has a right to sell royalty gas in kind may do so as described in the agreement creating such right, but in no event upon less than sixty (60) days' prior written notice to its lessee or lessees and the operator.  Solely for purposes of revenue allocation under the Production Revenue Standards Act, the interest of a royalty interest owner selling gas and the working interest burdened thereby shall each be regarded as part royalty interest and part working interest, in the same percentages that the royalty and working interests are provided in the lease.  A royalty interest owner selling gas shall remit the royalty share of its gas sales to the operator in the same manner as any other producing owner.

B.  If metered, consumption of gas from a well by a royalty interest owner or surface owner wherein there is no sale of such gas shall be deemed production by the working interest owner burdened by the contractual right to consume gas and shall be accounted for at the average price, weighted by volume, of gas from that well sold by such working interest owner during that month.  In the absence of a sale by such working interest owner, the average price, weighted by volume, of gas from that well sold by all producing owners during that month, shall be used.

C.  A burdened working interest owner and the operator shall have the right to accomplish the accounting required pursuant to this section by offset or adjustment.

D.  Royalty gas taken in kind by the Commissioners of the Land Office shall be considered consumption of gas from a well by a royalty interest owner and shall be deemed production by the working interest owner burdened by the contractual right of the Commissioners of the Land Office to take such gas in kind.  Such gas shall be accounted for by the working interest owner so burdened at the average price, weighted by volume, of gas from that well sold by such working interest owner during that month.  In the absence of a sale by such working interest owner, the average price, weighted by volume, of gas from that well sold by all producing owners during that month shall be used.  The Commissioners of the Land Office shall account to such working interest owner for such royalty gas taken in kind at the average price, weighted by volume, of gas from that well sold by all producing owners during that month.

Added by Laws 1992, c. 190, § 6, eff. July 1, 1993.

§52-570.7.  Out-of-balance wells.

A.  For purposes of the Production Revenue Standards Act a well is out of balance when cumulative gas sales on a volumetric basis for the account of all owners in a well have not been made in proportion to the respective net revenue interest of each owner.

B.  In a well wherein the cumulative gas production accounts of royalty interest owners are out of balance, producing owners in that well may agree to have the distribution of gas royalty proceeds among the royalty interest owners made in a manner other than according to their proportionate royalty shares, provided that:

1.  Such variance shall only be permitted to the extent required to balance the cumulative gas production accounts of the royalty interest owners; and

2.  Prior notice thereof is given to the royalty interest owners affected thereby, and to the operator along with any ongoing information necessary for the operator to discharge its duties.

C.  Nothing in this section shall be construed to impair any rights to balancing which may exist by contract or law.

Added by Laws 1992, c. 190, § 7, eff. July 1, 1993.

§52-570.8.  Working interest owner's statement to operator - Nomination of gas for producing owner's account - Producing owner's report - Gas meter owner's statement - First purchaser's or shipper's statement - Records to be maintained - Operator's rights and remedies for noncompliance - Elections and notices - Other remedies.

A.  Within sixty (60) days after receiving a written request from the operator, each working interest owner in a well producing gas shall furnish or cause to be furnished to the operator a written statement showing the name, address, royalty interest, taxpayer identification number and payment status of owners of royalty interest to which such working interest is subject.  Thereafter, each working interest owner shall furnish or cause to be furnished to the operator a written statement showing:

1.  Changes in the above specified information within sixty (60) days of receipt of notification thereof; or

2.  Changes in its working interests within sixty (60) days of the receipt of notice of the change.

B.  Each producing owner of gas from a well shall provide to the operator no later than five (5) business days prior to the month in which the nomination is to be effective, but earlier if required by the first purchaser or transporter, the name of the first purchaser or shipper and the volumes of gas nominated for production for such producing owner's account.  The term "shipper", as used in this section, shall include any entity who contracts with a transporter to move gas through the transporter's system.  The owner of the gas meter shall confirm all nominations with the operator of the well no later than the last business day prior to the month in which production occurs.

C.  Within sixty (60) days after the end of the month of production, each producing owner shall report and account to the operator of the well, the identity of the first purchaser or shipper of the gas and the information specified in Section 570.12 of this title.  Within thirty (30) days after receiving notice of any retroactive gas volume adjustment, each producing owner shall furnish, or cause to be furnished, notice of such retroactive adjustment to the operator of the well.

D.  Within fifteen (15) days after the end of the month of production, each owner of a gas meter taking gas solely from a gathering system shall provide upon first request by the owner of such gathering system and thereafter, the gross volume of gas measured by such meter both in MCF and British Thermal Unit equivalent.

Within twenty (20) days after the end of the month of production, each owner of a gas meter shall provide or cause to be provided in writing to the operator of the well, the gross volume of gas measured by such meter, both in MCF and British Thermal Unit equivalent, and the volume of gas allocated at the meter to each first purchaser or shipper and each contracted producing owner that sold gas to the owner of the gas meter.  Each meter owner shall, within the same time period, furnish each first purchaser or shipper the volume of gas allocated at the meter to that first purchaser or shipper.  However, in the event a gas processing plant operator is performing the allocations, within ten (10) days after the end of the production month, the pipeline residue gas meter owner shall provide, upon first request by the processing plant operator and thereafter, the volume and British Thermal Unit equivalent measured through its meter as required by the gas processing plant operator for its allocations under this subsection.

The owner of a gas meter who has a gas contract, whether one or more, with one or more producing owners covering all of the gas flowing through its gas meter, may, as an alternative to supplying the operator with the information stated in this subsection, furnish monthly volume statements to the operator of the well, provided it has already furnished the operator with the names of the producing owners and the decimal interest owned by each such producing owner or any method other than by decimal interest then in effect for allocating gas among the producing owners.  Thereafter, the owner of the gas meter shall only be required to supply the operator with changes to the name of a producing owner, the decimal interest owned by a producing owner or the method, other than by decimal interest, for allocating gas among the producing owners within thirty (30) days after receiving notice of such change.

Within thirty (30) days after receiving notice of any retroactive gas volume adjustment, each owner of a gas meter shall furnish notice of such retroactive adjustment to the operator of the well.

E.  Within thirty-five (35) days after the end of the month of production each first purchaser or shipper of gas from a gas meter shall furnish or cause to be furnished to the operator of the well, a volume allocation statement showing the volume of gas purchased from or shipped for each contracted producing owner.  Within thirty (30) days after making any retroactive gas volume adjustment for such well, the first purchaser or shipper shall furnish notice of such retroactive gas volume adjustment to the operator of the well.

F.  Any owner of a gas meter, first purchaser, or any gas shipper that does not provide the information required under subsection D or E of this section shall subject the producing owner or owners contracted to such entity to the same remedies available to the operator under subsection H of this section, as if such producing owner or owners are in noncompliance with subsections A and C of this section.

G.  For production occurring after August 31, 1992, each person distributing proceeds to a royalty interest owner shall maintain for a period of not less than five (5) years:

1.  Copies of information furnished to the operator pursuant to the Production Revenue Standards Act; and

2.  A record of receipts and payments of proceeds which have occurred pursuant to the Production Revenue Standards Act.

Such records shall be available for inspection upon reasonable notice by any affected royalty interest owner in the well.

H.  The Production Revenue Standards Act shall not supersede or limit the operator's right to control gas nominations and allocations pursuant to the provisions of any joint operating agreement, gas balancing agreement or other agreement then in effect between the operator of the well and any producing owner, or any order of the Oklahoma Corporation Commission.  If the operator of the well is not provided with the information set forth in subsections A and C of this section within the sixty-day period set forth in each said subsection, the operator of the well shall have the right, but not the obligation, to confirm zero volume of gas sales for such noncomplying producing owner and to make available for nomination and sale to the producing owners in the well then in compliance with the provisions of subsections A and C of this section, all of the noncomplying producing owner's share of production for the next subsequent calendar month of production and for each and every month thereafter during which such producing owner is in noncompliance with provisions of subsections A and C of this section.  If the operator elects to make the noncomplying producing owner's share of production available for nomination and sale, the operator shall immediately notify the noncomplying producing owner, by certified mail, that it shall no longer have the right to nominate any volume of gas until it is in compliance with the provisions of subsections A and C of this section, or its first purchaser, shipper or owner of the gas meter are in compliance with subsections D and E of this section.  Such notice shall contain the following information:

1.  Lease or well identification;

2.  Legal location; and

3.  Production months of noncompliance with subsections A, C, D or E of this section.

The operator shall then immediately notify each producing owner then in compliance with subsections A and C of this section that additional gas may be available for nomination and sale.  The operator shall also immediately notify in writing the noncomplying producing owner's first purchaser or shipper and the owner of the gas meter that the producing owner, first purchaser, shipper or owner of the gas meter is in noncompliance with the provisions of subsections A, C, D or E of this section and thus does not have the right to nominate and sell or transport any volume of gas until it is in compliance with this section.

The first purchaser or shipper and the owner of the gas meter shall be entitled to rely on and shall incorporate on a prospective basis any nomination or allocation changes pursuant to such notification from the operator under this section.  Changes pursuant to such notification can be made on a retroactive basis if so agreed to by the operator, owner of the meter, and first purchaser or shipper.

As soon as a noncomplying party is in compliance with the provisions of this section, but no sooner than the next production month unless otherwise agreed to, the operator of the well shall give the affected producing owner the opportunity to nominate and sell gas subject to existing agreements or by common practice within the oil and gas industry.

Any noncomplying party that disagrees with the information contained in the operator's written notice required under this subsection shall have the right to challenge the operator's actions pursuant to the provisions of subsection J of this section.

I.  All elections and notices given pursuant to the provisions of the Production Revenue Standards Act shall become effective as of the first day of the month following the end of any time period specified in the Production Revenue Standards Act.

J.  The remedies provided for in this section shall not preclude any party from pursuing the remedies available to it through the district courts, as provided by existing law, including the right to offset.

K.  Nothing contained in the Natural Gas Market Sharing Act shall change the obligations of a purchaser under an existing gas contract unless otherwise agreed to by the parties.

Added by Laws 1992, c. 190, § 8, eff. Sept. 1, 1992. Amended by Laws 1993, c. 340, § 2, emerg. eff. June 9, 1993.

§52-570.9.  Production rights of owner - Ownership and payment of proceeds - Working interest owner's rights, duties and liability - Effect of act.

A.  Each owner entitled to produce shall at a minimum have the right to produce separately its proportionate production interest in monthly production, subject to balancing restrictions created by statute, rule, agreement or operation of law; provided, however, no provision of the Production Revenue Standards Act shall create a new right for any owner to produce in excess of its proportionate production interest share of the total recoverable reserves from a well.  As used herein, an owner is entitled to produce when by right of contract, lease, mineral ownership, Corporation Commission order or operation of law, such owner has acquired or retained a current right to separately contract for, dispose of or sell oil or gas from a well.  Nothing in the Production Revenue Standards Act shall prevent any owner having the right to take production in kind, including a royalty interest owner, from so taking its share of production in kind or create a right to take in kind or use production, which right did not previously exist.

B.  Except as otherwise provided by statute, rule, agreement or operation of law, proceeds from production, after deduction of royalty proceeds, shall be separately owned by the producing owner and any subsequently created interests attributable to the interests of such owner.  A working interest owner shall be responsible for payment and reporting to any subsequently created interest which burdens its working interest.

C.  All rights, burdens, duties and undertakings attributable to working interest other than the duty to pay royalty proceeds shall remain with such working interest and shall not be communitized pursuant to the Production Revenue Standards Act.

D.  Notwithstanding any other provisions of the Production Revenue Standards Act, any working interest owner that pays or causes to be paid royalty proceeds for gas production in accordance with the Production Revenue Standards Act valued according to the terms of such working interest owner's lease shall be relieved from all liability to royalty interest owners for any further payment of proceeds from such production.

E.  Nothing in the Production Revenue Standards Act shall:

1.  Prevent any working interest owner entitled to produce gas from receiving the price agreed upon by contract;

2.  Eliminate or otherwise affect the rights and remedies available to any operator or working interest owner against any other working interest owner, including but not limited to an operator, that defaults or fails to pay its proportionate share of the well cost; or

3.  Set the price, terms or conditions under which a purchaser takes the production or set any restrictions, limitations, floor or ceiling on the price to be paid for such production.

Added by Laws 1992, c. 190, § 9, eff. July 1, 1993.

§52-570.10.  Payment of proceeds from sale of oil and gas production.

A.  All proceeds from the sale of production shall be regarded as separate and distinct from all other funds of any person receiving or holding the same until such time as such proceeds are paid to the owners legally entitled thereto.  Any person holding revenue or proceeds from the sale of production shall hold such revenue or proceeds for the benefit of the owners legally entitled thereto.  Nothing in this subsection shall create an express trust.

B.  Except as otherwise provided in this section:

1.  Proceeds from the sale of oil or gas production from an oil or gas well shall be paid to persons legally entitled thereto:

a. commencing not later than six (6) months after the date of first sale, and

b. thereafter not later than the last day of the second succeeding month after the end of the month within which such production is sold.

2.  Notwithstanding paragraph 1 above, royalty proceeds from the sale of gas production from an oil or gas well remitted to the operator pursuant to subsection B of Section 570.4 of this title shall be paid to persons legally entitled thereto:

a. commencing not later than six (6) months after the date of first sale, and

b. thereafter not later than the last day of the third succeeding month after the end of the month within which such production is sold; provided, however, when proceeds are received by the operator in its capacity as a producing owner, the operator may pay the royalty share of such proceeds to the royalty interest owners legally entitled thereto at the same time that it pays the royalty proceeds received from other producing owners for the same production month, but not later than the last day of the third succeeding month after the end of the month within which such production was sold.

3. a. Proceeds from production may be remitted to the persons entitled to such proceeds annually for the twelve (12) months accumulation of proceeds totaling at least Ten Dollars ($10.00) but less than One Hundred Dollars ($100.00).  Amounts less than Ten Dollars ($10.00) may be held but shall be remitted when production ceases or by the payor upon relinquishment of payment responsibility.

b. Proceeds totaling less than One Hundred Dollars ($100.00) but more than Twenty-five Dollars ($25.00) shall be remitted monthly if requested by the person entitled to the proceeds.  Amounts less than Ten Dollars ($10.00) shall be remitted annually if requested by the person entitled to the proceeds.

c. Before proceeds greater than Twenty-five Dollars ($25.00) may be accumulated, payor shall provide notice to the person owning interest as defined in Section 570.2 of this title, entitled to such proceeds that there is an option to be paid monthly for proceeds greater than Twenty-five Dollars ($25.00).  Such notice to the person shall also provide directions for requesting monthly payment, and constitutes notice to all heirs, successors, representatives, and assigns of the person.

4.  Any delay in determining the persons legally entitled to proceeds from production caused by unmarketable title shall not affect payments to persons whose title is marketable.

C.  1.  A first purchaser that pays or causes to be paid proceeds from production to the producing owner of such production or, at the direction of the producing owner, pays or causes to be paid royalty proceeds from production to:

a. the royalty interest owners legally entitled thereto, or

b. the operator of the well,

shall not thereafter be liable for such proceeds so paid and shall have thereby discharged its duty to pay those proceeds on such production.

2.  A working interest owner that pays or causes to be paid royalty proceeds from production to:

a. the royalty interest owners legally entitled thereto, or

b. the operator of the well,

shall not thereafter be liable for such proceeds so paid and shall have thereby discharged its duty to pay those proceeds on such production.

3.  An operator that pays or causes to be paid royalty proceeds from production, received by it as operator, to the royalty interest owners legally entitled thereto shall not thereafter be liable for such proceeds so paid and shall have thereby discharged its duty to pay those proceeds on such production.

4.  Where royalty proceeds are paid incorrectly as a result of an error or omission, the party whose error or omission caused the incorrect royalty payments shall be liable for the additional royalty proceeds on such production and all resulting costs or damages incurred by the party making the incorrect payment.

D.  1.  Except as otherwise provided in paragraph 2 of this subsection, where proceeds from the sale of oil or gas production or some portion of such proceeds are not paid prior to the end of the applicable time periods provided in this section, that portion not timely paid shall earn interest at the rate of twelve percent (12%) per annum to be compounded annually, calculated from the end of the month in which such production is sold until the day paid.

2. a. Where such proceeds are not paid because the title thereto is not marketable, such proceeds shall earn interest at the rate of six percent (6%) per annum to be compounded annually, calculated from the end of the month in which such production was sold until such time as the title to such interest becomes marketable. Marketability of title shall be determined in accordance with the then current title examination standards of the Oklahoma Bar Association.

b. Where marketability has remained uncured for a period of one hundred twenty (120) days from the date payment is due under this section, any person claiming to own the right to receive proceeds which have not been paid because of unmarketable title may require the holder of such proceeds to interplead the proceeds and all accrued interest into court for a determination of the persons legally entitled thereto.  Upon payment into court the holder of such proceeds shall be relieved of any further liability for the proper payment of such proceeds and interest thereon.

E.  1.  Except as provided in paragraph 2 of this subsection, a first purchaser or holder of proceeds who fails to remit proceeds from the sale of oil or gas production to owners legally entitled thereto within the time limitations set forth in paragraph 1 of subsection B of this section shall be liable to such owners for interest as provided in subsection D of this section on that portion of the proceeds not timely paid.  When two or more persons fail to remit within such time limitations, liability for such interest shall be shared by those persons holding said proceeds in proportion to the time each person held such proceeds.

2.  When royalty proceeds on gas production are remitted pursuant to subsection B of Section 570.4 of this title:

a. A first purchaser that causes such proceeds to be received by the operator or by a producing owner in the well for distribution to the royalty interest owner legally entitled thereto within the first month following the month in which such production was sold shall not be liable for interest on such proceeds.

b. A producing owner receiving royalty proceeds that causes such proceeds to be received by the royalty interest owner legally entitled thereto or by the operator for distribution to the royalty interest owner legally entitled thereto not later than the end of the first month following the month in which proceeds for such production was received by the producing owner from the purchaser shall not be liable for interest on such proceeds.

c. An operator receiving royalty proceeds that causes such proceeds to be received by the royalty interest owner legally entitled thereto, not later than the end of the first month following the month in which proceeds for such production was received by the operator from the purchaser or producing owner shall not be liable for interest on such proceeds.

d. Liability for interest provided in subsection D of this section shall be borne solely by the person, or persons, failing to remit royalty proceeds within the time limitations set forth in subsection B of this section.  When two or more persons fail to remit within such time limitations, liability for such interest shall be shared by such persons in proportion to the time each person held such proceeds.

F.  Nothing in this section shall be construed to impair or amend existing or future contractual rights provided for in gas balancing agreements or other written agreements which expressly provide for the taking, sharing, marketing or balancing of gas or the proceeds therefrom.  Any proceeds to be paid pursuant to any such agreement shall not commence to earn interest until the sooner of the time provided in such agreement for the payment of such proceeds or ninety (90) days from the date of the depletion of the well.  Nothing herein shall be deemed to alter or limit the payment of royalty proceeds as provided in the Production Revenue Standards Act.

Added by Laws 1980, c. 205, § 1, eff. July 1, 1980.  Amended by Laws 1985, c. 141, § 1; Laws 1989, c. 241, § 1, eff. July 1, 1989; Laws 1992, c. 190, § 10, eff. July 1, 1993.  Renumbered from § 540 of this title by Laws 1992, c. 190, § 28.  Amended by Laws 1993, c. 337, § 2, eff. July 1, 1993; Laws 1995, c. 146, § 1, eff. July 1, 1995.

§52-570.11.  Division orders.

A division order is an instrument for the purpose of directing the distribution of proceeds from the sale of oil, gas, casinghead gas or other related hydrocarbons which warrants in writing the division of interest and the name, address and tax identification number of each interest owner with a provision requiring notice of change of ownership.  A division order is executed to enable the first purchaser of the production or holder of proceeds to make remittance of proceeds directly to the owners legally entitled thereto and does not relieve the lessee of any liabilities or obligations under the oil and gas lease.  Terms of a division order which conflict with the terms of any oil and gas lease are invalid, unless previously agreed to by the affected parties.  This subsection shall only apply to division orders executed on or after July 1, 1989.

Added by Laws 1992, c. 190, § 11, eff. Sept. 1, 1992.

§52-570.12.  Information to be included with payments to interest owner - Calculation of revenue decimals - Measurement of gas volume reported.

A.  The following information for each property and month of sale shall be included with each payment made to an interest owner from the sale of oil or gas:

1.  Lease or well identification;

2.  Month and year of sales included in the payment;

3.  Total barrels or MCF attributed to such payment;

4.  Price per barrel or MCF, including British Thermal Unit adjustment of gas sold;

5.  Total amount attributed to such payment of severance and other production taxes, with the exception of windfall profit tax;

6.  Net value of total sales attributed to such payment after taxes are deducted;

7.  Owner's interest, expressed as a decimal, in production from the property;

8.  Owner's share of the total value of sales attributed to such payment prior to any deductions;

9.  Owner's share of the sales value attributed to such payment less owner's share of the production and severance taxes; and

10.  A specific listing of the amount and purpose of any other deductions from the proceeds attributed to such payment due to the owner upon request by the owner.

B.  For purposes of the Production Revenue Standards Act:

1.  All revenue decimals shall be calculated to not less than the nearest sixth decimal place, which is the nearest part in one million; and

2.  Gas volumes reported to any owner shall be measured as required by Section 474 of Title 52 of the Oklahoma Statutes.

Added by Laws 1992, c. 190, § 12, eff. Sept. 1, 1992.

§52-570.13.  Promulgation of rules.

The Corporation Commission shall promulgate rules, as needed, in furtherance of the purposes of the Production Revenue Standards Act, including but not limited to a schedule of equitable fees and expense reimbursements from working interest owners sufficient to cover the actual costs incurred by the operator to perform duties required by the Production Revenue Standards Act not assumed by private agreement.

Added by Laws 1992, c. 190, § 13, eff. Sept. 1, 1992.

§52-570.14.  Jurisdiction of district courts - Rulemaking power of Corporation Commission - Right of action of injured owner and costs of suit - Statute of limitations.

A.  The district courts within this state shall have the sole and exclusive jurisdiction to determine the entitlement of any owner in a well to:

1.  Its share of proceeds from production; or

2.  Damages, interest, court costs, attorneys' fees or allowable litigation expenses incurred as a result of the violation of this act.

B.  Any rulemaking power granted to the Corporation Commission by the Production Revenue Standards Act shall neither preclude nor impair the right of any owner to obtain through the district courts remedies available under existing law or additional remedies herein granted to any owner injured in business or property by reason of any action in violation of the provisions of the Production Revenue Standards Act.

C.  Any owner injured in business or property by reason of any action in violation of the provisions of the Production Revenue Standards Act shall have the right to:

1.  Recover actual damages so sustained; and

2.  Obtain specific performance where equitable.

The prevailing party in any court proceeding brought pursuant to the Production Revenue Standards Act shall be entitled to recover the costs of the suit, including but not limited to reasonable attorney and expert witness fees.

D.  For purposes of the Production Revenue Standards Act, the statute of limitations on actions brought pursuant to the provisions of the Production Revenue Standards Act shall be five (5) years from the date the cause of action shall have accrued, provided however, nothing shall create, limit or expand any statute of limitations applicable to production occurring prior to September 1, 1992.

Added by Laws 1992, c. 190, § 14, eff. Sept. 1, 1992.

§52-570.15.  Performance pursuant to act - Satisfaction of duties and obligation.

Notwithstanding the effective dates of various provisions of the Production Revenue Standards Act, performance under the terms of the Production Revenue Standards Act which causes proper payment of proceeds to owners legally entitled thereto for sales of gas production subsequent to the date of enactment but prior to the effective date of the Production Revenue Standards Act will satisfy duties or obligations pertaining to such sales under Sections 87.1 and 540 of Title 52 of the Oklahoma Statutes in effect on or before the effective date of the Production Revenue Standards Act.

Added by Laws 1992, c. 190, § 15, eff. Sept. 1, 1992.

§52-581.1.  Short title.

Sections 18 through 26 of this act and Section 546 of Title 52 of the Oklahoma Statutes shall be known and may be cited as the "Natural Gas Market Sharing Act".

Added by Laws 1992, c. 190, § 18, eff. Sept. 1, 1992.

§52581.2.  Purpose and intent of act.

It is the purpose and intent of the Natural Gas Market Sharing Act to protect the rights and correlative rights of all owners in wells producing natural gas including but not limited to casinghead gas and to afford all such owners an equal opportunity to produce and market their share of gas and to receive the proceeds derived therefrom.  It is further the intent of the Natural Gas Market Sharing Act to protect such owners against discrimination in purchases in favor of one owner as against another.

Added by Laws 1983, c. 77, § 1, emerg. eff. May 3, 1983.  Amended by  Laws 1992, c. 190, § 19, eff. Sept. 1, 1992.  Renumbered from § 541 of this title by Laws 1992, c. 190, § 29.

§52-581.3.  Definitions.

As used in the Natural Gas Market Sharing Act:

1.  "Designated marketer" means the operator of the well or a producing owner substituted for the operator as provided in Section 22 of this act;

2.  "Electing owner" means any owner who elects to produce and market its share of production pursuant to the provisions of this act;

3.  "Nonexempt sales" means those gas sales which are subject to the provisions of this act and do not qualify for exemptions as set forth in Section 21 of this act;

4.  "Overproduced owner" means an owner who has produced and sold a volume of gas in excess of his working interest percentage of cumulative sales from a well;

5.  "Owner" means a person or persons who own a working interest in a well;

6.  "Producing owner" means an owner who produces and sells gas from a well for its own account; and

7.  "Working interest" means the interest in a well, calculated prior to deduction for royalty, overriding royalty and other non-cost-bearing interests burdening production, entitling the owner thereof to drill for and produce oil and gas, including the interest of a participating mineral owner to the extent set forth in Section 87.1 of Title 52 of the Oklahoma Statutes.

Added by Laws 1992, c. 190, § 20, eff. Sept. 1, 1992.

§52-581.4.  Exemptions - Owners ineligible to elect to market share.

A.  The following sales are exempt from the provisions of the Natural Gas Market Sharing Act:

1.  Sales pursuant to contracts for an initial term of more than one (1) year entered into prior to January 1, 1985, or any successor, replacement, or rollover contract thereto entered into prior to January 1, 1990.  This subsection shall not apply to participating mineral owners who were sharing in any contract on January 1, 1992 and continue to share in such contract on September 1, 1992.  Such participating mineral owners shall be subject to all other provisions of this act;

2.  Sales pursuant to contracts which provide for:

a. an initial term of more than three (3) years,

b. a guarantee or warranty for delivery of fixed volumes of gas without limitation to specified wells or reserves, and

c. delivery of such volumes;

3.  Sales of natural gas liquids extracted as a result of mechanical processing of the natural gas stream for the removal of liquid components other than methane.

B.  Owners in a well shall not be entitled to elect to market share pursuant to the provisions of the Natural Gas Market Sharing Act if in such well, such owners:

1.  Are subject to a balancing agreement or other written agreement which expressly provides for the taking, sharing, marketing or balancing of gas in a manner other than as provided for in the Natural Gas Market Sharing Act;

2.  Have terminated their contract with a purchaser for value received, until the expiration of the remainder of the term provided in such contract;

3.  Have terminated market sharing within the previous twelve (12) months; or

4.  Are currently overproduced owners.

Added by Laws 1992, c. 190, § 21, eff. Sept. 1, 1992.

§52581.5.  Election to market share - Procedure.

A.  For wells producing natural gas or casinghead gas, any owner not having a gas sales contract shall be entitled to elect to share in the sale of production, to the extent set forth in the Natural Gas Market Sharing Act.

An electing owner shall give written notice of his election to the designated marketer.  An election shall constitute a warranty that gas production attributable to such electing owner's interest is not covered by an existing gas purchase contract, and an indemnification of any designated marketer sharing market with such electing owner from losses arising from breach of such warranty.  Market sharing shall become effective as to sales commencing on the first day of the month following the expiration of sixty (60) days from receipt of such election by the designated marketer.  Termination of a market sharing shall become effective on the first day of the month following expiration of sixty (60) days from receipt of written notice of said termination by the designated marketer.  Copies of all elections and notices required shall also be sent to the operator if the operator is not the designated marketer.

B.  The operator shall serve as designated marketer until such time as a substituted designated marketer is elected by a numerical majority of the eligible electing owners.  No election of a substituted designated marketer shall occur within twelve (12) months of the prior election.

C.  Upon receipt of the notice of election to market share, the designated marketer shall secure an independent nonaffiliated purchaser for gas production of such electing owner or shall produce and sell for the account of such electing owner gas attributable to the working interest of such electing owner and account to such electing owner at the same average price, weighted by volume, received by the designated marketer for all of its nonexempt gas sales from that well during each month, net of all reasonable marketing and post-production costs and expenses required to render the gas marketable and to sell and deliver the gas to market.  The volumetric allocation of sales between a designated marketer and an electing owner shall be in proportion to their respective working interests in such well.

D.  If all of a designated marketer's sales of gas are exempt, it may so notify the electing owners and the operator in writing whereupon the electing owners shall select another designated marketer pursuant to subsection B of this section by written notice thereof to the operator and the new designated marketer.

E.  If the gas sales of the designated marketer are subject to a contract of a duration in excess of one (1) year, the designated marketer may require such electing owners' written agreement to be bound by the terms of such contract.  If the contract does not contain a confidentiality provision preventing the furnishing of a copy to the electing owners, the designated marketer shall then furnish them a copy of the gas sales contract, and upon receipt of a copy of such contract and notice setting forth the provisions of this section, each electing owner shall have thirty (30) days within which in writing to either:

1.  Elect a new designated marketer pursuant to subsection B of this section, notwithstanding the twelve-month limitation contained therein;

2.  Agree to be bound by the terms of such contract; or

3.  Terminate market sharing.

Failure by any electing owner to return such written agreement shall be deemed an election to not market share and shall relieve that producing owner of any further obligation to market share or otherwise secure a market for such electing owner's share of production under this section for the duration of that contract.

F.  Any administration fees established by the Corporation Commission which are payable to a designated marketer by an electing owner who has elected to market share may be deducted from proceeds.

G.  The election to market share under the provisions of the Natural Gas Market Sharing Act shall not result in the electing owner becoming a party to any contract under which the electing owner's gas is marketed, and neither the electing owner nor any person owning a royalty or other non-cost-bearing interest burdening the interest of the electing owner shall acquire any third-party beneficiary rights in such contract.  Further, the election to market share under the Natural Gas Market Sharing Act shall not result in the designated marketer having any fiduciary or other duties to the electing owner, or to any persons having a royalty or other nonoperating interest burdening the interest of the electing owner with respect to the marketing of the electing owner's gas except those expressly provided in the Natural Gas Market Sharing Act.  In no event shall any designated marketer be liable to any electing owner for any losses sustained or liabilities incurred in the absence of bad faith, gross negligence or willful misconduct.

H.  If by statute an owner's percentage entitlement to produce and market gas in a well is other than its working interest percentage, such percentage calculated pursuant to statute shall be utilized in lieu of the working interest percentage for purposes of the Natural Gas Market Sharing Act.

Added by Laws 1983, c. 77, § 3, emerg. eff. May 3, 1983.  Amended by  Laws 1992, c. 190, § 22, eff. Sept. 1, 1992.  Renumbered from § 543 of this title by Laws 1992, c. 190, § 29.

§52581.6.  Election to market share - Effect.

An election to market share pursuant to the terms of the Natural Gas Market Sharing Act grants to any producing owner thereby required to share its market the authority to market its proportionate share of gas attributable to the working interest of such electing owner during the term of that election without further notice or consent.  Nothing in the Natural Gas Market Sharing Act shall be construed to:

1.  Prevent any owner from receiving the price agreed upon by contract or to prevent any owner from taking its share of production in kind or separately disposing of its share;

2.  Eliminate or otherwise affect the rights and remedies available to any operator or any other owner against any owners, including operators, who either default or fail to pay their proportionate share of the well or operating costs; or

3.  Diminish the existing rights of each owner to ultimately receive its share of gas disposed or sold from the well.

Added by Laws 1983, c. 77, § 2, emerg. eff. May 3, 1983.  Amended by  Laws 1992, c. 190, § 23, eff. Sept. 1, 1992.  Renumbered from § 542 of this title by Laws 1992, c. 190, § 29.

§52581.7.  Amount of gas produced from well.

On and after the effective date of the Natural Gas Market Sharing Act, an owner of a well producing natural gas or casinghead gas may produce from the well that amount of gas which may be lawfully produced therefrom; however, the foregoing shall not diminish the rights of each owner against an overproduced owner by reason of such production, such as the right to an accounting as among co-owners and the right to balance in cash or in kind, as those rights may otherwise be established by law or contract.

Added by Laws 1983, c. 77, § 4, emerg. eff. May 3, 1983.  Amended by  Laws 1992, c. 190, § 24, eff. Sept. 1, 1992.  Renumbered from § 544 of this title by Laws 1992, c. 190, § 29.

§52581.8.  Distribution of revenues from sale of production.

Proper distribution of revenues from the sale of production from the well shall be made pursuant to the provisions of Section 540 of this title and the Production Revenue Standards Act, Sections 1 through 15 of this act.

Added by Laws 1983, c. 77, § 5, emerg. eff. May 3, 1983.  Amended by  Laws 1992, c. 190, § 25, eff. Sept. 1, 1992.  Renumbered from § 545 of this title by Laws 1992, c. 190, § 29.

§52581.9.  Construction and application of act.

Nothing in this act shall be construed as setting the price, terms or conditions under which a purchaser takes the production of a well or setting any restrictions, limitations, floor or ceiling on the price to be paid for such production, nor shall anything in this act require any purchaser to connect any well that such purchaser is not already obligated to connect and nothing contained in this section shall be construed as altering or changing the definition of the terms common purchaser and common carrier as defined by law.

Added by Laws 1983, c. 77, § 6, emerg. eff. May 3, 1983.  Renumbered from § 546 of this title by Laws 1992, c. 190, § 29.

§52581.10.  Enforcement powers of Corporation Commission - Promulgation of rules - Administration fees - Judicial remedies - Costs and expenses - Statute of limitations - Jurisdiction of district courts.

A.  The Corporation Commission is herein empowered to promulgate rules by which the purpose of the Natural Gas Market Sharing Act shall be administered, including the power to establish and enforce penalties for violations thereof.  The Corporation Commission shall establish a schedule of reasonable administration fees sufficient to cover the actual costs incurred by the designated marketer to perform duties required by the Natural Gas Market Sharing Act and not assumed by private agreement.  Such power shall supplement the existing authority of the Corporation Commission to provide for a ratable taking of gas to protect the correlative rights of those entitled to take from a common reservoir or common source of supply.  Such power shall not preclude the remedies available through the district courts as provided by existing law nor preclude the right, herewith granted, of any owner who is injured in business or property by any other owner in the well by reason of any action in violation of the provisions of the Natural Gas Market Sharing Act to sue in the courts of this state and to recover actual damages so sustained and obtain specific performance where equitable.  The prevailing party in any court proceeding brought pursuant to the Natural Gas Market Sharing Act shall be entitled to recover court costs, attorneys' fees and allowable litigation expenses.  The statute of limitations on actions brought pursuant to the provisions of the Natural Gas Market Sharing Act shall be five (5) years from the date of violation of the Natural Gas Market Sharing Act.

B.  In any action brought pursuant to the provisions of the Natural Gas Market Sharing Act, the district courts of this state shall have the sole and exclusive jurisdiction to determine the entitlement of any working interest owner in a well to its share of proceeds from production or any damages, interest, court costs, attorneys' fees and allowable litigation expenses incurred as a result of a nonpayment of such working interest owner's share of proceeds from production or as a result of any action brought to enforce the right to receive any such payment.

Added by Laws 1983, c. 77, § 7, emerg. eff. May 3, 1983.  Amended by  Laws 1992, c. 190, § 26, eff. Sept. 1, 1992.  Renumbered from § 547 of this title by Laws 1992, c. 190, § 29.

§52601.  Short title.

This act shall be known as the "Energy Resources Conservation Act".

Added by Laws 1985, c. 2, § 1, emerg. eff. Feb. 13, 1985.

§52602.  Legislative intent.

The Legislature recognizes that hydrocarbons are a limited natural resource and that their exploration, production and development contribute significantly to the general welfare of the people of the State of Oklahoma through the creation of jobs, the development of economic growth and stability, and the collection of gross production taxes, petroleum excise taxes, and other sources of revenue.

Therefore, the Legislature finds it is in the public interest to protect its energy resource assets from transfers that may retard the timely and efficient development of such assets, or transfers that may interfere with the production, sale, purchase, refining or processing, delivery, transportation or transmission of hydrocarbons or hydrocarbon products gathered or produced for sale, purchase, refining or processing, delivery, transport, transmission or use pursuant to existing contracts within this state.  The Legislature further finds it is in the public interest to encourage orderly future exploration, development, production, refining, processing, transportation, or transmission of hydrocarbons and hydrocarbon products gathered or produced within the state, to conserve and prevent waste of energy resource assets, to protect correlative rights in underground mineral resources, and to protect and preserve sources of tax revenue derived from the orderly and efficient development, management and production of the state's energy resource assets.

Added by Laws 1985, c. 2, § 2, emerg. eff. Feb. 13, 1985.

§52603.  Definitions.

As used in this act:

1.  "Commission" means the Corporation Commission of Oklahoma;

2.  "Energy resource assets" means assets located in this state which consist of oil, gas, coal and other hydrocarbons in solid, liquid or gaseous form or any combinations of such forms, any rights for the exploration, development or production of such assets, and any tangible assets used in the exploration, development, production, refining, processing, transportation or transmission by pipeline or other common carrier of any of the foregoing;

3.  "Person" means and includes natural persons, firms, partnerships, companies, corporations, associations, common law trusts, statutory trusts and other concerns by whatever name known or howsoever organized, formed or created;

4.  "Transfer" means a disposition for value of:

a. any energy resource assets, or

b. any ownership interest in any person, other than a natural person, directly or indirectly owning or controlling any such asset;

5.  "Transferee" means a person, and any person or persons acting in concert or participating with or controlling such a person, who offers or agrees to acquire in a transfer, or who acquires in a transfer, energy resource assets, or an ownership interest in any person, other than a natural person, directly or indirectly owning or controlling energy resource assets; and

6. "Transferor" means a person who owns or controls, directly or indirectly, energy resource assets proposed to be acquired in a transfer, as defined in subparagraph a of paragraph 4 of this section, or a person who owns or controls energy resource assets in which an ownership interest is proposed to be acquired in a transfer as defined in subparagraph b of paragraph 4 of this section.

Added by Laws 1985, c. 2, § 3, emerg. eff. Feb. 13, 1985.

§52604.  Transfers prohibited.

No person shall effect, aid or assist in effecting a transfer in violation of this act.

Added by Laws 1985, c. 2, § 4, emerg. eff. Feb. 13, 1985.

§52605.  Exempted transfers.

The following transfers are exempted from the provisions of this act:

1.  Transfers in the ordinary course of business.  For the purposes of this act, transfers in the ordinary course of business shall include but not be limited to:

a. the granting of a lease to explore and produce an energy resource asset,

b. the assignment of a lease or leases to explore and produce an energy resource asset by or to a person engaged in the business of buying and selling such leases,

c. the sale by a natural person of fee mineral rights,

d. the transfer by conveyance or decree pursuant to a private trust, gift, will, or intestate succession,

e. any transfer pursuant to a compulsory pooling order of the Commission,

f. any transfer of hydrocarbons pursuant to a contract for the purchase, sale, or delivery of such hydrocarbons at or beyond the wellhead or other point of production,

g. the transfer, sale, condemnation or conveyance of surface use rights for the purposes of ingress, egress, easement and rightofways, and

h. sales in the ordinary course of business of pipeline equipment, oil and gas equipment and mineral equipment as defined in Section 371 of Title 52 of the Oklahoma Statutes;

2.  The granting or assignment of a mortgage, security interest or other contractual lien in an energy resource asset as security for an indebtedness or the foreclosure, enforcement or realization thereof;

3.  The granting or assignment of a royalty interest, overriding royalty interest, production payment, or other nonworking interest form of right to receive hydrocarbon production, or proceeds therefrom;

4.  A transfer, as defined in subparagraph b of paragraph 4 of Section 3 of this act, where, after giving effect to the proposed transfer, the transferee would beneficially own less than ten percent (10%) of the ownership interest in the transferor;

5.  A transfer, as defined in subparagraph a of paragraph 4 of Section 3 of this act, where the value of the energy resource assets at date of transfer is less than Seventyfive Million Dollars ($75,000,000.00);

6.  A transfer, as defined in subparagraph b of paragraph 4 of Section 3 of this act, where the value at date of transfer of the energy resource assets owned by the transferor is less than Seventyfive Million Dollars ($75,000,000.00);

7.  A transfer of a "domestic public utility" or an ownership interest in a "domestic public utility", as defined in Section 191.1 of Title 17 of the Oklahoma Statutes; and

8.  Any other exemptions as may be granted pursuant to the rules, regulations and orders of the Commission reasonably prescribed in the furtherance of this act.

Added by Laws 1985, c. 2, § 5, emerg. eff. Feb. 13, 1985.

§52606.  Valid transfers  Application for approval of transfer  Standards for approval  Waiver  Hearings, adjudications and appeals  Contracts for certain services.

A.  A transfer shall not be valid or effective unless exempted under Section 5 of this act or approved by the Commission.

B.  Prior to or simultaneous with the making of an offer, solicitation of an offer, or agreement to effect a transfer, the transferee shall file with the Commission an application for approval in compliance with subsection C of this section, and the transferor shall have received a copy of such application not later than two (2) business days after the filing date of the application.

C.  The application for approval of transfer shall be filed on forms prescribed by rule of the Commission, and shall contain, as applicable, the following information:

1.  As to the transferor:  The full name, state of residence or jurisdiction and date of organization, form of organization, address and telephone number of principal executive office, address and telephone number of the principal place of business within the State of Oklahoma, the name and address of any person who holds a partnership or other managing interest in the transferor or who directly or indirectly owns five percent (5%) or more of any class of any outstanding equity securities of transferor, the name and address of any agent of transferor for service of process within the State of Oklahoma, a valuation and description, insofar as practicable, of the energy resource assets owned by transferor and the business operations conducted by transferor in the State of Oklahoma relating to such energy resource assets, information as to any existing contractual obligations of transferor to explore, produce, purchase, sell, gather, refine, process, deliver, transport, or transmit hydrocarbons or hydrocarbon products gathered or produced within the state, and information as to current financial condition of transferor; and

2.  As to the transferee:  Full name, state of residence or year, form, and jurisdiction of organization, address and telephone number of principal executive office, address and telephone number of principal place of business within the State of Oklahoma, the name and address of any person who holds a partnership or other managing interest in the transferee or who directly or indirectly owns five percent (5%) or more of any class of any outstanding equity securities of transferee, a description of any and each class of equity securities or longterm debt of transferee, the extent of any equity or creditor position transferee holds as to transferor, the name and address of any agent of transferee for service of process within the State of Oklahoma, a description of the business operations of transferee and any material changes therein during the past three (3) years, a description of any material pending legal or administrative proceedings in which transferee is a party, information as to the manner and financing of the proposed transfer and the financial condition of the transferee, the names of any and all directors, executive officers, or partners of the transferee and their material business activities and affiliations during the past three (3) years, a description of transferee's relevant experience and familiarity with the management of energy resource assets, a description of transferee's future business plans for management of the energy resource assets owned by transferor including any plans for the further disposition or division of such assets, or any plans to make material changes in the organization of transferor or to materially alter transferor's relationships with suppliers, customers, or other businesses with which it conducts business, information as to the background, business experience, character and integrity of the transferee and persons proposed to be responsible for future management and development of such assets, and evidence of transferee's ability following the proposed transfer to meet any contractual obligations assumed by transferee as a result of the proposed transfer.

D.  A transfer shall be approved only if the Commission determines that the transfer satisfies the following standards:

1.  That it is reasonable to expect that the proposed transfer will not adversely impact or retard the timely and efficient development of the energy resource assets proposed to be transferred;

2.  That the proposed transfer will not, as a result of changes in managing personnel, policy or practices, or financial ability, adversely affect the public interest in orderly future exploration, development, production, refining, processing, transportation or transmission of hydrocarbons or hydrocarbon products gathered or produced within the state;

3.  That it is reasonable to expect that transferee will manage and develop such energy resource assets in compliance with all applicable statutes, and the rules and regulations of the Commission governing the management and development of such assets;

4.  That the proposed transfer will not interfere with or impair any contractual obligations to explore, produce, sell, purchase, gather, refine or process, deliver, transport or transmit hydrocarbons or hydrocarbon products gathered or produced within the state; and

5.  That the proposed transfer will not impede conservation of energy resource assets, promote or result in waste or inefficient use of energy resource assets, interfere with correlative rights in underground mineral resources, or disrupt collection or realization of state tax revenues derived from the orderly and efficient development, management and production of the state's energy resource assets.

E.  1.  The Commission shall waive the requirements of this act relating to application and hearing if:

a. the transferee and transferor file affidavits with the Commission attesting their belief that there are no substantial issues requiring an application and hearing; and

b. the Commission determines on the basis of the affidavits and any accompanying supporting data that there are no substantial issues requiring an application and hearing.

The Commission shall act within seven (7) calendar days of the filing of such affidavits.

2.  In all other cases, a hearing shall be held within ten (10) calendar days of the date a filing is made pursuant to this section. Unless otherwise specified in this act, all hearings and proceedings shall be conducted in accordance with the rules and regulations of the Commission.

3.  Any person aggrieved by any order of the Commission made pursuant to this act may appeal therefrom to the Supreme Court of Oklahoma upon the same conditions, within the same time, and in the same manner, as is provided in Sections 86.1 to 135, inclusive, of Title 52 of the Oklahoma Statutes, for the taking of appeal from the orders of the Commission made thereunder.

F.  Final adjudications made pursuant to this section shall be made within twenty (20) calendar days after filing of the application.  Upon request of either the transferor or the transferee and a showing that no significant harm to the public interest or to either party to the transfer will result, the hearing and adjudication process may be expedited.  The hearing and adjudication process may be extended upon agreement of both parties to the transfer.

G.  If, upon initial review of the application, or immediately following the hearing on the application, the Commission shall determine that a substantial likelihood exists that the proposed transfer will not meet the standards set forth in subsection D of this section, or that the application is materially deficient in some respect, the public interest in the protection of the energy resource assets is significantly threatened by the proposed transfer and that such threat substantially outweighs the interest of the parties in effecting such a transfer, the Commission may order either party to defer, cease and desist from taking any action to effect such a transfer, pending final determination or additional hearings on the application.

H.  If, upon hearing, the Commission finds that the proposed transfer does not or reasonably cannot be expected to meet the standards of subsection D of this section, the Commission shall so adjudicate.  If the Commission finds that the proposed transfer would comply with subsection D of this section if amended in certain respects, including personnel qualifications and policies and practices affecting the exploration, development and production of energy resource assets, the Commission may approve the transfer subject to certain conditions.  If the Commission finds that the proposed transfer meets the standards of subsection D of this section the Commission shall approve the transfer.

I.  For the purposes of complying with and performing its responsibilities within the time limits prescribed by this act, the Commission may contract for such professional and technical services as are necessary to complete the hearing and determination process in accordance with the provisions of the act.  In contracting for such necessary services the Commission shall be exempt from the competitive bidding requirements of Section 85.7 of Title 74 of the Oklahoma Statutes.

Added by Laws 1985, c. 2, § 6, emerg. eff. Feb. 13, 1985.

§52607.  Fees and costs.

A.  Upon filing an application with the Commission for approval of a transfer under Section 6 of this act, the transferee shall pay to the Commission:

1.  A nonrefundable fee of Five Thousand Dollars ($5,000.00); and

2.  After the hearing, the additional costs actually incurred in excess of the fee.

B.  All payments received from the transferee shall be paid into an agency special account and any unexpended portion other than the nonrefundable fee shall be refunded from the account pursuant to the provisions of Sections 7.1 et seq. of Title 62 of the Oklahoma Statutes.

Added by Laws 1985, c. 2, § 7, emerg. eff. Feb. 13, 1985.

x

§52608.  Hearing relating to act or enforcement  Entities that may initiate  Jurisdiction  Time and place  Notice.

Any transferee, transferor, the Attorney General on behalf of the state, or the Commission on its own motion may institute proceedings or apply for a hearing before the Commission upon any question relating to this act or its enforcement.  Jurisdiction is hereby conferred upon the Commission to hear and determine the same. The Commission shall set a time and place when and where the hearing shall be had and give reasonable notice to all interested persons or classes by publication in a newspaper or newspapers having general circulation in the state, and in addition, shall serve reasonable notice in writing to any person complained against.

Added by Laws 1985, c. 2, § 8, emerg. eff. Feb. 13, 1985.

§52609.  Powers and authority of Commission.

In all matters pertaining to the making, issuing and enforcing of its orders, rules and regulations made under the provisions of this act, the Commission shall have and exercise, without limitation, all of the following additional powers and authority:

1.  To enforce the provisions of this act, and compliance with any of its orders, rules, regulations or adjudications, by appropriate process and by orders otherwise necessary or proper, to carry into effect its orders, rules and regulations which may, without limitation, include the issuance of orders of restraint against any person participating in or about to participate in any violation of this act or any related orders, rules or regulations of the Commission; and

2.  To appoint a receiver to affect a rescission of a transfer made in violation of this act.

Added by Laws 1985, c. 2, § 9, emerg. eff. Feb. 13, 1985.

§52610.  Violations  Fines and penalties  Collection of fines.

Any person who shall disobey or violate any of the provisions of this act or any of the orders, rules, regulations or adjudications of the Commission made pursuant to this act shall be punished for contempt.  Punishment by the Commission in proceedings for contempt shall be imprisonment in the county jail of Oklahoma County for not more than one (1) year and/or a fine not to exceed Fifty Thousand Dollars ($50,000.00).  Each day the disobedience or violation continues shall constitute a separate and additional contempt and shall be punished by separate and additional fines each in an amount not to exceed Fifty Thousand Dollars ($50,000.00).  Any fine or penalty assessed under the provisions of this act shall constitute a lien upon all the property of the offender within the state, except the homestead of the offender.  Before any fine or penalty shall become a lien upon any property of the offender as against third persons, a copy of the order or adjudication of the Commission assessing the fine or penalty, certified by the Secretary of the Commission, shall be filed in the offices of the court clerk and the county clerk of the county where the property of the offender is located and entered on the judgment docket of the court of said county.  If the fine is not paid to the Commission within thirty (30) days after the final order or judgment of the Commission imposing the same, the Commission shall issue an execution directed to the Director of the Commission's Oil and Gas Conservation Division to levy upon any property of the offender found within the state, and to sell and dispose of the same in the manner now provided by law and required of sheriffs in this state in the levy upon and sale of property under an execution upon a judgment of a district court of the state.  All costs incurred in the issuance, execution and sale under such levy shall be taxed against the offender and collected in the same manner provided herein for the collection of such fine.  All monies collected as fines or penalties under the provisions of this act shall, when paid into or received by the Commission, be paid to the State Treasurer to be deposited to the credit of the Corporation Commission Revolving Fund.

Added by Laws 1985, c. 2, § 10, emerg. eff. Feb. 13, 1985.

§52611.  Injunctions.

The Attorney General of the State of Oklahoma or any person entitled to institute proceedings or apply for a hearing under Section 8 of this act may in the name of the state bring an action in the district courts of this state for an injunction, enjoining and prohibiting any person from violating the provisions of this act or any order, rule or regulation of the Commission promulgated pursuant to this act.  An action for an injunction instituted under this section shall not suspend or prohibit any proceedings instituted by the Commission pursuant to this act.

Added by Laws 1985, c. 2, § 11, emerg. eff. Feb. 13, 1985.

§52612.  Nonresident transferees  Service of process.

A transferee who is a nonresident of this state, and any persons acting in concert or participating with or controlling such transferee, who makes or solicits an offer to effect a transfer, or who makes an agreement to effect a transfer, shall be deemed:

1.  To have agreed to be subject to the jurisdiction of the Commission and the courts of the state with respect to any action or proceeding commenced under this act;

2.  To have designated the Secretary of State as the lawful agent for receipt of service of process with respect to any action or proceeding commenced under this act, if no such agent has previously been designated; and

3.  To have agreed that any summons or other notice of suit or proceeding served on the Secretary of State as agent for service of process shall have the same legal force and validity as if personally served in this state, provided that the addresses of the transferee, or persons acting in concert or participating with or controlling such transferee, are known to the Commission or the Secretary of State, and the Secretary of State promptly sends notice of service and a copy of the process by registered mail to the transferee, and persons acting in concert or participating with or controlling such transferee, on or before the return day of the process, or within such further time as the Commission may allow.

Added by Laws 1985, c. 2, § 12, emerg. eff. Feb. 13, 1985.

§52613.  Statute of limitations.

No action or other proceeding shall be commenced under this act challenging the validity or effectiveness of any transfer later than three (3) years after the effective date of such transfer.

Added by Laws 1985, c. 2, § 13, emerg. eff. Feb. 13, 1985.

§52614.  Application of act.

This act shall apply to any transfer consummated after the effective date of this act.

Added by Laws 1985, c. 2, § 14, emerg. eff. Feb. 13, 1985.

§52-700.  Commission on Marginally Producing Oil and Gas Wells - Creation - Membership - Terms - Vacancies.

A.  There is hereby re-created until July 1, 2010, a Commission on Marginally Producing Oil and Gas Wells which shall be subject to the provisions of the Oklahoma Sunset Law.  The Commission shall consist of nine (9) members appointed by the Governor and confirmed by the Oklahoma State Senate.

B.  Membership of the Commission shall be as follows:

1.  One independent oil or gas operator from each of the four Oklahoma Corporation Commission regulatory districts as they existed on January 1, 1992.  The appointee must be an operator in the district he or she represents;

2.  One independent oil or gas operator from Osage County;

3.  One Oklahoma independent oil or gas operator to be selected from a list of three operators supplied by the Oklahoma Independent Petroleum Association;

4.  One major oil or gas operator to be selected from a list of three operators supplied by the Mid-Continent Oil and Gas Association;

5.  One Oklahoma oil or gas royalty owner to be selected from a list of three royalty owners supplied by the Oklahoma Mineral Owners Association; and

6.  One Oklahoma oil or gas royalty owner to be selected from a list of three royalty owners supplied by the National Association of Royalty Owners.

C.  Commissioners shall be appointed for three-year terms which shall begin on January 1 of the first year of the appointment and end on December 31 of the third year.  There shall be no limit to the number of consecutive terms served.  If a vacancy should occur during a member's term, the Governor shall appoint a new member who meets the same qualifications to fill the remainder of the unexpired term.  To establish staggered terms, the terms shall be set at the time of the initial appointments.

Added by Laws 1992, c. 283, § 1, eff. Oct. 1, 1992.  Amended by Laws 1992, c. 343, § 3, eff. Oct. 1, 1992; Laws 1998, c. 44, § 1; Laws 2004, c. 23, § 1.

§52-701.  Commission on Marginally Producing Oil and Gas Wells - Powers and duties.

A.  Powers and duties of the Commission on Marginally Producing Oil and Gas Wells shall include, but not be limited to, the following:

1.  To define and identify appropriate categories that may be used to characterize marginally producing oil and gas wells;

2.  To research and collect information on the number, location, and operational conditions of marginally producing oil and gas wells in the State of Oklahoma;

3.  To identify and evaluate the economic and operational factors that may extend the life of marginally producing oil and gas wells;

4.  To propose legislative, regulatory and operational remedies that will extend the life of marginally producing oil and gas wells;

5.  To collect data and make available to the public any information on the contributions of marginally producing oil and gas wells to the local economies of the State of Oklahoma;

6.  To interact with national and regional organizations to ensure recognition of the importance of marginally producing oil and gas wells to the current and future domestic production of oil and gas;

7.  To make an annual report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives on those methodologies and procedures that may aid in preserving the life of marginally producing oil and gas wells;

8.  To investigate any additional issues that may have any effect on the preservation of marginally producing oil and gas wells; and

9.  To promulgate rules to implement the provisions of this act.

B.  The Commission is authorized to accept, pursue and apply for grants from any source for purposes consistent with the goals and mandates of the Commission.

Added by Laws 1992, c. 283, § 2, eff. Oct. 1, 1992.  Amended by Laws 1997, c. 207, § 1, eff. July 1, 1997.

§52-702.  Commission on Marginally Producing Oil and Gas Wells - Meetings - Officers - Committees - Compensation.

The Commission on Marginally Producing Oil and Gas Wells shall annually at the first meeting of each year elect a chairman, vice-chairman and a secretary from among its members.  Standing and ad hoc committees of the Commission may be established to address various issues of interest to the Commission.  The Commission shall hold meetings, as determined by the Commission prior to the annual schedule being filed with the Office of the Secretary of State, at a location to be established by the Commission.  The Commission may call additional meetings as required to discharge its duties.  The Commission shall conduct all meetings in accordance with the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.  Members of the Commission shall receive compensation as provided for in the State Travel Reimbursement Act.

Added by Laws 1992, c. 283, § 3, eff. Oct. 1, 1992.  Amended by Laws 1997, c. 207, § 2, eff. July 1, 1997.

§52-703.  Levying fee to fund Commission.

A.  To fund the activities of the Commission, a fee shall be levied in the amount of two-tenths of one cent ($0.002) on each barrel of petroleum liquid and one-tenth of one cent ($0.001) on each ten thousand (10,000) cubic feet of natural gas, including casinghead gas, produced from each well in the State of Oklahoma except for oil and gas production exempt from the payment of gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes.

B.  The fee levied by subsection A of this section shall be deducted from the proceeds of production by the person remitting gross production tax to the Oklahoma Tax Commission pursuant to Section 1001 et seq. of Title 68 of the Oklahoma Statutes.  Such fee shall be remitted to the Oklahoma Tax Commission in the same manner as is provided by law for the payment of gross production tax.  However, the fee shall not be required to be paid until the accrued amount due from any person required to remit such fee reaches Twenty-five Dollars ($25.00), except that any amount accrued for any calendar year shall be paid by January 31st of the following year.  To defray the costs of receiving and depositing the fees levied by this section, the Oklahoma Tax Commission shall retain three percent (3%) of the fees received for deposit into the Oklahoma Tax Commission Revolving Fund created pursuant to Section 113 of Title 68 of the Oklahoma Statutes.  The remaining monies received by the Oklahoma Tax Commission pursuant to this section shall be deposited in the Commission on Marginally Producing Oil and Gas Wells Revolving Fund created by Section 705 of this title.

C.  The Commission on Marginally Producing Oil and Gas Wells shall be responsible for taking appropriate and necessary actions to collect any fee which is not paid or is not properly paid.  The Oklahoma Tax Commission shall not be responsible for collecting any fee not remitted to the Oklahoma Tax Commission for deposit into the Commission on Marginally Producing Oil and Gas Wells Revolving Fund.  The Oklahoma Tax Commission shall report to the Commission on Marginally Producing Oil and Gas Wells any information it obtains regarding failure of any person to properly pay the fee due, including any documentation it may have of such failure.

D.  The Oklahoma Tax Commission shall promulgate rules to establish such procedures and forms necessary for the remittance of the fee levied by this section.

E.  The Commission shall be prohibited from utilizing any funds collected through the assessment authorized by this section for the purpose of influencing governmental action or policy, with the exception of recommending amendments to this act.  Provided, however, the Commission shall be authorized to respond to any request for information from the Governor, any members of the Legislature, any public official or state agency.

Added by Laws 1992, c. 283, § 4, eff. Oct. 1, 1992.  Amended by Laws 1993, c. 146, § 5; Laws 2002, c. 382, § 1, emerg. eff. June 4, 2002.

§52-704.  Refund of fees levied on production.

A.  Any person subject to the fee levied by Section 4 of this act may request a refund as provided in this section of the fee paid on production for the preceding calendar year.  Upon compliance with the provisions of this section and rules promulgated by the Commission on marginally producing oil and gas wells to implement this section, the Commission shall refund to each person requesting a refund the amount of the fee paid by or on behalf of such person during the preceding calendar year.

B.  The request for a refund of the fee paid on production for the preceding calendar year must be made during the first three (3) calendar months following the calendar year for which the refund is requested.  Failure to request a refund during this period shall terminate the right of any person to receive a refund for the fee paid on production for the preceding calendar year.  The Commission shall give notice of the availability of the refund through press releases or such other means as it deems appropriate.

C.  Each request for a refund shall be made in such manner and upon such forms as the Commission may require.  Each person requesting a refund shall execute an affidavit stating the description of the producing property generating the production for which the refund is requested, the amount of the refund requested and that affiant was the owner of the production upon which the fee was levied.  The Commission may require such other information and documentation reasonably necessary to verify the accuracy of the request for a refund.

Added by Laws 1992, c. 283, § 5, eff. Oct. 1, 1992.

§52-705.  Commission on Marginally Producing Oil and Gas Wells Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Commission on Marginally Producing Oil and Gas Wells to be designated the "Commission on Marginally Producing Oil and Gas Wells Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies collected from two-tenths of one cent ($0.002) on each barrel of petroleum liquid and one-tenth of one cent ($0.001) on each ten thousand (10,000) cubic feet of natural gas, including casinghead gas, produced from each well in the State of Oklahoma.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by said Commission for any and all necessary expenses for the operation of said Commission.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1992, c. 283, § 6, eff. Oct. 1, 1992.

§52-706.  Executive Director - Qualifications - Staff.

The Commission on Marginally Producing Oil and Gas Wells shall hire an Executive Director to provide the necessary support for the activities of the Commission.  The Executive Director shall be fully knowledgeable of the oil and gas business, with particular understanding of the special conditions of the independent oil and gas producer.  The Executive Director shall hire the appropriate staff to assist in discharging the duties assigned by the Commission.

Added by Laws 1992, c. 283, § 7, eff. Oct. 1, 1992.

§52-707.  Advisory committees.

The Commission on Marginally Producing Oil and Gas Wells shall establish advisory committees as necessary to provide advice and counsel to assist the Commission in the discharge of its duties.  Such advisory committees shall serve at the pleasure of the Commission, and may be made up of Commission members or any individual with particular knowledge relevant to the interests of the Commission.

Added by Laws 1992, c. 283, § 8, eff. Oct. 1, 1992.



Title 53. — Oklahoma Historical Societies and Associations

OKLAHOMA STATUTES

TITLE 53.

OKLAHOMA HISTORICAL SOCIETIES AND ASSOCIATIONS

_________

§531.1.  Short title.

Sections 1.1 through 5.1 of Title 53 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Historical Preservation Act".

Added by Laws 1988, c. 217, § 3, emerg. eff. June 21, 1988.

§531.2.  Oklahoma Historical Society  Membership  Powers  Expenditures of state funds  Disposition of collections of property.

A.  There is hereby created the Oklahoma Historical Society consisting of members who have heretofore become and are now members of said Society, and such others as may be admitted and elected as members thereof, in accordance with the terms of the constitution and bylaws, or as otherwise provided by the the Oklahoma Historical Preservation Act.

B.  The Oklahoma Historical Society is hereby declared to be an organized agency of the State of Oklahoma, with power to formulate and promulgate, rules and regulations pursuant to the Administrative Procedures Act by means of its constitution and bylaws, and resolutions for its government and regulation subject to the laws of the state.

C.  The Oklahoma Historical Society shall faithfully expend and apply all money received from the state to the uses and purposes directed by law.  The Society shall hold all its present and future collections of property for the state, and shall not sell, mortgage or dispose of any such property without authority of law.

Added by Laws 1988, c. 217, § 4, emerg. eff. June 21, 1988.

§53-1.3.  Duties.

It shall be the duty of the Oklahoma Historical Society to:

1.  Collect, purchase, catalog, store, preserve, conserve and maintain books, maps, photographs, newspapers, records, reports, manuscripts, charts, paintings, threedimensional artifacts and other materials germane to the history of Oklahoma, the Indian and the West;

2.  Gather and utilize collected materials to create interpretive exhibits illustrative of the history of Oklahoma, the United States and the world in the Oklahoma Museum of History and at other assigned museums and historic sites;

3.  Prepare and publish materials relative to the history of the State of Oklahoma.  Such materials may be offered for sale to the public at museums and historic sites operated by the Society;

4.  Prepare and publish matters relating to the Society's transactions and research as may be useful to its membership and the public.  Such publications shall include an annual report of its collections;

5.  Develop an oral history program for the State of Oklahoma designed to promote the preservation and utilization of oral history within the state concerning significant elements of the social, political, economic, cultural, educational, ethnic and military history of the geographical area now known as the State of Oklahoma; transcribe, index, catalog and maintain the results of these interviews to make them readily available to the public and historical researchers;

6.  Develop an educational program for the purpose of making available to schools and the public information pertaining to the history of Oklahoma through the utilization of collections and properties held by the Society.  Reasonable charges may be made for the dissemination of any such facts or information; and

7.  Work with the Oklahoma Capitol Complex and Centennial Commemoration Commission to prepare a master report for the Governor and Legislature on promotion, enhancement and preservation of the military history of Oklahoma.

Added by Laws 1988, c. 217, § 5, emerg. eff. June 21, 1988.  Amended by Laws 1991, c. 253, § 4, operative July 1, 1991; Laws 2000, c. 111, § 1, eff. July 1, 2000; Laws 2003, c. 289, § 1, eff. Nov. 1, 2003.

§53-1.4.  Additional powers and duties - Exchanges of duplicates.

A.  In addition to other powers and duties specified by law, the Oklahoma Historical Society shall have the power and duty to:

1.  Acquire by gift, devise, purchase or otherwise, absolutely or in trust, and to hold any real property or real estate or other interest therein as may be necessary in carrying into effect the purpose of the Oklahoma Historical Preservation Act.

2.  Enter into contracts and to execute all instruments necessary to fulfill its duties, respecting the protection, preservation, maintenance and operation of such historic buildings, sites and/or objects as it may select.

3.  Correlate and preserve drawings, plans, photographs and other data of historic and archaeologic sites, buildings and objects.

4.  Make surveys of historic and archaeologic sites, buildings and objects for the purpose of determining which possesses exceptional value as commemorating or relating to the history of Oklahoma.

5.  Make necessary investigations and research in Oklahoma relating to particular sites, buildings or objects to obtain true and accurate historical and archaeological facts and information concerning such sites, buildings or objects.

6.  Contract and make cooperative agreements with municipalities, corporations, associations and individuals, with proper bond where deemed advisable to protect, preserve, maintain or operate any historic or archaeologic building, site, object or property used in connection therewith for public use, regardless whether the title thereto is in the State of Oklahoma.  No contract or cooperative agreement shall be made or entered into which will obligate the General Revenue Fund of the State Treasury unless or until the Legislature has appropriated sufficient monies for such purpose.

7.  Restore, reconstruct, rehabilitate, preserve and maintain historic or prehistoric sites, buildings, objects and properties of historical and archaeological significance and where deemed desirable establish and maintain museums in connection therewith.

8.  Operate and manage historic and archaeologic sites, buildings and properties acquired under the provisions of the Oklahoma Historical Preservation Act, together with lands and subordinate buildings for the benefit of the public, such authority to include the power to charge reasonable visitation fees and grant concessions, leases or permits for the use of land, building space, roads or trails when necessary or desirable either to accommodate the public or to facilitate administration; provided, that such concessions, leases or permits shall be granted only after competitive bids to the person making the highest and best bid.

9.  Organize a corporation under the laws of this state when it would be administratively burdensome to restore, reconstruct, operate or maintain any particular historic or archaeologic site, building or property donated to the state.

B.  The Oklahoma Historical Society is authorized to make exchanges of duplicates held by it for matters of historical importance which are of the same approximate value as determined by professional appraisal.

Added by Laws 1957, p. 452, §§ 1, 2, emerg. eff. April 30, 1957.  Amended by Laws 1968, c. 139, § 1, emerg. eff. April 8, 1968; Laws 1973, c. 46, § 7, operative July 1, 1973; Laws 1988, c. 217, § 6, emerg. eff. June 21, 1988.  Renumbered from Title 53, § 2A by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.  Amended by Laws 1995, c. 71, § 1, emerg. eff. April 12, 1995; Laws 2003, c. 289, § 2, eff. Nov. 1, 2003.

§53-1.4a.  Office of Tribal Relations.

A.  There is hereby created within the Research Division of the Oklahoma Historical Society the Office of Tribal Relations.  The Office of Tribal Relations shall:

1.  Gather, preserve, and maintain all records, documents, and material related to negotiations and agreements between tribal governments and the state and political subdivisions;

2.  Maintain an archive of all compacts and agreements between tribal governments and the state and political subdivisions; and

3.  Organize the compacts, agreements and related documents and material in a manner that is accessible to the public.

B.  The Oklahoma Historical Society shall provide suitable office space for the Office of Tribal Relations.

Added by Laws 2005, c. 392, § 1, eff. July 1, 2005.

§53-1.5.  Arts and crafts programs, exhibits and shows on state property.

The Oklahoma Historical Society may conduct arts and crafts programs, exhibits and shows on state property under the jurisdiction of the Oklahoma Historical Society.

Added by Laws 1987, c. 204, § 10, operative July 1, 1987.  Renumbered from Title 53, § 2B by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988; Laws 2003, c. 289, § 3, eff. Nov. 1, 2003.

§531.6.  Board of Directors  Membership  Succession  Agents of state.

A.  The Board of Directors of the Oklahoma Historical Society shall consist of not more than twentyfive (25) members, with the Governor as an ex officio member.  The number of members of said Board may be decreased by act of the Legislature or by act of said Society by amending its constitution.  Each member of the Board of Directors shall hold office until the successor of the member is elected and qualified pursuant to the provisions of the constitution of the Society or as otherwise provided by the Oklahoma Historical Preservation Act, Section 1.1 et seq. of this title.  If at any time the provisions of the Society's constitution or bylaws are in conflict with statutory provisions relating to appointment of members by congressional district, statutory provisions shall prevail.

B.  Members of the Board of Directors are hereby declared to be agents of the State of Oklahoma.

Laws 1935, p. 63, § 1; Laws 1988, c. 217, § 7, emerg. eff. June 21, 1988.  Renumbered from § 6 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.  Amended by Laws 1992, c. 364, § 4, emerg. eff. June 4, 1992.

§53-1.6a.  Seasonal employees.

The Oklahoma Historical Society may employ seasonal employees throughout the calendar year.  Project labor employed by the Oklahoma Historical Society for a period of time necessary to complete a project shall be in the unclassified service of the state as provided by the Oklahoma Personnel Act.  Such employees shall not be entitled to paid leave, paid holidays, retirement, health, dental or life insurance, and shall be exempt from any laws, rules or practices providing for such benefits.

The Oklahoma Historical Society shall include in its annual budget request a summary of the use of project labor which shall include the number of workers employed under the provisions of this section and the total wages paid to these employees.

Added by Laws 1992, c. 367, § 10, eff. July 1, 1992.  Amended by Laws 2003, c. 289, § 4, eff. Nov. 1, 2003.

§531.7.  Accounts and reports.

The Board of Directors shall keep a correct account of all funds received and expenditures made by the Board of Directors in aid of the Society and report annually to the Governor a detailed statement of such receipts and expenditures.

R.L.1910, § 4362. Amended by Laws 1988, c. 217, § 8, emerg. eff. June 21, 1988. Renumbered from § 3 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.

§531.8.  Contributions, gifts and donations  Title to real estate  Leasing real estate  Custodians.

The Oklahoma Historical Society may solicit and receive contributions, gifts, and donations to be held by it in trust under the terms and conditions imposed by the donors, and title to all real estate acquired, donated and granted to said Society shall be taken in the name of the state to be held for the use and benefit of the Oklahoma Historical Society under the conditions of such grants or donations, the Board of Directors of the Oklahoma Historical Society, through its officers or duly authorized agents to be manager of such real property with authorization to let and lease the same for a period not to exceed three (3) years, and where necessary employ a suitable custodian or custodians of such realty, with the proviso that no expense is to be incurred relative thereto except as is authorized by law and an appropriation theretofore made to meet same.  Provided, further, that as to such realty as may consist of parks and places of historical interest with buildings thereon such custodian or caretaker may be employed by such Board to be paid out of receipts from visitors or out of an appropriation theretofore specifically made for such purpose, and from donations theretofore pledged for such purpose and made to meet such expense, which is not to exceed such receipts or donations or such appropriation theretofore made for such purpose.

Laws 1935, p. 64, § 3. Amended by Laws 1985, c. 281, § 5, emerg. eff. July 22, 1985. Renumbered from § 8 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.

§531.9.  Title to locallyowned historical or recreational site  Approval of funding.

The title to any locally owned historic or recreational site or improvements thereon shall not be acquired by or conferred to the Oklahoma Historical Society to qualify for state funding without prior approval of both the Senate and the House of Representatives. Before such approval is given, proposals for acquisitions shall be made to the Board ofDirectors of the Oklahoma Historical Society. Within sixty (60) days after receiving a proposal, the Board of Directors shall have a study made of the proposed acquisition.  The study shall evaluate the historical background and significance of the property, the educational value of the property, the accessibility of the property to the public, and any other factors the Board of Directors deems pertinent.  The study shall also include an estimate of the cost of restoring the property if restoration is necessary, an estimate of the cost of providing access to the property if additional access is necessary, and an estimate of the cost of operating and maintaining the property for at least five (5) fiscal years subsequent to the proposed date of acquisition of the property.  A written report of the results of the study shall be submitted by the Board of Directors to the Historic Preservation Review Committee appointed by the Governor to comply with rules and procedures prescribed by the Secretary of the Interior pursuant to Public Law 89665.  The Historic Preservation Review Committee, or its successor, shall evaluate the results of the study and shall submit, within thirty (30) days of receiving the report, a written recommendation to the Speaker of the House, President Pro Tempore of the Senate, and Governor as to the advisability of the acquisition.

Laws 1981, c. 334, § 5, emerg. eff. June 30, 1981. Amended by Laws 1983, c. 58, § 1, operative July 1, 1983. Renumbered from § 8.1 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.

§53-1.10.  Historical Society Revolving Fund.

There is hereby created in the State Treasury of the State of Oklahoma a revolving fund to be designated as the Historical Society Revolving Fund, which shall consist of all money appropriated to said fund and all money received by the Oklahoma Historical Society from membership, sales of publications, sales of merchandise to visitors, income from duplicating and microfilm services, contributions, entry fees, gifts and endowments, excluding those gifts and endowments conditionally tendered, and other income derived from the operations of the Oklahoma Historical Society and from historic sites.  The Oklahoma Historical Society is hereby authorized and directed to prepare for public distribution such historical data as may in its judgment meet the public demand; said Society shall determine the fee to be charged for each of the publications and such fee should be sufficient to cover the cost of preparing, publishing and marketing to the general public in the museums and historic sites operated by the Society.

Said revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the Oklahoma Historical Society and the disbursements therefrom shall be approved by the Society.  Monies deposited in said revolving fund may be expended for the purpose of maintaining and operating the Oklahoma Historical Society functions and for operation of historic sites.  Monies deposited in said revolving fund from entry fees collected at each participating museum or site pursuant to the entry fee pilot project shall be expended only on the museum and historic site from which the fee is collected and for the purposes outlined in Section 3 of this act.  Purchases of merchandise for sale to visitors shall be exempt from the Oklahoma Central Purchasing Act but all other expenditures shall be made pursuant to the laws of the state and the statutes relating to the Oklahoma Historical Society.  Warrants for expenditures from this fund shall be drawn by the State Treasurer based on claims signed by the approving officer of the Society and approved for payment by the Director of State Finance.

Added by Laws 1949, p. 373, § 1.  Amended by Laws 1973, c. 46, § 8, operative July 1, 1973; Laws 1979, c. 287, § 18, emerg. eff. June 7, 1979; Laws 1985, c. 281, § 3, emerg. eff. July 22, 1985.  Renumbered from § 19 of this title by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.  Amended by Laws 1995, c. 71, § 2, emerg. eff. April 12, 1995.

§53-1.11.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-1.12.  Petty cash fund.

There is hereby authorized to be created a petty cash fund for the Oklahoma Historical Society in an amount not to exceed Five Thousand Dollars ($5,000.00).  This fund may be allocated to museums and sites owned and operated by the Oklahoma Historical Society in amounts not to exceed Two Hundred Dollars ($200.00) per museum or site for the purpose of establishing separate petty cash fund accounts.  Said fund may be established from any state funds available to the Oklahoma Historical Society for general operating expenses and shall be administered under such rules and regulations as prescribed by the Director of State Finance.

Added by Laws 1980, c. 363, § 8, emerg. eff. June 27, 1980.  Amended by Laws 1982, c. 345, § 15, emerg. eff. June 2, 1982.  Renumbered from Title 53, § 19.2 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988; Laws 2003, c. 289, § 5, eff. Nov. 1, 2003.

§53-1.12a.  Gifts, devises, bequests, money or real or personal property - Deposit in special agency account.

All gifts, devises, bequests, money or property, either real or personal, which may be or which heretofore have been conditionally tendered to the Oklahoma Historical Society may be deposited in the agency special account established for the Society in accordance with Section 7.2 of Title 62 of the Oklahoma Statutes.  The Board of Directors of the Society is hereby directed, authorized and empowered to hold such funds or property in trust or invest or sell them and use either principal or interest or proceeds of sale for the benefit of the Oklahoma Historical Society, all in a manner which is consistent with the terms of the gift as stipulated by the donor and within the provisions of other applicable laws.

Added by Laws 2004, c. 152, § 1, emerg. eff. April 22, 2004.

§53-1.13.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-1.14.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-1.15.  Certified copies of records, papers and documents - Fees for certificates.

The Executive Director, or an authorized designee, of the Historical Society is authorized to make certified copies of any and all records, papers or other documents, including excerpts and parts of all of any newspaper or file, and papers and archives held by said society in trust for the United States Government, and such as may by him or her be certified and attested and the seal of the Historical Society affixed thereto, shall be received in evidence in all the courts of this state and have the same force and effect as the original would when introduced in evidence; provided, that when such certificates are made for the United States Government, or any of its officers, to be used in evidence in behalf of the United States Government, or any of its agencies, such certificate shall be made without fee or charge, and the same as to the State of Oklahoma and its agents, but in all other instances fees for such certificate shall be paid by the party applying therefor in such amount as allowed by law to the Secretary of State for such certification, and when such fee is not fixed by law it shall be a reasonable charge to be fixed by the Board of Directors of said Society.  All fees so received shall be paid into the Oklahoma Historical Society Revolving Fund, provided, that no fee shall be charged for such certified copy when required in the transaction of the business of the state or the United States Government.

Added by Laws 1935, p. 64, § 7.  Amended by Laws 1988, c. 217, § 11, emerg. eff. June 21, 1988.  Renumbered from Title 53, § 12 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988; Laws 2003, c. 289, § 6, eff. Nov. 1, 2003.

§531.16.  Union soldiers' room  Purpose  Custodian  Agreements as to contents.

The Union Soldiers' Room in the Oklahoma Historical Society is hereby set aside as a memorial to the soldiers and sailors and others who supported the side of the Union in the Civil War, and a custodian is hereby provided who shall be a Union Soldier, or the widow of a Union Soldier, or the descendant of a Union Soldier.  And the Board of Directors of the Oklahoma Historical Society are hereby authorized to enter into agreements with camps or agencies of the organization of Union Soldiers and Sailors and their sons and daughters as to matters to be placed within said Room and for the permanent retention of the same therein.

Laws 1935, p. 65, § 8. Renumbered from § 13 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.

§531.17.  Confederate soldiers' room  Purpose  Custodian  Agreements as to contents.

The Confederate Soldiers' Room in the Oklahoma Historical Society is hereby set aside as a memorial to the soldiers and sailors and all who supported the side of the Confederacy in the Civil War, and a custodian is herein provided who shall be a Confederate Soldier, or the widow of a Confederate Soldier, or the descendant of a Confederate Soldier.  And the Board of Directors of the Oklahoma Historical Society are hereby authorized to enter into agreements with camps or agencies of the organizations of the Confederate Soldiers and Sailors and of their sons and daughters as to matters to be placed within said Room and for the permanent retention of the same therein.

§531.18.   Dispensation of funds  Limitations.

The Oklahoma Historical Society shall dispense funds for historical purposes only as defined by paragraph 6 of Section 6 of this act.  The Oklahoma Historical Society may enter into contracts with other state agencies or nonprofit corporations holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code of 1986, as amended, and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code of 1986, of the United States, as amended, or with individuals or associations pursuant to statutory requirements.

Funds shall not be applied, donated or used directly or indirectly for the use, benefit or support of any sect, church, denomination or system of religion, or for the use, benefit or support of any priest, preacher, minister, or other religious teacher or dignitary, or sectarian institution as such.  The Oklahoma Historical Society shall provide opportunity to organizations to submit written applications to be received and acted upon by the Oklahoma Historical Society.  At the conclusion of the contract, each state agency, nonprofit corporation, individual or association shall provide the Oklahoma Historical Society with proof of fulfillment of the contract in proper order and must be affirmed on the proper form, provided by the Oklahoma Historical Society, by the managing officers of the state agency, nonprofit group, association or individual making the contract.

Laws 1981, c. 18, § 3, emerg. eff. April 6, 1981. Amended by Laws 1988, c. 217, § 12, emerg. eff. June 21, 1988. Renumbered from § 20.10 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.

§53-1.19.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-1.20.  Donation receptacles.

Each Oklahoma museum or historical site supported by state funds shall provide a donation receptacle at the museum or historical site operated under the authority of the State of Oklahoma.  The donation receptacles shall be for the purpose of the collection of voluntary donations of monies made by visitors to the museums and historical sites.  Any monies collected in any such donation receptacle shall be deposited in an account or the revolving fund established for that specific museum or historical site for the purposes of funding renovations of the museum or historical site, acquisitions of artifacts, and other expenditures necessary for the operation, maintenance and expansion of the museum or historical site.

Added by Laws 1991, c. 253, § 3, eff. July 1, 1991.

§53-1.21.  Entry fees at museums and historical sites.

A.  The Oklahoma Historical Society is authorized to charge at its discretion an entry fee at all of its museums and historical sites.

B.  The Board of Directors of the Oklahoma Historical Society shall establish an entry fee schedule to charge the public for admission to the participating sites.  The entry fee schedule shall include special rates for families, school groups and any other group or category of persons the Board designates.

C.  The Oklahoma Historical Society shall separately account for and report the revenue which is generated from the collection of the entry fee for the participating sites.  After the collected fees are deposited in the Oklahoma Historical Society Revolving Fund, the Oklahoma Historical Society shall separately track the fee revenue generated from each site to ensure that all revenue accruing to the credit of each site is budgeted and expended for that site.  The revenue shall be used at each site to enhance, improve, market and pay for expenses associated with the site including, but not limited to, site personnel, utilities, conservation supplies, site promotion and marketing, equipment, professional services and capital improvements.

D.  The Board of Directors of the Oklahoma Historical Society shall evaluate the overall effectiveness of charging an entry fee at the participating sites, including the impact on educational outreach, public opinion and operational efficiency.

E.  The amount of money appropriated to the Oklahoma Historical Society shall not be reduced to offset the amount of revenue generated and collected through the charging of entry fees.

Added by Laws 1995, c. 71, § 3, emerg. eff. April 12, 1995.  Amended by Laws 1997, c. 306, § 1, emerg. eff. May 29, 1997; Laws 2003, c. 289, § 7, eff. Nov. 1, 2003.

§532.1.  Violations  Penalties.

No person shall willfully or knowingly break, break off, crack, carve upon, write, or otherwise mark upon, or in any manner damage, destroy, mutilate, deface, mar, take or harm any historic or prehistoric site, building, object, artifact, fossil or material in, around or upon any historic site owned, operated, managed or under the control of or under an easement granted to the Oklahoma Historical Society.  Any person convicted of violating any of the provisions of the Oklahoma Historical Preservation Act shall be guilty of a misdemeanor and shall be punished by a fine of not to exceed Five Hundred Dollars ($500.00) or by confinement in the county jail for not to exceed one (1) year or by both such fine and confinement.

Added by Laws 1988, c. 217, § 9, emerg. eff. June 21, 1988.  Amended by Laws 1994, c. 164, § 1, emerg. eff. May 6, 1994.

§53-3.1.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-3.2.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-3.3.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-3.4.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.1.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.2.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.2a.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.2b.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.3.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.4.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.5.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.6.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.7.  Wiley Post Building - Public access.

A.  The Oklahoma Historical Society shall permit public access to the Wiley Post Building as determined by its Board of Directors.

B.  The Oklahoma Historical Society is authorized to allow public access to the Wiley Post Building at times other than those determined in subsection A of this section for special activities or events.

Added by Laws 1986, c. 271, § 7, operative July 1, 1986.  Renumbered from Title 53, § 20.13 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988; Laws 2003, c. 289, § 8, eff. Nov. 1, 2003.

§53-4.8.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§534.9.  Property transferred to state.

The Old Fort Gibson Stockade Commission shall transfer and convey to the State of Oklahoma all of the lands and properties that it has acquired and now holds in its name, to be held and used by the State of Oklahoma for historical park purposes under jurisdiction of the Oklahoma Historical Society.

Laws 1947, p. 337, § 2. Amended by Laws 1987, c. 188, § 12, operative July 1, 1987. Renumbered from Title 74, § 357.2 by Laws 1987, c. 188, § 26, operative July 1, 1987. Renumbered from § 20.14 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988.

§53-4.10.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-4.11.  Repealed by Laws 2002, c. 112, § 2, eff. Dec. 31, 2002.

§53-4.12.  Robert S. Kerr Museum - Operation and management.

The Oklahoma Historical Society has entered into a permanent agreement to operate and manage the Robert S. Kerr Museum on the grounds of the Kerr Conference Center.  The Oklahoma Historical Society is authorized, as part of their agency operations, to continue to operate and manage said museum as a tribute to Robert S. Kerr who was National Commander of the American Legion and provided leadership and service to the citizens of the State of Oklahoma as Governor and United States Senator.

Added by Laws 1997, c. 410, § 23, eff. July 1, 1997.

§53-4.13.  Renumbered as § 8204 of Title 74 by Laws 2001, c. 315, § 21.

§53-5.1.  Oklahoma Museum of History - Designation.

The Oklahoma Historical Society Museum is hereby designated the Oklahoma Museum of History.

Added by Laws 1987, c. 204, § 11, operative July 1, 1987.  Renumbered from Title 53, § 20.16 by Laws 1988, c. 217, § 15, emerg. eff. June 21, 1988; Laws 2003, c. 289, § 9, eff. Nov. 1, 2003.

§53-5.2.  Repealed by Laws 2003, c. 289, § 11, eff. Nov. 1, 2003.

§53-5.2a.  Sale of surplus property.

The Oklahoma Historical Society is authorized to sell surplus property at fair market value as determined by the Board of Directors of the Oklahoma Historical Society.  The process for the sale and transfer of title shall originate with the Board.  The Oklahoma Historical Society shall be exempt from Section 62.1 et seq. of Title 74 of the Oklahoma Statutes for the purpose of selling surplus property.  All proceeds from the sale of the property shall be deposited into the Oklahoma Historical Society Revolving Fund.

Added by Laws 2003, c. 289, § 10, eff. Nov. 1, 2003.

§53-5.3.  Participation in National History Day competition.

The Oklahoma Historical Society may sponsor and administer state participation in the annual National History Day competition contingent upon the availability of necessary funding and the approval of the Oklahoma Historical Society Board of Directors.

Added by Laws 1996, c. 40, § 1, emerg. eff. April 8, 1996.

§53-7.1 Creation - Purpose.

A.  There is hereby created within the Oklahoma Historical Society the Buffalo Soldiers Heritage Corridor.

B.  The purpose of the Buffalo Soldiers Heritage Corridor is to encourage the development and appreciation of historic sites, museums, and heritage programs associated with the story of the Buffalo Soldiers and their legacy of patriotic service, sacrifice, and struggle for the fundamental rights and responsibilities of every American citizen.

C.  Furthermore, the Corridor is to encourage heritage tourism that will attract visitors to Oklahoma and lead them to communities where the stories of the Buffalo Soldiers and their legacy are still evident today.

Added by Laws 2005, c. 197, § 1, eff. Nov. 1, 2005.

§53-7.2.  Administration - Public-private partnership - Geographic area.

A.  The Corridor shall be a cooperative program administered by the Oklahoma Historical Society to focus resources on the shared theme of Buffalo Soldiers within a fixed geographical area.

B.  The Corridor shall be a private-public partnership between federal, state, county, municipal, tribal, nonprofit organizations, and private individuals who share the responsibility for preserving and promoting the story of the Buffalo Soldiers.

C.  All participating communities and organizations shall share a common heritage of the African-American soldiers who served their country in the military and contributed to the development of farms and ranches owned by the Freedmen of the Five Civilized Tribes, the All-Black Towns of Oklahoma, and the Greenwood District of Tulsa.

D.  The Corridor, as administered by the Historical Society, shall encompass the following communities and sites:  Tulsa, Cabin Creek, Fort Gibson, Honey Springs Battlefield, Muskogee, Rentiesville, Taft, Grayson, Clearview, and Boley.  Others along the Corridor will be encouraged to participate in the program.

E.  The partners in the Corridor, subject to funding, shall participate in events, programs, signage, and interpretive markers administered by the Oklahoma Historical Society.

F.  The partners in the Corridor, subject to funding, shall participate in promotional brochures and regional, national, and international marketing efforts administered by the Oklahoma Tourism and Recreation Department.

Added by Laws 2005, c. 197, § 2, eff. Nov. 1, 2005.

§53-7.3.  Buffalo Soldiers Heritage Corridor Advisory Committee.

A.  There is hereby created the "Buffalo Soldiers Heritage Corridor Advisory Committee".  The Committee shall consist of five (5) members as follows:

1.  The Executive Director of the Oklahoma Tourism and Recreation Department or designee;

2.  The Executive Director of the Oklahoma Historical Society or designee; and

3.  The Governor shall appoint three members, one of whom shall be from the Greenwood Cultural District, one of whom shall be from the All-Black Towns, and one of whom shall be from the public at large.

B.  The Advisory Committee shall contribute input to the development of a master plan for the Corridor, offer guidance to professional staff as programs are developed, and seek additional partners and resources for the cooperative effort.

C.  The Advisory Committee members' terms shall be for three (3) years.

D.  Each member of the Advisory Committee shall serve without compensation except that each member of the Committee shall receive reimbursement for travel expenses in accordance with the State Travel Reimbursement Act.

E.  Staffing for the Corridor and the Advisory Committee shall be provided by the Oklahoma Historical Society.

Added by Laws 2005, c. 197, § 3, eff. Nov. 1, 2005.

§53-7.4.  Buffalo Soldiers Heritage Corridor Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Historical Society to be designated the "Buffalo Soldiers Heritage Corridor Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the fund by law, as well as gifts, donations, and private, state, and federal funds designated for the deposit thereto.

B.  All monies accruing to the credit of such fund are hereby appropriated and may be budgeted and expended by the Oklahoma Historical Society for the purpose of providing for the programs and direct costs of the Buffalo Soldiers Heritage Corridor.

C.  Expenditures from such fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of State Finance for approval and payment.

Added by Laws 2005, c. 197, § 4, eff. Nov. 1, 2005.

§5345.  Birthplace of Will Rogers  Placing on memorial grounds  Agreement with United Daughters of Confederacy.

The said Will Rogers Memorial Commission is hereby authorized to enter into an agreement with the United Daughters of the Confederacy of the State of Oklahoma for a conspicuous and appropriate spot upon lands owned by the State of Oklahoma and under the care and supervision of the said Commission and known and designated as the Will Rogers Memorial grounds, either on the plot north of the road leading to the Oklahoma Military Academy from the city of Claremore or on the south side thereof, as the parties may agree, and permit the United Daughters of the Confederacy of the State of Oklahoma to move such building upon such spot, and to agree with it on a certain amount of land adjacent to the building for the purpose of beautification by the United Daughters of the Confederacy, and the use thereof for the convenience of visitors to the building, no title to the premises to be vested in the United Daughters of the Confederacy, but simply the right to use the same so long as it is used for the purposes named, and so long as the house is kept in good repair and preserved by the United Daughters of the Confederacy and the grounds kept beautified and the place in general kept in an attractive manner.

Laws 1945, p. 474, § 1.

§5346.  Petty cash fund  Creation.

There is hereby created a petty cash fund for the Will Rogers Memorial Commission, which may be expended for small authorized expenses of the Commission. Laws 1968, c. 124, Sec. 1. Emer. Eff. April 4, 1968.

Laws 1968, c. 124, § 1, emerg. eff. April 4, 1968.

§53-46.1.  Intent of Legislature - Repeal of merger of Will Rogers Memorial Commission and J.M. Davis Memorial Commission.

It is the intent of the Legislature by operation of this act to repeal the merger of the Will Rogers Memorial Commission and the J.M. Davis Memorial Commission which was to occur on August 1, 2001.  It is the further intent of the Legislature that the Commissions continue to operate as separate entities.

Added by Laws 2001, c. 198, § 1, emerg. eff. May 7, 2001.

§5347.  Amount  Procedures  Reimbursement.

The Director of State Finance is authorized and directed to fix the maximum amount of the petty cash fund created in Section 1 of this act and to prescribe forms, systems and procedures for its administration.  The petty cash fund may be reimbursed from time to time by the filing of proper claims, accompanied by valid receipts for expenditures made.

Laws 1968, c. 124, § 2, emerg. eff. April 4, 1968.

§53-47.1.  Will Rogers Memorial Commission.

A.  The Will Rogers Memorial Commission shall be composed of seven (7) members to be appointed as follows:

The Governor shall appoint one member who shall be a surviving lineal descendant of Will Rogers.  If there is no surviving descendant of Will Rogers who chooses to serve, then the member shall be appointed by the Governor, with the advice and consent of the Senate as hereinafter provided.

B.  1.  Upon the expiration of the terms of office of members of the Commission, the Governor shall have the authority to appoint members of the Commission, with the advice and consent of the Senate, subject to the provisions of subsection A of this section.

2.  The lineal descendant of Will Rogers shall serve for a term of six (6) years.  The other six members of the Commission appointed by the Governor shall be appointed for staggered terms.

3.  At the expiration of the term of office of each member appointed under the provisions of this subsection and of each succeeding member appointed thereafter, the Governor shall appoint a successor, with the advice and consent of the Senate, and subject to the provisions of subsection A of this section, who shall serve for a term of six (6) years.  The current members of the Commission shall serve the remainder of the term for which they were appointed.

C.  Whenever a vacancy on the Commission shall occur by death, resignation, or otherwise, the Governor shall fill the same by appointment, with the advice and consent of the Senate, and subject to the provisions of subsection A of this section.  Each member shall hold office until a successor has been appointed and qualified.

D.  Members shall serve without compensation.  Members of the Commission shall receive reimbursement for necessary travel expenses as provided for state officials and employees under the State Travel Reimbursement Act on claims approved by the chair of the Commission.

E.  Each of the members of the Commission shall be subject to removal from office in the same manner as other state officials not subject to impeachment.

Added by Laws 1975, c. 182, § 1, emerg. eff. May 22, 1975.  Amended by Laws 1979, c. 103, § 1, emerg. eff. April 25, 1979; Laws 1983, c. 333, § 17, emerg. eff. June 29, 1983; Laws 1999, c. 262, § 2; Laws 2001, c. 198, § 2, emerg. eff. May 7, 2001.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 2.

§53-47.2.  Powers of the Commission.

The Will Rogers Memorial Commission may:

1.  Acquire, hold, own, receive, accept or contract for real or personal property in the name of the Commission;

2.  Act in cooperation with federal, state, or local government or any agency thereof or any other legal entity in constructing, building, preserving, and maintaining the Will Rogers Memorial;

3.  Accept gifts, grants, contributions, or donations from governmental sources, or any person, firm, corporation, or municipal subdivision of this state, or any group of persons for the purposes of constructing, maintaining, preserving, or displaying the collection and historical artifacts of the Will Rogers Memorial to be located at, or near, the town of Claremore, Oklahoma;

4.  Enter into contracts and agreements with the Will Rogers Heritage, Inc.; and

5.  Furnish suitable quarters to house, display, and preserve the Will Rogers Collection.

Added by Laws 1975, c. 182, § 2, emerg. eff. May 22, 1975.  Amended by Laws 1999, c. 262, § 3; Laws 2001, c. 198, § 3, emerg. eff. May 7, 2001.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 3.

§53-47.3.  Preservation of property.

A.  The Will Rogers Memorial Commission may take steps necessary and expedient to protect and preserve the name of "Will Rogers," his photographic likeness, writings of any and all classifications, including but not limited to:

1.  All written material heretofore presented, and any to be presented, to the Commission by the family of Will Rogers; and

2.  All material on which the Commission holds or may hold the legal copyright, including writings, manuscripts, books, notes, papers, films and tapes.

B.  The Commission may consult with and obtain the professional services of the Attorney General's office in taking any action necessary or expedient to protect the Commission from any unlawful use by any person or persons or corporate entities of any property of the Commission.

Added by Laws 1975, c. 182, § 3, emerg. eff. May 22, 1975.  Amended by Laws 1999, c. 262, § 4; Laws 2001, c. 198, § 4, emerg. eff. May 7, 2001.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 4.

§53-47.4.  Research library - Sales - Revolving fund.

A.  The Will Rogers Memorial Commission may:

1.  Construct and operate a comprehensive research library to house all Will Rogers memorabilia, including, but not limited to, writings, books, periodicals, sound reproductions, film reproductions and related materials, published or unpublished, for the purposes of creating, preserving and maintaining a research center for all of the Will Rogers material contemplated hereunder or any material received in the future as well as kindred collections on the site now provided by the Will Rogers family at or near the town of Claremore;

2.  In the administration of the Will Rogers Memorial, maintain or lease to the Will Rogers Heritage, Inc., or to a third party, an outlet for the sale to the public of such items as shall, in the judgment of the Commission or the lessee, be appropriate for sale at prices set by the Commission, including, but not limited to, literature, in book or pamphlet form, brochures, periodicals, books, artifacts, reproductions of Will Rogers memorabilia and statuary; and

3.  Maintain donation receptacles for the purpose of the collection of voluntary donations to the Will Rogers Memorial Commission and to the Will Rogers Heritage, Inc.  Funds donated to the Will Rogers Memorial Commission shall be deposited in the Will Rogers Memorial Commission Revolving Fund.

B.  The proceeds of the sale of any material referred to in this section or payments received pursuant to a lease as authorized by this section shall be deposited in the Will Rogers Memorial Commission Revolving Fund, for the purposes of defraying the expenses of the operation of the outlet for sale and for such purposes as shall in the opinion of the Commission be necessary and appropriate, including, but not limited to, scholarships, awards and prizes for educational purposes, so long as the same pertains to and is in conformity with the uses and purposes of the Commission.

Added by Laws 1975, c. 182, § 4, emerg. eff. May 22, 1975.  Amended by Laws 1999, c. 262, § 5; Laws 2001, c. 198, § 5, emerg. eff. May 7, 2001.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 5.

§53-47.4A.  Will Rogers Memorial Commission Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Will Rogers Memorial Commission to be designated the "Will Rogers Memorial Commission Revolving Fund".  The fund shall consist of all:

1.  Appropriations, gifts, donations, grants, admission fees, and any other monies received by the Commission pursuant to this act; and

2.  Proceeds from outlet sales, unless the outlets are leased as provided in Section 47.4 of this title in which case any payments received pursuant to any such lease shall be deposited in the revolving fund.

B.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Commission.  The expenditure from the fund shall be used for expenses relating to administration, duties, operations, maintenance, special projects, and acquisitions for the Memorial and shall be made pursuant to law.

C.  Warrants for expenditures from this fund shall be drawn by the State Treasurer based on claims signed by an authorized employee of the Commission and approved for payment by the Director of State Finance.

Added by Laws 1999, c. 262, § 6.  Amended by Laws 2001, c. 198, § 6, emerg. eff. May 7, 2001

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 6.

§5347.5.  Inventory of material on exhibit and in storage.

The State Auditor and Inspector's office shall be supplied with a complete inventory of material on exhibit and in storage subject to audit in the same manner as operational accounts of the Memorial.

Laws 1975, c. 182, § 5, emerg. eff. May 22, 1975; Laws 1979, c. 30, § 89, emerg. eff. April 6, 1979; Laws 1980, c. 159, § 8, emerg. eff. April 2, 1980.

§53-47.6.  Maintenance - Director and other employees - Purchases - Manager - Admission charges.

A.  The Will Rogers Memorial Commission shall:

1.  Maintain the Will Rogers Memorial, and promulgate rules necessary for the maintenance and operation thereof;

2.  Appoint a Director, who shall be in the unclassified service, and other employees, and shall fix their duties and compensation not otherwise prescribed by law; and

3.  Make administrative decisions governing the type, nature, and propriety of all purchases made by the Commission.

B.  The Commission may appoint a Manager, who shall be in the unclassified service, and may fix the duties of the Manager and compensation not otherwise prescribed by law.

C.  The Commission may charge admission to enter the grounds or buildings of the Memorial.

Added by Laws 1975, c. 182, § 6, emerg. eff. May 22, 1975.  Amended by Laws 1983, c. 238, § 5, operative July 1, 1983; Laws 1987, c. 204, § 44, operative July 1, 1987; Laws 1999, c. 262, § 7; Laws 2001, c. 198, § 7, emerg. eff. May 7, 2001.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 7.

§53-47.7.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-47.8.  Will Rogers Homesite - Transfer of operation.

The following described land, currently owned by the Oklahoma Tourism and Recreation Commission and operated as the Will Rogers Homesite, all the appurtenances thereto and all personal property essential to the continued orderly operation of this facility are hereby transferred to the Will Rogers Memorial Commission.  The Will Rogers Memorial Commission shall have the same powers and duties with respect to the facility as were previously carried out by the Tourism and Recreation Commission and shall assume the performance of all existing obligations of the Tourism and Recreation Commission relating to its operation and maintenance.  Said premises shall include:

A tract of land all in the NW1/4, Section 24, T 23 N, R 15 E, Rogers County, Oklahoma, described as follows: Beginning at the common corner of Sections 13, 14, 23 and 24, T 23 N, R 15 E, thence south along the west line of the NW-1/4 to the southwest corner of the N1/2 NW1/4 SW1/4 SW1/4 NW1/4; thence northeasterly on a straight line to the northwest corner of the SW1/4 SE1/4 NW1/4 NW1/4; thence east along the north line of said SW1/4 SE1/4 NW1/4 NW1/4 to the southwest corner of the E1/2 NW1/4 SE1/4 NW1/4 NW1/4; thence northeasterly on a straight line to the northeast corner of the W1/2 W1/2 E1/2 NW1/4; thence west along the north side of the NW1/4 to the point of beginning.

A tract of land all in the S1/2 of Section 13, T 23 N, R 15 E, Rogers County, Oklahoma, more particularly described as follows:  Beginning at the common corner of Sections 13, 14, 23 and 24 thence north along the west line of SW1/4 to the northwest corner of SW1/4; thence east along the north line of SW1/4 to the northeast corner of the W1/2 E1/2 NW1/4 NW1/4 SE1/4; thence south along east line of said W1/2 E1/2 NW1/4 NW1/4 SE1/4 to the northeast corner of the SW1/4 SE1/4 NW1/4 NW1/4 SE1/4; thence southwesterly on a straight line to the southeast corner of the W1/2 NW1/4 SW1/4 NW1/4 SE1/4; thence west along the south line of said W1/2 NW1/4 SW1/4 NW1/4 SE1/4 and the south line of the N1/2 S1/2 NE1/4 SW1/4 to the northeast corner of the SE1/4 SE1/4 NW1/4 SW1/4; thence south along the east line of said SE1/4 SE1/4 NW1/4 SW1/4 to the southeast corner thereof; thence southeasterly on a straight line to the southeast corner of the W1/2 W1/2 SE1/4 SW1/4; thence west along the south line of the SW1/4 to the point of beginning.

Added by Laws 1980, c. 354, § 18, emerg. eff. June 25, 1980.  Renumbered from Title 74, § 1837 by Laws 2005, c. 363, § 88, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from Title 74, § 1832 to avoid a duplication in numbering.

§53-47A.  Repealed by Laws 2001, c. 198, § 14, emerg. eff. May 7, 2001.

§5381.  Official Theater of the State of Oklahoma.

The Lynn Riggs Players of Oklahoma, Incorporated, is hereby designated "The Official Theater of the State of Oklahoma".

Laws 1961, p. 726, § 1.

§5382.  Historical Society as official depository.

The Oklahoma Historical Society shall be the official depository for such articles, papers, script and other materials and items as may be donated to the state by the Lynn Riggs Players of Oklahoma, Inc., for advancing the cultural and educational heritage of Oklahoma.

Laws 1961, p. 726, § 2.

§5391.  Designation.

The official State Memorial to Honorable Robert S. Kerr is hereby designated to be at the place of his birth on the original family homestead southeast of the city of Ada, Oklahoma.

Laws 1963, p. 745, H.J.R.No. 503, § 1.

§53161.  Short title.

This act shall be known and may be cited as the Oklahoma Arts and Humanities Act.

Laws 1965, c. 263, § 1.

§53162.  Policy of state.

The understanding, knowledge, enjoyment and practice of the arts serve to advance the development of our citizens and contribute to the general welfare of the state.  Therefore, it shall be the policy of the state to encourage and stimulate all forms of artistic endeavors.  Any activity undertaken under this policy shall assist and encourage, but not limit in any manner, the freedom of expression which is essential for the wellbeing of the arts.

Laws 1965, c. 263, § 2; Laws 1980, c. 204, § 1, emerg. eff. May 9, 1980.

§53-163.  Council - Membership - Tenure - Name change.

The State Arts Council of Oklahoma is hereby re-created and renamed the Oklahoma Arts Council.  The Council shall consist of fifteen (15) members appointed by the Governor with the approval of the State Senate.  Members shall be individuals who have a real and active interest in the arts and an understanding of the value of these pursuits to our society.

The term of office of each member shall be three (3) years beginning July 1 of the year of appointment, or until a successor has been appointed and qualified for the office.  The Governor shall appoint five members on or before July 1 of each year.  A vacancy shall be filled for the remainder of the term only.  No person may be appointed to the Council for more than two consecutive terms.

The name prescribed by this section shall not affect in any manner whatsoever any legal relationships, bonds, contracts, supervisory authority of the Council, title to property, obligations, or any other phase or aspect of the legal status of the Council for any purpose, except that the Council shall be referred to as the "Oklahoma Arts Council" in all current and future references to the Council.

Supplies, including but not limited to letterheads, which on the effective date of this section carry or are labeled with the name "State Arts Council of Oklahoma" shall be utilized after the effective date of this section until such supplies are depleted.  Any new supplies ordered for use after the effective date of this section shall bear the name "Oklahoma Arts Council".  For purposes of this section, "supplies" shall not mean signs designating the name of the Council.

Added by Laws 1965, c. 263, § 3.  Amended by Laws 1979, c. 115, § 1; Laws 1980, c. 204, § 2, emerg. eff. May 9, 1980; Laws 1983, c. 333, § 19, emerg. eff. June 29, 1983; Laws 1996, c. 348, § 6, eff. July 1, 1996.

§53164.  Meetings.

The Council shall meet not less than semiannually and at such other times as it may order, or upon call of the Chairman.  All meetings shall be open to the public.

Laws 1965, c. 263, § 4.

§53165.  Officers.

The officers of the Council shall be the chairman, vicechairman and secretary.  The Council shall annually elect a chairman and vicechairman at the first meeting held after July 1.

Laws 1965, c. 263, § 5; Laws 1980, c. 204, § 3, emerg. eff. May 9, 1980.

§53166.  Powers and duties.

The Council is empowered and directed to exercise these powers and duties:

(a) Consider the whole state of the arts, cultural activities and cultural heritage of Oklahoma.  The purview of the Council shall not be limited but shall include music, theater, dance, opera, graphic arts, plastic arts, architecture, poetry, plays or any other art, regardless of period, school or type.  Full attention shall also be given to art, art museums, live performances or concerts, art exhibits and other like endeavors.

(b) Survey the artistic and cultural activities and facilities of the state, and the institutions, organizations or individuals engaged in these undertakings.

(c) Study information collected and prepare proposals for the study, practice and presentation of the arts.

(d) Foster conferences, institutes and exhibits on the arts and hold or cooperate in such ventures.

(e) Report biennially to the Governor and Legislature on or before January 31 of each oddnumbered year.  Reports shall include recommendations and suggestions for the expansion and improvement of the arts and for wider opportunity of participation in these activities by our citizens.

(f) Publish any reports, surveys, news bulletins or other materials pertaining to its findings, recommendations and work.

(g) Perform or engage in all else necessary or desirable to give full force and effect to the provisions of this act.

Laws 1965, c. 263, § 6; Laws 1980, c. 204, § 4, emerg. eff. May 9, 1980.

§53167.  Gifts, grants or bequests  Disposition.

The Council may apply for, accept and use any gift, grant or bequest from any source for the purpose of discharging its duties. All such sums shall be deposited in the State Treasury to the credit of the Council and shall be disbursed as provided by the Oklahoma Budget Law of 1947, as amended, upon proper claims approved by the secretary or other person designated by the Council.  The State Auditor and Inspector shall audit and report on this account.

Laws 1965, c. 263, § 7; Laws 1979, c. 30, § 90, emerg. eff. April 6, 1979.

§53168.  Expenditure  Personnel.

The Council may make expenditures for its operation within the limits of funds made available to the Council by appropriation or otherwise and may also employ and fix the compensation of the personnel that the Council deems essential to the discharge of its duties as provided by the Oklahoma Personnel Act.

Amended by Laws 1983, c. 237, § 7, operative July 1, 1983.

§53170.  Filing of reports, studies, etc.

The Council shall promptly file copies of any and all of its reports, studies, publications or any other documents or materials, regardless of form of issue, with the Oklahoma State Library.

Laws 1965, c. 263, § 10.

§53171.  Dispensation of funds  Contracts for goods and services.

The Oklahoma Arts Council shall dispense funds for arts purposes only.  The Oklahoma Arts Council shall enter into contracts with other state agencies or nonprofit corporations holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 1954, and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, 1954, of the United States, as amended.  These nonprofit corporations must demonstrate that the goods and services provided meet the intent of the state policy provided in this act.

Funds shall not be applied, donated or used directly or indirectly for the use, benefit or support of any sect, church, denomination or system of religion, or for the use, benefit, or support of any priest, preacher, minister, or other religious teacher or dignitary, or sectarian institution as such.

The Oklahoma Arts Council shall provide opportunity, by public notices, to all organizations interested in providing these goods and services, who will submit written applications to be received and acted upon by the Council.  At the conclusion of the contract, each state agency or nonprofit corporation shall provide the Oklahoma Arts Council with proof of fulfillment of the contract in proper order and must be affirmed on the proper form, provided by the Oklahoma Arts Council, by the managing officers of the state agency or nonprofit group making the contract.

Added by Laws 1980, c. 204, § 5, emerg. eff. May 9, 1980.  Amended by Laws 1996, c. 348, § 7, eff. July 1, 1996.

§53172.  Scholarships for Summer Arts Institute.

Any scholarships awarded pursuant to the Summer Arts Institute scholarship program funded by the Oklahoma Arts Council shall be given to residents of this state.

Added by Laws 1984, c. 1, § 5, emerg. eff. Jan. 30, 1984.  Amended by Laws 1996, c. 348, § 8, eff. July 1, 1996.

§53-201.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-201A.  Membership - Compensation

A.  The J.M. Davis Memorial Commission shall be composed of five (5) members to be appointed by the Governor with the advice and consent of the Senate for terms of four (4) years.

B.  The current members of the Commission shall serve the remainder of the term for which they were appointed.

C.  The members of the Commission shall serve without compensation but are authorized reimbursement for necessary travel expenses as provided for state officials and employees under the State Travel Reimbursement Act on claims approved by the chair of the Commission.

Added by Laws 2001, c. 198, § 8, emerg. eff. May 7, 2001.

§53-201B.  Powers.

The J.M. Davis Memorial Commission is authorized to:

1.  Acquire and hold real estate or interest therein or personal property in the name of the Commission;

2.  Act in cooperation and enter into contracts and agreements with the J.M. Davis Foundation, Inc.;

3.  Furnish suitable quarters to house, display and preserve the J.M. Davis Gun Collection and other historical artifacts;

4.  In the administration of the J.M. Davis Gun Collection, maintain or lease to the J.M. Davis Foundation, Inc., or to a third party, an outlet for the sale to the public of such items as shall, in the judgment of the Commission or the lessee, be appropriate for sale at prices set by the Commission, including, but not limited to, literature, in book or pamphlet form, brochures, periodicals, books, artifacts and statuary;

5.  Accept gifts, grants and donations from governmental sources or any individual, person, firm, corporation or foundation for the use and purpose of building, constructing, operating, maintaining, preserving or displaying the J.M. Davis Gun Collection and other historical artifacts.  The location of the display and other historical artifacts shall be within the city limits of Claremore, Oklahoma, in Rogers County.  The site for the display of the J.M. Davis Gun Collection shall not be moved from its current location at 333 North Lynn Riggs Boulevard, Claremore, Oklahoma, unless a declaratory judgment has first been issued by the District Court of Rogers County stating that any such relocation is in compliance with the lease dated April 25, 1967, between the J.M. Davis Foundation, Inc. and the J.M. Davis Memorial Commission; provided, the Commission may appeal any final declaratory judgment issued by the district court authorizing or directing the relocation of the current location of the site to the Supreme Court within thirty (30) days of the filing of the declaratory judgment; and

6.  Maintain donation receptacles for the purpose of the collection of voluntary donations to the J.M. Davis Memorial Commission and to the J.M. Davis Foundation, Inc.  Funds donated to the J.M. Davis Memorial Commission shall be deposited into the J.M. Davis Memorial Commission Revolving Fund.

Added by Laws 2001, c. 198, § 9, emerg. eff. May 7, 2001.  Amended by Laws 2002, c. 151, § 1, emerg. eff. April 29, 2002.

§53-201C.  Salaries and duties of employees - Executive director - Protection of artifacts - Agreements or contracts.

A.  The J.M. Davis Memorial Commission shall have power and authority to:

1.  Appoint and to fix the salaries and duties of the professional and administrative employees and curators as may be necessary to carry out the purpose of this act;

2.  Appoint an executive director who shall serve at the pleasure of the Commission.  A member of the Commission may be appointed as the executive director; provided, if a member of the Commission is so appointed, the member shall resign as a member of the Commission and the vacancy shall be filled in the same manner as are original appointments; and

3.  Provide for the proper housing, protection and display of the J.M. Davis Gun Collection and other historical artifacts.

B.  Any agreements or contracts providing for the employment of persons or to purchase property or equipment or the construction of any facilities shall not be authorized unless necessary funds have been appropriated by the Legislature or have been otherwise obtained from gifts, grants or contributions actually received by the Commission.

Added by Laws 2001, c. 198, § 10, emerg. eff. May 7, 2001.  Amended by Laws 2001, c. 420, § 5, emerg. eff. June 5, 2001.

§53-201D.  J.M. Davis Memorial Commission Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund to be designated as the J.M. Davis Memorial Commission Revolving Fund, which shall consist of all money received by the J.M. Davis Memorial Commission from rents of lands and buildings, admission fees, the sale of souvenirs and curios, the sale of concessions or leasing of concessions at the J.M. Davis Memorial site, and receipt of gifts and devises for the benefit of the fund or for the benefit of the J.M. Davis Gun Collection, from whatever source derived.

B.  The J.M. Davis Memorial Commission Revolving Fund may be used for the operation of a souvenir and curio shop and for other authorized costs of operation of the J.M. Davis Memorial Commission.  The Fund shall be under the control and management of the J.M. Davis Memorial Commission, and disbursements therefrom shall be made on claims approved by the Commission.  The State Budget Director shall draw warrants payable by the State Treasurer in payment of all claims against the J.M. Davis Memorial Commission Revolving Fund herein created, after the claims have been audited and approved for payment as provided by law.

Added by Laws 2001, c. 198, § 11, emerg. eff. May 7, 2001.

§53-201E.  Petty cash fund.

There is hereby created a petty cash fund for the J.M. Davis Memorial Commission, which may be expended for small authorized expenses of the Commission.  The amount of the petty cash fund shall be Five Hundred Dollars ($500.00), and the J.M. Davis Memorial Commission is authorized to prescribe forms, systems and procedures for its administration.  The petty cash fund may be reimbursed from time to time by the filing of proper claims, accompanied by valid receipts for expenditures made.

Added by Laws 2001, c. 198, § 12, emerg. eff. May 7, 2001.

§53-201F.  Burial grounds for J.M. and Genevieve Davis.

The J.M. Davis Memorial Commission is authorized and directed to allot space, on land owned by the Commission, as burial grounds for J.M. and Genevieve Davis.

Added by Laws 2001, c. 198, § 13, emerg. eff. May 7, 2001.

§53-202.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-203.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-204.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-205.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-206.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-207.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-208.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-209.  Repealed by Laws 1999, c. 262, § 8.

NOTE:  Laws 2001, c. 198, § 15, emerg. eff. May 7, 2001 repealed the effective date (Aug. 1, 2001) of Laws 1999, c. 262, § 8.

§53-231.  Oklahoma Music Hall of Fame Board.

A.  There is hereby created until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, a board to be designated as the "Oklahoma Music Hall of Fame Board".  The Board shall be composed of seven (7) members who shall be appointed by the Governor with the advice and consent of the Senate.  Of the initial members appointed, two shall serve for two (2) years, two shall serve for four (4) years, and three shall serve for six (6) years as the Governor may direct.  After the initial appointment, all members shall serve six-year terms.  Selection of members shall be made from those individuals who have shown a sincere desire to recognize Oklahoma's contribution to music.

B.  The Board shall elect a chair and vice-chair from among the membership to serve for one (1) year.  Members of the Board shall not be compensated for their services, but each member shall be entitled to reimbursement in accordance with the State Travel Reimbursement Act for expenses incurred in attending Board meetings.  The Board shall meet quarterly and at such other times as its rules may prescribe.  A majority of the members appointed shall constitute a quorum for transaction of business.  The Board may appoint and fix the salaries and duties of an executive secretary or director and such staff as may be necessary for the performance of its duties, purposes and functions.

C.  It shall be the function and main purpose of the Board to honor those, living or dead, who, by achievement or service, have made outstanding and lasting contributions to music in Oklahoma or elsewhere.  The Board may adopt such rules as may be needed to carry out its duties, purposes and functions.  Also, it may conduct surveys and polls and may appoint such committees and representatives as it may determine necessary or desirable.

D.  The Board shall be responsible for selecting a suitable site and/or facility in Muskogee, Oklahoma, which shall be dedicated to the research, archiving and display of Oklahoma's musical heritage and the individuals contributing to such heritage.

E.  The Board may:

1.  Solicit and accept donations, contributions and gifts of money and property;

2.  Expend funds donated or contributed for its support;

3.  Acquire and hold real estate or interest therein or personal property in its own name; and

4.  Charge admission fees.

Added by Laws 1999, c. 183, § 1, eff. July 1, 1999.

§53-232.  Oklahoma Music Hall of Fame Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Music Hall of Fame Board to be designated the "Oklahoma Music Hall of Fame Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board from admission fees, private and public donations, contributions, and gifts.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board for the purpose of creating, operating, staffing and maintaining an Oklahoma Music Hall of Fame, and any legitimate expenses of the Board.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 183, § 2, eff. July 1, 1999.

§53351.  Short title.

This act shall be known as the "Oklahoma State Register of Historic Places Act".

Added by Laws 1983, c. 132, § 1, eff. Nov. 1, 1983.

§53352.  Legislative intent.

It is the intent of the Legislature that the historical, archeological, architectural and cultural heritage of the state are among the most important assets of the state and that these resources should be identified, recorded and preserved.

Added by Laws 1983, c. 132, § 2, eff. Nov. 1, 1983.

§53353.  Oklahoma Historic Preservation Review Committee.

A.  There is hereby created the Oklahoma Historic Preservation Review Committee, in compliance with the National Historic Preservation Act of 1966, (P.L. 89665) as amended, and regulations promulgated thereunder.  The Review Committee shall consist of at least five (5) members, and shall include at least one recognized professional in each of the following disciplines:  History, archeology, architecture and architectural history.  Nonprofessional citizens may be appointed to the Review Committee, but a majority of the members shall be professionals.  The professional members of the Review Committee shall meet the minimum qualifications required by federal law.

B.  The Governor shall appoint the members of the Review Committee, who shall serve at the Governor's pleasure.

C.  Members of the Review Committee shall serve without compensation.

Added by Laws 1983, c. 132, § 3, eff. Nov. 1, 1983.

§53354.  State Historic Preservation Officer.

The Executive Director of the Oklahoma Historical Society shall be the State Historic Preservation Officer who, with no additional compensation, shall work with the federal government and other states concerning matters of historic preservation.

Added by Laws 1983, c. 132, § 4, eff. Nov. 1, 1983.

§53355.  State Register of Historic Places.

A.  There is hereby created a "State Register of Historic Places".

B.  The State Historic Preservation Officer, in consultation with the Oklahoma Historic Preservation Review Committee, shall establish a listing of sites, districts, structures, buildings, areas or objects above or below the surface of the earth whether on land or in the waters of the state, together with any designated improvements thereon, significant in the history, architecture, archeology, or culture of the state, its communities or the nation. Such listing shall constitute the Oklahoma State Register of Historic Places.  All historic places within the state listed on or nominated to the National Register before or after this act becomes law shall be deemed to be listed in the State Register.

C.  The State Historic Preservation Officer, with the advice of the Review Committee, shall establish the procedures and the criteria for listing in the State Register.

D.  Listing a privately owned property in the State Register shall in no way violate or abridge the lawful owner's right to use, modify, or dispose of said property.

Added by Laws 1983, c. 132, § 4, eff. Nov. 1, 1983.

§53361.  Anthropological and archaeological projects.

A.  Any person, or persons, making any investigations, explorations, or excavations of any prehistoric ruins, ancient burial grounds, pictographs, petroglyphs, prehistoric specimens, utensils, and trinkets, and all other archaeological features discoveries in the state on state lands, shall donate to the state all articles, implements and material found or discovered by such investigations, explorations, or excavations, which shall be deposited with a museum or other recognized repository in the state, within ninety (90) days after the permit termination date, as provided in subsection F of this section.

B.  1.  The State Archaeologist, in consultation with the State Historic Preservation Officer, shall study and evaluate the museums and institutions in this state and designate appropriate curatorial facilities.  The characteristics of museums and institutions to be considered in making this determination shall include:

a. the quality of the physical plant,

b. previous experience in curation, and

c. the availability of a professional staff trained in curation or archaeology.

2.  All original field records, notes, photographs and other information collected, except for personal journals or diaries, or reasonable facsimilies of those records, notes, photographs and other information shall be housed in the same repository as the collections of artifacts and archaeological materials unless otherwise specified in the permit or by the State Archaeologist in consultation with the State Historic Preservation Officer.

3.  All those collections of artifacts, archaeological materials, field records, maps, notes, photographs and other information collected pursuant to the provisions of this act shall be made available to the people of Oklahoma for study, examination and appreciation, provided that such availability can be arranged without contributing to the destruction or degradation of said artifacts, archaeological materials, field records, maps, notes, photographs and other information and objects and that such release of information is in the educational interest of the citizens of Oklahoma.

4.  Any repository for materials as designated in accordance with paragraph 1 of this subsection may, as it deems necessary, charge a reasonable, onetime fee of a permit holder to help defray the costs of providing longterm storage of the materials.

C.  Before any exploration or excavation is made in or on any prehistoric ruins or archaeological site in Oklahoma, on the Oklahoma State Register, or on property owned by or under the control of the State of Oklahoma or any of its political subdivisions, a permit shall first be obtained from the State Archaeologist, Oklahoma Archaeological Survey.

Such permit shall be issued upon:

1.  Receipt of an application from any state agency, institution, company or individual who can show cause for having such a permit for the taking, salvage, excavation, restoration or conducting of scientific or educational studies at, in or on properties defined in this subsection;

2.  Payment of a fee of Fifty Dollars ($50.00);

3.  Determination by the State Archaeologist of the appropriateness of the permit request.  This determination shall include:

a. application on a form approved by the State Archaeologist,

b. specifications on the need for the indicated research activity and shall include a research design providing for the recovery of scientific, archaeological or historical information,

c. designation and qualifications of personnel involved in the project,

d. specifications on the location, nature of the activity and time period required for the work, and

e. a signed statement from the landowner or, for state lands, from the appropriate state agency, granting permission for access and removal of archaeological or historical specimens;

4.  Signing an agreement to donate specimens or materials in compliance with subsection A of this section; and

5.  A signed agreement establishing a mutually acceptable formula for determining a onetime fee, as authorized by subsection B of this section, or that no fee will be charged by the repository for the longterm curation of deposited materials relating to the licensed project.

D.  Each permit shall accurately specify the locations, nature of the activity and the time period covered by the permit, and shall authorize or permit explorations or excavations only at the described location.

E.  Copies of issued permits shall be on file with the State Archaeologist and the State Historic Preservation Officer.

F.  Each permit shall expire at midnight one (1) year after the date of its issuance, provided, that any permit may be revoked by the State Archaeologist, upon consultation with the State Historic Preservation Officer, at any time upon being convinced that archaeological activities authorized by the permit are being conducted unlawfully or improperly.  It shall be the duty of the State Archaeologist to monitor all projects granted permits.  The following shall be considered proper actions for the conducting of archaeological work under a permit:

1.  One copy of the permit shall be at the site of the project, either in the possession of the Principal Investigator of the project or a designated supervisory archaeologist at the project site;

2.  The permit may be examined by the State Archaeologist or his designated representative on demand at any time during the period of the permit; and

3.  Investigation or excavation of archaeological sites or ruins listed on the permit must be conducted in accordance with the National Historic Preservation Act, the Archaeological Resources Protection Act of 1979, and the permit provisions of this statute, as stipulated.

The permit may be renewed if cause is shown for the need of renewal.  The fee for renewal shall be at the rate for a new application.

G.  A final report shall be submitted to the State Archaeologist and the State Historic Preservation Officer each within a reasonable period of time after the termination of the permitted project.  Applications for new permits from delinquent permit holders shall not be granted until the delinquent final reports are delivered.  This final report shall be in accordance with federal standards and the "minimal standard for reports" which have been adopted by the State Historic Preservation Officer and the Oklahoma Archaeological Survey.

H.  The fees, if any, collected under the provisions of this section shall be deposited in the Revolving Fund of the University of Oklahoma, and shall be used for the payment of the expenses in making investigations and for administration costs by the State Archaeologist as set out in this section; provided, that the State Archaeologist shall not issue any permit to any person until a thorough review has been made as to the purpose, place, and condition of the proposed explorations or excavations.

I.  It shall be unlawful for any person to offer for sale or to purchase any archaeological specimen knowing the same to have been acquired in violation of this act.

J.  Any person in possession of articles or materials acquired in violation of this act shall forfeit them to the state, pending return to their rightful owner.

K.  It shall be unlawful for any person to intentionally and knowingly deface American Indian or aboriginal paintings, pictographs, petroglyphs or other marks or carvings on rock or elsewhere that are of archaeological interest and pertain to early American Indian or aboriginal habitation of the country.  It shall be unlawful to willingly injure, disfigure, remove or destroy any archaeological resources, including but not limited to, a prehistoric or historic structure, site, monument, marker, medallion, burial, burial marker or artifact without lawful authority as provided in this or related statutes.  It shall be unlawful to enter onto the enclosed lands of another with the intent to intentionally injure, disfigure, remove, excavate, damage, take, dig into or destroy any archaeological remains or any prehistoric or historic site, American Indian or aboriginal campsite, artifact, burial, ruin or other materials wherever situated within the state without the consent of the owner.

L.  Any person violating any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall forfeit to the state for final disposition all articles and materials and related records wrongfully acquired through his action or efforts, and shall also be fined not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00), or imprisoned in the county jail, not exceeding thirty (30) days, or both.

M.  In order to protect and preserve historical, archaeological and scientific information, matters and objects and other archaeological remains, which may from time to time be found on privately owned lands within Oklahoma, the Legislature declares as a statement of purpose that archaeological excavations on privately owned lands should be discouraged except in accordance with and pursuant to the spirit and authority of this statute.  Persons having knowledge of the location of archaeological sites in the State of Oklahoma are encouraged to communicate such information to a reputable museum, institution of higher learning, a recognized scientific or historical institution or society or the Oklahoma Archaeological Survey.  Those institutions, societies or museums contacted with such information should in turn inform the State Archaeologist, Oklahoma Archaeological Survey, so that the information may be recorded in the inventory of sites maintained for the state.

Amended by Laws 1985, c. 268, § 1, eff. Nov. 1, 1985. Renumbered from Title 70, § 3309 by Laws 1985, c. 268, § 2, eff. Nov. 1, 1985.



Title 54. — Partnership

OKLAHOMA STATUTES

TITLE 54.

PARTNERSHIPS

_________

§54-1.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-1-100.  Short title.

Sections 1 through 64 of this act shall be known and may be cited as the "Oklahoma Revised Uniform Partnership Act".

Added by Laws 1997, c. 399, § 1, eff. Nov. 1, 1997.

§54-1-101.  Definitions.

Definitions.  As used in this act:

(1)  "Business" includes every trade, occupation, and profession.

(2)  "Debtor in bankruptcy" means a person who is the subject of:

(i) an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(ii) a comparable order under federal, state, or foreign law governing insolvency.

(3)  "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

(4)  "Foreign limited liability partnership" means a partnership that:

(i) is formed under laws other than the laws of this state; and

(ii) has the status of a limited liability partnership under those laws.

(5)  "Limited liability partnership" means a partnership that has filed a statement of qualification under Section 55 of this act and does not have a similar statement in effect in any other jurisdiction.

(6)  "Partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under Section 10 of this act, predecessor law, or comparable law of another jurisdiction.

(7)  "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(8)  "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(9)  "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

(10)  "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, limited liability company, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11)  "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(12)  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(13)  "Statement" means a statement of partnership authority under Section 15 of this act, a statement of denial under Section 16 of this act, a statement of dissociation under Section 38 of this act, a statement of dissolution under Section 44 of this act, a statement of merger under Section 53 of this act, a statement of qualification under Section 55 of this act, a statement of foreign qualification under Section 58 of this act, or an amendment or cancellation of any of the foregoing.

(14)  "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

Added by Laws 1997, c. 399, § 2, eff. Nov. 1, 1997.

§54-1-102.  Knowledge and Notice.

Knowledge and Notice.  (a)  A person knows a fact if the person has actual knowledge of it.

(b)  A person has notice of a fact if the person:

(1)  knows of it;

(2)  has received a notification of it; or

(3)  has reason to know it exists from all of the facts known to the person at the time in question.

(c)  A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d)  A person receives a notification when the notification:

(1)  comes to the person's attention; or

(2)  is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e)  Except as otherwise provided in subsection (f) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence.  The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines.  Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f)  A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

Added by Laws 1997, c. 399, § 3, eff. Nov. 1, 1997.

§54-1-103.  Effect of Partnership Agreement; Nonwaivable Provisions.

Effect of Partnership Agreement; Nonwaivable Provisions.  (a)  Except as otherwise provided in subsection (b) of this section,  relations among the partners and between the partners and the partnership are governed by the partnership agreement.  To the extent the partnership agreement does not otherwise provide, this act governs relations among the partners and between the partners and the partnership.

(b)  The partnership agreement may not:

(1)  vary the rights and duties under Section 6 of this act except to eliminate the duty to provide copies of statements to all of the partners;

(2)  unreasonably restrict the right of access to books and records under subsection (b) of Section 24 of this act;

(3)  eliminate the duty of loyalty under subsection (b) of Section 25 of this act or paragraph (3) of subsection (b) of Section 34 of this act, but:

(i) the partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(ii) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4)  unreasonably reduce the duty of care under subsection (c) of Section 25 of this act or paragraph (3) of subsection (b) of Section 34 of this act;

(5)  eliminate the obligation of good faith and fair dealing under subsection (d) of Section 25 of this act, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6)  vary the power to dissociate as a partner under subsection (a) of Section 33 of this act, except to require the notice under paragraph (1) of Section 32 of this act to be in writing;

(7)  vary the right of a court to expel a partner in the events specified in paragraph (5) of Section 32 of this act;

(8)  vary the requirement to wind up the partnership business in cases specified in paragraphs (4), (5), or (6) of Section 40 of this act; or

(9)  vary the law applicable to a limited liability partnership under subsection (b) of Section 7 of this act; or

(10)  restrict rights of third parties under this act.

Added by Laws 1997, c. 399, § 4, eff. Nov. 1, 1997.

§54-1-104.  Supplemental Principles of Law.

Supplemental Principles of Law.  (a)  Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

(b)  If an obligation to pay interest arises under this act and the rate is not specified, the rate is that specified in Section 727 of Title 12 of the Oklahoma Statutes.

Added by Laws 1997, c. 399, § 5, eff. Nov. 1, 1997.

§54-1-105.  Execution, Filing, and Recording of Statements.

Execution, Filing, and Recording of Statements.  (a)  A statement may be filed in the office of the Secretary of State.  A certified copy of a statement that is filed in an office in another state may be filed in the office of the Secretary of State.  Either filing has the effect provided in this act with respect to partnership property located in or transactions that occur in this state.

(b)  A certified copy of a statement that has been filed in the office of the Secretary of State and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this act.  A recorded statement that is not a certified copy of a statement filed in the office of the Secretary of State does not have the effect provided for recorded statements in this act.

(c)  A statement filed by a partnership must be executed by at least two partners.  Other statements must be executed by a partner or other person authorized by this act.  An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d)  A person authorized by this act to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e)  A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement.  Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f)  The county clerk recording transfers of real property may collect a fee for recording a statement.

(g)  The Secretary of State shall charge and collect the following fees:

(1)  for filing a statement, a fee of One Hundred Dollars ($100.00);

(2)  for filing an amendment, cancellation, or dissolution, a fee of Fifty Dollars ($50.00);

(3)  for filing a statement of denial, a fee of Twenty-five Dollars ($25.00);

(4)  for filing a statement of disassociation, a fee of Twenty-five Dollars ($25.00);

(5)  for filing a statement of change of agent or office, resignation of agent, or change of chief executive office, a fee of Twenty-five Dollars ($25.00);

(6)  for filing a statement of conversion, a fee of One Hundred Dollars ($100.00);

(7)  for filing a statement of merger, a fee of Fifty Dollars ($50.00);

(8)  for filing a fictitious name certificate, a fee of Fifty Dollars ($50.00), and for an amendment to the certificate, a fee of Twenty-five Dollars ($25.00); and

(9)  for reinstatement after revocation, a fee of Twenty-five Dollars ($25.00).

(h)  A partnership name filed in a statement pursuant to this act may not be the same as or indistinguishable from the name of any other partnership, corporation, limited liability company or limited partnership, trade name or fictitious name, or other name reserved with or on file with the Secretary of State.

(i)  The provisions of subparagraph h of this paragraph shall not apply if one of the following is filed with the Secretary of State:

(1)  the written consent of the other partnership, corporation, limited liability company, limited partnership, or holder of the trade name, fictitious name or other reserved name to use the same or indistinguishable name with the addition of one or more words, numerals, numbers or letters to make that name distinguishable upon the records of the Secretary of State, except that the addition of words, numerals, numbers or letters to make the name distinguishable shall not be required where such written consent states that the consenting entity is about to change its name, cease to do business, withdraw from the state or be wound up, or

(2)  a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of such partnership or holder of partnership name to the use of such name in this state.

(j)  Any signature on any instrument authorized to be filed with the Secretary of State under any provision of this act may be by facsimile.

Added by Laws 1997, c. 399, § 6, eff. Nov. 1, 1997.

§54-1-106.  Governing Law.

Governing Law.  (a)  Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(b)  The law of this state governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

Added by Laws 1997, c. 399, § 7, eff. Nov. 1, 1997.

§54-1-107.  Partnership subject to amendment or repeal of act.

Partnership subject to amendment or repeal of act.  A partnership governed by this act is subject to any amendment or repeal of this act.

Added by Laws 1997, c. 399, § 8, eff. Nov. 1, 1997.

§54-1-201.  Partnership as entity.

Partnership as entity.  (a)  A partnership is an entity distinct from its partners.

(b)  A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under Section 55 of this act.

Added by Laws 1997, c. 399, § 9, eff. Nov. 1, 1997.

§54-1-202.  Formation of Partnership.

Formation of Partnership.  (a)  Except as otherwise provided in subsection (b) of this section, the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b)  An association formed under a statute other than this act, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this act.

(c)  In determining whether a partnership is formed, the following rules apply:

(1)  Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2)  The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3)  A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) of a debt by installments or otherwise;

(ii) for services as an independent contractor or of wages or other compensation to an employee;

(iii) of rent;

(iv) of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business or other property by installments or otherwise.

Added by Laws 1997, c. 399, § 10, eff. Nov. 1, 1997.

§54-1-203.  Partnership Property.

Partnership Property.  Property acquired by a partnership is property of the partnership and not of the partners individually.

Added by Laws 1997, c. 399, § 11, eff. Nov. 1, 1997.

§54-1-204.  When Property is Partnership Property.

When Property is Partnership Property.  (a)  Property is partnership property if acquired in the name of:

(1)  the partnership; or

(2)  one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b)  Property is acquired in the name of the partnership by a transfer to:

(1)  the partnership in its name; or

(2)  one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c)  Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d)  Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

Added by Laws 1997, c. 399, § 12, eff. Nov. 1, 1997.

§54-1-301.  Partner Agent of Partnership.

Partner Agent of Partnership.  Subject to the effect of a statement of partnership authority under Section 15 of this act:

(1)  Each partner is an agent of the partnership for the purpose of its business.  An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2)  An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

Added by Laws 1997, c. 399, § 13, eff. Nov. 1, 1997.

§54-1-302.  Transfer of Partnership Property.

Transfer of Partnership Property.  (a)  Partnership property may be transferred as follows:

(1)  Subject to the effect of a statement of partnership authority under Section 15 of this act, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2)  Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3)  Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b)  A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under Section 13 of this act and:

(1)  as to a subsequent transferee who gave value for property transferred under paragraphs (1) and (2) of subsection (a) of this section, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2)  as to a transferee who gave value for property transferred under paragraph (3) of subsection (a) of this section, proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c)  A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b) of this section, from any earlier transferee of the property.

(d)  If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person.  The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

Added by Laws 1997, c. 399, § 14, eff. Nov. 1, 1997.

§54-1-303.  Statement of Partnership Authority.

Statement of Partnership Authority.  (a)  A partnership may file with the Secretary of State a statement of partnership authority, which:

(1)  must include:

(i) the name of the partnership;

(ii) the street address of its chief executive office and of one office in this state, if there is one; and

(iii) the name and mailing address of an agent appointed and maintained by the partnership for the purpose of subsection (b) of this section; or

(iv) the names and mailing addresses of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2)  may state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b)  If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c)  If a filed statement of partnership authority is executed pursuant to subsection (c) of Section 6 of this act and states the name of the partnership but does not contain all of the other information required by subsection (a) of this section, the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e) of this section.

(d)  Except as otherwise provided in subsection (g) of this section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1)  Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement.  A filed cancellation of a limitation on authority revives the previous grant of authority.

(2)  A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property.  The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e)  A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f)  Except as otherwise provided in subsections (d) and (e) of this section and Sections 38 and 44 of this act, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g)  Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five (5) years after the date on which the statement, or the most recent amendment, was filed with the Secretary of State.

Added by Laws 1997, c. 399, § 15, eff. Nov. 1, 1997.

§54-1-304.  Statement of Denial.

Statement of Denial.  A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subsection (b) of Section 15 of this act may file with the Secretary of State a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner.  A statement of denial is a limitation on authority as provided in subsections (d) and (e) of Section 15 of this act.

Added by Laws 1997, c. 399, § 16, eff. Nov. 1, 1997.

§54-1-305.  Partnership Liable for Partner's Actionable Conduct.

Partnership Liable for Partner's Actionable Conduct.  (a)  A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b)  If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

Added by Laws 1997, c. 399, § 17, eff. Nov. 1, 1997.

§54-1-306.  Partner's liability.

Partner's liability.  (a)  Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b)  A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c)  An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership.  A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner.  This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under subsection (b) of Section 55 of this act.

Added by Laws 1997, c. 399, § 18, eff. Nov. 1, 1997.

§54-1-307.  Actions By and Against Partnership and Partners.

Actions By and Against Partnership and Partners.  (a)  A partnership may sue and be sued in the name of the partnership.

(b)  An action may be brought against the partnership and, to the extent not inconsistent with Section 18 of this act, any or all of the partners in the same action or in separate actions.

(c)  A judgment against a partnership is not by itself a judgment against a partner.  A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d)  A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under Section 18 of this act and:

(1)  a judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2)  the partnership is a debtor in bankruptcy;

(3)  the partner has agreed that the creditor need not exhaust partnership assets;

(4)  a court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5)  liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e)  This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under Section 20 of this act.

Added by Laws 1997, c. 399, § 19, eff. Nov. 1, 1997.

§54-1-308.  Liability of Purported Partner.

Liability of Purported Partner.  (a)  If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership.  If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant.  If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner.  If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b)  If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation.  If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results.  If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c)  A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d)  A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e)  Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

Added by Laws 1997, c. 399, § 20, eff. Nov. 1, 1997.

§54-1-309.  Security for Payment of Claims.

Security for Payment of Claims.  (a)  A limited liability partnership, or a foreign limited liability partnership transacting business in this state, shall provide security for claims against it based upon acts, errors, or omissions arising out of the conduct of the business of the partnership in the manner provided in subsection (b), (c), (d) or (e) of this section.

(b)  (1)  A limited liability partnership or foreign limited liability partnership is in compliance with this section if it maintains a policy or policies of insurance against liability imposed on it by law for damages arising out of claims of the type specified in subsection (a) of this section.  The policy or policies of insurance may be issued on a claims-made or occurrence basis; provided, that the total aggregate limit of liability thereof equals or exceeds Five Hundred Thousand Dollars ($500,000.00).  The impairment or exhaustion of such aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims shall not require the partnership to acquire additional insurance coverage for the policy period to which the impairment or exhaustion applies.  Such policy or policies of insurance may be of a type reasonably available in the commercial insurance market and may be subject to such terms, conditions, exclusions, and endorsements as are typically contained in such policies.

(2)  If the principal business activity of a limited liability partnership or foreign limited liability partnership is not the provision of professional services, the limited liability partnership or foreign limited liability partnership may comply with this section if it maintains a general liability insurance policy or policies in the aggregate amount of at least Five Hundred Thousand Dollars ($500,000.00).  The impairment or exhaustion of such aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims shall not require the partnership to acquire additional insurance coverage for the policy period to which the impairment or exhaustion applies.  Such policy or policies of insurance may be of a type reasonably available in the commercial insurance market and may be subject to such terms, conditions, exclusions, and endorsements as are typically contained in such policies.

(3)  A policy or policies of insurance maintained pursuant to this subsection may be subject to a deductible or self-insured retention not to exceed ten percent (10%) of the aggregate limit of liability specified in paragraphs (1) and (2) of this subsection; provided, however, that a deductible or self-insured retention may exceed such amount if the partnership maintains funds in the manner provided for in subsection (c) of this section in the amount of the difference between the actual deductible or self-insured retention and such amount.

(c)  (1)  A limited liability partnership or foreign limited liability partnership is in compliance with this section if it maintains funds specifically designated and segregated as security for the payment of liabilities imposed by law against the partnership or its partners arising out of claims of the type specified in subsection (a) of this section, in the aggregate amount of at least Five Hundred Thousand Dollars ($500,000.00).  The partnership remains in compliance with this section notwithstanding amounts paid from the designated and segregated funds in any six-month period in settling or discharging such claims; provided, that the amount of the designated and segregated funds is increased to at least Five Hundred Thousand Dollars ($500,000.00) as of the first business day of the next six-month period.  A limited liability partnership or foreign limited liability partnership is in compliance with this subsection if it:

(i) maintains funds in the required amount in trust or in bank escrow in the form of cash, bank certificates of deposit or United States Treasury obligations,

(ii) maintains in effect bank letters of credit in the required amount, or

(iii) maintains in effect insurance or surety company bonds in the required amount.

(2)  Notwithstanding the pendency of other claims against the partnership, a limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subsection if within thirty (30) days after the time that a claim is initially asserted through service of a summons, complaint or comparable pleading in a judicial or administrative proceeding, the partnership has designated and segregated funds in compliance with the requirement of paragraph (1) of this subsection.

(d)  For purposes of satisfying the requirements of this section, a limited liability partnership or foreign limited liability partnership may aggregate security provided pursuant to subsections (b) and (c) of this section.

(e)  Notwithstanding any other provision of this section, if a foreign limited liability partnership maintains liability insurance, designated and segregated funds, or any combination thereof pursuant to the laws or regulations of another jurisdiction, such liability insurance, designated and segregated funds, or combination thereof shall be deemed to satisfy this section if:

(1)  The amount thereof is equal to or greater than the amount required pursuant to this section; or

(2)  The amount thereof, plus any security maintained pursuant to subsection (b) or (c) of this section, is equal to or greater than the amount required pursuant to this section.

(f)  Federal or state law, as applicable, shall determine whether the existence of the security required by subsection (b) or (c) of this section or the amount of such security may be revealed pursuant to the law of civil procedure governing discovery in civil cases or whether the existence or amount of that security may be admitted into evidence for consideration by a trier of fact during a civil proceeding.

(g)  If a limited liability partnership or foreign limited liability partnership fails to comply with this section, the partners thereof shall be liable jointly for the debts, obligations and liabilities of the partnership arising from claims specified in subsection (a) of this section; provided, however, that the aggregate amount for which the partners are jointly liable shall be limited to the difference between the amount of security required to be maintained pursuant to this section and the amount of security actually maintained by the partnership.

(h)  Notwithstanding any other provision of this section, if a limited liability partnership or foreign limited liability partnership is in substantial compliance with this section at the time that a bankruptcy or other insolvency proceeding is commenced with respect to the partnership, the partnership shall be deemed to be in compliance with this section during the entire pendency of the proceeding.  A partnership that has been the subject of such a  proceeding and that conducts business after the proceeding has ended must thereafter comply with this section in order to maintain its status as a limited liability partnership or foreign limited liability partnership.

Added by Laws 1997, c. 399, § 21, eff. Nov. 1, 1997.

§54-1-401.  Partner's Rights and Duties.

Partner's Rights and Duties.  (a)  Each partner is deemed to have an account that is:

(1)  credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2)  charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b)  Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c)  A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d)  A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e)  A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) of this section constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f)  Each partner has equal rights in the management and conduct of the partnership business.

(g)  A partner may use or possess partnership property only on behalf of the partnership.

(h)  A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i)  A person may become a partner only with the consent of all of the partners.

(j)  A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners.  An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k)  This section does not affect the obligations of a partnership to other persons under Section 13 of this act.

Added by Laws 1997, c. 399, § 22, eff. Nov. 1, 1997.

§54-1-402.  Distributions in Kind.

Distributions in Kind.  A partner has no right to receive, and may not be required to accept, a distribution in kind.

Added by Laws 1997, c. 399, § 23, eff. Nov. 1, 1997.

§54-1-403.  Partner's Rights and Duties with Respect to Information.

Partner's Rights and Duties with Respect to Information.  (a)  A partnership shall keep its books and records, if any, at its chief executive office.

(b)  A partnership shall provide partners and their agents and attorneys access to its books and records.  It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners.  The right of access provides the opportunity to inspect and copy books and records during ordinary business hours.  A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c)  Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1)  without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this act; and

(2)  on demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

Added by Laws 1997, c. 399, § 24, eff. Nov. 1, 1997.

§54-1-404.  General Standards of Partner's Conduct.

General Standards of Partner's Conduct.  (a)  The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b)  A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1)  to account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2)  to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3)  to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c)  A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d)  A partner shall discharge the duties to the partnership and the other partners under this act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e)  A partner does not violate a duty or obligation under this act or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f)  A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g)  This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

Added by Laws 1997, c. 399, § 25, eff. Nov. 1, 1997.

§54-1-405.  Actions by Partnership and Partners.

Actions by Partnership and Partners.  (a)  A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b)  A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1)  enforce the partner's rights under the partnership agreement;

(2)  enforce the partner's rights under this act, including:

(i) the partner's rights under Sections 22, 24, or 25 of this act;

(ii) the partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to Section 35 of this act or enforce any other right under Article 6 or 7 of this act; or

(iii) the partner's right to compel a dissolution and winding up of the partnership business under Section 40 of this act or enforce any other right under Article 8 of this act; or

(3)  enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c)  The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law.  A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

Added by Laws 1997, c. 399, § 26, eff. Nov. 1, 1997.

§54-1-406.  Continuation of Partnership beyond Definite Term or Particular Undertaking.

Continuation of Partnership beyond Definite Term or Particular Undertaking.  (a)  If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b)  If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the  partnership will continue.

Added by Laws 1997, c. 399, § 27, eff. Nov. 1, 1997.

§54-1-501.  Partner not Co-owner of Partnership Property.

Partner not Co-owner of Partnership Property.  A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.

Added by Laws 1997, c. 399, § 28, eff. Nov. 1, 1997.

§54-1-502.  Partner's Transferable Interest in Partnership.

Partner's Transferable Interest in Partnership.  The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions.  The interest is personal property.

Added by Laws 1997, c. 399, § 29, eff. Nov. 1, 1997.

§54-1-503.  Transfer of Partner's Transferable Interest.

Transfer of Partner's Transferable Interest.  (a)  A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1)  is permissible;

(2)  does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3)  does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b)  A transferee of a partner's transferable interest in the partnership has a right:

(1)  to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2)  to receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3)  to seek under paragraph (6) of Section 40 of this act a judicial determination that it is equitable to wind up the partnership business.

(c)  In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d)  Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e)  A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f)  A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

Added by Laws 1997, c. 399, § 30, eff. Nov. 1, 1997.

§54-1-504.  Partner's Transferable Interest Subject to Charging Order.

Partner's Transferable Interest Subject to Charging Order.  (a)   On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment.  The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b)  A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership.  The court may order a foreclosure of the interest subject to the charging order at any time.  The purchaser at the foreclosure sale has the rights of a transferee.

(c)  At any time before foreclosure, an interest charged may be redeemed:

(1)  by the judgment debtor;

(2)  with property other than partnership property, by one or more of the other partners; or

(3)  with partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d)  This act does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e)  This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.

Added by Laws 1997, c. 399, § 31, eff. Nov. 1, 1997.

§54-1-601.  Events Causing Partner's Dissociation.

Events Causing Partner's Dissociation.  A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1)  the partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(2)  an event agreed to in the partnership agreement as causing the partner's dissociation;

(3)  the partner's expulsion pursuant to the partnership agreement;

(4)  the partner's expulsion by the unanimous vote of the other partners if:

(i) it is unlawful to carry on the partnership business with that partner;

(ii) there has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(iii) within ninety (90) days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(iv) a partnership that is a partner has been dissolved and its business is being wound up;

(5)  on application by the partnership or another partner, the partner's expulsion by judicial determination because:

(i) the partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(ii) the partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under Section 25 of this act; or

(iii) the partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6)  the partner's:

(i) becoming a debtor in bankruptcy;

(ii) executing an assignment for the benefit of creditors;

(iii) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(iv) failing, within ninety (90) days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety (90) days after the expiration of a stay to have the appointment vacated;

(7)  in the case of a partner who is an individual:

(i) the partner's death;

(ii) the appointment of a guardian or general conservator for the partner; or

(iii) a judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8)  in the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9)  in the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10)  termination of a partner who is not an individual, partnership, corporation, trust, or estate.

Added by Laws 1997, c. 399, § 32, eff. Nov. 1, 1997.

§54-1-602.  Partner's Power to Dissociate; Wrongful Dissociation.

Partner's Power to Dissociate; Wrongful Dissociation.  (a)  A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to paragraph (1) of Section 32 of this act.

(b)  A partner's dissociation is wrongful only if:

(1)  it is in breach of an express provision of the partnership agreement; or

(2)  in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) the partner withdraws by express will, unless the withdrawal follows within ninety (90) days after another partner's dissociation by death or otherwise under paragraphs (6) through (10) of Section 32 of this act or wrongful dissociation under this subsection;

(ii) the partner is expelled by judicial determination under paragraph (5) of Section 32 of this act;

(iii) the partner is dissociated by becoming a debtor in bankruptcy; or

(iv) in the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c)  A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation.  The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

Added by Laws 1997, c. 399, § 33, eff. Nov. 1, 1997.

§54-1-603.  Effect of Partner's Dissociation.

Effect of Partner's Dissociation.  (a)  If a partner's dissociation results in a dissolution and winding up of the partnership business, Article 8 of this act applies; otherwise, Article 7 of this act applies.

(b)  Upon a partner's dissociation:

(1)  the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in Section 42 of this act;

(2)  the partner's duty of loyalty under paragraph (3) of subsection (b) of Section 25 of this act terminates; and

(3)  the partner's duty of loyalty under paragraphs (1) and (2) of subsection (b) of Section 25 of this act and duty of care under subsection (c) of Section 25 of this act continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to Section 42 of this act.

Added by Laws 1997, c. 399, § 34, eff. Nov. 1, 1997.

§54-1-701.  Purchase of Dissociated Partner's Interest.

Purchase of Dissociated Partner's Interest.  (a)  If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under Section 40 of this act, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b) of this section.

(b)  The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under subsection (b) of Section 46 of this act if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date.  Interest must be paid from the date of dissociation to the date of payment.

(c)  Damages for wrongful dissociation under subsection (b) of Section 33 of this act, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price.  Interest must be paid from the date the amount owed becomes due to the date of payment.

(d)  A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under Section 35 of this act.

(e)  If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty (120) days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c) of this section.

(f)  If a deferred payment is authorized under subsection (h) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c) of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g)  The payment or tender required by subsection (e) or (f) of this section must be accompanied by the following:

(1)  a statement of partnership assets and liabilities as of the date of dissociation;

(2)  the latest available partnership balance sheet and income statement, if any;

(3)  an explanation of how the estimated amount of the payment was calculated; and

(4)  written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty (120) days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c) of this section, or other terms of the obligation to purchase.

(h)  A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership.  A deferred payment must be adequately secured and bear interest.

(i)  A dissociated partner may maintain an action against the partnership, pursuant to subparagraph (ii) of paragraph (2) of subsection (b) of Section 26 of this act, to determine the buyout price of that partner's interest, any offsets under subsection (c) of this section, or other terms of the obligation to purchase.  The action must be commenced within one hundred twenty (120) days after the partnership has tendered payment or an offer to pay or within one (1) year after written demand for payment if no payment or offer to pay is tendered.  The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c) of this section, and accrued interest, and enter judgment for any additional payment or refund.  If deferred payment is authorized under subsection (h) of this section, the court shall also determine the security for payment and other terms of the obligation to purchase.  The court may assess reasonable attorney fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith.  The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g) of this section.

Added by Laws 1997, c. 399, § 35, eff. Nov. 1, 1997.

§54-1-702.  Dissociated Partner's Power to Bind and Liability to Partnership.

Dissociated Partner's Power to Bind and Liability to Partnership.  (a)  For two (2) years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under Article 9 of this act, is bound by an act of the dissociated partner which would have bound the partnership under Section 13 of this act before dissociation only if at the time of entering into the transaction the other party:

(1)  reasonably believed that the dissociated partner was then a partner;

(2)  did not have notice of the partner's dissociation; and

(3)  is not deemed to have had knowledge under subsection (e) of Section 15 of this act or notice under subsection (c) of Section 38 of this act.

(b)  A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a) of this section.

Added by Laws 1997, c. 399, § 36, eff. Nov. 1, 1997.

§54-1-703.  Dissociated Partner's Liability to Other Persons.

Dissociated Partner's Liability to Other Persons.  (a)  A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation.  A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this section.

(b)  A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under Article 9 of this act, within two (2) years after the partner's dissociation, only if the partner is liable for the obligation under Section 18 of this act and at the time of entering into the transaction the other party:

(1)  reasonably believed that the dissociated partner was then a partner;

(2)  did not have notice of the partner's dissociation; and

(3)  is not deemed to have had knowledge under subsection (e) of Section 15 of this act or notice under subsection (c) of Section 38 of this act.

(c)  By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d)  A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

Added by Laws 1997, c. 399, § 37, eff. Nov. 1, 1997.

§54-1-704.  Statement of Dissociation.

Statement of Dissociation.  (a)  A dissociated partner or the partnership may file a statement of dissociation with the Secretary of State stating the name of the partnership and that the partner is dissociated from the partnership.

(b)  A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subsection (d) and (e) of Section 15 of this act.

(c)  For the purposes of paragraph (3) of subsection (a) of Section 36 of this act and paragraph (3) of subsection (b) of Section 37 of this act, a person not a partner is deemed to have notice of the dissociation ninety (90) days after the statement of dissociation is filed.

Added by Laws 1997, c. 399, § 38, eff. Nov. 1, 1997.

§54-1-705.  Continued Use of Partnership Name.

Continued Use of Partnership Name.  Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

Added by Laws 1997, c. 399, § 39, eff. Nov. 1, 1997.

§54-1-801.  Events Causing Dissolution and Winding Up of Partnership Business.

Events Causing Dissolution and Winding Up of Partnership Business.  A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1)  in a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under paragraphs (2) through (10) of Section 32 of this act, of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2)  in a partnership for a definite term or particular undertaking:

(i) within ninety (90) days after a partner's dissociation by death or otherwise under paragraphs (6) through (10) of Section 32 of this act or wrongful dissociation under subsection (b) of Section 33 of this act, the express will of at least half of the remaining partners to wind up the partnership business for which purpose a partner's rightful dissociation pursuant to subparagraph (i) of paragraph (2) of subsection (b) of Section 33 of this act constitutes the expression of that partner's will to wind up the partnership business;

(ii) the express will of all of the partners to wind up the partnership business; or

(iii) the expiration of the term or the completion of the undertaking;

(3)  an event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4)  an event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety (90) days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5)  on application by a partner, a judicial determination that:

(i) the economic purpose of the partnership is likely to be unreasonably frustrated;

(ii) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(iii) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6)  on application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(i) after the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

Added by Laws 1997, c. 399, § 40, eff. Nov. 1, 1997.

§54-1-802.  Partnership Continues After Dissolution.

Partnership Continues After Dissolution.  (a)  Subject to subsection (b) of this section, a partnership continues after dissolution only for the purpose of winding up its business.  The partnership is terminated when the winding up of its business is completed.

(b)  At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated.

In that event:

(1)  the partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2)  the rights of a third party accruing under paragraph (1) of Section 43 of this act or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

Added by Laws 1997, c. 399, § 41, eff. Nov. 1, 1997.

§54-1-803.  Right to Wind Up Partnership Business.

Right to Wind Up Partnership Business.  (a)  After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the district court, for good cause shown, may order judicial supervision of the winding up.

(b)  The legal representative of the last surviving partner may wind up a partnership's business.

(c)  A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to Section 46 of this act, settle disputes by mediation or arbitration, and perform other necessary acts.

Added by Laws 1997, c. 399, § 42, eff. Nov. 1, 1997.

§54-1-804.  Partner's Power to Bind Partnership After Dissolution.

Partner's Power to Bind Partnership After Dissolution.  Subject to Section 44 of this act, a partnership is bound by a partner's act after dissolution that:

(1)  is appropriate for winding up the partnership business; or

(2)  would have bound the partnership under Section 13 of this act before dissolution, if the other party to the transaction did not have notice of the dissolution.

Added by Laws 1997, c. 399, § 43, eff. Nov. 1, 1997.

§54-1-805.  Statement of Dissolution.

Statement of Dissolution.  (a)  After dissolution, a partner who has not wrongfully dissociated may file with the Secretary of State a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b)  A statement of dissolution cancels a filed statement of partnership authority for the purposes of subsection (d) of Section 15 of this act and is a limitation on authority for the purposes of subsection (e) of Section 15 of this act.

(c)  For the purposes of Sections 13 and 43 of this act, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety (90) days after it is filed.

(d)  After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in subsections (d) and (e) of Section 15 of this act in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

Added by Laws 1997, c. 399, § 44, eff. Nov. 1, 1997.

§54-1-806.  Partner's Liability to Other Partners After Dissolution.

Partner's Liability to Other Partners After Dissolution.  (a)  Except as otherwise provided in subsection (b) of this section and Section 18 of this act, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under Section 43 of this act.

(b)  A partner who, with knowledge of the dissolution, incurs a partnership liability under paragraph (2) of Section 43 of this act by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

Added by Laws 1997, c. 399, § 45, eff. Nov. 1, 1997.

§54-1-807.  Settlement of Accounts and Contributions Among Partners.

Settlement of Accounts and Contributions Among Partners.  (a)  In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors.  Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b)  Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business.  In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts.  The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account.  A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under Section 18 of this act.

(c)  If a partner fails to contribute the full amount required under subsection (b) of this section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under Section 18 of this act.  A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under Section 18 of this act.

(d)  After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under Section 18 of this act.

(e)  The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f)  An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

Added by Laws 1997, c. 399, § 46, eff. Nov. 1, 1997.

§54-1-901.  Definitions.

Definitions.  In this article:

(1)  "Constituent partnership" means a constituent organization that is a partnership;

(2)  "Constituent organization" means an organization that is party to a merger;

(3)  "Converted organization" means the organization into which a converting organization converts pursuant to Sections 1-902 through 1-905 of this title;

(4)  "Converting partnership" means a converting organization that is a partnership;

(5)  "Converting organization" means an organization that converts into another organization pursuant to Section 1-902 of this title;

(6)  "Governing statute" of an organization means the statute that governs the organization's internal affairs;

(7)  "Organization" means a domestic general partnership, including a limited liability partnership; limited partnership; limited liability company; business trust; corporation; or any other unincorporated association.  The term includes organizations regardless of whether organized for profit;

(8)  "Organizational documents" means:

(i) for a general partnership, its partnership agreement;

(ii) for a limited partnership, its certificate of limited partnership and partnership agreement;

(iii) for a limited liability company, its articles of organization and operating agreement, or comparable records as provided in its governing statute;

(iv) for a business trust, its agreement of trust and declaration of trust;

(v) for a corporation for profit, its certificate of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(vi) for any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it;

(9)  "Personal liability" means personal liability for a debt, liability, or other obligation of an organization, which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(i) by the organization's governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(ii) by the organization's organizational documents under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

Added by Laws 1997, c. 399, § 47, eff. Nov. 1, 1997.  Amended by Laws 2004, c. 255, § 56, eff. Nov. 1, 2004.

§54-1-902.  Conversion of organization other than partnership to domestic partnership - Conversion of domestic partnership to another organization.

Conversion of organization other than partnership to domestic partnership; Conversion of domestic partnership to another organization.

(a)  An organization other than a partnership may convert to a domestic partnership, and a domestic partnership may convert to another organization pursuant to this section and Sections 1-903 and 1-904 of this title and a plan of conversion, if:

(1)  The other organization's governing statute authorizes the conversion;

(2)  The conversion is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3)  The other organization complies with its governing statute in effecting the conversion.

(b)  A plan of conversion must be in a record and must include:

(1)  The name and form of the organization before conversion;

(2)  The name and form of the organization after conversion;

(3)  The terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4)  The organizational documents of the converted organization.

(c)  Subject to Section 1-909 of this title, a plan of conversion must be consented to by all the partners of a converting partnership.

(d)  Subject to Section 1-909 of this title and any contractual rights, after a conversion is approved, and at any time before a filing is made under Section 1-903 of this title, a converting partnership may amend the plan or abandon the planned conversion:

(1)  As provided in the plan; and

(2)  Except as prohibited by the plan, by the same consent as was required to approve the plan.

Added by Laws 1997, c. 399, § 48, eff. Nov. 1, 1997.  Amended by Laws 2004, c. 255, § 57, eff. Nov. 1, 2004.

§54-1-903.  Filing of certificate of conversion - Contents.

Filing of certificate of conversion - Contents.

(a)  After a plan of conversion is approved, if

(i) converted organization is a domestic converted partnership, or

(ii) the governing statute of the converted organization does not provide for the filing of a conversion notice with the Secretary of State:

(1)  a converting partnership shall deliver to the Secretary of State for filing certificate of conversion, which must include:

(i) a statement that the partnership was converted from, or has been converted into, another organization, as the case may be;

(ii) the name and form of the converting organization;

(iii) the date the conversion is effective under the governing statute of the converted organization;

(iv) a statement that the conversion was approved as required by Section 1-902 of this title, if the converted organization is not a converted partnership; and

(v) a statement that the conversion was approved as required by the governing statute of the converted organization, if the converted organization is a converted partnership.

(2)  if the governing statute of the converted organization requires the filing of an organizational document with the Secretary of State, the converted organization shall deliver to the Secretary of State for filing the required organizational document.

(b)  A conversion becomes effective, when the certificate of conversion takes effect.

Added by Laws 1997, c. 399, § 49, eff. Nov. 1, 1997.  Amended by Laws 2004, c. 255, § 58, eff. Nov. 1, 2004.

§54-1-904.  Effect of conversion - Entity unchanged.

Effect of Conversion; Entity Unchanged.

(a)  An organization that has been converted pursuant to this article is for all purposes the same entity that existed before the conversion.

(b)  When a conversion takes effect:

(1)  all property owned by the converting organization remains vested in the converted organization;

(2)  all debts, liabilities and other obligations of the converting  organization continue as obligations of the converted  organization;

(3)  an action or proceeding pending against the converting organization may be continued as if the conversion had not occurred;

(4)  except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5)  except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6)  except as otherwise agreed, the conversion does not dissolve a converting partnership for the purposes of Article 8.

Added by Laws 1997, c. 399, § 50, eff. Nov. 1, 1997.  Amended by Laws 2004, c. 255, § 59, eff. Nov. 1, 2004.

§54-1-905.  Merger of Partnerships.

Merger of Partnerships.  (a)  Pursuant to a plan of merger approved as provided in subsection (c) of this section, a partnership may be merged with one or more partnerships or limited partnerships.

(b)  The plan of merger must set forth:

(1)  the name of each partnership or limited partnership that is a party to the merger;

(2)  the name of the surviving entity into which the other partnerships or limited partnerships will merge;

(3)  whether the surviving entity is a partnership or a limited partnership and the status of each partner;

(4)  the terms and conditions of the merger;

(5)  the manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or part; and

(6)  the street address of the surviving entity's chief executive office.

(c)  The plan of merger must be approved:

(1)  in the case of a partnership that is a party to the merger, by all of the partners, or a number or percentage specified for merger in the partnership agreement; and

(2)  in the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d)  After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e)  The merger takes effect on the later of:

(1)  the approval of the plan of merger by all parties to the merger, as provided in subsection (c) of this section;

(2)  the filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3)  any effective date specified in the plan of merger.

Added by Laws 1997, c. 399, § 51, eff. Nov. 1, 1997.

§54-1-906.  Effect of Merger.

Effect of Merger.  (a)  When a merger takes effect:

(1)  the separate existence of every partnership or limited partnership that is a party to the merger, other than the surviving entity, ceases;

(2)  all property owned by each of the merged partnerships or limited partnerships vests in the surviving entity;

(3)  all obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and

(4)  an action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party to the action or proceeding.

(b)  The Secretary of State of this state is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger.  The surviving entity shall promptly notify the Secretary of State of the mailing address of its chief executive office and of any change of address.  Upon receipt of process, the Secretary of State shall mail a copy of the process to the surviving foreign partnership or limited partnership.

(c)  A partner of the surviving partnership or limited partnership is liable for:

(1)  all obligations of a party to the merger for which the partner was personally liable before the merger;

(2)  all other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity; and

(3)  except as otherwise provided in Section 18 of this act, all obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if the partner is a limited partner.

(d)  If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in Section 46 of this act or in the Oklahoma Revised Uniform Limited Partnership Act, Section 301 et seq. of Title 54 of the Oklahoma Statutes, of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.

(e)  A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect.  The surviving entity shall cause the partner's interest in the entity to be purchased under Section 35 of this act or another statute specifically applicable to that partner's interest with respect to a merger.  The surviving entity is bound under Section 36 of this act by an act of a general partner dissociated under this subsection, and the partner is liable under Section 37 of this act for transactions entered into by the surviving entity after the merger takes effect.

Added by Laws 1997, c. 399, § 52, eff. Nov. 1, 1997.

§54-1-907.  Statement of Merger.

Statement of Merger.  (a)  After a merger, the surviving partnership or limited partnership may file a statement with the Secretary of State that one or more partnerships or limited partnerships have merged into the surviving entity.

(b)  A statement of merger must contain:

(1)  the name of each partnership or limited partnership that is a party to the merger;

(2)  the name of the surviving entity into which the other partnerships or limited partnership were merged;

(3)  the street address of the surviving entity's chief executive office and of an office in this State, if any;

(4)  whether the surviving entity is a partnership or a limited partnership; and

(5)  a statement that the plan of merger was approved and executed as required by law by each partnership or limited partnership which is to merge, and of the effective date or time of the merger if it is not to be effective upon the filing of the certificate of merger.

(c)  Except as otherwise provided in subsection (d) of this section, for the purposes of Section 14 of this act, property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

(d)  For the purposes of Section 14 of this act, real property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e)  A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to subsection (c) of Section 6 of this act, stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by subsection (b) of this section, operates with respect to the partnerships or limited partnerships named to the extent provided in subsections (c) and (d) of this section.

Added by Laws 1997, c. 399, § 53, eff. Nov. 1, 1997.

§54-1-908.  Nonexclusive.

Nonexclusive.  This article is not exclusive.  Partnerships or limited partnerships may be converted or merged in any other manner provided by law.

Added by Laws 1997, c. 399, § 54, eff. Nov. 1, 1997.

§54-1-909.  Personal liability of partner of converting or constituent partnership - Consent.

Personal liability of partner of converting or constituent partnership; Consent.

(a)  If a partner of a converting or constituent partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner, unless:

(1)  the partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners; and

(2)  the partner has consented to the provision of the partnership agreement.

(b)  A cancellation of a statement of qualification of a partnership as a limited liability partnership is ineffective without the consent of each general partner unless:

(1)  the partnership agreement provides for the amendment with the consent of less than all the partners; and

(2)  each partner that does not consent to the amendment has consented to the provision of the partnership agreement.

(c)  A partner does not give the consent required by subsection (a) or (b) of this section merely by consenting to a provision of the partnership agreement that permits the partnership agreement to be amended with the consent of fewer than all the partners.

Added by Laws 2004, c. 255, § 60, eff. Nov. 1, 2004.

§54-1-1001.  Nature and Purpose; Statement Of Qualification.

Nature and Purpose; Statement Of Qualification.  (a) A limited liability partnership is a partnership under the laws of this state and may engage in any business in this state in which a partnership may engage including, but not limited to, the rendering of professional services as defined in paragraph 6 of subsection A of Section 803 of Title 18 of the Oklahoma Statutes or the rendering of related professional services as defined in paragraph 7 of subsection A of Section 803 of Title 18 of the Oklahoma Statutes.

(b)  A partnership may become a limited liability partnership pursuant to this section.

(c)  The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, by the vote necessary to amend those provisions.

(d)  After the approval required by subsection (c) of this section, a partnership may become a limited liability partnership by filing a statement of qualification with the Secretary of State.  The statement must contain:

(1)  the name of the partnership;

(2)  the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this state, if any;

(3)  if the partnership does not have an office in this state, the name and street address of the partnership's agent for service of process;

(4)  a statement that the partnership elects to be a limited liability partnership; and

(5)  a deferred effective date, if any.

(e)  The agent of a limited liability partnership for service of process must be an individual resident of this state, a domestic corporation, limited liability company, limited partnership, or limited liability partnership; or a foreign corporation, limited liability company, limited partnership, or limited liability partnership having a place of business and authorized to do business in this state.

(f)  The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement.  The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection (d) of Section 6 of this act.

(g)  The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (c) of this section.

(h)  The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(i)  An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

Added by Laws 1997, c. 399, § 55, eff. Nov. 1, 1997.

§54-1-1002.  Name.

Name.  The name of a limited liability partnership must end with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP", or "LLP".

Added by Laws 1997, c. 399, § 56, eff. Nov. 1, 1997.

§54-1-1101.  Law Governing Foreign Limited Liability Partnership.

Law Governing Foreign Limited Liability Partnership.  (a)  The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(b)  A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this state.

(c)  A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this state as a limited liability partnership.

Added by Laws 1997, c. 399, § 57, eff. Nov. 1, 1997.

§54-1-1102.  Statement Of Foreign Qualification.

Statement Of Foreign Qualification.  (a)  Before transacting business in this state, a foreign limited liability partnership must file a statement of foreign qualification.  The statement must contain:

(1)  the name of the foreign limited liability partnership which satisfies the requirements of the state or other jurisdiction under whose law it is formed and, if different from the legal name of the partnership, the name under which the partnership will conduct business ending with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP", or "LLP";

(2)  the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this state, if any;

(3)  if there is no office of the partnership in this state, the name and street address of the partnership's agent for service of process; and

(4)  a deferred effective date, if any.

(b)  The agent of a foreign limited liability company for service of process must be an individual who is a resident of this state or other person authorized to do business in this state.

(c)  The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement.  The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection (d) of Section 6 of this act.

(d)  An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

Added by Laws 1997, c. 399, § 58, eff. Nov. 1, 1997.

§54-1-1103.  Effect Of Failure To Qualify.

Effect Of Failure To Qualify.  (a)  A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(b)  The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this state.

(c)  A limitation on personal liability of a partner is not waived solely by transacting business in this state without a statement of foreign qualification.

(d)  If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the Secretary of State is its agent for service of process with respect to a right of action arising out of the transaction of business in this state.

Added by Laws 1997, c. 399, § 59, eff. Nov. 1, 1997.

§54-1-1104.  Activities Not Constituting Transacting Business.

Activities Not Constituting Transacting Business.  (a)  Activities of a foreign limited liability partnership which do not constitute transacting business for the purpose of this article include:

(1)  maintaining, defending, or settling an action or proceeding;

(2)  holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3)  maintaining bank accounts;

(4)  maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5)  selling through independent contractors;

(6)  soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7)  creating or acquiring indebtedness, with or without a mortgage, or other security interest in property;

(8)  collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9)  conducting an isolated transaction that is completed within thirty (30) days and is not one in the course of similar transactions; and

(10)  transacting business in interstate commerce.

(b)  For purposes of this article, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (a) of this section, constitutes transacting business in this state.

(c)  This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this state.

Added by Laws 1997, c. 399, § 60, eff. Nov. 1, 1997.

§54-1-1105.  Action By Attorney General.

Action By Attorney General.  The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of this article.

Added by Laws 1997, c. 399, § 61, eff. Nov. 1, 1997.

§54-1-1201.  Uniformity of Application and Construction.

Uniformity of Application and Construction.  This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1997, c. 399, § 62 eff. Nov. 1, 1997.

§54-1-1206.  Applicability.

Applicability.  (a)  Before November 1, 1998, the Oklahoma Revised Uniform Partnership Act governs only:

(1)  a partnership or limited liability partnership formed on or after November 1, 1997, unless that partnership or limited liability partnership is continuing the business of a dissolved partnership or limited liability partnership; and

(2)  a partnership or limited liability partnership formed before November 1, 1997, that elects, as provided by subsection (c) of this section, to be governed by the Oklahoma Revised Uniform Partnership Act.

(b)  On and after November 1, 1998, the Oklahoma Revised Uniform Partnership Act governs all partnerships and limited liability partnerships.

(c)  Before November 1, 1998, a partnership or limited liability partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by the Oklahoma Revised Uniform Partnership Act.  The provisions of the Oklahoma Revised Uniform Partnership Act relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership or limited liability partnership within one (1) year preceding the election to be governed by the Oklahoma Revised Uniform Partnership Act only if the third party knows or has received a notification of the election to be governed by the Oklahoma Revised Uniform Partnership Act.

(d)  Before November 1, 1998, a partnership or limited liability partnership continues to be governed by the law in effect prior to November 1, 1997.

Added by Laws 1997, c. 399, § 63, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 422, § 29, eff. Nov. 1, 1998.

§54-1-1207.  Savings Clause.

Savings Clause.   This act does not affect an action or proceeding commenced or right accrued before this act takes effect.

Added by Laws 1997, c. 399, § 64, eff. Nov. 1, 1997.

§54-2.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-3.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-4.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-5.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-6.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-7.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-8.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-9.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-10.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-11.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-12.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-13.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-14.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-31.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-32.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-33.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-34.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-35.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-36.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-37.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-38.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-39.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-40.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-41.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-42.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-43.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-44.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-45.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-46.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-47.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-48.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-49.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-50.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-51.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-52.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-53.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-54.  Repealed by Laws 1955, p. 298, § 44, emerg. eff. June 3, 1955.

§54-81.  Certificate where fictitious name used - Filing - Exemption.

A.  Except as otherwise provided by law, every partnership transacting business in this state under a fictitious name, or a designation not showing the names of the persons interested as partners in the business, must file for recording with the Secretary of State, a certificate, stating the names in full of all the members of the partnership, their resident street addresses, the state or other jurisdiction of its organization and the physical office address of the partnership.

B.  The provisions of subsection A of this section shall not apply to partnerships or limited partnerships which are transacting business under a name filed with the Secretary of State in compliance with other law.

R.L. 1910, § 4469.  Amended by Laws 1981, c. 252, § 1; Laws 1982, c. 82, § 1; Laws 1997, c. 399, § 65, eff. Nov. 1, 1997; Laws 2001, c. 406, § 20, emerg. eff. June 4, 2001.

§54-82.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-83.  Execution of certificate - Acknowledgment - Effect of noncompliance - Compliance at any time.

The certificate required by Section 81 of this title shall be signed by at least two of the partners.  Persons doing business as partners, under a fictitious name, contrary to the provisions of this article, shall not maintain any action on or on account of any contracts made or transactions had in their partnership name in any court of this state until they have first filed the certificate; provided however, that if the partners shall at any time comply with the provisions of Sections 81 through 86 of this title, the partnership shall have the right to maintain an action in all partnership contracts and transactions entered into prior to as well as after compliance, and the disabilities imposed on partnerships for failure to comply shall be thereby removed.

R.L. 1910, § 4471.  Amended by Laws 1982, c. 82, § 2; Laws 1997, c. 399, § 66, eff. Nov. 1, 1997; Laws 1999, c. 421, § 31, eff. Nov. 1, 1999.

§54-84.  Amended certificate to be filed, when.

On every change in the members of a partnership transacting business in this state under a fictitious name, or designation which does not show the names of the persons interested as partners in the business, an amended certificate must be filed with the Secretary of State, stating the names in full of all of the current members of the partnership, their places of residence and mailing addresses and the mailing address and physical office address of the partnership.

R.L. 1910, § 4472.  Amended by Laws 1982, c. 82, § 3; Laws 1997, c. 399, § 67, eff. Nov. 1, 1997.

§54-84.1.  Certificate of cancellation of fictitious name.

Whenever a partnership ceases to transact business in this state under a fictitious name, it shall file a certificate of cancellation of the fictitious name with the Secretary of State, signed by at least two partners, and setting forth the names in full of all of the current members of the partnership, their places of residence, and mailing addresses.

Added by Laws 1999, c. 421, § 32, eff. Nov. 1, 1999.

§54-85.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-86.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-101.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-102.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-103.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-104.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-105.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-106.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-107.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-108.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-109.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-110.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-111.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-112.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-113.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-114.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-115.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-116.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-117.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-118.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-119.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-120.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-121.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-122.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-123.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-124.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-125.  Repealed by Laws 1951, p. 150, § 31, emerg. eff. May 29, 1951.

§54-141.  Short title.

This act shall be known and may be cited as the Oklahoma Uniform Limited Partnership Act.

Added by Laws 1951, p. 144, § 1, emerg. eff. May 29, 1951.

§54-142.  Limited partnership defined - Limited partners not bound.

A limited partnership is a partnership formed by two or more persons under the provisions of Section 3 of this act, and having as members one or more general partners and one or more limited partners.  The limited partners as such shall not be bound by the obligations of the partnership.

Added by Laws 1951, p. 144, § 2, emerg. eff. May 29, 1951.

§54-143.  Formation of limited partnership.

(a)  Two or more persons desiring to form a limited partnership shall:

(1)  Sign and swear to a certificate, which shall state:

(A) The name of the partnership.

(B) The character of the business.

(C) The location of the principal place of business and also, if such location is outside the State of Oklahoma, the street address of the principal place of business within Oklahoma.

(D) The name and place of residence of each member; general and limited partners being respectively designated.

(E) The term for which the partnership is to exist.

(F) The amount of cash and a description of the agreed value of the other property contributed by each limited partner.

(G) The additional contributions, if any, agreed to be made by each limited partner and the times at which or events on the happening of which they shall be made.

(H) The time, if agreed upon, when the contribution of each limited partner is to be returned.

(I) The share of the profits or the other compensation by way of income which each limited partner shall receive by reason of his contribution.

(J) The right, if given, of a limited partner to substitute an assignee as contributor in his place, and the terms and conditions of the substitution.

(K) The right, if given, of the partners to admit additional limited partners.

(L) The right, if given, of one or more of the limited partners to priority over other limited partners, as to contributions or as to compensation by way of income, and the nature of such priority.

(M) The right, if given, of the remaining general partner or partners to continue the business on the death, retirement or insanity of a general partner.

(N) The right, if given, of a limited partner to demand and receive property other than cash in return for his contribution.

(2)  File for record the certificate in the Office of the Secretary of State.

(b)  A limited partnership is formed if there has been substantial compliance in good faith with the requirements of subsection (a) of this section, and a fee of One Hundred Dollars ($100.00) paid to the Secretary of State.  There shall be a fee of Fifty Dollars ($50.00) for each filing of an amendment or cancellation for a limited partnership.

Added by Laws 1951, p. 145, § 3, emerg. eff. May 29, 1951.  Amended by Laws 1979, c. 259, § 8, eff. Oct. 1, 1979; Laws 1984, c. 229, § 15, operative July 1, 1984.

§54-144.  Business which may be carried on.

A limited partnership may carry on any business which a partnership without limited partners may carry on, except that a limited partnership may not carry on business as a bank or domestic insurer.

Added by Laws 1951, p. 145, § 4, emerg. eff. May 29, 1951.  Amended by Laws 1997, c. 418, § 118, eff. Nov. 1, 1997.

§54-145.  Contributions of limited partner.

The contributions of a limited partner may be cash or other property, but not services.

Added by Laws 1951, p. 145, § 5, emerg. eff. May 29, 1951.

§54-146.  Partnership name.

(a)  The surname of a limited partner shall not appear in the partnership name, unless:

(1)  It is also the surname of a general partner, or

(2)  Prior to the time when the limited partner became such the business had been carried on under a name in which his surname appeared.

(b)  A limited partner whose name appears in a partnership name contrary to the provisions of paragraph (a) is liable as a general partner to partnership creditors who extend credit to the partnership without actual knowledge that he is not a general partner.

Added by Laws 1951, p. 145, § 6, emerg. eff. May 29, 1951.

§54-147.  False statements in certificate.

If the certificate contains a false statement, one who suffers loss by reliance on such statement may hold liable any party to the certificate who knew the statement to be false.

(a)  At the time he signed the certificate, or

(b)  Subsequently, but within a sufficient time before the statement was relied upon to enable him to cancel or amend the certificate, or to file a petition for its cancellation or amendment as provided in Section 26(c).

Added by Laws 1951, p. 145, § 7, emerg. eff. May 29, 1951.

§54-148.  Liability of limited partner.

A limited partner shall not become liable as a general partner unless, in addition to the exercise of his rights and powers as a limited partner, he takes part in the control of the business.

Added by Laws 1951, p. 146, § 8, emerg. eff. May 29, 1951.

§54-149.  Admission of additional limited partners.

After the formation of a limited partnership, additional limited partners may be admitted upon filing an amendment to the original certificate in accordance with the requirements of Section 26.

Added by Laws 1951, p. 146, § 9, emerg. eff. May 29, 1951.

§54-150.  General partners - Rights, powers, restrictions and liabilities.

(a)  A general partner shall have all the rights and powers and be subject to all the restrictions and liabilities of a partner in a partnership without limited partners, except that without the written consent or ratification of the specific act by all the limited partners, a general partner or all of the general partners have no authority to:

(1)  Do any act in contravention of the certificate.

(2)  Do any act which would make it impossible to carry on the ordinary business of the partnership.

(3)  Confess a judgment against the partnership.

(4)  Possess partnership property, or assign their rights in specific partnership property, for other than a partnership purpose.

(5)  Admit a person as a general partner.

(6)  Admit a person as a limited partner, unless the right so to do is given in the certificate.

(7)  Continue the business with partnership property on the death, retirement or insanity of a general partner, unless the right so to do is given in the certificate.

Added by Laws 1951, p. 146, § 10, emerg. eff. May 29, 1951.

§54-151.  Rights of limited partner.

(a)  A limited partner shall have the same rights as a general partner to:

(1)  Have the partnership books kept at the principal place of business of the partnership, and at all times to inspect and copy any of them.

(2)  Have on demand true and full information of all things affecting the partnership, and a formal account of partnership affairs whenever circumstances render it just and reasonable, and

(3)  Have dissolution and winding up by decree of court.

(b)  A limited partner shall have the right to receive a share of the profits or other compensation by way of income, and to the return of his contribution as provided in Sections 16 and 17.

Added by Laws 1951, p. 146, § 11, emerg. eff. May 29, 1951.

§54-152.  Person erroneously believing himself a limited partner.

A person who has contributed to the capital of a business conducted by a person or partnership erroneously believing that he has become a limited partner in a limited partnership, is not, by reason of his exercise of the right of a limited partner, a general partner with the person or in the partnership carrying on the business, or bound by the obligations of such person or partnership; provided that on ascertaining the mistake he promptly renounces his interest in the profits of the business, or other compensation by way of income.

Added by Laws 1951, p. 146, § 12, emerg. eff. May 29, 1951.

§54-153.  Same person as general partner and limited partner.

(a)  A person may be a general partner and a limited partner in the same partnership at the same time.

(b)  A person who is a general, and also at the same time a limited partner, shall have all the rights and powers and be subject to all the restrictions of a general partner; except that, in respect to his contribution, he shall have the rights against the other members which he would have had if he were not also a general partner.

Added by Laws 1951, p. 146, § 13, emerg. eff. May 29, 1951.

§54-154.  Limited partner as creditor of partnership.

(a)  A limited partner also may loan money to and transact other business with the partnership, and, unless he is also a general partner, receive on account of resulting claims against the partnership, with general creditors, a pro rata share of the assets. No limited partner shall in respect to any such claim:

(1)  Receive or hold as collateral security any partnership property, or

(2)  Receive from a general partner or the partnership any payment, conveyance, or release from liability, if at the time the assets of the partnership are not sufficient to discharge partnership liabilities to persons not claiming as general or limited partners.

(b)  The receiving of collateral security, or a payment, conveyance, or release in violation of the provisions of paragraph (a) is a fraud on the creditors of the partnership.

Added by Laws 1951, p. 146, § 14, emerg. eff. May 29, 1951.

§54-155.  Priority as between several limited partners.

Where there are several limited partners the members may agree that one or more of the limited partners shall have a priority over other limited partners as to the return of their contributions, as to their compensation by way of income, or as to any other matter. If such an agreement is made it shall be stated in the certificate, and in the absence of such a statement all the limited partners shall stand upon equal footing.

Added by Laws 1951, p. 147, § 15, emerg. eff. May 29, 1951.

§54-156.  Share of profits or compensation.

A limited partner may receive from the partnership the share of the profits or the compensation by way of income stipulated for in the certificate; provided, that after such payment is made, whether from the property of the partnership or that of a general partner, the partnership assets are in excess of all liabilities of the partnership except liabilities to limited partners on account of their contributions and to general partners.

Added by Laws 1951, p. 147, § 16, emerg. eff. May 29, 1951.

§54-157.  Return of contribution.

(a)  A limited partner shall not receive from a general partner or out of partnership property any part of his contribution until:

(1)  All liabilities of the partnership, except liabilities to general partners and to limited partners on account of their contributions, have been paid or there remains property of the partnership sufficient to pay them.

(2)  The consent of all members is had, unless the return of the contribution may be rightfully demanded under the provisions of paragraph (b), and

(3)  The certificate is canceled or so amended as to set forth the withdrawal or reduction.

(b)  Subject to the provisions of paragraph (a) a limited partner may rightfully demand the return of his contribution:

(1)  On the dissolution of a partnership, or

(2)  When the date specified in the certificate for its return has arrived, or

(3)  After he has given six (6) months' notice in writing to all other members, if no time is specified in the certificate either for the return of the contribution or for the dissolution of the partnership.

(c)  In the absence of any statement in the certificate to the contrary or the consent of all members, a limited partner, irrespective of the nature of his contribution, has only the right to demand and receive cash in return for his contribution.

(d)  A limited partner may have the partnership dissolved and its affairs wound up when:

(1)  He rightfully but unsuccessfully demands the return of his contribution, or

(2)  The other liabilities of the partnership have not been paid, or the partnership property is insufficient for their payment as required by paragraph (a 1) and the limited partner would otherwise be entitled to the return of his contribution.

Added by Laws 1951, p. 147, § 17, emerg. eff. May 29, 1951.

§54-158.  Liabilities of limited partner to partnership.

(a)  A limited partner is liable to the partnership:

(1)  For the difference between his contribution as actually made and that stated in the certificate as having been made, and

(2)  For any unpaid contribution which he agreed in the certificate to make in the future at the time and on the conditions stated in the certificate.

(b)  A limited partner holds as trustee for the partnership:

(1)  Specific property stated in the certificate as contributed by him, but which was not contributed or which has been wrongfully returned, and

(2)  Money or other property wrongfully paid or conveyed to him on account of his contribution.

(c)  The liabilities of a limited partner as set forth in this section can be waived or compromised only by the consent of all members; but a waiver or compromise shall not affect the right of a creditor of a partnership, who extended credit or whose claim arose after the filing and before a cancellation or amendment of the certificate, to enforce such liabilities.

(d)  When a contributor has rightfully received the return in whole or in part of the capital of his contribution, he is nevertheless liable to the partnership for any sum, not in excess of such return with interest, necessary to discharge its liabilities to all creditors who extended credit or whose claims arose before such return.

Added by Laws 1951, p. 147, § 18, emerg. eff. May 29, 1951.

§54-159.  Interest as personal property.

A limited partner's interest in the partnership is personal property.

Added by Laws 1951, p. 148, § 19, emerg. eff. May 29, 1951.

§54-160.  Assignments and substitutions.

(a)  A limited partner's interest is assignable.

(b)  A substituted limited partner is a person admitted to all the rights of a limited partner who has died or has assigned his interest in a partnership.

(c)  An assignee, who does not become a substituted limited partner, has no right to require any information or account of the partnership transactions or to inspect the partnership books; he is only entitled to receive the share of the profits or other compensation by way of income, or the return of his contribution, to which his assignor would otherwise be entitled.

(d)  An assignee shall have the right to become a substituted limited partner if all the members (except the assignor) consent thereto or if the assignor, being thereunto empowered by the certificate, gives the assignee that right.

(e)  An assignee becomes a substituted limited partner when the certificate is appropriately amended in accordance with Section 26.

(f)  The substituted limited partner has all the rights and powers, and is subject to all the restrictions and liabilities of his assignor, except those liabilities of which he was ignorant at the time he became a limited partner and which could not be ascertained from the certificate.

(g)  The substitution of the assignee as a limited partner does not release the assignor from liability to the partnership under Sections 7 and 18.

Added by Laws 1951, p. 148, § 20, emerg. eff. May 29, 1951.

§54-161.  Retirement, death or insanity of general partner.

The retirement, death or insanity of a general partner dissolves the partnership, unless the business is continued by the remaining general partners:

(a)  Under a right so to do stated in the certificate, or

(b)  With the consent of all members.

Added by Laws 1951, p. 148, § 21, emerg. eff. May 29, 1951.

§54-162.  Death of limited partner.

(a)  On the death of a limited partner his executor or administrator shall have all the rights of a limited partner for the purpose of settling his estate, and such power as the deceased had to constitute his assignee a substituted limited partner.

(b)  The estate of a deceased limited partner shall be liable for all his liabilities as a limited partner.

Added by Laws 1951, p. 148, § 22, emerg. eff. May 29, 1951.

§54-163.  Creditors of limited partner, remedies of.

(a)  On due application to a court of competent jurisdiction by any judgment creditor of a limited partner, the court may charge the interest of the indebted limited partner with payment of the unsatisfied amount of the judgment debt; and may appoint a receiver, and make all other orders, directions, and inquiries which the circumstances of the case may require.

(b)  The interest may be redeemed with the separate property of any general partner, but may not be redeemed with partnership property.

(c)  The remedies conferred by paragraph (a) shall not be deemed exclusive of others which may exist.

(d)  Nothing in this act shall be held to deprive a limited partner of his statutory exemption.

Added by Laws 1951, p. 148, § 23, emerg. eff. May 29, 1951.

§54-164.  Order of payment of liabilities on dissolution.

(a)  In settling accounts after dissolution the liabilities of the partnership shall be entitled to payment in the following order:

(1)  Those to creditors, in the order of priority as provided by law, except those to limited partners on account of their contributions, and to general partners.

(2)  Those to limited partners in respect to their share of the profits and other compensation by way of income on their contributions.

(3)  Those to limited partners in respect to the capital of their contributions.

(4)  Those to general partners other than for capital and profits.

(5)  Those to general partners in respect to profits.

(6)  Those to general partners in respect to capital.

(b)  Subject to any statement in the certificate or to subsequent agreement, limited partners share in the partnership assets in respect to their claims for capital, and in respect to their claims for profits or for compensation by way of income on their contributions respectively, in proportion to the respective amounts of such claims.

Added by Laws 1951, p. 148, § 24, emerg. eff. May 29, 1951.

§54-165.  Cancellation or amendment of certificate.

(a)  The certificate shall be canceled when the partnership is dissolved or all limited partners cease to be such.

(b)  A certificate shall be amended when:

(1)  There is a change in the name of the partnership or in the amount or character of the contribution of any limited partner.

(2)  A person is substituted as a limited partner.

(3)  An additional limited partner is admitted.

(4)  A person is admitted as a general partner.

(5)  A general partner retires, dies or becomes insane, and the business is continued under Section 21.

(6)  There is a change in the character of the business of the partnership.

(7)  There is a false or erroneous statement in the certificate.

(8)  There is a change in the time as stated in the certificate for the dissolution of the partnership or for the return of a contribution.

(9)  A time is fixed for the dissolution of the partnership, or the return of a contribution, no time having been specified in the certificate, or

(10)  The members desire to make a change in any other statement in the certificate in order that it shall accurately represent the agreement between them.

Added by Laws 1951, p. 149, § 25, emerg. eff. May 29, 1951.

§54-166.  Instruments and proceedings to cancel or amend certificates.

(a)  The writing to amend a certificate shall:

(1)  Conform to the requirements of Section 3(a 1) as far as necessary to set forth clearly the change in the certificate which it is desired to make, and

(2)  Be signed and sworn to by all members, and an amendment substituting a limited partner or adding a limited or general partner shall be signed also by the member to be substituted or added, and when a limited partner is to be substituted, the amendment shall also be signed by the assigning limited partner.

(b)  The writing to cancel a certificate shall be signed by all members.

(c)  A person desiring the cancellation or amendment of a certificate, if any person designated in paragraphs (a) and (b) as a person who must execute the writing refuses to do so, may petition the district court of the judicial district wherein he resides, to direct a cancellation or amendment thereof.

(d)  If the court finds that the petitioner has a right to have the writing executed by a person who refuses to do so it shall order the Secretary of State to record the cancellation or amendment of the certificate; and where the certificate is to be amended, the court shall also cause to be filed for record in said office a certified copy of its decree setting forth the amendment.

(e)  A certificate is amended or canceled when there is filed for record in the office of the Secretary of State where the certificate is recorded:

(1)  A writing in accordance with the provisions of paragraph (a), or (b) or

(2)  A certified copy of the order of court in accordance with the provisions of paragraph (d).

(f)  After the certificate is duly amended in accordance with this section, the amended certificate shall thereafter be for all purposes the certificate provided for by this act.

Added by Laws 1951, p. 149, § 26, emerg. eff. May 29, 1951.

§54-167.  Parties to proceedings against partnership.

A contributor, unless he is a general partner, is not a proper party, to proceedings by or against a partnership, except where the object is to enforce a limited partner's right against or liability to the partnership.

Added by Laws 1951, p. 150, § 27, emerg. eff. May 29, 1951.

§54-168.  Interpretation and construction.

(a)  The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this act.

(b)  This act shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

(c)  This act shall not be so construed as to impair the obligations of any contract existing when the act goes into effect, nor to affect any action on proceedings begun or right accrued before this act takes effect.

Added by Laws 1951, p. 150, § 28, emerg. eff. May 29, 1951.

§54-169.  Cases not provided for.

In any case not provided for in this act the rules of law and equity, including the law merchant, shall govern.

Added by Laws 1951, p. 150, § 29, emerg. eff. May 29, 1951.

§54-170.  Partnerships formed under prior laws.

(a)  A limited partnership formed under any statute of this state prior to the adoption of this act, may become a limited partnership under this act by complying with the provisions of Section 3; provided the certificate sets forth:

(1)  The amount of the original contribution of each limited partner, and the time when the contribution was made, and

(2)  That the property of the partnership exceeds the amount sufficient to discharge its liabilities to persons not claiming as general or limited partners by an amount greater than the sum of the contributions of its limited partners.

(b)  A limited partnership formed under any statute of this state prior to the adoption of this act, until or unless it becomes a limited partnership under this act, shall continue to be governed by the provisions of 54 O.S.1951, Sections 101 - 125, except that such partnership shall not be renewed unless so provided in the original agreement.

Added by Laws 1951, p. 150, § 30, emerg. eff. May 29, 1951.

§54-171.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§54-172.  Repealed by Laws 1984, c. 50, § 64, eff. Nov. 1, 1984.

§54-173.  Repealed by Laws 1984, c. 50, § 64, eff. Nov. 1, 1984.

§54-174.  Application for registration - Endorsement - Filing - Certificate of registration.

A.  Before transacting business in this state, a foreign limited partnership shall register with the Secretary of State and appoint an agent for service of process on the partnership.  If no agent has been appointed by the time registration has been completed, or if appointed, the agent's authority has been revoked, or if the agent cannot be found or served with the exercise of reasonable diligence, the Secretary of State shall be deemed the agent of the partnership for service of process.

B.  In order to register, a foreign limited partnership shall submit to the Secretary of State the following:

1.  An application in duplicate for registration as a foreign limited partnership, signed and sworn to by a general partner and setting forth the following information:

a. the name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state,

b. the state and date of its formation,

c. the general character of the business it proposes to transact in this state,

d. the name and address of any agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint; the agent must be an individual resident of this state, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in this state,

e. a statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process if no agent has been appointed under subparagraph d of this paragraph or, if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence,

f. the address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership, and

g. a list of the names and business addresses of its partners;

2.  A certificate from the certifying officer of the state of its organization, attesting to the partnership's organization under the laws of such state; and

3.  Payment of a registration fee in an amount of Three Hundred Dollars ($300.00).

Added by Laws 1979, c. 259, § 11, eff. Oct. 1, 1979.  Amended by Laws 1984, c. 229, § 16, operative July 1, 1984.

NOTE:  Also repealed by Laws 1984, c. 50, § 64, eff. Nov. 1. 1984.

§54-175.  Repealed by Laws 1984, c. 50, § 64, eff. Nov. 1, 1984.

§54-176.  Repealed by Laws 1984, c. 50, § 64, eff. Nov. 1, 1984.

§54-177.  Correction of statements - Fee.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited  partnership shall promptly file in the Office of the Secretary of State a certificate, signed and sworn to by a general partner, correcting such statement and shall pay to the Secretary of State a fee of One Hundred Dollars ($100.00).

Added by Laws 1979, c. 259, § 14, eff. Oct. 1, 1979.  Amended by Laws 1984, c. 229, § 17, operative July 1, 1984.

NOTE:  Also repealed by Laws 1984, c. 50, § 64, eff. Nov. 1. 1984.

§54-178.  Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation signed and sworn to by a general partner, and paying a cancellation fee in an amount of One Hundred Dollars ($100.00).  A cancellation shall not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this state.

Added by Laws 1979, c. 259, § 15, eff. Oct. 1, 1979.  Amended by Laws 1984, c. 229, § 18, operative July 1, 1984.

NOTE:  Also repealed by Laws 1984, c. 50, § 64, eff. Nov. 1. 1984.

§54-179.  Repealed by Laws 1984, c. 50, § 64, eff. Nov. 1, 1984.

§54-180.  Repealed by Laws 1984, c. 50, § 64, eff. Nov. 1, 1984.

§54-181.  Application.

In any case not provided for in the Oklahoma Uniform Limited Partnership Act, the provisions of the Oklahoma Revised Uniform Partnership Act govern.

Added by Laws 1998, c. 422, § 30, eff. Nov. 1, 1998.

§54-201.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-202.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-203.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-204.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-205.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-206.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-207.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-208.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-209.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-210.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-211.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-212.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-213.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-214.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-215.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-216.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-217.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-218.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-219.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-220.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-221.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-222.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-223.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-224.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-225.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-226.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-227.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-228.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-229.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-230.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-231.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-232.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-233.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-234.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-235.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-236.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-237.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-238.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-239.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-240.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-241.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-242.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-243.  Repealed by Laws 1997, c. 399, § 69, eff. Nov. 1, 1997.

§54-244.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§54-301.  Citation.

CITATION

Sections 301 through 364 of this title and Sections 34 and 35 of this act may be cited as the "Oklahoma Revised Uniform Limited Partnership Act".

Added by Laws 1984, c. 50, § 1, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 1, eff. Nov. 1, 1988.

§54-302.  Definitions.

DEFINITIONS

As used in the Oklahoma Revised Uniform Limited Partnership Act, unless the context otherwise requires:

1.  "Certificate of limited partnership" means the certificate referred to in Section 309 of this title and the certificate as amended or restated;

2.  "Contribution" means any cash, property, services rendered or promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner;

3.  "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in Section 324 of this title;

4.  "Foreign limited partnership" means a partnership other than a domestic limited partnership and having as partners one or more general partners and one or more limited partners;

5.  "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner;

6.  "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement;

7.  "Limited partnership" and "domestic limited partnership" means a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners;

8.  "Partner" means a limited or general partner;

9.  "Partnership agreement" means any valid written or oral agreement of the partners as to the affairs of a limited partnership and the conduct of its business;

10.  "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets;

11.  "Person" means a natural person, partnership, domestic or foreign limited partnership, trust, estate, association or corporation; and

12.  "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

Added by Laws 1984, c. 50, § 2, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 2, eff. Nov. 1, 1988.

§54-303.  Name.

NAME

The name of each limited partnership as set forth in its certificate of limited partnership:

1.  Shall contain the words "limited partnership" or the abbreviations "L.P." or "LP";

2.  May not contain the name of a limited partner unless:

a. it is also the name of a general partner or the corporate name of a corporate general partner, or

b. the business of the limited partnership had been carried on under that name before the admission of that limited partner; and

3. a. May not be the same as or indistinguishable from:

(1) names upon the records in the Office of the Secretary of State of then existing limited partnerships whether organized pursuant to the laws of this state or registered as foreign limited partnerships in this state, or

(2) names upon the records in the Office of the Secretary of State of corporations organized under the laws of this state then existing or which existed at any time during the preceding three (3) years, or

(3) names upon the records in the Office of the Secretary of State of foreign corporations registered in accordance with the laws of this state then existing or which existed at any time during the preceding three (3) years, or

(4) trade names or fictitious names filed with the Secretary of State, or

(5) corporate, limited liability company or limited partnership names reserved with the Secretary of State, or

(6) names of then existing limited liability companies whether organized pursuant to the laws of this state or registered as foreign limited liability companies in this state.

b. The provisions of subparagraph a of this paragraph shall not apply if one of the following is filed with the Secretary of State:

(1) The written consent of the other limited partnership, corporation, limited liability company or holder of the trade name, fictitious name or reserved corporate, limited liability company or limited partnership name to use the same or indistinguishable name with the addition of one or more words, numerals, numbers or letters to make that name distinguishable upon the records of the Secretary of State, except that the addition of words, numerals, numbers or letters to make the name distinguishable shall not be required where such written consent states that the consenting entity is about to change its name, cease to do business, withdraw from the state or be wound up, or

(2) A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of such limited partnership or holder of a limited partnership name to the use of such name in this state.

Added by Laws 1984, c. 50, § 3, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 3, eff. Nov. 1, 1988; Laws 1996, c. 69, § 18, eff. Nov. 1, 1996; Laws 1999, c. 421, § 33, eff. Nov. 1, 1999; Laws 2001, c. 406, § 21, emerg. eff. June 4, 2001.

§54-304.  Reservation of name.

RESERVATION OF NAME

A.  The exclusive right to the use of a name may be reserved by:

1.  Any person intending to organize a limited partnership under this act and to adopt that name;

2.  Any domestic limited partnership or any foreign limited partnership registered in this state which intends to adopt that name;

3.  Any foreign limited partnership intending to register in this state and adopt that name; and

4.  Any person intending to organize a foreign limited partnership and intending to have it registered in this state and adopt that name.

B.  A person seeking to reserve a specified name shall file an application executed by the applicant with the Secretary of State and pay a filing fee of Ten Dollars ($10.00).  If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, he shall reserve the name for the exclusive use of the applicant for a period of sixty (60) days.  The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

Added by Laws 1984, c. 50, § 4, eff. Nov. 1, 1984.  Amended by Laws 1994, c. 382, § 20, eff. Sept. 1, 1994; Laws 1996, c. 69, § 19, eff. Nov. 1, 1996.

§54-305.  Specified office and agent.

SPECIFIED OFFICE AND AGENT

Each domestic limited partnership shall continuously maintain in this state:

1.  An office, which may, but need not be a place of its business in this state, at which shall be kept the records required by Section 306 of this title to be maintained; and

2.  An agent for service of process on the limited partnership, which agent may be the domestic limited partnership itself, an individual resident of this state, a domestic corporation, limited partnership, limited liability company; or a foreign corporation, limited partnership or limited liability company authorized to do business in this state.

Added by Laws 1984, c. 50, § 5, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 4, eff. Nov. 1, 1988; Laws 1996, c. 69, § 20, eff. Nov. 1, 1996; Laws 1999, c. 421, § 34, eff. Nov. 1, 1999.

§54-305.1.  Change in location of registered office - Change in registered agent - Resignation of registered agent - Service on limited partnership without registered agent.

A.  A domestic limited partnership may change the location of its registered office in this state at any time as it may see fit.  This change may be made by filing in the office of the Secretary of State a certificate, signed by a general partner, showing the change.  At the time of filing of any such certificate, a fee in the amount of Twenty-five Dollars ($25.00) shall be paid to the Secretary of State.

B.  A domestic limited partnership may change its registered agent at any time as it may see fit.  Such change may be made by filing in the office of the Secretary of State a certificate, signed by a general partner and acknowledged by a notary public, showing the change.  At the time of filing of any such certificate, a fee in the amount of Twenty-five Dollars ($25.00) shall be paid to the Secretary of State.

C.  The registered agent of a limited partnership may resign without appointing a successor by filing in the name of the limited partnership a certificate with the Secretary of State; but such resignation shall not become effective until thirty (30) days after each certificate is filed.  There shall be included in the certificate a statement of such registered agent, if an individual, or of the president, a vice-president, or the secretary thereof, if a corporation, that at least thirty (30) days prior to the date of the filing of the certificate, due notice of the resignation of the registered agent was sent by certified or registered mail to the limited partnership for which such registered agent was acting, at the principal office thereof, if known to the registered agent or, if not, to the last-known address of the attorney or other individual at whose request the registered agent was appointed for such corporation.

D.  After receipt of the notice of the resignation of its registered agent provided for in subsection C of this section, the limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning in the same manner as provided for in subsection B of this section for change of registered agent.  If such limited partnership, being a limited partnership of this state, fails to obtain and designate a new registered agent prior to the expiration of the period of thirty (30) days after the filing by the registered agent of the certificate of resignation, the Secretary of State shall be deemed to be the registered agent of the limited partnership until a new registered agent is designated.  The Office of the Secretary of State shall charge the fee prescribed by Section 350.1 of this title for acting as registered agent.

E.  If a limited partnership has no registered agent or the registered agent cannot be found, then service on the limited partnership may be made by serving the Secretary of State as its agent as provided in Section 2004 of Title 12 of the Oklahoma Statutes.

Added by Laws 1985, c. 220, § 22, eff. Nov. 1, 1985.  Amended by Laws 1994, c. 382, § 18, eff. Sept. 1, 1994; Laws 1996, c. 69, § 21, eff. Nov. 1, 1996; Laws 1999, c. 421, § 35, eff. Nov. 1, 1999.

§54-306.  Records to be kept.

RECORDS TO BE KEPT

A.  Each limited partnership shall keep the following at the office required pursuant to Section 305 of this title:

1.  A current list of the full name and last-known business address of each partner, separately identifying the general partners in alphabetical order and the limited partners in alphabetical order;

2.  A copy of the certificate of limited partnership and all certificates of amendment thereto together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

3.  Copies of the limited partnership's federal and state income tax returns and reports, if any, for the three (3) most recent years;

4.  Copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three (3) most recent years; and

5.  Unless contained in a written partnership agreement, a writing setting out:

a. the amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

b. the times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

c. any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and

d. any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

B.  Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

Added by Laws 1984, c. 50, § 6, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 5, eff. Nov. 1, 1988.

§54-307.  Nature of business.

NATURE OF BUSINESS

A limited partnership may carry on any business that a partnership without limited partners may carry on, except that a limited partnership may not carry on business as a bank or domestic insurer.

Added by Laws 1984, c. 50, § 7, eff. Nov. 1, 1984.  Amended by Laws 1997, c. 418, § 119, eff. Nov. 1, 1997.

§54-308.  Business transactions of partner with the partnership.

BUSINESS TRANSACTIONS OF PARTNER WITH THE PARTNERSHIP

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

Added by Laws 1984, c. 50, § 8, eff. Nov. 1, 1984.

§54-309.  Certificate of limited partnership.

CERTIFICATE OF LIMITED PARTNERSHIP

A.  In order to form a limited partnership, a certificate of limited partnership must be executed and filed in the Office of the Secretary of State.  The certificate shall set forth:

1.  The name of the limited partnership;

2.  The street address of the office and the name and street address of the agent for service of process as required pursuant to Section 305 of this title;

3.  The name and the business address of each general partner;

4.  The term of the existence of the limited partnership which may be perpetual; and

5.  Any other matters the general partners determine to include therein.

B.  A limited partnership is formed at the time of the filing of the certificate of limited partnership in the Office of the Secretary of State or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

Added by Laws 1984, c. 50, § 9, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 6, eff. Nov. 1, 1988; Laws 1998, c. 422, § 31, eff. Nov. 1, 1998; Laws 1999, c. 421, § 36, eff. Nov. 1, 1999; Laws 2001, c. 406, § 22, emerg. eff. June 4, 2001.

§54-310.  Amendment to certificate.

AMENDMENT TO CERTIFICATE

A.  A certificate of limited partnership is amended by filing a certificate of amendment in the Office of the Secretary of State. The certificate shall set forth:

1.  The name of the limited partnership;

2.  The date of filing the certificate; and

3.  The amendment to the certificate.

B.  Within thirty (30) days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

1.  The admission of a new general partner;

2.  The withdrawal of a general partner; or

3.  The continuation of the business pursuant to Section 345 of this title after an event of withdrawal of a general partner.

C.  A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

D.  A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

E.  No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection B of this section if the amendment is filed within the thirty-day period specified in subsection B of this section.

F.  A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.

Added by Laws 1984, c. 50, § 10, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 7, eff. Nov. 1, 1988.

§54-310.1.  Merger or consolidation.

A.  Pursuant to an agreement of merger or consolidation, a domestic limited partnership may merge or consolidate with or into one or more domestic limited partnerships or other business entities, formed or organized under the laws of this state, any other state, or the District of Columbia, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity.  As used in this section, "other business entity" means a corporation, a business trust, a common law trust, or an unincorporated business including a partnership, whether general or limited, but excluding a domestic limited partnership.

B.  Unless otherwise provided in the partnership agreement, a merger or consolidation shall be approved by each domestic limited partnership which is to merge or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than one class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.  Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

C.  If a domestic limited partnership is merging or consolidating pursuant to this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation with the Secretary of State.  The certificate of merger or consolidation shall state:

1.  The name and jurisdiction of formation or organization of each of the domestic limited partnerships or other business entities which is to merge or consolidate;

2.  That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships or other business entities which is to merge or consolidate;

3.  The name of the surviving or resulting domestic limited partnership or other business entity;

4.  The future effective date or time, which shall be a date or time certain, of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

5.  That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

6.  That a copy of the agreement of merger or consolidation shall be furnished by the surviving or resulting domestic limited partnership or other business entity, upon request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

7.  If the surviving or resulting entity is not a domestic limited partnership or corporation organized pursuant to the laws of this state, a statement that such surviving or resulting other business entity agrees it may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding, and specifying the address to which a copy of such process shall be mailed to the entity by the Secretary of State.

D.  Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation which was effective prior to September 1, 1990, shall not affect the validity or effectiveness of any such merger or consolidation.

E.  Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing with the Secretary of State of a certificate of merger or consolidation.

F.  A certificate of merger or consolidation shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation.

G.  When any merger or consolidation shall have become effective pursuant to this section for all purposes of the laws of this state, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this state, in any of such domestic limited partnerships and other business entities shall not revert or be in any way impaired by reason of this section, but all rights of creditors and all liens upon any property of any said domestic limited partnerships and other business entities shall be preserved unimpaired.  All debts, liabilities and duties of each of the domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against the limited partnership or other entity to the same extent as if said debts, liabilities and duties had been incurred or contracted by the limited partnership or other entity.  Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs pursuant to Section 347 of Title 54 of the Oklahoma Statutes or pay its liabilities and distribute its assets pursuant to Section 348 of Title 54 of the Oklahoma Statutes.

H.  At the time of filing a merger or consolidation, a fee in the amount of One Hundred Dollars ($100.00) shall be paid to the Secretary of State for deposit in the General Revenue Fund of the State Treasury.

Added by Laws 1990, c. 328, § 13, eff. Sept. 1, 1990.  Amended by Laws 1994, c. 267, § 3, eff. July 1, 1994.

§54-310.2.  Conversion of certain entities to a limited partnership.

ONVERSION OF CERTAIN ENTITIES

TO A LIMITED PARTNERSHIP

A.  As used in this section, the term "business entity" means a domestic corporation, general partnership, limited liability company, business trust, common law trust, or other unincorporated association.

B.  Any business entity may convert to a domestic limited partnership by complying with subsection H of this section and filing with the Secretary of State in accordance with Section 314 of this title a certificate of conversion to limited partnership that has been executed in accordance with Section 312 of this title, to which shall be attached a certificate of limited partnership that complies with Section 309 of this title and has been executed in accordance with Section 312 of this title.

C.  The certificate of conversion to limited partnership shall state:

1.  The date on which the business entity was first formed;

2.  The name of the business entity immediately prior to the filing of the certificate of conversion to limited partnership;

3.  The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection B of this section; and

4.  The future effective date or time, which shall be a date or time certain, of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

D.  Upon the filing with the Secretary of State the certificate of conversion to limited partnership and the certificate of limited partnership or upon the future effective date or time of the certificate of conversion to limited partnership and the certificate of limited partnership, the business entity shall be converted into a domestic limited partnership and the limited partnership shall thereafter be subject to all of the provisions of this act, except that notwithstanding Section 309 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the business entity was formed.

E.  The conversion of any business entity into a domestic limited partnership shall not be deemed to affect any obligations or liabilities of the business entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

F.  When any conversion shall have become effective under this section, for all purposes of the laws of this state, all of the rights, privileges and powers of the business entity that has converted, and all property, real, personal and mixed, and all debts due to the business entity, as well as all other things and causes of action belonging to the business entity, shall be vested in the domestic limited partnership and shall thereafter be the property of the domestic limited partnership as they were of the business entity that has converted, and the title to any real property vested by deed or otherwise in the business entity shall not revert or be in any way impaired by reason of this act; but all rights of creditors and all liens upon any property of the business entity shall be preserved unimpaired, and all debts, liabilities and duties of the business entity that has converted shall thenceforth attach to the domestic limited partnership, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it.

G.  Unless otherwise agreed or otherwise provided by any laws of this state applicable to the converting business entity, the converting business entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of the business entity and shall constitute a continuation of the existence of the converting business entity in the form of a domestic limited partnership.  When a business entity has been converted to a limited partnership pursuant to this section, the limited partnership shall, for all purposes of the laws of this state, be deemed to be a continuation of the converting business entity.

H.  Before filing a certificate of conversion to limited partnership with the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the business entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

I.  In connection with a conversion hereunder, rights or securities of or interests in the business entity that is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, or rights or securities of or interests in the domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited partnership or other business entity.

J.  The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, a business entity to this state by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

Added by Laws 2001, c. 405, § 41, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 255, § 61, eff. Nov. 1, 2004.

§54-310.3.  Approval of conversion of a limited partnership.

PPROVAL OF CONVERSION

OF A LIMITED PARTNERSHIP

A.  A domestic limited partnership may convert to a business entity upon the authorization of the conversion in accordance with this section.

B.  If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement.

C.  If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation.

D.  If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval:

1.  By all general partners; and

2.  By the limited partners or, if there is more than one class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

Notwithstanding the foregoing, in addition to any other authorization required by this section, if the entity into which the limited partnership is to convert does not afford all of its interest holders protection against personal liability for the debts of the entity, the conversion must be authorized by any and all partners who would be exposed to personal liability.

E.  Unless otherwise agreed, the conversion of a domestic limited partnership to another business entity pursuant to this section shall not require the limited partnership to wind up its affairs or pay its liabilities and distribute its assets.

F.  In connection with a conversion of a domestic limited partnership to another business entity pursuant to this section, rights or securities of or interests in the domestic limited partnership that are to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the business entity into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another business entity.

G.  If the governing act of the domestic business entity into which the limited partnership is converting does not provide for the filing of a conversion notice with the Secretary of State, the certificate of conversion executed in accordance with Section 312 of this title shall be filed in the office of the Secretary of State in accordance with Section 314 of this title.  The certificate of conversion shall state:

1.  The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership were originally filed;

2.  The date of filing of its original certificate of limited partnership with the Secretary of State;

3.  The future effective date or time, which shall be a specified date or time not later than a time on the nineteenth day after filing, of the conversion if it is not to be effective upon the filing of the certificate of conversion; and

4.  That the conversion has been approved in accordance with this section.

H.  Upon the filing of a conversion notice with the Secretary of State, whether under subsection G of this section or under the governing act of the domestic business entity into which the limited partnership is converting, the filing of any formation document required by the governing act of the domestic entity into which the limited partnership is converting, and payment to the Secretary of State of all prescribed fees, the Secretary of State shall certify that the limited partnership has filed all documents and paid all required fees, and thereupon the limited partnership shall cease to exist as a limited partnership of this state.  The Secretary of State's certificate shall be prima facie evidence of the conversion by the limited partnership.

I.  Notwithstanding the foregoing, in addition to any other authorization required by this section, if the entity into which the limited partnership is to convert does not afford all of its interest holders protection against personal liability for the debts of the entity, the conversion must be authorized by any and all members who would be exposed to personal liability.

Added by Laws 2001, c. 405, § 42, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 255, § 62, eff. Nov. 1, 2004.

§54-311.  Cancellation of certificate.

CANCELLATION OF CERTIFICATE

A.  A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up of the partnership or at any time there are no limited partners, or as provided in subsection B of this section, or upon the filing of a certificate of merger or consolidation if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the conversion of a domestic limited partnership approved in accordance with Section 310.3 of this title.  The cancellation of the certificate of limited partnership shall not affect the limited liability of the limited partners nor the rights and responsibilities of the partners as set forth in this act, in the certificate of limited partnership or in the partnership agreement during the period of winding up and prior to termination of the partnership.  A certificate of cancellation shall be filed in the Office of the Secretary of State to accomplish the cancellation of a certificate of limited partnership upon the dissolution of a limited partnership or upon the conversion of a domestic limited partnership approved in accordance with Section 42 of this act and shall set forth:

1.  The name of the limited partnership;

2.  The date of filing of its certificate of limited partnership;

3.  The reason for filing the certificate of cancellation;

4.  The effective date, which shall be a date certain, of cancellation if it is not to be effective upon the filing of the certificate;

5.  In the case of the conversion of a domestic limited partnership, the name of the entity to which the domestic limited partnership has been converted; and

6.  Any other information the general partners filing the certificate determine.

B.  The certificate of limited partnership of a domestic limited partnership shall be deemed to be canceled if the limited partnership shall fail to file an annual certificate provided in Section 44 of this act or the registered agent fee to the Secretary of State due under Section 350.1 of this title for a period of three (3) years from the date it is due, the cancellation to be effective on the third anniversary of the due date.

C.  On or before October 31 of each calendar year, the Secretary of State shall publish in at least one newspaper of general circulation in this state a list of those domestic limited partnerships whose certificates of limited partnership were canceled on July 1 of the calendar year pursuant to subsection B of this section.

Added by Laws 1984, c. 50, § 11, eff. Nov. 1, 1984.  Amended by Laws 2001, c. 405, § 43, eff. Nov. 1, 2001.

§54-311.1.  Annual certificate for domestic limited partnership and foreign limited partnership.

ANNUAL CERTIFICATE FOR DOMESTIC LIMITED

PARTNERSHIP AND FOREIGN LIMITED PARTNERSHIP

A.  Every domestic limited partnership and every foreign limited partnership registered to do business in this state shall file a certificate each year in the Office of the Secretary of State which shall confirm it is an active business and include its current mailing address.

B.  The annual certificate shall be due on July 1 following the close of the calendar year until the cancellation of the articles of organization.

C.  The Secretary of State shall, at least sixty (60) days prior to July 1 of each year, cause to be mailed a notice of the annual certificate to each domestic limited partnership and each foreign limited partnership required to comply with the provisions of this section in care of its registered agent; or, if there is no agent listed upon the records of the Secretary of State, the last known mailing address of the limited partnership.

D.  A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to file the annual certificate within sixty (60) days after the date due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in this state.

E.  Until cancellation, a domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to file the annual certificate with the Secretary of State may be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in this state upon the filing of the annual certificate for each year for which the domestic limited partnership or foreign limited partnership neglected, refused or failed to file the annual certificate within three (3) years from the date it is due.

F.  A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to file an annual certificate with the Secretary of State or pay the registered agent fee to the Secretary of State shall remain a domestic limited partnership formed under this act until cancellation of its articles of organization.  The Secretary of State shall not accept for filing any certificate or articles, except a certificate of resignation of a registered agent when a successor registered agent is not being appointed, required or permitted by this act to be filed in respect to any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to file an annual certificate, and shall not issue any certificate of good standing with respect to the domestic limited partnership or foreign limited partnership, unless or until the domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in this state.

G.  A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in this state by reason of its neglect, refusal or failure to file an annual certificate or pay an annual registered agent fee to the Secretary of State may not maintain any action, suit or proceeding in any court of this state until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in this state.  An action, suit or proceeding may not be maintained in any court of this state by any successor or assignee of the domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by the domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in this state until the domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has filed its annual certificate with the Secretary of State or paid its registered agent fee to the Secretary of State then due and payable, together with penalties.

H.  The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to file an annual certificate or pay a registered agent fee to the Secretary of State shall not impair the validity on any contract, deed, mortgage, security interest, lien or act of the domestic limited partnership or foreign limited partnership or prevent the domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding with any court of this state.

I.  A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of the domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of the domestic limited partnership or foreign limited partnership to file an annual certificate or pay a registered agent fee to the Secretary of State or by reason of the domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

Added by Laws 2001, c. 405, § 44, eff. Nov. 1, 2001.

§54-312.  Execution of certificates.

EXECUTION OF CERTIFICATES

A.  Each certificate required by Sections 309 through 317 of this title to be filed in the Office of the Secretary of State shall be executed in the following manner:

1.  An original certificate of limited partnership must be signed by all general partners;

2.  A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner;

3.  A certificate of cancellation must be signed by all general partners;

4.  A certificate, certificate of amendment, or certificate of cancellation signed on behalf of a corporation shall be signed by the president or by a vice-president and shall not be required to be attested or sealed; and

5.  Signatures on any certificate need not be acknowledged.

B.  Any person may sign a certificate by an attorney-in-fact but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

C.  The execution of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true.

D.  Any signature on any instrument authorized to be filed with the Secretary of State under any provisions of this act may be a facsimile.

Added by Laws 1984, c. 50, § 12, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 8, eff. Nov. 1, 1988; Laws 1996, c. 69, § 22, eff. Nov. 1, 1996.

§54-313.  Execution of certificate by judicial act.

If a person required pursuant to Section 312 of this title to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the district court where the office required by Section 305 of this title is located to direct execution of the certificate.  If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

Added by Laws 1984, c. 50, § 13, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 9, eff. Nov. 1, 1988.

§54-314.  Filing in Office of Secretary of State.

FILING IN OFFICE OF SECRETARY OF STATE

A.  Two signed copies of the certificate of limited partnership of any certificates of amendment, correction, or cancellation or of any judicial decree of amendment or cancellation, and of any certificate of merger or consolidation, any restated certificate, and any certificate of conversion to limited partnership shall be delivered to the Secretary of State.  A person who executes a certificate as an agent or fiduciary need not exhibit evidence of his authority as a prerequisite to filing.  Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

1.  Endorse on each duplicate original the word "Filed" and the day, month and year of the filing thereof;

2.  File one duplicate original in his office; and

3.  Return the other duplicate original to the person who filed it or his representative.

B.  Upon the filing of a certificate of amendment or judicial decree of amendment in the Office of the Secretary of State, the certificate of limited partnership shall be amended as set forth therein and upon the effective date of a certificate of cancellation or a judicial decree of amendment, the certificate of limited partnership is canceled.

C.  The following fees shall be paid to the Secretary of State:

1.  For filing a certificate of limited partnership, a fee of One Hundred Dollars ($100.00); and

2.  For filing an amendment to a certificate of limited partnership or a certificate of cancellation, merger, consolidation or conversion, or any other certificate or document for which a fee is not otherwise specified under the Revised Uniform Limited Partnership Act a fee of Fifty Dollars ($50.00).

Added by Laws 1984, c. 50, § 14, eff. Nov. 1, 1984.  Amended by Laws 1984, c. 229, § 19, operative Nov. 1, 1984; Laws 2001, c. 405, § 45, eff. Nov. 1, 2001.

§54-315.  Liability for false statement in certificate.

LIABILITY FOR FALSE STATEMENT IN CERTIFICATE

If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

1.  Any person who executes the certificate or causes another to execute it on his behalf with knowledge that the statement was false at the time the certificate was executed;

2.  Any general partner who knew or should have known that the statement was false at the time the certificate was executed; and

3.  Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed thus making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate or to file a petition for its cancellation or amendment pursuant to Section 313 of this title.

Added by Laws 1984, c. 50, § 15, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 10, eff. Nov. 1, 1988.

§54-316.  Notice.

NOTICE

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact.

Added by Laws 1984, c. 50, § 16, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 11, eff. Nov. 1, 1988.

§54-317.  Delivery of certificates to limited partners.

DELIVERY OF CERTIFICATES TO LIMITED PARTNERS

Upon the return by the Secretary of State pursuant to Section 314 of this title of a certificate marked "Filed", the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate to each limited partner unless the partnership agreement provides otherwise.

Added by Laws 1984, c. 50, § 17, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 12, eff. Nov. 1, 1988.

§54-318.  Becoming limited partner - Additional limited partners.

BECOMING LIMITED PARTNER - ADDITIONAL LIMITED PARTNERS.

A.  A person becomes a limited partner:

1.  at the time the limited partnership is formed; or

2.  at any later time specified in the records of the limited partnership for becoming a limited partner.

B.  After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner:

1.  In the case of a person acquiring a partnership interest other than by assignment of such interest from a partner, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; and

2.  In the case of an assignee of a partnership interest of a partner:

a. who has the power, as provided in Section 343 of this title, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power, or

b. who does not have the power as provided in Section 343 of this title to grant the assignee the right to become a limited partner, upon the consent of all other partners as provided in Section 343 of this title.

Added by Laws 1984, c. 50, § 18, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 13, eff. Nov. 1, 1988.

§54-319.  Voting.

VOTING

Subject to the provisions of Section 320 of this title, the partnership agreement may grant to all or a specified group of the limited partners the right to vote on a per capita or other basis upon any matter.

Added by Laws 1984, c. 50, § 19, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 14, eff. Nov. 1, 1988.

§54-320.  Liability to third parties.

LIABILITY TO THIRD PARTIES

A.  Except as provided in subsection D of this section, a limited partner is not liable for the obligations of a limited partnership unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he participates in the control of the business.  However, if the limited partner participates in the control of the business, he is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

B.  A limited partner does not participate in the control of the business within the meaning of subsection A of this section, solely by doing one or more of the following:

1.  Being a contractor for or an agent or employee of the limited partnership or of a general partner or being an officer, director, or shareholder of a general partner that is a corporation;

2.  Consulting with and advising a general partner with respect to the business of the limited partnership;

3.  Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership, or acting as endorser of its obligations, or providing collateral for its borrowings;

4.  Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

5.  Requesting or attending a meeting of partners;

6.  Proposing, approving, or disapproving, by voting or otherwise, one or more of the following matters:

a. the dissolution and winding up of the limited partnership or continuation of the business of the limited partnership upon the occurrence of any event which otherwise requires the winding up and termination of its affairs,

b. the sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership,

c. the incurrence of indebtedness by the limited partnership other than in the ordinary course of its business,

d. a change in the nature of the business,

e. the admission or removal of a general partner,

f. the admission or removal of a limited partner,

g. a transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners,

h. an amendment to the partnership agreement or certificate of limited partnership,

i. matters related to the business of the limited partnership not otherwise enumerated in this subsection, which the partnership agreement states in writing may be subject to the approval or disapproval of limited partners, or

j. any other matter required by law or regulation to be submitted to a vote of limited partners;

7.  Winding up the limited partnership pursuant to Section 347 of this title; or

8.  Exercising any right or power permitted to limited partners under the Oklahoma Revised Uniform Limited Partnership Act and not specifically enumerated in this subsection.

C.  The enumeration in subsection B of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him in the business of the limited partnership.

D.  A limited partner who knowingly permits his name to be used in the name of the limited partnership, except under circumstances permitted by subparagraph a of paragraph 2 of Section 303 of this title, is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

Added by Laws 1984, c. 50, § 20, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 15, eff. Nov. 1, 1988.

§54-321.  Person erroneously believing himself limited partner.

PERSON ERRONEOUSLY BELIEVING HIMSELF LIMITED PARTNER.

A.  Except as provided in subsection B of this section, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise or exercising any rights of a limited partner, if, on ascertaining the mistake, he:

1.  Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

2.  Withdraws from future equity participation in the enterprise by executing and filing in the office of the Secretary of State a certificate declaring withdrawal pursuant to this section.

B.  A person who makes a contribution of the kind described in subsection A of this section, is liable as a general partner to any third party who transacts business with the enterprise:

1.  before the person withdraws and an appropriate certificate is filed to show withdrawal, or

2.  before an appropriate certificate is filed to show that he is not a general partner, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.

Added by Laws 1984, c. 50, § 21, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 16, eff. Nov. 1, 1988.

§54-322.  Information.

INFORMATION

Each limited partner has the right to:

1.  Upon reasonable notification inspect and copy any of the partnership records required to be maintained pursuant to Section 306 of this title; and

2.  Obtain from the general partners from time to time upon reasonable demand true and full information regarding the state of the business and financial condition of the limited partnership, a copy of the limited partnership's federal and state income tax returns for each year promptly after becoming available and other information regarding the affairs of the limited partnership as is just and reasonable.

Added by Laws 1984, c. 50, § 22, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 17, eff. Nov. 1, 1988.

§54-323.  Admission of additional general partners.

ADMISSION OF ADDITIONAL GENERAL PARTNERS

After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.

Added by Laws 1984, c. 50, § 23, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 18, eff. Nov. 1, 1988.

§54-324.  Events of withdrawal.

EVENTS OF WITHDRAWAL

A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

1.  The general partner withdraws from the limited partnership as provided in Section 333 of this title;

2.  The general partner is removed as a general partner in accordance with the partnership agreement;

3.  Unless otherwise provided in writing in the partnership agreement, the general partner:

a. makes an assignment for the benefit of creditors,

b. files a voluntary petition in bankruptcy,

c. is adjudicated a bankrupt or insolvent,

d. files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief pursuant to  any statute, law, or regulation,

e. files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature, or

f. seeks, consents to, or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties;

4.  Unless otherwise provided in writing in the partnership agreement, one hundred twenty (120) days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief pursuant to any statute, law or regulation, the proceeding has not been dismissed, or if within ninety (90) days after the appointment without his consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within ninety (90) days after the expiration of any such stay, the appointment is not vacated;

5.  In the case of a general partner who is a natural person:

a. his death, or

b. the entry by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

6.  In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust but not merely the substitution of a new trustee;

7.  In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership except as otherwise provided in the partnership agreement;

8.  In the case of a general partner that is a corporation, the filing of a certificate of dissolution or its equivalent for the corporation or the revocation of its charter; or

9.  In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.

Added by Laws 1984, c. 50, § 24, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 19, eff. Nov. 1, 1988.

§54-325.  General powers and liabilities.

GENERAL POWERS AND LIABILITIES

A.  Except as provided in this act or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

B.  Except as provided in this act, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.  Except as provided in this act or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

Added by Laws 1984, c. 50, § 25, eff. Nov. 1, 1984.

§54-326.  Contributions by a general partner.

CONTRIBUTIONS BY A GENERAL PARTNER

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of and in distributions from the limited partnership as a general partner.  A general partner also may make contributions to and share in profits, losses and distributions as a limited partner.  A person who is both a general partner and a limited partner has the rights and powers and is subject to the restrictions and liabilities of a general partner and, except as provided in the partnership agreement, also has the powers and is subject to the restrictions of a limited partner to the extent of his participation in the partnership as a limited partner.

Added by Laws 1984, c. 50, § 26, eff. Nov. 1, 1984.

§54-327.  Voting by general partner.

VOTING BY GENERAL PARTNER

The partnership agreement may grant to all or certain identified general partners the right to vote on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.

Added by Laws 1984, c. 50, § 27, eff. Nov. 1, 1984.

§54-328.  Form of contribution.

FORM OF CONTRIBUTION

The contribution of a partner may be in cash, property, services rendered, a promissory note or other obligation to contribute cash or property or to perform services.

Added by Laws 1984, c. 50, § 28, eff. Nov. 1, 1984.

§54-329.  Liability for contribution.

LIABILITY FOR CONTRIBUTION

A.  A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.

B.  Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason.  If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value as stated in the partnership records required to be kept pursuant to Section 306 of this title of the stated contribution that has not been made.

C.  Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only by consent of all the partners.  Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing which reflects the obligation and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.

Added by Laws 1984, c. 50, § 29, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 20, eff. Nov. 1, 1988.

§54-330.  Sharing of profits and losses.

SHARING OF PROFITS AND LOSSES

The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement.  If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value, as stated in the partnership records required to be kept pursuant to Section 306 of this title, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

Added by Laws 1984, c. 50, § 30, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 21, eff. Nov. 1, 1988.

§54-331.  Sharing of distributions.

SHARING OF DISTRIBUTIONS

Distributions of cash or other assets of a limited partnership shall be allocated among the partners and among classes of partners in the manner provided in writing in the partnership agreement.  If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value, as stated in the partnership records required to be kept pursuant to Section 306 of this title, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

Added by Laws 1984, c. 50, § 31, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 22, eff. Nov. 1, 1988.

§54-332.  Interim distributions.

INTERIM DISTRIBUTIONS

Except as provided in Sections 332 through 339 of this title, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.

Added by Laws 1984, c. 50, § 32, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 23, eff. Nov. 1, 1988.

§54-333.  Withdrawal of general partner.

WITHDRAWAL OF GENERAL PARTNER

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

Added by Laws 1984, c. 50, § 33, eff. Nov. 1, 1984.

§54-334.  Withdrawal of limited partner.

WITHDRAWAL OF LIMITED PARTNER

Unless the partnership agreement specifically permits in writing the power to withdraw voluntarily, a limited partner may not withdraw at any time.  If the partnership agreement specifically provides in writing the power to withdraw voluntarily, but the withdrawal occurs as a result of wrongful conduct of the limited partner, a limited partner's voluntary withdrawal shall constitute a breach of the partnership agreement and the limited partnership may recover from the withdrawing limited partner damages as are caused by such wrongful withdrawal.  The limited partnership may offset its damages against the amount otherwise distributable to the limited partner, in addition to pursuing any remedies provided for the partnership agreement or otherwise available under applicable law.  The limited partnership shall not, however, be entitled to any equitable remedy that would prevent a limited partner from exercising the power to withdraw if such power is permitted in the partnership agreement.

Added by Laws 1984, c. 50, § 34, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 24, eff. Nov. 1, 1988; Laws 1998, c. 422, § 32, eff. Nov. 1, 1998.

§54-335.  Distribution upon withdrawal.

DISTRIBUTION UPON WITHDRAWAL

Except as provided in Sections 332 through 339 of this title, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he or she is entitled under the partnership agreement.  If not otherwise provided in the partnership agreement, the withdrawing general partner is entitled to receive, within a reasonable time after withdrawal, the value of his or her interest as a general partner of the limited partnership as of the date of withdrawal based upon his or her right to share in distributions from the limited partnership with respect to his or her interest as a general partner.  If the partnership agreement permits a limited partner to withdraw pursuant to Section 334 of this title, but does not provide for a distribution upon such withdrawal, the withdrawing limited partner is entitled to receive, within a reasonable time after withdrawal, the value of his or her interest as a limited partner of the limited partnership as of the date of withdrawal based upon his or her right to share in distributions from the limited partnership with respect to his or her interest as a limited partner.

Added by Laws 1984, c. 50, § 35, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 25, eff. Nov. 1, 1988; Laws 1998, c. 422, § 33, eff. Nov. 1, 1998.

§54-336.  Distribution in kind.

DISTRIBUTION IN KIND

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash.  Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.

Added by Laws 1984, c. 50, § 36, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 26, eff. Nov. 1, 1988.

§54-337.  Right to distribution.

RIGHT TO DISTRIBUTION

At the time a partner becomes entitled to receive a distribution, he has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution.

Added by Laws 1984, c. 50, § 37, eff. Nov. 1, 1984.

§54-338.  Limitations on distribution.

LIMITATIONS ON DISTRIBUTION

A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership other than liabilities to partners on account of their partnership interests exceed the fair value of the partnership assets.

Added by Laws 1984, c. 50, § 38, eff. Nov. 1, 1984.

§54-339.  Liability upon return of contribution.

LIABILITY UPON RETURN OF CONTRIBUTION

A.  If a partner has received the return of any part of his contribution without violation of the partnership agreement or this act, he is liable to the limited partnership for a period of one (1) year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

B.  If a partner has received the return of any part of his contribution in violation of the partnership agreement or this act, he is liable to the limited partnership for a period of six (6) years thereafter for the amount of the contribution wrongfully returned.

C.  A partner receives a return of his contribution to the extent that a distribution to him reduces his share of the fair value of the net assets of the limited partnership below the value as set forth in the partnership records required to be kept pursuant to Section 306 of this title, of his contribution which has not been distributed to him.  For purposes of this subsection only, a partner's share of the fair value of the net assets of the limited partnership shall be based on his proportionate part of the total capital contributions paid by all partners as of the date of any distribution to such partner.

Added by Laws 1984, c. 50, § 39, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 27, eff. Nov. 1, 1988.

§54-340.  Nature of partnership interest.

NATURE OF PARTNERSHIP INTEREST

A partnership interest is personal property.

Added by Laws 1984, c. 50, § 40, eff. Nov. 1, 1984.

§54-341.  Assignment of partnership interest.

ASSIGNMENT OF PARTNERSHIP INTEREST

Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part.  An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner.  An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled.

Added by Laws 1984, c. 50, § 41, eff. Nov. 1, 1984.

§54-342.  Rights of creditor.

RIGHTS OF CREDITOR

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest.  To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest.  This section shall be the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's partnership interest.  This act does not deprive any partner of the benefit of any exemption laws applicable to his or her partnership interest.

Added by Laws 1984, c. 50, § 42, eff. Nov. 1, 1984.  Amended by Laws 1998, c. 422, § 34, eff. Nov. 1, 1998.

§54-343.  Right of assignee to become limited partner.

RIGHT OF ASSIGNEE TO BECOME LIMITED PARTNER

A.  An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

1.  The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

2.  All other partners consent.

B.  An assignee who has become a limited partner has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a limited partner under the partnership agreement and this act.  An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in Sections 328 through 339 of this title.  However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner.

C.  If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership pursuant to Sections 315 and 329 of this title.

Added by Laws 1984, c. 50, § 43, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 28, eff. Nov. 1, 1988.

§54-344.  Power of estate of deceased or incompetent partner.

POWER OF ESTATE OF DECEASED OR INCOMPETENT PARTNER

If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's executor, administrator, guardian, conservator or other legal representative may exercise all the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner.  If a partner is a corporation, trust or other entity that is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

Added by Laws 1984, c. 50, § 44, eff. Nov. 1, 1984.

§54-345.  Nonjudicial dissolution.

NONJUDICIAL DISSOLUTION

A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first of the following to occur:

1.  At the time specified in the certificate of limited partnership;

2.  Upon the happening of events specified in writing in the partnership agreement;

3.  Written consent of all partners or such lesser number as may be provided in the partnership agreement;

4.  An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not required to be wound up by reason of any event of withdrawal, if, within ninety (90) days after the withdrawal, all remaining partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired; or

5.  Entry of a decree of judicial dissolution pursuant to Section 346 of this title.

Added by Laws 1984, c. 50, § 45, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 29, eff. Nov. 1, 1988.

§54-346.  Judicial dissolution.

JUDICIAL DISSOLUTION

On application by or for a partner, the district court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

Added by Laws 1984, c. 50, § 46, eff. Nov. 1, 1984.

§54-347.  Winding up.

WINDING UP

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if no general partners remain, the limited partners may wind up the limited partnership's affairs; but the district court may wind up the limited partnership's affairs upon application of any partner, his legal representative or assignee.

Added by Laws 1984, c. 50, § 47, eff. Nov. 1, 1984.

§54-348.  Distribution of assets.

DISTRIBUTION OF ASSETS

Upon the winding up of a limited partnership, the assets shall be distributed as follows:

1.  To creditors, including partners who are creditors, to the extent permitted by law in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners pursuant to Section 332 or 335 of this title;

2.  Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions pursuant to Section 332 or 335 of this title; and

3.  Except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests in the proportions in which the partners share in distributions.

Added by Laws 1984, c. 50, § 48, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 30, eff. Nov. 1, 1988.

§54-349.  Law governing foreign limited partnerships.

LAW GOVERNING FOREIGN LIMITED PARTNERSHIPS

Subject to the Constitution of this state:

1.  The laws of jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and

2.  A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

Added by Laws 1984, c. 50, § 49, eff. Nov. 1, 1984.

§54-350.  Registration.

REGISTRATION

A.  Before transacting business in this state, a foreign limited partnership shall register with the Secretary of State.  In order to register, a foreign limited partnership shall:

1.  Pay to the Secretary of State a registration fee in the amount of Three Hundred Dollars ($300.00);

2.  Provide the Secretary of State with a certificate from the certifying officer of the jurisdiction of the foreign limited partnership's organization attesting to the foreign limited partnership's organization under the laws of such jurisdiction; and

3.  Submit to the Secretary of State, in duplicate, an application for registration as a foreign limited partnership, signed by a general partner and setting forth:

a. the name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state,

b. the jurisdiction and date of its formation,

c. the name and street address of any agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint; the agent must be an individual resident of this state, a domestic corporation, limited partnership, limited liability company or a foreign corporation, limited partnership, or limited liability company authorized to do business in this state,

d. a statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process if no agent has been appointed pursuant to subparagraph c of this paragraph or, if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence,

e. the address of the office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if not so required, of the principal office of the foreign limited partnership,

f. the name and business address of each general partner, and

g. the address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is canceled or withdrawn.

B.  A foreign limited partnership or a partnership, a limited liability company, a business or other trust or association or corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state other than this state shall not be deemed to be doing business in this state solely by reason of its being a partner in a domestic limited partnership or foreign limited partnership doing business in this state.

Added by Laws 1984, c. 50, § 50, eff. Nov. 1, 1984.  Amended by Laws 1984, c. 229, § 20, operative Nov. 1, 1984; Laws 1985, c. 220, § 23, eff. Nov. 1, 1985; Laws 1988, c. 143, § 31, eff. Nov. 1, 1988; Laws 1994, c. 267, § 4, emerg. eff. May 26 , 1994; Laws 1996, c. 69, § 23, eff. Nov. 1, 1996; Laws 1999, c. 421, § 37, eff. Nov. 1, 1999; Laws 2001, c. 405, § 46, eff. Nov. 1, 2001.

§54-350.1.  Registered agent fees.

REGISTERED AGENT FEES

Each domestic and foreign limited partnership for which the Secretary of State acts as registered agent shall pay a fee of One Hundred Dollars ($100.00) on or before July 1 of each year to the Office of the Secretary of State for deposit in the General Revenue Fund of the State Treasury.  Failure to pay the registered agent fee by the due date shall subject the limited partnership to the provisions of Section 311 of this title and Section 44 of this act.

Added by Laws 1996, c. 69, § 24, eff. Nov. 1, 1996.  Amended by Laws 2001, c. 405, § 47, eff. Nov. 1, 2001

§54-351.  Issuance of registration.

ISSUANCE OF REGISTRATION

A.  If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, he shall:

1.  Endorse on the application the word "Filed", and the month, day and year of the filing thereof;

2. File in his office a duplicate original of the application; and

3.  Issue a certificate of registration to transact business in this state.

B.  The certificate of registration and a duplicate original of the application shall be returned to the person who filed the application or his representative.

Added by Laws 1984, c. 50, § 51, eff. Nov. 1, 1984.

§54-352.  Name of foreign limited partnership.

NAME OF FOREIGN LIMITED PARTNERSHIP

Subject to the provisions of Section 303 of this title, a foreign limited partnership may register with the Secretary of State under the name which it is registered in its jurisdiction of organization and that could be registered by a domestic limited partnership.  If the name of a foreign limited partnership does not satisfy the requirements of Section 303 of this title, the foreign limited partnership may file with the Secretary of State a statement by its general partner duly adopting a fictitious name that is available, and which satisfies the requirements of Section 303 of this title, which shall be used to the exclusion of its true name when transacting business within this state.

Added by Laws 1984, c. 50, § 52, eff. Nov. 1, 1984.  Amended by Laws 1996, c. 69, § 25, eff. Nov. 1, 1996.

§54-353.  Changes and amendments.

CHANGES AND AMENDMENTS

A.  If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, signed by a general partner, correcting the statement.  At the time of filing of the certificate, a fee in the amount of One Hundred Dollars ($100.00) shall be paid to the Secretary of State; provided however, for a certificate solely reflecting a change of mailing address, the fee shall be Ten Dollars ($10.00).

B.  A foreign limited partnership authorized to transact business in this state shall promptly file a certificate, issued by the proper officer of the state or jurisdiction of its organization, attesting to the occurrence of a merger, in the Office of the Secretary of State and pay the fee provided for in subsection A of this section, whenever the foreign limited partnership is the surviving foreign limited partnership and the merger:

1.  Changes any statement in the application of registration of the foreign limited partnership; or

2.  Involves any other foreign business entity authorized to transact business in this state.

C.  If the merger changes any arrangements or other facts described in the application for registration of the surviving foreign limited partnership, it shall also comply with subsection A of this section; provided, that it shall not be required to pay an additional fee.

D.  Whenever a foreign limited partnership authorized to transact business in this state ceases to exist because of a statutory merger or consolidation with a foreign business entity not qualified to transact business in this state, it shall comply with the provisions of Section 354 of this title.

Added by Laws 1984, c. 50, § 53, eff. Nov. 1, 1984.  Amended by Laws 1984, c. 229, § 21, operative Nov. 1, 1984; Laws 1996, c. 69, § 26, eff. Nov. 1, 1996; Laws 1999, c. 421, § 38, eff. Nov. 1, 1999; Laws 2001, c. 406, § 23, emerg. eff. June 4, 2001.

§54-353.1.  Change in location of registered office or agent.

A foreign limited partnership may change the location of its registered office or its registered agent in this state at any time as it may see fit.  Such change may be made by filing in the office of the Secretary of State a certificate, signed by a general partner, detailing the change or changes.  At the time of filing of any such certificate, a fee in the amount of Twenty-five Dollars ($25.00) shall be paid to the Secretary of State.

Added by Laws 1996, c. 69, § 27, eff. Nov. 1, 1996.

§54-353.2.  Resignation of registered agent.

The registered agent of a foreign limited partnership may resign without appointing a successor by filing in the name of the limited partnership a certificate with the Secretary of State; but such resignation shall not become effective until thirty (30) days after each certificate is filed.  There shall be included in the certificate a statement of such registered agent, if an individual, or of the president, a vice-president, or the secretary thereof, if a corporation, that at least thirty (30) days prior to the date of the filing of the certificate, due notice of the resignation of the registered agent was sent by certified or registered mail to the limited partnership for which such registered agent was acting, at the principal office thereof, if known to the registered agent or, if not, to the last-known address of the attorney or other individual at whose request the registered agent was appointed for such corporation.  At the time of the filing of any such certificate, a fee in the amount of Twenty-five Dollars ($25.00) shall be paid to the Secretary of State.

Added by Laws 1996, c. 69, § 28, eff. Nov. 1, 1996.

§54-353.3.  Appointment or designation of agent in case of resignation.

If a registered agent resigns or an agent was not appointed in the application for registration, a foreign limited partnership may appoint or designate a registered agent and street address of its registered office at any time.  The appointment or designation shall be made in the same manner as prescribed in Section 353.1 of Title 54 of the Oklahoma Statutes.

Added by Laws 1999, c. 421, § 39, eff. Nov. 1, 1999.

§54-354.  Cancellation of registration.

CANCELLATION OF REGISTRATION

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation signed by a general partner and paying a cancellation fee in the amount of One Hundred Dollars ($100.00).  A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this state, and must include the address to which the Secretary of State may mail any service of process against the limited partnership that may be served upon the Secretary of State.

Added by Laws 1984, c. 50, § 54, eff. Nov. 1, 1984.  Amended by Laws 1984, c. 229, § 22, operative Nov. 1, 1984; Laws 1996, c. 69, § 29, eff. Nov. 1, 1996; Laws 2001, c. 406, § 24, emerg. eff. June 4, 2001.

§54-355.  Transaction of business without registration.

TRANSACTION OF BUSINESS WITHOUT REGISTRATION

A.  A foreign limited partnership transacting business in this state may not maintain any action, suit or proceeding in any court of this state until it has registered in this state.

B.  The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit or proceeding in any court of this state.

C.  A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

D.  A foreign limited partnership, by transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

Added by Laws 1984, c. 50, § 55, eff. Nov. 1, 1984.

§54-356.  Action by Attorney General.

ACTION BY ATTORNEY GENERAL

The Attorney General for the State of Oklahoma may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of Sections 349 through 355 of this title.

Added by Laws 1984, c. 50, § 56, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 32, eff. Nov. 1, 1988.

§54-357.  Right of action.

RIGHT OF ACTION

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

Added by Laws 1984, c. 50, § 57, eff. Nov. 1, 1984.

§54-358.  Proper plaintiff.

PROPER PLAINTIFF

In a derivative action, the plaintiff must be a partner at the time of bringing the action.  He must also have been a partner at the time of the transaction of which he complains or his status as a partner must have devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

Added by Laws 1984, c. 50, § 58, eff. Nov. 1, 1984.

§54-359.  Pleading.

PLEADING

In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

Added by Laws 1984, c. 50, § 59, eff. Nov. 1, 1984.

§54-360.  Expenses.

EXPENSES

If a derivative action is successful in whole or in part or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses including reasonable attorney's fees and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

Added by Laws 1984, c. 50, § 60, eff. Nov. 1, 1984.

§54-361.  Construction and application.

CONSTRUCTION AND APPLICATION

This act shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1984, c. 50, § 61, eff. Nov. 1, 1984.

§54-362.  Prior limited partnerships.

PRIOR LIMITED PARTNERSHIPS

A.  Limited partnerships organized under any statute of this state prior to November 1, 1984, shall be governed under law in effect prior to such date, except that the provisions of Section 312 of this title shall apply to the filing of amendments to certificates or cancellations of certificates of limited partnerships organized under law in effect prior to November 1, 1984.

B.  Limited partnerships organized under any statute of this state prior to November 1, 1984, may elect to become subject to all of the provisions of the Oklahoma Revised Uniform Limited Partnership Act if they file an amended certificate so stating.

C.  Neither the validity of any limited partnership heretofore organized, nor the limited liability of limited partners of any such limited partnership, shall be affected as a result of the fact that any certificate of limited partnership, amended certificate of limited partnership or certificate of cancellation of limited partnership heretofore filed with the Secretary of State was not sworn to by any or all partners or was signed or sworn to by a duly authorized agent or attorney-in-fact.

Added by Laws 1984, c. 50, § 62, eff. Nov. 1, 1984.  Amended by Laws 1988, c. 143, § 33, eff. Nov. 1, 1988.

§54-363.  Cases not provided for.

In any case not provided for in this act, the provisions of the Oklahoma Revised Uniform Partnership Act govern.

Added by Laws 1984, c. 50, § 63, eff. Nov. 1, 1984.  Amended by Laws 1997, c. 399, § 68, eff. Nov. 1, 1997.

§54-364.  Effective date.

EFFECTIVE DATE

This act shall become effective November 1, 1984, and shall apply to all domestic limited partnerships formed thereafter and to all foreign limited partnerships filing for certificates after such effective date regardless of when formed.

Added by Laws 1984, c. 50, § 66, eff. Nov. 1, 1984.

§54-365.  Savings clause.

SAVINGS CLAUSE

The amendment of any statutory provision by this act does not impair, or otherwise affect, the continued existence of a limited partnership existing on November 1, 1988, nor does the amendment of any existing statutory provision by this act impair any contract or affect any right accrued before November 1, 1988.

Added by Laws 1988, c. 143, § 34, eff. Nov. 1, 1988.

§54-401.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-402.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-403.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-404.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-405.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-406.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-407.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-408.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-409.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-410.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-411.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-412.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-413.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-414.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-415.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-416.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.

§54-417.  Repealed by Laws 1997, c. 399, § 70, eff. Nov. 1, 1997.



Title 56. — Poor Persons

OKLAHOMA STATUTES

TITLE 56

POOR PERSONS

_________

§56-26.1.  Repealed by Laws 1957, p. 455, § 7.

§56-26.2.  Repealed by Laws 1957, p. 455, § 7.

§5626.3.  Purpose of act.

It shall be the purpose of this act to:

1.  Provide aid and assistance for indigent or unemployable citizens of the state who meet the minimum requirements hereinafter described;

2.  Provide temporary emergency assistance to those victims of emergencies resulting from fire, flood, tornado and other acts of God; and

3.  Provide for the receipt, warehousing, transporting and distributing of any item of value donated to the State of Oklahoma by the United States Department of Agriculture, or any other agency of the federal government, or any agency or subdivisions of state, county or city government, with whom the Oklahoma Emergency Relief Board enters into a contract.

Added by Laws 1951, p. 151, § 3, emerg. eff. April 5, 1951.  Amended by Laws 1994, c. 87, § 1, eff. Sept. 1, 1994.

§56-26.4.  Repealed by Laws 1957, p. 455, § 7.

§5626.5.  Definitions.

A.  The word "unemployable", as used in this act, is hereby defined as meaning those persons who are unable to:

1.  Secure employment due to physical or mental disability, infirmity, temporary illness, or other disability which prevents such person from securing employment; or

2.  Secure employment due to Federal Relief Administration rules regarding age requirements or work relief programs; or

3.  Secure employment due to ineligibility for workmen's compensation insurance; and

4.  Leave their homes to procure employment because of illness of persons who are in their care and who require constant supervision and attention.

B.  "Indigent" means a person who does not have sufficient property or means to support members of his or her family who are lawfully dependent upon him or her for support, and who has no one legally liable to support and maintain him or her.

Added by Laws 1951, p. 151, § 5, emerg. eff. April 5, 1951.  Amended by Laws 1994, c. 87, § 2, eff. Sept. 1, 1994.

§5626.6.  Eligibility for assistance.

(A) Any person in order to be eligible to receive assistance under the provisions of this act must have been a bona fide citizen and actual resident of this state for a period of one (1) year immediately prior to the date of application for assistance provided by this act.

(B) Other minimum requirements will be established by rules and regulations promulgated by the Board and adopted by said Board in official meeting.

(C) Repealed by Laws 1957, p. 455, § 7, emerg. eff. Jan. 22, 1957.

Added by Laws 1951, p. 152, § 6, emerg. eff. April 5, 1951.  Amended by Laws 1957, p. 455, § 7, emerg. eff. Jan. 22, 1957.

§5626.7.  Temporary relief employment of destitute but ablebodied persons.

The Oklahoma Emergency Relief Board may provide temporary relief employment to destitute but ablebodied persons not otherwise cared for by the federal government, state or county agencies, public or private charity organizations or institutions; provided, that the maximum amount paid for such employment does not exceed the maximum amount paid to a destitute and unemployable person, and such employment shall be granted in accordance with rules and regulations promulgated by said Board.

Added by Laws 1951, p. 152, § 7, emerg. eff. April 5, 1951.

§5626.8.  Victims of disasters.

Emergency assistance may be extended to victims of disasters as a result of fire, flood, tornado and other acts of God, but such assistance shall be for a period of not to exceed ninety (90) days, unless the applicant meets all requirements for general relief assistance.

Added by Laws 1951, p. 152, § 8, emerg. eff. April 5, 1951.

§5626.9.  Equipment of governmental agencies, use of.

Any department or institution of the state, or of any county, city, town or school district, is hereby authorized to permit any of its equipment to be used by the Oklahoma Emergency Relief Board; provided, that the cost of utilizing any equipment of such agencies of government shall be paid for by the Oklahoma Emergency Relief Board out of funds appropriated to carry out the purposes of this act.

Added by Laws 1951, p. 152, § 9, emerg. eff. April 5, 1951.

§5626.10.  Direct relief.

(A) The Oklahoma Department of Institutions, Social and Rehabilative Services is authorized to maintain a general relief fund account for direct relief purposes, and monies allocated to said fund shall be made, upon order of the Oklahoma Department of Institutions, Social and Rehabilitative Services, direct to the State Budget Director; the State Treasurer shall thereupon issue his warrant to credit said funds to the General Relief Account, as provided herein.

(B) Payments made to eligible clients for direct relief shall be disbursed to said clients from or through the state office of the Oklahoma Department of Institutions, Social and Rehabilitative Services.

(C) No grant made to a client under the provisions of this act shall be subject to assignment for discount, garnishment, or other means of final process.

(D) Where a voucher is issued by the Oklahoma Department of Institutions, Social and Rehabilative Services a copy of the voucher register shall be furnished the State Treasurer for the purpose of paying out any money subject to disbursement under direction of the Oklahoma Department of Institutions, Social and Rehabilitative Service; any right to payment on such voucher, or to recover thereon, shall cease after six (6) months from the date of registration, which registration shall then be cancelled, and any obligation represented thereby against the funds, or otherwise, shall then expire.

Added by Laws 1951, p. 152, § 10, emerg. eff. April 5, 1951.  Amended by Laws 1979, c. 47, § 27, emerg. eff. April 9, 1979.

§56-26.11.  Repealed by Laws 1957, p. 455, § 7.

§56-26.12.  Repealed by Laws 1957, p. 455, § 7.

§5626.13.  Abolition of Oklahoma Emergency Relief Board.

The Oklahoma Emergency Relief Board is hereby abolished.

Added by Laws 1957, p. 454, § 1, emerg. eff. Jan. 22, 1957.

§5626.14.  Transfer of properties, records and funds to Department of Public Welfare.

(A) All properties, records, equipment and supplies now owned and in use by the Oklahoma Emergency Relief Board shall be transferred to and become the property of the State Department of Public Welfare.

(B) All contracts, leases, and such other agreements as may have been entered into by the Oklahoma Emergency Relief Board, and such responsibilities as are in effect on the effective date of this act, shall be assumed by and become binding upon the State Department of Public Welfare and the Oklahoma Public Welfare Commission.

(C) All unexpended funds to the credit of the Oklahoma Emergency Relief Board shall be transferred by the State Treasurer to the State Department of Public Welfare and placed in a separate account with said State Treasurer.  The account to be known as "Oklahoma Emergency and General Assistance Account."

Added by Laws 1957, p. 454, § 2, emerg. eff. Jan. 22, 1957.

§5626.15.  Contracts.

The Oklahoma Public Welfare Commission is authorized to enter into contracts with the various agencies of the United States Government, or any agency or subdivision of state, county or city government, for the purpose of receiving for the State of Oklahoma, items of food, clothing or other things of value which may be donated and used by schools, penal or eleemosynary institutions, or by any citizen, public or private charitable organization that may be designated as an eligible recipient of the item by the donating agency with which the Commission has entered into contractual agreement.

Added by Laws 1957, p. 455, § 3, emerg. eff. Jan. 22, 1957.

§5626.16.  Rules and regulations  Payments.

The Director of Human Services, subject to the approval of the Oklahoma Commission for Human Services, is hereby authorized and directed to promulgate rules and regulations establishing policies with reference to eligibility of applicants for general assistance and emergency relief and the maximum sums that may be allocated to those persons having met the minimum requirements and declared as eligible for participation in accordance with the provisions of this act, subject to the availability of funds.  Provided that the minimum payment shall not be less than Ten Dollars ($10.00) and the maximum payment shall not be more than the standard for aid to families with dependent children.

Added by Laws 1957, p. 455, § 4, emerg. eff. Jan. 22, 1957.  Amended by Laws 1984, c. 263, § 13, operative July 1, 1984.

§56-26.17.  Department of Human Services - Classification of employees.

A.  The Director of Human Services, subject to the approval of the Commission for Human Services, shall have the power to employ and fix the qualifications, duties and compensation of employees necessary to the fulfillment of the provisions of this act, and shall have the power to approve any legal claim for payment.

B.  The Department of Human Services shall be a Merit System agency.  The provisions of this section shall supersede and revoke any and all Executive Orders placing the Department of Human Services or its predecessors under the provisions of the Merit System of Personnel Administration.

C.  In addition to offices, positions, and personnel in the unclassified service pursuant to Sections 840-5.3 and 840-5.5 of Title 74 of the Oklahoma Statutes, the following offices, positions, and personnel shall be in the unclassified service:

1.  Campus police appointed pursuant to Section 162.2 of this title;

2.  The legal division or unit established pursuant to Section 236 of this title;

3.  The Construction Unit and the Architectural and Engineering Unit or their successor units; and

4.  A maximum of five percent (5%) of the maximum number of full-time-equivalent positions authorized by law to the Department of Human Services and selected at the discretion of the Director of the Department of Human Services.  Employees retained in the unclassified service under the provisions of this section shall be employees at will.  Any classified employee occupying a position selected by the Director pursuant to this paragraph to become an unclassified position may elect to retain classified status.  All future appointees to such position shall be in the unclassified service.  The Director shall submit a list of such positions to the Office of Personnel Management by September 1, 2004, and annually thereafter.

D.  All other offices, positions and personnel of the Department of Human Services shall be classified and subject to the provisions of the Merit System of Personnel Administration, as provided in the Oklahoma Personnel Act and rules promulgated thereunder.

Added by Laws 1957, p. 455, § 5, emerg. eff. Jan. 22, 1957.  Amended by Laws 1994, c. 242, § 42; Laws 2001, c. 278, § 1, emerg. eff. May 31, 2001; Laws 2004, c. 541, § 1, emerg. eff. June 9, 2004; Laws 2005, c. 409, § 1, eff. Sept. 1, 2005.

§56-26.18.  Application for relief - Allowance of false claims - Penalty.

Every applicant for emergency relief or general assistance shall make a written application, containing a written certification, under penalty of perjury, alleging that all facts set out in such application are true and correct.  And said application shall be forthwith acted upon, with dispatch and without delay.

Any person, whose duty it is to pass upon the eligibility of persons to participate in any benefits provided in this act, who shall knowingly, willfully or intentionally allow, or cause to be allowed, any claim to any person known to be ineligible for such relief, or, who aids, or abets, or persuades any person to sign an application to obtain by means of a willfully false statement or representation or other fraudulent device, assistance to which an applicant is not entitled or assistance greater than that to which an applicant is justly entitled shall be guilty of a felony, and upon conviction thereof shall be imprisoned not less than one (1) year or more than five (5) years or be fined not less than One Hundred Dollars ($100.00) or more than One Thousand Dollars ($1,000.00), or be both so fined and imprisoned in the discretion of the court.

Added by Laws 1957, p. 455, § 6, emerg. eff. Jan. 22, 1957.  Amended by Laws 1984, c. 263, § 12, operative July 1, 1984; Laws 1997, c. 133, § 497, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 362, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 497 from July 1, 1998, to July 1, 1999.

§5627.1.  Community work and training program.

The term community work and training program shall be defined as follows:  A plan jointly entered into between the Department of Public Welfare and an agency, department, board or commission of the state or federal government, county, city or municipal corporation which is subject to approval of the Department of Public Welfare under which the state or federal government, county, city or municipal corporation undertakes to provide work in and about public works or improvements, utilizing labor and services required to be performed by applicants or recipients of public assistance.

Added by Laws 1967, c. 236, § 1, emerg. eff. May 4, 1967.

§5627.2.  Rules and regulations.

The Department of Public Welfare is empowered and directed to adopt such rules and regulations as will make a community work and training program fair, efficient and workable.

Added by Laws 1967, c. 236, § 2, emerg. eff. May 4, 1967.

§5627.3.  Work assignments  Duration of work  Earnings.

When the state or federal government or any agencies thereof, a county, city or municipal corporation has undertaken, or is about to undertake, a program which is for the benefit of the general public or any segment thereof, said state agency, county, city or municipal corporation may enter into an agreement with the Department of Public Welfare wherein and whereby the Department of Public Welfare may assign unemployed employable persons who have attained the age of sixteen (16) and who are eligible for assistance to do and perform work and labor on behalf of said state, or federal government, county, city or municipal corporation and such person shall perform, if available, work and labor for such state, or federal government, county, city or municipal corporation for the length of time necessary to earn at the legal minimum wage or the going hourly rate prevailing in the area for labor of like kind, whichever is higher, an amount of money equal to the amount of assistance granted to such person and the assistance unit of which he or his dependents is a part.

Added by Laws 1967, c. 236, § 3, emerg. eff. May 4, 1967.

§5627.4.  Suspension or denial of assistance for failure to work or misconduct.

Any person assigned to a community work and training program may be denied assistance or may be suspended for such time as may be fixed by the rules and regulations of the Department of Public Welfare if such person without good cause:

(1) Fails or refuses to satisfactorily perform the labor or services as may be assigned to him;

(2) Fails or refuses to report to work under such a program when and as directed by the state, or federal government, county, city or municipal corporation or by his foreman, overseer or other supervisor therein;

(3) Abandons or repeatedly absents himself from work;

(4) Is insubordinate to his foreman, overseer or other supervisor therein;

(5) Fails or refuses to take due precaution for the safety of himself or others or to use safety clothing or equipment made available to him; or

(6) Is guilty of misconduct connected with such work.

Added by Laws 1967, c. 236, § 4, emerg. eff. May 4, 1967.

§5627.5.  Approval of projects.

All community work and training programs, before an applicant or recipient of public assistance shall be assigned, shall have met the approval of the Department of Public Welfare; provided, that the state, or federal government, county, city or municipal corporation utilizing assistance applicants or recipients for work and labor shall insure that such employment is covered by workmen's compensation, or a similar plan approved by the Department of Public Welfare, and all fees and charges for such coverage shall be paid by such state, or federal government, county, city or municipal corporation except that portion which is paid for medical aid and is properly chargeable to such applicant or recipient of assistance.

Added by Laws 1967, c. 236, § 5, emerg. eff. May 4, 1967.

§5627.6.  Furnishing transportation, tools, equipment and supervision.

The state, or federal government, county, city or municipal corporation utilizing assistance applicants or recipients for work and labor shall furnish, where necessary, transportation, protective clothing and necessary tools and equipment for individuals performing such work or labor and shall take such measures as are necessary to insure that adequate supervision is provided on all such programs.

Added by Laws 1967, c. 236, § 6, emerg. eff. May 4, 1967.

§5627.7.  Nature of work  Effect on regular workers.

The work performed on a community work and training program by a recipient of public assistance must serve a useful public purpose, must not displace regular workers or result in the performance by such persons of work that would otherwise be performed by employees of public or private agencies, institutions or organizations except in case of projects which are of emergency or are nonrecurring.

Added by Laws 1967, c. 236, § 7, emerg. eff. May 4, 1967.

§5627.8.  Effect of work on right to assistance.

Work and labor performed by an applicant or recipient of public assistance on a community work and training program shall not be deemed such employment as shall deprive such person of any rights or benefits available under the provisions of law granting public assistance.

Added by Laws 1967, c. 236, § 8, emerg. eff. May 4, 1967.

§5627.9.  Termination of agreement.

The Department of Public Welfare shall have the right to terminate unilaterally any agreement entered into pursuant to this act with the state or federal government or any agency thereof, a county, city or municipal corporation whenever the community work and training program contemplated by such agreement fails, for any reason, to meet any of the provisions of law relating to community work and training or the purposes thereof, or any rule or regulation promulgated by the Department hereunder.

Added by Laws 1967, c. 236, § 9, emerg. eff. May 4, 1967.

§5627.10.  Department of Public Welfare  Scope of participation.

The State Department of Public Welfare may participate in community work and training programs financed in whole or in part with federal funds, and may submit a new or amended state plan for such purposes to any appropriate federal agency and enter into agreements with any federal agency for such purpose, and comply with requirements necessary to obtain federal funds for such work and training programs; and may provide either for the establishment and operation of such programs, or for cooperation with a federal administrative agency in the operation of such programs, as may be required under federal legislation now or hereafter enacted, providing federal funds for such programs.

Added by Laws 1967, c. 236, § 10, emerg. eff. May 4, 1967.

§5627.11.  Conflicts with federal law.

If any of the provisions of this act shall be in conflict with any applicable federal statutes, rules and regulations, such federal statutes, rules and regulations shall prevail and be controlling, until such time as the federal statute, rules and regulations shall be revised to conform to this act.

Added by Laws 1967, c. 236, § 11, emerg. eff. May 4, 1967.

§5628.1.  Planned parenthood  Educational materials and information.

Whenever a person receiving public assistance makes a request therefor, the Department of Public Welfare shall furnish to such person educational materials and information with respect to achieving a planned parenthood; or refer such person to a Family Planning Center, organization or agency where the same may be obtained.  Every such person shall be advised that he or she is a free agent to accept or not to accept advice and counsel thus furnished or obtained; and that his or her refusal or failure to avail himself or herself of such materials, information or advice will in no way affect the person's right to receive assistance, or his or her right to take advantage of any other public program.

Added by Laws 1967, p. 723, H.J.R. No. 522, § 1.

§5628.2.  Medical services.

The Department of Public Welfare is hereby authorized to pay, within the scope of its medical programs, for medical services rendered by licensed medical and osteopathic physicians in furtherance of such planned parenthood.

Added by Laws 1967, p. 723, H.J.R. No. 522, § 2.

§56-28.3.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-29.1.  Repealed by Laws 1993, H.J.R. No. 1018, § 5, eff. July 1, 1995.

§56-29.2.  Repealed by Laws 1993, H.J.R. No. 1018, § 5, eff. July 1, 1995.

§56-29.3.  Repealed by Laws 1993, H.J.R. No. 1018, § 5, eff. July 1, 1995.

§5631.  Overseers of the indigent.

The county commissioners of the counties of this state shall be overseers of the indigent for their respective counties, and shall perform all the duties with reference to the indigent of their counties that may be prescribed by law and under such restrictions as the county commissioners shall consider most advantageous for the interests of their respective counties and the welfare of the people therein.

R.L. 1910, § 4525.  Amended by Laws 1994, c. 87, § 3, eff. Sept. 1, 1994.

§5632.  Duties of overseers.

The overseers of the indigent in each county shall have the oversight and care of all the indigent persons in their county so long as such persons remain a county charge.  Such overseers shall see that the indigent are taken care of in the manner provided by law, and under such restrictions as the county commissioners shall consider most advantageous for the interests of their respective counties and the welfare of the people therein.

R.L. 1910, § 4526.  Amended by Laws 1994, c. 87, § 4, eff. Sept. 1, 1994.

§56-32.1.  Authority to establish county department.

In all counties of this state having a population in excess of two hundred thousand (200,000), as shown by the last Federal Decennial Census, the boards of county commissioners are hereby given authority in their respective counties to establish a department which shall be known as the "Human Services Center" or "Social Services Center," wherein may be housed the "Indigent Care Facility" and any other services for the care of the indigent which the board of county commissioners may deem to be in the best interests of their respective counties and the welfare of the people therein.

Added by Laws 1994, c. 87, § 5, eff. Sept. 1, 1994.

§56-32.2.  Director of Human Services - Social Services.

A.  Whenever, under the provisions of Section 5 of this act, a Human Services Center or Social Services Center for the indigent has been established in a county by the board of county commissioners, the board shall employ a person who is a resident of the county in which the center is established to take charge of such center upon such terms and under such restrictions as the board shall consider most advantageous for the interests of their respective counties and the welfare of the people therein.  Such person shall also serve as overseer of the indigent.

B.  The person so employed shall be called the Director of Human Services/Social Services of said center and shall be appointed wholly on the basis of ability and experience qualifying him or her for the position of director.  The director shall serve at the pleasure of the board and the salary of the director shall be fixed by the board of county commissioners.  The salary of the director shall be exempt from the provisions of the comprehensive salary code as provided in Section 180.67 of Title 19 of the Oklahoma Statutes, but shall not exceed ninety percent (90%) of the salary of the county commissioner.

Added by Laws 1994, c. 87, § 6, eff. Sept. 1, 1994.

§56-32.3.  Employment of pharmacists and doctors - Compensation - Blanket bond.

A.  A person employed as a pharmacist by a board of county commissioners to distribute medical prescriptions and medical supplies to indigents in any county of this state having a population greater than three hundred fifty thousand (350,000) persons according to the last federal decennial census, shall receive as compensation a salary to be fixed by the board of county commissioners for his or her services.  Such compensation shall be paid out of the general operating fund of the county.  The compensation of the pharmacist shall be exempt from the provisions of the Comprehensive Salary Code as provided in Section 180.67 of Title 19 of the Oklahoma Statutes.

B.  The board of county commissioners of any county of this state having a population greater than five hundred thousand (500,000) persons according to the last Federal Decennial Census, may employ an Oklahoma licensed allopathic or osteopathic doctor to provide professional medical services, as directed by the commissioners, for indigent patient care and care for adult and juvenile offenders.  The allopathic or osteopathic doctor shall also provide education, training, and other necessary services, as directed by the commissioners, to enhance the health and well-being of county employees and county citizens.  Compensation for an allopathic or osteopathic doctor who is employed by the county shall be set by the board of county commissioners and paid out of the general operating fund of the county.  The compensation of an allopathic or osteopathic doctor employed by the commissioners shall be exempt from the provisions of the Comprehensive Salary Code pursuant to Section 180.67 of Title 19 of the Oklahoma Statutes.

C.  The pharmacist or allopathic or osteopathic doctor shall be covered by the blanket bond of the county.

Added by Laws 2002, c. 40, § 1, emerg. eff. April 11, 2002.  Amended by Laws 2003, c. 45, § 1, eff. Nov. 1, 2003.

§5633.  County to support indigent persons  Power to provide indigent care facility.

Every county of this state shall relieve and support all indigent persons lawfully residing therein, whenever they shall actually need assistance, and shall allow such temporary relief to persons not residing therein as shall be actually necessary pending the ascertainment of his or her legal residence.  The boards of county commissioners of the respective counties of this state may, if they deem it to be in the best interests of the county, purchase land for a county indigent care facility and erect such buildings and make such other improvements thereon as shall be necessary to establish a county indigent care facility for such indigent of the county.  The board of county commissioners is hereby given authority in their respective counties to place all indigent persons who are desirous of, needing and entitled to support from the county in such facility; and to receive into such facility all indigent and homeless persons who are in need of shelter or a place to convalesce; provided, however, that the boards of county commissioners shall not establish any county indigent care facility in any county of this state, having a valuation of less than Seven Million Dollars ($7,000,000.00), at a greater expense to the county, for lands and improvements thereon, than the sum of Five Thousand Dollars ($5,000.00); in counties having a valuation of more than Seven Million Dollars ($7,000,000.00), and less than Fifteen Million Dollars ($15,000,000.00), at a greater expense to the county, for lands and improvements thereon, than the sum of Ten Thousand Dollars ($10,000.00); in counties having a valuation of Fifteen Million Dollars ($15,000,000.00), and up to Fifty Million Dollars ($50,000,000.00), at a greater expense to the county, for lands and improvements thereon, than the sum of Fifteen Thousand Dollars ($15,000.00); and in counties having Fifty Million Dollars ($50,000,000.00), valuation or more, at a greater expense to the county, for lands and improvements thereon, than the sum of Forty Thousand Dollars ($40,000.00), without having submitted the proposition for the establishment of such facility to a vote of the people of the county at some general election, at which it shall take a majority of all votes cast to carry the proposition.

R.L. 1910, § 4527.  Amended by Laws 191011, c. 13, p. 30, § 1; Laws 1994, c. 87, § 7, eff. Sept. 1, 1994.

§5634.  County may rent indigent care facility.

Such counties of the State of Oklahoma as are not ready or able to purchase or erect an indigent care facility, but which desire a place to keep the indigent of the county together, are authorized to rent a suitable place and establish an indigent care facility in all other respects the same as though such county or counties had purchased an indigent care facility, and thus obtained a facility for the indigent, except that instead of levying a tax to pay for such facility, the overseers shall levy a tax annually to pay the rental of such facilities.

R.L. 1910, § 4528.  Amended by Laws 1994, c. 87, § 8, eff. Sept. 1, 1994.

§5635.  Where county has no indigent care facility.

It shall be the duty of the overseers of the indigent in counties where no common indigent care facility is established, two (2) weeks next preceding the first Monday of April, in each year, to give public notice by having published in the newspaper or newspapers in their respective counties, or in case no such newspaper is published in the county, by posting upon three public places in the county, an advertisement certifying the indigent that are to be provided for and asking for sealed proposals for their maintenance during the coming year.  The sealed proposals shall be opened and acted upon by the overseers of the indigent at their regular meeting, beginning on the said first Monday in April; but nothing herein contained shall prohibit any overseers of the indigent from receiving and accepting propositions at any time for the keeping of such indigent persons as may in the interim become a county charge, or of rejecting the propositions of such persons as they know to be unable to fulfill their obligations to the indigent.

R.L. 1910, § 4529.  Amended by Laws 1994, c. 87, § 9, eff. Sept. 1, 1994.

§5636.  Form of relief.

The overseers of the indigent shall examine any application made to them by or on behalf of any indigent person for relief, and if such applicant has a residence in the county, they shall determine whether such relief is temporary and such as may be supplied by said overseers, or the applicant, if desired, shall be removed to the county indigent care facility.  If, in such case, the relief sought is temporary, or the person seeking relief cannot be removed, the relief shall be furnished by said overseers; if otherwise, and such indigent person can be removed, he or she shall be placed in the county indigent care facility.

R.L. 1910, § 4530.  Amended by Laws 1994, c. 87, § 10, eff. Sept. 1, 1994.

§5637.  Overseers to receive person removed  Appeal.

If any person be removed by process under this article, from any county in the state to any other county therein, as hereinbefore provided, the overseers of the poor of the county to which such poor person is removed, shall receive such person: Provided, that if the overseers of any county to which a poor person has been removed, shall feel aggrieved over said removal, they may appeal from said order of removal to the district court of the county whence the removal was made within twenty (20) days after notice of said removal, which appeal shall in other respects be taken as other appeals are taken from the probate court to the district court, and there be tried as other appeals are by law tried.

R.L. 1910, § 4531.

§5638.  Time of hearing appeal.

Such appeal shall be heard at the term of the court next after the same is filed therein, if in the opinion of the court reasonable notice of the appeal has been given the opposite party; but if not thus given, the cause shall stand continued until the next term of court, and notice of the appeal be then given, if not before done.

R.L. 1910, § 4532.

§5639.  Court may amend order of removal.

If the order of removal is defective, the court shall permit the same to be amended without costs, and after such amendment is made the appeal shall be heard and determined as if such order had not been defective.

R.L. 1910, § 4533.

§56-40.  Repealed by Laws 1976, c. 149, § 1.

§5641.  Commissioners to bring suits.

All suits and proceedings under this article, for the purpose of determining residence for obtaining relief, or resisting the same shall be in the name of the board of county commissioners of the county or counties concerned.

R.L. 1910, § 4535.

§5642.  Administrator of indigent care facility.

Whenever, under the provisions of this title, an indigent care facility for the indigent has been established by the overseers of the indigent of any county in this state, the overseers shall employ a resident of the county wherein the indigent care facility is erected to take charge of the same upon such terms and under such restrictions as such overseers shall consider most advantageous for the interests of the county and the welfare of the indigent persons residing in said facility.  The party so employed shall be called administrator of the county indigent care facility, and shall protect the property of the county in his or her charge and under his or her control, and shall faithfully discharge his or her duties as guardian of the indigent.  He or she shall be appointed by the Director of Human Services/Social Services and shall serve at his or her discretion.  At the end of each fiscal year, he or she shall make and transmit to the Director who shall file with the county clerk, to be considered by the board of county commissioners, a complete report of all business transacted by him or her as such administrator, and shall attach to such report an invoice of all the personal property in his or her possession as such administrator.  The administrator shall have authority to solicit as volunteers the indigent persons residing in such indigent care facility, who are able to do so, to labor in and about such facility, under his or her direction.  Said administrator shall have such salary as the said overseers shall fix, and in accordance with such laws regulating the salaries of county employees.

R.L. 1910, § 4536.  Amended by Laws 1994, c. 87, § 11, eff. Sept. 1, 1994.

§5643.  Repealed by Laws 1994, c. 87, § 31, eff. Sept. 1, 1994.

§5644.  Tax levy for indigent care facility.

The board of county commissioners may provide for a special tax each year, not to exceed onehalf (1/2) mill on the dollar, of the assessed valuation of said county, to be applied to the payment for an indigent care facility and improvements, thereon, until said facility is fully paid for.

R.L. 1910, § 4538.  Amended by Laws 1994, c. 87, § 12, eff. Sept. 1, 1994.

§5645.  Repealed by Laws 1994, c. 87, § 31, eff. Sept. 1, 1994.

§5646.  Duties when complaint is made.

In any county in this state where the indigent are cared for pursuant to the provisions of Section 33 of this title, it shall be the duty of the overseers of the indigent, on any complaint made to them in behalf of the indigent, to examine the grounds of such complaint, and if, in their judgment, the indigent have not been sufficiently provided with the common necessities of life, or have in any respect been illtreated by the person or persons under whose charge they shall have been placed, the overseers have the authority to withhold any part of the compensation allowed to such person or persons for keeping them, as such overseers may deem reasonable and proper, and remove said indigent and place them in the care of some other person.

R.L. 1910, § 4540.  Amended by Laws 1994, c. 87, § 13, eff. Sept. 1, 1994.

§5647.  Overseers to maintain documentation concerning indigent.

The overseers of the indigent shall compile and maintain documentation concerning the indigent of their respective counties who are unable to care for themselves, and who shall, in their judgment, be entitled to the benefits of the provisions of this title, together with the date of such entry.

R.L. 1910, § 4541.  Amended by Laws 1994, c. 87, § 14, eff. Sept. 1, 1994.

§5648.  Poor person may apply to district court.

If any poor person shall suppose that he is entitled to the benefit of the laws for the relief of the poor, and the overseers of the poor of the county in which he resides, shall refuse to give such person the benefit thereof, upon applicant of such person, the judge of the district court of the county, may, if he shall think proper, direct the said overseers of the poor to receive such person on the poor list, on his application therefor.

R.L. 1910, § 4542.

§5649.  Proceedings when legal residence not known.

If anyone within the description of indigent persons specified in this title, shall be found in any county, and the overseers of the indigent of such county shall be unable to ascertain and establish the last place of legal residence of such person, they shall proceed in their discretion to provide for such indigent person, in the same manner as other persons are hereby directed to be provided for by law and under such restrictions as the county commissioners shall consider most advantageous for the interests of their respective counties and the welfare of the people therein.

R.L. 1910, § 4543.  Amended by Laws 1994, c. 87, § 15, eff. Sept. 1, 1994.

§5650.  Temporary relief.

Whenever any person entitled to temporary relief as an indigent person shall be in any county in this state in which he or she is not a legal resident, the overseers of the indigent thereof may, if the same is deemed advisable, grant such relief by placing him or her temporarily in the indigent care facility of such county, if there be one; but if there be no indigent care facility then they shall provide the same relief as is customary in cases where a legal residence has been obtained.

R.L. 1910, § 4544.  Amended by Laws 1994, c. 87, § 16, eff. Sept. 1, 1994.

§5651.  Overseers' account.

In any county in this state where the indigent are cared for pursuant to Section 33 of this title, the overseers of the indigent shall make an account to the clerk of the board of county commissioners of the sums of money required by the indigent of their respective counties, within fifteen (15) days after such contract hereinbefore provided for shall have been made, which sums shall be paid quarterly out of the county treasury, upon the order of the board of county commissioners in the same manner as other claims against the county are paid.

R.L. 1910, § 4545.  Amended by Laws 1994, c. 87, § 17, eff. Sept. 1, 1994.

§5652.  Compensation of overseers.

In any county in this state where the indigent are cared for pursuant to the provisions of Section 33 of this title, the overseers of the indigent in such county shall be entitled to receive the prevailing rate of pay per day for each and every day during which they shall be necessarily employed in the discharge of their several duties as such.

R.L. 1910, § 4546.  Amended by Laws 1994, c. 87, § 18, eff. Sept. 1, 1994.

§5653.  Submission of accounts and sworn statements of overseers.

In any county in this state where the indigent are cared for pursuant to the provisions of Section 33 of this title, the overseers of the indigent shall annually, at the first session of the board of county commissioners in the year, submit their accounts and make a sworn statement of their proceedings for the past year, which report shall be presented to the clerk of the board of county commissioners at least one (1) day prior to the meeting of said board.  The board may then credit and allow the accounts so presented, and may draw on the county treasurer therefor, whose duty it shall be to pay the same out of any money in the county treasury not otherwise appropriated.

R.L. 1910, § 4547.  Amended by Laws 1994, c. 87, § 19, eff. Sept. 1, 1994.

§5654.  Sickness or death of poor stranger.

A.  It shall be the duty of the overseers of the poor, on complaint made to them that any person not an inhabitant of their county is lying sick therein or in distress, without friends or money, so that he will likely suffer, to examine into the case of such person and grant such temporary relief as the nature of the same may require; and if any person shall die within any county, who shall not have money or means necessary to defray his funeral expenses, it shall be the duty of the overseers of the poor of such county to employ some person to provide for and superintend the burial of such deceased person.  Public cemeteries shall provide a burial plot at no cost at the request of the overseers of the poor or the person employed by the overseers of the poor to provide for and superintend the burial.  Public cemeteries shall also provide the service of opening and closing the grave for the purpose of interring the remains of the poor or indigent person.  The overseers of the poor of each county shall establish the necessary and reasonable expenses of the opening and closing services which shall be paid by the county treasurer upon the order of such overseers.

B.  As used in this section, "public cemeteries" means cemeteries located in any county with a population of three hundred thousand (300,000) or more, according to the latest Federal Decennial Census, which sell burial plots to the general public and which are exempt from taxation under the laws of this state.  "Public cemeteries" shall not include any municipal, fraternal, religious, rural, community, township, state, county or nonprofit cooperative cemeteries, or free community burial grounds.

R.L. 1910, § 4548.  Amended by Laws 1993, c. 2, § 1, eff. Sept. 1, 1993.

§56-55.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§56-56.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§5657.  Short title.

Sections 2 through 10 of this act shall be known and may be cited as the "Oklahoma Indigent Health Care Act".

Added by Laws 1984, c. 294, § 1, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 192, § 1, eff. Nov. 1, 1987.

§5657.1.  Intent of Legislature.

Adequate health care is a basic human right which should be available to all Oklahomans.  Rapidly increasing health care costs threaten to make such care unaffordable to many citizens.  Unreimbursed health care services provided to indigent persons cause the cost of services to paying patients to increase in a manner unrelated to the actual cost of services delivered.  It is therefore the intent of the Oklahoma Legislature to develop a system of health care delivery that ensures fair and adequate access for all Oklahomans.  Further, it is the intent of the Legislature that this system promote the utilization of the most costeffective health care services including, but not limited to, health care education and prevention and seek to utilize the most costeffective administrative policies and procedures.

Added by Laws 1987, c. 192, § 2, eff. Nov. 1, 1987.

§5658.  Definitions.

As used in the Oklahoma Indigent Health Care Act:

1.  "Department" means the Department of Human Services;

2.  "Indigent" or "medically indigent" means a person or head of household:

a. (1) with an income less than or equal to the poverty level as designated by the latest decennial census and insufficient personal resources to provide for needed medical care for himself or his dependents, and

(2) who requires medically necessary hospital or primary health care services for himself or his dependents for which no public or private thirdparty coverage is available, and

(3) who has made no assignment, transfer, or encumbrance of property for the purpose of establishing eligibility for services pursuant to a state or federal medical program or the Oklahoma Indigent Health Care Act at any time within the last twentyfour (24) months, or

b. with an occurrence of a catastrophic injury or illness to himself or a dependent resulting in noncovered incurred medical debt for hospital services or for physician and drug costs related to a hospital stay which exceed fifty percent (50%) of the gross annual income of a person or head of household.  Insurance benefits for the medical debt shall be first exhausted;

3.  "Hospital" means "hospital" as that term is defined in Section 1701 of Title 63 of the Oklahoma Statutes;

4.  "Clinic" means a health care facility separate from a hospital which provides outpatient medical services to patients and has a patient mix of at least fiftyone percent (51%) indigent persons;

5.  "Patient mix" means the composition of the patient population based on information regarding the payor source.

Added by Laws 1984, c. 294, § 2, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 255, § 2, eff. Nov. 1, 1985; Laws 1987, c. 192, § 3, eff. Nov. 1, 1987.

§56-59.  Repealed by Laws 1987, c. 192, § 12, eff. Nov. 1, 1987.

§5659.1.  Income tax check-off for indigent health care  Indigent Health Care Revolving Fund.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2001, an opportunity for the taxpayer to donate from a tax refund for the benefit of the Oklahoma Indigent Health Care Fund.

B.  There is hereby created in the State Treasury a revolving fund for the Department of Human Services, to be designated the "Indigent Health Care Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department of Human Services from:

1.  Any state monies appropriated for the purpose of implementing the provisions of the Oklahoma Indigent Health Care Act; and

2.  Any monies collected pursuant to this section or any other monies available to the Department of Human Services to implement the provisions of the Oklahoma Indigent Health Care Act.

C.  All monies accruing to the credit of the fund are hereby appropriated and shall be budgeted and expended directly to eligible clinics by the Department for the purpose of implementing the Oklahoma Indigent Health Care Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 255, § 1, eff. Nov. 1, 1985.  Amended by Laws 1987, c. 192, § 4, eff. Nov. 1, 1987; Laws 2001, c. 358, § 25, eff. July 1, 2001.

§56-60.  Repealed by Laws 1987, c. 192, § 12, eff. Nov. 1, 1987.

§56-61.  Repealed by Laws 1985, c. 255, § 5, eff. Nov. 1, 1985.

§56-62.  Repealed by Laws 1987, c. 192, § 12, eff. Nov. 1, 1987.

§5663.  Department of Human Services  Responsibilities and duties.

A.  The Department of Human Services shall have the following responsibilities:

1.  Establish and review the eligibility standards and criteria for:

a. participation by hospitals and clinics pursuant to the Indigent Health Care Act, and

b. reimbursement to clinics for services through the Indigent Health Care Fund;

2.  Establish and review the screening criteria and procedures for persons receiving services through participating hospitals and clinics in order to determine which persons are eligible for reimbursement pursuant to existing state and federal medical programs and which persons are eligible for reimbursement pursuant to the Oklahoma Indigent Health Care Act;

3.  Review the documentation provided by participating hospitals and clinics;

4.  Determine the types of services offered by participating hospitals and clinics that shall be eligible for reimbursement or the allocation of funds pursuant to state or federal medical programs and the Oklahoma Indigent Health Care Act and that such services have been approved by the proper regulatory agencies; and

5.  Disburse state monies to hospitals and clinics meeting requirements of the Oklahoma Indigent Health Care Act as provided by Section 66 of this title.

B.  The Commission for Human Services shall promulgate rules and regulations, as necessary and appropriate, to implement the provisions of the Indigent Health Care Act.

Added by Laws 1984, c. 294, § 7, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 192, § 5, eff. Nov. 1, 1987.

§5664.  Exemptions from act  Duties of hospitals and clinics  Reports and documentation.

A.  The Oklahoma Indigent Health Care Act shall not apply to state or federally operated medical institutions except the State of Oklahoma Medical Center and the George Nigh Rehabilitation Institute of the Oklahoma Department of Veterans Affairs.

Hospitals and clinics participating in the Oklahoma Indigent Health Care Act shall have the following responsibilities:

1.  Implement the screening criteria and procedures and comply with such other eligibility criteria for participation in the Oklahoma Indigent Health Care Act established pursuant to the provisions of Section 63 of this title.

2.  In addition to or as part of other reports required by law or by the rules and regulations of the State Board of Health, annually submit to the State Department of Health reports and data documenting:

a. the total amount of health care costs incurred by the hospital or clinic for medical indigents,

b. total patient charges by the hospital or clinic for medical indigents,

c. the patient mix including, but not limited to, the number of indigent persons served as measured by hospital patient days or clinic encounters as appropriate, and

d. such other information and in such form as may be required by the State Department of Health pursuant to the Oklahoma Indigent Health Care Act.

Such documentation shall indicate that the person served or the party responsible for such person meets the criteria established by the Oklahoma Indigent Health Care Act.  Such documentation shall also be specific as to the county of residence of the person served.  These records shall be available to the public upon request.

B.  Clinics shall submit to the Department of Human Services necessary information to certify eligible clinic status pursuant to Section 58 of this title.

C.  The State Department of Health shall forward copies of such documentation to the Department of Human Services as necessary for use by the Department in determining the eligibility of a hospital or a clinic for reimbursement pursuant to the provisions of the Oklahoma Indigent Health Care Act.  The State Department of Health and the Department of Human Services shall cooperate for the purpose of coordinating the reports and documentation required by the Oklahoma Indigent Health Care Act, and ensuring the timely transmission of said reports and documentation between, said agencies.

D.  The State Department of Health may expand or modify the reporting requirements of hospitals and establish reporting requirements for clinics as necessary to complete the study required by Section 66.2 of this title.

Added by Laws 1984, c. 294, § 8, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 192, § 6, eff. Nov. 1, 1987; Laws 1988, c. 15, § 1, emerg. eff. March 15, 1988; Laws 1988, c. 326, § 7, emerg. eff. July 13, 1988; Laws 1989, c. 227, § 4; Laws 1992, c. 312, § 1, eff. Sept. 1, 1992.

§5665.  Screening of persons requesting assistance.

Any person requesting assistance pursuant to the Oklahoma Indigent Health Care Act and who meets the criteria specified in paragraph 2 of Section 58 of this title shall be required to go through a screening process established by the Department of Human Services as follows:

1.  A determination shall be made as to whether the person is eligible for any existing state or federal health care program; and

2.  If the person is ineligible for existing state or federal programs, said person's account shall be placed in the indigent health care account of the hospital or clinic's records.

Added by Laws 1984, c. 294, § 9, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 192, § 7, eff. Nov. 1, 1987.

§5666.  Reimbursements and payments to hospitals and clinics  Disbursement of state monies.

A.  The Department of Human Services, from all monies deposited into the Indigent Health Care Revolving Fund for the purpose of implementing the provisions of the Oklahoma Indigent Health Care Act, shall reimburse clinics which meet the requirements of Section 64 of this title and elect to participate in the Oklahoma Indigent Health Care Act.

B.  Disbursements of state monies from the Indigent Health Care Revolving Fund to eligible clinics shall be as follows:

1.  Following certification and approval by the Department of Human Services of the accuracy of reports submitted pursuant to Section 64 of this title the Department shall determine the amount of state monies available to the clinics; and

2.  The Department shall make payments from state monies available to all participating clinics in the state pursuant to provisions of the Oklahoma Indigent Health Care Act.  Payment rates shall be determined by the Department of Human Services following consultation with provider groups.  The Department of Human Services shall determine the amount due each clinic according to available monies.  The rate of clinic reimbursement shall not exceed the individual clinic's reimbursement rate established by the Department of Human Services for Medicaid patients.

C.  The Department, from sources other than the Indigent Health Care Revolving Fund, shall make payments from available state and federal monies to all participating hospitals and clinics in the state pursuant to provisions of the Oklahoma Indigent Health Care Act.  Payment rates shall be determined by the Department of Human Services following consultation with provider groups.  The Department of Human Services shall determine the amount due each hospital and clinic according to available monies.  The per diem payments to participating hospitals shall not exceed the individual hospital's per diem rate established by the Department of Human Services for Medicaid patients.  The rate of clinic reimbursement shall not exceed the individual clinic's reimbursement rate established by the Department of Human Services for Medicaid patients.

Added by Laws 1984, c. 294, § 10, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 192, § 8, eff. Nov. 1, 1987; Laws 1988, c. 15, § 2, emerg. eff. March 15, 1988.

§56-66.2.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§56-67.  Repealed by Laws 1985, c. 255, § 5, eff. Nov. 1, 1985.

§5681.  Repealed by Laws 1994, c. 87, § 31, eff. Sept. 1, 1994.

§5682.  Repealed by Laws 1994, c. 87, § 31, eff. Sept. 1, 1994.

§5691.  Issue of bonds authorized.

All counties in the State of Oklahoma are hereby authorized to issue bonds for the purpose of purchasing lands and making improvements thereon for the benefit of the poor in said counties.

Added by Laws 1923, c. 138, p. 233, § 1.

§5692.  Election authorized  Manner of calling election.

The board of county commissioners in each county in the State of Oklahoma is hereby authorized and empowered to call any election for the purpose of issuing bonds to purchase lands, make improvement thereon, or to make improvements upon lands already owned by such counties, for the use and benefit of the poor people of such counties.  Said commissioners shall call said election by issuing a proclamation therefor and giving notice thereof in four consecutive issues of a weekly newspaper published in and of general circulation in such county proposing to issue said bonds.  Provided, that no election shall be held until the expiration of thirty (30) days following the date of the first publication of said notice.

Added by Laws 1923, c. 138, p. 233, § 2.

§5693.  Contents of proclamation.

The proclamation calling for said election shall name the amount of bonds to be issued, the time said bonds shall run, the interest said bonds shall bear, and the time for holding the election.

Added by Laws 1923, c. 138, p. 233, § 3.

§5694.  Conduct of election.

Said election shall be conducted by the duly qualified election officials of such county and the returns thereof made to the secretary of the county election board, in all things and respects as now provided by law for holding county elections.

Added by Laws 1923, c. 138, p. 234, § 4.

§5695.  Bonds  Sale.

If at said election the voters, voting thereon, shall vote in favor of the issuance of the bonds, the board of county commissioners shall at once proceed to issue the same and shall deposit the bonds in the treasury of the county, the treasurer being responsible and chargeable therefor on his official bond.  The board of county commissioners shall proceed to sell said bonds and deposit the proceeds from the sale thereof in the county treasury, to be paid out by the treasurer upon orders of the board from time to time as the same shall be needed.  Provided, said bonds shall not be sold for less than par and accrued interest.

Added by Laws 1923, c. 138, p. 234, § 5.

§5696.  Rate of interest  Payment  Signatures  Recording.

Bonds issued as herein provided shall bear interest at a rate not to exceed the maximum rate provided by Section 498.1 of Title 62 of the Oklahoma Statutes, payable semiannually, and of denominations of not less than One Hundred Dollars ($100.00), nor more than One Thousand Dollars ($1,000.00) each.  The entire amount shall be payable within twentyfive (25) years.  They shall be signed by the chairman of the board of county commissioners, and countersigned by the county clerk.  They shall be recorded by the county clerk and by the State Auditor and Inspector, both of whom shall endorse the same on the back thereof.  Facsimile signatures may be used as provided by the Registered Public Obligations Act of Oklahoma.

Added by Laws 1923, c. 138, p. 234, § 6.  Amended by Laws 1979, c. 30, § 15, emerg. eff. April 6, 1979; Laws 1983, c. 170, § 39, eff. July 1, 1983.

§5697.  Taxes  Levy.

It shall be the duty of the officers charged by law with levying taxes for county purposes to levy annually an amount sufficient to pay the interest due each year on the bonds issued hereunder, and in addition thereto levy an amount sufficient to pay the principal as the same comes due.

Added by Laws 1923, c. 138, p. 234, § 7.

§5698.  Purchase of lands and buildings.

Out of the proceeds of the sale of bonds the board of county commissioners shall purchase lands or grounds for indigent care facility purposes, or erect buildings and make improvements thereon as the case may be.  The board of county commissioners shall have the right to purchase the lands at private or public sale.

Added by Laws 1923, c. 138, p. 234, § 8.  Amended by Laws 1994, c. 87, § 20, eff. Sept. 1, 1994.

§5699.  Persons admitted  Authority and supervision.

The board of county commissioners shall admit all indigent persons, who are legal residents of such county, to the indigent care facility, under such rules and regulations as may be prescribed by said commissioners.  The board of county commissioners shall have complete authority and supervision over the facility and shall provide for managing and controlling the facility.

Added by Laws 1923, c. 138, p. 234, § 9.  Amended by Laws 1994, c. 87, § 21, eff. Sept. 1, 1994.

§56111.  Erection of buildings  Care of patients.

The board of county commissioners of the counties throughout the state shall have power to erect buildings upon land occupied by county indigent care facilities for the isolation and treatment of all indigent persons who are afflicted with an illness or disease which makes it necessary that these measures be taken, and that the patients may, if the building is erected, be cared for out of the indigent care budget of the county of which the patients are residents.

Added by Laws 1923, c. 39, p. 52, § 1.  Amended by Laws 1994, c. 87, § 22, eff. Sept. 1, 1994.

§56112.  Supervision of treatment of patients.

The board of county commissioners shall provide for and supervise the treatment of said patients residing in the indigent care facility in a manner provided by law and under such restrictions as the board of county commissioners shall consider most advantageous for the interests of their respective counties and the welfare of the people therein.

Added by Laws 1923, c. 39, p. 52, § 2.  Amended by Laws 1994, c. 87, § 23, eff. Sept. 1, 1994.

§56113.  Public donations.

Said board of county commissioners shall be permitted to accept public donations in aid of the construction, upkeep and maintenance of said buildings and support of patients therein.

Added by Laws 1923, c. 39, p. 52, § 3.

§56114.  Employment of nurses, etc.

The board of county commissioners shall be authorized to employ a suitable person or persons to care for such patients and quarters, upon such terms and conditions as provided by law, and under such restrictions as the board of county commissioners shall consider most advantageous for the interests of their respective counties and the welfare of the people therein.

Added by Laws 1923, c. 39, p. 52, § 4.  Amended by Laws 1994, c. 87, § 24, eff. Sept. 1, 1994.

§56121.  When commissioners may sell.

The board of county commissioners of any county of this state is hereby authorized and empowered to sell and convey any real estate deeded to or held by such county for the purpose of indigent care facilities, when in the opinion of the board of commissioners such real estate is not needed, is unsuitable or inconvenient for such purposes.  Such sale shall be in the manner hereinafter provided.

Added by Laws 191011, c. 75, p. 172, § 1.  Amended by Laws 1994, c. 87, § 25, eff. Sept. 1, 1994.

§56122.  Resolution of county commissioners  Appraisement.

Before any such sale or conveyance shall be made, the board of county commissioners, in regular or special session, shall adopt a resolution declaring that said real estate is not needed for indigent care facility purposes, or is unsuitable or inconvenient for such purpose, or that other or more suitable or convenient real property within the county is obtainable at a fair and reasonable value.  The resolution shall be published with other proceedings of the board, and a copy of the resolution shall be certified by the county clerk to the judge of the district court of such county.  The judge shall determine whether such sale is in the best interest of the county.  The judge shall order and direct the board to sell the real estate, as hereinafter provided, and he or she shall appoint three disinterested freeholders of the county to appraise the real estate.  The appraisal is to be returned by the appraisers to the board of county commissioners.

Added by Laws 191011, c. 75, p. 172, § 2.  Amended by Laws 1994, c. 87, § 26, eff. Sept. 1, 1994.

§56123.  Publication of notice.

Upon the return of the appraisement as provided for in Section 2 of this act, the board of county commissioners shall give notice of such sale by publication in some newspaper of general circulation in the county for a period of thirty (30) days.

Added by Laws 191011, c. 75, p. 172, § 3.

§56124.  Procedure  Bids  Report to district judge.

Bids for said real estate shall be in writing, sealed and delivered to the county clerk of such county and by him preserved unopened, until the next regular meeting of the board of county commissioners, at which time said board shall open such bids and award the said real estate to the highest and best bidder for the same and file a report of such sale with the judge of the district court for approval and confirmation; provided that such real estate shall not be sold for less than ninety percent (90%) of its appraised value, and the board of county commissioners shall have the power to reject any and all bids.

Added by Laws 191011, c. 75, p. 173, § 4.

§56125.  Deeds  Order for execution  Signing, acknowledging and attesting  Prima facie evidence.

If such sale be by the judge of the district court approved and confirmed, he shall direct and order the chairman of the board of county commissioners to execute a deed to the purchaser thereof, which shall be signed and acknowledged by the chairman of said board, and attested by the county clerk, which deed shall recite the several steps and proceeding had in such sale, and such recitals shall be prima facie evidence of the truth of the same.

Added by Laws 191011, c. 75, p. 173, § 5.

§56126.  Proceeds  Disposition.

Proceeds derived by a county from any sale of real estate deeded to it or held by it for use as indigent care facilities shall be credited to the county's building fund.

Added by Laws 191011, c. 75, p. 173, § 6.  Amended by Laws 1969, c. 25, § 1, eff. Feb. 17, 1969; Laws 1994, c. 87, § 27, eff. Sept. 1, 1994.

§56127.  Authorization to use or lease realty held for indigent care facilities  Sales not restricted.

The board of county commissioners of any county in this state is hereby authorized and empowered to hold, own, or use for any other lawful county purpose, or lease for any other lawful purpose, any real estate deeded to or held by such county for the purpose of county indigent care facilities, when, in the opinion of the board of county commissioners, such real estate is not needed, is unsuitable, or inconvenient for the purpose of an indigent care facility; provided that nothing contained in this section shall prevent the said county from selling the said property as provided by law, and the power to hold, own, or use said property for any lawful county purpose, or lease said property for any lawful purpose, shall be in addition to the power to sell said property as provided in Sections 121 through 126 of this title.

Added by Laws 1959, p. 92, § 1.  Amended by Laws 1971, c. 235, § 1, emerg. eff. June 12, 1971; Laws 1994, c. 87, § 28, eff. Sept. 1, 1994.

§56128.  Resolution.

Before any real estate deeded to or held by any such county for the purpose of county indigent care facilities shall be held, owned, or used for any other lawful county purpose, or leased for any other lawful purpose, the board of county commissioners in regular or special session shall adopt a resolution declaring that said real estate is not needed for county indigent care facility purposes, or is unsuitable or inconvenient for such purposes, or that other or more suitable or convenient real property within the county is obtainable at a fair and reasonable value, such resolution to be published with other proceedings of the county commissioners.

Added by Laws 1959, p. 92, § 2.  Amended by Laws 1971, c. 235, § 2, emerg. eff. June 12, 1971; Laws 1994, c. 87, § 29, eff. Sept. 1, 1994.

§56-131.  Repealed by Laws 1986, c. 69, § 1, emerg. eff. April 1, 1986.

§56141.  Repealed by Laws 1994, c. 87, § 31, eff. Sept. 1, 1994.

§56142.  Amount of allowance.

The allowance to each of such women shall not exceed Ten Dollars ($10.00) a month when she has but one child under the age of fourteen (14) years, and if she has more than one child under the age of fourteen (14) years, it shall not exceed the sum of Ten Dollars ($10.00) a month for the first child and Five Dollars ($5.00) a month for each of the other children under the age of fourteen (14) years.

Added by Laws 1915, c. 183, § 2.

§56143.  Conditions of allowance.

Such allowance shall be made by the county court and only upon the following conditions:

(1) The child or children for whose benefit the allowance is made must be living with the mother of such child or children; (2) The allowance shall be made only when in the absence of such allowance the mother would be required to work regularly away from her home and children, and when by means of such allowance she will be able to remain at home with her children; (3) The mother must, in the judgment of the county court, be a proper person, morally, physically and mentally, for the bringing up of her children; (4) Such allowance shall, in the judgment of the court, be necessary to save the child or children from neglect; (5) No person shall receive the benefit of this act who shall not have been a resident of the county in which such application is made for at least one (1) year next before the making of such application for such allowance.

Added by Laws 1915, c. 183, § 3.  Amended by Laws 1921, c. 19, p. 26, § 1.

§56144.  Termination or modification of allowance.

Whenever any child shall reach the age of fourteen (14) years any allowance made to the mother of such child for the benefit of such child shall cease.  The county court may, at its discretion, at any time before such child reaches the age of fourteen (14) years, discontinue or modify the allowance to any mother and for any child.

Added by Laws 1915, c. 183, § 4.

§56145.  Provisions when fund is insufficient.

Should the fund herein authorized be sufficient to permit an allowance to only a part of the persons coming within the provisions of this law, the county court shall select those cases in most urgent need of such allowance.

Added by Laws 1915, c. 183, § 5.

§56146.  Class of widows entitled.

The provisions of this law shall not apply to any woman whose husband is not dead or who is not confined in the Oklahoma State Penitentiary or other prison in this state, or is in a state institution for the insane in this state, and in the two latter cases it shall not apply unless such prisoner is the lawful husband of the woman seeking such allowance.

Added by Laws 1915, c. 183, § 6.

§56147.  Unlawful procurement  Penalty for attempt.

Any person procuring or attempting to procure any allowance for a person not entitled thereto shall be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for a period of not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 1915, c. 183, § 7.

§56148.  Judgments for allowance  Citizens may petition rehearing.

In each case where an allowance is made to any woman under the provisions of this act, a judgment entry to that effect shall be entered upon the records of the county court making such allowance, and it shall be the right of any taxpaying citizen at any time to file a motion to set aside such judgment; and on such motion the county court, or the court to whom such motion may be taken on a change of venue, shall hear evidence, either with or without a jury, as either side may demand, and may make a new order granting or refusing such allowance, and from such order so made an appeal shall lie as in ordinary civil cases.  If the judgment making such allowance is not appealed from, or is affirmed on appeal, the person filing such motion shall pay all the costs of such motion and the proceedings subsequent thereto.  Such motion may be renewed from time to time, but not oftener than once in any calendar year.

Added by Laws 1915, c. 183, § 8.

§56161.  Definitions.

(a) When used herein, the term "State Department" shall mean the State Department of Public Welfare;

(b) The term "Commission" shall mean the Oklahoma Public Welfare Commission;

(c) The term "county board" shall mean the county board of public welfare;

(d) The term "Director" shall mean the Director of Public Welfare;

(e) The term "applicant" shall mean a person who has applied for assistance under this act;

(f) The term "recipient" shall mean any person who is receiving assistance under the terms of this act;

(g) The term "assistance" shall mean money payments to, medical care in behalf of, or any other kind of benefit to or for recipients who receive aid under the provisions of this act.

(h) The singular shall include the plural and the masculine shall include the feminine;

(i) The term "county department" shall mean the county board of public welfare, a county director of public welfare and such other personnel as may be necessary for the efficient performance of the duties of the county department;

(j) The term "Department" shall mean the State Department of Public Welfare and the county department of public welfare.

Added by State Question No. 226, Initiative Petition No. 155, § 1, adopted July 7, 1936.  Amended by Laws 1939, p. 85, § 1, emerg. eff. May 9, 1939; Laws 1951, p. 156, § 1, emerg. eff. June 1, 1951.

§56162.  Duties and powers of Commission.

The Commission shall have the power and it shall be its duty to:

(a) Select a Director of Public Welfare who shall not be a member of the Commission and who shall serve as executive and administrative officer of the Department.  The Director shall be appointed wholly on the basis of ability, training and experience qualifying him or her for public welfare administration.  The Director shall serve at the pleasure of the Commission.  The salary of the Director shall be fixed by the Commission;

(b) Formulate the policies and adopt rules and regulations for the effective administration of the duties of the Department;

(c) Require and set the amount of the bond for employees within its discretion;

(d)

(e) Cooperate with the Federal Social Security Board, created under Title 7 of the Social Security Act, enacted by the SeventyFourth Congress and approved August 14, 1935, or other like agency created by Congress, in any reasonable manner as may be necessary to qualify for federal aid to states in providing assistance to needy persons in conformity with the provisions of this act, including the making of such reports in such form and containing such information as the Social Security Board or other similar federal agency may from time to time require, and comply with such provisions as the Social Security Board, or other similar federal agency may find necessary to insure the correctness and verification of such reports; and

(f) Publish an annual report, not later than four (4) months after the close of each fiscal year, showing for such year the total amount paid to needy persons in this state under the provisions of this act, and the total number of such needy persons given assistance, classified by age, sex, race, residence of persons assisted, and such other particulars as may be deemed advisable.  Such report shall be presented to the Governor.

(g) Present to the Federal Social Security Board a new or modified plan for oldage assistance, aid to dependent children and aid to needy blind.

Added by State Question No. 226, Initiative Petition No. 155, § 2, adopted July 7, 1936.  Amended by Laws 1939, p. 86, § 2, emerg. eff. May 9, 1939.

§56162.1.  Additional names for Department of Public Welfare, Welfare Commission and Director.

(a) The Department of Public Welfare shall also be known as, and may perform official acts and transact official business in the name of, Department of Human Services.

(b) The Oklahoma Public Welfare Commission shall also be known as, and may perform official acts and transact official business in the name of, the Commission for Human Services.

(c) The Director of Public Welfare shall also be known as, and may perform official acts and transact official business in the name of, the Director of Human Services.

Added by Laws 1968, p. 816, H.J.R. No. 561, § 1, emerg. eff. April 15, 1968.  Amended by Laws 1980, S.J.R. No. 46, § 1, emerg. eff. Feb. 6, 1980.

§56162.1a.  Additional names for Department of Welfare, Public Welfare Commission and Director of Public Welfare.

Whenever the name of Department of Institutions, Social and Rehabilitative Services, or Commission for Institutions, Social and Rehabilitative Services, or Director of Institutions, Social and Rehabilitative Services appears in any law, contract or other document, it shall be deemed to refer to Department of Human Services, Commission for Human Services, or Director of Human Services, respectively.

Added by Laws 1980, S.J.R. No. 46, § 2, emerg. eff. Feb. 6, 1980.

§56162.2.  Campus police and juvenile officers  Appointment  Powers.

The Department of Human Services shall have the authority to appoint campus police for institutions, county office buildings and any other buildings and their adjacent grounds under the jurisdiction of the Department, in the same manner and with the same powers as campus police appointed by governing boards of state institutions for higher education under the provisions of Sections 360.11 through 360.14 of Title 74 of the Oklahoma Statutes.  The Department may also appoint and commission juvenile officers to assist it in maintaining custody of children committed to the Department, and in making investigations and in prosecuting court proceedings under the provisions of Sections 233 through 236 of this title, relating to child support enforcement.  Such officers shall have the powers of peace officers, including the authority to serve and execute process, bench warrants and other court orders in cases in which the Department is a party or a participant.  Each juvenile officer shall be required to execute a bond in such form and amount as may be approved by the Department, the cost thereof to be paid by the Department.

Added by Laws 1971, c. 124, § 1, emerg. eff. May 4, 1971.  Amended by Laws 1985, c. 68, § 1, emerg. eff. May 16, 1985; Laws 1988, c. 326, § 9, emerg. eff. July 13, 1988; Laws 1993, c. 330, § 23, eff. July 1, 1993.

§56162.3.  Police officers  Certification.

Employees of the Department of Human Services serving as police officers shall obtain a certificate as provided for in Section 3311 of Title 70 of the Oklahoma Statutes.

Added by Laws 1985, c. 68, § 2, emerg. eff. May 16, 1985.

§56-162.4.  Peace officers for Commission.

The Director of the Department of Human Services shall have the authority to commission certified employees within the Office of the Inspector General of the Department as peace officers.  The authority of employees so commissioned shall include the authority to investigate crimes committed against the Department or crimes committed in the course of any program administered by the Department.  Employees so commissioned shall also have the authority to serve and execute process, bench warrants and other court orders in any judicial or administrative proceeding in which the Department is a party or participant.  Use and possession of firearms shall be at the discretion of the Director of the Department of Human Services, for the fraud unit only.  To become qualified as peace officers for the commission, employees shall first obtain a certificate as provided for in Section 3311 of Title 70 of the Oklahoma Statutes.

Added by Laws 1993, c. 272, § 1, emerg. eff. May 27, 1993.

§56-162.5.  Institutional Maintenance and Construction Unit and Architecture and Engineering Planning Unit - Authority to contract with Oklahoma Medical Center.

The Institutional Maintenance and Construction Unit and the Architecture and Engineering Planning Unit of the Department of Human Services, or its successors, shall have authority to submit bids and enter into contracts with and to perform services for the Oklahoma Medical Center for construction and remodeling projects that fall within the scope of services of the Unit or its successors.

Added by Laws 1997, c. 174, § 7, emerg. eff. May 8, 1997.

§56-162.6.  Renumbered as § 4122 of Title 74 by Laws 2001, c. 348, § 5, eff. Nov. 1, 2001.

§56163.  County boards  Appointment  Duties.

The Commission may appoint in each county a county board consisting of either three, five, or seven members, the majority of whom shall constitute a quorum.  These members shall serve without salary at the pleasure of the Commission.  No candidate for office nor any elective officer shall serve as a member of the county board.  Members of the Legislature and any elective official of the State of Oklahoma shall be disqualified to recommend for appointment any member of the county board.

It shall be the duty of the county departments to:

(a) Administer the provision of this act within their respective counties, subject to the rules and regulations prescribed by the Commission pursuant to the provisions of this act;

(b) Report to the Commission at such times and in such manner and form as the Commission may from time to time direct.

Added by State Question No. 226, Initiative Petition No. 155, § 3, adopted July 7, 1936.  Amended by Laws 1939, p. 87, § 3, emerg. eff. May 9, 1939; Laws 1947, p. 342, § 1, emerg. eff. May 23, 1947.

§56-163.1.  Satellite meal sites.

The Department of Human Services shall authorize the establishment of local satellite meal sites for the purpose of encouraging older Oklahomans to congregate in order to eat meals prepared at another location and delivered to the local satellite meal site.

The Department of Human Services with the cooperation of the State Fire Marshal and the Oklahoma State Department of Health shall adopt and promulgate standards for the establishment of such satellite meal sites so as to comply with any applicable fire and health code based on occupancy and use of the site.  It is the intention of the Legislature that such standards shall be adequate to protect the health and safety of the persons congregating at satellite meal sites but also which will authorize and allow the establishment of the satellite meal sites by the Department, and which will encourage the use of the satellite meal sites for meal delivery services to older Oklahomans.

Added by Laws 1992, c. 277, § 10, eff. July 1, 1992.

§56164.  Eligibility for assistance.

A.  Assistance shall be given under this act:

1.  To any needy person who has attained the age of sixtyfive (65) years; provided, however, that when authorized by federal law or regulations, and in conformity therewith, the age requirement for needy persons under this act shall be sixtytwo (62) years.  In addition to the above age requirements, said needy person shall possess the following qualifications:

a. shall be residing in this state with intent to remain in the state at the time assistance is received,

b. has not sufficient income or other resources to provide for himself or herself,

c. is not an inmate of a public institution as defined by the Oklahoma Commission for Human Services, and

d. has not made an assignment, transfer or encumbrance of property for the purpose of rendering himself or herself eligible for assistance under this act, at any time within five (5) years immediately preceding the filing of an application for assistance;

2.  To any needy person who is blind and who possesses the following qualifications:

a. shall be residing in this state with intent to remain in this state at the time assistance is received,

b. has not sufficient income or other resources to provide for himself or herself,

c. is not an inmate of a public institution as defined by the Oklahoma Commission for Human Services,

d. has not made an assignment, transfer or encumbrance of property so as to render himself or herself eligible for assistance under this act at any time within five (5) years immediately preceding the filing of an application for assistance, and

e. shall not, during the period of receiving assistance, solicit alms;

3.  To any child possessing the following qualifications:

a. is crippled or is suffering from conditions which may lead to crippling,

b. is in need of medical, surgical, corrective or other services and care,

c. has not sufficient income or other resources to provide such medical, surgical, corrective or other services and care,

d. has no relatives who are financially able and who are required by law to provide such services and care,

e. shall be residing in this state with intent to remain in the state at the time assistance is received, and

f. who is not receiving adequate aid under other provisions of law;

4.  To or on behalf of any dependent child who is under the age of eighteen (18) years of age or will graduate from high school prior to reaching nineteen (19) years of age and who possesses the following qualifications:

a. shall be residing in this state with intent to remain in the state at the time assistance is received,

b. has been deprived of parental support or care by reason of the death, continued absence from the home, or physical or mental incapacity of a parent, and who is living with a relative of the proper degree as designated by the Commission for Human Services in a place of residence maintained by one or more of such relatives as his or their own home,

c. has not sufficient income or other resources to provide for himself, and

d. is a resident of the state at the time of receiving assistance.

As an incentive to accept employment, an amount as established by the Commission for Human Services may be disregarded in the determination of the amount of earned income to be considered against the grant of aid to families with dependent children.

Incapacitated parents of dependent children and all other disabled persons receiving public assistance from the Department of Human Services, who, considering age, degree of incapacity, and ability to work, appear to be able to return to a status of selfsupport through surgery, medical treatment, vocational training, and selective placement, or any one or any combination of these services, shall be referred to the State Department of Rehabilitation Services, and encouraged to accept such rehabilitation services as may be available to them.  The Department of Human Services and the State Department of Rehabilitation Services are directed to jointly formulate an agreement for the orderly referral of such cases, and the prevention of duplication of effort and expense, and the full implementation of this policy, such agreement to become effective when approved by the Oklahoma Public Welfare Commission and the Commission for Rehabilitation Services; provided that, in cases where either parent would be required to support such child or children except for his or her physical incapacity, it is the duty of the Director of the Department of Human Services to furnish the name of such parent to the State Department of Rehabilitation Services.  The State Department of Rehabilitation Services shall review the available medical and social information and shall contact such parent, if it can be ascertained that he or she can be rehabilitated.  If such parent refuses to allow an examination by the State Department of Rehabilitation Services, the State Department of Rehabilitation Services shall so notify the Director of the Department of Human Services and the children of such parent may be immediately removed from the welfare rolls.  If said parent submits to examination and it is found that he or she can be rehabilitated, the State Department of Rehabilitation Services shall proceed to rehabilitate him or her.  If said parent refuses to submit himself or herself for rehabilitation, whether by medical treatment or otherwise, said service shall so certify to the Director of the Department of Human Services who may immediately order the children of said parent removed from the welfare rolls; and

5.  To any needy person who is permanently and totally disabled and who possesses the following qualifications:

a. shall be residing in this state with intent to remain in the state at the time assistance is received,

b. has not sufficient income or other resources to provide for himself or herself; provided, that the resources or income of a person's parents shall be considered in determining his or her eligibility for assistance for persons under eighteen (18) years of age; provided further, that no person shall be eligible to receive assistance under this subsection for any period of time with respect to which he or she receives assistance under any other provision of the section of which this subsection is a part,

c. is not an inmate of a public institution as defined by the Oklahoma Commission for Human Services, and

d. has not made an assignment, transfer or encumbrance of property so as to render himself or herself eligible for assistance under this act, at any time within five (5) years immediately preceding the filing of an application for assistance.

B.  Eligibility for assistance under provisions of this subsection shall be determined under rules promulgated, from time to time, by the Department of Human Services as provided by law.

Added by State Question No. 226, Initiative Petition No. 155, § 4, adopted July 7, 1936.  Amended by Laws 1939, p. 89, § 4, emerg. eff. May 9, 1939; Laws 1945, p. 182, § 1, emerg. eff. April 17, 1945; Laws 1949, p. 380, § 1, emerg. eff. April 21, 1949; Laws 1951, p. 156, § 2, emerg. eff. June 1, 1951; Laws 1953, p. 230, §§ 1, 2, emerg. eff. June 9, 1953; Laws 1957, p. 456, § 1, emerg. eff. June 6, 1957; Laws 1957, p. 458, § 1, emerg. eff. May 31, 1957; Laws 1961, p. 437, § 1, emerg. eff. July 12, 1961; Laws 1961, p. 434, § 1, emerg. eff. July 11, 1961; Laws 1973, c. 38, § 1, emerg. eff. April 24, 1973; Laws 1985, c. 29, § 1, eff. Nov. 1, 1985; Laws 1993, c. 364, § 11, emerg. eff. June 11, 1993.

§56165.  Amount of assistance.

A.  1.  The amount of assistance which any person shall receive under the provisions of this act shall be determined with due regard to the resources, to income and need of the individual and other conditions existing in each case and in accordance with funds available and rules of the Commission for Human Services, but in no case shall it be an amount which, when added to the income of the applicant from all other sources, is more than necessary to provide such person with reasonable subsistence compatible with decency and health.

2.  The cash or loan value of all life insurance policies, and all revocable and irrevocable contracts for prepaid funeral benefits, as defined by Sections 6121 through 6135 of Title 36 of the Oklahoma Statutes, and all monies set aside in a separate account and specifically designated for funeral expenses of an applicant for and recipient of public assistance shall be considered as a resource available to meet the needs of the applicant.  However, the following accruals by the applicant for and recipient of public assistance shall not be considered:

a. One Thousand Five Hundred Dollars ($1,500.00) cash value of the policies or revocable contracts or designated accounts or any combination thereof, provided the cash value does not exceed One Thousand Five Hundred Dollars ($1,500.00), or

b. Seven Thousand Five Hundred Dollars ($7,500.00) plus accrued interest in an irrevocable contract, designated account or cash value in insurance policies, or Seven Thousand Five Hundred Dollars ($7,500.00) plus accrued interest in any combination of irrevocable account, designated account, or cash value in insurance policies.

3.  If the recipient receives any money from the policies or revocable contracts or designated accounts before the recipient's death, the amount received shall be considered as a resource available to meet the recipient's needs, provided, that an amount not to exceed One Thousand Five Hundred Dollars ($1,500.00) from all policies may be used for prepaid burial expenses of the recipient.

B.  It shall be the duty of the Commission for Human Services, in conformity with the Federal Social Security Laws and in regard to funds available, to revise and liberalize the budget as now used in ascertaining the need of any person eligible to receive assistance, and, in so doing, the increased cost of living and condition of health of such person shall be given due consideration.

C.  1.  Except as otherwise provided in this subsection, the limitations specified pursuant to paragraph 2 of subsection A of this section shall apply to the cash or loan value of all life insurance policies and all revocable and irrevocable contracts for prepaid funeral benefits and all monies set aside in a separate account and specifically designated for funeral expenses of an applicant for or recipient of public assistance which were entered into or created prior to July 1, 1986, and on and after July 1, 1985.

2.  Any person who entered into an irrevocable life insurance policy or irrevocable contract for prepaid funeral expenses prior to July 1, 1986, which exceeds the maximum limitation specified by paragraph 2 of subsection A of this section, and who is receiving assistance on July 1, 1986, is eligible to continue to receive such assistance provided such recipient does not add to or otherwise increase such irrevocable policy or contract.

Added by State Question No. 226, Initiative Petition No. 155, § 5, adopted July 7, 1936.  Amended by Laws 1939, p. 89, § 5, emerg. eff. May 9, 1939; Laws 1945, p. 180, § 1, emerg. eff. May 7, 1945; Laws 1951, p. 158, § 3, emerg. eff. June 1, 1951; Laws 1957, p. 456, § 1, emerg. eff. April 9, 1957; Laws 1971, c. 178, § 1, emerg. eff. May 28, 1971; Laws 1976, c. 290, § 1, emerg. eff. June 17, 1976; Laws 1986, c. 139, § 1, operative July 1, 1986; Laws 1998, c. 231, § 1, emerg. eff. May 20, 1998.

§56166.  Application for assistance.

Application for assistance under this act shall be made to the county department of the county in which the applicant resides.  The application shall be in writing, signed by the applicant or legal guardian and shall be in a manner and upon the form prescribed by the State Department.

Added by State Question No. 226, Initiative Petition No. 155, § 6, adopted July 7, 1936.  Amended by Laws 1939, p. 89, § 6, emerg. eff. May 9, 1939.

§56-166.1.  Application for assistance resulting from birth of child.

Any person who makes application with the Department of Human Services for medical assistance resulting from the birth of any child shall provide the name of the person or persons legally responsible for the support of such child prior to receipt of any such medical assistance.

Added by Laws 1994, c. 356, § 18, eff. Sept. 1, 1994.

§56167.  Investigation of applications.

The Department shall promptly investigate all applications for assistance, and shall determine whether the applicant is eligible for assistance under the provisions of this act, the amount of assistance, if any, and the date such assistance shall begin.  The applicant shall be notified in writing of the decision.

Added by State Question No. 226, Initiative Petition No. 155, § 7, adopted July 7, 1936.  Amended by Laws 1939, p. 90, § 7, emerg. eff. May 9, 1939.

§56167.1.  Request for financial records  Consent.

The Department of Human Services, with the written consent of the client, may request a copy of the financial records or any other records specified in said written consent from a financial institution or other agency regulated by federal or state law.  The request shall be for the purpose of investigating the eligibility of the client for assistance or service from the Department.  Said financial institution or agency shall furnish said records at no cost to the client or the Department.  If the client refuses to sign said written consent, then the Department shall refuse the client assistance or service.

Added by Laws 1984, c. 84, § 1, emerg. eff. April 4, 1984.

§56168.  Appeal by applicant  Procedure  Review.

A.  Any applicant or recipient adversely affected by a decision of the Department of Human Services on benefits or services provided pursuant to the provisions of this title, shall be afforded an opportunity for a hearing pursuant to the provisions of subsection B of this section after such applicant or recipient has been notified of the adverse decision of the Department.

B.  1.  Upon timely receipt of a request for a hearing as specified in the notice of adverse decision, the Department shall hold a hearing pursuant to the provisions of Section 310 of Title 75 of the Oklahoma Statutes.

2.  The record of the hearing shall include but shall not be limited to:

a. all pleadings, motions, and intermediate rulings,

b. evidence received or considered,

c. any decision, opinion, or report by the officer presiding at the hearing, and

d. all staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case.

3.  Oral proceedings shall be electronically recorded by the Department.  Any party may request a copy of the tape recording of their administrative hearing or may request a transcription of the tape recording to comply with any federal or state law.

4.  The decision issued pursuant to this subsection shall be the final decision of the Department unless appealed pursuant to subsection C of this section.

C.  Any decision of the Department after such a hearing pursuant to subsection B of this section shall be subject to review by the Director of Human Services upon a timely request for review by the applicant, recipient or Department staff.  The Director shall issue a decision after review or may refer review of the hearing decision to the Commission for Human Services.  The referral shall be based on criteria established by the Commission.  The Director's decision shall be final unless appealed as provided by the provisions of subsection D of this section.

D.  Any applicant or recipient under this title aggrieved by a decision of the Director rendered pursuant to this section may petition the district court in which the applicant or recipient resides for a judicial review of the decision pursuant to the provisions of Sections 318 through 323 of Title 75 of the Oklahoma Statutes.  A copy of the petition shall be served by mail upon the General Counsel of the Department.

Added by State Question No. 226, Initiative Petition No. 155, § 8, adopted July 7, 1936.  Amended by Laws 1939, p. 90, § 8, emerg. eff. May 9, 1939; Laws 1985, c. 11, § 1, eff. Nov. 1, 1985; Laws 1993, c. 7, § 1, eff. July 1, 1993; Laws 1994, c. 233, § 1, eff. Sept. 1, 1994; Laws 1995, c. 170, § 1, emerg. eff. May 8, 1995; Laws 2001, c. 415, § 17, emerg. eff. June 5, 2001.

§56169.  Reinvestigation of assistance grants.

All assistance grants made under this act shall be reinvestigated by the Department as frequently as may be required by the Commission. In all cases, the Department shall have the power to modify or revoke its former grant.  The same right of hearing shall be accorded an aggrieved recipient as provided in Section 8 thereof.  Provided, that on and after June 1st, 1957, it shall be the duty of the Oklahoma Public Welfare Commission in conformity with the Federal Social Security Laws and in regard to funds available to revise and liberalize the budget as now used in ascertaining the need of any person eligible to receive old age assistance, and in so doing the increased cost of living and condition of health shall be given due consideration (and excepting earned and/or inconsequential resources and casual irregular or unpredictable wages or salary in an amount of an average of $50.00 or a greater amount per month). Provided further, that the Commission shall immediately direct the reinvestigation and revision of the budget of each and every recipient and the payment of assistance thereafter shall be made on such basis.

Added by State Question No. 226, Initiative Petition No. 155, § 9, adopted July 7, 1936.  Amended by Laws 1939, p. 90, § 9, emerg. eff. May 9, 1939; Laws 1945, p. 181, § 2, emerg. eff. May 7, 1945; Laws 1957, p. 457, § 2, emerg. eff. April 9, 1957.

§56-170.  Repealed by Laws 1939, p. 93, § 19, emerg. eff. May 9, 1939.

§56-171.  Disclosure of property and income - Overpayments or payments resulting from misrepresentation or concealment - Notice of sale or encumbrance.

Any applicant for assistance under this act shall set forth upon the form prescribed by the Department of Human Services all his real and personal property and income from whatever sources.  If the recipient of assistance under this act thereafter becomes possessed of real property, or if such recipient comes into possession of personal property or money in excess of that given in the application for assistance and in such amount as would materially affect his right to assistance, it shall be the duty of the recipient immediately to notify the Department of the receipt and possession of such property, real or personal, or money.  Provided, however, when assistance grants available are insufficient to meet the needs of a recipient as determined by the Department, such recipient may earn or receive the difference between such assistance grant and the budgetary needs of the recipient subject to availability of funds appropriated for this purpose.  If any recipient receives overpayment of assistance under this act, or receives assistance while ineligible therefor under this act, through misrepresentation or concealment of material facts, either in his original application or thereafter, materially affecting the amount of assistance, the Department may, upon investigation, either cancel the assistance or reduce the amount thereof in accordance with the circumstances.

If any recipient conceals any resource, either in his original application or thereafter, which would render the recipient ineligible for public assistance, such recipient shall be liable for the entire amount of assistance paid during the period of ineligibility.  If, during the continuance of assistance, a recipient comes into possession of any money or resource which does not render him completely ineligible for assistance but which, if reported, would have reduced the amount of his assistance grant, such recipient shall be liable for the excess paid by the Department over the amount which the Department would have paid had the money or resources been reported.  The Department may bring an action in a court of competent jurisdiction for the amount paid an ineligible recipient or the amount of the overpayment, as the case may be, unless the recipient voluntarily acknowledges the indebtedness, voluntarily gives a lien upon his property or voluntarily makes repayment.  Providing, however, that the Department of Human Services shall credit any recipient who has received assistance while ineligible by reason of such fraud, misrepresentation and concealment of facts for the time he has been held off the rolls according to the budgetary requirements in effect during the time he has remained off the rolls and such amount shall be deducted from the amount found to have been received ineligibly, by means of such fraud and misrepresentation.  After the fact and amount of indebtedness has been established by a court of competent jurisdiction, the Department shall proceed to collect said judgment as other judgments for money are collected and all sums recovered under such judgments shall be paid into the State Treasury to the credit of the Human Services Medical and Assistance Fund; provided, however, that an action to establish the fact and amount of overpayment under the provisions of this act must be brought within one (1) year from the date of the discovery of the overpayment, misrepresentation or concealment of material facts by the recipient. Such judgment shall be a lien upon all assets, except the homestead and exempt personal property of such recipient, while the same are exempt from execution under the laws of the State of Oklahoma.  Any funds received through the voluntary action of the recipient shall be paid into the State Treasury to the credit of the Human Services Medical and Assistance Fund.

Any recipient hereunder who sells, conveys or encumbers any real property belonging to him, or any interest therein, shall immediately notify the Department of same, giving the legal description of said property and nature and amount of consideration.  Failure to make the report shall be cause for forfeiture of a recipient's right to assistance, in the discretion of the Department.

Added by State Question No. 226, Initiative Petition No. 155, § 11, adopted July 7, 1936.  Amended by Laws 1939, p. 90, § 10, emerg. eff. May 9, 1939; Laws 1951, p. 158, § 4, emerg. eff. June 1, 1951; Laws 1953, p. 228, § 1, emerg. eff. May 27, 1953; Laws 1988, c. 326, § 10, emerg. eff. July 13, 1988; Laws 1992, c. 277, § 9, eff. July 1, 1992.

§56172.  Assistance to incompetent to be paid to guardian.

A grant of assistance to any recipient of OldAge Assistance or Aid to the Blind, found to be incompetent, may be paid to a guardian appointed by a court of competent jurisdiction.

Added by State Question No. 226, Initiative Petition No. 155, § 12, adopted July 7, 1936.  Amended by Laws 1939, p. 91, § 11, emerg. eff. May 9, 1939.

§56173.  Assistance inalienable.

All rights to assistance under this act shall be inalienable by any assignment, sale or transfer; and said assistance shall not be subject to execution, attachment, garnishment or other process, and in the case of bankruptcy, the assistance shall not pass to or through any trustee or any other person acting on behalf of creditors.  Any contract or transfer or assignment or sale made contrary to the provisions of this act shall be void.

Added by State Question No. 226, Initiative Petition No. 155, § 13, adopted July 7, 1936.

§56174.  Change of residence.

Any recipient who moves to another county in this state shall be entitled to receive assistance in the county in which he has moved and the county department of the county from which he has moved shall transfer with due dispatch all necessary records relating to the recipient to the county department of the county to which he has moved.

Added by State Question No. 226, Initiative Petition No. 155, § 14, adopted July 7, 1936.  Amended by Laws 1939, p. 91, § 12, emerg. eff. May 9, 1939.

§56175.  Assistance to crippled children.

It shall be the duty of the county department in the several respective counties in accordance with the rules and regulations of the Commission to take the initiative in ascertaining the need for assistance of persons eligible for assistance under the provisions of subsection (c) of Section 164 of this title and report in writing on forms furnished by the Department its recommendations showing the nature of the need for assistance, the kind and amount of assistance needed in each case.  The Department shall have authority to enter into agreements with physicians, nurses, hospitals, agencies and individuals for the purpose of carrying into effect the provisions of subsection (c) of Section 164 of this title.  All claims approved for payment under this section shall be drawn against the Human Services Medical and Assistance Fund and paid in the same manner as other expenditures.

Added by State Question No. 226, Initiative Petition No. 155, § 15, adopted July 7, 1936.  Amended by Laws 1939, p. 91, § 13, emerg. eff. May 9, 1939; Laws 1943, p. 129, § 1, emerg. eff. April 12, 1943; Laws 1988, c. 326, § 11, emerg. eff. July 13, 1988.

§56176.  Homeless and neglected children.

The Commission is authorized to set up a division for the protection and care of homeless, dependent and neglected children, and children in danger of becoming delinquent and to provide an adequate child welfare service to accomplish the purposes herein set forth.

Added by State Question No. 226, Initiative Petition No. 155, § 16, adopted July 7, 1936.  Amended by Laws 1939, p. 92, § 14, emerg. eff. May 9, 1939; Laws 1988, c. 326, § 12, emerg. eff. July 13, 1988.

§56176.1.  Investigation or study involving custody, placement or adoption of children  Fee.

If the district court requests or orders the Department of Human Services to perform any investigation or study involving the custody, placement, adoption, or other pertinent matter, with regard to a child or children with whom the Department is not otherwise involved, the Department may charge a reasonable sliding scale fee, subject to standards promulgated by the Commission for Human Services.  The court shall specify the party or parties responsible for payment of such a fee.  Failure to obey the order to pay the fee may be punished as contempt.  The Department may also recover the fee as is provided by law for the recovery of a debt.  The investigation, or study filed with the court, is subject to the sovereign immunity of the state and its employees.

Added by Laws 1986, c. 247, § 25, operative July 1, 1986.

§56-176a.  Repealed by Laws 1982, c. 80, § 13, emerg. eff. April 1, 1982.

§56-176b.  Repealed by Laws 1982, c. 80, § 13, emerg. eff. April 1, 1982.

§56-176c.  Repealed by Laws 1982, c. 80, § 13, emerg. eff. April 1, 1982.

§56177.  Assent to provisions of federal law.

The Commission shall have the authority to accept grants from the federal government of money or services for the purpose of augmenting assistance granted hereunder or to reimburse the state for assistance granted hereunder and to conform to the requirements of any federal agency or agencies governing said federal grants in any manner not inconsistent with the constitution and laws of the State of Oklahoma.

The Commission shall have the authority to make apportionments in advance of funds under its control in accordance with the requirements of the federal government where such funds are to be matched in whole or in part by federal funds.

Added by State Question No. 226, Initiative Petition No. 155, § 17, adopted July 7, 1936.

§56-178.  Repealed by Laws 1988, c. 326, § 45, emerg. eff. July 13, 1988.

§56-179.  Repealed by Laws 1986, c. 247, § 34, emerg. eff. June 13, 1986.

§56-180.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-181.  Repealed by Laws 1941, p. 467, § 17.

§56-181a.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56182.  Charging fees for representing applicant prohibited.

It shall be unlawful for any person to charge or receive any fee for representing an applicant for or recipient of assistance under the provisions of this act, except as to criminal proceedings brought against an applicant or recipient under the penal provisions of this act, with respect to any application or proceedings before the Department or the Commission, whether such fee or charge be paid by the applicant or recipient or any other person.

Added by State Question No. 226, Initiative Petition No. 155, § 23, adopted July 7, 1936.  Amended by Laws 1939, p. 92, § 15, emerg. eff. May 9, 1939.

§56-183.  Confidentiality of applications, information and records.

A.  All applications, information and records concerning any applicant or recipient obtained pursuant to law or as authorized by law by the Department of Human Services or any other public or private entity shall be confidential and shall be open to inspection only:

1.  To persons duly authorized by the Department of Human Services pursuant to rule promulgated in compliance with Article I of the Administrative Procedures Act or by the United States in connection with the performance of their official duties; or

2.  As otherwise authorized by law.

Provided, however, the Department of Human Services shall maintain a process to allow an authorized representative of a client of the Department of Human Services to have access to confidential information when necessary for eligibility determination and the appeals process.  For purposes of this section, "authorized representative" shall mean any person designated by a client of the Department of Human Services to review confidential information about the client pertinent to eligibility determination and the appeals process.

B.  It shall be unlawful and a misdemeanor for any public officer or employee, to furnish or permit to be taken off of the records any information therein contained for commercial or political purposes.

C.  It shall also be a felony, punishable by imprisonment in the State Penitentiary for not to exceed two (2) years, for any person, firm or corporation to publish, or to use for commercial or political purposes, any list or names obtained through access to such information or records.

Added by State Question No. 226, Initiative Petition No. 155, § 24, adopted July 7, 1936.  Amended by Laws 1939, p. 92, § 16, emerg. eff. May 9, 1939; Laws 1951, p. 159, § 6, emerg. eff. June 1, 1951; Laws 1953, p. 504, § 1, emerg. eff. May 27, 1953; Laws 1967, c. 85, § 1, emerg. eff. April 18, 1967; Laws 1979, c. 30, § 16, emerg. eff. April 6, 1979; Laws 1994, c. 16, § 1, eff. Sept. 1, 1994; Laws 1995, c. 170, § 2, emerg. eff. May 8, 1995; Laws 1997, c. 133, § 498, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 363, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 498 from July 1, 1998, to July 1, 1999.

§56-183.1.  Repealed by Laws 1967, c. 85, § 2, eff. April 18, 1967.

§56-184.  Repealed by Laws 1980, c. 159, § 40, emerg. eff. April 2, 1980.

§56-185.  Fraud in obtaining assistance - Penalties.

Any person who:

1.  Obtains or attempts to obtain, or aids, abets or assists any person to obtain, by means of a false statement or representation,  by false impersonation, by a fictitious transfer, conveyance or encumbrance of property or income, by a knowing and willful failure to report to the Department of Human Services income, personal property, real property, household members, or other material eligibility factors at the time of application or during the receipt of assistance, or by other fraudulent device, assistance to which an applicant is not entitled or assistance greater than that to which an applicant is justly entitled; or

2.  By sale, barter, purchase, theft, acquisition, possession or use of any electronic benefits or debit card or any other device authorizing participation in the Temporary Assistance for Needy Families or other program of the Department, knowingly obtains, aids, abets or assists any person to obtain or attempt to obtain assistance to which a person is not entitled,

shall be guilty of a misdemeanor, if the aggregate amount of assistance received as a result thereof is Five Hundred Dollars ($500.00) or less.  Upon conviction thereof, such person shall be fined not more than Five Hundred Dollars ($500.00) or be imprisoned for not more than three (3) months or be both so fined and imprisoned in the discretion of the court; provided, however, if the aggregate amount of assistance received as a result thereof is in excess of Five Hundred Dollars ($500.00), such person shall be guilty of a felony and, upon conviction thereof, shall be fined not  more than Five Thousand Dollars ($5,000.00) or be imprisoned in the State Penitentiary for a term of not more than two (2) years, or be subject to both such fine and imprisonment in the discretion of the court.

Added by State Question No. 226, Initiative Petition No. 155, § 26, adopted July 7, 1936.  Amended by Laws 1973, c. 60, § 1, emerg. eff. April 27, 1973; Laws 1985, c. 58, § 1, eff. Nov. 1, 1985; Laws 1997, c. 133, § 499, eff. July 1, 1999; Laws 1999, c. 17, § 2, emerg. eff. April 5, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 364, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 499 from July 1, 1998, to July 1, 1999.

§56186.  Violations of the provisions of this act a misdemeanor.

Any person who violates any provision of this act for which no penalty is specifically provided shall be guilty of a misdemeanor.

Added by State Question No. 226, Initiative Petition No. 155, § 27, adopted July 7, 1936.

§56-187.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§56-187.1.  Renumbered as § 5009.2 of Title 63 by Laws 1996, c. 213, § 2, eff. Nov. 1, 1996.

§56188.  Provisions severable.

The provisions of this act are severable, and if any section, paragraph, sentence or provision hereof be held to be void by any court of competent jurisdiction, the decision of the court shall not affect the validity of this act as a whole, or any part thereof, other than the portion so held to be invalid.

Added by State Question No. 226, Initiative Petition No. 155, § 29, adopted July 7, 1936.

§56189.  Short title.

This act may be cited as the "Oklahoma Social Security Act."

Added by State Question No. 226, Initiative Petition No. 155, § 30, adopted July 7, 1936.

§56-189a.  Board of county commissioners to furnish adequate quarters - Construction or rental agreements - Lease or lease-purchase of private space and facilities.

A.  1.  The board of county commissioners in each county shall furnish quarters for the local units of the Oklahoma Department of Human Services.  Such quarters shall be located in the county courthouse or other suitable building in the county seat and shall be furnished with light, heat and water and adequate toilet facilities.  The county excise board shall provide adequate appropriations to enable the county commissioners to comply with the provisions of this subsection.

2.  If no suitable quarters or adequate facilities are available in the county courthouse or in the county seat, facilities shall be furnished and supplied in the city or town in the county, but not the county seat thereof, having the greatest population.

3.  The Department may enter into an agreement with the board of county commissioners for financial participation, by the Department, in the payment of rent on space leased for use by the Department, or in the cost of repairs of buildings or space used by the Department, or the cost of janitorial services and utility services, if the Oklahoma Commission for Human Services determines that such payment is necessary for adequate space for units of the Department and that monies for such purpose are available without detriment to programs administered by the Department.

B.  1.  If the Commission for Human Services determines that adequate or suitable quarters, office space or facilities for the local units of the Department are not obtainable, the Department may enter into an agreement with the board of county commissioners of the county, or with any state agency or public trust, for the construction or renovation of a building or buildings where local units of the Department may have quarters, office space or facilities; or may enter into a lease agreement for the rental of space and facilities in a building or buildings constructed or renovated by the county, or a state agency, public trust or building authority, for the purpose of providing office space to the Department or any other public agency or agencies.

2.  The Department shall not enter into any agreement under the provisions of this subsection unless federal financial participation is obtainable.  All such agreements shall contain provisions as to financial participation therein by the parties to the agreement, payments to be made for the use or occupancy of the office space and facilities, and ownership of the building or buildings after payment of the cost of construction or renovation thereof has been completed, consistent with the requirements necessary for the Department to obtain or receive federal funds for such purpose.

C.  If the Commission for Human Services determines that adequate or suitable quarters, office space or facilities for local units of the Department are not obtainable from the board of county commissioners of the county, or from any state agency or public trust or building authority pursuant to the provisions of subsection B of this section, the Commission may enter into a lease agreement for the rental of space and facilities in a building or buildings owned or operated by a private vendor for the purpose of providing such quarters, office space or facilities.

D.  The Commission for Human Services is authorized to enter into agreements necessary to establish and determine the location of a North Tulsa field office if the Commission determines that state office space available through the Department of Central Services in Tulsa County is not appropriate and adequate to offer accessible and comprehensive services to clients of the Department of Human Services from North Tulsa County and Southern Osage County communities.

E.  If the Commission for Human Services determines that adequate or suitable quarters, office space or facilities for local units of the Department are not obtainable by lease agreement from the board of county commissioners of the county, from any state agency or public trust or building authority, or from a private vendor, the Commission for Human Services may acquire real property for such local units by lease-purchase agreement.  The Department is further authorized to enter into lease-purchase agreements to construct or renovate adequate or suitable quarters, office space or facilities needed by the Department.  Local units of the Department shall be exempt from the provisions of the Oklahoma Art in Public Places Act.

Added by Laws 1939, p. 93, § 17, emerg. eff. May 9, 1939.  Amended by Laws 1953, p. 230, § 1; Laws 1967, c. 202, § 1, emerg. eff. May 1, 1967; Laws 1976, c. 290, § 2, emerg. eff. June 17, 1976; Laws 1980, c. 24, § 1, eff. July 1, 1980; Laws 1988, c. 326, § 13, emerg. eff. July 13, 1988; Laws 1989, c. 373, § 19, operative July 1, 1989; Laws 1993, c. 177, § 2, emerg. eff. May 13, 1993; Laws 2001, c. 278, § 2, emerg. eff. May 31, 2001; Laws 2005, c. 440, § 1, eff. Nov. 1, 2005.

§56189b.  Partial invalidity.

The provisions of this act are severable, and if any section, paragraph, sentence or provision hereof be held to be void by any court of competent jurisdiction, the decision of the court shall not effect the validity of this act as a whole, or any part thereof, other than the portion so held to be invalid.

Added by Laws 1939, p. 93, § 18, emerg. eff. May 9, 1939.

§56190.  Payment of checks or vouchers to recipients of assistance, relief or welfare, upon death of the beneficiary after issuance.

Whenever any qualified recipient or beneficiary of oldage assistance, aid to the blind, or aid to the permanently and totally disabled, or of other relief or welfare, under the laws of the State of Oklahoma, shall have died after the issuance of assistance checks or vouchers to him, or on or after the due date of said checks or vouchers and before the same is endorsed or presented for payment by the recipient or beneficiary, the judge of the district court of the county in which said recipient resided at the time of his death shall by the filing of an affidavit by one of the next of kin or next friend of said deceased recipient make an order authorizing and directing such next of kin or next friend, or some other reputable person, to endorse said checks or vouchers which shall be paid upon presentation, and it shall not be necessary that an administrator be appointed for the estate of said decedent in order to collect said checks or vouchers. No costs shall be charged in said proceedings.  This act shall apply to checks and vouchers heretofore issued as well as to those hereafter issued.

Added by Laws 1937, p. 7, § 1.  Amended by Laws 1953, p. 231, § 1; Laws 1957, p. 457, § 1; Laws 1961, p. 438, § 1.

§56191.  Contents of affidavit.

Such affidavit filed by one of the next of kin or next friend shall state the name of the recipient, the date of his death, and the amount and number of such assistance checks or vouchers.

Added by Laws 1937, p. 8, § 2, emerg. eff. May 22, 1937.  Amended by Laws 1961, p. 438, § 2.

§56192.  Exemption from costs in guardianship cases.

No costs shall be charged whatsoever either by the court clerk or by the county judge of the district court in cases involving the guardianship of persons who are applicants for, or who are receiving oldage or other assistance under the Social Security Laws of this state.

Added by Laws 1937, p. 7, § 1, emerg. eff. May 22, 1937.

§56193.  Release of liens  Filing.

The Director of the State Department of Public Welfare is hereby authorized to execute a written release, in such form as may be required to meet the recording laws of the State of Oklahoma, of any liens now held or which may be obtained, as provided by law, when such liens have been paid or otherwise satisfied, as provided by law and in accordance with the rules and regulations of the Oklahoma Public Welfare Commission.  Any such releases shall be filed and indexed in the Mechanic's Lien Docket, where such lien is required to be filed, in the office of the court clerk in the county where the property involved is located.

Added by Laws 1959, p. 221, § 1, emerg. eff. April 15, 1959.

§56-194.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56195.  Increase of grants.

The Oklahoma Department of Public Welfare is hereby authorized and directed, subject to the approval of the Oklahoma Public Welfare Commission, to increase grants in the oldage assistance category, aid to blind category, and aid to permanently and totally disabled category when, in its judgment, sufficient funds are accumulated to maintain a one month's surplus in each of the accounts of the department and when sufficient funds are available to maintain the increase for a biennium, in order to guarantee a continuity of dependable payments to the recipients of public assistance.

Added by Laws 1961, p. 728, § 2, emerg. eff. March 22, 1961.

§56-196.  Repealed by Laws 1985, c. 178, § 81, operative July 1, 1985.

§56-197.1.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-197.2.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-197.3.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.1.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-198.2.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.3.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.4.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.5.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.6.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.7.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-198.8.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56198.9.  Increase in assistance payments.

The Oklahoma Public Welfare Commission shall cause, at as early a date as practicable and not later than April 1, 1975, the Schedule of Standard Money Payments for Assistance Plans in the categories of needy aged persons, aid to families with dependent children, needy blind persons and needy totally and permanently disabled persons, to be raised Seven Dollars ($7.00) per person per month subject to a finding by the Commission that the increase will not cause a reduction in services or benefits under any program administered by the Department of Institutions, Social and Rehabilitative Services.

Added by Laws 1975, p. 738, H.J.R. No. 1012, § 1, emerg. eff. March 14, 1975.

§56198.10.  Increase in assistance payments.

The Oklahoma Public Welfare Commission shall cause, at as early a date as practicable and not later than April 1, 1976, the Schedule of Standard Money Payments for Assistance Plans in the categories of needy aged persons, aid to families with dependent children, needy blind persons and needy totally and permanently disabled persons to be raised Five Dollars ($5.00) per person per month subject to a finding by the Commission that the increase will not cause a reduction in services or benefits under any program administered by the Department of Institutions, Social and Rehabilitative Services.

Added by Laws 1976, p. 598, H.J.R. No. 1043, § 1, emerg. eff. March 4, 1976.

§56-198.11.  Oklahoma Consumer-Directed Personal Assistance and Support Services (Oklahoma CD-PASS) Act - Purposes - Legislative findings.

A.  Sections 1 and 2 of this act shall be known and may be cited as the "Oklahoma Consumer-Directed Personal Assistance and Support Services (Oklahoma CD-PASS) Act".

B.  The purposes of the Oklahoma Consumer-Directed Personal Assistance and Support Services Act are to:

1.  Provide assistance, on a voluntary basis, to families with a Medicaid-eligible member who requires long-term support services, or to provide assistance to Medicaid-eligible individuals who require long-term support services, so that such persons may remain in their family residence or in their own home; and

2.  Afford, on a voluntary basis, frail elderly individuals and adults with disabilities who are Medicaid-eligible and who need basic assistance with mobility, self-care and health maintenance, the ability to have maximum control over the selection of persons working on their behalf and over the manner in which personal assistance services are to be provided to them.

C.  The Oklahoma Legislature finds that:

1.  Providing services to individuals needing in-home and community-based care, as well as providing assistance to their family members, should be supported;

2.  Giving recipients of in-home and community-based services and their family members a choice in the selection of services needed and providers to be utilized enhances a sense of dignity and autonomy for those individuals receiving care; and

3.  Providing consumers and their families with choice and control over their lives is a goal that should be supported.

D.  The Oklahoma Legislature further recognizes the importance of providing options and alternatives to persons receiving in-home and community-based services, and as such, supports demonstration programs that result in positive outcomes.

Added by Laws 2004, c. 285, § 1, eff. July 1, 2004.

§56-198.11a.  Oklahoma Consumer-Directed Personal Assistance and Support Services (Oklahoma CD-PASS) Act - Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program - Services included - Duties of Aging Services Division.

A.  The Aging Services Division within the Department of Human Services, upon the approval of the Centers for Medicare and Medicaid Services, shall establish the Oklahoma Consumer-Directed Personal Assistance and Support Services (Oklahoma CD-PASS) Demonstration Program.  The purpose of the Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program shall be to enhance the range of choices and options for Medicaid-eligible consumers, on a voluntary basis, who require long-term care support services, and to assist families with a Medicaid-eligible member who requires long-term care support services to arrange and purchase their own personal care and related services.

B.  The Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program includes, but is not limited to, the following types of services:

1.   a. Basic services, such as getting a recipient in and out of a bed or in or out of a wheelchair or motorized chair, or both,

b. Assisting with certain bodily functions, such as bathing and personal hygiene, dressing and grooming, and feeding including preparation and cleanup;

2.  Ancillary services such as shopping and cleaning;

3.  Companion-type services such as transportation, letter writing and reading; and

4.  Any other service requested by the eligible recipient needing care and services.

C.  1.  In developing the Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program, the Aging Services Division shall develop guidelines, eligibility criteria, program performance standards, and techniques to evaluate the outcomes of the Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program.

2.  The Demonstration Program, at a minimum, shall have the following requirements:

a. the cost in the aggregate of the services offered through the CD-PASS Program care plan shall be equal to or less than the average cost of the Advantage Waiver Program service or personal care plan as applicable,

b. the baseline level of consumer satisfaction shall be measured by an independent third party prior to initiation of the Demonstration Program,

c. the scope of services offered within the CD-PASS Program shall comply with current state statutes and rules, and federal regulations, and

d. program evaluation which shall include an indication of whether:

(1) consumer satisfaction for CD-PASS Program participants is higher than or equal to consumer satisfaction for Advantage Waiver Program clients, as measured by an independent third party, and

(2) the percentage of delivered hours of the CD-PASS Program client care plan are greater than or equal to the percentage of delivered hours of the Advantage Waiver Program service or personal care plan.

D.  The Aging Services Division may:

1.  Consult with various federal, state and local entities in order to fulfill the purposes of the Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program;

2.  Contract with entities in fulfilling the purposes of the Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program; and

3.  Upon the approval of the Centers for Medicare and Medicaid Services and the availability of funds, expand the Oklahoma Consumer-Directed Personal Assistance and Support Services Demonstration Program statewide if the evaluation provided for in subsection C of this section demonstrates consumer satisfaction with and cost effectiveness in the delivery of the Program.

E.  The Commission for Human Services and the Oklahoma Health Care Authority Board shall promulgate any rules necessary to implement the provisions of the Oklahoma Consumer-Directed Personal Assistance and Support Services Act.

Added by Laws 2004, c. 285, 2, eff. July 1, 2004.

§56-198.11b.  Public policy - Strategic Planning Committee on the Olmstead Decision.

A.  It is the public policy of the State of Oklahoma to:

1.  Recognize and support individuals with disabilities by treating them with dignity and respect as productive members of our society in Oklahoma;

2.  Acknowledge their contributions as productive and independent citizens in the state and the useful work they perform in their local communities;

3.  Support a service delivery system for individuals with disabilities ensuring that the individuals, their families, or guardians are well informed as to the types of services and resources available to such individuals in order to encourage their independence, self-esteem, and self-worth, regardless of the severity of the disability; and

4.  Recognize that self-choice on the part of individuals with disabilities is critical and that the most appropriate setting for meeting their needs should be a paramount consideration when determining appropriate placement of such individuals in community-based programs, residential care facilities, or any other placement or service that benefits the needs and well-being of individuals with disabilities.

B.  There is hereby created the Strategic Planning Committee on the Olmstead Decision to continue until January 1, 2007.  The purpose of the Committee is to develop a comprehensive, strategic plan of implementation for the State of Oklahoma regarding the Olmstead Decision.

C.  The Strategic Planning Committee on the Olmstead Decision shall be composed of seventeen appointed members, eighteen ex officio members, and representatives from disability-related organizations, all of whom shall be voting members, as follows:

1. a. The Governor shall appoint:

(1) one person who is a community placement service provider for persons with disabilities,

(2) one person who is an advocate for persons with disabilities,

(3) one parent or personal representative of a person with disabilities,

(4) one member from an organization that provides direct care services within the Advantage Waiver Program, and

(5) one member who is a consumer of disability services.

b. The President Pro Tempore of the Senate shall appoint:

(1) one member of the State Senate who is a member of the Human Resources Committee,

(2) one member of the State Senate who is a member of the Appropriations Subcommittee on Health and Human Services,

(3) a representative of a nonprofit agency, in a

city of five hundred thousand (500,000) or more population, that collaborates on programs and services for persons with disabilities,

(4) two members who are consumers of disability services, and

(5) one member of the State Senate.

c. The Speaker of the House of Representatives shall appoint:

(1) one member of the House of Representatives who is a member of the Human Services Committee,

(2) one member of the House of Representatives who is a member of the Mental Health Committee,

(3) one parent or personal representative of a person with disabilities,

(4) two members who are consumers of disability services, and

(5) one member of the Oklahoma House of Representatives;

2.  The ex officio voting members shall be:

a. the Attorney General, or designee,

b. the Director of the Department of Human Services, or designee,

c. the Division Director of the Developmental Disabilities Division of the Department of Human Services, if not the designee of the Director of Human Services,

d. the State Commissioner of Health, or designee,

e. the Commissioner of the Department of Mental Health and Substance Abuse Services, or designee,

f. the Administrator of the Oklahoma Health Care Authority, or designee,

g. the Director of the Office of State Finance, or designee,

h. the Director of the State Department of Rehabilitation Services, or designee,

i. the Director of the Office of Handicapped Concerns, or designee,

j. the Director of the Oklahoma Employment Security Commission, or designee,

k. the state coordinator for the federal Ticket To Work and Work Incentive Act, if not the designee of the Oklahoma Employment Security Director,

l. the Executive Director of a local housing authority, or designee,

m. the Executive Director of the Oklahoma Housing Finance Agency, or designee,

n. the State Superintendent of Public Instruction, or designee,

o. the Director of the Department of Transportation, or designee,

p. the Commissioner of Labor, or designee,

q. a representative from a local transit authority, or from a Community Action Agency, that provides transportation services to individuals with disabilities, and

r. the Director of the Oklahoma Commission on Children and Youth, or designee; and

3.  The membership may also include as voting members, but need not be limited to, a representative from each of the following disability-related organizations:

a. the Developmental Disabilities Council,

b. the Statewide Independent Living Council,

c. the Centers for Independent Living,

d. the Center for Learning and Leadership,

e. the Oklahoma Disability Law Center,

f. ABLE-Tech, and

g. the Oklahoma Mental Health Consumer Council.

D.  1.  Members shall serve at the pleasure of their appointing authorities.  A vacancy on the Committee shall be filled by the original appointing authority.

2.  The Committee shall be composed of persons serving on the Strategic Planning Committee on the Olmsted Decision, immediately prior to enactment of Enrolled House Bill No. 1253 of the 1st Session of the 50th Oklahoma Legislature.

3.  A majority of the members of the Committee shall constitute a quorum.  A majority of the members present at a meeting may act for the Committee.

4.  The President Pro Tempore and the Speaker shall each designate a cochair from among the members of the Committee.

5.  The cochairs of the Committee shall annually establish a schedule of each year's meetings.  The Committee shall meet at least four times annually.

6.  Proceedings of all meetings of the Committee shall comply with the provisions of the Oklahoma Open Meeting Act.

7.  The Committee may divide into subcommittees in furtherance of its purpose.

E.  1.  The Department of Human Services and the Office of the Attorney General shall serve as lead agencies and as such shall provide primary staffing for the Committee.  Appropriate personnel from the Oklahoma Health Care Authority and the Department of Mental Health and Substance Abuse Services shall also assist with the work of the Committee.

2.  The Committee may use the expertise and services of the staffs of the State Senate and the House of Representatives and may, as necessary, employ and contract for the advice and services of experts in the field as well as other necessary professional and clerical staff.

F.  All departments, officers, agencies, and employees of this state shall cooperate with the Committee in fulfilling its duties and responsibilities including, but not limited to, providing any information, records, or reports requested by the Committee.

G.  Members of the Committee shall receive no compensation for their service, but shall receive travel reimbursement as follows:

1.  Legislative members of the Committee shall be reimbursed for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes; and

2.  Nonlegislative members of the Committee shall be reimbursed by their appointing authorities or respective agencies for necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

H.  The duties and responsibilities of the Strategic Planning Committee on the Olmstead Decision shall include, but need not be limited to:

a. developing a comprehensive, strategic plan for Oklahomans with disabilities, pursuant to the Olmstead Decision,

b. reviewing Oklahoma's service delivery system and the way in which persons with disabilities currently access the services,

c. reviewing existing statutes, policies, programs, services and funding sources that affect Oklahomans with disabilities, including, but not limited to, identifying unique approaches and strategies to funding,

d. identifying and reviewing funding and resource information available to persons with disabilities and their families in this state,

e. identifying gaps and barriers in programs and services to individuals with disabilities and making any recommendations to enhance programs and the delivery system for persons with disabilities in Oklahoma, and

f. taking all other actions necessary to develop the comprehensive strategic plan.

I.  The Committee shall prepare and submit a report of its findings and recommendations to the Legislature and Governor by July 15, 2005, and each July 15 thereafter, and shall submit a final report by January 1, 2007.

Added by Laws 2005, c. 434, § 6, eff. July 1, 2005.

§56-198.12.  Short title.

This act shall be known and may be cited as the "Oklahoma Self-Directed Care Act".

Added by Laws 2005, c. 434, § 1, eff. July 1, 2005.

§56-198.13.  Legislative findings and intent.

The Legislature finds that it recognizes the need to nurture the autonomy of citizens of this state who have disabilities by providing home- and community-based care services in the least restrictive and most appropriate setting possible.  The Legislature hereby intends to provide such individuals with more choices in and greater control over the purchase of the home- and community-based care services they receive.

Added by Laws 2005, c. 434, § 2, eff. July 1, 2005.

§56-198.14.  Definitions.

As used in the Oklahoma Self-Directed Care Act:

1.  "Ancillary services" means services in addition to basic services provided to a consumer and includes the following:

a. housekeeping chores which are incidental to the basic services furnished, or which are essential to the health and welfare of the consumer, and

b. transportation services to enable the consumer to gain access to waiver services and other community services, activities and resources;

2.  "Basic services" shall include, but not be limited to:

a. getting in and out of bed, wheelchair or motor vehicle,

b. assistance with routine bodily functions including bathing and personal hygiene, dressing and grooming, and eating,

c. assistance in acquiring, retaining and improving self-help, socialization and adaptive skills necessary to reside successfully in a home- and community-based setting,

d. respite services for non-paid caregivers, which may include services consisting of general household activities such as meal preparation and routine household care, and

e. health maintenance activities including, but not limited to, administration of medications by oral, rectal, vaginal, otic, ophthalmic, nasal, skin, topical, transdermal and gastrostomy tube routes, feedings through a tube, surface care of stoma sites, irrigation of catheter, and wound care if such activities in the opinion of the attending physician or licensed registered nurse may be performed safely in the home or community by a consumer-employed caregiver who has successfully completed competency-based training approved by the Department of Human Services;

3.  "Budget allowance" means the amount of money made available each month to a consumer to purchase needed home- and community-based care services, based on the results of a functional needs assessment to be developed pursuant to the provisions of this act;

4.  "Consumer" means a person who has chosen to participate in the program, has met the enrollment requirements, and has received an approved budget allowance;

5.  "Fiscal intermediary" means an entity approved by the Oklahoma Health Care Authority that helps a consumer manage the budget allowance of the consumer, retains the funds, and processes employment information, processes tax information, processes workers' compensation insurance premiums, reviews records to ensure correctness, writes paychecks to providers, and delivers paychecks to the consumer for distribution to providers and caregivers;

6.  "Legal representative" means a person who is a legal guardian or conservator or who holds a durable power of attorney authorizing the making of health and medical care decisions as required by this section for a consumer;

7.  "Personal care services" means those basic and ancillary services which enable the consumer in need of in-home care to live in the home and community of the consumer rather than in an institution and to carry out functions of daily living, self-care and mobility;

8.  "Program" means the Self-Directed Care Pilot Program;

9.  "Provider" means:

a. a person licensed to render services that are eligible for reimbursement under this program, for whom the consumer is not the employer of record, or

b. a consumer-employed caregiver for whom the consumer is the employer of record; and

10.  "Representative" means an uncompensated individual designated by the consumer to assist in managing the budget allowance and needed services of the consumer.

Added by Laws 2005, c. 434, § 3, eff. July 1, 2005.

§56-198.15.  Self-Directed Care Pilot Program.

A.  1.  The Oklahoma Health Care Authority and the Department of Human Services, hereinafter referred to as the Authority and the Department, respectively, are hereby directed to establish self-directed care pilot programs for the citizens of the state who have disabilities and are currently served by a home- and community-based waiver which shall be based on the principles of consumer choice and control.

2.  The Department of Human Services shall implement each pilot program upon federal approval.

3.  The Authority and the Department shall further establish interagency cooperative agreements to implement and administer each program.

4.  Persons enrolled in the Self-Directed Care Pilot Program shall be authorized to choose the providers of services and to direct the delivery of services to best meet their long-term care needs.

5.  The pilot program shall operate within funds appropriated by the Legislature.

B.  Any person currently receiving waiver services in the home- and community-based waiver program as amended to include the Self-Directed Care Pilot Program and who is determined through the Department's assessment process to be able to direct his or her own care or to designate an eligible representative to assist the person in directing such care may choose to participate in the Self-Directed Care Pilot Program.  For purposes of this section, a legal representative acts on behalf of the consumer.

C.  1.  A consumer enrolled in the program shall be given a monthly budget allowance based on the results of his or her functional needs assessment.

2.  The Department of Human Services shall develop purchasing guidelines, approved by the Authority, to assist a consumer in using the budget allowance to purchase needed, cost-effective services.

D.  A consumer shall use the budget allowance only to pay for home- and community-based services that meet the long-term needs of the consumer and are a cost-efficient use of funds including, but not limited to:

1.  Ancillary services as defined in Section 3 of this act;

2.  Basic services as defined in Section 3 of this act;

3.  Homemaking and chores, including housework, meals, shopping and transportation;

4.  Home modifications and assistive devices that may increase the consumer's independence or make it possible to avoid institutional placement;

5.  Day care and respite care services provided by adult day care facilities;

6.  Personal care and support services provided in an assisted living facility should such facilities be subsequently approved for reimbursement under the state Medicaid program;

7.  Durable medical equipment and supplies; and

8.  Adaptive equipment.

E.  A consumer shall be allowed to choose providers of services, as well as when and how services will be provided.  A qualified consumer-employed caregiver is a person who is not legally responsible for the consumer's care, who is eighteen (18) years of age or older, has passed a criminal background check and a registry check pursuant to Sections 1025.2 and 1025.3 of Title 56 of the Oklahoma Statutes, and has the training necessary to meet the needs of the consumer.  When the consumer is the employer of record, the consumer's roles and responsibilities include, but are not limited to, the following:

1.  Developing a job description;

2.  Selecting caregivers and submitting information for a criminal history background check;

3.  Establishing and communicating needs, preferences and expectations about services being purchased;

4.  Providing payments and tax requirements;

5.  Being considered employer of record for purposes of the Workers' Compensation Act and paying premiums for workers' compensation insurance from the budget allowance or being self-insured pursuant to the Workers' Compensation Act;

6.  Directing and supervising consumer-employed caregivers;

7.  Ensuring the accuracy and timely submission of records required by the fiscal intermediary; and

8.  Terminating the employment of an unsatisfactory caregiver.

F.  The roles and responsibilities of the Department include, but are not limited to:

1.  Assessing the functional needs of each consumer to determine eligibility, developing a service plan, and establishing a budget allowance based on the needs assessment;

2.  Offering or contracting for services which shall provide training, technical assistance, and support to the consumer;

3.  Approving fiscal intermediaries;

4.  Establishing minimum qualifications and training for all caregivers and providers;

5.  Serving as the final arbiter of the fitness of any individual to be a caregiver or provider; and

6.  Developing and implementing a quality assurance plan.

G.  The responsibilities of the fiscal intermediary include, but are not limited to:

1.  Providing recordkeeping services;

2.  Retaining the monthly budget allowance;

3.  Processing employment information;

4.  Processing federal and state tax, unemployment and FICA;

5.  Processing workers' compensation insurance premiums or payments for self-insurance pursuant to the Workers' Compensation Act;

6.  Reviewing records to ensure correctness;

7.  Writing paychecks to providers;

8.  Completing criminal history background check and registry check for consumer-employed caregivers pursuant to Sections 1025.2 and 1025.3 of Title 56 of the Oklahoma Statutes; and

9.  Delivering paychecks to the consumer for distribution to providers and caregivers.

Added by Laws 2005, c. 434, § 4, eff. July 1, 2005.

§56-198.16.  Implementation - Requirements - Feasibility of expansion - Review.

A.  In order to implement the Oklahoma Self-Directed Care Act:

1.  The Oklahoma Health Care Authority Board and the Commission for Human Services are hereby authorized to promulgate rules necessary to enact the provisions of this act;

2.  The Oklahoma Health Care Authority shall take all actions necessary to ensure state compliance with federal regulations;

3.  The Authority shall apply for any necessary federal waivers or waiver amendments required to implement the program;

4.  The Legislature intends that, as consumers relocate from institutional settings to community-based options, funds used to serve consumers in institutional settings shall follow consumers to cover the cost of community-based services; and

5.  The Department of Human Services or other applicable state entity for the population served may develop an electronic benefit transfer feature for the provision of self-directed care services to consumers.

B.  The Oklahoma Self-Directed Care Act, at a minimum, shall meet the following requirements:

1.  The cost in the aggregate of the services offered through the self-directed care plan shall be equal to or less than the cost of a home- and community-based waiver or comparable waiver program;

2.  The baseline level of consumer satisfaction shall be measured by a third party prior to initiation of the Oklahoma Self-Directed Care Act;

3.  The scope of services offered within the Self-Directed Care Pilot Program shall comply with current state statutes and rules, and federal regulations; and

4.  Program evaluation which shall include an indication of whether consumer satisfaction for Self-Directed Care Pilot Program consumers is higher than or equal to consumer satisfaction for  home- and community-based waiver clients or other comparable waiver programs, as measured by a third party.

C.  Upon the approval of the Centers for Medicare and Medicaid Services and the availability of funds, the Authority and the Department shall expand the Oklahoma Self-Directed Care Pilot Program statewide if the evaluation provided for in subsection B of this section demonstrates consumer satisfaction with and cost-effectiveness in the delivery of the program.

D.  The Authority and the Department shall conduct a feasibility study on the future design and implementation of expanding the home- and community-based waiver program to include additional people with developmental disabilities, spinal cord injury or traumatic brain injury; provided, however, before allocating any new monies to such program, the Department and the Authority shall prepare and submit to the Legislature the results of the feasibility study and a fiscal impact statement.

E.  The Authority and the Department of Human Services shall each, on an ongoing basis, review and assess the implementation of the Self-Directed Care Pilot Program.  By January 15 of each year, the Authority shall submit a written report to the Governor and Legislature that includes each agency's review of the program.

F.  The Department of Human Services shall appoint a committee to assist the Department in the development of waivers and rules related to self-directed services, including the functional needs assessment used for determination of eligibility for the Self-Directed Services program.  The committee shall be composed of two consumers; two parents or family members of consumers; two advocates; one representative from the Statewide Independent Living Council; one representative of an agency providing Advantage waiver services; one representative of an agency providing Developmental Disabilities Services Division waiver services; and one representative from the University of Oklahoma Health Sciences Center for Learning and Leadership.  The committee shall sunset no later than one (1) year after the effective date of this act.  The Governor, President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each appoint an at-large representative to the Committee.

G.  The Authority is hereby directed to modify the state Medicaid program Personal Care Program to allow any person to self-direct his or her own personal care services who:

1.  Is eligible to receive Personal Care Program services;

2.  Chooses to receive Personal Care Program services; and

3.  Is able to direct his or her own care or to designate an eligible representative to assist in directing such care.

Added by Laws 2005, c. 434, § 5, eff. July 1, 2005.

§56199.  Visual or optometric services  Free choice of practitioner and profession.

Whenever visual or optometric services within the lawful scope of practice of a duly licensed optometrist are included in any program financed with public funds or administered by any public agency, for aid to the indigent, the aged, the legally blind, or any other group or class, the recipient of such aid or his parent or guardian shall be entitled to choose whether such services are to be performed by a duly licensed optometrist or by a duly licensed physician who shall be equally compensated.  Visual or optometric services as used herein shall include eye and/or visual examination or a correction of any vision or muscular anomaly and the supplying of ophthalmic materials, including contact lenses and subnormal vision aids.  And in the expenditure of public funds for any purpose involving the care of human vision, or in the administration of any public program, the public agency and its employees including school districts and other state, county and municipal agencies or any subdivision of the State of Oklahoma and its employees and agents responsible for such expenditures or services shall not, under any circumstances, in informing a person requiring vision care, or for a correction of any vision or muscular anomaly, either directly or indirectly refer such person to any particular health discipline, but shall merely advise such person the need exists for professional services.

Added by Laws 1967, c. 17, § 2, emerg. eff. Feb. 21, 1967.

§56-199.1.  Powers and duties.

A.  The Commission for Rehabilitation Services shall:

1.  Promote the coordination of efforts and services on behalf of the deaf and hard-of-hearing;

2.  Inventory the various services available for meeting the problems of the deaf and hard-of-hearing and assist persons in locating and securing such services;

3.  Collect studies, compile bibliographies, gather information and conduct research with respect to the education, training, counseling, placement and social and economic adjustment of the deaf and hard-of-hearing and with respect to the causes, diagnosis, treatment and methods of prevention of impaired hearing;

4.  Keep informed of and cooperate with federal, state and local programs available for the improvement of the general welfare of deaf and hard-of-hearing persons;

5.  Appoint advisory or special committees when appropriate for in-depth investigations and study of particular problems and to receive reports of findings and recommendations; and

6.  Make recommendations to the Governor and the Legislature with respect to modifications in existing services or establishment of additional services for deaf or hard-of-hearing persons.

B.  1.  Personal client information obtained or created in the course of providing services to persons who are deaf or hard-of-hearing pursuant to this section shall be confidential. Such information shall include, but is not limited to, the client's name; work or home address; work or home telephone number; and social security number.

2.  Persons who are deaf or hard-of-hearing have the same legitimate expectations of privacy in the conduct of their daily lives as do persons who can hear. As a result, information obtained or created in the course of providing interpreter services pursuant to this section shall be confidential to the extent necessary to protect those expectations. Confidential information related to interpreter services shall include, but is not limited to, personal client information; the purpose for which the client requests interpretation; the entity with which the client communicates by way of an interpreter; the date, time, location and duration of the interpreted communication; and the name of the interpreter.

Added by Laws 1972, c. 110, § 4, emerg. eff. April 6, 1972.  Amended by Laws 1986, c. 7, § 1, eff. July 1, 1986.  Renumbered from Title 63, § 2404 by Laws 1986, c. 7, § 6, eff. July 1, 1986.  Amended by Laws 1993, c. 364, § 12, emerg. eff. June 11, 1993; Laws 1998, c. 246, § 21, eff. Nov. 1, 1998.

§56-199.2.  Cooperation with commissions and state agencies - Interpreter services.

A.  The Commission for Rehabilitation Services is hereby directed, in carrying out its functions, to cooperate with the appropriate commissions and state agencies having authority related to the problems of deaf and hard-of-hearing persons.  These agencies are likewise directed to cooperate with the Commission for Rehabilitation Services in carrying out its functions.

B.  The State Department of Rehabilitation Services shall establish and operate a program to provide interpreter services to deaf and hard-of-hearing citizens of the state, under rules promulgated by the Commission for Rehabilitation Services.

C.  The State Department of Rehabilitation Services shall establish policy and procedures for the evaluation and certification of interpreters for the deaf and hard-of-hearing.  The Department may require a nominal fee to recoup costs incurred in testing and certifying such interpreters.

Added by Laws 1972, c. 110, § 6, emerg. eff. April 6, 1972.  Amended by Laws 1980, c. 193, § 1, emerg. eff. May 12, 1980; Laws 1986, c. 7, § 2, eff. July 1, 1986.  Renumbered from Title 63, § 2406, by Laws 1986, c. 7, § 6, eff. July 1, 1986.  Amended by Laws 1988, c. 326, § 14, emerg. eff. July 13, 1988; Laws 1993, c. 364, § 13, emerg. eff. June 11, 1993; Laws 1998, c. 246, § 22, eff. Nov. 1, 1998.

§56-199.3.  Traumatic brain or spinal cord injury - Contracts for inpatient services - Study and recommendations - Service standards.

A.  Subject to subsection C of this section, the Department of Human Services is authorized to enter into contracts for the provision of inpatient specialized rehabilitative and related services which qualify as medical assistance under Title XIX of the Social Security Act for eligible persons having a traumatic brain injury or spinal cord injury.

B.  The Department of Human Services shall conduct a study in consultation with the Advisory Council on Traumatic Spinal Cord and Traumatic Brain Injury within the State Department of Health and then make recommendations to the Commission for Human Services for the establishment of a rate or other form of adequate payment for contracts with facilities, other than general acute care hospitals, providing inpatient specialized rehabilitative and related services for persons having a traumatic brain injury or spinal cord injury.

C.  If the results of the study required by subsection B of this section demonstrate that making such services available to said persons would result in an overall lower cost for providing services to this population than current service delivery practices, the Department shall enter into contracts with specialized facilities that meet such standards as the Board of Health shall require for certificate of need and licensure under provisions of Title 63 of the Oklahoma Statutes, Section 1-850 et seq. and Section 1-1901 et seq., respectively.  Standards for licensure promulgated by the Board of Health for specialized facilities serving persons with traumatic brain injury or spinal cord injury shall, to the maximum extent feasible, correspond substantially to the standards of the Council on Accreditation of Rehabilitation Facilities for such or similar facilities and services.

Added by Laws 1993, c. 18, § 1, eff. Sept. 1, 1993.

§56-200.  Renumbered as § 5051.1 of Title 63 by Laws 1996, c. 221, § 6, eff. Nov. 1, 1996.

§56200.1.  Payment of expenses for sterilization of male recipients of public assistance.

Services rendered by a licensed medical or osteopathic physician and surgeon in performing a sterilization operation on an adult male recipient of public assistance under age sixtyfive (65) who voluntarily has submitted to such operation shall, within the scope of its medical programs, be paid for by the State Department of Public Welfare.

Added by Laws 1973, c. 4, § 1, emerg. eff. March 5, 1973.

§56-200.2.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-200.3.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-200.4.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-200.5.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-200.6.  Renumbered as § 7302-4.1 of Title 10 by Laws 1995, c. 352, § 199, eff. July 1, 1995.

§56-200a.  Renumbered as § 5051.2 of Title 63 by Laws 1996, c. 221, § 6, eff. Nov. 1, 1996.

§56-200b.  Renumbered as § 5051.3 of Title 63 by Laws 1996, c. 221, § 6, eff. Nov. 1, 1996.

§56-200d.  State Medicaid Plan provider contracts - Terms and conditions - Termination - Annual inspection of facilities.

A.  Every contract pursuant to the State Medicaid Plan entered into between the Department of Human Services and facilities that provide inpatient or residential mental health services to persons eighteen (18) years of age or younger who are or may be eligible for assistance through Title XIX of the federal Social Security Act shall incorporate terms and conditions for the care, treatment and services to be provided.

B.  Said terms and conditions shall be substantially the same as those included in placement agreements for acute or freestanding, as appropriate for the facility, psychiatric care for children and youth who are in the legal custody of the Department of Human Services and shall include, but not be limited to:

1.  Primary care, treatment and counseling services;

2.  Educational services;

3.  Face-to-face visitation by the attending physician, treatment plans, discharge planning, reports on the progress of the child and other reports as necessary and appropriate;

4.  Use of medications;

5.  Communicable diseases;

6.  Visitation and correspondence;

7.  Use of restraints, seclusion, physical force and disciplinary measures; and

8.  Inspections and reviews of the care, treatment and services provided.

C.  The Department shall immediately initiate procedures for the termination of said contract when:

1.  A contracting facility continually violates the terms and conditions required by this section; or

2.  The conditions within the facility pose serious harm or a threat of serious harm to patients or residents who are eighteen (18) years of age or under and have been admitted for the purpose of mental health or chemical dependency treatment.

D.  The Department shall coordinate with the State Department of Health and any other applicable licensing or certifying agency to ensure that, whenever possible and practicable, annual inspections of hospitals, related institutions and child care facilities required by state or federal law shall be conducted jointly.

Added by Laws 1992, c. 258, § 1, eff. Sept. 1, 1992.

§56201.  Group hospitalization insurance.

The Department of Public Welfare is hereby authorized to procure group hospitalization and medical care insurance in any of the forms customarily issued by any company or companies, association or associations authorized to do business in the State of Oklahoma for all persons eligible to receive old age assistance under the provisions of subsection (a) of Section 4 of the Oklahoma Social Security Act, at a rate not to exceed the amount of the actual costs.

Added by Laws 1949, p. 374, § 1.

§56202.  Payment of premiums.

Premiums on such insurance shall be paid from monies or funds appropriated for the payment of assistance to the needy aged persons qualifying for assistance under subsection (a) of Section 164 of this title.  Monthly claims for such premiums, certified by the Department of Human Services, shall be filed with the Director of State Finance for audit and settlement prior to being paid on warrants by the State Treasurer.

Added by Laws 1949, p. 374, § 2.  Amended by Laws 1979, c. 47, § 30, emerg. eff. April 9, 1979; Laws 1988, c. 326, § 15, emerg. eff. July 13, 1988.

§56203.  Hospitalization and medical care system in the Department of Public Welfare.

In the event the Department of Public Welfare, after a thorough study of the needs, determines that the services provided for in Section 1 of this act can be more satisfactorily and economically performed by providing for its own system of hospitalization and medical care, the Department of Public Welfare is hereby authorized to establish and maintain such a system within said Department, under which such services as provided in Section 1 can be offered.

Added by Laws 1949, p. 374, § 3.

§56-204.  Vendor drug program - Exemption of certain drugs.

A.  Except as otherwise provided, the Oklahoma Health Care Authority shall be authorized and directed to establish a vendor drug program to provide any drugs that have been approved and designated as safe and effective by the federal Food and Drug Administration, and that are prescribed by a licensed medical, dental, podiatric or osteopathic practitioner for eligible recipients of assistance payments suffering from painful or life-endangering diseases or other persons who are suffering from a catastrophic illness.

B.  The Authority shall, in accordance with federal law, not be obligated to cover any outpatient drugs of a manufacturer which has not entered into or which does not have in effect a rebate agreement with the Secretary of Health and Human Services on behalf of the state.

C.  Such program shall, to the fullest extent possible, be established and maintained in conjunction with existing federal programs of prescribed drugs so as to earn the maximum of federal financial participation.  Exempt from the provisions of this section are the following drugs or classes of drugs, or their medical uses:

1.  Agents when used for anorexia or weight gain;

2.  Agents when used to promote fertility;

3.  Agents when used for cosmetic purposes or hair growth;

4.  Agents when used for the symptomatic relief of coughs and colds;

5.  Agents when used to promote smoking cessation;

6.  Prescription vitamins and mineral products, except prenatal vitamins and fluoride preparations;

7.  Nonprescription drugs;

8.  Covered outpatient drugs when the manufacturer seeks to require as a condition of sale that associated tests or monitoring services be purchased exclusively from the manufacturer or its designee;

9.  Drugs described in paragraph 3 of subsection c of Section 107 of the Drug Amendments of 1962, 21 U.S.C., Section 107(c)(3), and identical, similar or related drugs, within the meaning of paragraph 1 of subsection b of Section 310.6 of Title 21 of the Code of Federal Regulations;

10.  Barbiturates; or

11.  Benzodiazepines;

provided, however, the Authority shall be authorized to include specific drugs within these categories for reimbursement based upon specific medical need.

D.  The Authority shall be authorized to establish a prospective drug utilization review program for the H2 Antagonists; provided that such limitations are in compliance with federal Food and Drug Administration Agency-approved product labeling.

Added by Laws 1975, p. 737, S.J.R. No. 9, § 1, emerg. eff. March 10, 1975.  Amended by Laws 1988, c. 326, § 16, emerg. eff. July 13, 1988; Laws 1990, c. 256, § 1, eff. Sept. 1, 1990; Laws 1991, c. 196, § 1, emerg. eff. May 16, 1991; Laws 1993, c. 142, § 1, emerg. eff. May 4, 1993; Laws 1995, c. 161, § 1, emerg. eff. May 2, 1995.

§56204.1.  Expansion of vendor drug program.

The Department of Human Services is authorized and directed to expand the vendor drug program in the categories of the Aged, Blind and Disabled, and to include those medically needy individuals suffering from catastrophic illnesses who meet requirements for medical assistance, to be administered to the fullest extent possible in conjunction with and subject to existing federal programs so as to earn the maximum of federal financial participation.

Added by Laws 1979, H.J.R. No. 1017, § 1, emerg. eff. May 9, 1979.  Amended by Laws 1990, c. 256, § 2, eff. Sept. 1, 1990.

§56205.  Replacement or reimbursement for certain eyeglasses and contact lenses  Payment or reimbursement for certain eye examinations prohibited.

The Department of Human Services is authorized to replace or make reimbursement for the eyeglasses or contact lenses of any employee at the Northern Oklahoma Resource Center of Enid, Southern Oklahoma Resource Center of Pauls Valley, Hissom Memorial Center, and any other juvenile institution subject to the jurisdiction of the Department of Human Services, if said eyeglasses or contact lenses are damaged by a resident of said schools, center or institutions while the employee is engaged in the performance of his duties.  The Department of Mental Health and Substance Abuse Services is authorized to replace or make reimbursement for the eyeglasses or contact lenses of any employee at Central State Hospital, Eastern State Hospital, Western State Psychiatric Center, the Community Mental Health Centers and Substance Abuse Services if said eyeglasses or contact lenses are damaged by a resident of said facilities while the employee is engaged in the performance of his duties.  The J.D. McCarty Center is authorized to replace or make reimbursement for the eyeglasses or contact lenses of any employee, if said eyeglasses or contact lenses are damaged by a resident of said facility while the employee is engaged in the performance of his duties.  The eyeglasses or contact lenses shall be of comparable kind, quality and cost.  The Department of Human Services, the Department of Mental Health and Substance Abuse Services and the J.D. McCarty Center are not authorized to make payment or reimbursement for eye examinations necessary for the replacement of or reimbursement for said eyeglasses or contact lenses.

Added by Laws 1984, c. 121, § 1, emerg. eff. April 10, 1984.  Amended by Laws 1990, c. 51, § 117, emerg. eff. April 9, 1990; Laws 1992, c. 307, § 7, eff. July 1, 1992; Laws 1993, c. 323, § 6, emerg. eff. June 7, 1993; Laws 1998, c. 268, § 16, eff. July 1, 1998.

§56-206.  Repealed by Laws 2003, c. 464, § 13, eff. July 1, 2003.

§56-207.  Repealed by Laws 2003, c. 464, § 13, eff. July 1, 2003.

§56-208.  Repealed by Laws 2003, c. 464, § 13, eff. July 1, 2003.

§56211.  Jurisdiction of State Budget Director  Director of OldAge and Survivors Insurance  Other personnel.

The State Budget Director in the Executive Department shall have jurisdiction over all matters pertaining to the accounting, reporting and collection of amounts due from state agencies, pursuant to the terms of this act and Title 2 of the Federal Social Security Act (Public Law 734 (HR 6000)  81st Congress), as authorized by Title 56, Chapter 7, Oklahoma Session Laws 1949, and pursuant to the FederalState agreement entered into under Section 218 of the Federal Social Security Act as amended (providing for coverage through FederalState agreements), holding the state responsible for all aspects of conformance to the terms of the coverage agreement.

The State Budget Director, at the direction of the Governor, shall employ and fix the duties and compensation of a Director of OldAge and Survivors Insurance and shall employ and fix the duties and compensation of such other personnel as he deems necessary to assist him in performing the duties and functions in connection with the administration of the OldAge and Survivors Insurance system as it pertains to state employees in the coverage group designated by law as the "State of Oklahoma".

Added by Laws 1951, p. 153, § 1, emerg. eff. Feb. 20, 1951.

§56212.  Matching contributions.

The State Budget Director shall prescribe the system and procedure for matching the contributions of officials and employees of the State of Oklahoma with state funds constituting the employer's share of the contributions, pursuant to Public Law 734 (HR 6000)  81st Congress, as authorized by Title 56, Chapter 7, Oklahoma Session Laws 1949, for the coverage group designated as the "State of Oklahoma".

Added by Laws 1951, p. 154, § 2, emerg. eff. Feb. 20, 1951.

§56213.  Reservation of employer's share of contributions  Deduction of employees' share.

The employer's share of the contribution required to be paid by the state to the federal government under the provisions of Public Law 734 and applicable provisions of the Federal Internal Revenue Code, as authorized by Title 51 of the Oklahoma Statutes beginning at Section 121, shall be reserved out of funds available for salaries appropriated or dedicated to each state department, institution or agency at the time payrolls are prepared for payment and shall be set aside in a reserve account in the State Treasury to be paid to the federal government at such time or times as the Federal Security Administrator may by regulations require.

For the purposes of Sections 211 through 215 of this title "dedicated funds" shall include the State Highway Construction and Maintenance Fund, Employment Security Administration Fund, Department of Human Services Administration Fund, revolving funds of all state departments and institutions, Federal Grantinaid Funds, Trust and Agency Funds, and any other operating funds of state agencies through which public money is disbursed for specific purposes which do not require specific legislative appropriations to be made.

State agencies making payment of salaries or wages to state employees, independent of the Office of State Finance, shall deduct the employees' share of the contribution at the time payments are made and shall at the same time set up a reserve out of the same fund for the employer's share to guarantee the availability of funds when the social security report is required to be made.  Any funds received for per diem, travel reimbursement, or expenses incurred while in the performance of official duties and specified statutory amounts received by board or commission members shall not be considered compensation.

Added by Laws 1951, p. 154, § 3, emerg. eff. Feb. 20, 1951.  Amended by Laws 1978, c. 93, § 1, eff. July 1, 1978; Laws 1983, c. 334, § 1, emerg. eff. June 30, 1983.

§56214.  Reports  Duties of Director.

State departments, institutions and agencies shall file with the State Budget Director such reports as are required by the Federal Security Administrator (Public Law 734 (HR 6000)  81st Congress, as authorized by Title 56, Chapter 7, Oklahoma Session Laws 1949) at such time or times as the Federal Security Administrator may by regulations require.  The Director of OldAge and Survivors Insurance, under the administrative direction of the State Budget Director, shall verify extensions and totals and require state agencies to pay amounts due from nontreasury funds which when added to OASI payroll reserves from treasury funds will be the amount due the federal government for each reporting period.

The State Budget Director shall consolidate the reports of all state departments, institutions and agencies and shall file a consolidated report representing the State of Oklahoma as a coverage group, with the Department of Public Welfare.

Nothing in this act shall be construed to require the reports of political subdivisions of the state (counties, cities and towns) or instrumentalities of either, to be channeled through the State Budget Office.  Such reports shall be made to the Department of Public Welfare, which has been designated to administer the OldAge and Survivors Insurance program on behalf of the state and its political subdivisions, pursuant to the provisions of Article 25, Section 2, Oklahoma Constitution.

Added by Laws 1951, p. 154, § 4, emerg. eff. Feb. 20, 1951.

§56215.  State Budget Director OASI fund.

There is hereby created in the State Treasury a special fund to be known as the "State Budget Director OASI Fund" into which fund the State Budget Director shall deposit all monies received from state agencies constituting amounts due from funds not on deposit in the State Treasury.  The State Budget Director may make disbursements from said funds to pay amounts due the Department of Public Welfare at such time as the report is required to be made for the coverage group designated as the "State of Oklahoma".  Refunds may be made to state agencies by the State Budget Director in the event of overpayment or error made in the calculation of amount due.

Added by Laws 1951, p. 155, § 5, emerg. eff. Feb. 20, 1951.

§56-216.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-217.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-218.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-219.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-220.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-221.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56222.  Audit of financial records of hospitals as to per diem costs.

Auditors from the Oklahoma Health Care Authority under the direction of the Chief Executive Officer of the Authority shall be authorized and empowered to conduct an audit of the financial records itemized in a hospital's reimbursable per diem cost records in order to determine whether or not the certified per diem cost is sustained by the detailed financial records of such hospital as to such per diem costs.

Added by Laws 1961, p. 729, § 1, emerg. eff. May 31, 1961.  Amended by Laws 2003, c. 2, § 1, emerg. eff. March 17, 2003.

§56223.  Human Services Medical and Assistance Fund.

There is hereby created in the State Treasury a revolving fund for the Commission for Human Services, to be designated the "Human Services Medical and Assistance Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of receipts from the federal government, monies appropriated to the Department of Human Services by the State Legislature, and other receipts of the Department of Human Services as shall be directed by the Commission for Human Services.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission of Human Services as may be necessary in order to carry out the duties imposed upon the said Commission pursuant to subsection D of Section 41.21 of Title 62 of the Oklahoma Statutes.

Added by Laws 1988, c. 326, § 43, emerg. eff. July 13, 1988.

§56224.  Human Services Disbursing Fund.

There is hereby created in the State Treasury a revolving fund for the Commission of Human Services, to be designated the "Human Services Disbursing Fund", provided that the fund may be designated by fiscal year designations as the Commission may determine.  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of receipts from the federal government, monies appropriated to the Department of Human Services by the State Legislature, and other receipts of the Department of Human Services as shall be directed by the Commission for Human Services.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission for Human Services as may be necessary in order to carry out the duties imposed upon the said Commission by law, provided that expenditures shall not be made from the Human Services Disbursing Fund to pay any obligation for which there exists authorization for payment from the Oklahoma Medical Center Disbursing Fund or the Human Services Medical and Assistance Fund.  Expenditures from the Human Services Disbursing Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 326, § 44, emerg. eff. July 13, 1988.

§56-225.  Child Support Revenue Enhancement Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Human Services to be designated the "Child Support Revenue Enhancement Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of federal Child Support Enforcement Program incentive funds in an amount exceeding the fiscal year 1989 receipts of such federal incentive funds, the state share of Child Support fees collected from nonpublic assistance clients, the state share of interest accumulated on child support collections and fines collected for failure to comply with the requirements of the National Medical Support Notice pursuant to Section 6058A of Title 36 and Section 118.2 of Title 43 of the Oklahoma Statutes.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Human Services for administrative costs of the Child Support Enforcement Program in accordance with an agency plan for enhanced services related to child support enforcement and which are tied to improved program performance goals.  Said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 373, § 21, operative July 1, 1989.  Amended by Laws 2003, c. 19, § 3, eff. Nov. 1, 2003.

§56-225.1.  Records regarding agreements or authorization to settle claim for reconciliation purposes for contracts or purchases.

A.  The Department of Human Services shall maintain detailed records regarding any agreements or authorizations to settle a claim made for reconciliation purposes for any contract or purchase of materials, items, supplies or services.  Such records shall include but not be limited to identification of parties involved in the reconciliation, identification of materials, items, equipment or services at issue, among originally due and owing and amount of settlement.

B.  Any settlement made for purposes of reconciliation for any contract or purchase of any materials, items, equipment or settlement shall be approved in writing by the administrative head of the division making such settlement and by the Director of the Department of Human Services.

Added by Laws 1992, c. 53, § 1, emerg. eff. April 11, 1992.

§56226.  Department of Human Services Federal Disallowance Fund.

There is hereby created in the State Treasury a fund for the Department of Human Services to be designated the "Department of Human Services Federal Disallowance Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  It shall consist of monies received by the Department of Human Services which, in the opinion of the Commission for Human Services, may be subject to federal disallowances and interest which may accrue on said receipts.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Human Services at the discretion of the Commission for Human Services for eventual settlement of the appropriate pending disallowances.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

The Director of Human Services may request the Director of State Finance to transfer monies between the Department of Human Services Federal Disallowance Fund and the Human Services Disbursing Fund or the Department of Human Services Medical and Assistance Fund, as needed for the expenditure of funds.

Added by Laws 1989, c. 373, § 22, operative July 1, 1989.

§56-227.  Provision of residential or vocational services to developmentally disabled - Preference to corporations within state.

A.  The Developmental Disabilities Services Division within the Department of Human Services is hereby directed to offer a preference to qualified corporations within the state to provide residential or vocational services to residents of this state who have developmental disabilities.  The Commission for Human Services is hereby authorized to promulgate rules to implement the provisions of this act, provided such rules shall not unduly interfere with interstate commerce or discriminate against out-of-state corporations.

B.  A qualified corporation shall:

1.  Conduct at least fifty-one percent (51%) of its financial business within the State of Oklahoma, including both receipt and disbursement transactions;

2.  Have its principal place of business within the State of Oklahoma and have on file in the Office of the Secretary of State of Oklahoma a certificate of incorporation or a certificate of qualification of foreign incorporation;

3.  Provide residential or vocational services, or both, as determined by the Department of Human Services to the residents of this state who have developmental disabilities;

4.  Be identified on a list maintained by the Developmental Disabilities Services Division of the Department of Human Services.  This list shall include those corporations which demonstrate the capacity to maintain fiscal solvency, as determined by the Department of Human Services, and, if the corporation has been in existence for two or more years, the corporation's capacity to maintain fiscal solvency must be verified by two (2) or more annual financial audits, conducted by an independent certified public accountant;

5.  Have a history of ethical business practices as established by a peer review panel, if prior business operations have been conducted.  Complaints relating to ethical practices shall be reviewed by a peer review panel of five (5) members, to be appointed annually by the Administrator of the Developmental Disabilities Services Division.  Members of the panel may be reappointed.  The panel shall:

a. develop criteria to determine ethical business practices for qualified corporations,

b. determine compliance of qualified corporations with such criteria,

c. make recommendations to the Administrator of the Developmental Disabilities Services Division, who shall take appropriate action to remedy any unethical behavior, and

d. maintain confidentiality in the review of complaints relating to ethical practices in determining qualified corporations throughout the review process, except to:

(1) employees of other state and federal agencies in the course of their official duties pertaining or relating to such review process, services, or residents,

(2) the members of the Legislature or its staff, and

(3) the office of the Governor; and

6.  Be in full compliance with all assurances and monitoring standards required by the Department of Human Services or other relevant state and federal licensing and certification requirements.

C.  The Department of Human Services shall be allowed discretion in its choice of providers for residential or vocational services, or both, when none of the qualified corporations can or are willing to provide such services.

D.  The Developmental Disabilities Services Division shall not be prohibited from contracting with any new community-based nonprofit corporation to provide residential or vocational services in an unserved community.

E.  The Developmental Disabilities Services Division shall be authorized to provide technical assistance, either directly or through the use of qualified consultants, to enhance the ability of Oklahoma-based corporations to provide new, innovative and effective services to residents of this state who have developmental disabilities.

Added by Laws 1992, c. 291, § 2, eff. Sept. 1, 1992.  Amended by Laws 1997, c. 407, § 8, eff. Nov. 1, 1997.

§56-228.  Guardianship voucher program.

A.  In addition to any other form of assistance provided for under subsection E of Section 1415 of Title 10 of the Oklahoma Statutes, the Department of Human Services is authorized to pay a voucher to a relative or certified volunteer for the sole purpose of acquiring legal representation to initiate guardianship proceedings on behalf of any person who receives Title XIX Home and Community-Based Waiver-funded services from the Developmental Disabilities Services Division, or who is a resident of an institution specified in Section 1406 of Title 10 of the Oklahoma Statutes.

B.  Administration of the guardianship voucher program, including, but not limited to, establishing financial eligibility criteria and volunteer training and certification requirements, shall be established by rules promulgated by the Commission for Human Services.

Added by Laws 1997, c. 407, § 9, eff. Nov. 1, 1997.

§56-230.1.  Renumbered as § 230.50 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.2.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-230.3.  Renumbered as § 230.53 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.4.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-230.5.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-230.6.  Renumbered as § 230.61 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.7.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-230.8.  Renumbered as § 230.56 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.9.  Renumbered as § 230.55 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.10.  Renumbered as § 230.58 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.11.  Renumbered as § 230.60 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.12.  Renumbered as § 230.57 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.13.  Renumbered as § 230.67 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.14.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-230.15.  Renumbered as § 230.68 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.16.  Renumbered as § 230.63 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.17.  Renumbered as § 230.64 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.18.  Renumbered as § 230.65 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.50.  Short title - Establishment of program - Responsibilities of Department of Human Services - Interagency collaboration - Block grant funding - Rulemaking - Federal waiver applications - Report to Legislature and Governor.

A.  Sections 1 through 26 of this act shall be known and may be cited as the "Statewide Temporary Assistance Responsibility System (STARS)".

B.  1.  There is hereby established the Statewide Temporary Assistance Responsibility System (STARS) which shall consist of programs and services to be offered by the state with funds provided by the temporary assistance for needy families block grant authorized by Section 103 of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, in addition to other monies appropriated by law.

2.  The STARS shall consist of integrated and coordinated programs and services that will provide recipients with the necessary tools to enable them to make the transition from reliance on public assistance programs to becoming independent, self-sufficient citizens who are capable of supporting themselves and their families.  Such programs and services include but are not limited to:  career guidance and employment preparation, job referral, vocational and technical training, child care initiatives, literacy development, adult basic education, and medical assistance.

3.  The Oklahoma Legislature further recognizes the importance of encouraging establishment of statewide, One-stop Career/Employment Centers that would link existing resources and federal and state programs for utilization by persons receiving temporary assistance, and underemployed and unemployed persons.

C.  The Department of Human Services shall be responsible for:

1.  Implementing the federal Temporary Assistance for Needy Families Act (TANF);

2.  Carrying out the projects and programs specified in the STARS.  The Department shall implement the provisions of the STARS to the fullest extent permitted by law and in accordance with the terms and conditions specified by the federal government;

3.  Expediting the acquisition of any federal waivers necessary to implement the provisions of STARS through amendments, combined waivers, requests and in any other such manner authorized by federal law and regulations; and

4.  Working in close and continuous coordination with appropriate federal officials and preparing and submitting completely and in a timely manner all forms and data required by federal officials to implement STARS.

D.  In administering the STARS, the Department shall collaborate with the Oklahoma Employment Security Commission, the Department of Commerce, the State Department of Health and the State Department of Education and any other state or federal agency necessary to implement the provisions of the STARS.

E.  In submitting any state plan or amendments to the state plan to the federal government in order to obtain a temporary assistance for needy families block grant or child care and development block grant, the Department shall seek the maximum block grant funding and federal contingency fund allocations that are available pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193.

F.  The Commission for Human Services shall promulgate rules for developing any projects and programs to implement the STARS.

G.  1.  The Department of Human Services is directed to file with the Speaker of the House of Representatives and the President Pro Tempore of the Senate a copy of any waiver application or request for amendment or exemption filed with the federal government, copies of correspondence to and from the federal government explaining and elaborating upon said applications, and final documentation of any waivers, amendments, and exemptions granted by the federal government pursuant to the STARS.

2.  On or before February 1, 1998, for the previous six-month period, and on or before February 1 of each year, for the previous fiscal year, the Department shall provide a written report on each project and program specified in the STARS to the Legislature and the Governor which identifies:

a. total number of new applications received by the Department for TANF, food stamps and child care, and the number of cases actually certified,

b. number of recipients who signed a personal responsibility agreement pursuant to the TANF program,

c. number of cases closed by the Department and the reasons for the case closures,

d. the number of persons who reapplied for benefits pursuant to the TANF program after a case had been closed,

e. number of recipients who completed an employability assessment by level of education,

f. the total number of recipients who completed an employability assessment, and the number who were initially referred for:

(1) literacy assessment,

(2) adult basic education or remediation classes,

(3) job skills development or vocational training,

(4) employment,

(5) other,

g. of the total number of recipients assessed for literacy skills, the number who scored:

(1) at or below 6th grade level,

(2) at 7th or 8th grade level,

(3) at 9th or 10th grade level,

(4) above 10th grade level,

h. number of sanctions imposed for violations of the provisions of the STARS or rules promulgated pursuant thereto or any other provision of law or rule relating to receipt of benefits by a recipient and the reasons for imposing the sanction,

i. percentage of recipients in allowable work activities,

j. number of recipients in each allowable work activity and the length of time spent in that activity,

k. number of recipients employed by state agencies and contract service providers,

l. number of recipients entering the workforce by occupation types,

m. estimated average monthly earnings for employed aid recipients,

n. average monthly number of hours worked by recipients,

o. number of qualified aliens applying for assistance pursuant to the STARS and number of applications certified by the Department, and

p. such other information deemed necessary by the Department.

Added by Laws 1995, c. 346, § 1, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 1, eff. Sept. 1, 1997.  Renumbered from § 230.1 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.51.  Program components.

The Statewide Temporary Assistance Responsibility System (STARS) shall, at a minimum, contain the following components:

1.  The Temporary Assistance for Needy Families (TANF) program;

2.  Child Care;

3.  Food Stamps;

4.  One-stop Career/Employment Centers;

5.  Medicaid;

6.  Assistance to Aliens; and

7.  Supportive services.

Added by Laws 1997, c. 414, § 2, eff. Sept. 1, 1997.

§56-230.52.  Minimum mandatory requirements for Temporary Assistance for Needy Families (TANF) program - Information management - Implementation guidelines - List of recipients - Grant diversion program and emergency assistance services authorized.

A.  Except for specific exceptions, conditions or restrictions authorized by the Statewide Temporary Assistance Responsibility System (STARS) and rules promulgated by the Commission for Human Services pursuant thereto, the following are the minimum mandatory requirements for the Temporary Assistance for Needy Families (TANF) program:

1.  A recipient shall be eligible to receive assistance pursuant to the TANF program only for a lifetime total of five (5) years, subject to the exemptions allowed by federal law.  Child-only cases are not subject to the five-year limitation;

2.  Single parents receiving temporary assistance pursuant to the TANF program shall participate in work activities for a minimum of twenty (20) hours per week during the month.  Two-parent families receiving temporary assistance pursuant to the TANF program shall participate in work activities for a minimum of thirty-five (35) hours per week during the month;

3.  A recipient must be engaged in one or more of the work activities set out in paragraph 4 of this subsection as soon as required by the Department of Human Services pursuant to the TANF program, but not later than twenty-four (24) months after certification of the application for assistance, unless the person is exempt from work requirements under rules promulgated by the Commission pursuant to the STARS;

4.  The Department shall develop and describe categories of approved work activities for the TANF program recipients in accordance with this paragraph.  Work activities that qualify in meeting the requirements include, but are not limited to:

a. (1) unsubsidized employment which is full-time employment or part-time employment that is not directly supplemented by federal or state funds,

(2) subsidized private sector employment which is employment in a private for-profit enterprise or a private not-for-profit enterprise that is directly supplemented by federal or state funds.  Prior to receiving any subsidy or incentive, the employer shall enter into a written contract with the Department, and

(3) subsidized public sector employment which is employment by an agency of a federal, state, or local governmental entity which is directly supplemented by federal or state funds.  Prior to receiving any subsidy or incentive, the employer shall enter into a written contract with the Department.

Subsidized hourly employment or unsubsidized hourly employment pursuant to this subparagraph shall only be approved by the Department as work activity if such employment is subject to:

(a) the federal minimum wage requirements pursuant to the Fair Labor Standards Act of 1938, as amended,

(b) the federal Social Security tax and Medicare tax, and

(c) regulations promulgated pursuant to the federal Occupational Safety and Health Act of 1970 and rules promulgated by the State Department of Labor pursuant thereto,

b. a program of work experience,

c. on-the-job training,

d. assisted job search which may include supervised or unsupervised job-seeking activities,

e. job readiness assistance which may include, but is not limited to:

(1) orientation in the work environment and basic job-seeking and job retention skills,

(2) instruction in completing an application for employment and writing a resume, and

(3) instruction in conducting oneself during a job interview, including appropriate dress,

f. job skills training which is directly related to employment in a specific occupation for which there is a written commitment by an employer to offer employment to a recipient who successfully completes the training.  Job skills training includes, but is not limited to, customized training designed to meet the needs of a specific employer or a specific industry,

g. community service programs which are job-training activities provided in areas where sufficient public or private sector employment is not available.  Such activities are linked to both education or training and activities that substantially enhance a recipient's employability,

h. literacy and adult basic education programs,

i. vocational-educational programs, not to exceed twelve (12) months for any individual, which are directed toward vocational-educational training and education directly related to employment,

j. education programs which are directly related to specific employment opportunities, if a recipient has not received a high school diploma or General Equivalency Degree, and

k. child care for other STARS recipients.  The recipient must meet training and licensing requirements for child care providers as required by the Oklahoma Child Care Facilities Licensing Act;

5.  Single, custodial parents with a child up to one (1) year of age may be exempt from work activities for a lifetime total exemption of twelve (12) months;

6.  In order to receive assistance, unmarried teen parents of a minor child at least twelve (12) weeks of age must participate in educational activities or work activities approved by the state;

7.  For single-parent families, except for teen parents, educational activities, other than vocational-technical training, do not count toward meeting the required twenty (20) hours of work activity.  For two-parent families, educational activities, except vocational-technical training, do not count toward meeting the required thirty-five (35) hours of work activity;

8.  A teen parent must live at home or in an approved, adult-supervised setting as specified in Section 230.55 of this title to receive TANF assistance;

9.  A recipient must comply with immunization requirements established pursuant to the TANF program;

10.  A recipient shall be subject to the increment in benefits for additional children established by Section 230.58 of this title;

11.  The following recipient resources are exempt from resource determination criteria:

a. an automobile with an equity allowance of not more than Five Thousand Dollars ($5,000.00) pursuant to Section 230.53 of this title,

b. individual development accounts established pursuant to the Family Savings Initiative Act, or individual development accounts established prior to November 1, 1998, pursuant to the provisions of Section 230.54 of this title in an amount not to exceed Two Thousand Dollars ($2,000.00),

c. the equity value of funeral arrangements owned by a recipient that does not exceed the limitation specified by Section 165 of this title, and

d. earned income disregards not to exceed One Hundred Twenty Dollars ($120.00) and one-half (1/2) of the remainder of the earned income;

12.  An applicant who applies and is otherwise eligible to receive TANF benefits but who has resided in this state less than twelve (12) months shall be subject to Section 230.57 of this title;

13.  The recipient shall enter into a personal responsibility agreement with the Department for receipt of assistance pursuant to Section 230.65 of this title;

14. a. As a condition of participating in the STARS, all recipients are deemed to have given authorization for the release of any and all information necessary to allow all state and federal agencies to meet the program needs of the recipient.

b. The recipient shall be provided a release form to sign in order to obtain the required information.  Failure to sign the release form may result in case closure; and

15.  The recipient shall comply with all other conditions and requirements of the STARS, and rules of the Commission promulgated pursuant thereto.

B.  1.  Agencies of this state involved in providing services to recipients pursuant to the STARS shall exchange information as necessary for each agency to accomplish objectives and fulfill obligations created or imposed by the STARS and rules promulgated pursuant thereto.

2.  Information received pursuant to the STARS shall be maintained by the applicable agency and, except as otherwise provided by this subsection, shall be disclosed only in accordance with any confidentiality provisions applicable to the agency originating the information.

3.  The various agencies of the state shall execute operating agreements to facilitate information exchanges pursuant to the STARS.

C.  In implementing the TANF program, the Department shall:

1.  Provide assistance to aliens pursuant to Section 230.73 of this title;

2.  Provide for the closure of the TANF case when the adult recipient refuses to cooperate with agreed upon work activities or other case requirements pursuant to the TANF program;

3.  Provide for the sanctioning of parents who do not require their minor children to attend school; and

4.  Deny temporary assistance to fugitive felons.

D.  In order to ensure that the needy citizens of this state are receiving necessary benefits, the Department shall maintain a listing of all recipients receiving public assistance.  The listing shall reflect each recipient's income, social security number, and the programs in which the recipient is participating including, but not limited to, TANF, food stamps, child care, and medical assistance.

E.  The Department is hereby authorized to establish a grant diversion program and emergency assistance services.

Added by Laws 1997, c. 414, § 3, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 429, § 12, eff. Nov. 1, 1998; Laws 1999, c. 1, § 16, emerg. eff. Feb. 24, 1999; Laws 2001, c. 415, § 18, emerg. eff. June 5, 2001.

NOTE:  Laws 1998, c. 133, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§56-230.53.  Exclusion of automobile from determination of applicant's resources.

The Department of Human Services shall exclude an automobile with an equity allowance of not more than Five Thousand Dollars ($5,000.00) from the determination of resources available to meet the needs of an applicant for or recipient of benefits under the Temporary Assistance for Needy Families (TANF) program.

Added by Laws 1995, c. 346, § 3, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 4, eff. Sept. 1, 1997.  Renumbered from § 230.3 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.54.  Individual development accounts.

A.  As used in the Temporary Assistance for Needy Families (TANF) program, an "individual development account" means an account established by a recipient under the TANF program pursuant to the provisions of the Family Savings Initiative Act or an account established prior to November 1, 1998, pursuant to the provisions of this section.

B.  Funds deposited in an individual development account, in an amount not to exceed Two Thousand Dollars ($2,000.00), shall not be counted as resources by the Department of Human Services in determining financial eligibility for assistance or services pursuant to the TANF program.

Added by Laws 1997, c. 414, § 5, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 429, § 12, eff. Nov. 1, 1998.

§56-230.55.  Unmarried minor recipients - Adult supervised living arrangements.

A.  Except as provided in subsection B of this section, if a person applying for benefits under the Temporary Assistance for Needy Families (TANF) program is a minor, has never married and is pregnant or has a dependent child in such minor's care, the minor shall not be eligible for benefits unless the minor lives in a supervised adult setting.

B.  Subsection A of this section shall not apply if the minor person is legally emancipated pursuant to Chapter 4 of Title 10 of the Oklahoma Statutes.

C.  The Department shall develop programs, in conjunction with the State Department of Health or any other appropriate federal, state or local entity, to encourage teens in Oklahoma to abstain from sexual activity.

Added by Laws 1995, c. 346, § 14, eff. July 1, 1995.  Amended by Laws 1996, c. 353, § 27, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 414, § 6, eff. Sept. 1, 1997.  Renumbered from § 230.9 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.56.  Immunization incentive program.

In order to establish an incentive program for the immunization of minor children pursuant to the State Department of Health immunization schedule, the Department of Human Services shall eliminate benefits for recipients under the Temporary Assistance for Needy Families (TANF) program if, upon recertification of a recipient for the TANF program, the recipient fails to show proof of immunization for the recipient's minor children except for good cause established by rules promulgated by the Commission for Human Services.  Proof of immunization shall be accomplished by presentation of the vaccination record by the recipient issued by the local health officer or a physician.

Added by Laws 1995, c. 346, § 10, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 7, eff. Sept. 1, 1997.  Renumbered from § 230.8 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.57.  Residency requirement.

The Department of Human Services shall study the feasibility of implementing a residency requirement, including a differential in benefits for receipt of public assistance for persons who have resided in this state for less than one (1) year on a continuous basis.

Added by Laws 1995, c. 346, § 21, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 8, eff. Sept. 1, 1997.  Renumbered from § 230.12 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.58.  Vouchers issued in lieu of incremental benefits otherwise due upon birth of additional child.

A.  Except as otherwise provided in subsection D of this section, for families receiving benefits pursuant to the Temporary Assistance for Needy Families (TANF) program, the Commission for Human Services shall provide that the increment in benefits under the program for which that family would otherwise be eligible as a result of the birth of an additional child:

1.  During the period in which the family is eligible for TANF benefits; or

2.  During a temporary period in which the family or recipient is ineligible for TANF benefits pursuant to a penalty imposed by the Department of Human Services for failure to comply with benefit eligibility requirements, subsequent to which the family or adult recipient is again eligible for benefits,

shall be paid pursuant to a voucher as provided in subsection B of this section.

B.  In the case of a family that receives TANF benefits if the recipient gives birth to an additional child during the period in which the family is eligible for TANF benefits or during a temporary penalty period of ineligibility for benefits, subsequent to which the family of the adult recipient again becomes eligible for benefits, the Department of Human Services shall not issue incremental benefits for such additional child to the recipient but shall instead issue a voucher for the amount of the incremental benefit that such recipient would have received for the additional child.  The voucher shall be made payable, on behalf of the recipient, for infant and toddler clothing, food, and other articles of necessity for the infant and toddler, in such manner as authorized pursuant to rules of the Commission for Human Services.  The Department may contract for the administration of the voucher system.

C.  A minor child of an applicant or of a recipient family who bears one child shall not be subject to the restriction on incremental benefits for one child only.

D.  Any child born to an eligible person within ten (10) months of the effective date of this act or within ten (10) months of application for the TANF program shall not be construed to be an additional child pursuant to the provisions of this section and the recipient family shall not be subject to the restriction on incremental benefits for that child.

Added by Laws 1995, c. 346, § 15, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 9, eff. Sept. 1, 1997.  Renumbered from § 230.10 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.59.  Substance abuse study.

A.  The Department of Human Services, working with the Department of Mental Health and Substance Abuse Services, shall conduct a study to determine the extent to which substance abuse interferes with the ability of recipients in the Temporary Assistance for Needy Families (TANF) program to secure and maintain employment leading to self sufficiency.

B.  The study shall include, but not be limited to, an assessment of the extent of the substance abuse problem among public assistance recipients in this state, the availability of a range of treatment resources statewide, and consideration of the use of drug testing, sanctions, and other tools recognized in successful intervention models, as well as the safety of any children involved.

C.  The Department shall issue a report of its findings and any recommendations to the Governor and the Legislature not later than June 1, 1998.

Added by Laws 1997, c. 414, § 10, eff. Sept. 1, 1997.

§56-230.60.  Disclosure of persons responsible for child support as precondition to TANF benefits.

A.  Except as otherwise provided in this section, any applicant who makes application with the Department of Human Services for benefits under the Temporary Assistance for Needy Families (TANF) program, in order to be eligible for such assistance, shall provide the name of the person or persons alleged to be legally responsible for the support of a child, and if known, the address and employer of the person or persons alleged to be legally responsible for the support of such child prior to receipt of any such assistance.

B.  1.  If the specific person or persons legally responsible for the support of the child are unknown, the applicant for the TANF program shall submit with the application a list of names of persons alleged to be responsible for the support of the child to the Department of Human Services.

2.  If the applicant does not provide the Department with the identity of the person or persons alleged to be legally responsible for the support of the child, the applicant shall be ineligible to continue to receive such assistance unless the Department determines that the applicant or recipient or a child of the applicant or recipient would more likely than not be subject to abuse for identifying the person or persons alleged to be responsible for the support of the child.

3.  The Commission shall promulgate rules which will standardize the decision process for determining eligibility pursuant to this paragraph.

C.  The Department shall determine the father for each minor child for whom benefits are received under the TANF program.

Added by Laws 1995, c. 346, § 18, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 11, eff. Sept. 1, 1997.  Renumbered from § 230.11 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.61.  Extension of transitional Medicaid, child care assistance and support services.

A.  The Oklahoma Health Care Authority, in accordance with the terms and conditions of a waiver granted by the federal Department of Health and Human Services, shall conduct a demonstration project to revise applicable standards and rules which will allow a recipient of assistance under the Medicaid and Temporary Assistance for Needy Families (TANF) program, who becomes employed, to continue to receive transitional Medicaid and child care assistance for twenty-four (24) months following the initial date of employment unless:

1.  The employer provides medical assistance or child care benefits; or

2.  The monthly salary received from the employer exceeds the monthly allowance of assistance pursuant to the TANF program plus the cost of child care and medical insurance to which the recipient would be entitled.

B.  The Commission for Human Services shall revise applicable standards and rules to allow a recipient under the TANF program, who becomes employed, to receive case management and transitional support services.  Such services shall include, but not be limited to, transportation assistance, ensuring that the family receives transitional Medicaid and child care, ensuring that the family is familiar with and applies for the Earned Income Tax Credit, providing that the recipient is assessed for and referred to providers for any social or supportive service-related needs, and assistance with any other problems which emerge in the initial months of employment.

Added by Laws 1995, c. 346, § 6, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 12, eff. Sept. 1, 1997.  Renumbered from § 230.6 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.62.  Contracts for literacy remediation, work activities, training and other services.

The Department of Human Services shall, as appropriate, provide literacy remediation, English as a second language, work activities, training, and other services to recipients pursuant to the Temporary Assistance for Needy Families (TANF) program through contracts.  In contracting for English as a second language, work activities, training, or other services, the following terms and conditions shall apply:

1.  A contract shall be performance based.  Whenever possible, payment shall be based on performance outcomes that include, but are not limited to, such factors as job entry, job entry at a target wage, and job retention.  Payment shall not be based on completion of training, education, or any other phase of the program participation process;

2.  A contract may include performance-based incentive payments that may vary according to the extent to which a recipient is more difficult to place.  Contract payments may be weighted proportionally to reflect the extent to which a recipient has limitations associated with the long-term receipt of welfare and difficulty in maintaining employment.  The factors may include the extent of a recipient's prior receipt of welfare, lack of employment experience, poor literacy skills, lack of education, lack of job skills, and any other factors determined appropriate by the Department; and

3.  The Department is hereby authorized to contract with commercial, charitable, religious or faith-based organizations to provide the necessary services pursuant to the TANF program as provided in this section.

Added by Laws 1997, c. 414, § 13, eff. Sept. 1, 1997.  Amended by Laws 2002, c. 123, § 1, eff. Nov. 1, 2002.

§56-230.63.  Failure to cooperate in approved work activities or child support enforcement programs - Fraud control program.

A.  1.  If a recipient, without good cause, does not cooperate with the Department of Human Services in approved work activities as required by the Department pursuant to the Temporary Assistance for Needy Families (TANF) program, the Department shall close the case.

2.  If a recipient, without good cause, does not cooperate with the Department in administering the child support enforcement program relating to the establishment, modification, or enforcement of a support order, the Department shall reduce benefits to the recipient under the Temporary Assistance for Needy Families (TANF) program in an amount to be determined by the Department.

B.  1.  The Department of Human Services shall establish and operate a fraud control program.  The Department shall proceed against any individual member of a family, regardless of payment status under the TANF program, whom it believes to have committed an intentional program violation pursuant to federal law, through an administrative hearing or by referring the matter to the appropriate authorities for civil or criminal action in a state or federal court.

2.  In proceeding against such an individual, the Department shall coordinate its actions with any corresponding actions being taken under Medicaid fraud programs where the factual issues arise from the same or related circumstances.

Added by Laws 1995, c. 346, § 25, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 14, eff. Sept. 1, 1997.  Renumbered from § 230.16 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.64.  Case management services.

A.  The Department of Human Services shall provide case management services to recipients under the Temporary Assistance for Needy Families (TANF) program.  Case management services shall include, but not be limited to:

1.  Intensive and in-depth employability assessment of a recipient's education, training, skills, prior work experience and supportive service needs;

2.  Development of an employability plan which incorporates the results of the assessment; and

3.  Close follow-up of program implementation requirements and participation pursuant to a personal responsibility agreement as provided in Section 16 of this act.

B.  The Department of Human Services is hereby directed to develop policy outlining procedural and educational expectations for recipients of benefits under the TANF program.

Added by Laws 1995, c. 346, § 26, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 15, eff. Sept. 1, 1997.  Renumbered from § 230.17 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.65.  Employability and literacy assessment - Personal responsibility agreements.

A.  1.  The Department of Human Services shall conduct an employability assessment of the education, training, skills, prior work experience and supportive service needs of individuals applying for and receiving assistance pursuant to the Temporary Assistance for Needy Families (TANF) program.

2.  The Department shall arrange for administration of a recognized literacy screening for individuals who have not obtained a high school diploma or General Equivalency Degree (GED) and have exhibited a lack of literacy skills.  If, in the opinion of the Department, the applicant or recipient who has obtained a high school diploma or GED lacks reading skills to the extent that such insufficiency limits the applicant's or recipient's ability to become self-supporting, the Department shall refer the individual for a literacy assessment.

3.  The Department shall utilize existing community resources, including, but not limited to, volunteer literacy groups and adult basic education programs, when arranging for literacy assessments and remediation of clients who lack sufficient reading skills.

B.  The Department of Human Services shall require services to be provided to each applicant or recipient of benefits in any program according to a written personal responsibility agreement.  The agreement shall reflect the education, training, skills, prior work experience and supportive service needs of the applicant or recipient and shall be:

1.  Written in English, or translated into Spanish or other language, according to the applicant's or recipient's needs;

2.  Signed by the applicant or recipient;

3.  Signed by the parent of the applicant or recipient if the applicant or recipient is under eighteen (18) years of age;

4.  Signed by the case manager; and

5.  Reviewed by both the applicant or recipient and the case manager at least once a year.  The agreement may be revised from time to time according to the needs of the recipient, the recipient's family and the program.

C.  The personal responsibility agreement shall set forth the specific responsibilities of the recipient, at a minimum, to:

1.  Develop a detailed plan for achieving self-sufficiency;

2.  Participate in any educational or training program required by the Department pursuant to the results of the employability and literacy assessments;

3.  Participate in life-skills training including, but not limited to, financial management classes, conflict resolution training, and social skills development;

4.  Be available for and actively seek and maintain employment, and accept any reasonable employment as soon as it becomes available as required by the TANF program;

5.  Participate in a community service, public works or private sector job pursuant to the requirements of the Statewide Temporary Assistance Responsibility System and the results of the employability and literacy assessments;

6.  Acknowledge that additional benefits pursuant to the Temporary Assistance for Needy Families (TANF) program will be paid for a child born more than ten (10) months after the recipient qualifies for assistance only pursuant to a voucher system;

7.  If the recipient is a minor parent, live in a supervised adult setting;

8.  Accept responsibility for ensuring that the recipient's child complies with the attendance requirements of the local school district and attends school until the child of the recipient either:

a. graduates from high school or attains a high school equivalency certificate, or

b. becomes nineteen (19) years of age,

whichever occurs first;

9.  Accept responsibility for attending any classes required by a program at least ninety percent (90%) of the time;

10.  Immunize the recipients' minor children pursuant to the State Department of Health's immunization schedule; and

11. a. Undergo a literacy skills assessment utilizing a testing instrument which measures whether such recipient is reading at a minimum of an eighth grade reading level, where the recipient has the capacity to read at such level or, regardless of reading level, which indicates that the recipient would benefit from compulsory participation in a literacy skills improvement program.

b. Based on the results of the assessment, the recipient shall agree to enroll and actively participate in a literacy skills improvement program and provide documentation of substantial quantifiable literacy improvement.  Any recipient who is reading at less than an eighth grade level shall be required to continue to substantially and quantifiably improve his or her reading skills until such recipient demonstrates a level of reading proficiency that is at least equal to an eighth grade reading level.

c. On or before December 31 of each year, the Department of Human Services shall annually provide to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives a written report outlining by age the number of recipients:

(1) assessed for literacy skills,

(2) who failed to demonstrate eighth grade reading level proficiency,

(3) who agreed to enroll and participate in a literacy skills improvement program, and

(4) who either provided documentation of substantial quantifiable literacy skills improvement or whose case was closed prior to completion.

D.  The Department may sanction or impose financial penalties on a recipient for failure to comply with the provisions of the personal responsibility agreement.

Added by Laws 1995, c. 346, § 27, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 16, eff. Sept. 1, 1997.  Renumbered from § 230.18 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997; Laws 1998, c. 5, § 16, emerg. eff. March 4, 1998.

NOTE:  Laws 1997, c. 392, § 5 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§56-230.66.  Compulsory school attendance.

A.  Compulsory school attendance for a child from the age at which the child is eligible to attend kindergarten to eighteen (18) years of age, unless the child is being home educated as per the Oklahoma Constitution and statutes, shall be a condition for participation in the Temporary Assistance for Needy Families (TANF) program.

B.  The Commission for Human Services shall promulgate rules for implementing the provisions of this section which will authorize the Department to deny a recipient of benefits under the TANF program that portion of payments which relate to an individual who fails to comply with the requirements of this section.

Added by Laws 1992, c. 291, § 3, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 346, § 13, eff. July 1, 1995; Laws 1997, c. 414, § 17, eff. Sept. 1, 1997.  Renumbered from § 234.1 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.67.  Application for Earned Income Tax Credit - Assistance from Department of Human Services.

The Department of Human Services shall ensure, to the fullest extent possible, that any recipient of benefits under the Temporary Assistance for Needy Families (TANF) and the food stamp programs, who may qualify for receipt of the Earned Income Tax Credit (EITC), pursuant to 26 U.S.C., Section 32(a-j), applies for such credit.  The Department shall have EITC forms readily available and shall provide assistance and encouragement to those wishing to apply for the EITC.

Added by Laws 1995, c. 346, § 22, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 18, eff. Sept. 1, 1997.  Renumbered from § 230.13 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.68.  Fraud hot line.

A.  The Department of Human Services shall establish and maintain a statewide incoming areawide telephone service hot line for the purpose of reporting suspected cases of welfare eligibility fraud, Temporary Assistance for Needy Families (TANF) fraud and food stamp fraud.

B.  The Commission for Human Services shall promulgate rules to enact the provisions of this section, and shall include in such rules procedures which address false reports and issues of confidentiality.

Added by Laws 1995, c. 346, § 24, eff. July 1, 1995.  Amended by Laws 1997, c. 414, § 19, eff. Sept. 1, 1997.  Renumbered from § 230.15 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-230.69.  Child care resource and referral centers.

A.  The Department of Human Services shall, as funds become available, work with local communities to establish a statewide system of child care resource and referral centers.

B.  The child care resource and referral centers shall be responsible for:

1.  Providing consumer education;

2.  Maintaining child care databases and linking working families to relevant services available in their communities;

3.  Developing child care supply and demand reports;

4.  Fostering partnerships between Head Start programs, churches, schools, government and nonprofit agencies;

5.  Providing information and technical assistance to individuals and groups wishing to develop or expand child care services;

6.  Coordinating training programs and informing child care providers about available training; and

7.  Working with the Department of Human Services on licensing and regulatory issues.

Added by Laws 1997, c. 414, § 20, eff. Sept. 1, 1997.

§56-230.70.  One-stop Career/Employment Centers.

A.  The Legislature hereby encourages the establishment of One-stop Career/Employment Centers that link federal, state and local resources and programs and that create collaborative and interorganizational partnerships between state governmental agencies and private and nonprofit entities.  Such agencies and private and nonprofit entities shall include, but not be limited to:

1.  The Department of Human Services;

2.  The State Department of Education;

3.  The Oklahoma Department of Career and Technology Education;

4.  The Oklahoma Department of Commerce;

5.  The Oklahoma Employment Security Commission;

6.  The Oklahoma Health Care Authority;

7.  The State Department of Health;

8.  The State Department of Mental Health and Substance Abuse Services;

9.  The Oklahoma Department of Corrections;

10.  Office of Personnel Management;

11.  The Oklahoma State Regents for Higher Education;

12.  Community action agencies;

13.  Local and municipal groups;

14.  Substate planning groups; and

15.  Religious and charitable organizations.

B.  1.  The purpose of the collaborative and interorganizational partnership shall be to assist persons receiving temporary assistance, persons who are employed in low-wage jobs, underemployed persons, and persons who are unemployed to obtain employment preparation; to explore career, employment and job referral opportunities; to improve skills through education and training; and to obtain information on various services and programs in the state.

2.  Employment preparation includes, but is not limited to:

a. education, training, or retraining for specified time limits,

b. private and public work experience, and

c. development of certain career/job training and retraining skills and apprenticeships.

C.  The Oklahoma Employment Security Commission, in consultation with entities desiring to form such partnerships, shall develop a local implementation plan for use by all parties desiring to enter into a plan for a one-stop career and employment center.  The plan shall be signed by all partnership entities and shall be submitted to the Oklahoma Employment Security Commission for review and recommendation.

D.  The local implementation plan shall include, but not be limited to, the names, addresses, and phone numbers of parties and organizational entities; specific goals, objectives, and plans for implementation of the initiative; the signature of all parties agreeing to the initiative; and the beginning date of the initiative as agreed upon by the parties.

Added by Laws 1997, c. 414, § 24, eff. Sept. 1, 1997.  Amended by Laws 2001, c. 33, § 40, eff. July 1, 2001.

§56-230.72.  Medicaid assistance.

The Department of Human Services and the Oklahoma Health Care Authority shall jointly establish eligibility criteria which ensure that recipients of assistance pursuant to the federal Temporary Assistance to Needy Families Program (TANF), who become employed or who are at risk of losing Medicaid because of earned income disregards or other excluded resources pursuant to the

Statewide Temporary Assistance Responsibility System (STARS), will continue to receive Medicaid assistance as otherwise specified by state or federal law.

Added by Laws 1997, c. 414, § 25, eff. Sept. 1, 1997.  Amended by Laws 2004, c. 378, § 1, emerg. eff. June 3, 2004.

§56-230.73.  Qualified aliens.

A.  As used in this section:

1.  "Legal immigrant" means an individual not born in the United States and not a citizen of the United States whose entrance into the United States has been approved by the Immigration and Naturalization Service; and

2.  "Qualified alien" shall have the same meaning as such term is defined by Section 431(b) of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, as amended.

B.  1.  The Legislature hereby finds and declares that passage of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, requires the states to make certain decisions concerning legal immigrants and their eligibility for certain types of public assistance.

2.  The goal of this section is to recognize that foreign-born legal residents of the State of Oklahoma contribute to our society by working in our communities, supporting local businesses, and paying taxes and should be eligible to receive certain types of public assistance under certain conditions.  Moreover, the state goal is to provide the types of assistance that will enhance the state's ability to receive federal financial participation, thereby reducing the ultimate burden on the state and local government for emergency health and welfare needs.

3.  This section is also intended to encourage and support efforts to help foreign-born legal residents of the State of Oklahoma to become citizens of the United States.

C.  1.  A qualified alien who entered the United States before August 22, 1996, shall be eligible to receive benefits under a state program funded by Temporary Assistance for Needy Families Block Grant Funds pursuant to Part A of Title IV of the federal Social Security Act.

2.  A qualified alien who entered the United States on or after August 22, 1996, shall be barred from receiving the benefits described in paragraph 1 of this subsection for a period of five (5) years after the date of entry into the United States, unless such alien meets the exceptions set forth in the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, as amended.  After five (5) years, the qualified alien shall be eligible for benefits pursuant to the Statewide Temporary Assistance Responsibility System (STARS), but shall have sponsor income deemed to the individual or family pursuant to rules promulgated by the Commission for Human Services.

D.  1.  A qualified alien who entered the United States before August 22, 1996, shall be eligible to receive benefits under the Old Age Pension, the Aid to the Needy Disabled, and the Aid to the Blind programs if such qualified alien meets the eligibility criteria for such programs, other than citizen status.

2.  A qualified alien who entered the United States on or after August 22, 1996, shall be barred from receiving benefits under the programs described in paragraph 1 of this subsection for a period of five (5) years after the date of entry into the United States, unless the alien meets the exceptions set forth in the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, as amended.  After five (5) years, the qualified alien shall be eligible for benefits pursuant to such programs but shall have sponsor income deemed to the person or family pursuant to rules promulgated by the Commission for Human Services.

E.  The Commission for Human Services shall encourage a qualified alien who is eligible to submit an application for citizenship to submit such an application.

F.  1.  The Commission shall promulgate rules for the delivery of emergency assistance to a person who:

a. is a legal immigrant and a resident of the State of Oklahoma,

b. is not a citizen of the United States, and

c. meets the eligibility requirements for assistance pursuant to the Statewide Temporary Assistance Responsibility System (STARS) program other than citizen status and is not receiving any other public assistance as specified by the Commission.

2.  Such emergency assistance may include, but need not be limited to, the following forms of assistance:

a. housing,

b. food,

c. short-term cash assistance, and

d. clothing and social services for children.

G.  1.  Sponsors shall be expected to meet their financial commitments to the immigrants whom they sponsor and for whom they sign affidavits of support.

2.  The Commission shall also promulgate rules consistent with this section and federal law to enforce sponsor commitments for noncitizen applicants for or recipients of public assistance or medical assistance.

H.  In the event that after passage of this act federal law authorizes extended benefits to aliens, the provision of this section shall be modified and made consistent with the provisions of federal law.

Added by Laws 1997, c. 414, § 26, eff. Sept. 1, 1997.

§56-230.75.  Task Force on State Plan Options for the Temporary Assistance to Needy Families Program (TANF Options Task Force).

A.  There is hereby created until June 1, 2000, the "Task Force on State Plan Options for the Temporary Assistance to Needy Families Program".  The Task Force may be referred to as the "TANF Options Task Force".

B.  The Task Force on State Plan Options for the Temporary Assistance to Needy Families Program shall:

1.  Review:

a. the options available to Oklahoma under the federal Personal Responsibility and Work Opportunities Reconciliation Act related to the eligibility of persons who are victims of domestic abuse or who are receiving or in need of treatment for substance abuse under the State Plan for Temporary Assistance to Needy Families pursuant to the federal Personal Responsibility and Work Opportunities Reconciliation Act, and

b. the effects or potential effects of adopting such options; and

2.  Make recommendations to the Legislature on or before January 1, 1999, concerning legislation or other state action which the Task Force deems necessary or desirable.

Added by § 1 of Enrolled House Joint Resolution No. 1025 of the 2nd Session of the 46th Oklahoma Legislature.  Codified by Laws 1998, c. 414, § 21, emerg. eff. June 11, 1998.

§56-230.76.  TANF Options Task Force — Membership.

A.  The Task Force on State Plan Options for the Temporary Assistance to Needy Families Program shall consist of thirteen (13) members and shall be composed as follows:

1.  The Speaker of the House of Representatives shall appoint three members of the House of Representatives, one member who shall represent a statewide domestic violence association, and one member who at the time of appointment is a TANF participant;

2.  The President Pro Tempore of the Senate shall appoint three members of the State Senate, one member who shall represent a statewide association of substance abuse treatment providers, and one member who at the time of appointment is a TANF participant;

3.  The Director of the Department of Human Services or the designee of the Director;

4.  The Commissioner of the Department of Mental Health and Substance Abuse Services or the designee of the Commissioner; and

5.  The Administrator of the Oklahoma Health Care Authority or the designee of the Administrator.

B.  The Speaker shall appoint the chair of the Task Force and the President Pro Tempore shall appoint the vice-chair from their appointees.

C.  Nonlegislative members of the Task Force shall be reimbursed by their appointing authority for necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.  Legislative members shall be reimbursed pursuant to the provisions of Section 456 of Title 74 of the Oklahoma Statutes.

D.  The House of Representatives and Senate shall provide staff support as required by the Task Force.  The Department of Human Services, Department of Mental Health and Substance Abuse Services and the Oklahoma Health Care Authority shall provide the Task Force with information and assistance as requested by the Task Force.

Added by § 2 of Enrolled House Joint Resolution No. 1025 of the 2nd Session of the 46th Oklahoma Legislature.  Codified by Laws 1998, c. 414, § 21, emerg. eff. June 11, 1998.

§56-230.77.  Delivery system for redemption of vouchers for services from faith-based providers.

A.  The Department of Human Services shall establish a service delivery system under the Temporary Assistance for Needy Families (TANF) Program that provides for redemption of vouchers for TANF services at participating private faith-based providers and federally recognized Indian tribes if they are effective and competitively priced for the results achieved.

B.  The vouchers shall be made payable, on behalf of the TANF recipient, for the provision of TANF services that include, but are not limited to, subsidized and unsubsidized hourly employment, work experience, on-the-job training, assisted job search, job readiness assistance, job skills training, community service, substance abuse treatment, literacy and adult basic education, vocational-educational programs and child care.

C.  The Department shall establish a procedure whereby a qualified private faith-based provider that wishes to provide services to TANF recipients may register with the Department.

D.  The Commission for Human Services shall promulgate rules to implement the provisions of this act.

Added by Laws 2002, c. 272, § 1, eff. Nov 1, 2002.

§56231.  Applicant for assistance to request filing of criminal charges.

Any person who shall make application for aid for dependent children with the Department of Public Welfare, or any of its county offices or other subagencies, must, in order to be eligible for further assistance payments, where the person or persons legally responsible for such support is willfully and without lawful excuse failing to furnish necessary food, clothing, shelter or medical attendance for such child or children, within three (3) months from the day of application request the district attorney of the county where such applicant resides to file criminal charges against the person or persons legally responsible for the support of such child or children, and cooperate fully in prosecuting such charges to completion when filed by the district attorney.

Added by Laws 1951, p. 14, § 1.

§56232.  Public Welfare Commission  Notice and information to district attorney.

It shall be the duty of the Oklahoma Public Welfare Commission, its director, its agents and employees, in all cases where application is made for aid for neglected and dependent children to ascertain as to whether or not the need for such aid arises from the willful desertion or abandonment of said children by the person or persons obligated by law to provide for said children, and if said children are willfully abandoned or neglected by the person or persons required by law to support said children, to report the same to the district attorney of the county in which said children reside, and to furnish the district attorney with the names of witnesses and all information which they may have that the district attorney may require for the purpose of prosecuting the person or persons obligated by law to support such children under the criminal statutes of this state, and to require the applicant to request the district attorney of the county to file criminal charges against the person or persons legally responsible for the support of such child or children, and cooperate fully in prosecuting such charges to completion when filed by the district attorney, within three (3) months from the day of application in order to be eligible for further assistance payments.

Added by Laws 1951, p. 14, § 2.

§56-233.  Investigation of child support delinquencies by Department of Human Services - Notification and assistance to district attorneys - Penalty for willful failure to accept employment - Mandatory imprisonment - Exemption for only parents.

A.  The Department of Human Services shall have authority to investigate and ascertain the reasons why parents of children for whom the Department is making payments in its program for Aid to Families with Dependent Children are not providing for the maintenance and support of their children.

B.  1.  If any parent of a child is determined by the Department to be willfully violating the provisions of Section 852 of Title 21 of the Oklahoma Statutes by not providing for the maintenance and support of the child and the amount of the child support delinquency accrues for more than one (1) year or exceeds Five Thousand Dollars ($5,000.00), the Department shall notify the proper district attorney of the names of pertinent witnesses and information gained from the investigation.

2.  Complaints necessary to institute prosecutions against such parents may be made by the Department's investigators.  The Department shall provide legal assistance to the district attorneys in such prosecutions.

C.  A parent of a child for whom the Department is making payments in its program for Aid to Families with Dependent Children who willfully fails or refuses to accept employment when employment is available shall be deemed to have failed to provide for the child and upon conviction thereof shall be punished as provided by subsection E of this section or pursuant to Section 852 of Title 21 of the Oklahoma Statutes.

D.  A parent omitting to provide for the maintenance and support of a child shall be afforded an opportunity to report to the Department for training or assistance in finding employment without referral for prosecution on the condition that the parent provide for such maintenance and support.

E.  If a parent is convicted pursuant to subsection A of this section it shall be mandatory that the punishment of the parent shall include imprisonment in the county jail for not more than ninety (90) days; provided, that the parent may be released on probation, subject to supervision of the Department, on condition that the parent register with the Oklahoma Employment Security Commission and obtain or accept employment or training that will enable the parent to provide for the support and maintenance of the parent's child or children.

F.  These provisions shall not apply to an only parent, caring for the child or children in the home, when daycare services are not available or when it is unreasonable to place the child or children in daycare services.

Added by Laws 1968, c. 165, § 1, emerg. eff. April 11, 1968.  Amended by Laws 1975, c. 102, § 1, emerg. eff. May 2, 1975; Laws 1995, c. 346, § 16, eff. July 1, 1995.

§56-233.1.  Certain referrals for prosecution prohibited.

A.  1.  A parent of a child for whom the Department of Human Services is making payments in its program for Aid to Families with Dependent Children shall not be referred for prosecution for indirect contempt for failure to comply with an order for child support if the parent is registered with the Oklahoma Employment Security Commission and said Commission has certified that the parent:

a. is actively seeking employment or accepting training under the rules of the Commission,

b. has not refused to report for or take employment or training offered to such parent, and

c. is otherwise complying with the order for child support, other support or other court orders regarding a minor child of such parent and the provisions of this subsection.

2. a. When a court of competent jurisdiction is ordering or has ordered child support payments to be made by the noncustodial parent and the noncustodial parent claims inability to pay because of unemployment, the court shall require the noncustodial parent to register with the Oklahoma Employment Security Commission for employment.  The noncustodial parent shall be responsible for:

(1) providing documentation of registration to the court,

(2) making a good faith effort to obtain any employment for which the Oklahoma Employment Security Commission makes referral, and

(3) providing documentation of employment application.

b. Registration for employment with the Oklahoma Employment Security Commission shall in no way limit the noncustodial parent's attempts to obtain employment through personal initiative.

c. The noncustodial parent shall be required to participate in employment efforts at least equal to those required for the custodial parent under the Aid to Families with Dependent Children (AFDC) program, pursuant to federal law.

d. The Department of Human Services shall create a document of notification which details the employment requirements under the AFDC program based on federal law.  The Department shall provide a copy of the notification document and a listing of employment services that are available at no cost to all citizens with information which shall include, but not be limited to, information on access to the services and programs of the Oklahoma Employment Security Commission and the Job Training Partnership Act.  The noncustodial parent shall be responsible for obtaining such services and providing documentation of participation.

B.  A parent of a child for whom the Department of Human Services is making payments in its program for Aid to Families with Dependent Children may not be referred for prosecution for indirect contempt for failure to comply with an order for child support, if such parent is unable to work because of physical or mental health problems.  When a court of competent jurisdiction is ordering or has ordered child support payments to be made by the noncustodial parent and the noncustodial parent claims mental or physical health problems as the reason for not seeking employment, the noncustodial parent shall show to the court proof of an active treatment plan which includes an estimate of the duration of the mental or physical health problems.  Treatment plans may include, but are not limited to, care provided by a physician licensed to practice in this state, a mental health professional licensed to practice in this state or a substance abuse professional licensed to practice in this state.  Upon completion of the treatment plan, the terms outlined in paragraph 2 of subsection A of this section shall be in force.

C.  A parent may not be referred for prosecution for indirect contempt for failure to comply with an order for child support, if the parent is unable to work because of a mental or physical disability.  When a court of competent jurisdiction is ordering or has ordered child support payments to be made by the noncustodial parent and the noncustodial parent claims disability as the reason for unemployment, the noncustodial parent shall provide to the court documentation that such parent has applied for disability determination with the federal Social Security Administration and shall provide to the court documentation that such parent has applied to the State Department of Rehabilitation Services for assistance in becoming employable.  If the noncustodial parent is determined to be employable by the State Department of Rehabilitation Services, the noncustodial parent shall provide documentation that such parent has made every effort to cooperate in obtaining employment pursuant to subsection A of this section.

D.  A parent omitting to provide for the maintenance and support of a child shall be afforded an opportunity to report to the Department for training or assistance in finding employment without referral for prosecution on the condition that the parent provide for such maintenance and support.

E.  These provisions shall not apply to an only parent, caring for the child or children in the home, when daycare services are not available or when it is unreasonable to place the child or children in daycare services.

Added by Laws 1995, c. 346, § 17, eff. July 1, 1995.

§56234.  Actions to secure compliance with court's support or maintenance orders.

A.  If a party in a divorce action or other civil case has disobeyed or failed to comply with an order of the court to make payments for the support or maintenance of a child for whom the Department of Human Services thereafter makes payments in its program for Temporary Aid to Needy Families (TANF), the Department may file and prosecute in such action or civil case an application to have a party cited and punished for contempt of court, or any other pleading to secure compliance with the court's order.

B.  The Department of Human Services, in coordination with district attorneys, is authorized to periodically offer an amnesty program for those who owe past-due child support.  The Department, in coordination with district attorneys, may announce and publicize a program that offers those who owe past-due child support an opportunity to pay off the past-due support by a certain date.  If payment in full is made, the Department, in coordination with district attorneys, may forego the use of other enforcement remedies for support past-due and accrued interest on that amount owed to the state up to that date.  For accrued interest owed to a parent, the parent may, by affidavit, waive the past-due interest.

Added by Laws 1968, c. 165, § 2, emerg. eff. April 11, 1968.  Amended by Laws 1999, c. 422, § 5, eff. Nov. 1, 1999.

§56-234.1.  Renumbered as § 230.66 of this title by Laws 1997, c. 414, § 32, eff. Sept. 1, 1997.

§56-234.2.  Repealed by Laws 1995, c. 246, § 7, eff. Nov. 1, 1995.

§56235.  Payments to Department of Human Services.

Any court ordering a party in a civil case to make payments for the support or maintenance of a child may direct, and upon application of the Director of the Department of Human Services, the court shall direct, that such payments be made to the Department of Human Services which shall be disbursed according to federal regulations.  The court's order, or payments made pursuant thereto, shall not affect the amount of such assistance payments so long as the custodian of the child makes all reasonable efforts, when necessary, to cause the court's order to be obeyed.  If payments are not made by such party as directed by the court, the Director of the Department of Human Services may file and prosecute in the case an application to have the party cited for contempt of court, or other pleading to secure a compliance with the court's order.  Provided, the authority of the Director of the Department of Human Services to take such action shall not affect the right or responsibility of the custodian of the child to take, or excuse her or him from taking, similar action.  The Oklahoma Commission for Human Services shall have authority to adopt such rules and regulations as it deems necessary to carry out the provisions of this act.

Added by Laws 1968, c. 165, § 3, emerg. eff. April 11, 1968.  Amended by Laws 1988, c. 326, § 17, emerg. eff. July 13, 1988.

§56236.  Legal division or unit - Contracts for private legal counsel.

A.  The Commission for Human Services shall establish or provide for a legal division or unit in the Department of Human Services.  The Director of the Department of Human Services shall employ attorneys as needed, which may be on fulltime and parttime basis.  Such attorneys, in addition to advising the Commission, Director and Department personnel on legal matters, may appear for and represent the Commission, Director and Department in legal actions and proceedings.  Provided, that it shall continue to be the duty of the Attorney General to give his official opinion to the Commission, Director or Department, and to prosecute and defend actions therefor, if requested to do so.  The Attorney General may levy and collect costs, expenses of litigation and a reasonable attorney's fee for such legal services from the Commission.  Provided, however the charges which the Attorney General is authorized to levy and collect shall only include those costs and charges which exceed the costs associated with the salary and benefits of one attorney FTE position per fiscal year.

B.  The Commission shall not contract for representation by private legal counsel unless approved by the Attorney General.  Such contract for private legal counsel shall be in the best interests of the state.

C.  The Attorney General shall be notified by the Commission or its counsel of all lawsuits against the Commission, its officers or employees that seek injunctive relief which would impose obligations requiring the expenditure of funds in excess of unencumbered monies in the agency's appropriations or beyond the current fiscal year.  The Attorney General shall review any such cases and may represent the interests of the state, if he considers it to be in the best interest of the state to do so, in which case he shall be paid as provided in subsection A of this section.  Representation of multiple defendants in such actions may, at the discretion of the Attorney General, be divided with counsel for the Commission as necessary to avoid conflicts of interest.

Added by Laws 1968, c. 165, § 4, emerg. eff. April 11, 1968.  Amended by Laws 1992, c. 33, § 1, emerg. eff. April 3, 1992; Laws 1992, c. 288, § 1, eff. July 1, 1992.

§56-237.  Support collection, parent location and paternity determination services.

A.  The Department of Human Services, hereinafter referred to as "Department", as the single state agency designated to administer a statewide plan for child support, is authorized, in accordance with Title IV, Part D, of the Federal Social Security Act, as amended, 42 U.S.C., Section 651 et seq., to provide child support services, parent location services, and paternity determination services to enable participation in programs established by federal law.

B.  The Department is authorized to:

1.  Accept, transfer, and expend funds made available by the government of the United States, the State of Oklahoma, and public or private sources, for the purpose of carrying out the provisions of this section;

2.  Adopt rules for child support services;

3.  Initiate legal actions needed to implement the provisions of this section;

4.  Enter into contracts or agreements necessary to administer this section; and

5.  Require agencies and political subdivisions of this state, its counties and municipalities, persons, sole proprietorships, corporations, utilities, partnerships, associations, organizations, and other legal entities doing business in this state to provide information to the Child Support Enforcement Division to assist in locating individuals and in establishing and enforcing court orders.

C.  1.  An applicant for or recipient of Temporary Assistance for Needy Families, hereinafter referred to as "recipient", shall be required to assign to the Department any rights to or support from any other person which the recipient may have or for a child for whom the recipient is applying or receiving assistance in accordance with federal regulations and state law.

2.  When an order has been entered which provides for payment of child support and the obligee pursuant to the order relinquishes physical custody of the child to another custodian, without obtaining a modification of the order to change custody or to redirect the support to the new custodian, the relinquishment shall transfer the child support obligation pursuant to the order to the new custodian or the Department if services are being provided under the state child support plan as provided in this section.  The transfer of the obligation shall terminate when the new custodian no longer has physical custody of the child, except for the amount of unpaid support still owing to the custodian or to the Department.

3.  In all cases in which support services are being provided under the state child support plan as provided in this section, support payments shall be made by the obligor to the Department or its designee.  If a court has ordered support payments to be made to the recipient or to the applicant, the Department may send a notice of the assignment or application to the obligor requiring that all support payments be made to the Division or its designee.  The notice shall include:

a. a statement that the assignment or application has been made,

b. the style and number of the case in which support was ordered,

c. a statement that all payments so ordered shall be made to the Department or its designee, and

d. a statement that the obligor's earnings and income are assigned for collection of support monies owed.

4.  A notice to redirect the payments shall be sent to the obligor by regular mail with proof of mailing from the United States Postal Service.  If, after notice of the redirection, the obligor does not make payments to the Department as provided in the notice, the payments shall not be credited to the amount owed.  The obligor shall notify the Department of any change of address, the name and address of the current employer, and access to health insurance and other insurance policy information within thirty (30) days of any change.

D.  When the right to receive support has been assigned to the Child Support Enforcement Division or upon proper application by an obligor or by an individual not receiving Temporary Assistance for Needy Families, the Division may petition the district court or the Office of Administrative Hearings:  Child Support, an administrative court of the Department of Human Services, for an order:

1.  Requiring the obligor to provide health insurance for the dependent children whenever it is available through employment or other group plan regardless of whether the obligor has insurance coverage available at that time or there has been a change of circumstances;

2.  Establishing paternity;

3.  Requiring medical support, child support, or other support;

4.  Enforcing orders for paternity, medical support, child support, or other support;

5.  Requiring that the obligor keep the Division informed of the name and address of the current employer of the obligor and of any health insurance or other insurance policy information of the obligor within thirty (30) days of any change;

6.  Providing for collection and distribution of child support monies; and

7.  Assisting in the location of absent parents and their assets, in cooperation with federal agencies, other agencies of this state and of other states, territories, and foreign nations requesting assistance with the enforcement of support orders entered in the United States and elsewhere.

E.  The Division may petition the district or administrative court to modify any order for support regardless of whether there has been a change of circumstances.

F.  A reasonable fee and costs may be assessed for services to individuals not receiving Temporary Assistance for Needy Families pursuant to rules adopted by the Department.

G.  Child support payments made to the Division pursuant to this section shall be deposited in the Child Support Escrow Account for distribution as may be required by Section 235 of this title, or by 42 U.S.C., Section 651 et seq.  Fees or reimbursements of costs collected by the Department shall be deposited in the Administration Fund of the Department and may be used and expended by the Department for the purposes of carrying out the provisions of this section.

H.  Except as otherwise authorized by law, all files and records concerning the assistance and services provided under this section or concerning a putative father of a child born out of wedlock are confidential.  Release of information from the files and records shall be restricted to purposes directly connected with the administration of the child support collection, paternity determination, parent location, or Temporary Assistance for Needy Families programs.  Information may be released to public officials under rules adopted by the Department, consistent with federal rules or regulations.

Added by Laws 1977, c. 170, § 1, emerg. eff. June 3, 1977.  Amended by Laws 1986, c. 176, § 5, emerg. eff. May 15, 1986; Laws 1987, c. 230, § 18, eff. Oct. 1, 1987; Laws 1990, c. 309, § 13, eff. Sept. 1, 1990; Laws 1992, c. 153, § 2, emerg. eff. April 30, 1992; Laws 1994, c. 356, § 19, eff. Sept. 1, 1994; Laws 1997, c. 402, § 19, eff. July 1, 1997; Laws 1998, c. 323, § 15, eff. Oct. 1, 1998; Laws 2000, c. 384, § 9, eff. Nov. 1, 2000.

§56237.1.  Agreements between district attorneys and the Department for enforcement and collection of child support obligations.

District attorneys may enter into agreements with the Department of Human Services for the enforcement and collection of child support obligations under Part D of Title IV of the federal Social Security Act, 42 U.S.C.A. Section 651 et seq.  Such agreements may include provisions for the payment of federal or state funds to the district attorney for the payment of any expense incurred in the operation of the district attorney's office for the purposes of such agreement.  All funds, except payroll funds, shall be transmitted to the county treasurer and deposited in a special fund to be known as the "District Attorney Child Support Contract Fund" and be disbursed in accordance with accounting procedures prescribed by the State Auditor and Inspector.  Such special funds shall not be a part of the general fund of the county and shall not be subject to appropriation by the county excise board.  Payroll funds, which shall be governed by Section 215.30 of this title, shall be paid pursuant to the agreement.

Added by Laws 1980, c. 22, § 1, emerg. eff. March 24, 1980.  Amended by Laws 1982, c. 340, § 20, emerg. eff. June 2, 1982; Laws 1995, c. 346, § 19, eff. July 1, 1995.

§56-237.2.  Child Support Enforcement Division - Providing information to governmental and private entities by electronic media.

The Child Support Enforcement Division of the Department of Human Services is authorized to provide information or referrals, including but not limited to, income assignments, tax refund offsets, liens and notices, by means of an abstract of the information, which may be submitted to any governmental or private entity by electronic media in the most economical, effective and timely method, including on-line, real time access or various methods of batch processing.

Added by Laws 1990, c. 309, § 14, eff. Sept. 1, 1990.

§56-237.3.  Attorneys employed by or contracting with Department of Human Services - Duties - Relationship.

A.  Attorneys employed by or contracting with the Department of Human Services for the establishment of paternity and the establishment, enforcement, and collection of child support obligations under Part D of Title IV of the Federal Social Security Act, 42 U.S.C., Section 651 et seq., or attorneys acting for the Department through an agreement as set forth in Section 237.1 of this title may represent the state or other states in administrative or civil actions.

B.  Department attorneys represent the state and not the interests of any other party.  Providing services under Title IV-D of the Federal Social Security Act does not create an attorney-client relationship with any other party.

C.  Neither the Department of Human Services nor any attorney providing services under Title IV-D of the Federal Social Security Act shall be authorized to accept service, as authorized in Section 2005 of Title 12 of the Oklahoma Statutes, for any party other than the Department of Human Services.

Added by Laws 1992, c. 153, § 3, emerg. eff. April 30, 1992.  Amended by Laws 2000, c. 384, § 11, eff. Nov. 1, 2000.

§56237.5.  AFDC payments to adult custodians  Purpose.

For purposes of Title 56 of the Oklahoma Statutes, public assistance payments made to an eligible adult custodian in the Aid to Families with Dependent Children program shall be deemed to be made for the benefit of a minor child and shall be paid to the adult having actual and continuous physical custody of the minor child.

Added by Laws 1984, c. 5, § 4, eff. Nov. 1, 1984.  Amended by Laws 1995, c. 346, § 9, eff. July 1, 1995.

§56-237.6.  AFDC recipients required to participate in parent or early childhood education programs.

A.  The Department of Human Services shall require, as a condition of participation, that parents or guardians receiving benefits pursuant to the Aid to Families with Dependent Children (AFDC) program participate in a parent education program or enlist or enroll their child or children in a Head Start program, a Parents as Teachers program, a local early childhood education program for four-year-old children, if available, in kindergarten programs, or in schooling deemed appropriate by school authorities, unless the child is being home educated as per the Oklahoma Constitution and statutes.

B.  The Department shall allow parents or guardians who attend all parentteacher conferences requested by teachers or other officials, or who participate in parent education programs offered by a school district to apply an equivalent amount of time towards any work experience or job training requirements.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 37, emerg. eff. April 25, 1990.  Amended by Laws 1995, c. 346, § 11, eff. July 1, 1995.

§56-237.7.  Definitions.

For the purposes of Sections 237 through 240.23 of this title:

1.  The "Child Support Enforcement Division of the Department of Human Services", hereinafter referred to as the "Division" or as the "Department", is the state agency designated to administer the child support enforcement program for the State of Oklahoma and its District Offices, which may be administered through contract or cooperative agreements.  The District Offices provide enforcement services to individuals receiving Temporary Assistance for Needy Families, hereinafter referred to as "TANF", and to individuals not receiving TANF who have made proper application for enforcement services to the Division;

2.  "Director" means the Director of the Department of Human Services who shall have the authority to enter orders in appropriate cases or as otherwise provided by law, without the necessity of an additional signature of a district or administrative judge;

3.  "Office of Administrative Hearings:  Child Support (Legal Division, Department of Human Services, State of Oklahoma)", hereinafter referred to as "OAH", conducts child support enforcement administrative hearings.  All hearings are conducted by administrative law judges assigned to OAH;

4.  "Support debt" means a debt owed to the State of Oklahoma by the natural, legal or adoptive parents who are responsible for support of a child or children receiving public assistance money from the Department or the reasonable expenses of providing for a child or children.  The amount of the debt shall be determined in accordance with the provisions of Section 118 of Title 43 of the Oklahoma Statutes;

5.  "Arrearage" or "past due support" means the total amount of unpaid support obligations;

6.  "Delinquency" means any payment under an order for support which becomes due and remains unpaid;

7. a. "Gross income" or "income" means income from any source and includes, but is not limited to, income from salaries, wages, commissions, bonuses, dividends, severance pay, pensions, rent, interest income, trust income, annuities, compensation as an independent contractor, social security benefits, workers' compensation benefits, unemployment insurance benefits, disability insurance benefits, gifts, prizes, any form of periodic payment to an individual regardless of source, and any other payments made by any person, private entity, federal or state government, any unit of local government, school district, or any entity created by law.  Income specifically excluded are actual child support received for children not before the court and benefits received from means-tested public assistance programs, including but not limited to TANF, Supplemental Security Income (SSI), Food Stamps, General Assistance and State Supplemental Payments for Aged, Blind, and the Disabled.

b. For purposes of computing gross income of the parents, gross income shall include for each parent all actual monthly income described in this paragraph, the average of the gross monthly income for the time actually employed during the previous three (3) years, or the minimum wage paid for a forty-hour week, whichever is the most equitable.  If equitable, gross monthly income for either parent may be imputed in an amount that a person with comparable education, training, and experience could reasonably expect to earn.  If a person is permanently physically or mentally incapacitated, the child support obligation shall be computed on the basis of actual monthly gross income;

8.  "Earnings" means amounts paid to a person as an employee, including wages and salary;

9.  "Disposable income" means income or earnings less any amounts required by law to be withheld including, but not limited to, federal, state, and local taxes, Social Security, and public assistance payments;

10.  "Obligor" means the person who is required to make payments under an order for support or the natural, legal, or adoptive parents who are responsible for the support of a child or children;

11.  "Obligee" or "Person entitled" means:

a. a person to whom a support debt or support obligation is owed,

b. the Department of Human Services or a public agency of another state that has the right to receive current or accrued support payments or that is providing support enforcement services, or

c. a person designated in a support order or as otherwise specified by the court;

12.  "Payor" means any person or entity paying monies, income, or earnings to an obligor.  In the case of a self-employed person, the "payor" and "obligor" may be the same person;

13.  "Support order" means an order for the payment of support issued by a district or administrative court of this state or by any court or agency of another state;

14.  "Income assignment" means an assignment of a portion of the monies, income, or periodic earnings due and owing to the obligor to the person entitled to the support or to another person or entity designated by the support order or assignment for payment of support, the support debt, or arrearages.  In all child support cases wherein child support is being enforced pursuant to the state plan, the income of any obligor required by court or administrative order to pay support shall be subject by operation of law to immediate income assignments regardless of whether support payments by such obligor are in arrears.  The assignment shall be in an amount which is sufficient to meet the periodic child support payments, other maintenance payments, payments on support debt and collection of past due support monies that have accrued under a district or administrative court order.  An income assignment shall be made a part of a support order or any order granting a judgment for a support debt or confirming the amount of the past due support, or a review or modification of a support order pursuant to Section 118.1 of Title 43 of the Oklahoma Statutes;

15.  "Voluntary acknowledgment" means a written acknowledgment executed by the obligor wherein the obligor acknowledges paternity, support liability, a support debt, or arrearage amount, and agrees to a judgment and an immediate income assignment to pay monthly support and payments on the support debt or arrearage judgments;

16.  "Notice" means a written announcement served upon an obligor, a custodial person or any person or entity which might be affected by the noticed proceeding;

17.  "Licensing board" means any bureau, department, division, board, agency, or commission of this state or of a municipality in this state that issues a license;

18.  "License" means a license, certificate, registration, permit, approval, or other similar document issued by a licensing board granting to an individual a right or privilege to engage in a profession, occupation, business, or industry, or any recreational license or permit including, but not limited to, a hunting and fishing license or other authorization issued pursuant to the Oklahoma Wildlife Conservation Code and certificates of Title for vessels and motors and other licenses or registrations issued pursuant to the Oklahoma Vessel and Motor Registration Act or a driver license or other permit issued pursuant to Title 47 of the Oklahoma Statutes;

19.  "Commission" means the Commission for Human Services;

20.  "Payment plan" includes, but is not limited to, a plan approved by the support enforcement entity that provides sufficient security to ensure compliance with a support order or that incorporates voluntary or involuntary income assignment or a similar plan for periodic payment of past-due support and, if applicable, current and future support; and

21.  "Support" means all payments or other obligations due and owing to the obligee or person entitled by the obligor pursuant to a support order, and may include, but is not limited to, support alimony payments, child support, as defined by Section 1170 of Title 12 of the Oklahoma Statutes, and other expenses, requirements and obligations as specified in Section 118 of Title 43 of the Oklahoma Statutes.

Added by Laws 1985, c. 297, § 22, operative Oct. 1, 1985.  Amended by Laws 1986, c. 176, § 9, emerg. eff. May 15, 1986; Laws 1990, c. 309, § 17, eff. Sept. 1, 1990; Laws 1993, c. 307, § 5, emerg. eff. June 7, 1993; Laws 1994, c. 365, § 1, eff. Sept. 1, 1994.  Renumbered from § 240 of this title by Laws 1994, c. 365, § 14, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 354, § 3, eff. Nov. 1, 1995; Laws 1997, c. 402, § 20, eff. July 1, 1997; Laws 1998, c. 323, § 17, eff. Oct. 1, 1998; Laws 2000, c. 384, § 12, eff. Nov. 1, 2000; Laws 2001, c. 5, § 31, emerg. eff. March 21, 2001.

NOTE:  Laws 2000, c. 345, § 5 repealed by Laws 2001, c. 5, § 32, emerg. eff. March 21, 2001.

§56-237.8.  Order of administrative law judge.

After evidence has been presented at a hearing, the administrative law judge shall enter a written order which shall contain findings of fact and conclusions of law as to each contested issue.  The order shall be submitted to the district office and to the obligor or the attorney of the obligor by certificate of mailing within twenty (20) days after the conclusion of the hearing.

Added by Laws 1997, c. 403, § 13, eff. Nov. 1, 1997.

§56-237.9.  Administrative law judge authorized to conduct hearings by electronic means.

Upon agreement or a showing of hardship by one of the parties, or upon the court's own motion, the administrative law judge may conduct administrative hearings telephonically or by other electronic means.

Added by Laws 1997, c. 403, § 14, eff. Nov. 1, 1997.

§56-237.10.  Docketing of administrative orders.

Administrative orders entered pursuant to Title 56 of the Oklahoma Statutes, if docketed, shall be docketed in the county of the underlying district court order, if any.  If there is no underlying district court order filed in this state, the administrative order shall be filed in the county of residence of the custodian of the child, or if the custodian resides out-of-state, in the county of residence of the obligor.

Added by Laws 1997, c. 403, § 15, eff. Nov. 1, 1997.

§56-237A.  Notice to obligor - Administrative procedures.

A.  In all cases being enforced by the Department of Human Services pursuant to the state child support plan, unless the amount of past due support has been determined in a court proceeding within the past twelve (12) months, the Department shall serve a notice upon the obligor no less than once every twelve (12) months informing the obligor of the following:

1.  The style and case number of the support order or orders being enforced by the Department;

2.  The amount of the current support obligation and the total amount of alleged past due support pursuant to the support order or orders;

3.  That all payments for current support and payments for past due support owed to the Department or to the obligee shall be paid to the Centralized Support Registry at the address specified in the notice, and thereafter, any payments made other than to the Support Registry shall not be credited to the amount owed;

4.  The obligor's street address and mailing address as stated in the notice shall be the obligor's address or addresses of record for service of process on file in the central case registry provided for in Section 112A of Title 43 of the Oklahoma Statutes; and thereafter, the obligor must inform the central case registry at the address specified in the notice in writing within thirty (30) days of any change;

5.  That if the information contained in the notice is incorrect or incomplete concerning the name and address of the obligor's current employer or other payors of income, dependent health insurance information, or other information requested by the Department, the obligor is required to inform the central case registry in writing of any changes or additions to the information within thirty (30) days of service of the notice and thereafter to inform the central case registry within thirty (30) days of any change;

6.  An income assignment is in effect and that the amounts specified in the notice shall be withheld from the obligor's income for current support and past due support;

7.  The income assignment will be served upon all current and subsequent payors of income without further notice to the obligor;

8.  The income assignment will remain in effect regardless of whether any past due amounts are owed, for as long as the order upon which it is based, or for as long as past due support is owed, whichever is later, and payment of any amount will not prevent the income assignment from taking effect;

9.  That if there is no order for payment of the past due amount, when any amount of support becomes thirty (30) days past due, the Department is authorized to direct the obligor's payor of income to withhold an amount equal to twenty-five percent (25%) of the current support obligation, and that this amount shall continue to be withheld until the past due support is paid in full, or until further order;

10.  That if the obligor has failed to comply with an order to provide health insurance, the obligor's employer will be required to enroll the obligor's minor children who are the subject of the referenced order in any dependent health insurance plan offered by the employer to the obligor, and to deduct the amount of the premium from the obligor's income;

11.  A list of all actions and remedies the Department may take to enforce the order and to collect past due support.  The list may include a specific payment plan;

12.  That the obligor will be given this notice no less than once every twelve (12) months, and after initial service of the notice as provided in subsection C of this section, subsequent notices will be mailed by regular mail to the last address for the obligor on file in the central case registry;

13.  That the obligor may request an administrative review on a form attached to the notice within twenty (20) days of the date the notice is served upon the obligor which will be granted only on the following grounds:

a. a mistake of identity, or

b. the existence or the amount of current support or past due support is incorrect;

14.  That the obligor has been given notice and opportunity to contest the past due amount stated in the notice and that the obligor will not be entitled to another opportunity to contest that amount; and

15.  That the notice will have the same effect as a court order and will be enforceable as a court order.

B.  The notice shall be filed, at the option of the Department, with the clerk of the district court in the county of residence of the custodian of the child, in the county of residence of the obligor, or in the county of the underlying support order or in any other county in which the obligor has real or personal property.

C.  The initial notice provided for in this section shall be served by the Department upon the obligor as provided in Section 2005 of Title 12 of the Oklahoma Statutes, or if there is an address of record on file with the central case registry pursuant to Section 112A of Title 43 of the Oklahoma Statutes, the notice may be served by regular mail at the address of record.  The Department shall serve the obligor subsequent notices by regular mail with a certificate of mailing to the last address of record for service of process for the obligor on file with the central case registry.  The Department shall send the initial and subsequent notice to the custodian of the child by regular mail with a certificate of mailing.

D.  An obligor may request an administrative review pursuant to this section by delivering a request to the Department in writing or on the form provided within twenty (20) days of the date the notice is served upon the obligor.  If the notice is a subsequent notice as provided in subsection C of this section, the date of service shall be the date the notice is mailed to the obligor, and the notice shall state the date it is being mailed.

E.  1.  Upon receipt of a timely request for an administrative review, the Department shall schedule a review to be held within thirty (30) days of receipt of the request.  The obligor shall be served with notice of the administrative review as provided in subsection B of Section 2005 of Title 12 of the Oklahoma Statutes.  The review shall be conducted by an employee of the Department who will attempt to resolve all disputed issues without the necessity of a hearing.  If all issues are resolved at the review, the obligor shall sign an agreed administrative or district court order which shall be filed, at the option of the Department, with the clerk of the district court in the county of residence of the custodian of the child, in the county of residence of the obligor, in the county of the underlying support order, or in any other county in which the obligor has real or personal property.

2.  If all disputed issues are not resolved at the administrative review, the Department shall set the matter for a hearing.  The obligor shall be served with notice of the hearing as provided in subsection B of Section 2005 of Title 12 of the Oklahoma Statutes.  The district or administrative court shall hear the matter and shall enter an order determining the contested issues and affirming the other provisions of the notice.  An administrative order shall be filed, at the option of the Department, with the clerk of the district court in the county of residence of the custodian of the child, in the county of residence of the obligor in the county of the underlying support order, or in any other county in which the obligor has real or personal property.

3.  If the obligor fails to request a timely administrative review, or fails to appear for a review or a hearing, the obligor may no longer contest the contents of the notice, and the obligor shall be obligated to make payments pursuant to the payment plan as stated in the notice to collect the past due support and those amounts shall be subject to income withholding.  The notice shall have the same legal effect as a court order and be enforceable as a court order.  The notice with proof of service upon the obligor and the custodian of the child shall be filed, at the option of the Department, with the clerk of the district court in the county of residence of the custodian of the child, in the county of residence of the obligor, in the county of the underlying support order, or in any other county in which the obligor has real or personal property.

4.  The district or administrative court may order an obligor to pay all costs involved in proceedings under this subsection.

5.  A final order entered pursuant to this section shall be served upon the obligor in accordance with subsection B of Section 2005 of Title 12 of the Oklahoma Statutes.

6.  A final administrative order entered pursuant to this section may be appealed pursuant to Section 240.3 of this title.

Added by Laws 1998, c. 323, § 16, eff. Oct. 1, 1998.  Amended by Laws 2000, c. 384, § 10, eff. Nov. 1, 2000; Laws 2001, c. 407, § 16, eff. July 1, 2001; Laws 2004, c. 124, § 3, eff. Nov. 1, 2004.

§56238.  Payment of public assistance creating debt to Department.

Any payment of public assistance money by the Department of Human Services, hereinafter referred to as "Department," to or for the benefit of any dependent child or children or a child in the custody of the Department creates a debt due and owing to the State of Oklahoma by the natural or adoptive parent or parents who are responsible for support of such child or children in an amount equal to the amount of public assistance money so paid.

Provided, that any debt under this section shall not be incurred by nor at any time be collected from a parent or other person who is the recipient of public assistance monies for the benefit of minor dependent children for the period such person or persons are in such status.

Provided further, that where there has been a court order, the debt shall be limited to the amount provided for by said order.  The Department shall have the right to petition the appropriate court for modification of a court order on the same grounds as a party to said cause.  The Department shall be subrogated to the right of said child or children to prosecute or maintain any support action or execute any administrative remedy existing under the laws of the State of Oklahoma to obtain reimbursement of money thus expended.

Added by Laws 1977, c. 173, § 1, emerg. eff. June 3, 1977.  Amended by Laws 1990, c. 302, § 14, eff. Sept. 1, 1990.

§56-238.1.  Notice of support debt - Service - Content - Voluntary acknowledgment of debt.

A.  For the purposes of establishing the amount of the debt which has accrued as provided for in Section 238 of this title, or to establish an obligation for support in the absence of a court order of support, the Division may issue a notice of a support debt to establish current support and support owed for past months in accordance with the child support guidelines, Section 118 of Title 43 of the Oklahoma Statutes.  The notice of debt shall be served upon the obligor in the same manner prescribed for the service of summons in a civil action.  The notice of debt shall include:

1.  A statement of the support debt accrued, as defined in Section 237.7 of this title;

2.  The amount of monthly child support required for the minor child as determined by the child support guidelines, Section 118 of Title 43 of the Oklahoma Statutes;

3.  A statement that the obligor shall be required to maintain health insurance for the child whenever the obligor has such insurance available through his or her employment or other group insurance plan and pay the proportionate share of medical expenses not reimbursed by insurance, as determined by the court;

4.  A statement that the obligor shall be required to keep the Division informed of the obligor's current address, the name and address of the obligor's current employer and access to health insurance and other insurance policy information of the obligor;

5.  A statement containing the name of the child and the name of the custodian of the child;

6.  A statement that the obligor may object to all or any part of the notice of support debt at a hearing which will be held at a given location on a date specified in the notice to show cause why the obligor should not be determined liable for the support requested in the notice and for any or all of the debt accrued or accruing, and the amount to be paid thereon; and

7.  A statement that if the obligor fails to appear at the hearing, the monthly support requested and the support debt shall be made an administrative order subject to collection action and shall be filed in the office of the court clerk in the county of residence of the custodian of the child or, if the custodian resides out of state, in the county of residence of the obligor or elsewhere as provided in this act.  The administrative order shall be enforced in the same manner as an order of the district court.

B.  The Division may accept voluntary acknowledgments of support liability and stipulated support amounts.  The obligor shall be informed, in the notice specified by this section, that the obligor may make voluntary acknowledgments.

Added by Laws 1977, c. 173, § 2, emerg. eff. June 3, 1977.  Amended by Laws 1984, c. 5, § 5, eff. Nov. 1, 1984; Laws 1986, c. 176, § 6, emerg. eff. May 15, 1986; Laws 1994, c. 365, § 2, eff. Sept. 1, 1994; Laws 1997, c. 403, § 16, eff. Nov. 1, 1997.

§56238.2.  Assignment of earnings to be honored by employer  Release from liability.

Any person, firm, corporation, association, political subdivision or department of the state employing a person owing a support debt or obligation shall honor, according to its terms, a duly executed assignment of earnings presented by the Director as a plan to satisfy or retire a support debt or obligation.  This requirement to honor the assignment of earnings and the assignment of earnings itself shall be applicable whether said earnings are to be paid presently or in the future and shall continue in force and effect until released in writing by the Director.  Payment of money pursuant to an assignment of earnings presented by the Director shall serve as full acquittance under any contract of employment, and the state warrants and represents it shall defend and hold harmless such action taken pursuant to said assignment of earnings.  The Director shall be released from liability for improper receipt of monies under an assignment of earnings upon return of any monies so received.

Added by Laws 1977, c. 173, § 3, emerg. eff. June 3, 1977.

§56-238.3.  Repealed by Laws 1986, c. 176, § 12, emerg. eff. May 15, 1986.

§56-238.3a.  Failure to appear at hearing - Administrative order.

If the obligor fails to appear at the hearing on the date and at the hearing place given in the notice or appears but absents the hearing prior to its conclusion, an administrative order will be entered.  Such order shall include findings of facts and conclusions of law and shall be consistent with the notice served upon the obligor.  The order shall be subject to collection action, and shall be filed in the office of the court clerk in the county of residence of the custodian of the child or, if the custodian resides out of state, in the county of residence of the obligor or elsewhere as provided in this act.  The administrative order shall be enforced by the district court in the same manner as an order of the district court.  A copy of such order shall be mailed to the obligor by the district office at the address where the obligor was served with the notice.  The order shall be mailed to the obligor by certificate of mailing to the service address.

Added by Laws 1986, c. 176, § 7, emerg. eff. May 15, 1986.  Amended by Laws 1994, c. 365, § 3, eff. Sept. 1, 1994; Laws 1997, c. 403, § 17, eff. Nov. 1, 1997.

§56-238.4.  Hearing on debt - Appeal - Orders.

A.  A hearing shall be held at the time and place given on the notice of support debt served upon the obligor or the attorney for the obligor, with a duly qualified administrative law judge appointed for that purpose by the Department.  The hearing shall be held in the county of residence of the custodial parent or guardian of the child or if the custodian resides out of state, the hearing shall be held in the county of residence of the obligor.  The hearing shall be conducted according to rules promulgated by the Department.  The rules shall provide to both parties the right to confront and cross-examine witnesses, to present witnesses, and to be represented by an attorney or other person.  After the evidence has been presented at a hearing, the administrative law judge shall enter an order which shall be in writing and contain findings of fact and conclusions of law as to each contested issue.  Each order shall include provisions requiring the obligor to inform the Division of the obligor's current address, the name and address of the obligor's current employer, and the obligor's access to health insurance and other insurance policy information.  The order shall be submitted to the district office and to the obligor or the attorney for the obligor by hand delivery by the administrative law judge or by certificate of mailing, within twenty (20) days after the conclusion of the hearing.

B.  If, during the hearing, the administrative law judge finds that the issues presented will require further consideration or evidence either administratively or through the district court before adjudication, the administrative law judge may enter a temporary order for child support, pending resolution of those issues during a subsequent administrative or court hearing.  The temporary order shall be enforced until superseded by a final administrative order or district court order and may be filed in the office of the court clerk.

C.  If an appeal is not perfected by the obligor or district office, the order of the administrative law judge shall be final, subject to collection action, and shall be filed in the office of the court clerk in the county of residence of the custodian of the child or, if the custodian resides out of state, in the county of residence of the obligor, or elsewhere as provided in this act.  The administrative order shall be enforced by the district court in the same manner as an order of the district court.

D.  If the obligor fails to appear for the hearing after proper service, an administrative order will be entered.  The order shall include findings of facts and conclusions of law and shall be subject to collection action, and shall be filed in the office of the court clerk in the county of residence of the custodian of the child or, if the custodian resides out of state, in the county of the residence of the obligor, or elsewhere as provided in this act.  The administrative order shall be enforced by the district court in the same manner as an order of the district court.

E.  Any order for periodic support payments made pursuant to the provisions of this title shall be payable to the Division for as long as the Division is providing support enforcement.  Thereafter, if TANF is not being paid, the custodian or guardian notifies the Division in writing that TANF services are no longer requested and/or the obligor has not applied for services, current support payments shall be redirected to the person or entity entitled to the support.

Added by Laws 1977, c. 173, § 5, emerg. eff. June 3, 1977.  Amended by Laws 1984, c. 5, § 7, eff. Nov. 1, 1984; Laws 1986, c. 176, § 8, emerg. eff. May 15, 1986; Laws 1994, c. 365, § 4, eff. Sept. 1, 1994; Laws 1997, c. 403, § 18, eff. Nov. 1, 1997.

§56-238.5.  Repealed by Laws 1989, c. 362, § 8, eff. Nov. 1, 1989.

§56-238.5A.  Use of child support guidelines.

The amount of child support and other support shall be ordered and reviewed in accordance with the child support guidelines provided in Section 118 of Title 43 of the Oklahoma Statutes.

Added by Laws 1989, c. 362, § 6, eff. Nov. 1, 1989.  Amended by Laws 2000, c. 384, § 13, eff. Nov. 1, 2000.

§56238.6.  Administrative procedures  Use.

The Department of Human Services may utilize any of the administrative procedures set forth in this title to establish, modify, or enforce a support order in all cases in which child support services are being provided pursuant to the state child support plan or state law.

Added by Laws 1984, c. 5, § 9, eff. Nov. 1, 1984.  Amended by Laws 1990, c. 309, § 15, eff. Sept. 1, 1990; Laws 1994, c. 356, § 20, eff. Sept. 1, 1994; Laws 1998, c. 323, § 18, eff. Oct. 1, 1998.

§56-238.6A.  Deciding issues of fact involving minor children and granting relief in cases pending before district court and before Administrative Law Unit of Department of Human Services.

A.  In any case in which the same issues of fact involving minor children are pending before the district court and before the OAH, those issues may be decided and relief granted by the district court, or be remanded by the district court to OAH for determination.

B.  In any case in which different issues of fact involving minor children are pending before the district court and before the OAH, all issues may be decided and all relief granted by the district court, if the district court finds it is in the interests of justice and judicial economy.

Added by Laws 1990, c. 309, § 16, eff. Sept. 1, 1990.  Amended by Laws 1994, c. 365, § 5, eff. Sept. 1, 1994.

§56-238.6B.  Notice of paternity and support obligations - Contents - Voluntary acknowledgments - Notification of State Registrar of Vital Statistics - Genetic testing.

A.  The Department of Human Services may serve a notice of paternity and support obligations on an individual alleged to be the parent of a child for whom paternity has not been judicially or administratively established.  Venue for such action shall be, at the option of the plaintiff, in the county where the mother, father or child resides.  Service of the notice shall be in the same manner as a summons in a civil action pursuant to Section 2004 of Title 12 of the Oklahoma Statutes.

B.  The notice shall be verified and have attached to it a copy of any affidavit acknowledging paternity or any blood or other genetic test results, if available, and shall state:

1.  The name and date of birth of any minor children, along with the name of the natural mother and custodian, if different than the mother or putative father;

2.  The amount of child support and other support, including the amounts ordered pursuant to paragraph 3 of this subsection, to be ordered in accordance with the Child Support Guidelines provided in Section 118 of Title 43 of the Oklahoma Statutes;

3.  The amount of reimbursement for the costs of the birth and the reasonable expenses of providing for said child which has accrued or is accruing, provided that the liability for the above costs shall be imposed for five (5) years preceding the issuance of the notice;

4.  That health insurance for the child whenever such insurance is available through employment or other group health insurance plan and that payment of proportionate share of any unreimbursed health costs shall be required;

5.  The amount of reimbursement requested for the costs of the genetic test to determine paternity, if any;

6.  That an immediate income assignment will be effectuated for payment of current support and any judgments entered;

7.  That in the absence of genetic test results or an affidavit acknowledging paternity a notice to appear and show cause why the administrative judge should not determine him to be the father will be issued;

8.  That a father may object to the notice of paternity and support obligations.  To object he must, within twenty (20) days of the date of service, make a written request for a hearing to show cause why he should not appear for genetic testing, and be determined to be the father of any such children, liable for the support requested in the notice, for the costs accrued and accruing or the amount to be paid thereon;

9.  That if paternity is disputed, the Administrative Law Judge shall enter an order directing genetic tests to determine paternity and advise the putative father that if he fails to appear he will be in default and an order will be entered against him.  If the putative father is not excluded, and the statistical probability of paternity according to scientifically reliable genetic tests including but not limited to blood tests is ninety-eight percent (98%) or less and he is contesting the issue of paternity, he may request the Department to remove the action to district court to determine paternity.  If the statistical probability of paternity is greater than ninety-eight percent (98%), or the statistical probability is ninety-eight percent (98%) or less and the father does not request the Department to remove to district court within fifteen (15) days of the Department mailing the genetic test or other test results, determination of paternity shall become final for all intents and purposes and may be overturned only by appeal to district court.  Any such request shall be in writing and served on the Department personally or by registered or certified mail;

10.  That if the putative father fails to appear at the genetic testing, show cause, or any subsequent hearing or if no notice to appear for genetic testing was served and no hearing is requested on or before twenty (20) days from the date of service, the finding of paternity shall become final and a support order entered.  The order  shall be docketed with the district court in the county of residence

of the custodian or the child.  If neither the custodian nor the child reside in the state, the order shall be docketed in the county of residence of the noncustodial parent.  The support order shall be enforced in the same manner as an order of the district court;

11.  That at any time after paternity is determined, the Department may set a hearing to determine the child support obligation, if child support has not already been established.  Failure to appear at such hearing will result in a support order being entered against the noncustodial parent; and

12.  That if the mother and father have voluntarily signed an acknowledgment of paternity pursuant to Section 1-311.3 of Title 63 of the Oklahoma Statutes, the signed voluntary acknowledgment of paternity is considered a legal finding of paternity, subject to the right of any signatory to rescind the acknowledgment within the earlier of:

a. sixty (60) days, or

b. the date of an administrative or judicial proceeding relating to the child, including but not limited to a proceeding to establish a support order, in which the signatory is a party.

After the sixty-day period referred to in subparagraph a of this paragraph, a signed voluntary acknowledgment of paternity may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenger.  The legal responsibilities, including but not limited to child support obligations, of any signatory arising from the acknowledgment may not be suspended during the challenge, except for good cause shown.

This paragraph shall not be interpreted to authorize the rescission of an acknowledgement of paternity if such rescission would be prohibited under applicable federal law.

C.  The Department may accept voluntary acknowledgments of support liability and support amounts.

D.  If the father's name has not been entered on the child's birth certificate, the Department of Human Services shall notify the State Registrar of Vital Statistics who shall enter the father's name on the birth certificate.

E.  If child support services are being provided pursuant to Section 237 of this title, prior to the issuance of the notice of paternity and support obligation, a father who denies paternity may request that a genetic test or other test be administered.  The request for testing shall be in writing and served on the Department personally or by registered or certified mail.

F.  If a request for testing is made pursuant to subsection B or E of this section, the Department shall arrange for the test and, pursuant to rules promulgated by the Department, may advance the cost of such testing.  The Department shall mail a copy of the test results by a certificate of mailing to the father's last-known address.  If a request for genetic tests was made pursuant to subsection E of this section, the Department shall mail the notice of paternity and support obligations to the father by certificate of mailing to the father's last-known address.

G.  If genetic testing excludes a person from being a natural parent, the Department shall dismiss any pending court or administrative collection proceedings against the person.  The State Registrar of Vital Statistics shall remove the name of the person listed as the father from the birth certificate, upon notice from the Department that such person has been excluded by genetic testing.  Once paternity is established, the State Registrar of Vital Statistics shall correct its records and amend the birth certificate to reflect the father's name.

H.  If both the custodian and the father agree to change the surname of the child to that of the father, the Department may order the name changed.  Upon receipt of an order changing the child's surname, the State Registrar of Vital Statistics shall correct its records and amend the birth certificate to reflect the name change.

I.  All docketed administrative orders shall be modified and enforced in the same manner as an order of the district court.

Added by Laws 1994, c. 356, § 6, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 402, § 21, eff. July 1, 1997; Laws 1999, c. 396, § 22, emerg. eff. June 10, 1999.

§56238.7.  Modification of final order to pay child support.

A final order of the Department of Human Services providing for the payment of child support which has not been set aside on appeal by the district court shall not be modified retroactively or payment of all or a portion of the past due amount waived, except by mutual agreement of the obligor and obligee or, if the child support rights have been assigned to the Department or other entity, by agreement of the Department or such entity.

Added by Laws 1987, c. 230, § 19, eff. Oct. 1, 1987.

§56239.  Annual report.

On or before December 31 of each year, the Department shall file a written report with the Division of the Budget and Division of Central Accounting and Reporting, the Director of the Legislative Service Bureau, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives, containing an accounting of all monies received by the Department from the federal programs pursuant to Title IVD of the Social Security Act, as amended, and all monies received pursuant to orders for child support or administrative determinations of the Department for the preceding federal fiscal year.  The report shall also specify any expenditures made by the Department pursuant to orders for child support or administrative determinations of the Department for the preceding federal fiscal year.

Added by Laws 1984, c. 5, § 10, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 319, § 8, operative Oct. 1, 1985; Laws 1994, c. 356, § 25, eff. Sept. 1, 1994.

§56-240.  Renumbered as § 237.7 of this title by Laws 1994, c. 365, § 14, eff. Sept. 1, 1994.

§56-240.1.  Authority of Child Support Enforcement Division to pursue collection of support.

A.  1.  In cases in which child support services are being provided by the Child Support Enforcement Division of the Department of Human Services, the Division may:

a. initiate enforcement proceedings to:

(1) obtain a judgment for arrearages,

(2) effectuate an income assignment,

(3) receive current support and judgment payments, and

(4) review and modify support orders pursuant to child support guidelines in Section 118 of Title 43 of the Oklahoma Statutes, and

b. initiate any other legal proceeding to implement the establishment and collection of support and other court-ordered requirements of support from an obligor including, but not limited to, medical expenses, insurance premiums, and child care costs.

2.  In any hearing on a notice of delinquency or other enforcement proceeding, the district or administrative court may include the amount of the child support services fee paid by the applicant in any judgment against the obligor.

B.  The Division is authorized to initiate enforcement proceedings and receive payments pursuant to Section 237A and 240.2 of this title to effectuate an income assignment and payment plan for:

1.  Spousal support or the support of a child or both for an applicant or any person who is the recipient of Temporary Assistance for Needy Families (TANF) program; and

2.  Any debt due and owing to the person entitled to receive enforcement support services by the Department or to this state by a natural or adoptive parent or other person who is or was responsible for the support of a child pursuant to Section 238 of this title, or found to be responsible for the support of a child pursuant to Sections 238.1 through 238.6 of this title.

C.  Upon application by an obligor who requests support enforcement services from the Department, the Division is authorized to initiate any proceedings necessary to provide support enforcement services to the obligor and to receive payments of the support obligation or any judgment.

D.  The Director has the authority to enter orders in situations as defined in Section 240.23 of this title, without the necessity of obtaining an additional signature of a district or administrative judge.

E.  The Division is authorized to refer any judgment for child support to the Secretary of Health and Human Services for passport denial, revocation, restriction, or limitation pursuant to federal law or regulation.

Added by Laws 1985, c. 297, § 23, operative Oct. 1, 1985.  Amended by Laws 1994, c. 365, § 6, eff. Sept. 1, 1994; Laws 1997, c. 402, § 22, eff. July 1, 1997; Laws 1998, c. 5, § 17, emerg. eff. March 4, 1998; Laws 1998, c. 323, § 19, eff. Oct. 1, 1998; Laws 2000, c. 384, § 14, eff. Nov. 1, 2000; Laws 2001, c. 407, § 17, eff. July 1, 2001.

NOTE:  Laws 1997, c. 272, § 8 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§56-240.2.  Initiation of enforcement proceedings by Division.

A.  After receiving a referral or application for services, the Division may initiate enforcement proceedings.

1.  The Division may notify the obligor of the intention to initiate enforcement proceedings by a notice.  If an income assignment is not in place for collection of support monies, the Division shall immediately execute or issue a withholding order to any payor of income to the obligor.  The notice of enforcement proceedings pursuant to this subsection shall be served upon the obligor in the same manner prescribed for the service of summons in a civil action.  However, if a notice has been issued pursuant to Section 237A of this title, the notice of enforcement proceedings pursuant to this subsection may be served by regular mail with a certificate of mailing.  The notice shall inform the obligor of the following:

a. the amount of support monies owed, if any,

b. an assignment for collection of support monies due and owing has commenced if a potential payor of income was known,

c. other enforcement actions that the Division may take to collect support monies owed,

d. the obligor may contest the allegations in the notice only with regard to mistakes of identity or the existence or the amount of support monies owed,

e. the assignment shall remain as long as the order upon which it is based is in effect.  Payment of any support monies will not prevent an income assignment from taking effect, and

f. the obligor shall be required to keep the Division informed of the name and address of the current employer of the obligor and access to health insurance and other insurance policy information of the obligor.

2. a. An obligor may request a hearing pursuant to this section by delivering written notice to the District Office on a form provided which states the date and location of the hearing if requested on or before the fifteenth day from the date of service of the notice.  On receipt of the hearing request, the Division shall promptly enter the appearance of the obligor on the administrative court hearing docket.  The administrative court shall hear and determine the matter and, unless the obligor successfully shows there is a mistake of identity or a mistake in the existence of current or delinquent child support, the administrative court shall enter a judgment, determine the amount of judgment payments, if any, and order the assignment of nonexempt earnings of the obligor pay the judgment and future monthly support payments.

b. The administrative court may order an obligor to pay all costs involved in enforcement proceedings under this subsection and shall order interest as provided in Section 114 of Title 43 of the Oklahoma Statutes to be collected in the same manner as the payments upon which the interest accrued.

c. The order shall be a final judgment for purposes of appeal.

d. The Division shall send a notice of the income assignment to the payor to effectuate the assignment pursuant to subsection D of this section.

B.  If within fifteen (15) days of date of service of the notice, the obligor fails to request a hearing, pursuant to subsection A of this section, or after having requested a hearing fails to appear at the hearing, the administrative court shall enter an order granting judgment for arrearage, if any, establishing a judgment payment plan and approving the income assignment.  The administrative order shall thereafter be subject to collection action and shall be filed, at the option of the Division, in the office of the court clerk in the county of residence of the custodian of the child, in the county of residence of the obligor, in the county of the underlying support order, or any other county in which the obligor has real or personal property.  The administrative order shall be enforced by the district court in the same manner as an order of the district court.  A copy of the order shall be served upon the obligor by the District Office in accordance with subsection B of Section 2005 of Title 12 of the Oklahoma Statutes.

C.  The Division shall send a notice of the income assignment to the payor pursuant to subsection D of this section to effectuate the assignment.

D.  1.  The notice of the income assignment required pursuant to subsections A and B of this section shall be sent by the Division to the payor on a form prescribed by the Secretary of the United States Department of Health and Human Services.  The notice shall be sent by certified mail, return receipt requested, or served in accordance with law.  The payor shall be required to comply with the provisions of this subsection and the provisions stated in the notice.

2.  The assignment shall take effect on the next payment of income to the obligor after the payor receives notice thereof and the amount withheld shall be sent to the Division within seven (7) days of the date upon which the obligor is paid.  The payor shall attach to each payment a statement reporting the date on which the support obligation of the obligor was withheld.

3.  The payor shall withhold each pay period the amounts specified in the notice from the obligor's income and earnings.  The amount withheld by the payor from the obligor's earnings shall not exceed the limits on the percentage of an obligor's earnings which may be assigned for support pursuant to Section 1171.2 of Title 12 of the Oklahoma Statutes.

4.  The income assignment is binding upon the payor until released or until further order of the Division or the district or administrative court.

5.  The payor is liable for any amount up to the accumulated amount that should have been withheld if the payor fails to withhold in accordance with the provisions of the assignment notice.

6.  Two or more income assignments may be levied concurrently.  Any current support due shall be paid before the payment of any arrearages or support debt judgment.

7.  If the amount of support due under the assignments exceeds the maximum amount authorized to be withheld from earnings by Section 1171.2 of Title 12 of the Oklahoma Statutes, the payor shall pay the amount due up to the statutory limit and shall send written notice to the Division or the person or agency designated to receive payments that the amount due exceeds the amount subject to withholding.  If the payor fails to pay or notify as required herein, the payor may be liable for an amount up to the accumulated amount that is due and owing upon receipt of the notice.

8.  The payor shall notify the Division within ten (10) days of the date when the obligor is no longer employed by, being paid by, or providing services to the payor, and shall provide the Division with the obligor's last-known address and the name of the obligor's new employer or payor of income, if known.

9.  If the payor has no current or future income due to the obligor in his or her possession or control, or if the obligor is no longer employed by, being paid by, or providing services to the payor prior to the receipt of the notice required pursuant to subsection C of this section, the payor shall send written notice to the Division within ten (10) days of receipt of said notice.  Failure to notify the Division within the required time limit may subject the payor to liability for an amount up to the accumulated amount that is due and owing upon receipt of the notice.

10.  The payor is liable for any amount up to the accumulated amount that should have been withheld and paid, and may also be fined not more than Two Hundred Dollars ($200.00) for each failure to make the required deductions if the payor:

a. fails to withhold or pay the support in accordance with the provisions of the assignment notice, or

b. fails to notify the person or agency entitled to support and the Division as required.

11.  The Division or the obligor may bring an action against the payor to enforce the provisions of the notice and this subsection in the underlying district court case or by separate proceeding in district court.

12.  The payor may combine withheld amounts from income of two or more obligors in a single payment and separately identify that portion of the single payment which is attributable to each individual obligor.

13.  An income assignment issued pursuant to the provisions of this section shall have priority over any prior or subsequent garnishments of the same income.

14.  The payor may deduct from any income of the obligor a sum not exceeding Five Dollars ($5.00) per pay period but not to exceed Ten Dollars ($10.00) per month as reimbursement for costs incurred by the payor in complying with the income assignment.

15.  The income assignment shall remain effective regardless of any change of a payor.

16.  The income assignment issued pursuant to this section shall remain in effect as long as any support monies are owed.  Payment of any support monies shall not prevent the income assignment from taking effect.

17.  The payor shall verify the obligor's address, employment, earnings, income, benefits, and dependent health insurance information upon the request of the Division.

18.  The payor may not discipline, suspend, discharge, or refuse to promote an obligor because of an income assignment executed pursuant to this section.  Any payor who violates this section shall be liable to such obligor for all income, wages, and employment benefits lost by the obligor from the period of unlawful discipline, suspension, discharge, or refusal to promote to the reinstatement or promotion.

E.  Nothing in this section shall limit the authority of the Department to use its administrative powers conferred by law or rules to collect delinquent support without the necessity of a court order.

F.  Any person obligated to pay support, who has left or is beyond the jurisdiction of the court, may be subjected to or prosecuted under any other proceedings available pursuant to the laws of this state for the enforcement of the duty of support and maintenance.

G.  The income assignment proceedings specified in this section shall be available to other states for the enforcement of child support and maintenance or to enforce out-of-state orders.  Venue for such proceedings is, at the option of the obligee:

1.  In the county in this state in which the support order was entered;

2.  In the county in this state in which the obligee resides; or

3.  In the county in this state in which the obligor resides or receives income.

H.  Any payment made pursuant to the provisions of this section by the payor shall be made payable to the Department or its designee, and shall be in such form of payment as provided by the order or the notice.

I.  The obligated party may execute a voluntary income assignment and acknowledgment at any time and submit it to the District Office.

J.  The Division shall distribute the monies due a person entitled to support who is not receiving Temporary Assistance for Needy Families within the time limit required by federal regulation.

Added by Laws 1985, c. 297, § 24, operative Oct. 1, 1985.  Amended by Laws 1986, c. 176, § 10, emerg. eff. May 15, 1986; Laws 1990, c. 309, § 18, eff. Sept. 1, 1990; Laws 1994, c. 365, § 7, eff. Sept. 1, 1994; Laws 1997, c. 402, § 23, eff. July 1, 1997; Laws 1998, c. 323, § 20, eff. Oct. 1, 1998; Laws 2000, c. 384, § 15, eff. Nov. 1, 2000.

§56-240.3.  Appeals.

A.  1.  Final orders of the OAH may be appealed to the district court pursuant to this section and Sections 318 through 323 of Title 75 of the Oklahoma Statutes by any party directly affected and showing aggrievement by the order.

2.  An appeal shall be commenced by filing a petition in error with the clerk of the district court in the county of the underlying district court order, if any, or if there is no underlying district court order filed in this state, the petition in error shall be filed in the county of residence of the custodian of the child, or if the custodian resides out-of-state, in the county of residence of the obligor within thirty (30) days from the date the order is either provided in person or mailed by OAH to all parties.  The time limit prescribed in this paragraph for filing the petition in error shall not be extended.  The petition in error shall be served by certified mail on the district child support office.  Further, a copy of the petition in error shall be mailed by regular mail to the Office of Administrative Hearings: Child Support.

3.  The manner of perfection of the record of the proceedings to be reviewed and the time for its completion shall be in accordance with rules prescribed by the district court.

4.  The appeal shall not stay the execution of any order of the OAH unless the district court, for cause shown, shall order the administrative order be stayed pending such appeal pursuant to Section 319 of Title 75 of the Oklahoma Statutes.

5.  The district court may affirm the decision or remand the case for further proceedings.  Additionally, the district court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the findings, inferences, or conclusions are not supported by substantial evidence in the record.

B.  If an appeal pursuant to subsection A of this section is not made by the person to whom such an order is directed within thirty (30) days from the date the order is either provided in person or mailed by OAH to all parties, the order of the administrative court shall become final and binding on all parties.  The order shall be filed in the office of the court clerk in the county of the residence of the custodian of the child or, if the custodian resides out of state, in the county of the residence of the obligor, or elsewhere as provided in this act.  The administrative order shall be enforced by the district court in the same manner as an order of the district court.

C.  The certified transcript, exhibits, pleadings, recordings of the hearing and any written orders may constitute the record on appeal to the district court.  OAH shall prepare or direct the preparation of the official transcript by a licensed court reporter, if a transcript is requested.  The party seeking a copy of the transcript of the hearing shall prepay all costs of transcription and pay a reasonable deposit or provide adequate indemnity prior to preparation of the transcript.  If a party is financially unable to pay the transcription costs, the party shall provide OAH and the district office with an in forma pauperis affidavit which verifies the inability to pay.  If OAH determines the party is financially unable to pay transcription costs, a transcript will be provided by OAH.  The transcript shall not be provided prior to full payment, payment of a deposit, provision of adequate indemnity for all transcription costs, or an order finding OAH will bear the costs of transcription.

Added by Laws 1985, c. 297, § 25, operative Oct. 1, 1985.  Amended by Laws 1994, c. 365, § 8, eff. Sept. 1, 1994; Laws 1997, c. 403, § 19, eff. Nov. 1, 1997.

§56-240.4.  Admissibility of report of payments.

A report of the payments made by the obligor or payor or of AFDC payments made to a person entitled to support which is prepared by the Division, the District Office, or by public agencies in other states with a certification of authenticity executed by the Division, the District Office, or a public agency in another state is admissible into evidence in district court or in an administrative court proceeding as self-authenticated.

Added by Laws 1985, c. 297, § 26, operative Oct. 1, 1985.  Amended by Laws 1994, c. 365, § 9, eff. Sept. 1, 1994.

§56240.5.  Child support services  Fee.

A.  Those persons not receiving aid to families with dependent children shall be given equal access to the services provided by the Department of Human Services through its statewide plan for child support authorized by the Federal Social Security Act, 42 U.S.C., Section 301 et seq.

B.  The Department is authorized to study, develop and propose to the Legislature a fee schedule for child support enforcement services provided through the Child Support Enforcement Division of the Department.

Added by Laws 1985, c. 297, § 27, operative Oct. 1, 1985.  Amended by Laws 1992, c. 153, § 4, emerg. eff. April 30, 1992.

§56240.6.  Enforcement of child support obligation.

In addition to the powers and duties of the Department provided in Section 237 of Title 56 of the Oklahoma Statutes, the Department of Human Services is authorized to enforce a support payment of a spouse or former spouse pursuant to a court order requiring such support if a child support obligation is being enforced under the state plan of the Department authorized by the federal Social Security Act.

Added by Laws 1985, c. 297, § 28, operative Oct. 1, 1985.

§56240.7.  Release of child support arrearage information to consumer reporting agencies.

A.  Unless otherwise prohibited or restricted by federal law or regulation, the Commission for Human Services, by rule, shall adopt a reasonable fee that shall be paid by consumer reporting agencies for requests pursuant to this section.  The fee shall not exceed the estimated average actual cost experienced by the Department in performing the duties imposed upon it by this section.

B.  The Department of Human Services shall establish procedures for the periodic release to consumer reporting agencies of the names and amounts of child support arrearages of obligors who owe past-due support.  This information shall be released if the person obligated to pay child support pursuant to a support order is in arrears for child support.

C.  For purposes of this section, the term "consumer reporting agency" means any person who, for a fee, dues, or on a cooperative nonprofit basis, regularly engages in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

D.  Information shall not be made available to:

1.  Any consumer reporting agency which the Department or other appropriate agency determines does not have sufficient capability to systematically and timely make accurate use of the information; or

2.  Any entity which has not provided satisfactory proof to the Department that the entity is a consumer reporting agency.

E.  Any person obligated for child support shall be notified prior to the release of the information to a consumer reporting agency and shall be given a reasonable opportunity to be heard regarding the accuracy of the information to be released.

Added by Laws 1985, c. 297, § 29, operative Oct. 1, 1985.  Amended by Laws 1996, c. 260, § 1, eff. Nov. 1, 1996; Laws 1997, c. 402, § 34, eff. July 1, 1997.

§56240.8.  Publication and distribution of child support collection services.

A.  The Department of Human Services shall provide, from any available funds, for the publication and statewide distribution to the public of information as to the availability of the services offered by the Department for the collection of child support.

B.  The Department of Human Services shall provide copies of the information specified in subsection A of this section to the court clerks of each county for distribution to the public.

Added by Laws 1985, c. 297, § 30, operative Oct. 1, 1985.

§56240.9.  Filing cases involving concurrent jurisdiction  Enforcement of foreign orders.

In filing cases involving concurrent jurisdiction between the administrative proceedings of the Department of Human Services and the district court, the cases shall be filed in the administrative proceedings of the Department of Human Services.  The Department of Human Services, by regulation, may establish exceptions from this requirement subject to federal approval.

Child support orders originating from other states shall be enforced to the same extent as orders originating within this state. Said orders to be filed in the county of residence of the obligor or in the county of residence of the person entitled to support.

Added by Laws 1985, c. 297, § 31, operative Oct. 1, 1985.

§56240.10.  Obligor to obtain and maintain gainful employment  Participation in jobfinding and jobtraining programs.

A.  Anyone who is ordered to pay support for a child in an administrative or court action, hereinafter referred to as "obligor", is required by law to obtain and maintain gainful employment sufficient to meet the support obligation.

B.  The Department, when support rights have been assigned to it or proper application made by an individual not receiving Aid to Families with Dependent Children, may initiate an administrative action to obtain an order to require an unemployed or underemployed obligor to participate in jobfinding or jobtraining programs.  "Underemployed" is defined as being employed less than fulltime or in an occupation which pays less than employment which someone of obligor's skills and education could be reasonably expected to earn, so that the obligor cannot meet his support obligation.  The Department shall give notice of this requirement to the obligor who is not complying with a court or administrative order for support and who the Department has reason to believe is unemployed or underemployed.  Said notice shall be served upon the obligor in the same manner prescribed for service of summons in a civil action.  The notice shall state:

1.  The name of the child for whom support is ordered and the custodian of the child;

2.  That the obligor is not complying with the court or administrative order for support and is delinquent in a certain amount;

3.  That it appears that the obligor is unemployed or underemployed so that he cannot meet his support obligation;

4.  That the obligor shall appear for a conference in his county of residence on a date certain to show cause why he should not be ordered to participate in jobfinding or jobtraining programs and to accept available employment; and

5.  That if it is determined that the obligor is unemployed or underemployed or if the obligor fails to appear, an order will be entered which will require the obligor to participate in jobfinding and jobtraining programs and to accept available employment and that such order may be docketed with the district court in the county of residence of the obligor and shall be enforced as any other order of the district court by indirect civil contempt proceedings.

C.  At the conference the Department shall determine if the obligor is unemployed or is underemployed.  If it is determined that the obligor is unemployed or underemployed, the Department shall enter an order setting forth the Department's findings and requiring that the obligor shall participate in jobfinding or jobtraining programs and accept available employment.  The order shall state when the obligor shall report and to what location.  The order may be docketed with the district court in the obligor's county of residence and shall be enforced as any other order of the district court by indirect civil contempt proceedings.  A copy of the order will be mailed by the Department to the obligor's lastknown address.

D.  If the obligor fails to appear for the conference, the Department shall enter an administrative order requiring that the obligor report to the Department to participate in jobfinding or jobtraining programs and accept available employment.  The order shall state when and where the obligor is to report to participate in said programs.  The order may be docketed with the district court in the county of residence of the obligor and shall be enforced as any other order of the district court by indirect civil contempt proceedings.  A copy of the order will be mailed by the Department to the obligor's lastknown address.

E.  The obligor may show good cause why an administrative order should not be entered requiring him to participate in jobfinding or jobtraining programs and accept available employment.  "Good cause" is defined as establishing by expert medical opinion that the person is mentally or physically unable to work or such other grounds as the Department determines by regulation constitutes good cause.

F.  If the obligor feels aggrieved by the findings and order of the Department, the obligor may appeal the decision of the Department by filing a petition in error in the district court of the county of residence of the obligor within thirty (30) days of the date the obligor is notified of the order, pursuant to the provisions of Sections 318 through 323 of Title 75 of the Oklahoma Statutes.

Added by Laws 1987, c. 230, § 21, eff. Oct. 1, 1987.

§56-240.11.  Repealed by Laws 1995, c. 354, § 12, eff. Nov. 1, 1995.

§56-240.12.  Assistance in locating parents delinquent on child support or their assets - Duty of political subdivisions and corporations or other businesses.

A.  Each agency of the state or any political subdivision thereof shall provide information requested by the Department of Human Services when the Department is attempting to establish, modify, or enforce a child support order.  Requested information may include, but shall not be limited to:

1.  Information regarding the employment, compensation, and benefits of any individual employed by such entity as an employee or contractor;

2.  Vital statistics, including records of marriage, birth, and divorce;

3.  State and local tax and revenue records, including information on residence address, employer, income, and assets;

4.  Records containing real and titled personal property;

5.  Records of occupational and professional licenses and records concerning the ownership and control of corporations, partnerships, and other business entities;

6.  Employment security records;

7.  Records of agencies administering public assistance programs;

8.  Records of the Department of Corrections; and

9.  The Division shall have access to the Oklahoma Law Enforcement Telecommunications Systems network as created in Section 2-124 of Title 47 of the Oklahoma Statutes.

B.  Each corporation or other business operating in this state, including for-profit and not-for-profit businesses, shall provide information requested by the Department of Human Services when the Department is attempting to establish, modify, or enforce a child support order.  Requested information may include, but shall not be limited to:

1.  Information regarding the employment, compensation, and benefits of any individual employed by such entity as an employee or contractor;

2.  The names and addresses of such individuals and the names and addresses of the employers of such individuals, as appearing in customer records of public utilities and cable television companies, pursuant to an administrative subpoena; and

3.  Information, including information on assets and liabilities on such individuals held by financial institutions.

C.  The entities described above should provide automated access in the case of records maintained in automated data bases.

Added by Laws 1993, c. 307, § 7, emerg. eff. June 7, 1993.  Amended by Laws 1997, c. 402, § 24, eff. July 1, 1997.

§56-240.13.  Guidelines for indirect contempt and purge fees - Request to Oklahoma Supreme Court.

The Legislature hereby requests the Oklahoma Supreme Court to adopt guidelines for indirect contempt and purge fees on or before January 1, 1994.

Added by Laws 1993, c. 307, § 8, emerg. eff. June 7, 1993.

§56-240.14.  Repealed by Laws 2001, c. 407, § 21, eff. July 1, 2001.

§56-240.15.  Restriction of various licenses as remedy for noncompliance with support order or order for genetic testing to determine paternity.

A.  1.  Except as otherwise provided by this section, the Department of Human Services, the "Department", is authorized to initiate proceedings for the suspension or revocation of a license and driving privileges or placement of an obligor on probation who is not in compliance with an order for support.

2.  The Department of Human Services, Office of Administrative Hearings: Child Support, the "OAH", is authorized to order the suspension or revocation of a license, or placement of the obligor who is in noncompliance with an order for support on probation.  Additionally, the OAH is authorized pursuant to Section 6-201.1 of Title 47 of the Oklahoma Statutes to order the suspension or revocation of a driver license or driving privileges of an obligor who is in noncompliance with an order for support.

3.  If the obligor is a licensed attorney, the Department may report the matter to the State Bar Association to suspend or revoke the professional license of the obligor or other appropriate action in accordance with the rules of professional conduct and disciplinary proceedings.

4.  The remedy under this section is in addition to any other enforcement remedy available to the Department.

B.  1.  Whenever the Department of Human Services determines that an obligor may be in noncompliance with an order for support, before proceeding with suspension, revocation, nonissuance or nonrenewal of a license of an obligor or placing the obligor on probation, the Department of Human Services shall issue a notice of intent of suspension, revocation, nonissuance, or nonrenewal of the license of the obligor or placing the obligor on probation.

2.  The notice shall be served upon the obligor pursuant to Section 2005 of Title 12 of the Oklahoma Statutes; or, if there is an address of record, the notice provided in this section may be served by regular mail to the address of record on file with the central case registry as provided for in Section 112A of Title 43 of the Oklahoma Statutes.

3.  The notice shall state that the obligor's license will be suspended or revoked or the obligor placed on probation twenty (20) days after service unless within that time the obligor:

a. pays the entire past-due support as stated in the notice, or enters into a payment plan approved by the Department,

b. obtains and maintains health insurance coverage as required by an order of support,

c. complies with all subpoenas and orders relating to paternity or child support proceedings, and

d. complies with all orders to submit to genetic testing to determine paternity.

C.  A written request for a hearing may be made within twenty (20) days after the date of service of the notice.

D.  Upon receipt of a request for hearing from an obligor, the Department shall schedule a hearing for the purpose of determining if suspension or revocation of the obligor's license, or probation, is appropriate.

E.  At a hearing under this section, the OAH shall determine whether the obligor is in noncompliance with an order for support and whether suspension or revocation of a license, or probation, is appropriate.

1.  If the obligor enters into a payment plan for the past due support and is complying with the order for support, the OAH may order probation pursuant to Section 240.16 of this title.

2.  If the OAH determines the obligor is in noncompliance with an order for support and has not entered into a payment plan for past due support, the OAH shall issue an order for suspension or revocation of the obligor's licenses and driving privileges.

F.  If an obligor fails to respond to a notice issued under this section, fails to request a timely hearing, or fails to appear at a scheduled hearing, the obligor's defenses, objections or request for a payment plan shall be considered without merit and the OAH shall enter an order of suspension, revocation, nonissuance or nonrenewal of a license to the licensing board and to the obligor.  If the OAH orders probation, the appropriate licensing board shall not be notified and no action is required of that board.

G.  The determinations of the OAH pursuant to this section are a final agency decision and are subject to judicial review pursuant to Section 240.3 of this title.  Judicial review shall be confined to the record of the administrative proceedings.

H.  A determination made by the OAH pursuant to this section is independent of any proceeding of the licensing board to suspend, revoke, deny, terminate, or renew a license.

I.  The OAH has the authority to order the suspension or revocation of a license and driving privileges or the placement of an obligor on probation without any action by the licensing board.  The licensing board shall, upon receipt of an order issued by the OAH, revoke, suspend, or refuse to renew or reissue the license and driving privileges of the named individual.

J.  For purposes of this section and Sections 240.16 through 240.21 of this title and Section 6-201.1 of Title 47 of the Oklahoma Statutes, the term "noncompliance with an order for support" means that the obligor has failed to make child support payments required by a child support order in an amount equal to the child support payable for at least ninety (90) days, has failed to make full payments pursuant to a court-ordered payment plan for at least ninety (90) days, has failed to obtain or maintain health insurance coverage for at least ninety (90) days as required by a support order, has failed to comply with subpoenas or orders relating to paternity or child support proceedings, or has failed to comply with an order to submit to genetic testing to determine paternity.

K.  The provisions of this section may be used to suspend, revoke, not issue or not renew the licenses of the custodian of a child who fails to comply with an order to submit to genetic testing to determine paternity.

Added by Laws 1995, c. 354, § 4, eff. Nov. 1, 1995.  Amended by Laws 2000, c. 384, § 16, eff. Nov. 1, 2000; Laws 2001, c. 407, § 18, eff. July 1, 2001; Laws 2004, c. 124, § 4, eff. Nov. 1, 2004.

§56-240.16.  Court-ordered payment plan - Probationary continuation of license.

When the obligor enters into a court-ordered payment plan to repay any past due support pursuant to Section 240.15 of this title and provides proof to the court that the obligor is complying with all other provisions of the order for support, the OAH may place the obligor on probation.  Probation will allow the obligor to practice or continue to practice his or her profession, occupation or business or to operate a motor vehicle.  Probation shall be conditioned upon full compliance with the order.  If the OAH grants probation, the period shall not exceed three (3) years, and the terms of probation shall provide for automatic suspension of the license if the obligor does not fully comply with the order.

Added by Laws 1995, c. 354, § 5, eff. Nov. 1, 1995.  Amended by Laws 2004, c. 124, § 5, eff. Nov. 1, 2004.

§56-240.17.  Termination of suspension, revocation, nonissuance, or nonrenewal order.

A.  When the Department of Human Services determines that all support due is paid in full and the obligor has complied with all other provisions of the support order, it shall notify the Department of Human Services, Office of Administrative Hearings: Child Support, the "OAH", and the OAH shall terminate the order of suspension or revocation of the license or the order of probation without the necessity of a hearing.

B.  An obligor who is in noncompliance with an order for support may request in writing that the obligor's licenses be reinstated.  The Department shall conduct a review and request the OAH to reinstate the obligor's licenses and place on probation pursuant to Section 240.16 of this title if the obligor has:

1.  Paid the current child support and the monthly arrearage payments each month for the current month and two months immediately preceding, or paid an amount equivalent to three months of child support and arrearage payments which satisfies the current child support and monthly arrearage payments for the current month and two months immediately preceding;

2.  Disclosed all information regarding health insurance availability and obtained and maintained health insurance coverage required by an order for support;

3.  Complied with all subpoenas and orders relating to paternity or child support proceedings;

4.  Complied with all orders to submit to genetic testing to determine paternity; and

5.  Disclosed all employment and address information.

C.  An obligor whose written request for reinstatement has been denied by the Department may request a hearing before the OAH.  If the OAH determines the requirements of subsection B of this section have been met, the OAH may reinstate the obligor's licenses.  If the OAH reinstates the obligor's licenses, the OAH shall order probation pursuant to Section 240.16 of this title.

D.  If the obligor fails to comply with the order of probation after the obligor's licenses have been reinstated pursuant to subsection B or C of this section, the obligor's licenses may again be suspended, revoked, not issued or not renewed.  The Department may refuse to request the OAH to reinstate the obligor's licenses unless the obligor makes additional payments in an amount determined by the Department to be sufficient to ensure future compliance and the obligor complies with other terms set by the Department.

E.  The Department shall send a copy of the order reinstating the licenses to the licensing board, the obligor and the custodian.

F.  Entry of an order to reinstate the obligor's licenses pursuant to this section does not limit the ability of the OAH to issue a new order of suspension or revocation of the license of the same obligor or to place the obligor on probation in the event of another delinquency or failure to comply with an order for support.

Added by Laws 1995, c. 354, § 6, eff. Nov. 1, 1995.  Amended by Laws 2000, c. 384, § 17, eff. Nov. 1, 2000; Laws 2004, c. 124, § 6, eff. Nov. 1, 2004.

§56-240.18.  Repealed by Laws 2004, c. 124, § 8, eff. Nov. 1, 2004.

§56-240.19.  Implementation of order of suspension, revocation or probation.

A.  Upon receipt of an administrative order issued by the OAH to suspend or revoke the license of an obligor, the licensing board shall implement the order by:

1.  Determining if it has issued a license or has received an application for issuance or renewal of a license to the person whose name appears on the order;

2.  Notifying the obligor of the suspension or revocation;

3.  Demanding the license, if required;

4.  Entering the suspension or revocation on the appropriate records; and

5.  Reporting the suspension, revocation, or probation, as appropriate.

B.  An order, issued by the OAH, directing the licensing board to suspend or revoke a license shall be processed and implemented by the licensing board without any additional review or hearing, and shall continue until the OAH, the district court, or the appellate court advises the licensing board by order that the suspension or revocation is terminated.

C.  The licensing board shall have no jurisdiction to modify, remand, reverse, vacate, or stay the order of the Department for the suspension or revocation of a license.

D.  In the event of suspension or revocation of a license, any funds paid by the obligor to the licensing board for costs related to issuance, renewal, or maintenance of a license shall not be refunded to the obligor.

E.  The licensing board is exempt from liability to the obligor for activities conducted in compliance with this section.

Added by Laws 1995, c. 354, § 8, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 97, § 19, eff. Nov. 1, 1996; Laws 2004, c. 124, § 7, eff. Nov. 1, 2004.

§56-240.20.  Fees to cover administrative costs.

A licensing board may charge the obligor a fee to cover the administrative costs incurred by the licensing board pursuant to Sections 5 through 10 of this act.  Fees collected pursuant to this section by a licensing board which has an agency revolving fund shall be deposited in the agency revolving fund for the use by the licensing board to pay the costs of administering Sections 5 through 10 of this act.  Otherwise, such administrative costs shall be deposited in the General Revenue Fund of the state.

Added by Laws 1995, c. 354, § 9, eff. Nov. 1, 1995.

§56-240.21.  Promulgation of rules.

A.  The Department of Human Services shall promulgate rules necessary for the implementation and administration of Sections 5 through 10 of this act.

B.  Each licensing board shall promulgate rules necessary for the implementation and administration of Sections 5 through 10 of this act.

Added by Laws 1995, c. 354, § 10, eff. Nov. 1, 1995.

§56-240.21A.  Applications for professional or occupational licenses to contain applicant's name, address, and social security number.

All applications for professional or occupational licenses in this state shall contain the applicant's name, address, and social security number.

Added by Laws 1997, c. 402, § 38, eff. July 1, 1997.

§56-240.22.  Financial institution data match reporting system.

A.  The Department of Human Services, in coordination with representatives of the financial industry in Oklahoma, shall develop and implement a financial institution data match reporting system.  Such system shall be operated by the Department and shall use automated data exchanges to the maximum extent feasible to compare account information data held by financial institutions with the Child Support Enforcement Division's database of child obligors in noncompliance with an order of support.

B.  The Department is authorized to enter into any contracts or cooperative agreements necessary to carry out the provisions of this act.

C.  Release and maintenance of any information in a good faith attempt to comply with the provisions of this act shall not constitute a violation of any confidentiality or financial privacy law.

D.  The Department shall adopt rules under the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, to implement the provisions of this section.

Added by Laws 1997, c. 402, § 25, eff. July 1, 1997.

§56-240.22A.  Financial institution data match reporting system - Definitions.

As used in Section 240.22 et seq. of this title:

1.  "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, money-market mutual fund account or brokerage account;

2.  "Financial institution" means any federal or state bank or savings association, federal or state credit union, benefit association, insurance company, safe deposit company, money-market mutual fund or similar entity authorized to do business by the State of Oklahoma; and

3.  "Noncompliance with an order for support" means that the obligor has failed to make child support payments required by a child support order in an amount equal to the child support payable for at least ninety (90) days.

Added by Laws 1997, c. 402, § 26, eff. July 1, 1997.  Amended by Laws 2001, c. 407, § 19, eff. July 1, 2001.

§56-240.22B.  Information required from financial institutions.

A.  The Department shall make the first request to each financial institution to provide data in writing.  Within thirty (30) days of such notification, each financial institution notified shall provide a list containing the name, record address, social security number, and other identifying data of each noncustodial parent who maintains an account at the institution and who is in noncompliance with an order for support.  Each financial institution is further required to provide such information within thirty (30) days of the end of each calendar quarter thereafter, after receiving an updated list of obligors from the Department, without further notification from the Department.

B.  To comply with the requirements of this act a financial institution may either:

1.  Provide to the Department the list of all account holders for the Department to compare against its list of obligors in noncompliance with an order for support for the purpose of identifying which obligors maintain any account at the financial institution; or

2.  Obtain a list of obligors in noncompliance with an order for support from the Department and compare that data to the data maintained by the financial institution to identify which of the obligors maintains any account at the financial institution.  The Department shall provide the list of obligors in noncompliance with an order for support in electronic media form and compatible format unless the financial institution requests the list to be in written format.

C.  Each institution shall notify the Director of the Department of Human Services in writing within fifteen (15) days of the original request to provide the data and by December 15 of each calendar year if it chooses to change methods for the following calendar year.

D.  A financial institution may provide the required data by submitting electronic media in a compatible format, delivering, mailing, or telefaxing a copy of the data or by other means authorized by the Director of the Department of Human Services, or their designee, that will result in timely reporting.

E.  With regard to account information on all account holders provided by a financial institution under paragraph 1 of subsection B of this section, the Department shall retain the reported information only until the account information is compared against the Department's database.  All account information that does not pertain to an obligor listed in the Department's database shall be immediately destroyed and no retention or publication shall be made of that data by the Department.  Financial institutions choosing the method described in paragraph 2 of subsection B of this section should immediately destroy all information provided by the Department after all matches are determined and forwarded to the Department.  All account information that does pertain to an obligor listed in the Department's database shall be incorporated into the Department's database and access to that data will then be governed by this act.

F.  A financial institution that performs a data match pursuant to the provisions of this act and furnishes matching data, if any, to the Department may collect from the Department for providing such information in an amount to be established by agreement between the Department the actual cost incurred for performing the data match.

G.  A financial institution that provides information to the Department in good faith or takes any other action in good faith in an attempt to comply with the provisions of this act shall not be liable to any person for disclosing such information or for taking such action.

H.  The Department of Human Services shall examine the data made available pursuant to this act under the reporting system and make positive identification of cases in which child support is owed to the Department pursuant to the state child support program or to the person entitled to the support.

I.  Upon a positive identification, the Department may require the financial institution to submit additional information concerning the obligor, social security number, and other data to assure positive identification, and the name and location of the financial institution.

J.  If the Department determines a match between a child support obligor and an account in a financial institution, the Department may issue a subpoena seeking additional information or serve a notice of a levy on the obligor's assets in that financial institution.

K.  The Department shall adopt rules under the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, to implement the provisions of this section.

Added by Laws 1997, c. 402, § 27, eff. July 1, 1997.

§56-240.22C.  Financial institution data match reporting system - Unauthorized disclosure of information by state employee or agent.

No employee or agent of this state shall divulge any information referred to in this act, except in the manner herein prescribed to any public or private agency or individual.  Information may be disclosed and shared by and between any employee of an administering agency and any other state or federal agency as necessary in the collection of child support.  Unauthorized disclosure of any such information shall, upon conviction, be a misdemeanor punishable by a fine of One Thousand Dollars ($1,000.00) per offense.  Such unauthorized release of information shall also be cause for administrative discipline of any employee who engages in such unauthorized release.

Added by Laws 1997, c. 402, § 28, eff. July 1, 1997.

§56-240.22D.  Financial institution data match reporting system - Failure to comply with reporting requirements - Penalty.

Any financial institution which is required to submit a report pursuant to the provisions of this act which fails, without reasonable cause, to comply with such reporting requirements after notification by certified mail return receipt requested, and such failure continues for more than thirty (30) business days after mailing of such notification of the failure to comply, without reasonable cause, or if said financial institution willfully renders false information in reply to such request, such financial institution shall be liable for a penalty of One Thousand Dollars ($1,000.00).

Added by Laws 1997, c. 402, § 29, eff. July 1, 1997.

§56-240.22E.  Financial institutions data match reporting system - Disclosure to depositors or account holders prohibited - Penalty - Liability - Unauthorized disclosure of financial records - Penalty.

A.  Unless otherwise required by applicable law, a financial institution furnishing a report or providing information to the Department pursuant to this act shall not disclose to a depositor or an account holder that the name of such person has been received from or furnished to the Department; provided, however, that a financial institution may disclose to its depositors or account holders that under the financial data match reporting system the Department has the authority to request certain identifying information on certain depositors or account holders.

B.  If an institution willfully violates the provisions of this section, such financial institution shall pay to the Department the lesser of One Thousand Dollars ($1,000.00) or the amount on deposit or in the account of the person to whom such disclosure was made.

C.  A financial institution shall incur no obligation or liability to a depositor or account holder or any other person arising from the furnishing of a report or information pursuant to this act.

D.  A financial institution shall incur no obligation or liability to a depositor or account holder or any other person arising from the furnishing of information to the depositor or account holder that the Child Support Enforcement Division has issued a levy on the depositor's or account holder's assets in that financial institution if the financial institution advises the depositor or account holder of the levy after the financial institution has frozen all accounts of the depositor or account holder pursuant to Section 240.22G of this title.

E.  A financial institution may charge an account levied on by the Department of Human Services a fee, as determined by the Department, of not less than Twenty Dollars ($20.00) nor more than Fifty Dollars ($50.00) which shall be deducted from such account prior to remitting any funds to the Department.

F.  Any individual who knowingly makes an unauthorized disclosure of financial records pursuant to this act shall upon conviction thereof, be fined up to One Thousand Dollars ($1,000.00) and shall be subject to civil proceedings for such violation of privacy.

Added by Laws 1997, c. 402, § 30, eff. July 1, 1997.  Amended by Laws 2000, c. 384, § 19, eff. Nov. 1, 2000.

§56-240.22F.  Financial institution data match reporting system - Development of compatible systems - Survey of time and expense.

The Department shall determine by survey the likely time and expense required for individual financial institutions in Oklahoma to reprogram their data processing systems, if necessary and if reasonably possible, to carry out electronic data matches.  Based on the information obtained from the survey and in coordination with representatives of the financial industry in Oklahoma, the Department shall implement a reporting system that maximizes electronic data matches with those financial institutions that now have compatible systems, and that phases in electronic data matches with other financial institutions that are capable of developing compatible systems with the expenditure of reasonable time and expense.

Added by Laws 1997, c. 402, § 31, eff. July 1, 1997.

§56-240.22G.  Financial institution data match reporting system - Levy of match accounts.

Upon matching a delinquent obligor with a financial account, the Division shall automatically issue a levy for each match account unless after reviewing each data match, it is found that a levy would be inappropriate under the particular circumstances, and there is full and timely compliance with a court-ordered payment plan.

1.  Such levy shall be valid for sixty (60) days.  Upon receipt of any levy, the financial institution shall:

a. immediately freeze all accounts of the obligor, up to the amount of the lien,

b. hold funds in the accounts for twenty-one (21) days before remitting payment to the Division, and

c. notify the Division if an account has been closed.

2.  Except as provided in Section 240.22E of this title, the financial institution shall not disclose information to the depositor or account holder.  Within three (3) working days after levy is sent to the financial institution, the Division shall send the levy to the obligor, with a notice that the obligor has ten (10) days to request an administrative review of the levy.

3.  Twenty-one (21) days after receiving the levy, the financial institution shall remit funds, up to the amount of the lien, to the Division, unless the Division has notified the institution that the levy has been released in part or in full.  The financial institution shall remit any additional deposit made to a levied account, up to the amount of the levy, for a period of sixty (60) days after receiving the levy.

Added by Laws 1997, c. 402, § 32, eff. July 1, 1997.  Amended by Laws 2000, c. 384, § 20, eff. Nov. 1, 2000; Laws 2001, c. 407, § 20, eff. July 1, 2001.

§56-240.23.  Orders over signature of Director.

A.  The Division has the authority to enter orders in the following actions over the signature of the Director and without the necessity of obtaining an additional signature of a district or administrative court judge:

1.  To subpoena any financial or other information needed to establish, modify, or enforce a support order and to impose penalties for failure to respond to a subpoena; provided, that the subpoena shall comply with the provisions of Section 2204 of Title 6 of the Oklahoma Statutes;

2.  In cases in which there is a support arrearage, to secure assets by:

a. intercepting or seizing periodic or lump-sum payments from:

(1) a state or local agency, including unemployment compensation, workers' compensation, and other benefits, and

(2) judgments, settlements, and lotteries,

b. attaching and seizing assets of the obligor held in financial institutions,

c. attaching public and private retirement funds, and

d. imposing liens in accordance with Section 135 of Title 43 of the Oklahoma Statutes;

3.  To increase the monthly payment of child support, for purposes of securing overdue support, in an amount not to exceed five percent (5%) of the total child support order.  This increase may not be made more than once every twelve (12) months.  This remedy is in addition to and not in lieu of any other remedy provided by law or by court order;

4.  If an income assignment is not ordered or in place by operation of law for collection of support monies, the Division is authorized to implement income withholding by sending a notice of income assignment for support to any payor of income to the obligor; and

5.  To require both parents to appear for genetic testing in cases where paternity has not been established or admitted.  The Division shall send notice to the putative father containing information on how to appear and admit paternity or object to the order for genetic testing.  An objection to genetic testing shall require the putative father to complete an affidavit contesting paternity on a form prescribed by the Division.

B.  With respect to paragraphs 2 and 3 of subsection A of this section, at the time of the action, the Division shall send a notice to the obligor explaining the obligor's rights to object to the action and the procedure to have it modified or reversed.

Added by Laws 1997, c. 402, § 33, eff. July 1, 1997.  Amended by Laws 2000, c. 384, § 21, eff. Nov. 1, 2000; Laws 2002, c. 314, § 6, eff. Nov. 1, 2002.

§56241.  Participation in food stamp program  Agreements  Distribution - Reimbursement procedures.

A.  It shall be the mandatory duty of the Department of Human Services to participate in the food stamp program under the Food Stamp Act of 1977, as amended.  The cost of distributing food stamp benefits shall be paid by the Department.

B.  1.  The Department may, at its option:

a. operate the program of distributing food stamp benefits to families certified as eligible by the Department, or

b. contract with private or public entities for the distribution of food stamp benefits.

2.  Any program for distribution of food stamp benefits operated pursuant to the provisions of this subsection shall provide:

a. adequate qualified personnel, suitable facilities, and adequate participant access to such benefits through a system of electronic benefits transfer,

b. adequate qualified personnel and suitable facilities for storage and issuing of any required food stamp coupons for benefits,

c. any bonding of personnel, and insurance required by the Commission for Human Services, and

d. that such exchange, distribution and accounting of food stamp benefits shall be in compliance with all federal and state regulations and rules applicable thereto.

C.  Food stamp benefits may be obtained through one or more approved food stores, or through other means approved by the Department.

Added by Laws 1972, c. 62, § 1, operative July 1, 1972.  Amended by Laws 1993, c. 177, § 1, emerg. eff. May 13, 1993; Laws 1994, c. 87, § 30, eff. Sept. 1, 1994; Laws 1999, c. 17, § 1, emerg. eff. April 5, 1999.

§56-241.1.  Electronic benefit identification program - Implementation.

A.  The Department of Human Services shall develop an electronic benefits identification program to expediently and accurately determine the eligibility of and the extent or limit of benefits of clients, and to serve providers and other persons providing consumer-related goods to recipients of food stamps and other assistance programs.

B.  1.  The electronic benefits identification program for recipients of food stamps and other assistance may be implemented on a staggered basis.

2.  To provide for the implementation of the electronic benefits identification program, and as determined necessary by the Department for such implementation in compliance with federal law, the time of issuance of benefits for recipients of food stamps and other assistance programs may be modified or adjusted to provide for issuance of benefits on a staggered basis, provided recipients shall be notified, in writing, at least three (3) months prior to any modification or adjustment of the time of issuance of benefits.

C.  The electronic benefits identification program shall be implemented upon the awarding of a contract to a vendor selected by competitive bid to do business with the State of Oklahoma.

Added by Laws 1993, c. 156, § 3, emerg. eff. May 7, 1993.  Amended by Laws 1995, c. 69, § 1, eff. July 1, 1995; Laws 1997, c. 414, § 21, eff. Sept. 1, 1997.

§56-241.2.  Repealed by Laws 2001, c. 407, § 22, eff. July 1, 2001.

§56-241.3.  Limitation of benefits - Amount and receipt of allotments.

A.  Except as otherwise provided by law or waiver, all able-bodied recipients eighteen (18) years of age to fifty (50) years of age, who are not disabled or raising minor children, may receive food stamps for only three (3) months in each thirty-six-month period except in months in which such recipients are employed for at least twenty (20) or more hours per week.  The Department of Human Services shall enforce the provisions of this section and any approved waivers or other provisions pursuant to law in effect for this state as of the effective date of this act in designated areas and populations.

B.  1.  A family applying for food stamps after the fifteenth (15th) day of each month shall be eligible to receive the total amount of their initial allotment and their regular first allotment.

2.  A household allotment of food stamps may be reduced by up to twenty-five percent (25%) if a family is sanctioned in another program established pursuant to the Statewide Temporary Assistance Responsibility System.

3.  An individual in a treatment center shall designate the treatment center as the recipient of such individual's food stamp allotment.

4.  Operating procedures for the food stamp programs in local offices may vary to reflect local differences.

5.  The Department is authorized to use the amount of a household food stamp allotment to subsidize a job under a work supplementation or support program.

Added by Laws 1997, c. 414, § 23, eff. July 1, 1997.

§56-242.  Distribution of federally donated agricultural commodities - Limitations.

There shall be no distribution of federally donated agricultural commodities under the commodity distribution program to individuals or households in a county participating in the food stamp program except during emergency situations or as authorized by federal law or the U.S. Secretary of Agriculture.

Added by Laws 1972, c. 62, § 2, operative July 1, 1972.

§56-243.  Food stamp fraud - Penalties.

A.  No person shall:

1.  Obtain;

2.  Attempt to obtain;

3.  Aid;

4.  Abet;

5.  Assist any person to obtain, by means of:

a. a false statement or representation,

b. false impersonation,

c. a fictitious transfer, conveyance or encumbrance of  property or income,

d. knowing and willful failure to report to the Department of Human Services:

(1) income,

(2) personal property,

(3) real property,

(4) household members, or

(5) other eligibility factors,

at the time of application or during a period of receipt of assistance, or

e. any other fraudulent device:

(1) food stamps or coupons, or any benefit or debit card or any other device authorizing participation in the food stamp program, to which such applicant for food stamps or coupons, or any benefit or debit card or any other device authorizing participation in the food stamp program is not entitled, or

(2) a greater amount of food stamps or coupons, or a greater number of benefit or debit cards or any other device authorizing participation in the food stamp program than that amount or number which such applicant for food stamps or coupons, or any benefit or debit card or any other device authorizing participation in the food stamp program is justly entitled to;

6.  Acquire, possess, use or transfer food stamps or coupons, or any benefit or debit card or any other device authorizing participation in the food stamp program, except as authorized by this act and the rules of the Commission for Human Services; or

7.  Acquire or transfer food stamps or coupons, or any benefit or debit card or any other device authorizing participation in the food stamp program, except in exchange for food or food products for human consumption.  For purposes of this paragraph, the phrase "food or food products for human consumption" shall not be construed as including alcoholic beverages, tobacco, beer, or imported foods.

B.  1.  Any person, firm or corporation who violates any of the provisions of this section shall be guilty of a:

a.  misdemeanor, if the aggregate amount of food stamps or coupons, or the aggregate value of any benefit or debit card or any other device authorizing participation in the food stamp program obtained or transferred is Five Hundred Dollars ($500.00) or less, and, upon conviction thereof, shall be punishable by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the State Penitentiary for not more than three (3) months, or by both such fine and imprisonment, in the discretion of the court, or

b.  felony, if the aggregate amount of food stamps or coupons, or the aggregate value of any benefit card or debit card or any other device authorizing participation in the food stamp program obtained or transferred is in excess of Five Hundred Dollars ($500.00), and, upon conviction thereof, shall be punishable by a fine of not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for not more than two (2) years, or by both such fine and imprisonment, in the discretion of the court.

2.  Any store which allows purchases of prohibited items shall not be allowed to participate in the program.

3.  Any person, firm or corporation who knowingly traffics in food stamps or coupons of an aggregate value of One Hundred Dollars ($100.00) or less, or any benefit or debit card or any other device authorizing participation in the food stamp program with an aggregate value of One Hundred Dollars ($100.00) or less, shall, upon conviction, be guilty of a misdemeanor, punishable by a fine of not more than Five Hundred Dollars ($500.00), by imprisonment in the county jail for not more than three (3) months, or by both such fine and imprisonment, in the discretion of the court.

4.  Any person, firm or corporation who knowingly traffics in food stamps or coupons of an aggregate value exceeding One Hundred Dollars ($100.00), or any benefit or debit card or any other device authorizing participation in the food stamp program with an aggregate value exceeding One Hundred Dollars ($100.00), shall, upon conviction, be guilty of a felony, punishable by a fine of not more than Five Thousand Dollars ($5,000.00), by imprisonment in the State Penitentiary for not more than two (2) years, or by both such fine and imprisonment, in the discretion of the court.

C.  As used in this section, "to traffic or trafficking in food stamps" means:

1.  To illegally transport, transfer, sell, barter, trade, purchase, receive, possess, or in any manner acquire, or otherwise dispose of or obtain control of:

a. food stamps or coupons,

b. any benefit or debit card,

c. any other device authorizing participation in the food stamp program, or

d. any counterfeit or stolen:

(1) food stamps or coupons,

(2) benefit or debit card, or

(3) other device purporting to authorize another, as consideration for anything of value; or

2.  To make or obtain control of:

a. food stamps or coupons,

b. any benefit or debit card, or

c. any other device authorizing participation in the food stamp program, with intent to illegally transport, transfer, sell, barter, trade, purchase, receive, possess, or in any manner acquire, or otherwise dispose of or obtain control of such food stamps, coupons, benefit or debit card or other device authorizing participation in the food stamp program, in any manner or circumstance not specifically authorized under the Food Stamp Act of 1977 or the rules of the Department.

Added by Laws 1972, c. 62, § 3, operative July 1, 1972.  Amended by Laws 1975, c. 88, § 1, emerg. eff. April 25, 1975; Laws 1985, c. 58, § 2, eff. Nov. 1, 1985; Laws 1993, c. 156, § 1, emerg. eff. May 7, 1993; Laws 1996, c. 88, § 1, emerg. eff. April 15, 1996; Laws 1997, c. 133, § 500, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 365, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 500 from July 1, 1998, to July 1, 1999.

§56244.  Conflicting federal statutes.

If any provision of this act shall be in conflict with any applicable federal statute, rule or regulation, the federal statute, rule or regulation shall prevail.

Added by Laws 1972, c. 62, § 4, operative July 1, 1972.

§56-251.  Short title.

This act shall be known and may be cited as the "Family Savings Initiative Act".

Added by Laws 1998, c. 429, § 1, eff. Nov. 1, 1998.

§56-252.  Purpose.

The purpose of the Family Savings Initiative Act is to provide for the establishment of individual development accounts designed to:

1.  Provide individuals and families with limited means an opportunity to accumulate assets;

2.  Facilitate and mobilize savings;

3.  Promote home ownership, microenterprise development, education, saving for retirement, and automobile purchase; and

4.  Stabilize families and build communities.

Added by Laws 1998, c. 429, § 2, eff. Nov. 1, 1998.

§56-253.  Legislative findings.

The Legislature hereby finds that:

1.  Americans of most economic classes are having increasing difficulty climbing the economic ladder.  Fully half of all Americans have no, negligible or negative investable assets just as the price of entry to the economic mainstream, such as the cost of a house, starting a business, an adequate education, establishing a retirement account, or purchasing an automobile, is increasing;

2.  Economic well-being does not come solely from income, spending, and consumption, but also requires savings, investment, and accumulation of assets, since assets can improve economic stability, connect people with a viable and hopeful future, stimulate development of human and other capital, enable people to focus and specialize, yield personal and social dividends, and enhance the welfare of offspring;

3.  There is an urgent need for new means for Americans to navigate the labor market and to provide incentives and means for employment, upgrading, mobility, and retention;

4.  The household savings rate of the United States lags far behind other industrial nations, presenting a barrier to economic growth.  The State of Oklahoma should develop policies, such as individual development accounts, that promote higher rates of personal savings and net private domestic investment;

5.  In the current fiscal environment, the State of Oklahoma should invest existing resources in high-yielding initiatives.  There is reason to believe that the financial returns, including increased income, tax revenue, and decreased welfare cash assistance, of individual development accounts will far exceed the cost of investment;

6.  Tens of thousands of Oklahomans continue to live in poverty and receive public assistance.  Poverty is a loss of human resources, an assault on human dignity, and a drain on social and fiscal resources of this state.  Traditional public assistance programs, concentrating on income and consumption, have rarely been successful in promoting and supporting the transition to economic self-sufficiency; and

7.  Income-based social policy should be complemented with asset-based social policy, because while income-based policies ensure that consumption needs, including food, child care, rent, clothing, and health care, are met, asset-based policies provide the means to achieve economic self-sufficiency and climb the economic ladder.

Added by Laws 1998, c. 429, § 3, eff. Nov. 1, 1998.

§56-254.  Definitions.

As used in this act:

1.  "Department" means the Department of Human Services;

2.  "Eligible educational institution" means the following:

a. an institution described in 20 U.S.C., Section 1088(a)(1) or 1141(a), as such sections are in effect on November 1, 1998, and

b. an area vocational education school, as defined in 20 U.S.C., Section 2471(4), subparagraph (C) or (D), as such section is in effect on November 1, 1998;

3.  "Federal poverty level" means the poverty income guidelines published for a calendar year by the United States Department of Health and Human Services;

4.  "Fiduciary organization" means the organization that will serve as an intermediary between an individual account holder and a financial institution holding account funds.  Fiduciary organizations may include:

a. not-for-profit organizations described in Section 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C., Section 501(c)(3),

b. state or local government agencies submitting an application jointly with another entity described in this paragraph,

c. community development financial institutions as defined pursuant to federal law,

d. for-profit financial institutions and community development corporations,

e. credit unions, or

f. partnerships involving any of the above;

5.  "Financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions, and includes but is not limited to a bank, trust company, savings bank, building and loan association, savings and loan company or association, or credit union;

6.  "Individual development account" or "IDA" means an account created pursuant to this act exclusively for the purpose of paying the expenses of an eligible individual or family for the purposes set forth in Section 7 of this act;

7.  "Operating costs" includes, but is not limited to, administrative costs and costs of training IDA participants in economic and financial literacy and IDA uses;

8.  "Postsecondary educational expenses" means:

a. tuition and fees required for the enrollment or attendance of an IDA account holder or immediate family member thereof who is a student at an eligible educational institution, and

b. fees, books, supplies, and equipment required for courses of instruction for an IDA account holder or immediate family member thereof who is a student at an eligible educational institution;

9.  "Qualified acquisition costs" means the costs of acquiring, constructing, or reconstructing a residence to be occupied by an IDA account holder or an immediate family member thereof, including, but not limited to, any usual or reasonable settlement, financing, or other closing costs;

10.  "Qualified business" means any business that does not contravene any law or public policy;

11.  "Qualified business capitalization expenses" means qualified expenditures for the capitalization of a qualified business pursuant to a qualified plan;

12.  "Qualified expenditures" means expenditures included in a qualified plan, including but not limited to capital, plant, equipment, working capital, and inventory expenses;

13.  "Qualified plan" means a plan for the operation of a business by an IDA account holder or an immediate family member thereof which:

a. is approved by a financial institution, or by a nonprofit microenterprise program having demonstrated business expertise,

b. includes a description of services or goods to be sold, a marketing plan, and projected financial statements,

c. may require the eligible individual to obtain the assistance of an experienced entrepreneurial advisor, and

d. is approved by the Department of Human Services; and

14.  "Qualified principal residence" means a principal residence within the meaning of Section 1034 of the Internal Revenue Code of 1986, 26 U.S.C., Section 1034, of an IDA account holder or an immediate family member thereof, the qualified acquisition costs of which do not exceed the average area purchase price applicable to such residence, determined in accordance with paragraphs (2) and (3) of Section 143(e) of the Internal Revenue Code, 26 U.S.C., Section 143(e)(2) and (3).

Added by Laws 1998, c. 429, § 4, eff. Nov. 1, 1998.

§56-255.  Contracts with fiduciary organizations - Evaluation criteria - Responsibilities - Grants.

A.  The Department of Human Services shall enter into contracts with one or more fiduciary organizations pursuant to the provisions of this section, in such a manner that every qualified resident of the state has access to at least one fiduciary organization for the purpose of opening an individual development account.  An organization based in this state which desires to enter into such a contract shall submit a proposal to the Department for the right to be approved as a fiduciary organization.  Such proposals shall be made upon forms prescribed by the Department and shall contain such information as the Department may require.

B.  Organizations' proposals shall be evaluated and contracts awarded by the Department on the basis of such items as geographic diversity and an organization's:

1.  Ability to market the project to potential account holders;

2.  Ability to leverage additional matching and operating funds;

3.  Ability to provide safe and secure investments for individual accounts;

4.  Overall administrative capacity, including but not limited to the certifications or verifications required to assure compliance with eligibility requirements, authorized uses of the accounts, matching contributions by individuals or businesses, and penalties for unauthorized distributions;

5.  Capacity to provide financial counseling and other related service to potential participants;

6.  Links to other activities designed to increase the independence of individuals and families through home ownership, small business development, enhanced education and training, saving for retirement, and automobile purchase; and

7.  Operating costs.

Responsibilities of a fiduciary organization shall include, but not be limited to, marketing participation, soliciting matching contributions, counseling project participants, conducting basic economic and financial literacy training and IDA use training for project participants, and conducting required verification and compliance activities.  Neither a fiduciary organization nor an employee of or person associated with a fiduciary organization shall receive anything of value, other than compensation for services, for any act performed in connection with the establishment of an IDA or in furtherance of the provisions of this act.

C.  For each contract entered into pursuant to the provisions of this section, the Department shall make a grant to the qualified fiduciary organization not later than April 1 of each year.  The amount of any single grant made shall not exceed one-fourth of the amount of funds in the IDA Revolving Fund created in Section 10 of this act at the time the grant is made.  The fiduciary organization shall use not less than eighty-five percent (85%) for matching funds and not more than fifteen percent (15%) for operating costs.

Added by Laws 1998, c. 429, § 5, eff. Nov. 1, 1998.

§56-256.  Individual development account (IDA) - Matching funds.

A.  An individual who is a resident of this state may submit an application to open an individual development account to a fiduciary organization approved by the Department of Human Services pursuant to the provisions of Section 5 of this act.  Such application shall be made upon a form prescribed by the Department.  The fiduciary organization shall approve the application only if the individual has gross household income from all sources for the calendar year preceding the year in which the application is made which does not exceed two hundred percent (200%) of the federal poverty level.

B.  An individual opening an IDA shall be required to enter into an IDA agreement with the fiduciary organization.  Not more than one individual from a single household may open an IDA.

C.  The fiduciary organization shall be responsible for coordinating arrangements between the individual and a financial institution to open the individual's IDA.

D.  Each fiduciary organization shall provide written notification to each of its eligible IDA account holders of the amount of matching funds provided by the Department pursuant to the provisions of subsection C of Section 5 of this act to which each such IDA account holder is entitled.  Such notification shall be made at such intervals as the fiduciary organization deems appropriate, but shall be required to be made at least once each calendar year.  The amount of such matching funds for each IDA account holder shall be as follows:

1.  For an IDA account holder who had gross household income from all sources for the preceding calendar year less than or equal to one hundred percent (100%) of the federal poverty level, One Dollar ($1.00) for each dollar contributed to the IDA by the IDA account holder during the preceding calendar year.  The amount of such matching funds shall not exceed Five Hundred Dollars ($500.00) per IDA account holder per year;

2.  For an IDA account holder who had gross household income from all sources for the preceding calendar year of more than one hundred percent (100%) of the federal poverty level but less than or equal to one hundred fifty percent (150%) of the federal poverty level, seventy-five cents ($0.75) for each dollar contributed to the IDA by the IDA account holder during the preceding calendar year.  The amount of such matching funds shall not exceed Five Hundred Dollars ($500.00) per IDA account holder per year; and

3.  For an IDA account holder who had gross household income from all sources for the preceding calendar year of more than one hundred fifty percent (150%) of the federal poverty level but less than or equal to two hundred percent (200%) of the federal poverty level, fifty cents ($0.50) for each dollar contributed to the IDA by the IDA account holder during the preceding calendar year.  The amount of such matching funds shall not exceed Five Hundred Dollars ($500.00) per IDA account holder per year.

If the amount provided by the Department pursuant to the provisions of subsection C of Section 5 of this act is insufficient to disburse the maximum amounts specified in this subsection, amounts of disbursements shall be reduced proportionally based upon available funds.  If the amount provided by the Department pursuant to the provisions of subsection C of Section 5 of this act is in excess of the amount required to disburse the maximum amounts specified in this subsection, such excess funds shall be returned to the Department and deposited to the Individual Development Account Revolving Fund created pursuant to the provisions of Section 10 of this act.

Nothing in this subsection shall be construed to prohibit or limit a fiduciary organization from providing matching funds from sources other than the Department to its IDA account holder on such terms and under such conditions as it deems appropriate.

E.  If an IDA account holder has gross household income from all sources for a calendar year which exceeds two hundred percent (200%) of the federal poverty level, the IDA account holder shall not be eligible to receive funds pursuant to the provisions of subsection D of this section in the following year.

Added by Laws 1998, c. 429, § 6, eff. Nov. 1, 1998.

§56-257.  Permitted uses of individual development accounts.

Individual development accounts may be used for any of the following qualified purposes:

1.  Qualified acquisition costs with respect to a qualified principal residence for a qualified home buyer, or the costs of major repairs or improvements to a qualified principal residence, if paid directly to the persons to whom the amounts are due;

2.  Amounts paid directly to a business capitalization account which is established in a federally insured financial institution and is restricted to use solely for qualified business capitalization expenses consistent with a qualified plan;

3.  Postsecondary educational expenses paid directly to an eligible educational institution;

4.  Amounts paid directly to an individual retirement account or education IRA established pursuant to federal law in the name of the IDA account holder or an immediate family member thereof; and

5.  Qualified acquisition costs with respect to purchase of an automobile, or costs of repair of an automobile, if paid directly to a licensed automobile dealer or repair shop.

Added by Laws 1998, c. 429, § 7, eff. Nov. 1, 1998.

§56-258.  Withdrawals under false pretenses or for other than approved purposes - Penalties.

A.  If the fiduciary organization receives evidence that monies withdrawn from IDAs are withdrawn under false pretenses or are used for purposes other than for the approved purposes indicated at the time of the withdrawal, the fiduciary organization shall make arrangements with the financial institution to impose a penalty of ten percent (10%) of the amount of the monies withdrawn or loss of matches and may, at its discretion, close the account.  If the fiduciary organization is unable to impose the penalty specified herein, it shall notify the Oklahoma Tax Commission and the amount of such penalty shall be added to the income tax liability of the IDA account holder.  All penalties collected by fiduciary organizations or the Tax Commission shall be deposited to the Individual Development Account Revolving Fund created pursuant to the provisions of Section 10 of this act.

B.  The amount of any withdrawal for purposes other than those set forth in Section 7 of this act, or any withdrawal for purposes other than for the approved purposes indicated at the time of the withdrawal, shall be taxed as income during the year in which the withdrawal is made.  The fiduciary organization shall notify the Tax Commission of any such withdrawals made.

C.  The fiduciary organization shall establish a grievance committee and a procedure to hear, review, and decide in writing any grievance made by an IDA account holder who disputes a decision of the operating organization that a withdrawal is subject to penalty.

D.  Each fiduciary organization shall establish such regulations as are necessary, including prohibiting eligibility for further matching funds, to ensure compliance with this section.

Added by Laws 1998, c. 429, § 8, eff. Nov. 1, 1998.

§56-259.  State agency responsible for implementation of act.

The Department of Human Services shall be responsible for implementation of this act and shall promulgate rules as necessary in accordance with the provisions of this act.

Added by Laws 1998, c. 429, § 9, eff. Nov. 1, 1998.

§56-260.  Individual Development Account (IDA) Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Human Services to be designated the "Individual Development Account (IDA) Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated or contributed thereto.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department for grants awarded pursuant to the provisions of subsection C of Section 5 of this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1998, c. 429, § 10, eff. Nov. 1, 1998.

§56300.  Oklahoma Medical Center  Institutions included.

The Oklahoma Medical Center shall include the University Hospital, the Children's Hospital of Oklahoma, the O'Donaghue Rehabilitation Institution, the Child Study Center, and any other institutions operated by a private entity under a joint operating agreement in which any of the state institutions listed in this section are leased to a private entity pursuant to the University Hospitals Authority Act.

Added by Laws 1988, c. 326, § 42, emerg. eff. July 13, 1988.  Amended by Laws 1991, c. 288, § 9, eff. July 1, 1991; Laws 1997, c. 174, § 8, emerg. eff. May 8, 1997.

§56-301.  Renumbered as § 1406 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56301.1.  Renumbered as § 1407 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-302.  Renumbered as § 1408 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-303.  Renumbered as § 1409 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-304.  Renumbered as § 1410 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-305.  Renumbered as § 1411 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-306.  Renumbered as § 1412 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-307.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-308.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-309.  Renumbered as § 1413 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-310.  Renumbered as § 1414 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-311.  Renumbered as § 1415 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-312.  Renumbered as § 1416 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-313.  Renumbered as § 1417 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-314.  Repealed by Laws 1965, c. 69, § 1, eff. July 1, 1965.

§56-315.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-316.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-317.  Repealed by Laws 1979, c. 15, § 1, emerg. eff. March 30, 1979.

§56-318.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-319.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-320.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-321.  Renumbered as § 1418 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-322.  Renumbered as § 1419 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-323.  Renumbered as § 1420 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-324.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-325.  Repealed by Laws 1981, c. 210, § 6, operative July 1, 1982.

§56-326.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-327.  Renumbered as § 1421 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56327.1.  Purchase or lease of passenger motor vehicles.

The Department of Human Services is authorized to acquire passenger motor vehicles by purchase or lease when the acquisition is deemed necessary by the Department to implement any program assigned to the Department.  All said purchases or leases for said vehicles shall comply with the provisions of the Oklahoma Central Purchasing Act.

Added by Laws 1984, c. 161, § 1, emerg. eff. May 1, 1984.

§56328.  Division of Vocational Rehabilitation  Transfer to Commission for Rehabilitation Services - Retirement system - Merit system.

The Division of Vocational Rehabilitation of the State Board for Vocational Education, or of the State Board of Education, including all personnel thereof and all property and assets belonging to such Division, is hereby transferred to the Commission for Rehabilitation Services; and all powers, duties and responsibilities of the State Board for Vocational Education relating to vocational rehabilitation shall hereafter be exercised by the Commission for Rehabilitation Services.  Employees of the Division who are members of the Teachers' Retirement System of Oklahoma and who continue as employees of the Division after such transfer may retain their membership in such Teachers' Retirement System.  The Governor may, by an Executive Order, place the Division and employees thereof under the Merit System of Personnel Administration.

Added by Laws 1968, c. 46, § 1, operative July 1, 1968.  Amended by Laws 1993, c. 364, § 14, emerg. eff. June 11, 1993.

§56329.  Section of Services to the Blind - Transfer to Commission for Rehabilitation Services - Merit system - Functions of Section.

A.  The Section of Services to the Blind of the Oklahoma Department of Career and Technology Education, including all personnel thereof and all property and assets belonging to such Section, is hereby transferred to, and shall be a section of, the Commission for Rehabilitation Services; and all powers, duties and responsibilities of the Oklahoma Department of Career and Technology Education relating to services to the blind shall hereafter be exercised by the Commission for Rehabilitation Services.  Employees of the Section who are members of the Teachers' Retirement System of Oklahoma and who continue as employees of the Section after such transfer may retain their membership in such Teachers' Retirement System.  The Governor may, by an Executive Order, place the Section and employees thereof under the Merit System of Personnel Administration.

B.  The Section of Services to the Blind shall provide, to blind and visually impaired persons, rehabilitation services, rehabilitation teaching services, optical aids, and special library services, including Braille and recorded books; administer the vending facility program maintained for blind and visually impaired persons, and the merchandising fund; plan and develop a comprehensive rehabilitation center and services for blind and visually impaired persons; and coordinate its services with other public agencies and private agencies providing services to the blind.

Added by Laws 1968, c. 46, § 2, operative July 1, 1968.  Amended by Laws 1993, c. 364, § 15, emerg. eff. June 11, 1993; Laws 2001, c. 329, § 3, emerg. eff. June 1, 2001.

§56330.  Use of monies  Federal funds  Commission as sole state agency.

The Commission for Rehabilitation Services shall use such monies as may be necessary to operate and maintain the State Department of Rehabilitation Services, and to earn the maximum federal funds available to this state for vocational rehabilitation and services to the blind.  The Commission shall be the sole agency of the State of Oklahoma to cooperate with, and to receive and administer grants and other funds from, the U.S. Department of Education, or any other federal agency, in programs for the vocational rehabilitation of disabled persons and for services to the blind.

Added by Laws 1968, c. 46, § 3, operative July 1, 1968.  Amended by Laws 1988, c. 326, § 18, emerg. eff. July 13, 1988; Laws 1993, c. 364, § 16, emerg. eff. June 11, 1993.

§56-331.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56-332.  Renumbered as § 1422 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-333.  Renumbered as § 1423 of Title 10 by Laws 1982, c. 312, § 48, emerg. eff. May 28, 1982.

§56-334.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§56335.  Outpatient services for former patients of Taft State Hospital.

The Department of Mental Health and Substance Abuse Services shall provide outpatient services within the county in which Taft State Hospital was located, for former patients of the Taft State Hospital and mentally ill persons residing in the area formerly served by the Taft State Hospital.

Added by Laws 1970, c. 133, § 3, emerg. eff. April 7, 1970.  Amended by Laws 1990, c. 51, § 118, emerg. eff. April 9, 1990.

§56-336.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-337.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-338.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-339.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-340.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-341.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-342.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56343.  Basic medical services programs at schools for mentally retarded.

The Commission for Human Services and the University Hospitals Authority shall enter into cooperative agreements between the University Hospitals Authority and the state schools for the mentally retarded in the development of basic medical services programs at the schools for the mentally retarded; provided, that the University Hospitals Authority shall not have the responsibility for implementing such programs or for providing medical services at the schools for the mentally retarded.

Added by Laws 1973, c. 44, § 8, operative July 1, 1973.  Amended by Laws 1983, c. 283, § 16, operative July 1, 1983; Laws 1988, c. 326, § 24, emerg. eff. July 13, 1988; Laws 1993, c. 330, § 24, eff. July 1, 1993.

§56-344.  Renumbered as § 3222 of Title 63 by Laws 1993, c. 330, § 31, eff. July 1, 1993.

§56-345.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-346.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56347.  Guardian and conservator services.

The Department of Human Services is hereby authorized to contract for the services of guardians and conservators who will act on behalf of individuals that are recipients of services through the agency's programs including, but not limited to, the program for the mentally retarded and the adult protective services program.  The Department is authorized to reimburse such guardians and conservators for any expenses determined to be reimburseable by the Department and incurred as a result of their services as guardian or conservator.

Added by Laws 1985, c. 291, § 8, emerg. eff. July 23, 1985.

§56-401.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-402.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-403.  Repealed by Laws 1986, c. 247, § 34, emerg. eff. June 13, 1986.

§56-404.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-405.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-406.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-407.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-408.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-409.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-410.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56411.  Deceased child or retarded person  Funeral arrangements and expenses.

A.  Except as otherwise provided by subsection B of this section, the Department of Human Services is authorized to make the necessary funeral arrangements and pay any reasonable burial expenses incurred upon the death of a child or a retarded person who is either in the custody of the Department or is a resident of an institution under the jurisdiction of the Department.  When possible, the Department shall make such arrangements with any funeral home located in the same vicinity as the institution or in the same vicinity of the child's or retarded person's place of residence or home town.

B.  The Department of Human Services is not authorized to make such funeral arrangements or make such burial payments if the deceased child or deceased retarded person has any relatives or next of kin who is financially able to make the funeral arrangements and make the burial payments.

Added by Laws 1986, c. 9, § 1, eff. Nov. 1, 1986.

§56-412.  Repealed by Laws 1993, c. 330, § 32, eff. July 1, 1993.

§56-412.1.  Renumbered as § 3221.1 of Title 63 by Laws 1994, c. 283, § 21, eff. Sept. 1, 1994.

§56-413.  Repealed by Laws 1995, c. 263, § 9.

§56-501.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-504.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-504.1.  Renumbered as § 5030.1 of Title 63 by Laws 1996, c. 221, § 7, eff. Nov. 1, 1996.

§56-505.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-506.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-507.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-508.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-509.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-510.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-511.  Repealed by Laws 1997, c. 414, § 30, eff. Sept. 1, 1997.

§56-515.  Repealed by Laws 1984, c. 226, § 16, eff. Oct. 1, 1985 and Laws 1985, c. 357, § 5, operative Oct. 1, 1985.

§56-521.  Renumbered as § 3223 of Title 63 by Laws 1993, c. 330, § 31, eff. July 1, 1993.

§56-530.1.  Short title.

Sections 7 through 13 of this act shall be known and may be cited as the "Oklahoma Adult Companion Home Certification Act".

Added by Laws 1993, c. 159, § 6, eff. July 1, 1993.

§56-530.2.  Purpose and policy of act - Maintenance of minimum standards - Certificate required.

A.  It is the purpose and policy of the Oklahoma Adult Companion Home Certification Act to ensure maintenance of minimum standards for the care and protection of mentally retarded or developmentally disabled adults, and to encourage and assist adult companion homes in achieving maximum standards.

B.  In order to provide care for mentally retarded or developmentally disabled adults in adult companion homes, a certificate shall be obtained from the Department of Human Services.  Such certificate shall be issued on the basis of meeting minimum standards which are essential for the health and welfare of any mentally retarded or developmentally disabled adult placed for care in such home.

Added by Laws 1993, c. 159, § 7, eff. July 1, 1993.

§56-530.3.  Definitions.

For purposes of the provisions of the Oklahoma Adult Companion Home Certification Act:

1.  "Department" means the Department of Human Services; and

2.  "Adult companion home" means any home or establishment, funded and certified by the Department of Human Services, which provides homelike residential accommodations and supportive assistance to three or fewer mentally retarded or developmentally disabled adults.

Added by Laws 1993, c. 159, § 8, eff. July 1, 1993.

§56-530.4.  Application for certificate - Provisional certificate.

A.  Beginning January 1, 1994, no adult companion home shall be operated or maintained unless certified by the Department of Human Services.  No new adult companion home may be established without the prior approval of the Department, which shall be granted only after the Department is satisfied that such adult companion home will meet known needs for the services proposed to be provided and that the adult companion home will meet minimum standards.

B.  An application for a certificate shall be made on forms prescribed by the Department.  Before issuing a certificate, the Department shall investigate the activities and standards of care of the applicant and, if satisfied that the applicant meets the requirements as provided in the Oklahoma Adult Companion Home Certification Act, a certificate shall be issued.  A provisional certificate may be issued to any applicant whose services are needed but which is temporarily unable to conform to all the rules of the Department.  All certificates shall be in force for one (1) year from date of issuance unless sooner revoked as authorized by the Oklahoma Adult Companion Home Certification Act, and shall be reissued annually upon application.  A provisional certificate may be in force for not more than one (1) year, unless an emergency exists that, in the discretion of the Department, necessitates an extension thereof.

Added by Laws 1993, c. 159, § 9, eff. July 1, 1993.

§56-530.5.  Rules.

A.  The Department of Human Services shall promulgate rules prescribing minimum standards for adult companion homes.

B.  In promulgating rules prescribing such standards the Department shall consult with the State Department of Health, the State Bureau of Investigation and the State Fire Marshal.

Added by Laws 1993, c. 159, § 10, eff. July 1, 1993.

§56-530.6.  Investigations, examinations, and inspections - Authority of state agencies - Confidentiality.

A.  The Department of Human Services shall have authority at any reasonable time to investigate and examine the conditions of any home which receives and cares for mentally retarded or developmentally disabled adults.  The Department shall have authority at any time to require the home to provide information pertaining to mentally retarded or developmentally disabled adults in its care.

B.  The State Department of Health may visit any home at the request of the Department to advise on matters affecting the health of mentally retarded or developmentally disabled adults and to inspect the sanitation of the buildings used for their care.

C.  The State Bureau of Investigation and the State Fire Marshal shall visit any home at the request of the Department to advise on matters affecting the safety of mentally retarded or developmentally disabled adults and to inspect the condition of the buildings in which their care is provided.

D.  Information obtained by the Department from any home regarding mentally retarded or developmentally disabled adults shall be deemed confidential, and shall be properly safeguarded, and shall not be accessible to anyone except as herein provided unless upon order of a court of competent jurisdiction.

Added by Laws 1993, c. 159, § 11, eff. July 1, 1993.

§56-530.7.  Revocation or refusal to renew certificate - Notice and hearing.

The Department of Human Services may revoke or refuse to renew any certificate issued pursuant to the provisions of the Oklahoma Adult Companion Home Certification Act if the home has violated any of the provisions of the Oklahoma Adult Companion Home Certification Act or the standards promulgated by the Department.  No certificate shall be revoked or renewal refused unless the holder of such certificate shall have been given at least thirty (30) days' notice in writing of the grounds of such proposed revocation or refusal.  If such revocation or refusal is protested to the Commission for Human Services, in writing, within thirty (30) days of receipt of said notice the Commission, or the Department, shall conduct a hearing at which an opportunity is given to the owner or operator of such home to present testimony and confront witnesses.  Notice of such hearing shall be given to said owner or operator of such home by personal service or by delivery to the proper address by registered mail, at least two (2) weeks prior to the date thereof.  If notice of the proposed revocation or refusal is not so protested, the certification may thereupon be revoked or renewal thereof refused.

Added by Laws 1993, c. 159, § 12, eff. July 1, 1993.

§56-530.8.  Appeals - Injunctions - Violations.

A.  Any certificate holder aggrieved by the decision of the Department of Human Services pursuant to the provisions of the Oklahoma Adult Companion Home Certification Act, within ten (10) days after the revocation or refusal to issue or renew the certification, may take an appeal de novo to the district court of the county in which the home is maintained and operated by filing with the clerk of the court a verified petition.  Notice of such appeal shall be served on the Director of the Department within five (5) days of the date of its filing.

B.  The Department, within ten (10) days of the service of such notice, shall file with the clerk of said court a transcript of the proceedings had before it.  The district court shall thereupon be vested with jurisdiction to hear and determine the questions of law and fact involved, as in an appeal de novo.  If the Department prevails, the judgment of the district court shall be that the decision of the Department be affirmed.  If the owner or operator of a home prevails, the judgment of the court shall be that the revocation be set aside or the certification issued or renewed, as the case may be.  Pending the hearing of the appeal, the action of the Department revoking or refusing renewal of the certification or the granting thereof shall be stayed.

C.  Any person or owner or operator of a home may be enjoined from maintaining and operating such home for violations of any provisions of the Oklahoma Adult Companion Home Certification Act by suit brought in the name of the state by the Attorney General of the State of Oklahoma or by a district attorney.

D.  Any person or agent, representative, or officer of any home who violates any of the provisions of the Oklahoma Adult Companion Home Certification Act, upon conviction, shall be deemed guilty of a misdemeanor.  Whenever any agent, representative, or officer of any home is convicted under authority of the Oklahoma Adult Companion Home Certification Act, such conviction shall be sufficient grounds for the revocation of the certificate to operate a home.

Added by Laws 1993, c. 159, § 13, eff. July 1, 1993.

§56-601.  Short title.

Sections 2 through 8 of this act shall be known and may be cited as the "Oklahoma Family Support Act".

Added by Laws 1992, c. 277, § 1, eff. July 1, 1992.

§56-602.  Definitions.

As used in the Oklahoma Family Support Act:

1.  "Department" means the Department of Human Services;

2.  "Family" means a family member and his or her parent or legal guardian; and

3.  "Family member" means a person less than eighteen (18) years of age with mental retardation or other developmental disability as defined in Section 1408 of Title 10 of the Oklahoma Statutes.

Added by Laws 1992, c. 277, § 2, eff. July 1, 1992.

§56-603.  Legislative intent.

The Oklahoma Family Support Act is intended to:

1.  Keep families together;

2.  Facilitate the return of children with developmental disabilities from out-of-home placements to their families' homes;

3.  Prevent or delay the out-of-home placement of children with severe developmental disabilities who reside in their families' homes.

Added by Laws 1992, c. 277, § 3, eff. July 1, 1992.

§56-604.  Family Support Program - Eligibility criteria.

The Director of the Department of Human Services shall, within the constraints of funding appropriated to the Department, maintain a Family Support Program for children with severe developmental disabilities who reside in their family homes in accordance with the following criteria:

1.  The family member resides with the family;

2.  The family resides in the State of Oklahoma;

3.  The gross adjusted income of the family for the year immediately preceding the date of application for the assistance did not exceed Forty-five Thousand Dollars ($45,000.00);

4.  The family is headed by a biological parent, adoptive parent, or legal guardian of the eligible family member; provided, however, that if the eligible family member lives with an adoptive parent or parents who already receive adoption subsidy from any source on behalf of the applicant, the family cannot receive family support assistance authorized by this section; and

5.  The family or family member does not receive Medicaid Home and Community-based Waiver Services.

Added by Laws 1992, c. 277, § 4, eff. July 1, 1992.  Amended by Laws 1997, c. 407, § 19, eff. Nov. 1, 1997.

§56-605.  Rules and regulations.

The Director of the Department shall promulgate necessary rules to ensure the proper and efficient operation of the Family Support Program.

Added by Laws 1992, c. 277, § 5, eff. July 1, 1992.

§56-606.  Assistance payments.

If an application for family support assistance pursuant to the Oklahoma Family Support Act is approved by the Department of Human Services and Developmental Disabilities Services Division:

1.  A family support assistance payment shall be paid to the parent or legal guardian on behalf of a family member and shall be considered a benefit to the family member;

2.  The family support assistance payment shall be used to meet the special needs of the family associated with the family member.  Except as otherwise provided in the Oklahoma Family Support Act, this assistance payment is intended to complement, not to supplant, public assistance or other social service benefits based on economic need, available through governmental programs;

3.  The amount of the family support assistance payment shall be a maximum of Four Hundred Dollars ($400.00) per month.  Increases to this amount shall be determined annually by legislative appropriation.  In addition, the parent or legal guardian of a family member who is in an out-of-home placement at the time of application may receive a one-time, lump-sum advance payment of twice the monthly family support assistance amount for the purpose of meeting the special needs of the family to prepare for the placement or return of the family member to in-home care.

4.  The parent or legal guardian who receives a family support assistance payment shall report, in writing, at least the following information to the Department:

a. not less than annually, a statement and any supporting documentation requested by the Department that the family support assistance payment was used to meet the special needs of the family,

b. immediately, if the parent or legal guardian requests termination of the family support assistance,

c. immediately, upon the occurrence of any event listed in Section 7 of this act.

Added by Laws 1992, c. 277, § 6, eff. July 1, 1992.

§56-607.  Termination of assistance.

The family support assistance shall terminate if any of the following occurs:

1.  The family member dies;

2.  The family no longer meets the eligibility criteria referenced in Section 4 of this act;

3.  The family member no longer meets the eligibility criteria referenced in Section 4 of this act; and

4.  A report required by Section 6 of this act is not timely made or is determined to be false.

Added by Laws 1992, c. 277, § 7, eff. July 1, 1992.

§56-608.  Hearing upon denial or termination.

If an application for a family support assistance is denied or a family support assistance payment is terminated by the Department, the parent or legal guardian of the affected family member may demand, in writing, a hearing by the Department.

Added by Laws 1992, c. 277, § 8, eff. July 1, 1992.

§56-625.1.  Short title - Purpose - Definitions.

A.  This act shall be known and may be cited as the "Independent Living Services Act".

B.  The Legislature hereby finds and declares that individuals with disabilities comprise a large percentage of Oklahoma's total population.  Such individuals need assistance in living fuller and more independent lives.  Individuals with disabilities receive assistance in independent living in the form of direct client services provided by the Department of Rehabilitation Services and in the form of independent living services as provided by centers for independent living pursuant to the federal Rehabilitation Act of 1973, as amended.  However, as currently funded, such services are not sufficient to meet the independent living needs of individuals with disabilities.  As a result, it is necessary to provide state funding to expand the services currently provided.

C.  For purposes of the Independent Living Services Act:

1.  "Independent living center" has the same definition as such term is defined by the federal Rehabilitation Act of 1973, as amended, or its implementing federal regulations; and

2.  "Independent living services" has the same definition as such term is defined by the federal Rehabilitation Act of 1973, as amended, or its implementing federal regulations.

Added by Laws 2000, c. 259, § 1, eff. July 1, 2000.

§56-625.2.  Statewide Independent Living Council - Contracts for services.

A.  There is hereby created the Statewide Independent Living Council which shall be established pursuant to the federal Rehabilitation Act of 1973, Public Law 93-112, codified at 29 U.S.C., Section 701 et seq., as amended.

B.  The duties of the Council shall be those as set forth in the federal Rehabilitation Act of 1973, as amended.

C.  Subject to the availability of state funds other than those appropriated to the Department of Rehabilitation Services for the purpose of providing independent living services to its clients, and in accordance with the State Plan for Independent Living, the Department of Rehabilitation Services, in joint effort with the Statewide Independent Living Council, may contract with independent living centers for the purpose of providing independent living services to individuals with disabilities and their families.

Added by Laws 2000, c. 259, § 2, eff. July 1, 2000.

§56-701.  Short title.

This act shall be known and may be cited as the "Volunteer Service Credit Bank Program Act".

Added by Laws 1994, c. 348, § 1, eff. Sept. 1, 1994.

§56-702.  Definitions.

As used in the Volunteer Service Credit Bank Program Act:

1.  "Recipient" means a person eligible to receive services whether as a full participant or beneficiary;

2.  "Full participant" means a person who is registered by a sponsoring organization to provide services and who receives service credits;

3.  "Beneficiary" means a person who acts solely as a recipient and who is made eligible through the transfer of service credits from a donor or sponsor;

4.  "Volunteer" means a person who is registered by a sponsoring organization to perform designated tasks for full participants and beneficiaries;

5.  "Donor" means a volunteer registered with a sponsoring organization whose earned service credits will be transferred to a recipient or beneficiary;

6.  "Sponsor" means an organization or agency which provides recruitment, referral, instructional facilities and support for the Program;

7.  "Service credit" means the unit of exchange upon which the Program operates;

8.  "Eligible tasks" means those designated activities which, when performed by a volunteer for a recipient, will result in the earning and the use of service credits;

9.  "Matching process" means the administrative steps taken to bring an appropriate volunteer into contact with a recipient who has requested services;

10.  "Umbrella Agency" means the Department of Human Services, Aging Services Division which will coordinate the statewide Volunteer Service Credit Bank Program, providing policy and procedures, technical assistance and computerization of records;

11.  "Volunteer coordinator" means a person responsible for coordinating a sponsor's program activities;

12.  "Respite care" means the temporary relief provided to a caregiver who has twenty-four-hour responsibility for a homebound person living either with the caregiver or separately; and

13.  "Volunteer service credit bank" means the Program designed by the Division to provide service credits to qualified volunteers who provide in-home services.

Added by Laws 1994, c. 348, § 2, eff. Sept. 1, 1994.

§56-703.  Credit for providing volunteer in-home service.

The Aging Services Division of the Department of Human Services shall establish a program to enable persons to volunteer their time and services to an in-home service or volunteer agency serving the homebound which is approved by the Division and receive credit for providing volunteer in-home service.  The credit may then be drawn upon when a volunteer or beneficiary needs such in-home services.  Types of services rendered are in-home services which enhance the capacity of the recipient to maintain self-sufficiency and/or improve the recipient's quality of life.  No income test shall be used to determine eligibility for service.

The Commission for Human Services shall promulgate rules necessary for the accomplishment of the purpose of the Volunteer Service Credit Bank Program Act.

Added by Laws 1994, c. 348, § 3, eff. Sept. 1, 1994.

§56-704.  Rulemaking.

The Commission shall promulgate rules regarding:

1.  The sponsoring organizations, including but not limited to:

a. eligibility requirements for certification of local sponsoring organizations,

b. roles and responsibilities of the sponsoring organizations,

c. provisions for the sponsoring organizations to establish program contribution procedures,

d. provisions for liability insurance for the sponsor and volunteers, and

e. provisions for written policies and procedures regarding confidentiality and recordkeeping;

2.  Volunteers, including but not limited to:

a. types of volunteers and eligibility criteria for same, whether receiving service credits or donating credits to a beneficiary,

b. procedures for making application to the Program,

c. training requirements, and

d. a volunteer code of ethics; and

3.  Receiving service credits, including but not limited to:

a. criteria for receipt of service credits,

b. the amount of credits to be awarded for different types of service, and

c. procedures for receiving service and drawing on the credit bank.

Added by Laws 1994, c. 348, § 4, eff. Sept. 1, 1994.

§56-705.  Volunteer Service Credit Bank Program Advisory Council.

A.  There is hereby created a Volunteer Service Credit Bank Program Advisory Council appointed by the Director of the Department of Human Services.  The Council shall be composed of fifteen (15) members selected for their activity in aging and volunteer programs in Oklahoma.  Membership will include, but not be limited to, representation from the State Council on Aging and the Oklahoma Business and Aging Leadership Council, the State ACTION director, an American Association of Retired Persons representative, a health agency professional, a State Unit on Aging staff member, an Area Agency on Aging director and volunteer agency personnel.  Other relevant volunteers and/or professionals will be invited to serve as appropriate.  The members shall serve without compensation but may be reimbursed for expenses by the Department pursuant to the provisions of the State Travel Reimbursement Act.

B.  The Division shall provide professional and clerical staff to perform the designated duties of the Council.

C.  The Volunteer Service Credit Bank Program Advisory Council shall have the power and duty to:

1.  Serve as the advisory body to the Division for the development and improvement of services to homebound individuals;

2.  Advise and consult with the Division on all matters relating to the Volunteer Service Credit Bank Program; and

3.  Evaluate and review the rules, practices and procedures regarding the administration and enforcement of the provisions of this act.

Added by Laws 1994, c. 348, § 5, eff. Sept. 1, 1994.

§561001.  Short title.

This act shall be known and may be cited as the "Oklahoma Medicaid Program Integrity Act".

Added by Laws 1989, c. 220, § 1, operative July 1, 1989.

§56-1002.  Definitions.

As used in the Oklahoma Medicaid Program Integrity Act:

1.  "Authority" means the Oklahoma Health Care Authority;

2.  "Attorney General" means the Attorney General of this state, his employees or his authorized representatives;

3.  "Claim" means a communication, including written, electronic, or magnetic, which is utilized to identify a good, item, or service as reimbursable pursuant to the Oklahoma Medicaid Program, or which states income or expense and is or may be used to determine a rate of payment pursuant to the Oklahoma Medicaid Program; and any application for payment by any person from the Oklahoma Medicaid Program or its fiscal agents for each good or service purported by any person to have been provided by any person to any Medicaid recipient;

4.  "Fiscal agents" means any individual, firm, corporation, professional association, partnership, organization, or other legal entity which, through a contractual relationship with the Oklahoma Health Care Authority and, thereby, the State of Oklahoma, receives, processes, and pays claims under the Oklahoma Medicaid Program;

5.  "Kickback" means a return in any form by any individual, company, corporation, partnership, or association of a part of an expenditure made by a provider:

a. to the same provider,

b. to an entity controlled by the provider or,

c. to an entity which the provider intends to benefit whenever such expenditure is reimbursed, or reimbursable, or claimed by a provider as being reimbursable by the Oklahoma Medicaid Program and when the sum or value returned is not credited to the benefit of the Oklahoma Medicaid Program;

6.  "Medicaid recipient" means any individual in whose behalf any person claimed or received any payment or payments from the Oklahoma Medicaid Program or its fiscal agents, whether or not any such individual was eligible for benefits under the Oklahoma Medicaid Program;

7.  "Oklahoma Medicaid Program" means the state program administered by the Oklahoma Health Care Authority pursuant to Title XIX of the federal Social Security Act, which provides for payments for medical goods or services on behalf of indigent families with dependent children and of aged, blind, or disabled individuals whose income and resources are insufficient to meet the cost of necessary medical services;

8.  "Person" means any Medicaid provider of goods or services or any employee of such provider, whether that provider is an individual, individual medical vendor, firm, corporation, professional association, partnership, organization, or other legal entity under the Oklahoma Medicaid Program, or any individual, individual medical vendor, firm, corporation, professional association, partnership, organization, other legal entity, or any employee of such who is not a provider under the Oklahoma Medicaid Program but who provides goods or services to a provider under the Oklahoma Medicaid Program for which the provider submits claims to the Oklahoma Medicaid Program or its fiscal agents;

9.  "Provider" means any person who has applied to participate or who participates in the Oklahoma Medicaid Program as a supplier of a good or a service;

10.  "Records" means all medical, professional, or business records or documents relating to the treatment or care of any recipient, or to a good or a service provided to any such recipient, or to rates or amounts paid or claimed for such a good or a service including but not limited to records of non-Medicaid goods or services to verify rates or amounts; and any records required to be kept by the Oklahoma Health Care Authority to be kept by any person; and

11.  "Sign" means to affix a signature directly or indirectly by means of handwriting, typewriter, signature stamp, computer impulse, or other means recognized by Oklahoma Law.

Added by Laws 1989, c. 220, § 2, operative July 1, 1989.  Amended by Laws 1990, c. 144, § 1, emerg. eff. May 1, 1990; Laws 1995, c. 306, § 1, eff. July 1, 1995.

§561003.  Medicaid fraud control unit  Creation  Status  Power and authority.

A.  There is hereby created within the Office of the Attorney General, a Medicaid fraud control unit.

B.  The Medicaid fraud control unit shall be the state entity to which all cases of suspected Medicaid fraud shall be referred by the Oklahoma Health Care Authority or its fiscal agents for the purposes of investigation, civil action, criminal action or referral to the district attorney.  Provided however, nothing contained in the Oklahoma Medicaid Program Integrity Act shall prohibit the Oklahoma Health Care Authority from investigating or additionally referring to other proper law enforcement agencies cases of suspected Medicaid fraud.

C.  1.  In carrying out these responsibilities, the Attorney General shall have all the powers necessary to comply with federal laws and regulations relative to the operation of a Medicaid fraud unit, the power to crossdesignate assistant United States attorneys as assistant attorneys general, the power to investigate cases of patient abuse, the power to issue or cause to be issued subpoenas or other process in aid of investigations and prosecutions, the power to administer oaths and take sworn statements under penalty of perjury, the power to serve and execute in any county, search warrants which relate to investigations authorized by the Oklahoma Medicaid Program Integrity Act and shall have all the powers of a district attorney.

2.  Subpoenas ad testificandum or duces tecum issued pursuant to the Oklahoma Medicaid Program Integrity Act may be served by the Attorney General, any peace officer, or any competent person over eighteen (18) years of age, and may require attendance or production at any place in this state.  A refusal to obey such subpoena, or willful failure to appear, be sworn, testify, or produce records at the place and time specified shall constitute contempt and shall be enforced by the district court of the county where issued or the county where served, at the election of the Attorney General, as if it was a contempt on that court.

D.  The Attorney General shall have authority to collect all penalties, amounts of restitution, or interest accruing on any amount of restitution to be made and any penalties to be paid from and after default in the payment thereof levied pursuant to the provisions of the Oklahoma Medicaid Program Integrity Act.  However, this subsection is not in any way intended to affect the contempt power of any court.

Added by Laws 1989, c. 220, § 3, operative July 1, 1989.  Amended by Laws 1990, c. 144, § 2, emerg. eff. May 1, 1990; Laws 1995, c. 306, § 2, eff. July 1, 1995.

§561004.  Potential recipient's authorization to examine records  Provider's signed statement as to accuracy of reports, etc. - Maintenance of records - Access to records  Confidentiality of records and information  Disclosure  Liability.

A.  No potential Medicaid recipient shall be eligible for medical assistance unless such recipient has, in writing, authorized the Oklahoma Health Care Authority and the Attorney General to examine all records maintained as required by the Oklahoma Medicaid Program by the recipient, or of those receiving or having received Medicaid benefits through the recipient, whether the receipt of such benefits would be allowed by the Oklahoma Medicaid Program or not.

B.  1.  Each application to participate as a provider in the Oklahoma Medicaid Program, each report stating income or expense upon which rates of payment are or may be based, and each invoice for payment for a good or a service provided to recipient, shall contain a statement that all matters stated therein are true and accurate, signed by the provider or his agent.  Any person who signs this statement or causes another to sign this statement knowing the statement to be false shall be guilty of perjury.  For purposes of this subsection, an individual who signs on behalf of a provider shall be presumed to have the authorization of the provider and to be acting at his direction.

2.  All providers subject to the Oklahoma Medicaid Program are required to maintain at their or its principal place of Medicaid business all such records at least for a period of six (6) years from the date of claimed provision of any goods or services to any Medicaid recipient.

C.  The Attorney General shall be allowed access to all records of persons and Medicaid recipients under the Oklahoma Medicaid Program which are held by a provider, for the purpose of investigating whether any person may have committed the crime of Medicaid fraud, or for use or potential use in any legal, administrative, or judicial proceeding.  In carrying out the purposes of the Oklahoma Medicaid Program Integrity Act, the Attorney General may take possession of records held by a provider by subpoena, in which case copies of those records obtained by the Attorney General which are necessary for the provider to continue doing business shall be supplied to the provider, or the Attorney General may elect to require that the provider supply the Medicaid fraud control unit within the office of the Attorney General with copies of the records.

D.  Records obtained or created by the Authority or the Attorney General pursuant to the Oklahoma Medicaid Program Integrity Act shall be classified as confidential information and shall not be subject to the Oklahoma Open Records Act or to outside review or release by any individual except, if authorized by the Attorney General, in relation to legal, administrative, or judicial proceeding.

E.  No person holding such records may refuse to provide the Authority or the Attorney General with access to such records on the basis that release would violate any recipient's right of privacy, any recipient's privilege against disclosure or use, or any professional or other privilege or right.  The disclosure of patient information as required by the Oklahoma Medicaid Program Integrity Act shall not subject any physician or other health services provider to liability for breach of any confidential relationship between a patient and a provider.

Added by Laws 1989, c. 220, § 4, operative July 1, 1989.  Amended by Laws 1990, c. 144, § 3, emerg. eff. May 1, 1990; Laws 1995, c. 306, § 3, eff. July 1, 1995.

§561005.  Unlawful acts.

A.  It shall be unlawful for any person to willfully and knowingly:

1.  Make or cause to be made a claim, knowing the claim to be false, in whole or in part, by commission or omission;

2.  Make or cause to be made a statement or representation for use in obtaining or seeking to obtain authorization to provide a good or a service knowing the statement or representation to be false, in whole or in part, by commission or omission;

3.  Make or cause to be made a statement or representation for use by another in obtaining a good or a service under the Oklahoma Medicaid Program, knowing the statement or representation to be false, in whole or in part, by commission or omission;

4.  Make or cause to be made a statement or representation for use in qualifying as a provider of a good or a service under the Oklahoma Medicaid Program, knowing the statement or representation to be false, in whole or in part, by commission or omission;

5.  Charge any recipient or person acting on behalf of a recipient, money or other consideration in addition to or in excess of rates of remuneration established under the Oklahoma Medicaid Program;

6.  Solicit or accept a benefit, pecuniary benefit, or kickback in connection with goods or services paid or claimed by a provider to be payable by the Oklahoma Medicaid Program; or

7.  Having submitted a claim for or received payment for a good or a service under the Oklahoma Medicaid Program, fail to maintain or destroy such records as required by law or the rules of the Oklahoma Health Care Authority for a period of at least six (6) years following the date on which payment was received.

B.  For the purposes of this section, a person shall be deemed to have made or caused to be made a claim, statement, or representation if the person:

1.  Had the authority or responsibility to make the claim, statement, or representation, to supervise those who made the claim, statement, or representation, or to authorize the making of the claim, statement, or representation, whether by operation of law, business or professional practice, or office procedure; and

2.  Exercised such authority or responsibility or failed to exercise such authority or responsibility and as a direct or indirect result, the false statement was made.

C.  The provisions of this section shall not be construed to prohibit any payment, business arrangement or payment practice not prohibited by 42 U.S.C., Section 1320a-7b(b) or any regulations promulgated pursuant thereto or to prohibit any payment, business arrangement or payment practice not prohibited by Section 1-742 of Title 63 of the Oklahoma Statutes.

D.  For the purposes of this section, a person shall be deemed to have known that a claim, statement, or representation was false if the person knew, or by virtue of the person's position, authority or responsibility, had reason to know, of the falsity of the claim, statement or representation.

E.  Any employee of the State Department of Health, the Department of Human Services or the Oklahoma Health Care Authority who knowingly or willfully fails to promptly report a violation of the Oklahoma Medicaid Program, subject to the provisions of this section, to the chief administrative officer of such agency or the State Attorney General shall, upon conviction thereof, be guilty of a misdemeanor.

Added by Laws 1989, c. 220, § 5, operative July 1, 1989.  Amended by Laws 1990, c. 144, § 4, emerg. eff. May 1, 1990; Laws 1995, c. 306, § 4, eff. July 1, 1995; Laws 2000, c. 198, § 1, emerg. eff. May 9, 2000; Laws 2000, c. 340, § 9, eff. July 1, 2000; Laws 2000, c. 344, § 1, emerg. eff. June 6, 2000.

§56-1006.  Medicaid fraud - Penalties.

A.  Any person found to have committed any violation of paragraphs 1 through 6 of subsection A of Section 1005 of this title shall be deemed guilty of Medicaid fraud.

B.  1.  Any person committing Medicaid fraud where the aggregate amount of payments illegally claimed or received is Two Thousand Five Hundred Dollars ($2,500.00) or more shall be guilty of a felony, and upon conviction thereof shall pay a fine of not more than three times the amount of payments illegally claimed or received or Ten Thousand Dollars ($10,000.00) whichever is greater, or be imprisoned for not more than three (3) years, or both such fine and imprisonment.

2.  Any person committing Medicaid fraud where the aggregate amount of payments illegally claimed or received is less than Two Thousand Five Hundred Dollars ($2,500.00) shall be guilty of a misdemeanor and upon conviction thereof shall pay a fine of not more than three times the amount of payments illegally claimed or received or One Thousand Dollars ($1,000.00) whichever is greater, or imprisoned for not more than one (1) year, or both such fine and imprisonment.

Any person who violates paragraph 7 of subsection A of Section 1005 of this title shall be guilty of a felony.

Added by Laws 1989, c. 220, § 6, operative July 1, 1989.  Amended by Laws 1990, c. 144, § 5, emerg. eff. May 1, 1990; Laws 1997, c. 133, § 501, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 366, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 501 from July 1, 1998, to July 1, 1999.

§561007.  Additional penalties.

A.  Any person who receives payment for furnishing goods or services under the Oklahoma Medicaid Program, which the person is not entitled to receive by reason of offenses under paragraphs 1 through 6 of subsection A of Section 1005 of this title, shall, in addition to any other penalties provided by law, be liable for:

1.  Full restitution to the Oklahoma Health Care Authority of all funds or payments received in violation of the Oklahoma Medicaid Program Integrity Act which shall be returned to the Authority for deposit to the Oklahoma Health Care Authority Medicaid Program Fund, created in Section 6 of this act;

2.  Payment of interest on the amount of the excess payment at the maximum legal rate in effect on the date the payment was made to the person for the period from the date upon which payment was made to the date upon which the repayment is made to the Authority.  All such payments shall be deposited in the Oklahoma Health Care Authority Medicaid Program Fund, created in Section 6 of this act; and

3.  The cost of investigation, litigation, and attorney fees, which shall be deposited to the General Revenue Fund.

B.  1.  In addition to the penalties imposed by paragraphs 1, 2 and 3 of subsection A of this section, any person who receives payment for furnishing goods or services under the Oklahoma Medicaid Program, which the person is not entitled to receive by reason of violation of paragraphs 1 through 6 of subsection A of Section 1005 of this title, shall be liable for one of the following penalties:

a. a civil penalty of two (2) times the amount of restitution and interest thereon from date of judgment, which shall be deposited to the General Revenue Fund, or

b. a civil penalty in the sum of Two Thousand Dollars ($2,000.00) and interest thereon from date of judgment for each false or fraudulent claim, statement, or representation submitted for providing goods or services, which shall be deposited to the General Revenue Fund.

2.  A criminal action need not be brought against the person before civil liability attaches under this section.

C.  In addition to the sanctions provided by the Oklahoma Medicaid Program Integrity Act, the Authority may, upon the conviction of or the entry of an administrative, civil or criminal judgment against any person wherein Medicaid fraud on the person's part is involved, suspend the provider agreement between the Authority and the person and stop reimbursement to the person for goods or services claimed for a period of up to five (5) years from the date of final adjudication of the matter.

Added by Laws 1989, c. 220, § 7, operative July 1, 1989.  Amended by Laws 1990, c. 144, § 6, emerg. eff. May 1, 1990; Laws 1995, c. 306, § 5, eff. July 1, 1995.

§561008.  Annual report on Medicaid fraud.

The Attorney General shall submit an annual report, due by July 1 of each year, to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Governor and the Secretary of State detailing the number of Medicaid fraud cases investigated and litigated and the amount of monies collected in the previous fiscal year.

Added by Laws 1989, c. 220, § 8, operative July 1, 1989.

§56-1010.1.  Short title - Coverage of certain children - Application for waivers - Revolving fund.

A.  Sections 1010.1 through 1010.7 of this title shall be known and may be cited as the "Oklahoma Medicaid Program Reform Act of 2003".

B.  Recognizing that many Oklahomans do not have health care benefits or health care coverage, that many small businesses cannot afford to provide health care benefits to their employees, and that, under federal law, barriers exist to providing Medicaid benefits to the uninsured, the Oklahoma Legislature hereby establishes provisions to lower the number of uninsured, assist businesses in their ability to afford health care benefits and coverage for their employees, and eliminate barriers to providing health coverage to eligible enrollees under federal law.

C.  The Oklahoma Health Care Authority shall provide coverage under the state Medicaid program to children under the age of eighteen (18) years whose family incomes do not exceed one hundred eighty-five percent (185%) of the federal poverty level.

D.  1.  The Authority is hereby directed to apply for a waiver or waivers to the Centers for Medicaid and Medicare Services (CMS) that will accomplish the purposes outlined in subsection B of this section.  The Authority is further directed to negotiate with CMS to include in such waiver authority provisions to:

a. increase access to health care for Oklahomans,

b. reform the Oklahoma Medicaid Program to promote personal responsibility for health care services and appropriate utilization of health care benefits through the use of public-private cost sharing,

c. enable small employers, and/or employed, uninsured adults with or without children to purchase employer-sponsored, state-approved private, or state-sponsored health care coverage through a state premium assistance payment plan, and

d. develop flexible health care benefit packages based upon patient need and cost.

2.  The Authority may phase in any waiver or waivers it receives based upon available funding.

3.  The Authority is hereby authorized to develop and implement a pilot premium assistance plan to assist small businesses and/or their eligible employees to purchase employer-sponsored insurance or "buy-in" to a state-sponsored benefit plan.

E.  1.  There is hereby created in the State Treasury a revolving fund to be designated the "Health Employee and Economy Improvement Act (HEEIA) Revolving Fund".

2.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of:

a. all monies received by the Authority pursuant to this section and otherwise specified or authorized by law,

b. monies received by the Authority due to federal financial participation pursuant to Title XIX of the Social Security Act, and

c. interest attributable to investment of money in the fund.

3.  All monies accruing to the credit of the fund are hereby appropriated and shall be budgeted and expended by the Authority to implement a premium assistance plan.

Added by Laws 1993, c. 336, § 1, eff. July 1, 1993.  Amended by Laws 1997, c. 421, § 1; Laws 1999, c. 288, § 1, eff. Sept. 1, 1999; Laws 1999, c. 323, § 1, emerg. eff. June 8, 1999; Laws 2000, c. 251, § 3, eff. July 1, 2000; Laws 2003, c. 464, § 1, eff. July 1, 2003; Laws 2004, c. 136, § 1, eff. July 1, 2004.

§56-1010.2.  Definitions.

A.  As used in the Oklahoma Medicaid Program Reform Act of 2003:

1.  "Authority" means the Oklahoma Health Care Authority;

2.  "Board" means the Oklahoma Health Care Authority Board;

3.  "Administrator" means the chief executive officer of the Oklahoma Health Care Authority;

4.  "Eligible person" means any person who meets the minimum requirements established by:

a. rules promulgated by the Oklahoma Health Care Authority Board pursuant to the requirements of Title XIX of the federal Social Security Act, 42 U.S.C., Section 1396 et seq.,

b. a waiver under the provisions of this act, or

c. any state law authorizing the purchase of small employer buy-in coverage;

5.  "Member" means an eligible person who enrolls in the Oklahoma Medicaid Healthcare Options System;

6.  "Nonparticipating provider" means a person who provides hospital or medical care pursuant to the Oklahoma Medicaid Program but does not have a managed care health services contract or subcontract within the Oklahoma Medicaid Healthcare Options System;

7.  "Prepaid capitated" means a mode of payment by which a health care provider directly delivers health care services for the duration of a contract to a maximum specified number of members based on a fixed rate per member, regardless of the actual number of members who receive care from the provider or the amount of health care services provided to any member;

8.  "Participating provider" means any person or organization who contracts with the Authority for the delivery of hospitalization, eye care, dental care, medical care and other medically related services to members or any subcontractor of such provider delivering services pursuant to the Oklahoma Medicaid Healthcare Options System; and

9.  "System" means the Oklahoma Medicaid Healthcare Options System established by the Oklahoma Medicaid Program Reform Act of 2003.

Added by Laws 1993, c. 336, § 2, eff. July 1, 1993.  Amended by Laws 1995, c. 204, § 2, eff. July 1, 1995; Laws 2003, c. 464, § 2, eff. July 1, 2003.

§56-1010.3.  Oklahoma Medicaid Healthcare Options System - Establishment - Administration - Transition of Medicaid delivery system to managed care system.

A.  1.  There is hereby established the Oklahoma Medicaid Healthcare Options System.  The Oklahoma Health Care Authority shall be responsible for converting the present system of delivery of the Oklahoma Medicaid Program to a managed care system.

2.  The System shall be administered by the Oklahoma Health Care Authority and shall consist of a statewide system of managed care contracts with participating providers for the provision of hospitalization, eye care, dental care and medical care coverage to members and the administration, supervision, monitoring and evaluation of such contracts.  The contracts for the managed care health plans shall be awarded on a competitive bid basis.

3.  The System shall use both full and partial capitation models to service the medical needs of eligible persons.  The highest priority shall be given to the development of prepaid capitated health plans provided, that prepaid capitated health plans shall be the only managed care model offered in the high density population areas of Oklahoma City and Tulsa.

B.  The Oklahoma Medicaid Healthcare Options System shall initiate a process to provide for the orderly transition of the operation of the Oklahoma Medicaid Program to a managed care program within the System.

C.  Except as hereinafter provided, the System shall develop managed care plans for all persons eligible for Title XIX of the federal Social Security Act, 42 U.S.C., Section 1396 et seq., as follows:

1.  On or before January 1, 1996, managed care plans shall be developed for a minimum of fifty percent (50%) of the participants in the Temporary Assistance for Needy Families (TANF) program and participants categorized as noninstitutionalized medically needy.  On or before July 1, 1997, all participants in the Temporary Assistance for Needy Families (TANF) program and participants categorized as noninstitutionalized medically needy shall be enrolled in a managed care plan;

2.  On or before July 1, 1999, managed care plans shall be developed for all participants categorized as aged, blind or disabled;

3.  On or before July 1, 2001, managed care plans shall be developed for all participants who are institutionalized; provided, however, this requirement shall not apply to individuals who are developmentally disabled; and

4.  On or before July 1, 2000, a proposal for a Medicaid waiver to implement a managed care pilot program for participants with long-term care needs shall be developed and presented to the Joint Legislative Oversight Committee established in Section 1010.7 of this title.  The pilot program shall provide a continuum of services for participants including, but not limited to, case management, supportive assistance in residential settings, homemaker services, home-delivered meals, adult day care, respite care, skilled nursing care, specialized medical equipment and supplies, and institutionalized long-term care.  Payment for these services shall be on a capitated basis.  The Joint Legislative Oversight Committee shall review the waiver application for the pilot program on or before December 1, 2000.  In no instance shall the waiver application be presented to the Health Care Financing Administration prior to the review by the Committee.

D.  The Oklahoma Health Care Authority shall apply for any federal Medicaid waivers necessary to implement the System.  The application made pursuant to this subsection shall be designed to qualify for federal funding primarily on a prepaid capitated basis.  Such funds may only be used for eye care, dental care, medical care and related services for eligible persons.

E.  Except as specifically required by federal law, the System shall only be responsible for providing care on or after the date that a person has been determined eligible for the System, and shall only be responsible for reimbursing the cost of care rendered on or after the date that the person was determined eligible for the System.

Added by Laws 1993, c. 336, § 3, eff. July 1, 1993.  Amended by Laws 1994, c. 282, § 1, eff. July 1, 1994; Laws 1995, c. 204, § 3, eff. July 1, 1995; Laws 1996, c. 321, § 1, emerg. eff. June 12, 1996; Laws 1997, c. 377, § 1, emerg. eff. June 10, 1997; Laws 1998, c. 338, § 1, eff. Nov. 1, 1998; Laws 1999, c. 348, § 4, eff. July 1, 1999; Laws 2000, c. 383, § 1, emerg. eff. June 7, 2000.

§56-1010.4.  Implementation of System - Coordination of benefits - Unnecessary or unreasonable utilization - Contracts - Rules.

A.  The Oklahoma Health Care Authority shall take all steps necessary to implement the Oklahoma Medicaid Healthcare Options System as required by the Oklahoma Medicaid Program Reform Act of 2003.

B.  The implementation of the System shall include, but not be limited to, the following:

1.  Development of operations plans for the System which include reasonable access to hospitalization, eye care, dental care, medical care and other medically related services for members including, but not limited to, access to twenty-four-hour emergency care;

2.  Contract administration and oversight of participating providers;

3.  Technical assistance services to participating providers and potential providers;

4.  Development of a complete plan of accounts and controls for the System including, but not limited to, provisions designed to ensure necessary and reasonable usage of covered health and medical services provided through the System;

5.  Establishment of peer review and utilization study functions for all participating providers;

6.  Technical assistance for the formation of medical care consortiums to provide covered health and medical services under the System.  Development of service plans and consortiums may be on the basis of medical referral patterns;

7.  Development and management of a provider payment system;

8.  Establishment and management of a comprehensive plan for ensuring the quality of care delivered by the System;

9.  Establishment and management of a comprehensive plan to prevent fraud against the System by members, eligible persons and participating providers;

10.  Coordination of benefits provided under the Oklahoma Medicaid Program Reform Act of 2003 to any member;

11.  Development of a health education and information program;

12.  Development and management of a participant enrollment system;

13.  Establishment and maintenance of a claims resolution procedure to ensure that a submitted claim is resolved within forty-five (45) days of the date the claim is correctly submitted;

14.  Establishment of standards for the coordination of medical care and patient transfers;

15.  Provision for the transition of patients between participating providers and nonparticipating providers;

16.  Provision for the transfer of members and persons who have been determined eligible from hospitals which do not have contracts to care for such persons;

17.  Specification of enrollment procedures including, but not limited to, notice to providers of enrollment.  Such procedures may provide for varying time limits for enrollment in different situations;

18.  Establishment of uniform forms and procedures to be used by all participating providers;

19.  Methods of identification of members to be used for determining and reporting eligibility of members;

20.  Establishment of a comprehensive eye care and dental care system which:

a. includes practitioners as participating providers,

b. provides for quality care and reasonable and equal access to such practitioners, and

c. provides for the development of service plans, referral plans and consortiums which result in referral practices that reflect timely, convenient and cost-effective access to such care for members in both rural and urban areas;

21. a. Development of a program for Medicaid eligibility and services for individuals who are in need of breast or cervical cancer treatment and who:

(1) have family incomes that are below one hundred eighty-five percent (185%) of the federal poverty level,

(2) have not attained the age of sixty-five (65) years,

(3) have no or have inadequate health insurance or health benefit coverage for treatment of breast and cervical cancer, and

(4) meet the requirements for treatment and have been screened for breast or cervical cancer.

b. The program shall include presumptive eligibility and shall provide for treatment throughout the period of time required for treatment of the individual's breast or cervical cancer,

c. On or before July 1, 2002, the Oklahoma Health Care Authority shall coordinate with the State Commissioner of Health to develop procedures to implement the program, contingent upon funds becoming available; and

22.  Establishment of co-payments, premiums and enrollment fees, and the establishment of policy for those members who do not pay co-payments, premiums or enrollment fees.

C.  Except for reinsurance obtained by providers, the Authority shall coordinate benefits provided under the Oklahoma Medicaid Program Reform Act of 2003 to any eligible person who is covered by workers' compensation, disability insurance, a hospital and medical service corporation, a health care services organization or other health or medical or disability insurance plan, or who receives payments for accident-related injuries, so that any costs for hospitalization and medical care paid by the System are recovered first from any other available third party payors.  The System shall be the payor of last resort for eligible persons.

D.  Prior to the development of the plan of accounts and controls required by this section and periodically thereafter, the Authority shall compare the scope, utilization rates, utilization control methods and unit prices of major health and medical services provided in this state with health care services in other states to identify any unnecessary or unreasonable utilization within the System.  The Authority shall periodically assess the cost effectiveness and health implications of alternate approaches to the provision of covered health and medical services through the System in order to reduce unnecessary or unreasonable utilization.

E.  The Authority may contract distinct administrative functions to one or more persons or organizations who may be participating providers within the System.

F.  Contracts for managed health care plans, authorized pursuant to paragraph 2 of subsection A of Section 1010.3 of this title and necessary to implement the System, and other contracts entered into prior to July 1, 1996, shall not be subject to the provisions of the Oklahoma Central Purchasing Act.

G.  The Oklahoma Health Care Authority Board shall promulgate rules:

1.  Establishing appropriate competitive bidding criteria and procedures for contracts awarded pursuant to the Oklahoma Medicaid Program Reform Act of 2003;

2.  Which provide for the withholding or forfeiture of payments to be made to a participating provider by the Oklahoma Medicaid Healthcare Options System for the failure of the participating provider to comply with a provision of the participating provider's contract with the System or with the provisions of promulgated rules or law; and

3.  Necessary to carry out the provisions of the Oklahoma Medicaid Program Reform Act of 2003.  Such rules shall consider the differences between rural and urban conditions on the delivery of hospitalization services, eye care, dental care and medical care.

Added by Laws 1993, c. 336, § 4, eff. July 1, 1993.  Amended by Laws 1995, c. 204, § 4, eff. July 1, 1995; Laws 1996, c. 326, § 2, eff. July 1, 1996; Laws 2001, c. 411, § 4, eff. Nov. 1, 2001; Laws 2003, c. 464, § 3, eff. July 1, 2003.

§56-1010.5.  Contracts with participating providers.

As a condition of the contract with any proposed or potential participating provider pursuant to the Oklahoma Medicaid Program Reform Act of 2003, the Oklahoma Health Care Authority shall require such contract terms as are necessary, in its judgment, to ensure adequate performance by a participating provider of the provisions of each contract executed pursuant to the Oklahoma Medicaid Program Reform Act of 2003.  Required contract provisions shall include, but are not limited to:

1.  The maintenance of deposits, performance bonds, financial reserves or other financial providers which have posted other security, equal to or greater than that required by the System, with a state agency for the performance of managed care contracts if funds would be available from such security for the System upon default by the participating provider;

2.  A requirement that whenever the state appropriates funds for specific purposes, including, but not limited to, increases in reimbursement rates, a participating provider and any subcontractor shall apportion such funds pursuant to legislative directive;

3.  Requirements that all records relating to contract compliance shall be available for inspection by the Authority or are submitted in accordance with rules promulgated by the Oklahoma Health Care Authority Board and that such records be maintained by the participating provider for five (5) years.  Such records shall also be made available by a participating provider on request of the secretary of the United States Department of Health and Human Services, or its successor agency;

4.  Authorization for the Authority to directly assume the operations of a participating provider under circumstances specified in the contract.  Operations of the participating provider shall be assumed only as long as it is necessary to ensure delivery of uninterrupted care to members enrolled with the participating provider and accomplish the orderly transition of those members to other providers participating in the System, or until the participating provider reorganizes or otherwise corrects the contract performance failure.  The operations of a participating provider shall not be assumed unless, prior to that action, notice is delivered to the provider and an opportunity for a hearing is provided; and

5.  A requirement that, if the Authority finds that the public health, safety or welfare requires emergency action, it may assume the operations of the participating provider on notice to the participating provider and pending an administrative hearing which it shall promptly institute.  Notice, hearings and actions pursuant to this subsection shall be in accordance with Article II of the Administrative Procedures Act.

Added by Laws 1993, c. 336, § 5, eff. July 1, 1993.  Amended by Laws 1995, c. 204, § 5, eff. July 1, 1995; Laws 2001, c. 422, § 1, eff. July 1, 2001; Laws 2003, c. 464, § 4, eff. July 1, 2003.

§56-1010.6.  Repealed by Laws 2003, c. 8, § 4, eff. July 1, 2003.

§56-1010.7.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§56-1010.7A.  Joint Legislative Oversight Committee.

A.  There is hereby created the Joint Legislative Oversight Committee for the Oklahoma Health Care Authority.

B.  The Committee shall be composed of five members of the Oklahoma State Senate, to be appointed by the President Pro Tempore of the Senate, and five members of the Oklahoma House of Representatives, to be appointed by the Speaker of the House of Representatives.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate one member to serve as cochair of the Committee.  Members and cochairs shall serve at the pleasure of the appointing authority.  Vacancies on the Committee shall be filled by the appointing authority.

C.  The Committee may use the expertise and services of the staffs of the State Senate and the House of Representatives and may, as necessary, employ and contract for the advice and services of experts in the field as well as other necessary professional and clerical staff.

D.  The Committee shall be convened no less than four times a year and shall meet at least once each year with the Oklahoma Health Care Authority Board.

E.  Reimbursement for travel expenses shall be as provided by Section 456 of Title 74 of the Oklahoma Statutes.

F.  The Committee, in conjunction with the Oklahoma Health Care Authority, as specified in Section 1010.3 of this title, shall review negotiations with the federal government relating to any and all agreements between the federal government and the State of Oklahoma concerning Title XIX programs in this state, pursuant to Title XIX of the Social Security Act, 42 U.S.C., Section 1396 et seq. and Title XXI of the Social Security Act.

G.  The Committee shall review and make recommendations concerning all proposals for additions or modifications to populations covered or services provided by the Oklahoma Health Care Authority, as specified in Section 1010.3 of this title.  The Committee's review shall include the fiscal impact of any proposed additions or modifications to populations covered or services provided by the Oklahoma Health Care Authority.  The Committee shall also monitor the implementation of these additions or modifications, including review of the preadmission screening instrument, the eligibility and enrollment system and the services delivery system.

H.  The Committee shall, at least twice yearly, review and evaluate by each beneficiary eligibility category:

1.  Beneficiary access to and utilization of:

a. primary care services,

b. specialist medical services,

c. preventive health services,

d. acute care treatment and emergency room services,

e. behavioral health services,

f. dental services, and

g. other purchased medical services;

2.  Management of chronic life threatening or disabling conditions including, not limited to, pharmaceutical, social work, and/or physician case management services;

3.  Consumer satisfaction with access to and quality of care;

4.  The impact of the system on patient health status;

5.  A comparative analysis of Oklahoma's Medicaid program with other state Medicaid programs to include cost, access, health, outcomes and utilization of federal match programs; and

6.  A comparative analysis between fee for service and managed care service delivery systems within the state Medicaid program.

I.  The Committee, in conjunction with the Oklahoma Health Care Authority, as specified in Section 1010.3 of this title, shall conduct a study of client advocacy and community outreach.  The Committee shall further study and analyze the cost of administration of the Oklahoma Health Care Authority to determine how its administrative costs compare to the administrative costs of other health care delivery systems.  The Committee shall submit a report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives no later than February 1 of each year.

J.  The Oklahoma Health Care Authority shall provide members of the Committee with policy changes and rules proposed by the Authority at the same time as such rules and policies are submitted to the Advisory Committee on Medical Care for Public Assistance Recipients in accordance with subsection B of Section 5009.2 of Title 63 of the Oklahoma Statutes.  The Committee shall review proposed and adopted rules at each Oversight Committee meeting.

Added by Laws 2001, c. 164, § 1, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 121, § 1, eff. Nov. 1, 2002.

§56-1010.8.  Medicaid Contingency Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Health Care Authority to be designated the "Medicaid Contingency Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all taxes levied, pursuant to subsection A of Section 624 of Title 36 of the Oklahoma Statutes, on premiums paid by entities subject to such premium tax on behalf of Medicaid recipients.  All monies accruing to the credit of the fund are hereby appropriated and shall be budgeted and expended by the Oklahoma Health Care Authority to maintain current eligibility levels under Title XIX of the federal Social Security Act, 42 U.S.C., Section 1396 et seq.

Added by Laws 1995, c. 331, § 2, eff. Nov. 1, 1995.

§56-1010.10.  Repealed by Laws 2001, c. 277, § 12, eff. July 1, 2001.

§56-1010.12.  Prescriptions for non-sedating antihistamines - Exemption from prior authorization procedures.

Subject to the provisions of subsection B of Section 204 of Title 56 of the Oklahoma Statutes, effective September 1, 1998, children age eighteen (18) or younger may be prescribed non-sedating antihistamines under the state Medicaid plan without prior authorization by the Medicaid Drug Utilization Review Board.  Adults age nineteen (19) or older shall continue to be subject to the prior authorization procedures of the Medicaid Drug Utilization Review Board for non-sedating antihistamines.

Added by Laws 1998, c. 392, § 3, eff. Sept. 1, 1998.

§56-1010.13.  Representatives of incompetent Medicaid beneficiaries.

A Medicaid beneficiary, including, but not limited to, a beneficiary currently enrolled in a fully or partially capitated managed care delivery model pursuant to the provisions of the Oklahoma Medicaid Healthcare Options System, who is not medically or legally competent may have another person act on the beneficiary's behalf for purposes of enrollment or reenrollment into any of the managed care delivery models.  A person so authorized shall be a member of one of the following classes of persons:

1.  An authorized representative pursuant to the provisions of 20 U.S. Code of Federal Regulations, Section 404.2021;

2.  The beneficiary's spouse;

3.  The guardian of the person appointed pursuant to the Oklahoma Guardianship and Conservatorship Act;

4.  The attorney-in-fact for health care decisions acting pursuant to the provisions of the Uniform Durable Power of Attorney Act or the health care proxy acting pursuant to the provisions of the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act;

5.  A child of the beneficiary who is at least eighteen (18) years of age;

6.  A parent of the beneficiary; or

7.  A brother or sister of the beneficiary who is at least eighteen (18) years of age.

Added by Laws 1999, c. 416, § 1, eff. Nov. 1, 1999.  Amended by Laws 2003, c. 2, § 2, emerg. eff. March 17, 2003.

§56-1010.21.  Short title - Purpose - Definition.

A.  This act shall be known and may be cited as the "Oklahoma Pharmacy Connection Program".

B.  Initial implementation of the program shall target senior citizens and shall utilize the existing toll-free Senior Info-Line telephone number for senior citizen services.

C.  The purpose of the Oklahoma Pharmacy Connection Program shall be to improve access to prescription drugs for citizens who have no or inadequate health insurance or other resources for the purchase of medically necessary prescription drugs by:

1.  Providing a clearinghouse to assist citizens of this state to access manufacturer-sponsored prescription drug assistance programs for which they are or may be eligible;

2.  Disseminating information about and advertising the program that will assist citizens with purchasing prescription drugs at a lower cost;

3.  Assisting citizens with accessing pharmaceutical discount or insurance programs that may be of benefit to them;

4.  Serving as a resource for pharmaceutical benefit issues; and

5.  Implementing additional strategies to assist citizens to access prescription drugs as appropriate.

D.  For the purposes of the Oklahoma Pharmacy Connection Program, "manufacturer-sponsored prescription drug assistance program" means a program offered by a pharmaceutical company through which the company provides a drug or drugs to eligible persons at no charge or at a substantially reduced cost.  The term does not include the provision of a drug as part of a clinical trial.

Added by Laws 2002, c. 337, § 1, emerg. eff. May 30, 2002.

§56-1010.22.  Establishment of program - Services to be offered - Target population.

A.  The Department of Human Services shall establish a program through which health care providers and members of the public can obtain information about manufacturer-sponsored prescription drug assistance programs and shall provide such information to pharmacies, physicians and other appropriate health care providers, and to the general public.  The Department shall ensure that the program has staff available who can, at a minimum:

1.  Determine whether a pharmaceutical program is offered for the drug or drugs;

2.  Determine whether a person is eligible for assistance through a pharmaceutical program; and

3.  Assist a person to make application to and enroll in a pharmaceutical assistance program.

B.  Initial implementation of the program shall target senior citizens and shall utilize the existing toll-free Senior Info-Line telephone number for senior citizen services.

C.  The Department shall implement additional strategies, subject to available resources and the recommendations of the Oklahoma Pharmacy Connection Council, to improve access to prescription drugs for citizens who have no or inadequate health insurance or other resources for the purchase of medically necessary prescription drugs.

D.  The Department may apply for and accept grants or gifts and may enter into contracts with other state agencies or private organizations to assist with the implementation of the Oklahoma Pharmacy Connection Program including, but not limited to, contracts, gifts or grants from pharmaceutical manufacturers to assist with the direct costs of the program, and take such other action as necessary and appropriate to accomplish the purposes of and implement the provisions of the Oklahoma Pharmacy Connection Program.

E.  The Department of Human Services shall notify pharmaceutical companies doing business in Oklahoma of the Oklahoma Pharmacy Connection Program.  Any pharmaceutical company that does business in this state and that offers a pharmaceutical assistance program shall notify the Department of Human Services of the existence of the program, the drugs covered by the program, and all information necessary to apply for assistance under the program.

Added by Laws 2002, c. 337, § 2, emerg. eff. May 30, 2002.

§56-1010.23.  Oklahoma Pharmacy Connection Council - Members - Duties.

A.  There is hereby created the Oklahoma Pharmacy Connection Council, which shall be composed of twenty (20) members as follows:

1.  From the following state agencies:

a. the Director of the Department of Human Services, or designee,

b. the Administrator of the Oklahoma Health Care Authority, or designee,

c. the Commissioner of the State Department of Health, or designee,

d. the Commissioner of the Department of Mental Health and Substance Abuse Services, or designee,

e. the Commissioner of the Insurance Department, or designee,

f. the Director of the Office of Handicapped Concerns, or designee, and

g. the Director of the State Department of Rehabilitation Services, or designee;

2.  Two members who shall each represent one of the following state councils, appointed by the governing body of the respective councils:

a. Oklahoma Council on Aging, and

b. Oklahoma Developmental Disabilities Council;

3.  Two members who shall each represent one of the following colleges within the University of Oklahoma, appointed by the deans of the respective colleges:

a. College of Pharmacy, and

b. College of Public Health;

4.  Six members, appointed by the governing body of the respective organizations, who shall each represent one of the following statewide organizations or associations composed of:

a. primary care physicians,

b. agencies on aging,

c. pharmacists,

d. allopathic physicians,

e. osteopathic physicians, and

f. volunteer health clinics; and

5.  Three members, appointed by the governing body of the respective organizations, who shall each represent one of the following national organizations, associations or alliance or state chapter of a national organization, association or alliance representing:

a. pharmaceutical researchers and manufacturers,

b. mentally ill persons, and

c. retired persons.

B.  1.  The Director of the Department of Human Services shall convene the first meeting of the Oklahoma Pharmacy Connection Council on or before December 1, 2002.  The Council shall meet at least quarterly, and may meet more often.

2.  The Director of the Department of Human Services, or designee, and the representative of the Oklahoma Pharmacists Association shall serve as cochairs of the Council.

3.  The members of the Council shall serve without compensation but may be reimbursed in accordance with the provisions of the State Travel Reimbursement Act.

4.  The Department of Human Services shall provide staff support and assistance to the Council.  All agencies of the state shall provide the Council with information and assistance upon the request of the Council.

C.  The Oklahoma Pharmacy Connection Council shall assist the Department of Human Services and make recommendations regarding the implementation of the Oklahoma Pharmacy Connection Program including, but not limited to:

1.  The feasibility of implementing a computer software program that would link eligible persons with appropriate manufacturer-sponsored prescription drug assistance programs;

2.  A review and assessment of pharmaceutical discount or insurance programs;

3.  Monitoring and evaluation of the program including, but not limited to:

a. the number of individuals served,

b. length and types of service provided,

c. any other measurable data to assess the effectiveness of the program, and

d. recommendations for improving the program;

4.  Additional strategies to improve access to prescription drugs for citizens who have no or inadequate health insurance or other resources for the purchase of prescription drugs; and

5.  Coordination with other public and private entities in efforts to assist eligible citizens to obtain needed prescription drugs.

D.  On or before December 1 of each year, the Council shall make a report to the Governor, the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the Oklahoma Senate, and the chairpersons of the appropriate legislative committees as to the progress towards implementation of the program, its effectiveness, and any recommendations for further implementation.  A copy of the report shall be posted on the website of the Aging Services Division of the Department of Human Services.

Added by Laws 2002, c. 337, § 3, emerg. eff. May 30, 2002.

§56-1020.  Community-based program of services - Administration - Gifts.

A.  The Director of the Department of Human Services shall, within the constraints of funding appropriated to the Department, establish and maintain a community-based program of services that includes, but is not limited to, establishment of foster care and supported living arrangements for persons affected by Prader-Willi syndrome.  The purpose of this section of law shall be to improve the quality of life of persons with developmental disabilities and to integrate such persons into the mainstream of society by ensuring availability of community services.

B.  The programs established pursuant to this section shall be administered by the Developmental Disabilities Service Division.  The Commission for Human Services shall promulgate rules for the operation of community-based programs for persons with developmental disabilities including, but not limited to, rules regarding the delivery of:

1.  Health-related services.  As used in this section, health-related services means services provided by community services providers or community services workers to persons with developmental disabilities, and includes, but is not limited to:

a. personal hygiene,

b. transferring,

c. range of motion,

d. supervision or assistance with activities of daily living,

e. basic nursing care, such as taking the person's temperature, pulse or respiration, positioning, incontinent care, and identification of signs and symptoms of disease.  Certain tasks that may be performed as basic nursing care by community services workers require appropriate training provided or approved by the Department, written agreement by the service recipient's personal support team, and the primary care physician's acknowledgment and specific order related to the task.  Under such circumstances, basic nursing care may include, but need not be limited to:

(1) nutrition, including meals by gastrostomy tube or jejeunostomy tube,

(2) blood glucose monitoring,

(3) ostomy bag care,

(4) oral suctioning, and

(5) administration of oral metered dose inhalers and nebulizers;

2.  Supportive assistance, which means the service rendered to persons with developmental disabilities that is sufficient to enable such person to meet an adequate level of daily living.  Supportive assistance includes, but is not limited to, training and supervision of persons with developmental disabilities, assistance in housekeeping, assistance in the preparation of meals, and assistance in activities of daily living as necessary for the health and comfort of persons with developmental disabilities; and

3.  Safe storage and administration of medications, first aid treatments and nutrition by oral, rectal, vaginal, otic, ophthalmic, nasal, skin, topical, transdermal and gastrostomy tube routes by community service workers who have successfully completed competency-based training approved by the Department.

C.  The Department shall undertake to identify and utilize any and all federal funding which may be available for such services.

D.  The Department is authorized to accept any gift of real or personal property made for the use or benefit of any program or services established pursuant to this section.  Such gift may only be utilized for the purpose or purposes for which it is given.

Added by Laws 1994, c. 133, § 1, emerg. eff. May 2, 1994.  Amended by Laws 2005, c. 38, § 1, eff. Nov. 1, 2005.

§56-1021.  Repealed by Laws 2005, c. 108, § 2, eff. July 1, 2005.

§56-1025.1.  Definitions.

For the purposes of this chapter:

1.  "Bureau" means the Oklahoma State Bureau of Investigation;

2.  "Commission" means the Commission for Human Services;

3.  "Community services provider" means a community-based program, corporation, or individual who contracts with, or is licensed or funded by, the Department of Human Services to provide residential or vocational services to persons with mental retardation or developmental disabilities, or contracts with the Oklahoma Health Care Authority to provide services to individuals with mental retardation through the Home and Community-Based Waiver, except a private ICF/MR;

4.  "Community services worker" means any person employed by or under contract with a community services provider who provides, for compensation or as a volunteer, health-related services, training, or supportive assistance to persons with developmental disabilities, and who is not a licensed health professional;

5.  "Department" means the Department of Human Services;

6.  "Developmental disability" means a severe, chronic disability of a person which:

a. is attributable to a mental or physical impairment or combination of mental and physical impairments, such as mental retardation, cerebral palsy, or autism,

b. is manifested before the person attains twenty-two (22) years of age,

c. is likely to continue indefinitely,

d. results in substantial functional limitations in three or more of the following areas of major life activity:

(1) self-care,

(2) receptive and expressive language,

(3) learning,

(4) mobility,

(5) self-direction,

(6) capacity for independent living, and

(7) economic self-sufficiency, and

e. reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated;

7.  "Health-related services" means those services provided by community services providers or community services workers to persons with developmental disabilities that include, but are not limited to, personal hygiene, transferring, range of motion, supervision or assistance in activities of daily living, basic nursing care such as taking temperature, pulse or respiration, positioning, incontinent care, and identification of signs and symptoms of disease.  Certain tasks that may be performed as basic nursing care by community services workers require appropriate training provided or approved by the Department, written agreement by the service recipient's personal support team, and the primary care physician's acknowledgement and specific order related to the task.  Under such circumstances, basic nursing care may include, but need not be limited to:

a. nutrition, including meals by gastrostomy tube or jejeunostomy tube,

b. blood glucose monitoring,

c. ostomy bag care,

d. oral suctioning, and

e. administration of oral metered dose inhalers and nebulizers;

8.  "Supportive assistance" means the service rendered to persons with developmental disabilities which is sufficient to enable such person to meet an adequate level of daily living.  Supportive assistance includes, but is not limited to, training, supervision, assistance in housekeeping, assistance in the preparation of meals, and assistance in activities of daily living as necessary for the health and comfort of persons with developmental disabilities;

9.  "Personal care" means a level of assistance provided in the home of an individual to meet the individual's activities of daily living needs such as bathing, grooming, meal preparation, light housekeeping, laundry, and care plan-directed errands;

10.  "Medicaid personal care services provider" means a program, corporation or individual who provides services under the state Medicaid program personal care program or Advantage Waiver to individuals who are elderly or who have a physical disability; and

11.  "Medicaid personal care assistant" means a person who provides Medicaid services funded under the state Medicaid program personal care program, who is not a certified nurse aide or a licensed professional.

Added by Laws 1997, c. 407, § 11, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 378, § 1, eff. Nov. 1, 2002; Laws 2005, c. 38, § 2, eff. Nov. 1, 2005.

§56-1025.2.  Criminal history records searches on community services worker applicants, Medicaid personal care assistants and contractors.

A.  1.  Except as otherwise provided by subsection C of this section, before any community services provider or Medicaid personal care services provider makes an offer to employ or to contract with a community services worker applicant or a Medicaid personal care assistant applicant to provide health-related services, training, or supportive assistance to a person with a developmental disability, or personal care services to a person who receives the services of the state Medicaid program personal care program, the community services provider or Medicaid personal care services provider shall:

a. provide, prior to a check with the Department of Human Services, for a criminal history records search to be made on the community services worker applicant or Medicaid personal care assistant or contractor pursuant to the provisions of this section, and

b. check with the Department of Human Services to determine if the name of the applicant seeking employment or contract has been entered on the community services worker registry created pursuant to Section 1025.3 of this title.  Prior to a decision by the Department to enter the name of a community services worker or a Medicaid personal care assistant on such registry, the Department shall allow for notice and opportunity for due process for such community services worker or Medicaid personal care assistant against whom a final investigative finding by the Department of Human Services or a finding by an Administrative Law Judge of abuse, neglect, or exploitation of an individual has been made.  The Department of Human Services is authorized to charge a community services provider or a Medicaid personal care assistant a reasonable fee for access to the registry.  If the name of the applicant seeking employment or a contract with the community services provider or Medicaid personal care assistant is listed on the registry as having a final Department of Human Services investigative finding or a finding by an Administrative Law Judge pursuant to the requirements of Section 1025.3 of this title, and the Department has allowed for notice and opportunity for due process for such applicant, the provider shall not hire the applicant.

2.  If the Department of Human Services contracts directly with a Medicaid personal care assistant, the Department shall follow the screening procedures required by this section for Medicaid personal care services providers.

3.  A community services provider is authorized to obtain records of any criminal conviction, guilty plea, or plea of nolo contendere maintained by the Oklahoma State Bureau of Investigation which the employer is required or authorized to request pursuant to the provisions of this section.

4.  A Medicaid personal care services provider shall request the Bureau to conduct a criminal background check on Medicaid personal care assistants pursuant to the provisions of Section 1-1950.1 of Title 63 of the Oklahoma Statutes.

5.  The community services provider shall request the Bureau to conduct a criminal history records search on a community services worker desiring employment or a contract with the provider and shall provide to the Bureau any relevant information required by the Bureau to conduct the search.  The community services provider shall pay a reasonable fee to the Bureau for each criminal history records search that is conducted pursuant to such a request.  Such fee shall be determined by the Oklahoma State Bureau of Investigation.

6.  The requirement of a criminal history records search shall not apply to an offer of employment made to:

a. any person who is the holder of a current license or certificate issued pursuant to the laws of this state authorizing such person to practice the healing arts,

b. a registered nurse or practical nurse licensed pursuant to the Oklahoma Nursing Practice Act,

c. a physical therapist registered pursuant to the Physical Therapy Practice Act,

d. a physical therapist assistant licensed pursuant to the Physical Therapy Practice Act,

e. a social worker licensed pursuant to the provisions of the Social Worker's Licensing Act,

f. a speech pathologist or audiologist licensed pursuant to the Speech Pathology and Audiology Licensing Act,

g. a dietitian licensed pursuant to the provisions of the Licensed Dietitian Act, or

h. an occupational therapist licensed pursuant to the Occupational Therapy Practice Act.

B.  At the request of the community services provider, the Bureau shall conduct a criminal history records search on any applicant desiring employment or a contract pursuant to subsection A of this section or any worker employed by the community services provider, including any of the workers specified in paragraph 6 of subsection A of this section, at any time during the period of employment of such worker with the provider.

C.  A community services provider may make an offer of temporary employment to a community services worker pending the results of such criminal history records search and the registry review on the applicant.  The community services provider in such instance shall provide to the Bureau the name and relevant information relating to the applicant within seventy-two (72) hours after the date the applicant accepts temporary employment.  Temporary employment shall not exceed thirty (30) days.  The community services provider shall not hire or contract with an applicant as a community services worker on a permanent basis until the results of the criminal history records search and the registry review are received.

D.  Within five (5) days of receipt of a request to conduct a criminal history records search, the Bureau shall complete the criminal history records search and report the results of the search to the requesting community services provider.

E.  Every community services provider and Medicaid personal care services provider shall inform each applicant for employment, or each prospective contract worker, as applicable, that the community services provider or Medicaid personal care services provider is required to obtain a criminal history records search and a registry review before making an offer of permanent employment or a contract with the community services worker or Medicaid personal care assistant or applicant described in subsection A of this section.

F.  1.  If the results of any criminal history records search from any jurisdiction reveals that the subject worker or applicant has been convicted, or pled guilty or nolo contendere to a felony or misdemeanor assault and battery, the employer shall not hire or contract with the applicant, but shall immediately terminate the community services worker's employment, contract, or volunteer arrangement, subject to the provisions of paragraph 2 of this subsection.

2.  The community services provider may request, in writing, a waiver of the provisions of paragraph 1 of this subsection from the Director of the Department of Human Services, or a designee of the Director.  The Director or a designee of the Director may waive the provisions based upon standards promulgated by the Commission for Human Services after concurrence by the Chief Executive Officer of the Oklahoma Health Care Authority as the State Medicaid Agency.  No waiver shall be granted for offenses resulting in a felony conviction or plea of guilty or nolo contendere to a felony that occurred less than five (5) calendar years prior to the date of request.  In no case shall a waiver be granted for employment of a community services worker who has been convicted of, or pled guilty or nolo contendere to, a felony count of aggravated assault and battery, homicide, murder, attempted murder, rape, incest, sodomy, or abuse, neglect, or financial exploitation of any person entrusted to the worker's care.

G.  All criminal history records received by the community services provider or Medicaid personal care services provider are for the exclusive use of the Department of Human Services, the Oklahoma Health Care Authority and the community services provider or Medicaid personal care services provider which requested the information.  Except as otherwise provided by this chapter or upon court order or with the written consent of the person being investigated, the criminal history records shall not be released or otherwise disclosed to any other person or agency.

H.  Any person releasing or disclosing any information in violation of this section, upon conviction thereof, shall be guilty of a misdemeanor.

I.  As part of any inspections required by law, the Department of Human Services shall review the employment files of the community services provider or Medicaid personal care services provider required to conduct a criminal history records search to ensure such provider is in compliance with the provisions of this section.

J.  The Department of Human Services shall disclose all registry information, all criminal records gathered and any inspections conducted as a result of this section to the State Medicaid Agency upon the request of the State Medicaid Agency.

Added by Laws 1997, c. 407, § 12, eff. Nov. 1, 1997.  Amended by Laws 1999, c. 214, § 2, eff. Nov. 1, 1999; Laws 2002, c. 378, § 2, eff. Nov. 1, 2002; Laws 2003, c. 2, § 3, emerg. eff. March 17, 2003.

§56-1025.3.  Community services worker registry.

A.  The Commission for Human Services shall promulgate rules to establish and maintain a community services worker registry.  Such rules may include, but need not be limited to:

1.  A procedure for notation in such registry of a final Department of Human Services investigative finding or a finding by an Administrative Law Judge of abuse, neglect, verbal abuse, or exploitation as these terms are defined in Section 10-103 of Title 43A of the Oklahoma Statutes, of an individual by a community services worker or a Medicaid personal care assistant;

2.  A procedure for notice and due process for a community services worker, or a Medicaid personal care assistant, or applicant before the entering of such person's name in the registry as having a final Department of Human Services investigative finding or Administrative Law Judge finding of abuse, neglect, verbal abuse, or exploitation of an individual;

3.  Disclosure requirements for information in the registry; and

4.  Procedures for granting a waiver of the provisions of paragraph 1 of subsection F of Section 1025.2 of this title by the Director of Human Services.

B.  The community services worker registry shall include, but not be limited to, the following information on each community services worker and each Medicaid personal care assistant:

1.  The individual's full name;

2.  Information necessary to identify each individual;

3.  The date the individual's name was placed in the registry; and

4.  Information on any final Department of Human Services investigative finding or Administrative Law Judge finding of abuse, neglect, verbal abuse or exploitation as these terms are defined in Section 10-103 of Title 43A of the Oklahoma Statutes concerning the worker.

C.  A community services worker, a Medicaid personal care assistant, or applicant who is adversely affected by an Administrative Law Judge finding of abuse, neglect, verbal abuse or exploitation of an individual may seek judicial review pursuant to Article II of the Administrative Procedures Act.  The finding of the Administrative Law Judge may be appealed to the district court in which the community services worker, Medicaid personal care assistant, or applicant resides within thirty (30) days of the date of the decision.  A copy of the petition shall be served by mail upon the general counsel of the Department of Human Services.

Added by Laws 1997, c. 407, § 13, eff. Nov. 1, 1997.  Amended by Laws 2001, c. 393, § 2, emerg. eff. June 4, 2001; Laws 2002, c. 378, § 3, eff. Nov. 1, 2002.

§56-1025.4.  Violations and penalties.

Any violation of the provisions of Sections 11 through 13 of this act shall be a misdemeanor and, upon conviction or plea of guilty or nolo contendere, shall be punishable by a fine of not less than Three Hundred Dollars ($300.00), but not to exceed One Thousand Dollars ($1,000.00).  In addition to the fine, such violator may be imprisoned in the county jail for not more than thirty (30) days.  Each day that such violation continues shall be considered to be a separate violation.

Added by Laws 1997, c. 407, § 14, eff. Nov. 1, 1997.

§56-1030.1.  Petition.

A.  The Department of Human Services may, upon its own initiative or at the request of an owner, operator or resident of any agency providing residential services to people with mental retardation, or at the request of a resident's guardian or relative, petition the court to appoint a receiver to take possession of and operate an agency providing residential services, except a facility subject to the provisions of the Nursing Home Care Act.  When requested to file a petition, the Department of Human Services shall determine if proper cause exists, and shall take whatever steps are necessary to protect the health, welfare and safety of residents including, if necessary, petitioning the court to place the agency under the control of a receiver to ensure that the residents receive adequate care.

B.  Upon the filing of a petition by the Department of Human Services, subject to other provisions of this article, a court may appoint a receiver to take possession of and operate an agency licensed by or contracting with the Department of Human Services or the Oklahoma Health Care Authority to provide community residential supports to individuals with mental retardation or other developmental disabilities when there is actual, imminent or substantial risk of serious physical or mental harm or death to residents, and no other remedies at law are adequate to protect the health, safety and welfare of the residents.

C.  Conditions and factors which may result in mental or physical harm or death, or risk of harm or death, as described in subsection B of this section include, but are not limited to, instances when any of the following occur:

1.  The residential agency has violated, or has demonstrated a pattern and practice of repeated violations of, state or federal law, rule or regulation which affect health and safety;

2.  The residential agency is in the process of terminating services or intends to cease operations, and arrangements for relocating residents are dangerously inadequate; or

3.  The residential agency is insolvent as defined in subsection C of Section 16 of this act, and a receivership is necessary to protect the health and safety of the residents.

D.  Petitions filed pursuant to this section shall include the following:

1.  A description of the specific conditions, conduct, or occurrences existing at the agency which have resulted in serious physical or mental harm or death or which present a substantial risk of serious physical or mental harm or death to residents;

2.  A statement explaining why other remedies of law are inadequate;

3.  The number of individuals receiving residential services from the agency who have been seriously harmed or died, or are at substantial risk of such harm or death;

4.  A statement that the facts have been brought to the attention of the owner or administrator and that conditions have not been remedied within a reasonable period of time or that the conditions, though remedied periodically, habitually exist at the agency as a pattern or practice;

5.  The name and address of the persons holding a contract for the agency or serving as the duly authorized agent of the contract and the address of a designated representative for the Director of the Department of Human Services and the Administrator of the Oklahoma Health Care Authority; and

6.  A listing of any other reasons that may apply as set forth in this subsection.

E.  No party, attorney, or person interested in an action shall be appointed a receiver pursuant to this section.  To assist the court in identifying persons qualified to be named as receivers, the Director of the Department of Human Services or the Director's designee shall maintain a list of the names of such persons that the court may consider.

F.  The court may award to a residential agency appropriate costs and expenses, including reasonable attorney fees, if the court determines that a petitioner has initiated a proceeding in bad faith or merely for the purpose of harassing or embarrassing the residential agency.

Added by Laws 1997, c. 407, § 15, eff. Nov. 1, 1997.

§56-1030.2.  Notice and hearing - Appointment of receiver - Reimbursement of receiver - Liability for debts - Competitive bidding not required.

A.  The court shall hold a hearing within five (5) days of the filing of the petition.  The petition and notice of the hearing shall be served by the petitioner on the owner, administrator or designated agent of the agency, and the Oklahoma Health Care Authority.  The petition and notice shall be posted in a conspicuous place in the agency not later than three (3) days before the time specified for the hearing, unless a different time limit is fixed by order of the court.

B.  The court may appoint a receiver ex parte pending the hearing if the Department of Human Services provides testimony, under oath, that there has been a loss of life or a life-endangering situation exists for which an adequate remedy at law does not exist.  Following the hearing on the petition, and upon a determination that the appointment of a receiver is warranted, the court may then appoint a different receiver or extend the term of the ex parte receiver.

C.  When the operating revenue of a residential agency in receivership is insufficient to meet its operating expenses, including the cost of bringing the agency and residences into compliance with state or federal laws or rules or regulations or provisions of the agency's contract, or to protect the health and safety of the residents, the operator shall be deemed insolvent.  The Department of Human Services may reimburse the receiver for those expenses from funds available for such uses and expenses.

D.  The receiver, the Department of Human Services and the Oklahoma Health Care Authority are not liable for debts incurred by the owner or operator of an agency providing community residential services for which a receiver has been appointed.

E.  Notwithstanding any other provision of law, contracts that are necessary to carry out the powers and duties of the receiver need not be competitively bid.

Added by Laws 1997, c. 407, § 16, eff. Nov. 1, 1997.

§56-1030.3.  Compensation of receiver.

The Department of Human Services shall have a lien against the owner of the agency for any such reimbursements made during the receivership under the same terms, procedures, and conditions as provided for long-term care facilities pursuant to Section 1-1914.2 of Title 63 of the Oklahoma Statutes.  The court shall set the compensation of the receiver in accordance with other receiverships generally.

Added by Laws 1997, c. 407, § 17, eff. Nov. 1, 1997.

§56-1030.4.  Oath and bond - Powers and duties of receiver - Court approval of certain expenditures required - Termination of receivership - Technical assistance.

A.  Before a receiver is appointed, a nominee shall be sworn to faithfully perform the duties of a receiver.  At the initial hearing, the receiver shall seek and obtain court approval of one or more sureties and shall execute a bond in such amount as the court shall direct.

B.  In establishing a receivership, the court shall set forth the powers and duties of the receiver.  The court shall authorize the receiver to do all that is prudent and necessary to protect the health, safety and welfare of all persons served by the agency and to efficiently administer residential services within the requirements of state and federal law, relevant policy, and the agency's contracts with the Department of Human Services and the Oklahoma Health Care Authority.  These powers and duties shall include those generally ascribed to receivers and may also include the powers and duties of trustees under the U.S. Bankruptcy Code, as amended.  In addition to the powers specified by this section, the court shall authorize the receiver to:

1.  Honor all leases, mortgages and secured transactions governing all buildings, goods and fixtures of which the receiver has taken possession and continues to use, but, in the case of a rental agreement, only to the extent of payments that are for the use of the property during the period of the receivership, or, in the case of a purchase agreement, only to the extent of payments that are received during the period of the receivership;

2.  If transfer of residents is necessary, provide for the orderly transfer of residents by doing the following:

a. cooperate with all appropriate state and local agencies in carrying out the transfer of residents to alternative community placements,

b. arrange for the transportation of residents' belongings and records,

c. help to locate alternative placements and develop discharge plans,

d. prepare residents for the trauma of discharge, and

e. permit residents or guardians to participate in transfer or discharge planning except when an emergency exists and immediate transfer is necessary;

3.  Make periodic reports on the status of the residential program to the appropriate state agency, parents, guardians, and residents;

4.  Compromise demands or claims with prior notice to the Department of Human Services and the Oklahoma Health Care Authority, subject to approval by the court; and

5.  Subject to the supervision and control of the court, bring and defend actions in the receiver's name, in the official capacity as receiver, and take and keep possession of property.

C.  The court shall require the receiver to obtain court approval prior to making any single expenditure of more than Five Thousand Dollars ($5,000.00) to correct deficiencies in the structure or furnishings of residences supported by an agency.  The court shall require regular and detailed reports including a final report.  The receivership shall be reviewed at least every sixty (60) days.

D.  Upon motion by the receiver, the Department of Human Services or other interested party, a receivership established pursuant to this section may be terminated by the court, and the receiver discharged, following notification of the appropriate parties and interested persons and a hearing, if the court determines the following:

1.  The residential agency and owners have ceased operations and the former residents have been relocated to an appropriate service setting; or

2.  Circumstances no longer exist at the agency that present a substantial risk of physical or mental harm or death to residents, and there is no deficiency in the agency that is likely to create such risk of harm or death.

E.  Upon motion of the receiver, the Department of Human Services or other interested party, the court may, during the hearing to consider termination of the receivership and discharge of the receiver, approve the return of control of the agency, corporation, or assets to the original owner or approve the sale of the same to a new owner.  The Department of Human Services, the Oklahoma Health Care Authority, all other interested parties, and other persons with a known interest in the proceedings shall receive written notice from the receiver of such hearing.

F.  The Department of Human Services and the Oklahoma Health Care Authority shall provide technical assistance to any receiver appointed pursuant to this section.

Added by Laws 1997, c. 407, § 18, eff. Nov. 1, 1997.

§56-2001.  Repealed by Laws 2004, c. 378, § 4, emerg. eff. June 3, 2004.

§56-2002.  Nursing Facilities Quality of Care Fee.

A.  For the purpose of providing quality care enhancements, the Oklahoma Health Care Authority is authorized to and shall assess a Nursing Facilities Quality of Care Fee pursuant to this section upon each nursing facility licensed in this state.  Quality of care enhancements include, but are not limited to, the purposes specified in this section.

B.  As a basis for determining the Nursing Facilities Quality of Care Fee assessed upon each licensed nursing facility, the Oklahoma Health Care Authority shall calculate a uniform per-patient day rate.  The rate shall be calculated by dividing six percent (6%) of the total annual patient gross receipts of all licensed nursing facilities in this state by the total number of patient days for all licensed nursing facilities in this state.  The result shall be the per-patient day rate.  Beginning July 15, 2004, the Nursing Facilities Quality of Care Fee shall not be increased unless specifically authorized by the Legislature.

C.  The Nursing Facilities Quality of Care Fee owed by a licensed nursing facility shall be calculated by the Oklahoma Health Care Authority by adding the daily patient census of a licensed nursing facility, as reported by the facility for each day of the month, and by multiplying the ensuing figure by the per-patient day rate determined pursuant to the provisions of subsection B of this section.

D.  Each licensed nursing facility which is assessed the Nursing Facilities Quality of Care Fee shall be required to file a report on a monthly basis with the Oklahoma Health Care Authority detailing the daily patient census and patient gross receipts at such time and in such manner as required by the Oklahoma Health Care Authority.

E.  1.  The Nursing Facilities Quality of Care Fee for a licensed nursing facility for the period beginning October 1, 2000, shall be determined using the daily patient census and annual patient gross receipts figures reported to the Oklahoma Health Care Authority for the calendar year 1999 upon forms supplied by the Authority.

2.  The Nursing Facilities Quality of Care Fee for the fiscal year beginning July 1, 2001, and each fiscal year thereafter shall be determined by:

a. using the daily patient census and patient gross receipts reports received by the Authority covering the six-month period October 1 through March 31 of the prior fiscal year, and

b. annualizing those figures.

For the 2005 fiscal year and each fiscal year thereafter, the annualization of the Nursing Facilities Quality of Care Fee specified in this paragraph shall be subject to the limitation in subsection B of this section.

F.  The payment of the Nursing Facilities Quality of Care Fee by licensed nursing facilities shall be an allowable cost for Medicaid reimbursement purposes.

G.  1.  There is hereby created in the State Treasury a revolving fund to be designated the "Nursing Facility Quality of Care Fund".

2.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of:

a. all monies received by the Authority pursuant to this section and otherwise specified or authorized by law,

b. monies received by the Authority due to federal financial participation pursuant to Title XIX of the Social Security Act, and

c. interest attributable to investment of money in the fund.

3.  All monies accruing to the credit of the fund are hereby appropriated and shall be budgeted and expended by the Authority for:

a. reimbursement of the additional costs paid to Medicaid-certified nursing facilities for purposes specified by Sections 1-1925.2, 5022.1 and 5022.2 of Title 63 of the Oklahoma Statutes,

b. reimbursement of the Medicaid rate increases for intermediate care facilities for the mentally retarded (ICFs/MR),

c. nonemergency transportation services for Medicaid-eligible nursing home clients,

d. eyeglass and denture services for Medicaid-eligible nursing home clients,

e. ten additional ombudsmen employed by the Department of Human Services,

f. ten additional nursing facility inspectors employed by the State Department of Health,

g. pharmacy and other Medicaid services to qualified Medicare beneficiaries whose incomes are at or below one hundred percent (100%) of the federal poverty level; provided however, pharmacy benefits authorized for such qualified Medicare beneficiaries shall be suspended if the federal government subsequently extends pharmacy benefits to this population,

h. costs incurred by the Oklahoma Health Care Authority in the administration of the provisions of this section and any programs created pursuant to this section,

i. durable medical equipment and supplies services for Medicaid-eligible elderly adults, and

j. personal needs allowance increases for residents of nursing homes and Intermediate Care Facilities for the Mentally Retarded (ICFs/MR) from Thirty Dollars ($30.00) to Fifty Dollars ($50.00) per month per resident.

4.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

5.  The fund and the programs specified in this section funded by revenues collected from the Nursing Facilities Quality of Care Fee pursuant to this section are exempt from budgetary cuts, reductions, or eliminations.

6.  The Medicaid rate increases for intermediate care facilities for the mentally retarded (ICFs/MR) shall not exceed the net Medicaid rate increase for nursing facilities including, but not limited to, the Medicaid rate increase for which Medicaid-certified nursing facilities are eligible due to the Nursing Facilities Quality of Care Fee less the portion of that increase attributable to treating the Nursing Facilities Quality of Care Fee as an allowable cost.

7.  The reimbursement rate for nursing facilities shall be made in accordance with Oklahoma's Medicaid reimbursement rate methodology and the provisions of this section.

8.  No nursing facility shall be guaranteed, expressly or otherwise, that any additional costs reimbursed to the facility will equal or exceed the amount of the Nursing Facilities Quality of Care Fee paid by the nursing facility.

H.  1.  In the event that federal financial participation pursuant to Title XIX of the Social Security Act is not available to the Oklahoma Medicaid program, for purposes of matching expenditures from the Nursing Facility Quality of Care Fund at the approved federal medical assistance percentage for the applicable fiscal year, the Nursing Facilities Quality of Care Fee shall be null and void as of the date of the nonavailability of such federal funding, through and during any period of nonavailability.

2.  In the event of an invalidation of this section by any court of last resort under circumstances not covered in subsection I of this section, the Nursing Facilities Quality of Care Fee shall be null and void as of the effective date of that invalidation.

3.  In the event that the Nursing Facilities Quality of Care Fee is determined to be null and void for any of the reasons enumerated in this subsection, any Nursing Facilities Quality of Care Fee assessed and collected for any periods after such invalidation shall be returned in full within sixty (60) days by the Oklahoma Health Care Authority to the nursing facility from which it was collected.

I.  1.  If any provision of this section or the application thereof shall be adjudged to be invalid by any court of last resort, such judgment shall not affect, impair or invalidate the provisions of the section, but shall be confined in its operation to the provision thereof directly involved in the controversy in which such judgment was rendered.  The applicability of such provision to other persons or circumstances shall not be affected thereby.

2.  This subsection shall not apply to any judgment that affects the rate of the Nursing Facilities Quality of Care Fee, its applicability to all licensed nursing homes in the state, the usage of the fee for the purposes prescribed in this section, and/or the ability of the Oklahoma Health Care Authority to obtain full federal participation to match its expenditures of the proceeds of the fee.

J.  The Oklahoma Health Care Authority shall promulgate rules for the implementation and enforcement of the Nursing Facilities Quality of Care Fee established by this section.

K.  The Authority shall provide for administrative penalties in the event nursing facilities fail to:

1.  Submit the Quality of Care Fee;

2.  Submit the fee in a timely manner;

3.  Submit reports as required by this section; or

4.  Submit reports timely.

L.  As used in this section:

1.  "Nursing facility" means any home, establishment or institution, or any portion thereof, licensed by the State Department of Health as defined in Section 1-1902 of Title 63 of the Oklahoma Statutes;

2.  "Medicaid" means the medical assistance program established in Title XIX of the federal Social Security Act and administered in this state by the Oklahoma Health Care Authority;

3.  "Patient gross revenues" means gross revenues received in compensation for services provided to residents of nursing facilities including, but not limited to, client participation.  The term "patient gross revenues" shall not include amounts received by nursing facilities as charitable contributions; and

4.  "Additional costs paid to Medicaid-certified nursing facilities under Oklahoma's Medicaid reimbursement methodology" means both state and federal Medicaid expenditures including, but not limited to, funds in excess of the aggregate amounts that would otherwise have been paid to Medicaid-certified nursing facilities under the Medicaid reimbursement methodology which have been updated for inflationary, economic, and regulatory trends and which are in effect immediately prior to the inception of the Nursing Facilities Quality of Care Fee.

M.  If any provision of this section, or the application thereof, is determined by any controlling federal agency, or any court of last resort to prevent the state from obtaining federal financial participation in the state's Medicaid program, such provision shall be deemed null and void as of the date of the non-availability of such federal funding and through and during any period of non-availability.  All other provisions of the bill shall remain valid and enforceable.

Added by Laws 2000, c. 340, § 2, eff. July 1, 2000.  Amended by Laws 2000, c. 418, § 31, eff. July 1, 2000; Laws 2001, c. 379, § 4, emerg. eff. June 4, 2001; Laws 2001, c. 428, § 6, emerg. eff. June 5, 2001; Laws 2002, c. 22, § 17, emerg. eff. March 8, 2002; Laws 2004, c. 378, § 2, emerg. eff. June 3, 2004.

NOTE:  Laws 2001, c. 331, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§56-2003.  Repealed by Laws 2004, c. 378, § 4, emerg. eff. June 3, 2004.

§56-3001.  Short title - Purpose - Joint implementation by state agencies.

A.  Sections 1 through 3 of this act shall be known and may be cited as the "Coordination of Services for Older Oklahomans Act".

B.  The purpose of the Coordination of Services for Older Oklahomans Act is to establish a coordinated system for the delivery of information, referral and follow-up services to older Oklahomans through a process of joint public and private agency planning and collaboration.

C.  The system is to be implemented through interagency agreements and will utilize a shared, computerized data base in order to reduce duplication and improve efficiency in the delivery of such services.  The data base is to be jointly developed, implemented and utilized by the public agencies responsible for information, referral and follow-up services to older Oklahomans and private agencies that provide such services pursuant to a contract with a state agency.

Added by Laws 1996, c. 123, § 1, emerg. eff. April 23, 1996.

§56-3002.  Designation of participating agencies - Respective responsibilities - Report.

A.  The following agencies are directed to jointly design and implement a coordinated system of information, referral and follow-up services for older Oklahomans:

1.  The Aging Services Division of the Department of Human Services;

2.  The State Department of Health;

3.  The Department of Mental Health and Substance Abuse Services;

4.  The Oklahoma Health Care Authority;

5.  The Oklahoma Department of Veterans Affairs; and

6.  The Office of State Finance.

B.  1.  The Aging Services Division of the Department of Human Services shall be the lead agency for the design and implementation of the system required by the Coordination of Services for Older Oklahomans Act and shall be responsible for convening meetings and providing meeting space, administrative, staff and other necessary support services.  The Division shall convene the first meeting of the agencies on or before July 1, 1996.

2.  The remaining agencies listed in subsection A of this section shall be responsible for providing information, staff and other assistance as necessary to design and implement the system required by the Coordination of Services for Older Oklahomans Act.

3.  The Aging Services Division shall invite representatives of the Area Agencies on Aging, Eldercare, managed health care organizations and other appropriate public and private entities to participate in the design of the system required by the Coordination of Services for Older Oklahomans Act.

4.  The Office of State Finance shall provide technical assistance and support necessary for the development of the shared, computerized data base required by the Coordination of Services for Older Oklahomans Act.

C.  On or before December 1 of each year, the agencies listed in subsection A of this section shall jointly submit a report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the chairs of the appropriate legislative committees.  The report shall include, but not be limited to:

1.  A statement on the progress in the design and implementation of the system required by the Coordination of Services for Older Oklahomans Act; and

2.  Identification of any statutory changes and funding necessary to implement the system.

Added by Laws 1996, c. 123, § 2, emerg. eff. April 23, 1996.

§56-3003.  Contents of coordinated system - Implementation deadlines.

A.  The design of a coordinated system of information, referral and follow-up services for older Oklahomans shall:

1.  Be based upon the coordination of existing state and local programs that provide information, referral and follow-up services for older Oklahomans;

2.  Conform with the requirements of the 1915c Medicaid Home and Community Based Waiver, commonly known as the "Advantage Program", and, to the extent possible and feasible, shall incorporate the forms and procedures developed for the implementation of the Waiver;

3.  Include, but not be limited to:

a. delineation of agency responsibilities, and the methods of coordinating the delivery of services,

b. identification of programs and procedures necessary for implementation, and adoption of such procedures by the responsible agencies,

c. the adoption of common service procedures across program and agency lines,

d. the use of common referral and other forms,

e. the development of a shared, computerized data base to identify client information necessary to reduce duplication of effort and improve service delivery, including, but not limited to, a common intake data set,

f. procedures for sharing of confidential information in accordance with state and federal laws, which shall include, but not be limited to, methods for restricting access to confidential information and for sharing confidential information between public and private agencies and individuals in accordance with the policies and procedures set forth in interagency agreements pursuant to the Coordination of Services for Older Oklahomans Act,

g. joint training of personnel responsible for implementation of the system and delivery of services,

h. methods for resolving disputes by mediation or other means,

i. a funding and implementation plan, which may include  phased-in implementation, and

j. procedures for monitoring and improving services and data collection, and continued coordination of services and data.

B.  1.  Preliminary recommendations for the data base and coordinated system shall be completed on or before October 1, 1996.

2.  On or before January 1, 1997, the agencies subject to the provisions of the Coordination of Services for Older Oklahomans Act shall enter into interagency agreements to implement the coordinated system.

The data base and coordinated system of information, referral and follow-up shall be fully implemented on or before January 1, 1998.

Added by Laws 1996, c. 123, § 3, emerg. eff. April 23, 1996.

§56-3021.  Oklahoma 2-1-1 Advisory Collaborative - Official state coordinating entity for 2-1-1 call centers.

The Oklahoma 2-1-1 Advisory Collaborative, created pursuant to Oklahoma Corporation Commission Rules (OAC 165:55-7-2.1, dated July 15, 2003), is hereby designated the official state coordinating entity for all 2-1-1 Call Centers in Oklahoma.  The Collaborative shall serve as the vehicle to develop an integrated 2-1-1 service map for the state and as the certifying body for information and referral providers who wish to become 2-1-1 Call Centers.

Added by Laws 2004, c. 411, § 1, emerg. eff. June 3, 2004.

§56-3050.  Full-time residential care services - Closure of resource centers or prohibition of services.

A.  The Department of Human Services shall not close state-administered resource centers that provide full-time residential care and services to persons with developmental disabilities or prohibit full-time residential care or services at state-administered resource centers until otherwise provided by the Legislature.

B.  The Department shall accept clients with developmental disabilities for whom it has been determined that full-time residential care and services are needed at state-administered resource centers.

Added by Laws 1998, c. 136, § 1.

§56-3100.  Aging Services Division - Duties.

A.  1.  The Aging Services Division of the Department of Human Services shall, in accordance with the provisions of this section and in consultation with area agencies on aging, establish a program to provide leadership for improving the quality and quantity of legal and advocacy assistance as a means of ensuring a comprehensive elder rights system for Oklahoma's vulnerable elderly.

2.  In carrying out the program established in paragraph 1 of this subsection, the Aging Services Division shall coordinate and provide assistance to area agencies on aging and other entities in Oklahoma that assist older individuals in:

a. understanding the rights of the older individual,

b. exercising choice,

c. benefiting from services and opportunities authorized by law,

d. maintaining the rights of the older individual and, in particular, of the older individual with reduced capacity, and

e. resolving disputes.

B.  In carrying out the provisions of this section, the Aging Services Division shall:

1.  Establish an Office of Elder Rights and Legal Assistance Services Development as the focal point for leadership on elder rights policy review, analysis, and advocacy at the state level, including, but not limited to, such elder rights issues as guardianship, age discrimination, pension and health benefits, insurance, consumer protection, surrogate decision-making, protective services, public benefits, and dispute resolution;

2.  Designate a person to administer the program, who shall be known as the State Legal Services Developer and who shall serve on a full-time basis, and other personnel, sufficient to ensure:

a. leadership in securing and maintaining legal rights for the older individual,

b. capacity for coordinating the provision of legal assistance,

c. capacity to provide technical assistance, training and other supportive functions to area agencies on aging, legal assistance providers, ombudsmen, and other persons as appropriate,

d. capacity to promote financial management services for older individuals at risk of guardianship,

e. capacity to analyze, comment on, monitor, develop, and promote federal, state, and local laws, rules and regulations, and other governmental policies and actions that pertain to the issues listed in paragraph 1 of this subsection, and

f. capacity to provide such information as necessary to public and private agencies, legislators, and other persons regarding the issues listed in paragraph 1 of this subsection;

3.  Develop, in conjunction with area agencies on aging and legal assistance providers, statewide standards for the delivery of legal assistance to older individuals;

4.  Provide technical assistance to area agencies on aging and legal assistance providers to enhance and monitor the quality and quantity of legal assistance to older individuals, including technical assistance in developing plans for targeting services to reach the older individual with greatest economic need and the older individual with greatest social need, with particular attention to low-income minority individuals;

5.  Provide consultation to area aging agencies to ensure coordination of their activities with:

a. the legal assistance initiatives provided under the Older Americans Act,

b. services provided by the Legal Services Corporation, and

c. services provided under other state or federal programs, administered at the state and local level, that address the legal assistance needs of older individuals;

6.  Provide for the education and training of professionals, volunteers, and older individuals concerning elder rights, the requirements and benefits of specific laws, and methods for enhancing the coordination of services;

7.  Promote and provide, as appropriate, education and training for individuals who are or who might become guardians or representative payees of older individuals, including information on:

a. the powers and duties of guardians or representative payees, and

b. alternatives to guardianship;

8.  Promote the development of, and provide technical assistance concerning:

a. pro bono legal assistance programs,

b. state and local bar committees on aging,

c. legal hot lines,

d. alternative dispute resolution,

e. programs and curricula, and

f. other issues related to the rights and benefits of older individuals;

in law schools and other institutions of higher education, and promote other methods to expand access by older individuals to legal assistance and advocacy and vulnerable elder rights protection activities;

9.  Provide for periodic assessment of the status of elder rights in Oklahoma, including analysis of:

a. (1) the unmet need for assistance in resolving legal problems and benefits-related problems,

(2) methods for expanding advocacy services,

(3) the status of substitute decision-making systems and services, including, but not limited to, systems and services regarding guardianship, representative payeeship, and advance directives,

(4) access to courts and the justice system, and

(5) the implementation of civil rights and age discrimination laws in Oklahoma, and

b. problems and unmet needs identified in programs established under the Older Americans Act; and

10.  For the purpose of identifying vulnerable elder rights protection activities provided by the entities under this act and coordinating such activities with programs established under the Older Americans Act, develop working agreements with:

a. state entities, including the state consumer protection agency, the court system, the Attorney General, the state agency responsible for equal employment opportunity initiatives, and other state agencies, and

b. federal entities, including the Social Security Administration, the Health Care Financing Administration, the Department of Veterans' Affairs, and other federal agencies.

C.  As used in this section, the term "representative payee" means the person who enters into a contractual relationship with the United States Social Security Administration to receive a social security recipient's check and to disburse funds to meet the needs of the recipient.

Added by Laws 2001, c. 101, § 1, eff. Nov. 1, 2001.



Title 57. — Prisons and Reformatories

OKLAHOMA STATUTES

TITLE 57.

PRISONS AND REFORMATORIES

_________

§57-1.  County commissioners - Inspection of jails.

County commissioners shall inspect the jails in their respective counties at least once each year, and shall fully examine the health, cleanliness and discipline conditions of the jail.  The person responsible for the administration of such jail shall provide the county commissioner with the name, age and basis for incarceration of each prisoner and if it appears to the commissioners that any provisions of law have been violated or neglected they shall give notice to the district attorney of the county.  This inspection shall be in addition to that performed by the State Department of Health.

R.L. 1910, § 4603.  Amended by Laws 1978, c. 244, § 13, eff. July 1, 1978.

§57-2.  Prohibition against intoxicating beverages in jails.

No sheriff, jailer or keeper of any jail shall, under any pretense, give, sell or deliver to any person committed to any jail for any cause whatever, any spirituous liquor, or any mixed liquor, part of which is spirituous, or any wine, cider or strong beer, under the penalties prescribed by the prohibition law of this state, unless a physician shall certify in writing that the health of such prisoner requires it, in which case he may be allowed the quantity prescribed and no more.

R.L. 1910, § 4604.  Amended by Laws 1978, c. 244, § 14, eff. July 1, 1978.

§57-3.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§57-4.  Jails to be kept clean - Care of prisoners.

The person responsible for administration of a jail shall see that the jail is constantly kept in a clean and healthful condition, and shall see that strict attention is constantly paid to the personal cleanliness of all the prisoners in his custody.

R.L. 1910, § 4606.  Amended by Laws 1978, c. 244, § 15, eff. July 1, 1978.

§57-5.  Bible furnished for each prisoner - Ministers to have access.

The keeper of each prison shall provide, at the expense of the county or state, as the case may be, for each prisoner under his charge, who may be able and desirous to read, a copy of the Bible, or New Testament, to be used by such prisoner during his confinement, and any minister of the gospel, disposed to aid in reforming the prisoners, and instructing them in their moral and religious duties, shall have access to them at seasonable and proper times.

R.L. 1910, § 4607.

§57-6.  Courts may sentence to hard labor.

Any court, justice of the peace, police court or police magistrate, in cases where such courts have jurisdiction under the laws of this state, or as provided by the ordinances or charter of any incorporated town or city in the state, shall have full power and authority to sentence such convict to hard labor as provided in this article.

R.L. 1910, § 4608.

§57-7.  Marshal shall superintend labor in towns.

When the imprisonment is pursuant to the judgment of any court, police court, or police magistrate of an incorporated city or town for the violation of any ordinance, bylaw, or other regulation, the marshal shall superintend the performance of the labor herein contemplated, and shall furnish the tools and materials, if necessary at the expense of the city or town requiring the labor, and such city or town shall be entitled to the earnings of its convicts.

R.L. 1910, § 4609.

§57-8.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§57-9.  Penalty for cruelty to prisoners.

If any officer or other person treat any prisoner in a cruel or inhuman manner he shall be punished by a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail not exceeding twelve (12) months, or by both such fine and imprisonment.

R.L. 1910, § 4613.

§57-10.  Protection from annoyance - Penalty for annoying prisoners.

The officer having such prisoner in charge shall protect him from insult and annoyance and communication with others while at labor, and in going to and returning from the same, and he may use such means as are necessary and proper therefor, and any person persisting in insulting and annoying or communicating with any prisoner after being first commanded by such officer to desist shall be punished by a fine not exceeding Ten Dollars ($10.00) or by imprisonment not exceeding three (3) days.

R.L. 1910, § 4613.

§57-11.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§57-12.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§57-13.  Escape when committed for capital offenses a felony.

If any person committed to prison, for the purpose of detaining him for trial, for a capital offense, shall break prison and escape, he shall be guilty of a felony and shall be imprisoned in the state prison for the term of two (2) years.

R.L. 1910, § 4616.  Amended by Laws 1997, c. 133, § 502, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 367, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 502 from July 1, 1998, to July 1, 1999.

§57-14.  Removal of prisoners in case of fire.

If any prison, or any building thereof, shall be on fire, and the prisoners shall be exposed to danger by such fire, the keeper may remove such prisoners to a place of safety, and there confine them, so long as may be necessary to avoid such danger, and such removal and confinement shall not be deemed an escape of such prisoners.

R.L. 1910, § 4617.

§57-15.  When a poor convict is held for fine and costs.

When any poor convict shall have been confined in any prison for the space of six (6) months, for nonpayment of fine and costs only, or either of them, the sheriff of the county in which such person shall be imprisoned shall make a report thereof to any two justices of the peace for such county; if required by such justices, the said keeper shall bring such convict before them, either at the prison, or at such other convenient place thereto as they shall direct; the said justices shall proceed to inquire into the truth of said report, and if they shall be satisfied that the report is true, and the convict has not had since his conviction any estate, real or personal, with which he could have paid the sum for the nonpayment of which he was committed, they shall make a certificate thereof to the sheriff of the county, and direct him to discharge such convict from prison and the sheriff shall forthwith discharge him.

R.L. 1910, § 4618.

§57-16.  Jails of state to receive federal prisoners.

When a prisoner shall be delivered to a sheriff or keeper of any jail by the authority of the United States, the sheriff or keeper shall receive the prisoner, and commit him accordingly; and every sheriff or keeper of the jail refusing or neglecting to take possession of a prisoner delivered to him by the authority aforesaid, shall be subject to the same pains and penalties as for neglect or refusal to commit any prisoner delivered to him under the authority of the state.  And any sheriff or keeper of any jail who shall suffer to escape any prisoner committed to his custody by the authority of the United States, shall be subject to the same pains and penalties as for suffering to escape any prisoner committed to his custody under the authority of the state, and the allowance for the maintenance of any prisoner committed as aforesaid shall be no greater than that made for prisoners committed under the authority of the state.

Laws 1910-11, c. 19, p. 36, § 2.

§57-16a.  Sheriffs to receive and hold United States prisoners.

All sheriffs, jailers, prison keepers, and their deputies, within this state, to whom any persons shall be sent or committed, by virtue of legal process, issued by or under the authority of the United States, shall receive such persons into custody, and keep them safely until discharged by due course of the laws of the United States; and all such sheriffs, jailers, prison keepers and their deputies, offending in the premises, shall be liable to the same pains and penalties, and the parties aggrieved shall be entitled to the same remedies against them, or any of them, as if such prisoners had been committed to their custody by virtue of legal process issued under the authority of this state.

R.L. 1910, § 4619.

§57-17.  United States shall be liable for expenses.

The United States shall be liable to pay for the support and keeping of said prisoners the same charges and allowances as are allowed for the support and keeping of prisoners committed under authority of this state.

R.L. 1910, § 4620.

§57-18.  Calendar of United States prisoners.

Before every stated term of the United States court, to be held within this state, the said sheriffs, jailers and prison keepers shall make out, under oath, a calendar of prisoners in their custody, under the authority of the United States, with the date of their commitment, by whom committed, and for what offense, and transmit the same to the judge of the district court of the United States for their district, and at the end of every six (6) months they shall transmit to the United States marshal of their district, for allowance and payment of their account, if any, against the United States, for the support and keeping of such prisoners, as aforesaid.

R.L. 1910, § 4621.

§57-19.  Juvenile prisoners.

Juvenile prisoners shall be treated with humaneness and in a manner calculated to promote their reformation and they shall be kept separate from more experienced and hardened criminals.  Visits of parents, guardians and friends who desire to exert a moral influence over them shall at all reasonable times be permitted.

R.L. 1910, § 4622.  Amended by Laws 1978, c. 244, § 16, eff. July 1, 1978.

§57-20.  Credit on fine and costs - Credit for efficient work and good behavior.

Every county, city or town convict in this state, whether required to work upon the public highways of such county, city or town, in accordance with the laws of this state, or merely confined in the county, city or town prison, shall receive credit upon his or her fine and costs of One Dollar ($1.00) for each day so confined in prison, or worked upon the public highways, rock pile, or rock crusher, or public work; provided that those prisoners or convicts doing and performing the most efficient work and making the best prisoners, shall be entitled to an additional credit of one (1) day for every five (5) days of work, the guard or custodian of such prison to determine at the end of each five (5) days of such imprisonment whether or not such prisoner is entitled to such credit, and to make a record of such decision and notify the prisoner of the same.

Added by Laws 1913, c. 112, p. 205, § 4.

§57-21.  Weapons, drugs, alcohol, or certain financial documents in penal institutions or jails - Penalties.

A.  Any person who, without authority, brings into or has in his or her possession in any jail or state penal institution or other place where prisoners are located, any gun, knife, bomb or other dangerous instrument, any controlled dangerous substance as defined by Section 2-101 et seq. of Title 63 of the Oklahoma Statutes, any intoxicating beverage or low-point beer as defined by Sections 163.1 and 163.2 of Title 37 of the Oklahoma Statutes, money, or financial documents for a person other than the inmate or a spouse of the inmate, including, but not limited to tax returns, shall be guilty of a felony and is subject to imprisonment in the State Penitentiary for not less than one (1) year or more than five (5) years, or a fine of not less than One Hundred Dollars ($100.00) or more than One Thousand Dollars ($1,000.00), or both such fine and imprisonment.

B.  If an inmate is found to be in possession of any such item, upon conviction, such inmate shall be guilty of a felony and shall be subject to imprisonment for not less than five (5) years nor more than twenty (20) years in the State Penitentiary.

C.  If the person found to be in possession of any such item has, prior to the commission of said offense, committed two or more felony offenses, and said possession of contraband was within ten (10) years of the completion of the execution of the sentence, such person, upon conviction, shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term of not less than twenty (20) years.  Felony offenses relied upon shall not have arisen out of the same transaction or occurrence or series of events closely related in time and location.

Added by Laws 1955, p. 298, § 1.  Amended by Laws 1978, c. 180, § 1, eff. Oct. 1, 1978; Laws 1988, c. 109, § 29, eff. Nov. 1, 1988; Laws 1992, c. 264, § 1, eff. July 1, 1992; Laws 1993, c. 48, § 1, emerg. eff. April 9, 1993; Laws 1995, c. 274, § 48, eff. Nov. 1, 1995; Laws 1997, c. 133, § 503, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 368, eff. July 1, 1999; Laws 2001, c. 325, § 1, eff. Nov. 1, 2001.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 503 from July 1, 1998, to July 1, 1999.

§57-22.  Receiving compensation for providing goods or services for benefit of inmate - Penalties.

A.  Except as otherwise provided in this section, any detention officer, deputy sheriff, or other person employed as jail operations staff by a county, city, or other entity that operates a jail who receives compensation from any person other than the sheriff or jail administrator for providing goods or services for the benefit of an inmate, upon conviction, shall be guilty of a misdemeanor if the compensation is an amount of less than Five Hundred Dollars ($500.00), punishable by up to six (6) months in the county jail, or a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment and shall be guilty of a felony if the compensation is an amount of Five Hundred Dollars ($500.00) or more, punishable by imprisonment in the State Penitentiary for not more than two (2) years, or a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

B.  The provisions of this section shall not apply to any person operating, or employed by, a vendor facility licensed by the State Department of Rehabilitation Services pursuant to Sections 71 through 78 of Title 7 of the Oklahoma Statutes for purposes of carrying out the provisions of the Randolph-Sheppard Act, 20 U.S.C.A., Section 107 et seq., or any other duly authorized vendor.

Added by Laws 2002, c. 231, § 1, eff. Nov. 1, 2002.

§57-31.  Corporal punishment prohibited.

It shall be unlawful for any person to administer any corporal punishment of any kind to any inmate of any penal or corrective institution of the State of Oklahoma.

Added by Laws 1951, p. 59, § 1.  Amended by Laws 1953, p. 231, § 1.

§57-32.  Violation a misdemeanor.

Any person who violates the provisions of this act shall be guilty of a misdemeanor.

Added by Laws 1951, p. 60, § 2.

§57-36.  Repealed by Laws 1984, c. 97, § 8, emerg. eff. April 4, 1984.

§57-37.  Facilities reaching maximum capacity.

A.  If all correctional facilities reach maximum capacity and the Department of Corrections is required to contract for bed space to house state inmates, then the Pardon and Parole Board shall consider all nonviolent offenders for parole who are within six (6) months of their scheduled release from a penal facility.

B.  No inmate may be received by a penal facility from a county jail without first scheduling a transfer with the Department.  The sheriff or court clerk shall transmit by facsimile, electronic mail, or actual delivery a certified copy of the judgment and sentence certifying that the inmate is sentenced to the Department of Corrections.  The receipt of the certified copy of the judgment and sentence shall be certification that the sentencing court has entered a judgment and sentence and all other necessary commitment documents.  The Department of Corrections is authorized to determine the appropriate method of delivery from each county based on electronic or other capabilities.  Once the judgment and sentence is received by the Department of Corrections, the Department shall contact the sheriff when bed space is available to schedule the transfer and reception of the inmate into the Department.

C.  When a county jail has reached its capacity of inmates as defined in Section 192 of Title 74 of the Oklahoma Statutes, then the county sheriff shall notify the Director of the Oklahoma Department of Corrections, or the Director's designated representative, by facsimile, electronic mail, or actual delivery, that the county jail has reached or exceeded its capacity to hold inmates.  The notification shall include copies of any judgment and sentences not previously delivered as required by subsection B of this section.  Then within seventy-two (72) hours following such notification, the county sheriff shall transport the designated excess inmate or inmates to a penal facility designated by the Department.  The sheriff shall notify the Department of the transport of the inmate prior to the reception of the inmate.  The Department shall schedule the reception date and receive the inmate within seventy-two (72) hours of notification that the county jail is at capacity, unless other arrangements can be made with the sheriff.

D.  Once the judgment and sentence is transmitted to the Department of Corrections, the Department will be responsible for the cost of housing the inmate in the county jail from the date the Department receives the transmittal until the date of transfer of the inmate from the county jail.  The cost of housing shall be the per diem rate specified in Section 38 of this title.  In the event the inmate has other criminal charges pending in another Oklahoma jurisdiction the Department shall be responsible for the housing costs while the inmate remains in the county jail awaiting transfer to another jurisdiction.  Once the inmate is transferred to another jurisdiction, the Department is not responsible for the housing cost of the inmate until such time that another judgment and sentence is received from another Oklahoma jurisdiction.  The sheriff shall be reimbursed by the Department for the cost of housing the inmate in one of two ways:

1.  The sheriff is authorized to submit invoices for the cost of housing the inmate on a monthly basis; or

2.  The sheriff may submit one invoice for the total amount due for the inmate after the Department has received the inmate.

Added by Laws 1981, S.J.R. No. 14, p. 1291, § 2, emerg. eff. April 13, 1981.  Amended by Laws 2001, c. 204, § 1, eff. July 1, 2001; Laws 2004, c. 239, § 3, eff. July 1, 2004.

§57-38.  Jail reimbursement rate.

The Department of Corrections shall reimburse any county, which is required to retain an inmate pursuant to paragraph 2 of Section 37 of this title, in an amount not to exceed Twenty-four Dollars ($24.00) per day for each inmate during such period of retention.  The proceeds of this reimbursement shall be used to defray expenses of equipping and maintaining the jail and payment of personnel.  The Department of Corrections shall reimburse the county for the emergency medical care for physical injury or illness of the inmate retained under this resolution if the injury or illness is directly related to the incarceration and the county is required by law to provide such care for inmates in the jail.  The Department shall not pay fees for medical care in excess of the rates established for Medicaid providers.  The state shall not be liable for medical charges in excess of the Medicaid scheduled rate.  The Director may accept any inmate required to have extended medical care upon application of the county.

Added by Laws 1981, S.J.R. No. 14, § 3, emerg. eff. April 13, 1981.  Amended by Laws 1992, c. 293, § 1, emerg. eff. May 25, 1992; Laws 1997, c. 133, § 76, eff. July 1, 1997; Laws 1999, c. 51, § 3, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 24, eff. July 1, 1999.

§57-38.1.  Reimbursement for disciplinary incarceration under community sentencing.

In jurisdictions where the local community sentencing system is receiving state funds, the state shall provide funding for county jail incarceration for disciplinary sanctions for eligible felony offenders pursuant to the provisions of the Oklahoma Community Sentencing Act at a rate of Twenty-four Dollars ($24.00) per day per person imprisoned for a maximum term as provided by law.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 28, eff. July 1, 1999.

§57-41.  Establishment or access to jail in another county - Private prison contractors.

Every county, by authority of the board of county commissioners and at the expense of the county, shall have a jail or access to a jail in another county for the safekeeping of prisoners lawfully committed.

A county may enter into contracts with private prison contractors to provide and operate jail facilities for the county.

R.L. 1910, § 4579.  Amended by Laws 1978, c. 244, § 17, eff. July 1, 1978; Laws 1987, c. 80, § 7, operative July 1, 1987.

§57-42.  Common jails used as prisons, when.

The common jails in the several counties in the charge of the respective sheriffs, shall be used as prisons:

1.  For the detention of persons charged with offenses, and duly committed for trial.

2.  For the detention of persons who may be duly committed, to secure their attendance as witnesses on the trial of any criminal cause.

3.  For the confinement of persons pursuant to a sentence, upon a conviction for an offense and of all other persons duly committed for any cause authorized by law.

4.  For the confinement of persons who may be sentenced to imprisonment in the state prison, until they shall be removed thereto.

R.L. 1910, § 4580.

§57-43.  Repealed by Laws 1985, c. 62, § 4, eff. Nov. 1, 1985.

§57-44.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§57-45.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§57-46.  Repealed by Laws 1978, c. 244, § 42, eff. July 1, 1978.

§57-47.  Sheriff to have charge of the jail.

The sheriff, or such person designated by law in his place, shall have charge of the county jail of his county and of all persons by law confined therein, and such sheriff or other officer is hereby required to conform, in all respects, to the rules and directions promulgated pursuant to Section 192 of Title 74 of the Oklahoma Statutes and of the district judge and communicated to him by the proper authority.

R.L. 1910, § 4585.  Amended by Laws 1978, c. 244, § 19, eff. July 1, 1978.

§57-48.  Jail register.

The sheriff, or other officers performing the duties of sheriff of each county in this state shall procure at the expense of the county a suitable book, or computer record that shall be considered the original for all purposes, to be called the jail register, in which the said sheriff, by himself or his jailer, shall enter:

1.  The name of each prisoner with the date and cause of his commitment, and the authority committing him; and, if committed for a criminal offense, a description of his person;

2.  The date or manner of his discharge or escape, as the case may be;

3.  What sickness, if any, has prevailed in the jail during the year, and if known what were the causes of such disease;

4.  The habits of the prisoners as to personal cleanliness, diet and order;

5.  The means furnished prisoners of literary, moral and religious instruction, and of labor; and

6.  All other matters required by said rules, or in the discretion of such sheriff deemed proper; and the said sheriff, or other officers performing the duties of sheriff, shall carefully keep and preserve the said jail register or computer record in the office of the jailer of his county, and at the expiration of such office shall deliver the same to his successor in office.

R.L. 1910, § 4586.  Amended by Laws 1994, c. 367, § 1, emerg. eff. June 9, 1994.

§57-49.  Sheriff shall furnish court with copy of register or computer record.

The sheriff shall furnish the district court with a copy of the register or computer record upon the request of the presiding judge of the district court.

R.L. 1910, § 4587.  Amended by Laws 1994, c. 367, § 2, emerg. eff. June 9, 1994.

§57-50.  Repealed by Laws 1994, c. 367, § 11, emerg. eff. June 9, 1994.

§57-51.  Duty of county board - Medical officer - Reports.

It shall be the duty of the county commissioners, at the expense of their county, to provide suitable means for warming the county jail and its cells or apartments, beds and bedding, and such other permanent fixtures and to make such repairs as may be prescribed by the district judge or the State Department of Health. The commissioners shall also have power to appoint a medical officer to the jail and pay him such salary as they may think reasonable and proper, which shall be drawn out of the county treasury, and said medical officer or any physician or surgeon who may be employed in the jail shall make a report in writing whenever required by said commissioners, district judge or grand jury.

R.L. 1910, § 4589.  Amended by Laws 1978, c. 244, § 20, eff. July 1, 1978.

§57-51.1.  Persons with Acquired Immune Deficiency Syndrome (AIDS) - Violation of § 1192.1 of Title 21 - Transfer to Department of Corrections for extended medical care.

Any person who has the Acquired Immune Deficiency Syndrome (AIDS) disease who is confined in the county jail in violation of Section 1192.1 of Title 21 of the Oklahoma Statutes, whether convicted or pending trial, may be transferred to the Department of Corrections for extended medical care for the duration of the sentence imposed or pending trial.  At the request of the medical officer, physician or surgeon employed by said jail, the county sheriff shall make application to the Department of Corrections for a transfer of the person and the Department of Corrections may accept the person under the following conditions:

1.  The person's right to a speedy trial is not delayed by the transfer to a state facility;

2.  The person's right to confer with legal counsel is not restricted by the transfer to a state facility;

3.  The county agrees to a mutual exchange of inmates from the Department of Corrections for the medical care and custody of the person to be transferred;

4.  The medical care or custody of the person is necessary to preserve the health and safety of the public, the inmates of the county jail or the person being transferred;

5.  The person to be transferred may be adequately treated in the state facility; and

6.  The state facility has medical bed space available for the person.

Added by Laws 1992, c. 319, § 3, emerg. eff. May 27, 1992.

§57-52.  Sheriff to provide board, medical care and necessities - Compensation - Purchases.

It shall be the duty of the sheriff of each county to provide bed clothing, washing, board and medical care when required, and all necessities for the comfort and welfare of prisoners as specified by the standards promulgated pursuant to Section 192 of Title 74 of the Oklahoma Statutes and he shall be allowed such compensation for services required by the provisions of Sections 41 through 64 of this title, as may be prescribed by the county commissioners.  All purchases made pursuant to the provisions of this section shall be made pursuant to the purchasing procedures specified in Sections 1500 through 1505 of Title 19 of the Oklahoma Statutes, including the use of blanket purchase orders as provided for in Section 310.8 of Title 62 of the Oklahoma Statutes.

R.L. 1910, § 4590.  Amended by Laws 1978, c. 244, § 20, eff. July 1, 1978; Laws 1991, c. 166, § 2, eff. July 1, 1991.

§57-53.  Monthly inspections.

The sheriff or designated employee shall visit the county jail in person and inquire into the condition of each prisoner at least once each month and it shall be his duty to comply with all standards promulgated pursuant to Section 192 of Title 74 of the Oklahoma Statutes.

R.L. 1910, § 4591.  Amended by Laws 1978, c. 244, § 22, eff. July 1, 1978; Laws 1994, c. 367, § 3, emerg. eff. June 9, 1994.

§57-54.  Person authorized to act as jailer - Civilian employees - Oath - Liability - Jails operated by private prison contractors.

The jailer, jail director or keeper of the jail shall, unless the sheriff elects to act as jailer in person, be a deputy appointed by the sheriff; provided, that the sheriff may, with approval as provided in Section 162 of Title 19 of the Oklahoma Statutes, appoint civilian employees as the sheriff may require to operate the county jail.  Those persons hired as civilian employees need not complete the training prescribed for peace officers, as provided by Section 3311 of Title 70 of the Oklahoma Statutes, but need only complete such training as the sheriff deems necessary for the civilians to properly perform the duties assigned to them, or such training as may otherwise be prescribed by law.  The jailer shall take the necessary oaths before entering upon the duties of the office.  A jailer in a county having a population of greater than four hundred thousand (400,000), according to the latest Federal Decennial Census, may be authorized by the sheriff of the county to use nonlethal weaponry upon completion of appropriate training.  The sheriff shall in all cases be liable for the negligence and misconduct of the jailer as of other deputies.

The provisions of this section shall not apply to jails operated by private prison contractors pursuant to a contract with the board of county commissioners.

R.L. 1910, § 4592.  Amended by Laws 1980, c. 98, § 1, emerg. eff. April 10, 1980; Laws 1987, c. 80, § 8, operative July 1, 1987; Laws 2001, c. 325, § 2, eff. Nov. 1, 2001.

§57-55.  Penalty for sheriff's neglect.

If the sheriff or jailer in charge of any county jail shall neglect or refuse to comply with any of the rules and regulations established by the district judge, or pursuant to Section 192 of Title 74 of the Oklahoma Statutes or to any other duties required of him by Sections 41 through 64 of this title, he shall, on conviction thereof, by indictment for each case of such failure or neglect of duty as aforesaid, pay into the county treasury of the proper county, for the use of such county, a fine not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00) to be assessed by the district court of the proper district.

R.L. 1910, § 4593.  Amended by Laws 1978, c. 244, § 23, eff. July 1, 1978.

§57-56.  Penalty for breaking jail.

If any person imprisoned pursuant to a sentence of imprisonment in a county or city jail, or any person committed to a county or city jail for the purpose of detaining him for trial, for any misdemeanor or traffic offense, escapes therefrom, either while actually confined therein or while permitted to be at large as a trusty, he shall be punished by confinement in the county jail not exceeding one (1) year, or by a fine not exceeding One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

R.L. 1910, § 4594.  Amended by Laws 1951, p. 160, § 1; Laws 1983, c. 47, § 2, eff. Nov. 1, 1983.

§57-57.  Separate rooms for different classes and sexes - Classifying prisoners - Double celling barrack-style living space - Construction contracts with private contractors.

A.  In the city and county jails in this state, there shall be provided sufficient and convenient apartments for confining prisoners of different sexes and classification separate and apart from each other.  The sheriff of each county of this state shall notify the Department of Corrections of the prisoner capacity of the county jail by July 1, 2003.  After that date, changes in prisoner capacity shall be reported within thirty (30) days of the change.  For purposes of this section, "prisoner capacity" means the capacity determined by the State Fire Marshal pursuant to Section 317 of Title 74 of the Oklahoma Statutes.

B.  In the city and county jails in this state, there shall be a system of classifying prisoners, based upon the severity of the charges, past criminal history and other relevant factors.

C.  In the city and county jails in this state, prisoners classified pursuant to subsection B of this section may be confined two per cell or barrack-style, provided the living space meets the square footage requirements set forth in Section 192 of Title 74 of the Oklahoma Statutes.

D.  All funds used by the Department of Corrections to contract with private contractors for the building of prisons and pre-release centers will be subject to appropriations by the Legislature.

E.  Nothing in this section shall authorize contracts with private contractors for construction of prison facilities, unless authorized by the Legislature.

R.L. 1910, § 4595.  Amended by Laws 1990, c. 307, § 1, emerg. eff. May 30, 1990; Laws 1994, c. 367, § 4, emerg. eff. June 9, 1994; Laws 1995, c. 1, § 19, emerg. eff. March 2, 1995; Laws 2003, c. 82, § 2, emerg. eff. April 15, 2003.

NOTE:  Laws 1994, c. 368, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§57-58.  Employment of prisoners.

Wherever any person shall be confined in any jail pursuant to the sentence of any court, if such sentence or any part thereof shall be that he be confined at hard labor, the sheriff of the county in which such person shall be confined shall furnish such convict with suitable tools and materials to work with, if, in the opinion of the said sheriff, the said convict can be profitably employed either in the jail or yard thereof, and the expense of said tools and materials shall be defrayed by the county in which said convict shall be confined, and said county shall be entitled to his earnings.  And it shall be the duty of said sheriff, if in his opinion the said convict can be more profitably employed outside of said jail or yard, either for the county or for any municipality in said county, so to employ said convict, either in work on public streets or highways or otherwise; and in so doing he shall take all necessary precaution to prevent said convict's escape, by ball and chain or otherwise, and fifty percent (50%) of the profits of such employment, after paying all expenses incident thereto, may be retained by said sheriff as his fees therefor, the balance to be paid into the treasury of the proper county to the credit of the general fund; and when a convict is imprisoned in the county jail for nonpayment of a fine he may be employed by said sheriff as provided in this chapter; and in case any convict employed outside of the jail yard shall escape, he shall be deemed as having escaped from the jail proper.

R.L. 1910, § 4596.

§57-58.1.  Public property maintenance and jail work details.

From and after the effective date of this act, any and all prisoners committed to the county jail pursuant to sentence of any state or municipal court for nonpayment of a fine or jail time shall upon the order of the county commissioner or sheriff be required to assist in maintaining, repairing or beautifying the county courthouse, jail or public property and the grounds thereof or working in the jail as a cook or any other jail work detail assigned by the sheriff or jail administrator.

Added by Laws 1955, p. 299, § 1.  Amended by Laws 1994, c. 367, § 5, emerg. eff. June 9, 1994.

§57-58.2.  Order of jail administrator for prisoner labor - Supply of guards.

The jail administrator, upon the request of the county commissioners or the sheriff, shall issue an order requiring the prisoners to perform such duties under the direction of the maintenance superintendent or janitor of the county courthouse, upon the request of the maintenance superintendent or janitor, and shall supply such guards as may be necessary to prevent an escape by the prisoners.

Added by Laws 1955, p. 299, § 2.  Amended by Laws 1994, c. 367, § 6, emerg. eff. June 9, 1994.

§57-58.3.  Sentence and fine or cost credits for prisoner labor.

Prisoners employed as provided herein shall be given a credit of two (2) days on a jail sentence for each day worked, and a credit of Twenty-five Dollars ($25.00) per day upon the payment of a fine or court cost, if sentenced for nonpayment of a fine or court cost.  The sheriff shall be authorized to order the credit be given to the prisoner on the records of the court where the conviction of the prisoner is filed.

Added by Laws 1955, p. 299, § 3.  Amended by Laws 1994, c. 367, § 7, emerg. eff. June 9, 1994.

§57-59.  Grand juries shall examine prisons.

The grand jury at each term of the district court, shall make personal inspection of the condition of the county prison, as to the sufficiency of the same for the safekeeping of prisoners, their convenient accommodation and health, and shall inquire into the manner in which the same has been kept since the last term, and the court shall give this duty in special charge to such grand jury, and lay before them all rules and regulations in force relating to county jails and prison discipline; and it shall be imperative upon the board of county commissioners to issue the necessary orders, or cause to be made the necessary repairs, in accordance with the complaint or recommendation of the grand jury.

R.L. 1910, § 4597.

§57-60.  Sheriff to be paid for keeping prisoners.

Whenever a prisoner is committed for crime, or in any suit in behalf of the state, the county board shall allow the sheriff his reasonable charge for supplying such prisoners.

R.L. 1910, § 4598.

§57-61.  Sheriff to keep copy of order of confinement.

When a prisoner is confined by virtue of any process directed to the sheriff, and which shall require to be returned to the court whence it issued, such sheriff shall keep a copy of the same, together with the returns made thereon, which copy, duly certified by such sheriff, shall be prima facie evidence of his right to retain such prisoner in custody.

R.L. 1910, § 4599.

§57-62.  Commitments and discharges to be filed.

All instruments of every kind, or attested copies thereof, by which a prisoner is committed or liberated, shall be regularly endorsed and filed, and safely kept in a suitable box by such sheriff, or by his deputy, acting as a jailer.

R.L. 1910, § 4600.

§57-63.  Box containing commitments and discharges to be delivered to successor.

Such box with its contents shall be delivered to the successor of the officer having charge of the prison.

R.L. 1910, § 4601.

§57-64.  County without prison.

When there is no sufficient prison in any county, every judicial or executive officer of such county who has power to order or sentence any person to the county jail, may, upon application of the sheriff, order any person charged with a criminal offense whereof such officer has jurisdiction, and ordered to be committed to prison, to be sent to the jail of the county nearest having a sufficient jail, and the sheriff of such nearest county shall, on exhibit of such order, receive and keep in custody, in the jail of his county, the prisoner ordered to be committed as aforesaid, at the expense of the county from which said prisoner was sent, and the said sheriff shall, upon the order of the officer committing such prisoner, redeliver such prisoner when demanded.

R.L. 1910, § 4602.

§57-65.  Credit for good behavior and blood donations - Duty of sheriff.

Any person in this state convicted of a crime, who is serving time as a prisoner in the county jail of any county in the State of Oklahoma as a result of said conviction of crime, shall be entitled to receive five (5) days' credit for every four (4) days' time in said county jail provided said prisoner shall have obeyed the rules and regulations promulgated by the sheriff in charge of said county jail in a satisfactory manner.  Each prisoner shall also, in addition thereto, be entitled to a deduction of three (3) days for each pint of his blood he donates during his first thirty (30) days of confinement in the county jail, and to five (5) days for each pint of his blood he donates during any sixty-day period thereafter to the American Red Cross or to a hospital approved for such purpose by the sheriff.  And the sheriff of said county is hereby authorized to order said credit to be given to said prisoner on the records of the court out of which said conviction is had.

Added by Laws 1933, c. 123, p. 271, § 3.  Amended by Laws 1969, c. 204, § 1, emerg. eff. April 18, 1969.

§57-66.  Repealed by Laws 1986, c. 207, § 90, operative Nov. 15, 1986.

§57-67.  Repealed by Laws 1986, c. 207, § 88, operative July 1, 1986.

§57-68.  Jail facilities operated by private prison contractor - Application of state law.

A.  Except as otherwise provided, any state law governing jails shall apply to jail facilities operated by a private prison contractor.

B.  Any offense which would be a crime if committed within a county jail also shall be a crime if committed in a jail facility operated by a private prison contractor.

Added by Laws 1987, c. 80, § 9, operative July 1, 1987.

§57-69.  Meals for county jail personnel.

In order to protect the health and safety of certain law enforcement personnel and the citizens of this state, and to provide the state with the benefit of proper security within the county jails of this state, all jailers, jail directors, keepers of the jail, sheriffs, deputies or any other law enforcement personnel working within the county jail facility may, upon the approval of the sheriff, be served the same meals served to the prisoners within such county jail.  There shall be no cost to the law enforcement personnel for such meals.  The county sheriff shall pay for these meals out of the funds appropriated to the county sheriffs.  The county and all of its officers and agents are hereby prohibited from recouping the cost of such meals either directly or indirectly or otherwise considering such costs or their impact when establishing the charges to municipalities for housing municipal prisoners in the county jail; provided, a municipality may negotiate the manner of establishing such charges.

Added by Laws 1994, c. 81, § 1, eff. July 1, 1994.

§57-91.  Repealed by Laws 1969, c. 137, § 2, eff. April 9, 1969.

§57-92.  Repealed by Laws 1969, c. 137, § 2, eff. April 9, 1969.

§57-93.  Repealed by Laws 1969, c. 137, § 2, eff. April 9, 1969.

§57-94.  Repealed by Laws 1969, c. 137, § 2, eff. April 9, 1969.

§57-95.  Delivery of sentenced person by sheriff - Receipts.

A.  Any person convicted of an offense against the laws of this state and sentenced to imprisonment that is not to be served in a county jail shall be transported by the sheriff of the county where the person is sentenced, or transported by a designated representative of the sheriff, to the Department of Corrections at the Lexington Assessment and Reception Center or other location designated by the Director of the Department of Corrections.  The sheriff shall deliver the person to the Department at such center together with:

1.  A certified copy of the judgment and sentence from the court ordering such imprisonment, unless the judgment and sentence previously has been sent electronically by an authorized clerk of the court;

2.  A certificate setting forth the number of days served in the county jail after the pronouncement of judgment and rendering of sentence for the offenses committed;

3.  A copy of any medical, dental, or mental health records of the defendant for conditions reviewed or treated while in the custody of the sheriff;

4.  Any medication or medical or dental device prescribed for the defendant while in the custody of the sheriff or for a pre-existing condition; and

5.  A copy of the presentence investigation report, if a report was prepared.

B.  The Department shall give the sheriff a receipt for each person received into the custody of the Department at the Lexington Assessment and Reception Center.  The receipt shall be filed by the sheriff in the office of the clerk of the court where the sentence was made.

Added by Laws 1969, c. 137, § 1, emerg. eff. April 9, 1969.  Amended by Laws 1978, c. 13, § 2, emerg. eff. Feb. 14, 1978; Laws 1979, c. 221, § 14, emerg. eff. May 30, 1979; Laws 1997, c. 328, § 2; Laws 1998, c. 89, § 4, eff. July 1, 1998; Laws 1999, c. 51, § 4, eff. July 1, 1999; Laws 2004, c. 239, § 4, eff. July 1, 2004.

NOTE:  Laws 1997, c. 133, § 23 repealed by Laws 1999, c. 51, § 5, eff. July 1, 1999 and by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.

§57-96.  Foreign convicted offenders - Transfer or exchange.

If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Governor may, on behalf of the state and subject to the terms of the treaty, authorize the Director of the Department of Corrections to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this state in the treaty.

Added by Laws 1981, c. 20, § 1, operative July 1, 1981.

§57-101.  Repealed by Laws 1941, p. 463, § 3.

§57-102.  Repealed by Laws 1941, p. 463, § 3.

§57-103.  Repealed by Laws 1941, p. 463, § 3.

§57-104.  Repealed by Laws 1941, p. 463, § 3.

§57-105.  Superseded.

§57-106.  Superseded.

§57-107.  Superseded.

§57-108.  Superseded.

§57-109.  Superseded.

§57-110.  Repealed by Laws 1941, p. 463, § 3.

§57-111.  Superseded.

§57-112.  Repealed by Laws 1941, p. 463, § 3.

§57-113.  Superseded.

§57-114.  Repealed by Laws 1941, p. 463, § 3.

§57-115.  Reentry program for offenders needing structured release.

A.  A reentry program is hereby authorized to be created within the Department of Corrections by January 1, 2005, for offenders who need structured release prior to completion of the sentence.  The reentry program shall be designed to provide structure and control as offenders near release to the community without supervision.  No offender otherwise eligible for any community placement, halfway house, work release program, or minimum security placement shall be eligible for this program.  The program shall not receive state appropriations and shall be fully funded by federal or private funds.

B.  The reentry program shall begin in a county or counties selected by the Department and may expand or change to other locations within the state at the discretion of the Department.  The program shall provide a continuum of services to meet the needs of offenders assigned or required to complete the program.  The program duration shall be eighteen (18) months composed of twelve (12) months at minimum security level and six (6) months at community placement prior to release.  The inmate is required to complete twelve (12) months at minimum security level prior to completing the six (6) months at community placement.  The Department is authorized to use monitoring and supervision in all levels of security as necessary to ensure structure, control and compliance.

C.  The Department shall designate at least one medium, minimum and community security level facility capable of serving male and female offenders assigned or required to complete the program.  Male and female offenders shall not be housed in the same facility.  Each of the designated facilities shall be solely devoted to the program.  Nothing in this act shall require all offenders to be assigned to a reentry program prior to release without supervision.

D.  Any offender assigned or required to complete a reentry program who subsequently fails, refuses or is noncompliant in the reentry program shall be removed from the program, after notice of a program failure, and placed in a higher security level facility according to the rules established for the program.  Earned credits may be withheld for those inmates who fail to satisfactorily complete the program as provided by rule.

E.  All services available in the reentry program shall be selected after open bid and the Department shall actively solicit faith-based and secular providers in all service provider categories.  Offenders assigned to the reentry program shall choose a provider of services for each service category.

F.  All service providers contracting for the reentry program shall be required to meet outcome-based standards and evaluations and are required to measure recidivism for all offenders placed for services with that provider according to the rules of the Department.

G.  The Department shall consider offenders with long-term incarceration, violent offenses, repeat offenders with multiple incarcerations, offenders ineligible for parole who will be released without supervision, offenders with parole stipulations and offenders having consecutive sentences longer than the calculation of a life sentence for purposes of determing parole eligibility.

H.  The Governor and the Pardon and Parole Board shall work together with the Department of Corrections within the capabilities of the reentry program and shall have the authority to stipulate that an offender shall be paroled, conditioned upon completion of the program, without further hearing recommendation or approval.

I.  No offender shall be placed in the reentry program until the offender is within eighteen (18) months of release from the custody of the Department or is granted, by stipulation or otherwise, a parole release upon completion of the reentry program.  Nothing in this act shall operate to reduce the length of a sentence to incarceration, except completion of the reentry program.

J.  The Department shall establish rules and procedures to implement the provisions of this act.  An annual report shall be generated at the completion of each calendar year.  This report shall reflect the evaluation of the program based on the outcomes designated by the Department.  Copies of said report shall be forwarded to the Governor, the Chair of the Sentencing Commission, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the majority and minority leaders of the Legislature.

Added by Laws 2004, c. 553, § 1, eff. July 1, 2004.

§57-131.  Repealed by Laws 1941, p. 228, § 2.

§57-131a.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-132.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-133.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-134.  Repealed by Laws 1943, p. 131, § 3.

§57-135.  Repealed by Laws 1943, p. 131, § 3.

§57-135.1.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-135.2.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-135.3.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-136.  Repealed by Laws 1953, p. 231, § 1.

§57-137.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-138.  Earned credits - Eligibility.

A.  Except as otherwise provided by law, every inmate of a state correctional institution shall have their term of imprisonment reduced monthly, based upon the class level to which they are assigned.  Earned credits may be subtracted from the total credits accumulated by an inmate, upon recommendation of the institution's disciplinary committee, following due process, and upon approval of the warden or superintendent.  Each earned credit is equivalent to one (1) day of incarceration.  Lost credits may be restored by the warden or superintendent upon approval of the classification committee.  If a maximum and minimum term of imprisonment is imposed, the provisions of this subsection shall apply only to the maximum term.  No deductions shall be credited to any inmate serving a sentence of life imprisonment; however, a complete record of the inmate's participation in work, school, vocational training, or other approved program shall be maintained by the Department for consideration by the paroling authority.  No earned credit deductions shall be credited or recorded for any inmate serving any sentence for a criminal act which resulted in the death of a police officer, a law enforcement officer, an employee of the Department of Corrections, or an employee of a private prison contractor and the death occurred while the police officer, law enforcement officer, employee of the Department of Corrections, or employee of a private prison contractor was acting within the scope of their employment.

B.  The Department of Corrections is directed to develop a written policy and procedure whereby inmates shall be assigned to one of four class levels determined by an adjustment review committee of the facility to which the inmate is assigned.  The policies and procedures developed by the Department shall include, but not be limited to, written guidelines pertaining to awarding credits for rehabilitation, obtaining job skills and educational enhancement, participation in and completion of alcohol/chemical abuse programs, incentives for inmates to accept work assignments and jobs, work attendance and productivity, conduct record, participation in programs, cooperative general behavior, and appearance.  When assigning inmates to a class level the adjustment review committee shall consider all aspects of the policy and procedure developed by the Department including but not limited to, the criteria for awarding credits required by this subsection.

C.  If an inmate is subject to misconduct, nonperformance or disciplinary action, earned credits may be removed according to the policies and procedures developed by the Department.  Earned credits removed for misconduct, nonperformance or disciplinary action may be restored as provided by Department policy, if any.

D.  1.  Class levels shall be as follows:

a. Class level 1 shall include inmates not eligible to participate in class levels 2 through 4, and shall include, but not be limited to, inmates on escape status.

b. Class level 2 shall include an inmate who has been given a work, education, or program assignment, has received a good evaluation for participation in the work, education, or program assignment, and has received a good evaluation for personal hygiene and maintenance of living area.

c. Class level 3 shall include an inmate who has been incarcerated at least three (3) months, has received an excellent work, education, or program evaluation, and has received an excellent evaluation for personal hygiene and maintenance of living area.

d. Class level 4 shall include an inmate who has been incarcerated at least eight (8) months, has received an outstanding work, education, or program evaluation, and has received an outstanding evaluation for personal hygiene and maintenance of living area.

2. a. Until November 1, 2001, class level corresponding credits are as follows:

Class 1 - 0 Credits per month;

Class 2 - 22 Credits per month;

Class 3 - 33 Credits per month;

Class 4 - 44 Credits per month.

b. Class level corresponding credits beginning November 1, 2001, for inmates who have ever been convicted as an adult or a youthful offender or adjudicated delinquent as a juvenile for a felony offense enumerated in subsection E of this section are as follows:

Class 1 - 0 Credits per month;

Class 2 - 22 Credits per month;

Class 3 - 33 Credits per month;

Class 4 - 44 Credits per month.

c. Class level corresponding credits beginning November 1, 2001, for inmates who have never been convicted as an adult or a youthful offender or adjudicated delinquent as a juvenile for a felony offense enumerated in subsection E of this section are as follows:

Class 1 - 0 Credits per month;

Class 2 - 22 Credits per month;

Class 3 - 45 Credits per month;

Class 4 - 60 Credits per month.

Each inmate shall receive the above specified monthly credits for the class to which he or she is assigned.  In determining the prior criminal history of the inmate, the Department of Corrections shall review criminal history records available through the Oklahoma State Bureau of Investigation, Federal Bureau of Investigation, and National Crime Information Center to determine the reported felony convictions of all inmates.  The Department of Corrections shall also review the Office of Juvenile Affairs Juvenile On-line Tracking System for inmates who were adjudicated delinquent or convicted as a youthful offender for a crime that would be an offense enumerated in subsection E of this section.

3.  In addition to the criteria established for each class in paragraph 1 of this subsection, the following requirements shall apply to each of levels 2 through 4:

a. satisfactory participation in the work, education, or program assignment at the standard required for the particular class level;

b. maintenance of a clean and orderly living area and personal hygiene at the standard required for the particular class level;

c. cooperative behavior toward facility staff and other inmates;

d. satisfactory participation in the requirements of the previous class level.

4.  The evaluation scale for assessing performance shall be as follows:

a. Outstanding - For inmates who display consistently exceptional initiative, motivation, and work habits.

b. Excellent - For inmates who display above-average work habits with only minor errors and rarely perform below expectations.

c. Good - For inmates who perform in a satisfactory manner and complete tasks as required, doing what is expected, with only occasional performance above or below expectations.

d. Fair - For inmates who may perform satisfactorily for some periods of time, but whose performance is marked by obviously deficient and weak areas and could be improved.

e. Poor - For inmates whose performance is unsatisfactory and falls below expected and acceptable standards.

E.  No person ever convicted as an adult or a youthful offender or adjudicated delinquent as a juvenile in this state for any felony offense enumerated in this subsection or a similar felony offense pursuant to the provisions of another state, the United States, or a military court shall be eligible for the credits provided by the provisions of subparagraph c of paragraph 2 of subsection D of this section.

1.  Assault, battery, or assault and battery with a dangerous weapon as defined by Section 645, or subsection C of Section 652 of Title 21 or Section 2-219 of Title 43A of the Oklahoma Statutes;

2.  Aggravated assault and battery on a police officer, sheriff, highway patrolman, or any other officer of the law as defined by Section 650, subsection C of Section 650.2, 650.5, subsection B of Section 650.6, or subsection C of Section 650.7 of Title 21 of the Oklahoma Statutes;

3.  Poisoning with intent to kill as defined by Section 651 of Title 21 of the Oklahoma Statutes;

4.  Shooting with intent to kill as defined by Section 652 of Title 21 of the Oklahoma Statutes;

5.  Assault with intent to kill as defined by Section 653 of Title 21 of the Oklahoma Statutes;

6.  Assault with intent to commit a felony as defined by Section 681 of Title 21 of the Oklahoma Statutes;

7.  Assaults while masked or disguised as defined by Section 1303 of Title 21 of the Oklahoma Statutes;

8.  Entering premises of another while masked as defined by Section 1302 of Title 21 of the Oklahoma Statutes;

9.  Murder in the first degree as defined by Section 701.7 of Title 21 of the Oklahoma Statutes;

10.  Solicitation for Murder in the first degree as defined by Section 701.16 of Title 21 of the Oklahoma Statutes;

11.  Murder in the second degree as defined by Section 701.8 of Title 21 of the Oklahoma Statutes;

12.  Manslaughter in the first degree as defined by Section 711, 712, 713 or 714 of Title 21 of the Oklahoma Statutes;

13.  Manslaughter in the second degree as defined by Section 716 or 717 of Title 21 of the Oklahoma Statutes;

14.  Kidnapping as defined by Section 741 of Title 21 of the Oklahoma Statutes;

15.  Burglary in the first degree as defined by Section 1431 of Title 21 of the Oklahoma Statutes;

16.  Burglary with explosives as defined by Section 1441 of Title 21 of the Oklahoma Statutes;

17.  Kidnapping for extortion as defined by Section 745 of Title 21 of the Oklahoma Statutes;

18.  Maiming as defined by Section 751 of Title 21 of the Oklahoma Statutes;

19.  Robbery as defined by Section 791 of Title 21 of the Oklahoma Statutes;

20.  Robbery in the first degree as defined by Section 797 of Title 21 of the Oklahoma Statutes;

21.  Robbery in the second degree as defined by Section 797 of Title 21 of the Oklahoma Statutes;

22.  Armed robbery as defined by Section 801 of Title 21 of the Oklahoma Statutes;

23.  Robbery by two (2) or more persons as defined by Section 800 of Title 21 of the Oklahoma Statutes;

24.  Robbery with dangerous weapon or imitation firearm as defined by Section 801 of Title 21 of the Oklahoma Statutes;

25.  Any crime against a child provided for in Section 7115 of Title 10 of the Oklahoma Statutes;

26.  Wiring any equipment, vehicle or structure with explosives as defined by Section 849 of Title 21 of the Oklahoma Statutes;

27.  Forcible sodomy as defined by Section 888 of Title 21 of the Oklahoma Statutes;

28.  Rape in the first degree as defined by Sections 1111 and 1114 of Title 21 of the Oklahoma Statutes;

29.  Rape in the second degree as defined by Sections 1111 and 1114 of Title 21 of the Oklahoma Statutes;

30.  Rape by instrumentation as defined by Section 1111.1 of Title 21 of the Oklahoma Statutes;

31.  Lewd or indecent proposition or lewd or indecent act with a child as defined by Section 1123 of Title 21 of the Oklahoma Statutes;

32.  Sexual battery of a person over 16 as defined by Section 1123 of Title 21 of the Oklahoma Statutes;

33.  Use of a firearm or offensive weapon to commit or attempt to commit a felony as defined by Section 1287 of Title 21 of the Oklahoma Statutes;

34.  Pointing firearms as defined by Section 1289.16 of Title 21 of the Oklahoma Statutes;

35.  Rioting as defined by Section 1311 or 1321.8 of Title 21 of the Oklahoma Statutes;

36.  Inciting to riot as defined by Section 1320.2 of Title 21 of the Oklahoma Statutes;

37.  Arson in the first degree as defined by Section 1401 of Title 21 of the Oklahoma Statutes;

38.  Endangering human life during arson as defined by Section 1405 of Title 21 of the Oklahoma Statutes;

39.  Injuring or burning public buildings as defined by Section 349 of Title 21 of the Oklahoma Statutes;

40.  Sabotage as defined by Sections 1262, 1265.4 or 1265.5 of Title 21 of the Oklahoma Statutes;

41.  Extortion as defined by Section 1481 or 1486 of Title 21 of the Oklahoma Statutes;

42.  Obtaining signature by extortion as defined by Section 1485 of Title 21 of the Oklahoma Statutes;

43.  Seizure of a bus, discharging firearm or hurling missile at bus as defined by Section 1903 of Title 21 of the Oklahoma Statutes;

44.  Mistreatment of a vulnerable adult as defined by Section 843.1 of Title 21 of the Oklahoma Statutes;

45.  Sex offender providing services to a child as defined by Section 404.1 of Title 10 of the Oklahoma Statutes;

46.  A felony offense of domestic abuse as defined by subsection C of Section 644 of Title 21 of the Oklahoma Statutes;

47.  Prisoner placing body fluid on government employee as defined by Section 650.9 of Title 21 of the Oklahoma Statutes;

48.  Poisoning food or water supply as defined by Section 832 of Title 21 of the Oklahoma Statutes;

49.  Trafficking in children as defined by Section 866 of Title 21 of the Oklahoma Statutes;

50.  Incest as defined by Section 885 of Title 21 of the Oklahoma Statutes;

51.  Procure, produce, distribute, or possess juvenile pornography as defined by Section 1021.2 of Title 21 of the Oklahoma Statutes;

52.  Parental consent to juvenile pornography as defined by Section 1021.3 of Title 21 of the Oklahoma Statutes;

53.  Soliciting minor for indecent exposure as defined by Section 1021 of Title 21 of the Oklahoma Statutes;

54.  Distributing obscene material or child pornography as defined by Section 1040.13 of Title 21 of the Oklahoma Statutes;

55.  Child prostitution as defined by Section 1030 of Title 21 of the Oklahoma Statutes;

56.  Procuring a minor for prostitution or other lewd acts as defined by Section 1087 of Title 21 of the Oklahoma Statutes;

57.  Transporting a child under 18 for purposes of prostitution as defined by Section 1087 of Title 21 of the Oklahoma Statutes;

58.  Inducing a minor to engage in prostitution as defined by Section 1088 of Title 21 of the Oklahoma Statutes;

59.  A felony offense of stalking as defined by subsection D of Section 1173 of Title 21 of the Oklahoma Statutes;

60.  Spread of infectious diseases as defined by Section 1192 of Title 21 of the Oklahoma Statutes;

61.  Advocate overthrow of government by force, commit or attempt to commit acts to overthrow the government, organize or provide assistance to groups to overthrow the government as defined by Section 1266, 1266.4 or 1267.1 of Title 21 of the Oklahoma Statutes;

62.  Feloniously discharging a firearm as defined by Section 1289.17A of Title 21 of the Oklahoma Statutes;

63.  Possession, use, manufacture, or telephone threat of incendiary device as defined by Section 1767.1 of Title 21 of the Oklahoma Statutes;

64.  Causing a personal injury accident while driving under the influence as defined by Section 11-904 of Title 47 of the Oklahoma Statutes; or

65. Using a motor vehicle to facilitate the discharge of a firearm as defined by Section 652 of Title 21 of the Oklahoma Statutes.

F.  The policy and procedure developed by the Department of Corrections shall include provisions for adjustment review committees of not less than three members for each such committee.  Each committee shall consist of a classification team supervisor who shall act as chairman, the case manager for the inmate being reviewed or classified, a correctional officer or inmate counselor, and not more than two other members, if deemed necessary, determined pursuant to policy and procedure to be appropriate for the specific adjustment review committee or committees to which they are assigned.  At least once every four (4) months the adjustment review committee for each inmate shall evaluate the class level status and performance of the inmate and determine whether or not the class level for the inmate should be changed.

Any inmate who feels aggrieved by a decision made by an adjustment review committee may utilize normal grievance procedures in effect with the Department of Corrections and in effect at the facility in which the inmate is incarcerated.

G.  Inmates granted medical leaves for treatment that cannot be furnished at the penal institution where incarcerated shall be allowed the time spent on medical leave as time served.  Any inmate placed into administrative segregation for nondisciplinary reasons by the institution's administration may be placed in Class 2.  The length of any jail term served by an inmate before being transported to a state correctional institution pursuant to a judgment and sentence of incarceration shall be deducted from the term of imprisonment at the state correctional institution.  Inmates sentenced to the Department of Corrections and detained in a county jail as a result of the Department's reception scheduling procedure shall be awarded earned credits as provided for in subparagraph b of paragraph 1 of subsection D of this section, beginning on the date of the judgment and sentence, unless the inmate is convicted of a misdemeanor or felony committed in the jail while the inmate is awaiting transport to the Lexington Assessment and Reception Center or other assessment and reception location determined by the Director of the Department of Corrections.

H.  Additional achievement earned credits for successful completion of departmentally approved programs or for attaining goals or standards set by the Department shall be awarded as follows:

High School Diploma or Equivalent General Education Diploma 90 credits;

Certification of Completion of Vocational Training 80 credits;

Successful completion of Alcohol/Chemical Abuse Treatment Program of not less than four (4) months continuous participation 70 credits;

Successful completion of other Educational Accomplishments or other programs not specified in this subsection 10-30 credits;

Achievement earned credits are subject to loss and restoration in the same manner as earned credits.

I.  The accumulated time of every inmate shall be tallied monthly and maintained by the institution where the term of imprisonment is being served.  A record of said accumulated time shall be:

1.  Sent to the administrative office of the Department of Corrections on a quarterly basis; and

2.  Provided to the inmate.

Added by Laws 1915, c. 57, § 12, emerg. eff. March 2, 1915.  Amended by Laws 1957, p. 459, § 1, emerg. eff. June 6, 1957; Laws 1961, p. 438, § 1, emerg. eff. March 3, 1961; Laws 1968, c. 255, § 1; Laws 1970, c. 8, § 1, emerg. eff. Feb. 10, 1970; Laws 1973, c. 200, § 1, emerg. eff. May 17, 1973; Laws 1976, c. 219, § 1; Laws 1984, c. 137, § 1, eff. Nov. 1, 1984; Laws 1988, c. 122, § 1, eff. Nov. 1, 1988; Laws 1989, c. 237, § 6, eff. Nov. 1, 1989; Laws 1993, c. 125, § 5, emerg. eff. April 29, 1993; Laws 1993, c. 360, § 6, eff. Sept. 1, 1993; Laws 1997, c. 133, § 24, eff. July 1, 1999; Laws 1998, c. 89, § 5, eff. July 1, 1999; Laws 1998, 1st Ex. Sess., c. 2, § 17, emerg. eff. June 19, 1998; Laws 1999, 1st Ex. Sess., c. 5, § 11, eff. July 1, 1999; Laws 2001, c. 438, § 1, eff. July 1, 2001; Laws 2003, c. 146, § 1, emerg. eff. April 28, 2003; Laws 2004, c. 358, § 12, eff. Nov. 1, 2004.

NOTE:  Laws 1993, c. 82, § 1 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.  Laws 2001, c. 437, § 26 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 24 from July 1, 1998 to July 1, 1999.

§57-138.1.  Meritorious acts - Credit.

Every inmate of a state correctional facility may be entitled to a deduction of no more than one hundred (100) credits for each meritorious act performed and approved by the Department of Corrections.  Such a deed, performed by an inmate, shall be within the public interest in enhancing public safety and life.  The Department of Corrections shall not have the authority to revoke such credit awarded to an inmate.

Added by Laws 1981, c. 65, § 1, eff. Oct. 1, 1981.

§57-139.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-140.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-141.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-142.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-143.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-144.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-145.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-161.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-162.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-163.  Repealed by Laws 1945, p. 184, § 7.

§57-164.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-165.  Repealed by Laws 1945, p. 184, § 7.

§57-166.  Repealed by Laws 1945, p. 184, § 7.

§57-167.1.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-167.2.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-167.3.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-167.4.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-167.5.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-167.6.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.1.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.2.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.3.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.4.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.5.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.6.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.7.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.8.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-168.9.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-171.  Unconstitutional.

§57-172.  Unconstitutional.

§57-173.  Unconstitutional.

§57-174.  Unconstitutional.

§57-175.  Unconstitutional.

§57-176.  Unconstitutional.

§57-177.  Unconstitutional.

§57-178.  Unconstitutional.

§57-179.  Unconstitutional.

§57-180.  Unconstitutional.

§57-181.  Unconstitutional.

§57-182.  Unconstitutional.

§57-183.  Unconstitutional.

§57-184.  Unconstitutional.

§57-185.  Unconstitutional.

§57-186.  Unconstitutional.

§57-187.  Unconstitutional.

§57-188.  Unconstitutional.

§57-189.  Unconstitutional.

§57-190.  Unconstitutional.

§57-191.  Unconstitutional.

§57-192.  Unconstitutional.

§57-193.  Unconstitutional.

§57-194.  Unconstitutional.

§57-195.  Unconstitutional.

§57-201.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-202.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-203.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-204.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-205.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-206.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-207.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-211.  Occupational rosters.

The warden of each state penal institution shall establish and maintain occupational rosters of prisoners incarcerated in their respective institutions, showing prisoners who have special skills and talents in institutional maintenance, including but not limited to dairying, cooking, electrical work, steam boiler work, bricklaying, carpenter work, heat and air conditioning work, and common labor.

Added by Laws 1949, p. 382, § 1.  Amended by Laws 1998, c. 238, § 1, eff. Nov. 1, 1998.

§57-212.  Requisition of service of prisoners - Direction to furnish prisoner personnel.

When there is a need therefor at any state eleemosynary institution, maintenance services of prisoners may be requisitioned by the governing body of such institution.  Such requisition shall be submitted to the Director of Corrections or the designee of the Director and shall state the services desired and the number of prisoners necessary therefor, and there shall be incorporated therein or attached thereto a detailed statement showing arrangements for quarters, subsistence, and security of the prisoners.  If the Director of Corrections or the designee of the Director, after considering such requisition, finds that there is a need for the services desired or any part thereof, the Director or designee may thereupon direct the appropriate warden or superintendent to furnish qualified prisoner personnel to perform the services found to be needed at the institution for which the requisition was made.

Added by Laws 1949, p. 382, § 2.  Amended by Laws 1983, c. 304, § 30, eff. July 1, 1983; Laws 1991, c. 145, § 1, eff. Sept. 1, 1991.

§57-213.  Sending qualified prisoners to requisitioning institution -Limited clemency - Receipts - Return of prisoners.

Upon being directed to do so by the Director of Corrections or the designee of the Director, the appropriate warden or superintendent shall send to the institution for which the requisition was made, current qualified prisoners to perform the services found by the Director or the designee to be needed at such institution, and shall furnish the names of such prisoners to the State Pardon and Parole Board for the purpose of securing limited clemency for such prisoners for the performance of services at such institution.  Any such prisoner shall be returned to the institution from which he was sent, upon order of the Director or the designee or the head of such institution, either with or without notice, and the return of a prisoner shall be compulsory for a violation of any law or a violation of his parole agreement.

Added by Laws 1949, p. 382, § 3.  Amended by Laws 1983, c. 304, § 31, eff. July 1, 1983; Laws 1991, c. 145, § 2, eff. Sept. 1, 1991.

§57-214.  Immunity from civil suits.

The Director of Corrections and responsible officials at a state institution shall be considered individually and collectively to enjoy the sovereign immunity of the state, as provided in The Governmental Tort Claims Act, for civil suits which might arise from their administration of Sections 211 through 214 of this title when acting in their regular course of duty, and in good faith under the provisions of Sections 211 through 214 of this title.

Added by Laws 1949, p. 382, § 4.  Amended by Laws 1983, c. 304, § 32, eff. July 1, 1983; Laws 1991, c. 145, § 3, eff. Sept. 1, 1991.

§57-215.  Short title.

This act may be cited as the Prisoners Public Works Act.

Added by Laws 1975, c. 211, § 1, emerg. eff. May 27, 1975.

§57-216.  Definitions.

In this act, unless the context otherwise requires:

1.  "Director" shall mean the Director of the State Department of Corrections.

2.  "Public works project" means a project that has been determined by the Board of Corrections to be of necessity for the public wellbeing conducive to rehabilitation and the reduction of recidivism among participating inmates by the written request of a majority of the board of county commissioners, the governing body of any municipality or any agency of the State of Oklahoma or of the United States or any subdivision thereof.

3.  "Prisoner" shall mean any person who is under the custody and control of the Department of Corrections.  No prisoner shall be assigned to any public works project if the inmate:

a. is deemed by the Director to be a threat to public safety,

b. has escaped or attempted to escape from a correctional institution within the last ten (10) years, or

c. has been convicted, whether upon a verdict or plea of guilty or upon a plea of nolo contendere, or received a suspended sentence or any probationary term for a crime or an attempt to commit a crime provided for in Section 7115 of Title 10 of the Oklahoma Statutes if the offense involved sexual abuse or sexual exploitation as those terms are defined in Section 7102 of Title 10 of the Oklahoma Statutes or Section 741, 843.1, if the offense included sexual abuse or sexual exploitation, 865 through 869, 885, 886, 888, 891, 1021, 1021.2, 1021.3, 1040.13a, 1040.51, 1087, 1088, 1111.1, 1114 or 1123 of Title 21 of the Oklahoma Statutes.

Added by Laws 1975, c. 211, § 2, emerg. eff. May 27, 1975.  Amended by Laws 1991, c. 145, § 4, eff. Sept. 1, 1991; Laws 2000, c. 224, § 1, eff. Nov. 1, 2000.

§57-217.  Lists of prisoners eligible for public work projects.

Upon approval by the Board of Corrections, the Director shall determine which prisoners shall be eligible for said public project, and shall establish and may modify lists of prisoners eligible for the said public projects.  Upon the approval of said project by the Board of Corrections, the Director may send to the place and at the time designated the number of prisoners mutually agreed upon as necessary for the timely completion of said project.

Added by Laws 1975, c. 211, § 3, emerg. eff. May 27, 1975.

§57-218.  Expense of prisoners.

The Department of Corrections may contract with any requesting public agency to provide inmate labor for public works projects.  The Department of Corrections shall promulgate and adopt rules which may require the requesting agency for the public works project to pay up to the base cost plus ten percent (10%), on a monthly billing.  The rules shall provide guidelines which establish the criteria for how said charges are determined and the amounts the agencies are to be charged.  The requesting agency shall furnish all tools and materials, unless otherwise agreed upon, necessary in the performance of said public works project.  The prisoner, while assigned on said public works project, shall, for the purpose of punishment for escape, be deemed to be on a trusty status and shall be under the custody and control of the Department of Corrections.

Added by Laws 1975, c. 211, § 4, emerg. eff. May 27, 1975.  Amended by Laws 1977, 1st Ex. Sess., c. 5, § 25, emerg. eff. June 21, 1977; Laws 1991, c. 145, § 5, eff. Sept. 1, 1991.

§57-219.  Jurisdiction.

The Director shall have full jurisdiction at all times over the discipline and control of prisoners performing work under this article.

Added by Laws 1975, c. 211, § 5, emerg. eff. May 27, 1975.

§57-220.  Civil rights not restored.

This act is not intended to restore, in whole or in part, the civil rights of any prisoner used hereunder and said act shall not be so construed.  No prisoner so used shall be considered as an employee of the requesting agency; nor shall any such prisoner come within any of the provisions of the Labor Code or be entitled to any benefits thereunder whether on behalf of himself or that of any other person.

Added by Laws 1975, c. 211, § 6, emerg. eff. May 27, 1975.

§57-221.  Violation of rules and regulations.

Whenever a prisoner willfully violates rules and regulations for the public works project as promulgated by the Director, the Director may, after proper hearing, determine what portion, if any, of the time credits earned shall be forfeited.

Added by Laws 1975, c. 211, § 7, emerg. eff. May 27, 1975.

§57-222.  Use of prison labor on private property prohibited - Exceptions - Definitions - Purpose of work performed.

A.  It shall be unlawful to use prisoners assigned to said public works project on any property other than public property, except that inmate labor may be used on private property for a public purpose.

B.  As used in this section "public purpose" means a purpose affecting the inhabitants of the state or political subdivision utilizing the inmate labor, as a group, and not merely as individuals.  The work performed shall be essentially public and for the general good of the inhabitants of the state or political subdivision, and may include eradication of graffiti on private buildings.  For purposes of this section:

1.  "Graffiti" shall include but not be limited to any inscription, slogan or drawing, crudely scratched, drawn, printed, painted or scribbled on a wall or other surface visible to the public and which is likely to endanger the health or safety of the public.  Provided, however, that this definition shall never be construed to include any sign or advertising device lawfully erected or installed by the owner of property or his lessee or authorized agent;

2.  "Owner" means the owner of record as shown by the most current tax rolls of the county treasurer.

C.  The purpose of the work performed shall be to aid the federal government, a state agency or a political subdivision, utilizing the inmate labor in the exercise of a governmental function.  Any person convicted of willfully violating the provisions of this section shall be guilty of a felony.

Added by Laws 1975, c. 211, § 8, emerg. eff. May 27, 1975.  Amended by Laws 1989, c. 92, § 1, eff. Nov. 1, 1989; Laws 1991, c. 145, § 6, eff. Sept. 1, 1991; Laws 1992, c. 160, § 1, emerg. eff. May 5, 1992; Laws 1997, c. 133, § 504, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 504 from July 1, 1998, to July 1, 1999.

§57-223.  Repealed by Laws 1991, c. 145, § 9, eff. Sept. 1, 1991.

§57-224.  Service or maintenance work for other state, county, municipality or federal agency.

A.  An inmate of a state correctional institution may be assigned to a state agency other than the Department of Corrections, to a county or municipal jail, or to a federal agency, for service and maintenance work for the federal agency, the state, county or municipality.  Such transfer shall be subject to the approval of the chief administrative officer of the federal or state agency, sheriff of the county or the chief of police of a municipality, which will employ the inmate.  Preference shall be given to inmates who, while incarcerated in a state correctional institution, have attained a high school diploma or equivalent general education diploma or completed a literacy program approved by the Department of Corrections.  Such federal or state agency, county or municipality, shall be responsible for the security, lodging, food costs, and personal expense money of each inmate under the care of the chief administrative officer of the federal or state agency, county sheriff or the chief of police of such municipality.  Any expense monies shall be approved by the chief administrative officer, sheriff or the chief of police.

B.  The Department of Corrections shall reimburse the state, county or municipality for the actual costs paid for any emergency medical care for physical injury or illness of the inmate retained under this act.  The Director may transfer any inmate required to have extended medical care back into the custody of the Department.

Added by Laws 1980, c. 62, § 1, eff. April 7, 1980.  Amended by Laws 1981, c. 56, § 1; Laws 1988, c. 122, § 2, eff. Nov. 1, 1988; Laws 1991, c. 145, § 7, eff. Sept. 1, 1991.

§57-225.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-226.  Disposition of monies received for providing primary health care and outpatient services for prisoners in county jails.

All monies received by the Department for providing primary health care and outpatient services to prisoners in county jails shall be deposited with the State Treasurer to the credit of the Department of Corrections Revolving Fund.  All counties are permitted to negotiate with the Department the cost of providing onsite primary health care services for their respective jails. Monies deposited in the fund as a result of fiscal year negotiated and notarized agreements shall be expended to provide health care personnel, pharmaceuticals, medical supplies, medical training of jailers, medical record forms, and an integrated system of health assessment and screening of county prisoners.

Added by Laws 1983, c. 47, § 3, eff. Nov. 1, 1983.  Amended by Laws 1983, c. 266, § 9, operative July 1, 1983.

§57-227.  Application - Exemption from Workers' Compensation Act - Liability for injuries.

A.  All provisions of this section and Section 228 of this title, except as otherwise noted herein, shall apply to eligible offenders who are:

1.  Assigned to a work program for any government entity of this state pursuant to a municipal court order;

2.  Assigned to a community service program pursuant to a deferred prosecution agreement pursuant to the provisions of Section 305.2 of Title 22 of the Oklahoma Statutes;

3.  Assigned to a public works project pursuant to the provisions of Sections 58, 58.1 or 58.2 of this title;

4.  Assigned to community service pursuant to a sentence ordered pursuant to the provisions of subparagraph c of paragraph 1 of subsection A of Section 991a, Section 991c or Section 995.3 of Title 22 of the Oklahoma Statutes;

5.  Assigned to a public works project pursuant to the provisions of Section 215 et seq. of this title;

6.  Assigned to community service as a condition of parole pursuant to the provisions of Section 10 of Article VI of the Constitution of the State of Oklahoma;

7.  Assigned to an eleemosynary institution pursuant to the provisions of Section 212 et seq. of this title;

8.  Assigned to any work release or private prison industry programs pursuant to the provisions of this title;

9.  Assigned to the Community Service Sentencing Program pursuant to the provisions of Section 991a-4 of Title 22 of the Oklahoma Statutes, or

10.  Assigned to a work program of a nonprofit organization with or without compensation.

B.  Any eligible offender described in subsection A of this section shall be exempt from the provisions of the Workers' Compensation Act, Section 1 et seq. of Title 85 of the Oklahoma Statutes.  Provided, such exemption shall not apply to employment of such person by a private for-profit employer.  Provided further, such exemption shall not apply to those inmates employed in private prison industries involving a for-profit employer which deal in interstate commerce or which sell products or services to the federal government.

C.  All state and local government agencies, nonprofit organizations, community service agencies, educational programs and other treatment programs are hereby immune from liability for torts committed by or against any eligible offender described in subsection A of this section; provided, those entities having courtmandated jurisdiction over the persons described in paragraphs 3, 5, 7 and 8 of subsection A of this section shall provide basic or necessary medical and dental care to said persons in such instances.

Added by Laws 1984, c. 96, § 1, emerg. eff. April 4, 1984.  Amended by Laws 1987, c. 133, § 1, emerg. eff. June 3, 1987; Laws 1988, c. 150, § 3, eff. Nov. 1, 1988; Laws 1992, c. 405, § 3, eff. July 1, 1992.

§57-228.  Tort immunity - Waiver - Insurance.

A.  The State of Oklahoma, all counties and municipalities of this state and all of their officers, agents, servants and employees, and all nonprofit organizations are hereby immune from liability for torts committed by or against any eligible offender described in subsection A of Section 227 of this title.  The state, counties and municipalities waive their immunity from liability for all torts committed by any eligible offender described in subsection A of Section 227 of this title to the extent of liability expressly and directly established in the Political Subdivision Tort Claims Act, Section 151 et seq. of Title 51 of the Oklahoma Statutes.  Provided, in no event shall the state, counties or municipalities be held liable for a decision to place an eligible offender in any of the programs described in subsection A of Section 227 of this title.

The waiver of immunity of the state shall take effect at 12:01 a.m. on October 1, 1985.

B.  As provided by law, the State of Oklahoma or any county or municipality of this state is authorized to purchase insurance policies or bonds or to self-insure to indemnify the state, county or municipality from any liability incurred pursuant to subsection A of this section.  The state, county or municipality shall determine the daily cost of any such insurance policy, bond or self-insurance and such cost may be taxed and collected as costs from the client participant.

Added by Laws 1984, c. 96, § 2, emerg. eff. April 4, 1984.  Amended by Laws 1992, c. 405, § 4, eff. July 1, 1992.

§57-231.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-232.  Repealed by Laws 1961, p. 439, § 1.

§57-233.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-234.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-235.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-241.  Repealed by Laws 1953, p. 231, § 1.

§57-242.  Repealed by Laws 1953, p. 231, § 1.

§57-243.  Repealed by Laws 1953, p. 231, § 1.

§57-244.  Repealed by Laws 1953, p. 231, § 1.

§57-245.  Repealed by Laws 1953, p. 231, § 1.

§57-251.  Repealed by Laws 1953, p. 231, § 1.

§57-252.  Repealed by Laws 1945, p. 184, § 7.

§57-254.  Repealed by Laws 1953, p. 231, § 1.

§57-255.  Repealed by Laws 1945, p. 184, § 7.

§57-261.  Repealed by Laws 1953, p. 231, § 1.

§57-262.  Repealed by Laws 1953, p. 231, § 1.

§57-263.  Repealed by Laws 1953, p. 231, § 1.

§57-264.  Repealed by Laws 1953, p. 231, § 1.

§57-271.  Repealed by Laws 1953, p. 231, § 1.

§57-272.  Repealed by Laws 1953, p. 231, § 1.

§57-273.  Repealed by Laws 1953, p. 231, § 1.

§57-274.  Repealed by Laws 1953, p. 231, § 1.

§57-277.  Repealed by Laws 1953, p. 231, § 1.

§57-277a.  Repealed by Laws 1953, p. 231, § 1.

§57-277b.  Repealed by Laws 1953, p. 231, § 1.

§57-277c.  Repealed by Laws 1953, p. 231, § 1.

§57-277d.  Repealed by Laws 1953, p. 231, § 1.

§57-277e.  Repealed by Laws 1953, p. 231, § 1.

§57-281.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-282.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-283.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-284.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-285.  Repealed by Laws 1941, p. 462, § 1.

§57-286.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-287.  Repealed by Laws 1941, p. 462, § 1.

§57-288.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-289.  Repealed by Laws 1941, p. 462, § 1.

§57-290.  Repealed by Laws 1961, p. 440, § 1.

§57-291.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-292.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-311.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-312.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-321.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-322.  Repealed by Laws 1945, p. 184, § 7.

§57-323.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-324.  Repealed by Laws 1967, c. 261, § 23, eff. May 8, 1967.

§57-331.  Repealed by Laws 1941, c. 462, § 1.

§57-332.  Pardons and paroles - Power of Governor.

The Governor shall have power to grant, after conviction, reprieves, commutations, paroles and pardons for all offenses, except cases of impeachment, upon such conditions and such restrictions and limitations as may be deemed proper by the Governor, subject, however, to the regulations prescribed by law and the provisions of Section 10 of Article VI of the Oklahoma Constitution.

Added by Laws 1915, c. 57, § 6.  Amended by Laws 1997, c. 133, § 25, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 25 from July 1, 1998, to July 1, 1999.

§57-332.1.  Professional investigators, clerical and administrative personnel.

The Pardon and Parole Board created by Article VI, Section 10, of the Oklahoma Constitution is authorized to employ professional investigators and such clerical and administrative personnel as may be required to carry out the duties and responsibilities under the provisions of this act.

Added by Laws 1943, p. 250, § 1.  Amended by Laws 1973, c. 172, § 2, emerg. eff. May 16, 1973; Laws 1987, c. 156, § 1, eff. Nov. 1, 1987.

§57-332.1A.  Training for the members of the Pardon and Parole Board.

Each member of the Pardon and Parole Board shall receive at least twelve (12) hours of training for the first year and six (6) hours of training per year thereafter on matters relating to the duties of the Board.  The training shall be provided by personnel of the Pardon and Parole Board according to guidelines adopted by the Board.

Added by Laws 1997, c. 347, § 1, eff. Nov. 1, 1997.

§57332.2.  Meetings of Pardon and Parole Board  Notice of dockets and recommendations.

A.  The Pardon and Parole Board, which shall meet only on the call of the Chairman, is authorized, if and when an application made to the Governor for a reprieve, commutation, parole, pardon, or other act of clemency is certified thereto by the Governor, to examine into the merits of said application and make recommendations to the Governor in relation thereto, said recommendation being advisory to the Governor and not binding thereon.

B.  The Pardon and Parole Board shall provide a copy of their regular docket to each district attorney in this state at least twenty (20) days before such docket is considered by the board, or in the case of a supplemental, addendum or special docket, at least ten (10) days before such docket is considered by the board, and shall notify the district attorney of any recommendations for commutations or paroles no later than twenty (20) days after the docket is considered by the board.

C.  The Pardon and Parole Board shall notify all victims or victim's representatives in writing at least twenty (20) days before an inmate is considered by the board provided the board has received a request from the victim or victim's representatives for notice.  The board shall provide all victims or victim's representative with the date, time and place of the scheduled meeting and rules for attendance and providing information or input to the board regarding the inmate or the crime.  If requested by the victim or victim's representative, the board shall allow the victim or victim's representative to testify at the parole hearing of the inmate for at least five (5) minutes.

D.  The Pardon and Parole Board shall notify all victims or victim's representatives in writing of the board's decision no later than twenty (20) days after the inmate is considered by the board.

E.  Any notice required to be provided to the victims or the victim's representatives shall be mailed by first-class mail to the last-known address of the victim or victim's representatives.  It is the responsibility of the victims or victim's representatives to provide the Pardon and Parole Board a current mailing address.  The district attorney's victim-witness coordinator shall assist the victims or victim's representatives with supplying their address to the board if they wish to be notified.  Upon failure of the Pardon and Parole Board to notify a victim who has requested notification and has provided a current mailing address, the final decision of the Board may be voidable, provided, the victim who failed to receive notification requests a reconsideration hearing within thirty (30) days of the Board's recommendation for parole.  The Pardon and Parole Board may reconsider previous action and may rescind a recommendation if deemed appropriate as determined by the Board.

F.  For purposes of this section, "victim" shall mean all persons who have suffered direct or threatened physical or emotional harm, or financial loss as the result of the commission or attempted commission of criminally injurious conduct, and "victim's representatives" shall mean those persons who are members of a victim's immediate family, including stepparents, stepbrothers, stepsisters, and stepchildren.

G.  All meetings of the Pardon and Parole Board shall comply with Section 301 et seq. of Title 25 of the Oklahoma Statutes; provided that the board shall have the authority to limit the number of persons attending in support of, or in opposition to, any inmate being considered for parole and shall have the authority to exclude persons from attendance in accordance with prison security regulations and the capacity of the meeting room.  Persons excluded from attending the meeting under this provision shall be informed of their right to be informed of the board's vote in accordance with Section 312 of Title 25 of the Oklahoma Statutes.  Provided further, nothing in this section shall be construed to prevent any member of the press or any public official from attending any meeting of the Pardon and Parole Board, except as provided by the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.

H.  All victim information maintained by the Department of Corrections and the Pardon and Parole Board shall be confidential and shall not be released.

Added by Laws 1943, p. 250, § 2.  Amended by Laws 1981, c. 95, § 1; Laws 1987, c. 117, § 3, eff. Nov. 1, 1987; Laws 1991, c. 14, § 1, eff. Sept 1, 1991; Laws 1992, c. 136, § 5, eff. July 1, 1992; Laws 1993, c. 29, § 1, emerg. eff. April 2, 1993; Laws 1993, c. 325, § 21, emerg. eff. June 7, 1993; Laws 1997, c. 357, § 7, emerg. eff. June 9, 1997.

§57-332.3.  Repealed by Laws 1961, p. 440, § 1.

§57-332.4.  Selection of Chairman - Compensation and expenses.

A.  The Chair of the Pardon and Parole Board shall be selected by the Board.  The Chair of the Pardon and Parole Board shall receive Twenty-four Thousand Eight Hundred Dollars ($24,800.00) per annum, payable monthly, in the following allotment:

1.  Four Hundred Dollars ($400.00) for preparation for said meeting; and

2.  One Thousand Six Hundred Sixty-seven Dollars ($1,667.00) for the regular monthly Board meeting.

B.  The members of the Board shall receive Twenty-two Thousand Eight Hundred Dollars ($22,800.00) per annum, payable monthly in the following allotment:

1.  Four Hundred Dollars ($400.00) for preparation for said meeting; and

2.  One Thousand Five Hundred Dollars ($1,500.00) for the regular monthly Board meeting.

C.  1.  Failure of any member to attend one Board meeting in any calendar year, except for justifiable excuse as determined by the Chair pursuant to written policy established by the Board, shall preclude the right of the member to receive his or her monthly compensation established by subsection A or B of this section.

2.   In addition, any member who fails to attend two or more Board meetings in any calendar year except for extraordinary circumstances as determined by the Chair pursuant to written policy established by the Board shall be deemed to have committed official misconduct as such term is defined by Section 93 of Title 51 of the Oklahoma Statutes.  To initiate a removal from office pursuant to this paragraph, the Board shall pass a resolution by a majority of the members of the Board detailing the alleged misconduct.  Such removal shall be subject to the provisions of Chapter 3 of Title 51 of the Oklahoma Statutes.

3.  Failure to attend meetings of the Board, pursuant to the policy established by the Board, shall constitute cause for removal pursuant to Section 10 of Article VI of the Oklahoma Constitution.

Added by Laws 1945, p. 185, § 1.  Amended by Laws 1968, c. 211, § 1, emerg. eff. April 22, 1968; Laws 1973, c. 172, § 3, emerg. eff. May 16, 1973; Laws 1975, c. 233, § 5, emerg. eff. May 30, 1975; Laws 1979, c. 47, § 31, emerg. eff. April 9, 1979; Laws 1980, c. 243, § 3, emerg. eff. May 16, 1980; Laws 1985, c. 178, § 25, operative July 1, 1985; Laws 1988, c. 257, § 3, operative July 1, 1988; Laws 1992, c. 293, § 2, emerg. eff. May 25, 1992; Laws 1998, c. 51, § 7, emerg. eff. April 2, 1998; Laws 2000, c. 415, § 16, eff. July 1, 2000; Laws 2001, c. 292, § 17, emerg. eff. May 31, 2001; Laws 2002, c. 7, § 2, emerg. eff. Feb. 15, 2002.

NOTE:  Laws 2001, c. 433, § 75 repealed by Laws 2002, c. 7, § 4, emerg. eff. Feb. 15, 2002.

§57-332.4a.  Pardon and Parole Board - Reimbursements.

The Chair and members of the Pardon and Parole Board shall receive reimbursement for reasonable and necessary expenses, according to the State Travel Reimbursement Act, while attending and going to and from meetings of the Board and in performing their official duties.  Such compensation shall be paid by the State Treasurer by state warrant drawn against funds appropriated for such purpose by the Legislature.  Hours worked by Board members shall be exempt from full-time-equivalent employee limits.

Added by Laws 2002, c. 7, § 1, emerg. eff. Feb. 15, 2002.

§57-332.5.  Repealed by Laws 1975, c. 163, § 1, emerg. eff. May 20, 1975.

§57-332.6.  Administration of oaths.

The Chairman and members of the Pardon and Parole Board and the Executive Revocation Hearing Officers shall have the authority, and are empowered, to administer oaths to witnesses appearing before the Pardon and Parole Board at any meeting of said Board or any executive parole revocation hearing.

Added by Laws 1945, p. 186, § 3.  Amended by Laws 1987, c. 156, § 2, eff. Nov. 1, 1987.

§57-332.7.  Consideration for parole.

A.  For a crime committed prior to July 1, 1998, any person in the custody of the Department of Corrections shall be eligible for consideration for parole at the earliest of the following dates:

1.  Has completed serving one-third (1/3) of the sentence;

2.  Has reached at least sixty (60) years of age and also has served at least fifty percent (50%) of the time of imprisonment that would have been imposed for that offense pursuant to the applicable Truth in Sentencing matrix, provided in Sections 598 through 601, Chapter 133, O.S.L. 1997; provided, however, no inmate serving a sentence for crimes listed in Schedules A, S-1, S-2 or S-3 of Section 6, Chapter 133, O.S.L. 1997, or serving a sentence of life imprisonment without parole shall be eligible to be considered for parole pursuant to this paragraph;

3.  Has reached eighty-five percent (85%) of the midpoint of the time of imprisonment that would have been imposed for an offense that is listed in Schedule A, B, C, D, D-1, S-1, S-2 or S-3 of Section 6, Chapter 133, O.S.L. 1997, pursuant to the applicable matrix; provided, however, no inmate serving a sentence of life imprisonment without parole shall be eligible to be considered for parole pursuant to this paragraph; or

4.  Has reached seventy-five percent (75%) of the midpoint of the time of imprisonment that would have been imposed for an offense that is listed in any other schedule, pursuant to the applicable matrix; provided, however, no inmate serving a sentence of life imprisonment without parole shall be eligible to be considered for parole pursuant to this paragraph.

B.  For a crime committed on or after July 1, 1998, any person in the custody of the Department of Corrections shall be eligible for consideration for parole who has completed serving one-third (1/3) of the sentence; provided, however, no inmate serving a sentence of life imprisonment without parole shall be eligible to be considered for parole pursuant to this subsection.

C.  The parole hearings conducted for persons pursuant to paragraph 3 of subsection A of this section or for any person who was convicted of a violent crime as set forth in Section 571 of this title and who is eligible for parole consideration pursuant to either paragraph 1 of subsection A of this section or subsection B of this section shall be conducted in two stages, as follows:

1.  At the initial hearing, the Pardon and Parole Board shall review the completed report submitted by the staff of the Board and shall conduct a vote regarding whether, based upon that report, the Board decides to consider the person for parole at a subsequent meeting of the Board; and

2.  At the subsequent meeting, the Board shall hear from any victim or victim's representative that wants to contest the granting of parole to that person and shall conduct a vote regarding whether parole should be recommended for that person.

D.  Any inmate who has parole consideration dates calculated pursuant to subsection A, B or C of this section shall be considered at the earliest such date.  Except as otherwise directed by the Pardon and Parole Board, any person who has been considered for parole and was denied parole or who has waived consideration shall not be reconsidered for parole:

1.  Within three (3) years of the denial or waiver, if the person was convicted of a violent crime, as set forth in Section 571 of this title, and was eligible for consideration pursuant to paragraph 1 of subsection A of this section or subsection B of this section, unless the person is within one (1) year of discharge; or

2.  Until the person has served at least one-third (1/3) of the sentence imposed, if the person was eligible for consideration pursuant to paragraph 3 of subsection A of this section.  Thereafter the person shall not be considered more frequently than once every three (3) years, unless the person is within one (1) year of discharge.

E.  Any person in the custody of the Department of Corrections for a crime committed prior to July 1, 1998, who has been considered for parole on a docket created for a type of parole consideration that has been abolished by the Legislature shall not be considered for parole except in accordance with this section.

F.  The Pardon and Parole Board shall promulgate rules for the implementation of subsections A, B and C of this section.  The rules shall include, but not be limited to, procedures for reconsideration of persons denied parole under this section and procedure for determining what sentence a person eligible for parole consideration pursuant to subsection A of this section would have received under the applicable matrix.

G.  The Pardon and Parole Board shall not recommend to the Governor any person who has been convicted of three or more felonies arising out of separate and distinct transactions, with three or more incarcerations for such felonies, unless such person shall have served the lesser of at least one-third (1/3) of the sentence imposed, or ten (10) years; provided that whenever the population of the prison system exceeds ninety-five percent (95%) of the capacity as certified by the State Board of Corrections, the Pardon and Parole Board may, at its discretion, recommend to the Governor for parole any person who is incarcerated for a nonviolent offense not involving injury to a person and who is within six (6) months of his or her statutory parole eligibility date.

H.  It shall be the duty of the Pardon and Parole Board to cause an examination to be made at the penal institution where the person is assigned, and to make inquiry into the conduct and the record of the said person during his custody in the Department of Corrections, which shall be considered as a basis for consideration of said person for recommendation to the Governor for parole.  However, the Pardon and Parole Board shall not be required to consider for parole any person who has completed the time period provided for in this subsection if the person has participated in a riot or in the taking of hostages, or has been placed on escape status, while in the custody of the Department of Corrections.  The Pardon and Parole Board shall adopt policies and procedures governing parole consideration for such persons.

I.  Any person in the custody of the Department of Corrections who is convicted of an offense not designated as a violent offense by Section 571 of Title 57 of the Oklahoma Statutes and who is not a citizen of the United States and is or becomes subject of a final order of deportation issued by the United States Department of Justice shall be considered for parole to the custody of the United States Immigration and Naturalization Service for continuation of deportation proceedings at any time subsequent to reception and processing through the Department of Corrections.

J.  Upon application of any person convicted and sentenced by a court of this state and relinquished to the custody of another state or federal authorities pursuant to Section 61.2 of Title 21 of the Oklahoma Statutes, the Pardon and Parole Board may determine a parole consideration date consistent with the provisions of this section and criteria established by the Pardon and Parole Board.

K.  No person who is appearing out of the normal processing procedure shall be eligible for consideration for parole without the concurrence of at least three (3) members of the Pardon and Parole Board.

L.  All references in this section to matrices or schedules shall be construed with reference to the provisions of Sections 6, 598, 599, 600 and 601, Chapter 133, O.S.L. 1997.

M.  Any person in the custody of the Department of Corrections who is convicted of a felony sex offense pursuant to Section 582 of Title 57 of the Oklahoma Statutes who is paroled shall immediately be placed on intensive supervision.

Added by Laws 1947, p. 343, § 1.  Amended by Laws 1980, c. 84, § 1, eff. Oct. 1, 1980; Laws 1987, c. 28, § 1, eff. Nov. 1, 1987; Laws 1988, c. 141, § 2, eff. Nov. 1, 1988; Laws 1989, c. 348, § 22, eff. Nov. 1, 1989; Laws 1993, c. 276, § 1, emerg. eff. May 27, 1993; Laws 1996, c. 168, § 1, eff. July 1, 1996; Laws 1997, c. 133, § 26, eff. July 1, 1997; Laws 1997, c. 333, § 23, eff. July 1, 1997; Laws 1998, c. 89, § 6, eff. July 1, 1998; Laws 1998, 1st Ex. Sess., c. 2, § 18, emerg. eff. June 19, 1998; Laws 1999, 1st Ex. Sess., c. 5, § 12, eff. July 1, 1999; Laws 2001, c. 437, § 27, eff. July 1, 2001; Laws 2003, c. 306, § 2, eff. Nov. 1, 2003; Laws 2004, c. 168, § 7, emerg. eff. April 27, 2004.

NOTE:  Laws 1993, c. 187, § 2 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§57-332.7a.  Crimes related to controlled dangerous substances - Reporting procedures - Consideration by Board.

A.  The Department of Corrections shall establish procedures for obtaining drug-related information, pursuant to Section 1 of this act, and shall establish a method of reporting such information in relation to any person convicted and incarcerated in the State Penitentiary or placed on probation or parole.

B.  The Pardon and Parole Board shall be provided any drug-related information on any person eligible for parole by the Department of Corrections prior to such person's consideration.

C.  The Pardon and Parole Board shall consider the nature and relationship of the offense and offender to any controlled dangerous substance.

Added by Laws 1989, c. 361, § 2, emerg. eff. June 2, 1989.

§57-332.8.  Conditions for parole - Employment and residence assistance.

No recommendations to the Governor for parole shall be made in relation to any inmate in a penal institution in the State of Oklahoma unless the Pardon and Parole Board considers the victim impact statements if presented to the jury, or the judge in the event a jury was waived, at the time of sentencing and, in every appropriate case, as a condition of parole, monetary restitution of economic loss as defined by Section 991f of Title 22 of the Oklahoma Statutes, incurred by a victim of the crime for which the inmate was imprisoned.  In every case, the Pardon and Parole Board shall first consider the number of previous felony convictions and the type of criminal violations leading to any such felony convictions, then shall consider either suitable employment or a suitable residence, and finally shall mandate participation in education programs to achieve the proficiency level established in Section 510.7 of this title or, at the discretion of the Board require the attainment of a general education diploma, as a condition for release on parole.  The Board shall consider the availability of programs and the waiting period for such programs in setting conditions of parole release.  The Board may require any program to be completed after the inmate is released on parole as a condition of parole.  A facsimile signature of the inmate on parole papers that is transmitted to the Board shall be an accepted means of acknowledgement of parole conditions.  The probation and parole officer shall render every reasonable assistance to any person making application for parole, in helping to obtain suitable employment or enrollment in an education program or a suitable residence.  Any inmate who fails to satisfactorily attend and make satisfactory progress in the educational program in which the inmate has been required to participate as a condition of parole, may have his or her parole revoked.  If an inmate's parole is revoked, such inmate shall be returned to confinement in the custody of the Department of Corrections.

Added by Laws 1947, p. 343, § 2.  Amended by Laws 1979, c. 73, § 1, eff. Oct. 1, 1979; Laws 1983, c. 38, § 1, emerg. eff. April 20, 1983; Laws 1992, c. 136, § 6, eff. July 1, 1992; Laws 1993, c. 325, § 22, emerg. eff. June 7, 1993; Laws 1994, c. 2, § 19, emerg. eff. March 2, 1994; Laws 1997, c. 133, § 27, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 13, eff. July 1, 1999; Laws 2001, c. 437, § 27, eff. July 1, 2001.

NOTE:  Laws 1993, c. 125, § 6 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 27 from July 1, 1998, to July 1, 1999.

§57-332.9.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-332.10.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-332.11.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-332.12.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-332.13.  Repealed by Laws 1949, p. 384, § 2.

§57-332.14.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-332.15.  Board members not to represent inmates - Voting prohibited in certain cases.

From and after the effective date of this act, no member of the Pardon and Parole Board and/or their law firm or law partners or associate may represent in a legal capacity any inmate incarcerated in any state penal institution.  If a member of the Pardon and Parole Board, or his law partners or associate or any member of his law firm undertakes the representation of an inmate in violation of this prohibition the member of the Board shall forfeit his office. In any case in which an inmate requesting a pardon or parole was represented in a legal capacity by any member of the Pardon and Parole Board and/or their law firm or law partners or associate prior to imposition of a prison term, the Board member who represented such inmate shall be disqualified from voting on such inmate's request for a pardon or parole.

Added by Laws 1975, c. 49, § 1.

§57-332.16.  Time for Governor to act on parole recommendation.

A.  No recommendation to the Governor for parole shall remain under consideration and in the possession of that office for a time longer than thirty (30) days.

B.  When the Pardon and Parole Board makes a recommendation for a compassionate parole pursuant to subsection B of Section 332.18 of this title, the Board shall forward all relevant documentation to the Governor within four (4) days of the parole review of the inmate.  Upon receipt, the Governor shall have four (4) days to grant or deny the compassionate parole.

Added by Laws 1979, c. 73, § 2, eff. Oct. 1, 1979.  Amended by Laws 1998, c. 341, § 2, emerg. eff. July 1, 1998.

§57-332.17.  Persons appearing out of normal processing procedure - Number of concurring Board members.

No person who is appearing out of the normal processing procedure shall be eligible for consideration for parole without the concurrence of at least three (3) members of the Pardon and Parole Board.  The vote on whether or not to consider such person for parole and the names of the concurring Board members shall be set forth in the written minutes of the Board meeting at which the issue is considered.

Added by Laws 1989, c. 306, § 5, emerg. eff. May 25, 1989.

§57-332.18.  Placement on Board docket for medical reason.

A.  The Director of the Department of Corrections shall have the authority to request the Executive Director of the Pardon and Parole Board to place an inmate on the Pardon and Parole Board docket for a medical reason, out of the normal processing procedures.  Documentation of the medical condition of such inmate shall be certified by the medical director of the Department of Corrections.  The Pardon and Parole Board shall have the authority to bring any such inmate before the Board at any time, except as otherwise provided in subsection B of this section.

B.  When a request is made for a medical parole review of an inmate who is dying or is near death as certified by the medical director of the Department of Corrections or whose medical condition has rendered the inmate no longer a threat to public safety, the Executive Director shall place such inmate on the first available parole review docket for a compassionate parole consideration.  Inmates who meet the criteria set out in this section are not subject to the two-stage hearing process in subsection C of Section 332.7 of this title.

The provisions of this section shall not apply to inmates serving a sentence of life without possibility of parole.

Added by Laws 1989, c. 306, § 6, emerg. eff. May 25, 1989.  Amended by Laws 1998, c. 341, § 1, eff. July 1, 1998; Laws 2001, c. 437, § 29, eff. July 1, 2001; Laws 2002, c. 22, § 18, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 204, § 2 and Laws 2001, c. 412, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§57-332.19.  Action by Governor on application for pardon.

Within thirty (30) days after approval of an application for pardon, the Pardon and Parole Board shall forward all relevant documentation to the Governor.  Upon receipt, the Governor shall have ninety (90) days to grant or deny the application for pardon.  If an application for pardon is not approved by the Pardon and Parole Board, the application for pardon shall be deemed denied.  If no action is taken by the Governor, the application shall be deemed denied.  The Pardon and Parole Board shall notify the person making application for pardon of all actions taken by the Pardon and Parole Board or the Governor regarding the application for pardon.

Added by Laws 1995, c. 115, § 1, eff. Nov. 1, 1995.

§57-333.  Repealed by Laws 1941, p. 462, § 1.

§57-334.  Repealed by Laws 1941, p. 462, § 1.

§57-335.  Repealed by Laws 1941, p. 462, § 1.

§57-336.  Repealed by Laws 1941, p. 462, § 1.

§57-337.  Repealed by Laws 1941, p. 462, § 1.

§57-338.  Repealed by Laws 1941, p. 462, § 1.

§57-339.  Repealed by Laws 1941, p. 462, § 1.

§57-340.  Repealed by Laws 1941, p. 462, § 1.

§57-341.  Repealed by Laws 1941, p. 462, § 1.

§57-342.  Repealed by Laws 1981, c. 272, § 46, eff. July 1, 1981.

§57-343.  Repealed by Laws 1941, p. 462, § 1.

§57-344.  Repealed by Laws 1941, p. 462, § 1.

§57-345.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-346.  Repealed by Laws 1987, c. 156, § 9, eff. Nov. 1, 1987.

§57-347.  Out-of-state parolee supervision - Compacts with other states.

The Governor of this state is hereby authorized and directed to execute a compact on behalf of the State of Oklahoma with any of the United States legally joining therein in the form substantially as follows:

A compact entered into by and among the contracting states, signatories hereto, with the consent of the Congress of the United States of America, granted by an act entitled "An act granting the consent of Congress to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes."

The contracting states solemnly agree:

(1) That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state"), to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called "receiving state"), while on probation or parole, if

(a) Such person is in fact a resident of or has his family residing with the receiving state and can obtain employment there;

(b) Though not a resident of the receiving state and not having his family residing there, the receiving state consents to such person being sent there.

Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one (1) year prior to his coming to the sending state and has not resided within the sending state more than six (6) continuous months immediately preceding the commission of the offense for which he has been convicted.

(2) That each receiving state will assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for their own probationers and parolees.

(3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole.  For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken.  Any legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons.  The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state: Provided, however, that if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

(4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.

(5) That the Governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(6) That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing.  When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

(7) That this compact shall continue in force and remain binding upon each executing state until renounced by it.  The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it, by sending six (6) months' notice in writing of its intention to withdraw from the compact to the other state party hereto.

Added by Laws 1945, p. 186, § 1.

§57-348.  Partial invalidity.

If any section, sentence, subdivision or clause of this act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act.

Added by Laws 1945, p. 187, § 2.

§57-349.  Short title.

This act may be cited as the Uniform Act for Out-of-State Parolee Supervision.

Added by Laws 1945, p. 187, § 3.

§57-349.1.  Notification to sending state as to need for retaking or reincarceration - Hearing - Reports - Detention prior to hearing.

Where supervision of a parolee or probationer is being administered pursuant to the Interstate Compact for the Supervision of Parolees and Probationers, appropriate judicial or administrative authorities in this state shall notify the Compact Administrator of the sending state whenever, in their view, consideration should be given to retaking or reincarceration for a parole or probation violation.  Prior to the giving of any such notification, a hearing shall be held in accordance with this act within a reasonable time, unless such hearing is waived by the parolee or probationer.  The appropriate officer or officers of this state shall, as soon as practicable following termination of any such hearing, report to the sending state, furnish a copy of the hearing record and make recommendations regarding the disposition to be made of the parolee or probationer by the sending state.  Pending any proceeding pursuant to this section, the appropriate officers of this state may take custody of and detain the parolee or probationer involved for a period not to exceed fifteen (15) days prior to the hearing and, if it appears to the hearing officer or officers that retaking or reincarceration is likely to follow, for such reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration.

Added by Laws 1973, c. 191, § 1, emerg. eff. May 17, 1973.

§57-349.2.  Hearing officer.

Any hearing pursuant to this act may be before the Administrator of the Interstate Compact for the Supervision of Parolees and Probationers, a deputy of such Administrator or any other person authorized pursuant to the laws of this state to hear cases of alleged parole or probation violation, except that no hearing officer shall be the person making the allegation of violation.

Added by Laws 1973, c. 191, § 2, emerg. eff. May 17, 1973.

§57-349.3.  Rights of parolee or probationer.

With respect to any hearing pursuant to this act, the parolee or probationer:

1.  Shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that he has committed a violation that may lead to a revocation of parole or probation;

2.  Shall be permitted to advise with any persons whose assistance he reasonably desires, prior to the hearing;

3.  Shall have the right to confront and examine any persons who have made allegations against him, unless the hearing officer determines that such confrontation would present a substantial present or subsequent danger of harm to such person or persons; and

4.  May admit, deny or explain the violation alleged and may present proof, including affidavits and other evidence, in support of his contentions.  A record of the proceedings shall be made and preserved.

Added by Laws 1973, c. 191, § 3, emerg. eff. May 17, 1973.

§57-349.4.  Hearings held in other states - Effect.

In any case of alleged parole or probation violation by a person being supervised in another state pursuant to the Interstate Compact for the Supervision of Parolees and Probationers, any appropriate judicial or administrative officer or agency in another state is authorized to hold a hearing on the alleged violation. Upon receipt of the record of a parole or probation violation hearing held in another state pursuant to a statute substantially similar to this act, such record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in this state, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers of this state in making disposition of the matter.

Added by Laws 1973, c. 191, § 4, emerg. eff. May 17, 1973.

§57-350.  Deduction from sentence of time spent on parole - Revocation of parole.

A.  Every person, hereinafter referred to as "convict", who has been or who in the future may be sentenced to imprisonment in any state penal institution shall, in addition to any other deductions provided for by law, be entitled to a deduction from his sentence for all time during which he has been or may be on parole.  The provisions of this section are hereby declared to be both retroactive and prospective, and to apply to convicts who are on parole on the effective date of this act as well as to convicts who may be paroled thereafter; and shall at the discretion of the paroling authority apply to time on a parole which has been or shall be revoked.

B.  Beginning November 1, 1987, the paroling authority also shall have the discretion to revoke all or any portion of the parole.

Added by Laws 1959, p. 22, § 1.  Amended by Laws 1981, c. 84, § 1; Laws 1987, c. 156, § 3, eff. Nov. 1, 1987.

§57-351.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§57-352.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§57-353.  Repealed by Laws 1997, c. 133, § 607, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 607 from July 1, 1998, to July 1, 1999.

§57-353.1.  Minimum and maximum terms of confinement - Assessment of terms by jury.

In all cases where a sentence of imprisonment in the State Penitentiary is imposed, the court, in assessing the term of the confinement, may fix a minimum and a maximum term, both of which shall be within the limits now or hereafter provided by law as the penalty for conviction of the offense.  The minimum term may be less than, but shall not be more than, one-third (1/3) of the maximum sentence imposed by the court.  Provided, however, that the terms of this section shall not limit or alter the right in trials in which a jury is used for the jury to assess the penalty of confinement and fix a minimum and maximum term of confinement, so long as the maximum confinement be not in excess of the maximum term of confinement provided by law for conviction of the offense.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 450, eff. July 1, 1999.

§57-354.  Continuing study of prisoner by pardon and parole board - Hearings - Recommendations.

Upon the commitment to imprisonment of any prisoner under the provisions of Section 1 hereof, the Pardon and Parole Board shall cause a continuing study to be made of the prisoner.  When the prisoner has served the minimum sentence imposed, or as soon thereafter as he or she can be heard, the Pardon and Parole Board shall hear the prisoner's application for parole, and shall make such recommendation to the Governor as, in its discretion, the public interest requires.  Nothing herein contained shall be construed to prevent a hearing by the Pardon and Parole Board before the minimum term has been served.

Added by Laws 1963, c. 78, § 2.

§57-355.  Rules and regulations.

The Pardon and Parole Board shall make and promulgate such rules and regulations for the study, hearings, recommendations, and supervision of all parolees as necessary to carry out the intent of this act.

Added by Laws 1963, c. 78, § 3.  Amended by Laws 1987, c. 156, § 4, eff. Nov. 1, 1987.

§57-356.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§57-357.  Professional investigators - Qualifications - Waiver - Attorneys.

Professional investigators shall have a four-year degree from an accredited college or university, with a major in psychology, sociology, criminal justice or related areas of study.  Provided that the agency may, at its discretion, waive the requirement of a specific major and may substitute criminal justice experience for the requirement of a major in psychology, sociology, criminal justice or related areas of study.

Provided, however, nothing in this act shall disqualify any persons currently holding the position of investigator from continuing to act in that capacity.

At least one of the employees of the Office of the Pardon and Parole Board shall be an attorney licensed to practice law in the State of Oklahoma.

Added by Laws 1974, c. 286, § 3, emerg. eff. May 29, 1974.  Amended by Laws 1975, c. 233, § 3, emerg. eff. May 30, 1975; Laws 1976, c. 172, § 3, emerg. eff. June 1, 1976; Laws 1985, c. 215, § 3, emerg. eff. July 8, 1985; Laws 1986, c. 182, § 4, operative july 1, 1986.

§57-358.  Office space for interviewers - Access to inmate records.

The Department of Corrections shall provide adequate office space at the institutions under their control for use by the professional investigators and shall provide access to inmate records including, but not limited to, records pertaining to institutional conduct and criminal history.

Added by Laws 1974, c. 286, § 4, emerg. eff. May 29, 1974.  Amended by Laws 1975, c. 233, § 4, emerg. eff. May 30, 1975; Laws 1987, c. 156, § 5, eff. Nov. 1, 1987.

§57-359.  Certain employees to become classified and subject to Merit System - Exceptions - Salary increases.

Effective July 1, 1982, all employees of the Oklahoma Pardon and Parole Board shall become classified employees and subject to the Merit System of Personnel Administration, except as otherwise provided by law.  All incumbent employees of the Board shall be classified without the need to pass examinations.  Incumbent employees shall receive not less than an eight percent (8%) wage and salary increase based on salaries received for the month ending June 30, 1982, pending final classification; provided that salary increases which fall between steps on the established salary schedule shall be advanced to the next regular salary step.  All classification procedures shall be completed no later than October 1, 1982, and any salary adjustment which exceeds the salary increase granted these employees on July 1, 1982, shall be paid retroactive back to July 1, 1982.

Added by Laws 1982, c. 215, § 3, emerg. eff. April 29, 1982.

§57-360.  Notification of pardon or parole.

A.  Upon the granting of a parole by the Governor, and release of the inmate to the community, the Pardon and Parole Board shall provide written notification to the following:

1.  The sheriff of the county in which the parolee is to reside;

2.  The district attorney of the county in which the parolee is to reside;

3.  The chief law enforcement officer of any incorporated city or town in which the parolee is to reside;

4.  The sheriff of the sentencing county as defined in Section 513.2 of this title;

5.  The district attorney of the sentencing county as defined in Section 513.2 of this title;

6.  The chief law enforcement officer of any incorporated city or town in the sentencing county who has requested such notification; and

7.  Any victim of the crime for which the parolee was convicted by mailing the notification to the last-known address of the victim, if such information is requested by the victim.  The Pardon and Parole Board shall not give the address of the parolee to any victim of the crime for which the parolee was convicted.

B.  Upon the granting of a pardon by the Governor, the Pardon and Parole Board shall provide written notification to the following:

1.  The sheriff of the sentencing county as defined in Section 513.2 of this title;

2.  The district attorney of the sentencing county as defined in Section 513.2 of this title;

3.  The chief law enforcement officer of any incorporated city or town in the sentencing county who has requested such notification; and

4.  Any victim of the crime for which the person receiving the pardon was convicted by mailing the notification to the last-known address of the victim, if such information is requested by the victim.  The Pardon and Parole Board shall not give the address of the person receiving the pardon to any victim of the crime for which the person receiving the pardon was convicted.

C.  Said notification shall be made on a monthly basis by the tenth day of the month following the granting of the pardon or parole.

Added by Laws 1987, c. 117, § 1, eff. Nov. 1, 1987. Amended by Laws 1988, c. 141, § 3, eff. Nov. 1, 1988; Laws 1990, c. 105, § 1, eff. Sept. 1, 1990.

§57-361.  Unconstitutional.

§57-362.  Unconstitutional.

§57-363.  Unconstitutional.

§57-364.  Unconstitutional.

§57-365.  Specialized parole.

A.  Persons in the custody of the Department of Corrections sentenced for crimes committed prior to July 1, 1998, who meet the following guidelines may be considered by the Pardon and Parole Board for a specialized parole:

1. a. who are within one (1) year of projected release date and are serving a sentence for a crime listed in Schedule A, B, C, D or D-1 on the main sentencing matrix or S-1, S-2 or S-3 on the sex crimes matrix; or

b. who are within two (2) years of projected release date and are serving a sentence for an offense that is in a different schedule of the main matrix or is on the drug crimes or intoxicant crimes involving a vehicle matrix; and

2.  Who have completed at least one of the following:

a. general education diploma, or

b. adult literacy program, or

c. residential substance abuse program, or

d. participation in a prison public works program for ninety (90) consecutive days, or

e. a vocational-technical education program, or

f. other educational or rehabilitation program available in the department; and

3.  Who are not incarcerated for an offense for which parole is prohibited pursuant to law.

B.  Upon an inmate becoming eligible for specialized parole it shall be the duty of the Pardon and Parole Board, with or without application being made, to cause an examination to be made of the criminal record of the inmate and to make inquiry into the conduct and the record of the inmate during confinement in the custody of the Department of Corrections.

C.  Upon a favorable finding by the Pardon and Parole Board, the Board shall recommend to the Governor that the inmate be placed on specialized parole.  If approved by the Governor, notification shall be made to the Department of Corrections that said inmate has been  placed on specialized parole.

D.  Prior to the placement of an inmate on specialized parole, the Pardon and Parole Board shall provide written notification to the sheriff and district attorney of the county in which any person on  specialized parole is to be placed and to the chief law enforcement officer of any incorporated city or town in which said person is to be placed of the placement of the person on specialized parole within the county or incorporated city or town.  The Board also shall provide written notification of the placement of the person on specialized parole within the county or incorporated city or town to any victim of the crime for which the inmate was convicted by mailing the notification to the last-known address of the victim, if such information is requested by the victim.  The Board shall not give the address of the inmate to any victim of the crime for which the inmate was convicted.

Added by Laws 1988, c. 310, § 8, operative July 1, 1988.  Amended by Laws 1989, c. 306, § 1, emerg. eff. May 25, 1989; Laws 1990, c. 105, § 2, eff. Sept. 1, 1990; Laws 1991, c. 291, § 13, eff. Sept. 1, 1991; Laws 1993, c. 125, § 7, emerg. eff. April 29, 1993; Laws 1997, c. 133, § 28, eff. July 1, 1997.

§57-365A.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§57-400.  Special care unit.

A.  The Department of Corrections is hereby authorized to establish a unit at the Oklahoma State Penitentiary for the care and treatment of inmates, classified as maximum security, who are or become in need of acute psychiatric care.  The unit shall be hereinafter called the "Special Care Unit".  The Department shall have the following powers and duties in the operation thereof:

1.  The Department shall establish procedures to outline means of identification of inmates who are or become in need of acute psychiatric care and for assignment of such inmates to the Special Care Unit.  Prior to assignment there shall be a due process hearing conducted by the Department of Corrections to determine whether the inmate is in need of acute psychiatric care.  The inmate shall be entitled to have a staff representative appointed to represent him, if he so requests, but shall not have an attorney appointed or paid by the Department to represent him at the administrative hearing; and

2.  Once an inmate has been assigned to the Special Care Unit, treatment and medication may be administered to the inmate as provided in Section 5-204 of Title 43A of the Oklahoma Statutes.

B.  The Carl Albert Mental Health and Substance Abuse Services Center shall provide to the Department of Corrections a psychiatrist as needed to assist in the Special Care Unit.

Added by Laws 1990, c. 245, § 4, emerg. eff. May 21, 1990.

§57-501.  Citation.

This act shall be known and may be cited as the Oklahoma Corrections Act of 1967.

Added by Laws 1967, c. 261, § 1, operative July 1, 1967.

§57-502.  Definitions.

As used in this title, unless the context otherwise requires:

1.  "Board" means the State Board of Corrections;

2.  "Department" means the Department of Corrections of this state;

3.  "Institutions" means the Oklahoma State Penitentiary located at McAlester, Oklahoma; the Oklahoma State Reformatory located at Granite, Oklahoma; the Lexington Assessment and Reception Center located at Lexington, Oklahoma; the Joseph Harp Correctional Center located at Lexington, Oklahoma; the Jackie Brannon Correctional Center located at McAlester, Oklahoma; the Howard C. McLeod Correctional Center located at Farris, Oklahoma; the Mack H. Alford Correctional Center located at Stringtown, Oklahoma; the Jim E. Hamilton Correctional Center located at Hodgen, Oklahoma; the Mabel Bassett Correctional Center located at Oklahoma City, Oklahoma; the R.B. "Dick" Conner Correctional Center located at Hominy, Oklahoma; the James Crabtree Correctional Center located at Helena, Oklahoma; the Jess Dunn Correctional Center located at Taft, Oklahoma; the John Lilley Correctional Center located at Boley, Oklahoma; the William S. Key Correctional Center located at Fort Supply, Oklahoma; the Dr. Eddie Walter Warrior Correctional Center located at Taft, Oklahoma; the Northeast Oklahoma Correctional Center located at Vinita, Oklahoma; the Clara Waters and Kate Barnard Community Corrections Centers located at Oklahoma City, Oklahoma; the Community Corrections Centers located at Lawton, Enid, and Muskogee; the Charles E. "Bill" Johnson Correctional Center, located east of Alva, Oklahoma; and other facilities under the jurisdiction and control of the Department of Corrections or hereafter established by the Department of Corrections;

4.  "Director" means the Director of the Department of Corrections;

5.  "Halfway house" means a private facility for the placement of inmates in a community setting for the purpose of reintegrating into the community inmates who are nearing their release dates.  The term shall not include private prisons;

6.  "Intermediate sanctions facility" means a community corrections center operated by the Department of Corrections or a private facility or public trust operating pursuant to contract with the Department of Corrections which provides for the housing and programmatic services of offenders such as probation or parole violators or community sentenced offenders placed in the facility for disciplinary sanctions, work release offenders, offenders who need intensive programmatic services, or offenders who have demonstrated positive adjustment while in an institutional setting who need additional programmatic services to enhance their reentry into society upon release from a prison term; and

7.  "Private prison contractor" means:

a. a nongovernmental entity or public trust which, pursuant to a contract with the Department of Corrections, operates an institution within the Department other than a halfway house or intermediate sanctions facility, or provides for the housing, care, and control of inmates and performs other functions related to these responsibilities within a minimum or medium security level facility not owned by the Department but operated by the contractor, or

b. a nongovernmental entity or public trust which, pursuant to a contract with the United States or another state, provides for the housing, care, and control of minimum or medium security inmates in the custody of the United States or another state, and performs other functions related to these responsibilities other than a halfway house or intermediate sanctions facility within a facility owned or operated by the contractor.

Added by Laws 1967, c. 261, § 2, operative July 1, 1967.  Amended by Laws 1973, c. 152, § 1, emerg. eff. May 14, 1973; Laws 1980, c. 210, § 1, eff. Oct. 1, 1980; Laws 1982, c. 140, § 2, emerg. eff. April 9, 1982; Laws 1982, c. 346, § 9, emerg. eff. June 2, 1982; Laws 1983, c. 266, § 10, operative July 1, 1983; Laws 1984, c. 296, § 50, operative July 1, 1984; Laws 1985, c. 202, § 2, emerg. eff. June 28, 1985; Laws 1985, c. 327, § 16, emerg. eff. July 29, 1985; Laws 1986, c. 314, § 13, operative July 1, 1986; Laws 1987, c. 80, § 1, operative July 1, 1987; Laws 1987, c. 205, § 21, operative July 1, 1987; Laws 1989, c. 303, § 10, operative July 1, 1989; Laws 1991, c. 307, § 1, emerg. eff. June 4, 1991; Laws 1992, c. 319, § 4, eff. Sept. 1, 1992; Laws 1994, c. 277, § 1; Laws 1995, c. 266, § 1, emerg. eff. May 25, 1995; Laws 2002, c. 211, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 44, emerg. eff. March 19, 2003.

NOTE:  Laws 1991, c. 291, § 14 repealed by Laws 1992, c. 319, § 8, emerg. eff. May 27, 1992.  Laws 2002, c. 81, § 1 repealed by Laws 2003, c. 3, § 45, emerg. eff. March 19, 2003.

§57-503.  Board - Creation - Members - Terms - Removal.

There is hereby created the State Board of Corrections which shall be the governing board of the Department of Corrections herein created.  The Board shall consist of seven (7) members who shall be appointed by the Governor with the advice and consent of the Senate.  One member shall be appointed from each congressional district and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  The terms of office of two members shall expire on March 15, 1969, and each six (6) years thereafter; the terms of two members shall expire on March 15, 1971, and each six (6) years thereafter; and the terms of three members shall expire on March 15, 1973, and each six (6) years thereafter.  Not more than four members of the Board shall be of the same political party.  Any member of the Board may be removed from office in the manner provided by law for the removal of officers not subject to impeachment.  Vacancies on the Board shall be filled for the unexpired term.

Added by Laws 1967, c. 261, § 3, emerg. eff. May 8, 1967.  Amended by Laws 1992, c. 364, § 5, emerg. eff. June 4, 1992; Laws 2002, c. 375, § 6, eff. Nov. 5, 2002.

NOTE:  Laws 2002, c. 81, § 2 repealed by Laws 2003, c. 3, § 46, emerg. eff. March 19, 2003.

§57-504.  Board - Officers - Rules and regulations - Travel expenses - Powers and duties.

(a)  The Board shall elect from its members a chairman, vice chairman and a secretary.  It shall adopt rules and regulations for its government and may adopt an official seal for the Department.  Members shall be reimbursed for travel expenses, as provided in the State Travel Reimbursement Act while attending meetings of the Board or while performing other official duties.

(b)  The Board shall have the following powers and duties:

(1)  To establish policies for the operation of the Department;

(2)  To establish and maintain such institutions as are necessary or convenient for the operation of programs for the education, training, vocational education and rehabilitation of prisoners under the jurisdiction of the Department;

(3)  To lease, from time to time, without restriction as to terms, any property which said Board shall determine advisable to more fully carry into effect the operation of prison industries;

(4)  To acquire, construct, extend, improve, maintain and operate any and all facilities of all kinds which in the judgment of the Board shall be necessary or convenient to foster the prison industries program;

(5)  To require the Director and any other personnel of the Department, when deemed necessary by the Board, to give bond for the faithful performance of their duties;

(6)  To appoint and fix the salary of the Director;

(7)  To enter into contracts with private prison contractors; and

(8)  To provide training to employees of private prison contractors and other governmental entities on a fee basis.

Added by Laws 1967, c. 261, § 4, operative July 1, 1967.  Amended by Laws 1973, c. 152, § 2, emerg. eff. May. 14, 1973; Laws 1974, c. 211, § 1, emerg. eff. May. 15, 1974; Laws 1984, c. 137, § 2, eff. Nov. 1, 1984; Laws 1985, c. 178, § 26, operative July 1, 1985; Laws 1987, c. 80, § 2, operative July 1, 1987; Laws 1991, c. 145, § 8, eff. Sept. 1, 1991.

§57-504.1.  Repealed by Laws 1977, 1st Ex.Sess., c. 5, § 31, emerg. eff. June 21, 1977.

§57-504.2.  Repealed by Laws 1980, c. 210, § 11, eff. Oct. 1, 1980.

§57-504.3.  Repealed by Laws 1980, c. 210, § 11, eff. Oct. 1, 1980.

§57-504.4.  Repealed by Laws 1992, c. 405, § 6, eff. July 1, 1992.

§57-504.5.  Repealed by Laws 1980, c. 210, § 11, eff. Oct. 1, 1980.

§57-504.6.  Repealed by Laws 1992, c. 405, § 6, eff. July 1, 1992.

§57-504.7.  Kate Barnard Community Corrections Center - Female inmates.

The Kate Barnard Community Corrections Center will house only female inmates.  No inmate who is deemed dangerous or violent by the Department Classification Committee shall be placed in such center.

Added by Laws 1978, c. 273, § 20, emerg. eff. May 10, 1978.  Amended by Laws 1992, c. 405, § 2, eff. July 1, 1992.

§57-505.  Department - Creation - Divisions.

There is hereby created the Department of Corrections which shall consist of divisions, subdivisions, institutions, and such sections, offices and positions as may be established by the Director, subject to the approval of the Board, or by law.

Added by Laws 1967, c. 261, § 5, operative July 1, 1967.  Amended by Laws 1975, c. 366, § 1, eff. Oct. 1, 1975; Laws 1980, c. 210, § 2, eff. Oct. 1, 1980.

§57-506.  Director - Qualifications - Appointment - Removal.

There is hereby created the position of Director of Corrections.  The Director shall be qualified for such position by character, personality, ability, education, training and successful administrative experience in the correctional field; shall have earned a Master's Degree from an accredited college or university with a major field of study in at least one of the following: Corrections, criminal justice, police science, criminology, psychology, sociology, administration, education, or a related social science, and five (5) years' work experience in corrections, or a bachelor's degree in the degree areas above specified and six (6) years' progressively responsible work experience in corrections. The Director of Corrections shall be appointed by the Board of Corrections, with the advice and consent of the Senate and shall be subject to removal by a vote of the majority of the entire Board or in the manner provided by law for the removal of officers not subject to impeachment.

Added by Laws 1967, c. 261, § 6, operative July 1, 1967.  Amended by Laws 1971, c. 83, § 1; Laws 1974, c. 211, § 2, emerg. eff. May. 15, 1974; Laws 1975, c. 366, § 10, emerg. eff. June 12, 1975; Laws 1980, c. 210, § 3, eff. Oct. 1, 1980; Laws 1987, c. 205, § 22, operative July 1, 1987; Laws 1988, c. 32, § 1, emerg. eff. March 18, 1988.

§57-507.  Director - Status - Powers and duties.

The Director shall be the executive officer of the Department and shall have the following general powers and duties:

(a)  To supervise the activities of the Department and, subject to the policies established by the Board, to act for the Department in all matters, except as may be otherwise provided in this act.

(b)  To prescribe rules and regulations for the operation of the Department, consistent with the general policies established by the Board.

(c)  To appoint and fix the duties and salaries of such personnel for the Department as may be necessary to administer and carry out the provisions of this act.  The Department and the employees thereof, except the members of the Board and the Director shall be subject to the provisions of the State Merit System of Personnel Administration, but the Governor may by Executive Order exempt positions therefrom as authorized by Section 802 of Title 74 of the Oklahoma Statutes, except as may be otherwise provided in this act.

(d)  To accept, use, disburse and administer grants, allotments, gifts, devises, bequests, appropriations and other monies and property offered or given to the Department, or any component or agency thereof, by any agency of the federal government or any corporation or individual for the use of the Department.

Added by Laws 1967, c. 261, § 7, operative July 1, 1967.  Amended by Laws 1979, c. 246, § 1, emerg. eff. May. 31, 1979.

§57-508.  Divisions - Deputy Directors - Compensation - Qualifications of deputy directors.

The Director, subject to the approval of the Board, is hereby authorized to create divisions within the Department of Corrections as he may deem appropriate to effectively manage the Department. The divisions shall be under the immediate supervision and control of the Director.  The Director is hereby authorized to appoint Deputy Directors for the divisions of the Department, who shall be exempt from the Merit System of Personnel Administration Act, and to fix the salaries and duties thereof; provided, the salary ranges of said Deputy Directors shall be set by the Legislature in the Department's annual appropriation.  The Deputy Directors shall have at least a master's degree from an accredited college or university, with a major field of study in at least one of the following: Corrections, criminology, criminal justice, psychology, sociology, administration, education or a related social science, and at least four (4) years of work experience in corrections; or a bachelor's degree in the above specified major fields of study and at least five (5) years of work experience in corrections.  Provided, however, that for the position of Deputy Director of administrative services, administrative experience may be substituted for work experience in corrections.  The provisions of this act shall not apply to those presently serving as Deputy Director as herein defined.

Added by Laws 1967, c. 261, § 8.  Amended by Laws 1971, c. 83, § 2; Laws 1973, c. 221, § 5, emerg. eff. May. 24, 1973; Laws 1974, c. 210, § 1, emerg. eff. May. 15, 1974; Laws 1975, c. 336, § 2, eff. Oct. 1, 1975; Laws 1980, c. 210, § 4, eff. Oct. 1, 1980; Laws 1983, c. 81, § 1, eff. Nov. 1, 1983.

§57-508.1.  Legal Division.

There is hereby created within the Department of Corrections a Legal Division. The Director may employ or contract with attorneys as needed and determine their salaries.  These attorneys may advise the Director, the Board of Corrections, administrative supervisors of facilities and Department personnel on legal matters and may appear for and represent the Director, the Board of Corrections, administrative supervisors of facilities and Department personnel in administrative hearings and other legal actions and proceedings.

Added by Laws 1982, c. 35, § 1, emerg. eff. March 25, 1982.

§57-508.2.  Renumbered as § 1517 of Title 22 by Laws 2003, c. 340, § 3, emerg. eff. May 29, 2003.

§57-508.2a.  Repealed by Laws 2001, c. 377, § 8, eff. July 1, 2001.

§57-508.2b.  Renumbered as § 1518 of Title 22 by Laws 2003, c. 340, § 3, emerg. eff. May 29, 2003.

§57-508.2c.  Oklahoma Integrated Justice Information Systems (OIJIS) Steering Committee - Members - Duties.

A.  There is hereby created the Oklahoma Integrated Justice Information Systems (OIJIS) Steering Committee which shall serve as an advisory board to the Oklahoma Legislature regarding issues pertinent to the strategic planning, development, funding, implementation, and operations of the justice information systems of the state.

B.  The Committee shall be composed of the following members, except as otherwise provided by this section:

1.  Two senators appointed by the President Pro Tempore of the Senate;

2.  Two representatives appointed by the Speaker of the House of Representatives;

3.  The Commissioner of Public Safety or a designee;

4.  A judge appointed by the Chief Justice of the Oklahoma Supreme Court or a designee;

5.  The Executive Coordinator of the District Attorneys Council or a designee;

6.  The Director of the Oklahoma State Bureau of Investigation or a designee;

7.  The Director of the Department of Corrections or a designee;

8.  The Executive Director of the Office of Juvenile Affairs or a designee;

9.  The Executive Director of the Oklahoma Association of Chiefs of Police or a designee;

10.  The Executive Director of the Oklahoma Sheriffs' Association or a designee;

11.  The Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or a designee;

12.  The Director of the Oklahoma Indigent Defense System or a designee; and

13.  The Director of the Oklahoma Criminal Justice Resource Center or a designee.

C.  Each committee member shall be required to attend the meetings of the committee.  While designees are allowed, the member shall identify the designee in writing to the Chair of the committee prior to any meeting.  The committee will meet twice a year and at any other time as the Chair may call a meeting, upon such notice and in such manner as may be fixed by the rules of the committee.  Failure to attend two consecutive meetings by a designee shall automatically result in the removal of the designee from the committee and the individual making the designation shall select a new designee.

D.  The committee shall be chaired by one of the appointed members from the Senate, selected by the President Pro Tempore of the Senate, in the odd-numbered years and one of the appointed members of the House of Representatives, selected by the Speaker of the House of Representatives, in the even-numbered years.  A majority of the members shall constitute a quorum for purposes of transacting business.  Committee members shall not be compensated but shall be reimbursed their actual and necessary travel expenses as provided in the State Travel Reimbursement Act for members who are not members of the Legislature, and as provided in Section 456 of Title 74 of the Oklahoma Statutes for legislative members.

E.  The duties of the committee shall be to:

1.  Serve as the Executive Committee for oversight of the strategic planning, development, funding, implementation, and operations of the justice information systems of the state;

2.  Review and discuss issues pertaining to justice information systems;

3.  Make recommendations of issues relating to justice information systems to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Governor, and the Secretary of the Safety and Security Cabinet;

4.  Establish policy for the OIJIS Steering Committee;

5.  Create an Operational Subcommittee for the OIJIS Steering Committee derived from the member agencies; and

6.  Tasks for the Operational Subcommittee are:

a. to meet monthly or more frequently as needed,

b. to elect a Chair and Vice Chair of the Operational Subcommittee from their membership, each of whom will serve a two-year period with the Vice Chair assuming the duties automatically of the Chair upon completion of the two-year period of the Chair, or earlier in the case of the early loss of the Chair,

c. to review current justice information systems,

d. to create, annually update, and implement a strategic plan for improving the accuracy, completeness, and timeliness of criminal history information within the state,

e. to create, annually update, and implement a statewide plan for the integration of the justice information systems of the state, and

f. to assist as requested, review, and make recommendations on grant applications relative to justice information systems.

F.  The committee is hereby authorized to enlist the aid of any agency of state government for assistance or for information to enable the committee to perform the duties charged in this section.

G.  The committee shall make a written report each year to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Governor, and the Secretary of the Safety and Security Cabinet on any findings or recommendations concerning needed legislation, the potential impact, including fiscal estimates, of existing or proposed legislation, and the impact of agency policies which affect the justice information systems.

H.  The Oklahoma Criminal Justice Resource Center shall provide the administrative support in scheduling of meetings, providing records of the meetings, publication of reports, and any other support as required of and approved by the committee.

Added by Laws 2004, c. 507, § 1, emerg. eff. June 9, 2004.

§57-508.3.  Construction Division.

A.  There is hereby created the Construction Division within the Department of Corrections.  The purpose of the division shall be to provide inmate construction crews for construction projects of the Department of Corrections.

B.  The Director of the Department of Corrections shall adopt and promulgate such rules as may be necessary to carry out the duties of the Construction Division and shall appoint a Director of the division who shall administer the activities of the division.

C.  1.  An inmate working for the Construction Division of the Department of Corrections shall be subject to all rules established for inmate work by the State Board of Corrections and subject to all statutes governing the operation of the Construction Division of the Department of Corrections.

2.  Inmates working for the Construction Division are not state employees, and are specifically forbidden from organizing into unions or other associations in connection with their work or from engaging in any strike, work stoppage, slowdown or collective bargaining process.  This prohibition applies to any inmates forming a union local or similar organization at any Construction Division project or location; provided, however, it shall not prohibit any inmate from otherwise achieving or retaining status as a union member.

3.  The claims of the state against an inmate to cover the costs of incarceration of an inmate shall be prior to the unsecured claims of any creditor.

4.  The authorization for an inmate to work for the Construction Division is a privilege granted to the inmate by the state which may be revoked by the Director of the Department of Corrections.

5.  As used in paragraph 3 of this subsection, "costs of incarceration" shall include all costs associated with maintaining an inmate in the custody of the Department of Corrections and shall include costs paid by the state for medical care for the inmate.

Added by Laws 1996, c. 166, § 1, eff. July 1, 1996.

§57-508.4.  Investigations Division.

A.  There is hereby created the Investigations Division within the Department of Corrections.  The purpose of the Division shall be to investigate allegations of criminal acts by inmates, offenders or employees of the Department of Corrections, as well as to investigate allegations of constitutional or policy violations.

B.  The Director of the Department of Corrections shall employ the proper personnel and adopt the necessary procedures to carry out the duties of the Investigations Division and shall appoint a Director of the Division who shall administer the activities of the Division.

C.  The Investigations Division of the Department of Corrections shall have the jurisdiction and authority to investigate all allegations of criminal behavior at any facility owned or operated by the Department of Corrections, or any private prison facility or other facility with which the Department of Corrections contracts to house inmates from the State of Oklahoma.

Added by Laws 2002, c. 88, § 1, eff. July 1, 2002.

§57-509.  Penal institutions.

The Oklahoma State Penitentiary shall be located at McAlester in Pittsburg County, State of Oklahoma; and the Oklahoma State Reformatory shall be located at Granite in Greer County, State of Oklahoma; and the Lexington Assessment and Reception Center shall be located at Lexington in Cleveland County, State of Oklahoma; and the Jackie Brannon Correctional Center shall be located at McAlester in Pittsburg County, State of Oklahoma; and the Joseph Harp Correctional Center shall be located at Lexington in Cleveland County, State of Oklahoma; and the Howard C. McLeod Correctional Center shall be located at Farris in Atoka County, State of Oklahoma; and the Mack H. Alford Correctional Center shall be located at Stringtown in Atoka County, State of Oklahoma; and the Jim E. Hamilton Correctional Center shall be located at Hodgen in LeFlore County, State of Oklahoma; and the Mabel Bassett Correctional Center shall be located at McLoud, in Pottawatomie County, State of Oklahoma; and the R.B. "Dick" Conner Correctional Center shall be located at Hominy in Osage County, State of Oklahoma; and the James Crabtree Correctional Center shall be located at Helena in Alfalfa County, State of Oklahoma; and the Jess Dunn Correctional Center shall be located at Taft in Muskogee County, State of Oklahoma; and the Northeast Oklahoma Correctional Center shall be located at Vinita in Craig County, State of Oklahoma; and the John Lilley Correctional Center shall be located at Boley in Okfuskee County, State of Oklahoma; and the William S. Key Correctional Center shall be located at Fort Supply in Woodward County, State of Oklahoma; and the Dr. Eddie Walter Warrior Correctional Center shall be located at Taft in Muskogee County, State of Oklahoma; and the Clara Waters and Kate Barnard Community Corrections Centers shall be located at Oklahoma City in Oklahoma County, State of Oklahoma; and the Muskogee Community Corrections Center shall be located at Muskogee in Muskogee County, State of Oklahoma; and the Lawton Community Corrections Center shall be located at Lawton in Comanche County, State of Oklahoma; and the Enid Community Corrections Center shall be located at Enid in Garfield County, State of Oklahoma; the Charles E. "Bill" Johnson Correctional Center shall be located east of Alva in Woods County, State of Oklahoma; and said institutions and community corrections centers are hereby established within the Department.  Said Department shall be the legal successor of and, except as otherwise provided in the Oklahoma Corrections Act of 1967, shall have the powers and duties vested by law in the Department of Central Services in all matters relating to penal institutions, heretofore or hereafter established by the Department, which institutions and community corrections centers shall be under the administrative direction and control of the Department.

Added by Laws 1967, c. 261, § 9, operative July 1, 1967.  Amended by Laws 1973, c. 152, § 3, emerg. eff. May 14, 1973; Laws 1980, c. 210, § 5, eff. Oct. 1, 1980; Laws 1982, c. 140, § 3, emerg. eff. April 9, 1982; Laws 1982, c. 346, § 10, emerg. eff. June 2, 1982; Laws 1983, c. 266, § 11, operative July 1, 1983; Laws 1984, c. 296, § 51, operative July 1, 1984; Laws 1985, c. 202, § 3, emerg. eff. June 28, 1985; Laws 1985, c. 327, § 17, emerg. eff. July 29, 1985; Laws 1986, c. 314, § 14, operative July 1, 1986; Laws 1987, c. 205, § 23, operative July 1, 1987; Laws 1989, c. 303, § 11, operative July 1, 1989; Laws 1991, c. 291, § 15, eff. July 1, 1991; Laws 1994, c. 277, § 2; Laws 1995, c. 266, § 2, emerg. eff. May 25, 1995; Laws 1999, c. 72, § 1, emerg. eff. April 7, 1999; Laws 2002, c. 81, § 3, eff. Nov. 1, 2002; Laws 2003, c. 320, § 1, eff. July 1, 2003.

NOTE:  Laws 1983, c. 304, § 33 repealed by Laws 1984, c. 296, § 54, operative July 1, 1984.

§57-509.1.  Oklahoma Children's Center at Taft - Transfer to Department of Corrections.

A.  It is the finding of the Legislature that certain property currently under the control of the Department of Human Services could be better utilized if transferred to the Department of Corrections.

B.  The Oklahoma Children's Center and the property related thereto, located at Taft, Oklahoma, is hereby transferred from the Department of Human Services to the Department of Corrections.

C.  All official records maintained by the Oklahoma Children's Center while said institution was under the supervision, management, operation, and control of the Department of Human Services shall be transferred to the Department of Human Services.

D.  The Department of Corrections shall establish a women's correctional institution on the property transferred pursuant to subsection B of this section.

E.  The Department of Corrections and the Oklahoma Department of Career and Technology Education shall establish inmate training programs for women on the property transferred pursuant to subsection B of this section.

F.  The Department of Corrections and Oklahoma Department of Career and Technology Education shall give first priority on employment at the Jess Dunn Correctional Center to those present employees of the Department of Human Services now working at the Oklahoma Children's Center.  Written justification for hiring any employees necessary to staff positions needed for this transition, other than present employees of the Department of Human Services, must be filed with the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the Oklahoma State Senate for a period of one (1) year.

G.  All agreements involving the town of Taft entered into by the Department of Human Services relative to water or sewer facilities or otherwise shall be assumed by the Department of Corrections.

H.  The George Nigh Training Center (the Oklahoma Children's Center) physical facility shall not be altered until after March 15, 1989.

Added by Laws 1986, c. 184, § 1, emerg. eff. May 20, 1986.  Amended by Laws 1988, 3rd Ex. Sess., c. 1, § 9, emerg. eff. Sept. 2, 1988; Laws 1989, c. 303, § 12, operative July 1, 1989; Laws 2001, c. 33, § 41, eff. July 1, 2001.

§57-509.2.  Town of Taft - Patrols and law enforcement.

A.  In addition to their other security and oversight obligations, the Department of Corrections shall patrol the perimeters of the Jess Dunn Correctional Center and the George Nigh Training Center and also make patrols through the town of Taft.

B.  Due to the unusual circumstance that the facilities named in Section 1 of this act are so closely situated to the town of Taft and for the further reason that said town is without any local law enforcement officer on an ongoing basis, it is the intent of the Legislature that the Department of Public Safety shall establish a permanent trooper position to be based and stationed in the town of Taft.

Added by Laws 1986, c. 184, § 2, emerg. eff. May 20, 1986.

§57509.3.  Western State Psychiatric Center at Fort Supply  Maintenance and management of certain buildings.

If funding is provided by the Legislature for the transfer of a portion of the land and facilities at Western State Psychiatric Center at Fort Supply, Oklahoma, to the Department of Corrections, the Department of Corrections shall maintain the following buildings at the correctional institution at Fort Supply, Oklahoma, as historical sites:

1.  Cottage #14N;

2.  Cottage #16;

3.  Museum;

4.  Cottage #12;

5.  Cottage #14S;

6.  Maintenance Storage Building #4;

7.  Maintenance Storage Building #5;

8.  Maintenance Storage Building #6; and

9.  The Green House.

Management of these historical buildings shall be the responsibility of the Oklahoma Historical Society.

Added by Laws 1988, c. 310, § 15, operative July 1, 1988.  Amended by Laws 1993, c. 323, § 7, emerg. eff. June 7, 1993.

§57-509.4.  Special treatment program for inmates with severe psychiatric problems.

The Department of Corrections shall develop and implement a special treatment program for inmates with severe psychiatric problems, including inmates convicted of sexrelated offenses and inmates that have prior convictions for sexrelated offenses.

Added by Laws 1989, c. 86, § 1, eff. Nov. 1, 1989.  Amended by Laws 2003, c. 306, § 3, eff. Nov. 1, 2003.

§57-509.5.  Inmate work centers in Indian Country Land - Civil and criminal jurisdiction - Expiration, cancellation or termination of agreement.

A.  Pursuant to applicable federal law, the State of Oklahoma assumes both the civil and criminal jurisdiction with respect to all criminal offenses and civil causes of actions over Indian Country land wherein the state has entered into an agreement with the applicable tribes or other appropriate authority for use of said land as an inmate work center as established in Section 563 of Title 57 of the Oklahoma Statutes.

B.  Upon the expiration, cancellation or other mutual termination of the agreement the assumption of both civil and criminal jurisdiction shall be deemed withdrawn by operation of law and the land shall be Indian Country under the exclusive control of the Indian tribes and federal authority together and any improvements thereon shall inure to the benefit of the tribes. Provided, that in the event of expiration, cancellation or other mutual termination, the State of Oklahoma, through the Department of Corrections shall have twelve (12) months in which to vacate and relocate the offenders, unless otherwise extended by the parties.

Added by Laws 1989, c. 303, § 13, operative July 1, 1989.

§57-509.6.  Special unit for elderly, disabled and sick inmates.

The Department of Corrections is authorized, pursuant to the Board of Corrections resolution on May 22, 1998 and subject to legislative appropriation, to establish a special correctional unit expansion at the Joseph Harp Correctional Center in Lexington, Oklahoma, designed solely for the imprisonment of elderly persons, physically disabled persons, persons in need of infirmary care, and persons in need of specialized care or treatment as an outpatient in the Oklahoma City Metropolitan area in the custody of the Department.  The Department shall consider the unique needs of the elderly offender and the physically disabled offender when designing the unit or renovating an existing unit for this purpose and when implementing any program or service for such persons.

Only the following offenders shall be eligible for placement in the facility:

1.  Persons age fifty-five (55) years or older who are deemed not suitable for placement in the general population of another facility;

2.  Persons who are physically disabled upon reception into the custody of the Department, or who become physically disabled during the term of their incarceration within the custody of the Department, and whose disability requires the continuous use of a wheelchair or other special equipment, or whose disability requires special assistance, services or accommodations which another facility is not designed or equipped to meet;

3.  Persons requiring an infirmary with twenty-four-hour nursing care; and

4.  Persons having appointments or other needs for medical services which are provided at Griffin Memorial Hospital, Oklahoma Memorial Hospital or other medical facilities in the Oklahoma City metropolitan area and that are coming from and returning to other Department correctional facilities.

Added by Laws 1998, c. 418, § 66, eff. July 1, 1998.

§57-510.  Penal institutions - Director's specific powers and duties.

A.  The Director of the Department of Corrections shall have the following specific powers and duties relating to the penal institutions:

1.  To appoint, subject to the approval of the State Board of Corrections, a warden or superintendent for each penal institution, who shall qualify for the position by character, personality, ability, training, and successful administrative experience in the correctional field; and if the person is not the incumbent warden or superintendent of a penal institution, the person shall have a college degree with a major in the behavioral sciences.  As used in this section, "major in the behavioral sciences" means a major in psychology, sociology, criminology, education, corrections, human relations, guidance and counseling, administration, criminal justice administration, or penology;

2.  To fix the duties of the wardens and superintendents and to appoint and fix the duties and compensation of such other personnel for each institution as may be necessary for the proper operation thereof.  However, correctional officers and guards hired after November 1, 1995, shall be subject to the following qualifications:

a. the minimum age for service shall be twenty-one (21) years of age.  The Director shall have the authority to establish the maximum age for correctional officers entering service,

b. possession of a minimum of thirty (30) semester hours from an accredited college or university, or possession of a high school diploma acquired from an accredited high school or GED equivalent testing program and graduation from a training course conducted by or approved by the Department and certified by the Council on Law Enforcement Education and Training either prior to employment or during the first six (6) months of employment,

c. be a resident of this state during employment,

d. be of good moral character,

e. before going on duty alone, satisfactory completion of an adequate training program for correctional officers and guards, as prescribed and approved by the State Board of Corrections,

f. satisfactory completion of minimum testing or professional evaluation through the Merit System of Personnel Administration to determine the fitness of the individual to serve in the position written evaluations shall be submitted to the Department of Corrections, and

g. satisfactory completion of a physical in keeping with the conditions of the job description on an annual basis and along the guidelines as established by the Department of Corrections;

3.  To designate as peace officers qualified personnel in any Department of Corrections job classifications.  The Director shall designate as peace officers correctional officers who are employed in positions requiring said designation.  The peace officer authority of employees designated as peace officers shall be limited to: maintaining custody of prisoners; preventing attempted escapes; pursuing, recapturing and incarcerating escapees and parole or probation violators and arresting such escapees, parole or probation violators, serving warrants, and performing any duties specifically required for the job descriptions.  Such powers and duties of peace officers may be exercised for the purpose of maintaining custody, security, and control of any prisoner being transported outside this state as authorized by the Uniform Criminal Extradition Act.  To become qualified for designation as peace officers, employees shall meet the training and screening requirements conducted by the Department and certified by the Council on Law Enforcement Education and Training within twelve (12) months of employment or, in the case of employees designated as peace officers on or before July 1, 1997, by July 1, 1998, and shall not be subject to Section 3311 of Title 70 of the Oklahoma Statutes;

4.  To maintain such industries, factories, plants, shops, farms, and other enterprises and operations, hereinafter referred to as prison industries, at each institution as the State Board of Corrections deems necessary or appropriate to employ the prisoners or teach skills, or to sustain the institution; and as provided for by policies established by the State Board of Corrections, to allow compensation for the work of the prisoners, and to provide for apportionment of inmate wages, the amounts thus allowed to be kept in accounts by the Board for the prisoners and given to the inmates upon discharge from the institution, or upon an order paid to their families or dependents or used for the personal needs of the prisoners.  Any industry that employs prisoners shall be deemed a "State Prison Industry" if the prisoners are paid from state funds including the proceeds of goods sold as authorized by Section 123f of Title 74 of the Oklahoma Statutes.  Any industry in which wages of prisoners are paid by a nongovernmental person, group, or corporation, except those industries employing prisoners in work-release centers under the authority of the Department of Corrections shall be deemed a "Private Prison Industry";

5.  To assign residences at each institution to institutional personnel and their families;

6.  To provide for the education, training, vocational education, rehabilitation, and recreation of prisoners;

7.  To regulate the operation of canteens for prisoners;

8.  To prescribe rules for the conduct, management, and operation of each institution, including rules for the demeanor of prisoners, the punishment of recalcitrant prisoners, the treatment of incorrigible prisoners, and the disposal of property or contraband seized from inmates or offenders under the supervision of the Department;

9.  To transfer prisoners from one institution to another;

10.  To transfer to a state hospital for the mentally ill for care and treatment, any prisoner who appears to be mentally ill.  The prisoner shall be returned to the institution when the superintendent of the hospital certifies that the prisoner has been restored to mental health;

11.  To establish procedures that ensure inmates are educated and provided with the opportunity to execute advanced directives for health care in compliance with Section 3101.2 of Title 63 of the Oklahoma Statutes.  The procedures shall ensure that any inmate executing an advanced directive for health care is competent and executes the directive with informed consent;

12.  To maintain courses of training and instruction for employees at each institution;

13.  To maintain a program of research and statistics;

14.  To provide for the periodic audit, at least once annually, of all funds and accounts of each institution and the funds of each prisoner;

15.  To provide, subject to rules established by the State Board of Corrections, for the utilization of inmate labor for any agency of the state, city, town, or subdivision of this state, upon the duly authorized request for such labor by the agency.  The inmate labor shall not be used to reduce employees or replace regular maintenance or operations of the agency.  The inmate labor shall be used solely for public or state purposes.  No inmate labor shall be used for private use or purpose.  Insofar as it is practicable, all inmate labor shall be of such a nature and designed to assist and aid in the rehabilitation of inmates performing the labor;

16.  To provide clerical services for, and keep and preserve the files and records of, the Pardon and Parole Board; make investigations and inquiries as to prisoners at the institutions who are to be, or who might be, considered for parole or other clemency; assist prisoners who are to be, or who might be, considered for parole or discharge in obtaining suitable employment in the event of parole or discharge; report to the Pardon and Parole Board, for recommendation to the Governor, violations of terms and conditions of paroles; upon request of the Governor, make investigations and inquiries as to persons who are to be, or who might be, considered for reprieves or leaves of absence; report to the Pardon and Parole Board, for recommendation to the Governor, whether a parolee is entitled to a pardon, when the terms and conditions of the parole have been completed; make presentence investigations for, and make reports thereof to, trial judges in criminal cases before sentences are pronounced; supervise persons undergoing suspended sentences, or who are on probation or parole; and develop and operate, subject to the policies and guidelines of the Board, work-release centers, community treatment facilities or prerelease programs at appropriate sites throughout this state;

17.  To establish an employee tuition assistance program and promulgate rules in accordance with the Administrative Procedures Act for the operation of the program.  The rules shall include, but not be limited to, program purposes, eligibility requirements, use of tuition assistance, service commitment to the Department, reimbursement of tuition assistance funds for failure to complete course work or service commitment, amounts of tuition assistance and limitations, and record keeping;

18.  To establish an employee recruitment and referral incentive program and promulgate rules in accordance with the Administrative Procedures Act for the operation of the program.  The rules shall include, but not be limited to, program purposes, pay incentives for employees, eligibility requirements, payment conditions and amounts, payment methods, and record keeping;

19.  To provide reintegration referral services to any person discharged from the state custody who has volunteered to receive reintegration referral services.  The Director may assign staff to refer persons discharged from state custody to services.  The Director shall promulgate rules for the referral process.  All reintegration referral services shall be subject to the availability of funds; and

20.  To conduct continual planning and research and periodically evaluate the effectiveness of the various correctional programs instituted by the Department; manage the designing, building, and maintaining of all the capital improvements of the Department; establish and maintain current and efficient business, bookkeeping, and accounting practices and procedures for the operations of all institutions and facilities, and for the Department's fiscal affairs; conduct initial orientation and continuing in-service training for the Department employees; provide public information services; inspect and examine the condition and management of state penal and correctional institutions; investigate complaints concerning the management of prisons or alleged mistreatment of inmates thereof; and hear and investigate complaints as to misfeasance or nonfeasance of employees of the Department.

B.  When an employee of the Department of Corrections has been charged with a violation of the rules of the Department or with a felony pursuant to the provisions of a state or federal statute, the Director may, in the Director's discretion, suspend the charged employee, in accordance with the Oklahoma Personnel Act and/or the Merit System of Personnel Administration Rules, pending the hearing and final determination of the charges.  Notice of suspension shall be given by the Director, in accordance with the provisions of the Oklahoma Personnel Act.  If after completion of the investigation of the charges, it is determined that such charges are without merit or are not sustained before the Oklahoma Merit Protection Commission or in a court of law, the employee shall be reinstated and shall be entitled to receive all lost pay and benefits.

This subsection shall in no way deprive an employee of the right of appeal according to the Oklahoma Personnel Act.

Added by Laws 1967, c. 261, § 10, operative July 1, 1967.  Amended by Laws 1967, c. 325, § 3; Laws 1971, c. 83, § 3, emerg. eff. April 16, 1971; Laws 1973, c. 152, § 4, emerg. eff. May 14, 1973; Laws 1974, c. 155, § 1, emerg. eff. May 4, 1974; Laws 1977, c. 257, § 1, eff. Oct. 1, 1977; Laws 1979, c. 246, § 2, emerg. eff. May 31, 1979; Laws 1980, c. 210, § 6, eff. Oct. 1, 1980; Laws 1981, c. 345, § 1, emerg. eff. June 30, 1981; Laws 1982, c. 338, § 47, eff. July 1, 1982; Laws 1983, c. 81, § 2, eff. Nov. 1, 1983; Laws 1986, c. 158, § 5, operative July 1, 1986; Laws 1986, c. 314, § 16, operative July 1, 1986; Laws 1995, c. 175, § 1, eff. Nov. 1, 1995; Laws 1995, c. 310, § 22, eff. Nov. 1, 1995; Laws 1997, c. 351, § 1, eff. July 1, 1997; Laws 2001, c. 412, § 1, eff. July 1, 2001; Laws 2003, c. 82, § 3, emerg. eff. April 15, 2003; Laws 2004, c. 168, § 8, emerg. eff. April 27, 2004.

NOTE:  Laws 1981, c. 64, § 1 repealed by Laws 1983, c. 81, § 3, eff. Nov. 1, 1983.

§57-510.1.  Time away from correctional facility for committed offender - Purposes.

A.  The Department of Corrections may extend the limits of the place of confinement of a committed offender at any of the state correctional facilities by authorizing such committed offender under special conditions to be away from such correctional facility but within the state.  Such authority may be granted for any of the following purposes:

1.  To attend the funeral of a relative;

2.  To visit a critically ill relative;

3.  To obtain medical, psychiatric, sociological or social services in the community; or

4.  To participate in public works projects.

B.  Except as provided in subsection C of this section, the Department of Corrections may extend the limits of the place of confinement of a committed offender at any of the state correctional facilities by granting the offender a pass authorizing the committed offender to be away from the correctional facility, but within the state, for any of the following purposes:

1.  To contact prospective employers;

2.  To secure a suitable residence for use upon release on parole or discharge;

3.  To participate in work, educational and training programs in the community; or

4.  For any other reasons consistent with the reintegration of a committed offender into the community, if authorized by law.

C.  Offenders whose controlling, concurrent, or consecutive sentence is for a sex or incest related offense or drug trafficking offense or who have a prior conviction for a sex or incest offense or drug trafficking offense shall not be eligible for passes authorized by subsection B of this section at minimum security facilities. Offenders assigned to a community treatment center or a community security facility whose controlling, concurrent, or consecutive sentence is for a sex or incest related offense or drug trafficking offense or who have a prior conviction for a sex or incest offense or drug trafficking offense shall not be eligible for passes authorized by subsection B of this section until they are within eleven (11) months of current release date or on a parole stipulation for work release of one hundred eighty (180) days or less, except that offenders with a conviction for forcible sodomy, rape in the first degree, rape by instrumentation, or lewd or indecent act with a child shall not be eligible for passes until they are within six (6) months of current release date or in the final ninety (90) days of a parole stipulation.

D.  For the purpose of this section, "relative" means the offender's father, mother, child, stepchild or adopted child, brother, sister, current spouse, or grandparents, and upon acceptable documentation, any person who served a parental capacity.  Any approved visit may be considered a cost of incarceration reimbursable to the Department.

E.  A person away from a correctional facility, pursuant to this section, and who is classified in medium or higher security shall be accompanied by an officer or other employee of the Department.

F.  A committed offender is, during his absence, to be considered as in the custody of the correctional facility and the time of such absence is to be considered as part of the term of sentence.  Failure to return to the facility shall be deemed an escape and subject to such penalty as provided by law.

G.  Except as provided in subsection C of this section and subject to the approval of the Department, the administrator of a county or municipal jail or correctional facility may grant leave authority to a committed offender in such jail or facility for the purposes specified in subsections A or B of this section.

Added by Laws 1980, c. 197, § 1, emerg. eff. May. 12, 1980.  Amended by Laws 1985, c. 202, § 4, emerg. eff. June 28, 1985; Laws 1989, c. 149, § 1, emerg. eff. May 8, 1989; Laws 1997, c. 357, § 9, emerg. eff. June 9, 1997; Laws 2002, c. 43, § 1, eff. Nov. 1, 2002 and Laws 2002, c. 465, § 1, eff. July 1, 2002.

§57-510.2.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§57-510.3.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§57-510.4.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§57-510.5.  Oklahoma Inmate Literacy Act - Short title.

Sections 1 through 4 of this act shall be known and may be cited as the "Oklahoma Inmate Literacy Act".

Added by Laws 1993, c. 125, § 1, emerg. eff. April 29, 1993.

§57-510.6.  Intent of Legislature - Educational opportunities for inmates.

It is the intent of the Legislature to provide the opportunity for inmates in the Department of Corrections to receive a basic education and further to provide incentives for inmates to participate in education programs.

Added by Laws 1993, c. 125, § 2, emerg. eff. April 29, 1993.

§57-510.6a.  Correctional teachers or vocational instructors - Salary and fringe benefits - Nonteaching administrators - Pay raises.

A.  Persons certified to teach in the State of Oklahoma and meeting all minimum qualifications set by the Office of Personnel Management, who are hired or employed as Correctional Teachers or Vocational Instructors by the Department of Corrections educational program, shall receive in salary the minimum amounts specified in Section 18-114.12 of Title 70 of the Oklahoma Statutes multiplied by a factor of 1.20.  Correctional Teachers serving as lead workers with supervisory responsibilities shall receive the minimum amounts specified  above multiplied by a factor of 1.25.  Correctional Teachers who have a special education certificate shall receive salary of an additional five percent (5%).  Correctional Teachers shall receive the benefits set forth in Sections 1370 and 1707 of Title 74 of the Oklahoma Statutes; provided, however, Correctional Teachers shall not be eligible for longevity payments pursuant to Section 840-2.18 of Title 74 of the Oklahoma Statutes.

B.  Persons employed by the Department of Corrections school system as nonteaching administrators shall be in the unclassified service and shall not be placed under the classified service; however, any classified employee occupying an administrative position prior to July 1, 2000, shall retain the right to remain in the classified service.  At such time as such position becomes vacant, it shall be placed in the unclassified service.

C.  Except as provided by this section of law, the employment of persons by the Department of Corrections educational program as teachers or administrators shall be entirely governed by the provisions of Title 74 of the Oklahoma Statutes and any other laws or rules regarding state employees and their employment; however, no Department of Corrections Correctional Teacher or Vocational Instructor, whose salary is calculated in accordance with  the provisions of this section, shall be entitled to receive any pay increases for state employees authorized elsewhere in statute, rule or law.  Correctional Teachers or Vocational Instructors shall receive any legislated pay increases granted in addition to the Title 70 minimum salary schedule; provided, such increases are given to all common education/vocational technical teachers.

D.  The salaries for all Correctional Teachers and Vocational Instructors shall be adjusted annually on July 1 unless legislation authorizes a pay raise for educators with an implementation date other than July 1, in which case the annual adjustment shall occur on the date of the pay raise implementation.

E.  The monthly salaries of Correctional Teachers and Vocational Instructors employed by the Department of Corrections on the effective date of this act will be adjusted according to the procedures authorized in subsection A of this section on the first day of the month following the effective date of this act.  Longevity payments will be eliminated in the month following the effective date of this act for Correctional Teachers and Vocational Instructors whose salaries are calculated according to the provisions of this section.  The salaries of the employees governed by this section who are employed on the effective date of this act will be recalculated.  The recalculation will be based on the provisions of subsection A of this section for actual time employed as a Department of Corrections Correctional Teacher or Vocational Instructor between July 1, 2004, and the last day of the month in which this act becomes effective.  Authorized employees will receive a one-time payment equal to the difference between the recalculated salary amount and the compensation received.

Added by Laws 2000, c. 282, § 1, eff. July 1, 2000.  Amended by Laws 2005, c. 424, § 1, eff. July 1, 2005.

§57-510.7.  Assessment of educational and training needs.

A.  The Department of Corrections shall establish a program to ensure that inmates have an opportunity to achieve at least an eighth grade level of proficiency in reading, writing and computation skills, to the extent resources are available.  The provisions of this subsection shall apply to all inmates in the custody of the Department of Corrections, except those inmates identified and documented, through the testing requirements provided in subsection B of this section, to be incapable of benefiting from education programs, and except those inmates who have already achieved an eighth grade level of proficiency in reading, writing and computation skills.

B.  The Department of Corrections, in fulfilling its duty to assess the educational and training needs of an inmate, as part of the assessment and reception process required by Section 530.1 of Title 57 of the Oklahoma Statutes, shall administer an examination to determine the education proficiency of the inmate, the existence of any learning disabilities, and any other factors relevant to determining if the inmate is capable of achieving the educational proficiency established in subsection A of this section and if so, to determine the type of education programs necessary to bring the inmate to an eighth grade level of proficiency.

Added by Laws 1993, c. 125, § 3, emerg. eff. April 29, 1993.

§57-510.8.  Priority of placement - Refusal to participate - Waiver of educational requirements.

A.  The Department of Corrections shall implement procedures to ensure that priority for placement of eligible inmates in education programs be given to inmates closest to their projected release dates.

B.  Any incarcerated inmate that refuses to participate in recommended education programs shall be ineligible for earned credits as provided in Section 138.1 of Title 57 of the Oklahoma Statutes and shall jeopardize his or her eligibility for parole or participation in the Preparole Conditional Supervision Program.

C.  Any eligible inmate who has not achieved the educational proficiency level established in Section 3 of this act, prior to the date of eligibility for parole or preparole conditional supervision, shall be required by the Pardon and Parole Board to participate in education programs approved by the Board to achieve such proficiency level or, at the discretion of the Board, to obtain a general education diploma as a condition of parole or preparole conditional supervision.  If education programs are not available in the community where the inmate resides, or if the Board finds that such educational requirements would be a financial hardship on the inmate or that said inmate is not physically able to participate, the Board may waive the educational requirement set out herein.

Added by Laws 1993, c. 125, § 4, emerg. eff. April 29, 1993.

§57-510.8a.  Pilot programs on phonetics and reading.

The Department of Corrections is hereby authorized to establish a pilot program at the Charles E. "Bill" Johnson Correctional Center, Alva, Oklahoma, and one or more pilot programs in other correctional facilities in this state on phonetics and reading using pre- and post-testing evaluations, subject to availability of funds.

Added by Laws 2003, c. 41, § 1, eff. July 1, 2003.

§57-510.9.  Electronic Monitoring Program.

A.  There is hereby created the Electronic Monitoring Program for inmates in the custody of the Department of Corrections who are sentenced for a nonviolent offense as defined by Section 571 of this title.  The Department is authorized to use an electronic monitoring global positioning device to satisfy its custody duties and responsibilities.

B.  After an inmate has been processed and received through the Lexington Assessment and Reception Center, has been incarcerated in a secure facility for a minimum of one hundred eighty (180) days, and has met the criteria established in subsection C of Section 521 of this title, the Director of the Department of Corrections may assign the inmate, if eligible, to the Electronic Monitoring Program.  Nothing shall prohibit the Director from assigning an inmate to the Electronic Monitoring Program while assigned to the accredited halfway house or transitional living facility.  The following inmates, youthful offenders, and juveniles shall not be eligible for assignment to the program:

1.  Any inmate who has eleven (11) months or more left on their sentence;

2.  Inmates convicted of a violent offense within the previous ten (10) years;

3.  Inmates convicted of any violation of the provisions of the Trafficking in Illegal Drugs Act, Section 2-414 et seq. of Title 63 of the Oklahoma Statutes;

4.  Inmates denied parole within the previous twelve (12) months pursuant to Section 332.7 of this title;

5.  Inmates convicted pursuant to Section 11-902 of Title 47 of the Oklahoma Statutes who are not receptive to substance abuse treatment and follow-up treatment;

6.  Inmates removed from the Electronic Monitoring Program or any other alternative to incarceration authorized by law for violation of any rule or condition of the program and reassigned to imprisonment in a correctional facility;

7.  Inmates deemed by the Department to be a security risk or threat to the public;

8.  Inmates requiring educational, medical or other services or programs not available in a community setting as determined by the Department;

9.  Inmates convicted of any violation of subsection C of Section 644 of Title 21 of the Oklahoma Statutes or who have an active protection order that was issued under the Protection from Domestic Abuse Act, Sections 60 through 60.16 of Title 22 of the Oklahoma Statutes;

10.  Inmates who have outstanding felony warrants or detainers from another jurisdiction;

11.  Inmates convicted of a sex offense who, upon release from incarceration, would be required by law to register pursuant to the Sex Offender Registration Act;

12.  Inmates convicted of racketeering activity as defined in Section 1402 of Title 22 of the Oklahoma Statutes;

13.  Inmates convicted pursuant to subsection F of Section 2-401 of Title 63 of the Oklahoma Statutes;

14.  Inmates convicted pursuant to Section 650 of Title 21 of the Oklahoma Statutes;

15.  Inmates who have escaped from a penal or correctional institution within the previous ten (10) years; or

16.  Inmates who currently have active misconduct actions on file with the Department of Corrections.

C.  Every eligible inmate assigned to the Electronic Monitoring Program shall remain in such program until one of the following conditions has been met:

1.  The inmate discharges the term of the sentence;

2.  The inmate is removed from the Electronic Monitoring Program for violation of any rule or condition of the program and reassigned to imprisonment in a correctional facility; or

3.  The inmate is paroled by the Governor pursuant to Section 332.7 of this title.

D.  After an inmate has been assigned to the Electronic Monitoring Program, denial of parole pursuant to Section 332.7 of this title, shall not be cause for removal from the program, provided the inmate has not violated the rules or conditions of the program.  The inmate may remain assigned to the program, if otherwise eligible, until the completion of the sentence.

E.  The Electronic Monitoring Program shall require active supervision of the inmate in a community setting by a correctional officer or other employee of the Department of Corrections with monitoring by a global positioning device approved by the Department under such rules and conditions as may be established by the Department.  If an inmate violates any rule or condition of the program, the Department may take necessary disciplinary action consistent with the rules established pursuant to this section, including reassignment to a higher level of security or removing the inmate from the program with reassignment to imprisonment in a correctional facility.  Any inmate who escapes from the Electronic Monitoring Program shall be subject to the provisions of Section 443 of Title 21 of the Oklahoma Statutes.

F.  Upon an inmate assigned to the Electronic Monitoring Program becoming eligible for parole consideration, pursuant to Section 332.7 of this title, the Department of Corrections shall deliver the inmate, in person, to a correctional facility for interview, together with any Department records necessary for the Pardon and Parole Board's investigation.  Inmates assigned to the Electronic Monitoring Program shall not be allowed to waive consideration or recommendation for parole.

G.  Prior to placement of any eligible inmate assigned to the Electronic Monitoring Program being placed in a community setting, the Department of Corrections shall deliver a written notification to the sheriff and district attorney of the county, and the chief law enforcement officer of any incorporated city or town in which the inmate is to be monitored and supervised under the program.  The district attorney shall disseminate such information to victims of the crime for which the inmate is serving sentence, if any, when the victims are known to live in the same city, town or county.

H.  An inmate assigned to the Electronic Monitoring Program may be required to pay the Department of Corrections for all or part of any monitoring equipment or fee, substance abuse treatment program or follow-up treatment expense, supervision cost, or other costs while assigned to the program.  The Department shall determine whether the inmate has the ability to pay all or part of such fee or costs.

I.  The Department of Corrections shall promulgate and adopt rules and procedures necessary to implement the Electronic Monitoring Program, including but not limited to methods of monitoring and supervision, disciplinary action, reassignment to higher and lower security levels, removal from the program, and costs of monitoring and supervision to be paid by the inmate, if any.

Added by Laws 1993, c. 276, § 5, emerg. eff. May 27, 1993.  Amended by Laws 1997, c. 133, § 30, emerg. eff. April 22, 1997; Laws 1999, 1st Ex. Sess., c. 5, § 14, eff. July 1, 1999; Laws 2004, c. 242, § 1, emerg. eff. May 5, 2004; Laws 2004, c. 507, § 2, emerg. eff. June 9, 2004.

NOTE:  Editorially renumbered from § 510.5 of this title to avoid a duplication in numbering.

§57-510.10.  Electronic monitoring of inmates.

A.  The Department of Corrections is hereby authorized to use electronic monitoring devices for any inmate sentenced for a crime or for any person granted parole, or as disciplinary sanction as authorized by law.

B.  The electronic monitoring of an inmate pursuant to this section shall be in addition to active supervision required by law.  An inmate assigned to electronic monitoring shall be required to pay the Department of Corrections for all or part of any monitoring equipment or fee, supervision cost, or other costs while assigned to electronic monitoring.  The Department shall determine whether the person has the ability to pay all or part of such costs or fee.

C.  From and after the effective date of this act, any person in the custody of the Department of Corrections who is assigned to a community corrections center, community work center, or halfway house, and who has any current or previous convictions for a crime which would require the person to register as a sex offender pursuant to the Oklahoma Sex Offenders Registration Act, shall be assigned to a global position monitoring system for the duration of the registration period.  Any offender paroled who is subject to the provisions of the Oklahoma Sex Offenders Registration Act shall be assigned to global position monitoring.

D.  As used in this section, "electronic monitoring" means monitoring of an inmate within a specified location or locations by means of a global positioning device approved by the Department of Corrections with active supervision by correctional officers or other employees of the Department of Corrections.  A global position monitoring system must utilize a backup data storage collection system.

E.  The Department shall promulgate and adopt rules and procedures necessary to implement the provisions of this section.

Added by Laws 1993, c. 276, § 15, emerg. eff. May 27, 1993.  Amended by Laws 1997, c. 133, § 31, eff. July 1, 1997; Laws 1999, 1st Ex.Sess., c. 5, § 15, eff. July 1, 1999; Laws 2004, c. 242, § 2, emerg. eff. May 5, 2004; Laws 2005, c. 188, § 3, emerg. eff. May 17, 2005.

NOTE:  Editorially renumbered from § 510.6 of this title to avoid a duplication in numbering.

§57-511.  Repealed by Laws 1974, c. 285, § 19, emerg. eff. May. 29, 1974.

§57-512.  Supervision of inmates paroled from state institutions - Conditions for release - Violations.

Any inmate in a state penal institution who has been granted a parole shall be released from the institution upon the following conditions:

1.  That he comply with specified requirements of the Division of Community Services of the Department of Corrections under the active supervision of a Probation and Parole Officer.  Such active supervision shall be for a period not to exceed three (3) years, except as provided in paragraph 2 of this section.

2.  That he be actively supervised by a Probation and Parole Officer for an extended period not to exceed the expiration of the maximum term or terms for which he was sentenced if convicted of a sex offense or upon the determination by the Division of Community Services that the best interests of the public and the parolee will be served by such an extended period of supervision.

Provided, for the purposes of this section, the term "sex offense" shall not include a violation of paragraph 1 of subsection A of Section 1021 of Title 21 of the Oklahoma Statutes.

The Probation and Parole Officer, upon information sufficient to give him reasonable grounds to believe that the parolee has violated the terms of and conditions of his parole, shall notify the Deputy Director of the Division of Community Services in accordance with Section 516 of Title 57 of the Oklahoma Statutes.

Added by Laws 1967, c. 261, § 12, operative July 1, 1967.  Amended by Laws 1978, c. 236, § 1; Laws 1993, c. 166, § 3, eff. Sept. 1, 1993.

§57-513.  Discharged prisoners - Clothing, transportation and funds.

A.  When any prisoner shall be discharged from the institution, the Warden or superintendent shall furnish him with proper and necessary clothing and a railroad or bus ticket to his home community within the State of Oklahoma, if it is not in the county in which the institution is located; and if his home community is outside the State of Oklahoma, the warden or superintendent may furnish the necessary tickets to his home community or the county in which the sentence was imposed; and if he does not have Fifty Dollars ($50.00) to his credit, the Warden or superintendent may furnish such sum as will afford him Fifty Dollars ($50.00).

B.  Funds necessary to provide said clothing, transportation and Fifty Dollars ($50.00) shall be drawn from a petty cash fund to be established at each institution of the Oklahoma Department of Corrections.  Said Petty Cash Fund shall be governed by the rules and regulations established by the Oklahoma State Budget Office.

Added by Laws 1967, c. 261, § 13, operative July 1, 1967.  Amended by Laws 1974, c. 285, § 16, emerg. eff. May 29, 1974.

§57-513.1.  Maximum amounts in petty cash funds.

Maximum amounts in petty cash funds.

The maximum amounts that may be maintained in petty cash funds, established in accordance with the provisions of Section 513 of this title, are as specified below:

Maximum Amount

Department of Corrections $1,000.00

Ouachita Correctional Center (Hodgen) $2,000.00

Mack H. Alford Correctional Center $2,500.00

Howard C. McLeod Correctional Center (Farris) $2,000.00

Lexington Assessment and Reception Center $2,500.00

Oklahoma State Penitentiary (McAlester) $8,000.00

Oklahoma State Reformatory (Granite) $3,000.00

R.B. "Dick" Conner Correctional Center (Hominy) $3,000.00

Joe Harp Correctional Center (Lexington) $3,000.00

Jess Dunn Correctional Center (Taft) $3,500.00

James Crabtree Correctional Center (Helena) $2,000.00

Mabel Bassett Correctional Center (Oklahoma City) $2,000.00

John Lilley Correctional Center (Boley) $2,000.00

Oklahoma City Community Corrections Center $2,000.00

Clara Waters Community Corrections Center (Oklahoma City) $2,000.00

Kate Barnard Community Corrections Center (Oklahoma City) $2,000.00

Tulsa Community Corrections Center $2,000.00

Muskogee Community Corrections Center $2,000.00

Lawton Community Corrections Center $2,000.00

Enid Community Corrections Center $2,000.00

Jackie Brannon Correctional Center $3,000.00

William S. Key Correctional Center (Fort Supply) $3,000.00

Dr. Eddie Walter Warrior Correctional Center (Taft) $3,000.00

Northeast Oklahoma Correctional Center (Vinita) $3,000.00

Charles E. "Bill" Johnson Correctional Center $3,000.00

Added by Laws 1977, 1st Ex.Sess., c. 5, § 12, emerg. eff. June 21, 1977.  Amended by Laws 1978, c. 273, § 12, emerg. eff. May 10, 1978; Laws 1980, c. 315, § 11, eff. July 1, 1980; Laws 1982, c. 346, § 11, emerg. eff. June 2, 1982; Laws 1983, c. 266, § 12, operative July 1, 1983; Laws 1984, c. 296, § 52, operative July 1, 1984; Laws 1985, c. 202, § 8, emerg. eff. June 28, 1985; Laws 1985, c. 327, § 18, emerg. eff. July 29, 1985; Laws 1986, c. 314, § 15, operative July 1, 1986; Laws 1987, c. 205, § 24, operative July 1, 1987; Laws 1989, c. 303, § 14, operative July 1, 1989; Laws 1990, c. 258, § 18, operative July 1, 1990; Laws 1991, c. 291, § 16, eff. July 1, 1991; Laws 1994, c. 277, § 3; Laws 1995, c. 266, § 3, emerg. eff. May 25, 1995; Laws 2000, c. 415, § 8, eff. July 1, 2000.

§57-513.2.  Notification of completion of sentence or discharge of inmate from custody.

The Department of Corrections shall notify the district attorney or requesting law enforcement agency of the sentencing county whenever an inmate completes his sentence or is otherwise discharged from the custody of the Department, except those discharged under the procedures and supervision of the Pardon and Parole Board.  The notification shall be on a monthly basis and shall be made within ten (10) days following the month reported upon.  The notification shall include the names of those inmates released under the provisions of the Oklahoma Prison Overcrowding Emergency Powers Act, Section 570 et seq. of this title.  For the purposes of this section, "sentencing county" shall mean the county from which the inmate received the last sentence served prior to release but shall not refer to any sentences received which include inmate status as an element of the offense.  Should the inmate be released from concurrent sentences then each sentencing county district attorney shall receive the notification.  The district attorney shall disseminate the information provided herein to any and all law enforcement agencies deemed appropriate by the district attorney and to any victim of the crime for which the inmate was convicted.  Notification shall be made to a victim by mailing the notification to the last-known address of the victim, if such information is requested by the victim.  The district attorney shall not give the address of the inmate to any victim of the crime for which the inmate was convicted.  The notifications required herein shall commence within ten (10) days following the first full month subsequent to the effective date of this act.

Added by Laws 1985, c. 112, § 12, eff. Nov. 1, 1985.  Amended by Laws 1987, c. 117, § 2, eff. Nov. 1, 1987; Laws 1990, c. 105, § 3, eff. Sept. 1, 1990; Laws 1993, c. 276, § 6, emerg. eff. May 27, 1993.

§57-513.2a.  Failure to give notification - Improper disclosure - Immunity from liability.

Neither the Pardon and Parole Board, District Attorney's office, Department of Corrections, nor their members, agents, servants or employees shall be liable for any civil claim of damages, alleged to have arisen from a failure to give any notice under this act, nor from a disclosure of the whereabouts of any person who had been convicted, paroled or pardoned.

Added by Laws 1990, c. 105, § 4, eff. Sept. 1, 1990.

§57-514.  Repealed by Laws 1980, c. 210, § 11, eff. Oct. 1, 1980.

§57-515.  Probation-parole officers.

A.  Except as provided in subsection B of this section, all probation-parole officers shall be deemed peace officers and shall possess the powers granted by law to peace officers.  Probation-parole officers shall meet all of the training and qualifications for peace officers required by Section 3311 of Title 70 of the Oklahoma Statutes.  Qualifications for probation-parole officers shall be good character and, except for those probation-parole officers employed prior to May 4, 1974, a bachelor's degree from an accredited college or university including at least twentyfour (24) credit hours in any combination of psychology, sociology, social work, criminology, education, criminal justice administration, penology or police science.  Provided, that any employee of the Department, formerly classified and who worked as a probation-parole officer for at least one (1) year, who was later promoted to an administrative or supervisory position within the Department and who has been employed continuously by the Department may be reappointed to the position of probation-parole officer without having to meet the currently established qualifications in this act.

B.  Persons employed as probation-parole officers on or before July 1, 1988, shall not be qualified and certified as peace officers until completion of the requirements of Section 3311 of Title 70 of the Oklahoma Statutes.  Said officers shall complete the requirements prior to January 1, 1990.

Added by Laws 1967, c. 261, § 15.  Amended by Laws 1971, c. 83, § 4, emerg. eff. April 16, 1971; Laws 1974, c. 155, § 2, emerg. eff. May. 4, 1974; Laws 1975, c. 106, § 1; Laws 1975, c. 366, § 5, eff. Oct. 1, 1975; Laws 1976, c. 188, § 1, emerg. eff. June 4, 1976; Laws 1986, c. 314, § 17, operative July 1, 1986; Laws 1987, c. 156, § 6, eff. Nov. 1, 1987; Laws 1988, c. 310, § 11, operative July 1, 1988.

§57-516.  Parole violators.

A.  Except as provided in subsection B of this section, the probation and parole officer shall, upon information sufficient to give the officer reasonable grounds to believe that the parolee has violated the terms of and conditions of parole, notify the Department of Corrections.  If it is determined that the facts justify revocation action, the Department shall issue a warrant for the arrest of the parolee and the warrant shall have the force and effect of any warrant of arrest issued by a district court in this state.  The parolee shall, after arrest, be immediately incarcerated in the nearest county jail, intermediate sanctions facility, or a Department of Corrections facility to await action  by the Governor as to whether the parole will be revoked.  Parole time shall cease to run after the issuance of a warrant for arrest by the Department of Corrections, and earned credits shall not be accrued during any period of time when the parolee is incarcerated pending revocation action by the Governor.

B.  Any parolee determined to have violated any terms or conditions of parole by the supervising parole officer may be given the option, at the discretion of the Department of Corrections, to be placed in an intermediate sanctions facility for disciplinary sanction and programmatic services in lieu of revocation or when revocation action by the Governor is deemed unnecessary for the nature of the violation.  Any parolee for whom a warrant for arrest issues as provided in subsection A of this section may, at the discretion of the Department or the Governor, be placed in an intermediate sanctions facility pending or following any action by the Governor as to revocation of parole or required additional conditions to remain on parole.  A parolee may be received and processed into the custody of the Department on an expedited basis through any facility serving such purpose or may be processed directly by the intermediate sanctions facility.

Added by Laws 1967, c. 261, § 16, operative July 1, 1971.  Amended by Laws 1975, c. 366, § 6, eff. Oct. 1, 1975; Laws 1980, c. 210, § 7, eff. Oct. 1, 1980; Laws 1985, c. 132, § 1, emerg. eff. June 7, 1985; Laws 1987, c. 156, § 7, eff. Nov. 1, 1987; Laws 2002, c. 211, § 2, eff. July 1, 2002.

§57-517.  Probation violators.

A.  Except as provided in subsection B of this section, the Probation and Parole Officer shall, upon information sufficient to give the officer reasonable grounds to believe that a  probationer has violated the terms or conditions of the sentence of probation, notify the Department.  If it is determined that the facts justify revocation action, the Department shall issue a warrant for the arrest of the probationer and the warrant shall have the force and effect of any warrant of arrest issued by a district court in this state.  A probationer shall, after arrest, be immediately incarcerated in the nearest county jail or intermediate sanctions facility to await action by the court as to whether the probation will be revoked.

B.  Any probationer determined to have violated any terms or conditions of probation by the supervising probation officer may, upon approval of the Department of Corrections, be placed by the court in an intermediate sanctions facility for disciplinary sanction and programmatic services in lieu of revocation when revocation is deemed unnecessary for the nature of the violation.  Any probationer for whom a warrant for arrest issues as provided in subsection A of this section may, at the discretion of the court, be placed in an intermediate sanctions facility pending or following any action by the court as to revocation of probation or required additional conditions to remain on probation.  A probationer may be processed by the Department on an expedited basis through any facility serving such purpose or may be processed directly by the intermediate sanctions facility.

Added by Laws 1967, c. 261, § 17, operative July 1, 1967.  Amended by Laws 1975, c. 366, § 7, eff. Oct. 1, 1975; Laws 1980, c. 210, § 8, eff. Oct. 1, 1980; Laws 2002, c. 211, § 3, eff. July 1, 2002.

§57-518.  Repealed by Laws 1980, c. 210, § 11, eff. Oct. 1, 1980.

§57-519.  Repealed by Laws 1975, c. 369, § 2, emerg. eff. June 18, 1975.

§57-520.  Repealed by Laws 1968, c. 204, § 3, eff. April 22, 1968.

§57-521.  Commitment to custody of Department - Assignment and classification to correctional facility - Pre-release reintegrative services.

A.  Whenever a person is convicted of a felony and is sentenced to imprisonment that is not to be served in a county jail, the person shall be committed to the custody of the Department of Corrections and shall be classified and assigned to a correctional facility or program designated by the Department and authorized by law.

B.  It is the intent of the Legislature that inmates in the custody of the Department of Corrections, prior to leaving the custody of the Department, be reintegrated into society through the use of work release programs, work centers, community corrections centers, intermediate sanctions facilities, accredited halfway houses and transitional living centers, subject to the availability of space and funding.

C.  All persons who have nonassaultive institutional records and who are convicted of only previous and current nonviolent offenses and have a nonviolent juvenile record and are sentenced to the custody of the Department of Corrections shall be processed for assignment to a work release program, a work center, a community corrections center, an intermediate sanctions facility, an accredited halfway house, a transitional living facility, or any combination of such placements not less than two hundred ten (210) calendar days immediately prior to release from the custody of the Department of Corrections, unless the offender is currently participating in another approved program based upon the offender's needs assessment.  Other persons may be processed for assignment according to the offender's needs and security classification not more than one hundred eighty (180) days prior to release from the custody of the Department.  This assignment shall be for the purpose of assisting the person in obtaining gainful employment, receiving reintegration skills, and locating a suitable post-release residence.  For purposes of this subsection, assistance in obtaining employment, receiving reintegration skills, and a post-release residence shall be part of the function of the placement and shall not be construed to require or authorize any financial assistance or expenditure of state funds to any inmate or to any contract provider for additional program services to an individual inmate.

D.  The provisions of subsections B and C of this section shall not be applicable to inmates, as determined on an individual basis by the Department of Corrections, who otherwise constitute a serious or immediate risk to public health and safety.

E.  Nothing in this section shall require a county jail to provide any services that are not currently being provided.

Added by Laws 1967, c. 261, § 21, operative July 1, 1967.  Amended by Laws 1978, c. 79, § 1, emerg. eff. March 27, 1978; Laws 1993, c. 276, § 7, emerg. eff. May 27, 1993; Laws 1994, c. 2, § 20, emerg. eff. March 2, 1994; Laws 2000, c. 183, § 1, emerg. eff. May 3, 2000; Laws 2002, c. 211, § 4, eff. July 1, 2002; Laws 2003, c. 74, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1993, c. 187, § 3 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§57-522.  Repealed by Laws 1970, c. 20, § 3, operative April 5, 1970.

§57-523.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§57-524.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§57-525.  Offices and residences for wardens.

On and after October 1, 1982, the Board of Corrections shall provide offices and residences for the wardens at the Oklahoma State Penitentiary and the Oklahoma State Reformatory and shall furnish and maintain them but shall not provide allowance for actual subsistence expenses for their families and guests therein, out of appropriated funds.

Added by Laws 1971, c. 228, § 7, emerg. eff. June 12, 1971.  Amended by Laws 1982, c. 132, § 1, operative Oct. 1, 1982; Laws 1985, c. 56, § 1, eff. Nov. 1, 1985.

§57-526.  Repealed by Laws 1977, 1st Ex. Sess., c. 5, § 31, emerg. eff. June 21, 1977.

§57-527.  Repealed by Laws 1981, c. 303, § 20, eff. July 1, 1981.

§57-528.  Employees - Duties and compensation.

The Director of the Department of Corrections shall appoint and fix the duties and compensation of employees necessary to carry out the duties imposed upon the Department of Corrections by law.  The State Board of Corrections shall appoint the Director of the Department of Corrections with the advice and consent of the Senate. The salary of the Director shall be set by the Legislature in the annual appropriation bill.

Added by Laws 1973, c. 221, § 4, emerg. eff. May. 24, 1973.  Amended by Laws 1979, c. 246, § 3, emerg. eff. May. 31, 1979; Laws 1981, c. 340, § 18, eff. July 1, 1981; Laws 1987, c. 205, § 25, operative July 1, 1987.

§57-528.1.  Additional sick leave benefits.

A.  Whenever employees of the Department of Corrections are injured in the line of duty and have used all their sick leave, the Director of the Department of Corrections shall determine if the injured employee was actually injured in the line of duty and whether the injured employee should be granted additional sick leave because of the injury.  The Director may advance the injured employee not more than an additional fortyfive (45) days' sick leave when necessary.  Such sick leave advanced shall be accumulated back to the Department from the employee at the rate of five (5) days per year until the advanced number of days are repaid.

B.  Such additional sick leave benefit shall be available to an employee, shall not be cumulative and shall be available for each separate injury incident.

Added by Laws 1982, c. 51, § 1, operative July 1, 1982.

§57-528.2.  Limitations on additional sick leave benefits.

Workers' compensation and sick leave may not be drawn simultaneously.

Added by Laws 1982, c. 51, § 2, operative July 1, 1982.

§57-528.3.  Repair and replacement of employee's personal property.

A.  The Department of Corrections is authorized to repair or replace an employee's personal property if said personal property is damaged, destroyed or stolen by an offender while the employee is engaged in the performance of his duties.  Any personal property repaired or replaced shall be comparable in kind, quality and cost. Reimbursement shall not duplicate insurance coverage carried by the employee in his individual capacity.

B.  Provisions contained in subsection A of this section shall be applied to all claims filed after July 1, 1985.

Added by Laws 1988, c. 310, § 13, operative July 1, 1988.

§57-528.4.  On-the-job safety and performance programs - Awards.

A.  In order to establish a public employee benefit program to encourage safety in the workplace, the Department of Corrections is hereby directed to establish an on-the-job employee safety program which encourages work unit safety and reduces lost productivity and compensation costs.  In order to promote job safety in work units and provide recognition for work units with exceptional or improving safety records, the Department of Corrections is authorized to expend from monies available in the Department of Corrections operating funds so much thereof as may be necessary for the purchase of recognition awards for presentation to the members of work units or individual employees with exceptional or improving safety records or for other significant contributions to achievement of safety-related goals.  Recognition awards shall consist of distinctive wearing apparel, service pins, or U.S. Savings Bonds, the value of which shall not exceed One Hundred Dollars ($100.00) per employee, which recognize the safety achievement of the work unit or individual employees.

B.  In order to establish a public employee benefit program to encourage outstanding performance in the workplace, the Department of Corrections is hereby directed to establish an on-the-job employee performance recognition program which encourages outstanding job performance and productivity.  In order to promote excellence in job performance and provide recognition for work units with exceptional performance, the Department of Corrections is authorized to expend from monies available in the Department of Corrections operating funds so much thereof as may be necessary for the purchase of recognition awards for presentation to the members of work units or individual employees with exceptional job performance records or for other significant contributions to the operation of the Department.  Recognition awards shall consist of distinctive wearing apparel, service pins, or U.S. Savings Bonds, the value of which shall not exceed One Hundred Dollars ($100.00) per employee, which recognize the achievement of the work unit or individual employees.

Added by Laws 1998, c. 120, § 1, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 38, § 1, eff. Nov. 1, 1999.

§57-528.5.  Reimbursement for cost of commercial driver license.

A.  The Department of Corrections is authorized to reimburse an employee of the Department of Corrections for any cost associated with initially obtaining or renewing a commercial driver license, if a commercial driver license is necessary for that employee's performance of official duties for the Department of Corrections.

B.  Any employee who has received reimbursement pursuant to subsection A of this section may be required to reimburse the Department of Corrections a prorated amount of the cost of the commercial driver license upon leaving the employment of the Department of Corrections.

Added by Laws 1998, c. 221, § 1, eff. Nov. 1, 1998.

§57-528.6.  Critical incidents - Paid administrative leave.

When an employee of the Department of Corrections has been exposed to, but not injured by, a critical work-related incident such as the death, injury or hostage-taking of another employee, the Director may, at the Director's discretion, place the employee on paid administrative leave for a period not to exceed three (3) working days or twenty-four (24) hours in a calendar year.  The leave granted pursuant to this section shall not be charged to annual leave or sick leave.

Added by Laws 2001, c. 26, § 1, eff. July 1, 2001.

§57-529.  Medical research program - Expenses.

The Department of Corrections is authorized to pay expenses incurred in carrying out the medical research program at the State Penitentiary from funds received pursuant to such research program. Provided, however, that any funds not expended in carrying out such research program can only be expended for goods, services, personnel and capital improvement at the State Penitentiary at McAlester, the McLeod Honor Farm, the Stringtown Subprison and the Granite Reformatory. Provided, further, that the Department of Corrections be permitted to receive federal funds that may be available from the Federal Omnibus Crime Act.

Added by Laws 1973, c. 221, § 7, emerg. eff. May 24, 1973.

§57-530.  Receiving center for new prisoners.

It is the intent of the State Legislature that all new prisoners sentenced to the custody of the Department of Corrections will be processed through the Lexington Assessment and Reception Center or at a place determined by the Director of the Department of Corrections.  The Department of Corrections shall administer physical and psychological examinations, inventory vocational skills, and assess educational and training needs.  The Department of Corrections shall determine initial security and custody classifications, plan for immediate or possible future assignment to an institution, community treatment center or other alternative to incarceration authorized by law, provide orientation and instruction with respect to rules and procedures for prisoners, and perform other such activities deemed necessary by the Department of Corrections.

Added by Laws 1974, c. 285, § 10, emerg. eff. May 29, 1974.  Amended by Laws 1978, c. 13, § 3, emerg. eff. Feb. 14, 1978; Laws 1993, c. 276, § 8, emerg. eff. May 27, 1993; Laws 1998, c. 89, § 7, eff. July 1, 1998.

§57-530.1.  Assessment and reception of inmates - Duties of Department of Corrections.

A.  The Department of Corrections, by the rules of that Department, shall have the following duties which shall be performed as part of the assessment and reception process of the Department of Corrections, upon reception of each inmate:

1.  To administer, or cause to be administered, physical and psychological examination of all inmates, including any requirement to collect biological samples for DNA testing pursuant to Section 991a of Title 22 of the Oklahoma Statutes and Section 150.27a of Title 74 of the Oklahoma Statutes, or other provision of law;

2.  To identify the vocational-technical skills of all inmates.  The information shall be noted on and made a part of the record for each inmate;

3.  To assess the educational and training needs of all inmates;

4.  To determine from available records and interviews, the place of birth of new inmates.  The Department of Corrections shall furnish a list of foreign-born nationals and suspected foreign-born nationals to the Immigration and Naturalization Service on a weekly basis;

5.  To determine initial security and custody classifications;

6.  To determine and recommend for placement in an alcohol or substance abuse treatment facility or program, as provided for in this section, any inmate convicted of alcohol related offenses or otherwise in need of alcohol or substance abuse treatment;

7.  To determine and recommend for placement in the Department of Corrections Special Care Unit at the State Penitentiary at McAlester any inmate who is in need of acute psychiatric care;

8.  To plan for immediate assignments to institutions, community treatment centers, alcohol or substance abuse treatment centers or programs, alternatives to incarceration authorized by law, or other facilities, public or private, designated by the Department;

9.  To recommend possible future assignments to institutions, community treatment centers, alcohol or substance abuse treatment centers or programs, alternatives to incarceration authorized by law, or other facilities designated by the Department;

10.  To provide orientation and instruction with respect to rules and procedures for prisoners; and

11.  To obtain all relevant juvenile court records and relevant Department of Juvenile Justice agency records, if any, pertaining to inmates and make said records a part of the permanent record maintained by the Department of Corrections regarding the inmate.  The information contained in those records shall be used to determine security level and placement of inmates.

B.  An alcohol or substance abuse treatment center in which an inmate is placed shall provide services and standards of treatment as provided by the Department of Mental Health and Substance Abuse Services under its rules for alcoholism or substance abuse treatment.  Upon placement of a prisoner in a center for alcoholism or substance abuse treatment, the Department of Corrections shall enter into a third party contract with such center for the custodial and professional services rendered to any prisoner.  Such contract may include requirements imposed by law on the Department of Corrections or reimbursement for such services, if necessary.  The Department of Corrections is further authorized to enter into third party contracts for substance abuse treatment programs which are certified by the Department of Mental Health and Substance Abuse Services to provide professional services on an outpatient basis to prisoners in need of substance abuse treatment and follow-up treatment while assigned to alternatives to incarceration.

C.  The Department of Juvenile Justice shall allow reasonable access to its database for the purpose of obtaining the juvenile records required by subsection A of this section.

D.  The Department of Corrections shall adopt rules governing the implementation of this section.

Added by Laws 1978, c. 246, § 1, eff. Oct. 1, 1978.  Amended by Laws 1990, c. 51, § 119, emerg. eff. April 9, 1990; Laws 1990, c. 245, § 1, emerg. eff. May 21, 1990; Laws 1990, c. 337, § 26; Laws 1993, c. 276, § 9, emerg. eff. May 27, 1993; Laws 1996, c. 168, § 2, eff. July 1, 1996; Laws 1997, c. 293, § 40, eff. July 1, 1997; Laws 1998, c. 238, § 2, eff. Nov. 1, 1998; Laws 2004, c. 143, § 2, eff. Nov. 1, 2004; Laws 2005, c. 441, § 3, eff. Jan. 1, 2006.

§57-530.2.  Designating persons to receive personal property of deceased.

Within three (3) days after entry into the custody of the Department of Corrections, every inmate shall complete a notarized form provided by the Department of Corrections designating the name and address of any person who is to receive the personal property of the inmate held by any state correctional facility if the inmate dies.  Each inmate shall have the opportunity to change said designation if he desires. In the event of the death of an inmate, the Department of Corrections shall deliver all money and personal property found within any state correctional facility belonging to the inmate to any person designated pursuant to the provisions of this section.

Added by Laws 1983, c. 149, § 1, emerg. eff. May 26, 1983.

§57-530.3.  Aliens in custody of Department of Corrections - Identification - Assistance to the United States Department of Justice.

It is the intent of the Legislature that the Department of Corrections vigorously provide assistance to the United States Department of Justice:

1.  For the identification of foreign-born nationals who are in the custody of the Department of Corrections;

2.  In conducting interviews of and processing foreign-born nationals or suspected foreign-born nationals who are in the custody of the Department of Corrections; and

3.  In conducting and completing the deportation process of inmates whom the United States Department of Justice determines to be aliens deportable from the United States.  The Department of Corrections shall assist the Immigration and Naturalization Service in obtaining court certified copies of any records requested for use in official criminal or administrative proceedings.

The Department of Corrections shall implement rules for the determination of the place of birth of all inmates in the custody of the Department.  This determination shall be completed by January 1, 1997.  Upon completion of this determination, the Department of Corrections shall report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives how many inmates in the custody of the Department are not citizens of the United States.  The Department of Corrections shall submit updated reports to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives on a quarterly basis.

The Department of Corrections shall also implement rules for the notification of the Immigration and Naturalization Service of the identity of all inmates in the custody of the Department of Corrections who are foreign-born nationals or that the Department of Corrections suspects are foreign-born nationals.  The Department of Corrections shall convene a working group and include the Immigration and Naturalization Service in the formulation of rules for implementation of this section.

Added by Laws 1996, c. 168, § 3, eff. July 1, 1996.

§57-531.  Disposition of monies derived from inmate work release program - Transfer of funds in Work Release Centers Revolving Fund.

Beginning July 1, 1983, all monies received by the Department for institutional care from wages earned by inmates while participating in the work release program shall be deposited in the State Treasury to the credit of the Department of Corrections Revolving Fund, and expenditures for operations of the work release centers may be made from said fund.  On July 1, 1983, any cash remaining in the Work Release Centers Revolving Fund in excess of allotment balances or encumbrances for the fiscal year ending June 30, 1983, shall be transferred to the Department of Corrections Revolving Fund and on November 15, 1983, all cash remaining in the Work Release Centers Revolving Fund shall be transferred to the Department of Corrections Revolving Fund.

Added by Laws 1974, c. 285, § 13, emerg. eff. May. 29, 1974.  Amended by Laws 1979, c. 47, § 32, emerg. eff. April 9, 1979; Laws 1983, c. 266, § 13, operative July 1, 1983.

§57-532.  Repealed by Laws 1975, c. 325, § 25, operative July 1, 1975.

§57-533.  Centralized food buying.

The Director of the Department of Corrections will develop and promulgate a policy that will centralize, at the Department of Corrections, the procurement of all items of food supplies, other than fresh food local buys, for all institutions within the Department of Corrections.

Added by Laws 1975, c. 325, § 4, emerg. eff. June 12, 1975.

§57-534.  Repealed by Laws 1976, c. 244, § 20, emerg. eff. June 17, 1976.

§57-534.1.  Repealed by Laws 1977, 1st Ex. Sess., c. 5, § 31, emerg. eff. June 21, 1977.

§57-535.  Filling of a designated grade in next lower grade.

Where there is more than one grade within a specific occupational class, as authorized in Section 11 of this act, the Director of the Department of Corrections, each warden or each superintendent is authorized to fill a designated grade in the next lower authorized grade, provided the total number of employees in the specific occupational class does not exceed the total number of employees authorized for all grades of that specific occupational class.

Added by Laws 1975, c. 325, § 18, emerg. eff. June 12, 1975.

§57-536.  Repealed by Laws 1981, c. 340, § 28, eff. July 1, 1981.

§57-537.  Board of Directors for canteen services - Operating procedures.

A.  There shall be established a Board of Directors for all canteen services within the Department of Corrections.  The members of the Board shall be appointed by the Director of the Department of Corrections.  All canteen operations shall be under the control of the Board and shall operate pursuant to written guidelines established by the Board.  The overall canteen operation shall be selfsupporting.

B.  Each correctional facility may have a canteen.  The directors of each canteen shall be the facility head and two directors appointed by the facility head.  The business manager shall act as custodian of canteen funds and shall make daily deposits of cash receipts in an agency special account approved by the Special Agency Account Board.  Canteen funds may be transferred from one canteen fund special account to another canteen fund special account upon an affirmative vote by the Board of Directors.  All disbursements made from the account shall be by voucher signed by two of the directors of the canteen.  Documentation of each disbursement shall be kept on permanent file at each institution.  Accounting procedures in accordance with state fiscal accounting procedures shall be followed in administering canteen funds.  All profits from the canteen operations shall be used exclusively for the benefit of the inmates of the various institutions and personnel of the Department of Corrections as determined by the canteen Board of Directors pursuant to subsection A of this section.

C.  Employees utilized in the operation of the canteen services at each institution shall be state employees.  Inmates may work in the canteen operations.  Reimbursement for said work shall be accomplished through the institution incentive pay program.

D.  The operations of the canteen service shall be the subject of an annual audit by the Office of the State Auditor and Inspector. Reports of the audit shall be provided to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Legislative Service Bureau, the Department of Corrections, and to the warden of the concerned institution.

E.  Merchandise for resale purchased and sold through a correctional facilities' canteen as established in this section shall be exempted from the provisions of the Oklahoma Central Purchasing Act.

Added by Laws 1975, c. 325, § 20, emerg. eff. June 12, 1975.  Amended by Laws 1979, c. 30, § 91, emerg. eff. April 6, 1979; Laws 1980, c. 210, § 9, eff. Oct. 1, 1980; Laws 1981, c. 89, § 1, emerg. eff. April 20, 1981; Laws 1981, c. 272, § 10, eff. July 1, 1981; Laws 1983, c. 117, § 1, eff. Nov. 1, 1983; Laws 1985, c. 319, § 9, operative Oct. 1, 1985; Laws 1986, c. 314, § 8, operative July 1, 1986; Laws 1987, c. 205, § 26, operative July 1, 1987; Laws 1998, c. 282, § 5, eff. Sept. 1, 1998.

§57-538.  Vocational-technical education policies and programs.

A.  The Department of Human Services, through the State Department of Rehabilitation Services, and the State Board of Career and Technology Education shall implement policies and programs consistent with available funds and applicable federal statutes, rules and regulations, to provide appropriate education, rehabilitation and vocationaltechnical training for persons in custody of the Department of Corrections who are candidates for work release programs, parole or release.  It is the intent of the Oklahoma Legislature that such programs will be available so that said education and training will reasonably be expected to be completed before parole, release or work release begins.

B.  The Department of Corrections shall work cooperatively with the State Department of Rehabilitation Services and the State Board of Career and Technology Education to provide suitable candidates to allow reasonable cost effectiveness in the operation of said education, rehabilitation and training programs.  This shall be accomplished through development of a method for screening and classification of persons in all facilities operated by the Department of Corrections, such screening and classification to be done cooperatively with the above named agencies.

Added by Laws 1975, c. 325, § 21, emerg. eff. June 12, 1975.  Amended by Laws 2001, c. 33, § 42, eff. July 1, 2001.

§57-539.  Administrative actions.

The Director of the Department of Corrections will within thirty (30) days of the effective date of this act:

1.  Establish and implement a classification program that will insure the maximum utilization, by qualified inmates, of the vocational training facilities that exist within designated institutions;

2.  Establish a system of identifying the current vocational-technical job skills of inmates upon reception at the Lexington Assessment and Reception Center and any other place of reception;

3.  Establish a system of assigning inmates with vocational-technical job skills in lieu of using outside contractors for internal projects or repairs; and

4.  Establish a system of internal periodic audits that will encompass all items of equipment, supplies, materials, livestock and poultry, purchased or produced, within the Department of Corrections and its institutions.  Audits shall also include all continuing and special funds and special accounts.  The State Auditor and Inspector shall conduct an annual audit of all such areas of accountability.

Added by Laws 1975, c. 325, § 22, emerg. eff. June 12, 1975.  Amended by Laws 1979, c. 30, § 92, emerg. eff. April 6, 1979; Laws 1998, c. 238, § 3, eff. Nov. 1, 1998.

§57-539.1.  Methods for selection of vocational or vocational-technical programs offered to inmates.

The Department of Corrections, the State Department of Rehabilitation Services and the State Board of Career and Technology Education shall use the following priorities and methods of selection when implementing any program for persons in custody of the Department of Corrections:

1.  The assistance of the Oklahoma Department of Career and Technology Education or a technology center school within the State of Oklahoma;

2.  The assistance of a private vocational or vocational-technical school within the State of Oklahoma;

3.  The assistance of a public university, college or junior college located within the State of Oklahoma;

4.  The assistance of a private university or college located within the State of Oklahoma;

5.  The assistance of a private firm located within the State of Oklahoma; and

6.  The assistance from any entity, public or private, located outside the State of Oklahoma.

Added by Laws 1991, c. 105, § 1, emerg. eff. April 25, 1991.  Amended by Laws 1991, c. 307, § 5, emerg. eff. June 4, 1991; Laws 1993, c. 364, § 17, emerg. eff. June 11, 1993; Laws 2001, c. 33, § 43, eff. July 1, 2001.

§57-540.  Repealed by Laws 1977, 1st Ex. Sess., c. 5, § 31, emerg. eff. June 21, 1977.

§57-541.  Industries Revolving Fund.

A.  There is hereby created in the State Treasury an Industries Revolving Fund for the Department of Corrections.

B.  The revolving fund shall consist of earnings derived from prison industries operated by the Department of Corrections and from that portion of the prisoner's income apportioned and paid into the prison system to recover the cost of incarceration of the prisoners as provided by law.  Funds derived from prisoner wages shall be maintained and accounted for separately in this fund.  The Industries Revolving Fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the State Board of Corrections.

C.  Expenditures from the Industries Revolving Fund shall be budgeted and expended pursuant to the laws of the state and the statutes relating to public finance and to the institution.  The fund may be used to purchase, maintain and repair machinery, to purchase materials and supplies for the prison industries and to defray any other expenses necessary to operation of the industries, with first priority being given to repairs, replacement and modernization of industrial or agricultural machinery or equipment. These funds may also be used to support the overall operation of the Department of Corrections, provided however, no funds shall be used for purposes other than prison industries, except pursuant to legislative appropriation.  Expenditures from the fund derived from prisoner's income may be used for the maintenance of prisoners in prison institutions and all expenses related thereto under such rules as may be established by the State Board of Corrections. Warrants for expenditures from the Industries Revolving Fund shall be based on claims signed by an authorized employee or employees of the Department, and approved for payment by the Director of State Finance.  The Department shall maintain a separate accounting of receipts and expenditures for each industry for periodic review by the Legislature.  The fund may not be used to employ personnel in excess of those authorized by legislative action.

D.  All funds in the Department of Corrections' Industries Revolving Funds not encumbered or obligated upon the operative date of this section shall be transferred to a single Industries Revolving Fund of the Department of Corrections.

E.  The Administrator of Industrial Production will determine the prices of all goods produced through the state prison industries and the Administrator of Agri-Services will determine the prices of all goods produced by Agri-Service units.  These prices will be filed with the Budget Office.

When industrial or agricultural items or products are furnished to the institutions of the Department, or sold to other governmental agencies, payment therefor shall be made within thirty (30) days for deposit in the revolving account to be used in purchasing expendable items, raw materials or other items needed to produce additional such products or items, and for such other purposes as are authorized by law.  The Administrator of Industrial Production or Administrator of Agri-Services may establish higher prices for sale of products to governmental agencies, according to the current market value of each product.

F.  The Department of Corrections is authorized to pay inmates for productive work in accordance with policies set by the Board of Corrections.  The Board of Corrections shall certify the positions to be paid and the rate of pay in accordance with the responsibilities and skills required for the position.  The Department of Corrections shall develop policies for payment of inmates in the Industries Program that promote productivity as well as compensate for responsibilities and skills.  The Department shall file such policy statements with the Chairmen of the appropriate committees of both the Senate and the House of Representatives as designated by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Any change in this policy by the Board of Corrections may be voided by legislative action to rescind such policy.

Added by Laws 1975, c. 325, § 24, operative July 1, 1975.  Amended by Laws 1976, c. 219, § 3; Laws 1977, c. 78, § 1, eff. Oct. 1, 1977; Laws 1979, c. 47, § 33, emerg. eff. April 9, 1979; Laws 1979, c. 254, § 20, emerg. eff. June 5, 1979; Laws 1981, c. 272, § 11, eff. July 1, 1981; Laws 1981, c. 303, § 11, eff. July 1, 1981; Laws 2000, c. 106, § 1, eff. July 1, 2000; Laws 2002, c. 131, § 3, emerg. eff. April 24, 2002; Laws 2002, c. 335, § 3, eff. July 1, 2002.

§57-542.  Repealed by Laws 1990, c. 180, § 2, eff. Sept. 1, 1990.

§57-543.  Work release centers - Establishment and operation.

The Department of Corrections, if authorized by the Legislature, may establish and operate work release centers or community treatment centers, under appropriate statutory authority, and in accordance with rules and regulations as promulgated by the Board of Corrections.

Added by Laws 1976, c. 163, § 5, emerg. eff. June 1, 1976.

§57-543.1.  Employment of inmates during strikes and labor disputes.

Inmates employed through a work release program under the Division of Community Services of the Department of Corrections shall not report to work if a strike occurs at their place of employment.  Inmates shall not be hired by any employer to replace any employee engaged in a strike or negotiation or arbitration involving a labor dispute.

Added by Laws 1980, c. 66, § 1, emerg. eff. April, 10, 1980.

§57-544.  Repealed by Laws 1977, c. 119, § 3, eff. Oct. 1, 1977.

§57545.  Employment of inmates  Claims against inmates.

A.  Any inmate employed by any prison industry shall be subject to all rules established for his employment by the State Board of Corrections and to all statutes governing the operation of state prison industries as well as by all laws generally governing employment, wages and working conditions except as provided for herein.

B.  Inmates employed by prison industries are not state employees, and they are specifically forbidden from organizing into unions or other associations in connection with their employment or from engaging in any strike, work stoppage, slowdown or collective bargaining process.  This prohibition applies to any inmates forming a union local or similar organization at any prison industry but it shall not prohibit any inmate from otherwise achieving or retaining status as a union member.

C.  The claims of the state against an inmate to cover the costs of incarceration of an inmate shall be prior to the unsecured claims of any creditor.

D.  The employment of any inmate by any prison industry is a privilege granted by the state which may be revoked by the Director of the Department of Corrections.

E.  As used in subsection C of this section, "costs of incarceration" shall include all costs associated with maintaining an inmate in the custody of the Department of Corrections and shall include costs paid by the state for medical care for the inmate.

Added by Laws 1977, c. 119, § 1, eff. Oct. 1, 1977.  Amended by Laws 1993, c. 111, § 1, eff. Sept. 1, 1993.

§57-546.  Repealed by Laws 1990, c. 4, § 1, emerg. eff. March 29, 1990.

§57-547.  Repealed by Laws 1990, c. 4, § 1, emerg. eff. March 29, 1990.

§57-548.  Repealed by Laws 1990, c. 4, § 1, emerg. eff. March 29, 1990.

§57-549.  Powers and duties of State Board of Corrections - Operation of prison industries - Administration of inmate trust funds.

A.  The State Board of Corrections shall have the following powers and duties with respect to the operation of prison industries, the Construction Division, and administration of inmate trust funds:

1.  The power to make leases or other contracts consistent with the operation of prison industries, and to set aside land or facilities for the use of such industry;

2.  The power to establish conditions for expenditures by the Department of Corrections from the Industries Revolving Fund;

3.  The power to negotiate wages and working conditions on behalf of prisoners working in prison industries or prisoners working in the Construction Division.  Pay grades for the Construction Division "on-the-job training" inmate crews shall be as follows:

a. Pay Grade "A" - Inmate Worker,

b. Pay Grade "B" - Inmate Worker,

c. Pay Grade "C" - Apprentice,

d. Pay Grade "D" - Skilled Craft;

4.  The power to collect wages on behalf of the inmate, to apportion inmate wages in accordance with the law; and the duty to preserve those wages reserved for the inmate in an account for his or her benefit, and to establish procedures by which the inmate can draw funds from this account under the conditions and limitations and for the purposes allowed by law;

5.  The duty to establish the percentages of such wages which shall be available for apportionment to inmate savings; to the inmate for his or her personal use; to the lawful dependents of the inmate, if any; to the victim of the inmate's crime; for payment of creditors; for payment of costs and expenses for criminal actions against such inmate; and to the Department of Corrections for costs of incarceration.  Provided, that not less than twenty percent (20%) of such wages shall be placed in an account, payable to the prisoner upon his or her discharge or upon assignment to a prerelease program.  Funds from this account may be used by the inmate for fees or costs in filing a civil or criminal action as defined in Section 151 et seq. of Title 28 of the Oklahoma Statutes or for federal action as defined in Section 1911 et seq. of Title 28 of the United States Code, 28 U.S.C., Section 1911 et seq.; and

6.  The power to invest funds held by the Department of Corrections on behalf of each inmate in an interest-bearing account with the interest accruing and payable to the Crime Victims Compensation Fund, as provided in Section 142.17 of Title 21 of the Oklahoma Statutes.  The interest from each inmate's savings account shall be payable to the Crime Victims Compensation Fund, at such intervals as may be determined by the Board, in addition to any other payments to such fund required by the inmate's sentence or otherwise by law.  An inmate shall not have the right, use or control of any interest derived from any funds placed in a mandatory savings account.

B.  The State Board of Corrections shall cause to be placed in an account income from the inmate's employment and any other income or benefits accruing to or payable to and for the benefit of said inmate, including any workers' compensation or Social Security benefits.

1.  From this account the State Board of Corrections may charge for costs of incarceration any inmate working in private prison industries or any other inmate for costs of incarceration not to exceed fifty percent (50%) of any deposits made to said account, unless said deposits were from a workers' compensation benefit.

2.  From this account, the State Board of Corrections may charge any inmate for costs of incarceration, an amount equivalent to one hundred percent (100%) of any deposits from a workers' compensation benefit to said account.

3.  The Department of Corrections shall pay into the Crime Victims Compensation Revolving Fund, Section 142.17 of Title 21 of the Oklahoma Statutes, an amount equal to five percent (5%) of the gross wages earned by inmates working in a private prison industries program, said amount to be paid from the amount deducted for cost of incarceration.

4.  Withdrawals and deposits shall be made according to rules and regulations established by the State Board of Corrections.

C.  The Department of Corrections may assess costs of incarceration against all inmates beginning on September 1, 1992.  Such costs shall be a debt of the inmate owed to the Department of Corrections and may be collected as provided by law for collection of any other civil debt.  In addition to the provisions of this section authorizing expenditure of inmate trust funds for costs of incarceration, any monies received for costs of incarceration shall be deposited in the Department of Corrections Revolving Fund.

Added by Laws 1977, c. 258, § 5, eff. Oct. 1, 1977.  Amended by Laws 1981, c. 100, § 1, emerg. eff. April 22, 1981; Laws 1985, c. 57, § 2, eff. Nov. 1, 1985; Laws 1990, c. 180, § 1, eff. Sept. 1, 1990; Laws 1991, c. 95, § 1, eff. Sept. 1, 1991; Laws 1992, c. 319, § 5, eff. Sept. 1, 1992; Laws 1993, c. 29, § 2, emerg. eff. April 2, 1993; Laws 1995, c. 266, § 4, emerg. eff. May 25, 1995; Laws 1996, c. 166, § 2, eff. July 1, 1996; Laws 2004, c. 168, § 9, emerg. eff. April 27, 2004; Laws 2005, c. 159, § 3, emerg. eff. May 10, 2005.

NOTE:  Laws 2004, c. 168, § 18, providing for an effective date of Nov. 1, 2004, was repealed by Laws 2004, c. 382, § 4, emerg. eff. June 3, 2004.

§57-549.1.  Purchase of prison industries goods and services.

A.  The Department of Corrections is authorized to purchase in the manner prescribed by law, facilities, equipment, raw materials and supplies, and to engage the supervisory personnel necessary to establish and maintain for this state at the penal institutions, now or hereafter under the control of the State Board of Corrections, industries and agricultural programs for the utilization of services of prisoners in the manufacture or production of such articles or products as may be needed for the construction, operation, maintenance or use of any office, department, institution or agency supported in whole or in part by this state and the political subdivisions thereof.

B.  All articles and services provided by the Department of Corrections in the state correctional institutions, and not required for use therein, shall be purchased as required by all offices, departments, institutions, agencies, counties, schools, colleges, universities, or political subdivisions or any agency thereof of this state which are supported in whole or in part by this state, if such article or service is the lowest and best bid, and no such article or product may be purchased by any such office, department, institution, agency, county, school, college, university, or political subdivisions or agency thereof from any other source unless excepted from the provisions as hereinafter provided.  Purchases made by the above-described state agencies may be made by submitting the proper requisition through the Office of Public Affairs or by direct order to the prison industries program of the Department of Corrections.

C.  If a requisition is received by the Office of Public Affairs or a direct order is received by the Prison Industries Program of the Department of Corrections from a state agency for any product or service provided by the Department of Corrections and such product or service is also available from a severely handicapped person or a qualified nonprofit agency for the severely handicapped as provided in Sections 3001 et seq. of Title 74 of the Oklahoma Statutes at a comparable price, then the product or service shall be purchased from such severely handicapped person or qualified nonprofit agency for the severely handicapped.  If the product or service is not available within the time period required by the purchasing state agency, then such product or service shall be purchased from the Department of Corrections under the provisions of this section.

D.  All counties, cities, districts or political subdivisions, schools, colleges, or universities, or any agency thereof, which are supported in whole or in part by this state, may purchase the goods or services produced by the prison industries of the Department of Corrections through their properly authorized purchasing authority, or they may place a direct order without competitive bid, with the prison industries of the Oklahoma Department of Corrections.

E.  Not-for-profit corporations or charitable agencies chartered in Oklahoma or other states may purchase such goods and services.  Units of the federal government and units of government in other states may also purchase such goods and services.  All entities which contract with the state, its political units, its agencies, its public institutions, not-for-profit corporations or charitable agencies chartered in Oklahoma may purchase goods or services from the Department of Corrections which are used in the performance of such contracts.  Any church located in the State of Oklahoma may also purchase goods and services produced by the prison industries of the Department of Corrections.  Nothing shall prohibit the Department from bidding on portions of a state contract which are subcontracted by the primary contractor.

F.  Others are prohibited from purchasing such goods and services, with the exception that all surplus agricultural products may be sold on the open market or bartered and exchanged for other food, feed or seed products of comparable value.  The Department of Corrections shall keep complete and accurate records of any such barters or exchanges in such form and manner as the Office of Public Affairs may prescribe.  A copy of such records shall be filed with the Office of Public Affairs no later than March 1 of each year for all barters or exchanges occurring in the previous calendar year.

G.  Products manufactured by the Department of Corrections shall be of styles, patterns, designs and quantities specified by the Department of Corrections except where the same have been or may be specified by the Office of Public Affairs.  Products shall be provided at a fair market price for comparable quality.

H.  State agencies shall make maximum utilization of such products and no similar products shall be purchased by state agencies from any other source than the Department of Corrections except as provided in subsection C of this section, unless the Department of Corrections certifies to the Central Purchasing Director that it is not able to provide products, and no claim therefor shall be paid without such certification.

I.  Exceptions from the mandatory provisions hereof may be made in any case where, in the opinion of the Office of Public Affairs, the article or product does not meet the reasonable requirements of or for such offices, departments, institutions or agencies, or in any case where the requisitions made cannot be reasonably complied with.  No such offices, departments, institutions or agencies, shall be allowed to evade the intent and meaning of this section by slight variations from standards adopted by the Office of Public Affairs, when the articles, services or products produced or manufactured by the Oklahoma Department of Corrections, in accordance with established standards, are reasonably adapted to the actual needs of such offices, departments, institutions or agencies.

J.  In the event of disagreement between the Department of Corrections and the Central Purchasing Director on fairness of price, ability to comply to specifications, reasonableness of specifications and timeliness of delivery of products the matter will be resolved by the Director of Public Affairs.

K.  The Office of Public Affairs shall cooperate with the Department of Corrections in seeking to promote for use in state agencies and by all other eligible customers, the products manufactured and services provided by the prison industries.

L.  The Department of Corrections shall prepare catalogs containing the description of all goods and services provided, with the pricing of each item.  Copies of such catalog shall be sent by the Department of Corrections to all offices, departments, institutions and agencies of this state, and shall be available for distribution to all other eligible customers.

Added by Laws 1983, c. 53, § 1, emerg. eff. April 26, 1983.  Amended by Laws 1984, c. 159, § 1, eff. Nov. 1, 1984; Laws 1992, c. 77, § 1, eff. July 1, 1992; Laws 2003, c. 59, § 1, emerg. eff. April 10, 2003.

§57-549.2.  Oklahoma Prison Industry Marketing Development Advisory Task Force.

A.  1.  There is hereby created until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Prison Industry Marketing Development Advisory Task Force for the purpose of collaborative research, planning and the providing of information to the Legislature and cooperative marketing associations desiring to make investments into and create and design joint ventures for the development and advancement of the production, processing, handling and marketing of products grown, made or manufactured within correctional settings.

2.  The Advisory Task Force shall consist of a representative from each of the following organizations or state agencies selected by that organization or agency:

a. the State Department of Agriculture,

b. the Department of Commerce,

c. Oklahoma State University,

d. Oklahoma University,

e. the Oklahoma Center for the Advancement of Science and Technology,

f. the Oklahoma Department of Career and Technology Education,

g. the State Department of Corrections,

h. two appointees selected by the Speaker of the House of Representatives,

i. two appointees selected by the President Pro Tempore of the Senate, and

j. two appointees selected by the Governor.

At all times the membership of the Advisory Task Force shall have represented on it at least one member well-versed in each of the following areas:  agricultural economics, marketing, business and finance, and production.

3.  Each member of the Advisory Task Force initially appointed shall make his appointment known to the Director of the Department of Agriculture and the Director of the Department of Commerce by August 1, 1996.

4.  Any vacancies in the appointive membership of the Advisory Task Force shall be filled in the same manner as the original appointment.

B.  Within fifteen (15) days from the initial appointment of membership for the Advisory Task Force, the Director of the Department of Agriculture and the Director of the Department of Commerce shall each appoint one member of the Advisory Task Force to serve as cochairs.  If a vacancy occurs in such office, a new cochair shall be appointed from the Advisory Task Force in the same manner as the original appointment.

C.  Other officers may be elected to serve the Advisory Task Force for terms of office as may be designated by the Advisory Task Force members.  The cochairs of the Advisory Task Force or their designees shall preside at meetings.

D.  The Advisory Task Force may meet at such times as may be set by the cochairs of the Advisory Task Force.

E.  Members of the Advisory Task Force shall receive no salary; however, all members of the Advisory Task Force may be reimbursed for their actual and necessary travel expenses as follows:

1.  Advisory Task Force members employed by the state shall be reimbursed by their respective employing agency pursuant to the State Travel Reimbursement Act; and

2.  Any other Advisory Task Force member may receive reimbursement from their appointing authority.

F.  A majority of the members appointed to the Advisory Task Force shall constitute a quorum and a majority present may act for the Advisory Task Force.

G.  The powers and duties of the Advisory Task Force are to:

1.  Conduct a study of the process and procedures for creating and designing joint ventures for industrial and agricultural production within correctional settings;

2.  Provide information to the Legislature relating to the design and creation of agricultural and industrial joint ventures within correctional settings and funding sources for such ventures; and

3.  Work with municipalities, industries, state agencies and other political subdivisions of this state, other states, the federal government, schools of higher education and any other entity to determine areas of need for the development or expansion of agricultural and industrial joint ventures within correctional settings.

H.  The Advisory Task Force shall provide a written progress report to the President Pro Tempore of the Senate and the Speaker of the House of Representatives on or before March 1 of each year.

I.  The Department of Agriculture and the Department of Commerce shall provide staff assistance to the Advisory Task Force as necessary to assist the Advisory Task Force in the performance of its duties.

Added by Laws 1996, c. 165, § 1, eff. July 1, 1996.  Amended by Laws 2001, c. 33, § 44, eff. July 1, 2001; Laws 2001, c. 414, § 7, eff. Aug. 23, 2001.

NOTE:  Laws 2001, c. 12, § 1 repealed by Laws 2001, c. 414, § 15, eff. Aug. 23, 2001.

§57-550.  Designation of persons to act on behalf of Board of Corrections.

In exercising the powers and duties granted to the Board of Corrections under this act, the Board is hereby authorized to designate such person or persons as it may deem necessary to perform those functions on its behalf.

Added by Laws 1977, c. 258, § 6, eff. Oct. 1, 1977.

§57-551.  Transfer of personnel spaces and funds.

The State Employment Review Board, by majority vote, is authorized to determine and approve the transfer of personnel spaces and associated salary limits, and the transfer of funds necessary to support such transferred personnel spaces, within the Department of Corrections and its various institutions as may be deemed essential to the proper functioning and management of these agencies.  The transfer of funds accomplished by the Board shall be exempt from the provisions of Section 41.12 of Title 62 of the Oklahoma Statutes.

Added by Laws 1977, 1st Ex.Sess., c. 5, § 9, emerg. eff. June 21, 1977.

§57-552.  Referral of inmates to Pardon and Parole Board.

The Department Classification Committee shall have the authority to refer inmates, upon reception, to the Pardon and Parole Board under written rules and regulations governing such referrals promulgated by said Board.  The Department Classification Committee shall seek to recommend prisoners requiring alcoholism treatment services to alcoholism treatment centers as a condition of a medical leave or parole.  If a prisoner requiring such services is indigent, such services shall be provided by the Department of Mental Health and Substance Abuse Services.

Added by Laws 1977, 1st Ex.Sess., c. 5, § 10, emerg. eff. June 21, 1977.  Amended by Laws 1987, c. 156, § 8, eff. Nov. 1, 1987; Laws 1990, c. 51, § 120, emerg. eff. April 9, 1990.

§57-553.  Repealed by Laws 2002, c. 53, § 2, eff. Nov. 1, 2002.

§57-554.  Repealed by Laws 1978, c. 273, § 23, emerg. eff. May 10, 1978.

§57-555.  Purchase of utility easements.

The Department of Corrections may purchase utility easements for the purpose of constructing utility lines from penal institutions to supply lines of utility service providers when funds are available for that purpose.

Added by Laws 1977, 1st Ex.Sess., c. 5, § 21, emerg. eff. June 21, 1977.

§57-556.  Lease of residences near penal institutions.

The Department of Corrections may lease residences near penal institutions for wardens, deputy wardens, superintendents and assistant superintendents of such institutions as needed and may buy the option to purchase said residences.  The cost of the lease and the option to purchase shall be paid from operating funds of the using institution or the Department of Corrections.

Added by Laws 1977, 1st Ex.Sess., c. 5, § 22, emerg. eff. June 21, 1977.

§57-557.  Department of Corrections Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Corrections to be known as the Department of Corrections Revolving Fund.  This revolving fund shall consist of monies received by each institution of the Department as reimbursements for noninmate individual food consumption; reimbursements from other state agencies and entities of government; receipts from sale of excess byproducts, excess property, and salvage items; receipts from other ancillary services of the institution, not otherwise provided by law; receipts from the fees provided for in Sections 982 and 991d of Title 22 of the Oklahoma Statutes; monitoring fees for electronically monitored home detention; receipts from the fees provided for in Section 153 of Title 28 of the Oklahoma Statutes for convictions for driving under the influence of alcohol or other intoxicating substance; monies received for providing primary health care and outpatient services to prisoners in county jails; receipts by the Department for institutional care from wages earned by inmates while participating in the work release program; funds for prison rodeos and other special events; and any other receipts accruing to the credit of the Department of Corrections which are not directed by law to be deposited in another fund.  Expenditures from said fund shall be for the general operating expenses of the Department of Corrections.

B.  The Department of Corrections Revolving Fund shall also consist of those monies that are transferred to it by the Department of Corrections from the Industries Revolving Fund of the Department of Corrections for purposes as provided for in Section 541 of this title and expenditures shall be in accordance therewith.  On July 1, 1983, any cash remaining in the Department of Corrections Industries Subsidiary Revolving Fund in excess of allotment balances or encumbrances for the fiscal year ending June 30, 1983, shall be transferred to the Department of Corrections Revolving Fund and on November 15, 1983, all cash remaining in the Department of Corrections Industries Subsidiary Revolving Fund shall be transferred to the Department of Corrections Revolving Fund.

C.  The fund created by subsection A of this section shall be a continuing fund, under the control of the administrative authority of the Department of Corrections, and not subject to fiscal year limitations.  Expenditures shall be made pursuant to the laws of the state and the statutes relating to the Department of Corrections and its institutions, and without legislative appropriation.  Warrants for expenditures from said revolving fund shall be based on claims signed by an authorized employee or employees of the Department of Corrections and approved for payment by the Director of State Finance.

Added by Laws 1978, c. 273, § 15, emerg. eff. May 10, 1978.  Amended by Laws 1980, c. 315, § 7, eff. July 1, 1980; Laws 1983, c. 266, § 14, operative July 1, 1983; Laws 1992, c. 382, § 9, emerg. eff. June 9, 1992; Laws 1993, c. 10, § 5, emerg. eff. Mar. 21, 1993.

NOTE:  Laws 1992, c. 319, § 6 repealed by Laws 1993, c. 10, § 16, emerg. eff. Mar. 21, 1993.

§57-557.1.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§57-557.2.  Oklahoma Community Sentencing Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Community Sentencing Division within the Department of Corrections to be designated the "Oklahoma Community Sentencing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all funds appropriated to it by the Legislature, grants, gifts, bequests and any other lawful money received for the benefit of the statewide community sentencing system.  All funds received shall be deposited to the fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Division for state funding to approved community sentencing systems established pursuant to the provisions of the Oklahoma Community Sentencing Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, 1st Ex.Sess., c. 4, § 25, eff. July 1, 1999.

§57-558.  Repealed by Laws 1991, c. 291, § 22, eff. July 1, 1991.

§57-559.  Disposition of monies received for prison rodeos and other special events - Transfer of funds in Department of Corrections Rodeo and Special Events Revolving Fund.

Beginning July 1, 1983, all monies received by the Department for prison rodeos and other special events for inmates shall be deposited in the State Treasury to the credit of the Department of Corrections Revolving Fund and expenditures for prison rodeos, and other special events for inmates shall be made from said fund.  The Board may also authorize expenditures from said fund for inmate recreation if said expenditures are in excess of the amount required to support special events and the prison rodeos, and if the fund can support such additional expenditures.  On July 1, 1983, any cash remaining in the Department of Corrections Rodeo and Special Events Revolving Fund in excess of allotment balances or encumbrances for the fiscal year ending June 30, 1983, shall be transferred to the Department of Corrections Revolving Fund and on November 15, 1983, all cash remaining in the Department of Corrections Rodeo and Special Events Revolving Fund shall be transferred to the Department of Corrections Revolving Fund.

Added by Laws 1979, c. 254, § 21, emerg. eff. June 5, 1979.  Amended by Laws 1983, c. 266, § 15, operative July 1, 1983.

§57-560.  Architectural contracts - Restrictions.

The Department of Corrections is hereby prohibited from contracting with any architectural firm for a specific project on which the architectural firm has been involved in any work preliminary to said project.

Added by Laws 1979, c. 254, § 22, emerg. eff. June 5, 1979.

§57-561.  Incarceration, supervision and treatment at other than department facilities - Services offered - Standards - Private prison contractors.

A.  The Department of Corrections is hereby authorized to provide for incarceration, supervision, and residential treatment at facilities other than those operated by the Department of Corrections.  Services offered for persons under the custody or supervision of the Department are to include, but not be limited to, housing, alcoholism or drug treatment, mental health services, nursing home care, or halfway house placement.  Such services must meet standards prescribed and established by the State Board of Corrections for implementing such a program, including but not limited to standards concerning internal and perimeter security, discipline of inmates, educational and vocational training programs, employment of inmates, and proper food, clothing, housing, and medical care.  Such services must be contracted for in accordance with Section 85.7 of Title 74 of the Oklahoma Statutes.  Such services, if provided by private prison contractors, shall be contracted for as required by this section.

B.  The Department of Corrections is authorized to lease existing facilities or portions thereof from private prison contractors, counties or other governmental entities and operate such facilities or portions thereof in the same manner as other state owned and operated prison facilities.  All lease agreements entered into pursuant to this section shall be negotiated between the Department and the lessor.  The Department of Central Services shall assist in the negotiations if requested by the Department of Corrections.

C.  Subject to the requirements of this section and Section 561.1 of this title, the Department of Corrections is hereby authorized to provide for the construction or operation or both construction and operation of correctional institutions of the Department of Corrections by private prison contractors.  Such operation shall meet standards prescribed by the State Board of Corrections, including but not limited to, standards concerning internal and perimeter security, discipline of inmates, educational and vocational training programs, and proper food, clothing, housing, transportation, and medical care.  Such services shall be contracted for in accordance with the provisions of Section 561.1 of this title and the provisions of this section.

D.  A comprehensive file for all private prison contractors interested in and capable of operating an institution within the Department of Corrections or providing for the housing, care, and control of inmates in a facility owned and operated by the contractor shall be maintained by the Department.  These files shall include:

1.  A completed application form;

2.  A resume of the contractor's staff and capability;

3.  A completed performance evaluation form for past projects on which the contractor has provided private prison services;

4.  A list of past contracts with this state;

5.  A list of contracts to provide similar services to other states or to the United States; and

6.  The mailing address of each private prison contractor.

Any person or firm wishing to be a private prison contractor may request at any time to be included in the comprehensive file, and shall be provided necessary forms within twenty (20) days of the request and the Department shall add such contractor to the list within twenty (20) days of receipt of a properly completed application.

The Department may solicit evaluation of work done by private prison contractors from members of the private sector, which evaluation shall be part of the comprehensive file.

E.  If the Department intends to secure the services of a private prison contractor, all persons and firms included in the file shall be notified through the mail of such intent.  Such notification shall contain the following information:

1.  Description and scope of the project or projects;

2.  Estimated time schedule for project;

3.  Last date for submitting notice of interest in performing services to the Director; and

4.  Other pertinent data.

Private prison contractors desiring consideration shall meet the requirements of this section and to be considered shall submit a letter expressing interest in the project to the Department within thirty (30) days of the postmark date of the letter of notification mailed by the Department.  Contractors shall file an updated application form at the request of the Department.

F.  The Department shall define the scope of a proposed project, determine the various project components, phases and timetables, and prepare detailed project descriptions to guide prospective contractors.  Before the Department awards a contract to a private prison contractor, the plans shall be approved by the State Board of Corrections.

G.  The Department shall review the files of the private prison contractors desiring consideration for the project.  After performing the analysis required by Section 561.1 of this title, the Department shall select no less than three and no more than five contractors for more detailed consideration.  In the event interviews for more than one contract are being considered at the same time, the number of contractors selected for more detailed consideration should be at least twice the number of contracts contemplated.  This initial screening should consider the requirements of the project, as well as the following factors to be determined from the comprehensive file, and replies to inquiries to former clients:

1.  Specialized experience in the type of work contemplated;

2.  Capacity of the contractor to accomplish the work in the required time; and

3.  Past performance, from the performance evaluation form.

H.  A full report of the evaluation procedures and recommendations of the Department shall be prepared by the Department and submitted to the State Board of Corrections for the independent review of the entire process.

I.  1.  The Department shall select the contractor whose qualifications and project proposal most substantially meet the criteria of the project description.

2.  The Department shall execute the contract with the selected contractor, which contract shall include a fair and reasonable fee.

3.  The negotiated scope and fee shall be reported to the Board for the approval of the award of the contract.

J.  The Department of Central Services shall render assistance to the Department of Corrections in implementing the contracting procedures provided for in this section.  The Department of Central Services may have a representative at any meeting involving negotiations of a contract between the Department and a private prison contractor.  Before submission of the proposed contract to the Legislative and Executive Bond Oversight Commissions, and prior to the date as of which the proposed contract is executed by the State Board of Corrections, the Attorney General and the Director of the Department of Central Services shall review the proposed final version of the contract.  The Attorney General and the Director of the Department of Central Services shall have a period of fifteen (15) days from receipt of the proposed final version of the contract to approve the contract and execute the document.  If either the Attorney General or the Director of the Department of Central Services has objections to the proposed contract, the objections shall be communicated in writing to the Department of Corrections.  The Department of Corrections shall take appropriate action regarding the objections and shall resubmit the proposed contract for additional review.  The Attorney General and the Department of Central Services shall have an additional fifteen-day period to approve the proposed contract and to execute the document.  Failure of the Attorney General or the Director of the Department of Central Services, respectively, to act within the fifteen-day period shall constitute approval of the respective official to the proposed final version of the contract.  The contract shall contain a separate signature block or line for signature by the Attorney General and the Department of Central Services.  The contract shall contain a statement to be executed by the Attorney General and the Director of the Department of Central Services that each one of them, respectively, has reviewed the proposed contract for compliance with the provisions of this section and Section 561.1 of this title, and all other applicable provisions of law and that the contract conforms with those requirements.  Neither the private prison contractor nor the State Board of Corrections shall execute the contract until the document has been executed by the Attorney General and the Director of the Department of Central Services as required by this subsection unless the approval of the respective official has been made as a result of failure to take action within the fifteen-day period prescribed by this subsection.

K.  The Director of Central Services is authorized to lease real property and improvements thereon to a private prison contractor in conjunction with a contract for private management of a state correctional institution located or to be built on the property.  Said lease may be entered into for one (1) year periods, renewable at the sole option of the State of Oklahoma, but not to exceed a cumulative period of fifty (50) years.

L.  Contracts awarded to private prison contractors pursuant to the provisions of this section shall be entered into for a period specified in each contract, subject to availability of funds annually appropriated by the Legislature for that purpose.  No contract awarded pursuant to this section shall provide for the encumbrance of funds beyond the amount available for a fiscal year.

M.  No contract authorized by the provisions of this section shall be awarded until the private prison contractor demonstrates to the satisfaction of the State Board of Corrections:

1.  That the contractor possesses the necessary qualifications and experience to provide the services specified in the contract;

2.  That the contractor can provide the necessary qualified personnel to implement the terms of the contract;

3.  That the financial condition of the contractor is such that the terms of the contract can be fulfilled;

4.  That the contractor has the ability to comply with applicable court orders and corrections standards; and

5.  That, in the case of a contractor who will be providing the services in a nondepartmental facility operated by said contractor, the contractor shall be able to meet accreditation standards and receive accreditation, as required by the terms of the contract pursuant to subsection C of Section 561.1 of this title.

N.  No contract authorized by the provisions of this section shall be awarded until the private prison contractor demonstrates to the satisfaction of the Board that the contractor can obtain insurance or provide self-insurance to:

1.  Indemnify the state against possible lawsuits arising from the operation of prison facilities by the contractor; and

2.  Compensate the state for any property damage or expenses incurred due to the operation of prison facilities.

O.  A private prison contractor shall not be bound by state laws or other legislative enactments governing the appointment, qualifications, duties, salaries, or benefits of wardens, superintendents, or other correctional employees, except that any personnel authorized to carry and use firearms shall comply with the certification standards required by the provisions of Section 3311 of Title 70 of the Oklahoma Statutes and be authorized to use firearms only to prevent a felony, to prevent escape from custody, or to prevent an act which would cause death or serious bodily injury to the personnel or to another person.

P.  Any offense which would be a crime if committed within a state correctional institution also shall be a crime if committed in an institution or facility operated by a private prison contractor.

Q.  The Director or his designee shall monitor the performance of the contractor.

Added by Laws 1980, c. 315, § 2, eff. July 1, 1980.  Amended by Laws 1981, c. 303, § 10, eff. July 1, 1981; Laws 1987, c. 80, § 3, operative July 1, 1987; Laws 1987, c. 205, § 27, operative July 1, 1987; Laws 1992, c. 319, § 7, eff. Sept. 1, 1992; Laws 1996, c. 169, § 1, eff. July 1, 1996; Laws 1997, c. 133, § 77, eff. July 1, 1997; Laws 2002, c. 350, § 1, emerg. eff. May 30, 2002.

§57-561.1.  Private prison contractors - Requests for proposals or negotiated contracts.

A.  Prior to entering into a contract with any private prison contractor for construction or operation, or both, of a correctional facility, the Department of Corrections shall establish a process for requesting proposals or negotiated contracts from such contractors.  The Department of Corrections shall develop criteria for the process by which a contractor for the construction or operation, or both, of a private prison is to be awarded a contract.  The criteria shall be subject to approval by the Board of Corrections.  The criteria for selection of a site for a proposed facility to be constructed or operated, or both, by a private contractor shall include, but shall not be limited to, the availability of medical services, support services, transportation services and the availability of potential employees who would be qualified to perform required functions at a state correctional facility.

B.  Any contract between the Department of Corrections and a private prison contractor, whereby the contractor provides for the housing, care, and control of inmates in a nondepartmental facility operated by the contractor, shall contain, in addition to other provisions, terms and conditions:

1.  Requiring the contractor to provide said services in a facility which meets accreditation standards established by the American Corrections Association;

2.  Requiring the contractor to receive accreditation for said facility from the American Corrections Association, within three (3) years of commencement of operations of the facility;

3.  Requiring the contractor to obtain written authorization from the governing board of any municipality in which the facility is to be located, or if the facility is not to be located within a municipality, written authorization from the board of county commissioners of the county in which the facility is to be located; and

4.  Granting the Department the option at the beginning of each fiscal year pursuant to an agreement, to purchase any such facility, with or without inventory or other personal property, at a predetermined price, which shall be negotiated and included in a schedule or a formula to be contained in the original agreement.  Such agreements relating to a correctional facility, the construction of which was financed or is to be financed by obligations issued from a local governmental entity the repayment of which is to be made in whole or in part from rentals from the State of Oklahoma or the Department of Corrections, shall be submitted to the Oklahoma Bond Oversight Commissions as provided in subsection I of this section.

C.  A contractor proposing to enter a contract with the Department of Corrections for construction or operation, or both, of a correctional facility pursuant to this section must demonstrate:

1.  The qualifications and the operations and management experience to carry out the terms of the contract; and

2.  The ability to comply with the standards of the American Correctional Association and with specific court orders.

D.  In addition to meeting the requirements specified in the requests for proposals, a proposal for the construction and operation of a correctional facility must:

1.  Provide for regular, on-site monitoring by the Department of Corrections;

2.  Acknowledge that payment by the state is subject to the availability of appropriations;

3.  Provide for payment of a maximum amount per fiscal year;

4.  Demonstrate a cost benefit to the State of Oklahoma when compared to the level and quality of programs provided by state-operated facilities that have similar types of inmates at an operational cost not more than the cost of housing inmates in similar facilities and providing similar programs to those types of inmates in state-operated facilities.  The Department of Corrections shall be responsible for determining the cost/benefit of the proposal;

5.  Permit the state to terminate the contract for cause;

6.  Contain a proposed per diem operational cost per inmate for the initial year and subsequent years of operations;

7.  Subject to appropriations, provide that cost adjustments may be made only once each fiscal year, to take effect at the beginning of the next fiscal year using as the maximum percentage increase, if any, an increase not to exceed the previous year's Consumer Price Index for All Urban Consumers (CPI-U) as prepared by the United States Bureau of Labor Statistics;

8.  Have an initial contract term of not more than one (1) year, with an option to renew for additional periods not to exceed twenty (20) years;

9.  If the proposal includes construction of a facility, contain a performance bond approved by the Department that is adequate and appropriate for the proposed contract;

10.  Provide for assumption of liability by the private vendor for all claims arising from the services performed under the contract by the private vendor;

11.  Provide for an adequate plan of insurance for the private vendor and its officers, guards, employees, and agents against all claims, including claims based on violations of civil rights arising from the services performed under the contract by the private vendor;

12.  Provide for an adequate plan of insurance to protect the state against all claims arising from the services performed under the contract by the private vendor and to protect the state from actions by a third party against the private vendor, its officer, guards, employees, and agents as a result of the contract;

13.  Provide plans for the purchase and assumption of operations by the state in the event of the bankruptcy of the private vendor; and

14.  Contain comprehensive standards for conditions of confinement.

E.  As of the end of each fiscal year, the Department of Corrections shall determine the average daily cost per inmate for the operational costs at each major category of correctional facility.  There shall be a separate computation of the average daily rate for maximum security, medium security, minimum security and work center facilities.  The Department of Corrections shall present the daily rate computations to the Board of Corrections.  The Board of Corrections, after appropriate review and analysis, shall adopt as a final action of the Board, at its regularly scheduled meeting in the month of August, an average daily rate per inmate by facility category for the immediately preceding fiscal year.

F.  If a request for proposal process is utilized and no proposals conform to the established criteria, the Department shall prepare an additional request for proposals.  The Department of Corrections shall evaluate the proposals within thirty (30) days of receipt from the prospective contractor.  The Department of Corrections shall specifically determine whether a proposal meets the requirements of paragraph 4 of subsection D of this section by comparing the daily rate for housing and care of inmates pursuant to any proposed contract with a private contractor to the daily rate for housing and care of inmates at the comparable type of facility operated by the Department of Corrections using the information provided pursuant to paragraph 6 of subsection D of this section.  The Department shall evaluate proposals taking into account any direct or indirect costs that would continue to be paid by the Department of Corrections including, but not limited to, transportation, records management, discipline, general administration, management of inmate trust funds, and major medical coverage.  Such costs shall be added to the proposed per diem of the private vendor when comparing the total per diem costs of the state operating facilities.

G.  If the Department of Corrections proposes to enter into a contract for the construction or the operation, or both, of a private prison, the Department shall compare both the capital costs and the operating costs for the facility to the imputed capital costs and the projected operating costs of a comparable facility constructed and operated by the Department of Corrections.

H.  The Department of Corrections shall deliver to the Board of Corrections the top three qualified prospective private prison contractors identified pursuant to this section and pursuant to Section 561 of this title together with the information reviewed and analyzed by the Department of Corrections during analysis of the proposals as required by this section.  The Board of Corrections shall evaluate the information provided and shall make a final decision selecting the contractor within fifteen (15) days of receipt of the information.

I.  Any contract subject to the provisions of this section entered into by the Board of Corrections shall be subject to the approval of the Legislative and Executive Bond Oversight Commissions in the same manner as provided by law for the review of issuance of obligations by State Governmental Entities as prescribed by Section 695.8 of Title 62 of the Oklahoma Statutes.

J.  Before submission of the proposed contract to the Legislative and Executive Bond Oversight Commissions, and prior to the date as of which the proposed contract is executed by the Board of Corrections, the Attorney General and the Director of the Department of Central Services shall review the proposed final version of the contract.  The Attorney General and the Director of the Department of Central Services shall have a period of fifteen (15) days from receipt of the proposed final version of the contract to approve the contract and execute the document.  If either the Attorney General or the Director of the Department of Central Services has objections to the proposed contract, the objections shall be communicated in writing to the Department of Corrections.  The Department of Corrections shall take appropriate action regarding the objections and shall resubmit the proposed contract for additional review.  The Attorney General and the Department of Central Services shall have an additional fifteen-day period to approve the proposed contract and to execute the document.  Failure of the Attorney General or the Director of the Department of Central Services, respectively, to act within the fifteen-day period shall constitute approval of the respective official to the proposed final version of the contract.  The contract shall contain a separate signature block or line for signature by the Attorney General and the Department of Central Services.  The contract shall contain a statement to be executed by the Attorney General and the Director of the Department of Central Services that each one of them, respectively, has reviewed the proposed contract for compliance with the provisions of this section and Section 561 of this title, and all other applicable provisions of law and that the contract conforms with those requirements.  Neither the private prison contractor nor the Board of Corrections shall execute the contract until the document has been executed by the Attorney General and the Director of the Department of Central Services as required by this subsection unless the approval of the respective official has been made as a result of failure to take action within the fifteen-day period prescribed by this subsection.

Added by Laws 1997, c. 133, § 78, eff. July 1, 1997.  Amended by Laws 2002, c. 221, § 1, emerg. eff. May 8, 2002; Laws 2003, c. 3, § 47, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 81, § 4 repealed by Laws 2003, c. 3, § 48, emerg. eff. March 19, 2003.

§57-561.2.  Siting of correctional facilities - Contractor selection process.

A.  The Oklahoma Department of Corrections shall develop criteria for selection of a site upon which to construct the correctional facilities described in subsection B of Section 79 of this act.  The criteria shall include, but shall not be limited to, the availability of medical services, support services, transportation services, the availability of potential employees who would be qualified to perform required functions at a state correctional facility and any benefits or incentives offered by the applicant.  The criteria shall be subject to approval by the Board of Corrections.

B.  The Oklahoma Department of Corrections shall establish a process for requesting proposals to construct a correctional facility built with the funds authorized pursuant to Section 79 of this act.

C.  Proposals shall be submitted not later than thirty (30) days after receipt of the request.  The Department shall identify the proposals meeting the criteria approved pursuant to subsection A of this section within thirty (30) days after receipt of the proposals.  The Department of Corrections shall identify by appropriate review and analysis the proposals submitted and shall select a maximum of three proposals which conform to the criteria set out in subsection A of this section and shall forward the proposals meeting criteria to the Board of Corrections.

D.  The Department of Corrections shall deliver to the Board of Corrections the top three qualified proposals identified pursuant to this section together with the information reviewed and analyzed by the Department of Corrections during analysis of the proposals as required by this section.  The Board of Corrections shall evaluate the information provided and shall make a final decision selecting the best site for the correctional facility within fifteen (15) days of receipt of the information.

E.  Any plans developed pursuant to the process for selection of a contractor for construction of a facility authorized pursuant to Section 79 of this act shall become the nonexclusive property of the State of Oklahoma as a condition of the award of the final contract for construction of the facility.  The State of Oklahoma shall not be obligated to obtain any further permission for use of the plans or to make payment to any person or other legal entity for the further use of the plans as may be needed for additional projects for site adaptation for buildings, structures, or both, for use by the Department of Corrections.

F.  The Department of Central Services shall be responsible for any changes or updates of such plans for construction of any additional correctional facility constructed using the plans described in subsection E of this section.  The Oklahoma Department of Transportation and the Department of Central Services shall provide such architectural, engineering and consulting services as the Department of Corrections may require in order to adapt existing plans for use in construction of additional correctional facilities.

G.  If the Department of Corrections requires architectural, engineering or other consulting services in addition to those services authorized by subsection F of this section, the Department of Central Services shall be authorized to enter into a contract with an architect, engineer or for other necessary services, as may be required in order to adapt existing plans for new sites for additional correctional facilities.  The costs of any such services shall be paid by the Department of Corrections.

Added by Laws 1997, c. 133, § 80, eff. July 1, 1997.

§57-561.3.  Private prison operators to furnish medical care.

Every contract entered into on and after July 1, 2000, between the Department of Corrections and a private prison operator which provides for the housing of inmates under the custody or supervision of the Department of Corrections, shall require that the private prison operator furnish medical care for such inmates as part of the contract price.  Such care shall meet standards prepared and established by the State Board of Corrections for inmate medical care.

Added by Laws 2000, 1st Ex.Sess., c. 8, § 7, eff. July 1, 2000.  Amended by Laws 2002, c. 384, § 1, emerg. eff. June 4, 2002.

§57-562.  Correctional Officer Cadets.

The Department of Corrections is hereby authorized to employ Correctional Officer Cadets that will meet all the qualifications established for correctional officers and guards in Section 510 of this title.  After successful completion of the probationary period required in subsection D of Section 840-4.13 of Title 74 of the Oklahoma Statutes, Correctional Officer Cadets will be promoted to Correctional Officer I.

Added by Laws 1980, c. 315, § 9, eff. July 1, 1980.  Amended by Laws 1996, c. 268, § 1, eff. July 1, 1996; Laws 1999, c. 89, § 1, eff. July 1, 1999.

§57-563.  Correctional facilities - Creation or construction - Approval of Legislature - Inmate work centers - Location.

A.  Except as otherwise authorized by Section 183 of Title 73 of the Oklahoma Statutes, before any correctional facility other than an inmate work center as authorized in subsection B of this section or an inmate drug offender work camp, whether within the Department of Corrections or within any other state agency, may be created or any construction performed which may significantly increase, extend or expand the present facility, such creation or construction shall be approved by the Legislature.  Correctional facilities owned or operated by private prison contractors shall not be deemed to be within the Department of Corrections or other state agency.

B.  The Department of Corrections is hereby authorized to establish inmate work centers in locations where a need for labor to conduct public work projects is determined.  The Department shall select the inmate work center locations based on objective comparisons of interested communities in accordance with procedures and criteria established by the Department of Corrections.  The procedures, selection criteria and decision case analysis shall be made available to the public upon request.

C.  No state, county or municipal correctional facility including any inmate work center, inmate drug offender work camp, inmate halfway house, inmate transitional living center and any other place where state, county or municipal inmates are housed shall be located within one thousand (1,000) feet of any public or private elementary or secondary school nor within two thousand five hundred (2,500) feet of any state training school.  The provisions of this subsection shall not apply to any inmate work center, inmate drug offender work camp, inmate halfway house, inmate transitional living center and any other place where state, county or municipal inmates are housed established prior to May 20, 1994.  Provided, that the provisions of this subsection shall not apply to state, county, or municipal correctional facilities that are granted permission to operate within the areas restricted by this subsection by a majority vote of the following entities:

1.  The district board of education of each school district with an affected school; and

2.  The governing body of each affected private school.

D.  In any county with a population of two hundred fifty thousand (250,000) or more, as determined by the latest Federal Decennial Census, the Department of Corrections shall not cause, permit or require any inmate in the custody of the Department or cause, permit or require any offender under the supervision of the Department to enter, remain or be present in any Department of Corrections facility located within one thousand (1,000) feet of a private or public elementary or secondary school, or on the grounds of such a facility, for any activities involving or relating to processing, training, instructing, interviewing, counseling, reporting, conferring, imposing discipline, reviewing or adjudicating or any correctional function requiring or permitting the presence of the offender, except offenders may be employed in construction, maintenance or janitorial activities in or on the structures or grounds while under supervision of a correctional employee.  The provisions of this subsection shall not apply to any facility established or acquired by the Department of Corrections prior to May 20, 1994.

Added by Laws 1981, c. 303, § 16, eff. July 1, 1981.  Amended by Laws 1987, c. 80, § 4, operative July 1, 1987; Laws 1989, c. 303, § 15, operative July 1, 1989; Laws 1990, c. 258, § 19, operative July 1, 1990; Laws 1992, c. 293, § 3, emerg. eff. May 25, 1992; Laws 1993, c. 203, § 1, eff. Sept. 1, 1993; Laws 1994, c. 213, § 1, emerg. eff. May 20, 1994; Laws 1996, c. 248, § 1, emerg. eff. May 28, 1996; Laws 1997, c. 133, § 81, eff. July 1, 1997; Laws 1998, c. 290, § 4, eff. July 1, 1998; Laws 2002, c. 43, § 2, eff. Nov. 1, 2002 and Laws 2002, c. 465, § 2, eff. July 1, 2002.

§57-563.1.  Location of private prison facilities - Restrictions.

A.  The location of any prison facility which is not operated by the Department of Corrections, a county, or a city:

1.  Shall be subject to the nondiscriminatory zoning ordinances of the town or city in which located; and

2.  Is specifically prohibited within one (1) mile of any public or private elementary or secondary school.  The provision of this paragraph shall not apply to:

a. any private medium secure juvenile facility which was established and housed juveniles prior to July 1, 1999,

b. any prison facility which was used as a prison facility prior to the establishment of a public or private elementary or secondary school within the one-mile radius of the prison facility as long as the prison facility remains in continuous use as a prison,

c. any prison or juvenile facility established within the prohibited distance from a private elementary or secondary school prior to May 20, 1994, or within the prohibited distance from a public elementary or secondary school prior to July 1, 1987,

d. any other juvenile facilities, or

e. a correctional facility not operated by the Department of Corrections that is granted permission to operate within the areas restricted by this subsection by a majority vote of the following entities:

(1) the district board of education of each school district with an affected school, and

(2) the equivalent governing body of each affected private school.

B.  The distance indicated in this section shall be measured from the nearest property line of the school to the nearest property line of the prison facility.

C.  1.  Prior to the establishment of any prison facility which is not operated by the Department of Corrections, a private prison contractor shall obtain written authorization to establish the facility from the governing body of any municipality in which the facility is to be located, or if the facility is not to be located within the incorporated limits of a municipality, from the board of county commissioners of the county in which the facility is to be located.

2.  The authorization shall be submitted to the Board of Corrections before any contract between the Department of Corrections and the private prison contractor is awarded.

D.  The term "prison or prison facility" means any facility operated by a private prison contractor as such term is defined in Section 502 of this title.

Added by Laws 1987, c. 80, § 5, operative July 1, 1987.  Amended by Laws 1994, c. 213, § 2, emerg. eff. May 20, 1994; Laws 1998, c. 290, § 5, eff. July 1, 1998; Laws 1999, c. 394, § 1, eff. Nov. 1, 1999; Laws 2000, c. 244, § 1, eff. July 1, 2000; Laws 2003, c. 345,§ 1, emerg. eff. May 29, 2003.

§57-563.2.  Private prison facilities for minimum or medium security level inmates.

A.  Except as provided for in subsection B of this section, a private prison contractor may contract with the federal government or another state to provide for housing, care and control of minimum or medium security level inmates, as provided in this section, who are in the custody of the United States or another state, who do not have histories of escape from medium or maximum security level correctional facilities for adults, who do not have histories of rioting, and who are sentenced to terms of incarceration for conviction of a felony, other than a felony that would be a capital offense if committed in this state or a sex-related offense, or who are sentenced to federal or state facilities for conviction of a misdemeanor, other than a sex-related offense, or who are under arrest or detained for federal felony or misdemeanor violations, or detained for a violation of immigration laws, within a facility owned or operated by the private prison contractor.  Provided, incarceration for misdemeanors shall be allowed only pursuant to subsection E of this section.  Such private prison contractor may perform other functions related to such responsibilities.

B.  A private prison contractor operating a facility on January 1, 2004, at twenty-five percent (25%) or less capacity may contract with the federal government or another state to provide for housing, care and control of minimum or medium security level inmates provided the facility would be allowed to house the same type of inmates if contracting with this state.

C.  Any offense which would be a crime if committed within a state correctional institution of this state shall be a crime if committed in a facility owned or operated by a private prison contractor.

D.  A private prison contractor shall not employ any personnel convicted of a felony if the person has been incarcerated in the private prison facility for which an application for employment is being considered; provided, a private prison contractor may employ personnel convicted of drug-related felonies who have been rehabilitated for programs for drug or other substance abuse rehabilitation for inmates of the facility.

Any personnel of a facility owned or operated by a private prison contractor, except any person convicted of a felony offense, shall be authorized to carry and use firearms while in the performance of their official duties only in the manner provided in this subsection and only after completing training approved by the Council on Law Enforcement Education and Training.  The Council on Law Enforcement Education and Training may charge a reasonable fee for its cost of evaluating firearms training for private prison personnel.  Private prison personnel shall only be authorized to use firearms for the following purposes:

1.  To prevent escape from the facility or from custody while being transported to or from the facility.  As used in this paragraph, "to prevent escape from the facility" means to prevent an incarcerated individual from crossing the secure perimeter of the facility; or

2.  To prevent an act which would cause death or serious bodily injury to any person.

The Department of Corrections is authorized to provide training to personnel of the private prison contractor, pursuant to contract.  The Department of Corrections shall charge a reasonable fee for the training, not to exceed the cost of such training.  The provisions of this subsection shall not be construed to confer peace officer status upon any employee of the private prison contractor or to authorize the use of firearms, except as provided in this subsection.  All private prisons operating in this state shall prepare a written emergency plan and mutual aid agreement between the private prison facility and state and local law enforcement agencies, including the Department of Corrections and the Department of Public Safety.  If an inmate escapes from the facility, or in the event of any riot or other serious disturbance, personnel from the facility immediately shall inform the Department of Corrections, the Department of Public Safety, the county sheriff and, if the facility is located within the boundaries of a municipality, the police department of the municipality.  The Department of Corrections shall designate facilities operated by the Department to provide support in the event of a riot, escape or other serious emergency.  Personnel from the facility shall inform the Department of Corrections, pursuant to Department policy, if there is any incident.  The Department of Corrections is directed to respond on behalf of public safety of this state.  The private prison contractor shall provide the Department of Corrections access to the facility and secure facility space to establish a command post, including provisions for telephone and fax access.  Any emergency response provided by any state or local law enforcement agency shall be at the sole expense of the private prison contractor/operator.  Each responding agency shall submit a written invoice detailing costs incurred which shall be paid within thirty (30) days of receipt by the private prison contractor/operator.

E.  A private prison contractor housing federal inmates or inmates of another state shall not accept:

1.  Any inmate who would be incarcerated in the facility for  conviction of a misdemeanor, unless such incarceration in the facility is consistent with American Correctional Association requirements relating to the incarceration of inmates convicted of more serious offenses; or

2.  Any maximum security level inmate.

F.  If an inmate is to be released or discharged from incarceration, is released or discharged by any court order, is to be placed on probation, is paroled, or if the federal government or sending state requests transfer or the return of the inmate, the private prison contractor immediately shall transfer or return the inmate to the sending state which has legal authority over the sentence or, in the case of federal inmates, to the closest federal prison or to the federal authority of the state in which federal custody over the inmate originated.

G.  A private prison contractor housing federal inmates from jurisdictions other than Oklahoma, or inmates sentenced pursuant to the legal authority of another state, shall not allow any such inmate to leave the premises of the facility, except to comply with an order to appear in a court of competent jurisdiction, to receive medical care not available at the facility, to work as provided in subsection H of this section, or to return or be transferred to another state as provided by the provisions of subsection F of this section.

H.  A private prison contractor may allow minimum security inmate labor to be used in public works projects provided all of the following conditions are satisfied:

1.  The public works project must be in and for the county where the private prison is located or a county adjacent to the county where the private prison is located, or in and for a municipality in the county where the private prison is located or an adjacent county;

2.  The private prison contractor has developed security procedures which will ensure the safety of the public and the Department of Corrections has approved such procedures;

3.  The public works project has been authorized by the Department of Corrections and the county or municipal authorities where the public works project is located;

4.  The private prison contractor has procured and has in force and effect a policy of liability insurance which will provide coverage in an amount determined by the Department of Corrections for any loss resulting from the acts or omissions of inmates participating in such project or employees of the private prison contractor and for any injuries occurring to the inmates or employees; and

5.  The use of federal inmates for public works projects will be in strict compliance with the provisions of Section 4002 of Title 18 of the United States Code and any other applicable provisions of federal law.

I.  A private prison contractor housing federal inmates or inmates of another state shall be responsible for the reimbursement of all reasonable costs and expenses incurred by this state or a political subdivision of this state for legal actions brought in this state by or on behalf of any federal inmate or inmate of another state while incarcerated in the facility, including court costs, sheriff mileage fees, witness fees, district attorney expenses, expenses of the office of Attorney General, indigent or public defender fees and costs, judicial expenses, court reporter expenses and any other costs, fees, or expenses associated with the proceedings or actions.

J.  As used in this section, unless federal custody status is specified, security level restrictions shall refer to the security levels applicable to inmates in institutions within the Department of Corrections, as determined by policy of the Department of Corrections, unless the Department of Corrections approves more restrictive levels of security as prescribed by the private prison contractor.  Private prison contractors housing federal inmates or inmates of another state shall be bound by such security level classifications.

K.  A private prison contractor shall not house inmates from this state with federal inmates or inmates from another state, unless segregated or otherwise housed in such a manner as to satisfy the Director of the Department of Corrections.

L.  The State of Oklahoma shall not assume jurisdiction or custody of any federal inmate or inmate from another state housed in a facility owned or operated by a private prison contractor.  Such inmates from another state shall at all times be subject to the jurisdiction of that state and federal inmates shall at all times be subject to federal jurisdiction.  This state shall not be liable for loss resulting from the acts of such inmates nor shall this state be liable for any injuries to the inmates.

Added by Laws 1991, c. 307, § 2, emerg. eff. June 4, 1991.  Amended by Laws 1992, c. 405, § 5, eff. July 1, 1992; Laws 1993, c. 203, § 2, eff. Sept. 1, 1993; Laws 1996, c. 46, § 1, eff. Nov. 1, 1996; Laws 1996, c. 169, § 2, eff. July 1, 1996; Laws 1998, c. 149, § 1, eff. July 1, 1998; Laws 1999, c. 394, § 2, eff. Nov. 1, 1999; Laws 2000, c. 78, § 1, eff. July 1, 2000; Laws 2002, c. 103, § 1, eff. July 1, 2002; Laws 2004, c. 552, § 1, emerg. eff. June 9, 2004; Laws 2005, c. 476, § 1, eff. July 1, 2005.

§57-563.3.  Private prison contractors not having contract with Department of Corrections which house federal inmates or inmates of another state.

A.  A private prison contractor which does not have a contract with the Department of Corrections, but which houses federal inmates or inmates of another state, within two (2) months of commencing operations and thereafter as required by the Department of Corrections, shall:

1.  Obtain from the Department of Corrections approval of all emergency response plans and the internal and perimeter security of the facility of the private prison contractor.  All emergency plans for the private prison facility shall be approved by the Department of Corrections annually on July 1 and within thirty (30) days of any subsequent change or modification to any plan.  Such approval shall be given only if the Director of the Department of Corrections determines that the security and emergency response plan are adequate to protect the public;

2.  Show, to the satisfaction of the Department of Corrections, that adequate food, housing and medical care shall be available for inmates, that the facility will have the necessary qualified personnel to operate the facility, that the financial condition of the private prison contractor is such that the facility can be operated adequately, and that the facility has the ability to comply with applicable court orders and American Correctional Association standards;

3.  Furnish to the Department of Corrections satisfactory proof that the private prison contractor has obtained insurance or is self-insured, in such a manner and in such an amount as the Director of the Department of Corrections, after consulting with the Risk Management Administration, may deem necessary and adequate to reimburse this state or a political subdivision of this state, for expenses arising from any incident which occurs at said prison or which requires intervention by this state or a political subdivision of this state.  Such insurance, in addition, shall be in an amount sufficient to indemnify this state and its officers and employees, for any liability or other loss, including property damage, judgments, costs, attorneys fees or other expenses arising from the operation of the facility, and such facility shall in any event and regardless of the amount of insurance available indemnify and hold harmless this state and its officers and employees, for any and all acts of prison inmates, and/or all officers, employees and stockholders of such private prison contractor for any liability arising out of acts of said inmates, officers, employees and stockholders of such private prison contractor in relation to the operation of the facility.  The insurance required by this paragraph shall not provide coverage for more than one facility.  If the private prison contractor owns or operates more than one facility, separate insurance coverage shall be obtained or provided for each facility;

4.  Obtain written authorization from the governing board of any municipality in which the facility is to be located, or if the facility is not to be located within a municipality, written authorization from the board of county commissioners of the county in which the facility is to be located; and

5.  Require and obtain a felony record search of fingerprints of  every employee or prospective employee of the private prison contractor.  The search shall be based on fingerprints and shall be conducted either by the Federal Bureau of Investigation or the Oklahoma State Bureau of Investigation.  If the search is conducted by the Oklahoma State Bureau of Investigation, the Bureau shall require the person to pay a search fee not to exceed Fifty Dollars ($50.00) or the cost of the search, whichever is the lesser amount.  The fees shall be deposited in the OSBI Revolving Fund.  The private prison contractor is hereby authorized to reimburse employees for the cost of the search.  The Oklahoma State Bureau of Investigation may contact the Federal Bureau of Investigation as regards the information requested, to obtain any felony convictions of the person involved.  The record required by this paragraph shall include the name of the person, whether or not said person has been convicted of any felony offense, a list of any felony convictions, and the dates of such convictions.  The search records of each employee shall be maintained by the contractor for as long as the employee works for the contractor.  The records shall be subject to inspection by the Department of Corrections.

B.  A private prison contractor which does not have a contract with the Department of Corrections, but which houses federal inmates or inmates of another state shall attain accreditation by the American Correctional Association within three (3) years of commencing operation of the facility and thereafter shall maintain such accreditation.

C.  The Department of Corrections shall monitor the performance of the private prison contractor and the continued compliance of the private prison contractor with the provisions of subsections A and B of this section.  If at any time after commencing operations, a private prison contractor, that is subject to the provisions of subsection A of this section, fails to comply with any of said provisions, the Director of the Department of Corrections may order the facility to cease operations.  If a private prison contractor fails to attain or maintain the accreditation required by subsection B of this section, the Director of the Department of Corrections shall order the facility to cease operations.  This order may be enforced by injunction issued by a district court of this state.

D.  The Department of Corrections may charge the private prison contractor a reasonable fee for monitoring compliance with the provisions of paragraphs 1 and 2 of subsection A of this section.  The fee shall not exceed the cost incurred in performing the monitoring.

E.  The Department of Corrections shall promulgate and adopt rules for the implementation of this section.

F.  All fees collected by the Department of Corrections pursuant to this section shall be deposited with the State Treasurer to the credit of the Department of Corrections Revolving Fund.

Added by Laws 1991, c. 307, § 3, emerg. eff. June 4, 1991.  Amended by Laws 2005, c. 476, § 2, eff. July 1, 2005.

§57-563.4.  Transitional living facility - Location - Definition.

A.  No transitional living facility shall be located within two thousand five hundred (2,500) feet of any public or private elementary or secondary school, state training school, or residential neighborhood.  Prior to the establishment of any transitional living facility, the proposed operator shall obtain written authorization to establish and operate the facility from the governing body of the municipality in which the center is to be located or, if the facility is not to be located within the incorporated limits of a municipality, from the board of county commissioners of the county in which the facility is to be located.  The provisions of this section shall not apply to any transitional living facility established prior to the effective date of this act.

B.  For purposes of this section, "transitional living facility" means those facilities that do not have a contract with the Department of Corrections or another agency of this state, or any political subdivision of this state, to provide living space for persons who are under the custody of the Department of Corrections and whose primary function is to provide housing assistance and related social services for individuals who are transitioning from previous incarceration in a county jail, state, or federal facility to the community or are otherwise in need of temporary housing assistance.

Added by Laws 2005, c. 136, § 1, emerg. eff. May 3, 2005.

§57-564.  Inmates to exhaust administrative remedies.

An inmate in the custody of the Department of Corrections shall completely exhaust all available administrative remedies on all potential claims against the state, the Department of Corrections, or an employee of the state or the Department of Corrections prior to initiating an action in district court against the Department.

Added by Laws 1985, c. 57, § 3, eff. Nov. 1, 1985.  Amended by Laws 2005, c. 159, § 4, emerg. eff. May 10, 2005.

§57-564.1.  Disciplinary proceedings - Judicial review - Requirements - Procedures.

A.  In those instances of prison disciplinary proceedings that result in the revocation of earned credits, the prisoner, after exhausting administrative remedies, may seek judicial review in the district court of the official residence of the Department of Corrections.  To be considered by the court, the inmate shall meet the following requirements:

1.  The petition shall be filed within ninety (90) days of the date the petitioner is notified of the final Department of Corrections decision in the Department disciplinary appeal process.

2.  The petition shall only name the Department of Corrections as the respondent and service shall be in accordance with the rules for service under the laws of this state.

3.  The petition shall be limited to the review of only one disciplinary report and no other pleading is allowed other than the petition and the answer.

4.  The court shall not consider any pleadings from any intervening parties and shall not stay the Department disciplinary process during the review of the misconduct hearing.

B.  The answer of the Department shall be filed within thirty (30) days of receipt of the petition unless the court orders a special report upon motion by one party or upon its own motion.

C.  The petition shall assert that due process was not provided and prove which element of due process, relevant only to a prison administrative disciplinary proceeding, was not provided by the prison staff.

D.  The court shall only determine whether due process was provided by the revoking authority.  In determining whether due process was provided, the court shall determine:

1.  Whether written notice of the charge was provided to the inmate;

2.  Whether the inmate had a minimum of twenty-four (24) hours to prepare after notice of the charge;

3.  Whether the inmate was provided an opportunity for a hearing by a prison employee not involved in bringing the charge;

4.  Whether the inmate had the opportunity to present relevant documentary evidence;

5.  Whether the inmate had the opportunity to call witnesses when doing so would not be hazardous to institutional safety or burden correctional goals;

6.  Whether the inmate was provided a written statement as to the evidence relied on and the reasons for the discipline imposed; and

7.  Whether any evidence existed in the record upon which the hearing officer could base a finding of guilt.

E.  The judicial review as provided in this section shall not be an independent assessment of the credibility of any witness or a weighing of the evidence, and there shall be no right to an error free proceeding or to confront accusers.  The only remedy to be provided, if the court finds due process was not provided, is an order to the Department to provide due process.

F.  There shall be no recovery allowed for costs and fees, providing that frivolous petitions are subject to the sanctions provided by the laws of this state.

G.  Either party aggrieved by the final order of the district court on a petition for judicial review may only appeal the order to the Oklahoma Court of Criminal Appeals as set forth in the rules of such Court.

Added by Laws 2005, c. 159, § 5, emerg. eff. May 10, 2005.

§57-565.  Affidavit in forma pauperis - Considering inmates deposited funds.

In determining whether or not an inmate shall be allowed to use an affidavit in forma pauperis, the court shall consider the amount of funds an inmate has on deposit with the Department of Corrections.

Added by Laws 1985, c. 57, § 4, eff. Nov. 1, 1985.

§57-566.  Dismissal of inmate's action - Definitions - Sanctions for frivolous or malicious claims - Judgment - Liability for costs and fees.

A.  Any action by an inmate initiated against any person, party or entity, the state, the Department of Corrections, another state agency, or political subdivision, or an original action in an appellate court, or an appeal of an action whether or not the plaintiff was represented in the district court, may be:

1.  Dismissed with or without prejudice, by the court on its own motion or on a motion of the defendant, if all administrative and statutory remedies available to the inmate have not been exhausted in a timely manner; or

2.  Dismissed with prejudice, by the court on a motion of the defendant, if the court is satisfied that the action is frivolous or malicious.

B.  As used in this section:

1.  "Frivolous" means having no reasonable basis in law or fact, or lacking any good faith legal argument for the extension, modification, or reversal of existing law, or being maintained solely or primarily for delay or to harass the party filed against;

2.  "Inmate" or "inmate in a penal institution" includes, but is not limited to, a person in the custody or under the supervision of the Department of Corrections or the Federal Bureau of Prisons, a person who has been convicted of a crime and is incarcerated for that crime in a county jail, a person who is being held in custody for trial or sentencing, or a person on probation or parole; and

3.  "Malicious" means filing numerous actions, or actions brought in bad faith on de minimus issues.

C.  If the court determines from the pleadings or the evidence that one or more of the causes of action are frivolous or malicious, any one or more of the following sanctions may be imposed, after notice to the inmate and an opportunity for the inmate to respond, without the need for an additional hearing:

1.  Award attorney fees and actual costs incurred by the state, the Department of Corrections, another state agency, a political subdivision, the Attorney General's Office, or the defendant, not to exceed Two Thousand Five Hundred Dollars ($2,500.00) per frivolous cause of action;

2.  Court costs not to exceed Five Hundred Dollars ($500.00) per cause of action;

3.  Order the Department of Corrections to revoke up to seven hundred twenty (720) earned credits accrued by the inmate.  In any case in which the prisoner submits a frivolous or malicious claim, or one that is intended solely or primarily for delay or to harass the party filed against, or testifies falsely or otherwise presents false evidence or information to the court in depositions or in a notarized statement to the court or commits a fraud upon the court, the prisoner shall suffer a loss of earned credits.  The earned credits shall be deducted upon a finding of fact and an order of the court.  In the absence of such a finding by the court and upon review and recommendation by the Office of the Attorney General, a prison disciplinary hearing may be held to determine whether the prisoner has filed such a claim or evidence.  Upon such a finding, the earned credits of the prisoner shall be revoked by the Department or political subdivision;

4.  Order the Department or political subdivision to revoke permission to have nonessential personal property of the inmate, including, but not limited to, televisions, radios, stereos, or tape recorders.  If permission is revoked, the Department shall take appropriate precautions to protect the property during the period of the revocation;

5.  Impose a civil sanction in an amount not to exceed One Thousand Dollars ($1,000.00); or

6.  Impose a monetary judgment against the inmate, not to exceed Five Hundred Dollars ($500.00), to be paid to each named defendant.

D.  Any award of attorney fees, or costs, or the imposition of a sanction shall serve as a judgment against the inmate and the Department or political subdivision is authorized to take up to eighty percent (80%) of the inmate's nonmandatory savings trust funds per month until paid.  The judgment shall be subject to execution without further order of any court for a period of seven (7) years from the date of an award or imposition of a sanction.

Added by Laws 1985, c. 57, § 5, eff. Nov. 1, 1985.  Amended by Laws 1995, c. 141, § 2, eff. Nov. 1, 1995; Laws 1999, c. 127, § 1, eff. July 1, 1999; Laws 2002, c. 402, § 8, eff. July 1, 2002; Laws 2004, c. 168, § 10, emerg. eff. April 27, 2004; Laws 2004, c. 382, § 1, emerg. eff. June 3, 2004.

NOTE:  Laws 2004, c. 382, § 4 repealed the effective date in Laws 2004, c. 168, § 18, causing that chapter to revert to its emergency effective date.

§57-566.1.  Payments and distributions from damage awards.

A.  Any inmate as defined in paragraph 2 of subsection B of Section 566 of this title who successfully obtains a final court order or settlement agreement awarding damages for any cause of action in any federal or state proceedings against the state, a state agency, the Department or any political subdivision, or any employee thereof, shall pay or satisfy from the award:

1.  Any previous assessments of court costs or fines involving the criminal convictions of the offender;

2.  Victims compensation assessments;

3.  Restitution awards;

4.  Probation or parole fees;

5.  Child support or alimony;

6.  Civil judgments; and

7.  Any deficiencies of debts not paid of which the state or the Department of Corrections has notice by judgment, lien, garnishment, or other appropriate process.

B.  After disbursement of the funds by the state or the Department of Corrections, twenty percent (20%) of the award shall be placed in the offender's mandatory savings account and the remainder shall be placed in the offender's regular draw account.  The Department shall give notice to the inmate of known debts owed by the inmate.  The Department shall be granted a reasonable time to review and discover all outstanding debts of the inmate as enumerated in subsection A of this section and shall disburse the award to all outstanding debtors of the inmate within six (6) months of the final court order or settlement agreement.  The Department shall deposit the remaining funds pursuant to subsection C of this section.  All of the amounts and any funds deposited with the Department of Corrections or a political subdivision in accordance with this section shall not be subject to the attachment and garnishment procedures set forth in Title 12 of the Oklahoma Statutes until ninety (90) days after all outstanding debts are paid pursuant to this section.  For purposes of this section, the statutory limits on the collection of debts set out in subsection A of Section 95 of Title 12 of the Oklahoma Statutes shall not apply.

C.  Any inmate, as defined in paragraph 2 of subsection B of Section 566 of this title, or attorney of the inmate, who successfully obtains a final court order awarding damages for any cause of action arising in tort or contract, in any state or federal proceedings, or any settlement agreement, against any party shall notify the Department of Corrections or appropriate political subdivision of the award and shall make the same distribution of the award as is provided in subsection A of this section.  It shall be the duty of the attorney of the inmate or the inmate, if acting pro se, to notify the defendant that any settlement shall be deposited with the Department or political subdivision for disbursement in accordance with this section.  In addition, the state, the Department of Corrections, any other state agency, or any political subdivision of the state shall have the first right of subrogation to any such award or settlement for costs of services incurred by the state, state agency, or political subdivision in relation to such claim, for service provided to the inmate at the request of the inmate, and for all costs of incarceration, before any part of the award is placed in the trust account of the inmate.

Added by Laws 1995, c. 141, § 3, eff. Nov. 1, 1995.  Amended by Laws 1999, c. 127, § 2, eff. July 1, 1999; Laws 2002, c. 402, § 9, eff. July 1, 2002; Laws 2004, c. 168, § 11, emerg. eff. April 27, 2004.

§57-566.2.  Frivolous, malicious actions or failure to state claim upon which relief could be granted - Prepayment of fees.

A.  A prisoner who has, on three or more prior occasions, while incarcerated or detained in any facility, or while on probation or parole, brought an action or appeal in a court of this state or a court of the United States that has been dismissed on the grounds that the case was frivolous, or malicious, or failed to state a claim upon which relief could be granted, may not proceed in a matter arising out of a civil case, or upon an original action or on appeal without prepayment of all fees required by law, unless the prisoner is under immediate danger of serious physical injury.

B.  The court administrator of the Oklahoma courts shall maintain a registry of those prisoners who have had any cases dismissed as frivolous or malicious or for failure to state a claim upon which relief can be granted.  The Attorney General, the General Counsel of the Department of Corrections, the district attorneys and general counsels of the various state agencies shall forward to the court administrator copies of all orders in which there was a finding the case filed by a prisoner was dismissed as frivolous or malicious or for failure to state a claim upon which relief can be granted.

Added by Laws 2001, c. 93, § 1, eff. Nov. 1, 2001.

§57-566.3.  Application for in forma pauperis - Partial payment of court costs - Affidavit of inability to pay - Dismissal - Grievance procedures.

A.  1.  If an applicant for in forma pauperis is a prisoner and the prisoner brings an action of any kind, upon filing, the court shall order the prisoner to pay, as a partial payment of any court costs required by law, before the commencement of the action, a first-time payment of twenty percent (20%) of the deposits of the preceding six (6) months to the trust account of the prisoner administered by the confining agency and thereafter monthly payments of twenty percent (20%) of the deposits of the preceding month to the account, but only if the prisoner does not have enough funds to pay the total costs required by law at the time of filing.  In those cases where the prisoner has sufficient funds available, the prisoner shall be ordered to pay the required costs before the action may commence.  The confining agency shall withdraw monies maintained in the trust account for payment of court fees and shall forward the monies collected at any time the monies exceed Ten Dollars ($10.00) to the appropriate court clerk, or clerks if multiple courts are involved, until the actual court costs are paid in full.  If the prisoner is discharged before payment in full, the court clerk shall be notified of the reported forwarding address and date of discharge of the prisoner.  The prisoner must file a certified copy of the trust account records of the prisoner with the court that reflects the balance and activity of the previous six (6) months at the time the petition is filed.  If the prisoner is on probation or parole, the prisoner will file certified copies of bank or savings statements of the account and income receipts for the prior six (6) months.

2.  Nothing in this section prevents a prisoner from authorizing payment beyond that required by law or the Department of Corrections or political subdivision from forwarding payment beyond that required by law if the prisoner has the funds available.

3.  The court may dismiss any civil action in which the prisoner has failed to pay fees and costs assessed by the court and it is determined the prisoner has funds available and did not pay the required fees and costs.

4.  If a prisoner is found to be indigent and totally without any funds pursuant to this section at the time of filing, the case may proceed without prepayment of fees or partial fees.  Even in those cases where the court finds the prisoner is without funds, the court shall assess costs against the prisoner, establish a payment schedule and order the costs paid when the prisoner has funds.

B.  1.  An affidavit of inability to pay containing complete information as to the identity of the prisoner, prisoner identification number, nature and amount of income, income of the spouse of the prisoner, property owned, cash or checking accounts, dependents, debts and monthly expenses shall be filed with the court.  In addition to the information required above, the affidavit shall contain the following statements:  "I am unable to pay the court costs at this time.  I verify that the statements made in this affidavit are true and correct."  The affidavit shall be sworn as required by law.

2.  The Attorney General or other counsel for the defendant shall be authorized to receive information from any source verifying the financial information given by the prisoner.

3.  When considering the ability of a prisoner to pay fees and costs and establishing a payment schedule, the court shall consider, but is not limited to consideration of, the following:

a. all living support received by the person from any source, including the state, whether in money or any form of services,

b. any income of a spouse,

c. gifts,

d. savings accounts,

e. retirement plans,

f. trust accounts,

g. personal property,

h. inmate trust accounts, and

i. any dispositions of property, real or personal, in the past twelve (12) months.

C.  A court, in which an affidavit of inability to pay has been filed, shall dismiss the action in whole or in part upon a finding that the allegation of poverty is false.  If a portion of the action is dismissed, the court shall also designate the issues and defendants on which the action is to proceed without prepaying costs.  This order is not subject to an interlocutory appeal.

D.  In determining whether the allegation of poverty is false, the court is authorized to hold a hearing, before or after service of process, on its own motion or upon the motion of a party.

E.  If the court concludes, based on information contained in the affidavit of inability to pay or other information available to the court, that the prisoner is able to prepay part of the fees or costs required, then the court shall order a partial payment to be made as a condition precedent to the commencement and further prosecution of the action.

F.  Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any time if the court determines that:

1.  The allegation of poverty is untrue; or

2.  The action or appeal:

a. is frivolous or malicious,

b. fails to state a claim on which relief may be granted, or

c. seeks monetary relief against a defendant who is immune from such relief.

G.  1.  The Department of Corrections and each sheriff is hereby authorized to adopt a grievance procedure at its institutions for receiving and disposing of any and all grievances by prisoners against the Department or any officials or employees thereof or a sheriff, deputies of the sheriff or employees of the county, which arise while a prisoner is within the custody or under the supervision of the Department or sheriff.  The grievances may include, but are not limited to, any and all claims seeking monetary damages or any other form of relief otherwise authorized by law.  All such grievance procedures, including the prisoner disciplinary process, shall be deemed to be the exclusive internal administrative remedy for complaints and grievances.

2.  No court of the State of Oklahoma shall entertain a grievance, petition, or complaint of a prisoner unless and until the prisoner has exhausted all the remedies as provided in the grievance procedure of the Director of the Department of Corrections or sheriff.  Nothing in this section shall modify requirements of The Governmental Tort Claims Act.

3.  Failure to timely institute administrative review of a claim shall be considered an abandonment, and upon motion of the defendants, supported by an affidavit of the defendant that the prisoner has failed to timely institute and exhaust the administrative remedy, the court shall enter a judgment of dismissal with prejudice in that cause of action.  Strict adherence to the notice requirement established in the grievance procedures shall be complied with by the prisoner or the attorney of the prisoner.

4.  In addition to any other provisions of law providing for the confidentiality of records of the Department of Corrections or a sheriff, all reports, investigations, and like supporting documents prepared by the Department or sheriff for purposes of responding to the request of a prisoner for an administrative remedy shall be deemed to be prepared in anticipation of litigation and are confidential and not subject to discovery by the prisoner in any civil action or subject to release under the Oklahoma Open Records Act.  All formal written responses to the grievance of the prisoner shall be furnished to the prisoner as provided for in the grievance procedure.

5.  Any prisoner who is allegedly aggrieved by an adverse decision by the Department of Corrections or a sheriff rendered pursuant to any grievance procedure must file the appropriate civil cause of action or application for extraordinary writ, within one hundred eighty (180) days after the final decision is issued and within the limitations period set forth in The Governmental Tort Claims Act, to the appropriate court alleging specifically what legal right was violated and what remedy exists.

H.  Nothing in this section shall be construed as waiving the sovereign immunity or the tort immunity of the state, its agencies, officers or employees for injuries allegedly suffered while in the custody of the state and its agency or any county, sheriff, or officers or employees of the county for injuries allegedly suffered while in the custody of the county.

Added by Laws 2002, c. 402, § 10, eff. July 1, 2002.  Amended by Laws 2004, c. 168, § 12, emerg. eff. April 27, 2004.

§57-566.4.  Certain actions prohibited - Public records - Default judgment - Venue - Frivolous or malicious claims - Administrative fees - Judgments - Special report prior to answer.

A.  No action may be brought in a court of this state by a prisoner for mental or emotional injury allegedly suffered while under arrest, being detained, or in custody or incarcerated without a prior showing of actual physical injury.

B.  1.  Neither the state, any of its agencies or boards, the Department of Corrections, any county jail, city jail nor their members, agents, servants or employees shall be liable for any form of civil claim or action alleged to have arisen from any theory of contract law.  No arrest or conviction resulting in detention or incarceration shall create any contractual obligation, either actual, implied or at common law, between the prisoner and the state, any of its agencies or boards, the Department of Corrections, any county jail, city jail nor their members, agents, servants or employees.  No policy or internal management procedure issued for the management of the prison or jail shall constitute any contractual relationship or obligation between the state, agency, board, commission, prison, jail, or any of its officers, members, servants or employees, and the prisoner or any visitor to the prison or jail.

2.  No tort action or civil claim may be filed against any employee, agent, or servant of the state, the Department of Corrections, or any county jail or any city jail alleging acts related to the duties of the employee, agent or servant, until all of the notice provisions of the Governmental Tort Claims Act have been fully complied with by the claimant.  This requirement shall apply to any claim against an employee of the state, the Department of Corrections, or any county jail or city jail in either their official or individual capacity.

C.  No civil action of any type may be brought seeking an injunction or temporary restraining order against any city, county or state agency, or any officer or employee thereof, brought by a plaintiff who is currently incarcerated in any jail, state prison or private prison in the state if the claim alleges matters arising from the incarceration of the plaintiff and related to management of the prison, including but not limited to, prison transfers, cell assignments, prison job or work assignments and disciplinary action.

D.  In any complaint or allegation made by a prisoner against any person holding a license to any state court, agency, board, commission or association which issues any form of license, in which the state court, agency, board, commission or association has made a determination that the complaint of the prisoner is frivolous, malicious or without merit, the state court, agency, board, commission or association may sanction the prisoner as provided for by law.

E.  No prisoner of any city or county jail or of any state, federal or private prison in Oklahoma or any person on parole or probation may obtain any public records maintained by any government entity and pertaining in any manner to any public employee, officer or to any citizen, or any criminal history record of any convicted felon.  No prisoner, probationer or parolee may obtain without prepayment of the required fees and costs any other public record subject to release.  The Director of the Department of Corrections shall promulgate a rule for the release of criminal history records available to the public which shall include the requirement that requests for criminal history records include the name of the person whose record is being requested and shall charge Fifteen Dollars ($15.00) for each completed request responded to in any form of written communication by the Department.

F.  No default judgment shall be rendered against any person, city, county or state agency, or any officer or employee thereof, in any form of civil action brought by a plaintiff who is currently incarcerated in any jail, state prison or private prison in the state.

G.  Venue for tort actions filed by a prisoner or a former prisoner of any state prison in the state shall be as follows:

1.  Venue for actions filed by any prisoner of any state prison or private prison in which the state, the Department of Corrections, the Board of Corrections as a whole or individual members, or any officer or employee that has multicounty responsibilities is named as a party shall be in the county of the official residence of the Department of Corrections; and

2.  Venue for tort actions filed by prisoners of a county jail or city jail, and not involving the Department of Corrections, but against the sheriff, jailer, county officials or employees, or city officials or employees shall be in the county where the jail is located.

The limitations on venue set out in this section shall also apply to tort actions filed by former prisoners, if said tort action is based on facts that occurred while the plaintiff was a prisoner.

H.  The Attorney General, district attorneys and the general counsel of the Department of Corrections shall notify the Pardon and Parole Board of all lawsuits filed by any prisoner in which a determination was made by a court that the lawsuit was either frivolous or malicious.

I.  The Department of Corrections may assess an administrative fee not to exceed Five Dollars ($5.00) for the processing of any grievance or disciplinary report that has been appealed to the Director and shall charge prisoners for the costs of any supplies, materials or services provided to the inmate at the request of the inmate.  Any fees collected pursuant to this subsection shall be deposited into the Department of Corrections Revolving Fund.  If the appeal of the grievance or the disciplinary report results in a finding in favor of the prisoner, all fees and costs collected pursuant to this section shall be returned to the prisoner.

J.  Judgments rendered against prisoners and received by the Department of Corrections for, but not limited to, monetary damages, child support, transportation costs, filing fees, court costs, sanctions or attorney fees may be withdrawn by the Department from any funds deposited into a prison trust account of the prisoner and forwarded to the prevailing party.

K.  Upon motion of the defendant or the court for a special report in any civil action filed by a prisoner or attorney of the prisoner against any party, the court shall stay all proceedings in the case and order the custodian or appropriate party to prepare a special report to the court prior to defendants being required to answer.  The special report will order corrections officials or the appropriate party to undertake a review of the subject matter of the petition in order to provide the court with additional information for the processing of the claim of the prisoner, to ascertain the facts and circumstances, to consider whether any action can and should be taken by the institution or other appropriate officials to resolve the subject matter of the petition and to determine whether other like matters, whether pending in this court or elsewhere, are related to this matter and should be taken up and considered together.  All reports made in the course of the review shall be attached to and filed with the special report, and a date the special report is due to the court shall be set.  All pending motions are stricken without prejudice to their being reasserted after the special report is filed.  All discovery under the Oklahoma Rules of Civil Procedure is stayed until the special report has been filed and any dispositive motions based on the special report are ruled upon.  A copy of the special report shall be sent to the respective parties by the agency or person preparing the special report.  Upon receipt of the special report, dispositive motions may be filed by the parties and the district court may properly dismiss the petition as being frivolous or malicious or for failure to state a claim, may grant summary judgment or order that the case may proceed under the Oklahoma Rules of Civil Procedure.

Added by Laws 2002, c. 402, § 11, eff. July 1, 2002.  Amended by Laws 2004, c. 382, § 2, emerg. eff. June 3, 2004.

§57-566.5.  Exhaustion of administrative and statutory remedies.

In any legal proceeding filed by an inmate, full and complete exhaustion of all administrative and statutory remedies on all potential claims against the state, the Department of Corrections, or an employee of the state or the Department of Corrections is a jurisdictional requirement and must be completed prior to the filing of any pleadings.

Added by Laws 2004, c. 168, § 13, emerg. eff. April 27, 2004.  Amended by Laws 2005, c. 159, § 6, emerg. eff. May 10, 2005.

§57-566.6.  Claims in form of lien arising from prosecution, incarceration, or supervision of inmate.

A.  Claims in the form of a lien from an inmate or from a former inmate which arise from the prosecution, incarceration, or supervision of the inmate shall not be accepted by any county clerk, court clerk, county treasurer, or any official of this state having the authority to accept and file liens against persons or property in this state, unless the claim or lien is accompanied by a valid order from a court of competent jurisdiction.

B.  Any lien filed by an inmate or on behalf of an inmate which arises from the prosecution, incarceration, or supervision of the inmate shall be void upon the filing of an affidavit that the lien arose out of an inmate claim or a claim on behalf of an inmate, unless the claim or lien is accompanied by a valid order from a court of competent jurisdiction.

Added by Laws 2004, c. 382, § 3, emerg. eff. June 3, 2004.

NOTE:  Editorially renumbered from Title 57, § 566.5 to avoid a duplication in numbering.

§57-567.  Bonds - Construction of bus renovation facility.

A.  The State Board of Corrections is hereby authorized to provide, by resolution, for the issuance of revenue bonds in an amount not to exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) for the purpose of paying all or part of the cost of construction of a bus renovation facility to be located at an existing correctional facility or institution of this state selected by the Board.  The principal of and the interest on the bonds shall be payable solely from the income and revenues to be derived from the operation of the facility.  Bonds issued pursuant to the provisions of this section shall never constitute an obligation or debt of the State of Oklahoma.  The bonds issued shall be dated, shall bear interest at such rate or rates not exceeding the comparable treasury bond rate of interest at the time of sale per annum, shall mature at such time not exceeding forty (40) years from their date of issuance, as may be determined by the Board, and may be made redeemable before maturity at the option of the Board at such price or prices and pursuant to such terms and conditions as may be fixed by the Board prior to the issuance of the bonds.  The Board shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.  If any officer whose signature or facsimile of whose signature appears on any bonds or coupons shall cease to be said officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery.  All bonds issued pursuant to the provisions of this section shall have all the qualities and incidents of negotiable instruments subject to the negotiable instruments law of this state.  The bonds may be issued in coupon or in registered form, or both, as the Board may determine, and provisions may be made for the registration of any coupon bonds of any bonds registered as to both principal and interest.  The Board may sell the bonds in such amounts and in such manner, either at public or private sale, and for such price, as it may determine to be in the best interest of this state. No such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than the comparable treasury bond rate of interest at the time of issuance per annum computed with relation to the absolute maturity of the bonds in accordance with the standard tables of bond values, excluding from such computation the amount of any premium to be paid on the redemption of any bonds prior to maturity.

B.  The Board is hereby authorized to employ bond counsel for the purpose of advising the Board in regard to the issuance of such bonds pursuant to the provisions of this section.  Provided, however, such bond counsel shall be selected pursuant to the provisions of the Oklahoma Central Purchasing Act.  The Board is further authorized to enter into such contracts necessary to perform its duties pursuant to the provisions of this section and such contracts shall be subject to the provisions of the Oklahoma Central Purchasing Act.

C.  The proceeds of the bonds issued shall be used solely for the payment of the cost of the facility for which such bonds have been issued, and shall be disbursed in such manner and pursuant to such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same.  If the proceeds of the bonds issued, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.  If the proceeds of the bonds issued shall exceed such cost, the surplus shall be deposited to the credit of the sinking fund for such bonds.

D.  Prior to the preparation of definitive bonds, the Board, subject to like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.  The Board may also provide for the replacement of any bonds which have become mutilated or were destroyed or lost.

Added by Laws 1986, c. 228, § 1, emerg. eff. June 10, 1986.

§57-570.  Repealed by Laws 2001, c. 437, § 33, eff. July 1, 2001.

§57-571.  Definitions.

As used in the Oklahoma Statutes, unless another definition is specified:

1.  "Capacity" means the actual available bedspace as certified by the State Board of Corrections subject to applicable federal and state laws and the rules and regulations promulgated under such laws;

2.  "Nonviolent offense" means any felony offense except the following, or any attempts to commit or conspiracy or solicitation to commit the following crimes:

a. assault, battery, or assault and battery with a dangerous weapon;

b. aggravated assault and battery on a police officer, sheriff, highway patrolman, or any other officer of the law;

c. poisoning with intent to kill;

d. shooting with intent to kill;

e. assault with intent to kill;

f. assault with intent to commit a felony;

g. assaults while masked or disguised;

h. murder in the first degree;

i. murder in the second degree;

j. manslaughter in the first degree;

k. manslaughter in the second degree;

l. kidnapping;

m. burglary in the first degree;

n. burglary with explosives;

o. kidnapping for extortion;

p. maiming;

q. robbery;

r. robbery in the first degree;

s. robbery in the second degree;

t. armed robbery;

u. robbery by two (2) or more persons;

v. robbery with dangerous weapon or imitation firearm;

w. child beating;

x. wiring any equipment, vehicle or structure with explosives;

y. forcible sodomy;

z. rape in the first degree;

aa. rape in the second degree;

bb. rape by instrumentation;

cc. lewd or indecent proposition or lewd or indecent act with a child;

dd. use of a firearm or offensive weapon to commit or attempt to commit a felony;

ee. pointing firearms;

ff. rioting;

gg. inciting to riot;

hh. arson in the first degree;

ii. injuring or burning public buildings;

jj. sabotage;

kk. criminal syndicalism;

ll. extortion;

mm. obtaining signature by extortion;

nn. seizure of a bus, discharging firearm or hurling missile at bus; or

oo. mistreatment of a mental patient.

Added by Laws 1984, c. 97, § 2, emerg. eff. April 4, 1984.  Amended by Laws 1984, c. 275, § 1, emerg. eff. May 31, 1984; Laws 1993, c. 276, § 10, emerg. eff. May 27, 1993; Laws 2001, c. 437, § 30, eff. July 1, 2001.

§57-572.  Repealed by Laws 2001, c. 437, § 33, eff. July 1, 2001.

§57-573.  Repealed by Laws 2001, c. 438, § 2, eff. July 1, 2001.

§57-574.  Repealed by Laws 2001, c. 437, § 33, eff. July 1, 2001.

§57-574.1.  Repealed by Laws 1997, c. 133, § 609, eff. July 1, 1997.

§57-575.  Repealed by Laws 2001, c. 437, § 33, eff. July 1, 2001.

§57-576.  Repealed by Laws 2001, c. 437, § 33, eff. July 1, 2001.

§57-581.  Short title - Legislative findings.

A.  Sections 581 et seq. of this title shall be known and may be cited as the "Sex Offenders Registration Act".

B.  The Legislature finds that sex offenders who commit other predatory acts against children and persons who prey on others as a result of mental illness pose a high risk of re-offending after release from custody.  The Legislature further finds that the privacy interest of persons adjudicated guilty of these crimes is less important than the state's interest in public safety.  The Legislature additionally finds that a system of registration will permit law enforcement officials to identify and alert the public when necessary for protecting the public safety.

Added by Laws 1989, c. 212, § 1, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 142, § 1, eff. July 1, 1995; Laws 1997, c. 260, § 2, eff. Nov. 1, 1997.

§57-582.  Persons and crimes to which act applies.

A.  The provisions of the Sex Offenders Registration Act, Section 581 et seq. of this title, shall apply to any person residing, working or attending school within the State of Oklahoma who, after November 1, 1989, has been convicted, whether upon a verdict or plea of guilty or upon a plea of nolo contendere, or received a suspended sentence or any probationary term, or is currently serving a sentence or any form of probation or parole for a crime or an attempt to commit a crime provided for in Section 7115 of Title 10 of the Oklahoma Statutes if the offense involved sexual abuse or sexual exploitation as those terms are defined in Section 7102 of Title 10 of the Oklahoma Statutes, Section 681, if the offense involved sexual assault, 741, if the offense involved sexual abuse or sexual exploitation, Section 843.1, if the offense involved sexual abuse or sexual exploitation, 865 et seq., 885, 886, 888, 891, 1021, 1021.2, 1021.3, 1040.13a, 1040.51, 1087, 1088, 1111.1, 1114 or 1123 of Title 21 of the Oklahoma Statutes.

B.  The provisions of the Sex Offenders Registration Act shall apply to any person who after November 1, 1989, resides, works or attends school within the State of Oklahoma and who has been convicted or received a suspended sentence at any time in any court of another state, a federal court, an Indian tribal court or a military court for a crime or attempted crime which, if committed or attempted in this state, would be a crime or an attempt to commit a crime provided for in any of said laws listed in subsection A of this section.

C.  The provisions of the Sex Offenders Registration Act shall apply to any person who resides, works or attends school within the State of Oklahoma and who has received a deferred judgment at any time in any court of another state, a federal court, an Indian tribal court or a military court for a crime or attempted crime which, if committed or attempted in this state, would be a crime or an attempt to commit a crime provided for in Section 7115 of Title 10 of the Oklahoma Statutes if the offense involved sexual abuse or sexual exploitation as those terms are defined in Section 7102 of Title 10 of the Oklahoma Statutes, Section 681, if the offense involved sexual assault, 741, if the offense involved sexual abuse or sexual exploitation, Section 843.1, if the offense involved sexual abuse or sexual exploitation, 865 et seq., 885, 886, 888, 891, 1021, 1021.2, 1021.3, 1040.13a, 1040.51, 1087, 1088, 1111.1, 1114 or 1123 of Title 21 of the Oklahoma Statutes.  The provisions of the Sex Offenders Registration Act shall not apply to any such person while the person is incarcerated in a maximum or medium correctional institution of the Department of Corrections.

D.  On the effective date of this act, any person registered as a sex offender pursuant to Section 741 of Title 21 of the Oklahoma Statutes shall be summarily removed from the Sex Offender Registry by the Department of Corrections and all law enforcement agencies of any political subdivision of this state, unless the offense involved sexual abuse or sexual exploitation.

Added by Laws 1989, c. 212, § 2, eff. Nov. 1, 1989.  Amended by Laws 1993, c. 166, § 4, eff. Sept. 1, 1993; Laws 1995, c. 142, § 2, eff. July 1, 1995; Laws 1997, c. 260, § 3, eff. Nov. 1, 1997; Laws 1998, c. 347, § 1, eff. Nov. 1, 1998; Laws 1999, c. 336, § 1, eff. Nov. 1, 1999; Laws 2002, c. 20, § 2, emerg. eff. Feb. 28, 2002; Laws 2002, c. 460, § 34, eff. Nov. 1, 2002; Laws 2005, c. 123, § 1, eff. Nov. 1, 2005.

§57-583.  Registration - Time limits - Duration - Information to be provided to offender.

A.  Any person who becomes subject to the provisions of the Sex Offenders Registration Act on or after November 1, 1989, shall be registered as follows:

1.  With the Department of Corrections within three (3) business days of being convicted or receiving a suspended sentence or any probationary term, including a deferred sentence imposed in violation of subsection G of Section 991c of Title 22 of the Oklahoma Statutes, if the person is not incarcerated, or within three (3) business days of release of the person from a correctional institution, except as provided in subsection B of this section;

2.  With the local law enforcement authority having jurisdiction in the area where the person resides or intends to reside for more than seven (7) days.  The registration is required within three (3) days after entering the jurisdiction of the law enforcement authority; and

3.  With the Department of Corrections and the local law enforcement authority no less than three (3) business days prior to abandoning or moving from the address of the previous registration.

For purposes of this section, "local law enforcement authority" means:

a. the municipal police department, if the person resides or intends to reside or stay within the jurisdiction of any municipality of this state, or

b. the county sheriff, if the person resides or intends to reside or stay at any place outside the jurisdiction of any municipality within this state, and

c. the police or security department of any institution of higher learning within this state if the person:

(1) enrolls as a full-time or part-time student,

(2) is a full-time or part-time employee at an institution of higher learning, or

(3) resides or intends to reside or stay on any property owned or controlled by the institution of higher learning.

B.  Any person who has been convicted of an offense or received a deferred judgment for an offense on or after November 1, 1989, in another jurisdiction, which offense if committed or attempted in this state, would have been punishable as one or more of the offenses listed in Section 582 of this title and who enters this state shall be registered as follows:

1.  With the Department of Corrections when the person enters and intends to be in the state for any purpose for five (5) days or longer, has any type of full-time or part-time employment, with or without compensation for more than five (5) days, or is enrolled as a full-time or part-time student within this state.  Such registration is required within two (2) days after entering the state;

2.  With the local law enforcement authority having jurisdiction in the area where the person intends to reside or to stay for more than five (5) days, has any type of full-time or part-time employment, with or without compensation for more than five (5) days, or is enrolled as a full-time or part-time student within this state.  The registration is required with local law enforcement within two (2) days after entering the jurisdiction of the law enforcement authority;

3.  With the Department of Corrections and the local law enforcement authority no less than three (3) business days prior to abandoning or moving from the address of the previous registration; and

4.  For persons convicted of an offense or receiving a deferred judgment in another jurisdiction requiring registration, which offense if committed or attempted in this state, would have been punishable as one or more of the offenses listed in Section 582 of this title, shall maintain the registration for a period of ten (10) years from the date the person was initially required to register in Oklahoma, unless the person was convicted of a crime that would be classified as an habitual or aggravated sex offender within the State of Oklahoma, at which time registration shall continue at all times.

C.  When a person has been convicted or received probation within the State of Oklahoma and the person is not classified as an habitual or aggravated sex offender, the person shall be required to register for a period of ten (10) years from the date of the completion of the sentence and the information received pursuant to the registration with the Department of Corrections required by this section shall be maintained by the Department of Corrections for at least ten (10) years from the date of the last registration.

D.  When a person has been convicted or received probation within the State of Oklahoma and the person is not classified as an habitual or aggravated sex offender, the person shall be required to register for a period of ten (10) years from the date of completion of the sentence and the information received pursuant to the registration with the local law enforcement authority required by this section shall be maintained by such authority for at least ten (10) years from the date of the last registration.

E.  When registering an offender as provided in this section the Department of Corrections or the local law enforcement agency having jurisdiction shall:

1.  Inform the offender of the duty to register and obtain the information required for registration as described in this section;

2.  Inform the offender that if the offender changes address, the offender shall give notice of the move and the new address to the Department of Corrections and to the local law enforcement authority in the location in which the offender previously resided in writing no later than three (3) days before the offender establishes residence or is temporarily domiciled at the new address;

3.  Inform the offender that if the offender changes address to another state, the offender shall give notice of the move and shall register the new address with the Department of Corrections and with a designated law enforcement agency in the new state not later than ten (10) days before the offender establishes residency or is temporarily domiciled in the new state, if the new state has a registration requirement;

4.  Inform the offender that if the offender participates in any full-time or part-time employment, in another state, with or without compensation for more than fourteen (14) days or an aggregate period exceeding thirty (30) days in a calendar year, then the offender has a duty to register as a sex offender in that state;

5.  Inform the offender that if the offender enrolls in any type of school in another state as a full-time or part-time student then the offender has a duty to register as a sex offender in that state;

6.  Inform the offender that if the offender enrolls in any school within this state as a full-time or part-time student, then the offender has a duty to register as a sex offender with the Department of Corrections and the local law enforcement authority;

7.  Inform the offender that if the offender participates in any full-time or part-time employment at any school, with or without compensation, or participates in any vocational course or occupation at any school in this state, then the offender has a duty to notify the Department of Corrections and the local law enforcement authority in writing of such employment or participation at least three (3) days before commencing or upon terminating such employment or participation;

8.  Inform the offender that if the offender graduates, transfers, drops, terminates or otherwise changes enrollment or employment at any school in this state, then the offender shall notify the Department of Corrections and the local law enforcement authority in writing of such change in enrollment or employment within three (3) days of the change; and

9.  Require the offender to read and sign a form stating that the duty of the person to register under the Sex Offenders Registration Act has been explained.

F.  For the purpose of this section, the "date of the completion of the sentence" means the day an offender completes all incarceration, probation and parole pertaining to the sentence.

G.  Any person who resides in another state and who has been convicted of an offense or received a deferred judgment for an offense in this state, or in another jurisdiction, which offense if committed or attempted in this state would have been punishable as one or more of the offenses listed in Section 582 of this title, and who is the spouse of a person living in this state shall be registered as follows:

1.  With the Department of Corrections when the person enters and intends to be in the state for any purpose for five (5) days or longer or an aggregate period of five (5) days or longer in a calendar year.  Such registration is required within two (2) days after entering the state; and

2.  With the local law enforcement authority having jurisdiction in the area where the person intends to reside or to stay within this state for two (2) days or longer.  The registration is required with local law enforcement within two (2) days after entering the jurisdiction of the law enforcement authority.

Added by Laws 1989, c. 212, § 3, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 142, § 3, eff. July 1, 1995; Laws 1997, c. 260, § 4, eff. Nov. 1, 1997; Laws 1999, c. 336, § 2, eff. Nov. 1, 1999; Laws 2000, c. 349, § 3, eff. Nov. 1, 2000; Laws 2001, c. 51, § 1, eff. July 1, 2001; Laws 2002, c. 153, § 1, emerg. eff. April 29, 2002; Laws 2004, c. 162, § 1, emerg. eff. April 26, 2004; Laws 2005, c. 1, § 83, emerg. eff. March 15, 2005; Laws 2005, c. 123, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 2004, c. 98, § 1 repealed by Laws 2005, c. 1, § 84, emerg. eff. March 15, 2005.

§57-584.  Registration - Conviction data and fingerprints - Notice of address change - Notice of and access to registries - Blood and saliva samples - Immunity.

A.  Any registration with the Department of Corrections required by the Sex Offenders Registration Act shall be in a form approved by the Department and shall include the following information about the person registering:

1.  The person's name and all aliases used or under which the person has been known;

2.  A complete description of the person, including a photograph and fingerprints, and when requested by the Department of Corrections, such registrant shall submit to a blood or saliva test for purposes of a deoxyribonucleic acid (DNA) profile.  Submission to testing for individuals registering shall be within thirty (30) days of registration.  Registrants who already have valid samples on file in the Oklahoma State Bureau of Investigation (OSBI) DNA Offender Database shall not be required to submit duplicate samples for testing;

3.  The offenses listed in Section 582 of this title for which the person has been convicted or the person received a suspended sentence or any form of probation, where the offense was committed, where the person was convicted or received the suspended sentence or any form of probation, and the name under which the person was convicted or received the suspended sentence or probation;

4.  The name and location of each hospital or penal institution to which the person was committed for each offense listed in Section 582 of this title;

5.  Where the person previously resided, where the person currently resides, how long the person has resided there, how long the person expects to reside there, and how long the person expects to remain in the county and in this state.  The Department of Corrections shall conduct address verification of each registered sex offender on an annual basis by mailing a nonforwardable verification form to the last reported address of the person.  The person shall return the verification form in person to the local law enforcement agency of that jurisdiction within ten (10) days after receipt of the form and may be photographed by the local law enforcement agency at that time.  The local law enforcement agency shall forward the form to the Department of Corrections within three (3) days after receipt of the form.  The verification form shall be signed by the person and state the current address of the person.  Failure to return the verification form shall be a violation of the Sex Offenders Registration Act.  If the offender has been determined to be a habitual or aggravated sex offender by the Department of Corrections, the address verification shall be conducted every ninety (90) days.  The Department of Corrections shall notify the district attorney's office and local law enforcement agency of the appropriate county, within forty-five (45) days if unable to verify the address of a sex offender.  A local law enforcement agency may notify the district attorney's office whenever it comes to the attention of the local law enforcement agency that a sex offender is not in compliance with any provisions of this act; and

6.  The name and address of any school where the person expects to become or is enrolled or employed for any length of time.

B.  Conviction data and fingerprints shall be promptly transmitted at the time of registration to the Oklahoma State Bureau of Investigation (OSBI) and the Federal Bureau of Investigation (FBI) if the state has not previously sent the information at the time of conviction.

C.  The registration with the local law enforcement authority required by the Sex Offenders Registration Act shall be in a form approved by the local law enforcement authority and shall include the following information about the person registering:

1.  The person's full name, alias, date of birth, sex, race, height, weight, eye color, social security number, driver license number, and home address; and

2.  A description of the offense for which the offender was convicted, the date of the conviction, and the sentence imposed, if applicable.

For purposes of this section, "local law enforcement authority" means:

a. the municipal police department, if the person resides or intends to reside or stay within the jurisdiction of any municipality of this state, or

b. the county sheriff, if the person resides or intends to reside or stay at any place outside the jurisdiction of any municipality within this state, and

c. the police or security department of any institution of higher learning within this state if the person:

(1) enrolls as a full-time or part-time student,

(2) is a full-time or part-time employee at an institution of higher learning, or

(3) resides or intends to reside or stay on any property owned or controlled by the institution of higher learning.

D.  Any person subject to the provisions of the Sex Offenders Registration Act who changes an address shall give written notification to the Department of Corrections and the local law enforcement authority of the change of address and the new address no later than three (3) business days prior to the abandonment of or move from the current address.  If the new address is under the jurisdiction of a different local law enforcement authority, the offender shall notify the new local law enforcement authority of any previous registration.  The new local law enforcement authority shall notify the most recent registering agency by teletype or letter of the change in address of the offender.  If the new address is in another state the Department of Corrections shall promptly notify the agency responsible for registration in that state of the new address of the offender.

E.  The Department of Corrections shall maintain a file of all sex offender registrations.  A copy of the information contained in the registration shall promptly be available to state, county and municipal law enforcement agencies, the State Superintendent of Public Instruction, and the National Sex Offender Registry maintained by the Federal Bureau of Investigation.  The file shall promptly be made available for public inspection or copying pursuant to rules promulgated by the Department of Corrections and may be made available through Internet access.  The Department of Corrections shall promptly provide all municipal police departments, all county sheriff departments and all campus police departments a list of those sex offenders registered and living in their county.  The Superintendent of Public Instruction is authorized to copy and shall distribute information from the sex offender registry to school districts and individual public and private schools within the state with a notice using the following or similar language: "A person whose name appears on this registry has been convicted of a sex offense.  Continuing to employ a person whose name appears on this registry may result in civil liability for the employer or criminal prosecution pursuant to Section 589 of Title 57 of the Oklahoma Statutes."

F.  Each local law enforcement agency shall make its sex offender registry available upon request, without restriction, at a cost that is no more than what is charged for other records provided by the law enforcement agency pursuant to the Open Records Act.

When a law enforcement agency sends a copy of or otherwise makes the sex offender registry available to any public or private school offering any combination of prekindergarten through twelfth grade classes or child care facility licensed by the state, the agency shall provide a notice using the following or similar language:  "A person whose name appears on this registry has been convicted of a sex offense.  Continuing to employ a person whose name appears on this registry may result in civil liability for the employer or criminal prosecution pursuant to Section 589 of Title 57 of the Oklahoma Statutes."

G.  Samples of blood or saliva for DNA testing required by subsection A of this section shall be taken by employees or contractors of the Department of Corrections.  Said individuals shall be properly trained to collect blood or saliva samples.  Persons collecting samples for DNA testing pursuant to this section shall be immune from civil liabilities arising from this activity.  The Department of Corrections shall ensure the collection of samples  is mailed to the Oklahoma State Bureau of Investigation (OSBI) within ten (10) days of the time the subject appears for testing.  The Department shall use sample kits provided by the OSBI and procedures promulgated by the OSBI.  Persons subject to DNA testing pursuant to this section shall be required to pay to the Department of Corrections a fee of Fifteen Dollars ($15.00).  Any fees collected pursuant to this subsection shall be deposited in the Department of Corrections revolving account.

H.  1.  Any person who has been convicted of or received a suspended sentence or any probationary term, including a deferred sentence imposed in violation of subsection G of Section 991c of Title 22 of the Oklahoma Statutes, for any crime listed in Section 582 of this title and:

a. who is subsequently convicted of a crime or an attempt to commit a crime listed in subsection A of Section 582 of this title, or

b. who enters this state after November 1, 1997, and who has been convicted of an additional crime or attempted crime which, if committed or attempted in this state, would be a crime or an attempt to commit a crime provided for in subsection A of Section 582 of this title,

shall be subject to all of the registration requirements of this act and shall be designated by the Department of Corrections as a habitual sex offender.  A habitual sex offender shall be required to register for the lifetime of the habitual sex offender.

2.  On or after November 1, 1999, any person who has been convicted of a crime or an attempt to commit a crime, received a suspended sentence or any probationary term, including a deferred sentence imposed in violation of subsection G of Section 991c of Title 22 of the Oklahoma Statutes, for a crime provided for in Section 7115 of Title 10 of the Oklahoma Statutes, if the offense involved sexual abuse or sexual exploitation as these terms are defined in Section 7102 of Title 10 of the Oklahoma Statutes, Section 885, 888, 1111.1, 1114 or 1123 of Title 21 of the Oklahoma Statutes shall be subject to all the registration requirements of this act and shall be designated by the Department of Corrections as an aggravated sex offender.  An aggravated sex offender shall be required to register for the lifetime of the aggravated sex offender.

3.  Upon registration of any person designated as a habitual or aggravated sex offender, pursuant to this subsection, a local law enforcement authority shall notify, by any method of communication it deems appropriate, anyone that the local law enforcement authority determines appropriate, including, but not limited to:

a. the family of the habitual or aggravated sex offender,

b. any prior victim of the habitual or aggravated sex offender,

c. residential neighbors and churches, community parks, schools, convenience stores, businesses and other places that children or other potential victims may frequent, and

d. a nursing facility, a specialized facility, a residential care home, a continuum-of-care facility, an assisted living center, and an adult day care facility.

4.  The notification may include, but is not limited to, the following information:

a. the name and physical address of the habitual or aggravated sex offender,

b. a physical description of the habitual or aggravated sex offender, including, but not limited to, age, height, weight and eye and hair color,

c. a description of the vehicle that the habitual or aggravated sex offender is known to drive,

d. any conditions or restrictions upon the probation, parole or conditional release of the habitual or aggravated sex offender,

e. a description of the primary and secondary targets of the habitual or aggravated sex offender,

f. a description of the method of offense of the habitual or aggravated sex offender,

g. a current photograph of the habitual or aggravated sex offender, and

h. the name and telephone number of the probation or parole officer of the habitual or aggravated sex offender.

5.  The local law enforcement authority shall make the notification provided for in this subsection regarding a habitual or aggravated sex offender available to any person upon request.

I.  Public officials, public employees, and public agencies are immune from civil liability for good faith conduct under any provision of the Sex Offenders Registration Act.

1.  Nothing in the Sex Offenders Registration Act shall be deemed to impose any liability upon or to give rise to a cause of action against any public official, public employee, or public agency for failing to release information in accordance with the Sex Offenders Registration Act.

2.  Nothing in this section shall be construed to prevent law enforcement officers from notifying members of the public of any persons that pose a danger under circumstances that are not enumerated in the Sex Offenders Registration Act.

Added by Laws 1989, c. 212, § 4, eff. Nov. 1, 1989.  Amended by Laws 1991, c. 227, § 5, emerg. eff. May 23, 1991; Laws 1995, c. 142, § 4, eff. July 1, 1995; Laws 1997, c. 260, § 5, eff. Nov. 1, 1997; Laws 1998, c. 347, § 2, eff. Nov. 1, 1998; Laws 1999, c. 336, § 3, eff. Nov. 1, 1999; Laws 2000, c. 349, § 4, eff. Nov. 1, 2000; Laws 2001, c. 51, § 2, eff. July 1, 2001; Laws 2002, c. 235, § 2, emerg. eff. May 9, 2002; Laws 2003, c. 3, § 49, emerg. eff. March 19, 2003; Laws 2005, c. 175, § 1, emerg. eff. May 16, 2005; Laws 2005, c. 465, § 9, emerg. eff. June 9, 2005.

NOTE:  Laws 2002, c. 20, § 3 repealed by Laws 2003, c. 3, § 50, emerg. eff. March 19, 2003.  Laws 2002, c. 153, § 2 repealed by Laws 2003, c. 3, § 51, emerg. eff. March 19, 2003.

§57-585.  Notifying offenders of obligation to register.

A.  Each person in charge of a correctional institution from which a person subject to the provisions of the Sex Offenders Registration Act, Section 581 et seq. of this title, is released and each judge who suspends the sentence of a person subject to the provisions of the Sex Offenders Registration Act or orders any probationary term, including a deferred sentence imposed in violation of subsection G of Section 991c of Title 22 of the Oklahoma Statutes, for a person subject to the provisions of the Sex Offenders Registration Act shall prior to discharge or release of said person:

1.  Explain to the person the duty to register pursuant to the Sex Offenders Registration Act;

2.  Require the person to sign a written statement that the duty to register has been explained and the person understands the duty to register;

3.  Obtain the address at which the person is to reside upon discharge or release; and

4.  Forward said information to the Department of Corrections.

B.  The Department of Public Safety shall issue written notification of the registration requirements of the Sex Offenders Registration Act to any person who enters this state from another jurisdiction and makes an initial application for an operator's or chauffeur's license to operate a motor vehicle in this state.

C.  The Department of Corrections shall coordinate with the Administrative Office of the Courts in promulgating rules to establish other necessary procedures for notifying offenders of the obligation to register pursuant to this act and procedures for registration of those offenders.

D.  The Department of Corrections shall coordinate with surrounding states to establish necessary procedures for notifying offenders that reside in other states but work or attend school within the State of Oklahoma of the obligation to register pursuant to this act and the procedure for registration of those offenders.

Added by Laws 1989, c. 212, § 5, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 142, § 5, eff. July 1, 1995; Laws 1997, c. 260, § 6, eff. Nov. 1, 1997; Laws 1999, c. 336, § 4, eff. Nov. 1, 1999; Laws 2000, c. 349, § 5, eff. Nov. 1, 2000.

§57586.  False or misleading registration information.

No person subject to the provisions of the Sex Offenders Registration Act, Sections 581 et seq. of this title, shall furnish any false or misleading information in the registration required by said act.

Added by Laws 1989, c. 212, § 6, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 142, § 6, eff. July 1, 1995.

§57-587.  Penalty.

Any person required to register pursuant to the provisions of the Sex Offenders Registration Act, Section 581 et seq. of this title, who violates any provision of said act shall, upon conviction, be guilty of a felony.  Any person convicted of a violation of this section shall be punished by incarceration in a correctional facility for not more than five (5) years, a fine not to exceed Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

Added by Laws 1989, c. 212, § 7, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 142, § 7, eff. July 1, 1995; Laws 1997, c. 260, § 7, eff. Nov. 1, 1997; Laws 1998, c. 347, § 3, eff. Nov. 1, 1998; Laws 2001, c. 51, § 3, eff. July 1, 2001.

§57-588.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§57-589.  Registered offenders prohibited from certain employment - Penalties - Civil damages.

A.  It is unlawful for any person registered pursuant to the Oklahoma Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act to work with or provide services to children or to work on school premises, or for any person or business which contracts for work to be performed on school premises to knowingly and willfully allow any employee to work with children or to work on school premises who is registered pursuant to the Oklahoma Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act.  Upon conviction for any violation of the provisions of this subsection, the violator shall be guilty of a misdemeanor punishable by a fine not to exceed One Thousand Dollars ($1,000.00).  In addition, the violator may be liable for civil damages.

B.  A person or business who offers or provides services shall ensure compliance with subsection A of this section as provided by Section 6-101.48 of Title 70 of the Oklahoma Statutes.

C.  It is unlawful for any law enforcement agency to employ any person as a peace officer or criminal investigator who has received a verdict of guilty or pled guilty or nolo contendere to any offense required to register pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act, including those receiving a verdict of guilt, pleading guilty or nolo contendere as part of a deferred judgment or other provision of law authorizing a delayed or suspended judgment or sentence.  Every person receiving a verdict of guilty or pleading guilty or nolo contendere to any offense required to register pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act shall be prohibited from being certified by the Council on Law Enforcement Education and Training (CLEET) as a peace officer, private investigator, or security guard, and if at the time of the verdict or plea such person has been previously CLEET certified such certification shall be revoked.  Any violator shall be guilty of a misdemeanor upon conviction of noncompliance with the provisions of this subsection.

Added by Laws 1998, c. 411, § 5, eff. July 1, 1998.  Amended by Laws 1999, c. 200, § 1, emerg. eff. May 24, 1999; Laws 2002, c. 460, § 35, eff. Nov. 1, 2002; Laws 2004, c. 358, § 10, eff. Nov. 1, 2004.

§57-590.  Residency restriction - Penalty.

It is unlawful for any person registered pursuant to the Oklahoma Sex Offenders Registration Act to reside within a two thousand-foot radius of any public or private school site or educational institution.

Nothing in this provision shall require any person to sell or otherwise dispose of any real estate or home acquired or owned prior to the conviction of the person as a sex offender.  Any person willfully violating the provisions of this section by intentionally moving into any neighborhood or to any real estate or home within the prohibited distance shall, upon conviction, be guilty of a misdemeanor punishable by a fine not to exceed Three Thousand Dollars ($3,000.00) on a first offense, and any second or subsequent offense shall be punishable by incarceration for one (1) year in the county jail in addition to such fine.

Added by Laws 2001, c. 223, § 1, eff. Nov. 1, 2003.

§57-591.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Mary Rippy Violent Crime Offenders Registration Act".

Added by Laws 2004, c. 358, § 1, eff. Nov. 1, 2004.

§57-592.  Definition of local law enforcement authority.

As used in the Mary Rippy Violent Crime Offenders Registration Act, "local law enforcement authority" means:

1.  The municipal police department, if the person resides or intends to reside or stay within the jurisdiction of any municipality of this state; or

2.  The county sheriff, if the person resides or intends to reside or stay at any place outside the jurisdiction of any municipality within this state; and

3.  The police or security department of any institution of higher learning within this state if the person:

a. enrolls as a full-time or part-time student,

b. is a full-time or part-time employee at an institution of higher learning, or

c. resides or intends to reside or stay on any property owned or controlled by the institution of higher learning.

Added by Laws 2004, c. 358, § 2, eff. Nov. 1, 2004.

§57-593.  Applicability.

A.  On and after November 1, 2004, the provisions of the Mary Rippy Violent Crime Offenders Registration Act shall apply to:

1.  Any person residing, working or attending school in this state who is subsequently convicted of, or who receives a deferred judgment or suspended sentence for, any crime or attempted crime enumerated in subsection B of this section by any court in this state, another state, the United States, a tribal court, or a military court; or

2.  Any person who subsequently enters this state for purposes of residence, work or to attend school and who has been previously convicted of or is subject to a deferred judgment, suspended sentence, probation or parole from any court of another state, the United States, a tribal court, or a military court for any crime or attempted crime which, if committed or attempted in this state, would be a crime substantially similar to any crime enumerated in subsection B of this section.

For purposes of this act, "convicted of" means an adjudication of guilt by a court of competent jurisdiction whether upon a verdict or plea of guilty or nolo contendere.

B.  The following crimes and attempts to commit such crimes shall be registered under the Mary Rippy Violent Crime Offenders Registration Act:

1.  First degree murder as provided for in Section 701.7 of Title 21 of the Oklahoma Statutes;

2.  Second degree murder as provided for in Section 701.8 of Title 21 of the Oklahoma Statutes;

3.  Manslaughter in the first degree as defined by Section 711 of Title 21 of the Oklahoma Statutes;

4.  Shooting or discharging a firearm with intent to kill, use of a vehicle to facilitate the intentional discharge of a firearm, crossbow or other weapon, assault, battery, or assault and battery with a deadly weapon or by other means likely to produce death or great bodily harm, as provided for in Section 652 of Title 21 of the Oklahoma Statutes;

5.  Assault with intent to kill as provided for in Section 653 of Title 21 of the Oklahoma Statutes;

6.  Bombing as provided for in Section 1767.1 of Title 21 of the Oklahoma Statutes; and

7.  Any crime or attempt to commit a crime constituting a substantially similar offense as stated in paragraphs 1 through 6 of this subsection adjudicated by any court of another state, the United States, a tribal court, or a military court.

C.  The registration requirements of the Mary Rippy Violent Crime Offenders Registration Act shall not apply to any person while the person is incarcerated in a maximum or medium correctional institution of the Department of Corrections, a private correctional institution, or another state, federal, tribal or military facility, but shall apply to deferred, suspended, probation, parole and discharges.

Added by Laws 2004, c. 358, § 3, eff. Nov. 1, 2004.

§57-594.  Registration requirements - Duty of local law enforcement authority to inform offender of requirements.

A.  Any person who becomes subject to the provisions of the Mary Rippy Violent Crime Offenders Registration Act, shall be registered as follows:

1.  With the Department of Corrections within three (3) business days after being convicted or receiving a deferred or suspended sentence, if the person is not incarcerated, or within three (3) business days after release of the person from a correctional institution, including parole release, except as provided in subsection B of this section;

2.  With the local law enforcement authority having jurisdiction in the area where the person resides or intends to reside for more than seven (7) days.  The registration is required within three (3) days after entering the jurisdiction of the law enforcement authority; and

3.  With the Department of Corrections and the local law enforcement authority no less than three (3) business days prior to abandoning or moving from the address of the previous registration.

B.  Any person who enters this state and is subject to the provisions of this act shall be registered as follows:

1.  With the Department of Corrections when the person enters and intends to be in the state for any purpose for thirty (30) days or longer, has any type of full-time or part-time employment, with or without compensation for more than fourteen (14) days or an aggregate period exceeding thirty (30) days within a calendar year, or is enrolled as a full-time or part-time student within this state.  Such registration is required within three (3) days after entering the state;

2.  With the local law enforcement authority having jurisdiction in the area where the person intends to reside or to stay for more than seven (7) days, has any type of full-time or part-time employment, with or without compensation for more than fourteen (14) days or an aggregate period exceeding thirty (30) days within a calendar year, or is enrolled as a full-time or part-time student within this state.  The registration is required with local law enforcement within three (3) days after entering the jurisdiction of the local law enforcement authority; and

3.  With the Department of Corrections and the local law enforcement authority no less than three (3) business days prior to abandoning or moving from the address of the previous registration.

C.  1.  The person shall be continuously registered during the term of the sentence, as provided in subsections A and B of this section, and for a period of ten (10) years after the date of the completion of the sentence.

2.  Information received pursuant to the registration shall be maintained by the Department of Corrections for at least ten (10) years from the date of the completion of the offender's sentence.

3.  The information received pursuant to the registration shall be maintained by the local law enforcement authority for at least ten (10) years from the date of the completion of the offender's sentence.

4.  As used in this subsection, "date of the completion of the sentence" means the day an offender completes the entire term of the incarceration imposed by the sentence including any term that is deferred, suspended or subject to parole.

D.  When registering an offender as provided in this section, the Department of Corrections or the local law enforcement authority having jurisdiction shall:

1.  Inform the offender of the duty to register and obtain the information required for registration as described in this section;

2.  Inform the offender that if the offender changes address, the offender shall give notice of the move and the new address to the Department of Corrections in writing no later than three (3) days before the offender establishes residence or is temporarily domiciled at the new address;

3.  Inform the offender that if the offender changes address to another state, the offender shall give notice of the move and shall register the new address with the Oklahoma Department of Corrections and with a designated law enforcement agency in the new state not later than ten (10) days before the offender establishes residency or is temporarily domiciled in the new state, if the new state has a registration requirement;

4.  Inform the offender that if the offender participates in any full-time or part-time employment, in another state, with or without compensation for more than fourteen (14) days or an aggregate period exceeding thirty (30) days in a calendar year, the offender shall register as a violent crime offender in that state, if the state has a registration requirement;

5.  Inform the offender that if the offender enrolls in any type of school in another state as a full-time or part-time student, the offender shall register as a violent crime offender in that state, if the state has a registration requirement;

6.  Inform the offender that if the offender enrolls in any type of school within this state as a full-time or part-time student, the offender shall register as a violent crime offender with the Department of Corrections and the local law enforcement authority;

7.  Inform the offender that if the offender participates in any full-time or part-time employment at any school, with or without compensation, or participates in any vocational course or occupation at any school in this state, the offender shall notify the Department of Corrections and the local law enforcement authority in writing of the employment or participation at least three (3) days before commencing or upon terminating such employment or participation;

8.  Inform the offender that if the offender graduates, transfers, drops, terminates, or otherwise changes enrollment or employment at any school in this state, the offender shall notify the Department of Corrections and the local law enforcement authority in writing of the change in enrollment or employment within three (3) days of the change; and

9.  Require the offender to read and sign a form stating that the duty of the person to register under the Mary Rippy Violent Crime Offenders Registration Act has been explained to the offender.

Added by Laws 2004, c. 358, § 4, eff. Nov. 1, 2004.

§57-595.  Form - Information required - Address verification - Notification of address change - Notification if address not verified - Transmission and availability of data - DNA testing - Habitual violent crime offender registration.

A.  Any registration with the Department of Corrections required by the Mary Rippy Violent Crime Offenders Registration Act shall be in a form approved by the Department and shall include the following information about the person registering:

1.  The name of the person and all aliases used or under which the person has been known;

2.  A complete description of the person, including a photograph and fingerprints, and when requested by the Department of Corrections the registrant shall submit to a blood or saliva test for purposes of a deoxyribonucleic acid (DNA) profile.  Submission to DNA testing shall be within thirty (30) days of notification by the Department.  Registrants who already have valid DNA samples on file in the Oklahoma State Bureau of Investigation (OSBI) DNA Offender Database shall not be required to submit duplicate samples for testing;

3.  The offense for which the person is required to register pursuant to the Mary Rippy Violent Crime Offenders Registration Act, where the offense was committed, where the person was convicted or received the deferred or suspended sentence, and the name under which the person was convicted or received the sentence;

4.  The name and location of each hospital or penal institution to which the person was committed for each offense subject to this act;

5.  Where the person previously resided, where the person currently resides, how long the person has resided there, how long the person expects to reside there, and how long the person expects to remain in the county and in this state; and

6.  The name and address of any school where the person expects to enroll or is enrolled or employed for any length of time.

B.  The Department of Corrections shall conduct address verification of each registered violent crime offender on an annual basis by mailing a nonforwardable verification form to the last-reported address of the person.  The person shall return the verification form in person to the local law enforcement authority of that jurisdiction within ten (10) days after receipt of the form and may be photographed by the local law enforcement authority at that time.  The local law enforcement authority shall forward the form to the Department of Corrections within three (3) days after receipt of the form.  The verification form shall be signed by the person and state the current address of the person.  Failure to return the verification form shall be a violation of the Mary Rippy Violent Crime Offenders Registration Act.  The Department of Corrections shall have the authority to determine whether a person registered is a habitual violent offender.  If the offender has been determined to be a habitual violent offender by the Department of Corrections, the address verification shall be conducted every ninety (90) days.

C.  Any person subject to the provisions of the Mary Rippy Violent Crime Offenders Registration Act who changes an address shall give written notification to the Department of Corrections and the local law enforcement authority of the change of address and the new address no later than three (3) business days prior to the abandonment of or move from the current address.  If the new address is under the jurisdiction of a different local law enforcement authority, the offender shall notify the new local law enforcement authority of any previous registration.  The new local law enforcement authority shall notify the most recent registering agency by teletype or letter of the change in address of the offender.  If the new address is in another state that has a registration requirement, the Department of Corrections shall promptly notify the agency responsible for registration in that state of the new address of the offender.

D.  The Department of Corrections shall notify the district attorney's office and local law enforcement authority of the appropriate county, within forty-five (45) days if the Department is unable to verify the address of a violent crime offender.  A local law enforcement authority may notify the district attorney's office whenever it comes to the attention of the local law enforcement authority that a violent crime offender is not in compliance with any provision of the Mary Rippy Violent Crime Offenders Registration Act.

E.  Conviction data and fingerprints shall be promptly transmitted at the time of registration to the Oklahoma State Bureau of Investigation (OSBI) and the Federal Bureau of Investigation (FBI) if the state has not previously sent the information at the time of conviction.

F.  The registration with the local law enforcement authority required by the Mary Rippy Violent Crime Offenders Registration Act shall be in a form approved by the local law enforcement authority and shall include the following information about the person registering:

1.  The full name of the person, alias, date of birth, sex, race, height, weight, eye color, social security number, driver license number, and home address; and

2.  A description of the offense for which the offender was convicted, the date of the conviction, and the sentence imposed, if applicable.

G.  The Department of Corrections shall maintain a file of all violent crime offender registrations.  A copy of the information contained in the registration shall promptly be made available to state, county, and municipal law enforcement agencies.  The file shall promptly be made available for public inspection or copying pursuant to rules promulgated by the Department of Corrections.  The Department of Corrections shall promptly provide all municipal police departments, all county sheriff departments, and all campus police departments a list of those violent crime offenders registered and living in their county or jurisdiction.

H.  Each local law enforcement authority shall make its violent crime offender registry available upon request, without restriction, at a cost that is no more than what is charged for other records provided by the local law enforcement authority pursuant to the Oklahoma Open Records Act.

I.  Samples of blood or saliva for DNA testing authorized by this section shall be taken by employees or contractors of the Department of Corrections.  The individuals shall be properly trained to collect blood or saliva samples.  The Department of Corrections shall ensure the collection of samples is mailed to the Oklahoma State Bureau of Investigation (OSBI) within ten (10) days after the subject appears for testing.  The Department shall use sample kits provided by the OSBI and procedures promulgated by the OSBI.  Persons subject to DNA testing pursuant to this section shall be required to pay to the Department of Corrections a fee of Fifteen Dollars ($15.00).  Any fees collected pursuant to this subsection shall be deposited in the Department of Corrections Revolving Fund.

J.  1.  Any person who has been convicted of or received a deferred or suspended sentence for any crime required to register pursuant to this act and:

a. who is subsequently convicted of a crime or an attempt to commit a crime listed in subsection B of Section 593 of this title, or

b. who enters this state after November 1, 2004, and who has been convicted of an additional crime or attempted crime which, if committed or attempted in this state, would be a crime or an attempt to commit a crime provided for in subsection B of Section 593 of this title,

shall be subject to all of the registration requirements of the Mary Rippy Violent Crime Offenders Registration Act and shall be designated by the Department of Corrections as a habitual violent crime offender.  A habitual violent crime offender shall be required to register for the lifetime of the habitual violent crime offender.

2.  Upon registration of any person designated as a habitual violent crime offender, a local law enforcement authority shall notify, by any method of communication it deems appropriate, anyone that the local law enforcement authority determines appropriate, including, but not limited to:

a. the family of the habitual violent crime offender,

b. any prior victim of the habitual violent crime offender,

c. residential neighbors and churches, community parks, schools, convenience stores, businesses and other places that children or other potential victims may frequent, and

d. a nursing facility, a specialized facility, a residential care home, a continuum-of-care facility, an assisted living center, and an adult day care facility.

3.  The notification shall include, but is not limited to, the following information:

a. the name and physical address of the habitual violent crime offender,

b. a physical description of the habitual violent crime offender, including, but not limited to, age, height, weight and eye and hair color,

c. a description of the vehicle that the habitual violent crime offender is known to drive,

d. any conditions or restrictions upon the probation, parole or conditional release of the habitual violent crime offender,

e. a description of the primary and secondary targets of the habitual violent crime offender,

f. a description of the method of offense of the habitual violent crime offender,

g. a current photograph of the habitual violent crime offender, and

h. the name and telephone number of the probation or parole officer of the habitual violent crime offender.

4.  The local law enforcement authority shall make the notification provided for in this subsection regarding a habitual violent crime offender available to any person upon request.

Added by Laws 2004, c. 358, § 5, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 465, § 10, emerg. eff. June 9, 2005.

§57-596.  Immunity from civil liability.

Public officials, public employees, and public agencies are immune from civil liability for good faith conduct under any provision of the Mary Rippy Violent Crime Offenders Registration Act.

1.  Nothing in the Mary Rippy Violent Crime Offenders Registration Act shall be deemed to impose any liability upon or to give rise to a cause of action against any public official, public employee, or public agency for failing to release information in accordance with the Mary Rippy Violent Crime Offenders Registration Act.

2.  Persons collecting samples for DNA testing shall be immune from civil liabilities arising from the collection of blood and saliva samples.

3.  Nothing in this section shall be construed to prevent law enforcement officers from notifying members of the public of any persons that pose a danger under circumstances that are not enumerated in the Mary Rippy Violent Crime Offenders Registration Act.

Added by Laws 2004, c. 358, § 6, eff. Nov. 1, 2004.

§57-597.  Duties of persons in charge of correctional institutions and judges, Department of Public Safety and Department of Corrections - Notification - Rules - Coordination with surrounding states.

A.  Each person in charge of a correctional institution from which a person subject to the provisions of the Mary Rippy Violent Crime Offenders Registration Act is released and each judge who defers or suspends the sentence of a person subject to the provisions of the Mary Rippy Violent Crime Offenders Registration Act shall prior to discharge or release of the person:

1.  Explain to the person the duty to register pursuant to the Mary Rippy Violent Crime Offenders Registration Act;

2.  Require the person to sign a written statement that the duty to register has been explained and the person understands the duty to register;

3.  Obtain the address at which the person is to reside upon discharge or release; and

4.  Forward the information to the Department of Corrections.

B.  The Department of Public Safety shall issue written notification of the registration requirements of the Mary Rippy Violent Crime Offenders Registration Act to any person who enters this state from another jurisdiction and makes an initial application for a driver license to operate a motor vehicle in this state, or for a state identification card.

C.  The Department of Corrections shall coordinate with the Administrative Office of the Courts in promulgating rules to establish other necessary procedures for notifying offenders of the obligation to register pursuant to the Mary Rippy Violent Crime Offenders Registration Act and procedures for registration of those offenders.

D.  The Department of Corrections shall coordinate with surrounding states to establish necessary procedures for notifying offenders that reside in other states but work or attend school within the State of Oklahoma of the obligation to register pursuant to the Mary Rippy Violent Crime Offenders Registration Act and the procedure for registration of those offenders.

Added by Laws 2004, c. 358, § 7, eff. Nov. 1, 2004.

§57-598.  Provision of false or misleading information.

No person subject to the provisions of the Mary Rippy Violent Crime Offenders Registration Act shall furnish any false or misleading information in the registration required by the Mary Rippy Violent Crime Offenders Registration Act.

Added by Laws 2004, c. 358, § 8, eff. Nov. 1, 2004.

§57-599.  Violation - Penalties.

Any person required to register pursuant to the provisions of the Mary Rippy Violent Crime Offenders Registration Act who violates any provision of the act shall, upon conviction, be guilty of a felony.  Any person convicted of a violation of this section shall be punished by incarceration in a correctional facility for not more than five (5) years, a fine not to exceed Five Thousand Dollars ($5,000.00), or both such fine and imprisonment.

Added by Laws 2004, c. 358, § 9, eff. Nov. 1, 2004.

§57-601.  Short title.

This act shall be known as the "Interstate Corrections Compact".

Added by Laws 1980, c. 149, § 1, eff. Oct. 1, 1980.

§57-602.  Authorization to execute compact - Text.

The Governor of Oklahoma is hereby authorized and requested to execute, on behalf of the State of Oklahoma, with any other state or states legally joining therein a compact which shall be in form substantially as follows:

The contracting states solemnly agree that:

Article I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, and with the federal government, thereby serving the best interest of such offenders and of society and effecting economies in capital expenditures and operational costs.  The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article II

As used in this compact, unless the context clearly requires otherwise:

1.  "State" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico;

2.  "Sending state" means a state party to this compact in which conviction or court commitment was had;

3.  "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

4.  "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution; and

5.  "Institution" means any penal or correctional facility including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates may lawfully be confined.

Article III

A.  Each party state may make one or more contracts with any one or more of the other party states, or with the federal government, for the confinement of inmates on behalf of a sending state in institutions situated within receiving states.  Any such contract shall provide for:

1.  Its duration;

2.  Payments to be made to the receiving state or to the federal government, by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

3.  Participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom;

4.  Delivery and retaking of inmates; and

5.  Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

B.  The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto and nothing in any such contract shall be inconsistent therewith.

Article IV

A.  Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to subsection C of this section shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

B.  The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

C.  Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state, provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III, subsection A.

D.  Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

E.  All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution.  The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

F.  Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state.  In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made.  Said record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state.  In any and all proceedings had pursuant to the provisions of this subsection, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

G.  Any inmate confined pursuant to this compact shall be released within the territory of the sending state, unless the inmate and the sending and receiving states shall agree upon release in some other place.  The sending state shall bear the cost of such return to its territory.

H.  Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

I.  The parents, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article V

A.  Any decision of the sending state in respect to any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharge from prosecution or other form of proceeding, imprisonment or detention for such offense.  The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

B.  An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated.  In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto; and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

Article VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states.  Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

Article VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate official of all other party states.  An actual withdrawal shall not take effect until one (1) year after the notice provided in said statute has been sent.  Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal.  Before effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article X

The provisions of this compact shall be liberally construed and shall be severable.  If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Laws 1980, c. 149, § 2, eff. Oct. 1, 1980.

§57-610.  Repealed by Laws 1997, c. 133, § 608, emerg. eff. April 22, 1997.

§57-611.  Repealed by Laws 1997, c. 133, § 608, emerg. eff. April 22, 1997.

§57-612.  Persons convicted of driving under influence of alcohol or other intoxicant or controlled dangerous substance - Processing, classification and assignment.

A.  Any person convicted of violating the provisions of Section 11-902 of Title 47 of the Oklahoma Statutes and sentenced to the custody of the Department of Corrections shall be processed through the Lexington Assessment and Reception Center or other location determined by the Director of the Department of Corrections, classified and assigned as follows:

1.  To the Department of Mental Health and Substance Abuse Services for substance abuse treatment, if the person is evaluated to be receptive to treatment and not deemed by the Department of Corrections to be a security risk.  The inmate may be required to reimburse the Department of Mental Health and Substance Abuse Services for all or part of the actual cost incurred for treatment of the inmate while the inmate is assigned to the Department of Mental Health and Substance Abuse Services.  The Department of Corrections shall determine whether the inmate has the ability to pay for all or part of the cost of treatment.  While assigned to a Department of Mental Health and Substance Abuse Services treatment program the inmate shall comply with the rules and regulations as agreed upon by the Department of Mental Health and Substance Abuse Services and the Department of Corrections.  Any infraction of said rules may result in the inmate's reassignment to a correctional facility of the Department of Corrections.  Upon successful completion of the treatment program the inmate shall be properly reassigned by the Department of Corrections for the completion of the sentence imposed by the court.  Prior to discharge from the treatment facility, the treatment facility shall forward to the Department of Corrections a report and discharge summary including arrangements and recommendations for further disposition and follow-up treatment;

2.  To an inpatient substance abuse treatment program with the offender paying for the treatment.  Upon successful completion of the inpatient treatment program, the offender may be assigned to a halfway house, structured community placement, or home placement with the advice of the treatment provider.  The Department of Corrections shall require as a condition of any assignment that the offender have electronic monitoring or ignition interlock device requirements, or both, as a condition of placement.  The offender shall be responsible for all costs and fees associated with electronic monitoring, ignition interlock device, and supervision; or

3.  To a correctional facility when:

a. the person is evaluated not to be receptive to treatment,

b. the person is evaluated to be a security risk, or

c. the person requires educational, medical or other services or programs not available in the community setting as determined by the Department.

B.  As used in this section:

1.  "Substance abuse treatment program" means a residential or outpatient program certified by the Department of Mental Health and Substance Abuse Services and selected by the Department of Corrections to provide substance abuse treatment for the inmate;

2.  "Electronic monitoring" means monitoring of the inmate within a specified location or locations in a community setting by means of an electronic bracelet or other device; and

3.  "Ignition interlock device" means a device that, without tampering or intervention by another person, would prevent the defendant from operating a motor vehicle if the defendant has a blood or breath alcohol concentration of five-hundredths (0.05) or greater.

Added by Laws 1993, c. 276, § 14, emerg. eff. May 27, 1993.  Amended by Laws 1998, c. 89, § 8, eff. July 1, 1998; Laws 1999, c. 170, § 3, eff. Nov. 1, 1999.

§57-613.  Central Region Probation and Parole offices - Relocation - Purchase or lease - Purchase of building.

On or before January 1, 1995, the Central Region Probation and Parole offices currently located at 4545 North Lincoln Boulevard, Oklahoma City, Oklahoma County, 4512 South May Avenue, Oklahoma City, Oklahoma County, 611 West Sheridan, Oklahoma City, Oklahoma County, and 1128 North Midwest Boulevard, Midwest City, Oklahoma County, may be relocated to one site in Oklahoma County.  The new office location shall be accessible to the offenders assigned to the Central Region Probation and Parole offices and the new office space shall consist of sufficient square footage to accommodate staff offices, classrooms, program areas, staff conference areas, records and computer areas, general storage areas, offender interview rooms, mail room, reception area, laboratory area, photo area, secure firearms storage areas, security equipment storage areas and other necessary areas for operation of the probation and parole services to offenders.  The Department of Corrections is hereby authorized to purchase a building or enter into a lease-purchase agreement for such building, subject to legislative appropriations.  The Department of Corrections shall comply with those provisions of the Department of Central Services pertaining to building purchases, lease-purchase agreements and acquisition of office space.

Added by Laws 1994, c. 174, § 2, eff. Sept. 1, 1994.

§57-614.  Faith-based programs - Legislative findings and intent - Duties of Department of Corrections and private correctional facilities.

The Legislature finds and declares that faith-based programs offered in state and private correctional institutions and facilities have the potential to facilitate inmate institutional adjustment, to help inmates assume personal responsibility, and to reduce recidivism.  It is the intent of the Legislature that the Department of Corrections and private vendors operating private correctional facilities work towards ensuring the availability and development of such programs at the correctional institutions and facilities of this state and shall continuously:

1.  Measure recidivism rates for all inmates participating in faith-based or religious programs at the correctional institution or facility;

2.  Work with volunteers ministering to inmates from various faith-based institutions in this state to improve the quality of faith-based programs at the correctional institution or facility;

3.  Continue to develop community linkages with churches, synagogues, mosques, and other faith-based institutions to assist in the release of participants into the community; and

4.  Monitor faith-based programs operating in the correctional institution or facility.

Added by Laws 2003, c. 346, § 3, emerg. eff. May 29, 2003.

§57-621.  Repealed by Laws 2002, c. 384, § 4, emerg. eff. June 4, 2002.

§57-622.  Repealed by Laws 2002, c. 384, § 4, emerg. eff. June 4, 2002.

§57-623.  On-site primary medical treatment programs.

The Department of Corrections is authorized to operate on-site primary medical treatment programs using employed or contracted providers at facilities operated by the Department.  Any registered nurse or licensed practical nurse, as defined in Section 567.3a of Title 59 of the Oklahoma Statutes, who is employed under such medical treatment programs may administer nonprescription drugs, as defined in Section 353.1 of Title 59 of the Oklahoma Statutes, to inmates without specific physician authorization.

Added by Laws 2000, 1st Ex.Sess., c. 8, § 3, eff. July 1, 2000.  Amended by Laws 2002, c. 56, § 1, eff. July 1, 2002.

§57-624.  Repealed by Laws 2002, c. 384, § 4, emerg. eff. June 4, 2002.

§57-625.  Repealed by Laws 2002, c. 384, § 4, emerg. eff. June 4, 2002.

§57-626.  Repealed by Laws 2002, c. 112, § 17, eff. Dec. 31, 2002.

§57-987.24.  Renumbered as § 557.1 of this title by Laws 1997, c. 333, § 26, emerg. eff. June 9, 1997.



Title 58. — Probate Procedure

OKLAHOMA STATUTES

TITLE 58.

PROBATE PROCEDURE

_________

§58-1.  Probate jurisdiction and venue of district court.

A.  The district court has probate jurisdiction, and the judge thereof power, which must be exercised in the cases and in the manner prescribed by statute:

1.  To open and receive proof of last wills and testaments, and to admit them to proof and to revoke the probate thereof, and to allow and record foreign wills;

2.  To grant letters testamentary, of administration and of guardianship, and to revoke the same;

3.  To appoint appraisers of estates of deceased persons and of minors and incapacitated persons;

4.  To compel personal representatives and guardians to render accounts;

5.  To order the sale of property of estates, or belonging to minors or to incapacitated persons;

6.  To order the payments of debts from estates or guardianships;

7.  To order and regulate all distribution of property or estates of deceased persons;

8.  To compel the attendance of witnesses and the production of title deeds, papers, and other property of an estate, or of a minor, or incapacitated persons;

9.  To exercise all the powers conferred by this chapter or by other law;

10.  To make such orders as may be necessary to the exercise of the powers conferred upon it; and

11.  To appoint and remove guardians for infants, and for persons insane or who are otherwise incapacitated persons; to compel payment and delivery by them of money or property belonging to their wards, to control their conduct and settle their accounts.

B.  The district court which has jurisdiction and venue of the administration of any estate is granted jurisdiction and venue to cause Oklahoma and federal estate taxes to be equitably apportioned and collected.

C.  The district court which has jurisdiction and venue of the administration of any estate is granted unlimited concurrent jurisdiction and venue to hear and determine:

1.  In whom the title to any property is vested, whether the property is real, personal, tangible, intangible, or any combination thereof;

2.  Rights with respect to such property as to all persons and entities;

3.  Whether or not such property is subject to the jurisdiction of the court in the decedent's estate; and

4.  Issues relating to trusts or issues involving a guardian or ward that may arise.

D.  For proceedings under subsection C of this section, service of notice and process shall be required as in other cases and the provisions of the Oklahoma Pleading Code, Section 2001 et seq. of Title 12 of the Oklahoma Statutes, shall be followed.

R.L. 1910, § 6189.  Amended by Laws 1953, p. 232, § 1; Laws 1963, c. 98, § 1, emerg. eff. May 27, 1963; Laws 1989, c. 276, § 1, eff. Nov. 1, 1989; Laws 1995, c. 253, § 6, eff. Nov. 1, 1995; Laws 1997, c. 224, § 2, eff. Nov. 1, 1997; Laws 2001, c. 58, § 1, eff. Nov. 1, 2001.

§585.  Venue of probate acts.

Wills must be proved, and letters testamentary or of administration granted in the following applicable situations:

1.  In the county of which the decedent was a resident at the time of his death, regardless where he died.

2.  In the county in which the decedent died, leaving an estate therein, the deceased not being a resident of this state.

3.  In the county in which any part of the estate of the deceased may be, where the decedent died out of this state, and the decedent was not a resident of this state at the time of his death.

4.  In the county in which any part of the estate may be and the decedent was not a resident of this state, but died within it, and did not leave an estate in the county in which he died.

5.  In all other cases, in the county where application for letters is first made.

Amended by Laws 1982, c. 176, § 1, emerg. eff. April 16, 1982.

§586.  Venue in certain cases.

When the estate of the decedent is in more than one county, he having died out of the state, and not having been a resident thereof at the time of his death, or being such nonresident and dying within the state, and not leaving estate in the county where he died, the district court of that county in which application is first made for letters testamentary or of administration, has exclusive jurisdiction of the settlement of the estate.

R.L.1910, § 6194.

§587.  Jurisdiction coextensive with state.

The district court of the county in which application is first made for letters testamentary or of administration in any of the cases above mentioned, shall have jurisdiction coextensive with the State in the settlement of the estate of the decedent and the sale and distribution of his real estate and excludes the jurisdiction of the district court of every other county.

R.L.1910, § 6195.

§588.  Transfer of old matters authorized.

When it is made to appear that any probate matter pending in any court of this state which, by acts of Congress and the Constitution, was transferred from the courts of the Territory of Oklahoma and the United States courts in the Indian Territory to the courts of this state, is not in the county where the venue of such suit, matter or proceeding would lie if arising after the admission of this state into the Union, the court where such suit, matter or proceeding is pending shall, upon the application of the guardian, executor or administrator, or any other person having a substantial interest therein, or upon its own motion, when a proper showing has been made for a removal, within twenty (20) days after application is made therefor, make an order transferring such suit, matter or proceeding to the county where the venue would properly lie if such suit, matter or proceeding had arisen since the admission of this state into the Union, by transmitting to such county the original papers, together with certified copies of all orders and judgments, upon the payment of all accrued costs: Provided, that where any minor is the owner of an estate situate in a county or in counties other than that of his domicile and a guardian or curator has heretofore been appointed for such minor or his estate in any such county other than that of the domicile of such minor, such suit, matter or proceedings shall be transferred in the manner and upon the conditions herein provided, to the county of the domicile of such minor; And provided, further, that such original papers, together with such certified copies of all orders and judgments, shall be filed in the court to which such matter is removed, and the same shall proceed as if ordinarily filed therein, without further service of notice.

R.L.1910, § 6196.

§589.  Transfers already made legalized.

All transfers of records, suits or proceedings of a probate nature which, by Acts of Congress and the Constitution, were transferred from the Territory of Oklahoma and the United States courts in the Indian Territory to the courts of this state, and thereafter transferred to another county, where such county would have been the proper venue had such suit, matter or proceeding, been commenced after the admission of this state into the Union, are hereby legalized; and no sale or other proceeding by the court to which such suit, matter or proceeding has been transferred shall be void because of such transfer.

R.L.1910, § 6197.

§5810.  Transfer to county of domicile of minor or ward.

In any case where it is shown to the court that the domicile of a minor or ward has been changed from the county where the guardianship is pending to another county in this state, the guardianship may, upon application verified by oath, after notice has been given to the next of kin of such minor or ward and upon good cause shown, be removed to such other county, which would be the proper venue, in the manner and upon the conditions prescribed in the second preceding section for the transfer of suits, matters or proceedings if the court finds that the domicile of the minor or ward has been changed in good faith and that such transfer would be for the best interest of such minor or ward.

R.L.1910, § 6198.

§5811.  Personal representative defined.

As used in this title, "personal representative" includes executor, administrator, administrator with will annexed, conservator, guardian and persons who perform substantially the same function under the law governing their status and includes a successor personal representative appointed to succeed a previously appointed personal representative.

Laws 1980, c. 310, § 1, eff. Oct. 1, 1980.

§5821.  Custodian of will to deliver same to district court.

Every custodian of a will, within thirty days after receipt of information that the maker thereof is dead, must deliver the same to the district court having jurisdiction of the estate, or to the executor named therein.  A failure to comply with the provisions of this section makes the person failing responsible for all damages sustained by any one injured thereby.

R.L.1910, § 6199.

§5822.  Who may petition court for proof of will.

Any executor, devisee or legatee named in a will, or any other person interested in the estate, may at any time after the death of the testator, petition the court having jurisdiction to have the will proved, whether the same be in writing, in his possession or not, or is lost or destroyed, or beyond the jurisdiction of the state, or a nuncupative will.

R.L.1910, § 6200.

§5823.  Requisites of petition for probate.

A petition for the probate of a will must show:

1.  the jurisdictional facts;

2.  whether the person named as executor consents to act, or renounces his right to the letters testamentary;

3.  the names, ages, and residence of the heirs, legatees, and devisees of the decedent, so far as known to the petitioner;

4.  the probable value and character of the property of the estate;

5.  the name of the person for whom letters testamentary are prayed.

The petition for the probate of a will must be in writing and signed by the applicant or his counsel.

No defect of form, or in the statement of jurisdictional facts actually existing, shall make void the probate of a will.

R.L.1910, § 6201; Laws 1963, c. 102, § 1, emerg. eff. May 27, 1963.

§5824.  Court may compel production of will by one having possession.

If it be alleged in the petition that the will is in the possession of a third person and the court is satisfied that the allegation is correct, an order must be issued and served upon the person having possession of the will, requiring him to produce it in the court at the time named in the order.  If he has possession of the will and neglects or refuses to produce it in obedience to the order, he may by warrant of the court be committed to the jail of the county, and kept in close confinement until he produces it.

R.L.1910, § 6202.

§5824.1.  Preservation of original will  Removal from custody.

Upon the filing of a petition for the probate of a will and upon the production of the will, the clerk of the district court shall safely preserve the original will and shall not permit it to be removed from the county courthouse building until after a photographic, photostatic or certified copy thereof has been filed in the court; provided, however, that after such copy is prepared and filed, the judge of the district court may, for good cause shown and upon written order filed with the court clerk, permit the original will to be removed from the courthouse building.

Laws 1965, c. 231, § 1.

§5825.  Hearing  Notice, how given.

When a petition for probate of a will is filed, the court must fix a day for hearing the petition, not less than ten (10) nor more than thirty (30) days from the date of filing of the petition, and if the names and addresses of all heirs, legatees, and devisees of the testator are known to the petitioner and are set out in the petition, the court shall cause notice of such hearing to be given as provided in Section 34 of this title, by mailing copies of the notice to all heirs, legatees, and devisees, other than devisees and legatees whose devises and bequests are conditioned upon another named person's predeceasing the testator in accordance with terms stated in the will and such named person did not predecease the testator in accordance with terms stated in the will, postage prepaid, at their lastknown place of residence not less than ten (10) days prior to the date of the hearing; provided, however, if the name or address of one or more heirs, legatees, or devisees of the testator is not known to the petitioner, or if one or more heirs, legatees, or devisees of the testator are alleged to have survived the testator but died prior to the filing of the petition and the petitioner alleges that he knows of no personal representative for the decedents' estates, notice of the hearing of the petition shall be given by mailing, as above provided, and, in addition thereto, the notice shall be published in one issue of a newspaper, and in such case the hearing shall not be less than ten (10) days from the date of publication of the notice.  For purposes of this section, if a legatee or devisee is the trustee of an express trust or testamentary trust, notice need be given only to the trustee and not to the beneficiaries of the trust unless the beneficiaries are otherwise entitled to notice as heirs or as legatees or devisees of property not devised or bequeathed to the trust.

R.L. 1910, § 6203; Laws 1953, p. 232, § 2; Laws 1963, c. 99, § 1, emerg. eff. May 27, 1963; Laws 1967, c. 178, § 1, emerg. eff. May 1, 1967; Laws 1969, c. 302, § 1, eff. Jan. 1, 1970; Laws 1970, c. 218, § 1, emerg. eff. April 15, 1970; Laws 1993, c. 345, § 5, eff. Sept. 1, 1993.

§5826.  Heirs, legatees, devisees and executors to be given notice by mail.

Written or printed copies of the notice of the time appointed for the probate of the will, must be addressed to the heirs, legatees and devisees of the testator, at their places of residence, if known to the petitioner, and deposited in the post office, with the postage thereon prepaid by the petitioner, at least ten (10) days before the hearing; the notice must be issued by the judge over the seal of the court.  Proof of the mailing of the notice must be made at the hearing; the same notice and proof of service thereof on the person named as executor must be made if he be not the petitioner; also on any person named as coexecutor, not petitioning, if his place of residence be known.

R.L.1910, § 6204; Laws 1953, p. 233, § 3.

§5827.  Powers of judge at chambers.

The judge of the district court may, at any time, receive petitions for the probate of wills, make and issue all necessary orders and writs to enforce the production of wills and the attendance of witnesses, hear petitions, trials of issues, admit wills to probate, and do all other things coming under his probate jurisdiction.

R.L.1910, § 6205.

§5828.  Proof of notice  Waiver of notice.

At the time appointed for the hearing, or at the time to which the hearing may have been postponed, the court, unless the parties appear, must require proof that the notice has been given, which being made, the court must hear testimony in proof of the will.  If such notice is not proved to have been given, or if from any other cause it is necessary, the hearing may be postponed to a day certain. The appearance in court of parties interested is a waiver of notice.

R.L.1910, § 6206; Laws 1951, p. 161, § 1.

§5829.  Contest before probate  Persons entitled.

Any person interested may appear and contest the will. Devisees, legatees or heirs of an estate may contest the will through their guardians or attorneys appointed by themselves, or by the court for that purpose; but a contest made by an attorney appointed by the court does not bar a contest, after probate, by the party so represented, if commenced within three (3) months from the date the will was admitted to probate; nor does the nonappointment of an attorney by the court of itself invalidate the probate of a will.

R.L.1910, § 6207; Laws 1953, p. 233, § 4; Laws 1967, c. 136, § 2, emerg. eff. April 27, 1967.

§5830.  Admission on testimony of one subscribing witness.

If no person appears to contest the probate of a will, the court may admit it to probate on the testimony or affidavit given after the will has been filed of one of the subscribing witnesses only if satisfied from the testimony or affidavit of such witness that the will was executed in all particulars as required by law, and that the testator was of sound mind at the time of its execution.  This section shall not apply to selfproved wills as described in Title 84 O.S., Section 55.

R.L.1910, § 6208; Laws 1976, c. 159, § 2, eff. Oct. 1, 1976.

§5831.  Olographic will, how proved.

An olographic will may be proved in the same manner that other private writings are proved.

R.L.1910, § 6209.

§5832.  Notices required to be published once each week for two or more consecutive weeks  Interval.

When notice is required by this act to be published once each week for two (2) or more consecutive weeks, the interval between the first publication and each successive publication shall be not less than six (6) days.

Laws 1969, c. 302, § 36, eff. Jan. 1, 1970.

§5833.  "Newspaper" defined.

Wherever the term "newspaper" appears herein, it shall mean newspaper as defined by 25 O.S.1961, Sec. 106, as amended by Section 1, Chapter 63, O.S.L.1967 (25 O.S.Supp.1968 Section. 106), and by House Bill No. 1253, First Session, Thirtysecond Legislature of the State of Oklahoma.

Laws 1969, c. 302, § 37, eff. Jan. 1, 1970.

§58-34.  Mailing and proof of mailing - Persons authorized to make.

When mailing is required by Section 21 et seq. of this title, the mailing shall be made by the court clerk or a deputy court clerk or by the attorney for the party and proof of the mailing shall be by affidavit of the court clerk or deputy court clerk or attorney filed in the case.  Any mailing made pursuant to this section after June 22, 1988, which is in compliance with the provisions of this section at the time this act becomes effective, shall be deemed to be in compliance with this section.

Added by Laws 1969, c. 302, § 38, eff. Jan. 1, 1970.  Amended by Laws 1988, c. 228, § 1, emerg. eff. June 22, 1988; Laws 1995, c. 286, § 11, eff. July 1, 1995.

§58-41.  Proceedings on contest.

If anyone appears to contest the will, he must file written grounds of opposition to the probate thereof, and serve a copy on the petitioner and other residents of the county interested in the estate, any one or more of whom may demur thereto upon any of the grounds of demurrer allowed by law in civil actions.  If the demurrer be sustained, the court must allow the contestant a reasonable time, not exceeding ten (10) days, within which to amend his written opposition.  If the demurrer is overruled, the petitioner and others interested may jointly or separately answer the contestant's grounds, traversing or otherwise obviating or avoiding the objections.  Any issues of fact thus raised, involving:

1.  The competency of the decedent to make a last will and testament.

2.  The freedom of the decedent at the time of the execution of the will from duress, menace, fraud, or undue influence.

3.  The due execution and attestation of the will by the decedent or subscribing witnesses; or,

4.  Any other questions substantially affecting the validity of the will must be tried and determined by the court.

On the trial the contestant is plaintiff, and the petitioner is defendant.

R.L. 1910, § 6210.

§5842.  Judgment  Recording.

The district court, after hearing the evidence on petitions for the probate of wills, must set forth its findings of fact and conclusions of law in writing and render a judgment based upon such findings, either admitting, or refusing to admit, the will to probate.  The judgment and the will must be recorded where the will is admitted to probate.

R.L.1910, § 6211; Laws 1965, c. 205, § 1.

§5843.  Witnesses on trial of contest  Depositions.

If the will is contested, all the subscribing witnesses who are present in the county, and who are of sound mind, must be produced and examined; and the death, absence or insanity of any of them must be satisfactorily shown to the court.  If none of the subscribing witnesses reside in the county, and are not present at the time appointed for proving the will, or although such witnesses reside in the county and are insane or incompetent, and such facts are first made to appear to the court, either in contested or noncontested will cases, the court may admit the testimony of other witnesses to prove the sanity of the testator and the execution of the will and, as evidence of the execution, it may admit proof of the handwriting of the testator and of the subscribing witnesses, or any of them. Provided that when the testimony of any nonresident witness or witnesses residing out of the county wherein any will is sought to be admitted to probate, may be desired, touching the execution of such will, either in contested or noncontested will cases, it shall be lawful for the party seeking to have such will admitted to probate, or resisting the same in the district court, to cause the deposition of such witness to be taken in like manner, as now is or hereafter may be provided in civil cases; and the court may, in its discretion, direct the original of such will to be attached to any commission issued in such case; and the deposition of any such witness taken, certified and returned, according to law, shall be of like force and effect as if his testimony had been heard in the court; provided, that before any such original will shall be suffered to be attached to any such commission, a photostatic or certified copy thereof shall be made and examined, and certified by the judge to be a true copy of the original, and until the return of such original, such copy shall be retained in the office of the judge, in lieu of such original will; and if such will be admitted to probate, the same may, in case of the loss or destruction of the original thereof, be recorded from such certified copy.  Provided, further, that in all cases where wills have heretofore been proved in substantial compliance with the provisions hereof, such proof is hereby validated.

R.L.1910, § 6212; Laws 1931, p. 6, § 1.

§5844.  Recording of testimony  Admissibility.

The testimony of any witness or witnesses admitted at a hearing on a petition to probate a will shall be recorded in one of the following methods:

(a)  filing with the court clerk a written summary of the testimony, subscribed and sworn to by each witness in the presence of a judge having jurisdiction of probate matters; or

(b)  having the testimony taken down verbatim in shorthand, stenotype, or any other method approved by the court; or

(c)  having the testimony recorded verbatim by a sound recorder approved by the court; or

(d)  having the testimony recorded verbatim by an official court reporter.

If the testimony is recorded by one of the methods described in subdivisions (b) or (c), the same shall be transcribed, subscribed and sworn to by each witness, and filed with the court clerk.  If the testimony is recorded by the method described in subdivision (d), the same shall be transcribed and certified by the official court reporter who took the testimony, and filed with the clerk of the court.  Such evidence shall be admissible in any subsequent proceedings concerning the validity of the will, or the sufficiency of the proof if the subscribing witness is dead, or has permanently left this state.

R.L. 1910, § 6213; Laws 1965, c. 340, § 1, emerg. eff. June 28, 1965; Laws 1974, c. 26, § 1, emerg. eff. April 11, 1974; Laws 1992, c. 395, § 4, eff. Sept. 1, 1992.

§5851.  Foreign wills recorded.

Every will duly proved and allowed in any of the territories, or in any of the United States or the District of Columbia, or in any foreign country or state, may be allowed and recorded in the district court of any county in which the testator shall have left any estate, or any estate for which claim is made.

R.L.1910, § 6216.

§58-52.  Petition - Hearing - Notice - Summary administration.

A.  When a copy of the will and the order or decree admitting same to probate, duly certified, shall be produced by the executor, or by any other person interested in the will, with a petition for letters, the same must be filed, and the court or judge must appoint a time for the hearing, notice whereof must be given as provided for an original petition for the probate of a will.

B.  Regardless of the value of the estate, any will admitted to probate in another jurisdiction may be admitted to probate and administered under the procedures prescribed pursuant to Section 241 or 245 of this title.

R.L. 1910, § 6217.  Amended by Laws 1953, p. 233, § 5; Laws 1975, c. 265, § 1, eff. Oct. 1, 1975; Laws 1998, c. 359, § 4, eff. Nov. 1, 1998; Laws 2002, c. 468, § 77, eff. Nov. 1, 2002.

§5853.  Proof required.

If, on the hearing, it appears upon the face of the record that the will has been proved, allowed and admitted to probate in any of the territories, or any state of the United States, the District of Columbia, or in any foreign country or state, and that it was executed according to the law of the place in which the same was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it must be admitted to probate, be certified in like manner according to the facts, and recorded, and have the same force and effect as a will first admitted to probate in this state, and letters testamentary or of administration issued thereon.

R.L.1910, § 6218.

§5861.  Causes for contesting will after probate.

When a will has been admitted to probate, any person interested therein may at any time within three (3) months from the date the will was admitted to probate contest the same or the validity of the will. For that purpose he must file in the court in which the will was proved a sworn petition in writing containing his allegations, that evidence discovered since the probate of the will, the material facts of which must be set forth, shows:

1.  That a will of a later date than the one proved by the decedent, revoking or changing the will, has been discovered, and is offered; or

2.  That some jurisdictional fact was wanting in the probate; or

3.  That the testator was not competent, free from duress, menace, fraud, or undue influence when the will allowed was made; or  4.  That the will was not duly executed and attested.

R.L.1910, § 6219; Laws 1953, p. 233, § 6; Laws 1967, c. 10, § 1, emerg. eff. Feb. 20, 1967.

§5862.  Citations issued to whom.

Upon filing the petition, a citation must be issued to the executors of the will, or to the administrators with the will annexed, and to all the legatees and devisees mentioned in the will, and heirs residing in the state, so far as known to the petitioner, or to their guardian, if any of them are minors or adjudicated incompetents, or their personal representatives, if any of them are dead, requiring them to appear before the court on some day therein specified, to show cause why the probate of the will should not be revoked.  A copy of such citation shall be mailed to all such persons, nonresidents of the state, whose addresses are known to petitioner, at least ten (10) days before such hearing.

R.L.1910, § 6220; Laws 1953, p. 234, § 7.

§5863.  Petition and notices when another will offered.

If another will be offered by the petition, it must show all that is required in the original case of a petition for the probate of a will, and notice must be given as required before the hearing of proof of any will originally: Provided, that such notice need not be given to any persons upon whom the citation required in the preceding section is to be served.

R.L.1910, § 6221; Laws 1969, c. 302, § 2, eff. Jan. 1, 1970.

§5864.  Hearing and judgment  New will, admitting to probate.

At the time appointed for showing cause, or at any time to which the hearing is postponed, personal service of the citations having been made upon the persons named therein, and the required publication, posting and service of the notices having been made, and all duly proved, the court must proceed to try the issues joined in the same manner as in an original contest of a will.  If upon hearing the proofs of the parties the court shall decide that the will is, for any of the reasons alleged, invalid, or that it is not proved to be the last will of the testator, the probate must be annulled and revoked; and if the court shall decide that the new will is valid, it may admit the same to probate in the same manner as originally upon the probate of a contested will.

R.L.1910, § 6222.

§5865.  Result of revocation.

Upon the revocation being made, the powers of the executor or administrator with the will annexed, must cease; but such executor or administrator shall not be liable for any act done in good faith previous to the revocation.

R.L.1910, § 6223.

§5866.  Costs of contest.

The fees and expenses must be paid by the party contesting the validity or probate of the will, if the will in probate be confirmed. If the probate be annulled and revoked, the costs must be paid by the party who resisted the revocation, or out of the property of the decedent, as the court directs.

§5867.  Probate conclusive, when.

If no person, within three (3) months after the admission to probate of a will, contests the same or the validity thereof, the probate of the will is conclusive, saving to infants and persons of unsound mind, a period of one (1) year after their respective disabilities are removed.

§5881.  Proceedings in case of lost will.

Whenever any will is lost or destroyed, the court must take proof of the execution and validity thereof and establish the same, notice to all heirs, legatees and devisees being first given, as prescribed in regard to proofs of wills in other cases.  All the testimony given must be reduced to writing, signed by the witnesses, filed and preserved.

R.L.1910, § 6226; Laws 1953, p. 234, § 8; Laws 1969, c. 302, § 3, eff. Jan. 1, 1970.

§5882.  Special requisites of proof.

No will shall be proved as a lost or destroyed will, unless the same is proved to have been in existence at the time of the death of the testator or is shown to have been fraudulently destroyed in the lifetime of the testator, nor unless its provisions are clearly and distinctly proved by at least two credible witnesses.  For purposes of this section, a copy of the alleged lost or destroyed will can be admitted into evidence, whether or not the copy reflects the signature or signatures appearing on the original will, if the copy is properly identified, and the court shall determine what probative value, if any, is to be assigned to such copy.

R.L. 1910, § 6227; Laws 1993, c. 345, § 6, eff. Sept. 1, 1993.

§5883.  Court's certificate  Filing  Letters testamentary.

When a lost or destroyed will is established, the provisions thereof must be distinctly stated and certified by the judge of the district court, under his hand and the seal of the court, and the certificate must be filed and recorded as wills are filed and recorded, and letters testamentary or of administration with the will annexed, must be issued thereon in the same manner as upon wills produced and duly proved; if the court has admitted into evidence a copy of the lost or destroyed will and finds that the copy distinctly states the provisions of the will, the court may certify the copy of the will as distinctly stating the provisions of the will; the testimony must be reduced to writing; signed, certified and filed as in other cases, and shall be admissible as evidence in any subsequent proceeding.

R.L. 1910, § 6228; Laws 1993, c. 345, § 7, eff. Sept. 1, 1993.

§5884.  Restraint of former administration.

If before or during the pendency of an application to prove a lost or destroyed will, letters of administration are granted on the estate of the testator, or letters testamentary of any previous will of the testator are granted, the court may restrain the administrators or executors so appointed from any acts or proceedings which would be injurious to the legatees or devisees claiming under the lost or destroyed will.

R.L.1910, § 6229.

§5891.  Nuncupative wills, how proved.

Nuncupative wills may, at any time within six (6) months after the testamentary words are spoken by the decedent, be admitted to probate on petition and notice as provided for the probate of wills executed in writing.  The petition, in addition to the jurisdictional facts, must allege that the testamentary words, or the substance thereof, were reduced to writing within thirty (30) days after they were spoken, which writing must accompany the petition.

R.L.1910, § 6230.

§5892.  Nuncupative wills  Special requirements.

The district court must not receive or entertain a petition for the probate of a nuncupative will until the lapse of fourteen (14) days from the death of the testator, nor must such petition be at any time acted on, unless the testamentary words are or their substance is, reduced to writing and filed with the petition, nor until the surviving husband or wife, if any, and all other persons resident in the state or county, interested in the estate, are notified, as provided herein.

R.L.1910, § 6231.

§5893.  Proceedings in contest.

Contests of the probate of nuncupative wills and appointments of executors and administrators of the estate devised thereby must be had, conducted and made as hereinbefore provided in cases of the probate of written wills: Provided, that double the period allowed for the petition of revocation of the probate of a written will shall be allowed in which to petition for the revocation and annulling of the nuncupative will.

R.L.1910, § 6232.

§58101.  Letters to issue to executor or successor in interest of corporate executor.

The court admitting a will to probate after the same is proved and allowed, must issue letters thereon to the persons named therein as executors, and in the case of a corporate executor, to the successor in interest of the corporate executor, who are competent to discharge the trust, who must appear and qualify unless objections be made as provided in Section 104 of this title. Provided, a successor in interest shall include a judicially ordered successor in the event of an assumption by a financial institution of fiduciary accounts for all trusts in existence on the date of the assumption, together with those testamentary trusts which come into existence after the date of assumption.

Amended by Laws 1988, c. 319, § 3, eff. Nov. 1, 1988.

§58102.  Who incompetent as executor.

No person is competent to serve as executor who at the time the will is admitted to probate is

1.  Under the age of majority.

2.  Convicted of an infamous crime.

3.  Adjudged by the court incompetent to execute the duties of the trust by reason of drunkenness, improvidence, or want of understanding and integrity.

R.L.1910, § 6234.

§58103.  Failure of executors.

If the sole executor or all the executors are incompetent, or renounce or fail to apply for letters, or to appear and qualify, letters of administration with the will annexed must be issued.

R.L.1910, § 6235.

§58104.  Objections to issue of letters  Letters of administration with will annexed.

Any person interested in a will may file objections in writing, to granting letters testamentary to the persons named as executors, or any of them; and the objections must be heard and determined by the court.  A petition may at the same time, be filed for letters of administration, with will annexed.

R.L.1910, § 6236.

§58105.  Death of an executor.

No executor of an executor shall, as such, be authorized to administer on the estate of the first testator, but on the death of the sole or surviving executor of any last will, letters of administration with the will annexed, of the estate of the first testator, left unadministered, must be issued.

R.L.1910, § 6237.

§58106.  Executor disqualified by absence or minority.

Where a person absent from the state, or a minor, is named executor, and there is another executor who accepts the trust and qualifies, the latter may have letters testamentary and administer the estate until the return of the absentee, or the majority of the minor, who may then be admitted as joint executor.  If there is no other executor, letters of administration with the will annexed, must be granted; but the court may, in its discretion, revoke them on the return of the absent executor, or the arrival of the minor at the age of majority.

R.L.1910, § 6238.

§58107.  Two or more personal representatives.

A.  When all the executors named are not appointed by the court, those appointed have the same authority to perform all the acts and discharge the trust required by the will, as effectually for every purpose as if all were appointed and should act together.

B.  When there are two personal representatives:

1.  if one of such personal representatives is laboring under any legal disability from serving, the act of the other shall be effectual; or

2.  if one of such personal representatives has given his copersonal representative authority, in writing, to act for both, the act of the copersonal representative having such authority in writing shall be effectual.

C.  When there are more than two personal representatives, the act of a majority of them is valid.

Amended by Laws 1988, c. 329, § 129, eff. Nov. 1, 1988.

§58108.  Presumed renunciation of executorship.

If the person named in a will as executor, for thirty (30) days after he has knowledge of the death of the testator, and that he is named as executor, fails to petition the proper court for the probate of the will, and that letters testamentary be issued to him, he may be held to have renounced his right to letters, and the court may appoint any other competent person administrator, unless good cause for delay is shown.

R.L.1910, § 6240.

§58109.  Administrators with will annexed  Authority  Letters.

Administrators with the will annexed have the same authority over the estates which executors named in the will would have, and their acts are effectual for all purposes.  Their letters must be signed by the judge of the district court, and bear the seal thereof.

R.L.1910, § 6241.

§58110.  Form of letters testamentary.

Letters testamentary must be substantially in the following form:

State of Oklahoma,

County of ______.

The last will of A B, deceased, having been proved and recorded in the county court of the county of ______, C D, who is named therein, is hereby appointed executor.

Witness G H, judge of the county court of the county of ______, with the seal of the court affixed the ______ day of ______ A. D., 19__.

R.L.1910, § 6242; Laws 1953, p. 234, § 10.

§58111.  Letters of administration with will annexed, form of.

Letters of administration with will annexed must be substantially in the following form:

State of Oklahoma,

County of ______.

The last will of A B, deceased having been proved and recorded in the county court of the county of ______ and there being no executor named in the will (or, as the case may be,) C D is hereby appointed administrator, with the will annexed.

Witness G H, judge of the county court of the county of ______, with the seal of the court affixed, the ______ day of ______ A. D., 19__.

R.L.1910, § 6243; Laws 1953, p. 234, § 11.

§58121.  Letters of administration.

Letters of administration must be signed by the judge, under the seal of the court, and substantially in the following form:

State of Oklahoma,

County of ______

C D is hereby appointed administrator of the estate of A B, deceased.

Witness G H, judge of the county court of the county of ______, with the seal thereof affixed, the ______ day of ______ A. D., 19__.  (Seal and the official signature of the judge.)

R.L.1910, § 6244.

§58122.  Persons entitled to letters of administration.

Administration of the estate of a person dying intestate must be granted to some one or more of the persons hereinafter mentioned, and they are respectively entitled thereto in the following order:

1.  The surviving husband or wife, or some competent person whom he or she may request to have appointed.

2.  The children.

3.  The father or mother.

4.  The brothers or sisters.

5.  The grandchildren.

6.  The next of kin entitled to share in the distribution of the estate.

7.  The creditors.

8.  Any person legally competent.

If the decedent was a member of a partnership at the time of his decease, the surviving partner must in no case be appointed administrator of his estate.

R.L.1910, § 6245; Laws 1961, p. 440, § 1.

§58123.  Preferences.

Of several persons claiming and equally entitled to administer, relatives of the whole blood must be preferred to those of the half blood.

R.L.1910, § 6246; Laws 1961, p. 440, § 2.

§58124.  Where several equally entitled  Creditors.

When there are several persons equally entitled to the administration, the court may grant letters to one or more of them; and when a creditor is claiming letters, the court may, in its discretion, at the request of another creditor, grant letters to any other person legally competent.

R.L.1910, § 6247.

§58125.  Letters to guardian of minor entitled.

If any person entitled to administration is a minor, letters must be granted to his or her guardian, or any other person entitled to letters of administration, in the discretion of the court.

R.L.1910, § 6248.

§58126.  Who incompetent as administrator.

No person is competent to serve as administrator or administratrix, who, when appointed, is:

1.  Under the age of majority.

2.  Convicted of an infamous crime.

3.  Adjudged by the court incompetent to execute the duties of the trust by reason of drunkenness, improvidence or want of understanding or integrity.

R.L.1910, § 6249.

§58127.  Requisites of petition for administration.

Petition for letters of administration must be in writing, signed by the applicant or his counsel, and filed with the judge of the court stating the facts essential to give the court jurisdiction of the case, and when known to the applicant, he must state the names, ages and residence of the heirs of the decedent, and the value and character of the property.  If the jurisdictional facts existed, but are not fully set forth in the petition, and are afterwards proved in the course of administration, the decree or order of administration and subsequent proceedings are not void on account of such want of jurisdictional averments.

R.L.1910, § 6250.

§58128.  Notice of hearing.

A.  When a petition praying for letters of administration is filed, the judge of the court must set a day for hearing the same and cause notice thereof to be given, containing the name of the decedent, the name of the applicant for letters, and the day on which the application will be heard.

B.  If the names and addresses of all heirs of the decedent are known to the petitioner and are set out in the petition, the notice must be given, as provided in Section 34 of this title, by mailing a copy of the same to each of the heirs of the deceased with the postage thereon prepaid at least ten (10) days before the day set for the hearing.

C.  If the name or address of one or more heirs of the decedent is not known to the petitioner, notice of the hearing of the petition shall be given by mailing, as above provided, and by publishing the same one time in a legal newspaper in the county at least ten (10) days before the day set for the hearing.

D.  If the petition asks for the appointment of some person entitled under the law to appointment, and there shall accompany such petition a waiver of all persons having a prior right to appointment or if the applicant has a prior right of appointment, then no notice shall be given and the court shall proceed without delay to hear such petition.

R.L.1910, § 6251; Laws 1953, p. 234, § 12; Laws 1955, p. 299, § 1; Laws 1967, c. 179, § 1, emerg. eff. May 1, 1967; Laws 1969, c. 302, § 4, eff. Jan. 1, 1970; Laws 1970, c. 218, § 2, emerg. eff. April 15, 1970; Laws 1994, c. 184, § 1, eff. Sept. 1, 1994.

§58129.  Contest of petition  Notice.

Any person interested may contest the petition by filing written opposition thereto, on the ground of the incompetency of the applicant, or may, at any time within thirty (30) days after an administrator has been appointed, assert his own rights to the administration and pray that letters be issued to himself.  In the latter case the contestant must file his petition in the court.  The court thereof shall set a day for hearing the same and the contestant shall give written notice by mail, postage prepaid, to the known heirs and the original petitioner or administrator, if the appointment has been made, of said contest, and the time and place set for hearing the same, at least five (5) days before said hearing.

R.L.1910, § 6252; Laws 1969, c. 302, § 5, eff. Jan. 1, 1970.

§58130.  Hearing of the petition  Order.

On the hearing, it being first proved that notice has been given as herein required, the court must hear the allegations and proofs of the parties, and order the issuing of letters of administration to the party best entitled thereto.

R.L.1910, § 6253.

§58131.  Court entry as to proof conclusive.

An entry in the minutes of the court, that the required proof was made and notice given, shall be conclusive evidence of the fact of such notice.

R.L.1910, § 6254.

§58132.  Letters granted to applicant where no contest.

Letters of administration must be granted to any applicant, though it appears that there are other persons having better rights to the administration when such persons fail to appear and claim the issuing of letters to themselves.

R.L.1910, § 6255.

§58133.  Proof of death intestate.

Before letters of administration are granted on the estate of any person who is represented to have died intestate, the fact of his dying intestate must be proved by the testimony of the applicant or others; and the court may also examine any other person concerning the time, place and manner of his death, the place of his residence at the time, the value and character of his property, and whether or not the decedent left any will, and may compel any person to attend as a witness for that purpose.

R.L.1910, § 6256.

§58134.  Nomination of stranger by person entitled.

Administration may be granted to one or more competent persons, although not entitled to the same, at the written request of the person entitled, filed in the court.  When the person entitled is a nonresident of the state, affidavits or depositions taken ex parte before any officer authorized by the laws of this state to take acknowledgments and administer oaths out of this state, may be received as prima facie evidence of the identity of the party, if free from suspicion, and the fact is established to the satisfaction of the court.

R.L.1910, § 6257.

§58135.  Revocation in favor of person entitled.

When letters of administration have been granted to any person other than the surviving husband or wife, child, father, mother, brother, or sister of the intestate, any one of them may obtain the revocation of the letters and be entitled to the administration, by presenting to the county court a petition praying the revocation, and that letters of administration be issued to him.

R.L.1910, § 6258.

§58136.  Notice of such petition.

When such petition is filed, the judge must in addition to the notice provided upon petition for letters, issue a citation to the administrator to appear and answer the same at the time appointed for the hearing.

R.L.1910, § 6259.

§58137.  Hearing  Order.

At the time appointed, the citation having been duly served and returned, the court must proceed to hear the allegations and proofs of the parties; and if the right of the applicant is established and he is competent, letters of administration must be granted to him, and the letters of the former administrator revoked.

R.L.1910, § 6260.

§58138.  Surviving spouse  Assertion of prior right.

The surviving husband or wife, when letters of administration have been granted to a child, father, mother, brother or sister of the intestate, or any of such relatives when letters have been granted to any other of them, may assert his prior right, and obtain letters of administration, and have the letters before granted revoked in the manner prescribed in the three preceding sections.

R.L.1910, § 6261.

§58161.  Oath  Records.

Before letters testamentary or of administration are issued to the executor or administrator, he must take and subscribe an oath, before some officer authorized to administer oaths, that he will perform, according to law, the duties of executor or administrator, which oath must be attached to the letters.  All letters testamentary and of administration issued to, and all bonds executed by executors or administrators, with the affidavits and certificates thereon must be forthwith recorded by the judge in books to be kept by him in his office for that purpose.

R.L.1910, § 6262.

§58162.  Nonresident representative must appoint agent.

Every executor, administrator or guardian appointed in, but residing out of the state, shall, before entering upon the duties of his trust, in writing, appoint an agent residing in the county where he is appointed, and shall by such writing stipulate and agree that the service of any legal process against him as such executor, administrator or guardian if made on said agent shall be of the same legal effect as if made on himself personally within the state. Such writing shall give the proper address of such agent and shall be filed in the office of the judge of the district court where such appointment is made.

R.L.1910, § 6263.

§58171.  Necessity and requisites of bond.

Every person to whom letters testamentary or of administration are directed to issue must, before receiving them, execute a bond to the State of Oklahoma with two or more sufficient sureties, to be approved by the judge of the district court.  In form the bond must be joint and several, and the penalty must be in such sum as the court shall order after his examination on oath the party applying, and any other persons, as to the probable value of the personal property and the probable value of the annual rents from the real property and other circumstances pertaining thereto.  Provided, however, the court may in its judgment make an order that no bond shall be required if the circumstances indicate none is necessary.

R.L.1910, § 6264; Laws 1963, c. 101, § 1, emerg. eff. May 27, 1963.

§58173.  Condition of bond.

The bond must be conditioned that the executor or administrator shall faithfully execute the duties of the trust according to law.

R.L.1910, § 6266.

§58174.  Separate bond for each person  Exception.

When two or more persons are appointed executors or administrators, the judge of the district court must require and take a separate bond from each of them.  Provided, a single joint bond shall be permitted if said bond is signed by a corporate surety company.

R.L.1910, § 6267; Laws 1963, c. 134, § 1.

§58175.  Successive recoveries on the bond.

The bond shall not be void upon the first recovery, but may be sued and recovered upon from time to time, by any person aggrieved, in his own name, until the whole penalty is exhausted.

R.L.1910, § 6268.

§58176.  Justification of sureties  Approval of bond  Examination of sureties.

In all cases where bonds are required to be given, under this title, the officer taking the same must require the sureties to accompany it with an affidavit that they are each residents and householders or freeholders within the state, and are each worth the sum specified in the bond, over and above all their just debts and liabilities, exclusive of property exempt from execution; but when the amount specified in the bond exceeds One Thousand Dollars ($1,000.00), and there are more than two sureties thereon, they may state in their affidavits that they are severally worth amounts less than that expressed in the bond, if the whole amount be equivalent to that of two sufficient sureties, and the affidavits thereof must be attached to, and filed and recorded with the bond.  All such bonds must be approved by the judge of the district court before being filed and recorded.  Before the judge of the district court approves any bond required under this title, and after its approval he may of his own motion, or upon the motion of any person interested in the estate, supported by affidavit that the sureties or some one or more of them are not worth as much as they have justified to, issue a citation, requiring such sureties to appear before him, at a designated time and place, to be examined touching their property and its value; and the judge must, at the same time, issue a notice to the executor or administrator, requiring his appearance on the return of the citation, and on its return he may examine the sureties and such witnesses as may be produced, touching the property of the sureties and its value; and if, upon such examination, he is satisfied that the bond is insufficient, he must require sufficient additional security.

R.L.1910, § 6269.

§58177.  Executor or administrator deposed when bond insufficient.

If sufficient security be not given within the time fixed by the judge's order, the right of such executor or administrator to the administration shall cease, and the person next entitled to the administration on the estate, who will execute a sufficient bond, must be appointed to the administration.

R.L.1910, § 6270.

§58178.  Bond waived by will.

When it is expressly provided in the will that no bond shall be required of the executor, letters testamentary may issue and sales of real estate be made and confirmed without any bond, unless the court, for good cause, require one to be executed; but the executor may, at any time afterward, if it appears from any cause necessary or proper, be required to file a bond as in other cases.

R.L.1910, § 6271.

§58179.  Petition when bond insufficient  Further security.

Any person interested in an estate may, by verified petition, represent to the judge of the district court that the sureties of the executor or administrator thereof have become, or are becoming insolvent or that they have removed or are about to remove from this state, or that from any other cause the bond is insufficient, and ask that further security be required.

R.L.1910, § 6272.

§58180.  Issuance and service of citations.

If the judge is satisfied that the matter requires investigation, a citation must be issued to the executor or administrator, requiring him to appear, at a time and place to be therein specified to show cause why he should not give further security.  Notice of the citation together with a copy thereof must be mailed by certified mail to the executor or administrator and his attorney of record, if any, at least five (5) days before the return day.  If he has absconded, or cannot be found, it may be served by leaving a copy of it at his last place of residence, or by such publication as the judge may order.

R.L.1910, § 6273; Laws 1969, c. 302, § 6, eff. Jan. 1, 1970.

§58181.  Hearing and order  New bond.

On the return of the citation, or at such other time as the judge may appoint, he must proceed to hear the proofs and allegations of the parties.  If it satisfactorily appears that the security is from any cause insufficient, he may make an order requiring the executor or administrator to give further security, or to file a new bond, in the usual form, within a reasonable time, not less than five (5) days.

R.L.1910, § 6274.

§58182.  Revocation of letters for failure to file new bond.

If the executor or administrator neglects to comply with the order within the time prescribed, the judge must, by order, revoke his letters, and his authority must thereupon cease.

R.L.1910, § 6275.

§58183.  Suspension of powers and removal for failure to give bond or further security  Periodical examination of bonds.

When a petition is presented praying that an executor or administrator be required to give further security, or to give bond where, by the terms of the will no bond was originally required and it is alleged on oath that the executor or administrator is wasting the property of the estate, the judge may, by order, suspend his powers until the matter can be heard and determined.  It shall be the duty of the district court to make an examination of all bonds filed by administrators, or guardian or executors, at least once each year, and to make diligent inquiry as to the solvency of the sureties on such bond, and to ascertain if they are still residents within the state, and all other matters which might affect the said bonds or the sureties thereon.  And if such sureties are not found to be fully solvent and safe the court shall demand further security, and if it is not given within a reasonable time, the administrator, executor or guardian shall be removed.

R.L.1910, § 6276.

§58184.  Bond insufficient  Citation on personal knowledge of judge.

When it comes to his knowledge that the bond of any executor or administrator is, from any cause, insufficient, the judge of the district court, without any application, must cite him to appear and show cause why he should not give further security, and must proceed thereon as upon the application of any person interested.

R.L.1910, § 6277.

§58185.  Release, application by surety for  Issuance and service of citation.

When a surety of any executor, administrator or guardian desires to be released from responsibility on account of future acts, he may make application by petition to the judge of the district court for relief.  The judge must issue a citation to the executor, administrator, or guardian, to be served personally upon him requiring him to appear at a time and place, to be therein specified, and give other security.  If he has absconded, left or removed from the state, or cannot be found after due diligence and inquiry, service may be made as provided when the citation is to require further security.

R.L.1910, § 6278; Laws 1913, c. 63, p. 100, § 1.

§58186.  Release allowed, when.

If new sureties be given to the satisfaction of the judge, he may thereupon make and enter an order that the sureties who applied for relief shall not be liable on their bond for any subsequent act, default or misconduct of the executor or administrator.

R.L.1910, § 6279.

§58187.  Refusal to give new sureties  Revocation of letters.

If the executor or administrator neglects or refuses to give new sureties, to the satisfaction of the judge, on the return of the citation, or within such reasonable time as the judge shall allow, unless the surety making the application shall consent to a longer extension of time, the judge must, by order, revoke his letters.

R.L.1910, § 6280.

§58188.  Hearings out of term time.

The applications authorized by the nine preceding sections of this article, may be heard and determined at any time; and all orders made therein must be entered upon the minutes of the court.

R.L.1910, § 6281.

§58211.  Special administrators appointed, when.

When there is delay in granting letters testamentary, or of administration, from any cause, or when such letters are granted irregularly, or no sufficient bond is filed as required, or when no application is made for such letters, or when an administrator or executor dies, or is suspended, suspended partially, or removed, the judge of the district court may appoint a special administrator to collect and take charge of the estate of the decedent, in whatever county or counties the same may be found, and to exercise such other powers as may be necessary for the preservation of the estate.

R.L. 1910, § 6282; Laws 1992, c. 395, § 5, eff. Sept. 1, 1992.

§58212.  How appointed  Notice.

The appointment may be made without notice, and must be made by entry upon the minutes of the court specifying the powers to be exercised by the administrator.  Upon such order being entered, and after the person appointed has given bond, the judge must issue letters of administration to such person, in conformity with the order in the minutes.

R.L.1910, § 6283. 9

§58213.  Preference.

In making the appointment of a special administrator, the judge must give preference to the person entitled to letters testamentary or of administration, but no appeal must be allowed from the appointment.

R.L.1910, § 6284.

§58214.  Bond and oath of special administrator.

Before any letters issued to any special administrator, he must give bond, in such sum as the judge may direct, with sureties to the satisfaction of the judge, conditioned for the faithful performance of his duties; and he must take the usual oath and have the same endorsed on his letters.

R.L.1910, § 6285; Laws 1953, p. 235, § 13.

§58215.  Duties of special administrator.

A. The special administrator must collect and preserve for the executor or administrator all the goods, chattels, debts and effects of the decedent, all incomes, rents, issues and profits, claims and demands, of the estate, must take the charge and management of, and enter upon and preserve from damage, waste and injury, the real estate, and for such and all other necessary purposes may commence and maintain or defend suits and other legal proceedings, as an administrator; he may sell such perishable property as the district court may order to be sold, and exercise such other powers as are conferred upon him by his appointment, but in no case is he liable to an action by any creditor on a claim against the decedent.  He may obtain leave to borrow money, or to lease or mortgage real property, in the same manner as a general administrator.

B.  If an executor or administrator is not appointed within sixty (60) days following the appointment of a special administrator, upon application to and approval by the court, the special administrator may, as provided by statute, give notice to creditors and, upon receipt of creditor's claims as required by statute, pay, with the approval of the probate court, such claims.

R.L.1910, § 6286; Laws 1955, p. 299, § 2; Laws 1980, c. 201, § 1, eff. Oct. 1, 1980.

§58216.  Special administrator superseded by regular appointee.

When letters testamentary or of administration on the estate of the decedent have been granted, the powers of the special administrator cease, and he must forthwith deliver to the executor or administrator all the property and effects of the decedent in his hands; and the executor or administrator may prosecute to final judgment any suit commenced by the special administrator.

R.L.1910, § 6287.

§58217.  Account, special administrator must render.

The special administrator must render an account, on oath of his proceedings, in like manner as other administrators are required to do.  The special administrator shall be entitled to a fee to be determined by the court in its discretion, which fee shall in no event exceed the fee allowed to an executor or administrator pursuant to Section 527 of this title.

R.L. 1910, § 6288; Laws 1992, c. 395, § 6, eff. Sept. 1, 1992.

§58218.  Letters of administration revoked on proof of will.

If, after granting letters of administration on the ground of intestacy, a will of the decedent is duly proved and allowed by the court, the letters of administration must be revoked, and the power of the administrator ceases, and he must render an account of his administration within such time as the court shall direct.

R.L.1910, § 6289.

§58219.  Rights of executor or administrator with will annexed.

In such case, the executor or the administrator with the will annexed, is entitled to demand, sue for, recover and collect all the rights, goods, chattels, debts and effects of the decedent remaining unadministered, and may prosecute to final judgment any suit commenced by the administrator before the revocation of his letters of administration.

R.L.1910, § 6290.

§58-220.  Surviving executor or administrator - Duties.

In case any one of several executors or administrators, to whom letters are granted, dies, becomes an incapacitated or partially incapacitated person as such terms are defined by Section 1-111 of Title 30 of the Oklahoma Statutes, is convicted of an infamous crime, or otherwise becomes incapable of executing the trust, or in case the letters testamentary or of administration are revoked or annulled, with respect to any one executor or administrator, the remaining executor or administrator must proceed to complete the execution of the will or administration.

R.L. 1910, § 6291.  Amended by Laws 1998, c. 246, § 23, eff. Nov. 1, 1998.

§58221.  New administrator appointed, when.

If all such executors or administrators die or become incapable, or the power and authority of all of them are revoked, the proper court must issue letters of administration, with the will annexed or otherwise, to the widow or next in kin, or others, in the same order and manner as is directed in relation to original letters of administration.  The administrators so appointed must give bond in the like penalty, with like sureties and conditions as hereinbefore required of administrators, and shall have the like power and authority.

R.L.1910, § 6292.

§58231.  Resignation and settlement  Revoking letters.

Any executor or administrator may, at any time, by writing, filed in the district court, resign his appointment, having first settled his account and delivered up all the estate to the person whom the court shall appoint to receive the same.  If, however, by reason of any delays in such settlement and delivering up of the estate, or for any other cause, the circumstances of the estate or the rights of those interested therein require it, the court may at any time before the settlement of accounts and delivering up of the estate is completed, revoke the letters of such executor or administrator, and appoint in his stead an administrator, either special or general, in the same manner as directed in relation to original letters of administration. The liability of the outgoing executor or administrator, or of the sureties on his bond, shall not be in any manner discharged, released or affected by such appointment or resignation.

R.L.1910, § 6293.

§58232.  Acts before revocation of letters are valid.

All acts of executor or administrator, as such, before the revocation of his letters testamentary or of administration, are as valid, to all intents and purposes, as if such executor or administrator had continued lawfully to execute the duties of his trust.

R.L.1910, § 6294; Laws 1953, p. 235, § 14.

§58233.  Proof of appointment.

A transcript from the minutes of the court, showing the appointment of any person as executor or administrator, together with the certificate of the judge, under his hand and the seal of his court, that such person has given bond and qualified, and that letters testamentary or of administration have been issued to him and have not been revoked, shall have the same effect in evidence as the letters themselves.

R.L.1910, § 6295.

§58234.  Duty of judge in case of embezzlement - Reports.

A.  Whenever the judge has reason to believe, from his own knowledge or from credible information, that any executor or administrator has wasted, embezzled or mismanaged, or is about to waste, or embezzle the property of the estate committed to his charge, or has committed or is about to commit a fraud upon the estate, or is incompetent to act or has wrongfully neglected the estate, or has long neglected to perform any act as such executor or administrator, he must, by an order entered upon the minutes of the court, suspend the powers of such executor or administrator until the matter is investigated.

B.  If the judge determines on his own motion, or upon application by an interested party and upon proper showing, that an executor or administrator is subject to a conflict of interest which substantially impairs the executor's or administrator's ability to perform his duties as required by law, the judge shall suspend the powers of the executor or administrator with respect to the subject matter of the conflict of interest and appoint a special administrator to act with respect to such subject matter.  The executor or administrator shall remain empowered to act with respect to all other matters.

C.  The judge of the district court shall require each and every administrator, executor or guardian to make a report at least once in each year, showing the condition of the estate, and of all property, notes, monies, and other assets in his hands and the use that has been made thereof during the past year.

R.L. 1910, § 6296; Laws 1992, c. 395, § 7, eff. Sept. 1, 1992.

§58235.  Citation on suspension  Revocation of letters.

When such suspension is made, notice thereof must be given to the executor or administrator, and he must be cited to appear and show cause why his letters should not be revoked.  If he fail to appear in obedience to the citation, or, if appearing, the court is satisfied there exists cause for his removal, his letters must be revoked, and letters of administration granted anew as the case may require.

R.L.1910, § 6297.

§58236.  Hearing of the issues.

At the hearing, any person interested in the estate may appear and file his allegations in writing, showing that the executor or administrator should be removed, to which the executor or administrator may demur or answer, as hereinbefore provided, and the court must hear and determine the issues raised.

R.L.1910, § 6298.

§58237.  Attendance of executor or administrator may be compelled.

In the proceedings authorized by the preceding three sections, for the removal of an executor or administrator, the court may compel his attendance by attachment, and may compel him to answer questions, on oath, touching his administration, and upon his refusal to do so, may commit him until he obey, or may revoke his letters, or both.

R.L.1910, § 6299.

§58238.  Notice by publication, when.

If any executor, administrator or guardian has absconded or conceals himself or has removed or absented himself from the state, notice may be given him of the pendency of any proceedings in which he is interested in any court, by such publication, or in such other manner as the court may direct, and the court may proceed upon such notice as if the citation had been personally served.

R.L.1910, § 6300; Laws 1969, c. 302, § 7, eff. Jan. 1, 1970.

§58239.  Petition  Consent  Orders to be entered  Withdrawal of waivers or consents  Consent not required, when.

A.  After the appointment of the personal representative, and, provided that a determination of the identities of the heirs, devisees and legatees of the decedent has been made pursuant to the provisions of Section 240 of this title, and upon the filing of a petition or application, the petition to be accompanied by acknowledged, written consents by all heirs, devisees and legatees, other than contingent devisees and legatees, and persons authorized to act on behalf of any heir, devisee or legatee under any legal disability, the court may enter an order:

1.  Authorizing the personal representative to sell, grant, lease, mortgage or encumber any real or personal property including mineral interests, and to execute and issue deeds, leases, bills of sale, notes, mortgages, easements and other documents of conveyance, without further judicial authorization or a return of sale or confirmation of such sale or transaction.  Any sale or transaction so authorized shall pass title to the purchaser without being confirmed by the court, notwithstanding any statutory provision to the contrary; or

2.  Waiving the filing of any accounting specified in the consents of the persons herein named, or waiving the necessity for presentation to the court for approval of any such accounting.

B.  Waivers or consents may be withdrawn at any time and thereafter all acts shall be in accordance with regular statutory procedures.  A withdrawal of a waiver or consent shall be effected by filing a written statement of withdrawal with the court clerk and by serving a certified copy on the personal representative or the attorney for the personal representative by certified mail.

C.  Notwithstanding the foregoing, if the petition or application is filed after three (3) months from the date of admission of the will to probate, and no appeal of the admission of the will is pending nor has any contest to admission of the will to probate been filed after admission of the will to probate, and if the will contains a residuary disposition clause, then the consents of heirs who are neither devisees or legatees shall not be required.

Laws 1980, c. 310, § 7, eff. Oct. 1, 1980; Laws 1989, c. 276, § 2, eff. Nov. 1, 1989; Laws 1993, c. 345, § 8, eff. Sept. 1, 1993.

§58240.  Determination of heirs, devisees and legatees under certain circumstances - Hearing without notice.

A.  If a petition is filed for the appointment of a personal representative and the petitioner requests that the identity of the heirs, devisees and legatees be determined at the initial hearing and the notice of hearing such petition reflects such request, then at the first hearing on a petition to admit a will to probate or a petition for the appointment of a personal representative in an intestate proceeding, the court may determine the identity of all heirs, devisees and legatees, and any guardian or conservator of any minor or incompetent heir, devisee or legatee.

B.  If the petition filed for the appointment of a personal representative or the notice of hearing such petition does not contain or reflect a request that the identity of the heirs, devisees and legatees be determined at the initial hearing, the personal representative may, at any time during the course of administration, file with the court a petition requesting that the identity of the heirs, devisees and legatees be determined.  Such petition shall be heard following at least ten (10) days' prior notice to the heirs, devisees and legatees.

C.  If the petition requests the appointment of an administrator and the court determines that the petition can be heard without notice pursuant to the provisions of Section 128 of this title, and the petition also contains a request that the identity of the heirs of the intestate decedent be determined, the court may proceed to appoint the administrator without notice and set such petition for hearing, following at least ten (10) days' prior notice to the heirs, with respect to the request that the identity of the heirs, legatees and devisees be determined.

D.  Any determination of heirs, legatees and devisees made pursuant to this section shall be conclusive for the purpose of acting upon any petition or application purporting to include waivers or consents of all heirs, devisees and legatees, but shall not establish the proportional interest of any person entitled to receive any distribution of assets or property from the estate; nor shall it prevent any person or entity from later establishing identity or rights as an heir, devisee or legatee.

Laws 1980, c. 310, § 2, eff. Oct. 1, 1980; Laws 1991, c. 148, § 1, eff. Sept. 1, 1991.

§58-241.  Dispensing with regular proceedings in estates under $150,000 - Notice to creditors and notice of hearing - Procedure.

A.  If, upon filing a petition for probate and after the appointment of the personal representative, it appears that the value of the real and personal property in the estate does not exceed One Hundred Fifty Thousand Dollars ($150,000.00), the court shall order the personal representative to make an inventory of the estate, and the court shall appoint appraisers unless the court determines that appraisement is not necessary.

B.  If, upon return of the inventory of the estate of the decedent, and appraisement of the estate if required, it appears that the value of the whole estate, both real and personal property, does not exceed One Hundred Fifty Thousand Dollars ($150,000.00), and upon application of the personal representative, the court shall dispense with the regular proceedings or any part thereof prescribed by law, and the court shall order notice to creditors, and issue order for hearing upon the final accounting and petition for determination of heirship, distribution and discharge; provided, nothing herein shall affect the lien upon any property for any estate or transfer tax which may be due upon the estate of the decedent.

C.  Notice to creditors and notice of hearing upon the final accounting and petition for determination of heirship, distribution and discharge shall be published once each week for two (2) consecutive weeks in some newspaper of general circulation, published in the county where the probate is filed.  If there is no legal newspaper in a county, then all such notices required by this subsection shall be published in a legal newspaper in an adjoining county having a legal newspaper.  Notice to creditors and notice of hearing upon the final accounting, determination of heirship, distribution and discharge may be combined in one notice, referred to as a "combined notice".  The notice to creditors or combined notice shall be mailed to creditors of the decedent as provided in Sections 331 and 331.1 of this title.  Creditors shall file claims against the estate with the personal representative or the attorney for personal representative within thirty (30) days after the publication of the notice.  Notice of the hearing or the combined notice shall be mailed to all persons interested in the estate of the decedent at their respective lastknown addresses not less than ten (10) days prior to the date of the hearing, and the notice shall set forth a date by which final account and petition for distribution will be filed.  The date of the filing shall precede by at least five (5) days the order allowing final accounting, determination of heirs, and of legatees and devisees, if any, and distribution.

D.  The matter shall be set for hearing not less than thirty-five (35) days following the first publication of notice to creditors or combined notice, and upon the hearing the court shall, after proof of payment of funeral expenses, expenses of last sickness and of administration and allowed claims, issue an order allowing the final accounting, determining heirship and the legatees and devisees, if any, of the decedent, distributing the property of the estate and discharging the personal representative and surety or sureties on the personal representative's bond, or defer such discharge if in the discretion of the court such deferral is necessary or desirable.

Added by Laws 1961, p. 441, § 1.  Amended by Laws 1970, c. 98, § 1, emerg. eff. March 30, 1970; Laws 1971, c. 94, § 1, eff. Oct. 1, 1971; Laws 1973, c. 121, § 1, emerg. eff. May 4, 1973; Laws 1975, c. 33, § 1, eff. Oct. 1, 1975; Laws 1976, c. 78, § 1, eff. Oct. 1, 1976; Laws 1979, c. 46, § 1; Laws 1988, c. 228, § 2, emerg. eff. June 22, 1988; Laws 1993, c. 345, § 9, eff. Sept. 1, 1993; Laws 2004, c. 114, § 1, eff. Nov. 1, 2004.

§58242.  Probate of will as conclusive.

If no person within sixty (60) days after the will has been admitted to probate contests the same or the validity thereof, the probate of the will is conclusive.

Laws 1961, p. 442, § 2.

§58243.  Limitation of claims.

All creditors having claims against the decedent shall present their claims, as provided in Sections 333 and 334 of this title, by the presentment date stated in the notice to creditors or combined notice or the same will be forever barred.

Amended by Laws 1988, c. 228, § 3, emerg. eff. June 22, 1988.

§58-245.  Petition for summary administration - Conditions - Requirements.

A.  A petition for summary administration may be filed by any person interested in an estate that meets one of the following conditions:

1.  The value of the estate is less than or equal to One Hundred Seventy-five Thousand Dollars ($175,000.00);

2.  The decedent has been deceased for more than five (5) years; or

3.  The decedent resided in another jurisdiction at the time of death.

B.  The petition shall set forth the following:

1.  A statement of the interest of the petitioner;

2.  The name, age and date of death of the decedent, and the county and state of the decedent's domicile at the time of death;

3.  If the decedent died testate, the original or certified copy of the will of the decedent shall be attached to the petition, together with a statement that:

a. the petitioner, to the best of the knowledge of the petitioner, believes the will to have been validly executed, and

b. after the exercise of due diligence, the petitioner is unaware of any instrument revoking the will, and that the petitioner believes that the instrument attached to the application is the decedent's last will;

4.  Whether the will attached to the petition has been admitted to probate in any other jurisdiction;

5.  If the decedent died intestate, the petitioner shall state that the petitioner has diligently searched for and failed to find a will;

6.  The names, ages and last-known addresses of the administrators, executors, nonpetitioning conominees, heirs, legatees and devisees of the decedent, so far as known to the petitioner;

7.  The names and last-known addresses of all known creditors of the decedent.  The petitioner shall state that the petitioner has exercised due diligence in determining the identities, last-known addresses and claims of the decedent's creditors;

8.  The probable value and character of the property of the estate and the legal description of all real property owned by the decedent in Oklahoma;

9.  Whether an application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and

10.  A statement of the relief requested, which may include a prayer for the court to admit the will, if any, to probate, to appoint the person requested in the petition as personal representative, to determine the heirs, devisees and legatees of the decedent, to approve the final account, to distribute the property of the estate and to discharge the personal representative.

C.  The petition shall be verified by the petitioner or signed by the attorney for the petitioner.

D.  The court, without a hearing, shall issue letters of special administration to the person requested in the petition if the petition is in proper form and:

1.  The proposed personal representative is named as personal representative in the will;

2.  The proposed personal representative has prior right to appointment; or

3.  The petition is accompanied by a waiver of all persons entitled to letters testamentary and all persons with a prior right of appointment.

The special administrator shall have the powers set forth in subsection A of Section 215 of Title 58 of the Oklahoma Statutes.  The court, in its discretion, may require a bond.

Added by Laws 1998, c. 359, § 1, eff. Nov. 1, 1998.

§58-246.  Petition for summary administration - Notice.

A.  Upon the filing of the petition, the court shall dispense with the regular estate proceedings prescribed by law and the court shall order notice to creditors and issue an order for hearing upon the petition for admission of the will, if any, to probate, the petition for summary administration, the final accounting, and the petition for determination of heirship, distribution and discharge.  However, nothing in this section shall affect the lien upon any property for any estate or transfer tax which may be due upon the estate of the decedent.

B.  Notice of the petition, notice to creditors, and notice of final accounting, determination of heirship, distribution and discharge shall be published once each week for two (2) consecutive weeks in a newspaper that is authorized by law to publish legal notices and that is published in the county where the petition is filed.  If no newspaper authorized by law to publish legal notices is published in the county, the notice shall be posted in three public places in the county, one of which shall be the county courthouse.  Notice to creditors and notice of hearing upon the petition for summary administration and the final accounting, determination of heirship, and distribution and discharge shall be combined into one notice, referred to as a "combined notice".  The combined notice shall be mailed to creditors of the decedent as provided in Section 331 and 331.1 of Title 58 of the Oklahoma Statutes.  The combined notice shall be mailed to all persons interested in the estate of the decedent at their respective last-known addresses not less than thirty (30) days prior to the date of the hearing.  The notice shall set forth a date by which the final account and petition for distribution will be filed.  The date of the filing shall follow the presentment date by at least five (5) days and shall precede by at least twenty (20) days the hearing on the order allowing final accounting, determination of heirs, legatees and devisees, if any, distribution and discharge.

C.  The combined notice shall set forth the following:

1.  The name, address, and date of death of the decedent;

2.  The name and address of the petitioner;

3.  The total value of the estate of the decedent as set forth in the petition;

4.  The time and place of the hearing;

5.  That the person receiving the notice must file objections to the petition at least ten (10) days before the hearing and send a copy to the petitioner or that person will be deemed to have waived any objections to the petition;

6.  That if an objection is filed at least ten (10) days before the hearing, the court will determine at the hearing whether the will attached to the petition shall be admitted to probate, whether summary proceedings are appropriate and, if so, whether the estate will be distributed and to whom the estate will be distributed; and

7.  The claim of any creditor not shown in the petition will be barred unless the claim is presented to the personal representative on or before a date certain at least thirty (30) days following the filing of the combined notice.

D.  The matter shall be set for hearing not less than forty-five (45) days following the first publication of notice to creditors or combined notice.

E.  If there is a defect in notice or in the form of the petition or if objections are filed, or for other good cause shown, the hearing may be postponed to a date certain.

Added by Laws 1998, c. 359, § 2, eff. Nov. 1, 1998.

§58-247.  Petition for summary administration - Hearing - Order.

A.  At the hearing, the court shall hear objections from all persons who timely filed objections.  If the court determines that summary proceedings are appropriate, the court may, after proof of payment of funeral expenses, expenses of last sickness and of administration and allowed claims, issue an order approving the petition for summary administration, finding that the will has been proved as required by law, admitting the will attached to the petition to probate, allowing the final accounting, determining heirship and the legatees and devisees, if any, of the decedent, distributing the property of the estate and discharging the personal representative and surety or sureties on the personal representative's bond, or defer such discharge if in the discretion of the court such deferral is necessary or desirable.

B.  The order of the court shall have the same force and effect as a final decree or order rendered in any other proceeding provided in this title for distribution of the estate of a decedent.  A certified copy of the order or a notice of the order as set forth in Section 711 of Title 58 of the Oklahoma Statutes shall be filed and recorded in the records of the county clerk in any county where real property in which the decedent had any right, title, or interest is located.

Added by Laws 1998, c. 359, § 3, eff. Nov. 1, 1998.

§58251.  Powers and duties of executors and administrators.

The executor or administrator must take into his possession all the estate of the decedent, real and personal, except the homestead and personal property not assets, and collect all debts due to the decedent or to the estate.  For the purpose of bringing suits to quiet title or for partition of such estate, the possession of the executors or administrators, is the possession of the heirs or devisees; such possession by the heirs or devisees is subject, however, to the possession of the executor or administrator, for the purpose of administration, as provided in this chapter.

R.L.1910, § 6301.

§58252.  Actions.

Actions for the recovery of any property, real or personal, or for the possession thereof, and all actions founded upon contracts, may be maintained by and against executors and administrators in all cases and in the same courts in which the same might have been maintained by or against their respective testators and intestates.

R.L.1910, § 6302.

§58253.  Action for waste, trespass and conversion.

Executors and administrators may in like manner maintain actions against any person who has wasted, destroyed, taken or carried away, or converted to his own use, the goods of their testator or intestate in his lifetime.  They must also maintain actions for trespass committed on the real estate of the decedent in his lifetime.

R.L.1910, § 6303.

§58254.  Certain actions against representatives.

Any person, or his personal representatives, may maintain an action against the executor or administrator of any testator or intestate who in his lifetime had wasted, destroyed, taken, or carried away, or converted to his own use, the goods or chattels of any such person or committed any trespass on the real estate of such person.

R.L.1910, § 6304.

§58-255.  Repealed by Laws 1997, c. 399, § 71, eff. Nov. 1, 1997.

§58256.  Action against predecessor.

An administrator may, in his own name, for the use and benefit of all parties interested in the estate, maintain actions on the bond of an executor, or of any former administrator of the same estate.

R.L.1910, § 6306.

§58257.  Joinder of parties.

In actions by or against executors, it is not necessary to join those as parties to whom letters were issued, but who have not qualified.

R.L.1910, § 6307.

§58258.  Compromise with debtors allowable.

Whenever a debtor of a decedent is unable to pay all his debts, the executor or administrator, with the approbation of the judge of the district court, may compound with him, and give him a discharge upon receiving a fair and just dividend of his effects.  A compromise may also be authorized, when it appears to be just and for the best interest of the estate.

R.L.1910, § 6308.

§58259.  Fraudulent conveyances, recovery of.

When there is a deficiency of assets in the hands of the executor or administrator, and when the decedent, in his lifetime, has conveyed any real estate, or any rights or interests therein, with intent to defraud his creditors, or to avoid any right, debt or duty of any person, or has so conveyed such estate that by law the deeds or conveyances are void as against creditors, the executor or administrator must commence and prosecute to final judgment any proper action for the recovery of the same, and may recover for the benefit of the creditors all such real estate so fraudulently conveyed; and he may also, for the benefit of the creditors, sue and recover all goods, chattels, rights or credits which have been so conveyed by the decedent in his lifetime, whatever may have been the manner of such fraudulent conveyance.

R.L.1910, § 6309.

§58260.  Creditors must secure costs.

No executor or administrator is bound to sue for such estate as mentioned in the preceding section, for the benefit of the creditors, unless on application of creditors, who must pay such part of the costs and expenses of the suit, or give such security therefor to the executor or administrator, as the judge shall direct.

R.L.1910, § 6310.

§58261.  Sale of realty recovered.

All real estate so recovered must be sold for the payment of debts, in the same manner as if the decedent had died seized thereof, upon obtaining an order therefor from the district court; and the proceeds of all goods, chattels, rights and credits so recovered must be appropriated in the payment of the debts of the decedent, in the same manner as other property in the hand of the executor or administrator.

R.L.1910, § 6311.

§58262.  Foreign executors and administrators  Right of action  Proof of authority  Security  Release of mortgages.

It shall be lawful for any person or persons to whom letters testamentary or of administration have been granted, by the proper authority in any of the United States or the territories thereof, to maintain or defend any suit or action, and to prosecute and recover any claim in the courts of the State of Oklahoma, in the same manner as if the letters testamentary or of administration had been granted to such person by the proper authority in this state, and the letters testamentary or of administration, or a copy thereof, certified under the seal of the authority granting the same, shall be sufficient evidence to prove the granting thereof, and that the person therein named has administration; Provided, that the courts in which any action may be brought by any nonresident executor or administrator shall have power, and such power is hereby given to the said court, upon motion, to require from such person the security required by law in a like case from a resident administrator or executor; Provided, further, that such executor or administrator shall have the authority to release mortgages in this state upon filing with the county clerk of the county in which such mortgage is recorded a showing properly certified to that such executor or administrator is the duly qualified and acting executor or administrator of such estate.

R.L.1910, § 6312; Laws 1915, c. 39, § 1.

§58263.  Conducting going business.

The executor or administrator shall have the power, where authorized by order of the district court, to take charge of, conduct and continue any going business, enterprise or manufactory of a deceased person, when the same has not been disposed of by will, and where it is not necessary that the same be sold at once for the payment of debts; and shall have the right to borrow money and incur indebtedness in the conduct, or continuation of such business.  Before such business, manufactory or enterprise shall be continued, the executor or administrator shall take into consideration the condition of the estate and the necessity that may exist for the future sale of said property for the payment of claims or legacies; and the time for conducting such enterprise, business or manufactory shall not extend the time beyond what may be considered by the court a reasonable time for the settlement of the estate of the deceased; provided, however, that before any executor or administrator shall continue such enterprise, business or manufactory, or incur any indebtedness in the conduct of such enterprise, business or manufactory, he shall first present to the district court a petition showing that it is to the best interest of the estate of the decedent that such enterprise, business or manufactory be continued, and the continuation of such business, enterprise or manufactory must first be approved by the judge of the district court having jurisdiction of the settlement of the estate of the deceased.

Laws 1921, c. 54, p. 74, § 1.

§58264.  Borrowing money to pay taxes  Mortgage or pledge of assets.

Executors and administrators of estates of deceased persons are authorized to borrow money with which to pay the taxes imposed and levied by the:

(a) United States upon the transfer of the net estates of decedents who are citizens and residents of the United States,

(b) State of Oklahoma upon the transfer of the net estate of decedents by will or the intestate laws of Oklahoma,

(c) United States and the State of Oklahoma upon the income of such estates and of the decedents,

and to mortgage or pledge any of the assets of the estate as security for any such loan.  Said executors and administrators are authorized to borrow money to pay any indebtedness incurred on behalf of the estate for such purposes and to mortgage or pledge any of the assets of the estate as security for any such loan.

Laws 1941, p. 230, § 1.

§58265.  Approval of contract by judge of district court  Procedure  Limitation to two thirds of appraised value, exception as to.

Any contract for the borrowing of money or the mortgaging or pledging of the assets of the estate for any of the purposes stated in Section 264 of this title must have the approval of the judge of the district court having jurisdiction of the settlement of the estate and the procedure therefor shall be the same procedure as that provided for in Sections 385b (as amended), 385c, and 385d of this title, except that personal property may be mortgaged or pledged as security for such indebtedness without limitation to twothirds (2/3) of the appraised value thereof.

Laws 1941, p. 230, § 2; Laws 1953, p. 235, § 15.

§58266.  Renewal or extension of time of payment.

The judge of the district court may authorize executors or administrators to enter into contracts for and to renew or extend the time of payment of any indebtedness incurred under this act.

Laws 1941, p. 231, § 3.

§58267.  Validation of prior contracts.

All contracts for the borrowing of money and giving of security heretofore made by any executor or administrator for any of the purposes stated in Section 1 of this act and approved by the judge of the district court having jurisdiction of the settlement of the estate, where the money was actually used for any of such purposes, are hereby declared valid.

Laws 1941, p. 231, § 4.

§58-268.  Action against nonprobate beneficiaries for state and federal estate tax - Notice - Costs and attorney fees.

For property other than the probate estate passing directly upon the death of a decedent to another, by law, the executor or administrator of the estate of the decedent shall have the authority to bring an action in the district court having jurisdiction of the probate estate for the collection of any of the state or federal estate tax due and owing by the nonprobate beneficiaries after ten (10) days following service of notice by such executor or administrator upon such nonprobate beneficiary before suit is filed.  Such notice shall state the amount of federal or state tax due to the executor or administrator by the nonprobate beneficiary.  In such actions, the court costs and reasonable attorney fees may be assessed in favor of the prevailing party.

Added by Laws 1990, c. 153, § 1, operative July 1, 1990.

§58281.  Inventory of estate.

A.  A personal representative shall, unless ordered otherwise by the court, make and return to the court an inventory and/or an appraisement of the estate of the decedent, which has come to his possession or knowledge, designating the homestead and exempt personal property as provided by law, within two (2) months from the date of the order of his appointment.  The time to file an inventory and/or appraisement may be extended by the court for good cause shown.

B.  The personal representative may fulfill the appraisement requirement by stating his opinion of the value of the estate described in the inventory.

C.  The court must order the inventory and/or an appraisement upon presentation of a written demand by any heir, devisee, legatee, a creditor having filed a claim, guardian, conservator, guardian ad litem, or other person having an interest in the estate.  If so ordered, the appraisement shall be made by appraisers appointed, sworn and acting as provided by Section 282 of Title 58 of the Oklahoma Statutes.

R.L. 1910, § 6313.  Amended by Laws 1953, p. 235, § 16; Laws 1980, c. 310, § 3, eff. Oct. 1, 1980; Laws 1985, c. 199, § 1, eff. Nov. 1, 1985; Laws 1998, c. 225, § 1, eff. Nov. 1, 1998.

§58282.  Appraisement.

To make the appraisement, the judge must appoint three disinterested persons, any two of whom may act, who are entitled to receive a reasonable compensation for their services, not to exceed Seventyfive Dollars ($75.00) per day, except upon order of the court.  The appraisers must, with the inventory, file a verified account of their services and disbursements.  If any part of the estate is in any other county, the same appraisers may proceed to view and appraise the same, or other appraisers in that county may be appointed to perform that duty, by the judge of the district court of the county in which the letters were issued, as he may deem best; and the like report must be made in each case direct to the district court of the county which issued the letters.

Amended by Laws 1988, c. 59, § 1, emerg. eff. March 25, 1988.

§58282.1.  Release of real estate tax liability  Request  Notice and hearing  Determination  Order.

If it appears there is no possibility that estate tax is due under the provisions of Sections 801 et seq. of Title 68, the executor or administrator of an estate or a surviving joint tenant or remainderman may request the district court to enter an order releasing estate tax liability.  Such request may be included in a petition for distribution, in a petition to judicially determine the death of a joint tenant or life tenant or may be made by separate petition.  Such request shall be set for hearing and notice thereof shall be given by certified mail to the Tax Commission at least thirty (30) days before the hearing.  The notice shall have attached thereto a statement, verified by the requesting party, containing the description of the property claimed not to be subject to taxation, the recipient thereof, their relationship to the deceased, and an estimate of the value of the property.  The Tax Commission may appear at such hearing to object to the issuance of such order, or may file a written objection with the court.  If the court finds that no possibility of tax liability exists under the provisions of Sections 801 et seq. of Title 68, it shall issue an order releasing estate tax liability as to the property described in the notice. Such order shall have the same legal effect as a release or waiver from the Tax Commission, and shall be a final order on the issue of estate tax liability of such estate as to the property described in the notice and order.  If the court finds there is a possibility that tax liability exists, it shall refer such matter to the Tax Commission and the determination of tax liability or absence thereof shall proceed as in other cases.

Laws 1980, c. 286, § 6, eff. Oct. 1, 1980.

§58283.  Oath of appraisers  Their duties.

Before proceeding to the execution of their duty, the appraisers must take and subscribe an oath, to be attached to the inventory, that they will truly, honestly and impartially appraise the property exhibited to them, according to the best of their knowledge and ability.  They must then proceed to estimate and appraise the property; each article must be set down separately with the value thereof in dollars and cents, in figures, opposite to the articles respectively; the inventory must contain all of the estate of the decedent, real and personal, a statement of all debts, partnerships and other interests, bonds, mortgages, notes and other securities for the payment of money belonging to the decedent, specifying the name of the debtor in each security, the date, the sum originally payable, the endorsements thereon, if any, with their dates and the sum which, in the judgment of the appraisers, may be collected on each debts, interest or security.

R.L.1910, § 6315; Laws 1953, p. 235, § 18.

§58284.  Inventory to contain account of monies  Appraisement unnecessary, when.

The inventory must also contain an account of all monies belonging to the decedent, which have come to the hands of the executor or administrator, and if none, the fact must be so stated in the inventory.  If the whole estate consists of money, there need not be an appraisement, but an inventory must be made and returned as in other cases.

R.L.1910, § 6316.

§58285.  Executor liable for debt to decedent.

The naming of a person as executor does not thereby discharge him from any just claim which the testator has against him, but the claim must be included in the inventory, and the executor is liable for the same, as for so much money in his hands, when the debt or demand becomes due.

R.L.1910, § 6317.

§58286.  Bequest to executor or another debtor of his debt.

The discharge or bequest in a will of any debt or demand of the testator against the executor named, or any other person, is not valid against the creditors of the decedent, but is a specific bequest of the debt or demand.  It must be included in the inventory, and, if necessary, applied in the payment of the debts. If not necessary for that purpose, it must be paid in the same manner and proportion as other specific legacies.

R.L.1910, § 6318.

§58287.  Return of inventory.

The inventory must be signed by the appraisers, and the executor or administrator must take and subscribe an oath, before an officer authorized to administer oaths, that the inventory contains a true statement of all the estate of the decedent which has come to his knowledge and possession, and particularly of all money belonging to the decedent, and of all just claims of the decedent against the affiant.  The oath must be endorsed upon or annexed to the inventory.

R.L.1910, § 6319.

§58288.  Refusal to return inventory  Penalty  Revocation of letters.

If an executor or administrator neglects or refuses to return the inventory within the time prescribed, or within such further time, not exceeding two (2) months, as the judge shall, for a reasonable cause allow, the court may, upon notice, revoke the letters testamentary or of administration, and the executor or administrator is liable on his bond for any injury to the estate, or any person interested therein, arising from such failure.

R.L.1910, § 6320.

§58289.  Additional inventory.

Whenever property not mentioned in an inventory that is made and filed, comes to the possession or knowledge of an executor or administrator, he must cause the same to be appraised in the manner prescribed in this article, and an inventory thereof to be returned within two (2) months after the discovery; and the making of such inventory may be enforced, after notice, by attachment or removal from office.

R.L.1910, § 6321.

§58290.  Rights and duties of representative  Possession of property  Homestead  Heirs, actions by.

The executor or administrator is entitled to the possession of all the real and personal estate of the decedent, and to receive the rents and profits of the real estate, except the realty and improvements thereon properly belonging to the homestead, and such personal property as is reserved by law to the widow and children of the decedent, or either of them until the estate is settled or delivered over by order of the district court to the heirs or devisees; and he must keep in good tenantable repair all houses, buildings, and fixtures thereon, which are under his control.  The heirs or devisees may themselves, or jointly with the executor or administrator, maintain an action for the possession of the real estate, or for the purpose of quieting title to the same, against anyone except the executor or administrator.

R.L.1910, § 6322.

§58-292.  Embezzlement before issue of letters - Civil liability - Exemption for financial institutions with valid security interests.

A.  If any person, before the granting of letters testamentary or of administration, embezzles or alienates any of the monies, goods, chattel or effects of a decedent, the person is chargeable therewith, and liable to an action by the executor or administrator of the estate, for double the value of the property so embezzled or alienated, to be recovered for the benefit of the estate.

B.  This section, however, shall not apply to any financial institution which has a valid security interest in the goods or chattel of the decedent and which has commenced or is about to commence repossession of the decedent's goods and chattel after default.  The financial institution shall use diligent efforts to notify the heirs and personal representative of the decedent, by certified mail return receipt requested, of the repossession.  The notice to the heirs and personal representative shall contain the amount of the debt secured by the goods or chattel as well as the expenses reasonably incurred by the secured party in retaking, holding and preparing the collateral for disposition, in arranging for the sale, and, to the extent provided in the agreement and not prohibited by law, their reasonable attorneys' fees and legal expenses.  After receipt of the notice, the heirs and personal representative shall have twenty (20) days to redeem the goods or chattel by tendering to the secured party the full amount listed in the notice.  If there are no heirs and personal representative, or if the notice to the heirs and personal representative by certified mail is returned undelivered, then the secured party may dispose of the repossessed goods or chattel as soon as practicable.

R.L.1910, § 6324.  Amended by Laws 2001, c. 220, § 1, eff. Nov. 1, 2001.

§58293.  Complaint on embezzlement  Citation.

If any executor, administrator, or other person interested in the estate of a decedent, complains to the district court, on oath, that any person is suspected to have concealed, embezzled, smuggled, conveyed away, or disposed of any monies, goods or chattels of the decedent, or has in his possession or knowledge, any deeds, conveyances, bonds, contracts, or other writings which contain evidences of, or tend to disclose the right, title, interest or claim of the decedent to any real or personal estate, or any claim or demand, or any lost will, the judge may cite such person to appear before the district court, and may examine him, on oath, upon the matter of such complaint, if he can be found in the state.  But if cited from another county, and he appears and is found innocent, his necessary expenses must be allowed him out of the estate.

R.L.1910, § 6325.

§58294.  Trial and judgment.

If the person so cited refuses to appear and submit to an examination, or to answer such interrogatories as may be put to him touching the matters or the complaint, the court may, by warrant for that purpose, commit him to the county jail, there to remain in close custody until he submits to the order of the court or is discharged according to law.  If, upon such examination, it appears that he has concealed, embezzled, smuggled, conveyed away, or disposed of any monies, goods or chattels of the decedent, or that he has in his possession or knowledge any deeds, conveyances, bonds, contracts or other writings, tending to disclose the right, title, interest or claim of the decedent to any real or personal estate, claim or demand, or any lost will of the decedent, the district court may make an order requiring such person to disclose his knowledge thereof to the executor or administrator, and may commit him to the county jail, there to remain until the order is complied with, or he is dischared according to law; and all such interrogatories and answers must be in writing, signed by the party examined, and filed in the district court. The order for such disclosure made upon such examination is prima facie evidence of the right of such administrator to such property in any action brought for the recovery thereof, and any judgment recovered therein by the administrator must be for double the value of the property as assessed by the court or jury in such action; or for return of the property and damages in addition thereto equal to the value of such property.  In addition to the examination of the party, witnesses may be produced and examined on either side.

R.L.1910, § 6326.

§58295.  Account by third person entrusted with property.

The judge of the district court, upon the complaint, on oath, of any executor oradministrator, may cite any person who has been entrusted with any part of the estate of the decedent, to appear before such court, and require him to render a full account, on oath, of any monies, goods, chattels, bonds, accounts, or other property or papers belonging to the estate which have come to his possession in trust for the executor or administrator, and of proceedings thereon; and if the person so cited refuses to appear and render such account, the court may proceed against him as provided in the preceding section.

R.L.1910, § 6327.

§58311.  Property to be delivered to the family  Homestead.

Upon the death of either husband or wife, the survivor may continue to possess and occupy the whole homestead, which shall not in any event be subject to administration proceedings, except as in this title provided, until it is otherwise disposed of according to law; and upon the death of both husband and wife the children may continue to possess and occupy the whole homestead until the youngest child becomes of age.  The title to the land set apart for the homestead property shall pass, subject to the right of homestead, the same as other property of the decedent and shall be included in the decree of distribution.  And in addition thereto, the following property must be immediately delivered by the executor or administrator to such surviving wife or husband, and child or children, and is not to be deemed assets, namely:

1.  All family pictures.

2.  A pew or other sitting in any house of worship.

3.  A lot or lots in any burial ground.

4.  The family Bible and all school books used by the family, and all other books used as part of the family library, not exceeding in value of One Hundred Dollars ($100.00).

5.  All wearing apparel and clothing of the decedent and his family.

6.  The provisions for the family necessary for one (1) year's supply, either provided or growing, or both; and fuel necessary for one (1) year.

7.  All household and kitchen furniture, including stoves, beds, bedsteads and bedding.

No such property shall be liable for any prior debts or claims whatever.

R.L.1910, § 6328; Laws 1947, p. 345, § 1; Laws 1953, p. 236, § 19.

§58312.  Exempt property also allowed family.

In addition to the property mentioned in the preceding section, there shall also be allowed and set apart to the surviving wife or husband, or the minor child or children of the decedent, all such personal property or money as is exempt by law from levy and sale on execution or other final process from any court, to be, with the homestead, possessed and used by them, and no such property shall be liable for any prior debts or claims against the decedent, except, when there are no assets thereunto available, for the payment of the necessary expenses of his last illness, funeral charges and expenses of administration.

R.L.1910, § 6329; Laws 1953, p. 236, § 20.

§58313.  Homestead exempt from debt or liability.

The homestead is not subject to the payment of any debt or liability contracted by or existing against the husband and wife, or either of them, previous to or at the time of the death of such husband or wife, except such as are secured by lien thereon, as provided in the laws relating to homesteads.

R.L.1910, § 6330.

§58314.  Additional allowance for maintenance during settlement of estate.

If the amount set apart as aforesaid be less than that allowed, and insufficient for the support of the surviving spouse and children, or either, or, if there be no such personal property to be set apart, and if there be other estate of the decedent, the court may in its discretion make such reasonable allowance out of the estate as shall be necessary for the maintenance of the family, according to their circumstances during the progress of the settlement of the estate, which, in case of an insolvent estate, must not be longer than one (1) year after granting letters testamentary, or of administration.

R.L.1910, § 6331; Laws 1925, c. 124, p. 176, § 1.

§58315.  Allowance a preferred claim.

Any allowance made by the court in accordance with the provisions of this article must be paid in preference to all other charges, except funeral charges or expenses of administration, and any such allowance, whenever made, may, in the discretion of the court, take effect from the death of the decedent.

R.L.1910, § 6332.

§58316.  Who entitled to property set apart.

A.  When personal property is set apart for the use of the family, in accordance with the provisions of this article, if the decedent left a widow or surviving husband, and no minor child, such property is the property of the widow or surviving husband.  If the decedent left also a minor child, the onehalf (1/2) of such property shall belong to the widow or surviving husband, and the other half to the minor child; and if the decedent left more than one minor child, the onethird (1/3) of such property shall belong to the widow or surviving husband and the remainder in equal shares to the minor children, and if the decedent left no widow or surviving husband, such property shall belong to the minor child, or, if more than one minor child, to them in equal parts.  This subsection shall not apply to the estate of a decedent who dies on or after July 1, 1985.

B.  This subsection shall apply to the estate of a decedent who dies on or after July 1, 1985.  When personal property is set apart for the use of the family, in accordance with the provisions of Sections 311 through 315 of this title, if the decedent leaves a surviving spouse, and no minor child, such property is the property of the surviving spouse.  If the decedent leaves a surviving spouse and a minor child or children, onehalf (1/2) of such property shall belong to the surviving spouse and the remainder to the minor child, or if more than one minor child, to them in equal parts.  If the decedent leaves no surviving spouse, such property shall belong to the minor child, or, if more than one minor child, to them in equal parts.

Amended by Laws 1984, c. 233, § 1, eff. July 1, 1985.

§58318.  When widow has independent income.

If the widow has a maintenance derived from her own property equal to the portion set apart to her by the preceding sections of this article, the whole property so set apart, other than her right in the homestead, must go to the minor children.

R.L.1910, § 6335.

§58331.  Notice to creditors to present claims.

Every personal representative must, unless the notice has been given by a special administrator as provided in Section 215 of this title, within two (2) months after the issuance of his letters, file notice to the creditors of the decedent stating that claims against said deceased will be forever barred unless presented to such personal representative, at the personal representative's place of residence or business, or at the place of business of the attorney for the personal representative, as specified in the notice, by the presentment date stated in the notice.  The presentment date shall be a date certain which is at least two (2) months following the date said notice is filed, and the first publication of said notice shall appear on or before the tenth day after the filing of said notice.  If the presentment date stated is a Saturday, Sunday, or legal holiday, the presentment date shall be deemed to be the next succeeding day which is not a Saturday, Sunday, or legal holiday. The notice to creditors shall be given by publication in some newspaper in the county in which the probate is filed once each week for two (2) consecutive weeks, and by mail to all known creditors of the decedent at their respective lastknown available addresses, in accordance with Section 6 of this act.  The notice shall be substantially in the following form:

All creditors having claims against A B, deceased, are required to present the same, with a description of all security interests and other collateral (if any) held by each creditor with respect to such claim, to the named personal representative at ______ (address of the personal representative or attorney for the personal representative) on or before the following presentment date: _________________, or the same will be forever barred.

C D, Personal Representative

for the Estate of A B, deceased.

or

E F, Attorney for Personal Representative

Dated ________________, 19__.

Provided, that in all proceedings wherein the decedent has been dead for a period of more than five (5) years prior to the commencement of a probate proceeding for said decedent's estate, or where regular proceedings have been dispensed with pursuant to Section 241 of this title, the presentment date may be stated to be a date certain (subject to the above provisions regarding the stating of the presentment date as a Saturday, Sunday, or legal holiday) which is at least one (1) month following the date said notice is filed with the district court clerk for the county in which the probate is pending, and the first publication of said notice shall appear on or before the tenth day after the filing of said notice with said district court clerk.

Amended by Laws 1988, c. 228, § 4, emerg. eff. June 22, 1988.

§58331.1.  Identification of creditors.

A.  As used in this act, "known creditors", and related or similar references shall mean those creditors of the decedent actually known to the personal representative or reasonably ascertainable by the personal representative as of the date notice to creditors is filed.  "Reasonably ascertainable creditors" shall be those whose identities, lastknown addresses and claims can be determined by reasonably diligent efforts of the personal representative.  If reasonable under the circumstances, such efforts shall include the personal representative's conducting a search after the decedent's death and prior to the filing of the notice to creditors, of the personal effects of the decedent.

B.  The filing of the affidavit provided for in Section 332 of Title 58 of the Oklahoma Statutes shall constitute an affirmation by the personal representative that reasonably diligent efforts have been made by the personal representative to determine the identities, lastknown addresses and claims of the decedent's creditors in accordance with this section.

C.  As used in this act, "probate", and related or similar references, include both probate and administration proceedings.

Added by Laws 1988, c. 228, § 5, emerg. eff. June 22, 1988.

§58331.2.  Mailing of notice to creditors  Personal delivery of notice.

After notice is given as required by Section 331 of this title, an affidavit of mailing and, if applicable, of personal delivery, and an affidavit of publication must be filed with the district court clerk.  The affidavit of mailing, and, if applicable, of personal delivery, shall be made by the personal representative and shall state words to the effect that the personal representative personally, or by and through the personal representative's attorney, mailed notice by firstclass mail to all creditors of the decedent known to the personal representative on the date said notice was filed with the district court clerk for the county in which the probate is pending.  Said affidavit shall also state the identities and lastknown addresses of such creditors and the date said notice was mailed or delivered.  If the decedent had no known creditors or had one or more creditors whose addresses were not known to the personal representative as of the date said notice was filed, there shall be filed an affidavit of the personal representative to the effect that nomailing is required and the reasons therefor.

Added by Laws 1988, c. 228, § 6, emerg. eff. June 22, 1988.

§58332.  Affidavit of mailing or personal delivery.

After notice is given as required by Section 331 of this title, an affidavit of mailing and, if applicable, of personal delivery, and an affidavit of publication must be filed with the district court clerk.  The affidavit of mailing, and, if applicable, of personal delivery, shall be made by the personal representative and shall state words to the effect that the personal representative personally, or by and through the personal representative's attorney, mailed notice by firstclass mail to all creditors of the decedent known to the personal representative on the date said notice was filed with the district court clerk for the county in which the probate is pending.  Said affidavit shall also state the identities and lastknown addresses of such creditors and the date said notice was mailed or delivered.  If the decedent had no known creditors or had one or more creditors whose addresses were not known to the personal representative as of the date said notice was filed, there shall be filed an affidavit of the personal representative to the effect that nomailing is required and the reasons therefor.

Amended by Laws 1988, c. 228, § 7, emerg. eff. June 22, 1988.

§58333.  Bar of claims not presented in time  Exceptions.

All claims arising upon contracts entered into prior to the decedent's death, whether the same be due, not due or contingent, must be presented on or before the presentment date as provided in the notice, and any claim not so presented is barred forever; provided, however, that when it is made to appear by the affidavit of the claimant, to the satisfaction of the personal representative and the judge of the district court, as duly noted on the claim, that the claimant had no notice by reason of being out of the state and that a copy of the notice to creditors was not mailed to said claimant, the claim may be presented at any time before a final decree of distribution is entered; provided, further, that nothing in this section, nor in this chapter contained, shall be construed to prohibit the right or limit the time of foreclosure of mortgages upon real property of decedents, but every such mortgage may be foreclosed within the time and in the mode prescribed in civil procedure, except that no balance of the debt secured by such mortgage remaining unpaid after foreclosure shall be a claim against the estate, unless such debt was presented as required by this code.

Amended by Laws 1988, c. 228, § 8, emerg. eff. June 22, 1988; Laws 1991, c. 148, § 2, eff. Sept. 1, 1991.

§58334.  Signing of claim  Contents of claim  Proof of claim.

Every claim shall be signed by the claimant or the claimant's authorized representative.  Every claim which is due when presented to the personal representative shall state the exact amount claimed and shall state with reasonable particularity the nature and source of the claim, and if the claim is secured by a security interest, mortgage or other lien which has been filed or recorded according to law, a brief description of such interest, mortgage or lien and of the collateral covered thereby shall be stated in the claim.  If the claim be not due when presented, or be contingent, the particulars of such claim must be stated.  The personal representative may require satisfactory vouchers or proofs or other evidence to be produced in support of the claim.  If the estate is insolvent, no greater rate of interest shall be allowed upon any claim, after the first publication of notice to creditors, than is allowed by law on judgments obtained in the district court.

Amended by Laws 1988, c. 228, § 9, emerg. eff. June 22, 1988.

§58335.  Claims paid when not proved and allowed.

When it shall appear upon the settlement of the accounts of any personal representative that a debt or debts of the deceased have been paid without the presentment of a claim pursuant to Section 334 of this title, and it shall be proven by competent evidence to the satisfaction of the district court that each such debt was justly due but for the claimant's failure to properly present a claim, was paid in good faith, that the amount paid was the true amount of each such indebtedness over and above all payments or setoffs, and that the estate is solvent, it shall be the duty of the said court to allow the said sums so paid in the settlement of said accounts, and the payment of any such debt shall not constitute a breach of fiduciary duty or responsibility by the personal representative.

Amended by Laws 1988, c. 228, § 10, emerg. eff. June 22, 1988.

§58336.  Claim by district judge  Proceedings.

The judge of the district court may present a claim against the estate of a decedent, for allowance, to the executor or administrator thereof; and if the executor or administrator allows or rejects the claim, he must, in writing, present the same to the county clerk of the county, who shall thereupon be substituted in the settlement of said estate in place of the judge of the district court, as provided by law, and the judge of the district court presenting such claim, in case of its rejection by the executor or administrator, or by such county clerk, acting as judge, has the same right to sue in a proper court for its recovery as other persons have when their claims against an estate are rejected.

R.L.1910, § 6341.

§58337.  Allowance and rejection of claims.

When a claim is presented to the personal representative, he must endorse thereon his allowance or rejection, with the date thereof. If the personal representative allows the claim, it must be presented, with the date of such presentment noted thereon to the judge for his approval, who must, in the same manner, endorse upon it his allowance or rejection.  If the personal representative rejects the claim, in whole or in part, the personal representative shall mail a notice of such rejection to the creditor, by regular, firstclass mail, to the creditor's address lastknown to the personal representative, not later than five (5) days following the date of such partial or total rejection.  If the personal representative refuses or neglects to endorse such allowance or rejection for thirty (30) days after the claim has been presented to him, or refuses or neglects to mail a notice of rejection in accordance with the preceding sentence of this section, such refusal or neglect is equivalent to a rejection on the thirtieth day after presentment of the claim to the personal representative, regardless of the date on which the claim may have been actually rejected in whole or in part.  If the judge refuses or neglects to endorse his allowance or rejection on a claim, allowed by the personal representative, within thirty (30) days after the claim is presented to the judge, such refusal or neglect is equivalent to a rejection on the thirtieth day after presentment of the claim to the judge. If the claim be presented to the personal representative before the expiration of the time limited for the presentation of claims, the same is presented in time, though acted upon by the personal representative and/or by the judge after the expiration of such time.  A claim presented to the personal representative at the personal representative's place of residence or business or at the personal representative's attorney's place of business prior to first publication of the notice shall be considered validly presented, shall be deemed to have been presented on the date of first publication of the notice and shall not be acted upon by the personal representative prior to such date, and the personal representative shall not be required to give notice to such creditor by mail, other than notice of rejection if the claim is rejected in whole or in part to the creditor who presented such claim.

Amended by Laws 1988, c. 228, § 11, emerg. eff. June 22, 1988.

§58338.  Claims filed in court after allowance.

Every claim allowed by the personal representative, and approved by the judge, must, within thirty (30) days after approval by the judge, be filed in the district court and ranked among the acknowledged debts of the estate, to be paid in due course of administration.  If the claimant has left any original voucher in the hands of the personal representative, or suffered the same to be filed in court, he may withdraw the same when a copy of the same has been already, or is then, attached to his claim.

Amended by Laws 1988, c. 228, § 12, emerg. eff. June 22, 1988.

§58339.  Suit on rejected claim

When a claim is rejected, either by the executor or administrator, or the judge of the district court, the holder may bring suit as an ancillary proceeding in the probate case or as an independent action, according to its amount, against the executor or administrator.   Any proceeding or action shall be filed within fortyfive (45) days after the date the claim was rejected, if it be then due, or within two (2) months after it becomes due; otherwise the claim is forever barred.  If suit be brought as an ancillary proceeding, no process need be issued for service on the executor or administrator and pleadings and practice therein shall be the same as if an independent action had been brought to recover upon the claim.

R.L.1910, § 6344; Laws 1976, c. 140, § 1, eff. Oct. 1, 1976.

§58340.  Claims barred by statute not allowed  Hearing before judge.

No claim must be allowed by the executor or administrator, or by the judge, which is barred by the statute of limitations.  When a claim is presented to the judge for his allowance, he may, in his discretion, examine the claimant and others, on oath, and hear any other legal evidence touching the validity of the claim.

R.L.1910, § 6345.

§58341.  Claim must be presented before suit.

No holder of any claim against an estate shall maintain any action thereon, unless the claim is first presented to the executor or administrator.

R.L.1910, § 6346.

§58342.  Vacancy in administration not included in limitation.

The time during which there shall be a vacancy in the administration, must not be included in any limitation herein prescribed.

R.L.1910, § 6347.

§58344.  Partial allowance of claim.

Whenever any claim is presented to an executor or administrator, or to the judge of the district court, and he is willing to allow the same in part, he must state in his endorsement the amount he is willing to allow.  If the creditor refuse to accept the amount allowed in satisfaction of his claim, he shall recover no costs in an action therefor, brought against the executor or administrator, unless he recovers a greater amount than that offered to be allowed.

R.L.1910, § 6349.

§58345.  Judgment only establishes claim.

A judgment rendered against an executor or administrator, in the district court or before a magistrate, upon any claim for money against the estate of his testator or intestate, only establishes the claim in the same manner as if it had been allowed by the executor or administrator, and the judge of the district court, and the judgment must be that the executor or administrator pay, in due course of administration, the amount ascertained to be due.  A certified transcript of the judgment must be filed in the district court.  No execution must issue upon such judgment, nor shall it create any lien upon the property of the estate, or give to the judgment creditor any priority of payment.

R.L.1910, § 6350.

§58346.  Judgments before death, how collected.

When any judgment has been rendered for or against the testator or intestate in his lifetime, no execution shall issue thereon after his death, except:

1.  In case of the death of the judgment creditor, upon the application of his executor or administrator, or successor in interests.

2.  In case of the death of the judgment debtor, if the judgment be for the recovery of real or personal property, or the enforcement of a lien thereon.

A judgment against the decedent for the recovery of money, must be presented to the executor or administrator, like any other claim. If the execution is actually levied upon any property of the decedent before his death, the same may be sold for the satisfaction thereof, and the officer making the sale must account to the executor or administrator for any surplus in his hands.

R.L.1910, § 6351.

§58347.  Death between verdict and judgment.

A judgment rendered against a decedent, dying after verdict or decision on an issue of fact, but before judgment is rendered thereon, is not a lien on the real property of the decedent, but is payable in due course of administration.

R.L.1910, § 6352.

§58348.  Reference of claim to third person.

If the executor or administrator doubts the correctness of any claim presented to him, he may enter into an agreement, in writing, with the claimant, to refer the matter in controversy to some disinterested person, to be approved by the judge of the county court.  Upon filing the agreement, and approval of the judge of the county court, in the office of the clerk of the district court for the county or judicial subdivision in which the letters testamentary or of administration were granted, the clerk must, either in vacation or in term, enter a minute of the order referring the matter in controversy to the person so selected; or if the parties consent, a reference may be had in the county court; and the report of the referee, if confirmed, establishes or rejects the claim, the same as if it had been allowed or rejected by the executor or administrator and the county judge.

R.L.1910, § 6353.

§58349.  Duties of the referee  Proceedings.

The referee must hear and determine the matter, and make his report thereon to the court in which his appointment is entered. The same proceedings shall be had in all respects, and the referee shall have the same powers, be entitled to the same compensation, and subject to the same control as in other cases of reference.  The court may remove the referee, appoint another in his place, set aside or confirm his report, and adjudge costs, as in actions against executors or administrators and the judgment of the court thereon shall be as valid and effectual, in all respects, as if the same had been rendered in a suit commenced by ordinary process.

R.L.1910, § 6354.

§58350.  Costs against representative.

When a judgment is recovered, with costs, against any executor or administrator, he shall be individually liable for such costs, but they must be allowed him in his administration accounts, unless it appears that the suit or proceedings in which the costs were taxed was prosecuted or defended without just cause.

R.L.1910, § 6355.

§58351.  Claim by personal representative.

If the personal representative is a creditor of the decedent, his claim must be presented for allowance or rejection to the judge of the district court not later than the presentment date as provided in the notice, and its allowance by the judge is sufficient evidence of its correctness, and it must be paid as other claims, in due course of administration.  If, however, the judge rejects the claim, action thereon may be had against the estate by the claimant, and summons must be served upon the judge of the district court, who may appoint an attorney at the expense of the estate, to defend the action.  If the claimant recover no judgment, he must pay all costs, including defendant's attorney's fee.

Amended by Laws 1988, c. 228, § 13, emerg. eff. June 22, 1988.

§58352.  Neglect to give notice to creditors.

If an executor or administrator neglects for two (2) months after his appointment to give notice to creditors, as prescribed by this article, the court must revoke his letters, and appoint some other person in his stead, equally or next in order, entitled to the appointment, unless good cause to the contrary be shown.

R.L.1910, § 6357; Laws 1969, c. 302, § 10, eff. Jan. 1, 1970.

§58353.  Statement of claims.

At the same term at which he is required to return his inventory, the executor or administrator must also return a statement of all claims against the estate which have been presented to him, if so required by the court; and from term to term thereafter he must present a statement of claims subsequently presented to him.  In all such statements he must designate the names of the creditors, the nature of each claim, when it became due or will become due, and whether it was allowed or rejected by him.

R.L.1910, § 6358.

§58354.  Payment of interestbearing claims not due.

If there be any debt of the decedent bearing interest, whether presented or not, the executor or administrator may, by order of the district court, pay the amount then accumulated, and unpaid, or any part thereof, at any time when there are sufficient funds properly applicable thereto, whether said claim be then due or not; and interest shall thereupon cease to accrue upon the amount so paid.

R.L.1910, § 6359.

§58380.  Short title.

This act shall be known and may be cited as the Probate Reform Act of 1979.

Laws 1979, c. 258, § 1, eff. Oct. 1, 1979.

§58381.  Property not exempt may be sold for debt.

All the property of a decedent, except as otherwise provided for the homestead and personal property set apart for the surviving wife or husband and minor child or children, shall be chargeable with the payment of the debts of the deceased, the expenses of the administration, and the allowance to the family.  And the property, personal and real, may be sold as the court may direct, in the manner hereinafter prescribed.  There shall be no priority as between personal and real property for the above purposes.

R.L.1910, § 6360.

§58382.  Sales  Reports  Confirmation by court.

Except as otherwise hereinafter provided, all sales must be reported under oath and confirmed by the court, before the title to the property sold passes.

R.L.1910, § 6361; Laws 1979, c. 258, § 2.

§58383.  Petition for orders for sale

All petitions for orders of sale must be in writing, setting forth the facts showing the sale to be supported by good cause, and upon the hearing, any person interested in the estate may file his written objections, which must be heard and determined.  A failure to set forth the facts showing the sale to be supported by good cause will not invalidate the subsequent proceedings, if the defect be supplied by the proofs at the hearing, and the general facts showing good cause be stated in the order directing the sale.

R.L.1910, § 6362; Laws 1976, c. 139, § 1, eff. Oct. 1, 1976.

§58384.  Order of sale  Requirements.

When it appears to the court that there is good cause although the assets of the estate in personalty are sufficient to satisfy all obligations of the estate or that the estate is insolvent, or that it will require a sale of all the property of the estate of every character, chargeable therewith, to pay the family allowance, expenses of administration and debts, there need be but one petition filed, but one order of sale made and but one sale had, except in case of property, which may be sold as provided in Section 387 of this title.  The district court, when a petition for the sale of any property, for any of the purposes herein named, is presented, must inquire fully into the probable amount required to make all such payments, and if there be no more estate chargeable therewith than sufficient to pay the same, may require but one proceeding for the sale of the entire available estate.  In such case the petition must set forth all the facts required by Section 412 of this title.  When the sale is sought, although assets of the estate in personalty are sufficient to satisfy all obligations of the estate, the court may allow the sale if satisfied that it is in the best interest of the estate.

R.L.1910, § 6363; Laws 1953, p. 237, § 23; Laws 1976, c. 139, § 2, eff. Oct. 1, 1976; Laws 1979, c. 258, § 3.

§58-385.  Authority to renew or extend mortgage or execute new mortgage.

A.  1.  The district court may, upon verified petition supported by sufficient evidence showing that the best interest of the owners of the real estate affected requires it, by  order, grant authority to the administrators or executors of the estate of deceased persons or to the guardians of the estates of minors or incapacitated persons, to enter into contracts for and to renew or extend the time of payment of any mortgage, lien, or  obligation which may by operation of law become a lien upon the real estate of the estate or ward, including homestead, or to execute a new mortgage for the purpose of paying off and securing the release of any such mortgage, lien, or obligation which may by operation of law become a lien; provided, in no case shall such authority be granted to mortgage, or contract for the renewal or extension of any mortgage, for an amount greater than may be necessary to pay an obligation which may by operation of law become a lien, or liens existing at the time an order is granted including principal, interest, taxes, and reasonable expenses as may be incident to perfecting the renewal, extension, or new mortgage.

2.  The court, in its discretion, may grant authority to include in a renewal or new mortgage an amount sufficient to pay for necessary repairs on real estate when repairs are necessary for the preservation of the property.

B.  1.  The district court may, upon verified petition supported by sufficient evidence showing that the best interest of the affected owners of the real estate requires it, by order, grant authority to the guardians of the estates of incapacitated persons to execute a new mortgage known as a home equity conversion mortgage or rising debt loan for the purpose of meeting the requirements for the health and safety of the ward, obtaining necessary services to meet those requirements, and protecting the rights of the ward so as to maintain the ward in his or her residence; provided, in no case shall authority be granted to mortgage or contract for the renewal or extension of any mortgage for an amount greater than two-thirds (2/3) of the appraised value of the real property of the ward.

2.  The court, in its discretion, may grant authority to include in a renewal or new mortgage an amount sufficient to pay for necessary repairs on real estate when repairs are necessary for the preservation of the property.

R.L.1910, § 6364.  Amended by Laws 1913, c. 66, p. 103, § 1; Laws 1915, c. 11, § 1; Laws 1935, p. 7, § 1; Laws 1953, p. 237, § 24; Laws 1968, c. 154, § 1, operative Jan. 13, 1969; Laws 1998, c. 132, § 1, eff. Nov. 1, 1998.

§58385.1.  Verified petition by guardian  Contents  Limitations.

To obtain an order for mortgaging such real estate for the purpose and under the provisions hereof, the guardian must present a verified petition to the district court or to the judge thereof, setting forth a description of the property, real and personal, on hand and undisposed of, the legally established lien or the obligation which may by operation of law become a lien; the amount of the lien or the amount of the obligation which may by operation of law become a lien, the names and addresses of all parties interested in the estate of the minor, incompetent or mentally ill person, and the specific reasons why it will be to the best interest of the said estate to mortgage, rather than sell such real estate, or a part thereof.

Such authority shall not be given or order made therefor, and no mortgage on any real estate shall be made, given, executed or delivered under the provisions hereof, for an amount in excess of twothirds (2/3) of the appraised value thereof, as established by an appraisal made by three disinterested citizens of the county within one (1) year of the time of making such order to mortgage.

Laws 1968, c. 154, § 2, operative Jan. 13, 1969.

§58385.2.  Hearing on guardian's petition  Notice.

If it appears to the court, from such verified petition of the guardian, and the evidence that it is necessary and for the best interest of said estate to mortgage the whole of such real estate or any part thereof, including the homestead, for the purposes and reasons herein set forth, the court shall by order set a time for hearing the petition and shall give and issue notice thereof and cause copies of such notice to be mailed to each of the persons interested in the estate of said minor, incompetent or mentally ill person, at their lastknown place of residence, at least ten (10) days prior to such hearing, and shall cause notice thereof to be published once each week for two (2) consecutive weeks in a newspaper in the county where said hearing is to be held prior to such hearing. The notice shall contain a description of the property sought to be mortgaged, the amount of the proposed mortgage and the purpose or purposes therefor.

Laws 1968, c. 154, § 3; Laws 1969, c. 302, § 11, eff. Jan. 1, 1970.

§58385.3.  Order for guardian to borrow money, execute mortgage, etc.  Additional bond  Approval.

Upon such hearing, if the court is satisfied that it is for the best interest of the estate and to the owners of such real estate he may make an order authorizing the guardian to borrow money, make, execute and deliver a note or notes therefor and to make, execute and deliver a real estate mortgage securing the same, in such amount, at such rate of interest and upon such terms and conditions as the court may prescribe and may, if he deems it advisable require an additional bond as in the case of the sale of real estate.  After the order of the court authorizing the same is made, the guardian may make and execute the note or notes and mortgage and shall then present the same to the district court or judge thereof, who shall examine the same, and if they appear to be in conformity to law and the order of the court, the judge of the district court shall endorse his approval on the face of the mortgage.  Thereafter the guardian may proceed to close the loan by receiving the funds so borrowed and by delivering the note or notes and mortgage.  All such notes and mortgages shall be valid and binding obligations against the estate and against the real estate so mortgaged in accordance with the terms and conditions of such mortgage.

Laws 1968, c. 154, § 4, operative Jan. 13, 1969.

§58385a.  Borrowing money  Mortgage of estate realty  Grant of authority by district court.

In addition to the grounds and reasons now set forth and provided by law for which the district court may grant authority to administrators or executors of the estates of deceased persons to mortgage, by contract, renewal or new mortgage, the real estate of such estates, the district court may, upon verified petition supported by sufficient evidence showing that the best interest of the owners of the real estate belonging to any such estate requires it, by an Order, grant authority to such administrators or executors to mortgage the real estate, or any part thereof, except the homestead, belonging to an estate of a deceased person for the purpose of borrowing or securing money and funds with which to pay off and discharge outstanding and unpaid debts against the estate of such deceased persons, legally ordered and unpaid family allowance and expenses and charges of administration, whether said property has or has not before that time been mortgaged by the decedent or by the administrator or executor of his estate.

Laws 1937, p. 2, § 1.

§58385b.  Petition  Contents  Time for filing  Limitations.

To obtain an order for mortgaging such real estate for the purpose and under the provisions hereof, the administrator or executor must present a verified petition to the district court, or to the judge thereof, setting forth a description of the property, real and personal, on hand and undisposed of, the legally established debts outstanding and unpaid, the legally ordered family allowance due and unpaid, if any, the amount of the charges and expenses of administration, the names and addresses of the heirs, devisees and legatees of the decedent, and the specific reason why it will be to the best interest of said estate to mortgage, rather than to sell, such real estate or a part thereof.  Such petition to mortgage shall not be filed and the authority therefor shall not be given or order therefor made, until after the time within which to present claims has expired.  Such authority shall not be given or order made therefor, and no mortgage on any real estate shall be made, given, executed or delivered under the provisions hereof, for an amount in excess of twothirds (2/3) of the appraised value thereof, as established by an appraisal made by three disinterested citizens of the county within one (1) year of the time of making such order to mortgage.

Laws 1937, p. 3, § 2; Laws 1953, p. 237, § 25.

§58385c.  Hearing on petition  Notice.

If it appears to the court, from such verified petition and the evidence that it is necessary and for the best interest of said estate to mortgage the whole of such real estate or any part thereof, except the homestead, for the purposes and reasons herein set forth, the county judge of the district court shall by order set a time for hearing the petition and shall give and issue notice thereof and cause copies of such notice to be mailed to each of the heirs at law, devisees, and legatees of the decedent, whose addresses are known, at least fifteen (15) days prior to such hearing, and shall cause notice thereof to be published in a newspaper of general circulation in the county where said hearing is to be held for two (2) weeks in a weekly paper, or ten (10) days in a daily paper, prior to such hearing.  The notice shall contain a description of the property sought to be mortgaged, the amount of the proposed mortgage and the purpose or purposes therefor.

Laws 1937, p. 3, § 3.

§58385d.  Order to borrow money and mortgage realty  Execution of notes and mortgage  Additional bond.

Upon such hearing, if the court is satisfied that it is for the best interest of the estate and to the owners of such real estate he may make an order authorizing the administrator or executor to borrow money, make, execute and deliver a note or notes therefor and to make, execute and deliver a real estate mortgage securing the same, in such amount, at such rate of interest and upon such terms and conditions as the court may prescribe and may, if he deems it advisable require an additional bond as in the case of the sale of real estate.  After the order of the court authorizing the same is made, the administrator or executor may make and execute the note or notes and mortgage and shall then present the same to the district court who shall examine the same, and if they appear to be in conformity to law and the order of the court, the judge of the district court shall endorse his approval on the face of the mortgage. Thereafter the administrator or executor may proceed to close the loan by receiving the funds so borrowed and by delivering the note or notes and mortgage.  All such notes and mortgages shall be valid and binding obligations against the estate and against the real estate so mortgaged in accordance with the terms and conditions of such mortgage.

Laws 1937, p. 3, § 4.

§58386.  Notice of hearing on petition.

Upon the filing of the petition mentioned in Section 385 of this title, the judge of the district court shall set a time for the hearing of the same, and the administrator, executor or guardian shall cause notice thereof to be made by publication in a newspaper published, or of general circulation, in the county wherein such hearing is to be had. Said notice shall contain a description of the real estate sought to be mortgaged, and shall be published two (2) weeks in a weekly paper, or ten (10) days in a daily paper, prior to such hearing.

R.L.1910, § 6365; Laws 1913, c. 66, p. 104, § 2; Laws 1953, p. 238, § 26.

§58387.  What personal property may be sold without notice.

A.  At any time after receiving letters, the executor, administrator, or special administrator may sell perishable and other personal property likely to depreciate in value, or which will incur loss or expense by being kept, and so much other personal property as may be necessary to pay the allowance made to the family of the decedent without obtaining prior court authorization for sale, without filing a return of sale, and without obtaining court confirmation of sale.  The sale may be made without notice.  Title to such property shall pass to the purchaser thereof without approval or confirmation by the court of such sale.

B.  Any sale of property made by an executor, administrator or special administrator of the property of a decedent pursuant to this section shall be reported in the accounting next filed by such executor, administrator or special administrator after the making of the sale.  If the court determines the property sold was not perishable or was not otherwise likely to depreciate in value or would not have caused the estate of the decedent loss or expense if kept, or was not necessary to pay the allowance made to the family of the decedent, the executor, administrator or special administrator who made such sale shall not be surcharged or otherwise held liable with respect to such sale if he made a reasonable determination in good faith that the property sold was perishable, was otherwise likely to depreciate in value, would have caused the estate of the decedent to incur loss or expense if kept or the sale was necessary to pay the allowance made to the family of the decedent.

R.L. 1910, § 6366; Laws 1953, p. 238, § 27; Laws 1979, c. 258, § 4, eff. Oct. 1, 1979; Laws 1992, c. 395, § 8, eff. Sept. 1, 1992.

§58388.  Sale of personalty.

After appointment and qualification, the executor or administrator may apply for an order to sell personal property at either public auction or private sale.  Upon filing his petition, notice must be mailed to all heirs, legatees and devisees whose addresses are known not less than ten (10) days prior to the hearing of the application.  He may also make a similar application, from time to time, so long as any personal property remains in his hands.

R.L.1910, § 6367; Laws 1969, c. 302, § 12, eff. Jan. 1, 1970; Laws 1979, c. 258, § 5, eff. Oct. 1, 1979.

§58389.  Partnership interests, etc., may be sold.

Partnership interests, or interests belonging to any estate by virtue of any partnership formerly existing, interest in personal property pledged, and choses in action, may be sold in the same manner as other personal property, when it appears to be for the best interest of the estate.  Before confirming the sale of any partnership interest, whether made to the surviving partner or to any other person, the judge must carefully inquire into the condition of the partnership affairs, and must examine the surviving partner, if in the county and able to be present in court.

R.L.1910, § 6368.

§58391.1.  Notice of sale of personalty at public auction  Place of sale  Return of proceedings  Hearing.

Notice of the sale of personal property at public auction shall be published one time at least ten (10) days prior to said sale, and a copy of the notice of said sale shall be mailed to all heirs, legatees and devisees whose addresses are known at least  ten (10) days prior to said sale.  Said notice shall contain a brief description of the personal property to be sold and the time and place of the sale.  Public auction of such personal property shall be made either at the courthouse door, at the site of the personal property, at the residence of the decedent, or at some other public place, but no sale shall be made of any personal property which is not present at the time of the sale unless the court otherwise orders.  The executor or administrator, after making a sale of personal property at public auction shall, except as provided in Section 387 of this title, file a sworn return of his proceedings in the court. The court shall fix the date for hearing such return and notice of said hearing shall be published one time at least ten (10) days prior to said hearing in the newspaper in the county and a copy of said notice shall be mailed to all heirs, legatees and devisees of the decedent whose addresses are known at least ten (10) days prior to said hearing.  Said notice shall briefly describe the property sold, the sum for which it was sold, the name of the purchaser and shall refer to the return for further particulars. Upon hearing, the court shall examine the return and witnesses in relation to the same and on proper showing the court shall approve the sale.  If such sale proceedings were unfair, or the sum bid disproportionate to the value of said personal property, the court shall vacate the sale and direct another to be had for which public notice must be given and the sale in all respects conducted as if no previous sale had taken place.

Laws 1979, c. 258, § 6, eff. Oct. 1, 1979; Laws 1980, c. 310, § 8, eff. Oct. 1, 1980.

§58391.2.  Notice of sale of personalty at private sale  Place of sale  Return of proceedings  Hearing.

Notice of the sale of personal property at private sale shall be published one time at least ten (10) days prior to said sale and a copy of the notice of said sale shall be mailed to all heirs, legatees and devisees whose addresses are known at least ten (10) days prior to said sale.  Said notice shall contain a brief description of the personal property to be sold and shall set a date on or after which the sale will be made and the place where offers or bids will be received.  The executor or administrator after making a sale of personal property at private sale shall, except as provided in Section 387 of this title, file a sworn return of his proceedings in the court.  The court shall fix the date for hearing such return and notice of said hearing shall be published one time at least ten (10) days prior to said hearing in the newspaper in the county and a copy of said notice shall be mailed to all heirs, legatees and devisees of the decedent whose addresses are known at least ten (10) days prior to said hearing.  Said notice shall briefly describe the property sold, the sum for which it was sold, and shall refer to the return for further particulars.  Upon hearing, the court shall examine the return and witnesses in relation to the same and on proper showing the court shall approve the sale.  If such sale proceedings were unfair, or the sum bid disproportionate to the value of said personal property, the court shall vacate the sale and direct another to be had for which public notice must be given and the sale in all respects conducted as if no previous sale had taken place.

Laws 1979, c. 258, § 7, eff. Oct. 1, 1979.

§58-393.  Payment or delivery of property to successor by affidavit.

A.  At any time ten (10) or more days after the date of death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock, chose in action, or stock brand belonging to the decedent shall make payment of the indebtedness or shall deliver the tangible personal property or an instrument evidencing a debt, obligation, stock, chose in action, or stock brand to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that:

1.  The fair market value of property located in this state owned by the decedent and subject to disposition by will or intestate succession at the time of the decedent's death, less liens and encumbrances, does not exceed Twenty Thousand Dollars ($20,000.00);

2.  No application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction;

3.  Each claiming successor is entitled to payment or delivery of the property in the respective proportions set forth in the affidavit; and

4.  All taxes and debts of the estate have been paid or otherwise provided for or are barred by limitations.

B.  A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection A of this section.

C.  The public official having cognizance over the registered title of any personal property of the decedent shall change the registered ownership from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection A of this section.

Added by Laws 1998, c. 359, § 5, eff. Nov. 1, 1998.  Amended by Laws 2004, c. 417, § 1, eff. Nov. 1, 2004.

§58-394.  Discharge and release upon payment or delivery of property by affidavit.

The person paying, delivering, transferring, or issuing personal property or the evidence thereof to the successor or successors named in the affidavit is discharged and released to the same extent as if the person dealt with a personal representative of the decedent.  Such person is not required to inquire into the truth of any statement in the affidavit.  If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto.  Any person to whom payment, delivery, transfer, or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right.

Added by Laws 1998, c. 359, § 6, eff. Nov. 1, 1998.

§58411.  Realty may be sold.

Section 411.  When a sale of property of the estate is necessary to pay the allowance of the family, or the debts outstanding against a decedent, or the debts, expenses or charges of administration, or legacies, or is otherwise in the best interests of the estate, the executor or administrator may also sell any real, as well as personal, property of the estate in his hands and chargeable for that purpose, upon the order of the district court, and an application for the sale of real property may also embrace the sale of personal property.

R.L.1910, § 6371; Laws 1978, c. 38, § 1.

§58412.  Application for sale of realty.

To obtain an order for the sale of real property, the executor or administrator must present a verified application to the court setting forth that the sale of the real property will be in the best interest of the estate and a general description of all the real property except the homestead of which the decedent died seized, or in which he had any interest, or in which the estate has acquired any interest, and the value thereof; the names of the heirs, legatees and devisees of the decedent, if any, so far as known to the petitioner.  If any of the matters here enumerated cannot be ascertained, it must be so stated in the application; but a failure to set forth the facts showing the sale to be supported by good cause will not invalidate the subsequent proceedings, if the defect be supplied by the proofs at the hearing, and the general facts showing such good cause be stated in the decree.

R.L.1910, § 6372; Laws 1978, c. 38, § 2; Laws 1979, c. 258, § 8.

§58413.  Order for hearing on the petition.

If it appears to the court or judge, from such petition, that it is necessary to sell the whole or some portion of such real estate for the purposes and reasons mentioned in this title, such petition must be filed and an order thereupon made, directing all persons interested in the estate to appear before the court, at a time and place specified, not less than ten (10) days nor more than four (4) weeks from the time of making such order, to show cause why an order should not be made authorizing the executor or administrator to sell so much of the real estate of the decedent as is necessary.

R.L.1910, § 6373; Laws 1953, p. 238, § 28; Laws 1975, c. 136, § 1, eff. Oct. 1, 1975.

§58-414.  Notice of order.

The court shall cause copies of the order to show cause to be published once in a newspaper and the hearing shall be held not less than ten (10) days from the date of publication of the notice.  The court clerk, deputy court clerk, or an attorney shall mail a copy of the order to all of the then known heirs, legatees, devisees, or their guardians , whose addresses are known, at least ten (10) days prior to the date set for hearing.  The hearing shall not be held less than ten (10) days from the date of mailing of the order.  If the executor or administrator files a verified petition for the sale, setting forth therein the name or names of all of the known heirs, legatees, and devisees obtainable by exercise of due diligence, all of whom have joined in the petition or have signified in writing their assent thereto, no notice shall be required and the court shall proceed forthwith to hear the petition.

R.L. 1910, § 6374.  Amended by Laws 1953, p. 238, § 29; Laws 1957, p. 462, § 1; Laws 1959, p. 222, § 1; Laws 1963, c. 68, § 1, emerg. eff. May 15, 1963; Laws 1969, c. 302, § 14, eff. Jan. 1, 1970; Laws 1995, c. 286, § 12, eff. July 1, 1995.

§58415.  Hearing of petition.

If all heirs, legatees and devisees in said estate do not file in court their written consent to such sale, the district court, at the time and place appointed in such order or at any other time to which the hearing may be postponed, upon satisfactory proof of service, mailing or publication of a copy of the order to show cause, and of posting the same, as provided in this chapter, by affidavit or otherwise, must proceed to hear the petition, and hear and examine the allegations and proofs of the petitioners and all heirs, legatees and devisees of said decedent who may oppose the application.

R.L.1910, § 6375; Laws 1953, p. 238, § 30.

§58416.  Witnesses.

The executor, administrator and witnesses may be examined on oath by either party, and process to compel them to attend and testify may be issued by the judge of the district court in the same manner and with like effect as in other cases.

R.L.1910, § 6376.

§58417.  Sale of all rather than part of realty.

If it appear necessary to sell a part of the real estate, and that by a sale thereof the residue of the estate, real or personal, or some specific part thereof, would be greatly injured or diminished in value, or subjected to expense or rendered unprofitable, or that after such sale the residue would be so small in quantity or value, or would be of such a character with reference to its future disposition among the heirs or devisees, as clearly to render it for the best interests of all concerned that the same should be sold, the court may authorize the sale of the whole estate, or of any part thereof necessary and for the best interest of all concerned.

R.L.1910, § 6377.

§58418.  Order of sale.

If the court be satisfied, after a full hearing upon the petition and examination of the proofs and allegations of the petitioner and the heirs, legatees and devisees who may oppose the application, that a sale of the whole or some portion of the real estate is necessary, for any of the causes mentioned in this chapter, or if such sale be assented to by all the heirs, legatees and devisees, an order must be made to sell the whole, or so much and such parts of the real estate described in the petition as the court shall judge necessary or beneficial.

R.L.1910, § 6378; Laws 1953, p. 239, § 31.

§58419.  Order, terms and method of the sale.

The order of sale must describe the lands to be sold and the terms of sale, which may be for cash or may be for onefourth (1/4) cash and the balance on a credit not exceeding two (2) years, payable in gross or installments within that time, with interest, as the court may direct.  The land may be sold in one parcel or in subdivisions, as the executor or administrator shall judge most beneficial to the estate, unless the court otherwise specially directs.  If it appears that any part of such real estate has been devised and not charged in such devise with the payment of debts or legacies, the court must order the remainder to be sold before that so devised.  Every such sale must be ordered to be made at a public auction, unless, in the opinion of the court, it would benefit the estate to sell the whole or some part of such real estate at private sale; the court may, if the same is asked for in the petition, order or direct such real estate, or any part thereof, to be sold either at public or private sale, as the executor or administrator shall judge to be most beneficial to the estate.  If the executor or administrator neglects or refuses to make a sale under the order as directed therein, he may be compelled to sell, by order of the court, made on motion, after due notice, by any party interested.

R.L.1910, § 6379; Laws 1970, c. 120, § 1, eff. July 1, 1970.

§58420.  Petition for sale by third person.

If the executor or administrator neglects to apply for any order of sale when it is necessary, any person may make application therefor in the same manner as the executor or administrator, and notice thereof must be given to the executor or administrator before the hearing.  The petition of such applicant must contain as many of the matters required for the petition of the executor or administrator as he can ascertain, and the decree of sale must fix the period of time within which the executor or administrator must make the sale.

R.L.1910, § 6380.

§58421.  Notice of sale at public auction.

When a sale is ordered to be made at public auction, notice of the time and place of sale must be published once each week for two (2) consecutive weeks in a newspaper in each county in which any part of the real property to be sold is situated, and in the county where the order is made and by mailing a copy of said notice to all heirs, legatees and devisees of the decedent whose addresses are known.  The  real property to be sold must be described with common certainty in the notice.  The day of sale must not be earlier than ten (10) days from the date of the first publication of the notice.

R.L.1910, § 6381; Laws 1953, p. 239, § 32; Laws 1955, p. 300, § 3; Laws 1969, c. 302, § 15, eff. Jan. 1, 1970; Laws 1979, c. 258, § 9, eff. Oct. 1, 1979.

§58422.  Place and time of sale.

Sales at public auction must be made in the county where the land is situated; but when the land is situated in two or more counties, it may be sold in either.  The sale must be made between the hours of nine o'clock in the morning and the setting of the sun on the same day, and must be made on the day named in the notice of sale, unless the same is postponed.

R.L.1910, § 6382.

§58423.  Private sale  Notice of  Bids.

When a sale of real property is ordered to be made at private sale, notice of such sale must be published once each week for two (2) consecutive weeks in a newspaper in each county in which any part of the land to be sold is situated, and in the county where the order is made and by mailing a copy of the notice to all heirs, legatees and devises of the decedent whose addresses are known.  The notice of sale shall describe the real property to be sold with common certainty, and must set a day on or after which the sale will be made, and the place where offers or bids will be received.  The date last referred to must be at least ten (10) days from the first publication of notice, and the sale must not be made before that day, but must be made within one (1) year thereafter.  The bids or offers must be in writing, and may be left at the place designated in the notice or delivered to the executor or administrator personally at any time after the first publication of notice, and before the making of the sale.

R.L. 1910, § 6383; Laws 1953, p. 239, § 33; Laws 1955, p. 300, § 4; Laws 1963, c. 282, § 1, emerg. eff. June 18, 1963; Laws 1969, c. 302, § 16, eff. Jan. 1, 1970; Laws 1979, c. 258, § 10, eff. Oct. 1, 1979; Laws 1988, c. 329, § 130, eff. Nov. 1, 1988; Laws 1992, c. 395, § 9, eff. Sept. 1, 1992.

§58424.  Relationship of sale price to appraisement  Exception of sale under authority of will.

No sale of real estate at private sale shall be confirmed by the court unless the sum offered is at least ninety percent (90%) of the appraised value thereof, nor unless such real estate has been appraised within one (1) year of the time of such sale.  If it has not been so appraised, or if the court is satisfied that the appraisement is too high or too low, appraisers must be appointed, and they must make an appraisement thereof in the same manner as in case of an original appraisement of an estate.  This may be done at any time before the sale or the confirmation thereof.  Provided, that this section shall not apply to property sold under authority or direction of a will.

R.L.1910, § 6384; Laws 1967, c. 234, § 1, emerg. eff. May 4, 1967.

§58425.  Security when sale is made on credit.

The executor or administrator must, when the sale is made upon a credit, take the notes of the purchaser for the purchase money with a mortgage on the property to secure their payment.

R.L.1910, § 6385.

§58426.  Return of sale  Hearing.

Except when a sale is made pursuant to Section 239 of this title, the executor or administrator, after making any sale of real property, must file a sworn return of his proceedings in the court. The court must fix the day for the hearing of such return, and give at least ten (10) days' notice thereof by one publication in a

newspaper in each county in which any part of the real property sold is situated and in the county where the order was made, and by mailing a copy of said notice to all heirs, legatees and devisees of the decedent whose addresses are known, which notice must briefly describe the real property sold, the sum for which it was sold and the name of the purchaser, and must refer to the return for further particulars.  Upon the hearing, the court must examine the return and witnesses in relation to the same, and if the proceedings were unfair, or the sum bid disproportionate to the value, and if it appears that a sum exceeding such bid at least ten percent (10%), exclusive of the expenses of a new sale, may be obtained, the court may vacate the sale and direct another to be had, of which notice must be given, and the sale in all respects conducted as if no previous sale had taken place; if an offer of ten percent (10%) more in amount than that named in the return be made to the court in writing, by a responsible person, it is in the discretion of the court to accept such offer and confirm the sale to such person or to order a new sale.

R.L.1910, § 6386; Laws 1955, p. 300, § 5; Laws 1969, c. 302, § 17; Laws 1970, c. 182, § 1, emerg. eff. April 13, 1970; Laws 1973, c. 89, § 1, eff. Oct. 1, 1973; Laws 1979, c. 258, § 11.

§58427.  Objections to confirmation of return.

When return of the sale is made and filed, any person interested in the estate may file written objections to the confirmation thereof, and may be heard thereon when the return is heard by the court or judge, and may produce witnesses in support of his objections.

R.L.1910, § 6387.

§58428.  Confirmation of sale  Resale, when.

If it appear to the court that the sale was legally made and fairly conducted, and that the sum bid was not disproportionate to the value of the property sold, and that a greater sum, as above specified, cannot be obtained, or if the increased bid mentioned in the second preceding section be made and accepted by the court, the court must make an order confirming the sale, and directing conveyances to be executed.  The sale from that time is confirmed and valid, and a certified copy of the order confirming it and directing conveyances to be executed must be recorded in the office of the register of deeds of the county within which the land sold is situated.  If after the confirmation the purchaser neglects or refuses to comply with the terms of sale the court may, on motion of the executor or administrator, and after notice to the purchaser, order a resale to be made of the property.  If the amount realized on such resale does not cover the bid and the expenses of the previous sale, such purchaser is liable for the deficiency to the estate.

R.L.1910, § 6388.

§58429.  Conveyance and record  Effect of.

Conveyances must thereupon be executed to the purchaser by the executor or administrator and they must refer to the order of the district court confirming the sale of the property of the estate, and directing the conveyances thereof to be executed, unless the sale is made pursuant to Section 239 of this title, in which case no confirmation of the sale is necessary.  Conveyances so made convey all the right, title, interest and estate of the decedent, in the premises, at the time of his death, if, prior to the sale, by operation of law or otherwise, the estate has acquired any right, title or interest in the premises, other than, or in addition to, that of the decedent at the time of his death, such right, title or interest also passes by such conveyance.

R.L.1910, § 6389; Laws 1951, p. 162, § 1.

§58430.  Proof of notice before order.

Before any order is entered confirming the sale, it must be proved to the satisfaction of the court that notice was given of the sale as prescribed, and the order of confirmation must show that such proof was made.

R.L.1910, § 6390.

§58431.  Postponement of sale.

If, at the time appointed for the sale, the executor or administrator deems it for the interest of the persons concerned therein that the same be postponed, he may postpone it from time to time, not exceeding in all three (3) months.

R.L.1910, § 6391.

§58432.  Notice of postponement.

In case of a postponement, notice thereof must be given, by public announcement and posting of notice at the time and place first appointed for the sale.  If the postponement be for more than ten (10) days, notice must also be given by one publication in a newspaper in the county where the land is situated.  An affidavit of such postponement and posting shall be given by the administrator.

R.L.1910, § 6392; Laws 1969, c. 302, § 18, eff. Jan. 1, 1970.

§58461.  Provisions of the will must be followed.

If the testator makes provisions by his will or designates the estate to be appropriated for the payment of his debts, the expenses of administration, or family expenses, they must be paid according to such provisions or designation, out of the estate thus appropriated, so far as the same is sufficient.

R.L.1910, § 6393.

§58462.  Sale of property under the will  Confirmation.

When property is directed or authorized by the will to be sold or dealt with in any other manner by the executor, the executor may sell or otherwise deal with any property of the estate without the order of the court on such basis and on such terms as the executor may determine; but the executor must make return of such sales as in other cases, unless the sale is made pursuant to Section 239 of this title.  If directions are given in the will as to mode of selling, or the particular property to be sold, such directions must be observed.  No title passes unless the sale is confirmed by the court, except if the sale was made pursuant to Section 239 of this title, then no confirmation of the sale by the court is necessary.

R.L.1910, § 6394; Laws 1969, c. 302, § 19, eff. Jan. 1, 1970.

§58462.1.  Partition of property under the will  Sale

When the will of a testator authorizes the executor or personal representative of an estate being probated to institute partition of real property in which the testator at his death held an undivided interest, an order by the probate court authorizing the institution of such action, or the joinder of such action with a quiet title suit, shall be unnecessary.  Further, in the event a sale is confirmed in the partition action, no confirmation of sale in the probate case shall be required.

Laws 1976, c. 77, § 1, emerg. eff. April 29, 1976.

§58463.  When provisions of will are insufficient.

If the provision made by the will, or the estate appropriated therefor, is insufficient to pay the debts, expenses of administration, and family expenses, that portion of the estate not devised or disposed of by will, if any, must be appropriated and disposed of for that purpose according to the provisions of this chapter.

R.L.1910, § 6395; Laws 1953, p. 239, § 34.

§58471.  Estate liable for debts.

The estate, real and personal, given by will to legatees or devisees, is liable for the debts, expenses of administration, and family expenses, in proportion to the value or amount of the several devises, or legacies, but specific devises or legacies are exempt from such liability if it appears to the court necessary to carry into effect the intention of the testator, and there is other sufficient estate.

R.L.1910, § 6396.

§58471.1.  Liability as dependent on time of granting letters.

No real property of a deceased person shall be liable for debts of such person unless letters testamentary or of administration be granted within three (3) years from the date of the death of such decedent; provided, however, that this section shall not affect the lien of any mortgage, upon specific real property, existing and recorded as provided by law at the date of the death of such decedent.

Laws 1945, p. 188, § 1.

§58472.  Contribution from devisees and legatees.

When an estate given by will has been sold for the payment of debts or expenses, all the devisees and legatees must contribute according to their respective interests to the devisee or legatee whose devise or legacy has been taken therefor, and the district court, when distribution is made, must, by decree for that purpose, settle the amount of the several liabilities, and decree the amount each person shall contribute, and reserve the same from their distributive shares respectively, for the purpose of paying such contribution.

R.L.1910, § 6397.

§58481.  Contract for the purchase of lands may be sold.

If a decedent, at the time of his death, was possessed of a contract for the purchase of land, his interests in such land and under such contracts may be sold on the application of his executor or administrator, in the same manner as if he had died seized of such land, and the same proceedings may be had for that purpose as are prescribed in this article for the sale of lands of which he died seized, except as hereinafter provided.

R.L.1910, § 6398.

§58482.  Terms of the sale of land contract.

The sale must be made subject to all payments that may hereafter become due on such contracts, and if there are any such the sale must not be confirmed by the district court until the purchasers execute a bond to the executor or administrator, for the benefit and indemnity of himself and of the person entitled to the interest of the decedent in the lands so contracted for, in double the whole amount of payments thereafter to become due on such contract, with such sureties as the judge of the district court shall approve.

R.L.1910, § 6399.

§58483.  What bond must specify.

The bond must be conditioned that the purchaser will make all payments for such land that become due after the date of the sale, and will fully indemnify the executor or administrator and the persons so entitled against all demands, costs, charges and expenses by reason of any covenant or agreement contained in such contract.

R.L.1910, § 6400.

§58484.  Assignment of contract.

Upon the confirmation of the sale, the executor or administrator must execute to the purchaser an assignment of the contract, which vests in the purchaser, his heirs and assigns, all the right, title and interest of the estate, or of the persons entitled to the interest of the decedent in the lands sold at the time of the sale and the purchaser has the same rights and remedies against the vendor of such land as the decedent would have had if he were living.

R.L.1910, § 6401.

§58485.  Sale of land subject to mortgage.

When any sale is made by an executor or administrator, pursuant to the provisions of this chapter, of lands subject to any mortgage or other lien, which is a valid claim against the estate of the decedent and has been presented and allowed, the purchase money must be applied, after paying the necessary expenses of the sale, first to the payment and satisfaction of the mortgage or lien, and the residue, if any, in due course of administration.  The application of the purchase money to the satisfaction of the mortgage or lien must be made without delay; and the land is subject to such mortgage or lien until the purchase money has been actually so applied.  No claim against any estate which has been presented and allowed is affected by the statute of limitations, pending the proceedings for the settlement of the estate.  The purchase money, or so much thereof as may be sufficient to pay such mortgage or lien, with interest, and any lawful costs and charges thereon, may be paid into the district court, to be received by the judge thereof, whereupon the mortgage or lien upon the land must cease, and the purchase money must be paid over by the judge without delay, in payment of the expenses of the sale and in satisfaction of the debt, to secure which the mortgage or other lien was taken, and the surplus, if any, at once returned to the executor or administrator, unless, for good cause shown, after notice to the executor or administrator, the judge otherwise directs.

R.L.1910, § 6402; Laws 1953, p. 240, § 35.

§58486.  Holder of mortgage may purchase land.

At any sale under order of the district court, of lands upon which there is a mortgage or lien, the holder thereof may become the purchaser, and his receipt for the amount due him from the proceeds of the sale is a payment pro tanto.  If the amount for which he purchased the property is insufficient to defray the expenses and discharge his mortgage or lien, he must pay to the judge an amount sufficient to pay such expenses.

R.L.1910, § 6403.

§58491.  Misconduct in sale.

If there is any neglect or misconduct in the proceedings of the executor or administrator in relation to any sale, by which any person interested in the estate suffers damage, the party aggrieved may recover the same in an action upon the bond of the executor or administrator or otherwise.

R.L.1910, § 6404.

§58492.  Fraudulent sale  Damages.

Any executor or administrator who fraudulently sells any real estate of a decedent, contrary to or otherwise than under the provisions of this chapter, is liable in double the value of the land sold, as liquidated damages, to be recovered in action by the person having an estate of inheritance therein.

R.L.1910, § 6405; Laws 1953, p. 240, § 36.

§58493.  Limitation of action to recover.

No action for the recovery of any estate sold by an executor or administrator, under the provisions of this chapter, can be maintained by any heirs, or other persons claiming under the decedent, unless it be commenced within two (2) years next after the sale.  An action to set aside the sale on the ground of fraud may be instituted and maintained at any time within two (2) years from the discovery of the fraud.

R.L.1910, § 6406; Laws 1953, p. 240, § 37.

§58494.  Persons under disabilities excepted.

The preceding section shall not apply to minors, or others under any legal disability to sue at the time when the right of action first accrues; but all such persons may commence an action at any time within two (2) years after the removal of the disability.

R.L.1910, § 6407; Laws 1953, p. 240, § 38.

§58495.  Account of sale.

When a sale has been made by an executor or administrator, of any property of the estate, real or personal, he must return to the district court, within thirty (30) days, an account of sales, verified by his affidavit.  If he neglect to make such return, he may be punished by attachment, or his letters may be revoked, one (1) day's notice having been first given him to appear and show cause why such attachment should not issue or such revocation should not be made.

R.L.1910, § 6408; Laws 1953, p. 240, § 39.

§58496.  Representative cannot be a purchaser.

No executor or administrator must directly or indirectly, purchase any property of the estate he represents, nor must he be interested in any sale.

R.L.1910, § 6409.

§58497.  Contract with agent to procure purchaser.

The district court may authorize the executor or administrator of any estate to enter into a written contract with any bona fide agent to secure a purchaser for any real or personal property of the estate, which contract shall provide for the payment to such agent, out of the proceeds of a sale to any purchaser secured by him, of a commission, the amount of which must be fixed and allowed by the court upon confirmation of the sale; and when said sale is confirmed to such purchaser, such contract shall be binding and valid as against the estate for the amount so allowed by the court.  By the execution of any such contract no personal liability shall attach to the executor or administrator, and no liability of any kind shall be incurred by the estate unless an actual sale is made and confirmed by the court.

Laws 1953, p. 252, § 1.

§58498.  Sale on increased bid to purchaser not procured by agent holding contract.

In case of sale on an increased bid made at the time of confirmation to a purchaser not procured by the agent holding the contract, the court shall allow a commission on the full amount for which the sale is confirmed, onehalf (1/2) of said commission on the original bid to be paid to the agent whose bid was returned to the court for confirmation and the balance of the commission on the purchase price to the agent, if any, who procured the purchaser to whom the sale was confirmed.

Laws 1953, p. 252, § 2.

§58499.  Sale on increased bid procured by agent.

Where an original bid is made by a purchaser direct to the estate and, thereafter, at the time of hearing the return of sale containing the original bid, an increased bid is made by a bona fide agent which results in the confirmation and sale of the property at such increased bid, the court shall allow a commission to the agent who procured the increased bid, which commission shall be fixed by the court at such amount as the court, in its discretion, finds will be a reasonable compensation for the services of the agent to the estate.

Laws 1953, p. 253, § 3.

§58501.  Representative to make deed under decedent's contract.

When a person who is bound by contract in writing to convey any real estate, dies before making the conveyance, and  such decedent, if living, might be compelled to make such conveyance, the  district court may enter a decree authorizing and directing his executor or administrator to convey such real estate to the person entitled thereto.

R.L.1910, § 6410; Laws 1975, c. 13, § 1, eff. Oct. 1, 1975.

§58502.  Application and hearing.

On the filing of a verified application by either the executor or the administrator, or by any person claiming to be entitled to such conveyance from an executor or administrator, setting forth the facts upon which the claim is predicated, the court shall appoint a time for hearing the application, shall issue notice thereof, shall cause copies of such notice to be mailed to each of the heirs at law, devisees and legatees of the decedent, whose addresses are known, at least ten (10) days prior to the date of hearing, and shall cause notice thereof to be published one time, at least ten (10) days before the date of hearing, in a newspaper of general circulation published in the county where the property is located.

R.L.1910, § 6411; Laws 1967, c. 126, § 1; Laws 1969, c. 302, § 20, eff. Jan. 1, 1970; Laws 1975, c. 13, § 2, eff. Oct. 1, 1975.

§58503.  Hearing.

At the time and place appointed for the hearing, or at such other time to which the same may be postponed, upon satisfactory proof, by affidavit or otherwise, of proper mailing and publication of notice, as required by the preceding sections, the court shall conduct said hearing, and the heirs at law, devisees and legatees of the decedent and all persons interested in the estate, may appear and contest such application, and the court may examine, under oath, the  applicant and all other persons who come before the court for that purpose.

R.L.1910, § 6412; Laws 1975, c. 13, § 3, eff. Oct. 1, 1975.

§58504.  Decree.

If, after a full hearing upon the application and objections, and examination of the facts and circumstances of the claim, the court is satisfied that the person claiming to be entitled to such conveyance is entitled thereto, a decree authorizing and directing the executor or administrator to execute a conveyance  of the real estate described in the application to such person shall be made, entered on the minutes of the court, and recorded.

R.L.1910, § 6413; Laws 1975, c. 13, § 4, eff. Oct. 1, 1975.

§58505.  Deed and record.

The executor or administrator must execute the conveyance according to the directions of the decree, a certified copy of which shall be recorded with the deed in the office of the county clerk of the county where the real estate is situated, and shall be prima facie evidence of the correctness of the proceedings and of the authority of the executor or administrator to make the conveyance.

R.L.1910, § 6414; Laws 1975, c. 13, § 5, eff. Oct. 1, 1975.

§58507.  Effect of conveyance.

Every conveyance made pursuant to a decree of the district court, as provided in this chapter, shall pass the title to the estate contracted for as fully as if the contracting party himself was still living and executed the conveyance.

R.L.1910, § 6416; Laws 1953, p. 241, § 41; Laws 1975, c. 13, § 6, eff. Oct. 1, 1975.

§58509.  Enforcement of decree.

The recording of any decree, as provided in the preceding section, shall not prevent the court which entered the decree from enforcing the same by other process.

R.L.1910, § 6418; Laws 1975, c. 13, § 7, eff. Oct. 1, 1975.

§58510.  Death of claimant.

If the person entitled to the conveyance dies before an application is filed, as provided in this chapter, or before the completion of the conveyance, any person entitled to succeed to his rights in the contract, or the executor or administrator of such decedent, may, for the benefit of the person or persons so entitled, commence such proceedings,or pursue any proceedings already commenced, and the conveyance shall be so made as to vest title in the person or persons entitled thereto, or in the executor or administrator, for their benefit.

R.L.1910, § 6419; Laws 1953, p. 241, § 42; Laws 1975, c. 13, § 8, eff. Oct. 1, 1975.

§58511.  Decree may order possession.

The decree provided for in this chapter may direct the possession of the real estate therein described to be surrendered to the person or persons entitled thereto, at the time when, by the terms of the contract, possession is to be surrendered.

R.L.1910, § 6420; Laws 1953, p. 241, § 43; Laws 1975, c. 13, § 9, eff. Oct. 1, 1975.

§58512.  Transfer of property to governmental entities  Approval by district court.

In any proceedings involving any estate which is being probated, or when a minor or incompetent person has a legal guardian, the administrator or executor of such estate, or the guardian of such minor or incompetent person, shall have authority to execute all instruments of conveyance of any degree of title to the State of Oklahoma or any agency or political subdivision thereof, or the United States Government or any agency thereof, on behalf of said estate, minor or incompetent person without other proceedings than approval by the judge of the district court endorsed on said instruments of conveyance and the amount of consideration shown thereon.

Laws 1967, c. 370, § 1, emerg. eff. May 22, 1967; Laws 1975, c. 13, § 10, eff. Oct. 1, 1975.

§58521.  Promise to pay debts of decedent.

No executor or administrator is chargeable upon any special promise to answer damages or to pay the debts of the testator or intestate out of his own estate, unless the agreement for that purpose, or some memorandum or note thereof, is in writing and signed by such executor or administrator, or by some other person by him thereunto specially authorized.

§58522.  Representative chargeable with whole estate.

Every executor or administrator is chargeable in his account with the whole of the estate of the decedent which may come into his possession, at the value of the appraisement contained in the inventory, except as provided in the following sections, and with all the interest, profit and income of such estate.

R.L.1910, § 6422.

§58523.  Representative shall not profit or lose.

He shall not make profit by the increase, nor suffer loss by the decrease or destruction, without his fault, of any part of the estate.  He must account for the excess when he sells any part of the estate for more than the appraisement, and if any part he sold for less than the appraisement, he is not responsible for the loss, if the sale has been justly made.

R.L.1910, § 6423.

§58524.  Representative not chargeable with uncollected debts.

No executor or administrator is accountable for any debts due to the decedent, if it appears that they remain uncollected without his fault.

R.L.1910, § 6424.

§58525.  Expenses and compensation.

He shall be allowed all necessary expenses in the care, management and settlement of the estate, and for his services such fees as are provided in this chapter, but when the decedent, by his will, makes some other provision for the compensation of his executor, that shall be a full compensation for his services, unless by a written instrument, filed in the district court, he renounces all claim for compensation provided by the will.

§58526.  Cannot purchase claims.

No administrator or executor shall purchase any claim against the estate he represents; and if he pays any claim for less than its nominal value, he is only entitled to charge in his account the amount he actually paid.

R.L.1910, § 6426.

§58527.  Fees and commissions.

A.  When no compensation is provided by the will, or the executor renounces all claim thereto, he must be allowed commissions upon the amount of the whole estate accounted for by him, excluding all property not ranked as assets, as follows:

1.  For the first thousand dollars, at the rate of five percent (5%);

2.  For the next Five Thousand Dollars ($5,000.00), at the rate of four percent (4%); and

3.  For all amounts above Six Thousand Dollars ($6,000.00), at the rate of two and one-half percent (2 1/2%); and the same commission must be allowed administrators.

In all cases such further allowance may be made, as the judge of the district court may deem just and reasonable, for any extraordinary service.  The total amount of such allowance must not exceed the amount of commissions allowed by this section.

B.  Co-executors and co-administrators shall be entitled, as a unit, to the same fee allowable to a single executor or administrator, which shall be divided among them as the court may determine, unless they agree to a different division and the division is approved by the court.

C.  An executor or administrator who does not serve during the entire administration of an estate shall be entitled to only a portion of the fee provided in subsection A of this section, and such portion shall be determined by the court in its discretion.

R.L. 1910, § 6427; Laws 1992, c. 395, § 10, eff. Sept. 1, 1992.

§58-541.  Accounting  - Waiver - Sufficiency.

At the final accounting for settlement of the estate or at any other time required by the court, either upon its own motion or upon the application of any person interested in the estate, the executor or administrator must render, for the information of the court, an exhibit under oath, showing the amount of money received and expended by him, the amount of all claims presented against the estate and the names of the claimants, and all other matters necessary to show the condition of its affairs; provided, however, that if waived in writing by all persons entitled to distribution or if the personal representative is the sole recipient, no itemized accounting of income and expenses shall be required in the final accounting.  It shall be sufficient for the personal representative to state under oath that:

1.  All income has been properly received and expenses lawfully made;

2.  All allowed and approved claims have been paid;

3.  All funeral expenses, taxes and costs of the administrator have been paid; and

4.  The estate is ready for closing.

R.L. 1910, § 6428.  Amended by Laws 1994, c. 234, § 1, eff. Sept. 1, 1994.

§58542.  Citation upon failure.

If the executor or administrator fail to render an exhibit when required to do so, the judge of the district court must issue a citation requiring him to appear and render it.

R.L.1910, § 6429; Laws 1953, p. 241, § 45.

§58543.  Petition by third person for accounting.

Any person interested in the estate may, at any time before the final settlement of accounts, present his petition to the judge of the district court, praying that the executor or administrator be required to appear and render such exhibit, setting forth the facts showing that it is necessary and proper that such an exhibit should be made.

R.L.1910, § 6430.

§58544.  Action upon petition.

If the judge be satisfied, either from the oath of the applicant or from any other testimony offered, that the facts alleged are true, and considers the showing of the applicant sufficient, he must issue a citation to the executor or administrator, requiring him to appear at some day named in the citation, and render an exhibit as prayed for.

R.L.1910, § 6431; Laws 1953, p. 241, § 46.

§58545.  Contest of the exhibit  Examination.

When an exhibit is rendered by an executor or administrator, any person interested may appear, and by objections in writing, contest any account or statement therein contained.  The court may examine the executor or administrator, and if he has been guilty of neglect, or has wasted, embezzled, or mismanaged the estate, his letters must be revoked.

R.L.1910, § 6432.

§58546.  Penalty for refusal to account after citation. If any executor or administrator neglects or refuses to appear and render an exhibit, after having been duly cited, an attachment may be issued against him and such exhibit enforced, or his letters may be revoked, in the discretion of the court.

R.L.1910, § 6433.

§58-547.  Repealed by Laws 1994, c. 234, § 8, eff. Sept. 1, 1994.

§58548.  Representative or guardian may be cited by successor  Accounting by personal representative of deceased executor, administrator or guardian.

When the authority of an executor or administrator or of the guardian of any incompetent or insane or minor person ceases or is revoked for any reason he may be cited to account before the district court at the instance of the person succeeding to the administration or the guardianship of the same estate, in like manner as he might have been cited by any person interested in the estate during the time he was such executor or administrator or guardian.

If the executor or administrator, or if the guardian of any incompetent or insane or minor person dies, his accounts may be presented by his personal representative to, and settled by, the court in which the estate of which he was executor or administrator or guardian, is being administered, or is pending, and, upon petition of the successor of such deceased executor or administrator, or guardian, such court shall compel the personal representative of the deceased executor or administrator or guardian to render an account of the administration or guardianship of his testator or intestate, or ward as the case may be, and must settle such account as in other cases.

R.L.1910, § 6435; Laws 1941, p. 232, § 1; Laws 1949, p. 386, § 1.

§58549.  Letters revoked for continued failure.

If the executor or administrator resides out of the county, or absconds, or conceals himself so that the citation cannot be personally served and neglects to render an account within thirty (30) days after the time prescribed in this chapter, or if he neglects to render an account within thirty (30) days after being committed where the attachment has been executed, his letters must be revoked.

R.L.1910, § 6436; Laws 1953, p. 241, § 47.

§58-550.  Vouchers or other proof of payment to accompany account.

In rendering his account, the executor or administrator must, upon request of the court or an interested party, file vouchers or other proof of payment for all charges, debts, claims, and expenses which he has paid, which must remain in the court; and he may be examined on oath touching such payments, and also touching any property and effects of the decedent, and the disposition thereof.  When any voucher or other proof of payment is required for other purposes, it may be withdrawn on leaving a certified copy on file; if a voucher or other proof of payment is lost, or for other good reason cannot be produced on the settlement, the payment may be proved by the oath of any competent witness.

R.L. 1910, § 6437.  Amended by Laws 1994, c. 234, § 2, eff. Sept. 1, 1994.

§58-551.  Repealed by Laws 1994, c. 234, § 8, eff. Sept. 1, 1994.

§58552.  Notice of settlement of account.

When any account other than a final account is rendered for settlement the court must appoint a day for the settlement thereof. The court shall require such notice as it deems proper or may waive notice.

R.L.1910, § 6439; Laws 1969, c. 302, § 21, eff. Jan. 1, 1970.

§58553.  Date of hearing  Notice of final settlement.

Every account for the final settlement and petition for distribution of an estate shall stand for hearing at a date to be fixed by the court, not less than twenty (20) days after the filing thereof; and notice of such hearing shall be given by mailing written or printed copies of the notice of such hearing to the heirs, legatees and devisees whose addresses are known, and deposited in the post office with the postage thereon prepaid, at least ten (10) days before the hearing, and said notice of such hearing shall also be given by publication once each week for two (2) consecutive weeks in a newspaper published in the county, showing the name of the decedent and of the executor or administrator, the date of the hearing, and that such account is for final settlement and distribution: Provided, any number of accounts may be included in one notice and the cost of publication thereof divided among the estates whose settlements are advertised therein.

R.L.1910, § 6440; Laws 1953, p. 241, § 48; Laws 1969, c. 302, § 22, eff. Jan. 1, 1970.

§58554.  Exceptions to the account.

On the day appointed, or any subsequent day to which the hearing may be postponed by the court, any person interested in the estate may appear and file his exceptions in writing to the account, and contest the same.

R.L.1910, § 6441.

§58555.  Contest by heirs.

All matters, including allowed claims not passed upon on the settlement of any former account, or on rendering an exhibit, or on making a decree of sale, may be contested by the heirs for cause shown.  The hearing and allegations of the respective parties may be postponed from time to time, when necessary, and the court may appoint one or more referees to examine the account and make report thereon, subject to confirmation; and may allow a reasonable compensation to the referees, to be paid out of the estate of the decedent.

R.L.1910, § 6442.

§58556.  Settlement conclusive  Exception.

The settlement of the account and the allowance thereof by the court, or upon appeal, is conclusive against all persons in any way interested in the estate, saving, however, to all persons laboring under any legal disability, their right to move for cause to reopen and examine the account, or to proceed by action against the executor or administrator, either individually or upon his bond, at any time before final distribution; and in any action brought by any such person, the allowance and settlement of such account is prima facie evidence of its correctness.

R.L.1910, § 6443.

§58557.  Proof of notice.

The account must not be allowed by the court until it is first proved that notice has been given as required by this article, and the decree must show that such proof was made to the satisfaction of the court, and is conclusive evidence of the fact.

R.L.1910, § 6444.

§58581.  Investment of funds.

A.  Pending the settlement of any estate on the petition of the personal representative or any heir, legatee or devisee of the decedent, the court may order any money in the hands of the personal representative to be invested for the benefit of the estate, in United States Government obligations, in the form of securities of, or other interests in, any openend or closedend management type investment company or investment trust registered under the Investment Company Act of 1940; provided, that the portfolio of such investment company or investment trust is limited to United States Government obligations and to repurchase agreements fully collateralized by such United States Government obligations, and provided further, that any such investment company or investment trust shall take delivery of such collateral, either directly or through an authorized custodian.  Such order can only be made after such notice of the petition to the heirs, legatees, devisees, or personal representative as the court may direct.

B.  Pending the settlement of any estate, the personal representative, unless expressly provided to the contrary in the will of the decedent, may invest estate funds in United States government obligations directly and in accounts fully insured by the United States government, without any order of the court.

Amended by Laws 1986, c. 106, § 1, emerg. eff. April 5, 1986; Laws 1991, c. 148, § 3, eff. Sept. 1, 1991.

§58591.  Order of payment of debts.

The debts of the estate must be paid in the following order:

1.  Funeral expenses.

2.  The expenses of the last sickness.

3.  Funds necessary for the support of the family and allowed by the court pursuant to the provisions of this chapter.

4.  Taxes to the United States or the state, county, or city.

5.  Debts having preference under the laws of the United States and of this state.

6.  Judgments rendered against the decedent in his lifetime, which are liens upon his property and mortgages in the order of their date.

7.  Demands or claims which are presented to the executor or administrator for an allowance or proved within two (2) months after the first publication of notice to creditors.

8.  All other demands against the estate except those set forth in paragraph 9 of this section.

9.  Interest resulting from the extension of time for payment of federal estate or transfer taxes.  Such interest shall be a cost of administration but shall not be deductible in arriving at the Oklahoma net taxable estate under Section 808 (g) of Title 68.

R.L.1910, § 6447; Laws 1953, p. 242, § 50; Laws 1967, c. 136, § 1, emerg. eff. April 27, 1967; Laws 1980, c. 249, § 1, eff. Oct. 1, 1980.

§58592.  Limit as to mortgage.

The preference given in the preceding section to a mortgage only extends to the proceeds of the property mortgaged.  If the proceeds of such property be insufficient to pay the mortgage, the part remaining unsatisfied must be classed with other demands against the estate.

R.L.1910, § 6448.

§58593.  Method of payment.

If the estate be insufficient to pay all the debts of any one class, each creditor must be paid a dividend in proportion to his claim; and no creditor of any class shall receive any payment until all those of the preceding class are fully paid.

R.L.1910, § 6449.

§58594.  When certain expenses paid.

The executor or administrator, as soon as he has sufficient funds in his hands, must pay the funeral expenses, and the expenses of the last sickness, and the allowance made to the family of the decedent. He may retain in his hands the necessary expenses of administration, but he is not obliged to pay any other debt or any legacy until, as prescribed in this chapter, the payment has been ordered by the court.

R.L.1910, § 6450; Laws 1953, p. 242, § 51.

§58595.  Order for the payment of debts.

Upon the settlement of the accounts of the personal representative, at the end of the year, as required in this title, the court must make an order for the payment of the debts, as the circumstances of the estate require.  If there be not sufficient funds in the hands of the personal representative to pay in full all the allowed debts, the court must specify in the decree the sum to be paid to each creditor.  If the whole assets of the estate be exhausted by such payments, such account must be considered as a final account, and the personal representative is entitled to his discharge on producing and filing the necessary supporting documents and proofs showing that such payments have been made, and that he has fully complied with the decree of the court.

Amended by Laws 1988, c. 228, § 14, emerg. eff. June 22, 1988.

§58596.  Payment of unmatured, contingent, or disputed claims.

Subject to the provisions of Section 5 of Title 46 of the Oklahoma Statutes, if there is any claim not due, or any contingent or disputed claim against the estate, the court may direct that the amount thereof, or such part of the same as the holder would be entitled to if the claim were due, established or absolute, be paid into the court, and there remain, to be paid over to the party when he becomes entitled thereto, or the court may direct that such claim be satisfied in some other manner as determined by the court in its discretion; or, if the party fails to establish his claim, to be paid over or distributed as the circumstances of the estate require.  If any creditor whose claim has been allowed, but is not yet due, appears and assents to a deduction therefrom of the legal interest for the time the claim has yet to run, he is entitled to be paid accordingly.  The payments provided for in this section are not to be made when the estate is insolvent, unless a pro rata distribution is ordered.

R.L. 1910, § 6452; Laws 1992, c. 395, § 11, eff. Sept. 1, 1992.

§58597.  Liability of representative after order.

When a decree is made by the district court for the payment of a decedent's creditors, the personal representative is personally liable to each creditor for his allowed claim, or the dividend thereon, and execution may be issued on such decrees as upon any civil judgment in the district court, in favor of each creditor, and the same proceeding may be had under such execution as if it had been issued as any civil judgment.  The personal representative is liable therefor on his bond to each creditor.

Amended by Laws 1988, c. 228, § 15, emerg. eff. June 22, 1988.

§58598.  Rights of creditors not included in order.

When the accounts of the personal representative have been settled, and an order made for the payment of debts, no creditor whose claim was not included in the order for payment has any right to call upon any creditor who has been paid, or upon the heirs, devisees, or legatees, to contribute to the payment of his claim; but if the personal representative has failed to give the notice to creditors as required in Section 331 of this title, such creditor may recover on the bond of the personal representative the amount of his claim, or such part thereof as he would have been entitled to had it been allowed.  This section shall not apply to any creditor whose claim was not due as of the presentment date specified in the notice to creditors.

Amended by Laws 1988, c. 228, § 16, emerg. eff. June 22, 1988.

§58611.  Payment of legacies and distribution of estate  Extension of time for final settlement.

If the whole of the debts has been paid pursuant to the order for payment of debts as required by Section 595 of this title, the court may, upon compliance with the provisions of this title relating to petitions for distribution or partial distribution, direct the payment of legacies and the distribution of the estate among the heirs, legatees, devisees, or other persons entitled as provided in this title; but if there be any debt remaining unpaid or if, for any other reason, the estate be not in a proper condition to be closed, the court must give such extension of time as may be reasonable for a final settlement of the estate.

Amended by Laws 1988, c. 228, § 17, emerg. eff. June 22, 1988.

§58612.  Final account and settlement.

At the time designated in the last section, or sooner, if within that time all the property of the estate has been sold, or there are sufficient funds in his hand, for the payment of all debts due by the estate, and the estate be in a proper condition to be closed, the executor or administrator must render a final account, and pray a settlement of his administration.

R.L.1910, § 6456.

§58613.  Provisions applying to final settlement.

If he neglect to render his account, the same proceedings may be had as prescribed in this chapter in regard to the first account to be rendered by him; and all the provisions of this chapter relative to the last mentioned account, and the notice and settlement thereof, apply to his account presented for final settlement.

R.L.1910, § 6457; Laws 1953, p. 243, § 54.

§58621.  Petition for legacy or share of estate.

At any time after the lapse of three (3) months from the issuing of letters testamentary or of administration, any heir, devisee or legatee or personal representative of the estate of the decedent on behalf of such heir, devisee or legatee may present his petition to the court for the legacy or shareof the estate to which he is entitled, to be given to him upon his giving bond, with security, for the payment of his proportion of the debts of the estate unless said bond is not required by the court.

Amended by Laws 1988, c. 329, § 131, eff. Nov. 1, 1988.

§58622.  Notice of application  Waiver.

A.  Except when the executor or administrator is the petitioner or one of the petitioners, notice of the application shall be given to the executor or administrator by personal service.  Notice of the application shall be given to all heirs, devisees and legatees of the decedent by mail.  Notice shall be in the form required by the court and shall be given not less than ten (10) days prior to the date set by the court for the hearing on the application.

B.  Notice shall not be required if the application notice is waived in writing by all of the heirs, devisees and legatees of the decedent as determined pursuant to the provisions of Section 240 of this title.

Amended by Laws 1988, c. 329, § 132, eff. Nov. 1, 1988.

§58623.  Who may resist petition.

The executor or administrator, or any person interested in the estate, may appear at the time named and resist the application, or any other heir, devisee or legatee may make a similar application for himself.

R.L.1910, § 6460.

§58624.  Allowance of petition  Order.

If at the hearing it appears that the estate is but little indebted, and that the share of the party applying may be allowed to him without loss to the creditors of the estate, the court must make an order in conformity with the prayer of the applicant, requiring:

1.  Each heir, legatee or devisee obtaining such order, before receiving his share of the estate or any portion thereof, to execute and deliver to the executor or administrator a bond, in such sum as shall be designated by the court, with surety or sureties to be approved by the court, payable to the executor or administrator, and conditioned for the payment, whenever required, of his proportion of the debts due from the estate, not exceeding the value or amount of the legacy or portion of the estate to which he is entitled.  If the court determines that the circumstances are such that a bond is not necessary, the court may order that no bond shall be required.

2.  The executor or administrator to deliver to the heir, legatee or devisee the whole portion of the estate to which he may be entitled, or only a part thereof, designating it.

If, in the execution of the order, a partition is necessary between two or more of the parties interested, it must be made in the manner hereinafter prescribed.  The costs of these proceedings shall be paid by the applicant, or if there be more than one, shall be apportioned equally amongst them.

Amended by Laws 1988, c. 329, § 133, eff. Nov. 1, 1988.

§58625.  Assessment against legatee or devisee.

When any bond has been executed and delivered, under the provisions of the preceding section, and it is necessary for the settlement of the estate to require the payment of any part of the money thereby secured, the executor or administrator must petition the court for an order requiring the payment, and have a citation issued and served on the party bound, requiring him to appear and show cause why the order should not be made.  At the hearing, the court, if satisfied of the necessity of such payment, must make an order accordingly, designating the amount and giving a time within which it must be paid.  If the money be not paid within the time allowed, an action may be maintained by the executor or administrator on the bond.

R.L.1910, § 6462.

§58631.  Distribution.

Upon the final settlement of the accounts of the executor or administrator, or at any subsequent time, upon the application of the executor or administrator, or of any heir, legatee, or devisee, the court must proceed to distribute the residue of the estate in the hands of the executor or administrator, if any, among the persons who by law are entitled thereto, and if the decedent has left a surviving child, and the issue of other children, and any of them, before the close of administration, have died while under age and not having been married, no administration on such deceased child's estate is necessary, but all the estate which such deceased child was entitled to by inheritance, must, without administration, be distributed in accordance with the laws of descent and distribution of this state. A statement of any receipts and disbursements of the executor or administrator, since the rendition of his final accounts, must be reported and filed at the time of making such distribution, and a settlement thereof, together with an estimate of the expenses of closing the estate, must be made by the court and included in the order or decree, or the court or judge may order notice of the settlement of such supplementary account, and refer the same as in other cases of settlement of accounts.

R.L.1910, § 6463; Laws 1953, p. 243, § 55.

§58632.  Rights fixed by decree.

In the order or decree, the court must name the persons and the proportions or parts to which each shall be entitled, and such persons may demand, sue for and recover their respective shares from the executor or administrator, or any person having the same in possession.  Such order or decree is conclusive as to the rights of heirs, legatees or devisees, subject only to be reversed, set aside, or modified on appeal.

R.L.1910, § 6464.

§58632.1.  Validation of decrees entered prior to January 1, 1941.

In all cases of administration of estates of deceased persons in this state, where the final decrees have been entered prior to January 1, 1941, and which said final decrees are, or may be, defective or invalid by reason of any failure to make, or any defect in, the final account, or in the petition for distribution and determination of heirship, or in the order setting the same hearing, or in the notice of hearing thereon, said final decrees are hereby validated; Provided, however, this act shall not apply to any case wherein action is instituted and maintained to modify or vacate such final decree prior to January 1, 1946, and provided further, that the above shall not apply to insane persons, incompetents, or to any person laboring under legal disability.

Laws 1945, p. 188, § 1.

§58632.2.  Validation of decrees entered prior to January 1, 1951.

In all cases of administration of estates of deceased persons in this state, where the final decrees have been entered prior to January 1, 1951, and which said final decrees are, or may be, defective or invalid by reason of any failure to make, or any defect in, the final account, or in the petition for distribution and determination of heirship, or in the order setting the same for hearing, or in the notice of hearing thereon, said final decrees are hereby validated; provided, however, this act shall not apply to any case wherein action is instituted and maintained to modify or vacate such final decree prior to January 1, 1956, and provided, further, that the above shall not apply to insane persons, incompetents, or to any person laboring under legal disability.

Laws 1955, p. 301, § 1.

§58632.3.  Compliance with notice requirements  Form of final decree  Voidable decree.

1.  At the hearing on the final account of any personal representative who has given notice to creditors as provided in this title, the judge shall conduct an inquiry to judicially determine whether the personal representative has complied with the provisions of Sections 243 and 331 of this title.

2.  The final decree shall contain a finding in substantially the following form:

a. That notice to creditors as required by Sections 243 and 331 of this title was given by the personal representative, including notice by mail to all creditors, if any, known to the personal representative as of the date said notice was filed with the district court clerk for the county in which the probate is pending, at their respective last-known addresses; and

b. That all claims not filed within the time permitted for the presentation of claims are nonsuited, void and forever barred, except as otherwise provided in this title or any claim for which payment is approved in this decree pursuant to Section 335 of this title.

3.  A final decree which fails to contain the finding required by this section shall be voidable.

4.  If the affidavits required by Section 332 of this title are filed in the probate proceeding for the decedent's estate prior to the entry of the final decree and the final decree contains the findings required by this section, the failure of a personal representative to give actual notice to a creditor shall not impair the marketability of the title to any property, real or personal, distributed from the estate.

5.  Marketability of the title to any property, real or personal, sold during the administration of an estate shall not be impaired or affected by the requirements of this title for giving notice to creditors of a decedent.

Added by Laws 1988, c. 228, § 18, emerg. eff. June 22, 1988.  Amended by Laws 1992, c. 395, § 12, eff. Sept. 1, 1992.

§58633.  Delivery of estate to foreign executor or administrator  Sale of real estate and delivery of proceeds.

Upon application for distribution, after final settlement of the accounts of administration, if the decedent was a nonresident of this state, leaving a will which has been duly proved or allowed in the state of his residence, and an authenticated copy thereof has been admitted to probate in this state, or if the decedent died intestate, and an administrator has been duly appointed and qualified in the state of his residence, and it is necessary, in order that the estate, or any part thereof, may be distributed according to the will, or if the court is satisfied that it is for the best interests of the estate, that the estate in this state should be delivered to the executor or administrator in the state or place of the decedent's residence, the court may order such delivery to be made, and, if necessary, order a sale of the real estate, and a like delivery of the proceeds.  The delivery, in accordance with the order of the court, is a full discharge of the executor or administrator with the will annexed or administrator, in this state, in relation to all property embraced in such order, which, unless reversed on appeal binds and concludes all parties in interest. Sales of real state, ordered by virtue of this section, must be made in the same manner as other sales of real estate of decedents by order of the court.

R.L.1910, § 6465; Laws 1935, p. 6, § 1.

§58634.  Petition and notice for decree of distribution.

The order or decree may be made on the petition of the executor or administrator, or any person interested in the estate.  Notice of the application must be given by publication, if the court so directs.  If partition be applied for, as provided in this article, the decree of distribution shall not divest the court of jurisdiction to order partition, unless the estate is finally closed.

R.L.1910, § 6466; Laws 1969, c. 302, § 25, eff. Jan. 1, 1970. R.L.1910, § 6466; Laws 1969, c. 302, § 25, eff. Jan. 1, 1970.

§58634.1.  Judgment creditor of heir, legatee or devisee  Petition.

A judgment creditor of an heir, legatee or devisee of an estate shall, in addition to any other remedies now or hereafter provided by law, have the right to petition in probate for total distribution of the estate in the same manner and to the same extent that any person interested in the estate may do under the probate procedure. For the purpose of this act, a judgment creditor means a person who has reduced his claim to a final judgment.

Laws 1970, c. 171, § 1, emerg. eff. April 10, 1970.

§58635.  Taxes paid before decree.

Before any decree of distribution of an estate is made, the district court must be satisfied, by the oath of the executor or administrator, or otherwise, that all state, county, school and municipal taxes, legally levied upon personal property of the estate, and all income and estate taxes due the State of Oklahoma have been fully paid or arrangements satisfactory to the court have been made to secure the payment of same.

R.L.1910, § 6467; Laws 1953, p. 243, § 56; Laws 1955, p. 301, § 6.

§58652.  Partition of common and undivided estates  Procedure.

Whenever an estate, or any part thereof, consisting of either real or personal property, is assigned by the decree of distribution to two or more persons, in common and undivided, such estate may be partitioned in the same proceeding on the petition of any interested person in the manner provided by 12 O.S.1961, Sections 1501 et seq.

Laws 1969, c. 302, § 35, eff. Jan. 1, 1970.

§58661.  Settlement of advancements.

All questions as to advancements made or alleged to have been made by the decedent to his heirs may be heard and determined by the county court, and must be specified in the decree assigning and distributing the estate; and the final judgment or decree of the district court, or in case of an appeal, of the district court or Supreme Court, is binding on all parties interested in the estate.

R.L.1910, § 6479.

§58671.  Agent appointed for nonresident.

When any estate is assigned or distributed by a judgment or decree of the district court, to any person residing out of and having no agent in this state, and it is necessary that some person should be authorized to take possession and charge of the same for the benefit of such absent person, the court may appoint an agent for that purpose, and authorize him to take charge of such estate as well as to act for such absent person in the distribution.

R.L.1910, § 6480.

§58672.  Bond and allowances of agent.

The agent must first give a bond to the State of Oklahoma, to be approved by the judge of the district court, conditioned that he shall faithfully manage and account for the estate.  The court appointing such agent may allow a reasonable sum out of the profits of the estate for his services and expenses.

R.L.1910, § 6481; Laws 1963, c. 132, § 1.

§58673.  Sale of property unclaimed for a year.

When personal property remains in the hands of the agent unclaimed for a year, and it appears to the court that it is for the benefit of those interested, it shall be sold under the order of the court and the proceeds, after deducting the expenses of the sale allowed by the court, must be paid into the State Treasury.  When the payment is made, the agent must take from the Treasurer duplicate receipts one of which he must file in the office of the State Treasurer, and the other in the district court.

R.L.1910, § 6482; Laws 1979, c. 47, § 34, emerg. eff. April 9, 1979. R.L.1910, § 6482; Laws 1979, c. 47, § 34, emerg. eff. April 9, 1979.

§58674.  Agent to render account.

The agent must render to the district court appointing him, annually, an account, showing:

1.  The value and character of the property received by him, what portion thereof is still on hand, what sold, and for what.

2.  The income derived therefrom.

3.  The taxes and assessments imposed thereon, for what, and whether paid or unpaid.

4.  Expenses incurred in the care, protection and management thereof, and whether paid or unpaid.

When such account is filed, the district court may examine witnesses and take proofs in regard to it; and if satisfied from such accounts and proofs that it will be for the benefit and advantage of the persons interested therein, the court may, by order, direct a sale to be made of the whole or such parts of the real or personal property as shall appear to be proper, and the purchase money to be deposited in the State Treasury, to be receipted for and the receipts filed as in like cases before provided.

R.L.1910, § 6483.

§58675.  Liability of agent on bond.

The agent is liable on his bond for the care and preservation of the estate while in his hands, and for the payment of the proceeds of the sale, as required in the preceding sections, and may be sued thereon by any person interested.

R.L.1910, § 6484.

§58676.  Claimant of property.

When any person appears and claims the money paid into the treasury, the district court making the distribution must inquire into such claim, and, being first satisfied of his right thereto, must grant him a certificate to that effect, under its seal; and upon the presentation of the certificate to him, the State Treasurer shall issue a warrant for the amount.

R.L.1910, § 6485; Laws 1979, c. 47, § 35, emerg. eff. April 9, 1979.

§58677.  Petition by nonresident  Contents  Hearing  Objections.

A.  Title to Oklahoma property owned by a nonresident may be passed by the filing of a petition having attached thereto a duly certified copy of the last will and testament, an order admitting the will to probate and an order distributing the estate from the domiciliary probate proceeding, or if the decedent died intestate, by attaching a duly certified copy of the order appointing the personal representative and an order distributing estate from the domiciliary estate.

B.  The petition shall contain:

1.  The jurisdictional facts;

2.  A statement whether the person named as personal representative consents to act, or renounces his right to letters, or if it is even necessary for a personal representative to be appointed;

3.  If necessary, a statement stating that if the domiciliary personal representative renounces his right to act, the personal representative may waive such right in favor of a resident of the State of Oklahoma;

4.  The names, ages and residences of all the heirs, legatees and devisees of the decedent so far as known to the petitioner, including the heirs, legatees and devisees named in the last will and testament or determined in the order determining heirs issued in the domiciliary estate;

5.  The description, probable value and character of the property, subject to the jurisdiction of the Oklahoma probate court;

6.  The name and address of the person for whom letters are prayed; and

7.  An affidavit from the domiciliary personal representative that notice to all creditors, including Oklahoma creditors, known or reasonably ascertainable, has been given as required by the domiciliary state.  Provided, however, if the domiciliary state lacks a procedure for giving notice by mail to Oklahoma creditors, known or reasonably ascertainable, then notice to such creditors shall be given pursuant to Sections 331, 331.1, 331.2, 332, 333, 334, 335, 337, 338 and 351 of this title or there shall be filed an affidavit by the domiciliary personal representative that there is no Oklahoma creditor known to or reasonably ascertainable by the domiciliary personal representative.  For purposes of this section, the definitions contained in subsection A of Section 331.1 of this title shall apply.

C.  The petition shall be in writing and signed by the applicant or his counsel.

D.  Upon the filing of the petition, the court shall issue an order setting the matter for hearing not less than twenty (20) days thereafter, requiring publication of a notice one time, not less than twenty (20) days prior to the date of hearing.  Notice of hearing shall be mailed to all devisees, legatees and heirs at law, including those named in the last will and testament or in the order determining heirs, not less than twenty (20) days prior to the date of such hearing.  If there are devisees, legatees or heirs at law for which an address is not known, publication of the notice of hearing shall constitute notice to such persons or entities.

E.  If an interested party or creditor does not file a written objection to the entry of an order distributing Oklahoma property, in accordance with the documents from the domiciliary estate attached to the petition, on or before the hearing date, the court shall enter an order distributing the Oklahoma property in accordance with the last will and testament of the decedent, and if the decedent died intestate, in accordance with the laws of intestate succession of this state.

F.  If a written objection is filed by an interested party or creditor, at the hearing on the petition, the court shall determine if such objection has merit.  If the court so determines, a personal representative shall be appointed and the proceeding shall be conducted in accordance with this title.  If the objection filed by an interested party is withdrawn at the hearing on the petition, or if the court finds and adjudicates that such objection has no merit, the court shall enter an order distributing the Oklahoma property in accordance with the provisions hereinbefore set forth, and in that event, such order shall be appealable to the Supreme Court of the State of Oklahoma in the same manner as other final orders.

G.  The court shall not be required to hold a hearing on any written objection on the date the petition is set for hearing, but may set the matter for hearing at a later date, and shall, if requested by the objecting party, set the matter for hearing at a later date.  If the objection is set for hearing at a later date, the hearing shall be held within thirty (30) days after the date the hearing on the petition was originally set, unless the court finds that such hearing shall be further delayed for good cause.

H.  If the court, upon hearing objection to the petition, finds and determines that the objection has merit, the court shall appoint a personal representative and the estate shall be conducted in accordance with the law as it applies to probate of an estate of a resident of the State of Oklahoma.

I.  If the domiciliary probate proceeding has not been concluded, the petition as described in this section may be filed without having attached thereto a duly certified copy of the order distributing estate and determining heirs.  In such event:

1.  At the hearing on the petition the court may appoint a personal representative for the estate to administer it in accordance with the law as it applies to estates of Oklahoma residents; or

2.  The court may enter an order finding that the petitioner has requested no action be taken in the proceeding until the domiciliary estate is closed and a duly certified copy of the order distributing estate and determining heirs is filed in the proceeding.  Upon the order being filed, the court shall set the matter for hearing for the purpose of entering an order distributing Oklahoma property, which hearing shall be held not less than twenty (20) days after the date of the order.  Notice of the hearing shall be mailed to all of the devisees, legatees and heirs at law as named in the last will and testament and determining heirs as entered in the domiciliary proceeding, and, if the address of any of the devisees, legatees or heirs is unknown, the order for hearing shall be published not less than twenty (20) days prior to the date of the hearing.

J.  If an interested party or creditor files a written objection, the written objection shall be heard and acted upon as set forth in this section.

Laws 1980, c. 310, § 5, eff. Oct. 1, 1980; Laws 1989, c. 276, § 6, eff. Nov. 1, 1989; Laws 1993, c. 345, § 10, eff. Sept. 1, 1993.

§58691.  Discharge of representative.

When the estate has been fully administered, and it is shown by the executor and administrator, by the production of satisfactory vouchers, that he has paid all sums of money due from him, and delivered up under the order of the court, all the property of the estate to the parties entitled, and performed all the acts lawfully required of him, the court must make a judgment or decree discharging him from all liability to be incurred thereafter.

R.L.1910, § 6486.

§58692.  Property discovered after final settlement.

The final settlement of an estate, as hereinbefore provided, shall not prevent a subsequent issue of letters testamentary or of administration, or of administration with the will annexed if other property of the estate discovered, or if it become necessary or proper for any cause that letters should be again issued.

R.L.1910, § 6487.

§58692.1.  Title to omitted property without subsequent letters.

In the event any property is not specifically described in the inventory or in the final decree or in any other part of the proceedings, if the order or decree names the heirs, or devisees or legatees and the proportions or parts they are entitled to have distributed to them in the residue of the estate, the title of said omitted property is established in the heirs, devisees or legatees in the proportions or parts named, without the necessity of the issuing or subsequent letters testamentary, or of administration, or of administration with the will annexed.

Laws 1953, p. 253, § 1.

§58-693.  Disposition of monies due minor without guardian - Person whose whereabouts is unknown - Person refusing to accept and receipt - Investment of funds - Dead heirs or legatees.

A.  Whenever a final account and order of distribution shall direct the payment of monies to a minor, and no person shall within ninety (90) days thereafter become the legal and qualified guardian for the minor, so that the executor or administrator may be discharged, the court may direct the executor or administrator to prepare an order directing the county treasurer to make the deposit of funds in a specified institution and for a specified term.  Upon receipt of the order, the court clerk shall make a temporary deposit in the case, and forward the court's order to the county treasurer for deposit of the funds in a specified institution for a specified term, with the same effect as though taken from a legally-qualified guardian of the minor; and the treasurer shall hold the monies in trust for the minor until a guardian shall be appointed and call for the same, or until the minor shall become of age and demand the same; provided, that all the monies in the hands of the treasurer at the expiration of the treasurer's term of office must be turned over to the successor in office.

B.  Whenever a final account and order of distribution shall direct the payment of monies to a legatee, heir, creditor, or claimant, whose address or whereabouts is not known, or who will not accept and receipt for said monies within ninety (90) days thereafter, so that the executor or administrator may be discharged, the court may direct the executor or administrator to prepare an order directing the county treasurer to make the deposit of funds in a specified institution and for a specified term.  Upon receipt of the order, the court clerk shall make a temporary deposit in the case, and forward the court's order to the county treasurer for deposit of the funds in a specified institution for a specified term, with the same effect as though taken from the person; and the treasurer shall hold the monies in trust for the person until a legal or personal representative shall demand and accept the same; provided, that all such monies in the hands of the treasurer at the expiration of the treasurer's term of office must be turned over to the successor in office.

C.  In the event no person qualified to receive money deposited with the court clerk makes demand therefor within thirty (30) days after receipt by the court clerk and the deposit is in excess of One Hundred Dollars ($100.00), the court clerk is authorized and directed to invest such funds in one or more savings accounts or certificates of deposit in a bank or savings and loan association whose deposits are insured by an agency of the federal government.  When the person legally entitled thereto makes request upon the court clerk, the account or fund, together with all accumulations , shall be paid over to the person legally entitled thereto upon the court clerk taking a receipt in full for such payment, which receipt shall be filed in and become a part of the records of the case.

D.  Whenever a final account and order of distribution based thereon shall direct the payment of monies to an heir or legatee who has died during the pendency of the probate proceedings, and no person shall within ninety (90) days thereafter become the legal and qualified personal representative of the deceased heir or legatee, so that the executor or administrator may be discharged, the court may make an order directing the executor or administrator to deposit such money in the hands of the court clerk, taking a receipt therefor, with the same effect as though taken from a legally-qualified personal representative of the heir or legatee; and the clerk shall hold such monies in trust until a personal representative shall demand and accept the same; provided, that all such monies in the hands of the court clerk at the expiration of the court clerk's term of office must be turned over to the successor in office.

Added by Laws 1915, c. 276, § 1.  Amended by Laws 1941, p. 231, § 1; Laws 1968, c. 396, § 1, emerg. eff. May 17, 1968; Laws 1972, c. 235, § 1, emerg. eff. April 7, 1972; Laws 1995, c. 286, § 13, eff. July 1, 1995.

§58694.  Search for minor.

If no demand shall be made for such monies within one (1) year after the time it shall appear from the records of such estate that such minor should be of age, the court clerk shall make a diligent endeavor to ascertain his whereabouts, and if found, notify him of his right of such money.

Laws 1915, c. 276, § 2.

§58695.  Death of minor  Disposition of moneys.

Should a minor die having money thus deposited in the hands of the court clerk, the same shall be delivered to his personal representative.

Laws 1915, c. 276, § 3.

§58701.  Orders and decrees, requisites of.

Orders and decrees made by the district court, or the judge thereof, need not recite the existence of facts, or the performance of acts upon which the jurisdiction of the court or judge may depend, but it shall only be necessary that they contain the matters ordered or adjudged, except as otherwise provided in this chapter. All orders and decrees of the court or judge must be entered at length in the minute book, and upon the close of each regular or special term the judge must sign the same.

R.L.1910, § 6489; Laws 1953, p. 243, § 57.

§58702.  Publications, how made.

When any publication is ordered, such publication must be made daily or otherwise, as often during the prescribed period as the paper is regularly issued, unless otherwise provided in this chapter. The court or judge may, however, order a less number of publications during the period.  And in all cases where notice is required by this chapter to be given by publication, the petitioner, administrator, executor or guardian may designate the newspaper in which such notice is to be published.

R.L.1910, § 6490.

§58703.  Recorded decree is notice to all persons.

When it is provided in this chapter that any order or decree of a district court or judge, or a copy thereof, must be recorded in the office of the county register of deeds, notice is imparted to all persons of the contents thereof, from the time of filing the same for record.

R.L.1910, § 6491.

§58704.  Citation must contain what.

Citations must be directed to the person to be cited, signed by the judge; and issue under the seal of the court, and must contain:

1.  The caption of the proceeding.

2.  A brief statement of the nature of the proceeding.

3.  A direction that the person cited appear at a time and place specified.

R.L.1910, § 6492.

§58705.  Service of citation.

The citation must be served in the same manner as a summons in a civil action.

R.L.1910, § 6493.

§58706.  Personal notice, how given.

When a personal notice is required, and no mode of giving it is prescribed in this chapter, it must be given by citation.

R.L.1910, § 6494.

§58707.  Time of service of citation.

When no other time is specially prescribed in this chapter, citations must be served at least five (5) days before the day set for the hearing.

R.L.1910, § 6495; Laws 1972, c. 116, § 1, emerg. eff. March 31, 1972.

§58707.1.  Persons who may serve  Proof of service.

Whenever personal service of a notice or citation is prescribed in any section of the probate code, service shall be made by any person not personally interested therein unless service of the notice by a sheriff is ordered by the court.  Proof of such service by a person other than the sheriff shall be made by affidavit of the person making the service.

Laws 1953, p. 254, § 1.

§58708.  Description of real property in publication.

When a complete description of the real property of an estate sought to be sold has been given and published in a newspaper, as required in the order to show cause why the sale should not be made, such description need not be published in any subsequent notice of sale, or notice of a petition for the confirmation thereof.  It is sufficient to refer to the description contained in the publication of the first notice, as being proved and on file in the court.

R.L.1910, § 6496.

§58709.  Trials and findings  Judgments, how enforced.

All issues of fact joined in a probate proceeding must be tried by the court, and in all such proceedings, the party affirming is plaintiff, and the one denying or avoiding is defendant.  After the hearing, the court shall give in writing the findings of fact and conclusions of law, and judgments thereon, as well as for costs, may be entered and enforced by execution or otherwise, by the court, as in civil actions.  If the issues are not sufficiently made up by the written pleadings on file, the court, on due notice to the opposite party, must settle and frame the issues to be tried, and upon which the court may render judgment.

R.L.1910, § 6497; Laws 1972, c. 116, § 2, emerg. eff. March 31, 1972.

§58710.  Attorney appointed by the court, when.

At or before the hearing of petitions and contests for the probate of wills; for letters testamentary or of the administration; for sales of real estate and confirmation thereof; settlements, partitions and distributions of estates; and all other proceedings where all the parties interested in the estate are required to be notified thereof, the court may, in its discretion, appoint some competent attorneyatlaw to represent in all such proceedings the devisees, legatees, heirs, or creditors of the decedent, who are minors and have no general guardian in the county, or who are nonresidents of the state, and those interested, who, though they are neither such minors or nonresidents, are unrepresented.  The order must specify the names of the parties for whom the attorney is appointed, who is thereby authorized to represent such parties in all such proceedings had subsequent to his appointment.  The attorney may receive a fee to be fixed by the court for his services, which must be paid out of the funds of the estate as necessary expenses of administration, and upon distribution may be charged to the party represented by the attorney.  If for any cause it becomes necessary, the district court may substitute another attorney for the one first appointed, in which case the fee must be proportionately divided.  The nonappointment of an attorney will not affect the validity of any of the proceedings.

Amended by Laws 1989, c. 94, § 1, eff. Nov. 1, 1989.

§58-711.  Recording of judgment or decree or notice of judgment or decree relating to real property.

When a judgment or decree is made, setting apart and defining the homestead, confirming a sale, making distribution of real property, or determining any other matter affecting the title to real property, a certified copy of the same must be recorded in the office of the county clerk of the county in which the real property is situated.  A certified copy of any such judgment or decree may be made by the court clerk as to real property in any one county without including therein the description of lands located in any other county, such certificate reciting that the same is a true copy of such instrument insofar as the same relates to real property in such county.  Instead of filing the judgment or decree in the office of the county clerk where the real property described in the judgment or decree is located, a notice of the judgment or decree may be filed in the office of the county clerk of any county where the real property described in the judgment or decree is located.  The notice shall provide the name of the decedent in the probate proceeding, the court, case number, the date that the judgment or decree was entered, a legal description of the real property located in the county where the notice is to be filed without including the description of real property located in any other county, and the name and address of the party or parties holding title to such real property as set forth in the judgment or decree.

R.L. 1910, § 6499.  Amended by Laws 1953, p. 243, § 58; Laws 1998, c. 359, § 7, eff. Nov. 1, 1998.

§58712.  Revocation of letters for contumacy.

Whenever an executor, administrator, or guardian is committed for contempt, in disobeying any lawful order of the district court or the judge thereof, and has remained in custody for thirty (30) days without obeying such order or purging himself otherwise of the contempt, the district court may, by order reciting the facts, and without further showing or notice, revoke his letters and appoint some other person, entitled thereto, executor, administrator or guardian in his stead.

R.L.1910, § 6500.

§58713.  Proof of death of person in military, naval or maritime service  Time for distribution.

In all proceedings brought for the administration of the estate of any person who dies intestate, or for the probate of the will of any person who shall die testate, or for the adjudication of the fact of the death of any life tenant or joint tenant of real estate, where such person shall have been in the military, naval or maritime service of the United States at the time of death, the official notice of death issued by or received from the United States Government or any department thereof, shall be admissible in evidence in such proceedings, and shall be prima facie evidence of the fact of death.  Provided, however, that no decree distributing the estate of such deceased person in either administration proceedings or under the provisions of any will of such decedent, shall be entered until a period of two (2) years shall elapse from the reported death of such decedent.

Laws 1945, p. 188, § 1.

§58714.  Joinder of proceedings relating to different estates.

Proceedings for probate of wills of two or more deceased persons may be joined and united in one proceeding, and proceedings for administration of estates of two or more deceased persons who died intestate may be joined and united in one proceeding, and proceedings for probate of wills of one or more deceased persons and proceedings for the administration of estates of one or more deceased persons who died intestate may be joined and united in one proceeding, (a) where the estate or estates left by one or more of such deceased persons or some part thereof, has been or is to be received from another of such deceased persons, immediately or remotely, either by will or intestate succession, and no probate or administration proceedings have been had or commenced upon the estate of any of such deceased persons, and/or (b) where two or more deceased persons died seized of undivided interests in property, real or personal, as tenants in common or otherwise, and no probate or administration proceedings have been had or commenced on the estate of either or any of them, and one or more of the heirs, devisees or legatees of such deceased persons are the same; and the court may grant letters testamentary and/or letters of administration, as the case may be, upon such estates and they may be administered in one proceeding; provided, that, in all cases herein mentioned the court granting such letters has jurisdiction of each of the proceedings so united.

Laws 1945, p. 190, § 1.

§58715.  Setting out or disclosing facts.

In all cases in which proceedings for probate or administration are joined or united as provided in this act, the proceedings shall set out or disclose all facts as to each separate estate that would be required if such proceedings were separately conducted.

Laws 1945, p. 190, § 2.

§58716.  Orders fixing date of hearing and notice thereof  Signing.

Whenever the probate code requires that an order setting date of hearing and giving notice thereof be signed by a judge, the chief judge in the county may by judicial order provide that such order or notice may be signed by the court clerk or his deputy affixing his signature beneath the place where the judge's name appears followed with the word "by;" and then followed with the signing officer's title.  Where both an order and notice as to any particular act provided for in this title are required, allowed, or authorized by law or by order of the court, said order and notice may be combined in one document.

Laws 1973, c. 45, § 1, emerg. eff. April 27, 1973.

§58-717.  Computation of time.

The time within which an act is to be done, as provided for in Title 58 of the Oklahoma Statutes, shall be computed by excluding the first day and including the last day.  If the last day is a legal holiday as defined by Section 82.1 of Title 25 of the Oklahoma Statutes, it shall be excluded.  The provisions of this section are hereby declared to be a clarification of the law as it existed prior to the effective date of this act and shall not be considered or construed to be a change of the law as it existed prior to the effective date of this act.  Any action or proceeding arising under Title 58 of the Oklahoma Statutes prior to the effective date of this act for which a determination of the period of time prescribed by this section is in question or has been in question due to the enactment of Section 20, Chapter 293, O.S.L. 1999, shall be governed by the method for computation of time as prescribed by this section.

Added by Laws 2000, c. 260, § 5, emerg. eff. June 1, 2000.

§58718.1.  Proceedings for appointment of executor or administrator  Notice to creditors.

From and after the effective date of this act the court clerk shall when requested by any interested party or his attorney be required to record all petitions for probate of wills or for the appointment of administrators, all notices, proofs of publication or of mailing or posting, all orders in connection with said proceedings and all other papers from the filing of the petition aforesaid to the appointment and qualification of any executor or executors, or administrator or administrators, as well as notices to creditors, with proof of publication and proof of posting and estate tax receipts or exemption certificates.

Laws 1949, p. 386, § 1.

§58718.2.  Accounting and distribution.

Said clerk shall when properly requested so to do likewise be required to record all final accounts and petitions for distribution, all notices, proofs of publication or of posting thereof, and any petition for partial distribution and notices, together with proofs of posting and publication thereof, and all orders of distribution, either on petition for general or partial distribution of said estate.

Laws 1949, p. 386, § 2.

§58718.3.  Other papers, pleadings, and orders.

He shall also record any other papers, pleadings and orders which the court shall order recorded.

Laws 1949, p. 386, § 3; Laws 1953, p. 244, § 59.

§58718.4.  Certified copies as evidence.

Any certified copy of any of the papers and pleadings mentioned above shall be received in evidence in all instances where the original would be admissible.

Laws 1949, p. 387, § 4; Laws 1953, p. 244, § 60.

§58719.1.  Service of notices on Governor and Attorney General.

In all proceedings for the administration of estates of deceased persons, or for the probate, or interpretation, of wills of deceased persons, in all courts of this state, wherein it appears from the petition for admission of a will to probate, or from the petition or other pleading asking for the interpretation of a last will and testament, that the State of Oklahoma is named as a beneficiary in such will, or wherein it appears from the petition for appointment of administrator, or otherwise, that an intestate left no spouse or kindred surviving, or that it is not known whether or not the intestate left a spouse or kindred surviving or that the names and whereabouts of the spouse or kindred, if any, of the intestate are unknown, or wherein it otherwise appears that the State of Oklahoma is, or may be, entitled to share in the distribution of the estate of the decedent, any and all notices provided for by statute to be served, personally, or by mail, upon persons or parties interested in the estate shall be served upon the State of Oklahoma by mailing true and correct copies of such notice, by registered mail, postage prepaid, to the Governor of the State of Oklahoma, and to the Attorney General of the State of Oklahoma, Capitol Building, Oklahoma City, Oklahoma, and, where the jurisdiction of the court to enter a judgment, order or decree in such cases depends upon the giving of proper notice to all persons or parties interested in an estate, such jurisdiction shall not vest in any such court, as to the State of Oklahoma, unless and until the notice provided by law has been given to the State of Oklahoma in the manner prescribed herein. If the notice provided for herein be given in the manner prescribed herein, the jurisdiction of the court, as to the State of Oklahoma as a party entitled to share, or possibly entitled to share, in the distribution of the estate of the decedent, shall be the same as it is as to other persons or parties entitled to share, or possibly entitled to share, in the distribution of such estate, when properly served with notice required by law.

Laws 1953, p. 249, § 1.

§58719.2.  Consent by Governor to sale of property of estate.

In any proceeding for the administration of the estate of a deceased person, whether testate or intestate, wherein it appears that the State of Oklahoma is, or may be, entitled to share in the distribution of such estate, the Governor of the State of Oklahoma is hereby authorized and empowered, in his sole discretion, to object, or to consent, upon behalf of the State of Oklahoma as such interested party, to the sale of any real or personal property belonging to such estate.

Laws 1953, p. 250, § 2.

§58721.  Appealable judgments and orders of district court.

An appeal may be taken from the following judgments or orders of the district court:

1.  Granting, or refusing, or revoking letters testamentary or of administration, or of guardianship, or conservatorship;

2.  Admitting, or refusing to admit, a will to probate;

3.  Against or in favor of the validity of a will or revoking the probate thereof;

4.  Against or in favor of setting apart property, or making an allowance for a widow or child;

5.  Against or in favor of directing the partition, sale or conveyance of real property;

6.  Settling an account of an executor, or administrator or guardian;

7.  Refusing, allowing or directing the distribution or partition of an estate, or any part thereof or the payment of a debt, claim, legacy or distributive share;

8.  Refusing or allowing the release of estate tax liability;

9.  An order determining liability for estate taxes made pursuant to Section 268 of this title; or

10.  From any other judgment, decree or order of the court in a probate cause, or of the judge thereof, affecting a substantial right.

R.L.1910, § 6501; Laws 1968, c. 413, § 1, eff. Jan. 13, 1969; Laws 1980, c. 286, § 1, eff. Oct. 1, 1980; Laws 1991, c. 148, § 4, eff. Sept. 1, 1991.

§58722.  Party in default may not appeal.

Any party aggrieved may appeal as aforesaid, except where the decree or order of which he complains, was rendered or made upon his default.

R.L.1910, § 6502.

§58723.  Vacation of judgment.

A person interested in the estate or funds affected by the decree or order, who was not a party to the special proceeding in which it was made, but who was entitled by law to be heard therein, upon his application, or who has acquired, since the decree or order was made, a right or interest which would have entitled him to be heard, if it had been previously acquired, may move to reopen the judgment within thirty (30) days from the date of the decree or order.  The facts which entitle such person to vacate the judgment must be shown by an affidavit which must be filed with the motion to vacate.

R.L.1910, § 6503; Laws 1953, p. 244, § 61; Laws 1968, c. 413, § 2, eff. Jan. 13, 1969.

§58724.  Probate appeals taken as appeals in other cases.

An appeal in a probate proceeding must be taken as appeals in other cases in the district court.

R.L.1910, § 6504; Laws 1968, c. 413, § 3; Laws 1969, c. 302, § 26, eff. Jan. 1, 1970.

§58731.  Appeal does not stay issue of letters.

An appeal from the decree or order admitting a will to probate, or granting letters testamentary, or letters of administration, does not stay the issuing of letters where, in the opinion of the judge, manifested by an entry upon the minutes of the court, the preservation of the estate requires that such letters should issue. But the letters so issued do not confer power to sell real property by virtue of any provision in the will, or to pay or satisfy legacies or to distribute the property of the decedent among the next of kin, until the final determination of the appeal.

R.L.1910, § 6511; Laws 1968, c. 413, § 5, eff. Jan. 13, 1969.

§58732.  Appeal does not stay order revoking letters, etc.

An appeal from a decree or order revoking probate of a will, letters testamentary, letters of administration or letters of guardianship, or from a decree or order suspending or removing an executor, administrator or guardian, or removing or suspending a testamentary trustee or a person appointed by the judge, or appointing an appraiser of personal property, does not stay the execution of the decree or order appealed from.

R.L.1910, § 6512; Laws 1968, c. 413, § 6, eff. Jan. 13, 1969.

§58741.  Reversal for error does not affect lawful acts.

When the order or decree appointing an executor, or administrator, or guardian, is reversed on appeal for error, and not for want of jurisdiction of the court, all lawful acts in administration upon the estate, performed by such executor, or administrator or guardian, if he have qualified, are as valid as if such order or decree had been affirmed.

R.L.1910, § 6521.

§58858605.  Expenditure of funds.

At any time when the total amount of monies deposited in the Oklahoma Real Estate Education and Recovery Fund exceeds Two Hundred Fifty Thousand Dollars ($250,000.00), the Commission in its discretion may expend not more than One Hundred Thousand Dollars ($100,000.00) of such excess funds each fiscal year for the following purposes:

1.  To promote the advancement of education in the field of real estate for the benefit of the general public and those licensed under the Oklahoma Real Estate License Code, but such promotion shall not be construed to allow advertising of this profession;

2.  To underwrite educational seminars and other forms of educational projects for the benefit of real estate licensees;

3.  To establish real estate courses at institutions of higher learning located in the state and accredited by the State Regents for Higher Education for the purpose of making such courses available to licensees and the general public; and

4.  To contract for a particular educational project in the field of real estate to further the purposes of the Oklahoma Real Estate License Code.

§58-882.  Renumbered as § 4-709 of Title 30 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§58-898.1.  Renumbered as § 2-116 of Title 30 by Laws 1988, c. 329, § 134, eff. Dec. 1, 1988.

§58901.  District courts may approve deeds.

Jurisdiction is hereby conferred upon the district courts of this state to approve the deeds of adult fullblood Indians conveying their inherited lands as now provided by the laws of the United States.

Laws 1915, c. 198, § 1.

§58902.  Petition for approval  Requirements.

All petitions for the approval of deeds to lands inherited by fullblood Indian heirs shall be verified by one or more grantors, and shall contain the following information:

The names of all grantors and grantees.

The description of the land to be conveyed.

The character and extent of the interest to be conveyed.

The roll number and quantum of blood of the grantor and decedent.

The permanent residence of the decedent at the time of death.

The relationship of each grantor to the decedent and the names and relationship to the decedent of each heir who is not a grantor.

Laws 1915, c. 198, § 2.

§58903.  Hearings in district court  Terms of sale.

The district court shall establish a date upon which all petitions for the approval of deeds to lands inherited by fullblood Indians shall be heard which date shall be at least twice per month. At a hearing the court shall take the testimony of disinterested parties to establish the value of the lands to be conveyed, and may in its discretion call in any United States probate attorney as counsel for grantor.  The attendance of the grantor or any other person to testify in such matters may be required in like manner as if his testimony were to be heard in a civil action.  The court may decline to approve any deed when in his judgment the price is not commensurate with his fair judgment and the grantor is not an heir of deceased.  Provided, the district court may authorize the sale and conveyance of any such land for cash or onefourth (1/4) cash and the balance in yearly payments of onefourth (1/4) each, with interest on such deferred payments at the rate of not less than six percent (6%) per annum; Provided further, that in all sales upon deferred payments such payments shall be secured by first mortgage upon the lands conveyed.

Laws 1915, c. 198, § 3.

§58905.  This law exclusive  Repeal of conflicting laws  Court rules.

The provisions of this act shall constitute the exclusive law governing the procedure relative to the conveyance of inherited lands by adult fullblood Indian heirs.  All provisions of law heretofore enacted in conflict herewith are hereby repealed and set aside, and no court shall have the power to promulgate or enforce any rules in conflict with this act.

Laws 1915, c. 198, § 5.

§58-911.  Petition for determination - Hearing - Notice - Order and decree - Filing.

In all cases where any person being a life tenant or joint tenant in any interest in real property, including but not limited to mortgages owned by two or more persons as joint tenants with right of survivorship, shall die either testate or intestate, leaving no property or estate on which administration proceedings have been had or commenced, any of the remaindermen having an interest in the real estate subject to such life estate, or any survivor of such joint tenancy, or any person claiming any right, title or interest in said real estate by, through or under such remainderman or survivor may have the fact of the death of said life tenant or joint tenant judicially determined by filing a petition in the district court of the county in which said real estate or some part thereof is situated, or of the county of the residence of said decedent, alleging the facts of such life estate or joint tenancy, describing such real estate, alleging the death of such life tenant or joint tenant as the case may be, and setting forth the names and addresses, if known, of all of the heirs of said decedent, if intestate, and of his heirs, devisees and legatees, if testate, and of all other persons by him known to claim any interest in said real estate, which petition shall be sworn to by petitioner, his agent or attorney.

Upon the filing of such petition the court shall enter an order fixing the date and hour for hearing same, which date shall be not less than ten (10) days from the date of entry of said order.  The court clerk shall thereupon issue a notice under his hand and seal, which notice shall be directed to "the heirs, devisees, legatees and assigns" of said decedent, "and to all persons claiming any right, title or interest in or to the real estate hereinafter described", and shall recite the filing of said petition and the entry of the order setting same for hearing, and shall notify said persons of the date, hour and place of hearing said petition and contain a description of the real estate described therein.

Said notice shall be published in one (1) issue of a newspaper of general circulation in said county, the date of such publication to be at least ten (10) days prior to the date set for said hearing, and at least ten (10) days prior to the date set for said hearing a copy thereof shall be mailed to each of the heirs, devisees, legatees and other persons interested in said real estate as named in said petition, at their respective addresses shown thereon, unless there be filed an affidavit of the petitioner, or his attorney, showing that the post office addresses of any of such persons are unknown to the petitioner or his attorney.  Proofs of such publication and of mailing shall be filed in the district court prior to the entry of any order or decree upon said petition.

Upon hearing of such petition being had, the court shall hear the evidence and proof of death, and shall make and enter an order and decree determining the fact of the death of such life tenant or joint tenant, as the case may be, and the termination of the life estate or joint tenancy in said real property, as the case may be, a certified copy of which decree shall be filed in the office of the county clerk of the county in which said real property or any part thereof is situated.

Such order or decree shall, upon entry, be conclusive of the facts therein found as to all purchasers, encumbrancers or lienors of said real estate acquiring their titles, encumbrances or liens in good faith, relying upon said decree.

Added by Laws 1935, p. 7, § 1, emerg. eff. March 13, 1935.  Amended by Laws 1941, p. 232, § 1; Laws 1945, p. 191, § 1; Laws 1996, c. 339, § 14, eff. Nov. 1, 1996.

§58912.  Termination of joint tenancy or life tenancy with remainder interest by affidavit.

A.  If title to any interest in real property is held by two or more persons in joint tenancy with right of survivorship, including but not limited to mortgages owned by two or more persons in joint tenancy with right of survivorship, any surviving joint tenant or the personal representative or duly appointed attorney in fact of any surviving joint tenant, may evidence the termination of the interest of a deceased joint tenant in such real property by filing the documents described in subsection C of this section.

B.  If title to any real property is held by two or more persons where at least one of them holds a life tenancy interest in such property and at least one of them holds a remainder interest in such property, any surviving life tenant or remainderman, or the personal representative or duly appointed attorney of any survivor of them may evidence the termination of the interest of any deceased life tenant in such real property by filing the documents described in subsection C of this section.

C.  A person entitled, by subsection A or B of this section, to evidence the termination of the interest of a decedent in real property pursuant to this section may do so by filing in the office of the county clerk of the county in which said real property is located, the following:

1.  A certified copy of the certificate of death of the joint tenant or life tenant issued by the court clerk as prescribed in Article 3 of the Public Health Code, Section 1-301 et seq. of Title 63 of the Oklahoma Statutes, or by the State Department of Health or comparable agency of the place of the death of the joint tenant or life tenant;

2.  An affidavit by the surviving joint tenant, life tenant or remainderman or the personal representative or duly appointed attorney in fact of the surviving joint tenant, life tenant or remainderman describing the real property, stating that the decedent named in such certificate of death is one and the same person as the deceased joint tenant or life tenant named in a previously recorded document which created or purported to create such joint tenancy or life tenancy in such real property and identifying such recorded document by book and page where recorded, that the survivor making or on whose behalf the affidavit is made and the decedent were husband and wife, if such is the case, and the date of death of the deceased joint tenant or life tenant.  If the affidavit is filed by a personal representative or duly appointed attorney in fact, the letters of administration, letters testamentary, letters of guardianship or the power of attorney shall accompany the affidavit and be filed with the county clerk.  An affidavit properly sworn before a notarial officer shall, notwithstanding the provisions of Section 26 of Title 16 of the Oklahoma Statutes, be received for record and recorded by the county clerk without having been acknowledged and, when recorded, it shall be effective as if it had been acknowledged.  An affidavit filed either before or after the effective date of this act which was either acknowledged or sworn or both acknowledged and sworn before a notarial officer is hereby validated and the title to such real property shall be deemed marketable unless otherwise defective; and

3.  If such real property is held in joint tenancy other than by two persons only who were husband and wife or other than by two persons only who were husband and wife with one as the life tenant and the other as the remainderman, a waiver or release issued by the Oklahoma Tax Commission of the estate tax lien as to the deceased joint tenant or life tenant must be filed with the affidavit required by paragraph 2 of this subsection, unless the estate tax lien has otherwise been released by operation of law.

D.  The filing of the documents described in subsection C of this section shall constitute conclusive evidence of the death of such joint tenant or life tenant and of the termination of the interest of such deceased joint tenant or life tenant in such real property.  The title of such real property shall be deemed marketable unless otherwise defective.

Added by Laws 1974, c. 240, § 1.  Amended by Laws 1975, c. 12, § 1, eff. Oct. 1, 1975; Laws 1980, c. 286, § 2, eff. Oct. 1, 1980; Laws 1983, c. 20, § 1, eff. Nov. 1, 1983; Laws 1984, c. 231, § 2, eff. Nov. 1, 1984; Laws 1986, c. 227, § 9, eff. Nov. 1, 1986; Laws 1988, c. 73, § 1, eff. Nov. 1, 1988; Laws 1992, c. 274, § 3, eff. Sept. 1, 1992; Laws 1993, c. 345, § 11, eff. Sept. 1, 1993; Laws 1996, c. 339, § 15, eff. Nov. 1, 1996.

§58912.1.  Forms.

The court administrator shall prepare forms for parties using the procedure under this act, which forms shall be reviewed and approved by the Supreme Court and thereafter distributed to all county clerks by the court administrator.

Added by Laws 1983, c. 20, § 2, eff. Nov. 1, 1983.

§58924.  Oil, gas and mineral leases by executors and administrators or guardians  Proceeding in district court  Petition.

Administrators and executors of estates of deceased persons and guardians of the estates of minors and incompetent persons are hereby authorized to sell and execute oil and gas or other mining leases upon the lands belonging to the estates of said deceased persons, or of said minors or incompetent persons, for a term not to exceed ten (10) years and as long thereafter as oil, gas or other minerals may be produced in paying quantities, upon compliance with this act, and the district court in which said guardianship or administration proceedings are pending shall have jurisdiction to order said sale upon the filing of a petition therein alleging that the estate of said deceased person or the estate of said minor or incompetent ward is the owner of the lands which shall be described in said petition, and that the same have a probable value for oil and gas mining purposes, and that the estate of said deceased person or of said ward is not financially able or that it is impractical for said estate to explore said land for oil and gas, and that it is to the best interest of the estate to lease said lands at public auction to the highest bidder for cash, which petition shall be verified by said administrator, executor or guardian, and if it involves lands belonging to the estates of deceased persons, the petition shall set forth the names and post office addresses of the heirs of such deceased persons.  If the will of any such deceased person empowers the executor to sell oil and gas or other mineral leases upon the lands of the testator, it shall not be necessary for the executor, or the administrator with the will annexed, to comply with this act, but in such case the sale and execution of the lease shall be deemed to be a sale of property and subject to Section 1299 of Oklahoma Statutes, 1931.  The word "land" or "lands" as used herein, includes any oil, gas or other mineral rights or interests in lands which may be leaseable.

Laws 1937, p. 4, § 1.

§58925.  Order of court authorizing lease  Public auction  Notice.

Upon the filing of said petition mentioned in the preceding section, the court in its discretion and upon showing of benefit to the estate of said decedent or ward, shall make an order authorizing and directing said administrator, executor or guardian to sell a lease upon the lands therein described for oil and gas or other mining purposes, said sale to be at public auction to the highest bidder for cash and to be held in the courtroom of said court not less than five (5) days from the making of said order.  Notice of such sale shall be given at least five (5) days before said sale by publication one time in a newspaper in said county, and where the lands involved belong to the estate of a deceased person, by mailing to the heirs of such deceased person, if their post office addresses be known.  And if the lands to be leased are situated in any other county than that in which the probate proceeding is pending, then such notices as provided above for such period of time and place shall be published also in the county of the location of the lands.

Laws 1937, p. 4, § 2; Laws 1941, p. 234, § 1; Laws 1969, c. 302, § 31, eff. Jan. 1, 1970.

§58926.  Sale of lease to highest bidder  Return of sale  Confirmation and approval by district court.

On the date and at the place specified in the notice for the sale of said oil and gas or other mineral lease, said administrator, executor, or guardian shall offer said lease for sale at public auction and sell the same to the highest bidder for cash, and shall thereupon file a return of sale showing the land upon which said lease was sold, the term of years thereof, the name of the purchaser, and the amount for which the same was sold, and attach to the return a copy of the form of lease proposed to be executed, which return shall thereupon, without further notice, be heard by the district court, and if the court finds that said sale was properly conducted as herein provided, and that the price bid for said lease was not disproportionate to the value thereof, said sale shall be confirmed and said administrator, executor or guardian authorized and directed to execute and deliver said lease, and when said lease is executed the judge of the district court shall endorse his approval thereon.

Laws 1937, p. 4, § 3.

§58927.  Validation of prior leases.

Any proceedings heretofore, and since April 24, 1935, had in any district court in connection with the sale and execution of an oil, gas or other mineral lease by an administrator, executor or guardian, and any such lease sold and executed in pursuance thereof, which proceedings and lease are in substantial conformity herewith, are hereby declared to be valid the same as if this act had been in force at the date of said proceedings and lease.

Laws 1937, p. 5, § 4.

§58928.  Unitizing with adjacent lands.

Administrators and executors of the estates of deceased persons and the guardians of the estates of minors and incompetents where such estates include lands, or mineral interests therein, leased for oil and gas purposes are hereby authorized, with the approval of the district court having jurisdiction of the estate involved, to enter into agreements unitizing any part or all of such lands or mineral interests with adjacent lands so that the entire unitized tract may be developed and operated thereafter as a unit for the production of oil and gas, or either of them.

Laws 1945, p. 187, § 1.

§58928.1.  Oil and gas leases having a bonus value not exceeding One Hundred Fifty Dollars  Sale of.

Every courtappointed conservator, administrator, executor or guardian of an estate shall have authority to execute all instruments of conveyance of an oil and gas lease on property of the estate in his trust without notice or court proceedings other than approval of the conveyance by the judge of the court having jurisdiction of the proceeding endorsed on the instrument of conveyance with a finding by the court that the bonus value of the lease does not exceed Five Hundred Dollars ($500.00).

Laws 1974, c. 294, § 1; Laws 1979, c. 258, § 13, emerg. eff. June 5, 1979.

§58929.1.  Sales and agreements by administrators and executors  Approval.

Administrators and executors of the estates of deceased persons and guardians of the estates of minors and incompetents are hereby authorized to sell, as hereinafter provided, oil and gas and mineral leaseholds, or any part hereof, owned by the estate of said deceased person, or by said minor or incompetent and, in connection with said sale, or independently thereof, to enter into transactions and to execute all instruments necessary or advantageous to the estate of said decedent or ward in the operation or development of any oil and gas and mineral leasehold, or any part thereof, owned by the estate of said decedent or ward, including but not limited to joint operating agreements, unitization agreements, repressuring agreements and waterflooding agreements.  The term "sale" as used in this act shall not be limited to sales for a cash consideration but may include sales made in consideration of a drilling obligation, oil payment, overriding royalty, exchange of oil and gas and mineral leaseholds, or such other consideration as the court shall find to be for the best interest of the estate of said decedent or ward.  All such sales and agreements shall be subject to the approval of the district court in which said administration or guardianship proceedings are pending.  If the will of any such deceased person empowers the executor to sell real property, it shall not be necessary for the executor, or the administrator with the will annexed, to comply with this act; but in such case the sales and agreements authorized by this act shall be deemed to be sales of property and subject to the provision of Section 462 of Title 58, Oklahoma Statutes 1961.

Laws 1955, p. 304, § 1; Laws 1961, p. 442, § 1; Laws 1965, c. 272, § 1, emerg. eff. June 23, 1965.

§58929.2.  Filing of verified applications for approval  Contents.

The executor or administrator or guardian after having negotiated the sale of any such leasehold estate or interest therein, or after having entered into any agreement, as authorized in Section One (1) of this act, shall file with the court a verified application for the approval of such sale or agreement.  An application for the approval of a sale shall set forth the interest of the estate of said decedent or ward in said leasehold as nearly as same can be determined, the lands covered thereby, the part of or interest in said leasehold being sold, the name of the purchaser, the consideration for the sale, and shall allege that the sale is for the best interest of the estate of said decedent or ward.  A copy of the lease or leases and the proposed assignment or conveyance thereof shall be attached to the application.  An application for the approval of an agreement shall set forth the interest of the estate of said decedent or ward in the leasehold, the lands covered thereby, a brief statement of the purpose of said agreement and the part of or interest in said leasehold covered thereby, and shall allege that said agreement is for the best interest of the estate of said decedent or ward.  A copy of the agreement shall be attached to said application.  Where both a sale and agreement or agreements pertain to the same leaseholds, or are the result of the same transaction, a single application may be filed.  Upon the filing of any such application the court must fix a day for hearing same pursuant to notice as provided in Section Three (3) of this act.

Laws 1955, p. 304, § 2.

§58929.3.  Notice of hearing an application  Lands in other counties.

Notice of the hearing of an application for approval of any such sale or agreement, or both, shall set forth the date and place of hearing said application, the purpose of said hearing, contain a description of the land involved and refer to the application for further particulars.  Ten (10) days prior to the hearing date, notice thereof, together with a copy of the application and all exhibits thereto, shall be mailed to the heirs, devisees and legatees of such deceased person or to the next of kin of said minor or incompetent. Notice shall also be given by publication one time in a newspaper in said county.  If the leasehold or interest therein to be sold or included in an agreement covers lands situated in any county other than that in which the probate proceeding is pending, then such notice shall also be given in the county where said lands are located in the same manner and for such period of time as provided above. Proof that notice has been given as herein required shall be filed with the court.  Notice by publication required herein may be waived by the court for good cause shown.

Laws 1955, p. 304, § 3; Laws 1969, c. 302, § 32, eff. Jan. 1, 1970.

§58929.4.  Hearing  Appearances  Approval.

On the date and at the place specified in the notice the court shall examine the application for approval of said sale or agreement or both, and all evidence presented in support thereof and in opposition thereto.  Any interested person may appear and show cause why such application should not be approved.  If the court finds at such hearing that the sale or agreement, or both, is to the best interests of the estate of the decedent or ward he shall enter an order approving said application.  Where an application covers both a sale and an agreement or more than one agreement, the application may be approved in part and denied in part.  The court shall endorse his approval on any assignment, conveyance or agreement confirmed at said hearing.

Laws 1955, p. 305, § 4.

§58929.5.  Confirmation  Additional bond.

Before confirming any sale under this act, the court may, in its discretion, require the administrator, executor or guardian to file an additional bond in such amount as the court shall prescribe.

Laws 1955, p. 305, § 5.

§58931.  Easements for pipelines, transmission lines, highways and dams  Administrators and executors or guardians  Authority as to.

That administrators and executors of the estates of deceased persons and the guardians of estates, minors and incompetent persons are hereby authorized to enter into contracts with pipeline companies, corporations, conservancy districts, individuals or partnerships or the State of Oklahoma or any subdivision thereof or any municipal corporation, for the construction, operation and maintenance of party walls, pipelines, transmission lines, upstream floodcontrol dams and lakes, state or county highways, and to sell and dispose of an easement under said contract for said purposes, upon and across the lands or any interest therein belonging to the estates of deceased persons and of minors and incompetents, upon such terms and conditions that said administrators, executors or guardians of such persons may deem reasonable and equitable, and for the best interest of said estates of deceased persons, minors and incompetents.

Laws 1941, p. 233, § 1; Laws 1955, p. 303, § 1; Laws 1963, c. 214, § 1, emerg. eff. June 11, 1963.

§58932.  Application and hearing on granting of easement  Notice  Approval.

Before entering into any such contracts for such easements aforesaid, an application shall be duly filed in the court in which said proceedings are pending as to said estates, incompetents or minors, duly sworn and signed by the executor, administrator or guardian, as the case may be, and which application shall set forth in detail the nature and character of said contract and conveyance of said easement upon and across the lands of said estates, and the purposes for which the same are to be used and maintained, and under the terms and conditions thereof, and the consideration therefor, and also setting forth the reason showing same to be for the best interests of said estate; thereupon the court shall set said application for hearing and direct that notice thereof be given not less than five (5) days prior to the date of hearing by publication one time in some newspaper published in the county.  At the time and place set for said hearing the court shall conduct a hearing upon said application and if, after due consideration of same, the court finds that the granting of said easement for the erection and maintaining of said pipeline, transmission line, upstream floodcontrol dam or lake, state or county highway upon or across said land, will not result in a material injury to the property of said deceased person, minor or incompetent, and further finds that the consideration therefor is adequate and proper, said court may approve the same and authorize and direct the executor, administrator or guardian to enter into such contract and to execute such grants or conveyances as to carry the same into effect, and authorize and direct said executor, administrator or guardian to deliver same to said persons, individuals, firms or corporations, conservancy districts or the State of Oklahoma or any subdivisions thereof, with whom said easement contracts are entered into and so direct the clerk of said court to enter said order upon the records of said courts.  In all instances where the provisions of Section 512 of Title 58, as now or hereafter amended, are applicable, they shall prevail over the provisions of this section.

Laws 1941, p. 233, § 2; Laws 1963, c. 214, § 2; Laws 1969, c. 302, § 33, eff. Jan. 1, 1970.

§58941.  Presumption of death  Issuance of letters testamentary or of administration.

Presumption of death  Any person missing from his usual place of residence and whose address is unknown by his family or those who, in the ordinary course of events, would be expected to know his whereabouts, who is continuously absent and unheard of for a period of seven (7) years or longer, shall be presumed to be dead and the district court, after the expiration of such period, shall have jurisdiction and authority to declare such person to be legally dead and to issue letters testamentary or letters of administration upon the estates of such persons.

Laws 1937, p. 5, § 1.

§58942.  Petition for letters  Venue.

Petition for letters  A petition for letters testamentary or letters of administration may be filed by any relative, creditor or other person interested in the estate of said absent person:

1st: In the county in which said absent person was a resident at the time of his disappearance.

2nd: In the county in which said absent person did, at the time of his disappearance, have property, either real or personal.

Laws 1937, p. 5, § 2.

§58943.  Contents of petition.

The petition for letters testamentary or letters of administration shall show:

1.  the jurisdictional facts;

2.  the names, ages and residence of the heirs, devisees, or legatees of the decedent, so far as known to the petitioner;

3.  a description and probable value and character of the property of the estate belonging to said absent person at the time of his disappearance;

4.  the name and address of the person for whom letters testamentary or of administration are prayed;

5.  the time and circumstances when the absentee was last seen or heard from;

6.  that the absentee has not been seen or heard from for a continuous period of seven (7) years by the persons likely to have seen or heard from the absentee (naming them and their relationship to the absentee) and that the location of the absentee is unknown to those persons and to the petitioner; and

7.  a description of the search or the inquiry concerning the location of the absentee.

Laws 1937, p. 5, § 3.

§58944.  Date for hearing  Notice  Proof of publication and mailing.

A.  Upon the petition as provided for in Section 943 of this title being filed, the court must fix a day for hearing the same, not less than thirty (30) days from the date of the filing thereof, and shall cause notice of such hearing to be given to such absent person, his heirs, devisees or legatees, and any person or persons interested in his estate by:

1.  publishing said notice once each week for three (3) consecutive weeks in a newspaper in said county; and

2.  publishing said notice once each week for three (3) consecutive weeks in a newspaper at the last location where the absentee was last heard from; and

3.  mailing copies of such notice to the lastknown address of the absentee and to all known relatives of said absent person, and all other persons interested in the estate, known to the petitioner, at their lastknown place of residence, and deposited in the post office with the postage thereon prepaid by the petitioner, at least twenty (20) days prior to the date of said hearing.

B.  The notice must be issued by the court.  Proof of publication and of mailing the notices must be made at the hearing.

Laws 1937, p. 6, § 4; Laws 1969, c. 302, § 34, eff. Jan. 1, 1970.

§58945.  Persons entitled to appear.

Who may appear  Any person interested in said estate of said absent person may appear at said hearing and contest the same.

Laws 1937, p. 6, § 5.

§58946.  Hearing  Presumption of death  Search or inquiry  Decree  Issuance of letters testamentary or of administration.

A.  At the hearing, the court shall determine whether the absentee is a person who is presumed to be dead.  The court may receive evidence and consider the affidavits and depositions of persons likely to have seen or heard from or know the location of the absentee.

B.  If the court is not satisfied that a diligent search or inquiry has been made for the absentee, the court may order the petitioner to conduct a diligent search or inquiry and to report the results.  The court may order the search or inquiry to be made in any manner that the court determines to be advisable.

C.  The costs of a search ordered by the court pursuant to subsection B of this section shall be paid by the estate of the absentee.

D.  If, upon said hearing, it appears to the court, upon the evidence offered and of witnesses sworn and examined, that said person for the estate of whom letters testamentary or of administration is asked, has been continuously absent and unaccounted for for a period of more than seven (7) years prior to the date of the filing of said petition, and if it shall further appear upon said hearing that the person for whom letters testamentary or of administration is being asked is qualified, as now provided by law, to act as such, said court shall make and enter a decree declaring such person to be legally dead, and have the full power and authority to issue letters testamentary or of administration to said person, or any other fit and proper person, and that thereafter all further proceedings upon the estate of said absent person shall be had as provided by law, and, with the same force and effect as if the death of said absent person had been definitely proven.

Laws 1937, p. 6, § 6.

§58961.  Power to lease or extend lease  Term  Petition  Persons entitled to be heard.

When they shall deem it necessary, in order to preserve the value of such property, or its rental value, administrators, administrators with will annexed and executors of deceased persons, and guardians of minors or incompetent persons may lease or extend existing leases as to business property, or property to be improved for business purposes, belonging to the estate of said deceased persons, minor or incompetent person, for a term of not more than fifteen (15) years, with the approval of the district court administering said estate of such deceased person, or minor or incompetent person.  In order to obtain said approval said administrator, administrator with will annexed, executor or guardian shall file in said district court a petition setting out the general nature of the property desired to be leased, or upon which the lease is desired to be extended, and the facts relative to the necessity of such lease for the preservation of the value of said property, or its rental value.  The heirs, devisees and legatees of said deceased person and the next of kin of said minor or incompetent person are designated as persons interested in the estate and are entitled to be heard with respect to such proposed leasing.  Provided, if the will of such deceased person shall authorize the executor or administrator with will annexed to sell the property of said decedent such authority shall be considered to include and extend the power to lease said property and further compliance with this act shall not be necessary.

Laws 1953, p. 251, § 1.

§58962.  Setting for hearing  Notice  Finding  Order.

Upon the filing of such petition the district court in which said estate of said decedent, minor or incompetent person is being administered shall set the matter for hearing not less than four (4) weeks after the date of filing said petition, and notice thereof shall be given to the heirs, devisees and legatees of said decedent, or the next of kin of said minor or incompetent person, whose names and addresses are known, by mail not less than twenty (20) days prior to said hearing, and by publication for not less than three (3) consecutive weeks prior to such hearing as to heirs, devisees and legatees of said deceased person, or the next of kin of said minor or incompetent person whose names and addresses be not known.

If the court shall find upon hearing that it is necessary for the preservation of the value of said property, or its rental value, to lease said property, the court shall direct that the administrator, administrator with will annexed or executor of such deceased person, or the guardian of such minor or incompetent person shall advertise that said property will be leased on the best terms available, subject to confirmation by court, and that said proposed lease or leases shall be presented to the court at the date therein fixed, not less than four (4) weeks following the date of said order, and notice of said proposed leasing shall be given by publication for not less than three (3) consecutive weeks and by mailing a copy of such notice to the heirs, devisees and legatees of such deceased person, or the next of kin of such minor incompetent person, whose names and addresses are known, not less than twenty (20) days prior to the date fixed. Laws 1953 P. 251, Sec. 2.

Laws 1953, p. 251, § 2.

§58963.  Presentation of proposed lease to court  Review by court  Approval  Bond.

On the date fixed in the notice in the last preceding section, if a proposed lease, or leases, shall have been presented to the administrator, administrator with will annexed, executor, or guardian which shall meet with the approval of said administrator, administrator with will annexed, executor or guardian he shall present the same to the district court administering the estate of said decedent or minor or incompetent person, and on said date the district court shall review the said proposed lease or leases which shall have been approved by said administrator, administrator with will annexed, executor or guardian, and any objections interposed thereto, and shall ascertain whether it shall be to the best interest of the estate of said deceased person, minor or incompetent to enter into said proposed lease, or any of said proposed leases, and, if it shall be to the best interest of the estate of said deceased person, minor or incompetent person shall approve that one which shall in the opinion of said district court be most advantageous to the estate of said deceased person, or minor or incompetent person.  The court shall direct the administrator, administrator with will annexed, executor or guardian to execute the lease upon there being furnished to him a bond, conditioned for faithful performance of said lease by the lessee, in a sum equal to onefifth (1/5) of the total rental to be paid under said lease, or the rental for two (2) years, or the value of the improvements agreed to be placed upon said leased property by the lessee, whichever is the greater.  In case said lease shall not have a definite sum upon which to base such percentage the district court shall estimate the amount of the prospective rental for the lease period and fix the bond accordingly.

Laws 1953, p. 252, § 3.

§581001.  Disposition of property upon insufficient evidence of survivorship.

Where the title to property or the devolution thereof depends upon priority of death of two or more persons and there is no sufficient evidence to establish that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this act.

§581002.  Beneficiaries.

If property is so disposed of that the right of a beneficiary to succeed to any interest therein is conditional upon his surviving another person, and both persons die, and there is no sufficient evidence to establish that the two have died otherwise than simultaneously, the beneficiary shall be deemed not to have survived. If there is no sufficient evidence to establish that two or more beneficiaries have died otherwise than simultaneously and property has been disposed of in such a way that at the time of their death each of such beneficiaries would have been entitled to the property if he had survived the others, the property shall be divided into as many equal portions as there were such beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each of such beneficiaries had survived.

Laws 1959, p. 395, § 2.

§581003.  Joint tenants or tenants by the entirety.

Where there is no sufficient evidence to establish that the two joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed onehalf (1/2) as if one had survived and onehalf (1/2) as if the other had survived.  If there are more than two joint tenants and all of them have so died the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.  The term "joint tenants" includes owners of property held under circumstances which entitled one or more to the whole of the property on the death of the other or others.

Laws 1959, p. 395, § 3.

§581004.  Husband and wife.

Where a husband and wife have died, leaving community property, and there is no sufficient evidence to establish that they have died otherwise than simultaneously, onehalf (1/2) of all the community property shall pass as if the husband had survived and as if said onehalf (1/2) were his separate property, and the other onehalf (1/2) thereof shall pass as if the wife had survived and as if said other onehalf (1/2) were her separate property.

Laws 1959, p. 395, § 4.

§581005.  Life or accident policies  Annuity contracts  Distribution of proceeds.

Where the insured or the annuitant and the beneficiary in a policy of life or accident insurance or in an annuity contract have died and there is no sufficient evidence to establish that they have died other than simultaneously, the proceeds of the policy or contract shall be distributed as if the insured or annuitant had survived the beneficiary, except if the policy or contract is community property of the insured or annuitant and his spouse, and there is no alternative beneficiary, or no alternative beneficiary except the estate or personal representatives of the insured, the proceeds shall be distributed as community property under Section 4.

Laws 1959, p. 395, § 5.

§581006.  Inapplication in certain cases.

This act shall not apply in the case of wills, living trusts, deeds, or contracts of insurance or annuity, or any other instrument wherein provision is made for distribution of property different from the provisions of this act, or where provision is made for a presumption as to survivorship which results in a distribution of property different from that here provided, in all of which cases the provisions of such instrument shall be given effect.

Laws 1959, p. 396, § 6.

§581007.  Construction and interpretation.

This act shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.

Laws 1959, p. 396, § 7.

§581008.  Citation.

This act may be cited as the Uniform Simultaneous Death Act.

Laws 1959, p. 396, § 8.

§58-1051.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1052.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1053.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1055.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1056.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1058.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1059.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1060.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1061.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§58-1062.  Repealed by Laws 1992, c. 274, § 7, eff. Sept. 1, 1992.

§581063.  Supervised power of attorney.

A.  Any person over eighteen (18) years of age may execute a supervised power ofattorney pursuant to the provisions of this section.

B.  A supervised power of attorney is a power of attorney by which a person nominates another to be the attorneyinfact of such person and charges such attorneyinfact with the care, custody and management of the estate of such person and which is approved by the court as such.

C.  Any such nomination shall be by a written instrument approved by the district court of the county of residence of the person executing the power upon a petition filed by such person.

Before approving any such nomination, the court shall cause notice of such petition to be:

1.  published for at least one (1) time in a newspaper, authorized to publish legal notices, of general circulation in the county in which the petition has been filed; and

2.  mailed by certified mail to each heiratlaw of the person creating the power at such heir's address as last known to the petitioner.

Such notice shall be published or mailed as required, at least ten (10) days prior to the date set by the court for hearing on the petition.  After hearing and examination upon such petition, the district court shall approve of such supervised power of attorney if it appears to the court that such approval would be in the best interest of the petitioner.

D.  The holder of a supervised power of attorney shall give bond to the State of Oklahoma in like manner and with like conditions as provided for guardians of incapacitated and partially incapacitated persons unless the court determines that a bond is not necessary.

E.  Upon the appointment of a holder of a supervised power of attorney and approval thereof by the court, the person shall not thereafter have the power to enter into any contract creating an obligation against his estate except for necessities.  All acts done by the holder of a supervised power of attorney shall have the same effect and inure to the benefit of and bind such person and his heirsatlaw.  A supervised power of attorney shall not be affected by the subsequent disability or incapacity of the person executing it.

F.  The holder of a supervised power of attorney shall be required to make at least an annual accounting to the court and to the person of any receipts and disbursements received or expenditures made by the holder of the supervised power of attorney on behalf of such person during the previous year.  The court shall set the accounting for hearing and cause notice to be mailed to the person and to each of his heirsatlaw at such heir's address as last known to the holder of the power of attorney at least ten (10) days prior to the hearing.  At the hearing the court shall examine such account and approve the same if all receipts appear to be accounted for and if all expenditures appear to be proper and in the best interests of the ward.

G.  The holder of a supervised power of attorney may receive as compensation for his services the compensation provided by law for guardians pursuant to the provisions of Section 4401 of Title 30 of the Oklahoma Statutes if allowed by the court.

H.  Except as otherwise provided in this section, the holder of a supervised power of attorney shall comply with all laws applying to the estate of a person under guardianship insofar as they pertain to the sale, mortgage or leasing of the property of a person granting such power.

I.  A supervised power of attorney may be discharged by the court upon the application of the person, any of his heirsatlaw, or the holder of the supervised power of attorney or otherwise upon such notice to the person, his heirsatlaw, or the holder of the supervised power of attorney not joining in the petition as the court may determine reasonable and proper, when it appears that the supervised power of attorney is no longer necessary.  Upon the termination of a supervised power of attorney, a holder of a supervised power of attorney shall account to the court and shall turn over all assets in his possession belonging to the person either to such person or to his personal representative as the court shall direct.

J.  A holder of a supervised power of attorney shall keep safe the estate of the person and shall perform diligently and in good faith, as a prudent person would manage his own property, not with regard to speculation but with regard to conservation and growth, the specific duties and powers granted by the supervised power of attorney.

K.  As used in this section the term "heirsatlaw" shall mean those persons then living who would inherit from the person executing the supervised power of attorney under Section 213 of Title 84 of the Oklahoma Statutes should such person die at the time in question.

§581071.  Short title.

Sections 1071 through 1077 of this title shall be known and may be cited as the "Uniform Durable Power of Attorney Act".

Added by Laws 1988, c. 293, § 1, eff. Nov. 1, 1988.  Amended by Laws 1992, c. 274, § 4, eff. Sept. 1, 1992; Laws 1993, c. 345, § 12, eff. Sept. 1, 1993.

§581072.  Definition.

A durable power of attorney is a power of attorney by which a principal designates another his attorneyinfact in writing and the writing contains the words "This power of attorney shall not be affected by subsequent disability or incapacity of the principal, or lapse of time," or "This power of attorney shall become effective upon the disability or incapacity of the principal," or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity, and, unless it states a time of termination, notwithstanding the lapse of time since the execution of the instrument.

Added by Laws 1988, c. 293, § 2, eff. Nov. 1, 1988.

§58-1072.1.  Attributes of durable power of attorney - Authority granted.

A.  The durable power of attorney may show or state:

1.  The fact of execution under the provisions of the Uniform Durable Power of Attorney Act;

2.  The time and conditions under which the power is to become effective;

3.  The extent and scope of the powers conferred; and

4.  Who is to exercise the power, including any successor attorney-in-fact if a prior appointed attorney-in-fact dies, ceases to act, refuses or is unable to serve, or resigns.

B.  The power may grant complete or limited authority with respect to the principal's:

1.  Person, including, but not limited to, health and medical care decisions and a do-not-resuscitate consent on the principal's behalf, but excluding:

a. the execution, on behalf of the principal, of a Directive to Physicians, an Advance Directive for Health Care, Living Will, or other document purporting to authorize life-sustaining treatment decisions, and

b. the making of life-sustaining treatment decisions unless the power complies with the requirements for a health care proxy under the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act or the Oklahoma Do-Not-Resuscitate Act; and

2.  Property, including homestead property, whether real, personal, intangible or mixed.

Added by Laws 1992, c. 274, § 5, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 345, § 13, eff. Sept. 1, 1993; Laws 1997, c. 327, § 16, eff. Nov. 1, 1997.

§58-1072.2.  Execution - Witnesses - Presumptions - Validity of prior powers.

A.  A durable power of attorney may be executed in accordance with the following provisions; provided, however, failure to execute a power of attorney as prescribed in this section shall not be construed to diminish the effect or validity of an otherwise properly executed durable power of attorney:

1.  The principal shall sign the power of attorney at its end, or, if the principal is unable, some other person shall subscribe his name thereto in his presence and by his direction.  The principal, or such other person, shall sign in the presence of two witnesses, each of whom shall sign his name in the presence of the principal and each other;

2.  The witnesses shall not be:

a. under eighteen (18) years of age,

b. related to the principal by blood or marriage, or

c. the attorney-in-fact or anyone related to the attorney-in-fact by blood or marriage; and

3.  The execution of the power of attorney shall be in substantially the following form:

Signed:_________________________

(Principal's signature)

City, County, and State of Residence

____________________________________

____________________________________

The principal is personally known to me and I believe the principal to be of sound mind.  I am eighteen (18) years of age or older.  I am not related to the principal by blood or marriage, or related to the attorney-in-fact by blood or marriage.  The principal has declared to me that this instrument is his power of attorney granting to the named attorney-in-fact the power and authority specified herein, and that he has willingly made and executed it as his free and voluntary act for the purposes herein expressed.

Witness:_________________________

Witness:_________________________

STATE OF OKLAHOMA  )

) SS.

COUNTY OF____________)

Before me, the undersigned authority, on this ____ day of _______________, 19____, personally appeared ____________________ (principal), _________________________ (witness), and _____________ (witness), whose names are subscribed to the foregoing instrument in their respective capacities, and all of said persons being by me duly sworn, the principal declared to me and to the said witnesses in my presence that the instrument is his or her power of attorney, and that the principal has willingly and voluntarily made and executed it as the free act and deed of the principal for the purposes therein expressed, and the witnesses declared to me that they were each eighteen (18) years of age or over, and that neither of them is related to the principal by blood or marriage, or related to the attorney-in-fact by blood or marriage.

____________________________

Notary Public

My Commission Expires:

______________________

B.  Execution of a durable power of attorney in substantially the form prescribed by this section shall create a presumption that the principal understands the nature and purpose of the power of attorney and has executed the same while being of sound mind, and of his free will.  A person dealing with the attorney-in-fact shall not be required to inquire into the validity or adequacy of the execution of the power of attorney, nor shall any such person be required to inquire into the validity or propriety of any act of an attorney-in-fact apparently authorized by a power of attorney executed pursuant to this section.

C.  Notwithstanding the provisions of Section 26 of Title 16 of the Oklahoma Statutes, county clerks shall record any durable power of attorney executed in substantially the form prescribed in subsection A of this section.

D.  All powers of attorney executed prior to September 1, 1992, pursuant to the provisions of Sections 1051 through 1062 of Title 58 of the Oklahoma Statutes or the Uniform Durable Power of Attorney Act shall be valid.  All durable powers of attorney established on or after September 1, 1992, shall be executed pursuant to the provisions of the Uniform Durable Power of Attorney Act.

E.  A power of attorney executed in another state shall be considered valid for purposes of the Uniform Durable Power of Attorney Act if the power of attorney and the execution of the power of attorney substantially comply with the requirements of the Uniform Durable Power of Attorney Act.

F.  Nothing in this section shall be construed to affect powers of attorney established pursuant to common law.

Added by Laws 1992, c. 274, § 6, eff. Sept. 1, 1992.

§581073.  Disability or incapacity of principal not affecting acts done pursuant to durable power of attorney.

All acts done by an attorneyinfact pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and his successors in interest as if the principal were competent and not disabled.

Added by Laws 1988, c. 293, § 3, eff. Nov. 1, 1988.

§581074.  Relationship of courtappointed fiduciary and attorneyinfact  Principal's nomination of fiduciary.

A.  If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the estate, or other fiduciary charged with the management of all of the principal's property or all of his property except specified exclusions, the attorneyinfact is accountable to the fiduciary as well as to the principal.  The fiduciary has the same power to revoke or amend the power of attorney that the principal would have had if he were not disabled or incapacitated.

B.  A principal may nominate, by a durable power of attorney, the conservator, guardian of his estate, or guardian of his person for consideration by the court if protective proceedings for the principal's person or estate are thereafter commenced.  The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification.

Added by Laws 1988, c. 293, § 4, eff. Nov. 1, 1988.

§581075.  Death, disability or incapacity of principal  Effect on power of attorney.

A.  Death of the principal revokes and terminates the power of attorney, provided however, the death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke or terminate the agency as to the attorneyinfact or other person, who, without actual knowledge of the death of the principal, acts in good faith under the power.  Any action so taken, unless otherwise invalid or unenforceable, binds successors in interest of the principal.

B.  The disability or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke or terminate the agency as to the attorneyinfact or other person, who, without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power.  Any action so taken, unless otherwise invalid or unenforceable, binds the principal and his successors in interest.

Added by Laws 1988, c. 293, § 5, eff. Nov. 1, 1988.

§581076.  Affidavit of lack of knowledge of termination or revocation of power of attorney.

As to acts undertaken in good faith reliance thereon, an affidavit executed by the attorneyinfact under a power of attorney, durable or otherwise, stating that he did not have at the time of exercise of the power actual knowledge of the termination of the power by revocation or of the principal's death, disability, or incapacity, is conclusive proof of the nonrevocation or nontermination of the power at that time.  If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable.  This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal's capacity.

Added by Laws 1988, c. 293, § 6, eff. Nov. 1, 1988.

§581077.  Construction and application of act.

The Uniform Durable Power of Attorney Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1988, c. 293, § 7, eff. Nov. 1, 1988.

§581081.  Standards of conduct and liability.

Any attorneyinfact, whether acting pursuant to a durable or nondurable power of attorney or otherwise, is bound by standards of conduct and liability applicable to other fiduciaries.

Added by Laws 1988, c. 293, § 9, eff. Nov. 1, 1988.

§581101.  Application of act.

When an Oklahoma resident dies leaving a surviving spouse, and leaves a will which gives all of the estate to such surviving spouse and names such surviving spouse as executor, the procedures set out in this act may be used and shall control over other provisions of law to the contrary, and unless contrary hereto, all applicable existing law shall remain in force and effect.

Laws 1979, c. 258, § 14, eff. Oct. 1, 1979.

§581102.  Petition  Filing  Contents.

If electing to use this act, the surviving spouse shall file, in the court having probate jurisdiction of the will, a written, verified petition with the will or a copy attached which shall allege:

1.  That decedent died an Oklahoma resident leaving a will which gives all of the decedent's estate to the surviving spouse and names the surviving spouse as executor;

2.  The date and place of death of decedent;

3.  That petitioner is the surviving spouse of decedent and consents to serve as executor;

4.  The names, relationship, ages and addresses of the petitioner and the heirs and contingent legatees and devisees of the decedent; and

5.  The nature and estimated value of the estate, to the best of petitioner's knowledge.

Laws 1979, c. 258, § 15, eff. Oct. 1, 1979.

§581103.  Hearing  Notice.

Upon filing of the petition, the court shall fix a time, place and date for hearing the petition which date shall be not less than ten (10) nor more than thirty (30) days from the filing of the petition. Notice shall be given as provided by law for hearing of a petition for probate or other wills.  Proof of such notice shall be made and filed as in other estate proceedings.

Laws 1979, c. 258, § 16, eff. Oct. 1, 1979.

§581104.  Admission of will to probate  Appointment of surviving spouse as personal representative  Duties of representative.

A.  At the time and place of such hearing or at the postponement thereof, after first receiving satisfactory proof of the giving of the notice of the hearing, and if there is no contest to the probate of the will or the appointment of the personal representative, the court shall receive proof of the will and, if satisfied thereby, may admit the will to probate and order the appointment and qualification of the surviving spouse as personal representative.  Unless the will provides otherwise, the court, in its discretion, may waive or require the giving of bond by the spouse regardless of the known or estimated value of the estate. The court, at a later time, for good cause shown, may waive or require a bond of the personal representative.

B.  After being appointed personal representative, the surviving spouse shall:

1.  Give notice to creditors in the manner provided in Section 331 of this titlewith respect to a decedent who has been dead for a period of more than five (5) years prior to the commencement of a probate proceeding for such decedent's estate, and file the appropriate affidavits as provided in Section 332 of this title;

2.  Make and return to the court, as in other estate proceedings, a true inventory and appraisement of all the estate of the decedent, except that the surviving spouse alone may appraise the values thereof and shall appraise the items set out in the estate inventory at their fair market values and no appraisers need be appointed by the court.  Both the estate inventory and the appraisement thereof shall be verified by the surviving spouse;

3.  Prepare all returns and reports required by law with regard to estate, income and other taxes owed by the decedent or the estate and obtain receipts, releases and waivers as are required in regard thereto, or in regard to estate taxes, obtain an order releasing estate tax liability from the district court; and

4.  Carry out all other duties of a personal representative as in other estate proceedings.

Amended by Laws 1988, c. 228, § 19, emerg. eff. June 22, 1988.

§581105.  Final account  Filing  Requisites  Petition.

After completing all applicable provisions of this act, the surviving spouse shall prepare and file a final account which need only include a description of income and expenditures, as in other estate proceedings and shall petition the court:

1.  To approve the Final account;

2.  To determine the names and identities of the heirs and that the surviving spouse is the sole legatee and devisee of the decedent;

3.  To order distribution to the surviving spouse of all remaining assets of the estate; and

4.  To discharge the surviving spouse and any sureties on the bond from further duties and liabilities.

Laws 1979, c. 258, § 19, eff. Oct. 1, 1979.

§581106.  Final account and petition  Date, time and place  Notice  Hearing.

The court shall thereupon fix a date, time and place for the final account and petition, which date shall be not less than ten (10) nor more than thirty (30) days after the filing of the final account and petition.  There shall be notice given by mailing to the heirs and contingent legatees and devisees of the decedent, whose names and addresses are known, not less than ten (10) days prior to the date of the hearing and by publication one time in a newspaper in the county not less than ten (10) days prior to the hearing. Proof of such notice shall be made and filed as in other estate proceedings.

The hearing shall be held and findings and orders made, filed and recorded in the same manner as in other estate proceedings.

Laws 1979, c. 258, § 19, eff. Oct. 1, 1979.

§581201.  Short title.

Sections 1201 through 1225 of this title shall be known and may be cited as the "Oklahoma Uniform Transfers to Minors Act".

Added by Laws 1986, c. 261, § 1, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 158, § 1, eff. Sept. 1, 1993.

§581202.  Definitions.

As used in the Oklahoma Uniform Transfers to Minors Act:

1.  "Adult" means an individual who has attained the age of twenty-one (21) years.

2.  "Benefit plan" means an employer's plan for the benefit of an employee or partner.

3.  "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

4.  "Guardian" means a person appointed or qualified by a court to act as guardian of the estate or of the person and the estate.

5.  "Court" means the district court of this state in the county where the minor resides, or, if the minor is not a resident of this state, the district court of this state in the county where the custodian resides or has his principal place of business.

6.  "Custodial property" means:

a. any interest in property transferred to a custodian pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act, and

b. the income from and proceeds of that interest in property.

7.  "Custodian" means a person so designated pursuant to Section 1210 of this title or a successor or substitute custodian designated pursuant to Section 1219 of this title.

8.  "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised according to state or federal law.

9.  "Legal representative" means an individual's personal representative, conservator, or guardian.

10.  "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

11.  "Minor" means an individual who has not attained the age of twenty-one (21) years.

12.  "Person" means an individual, corporation, organization, or other legal entity.

13.  "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate, or a person legally authorized to perform substantially the same functions.

14.  "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

15.  "Transfer" means a transaction that creates custodial property pursuant to Section 1210 of this title.

16.  "Transferor" means a person who makes a transfer pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act.

17.  "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

Added by Laws 1986, c. 261, § 2, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 158, § 2, eff. Sept. 1, 1993.

§581203.  Applicability of law  Custodianship.

A.  The Oklahoma Uniform Transfers to Minors Act applies to a transfer that refers to the Oklahoma Uniform Transfers to Minors Act in the designation provided for in subsection A of Section 10 of this act by which the transfer is made if at the time of the transfer, the transferor, minor, or custodian is a resident of this state or the custodial property is located in this state.  The custodianship so created remains subject to the provisions of the Oklahoma Uniform Transfers to Minors Act despite a subsequent change in residence of the transferor, minor, or custodian, or the removal of custodial property from this state.

B.  A person designated as a custodian pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

C.  A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, minor, or custodian is a resident of the designated state or the custodial property is located in the designated state.

Added by Laws 1986, c. 261, § 3, eff. Nov. 1, 1986.

§581204.  Nomination of custodian.

A.  A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words:  "as custodian for ________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act."  The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve.  The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

B.  A custodian nominated pursuant to the provisions of this section must be a person to whom a transfer of property of that kind may be made according to the provisions of subsection A of Section 10 of this act.

C.  The nomination of a custodian pursuant to the provisions of this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed pursuant to the provisions of Section 10 of this act.  Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to the provisions of Section 10 of this act.

Added by Laws 1986, c. 261, § 4, eff. Nov. 1, 1986.

§581205.  Irrevocable transfers to custodian.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to the provisions of Section 10 of this act.

Added by Laws 1986, c. 261, § 5, eff. Nov. 1, 1986.

§581206.  Personal representatives or trustees  Irrevocable transfers to custodian.

A.  A personal representative or trustee may make an irrevocable transfer pursuant to the provisions of Section 10 of this act to a custodian for the benefit of a minor as authorized in the governing will or trust.

B.  If the testator or settlor has nominated a custodian according to Section 4 of this act to receive the custodial property, the transfer must be made to that person.

C.  If the testator or settlor has not nominated a custodian according to Section 4 of this act, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind according to the provisions of subsection A of Section 10 of this act.

Added by Laws 1986, c. 261, § 6, eff. Nov. 1, 1986.

§581207.  Personal representatives, trustees or guardians  Irrevocable transfers to adult or trust company as custodian.

A.  Subject to the provisions of subsection C of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to the provisions of Section 10 of this act, in the absence of a will or under a will or trust that does not contain an authorization to do so.

B.  Subject to the provisions of subsection C of this section, a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to the provisions of Section 10 of this act.

C.  A transfer according to the provisions of subsection A or B of this section may be made only if:

1.  the personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor,

2.  the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument, and

3.  the transfer is authorized by the court if it exceeds Ten Thousand Dollars ($10,000.00) in value.

Added by Laws 1986, c. 261, § 7, eff. Nov. 1, 1986.

§581208.  Persons holding property of or owing debt to minor  Irrevocable transfers to custodian.

A.  Subject to the provisions of subsections B and C of this section, a person not subject to the provisions of Sections 6 or 7 of this act who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to the provisions of Section 10 of this act.

B. If a person having the right to do so pursuant to the provisions of Section 4 of this act has nominated a custodian according to the provisions of Section 4 of this act to receive the custodial property, the transfer must be made to that person.

C.  If no custodian has been nominated pursuant to the provisions of Section 4 of this act, or all persons nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer pursuant to the provisions of this section may be made to an adult member of the minor's family or to a trust company, unless the property exceeds Ten Thousand Dollars ($10,000.00) in value.

Added by Laws 1986, c. 261, § 8, eff. Nov. 1, 1986.

§581209.  Acknowledgment of delivery.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act.

Added by Laws 1986, c. 261, § 9, eff. Nov. 1, 1986.

§581210.  Creation of custodial property  Transfers.

A.  Custodial property is created and a transfer is made whenever:

1.  An uncertificated security or a certificated security in registered form is either:

a. registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

b. delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection B of this section; or

2.  Money is paid or delivered or a security held in the name of a broker, financial institution, or its nominee is transferred to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act".  Money paid or delivered to a financial institution as prescribed in this paragraph also may be deposited using the terms "Payable on Death" or "P.O.D.", in which case, such deposits shall be payable on the designated minor's death to a trust designated in the deposit account agreement as the "P.O.D." beneficiary, or to an individual named beneficiary if living and if not living, to the named beneficiary's estate, notwithstanding any provision to the contrary contained in Sections 41 through 57 of Title 84 of the Oklahoma Statutes.  A security held or transferred as prescribed in this paragraph also may be subject to a beneficiary designation pursuant to the Oklahoma Uniform TOD Security Registration Act, in which case, the security shall be transferable on the designated minor's death to a named beneficiary, if living and if not living, to the named beneficiary's estate, notwithstanding any provision to the contrary contained in Sections 41 through 57 of Title 84 of the Oklahoma Statutes; or

3.  The ownership of a life or endowment insurance policy or annuity contract is either:

a. registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

b. assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

4.  An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

5.  An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

6.  A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

a. issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

b. delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act"; or

7.  An interest in any property not described in paragraphs 1, 2, 3, 4, 5 and 6 is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form  set forth in subsection B of this section.

B.  An instrument in the following form satisfies the requirements of subparagraph b of paragraph 1 and paragraph 7 of subsection A of this section:

"TRANSFER UNDER THE OKLAHOMA UNIFORM TRANSFERS TO MINORS ACT

I, _________________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to __________________ (name of custodian), as custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated: _________________________

__________________________________________

(Signature)

_________________________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Oklahoma Uniform Transfers to Minors Act.

Dated: ___________________

_________________________________________"

(Signature of Custodian)

C.  A transferor shall place the custodian in control of the custodial property as soon as practicable.

Added by Laws 1986, c. 261, § 10, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 158, § 3, eff. Sept. 1, 1993; Laws 1994, c. 313, § 7, eff. Sept. 1, 1994.

§581211.  Limitations on transfers.

A transfer may be made only for one minor, and only one person may be the custodian.  All custodial property held according to the provisions of the Oklahoma Uniform Transfers to Minors Act by the same custodian for the benefit of the same minor constitutes a single custodianship.

Added by Laws 1986, c. 261, § 11, eff. Nov. 1, 1986.

§581212.  Validity and effect of transfers.

A.  The validity of a transfer made in a manner prescribed in the Oklahoma Uniform Transfers to Minors Act is not affected by:

1. failure of the transferor to comply with subsection C of Section 10 of this act concerning possession and control; or

2. designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian pursuant to the provisions of subsection A of Section 10 of this act; or

3. death or incapacity of a person nominated pursuant to the provisions of Section 4 of this act or designated according to the provisions of Section 10 of this act as custodian or the disclaimer of the office by that person.

B.  A transfer made pursuant to the provisions of Section 10 of this act is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided for in the Oklahoma Uniform Transfers to Minors Act, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided for in the Oklahoma Uniform Transfers to Minors Act.

C.  By making a transfer, the transferor incorporates in the disposition all the provisions of the Oklahoma Uniform Transfers to Minors Act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided for in the Oklahoma Uniform Transfers to Minors Act.

Added by Laws 1986, c. 261, § 12, eff. Nov. 1, 1986.

§581213.  Powers and duties of custodians.

A.  A custodian shall:

1.  take control of custodial property;

2.  register or record title to custodial property if appropriate; and

3.  collect, hold, manage, invest, and reinvest custodial property.

B.  In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries.  If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise.  However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

C.  A custodian may invest in or pay premiums on life insurance or endowment policies on:

1.  the life of the minor only if the minor or the minor's estate is the sole beneficiary, or

2.  the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

D.  A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, following in substance by the words:  "as a custodian for __________________ (name of minor) under the Oklahoma Uniform Transfers to Minors Act."

E.  A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen (14) years.

Added by Laws 1986, c. 261, § 13, eff. Nov. 1, 1986.

§581214.  Rights, powers and authority of custodians over property.

A.  A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

B.  The provisions of this section do not relieve a custodian from liability for breach of the provisions of Section 13 of this act.

Added by Laws 1986, c. 261, § 14, eff. Nov. 1, 1986.

§581215.  Delivery or payment to minor  Expenditures for minor's benefit.

A.  A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

1.  the duty or ability of the custodian personally or of any other person to support the minor, or

2.  any other income or property of the minor which may be applicable or available for that purpose.

B.  On petition of an interested person or the minor if the minor has attained the age of fourteen (14) years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

C.  A delivery, payment, or expenditure pursuant to the provisions of this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

Added by Laws 1986, c. 261, § 15, eff. Nov. 1, 1986.

§581216.  Expenses and compensation of custodian  Bond.

A.  A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

B.  Except for one who is a transferor pursuant to the provisions of Section 5 of this act, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

C.  Except as provided for in subsection F of Section 19 of this act, a custodian need not give a bond.

Added by Laws 1986, c. 261, § 16, eff. Nov. 1, 1986.

§581217.  Persons dealing with purported custodian  Responsibilities.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

1.  the validity of the purported custodian's designation; or

2.  the propriety of, or the authority pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act for, any act of the purported custodian; or

3.  the validity or propriety pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

4.  the propriety of the application of any property of the minor delivered to the purported custodian.

Added by Laws 1986, c. 261, § 17, eff. Nov. 1, 1986.

§581218.  Claims against custodial property  Liability of custodian or minor.

A.  A claim based on:

1.  a contract entered into by a custodian acting in a custodial capacity, or

2.  an obligation arising from the ownership or control of custodial property, or

3.  a tort committed during the custodianship,

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

B.  A custodian is not personally liable:

1.  on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

2.  for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

C.  A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

Added by Laws 1986, c. 261, § 18, eff. Nov. 1, 1986.

§581219.  Successor or substitute custodian.

A.  A person nominated in accordance with the provisions of Section 4 of this act or designated pursuant to the provisions of Section 10 of this act as custodian may decline to serve by delivering a valid disclaimer pursuant to the provisions of Sections 751 through 759 of Title 60 of the Oklahoma Statutes to the person who made the nomination or to the transferor or the transferor's legal representative.  If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated in accordance with the provisions of Section 4 of this act, the person who made the nomination may nominate a substitute custodian in accordance with the provisions of Section 4 of this act; otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property in accordance with the provisions of subsection A of Section 10 of this act.  The custodian so designated has the rights of a successor custodian.

B.  A custodian at any time may designate a trust company or an adult other than a transferor according to the provisions of Section 5 of this act as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor.  If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

C.  A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen (14) years and to the successor custodian and by delivering the custodial property to the successor custodian.

D.  If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor custodian and the minor has attained the age of fourteen (14) years, the minor may designate as successor custodian, in the manner prescribed in subsection B of this section, an adult member of the minor's family, a guardian of the minor, or a trust company.  If the minor has not attained the age of fourteen (14) years or fails to act within sixty (60) days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

E.  A custodian who declines to serve in accordance with the provisions of subsection A of this section or resigns pursuant to the provisions of subsection C of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian.  The successor custodian, by action, may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

F.  A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of fourteen (14) years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor pursuant to the provisions of Section 5 of this act or to require the custodian to give appropriate bond.

Added by Laws 1986, c. 261, § 19, eff. Nov. 1, 1986.

§581220.  Accounting by custodian.

A.  A minor who has attained the age of fourteen (14) years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

1.  for an accounting by the custodian or the custodian's legal representative; or

2.  for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action pursuant to the provisions of Section 18 of this act to which the minor or the minor's legal representative was a party.

B.  A successor custodian may petition the court for an accounting by the predecessor custodian.

C.  The court, in a proceeding pursuant to the provisions of the Oklahoma Uniform Transfers to Minors Act or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

D.  If a custodian is removed according to the provisions of subsection F of Section 19 of this act, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

Added by Laws 1986, c. 261, § 20, eff. Nov. 1, 1986.

§581221.  Minor's death or attainment of majority.

A.  The custodian shall transfer in an appropriate manner the custodial property to the minor, the minor's estate, or the minor's beneficiary as prescribed in paragraph 2 of subsection A of Section 1210 of this title upon the earlier of:

1.  The minor's attainment of eighteen (18) years of age with respect to custodial property transferred pursuant to the provisions of Section 1205 or 1206 of this title, unless the transfer is delayed pursuant to subsection B of this section; or

2.  The minor's attainment of majority pursuant to the laws of this state with respect to custodial property transferred pursuant to the provisions of Section 1207 or 1208 of this title; or

3.  The minor's death.

B.  A transfer required by paragraph 1 of subsection A of this section may be delayed until a specified time after the minor attains eighteen (18) years of age but not later than when the minor attains twenty-one (21) years of age.  The time for a transfer pursuant to this subsection must be specified at the time of the transfer whether made under Section 1210 of this title or by will or trust and shall be in substantially the following words:  "The custodian shall transfer this property to      (name of minor) [on (specified date)] [when (he or she) reaches the age of      (age, after eighteen (18) years and at or before twenty-one (21) years)]."

Added by Laws 1986, c. 261, § 21, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 158, § 4, eff. Sept. 1, 1993.

§581222.  Transfer under other laws after effective date of act.

The Oklahoma Uniform Transfers to Minors Act applies to a transfer within the scope of the provisions of Section 3 of this act which is made after the effective date of this act if:

1.  the transfer purports to have been made according to the provisions of the Oklahoma Uniform Gifts to Minors Act; or

2.  the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of the Oklahoma Uniform Transfers to Minors Act is necessary to validate the transfer.

Added by Laws 1986, c. 261, § 22, eff. Nov. 1, 1986.

§581223.  Transfers under other law prior to effective date.

A.  Any transfer of custodial property as that term is defined in the Oklahoma Uniform Transfers to Minors Act made before the effective date of this act is validated although there was no specific authority in the Oklahoma Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

B.  The Oklahoma Uniform Transfers to Minors Act applies to all transfers made before the effective date of this act in a manner and form prescribed in the Oklahoma Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on the effective date of this act.

C.  A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

D.  With respect to the age of a minor for whom custodial property is held under the Oklahoma Uniform Transfers to Minors Act, paragraphs 1 and 11 of Section 1202 and paragraph 1 of subsection A of Section 1221 of this title do not apply to custodial property held in a custodianship which terminated because of the minor's attainment of the age of eighteen (18) years after November 1, 1986 and before September 1, 1993.

Added by Laws 1986, c. 261, § 23, eff. Nov. 1, 1986.  Amended by Laws 1993, c. 158, § 5, eff. Sept. 1, 1993.

§581224.  Application and construction.

The Oklahoma Uniform Transfers to Minors Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1986, c. 261, § 24, eff. Nov. 1, 1986.

§581225.  Inapplicability of law to certain transfers  Effect.

To the extent that the Oklahoma Uniform Transfers to Minors Act, by virtue of subsection B of Section 23 of this act, does not apply to transfers made in a manner prescribed in the Oklahoma Uniform Gifts to Minors Act or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of Sections 401 through 410 and Sections 415 through 419 of Title 60 of the Oklahoma Statutes does not affect those transfers or those powers, duties, and immunities.

Added by Laws 1986, c. 261, § 25, eff. Nov. 1, 1986.



Title 59. — Professions and Occupations

OKLAHOMA STATUTES

TITLE 59.

PROFESSIONS AND OCCUPATIONS

_____

§59-15.1.  Short title - Declaration of policy.

Section 15.1 et seq. of this title shall be known and may be cited as the "Oklahoma Accountancy Act".

In order to protect the citizens of this state, the Legislature hereby declares that it is the policy of this state, and the purpose of this act, to promote the reliability of information that is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial, noncommercial and governmental enterprises.  The public interest requires that persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information shall have demonstrated their qualifications to do so, that persons who have not demonstrated and maintained such qualifications, not be permitted to represent themselves as having such special competence or to offer such assurance, that the conduct of registrants as having special competence in accountancy be regulated in all aspects of their professional work, that a public authority competent to prescribe and assess the qualifications and to regulate the conduct of registrants be established, and that the use of titles that have a capacity or tendency to deceive the public as to the status or competence of the persons using such titles be prohibited.

Added by Laws 1965, c. 188, § 1, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 1, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 1, eff. Sept. 1, 1992; Laws 2002, c. 312, § 1, eff. Nov. 1, 2002; Laws 2004, c. 125, § 1, eff. Nov. 1, 2004.

§59-15.1A.  Definitions.

As used in the Oklahoma Accountancy Act:

1.  "Accountancy" means the profession or practice of accounting;

2.  "AICPA" means the American Institute of Certified Public Accountants;

3.  "Applicant" means an individual or entity that has made application to the Board for a certificate, license, or permit or an individual who has made application to take the examination and said application has not been approved;

4.  "Assurance" means independent professional services that improve the quality of information, or its context, for decision makers;

5.  "Attest" means providing the following financial statement services:

a. any audit or other engagement to be performed in accordance with generally accepted auditing standards,

b. any review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS), and

c. any report performed in accordance with the Statements on Standards for Attestation Engagements (SSAE).

The statements on standards specified in this definition shall be adopted by reference by the Board pursuant to rulemaking and shall be those developed for general application by recognized national accountancy organizations;

6.  "Audit" can only be performed by an individual or entity who is registered with the Board and holding a valid permit issued pursuant to the Oklahoma Accountancy Act and means a systematic investigation or appraisal of information, procedures, or operations performed in accordance with generally accepted auditing standards in the United States, for the purpose of determining conformity with established criteria and communicating the results to interested parties;

7.  "Board" means the Oklahoma Accountancy Board;

8.  "Candidate" means an individual who has been qualified and approved by the Board to take an examination for a certificate or license;

9.  "Certificate" means the Oklahoma document issued by the Board to a candidate upon successful completion of the certified public accountant examination designating the holder as a certified public accountant pursuant to the laws of Oklahoma.  "Certificate" shall also mean the Oklahoma document issued by reciprocity to an individual who has previously been certified in another jurisdiction;

10.  "Certified public accountant" means any person who has received a certificate from the Board or other jurisdictions;

11.  "Client" means the individual or entity which retains a registrant to perform professional services;

12.  "Compilation" when used with reference to financial statements, means presenting information in the form of financial statements which is the representation of management or owners without undertaking to express any assurance on the statements;

13.  "CPA" or "C.P.A." means certified public accountant;

14.  "Designated manager" means the individual domiciled in Oklahoma and appointed by the firm partners or shareholders to be responsible for the administration of the office;

15.  "Designee" means the National Association of State Boards of Accountancy (NASBA), American Institute of Certified Public Accountants (AICPA) or other professional bodies approved as acceptable to the Board to provide a qualification appraisal in determining whether any jurisdiction's qualifications for certificate or license are substantially equivalent to Oklahoma's requirements;

16.  "Entity" means an organization whether for profit or not, recognized by the State of Oklahoma to conduct business;

17.  "Examination" means the test administered, supervised, and graded by, or at the direction of, the Board or other jurisdiction that is required for a certificate as a certified public accountant or a license as a public accountant;

18.  "Executive director" means the chief administrative officer of the Board;

19.  "Financial statements" means statements and footnotes related thereto that undertake to present an actual or anticipated financial position as of a point in time, or results of operations, cash flow, or changes in financial position for a period of time, in conformity with generally accepted accounting principles or another comprehensive basis of accounting.  The term does not include incidental financial data included in management advisory service reports to support recommendations to a client; nor does it include tax returns and supporting schedules;

20.  "Firm" means an entity that is either a sole proprietorship, partnership, professional limited liability company, professional limited liability partnership, limited liability partnership or professional corporation, or any other professional form of organization recognized by the State of Oklahoma and issued a permit in accordance with Section 15.15A of this title, including individual partners or shareholders, that is engaged in accountancy;

21.  "Holding out" means any representation by an individual that he or she holds a certificate or license and a valid permit, or by an entity that it holds a valid permit.  Any such representation is presumed to invite the public to rely upon the professional skills implied by the certificate or license and valid permit in connection with the services or products offered;

22.  "Individual" means a human being;

23.  "Jurisdiction" means any state or territory of the United States and the District of Columbia;

24.  "License" means the Oklahoma document issued by the Board to a candidate upon successful completion of the public accountant examination designating the holder as a public accountant pursuant to the laws of Oklahoma.  "License" shall also mean the Oklahoma document issued by the Board by reciprocity to a public accountant who has previously been licensed by examination in another jurisdiction;

25.  "Management advisory services", also known as "management consulting services", "management services", "business advisory services" or other similar designation, hereinafter collectively referred to as "MAS", means the function of providing advice and/or technical assistance, performed in accordance with standards for MAS engagements and MAS consultations such as those issued by the American Institute of Certified Public Accountants, where the primary purpose is to help the client improve the use of its capabilities and resources to achieve its objectives including but not limited to:

a. counseling management in analysis, planning, organizing, operating, risk management and controlling functions,

b. conducting special studies, preparing recommendations, proposing plans and programs, and providing advice and technical assistance in their implementation,

c. reviewing and suggesting improvement of policies, procedures, systems, methods, and organization relationships, and

d. introducing new ideas, concepts, and methods to management.

MAS shall not include recommendations and comments prepared as a direct result of observations made while performing an audit, review, or compilation of financial statements or while providing tax services, including tax consultations;

26.  "NASBA" means the National Association of State Boards of Accountancy;

27.  "PA" or "P.A." means public accountant;

28.  "Partnership" means a contractual relationship based upon a written, oral, or implied agreement between two or more individuals who combine their resources and activities in a joint enterprise and share in varying degrees and by specific agreement in the management and in the profits or losses.  A partnership may be general or limited as the laws of this state define those terms;

29.  "Peer Review" means a review performed pursuant to a set of peer review rules established by the Board.  The term "peer review" also encompasses the term "quality review";

30.  "Permit" means the written authority granted annually by the Board to individuals or firms to practice public accounting in Oklahoma, which is issued pursuant to the Oklahoma Accountancy Act;

31. a. "Practice of public accounting", also known as "practice public accounting", "practice" and "practice accounting", refers to the activities of a registrant in reference to accountancy.  An individual or firm shall be deemed to be engaged in the practice of public accounting if the individual or firm holds itself out to the public in any manner as one skilled in the knowledge, science, and practice of accounting and auditing, taxation and management advisory services and is qualified to render such professional services as a certified public accountant or public accountant, and performs the following:

(1) maintains an office for the transaction of business as a certified public accountant or public accountant,

(2) offers to prospective clients to perform or who does perform on behalf of clients professional services that involve or require an audit, verification, investigation, certification, presentation, or review of financial transactions and accounting records or an attestation concerning any other written assertion,

(3) prepares or certifies for clients reports on audits or investigations of books or records of account, balance sheets, and other financial, accounting and related schedules, exhibits, statements, or reports which are to be used for publication or for the purpose of obtaining credit, or for filing with a court of law or with any governmental agency, or for any other purpose,

(4) generally or incidentally to the work described herein, renders professional services to clients in any or all matters relating to accounting procedure and to the recording, presentation, or certification of financial information or data,

(5) keeps books, or prepares trial balances, financial statements, or reports, all as a part of bookkeeping services for clients,

(6) prepares or signs as the tax preparer, tax returns for clients, consults with clients on tax matters, conducts studies for clients on tax matters and prepares reports for clients on tax matters, unless the services are uncompensated and are limited solely to the registrant's, or the registrant's spouse's lineal and collateral heirs,

(7) prepares personal financial or investment plans or provides to clients products or services of others in implementation of personal financial or investment plans, or

(8) provides management advisory services to clients.

b. An individual or firm not holding a certificate, license or permit shall not be deemed to be engaged in the practice of public accounting if the individual or firm does not hold itself out, solicit, or advertise for clients using the certified public accountant or public accountant designation and engages only in the following services:

(1) keeps books, or prepares trial balances, financial statements, or reports, provided such instruments do not use the terms "audit", "audited", "exam", "examined", "review" or "reviewed" or are not exhibited as having been prepared by a certified public accountant or public accountant.  Nonregistrants may use the following disclaimer language in connection with financial statements to not be in violation of the Oklahoma Accountancy Act:  "I (we) have not audited, examined or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them.",

(2) prepares or signs as the tax preparer, tax returns for clients, consults with clients on tax matters, conducts studies for clients on tax matters and prepares reports for clients on tax matters,

(3) prepares personal financial or investment plans or provides to clients products or services of others in implementation of personal financial or investment plans, or

(4) provides management advisory services to clients.

c. Only permit holders may render or offer to render any attest service, as defined herein, or issue a report on financial statements which purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS).  This restriction shall not prohibit any act of a public official or public employee in the performance of that person's duties.  This restriction shall not be construed to prohibit the performance by any unlicensed individual of other services as set out in subparagraph b of this paragraph,

d. A person is not deemed to be practicing public accounting within the meaning of this section solely by displaying a CPA certificate or a PA license in an office, identifying himself or herself as a CPA or PA on letterhead or business cards, or identifying himself or herself as a CPA or PA.  However, the designation of CPA or PA on such letterheads, business cards, public signs, advertisements, publications directed to clients or potential clients, or financial or tax documents of a client constitutes the practice of public accounting and requires a permit;

32.  "Principal place of business" means that physical location identified by an individual to another jurisdiction's accountancy regulatory agency where substantial administrative or management activities are conducted.  For purposes of substantial equivalency, the physical location cannot be in this state.

33.  "Professional corporation" means a corporation organized pursuant to the laws of this state;

34.  "Professional" means arising out of or related to the specialized knowledge or skills associated with CPAs or PAs;

35.  "Public accountant" means any individual who has received a license from the Board;

36.  "Public interest" means the collective well-being of the community of people and institutions the profession serves;

37.  "Registrant" means a CPA, PA, or firm composed of certified public accountants or public accountants or combination of both currently registered with the Board pursuant to the authority of the Oklahoma Accountancy Act;

38.  "Report", when used with reference to financial statements, or specified elements, accounts or items of a financial statement, means an opinion, report or other form of language that states or implies assurance as to the reliability of any financial statements, or specified elements, accounts or items of a financial statement, and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing.  Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself.  The term "report" includes any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the financial statements referred to and/or special competence on the part of the person or firm issuing such language; and it includes any other form of language that is conventionally understood to imply such assurance and/or such special knowledge or competence.  This definition is not intended to include a report on financial statements prepared by a person not holding a certificate or license.  However, such report shall not refer to "audit", "audited", "exam", "examined", "review" or "reviewed", nor use the language "in accordance with standards established by the American Institute of Certified Public Accountants" or successor of said entity, or governmental agency approved by the Board, except for the Internal Revenue Service.  Nonregistrants may use the following disclaimer language in connection with financial statements to not be in violation of the Oklahoma Accountancy Act:  "I (we) have not audited, examined, or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them.";

39.  "Representation" means any oral or written communication including but not limited to the use of title or legends on letterheads, business cards, office doors, advertisements, and listings conveying the fact that an individual or entity holds a certificate, license or permit;

40.  "Review", when used with reference to financial statements, means a registrant performing inquiry and analytical procedures that provide the registrant with a reasonable basis for expressing limited assurance that there are no material modifications that should be made to the statements in order for them to be in conformity with generally accepted accounting principles or if applicable, with another comprehensive basis of accounting; and

41.  "Substantial equivalency" is a determination by the Oklahoma Accountancy Board or its designee that:

a. the education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to, or exceed, the education, examination and experience requirements contained in the Oklahoma Accountancy Act and rules of the Board, or

b. that an individual certified public accountant's or public accountant's education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements contained in the Oklahoma Accountancy Act and rules of the Board.

Added by Laws 1992, c. 272, § 2, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 293, § 15, eff. July 1, 1994; Laws 2002, c. 312, § 2, eff. Nov. 1, 2002; Laws 2004, c. 125, § 2, eff. Nov. 1, 2004.

§59-15.2.  Oklahoma Accountancy Board - Membership - Qualifications - Terms.

A.  There is hereby re-created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Accountancy Board.  The Oklahoma Accountancy Board shall have the responsibility for administering and enforcing the Oklahoma Accountancy Act.  The Oklahoma Accountancy Board shall be composed of seven (7) members, who shall have professional or practical experience in the use of accounting services and financial matters, so as to be qualified to make judgments about the qualifications and conduct of persons and firms subject to regulation under this act to be appointed by the Governor and confirmed by the Senate.  The number of registrant members shall not be more than six, not including a firm, who shall serve terms of five (5) years.  No member who has served two successive complete terms shall be eligible for reappointment, but an appointment to fill an unexpired term shall not be considered a complete term for this purpose.  The public member shall serve coterminously with the Governor appointing the public member.

B.  One member shall be a public accountant licensed and holding a permit pursuant to the provisions of the Oklahoma Accountancy Act.  A list of qualified persons shall be compiled and submitted to the Governor by the Oklahoma Society of Public Accountants from time to time as appointment of the public accountant Board member is required to be made.  A list of three names shall be submitted for each single appointment from which the Governor may make the appointment.

C.  Five members shall be certified public accountants holding certificates and four shall hold permits issued pursuant to the provisions of the Oklahoma Accountancy Act, at least four of whom shall have been engaged in the practice of public accounting as a certified public accountant continuously for not less than five (5) out of the last fifteen (15) years immediately preceding their appointments.  A list of qualified persons shall be compiled and submitted to the Governor by the Oklahoma Society of Certified Public Accountants from time to time as appointments of the certified public accountant Board members are required.  A list of three names shall be submitted for each single appointment from which the Governor may make the appointment.

D.  One member shall be a public member who is not a certified public accountant or licensed public accountant.  The public member shall be appointed by the Governor to a term coterminous with the Governor.  The public member shall serve at the pleasure of the Governor.

E.  Upon the expiration of the term of office, a member shall continue to serve until a qualified successor has been appointed.  Confirmation by the Senate is required during the next regular session of the Oklahoma Senate for the member to continue to serve.

Added by Laws 1965, c. 188, § 2, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 2, emerg. eff. April 30, 1968; Laws 1980, c. 274, § 1, eff. July 1, 1980; Laws 1986, c. 79, § 1, eff. July 1, 1986; Laws 1992, c. 272, § 3, eff. Sept. 1, 1992; Laws 1998, c. 38, § 1; Laws 2004, c. 125, § 3, eff. Nov. 1, 2004; Laws 2005, c. 1, § 85, emerg. eff. March 15, 2005.

NOTE:  Laws 1992, c. 10, § 1 repealed by Laws 1992, c. 343, § 4, emerg. eff. July 1, 1992.  Laws 2004, c. 27, § 1 repealed by Laws 2005, c. 1, § 86, emerg. eff. March 15, 2005.

§59-15.3.  Vacancies - Disqualification - Removal.

A.  Vacancies on the Board due to death, resignation, or removal as defined in subsections C and D of this section occurring during a term shall be filled by the Governor for the unexpired portion of said term in a manner as provided for appointments to the Board.  Members filling the remainder of a term of a member who has died, resigned, or been removed shall assume office immediately upon appointment by the Governor and shall serve until confirmation or denial of confirmation by the Senate.

B.  A member of the Board shall become disqualified from serving if that member:

1.  Is a registrant member whose certificate, license, or permit pursuant to the laws of this state has become void or has been revoked or suspended;

2.  Is a registrant member or public member who has moved from this state;

3.  Has been convicted, pled guilty or nolo contendere to a felony pursuant to the laws of the United States or any jurisdiction;

4.  Has become medically incapacitated as determined in writing by a medical doctor upon request by the Board; or

5.  Has been absent from three meetings, or is absent for more than one-half (1/2) the number of minutes for which a meeting is conducted of three meetings as determined by the Board during any twelve-month period, unless such absence is determined to be unavoidable in the opinion of a majority of the remaining members.

C.  Removal pursuant to the provisions of this section shall be accomplished by a majority vote of the remaining members.  Upon said vote, a written notification shall be sent to the Governor setting out the dates of absences or other grounds for removal and the fact of the disqualification of the member.  Upon receipt of the written notification, the Governor shall appoint another member in the manner provided for appointments to the Board.

D.  The Governor may, after a hearing conducted in accordance with the provisions of the Administrative Procedures Act, remove any member of the Board for misconduct regarding responsibilities and duties of the member, incompetence, or neglect of duty.  Removal pursuant to the provisions of this subsection shall occur upon the Governor filing a written statement of findings after the hearing as to the reasons and basis for removal of the member with the Secretary of the Board.

Laws 1965, c. 188, § 3, emerg. eff. June 8, 1965; Laws 1980, c. 274, § 2, eff. July 1, 1980; Laws 1986, c. 79, § 3, eff. July 1, 1986; Laws 1992, c. 272, § 4, eff. Sept. 1, 1992; Laws 2004, c. 125, § 4, eff. Nov. 1, 2004.

§59-15.4.  Officers - Meetings - Duties.

A.  The Oklahoma Accountancy Board shall elect from its membership a chair, a vice-chair and a secretary.  The officers of the Board shall be elected each May, to take office on July 1 following the election, and shall hold office for a term of one (1) year.

B.  The chair shall preside at all meetings of the Board, call special meetings of the Board as are necessary, sign all certificates and licenses and perform such other duties as the Board shall direct.

C.  The vice-chair shall exercise the powers of and perform the duties of the chair in the absence or disability of the chair, and perform such other duties as the Board shall direct.

D.  The secretary shall preside at any meeting in the absence of the chair and vice-chair, validate minutes of all of the meetings of the Board, in the manner prescribed in the rules of the Board, supervise the maintenance of the records of the Board, including the register of individuals and firms authorized to practice public accounting in this state, and a record of all examination grades.  The secretary shall perform such other duties as the Board shall direct.

E.  At any regular or special meeting at which none of the officers are in attendance, the members of the Board in attendance shall elect a member to preside at that meeting.

Added by Laws 1965, c. 188, § 4, emerg. eff. June 8, 1965.  Amended by Laws 1992, c. 272, § 5, eff. Sept. 1, 1992; Laws 2002, c. 312, § 3, eff. Nov. 1, 2002.

§59-15.5.  Quorum - Seal - Records - Staff - Expenditures - Rules and regulations.

A.  The Oklahoma Accountancy Board shall be responsible for the administration and enforcement of the Oklahoma Accountancy Act.  A majority of the Board shall constitute a quorum for the transaction of business.

B.  In addition to the other duties imposed on the Board by law, the Board shall:

1.  Have a seal that shall be judicially noticed and shall be affixed to all certificates and licenses, and such other documents as the Board deems appropriate;

2.  Keep correct records of all official proceedings including minutes of meetings, applications and related documents of applicants, registry of the names and addresses of registrants, official documents filed in any hearings conducted by the Board and in any proceeding in any court arising out of any provision of the Oklahoma Accountancy Act or the rules and regulations adopted by the Board.  Copies of said records certified by the secretary under the seal of the Board shall, if material, be admissible in evidence;

3.  Employ such executive staff as may be necessary to implement and administer the Oklahoma Accountancy Act, to fix and pay their salaries or fees.  Such executive staff shall include an Executive Director, Deputy Director and legal counsel.  The Board shall have the authority to employ other staff and contract with or hire special prosecutors, investigators, expert witnesses, hearing examiners and clerical personnel in furtherance of its duties under the Oklahoma Accountancy Act;

4.  Lease office space and pay the rent thereon, purchase office equipment and supplies, and make such other expenditures as are necessary for the administration and enforcement of the provisions of the Oklahoma Accountancy Act;

5.  Pay the costs of such research programs in accounting and other subjects as in the determination of the Board would be beneficial to registrants; and

6.  Adopt rules and regulations for the implementation of the provisions of the Oklahoma Accountancy Act in accordance with the procedures prescribed in the Administrative Procedures Act.

Laws 1965, c. 188, § 5, emerg. eff. June 8, 1965; Laws 1968, c. 271, § 3, emerg. eff. April 30, 1968; Laws 1986, c. 79, § 4, eff. July 1, 1986; Laws 1992, c. 272, § 6, eff. Sept. 1, 1992; Laws 2004, c. 125, § 5, eff. Nov. 1, 2004.

§59-15.6A.  Confidentiality of investigations - Use as evidence.

A.  The Oklahoma Accountancy Board, its employees, independent contractors, appointed committee members or other agents shall keep confidential all information obtained during an investigation into allegations of violations of the Oklahoma Accountancy Act, including any review or investigation made to determine whether to allow an applicant to take an examination, or whether the Board shall grant a certificate, license, or permit.  All information obtained in the course of conducting a peer review, including peer review reports provided to the Board by a registrant, examinations and test scores shall also be held confidential by the Board, its employees and independent contractors.

B.  To ensure the confidentiality of such information for the protection of the affected individual or entity, the information obtained shall not be deemed to be a "record" as that term is defined in the Oklahoma Open Records Act.

C.  Rules adopted to implement the provisions of this subsection shall assure the privacy of the information obtained.  Such rules shall include but not be limited to:

1.  Assuring availability of the information for inspection by the individual or entity affected or their designated representatives during the normal business hours of the Board;

2.  A method for obtaining a written release for the affected individual or entity to allow inspection of their confidential records to the public at large; and

3.  A method for making available to the public all final written orders of the Board concerning an individual or entity.

D.  Information obtained by the Board or any of its agents as set out in subsection A of this section shall be considered competent evidence in a court of competent jurisdiction only in matters directly related to actions of the Board and the affected individual or entity as a result of the Board obtaining the information.  Such information shall not be admissible as evidence in any other type of civil or criminal action.

Added by Laws 1992, c. 272, § 7, eff. Sept. 1, 1992.  Amended by Laws 2002, c. 312, § 4, eff. Nov. 1, 2002; Laws 2004, c. 125, § 6, eff. Nov. 1, 2004.

§59-15.7.  Disbursement of fees and monies.

All fees and other monies except the fines as provided in Section 15.24 of this title received by the Board pursuant to the provisions of the Oklahoma Accountancy Act shall be expended solely for effectuating the purposes of the Oklahoma Accountancy Act and shall be deposited to the credit of the Board with the Oklahoma State Treasurer.  After the close of each fiscal year the Board shall file with the Governor a report of all fees charged, collected and received and all disbursements during the previous fiscal year.  The Board shall pay into the General Revenue Fund of the state ten percent (10%) of all annual registration fees so charged, collected and received, and no other portion shall ever revert to the General Revenue Fund or any other fund of the state.

All salaries, fees, and other expenses incurred by the Board in the performance of the duties imposed by the provisions of the Oklahoma Accountancy Act shall be paid from the Board's Revolving Fund and none of said expenses shall be a charge against the general funds of this state.

Laws 1965, c. 188, § 7, emerg. eff. June 8, 1965; Laws 1992, c. 272, § 8, eff. Sept. 1, 1992; Laws 2004, c. 125, § 7, eff. Nov. 1, 2004.

§59-15.8.  Application to take examination - Form - Fees - Qualifications.

A.  An applicant for the examination shall file an application for qualification on a form to be approved by the Board.  The fee for the qualification application shall be determined by the Board and shall not exceed Three Hundred Dollars ($300.00).  Every applicant for the examination for the certificate of certified public accountant or license of public accountant must be of good moral character, must be a resident of this state immediately prior to making application and, except as otherwise provided in this section, shall meet the education and experience requirements provided in this section.

B.  On or after July 1, 1999, every applicant for the license of public accountant shall have graduated from an accredited four-year college or university with a major in accounting or with a nonaccounting major supplemented by what the Oklahoma Accountancy Board determines to be the equivalent of an accounting major of any four-year college or university in this state or any other four-year college or university recognized by the Board.  Such major in accounting or nonaccounting major shall include satisfactory completion of forty-eight (48) semester hours, or the equivalent thereof, in accounting and related subjects.  At least thirty (30) semester hours, or the equivalent thereof, of said forty-eight (48) semester hours, shall be in accounting courses, at least one of which shall be in auditing.  The remainder of said forty-eight (48) semester hours, or the equivalent thereof, shall be in said related subjects, which shall be in any or all of the subjects of economics, statistics, business law, finance, business management, marketing, business communication, financial information systems or computer science or the equivalent of such subjects as determined by the Board.

C.  On or after July 1, 2003, every applicant for examination for the certificate of certified public accountant shall have at least one hundred fifty (150) semester hours, or the equivalent thereof, of college education including a baccalaureate or higher degree conferred by a college or university acceptable to the Board from an accredited four-year college or university in this state or any other accredited four-year college or university recognized by the Board.  A minimum of seventy-six (76) semester hours must be earned at the upper-division level of college or above or the equivalent thereof as determined by the Board; this education requirement shall have been completed prior to submitting an application to the Board; the total educational program of the applicant for examination shall include an accounting concentration or its equivalent as determined acceptable by the Board which shall include not less than thirty (30) semester hours, or the equivalent thereof, in accounting courses above principles of accounting or introductory accounting, with at least one course in auditing or assurance; the remaining accounting courses shall be selected from financial accounting, accounting theory, cost/managerial accounting, federal income tax, governmental, not for profit accounting, accounting information systems, accounting history and other accounting electives; at least nine (9) semester hours shall be from any or all of the subjects of economics, statistics, business law, finance, business management, marketing, business communication, risk management, insurance, management information systems or computer science at the upper-division level of college or above or the equivalent of such subjects as determined by the Board; all the remaining semester hours, if any, shall be elective but shall be at the upper-division level of college or above.

Added by Laws 1965, c. 188, § 8, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 5, emerg. eff. April 30, 1968; Laws 1986, c. 79, § 5, eff. July 1, 1986; Laws 1992, c. 272, § 9, eff. Sept. 1, 1992; Laws 1998, c. 52, § 1, eff. Nov. 1, 1998; Laws 2002, c. 312, § 5, eff. Nov. 1, 2002; Laws 2004, c. 125, § 8, eff. Nov. 1, 2004.

§59-15.9.  Issuance of certificates.

A.  Upon payment of appropriate fees, the Oklahoma Accountancy Board shall grant a certificate or license to any individual of good character who meets the applicable education, experience and testing requirements provided for in this section and in Sections 15.8 and 15.10 of this title.  For purposes of this subsection, good character means an individual who does not have a history of dishonest acts as demonstrated by documented evidence and has not been convicted, pled guilty, or pled nolo contendere to a felony charge.  The Board may refuse to grant a certificate or license to an applicant for failure to satisfy the requirement of good character.  The Board shall provide to the denied applicant written notification specifying grounds for denial of a certificate or license including failure to meet the good character criterion.  Appeal of the action of the Board may be made in accordance with the provisions of the Administrative Procedures Act.

B.  The Board shall issue certificates as certified public accountants to those applicants who have met the qualifications required by the provisions of the Oklahoma Accountancy Act and the applicable rules of the Board, and have passed an examination in accounting, auditing and related subjects as the Board determines appropriate with such grades that satisfy the Board that each applicant is competent to practice as a certified public accountant.

C.  The Board shall, upon request, issue licenses as public accountants only to those applicants who shall have qualified and complied with the provisions of this act and the rules of the Board, and shall have passed an examination in accounting, auditing, and other related subjects not to exceed seventy-five percent (75%) of the CPA Examination subjects with such grades that satisfy the Board that each applicant is competent to practice as a public accountant.  The subjects examined shall be covered by the same examination, and grading thereon for passing, as those used by the Board to test candidates for the certified public accountant's certificate.

D.  An applicant for initial issuance of a certificate or license under this section shall show that the applicant has had one (1) year of experience.  Experience shall be defined by the Board by rule and shall include providing a type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax or consulting skills, and be satisfied through work experience in government, industry, academia or public practice, all of which shall be verified by a certificate or license holder or an individual approved by the Board.  Upon completion of the requirements of Section 15.8 of this title, a qualified applicant for the examination may take the certified public accountant or public accountant examination prior to earning the experience required in this subsection, but shall not be issued a certificate until the experience requirement has been met.

E.  On or after July 1, 2005, every applicant for the certificate of certified public accountant or license of public accountant shall provide evidence of successful completion of an ethics examination prescribed by the Board.

F.  The Board may make use of all or any part of the Uniform Certified Public Accountant's Examination and any organization that assists in providing this examination.

Added by Laws 1965, c. 188, § 9, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 6, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 10, eff. Sept. 1, 1992; Laws 2002, c. 312, § 6, eff. July 1, 2003; Laws 2004, c. 125, § 9, eff. Nov. 1, 2004.

§59-15.10.  Examinations.

A.  The Board shall provide an examination for candidates to obtain a certificate or license as accountants at least once each year.  Additional examinations may be held at such times and places as the Board may deem advisable.

B.  Each candidate allowed to sit at the examination shall file a written application on a form prescribed by the Board.

C.  In addition to the requirement of confidentiality of examination results, the Board shall take such action as necessary to assure the confidentiality of the examination prior to their being administered to candidates.

Laws 1965, c. 188, § 10; Laws 1968, c. 271, § 7, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 11, eff. Sept. 1, 1992; Laws 2004, c. 125, § 10, eff. Nov. 1, 2004.

§59-15.10A.  Examination and test fees.

Each candidate shall pay fees, to be determined by the Board, not to exceed One Thousand Dollars ($1,000.00) for each examination.

An application fee, payable to the Board, shall be paid by the candidate at the time the application for the examination is filed.  The application fee shall not be refunded unless the Board determines that the candidate is unqualified to sit for the examination or for such other good causes as determined by the Board on a case-by-case basis.  Also, each candidate shall pay test fees to the organizations designated by the Board to provide a computer-based examination.  In no event shall the total fees paid by a candidate for each examination exceed One Thousand Dollars ($1,000.00).

Laws 1965, c. 188, § 18, emerg. eff. June 8, 1965; Laws 1982, c. 160, § 1, eff. July 1, 1982; Laws 1992, c. 272, § 12, eff. Sept. 1, 1992.  Renumbered from § 15.18 by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992; Laws 2004, c. 125, § 11, eff. Nov. 1, 2004.

§59-15.11.  Use of titles or abbreviations.

A.  No individual, other than as described in subparagraph d of paragraph 31 of Section 15.1A of this title, shall assume or use the title or designation "Certified Public Accountant" or the abbreviation "C.P.A." or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate or represent that such individual is a certified public accountant, unless such individual has received a certificate as a certified public accountant and holds a valid permit issued pursuant to the provisions of the Oklahoma Accountancy Act.  All offices in this state for the practice of public accounting by such individual shall be maintained and registered as required by the Oklahoma Accountancy Act.

B.  No entity shall assume or use the title or designation "Certified Public Accountant" or the abbreviation "C.P.A." or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate or represent that such entity is composed of certified public accountants unless such entity is registered as a firm of certified public accountants and holds a valid permit issued pursuant to the provisions of the Oklahoma Accountancy Act.  All offices in this state for the practice of public accounting by such entity shall be maintained and registered as required by the Oklahoma Accountancy Act.

C.  No individual, other than as described in subparagraph d of paragraph 31 of Section 15.1A of this title, shall assume or use the title or designation "Public Accountant" or the abbreviation "P.A." or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate or represent that such individual is a public accountant, unless such individual is licensed as a public accountant, or is a certified public accountant and holds a valid permit issued pursuant to the provisions of the Oklahoma Accountancy Act.  All offices in this state for the practice of public accounting by such individual shall be maintained and registered as required by the Oklahoma Accountancy Act.

D.  No entity shall assume or use the title or designation "Public Accountant" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate or represent that such entity is composed of public accountants, unless such entity is registered as a firm of public accountants and holds a valid permit issued pursuant to the provisions of the Oklahoma Accountancy Act.  All offices in this state for the practice of public accounting by such entity shall be maintained and registered as required by the Oklahoma Accountancy Act.

E.  No individual or entity shall assume or use the title or designation "Certified Accountant", "Chartered Accountant", "Enrolled Accountant", "Licensed Accountant", "Registered Accountant" or any other title or designation which could be confused with "Certified Public Accountant" or "Public Accountant", or any of the abbreviations "CA", "EA", except as it relates to the term "enrolled agent" as defined by the Internal Revenue Service, "RA", or "LA", or similar abbreviations which could be confused with "CPA" or "PA"; provided, however, that anyone who holds a valid permit and whose offices in this state for the practice of public accounting are maintained and registered as required by the Oklahoma Accountancy Act may hold oneself out to the public as an "Accountant" or "Auditor".

F.  No individual or entity not holding a valid permit shall hold oneself or itself out to the public as an "Accountant" or "Auditor" by use of either or both of such words on any sign, card, letterhead, or in any advertisement or directory, without specifically indicating that such individual or entity does not hold such a permit.  The provisions of this subsection shall not be construed to prohibit any officer, employee, partner or principal of any entity from describing oneself by the position, title or office one holds in such organization; nor shall this subsection prohibit any act of public official or public employee in the performance of the duties as such.

G.  Any individual or entity who is registered with the Board but does not hold a valid permit issued pursuant to the Oklahoma Accountancy Act may not issue a report on financial statements of any other person, firm, organization recognized by the State of Oklahoma, or governmental unit.  This prohibition does not apply to an officer, partner, or employee of any firm or organization affixing a signature to any statement or report in reference to the financial affairs of such firm or organization with any wording designating the position, title, or office that is held therein; nor prohibit any act of a public official or employee in the performance of the duties as such.

Laws 1965, c. 188, § 11; Laws 1968, c. 271, § 8, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 13, eff. Sept. 1, 1992; Laws 2004, c. 125, § 12, eff. Nov. 1, 2004.

§59-15.12.  Employees and assistants without certification or permit.

An individual who is not a certified public accountant or public accountant in any jurisdiction may serve as an employee of a firm composed of certified public accountants or public accountants holding a valid permit provided that such employee or assistant shall not issue any accounting or financial statements over the employee's or assistant's name.

Added by Laws 1965, c. 188, § 12, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 9, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 14, eff. Sept. 1, 1992; Laws 2002, c. 312, § 7, eff. Nov. 1, 2002; Laws 2004, c. 125, § 13, eff. Nov. 1, 2004.

§59-15.12A.  Holders of certificate or license from another state - Consent to jurisdiction - State licensees practicing in another state.

A.  1.  An individual whose principal place of business is not in this state, having a valid certificate or license from any jurisdiction which the Oklahoma Accountancy Board or its designee has verified to be substantially equivalent to the Certified Public Accountant and Public Accountant licensure requirements of this title, shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges, including responsibilities and obligations, of certificate and license holders of this state without the need to obtain a certificate, license or permit required under Sections 15.9 and 15.13 of  this title.  However, an individual shall notify the Board of the individual's intent to practice in the state under this provision.  Notification shall be waived to a certificate or license holder of another jurisdiction exercising the privilege afforded under this section by that jurisdiction to an Oklahoma certificate or license holder for the equivalent privilege to practice in that jurisdiction.

2.  An individual whose principal place of business is not in this state, having a valid certificate or license from any jurisdiction which the Board or its designee has not verified to be substantially equivalent to the CPA and PA licensure requirements of this title, shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges, including responsibilities and obligations, of certificate and license holders of this state without the need to obtain a certificate, license or permit required under Sections 15.9 and 15.13 of this title, if such individual obtains from the Board or its designee verification that such individual's CPA or PA qualifications are substantially equivalent to the CPA or PA licensure requirements of this title.  However, such individuals shall notify the Board of their intent to practice in the state under this provision.  Notification shall be waived to a certificate or license holder of another jurisdiction exercising the privilege afforded under this section by that jurisdiction to an Oklahoma certificate or license holder for the equivalent privilege to practice in that jurisdiction.

3.  Any certificate or license holder of another jurisdiction exercising the privilege afforded under this section hereby consents, as a condition of the granting of this privilege:

a. to the personal and subject matter jurisdiction and disciplinary authority of the Board,

b. to comply with the Oklahoma Accountancy Act and the Board's rules, and

c. to the appointment of the state board which issued the individual's license as the individual's agent upon whom process may be served in any action or proceeding by the Board against the certificate or license holder.

4.  The Oklahoma Accountancy Board shall charge a fee to a certificate or license holder of another jurisdiction exercising the privilege afforded under this section in an amount equal to the  fees charged by that jurisdiction to an Oklahoma certificate or license holder for the equivalent privilege to practice in that jurisdiction.

B.  A registrant of this state offering or rendering services or using the registrant's CPA or PA title in another jurisdiction shall be subject to disciplinary action in this state for an act committed in another jurisdiction which would subject the certificate or license holder to discipline in that jurisdiction.  The Board shall be required to investigate any complaint made by the board of accountancy of another jurisdiction.

Added by Laws 2002, c. 312, § 8, eff. Nov. 1, 2002.  Amended by Laws 2004, c. 125, § 14, eff. Nov. 1, 2004.

§59-15.13.  Issuance of certificate or license to applicant authorized to practice in other jurisdiction - Reciprocity.

A.  The Oklahoma Accountancy Board may issue a certificate or license to an applicant who has been authorized to practice public accounting as a certified public accountant or public accountant pursuant to the laws of any jurisdiction if the applicant passed a test administered for the purpose of authorizing an individual to practice as a certified public accountant or public accountant with grades which were equivalent to passing a test for the same purpose in this state as of the date the applicant originally passed the examination, and said applicant:

1.  Meets the requirements for issuance of a certificate or license in this state on the date of making application;

2.  Met, on the date the certificate or license was issued by the other jurisdiction, the requirements in effect on that date for issuance of a certificate or license in this state; or

3.  Met on the date of becoming a candidate in another jurisdiction, the requirements of becoming a candidate in the State of Oklahoma, except for residency.

B.  In the event an applicant does not meet the requirements of subsection A of this section, but has passed a test administered for the purpose of authorizing an individual to practice as a certified public accountant or public accountant with grades which were equivalent to passing a test for the same purpose in this state on the date the applicant passed the examination, the Board may issue a certificate or license to an applicant if such applicant has four (4) years of experience practicing public accounting as a certified public accountant or public accountant pursuant to the laws of any jurisdiction.  Such experience must have occurred within the ten (10) years immediately preceding the application.  Experience acceptable to satisfy the requirements of this subsection shall be determined by standards established by the Board.

C.  An applicant who is seeking a permit to practice under this section must also provide satisfactory documentation to the Board that such applicant has met the continuing professional education requirements, as provided in Section 15.35 of this title, in effect on the date of the application.

D.  The Board may issue a certificate or license by reciprocity to the extent required by treaties entered into by the government of the United States.

E.  A fee in the amount equal to the registration fee and permit fee, if applicable, plus an administrative fee, the total of which shall not exceed Three Hundred Dollars ($300.00), shall be paid by an applicant seeking a certificate or license pursuant to the provisions of this section.  The total amount shall be established by Board rule.

F.  On or after July 1, 2005, an applicant for the certificate of certified public accountant or license of public accountant under this section shall provide evidence of successful completion of an ethics examination prescribed by the Board.

Added by Laws 1965, c. 188, § 13, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 10, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 15, eff. Sept. 1, 1992; Laws 2002, c. 312, § 9, eff. Nov. 1, 2002; Laws 2004, c. 125, § 15, eff. Nov. 1, 2004.

§59-15.13A.  Issuance of certificate or license to applicant authorized to practice in foreign country - Reciprocity.

A.  The Board shall issue a certificate to a holder of a substantially equivalent designation issued by a foreign country, provided that:

1.  The foreign authority which granted the designation makes similar provision to allow a registrant who holds a valid certificate issued by this state to obtain such foreign authority's comparable designation;

2.  The designation:

a. was duly issued by an authority of a foreign country which regulates the practice of public accounting and has not expired or been revoked or suspended,

b. entitles the holder to issue reports upon financial statements, and

c. was issued upon the basis of substantially equivalent educational, examination and experience requirements established by the foreign authority or by law; and

3.  The applicant:

a. received the designation based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted,

b. completed an experience requirement substantially equivalent to the requirement set out under this act in the foreign country which granted the foreign designation or has completed four (4) years of professional experience in this state, or meets equivalent requirements prescribed by the Board by rule within the ten (10) years immediately preceding the application,

c. passed a uniform qualifying examination in national standards acceptable to the Board, and

d. is of good character.

B.  An applicant under subsection A of this section shall in the application list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accounting, and each holder of a certificate issued under this subsection shall notify the Board in writing, within thirty (30) days after its occurrence, of any issuance, denial, revocation or suspension of a designation or commencement of disciplinary or enforcement action by any jurisdiction.

Added by Laws 2004, c. 125, § 16, eff. Nov. 1, 2004.

§59-15.14.  Registration - Expiration and renewal - Fee.

A.  In addition to obtaining a certificate or license, certified public accountants and public accountants shall register with the Oklahoma Accountancy Board and pay a registration fee.

B.  All valid certificates and licenses ending in an odd number shall expire on July 31 of each odd-numbered year.  All valid certificates and licenses ending in an even number shall expire on July 31 of each even-numbered year.  All such registrations shall expire on the last day of July and may be renewed for a period of two (2) years.  The Board shall implement rules for the scheduling of expiration and renewal of certificates and licenses, including the prorating of fees.

C.  After the initial registration, renewal of registrations shall be accomplished by registrants in good standing upon filing of the registration and upon payment of the registration fee not later than July 31.  Interim registration shall be at full rates.

D.  Not less than thirty (30) calendar days before the expiration of a valid certificate or license, written notice of the expiration date shall be mailed to the individual holding the valid certificate or license at the last-known address of such individual according to the official records of the Board.

E.  A certificate or license shall be renewed by payment of a registration renewal fee set by the Board which shall not exceed Two Hundred Dollars ($200.00) for each two-year period.

1.  Upon failure of an individual to pay registration fees on or before July 31, the Board shall notify the individual in writing by certified mail to the last known address of the individual, as reflected in the records of the Board, of the individual's failure to comply with the Oklahoma Accountancy Act.

2.  A certificate or license granted under authority of the Oklahoma Accountancy Act shall automatically be revoked if the individual fails to pay registration fees on or before August 31.

3.  Any individual whose certificate or license is automatically revoked by this provision may be reinstated by the Board upon payment of:

a. a fee set by the Board which shall not exceed Three Hundred Dollars ($300.00) for a renewal within one (1) year of the due date, or

b. a fee set by the Board which shall not exceed Six Hundred Dollars ($600.00) for a renewal after the expiration of a year.

However, an individual whose certificate or license has been expired under this section for five (5) years or more may not renew the certificate or license.  The individual may obtain a new certificate or license by complying with the requirements and procedures, including the examination requirements, for obtaining an original certificate or license.  This provision shall not apply to an individual who is licensed to practice in another jurisdiction five (5) years prior to reapplication.

F.  The Board shall establish rules whereby the registration fee for certified public accountants and public accountants may, upon written application to the Board, be reduced or waived by the Board for registrants who have retired upon reaching retirement age, or who have attained the age of sixty-five (65) years, or who have become disabled to a degree precluding the continuance of their practice for six (6) months or more prior to the due date of any renewal fee.  The Board shall use its discretion in determining conditions required for retirement or disability.

G.  All changes of professional status, employment or mailing address shall be reported to the Board within thirty (30) calendar days of such changes becoming effective.

H.  At the direction of the Board, a register may be printed and/or published in any media format the Board considers appropriate for public distribution.  Any such publication shall contain the names arranged alphabetically of all individuals and firms holding valid certificates, licenses, permits, the names of the members of the Board, and such other information as may be deemed appropriate by the Board.

Added by Laws 1965, c. 188, § 14, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 11, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 16, eff. Sept. 1, 1992; Laws 2002, c. 312, § 10, eff. Nov. 1, 2002; Laws 2004, c. 125, § 17, eff. Nov. 1, 2004.

§5915.14A.  Permits.

A.  Before any individual may practice public accounting or hold himself out as being engaged in the practice of public accounting as a certified public accountant or public accountant in this state such person shall obtain a permit from the Board.  Any individual, corporation or partnership or any other entity who provides any of the services defined hereinabove as the "practice of public accounting" without being a license and permit holder, or a certificate and permit holder, shall be assessed a fine not to exceed Ten Thousand Dollars ($10,000.00) for each separate offense.

B.  The Board shall promulgate rules establishing the qualifications for obtaining a permit to practice public accounting in this state.  Such rules shall include but not be limited to provisions that:

1.  Any individual seeking a permit must have a valid certificate or license on the date the permit is applied for;

2.  Any individual or entity seeking a permit must be registered pursuant to the provisions of the Oklahoma Accountancy Act;

3.  Any individual seeking a permit must meet continuing professional education requirements as set forth by this act and rules promulgated by the Board; and

4.  There shall be no examination for obtaining a permit.

C.  All such individuals shall, upon application and compliance with the rules establishing qualifications for obtaining a permit and payment of the fees, be granted an annual permit to practice public accounting in this state.  All permits issued shall expire on June 30 of each year and may be renewed from year to year.  The Board may issue interim permits upon payment of the same fees required for annual permits.

D.  Failure to apply for and obtain a permit shall disqualify an individual from practicing public accounting in this state until such time as a valid permit has been obtained.

E.  The Board shall charge a fee for each individual permit not to exceed One Hundred Dollars ($100.00).

Laws 1968, c. 271, § 17, emerg. eff. April 30, 1968; Laws 1982, c. 160, § 3, eff. July 1, 1982; Laws 1992, c. 272, § 17, eff. Sept. 1, 1992.  Renumbered from § 15.22 by Laws 1992, c. 272, § 34, eff. Sept 1, 1992.

§59-15.14B.  Acts subject to penalty.

After notice and hearing the Board may impose any one or more of the penalties authorized in Section 15.24 of this title on a certified public accountant or a public accountant for any one or more of the following causes:

1.  Fraud or deceit in obtaining a certificate, license or permit;

2.  Dishonesty, fraud, or gross negligence in accountancy or financially related activities;

3.  Conviction, plea of guilty, or plea of nolo contendere of a felony in a court of competent jurisdiction of any state or federal court of the United States if the acts involved would have constituted a felony under the laws of this state;

4.  Conviction, plea of guilty, or plea of nolo contendere of any misdemeanor, an element of which is dishonesty or fraud, pursuant to the laws of the United States or any jurisdiction if the acts involved would have constituted a misdemeanor under the laws of this state;

5.  Failure to comply with professional standards as to the attest and/or compilation competency requirement for those who supervise attest and/or compilation engagements and sign report on financial statements or other compilation communications with respect to financial statements; and

6.  Violation of any of the provisions of the Oklahoma Accountancy Act and rules promulgated for its implementation by the Board.

Laws 1965, c. 188, § 20, emerg. eff. June 8, 1965; Laws 1968, c. 271, § 15, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 18, eff. Sept. 1, 1992.  Renumbered from § 15.20 by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 125, § 18, eff. Nov. 1, 2004.

§59-15.15.  Registration - Annual fee - Expiration date - Renewal - Interim registration - Revocation and reinstatement.

A.  The Oklahoma Accountancy Board, upon application, shall register any firm seeking to provide public accounting services to the public in this state.  All firms, except sole proprietorships, shall pay an annual registration fee not to exceed One Hundred Dollars ($100.00).

B.  All such registrations shall expire on May 31 of each year and may be renewed annually for a period of one (1) year by registrants in good standing upon filing the registration and upon payment of the annual fee not later than May 31 of each year.

C.  Interim registrations shall be at full rates.

D.  Upon failure of a firm to pay registration fees on or before the last day of May, the Board shall notify the firm in writing by certified mail to the last known address of the firm, as reflected in the records of the Board, of the firm's failure to comply with the Oklahoma Accountancy Act.

E.  A registration granted under authority of this section shall automatically be revoked if the firm fails to renew its registration on or before June 30.

F.  A firm whose registration is automatically revoked pursuant to this section may be reinstated by the Board upon payment of a fee to be set by the Board which shall not exceed Two Hundred Dollars ($200.00).

Added by Laws 1965, c. 188, § 15, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 12, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 19, eff. Sept. 1, 1992; Laws 2002, c. 312, § 11, eff. Nov. 1, 2002; Laws 2004, c. 125, § 19, eff. Nov. 1, 2004.

§59-15.15A.  Firm permits.

A.  The Oklahoma Accountancy Board, upon application, shall issue a permit to practice public accounting to each firm seeking to provide professional services to the public in this state.  Renewals of firm permits shall be applied for during the month of May of each year.

B.  Applicants for initial firm permits shall provide the Board with the following information:

1.  A list of all states in which the firm has applied for or been issued a permit or its equivalent within the five (5) years immediately preceding the date of application;

2.  Relevant details as to a denial, revocation, or suspension of a permit or its equivalent of the firm, or any partner or shareholder of the firm other than in this state;

3.  Documentary proof that the firm has complied with the requirements of the Oklahoma Office of the Secretary of State applicable to such entities; and

4.  Such other information as the Board deems appropriate for demonstrating that the qualifications of the firm are sufficient for the practice of public accounting in this state.

C.  The following changes in a firm affecting the offices in this state shall be reported to the Board within thirty (30) calendar days from the date of occurrence:

1.  Changes in the partners or shareholders of the firm;

2.  Changes in the structure of the firm;

3.  Change of the designated manager of the firm;

4.  Changes in the number or location of offices of the firm; and

5.  Denial, revocation, or suspension of certificates, licenses, permits, or their equivalent to the firm or its partners, shareholders, or employees other than in this state.

D.  The Board shall be notified in the event the firm is dissolved.  Such notification shall be made within thirty (30) calendar days of the dissolution.  The Board shall adopt rules for notice and rules appointing the responsible party to receive such notice for the various types of firms authorized to receive permits.  Such notice of dissolution shall contain but not be limited to the following information:

1.  A list of all partners and shareholders at the time of dissolution;

2.  The location of each office of the firm at the time of dissolution; and

3.  The date the dissolution became effective.

E.  The Board shall set a fee of not more than Two Hundred Dollars ($200.00) for each initial or renewal firm permit except for sole proprietorships.

F.  Each firm seeking a permit to practice accounting as a CPA firm shall be issued a permit by the Board upon application and payment of appropriate fees.  A firm applying for a permit shall provide documentary proof to the Board that:

1.  Each partner or shareholder is engaged in the practice of public accounting in the United States and is holding a certificate as a certified public accountant in one or more jurisdictions; and

2.  Each designated manager of an office in this state is a holder of a valid Oklahoma certificate and permit to practice as a certified public accountant.

G.  Each firm seeking a permit to practice accounting as a PA firm shall be issued a permit by the Board upon application and payment of appropriate fees.  A firm applying for a permit shall provide documentary proof to the Board that:

1.  Each partner or shareholder is engaged in the practice of public accounting in the State of Oklahoma as public accountants; and

2.  Each designated manager of an office in this state has received an Oklahoma license and permit to practice as a public accountant or certificate and permit to practice as a certified public accountant.

Added by Laws 1992, c. 272, § 20, eff. Sept. 1, 1992.  Amended by Laws 2002, c. 312, § 12, eff. Nov. 1, 2002; Laws 2004, c. 125, § 20, eff. Nov. 1, 2004.

§5915.15B.  Designated manager.

A.  Each office established or maintained in this state for the practice of public accounting shall be under the direct supervision of a designated manager.

1.  The designated manager must be the holder of a certificate in order for the title "Certified Public Accountant" or the abbreviation "C.P.A." to be used in connection with such office;

2.  The designated manager must be the holder of a certificate or a license in order for the title "Public Accountant" or the abbreviation "P.A." to be used in connection with such office.

B.  The Board shall prescribe such rules as are necessary to implement registration pursuant to the provisions of this section.

Laws 1965, c. 188, § 17, emerg. eff. June 8, 1965; Laws 1968, c. 271, § 13, emerg. eff. April 30, 1968; Laws 1992, c. 272, § 21, eff. Sept. 1, 1992.  Renumbered from § 15.17 by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§59-15.16.  Revocation or suspension of registration and permits of firm.

A.  After notice and hearing the Board shall revoke the registration and all permits of a firm if at any time it does not have all of the qualifications required for registration pursuant to the provisions of the Oklahoma Accountancy Act.

B.  After notice and hearing, the Board may impose any one or more of the penalties authorized in Section 15.24 of this title on a firm for any one or more of the following causes:

1.  The revocation or suspension of the certificate or license of any partner or shareholder issued in accordance with the Oklahoma Accountancy Act;

2.  Failure to maintain compliance with the requirements for issuance or renewal of the permit of the firm;

3.  Failure to sign accountants' opinions in the firm name, except in instances in which a governmental agency shall require the signature to be that of an individual;

4.  Fraud or deceit by any partner or shareholder in obtaining the firm permit;

5.  Except sole proprietorships, failure to file income tax returns in the name of the firm; and

6.  Dishonesty, fraud, or gross negligence in the practice of public accounting by any partner, shareholder, or employee of the firm in the name of the firm.

Laws 1965, c. 188, § 16, emerg. eff. June 8, 1965; Laws 1992, c. 272, § 22, eff. Sept. 1, 1992; Laws 2004, c. 125, § 21, eff. Nov. 1, 2004.

§59-15.17.  Renumbered as § 15.15B of this title by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§59-15.18.  Renumbered as § 15.10A of this title by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§59-15.19.  Repealed by Laws 1992, c. 272, § 33, eff. Sept. 1. 1992.

§59-15.20.  Renumbered as § 15.14B of this title by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§59-15.22.  Renumbered as § 15.14A of this title by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§5915.23.  Hearings.

A.  The Oklahoma Accountancy Board shall conduct investigations and hearings when it believes a registrant, individual practicing under Section 8 of this act, other individual or entity has violated any of the provisions of the Oklahoma Accountancy Act or rules promulgated thereunder wherever or whenever appropriate for the exercise of authority granted to the Board either on its own motion or on the complaint of any person or entity.  Such proceedings shall be conducted in accordance with the provisions of the Administrative Procedures Act.  The Board shall have all powers granted to administrative agencies for the conduct of individual proceedings; and judicial review thereof shall be in accordance with the provisions of such general laws relating to administrative procedure.

B.  At all hearings, the Attorney General of this state, or an Assistant Attorney General, shall represent the Board.  If the Attorney General is unable or declines to provide the Board with counsel, the Board is authorized to employ other legal counsel to represent it at a hearing.  The counsel who presents the evidence supporting the complaint shall not be the counsel who advises the Board.

Added by Laws 1965, c. 188, § 21, emerg. eff. June 8, 1965.  Renumbered from § 15.21 of Title 59 by Laws 1968, c. 271, § 23, emerg. eff. April 30, 1968.  Amended by Laws 1992, c. 272, § 23, eff. Sept. 1, 1992; Laws 2002, c. 312, § 13, eff. Nov. 1, 2002.

§59-15.24.  Penalties - Reinstatement or termination of suspension.

A.  In the event an individual, certified public accountant, public accountant, firm or entity, after proper notice and hearing, is found to have violated one or more provisions of the Oklahoma Accountancy Act, the Board may impose one or more of the following penalties on the offending individual, firm or entity:

1.  Revoke any certificate, license, or permit issued pursuant to the provisions of the Oklahoma Accountancy Act;

2.  Suspend any certificate, license, or permit for not more than five (5) years, subject to such terms, conditions, or limitations as deemed appropriate by the Board;

3.  Reprimand a registrant;

4.  Place a registrant on probation for a specified period of time, which may be shortened or lengthened, as the Board deems appropriate;

5.  Limit the scope of practice of a registrant;

6.  Deny renewal of a permit;

7.  Require an accelerated peer review of the registrant, subject to such procedures, as the Board deems appropriate;

8.  Require successful completion of continuing professional educational programs deemed appropriate;

9.  Assess a fine not to exceed Ten Thousand Dollars ($10,000.00) for each separate offense; and

10.  Require the registrant, individual or entity to pay all costs incurred by the Board as a result of hearings conducted regarding accountancy actions of the registrant, individual, or entity including but not limited to investigation costs, hearing officer costs, renting of special facilities costs, and court reporter costs.

B.  Upon application in writing, the Board may reinstate a certificate, license, or permit which has been revoked, or may modify, upon good cause as to why said individual or entity should be reinstated, the suspension of any certificate, license, or permit.

C.  Before reinstating or terminating the suspension of a certificate, license, or permit, or as a condition to such reinstatement or termination, the Board may require the applicant to show successful completion of specified continuing professional education courses.

D.  Before reinstating or terminating the suspension of a certificate, license, or permit, or as a condition to such reinstatement or termination, the Board may make the reinstatement of a certificate, license, or permit conditional and subject to satisfactory completion of a peer review conducted in such fashion as the Board may specify.

E.  The provisions of this section shall not be construed to preclude the Board from entering into any agreement to resolve a complaint prior to a formal hearing or before the Board enters a final order.

F.  All monies, excluding costs, collected from civil penalties authorized in this section, such penalties being enforceable in the district courts of this state, shall be deposited with the State Treasurer to be paid into the General Revenue Fund of the state.

Laws 1965, c. 188, § 22, emerg. eff. June 8, 1965; Laws 1968, c. 271, § 18, emerg. eff. April 30, 1968.  Renumbered from § 15.22 by Laws 1968, c. 271, § 23, emerg. eff. April 30, 1968.  Amended by Laws 1992, c. 272, § 24, eff. Sept. 1, 1992; Laws 2004, c. 125, § 22, eff. Nov. 1, 2004.

§59-15.25.  Misrepresentation or fraud - Violations of act - Penalty.

Any individual or entity who:

1.  Represents himself, herself or itself as having received a certificate, license, or permit and otherwise presents himself, herself or itself to the public as having specialized knowledge or skills associated with CPAs and PAs without having received such certificate, license, or permit; or

2.  Continues to use such title or designation after such certificate, license, or permit has been recalled, revoked, canceled, or suspended or refuses to surrender such certificate, license, or permit; or

3.  Falsely represents himself, herself or itself as being a CPA or licensed as a public accountant, or firm of CPAs or licensed public accountants, or who incorrectly designates the character of the certificate, license or permit which he, she or it holds; or

4.  Otherwise violates any of the provisions of the Oklahoma Accountancy Act,

upon conviction shall be deemed guilty of a misdemeanor.

Laws 1965, c. 188, § 23, emerg. eff. June 8, 1965; Laws 1968, c. 271, § 19, emerg. eff. April 30, 1968.  Renumbered from § 15.23 by Laws 1968, c. 271, § 23, emerg. eff. April 30, 1968.  Amended by Laws 1992, c. 272, § 25, eff. Sept. 1, 1992; Laws 2004, c. 125, § 23, eff. Nov. 1, 2004.

§59-15.26.  False reports or statements - Penalty.

Any individual holding a certificate or license who knowingly falsifies any report or statement bearing on any attestation, investigation, or audit made by the individual or subject to the individual's direction shall be guilty of a felony, and upon conviction shall be punishable by imprisonment for a period of not more than one (1) year, or by a fine of not more than Twenty-five Thousand Dollars ($25,000.00) per occurrence, or by both such fine and imprisonment.

Added by Laws 1965, c. 188, § 24, emerg. eff. June 8, 1965.  Renumbered from § 15.24 of Title 59 by Laws 1968, c. 271, § 23, emerg. eff. April 30, 1968.  Amended by Laws 1992, c. 272, § 26, eff. Sept. 1, 1992; Laws 1997, c. 133, § 505, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 369, eff. July 1, 1999; Laws 2002, c. 312, § 14, eff. Nov. 1, 2002; Laws 2004, c. 125, § 24, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 505 from July 1, 1998, to July 1, 1999.

§59-15.27.  Cease and desist order - Injunction.

A.  In addition to any other powers conferred on the Board to impose penalties for violations of the provisions of the Oklahoma Accountancy Act, whenever in the judgment of the Board any individual or entity has engaged in any acts or practices, that constitute a violation of the Oklahoma Accountancy Act, the Board may:

1.  After notice and hearing, issue a cease and desist order to any individual who should have obtained a certificate, license, or permit or to an entity which should have obtained a permit;

2.  Impose a fine of not more than Ten Thousand Dollars ($10,000.00) for each violation in the event after the issuance of an order to cease and desist the illegal activity, the individual or entity to whom the order is directed commits any act in violation of the order; and

3.  Make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the Board that such person has engaged in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court, without bond.

B.  Each day a violation is continuing shall constitute a separate offense.

C.  Administrative fines imposed pursuant to this section shall be enforceable in the district courts of this state.

D.  Notices and hearings required by this section shall be in accordance with the Administrative Procedures Act.

E.  Appeals from orders entered pursuant to this section shall be in accordance with the Administrative Procedures Act.

Laws 1965, c. 188, § 26, emerg. eff. June 8, 1965; Laws 1968, c. 271, § 22, emerg. eff. April 30, 1968.  Renumbered from § 15.26 by Laws 1968, c. 271, § 23, emerg. eff. April 30, 1968.  Amended by Laws 1992, c. 272, § 27, eff. Sept. 1, 1992; Laws 2004, c. 125, § 25, eff. Nov. 1, 2004.

§59-15.28.  Prima facie evidence.

The displaying or uttering by an individual or entity not registered in accordance with the Oklahoma Accountancy Act of a card, sign, advertisement, or other printed, engraved, or written instrument or device bearing the name of the individual or entity in conjunction with the words "Certified Public Accountant" or "Public Accountant" or any abbreviation thereof shall be prima facie evidence in any action brought pursuant to the provisions of the Oklahoma Accountancy Act that the individual or entity whose name is so displayed or uttered caused or procured the display or uttering of such card, sign, advertisement or other printed, engraved or written instrument or device, and that such individual or entity is representing himself, herself or itself to be a certified public accountant, public accountant or CPA, PA or entity holding a valid permit.

Added by Laws 1965, c. 188, § 27, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 271, § 20, emerg. eff. April 30, 1968.  Renumbered from § 15.27 of Title 59 by Laws 1968, c. 271, § 23, emerg. eff. April 30, 1968.  Amended by Laws 1992, c. 272, § 28, eff. Sept. 1, 1992; Laws 2002, c. 312, § 15, eff. Nov. 1, 2002; Laws 2004, c. 125, § 26, eff. Nov. 1, 2004.

§59-15.29A.  Unlawful use of titles or abbreviations - Injunction, restraining order, or other order.

Whenever, as a result of an investigation under Section 15.23 of this title or otherwise, the Oklahoma Accountancy Board believes that any person or firm has engaged, or is about to engage, in any acts or practices which constitute or will constitute a violation of Section 15.11 of this title, the Board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the Board that such person or firm has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order, or other order as may be appropriate shall be granted by such court.

Added by Laws 2002, c. 312, § 16, eff. Nov. 1, 2002.  Amended by Laws 2004, c. 125, § 27, eff. Nov. 1, 2004.

§59-15.29B.  Enforcement actions - Evidence of single act sufficient.

In any action brought under Section 15.24 or 15.27 of this title, evidence of the commission of a single action prohibited by the Oklahoma Accountancy Act shall be sufficient to justify a penalty, injunction, restraining order, or conviction, respectively, without evidence of a general course of conduct.

Added by Laws 2002, c. 312, § 17, eff. Nov. 1, 2002.  Amended by Laws 2004, c. 125, § 28, eff. Nov. 1, 2004.

§59-15.30.  Peer reviews.

A.  As a condition for issuance or renewal of permits, the Board may require applicants who perform review or audit services to undergo peer reviews conducted not less than once every three (3) years.

B.  Peer reviews shall be conducted in such manner and in accordance with such standards as the Board may specify by rule.

C.  The rules may provide for a registrant to comply by providing documented proof of a satisfactory peer review conducted for some other purpose which meets the purposes and standards of the Board peer review program within three (3) years preceding the date the Oklahoma peer review is to be conducted.

D.  Failure of any registrant to provide full cooperation with the Board or any individual acting at the direction of the Board in performing a peer review shall after notice and a hearing be subject to the penalties provided in the Oklahoma Accountancy Act.

E.  The Board by rule may establish a fee in an amount not to exceed One Hundred Dollars ($100.00) for each peer review required by the Board under this section.

Added by Laws 1992, c. 272, § 29, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 125, § 29, eff. Nov. 1, 2004.

§59-15.31.  Repealed by Laws 1992, c. 272, § 33, eff. Sept. 1. 1992.

§59-15.32.  Renumbered as § 15.36 of this title by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§59-15.33.  Renumbered as § 15.37 of this title by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.

§59-15.35.  Continuing professional education.

A.  In order to assure continuing professional competence of individuals in accountancy, and as a condition for issuance of a certificate or license and/or renewal of a permit to practice, certificate and license holders shall furnish evidence of participation in continuing professional education.

B.  All certificate and license holders shall complete a minimum of forty (40) hours of continuing professional education per compliance period to obtain a permit to practice public accounting.  Continuing professional education compliance periods shall be established by rule.

C.  Effective January 1, 2006, all certificate and license holders shall complete at least one hundred twenty (120) hours of continuing professional education within a three-year period with completion of not less than twenty (20) hours of continuing professional education in any year.

D.  The Oklahoma Accountancy Board shall adopt rules and regulations regarding such continuing professional education.  Such rules shall include but not be limited to:

1.  Requiring reporting of continuing professional education to coincide with the annual permit renewal date;

2.  Provisions for exempting retired, inactive and disabled individuals as defined by the Board in the rules from the requirement of continuing professional education; and

3.  Adopt standards for determining approved continuing professional education courses.

Added by Laws 1980, c. 274, § 4, eff. July 1, 1980.  Amended by Laws 1992, c. 272, § 30, eff. Sept. 1, 1992; Laws 2002, c. 312, § 18, eff. Nov. 1, 2002; Laws 2004, c. 125, § 30, eff. Nov. 1, 2004.

§59-15.36.  Persons who may perform assurance services and audits or issue reports.

Any CPA or PA holding a valid permit may perform assurance services, including audit services, and issue a report required by any statute, charter, ordinance, trust or other legal instrument.

Laws 1971, c. 324, § 2, emerg. eff. June 24, 1971; Laws 1992, c. 272, § 31, eff. Sept. 1, 1992.  Renumbered from § 15.32 by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 125, § 31, eff. Nov. 1, 2004.

§59-15.37.  Acts and instruments not to provide for audit services by other than registrant holding valid permit.

From and after June 24, 1971, no ordinance, trust or other legal instrument shall provide for any audit services to be performed other than by a registrant holding a valid permit.

Laws 1971, c. 324, § 3, emerg. eff. June 24, 1971; Laws 1992, c. 272, § 32, eff. Sept. 1, 1992.  Renumbered from § 15.33 by Laws 1992, c. 272, § 34, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 125, § 32, eff. Nov. 1, 2004.

§59-15.38.  Filing, fees, and continuing professional education requirements waived for license or certificate holder called to active military service.

All filing requirements, fees and the continuing professional education requirements provided in the Oklahoma Accountancy Act shall be waived for any holder of a license or certificate who is called to active military service.  The license or certificate holder shall provide the Board a copy of the order to active military service.  This waiver shall remain in effect for the duration of the certificate or license holder's active military service.  Within sixty (60) days after the discharge from active military service, the license or certificate holder shall provide a copy of the discharge order to the Board.

Added by Laws 2004, c. 125, § 33, eff. Nov. 1, 2004.

§5946.1.  Short title.

This act shall be known and may be cited as "The State Architectural Act".

Laws 1947, p. 347, § 1; Laws 1980, c. 314, § 1, eff. July 1, 1980. Amended by Laws 1986, c. 287, § 1, operative July 1, 1986. Renumbered from § 45.1 by Laws 1986, c. 287, § 30, operative July 1, 1986.

§59-46.2.  Purpose of act - Practice of architecture or landscape architecture to be regulated.

In order to safeguard life, health and property and to promote the public welfare, the professions of architecture or landscape architecture are declared to be subject to regulation in the public interest.  It is unlawful for any person to practice or offer to practice architecture or landscape architecture in this state, as defined in the provisions of Section 46.1 et seq. of this title, use in connection with the person's name, or otherwise assume the title of architect or landscape architect, or advertise any title or description tending to convey the impression that the person is a licensed architect or landscape architect unless the person is duly licensed or exempt from licensure under The State Architectural Act.  The practice of architecture and landscape architecture and the use of the titles, architect or landscape architect, are privileges granted by the state through The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma based upon the qualifications of the individual as evidenced by a certificate of licensure or registration which shall not be transferable.

Added by Laws 1947, p. 347, § 2, emerg. eff. April 16, 1947.  Amended by Laws 1986, c. 287, § 2, operative July 1, 1986.  Renumbered from § 45.2 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 1, eff. July 1, 1998.

§59-46.3.  Definitions.

A.  "Architect" means any person who engages in the practice of architecture as hereinafter defined.

B.  The "practice of architecture" shall be defined as rendering or offering to render certain services, in connection with the design and construction, enlargement or alteration of a building or a group of buildings and the space surrounding such buildings, including buildings which have as their principal purpose human occupancy or habitation; the services referred to include planning, providing preliminary studies, designs, drawings, specifications and other technical submissions, the administration of construction contracts, and the coordination of any elements of technical submissions prepared by others including, as appropriate and without limitation, consulting engineers and landscape architects; provided, that the practice of architecture shall include such other professional services as may be necessary for the rendering of or offering to render architectural services.

C.  "Licensed architect" means an architect holding a current license or certificate of registration issued by the Board.

D.  "Registration or licensure" means a certificate of registration or licensure issued by the Board to a person.  The definition of "license" or "registration" shall be synonymous.

E.  A "building" means a structure consisting of a foundation, walls, roof, with or without other parts; provided, however, nothing in The State Architectural Act shall be held or construed to have any application to any building, or to the repairing or remodeling of any building, to be used for onefamily residential purposes, duplexes, or apartment houses not exceeding two stories in height, to any warehouse, maintenance building, garage or storage building not exceeding two stories in height, or to a hotel, lodge or fraternal building not exceeding two stories in height, or to any farm improvements, or industrial or commercial buildings not exceeding two stories in height, nor to any school building where the reasonably estimated total cost for the construction, where structural changes are being made in remodeling or repairing of such school building does not exceed the sum of Forty Thousand Dollars ($40,000.00).  A basement is not to be counted as a story for the purpose of counting stories of a building for height regulations.  Provided, however, it shall be unlawful for any person other than an architect duly licensed as provided in The State Architectural Act to engage in the planning, designing and preparation of drawings and specifications for the alteration or construction of any building to be used as an armory, auditorium, assembly hall, convention hall, church, educational building, convent, dormitory, gymnasium, hospital, library, bonded warehouse, passenger station, power house, municipal building, county building, state building, federal building, radio or television station, stadium or theater where the reasonably estimated total cost for construction, remodeling or repairing of such building exceeds the sum of Forty Thousand Dollars ($40,000.00).

F.  "Board" means The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma.

G.  "Certificate of authority" means the authorization granted by the Board for persons to practice or offer to practice architecture or landscape architecture through a partnership, firm, association, corporation, limited liability company or limited liability partnership.

H.  "Technical submissions" means designs, drawings, specifications, studies and other technical reports prepared in the course of practicing architecture.

I.  "Responsible control" means the amount of control and detailed knowledge of the content of technical submissions during their preparation as is ordinarily exercised by licensed architects applying the required professional standard of care.

J.  "Landscape architect" means a person registered to practice landscape architecture as provided in The State Architectural Act.

K.  "Landscape architecture" means the performance of professional services defined as teaching, consultations, investigations, reconnaissance, research, planning, design, preparation of construction drawings and specifications, and construction observation in connection with the planning and arranging of land and the elements thereon for public and private use and enjoyment, including the design and layout of roadways, service areas, parking areas, walkways, steps, ramps, pools, the location and siting of improvements including buildings and other structures, and the grading of the land, surface and subsoil drainage, erosion control, planting, reforestation, and the preservation of the natural landscape, in accordance with accepted professional standards, and to the extent that the dominant purpose of such services or creative works is the preservation, conservation, enhancement, or determination of proper land uses, natural land features, ground cover and plantings, or naturalistic and aesthetic values.

The practice of landscape architecture shall include the location and arrangement of tangible objects and features as are incidental and necessary to the purpose outlined for landscape architecture.  The practice of landscape architecture shall not include the design of structures or facilities with separate and selfcontained purposes for habitation or industry, or the design of public streets, highways, utilities, storm and sanitary sewers and sewage treatment facilities, that are statutorily defined as the practice of engineering or architecture.

Added by Laws 1947, p. 347, § 3, emerg. eff. April 16, 1947.  Amended by Laws 1949, p. 387, § 1, emerg. eff. May 6, 1949; Laws 1978, c. 191, § 1; Laws 1980, c. 314, § 2, eff. July 1, 1980; Laws 1986, c. 154, § 1, eff. July 1, 1986; Laws 1986, c. 287, § 3, operative July 1, 1986.  Renumbered from § 45.3 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 2, eff. July 1, 1998; Laws 2005, c. 77, § 1, eff. July 1, 2005.

§59-46.4.  The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma - Appointment - Qualifications - Term - Travel expenses.

There is hereby re-created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law a Board to be known as "The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma", hereinafter referred to as the Board.  The Board shall be composed of nine (9) members, including six persons who have been duly licensed to practice architecture, and are actively engaged in the practice of architecture in this state or are teaching professors of architecture and duly licensed to practice architecture in this state, two persons who have been duly licensed to practice landscape architecture, and are actively engaged in the practice of landscape architecture in this state or are teaching professors of landscape architecture and duly licensed to practice landscape architecture in this state, and one lay member.  Each member of the Board shall be a qualified elector of this state, and the architect members shall have had five (5) years' experience in the application or the study of the principles of architecture after initial registration.  Recreation of the Board shall not alter existing staggered terms.  Board members, other than the lay member, shall be appointed for a period of five (5) years thereafter; provided that nothing herein shall affect the tenure of office of anyone who is a member of the Board on the effective date of this act.  A member may be reappointed to succeed such membership.  The persons engaged in the practice of architecture and landscape architecture, or who are teaching professors of architecture or landscape architecture, may be appointed by the Governor from a list of nominees submitted by respective professional societies of this state.  Membership in a professional society shall not be a prerequisite to appointment to the Board.  The lay member of the Board shall be appointed by the Governor to a term coterminous with that of the Governor.  The lay member shall serve at the pleasure of the Governor.  Provided, the lay member may continue to serve after the expiration of the member's term until such time as a successor is appointed.  Vacancies which may occur in the membership of the Board shall be filled by appointment by the Governor.  Each person who has been appointed to fill a vacancy shall serve for the remainder of the term for which the member the person shall succeed was appointed and until a successor, in turn, has been appointed and shall have qualified.  Each member of the Board, before entering upon the discharge of the duties of the member, shall make and file with the Secretary of State a written oath or affirmation for the faithful discharge of official duties.  Each member of the Board shall be reimbursed for travel expenses pursuant to the State Travel Reimbursement Act.

Added by Laws 1947, p. 348, § 5, emerg. eff. April 16, 1947.  Amended by Laws 1957, p. 463, § 1, emerg. eff. May 31, 1957; Laws 1980, c. 314, § 4, eff. July 1, 1980; Laws 1981, c. 320, § 1; Laws 1985, c. 178, § 28, operative July 1, 1985; Laws 1986, c. 154, § 2, eff. July 1, 1986; Laws 1986, c. 287, § 5, operative July 1, 1986.  Renumbered from § 45.5 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1992, c. 20, § 1; Laws 1998, c. 39, § 1; Laws 1998, c. 220, § 3, eff. July 1, 1998; Laws 2004, c. 30, § 1.

Added by Laws 1947, p. 348, § 5, emerg. eff. April 16, 1947.  Amended by Laws 1957, p. 463, § 1, emerg. eff. May 31, 1957; Laws 1980, c. 314, § 4, eff. July 1, 1980; Laws 1981, c. 320, § 1; Laws 1985, c. 178, § 28, operative July 1, 1985; Laws 1986, c. 154, § 2, eff. July 1, 1986; Laws 1986, c. 287, § 5, operative July 1, 1986.  Renumbered from § 45.5 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1992, c. 20, § 1; Laws 1998, c. 39, § 1; Laws 1998, c. 220, § 3, eff. July 1, 1998; Laws 2004, c. 30, § 1.

§59-46.5.  Repealed by Laws 1998, c. 220, § 20, eff. July 1, 1998.

§59-46.6.  Meetings - Officers - Salary - Quorum.

The Board shall hold regular meetings with the dates, times and place to be fixed by the Board.  The Board shall hold a regular meeting in June of each year, which meeting shall be the annual meeting, at which time it shall elect its officers for the next fiscal year and conduct all other business required under this act.  At the regular meeting of the Board herein in June of each year, the Board shall elect from its membership a chairman, a vice-chairman, and a secretary-treasurer, each of whom shall serve until such officer's respective successor shall have been elected and shall have qualified.  The chairman shall preside at all meetings of the Board and shall perform such other duties as the Board may prescribe.  The secretary-treasurer shall receive a monthly salary to be fixed by the Board and shall be reimbursed pursuant to the State Travel Reimbursement Act for travel and other expenses which shall have been incurred while in the performance of the duties of this office.  Five Board members shall constitute a quorum for the transaction of business.

Added by Laws 1947, p. 349, § 7, emerg. eff. April 16, 1947.  Amended by Laws 1980, c. 159, § 9, emerg. eff. April 2, 1980; Laws 1980, c. 314, § 6, eff. July 1, 1980; Laws 1986, c. 287, § 8, operative July 1, 1986.  Renumbered from § 45.7 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 4, eff. July 1, 1998.

§59-46.7.  Powers and duties of Board.

In addition to the other powers and duties imposed by law, the Board shall have the power and duty to:

1.  Prescribe such rules and to make such orders, as it may deem necessary or expedient in the performance of its duties;

2.  Prepare, conduct, and grade examinations of persons who shall apply for the issuance of licenses to them, and to promulgate such rules with reference thereto as it may deem proper;

3.  Contract with nationally recognized registration organizations to prepare, conduct, and grade examinations, written or oral, of persons who shall apply for the issuance of licenses;

4.  Determine the satisfactory passing score on such examinations and issue licenses to persons who shall have passed examinations, or who shall otherwise be entitled thereto;

5.  Determine eligibility for licenses and certificates of authority;

6.  Promulgate rules to govern the issuing of reciprocal licenses;

7.  Upon good cause shown, as hereinafter provided, deny the issuance of a license or certificate of authority or suspend, revoke or refuse to renew licenses or certificates of authority previously issued, and upon proper showing, to reinstate them;

8.  Review, affirm, reverse, vacate or modify its order with respect to any such denial, suspension, revocation or refusal to renew;

9.  Prescribe rules governing proceedings for the denial of issuance of a license or certificate of authority, suspension, revocation or refusal to renew, for cause, of licenses or certificates of authority heretofore issued and the reinstatement thereof;

10.  Prescribe such penalties, as it may deem proper, to be assessed against holders of licenses or certificates of authority for the failure to pay the biennial fee hereinafter provided for;

11.  Levy civil penalties against any person or entity who shall violate any of the provisions of The State Architectural Act or any rule promulgated thereto;

12.  Obtain an office, secure such facilities, and employ, direct, discharge and define the duties and set the salaries of such office personnel as deemed necessary by the Board;

13.  Initiate disciplinary, prosecutive, and injunctive proceedings against any person or entity who has violated any of the provisions of The State Architectural Act or any rule of the Board promulgated pursuant to said act and against the owner/developer of the building type not exempt;

14.  Investigate alleged violations of The State Architectural Act or of the rules, orders or final decisions of the Board;

15.  Promulgate rules of conduct governing the practice of licensed architects and landscape architects;

16.  Keep accurate and complete records of its proceedings, certify the same as may be appropriate;

17.  Whenever it deems it appropriate, confer with the Attorney General or his assistants in connection with all legal matters and questions.  The Board may also retain an attorney who is licensed to practice law in this state.  The attorney shall serve at the pleasure of the Board for such compensation as may be provided by the Board.  The attorney shall advise the Board and perform legal services for the Board with respect to any matters properly before the Board.  In addition to the above, the Board may employ hearing examiners to conduct administrative hearings under the provisions of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes;

18.  Prescribe by rules, fees to be charged as required by this act;

19.  Adopt rules providing for a program of continuing education in order to insure that all licensed architects or landscape architects remain informed of those technical and professional subjects which the Board deems appropriate to professional architect or landscape architect practice.  The Board may by rule describe the methods by which the requirements of such program may be satisfied.  Failure to meet such requirements of continuing education shall result in nonrenewal of the license issued to the architect or landscape architect;

20.  Adopt rules regarding requirements for intern development as a prerequisite for registration; and

21.  Take such other action as may be reasonably necessary or appropriate to effectuate The State Architectural Act.

Added by Laws 1947, p. 349, § 8, emerg. eff. April 16, 1947.  Amended by Laws 1980, c. 314, § 7, eff. July 1, 1980; Laws 1986, c. 154, § 4, eff. July 1, 1986; Laws 1986, c. 287, § 9, operative July 1, 1986.  Renumbered from § 45.8 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 5, eff. July 1, 1998.

§59-46.8.  Repealed by Laws 1998, c. 220, § 20, eff. July 1, 1998.

§59-46.8a.  Unlawful practice or use of title - Registration and license - Examination - Reciprocity.

A.  It shall be unlawful for any person to directly or indirectly engage in the practice of architecture in this state or use the title "Architect", "Registered Architect", "Architectural Designer", or display or use any words, letters, figures, titles, signs, cards, advertisements, or other symbols or devices indicating or tending to indicate that such person is an architect or is practicing architecture, unless the person is registered or licensed under the provisions of this act.  No person shall aid or abet any person, not registered or licensed under the provisions of this act, in the practice of architecture.

B.  Every person applying to the Board for initial registration shall submit an application accompanied by the fee established in accordance with the rules of the Board, with satisfactory evidence that such person holds an accredited professional degree in architecture or has completed such other education as the Board deems equivalent to an accredited professional degree and with satisfactory evidence that such person has completed such practical training in architectural work as the Board requires.  If an applicant is qualified in accordance with this subsection, the Board shall, by means of a written examination, examine the applicant on such technical and professional subjects as are prescribed by the Board.  None of the examination materials shall be considered public records.  The Board may exempt from such written examination an applicant who holds a certification issued by the National Council of Architectural Registration Boards.  The Board may adopt as its own rules governing practical training and education those guidelines published from time to time by the National Council of Architectural Registration Boards.  The Board may also adopt the examinations and grading procedures of the National Council of Architectural Registration Boards and the accreditation decisions of the National Architectural Accrediting Board.  The Board shall issue its registration to each applicant who is found to be of good moral character and who satisfies the requirements set forth in this section.  Such registration shall be effective upon issuance.

C.  Pursuant to such rules as it may have adopted, the Board shall have the power to issue licenses without requiring an examination to persons who have been licensed to practice architecture in states other than the State of Oklahoma, in a territory of the United States, in the District of Columbia, or in a country other than the United States; provided that the state or country has a similar reciprocal provision to authorize the issuance of licenses to persons who have been licensed in this state.  If a person who has been licensed in a state other than the State of Oklahoma, or in a territory of the United States, in the District of Columbia, or in a country other than the United States complies with the rules of the Board, the secretary-treasurer, upon the order of the Board in the exercise of its discretion and upon the receipt of the stated payment to the secretary-treasurer pursuant to the rules of the Board, shall issue to said person a license to practice architecture in this state.

Added by Laws 1998, c. 220, § 6, eff. July 1, 1998.

§59-46.9.  Practice through partnership, firm, association, corporation, limited liability company or limited liability partnership - Issuance, revocation, denial or nonrenewal of certificate - Foreign firms.

A.  The practice of architecture or offering to practice architecture for others by persons registered under this act through a partnership, firm, association, corporation, limited liability company or limited liability partnership as directors, partners, officers, shareholders, employees, managers, members or principals is permitted, subject to the provisions of The State Architectural Act, provided:

1.  One or more of the directors, partners, officers, shareholders, managers, members or principals of said partnership, firm, association, corporation, limited liability company or limited liability partnership is designated as being responsible for the architectural activities and decisions of said partnership, firm, association, corporation, limited liability company or limited liability partnership;

2.  Such director, partner, officer, shareholder, manager, member or principal is duly licensed or registered under The State Architectural Act;

3.  All personnel of said partnership, firm, association, corporation, limited liability company or limited liability partnership which act in its behalf as architects practicing architecture in the state are registered under The State Architectural Act; and

4.  Said partnership, firm, association, corporation, limited liability company or limited liability partnership has been issued a certificate of authority by the Board.

B.  The Board shall have the power to issue, revoke, deny, or refuse to renew a certificate of authority for a partnership, firm, association, corporation, limited liability company or limited liability partnership as provided for in The State Architectural Act.

C.  A partnership, firm, association, corporation, limited liability company or limited liability partnership desiring to practice architecture shall file with the Board an application for a certificate of authority on a form approved by the Board which shall include the names, addresses, state of registration and registration number of all partners, directors, officers, members, managers or principals of the partnership, firm, association, corporation, limited liability company or limited liability partnership.  The form shall name an individual having the practice of architecture in such person's charge who is a director, partner, officer, member, manager or principal duly registered as an architect to practice architecture in this state through said partnership, firm, association, corporation, limited liability company or limited liability partnership and other information required by the Board.  In the event there shall be a change in any of these persons during the term of the certification, such change shall be filed with the Board within thirty (30) days after the effective date of said change.  If all of the requirements of this section and the Board's current rules have been met, the Board shall issue a certificate of authority to such partnership, firm, association, corporation, limited liability company or limited liability partnership.

D.  Any other person licensed pursuant to The State Architectural Act, not practicing architecture as a partnership, firm, association, corporation, limited liability company or limited liability partnership, shall practice as an individual.

E.  No such partnership, firm, association, corporation, limited liability company or limited liability partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, partners, directors, officers, managers, members or principals by reason of its compliance with the provisions of this section, or shall any individual practicing architecture or landscape architecture be relieved of responsibility for professional services performed as an individual by reason of such person's employment or relationship with such partnership, firm, association, corporation, limited liability company or limited liability partnership.

F.  The Secretary of State shall not issue a certificate of incorporation to an applicant or a registration as a foreign firm to a firm which includes among the objectives for which it is established any of the words "Architect", "Architectural", "Architecture" or any modification or derivation of the word "Architect", unless the Board has issued for said applicant either a certificate of authority for a firm, or a letter indicating the eligibility of such applicant who is licensed as an individual to practice pursuant to The State Architectural Act.  The firm applying shall supply such certificate or letter from the Board with its application for incorporation or registration.

G.  The Secretary of State shall not issue a certificate of incorporation to an applicant or a registration as a foreign firm to a firm which includes among the objectives for which it is established any of the words "Landscape Architect", or "Landscape Architecture", unless the Board has issued for said applicant either a certificate of authority for a firm, or a letter indicating the eligibility of such applicant who is licensed to practice pursuant to The State Architectural Act.  The firm applying shall supply such certificate or letter from the Board with its application for incorporation or registration.

H.  The Secretary of State shall not register any trade name or service mark which includes such words, as set forth in subsection F or G of this section, or modifications or derivatives thereof in its firm name or logotype except those firms or individuals holding certificates of authority issued under the provisions of this section or letters of eligibility issued by the Board.

I.  Upon application for renewal and upon compliance with the provisions of The State Architectural Act and the rules of the Board, a certificate of authority shall be renewed as provided in this act.

Added by Laws 1947, p. 351, § 12, emerg. eff. April 16, 1947.  Amended by Laws 1963, c. 178, § 1, emerg. eff. June 10, 1963; Laws 1981, c. 320, § 4; Laws 1983, c. 21, § 2, operative July 1, 1983; Laws 1986, c. 154, § 6, eff. July 1, 1986; Laws 1986, c. 287, § 13, operative July 1, 1986.  Renumbered from § 45.12 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 7, eff. July 1, 1998.

§59-46.10.  Dues - Cancellation of license for nonpayment.

Every licensed architect and landscape architect shall pay to the secretary-treasurer of the Board a fee as prescribed by the rules of the Board.  Upon receipt of the fee the secretary-treasurer shall issue a renewal of the license, which shall authorize the person to practice architecture or landscape architecture, as the case may be, in this state.  The license of an architect or landscape architect which has been canceled by the Board for nonpayment of dues may be renewed at any time within three (3) years from the date of the cancellation, upon payment to the secretary-treasurer of the fees which had accrued at the time of the cancellation and which would have been paid at the time of reinstatement had not the license been suspended, together with payment of the amount of penalties which may have been prescribed by the Board.  If a license remains canceled for a period exceeding three (3) consecutive years, it shall not be reinstated unless the licensee has taken or submitted to a test or a quiz or a Board review or an examination as the circumstances of the individual case may warrant and as may be prescribed by the Board in order to determine continued competency of the licensee.  A partnership, firm, association, corporation, limited liability company or limited liability partnership shall pay to the secretary-treasurer the fee prescribed and in the manner provided by the rules of the Board for the renewal of the certificate of authority for such partnership, firm, association, corporation, limited liability company or limited liability partnership.

Added by Laws 1947, p. 351, § 13, emerg. eff. April 16, 1947.  Amended by Laws 1949, p. 388, § 3, emerg. eff. May 6, 1949; Laws 1963, c. 178, § 2, emerg. eff. June 10, 1963; Laws 1983, c. 21, § 3, operative July 1, 1983; Laws 1986, c. 154, § 7, eff. July 1, 1986; Laws 1986, c. 287, § 14, operative July 1, 1986.  Renumbered from § 45.13 of this title by Laws 1986, c. 287, § 30, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 8, eff. July 1, 1998; Laws 2001, c. 245, § 1, eff. Nov. 1, 2001.

§59-46.11.  Renewal of license or certificate - Display.

No license for architects or landscape architects, or a certificate of authority for a partnership, firm, association, corporation, limited liability company or limited liability partnership, shall be issued or renewed for longer than two (2) years.  A license or certificate may be renewed upon application, compliance with the rules of the Board, and payment of fees prior to or on June 30 of alternate years beginning July 1, 1986.  Every registered architect or landscape architect having a place of business or employment within the state shall display such person's license in a conspicuous place in such place of business or employment.  A new license to replace a lost, destroyed or mutilated license shall be issued by the Board upon payment of a fee established in accordance with the rules of the Board and such certificate shall be stamped or marked "duplicate".

Added by Laws 1986, c. 287, § 11, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 9, eff. July 1, 1998.

§59-46.12.  Reinstatement of license or certificate.

After the expiration of a period of six (6) months and upon payment to the secretary-treasurer of a fee as prescribed by the rules of the Board, a person or entity whose license or certificate of authority has been suspended or revoked for cause, pursuant to the provisions of The State Architectural Act, may file an application with the secretary-treasurer for the reinstatement of said license or certificate of authority.  After a showing has been made by the applicant to the Board that the interests of the public will not suffer by reason of reinstatement, the Board in its discretion may order the reinstatement of the license or certificate of authority upon the payment of a sum equal to the fees which would have accrued had not the license or certificate of authority of the applicant been suspended or revoked.

Added by Laws 1947, p. 353, § 16, emerg. eff. April 16, 1947.  Amended by Laws 1983, c. 21, § 4, operative July 1, 1983; Laws 1986, c. 154, § 8, eff. July 1, 1986; Laws 1986, c. 287, § 16, operative July 1, 1986.  Renumbered from § 45.16 of this title by Laws 1986, c. 287, § 31, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 10, eff. July 1, 1998.

§59-46.13.  Repealed by Laws 1998, c. 220, § 20, eff. July 1, 1998.

§59-46.14.  Grounds for suspension, revocation or nonrenewal of license or certificate - Hearing.

The Board shall have power to suspend, to revoke or refuse to renew a license or certificate of authority issued by it, pursuant to the provisions of The State Architectural Act, when the holder thereof:

1.  Shall have been convicted of a felony;

2.  Shall have been guilty of fraud or misrepresentation in the person's application, whether for an examination or for a license without examination, or of fraud in the examination;

3.  Shall have been guilty of gross incompetency or recklessness in the practice of architecture relating to the construction of buildings or structures, or of dishonest practices;

4.  Shall have been guilty of gross incompetency or recklessness in the practice of landscape architecture, or of dishonest practices;

5.  Shall have been found to be guilty of a violation of a provision of The State Architectural Act or the rules of the Board; provided, that a person or entity complained of:

a. shall first have been served notice in the same manner as provided by law in other civil actions of the charges filed against the person or entity and of the time, place, and nature of the hearing before the Board, and

b. shall have the right to be represented by counsel and an opportunity to respond and present evidence and argument on all issues involved, by the introduction of evidence and by the examination and cross-examination of witnesses, and to compel the attendance of witnesses and the production of books and papers.  Pursuant to the foregoing, the Board shall have the power of a court of record, including the power to issue subpoena and to compel the attendance and testimony of witnesses.  Each member of the Board shall have the power to administer oaths and to issue subpoena.  Whenever any person who shall have been subpoenaed to appear to give testimony, or to answer any pertinent or proper question, or to produce books, papers or documents which shall have been designated in a subpoena, either on behalf of the prosecution or on behalf of the accused, shall refuse to appear to testify before the Board, or to answer any pertinent or proper questions, or to produce a book, paper or document which shall have been designated in a subpoena, the person shall be deemed to be in contempt of the Board, and it shall be the duty of the presiding officer of the Board, to report the fact to the district court of the State of Oklahoma in and for the county in which such person may be or may reside whereupon the court shall issue an attachment in the usual form, directed to the sheriff of the county, which shall command the sheriff to attach such person and forthwith bring the person before the court.  On the return of the attachment duly served upon the accused, or upon the production of the person attached, the district court shall have jurisdiction of the matter.  The person charged may purge himself or herself of the contempt in the same way and the same proceedings shall be had, and the same penalties may be imposed, as in the case of a witness subpoenaed to appear and give evidence on the trial of a civil cause before a district court of the State of Oklahoma.  Depositions may be taken and used in the same manner as in civil cases.  The Board shall keep a record of the evidence in, and a record of each proceeding for the suspension, revocation of or refusal to renew a license or certificate of authority and shall make findings of fact and render a decision therein.  If, after a hearing, the charges shall have been found to have been sustained by the vote of a majority of the members of the Board it shall immediately enter its order of suspension, revocation or refusal to renew, as the case may be.

Added by Laws 1947, p. 351, § 14, emerg. eff. April 16, 1947.  Amended by Laws 1986, c. 287, § 15, operative July 1, 1986.  Renumbered from § 45.14 of this title by Laws 1986, c. 287, § 31, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 11, eff. July 1, 1998.

§59-46.15.  Appeals from Board - Jurisdiction of District Court of Oklahoma County.

Any person or entity aggrieved by a final order of the Board may appeal from such decision by filing a petition in the District Court of Oklahoma County within thirty (30) days from the date of such final order.  The District Court of Oklahoma County shall have jurisdiction of an appeal from the Board, and shall have power to affirm, reverse or modify the decisions of the Board.  Such appeals shall be subject to the law and practice applicable to other civil actions.  Provided, that any party to said appeal may appeal from the decision of said district court to the Supreme Court of Oklahoma in the same manner as provided by law in other civil actions.

Added by Laws 1947, p. 352, § 15, emerg. eff. April 16, 1947.  Renumbered from § 45.15 of this title by Laws 1986, c. 287, § 31, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 12, eff. July 1, 1998.

§59-46.16.  Repealed by Laws 1998, c. 220, § 20, eff. July 1, 1998.

§5946.17.  Criminal penalties.

Any person or entity convicted of violating any provision of The State Architectural Act shall be guilty of a misdemeanor.  The continued violation of any provision of The State Architectural Act during each day shall be deemed to be a separate offense.  Upon conviction thereof the person or entity shall be punished by imprisonment in the county jail not to exceed one (1) year, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment for each offense.  The Board may request the appropriate district attorney to prosecute such violation and seek an injunction against such practice.

Added by Laws 1986, c. 287, § 25, operative July 1, 1986.

§59-46.18.  Civil penalties.

A.  Any person or entity who has been determined by the Board to have violated any provision of The State Architectural Act or any rule or order issued pursuant to the provisions of The State Architectural Act may be liable for a civil penalty of not more than One Hundred Dollars ($100.00) for each day that said violation continues.  The maximum civil penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

B.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Board shall include but not be limited to consideration of the nature, circumstances, and gravity of the violation and, with respect to the person or entity found to have committed the violation, the degree of culpability, the effect on ability of the person or entity to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of The State Architectural Act.  All monies collected from such civil penalties shall be deposited with the State Treasurer of Oklahoma and placed in the Board of Architects' Fund.

C.  Any license or certificate of authority holder may elect to surrender the license or its certificate of authority in lieu of said fine but shall be forever barred from obtaining a reissuance of said license or certificate of authority.

Added by Laws 1986, c. 287, § 26, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 13, eff. July 1, 1998.

§5946.19.  Board of architects' fund.

All monies which shall be paid to the secretarytreasurer pursuant to the provisions of The State Architectural Act shall be deposited with the State Treasurer of Oklahoma and by him placed in a separate and distinct fund to be known as the "Board of Architects' Fund".  At the end of each fiscal year hereafter such unexpended balance remaining in the Board of Architects' Fund shall be carried over and continued therein. All sums of money now or hereafter to be or to come into the fund are hereby appropriated for the purpose of effectuating the purposes of The State Architectural Act, and to pay all costs and expenses heretofore and hereafter incurred in connection therewith.

Laws 1947, p. 353, § 17; Laws 1980, c. 314, § 10, eff. July 1, 1980. Amended by Laws 1986, c. 154, § 9, eff. July 1, 1986; Laws 1986, c. 287, § 17, operative July 1, 1986. Renumbered from § 45.17 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5946.20.  Annual report.

At the close of each fiscal year, the Board shall make a full report of its proceedings during the year to the Governor and shall pay into the General Revenue Fund of the state, ten percent (10%) of all license and certificate of authority issuance and renewal fees collected and received during the fiscal year.

Laws 1947, p. 353, § 18; Laws 1979, c. 30, § 17, emerg. eff. April 6, 1979; Laws 1980, c. 314, § 11, eff. July 1, 1980. Amended by Laws 1986, c. 287, § 18, operative July 1, 1986. Renumbered from § 45.18 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§59-46.21.  Persons, firms, corporations, limited liability companies or limited liability partnerships excepted from act.

A.  The State Architectural Act shall not apply to any persons, firms, corporations, limited liability companies or limited liability partnerships who prepare plans and specifications for persons, firms, corporations, limited liability companies or limited liability partnerships other than such person or entity, for buildings not specified in The State Architectural Act requiring an architect licensed under the laws of the State of Oklahoma, providing such persons, firms, corporations, limited liability companies or limited liability partnerships shall not, in any manner, represent such person or entity to be an architect or other title of profession or business using a form of the word, "Architect", and providing further that nothing in The State Architectural Act shall prevent such persons, firms, corporations, limited liability companies or limited liability partnerships advertising or selling such service.

B.  Nothing in this act shall be construed to prevent:

1.  The preparation of technical submissions or the administration of construction contracts by employees of a person or entity lawfully engaged in the practice of architecture when such employees are acting under the responsible control of a registered architect;

2.  A nonresident, who holds the certification issued by the National Council of Architectural Registration Boards, from offering to render the professional services involved in the practice of architecture; provided, that the person shall not perform any of the professional services involved in the practice of architecture until registered as hereinbefore provided; and further provided, that the person shall notify the Board in writing that:

a. the person holds a National Council of Architectural Registration Boards certificate and is not currently registered in the jurisdiction, but will be present in the state for the purpose of offering to render architectural services,

b. the person will deliver a copy of such notice to every potential client to whom the applicant offers to render architectural services, and

c. the person promises to apply immediately to the Board for registration if selected as the architect for the project;

3.  A person, who holds the certification issued by the National Council of Architectural Registration Boards but who is not currently registered in the jurisdiction, from seeking an architectural commission by participating in an architectural design competition for a project in the state; provided, that the person shall notify the Board in writing that:

a. the person holds a National Council of Architectural Registration Boards certificate and is not currently registered in the jurisdiction, but will be present in the state for the purpose of participating in an architectural design competition,

b. the person will deliver a copy of such notice to every person conducting an architectural design competition in which the applicant participates, and

c. the person promises to apply immediately to the Board for registration if selected as the architect for the project.

Added by Laws 1949, p. 388, § 2, emerg. eff. April 16, 1947.  Amended by Laws 1986, c. 287, § 27, operative July 1, 1986.  Renumbered from § 45.3a of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 14, eff. July 1, 1998.

§59-46.22.  Repealed by Laws 1998, c. 220, § 20, eff. July 1, 1998.

§59-46.23.  Repealed by Laws 1998, c. 220, § 20, eff. July 1, 1998.

§59-46.24.  Issuance of license - Qualifications - Examination - License certificate - Confidential records.

A.  Except as otherwise provided in The State Architectural Act, no license shall be issued to any person to practice architecture in this state unless the person:

1.  Is twenty-one (21) years of age or over and is of good moral character;

2.  Is an actual bona fide resident of this state, except the Board may waive this requirement in the case of a bona fide resident of a foreign country or in any other case when the Board determines the applicant for a license is not seeking to avoid the requirements of the state of residence for a license;

3.  Is the holder of an accredited professional degree in architecture and shall have had such practical training as the Board, by rule, shall deem appropriate.  In lieu of the requirement of an accredited professional degree, the Board may register an applicant who demonstrates in accordance with such standards and requirements as the Board adopts by rule that the person has such other educational experience as the Board deems equivalent to an accredited professional degree in architecture;

4.  Has paid to the secretary-treasurer a fee as prescribed by the rules of the Board plus the actual cost of the examination; and

5.  Has passed the examinations prescribed by the Board for the issuance of a license.

B.  Upon meeting the requirements of subsection A of this section and payment of an initial fee as may be prescribed by the rules of the Board, the secretary-treasurer shall issue to the applicant a license which shall authorize the applicant to engage in the practice of architecture in this state.

C.  The examination for a license to practice architecture in this state shall be held not less than once each year, shall cover such subjects as may be prescribed by the Board and shall be graded on such basis as the Board shall prescribe by rule.  The Board may adopt the examinations, requirements for admission to the examinations and the grading procedures of the National Council of Architectural Registration Boards.  Notice of the time and place for the holding of examinations shall be given in the manner and form prescribed by the Board.

D.  The license certificate shall be in a form prescribed by the Board.  The certificate shall be signed by the chairman and by the secretary-treasurer of the Board and shall bear the impress of the seal of the Board.  All papers received by the Board relating to an application for a license, to an examination and to the issuance of a license shall be retained by the Board for three (3) years.

E.  The following Board records and papers are of a confidential nature and are not public records:  Examination material for examinations before and after they are given, file records of examination problem solutions, letters of inquiry and reference concerning applicants, Board inquiry forms concerning applicants, and investigation files where any investigation is still pending.

Added by Laws 1947, p. 350, § 11, emerg. eff. April 16, 1947.  Amended by Laws 1980, c. 314, § 9, eff. July 1, 1980; Laws 1981, c. 320, § 3; Laws 1983, c. 21, § 1, operative July 1, 1983; Laws 1986, c. 154, § 5, eff. July 1, 1986; Laws 1986, c. 287, § 12, operative July 1, 1986.  Renumbered from § 45.11 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 15, eff. July 1, 1998.

§59-46.25.  Seal of architect.

Each licensed architect shall have a seal, the image of which must contain the name of the architect, the person's place of business and the words, "Licensed Architect, State of Oklahoma".

All technical submissions prepared by such architect, or under the responsible control of the architect, shall be stamped with the impression of the seal, which shall mean that the architect was in responsible control over the content of such technical submissions during their preparation and has applied the required professional standard of care.  No registered architect may sign or seal technical submissions unless they were prepared by or under the responsible control of the architect; except that:

1.  The person may sign or seal those portions of the technical submissions that were prepared by or under the responsible control of persons who are registered under The State Architectural Act if the architect has reviewed and adapted in whole or in part such portions and has either coordinated their preparation or integrated them into the work; and

2.  The person may sign or seal those portions of the technical submissions that are not required to be prepared by or under the responsible control of an architect if the architect has reviewed and adapted in whole or in part such submissions and integrated them into the work.  The seal may be a rubber stamp or may be generated electronically, pursuant to rules adopted by the Board.

Added by Laws 1947, p. 353, § 19, emerg. eff. April 16, 1947.  Amended by Laws 1986, c. 287, § 19, operative July 1, 1986.  Renumbered from § 45.19 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 16, eff. July 1, 1998.

§5946.26.  Acceptance of compensation from other than client  Unlawful.

It shall be unlawful for an architect to accept or to receive compensation, directly or indirectly, from another than his client in connection with the reparation, alteration or construction of a building or structure in relation to which he shall have accepted employment in any manner.

Laws 1947, p. 354, § 20. Renumbered from § 45.20 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5946.27.  Prohibition against bidding as a contractor.

It shall be unlawful for an architect, at any time, to bid for a contract for the reparation, alteration or erection of a building or other structure for which he has prepared the plans and specifications.

Added by Laws 1947, p. 354, § 21, emerg. eff. May 20, 1941.  Renumbered from § 45.21 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5946.28.  Scope of act.

The State Architectural Act shall not require the registration of practitioners of the following professions and occupations:

1.  A professional civil engineer, as defined in Section 475.2 of this title, certified to practice his profession in this state under any act to regulate the practice of that profession.  Nothing contained in The State Architectural Act shall be construed as precluding an architect or engineer from performing services included within the definition of "landscape architecture" when incidental to the performance of his normal practice as an architect or engineer;

2.  A landscape contractor building or installing what was designed by a landscape architect;

3.  An agriculturist, horticulturist, forester as defined in Section 1202 of this title, nursery operator, gardener, landscape gardener, garden or lawn caretaker and grader or cultivator of land involved in the selection, placement, planting and maintenance of plant material;

4.  Persons who act under the supervision of a registered landscape architect or an employee of a person lawfully engaged in the practice of landscape architecture and who, in either event, does not assume responsible charge of design or supervision;

5.  Regional planners or urban planners, who evaluate and develop land-use plans to provide for community and municipal projections of growth patterns based on demographic needs;

6.  A landscape designer or contractor whose business is to consult and prepare plans and specifications with respect to choosing types of plants and planning the location thereof and the design of landscapes for those projects or whose work is limited to projects for a single-family residential home.  Landscape design or installation work may also be performed by an owner or occupant on the single-family residence of the owner or occupant;

7.  Persons other than landscape architects who prepare details and shop drawings for use in connection with the execution of their work;

8.  Builders or their superintendents in the supervision of landscape architectural projects; and

9.  Persons in the occupations set forth in this section shall not use the title "landscape architect" or hold themselves out to practice "landscape architecture" without complying with the provisions of The State Architectural Act and the rules and regulations of the Board.

Added by Laws 1980, c. 314, § 14, eff. July 1, 1980.  Amended by Laws 1986, c. 287, § 20, operative July 1, 1986.  Renumbered from § 45.27 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 2005, c. 77, § 2, eff. July 1, 2005.

§5946.29.  Registration certificate required.

No person shall practice landscape architecture in this state, or use the title "landscape architect" on any sign, title, card or device to indicate that such person is practicing landscape architecture or is a landscape architect, unless such person shall have secured from the Board a registration certificate.

Laws 1980, c. 314, § 16, eff. July 1, 1980. Amended by Laws 1986, c. 154, § 11, eff. July 1, 1986. Renumbered from § 45.29 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5946.30.  Registration of landscape architects  Issuance of certificate.

The Board shall register, as a landscape architect, each applicant who demonstrates to the satisfaction of the Board his fitness for such registration as provided in this act.

The Board shall issue to each individual registered a certificate of qualification and the right to use the title "landscape architect", and to practice landscape architecture in the state.

Laws 1980, c. 314, § 18, eff. July 1, 1980. Amended by Laws 1986, c. 154, § 13, eff. July 1, 1986. Renumbered from § 45.31 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§59-46.31.  Examination.

A.  Any person of good moral character who is a legal resident of the State of Oklahoma and who is twenty-one (21) years of age or older, with a degree from an approved landscape architecture program and upon completion of practical training as the Board, by rule, shall deem appropriate, whose application has been approved by the Board, and who has fulfilled such other requirements as determined by The State Architectural Act and the rules of the Board, upon the payment to the secretary-treasurer of a fee as prescribed by the rules of the Board, plus an amount to be determined by the Board, equal to the cost of the examination, may take an examination for the purpose of securing a license to practice landscape architecture in this state.  Examinations shall be held not less than once each year by the Board or by a committee appointed by it to do so.  Notice of the time and place of the holding of examinations shall be given in manner and form as prescribed by the Board.

B.  The Board shall establish rules for examination of landscape architects and may elect to follow the recommendations of the Council of Landscape Architects Registration Board (CLARB).  The examinations shall be designed to determine the qualifications of the applicant to practice landscape architecture. The examination shall cover such technical, professional and practical subjects as relate to the practice of the profession of landscape architecture.  The examination shall also cover the basic arts and sciences, a knowledge of which is material and necessary to the proper understanding, application and qualification for practice of the profession of landscape architecture.  The minimum passing grade in all subjects of the examination shall be as established by the Board.  An applicant receiving a passing grade on a subject included in the examination will be given credit for that subject.  Applicants for readmittance to the examination shall pay the full examination fee for each testing.

Upon passage of the examination, completion of the Board's requirements as prescribed by rules, and the payment of a sum as prescribed by the rules of the Board, the secretary-treasurer shall issue to the applicant a license certificate which shall authorize  the person to engage in the practice of landscape architecture in this state.

C.  Pursuant to such rules as it may have adopted, the Board shall have the power to issue licenses without requiring an examination to persons who have been licensed to practice landscape architecture in states other than the State of Oklahoma, in a territory of the United States, in the District of Columbia, or in a country other than the United States provided that the state, territory, district or country has a similar reciprocal provision to authorize the issuance of licenses to persons who have been licensed in this state.  If a person who has been licensed in a state other than the State of Oklahoma, or in a territory of the United States, in the District of Columbia, or in a country other than the United States complies with the rules of the Board, the secretary-treasurer, upon the order of the Board in the exercise of its discretion and upon the receipt of the stated fee by the secretary-treasurer pursuant to the rules of the Board, shall issue to said person a license to practice landscape architecture in this state.

Added by Laws 1980, c. 314, § 19, eff. June 14, 1980.  Amended by Laws 1986, c. 154, § 14, eff. July 1, 1986; Laws 1986, c. 287, § 21, operative July 1, 1986.  Renumbered from § 45.32 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 17, eff. July 1, 1998.

§59-46.32.  Practice of landscape architecture.

A.  The privilege of engaging in the practice of landscape architecture is personal, based upon the qualifications of the individual evidenced by the individual's registration and is not transferable.  All final drawings, specifications, plans, reports or other papers or documents involving the practice of landscape architecture, as defined when issued or filed for public record, shall be dated and bear the signature and seal of the landscape architect or landscape architects who prepared or approved same.

B.  The practice of landscape architecture for others by individual landscape architects registered under this act through a corporation, partnership, firm, association, limited liability company or limited liability partnership or by a corporation, partnership or firm through individual landscape architects registered under this act is permitted; provided, however:

1.  One or more of the partners, directors, officers, shareholders, managers, members or principals of said partnership, firm, association, corporation, limited liability company or limited liability partnership are designated as being responsible for the landscape architectural activities and decisions of said partnership, firm, association, corporation, limited liability company or limited liability partnership;

2.  Such partnership, director, officer, shareholder, manager, member or principal is duly licensed or registered under The State Architectural Act;

3.  All personnel of said partnership, firm, association, corporation, limited liability company or limited liability partnership who act in its behalf as landscape architects practicing landscape architecture in the state are registered under The State Architectural Act; and

4.  Said partnership, firm, association, corporation, limited liability company or limited liability partnership has been issued a certificate of authority by the Board.

Added by Laws 1980, c. 314, § 21, eff. July 1, 1980.  Amended by Laws 1986, c. 154, § 15, eff. July 1, 1986.  Renumbered from § 45.34 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 18, eff. July 1, 1998.

§5946.33.  Restoration of registration certificate  Application.

The Board may restore a registration certificate to any person whose registration has lapsed or has been revoked or suspended. Application for the reissuance of a registration certificate and fees shall be made in such manner as the Board may direct.

Laws 1980, c. 314, § 27, eff. July 1, 1980. Amended by Laws 1986, c. 154, § 20, eff. July 1, 1986; Laws 1986, c. 287, § 23, operative July 1, 1986. Renumbered from § 45.40 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5946.34.  Seal of landscape architect.

(1)  For the purpose of sealing and signing all final drawings, plans, specifications, reports, and other contract documents, each registered landscape architect shall obtain a seal as specified by the Board to be used on documents prepared by or under the landscape architect's supervision.  The seal will imprint the name and a registration number of the landscape architect.  Firms consisting of more than one registered landscape architect may use a single seal identifying a principal corporate director or partner as being personally responsible for the professional services provided.

(2)  The application of the seal impression and the genuine signature of the landscape architect across the seal impression on the first sheet of bound sets of drawings, with index of drawings included, title page of specifications, and other drawings and contract documents, shall constitute the registered landscape architect's seal and signature.

(3)  A rubber stamp facsimile of the seal and the genuine signature of the landscape architect may be applied to tracings to produce legible reproduction of the drawings or to reprints made from the tracings. This provision, however, does not in any manner modify the requirements of subsection (2) of this section.

(4)  No such seal shall permit a landscape architect to practice architecture, engineering or land surveying, except that which is incidental to the practice of landscape architecture.  No landscape architect shall permit his seal to be affixed to any plans, specifications or drawings if such portions thereof as are involved in the practice of his particular profession were not prepared by or under the landscape architect's personal and direct supervision by a regularly employed subordinate.

Laws 1980, c. 314, § 28, eff. July 1, 1980. Amended by Laws 1986, c. 154, § 21, eff. July 1, 1986; Laws 1986, c. 287, § 24, operative July 1, 1986. Renumbered from § 45.41 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5946.35.  Unlawful compensation.

It shall be unlawful for a landscape architect to accept or to receive compensation, directly or indirectly, from any person other than the client in connection with the reparation, alteration or construction of a project in relation to which the landscape architect shall have accepted employment in any manner.

Laws 1980, c. 314, § 30, eff. July 1, 1980. Renumbered from § 45.43 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§59-46.36.  Unlawful bid for construction project.

It shall be unlawful for a landscape architect, at any time, to bid for a contract for the reparation, alteration or construction of a project for which the landscape architect has prepared construction documents.

Added by Laws 1980, c. 314, § 31, eff. July 1, 1980.  Renumbered from § 45.44 of this title by Laws 1986, c. 287, § 32, operative July 1, 1986.  Amended by Laws 1998, c. 220, § 19, eff. July 1, 1998.

§5946.37.  Construction of act.

If any section of this act shall be declared unconstitutional for any reason, the remainder of this act shall not be affected thereby.

Laws 1947, p. 354, § 24. Renumbered from § 45.24 by Laws 1986, c. 287, § 32, operative July 1, 1986.

§5961.1.  Rules - Powers of State Department of Health - Suspension, revocation or refusal to issue or renew license.

A.  Except as provided in subsection B of Section 61.4 of this title, the State Board of Health is hereby authorized to promulgate rules which govern the examining and licensing of barbers, barber apprentices, barber instructors, and barber colleges; the defining of categories and limitations for such licenses; the sanitary operation and sanitation of barber shops and barber colleges; and the establishment and levying of administrative fines not to exceed Fifty Dollars ($50.00) for those licensed and not to exceed Five Hundred Dollars ($500.00) for those not licensed.  Each day a violation continues shall be a separate offense.

B.  Except as provided in subsection B of Section 61.4 of this title, the State Department of Health shall have the power and duty to implement the rules of the State Board of Health, to issue and renew annual barber, barber apprentice, barber instructor and barber college licenses, to inspect barber licenses, and to inspect the sanitary operating practices of barbers and the sanitary condition of barber shops and barber colleges.

C.  The State Department of Health may suspend, revoke, or  refuse to issue or renew any barber, barber instructor, barber apprentice, or barber college license for:

1.  Unsanitary operating practices or unsanitary conditions of barber shops or barber colleges;

2.  Unsanitary practices of barbers, apprentice barbers, or barber instructors;

3.  Making a material misstatement in the application for a license, in the renewal of a license, or in the records which are maintained by barber instructors or colleges to comply with Sections 61.1 through 61.6 of this title or the regulations promulgated pursuant thereto; or

4.  Employment of an unlicensed person as a barber, barber apprentice, or barber instructor.

Added by Laws 1985, c. 183, § 1, eff. July 1, 1985.  Amended by Laws 1992, c. 87, § 1, eff. July 1, 1992; Laws 1996, c. 318, § 4, eff. July 1, 1996; Laws 2002, c. 93, § 1, eff. Nov. 1, 2002.

§5961.2.  License fees.

Fees for licenses issued by the State Department of Health to practice barbering as adopted by the State Board of Health pursuant to Section 1106.1 of Title 63 of the Oklahoma Statutes shall not be less than:

Barber College $200.00 per year

Barber Apprentice $10.00 per year

Barber Examination Fee   $35.00 per exam

Barber Instructor License Fee   $50.00 per year

Barber Instructor Examination Fee   $50.00 per year

Barber License Fee $25.00 per year

Barber License Renewal after Expiration $50.00 per year

Barber Instructor License Renewal

After Expiration   $75.00 per year

Added by Laws 1985, c. 183, § 2, eff. July 1, 1985.  Amended by Laws 1992, c. 87, § 2, eff. July 1, 1992.

§5961.3.  Oklahoma Barber Licensing Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Oklahoma Barber Licensing Revolving Fund".  All unexpended funds within the State Board of Barber Examiners revolving fund provided for in Section 155 of Title 62 of the Oklahoma Statutes shall be transferred to the Oklahoma Barber Licensing Revolving Fund.  All property, records, and any outstanding financial obligations and encumbrances of the State Board of Barber Examiners are hereby transferred to the State Department of Health.

All personnel of the State Board of Barber Examiners shall be transferred to the State Department of Health at the same salary such personnel is receiving on June 30, 1985.

Added by Laws 1985, c. 183, § 3, eff. July 1, 1985.

§59-61.4.  State Barber Advisory Board.

A.  The State Barber Advisory Board is hereby re-created until July 1, 2009, in accordance with the Oklahoma Sunset Law which shall consist of five (5) members consisting of four barbers and one lay member.  Each member of the State Barber Advisory Board shall be appointed by the Governor and serve at the pleasure of the Governor for a term coterminous with that of the Governor.  Provided, each member may continue to serve after the expiration of the member's term until such time as a successor is appointed.  The State Barber Advisory Board shall advise the State Board of Health concerning rules and shall advise and assist the State Department of Health in administering this act.

B.  The State Barber Advisory Board shall develop and administer the examination for licensure as a barber.

Added by Laws 1985, c. 183, § 4, eff. July 1, 1985.  Amended by Laws 1991, c. 37, § 1, emerg. eff. April 3, 1991; Laws 1996, c. 318, § 5, eff. July 1, 1996; Laws 1997, c. 37, § 1; Laws 2003, c. 11, § 1.

§5961.5.  Practice of barbering defined.

Any one or any combination of the following practices, when done upon the upper part of the human body for cosmetic purposes and when done for payment either directly or indirectly for the general public, constitutes the practice of barbering, to wit:  Shaving or trimming the beard or cutting the hair; giving facial or scalp massages or treatment with oils, creams, lotions or other preparations, either by hand or mechanical appliances; singeing, shampooing or dyeing the hair or applying hair tonics; applying cosmetic preparations, antiseptics, powders, oils, clays or lotions to scalp, face, neck or upper part of the body; and removing superfluous hair from the face, neck or upper part of the body.

Laws 1931, p. 38, § 10. Renumbered from § 70 by Laws 1985, c. 183, § 5.

§5961.6.  Board of Barber Examiners - Licenses.

Any person practicing the trade of barber, barber instructor, or apprentice barber, without having at the time a valid, unrevoked certificate, as provided in this act, or any person who as owner, lessee, manager, or in any other supervisory capacity, employs a person practicing the trade of barber, barber instructor, or apprentice barber without such person having a valid, unrevoked certificate as a barber, barber instructor, or apprentice barber, shall be deemed guilty of a misdemeanor, and shall, upon conviction, be fined not to exceed One Hundred Dollars ($100.00), and each day of such practice, or each day such unlicensed person is so employed, shall constitute a separate offense.  All fines under the provisions of this section shall be paid into the common school fund of the county wherein the conviction is had.

Laws 1931, p. 38, § 9; Laws 1937, p. 53, § 1.  Renumbered from § 69 by Laws 1985, c. 183, § 5.  Amended by Laws 1992, c. 87, § 3, eff. July 1, 1992.

§59-89.1.  Repealed by Laws 1985, c. 183, § 6, eff. July 1, 1985.

§59-89.2.  Repealed by Laws 1985, c. 183, § 6, eff. July 1, 1985.

§59-89.3.  Repealed by Laws 1985, c. 183, § 6, eff. July 1, 1985.

§59135.1.  Short title.

Sections 135.1 through 160.2 of this title shall be known and may be cited as the "Podiatric Medicine Practice Act".

Laws 1983, c. 138, § 1, operative July 1, 1983; Laws 1993, c. 150, § 1, eff. Sept. 1, 1993.

§59136.  Definitions.

As used in the Podiatric Medicine Practice Act, these words, phrases or terms, unless the context otherwise indicates, shall have the following meanings:

1.  "Accredited college of podiatric medicine" means a podiatric medicine educational institution which confers the degree of Doctor of Podiatric Medicine (D.P.M.), or its equivalent, and meets all of the requirements for accreditation by the Council on Podiatric Medical Education of the American Podiatric Medical Association, Inc.;

2.  "Board" means the Board of Podiatric Medical Examiners;

3.  "Oklahoma Podiatric Medical Association" means the Oklahoma Podiatric Medical Association, Inc., a nonprofit corporation organized and existing under the laws of this state for the association of podiatric physicians and for the advancement of the profession of podiatric medicine; and

4.  "Podiatric physician", "doctor of podiatric medicine" and "podiatrist" are synonymous and mean a person duly licensed pursuant to the laws of this state to practice podiatric medicine.

5.  "Code of Ethics" means the Code of Ethics of the American Podiatric Medical Association, as currently adopted, or as hereinafter amended by said Association.

Laws 1955, p. 308, § 1, emerg. eff. May 23, 1955; Laws 1983, c. 138, § 2, operative July 1, 1983; Laws 1993, c. 150, § 2, eff. Sept. 1, 1993.

§59137.  Board of Podiatric Medical Examiners - Membership  Qualifications - Terms  Removal.

A.  A Board of Podiatric Medical Examiners is hereby recreated, to continue until July 1, 2011, in accordance with the provisions of the Oklahoma Sunset Law.  Said Board shall regulate the practice of podiatric medicine in this state in accordance with the provisions of the Podiatric Medicine Practice Act.  The Board, appointed by the Governor, shall be composed of five (5) podiatric physicians licensed to practice podiatric medicine in this state and one (1) lay member representing the public.

B.  Each podiatric physician member of the Board shall:

1.  Be a legal resident of this state;

2.  Have practiced podiatric medicine continuously in this state during the three (3) years immediately preceding his appointment to the Board;

3.  Be free of pending disciplinary action or active investigation by the Board; and

4.  Be a member in good standing of the American Podiatric Medical Association and of the Oklahoma Podiatric Medical Association.

C.  The lay member of the Board shall:

1.  Be a legal resident of this state;

2.  Not be a registered or licensed practitioner of any of the healing arts or be related, within the third degree of consanguinity or affinity, to any such person; and

3.  Participate in Board proceedings only for the purposes of:

a. reviewing, investigating and disposing of written complaints regarding the conduct of podiatric physicians; and

b. formulating, adopting and promulgating rules pursuant to Article I of the Administrative Procedures Act.

D.  Except as provided in subsection E of this section, the term of office of each podiatric physician member of the Board shall be five (5) years, with one such member being appointed to the Board each year.  The lay member of the Board shall serve a term coterminous with that of the Governor.  Each member shall hold office until the expiration of the term for which appointed or until a qualified successor has been duly appointed.  An appointment shall be made by the Governor within ninety (90) days after the expiration of the term of any member, or the occurrence of a vacancy on the Board due to resignation, death, or any other cause resulting in an unexpired term.  The appointment of the podiatric physician members shall be made from a list of not less than five persons submitted annually to the Governor by the Oklahoma Podiatric Medical Association.

E.  Each of the three podiatric physician members of the Board, serving on the effective date of this act, shall complete the term of office for which he was appointed, and the successor to each such member shall be appointed for a term of five (5) years.  Within sixty (60) days after the effective date of this act, the Governor shall appoint two new podiatric physician members to the Board, one for a term expiring July 1, 1997, and one for a term expiring on July 1, 1998.  The successor to each such new member shall be appointed for a term of five (5) years.

F.  Before assuming his duties on the Board, each member shall take and subscribe to the oath or affirmation provided in Article XV of the Oklahoma Constitution, which oath or affirmation shall be administered and filed as provided in said article.

G.  A member may be removed from the Board by the Governor for cause which shall include, but not be limited to:

1.  Ceasing to be qualified;

2.  Being found guilty by a court of competent jurisdiction of a felony or of any offense involving moral turpitude;

3.  Being found guilty, through due process, of malfeasance, misfeasance or nonfeasance in relation to his Board duties;

4.  Being found mentally incompetent by a court of competent jurisdiction;

5.  Being found in violation of any provision of the Podiatric Medicine Practice Act; or

6.  Failing to attend three consecutive meetings of the Board without just cause, as determined by the Board.

Added by Laws 1955, p. 308, § 2, emerg. eff. May 23, 1955.  Amended by Laws 1983, c. 138, § 3, operative July 1, 1983; Laws 1988, c. 225, § 7; Laws 1993, c. 150, § 3, eff. Sept. 1, 1993; Laws 1999, c. 20, § 1; Laws 2005, c. 27, § 1.

NOTE:  Laws 1993, c. 4, § 1 repealed by Laws 1993, c. 360, § 17.

§59138.  Application of act.

Nothing in this act shall apply to any medical doctor, osteopath, or chiropractor licensed as such under the laws of this state, now or hereafter.

Laws 1955, p. 308, § 3.

§59-139.  Board of Podiatric Medical Examiners - Organization - Meetings - Compliance with other acts - Bonding -

Tort claims.

A.  The Board of Podiatric Medical Examiners shall organize annually at the last regularly scheduled meeting of the Board before the beginning of the next fiscal year by electing from among its members a president, a vice-president, and a secretary-treasurer.  The term of office of each officer shall be for the following fiscal year and until a successor is elected and qualified.  The duties of each officer shall be prescribed in the rules of the Board.

B.  The Board may hold such regularly scheduled meetings, special meetings, emergency meetings, or continued or reconvened meetings as found by the Board to be expedient or necessary.  A majority of the Board shall constitute a quorum for the transaction of business.

C.  The Board shall act in accordance with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, and the Administrative Procedures Act.

D.  All members of the Board and such employees as determined by the Board shall be bonded as required by Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes.

E.  The responsibilities and rights of any member or employee of the Board who acts within the scope of Board duties or employment shall be governed by the Governmental Tort Claims Act.

Added by Laws 1955, p. 308, § 4.  Amended by Laws 1997, c. 222, § 1, eff. Nov. 1, 1997.

§59140.  Employees of Board  Prosecutions  Materials and supplies  Bonds  Seal.

The Board of Podiatric Medical Examiners may:

1.  Employ, contract with, and direct stenographic, clerical, and secretarial help and investigators and attorneys to assist it and its officers in observing and performing under the applicable laws and to help carry out and enforce the applicable laws;

2.  Gather and present to district attorneys of this state evidence which it believes shows violations of the applicable laws, and, among other purposes authorized by law, it may use attorneys it employs to assist district attorneys (but only with their consent) in the prosecution of such violations, and also to represent it in any court;

3.  Discharge any person it employs, but this provision shall not be interpreted as authorizing it to fail in any way to observe and perform its lawful contracts;

4.  Contract for and purchase or rent books, stationery, forms, postage, equipment, other materials and supplies, and furniture and it may rent or lease office space or other quarters; however the compensation of those it employs or with whom it contracts and the consideration it owes under its contracts and its other costs, expenses and liabilities of whatever nature shall never be a charge against the State of Oklahoma, except that the Board may cause payment for all thereof to be made from the Board of Podiatric Medical Examiners' Revolving Fund insofar as there are from time to time amounts in said fund for such purposes;

5.  Require fidelity bonds of those it employs; and

6.  Adopt a seal and use the same by impression in addition to the signature of the Board wherever its signature is permitted or required.

Laws 1955, p. 309, § 5, emerg. eff. May 23, 1955; Laws 1993, c. 150, § 4, eff. Sept. 1, 1993.

§59141.  Powers and duties.

The Board of Podiatric Medical Examiners shall have the power and duty to:

1.  Regulate the practice of podiatric medicine;

2.  Promulgate the rules that may be necessary to implement and enforce the Podiatric Medicine Practice Act;

3.  Set license and examination fees required by the Podiatric Medicine Practice Act;

4.  Receive fees and deposit said fees with the State Treasurer in the Board of Podiatric Medical Examiners' Revolving Fund;

5.  Issue, renew, revoke, deny, and suspend licenses to practice podiatric medicine;

6.  Examine all qualified applicants for licenses to practice podiatric medicine;

7.  Investigate complaints and hold hearings;

8.  Adopt and establish rules of professional conduct, which shall apply to every person who practices podiatric medicine in this state;

9.  Set educational requirements for licensure; and

10.  Perform such other duties, exercise such other powers, and employ such personnel as is required by the provisions of the  Podiatric Medicine Practice Act.

Laws 1955, p. 309, § 6, emerg. eff. May 23, 1955; Laws 1983, c. 138, § 4, operative July 1, 1983; Laws 1993, c. 150, § 5, eff. Sept. 1, 1993.

§59142.  Acts constituting practice of podiatric medicine - Exceptions.

A.  Podiatric medicine is that profession of the health sciences concerned with the diagnosis and treatment of conditions affecting the human foot and ankle, including the local manifestations of systemic conditions, by all appropriate systems and means.

B.  Any one or more of the following shall be deemed to be practicing podiatric medicine:

1.  In any way examining, diagnosing, recommending for, prescribing for, caring for or treating in this state ailments, diseased conditions, deformities or injuries of the human foot and ankle, whether or not done directly thereon;

2.  Massage or adjustment in connection with such examining, diagnosing, recommending, prescribing, treating, or caring for;

3.  Fitting, building, or otherwise furnishing pads, inserts, appliances, inlays, splints, or supports, or giving or using medicament or anesthetics in connection with such examining, diagnosing, recommending, prescribing, treating, caring for, or fitting; and

4.  Offering in this state to any person to do or cause to be done, or attempting in this state to do or cause to be done, any or all of the foregoing.

C.  The provisions of the Podiatric Medicine Practice Act shall not apply to:

1.  The sale of proprietary or patented foot remedies, pads, supports or corrective shoes;

2.  The fitting or recommending of appliances, devices, or shoes for the prevention, correction, or relief of foot ailments or troubles, by regularly established retail dealers or their regular salesmen, not holding themselves out to the public as podiatric physicians under the terms of this act; or

3.  A person providing services or assistance in case of an emergency if no fee or other consideration is contemplated, charged, or received.

Laws 1955, p. 310, § 7, emerg. eff. May 23, 1955; Laws 1993, c. 150, § 6, eff. Sept. 1, 1993; Laws 1994, c. 105, § 1, eff. Sept. 1, 1994.

§59143.  Unlawful practices  Penalty.

A.  It shall be unlawful for:

1.  Any person to practice or attempt to practice podiatric medicine in this state as defined by the applicable laws or as otherwise defined, or to hold himself out to the public in this state as a podiatric physician, doctor of podiatric medicine, podiatrist, foot doctor or foot specialist without having first obtained a license to practice podiatric medicine from the Board of Podiatric Medical Examiners, or after his license to practice podiatric medicine has been revoked, or while such license is under suspension. Provided, however, an applicant for a license by examination who has successfully passed the examination administered by the Board may practice podiatric medicine to the extent necessary to enable him to observe and assist a podiatric physician, as an intern, preceptee or resident, if while so doing he complies with all of the rules of the Board;

2.  A podiatric physician to practice as such at any time when his license is not conspicuously displayed in his place of regular practice;

3.  Any person to knowingly represent in any manner in this state, either publicly or privately, that another person is a licensed podiatric physician, doctor of podiatric medicine, podiatrist, foot doctor or foot specialist, or is capable of examining, diagnosing, recommending for, prescribing for, caring for, or treating in this state ailments, diseased conditions, deformities, or injuries of the human foot, unless such other person at the time of such representation is a licensed podiatric physician; and

4.  Any podiatric physician to violate any provision of the Podiatric Medicine Practice Act or the rules of the Board.

B.  Any person who does any one or more of the things made unlawful by subsection A of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punishable by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.  Each day of such violation shall constitute a separate and distinct offense.

Laws 1955, p. 311, § 8, emerg. eff. May 23, 1955; Laws 1993, c. 150, § 7, eff. Sept. 1, 1993.

§59-144.  Examinations - Qualification of applicants - Fees - Licenses.

A.  The fee for examination for a license to practice podiatric medicine in this state shall be One Hundred Dollars ($100.00).  The Board of Podiatric Medical Examiners may increase this fee by not more than an additional Two Hundred Dollars ($200.00).  The examination for such license shall be given by the Board.  The Board may give the examination at any special meeting, but shall not be required to do so.

B.  To be entitled to take the examination, a person shall:

1.  File a written application on a form prescribed by the Board;

2.  Pay to the secretarytreasurer of the Board in advance the fee for examination;

3.  Satisfy the Board that the person is loyal to the United States of America;

4.  Be more than twenty-one (21) years of age;

5.  Be of good moral character;

6.  Not have been finally convicted of any crime involving moral turpitude or of any felony;

7.  Be free from contagious or infectious disease;

8.  Be a graduate of an accredited college of podiatric medicine; and

9.  Have complied with applicable Board rules.

C.  An applicant satisfying the requirements of subsection B of this section shall receive a license to practice podiatric medicine in this state, to be issued by the Board, if the applicant:

1.  Takes the examination administered by the Board and receives a passing score of at least seventy-five percent (75%) on both the written and oral portions.  An applicant receiving less than a score of seventy-five percent (75%) on either the written or oral portion of the examination shall be deemed to have failed the entire examination;

2.  Satisfactorily completes a podiatric surgical residency, approved by the Council of Podiatric Medical Education of the American Podiatric Medical Association, of not less than three hundred sixty-five (365) days; and

3.  Satisfies the Board that the applicant has not violated any of the provisions of the Podiatric Medicine Practice Act or any of the rules of the Board.

D.  The examination administered by the Board shall include both a written and an oral portion, shall be administered in the English language, and shall cover areas in anatomy, pathology, podiatric medicine and surgery, dermatology, pharmacology, biomechanics, anesthesia, radiology, Oklahoma law relating to podiatric medicine, and such other subjects as the Board from time to time determines necessary and appropriate.  The Board may authorize examination papers to be graded by one or more of its own members or by any one or more licensed podiatric physicians selected by the Board.  Each license issued by the Board shall be signed by each member of the Board, bear the seal of the Board, and designate the licensee as a licensed podiatric physician.

Added by Laws 1955, p. 311, § 9, emerg. eff. May 23, 1955.  Amended by Laws 1990, c. 163, § 1, eff. Sept. 1, 1990; Laws 1993, c. 150, § 8, eff. Sept. 1, 1993; Laws 2002, c. 118, § 1, eff. Nov. 1, 2002.

§59145.  Renewal of licenses  Fees  Suspension on nonpayment  Reinstatement  Records.

A.  Each license to practice podiatric medicine heretofore issued which remains effective under the provisions of this act and each such license issued hereafter pursuant to law shall entitle the licensee, subject to law, to practice podiatric medicine in this state as defined by law and to hold himself out as a licensed podiatric physician, doctor of podiatric medicine or podiatrist from the date of issuance thereof until the following July 1, and as long as lawfully renewed, unless suspended or revoked as authorized by law.

B.  Upon such application therefor, if any, as the Board of Podiatric Medical Examiners requires from time to time, and upon first satisfying the Board that he is not at the time violating any applicable law or any of the rules of the Board which are applicable to him or the Code of Ethics, and upon the payment in advance to the secretarytreasurer of the Board of the annual renewal fee required by law and the rules of the Board, and upon showing proof of compliance with Section 145.1 of this title, a licensee shall be entitled to have his license to practice podiatric medicine renewed annually on or before July 1 of each year, upon which date such annual renewal fee shall become due and owing.

C.  A licensed podiatric physician who does not so satisfy the Board and pay the annual renewal fee required by law and the rules of the Board, in the time and manner required thereby, shall cease to be entitled to have such license renewed.  If not paid on or before September 30 immediately following July 1, the annual renewal fee shall become delinquent and the license shall be automatically suspended and not entitled to renewal thereafter, though it may be reinstated as provided by law and the rules of the Board.  Upon such suspension, all the rights of the licensee by virtue of the license shall be suspended and cease and shall remain suspended unless or until the license is reinstated as authorized by law, and the rules of the Board.  The license shall be renewed by the Board upon the payment of the delinquent annual renewal fee, without penalty, between July 1 and September 30 immediately following, if, and only if, the licensee first satisfies the Board that during the then immediately preceding twelve (12) months he did not violate, and that at the time he is not violating, any applicable law or the Code of Ethics or any of the rules of the Board which are applicable to him; and the renewal, if granted by the Board, shall operate to remove the suspension aforesaid.  After that September 30 and on or before the close of the next following June 30, and upon such application therefor, if any, as the Board requires, and upon first satisfying the Board that during the then immediately preceding twelve (12) months he did not violate, and at the time is not violating, any applicable law or the Code of Ethics or any of the rules of the Board which are applicable to him, a licensee shall be entitled to have his license to practice podiatric medicine reinstated, upon the payment first of the delinquent annual renewal fee, plus such penalty additional as the Board imposes, not to exceed in all four times the delinquent fee; and the reinstatement shall operate to reinstate the license and remove such suspension.  But such a license to practice podiatric medicine not so reinstated in such time shall become void at the close of that June 30; and thereafter it shall not be renewed or reinstated.

D.  The annual renewal fee shall be such sum as the Board from time to time sets.  Upon the timely payment of the annual renewal fee or the reinstatement fee, as the case may be, the secretarytreasurer of the Board shall issue and mail to the licensee such certificate of renewal or reinstatement as the Board shall direct, which when so mailed shall operate to renew or reinstate the license, as the case may be, for the period ending at the close of the immediately following July 1, after which it must be renewed again or be reinstated in the same time and manner to continue effective.

E.  The secretarytreasurer of the Board shall keep a license record showing each license issued by the Board, the name and last mailing address furnished to said secretarytreasurer by each licensee, the year of issuance of the license, whether by examination or otherwise, the renewals, reinstatements, suspensions and revocations thereof, and the fact as to whether the license be in force or suspended or void.  Such record as to any license, or a copy thereof certified to by said secretarytreasurer as complete and true as to the license in question, shall constitute prima facie evidence of the recitals therein and the fact disclosed thereby as to whether the license described is in force or suspended or void.

Laws 1955, p. 312, § 10, emerg. eff. May 23, 1955; Laws 1979, c. 81, § 1; Laws 1993, c. 150, § 9, eff. Sept. 1, 1993.

§59145.1.  Continuing education requirement for renewal of license  Exemptions.

A.  Thirty (30) hours of continuing education shall be required for renewal of an individual license to practice podiatric medicine in this state.  This must be obtained in the twelvemonth period immediately preceding the year for which the license is to be issued.  The continuing education required by this section shall be any of the following:

1.  Education presented by an organization approved by the Council on Continuing Education of the American Podiatric Medical Association;

2.  A national, state or county podiatric medical association meeting approved by the Board of Podiatric Medical Examiners;

3.  Hospital-sponsored scientific programs approved by the Board; or

4.  Three (3) hours of continuing education credit may be obtained by attending meetings and hearings of the Board.

At least fifteen (15) hours of the required thirty (30) hours must be obtained in this state.

B.  Any practitioner not so satisfying the Board of the fulfillment of the continuing education requirements required by subsection A of this section shall cease to be entitled to have such license renewed.

C.  Any practitioner fully retired from the practice of podiatric medicine shall be exempt from compliance with the requirements imposed by subsection A of this section.  However, upon resuming the practice of podiatric medicine, the individual shall fulfill such requirements which have accrued from the effective date of this act to the time of resumption of practice.

Laws 1979, c. 81, § 2; Laws 1993, c. 150, § 10, eff. Sept. 1, 1993.

§59-146.  Repealed by Laws 1990, c. 163, § 7, eff. Sept. 1, 1990.

§59-147.  Penalties - Guidelines.

A.  The Board of Podiatric Medical Examiners is authorized, after notice and opportunity for a hearing pursuant to Article II of the Administrative Procedures Act, to issue an order imposing one or more of the following penalties whenever the Board finds, by clear and convincing evidence, that a podiatric physician has committed any of the acts or occurrences set forth in Section 148 of this title:

1.  Disapproval of an application for a renewal license;

2.  Suspension of a license issued by the Board for a maximum period of three (3) years;

3.  Revocation of a license issued by the Board;

4.  An administrative fine not to exceed One Thousand Dollars ($1,000.00) for each count or separate violation;

5.  A censure or reprimand;

6.  Placement on probation for a period of time and under such terms and conditions as deemed appropriate by the Board;

7.  Restriction of the practice of a podiatric physician under such terms and conditions as deemed appropriate by the Board; and

8.  Payment of costs associated with a disciplinary proceeding.

B.  The Board may, by rule, establish guidelines for the disposition of disciplinary cases involving specific types of violations.  The guidelines may include:

1.  Minimum and maximum administrative fines;

2.  Periods of suspension, probation or supervision;

3.  Terms and conditions of probation; and

4.  Terms and conditions for the reinstatement of a license.

C.  The Board is authorized to issue a confidential letter of concern to a podiatric physician when, though evidence does not warrant initiation of an individual proceeding, the Board has noted indications of possible errant conduct by the podiatric physician that could lead to serious consequences and formal action by the Board.

D.  A podiatric physician against whom a penalty is imposed by an order of the Board pursuant to the provisions of this section shall have the right to seek a judicial review of such order pursuant to Article II of the Administrative Procedures Act.

Added by Laws 1955, p. 313, § 12, emerg. eff. May 23, 1955.  Amended by Laws 1993, c. 150, § 11, eff. Sept. 1, 1993; Laws 1997, c. 222, § 2, eff. Nov. 1, 1997.

§59-148.  Violations.

A.  The following acts or occurrences by a podiatric physician shall constitute grounds for which the penalties specified in Section 147 of this title may be imposed by order of the Board of Podiatric Medical Examiners:

1.  Willfully making a false and material statement to the Board, either before or after the issuance of a license;

2.  Pleading guilty or nolo contendere to, or being convicted of, a felony, a misdemeanor involving moral turpitude, or a violation of federal or state controlled dangerous substances laws;

3.  Using alcohol, any drug, or any other substance which  impairs the licensee to a degree that the licensee is unable to practice podiatric medicine with safety and benefit to the public;

4.  Being mentally or physically incapacitated to a degree that the licensee is unable to practice podiatric medicine with safety and benefit to the public;

5.  Making any advertisement, statement, or representation which is untrue or improbable and calculated by the licensee to deceive, defraud or mislead the public or patients;

6.  Practicing fraud by omission or commission in the examination given by the Board, or in obtaining a license, or in obtaining renewal or reinstatement of a license;

7.  Failing to pay or cause to be paid promptly when due any fee required by the Podiatric Medicine Practice Act or the rules of the Board;

8.  Practicing podiatric medicine in an unsafe or unsanitary manner or place;

9.  Performing, or attempting to perform, any surgery for which the licensee has not had reasonable training;

10. Gross and willful neglect of duty as a member or officer of the Board;

11.  Dividing with any person, firm, corporation, or other legal entity any fee or other compensation for services as a podiatric physician, except with:

a. another podiatric physician,

b. an applicant for a license who is observing or assisting the licensee as an intern, preceptee or resident, as authorized by the rules of the Board, or

c. a practitioner of another branch of the healing arts who is duly licensed under the laws of this state or  another state, district or territory of the United States,

who has actually provided services, directly or indirectly, to the patient from or for whom the fee or other compensation is received, or at the time of the services is an active associate of the licensee in the lawful practice of podiatric medicine in this state; and

12.  Violating or attempting to violate the provisions of the Podiatric Medicine Practice Act, the Code of Ethics, or the rules of the Board.

B.  Commitment of a licensee to an institution for the mentally ill shall constitute prima facie evidence that the licensee is mentally incapacitated to a degree that the licensee is unable to practice podiatric medicine with safety and benefit to the public.

Added by Laws 1955, p. 314, § 13, emerg. eff. May 23, 1955.  Amended by Laws 1993, c. 150, § 12, eff. Sept. 1, 1993; Laws 1997, c. 222, § 3, eff. Nov. 1, 1997.

§59-149.  Complaint.

A.  Any person may file a written and signed complaint with the Board of Podiatric Medical Examiners, alleging that a podiatric physician has violated the provisions of the Podiatric Medicine Practice Act, the Code of Ethics, or the rules of the Board, and the facts upon which the allegations are based.  Each complaint received by the Board shall be investigated in a manner to be prescribed in the rules of the Board.

Added by Laws 1955, p. 315, § 14.  Amended by Laws 1997, c. 222, § 4, eff. Nov. 1, 1997.

§59-150.  Repealed by Laws 1997, c. 222, § 8, eff. Nov. 1, 1997.

§59152.  Reciprocity  Fees.

A.  By way of reciprocity and without examination, the Board of Podiatric Medical Examiners may issue a license to practice podiatric medicine in this state to any person who:

1.  Satisfies the Board that he has all the qualifications required, by the applicable laws and the rules of the Board, of a person to entitle the person to a license to practice podiatric medicine in this state pursuant to examination, excepting any as to which the Board excuses compliance for good cause shown; and

2.  Satisfies the Board that for at least three (3) years immediately prior to the date on which he pays the required fee he lawfully practiced podiatric medicine within and under the laws of a district or territory or other state of the United States of America pursuant to a license issued thereby authorizing such practice; and

3.  Pays in advance to the secretarytreasurer of the Board the fee required by the rules of the Board for a license by reciprocity, which shall not be less than One Hundred Fifty Dollars ($150.00) or more than Three Hundred Dollars ($300.00).

B.  The provisions and benefits of this section shall extend only to persons who are residents in good faith of districts, territories, or states which in the judgment of the Board extend to citizens of this state substantially equal or greater reciprocity privileges as to a license to practice podiatric medicine.

Laws 1955, p. 316, § 17, emerg. eff. May 23, 1955; Laws 1993, c. 150, § 13, eff. Sept. 1, 1993.

§59154.  Board of Podiatric Medical Examiners' Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Board of Podiatric Medical Examiners, to be designated as the "Board of Podiatric Medical Examiners' Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board pursuant to the provisions of the Podiatric Medicine Practice Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board for the purpose of implementing and enforcing the provisions of the Podiatric Medicine Practice Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims signed by the secretary-treasurer of the Board or by an authorized employee or employees of the Board and filed as prescribed by law with the Director of State Finance for approval and payment.

Laws 1955, p. 316, § 19, emerg. eff. May 23, 1955; Laws 1983, c. 138, § 7, operative July 1, 1983; Laws 1993, c. 150, § 14, eff. Sept. 1, 1993.

§59-155.  Investigations and hearings.

The Board of Podiatric Medical Examiners shall:

1.  Conduct investigations of complaints against podiatric physicians filed with the Board pursuant to Section 149 of this title; and

2.  Initiate and conduct individual proceedings, pursuant to Article II of the Administrative Procedures Act, against podiatric physicians alleged to have violated the Podiatric Medicine Practice Act, the Code of Ethics, or the rules of the Board.  For such purposes the Board, or any member thereof, is empowered to issue subpoenas, compel the attendance of witnesses, and administer oaths and affirmations.  Subpoenas authorized by this section may be signed and issued by any member of the Board, and shall be served, and return of service thereof made, in the same manner as a subpoena is served from a court of record in this state and as return of service in such case is made.  Any person failing and refusing to attend in obedience to such subpoena, or refusing to be sworn or examined or answer any question propounded by any member of the Board or any attorney or licensee upon permission from the Board, upon conviction thereof, shall be guilty of a misdemeanor and punishable as such.

Added by Laws 1955, p. 316, § 20.  Amended by Laws 1997, c. 222, § 5, eff. Nov. 1, 1997.

§59156.  Annual report.

Said Board shall make an annual report to the Governor, not later than the fifteenth day of November each year, which report shall contain an account of all monies received, licenses issued, suspended, or revoked and all expenditures made by said Board the twelve (12) months prior to said date.

Laws 1955, p. 317, § 21.

§59158.  Restraining orders and injunctions.

Restraining orders and temporary and permanent injunctions may be granted by the district and superior courts upon application of the Board for the purpose of restraining, enjoining, and preventing threatened or likely violations of, and also enforcing, and also requiring compliance with, the applicable laws.

Laws 1955, p. 317, § 23.

§59159.1.  Rules and regulations concerning casts for individual shoes.

The Board may adopt rules and regulations which are necessary or helpful to promote the public health and safety which define and establish minimum standards and requirements for methods and practices to be used in taking or making casts or equivalents thereof of the human foot for the purpose of  prescribing, offering, making, furnishing,correcting, changing, or fitting shoes for the foot.  It shall be unlawful to take or make said casts or equivalents for any purpose except in accordance with such rules and regulations as the Board may prescribe.

Amended by Laws 1983, c. 138, § 6, operative July 1, 1983.

§59159.2.  Unlawful acts.

It shall be unlawful to make, furnish, correct, change, or fit any of the following if moulded for the foot or part of the foot of a specific person, as distinguished from persons generally, to wit: shoes for the purpose of diagnosing, correcting, relieving, treating, aiding, controlling, or alleviating ailments, diseases, diseased conditions, deformities, injuries, or abnormalities of the foot or feet of the specific person, except upon the prescription of a medical doctor, podiatric physician, osteopathic physician duly licensed under the laws of this state, or to offer so to do, or for any one other than such medical doctor, podiatric physician or osteopathic physician to prescribe any thereof for any such purpose.

Laws 1959, p. 224, § 2; Laws 1993, c. 150, § 15, eff. Sept. 1, 1993.

§59159.4.  Inapplicability to manufacture or sale to persons generally.

Nothing in this act shall apply to the manufacture or sale of shoes, pads, or supports, whether patented or not, which are made for, and offered to, persons generally.

Laws 1959, p. 224, § 4.

§59159.5.  Penalties.

Any violation of this act shall constitute a misdemeanor, and shall be punishable upon conviction, by a fine of not more than Five Hundred Dollars ($500.00) or imprisonment in the county jail for not more than six (6) months or by both such fine and imprisonment; and each separate day upon which any person unlawfully does a thing made unlawful by this act shall be and constitute a separate and distinct offense.

Laws 1959, p. 224, § 5.

§59-160.1.  Interpretation of "podiatry" and "podiatric medicine".

The terms "podiatry" and "podiatric medicine" are synonymous and mean the branch of the healing arts defined in the Podiatric Medicine Practice Act.  Wherever in the Oklahoma Statutes reference is made to the term "podiatry", the same shall be interpreted to mean "podiatric medicine", and wherever reference is made to the term "podiatrist", the same shall be interpreted to mean "podiatric physician".

Added by Laws 1969, c. 198, § 1, emerg. eff. April 18, 1969.  Amended by Laws 1993, c. 150, § 16, eff. Sept. 1, 1993; Laws 1995, c. 207, § 2, eff. Nov. 1, 1995.

§59160.2.  DPM  Meaning.

The term DPM means Doctor of Podiatric Medicine.

Laws 1969, c. 198, § 2, emerg. eff. April 18, 1969.

§59-161.  Renumbered as Section 161.4 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-161.1.  Short title.

Sections 161.1 through 161.20 of Title 59 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Chiropractic Practice Act".

Added by Laws 1991, c. 265, § 1, eff. Oct. 1, 1991.

§59-161.2.  Scope of practice of chiropractic.

A.  Chiropractic is the science and art that teaches health in anatomic relation and disease or abnormality in anatomic disrelation, and includes hygienic, sanitary and therapeutic measures incident thereto in humans.  The scope of practice of chiropractic shall include those diagnostic and treatment services and procedures which have been taught by an accredited chiropractic college and have been approved by the Board of Chiropractic Examiners.

B.  A chiropractic physician may engage in the practice of animal chiropractic diagnosis and treatment if certified to do so by the Board.  A licensed chiropractic physician may provide chiropractic treatment to an animal without being certified in animal chiropractic diagnosis and treatment by the Board if an animal has been referred to the chiropractic physician by a licensed veterinarian.

Added by Laws 1991, c. 265, § 2, eff. Oct. 1, 1991.  Amended by Laws 2000, c. 131, § 1, eff. Nov. 1, 2000.

§59-161.3.  Definitions.

As used in the Oklahoma Chiropractic Practice Act, these words, phrases or terms, unless the context otherwise indicates, shall have the following meanings:

1.  "Accredited chiropractic college" means a chiropractic educational institution which is accredited by the Commission on Accreditation of the Council on Chiropractic Education, a national, independent accreditation body recognized and approved by the U.S. Department of Education, or its successor;

2.  "Animal chiropractic diagnosis and treatment" means treatment that includes vertebral subluxation complex (vsc) and spinal manipulation of nonhuman vertebrates.  The term "animal chiropractic diagnosis and treatment" shall not be construed to allow the:

a. use of x-rays,

b. performing of surgery,

c. dispensing or administering of medications, or

d. performance of traditional veterinary care;

3.  "Applicant" means any person submitting an application for licensure to the Board;

4.  "Board" means the Board of Chiropractic Examiners;

5.  "Chiropractic physician", "chiropractor", "doctor of chiropractic", "practitioner of chiropractic" and "licensee" are synonymous and mean a person holding an original license to practice chiropractic in this state;

6.  "Examination" means the process used by the Board, prior to the issuance of an original license, to test the qualifications and knowledge of an applicant on any or all of the following: current statutes, rules or any of those subjects listed in Section 161.8 of this title;

7.  "Intern" means a student at an accredited chiropractic college who is participating in the Chiropractic Undergraduate Preceptorship Program;

8.  "Original license" means a license granting initial authorization to practice chiropractic in this state issued by the Board to an applicant found by the Board to meet the licensing requirements of the Oklahoma Chiropractic Practice Act, by examination pursuant to Section 161.7 of this title, or by reciprocity pursuant to Section 161.9 of this title;

9.  "Preceptor" means a chiropractic physician who is participating in the Chiropractic Undergraduate Preceptorship Program;

10.  "Relocation of practice" means the recognition and approval by the Board, prior to the issuance of an original license, of the chiropractic licensing process in another state, country, territory or province; and

11. "Renewal license" means a license issued to a chiropractic physician by the Board, on or before the first day of January of each year, which authorizes such licensee to practice chiropractic in this state during the succeeding calendar year.

Added by Laws 1991, c. 265, § 3, eff. Oct. 1, 1991.  Amended by Laws 1994, c. 390, § 1, eff. Sept. 1, 1994; Laws 2000, c. 131, § 2, eff. Nov. 1, 2000; Laws 2004, c. 269, § 1, emerg. eff. May 6, 2004.

§59-161.4.  Board of Chiropractic Examiners.

A.  A Board of Chiropractic Examiners is hereby re-created to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law.  The Board shall regulate the practice of chiropractic in this state in accordance with the provisions of the Oklahoma Chiropractic Practice Act.  The Board, appointed by the Governor, shall be composed of eight chiropractic physicians and one lay member representing the public.

B.  Each chiropractic physician member of the Board shall:

1.  Be a legal resident of this state;

2.  Have practiced chiropractic continuously in this state during the five (5) years immediately preceding appointment to the Board;

3.  Be free of pending disciplinary action or active investigation by the Board;

4.  Be a person of recognized professional ability, integrity and good reputation; and

5.  Be in active clinical chiropractic practice at least fifty percent (50%) of the time.

C.  The lay member of the Board shall:

1.  Be a legal resident of this state; and

2.  Not be a registered or licensed practitioner of any of the healing arts or be related within the third degree of consanguinity or affinity to any such person.

D.  The Governor shall appoint members to the Board and for terms of years as follows:

1.  Position 1:  Upon expiration of the term of the board member whose term expires November 2, 2006, the Governor shall appoint a board member from District 1 for a term of four (4) years to expire on November 1, 2010, and every four (4) years thereafter;

2.  Position 2:  Upon expiration of the term of the board member whose term expires November 1, 2005, the Governor shall appoint a board member from District 2 for a term of four (4) years to expire on November 1, 2009, and every four (4) years thereafter;

3.  Position 3:  Upon expiration of the term of the board member whose term expires June 7, 2007, the Governor shall appoint a board member from District 3 for a term of four (4) years to expire on June 1, 2011, and every four (4) years thereafter;

4.  Position 4:  Upon expiration of the term of the board member whose term expires November 1, 2007, the Governor shall appoint a board member from District 4 for a term of four (4) years to expire on November 1, 2011, and every four (4) years thereafter;

5.  Position 5:  Upon expiration of the term of the board member whose term expires June 7, 2008, the Governor shall appoint a board member from District 5 for a term of four (4) years to expire on June 1, 2012, and every four (4) years thereafter;

6.  Position 6:  On June 1, 2005, the Governor shall appoint a board member from District 6 for a term of one (1) year to expire on June 1, 2006, and every four (4) years thereafter;

7.  Position 7:  On November 1, 2005, the Governor shall appoint a board member from District 7 for a term of three (3) years to expire on November 1, 2008, and every four (4) years thereafter;

8.  Position 8:  Upon expiration of the term of the board member whose term expires June 7, 2005, the Governor shall appoint a board member from the state at large for a term of four (4) years to expire on June 1, 2009, and every four (4) years thereafter; and

9.  Position 9:  The lay member of the Board shall serve a term coterminous with that of the Governor.

E.  For the purpose of the Oklahoma Chiropractic Practice Act, the state shall be divided into the following districts:

1.  District 1:  Alfalfa, Beaver, Beckham, Caddo, Cimarron, Custer, Dewey, Ellis, Grant, Greer, Garfield, Harmon, Harper, Jackson, Kiowa, Major, Noble, Roger Mills, Texas, Washita, Woods and Woodward Counties;

2.  District 2:  Tulsa County;

3.  District 3:  Kay, Logan, Lincoln, Osage, Pawnee, Payne and Pottawatomie Counties;

4.  District 4:  Carter, Comanche, Cotton, Garvin, Grady, Love, Murray, Jefferson, Stephens and Tillman Counties;

5.  District 5:  Blaine, Canadian, Cleveland, Kingfisher, McClain and Oklahoma Counties;

6.  District 6:  Atoka, Bryan, Coal, Choctaw, Creek, Hughes, Johnston, Latimer, LeFlore, Marshall, McCurtain, Okfuskee, Pittsburg, Pontotoc, Pushmataha and Seminole Counties; and

7.  District 7:  Adair, Cherokee, Craig, Delaware, Haskell, Mayes, McIntosh, Muskogee, Nowata, Okmulgee, Ottawa, Rogers, Sequoyah, Wagoner and Washington Counties.

Members appointed after June 2002, shall serve no more than two (2) consecutive terms.

F.  Each member shall hold office until the expiration of the term of office for which appointed or until a qualified successor has been duly appointed.  An appointment shall be made by the Governor within ninety (90) days after the expiration of the term of any member, or the occurrence of a vacancy on the Board due to resignation, death, or any other cause resulting in an unexpired term.

G.  Before assuming duties on the Board, each member shall take and subscribe to the oath or affirmation provided in Article XV of the Oklahoma Constitution, which oath or affirmation shall be administered and filed as provided in the article.

H.  A member may be removed from the Board by the Governor for cause which shall include, but not be limited to:

1.  Ceasing to be qualified;

2.  Being found guilty by a court of competent jurisdiction of a felony or any offense involving moral turpitude;

3.  Being found guilty, through due process, of malfeasance, misfeasance or nonfeasance in relation to Board duties;

4.  Being found mentally incompetent by a court of competent jurisdiction;

5.  Being found in violation of any provision of the Oklahoma Chiropractic Practice Act; or

6.  Failing to attend three meetings of the Board without just cause, as determined by the Board.

I.  No member of the Board shall be:

1.  A registered lobbyist; or

2.  An officer, board member or employee of a statewide organization established for the purpose of advocating the interests of chiropractors licensed pursuant to the Oklahoma Chiropractic Practice Act.

Added by Laws 1921, c. 7, p. 12, § 1.  Amended by Laws 1982, c. 268, § 1, emerg. eff. May 14, 1982; Laws 1983, c. 298, § 1, emerg. eff. June 23, 1983; Laws 1988, c. 225, § 8; Laws 1991, c. 265, § 4, eff. Oct. 1, 1991.  Renumbered from § 161 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1993, c. 193, § 1; Laws 1994, c. 390, § 2, eff. Sept. 1, 1994; Laws 1999, c. 19, § 1; Laws 2000, c. 26, § 1; Laws 2002, c. 255, § 1, eff. Nov. 1, 2002; Laws 2004, c. 269, § 2, emerg. eff. May 6, 2004; Laws 2005, c. 16, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 38, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 149, § 1 repealed by Laws 2006, c. 16, § 39, emerg. eff. March 29, 2006.

§59-161.5.  Meetings of Board - Duties of officers - Bonding and liability.

A.   The Board of Chiropractic Examiners shall organize annually at the first meeting of the Board after the beginning of each fiscal year, by electing from among its members a president, a vice-president and a secretary-treasurer.  The Board shall hold regularly scheduled meetings at least once each quarter at a time and place determined by the Board, and may hold such special meetings, emergency meetings, or continued or reconvened meetings as found by the Board to be expedient or necessary.  A majority of the Board shall constitute a quorum for the transaction of business.

B.  The president shall preside at meetings of the Board, arrange the Board agenda, sign Board orders and other required documents, coordinate Board activities and perform such other duties as may be prescribed by the Board.

C.  The vice-president shall perform the duties of the president during the president's absence or disability and shall perform such other duties as may be prescribed by the Board.

D.  The secretary-treasurer shall be responsible for the administrative functions of the Board and shall submit at the first regular meeting of the Board after the end of each fiscal year, a full itemized report of the receipts and disbursements for the prior fiscal year, showing the amount of funds on hand.

E.  The Board shall act in accordance with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, and the Administrative Procedures Act.

F.  All members of the Board and such employees as determined by the Board shall be bonded as required by Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes.

G.  The liability of any member or employee of the Board acting within the scope of Board duties or employment shall be governed by the Governmental Tort Claims Act.

H.  Members of the Board shall serve without compensation but shall be reimbursed for all actual and necessary expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

I.  All fees, charges, reimbursement minimums and other revenue-generating amounts shall be set by the Board by rule.

Added by Laws 1991, c. 265, § 5, eff. Oct. 1, 1991.  Amended by Laws 1994, c. 390, § 3, eff. Sept. 1, 1994; Laws 2004, c. 269, § 3, emerg. eff. May 6, 2004; Laws 2005, c. 149, § 2, eff. Nov. 1, 2005.

§59-161.6.  Powers of Board - Advisory Committee.

A.  Pursuant to and in compliance with Article I of the Administrative Procedures Act, the Board of Chiropractic Examiners shall have the power to formulate, adopt and promulgate rules as may be necessary to regulate the practice of chiropractic in this state and to implement and enforce the provisions of the Oklahoma Chiropractic Practice Act.

B.  The Board is authorized and empowered to:

1.  Establish and maintain a procedure or system for the certification or accreditation of chiropractic physicians who are qualified in chiropractic post-doctorate Diplomate and all other chiropractic specialties;

2.  Establish a registration system and adopt and enforce standards for the education and training of chiropractic physicians who engage in the business of issuing professional opinions on the condition, prognosis or treatment of a patient;

3.  Adopt and enforce standards governing the professional conduct of chiropractic physicians, consistent with the provisions of the Oklahoma Chiropractic Practice Act, for the purpose of establishing and maintaining a high standard of honesty, dignity, integrity and proficiency in the profession;

4.  Lease office space for the purpose of operating and maintaining a state office, and pay the rent thereon; provided, however, such state office shall not be located in or directly adjacent to the office of any practicing chiropractic physician;

5.  Purchase office furniture, equipment and supplies;

6.  Employ, direct, reimburse, evaluate, and dismiss such office personnel, as may be necessary, in accordance with state procedures;

7.  Employ legal counsel, as needed, to represent the Board in all legal matters and to assist authorized state officers in prosecuting or restraining violations of the Oklahoma Chiropractic Practice Act, and pay the fees for such services;

8.  Order or subpoena the attendance of witnesses, the inspection of records and premises and the production of relevant books and papers for the investigation of matters that may come before the Board;

9.  Employ one or more investigators, as needed, for the sole purpose of investigating written complaints regarding the conduct of chiropractic physicians, and fix and pay their salaries or wages;

10.  Pay the costs of such research programs in chiropractic as in the determination of the Board would be beneficial to the chiropractic physicians in this state;

11.  Establish minimum standards for continuing education programs administered by chiropractic associations pursuant to Section 161.11 of this title;

12.  Make such other expenditures as may be necessary in the performance of its duties;

13.  Establish appropriate fees and charges to implement the provisions of the Oklahoma Chiropractic Practice Act;

14.  Establish policies for Board operations;

15.  Determine and direct Board operating administrative, personnel and budget policies and procedures in accordance with applicable statutes;

16.  Provide travel expenses for at least the Executive Director and provide travel expenses for members of the Board to attend an annual national conference.  The Board shall give each member the opportunity to attend the annual national conference;

17.  Assess chiropractic applicants the cost for a criminal background check.  The criminal background checks required by this section shall follow the requirements of Section 1-1950.1 of Title 63 of the Oklahoma Statutes;

18.  Out-of-state licensed chiropractic physicians may travel into Oklahoma to treat patients for special events, including but not limited to sporting events and state emergencies within the borders of Oklahoma after properly registering with the Board of Chiropractic Examiners; and

19.  The Board of Chiropractic Examiners, by rule, shall promulgate a code of ethics.

C.  1.  The Board shall appoint an Advisory Committee of a minimum of four and no more than six chiropractic physicians and one lay member representing the public who may advise and assist the Board in:

a. Investigating the qualifications of applicants for an original license to practice chiropractic in this state;

b. Investigating written complaints regarding the conduct of chiropractic physicians, including alleged violations of the Oklahoma Chiropractic Practice Act or of the rules of the Board; and

c. Such other matters as the Board shall delegate to them.

2.  The Advisory Committee shall be selected from a list of ten chiropractic physicians and three lay persons submitted by each chiropractic association or society in this state or any unaffiliated chiropractic physician desiring to submit a list.  The term of service for members of the Advisory Committee shall be determined by the Board.  Members of the Advisory Committee shall be reimbursed for all actual and necessary expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

Added by Laws 1921, c. 7, p. 12, § 2.  Amended by Laws 1972, c. 250, § 1, emerg. eff. April 7, 1972; Laws 1982, c. 268, § 2, emerg. eff. May 14, 1982; Laws 1983, c. 298, § 2, emerg. eff. June 23, 1983; Laws 1986, c. 317, § 1, emerg. eff. June 24, 1986; Laws 1990, c. 182, § 1, emerg. eff. May 7, 1990; Laws 1991, c. 265, § 6, eff. Oct. 1, 1991.  Renumbered from § 162 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1994, c. 390, § 4, eff. Sept. 1, 1994; Laws 2002, c. 255, § 2, eff. Nov. 1, 2002; Laws 2004, c. 269, § 4, emerg. eff. May 6, 2004; Laws 2005, c. 149, § 3, eff. Nov. 1, 2005.

§59-161.7.  Application for original license by examination.

A.  1.  Applications for an original license by examination to practice chiropractic in this state shall be made to the Board of Chiropractic Examiners in writing on a form and in a manner prescribed by the Board.  The application shall be supported by the affidavits of two persons who hold a valid license to practice chiropractic in this state or in another state, country, territory or province, and who are not related to or under financial obligations to the applicant, showing the applicant to be a person of good moral character.

2.  The application shall be accompanied by a fee of One Hundred Fifty Dollars ($150.00), which shall not be refundable under any circumstances.

3.  If the application is disapproved by the Board, the applicant shall be so notified by the secretary-treasurer of the Board, with the reason for such disapproval fully stated in writing.

4.  If the application is approved, the applicant, upon payment of an examination fee of One Hundred Fifty Dollars ($150.00), may take an examination administered by the Board for the purpose of securing an original license.  The Board may accept a passing score on an examination administered by the National Board of Chiropractic Examiners taken by the applicant, or may require the applicant to take an examination administered by the Board or both.

B.  Applicants for an original license to practice chiropractic in this state shall submit to the Board of Chiropractic Examiners documentary evidence of completion of:

1.  A course of standard high school education;

2.  Ninety (90) semester hours of college credits in a college or university whose credits are accepted by the University of Oklahoma.  For students enrolled in an accredited Doctor of Chiropractic Degree Program on the effective date of this act, proof of having earned a minimum of sixty (60) semester hours of college credits at an institution for which credits are accepted by the University of Oklahoma shall meet the requirements of this paragraph;

3.  A course of resident study of not less than four (4) years of nine (9) months each in an accredited chiropractic college.  A senior student at an accredited chiropractic college may make application for an original license by examination prior to graduation, but such a license shall not be issued until documentary evidence of the graduation of the student from the college has been submitted to the Board;

4.  Parts I, II, III, IV and physiotherapy as administered by the National Board of Chiropractic Examiners with a passing score; and

5.  Passing an examination with seventy-five percent (75%) or better.

C.  Effective January 1, 2006, out-of-state licensed applicants shall submit to the Board documentary evidence that the applicant has malpractice insurance.  New applicants shall submit to the Board documentary evidence that the applicant has malpractice insurance within six (6) months of obtaining their Oklahoma license.

D.  An applicant for an original license shall provide full disclosure to the Board of any disciplinary action taken against the applicant in any state pursuant to licensure and/or criminal proceedings including, but not limited to, pleading guilty or nolo contendere to, or being convicted of, a felony, a misdemeanor involving moral turpitude, or a violation of federal or state controlled dangerous substance laws.

E.  No later than one (1) year after receiving a license to practice in Oklahoma, chiropractic physicians shall complete an orientation course of training approved by the Board.  The orientation course hours shall count as continuing education credits for the year in which they were earned.  An association may provide the orientation course of training.

F.  The Board shall issue an original license to those applicants who have passed the required examination with a score acceptable to the Board.  No license fee shall be charged by the Board for the balance of the calendar year in which such a license is issued.

Added by Laws 1921, c. 7, p. 13, § 3.  Amended by Laws 1972, c. 250, § 2, emerg. eff. April 7, 1972; Laws 1982, c. 268, § 3, emerg. eff. May 14, 1982; Laws 1991, c. 265, § 7, eff. Oct. 1, 1991.  Renumbered from § 163 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1994, c. 390, § 5, eff. Sept. 1, 1994; Laws 2004, c. 269, § 5, emerg. eff. May 6, 2004; Laws 2005, c. 149, § 4, eff. Nov. 1, 2005.

§59-161.8.  Subjects covered by examination.

If an examination is administered by the Board of Chiropractic Examiners, it shall include those technical, professional and practical subjects that relate to the practice of chiropractic including, but not limited to, chiropractic principles, anatomy, histology, physiology, symptomatology, orthopedia, chemistry, spinography, diagnosis, sanitation and hygiene, pathology, public health service and adjustology.  The Board shall also examine each applicant in the art of chiropractic adjusting, x-ray, diagnostic laboratory procedures, physiological therapeutics and other subjects taught by accredited chiropractic colleges.

Added by Laws 1921, c. 7, p. 13, § 4.  Amended by Laws 1972, c. 250, § 3, emerg. eff. April 7, 1972; Laws 1982, c. 268, § 4, emerg. eff. May 14, 1982; Laws 1985, c. 176, § 1; Laws 1989, c. 325, § 1, emerg. eff. May 26, 1989; Laws 1990, c. 163, § 2, eff. Sept. 1, 1990; Laws 1991, c. 265, § 8, eff. Oct. 1, 1991.  Renumbered from § 164 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 2004, c. 269, § 6, emerg. eff. May 6, 2004.

NOTE:  Laws 1985, c. 178, § 29 repealed by Laws 1989, c. 325, § 2, emerg. eff. May 26, 1989.

§59-161.9.  Application for original license by relocation of practice.

A.  Applications for an original license by relocation of practice to practice chiropractic in this state shall be made to the Board of Chiropractic Examiners in writing on a form and in a manner prescribed by the Board.  The application shall be accompanied by a fee of Three Hundred Dollars ($300.00), which shall not be refundable under any circumstances.  If the application is disapproved by the Board, it shall be returned to the applicant with the reason for its disapproval fully stated in writing.

B.  The Board may, in its discretion, issue an original license by relocation to practice to an applicant who is currently licensed to practice chiropractic in another state, country, territory or province, upon the following conditions:

1.  That the applicant is of good moral character;

2.  That the requirements for licensure in the state, country, territory or province in which the applicant is licensed are deemed by the Board to be equivalent to the requirements for obtaining an original license by examination in force in this state at the date of such license;

3.  That the applicant has no disciplinary matters pending against him in any state, country, territory or province;

4.  That the license of the applicant was obtained by examination in the state, country, territory or province wherein it was issued, or was obtained by examination of the National Board of Chiropractic Examiners;

5.  That the applicant passes the examination given by the Board with a minimum score of seventy-five percent (75%) or better; and

6.  That the applicant meets all other requirements of the Oklahoma Chiropractic Practice Act.

C.  Any applicant requesting a license by relocation of practice into Oklahoma shall:

1.  Submit to the Board documentary evidence that the applicant has been in active practice as a chiropractic physician five (5) years immediately preceding the date of the application;

2.  Provide full disclosure to the Board of any disciplinary action taken against the applicant pursuant to licensure as a chiropractic physician in any state pursuant to licensure and/or criminal proceedings;

3.  Provide full disclosure to the Board of any criminal proceeding taken against the applicant including, but not limited to:

a. pleading guilty, pleading nolo contendere or receiving a conviction of a felony,

b. pleading guilty, pleading nolo contendere or receiving a conviction for a misdemeanor involving moral turpitude, or

c. pleading guilty, pleading nolo contendere or receiving a conviction for violation of federal or state controlled dangerous substance laws;

4.  Comply with the jurisprudence assessment of this state;

5.  If requested, appear before the Board for a personal interview; and

6.  Pay an application fee to be set by rule of the Board.

D.  No license fee shall be charged by the Board for the balance of the calendar year in which such a license is issued.

Added by Laws 1937, p. 64, § 2, emerg. eff. May 25, 1937.  Amended by Laws 1972, c. 250, § 4, emerg. eff. April 7, 1972; Laws 1982, c. 268, § 5, emerg. eff. May 14, 1982; Laws 1991, c. 265, § 9, eff. Oct. 1, 1991.  Renumbered from § 164b of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 2004, c. 269, § 7, emerg. eff. May 6, 2004.

§59-161.10.  Repealed by Laws 2004, c. 269, § 13, emerg. eff. May 6, 2004.

§59-161.10a.  Continuing education.

A.  At least ninety (90) calendar days prior to offering a continuing education course in Oklahoma, an association shall submit to the Board for approval:

1.  An application to provide continuing education in this state;

2.  The agenda for the continuing education seminar;

3.  The professional background of the instructors; and

4.  A summary of the courses to be taught at the continuing education seminar.

B.  No later than thirty (30) days after submission of the application, the Board of Chiropractic Examiners shall either approve or reject the continuing education seminar.

C.  A continuing education program shall offer seminars providing continuing education on those subjects within the scope of practice of chiropractic as well as those technical, professional, and practical subjects that relate to the practice of chiropractic as included in Section 161.8 of Title 59 of the Oklahoma Statutes.  Instructors at continuing education seminars may sell products as long as the sale of such products is ancillary to the purpose of the seminar.

D.  Beginning January 1, 2006, a maximum of eight (8) hours of the annual Oklahoma continuing education requirements may be obtained by a continuing education program outside this state if the out-of-state continuing education program is approved by the Board.

E.  Chiropractic physicians who have not been in active practice during the previous year shall be exempt from that calendar year's continuing education requirements.  However, prior to returning to active practice, the chiropractor must have attended the required continuing education during the previous calendar year.

F.  All licensed chiropractic physicians must attend a minimum of eight (8) hours of in-state continuing education programs approved by the Board of Chiropractic Examiners.

G.  Beginning January 1, 2005, the Board shall waive the in-state attendance requirements for continuing education, if the licensee was prevented from attending by illness or extenuating circumstances, as determined by the Board.

Added by Laws 2004, c. 269, § 8, emerg. eff. May 6, 2004.  Amended by Laws 2005, c. 149, § 5, eff. Nov. 1, 2005.

§59-161.11.  Annual renewal license - Fee - Suspension and reinstatement - Disciplinary guidelines.

A.  1.  Beginning January 1, 2005:

a. except as provided in subsection B of this section, every person holding an original license to practice chiropractic in this state shall pay to the Board of Chiropractic Examiners, on or before January 1 of each year, a renewal license fee of Two Hundred Twenty-five Dollars ($225.00), and

b. nonresidents holding an original license to practice chiropractic in Oklahoma shall pay to the Board of Chiropractic Examiners, on or before January 1 of each year, a renewal license fee of One Hundred Seventy-five Dollars ($175.00).

2.  In addition, each licensee shall present to the Board satisfactory evidence that during the preceding twelve (12) months the licensee attended sixteen (16) hours of continuing education that meets the requirements of Section 161.10a of this title.

3.  Beginning January 1, 2006, every chiropractic physician in practice shall submit to the Board documentary evidence that the chiropractor has malpractice insurance and maintains such insurance twelve (12) months of each year when practicing in this state.  Retired chiropractic physicians and those chiropractic physicians not engaged in practice, shall be exempt from providing proof of malpractice insurance.

B.  1.  The Board is authorized, but is not required, to establish a reduced renewal license fee, in an amount less than Two Hundred Twenty-five Dollars ($225.00), for each of the following classes of licensees:

a. persons who hold an original license, but who are sixty-five (65) years of age or older and are not actively engaged in the practice of chiropractic in this state, and

b. persons who hold an original license, but who are nonresidents of Oklahoma and are not actively engaged in the practice of chiropractic in this state.

2.  Each such licensee shall file a statement with the Board that the licensee is not actively engaged in the practice of chiropractic in this state, and shall not engage in the practice of chiropractic in this state during the succeeding calendar year.

3.  Unless otherwise determined by the Board, each such licensee must comply with the other requirements of subsection A of this section in order to receive a renewal license.

C.  Subject to the laws of this state and rules promulgated pursuant to the Oklahoma Chiropractic Practice Act, the Board shall, upon determination that a licensee has complied with the requirements of subsection A or subsection B of this section, issue a renewal license to said licensee.

D.  The failure of a licensee to properly renew a license or certificate shall be evidence of noncompliance with the Oklahoma Chiropractic Practice Act.

1.  The license shall automatically be placed in a lapsed status for failure to renew and shall be considered lapsed and not in good standing for purposes of the practice of chiropractic.

2.  If within sixty (60) calendar days after January 1 the licensee pays the renewal fee, and the reinstatement fee set by the Board, the license may be reactivated.

3.  If sixty (60) calendar days elapse and the license is not reinstated, the license shall automatically be suspended for failure to renew.

4.  The practice of chiropractic is prohibited unless the license is active and in good standing with the Board.

E.  When an original license or renewal license, or both, have been suspended under the provisions of this section, the license or licenses may be reinstated upon:

1.  Payment of a reinstatement fee in an amount fixed by the Board not to exceed Four Hundred Dollars ($400.00);

2.  Payment of the renewal license fee for the calendar year in which the original license is reinstated; and

3.  Presentation to the Board of satisfactory evidence of compliance with the continuing education requirement of this section for the calendar year in which the original license is reinstated.

F.  The Board, by rule, may establish guidelines for the disposition of disciplinary cases involving specific types of violations.  The guidelines may include, but are not limited to:

1.  Minimum and maximum administrative fines;

2.  Periods of suspension, probation or supervision;

3.  Terms and conditions of probation; and

4.  Terms and conditions for the reinstatement of an original license or renewal license, or both.

Added by Laws 1937, p. 64, § 3, emerg. eff. May 25, 1937.  Amended by Laws 1947, p. 355, § 2, emerg. eff. March 17, 1947; Laws 1963, c. 108, § 1, emerg. eff. May 31, 1963; Laws 1967, c. 168, § 1, emerg. eff. May 1, 1967; Laws 1972, c. 250, § 5, emerg. eff. April 7, 1972; Laws 1982, c. 268, § 7, emerg. eff. May 14, 1982; Laws 1990, c. 182, § 2, emerg. eff. May 7, 1990; Laws 1991, c. 265, § 11, eff. Oct. 1, 1991.  Renumbered from § 164c of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1994, c. 390, § 6, eff. Sept. 1, 1994; Laws 1998, c. 181, § 1, eff. Nov. 1, 1998; Laws 2002, c. 255, § 4, eff. Nov. 1, 2002; Laws 2004, c. 269, § 9, emerg. eff. May 6, 2004; Laws 2005, c. 149, § 6, eff. Nov. 1, 2005.

§59-161.12.  Penalties - Grounds for imposition.

A.  The Board of Chiropractic Examiners is authorized, after notice and an opportunity for a hearing pursuant to Article II of the Administrative Procedures Act, to issue an order imposing one or more of the following penalties whenever the Board finds, by clear and convincing evidence, that a chiropractic physician has committed any of the acts or occurrences set forth in subsection B of this section:

1.  Disapproval of an application for a renewal license;

2.  Revocation or suspension of an original license or renewal license, or both;

3.  Restriction of the practice of a chiropractic physician under such terms and conditions as deemed appropriate by the Board;

4.  An administrative fine not to exceed One Thousand Dollars ($1,000.00) for each count or separate violation;

5.  A censure or reprimand; and

6.  Placement of a chiropractic physician on probation for a period of time and under such terms and conditions as the Board may specify, including requiring the chiropractic physician to submit to treatment, to attend continuing education courses, to submit to reexamination, or to work under the supervision of another chiropractic physician.

B.  The following acts or occurrences by a chiropractic physician shall constitute grounds for which the penalties specified in subsection A of this section may be imposed by order of the Board:

1.  Pleading guilty or nolo contendere to, or being convicted of, a felony, a misdemeanor involving moral turpitude, or a violation of federal or state controlled dangerous substances laws.  A copy of the judgment and sentence of the conviction, duly certified by the clerk of the court in which the conviction was obtained, and a certificate of the clerk that the conviction has become final, shall be sufficient evidence for the imposition of a penalty;

2.  Being habitually drunk or habitually using habit-forming drugs;

3.  Using advertising in which statements are made that are fraudulent, deceitful or misleading to the public;

4.  Aiding or abetting any person not licensed to practice chiropractic in this state to practice chiropractic, except students who are regularly enrolled in an accredited chiropractic college;

5.  Performing or attempting to perform major or minor surgery in this state, or using electricity in any form for surgical purposes, including cauterization;

6.  Using or having in a chiropractic physician's possession any instrument for treatment purposes, the use or possession of which has been prohibited or declared unlawful by any agency of the United States or the State of Oklahoma;

7.  Unlawfully possessing, prescribing or administering any drug, medicine, serum or vaccine.  This section shall not prevent a chiropractic physician from possessing, prescribing or administering, by a needle or otherwise, vitamins, minerals or nutritional supplements, or from practicing within the scope of the science and art of chiropractic as defined in Section 161.2 of this title;

8.  Advertising or displaying, directly or indirectly, any certificate, diploma or other document which conveys or implies information that the person is skilled in any healing art other than chiropractic unless the chiropractic physician also possesses a valid current license in said healing art;

9.  Obtaining an original license or renewal license in a fraudulent manner;

10.  Violating any provision of the Unfair Claims Settlement Practices Act or any rule promulgated pursuant thereto;

11.  Willfully aiding or assisting an insurer, as defined in Section 1250.2 of Title 36 of the Oklahoma Statutes, or an administrator, as defined in Section 1442 of Title 36 of the Oklahoma Statutes, to deny claims which under the terms of the insurance contract are covered services and are medically necessary;

12.  Violating any provision of the Oklahoma Chiropractic Practice Act; or

13.  Violating any of the rules of the Board.

C.  Any chiropractic physician against whom a penalty is imposed by an order of the Board under the provisions of this section shall have the right to seek a judicial review of the order pursuant to Article II of the Administrative Procedures Act.

D.  The Board is authorized to issue a confidential letter of concern to a chiropractic physician when, though evidence does not warrant initiation of an individual proceeding, the Board has noted indications of possible errant conduct by the chiropractic physician that could lead to serious consequences and formal action by the Board.

E.  If no order imposing a penalty against a chiropractic physician is issued by the Board within two (2) years after a complaint against the chiropractic physician is received by the Board, the complaint and all related documents shall be expunged from the records of the Board.

Added by Laws 1937, p. 64, § 4, emerg. eff. May 25, 1937.  Amended by Laws 1953, p. 260, § 1, emerg. eff. May 25, 1953; Laws 1972, c. 250, § 6, emerg. eff. April 7, 1972; Laws 1982, c. 268, § 8, emerg. eff. May 14, 1982; Laws 1985, c. 176, § 2; Laws 1990, c. 182, § 3, emerg. eff. May 7, 1990; Laws 1991, c. 265, § 12, eff. Oct. 1, 1991.  Renumbered from § 164d of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1997, c. 90, § 1, eff. Nov. 1, 1997; Laws 1998, c. 181, § 2, eff. Nov. 1, 1998; Laws 1999, c. 227, § 1, eff. Nov. 1, 1999; Laws 2002, c. 255, § 5, eff. Nov. 1, 2002; Laws 2004, c. 269, § 10, emerg. eff. May 6, 2004.

§59-161.12a.  Certificate - Chiropractic claims consultant.

A chiropractic physician who desires to act as a chiropractic claims consultant shall register with the Board of Chiropractic Examiners on a form prescribed by the Board.  The Board shall issue a certificate to the chiropractic physician entitling them to act as a chiropractic claims consultant in this state.

Added by Laws 2005, c. 149, § 7, eff. Nov. 1, 2005.

§59-161.13.  Suspension of license because of mental illness.

A.  The Board of Chiropractic Examiners is authorized, after notice and opportunity for a hearing, pursuant to Article II of the Administrative Procedures Act, to issue an order suspending the original license or renewal license, or both, of a chiropractic physician whenever the Board finds, by clear and convincing evidence, that the chiropractic physician has become incompetent to practice chiropractic because of mental illness.  Commitment of a chiropractic physician to an institution for the mentally ill shall be considered prima facie evidence of his incompetency to practice chiropractic because of mental illness.

B.  Any chiropractic physician who has his original license or renewal license, or both, suspended under the provisions of this section shall have the right to seek a judicial review of the order pursuant to Article II of the Administrative Procedures Act.

C.  The Board, on its own motion or on the application of a chiropractic physician whose original license or renewal license, or both, have been suspended under the provisions of this section, is authorized, on proper showing that the chiropractic physician's competency to practice chiropractic has been restored, to reinstate  the license or licenses at any time; provided, however, reinstatement shall not be made while the chiropractic physician is confined in an institution for the mentally ill.  No reinstatement fee shall be charged by the Board for the reinstatement of any license which has been suspended under the provisions of this section.

Added by Laws 1953, p. 261, § 1, emerg. eff. Feb. 25, 1953.  Amended by Laws 1991, c. 265, § 13, eff. Oct. 1, 1991.  Renumbered from § 167 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1997, c. 90, § 2, eff. Nov. 1, 1997.

§59-161.14.  Practice without license - Penalties - Injunction.

A.  Any person who shall practice or attempt to practice chiropractic in this state, or who shall hold himself or herself out to the public as a practitioner of chiropractic in this state, without having first obtained an original license to practice chiropractic from the Board of Chiropractic Examiners, or after the original license to practice chiropractic has been revoked, or while such original license is under suspension, shall be deemed guilty of a misdemeanor and upon conviction shall be punishable by a fine of not less than Five Hundred Dollars ($500.00) nor more than Two Thousand Dollars ($2,000.00), or by imprisonment in the county jail for not less than five (5) days nor more than thirty (30) days, or by both such fine and imprisonment.  Each day of such violation shall constitute a separate and distinct offense.

B.  The Board of Chiropractic Examiners is hereby authorized to apply to a court of competent jurisdiction for an order enjoining an unlicensed person from practicing chiropractic or holding himself or herself out as a practitioner of chiropractic.  Any injunctive relief granted by the court shall be without bond.

Added by Laws 1937, p. 65, § 6, emerg. eff. May 25, 1937.  Amended by Laws 1991, c. 265, § 14, eff. Oct. 1, 1991.  Renumbered from § 164f of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1994, c. 390, § 7, eff. Sept. 1, 1994; Laws 2002, c. 255, § 6, eff. Nov. 1, 2002.

§59-161.15.  Doctors of chiropractic governed by public health laws.

Doctors of chiropractic shall be bound by all the provisions of the Oklahoma Public Health Code that apply to them, and shall be qualified to sign:

1.  Death certificates, pursuant to Section 1-317 of Title 63 of the Oklahoma Statutes; and

2.  All other certificates, including those relating to public health, the same as doctors of medicine and surgery and doctors of osteopathic medicine, and with like effect.

Added by Laws 1921, c. 7, p. 14, § 5.  Amended by Laws 1991, c. 265, § 15, eff. Oct. 1, 1991.  Renumbered from § 165 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1998, c. 181, § 3, eff. Nov. 1, 1998.

§59-161.16.  Chiropractic Education Scholarship Program.

A.  A Chiropractic Education Scholarship Program, to be administered by the Board of Chiropractic Examiners, is hereby created.  Chiropractic education scholarships may be awarded each fiscal year to persons approved by the Board for the study of chiropractic leading to the attainment of the degree of doctor of chiropractic.  To be eligible to receive a scholarship a person must:

1.  Be a legal resident of this state for not less than five (5) years prior to the date of submitting an application to the Board;

2.  Meet all requirements and academic standards established by the Board;

3.  Attend an accredited chiropractic college; and

4.  Demonstrate satisfactory progress in the study of chiropractic.

B.  Preference in the granting of such scholarships shall be given to those individuals with the highest weighted scholastic averages, provided they are persons of high integrity and character and are found by the Board to have those qualities and attributes which give a reasonable assurance of their pursuing to completion the course of study required for a degree of doctor of chiropractic.  The scholarships shall be awarded in an amount not to exceed Six Thousand Dollars ($6,000.00) each year per student.  No student shall be given more than four (4) annual scholarships.  The Board is authorized to accept any federal, state, county or private funds, grants or appropriations to be used to award such scholarships to qualified persons.

Added by Laws 1972, c. 250, § 8, emerg. eff. April 7, 1972.  Amended by Laws 1981, c. 32, § 1, eff. July 1, 1981; Laws 1982, c. 268, § 9, emerg. eff. May 14, 1982; Laws 1991, c. 265, § 16, eff. Oct. 1, 1991.  Renumbered from § 170 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1999, c. 227, § 2, eff. Nov. 1, 1999; Laws 2004, c. 269, § 11, emerg. eff. May 6, 2004.

§59161.17.  Chiropractic Undergraduate Preceptorship Program.

A Chiropractic Undergraduate Preceptorship Program, in conjunction with accredited chiropractic colleges, shall be established by the Board of Chiropractic Examiners, who may appoint five (5) chiropractic physicians to administer the program.

Each intern in the program shall pay a nonrefundable fee of Thirtyfive Dollars ($35.00) to the Board each trimester the intern participates in the program.

The Board shall by rule establish standards, qualifications and responsibilities for interns, preceptors and accredited chiropractic colleges participating in the program.

Added by Laws 1984, c. 260, § 15, operative July 1, 1984; Laws 1991, c. 265, § 17, eff. Oct. 1, 1991.  Renumbered from § 164b.2 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-161.18.  Listing in publications.

Chiropractic physicians may be listed in all publications as:

1.  Physicians, Chiropractic;

2.  Chiropractors; or

3.  Doctors of Chiropractic.

Added by Laws 1985, c. 176, § 3.  Amended by Laws 1991, c. 265, § 18, eff. Oct. 1, 1991.  Renumbered from § 170.1 of this title by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.  Amended by Laws 1995, c. 207, § 1, eff. Nov. 1, 1995; Laws 2000, c. 131, § 3, eff. Nov. 1, 2000; Laws 2002, c. 255, § 7, eff. Nov. 1, 2002; Laws 2004, c. 269, § 12, emerg. eff. May 6, 2004.

§59-161.20.  Board of Chiropractic Examiners' Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Board of Chiropractic Examiners, to be designated as the "Board of Chiropractic Examiners' Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board pursuant to the provisions of the Oklahoma Chiropractic Practice Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board for the purpose of implementing and enforcing the provisions of the Oklahoma Chiropractic Practice Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims signed by the secretary-treasurer of the Board or by an authorized employee or employees of the Board and filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1991, c. 265, § 19, eff. Oct. 1, 1991.

§59-162.  Renumbered as Section 161.6 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-163.  Renumbered as Section 161.7 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164.  Renumbered as Section 161.8 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164a.  Renumbered as Section 161.10 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164b.  Renumbered as Section 161.9 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164b.1.  Repealed by Laws 1991, c. 265, § 23, eff. Oct. 1, 1991.

§59-164b.2.  Renumbered as Section 161.17 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164c.  Renumbered as Section 161.11 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164d.  Renumbered as Section 161.12 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-164e.  Repealed by Laws 1991, c. 265, § 23, eff. Oct. 1, 1991.

§59-164f.  Renumbered as Section 161.14 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-165.  Renumbered as Section 161.15 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-167.  Renumbered as Section 161.13 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-168.  Repealed by Laws 1991, c. 265, § 23, eff. Oct. 1, 1991.

§59-169.  Repealed by Laws 1991, c. 265, § 23, eff. Oct. 1, 1991.

§59-170.  Renumbered as Section 161.16 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-170.1.  Renumbered as Section 161.18 of Title 59 by Laws 1991, c. 265, § 22, eff. Oct. 1, 1991.

§59-170.2.  Repealed by Laws 1991, c. 265, § 23, eff. Oct. 1, 1991.

§59-199.  Short title.

Chapter 6 of Title 59 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Cosmetology Act".

Added by Laws 2000, c. 355, § 1, eff. July 1, 2000.

§59-199.1.  Definitions.

As used in the Oklahoma Cosmetology Act:

1.  "Apprentice" means a person who is engaged in learning the practice of cosmetology in a cosmetology salon;

2.  "Board" means the State Board of Cosmetology;

3.  "Cosmetic studio" means any place or premises where demonstrators give demonstrations, without compensation, for the purpose only of advertising and selling cosmetics;

4.  "Cosmetician" means a person licensed by the Board to perform patron services limited to hair arranging and application of makeup, including, but not limited to, using hairstyling tools and products.  Services must be performed in a licensed establishment limited to photo studios and cosmetic studios;

5.  "Cosmetology" means any one or combination of practices generally and usually performed by and known as the occupation of beauticians, beauty culturists, beauty operators, cosmeticians, cosmetologists, or hairdressers or of any other person holding himself or herself out as practicing cosmetology by whatever designation and within the meaning of the Oklahoma Cosmetology Act and in or upon whatever place or premises.  Cosmetology shall include, but not be limited to, any one or combination of the following practices: bleaching, cleansing, curling, cutting, coloring, dressing, removing, singeing, styling, waving, or similar work upon the hair of any person by any means, whether with hands or mechanical or electrical apparatus or appliances.  Nothing in the Oklahoma Cosmetology Act shall be construed to prohibit the use of hands or mechanical or electrical apparatus or appliances for the nonpermanent removal of hair from the human body without puncturing of the skin or the use of cosmetic preparations, antiseptics, tonics, lotions, or creams, or massaging, cleansing, stimulating, exercising, beautifying, or similarly working the scalp, face, neck, arms, or the manicuring of the nails of any person, exclusive of such of the foregoing practices as are within the scope of practice of the healing arts as provided by law;

6.  "Cosmetology salon" means any place or premises where any of the practices of cosmetology are performed.  The term "cosmetology salon" shall not include a cosmetology school or a cosmetic studio;

7.  "Cosmetology school" means any place or premises where instruction in any or all the practices of cosmetology is given.  Any person, firm, institution or corporation, who holds himself, herself or itself out as a school to teach and train, or any person, firm, institution or corporation who shall teach and train any other person or persons in any of the practices of cosmetology is hereby declared to be engaged in operating a cosmetology school, and shall be subject to the provisions of the Oklahoma Cosmetology Act;

8.  "Demonstrator" means a person who is not licensed in this state as an operator or instructor and who demonstrates any cosmetic preparation.  The person shall be required to obtain a Demonstrator license from the Board before making any such demonstrations;

9.  "Facial/Esthetics instructor" means a person licensed by the Board as a qualified teacher of the art and science of facial and esthetics theory and practice;

10.  "Facial operator" means any person who gives facials for compensation;

11.  "Hairbraiding technician" means a person licensed by the Board to perform hairbraiding, hairweaving techniques, and hair extensions in a licensed cosmetology establishment;

12.  "Manicurist" means a person who gives manicures, gives pedicures, or applies artificial nails;

13.  "Manicurist/Nail technician instructor" means a person licensed by the Board as a qualified teacher of the art and science of nail technology theory and practice;

14.  "Master instructor" means a person who gives instruction in cosmetology or any practices thereof;

15.  "Operator" means any person who engages in, follows or performs any of the practices of cosmetology;

16.  "Public school" means any state-supported institution conducting a cosmetology program; and

17.  "Student" means a person who is enrolled in and attending a cosmetology school for the purpose of learning the practice of cosmetology.

Added by Laws 1949, p. 389, § 1, emerg. eff. June 6, 1949.  Amended by Laws 1951, p. 163, § 1, emerg. eff. May 26, 1951; Laws 1968, c. 313, § 1, emerg. eff. May 7, 1968; Laws 1978, c. 259, § 1, eff. Jan. 1, 1979; Laws 1979, c. 216, § 1, eff. July 1, 1979; Laws 1994, c. 135, § 1, eff. Sept. 1, 1994; Laws 2000, c. 355, § 2, eff. July 1, 2000.

§59-199.2.  State Board of Cosmetology.

A.  1.  There is hereby re-created, to continue until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law, a State Board of Cosmetology which shall be composed of nine (9) members to be appointed by the Governor and to serve at the pleasure of the Governor.

2.  One member shall be appointed from each congressional district and the additional members shall be appointed at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.

3.  At the time of appointment, the members shall be citizens of this state, at least twenty-five (25) years of age, and shall be high school graduates.  Six members shall, at the time of appointment, have had at least five (5) years' continuous practical experience in the practice of cosmetology in this state, one member shall be a lay person, one member shall be an administrator of a licensed private cosmetology school, and one member shall be an administrator of a public school licensed to teach cosmetology.

4.  No two members shall be graduates of the same cosmetology school, nor shall they be organizers of or promote the organization of any cosmetic, beauty, or hairdressers' association.  Each of the six cosmetology appointees shall continue to be actively engaged in the profession of cosmetology while serving.

5.  If any member retires or ceases to practice his or her profession during the term of membership on the Board, such terms shall automatically cease and the Governor shall appoint a like-qualified person to fulfill the remainder of the term.

B.  The terms of office for Board members shall be four (4) years ending June 30.

C.  Each member shall serve until a successor is appointed and qualified.

D.  Five members of the Board shall constitute a quorum for the transaction of business.

E.  The Governor may remove any member of the Board at any time at the Governor's discretion.  Vacancies shall be filled by appointment by the Governor for the unexpired portion of the term.

F.  The Board shall organize by electing from its membership a chair and vice-chair, each to serve for a period of one (1) year. The presiding officer shall not be entitled to vote upon any question except in the case of a tie vote.

Members shall be reimbursed for their actual and necessary traveling expenses as provided by the State Travel Reimbursement Act.

G.  Within thirty (30) days after the end of each fiscal year, the Board shall make a full report to the Governor of all its receipts and expenditures, and also a full statement of its work during the year, together with such recommendations as the Board deems expedient.

H.  The Board may expend funds for suitable office space for the transaction of its business.  The Board shall adopt a common seal for the use of the executive director in authenticating Board documents.

I.  The Board shall meet at its office for the transaction of such business as may come before it on the second Monday in January, March, May, July, September, and November and at such other times as it may deem advisable.

Added by Laws 1949, p. 390, § 2, emerg. eff. June 6, 1949.  Amended by Laws 1957, p. 464, § 1, emerg. eff. May 29, 1957; Laws 1961, p. 443, § 1, emerg. eff. June 15, 1961; Laws 1968, c. 313, § 2, emerg. eff. May 7, 1968; Laws 1970, c. 177, § 1; Laws 1979, c. 121, § 2, emerg. eff. May 1, 1979; Laws 1985, c. 77, § 1, eff. July 1, 1985; Laws 1991, c. 194, § 2; Laws 1997, c. 32, § 1; Laws 2000, c. 355, § 3, eff. July 1, 2000; Laws 2002, c. 375, § 7, eff. Nov. 5, 2002; Laws 2003, c. 12, § 1.

§59-199.3.  Powers of Board.

A.  In order to safeguard and protect the health and general welfare of the people of the State of Oklahoma, the State Board of Cosmetology is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions of the Oklahoma Cosmetology Act.

B.  The Board shall have the powers and duties to:

1.  Promulgate rules pursuant to the Administrative Procedures Act relating to standards of sanitation which must be observed and practiced by all cosmetology schools and cosmetology salons.  The Board shall furnish copies of the rules to the owner or manager of each cosmetology school or cosmetology salon operating in this state.  It shall be the duty of each owner or manager to post a copy of the rules in a conspicuous place in each of the establishments or schools;

2.  Conduct examinations of applicants for certificates of registration as manicurists, cosmetologists, facial operators, hairbraiding technician, manicurist/nail technician instructor, facial/esthetics instructor, master instructor and cosmetician at such times and places determined by the Board.  Applications for all examinations shall be made on forms approved by the Board;

3.  Keep a record of all its proceedings.  The Board shall keep a record of all applicants for certificates, licenses and permits, showing the name of the applicant, the name and location of the place of occupation or business, if any, and the residence address of the applicant, and whether the applicant was granted or refused a certificate, license or permit.  The records of the Board shall be valid and sufficient evidence of matters contained therein, shall constitute public records.  Records shall be open to public inspection at all reasonable times and subject to the Oklahoma Open Records Act;

4.  Issue all certificates of registration, licenses, permits, notices and orders;

5.  Establish limited specialty licenses for cosmetician, facial/esthetics instructor, hairbraiding technician and manicurist/nail technician instructor within the practice of cosmetology.  The Board shall also promulgate rules for special licenses, including but not limited to reduced curriculum requirements, as the Board may deem appropriate and necessary to further the purposes of the Oklahoma Cosmetology Act;

6.  Make regular inspections of all cosmetology schools and cosmetology salons licensed to operate in this state, and reports thereof shall be kept and maintained in the office of the Board;

7.  Make investigations and reports on all violations of the Oklahoma Cosmetology Act;

8.  Take samples of beauty supplies for the purpose of chemical analysis; provided, that if the owner demands payment for the sample taken, payment at the regular retail price shall be made;

9.  Refuse, revoke, or suspend licenses, certificates of registration or permits after notice and an opportunity for a full hearing, pursuant to Article II of the Administrative Procedures Act, on proof of violation of any of these provisions or the rules established by the Board;

10.  Enter into any contracts necessary to implement or enforce the provisions of the Oklahoma Cosmetology Act or rules promulgated thereto; and

11.  Apply to a court of competent jurisdiction for an order enjoining an unlicensed person from practicing cosmetology or holding himself or herself out as a practitioner of cosmetology.  Injunctive relief granted by the court shall be without bond.

C.  1.  Any person whose license, certificate of registration, or permit has been suspended or revoked may, after the expiration of thirty (30) days, make application to the Board for reinstatement thereof.

2.  Reinstatement of any such license, certificate of registration, or permit shall rest in the sound discretion of the Board.

3.  Any action of the Board in refusing, revoking, or suspending a license, certificate of registration, or permit may be appealed to the district court of the county of the appellant's residence pursuant to the Administrative Procedures Act.

D.  1.  In any case where a licensee becomes a member of the Armed Forces of the United States, such license shall not lapse by reason thereof but shall be considered and held in full force and effect without further payment of license fees during the period of service in the Armed Forces of the United States and for six (6) months after honorable release therefrom.  At any time within six (6) months after honorable release from the Armed Forces of the United States the licensee may resume practice pursuant to a license without other or further examination by notifying the Board in writing.

2.  The period of time in which the licensee shall have been a member of the Armed Forces of the United States shall not be computed in arriving at the amount of fee or fees due or to become due by such licensee.

Added by Laws 1949, p. 391, § 3, emerg. eff. June 6, 1949.  Amended by Laws 1951, p. 163, § 2, emerg. eff. May 26, 1951; Laws 1968, c. 313, § 3, emerg. eff. May 7, 1968; Laws 1978, c. 215, § 1; Laws 1985, c. 77, § 2, eff. July 1, 1985; Laws 1994, c. 135, § 2, eff. Sept. 1, 1994; Laws 2000, c. 355, § 4, eff. July 1, 2000; Laws 2003, c. 56, § 1.

§59-199.4.  Executive director.

The State Board of Cosmetology shall employ an executive director who shall be in charge of the office of the Board.  The executive director shall have such qualifications as shall be established by rules of the Board; provided, the executive director shall not be actively engaged in the practice of cosmetology while serving as executive director.  The executive director shall:

1.  Devote his or her entire time to the duties of the office;

2.  Receive salary and benefits as provided by law;

3.  Keep and preserve all books and records pertaining to the Board;

4.  Have authority, in the name of and in behalf of the Board, to issue all licenses, certificates of registration, permits, orders, and notices;

5.  Have authority to collect all fees and penalties provided for by the Oklahoma Cosmetology Act;

6.  Make quarterly reports to the Board of all monies collected and the sources from which derived;

7.  Have authority to approve payrolls and all claims for the Board;

8.  Have authority to employ staff;

9.  Keep a continuous inventory of all properties, excluding supplies, belonging to the Board; and

10.  Perform such other duties as may be directed by the Board.

Added by Laws 1949, p. 392, § 4, emerg. eff. June 6, 1949.  Amended by Laws 1957, p. 465, § 2, emerg. eff. May 29, 1957; Laws 1961, p. 444, § 2, emerg. eff. June 15, 1961; Laws 1968, c. 313, § 4, emerg. eff. May 7, 1968; Laws 1978, c. 215, § 2; Laws 1980, c. 159, § 10, emerg. eff. April 2, 1980; Laws 1994, c. 135, § 3, eff. Sept. 1, 1994; Laws 2000, c. 355, § 5, eff. July 1, 2000; Laws 2003, c. 56, § 2.

§59-199.5.  Positions and salaries.

A.  The State Board of Cosmetology shall create positions and fix the salaries of officials and employees necessary to carry out the purposes of the Oklahoma Cosmetology Act and the administration thereof.

B.  The employees shall include not less than five nor more than nine cosmetology inspectors.  Only licensed instructors shall be employed as cosmetology inspectors by the Board.

Added by Laws 1949, p. 392, § 5, emerg. eff. June 6, 1949.  Amended by Laws 2000, c. 355, § 6, eff. July 1, 2000; Laws 2003, c. 56, § 3.

§59-199.6.  Unlawful acts.

A.  It shall be unlawful and constitute a misdemeanor, punishable upon conviction by a fine of not less than Fifty Dollars ($50.00), nor more than One Hundred Fifty Dollars ($150.00), or by imprisonment in the county jail for not more than thirty (30) days, or both such fine and imprisonment, for any person, firm, or corporation in this state to:

1.  Operate or attempt to operate a cosmetology school or cosmetology salon without having obtained a license therefor from the State Board of Cosmetology;

2.  Give or attempt to give instruction in cosmetology, without having obtained an instructor's license from the State Board of Cosmetology;

3.  Practice or offer to practice cosmetology or manicuring without having obtained a license therefor from the State Board of Cosmetology;

4.  Operate a cosmetic studio without having obtained a license therefor from the State Board of Cosmetology;

5.  Demonstrate a cosmetic preparation without having obtained a demonstrator's license from the State Board of Cosmetology;

6.  Permit any person in one's employ, supervision, or control to practice cosmetology unless that person has obtained an appropriate license from the State Board of Cosmetology;

7.  Willfully violate any rule promulgated by the State Board of Cosmetology for the sanitary management and operation of a cosmetology school or cosmetology salon; or

8.  Violate any of the provisions of the Oklahoma Cosmetology Act.

B.  The provisions of the Oklahoma Cosmetology Act shall not apply to the following persons while such persons are engaged in the proper discharge of their professional duties:

1.  Funeral directors;

2.  Persons in the Armed Services;

3.  Persons authorized to practice the healing arts or nursing; or

4.  Regularly employed sales people working in retail establishments engaged in the business of selling cosmetics in sealed packages.

Added by Laws 1949, p. 392, § 6, emerg. eff. June 6, 1949.  Amended by Laws 1951, p. 164, § 3; Laws 1991, c. 194, § 3; Laws 2000, c. 355, § 7, eff. July 1, 2000.

§59-199.7.  Cosmetology schools.

A.  Each cosmetology school shall be licensed annually by the State Board of Cosmetology.  Application for the first year's license for a cosmetology school shall be accompanied by a fee of Four Hundred Dollars ($400.00), which shall be retained by the Board if the application is approved and a license is issued.  The annual renewal license fee for cosmetology schools shall be One Hundred Twenty-five Dollars ($125.00).

B.  1.  No license or renewal thereof for a cosmetology school shall be issued unless the owner thereof furnishes to the Board a good and sufficient surety bond in the principal sum of Two Thousand Dollars ($2,000.00) for the first instructor and an additional One Thousand Dollars ($1,000.00) for each additional instructor, executed by a surety company authorized to do business in this state, and conditioned on the faithful performance of the terms and conditions of all contracts entered into between the owner of said cosmetology school and all persons enrolling therein.

2.  The surety bond shall be in a form approved by the Attorney General and filed in the Office of the Secretary of State.  Suit may be brought on said bond by any person injured by reason of the breach of the conditions thereof.

C.  It shall be the duty of the owner or manager of a cosmetology school to enter into a written contract with all students before permitting students to attend any classes.  Contracts shall be made out in triplicate, the original copy to be retained by the school, the duplicate to be given to the student, and the triplicate to be filed with the executive director of the Board.

D.  No license for a cosmetology school shall be issued unless the owner thereof presents evidence satisfactory to the Board that the school has satisfactory facilities and equipment and has instructors qualified to give a course of study as provided in the Oklahoma Cosmetology Act.

E.  There shall be included in the curriculum for cosmetology schools, courses of study in the theory of cosmetology and related theory, studies in manipulative practices, sterilization and sanitation, shop management, and such other related subjects as may be approved by the Board.

F.  1.  The Board shall adopt a curriculum of required courses of instruction in theory and training of either one thousand five hundred (1,500) clock hours or an equivalent number of credit hours as recognized by the United States Department of Education or a regional or national accreditation entity recognized by the United States Department of Education in a basic course of cosmetology to be taught in all cosmetology schools in the state.  The basic course shall be designed to qualify students completing the course to take the examination for an operator's license.

2.  Students in vocational, trade, and industrial cosmetology classes in public schools shall qualify by completing one thousand (1,000) hours in a basic course of cosmetology and five hundred (500) hours of approved related subjects to be selected from, but not limited to, the following high school courses in a public school: psychology, biology, general science, American history, art, typing I, typing II, business arithmetic, salesmanship, bookkeeping I, bookkeeping II, related mathematics, English II, English III and English IV.

G.  1.  No person shall be eligible to give instruction in cosmetology unless the person is the holder of a current unrevoked instructor's license issued by the Board.

2.  Each cosmetology school shall employ at least one instructor for the first fifteen students registered therein, and at least one additional instructor shall be employed for each additional group of fifteen students, or major fraction thereof.

H.  A cosmetology school may be operated in and as part of an accredited high school.

I.  No cosmetology school owner or cosmetology salon owner shall charge students for cosmetic materials, supplies, apparatus, or machines used by them in practice work, but students shall be required to furnish their own books and hand instruments of trade.  A reasonable charge may be made by a cosmetology school for clinical work performed by students upon persons who are not students therein.  No instructor shall be permitted to do professional or clinical work in a cosmetology school at any time.

J.  No cosmetology salon shall ever be operated in or as a part of a cosmetology school.

K.  1.  Students shall:

a. have an eighthgrade education or the equivalent thereof,

b. be at least sixteen (16) years of age unless they are public or private school students who will be sixteen (16) years of age by November 1 of the year in which cosmetology instruction begins, and

c. be of good moral and ethical character.

2.  Credit shall not be given to any person by the Board or by a cosmetology school for hours spent in attending a cosmetology school unless the person has registered with the Board as a student prior to the attendance, except that a student who has attended a cosmetology school out of state may receive credit for such attendance for transfer upon proper certification as provided by rule of the Board.

3.  No student shall be credited with more than eight (8) hours' attendance in a cosmetology school in any one (1) day.

4.  No person shall be eligible to take the examination for an operator's license unless such person is at least seventeen (17) years of age or a high school graduate.

L.  1.  No student shall be eligible to take the examination for an operator's license without furnishing to the Board the affidavit of the owner of the cosmetology school that said student has satisfactorily completed the requirements specified in paragraph 1 of subsection F of this section, except public and private school students who will complete the requirements specified in paragraph 2 of subsection F of this section by the close of the current school year may take the examination next preceding the end of the school year.

2.  Students who are eligible to take the examination shall be given an oral examination if requested by their instructor.

M.  No person shall be eligible to register for the examination for an instructor's license unless such person is a high school graduate, or has obtained a General Equivalency Diploma (GED) as to which the applicant shall qualify by tests to be prescribed by the Board and conducted by qualified examiners selected by the Board, and has:

1.  Satisfactorily completed all hours required for the appropriate specialty course and an additional one thousand (1,000) instructor training hours or thirty-three (33) credit hours prescribed by the Board in a cosmetology school in this state; or

2.  Completed all hours required for the appropriate specialty course, five hundred (500) instructor training hours, prescribed by the Board in a cosmetology school in this state and has been engaged in the practice of cosmetology for at least the preceding two (2) years.

N.  The Board shall have the power to conduct examinations around the state at public locations including, but not limited to, technology center schools.

O.  Each cosmetology school shall prominently display in a conspicuous place above or to the side of the entrance thereto a sign bearing the words "BEAUTY SCHOOL", which words shall be in plain letters at least three (3) inches high and at least one (1) inch wide.

Added by Laws 1949, p. 393, § 7, emerg. eff. June 6, 1949.  Amended by Laws 1951, p. 164, § 4, emerg. eff. May 26, 1951; Laws 1961, p. 445, § 3, emerg. eff. June 15, 1961; Laws 1968, c. 313, §§ 5, 6, emerg. eff. May 7, 1968; Laws 1968, c. 384, § 1, emerg. eff. May 10, 1968; Laws 1971, c. 160, § 1, emerg. eff. May 24, 1971; Laws 1978, c. 259, § 2, eff. Jan. 1, 1979; Laws 1979, c. 216, § 2, eff. July 1, 1979; Laws 1985, c. 77, § 3, eff. July 1, 1985; Laws 1992, c. 184, § 1, eff. July 1, 1992; Laws 1994, c. 135, § 4, eff. Sept. 1, 1994; Laws 2000, c. 355, § 8, eff. July 1, 2000; Laws 2001, c. 33, § 45, eff. July 1, 2001; Laws 2003, c. 56, § 4.

NOTE:  Laws 1978, c. 215, § 3 repealed by Laws 1979, c. 216, § 3, eff. July 1, 1979.  Laws 2002, c. 225, § 1 repealed by Laws 2003, c. 56, § 9.

§59-199.8.  Apprentices.

A.  Each person training as an apprentice shall be required to have the same qualifications as a student for admission into a cosmetology school, and shall be registered with the State Board of Cosmetology before commencing the training.

B.  No apprentice shall engage in any of the practices of cosmetology except under the immediate supervision of a licensed instructor in a cosmetology salon approved by the Board for apprentice training.

C.  All apprentices must wear a badge which designates them as an apprentice and is furnished by the Board with the apprentice registration receipt.

D.  Only one apprentice may be registered to receive training in any cosmetology salon at any one time.

E.  Completion of three thousand (3,000) hours of apprentice training in a cosmetology salon is the equivalent of one thousand five hundred (1,500) hours' training in a cosmetology school and shall entitle the apprentice to take an operator's examination.

Added by Laws 1949, p. 395, § 8, emerg. eff. June 6, 1949.  Amended by Laws 1994, c. 135, § 5, eff. Sept. 1, 1994; Laws 2000, c. 355, § 9, eff. July 1, 2000.

§59-199.9.  Inspection of facilities - Licensure required.

A.  The State Board of Cosmetology shall not issue a license for a cosmetology salon until an inspection has been made of the salon and equipment, including the sanitary facilities thereof. Temporary approval pending inspection may be made upon sworn affidavit by the license applicant that all requirements have been met.  No license shall be issued for a cosmetology salon to be operated in a private home or residence unless the salon is located in a room or rooms not used or occupied for residential purposes.

B.  1.  Except as otherwise provided in the Oklahoma Cosmetology Act, it shall be unlawful for any person to practice cosmetology in any place other than a licensed barbershop or a cosmetology salon, or a cosmetology school licensed by the Board.

2.  A licensed manicurist may practice in any licensed barbershop, and in an emergency such as illness, invalidism, or death, a licensed operator may perform cosmetology services for a person by appointment in a place other than a licensed cosmetology salon or cosmetology school.

C.  A person licensed as an operator may perform cosmetology services in a barbershop.  A person licensed as a barber may perform barbering services in a cosmetology salon.  Any salon which provides both cosmetology and barbering services must obtain a license from the Board.

Added by Laws 1949, p. 395, § 9, emerg. eff. June 6, 1949.  Amended by Laws 1951, p. 164, § 5, emerg. eff. May 26, 1951; Laws 1983, c. 259, § 1, emerg. eff. June 23, 1983; Laws 1994, c. 135, § 6, eff. Sept. 1, 1994; Laws 2000, c. 355, § 10, eff. July 1, 2000.

§59-199.10.  Expiration and renewal of licenses.

A.  All licenses issued under the provisions of the Oklahoma Cosmetology Act shall be issued for a period of one (1) year.  The expiration date of the license shall be the last day of the month in which the applicant's birthday falls.

B.  Applications for renewal must be made on or before the last day of the month in which the applicant's birthday falls, and shall be accompanied by the appropriate fees.

C.  Any person who fails to renew the license within the required time may make application for renewal at any time within five (5) years from the expiration date of the license by paying the regular renewal license fee and a late fee of Ten Dollars ($10.00), which becomes due two (2) months after the expiration date.

D.  Any person who fails to renew within the required time may make application with subsequent renewal and penalty fees.

E.  Before a person may take an examination to renew an expired license after a period of five (5) years, such person shall, after registering for examination, register in a cosmetology school for the given number of review hours in accordance with the following timetable and schedule based upon the number of years the license has expired, and upon the type of license held.

Number of Years Review

License Type License Expired Hours Required

Basic Cosmetologist 5 years 250 hours

10 years 500 hours

15 years or more 1,000 hours

Cosmetician 5 years 120 hours

10 years 200 hours

15 years or more 250 hours

Manicurist 5 years 120 hours

10 years 200 hours

15 years or more 250 hours

Facial Operator 5 years 120 hours

10 years 200 hours

15 years or more 250 hours

Hairbraiding Technician 5 years 120 hours

10 years 200 hours

15 years or more 250 hours

Master Instructor 5 years 200 hours

10 years 300 hours

15 years or more 400 hours

Facial/Esthetics Instructor 5 years 200 hours

10 years 300 hours

15 years or more 400 hours

Manicurist/Nail Technician Instructor 5 years 200 hours

10 years 300 hours

15 years or more 400 hours

F.  Each person holding a license shall notify the Board of any change in the mailing address of such person within thirty (30) days after any change.

Added by Laws 1949, p. 396, § 10, emerg. eff. June 6, 1949.  Amended by Laws 1968, c. 313, § 7, emerg. eff. May 7, 1968; Laws 1978, c. 215, § 4; Laws 1992, c. 184, § 2, eff. July 1, 1992; Laws 2000, c. 355, § 11, eff. July 1, 2000; Laws 2003, c. 56, § 5.

§59-199.11.  Grounds for denial of license, certificate or registration.

The State Board of Cosmetology is hereby authorized to deny, revoke, suspend, or refuse to renew any license, certificate, or registration that it is authorized to issue under the Oklahoma Cosmetology Act for any of the following causes:

1.  Conviction of a felony as shown by a certified copy of the record of the court;

2.  Gross malpractice or gross incompetence;

3.  Fraud practiced in obtaining a license or registration;

4.  A license or certificate holder's continuing to practice while afflicted with an infectious, contagious, or communicable disease;

5.  Habitual drunkenness or addiction to use of habit forming drugs;

6.  Advertising by means of statements known to be false or deceptive;

7.  Continued or flagrant violation of any rules of the Board, or continued practice by an operator in a cosmetology salon wherein violations of the rules of the Board are being committed within the knowledge of the operator;

8.  Failure to display license or certificate as required by the Oklahoma Cosmetology Act;

9.  Continued practice of cosmetology after expiration of a license therefor;

10.  Employment by a salon owner or manager of any person to perform any of the practices of cosmetology who is not duly licensed to perform the services; or

11.  Practicing cosmetology in an immoral or unprofessional manner.

Added by Laws 1949, p. 396, § 11, emerg. eff. June 6, 1949.  Amended by Laws 2000, c. 355, § 12, eff. July 1, 2000; Laws 2003, c. 56, § 6.

§59-199.13.  Dispensing with examination in certain cases.

A.  The State Board of Cosmetology may issue a reciprocity license without examination to an otherwise qualified applicant if:

1.  The applicant has complied with the requirements of another state, territory or foreign country or province;

2.  The applicant holds a current license from a state, territory, or foreign country or province whose requirements for registration are substantially equal to those in force in this state at the time of filing application for a reciprocity license; and

3.  The applicant has continuously engaged in the practices or occupation for which a reciprocity license is applied for at least three (3) years immediately prior to such application.

B.  The Board may issue a license without examination to an otherwise qualified applicant from a state, territory or foreign country or province that does not license practitioners if the applicant can show adequate proof of having engaged in the practice or occupation for which a license is applied for at least three (3) years immediately prior to such application.

C.  An applicant for an instructor's license without examination shall possess the equivalent of a high school education.

D.  Payment of the reciprocity fee shall also constitute payment of the first annual license fee.

E.  The Board may establish by rule any administrative or other fees associated with processing applications for licensure without examination.

Added by Laws 1949, p. 396, § 13, emerg. eff. June 6, 1949.  Amended by Laws 2000, c. 355, § 13, eff. July 1, 2000; Laws 2003, c. 56, § 7.

§59-199.14.  Fees.

A.  The following fees shall be charged by the State Board of Cosmetology:

Registration as an apprentice or student $  5.00

Examination for Manicurist, Operator,

Instructor, or Facial Operator license 15.00

Cosmetology school license (initial) 400.00

Cosmetology school license (renewal) 125.00

Renewal Advanced Operator license (annual) 15.00

Facial Operator license (annual) 15.00

Operator license (annual) 15.00

Manicurist license (annual) 15.00

Facial/Esthetics Instructor license (annual) 20.00

Cosmetician license (annual) 15.00

Hairbraiding Technician (annual) 15.00

Manicurist/Nail Technician Instructor (annual) 20.00

Demonstrator license (annual) 20.00

Master Instructor license (annual) 20.00

Cosmetology Salon license (initial) 35.00

Cosmetology Salon license (renewal) 20.00

Cosmetic Studio license (initial) 40.00

Cosmetic Studio license (renewal) 20.00

Reciprocity license (initial) 30.00

Reciprocity processing fee 30.00

Duplicate license (in case of loss or

destruction of original) 5.00

Notary fee 1.00

Certification of Records 10.00

B.  In addition to the fees specified in subsection A of this section, the Board shall charge a total penalty of Ten Dollars ($10.00), as provided for in Section 199.10 of this title.

C.  Any person licensed as an advanced operator prior to July 1, 1985, may renew the advanced cosmetologist license annually by payment of the fee required by this section and by being in compliance with the rules promulgated by the State Board of Cosmetology.

Added by Laws 1949, p. 397, § 14, emerg. eff. June 6, 1949.  Amended by Laws 1968, c. 313, § 8, emerg. eff. May 7, 1968; Laws 1978, c. 215, § 5; Laws 1985, c. 77, § 4, eff. July 1, 1985; Laws 1992, c. 184, § 3, eff. July 1, 1992; Laws 2000, c. 355, § 14, eff. July 1, 2000; Laws 2003, c. 56, § 8.

§59-199.15.  State Cosmetology Fund.

A.  There is hereby created in the State Treasury for the Oklahoma State Board of Cosmetology a revolving fund to be designated the State Cosmetology Fund.  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of all fees and penalties collected pursuant to the Oklahoma Cosmetology Act or rules promulgated thereto and any other funds obtained or received by the State Board of Cosmetology pursuant to the Oklahoma Cosmetology Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and shall be expended by the Board for the purposes of implementing, administering and enforcing the Oklahoma Cosmetology Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  At the close of each fiscal year the Board shall pay into the General Revenue Fund of the state ten percent (10%) of the gross fees and penalties so charged, collected and received by the Board.  Other than the ten percent (10%) all fees and penalties charged and monies collected and received, are hereby dedicated, appropriated and pledged to the accomplishment and fulfillment of the purposes of the Oklahoma Cosmetology Act.

C.  All expenses, per diem, salaries, wages, travel, rents, printing, supplies, maintenance, and other costs incurred by the Board in the performance of its duty and in accomplishment and fulfillment of the purposes of the Oklahoma Cosmetology Act shall be a proper charge against and paid from the State Cosmetology Fund.  In no event shall any claim or obligation accrue against the State of Oklahoma nor against the Cosmetology Fund in excess of the ninety percent (90%) or the amount of fees and penalties collected and paid into the State Treasury pursuant to the provisions of the Oklahoma Cosmetology Act.

Added by Laws 1949, p. 397, § 15, emerg. eff. June 6, 1949.  Amended by Laws 1979, c. 30, § 18, emerg. eff. April 6, 1979; Laws 1998, c. 364, § 13, emerg. eff. June 8, 1998; Laws 2000, c. 355, § 15, eff. July 1, 2000.

§59-199.17.  Repealed by Laws 2000, c. 355, § 16, eff. July 1, 2000.

§59-328.  Designation of parts.

Chapter 7 of Title 59 of the Oklahoma Statutes shall be composed of two parts as follows:  Part 1 shall be titled the State Dental Act, and Part 2 shall be titled the Oklahoma Dental Mediation Act.

Added by Laws 1996, c. 2, § 21, eff. Nov. 1, 1996.

§59-328.1.  Citation - Subsequent enactments.

A.  Part 1 of Chapter 7 of this title shall be known and may be cited as the "State Dental Act".

B.  All statutes hereinafter enacted and codified in Part 1 of Chapter 7 of this title shall be considered and deemed part of the State Dental Act.

Added by Laws 1970, c. 173, § 1, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 1, eff. Nov. 1, 1996.

§59328.2.  Declarations.

The practice of dentistry in the State of Oklahoma is hereby declared to affect the public health, safety and general welfare and to be subject to regulation and control in the public's best interest. It is further declared to be a matter of public interest and concern that the dental profession, through advancement and achievement, merits and receives the confidence of the public and that only properly qualified dentists be permitted to practice dentistry and supervise dental assistants and/or dental nurses in the State of Oklahoma.  All provisions of this act relating to the practice of dentistry, the practice of dental hygiene, the procedures performed by dental assistants and/or dental nurses, and the fabrication of dental appliances in dental laboratories by dental laboratory technicians shall be liberally construed to carry out these objects and purposes.

Laws 1970, c. 173, § 2, eff. July 1, 1970.

§59-328.3.  Definitions.

As used in the State Dental Act, the following words, phrases, or terms, unless the context otherwise indicates, shall have the following meanings:

1.  "Accredited dental college" means an institution whose dental educational program is accredited by the Commission on Dental Accreditation of the American Dental Association;

2.  "Accredited dental hygiene program" means a dental hygiene educational program which is accredited by the Commission on Dental Accreditation of the American Dental Association;

3.  "Board" means the Board of Dentistry;

4.  "Dentistry" means the practice of dentistry in all of its branches;

5.  "Dentist" means a graduate of an accredited dental college who has been issued a license by the Board to practice dentistry as defined in Section 328.19 of this title;

6.  "Dental office" means an establishment owned and operated by a dentist for the practice of dentistry, which may be composed of reception rooms, business offices, private offices, laboratories, and dental operating rooms where dental operations are performed;

7.  "Dental hygienist" means an individual who has fulfilled the educational requirements and is a graduate of an accredited dental hygiene program and who has passed an examination and has been issued a license by the Board and who is authorized to practice dental hygiene as hereinafter defined;

8.  "Dental assistant and/or dental nurse" means an individual working for a dentist, under the dentist's direct supervision, and performing duties in the dental office or a treatment facility, including the limited treatment of patients in accordance with the provisions of the State Dental Act.  A dental assistant or dental nurse may assist a dentist with the patient; provided, this shall be done only under the direct supervision and control of the dentist and only in accordance with the educational requirements and rules promulgated by the Board;

9.  "Dental laboratory" means a location, whether in a dental office or not, where a dentist or a dental laboratory technician performs dental laboratory technology;

10.  "Dental laboratory technician" means an individual whose name is duly filed in the official records of the Board, which authorizes the technician, upon the laboratory prescription of a dentist, to perform dental laboratory technology, which services must be rendered only to the prescribing dentist and not to the public;

11.  "Dental laboratory technology" means using materials and mechanical devices for the construction, reproduction or repair of dental restorations, appliances or other devices to be worn in a human mouth;

12.  "Dental specialty" means a specialized practice of a branch of dentistry, recognized and defined by the American Dental Association and the rules of the Board;

13.  "Direct supervision" means the supervisory dentist is in the dental office or treatment facility and, during the appointment, personally examines the patient, diagnoses any conditions to be treated, authorizes the procedures to be performed by a dental hygienist or dental assistant, remains in the dental office or treatment facility while the procedures are being performed and, before dismissal of the patient, evaluates the results of the dental treatment;

14.  "General supervision" means the supervisory dentist has previously diagnosed any conditions to be treated, has personally authorized the procedures to be performed by a dental hygienist, and will evaluate the results of the dental treatment within a reasonable time as determined by the nature of the procedures performed, the needs of the patient, and the professional judgment of the supervisory dentist;

15.  "Indirect supervision" means the supervisory dentist is in the dental office or treatment facility and has personally diagnosed any conditions to be treated, authorizes the procedures to be performed by a dental hygienist, remains in the dental office or treatment facility while the procedures are being performed, and will evaluate the results of the dental treatment within a reasonable time as determined by the nature of the procedures performed, the needs of the patient, and the professional judgment of the supervisory dentist;

16.  "Investigations" means an investigation proceeding, authorized under Sections 328.15 and 328.43a of this title, to investigate alleged violations of the State Dental Act or the rules of the Board;

17.  "Laboratory prescription" means a written description, dated and signed by a dentist, of dental laboratory technology to be performed by a dental laboratory technician;

18.  "Out-of-state dental hygienist" means a graduate of an accredited dental hygienist program who holds a license to practice dental hygiene in another state but who is not licensed to practice dental hygiene in this state;

19.  "Out-of-state dentist" means a graduate of an accredited dental college who holds a license to practice dentistry in another state but who is not licensed to practice dentistry in this state;

20.  "Patient" or "patient of record" means an individual who has given a medical history and has been examined and accepted for dental care by a dentist;

21.  "Supervision" means direct supervision, indirect supervision, or general supervision; and

22.  "Treatment facility" means:

a. a federal, state or local public health facility,

b. a private health facility,

c. a group home or residential care facility serving the elderly, handicapped or juveniles,

d. a hospital,

e. a nursing home,

f. a penal institution operated by or under contract with the federal or state government,

g. a public or private school,

h. a patient of record's private residence,

i. an accredited dental college,

j. an accredited dental hygiene program, or

k. such other places as are authorized by the rules of the Board.

Added by Laws 1970, c. 173, § 3, eff. July 1, 1970.  Amended by Laws 1998, c. 377, § 1, eff. Nov. 1, 1998; Laws 1999, c. 280, § 1, eff. Nov. 1, 1999; Laws 2003, c. 172, § 1, emerg. eff. May 5, 2003; Laws 2005, c. 377, § 1, eff. Nov. 1, 2005.

§59-328.4.  Repealed by Laws 1998, c. 377, § 7, eff. Nov. 1, 1998.

§59-328.5.  Repealed by Laws 1998, c. 377, § 7, eff. Nov. 1, 1998.

§59-328.7.  Board of Dentistry - Membership - Tenure - Nomination and election districts - Vacancies.

A.  Pursuant to Section 39 of Article V of the Oklahoma Constitution, there is hereby created the Board of Dentistry which shall be an agency of state government.  The Board shall adopt a seal, sue and be sued in its own name, and implement and enforce the provisions of the State Dental Act.

B.  1.  The Board shall consist of eight dentist members, one dental hygienist member and two members who shall represent the public.  One dentist member shall be elected by the dentists residing in each of the eight geographical districts established by subsection D of this section.  The dental hygienist member shall be elected at-large by the dental hygienists residing in this state who are legally licensed to practice dental hygiene therein.  The two public representative members shall be appointed by the Governor, subject to confirmation by the Senate.  No public representative member may be a dentist, dental hygienist, dental assistant, dental laboratory technician, or holder of a permit to operate a dental laboratory, or be related within the third degree of consanguinity or affinity to any such person.

2.  Before assuming duties on the Board, each member shall take and subscribe to the oath of office or affirmation provided in Article XV of the Oklahoma Constitution, which oath or affirmation shall be administered and filed as provided in the Article.

3.  Each member of the Board shall hold office for a term of three (3) years and until a successor in office is elected and qualified.  Board members shall not serve for more than three (3) consecutive terms.  To be eligible to be elected to and serve on the Board, a dentist or dental hygienist must have been licensed to practice in this state for at least five (5) years, and for the five (5) years prior to the date of counting the ballots, not have been subject to a penalty imposed by the Board or its predecessor board.

C.   1.   a. Nominations for dentist members of the Board shall be by petition signed by at least ten dentists residing in the district to be represented by the nominee.

b. Nominations for the dental hygienist member of the Board shall be by petition signed by at least ten dental hygienists residing in this state.

2.  The elections shall be by secret ballot.  The ballots shall be mailed by the Board to those entitled to vote at least thirty (30) days prior to the date of counting of the ballots and shall be returned by mail to the office of the Board, then opened and counted at a meeting of the Board.  In other respects, elections shall be conducted as provided by the rules of the Board.

3.   a. Only dentists residing in a district shall be entitled to vote to elect the Board member from that district.

b. Only dental hygienists residing and licensed in this state shall be entitled to vote to elect the dental hygienist Board member.

D.  For the purpose of nominating and electing dentist members of the Board, this state shall be divided into eight geographical districts, which shall consist of the following counties within the following districts:

District No. 1:  Cimarron, Texas, Beaver, Harper, Woods, Alfalfa, Grant, Kay, Ellis, Woodward, Major, Garfield, Noble, Dewey, Blaine, Kingfisher and Logan.

District No. 2:  Tulsa and Creek.

District No. 3:  Roger Mills, Custer, Beckham, Washita, Harmon, Greer, Kiowa, Caddo, Jackson and Tillman.

District No. 4:  Canadian, Grady, McClain, Comanche, Cotton, Stephens, Jefferson, Garvin, Murray, Carter and Love.

District No. 5:  Oklahoma.

District No. 6:  Lincoln, Cleveland, Pottawatomie, Seminole, Okfuskee, Hughes, Pontotoc, Coal, Johnston, Marshall and Bryan.

District No. 7:  Mayes, Wagoner, Cherokee, Adair, Okmulgee, Muskogee, Sequoyah, McIntosh, Haskell, Pittsburg, Latimer, LeFlore, Atoka, Pushmataha, Choctaw and McCurtain.

District No. 8:  Osage, Payne, Washington, Nowata, Craig, Ottawa, Rogers, Delaware and Pawnee.

E.  1.  Dentist members of the Board may be recalled and removed from the Board in a special recall election to be conducted by the Board upon receipt of a written recall petition signed by at least twenty percent (20%) of the dentists residing in the district represented by the member who is the subject of the recall petition.  Only dentists residing in the affected district may vote in the special recall election.

2.  The dental hygienist member of the Board may be recalled and removed from the Board in a special recall election to be conducted by the Board upon receipt of a written recall petition signed by at least twenty percent (20%) of the licensed dental hygienists residing in this state.  Only dental hygienists residing and licensed in this state shall be entitled to vote in the special recall election.

3.  Special recall elections shall be by secret ballot.  The ballots shall be mailed by the Board to those entitled to vote at least thirty (30) days prior to the date of counting the ballots and shall be returned by mail to the office of the Board, then opened and counted at a meeting of the Board.  In other respects, special recall elections shall be conducted as provided by the rules of the Board.  If a majority of the votes cast in the special recall election are in favor of recalling the Board member, the member shall be removed from the Board effective on the date the results of the special recall election are certified by the Board.

F.  1.  A vacancy among the dentist members of the Board shall be filled by a special election in the district of the vacancy for the unexpired term within sixty (60) days after the vacancy occurs.

2.  A vacancy of the dental hygienist member on the Board shall be filled by a special election in this state for the unexpired term within sixty (60) days after the vacancy occurs.

3.  Nominations shall be made and special elections shall be conducted in the same manner as provided in subsection C of this section.  If no one is nominated within forty-five (45) days from date of vacancy, the vacancy shall be filled by appointment by the Board.  A vacancy among the public representative members of the Board shall be filled by appointment by the Governor, subject to confirmation by the Senate.

Added by Laws 1970, c. 173, § 7, eff. July 1, 1970.  Amended by Laws 1979, c. 58, § 1, emerg. eff. April 10, 1979; Laws 1985, c. 178, § 30, operative July 1, 1985; Laws 1996, c. 2, § 2, eff. Nov. 1, 1996; Laws 1997, c. 108, § 2, eff. Nov. 1, 1997; Laws 1999, c. 280, § 2, eff. Nov. 1, 1999; Laws 2000, c. 283, § 3, eff. Nov. 1, 2000.

§59-328.8.  Repealed by Laws 1997, c. 108, § 8, eff. Nov. 1, 1997.

§59-328.9.  Repealed by Laws 2000, c. 283, § 7, eff. Nov. 1, 2000.

§59-328.10.  Officers - Election - Tenure - Meetings - Bond - Liability - Expenses.

A.  The Board of Dentistry shall organize annually at the last regularly scheduled meeting of the Board before the beginning of each fiscal year, by electing from among its members a president, a first vice-president, a second vice-president, and a secretary-treasurer.  The duties of each officer shall be prescribed in the rules of the Board.  The term of office of the persons elected president, vice-presidents and secretary-treasurer shall be for the following fiscal year and until their successors are elected and qualified.

B.  The Board shall hold regularly scheduled meetings during each quarter of the year at a time and place determined by the Board and may hold such special meetings, emergency meetings, or continued or reconvened meetings as found by the Board to be expedient or necessary.  A majority of the Board shall constitute a quorum for the transaction of business.

C.  The Board may appoint an individual to be the principal administrative officer of the Board and may confer upon that person the title selected by the Board, based upon the person's education, background, experience and ability.  The principal administrative officer shall be responsible for the performance of administrative functions delegated by the Board.

D.  The Board shall act in accordance with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act and the Administrative Procedures Act.

E.  All members of the Board and such employees, as determined by the Board, shall be bonded as required by Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes.

F.  The responsibilities and rights of any member or employee of the Board who acts within the scope of Board duties or employment shall be governed by the Governmental Tort Claims Act.

G.  Members of the Board shall serve without compensation but shall be reimbursed for all actual and necessary expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

Added by Laws 1970, c. 173, § 10, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 3, eff. Nov. 1, 1996.

§59-328.11.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.12.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.13.  Repealed by Laws 1999, c. 280, § 12, eff. Nov. 1, 1999.

§59-328.14.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.15.  Powers of Board.

A.  Pursuant to and in compliance with Article I of the Administrative Procedures Act, the Board of Dentistry shall have the power to formulate, adopt, and promulgate rules as may be necessary to regulate the practice of dentistry in this state and to implement and enforce the provisions of the State Dental Act.

B.  The Board is authorized and empowered to:

1.  Examine and test the qualifications of applicants for a license or permit to be issued by the Board;

2.  Affiliate by contract or cooperative agreement with another state or combination of states for the purpose of conducting simultaneous regional examinations of applicants for a license to practice dentistry, dental hygiene, or a dental specialty;

3.  Maintain a list of the name, current mailing address and principal office address of all persons who hold a license or permit issued by the Board;

4.  Account for all receipts and expenditures of the monies of the Board, including annually preparing and publishing a statement of receipts and expenditures of the Board for each fiscal year.  The Board's annual statement of receipts and expenditures shall be audited by the State Auditor and Inspector or an independent accounting firm, and the audit report shall be certified to the Governor of this state to be true and correct, under oath, by the president and secretary-treasurer of the Board;

5.  Within limits prescribed in the State Dental Act, set all fees and administrative penalties to be imposed and collected by the Board;

6.  Maintain an office staff and employ legal counsel and other advisors to the Board, including advisory committees;

7.  Investigate and issue investigative and other subpoenas, pursuant to Article II of the Administrative Procedures Act;

8.  Initiate individual proceedings and issue orders imposing administrative penalties, pursuant to Article II of the Administrative Procedures Act, against any dentist, dental hygienist, dental assistant, dental laboratory technician, or holder of a permit to operate a dental laboratory who has violated the State Dental Act or the rules of the Board;

9.  Conduct, in a uniform and reasonable manner, inspections of dental offices and dental laboratories and their business records;

10.  Establish guidelines for courses of study necessary for expanded duties of dental assistants and, when appropriate, issue permits authorizing dental assistants to perform expanded duties;

11.  Establish continuing education requirements for dentists, dental hygienists, and dental assistants who hold expanded duty permits issued by the Board;

12.  Recognize the parameters of care established and approved by the American Dental Association;

13.  Formulate, adopt, and promulgate rules, pursuant to Article I of the Administrative Procedures Act, as may be necessary to implement and enforce the provisions of the Oklahoma Dental Mediation Act;

14.  Hire one or more investigators to conduct investigations of alleged violations of the State Dental Act or the rules of the Board.  The investigator may be a certified peace officer who shall be commissioned with all the powers and authority of peace officers of this state for the sole purpose of enforcement of the State Dental Act and rules of the Board as they relate to those individuals that are licensed, receive certificates and permits from the State Dental Board;

15.  Seek and receive advice and assistance of the Office of the Attorney General of this state;

16.  Promote the dental health of the people of this state;

17.  Inform, educate, and advise all persons who hold a license or permit issued by the Board, or who are otherwise regulated by the Board, regarding the State Dental Act and the rules of the Board;

18.  Affiliate with the American Association of Dental Examiners as an active member, pay regular dues, and send members of the Board as delegates to its meetings;

19.  Enter into contracts;

20.  Acquire, rent, hold, encumber, and dispose of personal property as is needed;

21.  Receive or accept the surrender of a license, permit, or certificate granted to any person by the Board as provided in Section 328.44a of this title; and

22.  Take all other actions necessary to implement and enforce the State Dental Act.

Added by Laws 1970, c. 173, § 15, eff. July 1, 1970.  Amended by Laws 1981, c. 216, § 1; Laws 1983, c. 304, § 34, eff. July 1, 1983; Laws 1996, c. 2, § 4, eff. Nov. 1, 1996; Laws 1998, c. 377, § 2, eff. Nov. 1, 1998; Laws 2003, c. 172, § 2, emerg. eff. May 5, 2003; Laws 2005, c. 377, § 2, eff. Nov. 1, 2005.

§59-328.16.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.17.  Appointment of dental hygienist to sit with Board.

A.  The Board of Dentistry shall have power to appoint one dental hygienist in an advisory capacity to sit with the Board to:

1.  Assist the Board in the administration and enforcement of the dental hygienist provisions of the State Dental Act; and

2.  Be present only at a Board meeting when the agenda of the meeting includes matters pertinent to the administration and enforcement of the dental hygiene provision of the State Dental Act.

B.  The appointment shall be made from a list of names submitted to the Board by the dental hygienists of this state.

C.  The appointment shall be for a period of two (2) years or until a successor is appointed.

Added by Laws 1970, c. 173, § 17, eff. July 1, 1970.  Amended by Laws 2003, c. 172, § 3, emerg. eff. May 5, 2003.

§59-328.18.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.19.  Acts constituting practice of dentistry - Acts not prevented.

A.  The following acts by any person shall be regarded as practicing dentistry within the meaning of the State Dental Act:

1.  Representing oneself to the public as being a dentist or as one authorized to practice dentistry;

2.  Representing oneself to the public as being able to diagnose or examine clinical material and contract for the treating thereof;

3.  Treating or professing to treat by professional instructions;

4.  Representing oneself to the public as treating any of the diseases or disorders or lesions of the oral cavity, teeth, gums, maxillary bones, and associate structures;

5.  Removing human teeth;

6.  Repairing or filling cavities in human teeth;

7.  Correcting or attempting to correct malposed teeth;

8.  Administering anesthetics, general or local;

9.  Treating deformities of the jaws and adjacent structures;

10.  Using x-ray and interpreting dental x-ray film;

11.  Offering or undertaking, by any means or methods, to remove stains, discolorations, or concretions from the teeth;

12.  Operating or prescribing for any disease, pain, injury, deficiency, deformity, or any physical condition connected with the human mouth;

13.  Taking impressions of the teeth and jaws;

14.  Furnishing, supplying, constructing, reproducing, or repairing, or offering to furnish, supply, construct, reproduce, or repair, prosthetic dentures, sometimes known as plates, bridges, or other substitutes for natural teeth for the user or prospective user thereof;

15.  Adjusting or attempting to adjust any prosthetic denture, bridge, appliance, or any other structure to be worn in the human mouth;

16.  Diagnosing, making, and adjusting appliances to artificial casts of malposed teeth for treatment of the malposed teeth in the human mouth, without instructions;

17.  Writing a laboratory prescription to a dental laboratory or dental laboratory technician for the construction, reproduction or repair of any appliance or structure to be worn in the human mouth; or

18.  Owning, maintaining, or operating an office or offices by holding a financial interest in same for the practice of dentistry.

B.  The fact that a person uses any dental degree, or designation, or any card, device, directory, poster, sign or other media representing oneself to be a dentist shall be prima facie evidence that the person is engaged in the practice of dentistry; provided that nothing in this section shall be so construed as to prevent the following:

1.  Physicians or surgeons, who are licensed under the laws of this state, from administering any kind of treatment coming within the province of medicine or surgery;

2.  The practice of dentistry in the discharge of their official duties by dentists in the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, the United States Coast Guard, the United States Public Health Service, or the United States Veterans Administration;

3.  Dental schools or colleges, as now conducted and approved, or as may be approved, and the practice of dentistry by students in dental schools, colleges or hospitals, approved by the Board, when acting under the direction and supervision of licensed dentists or dentists holding properly issued permits acting as instructors;

4.  Acts of a dental clinician or other participant at a dental educational meeting or at an accredited dental college, when no fee is charged to or paid by a patient;

5.  The practice of dental hygiene, as defined herein, by a person granted a license by the Board;

6.  The performing of acts by a dental assistant and/or dental nurse who performs the acts under the direct supervision of a dentist and in accordance with the provisions of the State Dental Act and the rules promulgated by the Board; or

7.  The fabrication of dental appliances pursuant to a laboratory prescription of a dentist, by a dental laboratory technician in a dental laboratory using inert materials and mechanical devices for the fabrication of any restoration, appliance or thing to be worn in the human mouth.

Added by Laws 1970, c. 173, § 19, eff. July 1, 1970.  Amended by Laws 1999, c. 280, § 3, eff. Nov. 1, 1999; Laws 2003, c. 172, § 4, emerg. eff. May 5, 2003.

§59-328.20.  Renumbered as § 328.36a of this title by Laws 1999, c. 280, § 11, eff. Nov. 1, 1999.

§59-328.21.  Application for license - Qualifications - Examination.

A.  No person, unless registered to practice dentistry or dental hygiene in this state on July 1, 1970, shall practice dentistry or dental hygiene without first applying for and obtaining a license from the Board of Dentistry.

B.  Application shall be made to the Board in writing and shall be accompanied by the fee established by the rules of the Board, together with satisfactory proof that the applicant:

1.  Is of good moral character; and

2.  Is twenty-one (21) years of age, or over, at the time of making application to practice dentistry or eighteen (18) years of age, or over, if the applicant is to practice dental hygiene.

C.  An application from a candidate who desires to secure a license from the Board to practice dentistry or dental hygiene in this state shall be accompanied by satisfactory proof that the applicant is:

1.  A graduate of an accredited dental college, if the applicant is to practice dentistry; or

2.  A graduate of an accredited dental hygiene program, if the applicant is to practice dental hygiene.

The college or program, in either case, shall be accredited by the Commission on Dental Accreditation of the American Dental Association.

D.  1.  When the applicant and the accompanying proof are found satisfactory, the Board shall notify the applicant to appear for examination at the time and place to be fixed by the Board. Examination shall be of a character to give a fair test of the qualifications of the applicant to practice dentistry or dental hygiene, whichever the case may be, and shall consist of three parts, namely:

a. a written theoretical examination,

b. a clinical examination, and

c. a written jurisprudence examination, relating to the contents and interpretation of the State Dental Act and the rules of the Board.

2.  The theoretical and jurisprudence examination papers and all grading thereon, and the grading of the clinical examination, shall be deemed public documents, and shall be preserved by the Board for a period of two (2) years after the Board has made and published its decision thereon.

E.  The Board shall require every applicant for a license to practice dentistry or dental hygiene to:

1.  Submit, for the files of the Board, a photostatic copy of a dental degree or dental hygiene degree, an official transcript and a recent photograph duly identified and attested; and

2.  Pass an examination required by the Board in the theory and practice of the science of dentistry or dental hygiene, whichever the case may be.  The Board may recognize the results of examinations conducted by the Commission on National Dental Examinations or results of regionally conducted examinations with which regions the Board is affiliated by contract or cooperative agreement pursuant to Section 328.15 of this title, in lieu of, or subject to, such examinations as may be required.

F.  Any applicant who fails to pass any part of the first examination may apply for a second examination, in which case the applicant shall pay a reexamination fee as established by the rules of the Board.  Any applicant who fails to pass the examination upon first trial may be given credit for such subjects as the Board may allow, but such credits shall be extended only to the succeeding examinations.  If the applicant fails to pass a second examination, before further re-examination, the Board may require evidence of additional education, as specified by the Board.  After a third examination, the Board may deny the applicant another examination.

Added by Laws 1970, c. 173, § 21, eff. July 1, 1970.  Amended by Laws 1981, c. 216, § 2; Laws 1999, c. 280, § 5, eff. Nov. 1, 1999; Laws 2003, c. 172, § 5, emerg. eff. May 5, 2003.

§59-328.22.  Specialty license.

A.  1.  The Board of Dentistry may issue a dental specialty license authorizing a dentist or an out-of-state dentist to represent himself or herself to the public as a specialist, and to practice as a specialist, in a dental specialty.

2.  No dentist or out-of-state dentist shall represent himself or herself to the public as a specialist, nor practice as a specialist, unless the individual:

a. has successfully completed an advanced dental specialty educational program accredited by the Commission on Dental Accreditation of the American Dental Association, and

b. has been issued a dental specialty license by the Board.

B.  1.  Except as authorized in subsection C of this section, an applicant for a dental specialty license must satisfactorily pass an examination for dental specialty practice, as provided in the rules of the Board.

2.  An applicant for a dental specialty license who fails the examination shall be entitled to retake the examination upon such terms and conditions as may be established by the rules of the Board.

C.  1.  The Board may issue a dental specialty license by credentialing, without examination in the dental specialty, to an out-of-state dentist who:

a. is in good standing with the dental licensing agency of the state or states in which the out-of-state dentist has been issued a license to practice dentistry,

b. has successfully completed an advanced dental specialty educational program accredited by the Commission on Dental Accreditation of the American Dental Association, and

c. has been issued a dental specialty license by the dental licensing agency of another state or has received board certification from a national dental specialty board recognized by the Commission on Dental Accreditation of the American Dental Association and the rules of the Board.

2.  In conducting an investigation of an out-of-state dentist who has applied for a dental specialty license pursuant to this subsection, the Board may require of the applicant disclosure of the same background information as is required of an applicant for a license to practice dentistry in this state.  If the Board determines that the out-of-state dentist is competent to practice a dental specialty, and after the out-of-state dentist passes an examination on the contents and interpretation of the State Dental Act and the rules of the Board, the out-of-state dentist may be issued a dental specialty license by the Board.

3.  The Board may require:

a. an applicant for a dental specialty license pursuant to this subsection to have completed the same continuing education requirements as required of dentists in this state, and

b. that the state from which the applicant presents credentials afford substantially equivalent licensure by credentialing to dentists of this state.

D.  Upon payment of a fee established by the rules of the Board, any applicant who meets the requirements of this section shall be entitled to be issued a dental specialty license by the Board.

E.  Out-of-state dentists to whom dental specialty licenses have been issued by the Board, but who have not been licensed in this state to practice dentistry, shall limit their practice in this state to the practice of the specialty for which they hold a dental specialty license.

Added by Laws 1970, c. 173, § 22, eff. July 1, 1970.  Amended by Laws 1998, c. 377, § 3, eff. Nov. 1, 1998.

§59-328.23.  Licensing of out-of-state dentists - Certificate of good standing.

A.  1.  The Board of Dentistry may issue a license to practice dentistry, without examination, to an out-of-state dentist who has been engaged in the practice of dentistry in another state for at least five (5) years, upon presentation to the Board of a certificate from the dental licensing agency of that state, certifying the applicant's length of practice and that the applicant is in good standing with the agency, and upon the payment of a fee established by the rules of the Board; provided, however, the state from which the applicant presents a license to practice dentistry shall have required the applicant to meet professional education, competency, and moral character standards substantially equivalent to the standards required by the Board for issuance of a license by examination to practice dentistry in this state.

2.  The Board shall not issue a license pursuant to this subsection to any person who would not otherwise be eligible to receive a license to practice dentistry.

3.  The Board may require:

a. an applicant for a license to practice dentistry pursuant to this subsection to have completed the same continuing education requirements as required of dentists in this state, and

b. that the state from which the applicant presents credentials afford substantially equivalent licensure by credentialing to dentists of this state.

B.  Any dentist who is in good standing with the Board shall, upon application to the Board and payment of a fee established by the rules of the Board, receive a certificate which shall attest that the dentist is in good standing with the Board.

Added by Laws 1970, c. 173, § 23, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 6, eff. Nov. 1, 1996; Laws 1998, c. 377, § 4, eff. Nov. 1, 1998.

§59-328.23a.  Special volunteer dental license.

A.  There is established a special volunteer dental license for dentists who are retired from active practice and wish to donate their expertise for the dental care and treatment of indigent and needy persons of the state.  The special volunteer dental license shall be:

1.  Issued by the Board of Dentistry to eligible dentists;

2.  Issued without the payment of an application fee, license fee or renewal fee;

3.  Issued or renewed without any continuing education requirements;

4.  Issued for a fiscal year or part thereof; and

5.  Renewable annually upon approval of the Board.

B.  A dentist must meet the following requirements to be eligible for a special volunteer dental license:

1.  Completion of a special volunteer dental license application, including documentation of the dentist's dental school graduation and practice history;

2.  Documentation that the dentist has been previously issued a full and unrestricted license to practice dentistry in Oklahoma or in another state of the United States and that he or she has never been the subject of any medical disciplinary action in any jurisdiction;

3.  Acknowledgement and documentation that the dentist's practice under the special volunteer dental license will be exclusively and totally devoted to providing dental care to needy and indigent persons in Oklahoma; and

4.  Acknowledgement and documentation that the dentist will not receive or have the expectation to receive any payment or compensation, either direct or indirect, for any dental services rendered under the special volunteer dental license.

Added by Laws 2003, c. 138, § 3, eff. Nov. 1, 2003.

§59328.24.  Dental hygienists from other states or territories  Certificate of ability  Certificate for member removing to another state or territory.

A.  1.  The Board of Dentistry may issue a license to practice dental hygiene, without examination, to an out-of-state dental hygienist who has been engaged in the active practice of dental hygiene in another state or territory for at least two (2) years immediately preceding application, upon presentation to the Board of a certificate from the Board of Dental Examiners or a like dental hygiene licensing agency of that state or territory, certifying the applicant's length of practice and that the applicant is in good standing with the agency, and upon the payment of a fee established by the rules of the Board; provided, however, the state or territory from which the applicant presents a license to practice dental hygiene shall have required the applicant to meet professional education, competency, and other eligibility standards equivalent to the standards required by the Board for issuance of a license by examination to practice dental hygiene in this state.

2.  The Board shall not issue a license pursuant to this subsection to any person who would not otherwise be eligible to receive a license to practice dental hygiene.

3.  The Board may require:

a. an applicant for a license to practice dental hygiene pursuant to this subsection to have completed the same continuing education requirements as required of dental hygienists in this state, and

b. that the state or territory from which the applicant presents credentials afford substantially equivalent licensure by credentialing to dental hygienists of this state.

B.  Any dental hygienist who is in good standing with the Board shall, upon application to the Board and payment of a fee established by the rules of the Board, receive a certificate which shall attest that the dental hygienist is in good standing with the Board.

Added by Laws 1970, c. 173, § 24, eff. July 1, 1970.  Amended by Laws 2000, c. 283, § 4, eff. Nov. 1, 2000.

§59328.25.  Temporary certificate of ability to practice dental hygiene.

A.  The Board of Dentistry may issue a temporary license to practice dental hygiene, without examination, to an out-of-state dental hygienist who has been engaged in the active practice of dental hygiene in another state or territory during the two (2) years immediately preceding application upon presentation to the Board of a certificate from the Board of Dental Examiners or a like dental hygiene licensing agency of that state or territory, certifying that the applicant is in good standing with the agency and upon the payment of a fee established by the rules of the Board; provided, however, the state or territory from which the applicant presents a license to practice dental hygiene shall have required the applicant to meet professional education, competency, and other eligibility standards equivalent to the standards required by the Board for issuance of a license by examination to practice dental hygiene in this state.

B.  A holder of a temporary license to practice dental hygiene shall have the same rights and privileges and be governed by the State Dental Act and the rules of the Board in the same manner as a holder of a permanent license to practice dental hygiene.  A temporary license to practice dental hygiene shall expire as of the date of the next dental hygiene clinical examination required by the Board.

Added by Laws 1970, c. 173, § 25, eff. July 1, 1970.  Amended by Laws 2000, c. 283, § 5, eff. Nov. 1, 2000.

§59-328.26.  Dental intern permits.

A.  The Board of Dentistry may, without examination, issue a dental intern permit to a graduate of an approved dental school or college, who is otherwise qualified, upon request of the governing body of any public or private institution for the graduate to serve as a dental intern or resident in the institution, with limited duties as defined in the permit.

B.  A dental intern permit shall not be issued to any person whose license to practice dentistry in this state or in another state has been suspended or revoked, or to whom a license to practice dentistry has been refused.

C.  A dental intern permit shall not authorize the holder to open an office for the private practice of dentistry, or to receive compensation for the practice of dentistry, except a salary paid by the federal government or this state, or their subdivisions, or the public or private institution where the holder of the dental intern permit will be employed.

D.  Dental intern permits may be renewed annually at the discretion of the Board.

Added by Laws 1970, c. 173, § 26, eff. July 1, 1970.  Amended by Laws 1990, c. 51, § 121, emerg. eff. April 9, 1990; Laws 1996, c. 2, § 7, eff. Nov. 1, 1996.

§59-328.27.  Faculty permits.

A.  1.  The Board of Dentistry may, without a clinical examination, upon presentation of satisfactory credentials, including completion of the dental hygiene National Boards and both Part I and Part II of the National Board examination for dentists, and under such rules as the Board may promulgate, issue a faculty permit to an applicant who:

a. is a graduate of a school of dentistry approved by the Board and is licensed to practice dentistry in another state or country,

b. successfully completes advanced training in a specialty approved by the Commission on Dental Accreditation of the American Dental Association, or

c. is a graduate of an accredited dental hygiene program and is licensed to practice dental hygiene in another state.

2.  A faculty permit shall be issued only upon the certification of the dean of an accredited dental college or the director of an accredited dental hygiene program located in this state that the applicant is a bona fide member of the teaching staff of that college or program.

3.  A faculty permit shall be valid for one (1) year and may be renewed by the Board at the written request of the dean of an accredited dental program or the director of an accredited dental hygiene program.

B.  The holder of a faculty permit shall be entitled to perform services and procedures in the same manner as a person holding a license to practice dentistry or dental hygiene in this state, but all services and procedures performed by the faculty permit holder shall only be without compensation other than that received in salary from a faculty position or through faculty practice as authorized by the Board.  Such services and procedures shall be performed only within the facilities of an accredited dental college or accredited dental hygiene program or in a seminar or postgraduate course and as an adjunct to teaching functions.  A holder of a faculty permit shall only engage in faculty practice of dentistry or dental hygiene within the facilities designated by the accredited dental college and including teaching hospitals approved by the Board.

Added by Laws 1970, c. 173, § 27, eff. July 1, 1970.  Amended by Laws 1999, c. 280, § 6, eff. Nov. 1, 1999; Laws 2005, c. 377, § 3, eff. Nov. 1, 2005.

§59-328.28.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59328.29.  Unlawful practices for dental hygienists.

A.  It shall be unlawful for any dental hygienist to:

1.  Advertise or publish, directly or indirectly, or circulate through the usual commercial channels, such as the press, magazines, directories, radio, television, sign, display or by leaflets, the fact that he or she is in the practice of dental hygiene;

2.  Place his or her name in any city, commercial or other directory;

3.  Place his or her name in the classified section of a telephone directory;

4.  Offer free dental service or examination as an inducement to gain patronage;

5.  Claim the use of any secret or patented methods or treatments;

6.  Employ or use solicitors to obtain patronage;

7.  Pay or accept commission in any form or manner as compensation for referring patients to any person for professional services;

8.  In any way advertise as having ability to diagnose or prescribe for any treatment;

9.  Publish any schedule or comparative prices or fees for his or her services;

10.  Claim or infer superiority over other dental hygienists;

11.  Perform any services in the mouth other than those which are hereafter authorized by the Board of Dentistry pursuant to authority conferred by the State Dental Act;

12.  Attempt to conduct a practice of dental hygiene in any place or in any manner other than as authorized by Section 328.34 of this title;

13.  Attempt to use in any manner whatsoever any oral prophylaxis list, call list, records, reprints or copies of same or information gathered therefrom, or the names of patients whom he or she has formerly treated when serving as an employee in the office of a dentist for whom he or she was formerly employed; or

14.  Fail to keep prominently displayed in the office of the dentist for whom he or she is employed his or her license and annual renewal certificate.

B.  1.  Any person committing an offense against any of the provisions of this section, including, but not limited to, duly promulgated rules of the Board shall, upon conviction thereof, be subjected to such penalties as are provided in the State Dental Act.

2.  A writ of injunction without bond shall be made available to the Board of Dentistry for the enforcement of the State Dental Act.

C.  It shall not be a violation of the State Dental Act for a dental hygienist to place his or her name in letters no larger than those used by his or her dentist employer on the door, window or premises, with the letters R.D.H. or the words, dental hygienist, following his or her name.

Added by Laws 1970, c. 173, § 29, eff. July 1, 1970.  Amended by Laws 2003, c. 171, § 1, emerg. eff. May 5, 2003.

§59-328.29a.  Dental assistant - Revocation or suspension of permit, probation or censure - Reinstatement.

A.  The Board of Dentistry shall have the power, after a hearing, to revoke or suspend a permit of a dental assistant or to discipline by a probation or censure, public or private, for:

1.  Any of the causes now existing in the laws of the State of Oklahoma;

2.  A violation of the provisions of the State Dental Act; or

3.  A violation of the rules of the Board promulgated pursuant to the State Dental Act.

B.  The Board shall also have the power to act upon a petition by a dental assistant for reinstatement to good standing.  The Board shall keep a record of the evidence and proceedings in all matters involving the revocation or suspension of a permit, censure or probation of a dental assistant.  The Board shall make findings of fact and a decision thereon.  The Board shall immediately forward a certified copy of the decision to the dental assistant involved by registered mail to the last-known business address of the dental assistant and the employing dentist of the dental assistant.

C.  The decision shall be final unless the dental assistant appeals the decision as provided by the State Dental Act.

D.  The Board shall have power to revoke or suspend the permit, censure, or place on probation a dental assistant for a violation of one or more of the following:

1.  Pleading guilty or nolo contendere to, or being convicted of, a felony, a misdemeanor involving moral turpitude, or a violation of federal or state controlled dangerous substances laws;

2.  The presentation to the Board of false application or documentation for expanded duty permits;

3.  Being, by reason of persistent inebriety or addiction to drugs, incompetent to continue to function as a dental assistant;

4.  Functioning outside the supervision of a dentist;

5.  Performing any function prohibited by Chapter 15 of the Oklahoma Administrative Code; or

6.  Failure to secure an annual registration as specified in Section 328.41 of Title 59 of the Oklahoma Statutes.

Added by Laws 2005, c. 377, § 4, eff. Nov. 1, 2005.

§59-328.30.  Repealed by Laws 1998, c. 377, § 7, eff. Nov. 1, 1998.

§59-328.31.  Professional entities formed for practice of dentistry.

A.  Professional entities formed pursuant to the Professional Entity Act, for the purpose of rendering professional services by a dentist, shall be subject to all of the provisions of the State Dental Act, except that professional entities shall not be required to obtain a license from the Board of Dentistry.  Individuals who hold a license issued by the Board shall be responsible, pursuant to the State Dental Act, for their personal conduct without regard to the fact that they are acting as an owner, manager, agent or employee of, or the holder of an interest in, a professional entity.

B.  Professional entities formed for the purpose of rendering professional services by a dentist must register with the Board before rendering such services and must update the registration during June of each year.  The Board shall:

1.  Provide the form and establish the fee for the registration and update;

2.  Maintain a registry of all such professional entities; and

3.  Publish annually a summary of the registry.

C.  The Board is authorized to issue certificates pursuant to Section 804 of Title 18 of the Oklahoma Statutes and shall maintain a record of each certificate issued.

D.  Enforcement actions by the Board for violation of the State Dental Act or the rules of the Board may be brought against a professional entity as well as against any individual who is or has acted as an owner, manager, agent or employee of, or the holder of an interest in, the professional entity.

Added by Laws 1970, c. 173, § 31, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 8, eff. Nov. 1, 1996.

§59-328.31a.  Practice under trade names.

A dentist may use a trade name in connection with the practice of dentistry provided that:

1.  The use of the trade name shall not be false, fraudulent or misleading;

2.  Any advertisement in which the trade name appears shall include the name of the dentist actually providing the dental services;

3.  The name of the dentist actually providing the dental services shall appear on all billing invoices or statements sent to a patient and on all receipts if any are given to a patient;

4.  Treatment records shall be maintained for each patient that clearly identify the dentist who performed the dental services for the patient; and

5.  When an advertisement is made in the trade name or the trade name is included in an advertisement, a copy of the advertisement, including a film and audio record if one was used, shall be kept by the dentist for three (3) years from the date of the advertisement.

Added by Laws 1996, c. 2, § 9, eff. Nov. 1, 1996.

§59-328.32.  Dentists - Grounds for penalties.

A.  The following acts or occurrences by a dentist shall constitute grounds for which the penalties specified in Section 328.44a of this title may be imposed by order of the Board of Dentistry:

1.  Pleading guilty or nolo contendere to, or being convicted of, a felony, a misdemeanor involving moral turpitude, or a violation of federal or state controlled dangerous substances laws;

2.  Presenting to the Board a false diploma, license, or certificate, or one obtained by fraud or illegal means;

3.  Being, by reason of persistent inebriety or addiction to drugs, incompetent to continue the practice of dentistry;

4.  Publishing a false, fraudulent, or misleading advertisement or statement;

5.  Authorizing or aiding an unlicensed person to practice dentistry, to practice dental hygiene, or to perform a function for which a permit from the Board is required;

6.  Authorizing or aiding a dental hygienist to perform any procedure prohibited by the State Dental Act or the rules of the Board;

7.  Authorizing or aiding a dental assistant to perform any procedure prohibited by the State Dental Act or the rules of the Board;

8.  Failing to pay fees as required by the State Dental Act or the rules of the Board;

9.  Failing to complete continuing education requirements;

10.  Representing himself or herself to the public as a specialist in a dental specialty without holding a dental specialty license therefor;

11.  Representing himself or herself to the public as a specialist whose practice is limited to a dental specialty, when such representation is false, fraudulent, or misleading;

12.  Endangering the health of patients by reason of having a highly communicable disease and continuing to practice dentistry without taking appropriate safeguards;

13.  Being a menace to the public health by reasons of practicing dentistry in an unsafe or unsanitary manner or place;

14.  Being shown to be mentally unsound;

15.  Being shown to be grossly immoral and that such condition represents a threat to patient care or treatment;

16.  Being incompetent to practice dentistry while delivering care to a patient;

17.  Committing gross negligence in the practice of dentistry;

18.  Committing repeated acts of negligence in the practice of dentistry;

19.  Offering to effect or effecting a division of fees, or agreeing to split or divide a fee for dental services with any person, in exchange for the person bringing or referring a patient;

20.  Being involuntarily committed to an institution for treatment for substance abuse, until recovery or remission;

21.  Using or attempting to use the services of a dental laboratory or dental laboratory technician without issuing a laboratory prescription, except as provided in subsection C of Section 328.36 of this title;

22.  Aiding, abetting, or encouraging a dental hygienist employed by the dentist to make use of an oral prophylaxis list, or the calling by telephone or by use of letters transmitted through the mails to solicit patronage from patients formerly served in the office of any dentist formerly employing such hygienist;

23.  Having more than the equivalent of two full-time dental hygienists for each dentist actively practicing in the same dental office who will supervise the dental hygienists;

24.  Knowingly patronizing or using the services of a dental laboratory or dental laboratory technician who has not complied with the provisions of the State Dental Act and the rules of the Board;

25.  Authorizing or aiding a dental hygienist, dental assistant, dental laboratory technician, or holder of a permit to operate a dental laboratory to violate any provision of the State Dental Act or the rules of the Board;

26.  Willfully disclosing confidential information;

27.  Writing a false, unnecessary, or excessive prescription for any drug or narcotic which is a controlled dangerous substance under either federal or state law;

28.  Prescribing or administering any drug or treatment without having established a valid dentist-patient relationship;

29.  Engaging in nonconsensual physical contact with a patient which is sexual in nature, or engaging in a verbal communication which is intended to be sexually demeaning to a patient;

30.  Practicing dentistry without displaying, at the dentist's primary place of practice, the license issued to the dentist by the Board to practice dentistry and the current renewal certificate;

31.  Being dishonest in a material way with a patient;

32.  Failing to retain all patient records for at least three (3) years, except that the failure to retain records shall not be a violation of the State Dental Act if the dentist shows that the records were lost, destroyed, or removed by another, without the consent of the dentist;

33.  Failing to retain the dentist's copy of any laboratory prescription for at least three (3) years, except that the failure to retain records shall not be a violation of the State Dental Act if the dentist shows that the records were lost, destroyed, or removed by another, without the consent of the dentist;

34.  Allowing any corporation, organization, group, person, or other legal entity, except another dentist or a professional entity that is in compliance with the registration requirements of subsection B of Section 328.31 of this title, to direct, control, or interfere with the dentist's clinical judgment.  Clinical judgment shall include, but not be limited to, such matters as selection of a course of treatment, control of patient records, policies and decisions relating to pricing, credit, refunds, warranties and advertising, and decisions relating to office personnel and hours of practice.  Nothing in this paragraph shall be construed to:

a. limit a patient's right of informed consent, or

b. to prohibit insurers, preferred provider organizations and managed care plans from operating pursuant to the applicable provisions of the Oklahoma Insurance Code and the Public Health Code;

35.  Violating the state dental act of another state resulting in a plea of guilty or nolo contendere, conviction or suspension or revocation of the license of the dentist under the laws of that state;

36.  Violating or attempting to violate the provisions of the State Dental Act or the rules of the Board, as a principal, accessory or accomplice; or

37. Failing to comply with the terms and conditions of an order imposing suspension of a license or placement on probation issued pursuant to Section 328.44a of this title.

B.  The provisions of the State Dental Act shall not be construed to prohibit any dentist from displaying or otherwise advertising that the dentist is also currently licensed, registered, certified, or otherwise credentialed pursuant to the laws of this state or a nationally recognized credentialing board, if authorized by the laws of the state or credentialing board to display or otherwise advertise as a licensed, registered, certified, or credentialed dentist.

Added by Laws 1970, c. 173, § 32, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 10, eff. Nov. 1, 1996; Laws 1998, c. 377, § 5, eff. Nov. 1, 1998; Laws 2000, c. 283, § 6, eff. Nov. 1, 2000.

§59-328.33.  Revocation or suspension of license of dental hygienist or discipline by probation or reprimand.

A.  The Board of Dentistry shall have the power, after a hearing, to revoke or suspend a license of a dental hygienist or to discipline by probation or reprimand, public or private, for:

1.  Any of the causes now existing in the laws of the State of Oklahoma;

2.  A violation of the provisions of the State Dental Act; or

3.  A violation of the rules of the Board promulgated pursuant to the State Dental Act.

B.  The Board shall also have the power to act upon a petition by a dental hygienist for reinstatement to good standing.  The Board shall keep a record of the evidence and proceedings in all matters involving the revocation or suspension of a license or reprimand or probation of a dental hygienist.  The Board shall make findings of fact and a decision thereon.  The Board shall immediately forward a certified copy of the decision to the dental hygienist involved by registered mail to the last-known business address of the dental hygienist.

C.  1.  The decision shall be final unless the dental hygienist appeals the decision as provided by the State Dental Act.

2.  If an appeal is not timely taken, the decision shall be carried out by striking the name of the dental hygienist from the rolls, or suspending the dental hygienist for the period mentioned in issuing a reprimand, or otherwise acting as required by the decision.

D.  The Board shall have power to revoke or suspend the license, reprimand, or place on probation a dental hygienist for a violation of one or more of the following:

1.  Pleading guilty or nolo contendere to, or being convicted of, a felony, a misdemeanor involving moral turpitude, or a violation of federal or state controlled dangerous substances laws;

2.  The presentation to the Board of a false diploma, license or certificate, or one obtained by fraud or illegal means;

3.  Being, by reason of persistent inebriety or addiction to drugs, incompetent to continue the practice of dental hygiene;

4.  Has been guilty of dishonorable or unprofessional conduct;

5.  Has failed to pay registration fees as provided by the State Dental Act;

6.  Is a menace to the public health by reason of communicable disease;

7.  Has been proven mentally incapacitated or has been admitted to a mental institution, either public or private, and until the dental hygienist has been proven to be mentally competent;

8.  Is grossly immoral;

9.  Is incompetent in the practice of dental hygiene;

10.  Is guilty of willful negligence in the practice of dental hygiene;

11.  Has been committed for treatment for drug addiction to a facility, either public or private, and until the dental hygienist has been proven cured;

12.  Is practicing or attempting to practice dental hygiene in any place or in any manner other than as authorized by Section 328.34 of this title;

13.  Is using or attempting to use in any manner whatsoever any oral prophylaxis list, call list, records, reprints or copies of same, or information gathered therefrom, of the names of patients whom such dental hygienist might have served in the office of a prior employer, unless such names appear upon the bona fide call or oral prophylaxis list of the present employer of the dental hygienist and were caused to so appear through the legitimate practice of dentistry, as provided for in the State Dental Act;

14.  Violating the state dental act of another state resulting in a plea of guilty or nolo contendere, conviction or suspension or revocation of the license of the dental hygienist under the laws of that state;

15.  Violating or attempting to violate the provisions of the State Dental Act or the rules of the Board, as a principal, accessory or accomplice; or

16.  Failing to comply with the terms and conditions of an order imposing suspension of a license or placement on probation issued pursuant to Section 328.44a of this title.

Added by Laws 1970, c. 173, § 33, eff. July 1, 1970.  Amended by Laws 2003, c. 171, § 2, emerg. eff. May 5, 2003.

§59-328.34.  Practice of dental hygiene under supervision of dentist - Delegation of duties to dental hygienist - Authorization of advanced procedures.

A.  A dental hygienist may practice dental hygiene under the supervision of a dentist in a dental office or treatment facility.  A dentist may employ not more than the equivalent of two full-time dental hygienists for each dentist actively practicing in the same dental office.

B.  1.  A dentist may delegate to a dental hygienist the following procedures:

a. the duties and expanded duties authorized for dental assistants by the State Dental Act or the rules of the Board of Dentistry,

b. health history assessment pertaining to dental hygiene,

c. dental hygiene examination and the charting of intra-oral and extra-oral conditions, which include periodontal charting, dental charting and classifying occlusion,

d. dental hygiene assessment and treatment planning for procedures authorized by the supervisory dentist,

e. prophylaxis, which means the removal of any and all calcareous deposits, stains, accretions, or concretions from the supragingival and subgingival surfaces of human teeth, utilizing instrumentation by scaler or periodontal curette on the crown and root surfaces of human teeth, including rotary or power driven instruments.  This paragraph shall not be construed to prohibit the use of a rubber cap or brush on the crowns of human teeth by a dental assistant who holds a current expanded duty permit for Coronal Polishing/Topical Fluoride issued by the Board,

f. periodontal scaling and root planing,

g. dental hygiene nutritional and dietary evaluation,

h. placement of subgingival prescription drugs for prevention and treatment of periodontal disease,

i. soft tissue curettage,

j. placement of temporary fillings,

k. removal of overhanging margins,

l. dental implant maintenance,

m. removal of periodontal packs,

n. polishing of amalgam restorations, and

o. other procedures authorized by the Board.

2.  The procedures specified in subparagraphs b through o of paragraph 1 of this subsection may be performed only by a dentist or a dental hygienist.

3.  Except as provided in subsections C and D of this section, the procedures specified in paragraph 1 of this subsection may be performed by a dental hygienist only on a patient of record and only under the supervision of a dentist.  The level of supervision, whether direct, indirect or general, shall be at the discretion of the supervisory dentist.  Authorization for general supervision shall be limited to a maximum of thirteen (13) months following an examination by the supervisory dentist of a patient of record.

C.  1.  A dentist may authorize procedures to be performed by a dental hygienist, without complying with the provisions of paragraph 3 of subsection B of this section, if:

a. the dental hygienist has at least two (2) years experience in the practice of dental hygiene,

b. the authorization to perform the procedures is in writing and signed by the dentist, and

c. the procedures are performed during an initial visit to a person in a treatment facility.

2.  The person upon whom the procedures are performed must be referred to the authorizing dentist after completion of the procedures performed pursuant to paragraph 1 of this subsection.

3.  A dental hygienist shall not perform a second set of procedures on a person pursuant to this subsection until the person has been examined and accepted for dental care by the authorizing dentist.

4.  The treatment facility in which any procedure is performed by a dental hygienist pursuant to this subsection shall note each such procedure in the medical records of the person upon whom the procedure was performed.

D.  A treatment facility may employ dental hygienists whose services shall be limited to the examination of teeth and the teaching of dental hygiene or as otherwise authorized by the Board.

E.  The Board is authorized to:

1.  Prescribe, by rule, advanced procedures that may be performed by a dental hygienist who has satisfactorily completed a course of study regarding the performance of such procedures.  The advance procedures shall include the administration of local anesthesia and the administration of nitrous oxide analgesia;

2.  Establish guidelines for courses of study necessary for a dental hygienist to perform advanced procedures;

3.  Issue authorization to perform advanced procedures to those dental hygienists who meet the eligibility requirements; and

4.  Establish the level of supervision, whether direct, indirect or general, under which the advanced procedures may be performed.

F.  A dental hygienist shall not own or operate an independent practice of dental hygiene.

G.  Nothing in the State Dental Act shall be construed to prohibit a dentist from performing any of the procedures that may be performed by a dental hygienist.

Added by Laws 1970, c. 173, § 34, eff. July 1, 1970.  Amended by Laws 2003, c. 171, § 3, emerg. eff. May 5, 2003.

§59-328.35.  Repealed by Laws 1999, c. 280, § 12, eff. Nov. 1, 1999.

§59-328.36.  Permit to operate dental laboratory.

A.  1.   Any person, firm, corporation, partnership or other legal entity who desires to operate a dental laboratory in this state shall file with the Board of Dentistry, on a form prescribed by the Board, an application for a permit to operate a dental laboratory and pay the fee established by the rules of the Board.  The application shall include the name and address of each person, firm, corporation, partnership or other legal entity who owns an interest in or will operate the dental laboratory.  Upon receipt of the application and fee, the Board shall determine the qualifications of the applicant and may grant a permit to the applicant to operate a dental laboratory.

2.  Except as provided in subsection C of this section, no person, firm, corporation, partnership or other legal entity shall operate a dental laboratory in this state without having obtained a permit from the Board.

B.  Any change in ownership, operation or location of a dental laboratory shall immediately be communicated to the Board, which shall endorse upon the permit, without further fee, the change in ownership, operation or location.

C.  Nothing in the State Dental Act shall be construed to:

1.  Prohibit a dentist from owning or operating a private, noncommercial dental laboratory in a dental office for the dentist's use in the practice of dentistry;

2.  Require a dentist to obtain a permit from the Board for the operation of a dental laboratory in the office of the dentist unless dental laboratory technology is provided to persons other than the dentist at that location; or

3.  Require a dentist to issue a laboratory prescription for dental laboratory technology to be performed by an employee of, in the office of, and for a patient of, the dentist.

Added by Laws 1970, c. 173, § 36, eff. July 1, 1970.  Amended by Laws 1981, c. 79, § 1; Laws 1996, c. 2, § 11, eff. Nov. 1, 1996; Laws 1999, c. 280, § 7, eff. Nov. 1, 1999.

§59-328.36a.  Laboratory prescriptions.

A.  A dentist may utilize a dental laboratory technician and a dental laboratory to perform or provide dental laboratory technology.  Except as provided in subsection C of Section 328.36 of this title, a dentist who utilizes the services of a dental laboratory technician or dental laboratory shall furnish a laboratory prescription for each patient for whom a work product is prescribed.

B.  Laboratory prescriptions issued by a dentist shall be in duplicate on consecutively numbered forms approved by the Board of Dentistry and shall be completed in full and signed by the prescribing dentist.  The owner of a dental laboratory shall retain each original laboratory prescription received from a prescribing dentist and produce the document for inspection and copying by a member of the Board or by an agent or employee of the Board, for a period of three (3) years from the date of the laboratory prescription.  The prescribing dentist shall retain the duplicate copy of each laboratory prescription and produce the document for inspection and copying by a member of the Board or by an agent or employee of the Board, for a period of three (3) years from the date of the laboratory prescription.

C.  The number of the laboratory prescription shall appear on all dental models and correspond to all dental restorations, appliances or other devices being constructed, reproduced or repaired.  Any dental model, restoration, appliance or other device in the possession of a dental laboratory technician or dental laboratory without a laboratory prescription and corresponding number on the model, restoration, appliance or device shall be prima facie evidence of a violation of the State Dental Act.  After completion, the prescribed work product shall be returned by the dental laboratory technician or dental laboratory to the prescribing dentist or the dental office of the dentist with the name or number of the laboratory prescription accompanying the invoice.

Added by Laws 1970, c. 173, § 20, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 5, eff. Nov. 1, 1996; Laws 1999, c. 280, § 4, eff. Nov. 1, 1999.  Renumbered from § 328.20 of this title by Laws 1999, c. 280, § 11, eff. Nov. 1, 1999.

§59-328.37.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.38.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.39.  Dental laboratory technicians - Grounds for penalties.

The following acts or occurrences by a dental laboratory technician shall constitute grounds for which the penalties specified in Section 328.44a of this title may be imposed by order of the Board of Dentistry:

1.  Publishing a false, fraudulent or misleading advertisement or statement;

2.  Performing dental laboratory technology at a location for which no permit to operate a dental laboratory has been issued by the Board, except as provided in subsection C of Section 328.36 of this title;

3.  Performing dental laboratory technology without a laboratory prescription of a dentist, except as provided in subsection C of Section 328.36 of this title;

4.  Failing to return a prescribed work product to the prescribing dentist or the dental office of the dentist;

5.  Refusing to allow a member of the Board or an agent or employee of the Board to inspect laboratory prescriptions or dental restorations, appliances or other devices that are being constructed, reproduced or repaired;

6.  Possessing dental equipment not necessary for performing dental laboratory technology;

7.  Being dishonest in a material way with a dentist; or

8.  Violating or attempting to violate the provisions of the State Dental Act or the rules of the Board, as a principal, accessory or accomplice.

Added by Laws 1970, c. 173, § 39, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 12, eff. Nov. 1, 1996; Laws 1999, c. 280, § 8, eff. Nov. 1, 1999.

§59-328.39a.  Dental laboratory permit holders - Grounds for penalties.

The following acts or occurrences by a holder of a permit to operate a dental laboratory shall constitute grounds for which the penalties specified in Section 328.44a of this title may be imposed by order of the Board of Dentistry:

1.  Publishing a false, fraudulent or misleading advertisement or statement;

2.  Providing dental laboratory technology at a location for which no permit to operate a dental laboratory has been issued by the Board, except as provided in subsection C of Section 328.36 of this title;

3.  Providing dental laboratory technology without a laboratory prescription of a dentist, except as provided in subsection C of Section 328.36 of this title;

4.  Failing to return a prescribed work product to a prescribing dentist or the dental office of the dentist;

5.  Refusing to allow a member of the Board or an agent or employee of the Board to inspect laboratory prescriptions or dental restorations, appliances or other devices that are being constructed, reproduced or repaired;

6.  Failing to retain an original laboratory prescription received from a prescribing dentist for a period of three (3) years from the date of the laboratory prescription, except that the failure to retain a document shall not be a violation of the State Dental Act if the owner of the dental laboratory shows that the document was lost, destroyed, or removed by another, without the consent of the owner;

7.  Possessing dental equipment not necessary for performing dental laboratory technology;

8.  Failing to pay fees as required by the State Dental Act or the rules of the Board;

9.  Operating a dental laboratory without displaying, at the primary place of operation, a permit issued by the Board for the operation of the dental laboratory and the current renewal certificate;

10.  Being dishonest in a material way with a dentist; or

11.  Violating or attempting to violate the provisions of the State Dental Act or the rules of the Board, as a principal, accessory or accomplice.

Added by Laws 1996, c. 2, § 13, eff. Nov. 1, 1996.  Amended by Laws 1999, c. 280, § 9, eff. Nov. 1, 1999

§59-328.40.  Repealed by Laws 1999, c. 280, § 12, eff. Nov. 1, 1999.

§59-328.41.  Renewal certificate - Fee - Waiver - Automatic cancellation.

A.  On or before the first day of January of each year, every dentist and dental hygienist licensed to practice in this state shall transmit to the secretary-treasurer of the Board of Dentistry, upon a form prescribed by the Board, the signature of the dentist or dental hygienist, current mailing address, principal office address, the number of the license of the dentist or dental hygienist, a statement whether he or she has been engaged during the preceding year in the active and continuous practice of dentistry or dental hygiene whether within or without this state, and such other information as may be required by the Board, together with an annual renewal fee established by the rules of the Board.  Upon receipt of the annual renewal fee, the Board shall issue a renewal certificate authorizing the dentist or dental hygienist to continue the practice of dentistry or dental hygiene, respectively, in this state for a period of one (1) year.

B.  Upon failure of a dentist or dental hygienist to pay the annual renewal fee within two (2) months after January 1, the Board shall notify the dentist or dental hygienist in writing by certified mail to the last-known mailing address of the dentist or dental hygienist, as reflected in the records of the Board.

C.  A license granted under authority of this or any prior dental act shall automatically be canceled if the holder thereof fails to secure a renewal certificate within three (3) months from the 31st day of December of each year.  Any dentist or dental hygienist whose license is automatically canceled by reason of failure, neglect or refusal to secure the renewal certificate may be reinstated by the Board at any time within six (6) months from the date of the automatic cancellation of the license, upon payment of the annual renewal fee and a penalty fee established by the rules of the Board.  If the dentist or dental hygienist does not apply for renewal of the license and pay the required fees within six (6) months after the license has been automatically cancelled, then the dentist or dental hygienist shall be required to file an application for and take the examination provided for in the State Dental Act before again commencing practice.

D.  The Board may waive the annual renewal fee for any dentist or dental hygienist and issue a renewal certificate without the payment of any renewal fee, if the dentist or dental hygienist has held an Oklahoma license at least twenty-five (25) years but because of age or physical disability has retired from the practice of dentistry or dental hygiene.  The waiver of fees herein provided may be continued so long as the retirement continues because of age or physical disability.

E.  Any dentist or dental hygienist who has had a license to practice dentistry or dental hygiene in good standing for thirty-five (35) years and has reached the age of sixty-five (65) years shall upon application to the Board be issued renewal certificates without the payment of annual renewal fees for the remaining years of their active practice.

F.  The Board, by rule, shall provide for the remittance of fees otherwise required by the State Dental Act while a dentist or dental hygienist is on active duty with any of the Armed Forces of the United States.

G.  In case of a lost or destroyed license or renewal certificate and upon satisfactory proof of the loss or destruction thereof, the Board may issue a duplicate, charging therefor a fee established by the rules of the Board.

Added by Laws 1970, c. 173, § 41, eff. July 1, 1970.  Amended by Laws 1999, c. 280, § 10, eff. Nov. 1, 1999; Laws 2003, c. 172, § 6, emerg. eff. May 5, 2003.

§59-328.42.  State Dental Fund.

There is hereby created in the State Treasury a revolving fund for the Board of Dentistry to be designated as "The State Dental Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board pursuant to the provisions of the State Dental Act.  All monies accruing to the credit of this fund are hereby appropriated and may be budgeted and expended by the Board for the purpose of implementing and enforcing the provisions of the State Dental Act.  Expenditures from this fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1970, c. 173, § 42, eff. July 1, 1970.  Amended by Laws 1979, c. 47, § 36, emerg. eff. April 9, 1979; Laws 1996, c. 2, § 14, eff. Nov. 1, 1996.

§59-328.43.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.43a.  Complaints - Review panels - Recommendations - Dismissal of complaint.

A.  Any person may file a written and signed complaint with the Board of Dentistry, alleging that the respondent has sought to practice or has illegally practiced dentistry or dental hygiene, has violated the provisions relating to dental assistants, or has otherwise violated the provisions of the State Dental Act or the rules of the Board, and the facts upon which the allegations are based.  The complaint shall be directed by the president of the Board to two specific Board members for investigation and review.  The review panel, in its discretion, may notify the respondent of the complaint at any time prior to its dismissal of the complaint or making a recommendation to the Board.  If the Board initiates an individual proceeding under paragraph 1 of subsection D of this section, the respondent of the individual proceeding shall be provided a copy of the recommendation and any exculpatory information as required by the Administrative Procedures Act.

B.  The Board members who review a complaint shall constitute a review panel.  A review panel shall confer and shall conduct or cause to be conducted any investigation of the allegations in the complaint as it reasonably determines may be needed to establish, based on the evidence available to the panel, whether it is more likely than not that:

1.  A violation of the provisions of the State Dental Act or the rules of the Board has occurred; and

2.  The person named in the complaint has committed the violation.

C.  In conducting its investigation, a review panel may seek evidence, take statements, take and hear evidence, and administer oaths and affirmations.  A review panel may also use Board attorneys and investigators appointed by the Board to seek evidence.

D.  1.  If a review panel determines, based on the evidence available to the panel, that it is more likely than not that a violation of the provisions of the State Dental Act or the rules of the Board has occurred and that the respondent has more likely than not committed the violation, the review panel may recommend in writing to the Board that the Board initiate an individual proceeding, pursuant to Article II of the Administrative Procedures Act, against the respondent.

2.  The Board shall determine whether to accept or reject the recommendation that an individual proceeding be initiated.

3.  If the Board determines that the recommendation should be accepted, a formal Statement of Complaint shall be filed within ten (10) days of the action of the Board.

4.  The individual proceeding shall be conducted according to the rules of the Board and the requirements of the Administrative Procedures Act.  The members of the review panel shall be excluded from participating as Board members in an individual proceeding initiated by the Board based upon their recommendation.

5.  The review panel may decide to enter into a public or private settlement agreement with the respondent.  A public or private settlement agreement:

a. shall specify the provisions of the State Dental Act or the rules of the Board which such person is alleged to have violated,

b. shall provide that such person agrees not to violate the provisions of the State Dental Act or the rules of the Board in the future,

c. may contain any of the penalties specified in Section 328.44a of this title, and

d. may contain any other provisions agreeable to the review panel and the person involved.

A private settlement agreement shall remain part of the investigation file, and may be disclosed or used against the respondent only if the respondent violates the settlement agreement or if ordered by a court of competent jurisdiction.  All settlement agreements shall be reported to the Board.  The Board may require that a private settlement agreement be made a public settlement agreement.  A respondent may withdraw from the settlement agreement if the Board determines a private settlement agreement shall be made public.

6.  A public or private settlement agreement must receive final review and approval by the Board if it contains any of the following penalties specified in Section 328.44a of this title:

a. suspension of a license or permit issued by the Board,

b. revocation of a license or permit issued by the Board,

c. issuance of a censure,

d. placement on probation,

e. restriction of the services that can be provided by a dentist or a dental hygienist, or

f. an administrative penalty not to exceed One Thousand Five Hundred Dollars ($1,500.00) per violation.

E.  If a review panel does not make the determination specified in subsection D of this section, the panel shall dismiss the complaint and direct the principal administrative officer of the Board to give written notification of the dismissal to the person who filed the complaint and to the respondent.  Although evidence against a respondent does not warrant formal proceedings, a review panel may issue a confidential letter of concern to a respondent when there are indications of possible misconduct by the respondent that could lead to serious consequences or formal action.

F.  A review panel may act without complying with the Oklahoma Open Meeting Act.

G.  The Board of Dentistry, its employees, independent contractors, appointed committee members and other agents shall keep confidential all information obtained in the following circumstances:

1.  During an investigation into allegations of violations of the Oklahoma Dental Act, including but not limited to:

a. any review or investigation made to determine whether to allow an applicant to take an examination, or

b. whether the Board shall grant a license, certificate, or permit;

2.  In the course of conducting an investigation;

3.  Reviewing investigative reports provided to the Board by a registrant; and

4.  Receiving and reviewing examination and test scores.

H.  Any information obtained and all contents of any investigation file shall be exempt from the provisions of the Oklahoma Open Records Act.  Except for the approval of private settlement, a final order issued by the Board shall be subject to the Open Records Act.

I.  Information obtained by the Board or any of its agents shall be considered competent evidence, subject to the rules of evidence, in a court of competent jurisdiction only in the following circumstances:

1.  Matters directly related to actions of the Board; or

2.  Matters resulting from the Board obtaining information.

Information obtained by the Board or its agents shall not be admissible as evidence in any other type of civil or criminal action.

Added by Laws 1996, c. 2, § 15, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 108, § 6, eff. Nov. 1, 1997; Laws 2003, c. 172, § 7, emerg. eff. May 5, 2003; Laws 2005, c. 377, § 5, eff. Nov. 1, 2005.

§59-328.44.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.44a.  Penalties - Judicial review.

A.  The Board of Dentistry is authorized, after notice and opportunity for a hearing pursuant to Article II of the Administrative Procedures Act, to issue an order imposing one or more of the following penalties whenever the Board finds, by clear and convincing evidence, that a dentist, dental hygienist, dental assistant, dental laboratory technician, or holder of a permit to operate a dental laboratory has committed any of the acts or occurrences set forth in Sections 328.29, 328.32, 328.33, 328.39 and 328.39a of this title:

1.  Refusal to issue a license or permit, or a renewal thereof, provided for in the State Dental Act;

2.  Suspension of a license or permit issued by the Board for a period of time deemed appropriate by the Board;

3.  Revocation of a license or permit issued by the Board;

4.  Imposition of an administrative penalty not to exceed One Thousand Five Hundred Dollars ($1,500.00) per violation;

5.  Issuance of a censure;

6.  Placement on probation for a period of time and under such terms and conditions as deemed appropriate by the Board;

7.  Restriction of the services that can be provided by a dentist or dental hygienist, under such terms and conditions as deemed appropriate by the Board; or

8.  Assessment for the cost of the hearing process including attorney fees.

B.  A dentist, dental hygienist, dental assistant, dental laboratory technician, or holder of a permit to operate a dental laboratory, against whom a penalty is imposed by an order of the Board pursuant to the provisions of this section, shall have the right to seek a judicial review of such order pursuant to Article II of the Administrative Procedures Act.

Added by Laws 1996, c. 2, § 16, eff. Nov. 1, 1996.  Amended by Laws 2003, c. 172, § 8, emerg. eff. May 5, 2003; Laws 2005, c. 377, § 6, eff. Nov. 1, 2005.

§59-328.44b.  Surrender of license, permit, or certificate.

A.  A holder of a license, a permit, or certificate granted by the Board shall have the right to surrender the license, permit, or certificate, in writing, notarized, to the Board if the holder is in good standing with the Board as determined, in its discretion, by the Board.  The Board shall accept such surrender in writing after approval at a regular or special Board meeting with the statement that the holder is in good standing with the Board.  Any holder who has surrendered a license, permit, or certificate issued by the Board and who shall apply for a license, permit, or certificate after surrender shall be subject to all statutes and rules of the Board applicable at the time of the new application.

B.  A holder of a license, permit, or certificate shall not be considered to be in good standing if an investigation of a complaint is pending against the holder.  The Board shall not accept a surrender until a complaint is dismissed by the review panel, a settlement agreement is entered or the Board determines that an individual proceeding shall be initiated pursuant to Section 328.43a of Title 59 of the Oklahoma Statutes.

C.  If a holder of a license, permit, or certificate wishes to surrender the license, permit, or certificate during the pendency of an initial proceeding, the Board may accept or reject the surrender, in its discretion.  The acceptance must be in writing after approval by the Board at a regular or special Board meeting.  Any acceptance shall contain the statement that the acceptance is pending disciplinary action.  No person who surrenders a license, permit, or certificate to the Board during a pending disciplinary action shall be eligible for reinstatement for a period of five (5) years from the date the surrender is accepted by the Board.

D.  The Board shall retain jurisdiction over the holder of any license, permit, or certificate for all disciplinary matters pending at the time surrender is sought by the holder.

E.  All surrenders of licenses, permits, or certificates, whether the holder is or is not in good standing, shall be reported to the national practitioner data bank with the notation in good standing or pending disciplinary action.

Added by Laws 2005, c. 377, § 7, eff. Nov. 1, 2005.

§59-328.45.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.46.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59-328.47.  Repealed by Laws 1996, c. 2, § 22, eff. Nov. 1, 1996.

§59328.48.  Annual statement of receipts and expenditures.

It shall be the duty of the Board of Dentistry, annually, to have prepared a statement showing the total amount of receipts and expenditures of the Board for the preceding twelve (12) months.  The statement shall be properly certified under oath by the president and secretary-treasurer of the Board to the Governor of this state.

Added by Laws 1970, c. 173, § 48, eff. July 1, 1970.  Amended by Laws 2003, c. 172, § 9, emerg. eff. May 5, 2003.

§59-328.49.  Unlawful practices - Criminal and civil actions.

A.  The Board of Dentistry shall be responsible for the enforcement of the provisions of the State Dental Act against all persons who are in violation thereof, including, but not limited to, individuals who are practicing or attempting to practice dentistry or dental hygiene without proper authorization from the Board.

B.  1.  It shall be unlawful for any person, except a dentist, to:

a. practice or attempt to practice dentistry,

b. hold oneself out to the public as a dentist or as a person who practices dentistry, or

c. employ or use the words "Doctor" or "Dentist", or the letters "D.D.S." or "D.M.D.", or any modification or derivative thereof, when such use is intended to give the impression that the person is a dentist.

2.  It shall be unlawful for any person, except a dental hygienist, to:

a. practice or attempt to practice dental hygiene,

b. hold oneself out to the public as a dental hygienist or as a person who practices dental hygiene, or

c. employ or use the words "Registered Dental Hygienist", or the letters "R.D.H.", or any modification or derivative thereof, when such use is intended to give the impression that the person is a dental hygienist.

3.  It shall be unlawful for any person to:

a. give false or fraudulent evidence or information to the Board in an attempt to obtain any license or permit from the Board, or

b. aid or abet another person in violation of this subsection.

4.  Each day of a violation of this subsection shall constitute a separate and distinct offense.

C.  1.  If a person violates any of the provisions of subsection B of this section, the Board may request that the district attorney of the county in which such violation is believed to have occurred bring a criminal action in that county against the person.  A duplicate copy of the Board's request shall be sent to the Attorney General of this state.

2.  Any person who violates any of the provisions of subsection B of this section, upon conviction thereof, shall be guilty of a misdemeanor and shall be punished as follows:

a. for a first offense, by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Five Hundred Dollars ($1,500.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment,

b. for a second offense, by a fine of not less than One Thousand Five Hundred Dollars ($1,500.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00), or by imprisonment in the county jail for not more than ninety (90) days, or by both such fine and imprisonment, or

c. for a third or subsequent offense, by a fine of not less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Five Thousand Dollars ($5,000.00), or by imprisonment in the county jail for not more than one hundred eighty (180) days, or by both such fine and imprisonment.

D.  The Board may initiate a civil action, pursuant to Chapter 24 of Title 12 of the Oklahoma Statutes, seeking a temporary restraining order or injunction, without bond, commanding a person to refrain from engaging in conduct which constitutes a violation of any of the provisions of subsection B of this section.  In an action filed pursuant to this subsection, the prevailing party shall be entitled to recover costs and reasonable attorney fees.

E.  In addition to any other penalties provided herein, any person found guilty of contempt of court by reason of the violation of any injunction prohibiting the unlicensed practice of dentistry now in effect or hereafter entered pursuant to any provision of the State Dental Act or any preceding state dental act, shall be punished by imprisonment in the county jail for not less than thirty (30) days nor more than one (1) year, and by a fine of not less than Five Hundred Dollars ($500.00).  The court may also require the defendant to furnish a good and sufficient bond in a penal sum to be set by the court, not less than One Thousand Dollars ($1,000.00), which shall be conditioned upon future compliance in all particulars with the injunction entered, and in the event of failure of the defendant to furnish such bond when so ordered, the defendant shall be confined in the county jail pending compliance therewith.  Such bond shall be mandatory as to any person hereafter found guilty of a second contempt of court for violation of any injunction entered pursuant to the State Dental Act, or any preceding state dental act.

Added by Laws 1970, c. 173, § 49, eff. July 1, 1970.  Amended by Laws 1996, c. 2, § 17, eff. Nov. 1, 1996; Laws 2003, c. 172, § 10, emerg. eff. May 5, 2003.

§59-328.50.  Repealed by Laws 2000, c. 283, § 7, eff. Nov. 1, 2000.

§59-328.51a.  Fees.

A.  The Board of Dentistry is authorized to establish, by rule, fees to be charged for the purpose of implementing and enforcing the State Dental Act.  Notwithstanding any other provisions of the State Dental Act, the fees established by the Board shall be not less nor more than the range created by the following schedule:

1.  LICENSE AND PERMIT APPLICATION FEES:

Minimum   Maximum

a. License by Examination

Dentist $200.00 $400.00

Dental Hygienist $100.00 $200.00

b. License by Credentialing

Dentist $500.00 $1,000.00

Dental Hygienist $100.00 $200.00

c. Dental Specialty License

by Examination $300.00 $600.00

d. Dental Specialty License by

Credentialing $500.00 $1,000.00

e. Faculty Permit

Dentist $100.00 $200.00

Dental Hygienist $50.00 $100.00

f. Dental Intern Permit $100.00 $200.00

g. Temporary License

to Practice Dental Hygiene $50.00 $100.00

h. Dental Assistant Permit for

Expanded Duties $10.00 $60.00

i. Permit to Operate a Dental

Laboratory $20.00 $60.00

j. General Anesthesia Permit

Dentist $100.00 $200.00

k. Conscious Sedation Permit

Dentist $100.00 $200.00

2.  RE-EXAMINATION FEES:

a. License by Examination

Dentist $200.00 $400.00

Dental Hygienist $100.00 $200.00

b. Dental Specialty License by

Examination $300.00 $600.00

c. Jurisprudence Only

Re-Examination

Dentist $10.00 $20.00

Dental Hygienist $10.00 $20.00

3.  ANNUAL RENEWAL FEES:

a. Dentist $100.00 $200.00

b. Dental Hygienist $65.00 $130.00

c. Dental Specialty License $100.00 $200.00

d. Faculty Permit

Dentist $50.00 $100.00

Dental Hygienist $50.00 $100.00

e. Dental Intern Permit $50.00 $100.00

f. Dental Assistant Permit for

Expanded Duties $10.00 $60.00

g. Permit to Operate a Dental

Laboratory $20.00 $60.00

h. General Anesthesia Permit

Dentist $100.00 $200.00

i. Conscious Sedation Permit

Dentist $100.00 $200.00

4.  PENALTY FEES FOR LATE RENEWAL OF LICENSE OR PERMIT:

a. Dentist $100.00 $200.00

b. Dental Hygienist $50.00 $100.00

c. Dental Specialty License $100.00 $200.00

d. Dental Assistant Permit for

Expanded Duties $10.00 $30.00

e. Permit to Operate a Dental

Laboratory $20.00 $60.00

f. General Anesthesia Permit

Dentist $100.00 $200.00

g. Conscious Sedation Permit

Dentist $100.00 $200.00

5.  OTHER FEES:

a. Duplicate License

Dentist $10.00 $30.00

Dental Hygienist $5.00 $15.00

b. Duplicate Permit or Registration $5.00 $15.00

c. Certificate of Good Standing $5.00 $15.00

d. Professional Entity Certification

Letter $5.00 $20.00

e. Professional Entity Registration

or Update $5.00 $20.00

f. Laboratory Prescription Books $2.50 $7.50

g. List of the Name and Current

Mailing Address of all Persons

who hold a License or Permit

issued by the Board.

(A request for a list shall be

submitted to the Board in writing

noting the specific proposed use

of the list.) $25.00 $75.00

B.  A person who holds a license to practice dentistry in this state, and who also holds a dental specialty license, shall not be required to pay an annual renewal fee for the dental specialty license if the licensee has paid the annual renewal fee for the license to practice dentistry.

Added by Laws 1996, c. 2, § 18, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 108, § 7, eff. Nov. 1, 1997; Laws 2003, c. 172, § 11, emerg. eff. May 5, 2003.

§59-328.60.  Citation - Subsequent enactments.

A.  Part 2 of Chapter 7 of this title shall be known and may be cited as the "Oklahoma Dental Mediation Act".

B.  All statutes hereinafter enacted and codified in Part 2 of Chapter 7 of this title shall be considered and deemed part of the Oklahoma Dental Mediation Act.

Added by Laws 1991, c. 213, § 1, emerg. eff. May 21, 1991.  Amended by Laws 1996, c. 2, § 19, eff. Nov. 1, 1996.

§59-328.61.  Declaration of public policy.

It is the declared public policy of the State of Oklahoma that the provision of quality dental health care is essential to the well-being of all citizens of this state, as is the expeditious resolution of disputes relating to dental treatment.  The monitoring and assessment of dental services through a mediation system is an efficient and reasonable method of providing an alternative dispute resolution mechanism for patient-dentist disputes while also promoting quality health care that addresses patients' concerns about the quality of treatment.  The Legislature, therefore, declares that for the public good, and the general welfare of the citizens of this state, the enactment of the Oklahoma Dental Mediation Act is required.

Added by Laws 1991, c. 213, § 2, emerg. eff. May 21, 1991.

§59-328.62.  Definitions - Mediation committee - Powers.

As used in the Oklahoma Dental Mediation Act:

1.  "Board" means the Board of Dentistry;

2.  "Dentist" means a graduate of an accredited dental college who has been licensed by the Board to practice dentistry, as defined in Section 328.19 of this title; and

3.  "Mediation committee" means a committee of persons duly constituted of or appointed by any voluntary dental association, voluntary dental society, or the Board.  The mediation committee is authorized, upon receiving a written request for a review, to conduct a review of the complaints or requests for review of persons, the treatment performed by a dentist and, where appropriate, hold hearings and conduct personal examinations of dental treatment of patients.  The mediation committee may, but shall not be obligated to:

a. evaluate the quality of health care services provided by the dentist being reviewed,

b. determine whether health care services rendered were professionally indicated or were performed in compliance with the applicable standards of care,

c. where appropriate, determine whether the cost of health care rendered was considered reasonable given the circumstances of the particular case,

d. evaluate the quality and timeliness of health care services rendered by a dentist for a patient, and

e. recommend to the parties, a method of settlement, for their acceptance or rejection.

Any decision by the mediation committee not to review a matter shall be communicated by the committee to the affected persons within thirty (30) days after the committee has received the material submitted pursuant to Section 328.65 of this title.

Added by Laws 1991, c. 213, § 3, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 1, eff. Nov. 1, 1997.

§59-328.63.  Protection from liability of mediation committee.

A.  A mediation committee, entities creating such mediation committees, members and staff of such mediation committee, and other persons who assist such mediation committees shall not be liable in any way for damages or injunctive relief under any law of this state with respect to any action taken in good faith by such mediation committee.

B.  Any person who supplies information to a mediation committee in good faith and with reasonable belief that such information is true shall not be liable in any way for damages or injunctive relief under any law of this state with respect to giving such information to the mediation committee.

Added by Laws 1991, c. 213, § 4, emerg. eff. May 21, 1991.

§59-328.64.  Proceedings of mediation committee privileged - Exceptions.

A.  Except as provided in subsections B and C of this section, any reports, statements, memoranda, proceedings, findings, or other records of mediation committees shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding.  Nor shall any participants in the mediation process be compelled to disclose the proceedings of the mediation committee by deposition, interrogatories, requests for admission, or other means of legal compulsion for use as evidence in any judicial or administrative proceeding.  This privilege may be claimed by the legal entity creating the mediation committee, the mediation committee, the individual members of the mediation committee, the dentist whose conduct is being examined, the patient requesting mediation and any witnesses testifying before or supplying information to the mediation committee.  Such privilege shall only protect information derived from the mediation proceedings and shall not restrict discovery directed to the dentist who treated the patient, even though the testimony or records of the dentist have become part of the mediation record.

B.  Nothing in this section shall limit the authority, which may otherwise be provided by law, of the Board of Dentistry to obtain records of proceedings of the mediation committee for use:

1.  In conjunction with the determination of appeals of mediation committee recommendations;

2.  In an investigation being conducted by a review panel of the Board, pursuant to Section 328.43a of this title; or

3.  In an individual proceeding being conducted by the Board, pursuant to Section 328.44a of this title.

C.  Nothing in this section shall limit the authority, which may otherwise be provided by law, of the Attorney General of the State of Oklahoma, a District Attorney, or a United States Attorney to obtain records of proceedings of the mediation committee for use in investigations or litigation, conducted by the State of Oklahoma or the federal government.

Added by Laws 1991, c. 213, § 5, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 2, eff. Nov. 1, 1997.

§59-328.65.  Review of course of treatment rendered by a dentist - Election by patient - Submission of statement by dentist.

A patient may voluntarily seek review of a course of treatment rendered by a dentist.  Such review is not mandatory or required prior to the initiation of litigation and the Oklahoma Dental Mediation Act shall in no way limit the patient's access to the courts nor in any way require the patient to participate in mediation proceedings as a prerequisite to initiating suit.  If the patient elects to participate in the mediation procedure, the patient must file a written request for the review with a mediation committee in accordance with such rules that the organizations appointing the mediation committee may prescribe.  In the request for review, the patient must provide the mediation committee with a true and correct statement of all material facts relating to the course of treatment complained of, the nature of the complaint, and the requested relief sought, in addition to any other requirements that may be prescribed by rule.

The dentist shall thereafter submit a true and correct statement of all material facts relating to the course of treatment complained of, the nature of the complaint, and the dentist's recommended action, if any, in addition to any other requirements that may be prescribed by rule.

The material submitted by the patient and dentist shall be provided by the committee to the opposing party.

Added by Laws 1991, c. 213, § 6, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 3, eff. Nov. 1, 1997.

§59-328.66.  Recommendations of mediation committee.

Written recommendations of a mediation committee rendered pursuant to a request for review shall be given to the patient and the dentist concerned, by delivery thereof or by mailing such recommendations to the last-known address of each.  The recommendations of the mediation committee shall not be binding on the patient or the dentist, but shall provide an objective assessment of the facts and the course of treatment rendered, and shall include, when appropriate, a proposed remedy or solution to the complaint presented in the request for review.

Added by Laws 1991, c. 213, § 7, emerg. eff. May 21, 1991.

§59-328.67.  Appeal to state mediation appeals committee.

The patient or dentist may appeal the recommendation of the mediation committee to an appellate body to be known as the state mediation appeals committee.  A request for an appeal shall be timely filed and conducted in accordance with the prescribed rules.  A party must first request an appeal with the state mediation appeals committee before proceeding with a final appeal to the Board of Dentistry.  If no intermediate appeal is provided by the applicable mediation program rules, a party may proceed directly to a final appeal before the Board of Dentistry, pursuant to Section 328.68 of this title.  The state mediation appeals committee may either affirm, modify or reverse the recommendation of the mediation committee, and shall issue its written nonbinding recommendation to the parties.

Added by Laws 1991, c. 213, § 8, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 4, eff. Nov. 1, 1997.

§59-328.68.  Request for final appeal.

The patient or dentist may file a request for a final appeal of a recommendation of the mediation committee or a recommendation of the state mediation appeals committee to the Board of Dentistry within thirty (30) days after the date of mailing of the mediation committee recommendation or the state mediation appeals committee recommendation.  If such recommendation is not mailed, a patient or dentist may file a request for a final appeal within thirty (30) days after the date of delivery of such recommendation to the appealing party.

Added by Laws 1991, c. 213, § 9, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 5, eff. Nov. 1, 1997.

§59-328.69.  Review and hearing by the Board of Governors of Registered Dentists.

The Board of Dentistry shall review the record of the mediation committee recommendation and the state mediation appeals committee in determining any final appeal.  The Board may conduct a formal hearing upon the request of a party or upon its own initiative and may affirm, modify, or reverse the recommendation appealed.  Any formal hearing shall be conducted by one or more members of the Board as it may determine, and a hearing shall be conducted in accordance with such rules as it may prescribe.  The action of the Board in ruling upon the appealed recommendation shall constitute a final nonappealable decision, however, the final recommendation of the Board shall not be binding on the parties involved in the dispute.

Added by Laws 1991, c. 213, § 10, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 6, eff. Nov. 1, 1997.

§59-328.70.  Reasonable procedural rules to be followed.

The mediation committee, the state mediation appeals committee, and the Board of Dentistry shall not be bound by common law or statutory rules of evidence or by technical rules of procedure, but any hearing shall be conducted in such manner as to ascertain the substantial rights of the parties.  Mediation committees, state mediation appeals committees, and the Board shall apply reasonable procedural rules consistent with the provisions of the Oklahoma Dental Mediation Act.  Each governing organization which is involved in the formation of mediation committees as described in paragraph 3 of Section 328.62 of this title shall adopt and, from time to time, may modify and amend rules of procedure.

Added by Laws 1991, c. 213, § 11, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 7, eff. Nov. 1, 1997.

§59-328.71.  Appeals proceedings privileged and protected from liability - Admissibility of findings or recommendations during hearing or trial of litigation.

A.  The protections of Section 328.64 of this title relating to the records created by mediation committees shall apply equally to any records, documents, or proceedings produced in any appeal of a mediation committee recommendation or a state mediation appeals committee recommendation, and protections from liability contained in Section 328.63 of this title shall apply equally to persons conducting or participating in appeal proceedings.

B.  Neither the whole nor any portion of the findings or recommendations of a mediation committee, state mediation appeals committee, or the Board of Dentistry shall be introduced or admissible during any hearing or trial of litigation brought by the patient, unless both patient and dentist, after the court filing of a petition/complaint agree that the whole or a portion of the findings of the mediation committee, state mediation appeals committee, or the Board will be introduced or admitted during a hearing or trial.

Added by Laws 1991, c. 213, § 12, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 8, eff. Nov. 1, 1997.

§59-328.72.  Implied repeal by subsequent legislation - Election out from federal coverage and reporting requirements.

The Oklahoma Dental Mediation Act being a general act intended as a unified coverage of the subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.  This legislation affirmatively elects out, to the extent permitted by law, from the coverage and reporting requirements of the federal legislation, PL 99-660, with respect to all persons practicing dentistry in this state.

Added by Laws 1991, c. 213, § 13, emerg. eff. May 21, 1991.

§59-328.73.  Election of remedies - Patient's rights.

A.  A person may pursue any remedy now available through the courts, without first utilizing the provisions of the Oklahoma Dental Mediation Act.

B.  No provisions of the Oklahoma Dental Mediation Act shall in any manner limit, alter, modify, delay, compromise or otherwise affect in any respect a patient's right to initiate litigation for relief.

Added by Laws 1991, c. 213, § 14, emerg. eff. May 21, 1991.  Amended by Laws 1997, c. 203, § 9, eff. Nov. 1, 1997.

§59-353.  Short title - Purpose - Declaration of pharmacy as profession.

A.  Sections 353 through 366 of Title 59 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Pharmacy Act".

B.  It is the purpose of the Oklahoma Pharmacy Act to promote, preserve and protect the public health, safety and welfare by and through the effective control and regulation of the practice of pharmacy and of the registration of drug outlets engaged in the manufacture, production, sale and distribution of dangerous drugs, medication, devices and such other materials as may be used in the diagnosis and treatment of injury, illness and disease.

C.  In recognition of and consistent with the decisions of the appellate courts of this state, the practice of pharmacy is hereby declared to be a profession.

Added by Laws 1990, c. 120, § 1.  Amended by Laws 1993, c. 199, § 1, emerg. eff. May 24, 1993.

§59-353.1.  Definitions.

For the purposes of the Oklahoma Pharmacy Act:

1.  "Pharmacy" means a place regularly licensed by the Board of Pharmacy in which prescriptions, drugs, medicines, chemicals and poisons are compounded or dispensed;

2.  "Doctor of Pharmacy" means a person registered by the Board of Pharmacy to engage in the practice of pharmacy.  The terms "pharmacist" and "Doctor of Pharmacy" shall be interchangeable and shall have the same meaning wherever they appear in the Oklahoma Statutes and the rules promulgated by the Board of Pharmacy;

3.  "Drugs" means all medicinal substances and preparations recognized by the United States Pharmacopoeia and National Formulary, or any revision thereof, and all substances and preparations intended for external and internal use in the cure, diagnosis, mitigation, treatment or prevention of disease in humans and all substances and preparations, other than food, intended to affect the structure or any function of the body of a human;

4.  "Medicine" means any drug or combination of drugs which has the property of curing, preventing, treating, diagnosing or mitigating diseases, or which is used for that purpose;

5.  "Poison" means any substance which when introduced into the system, either directly or by absorption, produces violent, morbid or fatal changes, or which destroys living tissue with which such substance comes into contact;

6.  "Chemical" means any medicinal substance, whether simple or compound or obtained through the process of the science and art of chemistry, whether of organic or inorganic origin;

7.  "Prescription" means and includes any order for drug or medical supplies written or signed, or transmitted by word of mouth, telephone or other means of communication by a licensed practitioner of allopathic or osteopathic medicine, including physician assistants under the supervision of a licensed physician, dentistry, optometry certified by the Board of Examiners in Optometry,  podiatry, or veterinary medicine, licensed by law to prescribe such drugs and medical supplies intended to be filled, compounded, or dispensed by a pharmacist, or by a wholesaler or distributor as authorized in subsection G of Section 353.13 of this title;

8.  "Filled prescription" means a packaged prescription medication to which a label has been affixed, which shall contain such information as is required by the Oklahoma Pharmacy Act;

9.  "Nonprescription drugs" means medicines or drugs which are sold without a prescription and which are prepackaged for use by the consumer and labeled in accordance with the requirements of the statutes and regulations of this state and the federal government.  Such items shall also include medical and dental supplies, and bottled or nonbulk chemicals which are sold or offered for sale to the general public, if such articles or preparations meet the requirements of the Federal Food, Drug and Cosmetic Act, 21 U.S.C.A., Section 321 et seq.;

10.  "Hospital" means any institution licensed by this state for the care and treatment of patients;

11.  "Person" means every individual, copartnership, corporation or association, unless the context otherwise requires;

12.  "Board" or "State Board" means the Board of Pharmacy;

13.  "Administer" means the direct application of a drug, whether by injection, inhalation, ingestion or any other means, to the body of a patient;

14.  "Dispense" includes sell, distribute, leave with, give away, dispose of, deliver, or supply;

15.  "Wholesaler" or "Distributor" means a person engaged in the business of distributing dangerous drugs or medicines at wholesale to pharmacies, hospitals, practitioners, government agencies, or other lawful drug outlets permitted to sell or use drugs or medicines, or as authorized in subsection G of Section 353.13 of this title;

16.  "Dangerous drug", "legend drug", "prescription drug" or "Rx Only" means a drug which:

a. under federal law, is required, prior to being dispensed or delivered, to be labeled with one of the following statements:

(1) "Caution:  Federal law prohibits dispensing without prescription",

(2) "Caution:  Federal law restricts this drug to use by or on the order of a licensed veterinarian", or

(3) "Rx Only", or

b. is required by any applicable federal or state law or regulation to be dispensed on prescription only or is restricted to use by practitioners only;

17.  "Manufacturer" means a person engaged in the manufacturing of drugs;

18.  "Practice of pharmacy" means:

a. the interpretation and evaluation of prescription orders,

b. the compounding, dispensing, administering and labeling of drugs and devices, except labeling by a manufacturer, packer or distributor of nonprescription drugs and commercially packaged legend drugs and devices,

c. the participation in drug selection and drug utilization reviews,

d. the proper and safe storage of drugs and devices and the maintenance of proper records thereof,

e. the responsibility for advising by counseling and providing information, where professionally necessary or where regulated, of therapeutic values, content, hazards and use of drugs and devices,

f. the offering or performing of those acts, services, operations, or transactions necessary in the conduct, operation, management and control of a pharmacy, and

g. the provision of those acts or services that are necessary to provide pharmaceutical care;

19.  "Drug outlet" means all pharmacies, wholesalers, manufacturers, or wherever dangerous drugs are stored, and facilities which are engaged in dispensing, delivery or distribution of dangerous drugs;

20.  "Manufacturing" means the production, preparation, propagation, compounding, conversion, or processing of a device or a drug, either directly or indirectly by extraction from substances of natural origin or independently by means of chemical or biological synthesis and includes any packaging or repackaging of the substances or labeling or relabeling of its container, and the promotion and marketing of such drugs or devices.  The term "manufacturing" also includes the preparation and promotion of commercially available products from bulk compounds for resale by pharmacies, practitioners or other persons;

21.  "Assistant pharmacist" means any person presently licensed as an assistant pharmacist in the State of Oklahoma by the Board pursuant to Section 353.10 of this title and for the purposes of this act shall be considered the same as a pharmacist, except where otherwise specified;

22.  "Packager" means any person, firm, or corporation, except a pharmacy, who transfers dangerous drugs including, but not limited to, compressed medical gases from one container to another of any type;

23.  "Continuing professional education" means professional, pharmaceutical education in the general areas of the socioeconomic and legal aspects of health care; the properties and actions of drugs and dosage forms; and the etiology, characteristics and therapeutics of the diseased state;

24.  "Accredited program" means those seminars, classes, meetings, work projects and other educational courses approved by the Board for purposes of continuing professional education;

25.  "Supervising physician" means an individual holding a current license to practice as a physician from the State Board of Medical Licensure and Supervision, pursuant to the provisions of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act, or the State Board of Osteopathic Examiners, pursuant to the provisions of the Oklahoma Osteopathic Medicine Act, who supervises an advanced practice nurse as defined in Section 567.3a of this title, and who is not in training as an intern, resident, or fellow.  To be eligible to supervise an advanced practice nurse, such physician shall remain in compliance with the rules promulgated by the State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners;

26.  "Compounding" means the preparation, mixing, assembling, packaging, or labeling of a drug or device:

a. as the result of a practitioner's prescription drug order or initiative based on the practitioner/patient/pharmacist relationship in the course of professional practice, or

b. for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing.

Compounding also includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns;

27.  "Medical gas" means those gases and liquid oxygen upon which the manufacturer or distributor has placed one of several cautions, such as "Rx Only", in compliance with federal law;

28.  "Medical gas order" means an order for medical gas issued by a licensed medical practitioner;

29.  "Medical gas distributor" means a person who distributes, transfers, wholesales, delivers or sells medical gases to a person and may also include a patient or ultimate user;

30.  "Medical gas supplier" means a person who dispenses medical gases only to a patient or ultimate user; and

31.  "Supportive personnel" means technicians and auxiliary supportive persons who are regularly paid employees of a pharmacy who work and perform tasks in the pharmacy as authorized by Section 353.29 of this title.

Added by Laws 1961, p. 445, § 1, emerg. eff. May 22, 1961.  Amended by Laws 1973, c. 146, § 1, emerg. eff. May 14, 1973; Laws 1984, c. 27, § 1, emerg. eff. March 22, 1984; Laws 1987, c. 20, § 1, eff. Nov. 1, 1987; Laws 1993, c. 199, § 2, emerg. eff. May 24, 1993; Laws 1996, c. 186, § 1, eff. Nov. 1, 1996; Laws 1998, c. 128, § 1, eff. Nov. 1, 1998; Laws 2001, c. 400, § 6, eff. Nov. 1, 2001; Laws 2002, c. 22, § 19, emerg. eff. March 8, 2002; Laws 2002, c. 408, § 1, emerg. eff. June 5, 2002; Laws 2004, c. 523, § 16, emerg. eff. June 9, 2004; Laws 2005, c. 18, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 2001, c. 281, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§59-353.1a.  Advanced practice nurses - Prescribing authority.

Prescribing authority shall be allowed, under the medical direction of a supervising physician, for an advanced practice nurse recognized by the Oklahoma Board of Nursing in one of the following categories:  advanced registered nurse practitioners, clinical nurse specialists, or certified nurse-midwives.  The advanced practice nurse may write or sign, or transmit by word of mouth, telephone or other means of communication an order for drugs or medical supplies that is intended to be filled, compounded, or dispensed by a pharmacist.  The supervising physician and the advanced practice nurse shall be identified at the time of origination of the prescription and the name of the advanced practice nurse shall be printed on the prescription label.

Added by Laws 1996, c. 186, § 2, eff. Nov. 1, 1996.

§59-353.1b.  Certified registered nurse anesthetist - Prescribing authority.

Authority to order, select, obtain and administer drugs shall be allowed for a certified registered nurse anesthetist, pursuant to rules adopted by the Oklahoma Board of Nursing, only when engaged in the preanesthetic preparation or evaluation; anesthesia induction, maintenance or emergence; or postanesthesia care practice of nurse anesthesia.  A certified registered nurse anesthetist may order, select, obtain and administer drugs only during the perioperative or periobstetrical period.

Added by Laws 1997, c. 250, § 1, eff. Nov. 1, 1997.

§59-353.2.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59353.3.  Board of Pharmacy  Membership - Qualifications - Terms of office - Appointments.

A.  The Board of Pharmacy shall consist of six (6) persons, five who shall be licensed as pharmacists by this state and one who shall be a lay person.

1.  The pharmacist members shall be appointed by the Governor by and with the advice and consent of the Senate and shall:

a. be registered and in good standing in the State of Oklahoma,

b. have been actively engaged in the practice of pharmacy within this state for a period of not less than five (5) years immediately prior to serving on the Board.

2.  The lay member shall be appointed by the Governor and shall:

a. be a resident of the State of Oklahoma for not less than five (5) years, and

b. not be a pharmacist or be related by blood or marriage within the third degree of consanguinity to a pharmacist.

B.  The present members of the board shall continue to serve the remainder of their terms.  Successors shall be appointed for a term of five (5) years.  The lay member of the Board shall serve a term coterminous with the Governor and shall serve at the pleasure of the Governor.  The terms of the members of the Board shall expire on the 30th day of June of the year designated for the expiration of the term for which appointed but shall serve until a qualified successor has been duly appointed.  No person shall be appointed to serve more than two consecutive terms.  Said appointments shall be made from a list of ten (10) names representative of the pharmacy profession submitted annually by the Executive Director of the Oklahoma Pharmaceutical Association after an election has been held by mail ballot.

Laws 1961, p. 446, § 3, emerg. eff. May 22, 1961; Laws 1993, c. 199, § 3, emerg. eff. May 24, 1993.

§59-353.4.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.5.  Board officer - Terms of office - Travel expenses - Executive Director.

A.  The Board of Pharmacy shall annually elect a president and vicepresident of the Board.  The president and vice-president shall serve for a term of one (1) year and shall perform the duties prescribed by the Board.  The Board shall employ an Executive Director who shall perform such duties as required by the Board.

B.  Each member of the Board shall receive necessary travel expenses incurred in the discharge of official duties pursuant to the State Travel Reimbursement Act.

C.  The Executive Director of the Board shall receive an annual salary to be fixed by the Board.  The Board shall determine and base the annual salary of the Executive Director upon data obtained from a survey of U. S. regional average annual salaries for registered pharmacists, compiled and published each year by the National Community Pharmacist's Association Pfizer Pharmacy Digest.

D.  The Executive Director shall:

1.  Deposit funds with the State Treasurer to be expended in the manner and for the purposes provided by law; and

2.  Report to the Board each month, presenting an accurate account as to the funds of the Board and make available written and acknowledged claims for all disbursements made.

Laws 1961, p. 447, § 5, emerg. eff. May 22, 1961; Laws 1993, c. 199, § 4, emerg. eff. May 24, 1993; Laws 2005, c. 419, § 2, eff. July 1, 2005.

§59353.6.  Meetings for examination of applicants  Notice.

Meetings for the examination of applicants for registration and granting of certificates shall be held at least one time each year at a time and place to be fixed by the Board.  At least ten (10) days' notice shall be publicly given of the time and place of each meeting at which there is an examination of candidates for registration.

Added by Laws 1961, p. 447, § 6, emerg. eff. May 22, 1961.  Amended by Laws 1993, c. 199, § 5, emerg. eff. May 24, 1993; Laws 1997, c. 250, § 2, eff. Nov. 1, 1997.

§59-353.7.  Power and duty of Board.

The Board of Pharmacy shall have the power and duty to:

1.  Regulate the practice of pharmacy;

2.  Regulate the sale of drugs, medicines, chemicals and poisons;

3.  Regulate the dispensing of drugs and medicines in all places where drugs and medicines are compounded or dispensed;

4.  Enter and inspect, by its members or by its duly authorized representatives, any and all places, including premises, equipment, contents and records, where drugs, medicines, chemicals or poisons are stored, sold, vended, given away, compounded, dispensed or manufactured;

5.  Administer oaths in all matters pertaining to the affairs of the Board and to take evidence and compel the attendance of witnesses on questions pertaining to the enforcement of the Oklahoma Pharmacy Act;

6.  Employ the number of inspectors and/or pharmacist compliance officers necessary to carry out the provisions of the Oklahoma Pharmacy Act at an annual salary to be fixed by the Board, and to authorize necessary expenses.  Such inspectors shall have the same powers and authority as that granted to peace officers by the laws of this state for the purpose of enforcing the Oklahoma Pharmacy Act.  In addition, such inspectors shall have the authority and the duty to confiscate all drugs, medicines, chemicals or poisons found to be stored, sold, vended, given away, compounded, dispensed or manufactured contrary to the provisions of the Oklahoma Pharmacy Act;

7.  Prescribe minimum standards with respect to floor space and other physical characteristics of pharmacies, as may be reasonably necessary to the maintenance of professional surroundings and to the protection of the safety and welfare of the public, and to refuse the issuance of new or renewal licenses for failure to comply with such standards;

8.  Examine and issue appropriate certificates of registration as Doctor of Pharmacy to all applicants whom it shall deem qualified to be such under the provisions of the Oklahoma Pharmacy Act;

9.  Investigate complaints, hold hearings and subpoena witnesses and records;

10.  Initiate prosecution;

11.  Reprimand or place on probation any holder of a certificate, license or permit; suspend or revoke certificates, licenses or permits, and levy fines not to exceed One Thousand Dollars ($1,000.00) for each count for which any holder of a certificate, license or permit has been convicted in Board hearings.  Provided, as a condition of corrective disciplinary sanctions, the Board may require extra continuing education or attendance at a live continuing education program, and may require participation in a rehabilitation program for the impaired.  The Board may take such actions singly or in combination, as the nature of the violation requires;

12.  Adopt and establish rules of professional conduct appropriate to the establishment and maintenance of a high standard of integrity and dignity in the profession of pharmacy.  Such rules shall be subject to amendment or repeal by the Board as the need may arise;

13.  Perform such other duties, exercise such other powers and employ such other personnel as the provisions and enforcement of the Oklahoma Pharmacy Act may require;

14.  Make and publish uniform rules such as may be necessary for carrying out and enforcing the provisions of the Oklahoma Pharmacy Act, Oklahoma drug laws and rules, federal drug laws and regulations, and such other areas as in its discretion may be necessary to protect the health, safety and welfare of the public;

15.  Establish and collect appropriate fees for licenses, permits, inspections and service provided.  Such fees shall be promulgated to implement the provisions of the Oklahoma Pharmacy Act under the provisions of the Administrative Procedures Act; and

16.  Regulate:

a. personnel working in a pharmacy, such as interns and supportive personnel, including technicians,

b. interns, preceptors and training areas through which the training of applicants in the practice of pharmacy occurs for licensure as a pharmacist, and

c. such persons regarding all aspects relating to the handling of drugs, medicines, chemicals and poisons.

Added by Laws 1961, p. 447, § 7, emerg. eff. May 22, 1961.  Amended by Laws 1976, c. 83, § 1, emerg. eff. May 3, 1976; Laws 1982, c. 172, § 2, emerg. eff. April 16, 1982; Laws 1993, c. 199, § 6, emerg. eff. May 24, 1993; Laws 1997, c. 250, § 3, eff. Nov. 1, 1997; Laws 2001, c. 281, § 3, eff. Nov. 1, 2001; Laws 2002, c. 408, § 2, emerg. eff. June 5, 2002; Laws 2004, c. 523, § 17, emerg. eff. June 9, 2004.

§59-353.8.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.9.  Registered pharmacists - Qualifications - Interns, preceptors and training areas - Applications for examination - Fees - Examinations - Reciprocal certificates - Original certificates upon score transfer.

A.  Registered pharmacists shall be persons regularly registered as such in the State of Oklahoma on or before the effective date of this act.  All other qualified persons may become registered upon passing a satisfactory examination approved by the Board of Pharmacy.  Before any applicant is allowed to sit for such examinations, such applicant shall submit to the Board sufficient proof that the applicant:

1.  Is of good moral character;

2.  Is a graduate of an accredited School or College of Pharmacy approved by the Board, or a foreign pharmacy school graduate who has received an equivalency certification by the National Association of Boards of Pharmacy; and

3.  Has attained experience in the practice of pharmacy, obtained in a place and in a manner prescribed and approved by the Board of Pharmacy.

B.  Interns, preceptors and training areas shall make application for a license, and shall pay a fee set by the Board, not to exceed Fifty Dollars ($50.00).

C.  All applicants shall make application in the form and manner prescribed by the Board, and deposit with the Executive Director of the Board a fee set by the Board not to exceed One Hundred Fifty Dollars ($150.00) plus the purchase price of the examination.  Upon satisfactory passage of an examination and meeting such other requirements specified by the Board pursuant to the Oklahoma Pharmacy Act, the applicant shall be granted an appropriate certificate setting forth the qualifications to practice pharmacy.  Any applicant failing an examination shall not sit for an additional examination until such applicant has made a new application and paid the fee provided herein.

D.  The Board of Pharmacy shall have the power to issue reciprocal certificates of registration to applicants registered in other states having like requirements, and for which they shall charge a fee of Two Hundred Dollars ($200.00).

E.  The Board shall have the power to issue original certificates of registration to applicants for the score transfer process administered by the National Association of Boards of Pharmacy; provided, such applicants shall provide sufficient proof of compliance with the requirements of paragraphs 1 through 3 of subsection A of this section, and for which the Board shall charge a fee not exceed Two Hundred Dollars ($200.00).

Laws 1961, p. 448, § 9, emerg. eff. May 22, 1961; Laws 1976, c. 83, § 3, emerg. eff. May 3, 1976; Laws 1981, c. 75, § 1, emerg. eff. April 16, 1981; Laws 1987, c. 65, § 1, eff. Nov. 1, 1987; Laws 1988, c. 30, § 1, eff. Nov. 1, 1988; Laws 1993, c. 199, § 7, emerg. eff. May 24, 1993; Laws 1994, c. 43, § 1, emerg. eff. April 11, 1994; Laws 2004, c. 523, § 18, emerg. eff. June 9, 2004.

§59353.10.  Assistant pharmacists.

A.  Any person who was licensed as an assistant pharmacist before July 27, 1961, and who met the standards and requirements for licensure pursuant to the Oklahoma Pharmacy Act may practice as an assistant pharmacist.

B.  Assistant pharmacists shall not manage a pharmacy.

Laws 1961, p. 449, § 10, emerg. eff. May 22, 1961; Laws 1961, p. 453, § 1, emerg. eff. July 27, 1961; Laws 1993, c. 199, § 8, emerg. eff. May 24, 1993.

§59-353.11.  Annual renewal of registration - Fee - Failure or neglect to renew registration - Late fee - Reinstatement of registration.

A.  1.  Every registered pharmacist and assistant pharmacist who desires to continue in the profession of pharmacy in this state shall annually, after the expiration of the registration, and on or before the expiration date each year, complete a renewal form and remit to the Board of Pharmacy a renewal fee to be fixed by the Board.  Upon compliance with the provisions of the Oklahoma Pharmacy Act and payment of such renewal fee, a renewal certificate of registration shall be issued.

2.  Every registered pharmacist who fails to complete a renewal form and remit the required renewal fee to the Board by the fifteenth day after the expiration of the license shall pay a late fee to be fixed by the Board.

B.  If any person fails or neglects to procure an annual registration or permit, as herein required, notice of such failure having been mailed to such person's post office address, the Board may, after the expiration of thirty (30) days following the issue of the notice, deprive the person of his or her registration and all other privileges conferred by the Oklahoma Pharmacy Act.  In order to regain registration, it shall be necessary for such person to make application in writing to the Board requesting reinstatement.  The Board may require such person to appear before the Board at a regular meeting.

Added by Laws 1961, p. 449, § 11, emerg. eff. May 22, 1961.  Amended by Laws 1970, c. 56, § 1, emerg. eff. March 16, 1970; Laws 1981, c. 75, § 2, emerg. eff. April 16, 1981; Laws 1990, c. 120, § 2; Laws 1993, c. 199, § 9, emerg. eff. May 24, 1993; Laws 2002, c. 408, § 3, emerg. eff. June 5, 2002; Laws 2004, c. 523, § 19, emerg. eff. June 9, 2004.

§59353.12.  Display of certificate of registration  Discontinuance or change of place of business  Confiscation of certificates.

A.  Every person upon receiving a certificate of registration pursuant to the Oklahoma Pharmacy Act, or who has heretofore received a certificate of registration in this state, shall keep such certificate conspicuously displayed in the pharmacy where such pharmacist is actively engaged in the practice of pharmacy or in such a location as is otherwise prescribed by the Board.  The current receipt for registration shall be attached to the lower left corner of the original certificate.  Every registered pharmacist or assistant pharmacist shall, within ten (10) days after discontinuing or changing his place of practice, remove his certificate and notify the Executive Director of the Board of his new place of practice.  Upon receipt of said notification, the Executive Director shall make the necessary change in the register.

B.  Any member of the Board of Pharmacy or inspector duly authorized by said Board shall have authority to confiscate and void any certificate issued by said Board which has been displayed in any place not authorized by the Board, provided that the holder of the certificate shall be entitled to a hearing before the Board and show cause why his certificate should not be canceled.

Laws 1961, p. 449, § 12, emerg. eff. May 22, 1961; Laws 1993, c. 199, § 10, emerg. eff. May 24, 1993.

§59-353.13.  Unlawful and prohibited acts relating to pharmacists and pharmacist assistants.

A.  It shall be unlawful for any person, other than a registered pharmacist or assistant pharmacist, to certify the finished prescription, as defined by the Board, before delivery to the patient or the patient's agent or care giver.

B.  It shall be unlawful for any person to institute or manage a pharmacy unless such person shall be a registered pharmacist, or shall place in charge of said pharmacy a registered pharmacist.

C.  No registered pharmacist shall manage, supervise nor be in charge of more than one pharmacy.

D.  No pharmacist being requested to sell, furnish or compound any drug, medicine, chemical or other pharmaceutical preparation, by prescription or otherwise, shall substitute or cause to be substituted therefor, without authority of the prescriber or purchaser, any like drug, medicine, chemical or pharmaceutical preparation.

E.  No proprietor of a pharmacy, or other person, shall permit the practice of pharmacy except by a registered pharmacist or assistant pharmacist.

F.  No proprietor of a pharmacy, or other person, shall subvert the authority of the pharmacist in charge of the pharmacy by impeding the management of the prescription department in compliance with federal and state pharmacy laws and regulations.

G.  Nothing in the Oklahoma Pharmacy Act shall prevent veterinary prescription drugs from being shipped directly from a wholesaler or distributor to a client; provided, such drugs may be supplied to the client on the order of an Oklahoma licensed veterinarian and only when a valid veterinarian-client-patient relationship exists.

1.  Prescriptions dispensed pursuant to the provisions of this subsection shall not be required to be certified by a pharmacist prior to being dispensed by a wholesaler or distributor.

2.  It shall be a violation of state law for an owner or their authorized agent to acquire or use any prescription drug other than according to the label and/or outside of a valid veterinarian-client -patient relationship (VCPR);

3.  It shall be a violation of state law for a wholesaler or distributor to sell a prescription labeled drug to an owner or their authorized agent without a valid VCPR in place; and

4.  Compliance of this act as it relates to veterinary prescription labeled drugs shall be done in accordance with and pursuant to rules that shall be promulgated by the Oklahoma State Board of Veterinary Medical Examiners and in consultation with the State Veterinarian in accordance with state law.

Added by Laws 1961, p. 449, § 13, emerg. eff. May 22, 1961.  Amended by Laws 1993, c. 199, § 11, emerg. eff. May 24, 1993; Laws 2001, c. 400, § 7, eff. Nov. 1, 2001; Laws 2005, c. 18, § 2, eff. Nov. 1, 2005.

§59-353.13A.  Prescriptions received by other than written communication - Prescriptions for dangerous drugs and controlled dangerous substances - Prescription labels - Language prescription to be written in.

A.  Prescriptions received by other than written communication shall be promptly recorded in writing by the pharmacist.  The record made by the pharmacist shall constitute the original prescription to be filled by the pharmacist.

B.  1.  Pharmacists may dispense prescriptions for dangerous drugs and controlled dangerous substances specified in Section 581 of this title for ocular abnormalities prescribed by qualified optometrists certified by the Board of Examiners in Optometry to use such dangerous drugs and controlled dangerous substances.

2.  All prescriptions issued by certified optometrists shall include the certification number of the optometrist as assigned by the Board of Examiners in Optometry.  The Board of Examiners in Optometry shall provide an annual list of all certified optometrists directly to each pharmacy licensed by the Oklahoma State Board of Pharmacy.  Any additions or deletions in certification shall be mailed to all pharmacies in this state within thirty (30) days of such change.

C.  A filled prescription label shall include the name and address of the pharmacy of origin, date of filling, name of patient, name of prescriber, directions for administration, and prescription number.  The symptom or purpose for which the drug is being prescribed may appear on the label, if, after being advised by the practitioner, the patient or the patient's authorized representative so requests.  If the symptom or purpose for which a drug is being prescribed is not provided by the practitioner, the pharmacist may fill the prescription order without contacting the practitioner, patient, or the patient's representative.  The label shall also include the trade or generic name, and the quantity and strength of the drug therein contained, except when otherwise directed by the prescriber.  This requirement shall not apply to compounded prescriptions or medicines and drugs supplied or delivered directly to patients for consumption on the premises while admitted to any hospital or mental institution.

D.  No prescription shall be written in any characters, figures or ciphers other than in the English or Latin language, generally in use among medical and pharmaceutical practitioners.

Added by Laws 1993, c. 199, § 22, emerg. eff. May 24, 1993.  Amended by Laws 1994, c. 52, § 3, eff. July 1, 1994; Laws 2004, c. 171, § 1, emerg. eff. April 28, 2004; Laws 2004, c. 523, § 1, emerg. eff. June 9, 2004; Laws 2004, c. 523, § 1, emerg. eff. June 9, 2004.

§59-353.14.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.15.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.16.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.16A.  Incapacity of pharmacist - Effect on license.

The Board may refuse to issue or renew, or may suspend, revoke or restrict the license of any pharmacist because of incapacity of a nature that prevents such pharmacist from engaging in the practice of pharmacy with reasonable skill, competence and safety to the public.

Added by Laws 1993, c. 199, § 12, emerg. eff. May 24, 1993.

§59353.17.  Unlawful use of titles relating to pharmacy.

A.  No person shall take, use or exhibit the title of pharmacist, registered pharmacist or assistant pharmacist, either expressly or by implication, except as otherwise authorized by the Oklahoma Pharmacy Act.

B.  No person, firm or corporation other than one licensed under this act shall take, use or exhibit the title "Druggist", "Doctor of Pharmacy", "R.Ph.", "D.Ph.", "Pharmacy", "Drug Store", "Drug Department", "Drugs", "Drug Sundries", "Prescriptions", or any other term, sign or device or any word in similitude thereof.

Laws 1961, p. 450, § 17, emerg. eff. May 22, 1961; Laws 1993, c. 199, § 13, emerg. eff. May 24, 1993.

§59-353.18.  Sale, manufacturing or packaging of dangerous drugs, medicines, chemicals or poisons - License or permit required - Violations - Penalties - Renewal - Late fees.

A.  1.  It shall be unlawful for any person to engage in selling at retail, or offering for sale, dangerous drugs, medicines, chemicals or poisons for the treatment of disease, excluding agricultural chemicals and drugs, or to accept prescriptions for same, without first procuring a license from the Board of Pharmacy.  The provisions of this subsection shall not apply to medical gas suppliers or medical gas distributors regulated pursuant to the provisions of subsection B of this section.

2.  A license shall be issued to such person as the Board shall deem qualified upon evidence satisfactory to the Board that:

a. the place for which the license is sought will be conducted in full compliance with the law and the rules of the Board,

b. the location, appointments and physical characteristics of the place are reasonably consistent with the maintenance of professional surroundings and constitute no known danger to the public health and safety,

c. the place will be under the management and control of a registered pharmacist, and

d. a registered pharmacist or assistant pharmacist will be present and on duty at all hours the pharmacy is open for business; provided, however, the provisions of this subparagraph shall not apply to a hospital drug room.

3. a. An application for a license issued pursuant to the provisions of this subsection shall:

(1) be submitted to the Board in writing, and

(2) contain the name or names of persons owning the pharmacy.

b. An application for each initial or renewal license shall be accompanied by a licensing fee not to exceed One Hundred Fifty Dollars ($150.00) for each period of one (1) year.  Prior to opening for business, all applicants for an initial license or permit shall be inspected.  Applicants shall pay an inspection fee not to exceed One Hundred Dollars ($100.00); provided however, that no charge shall be made for the licensing of any Federal Veterans Hospital in the State of Oklahoma.

c. A license issued pursuant to the provisions of this subsection shall be valid for a period set by the Board and shall contain the name of the licensee and the address of the place at which such business shall be conducted.

4.  A retail pharmacy that prepares sterile therapeutic preparations that shall be free from living microorganisms (aseptic) shall obtain a pharmacy license, and shall also obtain a parenteral permit at a fee set by the Board, not to exceed Seventy-five Dollars ($75.00).  Such pharmacy shall meet requirements set by the Board by rule for parenteral permits.

B.  1.  It shall be unlawful for any person to manufacture, package, or wholesale any dangerous drugs, or to engage in selling, or offering for sale at retail, medical gases except under the management and control of a registered pharmacist or such other persons as may be approved by the Board after an investigation and determination of such person's qualifications.  No person shall sell medical gases, or manufacture, package, or wholesale dangerous drugs offered for sale in this state without first obtaining a permit from the Board.

2. a. An application for an initial or renewal permit issued pursuant to the provisions of this subsection shall be:

(1) made in writing, and

(2) accompanied by a permit fee not to exceed Three Hundred Dollars ($300.00) for each period of one (1) year.

b. Prior to opening for business, all applicants for an initial permit shall be inspected.  Applicants shall pay an inspection fee not to exceed One Hundred Dollars ($100.00).

3.  A permit issued pursuant to the provisions of this subsection shall be valid for a period determined by the Board and shall contain the name of the permittee and the address of the place at which such business shall be conducted.

4.  A registered permittee who fails to complete an application for a renewal permit by the fifteenth day after the expiration of the permit shall pay a late fee to be fixed by the Board.

C.  A registrant who, pursuant to the provisions of this section, fails to complete an application for a renewal license or permit by the fifteenth day after the expiration of the license or permit shall pay a late fee to be fixed by the Board.

D.  1.  The Board shall promulgate rules regarding the issuance and renewal of licenses and permits pursuant to the Oklahoma Pharmacy Act which shall include, but need not be limited to:

a. provisions for new or renewal application requirements for both in- and out-of-state wholesale distributors, chain pharmacy warehouses and repackagers that ship into Oklahoma.  Requirements for new and renewal applications, if such information has not been previously provided to the Board, shall include, but need not be limited to, the following:

(1) type of ownership, whether individual, partnership or corporation,

(2) names of principal owners or officers and their Social Security numbers,

(3) names of designated managers and their Social Security numbers,

(4) applicant's and designated managers' fingerprints,

(5) criminal background check information for the applicants and designated managers as required by rule,

(6) a copy of the license from the applicant's or designated managers' home state, and

(7) bond requirements, and

b. provisions for the establishment of a pedigree or electronic file to be used by wholesale distributors, chain pharmacy warehouses and repackagers for the purpose of ensuring the integrity of drugs owned, purchased, distributed, returned, transferred and sold when the products leave the normal distribution channel.

2.  The Board shall be authorized to use an outside agency, such as the National Association of Boards of Pharmacy (NABP) or the Verified-Accredited Wholesale Distributors (VAWD), to accredit wholesale distributors and repackagers.

3.  The Board may exempt by rule wholesalers accredited by VAWD from the provisions of subparagraphs a and b of paragraph 1 of this subsection.

4.  The Board shall exempt from the provisions of this subsection logistics providers that receive prescription drugs from original sponsors or manufacturers, deliver the drug products in commerce at the direction of the original sponsor or manufacturer, and do not purchase, sell, trade, or take title to any prescription drug.

5.  In promulgating such rules, the Board shall seek input from manufacturers, wholesale distributors, chain pharmacy warehouses, logistics providers and repackagers.

E.  A wholesale distributor shall accept prescription drug returns pursuant to the terms and conditions of the agreement between the wholesale distributor and a hospital, pharmacy, chain pharmacy warehouse or other healthcare entity and these returns shall not be subject to any pedigree or electronic file requirement unless the returns are greater than the purchases from the wholesale distributor.  Wholesale distributors shall be held accountable for maintaining their return process and ensuring that items returned originated from their operations, that the return process is secure, and that the return process does not permit the entry of adulterated and counterfeit product.

F.  The Oklahoma Pharmacy Act shall not be construed to prevent the sale of nonprescription drugs in original packages by any merchant or dealer.

Added by Laws 1961, p. 450, § 18, emerg. eff. May 22, 1961.  Amended by Laws 1970, c. 56, § 2, emerg. eff. March 16, 1970; Laws 1973, c. 115, § 1, emerg. eff. May 4, 1973; Laws 1976, c. 83, § 4, emerg. eff. May 3, 1976; Laws 1981, c. 75, § 3, emerg. eff. April 16, 1981; Laws 1982, c. 172, § 4, emerg. eff. April 16, 1982; Laws 1987, c. 20, § 2, eff. Nov. 1, 1987; Laws 1988, c. 231, § 1, emerg. eff. June 22, 1988; Laws 1990, c. 120, § 3; Laws 1993, c. 199, § 14, emerg. eff. May 24, 1993; Laws 2004, c. 523, § 20, emerg. eff. June 9, 2004; Laws 2005, c. 285, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 2005, c. 357, § 1 repealed by Laws 2006, c. 16, § 40, emerg. eff. March 29, 2006.

§59-353.19.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59353.20.  Pharmaceutical equipment and library required - Scales and balances - Sanitary appliances and conditions - Pharmaceutical records.

A.  Every pharmacy shall have the proper pharmaceutical equipment so that prescriptions can be filled, and the practice of pharmacy can be properly conducted.  The Board shall prescribe the minimum professional and technical equipment and library which a pharmacy shall at all times possess.  No pharmacy license shall be issued or continued until or unless such pharmacy has complied with the Oklahoma Pharmacy Act.

B.  The Board may from time to time require that scales and balances be condemned, or other specific equipment changes be made. Failure to comply with such requirements within sixty (60) days shall result in revocation of license for the place of business upon which such requirement is made.

C.  No license shall be issued or continued for conduct of a pharmacy unless the premises of such pharmacy shall be equipped with proper sanitary appliances and kept in a clean and orderly manner.

D.  There shall be kept in every pharmacy a suitable book, file or record in which shall be preserved for a period of not less than five (5) years every prescription compounded or dispensed at said pharmacy, and said book or file of prescriptions shall at all times be open to inspection by the members of the Board or its duly authorized agents.

Laws 1961, p. 451, § 20, emerg. eff. May 22, 1961; Laws 1993, c. 199, § 15, emerg. eff. May 24, 1993.

§59-353.21.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59353.22.  Sale of poisons.

A.  It shall be unlawful for:

1.  Any person to sell any poison without distinctly labeling the box, vessel or paper in which the said poison is contained with the name of the article, the word "poison", and the name and the place of business of the seller; or

2.  Any registered pharmacist, or other person, to sell any poison without causing an entry to be made in a book kept for that purpose before delivering the same to the purchaser, stating the date of the sale, the name and address of the purchaser, the name of the poison sold, the purpose for which it is represented by the purchaser to be required, and the name of the dispenser, such a book to be always open for inspection by the proper authorities and to be preserved for at least five (5) years.

B.  The provisions of this section shall not apply to the dispensing of poisons in not unusual quantities or doses, upon the prescription of practitioners of medicine.

Laws 1961, p. 451, § 22, emerg. eff. May 22, 1961; Laws 1993, c. 199, § 16, emerg. eff. May 24, 1993.

§59-353.23.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.24.  Unlawful acts.

It shall be unlawful for any person, firm or corporation to:

1.  Forge or increase the quantity of drug in any prescription, or to present a prescription bearing forged, fictitious or altered information or to possess any drug secured by such forged, fictitious or altered prescription;

2.  Sell, offer for sale, barter or give away any unused quantity of drugs obtained by prescription, except through a program pursuant to the Utilization of Unused Prescription Medications Act or as otherwise provided by the Board of Pharmacy;

3.  Sell, offer for sale, barter or give away any drugs damaged by fire, water, or other causes without first obtaining the written approval of the Board or the State Department of Health;

4.  Enter into any arrangement whereby prescription orders are received, or prescriptions delivered at a place other than the pharmacy in which they are compounded and dispensed.  However, nothing in this paragraph shall prevent a pharmacist or an employee of the pharmacy from personally receiving a prescription or delivering a legally filled prescription at a residence, office or place of employment of the patient for whom the prescription was written.  Provided further, the provisions of this paragraph shall not apply to any Department of Mental Health and Substance Abuse Services employee or any person whose facility contracts with the Department of Mental Health and Substances Abuse Services whose possession of any dangerous drug, as defined in Section 353.1 of this title, is for the purpose of delivery of a mental health consumer's medicine to the consumer's home or residence.  Nothing in this paragraph shall prevent veterinary prescription drugs from being shipped directly from a wholesaler or distributor to a client; provided, such drugs may be dispensed only on prescription of a licensed veterinarian and only when an existing veterinary-client-patient relationship exists;

5.  Sell, offer for sale or barter or buy any professional samples except through a program pursuant to the Utilization of Unused Prescription Medications Act.  For purpose of this paragraph, "professional samples" means complimentary drugs packaged in accordance with federal and state statutes and regulations and provided to a licensed practitioner free of charge by manufacturers or distributors for the purpose of being distributed free of charge in such package by the licensed practitioner to a patient;

6.  Refuse to permit or otherwise prevent members of the Board or such representatives thereof from entering and inspecting any and all places, including premises, equipment, contents, and records, where drugs, medicine, chemicals or poisons are stored, sold, vended, given away, compounded, dispensed or manufactured; or

7.  Possess dangerous drugs without a valid prescription or a valid license to possess such drugs; provided, however, this provision shall not apply to any Department of Mental Health and Substance Abuse Services employee or any person whose facility contracts with the Department of Mental Health and Substances Abuse Services whose possession of any dangerous drug, as defined in Section 353.1 of this title, is for the purpose of delivery of a mental health consumer's medicine to the consumer's home or residence.

Added by Laws 1961, p. 452, § 24, emerg. eff. May 22, 1961.  Amended by Laws 1986, c. 317, § 2, emerg. eff. June 24, 1986; Laws 1987, c. 139, § 1, emerg. eff. June 19, 1987; Laws 1993, c. 199, § 18, emerg. eff. May 24, 1993; Laws 2001, c. 400, § 8, eff. Nov. 1, 2001; Laws 2002, c. 22, § 20, emerg. eff. March 8, 2002; Laws 2004, c. 523, § 21, emerg. eff. June 9, 2004; Laws 2005, c. 1, § 87, emerg. eff. March 15, 2005; Laws 2005, c. 40, § 1, eff. July 1, 2005.

NOTE:  Laws 2001, c. 281, § 4 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2004, c. 374, § 8 repealed by Laws 2005, c. 1, § 88, emerg. eff. March 15, 2005.

§59-353.25.  Violation of act - Penalty - Perjury.

A.  The violation of any provision of the Oklahoma Pharmacy Act for which no penalty is specifically provided shall be punishable as a misdemeanor.

B.  Any person who shall willfully make any false representations in procuring or attempting to procure for himself, or for another, registration under this act shall be guilty of the felony of perjury.

Added by Laws 1961, p. 452, § 25.  Amended by Laws 1993, c. 199, § 17, emerg. eff. May 24, 1993; Laws 1997, c. 133, § 506, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 506 from July 1, 1998, to July 1, 1999.

§59-353.26.  Revocation or suspension of certificate, license or permit - Grounds - Procedure.

A.  The Board of Pharmacy may:

1.  Revoke or suspend any certificate, license or permit issued pursuant to the Oklahoma Pharmacy Act or reprimand or place on probation any holder of a certificate, license, or permit who:

a. violates any provision of the Oklahoma Pharmacy Act,

b. violates any of the provisions of the Uniform Controlled Dangerous Substances Act,

c. has been convicted of a felony or has pleaded guilty or no contest to a felony,

d. engages in the practice of pharmacy while incapacitated or abuses intoxicating liquors or other chemical substances,

e. conducts himself or herself in a manner likely to lower public esteem for the profession of pharmacy,

f. has had his or her license placed on probation, suspended, or revoked, has been reprimanded by another State Board of Pharmacy or has had another disciplinary action by another state entity,

g. has been legally adjudged to be not mentally competent, or

h. exercises conduct and habits inconsistent with the rules of professional conduct established by the Board; and

2.  Levy administrative fines not to exceed One Thousand Dollars ($1,000.00) for each count of which any holder of a certificate, license, or permit has been convicted in Board hearings.

B.  The Board, its employees, or other agents shall keep confidential information obtained during an investigation into violations of the Oklahoma Pharmacy Act; provided, however, such information may be introduced by the state in administrative proceedings before the Board.

C.  To ensure the confidentiality of such information for the protection of the affected individual or entity, the information obtained shall not be deemed to be a record as that term is defined in the Oklahoma Open Records Act.

D.  1.  The Board, upon a sworn complaint filed with its Director, and after giving at least ten (10) days' written notice by registered or certified mail of the filing of such complaint to the person accused therein of the date and place of a hearing thereon, to which notice shall be attached a statement of the charges contained in the complaint, is hereby authorized and empowered, if the Board finds that the allegations of the complaint are supported by the evidence rendered at the hearing to, by written order, revoke permanently or suspend for a designated period, the certificate, license or permit of the person charged in the complaint or to reprimand or place such person on probation.

2.  The Board may, upon written application therefor and in the exercise of its official discretion, cancel the order.

3.  A person whose certificate, license or permit has been revoked or suspended or who has been reprimanded or placed on probation or fined may appeal such Board order pursuant to the Administrative Procedures Act.

E.  A person, other than a pharmacy technician, whose license or permit has been suspended by the Board or by operation of law shall pay a reinstatement fee not to exceed One Hundred Dollars ($100.00) as a condition of reinstatement of the license.

Added by Laws 1961, p. 452, § 26, emerg. eff. May 22, 1961.  Amended by Laws 1976, c. 83, § 5, emerg. eff. May 3, 1976; Laws 1981, c. 75, § 4, emerg. eff. April 16, 1981; Laws 1982, c. 172, § 5, emerg. eff. April 16, 1982; Laws 1993, c. 199, § 19, emerg. eff. May 24, 1993; Laws 2002, c. 408, § 4, emerg. eff. June 5, 2002; Laws 2004, c. 523, § 22, emerg. eff. June 9, 2004.

§59-353.27.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-353.28.  Renumbered as §36-4511 by Laws 1990, c. 127, § 1, eff. Sept. 1, 1990.

§59-353.29.  Use of supportive personnel - Pharmacy technician permit - Application - Fee - Renewal - Late fee.

A.  The use of supportive personnel in the practice of pharmacy shall be acceptable within rules established by the Board of Pharmacy.

B.  1.  No person shall serve as a pharmacy technician without first procuring a permit from the Board.

2.  An application for an initial or renewal permit issued pursuant to this subsection shall be:

a. made in writing, and

b. accompanied by a permit fee not to exceed Forty Dollars ($40.00) for each period of one (1) year.

3.  A permit issued pursuant to this subsection shall be valid for a period to be determined by the Board.

4.  A pharmacy technician who fails to complete an application for a renewal permit by the fifteenth day after the expiration of the permit shall pay a late fee to be fixed by the Board.

Added by Laws 1993, c. 199, § 20, emerg. eff. May 24, 1993.  Amended by Laws 2004, c. 523, § 23, emerg. eff. June 9, 2004.

§59-353.30.  Use of agreements - Training requirements and administration of immunizations and therapeutic injections.

A.  The use of agreements in the practice of pharmacy shall be acceptable within the rules promulgated by the Board of Pharmacy and in consultation with the State Board of Medical Licensure and Supervision and the State Board of Osteopathic Examiners.

B.  The Board of Pharmacy shall develop and prepare permanent rules relating to training requirements and administration of immunizations and therapeutic injections in consultation within the State Board of Medical Licensure and Supervision and the State Board of Osteopathic Examiners.

C.  A pharmacist who has completed a requisite course of training as approved by the Board of Pharmacy in consultation with the State Board of Medical Licensure and Supervision and the State Board of Osteopathic Examiners, may administer immunizations and therapeutic injections only upon patient specific orders from an osteopathic physician or allopathic physician.

D.  In the case of both immunization and therapeutic injection to be administered by a pharmacist, the required patient specific prescriptions shall be written in accordance with rules promulgated by the licensing board of the licensed practitioner issuing the prescription.

Added by Laws 2002, c. 408, § 5, emerg. eff. June 5, 2002.  Amended by Laws 2003, c. 307, § 1, emerg. eff. May 27, 2003.

§59354.  Prescription as property right of patient  Duty to provide reference copies and transfer prescriptions.

A.  A prescription is the property of the patient for whom it is prescribed.

B.  No pharmacist or assistant pharmacist shall refuse, upon request by that customer in person or through an authorized pharmacist or assistant pharmacist, to supply a reference copy in writing or by telephone.

C.  No legally competent practitioner of the healing arts shall refuse to honor the request of his patient to have his prescription transferred to the registered pharmacist or pharmacy of the patient's choice.

Laws 1974, c. 79, § 1, emerg. eff. April 19, 1974; Laws 1993, c. 199, § 21, emerg. eff. May 24, 1993.

§59-355.  Definitions.

As used in the Oklahoma Pharmacy Act:

1.  "Dangerous drugs" means any drug intended for use by humans which, because of its toxicity or other potential for harmful effects, or the method of its use, or the collateral measures necessary for its use, is not safe for use except under the supervision of a practitioner licensed by law to administer such drugs.  This shall include all drugs upon which the manufacturer or distributor has, in compliance with federal law and regulations, placed the following:  "Caution - Federal Law prohibits dispensing without prescription";

2.  "Licensed practitioner" means an allopathic physician, osteopathic physician, podiatric physician, dentist, veterinarian, or optometrist licensed to practice and authorized to prescribe medication within the scope of practice of such practitioner; and

3.  "Professional samples" means complimentary drugs packaged in accordance with federal and state statutes and regulations and provided to a licensed practitioner free of charge by manufacturers or distributors and distributed free of charge in such package by the licensed practitioner to such practitioner's patients.

Added by Laws 1987, c. 20, § 4, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 304, § 1, eff. Nov. 1, 1989; Laws 1997, c. 250, § 4, eff. Nov. 1, 1997; Laws 2004, c. 523, § 2, emerg. eff. June 9, 2004.

§59-355.1.  Dispensing dangerous drugs - Procedure - Registration - Exemptions.

A.  Except as provided for in Section 353.1 et seq. of this title, only a licensed practitioner may dispense dangerous drugs to such practitioner's patients, and only for the expressed purpose of serving the best interests and promoting the welfare of such patients.  The dangerous drugs shall be dispensed in an appropriate container to which a label has been affixed, such label to include the name and office address of the licensed practitioner, date dispensed, name of patient, directions for administration, prescription number, the trade or generic name and the quantity and strength, not meaning ingredients, of the drug therein contained; provided, this requirement shall not apply to compounded medicines.  The licensed practitioner shall keep a suitable book, file or record in which shall be preserved for a period of not less than five (5) years a record of every dangerous drug compounded or dispensed by the licensed practitioner.

B.  A licensed practitioner desiring to dispense dangerous drugs pursuant to this section shall register annually with the appropriate licensing board as a dispenser, through a regulatory procedure adopted and prescribed by such licensing board.

C.  A licensed practitioner who dispenses professional samples to patients shall be exempt from the requirement of subsection B of this section if:

1.  The licensed practitioner furnishes the professional samples to the patient in the package provided by the manufacturer;

2.  No charge is made to the patient; and

3.  An appropriate record is entered in the patient's chart.

D.  This section shall not apply to the services provided through the State Department of Health, city/county health departments, or the Department of Mental Health and Substance Abuse Services.

E.  This section shall not apply to organizations and services incorporated as state or federal taxexempt charitable nonprofit entities and/or organizations and services receiving all or part of their operating funds from a local, state or federal governmental entity; provided, such organizations and services shall comply with the labeling and recordkeeping requirements set out in subsection A of this section.

Added by Laws 1987, c. 20, § 5, eff. Nov. 1, 1987.  Amended by Laws 1987, c. 168, § 5, eff. Nov. 1, 1987; Laws 1990, c. 51, § 122, emerg. eff. April 9, 1990; Laws 1997, c. 250, § 5, eff. Nov. 1, 1997.

§59355.2.  Violations  Actions  Rules and regulations.

A.  A licensed practitioner violating any of the provisions of this act shall be subject to appropriate actions established in the rules and regulations of his licensing board.

B.  Rules and regulations relating to this act shall be adopted by the appropriate licensing boards after consultation and review with the Oklahoma State Board of Pharmacy prior to the effective date of this act.

Added by Laws 1987, c. 20, § 6, eff. Nov. 1, 1987.

§59-355.3.  Renumbered as § 2-312.1 of Title 63 by Laws 1990, c. 271, § 3, operative July 1, 1990.

§59-361.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-362.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59-363.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59364.  Certification renewal - Continuing professional education requirement.

No annual renewal certificate shall be issued to a pharmacist until such pharmacist shall have submitted proof to the Board that he has participated in not less than fifteen (15) clock hours of continuing education obtained through the satisfactory completion of an accredited program of continuing professional education during the previous calendar year.

Laws 1973, c. 144, § 4; Laws 1993, c. 199, § 23, emerg. eff. May 24, 1993.

§59-365.  Repealed by Laws 1993, c. 199, § 25, emerg. eff. May 24, 1993.

§59366.  Alternative methods of meeting continuing education requirement - Inactive renewal certificate of registration.

A.  The Board may grant to a pharmacist who meets all the necessary requirements for registration and licensure, except the continuing education requirements, alternate methods of obtaining continuing education hours.

B.  1.  Any pharmacist who does not meet the requirement for continuing education may obtain an inactive renewal certificate of registration.

2.  The holder of an inactive renewal certificate of registration shall not engage in the practice of pharmacy in Oklahoma.

3.  The holder of an inactive renewal certificate of registration shall apply to the Board to be removed from the inactive status.

Laws 1973, c. 144, § 6; Laws 1976, c. 43, § 1, emerg. eff. April 5, 1976; Laws 1993, c. 199, § 24, emerg. eff. May 24, 1993.

§59-367.1.  Short title.

Sections 1 through 7 of this act shall be known and may be cited as the "Utilization of Unused Prescription Medications Act".

Added by Laws 2004, c. 374, § 1, emerg. eff. June 3, 2004.

§59-367.2.  Definitions.

As used in the Utilization of Unused Prescription Medications Act:

1.  "Assisted living center" has the same meaning as such term is defined in Section 1-890.2 of Title 63 of the Oklahoma Statutes;

2.  "Cancer drugs" means any of several drugs that control or kill neoplastic cells, commonly referred to as "cancer-fighting drugs"; and includes, but is not limited to, drugs used in chemotherapy to destroy cancer cells;

3.  "Health care professional" means any of the following persons licensed and authorized to prescribe and dispense drugs or to provide medical, dental, or other health-related diagnoses, care or treatment within the scope of their professional license:

a. a physician holding a current license to practice medicine pursuant to Chapter 11 or Chapter 14 of Title 59 of the Oklahoma Statutes,

b. an advanced practice nurse licensed pursuant to Chapter 12 of Title 59 of the Oklahoma Statutes,

c. a physician assistant licensed pursuant to Chapter 11 of Title 59 of the Oklahoma Statutes,

d. a dentist licensed pursuant to Chapter 7 of Title 59 of the Oklahoma Statutes,

e. an optometrist licensed pursuant to Chapter 13 of Title 59 of the Oklahoma Statutes, and

f. a pharmacist licensed pursuant to Chapter 8 of Title 59 of the Oklahoma Statutes;

4.  "Medically indigent" means a person eligible to receive Medicaid or Medicare or a person who has no health insurance and who otherwise lacks reasonable means to purchase prescribed medications;

5.  "Charitable clinic" means a charitable nonprofit corporation or a facility organized as a not-for-profit pursuant to the provisions of the Oklahoma General Corporation Act that:

a. holds a valid exemption from federal income taxation issued pursuant to Section 501(a) of the Internal Revenue Code (26 U.S.C., Section 501(a)),

b. is listed as an exempt organization under 501(c) of the Internal Revenue Code (26 U.S.C., Section 501(c)),

c. provides on an outpatient basis for a period of less than twenty-four (24) consecutive hours to persons not residing or confined at such facility advice, counseling, diagnosis, treatment, surgery, care or services relating to the preservation or maintenance of health, and

d. has a licensed outpatient pharmacy; and

6.  "Prescription drug" means a drug which may be dispensed only upon prescription by a health care professional authorized by his or her licensing authority and which is approved for safety and effectiveness as a prescription drug under Section 505 or 507 of the Federal Food, Drug and Cosmetic Act (52 Stat. 1040 (1938), 21 U.S.C.A., Section 301).

Added by Laws 2004, c. 374, § 2, emerg. eff. June 3, 2004.

§59-367.3.  Program for utilization of unused prescription drugs.

A.  Beginning January 1, 2005, the Board of Pharmacy shall implement statewide a program consistent with public health and safety through which unused prescription drugs, other than prescription drugs defined as controlled dangerous substances in Section 2-101 of Title 63 of the Oklahoma Statutes, may be transferred from nursing facilities, assisted living centers, public intermediate care facilities for people with mental retardation (ICF/MR) or pharmaceutical manufacturers to pharmacies operated by a county.  If no county pharmacy exists, or if a county pharmacy chooses not to participate, such unused prescription medications may be transferred to a pharmacy operated by a city-county health department or a pharmacy under contract with a city-county health department, a pharmacy operated by the Department of Mental Health and Substance Abuse Services or a charitable clinic for the purpose of distributing the unused prescription medications to Oklahoma residents who are medically indigent.

B.  The Board of Pharmacy shall promulgate rules and establish procedures necessary to implement the program established by the Utilization of Unused Prescription Medications Act.

C.  The Board of Pharmacy shall provide technical assistance to entities who may wish to participate in the program.

Added by Laws 2001, c. 281, § 1, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 462, § 3, eff. July 1, 2002; Laws 2003, c. 167, § 1, emerg. eff. May 5, 2003; Laws 2004, c. 374, § 3, emerg. eff. June 3, 2004.  Renumbered from § 1-1918.2 of Title 63 by Laws 2004, c. 374, § 9, emerg. eff. June 3, 2004.  Amended by Laws 2005, c. 285, § 1, eff. Nov. 1, 2005.

§59-367.4.  Criteria for accepting unused prescription drugs.

The following criteria shall be used in accepting unused prescription drugs for use under the Utilization of Unused Prescription Medications Act:

1.  Only prescription drugs in their original sealed unit dose packaging or unused injectables shall be accepted and dispensed pursuant to the Utilization of Unused Prescription Medications Act;

2.  The packaging must be unopened, except that cancer drugs packaged in single-unit doses may be accepted and dispensed when the outside packaging is opened if the single-unit-dose packaging has not been opened;

3.  Expired prescription drugs shall not be accepted;

4.  A prescription drug shall not be accepted or dispensed if the person accepting or dispensing the drug has reason to believe that the drug is adulterated;

5.  No controlled dangerous substances shall be accepted; and

6.  Subject to the limitation specified in this section, unused prescription drugs dispensed for purposes of a medical assistance program or drug product donation program may be accepted and dispensed under the Utilization of Unused Prescription Medications Act.

Added by Laws 2004, c. 374, § 4, emerg. eff. June 3, 2004.

§59-367.5.  Participation in program voluntary - Acts and obligations of participating organization - Government reimbursement not considered resale.

A.  Participation in the Utilization of Unused Prescription Medications Act by pharmacies, nursing homes, assisted living centers, charitable clinics or prescription drug manufacturers shall be voluntary.  Nothing in the Utilization of Unused Prescription Medications Act shall require any pharmacy, nursing home, assisted living center, charitable clinic or prescription drug manufacturer to participate in the program.

B.  A pharmacy or charitable clinic which meets the eligibility requirements established in the Utilization of Unused Prescription Medications Act may:

1.  Dispense prescription drugs donated under the Utilization of Unused Prescription Medications Act to persons who are medically indigent residents of Oklahoma as established in rules by the Board of Pharmacy; and

2.  Charge persons receiving donated prescription drugs a handling fee established by rule by the Board of Pharmacy.

C.  A pharmacy or charitable clinic which meets the eligibility requirements established and authorized by the Utilization of Unused Prescription Medications Act which accepts donated prescription drugs shall:

1.  Comply with all applicable federal and state laws related to the storage and distribution of dangerous drugs;

2.  Inspect all prescription drugs prior to dispensing the prescription drugs to determine that such drugs are not adulterated; and

3.  Dispense prescription drugs only pursuant to a prescription issued by a health care professional.

D.  Prescription drugs donated under the Utilization of Unused Prescription Medications Act shall not be resold.

E.  For purposes of the Utilization of Unused Prescription Medications Act, reimbursement from governmental agencies to charitable clinics shall not be considered resale of prescription drugs.

Added by Laws 2004, c. 374, § 5, emerg. eff. June 3, 2004.

§59-367.6.  Liability of participating organizations and manufacturers - Bad faith or gross negligence.

A.  For matters related only to the lawful donation, acceptance, or dispensing of prescription drugs under the Utilization of Unused Prescription Medications Act, the following persons and entities, in compliance with the Utilization of Unused Prescription Medications Act, in the absence of bad faith or gross negligence, shall not be subject to criminal or civil liability for injury other than death, or loss to person or property, or professional disciplinary action:

1.  The Board of Pharmacy;

2.  The Department of Mental Health and Substance Abuse Services;

3.  Any prescription drug manufacturer, governmental entity, nursing home, or assisted living center donating prescription drugs under the Utilization of Unused Prescription Medications Act;

4.  Any prescription drug manufacturer or its representative that directly donates prescription drugs in professional samples to a charitable clinic or a pharmacy under the Utilization of Unused Prescription Medications Act;

5.  Any pharmacy, charitable clinic or health care professional that accepts or dispenses prescription drugs under the Utilization of Unused Prescription Medications Act; and

6.  Any pharmacy, charitable clinic, city-county pharmacy or other state-contracted pharmacy that employs a health care professional who accepts or can legally dispense prescription drugs under the Utilization of Unused Prescription Medications Act and the Oklahoma Pharmacy Act.

B.  For matters related to the donation, acceptance, or dispensing of a prescription drug manufactured by the prescription drug manufacturer that is donated by any entity under the Utilization of Unused Prescription Medications Act, a prescription drug manufacturer shall not, in the absence of bad faith or gross negligence, be subject to criminal or civil liability for injury other than for death, or loss to person or property including, but not limited to, liability for failure to transfer or communicate product or consumer information or the expiration date of the donated prescription drug.

Added by Laws 2004, c. 374, § 6, emerg. eff. June 3, 2004.

§59-367.7.  Promulgation of rules - Donation of unused prescription drugs.

A.  The Board of Pharmacy shall promulgate emergency rules by December 1, 2004, to implement the Utilization of Unused Prescription Medications Act.  Permanent rules shall be promulgated pursuant to the Administrative Procedures Act.  Such rules shall include:

1.  Eligibility criteria for pharmacies and charitable clinics authorized to receive and dispense donated prescription drugs under the Utilization of Unused Prescription Medications Act;

2.  Establishment of a formulary which shall include all prescription drugs approved by the federal Food and Drug Administration;

3.  Standards and procedures for transfer, acceptance, safe storage, security, and dispensing of donated prescription drugs;

4.  A process for seeking input from the State Department of Health in establishing provisions which affect nursing homes and assisted living centers;

5.  A process for seeking input from the Department of Mental Health and Substance Abuse Services in establishing provisions which affect mental health and substance abuse clients;

6.  Standards and procedures for inspecting donated prescription drugs to ensure that the drugs are in compliance with the Utilization of Unused Prescription Medications Act and to ensure that, in the professional judgment of the pharmacist, the medications meet all federal and state standards for product integrity;

7.  Procedures for destruction of medications that are donated which are controlled substances;

8.  Procedures for verifying whether the pharmacy and responsible pharmacist participating in the program are licensed and in good standing with the Board of Pharmacy;

9.  Establishment of standards for acceptance of unused prescription medications from assisted living centers; and

10.  Any other standards and procedures the Board of Pharmacy deems appropriate or necessary to implement the provisions of the Utilization of Unused Prescription Medications Act.

B.  In accordance with the rules and procedures of the program established pursuant to this section, a resident of a nursing facility or assisted living center, or the representative or guardian of a resident may donate unused prescription medications, other than prescription drugs defined as controlled dangerous substances by Section 2-101 of Title 63 of the Oklahoma Statutes, for dispensation to medically indigent persons.

Added by Laws 2004, c. 374, § 7, emerg. eff. June 3, 2004.  Amended by Laws 2005, c. 73, § 1, emerg. eff. April 19, 2005.

§59-368.  Access to prescription drugs for low income Oklahomans.

A.  1.  This act shall be known and may be cited as the "Oklahoma Prescription Drug Discount Program Act of 2005".

2.  Recognizing that many Oklahomans do not have health insurance coverage for prescription drugs, the Oklahoma Legislature hereby establishes provisions to increase access to prescription drugs for low income Oklahomans.

B.  The Oklahoma Health Care Authority shall contract with a pharmacy benefit manager for the administration of a prescription drug discount program.  Oklahoma incorporated entities having a strong working relationship with Oklahoma's pharmacies should be given preference when selecting the administrating entity to ensure Oklahoma pharmacy's participation and to ensure the success of the program.  The prescription drug discount program will:

1.  Enable persons without prescription drug coverage to be linked to appropriate manufacturer-sponsored prescription drug programs via the use of computer software;

2.  Establish agreements with prescription drug manufacturers that outline available discounts and drugs, and in which prescription drug manufacturers agree to allow the Oklahoma Health Care Authority contracted pharmacy benefit manager to be the means testing agent for their programs;

3.  Negotiate prescription drug discounts with manufacturers and utilize Medicaid reimbursement for pharmacy networks and implement a "one-stop" Oklahoma Prescription Drug Discount program for uninsured Oklahomans and their families.  All negotiated manufacturer drug discounts shall be provided as a one-hundred-percent pass-through discount to the plan participant.  The plan administrator will be required to provide the Oklahoma Health Care Authority full disclosure and transparency of financial relationships with manufacturers for this program, and will include right-to-audit provisions in all contracts with the Oklahoma Health Care Authority;

4.  Ensure that one hundred percent (100%) of the savings from prescription drug manufacturers and pharmacies is passed on to the consumer;

5.  Enroll persons into a prescription drug discount card program using specialized computer software that will allow the consumer to have access via a single application process to all participating prescription drug manufacturer discount programs;

6.  Include outreach and advertising of the program in order to provide access to the program to potential consumers who do not have access to prescription drug coverage; and

7.  Charge a basic enrollment fee to cover the administrative costs of the program; provided, however, this provision shall not apply to an applicant whose income is less than 150% of the Federal Poverty Level.  Provided further, dispensing fees shall not exceed allowable Medicaid rates.

C.  Nothing in this act shall be construed to allow public disclosure of any proprietary pricing information as contained in contractual agreements between a pharmaceutical manufacturer and the Oklahoma Health Care Authority, or a pharmacy benefit manager under contract with the Oklahoma Health Care Authority to be the means testing agent for the program.

Added by Laws 2005, c. 419, § 1, eff. July 1, 2005.

§59-381.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-382.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-383.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-384.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-385.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-386.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-387.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-388.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-389.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-390.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-391.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-392.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-393.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-394.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-395.  Repealed by Laws 1941, p. 243, § 28, emerg. eff. May 20, 1941.

§59-395.1.  Short title.

Sections 395.1 through 396.28 of this title, and Sections 24 through 26 of this act shall be known and may be cited as the "Funeral Services Licensing Act".

Added by Laws 1989, c. 297, § 1, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 64, § 1, eff. July 1, 1999; Laws 2003, c. 57, § 1, emerg. eff. April 10, 2003.

§59-396.  Oklahoma Funeral Board - Appointment - Term - Qualifications.

There is hereby re-created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Funeral Board.  Any reference in the statutes to the Oklahoma State Board of Embalmers and Funeral Directors shall be a reference to the Oklahoma Funeral Board.  The Board shall consist of seven (7) persons, who shall be appointed by the Governor.  The term of membership of each member of the Board shall be five (5) years from the expiration of the term of the member succeeded.  Any member having served as a member of the Board shall be eligible for reappointment.  Provided that, a member of the Board shall serve no more than two consecutive terms and any unexpired term that a member is appointed to shall not apply to this limit.  The Governor shall appoint the necessary members to the Board upon vacancies and immediately prior to the expiration of the various terms.  Upon request of the Governor, appointments of a licensed embalmer and funeral director member of the Board shall be made from a list of five qualified persons submitted by the Oklahoma Funeral Directors Association.  An appointment to fill a vacancy shall be for the unexpired term.  A member of the Board shall serve until a successor is appointed and qualified.  No person shall be a member of the Board, unless, at the time of appointment, the person is of good moral character and a resident of this state.  Five of the members shall have been actively engaged in the practice of embalming and funeral directing in this state for not less than seven (7) consecutive years immediately prior to the appointment of the person, shall have an active license as provided by the Funeral Services Licensing Act, shall keep the license effective, and remain a resident of this state during the entire time the person serves on the Board.  Two of the members of the Board shall be chosen from the general public, one of whom shall, if possible, be a person licensed and actively engaged in the health care field, and shall not be licensed funeral directors or embalmers or have any interest, directly or indirectly, in any funeral establishment or any business dealing in funeral services, supplies or equipment.  These two members shall be appointed to serve for five-year terms.

Added by Laws 1941, p. 235, § 1, emerg. eff. May 20, 1941.  Amended by Laws 1963, c. 117, § 1, emerg. eff. May 31, 1963; Laws 1978, c. 96, § 1, emerg. eff. March 29, 1978; Laws 1980, c. 312, § 1, emerg. eff. June 17, 1980; Laws 1986, c. 30, § 1, eff. July 1, 1986; Laws 1992, c. 3, § 1; Laws 1998, c. 40, § 1; Laws 2003, c. 57, § 2, emerg. eff. April 10, 2003; Laws 2004, c. 28, § 1.

§59396.1.  Oath of office.

Members of said Board, before entering upon their duties, shall take and subscribe to the oath of office provided for state officers, and the same shall be filed in the office of the Secretary of State.

Added by Laws 1941, p. 235, § 2, emerg. eff. May 20, 1941.

§59396.1A.  Removal of Board members.

The Governor shall remove from membership of the Oklahoma Funeral Board, at any time, any member of the Board for continued neglect of duty required by the Funeral Services Licensing Act, conduct involving moral turpitude or any violation of the provisions of Section 396.12c of this title.

Added by Laws 1941, p. 242, § 22, emerg. eff. May 20, 1941.  Amended by Laws 2003, c. 57, § 21, emerg. eff. April 10, 2003.  Renumbered from § 396.21 of this title by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.1B.  Expenses of Board members - Executive director - Other personnel.

All of the members of the Oklahoma Funeral Board shall be reimbursed for travel expenses incident to attendance upon the business of the Board as provided in the State Travel Reimbursement Act.  The Board is hereby authorized to employ an executive director at an annual salary to be set by the Board, payable monthly, and to rent and equip an office therefor in some city in the state to be selected by the Board.  The Board shall not employ any of its members for a period of three (3) years following their expiration of term of office.  The executive director shall keep such books, records, and perform such other lawful duties as are required by or placed upon the executive director by the Board, and shall be entitled to receive traveling expenses while in the performance of the duties as directed and prescribed by the Board.  The executive director shall not accept any employment from any funeral home or wholesale house dealing in funeral supplies or equipment while acting as the executive director.  The Board shall have the right and authority to employ necessary personnel to carry out the provisions of the Funeral Services Licensing Act.  The expenses of the Board shall at no time exceed the monies available to the Fund of the Oklahoma Funeral Board.

Added by Laws, 1941, p. 241, § 19, emerg. eff. May 20, 1941.  Amended by Laws 1945, p.195, § 8, emerg. eff. April 28, 1945; Laws 1961, p. 456, § 6, emerg. eff. July 11, 1961; Laws 1970, c. 311, § 5, emerg. eff. April 27, 1970; Laws 1978, c. 96, § 3, emerg. eff. March 29, 1978; Laws 1985, c. 178, § 32, operative July 1, 1985; Laws 1999, c. 64, § 15, eff. July 1, 1999; Laws 2003, c. 57, § 19, emerg. eff. April 10, 2003.  Renumbered from § 396.18 of this title by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.1C.  Executive director of Board - Powers and duties - Collection and disposition of funds.

The executive director of the Board shall keep and preserve all records of the Board, issue all necessary notices to the embalmers, funeral directors and apprentices of the state, and perform such other duties as may be imposed upon the executive director by the Board.  The executive director is hereby authorized and empowered to collect, in the name and on behalf of the Board, the fees prescribed in the Funeral Services Licensing Act, and all fees so collected shall at the end of each month be deposited by the executive director with the State Treasurer.  The State Treasurer shall place ten percent (10%) of the money so received in the general fund of the state, and the balance in a special fund to be known as the "Fund of the Oklahoma Funeral Board".  Payment from the fund shall be upon warrants drawn by the State Treasurer against claims submitted by the Board to the Director of State Finance for audit and payment.  All monies so received by the fund may be used by the Board in carrying out the provisions of the Funeral Services Licensing Act.

Added by Laws 1941, p. 240, § 15, emerg. eff. May 20, 1941.  Amended by Laws 1945, p. 194, § 6, emerg. eff. April 28, 1945; Laws 1970, c. 311, § 4, emerg. eff. April 27, 1970; Laws 1979, c. 47, § 37, emerg. eff. April 9, 1979; Laws 1999, c. 64, § 14, eff. July 1, 1999; Laws 2003, c. 57, § 17, emerg. eff. April 10, 2003.  Renumbered from § 396.14 of this title by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.2.  Definitions.

As used in the Funeral Services Licensing Act:

1.  "Embalmer" means a person who disinfects or preserves dead human remains, entire or in part, by the use of chemical substances, fluids or gases in the remains, or by the introduction of same into the remains by vascular or hypodermic injection, or by direct application into organs or cavities;

2.  "Funeral director" means a person who:

a. is engaged in or conducts or represents themselves as being engaged in preparing for the burial or disposal and directing and supervising the burial or disposal of dead human remains,

b. is engaged in or conducts or represents themselves as being engaged in maintaining a funeral establishment for the preparation and the disposition, or for the care of dead human remains,

c. uses, in connection with the name of the person or funeral establishment, the words "funeral director" or "undertaker" or "mortician" or any other title implying that the person is engaged as a funeral director,

d. sells funeral service merchandise to the public, or

e. is responsible for the legal and ethical operation of a crematory;

3.  "Funeral establishment" means a place of business used in the care and preparation for burial, commercial embalming, or transportation of dead human remains, or any place where any person or persons shall hold forth and be engaged in the profession of undertaking or funeral directing;

4.  "Apprentice" means a person who is engaged in learning the practice of embalming or the practice of funeral directing, as the case may be, under the instruction and personal supervision of a duly licensed embalmer or a duly licensed funeral director of and in the State of Oklahoma, pursuant to the provisions of the Funeral Services Licensing Act, and who is duly registered as such with said Board;

5.  "Board" means the Oklahoma Funeral Board;

6.  "Directing a funeral" or "funeral directing" means directing funeral services from the time of the first call until final disposition or release to a common carrier or release to next of kin of the deceased or the designee of the next of kin;

7.  "First call" means the beginning of the relationship and duty of the funeral director to take charge of dead human remains and have such remains prepared by embalming, cremation, or otherwise, for burial or disposition, provided all laws pertaining to public health in this state are complied with.  First call does not include calls made by ambulance, when the person dispatching the ambulance does not know whether or not dead human remains are to be picked up;

8.  "Personal supervision" means the physical presence of a licensed funeral director or embalmer at the specified time and place of the providing of acts of funeral service;

9.  "Commercial embalming establishment" means a fixed place of business consisting of an equipped preparation room, and other rooms as necessary, for the specified purpose of performing preparation and shipping services of dead human remains to funeral establishments inside and outside this state;

10.  "Funeral service merchandise or funeral services" means those products and services normally provided by funeral establishments and required to be listed on the General Price List of the Federal Trade Commission, 15 U.S.C., Section 57a(a), including, but not limited to, the sale of burial supplies and equipment, but excluding the sale by a cemetery of lands or interests therein, services incidental thereto, markers, memorials, monuments, equipment, crypts, niches or outer enclosures;

11.  "Outer enclosure" means a grave liner, grave box, or grave vault;

12.  "Funeral director in charge" means an individual licensed as a funeral director designated by a funeral service establishment, commercial embalming establishment, or crematory who is responsible for the legal and ethical operation of the establishment and is accountable to the Board;

13.  "Authorizing agent" means a person legally entitled to order the cremation or final disposition of particular human remains pursuant to Section 1151 or 1158 of Title 21 of the Oklahoma Statutes; and

14.  "Cremation" means the technical process, using heat and flame, that reduces human remains to bone fragments.  The reduction takes place through heat and evaporation.  Cremation shall include, but not be limited to, the processing and pulverization of the bone fragments.

Added by Laws 1941, p. 625, § 3, emerg. eff. May 20, 1941.  Amended by Laws 1963, c. 117, § 2, emerg. eff. May 31, 1963; Laws 1989, c. 297, § 2, eff. Nov. 1, 1989; Laws 1999, c. 64, § 2, eff. July 1, 1999; Laws 2003, c. 57, § 3, emerg. eff. April 10, 2003.

§59-396.2a.  Board - Additional powers and duties.

In addition to any other powers and duties imposed by law, the Oklahoma Funeral Board shall have the power and duty to:

1.  Prescribe and promulgate rules necessary to effectuate the provisions of the Funeral Services Licensing Act, and to make orders as it may deem necessary or expedient in the performance of its duties;

2.  Prepare, conduct and grade examinations, written or oral, of persons who apply for the issuance of licenses to them;

3.  Determine the satisfactory passing score on such examinations and issue licenses to persons who pass the examinations or are otherwise entitled to licensure;

4.  Determine eligibility for licenses and certificates of apprenticeship;

5.  Issue licenses for funeral directors, embalmers, funeral establishments, commercial embalming establishments, and crematories;

6.  Issue certificates of apprenticeship;

7.  Upon good cause shown, as hereinafter provided, deny the issuance of a license or certificate of apprenticeship or suspend, revoke or refuse to renew licenses or certificates of apprenticeship, and upon proper showing, to reinstate them;

8.  Review, affirm, reverse, vacate or modify its order with respect to any such denial, suspension, revocation or refusal to renew;

9.  Establish and levy administrative penalties against any person or entity who violates any of the provisions of the Funeral Services Licensing Act or any rule promulgated pursuant thereto;

10.  Obtain an office, secure facilities and employ, direct, discharge and define the duties and set the salaries of office personnel as deemed necessary by the Board;

11.  Initiate disciplinary, prosecution and injunctive proceedings against any person or entity who violates any of the provisions of the Funeral Services Licensing Act or any rule  promulgated pursuant thereto;

12.  Investigate alleged violations of the Funeral Services Licensing Act or of the rules, orders or final orders of the Board;

13.  Promulgate rules of conduct governing the practice of licensed funeral directors, embalmers, funeral establishments, and commercial embalming establishments and sale of funeral service merchandise;

14.  Keep accurate and complete records of its proceedings and certify the same as may be appropriate;

15.  Request prosecution by the district attorney or the Attorney General of this state of any person or any violation of the Funeral Services Licensing Act;

16.  When it deems appropriate, confer with the Attorney General of this state or the assistants of the Attorney General in connection with all legal matters and questions;

17.  Take such other action as may be reasonably necessary or appropriate to effectuate the Funeral Services Licensing Act;

18.  Promulgate rules, issue licenses, and regulate crematories pursuant to the Funeral Services Licensing Act;

19.  Issue temporary licenses to a funeral establishment when its facilities are destroyed or damaged in order that the funeral establishment can continue to operate.  During the effective period of the temporary license, the Board may waive certain licensing requirements if the funeral establishment is making a good faith effort to rebuild or restore its operations in order to meet all licensing requirements; and

20.  Promulgate rules for continuing education for licensees pursuant to Section 8 of this act.

Added by Laws 1989, c. 297, § 3, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 64, § 3, eff. July 1, 1999; Laws 2003, c. 57, § 4, emerg. eff. April 10, 2003.

§59-396.3.  Qualifications and examination of funeral directors and embalmers - Approved schools.

A.  The Oklahoma Funeral Board shall determine the qualifications necessary to enable any person to practice as a funeral director or embalmer, and prescribe the requirements for a funeral establishment or commercial embalming establishment.  The Board shall examine all applicants for licenses to practice as a funeral director or embalmer.  The Board shall issue the proper licenses to applicants who successfully pass such examination and qualify pursuant to any additional requirements the Board may prescribe.

B.  The minimum requirements for a license to practice funeral directing or embalming, or both, are as follows:

An applicant for a license to practice embalming shall be at least twenty (20) years of age, a legal resident of this state, a citizen or permanent resident of the United States, and of good moral character.  In addition, an applicant shall have at least sixty (60) semester hours of study earned, measured in quarter or clock hours, from a regionally accredited college or university, shall be a graduate of a program of mortuary science accredited by the American Board of Funeral Service Education, and have served one (1) year as a registered apprentice.  The applicant may serve as a registered apprentice prior to enrollment in an approved school of mortuary science, or subsequent to graduation from said school.

Curriculum of study for an embalmer and/or funeral director is a program of mortuary science which shall be that prescribed by the American Board of Funeral Service Education.

C.  The Board shall issue the appropriate license to any qualified applicant whose application has been approved by the Board, and who has paid the fees required by Section 396.4 of this title, has passed the required examination with a general average of not less than seventyfive percent (75%) and has demonstrated to the Board proficiency as an embalmer or funeral director.

D.  The Board shall maintain for public inspection a list of all accredited schools of embalming and mortuary science.

Added by Laws 1941, p. 236, § 4, emerg. eff. May 20, 1941.  Amended by Laws 1945, p. 192, § 1, emerg. eff. April 28, 1945; Laws 1961, p. 453, § 1, emerg. eff. July 11, 1961; Laws 1963, c. 117, § 3, emerg. eff. May 31, 1963; Laws 1970, c. 311, § 1, emerg. eff. April 27, 1970; Laws 1983, c. 163, § 1; Laws 1989, c. 297, § 4, eff. Nov. 1, 1989; Laws 1999, c. 64, § 4, eff. July 1, 1999; Laws 2003, c. 57, § 5, emerg. eff. April 10, 2003.

§59-396.3a.  Persons and businesses required to be licensed.

The following persons, professions and businesses shall be required to be licensed pursuant to the Funeral Services Licensing Act:

1.  Any person engaged or who may engage in:

a. the practice or profession of funeral directing or embalming,

2.  Any funeral establishment or commercial embalming establishment.

Added by Laws 1989, c. 297, § 5, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 64, § 5, eff. July 1, 1999.

§59396.4.  Fees.

A.  Until the Oklahoma Funeral Board sets fees pursuant to subsection B of this section, the following shall be the fees charged for the licenses, registrations, and examinations required by the Funeral Services Licensing Act:

Funeral Director License or Renewal $75.00

Embalmer License or Renewal $75.00

Registration for Funeral Director/Embalmer Apprentice $150.00

Extension of Funeral Director/Embalmer Apprentice $150.00

Embalmer Examination $100.00

Funeral Director Examination $100.00

State Law Examination $100.00

Funeral Establishment License or Renewal $250.00

Commercial Embalming Establishment License or Renewal $250.00

Reciprocal License for Funeral Director or Embalmer $150.00

Change of Funeral Director in Charge $150.00

Crematory License $250.00

B.  The Oklahoma Funeral Board shall set the fees by rule for those activities listed in subsection A of this section.

C.  Fees for funeral director, embalmer, and state law examinations shall be paid prior to the scheduled examination.  An examination fee shall not be refundable.

D.  The Oklahoma Funeral Board is authorized to determine and fix special administrative service fees.  Each such fee shall not be in excess of Two Hundred Dollars ($200.00).

E.  If any renewal fee required by this section is not paid on or before December 31 of each year, the amount of the fee shall be doubled and if the fee is not paid on or before April 30 of the subsequent year, the licensee shall be in default and the license shall terminate automatically.

F.  All examinations of the Oklahoma Funeral Board shall be exempt from the Oklahoma Open Records Act in order to maintain the integrity of the examination process.  Copies of completed examinations shall only be released upon receipt of a court order from a court of competent jurisdiction.

Added by Laws 1941, p. 236, § 5, emerg. eff. May 20, 1941.  Amended by Laws 1945, p. 193, § 2, emerg. eff. April 28, 1945; Laws 1961, p. 455, § 2, emerg. eff. July 11, 1961; Laws 1970, c. 311, § 2, emerg. eff. April 27, 1970; Laws 1978, c. 96, § 2, emerg. eff. March 29, 1978; Laws 1983, c. 163, § 2; Laws 1989, c. 297, § 6, eff. Nov. 1, 1989; Laws 1990, c. 195, § 2, emerg. eff. May 10, 1990; Laws 1999, c. 64, § 6, eff. July 1, 1999; Laws 2003, c. 57, § 6, emerg. eff. April 10, 2003.

§59396.5.  Expiration of license  Renewal.

All licenses issued by the Board shall expire on the 31st day of December of each year.  The Board shall issue a renewal for such license without further examination upon the payment of a renewal fee as required by Section 396.4 of this title.  A funeral director or embalmer who fails to apply for a renewal license for a period of three (3) years or more, shall be reinstated by taking a written and oral examination, as required by the Board, and by paying a fee of Twentyfive Dollars ($25.00) and the current years' dues.

Added by Laws 1941, p. 237, § 6, emerg. eff. May 20, 1941.  Amended by Laws 1965, c. 374, § 1, emerg. eff. June 28, 1965; Laws 1983, c. 163, § 3.

§59396.5a.  Inactive military service list  Not subject to renewal fees  Reinstatement on discharge.

All funeral directors and/or embalmers regularly licensed in this state, who are or become members of the armed forces of the United States, shall upon proper notification to the executive director of the Oklahoma Funeral Board be placed upon the inactive military service list to be kept by the executive director and shall not be subject to the payment of renewal fees upon their licenses as funeral directors and/or embalmers until they have been discharged from the military service of the United States and desire to practice their profession in this state.  Upon the discharge of licensees from military service, they shall be reinstated as active funeral directors and/or embalmers upon the payment of the then current year's license fee.

Added by Laws 1943, p. 134, § 1, emerg. eff. April 12, 1943.  Amended by Laws 2003, c. 57, § 7, emerg. eff. April 10, 2003.

§59-396.5b.  Continuing education courses.

A.  Beginning July 1, 2006, as a condition of renewal or reactivation of a license, each licensee shall submit to the Oklahoma Funeral Board evidence of the completion of clock hours of continuing education courses approved by the Board within the twelve (12) months immediately preceding the term for which the license is issued.  The number of hours, or its equivalent, required for each licensed term shall be determined by the Board and promulgated by rule.  Each licensee shall be required to complete and include as part of the continuing education provision a certain number of required subjects as provided by rule.

B.  The continuing education courses required by this section shall be satisfied by courses approved by the Board or the Academy of Professional Funeral Service Practice.

C.  The Board shall maintain a listing of courses approved by the Board.

D.  The Board shall not issue an active renewal license or reactivate a license unless the continuing education requirement set forth in this section is satisfied within the prescribed time period.

E.  The provisions of this section shall not apply:

1.  During the period a licensee is on inactive status;

2.  To a nonresident licensee licensed in this state if the licensee is not engaged in funeral service or embalming practice in Oklahoma; and

3.  To classes of licensees exempted by rules of the Board.

Added by Laws 2003, c. 57, § 8, emerg. eff. April 10, 2003.

§59-396.6.  License required - Employment of licensed embalmer - Display of license or certificate.

A.  No person shall operate a funeral establishment, commercial embalming establishment, or crematory, engage in the sale of any funeral service merchandise to the public, provide funeral services, carry on the business or profession of embalming or funeral directing or perform any of the functions, duties, or powers prescribed for funeral directors or embalmers pursuant to the provisions of the Funeral Services Licensing Act unless the person has obtained the license specified by rules promulgated pursuant to the Funeral Services Licensing Act and has otherwise complied with the provisions of the Funeral Services Licensing Act.  The license shall be nontransferable and nonnegotiable.

B.  A license shall not be issued to any person for the operation of a funeral or embalming establishment which does not employ an embalmer licensed pursuant to the provisions of Section 396.3 of this title.  An individual who supervises a funeral or embalming establishment shall be licensed pursuant to the provisions of Section 396.3 of this title.

C.  The holder of any license or certificate issued pursuant to the Funeral Services Licensing Act, or any rules promulgated pursuant thereto, shall have the license or certificate displayed conspicuously in the place of business of the holder.

Added by Laws 1941, p. 237, § 7, emerg. eff. May 20, 1941.  Amended by Laws 1983, c. 163, § 4; Laws 1989, c. 297, § 7, eff. Nov. 1, 1989; Laws 1999, c. 64, § 7, eff. July 1, 1999; Laws 2003, c. 57, § 9, emerg. eff. April 10, 2003.

§59-396.7.  Repealed by Laws 1961, p. 457, § 1.

§59-396.8.  Reciprocity.

A.  The Board shall have the power to issue reciprocal licenses to applicants licensed in other states which have equal or like educational requirements as required by this state or the Board.

B.  A license as an embalmer or funeral director shall be issued without examination to an out-of-state resident intending to become a resident of this state, who submits to the Board satisfactory evidence that said applicant has met all the requirements of the Funeral Services Licensing Act and pays the fees required by Section 396.4 of this title.

C.  The Board may issue an appropriate license without further apprenticeship to a resident of a state which does not have the same educational requirements necessary for reciprocity with this state, if said applicant:

1.  Has a current license to practice as an embalmer or funeral director in the state of residence of the person;

2.  Has been an active embalmer or funeral director practicing in the state of residence of the person for at least five (5) years;

3.  Has never been convicted of a felony and has never been convicted of a misdemeanor related to funeral service;

4.  Has never had said license revoked or suspended;

5.  Is not currently facing disciplinary action;

6.  Intends to practice in this state;

7.  Has filed such documents as are required by the Board;

8.  Has paid the fees as required by Section 396.4 of this title;

9.  Is a citizen or permanent resident of the United States;

10.  Is a graduate of an accredited program of mortuary science;

11.  Has passed the National Board Examination or State Board Examination; and

12.  Has passed the Oklahoma State Law Examination.

Added by Laws 1941, p. 237, § 9, emerg. eff. May 20, 1941.  Amended by Laws 1943, p. 133, § 1, emerg. eff. March 5, 1943; Laws 1945, p. 193, § 3, emerg. eff. April 28, 1945; Laws 1983, c. 163, § 5; Laws 1999, c. 64, § 8, eff. July 1, 1999.

§59-396.8a.  Repealed by Laws 1945, p. 193, § 4.

§59-396.9.  Repealed by Laws 1983, p. 163, § 7 and Laws 1983, c. 245, § 5, operative Sept. 1, 1983.

§59396.10.  Application  Rules of Board  Publication of changes in rules.

Any person desiring to engage in the profession or business of embalming or funeral directing or both, as defined herein, shall make application, be required to show all preliminary requisites, comply with the rules of the Board, and take all examinations as shall be deemed necessary by the Board in its rules.  The Board shall publish in its rules the subject to be covered in the examination and the standards to be attained thereon.  Changes in the rules shall be published pursuant to the Administrative Procedures Act.

Added by Laws 1941, p. 238, § 11, emerg. eff. May 20, 1941.  Amended by Laws 2003, c. 57, § 10, emerg. eff. April 10, 2003.

§59-396.11.  Apprenticeship - Application - Certificate - Rules.

A.  The term for an apprenticeship in embalming and the term for an apprenticeship in funeral directing may be served concurrently.  Applications for an apprenticeship in funeral directing or embalming shall be made to the Board in writing on a form and in a manner prescribed by the Board.  The Board shall issue a certificate of apprenticeship to any person applying for said certificate who submits to the Board satisfactory evidence that said person is seventeen (17) years of age or older, of good moral character, and a graduate of an accredited high school or has earned a G.E.D. credential.  The application shall be accompanied by a registration fee as required by Section 396.4 of this title.

B.  The Board shall prescribe and enforce such rules as necessary to qualify apprentice applicants as embalmers or funeral directors.  A license to practice embalming or funeral directing shall not be issued until said applicant has complied with the rules of the Board, and said applicant has embalmed at least twentyfive dead human bodies for burial or shipment during apprenticeship.

C.  The certificate of apprenticeship shall expire one (1) year from the date of issuance but may be renewed by the Board for four additional one-year periods.

Added by Laws 1941, p. 238, § 12, emerg. eff. May 20, 1941.  Amended by Laws 1961, p. 455, § 4, emerg. eff. July 11, 1961; Laws 1983, c. 163, § 6; Laws 1999, c. 64, § 9, eff. July 1, 1999; Laws 2002, c. 161, § 1, eff. Nov. 1, 2002; Laws 2003, c. 57, § 11, emerg. eff. April 10, 2003.

§59-396.12.  Funeral establishment required to be licensed - Display of license - Inspection of premises - Sanitary rules - Commercial embalming establishments.

A.  Any place where a person shall hold forth by word or act that the person is engaged in the profession of undertaking or funeral directing shall be deemed as a funeral establishment and shall be licensed as such pursuant to the provisions of the Funeral Services Licensing Act.

B.  A funeral establishment shall not do business in a location that is not licensed as a funeral establishment, shall not advertise a service that is available from an unlicensed location, and shall advertise itself by the name that the establishment is licensed as pursuant to the Funeral Services Licensing Act.

C.  Every funeral establishment, commercial embalming establishment, and crematory shall be operated by a funeral director in charge.  Each establishment license shall be conspicuously displayed at the location.

D.  The Oklahoma Funeral Board shall have the power to inspect the premises in which funeral directing is conducted or where embalming or cremation is practiced or where an applicant proposed to practice, and the Board is hereby empowered to prescribe and endorse rules for reasonable sanitation of such establishments, including necessary drainage, ventilation, and necessary and suitable instruments for the business or profession of embalming and funeral directing.

E.  Any place where a person shall hold forth by word or act that such person is engaged in preparing and shipping of dead human remains to funeral establishments inside and outside this state shall be deemed a commercial embalming establishment and shall be licensed as such pursuant to the provisions of the Funeral Services Licensing Act.

Added by Laws 1941, p. 238, § 13, emerg. eff. May 20, 1941.  Amended by Laws 1945, p. 193, § 5, emerg. eff. April 28, 1945; Laws 1961, p. 455, § 5, emerg. eff. July 11, 1961; Laws 1970, c. 311, § 3, emerg. eff. April 27, 1970; Laws 1989, c. 297, § 8, eff. Nov. 1, 1989; Laws 1999, c. 64, § 10, eff. July 1, 1999; Laws 2003, c. 57, § 12, emerg. eff. April 10, 2003.

§59-396.12a.  Embalming to be performed by licensed embalmer or apprentice - Holding out as funeral director, embalmer, etc. without license prohibited.

A.  No person shall place any chemical substance, fluid or gas on or in dead human remains who is not a licensed embalmer.  This prohibition shall not apply to a registered apprentice, working under the supervision of a licensed embalmer and shall not apply to medical students or their teachers in statemaintained medical schools in this state.

B.  No person shall act or represent themselves as a funeral director, embalmer, apprentice, provide funeral services or merchandise or operate a funeral establishment or a commercial embalming establishment without a current license or registration issued pursuant to the Funeral Services Licensing Act.

Added by Laws 1989, c. 297, § 9, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 64, § 11, eff. July 1, 1999.

§59396.12b.  Conducting funeral, persons authorized  Embalming, persons authorized  Transfer or removal of remains.

A.  Each funeral conducted within this state shall be under the personal supervision of a duly licensed funeral director who holds a valid license from the Oklahoma Funeral Board.  A registered apprentice may assist in conducting funerals.  To conduct a funeral shall require the personal supervision of a licensed funeral director from the time of the first call until interment is completed.  A funeral director conducting a funeral in this state shall ensure that the casket or other container holding the deceased human remains shall not incur any damage other than that which is normally incurred in the burial or final disposition of human remains.

B.  The embalming of dead human remains shall require the presence and the direct supervision of a duly licensed embalmer, however, a licensed registered apprentice embalmer may perform the embalming of a dead human provided said registered apprentice embalmer is under the direct supervision of a duly licensed embalmer.

C.  Nothing in this section regarding the conduct of funerals or personal supervision of a licensed director, a registered apprentice embalmer, or licensed embalmer, shall apply to persons related to the deceased by blood or marriage.  Further, nothing in this section shall apply or in any manner interfere with the duties of any state officer or any employee of a local state institution.

D.  Dead human remains shall be picked up on first call only under the direction and personal supervision of a licensed funeral director or embalmer.  Dead human remains may be transferred from one funeral home to another funeral home and from a funeral home to and from a morgue where an autopsy is to be performed without a licensed funeral director personally making the transfer.  In circumstances in which there is no reasonable probability that unlicensed personnel will encounter family members or other persons with whom funeral arrangements are normally made by licensed funeral directors or embalmers, dead human remains may be picked up or transferred without the personal supervision of a funeral director or embalmer.  Dead human remains may be picked up or transferred by a currently registered apprentice without the personal supervision of a funeral director or embalmer, provided however, any inadvertent contact with family members or other persons shall be restricted to the currently registered apprentice identifying the employer to the person, arranging an appointment with the employer for any person who indicates a desire to make funeral arrangements for the deceased and making any disclosure to the person that is required by any federal or state regulation.  A funeral director or embalmer who directs the removal or transfer of dead human remains without providing personal supervision shall be held strictly accountable for compliance with the requirements of, and exceptions to, first call as provided by the Funeral Services Licensing Act.

Added by Laws 1989, c. 297, § 10, eff. Nov. 1, 1989.  Amended by Laws 2003, c. 57, § 13, emerg. eff. April 10, 2003.

§59-396.12c.  Refusal to issue or renew, revocation or suspension of license - Grounds.

After notice and hearing pursuant to Article II of the Administrative Procedures Act, the Oklahoma Funeral Board may refuse to issue or renew, or may revoke or suspend, any license or registration for any one or combination of the following:

1.  Conviction of a felony shown by a certified copy of the record of the court of conviction;

2.  Conviction of a misdemeanor involving funeral services;

3.  Gross malpractice or gross incompetency, which shall be determined by the Board;

4.  False or misleading advertising as a funeral director or embalmer;

5.  Violation of any of the provisions of the Funeral Services Licensing Act or any violation of Sections 201 through 231 of Title 8 of the Oklahoma Statutes;

6.  Fraud or misrepresentation in obtaining a license;

7.  Using any casket or part thereof which has previously been used as a receptacle for, or in connection with, the burial or other disposition of dead human remains, unless the disclosure is made to the purchaser;

8.  Violation of any rules of the Board in administering the purposes of the Funeral Services Licensing Act;

9.  Use of intoxicating liquor sufficient to produce drunkenness in public, or habitual addiction to the use of habit-forming drugs or either;

10.  Solicitation of business, either personally or by an agent, from a dying individual or the relatives of a dead or individual with a terminal condition, as defined by the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, other than through general advertising;

11.  Refusing to properly release a dead human body to the custody of the person entitled to custody;

12.  Violating applicable state laws relating to the failure to file a death certificate, cremation permit, or prearrangement or prefinancing of a funeral;

13.  Failing to obtain other necessary permits as required by law in a timely manner;

14.  Failing to comply with the Funeral Rules of the Federal Trade Commission, 15 U.S.C., Section 57a(a);

15.  Failing to comply with any applicable provisions of the Funeral Services Licensing Act at the time of issuance or renewal;

16.  Improper issuance or renewal of a license or registration;

17.  Violating the provisions of subsection B of Section 396.12 of this title regarding advertisement of services at locations not licensed by the Board;

18.  The abuse of a corpse whereby a person knowingly and willfully signs a certificate as having embalmed, cremated, or prepared a dead human body for disposition when, in fact, the services were not performed as indicated;

19.  Simultaneous cremating of more than one human dead body without express written approval of the authorizing agent; or

20.  Cremating human remains without the permit required by Section 1-329.1 of Title 63 of the Oklahoma Statutes.

Added by Laws 1989, c. 297, § 11, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 64, § 12, eff. July 1, 1999; Laws 2003, c. 57, § 14, emerg. eff. April 10, 2003.

§59396.12d.  Violations  Penalties  Liabilities.

Any person who violates any of the provisions of the Funeral Services Licensing Act or rule or regulation promulgated or order issued pursuant thereto, after notice and hearing pursuant to Article II of the Administrative Procedures Act, shall be subject to any of the following penalties and liabilities authorized by the Funeral Services Licensing Act:

1.  License or certificate of apprenticeship revocation, denial, suspension or nonrenewal;

2.  Administrative fines;

3.  Injunctive proceedings; and

4.  Other disciplinary action.

Further, such person shall be subject to criminal penalties pursuant to the provisions of Section 396.24 of Title 59 of the Oklahoma Statutes.

Added by Laws 1989, c. 297, § 12, eff. Nov. 1, 1989.

§59-396.12e.  Administrative penalty and costs - Surrender of license in lieu of penalty.

A.  Any person or entity who has been determined by the Oklahoma Funeral Board to have violated any provision of the Funeral Services Licensing Act or any rule or order issued pursuant thereto may be liable for an administrative penalty.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

B.  The Board shall be authorized, at its discretion, to take action as the nature of the violation requires.  The Board shall have the authority to impose on the licensee, or certificate holder, as a condition of any adverse disciplinary action, the payment of costs expended by the Board in investigating and prosecuting the violation.  The costs may include but are not limited to staff time, salary and travel expenses, witness fees and attorney fees, and shall be considered part of the order of the Board.

C.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Board shall include, but not be limited to, consideration of the nature, circumstances and gravity of the violation and, with respect to the person or entity found to have committed the violation, the degree of culpability, the effect on ability of the person or entity to continue to do business and any show of good faith in attempting to achieve compliance with the provisions of the Funeral Services Licensing Act.  The Board shall make a report of any action to any entity deemed appropriate for transmittal of the public record but shall in no cause be held liable for the content of the reported action or be made a party to any civil liability action taken as a result of the discipline imposed by the Board.  All monies collected from the administrative penalties shall be deposited with the State Treasurer and by the State Treasurer placed in the "Fund of the Oklahoma Funeral Board", created pursuant to Section 17 of this act.

D.  Any license or certificate of apprenticeship holder may elect to surrender the license or certificate of apprenticeship of the person in lieu of said penalty but shall be forever barred from obtaining a reissuance of said license or certificate of apprenticeship.

Added by Laws 1989, c. 297, § 13, eff. Nov. 1, 1989.  Amended by Laws 1999, c. 64, § 13, eff. July 1, 1999; Laws 2003, c. 57, § 15, emerg. eff. April 10, 2003.

§59396.12f.  Complaints  Investigation  Hearing  Emergencies  Orders  Appeal  Service of instruments.

A.  Complaints against any person for alleged violations of the Funeral Services Licensing Act or of any of the rules issued pursuant thereto shall be in writing, signed by the complainant and filed with the executive director of the Oklahoma Funeral Board.  In addition to the general public, any member or employee of the Board, or the executive director of the Oklahoma Funeral Board, may sign a complaint for any violation of which the executive director has knowledge.  All complaints shall name the person complained of, and shall state the time and place of the alleged violations and the facts of which the complainant has knowledge.  Upon receiving a complaint, the Board shall examine the complaint, and determine whether there is a reasonable cause to believe the charges to be true.

B.  If upon inspection, investigation or complaint, or whenever the Board determines that there are reasonable grounds to believe that a violation of the Funeral Services Licensing Act or of any rule promulgated pursuant thereto has occurred, the Board shall give written notice to the alleged violator specifying the cause of complaint.  The notice shall require that the matters complained of be corrected immediately or that the alleged violator appear before the Board at a time and place specified in the notice and answer the charges.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection E of this section.

C.  The Board shall afford the alleged violator an opportunity for a fair hearing in accordance with the provisions of subsection F of this section not less than fifteen (15) days after receipt of the notice provided for in subsection B of this section.  On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon.  The Board shall give written notice of the order to the alleged violator and to any other persons who appeared at the hearing and made written request for notice of the order.  If the hearing is held before a hearing officer as provided for in subsection F of this section, the hearing officer shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Board which shall thereupon enter its order.  The Board may enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented.  The order of the Board shall become final and binding on all parties unless appealed to the district court pursuant to Article II of the Administrative Procedures Act, within thirty (30) days after notice has been sent to the parties.

D.  Whenever the Board finds that as a result of a violation of the Funeral Services Licensing Act or any rule promulgated thereto an emergency exists requiring immediate action to protect the public health or welfare, the Board may without notice or hearing issue an order stating the existence of an emergency and requiring that action be taken as it deems necessary to meet the emergency.  The order shall be effective immediately.  Any person to whom an order is directed shall comply with the order immediately but on application to the Board shall be afforded a hearing within ten (10) days of receipt of the notice.  On the basis of a hearing, the Board shall continue the order in effect, revoke it or modify it.  Any person aggrieved by an order continued after the hearing provided for in this subsection may appeal to the district court of the county in which the person resides, or in which the business of the person is located, within thirty (30) days of the Board's action.  The appeal when docketed shall have priority over all cases pending on the docket, except criminal cases.

E.  Except as otherwise expressly provided by law, any notice, order or other instrument issued by or pursuant to authority of the Board may be served on any person affected thereby personally, by publication or by mailing a copy of the notice, order or other instrument by registered mail directed to the person affected at his lastknown post office address as shown by the files or records of the Board.  Proof of service shall be made as in the case of service of a summons or by publication in a civil action or may be made by the affidavit of the person who did the mailing.  Proof of service shall be filed in the office of the Board.

Every certificate or affidavit of service made and filed as provided for in this subsection shall be prima facie evidence of the facts therein stated.  A certified copy thereof shall have like force and effect.

F.  The hearings authorized by this section may be conducted by the Board.  The Board may designate hearing officers who shall have the power and authority to conduct hearings in the name of the Board at any time and place.  The hearings shall be conducted in conformity with and records made thereof pursuant to Article II of the Administrative Procedures Act.

G.  All records on complaints filed against any licensee pursuant to the Funeral Services Licensing Act shall be exempt from the Oklahoma Open Records Act unless the Board gave written notice of the complaint pursuant to subsection B of this section.

Added by Laws 1989, c. 297, § 14, eff. Nov. 1, 1989.  Amended by Laws 2003, c. 57, § 16, emerg. eff. April 10, 2003.

§59-396.13.  Repealed by Laws 1989, p. 297, § 36, eff. Nov. 1, 1989.

§59-396.14.  Renumbered as § 396.1C of this title by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.15.  Repealed by Laws 2003, c. 57, § 30, emerg. eff. April 10, 2003.

§59396.16.  Records of Board  Contents  Public inspection.

The Board shall keep a record of its proceedings, and its acts relating to the issuance, refusal, renewal, suspensions and revocation of licenses.  This record shall contain the name, place of business, and residence of each registered embalmer and funeral director and registered apprentice, and the date and number of his certificate of registration.  This record shall be open to public inspection.

Added by Laws 1941, p. 241, § 17, emerg. eff. May 20, 1941.

§59396.17.  Board  Officers  Rules.

The Oklahoma Funeral Board shall have the power to select from its own members a president and a vice-president and to make, adopt, promulgate and enforce reasonable rules for the:

1.  Transaction of its business;

2.  Sanitary management of funeral homes;

3.  Work of embalmers and apprentices;

4.  Management of the Board's affairs;

5.  Betterment and promotion of the educational standards of the profession of embalming and the standards of service and practice to be followed in the profession of embalming and funeral directing in this state; and

6.  Carrying into effect of any of the provisions of the Funeral Services Licensing Act, as the Board may deem expedient, just and reasonable and consistent with the laws of this state.

Added by Laws 1941, p. 241, § 18, emerg. eff. May 20, 1941.  Amended by Laws 1945, p. 195, § 7, emerg. eff. April 28, 1945; Laws 1989, c. 297, § 15, eff. Nov. 1, 1989; Laws 2003, c. 57, § 18, emerg. eff. April 10, 2003.

§59-396.18.  Renumbered as § 396.1B of this title by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59396.19.  Act inapplicable when.

Nothing in this act shall apply to or in any manner interfere with the duties of any officer of local or state institutions, nor shall this act apply to any person simply furnishing a burial receptacle for the dead and burying the dead who were related to such person by blood or marriage, but not embalming or directing funerals.

Added by Laws 1941, p. 242, § 20, emerg. eff. May 20, 1941.

§59396.20.  Suspicion of crime  Embalming body without permission unlawful.

It shall be unlawful to embalm a dead human body when any fact within the knowledge or brought to the attention of the embalmer is sufficient to arouse suspicion of crime in connection with the cause of death of the deceased, until permission of the Chief Medical Examiner has been first obtained.

Added by Laws 1941, p. 242, § 21, emerg. eff. May 20, 1941.  Amended by Laws 2003, c. 57, § 20, emerg. eff. April 10, 2003.

§59-396.21.  Renumbered as § 396.1A of this title by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59396.22.  Meetings of Board.

Meetings of the Board shall be held at least twice a year at such places as may be designated by the Board.  Three members of the Board shall constitute a quorum.

Added by Laws 1941, p. 242, § 23, emerg. eff. May 20, 1941.

§59396.23.  Schools  Privileges.

Schools for teaching embalming shall have extended to them the same privileges as to the use of bodies for dissection while teaching as those granted in this state to medical colleges; provided, that such bodies must be obtained through the State Board of Health.

Added by Laws 1941, p. 242, § 24, emerg. eff. May 20, 1941.

§59396.24.  Violations  Penalties.

Any person, firm, association or corporation who violates any of the provisions of the Funeral Services Licensing Act shall be deemed guilty of a misdemeanor, and, upon conviction thereof, be punished by a fine of not more than Five Thousand Dollars ($5,000.00) or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 1941, p. 242, § 25, emerg. eff. May 20, 1941.  Amended by Laws 1970, c. 311, § 6, emerg. eff. April 27, 1970; Laws 1989, c. 297, § 16, eff. Nov. 1, 1989.

§59-396.25.  Repealed by Laws 2002, c. 460, § 47, eff. Nov. 1, 2002.

§59396.26.  Partial invalidity.

If any section of this act shall be declared unconstitutional for any reason, the remainder of this act shall not be affected thereby.

Added by Laws 1941, p. 243, § 27, emerg. eff. May 20, 1941.

§59396.27.  Risk of transmission of communicable disease  Precautions.

In handling and preparing dead human remains for final disposition, any person who comes in direct contact with an unembalmed dead human body or who enters a room where dead human bodies are being embalmed shall exercise all reasonable precautions to minimize the risk of transmitting any communicable disease from the body in accordance with federal regulations regarding the control of infectious diseases and occupational and workplace health and safety.

Added by Laws 1988, c. 153, § 4, eff. Jan. 1, 1989.  Amended by Laws 2003, c. 57, § 22, emerg. eff. April 10, 2003.

§59-396.28.  Funeral directors and embalmers from other states - Temporary permit.

In case of a catastrophe as declared by the executive director of the Board, funeral directors and embalmers from other states may be allowed to practice in this state.  A temporary permit may be issued to those persons, and the permit shall allow the persons to practice for a length of time as determined by the Board.

Added by Laws 1999, c. 64, § 16, eff. July 1, 1999.  Amended by Laws 2003, c. 57, § 23, emerg. eff. April 10, 2003.

§59-396.29.  Cremation - Intermingling - Liability for final disposition or cremation - Identification system - Disposition of unclaimed remains.

A.  The person charged by law with the duty of burying the body of a deceased person may discharge such duty by causing the body to be cremated as authorized and provided for in the following sections of this article, but the body of a deceased person shall not be disposed of by cremation, or other similar means, within the State of Oklahoma, except in a crematory duly licensed as provided for herein, and then only under a special permit for cremation issued in accordance with the provisions hereof.

B.  Upon the completion of each cremation, and insofar as is practicable, all of the recoverable residue of the cremation process shall be removed from the crematory and placed in a separate container so that the residue may not be commingled with the cremated remains of other persons.  Cremated remains of a dead human shall not be divided or separated without the prior written consent of the authorizing agent.

C.  A funeral director or funeral establishment that has received express written authorization for final disposition or cremation from the authorizing agent shall not be liable if the final disposition or cremation is performed in accordance with the provisions of the Funeral Services Licensing Act.  The funeral director or funeral establishment shall not be liable for following in a reasonable fashion the instructions of any persons who falsely represent themselves as the proper authorizing agents.

D.  Absent the receipt of a court order or other suitable confirmation of resolution, a funeral director or funeral establishment shall not be liable for refusing to accept human remains for final disposition or cremation if the funeral director or other agent of the funeral establishment:

1.  Is aware of any dispute concerning the final disposition or cremation of the human remains; or

2.  Has a reasonable basis for questioning any of the representations made by the authorizing agent.

E.  Each funeral establishment which offers or performs cremations shall maintain an identification system that ensures the ability of the funeral establishment to identify the human remains in its possession throughout all phases of the cremation process.  Upon completion of the cremation process, the crematory operator shall attest to the identity of the cremated remains and the date, time, and place the cremation process occurred on a form prescribed by rule of the Oklahoma Funeral Board.  The form shall accompany the human remains in all phases of transportation, cremation, and return of the cremated remains.

F.  The authorizing agent is responsible for the disposition of the cremated remains.  If, after sixty (60) calendar days from the date of cremation, the authorizing agent or the representative of the agent has not specified the ultimate disposition or claimed the cremated remains, the funeral establishment in possession of the cremated remains may dispose of the cremated remains in a dignified and humane manner in accordance with any state, county, or municipal laws or provisions regarding the disposition of cremated remains.  A record of this disposition shall be made and kept by the entity making the disposition.  Upon the disposition of unclaimed cremated remains in accordance with this subsection, the funeral establishment and entity which disposed the cremated remains shall be discharged from any legal obligation or liability concerning the disposition of the cremated remains.

Added by Laws 1963, c. 325, art. 3, § 328, operative July 1, 1963.  Amended by Laws 2003, c. 57, § 24, emerg. eff. April 10, 2003.  Renumbered from § 1-328 of Title 63 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.30.  Licenses - Requirements - Records and reports - Compliance with state and federal health and environmental laws - Inspections.

A.  No person shall dispose of the body of any deceased person by cremation or other similar means, within this state, without first having obtained from the Oklahoma Funeral Board an annual license to operate a crematory.

B.  Application for an annual license shall be made to the executive director of the Board upon forms prescribed and furnished by the executive director, shall give the location of the crematory, and any other information as the executive director shall require, and shall be accompanied by the crematory license fee pursuant to Section 396.4 of Title 59 of the Oklahoma Statutes.  Annual licenses shall expire on the 31st day of December each year, shall specify the name or names of the owners of the crematory and the location thereof, the funeral director in charge, and shall not be transferable either as to the ownership of the crematory, the funeral director in charge or as to the location thereof.  The first annual license issued for any crematory at any location shall not be issued by the executive director until the executive director has been satisfied:

1.  That the crematory is, or will be, so constructed as to be capable of reducing the body of a deceased person to a residue which shall not weigh more than five percent (5%) of the weight of the body immediately after death; and

2.  That the crematory has at least one operable crematory for cremation.

The requirement of paragraph 1 of this subsection may, but need not, be waived by the executive director for any subsequent annual license issued for the same crematory.

C.  All funeral establishments performing cremations shall have a licensed funeral director in charge.

D.  Each funeral establishment performing cremation services shall keep records as required by the Board to assure compliance with all laws relating to the disposition of dead human remains and shall file annually with the Board a report in the form prescribed by the Board describing the operations of the licensee, including the number of cremations performed, the disposition thereof, and any other information that the Board may require by rule.

E.  A funeral establishment performing cremation services shall be subject to all local, state, and federal health and environmental requirements and shall obtain all necessary licenses and permits from the Oklahoma Funeral Board, and the appropriate federal and state health and environmental authorities.

F.  Crematories licensed by the Board on the effective date of this act shall be exempt from the provisions of subsections C, D and E of this section until July 1, 2005.

G.  All crematories shall be subject to inspection, at all reasonable times, by the Board or its duly authorized agents or employees.

Added by Laws 1963, c. 325, art. 3, § 331, operative July 1, 1963.  Amended by Laws 2001, c. 75, § 2, eff. Nov. 1, 2001; Laws 2003, c. 57, § 25, emerg. eff. April 10, 2003.  Renumbered from § 1-331 of Title 63 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.31.  Rules for licensing, inspection, and regulation of crematories.

The Oklahoma State Board of Embalmers and Funeral Directors is authorized, pursuant to the Administrative Procedures Act, to adopt and promulgate rules necessary for the licensing, inspection, and regulation of crematories.

Added by Laws 2001, c. 75, § 3, eff. Nov. 1, 2001.  Renumbered from § 1-331.1 of Title 63 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.32.  Residue of cremated body.

The residue resulting from the cremation of the body of a deceased person may be transported in this state in any manner, without any permit therefor, and may be disposed of in any manner desired or directed by the person or persons charged by law with the duty of burying the body.

Added by Laws 1963, c. 325, art. 3, § 332, operative July 1, 1963.  Renumbered from § 1-332 of Title 63 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§59-396.33.  Cremation without license and permit a felony.

Disposing of the body of a deceased person by cremation or other similar means, within the State of Oklahoma, except in a crematory duly licensed as provided for in Section 25 of this act and under a special permit for cremation issued in accordance with the provisions of Section 1-329.1 of Title 63 of the Oklahoma Statutes, is hereby declared to be a felony.

Added by Laws 1963, c. 325, art. 3, § 333, operative July 1, 1963.  Amended by Laws 1997, c. 133, § 521, eff. July 1, 1999; Laws 2003, c. 57, § 26, emerg. eff. April 10, 2003.  Renumbered from § 1-333 of Title 63 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 521 from July 1, 1998, to July 1, 1999.

§59475.1.  Registration as engineer or land surveyor  Privilege.

In order to safeguard life, health and property, and to promote the public welfare, the practice of engineering and the practice of land surveying in this state are hereby declared to be subject to regulation in the public interest.  It shall be unlawful to practice or to offer to practice engineering or land surveying in this state, as defined in the provisions of Section 475.1 et seq. of this title, or to use in connection with any name or otherwise assume or advertise any title or description tending to convey the impression that any person is an engineer, professional engineer, land surveyor or professional land surveyor, unless such person has been duly licensed under the provisions of Section 475.1 et seq. of this title.  The practice of engineering or land surveying shall be deemed a privilege granted by the state through the State Board of Licensure for Professional Engineers and Land Surveyors, based on the qualifications of the individual as evidenced by a certificate of licensure, which shall not be transferable.

Added by Laws 1968, c. 245, § 1, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 1; Laws 1992, c. 165, § 1, eff. July 1, 1992; Laws 2005, c. 115, § 1, eff. Nov. 1, 2005.

§59-475.2.  Definitions.

As used in Section 475.1 et seq. of this title:

1.  "Engineer" means a person who, by reason of special knowledge and use of the mathematical, physical and engineering sciences and the principles and methods of engineering analysis and design, acquired by engineering education and engineering experience, is qualified, after meeting the requirements of Section 475.1 et seq. of this title and the regulations issued by the Board pursuant thereto, to engage in the practice of engineering;

2.  "Professional engineer" means a person who has been duly licensed as a professional engineer as provided in Section 475.1 et seq. of this title and the regulations issued by the Board pursuant thereto;

3.  "Engineer intern" means a person who complies with the requirements for education and experience and has passed an examination in the fundamental engineering subjects, as provided in Section 475.1 et seq. of this title and the regulations issued by the Board pursuant thereto;

4.  "Practice of engineering" means any service or creative work, the adequate performance of which requires engineering education, training and experience in the application of special knowledge of the mathematical, physical and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and design of engineering works and systems, planning the engineering use of land and water, teaching of advanced engineering subjects or courses related thereto, engineering research, engineering surveys, engineering studies, and the inspection or review of construction for the purposes of assuring compliance with drawings and specifications; any of which embraces such services or work, either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects, and industrial or consumer products or equipment of a mechanical, electrical, chemical, environmental, hydraulic, pneumatic or thermal nature, insofar as they involve safeguarding life, health or property, and including such other professional services as may be necessary to the design review and integration of a multidiscipline work, planning, progress and completion of any engineering services.

Design review and integration includes the design review and integration of those technical submissions prepared by others, including as appropriate and without limitation, engineers, architects, landscape architects, land surveyors, and other professionals working under the direction of the engineer.  The definition of design review and integration by engineers does not restrict the services other licensed professional disciplines are authorized to offer or perform by statute or regulation.

Engineering surveys include all survey activities required to support the sound conception, planning, design, construction, maintenance and operation of engineered projects, but exclude the surveying of real property for the establishment of land boundaries, rights-of-way, easements and the dependent or independent surveys or resurveys of the public land survey system.

A person or entity shall be construed to practice or offer to practice engineering, within the meaning and intent of Section 475.1 et seq. of this title who does any of the following:  practices any branch of the profession of engineering; by verbal claim, sign, advertisement, letterhead, card or in any other way represents such person to be a professional engineer, through the use of some other title implies that any person is a professional engineer or is licensed or qualified under Section 475.1 et seq. of this title; or who represents qualifications or ability to perform or who does practice engineering;

5.  "Professional land surveyor" or "land surveyor" means a person who has been duly licensed as a professional land surveyor pursuant to Section 475.1 et seq. of this title and the regulations issued by the Board pursuant thereto; and is a person who, by reason of special knowledge in the technique of measuring land and use of the basic principles of mathematics, the related physical and applied sciences and the relevant requirements of law for adequate evidence and all requisite to surveying of real property, acquired by education and experience, is qualified to engage in the practice of land surveying;

6.  "Land surveyor intern" means a person who complies with the requirements for education and experience, and has passed an examination in the fundamental land surveying subjects, as provided in Section 475.1 et seq. of this title and regulations issued by the Board pursuant thereto;

7.  a. "Practice of land surveying" means any service or work, the adequate performance of which involves the application of special knowledge of the principles of mathematics, methods of measurement, and the law for the determination and preservation of land boundaries.  "Practice of land surveying" includes, without limitation:

(1) restoration and rehabilitation of corners and boundaries in the United States Public Land Survey System or the subdivision thereof,

(2) obtaining and evaluating evidence for the determination of land boundaries,

(3) determination of the areas and elevations of land parcels,

(4) subdivision of land parcels into smaller parcels and/or the preparation of the descriptions thereof,

(5) measuring and platting underground mine workings,

(6) preparation of the control portions of geographic information systems and land information systems,

(7) establishment, restoration, and rehabilitation of land survey monuments and bench marks,

(8) preparation of land survey plats, condominium plats, monument records, and survey reports,

(9) surveying, monumenting, and platting of easements, and rights-of-way,

(10) measuring, locating, or establishing lines, angles, elevations, natural and man-made features in the air, on the surface of the earth, within underground workings, and on the beds of bodies of water for the purpose of determining areas and volumes,

(11) geodetic surveying, and

(12) any other activities incidental to and necessary for the adequate performance of the services described in this paragraph.

b. A person or entity shall be construed to practice or offer to practice land surveying, within the meaning and intent of Section 475.1 et seq. of this title who does any one of the following:  practices any branch of the profession of land surveying; by verbal claim, sign, advertisement, letterhead, card or in any other way represents such person to be a professional land surveyor or through the use of some other title implies that such person or entity is a professional land surveyor or that such person is registered, licensed, or qualified under Section 475.1 et seq. of this title; represents qualifications or ability to perform; or who does practice land surveying.

c. A person shall not be construed to practice or offer to practice land surveying, within the meaning and intent of Section 475.1 et seq. of this title, who merely acts as an agent of a purchaser of land surveying services.  Agents of a purchaser of land surveying services include, but are not limited to, real estate agents and brokers, title companies, attorneys providing title examination services, and persons who or firms that coordinate the acquisition and use of land surveying services.  The coordination of land surveying services includes, but is not limited to; sales and marketing of services, discussion of requirements of land surveys, contracting to furnish land surveys, review of land surveys, the requesting of revisions of land surveys, and making any and all modifications to surveys with the written consent of the land surveyor, and furnishing final revised copies to the land surveyor showing all revisions, the distribution of land surveys, and receiving payment for such services.  These actions do not constitute the practice of land surveying, and do not violate any part of Section 475.1 through 475.22a of this title or the Bylaws and Rules of the Oklahoma State Board of Licensure for Professional Engineers and Land Surveyors;

8.  "Board" means the State Board of Licensure for Professional Engineers and Land Surveyors;

9.  "Responsible charge" means direct control and personal supervision of engineering work or land surveying;

10.  "Rules of professional conduct for professional engineers and land surveyors" means those rules promulgated by the Board;

11.  "Firm" means any form of business entity, a private practitioner employing other licensed engineers, surveyors or licensed design professionals, or any person or entity using one or more fictitious names;

12.  "Direct Control" and "personal supervision" whether used separately or together mean active and personal management of the firm's personnel and practice including personal presence in the workplace to maintain charge of, and concurrent direction over, engineering or land surveying decisions and the instruments of professional services to which the licensee affixes the seal, signature, and date; and

13.  "Immediate direction" means the exercise of direct control and personal supervision over the personnel of a firm performing engineering or land surveying.

Added by Laws 1968, c. 245, § 2, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 2; Laws 1992, c. 165, § 2, eff. July 1, 1992; Laws 1999, c. 74, § 1, eff. Nov. 1, 1999; Laws 2005, c. 115, § 2, eff. Nov. 1, 2005.

§59-475.3.  State Board of Licensure for Professional Engineers and Land Surveyors.

A.  The State Board of Licensure for Professional Engineers and Land Surveyors is hereby re-created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law, whose duty it shall be to administer the provisions of Section 475.1 et seq. of this title.  The Board shall consist of four professional engineers and two professional land surveyors, at least one of whom is not a professional engineer, all of whom shall be appointed by the Governor, with the advice and consent of the Senate.  The Governor shall also appoint one lay member.  The engineers and land surveyors shall be appointed by the Governor preferably from a list of nominees submitted by the respective professional engineering or land surveying societies of this state, and shall have the qualifications required by Section 475.4 of this title.

B.  Each member of the Board shall file with the Secretary of State a written oath or affirmation for the faithful discharge of official duties.

C.  Appointments to the Board shall be in such manner and for such period of time so that no two terms, with the exception of the lay member, shall expire in the same year.  On the expiration of the term of any member, except the lay member, the Governor shall in the manner herein provided appoint for a term of six (6) years a professional engineer or professional land surveyor having the qualifications required in Section 475.4 of this title.  The lay member of the Board shall be appointed by the Governor to a term coterminous with that of the Governor.  The lay member shall serve at the pleasure of the Governor.  Provided, the lay member may continue to serve after the expiration of the member's term until such time as a successor is appointed.  Members may be reappointed to succeed themselves.  Each member may hold office until the expiration of the term for which appointed or until a successor has been duly appointed and has qualified.  In the event of a vacancy on the Board due to resignation, death or for any cause resulting in an unexpired term, if not filled within three (3) months, the Board may appoint a provisional member to serve in the interim until the Governor acts.

Added by Laws 1968, c. 245, § 3, emerg. eff. April 26, 1968.  Amended by Laws 1980, c. 287, § 1, eff. July 1, 1980; Laws 1982, c. 297, § 3; Laws 1986, c. 31, § 1, eff. July 1, 1986; Laws 1992, c. 4, § 1; Laws 1992, c. 165, § 3, eff. July 1, 1992; Laws 1998, c. 37, § 1; Laws 2004, c. 26, § 1; Laws 2005, c. 115, § 3, eff. Nov. 1, 2005.

§59475.4.  Qualifications of Board members.

Each engineer member of the Board shall be a citizen of the United States and resident of this state.  The member shall have been engaged in the lawful practice of engineering for at least ten (10) years.  The member shall have been in responsible charge of engineering projects for at least five (5) years and shall be a licensed professional engineer in this state.  Each land surveyor member of the Board shall be a citizen of the United States and a resident of this state.  The member shall have been engaged in the lawful practice of land surveying as a land surveyor for at least ten (10) years.  The member shall have been in responsible charge of land surveying projects for at least five (5) years and shall be a licensed professional land surveyor in this state.

Added by Laws 1968, c. 245, § 4, emerg. eff. April 26, 1968.  Amended by Laws 1980, c. 287, § 2, eff. July 1, 1980; Laws 1982, c. 297, § 4; Laws 1992, c. 165, § 4, eff. July 1, 1992; Laws 2005, c. 115, § 4, eff. Nov. 1, 2005.

§59475.6.  Removal of Board members  Vacancies.

The Governor may remove any member of the Board for misconduct, incompetence, neglect of duty or any sufficient cause, in the manner prescribed by law for removal of state officials.  Vacancies in the membership of the Board shall be filled for the unexpired term by appointment by the Governor as provided in Section 475.3 of this title.

Added by Laws 1968, c. 245, § 6, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 6; Laws 2005, c. 115, § 5, eff. Nov. 1, 2005.

§59475.7.  Meetings  Officers  Quorum.

The Board shall hold at least four regular meetings each year.  Special meetings may be held as the bylaws of the Board provide.  The Board shall elect or appoint annually the following officers:  Chair, Vice Chair, and Secretary.  A quorum of the Board shall consist of a majority of the full Board that includes at least one professional land surveyor member.

Added by Laws 1968, c. 245, § 7, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 7; Laws 1992, c. 165, § 5, eff. July 1, 1992; Laws 2005, c. 115, § 6, eff. Nov. 1, 2005.

§59475.8.  Powers and authority of Board.

A.  The Board shall have the power to adopt and amend all bylaws and rules of procedure, not inconsistent with the Constitution and laws of this state or Section 475.1 et seq. of this title, including the adoption and promulgation of Rules of Professional Conduct for Professional Engineers and Land Surveyors, which may be reasonably necessary for the proper performance of its duties and the regulation of its proceedings, meetings, records, examinations and the conduct thereof.  These actions by the Board shall be binding upon persons licensed under Section 475.1 et seq. of this title and shall be applicable to firms holding a certificate of authorization.  The Board shall adopt and have an official seal, which shall be affixed to each certificate issued.  The Board shall have the further power and authority to:

1.  Establish and amend minimum standards for the practice of engineering and land surveying;

2.  Establish continuing education requirements for renewal of professional engineering and professional land surveyor licenses;

3.  Promulgate rules concerning the ethical marketing of professional engineering and land surveying services;

4.  Upon good cause shown, as hereinafter provided, deny the issuance of a certificate of licensure or certificate of authorization or suspend, revoke or refuse to renew certificates of licensure or certificates of authorization previously issued, and upon proper showing to review, affirm, reverse, vacate or modify its orders with respect to such denial, suspension, revocation or refusal to renew; and

5.  Levy administrative penalties against any person or entity who or which violates any of the provisions of Section 475.1 et seq. of this title or any rule or regulation promulgated pursuant thereto.  The Board is hereby authorized to initiate disciplinary, prosecutorial and injunctive proceedings against any person or entity who or which has violated any of the provisions of Section 475.1 et seq. of this title or any rule or regulation of the Board promulgated pursuant thereto.  The Board shall investigate alleged violations of the provisions of Section 475.1 et seq. of this title or of the rules or regulations, orders or final decisions of the Board.

B.  In carrying into effect the provisions of Section 475.1 et seq. of this title, the Board, under the hand of its Chair, Vice Chair, or Executive Director and the seal of the Board, may subpoena witnesses and compel their attendance, and may also require the submission of books, papers, documents or other pertinent data, in any disciplinary matters, or in any case wherever a violation of Section 475.1 et seq. of this title is alleged.  Upon failure or refusal to comply with any such order of the Board, or upon failure to honor its subpoena, as herein provided, the Board may apply to a court of proper jurisdiction for an order to enforce compliance with same.

C.  The Board is hereby authorized in the name of the state to apply for relief by injunction in the established manner provided in cases of civil procedure, without bond, to enforce the provisions of Section 475.1 et seq. of this title, or to restrain any violation thereof.  In such proceedings, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.  The members of the Board shall not be personally liable under this proceeding.

D.  The Board may subject an applicant for licensure or a licensee to such examinations as it deems necessary to determine the applicant's or licensee's qualifications.  The Board may dispose of a formal complaint against a licensee for a violation of Section 475.1 et seq. of this title by an order that a licensee shall complete the examinations as the Board deems necessary to determine the qualifications of the licensee, and upon the initial failure or refusal to successfully complete the examination, within the time ordered, place conditions on the license of the licensee to practice and order other remedies until competence is demonstrated.

E.  No action or other legal proceedings for damages shall be instituted against the Board or against any Board member or employee of the Board for any act done in good faith and in the intended performance of any power granted under Section 475.1 et seq. of this title or for any neglect or default in the performance or exercise in good faith of any such duty or power.

Added by Laws 1968, c. 245, § 8, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 8; Laws 1992, c. 165, § 6, eff. July 1, 1992; Laws 2005, c. 115, § 7, eff. Nov. 1, 2005.

§59475.9.  Professional Engineers and Land Surveyors Fund - Expenditures - Audits.

A.  The Executive Director of the Board shall be responsible for accounting for all monies derived under the provisions of Section 475.1 et seq. of this title.  This fund shall be known as the "Professional Engineers and Land Surveyors Fund", and shall be deposited with the State Treasurer, and shall be paid out only upon requisitions submitted by the Secretary or Executive Director.  All monies in this fund are hereby specifically appropriated for the use of the Board, and the Board shall pay into the General Revenue Fund of the state an amount equal to ten percent (10%) of all funds received at the end of each fiscal year.

B.  The Board shall obtain an office, secure such facilities, and employ, direct, discharge and define the duties and salaries of an Executive Director, Principal Assistant, Director of Enforcement, and such clerical or other assistants as are necessary for the proper performance of its work.  The Board shall make expenditures from the fund created in subsection A of this section for any purpose which, in the opinion of the Board, is reasonably necessary for the proper performance of its duties under Section 475.1 et seq. of this title, including examination administration fees, the expenses of the Board's delegates to meetings of and membership fees to the National Council of Examiners for Engineering and Surveying, meaning the national nonprofit organization composed of engineering and land surveying licensing boards commonly called NEECS, and any of its subdivisions, as provided in the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  Under no circumstances shall the total amount of warrants issued in payment of the expenses and compensation provided for in Section 475.1 et seq. of this title exceed the amount of monies in the fund.

C.  The fund shall be audited annually by the State Auditor and Inspector.

Added by Laws 1968, c. 245, § 9, emerg. eff. April 26, 1968.  Amended by Laws 1980, c. 159, § 11, emerg. eff. April 2, 1980; Laws 1982, c. 297, § 9; Laws 1992, c. 165, § 7, eff. July 1, 1992; Laws 2005, c. 115, § 8, eff. Nov. 1, 2005.

§59475.10.  Record of proceedings and applications - Evidentiary use - Annual reports - Confidentiality.

A.  The Board shall keep a record of its proceedings and of all applications for licensure, which record shall show:

1.  The name, date of birth and lastknown address of each applicant;

2.  The date of application;

3.  The place of business of the applicant;

4.  The education, experience and other qualifications of the applicant;

5.  The type of examination required;

6.  Whether or not the applicant was rejected;

7.  Whether or not a certificate of licensure was granted;

8.  The date of the action of the Board; and

9.  Such other information as may be deemed necessary by the Board.

B.  The record of the Board shall be prima facie evidence of the proceedings of the Board and a transcript thereof, duly certified by the Secretary under seal, shall be admissible as evidence with the same force and effect as if the original were produced.

C.  The Board shall submit, upon request from the Governor, a report of its transactions of the preceding year, including a complete statement of the receipts and expenditures of the Board, attested by affidavits of its Chairman and its Secretary.

D.  Board records and papers of the following class may be kept confidential by the Board:  examination materials, file records of examination problem solutions, letters of inquiry and reference concerning applicants, Board inquiry forms concerning applicants, investigation files, and all other matters of like confidential nature.

Added by Laws 1968, c. 245, § 10, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 10; Laws 1992, c. 165, § 8, eff. July 1, 1992; Laws 2005, c. 115, § 9, eff. Nov. 1, 2005.

§59475.11.  Rosters.

Complete rosters showing the names and lastknown addresses of all professional engineers and professional land surveyors shall be maintained and made available to the licensees and the public.

Added by Laws 1968, c. 245, § 11, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 11; Laws 1992, c. 165, § 9, eff. July 1, 1992; Laws 2005, c. 115, § 10, eff. Nov. 1, 2005.

§59475.12.  Qualifications for licensure.

A.  Engineer

To be eligible for admission for examination for a professional engineer, or an engineer intern, an applicant must be of good character and reputation and shall submit five references with application for licensure as a professional engineer, three of which shall be professional engineers having personal knowledge of the applicant's engineering experience, or, in the case of an application for certification as an engineer intern, by three character references.

The following shall be considered as minimum evidence satisfactory to the Board that the applicant is qualified for licensure as a professional engineer, or for certification as an engineer intern, respectively:

1.  As a professional engineer:

a. Licensure by Comity or Endorsement  A person holding a certificate of registration or licensure to engage in the practice of engineering issued by a proper authority based on requirements that do not conflict with the provisions of Section 475.1 et seq. of this title and were of a standard not lower than that specified in the applicable licensure act in effect in this state at the time such certificate was issued, may, upon application, be licensed without further examination.

b. Graduation, Experience and Examination  A graduate of an engineering program of four (4) years or more approved by the Board as being of satisfactory standing, and following the date of degree, a specific record of an additional four (4) years or more of progressive experience on engineering projects of a grade and character which indicates to the Board that the applicant may be competent to practice engineering, shall be admitted to an eighthour written examination in the fundamentals of engineering, and, if passed, then shall be admitted to an eighthour written examination in the principles and practice of engineering.  Upon passing such examinations, the applicant shall be granted a certificate of licensure to practice engineering in this state, if otherwise qualified.

c. Alternative Graduation, Experience and Education  A graduate of an engineering or related science program of four (4) years or more, other than the ones approved by the Board as being of satisfactory standing and following the date of degree, a specific record of six (6) years or more of progressive experience on engineering projects of a character and grade which indicates to the Board that the applicant may be competent to practice engineering shall be admitted to an eighthour written examination in the fundamentals of engineering and, if passed, then shall be admitted to an eighthour written examination in the principles and practice of engineering.  Upon passing such examination, the applicant shall be granted a certificate of licensure to practice engineering in this state, if otherwise qualified.

d. Engineering Teaching  Engineering teaching in a college or university offering an approved engineering program of four (4) years or more may be considered as engineering experience.

2.  As an engineer intern:

The following shall be considered as minimum evidence that the applicant is qualified for certification as an engineer intern:

a. Graduation and Examination  A graduate of an engineering program of four (4) years or more approved by the Board as being of satisfactory standing, shall be admitted to an eighthour written examination in the fundamentals of engineering.  Upon passing such examination, the applicant shall be certified or enrolled as an engineer intern, if otherwise qualified.

b. Alternative Graduation, Experience and Examination  A graduate of an engineering or related science curriculum of four (4) years or more, other than the ones approved by the Board as being of satisfactory standing, and following the date of degree, a specific record of one (1) year or more of progressive experience in engineering projects of a grade and character satisfactory to the Board shall be admitted to an eighthour written examination in the fundamentals of engineering.  Upon passing such examination, the applicant shall be certified or enrolled as an engineer intern, if otherwise qualified.

B.  Land Surveyor

To be eligible for admission to examination for a professional land surveyor or land surveyor intern, an applicant must be of good character and reputation and shall submit five references with application for licensure as a professional land surveyor, three of which shall be licensed land surveyors having personal knowledge of the applicant's land surveying experience; or in the case of an applicant for certification as a land surveyor intern, by three character references.

The evaluation of a professional land surveyor applicant's qualifications shall include consideration of the applicant's education, technical and land surveying experience, and recommendations by references.  The land surveyor intern applicant's qualifications may be reviewed at an interview if the Board deems it necessary.  Educational credits for courses undertaken shall be determined by the Board.

One of the following shall be considered as minimum evidence satisfactory to the Board that the applicant is qualified for licensure as a professional land surveyor or for certification as a land surveyor intern, respectively.

1.  As a land surveyor:

a. Licensure by Comity or Endorsement  A person holding a certificate of licensure to engage in the practice of land surveying issued by a proper authority based on comparable qualifications satisfactory to the Board, will be given comity consideration.  However, the person may be required to take such examinations as the Board deems necessary to determine the person's qualifications, but in any event, the person shall be required to pass a written examination of such duration as established by the Board, which shall include questions on laws, procedures and practices pertaining to land surveying in this state.

b. Graduation, Experience and Examination  A graduate of a surveying program of two (2) years or more approved by the Board as being of satisfactory standing and a specific record of an additional four (4) years of combined office and field experience satisfactory to the Board in land surveying of which a minimum of two (2) years' experience has been in responsible charge of land surveying projects under the supervision of a professional land surveyor, shall be admitted to an eighthour written examination in the fundamentals of land surveying and, if passed, then shall be admitted to an eighthour written examination in the principles and practice of land surveying.  Upon passing such examination, the applicant shall be granted a certificate of licensure to practice land surveying in this state, if otherwise qualified.  Provided, an applicant under this paragraph shall not be admitted to the fundamentals of land surveying examination after July 1, 2008, unless the applicant is a graduate of a surveying program of two (2) years or more accredited by an accrediting body approved by the Board.

c. Alternative Graduation, Experience and Examination  A graduate of a surveying or related science program of two (2) years or more, other than the programs approved by the Board as being of satisfactory standing, and a specific record of an additional six (6) years of combined office and field experience satisfactory to the Board in land surveying of which a minimum of two (2) years' experience has been in responsible charge of land surveying projects under the supervision of a professional land surveyor, shall be admitted to an eighthour written examination in the fundamentals of land surveying, and, if passed, then shall be admitted to an eighthour written examination in the principles and practice of land surveying.  Upon passing such examination, the applicant shall be granted a certificate of licensure to practice land surveying in this state, if otherwise qualified.  Provided, an applicant under this paragraph shall not be admitted to the fundamentals of land surveying examination after July 1, 2008, unless the applicant is a graduate of a surveying or related science program of four (4) years or more other than the programs approved by the Board as being of satisfactory standing.

d. Long Established Practice and Examination  An applicant with a specific record of nine (9) years or more of practice in land surveying, of which at least five (5) years have been in responsible charge of important land surveying work, and of a grade and character satisfactory to the Board which indicates to the Board that the applicant may be competent to practice land surveying shall be admitted to an eighthour written examination in the fundamentals of land surveying, and, if passed, then shall be admitted to an eighthour written examination in the principles and practice of land surveying.  Upon passing such examination, the applicant shall be granted a certificate of licensure to practice land surveying in this state, if otherwise qualified.  Provided, after July 1, 2014, "Long Established Practice and Examination", as specified in this paragraph, shall not be considered by the Board as minimum evidence that an applicant is qualified for licensure as a professional land surveyor.

2.  As a land surveyor intern:

a. Graduation and Examination  A graduate of a surveying program of two (2) years or more approved by the Board as being of satisfactory standing shall be admitted to an eighthour written examination in the fundamentals of land surveying.  Upon passing such examination, the applicant shall be certified or enrolled as a land surveyor intern, if otherwise qualified.  Provided, an applicant under this paragraph shall not be admitted to the fundamentals of land surveying examination after July 1, 2008, unless the applicant is a graduate of a surveying program of two (2) years or more accredited by an accrediting body approved by the Board.

b. Alternative Graduation, Experience and Examination  A graduate of a land surveying or related science program of two (2) years or more other than the ones approved by the Board as being of satisfactory standing, and a specific record of four (4) years of combined education, office and field experience in land surveying satisfactory to the Board shall be admitted to an eighthour written examination in the fundamentals of land surveying.  Upon passing such examination, the applicant shall be certified or enrolled as a land surveyor intern, if otherwise qualified.  Provided, an applicant under this paragraph shall not be admitted to the fundamentals of land surveying examination after July 1, 2008, unless the applicant is a graduate of a surveying or related science program of four (4) years or more other than programs approved by the Board as being of satisfactory standing.

Added by Laws 1968, c. 245, § 12, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 12; Laws 1992, c. 165, § 10, eff. July 1, 1992; Laws 2005, c. 115, § 11, eff. Nov. 1, 2005.

§59475.13.  Application form - Certified council record in lieu of form - Fees.

A.  1.  Application for licensure as a professional engineer or professional land surveyor or certification as an engineer intern or land surveyor intern shall be on a form prescribed and furnished by the Board.  It shall contain statements made under oath, showing the applicant's education and a detailed summary of technical and engineering or land surveying experience and shall include the names and complete mailing addresses of the references, none of whom may be members of the Board.

2.  The Board may accept the certified information contained in a valid council record issued by the National Council of Examiners for Engineering and Surveying for professional engineer or professional land surveyor applicants in lieu of the same information that is required on the form prescribed and furnished by the Board.

B.  1.  The application fees shall be established by the Board in amounts not to exceed One Hundred Dollars ($100.00) for licensure as a professional engineer or professional land surveyor and Twentyfive Dollars ($25.00) for certification as an engineer intern or land surveyor intern which shall accompany the application.

2.  The certification fee for a firm shall be established by the Board in an amount not to exceed Three Hundred Dollars ($300.00), and shall accompany the application.

3.  Should the Board deny the issuance of a certificate of licensure to any applicant, including the application of a firm for a certificate of authorization, the fee shall be retained as an application fee.

Added by Laws 1968, c. 245, § 13, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 13; Laws 1992, c. 165, § 11, eff. July 1, 1992; Laws 2005, c. 115, § 12, eff. Nov. 1, 2005.

§59475.14.  Examinations.

A.  The examination shall be held at such times and places as the Board directs.  The passing score for each separate administration of an exam shall be set by the Board.

B.  Written examinations may be taken only after the applicant has met other minimum requirements as set forth in Section 475.12 of this title, and has been approved by the Board for admission to one or more of the following examinations:

1.  Fundamentals of Engineering;

2.  Principles and Practice of Engineering;

3.  Fundamentals of Land Surveying;

4.  Principles and Practice of Land Surveying;

5.  Oklahoma Law and Surveying; and

6.  Oklahoma Law and Engineering.

C.  A candidate failing an examination may apply for the next examination, which may be granted upon payment of an application fee established by the Board, provided the failing grade on the examination is equal to or above fifty (50) points.  An applicant failing an examination by a score of less than fifty (50) points shall not be admitted to reexamination except by an approved application for an examination administered not earlier than one (1) year after the failed exam was administered.  Before the readmission to the examination, in the event of a second failure, the applicant must provide the Board with evidence of having acquired the necessary additional knowledge to qualify.

D.  The applicant shall pay all fees established by the Board for examination documents and grading.  The Board will advise the applicant of the fees required, and the required fees shall be paid by the applicant in advance of the examination.

E.  The Board may prepare and adopt specifications for the written examinations in engineering and land surveying.  They shall be published and be available to the public and to any person interested in being licensed as a professional engineer or as a professional land surveyor.

Added by Laws 1968, c. 245, § 14, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 14; Laws 1992, c. 165, § 12, eff. July 1, 1992; Laws 2005, c. 115, § 13, eff. Nov. 1, 2005.

§59475.15.  Certificate of licensure - Seal  Intern enrollment card.

A.  The Board shall issue to any applicant who, in the opinion of the Board, has met the requirements of Section 475.1 et seq. of this title, a certificate of licensure giving the licensee proper authority to practice in this state.  The certificate of licensure for an engineer shall carry the designation "Professional Engineer" and for a land surveyor, "Professional Land Surveyor".  It shall give the full legal name and license number of the licensee and shall be signed by the Chair and the Secretary under seal of the Board.

B.  This certificate shall be prima facie evidence that the person named therein is entitled to all rights, privileges and responsibilities of a professional engineer or professional land surveyor, while said certificate remains effective.

C.  Each licensee hereunder must, upon licensure, obtain a seal, the design and use of which are described below.  It shall be unlawful for a licensee to affix, or permit the seal to be affixed, to any document as listed below after the expiration or revocation of a certificate of licensure, or for the purpose of aiding or abetting any other person to evade or attempt to evade any provision of Section 475.1 et seq. of this title.

1.  The seal shall be a rubber stamp, an electronically digitized seal, printed seal, or a metal impression seal.  Whenever the seal is applied, the original handwritten signature of the licensee and handwritten date of signature shall be written adjacent to or across the seal.  No further words or wording are required.  A facsimile signature or electronically digitized signature will not be acceptable.

2.  The seal and dated signature shall be placed on all final specifications, land surveys, reports, plats, drawings, plans, design information and calculations whenever presented to a client, a user, or any public or governmental agency.

3.  The seal shall be placed on all originals, tracings or other reproducible documents and shall be signed and dated by the licensee in such a manner that the seal, signature and date will be legible when reproduced.  The application of the handwritten, dated signature of the licensee to the sealed document shall constitute certification that the work thereon was done by the licensee or under the direct supervision or control of the licensee.

4.  In the case where multiple licensees are involved, each sheet in a set of drawings shall contain the seal and dated signature of the licensee responsible for that portion of the work.  For bound documents produced by multiple licensees, either each document in the bound set shall be sealed, signed, and dated by the licensee in responsible charge for each document, or the cover sheet or index page shall be sealed, signed, and dated by each licensee with the responsibility of each licensee clearly indicated.

5.  In the case of a firm, each separate document, the first page of a bound document, and, in the case of multiple licensees, the portion of the work for which each firm is responsible, shall also show the name of the firm, the firm's Certificate of Authorization number, and the renewal date of the Certificate of Authorization.

6.  In the case where the work consists of a letter or report, or a permanently bound set of calculations or specifications, the  licensee is only required to sign, seal and date the first page, title page or signature page.

7.  A licensee shall not seal, sign, date, or allow a seal or signature of a licensee to appear on any work that is not prepared by the licensee or under the direct control and personal supervision of the licensee.

8.  In the case of a temporary permit issued to a licensee of another state, the permit holder shall affix the seal from the resident state, together with the temporary permit number from this Board and the permit holder's original handwritten signature and date, to all work authorized by the temporary permit for which the permit holder is responsible.

9.  The design of the seal shall be determined by the Board; however, the following minimum information shall be on the seal:

a. the words "State of Oklahoma",

b. the name of the licensee,

c. the license number of the licensee, and

d. the words "Licensed Professional Engineer" or "Licensed Professional Land Surveyor"; existing seals containing the words "Registered Land Surveyor", "Registered Professional Land Surveyor", and "Registered Professional Engineer" may continue to be used.

D.  The Board shall issue to any applicant who, in the opinion of the Board, has met the requirements of Section 475.1 et seq. of this title, an enrollment card as an engineer intern or land surveyor intern which indicates that applicant's name has been recorded as such in the Board office.  The engineer intern or land surveyor intern enrollment card does not authorize the holder to practice as a professional engineer or professional land surveyor.

Added by Laws 1968, c. 245, § 15, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 15; Laws 1992, c. 165, § 13, eff. July 1, 1992; Laws 2005, c. 115, § 14, eff. Nov. 1, 2005.

§59475.16.  Term of certificate - Notice of expiration date - Renewal.

A.  The Board shall issue certificates of licensure and certificates of authorization for firms for a term of twentyfour (24) months.

B.  It shall be the duty of the Executive Director to notify every person licensed under Section 475.1 et seq. of this title, and every firm holding a certificate of authorization under Section 475.1 et seq. of this title, of the date of the expiration of said certificate of licensure or certificate of authorization, and the amount of the fee required for its renewal.  Such notice shall be mailed to the licensee or firm at the lastknown address as shown in the records of the Board at least one (1) month in advance of the date of the expiration of the certificate.

C.  Renewal may be affected at any time prior to or during the month of expiration by the payment of a fee as established by the Board.  Renewal of an expired certificate may be affected under rules promulgated by the Board regarding requirements for reexamination and penalty fees.

Added by Laws 1968, c. 245, § 16, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 16; Laws 1992, c. 165, § 14, eff. July 1, 1992; Laws 2005, c. 115, § 15, eff. Nov. 1, 2005.

§59475.17.  Lost or destroyed certificates  Replacement.

A new certificate of licensure or certificate of authorization, to replace any certificate lost, destroyed or mutilated, may be issued, subject to the rules of the Board.

Added by Laws 1968, c. 245, § 17, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 17; Laws 2005, c. 115, § 16, eff. Nov. 1, 2005.

§59475.18.  Disciplinary actions - Grounds - Rules of Professional Conduct.

A.  The Board shall have the power to suspend, revoke or refuse to issue, restore or renew a certificate of authorization for a firm, or a certificate of licensure of, or place on probation, fine or reprimand any firm, professional engineer, professional land surveyor or engineer intern or land surveyor intern who is found guilty of:

1.  The practice of any fraud or deceit in obtaining or attempting to obtain or renew a certificate of licensure, or a certificate of authorization;

2.  Any gross negligence, incompetence or misconduct, in the practice of engineering or land surveying;

3.  Conviction of or entry of a plea of nolo contendere to any crime under the laws of the United States, or any state or territory thereof, which is a felony, whether related to practice or not; and conviction of or entry of a plea of nolo contendere to any crime, whether a felony, misdemeanor, or otherwise, an essential element of which is dishonesty or which is related to the practice of engineering or land surveying;

4.  Failure to comply with any of the provisions of Section 475.1 et seq. of this title or any of the rules or regulations pertaining thereto;

5.  Violation of the laws or rules of another state, territory, the District of Columbia, a foreign country, the United States government, or any other governmental agency, if at least one of the violations is the same or substantially equivalent to those contained in this section;

6.  Failure, within thirty (30) days, to provide information requested by the Board as a result of a formal or informal complaint to the Board which would indicate a violation of Section 475.1 et seq. of this title;

7.  Knowingly making false statements or signing false statements, certificates or affidavits;

8.  Aiding or assisting another person or entity in violating any provision of Section 475.1 et seq. of this title or the rules or regulations pertaining thereto;

9.  Violation of any terms of probation or suspension imposed by the Board, or using a seal or practicing engineering or land surveying while the professional engineer's license or land surveyor's license is suspended, revoked, nonrenewed or inactive;

10.  Signing, affixing the professional engineer's or land surveyor's seal, or permitting the professional engineer's or land surveyor's seal or signature to be affixed to any specifications, reports, drawings, plans, design information, construction documents, calculations, other documents, or revisions thereof, which have not been prepared by, or under the direct control and personal supervision of the professional engineer or land surveyor in responsible charge;

11.  Engaging in dishonorable, unethical or unprofessional conduct of a character likely to deceive, defraud or harm the public;

12.  Providing false testimony or information to the Board;

13.  Habitual intoxication or addiction to the use of alcohol or to the illegal use of a controlled dangerous substance;

14.  Violating the Oklahoma Minimum Standards for the Practice of Land Surveying; and

15.  Nonpayment of fees when due, or nonpayment for a period longer than ninety (90) days after the due date for payment of costs, or administrative penalties assessed by the Board shall result in revocation of the certificate of authority or certificate of licensure.

B.  The Board shall prepare and adopt Rules of Professional Conduct for Professional Engineers and Land Surveyors as provided for in Section 475.8 of this title, which shall be made available in writing to every licensee and applicant for licensure under Section 475.1 et seq. of this title.  The Board may revise and amend these Rules of Professional Conduct for Professional Engineers and Land Surveyors from time to time and shall notify each licensee, in writing, of such revisions or amendments.

C.  The Board shall have the power to:

1.  Revoke a certificate of authorization;

2.  Suspend a certificate of authorization for a period of time, not exceeding two (2) years, of any firm of which one or more of its officers or directors have been guilty of any conduct which would authorize a revocation or suspension of their certificates of licensure under the provisions of this section;

3.  Place a licensee on probation for a period of time and subject to such conditions as the Board may specify; or

4.  Levy a fine in an amount not to exceed Two Hundred Fifty Dollars ($250.00) for each count or separate offense.

D.  Principles of a firm who do not obtain a certificate or authorization as required by Section 475.1 et seq. of this title may be subject to revocation of individual licensure.

Added by Laws 1968, c. 245, § 18, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 18; Laws 1992, c. 165, § 15, eff. July 1, 1992; Laws 2005, c. 115, § 17, eff. Nov. 1, 2005.

§59475.19.  Allegations of violations - Notice and hearing - Appeal.

A.  Any person may bring allegations of violations of Section 475.1 et seq. of this title against any person, licensee, or against any firm.  All allegations shall be timely investigated by the Board and, unless determined unfounded or trivial by the Board, or unless settled by mutual accord, shall be filed as formal complaints by the Board.

B.  The time and place for said hearing shall be fixed by the Board, and a copy of the charges, together with a notice of the time and place of hearing, shall be personally served on or mailed to the lastknown address of such person, licensee, or firm, at least thirty (30) days before the date fixed for the hearing.  At any hearing, the accused shall have the right to appear in person or by counsel, or both, to crossexamine witnesses in their defense, and to produce evidence and witnesses in their own defense.  If the accused fails or refuses to appear, the Board may proceed to hear and determine the validity of the charges.

C.  If, after such hearing, a majority of the Board vote in favor of sustaining any one or more of the charges, the Board shall reprimand, fine in an amount not to exceed Two Hundred Fifty Dollars ($250.00) for each count or separate offense, levy administrative penalties pursuant to Section 475.20 of this title, place on probation for a period of time and subject to such conditions as the Board may specify, refuse to issue, restore, renew, suspend or revoke the individual's certificate of licensure, or the firm's certificate of authorization.

D.  Any person, licensee, or firm, aggrieved by any action of the Board in levying a fine, denying, suspending, refusing to issue, restore or renew or revoking the certificate of licensure of the person, or its certificate of authorization, may appeal therefrom to the proper court under normal civil procedures.

E.  The Board may, upon petition of an individual licensee or firm holding a certificate of authorization, reissue a certificate of licensure or authorization, provided that a majority of the members of the Board vote in favor of such issuance.

Added by Laws 1968, c. 245, § 19 , emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 19; Laws 1992, c. 165, § 16, eff. July 1, 1992; Laws 2005, c. 115, § 18, eff. Nov. 1, 2005.

§59-475.20.  Criminal and administrative penalties - Legal counsel.

A.  Criminal penalties:

Any person or entity who practices, or offers to practice, engineering or land surveying in this state without being licensed by the State Board of Professional Engineers and Land Surveyors in accordance with the provisions of Section 475.1 et seq. of this title, or any person or entity using or employing the words "engineer" or "engineering" or "land surveyor" or "land surveying" or any modification or derivative thereof in its name or form of business or activity except as authorized in Section 475.1 et seq. of this title, or any person presenting or attempting to use the certificate of licensure or the seal of another, or any person who shall give false or forged evidence of any kind to the Board or to any member thereof in obtaining or attempting to obtain a certificate of licensure, or any person who shall falsely impersonate any other licensee of like or different name, or any person who shall attempt to use an expired, suspended, revoked, or nonexistent certificate of licensure, or who shall practice or offer to practice when not qualified, or any person who falsely claims to be registered or licensed under Section 475.1 et seq. of this title, or any person who shall violate any of the provisions of Section 475.1 et seq. of this title, shall be guilty of a misdemeanor, punishable by a fine of not less than Two Hundred Fifty Dollars ($250.00), nor more than Two Thousand Dollars ($2,000.00).

B.  Administrative penalties:

1.  Any person or entity who has been determined by the Board to have violated any provision of Section 475.1 et seq. of this title, or any rule, regulation or order issued pursuant to such provisions, may be liable for an administrative penalty of not less than Two Hundred Fifty Dollars ($250.00).  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

2.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of subsection 1 of this section, after notice and hearing.  In determining the amount of the penalty, the Board shall include, but not be limited to, consideration of the nature, circumstances and gravity of the violation, and with respect to the person or entity found to have committed the violation, the degree of culpability, the effect on ability of the person or entity to continue to do business and any show of good faith in attempting to achieve compliance with the provisions of Section 475.1 et seq. of this title.  All monies collected from administrative penalties shall be deposited with the State Treasurer and placed in the "Professional Engineers and Land Surveyors Fund".

3.  Any certificate of licensure or certificate of authorization holder may elect to surrender the certificate of licensure or certificate of authorization in lieu of an administrative action, but shall be permanently barred from obtaining a reissuance of the certificate of registration or certificate of authorization.

C.  Legal Counsel:

The Attorney General of this state or an assistant shall act as legal advisor to the Board and render such legal assistance as may be necessary in carrying out the provisions of Section 475.1 et seq. of this title.  The Board may employ counsel and necessary assistance to aid in the enforcement of such provisions, and the compensation and expenses therefor shall be paid from funds of the Board.

Added by Laws 1968, c. 245, § 20, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 20; Laws 1992, c. 165, § 17, eff. July 1, 1992; Laws 1997, c. 133, § 508, eff. July 1, 1999; Laws 1999, c. 74, § 2, eff. Nov. 1, 1999; Laws 2005, c. 115, § 19, eff. Nov. 1, 2005.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 508 from July 1, 1998, to July 1, 1999.

§59475.21.  Condition for practice of engineering or land surveying by firm.

A.  The practice of or offer to practice engineering or land surveying by firms authorized under Section 475.1 et seq. of this title, or by more than one person acting individually through a firm, is permitted provided:

1.  The person(s) in responsible charge of such practice and all personnel who act in behalf of said firm in professional engineering and land surveying matters in this state are licensed under Section 475.1 et seq. of this title; and

2.  Said firm has been issued a certificate of authorization by the Board.

B.  An engineering or land surveying firm desiring a certificate of authorization shall file with the Board an application, using a form provided by the Board, and provide all the information required by the Board.  The Board shall prescribe a form to be filed with the renewal fee and which shall be updated within thirty (30) days of the time any information contained on the form is changed or differs for any reason.  If, in the Board's judgment, the information contained on the form warrants such action, the Board shall issue a certificate of authorization for said firm to practice engineering and/or land surveying.

No such firm shall be relieved of responsibility for the conduct or acts of its agents, employees, officers or partners by reason of its compliance with the provisions of this section.  No individual practicing engineering or land surveying, pursuant to the provisions of Section 475.1 et seq. of this title, shall be relieved of responsibility for engineering or land surveying services performed by reason of employment or other relationship with a firm holding a certificate of authorization.

C.  The Secretary of State shall not issue a certificate of incorporation to an applicant or a registration as a foreign firm to a firm which includes among the objectives for which it is established any of the words "Engineer", "Engineering", "Surveyor", "Land Surveying" or any modification or derivation thereof unless the Board(s) of Licensure for these professions has issued for said applicant a certificate of authorization or a letter indicating the eligibility of such applicant to receive such a certificate.  The firm applying shall supply such certificate or letter from the Board with its application for incorporation or registration.

D.  The Secretary of State shall decline to register any trade name or service mark which includes such words, as set forth in subsection C of this section, or modifications or derivatives thereof in its firm name or logotype except those firms holding certificates of authorization issued under the provisions of this section.

E.  The certificate of authorization shall be renewed as hereinbefore provided in Section 475.16 of this title.

F.  An engineer or land surveyor designated in responsible charge of the professional activities of a firm for the purposes of this section shall be a full-time employee of the firm.  A licensee who performs only part-time, occasional, or consulting services for a firm shall not qualify as a person designated in responsible charge.

Added by Laws 1968, c. 245, § 21, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 21; Laws 1992, c. 165, § 18, eff. July 1, 1992; Laws 2005, c. 115, § 20, eff. Nov. 1, 2005.

§59475.22.  Exceptions.

Section 475.1 et seq. of this title shall not be construed to prevent:

1.  Other Professions.  The practice of any other legally recognized profession;

2.  Temporary Permit:

a. Professional engineer.  The practice or offer to practice engineering by a person not a resident of or having no established place of business in this state is allowed; provided, such person is legally qualified by licensure to practice engineering, as defined in Section 475.2 of this title, in the applicant's own state or country and who has made application for licensure to this Board.  Such person shall make application for temporary permit to the Board, in writing, and after payment of a temporary permit fee may be granted a written permit to perform a particular job for a definite period of time, to expire the earliest of the issuance of a license by this Board, the rejection of the application for licensure or a time limit stated in the temporary permit; provided, however, no right to practice engineering shall accrue to such applicant by reason of a temporary permit for any works not set forth in said permit, and

b. Professional land surveyor.  The practice of land surveying under a temporary permit by a person licensed as a land surveyor in another state is not considered to be in the best interest of the public and therefore shall not be granted; and

3.  Employees and subordinates.  The work of an employee or a subordinate of a person holding a certificate of licensure under Section 475.1 et seq. of this title, or an employee of a person practicing lawfully under paragraph 2 of this section is allowed; provided, such work does not include final engineering or land surveying designs or decisions and is done under the direct supervision of and verified by a person holding a certificate of licensure under Section 475.1 et seq. of this title or a person practicing lawfully under paragraph 2 of this section.

Added by Laws 1968, c. 245, § 22, emerg. eff. April 26, 1968.  Amended by Laws 1982, c. 297, § 22; Laws 1992, c. 165, § 19, eff. July 1, 1992; Laws 2005, c. 115, § 21, eff. Nov. 1, 2005.

§59475.22a.  Land surveying documents  Conditions of filing.

It shall be unlawful for the registrar of deeds or the county clerk of any county or proper public authority to file any map, plat, survey or other documents within the definition of land surveying which do not have impressed thereon and affixed thereto the personal signature and seal of a professional land surveyor by whom or under whose direct supervision the map, plat, survey or other documents were prepared.

Added by Laws 1982, c. 297, § 23.  Amended by Laws 1992, c. 165, § 20, eff. July 1, 1992.

§59-475.22b.  Repealed by Laws 1992, c. 165, § 21, eff. July 1, 1992.

§59-480.  Short title - Intent - Definitions.

Sections 481 through 518 of Title 59 of the Oklahoma Statutes  shall be known and may be cited as the "Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act".  It is the intent that this act shall apply only to allopathic and surgical practices and to exclude any other healing practices.  Allopathy is a method of treatment practiced by recipients of the degree of Doctor of Medicine, but specifically excluding homeopathy.  The terms medicine, physician and drug(s) used herein are limited to allopathic practice.

Added by Laws 1994, c. 323, § 1, eff. July 1, 1994.

§59-481.  State Board of Medical Licensure and Supervision - Members.

A State Board of Medical Licensure and Supervision hereinafter referred to as the "Board", is hereby re-created, to continue until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law.  The Board shall be composed of seven (7) allopathic physicians licensed to practice medicine in this state and represent the public and two (2) lay members.  The physician members of the Board shall be graduates of legally chartered medical schools recognized by the Oklahoma State Regents for Higher Education or the Liaison Council on Medical Education.  The physician members shall have actively practiced as licensed physicians continuously in this state for the three (3) years immediately preceding their appointment to the Board.  All members of the Board shall be residents of this state and shall be appointed by the Governor as provided for in Section 482 of this title.  All present members of the Board shall continue to serve for the remainder of their current terms.

Added by Laws 1923, c. 59, p. 102, § 1, emerg. eff. March 31, 1923.  Amended by Laws 1925, c. 63, p. 95, § 1, emerg. eff. April 6, 1925; Laws 1943, p. 135, § 4, emerg. eff. March 24, 1943; Laws 1965, c. 264, § 1, emerg. eff. June 23, 1965; Laws 1983, c. 159, § 1, operative July 1, 1983; Laws 1987, c. 118, § 5, operative July 1, 1987; Laws 1988, c. 225, § 9; Laws 1993, c. 280, § 1; Laws 1994, c. 323, § 2, eff. July 1, 1994; Laws 1997, c. 33, § 1; Laws 1998, c. 324, § 1, emerg. eff. May 28, 1998; Laws 2003, c. 10, § 1.

§59481.1.  Statutory references.

Whenever in the Statutes reference is made to the State Board of Medical Examiners, it shall mean hereafter the State Board of Medical Licensure and Supervision.

Added by Laws 1987, c. 118, § 6, operative July 1, 1987.

§59-482.  Tenure - Appointment list - Persons ineligible.

Physician members of the State Board of Medical Licensure and Supervision shall be appointed for terms of seven (7) years.  The lay members of the Board shall serve terms coterminous with that of the Governor and until a qualified successor has been duly appointed and shall serve at the pleasure of the Governor.  No member shall be appointed to serve more than two complete consecutive terms.  Each physician member shall hold office until the expiration of the term for which appointed or until a qualified successor has been duly appointed.  An appointment shall be made by the Governor within ninety (90) days after the expiration of the term of any member or the occurrence of a vacancy on the Board due to resignation, death, or any cause resulting in an unexpired term.  The appointment of allopathic physicians shall be made from a list of three names submitted to the Governor by the Oklahoma State Medical Association.  The Association may submit names of members or nonmembers of the Association.  No member of the Board shall be a stockholder in or full-time salaried or full-time geographic member of the faculty or board of trustees of any medical school.

Added by Laws 1923, c. 59, p. 102, § 2, emerg. eff. March 31, 1923.  Amended by Laws 1925, c. 63, p. 95, § 2, emerg. eff. April 6, 1925; Laws 1943, p. 135, § 5, emerg. eff. March 24, 1943; Laws 1965, c. 264, § 2, emerg. eff. June 23, 1965; Laws 1983, c. 159, § 2, operative July 1, 1983; Laws 1987, c. 118, § 7, operative July 1, 1987; Laws 1993, c. 280, § 2; Laws 1994, c. 323, § 3, eff. July 1, 1994; Laws 1998, c. 324, § 2, emerg. eff. May 28, 1998.

§59-483.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§59-484.  Oath.

Each member of said Board shall, before entering upon the duties of office, take the constitutional oath of office, and shall, in addition, make oath that he or she is qualified under the terms of this act to hold such office.

Added by Laws 1923, c. 59, p. 103, § 4, emerg. eff. March 31, 1923.  Amended by Laws 1994, c. 323, § 4, eff. July 1, 1994.

§59-485.  Organization - Officers.

The State Board of Medical Licensure and Supervision shall elect a president and a vice-president each year.  If either office becomes vacant during that year, an election to fill the vacancy shall be held at the next regularly scheduled meeting of the Board.

Added by Laws 1923, c. 59, p. 103, § 5, emerg. eff. March 31, 1923. Amended by Laws 1943, p. 136, § 7, emerg. eff. March 24, 1943; Laws 1965, c. 264, § 4, emerg. eff. June 23, 1965; Laws 1987, c. 118, § 8, operative July 1, 1987; Laws 1994, c. 323, § 5, eff. July 1, 1994; Laws 1995, c. 211, § 1, eff. Nov. 1, 1995; Laws 1998, c. 324, § 3, emerg. eff. May 28, 1998.

§59-486.  Repealed by Laws 1980, c. 159, § 40, emerg. eff. April 2, 1980.

§59-487.  Secretary - Duties.

A.  The State Board of Medical Licensure and Supervision may appoint the secretary to serve as Medical Advisor to the Board and the Board staff.  The Board may hire the secretary as an employee of the Board at such hours of employment and compensation as determined by the Board.  The Board may hire a licensed allopathic physician to serve as the secretary-medical advisor to the Board and its staff.  This position shall be in the exempt unclassified service, as provided for in subsection B of Section 840-5.5 of Title 74 of the Oklahoma Statutes.  The secretary shall not be a member of the Board and shall not vote on Board actions.

B.  The secretary of the Board shall preserve a true record of the official proceedings of the meetings of the Board.  He or she shall also preserve a record of physicians licensed or applying for such license in this state showing:

1.  Age;

2.  Ethnic origin;

3.  Sex;

4.  Place of practice and residence;

5.  The time spent in premedical and medical study, together with the names of the schools attended, and the date of graduation therefrom, with the degrees granted;

6.  The grades made in examination for license or grades filed in application therefor; and

7.  A record of the final disposition of each application for licensure.

The secretary of the Board shall, on or before the first day of March in each year, transmit an official copy of said register for the preceding calendar year, to the Secretary of State for permanent record, a certified copy of which shall be admitted as evidence in all courts of the state.

Added by Laws 1923, c. 59, p. 103, § 7, emerg. eff. March 31, 1923.  Amended by Laws 1994, c. 323, § 6, eff. July 1, 1994; Laws 1995, c. 211, § 2, eff. Nov. 1, 1995.

§59-488.  Meetings of Board - Determining qualifications of applicants.

A.  The Board may hold regular meetings at times to be fixed by the president and secretary of the Board in accordance with the provisions of the Oklahoma Open Meeting Act.  In addition, the president and secretary may call such special and other meetings in accordance with the provisions of the Oklahoma Open Meeting Act.  A majority of the members of the Board shall constitute a quorum for the transaction of business but a less number may adjourn from time to time until a quorum is present.

B.  No meeting as provided for in subsection A of this section shall be required for the determination of the qualifications of an applicant for a certificate issued pursuant to the provisions of Section 495 of this title.  Each member of the Board authorized to vote on licensure may review the qualifications of the applicant during times other than when a regular or special meeting is held, to determine the sufficiency of said qualifications.  Each member shall notify the secretary of his findings, in writing.  The provisions of this subsection shall not be construed to prohibit the Board from reviewing the qualifications of an applicant for licensure during any regular or special meeting of the Board.

Added by Laws 1923, c. 59, p. 103, § 8, emerg. eff. March 31, 1923.  Amended by Laws 1925, c. 63, p. 95, § 3, emerg. eff. April 6, 1925; Laws 1935, p. 56, § 1, emerg. eff. May 13, 1935; Laws 1943, p. 136, § 8, emerg. eff. March 24, 1943; Laws 1984, c. 75, § 1, emerg. eff. April 3, 1984; Laws 1987, c. 118, § 9, operative July 1, 1987; Laws 1994, c. 323, § 7, eff. July 1, 1994.

§59-489.  Rules - Fees - Increasing or changing educational requirements.

The Board shall from time to time adopt such rules as may be necessary to carry into effect the provisions of this act, and shall have authority to establish fees not otherwise provided for in this act; and from time to time, as the courses of instruction in medical colleges, under the contemplation of this act, are increased or changed, the Board is hereby directed in like manner to increase or change its educational requirements for license to practice medicine within the state.

Added by Laws 1923, c. 59, p. 104, § 9, emerg. eff. March 31, 1923.  Amended by Laws 1987, c. 118, § 10, operative July 1, 1987; Laws 1994, c. 323, § 8, eff. July 1, 1994.

§59-489.1.  Repealed by Laws 1987, c. 118, § 60, operative July 1, 1987.

§59-490.  Administration of oaths - Evidence and witnesses.

Any member of the Board shall have the authority to administer oaths in all matters pertaining to the affairs of the Board and to take evidence and compel the attendance of witnesses on questions pertaining to the enforcement of this act.  The trial examiner of the Board shall have the authority to compel the attendance of witnesses.

Added by Laws 1923, c. 59, p. 104, § 10, emerg. eff. March 31, 1923.  Amended by Laws 1987, c. 118, § 11, operative July 1, 1987; Laws 1994, c. 323, § 9, eff. July 1, 1994.

§59-491.  Practicing without a license - Penalties.

A.  1.  Every person before practicing medicine and surgery or any of the branches or departments of medicine and surgery, within the meaning of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act, within this state, must be in legal possession of the unrevoked license or certificate issued pursuant to the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act.

2.  Any person practicing in such manner within this state, who is not in the legal possession of such license or certificate, shall, upon conviction thereof, be guilty of a felony, and shall, in any court having jurisdiction, be fined for:

a. the first offense in any sum not less than One Thousand Dollars ($1,000.00), and not more than Five Thousand Dollars ($5,000.00), and

b. any succeeding offense, as provided in subparagraph a of this paragraph, and in addition thereto, be imprisoned in a county jail for a period of time of not less than thirty (30) days, nor more than one hundred eighty (180) days.

3.  In all instances, each day's practice shall constitute a separate and distinct offense.

4.  Any person who practices medicine and surgery or any of the branches or departments thereof without first complying with the provisions of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act shall, in addition to the other penalties provided therein, receive no compensation for such medical and surgical or branches or departments thereof services.

B.  1.  If a license has been revoked or suspended pursuant to the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act whether for disciplinary reasons or for failure to renew such license, the State Board of Medical Licensure and Supervision may, subject to rules promulgated by the Board, assess and collect an administrative fine not to exceed Five Thousand Dollars ($5,000.00) for each day after revocation or suspension whether for disciplinary reasons or for failure to renew such license that the person practices medicine and surgery or any of the branches or departments thereof within this state.

2.  Fines assessed shall be in addition to any penalty provided pursuant to subsection A of this section.

Added by Laws 1923, c. 59, p. 104, § 11, emerg. eff. March 31, 1923.  Amended by Laws 1994, c. 323, § 10, eff. July 1, 1994; Laws 2001, c. 115, § 1, emerg. eff. April 18, 2001; Laws 2004, c. 523, § 3, emerg. eff. June 9, 2004.

§59-491.1.  Repealed by Laws 1996, c. 6, § 2, eff. Sept. 1, 1996.

§59-492.  Designation of physicians - Employment by hospitals - Practice of medicine defined - Services rendered by trained assistants - Persons practicing nonallopathic healing.

A.  Every person shall be regarded as practicing allopathic medicine within the meaning and provisions of this act, who shall append to his or her name the letters "M.D.", "Physician" or any other title, letters or designation which represent that such person is a physician, or who shall for a fee or any form of compensation diagnose and/or treat disease, injury or deformity of persons in this state by any allopathic legend drugs, surgery, manual, or mechanical treatment unless otherwise authorized by law.

B.  A hospital or related institution as such terms are defined in Section 1-701 of Title 63 of the Oklahoma Statutes, which has the principal purpose or function of providing hospital or medical care, including but not limited to any corporation, association, trust, or other organization organized and operated for such purpose, may employ one or more persons who are duly licensed to practice medicine in this state without being regarded as itself practicing medicine within the meaning and provisions of this section.  The employment by the hospital or related institution of any person who is duly licensed to practice medicine in this state shall not, in and of itself, be considered as an act of unprofessional conduct by the person so employed.  Nothing provided herein shall eliminate, limit, or restrict the liability for any act or failure to act of any hospital, any hospital's employees, or persons duly licensed to practice medicine.

C.  The definition of the practice of medicine and surgery shall include, but is not limited to:

1.  Advertising, holding out to the public, or representing in any manner that one is authorized to practice medicine and surgery in this state;

2.  Any offer or attempt to prescribe, order, give, or administer any drug or medicine and surgery for the use of any other person, except as otherwise authorized by law;

3. a. Any offer or attempt, except as otherwise authorized by law, to prevent, diagnose, correct, or treat in any manner or by any means, methods, devises, or instrumentalities except for manual manipulation any disease, illness, pain, wound, fracture, infirmity, defect, or abnormal physical or mental condition of any person, including the management of pregnancy and parturition, except as otherwise authorized by law.

b. Except as provided in subsection D of this section, performance by a person outside of this state, through an ongoing regular arrangement, of diagnostic or treatment services through electronic communications for any patient whose condition is being diagnosed or treated within this state.  A person who performs any of the functions covered by this subparagraph submits himself or herself to the jurisdiction of the courts of this state for the purposes of any cause of action resulting from the functions performed.

c. Nothing in the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act shall be construed to affect or give jurisdiction to the Board over any person other than medical doctors or persons holding themselves out as medical doctors;

4.  Any offer or attempt to perform any surgical operation upon any person, except as otherwise authorized by law; and

5.  The use of the title Doctor of Medicine, Physician, Surgeon, Physician and Surgeon, Dr., M.D. or any combination thereof in the conduct of any occupation or profession pertaining to the prevention, diagnosis, or treatment of human disease or condition unless, where appropriate, such a designation additionally contains the description of another branch of the healing arts for which one holds a valid license in this state.

D.  The practice of medicine and surgery, as defined in this section, shall not include:

1.  A student while engaged in training in a medical school approved by the Board or while engaged in graduate medical training under the supervision of the medical staff of a hospital or other health care facility approved by the state medical board for such training, except that a student engaged in graduate medical training shall hold a license issued by the Board for such training;

2.  Any person who provides medical treatment in cases of emergency where no fee or other consideration is contemplated, charged or received;

3.  A commissioned medical officer of the armed forces of the United States or medical officer of the United States Public Health Service of the Veterans Administration of the United States in the discharge of official duties and/or within federally controlled facilities; and provided that such person shall be fully licensed to practice medicine and surgery in one or more jurisdictions of the United States; provided further that such person who holds a medical license in this state shall be subject to the provisions of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act;

4.  Any person licensed under any other act when properly practicing in the healing art for which that person is duly licensed;

5.  The practice of those who endeavor to prevent or cure disease or suffering by spiritual means or prayer;

6.  Any person administering a domestic or family remedy to a member of such person's own family;

7.  Any person licensed to practice medicine and surgery in another state or territory of the United States who renders emergency medical treatment or briefly provides critical medical service at the specific lawful direction of a medical institution or federal agency that assumes full responsibility for that treatment or service and is approved by the Board;

8.  Any person who is licensed to practice medicine and surgery in another state or territory of the United States whose sole purpose and activity is limited to brief actual consultation with a specific physician who is licensed to practice medicine and surgery by the Board, other than a person with a special or restricted license; or

9.  The practice of any other person as licensed by appropriate agencies of this state, provided that such duties are consistent with the accepted standards of the person's profession and the person does not represent himself or herself as a Doctor of Medicine, Physician, Surgeon, Physician and Surgeon, Dr., M.D., or any combination thereof.

E.  Nothing in the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act shall prohibit:

1.  The service rendered by a physician's unlicensed trained assistant, if such service is rendered under the supervision and control of a licensed physician pursuant to Board rules, provided such rules are not in conflict with the provisions of any other healing arts licensure act or rules promulgated pursuant to such act; or

2.  The service of any other person duly licensed or certified by the state to practice the healing arts.

F.  Nothing in the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act shall prohibit services rendered by any person not licensed by the Board and practicing any nonallopathic healing practice.

Added by Laws 1923, c. 59, p. 104, § 12, emerg. eff. March 31, 1923.  Amended by Laws 1965, c. 399, § 1, emerg. eff. July 5, 1965; Laws 1974, c. 305, § 2, emerg. eff. May 29, 1974; Laws 1987, c. 118, § 12, operative July 1, 1987; Laws 1990, c. 91, § 1, emerg. eff. April 18, 1990; Laws 1993, c. 230, § 25, eff. July 1, 1993; Laws 1994, c. 323, § 12, eff. July 1, 1994; Laws 1996, c. 147, § 1, eff. Nov. 1, 1996; Laws 1998, c. 324, § 4, emerg. eff. May 28, 1998; Laws 1999, c. 23, § 1, eff. Nov. 1, 1999; Laws 2000, c. 52, § 4, emerg. eff. April 14, 2000.

§59-492.1.  Application forms - Requirements for practicing medicine - Agent or representative of applicant.

A.  The Board shall create such application forms as are necessary for the licensure of applicants to practice medicine and surgery in this state.

B.  No person shall be licensed to practice medicine and surgery in this state except upon a finding by the Board that such person has fully complied with all applicable licensure requirements of this act, is of good moral character, and has produced satisfactory evidence to the Board of the ability of the applicant to practice medicine and surgery with reasonable skill and safety.

C.  Except as specifically may be waived by the Board, the Board shall not engage in any application process with any agent or representative of the applicant.

Added by Laws 1994, c. 323, § 13, eff. July 1, 1994.

§59-493.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-493.1.  Contents of application - Requirements for licensure.

A.  An applicant to practice medicine and surgery in this state shall provide to the State Board of Medical Licensure and Supervision and attest to the following information and documentation in a manner required by the Board:

1.  The applicant's full name and all aliases or other names ever used, current address, social security number and date and place of birth;

2.  A signed and notarized photograph of the applicant, taken within the previous twelve (12) months;

3.  Originals of all documents and credentials required by the Board, or notarized photocopies or other verification acceptable to the Board of such documents and credentials;

4.  A list of all jurisdictions, United States or foreign, in which the applicant is licensed or has applied for licensure to practice medicine and surgery or is authorized or has applied for authorization to practice medicine and surgery;

5.  A list of all jurisdictions, United States or foreign, in which the applicant has been denied licensure or authorization to practice medicine and surgery or has voluntarily surrendered a license or an authorization to practice medicine and surgery;

6.  A list of all sanctions, judgments, awards, settlements, or convictions against the applicant in any jurisdiction, United States or foreign, that would constitute grounds for disciplinary action under this act or the Board's rules;

7.  A detailed educational history, including places, institutions, dates, and program descriptions, of all his or her education, including all college, preprofessional, professional, and professional graduate education;

8.  A detailed chronological life history from age eighteen (18) years to the present, including places and dates of residence, employment, and military service (United States or foreign) and all professional degrees or licenses or certificates now or ever held; and

9.  Any other information or documentation specifically requested by the Board that is related to the applicant's ability to practice medicine and surgery.

B.  The applicant shall possess a valid degree of Doctor of Medicine from a medical college or school located in the United States, its territories or possessions, or Canada that was approved by the Board or by a private nonprofit accrediting body approved by the Board at the time the degree was conferred.  The application shall be considered by the Board based upon the product and process of the medical education and training.

C.  The applicant shall have satisfactorily completed twelve (12) months of progressive postgraduate medical training approved by the Board or by a private nonprofit accrediting body approved by the Board in an institution in the United States, its territories or possessions, or in programs in Canada, England, Scotland or Ireland approved by the Board or by a private nonprofit accrediting body approved by the Board.

D.  The applicant shall submit a history from the Administration of the Medical School from which the applicant graduated of any suspension, probation, or disciplinary action taken against the applicant while a student at that institution.

E.  The applicant shall have passed medical licensing examination(s) satisfactory to the Board.

F.  The applicant shall have demonstrated a familiarity with all appropriate statutes and rules and regulations of this state and the federal government relating to the practice of medicine and surgery.

G.  The applicant shall be physically, mentally, professionally, and morally capable of practicing medicine and surgery in a manner reasonably acceptable to the Board and in accordance with federal law and shall be required to submit to a physical, mental, or professional competency examination or a drug dependency evaluation if deemed necessary by the Board.

H.  The applicant shall not have committed or been found guilty by a competent authority, United States or foreign, of any conduct that would constitute grounds for disciplinary action under this act or rules of the Board.  The Board may modify this restriction for cause.

I.  Upon request by the Board, the applicant shall make a personal appearance before the Board or a representative thereof for interview, examination, or review of credentials.  At the discretion of the Board, the applicant shall be required to present his or her original medical education credentials for inspection during the personal appearance.

J.  The applicant shall be held responsible for verifying to the satisfaction of the Board the identity of the applicant and the validity of all credentials required for his or her medical licensure.  The Board may review and verify medical credentials and screen applicant records through recognized national physician information services.

K.  The applicant shall have paid all fees and completed and attested to the accuracy of all application and information forms required by the Board.

L.  Grounds for the denial of a license shall include:

1.  Use of false or fraudulent information by an applicant;

2.  Suspension or revocation of a license in another state unless the license has been reinstated in that state;

3.  Refusal of licensure in another state other than for examination failure; and

4.  Multiple examination failures.

M.  The Board shall not deny a license to a person otherwise qualified to practice allopathic medicine within the meaning of this act solely because the person's practice or a therapy is experimental or nontraditional.

Added by Laws 1994, c. 323, § 14, eff. July 1, 1994.  Amended by Laws 1998, c. 324, § 5, emerg. eff. May 28, 1998; Laws 2002, c. 213, § 1, emerg. eff. May 8, 2002.

§59-493.2.  Foreign applicants - Requirements for licensure.

A.  Foreign applicants shall meet all requirements for licensure as provided in Sections 492.1 and 493.1 of this title.

B.  1.  A foreign applicant shall possess the degree of Doctor of Medicine or a Board-approved equivalent based on satisfactory completion of educational programs from a school with education and training substantially equivalent to that offered by the University of Oklahoma College of Medicine.

2.  In the event the foreign medical school utilized clerkships in the United States, its territories or possessions, such clerkships shall have been performed in hospitals and schools that have programs accredited by the Accreditation Council for Graduate Medical Education (ACGME).

C.  A foreign applicant shall have a command of the English language that is satisfactory to the State Board of Medical Licensure and Supervision, demonstrated by the passage of an oral English competency examination.

D.  The Board may promulgate rules requiring all foreign applicants to satisfactorily complete at least twelve (12) months and up to twenty-four (24) months of Board-approved progressive graduate medical training as determined necessary by the Board for the protection of the public health, safety and welfare.

E.  All credentials, diplomas and other required documentation in a foreign language submitted to the Board by such applicants shall be accompanied by notarized English translations.

F.  Foreign applicants shall provide satisfactory evidence of having met the requirements for permanent residence or temporary nonimmigrant status as set forth by the United States Immigration and Naturalization Service.

G.  Foreign applicants shall provide a certified copy of the Educational Commission for Foreign Medical Graduates (ECFMG) Certificate to the Board at such time and in such manner as required by the Board.  The Board may waive the requirement for an Educational Commission for Foreign Medical Graduates Certificate by rule for good cause shown.

Added by Laws 1994, c. 323, § 15, eff. July 1, 1994.  Amended by Laws 2002, c. 213, § 2, emerg. eff. May 8, 2002; Laws 2004, c. 523, § 4, emerg. eff. June 9, 2004.

§59-493.3.  Licensure by endorsement - Temporary and special licensure.

A.  Endorsement of licensed applicants:  The State Board of Medical Licensure and Supervision may issue a license by endorsement to an applicant who:

1.  Has complied with all current medical licensure requirements except those for examination; and

2.  Has passed a medical licensure examination given in English in another state, the District of Columbia, a territory or possession of the United States, or Canada, or has passed the National Boards Examination administered by the National Board of Medical Examiners, provided the Board determines that such examination was equivalent to the Board's examination used at the time of application.

B.  Notwithstanding any other provision of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act, the Board may require applicants for full and unrestricted medical licensure by endorsement, who have not been formally tested by another state or territory of the United States or any Canadian medical licensure jurisdiction, a Board-approved medical certification agency, or a Board-approved medical specialty board within a specific period of time before application to pass a written and/or oral medical examination approved by the Board.

C.  The Board may authorize the secretary to issue a temporary medical license for the intervals between Board meetings.  A temporary license shall be granted only when the secretary is satisfied as to the qualifications of the applicant to be licensed under the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act but where such qualifications have not been verified to the Board.  A temporary license shall:

1.  Be granted only to an applicant demonstrably qualified for a full and unrestricted medical license under the requirements set by the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act and the rules of the Board; and

2.  Automatically terminate on the date of the next Board meeting at which the applicant may be considered for a full and unrestricted medical license.

D.  The Board may establish rules authorizing the issuance of conditional, restricted, or otherwise circumscribed licenses as are necessary for the public health, safety, and welfare.

Added by Laws 1994, c. 323, § 16, eff. July 1, 1994.  Amended by Laws 1995, c. 211, § 3, eff. Nov. 1, 1995; Laws 1998, c. 324, § 6, emerg. eff. May 28, 1998.

§59-493.4.  Special licenses.

A.  No person who is granted a special training license shall practice outside the limitations of such license.

B.  To be eligible for special training licensure, the applicant shall have completed all the requirements for full and unrestricted medical licensure except graduate education and/or licensing examination or other requirements relative to the basis for the special training license.

C.  By rule, the State Board of Medical Licensure and Supervision shall establish restrictions for special training licensure to assure that the holder will practice only under appropriate circumstances as set by the Board.

D.  A special training license shall be renewable annually upon the approval of the Board and upon the evaluation of performance in the special circumstances upon which the special training license was granted.

E.  The issuance of a special training license shall not be construed to imply that a full and unrestricted medical license will be issued at a future date.

F.  All other provisions of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act shall apply to holders of special training licenses.

G.  This section shall not limit the authority of any state agency or educational institution in this state which employs a special training licensed physician to impose additional practice limitations upon such physician.

Added by Laws 1994, c. 323, § 17, eff. July 1, 1994.  Amended by Laws 2004, c. 523, § 5, emerg. eff. June 9, 2004.

§59-493.5.  Special volunteer medical license.

A.  There is established a special volunteer medical license for physicians who are retired from active practice and wish to donate their expertise for the medical care and treatment of indigent and needy persons of the state.  The special volunteer medical license shall be:

1.  Issued by the State Board of Medical Licensure and Supervision to eligible physicians;

2.  Issued without the payment of an application fee, license fee or renewal fee;

3.  Issued or renewed without any continuing education requirements;

4.  Issued for a fiscal year or part thereof; and

5.  Renewable annually upon approval of the Board.

B.  A physician must meet the following requirements to be eligible for a special volunteer medical license:

1.  Completion of a special volunteer medical license application, including documentation of the physician's medical school graduation and practice history;

2.  Documentation that the physician has been previously issued a full and unrestricted license to practice medicine in Oklahoma or in another state of the United States and that he or she has never been the subject of any medical disciplinary action in any jurisdiction;

3.  Acknowledgement and documentation that the physician's practice under the special volunteer medical license will be exclusively and totally devoted to providing medical care to needy and indigent persons in Oklahoma or to providing care under the Oklahoma Medical Reserve Corps; and

4.  Acknowledgement and documentation that the physician will not receive or have the expectation to receive any payment or compensation, either direct or indirect, for any medical services rendered under the special volunteer medical license.

Added by Laws 2003, c. 138, § 1, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 313, § 17, emerg. eff. May 19, 2004; Laws 2004, c. 523, § 24, emerg. eff. June 9, 2004.

§59-494.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-494.1.  Medical licensure examinations.

A.  The State Board of Medical Licensure and Supervision shall offer a medical licensure examination as necessary to test the qualifications of applicants.

1.  Except as otherwise provided, no person shall receive a license to practice medicine and surgery in this state unless he or she passes or has passed all required examinations satisfactory to the Board.

2.  The Board shall approve the preparation and administration of any examination, in English, that it deems necessary to determine an applicant's ability to practice medicine and surgery with reasonable skill and safety.

3.  Examinations shall be reviewed and scored in a way to ensure the anonymity of applicants.

4.  Examinations shall be conducted at least semiannually, provided that there is an applicant.

5.  The Board shall specify the minimum score required to pass any examination.  The required passing score shall be specified prior to the administration of any examination.

6.  Applicants shall be required to pass all examinations with a score as set by rule, within a specific period of time after initial application.  Specific requirements for the satisfactory completion of further medical education shall be established by the Board for those applicants seeking to be examined after the specified period of time after initial application.

7.  The Board may limit the number of times an applicant may take an examination before the satisfactory completion of further medical education is required of an applicant, provided that this limitation may be waived by the Board for good cause.

8.  Fees for any examination shall be paid by an applicant prior to the examination and no later than a date set by the Board.

B.  To apply for an examination, an applicant shall provide the Board and attest to the following information and documentation no later than a date set by the Board:

1.  His or her full name and all aliases or other names ever used, current address, social security number, and date and place of birth;

2.  A signed and notarized photograph of the applicant, taken within the previous twelve (12) months;

3.  Originals of all documents and credentials required by the Board, or notarized photocopies or other verification acceptable to the Board of such documents and credentials;

4.  A list of all jurisdictions, United States or foreign, in which the applicant is licensed or has applied for licensure to practice medicine and surgery or is authorized or has applied for authorization to practice medicine and surgery;

5.  A list of all jurisdictions, United States or foreign, in which the applicant has been denied licensure or authorization to practice medicine and surgery or has voluntarily surrendered a license or an authorization to practice medicine and surgery;

6.  A list of all sanctions, judgments, awards, settlements, or convictions against the applicant in any jurisdiction, United States or foreign, that would constitute grounds for disciplinary action under this act or the Board's rules;

7.  A detailed educational history, including places, institutions, dates, and program descriptions, of the applicant's education including all college, preprofessional, professional, and professional graduate education;

8.  A detailed chronological life history from age eighteen (18) to present, including places and dates of residence, employment, and military service (United States or foreign); and

9.  Any other information or documentation specifically requested by the Board that is related to the applicant's eligibility to sit for the examination.

C.  No person shall subvert or attempt to subvert the security of any medical licensure examination.  The Board shall establish procedures to ensure the security and validity of all medical licensure examinations.

Any individual found by the Board to have engaged in conduct that subverts or attempts to subvert the medical licensing examination process may have his or her scores on the licensing examination withheld and/or declared invalid, be disqualified from the practice of medicine and surgery, and/or be subject to the imposition of other appropriate sanctions.  The Board shall notify the Federation of State Medical Boards of the United States of any such action.

Conduct that subverts or attempts to subvert the medical licensing examination process shall include, but not be limited to:

1.  Conduct that violates the security of the examination materials, such as removal from the examination room of any of the examination materials; reproduction or reconstruction of any portion of the licensure examination; aid by any means in the reproduction or reconstruction of any portion of the licensure examination; sale, distribution, purchase, receipt, or unauthorized possession of any portion of a future, current, or previously administered licensure examination; and/or

2.  Conduct that violates the standard of test administration, such as communication with any other examinee during the administration of the licensure examination; copying answers from another examinee or by knowingly permitting one's answers to be copied by another examinee during the administration of the licensure examination; possession during the administration of the licensing examination, unless otherwise required or authorized, of any books, notes, written or printed materials or data of any kind, other than the examination distributed; and/or

3.  Conduct that violates the credentialing process, such as falsification or misrepresentation of educational credentials or other information required for admission to the licensure examination; impersonation of an examinee or having an impersonator take the licensure examination on one's behalf.

D.  The Board shall provide written notice to all applicants for medical licensure of such prohibitions and of the sanctions imposed for such conduct.  A copy of such notice, attesting that the applicant has read and understands the notice, shall be signed by the applicant and filed with the application.

Added by Laws 1994, c. 323, § 18, eff. July 1, 1994.  Amended by Laws 1998, c. 324, § 7, emerg. eff. May 28, 1998.

§59-495.  Issuance of licenses.

When an applicant shall have shown that he or she is qualified as herein required, a license, in form approved by the State Board of Medical Licensure and Supervision and attested by the seal of the Board, shall be issued to the applicant by the Board, authorizing the applicant to practice medicine and surgery within the meaning of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act.

Added by Laws 1923, c. 59, p. 106, § 15.  Amended by Laws 1994, c. 323, § 19, eff. July 1, 1994; Laws 1995, c. 211, § 4, eff. Nov. 1, 1995; Laws 1998, c. 324, § 8, emerg. eff. May 28, 1998.

§59-495a.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-495a.1.  License reregistration.

A.  At regular intervals set by the Board, no less than one time per annum, each licensee licensed by this act shall demonstrate to the Board the licensee's continuing qualification to practice medicine and surgery.  The licensee shall apply for license reregistration on a form(s) provided by the Board, which shall be designed to require the licensee to update and/or add to the information in the Board's file relating to the licensee and his or her professional activity.  It shall also require the licensee to report to the Board the following information:

1.  Any action taken against the licensee for acts or conduct similar to acts or conduct described in this act as grounds for disciplinary action by:

a. any jurisdiction or authority (United States or foreign) that licenses or authorizes the practice of medicine and surgery,

b. any peer review body,

c. any health care institution,

d. any professional medical society or association,

e. any law enforcement agency,

f. any court, or

g. any governmental agency;

2.  Any adverse judgment, settlement, or award against the licensee arising from a professional liability claim;

3.  The licensee's voluntary surrender of or voluntary limitation on any license or authorization to practice medicine and surgery in any jurisdiction, including military, public health and foreign;

4.  Any denial to the licensee of a license or authorization to practice medicine and surgery by any jurisdiction, including military, public health or foreign;

5.  The licensee's voluntary resignation from the medical staff of any health care institution or voluntary limitation of the licensee's staff privileges at such an institution if that action occurred while the licensee was under formal or informal investigation by the institution or a committee thereof for any reason related to alleged medical incompetence, unprofessional conduct, or mental or physical impairment;

6.  The licensee's voluntary resignation or withdrawal from a national, state, or county medical society, association, or organization if that action occurred while the licensee was under formal or informal investigation or review by that body for any reason related to possible medical incompetence, unprofessional or unethical conduct, or mental or physical impairment;

7.  Whether the licensee has abused or has been addicted to or treated for addiction to alcohol or any chemical substance during the previous registration period, unless such person is in a rehabilitation program approved by the Board;

8.  Whether the licensee has had any physical injury or disease or mental illness during the previous registration period that affected or interrupted his or her practice of medicine and surgery; and

9.  The licensee's completion of continuing medical education or other forms of professional maintenance and/or evaluation, including specialty board certification or recertification, during the previous registration period.

B.  The Board may require continuing medical education for license reregistration and require documentation of that education.

C.  The licensee shall sign and attest to the veracity of the application form for license reregistration.  Failure to report fully and correctly shall be grounds for disciplinary action by the Board.

D.  The Board shall establish a system for reviewing reregistration forms.  The Board may initiate investigations and disciplinary proceedings based on information submitted by licensees for license reregistration.

E.  Upon a finding by the Board that the licensee is fit to continue to practice medicine and surgery in this state, the Board shall issue to the licensee a license to practice medicine and surgery during the next registration period.

Added by Laws 1994, c. 323, § 20, eff. July 1, 1994.

§59-495b.  Practice without renewal license prohibited - Punishment - Revocation or suspension of license.

Any person practicing medicine and surgery in Oklahoma as defined by law without having the legal possession of a current renewal license shall be guilty of a misdemeanor and upon conviction be punished by a fine of not less than One Thousand Dollars ($1,000.00), and such practice shall constitute grounds for the revocation or suspension of his or her license to practice medicine and surgery in this state.

Added by Laws 1941, p. 243, § 2, emerg. eff. May 15, 1941.  Amended by Laws 1987, c. 118, § 16, operative July 1, 1987; Laws 1994, c. 323, § 21, eff. July 1, 1994.

§59-495c.  Reregistration fees - Depository funds - Disposition.

A.  Each application for reregistration, as set forth in Section 20 of this act, shall be accompanied by a reregistration fee in an amount fixed by the Board.

B.  All reregistration fees paid to the secretary of the Board under the provisions of this act shall be deposited with the State Treasurer, who shall place the same in the regular depository fund of the Board.  Said fund, less the ten percent (10%) gross fees paid into the General Fund of the state under the provisions of Sections 211 through 214 of Title 62 of the Oklahoma Statutes, shall be expended in the manner and for the purposes now provided by law.

Added by Laws 1941, p. 243, § 3, emerg. eff. May 15, 1941.  Amended by Laws 1970, c. 145, § 2, emerg. eff. April 7, 1970; Laws 1987, c. 118, § 17, operative July 1, 1987; Laws 1994, c. 323, § 22, eff. July 1, 1994.

§59-495d.  Suspension in absence of reregistration - Reinstatement.

If a licensee fails to apply for reregistration within sixty (60) days from the end of the previous registration period, as provided in this act, his original license to practice medicine and surgery in this state shall be suspended and the Board shall report to the office of the district attorney of the county of practice any physician who failed to reregister if the physician's practice is still in Oklahoma.  Said original license shall, upon due application by said person therefor, be reinstated by the Board or its agent designated for that purpose if and when the applicant furnishes satisfactory proof that:

(a)  The licensee had not practiced medicine or surgery in any other state or territory of the United States in violation of the laws thereof during said period;

(b)  The licensee's license to practice medicine or surgery had not been revoked in any other such state or territory during said period;

(c)  The licensee has not been convicted of a felony or the violation of the narcotic laws of the United States during said period; and

(d)  The licensee has met the same standards for licensure as is required at the time for initial licensure and the latest reregistration period.

A fee set by the Board shall accompany the application for reinstatement.  The Board may in its discretion require the applicant to take and pass an examination prescribed by it to assess the applicant's clinical competency unless the applicant can show that fifty percent (50%) of his monthly activities during the time the applicant's Oklahoma license has been inactive include the practice of medicine.

Added by Laws 1951, p. 165, § 1, emerg. eff. Feb. 26, 1951.  Amended by Laws 1987, c. 118, § 18, operative July 1, 1987; Laws 1994, c. 323, § 23, eff. July 1, 1994.

§59-495e.  Appeal from rejection of reregistration.

Any licensee whose reregistration application is rejected by the Board, shall have the right to appeal from such action to the district court of the county of residence.  If the licensee does not reside or practice in Oklahoma, appeal shall be to the Oklahoma County District Court.

Added by Laws 1951, p. 165, § 2, emerg. eff. Feb. 26, 1951.  Amended by Laws 1994, c. 323, § 24, eff. July 1, 1994.

§59-495f.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-495g.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-495h.  Reinstatement of license or certificate - Satisfactory evidence of professional competence.

The State Board of Medical Licensure and Supervision may require satisfactory evidence of professional competence and good moral character from applicants requesting reinstatement of any license or certificate issued by the Board.  The Board may set criteria for measurement of professional competence by rule.

Added by Laws 1995, c. 211, § 5, eff. Nov. 1, 1995.  Amended by Laws 2004, c. 523, § 6, emerg. eff. June 9, 2004.

§59-496.  Repealed by Laws 1983, c. 159, § 4, operative July 1, 1983.

§59497.  Duplicate licenses.

The State Board of Medical Licensure and Supervision is hereby authorized to issue a duplicate license to any licensee of this state, who may have lost his license except through suspension, failure to renew, revocation or denial; provided, that the application, properly verified by oath, be made upon forms provided for that purpose; and provided, further, that a fee set by the Board shall be paid.

Amended by Laws 1987, c. 118, § 20, operative July 1, 1987.

§59-498.  Repealed by Laws 1983, c. 159, § 4, operative July 1, 1983.

§59-499.  Repealed by Laws 1949, p. 403, § 1a.

§59-500.  Notice of practice location and address - Proof of licensure.

Each person holding a license authorizing the practice of medicine and surgery in this state shall notify the State Board of Medical Licensure and Supervision, in writing, of such licensee's current practice location and mailing address.  Each licensee shall carry on his or her person at all times while engaged in such practice of medicine and surgery official verification of valid and effective licensure as may be issued by the Board.

Added by Laws 1923, c. 59, p. 107, § 20, emerg. eff. March 31, 1923.  Amended by Laws 1987, c. 118, § 21, operative July 1, 1987; Laws 1994, c. 323, § 25, eff. July 1, 1994; Laws 2004, c. 523, § 7, emerg. eff. June 9, 2004.

§59-501.  Repealed by Laws 1990, c. 163, § 7, eff. Sept 1, 1990.

§59-502.  Repealed by Laws 1990, c. 163, § 7, eff. Sept 1, 1990.

§59-503.  Sanctions for unprofessional conduct.

The State Board of Medical Licensure and Supervision may suspend, revoke or order any other appropriate sanctions against the license of any physician or surgeon holding a license to practice in this state for unprofessional conduct, but no such suspension, revocation or other penalty shall be made until the licensee is cited to appear for hearing.  No such citation shall be issued except upon sworn complaint filed with the secretary of the Board, charging the licensee with having been guilty of unprofessional conduct and setting forth the particular act or acts alleged to constitute unprofessional conduct.  In the event it comes to the attention of the Board that a violation of the rules of professional conduct may have occurred, even though a formal complaint or charge may not have been filed, the Board may conduct an investigation of the possible violation, and may upon its own motion institute a formal complaint.  In the course of the investigation persons appearing before the Board may be required to testify under oath.  Upon the filing of a complaint, either by an individual or the Board as provided herein, the citation must forthwith be issued by the secretary of the Board over the signature of the secretary and seal of the Board, setting forth the complaint of unprofessional conduct, and giving due notice of the time and place of the hearing by the Board.  The citation shall be made returnable at the next regular meeting of the Board occurring at least thirty (30) days after the service of the citation.  The defendant shall file a written answer under oath with the secretary of the Board within twenty (20) days after the service of the citation.  The secretary of the Board may extend the time of answer upon satisfactory showing that the defendant is for reasonable cause, unable to answer within the twenty (20) days, but in no case shall the time be extended beyond the date of the next regular meeting of the Board, unless a continuance is granted by the Board.

Added by Laws 1923, c. 59, p. 108, § 23, emerg. eff. March 31, 1923.  Amended by Laws 1955, p. 328, § 1, emerg. eff. March 17, 1955; Laws 1987, c. 118, § 23, operative July 1, 1987; Laws 1994, c. 323, § 26, eff. July 1, 1994; Laws 1995, c. 211, § 6, eff. Nov. 1, 1995.

§59-503.1.  Emergency suspension of licensure.

The Secretary of the Board, upon concurrence of the President of the Board that an emergency exists for which the immediate suspension of a license is imperative for the public health, safety and welfare, may conduct a hearing as contemplated by Section 314 of Title 75 of the Oklahoma Statutes to suspend temporarily the license of any person under the jurisdiction of the Board.

Added by Laws 1994, c. 323, § 27, eff. July 1, 1994.

§59504.  Process  How served  Depositions  Subpoenas.

All citations and subpoenas, under the contemplation of this act, shall be served in general accordance with the statutes of the State of Oklahoma then in force applying to the service of such documents, and all provisions of the statutes of the state then in force, relating to citations and subpoenas, are hereby made applicable to the citations and subpoenas herein provided for.  All the provisions of the statutes of the state, then in force, governing the taking of testimony by depositions, are made applicable to the taking of depositions under this act.  The attendance of witnesses shall be compelled in such hearings by subpoenas issued by the secretary of the State Board of Medical Licensure and Supervision over the seal thereof, and the secretary shall in no case refuse to issue such subpoenas upon praecipe filed therefor accompanied with the fee of Five Dollars ($5.00) for each subpoena issued.  If any person refuse to obey such subpoena served upon him in such manner, the fact of such refusal shall be certified by the secretary of the Board, over the seal thereof, to the district court of the county in which such service was had, and the court shall proceed to hear said matter in accordance with the statutes of the state then in force governing contempt as for disobedience of its own process.

Amended by Laws 1987, c. 118, § 24, operative July 1, 1987.

§59-505.  State as party to actions - Board as trial body - Rulings - Record.

It is hereby provided that the State of Oklahoma is a proper and necessary party in the prosecution of all such actions and hearings before the Board in all matters pertaining to unprofessional conduct under the contemplation of this act, and the Attorney General of the state, in person, or by deputy, is authorized and directed to appear in behalf thereof and the defendant in such action shall have the right to be represented by counsel.  The Board shall sit as a trial body and the rulings of the president thereof in all questions shall be the rulings of the Board, unless reversed by a majority vote of the Board upon appeal thereto from such rulings of the president.  The secretary shall preserve a record of all proceedings in such hearings and shall furnish a transcript thereof to the defendant upon request therefor, provided the said defendant shall pay the actual cost of preparing such transcript.  If the services of a court reporter are requested, the court reporter shall be reimbursed or paid by the party who made such request.

Added by Laws 1923, c. 59, p. 109, § 25, emerg. eff. March 31, 1923.  Amended by Laws 1987, c. 118, § 25, operative July 1, 1987; Laws 1994, c. 323, § 28, eff. July 1, 1994.

§59-506.  Decisions of Board - Suspension and reinstatement - Narcotics conviction.

A.  If it is the decision of the State Board of Medical Licensure and Supervision, after considering all the testimony presented, that the defendant is guilty as charged, the Board shall revoke the license of the defendant, and the defendant's rights to practice medicine and surgery.  The Board, however, may suspend a license, during which suspension the holder of such suspended license shall not be entitled to practice medicine and surgery thereunder.  If during suspension, the defendant practiced medicine or surgery or has been guilty of any act of unprofessional conduct, as defined by the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act, the Board may revoke the license of such licensee or place the licensee upon probation for any period of time not less than one (1) year, nor more than five (5) years, or on second offense place the licensee on probation for an indefinite period of time, during which time the licensee's conduct will be kept under observation.  The Board, furthermore, may impose on the defendant, as a condition of any suspension or probation, a requirement that the defendant attend and produce evidence of successful completion of a specific term of education, residency, or training in enumerated fields and/or institutions as ordered by the Board based on the facts of the case.  The education, residency, or training shall be at the expense of the defendant.  The Board may also impose other disciplinary actions as provided for in Section 509.1 of this title.  At the end of any term of suspension imposed by the Board, the applicant for reinstatement shall show to the Board successful completion of all conditions and requirements imposed by the Board and demonstrate eligibility for reinstatement.

B.  Immediately upon learning that a licensee has been convicted of a felonious violation of a state or federal narcotics law, the Executive Director of the Board shall summarily suspend the license and assign a hearing date for the matter to be presented to the Board.

Added by Laws 1923, c. 59, p. 109, § 26, emerg. eff. March 31, 1923.  Amended by Laws 1963, c. 200, § 1, emerg. eff. June 10, 1963; Laws 1987, c. 118, § 26, operative July 1, 1987; Laws 1994, c. 323, § 29, eff. July 1, 1994; Laws 1995, c. 211, § 7, eff. Nov. 1, 1995; Laws 1998, c. 324, § 9, emerg. eff. May 28, 1998.

§59-507.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-508.  Revocation for fraud, misrepresentation or mistake - Misdemeanor.

A.  Whenever any license has been procured or obtained by fraud or misrepresentation, or was issued by mistake; or if the diploma of graduation in medicine and surgery or any other credentials required as necessary to the admission to the examination for license were obtained by fraud or misrepresentation or were issued by mistake; or if the reciprocity endorsement from another state, upon which a license has been issued in this state, was procured by fraud or misrepresentation, or was issued by mistake, it shall be the duty of the State Board of Medical Licensure and Supervision to take appropriate disciplinary action in the same manner as is provided by the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act for the disciplining of unprofessional conduct.

B.  Use of fraudulent information to obtain a license shall be a misdemeanor offense, punishable, upon conviction, by the imposition of a fine of not less than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 1923, c. 59, p. 110, § 28, emerg. eff. March 31, 1923.  Amended by Laws 1987, c. 118, § 27, operative July 1, 1987; Laws 1994, c. 323, § 30, eff. July 1, 1994; Laws 2002, c. 213, § 3, emerg. eff. May 8, 2002.

§59-508.1.  Reinstatement on Board's own motion.

At any time after the Board has revoked or suspended the license to practice medicine or surgery of any person, the Board, upon its own motion and of its own authority and right, may reconsider such order and decision for any reason deemed by it to be sufficient and may, in its discretion, reinstate the license of such person.

Added by Laws 1943, p. 135, § 1, emerg. eff. March 24, 1943.  Amended by Laws 1987, c. 118, § 28, operative July 1, 1987; Laws 1994, c. 323, § 31, eff. July 1, 1994.

§59-508.2.  Reinstatement on application of person whose license is suspended or revoked.

A.  At any time after the expiration of twelve (12) months from the date the license of any person to practice medicine or surgery has been revoked with right to reapply, or at any time after the expiration of six (6) months from the date the license of any person to practice medicine or surgery has been suspended by the State Board of Medical Licensure and Supervision, such person whose license has been so revoked or suspended may file an application with the secretary of the Board, together with an application fee set by the Board, to reinstate  the license.  A licensee who has had a license revoked, suspended or who has surrendered a license in lieu of prosecution shall not be reinstated and no probation shall be lifted unless the licensee has paid all fines and reimbursements in a manner satisfactory to the Board.

B.  The application shall be assigned for hearing at the next regular meeting of the Board following the filing thereof.  In addition, the Board may authorize the secretary to  hold a hearing on the application at any time.  In such cases, the Board shall have the authority and right to reconsider the order and decision of revocation or suspension.

C.  For such causes and reasons deemed by it sufficient and for the best interest of the medical profession and the citizens of this state, the Board may reinstate a license of an applicant and issue the order therefor.

D.  The Board may negotiate with the licensee a plan of repayment for any fines or other costs that is satisfactory to the Board.

Added by Laws 1943, p. 135, § 2, emerg. eff. March 24, 1943.  Amended by Laws 1987, c. 118, § 29, operative July 1, 1987; Laws 1994, c. 323, § 32, eff. July 1, 1994; Laws 2004, c. 523, § 8, emerg. eff. June 9, 2004.

§59-508.3.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-509.  Unprofessional conduct - Definition.

The words "unprofessional conduct" as used in Sections 481 through 514 of this title are hereby declared to include, but shall not be limited to, the following:

1.  Procuring, aiding or abetting a criminal operation;

2.  The obtaining of any fee or offering to accept any fee, present or other form of remuneration whatsoever, on the assurance or promise that a manifestly incurable disease can or will be cured;

3.  Willfully betraying a professional secret to the detriment of the patient;

4.  Habitual intemperance or the habitual use of habit-forming drugs;

5.  Conviction of a felony or of any offense involving moral turpitude;

6.  All advertising of medical business in which statements are made which are grossly untrue or improbable and calculated to mislead the public;

7.  Conviction or confession of a crime involving violation of:

a. the antinarcotic or prohibition laws and regulations of the federal government,

b. the laws of this state, or

c. State Board of Health rules;

8.  Dishonorable or immoral conduct which is likely to deceive, defraud, or harm the public;

9.  The commission of any act which is a violation of the criminal laws of any state when such act is connected with the physician's practice of medicine.  A complaint, indictment or confession of a criminal violation shall not be necessary for the enforcement of this provision.  Proof of the commission of the act while in the practice of medicine or under the guise of the practice of medicine shall be unprofessional conduct;

10.  Failure to keep complete and accurate records of purchase and disposal of controlled drugs or of narcotic drugs;

11.  The writing of false or fictitious prescriptions for any drugs or narcotics declared by the laws of this state to be controlled or narcotic drugs;

12.  Prescribing or administering a drug or treatment without sufficient examination and the establishment of a valid physician-patient relationship;

13.  The violation, or attempted violation, direct or indirect, of any of the provisions of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act, either as a principal, accessory or accomplice;

14.  Aiding or abetting, directly or indirectly, the practice of medicine by any person not duly authorized under the laws of this state;

15.  The inability to practice medicine with reasonable skill and safety to patients by reason of age, illness, drunkenness, excessive use of drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition.  In enforcing this subsection the State Board of Medical Licensure and Supervision may, upon probable cause, request a physician to submit to a mental or physical examination by physicians designated by it.  If the physician refuses to submit to the examination, the Board shall issue an order requiring the physician to show cause why the physician will not submit to the examination and shall schedule a hearing on the order within thirty (30) days after notice is served on the physician.  The physician shall be notified by either personal service or by certified mail with return receipt requested.  At the hearing, the physician and the physician's attorney are entitled to present any testimony and other evidence to show why the physician should not be required to submit to the examination.  After a complete hearing, the Board shall issue an order either requiring the physician to submit to the examination or withdrawing the request for examination.  The medical license of a physician ordered to submit for examination may be suspended until the results of the examination are received and reviewed by the Board;

16.  Prescribing, dispensing or administering of controlled substances or narcotic drugs in excess of the amount considered good medical practice, or prescribing, dispensing or administering controlled substances or narcotic drugs without medical need in accordance with published standards;

17.  Engaging in physical conduct with a patient which is sexual in nature, or in any verbal behavior which is seductive or sexually demeaning to a patient;

18.  Failure to maintain an office record for each patient which accurately reflects the evaluation, treatment, and medical necessity of treatment of the patient; or

19.  Failure to provide necessary ongoing medical treatment when a doctor-patient relationship has been established, which relationship can be severed by either party providing a reasonable period of time is granted.

Added by Laws 1923, c. 59, p. 110, § 29, emerg. eff. March 31, 1923.  Amended by Laws 1925, c. 63, p. 96, § 5, emerg. eff. April 6, 1925; Laws 1973, c. 99, § 1, emerg. eff. May 2, 1973; Laws 1980, c. 208, § 1, emerg. eff. May 30, 1980; Laws 1993, c. 338, § 1, eff. Sept. 1, 1993; Laws 1995, c. 211, § 8, eff. Nov. 1, 1995; Laws 1998, c. 324, § 10, emerg. eff. May 28, 1998; Laws 2004, c. 523, § 9, emerg. eff. June 9, 2004.

§59-509.1.  Disciplinary actions.

A.  RANGE OF ACTIONS:  The State Board of Medical Licensure and Supervision may impose disciplinary actions in accordance with the severity of violation of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act.  Disciplinary actions may include, but are not limited to the following:

1.  Revocation of the medical license with or without the right to reapply;

2.  Suspension of the medical license;

3.  Probation;

4.  Stipulations, limitations, restrictions, and conditions relating to practice;

5.  Censure , including specific redress, if appropriate;

6.  Reprimand;

7.  A period of free public or charity service;

8.  Satisfactory completion of an educational, training, and/or treatment program or programs; and

9.  Administrative fines of up to Five Thousand Dollars ($5,000.00) per violation.

Provided, as a condition of disciplinary action sanctions, the Board may impose as a condition of any disciplinary action, the payment of costs expended by the Board for any legal fees and costs and probation and monitoring fees including, but not limited to, staff time, salary and travel expense, witness fees and attorney fees.  The Board may take such actions singly or in combination as the nature of the violation requires.

B.  LETTER OF CONCERN:  The Board may authorize the secretary to issue a letter of concern to a licensee when evidence does not warrant formal proceedings, but the secretary has noted indications of possible errant conduct that could lead to serious consequences and formal action.  The letter of concern may contain, at the secretary's discretion, clarifying information from the licensee.

C.  EXAMINATION/EVALUATION:  The Board may, upon reasonable cause, require professional competency, physical, mental, or chemical dependency examinations of any licensee, including withdrawal and laboratory examination of body fluids.

D.  DISCIPLINARY ACTION AGAINST LICENSEES:

1.  The Board shall promulgate rules describing acts of unprofessional or unethical conduct by physicians pursuant to the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act; and

2.  Grounds for Action:  The Board may take disciplinary action for unprofessional or unethical conduct as deemed appropriate based upon the merits of each case and as set out by rule.  The Board shall not revoke the license of a person otherwise qualified to practice allopathic medicine within the meaning of the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act solely because the person's practice or a therapy is experimental or nontraditional.

Reports of all disciplinary action provided for in this section will be available to the public upon request.

E.  SURRENDER IN LIEU OF PROSECUTION:

1.  The Board may accept a surrender of license from a licensee who has engaged in unprofessional conduct in lieu of Board staff prosecuting a pending disciplinary action or filing formal disciplinary proceedings only as provided in this section.  To effect such a surrender, the licensee must submit a sworn statement to the Board:

a. expressing the licensee's desire to surrender the license,

b. acknowledging that the surrender is freely and voluntarily made, that the licensee has not been subjected to coercion or duress, and that the licensee is fully aware of the consequences of the license surrender,

c. stating that the licensee is the subject of an investigation or proceeding by the Board or a law enforcement or other regulatory agency involving allegations which, if proven, would constitute grounds for disciplinary action by the Board, and

d. specifically admitting to and describing the misconduct.

2.  The sworn written statement must be submitted with the licensee's wallet card and wall certificate.  The Secretary or Executive Director of the Board may accept the sworn statement, wallet card and wall certificate from a licensee pending formal acceptance by the Board.  The issuance of a complaint and citation by the Board shall not be necessary for the Board to accept a surrender under this subsection.  A surrender under this subsection shall be considered disciplinary action by the Board in all cases, even in cases where surrender occurs prior to the issuance of a formal complaint and citation, and shall be reported as disciplinary action by the Board to the public and any other entity to whom the Board regularly reports disciplinary actions.

3.  As a condition to acceptance of the surrender, the Board may require the licensee to pay the costs expended by the Board for any legal fees and costs and any investigation, probation and monitoring fees including, but not limited to, staff time, salary and travel expense, witness fees and attorney fees.

4.  The licensee whose surrender in lieu of prosecution is accepted by the Board shall be ineligible to reapply for reinstatement of his or her license for at least one (1) year from the date of the accepted surrender.

Added by Laws 1994, c. 323, § 33, eff. July 1, 1994.  Amended by Laws 1999, c. 23, § 2, eff. Nov. 1, 1999; Laws 2002, c. 213, § 4, emerg. eff. May 8, 2002; Laws 2004, c. 523, § 10, emerg. eff. June 9, 2004.

§59510.  Corporations  Firms  Practice of medicine.

It shall be the duty of all firms, associations, or corporations engaged in the practice of medicine within the meaning of this act, within the State of Oklahoma, under whatsoever name or designation, before entering the practice thereof, to report in writing to the county clerk of the county in which such business is to be conducted, the names and addresses of all physicians connected therewith who propose to practice medicine and surgery under such name or designation, or in connection therewith, within said county and state; and from time to time thereafter such additional names and addresses as may be added thereto for the purpose of engaging in such practice under such firm name and designation, shall be so reported; Provided, that nothing in this section shall operate or be construed to waive the requirements that each and every member of such firm, association or corporation so practicing medicine and surgery thereunder, shall be duly licensed to practice medicine and surgery in the State of Oklahoma.  Any firm, association or corporation, or any member or agent thereof, violating any of the provisions of this section, shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined in any sum not to exceed One Hundred Dollars ($100.00), and each day's practice shall be deemed a separate offense.

Laws 1923, c. 59, p. 111, § 30.

§59-511.  Deposit of fees and other monies - Payments from fund - Disposition of balance.

All monies accruing to the Board from fees herein provided for, and from all other sources whatsoever, shall be received by the secretary who shall make deposit thereof with the State Treasurer, who shall place the same in a designated depository fund to the credit of the Board.  All salaries and expenses of the Board shall be paid from said depository fund upon proper vouchers approved by the secretary of the Board in the usual manner as the other similar departments of state.  It is further provided that, at the end of each fiscal year, the unexpended balance of such funds shall be carried forward and placed to the credit of the Board for the succeeding fiscal year.

Added by Laws 1923, c. 59, p. 112, § 31, emerg. eff. March 31, 1923.  Amended by Laws 1987, c. 118, § 30, operative July 1, 1987; Laws 1994, c. 323, § 34, eff. July 1, 1994.

§59-512.  Salary of secretary - Personnel - Investigators - Travel expenses.

The secretary of the State Board of Medical Licensure and Supervision shall be paid an annual salary in an amount fixed by the Board.  The Board shall have the authority to expend such funds as are necessary in carrying out the duties of the Board and shall have the authority to hire all necessary personnel, at salaries to be fixed by the Board, as the Board shall deem necessary.  The Board shall have the authority to hire attorneys to represent the Board in all legal matters and to assist authorized state and county officers in prosecuting or restraining violations of Section 481 et seq. of this title, and to fix the salaries or per diem of said attorneys.

The Board shall have the authority to hire one or more investigators as may be necessary to carry out the provisions of this act at an annual salary to be fixed by the Board.  Such investigators may be commissioned peace officers of this state.  In addition such investigators shall have the authority and duty to investigate and inspect the records of all persons in order to determine whether or not the narcotic laws or the dangerous drug laws have been complied with.

The Board is specifically authorized to contract with state agencies or other bodies to perform investigative services at a rate set by the Board.

The Board is authorized to pay the travel expenses of Board employees and members in accordance with the State Travel Reimbursement Act.

The expenditures authorized herein shall not be a charge against the state, but the same shall be paid solely from the Board's depository fund.

Added by Laws 1923, c. 59, p. 112, § 32, emerg. eff. March 31, 1923.  Amended by Laws 1970, c. 145, § 3, emerg. eff. April 7, 1970; Laws 1980, c. 159, § 12, emerg. eff. April 2, 1980; Laws 1985, c. 178, § 33, operative July 1, 1985; Laws 1987, c. 118, § 31, operative July 1, 1987; Laws 1994, c. 323, § 35, eff. July 1, 1994; Laws 2002, c. 213, § 5, emerg. eff. May 8, 2002.

§59-513.  Quasi-judicial powers of Board - Appeals to Supreme Court - Revocation on conviction of felony - Fugitive from justice.

A.  1.  The State Board of Medical Licensure and Supervision is hereby given quasi-judicial powers while sitting as a Board for the purpose of revoking, suspending or imposing other disciplinary actions upon the license of physicians or surgeons of this state, and appeals from its decisions shall be taken to the Supreme Court of this state within thirty (30) days of the date that a copy of the decision is mailed to the appellant, as shown by the certificate of mailing attached to the decision.

2.  The license of any physician or surgeon who has been convicted of any felony in or without the State of Oklahoma and whether in a state or federal court, may be suspended by the Board upon the submission thereto of a certified copy of the judgment and sentence of the trial court and the certificate of the clerk of the court of the conviction.

3.  Upon proof of a final felony conviction by the courts and after exhaustion of the appellate process, the Board shall revoke the physician's license.  If the felony conviction is overturned on appeal and no other appeals are sought, the Board shall restore the license of the physician.  Suspension or revocation of the license of any person convicted of a felony on any other grounds than that of moral turpitude or the violation of the federal or state narcotic laws, shall be on the merits of the particular case, but the court records in the trial of such case when conviction has been had shall be prima facie evidence of the conviction.

4.  The Board shall also revoke and cancel the license of any physician or surgeon who has been charged in a court of record of this or other states of the United States or in the federal court with the commission of a felony and who is a fugitive from justice, upon the submission of a certified copy of the charge together with a certificate from the clerk of the court that after the commitment of the crime the physician or surgeon fled from the jurisdiction of the court and is a fugitive from justice.

B.  To the extent necessary to allow the Board the power to enforce disciplinary actions imposed by the Board, in the exercise of its authority, the Board may punish willful violations of its orders and impose additional penalties as allowed by Section 509.1 of this title.

Added by Laws 1923, c. 59, p. 112, § 33, emerg. eff. March 31, 1923.  Amended by Laws 1925, c. 63, p. 96, § 6, emerg. eff. April 6, 1925; Laws 1935, p. 56, § 2, emerg. eff. May 13, 1935; Laws 1987, c. 118, § 32, operative July 1, 1987; Laws 1994, c. 323, § 36, eff. July 1, 1994; Laws 1998, c. 374, § 3, eff. Nov. 1, 1998; Laws 2004, c. 523, § 11, emerg. eff. June 9, 2004.

§59514.  Partial invalidity.

In the event any of the provisions of this act shall be held unconstitutional, the same shall not affect the enforcement of the other provisions hereof.

Laws 1923, c. 59, p. 112, § 34.

§59-515.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-516.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59-517.  Repealed by Laws 1994, c. 323, § 38, eff. July 1, 1994.

§59518.  Emergency care or treatment  Immunity from civil damages or criminal prosecution.

No person who is a licensed practitioner of a healing art in the State of Oklahoma, who in good faith renders emergency care or treatment at the scene of the emergency, shall be liable for any civil damages as a result of any acts or omissions by such person in rendering the emergency care or treatment, and no person who is a licensed practitioner of a healing art in the State of Oklahoma shall be prosecuted under the criminal statutes of this state for treatment of a minor without the consent of a minor's parent or guardian when such treatment was performed under emergency conditions and in good faith.

Laws 1961, p. 458, § 1; Laws 1967, c. 57, § 1; Laws 1968, c. 405, § 1, emerg. eff. May 17, 1968.

§59-519.  Repealed by Laws 1993, c. 289, § 12, emerg. eff. June 3, 1993.

§59-519.1.  Short title.

The provisions of this act shall be known and may be cited as the "Physician Assistant Act".

Added by Laws 1993, c. 289, § 1, emerg. eff. June 3, 1993.

§59-519.2.  Definitions.

As used in the Physician Assistant Act:

1.  "Board" means the State Board of Medical Licensure and Supervision;

2.  "Committee" means the Physician Assistant Committee;

3.  "Health care services" means services which require training in the diagnosis, treatment and prevention of disease, including the use and administration of drugs, and which are performed by physician assistants under the supervision and at the direction of physicians.  Such services include, but are not limited to:

a. initially approaching a patient of any age group in a patient care setting to elicit a detailed history, performing a physical examination, delineating problems and recording the data,

b. assisting the physician in conducting rounds in acute and long-term inpatient care settings, developing and implementing patient management plans, recording progress notes and assisting in the provision of continuity of care in other patient care settings,

c. ordering, performing or interpreting, at least to the point of recognizing deviations from the norm, common laboratory, radiological, cardiographic and other routine diagnostic procedures used to identify pathophysiologic processes,

d. ordering or performing routine procedures such as injections, immunizations, suturing and wound care, and managing simple conditions produced by infection, trauma or other disease processes,

e. assisting in the management of more complex illness and injuries, which may include assisting surgeons in the conduct of operations and taking initiative in performing evaluation and therapeutic procedures in response to life-threatening situations,

f. instructing and counseling patients regarding compliance with prescribed therapeutic regimens, normal growth and development, family planning, emotional problems of daily living and health maintenance,

g. facilitating the referral of patients to the community's health and social service agencies when appropriate, and

h. providing health care services which are delegated by the supervising physician when the service:

(1) is within the physician assistant's skill,

(2) forms a component of the physician's scope of practice, and

(3) is provided with supervision, including authenticating with the signature any form that may be authenticated by the supervising physician's signature with prior delegation by the physician.

Nothing in the Physician Assistant Act shall be construed to permit physician assistants to provide health care services independent of physician supervision;

4.  "Patient care setting" means a physician's office, clinic, hospital, nursing home, extended care facility, patient's home, ambulatory surgical center or any other setting authorized by the supervising physician;

5.  "Physician assistant" means a health care professional, qualified by academic and clinical education and licensed by the State Board of Medical Licensure and Supervision, to provide health care services in any patient care setting at the direction and under the supervision of a physician or group of physicians;

6.  "Physician Assistant Drug Formulary" means a list of drugs and other medical supplies, approved by the State Board of Medical Licensure and Supervision after consultation with the State Board of Pharmacy, that physician assistants are permitted to prescribe and order under the direction of their supervising physicians;

7.  "Remote patient care setting" means an outpatient clinic or physician's office that qualifies as a Rural Health Clinic, a Federally Qualified Health Center, a nonprofit community-based health center, or any other patient care setting approved by the State Board of Medical Licensure and Supervision, and that provides service to a medically underserved population, as defined by the appropriate government agency;

8.  "Supervising physician" means an individual holding a license as a physician from the State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners, who supervises physician assistants;

9.  "Supervision" means overseeing and accepting the responsibility for the health care services performed by a physician assistant; and

10.  "Application to practice" means a written description that defines the scope of practice and the terms of supervision of a physician assistant in a medical practice.

Added by Laws 1993, c. 289, § 2, emerg. eff. June 3, 1993.  Amended by Laws 1997, c. 47, § 1, emerg. eff. April 7, 1997; Laws 1998, c. 128, § 2, eff. Nov. 1, 1998; Laws 2001, c. 385, § 2, eff. Nov. 1, 2001.

§59-519.3.  Physician Assistant Committee - Powers and duties.

A.  There is hereby created the Physician Assistant Committee, which shall be composed of seven (7) members.  Two members of the Committee shall be physician assistants appointed by the State Board of Medical Licensure and Supervision from a list of qualified individuals submitted by the Oklahoma Academy of Physician Assistants.  One member shall be a physician appointed by the Board from its membership.  One member shall be a physician appointed by the Board from a list of qualified individuals submitted by the Oklahoma State Medical Association and who is not a member of the Board.  One member shall be a physician appointed by the State Board of Osteopathic Examiners from its membership.  One member shall be a physician appointed by the State Board of Osteopathic Examiners from a list of qualified individuals submitted by the Oklahoma Osteopathic Association and who is not a member of said board.  One member shall be a licensed pharmacist appointed by the Board of Pharmacy.

B.  The term of office for each member of the Committee shall be five (5) years.  Provided, of those members initially appointed to the Committee by the Board, two shall serve three-year terms and two shall serve five-year terms, as designated by the Board; of those members initially appointed to the Committee by the State Board of Osteopathic Examiners, one shall serve a two-year term and one shall serve a four-year term, as designated by said board; and the member initially appointed by the Board of Pharmacy shall serve a five-year term.

C.  The Committee shall meet at least quarterly.  At the initial meeting of the Committee, members shall elect a chair.  The chair shall represent the Committee at all meetings of the Board.  Four members shall constitute a quorum for the purpose of conducting official business of the Committee.

D.  The State Board of Medical Licensure and Supervision is hereby granted the power and authority to promulgate rules, which are in accordance with the provisions of Section 519.1 et seq. of this title, governing the requirements for licensure as a physician assistant, as well as to establish standards for training, approve institutions for training, and regulate the standards of practice of a physician assistant after licensure, including the power of revocation of a license.

E.  The State Board of Medical Licensure and Supervision is hereby granted the power and authority to investigate all complaints, hold hearings, subpoena witnesses and initiate prosecution concerning violations of Section 519.1 et seq. of this title.  When such complaints involve physicians licensed by the State Board of Osteopathic Examiners, the State Board of Osteopathic Examiners shall be officially notified of such complaints.

F.  1.  The Committee shall advise the Board on matters pertaining to physician assistants, including, but not limited to:

a. educational standards required to practice as a physician assistant,

b. licensure requirements required to practice as a physician assistant,

c. methods and requirements to assure the continued competence of physician assistants after licensure,

d. the drugs and other medical supplies for which physician assistants are permitted to prescribe and order under the direction of their supervising physicians,

e. the grounds for revocation or suspension of a license for a physician assistant,

f. education and experience requirements to receive approval to practice in remote patient care settings, and

g. all other matters which may pertain to the practice of physician assistants.

2.  The Committee shall review and make recommendations to the Board on all applications for licensure as a physician assistant and all applications to practice which shall be approved by the Board.  When considering applicants for licensure, to establish standards of training or approve institutions for training, the Committee shall include the Director, or designee, of all Physician Assistant educational programs conducted by institutions of higher education in the state as members.

3.  The Committee shall assist and advise the Board in all hearings involving physician assistants who are deemed to be in violation of Section 519.1 et seq. of this title or the rules of the Board.

Added by Laws 1993, c. 289, § 3, emerg. eff. June 3, 1993.  Amended by Laws 1997, c. 47, § 2, emerg. eff. April 7, 1997; Laws 1998, c. 128, § 3, eff. Nov. 1, 1998.

§59-519.4.  Licensure requirements.

To be eligible for licensure as a physician assistant pursuant to the provisions of Section 519.1 et seq. of this title an applicant shall:

1.  Be of good moral character;

2.  Have graduated from an accredited physician assistant program recognized by the State Board of Medical Licensure and Supervision; and

3.  Successfully pass an examination for physician assistants recognized by the Board.

Added by Laws 1993, c. 289, § 4, emerg. eff. June 3, 1993.  Amended by Laws 1997, c. 47, § 3, emerg. eff. April 7, 1997.

§59-519.5.  Repealed by Laws 1998, c. 128, § 7, eff. Nov. 1, 1998.

§59-519.6.  Filing of application to practice - Services performed - Display and inspection of license.

A.  No health care services may be performed by a physician assistant unless a current application to practice, jointly filed by the supervising physician and physician assistant, is on file with and approved by the State Board of Medical Licensure and Supervision.  The application shall include a description of the physician's practice, methods of supervising and utilizing the physician assistant, and names of alternate supervising physicians who will supervise the physician assistant in the absence of the primary supervising physician.

B.  The supervising physician need not be physically present nor be specifically consulted before each delegated patient care service is performed by a physician assistant, so long as the supervising physician and physician assistant are or can be easily in contact with one another by radio, telephone or other means of telecommunication.  In all patient care settings, the supervising physician shall provide appropriate methods of supervising the health care services provided by the physician assistant including:

a. being responsible for the formulation or approval of all orders and protocols, whether standing orders, direct orders or any other orders or protocols, which direct the delivery of health care services provided by a physician assistant, and periodically reviewing such orders and protocols,

b. regularly reviewing the health care services provided by the physician assistant and any problems or complications encountered,

c. being available physically or through direct telecommunications for consultation, assistance with medical emergencies or patient referral, and

d. being on-site to provide medical care to patients a minimum of one-half (1/2) day per week.  Additional on-site supervision may be required at the recommendation of the Physician Assistant Committee and approved by the Board; and

e. that it remains clear that the physician assistant is an agent of the supervising physician; but, in no event shall the supervising physician be an employee of the physician assistant.

C.  In patients with newly diagnosed chronic or complex illnesses, the physician assistant shall contact the supervising physician within forty-eight (48) hours of the physician assistant's initial examination or treatment and schedule the patient for appropriate evaluation by the supervising physician as directed by the physician.

D.  1.  A physician assistant under the direction of a supervising physician may prescribe written and oral prescriptions and orders.  The physician assistant may prescribe drugs, including controlled medications in Schedules II through V pursuant to Section 2-312 of Title 63 of the Oklahoma Statutes, and medical supplies and services as delegated by the supervising physician and as approved by the State Board of Medical Licensure and Supervision after consultation with the State Board of Pharmacy on the Physician Assistant Drug Formulary.

2.  A physician assistant may write an order for a Schedule II drug for immediate or ongoing administration on site.  Prescriptions and orders for Schedule II drugs written by a physician assistant must be included on a written protocol determined by the supervising physician and approved by the medical staff committee of the facility or by direct verbal order of the supervising physician.  Physician assistants may not dispense drugs, but may request, receive, and sign for professional samples and may distribute professional samples to patients.

E.  A physician assistant may perform health care services in patient care settings as authorized by the supervising physician.

F.  A physician assistant shall obtain approval from the State Board of Medical Licensure and Supervision prior to practicing in remote patient care settings.  Such approval requires documented experience in providing a comprehensive range of primary care services, under the direction of a supervising physician, for at least one (1) year prior to practicing in such settings and such other requirement as the Board may require.  The Board is granted the authority to waive this requirement for those applicants possessing equivalent experience and training as recommended by the Committee.

G.  Each physician assistant licensed under the Physician Assistant Act shall keep his or her license available for inspection at the primary place of business and shall, when engaged in professional activities, identify himself or herself as a physician assistant.

Added by Laws 1993, c. 289, § 6, emerg. eff. June 3, 1993.  Amended by Laws 1998, c. 128, § 4, eff. Nov. 1, 1998; Laws 2001, c. 385, § 3, eff. Nov. 1, 2001.

§59-519.7.  Temporary approval of a license and application to practice.

The Secretary of the State Board of Medical Licensure and Supervision is authorized to grant temporary approval of a license and application to practice to any physician and physician assistant who have jointly filed a license and application to practice which meets the requirements set forth by the Board.  Such temporary approval to practice shall be reviewed at the next regularly scheduled meeting of the Board.  The temporary approval may be approved, extended or rejected by the Board.  If rejected, the temporary approval shall expire immediately.

Added by Laws 1993, c. 289, § 7, emerg. eff. June 3, 1993.  Amended by Laws 2001, c. 385, § 4, eff. Nov. 1, 2001.

§59-519.8.  License renewal - Fees.

A.  Licenses issued to physician assistants shall be renewed annually on a date determined by the State Board of Medical Licensure and Supervision.  Each application for renewal shall document that the physician assistant has earned at least twenty (20) hours of continuing medical education during the preceding calendar year.

B.  The Board shall promulgate, in the manner established by its rules, fees for the following:

1.  Initial licensure;

2.  License renewal;

3.  Late license renewal;

4.  Application to practice; and

5.  Disciplinary hearing.

Added by Laws 1993, c. 289, § 8, emerg. eff. June 3, 1993.  Amended by Laws 1997, c. 47, § 5, emerg. eff. April 7, 1997.

§59-519.9.  Preexisting certificates.

Any person who holds a certificate as a physician assistant from the State Board of Medical Licensure and Supervision prior to June 3, 1993, shall be granted licensure as a physician assistant under the provisions of Section 519.1 et seq. of this title.

Added by Laws 1993, c. 289, § 9, emerg. eff. June 3, 1993.  Amended by Laws 1997, c. 250, § 14, eff. Nov. 1, 1997.

NOTE:  Laws 1997, c. 47, § 6 repealed by Laws 1997, c. 250, § 15, eff. Nov. 1, 1997.

§59-519.10.  Violations - Penalties.

Any person who holds herself or himself out as a physician assistant or uses the title "Physician Assistant" without being licensed, or who otherwise violates the provisions of Section 519.1 et seq. of this title shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($50.00), nor more than Five Hundred Dollars ($500.00), by imprisonment in the county jail for not less than five (5) days, nor more than thirty (30) days, or by both such fine and imprisonment.  Each day of a violation of the provisions of Section 519.1 et seq. of this title shall constitute a separate and distinct offense.  Conviction shall also be grounds for the suspension or revocation of the license of a duly licensed physician assistant.

Added by Laws 1993, c. 289, § 10, emerg. eff. June 3, 1993.  Amended by Laws 1997, c. 47, § 7, emerg. eff. April 7, 1997.

§59-519.11.  Construction of act.

A.  Nothing in this act shall be construed to prevent or restrict the practice, services or activities of any persons of other licensed professions or personnel supervised by licensed professions in this state from performing work incidental to the practice of their profession or occupation, if that person does not represent himself as a physician assistant.

B.  Nothing stated in this act shall prevent any hospital from requiring the physician assistant and/or the supervising physician to meet and maintain certain staff appointment and credentialling qualifications for the privilege of practicing as, or utilizing, a physician assistant in the hospital.

C.  Nothing in this act shall be construed to permit a physician assistant to practice medicine or prescribe drugs and medical supplies in this state except when such actions are performed under the supervision and at the direction of a physician approved by the State Board of Medical Licensure and Supervision.

Added by Laws 1993, c. 289, § 11, emerg. eff. June 3, 1993.

§59-520.  Repealed by Laws 1993, c. 289, § 12, emerg. eff. June 3, 1993.

§59521.  Exceptions.

No health care services may be performed under this act in any of the following areas:

(a) The measurement of the powers or range of human vision, or the determination of the accommodation and refractive states of the human eye or the scope of its functions in general, or the fitting or adaptation of lenses or frames for the aid thereof.

(b) The prescribing or directing the use of, or using, any optical device in connection with ocular exercises, visual training, vision training or orthoptics.

(c) The prescribing of contact lenses for, or the fitting or adaptation of contact lenses to, the human eye.

Nothing in this section shall preclude the performance of routine visual screening.

Laws 1972, c. 220, § 3, emerg. eff. April 7, 1972.

§59-522.  Repealed by Laws 1993, c. 289, § 12, emerg. eff. June 3, 1993.

§59-523.  Repealed by Laws 1993, c. 289, § 12, emerg. eff. June 3, 1993.

§59524.  Abortion  Infant prematurely born alive  Right to medical treatment.

The rights to medical treatment of an infant prematurely born alive in the course of an abortion shall be the same as the rights of an infant of similar medical status prematurely born.

Laws 1977, c. 10, § 1, emerg. eff. March 11, 1977.

§59525.  Short title.

This act shall be known and may be cited as the "Oklahoma Athletic Trainers Act".

Laws 1981, c. 150, § 1, operative July 1, 1981.

§59526.  Definitions.

As used in the Oklahoma Athletic Trainers Act:

1.  "Athletic trainer" means a person with the qualifications specified in Section 530 of this title, whose major responsibility is the rendering of professional services for the prevention, emergency care, first aid and treatment of injuries incurred by an athlete by whatever methods are available, upon written protocol from the team physician or consulting physician to effect care, or rehabilitation;

2.  "Apprentice athletic trainer" means a person who assists in the duties usually performed by an athletic trainer under the direct supervision of a licensed athletic trainer;

3.  "Board" means the State Board of Medical Licensure and Supervision; and

4.  "Committee" means the Athletic Trainers Advisory Committee.

Added by Laws 1981, c. 150, § 2, operative July 1, 1981.  Amended by Laws 1987, c. 118, § 37, operative July 1, 1987; Laws 1996, c. 201, § 1, eff. July 1, 1996.

§59527.  License required.

No person shall hold himself or herself out as an athletic trainer without firstbeing licensed under the provisions of this act.

Laws 1981, c. 150, § 3, operative July 1, 1981.

§59528.  Board  Powers and duties.

The Board, acting upon the advice of the Committee, shall issue all licenses required by this act, and shall exercise the following powers and duties:

1.  To make rules and regulations deemed necessary to implement the provisions of this act;

2.  To prescribe application forms for license applicants, license certificate forms and such other forms as necessary to implement the provisions of this act;

3.  To establish guidelines for athletic trainers in this state;

4.  To prepare and conduct an examination for applicants for licensure under this act;

5.  To keep a complete record of all licensed athletic trainers and to prepare an official listing of the names and addresses of all licensed athletic trainers which shall be kept current.  A copy of such listing shall be available to any person requesting it upon payment of a copying fee established by the Board;

6.  To keep a permanent record of all proceedings under this act;

7.  To employ and establish the duties of clerical personnel necessary to carry out the provisions of this act; and

8.  To conduct hearings to deny, revoke, suspend or refuse renewal of licenses under this act, and to issue subpoenas to compel witnesses to testify or produce evidence at such hearings in accordance with the Administrative Procedures Act.

Laws 1981, c. 150, § 4, operative July 1, 1981.

§59529.  Athletic Trainers Advisory Committee.

There is hereby created the Athletic Trainers Advisory Committee, to be composed of five (5) members to be appointed by the State Board of Medical Licensure and Supervision.  To qualify as a member, a person must be a citizen of the United States and a resident of Oklahoma for five (5) years immediately preceding appointment.  Two members shall be licensed athletic trainers, except for the initial appointees, and two members shall be physicians licensed by the state and one member shall be a member of the Oklahoma Coaches Association who shall be selected by the Board of the Association. Except for the initial appointees, members shall hold office for terms of six (6) years.  In the event of death, resignation or removal of any member, the vacancy of the unexpired term shall be filled by the Board in the same manner as other appointments.  The Athletic Trainers Advisory Committee shall assist the Board in conducting examinations for applicants and shall advise the Board on all matters pertaining to the licensure of athletic trainers.  Members of the Committee shall be reimbursed for expenses incurred while performing their duties under the provisions of this act in accordance with the State Travel Reimbursement Act.

Amended by Laws 1987, c. 118, § 38, operative July 1, 1987.

§59530.  Qualifications of applicants  Applications  Examination fee  Apprentice athletic trainers license.

A.  An applicant to be eligible for an athletic trainer license must meet one of the following qualifications:

1.  Has successfully completed the athletic training curriculum requirements of an accredited college or university approved by the Board and provide proof of graduation;

2.  Be licensed or certified in physical therapy and has spent at least eight hundred (800) hours working under the direct supervision of a licensed athletic trainer; or

3.  Holds a fouryear degree from an accredited college or university and has completed at least two (2) consecutive years of supervision, military duty excepted, as an apprentice athletic trainer under the direct supervision of a licensed athletic trainer.  B.  An applicant for an athletic trainer license shall submit an application to the Board and submit the required examination fee. The applicant is entitled to an athletic trainer license if he is qualified as provided in subsection A of this section, satisfactorily completes the examination administered by the Board, pays the applicable license fee, and has not committed an act which constitutes grounds for denial of a license under Section 8 of this act.

C.  An applicant for an apprentice athletic trainer license must submit an application to the Board accompanied by a written commitment to supervise signed by the licensed athletic trainer who will be supervising the applicant.  The Board may require the taking of an apprentice athletic trainer license examination, which would be administered without cost to the applicant.  Fees for such examination may be established by the Board.

Laws 1981, c. 150, § 6, operative July 1, 1981.

§59531.  Expiration of license  Renewal  License fees.

A.  A license issued pursuant to this act expires one (1) year from the date of issuance.  Licenses shall be renewed according to procedures established by the Board and upon payment of the renewal fee.

B.  License fees shall be established by the Board:

1.  An athletic trainer examination fee of Twenty Dollars ($20.00) for each examination taken;

2.  An athletic trainer license fee of Twentyfive Dollars ($25.00);

3.  An athletic trainer annual license renewal fee of Ten Dollars ($10.00); and

4.  An apprentice athletic trainer license fee of Five Dollars ($5.00).

Laws 1981, c. 150, § 7, operative July 1, 1981.

§59532.  Denial, suspension or revocation of license.

A.  The Board may refuse to issue a license to an applicant or may suspend or revoke the license of any licensee if he has:

1.  Been convicted of a felony or a misdemeanor involving moral turpitude;

2.  Secured the license by fraud or deceit; or

3.  Violated or conspired to violate the provisions of this act or rules and regulations issued pursuant to this act.

B.  Procedures for denial, suspension or revocation of a license shall be governed by the Administrative Procedures Act.

Laws 1981, c. 150, § 8, operative July 1, 1981.

§59533.  Violation of act  Penalty.

Violation of any provision of this act shall be a misdemeanor and conviction shall be punishable by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00).

Laws 1981, c. 150, § 9, operative July 1, 1981.

§59-534.  Persons actively engaged as athletic trainers exempted from qualifications - Misrepresentations - Voluntary prevention, emergency care or first aid services.

A.  Any person actively engaged as an athletic trainer in this state on the effective date of this act shall, within six (6) months of that date, be issued a license if proof is submitted of five (5) years' experience as an athletic trainer within the preceding tenyear period, and the license fee required by the Oklahoma Athletic Trainers Act is paid.  Nothing herein shall be construed to require any educational institution or other bona fide athletic organization to use the services of a licensed athletic trainer.

B.  Athletic trainers shall not misrepresent in any manner, either directly or indirectly, their skills, training, professional credentials, identity or services.

C.  Any person, as authorized in accordance with Section 5 of Title 76 of the Oklahoma Statutes, may offer prevention, emergency care or first aid services on a voluntary, uncompensated basis, to any amateur or group at an amateur athletic event.

Added by Laws 1981, c. 150, § 10, operative July 1, 1981.  Amended by Laws 1996, c. 201, § 2, eff. July 1, 1996.

§59535.  Practice of medicine unauthorized  Exemptions from act.

A.  Nothing herein shall be construed to authorize the practice of medicine by any person.  The provisions of this act do not apply to physicians licensed as such by the State Board of Medical Licensure and Supervision; to dentists, duly qualified and registered under the laws of this state who confine their practice strictly to dentistry as defined by this title; nor to licensed optometrists who confine their practice strictly to optometry as defined by law; nor to licensed chiropractic physicians who confine their practice strictly to chiropractic as defined by law; nor to licensed osteopathic physicians or osteopathic physicians and surgeons who confine their practice strictly to osteopathy as defined by law; nor to occupational therapists who confine their practice to occupational therapy as defined by this title; nor to nurses who practice nursing only as defined by this title; nor to duly licensed podiatric physicians who confine their practice strictly to podiatric medicine as defined by law; nor to physical therapists who confine their practice to physical therapy as defined by this title; nor to masseurs or masseuses in their particular sphere of labor; nor to commissioned or contract physicians or physical therapists or physical therapists' assistants in the United States Army, Navy, Air Force, Public Health and Marine Health Services.

B.  The provisions of this act shall not apply to persons coming into this state for a specific athletic event or series of athletic events with an individual or group not based in this state.

Laws 1981, c. 150, § 11, operative July 1, 1981; Laws 1987, c. 118, § 39, operative July 1, 1987; Laws 1995, c. 207, § 3, eff. Nov. 1, 1995.

§59536.1.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the "Registered Electrologist Act".

Added by Laws 1985, c. 151, § 1, operative July 1, 1985.

§59536.2.  Definitions.

As used in the Registered Electrologist Act:

1.  "Board" means the State Board of Medical Licensure and Supervision;

2.  "Committee" means the Advisory Committee of Registered Electrologists;

3.  "Electrolysis" means the practice of using an electrosurgical apparatus to accomplish permanent hair removal by inserting electric current into the hair follicle thereby destroying living tissue and germinative hair cells; and

4.  "Registered Electrologist" means a person licensed to practice electrolysis pursuant to the Registered Electrologist Act.

Added by Laws 1985, c. 151, § 2, operative July 1, 1985. Amended by Laws 1987, c. 118, § 40, operative July 1, 1987.

§59536.3.  Transfer of funds, records, etc.

On or before August 1, 1985, all monies, funds, records, equipment, furniture and fixtures, files and supplies now subject to the jurisdiction and control of the State Board of Electrology are hereby transferred to the State Board of Medical Licensure and Supervision.  Any other outstanding obligation or function remaining to be performed by the State Board of Electrology shall be performed by the State Board of Medical Licensure and Supervision.

Added by Laws 1985, c. 151, § 3, operative July 1, 1985. Amended by Laws 1987, c. 118, § 41, operative July 1, 1987.

§59536.4.  Board  Powers and duties.

The Board, acting upon the advice of the Committee, shall issue all licenses required by the Registered Electrologist Act, and shall exercise the following powers and duties:

1.  To make rules and regulations deemed necessary to implement the provisions of the Registered Electrologist Act;

2.  To prescribe application forms for license applicants, license certificate forms and such other forms as necessary to implement the provisions of the Registered Electrologist Act;

3.  To establish a curriculum of study for licensure in the practice of electrolysis in this state;

4.  To prepare and conduct an examination for applicants for licensure pursuant to the Registered Electrologist Act;

5.  To keep a complete record of all licensed electrologists and to prepare an official listing of the names and addresses of all licensed electrologists which shall be kept current.  A copy of such listing shall be available to any person requesting it upon payment of a copying fee established by the Board;

6.  To keep a permanent record of all proceedings pursuant to the Registered Electrologist Act;

7.  To employ and establish the duties of clerical personnel necessary to carry out the provisions of the Registered Electrologist Act;

8.  To conduct hearings to deny, revoke, suspend or refuse renewal of licenses under the Registered Electrologist Act, and to issue subpoenas to compel witnesses to testify or produce evidence at such hearings in accordance with the Administrative Procedures Act; and

9.  To set the fees imposed by the provisions of the Registered Electrologist Act in amounts that are adequate to collect sufficient revenue to meet the expenses necessary to perform their duties without accumulating an unnecessary surplus.

Added by Laws 1985, c. 151, § 4, operative July 1, 1985.

§59536.5.  Advisory Committee of Registered Electrologists.

A.  There is hereby created the Advisory Committee of Registered Electrologists.  The Committee shall consist of three (3) members appointed by the Board.  The Board may appoint the Committee members from a list of six (6) persons submitted annually by the Oklahoma State Electrologists' Association.  Said persons shall have been licensed electrologists for more than three (3) years, and at the time, residents of this state and actively engaged in the practice of electrolysis as herein defined.  No person shall be appointed to the Committee who has been convicted of any felony or any crime involving moral turpitude.

B.  The terms of the members shall be for three (3) years and until their successors are appointed and qualify.  Provided however, of those first appointed, one shall serve for one (1) year, one shall serve for two (2) years, and one shall serve for three (3) years.  Vacancies shall be filled in the manner of the original appointment for the unexpired portion of the term only.  The Board, after notice and opportunity for hearing, may remove any member of the Committee for neglect of duty, incompetence, revocation or suspension of his electrolysis license, or other dishonorable conduct.

C.  No member of the Committee shall be a stockholder in or a member of the faculty or board of trustees of any school teaching electrolysis or engaged in the training of electrologists.

D.  Members of the Committee shall elect from their number a chairperson.  Special meetings of the Committee shall be called by the chairperson on the written request of any three (3) members. The Committee may recommend to the Board the adoption of rules necessary to govern its proceedings and implement the purposes of the Registered Electrologist Act.

E.  Each member of the Committee shall be reimbursed for his reasonable and necessary expenses as provided for in the State Travel Reimbursement Act.

59536.6  Use of titles and abbreviations.

A.  No person shall practice electrolysis or hold himself out as an electrologist, or use the title "Electrologist", or "Registered Electrologist", or the initials "R.E." or "L.E.", in this state, unless he is licensed in accordance with the provisions of the Registered Electrologist Act.  No other person shall in any way, orally or in writing, in print, or by sign or transmission of sound or sight, directly or by implication, represent himself as an electrologist.  Such misrepresentation, upon conviction, shall constitute a misdemeanor and shall be punishable as provided in the Registered Electrologist Act.

B.  Nothing in the Registered Electrologist Act shall prohibit any person in the healing arts in this state under any other act from engaging in the practice for which he is duly licensed.

Added by Laws 1985, c. 151, § 5, operative July 1, 1985.

§59536.7.  Qualifications for licensure  Evidence  Examination  Nonresidents  Continuing education  Renewal of license.

A.  On and after July 1, 1985, a licensed electrologist shall consist of all persons who are currently licensed by the State Board of Electrology, and all persons over twenty-one (21) years of age who are of good moral character, and who have satisfactorily passed all examinations before the State Board of Medical Licensure and Supervision, as herein created.  On and after July 1, 1985, all applicants for licensure as electrologists shall be required to furnish to the Board the following evidence:

1.  Possess a baccalaureate degree from an accredited college or university, with a major course of study and the satisfactory completion of college courses as determined by the Board pursuant to its rulemaking authority;

2.  Have successfully completed a curriculum of study established by the Board; and

3.  Have completed an internship or preplanned professional experience program approved by the Board.

B.  To qualify for a license, an applicant shall pass an examination prepared by the Board.  The examination, as authorized by the Registered Electrologist Act, shall be in the English language.  The examination shall include the subjects required in subsection A of this section as well as dermatology, hygiene, sterilization, electricity and electrolysis (theory and practice).

C.  If based on rules and criteria established by the Board, the examinee successfully passes the examination, the examinee shall be entitled to receive from the Board a license to practice electrolysis for the remainder of that calendar year.  Each license shall be signed by the chairperson of the Committee or his designee and the secretarytreasurer of the Board and shall bear the seal of the Board.

D.  The Board may issue a license to an applicant from another state who has met the requirements established by the Registered Electrologist Act.  Such applicant to be licensed in this state shall provide proof of licensure in good standing in another state at the time of making application for licensure in this state.

E.  The Board may establish continuing education requirements to facilitate the maintenance of current practice skills of all persons licensed pursuant to the Registered Electrologist Act.

F.  The Board shall meet at least three (3) times per calendar year for the purpose of examining applicants for licensure and training, and transacting other business as may be necessary.  Such meetings shall be held at the office of the Board.

G.  Every person licensed pursuant to the Registered Electrologist Act who desires to continue the practice of lectrolysis shall annually, on or before the 31st day of December of each year, make application for renewal of said license and shall pay fees established by the Board.

H.  If any person fails to renew his license within thirty (30) days from the date same becomes due, the license of such person shall become inactive and, in order to have such license reinstated, it shall be necessary for such person to apply to the Board as provided in the Registered Electrologist Act and to meet the requirements established by the Board for reinstatement.

Added by Laws 1985, c. 151, § 7, operative July 1, 1985.  Amended by Laws 1987, c. 118, § 42, operative July 1, 1987; Laws 2002, c. 166, § 1, emerg. eff. May 6, 2002.

§59536.8.  Registration of license  Display  Surrender.

A.  Every person who is licensed pursuant to the provisions of the Registered Electrologist Act and who is licensed to practice electrolysis in this state shall register the license with the county clerk of the county in which said person has legal residence. The county clerk to whom such license is presented shall register the name and address of the person designated in the license, together with the date and the number inscribed thereon, which record shall be open to the public, and shall file with the Board annually, during the month of February, a notice of the record so made.

B.  Every person who is licensed pursuant to the provisions of the Registered Electrologist Act to practice electrolysis in this state shall keep said license displayed in his place of business as long as he is engaged in the practice of electrolysis.  The receipt for the annual renewal of license shall be kept at such person's place of business and shall be shown to any person requesting to see the same.  The licensee shall keep the Board informed of his current address.  A license issued by the Board is the property of the Board and shall be surrendered on demand of the Board.

Added by Laws 1985, c. 151, § 8, operative July 1, 1985.

§59536.9.  Suspension or revocation of license.

A.  The Board may suspend or revoke the license of any person authorized to practice electrolysis pursuant to the provisions of the Registered Electrologist Act upon proof that the licensee:

1.  Has used fraud or deception in applying for a license or in passing the examination provided for in the Registered Electrologist Act;

2.  Has been guilty of unprofessional conduct defined by the rules established by the Board or has violated the Code of Ethics adopted by the Board;

3.  Has been guilty of fraud or deceit in connection with services rendered as an electrologist;

4.  Has been grossly negligent in the practice of his profession; or

5.  Has willfully violated any of the provisions of the Registered Electrologist Act or any regulation adopted hereunder.

B.  No suspension or revocation shall be made until such person appears before the Board for a hearing.  Proceedings for the suspension or revocation of a license are governed by rules and regulations of the Board and by the Administrative Procedures Act.

Added by Laws 1985, c. 151, § 9, operative July 1, 1985.

§59536.10.  Personnel and facilities.

A.  The basic personnel and necessary facilities which are required to administer the Registered Electrologist Act shall be the personnel and facilities of the Board.  The Board personnel shall act as agents of the Committee.  If necessary for the administration or implementation of the Registered Electrologist Act, the Board may secure and provide for compensation for services that the Board considers necessary and may employ and compensate within available resources professional consultants, technical assistants, and employees on a fulltime or parttime basis.

B.  The Board shall maintain the records of all licensed electrologists, process all applications for licensure for review by the Committee, and investigate all complaints deemed to be appropriate allegations of violations of the Registered Electrologist Act.

C.  The Board shall employ such staff, equipment, and supplies as are necessary to carry out administrative and investigative functions required to maintain and support the objectives of the Committee in exercising its duties as prescribed by the Registered Electrologist Act.

Added by Laws 1985, c. 151, § 10, operative July 1, 1985.

§59536.11.  Violation of act  Penalties.

On and after July 1, 1985, any person who practices electrolysis in violation of the provisions of the Registered Electrologist Act, upon conviction, shall be guilty of a misdemeanor punishable by a fine of not less than Five Hundred Dollars ($500.00) nor more than One Thousand Dollars ($1,000.00) and costs.  Each day of such violation shall constitute a separate offense.

Added by Laws 1985, c. 151, § 11, operative July 1, 1985.

§59567.1.  Title of act.

This act shall be known and may be cited as the Oklahoma Nursing Practice Act.

Laws 1953, p. 265, § 1.

§59-567.2.  Declaration of public interest - Liberal construction of act.

A.  1.  The education, certification and licensure of registered and licensed practical nurses or advanced unlicensed assistive persons, and the practice of registered or practical nursing or advanced unlicensed assistance in this state is hereby declared to affect the public health, safety and welfare and, in the public interest, is therefore subject to regulation and control by the Oklahoma Board of Nursing.

2.  It is further declared to be a matter of public interest and concern that the education of nurses and advanced unlicensed assistive persons, as such terms are defined in the Oklahoma Nursing Practice Act, and the practice of nursing and advanced unlicensed assistance merit and receive the confidence of the public and that only qualified persons be authorized to practice in this state.

3.  The Board shall promulgate rules to identify the essential elements of education and practice necessary to protect the public.

B.  The provisions of the Oklahoma Nursing Practice Act shall be liberally construed to best carry out these requirements and purposes.

Added by Laws 1953, p. 265, § 2, emerg. eff. April 13, 1953.  Amended by Laws 1967, c. 42, § 1, emerg. eff. March 28, 1967; Laws 1991, c. 104, § 1, eff. Sept. 1, 1991; Laws 1994, c. 97, § 1, eff. July 1, 1994; Laws 1996, c. 186, § 3, eff. Nov. 1, 1996; Laws 2001, c. 254, § 1, eff. Nov. 1, 2001.

§59-567.3.  Repealed by Laws 1991, c. 104, § 14, eff. Sept. 1, 1991.

§59-567.3a.  Definitions.

As used in the Oklahoma Nursing Practice Act:

1.  "Board" means the Oklahoma Board of Nursing;

2.  "The practice of nursing" means the performance of services provided for purposes of nursing diagnosis and treatment of human responses to actual or potential health problems consistent with educational preparation.  Knowledge and skill are the basis for assessment, analysis, planning, intervention, and evaluation used in the promotion and maintenance of health and nursing management of illness, injury, infirmity, restoration or optimal function, or death with dignity.  Practice is based on understanding the human condition across the human lifespan and understanding the relationship of the individual within the environment.  This practice includes execution of the medical regime including the administration of medications and treatments prescribed by any person authorized by state law to so prescribe;

3.  "Registered nursing" means the practice of the full scope of nursing which includes, but is not limited to:

a. assessing the health status of individuals, families and groups,

b. analyzing assessment data to determine nursing care needs,

c. establishing goals to meet identified health care needs,

d. planning a strategy of care,

e. establishing priorities of nursing intervention to implement the strategy of care,

f. implementing the strategy of care,

g. delegating such tasks as may safely be performed by others, consistent with educational preparation and that do not conflict with the provisions of the Oklahoma Nursing Practice Act,

h. providing safe and effective nursing care rendered directly or indirectly,

i. evaluating responses to interventions,

j. teaching the principles and practice of nursing,

k. managing and supervising the practice of nursing,

l. collaborating with other health professionals in the management of health care,

m. performing additional nursing functions in accordance with knowledge and skills acquired beyond basic nursing preparation, and

n. delegating those nursing tasks as defined in the rules of the Board that may be performed by an advanced unlicensed assistive person;

4.  "Licensed practical nursing" means the practice of nursing under the supervision or direction of a registered nurse, licensed physician or dentist.  This directed scope of nursing practice includes, but is not limited to:

a. contributing to the assessment of the health status of individuals and groups,

b. participating in the development and modification of the plan of care,

c. implementing the appropriate aspects of the plan of care,

d. delegating such tasks as may safely be performed by others, consistent with educational preparation and that do not conflict with the Oklahoma Nursing Practice Act,

e. providing safe and effective nursing care rendered directly or indirectly,

f. participating in the evaluation of responses to interventions,

g. teaching basic nursing skills and related principles,

h. performing additional nursing procedures in accordance with knowledge and skills acquired through education beyond nursing preparation, and

i. delegating those nursing tasks as defined in the rules of the Board that may be performed by an advanced unlicensed assistive person;

5.  "Advanced practice nurse" means a licensed registered nurse who:

a. has successfully completed a formal program of study approved by the Board which is designed to prepare registered nurses to perform in an expanded role in the delivery of health care,

b. is nationally certified by an appropriate certifying body, recognized by the Board, and

c. has received a certificate of recognition from the Board.

The term "advanced practice nurse" shall include advanced registered nurse practitioners, clinical nurse specialists, nurse- midwives and certified registered nurse anesthetists.

A registered nurse who has completed educational requirements as an advanced practice nurse and has registered for a Board-approved national certifying exam may apply for temporary recognition pending certification.  Temporary recognition shall not exceed one (1) year from the date of graduation.  The registered nurse with temporary recognition to practice as an advanced practice nurse shall use the designation "graduate registered nurse practitioner", "graduate registered nurse anesthetist", "graduate clinical nurse specialist", or "graduate nurse-midwife".

Temporary recognition shall expire when advanced practice status is granted or one hundred twenty (120) days following the test date, whichever comes first.  If the temporary recognition certification holder fails to be certified, temporary recognition shall expire upon receipt of the test results.  Temporary recognition shall not be renewable.

The registered nurse with temporary recognition to practice as an advanced practice nurse shall not be eligible to apply for prescriptive authority;

6.  "Advanced registered nurse practitioner" means a licensed registered nurse who has met the requirements of paragraph 5 of this section.  The advanced registered nurse practitioner performs in an expanded role in the delivery of health care that is:

a. consistent with advanced educational preparation as an advanced practice nurse in an area of specialty,

b. functions within the advanced registered nurse practitioner scope of practice denoted for the area of specialization, and

c. is in accord with the standards for advanced practice nurses as identified by the certifying body and approved by the Board.

An advanced registered nurse practitioner in accordance with the scope of practice of the advanced registered nurse practitioner shall be eligible to obtain recognition as authorized by the Board to prescribe, as defined by the rules promulgated by the Board pursuant to this section and subject to the medical direction of a supervising physician.  This authorization shall not include dispensing drugs, but shall not preclude, subject to federal regulations, the receipt of, the signing for, or the dispensing of professional samples to patients.

The advanced registered nurse practitioner accepts responsibility, accountability, and obligation to practice in accordance with usual and customary advanced practice nursing standards and functions as defined by the scope of practice/role definition statements for the advanced registered nurse practitioner.

Any person who is recognized by the Board as an advanced registered nurse practitioner and wishes to practice as an advanced registered nurse practitioner in this state shall have the right to use the title "Advanced Registered Nurse Practitioner" and to the abbreviation "ARNP".  No other person shall assume such title or use such abbreviation or any other words, letters, signs, or figures to indicate that the person using the same is an advanced registered nurse practitioner;

7. a. "Clinical nurse specialist" means a licensed registered nurse who holds:

(1) a master's degree in nursing with clinical specialization preparation to function in an expanded role,

(2) specialty certification from a national certifying organization recognized by the Board,

(3) a certificate of recognition from the Board, and

(4) any nurse holding a specialty certification as a clinical nurse specialist valid on January 1, 1994, granted by a national certifying organization recognized by the Board, shall be deemed to be a clinical nurse specialist under the provisions of the Oklahoma Nursing Practice Act.

b. In the expanded role, the clinical nurse specialist performs at an advanced practice level which shall include, but not be limited to:

(1) practicing as an expert clinician in the provision of direct nursing care to a selected population of patients or clients in any setting, including private practice,

(2) managing the care of patients or clients with complex nursing problems,

(3) enhancing patient or client care by integrating the competencies of clinical practice, education, consultation, and research, and

(4) referring patients or clients to other services.

c. A clinical nurse specialist in accordance with the scope of practice of such clinical nurse specialist shall be eligible to obtain recognition as authorized by the Board to prescribe, as defined by the rules promulgated by the Board pursuant to this section, and subject to the medical direction of a supervising physician.  This authorization shall not include dispensing drugs, but shall not preclude, subject to federal regulations, the receipt of, the signing for, or the dispensing of professional samples to patients.

d. The clinical nurse specialist accepts responsibility, accountability, and obligation to practice in accordance with usual and customary advanced practice nursing standards and functions as defined by the scope of practice/role definition statements for the clinical nurse specialist.

e. Any person who is recognized by the Board as a clinical nurse specialist shall have the right to use the title "Clinical Nurse Specialist" and abbreviation "CNS".  No other person shall assume such title or use such abbreviation or any other words, letters, signs, or figures to indicate that the person using the same is a clinical nurse specialist;

8.  "Nurse-midwife" means a qualified registered nurse who has received a certificate of recognition from the Oklahoma Board of Nursing who possesses evidence of certification according to the requirements of the American College of Nurse-Midwives, and has the right to use the title "Certified Nurse-Midwife" and the abbreviation "CNM".  No other person shall assume such title or use such abbreviation or any other words, letters, signs, or figures to indicate that the person using the same is a certified nurse-midwife.

A certified nurse-midwife in accordance with the scope of practice of such certified nurse-midwife shall be eligible to obtain recognition as authorized by the Board to prescribe, as defined by the rules promulgated by the Board pursuant to this section and subject to the medical direction of a supervising physician.  This authorization shall not include the dispensing of drugs, but shall not preclude, subject to federal regulations, the receipt of, the signing for, or the dispensing of professional samples to patients.

The certified nurse-midwife accepts responsibility, accountability, and obligation to practice in accordance with usual and customary advanced practice nursing standards and functions as defined by the scope of practice/role definition statements for the certified nurse-midwife;

9.  "Nurse-midwifery practice" means providing management of care of normal newborns and women, antepartally, intrapartally, postpartally and gynecologically, occurring within a health care system which provides for medical consultation, medical management or referral, and is in accord with the standards for nurse-midwifery practice as defined by the American College of Nurse-Midwives;

10. a. "Certified registered nurse anesthetist" means any person who holds a license to practice as a registered nurse in this state and who:

(1) has successfully completed the educational program of a school of nurse anesthetists accredited by the Council on Accreditation of Nurse Anesthesia Educational Programs,

(2) is certified by the Council on Certification of Nurse Anesthetists as a Certified Registered Nurse Anesthetist within one (1) year following completion of such educational program, and continues to maintain such recertification by the Council on Recertification of Nurse Anesthetists,

(3) administers anesthesia under the supervision of a medical doctor, an osteopathic physician, a podiatric physician or a dentist licensed in this state and under conditions in which timely onsite consultation by such doctor, osteopath, podiatric physician or dentist is available, and

(4) has received a certificate of recognition from the Board.

b. A certified registered nurse anesthetist, under the supervision of a medical doctor, osteopathic physician, podiatric physician or dentist licensed in this state, and under conditions in which timely, on-site consultation by such medical doctor, osteopathic physician, podiatric physician or dentist is available, shall be authorized, pursuant to rules adopted by the Oklahoma Board of Nursing, to order, select, obtain and administer legend drugs, Schedules II through V controlled substances, devices, and medical gases only when engaged in the preanesthetic preparation and evaluation; anesthesia induction, maintenance and emergence; and postanesthesia care.  A certified registered nurse anesthetist may order, select, obtain and administer drugs only during the perioperative or periobstetrical period.

c. A certified registered nurse anesthetist who applies for authorization to order, select, obtain and administer drugs shall:

(1) be currently recognized as a certified registered nurse anesthetist in this state,

(2) provide evidence of completion, within the two-year period immediately preceding the date of application, of a minimum of fifteen (15) units of continuing education in advanced pharmacology related to the administration of anesthesia as recognized by the Council on Recertification of Nurse Anesthetists or the Council on Certification of Nurse Anesthetists,

(3) provide evidence of professional liability insurance coverage, and

(4) complete and submit a notarized application, on a form prescribed by the Board, accompanied by the application fee established pursuant to this section.

d. The authority to order, select, obtain and administer drugs shall be terminated if a certified registered nurse anesthetist has:

(1) ordered, selected, obtained or administered drugs outside of the certified registered nurse anesthetist scope of practice or ordered, selected, obtained or administered drugs for other than therapeutic purposes, or

(2) violated any provision of state laws or rules or federal laws or regulations pertaining to the practice of nursing or the authority to order, select, obtain and administer drugs.

e. The Oklahoma Board of Nursing shall notify the Board of Pharmacy within two (2) working days after termination of or a change in the authority to order, select, obtain and administer drugs for a certified registered nurse anesthetist.

f. The Board shall provide by rule for biennial application renewal and reauthorization of authority to order, select, obtain and administer drugs for certified registered nurse anesthetists.  At the time of application renewal, a certified registered nurse anesthetist shall submit documentation of a minimum of eight (8) units of continuing education, completed during the previous two (2) years, in advanced pharmacology relating to the administration of anesthesia, as recognized by the Council on Recertification of Nurse Anesthetists or the Council on Certification of Nurse Anesthetists.

g. Any person who is recognized by the Board as a certified registered nurse anesthetist shall have the right to use both the title "Certified Registered Nurse Anesthetist" and the abbreviation "CRNA".  No other person shall assume such title or use such abbreviation or any other words, letters, signs, or figures to indicate that the person using the same is a certified registered nurse anesthetist.

h. This paragraph shall not prohibit the administration of local or topical anesthetics as now permitted by law.  Provided further, nothing in this paragraph shall limit the authority of the Board of Dentistry to establish the qualifications for dentists who direct the administration of anesthesia;

11.  "Supervising physician" means an individual holding a current license to practice as a physician from the State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners, who supervises an advanced registered nurse practitioner, a clinical nurse specialist, or a certified nurse-midwife, and who is not in training as an intern, resident, or fellow.  To be eligible to supervise such advanced practice nurse, such physician shall remain in compliance with the rules promulgated by the State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners;

12.  "Supervision of an advanced practice nurse with prescriptive authority" means overseeing and accepting responsibility for the ordering and transmission by an advanced registered nurse practitioner, a clinical nurse specialist, or a certified nurse-midwife of written, telephonic, electronic or oral prescriptions for drugs and other medical supplies, subject to a defined formulary; and

13.  "Advanced unlicensed assistive person" means any person who has successfully completed a certified training program developed by a working committee composed of representatives of the following entities:

a. State Department of Health,

b. Oklahoma State Regents for Higher Education,

c. Oklahoma Department of Career and Technology Education,

d. Oklahoma Board of Nursing,

e. Oklahoma Hospital Association,

f. Oklahoma Nurses Association,

g. The Nursing Home Association of Oklahoma,

h. Oklahoma State Association of Licensed Practical Nurses, and

i. Oklahoma Home Care Association.

The working committee shall also develop a list of the functions that an advanced unlicensed assistive person shall be able to perform upon completion of the certification training program.  The working committee shall submit the certification training program and list of functions to the Oklahoma Board of Nursing for review and approval.  The Board shall promulgate rules to enact the provisions of this paragraph.

Any person who has successfully completed the certification training program provided for in this paragraph shall be certified by the Board as an advanced unlicensed assistive person and as such shall be qualified to assist a licensed nurse in providing patient or client care as defined in rules promulgated by the Board.

Added by Laws 1991, c. 104, § 2, eff. Sept. 1, 1991.  Amended by Laws 1994, c. 97, § 2, eff. July 1, 1994; Laws 1996, c. 186, § 4, eff. Nov. 1, 1996; Laws 1996, c. 318, § 13, eff. July 1, 1996; Laws 1997, c. 250, § 6, eff. Nov. 1, 1997; Laws 1998, c. 71, § 1, eff. Nov. 1, 1998; Laws 2001, c. 33, § 46, eff. July 1, 2001; Laws 2001, c. 254, § 2, eff. Nov. 1, 2001.

NOTE:  Laws 1996, c. 136, § 1 repealed by Laws 1996, c. 288, § 9, eff. Nov. 1, 1996.  Laws 1996, c. 288, § 2 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§59-567.4.  Oklahoma Board of Nursing.

A.  The Oklahoma Board of Nursing is hereby established in the State of Oklahoma.  The Board shall consist of eleven (11) members who shall be citizens of the United States of America, and residents of Oklahoma, for at least the previous three (3) years.  Six of the members shall be registered nurses, in good standing under the provisions of the Oklahoma Nursing Practice Act, currently engaged in the practice of nursing as a registered nurse and shall have had no less than five (5) years of experience as a registered nurse.  At least two of the registered nurses shall be from the field of nursing education, actively associated with a recognized school of nursing in Oklahoma, and who hold an organizational role of administration/management and who are accountable for strategic, operational and/or performance outcomes.  At least two of the registered nurses who hold an organizational role of administration/management and who are accountable for strategic, operational and/or performance outcomes shall represent nursing service.  At least one of the registered nurses shall be currently engaged in the practice of nursing as an advanced practice nurse.  Three of the members shall be licensed practical nurses in good standing under the provisions of the Oklahoma Nursing Practice Act and currently engaged in the practice of practical nursing as a licensed practical nurse and shall have had no less than five (5) years of experience as a licensed practical nurse.  One of the licensed nurses must be employed in the field of long-term care.  One of the licensed nurses shall be employed in the area of acute care.  Two members shall represent the public and shall be eligible voters of this state, knowledgeable in consumer health concerns, and shall neither be nor ever have been associated with the provision of health care, nor be enrolled in any health-related educational program.  The public members shall be appointed by the Governor to serve coterminously with the Governor.  At least one registered nurse Board member, one licensed practical nurse Board member and one public Board member shall be appointed from a county with a population of less than forty thousand (40,000).

B.  For the purpose of nominating, appointing or reappointing members to the Board, this state shall be divided into eight geographical districts, consisting of counties within the districts as follows:

District No. 1 Cimarron, Texas, Beaver, Harper, Woods, Alfalfa, Grant, Kay, Ellis, Woodward, Major, Garfield, Noble, Dewey, Blaine, Kingfisher and Logan;

District No. 2 Roger Mills, Custer, Beckham, Washita, Caddo, Greer, Kiowa, Harmon, Jackson, Comanche, Tillman and Cotton;

District No. 3 Canadian, Grady, McClain, Garvin, Stephens, Murray, Jefferson, Carter and Love;

District No. 4 Oklahoma;

District No. 5 Lincoln, Okfuskee, Cleveland, Pottawatomie, Seminole, Hughes, Pontotoc, Coal, Johnston, Marshall and Bryan;

District No. 6 Creek and Tulsa;

District No. 7 Osage, Washington, Nowata, Craig, Ottawa, Pawnee, Payne, Rogers, Mayes and Delaware; and

District No. 8 Wagoner, Cherokee, Adair, Okmulgee, Muskogee, Sequoyah, McIntosh, Haskell, Leflore, Pittsburg, Latimer, Atoka, Pushmataha, McCurtain and Choctaw.

Not more than one registered nurse and one licensed practical nurse and one public member shall be appointed from any one geographical district.

C.  The Governor shall appoint the Registered Nurse Board members from a list of names submitted by the Oklahoma Nurses Association and Oklahoma chapters of nationally recognized registered nurse organizations.  The Governor shall appoint the licensed practical nurse Board members from a list of names submitted by the Oklahoma State Association of LPN's and Oklahoma chapters of nationally recognized practical nurse organizations.  Individuals who are members of the Oklahoma Board of Nursing prior to the effective date of this act shall be allowed to fulfill their terms and be eligible for reappointment.

D.  The Registered Nurse and Licensed Practical Nurse members shall be appointed for terms of five (5) years.  Upon the death, resignation, or removal of any member, a list from the aforementioned organizations shall be submitted to the Governor who shall appoint a member to fill the vacancy.

1.  In addition to the grounds for removal by the Governor of members appointed to the Board provided in Section 2 of Title 74 of the Oklahoma Statutes, it is a ground for removal if a member:

a. does not have at the time of appointment the qualifications required by subsection A of this section,

b. is not employed in nursing for a period of twelve (12) consecutive months during the term for which the member was appointed,

c. is absent from more than half of the regularly scheduled Board meetings that the member is eligible to attend during a calendar year, unless the absence is excused by a majority vote of the Board, or

d. cannot discharge the duties as a Board member for a substantial portion of the term for which the member is appointed because of illness or disability.

2.  The validity of an action of the Board is not affected by the fact that it is taken when a ground for removal of a Board member exists.

3.  If the president of the Board has knowledge that a potential ground for removal exists, the president shall then notify the Governor that a potential ground for removal exists.

E.  A quorum shall be a majority of the Board which must include at least three (3) registered nurses and one (1) licensed practical nurse.

F.  The members of the Board shall annually elect from their number a president, vice-president and a secretary who shall also be the treasurer, and other such officers as necessary to conduct the business of the Board.  It shall hold six (6) regular business meetings during each calendar year.  Special meetings may be called by the president or secretary with five (5) days' notice to each member of the Board.  The Board shall have a seal; it shall make and adopt all necessary rules not inconsistent with the laws of this state, the United States, or with the Oklahoma Nursing Practice Act; and it shall perform the duties and transact the business required under the provisions of the act.  The Board shall cause to be kept a record of all meetings for the Board and give notice of all meetings in accordance with the Administrative Procedures Act and the Open Meetings Act.  A list of all persons duly licensed and qualified under this act shall be maintained by the Board.  Each member of the Board shall receive, in addition to actual and necessary travel expenses as provided in the State Travel Reimbursement Act, compensation of One Hundred Dollars ($100.00) for each regular scheduled monthly meeting attended, not to exceed more than six (6) meetings per year.  All monies received by the Board shall be held by the treasurer of the Board for meeting the expenses of the Board and for the promotion of nursing education, to employ an attorney to assist the Board and other state and county officials in carrying out the provisions of the Oklahoma Nursing Practice Act, and such other purposes which the Board may determine, and shall be disbursed as directed by the Board.  The Board is authorized to adopt and revise rules, not inconsistent with the provisions of the Oklahoma Nursing Practice Act, as may be necessary to enable it to carry into effect the provisions of the act, including rules establishing fees, charges and reimbursement costs.  The Board shall appoint and employ a qualified person, who shall be a registered nurse, to serve as Executive Director, and shall fix the compensation, require a satisfactory bond, and define the duties of the Executive Director.

Added by Laws 1953, p. 265, § 4, emerg. eff. April 13, 1953.  Amended by Laws 1967, c. 46, § 1, emerg. eff. April 10, 1967; Laws 1978, c. 235, § 1, eff. Jan. 1, 1979; Laws 1981, c. 314, § 2, eff. July 1, 1981; Laws 1985, c. 178, § 34, operative July 1, 1985; Laws 1991, c. 104, § 3, eff. Sept. 1, 1991; Laws 2001, c. 254, § 3, eff. Nov. 1, 2001; Laws 2003, c. 190, § 1, eff. Nov. 1, 2003.

§59-567.4a.  Prescriptive authority recognition - Rules.

The rules regarding prescriptive authority recognition promulgated by the Oklahoma Board of Nursing pursuant to paragraphs 6 through 9, 11 and 12 of Section 567.3a of this title shall:

1.  Define the procedure for documenting supervision by a physician licensed in Oklahoma to practice by the State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners.  Such procedure shall include a written statement that defines appropriate referral, consultation, and collaboration between the advanced practice nurse, recognized to prescribe as defined in paragraphs 6 through 9, 11 and 12 of Section 567.3a of this title, and the supervising physician.  The written statement shall include a method of assuring availability of the supervising physician through direct contact, telecommunications or other appropriate electronic means for consultation, assistance with medical emergencies, or patient referral.  The written statement shall be part of the initial application and the renewal application submitted to the Board for recognition for prescriptive authority for the advanced practice nurse.  Changes to the written statement shall be filed with the Board within thirty (30) days of the change and shall be effective on filing;

2.  Define minimal requirements for initial application for prescriptive authority which shall include, but not be limited to, evidence of completion of a minimum of forty-five (45) contact hours or three (3) academic credit hours of education in pharmacotherapeutics, clinical application, and use of pharmacological agents in the prevention of illness, and in the restoration and maintenance of health in a program beyond basic registered nurse preparation, approved by the Board.  Such contact hours or academic credits shall be obtained within a time period of three (3) years immediately preceding the date of application for prescriptive authority;

3.  Define minimal requirements for application for renewal of prescriptive authority which shall include, but not be limited to, documentation of a minimum of fifteen (15) contact hours or one (1) academic credit hour of education in pharmacotherapeutics, clinical application, and use of pharmacological agents in the prevention of illness, and in the restoration and maintenance of health in a program beyond basic registered nurse preparation, approved by the Board, within the two-year period immediately preceding the effective date of application for renewal of prescriptive authority;

4.  Require that beginning July 1, 2002, an advanced practice nurse shall demonstrate successful completion of a master's degree in a clinical nurse specialty in order to be eligible for initial application for prescriptive authority under the provisions of this act;

5.  Define the method for communicating authority to prescribe or termination of same, and the formulary to the Board of Pharmacy, all pharmacies, and all registered pharmacists;

6.  Define terminology used in such rules;

7.  Define the parameters for the prescribing practices of the advanced practice nurse;

8.  Define the methods for termination of prescriptive authority for advanced practice nurses; and

9. a. Establish a Formulary Advisory Council that shall develop and submit to the Board recommendations for an exclusionary formulary that shall list drugs or categories of drugs that shall not be prescribed by advanced practice nurses recognized to prescribe by the Oklahoma Board of Nursing.  The Formulary Advisory Council shall also develop and submit to the Board recommendations for practice-specific prescriptive standards for each category of advanced practice nurse recognized to prescribe by the Oklahoma Board of Nursing pursuant to the provisions of the Oklahoma Nursing Practice Act.  The Board shall either accept or reject the recommendations made by the Council.  No amendments to the recommended exclusionary formulary may be made by the Board without the approval of the Formulary Advisory Council.

b. The Formulary Advisory Council shall be composed of twelve (12) members as follows:

(1) four members, to include a pediatrician, an obstetrician-gynecological physician, a general internist, and a family practice physician; provided that three of such members shall be appointed by the Oklahoma State Medical Association, and one shall be appointed by the Oklahoma Osteopathic Association,

(2) four members who are registered pharmacists, appointed by the Oklahoma Pharmaceutical Association, and

(3) four members, one of whom shall be an advanced registered nurse practitioner, one of whom shall be a clinical nurse specialist, one of whom shall be a certified nurse-midwife, and one of whom shall be a current member of the Oklahoma Board of Nursing, all of whom shall be appointed by the Oklahoma Board of Nursing.

c. All professional members of the Formulary Advisory Council shall be in active clinical practice, at least fifty percent (50%) of the time, within their defined area of specialty.  The members of the Formulary Advisory Council shall serve at the pleasure of the appointing authority for a term of three (3) years.  The terms of the members shall be staggered.  Members of the Council may serve beyond the expiration of their term of office until a successor is appointed by the original appointing authority.  A vacancy on the Council shall be filled for the balance of the unexpired term by the original appointing authority.

d. Members of the Council shall elect a chair and a vice-chair from among the membership of the Council.  For the transaction of business, at least seven members, with a minimum of two members present from each of the identified categories of physicians, pharmacists and advanced practice nurses, shall constitute a quorum.  The Council shall recommend and the Board shall approve and implement an initial exclusionary formulary on or before January 1, 1997.  The Council and the Board shall annually review the approved exclusionary formulary and shall make any necessary revisions utilizing the same procedures used to develop the initial exclusionary formulary.

Added by Laws 1996, c. 186, § 5, eff. July 1, 1996.  Amended by Laws 1997, c. 250, § 7, eff. Nov. 1, 1997.

§59-567.4b.  Formulary Advisory Council.

A.  1.  The rules regarding authorization for a certified registered nurse anesthetist to order, select, obtain and administer drugs, promulgated by the Oklahoma Board of Nursing pursuant to paragraph 10 of Section 567.3a of Title 59 of the Oklahoma Statutes, shall provide for establishment of a Formulary Advisory Council to develop and submit to the Board recommendations for an inclusionary formulary that lists drugs or categories of drugs that may be ordered, selected, obtained or administered by certified registered nurse anesthetists authorized by the Board to order, select, obtain and administer drugs.

2.  Such Formulary Advisory Council shall also develop and submit to the Board recommendations for practice-specific standards for ordering, selecting, obtaining and administering drugs for a certified registered nurse anesthetist authorized by the Board to order, select, obtain and administer drugs pursuant to the provisions of the Oklahoma Nursing Practice Act.

3.  The Board shall either accept or reject the recommendations of the Council.  No amendments to the recommended inclusionary formulary may be made by the Board without the approval of the Formulary Advisory Council.

B.  1.  The Formulary Advisory Council shall be composed of five (5) members as follows:

a. two certified registered nurse anesthetists, appointed by the Oklahoma Association of Nurse Anesthetists located in this state,

b. two anesthesiologists, appointed by the Oklahoma Society of Anesthesiologists located in this state, and

c. a hospital-based pharmacist appointed by the Oklahoma Pharmaceutical Association located in this state.

2.  All professional members of the Formulary Advisory Council shall be in active clinical practice at least fifty percent (50%) of the time within their defined area of specialty.

3. a. Members of the Formulary Advisory Council shall serve at the pleasure of their appointing authority for a term of three (3) years.  The terms of the members shall be staggered.  Members of the Council may serve beyond the expiration of their term of office until a successor is appointed by the original appointing authority.  A vacancy on the Council shall be filled for the balance of the unexpired term by the original appointing authority.

b. Members of the Council shall elect a chair and a vice-chair from among the membership of the Council.  Three members shall constitute a quorum for the transaction of business.

C.  The Council shall recommend and the Board shall approve and implement an initial inclusionary formulary on or before January 1, 1998.  The Council and the Board shall annually review and evaluate the approved inclusionary formulary and shall make any necessary revisions utilizing the same procedures used to develop the initial inclusionary formulary.

Added by Laws 1997, c. 250, § 8, eff. Nov. 1, 1997.

§59-567.5.  Registered nurses, licensing - Applications - Qualifications - Examinations - Licensure without examination - Use of titles and abbreviations - Violations.

A.  An applicant for a license to practice as a registered nurse shall submit to the Oklahoma Board of Nursing certified written evidence that the applicant:

1.  Has completed the basic professional curricula of a school of nursing approved by a state board of nursing, and holds or is entitled to hold a diploma or degree therefrom;

2.  Has never been convicted in this state, the United States or another state of any felony, unless five (5) years have elapsed since the date of the criminal conviction or the termination of any probation or other requirements imposed on the applicant by the sentencing court, whichever shall last occur, or a presidential or gubernatorial pardon for the criminal offense has been received, provided that the provisions of this paragraph shall not be effective until November 1, 2003;

3.  Has submitted a criminal history records search conducted by the Oklahoma State Bureau of Investigation that is not more than ninety (90) days old; and

4.  Has met such other qualifications as the Board may prescribe in its rules.

An applicant for a license shall be required to pass a written examination in such subjects as the Board may determine.  Upon successfully passing such an examination, the Board shall issue to the applicant a license to practice as a registered nurse.  An applicant who fails such examination shall be subject to reexamination according to the rules of the Board.  The passing criteria shall be established by the Board in its rules.

B.  The Board may issue a license to practice nursing as a registered nurse without examination to an applicant who has been duly licensed as a registered nurse under the laws of another state, territory, the District of Columbia or a foreign country, if such applicant meets the qualifications required for licensing as a registered nurse in this state.

C.  Any person who holds a license to practice as a registered nurse in this state shall have the right to use both the title "Registered Nurse" and the abbreviation "R.N."  No other person shall assume such title or use such abbreviation, or any other words, letters, signs or figures to indicate that the person using the same is a registered nurse.  Any individual doing so shall be guilty of a misdemeanor, which shall be punishable, upon conviction, by imprisonment in the county jail for not more than one (1) year or by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by both such imprisonment and fine for each offense.

Added by Laws 1953, p. 267, § 5.  Amended by Laws 1981, c. 314, § 3, eff. July 1, 1981; Laws 1991, c. 104, § 4, eff. Sept. 1, 1991; Laws 2001, c. 254, § 4, eff. Nov. 1, 2001; Laws 2003, c. 190, § 2, eff. Nov. 1, 2003.

§59-567.6.  Practical nurses, licensing - Applications - Qualifications - Examinations - Licensure without examination - Use of titles and abbreviations - Violations.

A.  An applicant for a license to practice as a licensed practical nurse shall submit to the Oklahoma Board of Nursing certified evidence that the applicant:

1.  Has received a high school diploma or a graduate equivalency degree;

2.  Has successfully completed the prescribed curricula in a state-approved program of practical nursing and holds or is entitled to hold a diploma or certificate therefrom, or equivalent courses in a state-approved program of nursing;

3.  Has never been convicted in this state, the United States or another state of any felony, unless five (5) years have elapsed since the date of the criminal conviction or the termination of any probation or other requirements imposed on the applicant by the sentencing court, whichever shall last occur, or a presidential or gubernatorial pardon for the criminal offense has been received, provided that the provisions of this paragraph shall not be effective until November 1, 2003;

4.  Has submitted a criminal history records search conducted by the Oklahoma State Bureau of Investigation that is not more than ninety (90) days old; and

5.  Has met such other reasonable preliminary qualification requirements as the Board may prescribe.

The applicant for a license to practice as a licensed practical nurse shall be required to pass a written examination in such subjects as the Board may require.  Upon successfully passing such examination the Board shall issue to the applicant a license to practice as a licensed practical nurse.  An applicant who fails such examination shall be subject to reexamination according to the rules of the Board.  The passing criteria shall be established by the Board in its rules.

B.  The Board may issue a license to practice as a licensed practical nurse without examination to any applicant who has been duly licensed or registered as a licensed practical nurse, or is entitled to perform similar services under a different title, according to the laws of another state, territory, the District of Columbia or a foreign country if such applicant meets the requirements for licensed practical nurses in the State of Oklahoma.

C.  Any person holding a license to practice as a licensed attendant issued by the Board, which is valid on July 1, 1953, shall be deemed to be a licensed practical nurse under the provisions of this act.

D.  Any person who holds a license to practice as a licensed practical nurse in this state shall have the right to use both the title "Licensed Practical Nurse" and the abbreviation "L.P.N."  No other person shall assume such title or use such abbreviation or any other words, letters, signs, or figures to indicate that the person using the same is a licensed practical nurse.

Any individual doing so shall be guilty of a misdemeanor, which shall be punishable, upon conviction, by imprisonment in the county jail for not more than one (1) year or by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by both such imprisonment and fine for each offense.

Added by Laws 1953, p. 267, § 6.  Amended by Laws 1981, c. 314, § 4, eff. July 1, 1981; Laws 1991, c. 104, § 5, eff. Sept. 1, 1991; Laws 2001, c. 254, § 5, eff. Nov. 1, 2001; Laws 2003, c. 190, § 3, eff. Nov. 1, 2003.

§59-567.7.  Renewal or reinstatement of license - Temporary retirement from practice - Fees.

A.  Upon expiration of an initial license issued pursuant to the Oklahoma Nursing Practice Act, a license shall be renewed every two (2) years according to a schedule published by the Oklahoma Board of Nursing.

B.  A licensee who applies for reinstatement of a license shall meet such requirements as the Board may prescribe in its rules.

C.  Any licensee who desires to retire temporarily from the practice of nursing in this state shall submit a written request to that effect to the Board.  It shall be the duty of the Board to place the name of such licensee upon the nonpracticing list in accordance with the rules of the Board.  During the period of temporary retirement, the licensee shall not practice nursing nor be subject to the payment of any renewal fees.  When the licensee desires to resume practice, such licensee shall meet such requirements as the Board may prescribe in its rules.

D.  The Board is authorized to establish by rule fees to be charged for the purpose of implementing and enforcing the provisions of the Oklahoma Nursing Practice Act; provided, however, fees for an initial application for licensure, certification or recognition, or for renewal, reinstatement or return to active practice shall not exceed One Hundred Twenty-five Dollars ($125.00).

Added by Laws 1953, p. 268, § 7, emerg. eff. April 13, 1953.  Amended by Laws 1963, c. 204, § 1, emerg. eff. June 10, 1963; Laws 1978, c. 235, § 2, eff. Jan. 1, 1979; Laws 1981, c. 314, § 5, eff. July 1, 1981; Laws 1991, c. 104, § 6, eff. Sept. 1, 1991; Laws 1994, c. 97, § 3, eff. July 1, 1994; Laws 1996, c. 186, § 6, eff. Nov. 1, 1996; Laws 1997, c. 250, § 9, eff. Nov. 1, 1997; Laws 2001, c. 254, § 6, eff. Nov. 1, 2001; Laws 2003, c. 190, § 4, eff. Nov. 1, 2003.

§59-567.8.  Denial, revocation or suspension of license or certification - Administrative penalties.

A.  The Oklahoma Board of Nursing shall have the power:

1.  To deny, revoke or suspend any:

a. license to practice registered nursing or licensed practical nursing,

b. recognition for practice as an advanced practice nurse, or

c. certification as an advanced unlicensed assistive person;

2.  To assess administrative penalties; or

3.  To otherwise discipline a licensee or advanced unlicensed assistive person.

B.  The Board shall impose a disciplinary action pursuant to the provisions of subsection A of this section upon proof that the person:

1.  Is guilty of fraud or deceit or material deception in procuring or attempting to procure:

a. a license to practice registered nursing, licensed practical nursing, or recognition to practice advanced practice nursing, or

b. certification as an advanced unlicensed assistive person;

2.  Is guilty of a felony, or any offense reasonably related to the qualifications, functions or duties of any licensee or advanced unlicensed assistant, or any offense an essential element of which is fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed, or any conduct resulting in the revocation of a deferred or suspended sentence or probation imposed pursuant to such conviction;

3.  Fails to adequately care for patients or to conform to the minimum standards of acceptable nursing or advanced unlicensed assistant practice that, in the opinion of the Board, unnecessarily exposes a patient or other person to risk of harm;

4.  Is intemperate in the use of alcohol or drugs, which use the Board determines endangers or could endanger patients;

5.  Exhibits through a pattern of practice or other behavior actual or potential inability to practice nursing with sufficient knowledge or reasonable skills and safety due to impairment caused by illness, use of alcohol, drugs, chemicals or any other substance, or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills, mental illness, or disability that results in inability to practice with reasonable judgment, skill or safety; provided, however, the provisions of this paragraph shall not be utilized in a manner that conflicts with the provisions of the Americans with Disabilities Act;

6.  Has been adjudicated as mentally incompetent, mentally ill, chemically dependent or dangerous to the public or has been committed by a court of competent jurisdiction, within or without this state;

7.  Is guilty of unprofessional conduct as defined in the rules of the Board;

8.  Is guilty of any act that jeopardizes a patient's life, health or safety as defined in the rules of the Board;

9.  Violated a rule promulgated by the Board, an order of the Board, or a state or federal law relating to the practice of registered, practical or advanced practice nursing or advanced unlicensed assisting, or a state or federal narcotics or controlled dangerous substance law; or

10.  Has had disciplinary actions taken against the individual's registered or practical nursing license, advanced unlicensed assistive certification, or any health-related license, in this or any state, territory or country.

C.  Any person who supplies the Board information in good faith shall not be liable in any way for damages with respect to giving such information.

D.  The Board may cause to be investigated all reported violations of the Oklahoma Nursing Practice Act.

E.  The Board may authorize the executive director to issue a confidential letter of concern to a licensee when evidence does not warrant formal proceedings, but the executive director has noted indications of possible errant conduct that could lead to serious consequences and formal action.

F.  All individual proceedings before the Board shall be conducted in accordance with the Administrative Procedures Act.

G.  At a hearing the accused shall have the right to appear either personally or by counsel, or both, to produce witnesses and evidence on behalf of the accused, to cross-examine witnesses and to have subpoenas issued by the Board.  If the accused is found guilty of the charges the Board may refuse to issue a renewal of license to the applicant, revoke or suspend a license, or otherwise discipline a licensee.

H.  A person whose license is revoked may not apply for reinstatement during the time period set by the Board.  The Board on its own motion may at any time reconsider its action.

I.  Any person whose license is revoked or who applies for renewal of registration and who is rejected by the Board shall have the right to appeal from such action pursuant to the Administrative Procedures Act.

J.  1.  Any person who has been determined by the Board to have violated any provisions of the Oklahoma Nursing Practice Act or any rule or order issued pursuant thereto shall be liable for an administrative penalty not to exceed Five Hundred Dollars ($500.00) for each count for which any holder of a certificate or license has been determined to be in violation of the Oklahoma Nursing Practice Act or any rule promulgated or order issued thereto.

2.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of this section, after notice and an opportunity for hearing is given to the accused.  In determining the amount of the penalty, the Board shall include, but not be limited to, consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to practice, and any show of good faith in attempting to achieve compliance with the provisions of the Oklahoma Nursing Practice Act.

Added by Laws 1953, p. 268, § 8, emerg. eff. April 13, 1953.  Amended by Laws 1981, c. 314, § 6, eff. July 1, 1981; Laws 1991, c. 104, § 7, eff. Sept. 1, 1991; Laws 1994, c. 97, § 4, eff. July 1, 1994; Laws 1996, c. 186, § 7, eff. Nov. 1, 1996; Laws 1996, c. 288, § 3, eff. Nov. 1, 1996; Laws 2000, c. 187, § 1, eff. Nov. 1, 2000; Laws 2001, c. 254, § 7, eff. Nov. 1, 2001; Laws 2003, c. 190, § 5, eff. Nov. 1, 2003.

NOTE:  Laws 1996, c. 136, § 2 repealed by Laws 1996, c. 288, § 9, eff. Nov. 1, 1996.

§59567.9.  Violation of act  Penalty.

Except for subsection C of Section 567.5 of this title and subsection D of Section 567.6 of this title, any person violating any of the provisions of this act shall be guilty of a misdemeanor, punishable by a fine of not less than One Hundred Dollars ($100.00).

The writ of injunction without bond, is also made available to the Board for the enforcement of this act.

Laws 1953, p. 269, § 9; Laws 1991, c. 104, § 8, eff. Sept. 1, 1991.

§59-567.10.  Repealed by Laws 1991, c. 104, § 14, eff. Sept. 1, 1991.

§59567.11.  Exceptions to application of act.

The Oklahoma Nursing Practice Act shall not be construed to affect or apply to:

1.  Gratuitous nursing of the sick by friends or members of the family;

2.  Registered or licensed practical nurses from any state called in attendance temporarily to a patient in any county in this state;

3.  The practice of nursing which is associated with a program of study by students enrolled in nursing education programs approved by the Board;

4.  Persons trained and competency-certified to provide care pursuant to state or federal law, rules or regulations;

5.  The practice of any legally qualified nurse of another state who is employed by the United States Government or any bureau, division or agency thereof, while in the discharge of his or her official duties;

6.  The rendering of service by a physician's trained assistant under the direct supervision and control of a licensed physician, all as authorized by Section 492 of this title; or

7.  The practice of nursing in connection with healing by prayer or spiritual means alone in accordance with the tenets and practice of any wellrecognized church or religious denomination provided that no person practicing such nursing holds himself out to be a graduate or registered nurse or licensed practical nurse.

Laws 1953, p. 270, § 11, emerg. eff. April 13, 1953; Laws 1967, c. 42, § 4, emerg. eff. March 28, 1967; Laws 1981, c. 314, § 7, eff. July 1, 1981; Laws 1991, c. 104, § 9, eff. Sept. 1, 1991; Laws 1994, c. 97, § 5, eff. July 1, 1994.

§59-567.12.  Approved programs for registered and practical nurses.

A.  To qualify in this state as an approved program for registered nurses, the program must be conducted in the State of Oklahoma in an accredited college or university leading to an associate, baccalaureate, or higher degree in nursing.  Such programs shall meet the standards fixed by the Oklahoma Board of Nursing and prescribed in its rules.

B.  To qualify in this state as an approved program for practical nurses, the program shall be conducted in this state in a school or skill center approved by the Oklahoma Department of Career and Technology Education or licensed by the Oklahoma Board of Private Vocational Schools.  Such programs shall meet the standards fixed by the Oklahoma Board of Nursing as prescribed in its rules, which shall conform to the provisions of this subsection.

1.  The nursing education program for practical nurses shall be administered by a licensed practical nurse coordinator who:

a. is a registered nurse with a minimum of an associate degree or diploma in nursing currently licensed in Oklahoma,

b. has a minimum of a baccalaureate degree, preferably in nursing,

c. has a minimum of two (2) years full-time-equivalent practice as a registered nurse in a clinical setting, within the last five (5) years preceding the first date of first employment as a teacher, and

d. has at least one (1) academic year, full-time experience in a nursing education program.

2.  All nurse faculty of a nursing program for practical nurses shall:

a. hold a valid license to practice as a registered nurse with a minimum of an associate degree or diploma in nursing in this state, and

b. present evidence of a minimum of two (2) years full-time-equivalent practice as a registered nurse in a clinical setting, within the last five (5) years preceding the first date of first employment as a teacher.

3.  Nursing faculty who teach in programs offering the certificate in practical nursing shall have completed at least fifteen (15) semester hours in nursing, general education, social sciences, physical sciences or counseling and guidance.  These credits shall be in addition to the pre-service basic program in nursing unless the person holds a baccalaureate degree in nursing.

4.  Schools shall establish the baccalaureate degree as minimum preparation for teaching and a nurse faculty member shall have a written plan for obtaining a baccalaureate degree, preferably in nursing.

5.  Faculty employed in schools conducted by public comprehensive high school systems shall meet the requirements for teacher certification established by the State Department of Education.

Added by Laws 1953, p. 270, § 12, emerg. eff. April 13, 1953.  Amended by Laws 1967, c. 46, § 2, emerg. eff. April 10, 1967; Laws 1991, c. 104, § 10, eff. Sept. 1, 1991; Laws 1992, c. 141, § 1, emerg. eff. May 1, 1992; Laws 2001, c. 33, § 47, eff. July 1, 2001; Laws 2001, c. 254, § 8, eff. Nov. 1, 2001.

§59567.13.  Survey of nursing programs - Reports - Failure of approved program to maintain standards.

It shall be the duty of the Board, its Executive Director, or other registered nurse employees, to survey all programs of nursing in the state as prescribed in its rules.  Written reports of each survey shall be submitted to the Board.  If the Board determines that any designated state-approved program of nursing is not maintaining the standards required by this act, a warning notice thereof in writing specifying the criteria that the program has not met shall be immediately given to the program by the Board.  The program that fails to correct these conditions to the satisfaction of the Board within a period of one (1) year shall be discontinued as a state-approved program.

Laws 1953, p. 270, § 13; Laws 1991, c. 104, § 11, eff. Sept. 1, 1991.

§59-567.14.  Practice without compliance with act prohibited - Insignia or badge.

A.  No person shall practice or offer to practice registered nursing, practical nursing, or advanced practice nursing in this state unless the person has complied with the provisions of the Oklahoma Nursing Practice Act.

B.  Any person licensed or certified by the Oklahoma Board of Nursing who provides direct care to patients shall, while on duty, wear an insignia or badge identifying the license or certification issued to such person by the Board.  The Board shall promulgate rules to enact the provisions of this section.

Added by Laws 1953, p. 271, § 14, emerg. eff. April 13, 1953.  Amended by Laws 1967, c. 42, § 5, emerg. eff. March 28, 1967; Laws 1991, c. 104, § 12, eff. Sept. 1, 1991; Laws 1996, c. 186, § 8, eff. Nov. 1, 1996.

§59567.15.  Temporary licenses to nurses from other states.

The Board may issue temporary licenses to nurses from other states upon proper application stating the purpose of said licenses; provided no temporary license may be issued for more than ninety (90) days.  Temporary license may be renewed at the discretion of the Board but shall not extend over a period longer than one (1) year.

Laws 1953, p. 271, § 15.

§59-567.16.  Repealed by Laws 1991, c. 104, § 14, eff. Sept. 1, 1991.

§59-567.16a.  Establishing advisory committees.

The Oklahoma Board of Nursing may establish advisory committees as necessary to assist the Board in its efforts to protect the health and welfare of the citizens.

Added by Laws 1991, c. 104, § 13, eff. Sept. 1, 1991.

§59-567.17.  Peer assistance program.

A.  There is hereby established a peer assistance program to rehabilitate nurses whose competency may be compromised because of the abuse of drugs or alcohol, so that such nurses can be treated and can return to or continue the practice of nursing in a manner which will benefit the public.  The program shall be under the supervision and control of the Oklahoma Board of Nursing.

B.  The Board shall appoint one or more peer assistance evaluation advisory committees hereinafter called the "peer assistance committees".  Each of these committees shall be composed of members, the majority of which shall be licensed nurses with expertise in chemical dependency.  The peer assistance committees shall function under the authority of the Oklahoma Board of Nursing in accordance with the rules of the Board.  The committee members shall serve without pay, but may be reimbursed for the expenses incurred in the discharge of their official duties in accordance with the State Travel Reimbursement Act.

C.  The Board shall appoint and employ a qualified person, who shall be a registered nurse, to serve as program coordinator and shall fix such person's compensation.  The Board shall define the duties of the program coordinator who shall report directly to the Executive Director of the Board and be subject to the Executive Director's direction and control.

D.  The Board is authorized to adopt and revise rules, not inconsistent with the Oklahoma Nursing Practice Act, as may be necessary to enable it to carry into effect the provisions of this section.

E.  A portion of licensing fees for each nurse not to exceed Ten Dollars ($10.00) may be used to implement and maintain the peer assistance program.

F.  Records of the nurse enrolled in the peer assistance program shall be maintained in the program office in a place separate and apart from the Board's records.  The records shall be made public only by subpoena and court order; provided, however, confidential treatment shall be cancelled upon default by the nurse in complying with the requirements of the program.

G.  Any person making a report to the Board or to a peer assistance committee regarding a nurse suspected of practicing nursing while habitually intemperate or addicted to the use of habit-forming drugs, or a nurse's progress or lack of progress in rehabilitation, shall be immune from any civil or criminal action resulting from such reports, provided such reports are made in good faith.

H.  A nurse's participation in the peer assistance program in no way precludes additional proceedings by the Board for acts or omissions of acts not specifically related to the circumstances resulting in the nurse's entry into the program.  However, in the event the nurse defaults from the program, the Board may discipline the nurse for those acts which led to the nurse entering the program.

I.  The Executive Director of the Board shall suspend the license immediately upon notification that the licensee has defaulted from the peer assistance program, and shall assign a hearing date for the matter to be presented to the Board.

J.  As used in this section, unless the context otherwise requires:

1.  "Board" means the Oklahoma Board of Nursing; and

2.  "Peer assistance committee" means the peer assistance evaluation advisory committee created in this section, which is appointed by the Oklahoma Board of Nursing to carry out specified duties.

Added by Laws 1994, c. 97, § 6, eff. July 1, 1994.  Amended by Laws 2003, c. 190, § 6, eff. Nov. 1, 2003.

§59-567.51.  Repealed by Laws 1991, c. 104, § 15, eff. Sept. 1, 1991.

§59-575.  Repealed by Laws 2004, c. 92, § 3, eff. July 1, 2004.

§59-576.  Repealed by Laws 2004, c. 92, § 4, eff. July 1, 2004.

§59-577.1.  Repealed by Laws 1991, c. 104, § 16, eff. Sept. 1, 1991.

§59-577.2.  Repealed by Laws 1991, c. 104, § 16, eff. Sept. 1, 1991.

§59-577.3.  Repealed by Laws 1991, c. 104, § 16, eff. Sept. 1, 1991.

§59-577.4.  Repealed by Laws 1991, c. 104, § 16, eff. Sept. 1, 1991.

§59-577.5.  Repealed by Laws 1991, c. 104, § 16, eff. Sept. 1, 1991.

§59-577.6.  Repealed by Laws 1991, c. 104, § 16, eff. Sept. 1, 1991.

§59-581.  Practice of optometry - Definition.

A.  The practice of optometry is defined to be the science and art of examining the human eye and measurement of the powers of vision by the employment of any means, including the use or furnishing of any self-testing device, the use of any computerized or automatic refracting device, the use of pharmaceutical agents, the diagnosis of conditions of the human eye, and the correcting and relief of ocular abnormalities by means including but not limited to prescribing and adaptation of lenses, contact lenses, spectacles, eyeglasses, prisms and the employment of vision therapy or orthoptics for the aid thereof, low vision rehabilitation, laser surgery procedures, excluding retina, laser in-situ keratomileusis (LASIK), and cosmetic lid surgery.  The practice of optometry is further defined to be nonlaser surgery procedures as authorized by the Oklahoma Board of Examiners in Optometry, pursuant to rules promulgated under the Administrative Procedures Act.

B.  The practice of optometry shall also include the prescribing of dangerous drugs and controlled dangerous substances for all schedules specified in the Uniform Controlled Dangerous Substances Act except Schedules I and II for the purpose of diagnosis and treatment of ocular abnormalities.  The practice of optometry shall not include the dispensing of drugs but may include the dispensing of professional samples to patients.

C.  Optometrists shall be certified by the Board of Examiners in Optometry prior to administering drugs, prescribing drugs, or performing laser or nonlaser surgery procedures.

D.  Nothing in this title shall be construed as allowing any agency, board, or other entity of this state other than the Board of Examiners in Optometry to determine what constitutes the practice of optometry.

Added by Laws 1927, c. 80, p. 119, § 1, emerg. eff. March 22, 1927.  Amended by Laws 1937, p. 95, § 1, emerg. eff. April 2, 1937; Laws 1981, c. 10, § 1, eff. Oct. 1, 1981; Laws 1994, c. 52, § 1; Laws 1998, c. 8, § 1, eff. Nov. 1, 1998; Laws 2004, c. 171, § 2, emerg. eff. April 28, 2004.

§59-582.  Board of Examiners in Optometry - Re-creation - Vacancies - Qualifications - Term of members.

There is hereby re-created, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74 of the Oklahoma Statutes, the Board of Examiners in Optometry.  This Board shall consist of five (5) persons, four of whom shall possess sufficient knowledge of theoretical and practical optics to practice optometry, be duly licensed as optometrists, and who shall have been residents of this state actually engaged in the practice of optometry for at least five (5) years.  The term of each licensed optometrist member of the Board, one being appointed each year, shall be five (5) years, or until a qualified successor is appointed.  The lay member of the Board shall serve a term coterminous with that of the Governor and shall serve at the pleasure of the Governor.  The Governor is hereby authorized to appoint a member of the Board of Examiners in Optometry at the expiration of any term or whenever, for any reason, a vacancy may occur on said Board.  Vacancies shall be filled for the unexpired term only.

Added by Laws 1927, c. 80, p. 119, § 2, emerg. eff. March 22, 1927.  Amended by Laws 1982, c. 225, § 1, operative Oct. 1, 1982; Laws 1988, c. 225, § 10; Laws 1994, c. 113, § 1, eff. July 1, 1994; Laws 2000, c. 98, § 1.

§59583.  Rules and regulations  Administering oaths and taking testimony  Officers  Meetings  Quorum  Code of ethics  Branch offices.

Said Board of Examiners shall make such rules and regulations, not inconsistent with the laws, as may be necessary to the performance of its duties, and each member thereof may administer oaths, or take testimony concerning any matter within the jurisdiction of the Board. It shall organize by selecting one of its members as president, one as vicepresident, and one as secretary and treasurer (the latter to give bond, approved by the Governor), and shall meet at least twice a year, and at such place or places as it may select.  A majority of the Board present shall constitute a quorum, and its meetings shall at all times be open to the public. The Board may adopt a code of ethics for the practice of Optometry. A licensed optometrist may establish a practice in not more than two office locations in accordance with rules and regulations established by the Board of Examiners in Optometry.  Practice in a governmental institution shall not be counted as one of these locations.  Each office shall be registered by the Board and shall maintain such equipment and personnel as required by the Board.

Amended by Laws 1985, c. 72, § 1, emerg. eff. May 16, 1985.

§59-584.  Qualifications of applicants  Examination  Registration  Certificates to practice to persons from other states.

Every person desiring to commence the practice of optometry after the passage of this act except as hereinafter provided, upon presentation of satisfactory evidence, verified by oath, that he is more than twentyone (21) years of age and of good moral character and has met the undergraduate requirements and is a graduate of an accredited school of optometry, conferring the degree of Doctor of Optometry or its equivalent, shall, upon application, be examined by the Board of Examiners to determine his or her qualifications, and such examination shall be based upon the subjects taught in the standard schools and colleges of optometry, such as general and ocular pharmacology, anatomy of the eyes, use of the ophthalmoscope, retinoscope and the use of trial lenses, general anatomy, physiology, physics, chemistry, biology, bacteriology, ocular pathology, ocular neurology, ocular myology, psychology, physiological optics, optometrical mechanics, clinical optometry, visual field charting and orthoptics, the general laws of optics and refraction, as is essential to the practice of optometry.  Every candidate successfully passing such examination shall be registered by the Board as possessing the qualifications as required by Section 581 et seq. of this title and shall receive from the Board a certificate thereof.  Every optometrist desiring to use dangerous drugs and controlled dangerous substances as specified in Section 1 of this act shall have satisfactorily completed courses in general and ocular pharmacology at an institution accredited by the Council on PostSecondary Accreditation or the United States Department of Education.  The Board of Examiners in Optometry shall approve such courses and shall certify those qualified by such training to use dangerous drugs and controlled dangerous substances as specified in Section 1 of this act.  The use of any such pharmaceuticals by an optometrist or the obtaining of same by an optometrist shall be unlawful unless said optometrist is in possession of a current certificate as provided in this section.  Such optometrist shall furnish evidence to any pharmacist or other supplier from whom such pharmaceuticals are sought as to his holding a current certificate. The Board may, in its discretion, issue said certificates to practice, to persons otherwise qualified under this act, who have established by legal proof their knowledge of optometry, as shown by previous examination in any state of the Union; provided, the examination in said state was, at the time taken, of an equal standard with that of this state; provided, further, that citizens of this state are by the statutes of said state, admitted to practice on like conditions.

Laws 1927, c. 80, p. 119, § 4, emerg. eff. March 22, 1927; Laws 1937, p. 95, § 2, emerg. eff. April 2, 1937; Laws 1981, c. 10, § 2; Laws 1994, c. 52, § 2, eff. July 1, 1994.

§59585.  Revocation or suspension of certificate  Grounds  Unprofessional and unethical conduct defined  Practice under own name  Notice and hearing of revocation or suspension  Reissuance of certificate  Outofstate revocation or suspension.

A.  The Board shall have the power to revoke or suspend any certificate granted by it pursuant to the provisions of this chapter, for fraud, conviction of crime, unprofessional and unethical conduct, habitual drunkenness, exorbitant charges, false representation of goods, gross incompetency, contagious disease, any violation of any rule or regulation promulgated by the Board pursuant to the provisions of this chapter or any violation of this chapter.  The following acts shall be deemed by the Board as unprofessional and unethical conduct:

1.  Employment by a licensed optometrist of any person to solicit from house to house the sale of lenses, frames, spectacles, or optometric services or examinations; and

2.  Selling, advertising, or soliciting the sale of spectacles, eyeglasses, lenses, frames, mountings, eye examinations, or optometric services by housetohouse canvassing either in person or through solicitors; and

3.  Acceptance of employment, either directly or indirectly, by a licensed optometrist from an unlicensed optometrist or person engaged in any profession or business or owning or operating any profession or business to assist it, him, or them in practicing optometry in this state; and

4.  Publishing or displaying, or knowingly causing or permitting to be published or displayed by newspaper, radio, television, window display, poster, sign, billboard, or any other advertising media any statement or advertisement of any price or fee offered or charged by an optometrist for any optometric services or materials including lenses, frames, eyeglasses, or spectacles or parts thereof, including statements or advertisements of discount, premium, or gifts, if said statements or advertisements are fraudulent, deceitful, misleading or in any manner whatsoever tend to create a misleading impression or are likely to mislead or deceive because in context said statements or advertisements make only a partial disclosure of relevant facts; and

5.  No person shall practice optometry under any name other than the proper name of said person and it shall be the same name as used in the license issued by the Board of Examiners to said person. Before any certificate is revoked or suspended, the holder thereof shall be provided with notice and hearing as provided for in the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes. The Board, after the expiration of the period of three (3) months after the date of said revocation, may entertain application for the reissuance of said revoked certificate and may reissue said certificate upon payment of a reinstatement fee not to exceed three times the annual renewal fee.  The Board shall have the right to promulgate such rules and regulations as may be necessary to put into effect the provisions of this chapter.  Said rules may prescribe which acts are detrimental to the general public health or welfare and may prescribe a minimum standard of sanitation, hygiene, and professional surroundings, and which acts constitute unprofessional or unethical conduct.  Said conduct shall be grounds for revocation or suspension of the license or certificate issued pursuant to the provisions of Section 584 of this title.

B.  If an outofstate license or certificate of an optometrist who also holds an Oklahoma license or certificate is suspended or revoked for any reason, his Oklahoma license may come under review by the Board.  Should the outofstate suspension or revocation be on grounds the same or similar to grounds for suspension or revocation in Oklahoma, the Board, after notice and hearing pursuant to the provisions of this section, may suspend or revoke the certificate of said optometrist to practice in Oklahoma.

Amended by Laws 1983, c. 14, § 1, emerg. eff. March 25, 1983.

§59586.  Display of certificates - Exhibition upon demand.

Every person practicing optometry shall display his certificate of registration or exemption in a conspicuous place, and whenever required exhibit such certificate to said Board of Examiners or its authorized representatives.

Laws 1927, c. 80, p. 120, § 6.  Amended by Laws 1990, c. 163, § 6, eff. Sept. 1, 1990.

§59-587.  Examinations - Fees - Compensation and expenses - Optometry Board Revolving Fund.

The fee for such examinations shall be set by the Board of Examiners in Optometry rule, not to be less than One Hundred Dollars ($100.00) and not to exceed Two Hundred Dollars ($200.00), and a yearly license fee set by the Board of Examiners in Optometry rule, not to be less than Sixty-five Dollars ($65.00) and not to exceed Two Hundred Dollars ($200.00) shall be paid each fiscal year by all persons holding a license to practice optometry in this state, and shall be paid not later than the 30th day of June of each year.  In the event of default of payment of such license fee by any person, his or her certificate shall be revoked by the Board of Examiners who shall take such action only after notifying the person in default by registered mail and allowing him or her fifteen (15) days in which to comply with this requirement.  The Board shall be paid travel expenses as provided in the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  The secretary-treasurer shall receive a compensation fixed by the Board, of not to exceed Two Hundred Dollars ($200.00) per month.  All fees and charges collected by the secretary-treasurer of the Board shall be paid on the first day of each month into a revolving fund in the State Treasury to be designated as the "Optometry Board Revolving Fund".  This fund shall consist of all monies received by the Board of Optometry other than appropriated funds.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the Board of Optometry.  Expenditures from this fund shall be made pursuant to the purposes of Sections 581 through 606 of this title and without legislative approval.  Warrants for expenditures shall be drawn by the State Treasurer based on claims signed by an authorized employee or employees of the Board of Optometry and approved for payment by the Director of State Finance.  The revolving fund shall be audited at least once each year by the State Auditor and Inspector.

Laws 1927, c. 80, p. 120, § 7, emerg. eff. March 22, 1927; Laws 1965, c. 89, § 1, emerg. eff. May 5, 1965; Laws 1980, c. 8, § 1, emerg. eff. March 3, 1980; Laws 1982, c. 225, § 2, operative Oct. 1, 1982; Laws 1985, c. 178, § 35, operative July 1, 1985; Laws 1994, c. 113, § 2, eff. July 1, 1994.

§59588.  Practice by unauthorized person  Impersonating optometrist  Evidence of violations  Penalties  Students and instructors.

A.  No person shall practice optometry in this state or make any tests or measurements of the human eye for diagnostic purposes unless said person has been issued a certificate pursuant to the provisions of Section 584 of this title or is a physician or surgeon authorized to practice medicine in this state.  No person shall impersonate a registered optometrist.  No person shall buy, sell or obtain in any manner a certificate of registration or exemption issued to another.  Practicing or offering to practice optometry, or the public representation of being qualified to practice optometry, by any person not authorized to practice optometry shall be sufficient evidence of the violation of the provisions of Sections 581 through 604 of this title.  No optometrist shall aid or abet any person not authorized to practice optometry in this state to practice optometry.  Any person who violates any of the provisions of Sections 581 through 604 of this title shall be deemed guilty of a misdemeanor, and upon conviction for each offense, shall be punished by a fine of not less than Fifty Dollars ($50.00), nor more than Five Hundred Dollars ($500.00), or imprisonment in the county jail not less than thirty (30) days, nor more than ninety (90) days, or by both said fine and imprisonment.

B.  Nothing in the provisions of Sections 581 through 604 of this title shall prohibit the performance of routine visual screening by a person not licensed to practice optometry in this state.  Nothing in this section shall prohibit an optometry student officially enrolled in a college of optometry which is approved by the State Regents for Higher Education from performing educational functions within the institution or prohibit an instructor in such optometry college from practicing optometry so long as such practitioner is licensed in any state and his practice is limited to instruction of optometry students in an accredited Oklahoma college of optometry or state or federal hospital which is utilized as a teaching institution for students of optometry, provided such instructor has been issued a temporary license by the Oklahoma Board of Examiners in Optometry.

Amended by Laws 1983, c. 14, § 2, emerg. eff. March 25, 1983; Laws 1985, c. 72, § 2, emerg. eff. May 16, 1985.

§59589.  Persons excepted from statute.

Nothing in this act shall be construed to apply to dulylicensed physicians authorized to practice medicine and/or surgery under the laws of the State of Oklahoma.

Laws 1927, c. 80, p. 121, § 9; Laws 1937, p. 96, § 4.

§59591.  Certificates previously issued valid.

The certificates of registration heretofore issued and not revoked by the Board of Examiners in Optometry prior to the passage and approval of this act, are hereby expressly declared valid and shall entitle the holder thereof to the legal right to practice optometry in the State of Oklahoma as defined herein.

Laws 1927, c. 80, p. 121, § 11.

§59592.  Partial invalidity.

Should any section or portion of a section of this act, be, for any cause, adjudged invalid, only such section or portion of section shall be thereby affected.

Laws 1927, c. 80, p. 122, § 12.

§59593.  Public policy.

It is the public policy of the State of Oklahoma that optometrists rendering visual care to its citizens shall practice in an ethical, professional manner; that their practices be free from any appearance of commercialism; that the visual welfare of the patient be the prime consideration at all times; and that optometrists shall not be associated with any nonprofessional person or persons in any manner which might degrade or reduce the quality of visual care received by the citizens of this state.

Laws 1971, c. 92, § 1, emerg. eff. April 17, 1971.

§59594.  Practice in certain proximity to retail optical outlets prohibited.

No optometrist, licensed under Chapter 13 of Title 59 of the Oklahoma Statutes, shall practice his profession adjacent to or in such geographical proximity to a retail optical outlet, optical store, optical dispensary or any establishment where optical goods and materials are purveyed to the public so as to induce patronage for himself thereby.

Laws 1971, c. 92, § 2, emerg. eff. April 17, 1971.

§59595.  Certain agreements, contracts, understandings, etc. prohibited.

No optometrist, licensed under Chapter 13 of Title 59 of the Oklahoma Statutes, shall enter into any agreement, contract, arrangement, practice, or understanding, written or otherwise, with any optical supplier engaged in the sale of optical goods and materials to the public, whereby persons are referred by the optical supplier to said licensed person, and/or whereby persons are referred  back to the optical supplier for the purchase of optical goods and  materials.

Laws 1971, c. 92, § 3, emerg. eff. April 17, 1971.

§59596.  Certain practices in mercantile establishments prohibited.

It shall be unlawful for any optometrist to render optometric care in any retail, mercantile establishment which sells merchandise to the general public; and it shall be unlawful for any person to display, dispense, sell, provide or otherwise purvey to the public, prescription eyeglasses, prescription lenses, frames or mountings for prescription lenses, within or on the premises of in any manner, any retail or mercantile establishment in which the majority of the establishment's income is not derived from the sale of such prescription optical goods and materials.

Laws 1971, c. 92, § 4, emerg. eff. April 17, 1971.

§59597.  Penalties.

Violation of the provisions of this act shall be a misdemeanor. If violation hereof is by a licensed optometrist the same shall constitute grounds for revocation of such license whether or not he may be also charged with a misdemeanor.  The Board of Examiners in Optometry shall determine the existence of a violation of this act by an optometrist and shall proceed with revocation under powers granted to said Board and in accordance with procedure prescribed in Section 585 of Title 59 of the Oklahoma Statutes.  Said Board may make rules necessary for the enforcement of this act so long as such rules are not inconsistent with the provisions of this or any other law of this state.

Laws 1971, c. 92, § 5, emerg. eff. April 17, 1971.

§59598.  Provisions cumulative.

The provisions of this act shall be cumulative to other laws.

Laws 1971, c. 92, § 7, emerg. eff. April 17, 1971.

§59601.  Appropriations from Optometry Board Fund.

There is hereby appropriated to the Board of Examiners in Optometry from the monies which will accrue to the Optometry Board Fund of the State of Oklahoma, for each fiscal year hereafter, a sum equal to ninety percent (90%) of such accruals.

Laws 1949, p. 659, § 1; Laws 1951, p. 271.

§59602.  Use of appropriations.

Said appropriations herein made shall be used by the Board of Examiners in Optometry for the necessary expenses of operation of said Board during the fiscal years set out in Section 1 of this act, including expenses for personnel services, salary of secretarytreasurer of the Board, per diem of members of the Board of Examiners, and all the expenses of the maintenance and operation deemed reasonably necessary or desirable in the operation of the business of said Board.

Laws 1949, p. 659, § 2; Laws 1951, p. 271.

§59603.  Positions and salaries.

The Board of Examiners in Optometry shall create positions, make the appointment, and unless otherwise provided by act of the Legislature, shall fix the salary of officials, attorneys and other employees necessary to perform the duties imposed upon the Board of Examiners in Optometry by law, payable from the appropriations made by this act for such services provided in Section 2.

Laws 1949, p. 659, § 3; Laws 1951, p. 271.

§59604.  Attendance on educational or postgraduate program.

Every person holding a license to practice optometry in this state shall be required to present to the Board of Examiners in Optometry, not later than the thirtieth day of June of each year, satisfactory evidence that during the preceding twelve (12) months said person attended not less than two (2) days of a total of at least twelve (12) hours of educational or postgraduate programs approved by said Board, or that said person was prevented, because of sickness or any other reason acceptable to the Board, from attending said educational or postgraduate program.

The filing of proof of attendance at educational programs or clinics shall be a condition precedent to the issuance of a renewal license.  The Board may reinstate the license of said licensee to practice optometry upon presentation of satisfactory proof of postgraduate study of a standard approved by said examiners and payment of all fees due including a late reinstatement fee not to exceed three times the annual renewal fee.

Amended by Laws 1983, c. 14, § 3, emerg. eff. March 25, 1983.

§59605.  Cumulative character of act.

The provisions of this act shall be cumulative to other laws.

Laws 1949, p. 660, § 5 (formerly § 4); Laws 1951, p. 271. 8

§59606.  Partial invalidity.

If any of the provisions hereof are adjudged to be unconstitutional or invalid, such adjudication shall not affect the validity or constitutionality of any of the other provisions hereof.

Laws 1949, p. 660, § 6 (formerly § 5); Laws 1951, p. 271.

§59620.  Short title - Practice a privilege.

A.  Sections 620 through 645 of this title shall be known and may be cited as the "Oklahoma Osteopathic Medicine Act".

B.  The practice of osteopathic medicine is a privilege granted through the Oklahoma Osteopathic Medicine Act by the State Board of Osteopathic Examiners.

Laws 1921, c. 30. p. 47, § 21; Laws 1983, c. 152, § 19, emerg. eff. May 26, 1983.  Renumbered from § 640 of this title by Laws 1983, c. 152, § 25, emerg. eff. May 26, 1983.  Amended by Laws 1993, c. 230, § 1, eff. July 1, 1993.

§59621.  Osteopathic medicine defined.

As used in the Oklahoma Osteopathic Medicine Act:

"Osteopathic medicine" means a system of health care founded by Andrew Taylor Still and based on the theory that the body is capable of making its own remedies against disease and other toxic conditions when it is in normal structural relationship and has favorable environmental conditions and adequate nutrition.  Osteopathic medicine utilizes generally accepted physical, pharmacological and surgical methods of diagnosis and therapy while placing strong emphasis on the importance of body mechanics and manipulative methods to detect and correct faulty structure and function.

Laws 1921, c. 30, p. 41, § 1; Laws 1983, c. 152, § 1, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 2, eff. July 1, 1993.

§59-622.  License required - Submission to jurisdiction of courts - Employing hospitals not regarded as practitioners.

A.  1.  Except as otherwise provided by this section, it shall be unlawful for any person to practice as an osteopathic physician and surgeon in this state, without a license to do so, issued by the State Board of Osteopathic Examiners; provided, that any license or certificate heretofore issued under the laws of this state, authorizing its holder to practice osteopathic medicine, shall remain in full force and effect.

2.  Osteopathic physicians engaged in postgraduate training beyond the internship year, also known as PGY-1, shall be licensed.

B.  1.  A person within or outside of this state who performs through electronic communications diagnostic or treatment services within the scope of practice of an osteopathic physician and surgeon for any patient whose condition is being diagnosed or treated within this state shall be licensed in this state, pursuant to the provisions of the Oklahoma Osteopathic Medicine Act.  However, in such cases, a nonresident osteopathic physician who, while located outside this state, consults on an irregular basis with a physician who is located in this state is not required to be licensed in this state.

2.  Any osteopathic physician licensed in this state who engages in the prescription of drugs, devices, or treatments via electronic means may do so only in the context of an appropriate physician/patient relationship wherein a proper patient record is maintained including, at the minimum, a current history and physical.

3.  Any commissioned medical officer of the armed forces of the United States or medical officer of the United States Public Health Service or the Veterans Administration of the United States, in the discharge of official duties and/or within federally controlled facilities, who is fully licensed to practice osteopathic medicine and surgery in one or more jurisdictions of the United States shall not be required to be licensed in this state pursuant to the Oklahoma Osteopathic Medicine Act, unless the person already holds an osteopathic medical license in this state pursuant to the Oklahoma Osteopathic Medicine Act.  In such case, the medical officer shall be subject to the Oklahoma Osteopathic Medicine Act.

4.  A person who performs any of the functions covered by this subsection submits themselves to the jurisdiction of the courts of this state for the purposes of any cause of action resulting from the functions performed.

C.  A hospital or related institution, as such terms are defined in Section 1-701 of Title 63 of the Oklahoma Statutes, which has the principal purpose or function of providing hospital or medical care, including but not limited to any corporation, association, trust, or other organization organized and operated for such purpose, may employ one or more persons who are duly licensed to practice osteopathic medicine in this state without being regarded as itself practicing osteopathic medicine within the meaning and provisions of this section.  The employment by the hospital or related institution of any person who is duly licensed shall not, in and of itself, be considered as an act of unprofessional conduct by the person so employed.  Nothing provided herein shall eliminate, limit or restrict the liability for any act or failure to act of any hospital, any hospital's employees or persons duly licensed to practice osteopathic medicine.

Added by Laws 1921, c. 30, p. 41, § 2.  Amended by Laws 1983, c. 152, § 2, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 3, eff. July 1, 1993; Laws 1996, c. 147, § 2, eff. Nov. 1, 1996; Laws 2001, c. 16, § 1, eff. Nov. 1, 2001.

§59623.  Medicine and surgery - Not affected by this act.

The practice of medicine and surgery by persons authorized under other licensing laws of this state shall in no way be affected by the provisions of the Oklahoma Osteopathic Medicine Act.

Laws 1921, c. 30, p. 41, § 3; Laws 1983, c. 152, § 3, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 4, eff. July 1, 1993.

§59-624.  State Board of Osteopathic Examiners - Members - Seal - Rules - Examinations.

A.  There is hereby re-created the State Board of Osteopathic Examiners to continue until July 1, 2011, in accordance with the provisions of the Oklahoma Sunset Law.

B.  The State Board of Osteopathic Examiners shall consist of eight (8) examiners appointed by the Governor, two of whom shall be lay persons.  The remaining examiners shall be regularly licensed osteopathic physicians in good standing in this state who have been so engaged for a period of at least five (5) years immediately prior to their appointment.  The osteopathic physician examiners shall be appointed by the Governor from a list of not less than six names submitted to the Governor by the Oklahoma Osteopathic Association annually, and any present member of the Board of Examiners shall be appointed to fill out the unexpired term.  All appointments made to the Board shall be for terms of seven (7) years.  In the event of a vacancy brought about for any reason, the post so vacated shall be filled from a list of not less than six names submitted by the Oklahoma Osteopathic Association.

C.  The Board shall have and use a common seal, and make and adopt all necessary rules relating to the enforcement of the provisions of the Oklahoma Osteopathic Medicine Act.

D.  Examinations may be held at the discretion of the Board, at the time and place fixed by the Board, and all applicants shall be notified in writing.

Added by Laws 1921, c. 30, p. 41, § 4.  Amended by Laws 1955, p. 328, § 1, emerg. eff. May 7, 1955; Laws 1983, c. 152, § 4, emerg. eff. May 26, 1983; Laws 1988, c. 225, § 11; Laws 1990, c. 66, § 1, emerg. eff. April 16, 1990; Laws 1993, c. 5, § 1; Laws 1993, c. 230, § 5, eff. July 1, 1993; Laws 1995, c. 152, § 2, eff. Nov. 1, 1995; Laws 1999, c. 12, § 1; Laws 2005, c. 22, § 1.

§59625.  Oath of members  Qualifications.

Each member of said Board shall, before entering upon the duties of the office, take the oath of office prescribed by the Constitution before someone qualified to administer oaths, and shall, except for the lay person, make oath that the member is a legally qualified practitioner of osteopathic medicine in this state; and that the member has been engaged in the active practice of osteopathic medicine in this state at least five (5) years preceding the appointment of such member.

Laws 1921, c. 30, p. 42, § 5; Laws 1983, c. 152, § 5, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 6, eff. July 1, 1993.

§59-626.  Organization - Officers - Duties - Bond - Expenditures - Employees - Inspection of records and facilities of licenses or applicant for license.

A.  1.  The State Board of Osteopathic Examiners shall, immediately after the members have qualified, elect a president, vicepresident and secretarytreasurer.

2.  The president of said Board shall preside at all meetings of the Board and perform such other duties as the Board by its rule may prescribe.

3.  The vicepresident shall perform all the duties of the president, during the president's absence or disability.

4.  The secretarytreasurer shall keep a record of all proceedings of the Board and perform such other duties as are prescribed in the Oklahoma Osteopathic Medicine Act, or which may be prescribed by said Board.  It shall be the duty of the secretary-treasurer to receive and care for all monies coming into the hands of said Board, and to pay out the same upon orders of the Board.

B.  The State Board and such employees as determined by the Board shall be bonded as required by Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes.

C.  The State Board may expend such funds as are necessary in implementing the duties of the Board.  The Board may hire:

1.  All necessary administrative, clerical and stenographic assistance as the Board shall deem necessary at a salary to be fixed by the Board;

2.  An attorney, on a casebycase basis, to represent the Board in legal matters and to assist authorized state and county officers in prosecuting or restraining violations of the provisions of the Oklahoma Osteopathic Medicine Act.  The Board shall fix the compensation of said attorney; and

3.  One or more investigators as may be necessary to implement the provisions of the Oklahoma Osteopathic Medicine Act at an annual salary to be fixed by the Board, and may authorize necessary expenses.  In addition, the investigators may investigate and inspect the nonfinancial business records of all persons licensed pursuant to the Oklahoma Osteopathic Medicine Act in order to determine whether or not licensees are in compliance with the Oklahoma Osteopathic Medicine Act and the Uniform Controlled Dangerous Substances Act or any other law, rule of the State of Oklahoma or any federal law or rule affecting the practice of osteopathic medicine.

D.  Any licensee or applicant for license subject to the provisions of the Oklahoma Osteopathic Medicine Act shall be deemed to have given consent to any duly authorized employee or agent of the Board to access, enter, or inspect the records, either on-site or at the Board office, or facilities of such licensee or applicant subject to the Oklahoma Osteopathic Medicine Act.  Refusal to allow such access, entry, or inspection may constitute grounds for the denial, nonrenewal, suspension, or revocation of a license.  Upon refusal of such access, entry, or inspection, pursuant to this section, the Board or a duly authorized representative may make application for and obtain a search warrant from the district court where the facility or records are located to allow such access, entry, or inspection.

Laws 1921, c. 30, p. 42, § 6; Laws 1983, c. 152, § 6, emerg. eff. May 26, 1983; Laws 1989, c. 233, § 1, operative July 1, 1989; Laws 1993, c. 230, § 7, eff. July 1, 1993; Laws 2001, c. 16, § 2, eff. Nov. 1, 2001.

§59-627.  Record of proceedings - Contents - Copy submitted to Secretary of State - Certified copy as evidence.

A.  The State Board of Osteopathic Examiners shall preserve a record of its proceedings which shall be open to public inspection at all reasonable times, showing:

1.  The name, age, and place of residence of each applicant;

2.  The time spent in the study of osteopathic medicine;

3.  The year and school from which degrees were granted;

4.  Its proceeding relative to the issuance, refusal, renewal, suspension, or revocation of licenses applied for, and issued pursuant to the Oklahoma Osteopathic Medicine Act; and

5.  The name, known place of business and residence, and the date and number of license of each registered osteopathic physician and surgeon.

The register shall be prima facie evidence of all matters contained therein.

B.  The secretary of said Board shall on the first of March of each year submit an official copy of said register to the Secretary of State for permanent record.  A certified copy of said register, or any part thereof, with the hand and seal of the secretary of said State Board of Osteopathic Examiners, or the Secretary of State, shall be admitted in evidence in all courts of the state.

C.  It shall be the responsibility of each osteopathic physician licensed under this act to provide the Board with a notice of change of address within fourteen (14) business days after any relocation of practice activity.

Laws 1921, c. 30, p. 42, § 7; Laws 1983, c. 152, § 7, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 8, eff. July 1, 1993; Laws 2001, c. 16, § 3, eff. Nov. 1, 2001.

§59-628.  Repealed by Laws 2001, c. 16, § 10, eff. Nov. 1 2001.

§59629.  Standards of preliminary education required.

The standards of preliminary education deemed requisite for admission to an accredited osteopathic school, college or institution in good standing are that an applicant shall have completed the admission requirements of an osteopathic college accredited by the Bureau of Professional Education of the American Osteopathic Association.

Laws 1921, c. 30, p. 43, § 9; Laws 1975, c. 167, § 1, emerg. eff. May 20, 1975; Laws 1983, c. 152, § 9, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 10, eff. July 1, 1993.

§59630.  Education and training required.

To practice as an osteopathic physician, the applicant shall be a graduate of a school or college of osteopathic medicine which is accredited by the Bureau of Professional Education of the American Osteopathic Association and shall have completed at least one (1) year of rotating internship or the equivalent thereof, in an accredited internship or residency program acceptable to the Board.

Laws 1921, c. 30, p. 43, § 10; Laws 1975, c. 167, § 2, emerg. eff. May 20, 1975; Laws 1983, c. 152, § 10, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 11, eff. July 1, 1993.

§59-631.  School or college of osteopathic medicine defined.

The term school or college of osteopathic medicine shall mean a legally chartered and accredited school or college of osteopathic medicine requiring:

1.  For admission to its courses of study, a preliminary education equal to the requirements established by the Bureau of Professional Education of the American Osteopathic Association; and

2.  For granting the D.O. degree, Doctor of Osteopathy or Doctor of Osteopathic Medicine, actual attendance at such osteopathic school or college and demonstration of successful completion of the curriculum and recommendation for graduation.

Added by Laws 1921, c. 30, p. 44, § 11.  Amended by Laws 1975, c. 167, § 3, emerg. eff. May 20, 1975; Laws 1983, c. 152, § 11, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 12, eff. July 1, 1993; Laws 1995, c. 152, § 3, eff. Nov. 1, 1995.

§59-632.  Examination - National Board of Osteopathic Medical Examiners.

A.  The examination of those who desire to practice as osteopathic physicians shall embrace those general subjects and topics, a knowledge of which is commonly and generally required of candidates for a D.O. degree, Doctor of Osteopathy or Doctor of Osteopathic Medicine, by accredited osteopathic colleges in the United States.  An examination furnished by the National Board of Osteopathic Medical Examiners shall be deemed to fulfill this requirement.

B.  The applicant may be accepted who has successfully completed the examination sequence of the National Board of Osteopathic Medical Examiners and meets all other requirements.

Added by Laws 1921, c. 30, p. 45, § 12.  Amended by Laws 1978, c. 136, § 1; Laws 1983, c. 152, § 12, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 13, eff. July 1, 1993; Laws 1995, c. 152, § 4, eff. Nov. 1, 1995; Laws 2001, c. 16, § 4, eff. Nov. 1, 2001.

§59-633.  Licensure.

Each applicant who has met all requirements for licensure shall be issued a license to practice as an osteopathic physician and surgeon.

Laws 1921, c. 30, p. 45, § 13; Laws 1983, c. 152, § 13, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 14, eff. July 1, 1993; Laws 2001, c. 16, § 5, eff. Nov. 1, 2001.

§59634.  Reciprocal license.

The State Board of Osteopathic Examiners may issue a license without examination to a practitioner who is currently licensed in any country, state, territory or province, upon the following conditions:

1.  That the applicant is of good moral character;

2.  That the requirements of registration in the country, state, territory or province in which the applicant is licensed are deemed by the State Board to have been equivalent to the requirements of registration in force in this state at the date of such license;

3.  That the applicant has no disciplinary matters pending against him in any country, state, territory or province; and

4.  That the license being reciprocated must have been obtained by an examination in that country, state, territory or province deemed by the Board to be equivalent to that used by the Board, or obtained by examination of the National Board of Osteopathic Medical Examiners.

Laws 1921, c. 30, p. 45, § 14; Laws 1983, c. 152, § 14, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 15, eff. July 1, 1993.

§59-635.  Repealed by Laws 1990, c. 163, § 7, eff. Sept. 1, 1990.

§59-635.1.  Special volunteer medical license.

A.  There is established a special volunteer medical license for physicians who are retired from active practice and wish to donate their expertise for the medical care and treatment of indigent and needy persons of the state.  The special volunteer medical license shall be:

1.  Issued by the State Board of Osteopathic Examiners to eligible physicians;

2.  Issued without a payment of an application fee, license fee or renewal fee;

3.  Issued or renewed without any continuing education requirements;

4.  Issued for a fiscal year or part thereof; and

5.  Renewable annually upon approval of the Board.

B.  A physician must meet the following requirements to be eligible for a special volunteer medical license:

1.  Completion of a special volunteer medical license application, including documentation of the physician's osteopathic school graduation and practice history;

2.  Documentation that the physician has been previously issued a full and unrestricted license to practice medicine in Oklahoma or in another state of the United States and that he or she has never been the subject of any medical disciplinary action in any jurisdiction;

3.  Acknowledgement and documentation that the physician's practice under the special volunteer medical license will be exclusively and totally devoted to providing medical care to needy and indigent persons in Oklahoma or to providing care under the Oklahoma Medical Reserve Corps; and

4.  Acknowledgement and documentation that the physician will not receive or have the expectation to receive any payment or compensation, either direct or indirect, for any medical services rendered under the special volunteer medical license.

Added by Laws 2003, c. 138, § 2, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 523, § 25, emerg. eff. June 9, 2004.

§59636.  Osteopathic physicians - Reports.

Osteopathic physicians shall observe and be subject to all state and municipal regulations relative to reporting all births and deaths, and all matters pertaining to the public health, with equal rights and obligations as physicians of other schools of medicine, and such reports shall be accepted by the officers of the department to which such reports are made.

Laws 1921, c. 30, p. 46, § 16; Laws 1993, c. 230, § 16, eff. July 1, 1993.

§59-637.  Refusal to issue or reinstate, suspension or revocation of license - Hearing, witnesses and evidence - Judicial review.

A.  The State Board of Osteopathic Examiners may refuse to admit a person to an examination or may refuse to issue or reinstate or may suspend or revoke any license issued or reinstated by the Board upon proof that the applicant or holder of such a license:

1.  Has obtained a license, license renewal or authorization to sit for an examination, as the case may be, through fraud, deception, misrepresentation or bribery; or has been granted a license, license renewal or authorization to sit for an examination based upon a material mistake of fact;

2.  Has engaged in the use or employment of dishonesty, fraud, misrepresentation, false promise, false pretense, unethical conduct or unprofessional conduct, as may be determined by the Board, in the performance of the functions or duties of an osteopathic physician, including but not limited to the following:

a. obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation; willfully and continually overcharging or overtreating patients; or charging for visits to the physician's office which did not occur or for services which were not rendered,

b. using intimidation, coercion or deception to obtain or retain a patient or discourage the use of a second opinion or consultation,

c. willfully performing inappropriate or unnecessary treatment, diagnostic tests or osteopathic medical or surgical services,

d. delegating professional responsibilities to a person who is not qualified by training, skill, competency, age, experience or licensure to perform them, noting that delegation may only occur within an appropriate doctor/patient relationship, wherein a proper patient record is maintained including, but not limited to, at the minimum, a current history and physical,

e. misrepresenting that any disease, ailment, or infirmity can be cured by a method, procedure, treatment, medicine or device,

f. acting in a manner which results in final disciplinary action by any professional society or association or hospital or medical staff of such hospital in this or any other state, whether agreed to voluntarily or not, if the action was in any way related to professional conduct, professional competence, malpractice or any other violation of the Oklahoma Osteopathic Medicine Act,

g. signing a blank prescription form; or dispensing, prescribing, administering or otherwise distributing any drug, controlled substance or other treatment without sufficient examination or the establishment of a physician/patient relationship, or for other than medically accepted therapeutic or experimental or investigational purpose duly authorized by a state or federal agency, or not in good faith to relieve pain and suffering, or not to treat an ailment, physical infirmity or disease, or violating any state or federal law on controlled dangerous substances,

h. engaging in any sexual activity within a physician/patient relationship,

i. terminating the care of a patient without adequate notice or without making other arrangements for the continued care of the patient,

j. failing to furnish a copy of a patient's medical records upon a proper request from the patient or legal agent of the patient or another physician; or failing to comply with any other law relating to medical records,

k. failing to comply with any subpoena issued by the Board,

l. violating a probation agreement or order with this Board or any other agency, and

m. failing to keep complete and accurate records of purchase and disposal of controlled drugs or narcotic drugs;

3.  Has engaged in gross negligence, gross malpractice or gross incompetence;

4.  Has engaged in repeated acts of negligence, malpractice or incompetence;

5.  Has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere in a criminal prosecution, for any offense reasonably related to the qualifications, functions or duties of an osteopathic physician, or for any offense involving moral turpitude, whether or not sentence is imposed, and regardless of the pendency of an appeal;

6.  Has had the authority to engage in the activities regulated by the Board revoked, suspended, restricted, modified or limited, or has been reprimanded, warned or censured, probated or otherwise disciplined by any other state or federal agency whether or not voluntarily agreed to by the physician including, but not limited to, the denial of licensure, surrender of the license, permit or authority, allowing the license, permit or authority to expire or lapse, or discontinuing or limiting the practice of osteopathic medicine pending disposition of a complaint or completion of an investigation;

7.  Has violated, or failed to comply with provisions of any act or regulation administered by the Board;

8.  Is incapable, for medical or psychiatric or any other good cause, of discharging the functions of an osteopathic physician in a manner consistent with the public's health, safety and welfare;

9.  Has been guilty of advertising by means of knowingly false or deceptive statements;

10.  Has been guilty of advertising, practicing, or attempting to practice under a name other than one's own;

11.  Has violated or refused to comply with a lawful order of the Board;

12.  Has been guilty of habitual drunkenness, or habitual addiction to the use of morphine, cocaine or other habitforming drugs;

13.  Has been guilty of personal offensive behavior, which would include, but not be limited to obscenity, lewdness, molestation and other acts of moral turpitude; and

14.  Has been adjudicated to be insane, or incompetent, or admitted to an institution for the treatment of psychiatric disorders.

B.  The State Board of Osteopathic Examiners shall neither refuse to renew, nor suspend, nor revoke any license, however, for any of these causes, unless the person accused has been given at least twenty (20) days' notice in writing of the charge against him or her and a public hearing by the State Board provided, threefourths (3/4) of a quorum present at a meeting may vote to suspend a license in an emergency situation if the licensee affected is provided a public hearing within thirty (30) days of the emergency suspension.

C.  The State Board of Osteopathic Examiners shall have the power to order or subpoena the attendance of witnesses, the inspection of records and premises and the production of relevant books and papers for the investigation of matters that may come before them.  The presiding officer of said Board shall have the authority to compel the giving of testimony as is conferred on courts of justice.

D.  Any osteopathic physician in the State of Oklahoma whose license to practice osteopathic medicine is revoked or suspended under the previous paragraphs of this section shall have the right to seek judicial review of a ruling of the Board pursuant to the Administrative Procedures Act.

E.  The Board may enact rules and regulations pursuant to the Administrative Procedures Act setting out additional acts of unprofessional conduct; which acts shall be grounds for refusal to issue or reinstate, or for action to condition, suspend or revoke a license.

Laws 1921, c. 30, p. 46, § 17; Laws 1955, p. 329, § 2, emerg. eff. May 7, 1955; Laws 1978, c. 136, § 2; Laws 1980, c. 208, § 2, emerg. eff. May 30, 1980; Laws 1983, c. 152, § 16, emerg. eff. May 26, 1983; Laws 1986, c. 50, § 2, operative July 1, 1986; Laws 1989, c. 233, § 2, operative July 1, 1989; Laws 1993, c. 230, § 17, eff. July 1, 1993; Laws 2001, c. 16, § 6, eff. Nov. 1, 2001.

§59-637.1.  Alternatives to revoking, conditioning, suspending, reinstating or refusing to renew license.

A.  In addition or as an alternative, as the case may be, to revoking, conditioning, suspending, reinstating or refusing to renew any license, the State Board of Osteopathic Examiners may, after affording opportunity to be heard:

1.  Temporarily order suspension or limitation of license;

2.  Issue an order of warning, reprimand or censure with regard to any act, conduct or practice which, in the judgment of the Board upon consideration of all relevant facts and circumstances, does not warrant the initiation of formal action;

3.  Order that any person violating any provision of an act or regulation administered by the Board to cease and desist from future violations thereof or to take such affirmative corrective action as may be necessary with regard to any act or practice found unlawful by the Board;

4.  Order any person as a condition for continued, reinstated or renewed licensure or as a condition for probation or suspension to secure medical or such other professional treatment as may be necessary to properly discharge licensee functions; or

5.  Order any person as a condition of any suspension or probation or any disciplinary action, to attend and produce evidence of successful completion of a specific term of education, residency or training in enumerated fields and/or institutions as ordered by the Board based on the facts of the case.  Said education, residency or training shall be at the expense of the person so ordered.

B.  If after considering all the testimony presented, the State Board of Osteopathic Examiners finds that the respondent has violated any provision of the Oklahoma Osteopathic Medicine Act or any rule promulgated thereto, the Board may impose on the respondent as a condition of any suspension, revocation, or probation, or any other disciplinary action, the payment of costs expended by the Board in investigating and prosecuting said cause, such costs to include but not be limited to staff time, salary and travel expense, witness fees and attorney fees.  In addition, the Board may impose an administrative fine in an amount not to exceed One Thousand Dollars ($1,000.00) for each count or separate violation.

C.  The Secretary of the Board may issue a letter of concern to a licensee, without a hearing, when evidence does not warrant formal proceedings, but indications exist of possible errant conduct that could lead to serious consequences and formal action.  The letter of concern may contain, at the Secretary's discretion, clarifying information from the licensee.  Such letters of concern are considered remedial.

Added by Laws 1983, c. 152, § 17, emerg. eff. May 26, 1983.  Amended by Laws 1989, c. 233, § 3, operative July 1, 1989; Laws 1993, c. 230, § 18, eff. July 1, 1993; Laws 1997, c. 222, § 7, eff. Nov. 1, 1997.

§59-638.  Acts punishable by fine or imprisonment - False oath or affirmation as perjury.

A.  Each of the following acts shall constitute a felony, punishable, upon conviction, by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail for not less than ninety (90) days nor more than one (1) year, or by both such fine and imprisonment:

1.  The practice of osteopathic medicine or attempt to practice osteopathic medicine without a license issued by the State Board of Osteopathic Examiners, and each visit, treatment, prescription, or attempted visit, treatment, or prescription shall constitute a separate and distinct offense;

2.  Obtaining of, or attempting to obtain, a license under the provisions of this act, or obtaining, or attempting to obtain, money or any other thing of value, by fraudulent representation or false pretense;

3.  Advertising as an osteopathic physician and surgeon, or practicing or attempting to practice osteopathic medicine under a false, assumed, or fictitious name, or a name other than the real name; or

4.  Allowing any person in the licensee's employment or control to practice as an osteopathic physician and surgeon when not actually licensed to do so.

B.  Any person making any willfully false oath or affirmation whenever oath or affirmation is required by the Oklahoma Osteopathic Medicine Act shall be deemed guilty of the felony of perjury, and upon conviction, shall be punished as prescribed by the general laws of this state.

Added by Laws 1921, c. 30, p. 47, § 18.  Amended by Laws 1983, c. 152, § 18, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 19, eff. July 1, 1993; Laws 1997, c. 133, § 509, eff. July 1, 1999; Laws 2004, c. 523, § 12, emerg. eff. June 9, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 509 from July 1, 1998, to July 1, 1999.

§59-641.  Osteopaths - Annual renewal of certificate - Fee - Attendance at educational program - Notice to licensee.

A.  All persons legally licensed to practice osteopathic medicine in this state, on or before the first day of July of each year, shall apply to the secretarytreasurer of the Board, on forms furnished thereby, for a renewal certificate of registration entitling such licensee to practice osteopathic medicine and surgery in Oklahoma during the next ensuing fiscal year.

B.  Each application shall be accompanied by a renewal fee in an amount sufficient to cover the cost and expense incurred by the State Board of Osteopathic Examiners, for a renewal of the person's certificate to practice osteopathic medicine.

C.  In addition to the payment of the annual renewal fee each licensee applying for a renewal of the certificate shall furnish to the State Board of Osteopathic Examiners proof that the person has attended at least two (2) days of the annual educational program conducted by the Oklahoma Osteopathic Association, or its equivalent, as determined by the Board, in the fiscal year preceding the application for a renewal; provided, the Board may excuse the failure of the licensee to attend the educational program in the case of illness or other unavoidable casualty rendering it impossible for the licensee to have attended the educational program or its equivalent.

D.  The secretary of the State Board of Osteopathic Examiners shall send a written notice to every person holding a legal certificate to practice osteopathic medicine in this state, at least thirty (30) days prior to the first day of July each year, directed to the lastknown address of the licensee, notifying the licensee that it will be necessary for the licensee to pay the renewal license fee as herein provided, and proper forms shall accompany the notice upon which the licensee shall make application for renewal of the certificate.

Laws 1939, p. 75, § 1, emerg. eff. May 12, 1939; Laws 1963, c. 56, § 1, emerg. eff. May 13, 1963; Laws 1974, c. 165, § 1, emerg. eff. May 9, 1974; Laws 1980, c. 246, § 1, emerg. eff. May 16, 1980; Laws 1983, c. 152, § 20, emerg. eff. May 26, 1983; Laws 1986, c. 50, § 3, operative July 1, 1986; Laws 1993, c. 230, § 20, eff. July 1, 1993; Laws 2001, c. 16, § 7, eff. Nov. 1, 2001.

§59642.  Failure to comply with license renewal requirements  Cancellation of license  Reinstatement  Inactive status prohibited  Voluntary cancellation of license.

A.  If any licensee shall fail to comply with the requirements of Section 641 of this title or this section and such license is allowed to lapse, the licensee shall, upon order of the State Board of Osteopathic Examiners, forfeit the right to practice osteopathic medicine in this state and the license and certificate shall be canceled, provided, however, that the Board may reinstate such person upon the payment of all fees due, plus a penalty fee in the amount fixed by the State Board of Osteopathic Examiners not to exceed twice the amount of the license renewal fees as determined by the Board and upon the presentation of satisfactory evidence of the attendance at an educational program as provided for in Sections 637 and 641 of this title.  The State Board of Osteopathic Examiners shall not place the license of any person authorized to practice osteopathic medicine in this state on inactive status.

B.  Licensees who retire from such practice or desire to request cancellation of their license shall file with the State Board of Osteopathic Examiners an affidavit, on a form to be furnished by the Board, which states the date of retirement and such other facts to verify the retirement or other reasons for cancellation as the Board may deem necessary and the license shall be canceled.  If a licensee desires to reengage the practice, the licensee shall reinstate the license as provided for in Sections 637 and 641 of this title and subsection A of this section.

Laws 1939, p. 76, § 2, emerg. eff. May 12, 1939; Laws 1974, c. 165, § 2, emerg. eff. May 9, 1974; Laws 1980, c. 246, § 2, emerg. eff. May 16, 1980; Laws 1983, c. 152, § 21, emerg. eff. May 26, 1983; Laws 1986, c. 50, § 4, operative July 1, 1986; Laws 1989, c. 233, § 4, operative July 1, 1989; Laws 1993, c. 230, § 21, eff. July 1, 1993.

§59-643.  Use of fund.

The funds received pursuant to the Oklahoma Osteopathic Medicine Act shall be deposited to the credit of the State Board of Osteopathic Examiners Revolving Fund and may be expended by the State Board of Osteopathic Examiners and under its direction in assisting in the enforcement of the laws of this state prohibiting the unlawful practice of osteopathic medicine, assisting in the support of a peer assistance program, and for the dissemination of information to prevent the violation of such laws, and for the purchasing of supplies and such other expense as is necessary to properly carry out the provisions of the Oklahoma Osteopathic Medicine Act.

Laws 1939, p. 76, § 3, emerg. eff. May 12, 1939; Laws 1955, p. 329, § 3, emerg. eff. May 7, 1955; Laws 1980, c. 246, § 3, emerg, eff. May 16, 1980; Laws 1983, c. 152, § 22, emerg. eff. May 26, 1983; Laws 1993, c. 230, § 22, eff. July 1, 1993; Laws 2001, c. 16, § 8, eff. Nov. 1, 2001.

§59-644.  State Board of Osteopathic Examiner's Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Osteopathic Examiners, to be designated the "State Board of Osteopathic Examiner's Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board pursuant to the provisions of the Oklahoma Osteopathic Medicine Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board for the purpose of enforcing the laws of this state which prohibit the unlawful practice of osteopathic medicine, for the dissemination of information to prevent the violation of such laws, and for the purchase of supplies and such other expense as is necessary to properly implement the provisions of the Oklahoma Osteopathic Medicine Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims signed by an authorized employee or employees of the State Board of Osteopathic Examiners and filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1983, c. 152, § 23, emerg. eff. May 26, 1983.  Amended by Laws 1993, c. 230, § 23, eff. July 1, 1993; Laws 2001, c. 16, § 9, eff. Nov. 1, 2001.

§59645.  Rules  Fees.

The State Board of Osteopathic Examiners shall adopt such rules as may be necessary to implement the provisions of the Oklahoma Osteopathic Medicine Act and may establish fees authorized but not specified in the Oklahoma Osteopathic Medicine Act.

Laws 1989, c. 233, § 5, operative July 1, 1989; Laws 1993, c. 230, § 24, eff. July 1, 1993.

§59-698.1.  Short title.

Chapter 15 of this title shall be known and may be cited as the "Oklahoma Veterinary Practice Act".

Added by Laws 1971, c. 126, § 1, emerg. eff. May 4, 1971.  Amended by Laws 1999, c. 94, § 1, eff. Nov. 1, 1999.

§59-698.2.  Definitions.

As used in the Oklahoma Veterinary Practice Act:

1.  "Board" means the State Board of Veterinary Medical Examiners;

2.  "Animal" means any animal other than humans and includes, but is not limited to, fowl, fish, birds and reptiles, wild or domestic, living or dead;

3.  "Veterinarian" means a person who has received a degree in veterinary medicine or its equivalent from a school of veterinary medicine;

4.  "Licensed veterinarian" means any veterinarian who holds an active license to practice veterinary medicine in this state;

5.  "School of veterinary medicine" means any veterinary college or division of a university or college that offers the degree of doctor of veterinary medicine or its equivalent, which conforms to the standards required for accreditation by the American Veterinary Medical Association (AVMA) and which is recognized and approved by the Board;

6.  "Veterinary technician" means a person who has graduated from a program accredited by the American Veterinary Medical Association, or its equivalent which is recognized and approved by the Board, and who has passed the examination requirements set forth by the Board, is certified to practice under the direct supervision of a licensed veterinarian.  For the purpose of the Oklahoma Veterinary Practice Act, "registered veterinary technician (RVT)" will be used interchangeably with veterinary technician who is certified pursuant to Sections 698.21 through 698.26 of this title;

7.  "Veterinary technologist" means a person who has successfully graduated from an AVMA-accredited bachelor degree program of veterinary technology, or its AVMA equivalent;

8.  "Veterinary assistant" means an individual who may perform the duties of a veterinary technician or veterinary technologist, however, has not graduated from an AVMA-accredited technology program or its equivalent, and has not been certified by the Board;

9.  "Veterinary technology" means the science and art of providing all aspects of professional medical care, services, and treatment for animals with the exception of diagnosis, prognosis, surgery, and prescription of any treatments, drugs, medications, or appliances, where a valid veterinarian-client-patient relationship exists;

10.  "Direct supervision" means:

a. directions have been given to a veterinary technician, nurse, laboratory technician, intern, veterinary assistant or other employee for medical care following the examination of an animal by the licensed veterinarian responsible for the professional care of the animal, or

b. that, under certain circumstances following the examination of an animal by a licensed veterinarian responsible for the professional care of the animal, the presence of the licensed veterinarian on the premises in an animal hospital setting or in the same general area in a range setting is required after directions have been given to a veterinarian who has a certificate issued pursuant to Section 698.8 of this title;

11.  "License" means authorization to practice veterinary medicine granted by the Board to an individual found by the Board to meet certain requirements pursuant to the Oklahoma Veterinary Practice Act or any other applicable statutes;

12.  "Supervised Doctor of Veterinary Medicine Certificate" means authorization to practice veterinary medicine with certain limitations or restrictions on that practice, set by the Board or authorization to perform certain enumerated functions peripheral to the practice of veterinary medicine as set by the Board and has a certificate issued pursuant to Section 698.8 of this title;

13.  "Veterinarian-client-patient relationship" means when:

a. the licensed veterinarian has assumed the responsibility for making medical judgments regarding the health of an animal or animals and the need for medical treatment, and the client, owner or other caretaker has agreed to follow the instructions of the licensed veterinarian; and

b. there is sufficient knowledge of the animal or animals by the licensed veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal or animals in that:

(1) the licensed veterinarian has recently seen or is personally acquainted with the keeping and care of the animal or animals, or

(2) by medically necessary and timely visits to the premises where the animal or animals are kept or both, and

c. the licensed veterinarian is readily available for follow-up in case of adverse reactions or failure of the regimen of therapy, or has arranged for emergency medical coverage, and

d. would conform to applicable federal law and regulations;

14.  "Veterinary premises" means any facility where the practice of veterinary medicine occurs, including, but not limited to, a mobile unit, mobile clinic, outpatient clinic, satellite clinic, public service outreach of a veterinary facility, or veterinary hospital or clinic.  The term "veterinary premises" shall not include the premises of a client of a licensed veterinarian or research facility;

15.  "Veterinary prescription drugs" means such prescription items as are in the possession of a person regularly and lawfully engaged in the manufacture, transportation, storage, or wholesale or retail distribution of veterinary drugs and the federal Food and Drug Administration-approved human drugs for animals which because of their toxicity or other potential for harmful effects, or method of use, or the collateral measures necessary for use, are labeled by the manufacturer or distributor in compliance with federal law and regulations to be sold only to or on the prescription order or under the supervision of a licensed veterinarian for use in the course of professional practice.  Veterinary prescription drugs shall not include over-the-counter products for which adequate directions for lay use can be written.

16.  "ECFVG certificate" means a certificate issued by the American Veterinary Medical Association Education Commission for Foreign Veterinary Graduates, indicating that the holder has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited or approved college of veterinary medicine;

17.  "Executive Director" means the Executive Director of the State Board of Veterinary Medical Examiners or the authorized representative of such official;

18.  "Telemedicine" shall mean the transmission of diagnostic images such as, but not limited to, radiographs, ultrasound, cytology, endoscopy, photographs and case information over ordinary or cellular phone lines to a licensed veterinarian or board-certified medical specialist for the purpose of consulting regarding case management with the primary care licensed veterinarian who transmits the cases;

19.  "Person" means any individual, firm, partnership, association, joint venture, cooperative, corporation, or any other group or combination acting in concert, and whether or not acting as a principal, trustee, fiduciary, receiver, or as any other kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, director, officer, fictitious name certificate, or any other representative of such person;

20.  "Food animal" means any mammalian, poultry, fowl, fish, or other animal that is raised primarily for human food consumption;

21.  "Surgery" means the branch of veterinary science conducted under elective or emergency circumstances, which treats diseases, injuries and deformities by manual or operative methods including, but not limited to, cosmetic, reconstructive, ophthalmic, orthopedic, vascular, thoracic, and obstetric procedures.  The provisions in Section 698.12 of this title shall not be construed as surgery;

22.  "Abandonment" means to forsake entirely or to neglect or refuse to provide or perform the legal obligations for care and support of an animal by its owner, or the owner's agent.  Abandonment shall constitute the relinquishment of all rights and claims by the owner to an animal;

23.  "Animal chiropractic diagnosis and treatment" means treatment that includes vertebral subluxation complex (vcs) and spinal manipulation of nonhuman vertebrates.  The term "animal chiropractic diagnosis and treatment" shall not be construed to allow the:

a. use of x-rays,

b. performing of surgery,

c. dispensing or administering of medications, or

d. performance of traditional veterinary care; and

24.  "Animal euthanasia technician" means an employee of a law enforcement agency, an animal control agency, or animal shelter that is recognized and approved by the Board, who is certified by the Board and trained to administer sodium pentobarbital to euthanize injured, sick, homeless or unwanted domestic pets and other animals.

Added by Laws 1971, c. 126, § 2, emerg. eff. May 4, 1971.  Amended by Laws 1982, c. 192, § 1, emerg. eff. April 22, 1982; Laws 1990, c. 314, § 1, eff. Sept. 1, 1990; Laws 1998, c. 80, § 1, eff. Nov. 1, 1998; Laws 1999, c. 94, § 2, eff. Nov. 1, 1999; Laws 2000, c. 199, § 7, eff. Nov. 1, 2000; Laws 2000, c. 334, § 5, eff. Nov. 1, 2000; Laws 2002, c. 172, § 1, eff. Nov. 1, 2002.

NOTE:  Laws 2000, c. 131, § 4 repealed by Laws 2000, c. 334, § 9, eff. Nov. 1, 2000.

§59-698.3.  Board of Veterinary Medical Examiners - Purpose - Conflicts of interest - Liability.

A.  The State Board of Veterinary Medical Examiners is hereby recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, to regulate and enforce the practice of veterinary medicine in this state in accordance with the Oklahoma Veterinary Practice Act.

B.  1.  The duty of determining a person's initial and continuing qualification and fitness for the practice of veterinary medicine, of proceeding against the unlawful and unlicensed practice of veterinary medicine and of enforcing the Oklahoma Veterinary Practice Act is hereby delegated to the Board.  That duty shall be discharged in accordance with the Oklahoma Veterinary Practice Act and other applicable statutes.

2. a. It is necessary that the powers conferred on the Board by the Oklahoma Veterinary Practice Act be construed to protect the health, safety and welfare of the people of this state.

b. No member of the Board, acting in that capacity or as a member of any Board committee, shall participate in the making of any decision or the taking of any action affecting such member's own personal, professional or pecuniary interest, or that of a person related to the member within the third degree by consanguinity, marriage or adoption or of a business or professional associate.

c. With advice of legal counsel, the Board shall adopt and annually review a conflict of interest policy to enforce the provisions of the Oklahoma Veterinary Practice Act.

C.  The practice of veterinary medicine is a privilege granted by the people of this state acting through their elected representatives.  It is not a natural right of individuals.  In the interest of the public, and to protect the public, it is necessary to provide laws and rules to govern the granting and subsequent use of the privilege to practice veterinary medicine.  The primary responsibility and obligation of the Board is to protect the public from the unprofessional, improper, incompetent and unlawful practice of veterinary medicine.

D.  The liability of any member or employee of the Board acting within the scope of Board duties or employment shall be governed by the Governmental Tort Claims Act.

Added by Laws 1971, c. 126, § 3, emerg. eff. May 4, 1971.  Amended by Laws 1982, c. 32, § 1, emerg. eff. March 26, 1982; Laws 1988, c. 225, § 12; Laws 1990, c. 314, § 2, eff. Sept. 1, 1990; Laws 1994, c. 112, § 1, eff. July 1, 1994; Laws 1999, c. 94, § 3, eff. Nov. 1, 1999; Laws 2000, c. 89, § 1.

§59-698.4.  Appointment - Qualifications - Terms - Removal for cause.

A.  1.  The State Board of Veterinary Medical Examiners shall consist of six (6) members, appointed by the Governor with the advice and consent of the Senate.  The Board shall consist of five licensed veterinarian members, and one lay person representing the general public.

2.  Each veterinary member shall be a graduate of an approved school of veterinary medicine, shall be a currently licensed veterinarian and shall have held an active license for the three (3) years preceding appointment to the Board.  One member shall be appointed from each congressional district and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.

3.  The lay member shall have no financial interest in the profession other than as a consumer or potential consumer of its services.

4.  Members must be residents of the State of Oklahoma and be persons of integrity and good reputation.  No member shall be a registered lobbyist.  No member shall be an officer, board member or employee of a statewide or national organization established for the purpose of advocating the interests of or conducting peer review of veterinarians licensed pursuant to the Oklahoma Veterinary Practice Act.

B.  Members of the Board shall be appointed for a term of five (5) years.  No member shall serve consecutively for more than two (2) terms.  Not more than two (2) terms shall expire in each year, and vacancies for the remainder of an unexpired term shall be filled by appointment by the Governor.  Members shall serve beyond the expiration of their term until a successor is appointed by the Governor.  The initial appointee for the Board position created on November 1, 1999, shall be appointed for less than five (5) years to abide by staggered term requirements.  The Governor shall appoint to a vacancy within ninety (90) days of the beginning of the vacancy.  Nominees considered by the Governor for appointment to the Board must be free of pending disciplinary action or active investigation by the Board.

C.  A member may be removed from the Board by the Governor for cause which shall include, but not be limited to, if a member:

1.  Ceases to be qualified;

2.  Is found guilty by a court of competent jurisdiction of a felony or unlawful act which involves moral turpitude;

3.  Is found guilty of malfeasance, misfeasance or nonfeasance in relation to Board duties;

4.  Is found mentally incompetent by a court of competent jurisdiction;

5.  Is found in violation of the Oklahoma Veterinary Practice Act; or

6.  Fails to attend three successive Board meetings without just cause as determined by the Board.

Added by Laws 1971, c. 126, § 4, emerg. eff. May 4, 1971.  Amended by Laws 1990, c. 314, § 3, eff. Sept. 1, 1990; Laws 1999, c. 94, § 4, eff. Nov. 1, 1999; Laws 2002, c. 375, § 8, eff. Nov. 5, 2002.

§59698.5.  Oath of office  Officers, powers and duties  Reports - Standing or ad hoc committees.

A.  1.  Each member of the State Board of Veterinary Medical Examiners shall take the constitutional oath of office.

2.  The Board shall organize annually, at the last meeting of the Board before the beginning of the next fiscal year, by electing from the Board membership a president, vicepresident and secretarytreasurer.  Officers of the Board shall serve for terms of one (1) year or until their successors are elected.  Officers shall not succeed themselves for more than one term.  The lay member appointed to the Board shall not hold elective office.

B.  1.  The president shall:

a. preside at Board meetings,

b. arrange the Board agenda,

c. sign Board orders and other required documents,

d. appoint Board committees and their chairpersons,

e. coordinate Board activities,

f. represent the Board before legislative committees, and

g. perform those other duties assigned by the Board and this section.

2.  The vicepresident shall perform the duties of president during the president's absence or disability and shall assist the president in duties as requested.

3.  The secretary-treasurer shall be responsible for the administrative functions of the Board.

4.  The employment of administrative, investigative, legal and clerical personnel shall be subject to the approval of the Board.

5.  At the end of each fiscal year the president and secretarytreasurer shall prepare or cause to be prepared and submit to the Governor a report on the transactions of the Board.

C.  To facilitate its work effectively, fulfill its duties and exercise its powers, the Board may establish standing or ad hoc committees.  The president shall appoint members and chairpersons of  the committees and determine the length of terms of service.  The president may appoint individuals to serve on a standing or ad hoc committee for a term not to exceed one (1) year.

Added by Laws 1971, c. 126, § 5, emerg. eff. May 4, 1971.  Amended by Laws 1980, c. 159, § 13, emerg. eff. April 2, 1980; Laws 1990, c. 314, § 4, eff. Sept. 1, 1990; Laws 1999, c. 94, § 5, eff. Nov. 1, 1999.

§59-698.5a.  Authority and duties.

A.  1.  Investigators for the State Board of Veterinary Medical Examiners shall perform such services as are necessary in the investigation of criminal activity or preparation of administrative actions.

2.  In addition, investigators shall have the authority and duty to investigate and inspect the records of all licensees in order to determine whether the licensee is in compliance with applicable narcotics and dangerous drug laws and regulations.

B.  Any investigator certified as a peace officer by the Council on Law Enforcement Education and Training shall have statewide jurisdiction to perform the duties authorized by this section.  In addition, the investigator shall be considered a peace officer and shall have the powers now or hereafter vested by law in peace officers.

Added by Laws 1998, c. 80, § 2, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 94, § 6, eff. Nov. 1, 1999.

§59698.6.  Meetings  Notice - Emergency meetings - Travel expenses - Revenues and funds - Increases in fees, charges, etc.

A.  The State Board of Veterinary Medical Examiners shall meet at least once each year in the first half of the calendar year and once each year in the second half of the calendar year.  In addition, the Board may meet at other times of the year as is deemed necessary to conduct the business of the Board.  The Board shall meet at the time and place fixed by order of the Board president or by order of three members of the Board acting jointly upon refusal of the president to call for or fix a time and place for said meeting.

B.  1.  Notice of meetings shall be filed in conformance with the Oklahoma Open Meeting Act.  Members shall be notified of each meeting at least twenty (20) days before said meeting, except in the case of a meeting called for emergency purposes.

2.  Emergency meetings may be called at any time by the president or at the request of three Board members as required to enforce the Oklahoma Veterinary Practice Act.  The Board may establish procedures by which the Board may call an emergency meeting in accordance with the Oklahoma Open Meeting Act.  The Board may establish procedures by which committee advice may be obtained in cases of emergency.

3.  The Board shall establish a system for giving all Board and committee members and the public reasonable notice of scheduled meetings.

4.  Minutes of all Board and committee meetings shall be kept in accordance with promulgated rules of the Board and other applicable statutes.

C.  All meetings of the Board and its committees shall be open to the public except as set out in Article II of the Administrative Procedures Act and the Oklahoma Open Meeting Act.

D.  Each Board member shall receive reimbursement for expenses in accordance with the Oklahoma Travel Reimbursement Act and rules promulgated by the Board.

E.  1.  The Board shall be fully supported by the revenues generated from its activities, including fees, charges and reimbursed costs.

2.  All such revenues, with the exception of the ten percent (10%) of its revenue required to be deposited in the General Revenue Fund, shall be deposited to the Veterinary Medical Examiners Fund and shall be credited to the account of the State Board of Veterinary Medical Examiners.  Any revenue remaining in the revolving fund at the end of any fiscal year shall be carried over to the next fiscal year in the account of the State Board of Veterinary Medical Examiners.

3.  The Board shall operate on the fiscal year beginning July 1 and ending June 30 of each year.

4.  The Board shall develop and adopt its own budget reflecting revenues, including reimbursed costs associated with the administrative, investigative, and legal expenditures for taking disciplinary action, and the establishment and maintenance of a reasonable reserve fund.

F.  All fees, charges, reimbursement minimums and other revenue generating amounts shall be promulgated by the Board by rule and shall reflect normal increases due to inflation or cost of doing business.

Added by Laws 1971, c. 126, § 6, emerg. eff. May 4, 1971.  Amended by Laws 1982, c. 192, § 2, emerg. eff. April 22, 1982; Laws 1985, c. 178, § 36, operative July 1, 1985; Laws 1990, c. 314, § 5, eff. Sept. 1, 1990; Laws 1999, c. 94, § 7, eff. Nov. 1, 1999.

NOTE:  Laws 1982, c. 32, § 2 repealed by Laws 1985, c. 178, § 81, operative July 1, 1985.

§59-698.7.  Powers and duties of Board.

The State Board of Veterinary Medical Examiners shall have the powers and it shall also be its duty to regulate the practice of veterinary medicine.  In addition to any other powers placed on it by the Oklahoma Veterinary Practice Act or as otherwise provided by law, the Board shall have the power and duty to:

1. a. set standards for licensure or certification by examination and develop such examinations as will provide assurance of competency to practice, and

b. employ or enter into agreements with organizations or agencies to provide examinations acceptable to the Board or employ or enter into agreements with organizations or agencies to provide administration, preparation or scoring of examinations;

2.  Set fees;

3.  Prescribe the time, place, method, manner, scope and subjects of examination for licensure;

4.  Prepare or select, conduct or direct the conduct of, set minimum requirements for, and assure security of licensing and other required examinations;

5. a. issue or deny licenses and certificates and renewals thereof,

b. acquire information about and evaluate the professional education and training of applicants for licensure or certification; and accept or deny applications for licensure, certification or renewal of either licensure or certification based on the evaluation of information relating to applicant fitness, performance or competency to practice,

c. determine which professional schools, colleges, universities, training institutions and educational programs are acceptable in connection with licensure pursuant to the Oklahoma Veterinary Practice Act, and accept the approval of such facilities and programs by American-Veterinary-Medical-Association-accredited institutions in the United States and Canada,

d. require supporting documentation or other acceptable verifying evidence for any information provided the Board by an applicant for licensure or certification, and

e. require information on an applicant's fitness, qualification and previous professional record and performance from recognized data sources including, but not limited to, other licensing and disciplinary authorities of other jurisdictions, professional education and training institutions, liability insurers, animal health care institutions and law enforcement agencies;

6.  Develop and use applications and other necessary forms and related procedures for purposes of the Oklahoma Veterinary Practice Act;

7. a. review and investigate complaints and adverse information about licensees and certificate holders,

b. conduct hearings in accordance with the Oklahoma Veterinary Practice Act and the Administrative Procedures Act, and

c. adjudicate matters that come before the Board for judgment pursuant to the Oklahoma Veterinary Practice Act upon clear and convincing evidence and issue final decisions on such matters to discipline licensees and certificate holders;

8. a. impose sanctions, deny licenses and certificates and renewals thereof, levy reimbursement costs, seek appropriate administrative, civil or criminal penalties or any combination of these against those who violate examination security, who attempt to or who do obtain licensure or certification by fraud, who knowingly assist in illegal activities, or who aid and abet the illegal practice of veterinary medicine,

b. review and investigate complaints and adverse information about licensees and certificate holders,

c. discipline licensees and certificate holders,

d. institute proceedings in courts of competent jurisdiction to enforce Board orders and provisions of the Oklahoma Veterinary Practice Act,

e. (1) establish mechanisms for dealing with licensees and certificate holders who abuse or are dependent on or addicted to alcohol or other chemical substances, and enter into agreements, at its discretion, with professional organizations whose relevant procedures and techniques it has evaluated and approved for their cooperation or participation in the rehabilitation of the licensee or certificate holder,

(2) establish by rules cooperation with other professional organizations for the identification and monitoring of licensees and certificate holders in treatment who are chemically dependent or addicted, and

f. issue conditional, restricted or otherwise circumscribed modifications to licensure or certification as determined to be appropriate by due process procedures and summarily suspend a license if the Board has cause to believe by clear and convincing evidence such action is required to protect public or animal health and safety or to prevent continuation of incompetent practices;

9.  Promulgate rules of professional conduct and require all licensees and certificate holders to practice in accordance therewith;

10.  Act to halt the unlicensed or illegal practice of veterinary medicine and seek administrative, criminal and civil penalties against those engaged in such practice;

11.  Establish appropriate fees and charges to ensure active and effective pursuit of Board responsibilities;

12.  Employ, direct, reimburse, evaluate and dismiss staff in accordance with state procedures;

13.  Establish policies for Board operations;

14.  Respond to legislative inquiry regarding those changes in, or amendments to, the Oklahoma Veterinary Practice Act;

15.  Act on its own motion in disciplinary matters, administer oaths, issue notices, issue subpoenas in the name of the State of Oklahoma, including subpoenas for client and animal records, hold hearings, institute court proceedings for contempt or to compel testimony or obedience to its orders and subpoenas, take evidentiary depositions and perform such other acts as are reasonable and necessary under law to carry out its duties;

16.  Use clear and convincing evidence as the standard of proof and issue final decisions when acting as trier of fact in the performance of its adjudicatory duties;

17.  Determine and direct Board operating, administrative, personnel and budget policies and procedures in accordance with applicable statutes;

18.  Promulgate uniform rules such as may be necessary for carrying out and enforcing the provisions of the Oklahoma Veterinary Practice Act and such as in its discretion may be necessary to protect the health, safety and welfare of the public;

19.  Determine continuing education requirements;

20.  Establish minimum standards for veterinary premises;

21.  Establish standards for veterinary labeling and dispensing of veterinary prescription drugs and federal Food and Drug Administration-approved human drugs for animals which would conform to current applicable state and federal law and regulations;

22.  Promulgate rules such as may be necessary for carrying out and enforcing provisions relating to certification of animal euthanasia technicians and approval of drugs to be used for euthanasia of animals in an animal shelter pursuant to the requirements of Section 502 of Title 4 of the Oklahoma Statutes;

23.  Shall conduct a national criminal history records search for certified animal euthanasia technicians:

a. the applicant shall furnish the Board two completed fingerprint cards and a money order or cashier's check made payable to the Oklahoma State Bureau of Investigation,

b. the Board shall forward the fingerprint cards, along with the applicable fee for a national fingerprint criminal history records search, to the Bureau, and

c. the Bureau shall retain one set of fingerprints in the Automated Fingerprint Identification System (AFIS) and submit the other set to the Federal Bureau of Investigation (FBI) for a national criminal history records search;

24.  Establish standards for animal chiropractic diagnosis and treatment.  The standards shall include but not be limited to a requirement that a veterinarian who holds himself or herself out to the public as certified to engage in animal chiropractic diagnosis and treatment shall:

a. carry at least One Million Dollars ($1,000,000.00) of additional malpractice coverage to perform animal chiropractic diagnosis and treatment, and

b. have appropriate training in animal chiropractic diagnosis and treatment.  The Veterinary Examining Board shall have the authority to establish educational criteria for certification standards in animal chiropractic diagnosis and treatment.  The Veterinary Examining Board shall work in conjunction with the Board of Chiropractic Examiners to establish comparable standards for the practice of animal chiropractic diagnosis and treatment for both medical professions within thirty (30) days after the effective date of this act.  The Board shall certify any licensed veterinarian wishing to engage in animal chiropractic diagnosis and treatment who meets the standards established by the Board pursuant to this paragraph.  Upon request, the Board shall make available to the public a list of licensed veterinarians so certified; and

25.  Perform such other duties and exercise such other powers as the provisions and enforcement of the Oklahoma Veterinary Practice Act may require.

Added by Laws 1971, c. 126, § 7, emerg. eff. May 4, 1971.  Amended by Laws 1982, c. 192, § 3, emerg. eff. April 22, 1982; Laws 1990, c. 314, § 6, eff. Sept. 1, 1990; Laws 1997, c. 143, § 1, eff. Nov. 1, 1997; Laws 1999, c. 94, § 8, eff. Nov. 1, 1999; Laws 2000, c. 199, § 5, eff. Nov. 1, 2000; Laws 2000, c. 334, § 6, eff. Nov. 1, 2000; Laws 2002, c. 172, § 2, eff. Nov. 1, 2002.

NOTE:  Laws 2000, c. 131, § 5 repealed by Laws 2000, c. 334, § 9, eff. Nov. 1, 2000.

§59698.8.  Licenses  Evidence of suitability to practice - Practice without license - Certificate in lieu of license.

A.  It shall be unlawful to practice veterinary medicine in this state without a license or certificate issued by the State Board of Veterinary Medical Examiners.

B.  Requirements for licensure or certification shall be set by the Board and may be changed as the education and training for the practice of veterinary medicine changes.  Prior to issuance of a license or certificate to practice veterinary medicine in this state, the applicant shall have been found by the Board to be of good moral character and the Board shall consider but not be limited to the following evidence of suitability to practice:

1.   a. Graduation from an approved school of veterinary medicine whose requirements at the time of graduation are acceptable to the Board.

b. Graduates of schools of veterinary medicine located outside the United States and Canada shall be held to the same standards for evidence of suitability to practice as are graduates of schools of veterinary medicine located within the United States in that applicants shall conform in all respects to the requirements set forth in this section.  Where necessary, further examination shall be administered by the Board or its designee to determine competency to practice.  In addition, applicants shall demonstrate a command of the English language satisfactory to the Board.  Documents and material submitted in support of application for licensure or certification, if in a foreign language, shall be translated and certified as accurate by an organization acceptable to the Board;

2.  Satisfactory completion of a minimum number of months of education in veterinary medicine as a requirement for graduation from a school of veterinary medicine as set by the Board;

3.  Evidence that the applicant for licensure or certification is of good moral character;

4.   a. Except as otherwise provided by this paragraph, evidence that the applicant has passed examinations satisfactory to the Board and that the examination score is acceptable to the Board.  The Board may set minimum passing scores for examinations and limit the number of times an applicant may take an examination in this state.

b. In lieu of national examination requirements, an applicant shall have actively engaged in the clinical practice of veterinary medicine for a period of at least five thousand (5,000) hours during the five (5) consecutive years immediately prior to making application in Oklahoma and hold a license to practice veterinary medicine in another state, territory, district or province of the United States and Canada and successfully passed the Oklahoma State Jurisprudence Examination;

5.  Evidence that the applicant has demonstrated familiarity with the statutes and rules set by the Board;

6.  Evidence that the applicant is mentally and professionally capable of practicing veterinary medicine in a competent manner as determined by the Board and willing to submit, if deemed appropriate by the Board, to an evaluation of skills and abilities;

7.  Evidence that the applicant has not been found guilty by a court of law of any conduct that would constitute grounds for disciplinary action under the Oklahoma Veterinary Practice Act or rules of the Board, and there has been no disciplinary action taken against the applicant by any public agency concerned with the practice of veterinary medicine;

8.  If the Board deems it necessary, a personal appearance by the applicant before the Board in support of the applicant's application for licensure or certification.  If the Board is not satisfied with the credentials of the applicant, or demonstration of knowledge or skills presented, the Board may require further examination or supervised practice before reconsideration of the application; and

9.  Evidence that all required fees have been paid.

C.  Practice without the legal possession of an active license or certificate shall be prohibited, and evidence of said practice shall be reported by the Board to the district attorney of the county in which the practice is found to occur.

D.  Certificates may be issued to any veterinarian who has failed to obtain or failed to maintain a regular license to practice veterinary medicine.  Such certificates may be issued by the Board at such times as the Board determines that all requirements for possession of such certificate have been met as set by rules and policies of the Board.  Certificates may be issued for, but not limited to, the practice of veterinary medicine under the direct supervision of a licensed veterinarian while the application for full licensure is pending.

Added by Laws 1971, c. 126, § 8, emerg. eff. May 4, 1971.  Amended by Laws 1976, c. 48, § 1, emerg. eff. April 9, 1976; Laws 1982, c. 192, § 4, emerg. eff. April 22, 1982; Laws 1990, c. 314, § 7, eff. Sept. 1, 1990; Laws 1999, c. 94, § 9, eff. Nov. 1, 1999.

§59-698.8a.  Veterinary faculty license.

The State Board of Veterinary Medical Examiners may issue a veterinary faculty license to any qualified applicant associated with one of the state's institutions of higher learning and involved in the instructional program of either undergraduate or graduate veterinary medical students, subject to the following conditions:

1.  The holder of the veterinary faculty license shall be remunerated for the practice aspects of the services of the holder solely from state, federal or institutional funds and not from the patient-owner beneficiary of his practice efforts;

2.  The applicant will furnish the Board with such proof as the Board may deem necessary to demonstrate that:

a. the applicant is a graduate of a reputable school or college of veterinary medicine,

b. the applicant has or will have a faculty position at one of the state's institutions of higher learning and will be involved in the instructional program of either undergraduate or graduate veterinary medical students, as certified by an authorized administrative official at such institution, and

c. the applicant understands and agrees that the faculty license is valid only for the practice of veterinary medicine as a faculty member of the institution;

3.  The license issued pursuant to this section may be revoked, suspended or not renewed or the licensee may be placed on probation or otherwise disciplined in accordance with the provisions of the Oklahoma Veterinary Practice Act; and

4.  The license issued pursuant to this section may be canceled by the Board upon receipt of information that the holder of the veterinary faculty license has left or has otherwise been discontinued from faculty employment at an institution of higher learning of this state.

Added by Laws 1991, c. 265, § 21, eff. Oct. 1, 1991.  Amended by Laws 1999, c. 94, § 10, eff. Nov. 1, 1999.

§59-698.9.  Repealed by Laws 1990, c. 314, § 16, eff. Sept. 1, 1990.

§59-698.9a.  Reinstatement of suspended, revoked or nonrenewed licenses or certificates.

A.  1.  Licenses or certificates suspended, revoked or not renewed for any purpose may be reinstated upon the motion of the State Board of Veterinary Medical Examiners upon proper application of the licensee or certificate holder.

2.  A license or certificate suspended for failure to renew may be reinstated by the president or secretary-treasurer of the Board.  Provided, such action shall be approved or ratified, or may be rescinded by the Board at the Board meeting following such action.

B.  Requirements for reinstatement of a license or certificate which has been suspended, revoked or not renewed shall be by rule and shall include, but not be limited to, evidence that:

1.  All requirements for full licensure or certification have been met; and

2.  The applicant has not been convicted or the applicant's license or certificate suspended, revoked or not renewed or placed on probation in another state for violations of an act that would constitute the same or similar penalty in this state.

Added by Laws 1990, c. 314, § 8, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 94, § 11, eff. Nov. 1, 1999.

§59-698.10.  Repealed by Laws 1990, c. 314, § 16, eff. Sept. 1, 1990.

§59-698.10a.  Renewal certificate of registration - Application - Failure to renew - Fee - Automatic suspension.

A.  Every licensed veterinarian who is the holder of a license or certificate authorizing the practice of veterinary medicine in any manner whatsoever shall on or before the first day of July of each and every year apply to the State Board of Veterinary Medical Examiners on forms furnished by the Board, for a renewal certificate of registration entitling such veterinarian to practice veterinary medicine in this state during the next fiscal year.  Each such application shall be accompanied by a renewal fee in an amount fixed by the Board.

B.  The Board may modify the terms and dates of renewal requirements in order to expedite the efficiency of the procedure and to prevent inequitable financial burden on its applicants and licensees.

C.  1.  Failure to renew a license or certificate properly shall be evidence of noncompliance with the laws of this state and rules of the Board.

2.  The license or certificate shall automatically be placed in an inactive status for failure to renew and shall be considered inactive and not in good standing for purposes of practice of veterinary medicine.

D.  1.  If, within sixty (60) calendar days after July 1 the licensee or certificate holder pays the renewal fee plus any reactivation fee set by rule by the Board, the president or secretary-treasurer of the Board may reactivate the license or certificate.

2.  If sixty (60) calendar days elapses and the license or certificate is not reactivated, the license or certificate shall be automatically suspended for failure to renew.

3.  A license or certificate suspended for failure to renew may be reinstated pursuant to the provisions of Section 698.9a of this title.

E.  Practice of veterinary medicine is prohibited unless the license or certificate is active and in good standing with the Board.

Added by Laws 1990, c. 314, § 9, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 94, § 12, eff. Nov. 1, 1999.

§59-698.11.  Practice defined.

A.  The practice of veterinary medicine shall include, but not be limited to:

1.  Diagnosing, surgery, treating, correcting, changing, relieving, or preventing animal disease, deformity, defect, injury or other physical or mental conditions including the prescribing or administering of any drug, medicine, biologic, apparatus, application, anesthetic, telemedicine, animal chiropractic diagnosis and treatment, or other therapeutic diagnostic substance or technique; dentistry; complementary and alternative therapies to be defined by rule pursuant to Section 698.7 of Title 59 of the Oklahoma Statutes; testing for pregnancy or correcting sterility or enhancing fertility; or rendering advice or recommendation with regard to any of the above;

2.  Representing, directly or indirectly, publicly or privately, an ability and willingness to do any act prescribed in paragraph 1 of this subsection; and

3.  Using any title words, abbreviation or letters by any person other than a licensed veterinarian in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in paragraph 1 of this subsection.  Such use shall be prima facie evidence of the intention to represent oneself as a licensed veterinarian engaged in the practice of veterinary medicine.

B.  Any person licensed to practice veterinary medicine pursuant to the Oklahoma Veterinary Practice Act, may use the word "Doctor", or an abbreviation thereof, and shall have the right to use, whether or not in conjunction with the word "Doctor" or any abbreviation thereof, the designation "D.V.M." or "V.M.D.".

Added by Laws 1971, c. 126, § 11, emerg. eff. May 4, 1971.  Amended by Laws 1990, c. 314, § 10, eff. Sept. 1, 1990; Laws 1999, c. 94, § 13, eff. Nov. 1, 1999; Laws 2000, c. 131, § 6, eff. Nov. 1, 2000; Laws 2003, c. 84, § 1, eff. Nov. 1, 2003.

§59-698.12.  Acts not prohibited.

The Oklahoma Veterinary Practice Act shall not be construed to prohibit:

1.  Acts of dehorning, branding, tagging or notching ears, pregnancy checking, collecting semen, preparing semen, freezing semen, castrating, worming, vaccinating, injecting or artificial insemination of farm animals; or the acts or conduct of a person advising with respect to nutrition, feeds or feeding;

2.  The owner of an animal or the owner's employees or helpers from caring for or treating animals belonging to the owner; provided that, the acts of the owner's employees or helpers otherwise prohibited by the Oklahoma Veterinary Practice Act are only an incidental part of the employment duties and for which no special compensation is made;

3.  Acts of a person in lawful possession of an animal for some other purpose than practicing veterinary medicine; provided that, no charge may be made or included in any other charge or fee or adjustment otherwise made of any charge or fee for acts performed pursuant to this subsection unless the acts are performed by a licensed veterinarian as provided by the Oklahoma Veterinary Practice Act;

4.  Acts of auction markets and other shippers of food animals in preparing such animals for shipment;

5.  Acts of a person who is a student in good standing in a veterinary school, in performing duties or functions assigned by  the student's instructors, or working under the direct supervision of a licensed veterinarian for each individual case and acts performed by an instructor or student in a school of veterinary medicine recognized by the Board and performed as a part of the educational and training curriculum of the school under the direct supervision of faculty.  The unsupervised or unauthorized practice of veterinary medicine even though on the premises of a school of veterinary medicine is prohibited;

6.  Acts of any employee in the course of employment by the federal government or acts of a veterinarian practicing on property and persons outside the jurisdiction of the State of Oklahoma;

7.  A veterinarian currently licensed in another state from consulting with a licensed veterinarian of this state;

8.  Acts of vocational-agriculture instructors or students while engaged in regular vocational-agriculture instruction in programs approved by the Oklahoma Department of Career and Technology Education; provided that said acts are under the supervision of instructors and are carried out in the usual course of instruction and not as independent practice by an unlicensed veterinarian without supervision;

9.  Any person employed by a licensed veterinarian who is assisting with the professional duties of the licensed veterinarian and who is under the direct supervision of the licensed veterinarian from administering medication or rendering auxiliary or supporting assistance under the direct supervision of such licensed veterinarian, provided that the practice is conducted in compliance with all laws of this state and rules of this Board;

10.  Any chiropractic physician licensed in this state who is certified by the Board of Chiropractic Examiners to engage in animal chiropractic diagnosis and treatment from practicing animal chiropractic diagnosis and treatment;

11.  Any chiropractic physician licensed in this state who is not certified to practice animal chiropractic diagnosis and treatment by the Board of Chiropractic Examiners from providing chiropractic treatment to an animal referred to such chiropractic physician by a licensed veterinarian; or

12.  Any individual that is certified in animal massage therapy and acquires liability insurance from engaging in animal massage therapy after referral from a licensed veterinarian.

Added by Laws 1971, c. 126, § 12, emerg. eff. May 4, 1971.  Amended by Laws 1982, c. 192, § 6, emerg. eff. April 22, 1982; Laws 1990, c. 314, § 11, eff. Sept. 1, 1990; Laws 1999, c. 94, § 14, eff. Nov. 1, 1999; Laws 2000, c. 131, § 7, eff. Nov. 1, 2000; Laws 2002, c. 172, § 3, eff. Nov. 1, 2002; Laws 2005, c. 172, § 1, eff. Nov. 1, 2005.

§59-698.13.  Repealed by Laws 1999, c. 94, § 30, eff. Nov. 1, 1999.

§59-698.14.  Repealed by Laws 1990, c. 314, § 16, eff. Sept. 1, 1990.

§59-698.14a.  Sanctions - Enforcement actions - Injunctions - Suspension or revocation of license or certificate - Complaints - Hearings - Penalties.

A.  A range of sanctions is hereby made available to the State Board of Veterinary Medical Examiners which includes, but is not limited to:

1.  Revocation of licensure or certification;

2.  Suspension of licensure or certification;

3.  Probation of licensure or certification;

4.  Refusal to renew a license or certification;

5.  Injunctions and other civil court actions;

6.  Reprimand, censure, agreement to voluntary stipulation of facts and imposition of terms of disciplinary action;

7.  Administrative citation and administrative penalties; and

8.  Prosecution through the office of the district attorney.

B.  1.  The Board may take such action as the nature of the violation requires.

2.  Upon a determination that a violation has been committed, the Board shall, by clear and convincing evidence, have the authority to impose upon the alleged violator, the payment of costs expended by the Board in investigating and prosecuting the cause, to include, but not be limited to, staff time, salary and travel expenses, witness fees and attorney fees and same shall be considered part of the order of the Board.

3.  The Board shall make report of action to any association, organization or entity deemed appropriate for transmittal of the public record but shall in no cause be held liable for the content of the reported action or be made a party to action taken as a result of the sanction imposed by the State Board of Veterinary Medical Examiners.

C.  The president or secretary-treasurer of the Board may issue a confidential letter of concern to a licensee or certificate holder when, though evidence does not warrant formal proceedings, there has been noted indications of possible misconduct by the licensee or certificate holder that could lead to serious consequences and formal action.

D.  The Board may require an applicant for licensure or certification or a licensee or certificate holder to be examined on the applicant's or holder's medical knowledge and skills should the Board find, after due process, that there is probable cause to believe the licensee or certificate holder or applicant may be deficient in such knowledge and skills.

E.  The Board may take disciplinary action or other sanctions upon clear and convincing evidence of unprofessional or dishonorable conduct, which shall include, but not be limited to:

1.  Fraud or misrepresentation in applying for or procuring a license or certificate to practice veterinary medicine in any federal, state or local jurisdiction;

2.  Cheating on or attempting to cheat on or subvert in any manner whatsoever the licensing or certificate examination or any portion thereof;

3.  The conviction of or entry of a guilty plea or plea of nolo contendere involving a felony in this or any other jurisdiction, whether or not related to the practice of veterinary medicine;

4.  Conduct likely to deceive, defraud, or harm the public;

5.  The making of a false or misleading statement regarding one's skill or the efficacy or value of the medicine, treatment or remedy prescribed by the licensed veterinarian or at the licensed veterinarian's direction in the treatment of any disease or other condition of the animal;

6.  Representing to a client that a manifestly incurable condition, sickness, disease or injury can be cured or healed;

7.  Negligence in the practice of veterinary medicine;

8.  Practice or other behavior that demonstrates a manifest incapacity or incompetence to practice veterinary medicine;

9.  The use of any false, fraudulent or deceptive statement in any document connected with the practice of veterinary medicine;

10.  Failure to notify the Board of current address of practice;

11.  Aiding or abetting the practice of veterinary medicine by an unlicensed, incompetent or impaired person;

12.  Habitual use or abuse of alcohol or of a habit-forming drug or chemical which impairs the ability of the licensee or certificate holder to practice veterinary medicine;

13.  Violation of any laws relating to the administration, prescribing or dispensing of controlled dangerous substances or violation of any laws of the federal government or any state of the United States relative to controlled dangerous substances;

14.  Obtaining a fee by fraud or misrepresentation;

15.  Directly or indirectly giving or receiving any fee, commission, rebate or other compensation for professional services not actually and personally rendered, not to preclude the legal function of a lawful professional partnership, corporation or association;

16.  Failure to report to the Board any adverse action taken by another jurisdictional body, by any peer review body, health-related licensing or disciplinary jurisdiction, law enforcement agency or court for acts or conduct related to the practice of veterinary medicine;

17.  Failure to report to the Board surrender of a license or other certificate of authorization to perform functions based on the holding of a license or certificate to practice veterinary medicine or surrender of membership in any organization or association related to veterinary medicine while under investigation by that association or organization for conduct similar to or the same as acts which would constitute grounds for action as defined in the Oklahoma Veterinary Practice Act;

18.  Failure to furnish the Board, its staff or agents information legally requested or failure to cooperate with a lawful investigation conducted by or on behalf of the Board;

19.  Failure to pay appropriately assessed fees or failure to make any personal appearance required by the Board or any of its officers;

20.  The practice of veterinary medicine in the absence of a bona fide veterinarian-client-patient relationship.  The preclusion of a veterinarian-client-patient relationship by a veterinarian who in good faith renders or attempts to render emergency care to a victim pursuant to a Good Samaritan application shall not constitute grounds for discipline pursuant to the Oklahoma Veterinary Practice Act;

21.  Providing vaccinations or elective surgical procedures on skunks, namely Mephitis mephitis (striped), Conepatus mesoleusus (hog-nosed), and Spilogale putorius (spotted), unless the animal is under the custody and care of a recognized zoological institution, research facility, or person possessing an appropriate and current wildlife permit issued by the Oklahoma Department of Wildlife Conservation or Oklahoma Department of Agriculture; or

22.  Violation of any provisions of the Oklahoma Veterinary Practice Act or the rules and policies of the Board or of an action, stipulation or agreement of the Board.

F.  1.  The Board may commence any legal action to enforce the provision of the Oklahoma Veterinary Practice Act and may exercise full discretion and authority with respect to enforcement actions.  Administrative sanctions taken by the Board shall be made in accordance with Article II of the Administrative Procedures Act, the Oklahoma Veterinary Practice Act, and other applicable laws of this state.  The Board shall take appropriate enforcement action when required, assuring fairness and due process to the defendant.

2.  The Board or its designee may hold informal conferences to negotiate a settlement of a dispute; provided that the conference is agreed to in writing by all parties and said conference does not preclude a hearing on the same matters.  The Board shall not consider the agreement binding should a hearing be held subsequent to the agreement.

G.  The Board may summarily suspend a license or certificate prior to a formal hearing when it has found upon clear and convincing evidence that such action is required to protect the public or animal health or welfare or when a person under the jurisdiction of the Board is convicted of a felony, whether or not related to the practice of veterinary medicine; provided such action is taken simultaneously with proceedings for setting a formal hearing to be held within thirty (30) days after the summary suspension.

H.  1.  The Board may issue an order to any licensee or certificate holder, obtain an injunction or take other administrative, civil or criminal court action against any person or any corporation or association, its officers, or directors, to restrain said persons from violating the provisions of the Oklahoma Veterinary Practice Act.

2.  Violations of an injunction shall be punishable as contempt of court.  No proof of actual damage to any animal shall be required for issuance of an order or an injunction, nor shall an injunction relieve those enjoined from administrative, civil or criminal prosecution for violation of the Oklahoma Veterinary Practice Act.

I.  1.  The State Board of Veterinary Medical Examiners may suspend, revoke or refuse to renew the license or certificate of any person holding license or certificate to practice veterinary medicine in this state or place such person on probation for unprofessional conduct, but no such suspension or revocation or refusal to renew, or probation shall be made, unless otherwise provided for herein, until such be cited to appear for hearing.  No such citation shall be issued except upon a sworn complaint filed with the president or secretary-treasurer of said Board charging the licensee or certificate holder with having been guilty of unprofessional conduct and setting forth the particular act or acts alleged to constitute such unprofessional conduct.

2.  In the event it comes to the attention of the Board that a violation of the rules of professional conduct may have occurred, even though a formal complaint or charge may not have been filed, the Board may conduct an investigation of such possible violation, and may, upon its own motion, institute a formal complaint.  In the course of such investigation, persons appearing before the Board may be required to testify under oath.

J.  1.  Upon the filing of a complaint, either by an individual or the Board, the citation shall be issued by the president or secretary-treasurer of the Board over such officer's signature and seal of the Board, setting forth the particulars of the complaint, and giving due notice of the time and place of the hearing by the Board.  The citation shall be made returnable at the next meeting of the Board at which hearing is set and shall be no less than thirty (30) days after issuance of the citation;

2.  The accused shall file a written answer under oath with notice of intent to appear or be represented within twenty (20) days after the service of the citation.  Failure to respond to the citation within the prescribed time shall constitute default;

3.  The license or certificate of the accused shall be suspended, revoked or not renewed if the charges are found, by clear and convincing evidence, sufficient by the Board; provided, the president or secretary-treasurer of the Board may extend the time of answer upon satisfactory showing that the defendant is for reasonable cause, unable to answer within the prescribed twenty (20) days, but in no case shall the time be extended beyond the date of the next scheduled meeting for hearing the complaint, unless continuance thereof be granted by the Board; and

4.  All citations and subpoenas under the contemplation of the Oklahoma Veterinary Practice Act shall be served in general accordance with the statutes of this state applying to the service of such documents.  All provisions of the statutes of this state relating to citations and subpoenas are hereby made applicable to the citations and subpoenas herein provided.  All the provisions of the statutes of this state governing the taking of testimony by depositions are made applicable to the taking of depositions pursuant to the Oklahoma Veterinary Practice Act.

K.  The Executive Director, secretary-treasurer, designee, or prosecuting attorney for the Board, during the course of any lawful investigation, may order or subpoena the attendance of witnesses, the inspection of records, and premises and the production of relevant records, books, memoranda, documents, radiographs, or other papers or things for the investigation of matters that may come before the Board.

L.  1.  The attendance of witnesses may be compelled in such hearings by subpoenas issued by the president or secretary-treasurer of the Board over the seal thereof, and the president or secretary-treasurer shall in no case refuse to issue subpoenas upon praecipe filed therefor accompanied by the fee set by the Board by rule for the issuance of such subpoenas.

2.  If any person refuses to obey a subpoena properly served upon such person or in the manner, the fact of such refusal shall be certified by the secretary-treasurer of the Board over the seal thereof to the district attorney of the county in which such service was had, and the court shall proceed to hear said matter in accordance with the statutes of this state then in force governing contempt as for disobedience of its own process.

M.  1.  The State of Oklahoma is a proper and necessary party in the prosecution of all such actions and hearings before the Board in all matters pertaining to unprofessional conduct and disciplinary action.  The Attorney General of the state, in person or by deputy, is authorized to appear in behalf thereof.  The defendant in any such actions shall have the right to be represented by counsel.

2.  The Board is empowered to enter into agreement with or employ one or more attorneys to conduct the business of the Board in the absence of representation by the Attorney General or designee or in conjunction with representation by the Attorney General or designee.

3.  The Board shall sit as a trial body and the rulings of the Board shall be by majority vote.  Appeal to the rulings thereof shall be by petition to the district court of the district in which the hearing was held.  The secretary-treasurer of the Board shall cause a record of all proceedings to be made and a transcript of the proceedings or any part thereof may be obtained by payment of actual cost of taking and preparation of transcript of such proceedings or part thereof.

N.  All final disciplinary actions, license denials, related findings of fact and conclusions of law are matters of public record.  Voluntary surrender of and voluntary limitations on the veterinarian's practice or license shall be public record.

O.  Certificate holders or faculty of veterinary medical schools shall report to the Board in writing any information that gives reason to believe a veterinarian is incompetent, guilty of unprofessional conduct or is unable to engage safely in the practice of veterinary medicine.  Cause for reporting shall be for, but not limited to, the following instances:

1.  Voluntary resignation from a professional partnership, corporation or practice for reason of inability to practice;

2.  Malpractice claims, judgments, settlements or awards;

3.  Civil or criminal convictions; or

4.  Other actions that indicate inability to practice with reasonable skill and safety.

P.  The Board shall consider violation of any of the Rules of Professional Conduct a violation of the Oklahoma Veterinary Practice Act section on unprofessional conduct and shall proceed with disciplinary action as set out in the Oklahoma Veterinary Practice Act.

Q.  1.  In addition to other penalties prescribed by the Oklahoma Veterinary Practice Act, any person who the Board has determined by clear and convincing evidence to have violated any provisions of the Oklahoma Veterinary Practice Act, or any rule or order issued pursuant thereto shall be liable for an administrative penalty of not more than Five Thousand Dollars ($5,000.00) for each day that the violation continues.

2.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of paragraph 1 of this subsection, after notice and hearing.  In determining the amount of the penalty, the Board shall, by clear and convincing evidence, include, but not be limited to, consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the Oklahoma Veterinary Practice Act.

3.  All penalties collected pursuant to the provisions of this subsection shall be deposited in the Veterinary Medical Examiners Fund.

Added by Laws 1990, c. 314, § 13, eff. Sept. 1, 1990.  Amended by Laws 1997, c. 143, § 2, eff. Nov. 1, 1997; Laws 1999, c. 94, § 15, eff. Nov. 1, 1999.

§59-698.14b.  Inability to practice due to mental illness or drug abuse - Required submission to alcohol or drug testing - Actions of Board - Reporting of impaired performance.

A.  Impairment is defined as the inability of a person to practice veterinary medicine with reasonable skill and safety by reason of:

1.  Mental illness; or

2.  Habitual use or excessive use or abuse of drugs or chemicals defined in law as controlled substances or habit-forming substances, to include, but not be limited to, alcohol or other substances that impair the ability of the licensee or certificate holder to practice veterinary medicine.

B.  Upon probable cause, the State Board of Veterinary Medical Examiners may require a licensee or certificate holder or applicant for license or certificate to submit to any test to determine the use of alcohol or drugs which affects the ability of the licensee or certificate holder to practice veterinary medicine.  The Board, by rule, shall establish the nature and criteria for any such test.  The results of the test shall be admissible in any hearing before the Board.  Failure to submit to the required test by any licensee, certificate holder or applicant when properly directed to do so by the Board shall be grounds for disciplinary action against a licensee or certificate holder and, for any applicant, shall be grounds for denial of license or certificate.

C.  Upon findings by the Board, after evaluation and hearing, that the licensee, certificate holder or applicant is impaired, the Board may take one of the following actions or any other action deemed appropriate to the circumstances by the Board:

1.  Direct the person to submit to care, counseling or treatment acceptable to the Board;

2.  Suspend, limit or restrict the license or certificate to practice for the duration of the impairment; or

3.  Revoke or refuse to renew the license or certificate or deny the application.

D.  Any person who is prohibited from practicing pursuant to the provisions of this section shall be afforded at reasonable intervals the opportunity to present evidence or material not before seen by the Board to demonstrate to the satisfaction of the Board that such person can resume or begin the practice of veterinary medicine with reasonable skill and safety; provided, that all fees have been paid and all requirements for licensure, certification, reinstatement or other form of authorization to practice have been satisfactorily completed.

E.  1.  All licensees, certificate holders or faculty of veterinary medical schools shall report to the Board information about any and all colleagues that shows the colleagues are impaired.

2.  The Board may establish rules for the approval of medically directed, nonprofit, voluntary treatment programs for impaired practitioners and to set standards for the treatment of practitioners.

3.  The Board may exempt from reporting those who are conducting a Board-approved treatment program; provided that the impaired veterinarian who is participating in the program is doing so satisfactorily.  Should the impaired veterinarian leave the program without first achieving a release by the program, the administrator of the program is required to report same to the Board.  Participation in an approved treatment program does not protect an impaired veterinarian from Board action resulting from a report from another source of violation of the Oklahoma Veterinary Practice Act, whether related to the impairment or not.

4.  Programs for the treatment of impaired professionals approved by this Board shall be reviewed annually or more frequently at the Board's discretion.

Added by Laws 1990, c. 314, § 14, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 94, § 17, eff. Nov. 1, 1999.

§59698.15.  Report of contagious or infectious diseases.

It shall be the duty of every person engaged in the practice of veterinary medicine to report to the State Veterinarian of the State of Oklahoma the name of the owner or person in possession of all domestic animals afflicted with any contagious or infectious disease required to be reported to the State Board of Agriculture together with the location of the animals and the disease with which the animals are afflicted immediately upon such knowledge or information coming to such practitioners.

Added by Laws 1971, c. 126, § 15, emerg. eff. May 4, 1971.  Amended by Laws 1999, c. 94, § 18, eff. Nov. 1, 1999.

§59698.16.  Abandoned animals.

A.  1.  Any animal except domestic animals as such term is defined in Section 85.1 of Title 4 of the Oklahoma Statutes placed in the custody of a licensed veterinarian for boarding, treatment or any other such reason which is abandoned by its owner, the owner's agent, or any other person for a period of more than three (3) days after written notice, by registered or certified mail, return receipt requested, is receipted or refused by the owner or the owner's agent at the lastknown address of the owner or the owner's agent, shall be deemed abandoned and may be sold or turned over to the custody of the nearest humane society, dog pound, or animal shelter in the area for disposal as deemed proper by the humane society, dog pound or animal shelter.  If no humane society, dog pound or animal shelter is available in the county, the animal may be disposed of in a humane manner or sold by the licensed veterinarian or the sheriff of the county.

2.  Any animal except domestic animals as such term is defined in Section 85.1 of Title 4 of the Oklahoma Statutes placed in the custody of a licensed veterinarian for, but not limited to, boarding, treatment, or any other care, which is abandoned by an anonymous individual for a period of more than five (5) days, shall be deemed to be abandoned and may be sold or turned over to the custody of the nearest humane society or dog pound or animal shelter in the area for disposal as deemed proper by the humane society, dog pound or animal shelter.  If no humane society, dog pound or animal shelter is available in the county, the animal other than domestic animal may be disposed of in a humane manner or sold by the licensed veterinarian or sheriff of the county.

B.  Any domestic animal as such term is defined by Section 85.1 of Title 4 of the Oklahoma Statutes placed in the custody of a licensed veterinarian for boarding, treatment or any other reason which is abandoned by the owner, the owner's agent or by an anonymous individual may be disposed of as required for estrays pursuant to Chapter 4 of Title 4 of the Oklahoma Statutes.

C.  1.  Compliance with the notice provisions of this section by the licensed veterinarian or the disposal of an animal pursuant to subsection B of this section, as provided in subsection A of this section, shall relieve the licensed veterinarian and any custodian to whom such animal may be given of any further liability for disposal.

2.  Such procedure by a licensed veterinarian shall not constitute grounds for disciplining pursuant to the Oklahoma Veterinary Practice Act.

3.  Compliance with this section shall relieve the veterinarian from liability for such disposal or sale.

Added by Laws 1971, c. 126, § 16, emerg. eff. May 4, 1971.  Amended by Laws 1982, c. 192, § 9, emerg. eff. April 22, 1982; Laws 1990, c. 314, § 15, eff. Sept. 1, 1990; Laws 1999, c. 94, § 19, eff. Nov. 1, 1999; Laws 2005, c. 172, § 2, eff. Nov. 1, 2005.

§59-698.16a.  Animal health records - Disclosure - Liability.

A.  Animal health records shall be the property of the owner or manager of a veterinary practice that has prepared such records, and shall include, but not be limited to, written records and notes, radiographs, sonographic images, video tapes, photographs, laboratory reports, or other diagnostic or case management information received as the result of consulting with other licensed veterinarians or medical specialists.

B.  Each licensed veterinarian shall keep and maintain a legible patient record for a period of thirty-six (36) months from the date of the last visit of the patient.  Each licensed or certificate holder veterinarian shall maintain records in a manner that will permit any authorized licensed veterinarian to proceed with the care and treatment of the animal, if required, by reading the medical record of that particular patient, and the record shall clearly explain the initial examination.  The State Board of Veterinary Medical Examiners shall promulgate such rules as may be necessary to ensure that patient records include certain necessary elements.

C.  The owner or manager of any veterinary practice maintaining animal health records shall provide the client or client's agent copies or a detailed written summary within ten (10) working days of a request made in writing by the owner, unless the records are required in an immediate life-threatening situation, at which time the original records, copies of the written records or a detailed written summary shall be forwarded to the attending or primary care-licensed veterinarian within the same working day.  The owner or manager of any veterinary practice maintaining records shall furnish the copies pertaining to the case upon tender of the expense of such copy or copies.  Cost of each copy shall not exceed the amount specified in the Open Records Act per page, and no more than a reasonable cost of duplicating diagnostic images, tapes, or radiographs.  There shall be no search fees assessed for the production or retrieval of any medical records.

D.  1.  No veterinarian licensed pursuant to the Oklahoma Veterinary Practice Act shall be required to disclose any information concerning the licensed veterinarian's care of an animal except on written authorization or by other waiver by the licensed veterinarian's client or on appropriate court order, by subpoena or as otherwise provided by this section.

2.  Copies of or information from veterinary records shall be provided without the owner's consent to public or animal health, wildlife or agriculture authorities, employed by federal, state or local governmental agencies who have a legitimate interest in the contents of said records for the protection of animal and public health.

E.  1.  Any licensed veterinarian releasing information under written authorization or other waiver by the client or under court order, by subpoena or as otherwise provided by this section shall not be liable to the client or any other person.

2.  The privilege provided by this section shall be waived to the extent that the licensed veterinarian's client or the owner of the animal places the licensed veterinarian's care and treatment of the animal or the nature and extent of injuries to the animal at issue in any civil or criminal proceeding.

Added by Laws 1999, c. 94, § 20, eff. Nov. 1, 1999.

§59-698.16b.  Persons reporting information or investigating - Liability.

No person or entity which, in good faith, reports or provides information or investigates any person as authorized by the Oklahoma Veterinary Practice Act, shall be liable in a civil action for damages or relief arising from the reporting, providing of information or investigation except upon clear and convincing evidence that the report of information was completely false, or that the investigation was based on false information, and that the falsity was actually known to the person or entity making the report, providing the information or conducting the investigation at the time thereof.

Added by Laws 1999, c. 94, § 21, eff. Nov. 1, 1999.

§59698.17.  Good faith rendering of emergency care or treatment to animal or human victim - Liability.

Any veterinarian or registered veterinary technician who is licensed or certified in this state or licensed veterinarian or licensed veterinary technician who is a resident of another state or the District of Columbia, and who in good faith renders or attempts to render emergency care or treatment to an animal at the scene of an accident or disaster or emergency care or treatment to a human victim thereof, shall not be liable for any civil damages as a result of any acts or omissions by such person rendering or attempting to render the emergency care or treatment.

Added by Laws 1971, c. 126, § 17, emerg. eff. May 4, 1971.  Amended by Laws 1999, c. 94, § 22, eff. Nov. 1, 1999; Laws 2002, c. 172, § 4, eff. Nov. 1, 2002.

§59698.18.  Penalties.

A.  It shall be unlawful for any person to knowingly aid or abet in the unlicensed practice of veterinary medicine in this state.

B.  Any person who violates, aids or abets in violating any of the provisions of the Oklahoma Veterinary Practice Act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Five Hundred Dollars ($500.00) or not more than Two Thousand Five Hundred Dollars ($2,500.00), or by imprisonment in the county jail for not less than thirty (30) days, nor more than six (6) months, or by both such fine and imprisonment.

Added by Laws 1971, c. 126, § 18, emerg. eff. May 4, 1971.  Amended by Laws 1999, c. 94, § 23, eff. Nov. 1, 1999.

§59-698.19A.  Field citation - Probable cause committee - Contest hearing - Fine.

A.  1.  If, upon completion of an investigation, the Executive Director of the State Board of Veterinary Medical Examiners has probable cause to believe that a licensed veterinarian or any other person has violated provisions of the Oklahoma Veterinary Practice Act or rules promulgated thereto, the Executive Director may issue a field citation to the licensed veterinarian or other person, as provided in this section.  Each field citation shall be in writing and shall describe with particularity the nature of the violation, including but not limited to a reference to the provision of the Oklahoma Veterinary Practice Act alleged to have been violated.

2.  In addition, each field citation may contain an order of abatement fixing a reasonable time for abatement of the violation, and may contain an assessment of an administrative penalty not to exceed Five Hundred Dollars ($500.00) for a first offense and not to exceed Five Thousand Dollars ($5,000.00) for a second or each subsequent offense.  Each day such violation continues shall constitute a separate offense.

3.  The field citation shall be served upon the licensed veterinarian or other person personally or by any certified mail, return receipt requested.

B.  Before any field citation shall be issued to any licensed veterinarian, the Executive Director shall have submitted the alleged violation for the review and examination to a probable cause committee, comprised of the Board's attorney, an investigator, and a veterinarian licensed in the state of Oklahoma.  The probable cause committee, during its review, may contact the licensed veterinarian to discuss and resolve the alleged violation.  Upon conclusion of the probable cause committee's review, the committee shall prepare findings of fact and a recommendation.  If the committee concludes that probable cause exists that the veterinarian has violated any provisions of the Oklahoma Veterinary Practice Act or rules promulgated thereto, an administrative penalty shall be assessed upon the licensed veterinarian.

C.  1.  If a licensed veterinarian or other person who has been determined by the Board or agent thereof to have violated any provision of the Oklahoma Veterinary Practice Act or rules promulgated or issued pursuant thereto desires to contest a field citation or the proposed assessment of an administrative penalty therefore, the licensed veterinarian or other person shall, within ten (10) business days after service of the field citation, notify the Executive Director in writing, requesting an informal conference with the probable cause committee.

2.  The probable cause committee shall hold, within sixty (60) days from the receipt of the written request, an informal conference.  After the conclusion of the informal conference, and based on recommendations thereof, the Executive Director may affirm, modify or dismiss the field citation or proposed assessment of an administrative penalty and the Executive Director shall state with particularity in writing the reasons for the action, and shall immediately transmit a copy thereof to the licensed veterinarian or other person and the person who submitted the complaint.

D.  1.  If the veterinarian or person desires to contest administratively, a decision made after the informal conference, the licensed veterinarian or other person shall inform the Executive Director in writing within thirty (30) calendar days after such person receives the decision resulting from the informal conference.

2.  If the licensed veterinarian or other person fails to request an informal conference within the time specified in this section, the field citation, the proposed assessment of the administrative penalty or the decision made after an informal conference shall be deemed a final order of the Board and shall not be subject to further administrative reviews.

E.  If a fine is paid to satisfy an assessment based on the findings of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for the purposes of public disclosure.

F.  A veterinarian or other person, in lieu of contesting a field citation pursuant to this section, may transmit to the Board the amount assessed in the citation as an administrative penalty, within thirty (30) days after service of the field citation.  If a hearing is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged.

G.  1.  If a veterinarian or other person has notified the Executive Director within ten (10) working days of the issuance of the assessment or field citation that such veterinarian or other person intends to contest the decision made after the informal conference, the Board shall hold a hearing to be held in accordance with the Administrative Procedures Act and adjudicating such matters for judgment only upon clear and convincing evidence as required by the Oklahoma Veterinary Practice Act with the Board having all of the powers granted therein.

2.  After the hearing, the Board shall issue a decision based on findings of the fact, affirming, modifying or vacating the citation, or directing other appropriate relief which shall include, but need not be limited to, a notice that the failure of the veterinarian or other person to comply with any provision of the Board's decision may subject such veterinarian or person to the imposition of the sanctions authorized by the Oklahoma Veterinary Practice Act.

H.  After the exhaustion of the review procedures provided for in this section, the Board may bring an action for judicial review and administrative penalty and obtain an order compelling the cited person to comply with any order issued pursuant to this section.

I.  Failure of a licensee to pay a fine within thirty (30) days of the date of assessment, unless the field citation is being appealed may result in action being taken by the Board.  When a citation is not contested and a fine is not paid, the full amount of the assessed fine shall be added to the fee for the renewal of the license.  A license shall not be renewed without payment of the renewal fee and fine.

J.  The Board shall promulgate rules covering the issuance of field citations, the assessment of administrative penalties and other duties specified by this section pursuant to this section which give due consideration to the appropriateness of the penalty with respect to the following factors:

a.  the gravity of the violation,

b.  the good faith of the person being charged, and

c.  the history of previous violations.

Added by Laws 1999, c. 94, § 16, eff. Nov. 1, 1999.

§59-698.20.  Repealed by Laws 1999, c. 94, § 30, eff. Nov. 1, 1999.

§59698.21.  Certified veterinary technician - Use of terms and titles - Person not considered to be veterinary technician.

A.  Individuals certified as veterinary technicians pursuant to the Oklahoma Veterinary Practice Act may use the terms registered veterinary technician, veterinary technician, or abbreviations such as CVT, RVT, and VT.

B.  It shall be unlawful for any person to use any recognized title, abbreviation, or sign to indicate that such person is a registered veterinary technician, unless that person has been certified as having met the qualifications provided for in the Oklahoma Veterinary Practice Act.  Such use shall be prima facie evidence of the intention to represent oneself as a registered veterinary technician.

C.  A person shall not act as a veterinary technician in this state unless that person is certified by the Board and is under direct supervision of a veterinarian licensed pursuant to the provisions of the Oklahoma Veterinary Practice Act.

D.  A person shall not be considered to be a registered veterinary technician in this state who:

1.  Administers to animals for which such person holds title, unless such person has received title for the purpose of circumventing the Oklahoma Veterinary Practice Act; or

2.  Is a regular student in a legally chartered and recognized curriculum for veterinary technician training, while in the performance of studies and acts assigned by that person's instructors.

Added by Laws 1980, c. 138, § 2, eff. Oct. 1, 1980.  Amended by Laws 1992, c. 56, § 2, eff. Sept. 1, 1992; Laws 1999, c. 94, § 24, eff. Nov. 1, 1999; Laws 2002, c. 172, § 5, eff. Nov. 1, 2002.

§59698.22.  Candidates for examination  Employment by veterinarian of registered veterinary technician not required.

A.  The State Board of Veterinary Medical Examiners shall examine a candidate for certification as a veterinary technician.  A candidate for examination shall pay to the secretary of the Board a reasonable fee established by rule of the Board and shall furnish satisfactory proof of graduation from a program of veterinary technology accredited by the American Veterinary Medical Association and approved by the Board.

B.  The provisions of the Oklahoma Veterinary Practice Act shall not require a licensed veterinarian to hire a registered veterinary technician nor prohibit a licensed veterinarian from employing a veterinary assistant.  Licensed veterinarians may delegate animal care responsibilities to employees commensurate with their training, experience, and skills.

C.  On or before July 1 of each year, every registered veterinary technician shall apply to the State Board of Veterinary Medical Examiners for a renewal certificate of registration.  Completion of the renewal certificate will permit the veterinary technician to be registered in Oklahoma during the next fiscal year.  Forms for the renewal registration shall be furnished by the Board.  Each renewal application shall be accompanied by a renewal fee in an amount to be established by the Board by rule.

Added by Laws 1980, c. 138, § 3, eff. Oct. 1, 1980.  Amended by Laws 1992, c. 56, § 3, eff. Sept. 1, 1992; Laws 1999, c. 94, § 25, eff. Nov. 1, 1999; Laws 2002, c. 172, § 6, eff. Nov. 1, 2002; Laws 2005, c. 172, § 3, eff. Nov. 1, 2005.

§59698.23.  Issuance of certificate.

Upon receiving from the State Board of Veterinary Medical Examiners a report that an applicant has successfully passed the examination and is recommended for certification, the Board shall issue a certificate in a form approved by the Board.

Added by Laws 1980, c. 138, § 4, eff. Oct. 1, 1980.  Amended by Laws 1999, c. 94, § 26, eff. Nov. 1, 1999.

§59-698.24.  Repealed by Laws 1999, c. 94, § 30, eff. Nov. 1, 1999.

§59-698.25.  Revocation, suspension or refusal to renew - Probation.

The State Board of Veterinary Medical Examiners may revoke, suspend or refuse to renew the certificate of a veterinary technician or place the veterinary technician on probation, after notice and opportunity for a hearing, upon a determination based on clear and convincing evidence of a violation of the Oklahoma Veterinary Practice Act or rules promulgated or orders issued pursuant thereto or any other law or rule relating to the practice of veterinary medicine.

Added by Laws 1980, c. 138, § 6, eff. Oct. 1, 1980.  Amended by Laws 1992, c. 56, § 5, eff. Sept. 1, 1992; Laws 1997, c. 143, § 3, eff. Nov. 1, 1997; Laws 1999, c. 94, § 27, eff. Nov. 1, 1999.

§59698.26.  Unauthorized practice of veterinary medicine - Emergency treatment - Improper use of title - Penalties.

A.  A registered veterinary technician, veterinary technologist, nurse, veterinary assistant or other employee shall not diagnose animal diseases, prescribe medical or surgical treatment, or perform as a surgeon.

B.  A registered veterinary technician may perform emergency treatments in a life saving situation in accordance with rules promulgated by the Board.

C.  Any person certified as a veterinary technician, who practices veterinary medicine contrary to the provisions of the Oklahoma Veterinary Practice Act, violates, aids, or abets such actions, upon conviction thereof, shall be guilty of a misdemeanor and shall also be subject to revocation, suspension, probation or nonrenewal of certification by the Board.  Any person who assumes the title of registered veterinary technician, or the abbreviation RVT, or any other words, letters, signs, or figures that might induce a person to believe that the person using the name is a registered veterinary technician, when in fact they are not certified, upon conviction thereof shall be guilty of a misdemeanor.

D.  The penalties provided in subsection C of this section shall not apply to a student enrolled in an accredited school of veterinary technology while the student is under the supervision of an instructor and is performing activities required as a part of the student's training.

E.  Any licensed veterinarian permitting or directing a veterinary technician, aide or animal attendant to perform a task or procedure in violation of the provisions of the Oklahoma Veterinary Practice Act, upon conviction thereof, shall be guilty of a misdemeanor and shall also be subject to revocation, probation, nonrenewal or suspension of license by the Board.

Added by Laws 1980, c. 138, § 7, eff. Oct. 1, 1980.  Amended by Laws 1992, c. 56, § 6, eff. Sept. 1, 1992; Laws 1999, c. 94, § 28, eff. Nov. 1, 1999; Laws 2002, c. 172, § 7, eff. Nov. 1, 2002.

§59-698.27.  Repealed by Laws 1999, c. 94, § 30, eff. Nov. 1, 1999.

§59698.28.  Veterinary Medical Examiners Fund.

There is hereby created in the State Treasury a revolving fund to be designated the "Veterinary Medical Examiners Fund" which shall consist of all monies received by the State Board of Veterinary Medical Examiners as provided by statute.  The fund shall be a continuing fund not subject to fiscal year limitations.  Monies accruing to the credit of the fund are hereby appropriated and may be expended by the Board for carrying out the provisions of the Oklahoma Veterinary Practice Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims submitted by the Board to the Director of State Finance for audit and payment.

Added by Laws 1982, c. 192, § 10, emerg. eff. April 22, 1982.  Amended by Laws 1999, c. 94, § 29, eff. Nov. 1, 1999.

§59-698.29.  Confidentiality of information.

A.  The State Board of Veterinary Medical Examiners and its employees, independent contractors, appointed committee members, or other agents shall keep confidential, all information obtained:

1.  During an investigation of citizen complaints into allegations of violations of the Oklahoma Veterinary Practice Act, including:

a. any review or investigation made to determine whether to allow an applicant to take an examination, or

b. whether the Board shall grant a certificate, license, or permit; and

2.  In the course of conducting an investigation, including:

a. investigative reports provided to the Board by a registrant, and

b. examinations and test scores.

B.  To ensure the confidentiality of the information for the protection of the affected individual or entity, the information obtained shall not be deemed to be a record as that term is defined in the Oklahoma Open Records Act.

C.  Information obtained by the Board or any of its agents shall be considered competent evidence in a court of competent jurisdiction only in matters directly related to actions of the Board and the affected individual or entity as a result of the Board obtaining the information.  The information shall not be admissible as evidence in any other type of civil or criminal action.

Added by Laws 2004, c. 78, § 1, eff. Nov. 1, 2004.

§59725.1.  Branch of healing art indicated by appending words or letters to name.

Every person who writes or prints, or causes to be written or printed, his name (whether or not the word "Doctor", or an abbreviation thereof, is used in connection therewith) in any manner in connection with such person in any manner engaging in, or in any manner holding himself out as engaging in, any of the branches of the healing art as defined in 59 O.S. 1951 Section 702, must append to his name so written or printed in the same size letters as his name appropriate and generally and easily understood words or letters, which clearly show and indicate the branch of the healing art in which he is licensed to practice and is engaged.

Laws 1947, p. 357, § 1.

§59-725.2.  Designations to be used and by whom.

A.  The following nine classes of persons may use the word "Doctor", or an abbreviation thereof, and shall have the right to use, whether or not in conjunction with the word "Doctor", or any abbreviation thereof, the following designations:

1.  The letters "D.P.M." by a person licensed to practice podiatry under Chapter 4 of this title;

2.  The letters "D.C." by a person licensed to practice chiropractic under Chapter 5 of this title;

3.  The letters "D.D.S." by a person licensed to practice dentistry under Chapter 7 of this title;

4.  The letters "M.D." by a person licensed to practice medicine and surgery under Chapter 11 of this title;

5.  The letters "O.D." by a person licensed to practice optometry under Chapter 13 of this title;

6.  The letters "D.O." by a person licensed to practice osteopathy under Chapter 14 of this title;

7.  The letters "Ph.D.", "Ed.D." or "Psy.D." by a person licensed as a health service psychologist pursuant to the Psychologists Licensing Act;

8.  The letters "Ph.D.", "Ed.D." or other letters representing a doctoral degree by a person licensed as a speech and language pathologist pursuant to the Speech Pathology and Audiology Licensing Act and who has earned a doctoral degree from a regionally accredited institution of higher learning in the field of speech and language pathology; and

9.  The letters "Ph.D.", "Ed.D." or other letters representing a doctoral degree by a person licensed as an audiologist pursuant to the Speech Pathology and Audiology Licensing Act and who has earned a doctoral degree from a regionally accredited institution of higher learning in the field of audiology.

B.  Unless otherwise specifically provided in a particular section or chapter of the Oklahoma Statutes, the word "doctor" or "doctors" shall mean and include each of the nine classes of persons listed in subsection A of this section.

C.  Unless otherwise specifically provided in a particular section or chapter of the Oklahoma Statutes, the word "physician" or "physicians" shall mean and include each of the classes of persons listed in paragraphs 1 through 6 of subsection A of this section.  The term "physician" shall not include any person specified in paragraphs 7 through 9 of subsection A of this section unless such person is otherwise authorized to use such designation pursuant to this section.

D.  Notwithstanding any other provision of this section, a person licensed in this state to perform speech pathology or audiology services is hereby designated to be a practitioner of the healing art for purposes of making a referral for speech pathology or audiology services pursuant to the provisions of the Individuals with Disabilities Education Act, Amendment of 1997, Public Law 105-17, and Section 504 of the Rehabilitation Act of 1973.

Added by Laws 1947, p. 357, § 2, emerg. eff. March 13, 1947.  Amended by Laws 1991, c. 265, § 20, eff. Oct. 1, 1991; Laws 1993, c. 168, § 1, eff. Sept. 1, 1993; Laws 2000, c. 52, § 1, emerg. eff. April 14, 2000; Laws 2004, c. 543, § 5, eff. July 1, 2004.

§59725.3.  Punishment for violations.

Any person who shall violate the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not less than five (5) days nor more than thirty (30) days, or by both such fine and imprisonment.  Each day this act is violated shall constitute a separate offense and shall be punishable as such.

Laws 1947, p. 357, § 3.

§59-725.4.  Referral of patients or clients to testing center or laboratory - Disclosure of financial interest or remuneration - Disciplinary actions - Injunctions.

A.  Any health or mental health care professional or health care provider who refers patients or clients to a testing center or laboratory shall provide written disclosure to such patient or client or the guardian of such patient or client of any financial interest of the professional or provider in the center or laboratory or any remuneration received by the professional or provider for referrals to the center or laboratory.  Provided, however, that disclosure shall not be required where:

1.  The testing center or laboratory is an extension of or ancillary to the health or mental health care professional's or health care provider's practice;

2.  The testing center or laboratory is not a separate business entity and is not billed as a separate entity; and

3.  The health or mental health care professional or health care provider provides for and supervises the services at the facility.

B.  Any person who has been determined to be in violation of subsection A of this section by the State Board of Health, after notice and a hearing by the Board shall be subject to a fine of not less than One Hundred Dollars ($100.00) or more than One Thousand Dollars ($1,000.00).

C.  In addition to any other penalties or remedies provided by law:

1.  A violation of this section by a health or mental health care professional or health care provider shall be grounds for disciplinary action by the state agency licensing, certifying or registering such professional or provider; and

2.  A state agency licensing, certifying or registering such professional or provider may institute an action to enjoin violation or potential violation of this section.  The action for an injunction shall be in addition to any other action, proceeding or remedy authorized by law.

Added by Laws 1992, c. 356, § 3, emerg. eff. June 4, 1992.  Amended by Laws 1993, c. 165, § 2, eff. Sept. 1, 1993.

§59-725.5.  Limitation of liability for doctors rendering medical care on volunteer basis.

A health care provider authorized to use the designation "Doctor", or an abbreviation thereof pursuant to the provisions of Section 725.2 of Title 59 of the Oklahoma Statutes, who renders medical care on a voluntary basis at a free medical clinic or an educational sporting event is not liable for any civil damages, other than for injuries resulting in death, caused by acts or omissions of the health care provider while rendering such medical care unless it is plainly alleged in the complaint and later proven that the acts or omissions of the health care provider constituted gross negligence or willful or wanton wrongs during the rendering of such medical care.

Added by Laws 2004, c. 523, § 26, emerg. eff. June 9, 2004.

§59731.1.  Definitions.

As used in Sections 731.1 through 731.7 of this title:

1.  "Person" means any individual, or association of individuals or group of individuals;

2.  "Human ill" or "human illness" means any human disease, ailment, deformity, injury or unhealthy or abnormal physical and/or mental condition of any nature;

3.  "Diagnosis" means the use professionally of any means for the discovery or determination of any human ill as herein defined, or the cause of any such human ill; and

4.  "Treatment" means the use of drugs, surgery, including appliances, manual or mechanical means, or any other means of any nature whatsoever, for the cure, relief, palliation, adjustment or correction of any human ill as defined herein.

Laws 1947, p. 357, § 1, emerg. eff. May 22, 1947; Laws 1993, c. 168, § 2, eff. Sept. 1, 1993.

§59731.2.  Use of word "Doctor" or abbreviation "Dr.", etc. as evidence.

A.  Proof that any class of persons identified in Section 725.2 of this title appends to their name the word "Doctor", the abbreviation "Dr.", or any other word, abbreviation or designation, which word, abbreviation or designation, indicate that such person is qualified for diagnosis or treatment, as herein defined, shall constitute prima facie evidence that such person is holding himself or herself out, within the meaning of this act, as qualified to engage in diagnosis or treatment.

B.  Nothing in this section shall be construed to prevent a person specified in paragraphs 7 through 9 of subsection A of Section 725.2 of this title from appending to such person's name the word "Doctor", so long as such person follows such name and designation with the letters signifying the recognized doctoral degrees specified in paragraphs 7 through 9 of subsection A of Section 725.2 of this title.

Added by Laws 1947, p. 358, § 2, emerg. eff. May 22, 1947.  Amended by Laws 1993, c. 168, § 3, eff. Sept. 1, 1993; Laws 2000, c. 52, § 2, emerg. eff. April 14, 2000.

§59731.3.  Unlicensed person not to hold himself out as qualified.

Except as authorized by the provisions of Sections 492 and 731.5 of this title and Section 5 of this act, no person shall in any manner engage in, offer to engage in, or hold himself out as qualified to engage in the diagnosis and/or treatment of any human ill unless such person is the holder of a legal and unrevoked license or certificate issued under the laws of Oklahoma authorizing such person to practice the healing art covered by such license and is practicing thereunder in the manner and subject to the limitations provided by the laws of the State of Oklahoma for the issuance of such license or certificate for the practice thereunder.

Amended by Laws 1984, c. 192, 4, emerg. eff. May 14, 1984.

§59731.4.  Punishment for violations.

Any person who shall violate the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Fifty Dollars ($50.00), nor more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not less than five (5) days, nor more than thirty (30) days, or by both such fine and imprisonment.  Each day upon which this act shall be violated shall constitute a separate offense and be punishable as such.

Laws 1947, p. 358, § 4.

§59-731.5.  Application of law.

Nothing in this act shall apply to:

1.  Any commissioned officer in any of the healing arts licensed as such in the United States Army, Navy, Marines, Public Health Service, or Marine Hospital Service, in the discharge of the professional duties of such officer;

2.  Any legally qualified person when engaged exclusively in the practice of the particular profession of such person, as defined by law;

3.  Any licensed person practicing any of the healing arts from another state or territory, when in actual consultation with a licensed practitioner in this state;

4.  Any physician's trained assistant who is assisting a licensed physician to render services within the licensed scope of practice of the physician, if the assistant is under the supervision and control of the physician;

5.  Any student in any recognized school of the healing arts in carrying out prescribed courses of study provided such school is a recognized institution by the statutes of Oklahoma, and its practitioners are duly licensed as prescribed by law;

6.  The practice of those who endeavor to prevent, or cure, disease or suffering, by spiritual means or prayer; or

7.  Any legally qualified person specified in paragraphs 7 through 9 of subsection A of Section 725.2 of this title in the discharge of the professional duties of the person, so long as such person is employed by any state or governmental agency, or any recognized college or university.

Added by Laws 1947, p. 358, § 5, emerg. eff. May 22, 1947.  Amended by Laws 1980, c. 258, § 1, eff. Oct. 1, 1980; Laws 1997, c. 222, § 6, eff. Nov. 1, 1997; Laws 2000, c. 52, § 3, emerg. eff. April 14, 2000.

§59731.6.  Partial invalidity.

If any section, paragraph or clause of this act is for any reason held invalid, such fact shall not affect the validity of any other portion hereof.

Laws 1947, p. 359, § 6.

§59-731.7.  Spinal manipulation.

A.  No person shall perform spinal manipulation in this state until first being adequately trained in this procedure through formal education at an accredited college or school.

B.  As used in this section, "spinal manipulation" means a manual procedure that involves a directed thrust to move a spinal joint past the physiological range of motion, without exceeding the anatomical limit.

Added by Laws 1986, c. 317, § 3, emerg. eff. June 24, 1986.  Amended by Laws 1997, c. 90, § 3, eff. Nov. 1, 1997.

§59-736.2.  Injunction.

Provided that any violation hereof shall be enjoined by any court having jurisdiction of the parties on the application or petition of the county attorney of the county in which the violation occurred, and upon his refusal, by the Attorney General.

Laws 1947, p.359, § 2.

§59738.1.  Injunctions granted without bond to specified boards.

Injunctions, without bond, may be granted by district courts to the Board of Podiatric Medical Examiners, the Board of Chiropractic Examiners, the State Board of Medical Licensure and Supervision, the Board of Examiners in Optometry, the Board of Pharmacy, or the State Board of Osteopathic Examiners, for the purpose of enforcing the respective acts and laws creating and establishing these boards.

Laws 1951, p. 166, § 1; Laws 1987, c. 118, § 43, operative July 1, 1987; Laws 1995, c. 207, § 4, eff. Nov. 1, 1995.

§59738.2.  Consent of Board issuing license  Laws governing  Duty of Attorney General.

None of the Boards referred to in Section 1 of this act shall be permitted to institute an action to enjoin any person who holds a valid license regularly issued by any other of the abovenamed Boards without first obtaining the written consent of said other Board to file such injunction proceedings.  The terms and provisions of the respective acts and laws creating and establishing the Boards above referred to are set forth in Title 59, Oklahoma Statutes 1951, as Chapters 4, 5, 7, 8, 11, 13 and 14.  Provided, that in the event any of the abovenamed Boards as to an injunction action, or the proper district attorney as to a criminal action, fails or refuses to file such an action to enforce the respective acts and laws applicable to any such Board within ninety (90) days after complaint of violation thereof is made thereto, it shall be the duty of the Attorney General of the State of Oklahoma, if such a sworn complaint is made thereto, to file and prosecute an appropriate injunction or criminal action to enforce said act or law, that is, if he finds there is sufficient competent evidence to support such action.

Laws 1951, p. 166, § 2.

§59738.3.  Attorneys, employment of.

Each of the Boards referred to in Section 1 of this act shall have the authority to employ attorneys to advise and assist such Boards in the performance of its official duties and functions and in carrying out the provisions of this act; provided, that the compensation of such attorney shall be paid from the fund, or monies, from which other expenses of the Board are paid and shall not be a charge against the State of Oklahoma.

Laws 1951, p. 166, § 3.

§59738.4.  District attorney's right not abrogated.

Nothing in this act shall abrogate the right of any district attorney in this state to institute an action to enjoin or prosecute for violations of any of the laws of this state relating to the practice of any of the healing arts.

Laws 1951, p. 166, § 4.

§59-738.6.  Actions for declaratory rulings.

Notwithstanding any other provision of law, no board referred to in Section 738.1 of Title 59 of the Oklahoma Statutes may bring or maintain any action for declaratory ruling against any person or entity, including any agency of this state, other than licensees of that board or persons holding themselves out as licensees of that board, to determine if any act performed by such person or entity constitutes the unauthorized practice of a healing art regulated by that board.

The provisions of this section shall not be construed to impair or in any manner affect any civil action for a declaratory ruling brought or for any actions arising pursuant to Section 491.1 of Title 59 of the Oklahoma Statutes prior to September 1, 1996.

Added by Laws 1996, c. 6, § 1, eff. Sept. 1, 1996.

§59858101.  Title and construction.

This Code shall be known and cited as "The Oklahoma Real Estate License Code".

Laws 1974, c. 121, § 101, operative July 1, 1974.

§59-858-102.  Definitions.

When used in this Code, unless the context clearly indicates otherwise, the following words and terms shall be construed as having the meanings ascribed to them in this section:

1.  The term "real estate" shall include any interest or estate in real property, within or without the State of Oklahoma, whether vested, contingent or future, corporeal or incorporeal, freehold or nonfreehold, and including leaseholds, options and unit ownership estates to include condominiums, time-shared ownerships and cooperatives; provided, however, that the term "real estate" shall not include oil, gas or other mineral interests, or oil, gas or other mineral leases; and provided further, that the provisions of this Code shall not apply to any oil, gas, or mineral interest or lease or the sale, purchase or exchange thereof;

2.  The term "real estate broker" shall include any person, partnership, association or corporation, foreign or domestic, who for a fee, commission or other valuable consideration, or who with the intention or expectation of receiving or collecting a fee, commission or other valuable consideration, lists, sells or offers to sell, buys or offers to buy, exchanges, rents or leases any real estate, or who negotiates or attempts to negotiate any such activity, or solicits listings of places for rent or lease, or solicits for prospective tenants, purchasers or sellers, or who advertises or holds himself out as engaged in such activities;

3.  The term "broker associate" shall include any person who has qualified for a license as a broker and who is employed or engaged by, associated as an independent contractor with, or on behalf of, a broker to do or deal in any act, acts or transaction set out in the definition of a broker;

4.  The term "real estate sales associate" shall include any person having a renewable license and employed or engaged by, or associated as an independent contractor with, or on behalf of, a real estate broker to do or deal in any act, acts or transactions set out in the definition of a real estate broker;

5.  "Provisional sales associate" shall include any person who has been licensed after June 30, 1993, employed or engaged by, or associated as an independent contractor with, or on behalf of, a real estate broker to do or deal in any act, acts or transactions set out in the definition of a real estate broker and subject to an additional forty-five-clock-hour postlicensing educational requirement to be completed within the first twelve-month license term.  However, the Oklahoma Real Estate Commission shall promulgate rules for those persons called into active military service for purposes of satisfying the postlicensing educational requirement.  The license of a provisional sales associate shall be nonrenewable unless the postlicensing requirement is satisfied prior to the expiration date of the license.  Further, the term sales associate and provisional sales associate shall be synonymous in meaning except where specific exceptions are addressed in the Oklahoma Real Estate License Code;

6.  The term "successful completion" shall include prelicense, postlicense, and distance education courses in which an approved public or private school entity has examined the individual, to the satisfaction of the entity and standards as established by the Commission, in relation to the course material presented during the offering;

7.  The term "renewable license" shall refer to a sales associate who is a holder of such license or to a provisional sales associate who has completed both the prelicense and postlicense educational requirements within the required time period as stated in the Code;

8.  The term "nonrenewable license" shall refer to a provisional sales associate who is the holder of such license and who has not completed the postlicense educational requirement;

9.  The term "surrendered license" shall refer to a real estate license which is surrendered, upon the request of the licensee, due to a pending investigation or disciplinary proceedings;

10.  The term "canceled license" shall refer to a real estate license which is canceled, upon the request of the licensee and approval of the Commission, due to a personal reason or conflict;

11.  "Licensee" shall include any person who performs any act, acts or transactions set out in the definition of a broker and licensed under the Oklahoma Real Estate License Code;

12.  The word "Commission" shall mean the Oklahoma Real Estate Commission;

13.  The word "person" shall include and mean every individual, partnership, association or corporation, foreign or domestic;

14.  Masculine words shall include the feminine and neuter, and the singular includes the plural; and

15.  The word "associate" shall mean a broker associate, sales associate or provisional sales associate.

Added by Laws 1974, c. 121, § 102, operative July 1, 1974.  Amended by Laws 1991, c. 43, § 2, eff. July 1, 1993; Laws 1992, c. 94, § 1, eff. July 1, 1993; Laws 1994, c. 149, § 1, eff. July 1, 1994; Laws 1998, c. 60, § 1, eff. Jan. 1, 1999; Laws 1999, c. 26, § 1, eff. Nov. 1, 1999; Laws 2001, c. 235, § 1, eff. Aug. 1, 2001; Laws 2004, c. 142, § 1, eff. Nov. 1, 2004.

§59-858-201.  Oklahoma Real Estate Commission.

A.  There is hereby re-created, to continue until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Real Estate Commission, which shall consist of seven (7) members.  The Commission shall be the sole governmental entity, state, county or municipal, which shall have the authority to regulate and issue real estate licenses in the State of Oklahoma.

B.  All members of the Commission shall be citizens of the United States and shall have been residents of the State of Oklahoma for at least three (3) years prior to their appointment.

C.  Five members shall be licensed real estate brokers and shall have had at least five (5) years' active experience as real estate brokers prior to their appointment and be engaged full time in the real estate brokerage business.  One member shall be a lay person not in the real estate business, and one member shall be an active representative of a school of real estate located within the State of Oklahoma and approved by the Oklahoma Real Estate Commission.

D.  No more than two members shall be appointed from the same congressional district according to the latest congressional redistricting act.  However, when congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.

Added by Laws 1974, c. 121, § 201, operative July 1, 1974.  Amended by Laws 1979, c. 122, § 1, emerg. eff. May 1, 1979; Laws 1982, c. 194, § 1, emerg. eff. April 26, 1982; Laws 1985, c. 231, § 1, operative July 1, 1985; Laws 1991, c. 39, § 1, emerg. eff. April 3, 1991; Laws 1991, c. 335, § 17, emerg. eff. June 15, 1991; Laws 1994, c. 76, § 1, eff. July 1, 1994; Laws 1997, c. 38, § 1; Laws 1998, c. 60, § 2, eff. Jan. 1, 1999; Laws 2002, c. 375, § 9, eff. Nov. 5, 2002; Laws 2003, c. 229, § 2, emerg. eff. May 20, 2003.

NOTE:  Laws 1991, c. 43, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 2003, c. 13, § 1 repealed by Laws 2003, c. 229, § 10, emerg. eff. May 20, 2003.

§59-858-202.  Appointment - Tenure - Vacancies - Removal.

A.  Members of the Oklahoma Real Estate Commission shall be appointed by the Governor with the advice and consent of the Senate.

B.  Members of the Commission shall serve until their terms expire.  The terms of the Commission members shall be for three (3) years and until their successors are appointed and qualified.

C.  Each successor member and any vacancy which may occur in the membership of the Commission shall be filled by appointment of the Governor with the advice and consent of the Senate.

D.  The Governor may select appointees from a list of at least three qualified persons submitted by the Oklahoma Association of Realtors, Incorporated.

E.  Each person who shall have been appointed to fill a vacancy shall serve for the remainder of the term for which the member whom he will succeed was appointed and until his successor, in turn, shall have been appointed and shall have qualified.

F.  Members of the Commission may be removed from office by the Governor for inefficiency, neglect of duty or malfeasance in office in the manner provided by law for the removal of officers not subject to impeachment.

Added by Laws 1974, c. 121, § 202, operative July 1, 1974.  Amended by Laws 1982, c. 194, § 2, emerg. eff. April 26, 1982; Laws 1985, c. 231, § 2, operative July 1, 1985; Laws 1998, c. 60, § 3, eff. Jan. 1, 1999.

§59-858-204.  Officers - Employees - Duties and compensation - Meetings.

A.  The members of the Commission, within thirty (30) days after their appointment, shall organize and elect a chairman and vice-chairman.  Annually thereafter the offices of chairman and vice-chairman shall be attained through election by Commission members.

B.  The Commission, as soon after the election of the chairman and vice-chairman as practicable, shall employ a secretary-treasurer and such clerks and assistants as shall be deemed necessary to discharge the duties imposed by the provisions of this Code, and shall determine their duties and fix their compensation subject to the general laws of this state.

C.  The chairman of the Commission, and in his absence the vice-chairman, shall preside at all meetings of the Commission and shall execute such duties as the Commission, by its rules, shall prescribe.

D.  The secretary-treasurer shall keep a complete and permanent record of all proceedings of the Commission and perform such other duties as the Commission shall prescribe.

Added by Laws 1974, c. 121, § 204, operative July 1, 1974.  Amended by Laws 1982, c. 194, § 3, emerg. eff. April 26, 1982; Laws 1998, c. 60, § 4, eff. Jan. 1, 1999.

§59-858-205.  Oklahoma Real Estate Commission Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Real Estate Commission, to be designated the "Oklahoma Real Estate Commission Revolving Fund".  The fund shall consist of all monies received by the Oklahoma Real Estate Commission other than the Oklahoma Real Estate Education and Recovery Fund fees or appropriated funds.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the Oklahoma Real Estate Commission.

B.  The Oklahoma Real Estate Commission may invest all or part of the monies of the fund in securities offered through the "Oklahoma State Treasurer's Cash Management Program".  Any interest or dividends accruing from the securities and any monies generated at the time of redemption of the securities shall be deposited in the General Operating Fund of the Oklahoma Real Estate Commission.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Real Estate Commission.

C.  Expenditures from this fund shall be made pursuant to the purposes of this Code and without legislative appropriation.  Warrants for expenditures shall be drawn by the State Treasurer based on claims signed by an authorized employee or employees of the Oklahoma Real Estate Commission and approved for payment by the Director of State Finance.

D.  The revolving fund shall be audited at least once each year by the State Auditor and Inspector.

Added by Laws 1974, c. 121, § 205, operative July 1, 1974.  Amended by Laws 1977, c. 182, § 1, eff. July 1, 1977; Laws 1979, c. 47, § 39, emerg. eff. April 9, 1979; Laws 1992, c. 94, § 2, eff. July 1, 1992; Laws 1998, c. 60, § 5, eff. Jan. 1, 1999.

§59-858-206.  Suits - Service - Seal - Certified copies - Location of office.

A.  The Commission may sue and be sued in its official name, and service of summons upon the secretary-treasurer of the Commission shall constitute lawful service upon the Commission.

B.  The Commission shall have a seal which shall be affixed to all licenses, certified copies of records and papers on file, and to such other instruments as the Commission may direct, and all courts shall take judicial notice of such seal.

C.  Copies of records and proceedings of the Commission and all papers on file in the office, certified under the seal, shall be received as evidence in all courts of record.

D.  The office of the Commission shall be at Oklahoma City, Oklahoma.

Added by Laws 1974, c. 121, § 206, operative July 1, 1974.  Amended by Laws 1998, c. 60, § 6, eff. Jan. 1, 1999.

§59858207.  Annual report of fees.

The Commission shall at the close of each fiscal year file with the Governor and State Auditor and Inspector a true and correct report of all fees charged, collected and received during the previous fiscal year, and shall pay into the General Revenue Fund of the State Treasury ten percent (10%) of the license fees collected and received during the fiscal year.

Amended by Laws 1982, c. 194, § 4, emerg. eff. April 26, 1982; Laws 1983, c. 289, § 1, emerg. eff. June 24, 1983; Laws 1985, c. 231, § 4, operative July 1, 1985; Laws 1990, c. 264, § 125, operative July 1, 1990.

§59858208.  Powers and duties of the Commission.

The Oklahoma Real Estate Commission shall have the following powers and duties:

1.  To promulgate rules, prescribe administrative fees by rule, and make orders as it may deem necessary or expedient in the performance of its duties;

2.  To administer examinations to persons who apply for the issuance of licenses;

3.  To sell to other entities or governmental bodies, not limited to the State of Oklahoma, computer testing and license applications to recover expended research and development costs;

4.  To issue licenses in the form the Commission may prescribe to persons who have passed examinations or who otherwise are entitled to such licenses;

5.  To issue licenses to and regulate the activities of real estate brokers, provisional sales associates, sales associates, branch offices, nonresidents, associations, corporations, and partnerships;

6.  Upon showing good cause as provided for in The Oklahoma Real Estate License Code, to discipline licensees, instructors and real estate school entities by:

a. reprimand,

b. probation for a specified period of time,

c. requiring education in addition to the educational requirements provided by Section 858-307.2 of this title,

d. suspending real estate licenses and approvals for specified periods of time,

e. revoking real estate licenses and approvals,

f. imposing administrative fines pursuant to Section 858-402 of this title, or

g. any combination of discipline as provided by subparagraphs a through f of this paragraph;

7.  Upon showing good cause, to modify any sanction imposed pursuant to the provisions of this section and to reinstate licenses;

8.  To conduct, for cause, disciplinary proceedings;

9.  To prescribe penalties as it may deem proper to be assessed against licensees for the failure to pay the license renewal fees as provided for in this Code;

10.  To initiate the prosecution of any person who violates any of the provisions of this Code;

11.  To approve instructors and organizations offering courses of study in real estate and to further require them to meet standards to remain qualified as is necessary for the administration of this Code;

12.  To contract with attorneys and other professionals to carry out the functions and purposes of this Code;

13.  To apply for injunctions and restraining orders for violations of the Code or the rules of the Commission;

14.  To create an Oklahoma Real Estate Contract Form Committee by rule which will be required to draft and revise residential real estate purchase contracts and any related addenda for voluntary use by real estate licensees;

15.  To enter into contracts and agreements for the payment of food and other reasonable expenses as authorized in the State Travel Reimbursement Act necessary to host, conduct, or participate in meetings or training sessions as is reasonable for the administration of this Code; and

16.  To conduct an annual performance review of the Executive Director and submit the report to the Legislature.

Added by Laws 1974, c. 121, § 208, operative July 1, 1974.  Amended by Laws 1980, c. 165, § 1, eff. Oct. 1, 1980; Laws 1984, c. 74, § 1, eff. Nov. 1, 1984; Laws 1989, c. 235, § 2, emerg. eff. May 12, 1989; Laws 1990, c. 264, § 126, operative July 1, 1990; Laws 1991, c. 43, § 3, eff. July 1, 1993; Laws 1993, c. 54, § 1, eff. Sept. 1, 1993; Laws 1994, c. 149, § 2, eff. July 1, 1995; Laws 1996, c. 159, § 1, eff. Nov. 1, 1996; Laws 2001, c. 235, § 2, eff. Aug. 1, 2001; Laws 2005, c. 85, § 1, eff. Nov. 1, 2005.

§59-858-209.  Compliance with the Administrative Procedures Act.

A.  In the exercise of all powers and the performance of all duties provided in this Code, the Commission shall comply with the procedures provided in the Administrative Procedures Act.  Appeals shall be taken as provided in said act.

B.  The Commission may designate and employ a hearing examiner or examiners who shall have the power and authority to conduct such hearings in the name of the Commission at any time and place subject to the provisions of this section and any applicable rules or orders of the Commission.  No person shall serve as a hearing examiner in any proceeding in which any party to the proceeding is, or at any time has been, a client of the hearing examiner or of any firm, partnership or corporation with which the hearing examiner is, or at any time has been, associated.  No person who acts as a hearing examiner shall act as attorney for the Commission in any court proceeding arising out of any hearing in which he acted as hearing examiner.

C.  In any hearing before the Commission, the burden of proof shall be upon the moving party.

Added by Laws 1974, c. 121, § 209, operative July 1, 1974.  Amended by Laws 1998, c. 60, § 7, eff. Jan. 1, 1999.

§59-858-301.  License required - Exceptions.

It shall be unlawful for any person to act as a real estate licensee, or to hold himself or herself out as such, unless the person shall have been licensed to do so under this Code.  However, nothing in this section shall:

1.  Prevent any person, partnership, association or corporation, or the partners, officers or employees of any partnership, association or corporation, from acquiring real estate for its own use, nor shall anything in this section prevent any person, partnership, association or corporation, or the partners, officers or employees of any partnership, association or corporation, as owner, lessor or lessee of real estate, from selling, renting, leasing, exchanging, or offering to sell, rent, lease or exchange, any real estate so owned or leased, or from performing any acts with respect to such real estate when such acts are performed in the regular course of, or as an incident to, the management, ownership or sales of such real estate and the investment therein;

2.  Apply to persons acting as the attorney-in-fact for the owner of any real estate authorizing the final consummation by performance of any contract for the sale, lease or exchange of such real estate;

3.  In any way prohibit any attorney-at-law from performing the duties of the attorney as such, nor shall this Code prohibit a receiver, trustee in bankruptcy, administrator, executor, or his or her attorney, from performing his or her duties, or any person from performing any acts under the order of any court, or acting as a trustee under the terms of any trust, will, agreement or deed of trust;

4.  Apply to any person acting as the resident manager for the owner or an employee acting as the resident manager for a licensed real estate broker managing an apartment building, duplex, apartment complex or court, when such resident manager resides on the premises and is engaged in the leasing of property in connection with the employment of the resident manager;

5.  Apply to any person who engages in such activity on behalf of a corporation or governmental body, to acquire easements, rights-of-way, leases, permits and licenses, including any and all amendments thereto, and other similar interests in real estate, for the purpose of, or facilities related to, transportation, communication services, cable lines, utilities, pipelines, or oil, gas, and petroleum products;

6.  Apply to any person who engages in such activity in connection with the acquisition of real estate on behalf of an entity, public or private, which has the right to acquire the real estate by eminent domain; or

7.  Apply to any person who is a resident of an apartment building, duplex, or apartment complex or court, when the person receives a resident referral fee.  As used in this paragraph, a "resident referral fee" means a nominal fee not to exceed Fifty Dollars ($50.00), offered to a resident for the act of recommending the property for lease to a family member, friend, or coworker.

Added by Laws 1974, c. 121, § 301, operative July 1, 1974.  Amended by Laws 1977, c. 68, § 1; Laws 1997, c. 401, § 13, eff. Nov. 1, 1997; Laws 1998, c. 60, § 8, eff. Jan. 1, 1999.

§59-858-302.  Eligibility for license as provisional sales associate - Qualifications - Examination - Posteducation requirement.

A.  Any person of good moral character, eighteen (18) years of age or older, and who shall submit to the Commission evidence of successful completion of ninety (90) clock hours or its equivalent as determined by the Commission of basic real estate instruction in a course of study approved by the Commission, may apply to the Commission to take an examination for the purpose of securing a license as a provisional sales associate.

B.  Application shall be made upon forms prescribed by the Commission and shall be accompanied by an examination fee as provided for in this Code and all information and documents the Commission may require.

C.  The applicant shall appear in person before the Commission for an examination which shall be in the form and inquire into the subjects the Commission shall prescribe.

D.  If it shall be determined that the applicant shall have passed the examination, received final approval of the application, and paid the appropriate license fee provided for in this Code along with the Oklahoma Real Estate Education and Recovery Fund fee, the Commission shall issue to the applicant a provisional sales associate license.

E.  Following the issuance of a provisional sales associate license, the licensee shall then submit to the Commission, prior to the expiration of the provisional license, evidence of successful completion of forty-five (45) clock hours or its equivalent as determined by the Commission of posteducation real estate instruction in a course(s) of study approved by the Commission.  A provisional sales associate who fails to submit evidence of compliance with the posteducation requirement pursuant to this section, prior to the first expiration date of the provisional sales associate license, shall not be entitled to renew such license for another license term.  However, the Commission shall promulgate rules for those persons called into active military service for purposes of satisfying the posteducation requirement.

Added by Laws 1974, c. 121, § 302, operative July 1, 1974.  Amended by Laws 1977, c. 182, § 3, eff. July 1, 1977; Laws 1980, c. 165, § 2, eff. July 1, 1981; Laws 1991, c. 43, § 4, eff. July 1, 1993; Laws 1998, c. 60, § 9, eff. Jan. 1, 1999; Laws 2004, c. 142, § 2, eff. Nov. 1, 2004; Laws 2005, c. 59, § 1, eff. Nov. 1, 2005.

§59-858-303.  Eligibility for license as real estate broker or broker associate - Examination.

A.  Any person of good moral character, who holds a renewable sales associate license and who shall have had two (2) years' experience, within the previous five (5) years, as a licensed real estate sales associate or provisional sales associate, or its equivalent, and who shall submit to the Commission evidence of successful completion of ninety (90) clock hours or its equivalent as determined by the Commission of advanced real estate instruction in a course of study approved by the Commission, which instruction shall be in addition to any instruction required for securing a license as a real estate sales associate, may apply to the Commission to take an examination for the purpose of securing a license as a real estate broker or broker associate.

B.  Application shall be made upon forms prescribed by the Commission and shall be accompanied by an examination fee as provided for in this Code and all information and documents the Commission may require.

C.  The applicant shall appear in person before the Commission for an examination which shall be in the form and shall inquire into the subjects which the Commission shall prescribe.

D.  If it shall be determined that the applicant shall have passed the examination, received final approval of the application, and paid the appropriate license fee provided for in this Code along with the Oklahoma Real Estate Education and Recovery Fund fee, the Commission shall issue to the applicant a broker or broker associate license.

Added by Laws 1974, c. 121, § 303, operative July 1, 1974.  Amended by Laws 1977, c. 182, § 4, eff. July 1, 1977; Laws 1980, c. 165, § 3, eff. July 1, 1981; Laws 1982, c. 194, § 5, emerg. eff. April 26, 1982; Laws 1991, c. 43, § 5, eff. July 1, 1993; Laws 1992, c. 94, § 3, eff. July 1, 1993; Laws 1998, c. 60, § 10, eff. Jan. 1, 1999; Laws 2005, c. 59, § 2, eff. Nov. 1, 2005.

§59858303B.  Accounting of expenditure for services.

Any real estate broker who charges and collects any fees in advance of the services provided by the broker shall provide a detailed accounting of expenditures to the person such services are performed for within ten (10) days after the time specified to perform such services or upon written request from person for whom services are performed for, but no longer than one (1) year from date of contract for such services.

Added by Laws 1985, c. 231, § 6, operative July 1, 1985.

§59-858-304.  Evidence of successful completion of basic or advanced real estate instruction - Syllabus of instruction.

A.  A certified transcript from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education or the corresponding accrediting agency of another state, certifying to the successful completion of a three-academic-hour basic course of real estate instruction for which college credit was given, shall be prima facie evidence of successful completion of the clock hours of basic real estate instruction for a provisional sales associate applicant as required in Section 858-302 of this Code.

B.  A certified transcript from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education or the corresponding accrediting agency of another state, certifying to the successful completion of a three-academic-hour course of real estate instruction consisting of the provisional sales associate postlicensing educational requirements for which college credit was given, shall be prima facie evidence of successful completion of the clock hours of real estate instruction for the postlicense requirement as required in Section 858-302 of this title.

C.  A certified transcript from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education or the corresponding agency of another state, certifying to the successful completion of five-academic-hours advanced courses of real estate instruction for which college credit was given, shall be prima facie evidence of successful completion of the clock hours of advanced real estate instruction as required in Section 858-303 of this Code for a broker applicant.

D.  Each school, whether public or private other than institutions of higher education, must present to the Commission its syllabus of instruction, prior to approval of such school.

Added by Laws 1974, c. 121, § 304, operative July 1, 1974.  Amended by Laws 1980, c. 165, § 4, eff. Oct. 1, 1980; Laws 1991, c. 43, § 6, eff. July 1, 1993; Laws 1992, c. 94, § 4, eff. July 1, 1993; Laws 1998, c. 60, § 11, eff. Jan. 1, 1999.

§59858305.  Licensing of associations, corporations and partnerships.

A.  The Oklahoma Real Estate Commission may license as a real estate broker any association or corporation in which the managing member or managing officer holds a license as a real estate broker, as defined in this Code, and in which every member, officer or employee who acts as a real estate broker or real estate sales associate holds a license for that purpose, as defined in this Code.  The Commission may license as a real estate broker any partnership in which each partner holds a license as a real estate broker, as defined in this Code.

B.  Application for licenses described in this section shall be made on forms prescribed by the Commission and shall be issued pursuant to rules promulgated by the Commission.

Added by Laws 1974, c. 121, § 305, operative July 1, 1974.  Amended by Laws 1996, c. 159, § 2, eff. Nov. 1, 1996.

§59-858-306.  Licensing of nonresidents.

A.  Any person who desires to perform licensed activities in Oklahoma but maintains a place of business outside of Oklahoma may obtain an Oklahoma nonresident license by complying with all applicable provisions of this Code.

B.  The nonresident shall give written consent that actions and suits at law may be commenced against the nonresident licensee in any county in this state wherein any cause of action may arise or be claimed to have arisen out of any transaction occurring in the county because of any transactions commenced or conducted by the nonresident or the nonresident's associates or employees in such county.  The nonresident shall further, in writing, appoint the  secretary-treasurer of said Commission as service agent to receive service of summons for the nonresident in all of such actions and service upon the secretary-treasurer of such Commission shall be held to be sufficient to give the court jurisdiction over the nonresident in all such actions.

C.  A broker who is duly licensed in another state and who has not obtained an Oklahoma nonresident license may enter a cooperative brokerage agreement with a licensed real estate broker in this state. If, however, the broker desires to perform licensed activities in this state, the broker must obtain an Oklahoma nonresident license.

Added by Laws 1974, c. 121, § 306, operative July 1, 1974.  Amended by Laws 1991, c. 43, § 7, eff. July 1, 1993; Laws 1998, c. 60, § 12, eff. Jan. 1, 1999.

§59-858-307.1.  Issuance of license - Term - Fees.

A.  The Oklahoma Real Estate Commission shall issue every real estate license for a term of thirty-six (36) months with the exception of a provisional sales associate license whose license term shall be for twelve (12) months.  License terms shall not be altered except for the purpose of general reassignment of the terms which might be necessitated for maintaining an equitable staggered license term system.  The expiration date of the license shall be the end of the twelfth or thirty-sixth month, whichever is applicable, including the month of issuance.  Fees shall be promulgated by rule, payable in advance, and nonrefundable.

B.  If a license is issued for a period of less than thirty-six (36) months, the license fee shall be prorated to the nearest dollar and month.  If a real estate sales associate or a provisional sales associate shall qualify for a license as a real estate broker, then the real estate provisional sales associate's or sales associate's license fee for the remainder of the license term shall be prorated to the nearest dollar and month and credited to such person's real estate broker's license fee.

Added by Laws 1980, c. 165, § 5, eff. July 1, 1981.  Amended by Laws 1985, c. 231, § 5, operative July 1, 1985; Laws 1989, c. 235, § 3, emerg. eff. May 12, 1989; Laws 1991, c. 43, § 8, eff. July 1, 1993; Laws 1998, c. 60, § 13, eff. Jan. 1, 1999; Laws 2001, c. 235, § 3, eff. Aug. 1, 2001.

§59-858-307.2.  Renewal of license - Continuing education requirement.

A.  1.  Beginning July 1, 1996, as a condition of renewal or reactivation of the license, each licensee, with the exception of those exempt as set out in this section, shall submit to the Commission evidence of completion of the specified number of clock hours of continuing education courses approved by the Commission, within the thirty-six (36) months immediately preceding the term for which the license is to be issued.  The number of hours, or its equivalent, required for each licensed term shall be determined by the Commission and promulgated by rule.  Each licensee shall be required to complete and include as part of said continuing education a certain number of required subjects as prescribed by rule.

2.  Beginning November 1, 2004, as a condition of renewal or reactivation of the license, each licensee with the exception of those exempt as set out in this section shall submit to the Commission evidence of completion of a specified number of hours of continuing education courses approved by the Commission, within the thirty-six (36) months immediately preceding the term for which the license is to be issued.  The number of hours, or its equivalent, required for each licensed term shall be determined by the Commission and promulgated by rule.  Each licensee shall be required to complete and include as part of said continuing education a certain number of required subjects as prescribed by rule.

B.  The continuing education courses required by this section shall be satisfied by courses approved by the Commission and offered by:

1.  The Commission;

2.  A technology center school;

3.  A college or university;

4.  A private school;

5.  The Oklahoma Association of Realtors, the National Association of Realtors, or any affiliate thereof;

6.  The Oklahoma Bar Association, American Bar Association, or any affiliate thereof; or

7.  An education provider.

C.  The Commission shall maintain a list of courses which are approved by the Commission.

D.  The Commission shall not issue an active renewal license or reactivate a license unless the continuing education requirement set forth in this section is satisfied within the prescribed time period.

E.  The provisions of this section do not apply:

1.  During the period a license is on inactive status;

2.  To a licensee who holds a provisional sales associate license;

3.  To a nonresident licensee licensed in this state if the licensee maintains a current license in another state and has satisfied the continuing education requirement for license renewal in that state; or

4.  To a corporation, association, partnership or branch office.

Added by Laws 1980, c. 165, § 6, eff. July 1, 1984.  Amended by Laws 1983, c. 289, § 2, emerg. eff. June 24, 1983; Laws 1984, c. 16, § 1, emerg. eff. March 20, 1984; Laws 1991, c. 43, § 9, eff. July 1, 1993; Laws 1992, c. 94, § 5, eff. July 1, 1993; Laws 1994, c. 149, § 3, eff. July 1, 1994; Laws 1998, c. 60, § 14, eff. Jan. 1, 1999; Laws 2001, c. 33, § 48, eff. July 1, 2001; Laws 2001, c. 235, § 4, eff. Nov. 1, 2001.

§59-858-307.3.  Application for reissuance of license after revocation.

A person shall not be permitted to file an application for reissuance of a license after revocation of the license within three (3) years of the effective date of revocation.

Added by Laws 1994, c. 149, § 5, eff. July 1, 1995.

§59858308.  Current list of licensees.

In the interest of the public, the Commission shall keep a current list of the names and addresses of all licensees, and of all persons whose licenses have been suspended or revoked, together with such other information relative to the enforcement of the provisions of this Code as it may deem advisable and desirable.  Such listings and information shall be a matter of public record.

Laws 1974, c. 121, § 308, operative July 1, 1974.

§59-858-309.  Inactive status for licensees.

A.  The Commission may place a license on inactive status when the request therefor is accompanied by sufficient reason; however, said status shall not relieve the licensee from paying the required fees.  The request for inactive status shall be in writing on forms furnished by the Commission.

B.  During active military service, any licensee shall not be required to pay the fees but shall request the inactive status prior to each term for which the license is to be issued.

Added by Laws 1974, c. 121, § 309, operative July 1, 1974.  Amended by Laws 1980, c. 165, § 7, eff. July 1, 1981; Laws 1984, c. 16, § 2, emerg. eff. March 20, 1984; Laws 1998, c. 60, § 15, eff. Jan. 1, 1999.

§59-858-310.  Location of office - Licenses for branch offices.

A.  A real estate broker shall maintain a specific place of business.  Such place of business shall comply with all local laws and shall be available to the public during reasonable business hours.

B.  If a real estate broker maintains more than one place of business and the additional location is an extension of the main office, a branch office license must be obtained for each additional location.  Each branch office shall be under the direction and supervision of a separate broker and shall be considered a managing broker of the branch office.  Application shall be made upon forms as prescribed by the Commission.

Added by Laws 1974, c. 121, § 310, operative July 1, 1974.  Amended by Laws 1998, c. 60, § 16, eff. Jan. 1, 1999.

§59-858-311.  Action not maintainable without allegation and proof of license.

No person, partnership, association or corporation acting as a real estate licensee shall bring or maintain an action in any court in this state for the recovery of a money judgment as compensation for services rendered in listing, buying, selling, renting, leasing or exchanging of any real estate without alleging and proving that such person, partnership, association or corporation was licensed when the alleged cause of action arose.

Added by Laws 1974, c. 121, § 311, operative July 1, 1974.  Amended by Laws 1998, c. 60, § 17, eff. Jan. 1, 1999.

§59-858-312.  Investigations - Cause for suspension or revocation of license.

The Oklahoma Real Estate Commission may, upon its own motion, and shall, upon written complaint filed by any person, investigate the business transactions of any real estate licensee, and may, upon showing good cause, impose sanctions as provided for in Section 858-208 of this title.  Cause shall be established upon the showing that any licensee has performed, is performing, has attempted to perform, or is attempting to perform any of the following acts:

1.  Making a materially false or fraudulent statement in an application for a license;

2.  Making substantial misrepresentations or false promises in the conduct of business, or through real estate licensees, or advertising, which are intended to influence, persuade, or induce others;

3.  Failing to comply with the requirements of Sections 858-351 through 858-363 of this title;

4.  Accepting a commission or other valuable consideration as a real estate associate for the performance of any acts as an associate, except from the real estate broker with whom the associate is associated;

5.  Representing or attempting to represent a real estate broker other than the broker with whom the associate is associated without the express knowledge and consent of the broker with whom the associate is associated;

6.  Failing, within a reasonable time, to account for or to remit any monies, documents, or other property coming into possession of the licensee which belong to others;

7.  Paying a commission or valuable consideration to any person for acts or services performed in violation of the Oklahoma Real Estate License Code;

8.  Any other conduct which constitutes untrustworthy, improper, fraudulent, or dishonest dealings;

9.  Disregarding or violating any provision of the Oklahoma Real Estate License Code or rules promulgated by the Commission;

10.  Guaranteeing or having authorized or permitted any real estate licensee to guarantee future profits which may result from the resale of real estate;

11.  Advertising or offering for sale, rent or lease any real estate, or placing a sign on any real estate offering it for sale, rent or lease without the consent of the owner or the owner's authorized representative;

12.  Soliciting, selling, or offering for sale real estate by offering "free lots", conducting lotteries or contests, or offering prizes for the purpose of influencing a purchaser or prospective purchaser of real estate;

13.  Accepting employment or compensation for appraising real estate contingent upon the reporting of a predetermined value or issuing any appraisal report on real estate in which the licensee has an interest unless the licensee's interest is disclosed in the report.  All appraisals shall be in compliance with the Oklahoma real estate appraisal law, and the person performing the appraisal or report shall disclose to the employer whether the person performing the appraisal or report is licensed or certified by the Oklahoma Real Estate Appraiser Board;

14.  Paying a commission or any other valuable consideration to any person for performing the services of a real estate licensee as defined in the Oklahoma Real Estate License Code who has not first secured a real estate license pursuant to the Oklahoma Real Estate License Code;

15.  Unworthiness to act as a real estate licensee, whether of the same or of a different character as specified in this section, or because the real estate licensee has been convicted of a crime involving moral turpitude;

16.  Commingling with the licensee's own money or property the money or property of others which is received and held by the licensee, unless the money or property of others is received by the licensee and held in an escrow account that contains only money or property of others;

17.  Conviction in a court of competent jurisdiction of having violated any provision of the federal fair housing laws, 42 U.S.C. Section 3601 et seq.;

18.  Failure by a real estate broker, after the receipt of a commission, to render an accounting to and pay to a real estate licensee the licensee's earned share of the commission received;

19.  Conviction in a court of competent jurisdiction in this or any other state of the crime of forgery, embezzlement, obtaining money under false pretenses, extortion, conspiracy to defraud, fraud, or any similar offense or offenses, or pleading guilty or nolo contendere to any such offense or offenses;

20.  Advertising to buy, sell, rent, or exchange any real estate without disclosing that the licensee is a real estate licensee;

21.  Paying any part of a fee, commission, or other valuable consideration received by a real estate licensee to any person not licensed;

22.  Offering, loaning, paying, or making to appear to have been paid, a down payment or earnest money deposit for a purchaser or seller in connection with a real estate transaction; and

23.  Violation of the Residential Property Condition Disclosure Act.

Added by Laws 1974, c. 121, § 312, operative July 1, 1974.  Amended by Laws 1980, c. 165, § 8, eff. Oct. 1, 1980; Laws 1982, c. 194, § 6, emerg. eff. April 26, 1982; Laws 1984, c. 74, § 2, eff. Nov. 1, 1984; Laws 1991, c. 43, § 10, eff. July 1, 1993; Laws 1992, c. 94, § 6, eff. July 1, 1993; Laws 1994, c. 149, § 4, eff. July 1, 1995; Laws 1996, c. 159, § 3, eff. Nov. 1, 1996; Laws 1998, c. 60, § 18, eff. Jan. 1, 1999; Laws 1999, c. 26, § 2, eff. Nov. 1, 1999; Laws 1999, c. 194, § 14, eff. Nov. 1, 2000; Laws 2001, c. 235, § 5, eff. Aug. 1, 2001.

§59-858-312.1.  Certain persons prohibited from participation in real estate business.

A.  No person whose license is revoked or suspended shall operate directly or indirectly or have a participating interest, or act as a member, partner or officer, in any real estate business, corporation, association or partnership that is required to be licensed pursuant to this Code.

B.  No person whose license is cancelled, surrendered or lapsed pending investigation or disciplinary proceedings shall operate directly or indirectly or have a participating interest, or act as a member, partner or officer, in any real estate business, corporation, association or partnership that is required to be licensed pursuant to this Code until such time as the Commission makes a determination on the pending investigation or disciplinary proceedings and approves an application for license.

Added by Laws 1994, c. 149, § 6, eff. July 1, 1995.

§59-858-351.  Definitions.

Unless the context clearly indicates otherwise, as used in Sections 858-351 through 858-363 of this title:

1.  "Broker" means a real estate broker as defined in Section 858-102 of this title, and means, further, except where the context refers only to a real estate broker, an associated broker associate, sales associate, or provisional sales associate authorized by a real estate broker to provide brokerage services;

2.  "Party" means a person who is a seller, buyer, landlord, or tenant or a person who is involved in an option or exchange;

3.  "Single-party broker" means a broker who has entered into a written brokerage agreement with a party in a transaction to provide services for the benefit of that party;

4.  "Transaction" means any or all of the steps that may occur by or between parties when a party seeks to buy, sell, lease, rent, option or exchange real estate and at least one party enters into a broker relationship subject to this title.  Such steps may include, without limitation, soliciting, advertising, engaging a broker to list a property, showing or viewing a property, making offers or counteroffers, entering into agreements and closing such agreements; and

5.  "Transaction broker" means a broker who provides services by assisting a party in a transaction without being an advocate for the benefit of that party.

Added by Laws 1999, c. 194, § 1, eff. Nov. 1, 2000.  Amended by Laws 2005, c. 423, § 1, emerg. eff. June 6, 2005.

§59-858-352.  Written brokerage agreement.

A broker may enter into a written brokerage agreement to provide services as either a single-party broker or a transaction broker.  If a broker does not enter into a written brokerage agreement with a party, the broker shall perform services only as a transaction broker.  All brokerage agreements shall be deemed to incorporate as material terms the duties and responsibilities set forth in subsection A of Section 858-353 or subsection B of Section 858-354 of this title, based upon whether the relationship established by the brokerage agreement is a transaction broker relationship or single-party broker relationship.

Added by Laws 1999, c. 194, § 2, eff. Nov. 1, 2000.  Amended by Laws 2005, c. 423, § 2, emerg. eff. June 6, 2005.

§59-858-353.  Transaction broker - Duties and responsibilities.

A.  A transaction broker shall have the following duties and responsibilities, which are mandatory and may not be abrogated or waived by a transaction broker:

1.  To treat all parties with honesty and exercise reasonable skill and care;

2.  To be available to:

a. receive all written offers and counteroffers,

b. reduce offers or counteroffers to a written form upon request of any party to a transaction, and

c. present timely such written offers and counteroffers;

3.  To inform in writing the party for whom the broker is providing services when an offer is made that the party will be expected to pay certain closing costs, brokerage service costs and approximate amount of said costs;

4.  To account timely for all money and property received by the broker;

5.  To keep confidential information received from a party confidential as required by Section 858-357 of this title;

6.  To disclose information pertaining to the property as required by the Residential Property Condition Disclosure Act; and

7.  To comply with all requirements of the Oklahoma Real Estate License Code and all applicable statutes and rules.

B.  Except as provided in Section 858-358 of this title, such duties and responsibilities set forth in this section shall be performed by a transaction broker if such duties and responsibilities relate to the steps of the transaction which occur while there is a broker relationship.

C.  Nothing in this section requires or prohibits a transaction broker from charging a separate fee or other compensation for each duty or other services provided during a transaction.

D.  If a transaction broker intends to perform fewer services than those required to complete a transaction, written disclosure shall be provided to the party for whom the broker is providing services.  Such disclosure shall include a description of those steps in the transaction for which the broker will not perform services, and also state that a broker assisting the other party in the transaction is not required to provide assistance with these steps in any manner.

Added by Laws 1999, c. 194, § 3, eff. Nov. 1, 2000.  Amended by Laws 2005, c. 423, § 3, emerg. eff. June 6, 2005.

§59-858-354.  Single-party broker - Duties and responsibilities.

A.  A broker shall enter into a written brokerage agreement prior to providing services as a single-party broker, which shall be deemed to include, and which may not abrogate or waive, the mandatory duties and responsibilities set forth in this section.

B.  The single-party broker shall have the following duties and responsibilities:

1.  To treat all parties with honesty and exercise reasonable skill and care;

2.  To be available to:

a. receive all written offers and counteroffers,

b. reduce offers or counteroffers to a written form upon request of any party to a transaction,

c. present timely  all written offers and counteroffers;

3.  To inform in writing the party for whom the broker is providing services when an offer is made that the party will be expected to pay certain closing costs, brokerage service costs and approximate amount of said costs;

4.  To keep the party for whom the single-party broker is performing services informed regarding the transaction;

5.  To account timely for all money and property received by the broker;

6.  To keep confidential information received from a party confidential as required by Section 858-357 of this title;

7.  To perform all brokerage activities for the benefit of the party for whom the single-party broker is performing services unless prohibited by law;

8.  To disclose information pertaining to the property as required by the Residential Property Condition Disclosure Act;

9.  To obey the specific directions of the party for whom the single-party broker is performing services that are not contrary to applicable statutes and rules or contrary to the terms of a contract between the parties to the transaction; and

10.  To comply with all requirements of the Oklahoma Real Estate License Code and all applicable statutes and rules.

C.  In the event a broker who is a single-party broker for a buyer or a tenant receives a fee or compensation based on a selling price or lease cost of a transaction, such receipt does not constitute a breach of duty or obligation to the buyer or tenant if fully disclosed to the buyer or tenant in the written brokerage agreement.

D.  Except as provided in Section 858-358 of this title, such duties and responsibilities set forth in this section shall be performed by a single-party broker if such duties and responsibilities relate to the steps of the transaction which occur while there is a broker relationship.

E.  Nothing in this section requires or prohibits a single-party broker from charging a separate fee or other compensation for each duty or other services provided during a transaction.

F.  If a single-party broker intends to perform fewer services than those required to complete a transaction, written disclosure shall be provided to the party for whom the broker is providing services.  Such disclosure shall include a description of those steps in the transaction for which the broker will not perform services, and also state that the broker assisting the other party in the transaction is not required to provide assistance with these steps in any manner.

Added by Laws 1999, c. 194, § 4, eff. Nov. 1, 2000.  Amended by Laws 2005, c. 423, § 4, emerg. eff. June 6, 2005.

§59-858-355.  Alternative relationships entered into where broker assists one or both parties - Written disclosure - Written consent - Contents of brokerage agreement - Withdrawal by broker - Referral fees - Cooperation with other brokers.

A.  When assisting one party to a transaction, a broker shall enter into one of the following relationships:

1.  As a transaction broker without a written brokerage agreement;

2.  As a transaction broker through a written brokerage agreement; or

3.  As a single-party broker through a written brokerage agreement.

B.  When assisting both parties to a transaction, a broker may enter into the following relationships:

1.  As a transaction broker for both parties;

2.  As a single-party broker for one party and as a transaction broker for the other party.  In this event, a broker shall disclose in writing to the party for whom the broker is providing services as a transaction broker, the difference between a transaction broker and a single-party broker, and that the broker is a single-party broker for the other party and performs services for the benefit of the other party in the transaction; or

3.  As a transaction broker where the broker has previously entered into a written brokerage agreement to provide services as a single-party broker for both parties.  In this event, the broker shall obtain the written consent of each party before the broker begins to perform services as a transaction broker.  The written consent may be included in the written brokerage agreement or in a separate document and shall contain the following information:

a. a description of the transaction or type of transactions that might occur in which the single-party broker seeks to obtain consent to become a transaction broker,

b. a statement that in such transactions the single-party broker would perform services for more than one party whose interest could be different or even adverse and that such transactions require the broker to seek the consent of each party to such transactions to permit a change in the brokerage relationship,

c. a statement that by giving consent in such transactions:

(1) the party will allow the broker to change the broker's relationship from performing services as a single-party broker to performing services as a transaction broker,

(2) the broker will no longer provide services for the benefit of the party, but may only assist in such transactions,

(3) the broker will not be obligated to obey the specific directions of the party but will assist all parties to such transactions,

(4) the party will not be vicariously liable for the acts of the broker and associated associates, and

(5) the broker's obligation to keep confidential information received from the party confidential is not affected,

d. a statement that the party is not required to consent to the change in the brokerage relationships in such transactions and may seek independent advice,

e. a statement that the consent of the party to change the brokerage relationship in such transactions has been given voluntarily and that the written consent has been read and understood by the party, and

f. a statement that the party authorizes the broker to change the brokerage relationship in such transactions and to assist all parties to such transactions as a transaction broker.

C.  1.  If neither party gives consent as described in paragraph 3 of subsection B of this section, the broker shall withdraw from providing services to all but one party to a transaction.  If the broker refers the party for whom the broker is no longer providing services to another broker, the broker shall not receive a fee for referring the party unless written disclosure is made to all parties.

2.  If only one party gives consent as described in paragraph 3 of subsection B of this section, the broker may act as a transaction broker for the consenting party and continue to act as a single-party broker for the nonconsenting party.  In this event, the broker shall disclose in writing to the consenting party that the broker remains a single-party broker for the nonconsenting party and performs services for the benefit of the nonconsenting party.

D.  A broker may cooperate with other brokers in a transaction.  Under Sections 1 through 13 of this act, a broker shall not be an agent, subagent, or dual agent and an offer of subagency shall not be made to other brokers.

Added by Laws 1999, c. 194, § 5, eff. Nov. 1, 2000.

§59-858-356.  Disclosures - Confirmation in writing.

A.  Prior to the signing by a party of a contract to purchase, lease, option or exchange real estate, a broker who is performing services as a transaction broker without a written brokerage agreement shall describe and disclose in writing the broker's role to the party.

B.  Prior to entering into a written brokerage agreement as either a transaction broker or single-party broker, the broker shall describe and disclose in writing the broker's relationship to the party.

C.  A transaction broker shall disclose to the party for whom the transaction broker is providing services that the party is not vicariously liable for the acts or omissions of the transaction broker.

D.  A single-party broker shall disclose to the party for whom the single-party broker is providing services that the party may be vicariously liable for the acts or omissions of a single-party broker.

E.  The disclosures required by this section and the consent required by Section 5 of this act must be confirmed by each party in writing in a separate provision, incorporated in or attached to the contract to purchase, lease, option, or exchange real estate.  In those cases where a broker is involved in a transaction but does not prepare the contract to purchase, lease, option, or exchange real estate, compliance with the disclosure requirements must be documented by the broker.

Added by Laws 1999, c. 194, § 6, eff. Nov. 1, 2000.

§59-858-357.  Confidential information.

The following information shall be considered confidential and shall not be disclosed by a broker without the consent of the party disclosing the information unless consent to disclosure is granted by the party disclosing the information, the disclosure is required by law, or the information is made public or becomes public as the result of actions from a source other than the broker:

1.  That a party is willing to pay more or accept less than what is being offered;

2.  That a party is willing to agree to financing terms that are different from those offered; and

3.  The motivating factors of the party purchasing, selling, leasing, optioning, or exchanging the property.

Added by Laws 1999, c. 194, § 7, eff. Nov. 1, 2000.

§59-858-358.  Duties of broker following termination, expiration or completion of performance.

Except as may be provided in a written brokerage agreement between the broker and a party to a transaction, the broker owes no further duties or responsibilities to the party after termination, expiration, or completion of performance of the transaction, except:

1.  To account for all monies and property relating to the transaction; and

2.  To keep confidential all confidential information received by the broker during the broker's relationship with a party.

Added by Laws 1999, c. 194, § 8, eff. Nov. 1, 2000.

§59-858-359.  Payment to broker not determinative of relationship.

The payment or promise of payment or compensation by a party to a broker does not determine what relationship, if any, has been established between the broker and a party to a transaction.

Added by Laws 1999, c. 194, § 9, eff. Nov. 1, 2000.

§59-858-360.  Abrogation of common law principles of agency - Remedies cumulative.

The duties and responsibilities of a broker specified in Sections 1 through 13 of this act shall replace and abrogate the fiduciary or other duties of a broker to a party based on common law principles of agency.  The remedies at law and equity supplement the provisions of Sections 1 through 13 of this act.

Added by Laws 1999, c. 194, § 10, eff. Nov. 1, 2000.

§59-858-361.  Use of word "agent" in trade name.

A real estate broker is permitted under the provisions of Sections 1 through 13 of this act to use the word "agent" in a trade name.

Added by Laws 1999, c. 194, § 11, eff. Nov. 1, 2000.

§59-858-362.  Vicarious liability for acts or omissions of real estate licensee.

A party to a real estate transaction shall not be vicariously liable for the acts or omissions of a real estate licensee who is providing services as a transaction broker under Sections 1 through 13 of this act.

Added by Laws 1999, c. 194, § 12, eff. Nov. 1, 2000.

§59-858-363.  Associates of real estate broker - Authority.

Each broker associate, sales associate, and provisional sales associate shall be associated with a real estate broker.  A real estate broker may authorize associates to provide brokerage services in the name of the real estate broker as permitted under the Oklahoma Real Estate License Code, which may include the execution of written agreements; however, such associates shall not refer to themselves as a broker.

Added by Laws 1999, c. 194, § 13, eff. Nov. 1, 2000.  Amended by Laws 2003, c. 31, § 2, eff. Nov. 1, 2003.

§59-858-401.  Penalties - Fines - Injunctions and restraining orders - Appeals.

A.  In addition to any other penalties provided by law, any person unlicensed pursuant to The Oklahoma Real Estate License Code who shall willingly and knowingly violate any provision of this Code, upon conviction, shall be guilty of a misdemeanor punishable by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

B.  In addition to any civil or criminal actions authorized by law, whenever, in the judgment of the Oklahoma Real Estate Commission, any unlicensed person has engaged in any acts or practices which constitute a violation of the Oklahoma Real Estate License Code, the Commission may:

1.  After notice and hearing, and upon finding a violation of the Code, impose a fine of not more than Five Thousand Dollars ($5,000.00) or the amount of the commission or commissions earned, whichever is greater for each violation of the Code for unlicensed activity;

2.  Make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the Commission that such person has engaged in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court, without bond; or

3.  Impose administrative fines pursuant to this subsection which shall be enforceable in the district courts of this state.

C.  Notices and hearings required by this section and any appeals from orders entered pursuant to this section shall be in accordance with the Administrative Procedures Act.

D.  Such funds as collected pursuant to this section shall be deposited in the Oklahoma Real Estate Education and Recovery Fund.

Added by Laws 1974, c. 121, § 401, operative July 1, 1974.  Amended by Laws 1993, c. 54, § 2, eff. Sept. 1, 1993; Laws 2004, c. 142, § 3, eff. Nov. 1, 2004.

§59-858-402.  Administrative fines.

A.  The Oklahoma Real Estate Commission may impose administrative fines on any licensee licensed pursuant to The Oklahoma Real Estate License Code as follows:

1.  Any administrative fine imposed as a result of a violation of this Code or the rules of the Commission shall not:

a. be less than One Hundred Dollars ($100.00) and shall not exceed Two Thousand Dollars ($2,000.00) for each violation of this Code or the rules of the Commission, or

b. exceed Five Thousand Dollars ($5,000.00) for all violations resulting from a single incident or transaction;

2.  All administrative fines shall be paid within thirty (30) days of notification of the licensee by the Commission of the order of the Commission imposing the administrative fine;

3.  The license may be suspended until any fine imposed upon the licensee by the Commission is paid;

4.  If fines are not paid in full by the licensee within thirty (30) days of the notification by the Commission of the order, the fines shall double and the licensee shall have an additional thirty- day period.  If the doubled fine is not paid within the additional thirty-day period, the license shall automatically be revoked; and

5.  All monies received by the Commission as a result of the imposition of the administrative fine provided for in this section shall be deposited in the Oklahoma Real Estate Education and Recovery Fund, created pursuant to Section 858-601 of this title.

B.  The administrative fines authorized by this section may be in addition to any other criminal penalties or civil actions provided for by law.

Added by Laws 1993, c. 54, § 3, eff. Sept. 1, 1993.  Amended by Laws 1999, c. 26, § 3, eff. Nov. 1, 1999.

§59858503.  Headings.

Article and section headings contained in this Code shall not affect the interpretation of the meaning or intent of any provision of this Code.

Laws 1974, c. 121, § 503, operative July 1, 1974.

§59-858-513.  Psychologically impacted real estate - Factors included - Nondisclosure of facts - Certain actions prohibited - Disclosure in certain circumstances.

A.  The fact or suspicion that real estate might be or is psychologically impacted, such impact being the result of facts or suspicions, including but not limited to:

1.  That an occupant of the real estate is, or was at any time suspected to be infected, or has been infected, with Human Immunodeficiency Virus or diagnosed with Acquired Immune Deficiency Syndrome, or other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place; or

2.  That the real estate was, or was at any time suspected to have been the site of a suicide, homicide or other felony,

is not a material fact that must be disclosed in a real estate transaction.

B.  No cause of action shall arise against an owner of real estate or any licensee assisting the owner for the failure to disclose to the purchaser or lessee of such real estate or any licensee assisting the purchaser or lessee that such real estate was psychologically impacted as provided for in subsection A of this section.

C.  Notwithstanding the fact that this information is not a material defect or fact, in the event that a purchaser or lessee, who is in the process of making a bona fide offer, advises the licensee assisting the owner, in writing, that knowledge of such factor is important to the person's decision to purchase or lease the property, the licensee shall make inquiry of the owner and report any findings to the purchaser or lessee with the consent of the owner and subject to and consistent with applicable laws of privacy; provided further, if the owner refuses to disclose, the licensee assisting the owner shall so advise the purchaser or lessee.

Added by Laws 1989, c. 235, § 1, emerg. eff. May 12, 1989.  Amended by Laws 1998, c. 60, § 19, eff. Jan. 1, 1999.

§59-858-514.  Registered sex offenders or violent crime offenders - No duty to provide notice regarding.

The provisions of the Sex Offenders Registration Act and the Mary Rippy Violent Crime Offenders Registration Act shall not be construed as imposing a duty upon a person licensed under the Oklahoma Real Estate License Code to disclose any information regarding an offender required to register under such provision.

Added by Laws 1997, c. 260, § 11, eff. Nov. 1, 1997.  Amended by Laws 2004, c. 358, § 11, eff. Nov. 1, 2004.

§59-858-601.  Creation - Status - Appropriation - Expenditures - Use of funds - Eligibility to recover.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Real Estate Commission to be designated "Oklahoma Real Estate Education and Recovery Fund".  The fund shall consist of monies received by the Oklahoma Real Estate Commission as fees assessed for the Oklahoma Real Estate Education and Recovery Fund under the provisions of this act.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Oklahoma Real Estate Commission.  The Oklahoma Real Estate Commission may invest all or part of the monies of the fund in securities offered through the "Oklahoma State Treasurer's Cash Management Program".  Any interest or dividends accruing from the securities and any monies generated at the time of redemption of the securities shall be deposited in the Oklahoma Real Estate Education and Recovery Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Real Estate Commission for the purposes specified in Section 858-605 of this title.  Expenditures from said fund shall be made pursuant to the laws of this state and the statutes relating to the said Commission, and without legislative appropriation.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the said Commission and approved for payment by the Director of State Finance.

B.  Monies in the fund shall be used to reimburse any claimant who has been awarded a judgment, subject to subsection C of this section, by a court of competent jurisdiction to have suffered monetary damages by an Oklahoma real estate licensee in any transaction for which a license is required under the Oklahoma Real Estate License Code because of an act constituting a violation of the Oklahoma Real Estate License Code.

C.  In determining a claimant's eligibility to recover from the fund, the Commission may conduct an independent review of the merits, findings and damages involved in the underlying action and may conduct an evidentiary hearing to determine if a claim is eligible for recovery from the fund and the amount of damages awarded are due an act constituting a violation of the Oklahoma Real Estate License Code.

Added by Laws 1977, c. 182, § 6, eff. July 1, 1977.  Amended by Laws 1992, c. 94, § 7, eff. July 1, 1992; Laws 1997, c. 105, § 1, eff. July 1, 1997; Laws 1998, c. 60, § 20, eff. Jan. 1, 1999; Laws 2005, c. 85, § 2, eff. Nov. 1, 2005.

§59-858-602.  Additional fee - Disposition.

A.  An additional, nonrefundable fee as promulgated by rule by the Commission shall be added to and payable with the license fee for both new licenses and renewals of licenses for each licensee as provided in Section 858-307.1 of this title.  Such additional fee shall be deposited in the Oklahoma Real Estate Education and Recovery Fund.

B.  If a license is issued for a period of less than thirty-six (36) months, such additional fee shall be prorated to the nearest dollar and month.

C.  If a real estate sales associate or provisional sales associate shall qualify for a license as a real estate broker, the additional fee for the remainder of the term shall be prorated to the nearest dollar and month and credited to the additional fee added to and payable with the real estate broker license fee.

D.  At the close of each fiscal year, the Commission shall transfer into the Oklahoma Real Estate Commission Revolving Fund any money in excess of that amount required to be retained in the Oklahoma Real Estate Education and Recovery Fund and that amount authorized to be expended as provided within this Code that is remaining in the Oklahoma Education and Recovery Fund and unexpended.

Added by Laws 1977, c. 182, § 7, eff. July 1, 1977.  Amended by Laws 1980, c. 165, § 9, eff. July 1, 1981; Laws 1988, c. 324, § 2, operative July 1, 1988; Laws 1998, c. 60, § 21, eff. Jan. 1, 1999; Laws 2001, c. 235, § 6, eff. Aug. 1, 2001.

§59-858-603.  Eligibility to recover from fund - Ineligibility.

A.  Any claimant shall be eligible to seek recovery from the Oklahoma Real Estate Education and Recovery Fund if the following conditions have been met:

1.  An action has been filed in district court based upon a violation specified in the Oklahoma Real Estate License Code;

2.  The cause of action accrued not more than two (2) years prior to the filing of the action;

3.  At the commencement of an action, the party filing the action shall immediately notify the Commission to this effect in writing and provide the Commission with a file-stamped copy of the petition or affidavit.  Said Commission shall have the right to enter an appearance, intervene in, defend, or take any action it may deem appropriate to protect the integrity of the Fund.  The Commission may waive the notification requirement if it determines that the public interest is best served by the waiver, that is to best meet the ends of justice and that the claimant making application made a good faith effort to comply with the notification requirements;

4.  Final judgment is received by the claimant upon such action;

5.  The final judgment is enforced as provided by statute for enforcement of judgments in other civil actions and that the amount realized was insufficient to satisfy the judgment; and

6.  Any compensation recovered by the claimant from the judgment debtor, or from any other source for any monetary loss arising out of the cause of action, has been applied to the judgment awarded by the court.

B.  A claimant shall not be qualified to make a claim for recovery from the Oklahoma Real Estate Education and Recovery Fund, if:

1.  The claimant is the spouse of the judgment debtor or a personal representative of such spouse;

2.  The claimant is a licensee who acted in their own behalf in the transaction which is the subject of the claim; or

3.  The claimant's claim is based upon a real estate transaction in which the claimant is, through their own action, jointly responsible for any resulting monetary loss with respect to the property owned or controlled by the claimant.

Added by Laws 1977, c. 182, § 8, eff. July 1, 1977.  Amended by Laws 1988, c. 324, § 4, operative July 1, 1988; Laws 1991, c. 43, § 11, eff. July 1, 1993; Laws 1998, c. 60, § 22, eff. Jan. 1, 1999; Laws 2005, c. 85, § 3, eff. Nov. 1, 2005.

§59-858-604.  Application for payment - Amount - Assignment of rights, etc. - Insufficient funds - Revocation of licenses.

A.  Any claimant who meets all of the conditions prescribed by this act may apply to the Commission for payment from the Oklahoma Real Estate Education and Recovery Fund, in an amount equal to the unsatisfied portion of the claimant's judgment, which is actual or compensatory damages, or Twenty-five Thousand Dollars ($25,000.00), whichever is less.  The claimant is entitled to reimbursement for attorney fees reasonably incurred in the litigation not to exceed twenty-five percent (25%) of the claimant's amount approved by the Commission.  Attorney fees charged and received shall be documented, verified, and submitted with the claim.  Court costs and other expenses shall not be recoverable from the fund.

B.  Upon receipt by the claimant of the payment from the Oklahoma Real Estate Education and Recovery Fund, the claimant assigns the claimant's right, title and interest in that portion of the judgment to the Commission which shall be subrogated up to the amount actually paid by the fund to the claimant or to the claimant and the claimant's attorney.  Upon suit to collect upon a judgment, the claimant shall have priority over the fund.  Any amount subsequently recovered on the judgment by the Commission, to the extent of the Commission's right, title and interest therein, shall be used to reimburse the Oklahoma Real Estate Education and Recovery Fund.

C.  Payments for claims arising out of the same transaction which constitutes a claimant's cause of action based upon a violation of the Oklahoma Real Estate License Code shall be limited in the aggregate of Fifty Thousand Dollars ($50,000.00) irrespective of the number of claimants or parcels of real estate involved in the transaction.

D.  Payments for claims based upon judgments against any one licensee shall not exceed in the aggregate Fifty Thousand Dollars ($50,000.00).

E.  If at any time the monies in the Oklahoma Real Estate Education and Recovery Fund are insufficient to satisfy any valid claim, or portion thereof, the Commission shall satisfy such unpaid claim or portion thereof as soon as a sufficient amount of money has been deposited in the fund by collecting a special levy from  members of the fund of an amount not to exceed Five Dollars ($5.00) each fiscal year.  If the additional levy is not sufficient to pay all outstanding claims against the fund, the claims shall be paid as the money becomes available.  Where there is more than one claim outstanding, the claims shall be paid in the order that they were approved.

F.  Any claim against a corporation, association or partnership would be imputed to the managing broker(s) at the time the cause of action arose.

G.  The license of said licensee shall be automatically revoked upon the payment of any amount from the Oklahoma Real Estate Education and Recovery Fund on a judgment against a licensee.  The license shall not be considered for reinstatement until the licensee has repaid in full, plus interest at the rate of seven percent (7%) a year, the amount paid from the Oklahoma Real Estate Education and Recovery Fund on the judgment against the licensee.

Added by Laws 1977, c. 182, § 9, eff. July 1, 1977.  Amended by Laws 1988, c. 324, § 5, operative July 1, 1988; Laws 1991, c. 43, § 12, eff. July 1, 1993; Laws 1997, c. 105, § 2, eff. July 1, 1997; Laws 1998, c. 60, § 23, eff. Jan. 1, 1999; Laws 2005, c. 85, § 4, eff. Nov. 1, 2005.

§59858605.  Expenditure of funds.

At any time when the total amount of monies deposited in the Oklahoma Real Estate Education and Recovery Fund exceeds Two Hundred Fifty Thousand Dollars ($250,000.00), the Commission in its discretion may expend such excess funds each fiscal year for the following purposes:

1.  To promote the advancement of education in the field of real estate for the benefit of the general public and those licensed under the Oklahoma Real Estate License Code, but such promotion shall not be construed to allow advertising of this profession;

2.  To underwrite educational seminars and other forms of educational projects for the benefit of real estate licensees;

3.  To establish real estate courses at institutions of higher learning located in the state and accredited by the State Regents for Higher Education for the purpose of making such courses available to licensees and the general public; and

4.  To contract for a particular educational project in the field of real estate to further the purposes of the Oklahoma Real Estate License Code.

Amended by Laws 1983, c. 289, § 3, emerg. eff. June 24, 1983; Laws 1988, c. 324, § 6, operative July 1, 1988.

§59-858-621.  Short title.

This act shall be known and may be cited as the "Home Inspection Licensing Act".

Added by Laws 2001, c. 423, § 1, eff. Nov. 1, 2001.

§59-858-622.  Definitions.

As used in the Home Inspection Licensing Act:

1.  "Board" means the State Board of Health;

2.  "Commissioner" means the State Commissioner of Health;

3.  "Committee" means the Committee of Home Inspector Examiners;

4.  "Department" means the State Department of Health;

5.  "Home inspection" means a visual examination of any or all of the readily accessible physical real property and improvements to real property consisting of four or fewer dwelling units, including structural, lot drainage, roof, electrical, plumbing, heating and air conditioning and such other areas of concern as are specified in writing to determine if performance is as intended;

6.  "Home inspection report" means a written opinion of the functional and physical condition of property written by the licensed home inspector pursuant to home inspection; and

7.  "Home inspector" means an individual licensed pursuant to the Home Inspection Licensing Act who, for compensation, conducts home inspections.

Added by Laws 2001, c. 423, § 2, eff. Nov. 1, 2001.

§59-858-623.  Exemptions.

A.  On and after July 1, 2003, it shall be unlawful for an individual to conduct, for compensation, a home inspection or to advertise or otherwise hold themselves out to be in the business of home inspection in this state unless licensed pursuant to the Home Inspection Licensing Act.

B.  The Home Inspection Licensing Act shall not apply to:

1.  Individuals inspecting new residential construction;

2.  Architects;

3.  Engineers;

4.  Individuals holding other occupational licenses who only do home inspections within the occupational confines of that license;

5.  Government employees who perform inspections when acting within the scope of their employment; or

6.  Persons regulated by the State Board of Agriculture who issue wood infestation reports as defined in Section 3-81 of Title 2 of the Oklahoma Statutes.

C.  Any single-item inspection requested by a client, whether or not the item to be inspected is specifically included or excluded in the definition of home inspection pursuant to Section 858-622 of this title, may be performed by a professional craftsman whose expertise is in the specific area or by persons qualified by education or training to conduct that specific inspection.  If a single-item that has been requested for inspection is an area of expertise that is licensed by the state, then that person conducting the inspection shall be licensed in respect to that particular area.

Added by Laws 2001, c. 423, § 3, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 449, § 1, emerg. eff. June 5, 2002; Laws 2004, c. 241, § 1, eff. Nov. 1, 2004.

§59-858-624.  Committee of Home Inspector Examiners.

A.  There is hereby created, to continue until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law, the Committee of Home Inspector Examiners, which shall consist of seven (7) members who have been residents of this state for at least three (3) years prior to their appointment.  Each member shall be appointed by the Governor with the advice and consent of the Senate.  Appointments shall be made so that not more than two members shall, at the time an appointment is made, be residents of the same congressional district; provided, no member shall be removed from office due solely to a reduction in the number of congressional districts.

B.  Of the seven members:

1.  Four of the initial appointees shall hold memberships in a state or national housing inspection association or foundation.  After expiration of the terms of the initial appointees, four members shall be licensed home inspectors who are active full time in the practice of making home inspections, two or more of whom shall hold membership in an association that certifies home inspectors in this state;

2.  One shall be a licensed real estate broker who is active full time in the real estate brokerage business;

3.  One shall be a licensed real estate appraiser who is active full time in the real estate appraisal business; and

4.  One shall be a lay person who is not involved in the property business, including, but not limited to, the leasing of commercial or residential property, and is not in the real estate business or home inspection business.

C.  Initially, three members shall be appointed for a term to expire June 30, 2003; two members shall be appointed for a term to expire June 30, 2004; and two members shall be appointed for a term to expire June 30, 2005.  Thereafter, all terms shall be three-year terms ending June 30.

D.  Members shall serve until their successors are appointed and qualified.  Vacancies shall be filled for the balance of an unexpired term by appointment of the Governor.  Members may be removed by the Governor for good cause.

E.  The first meeting of the Committee shall be called by the State Commissioner of Health for election of a chair and vice-chair.  Thereafter members shall elect officers annually.  The chair, or in the absence of the chair, the vice-chair, shall preside at all meetings of the Committee and shall perform such duties as the Committee shall prescribe.  The Committee shall meet at least semiannually, and special meetings may be called by the Commissioner or the designee of the Commissioner.  Four members shall constitute a quorum.

F.  Members shall serve without compensation but shall be reimbursed from funds available to the State Department of Health in accordance with the State Travel Reimbursement Act.

G.  Personnel and administrative support necessary for the Committee to exercise its powers and accomplish its duties shall be provided by the Department.

Added by Laws 2001, c. 423, § 4, eff. Nov. 1, 2001.

§59-858-625.  Fees.

Fees for the Home Inspection Licensing Act shall not exceed the following:

Approval fees for schools, instructors and home inspection organizations $100.00

Approval fees for educational course content $50.00

Application for license $30.00

Licensure for reciprocity $50.00

Examination fee $200.00

License fee $250.00

License renewal $150.00

License reactivation $50.00

Added by Laws 2001, c. 423, § 5, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 449, § 2, emerg. eff. June 5, 2002.

§59-858-626.  Home Inspection Licensing Act Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Home Inspection Licensing Act Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the Home Inspection Licensing Act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of implementing and enforcing the Home Inspection Licensing Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 423, § 6, eff. Nov. 1, 2001.

§59-858-627.  Rule promulgation - Disciplinary measures - Injunctive relief and restraining orders.

A.  The Committee of Home Inspector Examiners shall advise the State Board of Health in promulgating rules consistent with the purposes of the Home Inspection Licensing Act.

B.  The State Board of Health shall promulgate rules including, but not limited to:

1.  Qualifications and examinations for licensure of home inspectors;

2.  License renewal requirements;

3.  Reinstatement of license after suspension or revocation of license or failure to meet license renewal requirements;

4.  Continuing education;

5.  Standards of practice and prohibited acts;

6.  Approval of schools, educational course content, instructors, and organizations offering courses of study for home inspection, and standards required for instructors, schools, and organizations to remain approved;

7.  Standards required for schools, instructors, and organizations to remain approved;

8.  Approval fees;

9.  Reciprocity agreements whereby home inspectors licensed in other states with equal or greater licensure requirements may be licensed in this state, and fee for licensing by reciprocity; and

10.  Investigative procedures.

C.  Upon showing of good cause as provided for in the Home Inspection Licensing Act, the Department shall discipline licensees, approved instructors, approved schools, and educational organizations by:

1.  Issuing reprimands;

2.  Requiring probation for a specified period of time;

3.  Requiring education in addition to the educational requirements provided for licensure or continuing education;

4.  Suspending licenses or approvals;

5.  Rescinding or revoking licenses or approvals;

6.  Imposing administrative fines as provided for by the Home Inspection Licensing Act;

7.  Any combination of disciplinary measures as provided by paragraphs 1 through 6 of this subsection; and

8.  Upon showing of good cause, may modify any disciplinary action imposed pursuant to the provisions of the Home Inspection Licensing Act.

D.  The Committee may advise the Department to seek injunctive relief and restraining orders for violations of the Home Inspection Licensing Act or the rules promulgated pursuant thereto to cause the prosecution of any person who violates any of the provisions of the Home Inspection Licensing Act or the rules promulgated pursuant thereto.

E.  In the exercise of all powers and the performance of all duties provided in the Home Inspection Licensing Act, the Committee and the Department shall comply with the Administrative Procedures Act, the Oklahoma Open Meeting Act, and the Oklahoma Open Records Act.

Added by Laws 2001, c. 423, § 7, eff. Nov. 1, 2001.

§59-858-628.  Home inspection instruction.

A.  The Committee of Home Inspector Examiners shall not approve any school of home inspection instruction until it has received and examined the curriculum, syllabi or program of instruction of the school or organization conducting or offering the instruction.

B.  Nothing in the Home Inspection Licensing Act shall be construed as relieving a school of home inspection from responsibility for compliance pursuant to law with the requirements of any other agency.

Added by Laws 2001, c. 423, § 8, eff. Nov. 1, 2001.

§59-858-629.  Home inspector examination - Application and qualifications - Licensure with or without exam.

A.  Any individual of good moral character eighteen (18) years of age or older who has successfully completed fifty (50) clock hours of home inspection training or its equivalent as determined by the Committee of Home Inspector Examiners may apply to take a home inspector examination.  Application shall be made on forms prescribed by the State Department of Health, shall contain information as required by the State Board of Health upon advisement of the Committee, and shall be accompanied by evidence of successful completion of the required training.  Examinations may be held in vocational and technical schools or in other locations as determined by rule.

B.  If, from the application filed, answers to inquiries, complaints, or information received, or investigation, it appears to the Department that the applicant is not qualified, the Committee shall deny approval of the application and shall give notice of that fact to the applicant.

C.  Upon approval of the application and the payment of the applicant of an examination fee, the applicant shall be scheduled to appear in person for an examination on the subjects prescribed by the Committee.

D.  If the Department determines that the applicant has successfully passed the examination or an equivalent examination as determined by the Committee, the Department shall, upon the payment of the license fee and submission of other documents as required by the Home Inspection Licensing Act or rules promulgated pursuant to the Home Inspection Licensing Act, issue to the applicant a license which shall authorize the applicant to perform home inspections.

E.  The Department shall license without examination any person who can demonstrate to the Committee that the person was actively engaged in home inspection work on November 1, 2001, and had been actively engaged in such work for at least six (6) months or any person who can demonstrate that, prior to November 1, 2001, the person successfully completed a home inspection course offered or sanctioned by a home inspection foundation or a home inspection association.  Demonstration that the person has actively engaged in home inspections prior to November 1, 2001, must include copies of invoices for work done in the field for the six (6) months prior to November 1, 2001, as well as at least three satisfactory references from three customers served during the twelve (12) months prior to November 1, 2001.

Added by Laws 2001, c. 423, § 9, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 449, § 3, emerg. eff. June 5, 2002.

§59-858-630.  Documentation and fees - Issuance, renewal and reactivation of license - Insurance.

To be licensed as a home inspector, or to renew or reactivate a license, an applicant shall submit to the Department such documents and fees as are required by the Home Inspection Licensing Act or the rules promulgated pursuant thereto and shall provide evidence of having secured a certificate of general liability insurance in the amount required by rule.  The amount of the certificate of general liability insurance required shall not be less than Fifty Thousand Dollars ($50,000.00).

Added by Laws 2001, c. 423, § 10, eff. Nov. 1, 2001.

§59-858-631.  License term - Continuing education requirement - Inactive status.

A.  The license term for a home inspector shall be one (1) year.  The license shall expire twelve (12) months from the date of issuance.  The license fee and each renewal or reactivation thereafter shall be payable in advance, which shall not be refundable.

B.  As a condition of license renewal or reactivation, each home inspector shall submit to the Department evidence of having attended five (5) clock hours of continuing education within the twelve (12) months immediately preceding the term for which the license is to be issued.  Except as otherwise provided for in this section, the Department shall not issue a renewal license or reactivate a license unless the continuing education requirement set forth in this section is satisfied within the prescribed time period.

C.  Any licensee who fails to renew before the license expiration date shall be required to submit to such additional requirements or penalties, or both, as the Board may require pursuant to rule.

D.  The Department may place the license of a home inspector on inactive status when the licensee gives sufficient reason; however, such status shall not relieve the licensee from paying the required fees.  Continuing education shall not be required during the period a license is on inactive status.  Prior to the license being placed on an active status, the licensee shall be required to complete the five-hour continuing education requirement.  If the holder of the inactive license has been in the military service during the entire time of inactive license status, only five (5) clock hours of continuing education and the license fee shall be required for the reactivation of the license.

Added by Laws 2001, c. 423, § 11, eff. Nov. 1, 2001.

§59-858-632.  Criminal actions - Injunctions or restraining orders.

A.  In addition to any other penalties provided by law, any individual unlicensed pursuant to the Home Inspection Licensing Act who shall willfully and knowingly violate any provision of the Home Inspection Licensing Act shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

B.  In addition to any civil or criminal actions authorized by law, the Attorney General, or a district attorney may apply to the district court in the county in which a violation of the Home Inspection Licensing Act has allegedly occurred for an order enjoining or restraining the unlicensed individual from continuing the acts specified in the complaint.  The court may grant any temporary or permanent injunction or restraining order, without bond, as it deems just and proper.

Added by Laws 2001, c. 423, § 12, eff. Nov. 1, 2001.

§59-858-633.  Investigations and hearings - Good cause.

A.  The Committee of Home Inspector Examiners may, upon its own motion, and shall, upon written complaint filed by any person, direct the Department to investigate the business activities of any home inspector.  The Committee may contract for an administrative judge for any hearing which may, upon a showing of good cause, impose disciplinary actions as provided in the Home Inspection Licensing Act.

B.  Good cause shall be established upon showing that any licensee has performed, is performing, has attempted to perform, or is attempting to perform any of the following acts:

1.  Making a materially false or fraudulent statement in an application for license or for approval of continuing education;

2.  Having been convicted in a court of competent jurisdiction of forgery, fraud, conspiracy to defraud, or any similar offense, or pleading guilty or nolo contendere to any such offense;

3.  Falsifying or failing to disclose in a home inspection report a material defect;

4.  Failing to perform a home inspection report in accordance with the Home Inspection Licensing Act or the rules promulgated pursuant thereto;

5.  Compensating any person for performing the services of a home inspector or lending a license to any person who has not first secured a license as a home inspector pursuant to the Home Inspection Licensing Act;

6.  Accepting inspection assignments when the employment itself is contingent upon reporting a predetermined estimate, analysis or opinion;

7.  Accepting inspection assignments when the fee to be paid is contingent upon the opinion, the conclusion, analysis, or report reached, or upon the consequences resulting from such assignments;

8.  Performing repair or maintenance work, or receiving compensation either directly or indirectly from a company regularly engaged in home repair work, on a property having four or fewer dwelling units that the home inspector inspected within one (1) year from the date of the inspection;

9.  Accepting compensation from more than one client for a single home inspection, unless the home inspector has informed all clients who are paying a fee for that home inspection that such compensation is sought or anticipated;

10.  Except as provided in paragraph 14 of this subsection, disclosing the results of a home inspection to any person other than the client without the written consent of the client;

11.  Failing to disclose to the client any conflict of interest of which the inspector knows or should have known that may adversely affect the client;

12.  Failing to submit a written home inspection report within a reasonable time as determined by the Board to the client after compensation has been paid to the home inspector;

13.  Paying any fees or other amounts due pursuant to the Home Inspection Licensing Act or the rules promulgated pursuant thereto with a check that is dishonored upon presentation to the financial institution on which it is drawn;

14.  Failing, upon demand in writing by the Department, a law enforcement agency, or a court of law, to disclose any information within the knowledge of the licensee or to produce any document in possession of a licensee or under control of a licensee that relates to a home inspection; or

15.  Disregarding or violating any provision of the Home Inspection Licensing Act or rule promulgated pursuant to the Home Inspection Licensing Act.

Added by Laws 2001, c. 423, § 13, eff. Nov. 1, 2001.

§59-858-634.  Administrative fines.

A.  The Committee may impose administrative fines on any licensee licensed pursuant to the Home Inspection Licensing Act.  Fines may be imposed as follows:

1.  Any administrative fine imposed as a result of a violation of the Home Inspection Licensing Act or rules promulgated pursuant thereto shall not:

a. be less than Two Hundred Dollars ($200.00) and shall not exceed Two Thousand Dollars ($2,000.00) for each violation, or

b. exceed Five Thousand Dollars ($5,000.00) for all violations resulting from a single inspection;

2.  All administrative fines shall be paid within thirty (30) days of written notification to the licensee of the order imposing the administrative fine or, if the licensee appeals the fine, within thirty (30) days of the decision of the Department in favor of the action of the Department unless the district court stays the order of the Department pending an appeal pursuant to the Administrative Procedures Act;

3.  The Department may suspend the license until any fine imposed upon the licensee is paid; and

4.  If fines are not paid in full by the licensee as required by this subsection, the Department shall revoke the license.

B.  The administrative fines authorized by this section may be imposed in addition to any other criminal penalties or civil actions provided for by law.

Added by Laws 2001, c. 423, § 14, eff. Nov. 1, 2001.

§59-858-700.  Short title.

This act shall be known and may be cited as the "Oklahoma Certified Real Estate Appraisers Act".

Added by Laws 1990, c. 327, § 1, emerg. eff. May 31, 1990.

§59-858-701.  Legislative intent - Purpose of act.

It is the intent of the Legislature to develop a real estate appraiser certification process which meets the federal guidelines set forth in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.  The purpose of the Oklahoma Certified Real Estate Appraisers Act is to provide appraisers within the state a process for certification which will allow them to participate in a federally related transaction and real estate-related financial transactions of the agencies, instrumentalities and federally recognized entities as defined and recognized in Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.  It is not the intent of this legislation to prevent any person who is currently conducting business as an appraiser from continuing such action unless such action involves a federally related transaction or a real estate-related financial transaction as defined in Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

Added by Laws 1990, c. 327, § 2, emerg. eff. May 31, 1990.  Amended by Laws 1996, c. 318, § 6, eff. July 1, 1996.

§59-858-702.  Application of act.

A.  This act shall only apply to:

1.  Any appraisal or appraiser involving the following:

a. a federally related transaction,

b. real estate-related financial transactions of the agencies, instrumentalities, and federally recognized entities covered by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and

c. any real estate-related transactions where an appraisal report was made under a written agreement that the appraisal report would follow the Uniform Standards of Professional Appraisal Practice guidelines or where a written appraisal states that it is in compliance with the Uniform Standards of Professional Appraisal Practice; and

2.  Appraisers certified or licensed pursuant to the Oklahoma Certified Real Estate Appraisers Act to the extent that the appraisers and any real property valuation performed by them shall conform to the code of ethics as set forth in this act.

B.  Certified public accountants, licensed in the states or other U.S. jurisdictions, who perform appraisals of real estate incidental to the performance of professional services they provide to clients are excluded from the licensing and certification provisions of the Oklahoma Certified Real Estate Appraisers Act unless the appraisal is a federally related transaction or a real estate-related financial transaction of the agencies, instrumentalities and federally recognized entities covered by the Financial Institutions, Reform, Recovery and Enforcement Act of 1989.

Added by Laws 1990, c. 327, § 3, emerg. eff. May 31, 1990.  Amended by Laws 1996, c. 318, § 7, eff. July 1, 1996.

§59-858-703.  Definitions.

As used in the Oklahoma Certified Real Estate Appraisers Act:

1.  "Appraisal" or "real estate appraisal" means an analysis, opinion or conclusion relating to the nature, quality, value or utility of specified interests in, or aspects of, identified real estate other than oil, gas, coal, water, and all other energy and nonfuel mineral and elements or the value of underground space to be used for storage of commodities or for the disposal of waste unless they are appraised as part of a federally related transaction covered by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.  An appraisal may be classified by subject matter into either a valuation or an analysis.  A "valuation" is an estimate of the value of real estate or real property.  An "analysis" is a study of real estate or real property other than estimating value;

2.  "Appraisal report" means any written communication of an appraisal;

3.  "Appraisal Subcommittee" means the subcommittee created by Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989;

4.  "Appraiser Qualifications Board" (AQB) means the independent board appointed by the Board of Trustees of the Appraisal Foundation.  The AQB establishes educational, experience, and examination criteria for appraisers.  Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act (FIRREA) of 1989 requires that state certified appraisers must meet the minimum qualifications set by the AQB;

5.  "Board" means the Real Estate Appraisal Board established pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act;

6.  "Certification" shall refer to either a trainee appraiser, a state licensed appraiser, a state certified residential appraiser or a state certified general appraiser;

7.  "Certified appraisal or certified appraisal report" means an appraisal or appraisal report given or signed and certified as such by a trainee appraiser, a state licensed, state certified residential or state certified general real estate appraiser.  When identifying an appraisal or appraisal report as "certified", the trainee, state licensed, state certified residential or state certified general real estate appraiser must indicate which type of certification is held.  A certified appraisal or appraisal report represents to the public that it meets the appraisal standards defined in the Oklahoma Certified Real Estate Appraisers Act;

8.  "Chairperson" means the chairperson of the Real Estate Appraisal Board;

9.  "Department" means the Oklahoma Insurance Department;

10.  "Real estate" means an identified parcel or tract of land, including improvements, if any;

11.  "Real property" means one or more defined interests, benefits, and rights inherent in the ownership of real estate;

12.  "Trainee, state licensed, state certified residential or state certified general real estate appraiser" means a person who develops and communicates real estate appraisals and who holds a current, valid certificate issued to such person for either general or residential real estate pursuant to provisions of the Oklahoma Certified Real Estate Appraisers Act;

13.  "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real estate; and

14.  "Specialized services" means those appraisal services which do not fall within the definition of appraisal assignment.  The term "specialized services" may include valuation work and analysis work.  Regardless of the intention of the client or employer, if the appraiser would be perceived by third parties or the public as acting as a disinterested third party in rendering an unbiased analysis, opinion or conclusion, the work is classified as an appraisal assignment and not "specialized services".

Added by Laws 1990, c. 327, § 4, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 1, eff. Sept. 1, 1991; Laws 1992, c. 132, § 1, eff. Sept. 1, 1992; Laws 1994, c. 144, § 1, eff. Sept. 1, 1994; Laws 2001, c. 280, § 1, eff. July 1, 2001.

§59-858-704.  Use of term "state certified".

A.  No person, other than a trainee, state licensed, state certified residential or state certified general real estate appraiser, shall assume or use that title or any title, designation, or abbreviation likely to create the impression of certification as a real estate appraiser by this state.  A person who is not certified pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act shall not describe or refer to any appraisal or other evaluation of real estate located in this state by using the term "state certified".

B.  This act is hereby deemed to be voluntary on the part of those who apply to become trainee, state licensed, state certified residential or state certified general real estate appraisers.  Users of appraisals may determine, by their own discretion or by guidelines, whether or not to use a trainee, state licensed, state certified residential or state certified general real estate appraiser.

Added by Laws 1990, c. 327, § 5, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 2, eff. Sept. 1, 1991; Laws 1992, c. 132, § 2, eff. Sept. 1, 1992; Laws 2001, c. 280, § 2, eff. July 1, 2001.

§59-858-705.  Real Estate Appraiser Board - Members - Appointment - Qualifications - Terms - Removal - Meetings - Chairperson - Quorum.

A.  There is hereby established as an adjunct to the Department an independent Real Estate Appraiser Board which shall consist of seven (7) regular members and one ex officio member.  The ex officio member shall be the Insurance Commissioner.  The seven regular members shall be as follows:  one from the commercial banking industry; one of whom shall be a layperson; one of whom shall be in the real estate sales industry; and four of whom shall be real estate appraisers with no nationally recognized real estate appraisal organization having more than two members on the Board.

B.  The Governor shall appoint the members of the Real Estate Appraiser Board.

C.  Each real estate appraiser member of the Board appointed after July 1, 1991, or within twentyfour (24) months of the effective date of this act, whichever occurs first, must be a state licensed, state certified residential or state certified general real estate appraiser.

D.  The term of each member shall be five (5) years; except that of the members first appointed, two shall serve for one (1) year, two shall serve for two (2) years, one shall serve for three (3) years, one shall serve for four (4) years, and one shall serve for five (5) years.

E.  Members of the Board shall hold office until the appointment and qualification of their successors.  No person shall serve as a member of the Board for more than two consecutive terms.  The Governor may remove a member for inefficiency, neglect of duty, or malfeasance in office.  The member shall be given notice and an opportunity to be heard prior to removal.

F.  The Board shall meet at least once each calendar quarter to conduct its business.  Written notice shall be given to each member of the time and place of each meeting of the Board at least ten (10) days before the scheduled date of the meetings.

G.  The members of the Board shall elect a vice-chairperson from among the members to preside at Board meetings when the chairperson is absent.

H.  A quorum of the Board shall be five members.

Added by Laws 1990, c. 327, § 6, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 3, eff. Sept. 1, 1991; Laws 1992, c. 132, § 3, eff. Sept. 1, 1992; Laws 1996, c. 318, § 8, eff. July 1, 1996; Laws 2001, c. 280, § 3, eff. July 1, 2001.

§59-858-705.1.  Board - Ex-officio Chairperson - Duties.

A.  In addition to the seven (7) appointed members of the Board, the Insurance Commissioner shall serve as ex-officio Chairperson of the Board, voting only in case of a tie.

B.  As Chairperson, the Insurance Commissioner, in addition to his duties prescribed by law as Insurance Commissioner on the effective date of this act, shall be required to perform the following duties, for which duties he shall be paid an additional Twelve Thousand Dollars ($12,000.00) annually, payable monthly from appropriations made to the Insurance Department:

1.  Keep records of the proceedings of the Board;

2.  Call special meetings of the Board when in the judgment of the chairperson it is necessary or proper to do so;

3.  Procure appropriate examination questions and answers which shall meet criteria established by the Appraisal Subcommittee and approved by the Board;

4.  Develop guidelines for administration of and grading of the examinations in accordance with standards promulgated by the Appraisal Subcommittee and approved by the Board;

5.  Prepare and file a annual report with the Speaker of the House, the President Pro Tempore of the Senate, and the Governor detailing the number of applicants for the examination and the pass/fail rate;

6.  Formulate a study to evaluate the number of appraisers licensed or certified by the state on a countywide basis and report to the Speaker of the House, the President Pro Tempore of the Senate, and the Governor concerning whether there is a shortage of qualified appraisers in the state;

7.  Establish and maintain a recordkeeping system approved by the Board to monitor compliance with the continuing education requirements imposed by law;

8.  Make recommendations to the Board concerning the establishment of administrative procedures for conducting disciplinary proceedings pursuant to the provisions of this act;

9.  Develop a procedure approved by the Board whereby persons aggrieved by the actions of a licensed or certified appraiser may file complaints with the Board;

10.  Annually compile and file a report with the Speaker of the House, President Pro Tempore of the Senate, and the Governor detailing the number of complaints received by the Board, the resulting number of investigations and hearings conducted and the final disposition of these matters;

11.  Prepare and file a report with the Speaker of the House, the President Pro Tempore of the Senate, and the Governor evaluating the impact of the voluntary licensure/certification program on future appraisers and recommend whether an appraiser trainee or apprenticeship program should be instituted; and

12.  Submit to the Speaker of the House, the President Pro Tempore of the Senate, and the Governor on or before January 1, 1994, a report evaluating the impact of the licensure/certification requirements imposed by this act on the appraiser and banking industry and include in the report any recommendations for amendments to the Oklahoma Certified Real Estate Appraisers Act.

Added by Laws 1991, c. 271, § 4, eff. Sept. 1, 1991.

§59-858-706.  Powers and duties of Board.

A.  The Board shall promulgate rules and regulations to implement the provisions of the Oklahoma Certified Real Estate Appraisers Act.

B.  The Board shall have the following powers and duties:

1.  To further define by regulation and with respect to each category of Oklahoma certified real estate appraisers the type of educational experience, appraisal experience, and equivalent experience that will meet the requirements of the Oklahoma Certified Real Estate Appraisers Act, as approved by the Appraisal Subcommittee;

2.  To establish the examination specifications for each category of Oklahoma certified real estate appraiser;

3.  To approve or disapprove applications for certification and issue certificates;

4.  To further define by regulation and with respect to each category of Oklahoma certified real estate appraiser, the continuing education requirements for the renewal of certification that will meet the requirements of the Oklahoma Certified Real Estate Appraisers Act as approved by the Appraisal Subcommittee;

5.  To review from time to time the standards for the development and communication of real estate appraisals provided in the Oklahoma Certified Real Estate Appraisers Act and to adopt regulations explaining and interpreting the standards;

6.  To establish administrative procedures for disciplinary proceedings conducted pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act;

7.  To censure, suspend and revoke certificates pursuant to the disciplinary proceedings provided in the Oklahoma Certified Real Estate Appraisers Act; and

8.  To perform such other functions and duties as may be necessary in carrying out the provisions of the Oklahoma Certified Real Estate Appraisers Act.

In the exercise of all powers and the performance of all duties provided in this act, the Board shall comply with the procedures provided in the Administrative Procedures Act.

C.  Actions of the Board shall not be subject to review by the Department.

D.  The members of the Board shall not be held civilly liable for any action taken in good faith by the Board in its official capacity pursuant to law unless such action is arbitrary and capricious.

Added by Laws 1990, c. 327, § 7, emerg. eff. May 31, 1990; Laws 1991, c. 271, § 5, eff. Sept. 1, 1991.

§59-858-707.  Powers and duties of Insurance Department.

The Insurance Department shall have the following powers and duties:

1.  To receive application for Oklahoma certification;

2.  To establish the administrative procedures for processing applications for Oklahoma certification;

3.  To maintain a registry of the names and addresses of people certified pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act and transmit such registry to the Appraisal Subcommittee;

4.  To retain records and all application materials submitted to it; and

5.  To assist the Board in such other manner as may be requested.

Added by Laws 1990, c. 327, § 8, emerg. eff. May 31, 1990.

§59-858-708.  Fees.

A.  The Insurance Department shall charge and collect fees not to exceed the following:

1.  Trainee Appraiser Certificate

(annually) $150.00

2.  State Licensed Appraiser

Certificate (annually) $150.00

3.  State Certified General Appraiser

Certificate (annually) $150.00

4.  State Certified Residential Appraiser

Certificate (annually) $150.00

5.  Trainee and State Licensed

Appraiser Examination $150.00

6.  State Certified General Appraiser Examination $150.00

7.  State Certified Residential Appraiser

Examination $150.00

8.  Reexamination Fee $150.00

9.  Late Fee $50.00

10.  Reinstatement Fee $50.00

11.  Duplicate for Lost or Destroyed Certificate   $5.00

12.  Temporary Practice Fee Per Appraisal  $50.00

B.  The Insurance Department shall charge and collect a Federal Registry Fee of Twenty-five Dollars ($25.00) for all state licensed, state certified residential, and state certified general appraisers.  Said fee shall be transmitted to the Federal Financial Institutions Examination Council.

Added by Laws 1990, c. 327, § 9, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 6, eff. Sept. 1, 1991; Laws 1992, c. 132, § 4, eff. Sept. 1, 1992; Laws 1994, c. 144, § 2, eff. Sept. 1, 1994; Laws 1996, c. 318, § 9, eff. July 1, 1996; Laws 2001, c. 280, § 4, eff. July 1, 2001.

§59-858-709.  Applications for certification, renewal and examination - Fees - Pledge of compliance with Board standards - Temporary appraisers - Consent to suits and actions.

A.  Applications for original certification, renewal certification and examinations shall be made in writing to the Department on forms approved by the Board.

B.  Appropriate fees, as fixed by the Department pursuant to Section 858-708 of this title, must accompany all applications for original certification, renewal certification and examination.

C.  At the time of filing an application for certification, each applicant shall sign a pledge to comply with the standards set forth in the Oklahoma Certified Real Estate Appraisers Act, and state that such applicant understands the types of misconduct for which disciplinary proceedings may be initiated against an Oklahoma certified real estate appraiser, as set forth in the Oklahoma Certified Real Estate Appraisers Act.

D.  In accordance with Section 3351 of Title 12 of the United States Code, the Board shall recognize, on a temporary basis, the certification or license of an appraiser issued by another state if:

1.  The property to be appraised is part of a federally related transaction, as defined in the federal real estate appraisal reform amendments;

2.  The appraiser's business is of a temporary nature and certified by the appraiser;

3.  The appraiser registers the temporary practice with the Board and pays fees as provided herein; and

4.  The appraiser resides in or is working out of a state that is also in compliance with Section 3351 of Title 12 of the United States Code, that recognizes, on a temporary basis, the certification or license of an Oklahoma appraiser in their state; or

5.  As otherwise approved by the Board.

E.  The applicant or any person registering with the Board for temporary practice shall file an irrevocable consent that suits and actions may be commenced against such person:

1.  In the proper court of any county of this state in which a cause of action may arise due to the person's actions as a state licensed or certified real estate appraiser; or

2.  In the county in which the plaintiff may reside.

The consent also shall stipulate and agree that service of process or pleadings on the person shall be made by service upon the Board as the person's agent and held in all courts to be as valid and binding as if personal service had been made upon the applicant in Oklahoma.  In case any processes or pleading mentioned in the case is served upon the Board, it shall be by duplicate copies, one of which shall be filed with the Board administrator and the other immediately forwarded by registered mail to the nonresident state licensed or certified real estate appraiser to whom the processes or pleadings are directed.

Added by Laws 1990, c. 327, § 10, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 7, eff. Sept. 1, 1991; Laws 1994, c. 144, § 3, eff. Sept. 1, 1994.

§59-858-710.  Classifications of certification.

A.  There shall be four classes for Oklahoma certified real estate appraisers:

1.  State Licensed Appraiser as defined by Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989;

2.  State Certified Residential Appraiser as defined by Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989;

3.  State Certified General Appraiser as defined by Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989; and

4.  Trainee Appraiser.

B.  The application for original certification, renewal certification and examination shall specify the classification of certification being applied for and previously granted.

Added by Laws 1990, c. 327, § 11, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 8, eff. Sept. 1, 1991; Laws 1992, c. 132, § 5, eff. Sept. 1, 1992; Laws 1994, c. 144, § 4, eff. Sept. 1, 1994; Laws 2001, c. 280, § 5, eff. July 1, 2001.

§59-858-711.  Areas of knowledge required for original certification.

A.  An original certification as a trainee, state licensed, state certified residential or state certified general real estate appraiser shall not be issued to any person who has not made application with the Board within ninety (90) days of having demonstrated through a written examination process that such person possesses the following:

1.  Appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing, and economic concepts applicable to real estate;

2.  Understanding of the principles of land economics, real estate appraisal processes, and of problems likely to be encountered in gathering, interpreting, and processing of data in carrying out appraisal disciplines;

3.  Understanding of the standards for the development and communication of real estate appraisals as provided in the Oklahoma Certified Real Estate Appraisers Act;

4.  Knowledge of theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal that are appropriate for the classification of certificate applied for;

5.  Knowledge of other principles and procedures as may be appropriate for the respective classifications;

6.  Basic understanding of real estate law; and

7.  Understanding of the types of misconduct for which disciplinary proceedings may be initiated against a trainee, state licensed, state certified residential or state certified general real estate appraiser, as set forth in the Oklahoma Certified Real Estate Appraisers Act.

B.  As long as the Board contracts with a private testing firm in the administration of the written examination process, the Board shall not require passing test scores which deviate from the recommendations of such private testing firm.

Added by Laws 1990, c. 327, § 12, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 9, eff. Sept. 1, 1991; Laws 1992, c. 132, § 6, eff. Sept. 1, 1992; Laws 2001, c. 280, § 6, eff. July 1, 2001.

§59-858-712.  Examination for certification - Prerequisites.

A.  State Certified General Appraiser  As a prerequisite to taking the examination for certification as a State Certified General Appraiser, an applicant shall present satisfactory evidence to the Board that such applicant has successfully completed the minimum requirement of classroom hours promulgated by the Appraiser Qualifications Board of the Appraisal Foundation of courses in subjects related to real estate appraisal from a nationally recognized appraisal organization or college or university or technology center school or private school approved by the Board and such classes shall be made available on a regional basis throughout the State of Oklahoma prior to the required examination date which must include classroom hours related to standards of professional practice.

B.  State Certified Residential Appraiser - As a prerequisite to taking the examination for certification as a State Certified Residential Appraiser, an applicant shall present satisfactory evidence to the Board that such applicant has successfully completed the minimum requirement of classroom hours promulgated by the Appraiser Qualifications Board of the Appraisal Foundation of courses in subjects related to real estate appraisal from a nationally recognized appraisal organization or college or university or technology center school or private school approved by the Board and such classes shall be made available on a regional basis throughout this state prior to the required examination date which must include classroom hours related to standards of professional practice.

C.  State Licensed Appraiser  As a prerequisite to taking the examination for certification as a State Licensed Appraiser, an applicant shall present satisfactory evidence to the Board that such applicant has successfully completed the minimum requirement of classroom hours promulgated by the Appraiser Qualifications Board of the Appraisal Foundation of courses in subjects related to real estate appraisal from a nationally recognized appraisal organization or a college or university or technology center school or private school approved by the Board and such classes shall be made available on a regional basis throughout the State of Oklahoma prior to the required examination date which must include classroom hours related to standards of professional practice.  Provided, that any appraiser who becomes state licensed prior to July 1, 2001, shall not be required to complete any additional classroom hours necessary to meet the minimum requirements of the Appraiser Qualifications Board in order to maintain certification as a state licensed appraiser.

D.  Trainee Appraiser - As a prerequisite to taking the examination for certification as a Trainee Appraiser, an applicant shall present satisfactory evidence to the Board that such applicant has successfully completed not less than seventy-five (75) classroom hours of courses in subjects related to real estate appraisal from a nationally recognized appraisal organization or a college or university or area technology center school or private school approved by the Board and such classes shall be made available on a regional basis throughout the State of Oklahoma prior to the required examination date with the cost of the classes being established by the Board which must include classroom hours related to standards of professional practice.

Added by Laws 1990, c. 327, § 13, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 10, eff. Sept. 1, 1991; Laws 1992, c. 132, § 7, eff. Sept. 1, 1992; Laws 1994, c. 144, § 5, eff. Sept. 1, 1994; Laws 2001, c. 33, § 49, eff. July 1, 2001; Laws 2001, c. 280, § 7, eff. July 1, 2001.

§59-858-713.  Experience required for certification.

A.  An original certification as a state certified general or a state certified residential or state licensed appraiser shall not be issued to any person who does not possess the equivalent of the minimum requirements of experience promulgated by the Appraisal Qualifications Board of the Appraisal Foundation in real property appraisal supported by adequate written reports or file memoranda.  Provided, there shall be no experience requirement for a trainee appraiser.  Provided, any state licensed appraiser who becomes state licensed prior to July 1, 2001, shall not be required to attain the minimum requirements of experience promulgated by the Appraiser Qualifications Board to maintain certification as a state licensed appraiser.

B.  Each applicant for certification as a state certified general or a state certified residential or state licensed appraiser shall furnish under oath a detailed listing of the real estate appraisal reports or file memoranda for each year for which experience is claimed by the applicant.  Upon request, the applicant shall make available to the Board for examination, a sample of appraisal reports which the applicant has prepared in the course of that applicant's appraisal practice.

Added by Laws 1990, c. 327, § 14, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 11, eff. Sept. 1, 1991; Laws 1992, c. 132, § 8, eff. Sept. 1, 1992; Laws 1994, c. 144, § 6, eff. Sept. 1, 1994; Laws 2001, c. 280, § 8, eff. July 1, 2001.

§59-858-714.  Term of certificate - Expiration.

The term of a certificate issued under the authority of this act shall be three (3) years from the date of issuance.  The expiration date of certificate shall appear on the certificate and no other notice of its expiration need be given to its holder.

Added by Laws 1990, c. 327, § 15, emerg. eff. May 31, 1990.

§59-858-715.  Nonresident applicants - Consent of service of process - Reciprocity agreement required.

A.  Every applicant for certification pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act who is not a resident of this state shall submit, with the application for certification, an irrevocable consent that service of process upon the applicant may be made by delivery of the process to the Secretary of State if, in an action against the applicant in a court of this state arising out of the applicant's activities as an Oklahoma certified real estate appraiser, the plaintiff cannot, in the exercise of due diligence, effect personal service upon the applicant.

B.  Nonresidents of this state may make certified appraisals in this state only if the appraiser is certified in a state with a reciprocity agreement to recognize the certification of appraisers from Oklahoma.

Added by Laws 1990, c. 327, § 16, emerg. eff. May 31, 1990.  Amended by Laws 1994, c. 144, § 7, eff. Sept. 1, 1994.

§59-858-716.  Nonresident applicants from states with substantially equivalent certification requirements.

If, in the determination by the Board, another state is deemed to have substantially equivalent certification requirements, an applicant who is certified under the laws of such other state may obtain a certificate as an Oklahoma certified real estate appraiser upon such terms and conditions as may be determined by the Board provided they are in good standing with the state in which they hold a current certification and have become a resident of Oklahoma.

Added by Laws 1990, c. 327, § 17, emerg. eff. May 31, 1990.  Amended by Laws 1994, c. 144, § 8, eff. Sept. 1, 1994.

§59-858-717.  Denial of certificate.

The Board may, in accordance with the provisions of the Oklahoma Certified Real Estate Appraisers Act relating to hearings, deny the issuance of a certificate as a trainee, state licensed, state certified residential or state certified general real estate appraiser to an applicant on any of the grounds enumerated in the Oklahoma Certified Real Estate Appraisers Act.

Added by Laws 1990, c. 327, § 18, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 12, eff. Sept. 1, 1991; Laws 1992, c. 132, § 9, eff. Sept. 1, 1992; Laws 2001, c. 280, § 9, eff. July 1, 2001.

§59-858-718.  Address of appraiser's principal place of business - Notification of change - Residence addresses.

A.  Each trainee, state licensed, state certified residential or state certified general real estate appraiser shall advise the Board of the address of that appraiser's principal place of business and all other addresses at which such appraiser is currently engaged in the business of preparing real property appraisal reports.

B.  Whenever a trainee, state licensed, state certified residential or state certified general real estate appraiser changes a place of business, that appraiser shall immediately give written notification of the change to the Board and apply for an amended certificate.

C.  Every trainee, state licensed, state certified residential or state certified general real estate appraiser shall notify the Board of that appraiser's current residence address.  Residence addresses on file with the Board are exempt from disclosure as public records.

Added by Laws 1990, c. 327, § 19, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 13, eff. Sept. 1, 1991; Laws 1992, c. 132, § 10, eff. Sept. 1, 1992; Laws 2001, c. 280, § 10, eff. July 1, 2001.

§59-858-719.  Certificate signatures and numbers.

A.  A certificate issued pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act shall bear the signatures or facsimile signatures of the members of the Board and a certificate number assigned by the Board.

B.  Each trainee, state licensed, state certified residential or state certified general real estate appraiser shall place that appraiser's certificate number adjacent to or immediately below the title Trainee Appraiser, State Licensed Appraiser, State Certified Residential Appraiser or State Certified General Appraiser when used in an appraisal report or in a contract or other instrument used by the certificate holder in conducting real property appraisal activities.

Added by Laws 1990, c. 327, § 20, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 14, eff. Sept. 1, 1991; Laws 1992, c. 132, § 11, eff. Sept. 1, 1992; Laws 2001, c. 280, § 11, eff. July 1, 2001.

§59-858-720.  Issuance of certificate to corporation, partnership, firm or group prohibited.

A.  The terms "Trainee, State Licensed, State Certified Residential or State Certified General Real Estate Appraiser" may only be used to refer to individuals who hold the license or certificate and may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation, or group; or in such manner that it might be interpreted as referring to a firm, partnership, corporation, group, or anyone other than an individual holder of the certificate.

B.  No certificate shall be issued pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act to a corporation, partnership, firm or group.  This shall not be construed to prevent a trainee, state licensed, state certified residential or state certified general real estate appraiser from signing an appraisal report on behalf of a corporation, partnership, firm or group practice.

Added by Laws 1990, c. 327, § 21, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 15, eff. Sept. 1, 1991; Laws 1992, c. 132, § 12, eff. Sept. 1, 1992; Laws 2001, c. 280, § 12, eff. July 1, 2001.

§59-858-721.  Renewal certificate - Late renewal fee.

A.  To obtain a renewal certificate as a trainee, state licensed, state certified residential or state certified general real estate appraiser, the holder of a current, valid certificate shall make application and pay the prescribed fee to the Board not earlier than one hundred twenty (120) days nor later than thirty (30) days after the expiration date of the certificate then held.  With the application for renewal, the trainee, state licensed, state certified residential or state certified general real estate appraiser shall present evidence in the form prescribed by the Board of having completed the continuing education requirements for renewal specified pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act.

B.  If a person fails to renew a certificate as a trainee, state licensed, state certified residential or state certified general real estate appraiser prior to its expiration, the person may obtain a renewal certificate by satisfying all of the requirements for renewal and by the payment of a late renewal fee.

Added by Laws 1990, c. 327, § 22, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 16, eff. Sept. 1, 1991; Laws 1992, c. 132, § 13, eff. Sept. 1, 1992; Laws 2001, c. 280, § 13, eff. July 1, 2001.

§59-858-722.  Continuing education requirements - Rules and regulations - Requirements for reinstatement.

A.  As a prerequisite to renewal of certification, a trainee, state licensed, state certified residential or state certified general real estate appraiser shall present evidence satisfactory to the Board of having met the continuing education requirements of this section.

B.  The basic continuing education requirement of renewal of certification shall be the completion by the applicant, during the immediately preceding term of certification, of the minimum number of classroom hours of instruction in courses or seminars according to the guidelines promulgated by the Appraiser Qualifications Board.  Provided, the continuing education requirement of the trainee appraiser shall be the same as that of the state licensed appraiser.

C.  In lieu of meeting the requirements of subsection B of this section, an applicant for recertification may satisfy all or part of the requirements by presenting evidence of the following:

1.  Completion of an educational program of study determined by the Board to be equivalent, for continuing education purposes, to courses approved by the Board pursuant to subsection B of this section; or

2.  Participation other than as a student in educational processes and programs approved by the Board which relate to real property appraisal theory, practices or techniques, including, but not necessarily limited to, teaching program development and preparation of textbooks, monographs, articles, and other instructional materials.

D.  The Board shall adopt regulations for implementation of the provisions of this section assuring that persons renewing their certifications as trainee, state licensed, state certified residential or state certified general real estate appraisers have current knowledge of real property appraisal theories, practices, and techniques which will provide a high degree of service and protection to those members of the public with whom they deal in a professional relationship under authority of the certification.  The regulations shall prescribe the following:

1.  Policies and procedures for obtaining Board approval of courses of instruction pursuant to subsection B of this section;

2.  Standards, policies, and procedures to be applied by the Board in evaluating applicant's claims of equivalency in accordance with subsection C of this section;

3.  Standards, monitoring methods, and systems for recording attendance to be employed by course sponsors as a prerequisite to Board approval of courses for credit.

E.  No amendment or repeal of a regulation adopted by the Board pursuant to this section shall operate to deprive a trainee, state licensed, state certified residential or state certified general real estate appraiser of credit toward renewal of certification for any course of instruction completed by the applicant prior to the amendment or repeal of the regulation which would have qualified for continuing education credit under the regulation as it existed prior to the repeal or amendment.

F.  Commencing thirty (30) days after the effective date of this act, a certification as a trainee, state licensed, state certified residential or state certified general real estate appraiser that has been revoked as a result of disciplinary action by the Board shall not be reinstated unless the applicant presents evidence of completion of the continuing education required pursuant to the provisions of the Oklahoma Real Estate Appraisers Act.  This requirement of evidence of continuing education shall not be imposed upon an applicant for reinstatement who has been required to successfully complete the examination for trainee, state licensed, state certified residential or state certified general real estate appraiser as a condition to reinstatement of certification.

Added by Laws 1990, c. 327, § 23, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 17, eff. Sept. 1, 1991; Laws 1992, c. 132, § 14, eff. Sept. 1, 1992; Laws 1994, c. 144, § 9, eff. Sept. 1, 1994; Laws 2001, c. 280, § 14, eff. July 1, 2001.

§59-858-723.  Disciplinary proceedings - Grounds - Civil judgment as basis - Complaints.

A.  The rights of any holder under a certificate as a trainee, state licensed, state certified residential or state certified general real estate appraiser may be revoked or suspended, or the holder of the certificate may be otherwise disciplined pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act, upon any of the grounds set forth in this section.  The Board may investigate the actions of a trainee, state licensed, state certified residential or state certified general real estate appraiser, and may revoke or suspend the rights of a certificate holder or otherwise discipline a trainee, state licensed, state certified residential or state certified general real estate appraiser for any of the following acts or omissions:

1.  Procuring or attempting to procure a certificate pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act by knowingly making a false statement, knowingly submitting false information, refusing to provide complete information in response to a question in an application for certification or through any form of fraud or misrepresentation;

2.  Failing to meet the minimum qualifications established pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act;

3.  Paying money other than provided for by the Oklahoma Certified Real Estate Appraisers Act to any member or employee of the Board to procure a certificate pursuant to the Oklahoma Certified Real Estate Appraisers Act;

4.  A conviction, including a conviction based upon a plea of guilty or nolo contendere, of a felony which is substantially related to the qualifications, functions, and duties of a person developing real estate appraisals and communicating real estate appraisals to others;

5.  An act or omission involving dishonesty, fraud, or misrepresentation with the intent to substantially benefit the certificate holder or another person or with the intent to substantially injure another person;

6.  Violation of any of the standards for the development or communication of real estate appraisals as provided in the Oklahoma Certified Real Estate Appraisers Act;

7.  Failure or refusal without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

8.  Negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal;

9.  Willfully disregarding or violating any of the provisions of the Oklahoma Certified Real Estate Appraisers Act or the regulations of the Board for the administration and enforcement of the provisions of the Oklahoma Certified Real Estate Appraisers Act;

10.  Accepting an appraisal assignment when the employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis or opinion, or where the fee to be paid is contingent upon the opinion, conclusion, or valuation reached, or upon the consequences resulting from the appraisal assignment;

11.  Violating the confidential nature of governmental records to which the appraiser gained access through employment or engagement as an appraiser by a governmental agency;

12.  Entry of a final civil judgment against the person on grounds of deceit, fraud, or willful or knowing misrepresentation in the making of any appraisal of real property;

13.  Violating any of the provisions in the code of ethics set forth in this act; or

14.  Failing to at any time properly identify themselves according to the specific type of certification held.

B.  In a disciplinary proceeding based upon a civil judgment, the trainee, state licensed, state certified residential or state certified general real estate appraiser shall be afforded an opportunity to present matters in mitigation and extenuation, but may not collaterally attack the civil judgment.

C.  1.  A complaint may be filed with the Board against a trainee or state licensed or state certified appraiser for any violations relating to a specific transaction of the Oklahoma Certified Real Estate Appraisers Act by any person who is the recipient of, relies upon or uses an appraisal prepared for a federally related transaction or real-estate-related financial transaction as described in Section 858-701 of this title.

2.  Any person with knowledge of any circumstances surrounding an act or omission by a trainee or state licensed or state certified appraiser involving fraud, dishonesty or misrepresentation in any real property valuation-related activity, not limited to federally related transactions, may file a complaint with the Board setting forth all facts surrounding the act or omission.

3.  A complaint may be filed against a trainee or state licensed or state certified appraiser directly by the Board, if reasonable cause exists for violations of the code of ethics set forth in this act.

4.  Any complaint filed pursuant to this subsection shall be in writing and signed by the person filing same and shall be on a form approved by the Board.  The trainee or state licensed or state certified appraiser shall be entitled to any hearings or subject to any disciplinary proceedings provided for in the Oklahoma Certified Real Estate Appraisers Act based upon any complaint filed pursuant to this subsection.

Added by Laws 1990, c. 327, § 24, emerg. eff. May 31, 1990.  Amended by Laws 1991, c. 271, § 18, eff. Sept. 1, 1991; Laws 1992, c. 132, § 15, eff. Sept. 1, 1992; Laws 1996, c. 318, § 10, eff. July 1, 1996; Laws 2001, c. 280, § 15, eff. July 1, 2001.

§59-858-724.  Notice and hearing - Subpoenas and depositions.

A.  Before suspending or revoking any certification, the subcommittee shall notify the appraiser in writing of any charges made at least thirty (30) days prior to the date set for the hearing and shall afford the appraiser an opportunity to be heard in person or by counsel.

B.  The written notice may be served either personally or sent by registered or certified mail to the lastknown business and/or residence address of the appraiser.

C.  The Board shall have the power to subpoena and issue subpoenas duces tecum and to bring before it any person in this state, or to take testimony by deposition, in the same manner as prescribed by law in judicial proceedings in the courts of this state.

Added by Laws 1990, c. 327, § 25, emerg. eff. May 31, 1990.

§59-858-725.  Findings of fact - Final decision and order - Review.

A.  The hearing on the charges shall be at a time and place prescribed by the Board and in accordance with the provisions of the Administrative Procedures Act.

B.  If the Board determines that an Oklahoma certified appraiser is guilty of a violation of any of the provisions of the Oklahoma Certified Real Estate Appraisers Act, it shall prepare a finding of fact and recommend that the appraiser be reprimanded or that his certification be suspended or revoked.  The decision and order of the Board shall be final.

C.  Any final decision or order of the Board shall be reviewable by a court of appropriate jurisdiction in accordance with the provisions of the Administrative Procedures Act.

Added by Laws 1990, c. 327, § 26, emerg. eff. May 31, 1990.

§59-858-726.  Uniform Standards of Professional Appraisal Practice - Compliance required.

An Oklahoma certified real estate appraiser must comply with the Uniform Standards of Professional Appraisal Practice, as approved by the Appraisal Subcommittee when involved in a federally related transaction or a real estate-related financial transaction of the agencies, instrumentalities and federally recognized entities as defined and recognized by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, or when both the appraiser and user of appraisal services agree in writing that the work product is an appraisal, or when a written appraisal states that it is in compliance with the Uniform Standards of Professional Appraisal Practice.

Added by Laws 1990, c. 327, § 27, emerg. eff. May 31, 1990.  Amended by Laws 1996, c. 318, § 11, eff. July 1, 1996.

§59-858-727.  Employment of certified real estate appraiser - Compliance with Act.

A client or employer may retain or employ an Oklahoma certified real estate appraiser to act as a disinterested third party in rendering an unbiased estimate of value or analysis.  A client or employer may also retain or employ an Oklahoma certified real estate appraiser to provide specialized services to facilitate the client's or employer's objectives.  In either case, the appraisal and the appraisal report must comply with the provisions of this act.

Added by Laws 1990, c. 327, § 28, emerg. eff. May 31, 1990.

§59-858-728.  Contingent fees.

A.  An Oklahoma certified real estate appraiser may not accept a fee for an appraisal assignment, as defined in the Oklahoma Certified Real Estate Appraisers Act, that is contingent upon the appraiser reporting a predetermined estimate, analysis or opinion or is contingent upon the opinion, conclusion or valuation reached, or upon the consequences resulting from the appraisal assignment.

B.  An Oklahoma certified real estate appraiser who enters into an agreement to perform specialized services, as defined in the Oklahoma Certified Real Estate Appraisers Act, may be paid a fixed fee or a fee that is contingent on the results achieved by the specialized services.

C.  If an Oklahoma certified real estate appraiser enters into an agreement to perform specialized services for a contingent fee, this fact shall be clearly stated in each written and oral report.  In each written report, this fact shall be clearly stated in a prominent location in such report and also in each letter of transmittal and in the certification statement made by the appraiser in such report.

Added by Laws 1990, c. 327, § 29, emerg. eff. May 31, 1990.

§59-858-729.  Retention of records - Inspection by Board.

A.  An Oklahoma certified real estate appraiser shall retain for five (5) years, originals or true copies of all written contracts engaging that appraiser's services for real property appraisal work, and all reports and supporting data assembled and formulated by the appraiser in preparing the reports.

B.  This fiveyear period for retention of records is applicable to each engagement of the services of the appraiser and shall commence upon the date of the submittal of the appraisal to the client unless, within such fiveyear period, the appraiser is notified that the appraisal or report is involved in litigation, in which event the fiveyear period for the retention of records shall commence upon the date of the final disposition of such litigation.

C.  All records required to be maintained pursuant to the provisions of the Oklahoma Certified Real Estate Appraisers Act shall be made available by the Oklahoma certified real estate appraiser for inspection and copying by the Board on reasonable notice to the appraiser.

Added by Laws 1990, c. 327, § 30, emerg. eff. May 31, 1990.

§59-858-730.  Oklahoma Certified Real Estate Appraisers Revolving Fund.

There is hereby created the "Oklahoma Certified Real Estate Appraisers Revolving Fund".  The fund shall consist of all monies, other than appropriated monies, received by the Department from fees collected.  The fund shall be a continuing fund not subject to fiscal year limitations and shall be subject to the administrative direction of the Department.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims made to the Director of State Finance.  Monies may be expended for the operating expenses of the Department and the Board and shall be made pursuant to the laws of this state.

Added by Laws 1990, c. 327, § 31, emerg. eff. May 31, 1990.

§59-858-731.  Repealed by Laws 1992, c. 132, § 16, eff. Sept. 1, 1992.

§59-858-732.  Code of ethics.

A.  All appraisers certified or licensed pursuant to the Oklahoma Certified Real Estate Appraisers Act must conduct all real property valuations in conformance with the following:

1.  An appraiser must perform ethically and competently and not engage in conduct that is unlawful, unethical or improper.  An appraiser who could reasonably be perceived to act as a disinterested third party in rendering an unbiased real property valuation must perform assignments with impartiality, objectivity and independence and without accommodation of personal interests;

2.  The acceptance of compensation that is contingent upon the reporting of a predetermined value or a direction in value that favors the cause of the client, the amount of the value estimate, the attainment of a stipulated result or the occurrence of a subsequent event is unethical;

3.  The payment of undisclosed fees, commissions or things of value in connection with the procurement of real property valuation assignments is unethical;

4.  Advertising for or soliciting appraisal assignments in a manner which is false, misleading or exaggerated is unethical; and

5.  An appraiser must protect the confidential nature of the appraiser-client relationship.

B.  Although this code of ethics is based upon the ethics provisions of the Uniform Standards of Professional Appraisal Practice, it is not the intent of the Legislature to incorporate the standards set forth in the Uniform Standards of Professional Appraisal Practice.

Added by Laws 1996, c. 318, § 12, eff. July 1, 1996.

§59887.1.  Short title.

This act shall be known as the "Physical Therapy Practice Act".

Laws 1965, c. 153, § 1, emerg. eff. May 26, 1965.

§59-887.2.  Definitions.

As used in the Physical Therapy Practice Act:

1.  "Physical therapy" means the use of selected knowledge and skills in planning, organizing and directing programs for the care of individuals whose ability to function is impaired or threatened by disease or injury, encompassing preventive measures, screening, tests in aid of diagnosis by a licensed doctor of medicine, osteopathy, chiropractic, dentistry or podiatry, or a physician assistant, and evaluation and invasive or noninvasive procedures with emphasis on the skeletal system, neuromuscular and cardiopulmonary function, as it relates to physical therapy.  Physical therapy includes screening or evaluations performed to determine the degree of impairment of relevant aspects such as, but not limited to, nerve and muscle function including transcutaneous bioelectrical potentials, motor development, functional capacity and respiratory or circulatory efficiency.  Physical therapy also includes physical therapy treatment performed upon referral by a licensed doctor of medicine, osteopathy, dentistry, chiropractic or podiatry, or a physician assistant including, but not limited to, exercises for increasing or restoring strength, endurance, coordination and range of motion, stimuli to facilitate motor activity and learning, instruction in activities of daily living and the use of assistive devices and the application of physical agents to relieve pain or alter physiological status.  The use of roentgen rays and radium for diagnostic or therapeutic purposes, the use of electricity for surgical purposes, including cauterization and colonic irrigations are not authorized under the term "physical therapy" as used in this chapter;

2.  "Physical therapist assistant" means a person who assists in the practice of physical therapy subject to the direction and supervision of a licensed physical therapist, who meets all the educational requirements, and who is licensed pursuant to the provisions of the Physical Therapy Practice Act;

3.  "Licensed physical therapist" means a person who is licensed as required in the Physical Therapy Practice Act and who regularly practices physical therapy;

4.  "Board" means the State Board of Medical Licensure and Supervision; and

5.  "Committee" means the Physical Therapy Committee.

Added by Laws 1965, c. 153, § 2, emerg. eff. May 26, 1965.  Amended by Laws 1969, c. 345, § 1; Laws 1987, c. 13, § 1, eff. July 1, 1987; Laws 1987, c. 118, § 44, operative July 1, 1987; Laws 2001, c. 385, § 5, eff. Nov. 1, 2001.

§59887.3.  License requirements.

No person shall designate himself as a physical therapist or physical therapist assistant, nor practice, nor hold himself out to the public as being able to practice physical therapy in this state, unless licensed in accordance with the provisions of the Physical Therapy Practice Act.  The Physical Therapy Practice Act shall not prohibit or prevent any person licensed in the healing arts in this state from engaging in the practice for which he is duly licensed.

Amended by Laws 1987, c. 13, § 2, eff. July 1, 1987.

§59-887.4.  Physical Therapy Committee - Membership - Powers and duties.

A.  There is hereby established a Physical Therapy Committee to assist the State Board of Medical Licensure and Supervision in conducting examinations for applicants and to advise the Board on all matters pertaining to the licensure, education, and continuing education of physical therapists and physical therapist assistants and the practice of physical therapy.

B.  1.  The Physical Therapy Committee shall consist of five (5) members who shall be appointed by the State Board of Medical Licensure and Supervision as follows:

a. three members shall be licensed physical therapists,

b. one member shall be a licensed physical therapist assistant, and

c. one member shall be a lay person.

2.  Except for the lay appointee, each appointee shall be selected from a list of three persons submitted for each vacancy by the Oklahoma Chapter of the American Physical Therapy Association.

a. Members serving on the Committee on the effective date of this act may continue serving until expiration of their terms of office and may be reappointed if eligible pursuant to the provisions of this act.  Members of the original Physical Therapy Committee shall have been appointed for staggered terms of one (1), two (2), and three (3) years, respectively.  Terms of office of each appointed member shall expire July 1 of that year in which they expire regardless of the calendar date when such appointments were made.  Subsequent appointments shall be made for a term of three (3) years or until their successors are appointed and qualified.

b. The lay member and physical therapist assistant member initially appointed to fill the two new positions created pursuant to this act shall be appointed for staggered terms of office which will expire July 1, 1998, and July 1, 1999.  Thereafter, members appointed to these positions shall serve for terms of three (3) years or until their successors are appointed and qualified.

c. Vacancies shall be filled by the Board in the same manner as the original appointment.

3.  Each member of the Committee shall be a resident of this state.  The physical therapist and physical therapist assistant members shall be licensed pursuant to the Physical Therapy Practice Act for at least three (3) years prior to appointment to the Committee.  The lay member shall not be a physical therapist or a licensed health care professional or be related by adoption, blood, or marriage within the third degree of consanguinity to a physical therapist or a licensed health care professional.

4.  Members of the Committee shall be reimbursed for all actual and necessary expenses incurred in the performance of duties required by the Physical Therapy Practice Act in accordance with the provisions of the State Travel Reimbursement Act.

C.  The Committee shall have the power and duty to:

1.  Assist in selecting and conducting examinations for licensure, and in determining which applicants successfully passed such examination;

2.  Advise the Board on all matters pertaining to the licensure, education, and continuing education requirements for, and practice of physical therapy in this state;

3.  Maintain a current list of approved schools of physical therapy and physical therapist assistants; and

4.  Assist and advise in all hearings involving physical therapists or physical therapist assistants who are deemed to be in violation of the Physical Therapy Practice Act.

Added by Laws 1965, c. 153, § 4, emerg. eff. May 26, 1965.  Amended by Laws 1969, c. 345, § 3; Laws 1985, c. 178, § 37, operative July 1, 1985; Laws 1987, c. 13, § 3, eff. July 1, 1987; Laws 1987, c. 118, § 45, operative July 1, 1987; Laws 1997, c. 126, § 1.

§59887.5.  Powers and duties of Board.

The State Board of Medical Examiners shall have the power and duty to:

1.  Promulgate the rules and regulations necessary for the performance of its duties pursuant to the provisions of the Physical Therapy Practice Act;

2.  Determine, as recommended by the Committee, the qualifications of applicants for licensure, conduct all examinations, and determine which applicants successfully passed such examinations;

3.  Issue a license to each applicant who passes the examination in accordance with standards promulgated by the Board pursuant to the Physical Therapy Practice Act, and who is otherwise in compliance with the Physical Therapy Practice Act.  A license shall also be issued to persons who qualify for such license pursuant to the provisions of Sections 887.9 and 887.10 of this title.  Said licenses shall be subject to annual renewal as provided by the Physical Therapy Practice Act;

4.  Make such investigations and inspections as are necessary to ensure compliance with the Physical Therapy Practice Act and the rules and regulations of the Board promulgated pursuant to the act;

5.  Conduct hearings as required by the provisions of the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes;

6.  Report to the district attorney having jurisdiction or the Attorney General any act committed by any person which may constitute a misdemeanor pursuant to the provisions of the Physical Therapy Practice Act;

7.  Initiate prosecution and civil proceedings;

8.  Suspend, revoke or deny the license of any physical therapist and physical therapist assistant for violation of any provisions of the Physical Therapy Practice Act or rules and regulations promulgated by the Board pursuant to this act;

9.  Maintain a record listing the name of each physical therapist and physical therapist assistant licensed in this state;

10.  Compile a list of physical therapists and physical therapist assistants licensed to practice in this state.  Said list shall be available to any person upon application to the Board and the payment of such fee as determined by the Board for the reasonable expense thereof pursuant to the provisions of the Physical Therapy Practice Act; and

11.  Make such expenditures and employ such personnel as it may deem necessary for the administration of the provisions of the Physical Therapy Practice Act.

Amended by Laws 1987, c. 13, § 4, eff. July 1, 1987.

§59-887.6.  Qualifications for license.

A.  Except as otherwise provided by law, to be eligible for licensure as a physical therapist or physical therapist assistant pursuant to the provisions of the Physical Therapy Practice Act an applicant shall:

1.  Be of good moral character; and

2.  Pass an examination based on standards promulgated by the State Board of Medical Licensure and Supervision pursuant to the Physical Therapy Practice Act which shall include a written examination testing the knowledge of the applicant on:

a. the basic and clinical sciences as they relate to physical therapy theory and physical therapy procedures, and

b. such other subjects as the Board may deem necessary to test the applicant's fitness to practice physical therapy or as a physical therapist assistant.  Examinations shall be held within this state at least once per year, at such time and place as the Board shall determine.

B.  1.  In addition to the requirements provided by subsection A of this section, and except as provided in paragraph 2 of this subsection or subsection D of this section, an applicant for a license to practice as a physical therapist shall have graduated from a school of physical therapy approved by a national accrediting body which has been recognized by the Board.

2.  An applicant for a license to practice as a physical therapist who has been educated through a program or school of physical therapy which is or has been sponsored by a branch of the armed forces of the United States may be licensed as a physical therapist if the Board determines that the education of the applicant is substantially equivalent to, or exceeds, the requirements of accredited educational programs.

C.  1.  In addition to the requirements provided by subsection A of this section, and except as provided in paragraph 2 of this subsection, an applicant for a license to practice as a physical therapist assistant shall have graduated from an approved program for physical therapist assistants consisting of at least a two-year program approved by a national accrediting body which has been recognized by the Board.  An approved course of study shall include such elementary and intermediate courses in the anatomical, biological, and physical sciences as may be determined by the Board.

2.  An applicant for a license to practice as a physical therapist assistant who has been educated through a program for physical therapist assistants which is or has been sponsored by a branch of the armed forces of the United States may be licensed as a physical therapist assistant if the Board determines that the education of the applicant is substantially equivalent to, or exceeds, the requirements of accredited educational programs.

D.  1.  Except as otherwise provided by paragraph 2 of this subsection, an applicant for licensure as a physical therapist who has been educated in physical therapy outside the United States shall meet the following qualifications:

a. be of good moral character,

b. have completed the application process,

c. provide satisfactory evidence that their education is substantially equivalent to the requirements of physical therapists educated in accredited educational programs as determined by the Board.  If the Board determines that a foreign-educated applicant's education is not substantially equivalent, it may require completion of additional course work before proceeding with the application process,

d. provide written proof that the school of physical therapy education is recognized by its own ministry of education,

e. provide written proof of authorization to practice as a physical therapist without limitations in the country where the professional education occurred,

f. provide proof of legal authorization to reside and seek employment in the United States or its territories,

g. have their educational credentials evaluated by a Board-approved credential evaluation agency,

h. have passed the Board-approved English proficiency examinations if their native language is not English,

i. have participated in an interim supervised clinical practice period prior to licensure, which may be waived at the discretion of the Board, if:

(1) the applicant for licensure is able to verify the successful completion of one (1) year of clinical practice in the United States or the District of Columbia, or

(2) the applicant is able to document exceptional expertise acceptable to the Board in the fields of research, education, or clinical practice, and

j. have successfully passed the national examination approved by the Board.

2.  If the foreign-educated physical therapist applicant is a graduate of a CAPTE-accredited physical therapy education program, requirements in subparagraphs c, d, g and i of paragraph 1 of this subsection may be waived.

E.  When a foreign-educated applicant satisfies the qualifications for licensure set forth in subparagraphs a through h of paragraph 1 of subsection D of this section, prior to licensure the Board shall issue an interim permit to the applicant for the purpose of participating in a supervised clinical practice period.  The time period of an interim permit shall not be less than ninety (90) days nor more than six (6) months.  An interim permit holder, to the satisfaction of the Board, shall complete a period of clinical practice under the continuous and immediate supervision of a physical therapist who holds an unrestricted license issued pursuant to the Physical Therapy Practice Act in a facility approved by the Board.

Added by Laws 1965, c. 153, § 6, emerg. eff. May 26, 1965.  Amended by Laws 1969, c. 345, § 5; Laws 1987, c. 13, § 5, eff. July 1, 1987; Laws 1997, c. 126, § 2.

§59887.7.  Application for licenses  Fees.

Any person intending to practice as a physical therapist or physical therapist assistant in this state shall apply to the Board in writing.  Such application shall be on a form and in a manner prescribed by the Board and shall request such information from the applicant as will indicate to the Board the applicant's qualifications to take the required examination or otherwise comply with the provisions of the Physical Therapy Practice Act.  An application to the Board to practice as a physical therapist or a physical therapist assistant shall be accompanied by a fee as required by the provisions of the Physical Therapy Practice Act. Said fee shall not be refundable.

Amended by Laws 1987, c. 13, § 6, eff. July 1, 1987.

§59887.8.  Issuance of license  Reexamination.

The Board shall issue an appropriate license to each applicant who successfully passes the examination in accordance with standards promulgated by the Board and who otherwise complies with the provisions of the Physical Therapy Practice Act.

Any applicant who fails to pass the examination may request to retake the examination in accordance with standards established by the Board.

Amended by Laws 1987, c. 13, § 7, eff. July 1, 1987.

§59887.9.  License without examination.

Upon payment to the Board of a fee as provided by the Physical Therapy Practice Act, and submission of a written application on forms provided by the Board, the Board may issue a license without examination to any person who is licensed or otherwise registered as a physical therapist by another state or any territory of the United States which has substantially the same standards for licensure as are required by this state pursuant to the provisions of the Physical Therapy Practice Act.

Amended by Laws 1987, c. 13, § 8, eff. July 1, 1987.

§59887.10.  Temporary permit without examination.

A.  Upon proper application to the Board, and payment of the fee required by the provisions of the Physical Therapy Practice Act, the Board shall issue without examination a temporary permit to practice physical therapy or to practice as a physical therapist assistant in this state for a period of not to exceed one (1) year to any person who meets the qualifications required for applicants to take the examination and who submits satisfactory evidence to the Board that such applicant is in this state on a temporary basis to assist in a case of medical emergency or to engage in a special physical therapy project.  The Board may shorten the term of the temporary permit for less than one (1) year.

B.  Upon proper application and payment of fees, the Board may issue a temporary permit to a person who has applied for a license pursuant to the provisions of Section 887.7 of this title, and who is eligible to take the examination pursuant to the provisions of the Physical Therapy Practice Act.  Such temporary permit shall be available to an applicant only with respect to his first application for licensure.  Such permit shall expire upon notice that the applicant has or has not passed the examination.

Amended by Laws 1987, c. 13, § 9, eff. July 1, 1987.

§59-887.12.  Renewal of licenses.

A.  1.  Except as otherwise provided by the Physical Therapy Practice Act, all licenses shall expire on January 31 of each year.  A license may be renewed during the month of January of each year upon:

a. application,

b. evidence of satisfactory completion of a program of continuing education or of alternative requirements, as required by the State Board of Medical Licensure and Supervision pursuant to subsection B of this section, and

c. payment of fees.

2.  Applications for renewal of licensure shall be sent by the Board to all licensed physical therapists and physical therapist assistants at their last-known address.  Failure to renew a license three (3) months after notification shall effect a forfeiture of the license granted pursuant to the provisions of the Physical Therapy Practice Act.  Upon recommendation of the Board, a lapsed license may be revived upon the payment of all unpaid registration fees and pursuant to such rules as may be promulgated by the Board.

3.  A physical therapist or physical therapist assistant who fails to apply for a renewal of a license for five (5) years may renew the license by complying with the provisions of the Physical Therapy Practice Act relating to the issuance of an original license.

B.  For physical therapists and physical therapist assistants, the Board shall establish by rule the requirements for:

1.  A program of continuing education; and

2.  Alternative requirements to establish continuing competence to practice.

The Board shall also establish by rule the minimum hours of continuing education needed to satisfy these requirements.  In establishing these requirements, the Board shall consider any existing programs of continuing education currently being offered to licensed physical therapists or physical therapist assistants.

Added by Laws 1965, c. 153, § 12, emerg. eff. May 26, 1965.  Amended by Laws 1969, c. 345, § 8; Laws 1987, c. 13, § 10, eff. July 1, 1987; Laws 1997, c. 126, § 3.

§59-887.13.  Refusal, suspension or revocation of license.

The Board may refuse to issue or renew, or may suspend or revoke a license to any person, after notice and hearing in accordance with rules and regulations promulgated pursuant to the Physical Therapy Practice Act and the provisions of the Administrative Procedures Act of the Oklahoma Statutes who has:

1.  Practiced physical therapy other than under the referral of a physician, surgeon, dentist, chiropractor or podiatrist duly licensed to practice medicine or surgery or in the case of practice as a physical therapist assistant, has practiced other than under the direction of a licensed physical therapist;

2.  Treated or attempted to treat ailments or other health conditions of human beings other than by physical therapy as authorized by the Physical Therapy Practice Act;

3.  Failed to refer patients to other health care providers if symptoms are known to be present for which physical therapy treatment is inadvisable or if symptoms indicate conditions for which treatment is outside the standards of practice as specified in the rules and regulations promulgated by the Board pursuant to the provisions of the Physical Therapy Practice Act;

4.  Used drugs, narcotics, medication, or intoxicating liquors to an extent which affects the professional competency of the applicant or licensee;

5.  Been convicted of a felony or of a crime involving moral turpitude;

6.  Obtained or attempted to obtain a license as a physical therapist or physical therapist assistant by fraud or deception;

7.  Been grossly negligent in the practice of physical therapy or in acting as a physical therapist assistant;

8.  Been adjudged mentally incompetent by a court of competent jurisdiction and has not subsequently been lawfully declared sane;

9.  Been guilty of conduct unbecoming a person licensed as a physical therapist or physical therapist assistant or guilty of conduct detrimental to the best interests of the public or his profession;

10.  Been guilty of any act in conflict with the ethics of the profession of physical therapy; or

11.  Had his license suspended or revoked in another state.

Amended by Laws 1987, c. 13, § 11, eff. July 1, 1987.

§59887.14.  Titles and abbreviations.

Any person holding a license pursuant to the provisions of the Physical Therapy Practice Act as a physical therapist may use the title "Physical Therapist", "Registered Physical Therapist", or "Licensed Physical Therapist", or the letters "P.T.", "R.P.T.", or "L.P.T.", as authorized by the license obtained from the Board.

Amended by Laws 1987, c. 13, § 12, emerg. eff. July 1, 1987.

§59887.15.  Obtaining license by misrepresentations  Penalty.

Any person who obtains, or attempts to obtain, licensure as a physical therapist or physical therapist assistant by any willful misrepresentation, grossly negligent misrepresentation, or any fraudulent misrepresentation, upon conviction, shall be guilty of a misdemeanor and shall be punished as required by the provisions of the Physical Therapy Practice Act.

Amended by Laws 1987, c. 13, § 13, eff. July 1, 1987.

§59887.16.  Misrepresentations  Penalties and actions.

A.  No person shall advertise, in any manner, or otherwise represent himself as a physical therapist or physical therapist assistant or as a provider of physical therapy services unless such person is licensed pursuant to the provisions of the Physical Therapy Practice Act.

B.  Any person who violates any provision of the Physical Therapy Practice Act shall be found guilty of a misdemeanor and upon conviction shall be subject to punishment pursuant to the provisions of Section 491 of this title and to one or more of the following actions which may be taken by the State Board of Medical Examiners in consultation with the Physical Therapy Committee:

1.  Revocation of license;

2.  Suspension of license not to exceed six (6) months from the date of hearing;

3.  Invocation of restrictions in the form of probation as defined by the Board; or

4.  For emergency situations where the question of continued right to practice is a threat to public welfare, utilization of procedures as outlined in Section 481 et seq. of this title regarding physicians.

Added by Laws 1965, c. 153, § 16, emerg. eff. May 26, 1985.  Amended by Laws 1987, c. 13, § 14, eff. July 1, 1987.

§59-887.17.  Referrals by physicians and surgeons - Exceptions.

A.  1.  Any person licensed under this act as a physical therapist or physical therapist assistant shall treat human ailments by physical therapy only under the referral of a person licensed as a physician or surgeon with unlimited license and Doctors of Dentistry, Chiropractic and Podiatry, with those referrals being limited to their respective areas of training and practice; provided, however, a physical therapist may provide services within the scope of physical therapy practice without a physician referral to children who receive physical therapy services pursuant to the Individuals with Disabilities Education Improvement Act of 2004, as may be amended, and the Rehabilitation Act of 1973, Section 504, as may be amended.  Provided further, a plan of care developed by a person authorized to provide services within the scope of the Physical Therapy Practice Act shall be deemed to be a prescription for purposes of providing services pursuant to the provisions of the Individuals with Disabilities Education Improvement Act of 2004, as may be amended, and Section 504 of the Rehabilitation Act of 1973, as may be amended.

2.  Nothing in this act shall prevent a physical therapist from performing screening and educational procedures within the scope of physical therapy practice without a physician referral.

3.  Nothing in this act shall be construed as authorization for a physical therapist or physical therapist assistant to practice any branch of the healing art.

4.  Any person violating the provisions of this act shall be guilty of a misdemeanor as per Section 887.16 of this title.

B.  1.  The provisions of this act are not intended to limit the activities of persons legitimately engaged in the nontherapeutic administration of baths, massage, and normal exercise.

2.  This act shall not prohibit students who are enrolled in schools of physical therapy approved by the State Board of Medical Licensure and Supervision from performing such work as is incidental to their course of study; nor shall it prevent any student in any recognized school of the healing art in carrying out prescribed courses of study; provided such school is a recognized institution by the statutes of Oklahoma, and its practitioners are duly licensed as prescribed by law.

3.  Nothing in this act shall apply to any person employed by an agency, bureau, or division of the federal government while in the discharge of official duties, however, if such individual engages in the practice of physical therapy outside the line of official duty, the individual must be licensed as herein provided.

Added by Laws 1965, c. 153, § 17, emerg. eff. May 26, 1965.  Amended by Laws 1969, c. 345, § 11; Laws 1987, c. 13, § 16, eff. July 1, 1987; Laws 1987, c. 236, § 196, emerg. eff. July 20, 1987; Laws 2003, c. 135, § 1, eff. Nov. 1, 2003; Laws 2004, c. 543, § 6, eff. July 1, 2004; Laws 2005, c. 84, § 1, eff. Nov. 1, 2005.

§59887.18.  Fees.

The Board shall prescribe and publish, in the manner established by its rules and regulations, fees in the amounts determined by the Board but not exceeding the following maximum amounts unless cost justification is present:

Physical Therapist Examination ..................$150.00

Physical Therapist Assistant Examination ........$100.00

Physical Therapist License

and renewal thereof ........................... $50.00

Physical Therapist Assistant License

and renewal thereof ..........................  $35.00

Temporary Permit .................................$25.00

Added by Laws 1987, c. 13, § 15, eff. July 1, 1987.

§59888.1.  Short title.

This act shall be known and cited as the "Occupational Therapy Practice Act".

Added by Laws 1984, c. 119, § 1, eff. Nov. 1, 1984.

§59888.2.  Purpose.

In order to safeguard the public health, safety and welfare, to protect the public from being misled by incompetent and unauthorized persons, to assure the highest degree of professional conduct on the part of occupational therapists and occupational therapy assistants, and to assure the availability of occupational therapy services of high quality to persons in need of such services, it is the purpose of this act to provide for the regulation of persons offering occupational therapy services to the public.

Added by Laws 1984, c. 119, § 2, eff. Nov. 1, 1984.

§59888.3.  Definitions.

As used in this act:

1.  "Occupational therapy" is a health profession for which practitioners provide assessment, treatment, and consultation through the use of purposeful activity with individuals who are limited by or at risk of physical illness or injury, psychosocial dysfunction, developmental or learning disabilities, poverty and cultural differences or the aging process, in order to maximize independence, prevent disability, and maintain health.  Specific occupational therapy services include but are not limited to the use of media and methods such as instruction in daily living skills and cognitive retraining, facilitating selfmaintenance, work and leisure skills, using standardized or adapted techniques, designing, fabricating, and applying selected orthotic equipment or selective adaptive equipment with instructions, using therapeutically applied creative activities, exercise, and other media to enhance and restore functional performance, to administer and interpret tests which may include sensorimotor evaluation, psychosocial assessments, standardized or nonstandardized tests, to improve developmental skills, perceptual motor skills, and sensory integrative function, and to adapt the environment for the handicapped. These services are provided individually, in groups, or through social systems;

2.  "Occupational therapist" means a person licensed to practice occupational therapy pursuant to the provisions of this act;

3.  "Occupational therapy assistant" means a person licensed to provide occupational therapy treatment under the general supervision of a licensed occupational therapist;

4.  "Occupational therapy aide" means a person who assists in the practice of occupational therapy and whose activities require an understanding of occupational therapy, but do not require the technical or professional training of an occupational therapist or occupational therapy assistant;

5.  "Board" means the State Board of Medical Licensure and Supervision;

6.  "Person" means any individual, partnership, unincorporated organization, or corporate body, except only an individual may be licensed pursuant to the provisions of this act; and

7.  "Committee" means the Oklahoma Occupational Therapy Advisory Committee.

Added by Laws 1984, c. 119, § 3, eff. Nov. 1, 1984. Amended by Laws 1987, c. 118, § 46, operative July 1, 1987.

§59-888.4.  License required - Application of act - Plan of care.

A.  No person shall practice occupational therapy or hold himself or herself out as an occupational therapist, or as being able to practice occupational therapy, or to render occupational therapy services in this state unless he or she is licensed in accordance with the provisions of this act.  The licensing provisions of this act shall not be applicable to a person who assists in the practice of occupational therapy as an occupational therapy aide.

B.  The provisions of this act shall not be construed to authorize occupational therapists or occupational therapy assistants to practice medicine and surgery within the meaning of Section 492 of Title 59 of the Oklahoma Statutes.

C.  Notwithstanding any other provisions of this act, a plan of care developed by a person authorized to provide services within the scope of the Occupational Therapy Practice Act shall be deemed to be a prescription for purposes of providing services pursuant to the provisions of the Individuals with Disabilities Education Act, Amendment of 1997, Public Law 105-17, and Section 504 of the Rehabilitation Act of 1973.

Added by Laws 1984, c. 119, § 4, eff. Nov. 1, 1984.  Amended by Laws 2004, c. 543, § 7, eff. July 1, 2004.

§59888.5.  Practices, services and activities not prohibited.

Nothing in this act shall be construed to prevent or restrict the practice, services, or activities of:

1.  Any persons of other licensed professions or personnel supervised by licensed professions in this state from performing work incidental to the practice of their profession or occupation, if that person does not represent himself as an occupational therapist or occupational therapy assistant;

2.  Any person employed as an occupational therapist or occupational therapy assistant by the Government of the United States if such person provides occupational therapy solely under the direction or control of the organization by which he is employed;

3.  Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited educational program if such activities and services constitute a part of a supervised course of study, if such a person is designated by a title which clearly indicates his status as a student or trainee;

4.  Any person fulfilling the supervised field work experience requirements of Section 6 of this act, if such activities and services constitute a part of the experience necessary to meet the requirements of that section;

5.  Any person performing occupational therapy services in this state, if services are performed for no more than ninety (90) days in a calendar year in association with an occupational therapist licensed pursuant to the provisions of this act, if:

a. such person is licensed according to the laws of another state which has licensure requirements equal to or surpassing the requirements of this act, or

b. such person is certified as an occupational therapist registered (O.T.R.) or a certified occupational therapy assistant (C.O.T.A.), by the American Occupational Therapy Association;

6.  Any person employed or working under the direct supervision of an occupational therapist as an occupational therapy aide; or

7.  A certified recreational therapist in the area of play and leisure.

Added by Laws 1984, c. 119, § 5, eff. Nov. 1, 1984.

§59888.6.  Application for license  Information required.

An applicant applying for a license as an occupational therapist or as an occupational therapy assistant shall file written application on forms provided by the Board, as recommended by the Committee, showing to the satisfaction of the Board that he meets the following requirements:

1.  Residence:  Applicants need not be a resident of this state;

2.  Character:  Applicants shall be of good moral character;

3.  Education:  Applicants shall present evidence satisfactory to the Board of having successfully completed the academic requirements of an educational program in occupational therapy recognized by the Board, with concentration in biological or physical science, psychology and sociology, and with education in selected manual skills.  For an occupational therapist the educational program shall be accredited by the Committee on Allied Health Education and Accreditation/American Medical Association in collaboration with the American Occupational Therapy Association. For an occupational therapy assistant, such a program shall be approved by the American Occupational Therapy Association;

4.  Experience:  Applicants shall submit to the Board evidence of having successfully completed a period of supervised field work experience at a recognized educational institution or a training program approved by the educational institution where he met the academic requirements.  For an occupational therapist, a minimum of six (6) months of supervised field work experience is required.  For an occupational therapy assistant, a minimum of two (2) months of supervised field work experience is required;

5.  Examination:  Applicants shall submit to the Board evidence of having successfully completed an examination as provided for in Section 7 of this act.

Added by Laws 1984, c. 119, § 6, eff. Nov. 1, 1984.

§59888.7.  Application for license  Form  Examination and reexamination.

A.  A person applying for a license shall demonstrate his eligibility in accordance with the requirements of Section 6 of this act and shall make application for examination upon a form in such a manner as the Board shall prescribe.  A person who fails the examination may make reapplication for reexamination accompanied by the prescribed fee.

B.  Each applicant for licensure pursuant to the provisions of this act shall be examined by written examination to test his knowledge of the basic and clinical sciences relating to occupational therapy and occupational theory and practice, including the application of professional skills and judgment in the utilization of occupational therapy techniques and methods and such other subjects as the Board may deem useful to determine the applicant's fitness to practice.  The Board shall approve an examination and establish standards for acceptable practice.

C.  Applicants for licensure shall be examined at a time and place as the Board may determine.  Applicants must pass the examination by a score determined by the Board. Examinations shall be given at least two times each year at such places as the Board may determine.

D.  In case of failure of any examination the applicant shall have the privilege of a second examination on payment of the regular fees.  In case of a second failure, the applicant shall be eligible for the third examination, but shall, in addition to the requirements for previous examinations have to wait a specific period as determined by the Board, not to exceed one (1) year, before reexamination.  The waiting period may include completion of academic or clinical work as prescribed by rules promulgated by the Board.  A temporary license may be issued pursuant to the provisions of Section 8 of this act.  Further testing shall be at the discretion of the Board.

E.  Applicants shall be given their examination scores in accordance with such rules and regulations as the Board may establish.

Added by Laws 1984, c. 119, § 7, eff. Nov. 1, 1984.

§59888.8.  Waiver of examination, education or experience requirements.

A.  The Board shall waive the examination and grant a license to any person certified prior to the effective date of this act as an occupational therapist registered (O.T.R.) or a certified occupational therapy assistant (C.O.T.A.) by the American Occupational Therapy Association.  The Board may waive the examination, education, or experience requirements and grant a license to any person so certified after the effective date of this act if the Board considers the requirements for such certification to be at least equivalent to the requirements for licensure in this act.

B.  The Board may waive the examination, education, or experience requirements and grant a license to any applicant who shall present proof of current licensure as an occupational therapist or occupational therapy assistant in another state, the District of Columbia, or territory of the United States which requires standards of licensure considered by the Board to be at least equivalent to the requirements for licensure in this act.

C.  An applicant may be licensed as an occupational therapist if he has first practiced as an occupational therapy assistant for four (4) years and has completed the requirements of paragraph 4 of Section 6 of this act before January 1, 1988, and has passed the examination for occupational therapist.

Added by Laws 1984, c. 119, § 8, eff. Nov. 1, 1984. Added by Laws 1984, c. 119, § 8, eff. Nov. 1, 1984.

§59888.9.  Denial, refusal, suspension, revocation, censure, probation and reinstatement of license.

A.  The Board may deny or refuse to renew a license, or may suspend or revoke a license, or may censure a licensee, publicly or otherwise, or may impose probationary conditions where the licensee or applicant for license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public.  Such unprofessional conduct includes:

1.  Obtaining a license by means of fraud, misrepresentation, or concealment of material facts;

2.  Engaging in unprofessional conduct as defined by the rules established by the Board, or violating the Code of Ethics adopted and published by the Board;

3.  Being convicted of any federal or state law, excepting any misdemeanor, traffic law or municipal ordinance;

4.  Violating any lawful order, rule, or regulation rendered or adopted by the Board; and

5.  Violating any provisions of this act.

B.  Such denial, refusal to renew, suspension, revocation, censure, or imposition of probationary conditions upon a license may be ordered by the Board in a decision made after a hearing in the manner provided by the rules and regulations adopted by the Board. One (1) year from the date of the revocation, refusal of renewal, suspension, or probation of the license, application may be made to the Board for reinstatement.  The Board shall have discretion to accept or reject an application for reinstatement and may, but shall not be required to, hold a hearing to consider such reinstatement.

Added by Laws 1984, c. 119, § 9, eff. Nov. 1, 1984.

§59888.10.  Renewal of license  Continuing education.

A.  Licenses under this act shall be subject to annual renewal and shall expire unless renewed in the manner prescribed by the rules and regulations of the Board, upon payment of a renewal fee provided for in Section 11 of this act.  The Board may provide for the late renewal of a license upon payment of a late fee in accordance with its rules and regulations, but no such late renewal of a license may be granted more than five (5) years after its expiration.  A hearing before the Board may be required in addition to a late fee.

B.  A suspended license is subject to expiration and may be renewed as provided in this section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any conduct or activity in violation of the order or judgment by which the license was suspended.  If a license revoked on disciplinary grounds is reinstated, the licensee as a condition of reinstatement, shall pay the renewal fee and any late fee that may be applicable.

C.  The Board may establish continuing education requirements to facilitate the maintenance of current practice skills of all persons licensed under this act.

Added by Laws 1984, c. 119, § 10, eff. Nov. 1, 1984.

§59888.11.  Fees.

The Board shall prescribe and publish, in the manner established by its rules and regulations, fees in the amounts determined by the Board for the following:

1.  Initial license fee not exceeding Fifty Dollars ($50.00);

2.  Renewal of license fee not exceeding Twenty Dollars ($20.00); and

3.  Late renewal fee not exceeding Twenty Dollars ($20.00).

Added by Laws 1984, c. 119, § 11, eff. Nov. 1, 1984.

§59888.12.  Oklahoma Occupational Therapy Advisory Committee  Creation  Membership  Term  Vacancies  Removal  Liability.

An Oklahoma Occupational Therapy Advisory Committee of the State Board of Medical Licensure and Supervision is hereby created. The Committee shall consist of five (5) members appointed by the Board, upon recommendation of the Oklahoma Occupational Therapy Association, for staggered terms of three (3) years, except for the first Committee appointed hereunder.  Three members shall be occupational therapists with at least five (5) years' experience, one member shall be an occupational therapy assistant with at least three (3) years' experience, and one member shall be a consumer. All of the therapists shall be licensed except for the first members of the Committee who shall be licensed as soon after their appointments as possible.  Said licensing shall take place within ninety (90) days after this act becomes effective.

The terms of the members shall be for three (3) years and until their successors are appointed and qualify; except of those first appointed, one shall serve for one (1) year, one shall serve for two (2) years, and three shall serve for three (3) years.  Vacancies shall be filled in the manner of the original appointment for the unexpired portion of the term only.  The Board after notice and opportunity for hearing may remove any member of the Committee for neglect of duty, incompetence, revocation or suspension of license, or other dishonorable conduct.  A member of the Committee is not liable to civil action for any act performed in good faith in the execution of his duties in this capacity.

Added by Laws 1984, c. 119, § 12, eff. Nov. 1, 1984. Amended by Laws 1987, c. 118, § 47, operative July 1, 1987.

§59888.13.  Oklahoma Occupational Therapy Advisory Committee  Officers  Meetings  Rules  Records  Expenses.

A.  The members of the Oklahoma Occupational Therapy Advisory Committee shall elect from their number a chairman.  Special meetings of the Committee shall be called by the chairman on the written request of any three members.  The Committee shall recommend to the Board for adoption rules as necessary to govern its proceedings and implement the purposes of this act.

B.  The Board shall keep a written record of each meeting of the Committee and maintain a register containing names of all occupational therapists licensed under this act, which shall be at all times open to public inspection.  On March 1, of each year, the Board shall transmit an official copy of the list of licensees to the Secretary of State for permanent record, a certified copy of which shall be admissible as evidence in any court in the state.

C.  Members of the Committee shall be reimbursed for all actual and necessary expenses incurred in the performance of duties required by this act in accordance with the provisions of the State Travel Reimbursement Act.

Added by Laws 1984, c. 119, § 13, eff. Nov. 1, 1984.

§59888.14.  Powers and duties of Committee.

A.  The Oklahoma Occupational Therapy Advisory Committee shall recommend to the Board for approval a list of applicants for licenses at least twice each year at such reasonable times and places as shall be designated by the Board in its discretion.

B.  The Board shall approve the examination as described in Section 7 of this act.

C.  The Board may investigate complaints, issue, suspend, deny, and revoke licenses, reprimand licensees and place them on probation, issue subpoenas, and hold hearings.

D.  The Committee shall propose rules to the Board consistent with this act to carry out its duties in administering this act.

E.  The Board may hire individuals as it deems necessary to implement the purposes of this act.

F.  The Board shall assist the proper legal authorities in the prosecution of all persons violating any provisions of this act.

G.  The Board shall issue a license to any person who meets the requirements of this act upon payment of the prescribed license fee.

Added by Laws 1984, c. 119, § 14, eff. Nov. 1, 1984.

§59888.15.  Titles and abbreviations  Misrepresentation  Penalties.

A.  Any person holding a license as occupational therapist issued by the Board may use the title "Occupational Therapist", "Registered Occupational Therapist", or "Licensed Occupational Therapist", or the letters "O.T.", "O.T.R.", or "O.T.R./L.".  Any person holding a license as an occupational therapy assistant issued by the Board may use the title "Occupational Therapy Assistant", "Certified Occupational Therapy Assistant", or "Licensed Occupational Therapy Assistant" or use the letters "O.T.A.", "C.O.T.A.", or "O.T.A./L.".  No other person shall in any way, orally or in writing, in print, or by sign or transmission of sound or sight, directly or by implication, represent himself as an occupational therapist.  Such misrepresentation, upon conviction, shall constitute a misdemeanor and shall be punishable as herein provided; provided, however, that nothing in this act shall prohibit any person who does not in any way assume or represent himself to be an occupational therapist, registered occupational therapist, licensed occupational therapist, occupational therapy assistant, certified occupational therapy assistant, or licensed occupational therapy assistant, from doing other types of therapies as may be authorized by law.

B.  Any person who obtains, or attempts to obtain, licensure as an occupational therapist or occupational therapy assistant by any willful misrepresentation, grossly negligent misrepresentation, or any fraudulent misrepresentation, upon conviction, shall be guilty of a misdemeanor and punishable as herein set forth.

C.  Any person who violates any provisions of this act, upon conviction, shall be guilty of a misdemeanor, and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail in the county in which such conviction occurred for not less than five (5) days nor more than thirty (30) days, or by both such fine and imprisonment.  Each day upon which this act shall be violated shall constitute a separate offense and shall be punishable as such.

Added by Laws 1984, c. 119, § 15, eff. Nov. 1, 1984.

§59941.  Declaration of policy.

It is the public policy of the State of Oklahoma that the citizens of Oklahoma shall receive the best possible visual care, through the efforts of well trained and qualified physicians licensed under Chapter 11, Title 59, Oklahoma Statutes and optometrists licensed under Chapter 13, of Title 59, Oklahoma Statutes and that no unqualified person shall be permitted to visually correct for compensation the eyes of another.

Laws 1953, p. 271, § 1.

§59-942.  Acts by unlicensed persons prohibited - Permissible acts on prescription - Repairs.

A.  It shall be unlawful for any person, firm, corporation, company, or partnership not licensed pursuant to the provisions of Chapter 11, Chapter 13 or Chapter 14 of this title, to:

1.  Fit, adjust, adapt, or to in any manner apply lenses, frames, prisms, or any other optical appliances to the face of a person;

2.  Duplicate or attempt to duplicate, or to place or replace into the frames, any lenses or other optical appliances which have been prescribed, fitted, or adjusted for visual correction, or which are intended to aid human vision;

3.  Give any treatment or training designed to aid human vision; or

4.  Represent or hold oneself out to the public as being qualified to do any of the acts listed in this section.

B.  1.  Persons licensed pursuant to the provisions of Chapters 11, 13 or 14 of this title may in a written prescription, or its duplicate, authorize any optical supplier to interpret the prescription.  The optical supplier:

a. may, in accordance with a written prescription or its duplicate, measure, adapt, fit, prepare, dispense, or adjust such lenses, spectacles, eyeglasses, prisms, tinted lenses, frames or appurtenances thereto, to the human face for the aid or correction of visual or ocular anomalies of the human eye, and

b. may continue to do such acts upon a written prescription, or its duplicate.

2.  The physician or optometrist writing such prescription shall remain responsible for the full effect of the appliances so furnished by the other person.

C.  1.  It is hereby prohibited and declared contrary to the public health and public policy of this state to dispense, supply, fit, adjust, adapt, or in any manner apply contact lenses to the eyes of a person whether or not those contact lenses are designed to aid or correct human vision or are plano or cosmetic contact lenses, without a prescription issued by a person licensed pursuant to Chapter 11, Chapter 13 or Chapter 14 of this title.

2.  The Board of Examiners in Optometry may secure an injunction, without bond, in the district courts to prevent the dispensing, supplying, fitting, adjusting, or adapting of any contact lens without a prescription.

3.  As used in this section, "plano" means a contact lens with no prescription power.

D.  The provisions of this section shall not prevent a qualified person from making repairs to eyeglasses.

Added by Laws 1953, p. 271, § 2.  Amended by Laws 2003, c. 47, § 1, emerg. eff. April 7, 2003.

§59943.1.  Advertisement of ophthalmic lenses, frames, eyeglasses, spectacles or parts.

Section 943.1  A.  No person, firm or corporation shall publish or display, or cause or permit to be published or displayed in any newspaper or by radio, television, window display, poster, sign, billboard or any other means, any statement or advertisement concerning ophthalmic lenses, frames, eyeglasses, spectacles or parts thereof, that is fraudulent, deceitful or misleading, including statements or advertisements of discount, premiums, price, gifts or any statements or advertisements of a similar nature, import or meaning or which is likely to mislead or deceive because in context it makes only a partial disclosure of relevant facts.

B.  No person, firm or corporation shall publish or display or cause or permit to be published or displayed in any newspaper, or by radio, television, window display, poster, sign, billboard or any other means of media, any statement or advertisement of or reference to the price or prices of any eyeglasses, spectacles, lenses, frames or any other optical device or materials or parts thereof requiring a prescription from a licensed physician or optometrist unless such person, firm or corporation complies with the provisions of subsections C through E of this section.

C.  Any advertisement or statement published or displayed that contains the price of an item in any of the following categories:

1.  Single vision lenses;

2.  Kryptok bifocal lenses;

3.  Regular bifocal lenses;

4.  Trifocal lenses;

5.  Aphakic lenses;

6.  Prism lenses;

7.  Double segment bifocal lenses;

8.  Subnormal vision lenses;

9.  Tinted lenses; and

10.  Frames;

or any other items advertised shall also contain the prices of all items in the same category.  All items and prices shall be published or displayed with equal prominence.  No advertisement that shows the price of items listed in the categories shown above shall contain any language which directly or indirectly compares the prices so quoted with any other prices of similar items.  In showing the price of all items in any category, it shall be permissible to combine two or more categories into one general category of "all other lenses" and designate the price thereby of "up to $_____," which represents the highest price of any lenses included within this combined general category.  Should there be a category in which two or more price differentials exist, it shall be permissible for the category to have a single listing in the advertisement with the lowest and the highest price in the category designated.

D.  In the event the dispensing optician owns more than one office, the prices for all eyeglasses, spectacles, lenses, frames or other optical devices or materials or parts thereof in the same category shall be the same in all offices located within the same county or city regardless of the name under which the dispensing optician operates the offices.

E.  All items advertised by price in accordance with this section shall be available at the advertised price without limit to quantity unless the advertisement contained quantity limitations to all persons including, but not limited to, individuals, physicians, optometrists and dispensing opticians.

F.  Any advertisement quoting a price or prices of spectacles, eyeglasses and other optical appliances only, shall contain a readily legible statement that the quoted price or prices "Does not include professional services of an examining optometrist or physician."

G.  Dispensers of optical appliances or devices are subject to the Oklahoma Deceptive Trade Practices Act, as provided in Sections 51 through 55 of Title 78 of the Oklahoma Statutes, and in addition to the civil remedies provided therein, it shall be a misdemeanor for any dispenser of optical appliances or devices as defined herein to knowingly commit a deceptive trade practice as defined in the Oklahoma Deceptive Trade Practices Act.

H.  A person who violates any provision of this act is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00) or by confinement in the county jail for not less than two (2) months nor more than six (6) months, or both.  A separate offense is committed each day a violation of this act occurs or continues.  Should the violator be an optometrist, such violation also constitutes grounds for revocation of his license to practice optometry.  Provided, however, the owner, officer or employee of any advertising media, not otherwise having a pecuniary interest in any advertising authorized by the provisions of this act, shall not be guilty of the misdemeanor hereinabove defined by reason of the publishing or other delivery of any advertising furnished by a vendor of the service or material so advertised.

Laws 1978, c. 37, § 2.

§59943.2.  Prescriptions for spectacles or eyeglasses  Copies.

Any person who requests a copy of his prescription for spectacles or eyeglasses, following an eye examination by a person licensed under Sections 481 through 518 or Sections 581 through 606 of Title 59, shall be provided a written, signed copy of such prescription.  No extra charge shall be made for the prescription if the patient chooses to take the prescription elsewhere.  The examining optometrist or physician shall not be responsible for the accuracy of the optical materials furnished by another person.

Laws 1978, c. 37, § 3.

§59943.3.  Standards  Eyeglasses, spectacles, lenses or other optical devices or parts.

All eyeglasses, spectacles, lenses or other optical devices or materials or parts thereof shall conform to standards of quality as promulgated by the American Standards Association, Inc. and commonly known as Z80.1 1964 Standards, as amended.

Laws 1978, c. 37, § 4.

§59944.  Rebates, kickbacks, etc.  Permitting solicitation  Acts as employee or associate  Renting space or subleasing departments.

It shall be unlawful for any optometrist, physician or other person doing, or purporting or pretending to do eye examination or visual correction to receive or accept any rebate, kickback, reward or premium from any optical company or any other person, firm or corporation dealing in optical goods, appliances or materials, or knowingly allow or permit any person engaged in or interested in the sale of such optical goods, appliances, or materials, to solicit business for any person licensed under the provisions of Chapters 11 or 13 of Title 59, Oklahoma Statutes.  It shall be unlawful for any optometrist, physician, or other person to make an eye examination, or do visual correction in any manner, either directly or indirectly as an employee or associate of a person, firm, corporation, lay body, organization, group or lay person and it shall be likewise unlawful for any corporation, lay body, organization, group or lay person in any manner to make an eye examination or perform any visual correction through the means of engaging the services on a salary, commission or any other compensatory basis of a person licensed under the provisions of Chapters 11 or 13 of Title 59, Oklahoma Statutes 1951, provided that this sentence shall not apply to the University of Oklahoma School of Medicine and Hospitals, or to a bona fide resident physician of a licensed hospital.  No person, firm, or corporation engaged in the business of retailing merchandise to the general public shall rent space, sublease departments, or otherwise permit any person purporting to do eye examination or visual care to occupy space in such retail store. Nothing in this section shall prohibit a person licensed under Chapter 11 or Chapter 13 of Title 59, Oklahoma Statutes, from organizing or maintaining a professional association with other persons so licensed.

Laws 1953, p. 272, § 4.

§59945.  Discrimination between licensees by public officers and agencies  Sending resident out of state for services.

No department, commission, board, official, employee, or agency of the State of Oklahoma, or of any county, municipality or other subdivision of the State of Oklahoma shall, in the performance of its duties and functions in obtaining examination for refractions and visual training or correction for citizens of this state discriminate between persons licensed to perform examination for refraction and visual training or correction within the field for which their respective license entitle them to practice; and no such department, commission, board, official or agency of the state, county, municipality, or other subdivision shall send any resident of the State of Oklahoma out of this state to receive or be furnished such services.  This section shall have no application with respect to any person confined in the Oklahoma Medical Center.

Amended by Laws 1988, c. 326, § 31, emerg. eff. July 13, 1988.

§59946.  Violations  Punishment  Injunction.

Any person, firm, company, corporation, or partnership violating any of the provisions, of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished for each such offense, as provided by law, and in addition thereto may be enjoined by a court of competent jurisdiction for any further violations of the provisions of this act.  It shall be the mandatory duty of the district attorneys of the respective counties to bring such injunction suits when a verified complaint is filed with  such district attorney alleging any violations of this act.  This act shall not supercede other laws, but shall be cumulative to other statutes of the State of Oklahoma.

Laws 1953, p. 273, § 6.

§59947.  Provisions inapplicable to osteopaths.

The provisions of Sections 1, 2 and 6 of this act shall not extend, limit or affect the legal scope of practice of persons licensed under the provisions of Chapter 14, Title 59, Oklahoma Statutes 1951.

Laws 1953, p. 273, § 8.

§59981.  Citation.

This act shall be known as the "Oklahoma Public Auction Law".

Laws 1955, p. 332, § 1.

§59982.  Definitions.

The words "public auction sales" when used in this act, shall mean the offering for sale or selling of new goods, wares or merchandise to the highest bidder or offering for sale or selling of new goods, wares or merchandise at a high price and then offering the same at successive lower prices until a buyer is secured.

The words "new goods, wares and merchandise", when used in this act, shall mean and include all goods, wares and merchandise not previously sold at retail.

Laws 1955, p. 332, § 2.

§59983.  Sale of new goods, wares or merchandise at public auction  License.

It shall be unlawful for any person, firm or corporation to sell, dispose of, or offer for sale at public auction in the State of Oklahoma any new goods, wares or merchandise, unless such person, firm or corporation, and the owners of such new goods, wares or merchandise to be offered for sale or sold if such are not owned by the vendors, shall have first secured a license as herein provided and shall have complied with the other requirements of this act herein set forth.

Laws 1955, p. 332, § 3.

§59984.  Application for license  Contents.

Any person, firm or corporation desiring to offer any new goods, wares or merchandise for sale at public auction shall file application for a license for that purpose with the treasurer of the county in this state in which the said auction is proposed to be held.  The application shall be filed not less than ten (10) full days prior to the date the said auction is to be held.  The application shall state the following facts:

(a) The name, residence and post office address of the person, firm or corporation making the application, and if a firm or corporation, the name and address of the members of the firm or officers of the corporation, as the case may be.

(b) If the applicant is a corporation then there shall be stated on the application form the date of incorporation, the state of incorporation and if for a corporation formed in a state other than the State of Oklahoma the date on which such corporation qualified to do business as a foreign corporation in the State of Oklahoma.

(c) The name, residence and post office address of the auctioneer who will conduct such auction sale.

(d) A detailed inventory and description of all such new goods, wares or merchandise to be offered for sale at such auction which inventory shall set forth the cost to the applicant of the several items contained in such inventory.

(e) Attached to the application shall be a copy of a notice, which ten (10) days before the said application has been filed, shall have been mailed registered mail by the proposed seller to the Tax Commission of the State of Oklahoma of such other department as may be charged with the duty of collecting gross income taxes or such other taxes of a comparable nature or which may be in lieu of such gross income taxes.  The said notice must state the precise time and place where the said auction is to be held, the approximate value of the new goods, wares or merchandise to be offered for sale or sold and such other information as the Tax Commission of the State of Oklahoma or its successor may request or by regulation require.

(f) The number of days on which said auction will be held.

(g) The said application shall be verified.

Laws 1955, p. 332, § 4.

§59985.  Bonds  Service of process.

At the time of filing said application, and as a part thereof, the applicant shall file and deposit with the said county treasurer a bond, with sureties to be approved by the said county treasurer, in the penal sum of two times the value of the merchandise proposed to be offered for sale at public auction as shown by the inventory filed, running to the State of Oklahoma, and for the use and benefit of any purchaser of any such new goods, wares or merchandise at the said auction who might have a cause of action of any nature arising from or out of a sale or sales at such auction or against the applicant or against the auctioneer; the said bond shall be further conditioned on the payment by the applicant of all taxes that may be payable by or due from, the applicant to the State of Oklahoma or any department thereof or any subdivision of the State of Oklahoma, municipal or otherwise, the payment of any fines that may be assessed by any court against the applicant or against the auctioneer for violation of the provisions of this act, and the satisfaction of all causes of action commenced within one (1) year from the date that such sale is made at any such auction and arising therefrom provided, however, that the aggregate liability of the surety for all said taxes, fines, and causes of action shall in no event exceed the sum of such bond but there shall be no limitation of liability against the owners of the new goods, wares and merchandise or the auctioneer or the applicant for the license.

In such bond the applicant and surety shall appoint the treasurer of said county in which said bond is filed the agent of the applicant and the surety for the service of process.  At the time that said bond is filed and deposited with the county treasurer as herein provided the auctioneer shall appoint the said county treasurer the agent of the auctioneer for the service of process. In the event of such service of process, the agent on whom such service is made shall, within five (5) days after the service, mail by ordinary mail a true copy of the process served upon him to each party for whom he has been served, addressed to the last known address of such party. Failure to so mail said copy shall not, however, affect the court's jurisdiction.

The State of Oklahoma or any department or subdivision, municipal or otherwise, thereof, or any person having a cause of action arising out of any sale of such new goods, wares or merchandise may join the applicant and the surety on such bond and the auctioneer in the same action, or may in such action due either such applicant or the surety or the auctioneer alone.

Laws 1955, p. 333, § 5.

§59986.  License fee.

The applicant desiring to file an application with the treasurer for a license to conduct a public auction shall pay to the treasurer of such county in which the said application is made, a license fee of Fifty Dollars ($50.00) per day for each day that he proposes to conduct a public auction.

Laws 1955, p. 334, § 6.

§59987.  Issuance of license.

Upon the filing of such application and after the applicant has established that he has fully complied with all the provisions of this act, the treasurer of said county, shall issue to the applicant a license authorizing the said applicant to conduct a public auction as proposed in said application; such license shall not be transferable and shall be valid only in the county where issued and shall not be valid in any town or city which has enacted an ordinance licensing public auction sales unless a license is also obtained from such city or town.  No license shall be good for more than one person, unless such persons shall be copartners nor for more than one place in said county.

The treasurer shall keep a record of such licenses in a book provided for that purpose, which shall at all times be open to public inspection.

No particular form of license shall be required to be issued by said treasurer.  However, any license issued shall state the name of the person, firm or corporation which is licensed, the precise place at which such auction sale is to be held and the number of days for which the license is issued.

Laws 1955, p. 334, § 7.

§59988.  Filing of inventory of merchandise sold  Prices.

Within ten (10) days after the last day of said auction sale, the applicant shall file in duplicate with the county treasurer an inventory of all merchandise sold at such auction and the price received therefor, which inventory shall be verified by the person who filed the application for the license with the said auditor. The county treasurer shall immediately after receiving such report and inventory forward a copy thereof to the Tax Commission of the State of Oklahoma or its successor.

Laws 1955, p. 334, § 8.

§59989.  Penalties.

Every person, firm or corporation, either as principal or agent, who shall in any manner engage in, or conduct a public auction sale, without having first obtained a license as hereinbefore provided, or who shall knowingly advertise, represent or hold forth any sale of goods, wares or merchandise to be conducted contrary to the provisions of this act shall be deemed guilty of a misdemeanor and shall upon conviction thereof be fined in any sum not less than Two Hundred Dollars ($200.00) and not more than One Thousand Dollars ($1,000.00), to which may be added imprisonment of not less than thirty (30) days and not more than one hundred eighty (180) days .

Laws 1955, p. 334, § 9.

§59990.  Sales exempt.

The provisions of this act shall not extend to the sale at public auction of livestock, real estate, farm machinery or farm produce or other items commonly sold at farm sales, community sales, or to auction sales by individuals of new merchandise, which was assessed personal property tax or is replacement stock of merchandise inventory which was assessed personal property tax in the county in which the sale is to be had, nor to a bona fide sale of goods, wares and merchandise by sample for future delivery, or by sales made by sheriffs, constables or other public officers selling goods, wares and merchandise according to law, nor to bona fide assignees or receivers appointed in this state selling goods, wares and merchandise for the benefit of creditors, provided further, nothing in this act shall prevent a person, firm or corporation registered hereunder and operating in more than one county, from selling all his goods in either county if said goods are duly assessed in one of said counties.

Laws 1955, p. 334, § 10.

§59991.  Regulation by cities and towns.

The towns and cities of the State of Oklahoma are hereby given full power and authority to tax, license and regulate persons, firms or corporations engaging in or desiring to engage in public auctions, and may require a license and charge a fee therefor; but such license fee shall not exceed the amount provided in this act for a county license but shall be in addition thereto and such towns and cities may provide for penalties for violations of said ordinance.  A city or town license shall not be in lieu of a county license.

Laws 1955, p. 334, § 11.

§59992.  Law governing.

Insofar as the provisions of Section 11 of this act are in conflict with Section 651 or Section 1105 of Title 11, Oklahoma Statutes 1951, or any other prior legislative enactment, the provisions of Section 11 hereof shall prevail.

Laws 1955, p. 335, § 12.

§59993.  Partial invalidity.

If any section, subsection, paragraph, sentence, clause or phrase of this act is for any reason held to be unconstitutional or invalid, such unconstitutionality or invalidity shall not affect the constitutionality or validity of the remaining portion or portions of this act.

Laws 1955, p. 335, § 13.

§59-1000.1.  Short title.

Sections 1 through 8 of this act shall be known and may be cited as the "Construction Industries Board Act".

Added by Laws 2001, c. 394, § 1, eff. July 1, 2001.

§59-1000.2.  Construction Industries Board.

A.  The Construction Industries Board is hereby created to continue until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law.  Beginning January 1, 2002, the Board shall regulate the plumbing, electrical and mechanical trades, and building and construction inspectors through the powers and duties set forth in the Construction Industries Board Act and in the respective licensing acts for such trades.

B.  1.  The Board shall be composed of eleven (11) members appointed by the Governor with the advice and consent of the Senate, as follows:

a. two members shall have at least ten (10) years' experience in the plumbing trade, of which one shall be a plumbing contractor and one shall be a journeyman plumber,

b. two members shall have at least ten (10) years' experience in the electrical trade, of which one shall be an electrical contractor and one shall be a journeyman electrician,

c. two members shall have at least ten (10) years' experience in the mechanical trade, of which one shall be a mechanical contractor and one shall be a mechanical journeyman,

d. two members shall have at least ten (10) years' experience as a building and construction inspector,

e. one member shall be a licensed professional engineer and shall have at least ten (10) years' experience in the construction industry,

f. one member shall represent a statewide organization of cities and towns, and

g. one member shall represent the public and shall not practice, have practiced, or be licensed to practice any of the trades regulated by the Board nor be employed by or be related by blood or marriage within the third degree to any person who practices, has practiced, or is licensed to practice any such trades.

2.  Members shall be appointed for terms of four (4) years; provided, of those members initially appointed to the Board, five members shall be appointed for two-year terms, beginning September 1, 2001, and four members shall be appointed for four-year terms, beginning September 1, 2001, as designated by the Governor.  Members shall continue in office until a successor is appointed by the Governor.  The Governor shall fill all vacancies and unexpired terms in the same manner as the original appointment of the member whose position is to be filled.  Such members may be removed by the Governor for cause.

Added by Laws 2001, c. 394, § 2, eff. July 1, 2001.  Amended by Laws 2003, c. 318, § 3, eff. Nov. 1, 2003.

§59-1000.3.  Board meetings.

A.  1.  The Construction Industries Board shall organize immediately after September 1, 2001, and annually thereafter, by electing from among its members a chair and a vice-chair.  The Board shall hold regularly scheduled meetings at least once each quarter at a time and place determined by the Board and may hold such special meetings, emergency meetings, or continued or reconvened meetings as found by the Board to be necessary.  A majority of the members of the Board shall constitute a quorum for the transaction of business.

2.  The chair shall preside at meetings of the Board, set the agenda, sign orders and other required documents, coordinate Board activities, and perform such other duties as may be prescribed by the Board.

3.  The vice-chair shall perform the duties of the chair during the absence or disability of the chair and shall perform such other duties as may be prescribed by the Board.

4.  The Construction Industries Administrator, at the discretion of the Board shall:

a. keep a record of all proceedings of the Board and certify to actions of the Board,

b. oversee the receipt and deposit of all monies received by the Board in the appropriate revolving funds,

c. submit, at the first regular meeting of the Board after the end of each fiscal year, a full itemized report of the receipts and disbursements for the prior fiscal year, showing the amount of funds on hand, and

d. perform such other duties as are prescribed in this act or as may be prescribed by the Board.

B.  The Board shall act in accordance with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, and the Administrative Procedures Act.

C.  All members of the Board and such employees as determined by the Board shall be bonded as required by Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes.

D.  The liability of any member or employee of the Board acting within the scope of Board duties or employment shall be governed by The Governmental Tort Claims Act.

E.  Members of the Board shall serve without compensation but shall be reimbursed for all actual and necessary expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

Added by Laws 2001, c. 394, § 3, eff. July 1, 2001.

§59-1000.4.  Rules and regulations - Powers and duties - Service status.

A.  1.  Beginning September 1, 2001, pursuant to and in compliance with Article I of the Administrative Procedures Act, the Construction Industries Board shall have the power to adopt, amend, repeal, and promulgate rules as may be necessary to regulate the plumbing, electrical and mechanical trades, and building and construction inspectors.  Rules authorized under this section shall not become effective prior to January 1, 2002.

2.  Beginning January 1, 2002, the Board shall have the power to enforce the provisions of the Construction Industries Board Act, The Plumbing License Law of 1955, the Oklahoma Inspectors Act, the Electrical License Act, and the Mechanical Licensing Act.

3.  In addition to rules promulgated by the Construction Industries Board, rules promulgated by the State Board of Health prior to January 1, 2002, shall be the rules of the Construction Industries Board and shall continue in effect until such rules are amended or repealed by rules promulgated by the Construction Industries Board.

4.  Any order made or action taken prior to January 1, 2002, by the State Board of Health, the State Department of Health, or the State Commissioner of Health pursuant to the provisions of, or rules promulgated pursuant to, The Plumbing License Law of 1955, the Oklahoma Inspectors Act, the Electrical License Act, or the Mechanical Licensing Act shall be considered valid and in effect unless rescinded by the Construction Industries Board.

B.  The Board shall have the following powers:

1.  Exercise all incidental powers and duties which are necessary to effectuate the provisions of The Plumbing License Law of 1955, the Oklahoma Inspectors Act, the Electrical License Act, and the Mechanical Licensing Act;

2.  Serve as a code variance and appeals board for the trades and industries it regulates which do not have statutory code variance and appeals boards;

3.  Order or subpoena the attendance of witnesses, the inspection of records and premises, and the production of relevant books and papers for the investigation of matters that may come before the Board;

4.  Initiate disciplinary proceedings, request prosecution of and initiate injunctive proceedings against any person who violates any of the provisions of the Plumbing License Law of 1955, the Oklahoma Inspectors Act, the Electrical License Act, and the Mechanical Licensing Act;

5.  Maintain an administrative staff including, but not limited to, a Construction Industries Administrator whose appointment shall be made as provided in Section 1000.6 of this title;

6.  Establish and levy administrative fines against any person or entity denying the Board or its representatives access to a job site for purposes of enforcing any of the provisions of the Plumbing License Law of 1955, the Oklahoma Inspectors Act, the Electrical License Act, and the Mechanical Licensing Act; and

7.  Direct such other expenditures as may be necessary in the performance of its duties including, but not limited to, expenditures for office space, equipment, furnishings and contracts for legal services.  All expenditures shall be made pursuant to the Oklahoma Central Purchasing Act.

C.  After July 1, 2004, the Board shall account for all receipts and expenditures of the monies of the Board, including annually preparing and publishing a statement of receipts and expenditures of the Board for each fiscal year.  The Board's annual statement of receipts and expenditures shall be audited by the State Auditor and Inspector or an independent accounting firm, and the audit report shall be certified to the Governor of this state to be true and correct, under oath, by the chair and vice-chair of the Board.

D.  Effective January 1, 2002, all powers, duties, responsibilities, employees, records, and equipment of the State Board of Health, the State Department of Health, and the State Commissioner of Health relating exclusively to the regulation of the plumbing, electrical and mechanical trades, and building and construction inspectors shall be placed under the authority of the Construction Industries Board.  To the extent practicable, this shall include all computer hardware and software used in regulating industries listed in this section.  Until July 1, 2004, the State Department of Health shall provide all necessary administrative support, including, but not limited to, office space, equipment, furnishings, and legal staff support for the Board and may manage the Board's funds, subject to Board approval.  The Construction Industries Board may contract for additional legal and administrative services as necessary, pursuant to the Central Purchasing Act.  Employees shall be under the direction of the Construction Industries Administrator and the Construction Industries Board.

E.  The Construction Industries Board and the State Board of Health may enter into an agreement for the transfer of personnel into the unclassified service under the direction of the Construction Industries Board effective January 1, 2002.  No employee shall be transferred into the unclassified service under the direction of the Construction Industries Board except on the freely given written consent of the employee.  All classified employees under the Merit System of Personnel Administration who are not transferred into the unclassified service as provided shall retain the status in the class occupied by the employee on July 1, 2001, as allocated by the Office of Personnel Management.  The salary of such an employee shall not be reduced as a result of such position allocation.  Employees who are transferred as provided shall not be required to accept a lesser grade or salary than that in effect on July 1, 2001.  All employees shall retain leave, sick and annual time earned, and any retirement and longevity benefits which have accrued during their tenure in the classified service.  The transfer of personnel shall be coordinated with the Office of Personnel Management.

Added by Laws 2001, c. 394, § 4, eff. July 1, 2001.  Amended by Laws 2002, c. 457, § 1, eff. July 1, 2002; Laws 2003, c. 318, § 4, eff. Nov. 1, 2003; Laws 2004, c. 163, § 1, emerg. eff. April 26, 2004.

§59-1000.5.  Fees - Licenses and permits - Issuance and renewal.

A.  The Construction Industries Board may establish a system of fees to be charged for the application for licenses, for the issuance and renewal of licenses and permits, for administration of examinations and for formal project reviews under the Board's authority.  This provision is subject to the following limitations:

1.  No schedule of fees may be established or amended by the Board except during such times as the Legislature is in session; provided, the Board may establish or amend a schedule of fees at a time when the Legislature is not in session if the fees or schedule of fees has been specifically authorized by the Legislature pursuant to paragraph 2 of this subsection.  The Board must follow the procedures required by Article I of the Administrative Procedures Act for adoption of rules in establishing or amending any such schedule of fees; and

2.  The Board shall charge fees only within the following ranges, except as may be otherwise specified in this section.

For application for license not to exceed $30.00

For administration of license examinations: not to exceed $200.00

For license or permit issuance: not to exceed $300.00

For license or permit renewal: not to exceed $200.00

For formal project review for code conformance: not to exceed $200.00

For permit issuance for the use of alternative materials or methods: not to exceed $50.00

B.  The Board shall base its schedule of fees upon the reasonable costs of review and inspection services rendered in connection with each license, permit, or review, but shall be within the ranges specified in paragraph 2 of subsection A of this section, except as otherwise specified in this section.  The Board shall establish a system of training for all personnel who render review and inspection services in order to assure uniform statewide application of rules.  The Board shall include the reasonable costs associated with such training in the fees provided for in this section.

C.  The Board may exempt by rule any class of licensee or permittee from the requirements of the fee schedule if the Board determines that the creation of such a schedule for any such class would create an unreasonable economic hardship.

D.  All statutory fees now in effect for the issuance and renewal of any license, permit, or review under the authority of the Construction Industries Board shall remain in effect until such time as the Board, by its rulemaking authority, acts to implement new fee schedules pursuant to the provisions of this section.

E.  Unless otherwise provided, licenses and permits issued by the Construction Industries Board shall be for a one-year period.

Added by Laws 2001, c. 394, § 5, eff. July 1, 2001.  Amended by Laws 2002, c. 457, § 2, eff. July 1, 2002.

§59-1000.5a.  License without examination - Reciprocity.

A.  By way of reciprocity and without examination, an application for any license issued by any committee or board under the authority of the Construction Industries Board to engage in any work or trade in this state subject to the Board's regulatory authority may be made to the Board in writing on a form and in a manner prescribed by the Board.  The application shall be accompanied by a fee pursuant to Section 1000.5 of Title 59 of the Oklahoma Statutes, which shall not be refundable under any circumstances.  If the application is disapproved by the Board, it shall be returned to the applicant with the reason for its disapproval stated thereon.

B.  The Board may, in its discretion, issue a license by reciprocity to an applicant who is currently licensed to practice an applicable trade in another state, country, territory, province or city outside of the State of Oklahoma, upon a satisfactory showing of the following:

1.  That the requirements for licensure in the city, state, country, territory or province in which the applicant is licensed are deemed by the Board to be substantially the same or equivalent to the requirements for obtaining an original license by examination in force in this state at the date of such license;

2.  That one (1) year immediately prior to the date of payment of the required fee the applicant lawfully practiced an applicable trade within and under the laws of city, state, country, territory or province pursuant to a license issued thereby authorizing such practice;

3.  That no disciplinary matters are pending against the applicant in any city, state, country, territory or province, and relating to the applicable trade in which the applicant seeks reciprocity;

4.  That the license being reciprocated was obtained by examination in the city, state, country, territory or province wherein it was issued; and

5.  That the applicant meets all other requirements of the Construction Industries Board Act, including payment of the applicable license fee.

Added by Laws 2002, c. 457, § 3, eff. July 1, 2002.

§59-1000.6.  Construction Industries Administrator.

A.  No later than January 1, 2002, and thereafter, each time the position becomes vacant, the Construction Industries Board shall hire a Construction Industries Administrator.  The Construction Industries Board may, upon a majority vote, terminate the employment of the Construction Industries Administrator.

B.  The Construction Industries Administrator shall assist the Construction Industries Board in the performance of its duties and shall report directly to the Board.

Added by Laws 2001, c. 394, § 6, eff. July 1, 2001.  Amended by Laws 2003, c. 318, § 5, eff. Nov. 1, 2003.

§59-1000.7.  Repealed by Laws 2003, c. 8, § 5, eff. July 1, 2003 and Laws 2003, c. 318, § 17, eff. Nov. 1, 2003.

§59-1000.9.  Orders requiring compliance with standards and rules - Penalty.

A.  In addition to any other remedies provided for by law, the Construction Industries Board, pursuant to rules promulgated by the Board, may issue a written order to any person or entity whom the Board has reason to believe is presently in violation of any standards or rules promulgated by the Construction Industries Board and to whom the Board has served, no less than fifteen (15) days previously, a written notice of violation of such standards or rules.  The fifteen-day notice period may be reduced as, in the opinion of the Board, may be necessary to render the order reasonably effectual.

B.  The written order may require compliance with such standards or rules immediately or within a specified time period or both.  The order may also assess an administrative fine for each day or part of a day that such person fails to comply with the order.

C.  Any order issued pursuant to this section shall state with specificity the nature of the violation.  Any penalty assessed in the order shall not exceed One Thousand Dollars ($1,000.00) per day of noncompliance with the order.  In assessing such a penalty, the Board shall consider the seriousness of the violation and any efforts to comply with applicable requirements.

D.  Any order issued pursuant to the provisions of this section shall become a final order unless, no later than fifteen (15) days after the order is served, the person or persons named therein request an administrative hearing.  Upon such request, the Board shall promptly conduct a hearing.  The Board shall dismiss such proceedings when compliance with the order is demonstrated.  A final order following a hearing may assess an administrative fine based upon consideration of the evidence, but not exceeding the amount stated in the written order provided for in subsections A through C of this section.

E.  Such orders and hearings are subject to the Administrative Procedures Act.

Added by Laws 2003, c. 318, § 6, eff. Nov. 1, 2003.

§59-1001.  Citation.

Sections 1001 through 1023.1 of this title shall be known and may be cited as "The Plumbing License Law of 1955".

Added by Laws 1955, p. 366, § 1.  Amended by Laws 2001, c. 394, § 9, eff. Jan. 1, 2002.

§59-1002.  Rules - State bond, cash or deposit in lieu of bond.

A.  The Construction Industries Board is hereby authorized, empowered, and directed to make, prescribe, enforce, amend, and repeal rules governing the following:

1.  The examination and licensing of persons desiring or intending to engage in the business, trade or calling of plumbing contractor or journeyman plumber;

2.  The registering of and issuing of certificates to persons desiring or intending to work or act as a plumber's apprentice;

3.  The establishment and levying of administrative fines;

4.  The initiation of disciplinary proceedings;

5.  The requesting of prosecution of and initiation of injunctive proceedings against any person who violates any of the provisions of The Plumbing License Law of 1955 or any rule promulgated pursuant to The Plumbing License Law of 1955; and

6.  The establishment of bonding and insurance requirements for the issuance of a license as a plumbing contractor; provided, such rules shall not be inconsistent with the terms and conditions hereinafter provided.

B.  Such bonding requirements shall allow the filing of cash or a certificate of deposit in lieu of a bond.  A state bond or cash or certificate of deposit filed in lieu of a bond and which is posted pursuant to the provisions of this section shall be deemed sufficient to meet the requirements of any municipality, provided that a copy of said bond or documentation of cash or certificate of deposit filed in lieu of a bond shall be filed with any municipality in which the licensee does work as a plumbing contractor.  A copy of the bond or documentation of cash or certificate of deposit filed in lieu of a bond shall be filed with the municipality prior to the commencement of any such work by the licensee.

Added by Laws 1955, p. 366, § 2.  Amended by Laws 1989, c. 331, § 1, emerg. eff. May 31, 1989; Laws 1991, c. 106, § 1, eff. Sept. 1, 1991; Laws 1993, c. 236, § 1, eff. Sept. 1, 1993; Laws 2001, c. 394, § 10, eff. Jan. 1, 2002; Laws 2003, c. 318, § 7, eff. Nov. 1, 2003.

§59-1002.1.  Voluntary review of project plans and specifications.

The Construction Industries Board shall establish by rule a process for the formal review of the plans and specifications for a project prior to bid dates for the project to ensure that the project plans and specifications are in conformance with applicable plumbing, electrical, mechanical, and fire sprinkler installation codes.  The rule shall provide that the review shall be completed in a timely manner, not to exceed fourteen (14) calendar days from the date of the submission of a completed application for review which is accompanied by the review fee not to exceed Two Hundred Dollars ($200.00) to be established by the rule.  Upon completion of the review, the plans and specifications shall be returned to the applicant with documentation indicating either approval of plans and specifications which are in compliance with the applicable codes, or modifications which must be made to bring the plans and specifications into conformance.  Submission of such plans and specifications for review by the Board shall be voluntary.

Added by Laws 1994, c. 293, § 1, eff. July 1, 1994.  Amended by Laws 2001, c. 394, § 11, eff. Jan. 1, 2002.

§59-1003.  Definitions.

As used in The Plumbing License Law of 1955:

1.  "Board" means the Construction Industries Board;

2.  "Committee" means the State Committee of Plumbing Examiners appointed by the Construction Industries Board;

3.  "Plumbing Hearing Board" means the State Plumbing Hearing Board which shall consist of a designee of the Construction Industries Board, as chair, and the members of the State Committee of Plumbing Examiners;

4.  "Apprentice" or "plumber's apprentice" means any person sixteen (16) years of age or older who, as the principal occupation of the person, is engaged in learning and assisting in the installation of plumbing under the direct supervision of a licensed journeyman plumber or plumbing contractor;

5.  "Journeyman plumber" means any person other than a master plumber or plumbing contractor who engages in or works at the actual installation, alteration, repair and/or renovation of plumbing;

6.  "Temporary journeyman plumber" means any person other than a person permanently licensed as a journeyman plumber, master plumber, or plumbing contractor in this state who meets the temporary licensure requirements of Section 1006.1 of this title;

7.  "Master plumber" is a term used and defined under laws which have been repealed.  A person formerly known as a master plumber is henceforth to be known as a "plumbing contractor" as defined in this section;

8.  "Plumbing contractor" means any person who is skilled in the planning, superintending, and practical installation of plumbing and who is familiar with the laws and rules governing the same.  This definition may be construed to mean any person who has qualified and is licensed under The Plumbing License Law of 1955 as a plumbing contractor, who may operate as an individual, a firm, partnership, limited liability company, or corporation, or other legal entity to engage in the business of plumbing, or the business of contracting to do plumbing, or furnish labor or materials or both for the installation, repair, maintenance, or renovation of plumbing according to the requirements of The Plumbing License Law of 1955;

9.  "Plumbing" means, and includes:

a. all piping, fixtures, appurtenances and appliances for, and in connection with, a supply of water within or adjacent to any building, structure, or conveyance, on the premises and to the connection with a water main or other source of supply,

b. all piping, fixtures, appurtenances and appliances for sanitary drainage or storm drainage facilities, including venting systems for such facilities, within or adjacent to any building, structure, or conveyance, on the premises and to the connection with a public disposal system or other acceptable terminal,

c. the installation, repair, maintenance and renovation of all piping, fixtures, appurtenances and appliances for a supply of water, or for the disposal of waste water, liquid waste, or sewage within or adjacent to any building, structure, or conveyance, on the premises and to the source of supply of water or point of disposal of wastes, and

d. the installation, repair and maintenance of radiant-floor heating system piping in residential homes with capacities no greater than one hundred thousand (100,000) BTU's using only piping approved by the most current adopted edition of the International Mechanical Code; and

10.  "Variance and Appeals Board" means the Oklahoma State Plumbing Installation Code Variance and Appeals Board.

Added by Laws 1955, p. 366, § 3.  Amended by Laws 1994, c. 293, § 2, eff. July 1, 1994; Laws 1999, c. 405, § 1, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 12, eff. Jan. 1, 2002; Laws 2004, c. 163, § 2, emerg. eff. April 26, 2004.

§59-1004.  Oklahoma State Committee of Plumbing Examiners - Membership - Tenure - Qualifications and duties - Travel expenses.

A.  The Oklahoma State Committee of Plumbing Examiners is hereby re-created to continue until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, as provided by Sections 3901 et seq. of Title 74 of the Oklahoma Statutes, and shall consist of five (5) members, each of whom shall be a citizen of the United States, a resident of this state.  One member shall be appointed from each congressional district and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  Beginning January 1, 2002, as the terms of members serving on the Committee on such date expire, members of the Committee shall be appointed by the Construction Industries Board which may also remove them for cause.  They will hold office for terms of two (2) years, or until their successors are appointed.  Two members of the Committee shall have had at least five (5) years' practical experience as a licensed master plumber or plumbing contractor, and two members shall have had at least five (5) years' practical experience as a licensed journeyman plumber.  One member shall be a plumbing inspector selected from lists of names submitted from plumbing inspection industries.  Whenever appointments of initial, new, or replacement plumbing members of the Committee are to be made, the Board shall choose them only from lists of at least three names to be furnished whenever needed as follows:

1.  Master plumber or plumbing contractor member - lists to be furnished by associated plumbing and heating contractors of this state;

2.  Journeyman plumber member - lists to be furnished by state pipe trades associations;

3.  One licensed master plumber or plumbing contractor who is not a member of an association of plumbing, heating, and cooling contractors of this state; and

4.  One licensed journeyman plumber who is not a member of a state pipe trades association.

B.  Duties of the Committee shall be to serve the Construction Industries Board in an advisory capacity, to formulate rules pursuant to The Plumbing License Law of 1955, and to assist and advise the Board on the examination of applicants for licenses as journeyman plumber or plumbing contractor, in accordance with such rules and the terms and conditions hereof.  A majority of the Committee shall constitute a quorum for the transaction of business.

C.  Each examiner shall be reimbursed for travel expenses in accordance with the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1955, p. 367, § 4.  Amended by Laws 1978, c. 58, § 1, emerg. eff. March 20, 1978; Laws 1980, c. 1, § 1, eff. July 1, 1980; Laws 1984, c. 115, § 1, eff. July 1, 1984; Laws 1985, c. 178, § 39, operative July 1, 1985; Laws 1990, c. 157, § 1, emerg. eff. May 1, 1990; Laws 1996, c. 63, § 1, eff. July 1, 1996; Laws 2001, c. 394, § 13, eff. Jan. 1, 2002; Laws 2002, c. 375, § 10, eff. Nov. 5, 2002; Laws 2003, c. 3, § 52, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 175, § 1 repealed by Laws 2003, c. 3, § 53, emerg. eff. March 19, 2003.

§591005.  Examinations.

(a) Examinations shall be uniform and shall be practical in nature but sufficiently strict to test the qualification and fitness of the applicant as a journeyman plumber or as a plumbing contractor, as the case may be.  It shall be in whole or in part in writing.

(b) Regular examinations shall be held at least twice each year and special examinations may be fixed by the Committee.  Any applicant initially failing to pass the examination shall not be permitted to take another examination for a period of thirty (30) days, and thereafter any such applicant subsequently failing to pass the examination shall not be permitted to take a subsequent examination for a period of ninety (90) days.

Laws 1955, p. 368 § 5; Laws 1973, c. 122, § 1, emerg. eff. May 7, 1973.

§59-1006.  Licenses - Transferability.

A.  The Construction Industries Board shall issue licenses to persons who have been certified by the Board as having successfully passed the examination for journeyman plumber or plumbing contractor, as the case may be, and who have paid the fees and have otherwise complied with the applicable requirements of The Plumbing License Law of 1955.

B.  All licenses shall be nontransferable.  It shall be unlawful for any holder of a license under The Plumbing License Law of 1955 to loan or allow the use of such license by any other person, firm or corporation, except as specifically provided in The Plumbing License Law of 1955.

Added by Laws 1955, p. 368, § 6.  Amended by Laws 2001, c. 394, § 14, eff. Jan. 1, 2002.

§59-1006.1.  Temporary licenses.

A.  Within one (1) year of the date the Governor of this state declares a state of emergency in response to a disaster involving the destruction of dwelling units, the Construction Industries Board shall issue a distinctively colored, nonrenewable, temporary journeyman plumber license which shall expire one (1) year after the date of the declaration to any person who is currently licensed as a journeyman plumber by another state and who:

1.  Submits, within ten (10) days of beginning journeyman plumber's work in this state, an application and fee for a journeyman plumber's examination;

2.  Takes and passes the examination at the first opportunity thereafter offered by the Board; and

3.  Pays a temporary journeyman plumber's license fee to be established by rule by the Board pursuant to Section 1000.5 of this title.

B.  Nothing in this section shall be construed as prohibiting any person from qualifying at any time for any other license by meeting the requirements for the other license.

Added by Laws 1999, c. 405, § 2, emerg. eff. June 10, 1999.  Amended by Laws 2001, c. 394, § 15, eff. Jan. 1, 2002; Laws 2002, c. 457, § 4, eff. July 1, 2002.

§59-1007.  Applications.

Application for examination, license or renewal of license shall be made to the Construction Industries Board in writing and, if required, on forms furnished by the Board and shall be accompanied by the proper fee.

Added by Laws 1955, p. 368, § 7.  Amended by Laws 2001, c. 394, § 16, eff. Jan. 1, 2002.

§59-1008.  Repealed by Laws 2002, c. 457, § 12, eff. July 1, 2002.

§59-1009.  Duration of licenses - Expiration date - Renewals.

Until June 30, 2004, no license shall be issued for longer than one (1) year and all licenses shall expire on June 30th of each year and such licenses may be renewed upon application and payment of fees within thirty (30) days preceding or following June 30th of each year, or the date the license renewal is due.  Beginning July 1, 2004, all licenses shall expire on the birth date of the licensee.  The Construction Industries Board shall establish by rule a method for prorating license fees to coincide with the birth date of the licensee.  No journeyman or contractor license shall be renewed unless the licensee has completed the required hours of continuing education as determined and approved by the Committee.  Such requirement may be satisfied by completing a course on the current edition of the International Fuel Gas Code or the International Plumbing Code revision of not less than six (6) hours of instruction within one (1) year of adoption of the current International Plumbing Code revision.  The Committee may renew licenses upon application made more than thirty (30) days following the date of expiration upon payment of the renewal and additional fee prescribed and upon compliance with any applicable continuing education requirements as established by the Board and this act.  Provided that no penalty for renewal shall be charged to any holder of a license which expires while such holder is in military service if application is made within one (1) year following his service discharge.

Apprentice registration certificates expire one (1) year after date of registration, at which time the apprentice may reregister.

Added by Laws 1955, p. 368, § 9.  Amended by Laws 1980, c. 1, § 3, eff. July 1, 1980; Laws 2003, c. 318, § 8, eff. Nov. 1, 2003.

§59-1010.  Plumbing Hearing Board - Investigations and hearings - Suspensions - Jurisdiction of political subdivisions.

A.  The designee of the Construction Industries Board, as chair, and the members of the Oklahoma State Committee of Plumbing Examiners shall constitute a Plumbing Hearing Board, which may on its own motion make investigations and conduct hearings.  The Plumbing Hearing Board may, on its own motion or upon complaint in writing duly signed and verified by the complainant, and upon not less than ten (10) days' notice to the licensee, suspend any license issued under The Plumbing License Law of 1955, and may revoke such license in the manner hereinafter provided, if by clear and convincing evidence it finds that the holder of the license has:

1.  Made a material misstatement in the application for license or renewal thereof;

2.  Loaned or illegally used the license;

3.  Demonstrated incompetency to act as a journeyman plumber or plumbing contractor, as the case may be;

4.  Violated any provision of The Plumbing License Law of 1955, or any rule or order prescribed by the Construction Industries Board, or any ordinance or regulation for the installation of plumbing made or enacted by a city, town, or sewer Board by authority of The Plumbing License Law of 1955; or

5.  Willfully and unreasonably failed to perform his or her normal business obligations without justifiable cause.

B.  A copy of the complaint with notice of the suspension of license, if ordered by the Plumbing Hearing Board, shall be served on the person complained against, and the answer thereto shall be filed in the time allowed for the filing of answers in legal proceedings by the statutes of this state.

C.  No order revoking a license shall be made until after a public hearing, held in accordance with the provisions of Article II of the Administrative Procedures Act, by the Plumbing Hearing Board which shall not be less than thirty (30) days and not more than sixty (60) days after the date of notice of suspension.  The hearing shall be held at the place designated by the Plumbing Hearing Board.  The person complained against shall have the right to be represented by counsel and to introduce any evidence in defense.  The conduct of the hearing shall be in accordance with recognized rules of legal procedure and any member of the Plumbing Hearing Board or a representative designated by the Plumbing Hearing Board shall have authority to administer oaths and take testimony.

D.  Any person whose license has been revoked may, after the expiration of one (1) year from the date of such revocation, but not before, apply for a new license.

E.  Notwithstanding any other provision of law, a political subdivision of this state that has adopted a nationally recognized plumbing code and appointed an inspector pursuant to Section 1016 of this title or pursuant to the Oklahoma Inspectors Act for such work shall have jurisdiction over the interpretation of the code and the installation of all plumbing work done in that political subdivision, subject to the provisions of the Oklahoma Inspectors Act.  Provided, a state inspector may work directly with a plumbing contractor or journeyman plumber in such a locality if a violation of the code creates an immediate threat to life or health.

F.  In the case of a complaint about, investigation of, or inspection of any license, registration, permit or plumbing in any political subdivision of this state which has not adopted a nationally recognized plumbing code and appointed an inspector pursuant to Section 1016 of this title or pursuant to the Oklahoma Inspectors Act for such work, the Construction Industries Board shall have jurisdiction over such matters.

G.  1.  No individual, business, company, corporation, limited liability company, association or other entity subject to the provisions of Section 1001 et seq. of this title shall install, modify or alter plumbing in any incorporated area of this state which has not adopted a nationally recognized plumbing code and appointed an inspector pursuant to Section 1016 of this title or pursuant to the Oklahoma Inspectors Act for such work without providing notice of such plumbing to the Construction Industries Board.  A notice form for reproduction by an individual or entity required to make such notice shall be provided by the Construction Industries Board upon request.

2.  Notice to the Construction Industries Board pursuant to this subsection shall not be required for plumbing maintenance or replacement of an existing plumbing device or fixture, unless such device is gas fired, or of any petroleum refinery or its research facilities.

3.  Enforcement of this subsection is authorized pursuant to The Plumbing License Law of 1955, or under authority granted to the Construction Industries Board.

Added by Laws 1955, p. 369, § 10.  Amended by Laws 1993, c. 251, § 1, eff. Sept. 1, 1993; Laws 1997, c. 353, § 1, eff. Nov. 1, 1997; Laws 2001, c. 394, § 18, eff. Jan. 1, 2002.

§59-1010.1.  Administrative fines - Injunctions.

A.  In addition to other penalties provided by law, if after a hearing in accordance with the provisions of Section 1010 of this title, the Plumbing Hearing Board shall find any person to be in violation of any of the provisions of The Plumbing License Law of 1955, such person may be subject to an administrative fine of not more than Five Hundred Dollars ($500.00) for each violation.  Each day a person is in violation of The Plumbing License Law of 1955 may constitute a separate violation.  The maximum fine will not exceed One Thousand Dollars ($1,000.00).  All administrative fines collected pursuant to the provisions of this subsection shall be deposited in the fund established in Section 1018 of this title.  Administrative fines imposed pursuant to this subsection shall be enforceable in the district courts of this state.

B.  The Plumbing Hearing Board may make application to the appropriate court for an order enjoining the acts or practices prohibited by The Plumbing License Law of 1955, and upon a showing by the Plumbing Hearing Board that the person has engaged in any of the prohibited acts or practices, an injunction, restraining order, or other order as may be appropriate shall be granted by the court.

Added by Laws 1993, c. 236, § 3, eff. Sept. 1, 1993.  Amended by Laws 2001, c. 394, § 19, eff. Jan. 1, 2002.

§59-1011.  Appeals from decisions of Board.

An appeal from the decision of the Plumbing Hearing Board upon the suspension or revocation of a license, or upon any decision not specifically provided for in The Plumbing License Law of 1955, may be taken to the district court in accordance with the provisions of Article II of the Administrative Procedures Act.

Added by Laws 1955, p. 369, § 11.  Amended by Laws 2001, c. 394, § 20, eff. Jan. 1, 2002.

§591012.  Necessity for licenses  Penalty.

(a) Ninety (90) days from and after the effective date of this act it shall be unlawful and a misdemeanor for any person to act as, or perform the work of, a journeyman plumber, as defined in this act, until such person has qualified and is licensed as a journeyman plumber or plumbing contractor, as provided in this act.

(b) Ninety (90) days from and after the effective date of this act it shall be unlawful and a misdemeanor for any person, firm, partnership, association or corporation to act as a master plumber or plumbing contractor or to engage in or offer to engage in, by advertisement or otherwise, the business of plumbing, or plumbing contractor, as defined in this act, until such person, or a bona fide member of such partnership, or a bona fide officer of such firm, association, or corporation, as the case may be, shall have qualified and is licensed as a plumbing contractor as required by this act.

Laws 1955, p. 369, § 12.

§59-1013.  Plumbers apprentice - Certificates.

The Construction Industries Board shall, upon proper application and payment of fee, register as a plumber's apprentice, and shall issue a certificate of registration to, persons who furnish proof satisfactory to the Board that they are sixteen (16) years of age or older and are enrolled in a recognized school or training course for plumber apprentices, or have arranged for employment as a plumber's apprentice with a licensed plumbing contractor.  The certificate of an apprentice shall expire at the end of one (1) year from date of issuance, at which time the Board may issue a renewal certificate upon payment of the renewal fee.

Added by Laws 1955, p. 369, § 13.  Amended by Laws 1980, c. 1, § 4, eff. July 1, 1980; Laws 1999, c. 405, § 4, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 21, eff. Jan. 1, 2002.

§59-1014.  Change of business address.

Every holder of a license as a journeyman plumber or plumbing contractor, or of a certificate of registration as a plumber's apprentice, shall promptly notify the Construction Industries Board of any change in business address.

Added by Laws 1955, p. 370, § 14.  Amended by Laws 2001, c. 394, § 22, eff. Jan. 1, 2002.

§591015.  Municipal water and sewage systems  Rules and regulations.

Each city and/or incorporated town with a population of two thousand (2,000) or more in the state, having a system of water supply or sewerage shall, and any incorporated town, or any sewer district Commission may, by ordinance or regulation, prescribe rules and regulations for the material, construction, installation and inspection of all plumbing and sewerage placed in, or in connection with any building, structure, or conveyance in such city, town or sewer district, and the board of health or other proper authority of such city, town or sewer district shall further provide that no plumbing work shall be done, except in the case of repairing leaks, without permit being issued therefor upon such terms and conditions as such city, town or sewer commission shall prescribe.

Laws 1955, p. 370, § 15.

§591016.  Municipal plumbing inspector - Combining plumbing inspector and electrical inspector.

A.  Each city or incorporated town with a population of two thousand (2,000) or more in the state, having a system of water supply or sewerage shall by ordinance, within ninety (90) days after the effective date of this act, create an office of plumbing inspector, whose duty it shall be to inspect all plumbing installed in the jurisdiction of such city or town, and shall furnish a certificate of same.  Said plumbing inspector shall have had not less than three (3) years' practical experience at the plumbing business, and shall not be interested, either directly or indirectly, in any firm or corporation engaged in the plumbing business.

B.  Any city or town in this state, with a population in excess of four thousand (4,000) but not exceeding thirty thousand (30,000), may create an office which combines the powers and duties of the plumbing inspector and the electrical inspector.  Except as otherwise provided in this subsection, the holder of such office must have at least three (3) years' practical experience in the plumbing industry and three (3) years' practical experience in the electrical industry.  Any such city or town may, in its discretion, appoint some other person deemed qualified for such office if such person, within two (2) years after the date of appointment, successfully passes the examination for a license as a plumbing inspector and the examination for a license as an electrical inspector conducted by a recognized national building code or standard service.  Cities or towns with a population of four thousand (4,000) or less may, in their discretion, appoint some other person deemed qualified for the office.  The salary of said plumbing inspector is to be provided for by the respective city or town.

Added by Laws 1955, p. 370, § 16.  Amended by Laws 1991, c. 324, § 1, emerg. eff. June 14, 1991; Laws 1995, c. 9, § 1, eff. Nov. 1, 1995.

§59-1017.  Inapplicability.

The provisions of The Plumbing License Law of 1955 shall not apply to:

1.  Minor repairs, consisting of repairing or replacing faucets or minor working parts of plumbing fixtures;

2.  Farm buildings located outside any city or town unless such buildings are connected to a public water or sewer system;

3.  Maintenance work for state institutions and school districts;

4.  The installation, maintenance, repair, renovation of automatic sprinkler systems and related mechanical appurtenances beginning at a point where the pipe or piping system provides water used exclusively for these automatic sprinklers and their related appurtenances and to standpipes connected to automatic sprinkler systems;

5.  The construction, installation, maintenance, repair, renovation, and/or removal of pipe or piping systems and related mechanical appurtenances including backflow preventers, appliances and/or equipment used in connection therewith, directly or indirectly within or without any building or structure, from a point or location in a source of potable water supply at which point or location there exists any backflow preventer, provided that said pipe and/or piping systems are for:

a. heating, except radiant-floor heating systems as defined in subparagraph d of paragraph 9 of Section 1003 of this title,

b. cooling,

c. air conditioning,

d. refrigeration, or

e. boilers and other pressure vessels of whatsoever kind and character.

A "backflow preventer," as used herein, means any permanent mechanical device, or combination of permanent mechanical devices, of whatever material, which, after installation acts to prevent a reversal of the normal directional flow of potable water within the piping system in which it is installed, and shall include, but not be limited to, metal checkvalves and airgaps, either naturally or artificially created.  Provided, further, that the exclusionary provisions of this paragraph shall apply only to and within governmental agencies, counties, cities and towns which now have or which hereafter may adopt separate laws relating to the licensing, registration and regulating of persons engaged, for business purposes, in any of the areas of trade hereinbefore specified in this paragraph; the exemptions herein being provided to apply only to these items specifically regulated by any such local laws and ordinances; and

6.  An individual who performs plumbing work on such individual's property of residence.

Added by Laws 1955, p. 370, § 17.  Amended by Laws 1965, c. 147, § 1, emerg. eff. May 24, 1965; Laws 1967, c. 361, § 1, emerg. eff. May 22, 1967; Laws 1996, c. 318, § 1, eff. July 1, 1996; Laws 2004, c. 163, § 3, emerg. eff. April 26, 2004.

§59-1018.  Fees paid to State Treasury - Disposition.

All fees, administrative fines or payments of any type received by the Construction Industries Board under The Plumbing License Law of 1955 shall be deposited in a revolving fund to be designated as the "Plumbing Licensing Revolving Fund" and are hereby appropriated and may be expended by the Construction Industries Board for the purpose of implementing The Plumbing License Law of 1955.  The fund shall be a continuing fund, not subject to fiscal year limitations.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1955, p. 370, § 18.  Amended by Laws 1993, c. 236, § 2, eff. Sept. 1, 1993; Laws 2001, c. 394, § 23, eff. Jan. 1, 2002; Laws 2004, c. 163, § 4, emerg. eff. April 26, 2004.

§591019.  Violations and penalties.

Any person, firm, partnership, association or corporation who shall violate any of the provisions of this act, or any provision of an ordinance or regulation enacted by a city, town, or sewer commission, by authority of this act shall, in addition to suffering possible suspension or revocation of a license, be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00), together with the costs of prosecution.

Laws 1955, p. 371, § 19.

§59-1020.  Local regulation by municipalities not prohibited.

Nothing in The Plumbing License Law of 1955 shall prohibit cities and towns from having full authority to provide full supervision and inspection of plumbing by the enactment of codes and rules in such form as they may determine and prescribe; provided, that no such ordinances, bylaw or rule shall be inconsistent with The Plumbing License Law of 1955, or any rule adopted or prescribed by the Construction Industries Board through authority of The Plumbing License Law of 1955 and the provisions of the Construction Industries Board Act.  Each state-licensed master plumber or plumbing contractor shall be required to register with the plumbing inspector of every city and town in whose jurisdiction the plumber operates, and each such city or town is hereby authorized to register such master plumber or plumbing contractor to revoke the same, to charge fees for such registration, for permits and for inspections of plumbing and fixtures.  Provided, further, that no master plumber or plumbing contractor shall be permitted to do business or work in any city or town wherein the local registration of the plumber has been revoked.

Added by Laws 1955, p. 371, § 20.  Amended by Laws 2001, c. 394, § 24, eff. Jan. 1, 2002; Laws 2003, c. 318, § 9, eff. Nov. 1, 2003.

§59-1021.1.  Oklahoma State Plumbing Installation Code Variance and Appeals Board.

A.  1.  There is hereby created the Oklahoma State Plumbing Installation Code Variance and Appeals Board.  The Variance and Appeals Board shall hear testimony and shall review sufficient technical data submitted by an applicant to substantiate the proposed installation of any material, assembly or manufacturer-engineered components, equipment or system that is not specifically prescribed by an appropriate installation code, an industry consensus standard or fabricated or installed according to recognized and generally accepted good engineering practices, where no ordinance or regulation of a governmental subdivision applies.  If it is determined that the evidence submitted is satisfactory proof of performance for the proposed installation, the Variance and Appeals Board shall approve such alternative, subject to the requirements of the appropriate installation code.  Applications for the use of an alternative material or method of construction shall be submitted in writing to the Construction Industries Board for approval prior to use.  Applications shall be accompanied by a filing fee, not to exceed Fifty Dollars ($50.00), as set by rule of the Construction Industries Board.

2.  The Variance and Appeals Board shall also hear appeals from contractors, licensed by the Construction Industries Board, and any party who has an ownership interest in or is in responsible charge of the design of or work on the installation, who contest the Construction Industries Board's interpretation of the state's model plumbing installation code as applied to a particular installation.  Such appeals shall be based on a claim that:

a. the true intent of the installation code has been incorrectly interpreted,

b. the provisions of the code do not fully apply, or

c. an equal or better form of installation is proposed.

Such appeals to the Variance and Appeals Board shall be made in writing to the Construction Industries Board within fourteen (14) days after a code interpretation or receipt of written notice of the alleged code violation by the licensed contractor.

B.  The Variance and Appeals Board shall consist of the designated representative of the Construction Industries Board and the following members who, except for the State Fire Marshal or designee, shall be appointed by the Construction Industries Board from a list of names submitted by the professional organizations of the professions represented on the Variance and Appeals Board and who shall serve at the pleasure of the Construction Industries Board:

1.  Two members shall be appointed from the State Committee of Plumbing Examiners; one shall be a contractor with five (5) years of experience and one shall be a journeyman with five (5) years of experience;

2.  One member shall be a registered design professional who is a registered architect with at least ten (10) years of experience, five (5) of which shall have been in responsible charge of work;

3.  One member shall be a registered design professional with at least ten (10) years of structural engineering or architectural experience, five (5) of which shall have been in responsible charge of work;

4.  One member shall be a registered design professional with mechanical or plumbing engineering experience; provided, such member shall have at least ten (10) years of experience, five (5) years of which shall have been in responsible charge of work;

5.  One member shall be a registered design professional with electrical engineering experience; provided, such member shall have at least ten (10) years of experience, five (5) years of which shall have been in responsible charge of work; and

6.  One member shall be the State Fire Marshal or a designee of the State Fire Marshal.

Any member serving on the Variance and Appeals Board on January 1, 2002, may continue to serve until a replacement is appointed by the Construction Industries Board.

C.  Members, except the designated representatives of the State Fire Marshal and the Construction Industries Board, and employees of the Construction Industries Board, shall be reimbursed for travel expenses pursuant to the State Travel Reimbursement Act from the revolving fund created pursuant to Section 1018 of this title.

D.  The Variance and Appeals Board shall meet after the Construction Industries Board receives proper application for a variance, accompanied by the filing fee, or proper notice of an appeal, as provided in subsection A of this section.

E.  The designated representative of the Construction Industries Board shall serve as chair of the Variance and Appeals Board.  A majority of the members of the Variance and Appeals Board shall constitute a quorum for the transaction of business.

Added by Laws 1994, c. 293, § 3, eff. July 1, 1994.  Amended by Laws 2001, c. 394, § 25, eff. Jan. 1, 2002.

§59-1022.  Repealed by Laws 1997, c. 353, § 6, eff. Nov. 1, 1997.

§59-1023.1.  Issuance of citation for certain work prohibited.

No state or municipal inspector may issue a citation for work which is exempt from the requirement for a permit under Section 106 of the International Plumbing Code, latest edition.

Added by Laws 1997, c. 353, § 2, eff. Nov. 1, 1997.

§59-1031.  Short title.

Sections 1031 through 1044 of this title shall be known and may be cited as the "Oklahoma Inspectors Act".

Added by Laws 1989, c. 215, § 1, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 26, eff. Jan. 1, 2002.

§59-1032.  Rules - Promulgation by Construction Industries Board.

The Construction Industries Board shall promulgate rules governing the examination and licensing of building, electrical, mechanical, plumbing, and other construction inspectors and the establishment of classifications for such inspectors.  The Board may adopt as part of such rules any or all nationally recognized inspector certification programs or codes for purposes of building and construction inspector licensing.  The rules adopted by the Board shall provide requirements for continuing education for building and construction inspectors.

Added by Laws 1989, c. 215, § 2, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 27, eff. Jan. 1, 2002.

§59-1033.  Definitions.

As used in the Oklahoma Inspectors Act:

1.  "Board" means the Construction Industries Board;

2.  "Committee" means the Oklahoma Inspector Examiners Committee;

3.  "Building and construction inspection" means the inspection of plumbing, electrical, mechanical or structural aspects of building and construction, for the purpose of enforcing compliance with the applicable building codes or standards;

4.  "Building and construction inspector" means any person actively engaged in the inspection of any phase of building and construction for the purpose of enforcing compliance with the applicable building codes or standards and includes, but is not limited to, plumbing inspectors, electrical inspectors, mechanical inspectors and structural inspectors; and

5.  "Circuit rider inspector" means a person who acts as a building and construction inspector for two or more municipalities or other political subdivisions and is certified and licensed pursuant to the Oklahoma Inspectors Act.

Added by Laws 1989, c. 215, § 3, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 28, eff. Jan. 1, 2002.

§59-1034.  Oklahoma Inspector Examiners Committee - Members - Appointment - Qualifications - Travel Expenses.

There is hereby created the Oklahoma Inspector Examiners Committee which shall consist of seven (7) members.  One member shall be the designee of the Construction Industries Board.  When the terms of the other members serving on the Committee expire or are vacated, members shall be appointed by the Board, which may also remove any appointed member for cause.  Appointed members shall hold office for terms of four (4) years or until their successors are appointed.

Four appointed members shall be residents of this state and each shall have had at least five (5) years of practical experience as a building and construction inspector in the respective field of the inspector.  Of these appointees, one member each shall be appointed from the plumbing, electrical, mechanical and structural professions.  One appointed member shall be a municipal officer as defined in Section 1-102 of Title 11 of the Oklahoma Statutes, and one appointed member shall be a lay person.

Each member shall serve without pay but shall be reimbursed for his actual expenses in accordance with the State Travel Reimbursement Act.

Added by Laws 1989, c. 215, § 4, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 29, eff. Jan. 1, 2002.

§59-1035.  Oklahoma Inspector Examiners Committee - Powers and duties.

The Oklahoma Inspector Examiners Committee shall have the power and duty:

1.  To assist the Construction Industries Board in certifying, licensing and otherwise regulating persons employed as building and construction inspectors;

2.  To assist the Board in establishing and administering examinations to applicants for an Oklahoma inspector's license;

3.  To assist the Board in prescribing and adopting forms for certification and licensure applications;

4.  To assist the Board by making recommendations concerning rules which establish standards of performance for building and construction inspectors;

5.  To assist the Board in determining whether certification by a national certification program or licensing by another governmental entity should be approved as a substitute for a successful completion of the Oklahoma Inspector's Examination;

6.  To investigate alleged violations of the provisions of the Oklahoma Inspectors Act and of any rules promulgated pursuant thereto; and

7.  To have such other powers and duties as are necessary to implement the Oklahoma Inspectors Act.

Added by Laws 1989, c. 215, § 5, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 30, eff. Jan. 1, 2002.

§59-1036.  Application for certification and license - Requirements - Provisional license - Examination - Nontransferability.

A.  Applicants for certification and license shall:

1.  Show proof of certification or licensing by a program or governmental entity approved by the Construction Industries Board; or

2.  Have been certified by the Committee as having passed the examination.

The Board shall issue a license to any person who has met the requirements of paragraph 1 or 2 of this subsection and who has paid the fees required by the Oklahoma Inspectors Act and has otherwise complied with the applicable requirements of the Oklahoma Inspectors Act.  Provided, the Board may issue a provisional license limited to two (2) years to enable an applicant to meet the certification requirements of this subsection.

B.  Examinations shall be uniform and shall be practical in nature but shall be sufficiently strict to test the qualifications and fitness of the applicant as a building and construction inspector.  The examination shall be in whole or in part in writing. Examination dates shall be set by the Committee.  Any applicant failing to pass the examination shall not be permitted to take another examination for a period of thirty (30) days, and thereafter any such applicants subsequently failing to pass the examination shall not be permitted to take a subsequent examination for a period of ninety (90) days.

C.  All licenses shall be nontransferable and it shall be unlawful for any holder of a license issued pursuant to the Oklahoma Inspectors Act to loan or allow the use of such license by any other person, firm or corporation.

Added by Laws 1989, c. 215, § 6, eff. Nov. 6, 1989.  Amended by Laws 1995, c. 9, § 2, eff. Nov. 1, 1995; Laws 2001, c. 394, § 31, eff. Jan. 1, 2002.

§59-1037.  Application forms - Fee - Renewal.

Application for examination, certification, or license or renewal of license shall be made to the Construction Industries Board in writing on forms furnished by the Board and each application shall be accompanied by a fee to be established by rule by the Board pursuant to Section 1000.5 of this title.  Applicants for renewal may also be required to submit proof of compliance with continuing education requirements established by the Board.

Added by Laws 1989, c. 215, § 7, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 32, eff. Jan. 1, 2002; Laws 2002, c. 457, § 5, eff. July 1, 2002.

§59-1038.  License - Expiration - Late renewal - Fee - Exemption for military service.

A.  Until June 30, 2004, no license shall be issued for longer than one (1) year and all licenses shall expire on June 30 of each year.  Beginning July 1, 2004, all licenses shall expire on the birth date of the licensee.  The Construction Industries Board shall establish by rule a method for prorating license fees to coincide with the birth date of the licensee.

B.  An application for the renewal of a license which is received more than thirty (30) days following the date of expiration and which is accompanied by a fee established pursuant to Section 1000.5 of this title, and proof of current continuing education requirements, may be accepted and the license reissued without examination.

C.  The fee for late renewal and the continuing education requirements shall not be required of any holder of a license which expires while such holder is in military service, if application for renewal is made within one (1) year following the service discharge of such person.

Added by Laws 1989, c. 215, § 8, eff. Nov. 1, 1989.  Amended by Laws 2003, c. 318, § 10, eff. Nov. 1, 2003.

§59-1039.  Complaints - Investigation - Individual proceeding - Finding - Suspension or revocation of license - Other administrative penalties - Reapplication for license.

A.  The Oklahoma Inspector Examiners Committee may, upon its own motion, and shall upon written complaint filed by any person, investigate inspection practices of any building and construction inspector.

B.  The Committee may request that an individual proceeding be conducted to determine whether the licensee has:

1.  Made a material misstatement in the application for license or renewal thereof;

2.  Loaned or illegally used the license of the licensee;

3.  Demonstrated incompetency to act as a building and construction inspector; or

4.  Violated any provision of the Oklahoma Inspectors Act, or any rule promulgated or order issued pursuant to the Oklahoma Inspectors Act.

C.  After a finding by an impartial hearing examiner that the licensee is guilty of any violation as provided for in subsection B of this section, the Construction Industries Board may:

1.  Suspend or revoke the license;

2.  Defer such suspension or revocation pending mitigating or remedial action by the licensee; or

3.  Assess administrative penalties pursuant to the provisions of Section 1044 of this title.

D.  Any person whose license has been revoked by the Board may not apply for a new license for at least one (1) year from the date of such revocation.

Added by Laws 1989, c. 215, § 9, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 33, eff. Jan. 1, 2002.

§591040.  Acting as or performing work of building and construction inspector without a license  Violation  Effective date.

Beginning February 1, 1990, it shall be unlawful for any person to act as or perform the work of a building and construction inspector unless such person is qualified and licensed as a building and construction inspector pursuant to the Oklahoma Inspectors Act.

§59-1041.  Employment of inspectors by municipality or other governmental entity - Notification of Commissioner - Exemption of municipalities under 10,000.

Any municipality or other governmental entity which employs any person as a building and construction inspector for functions normally performed by a building and construction inspector shall notify the Construction Industries Board of the employment.

Any municipality or other political subdivision of the state with a population of ten thousand (10,000) or less according to the most current census published by the Oklahoma Employment Security Board shall be exempt from the provisions of the Oklahoma Inspectors Act, unless such municipality or other political subdivision of the state employs the services of a circuit rider inspector.

Added by Laws 1989, c. 215, § 11, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 34, eff. Jan. 1, 2002.

§59-1042.  Oklahoma Inspectors Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Construction Industries Board, to be designated the "Oklahoma Inspectors Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board from fees and fines collected pursuant to the Oklahoma Inspectors Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Construction Industries Board for the purpose of implementing the provisions of the Oklahoma Inspectors Act for the continuing education of building and construction inspectors, and for implementing programs designed to further the efficiency of the building and construction inspector profession and public understanding of the profession.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 215, § 12, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 35, eff. Jan. 1, 2002; Laws 2004, c. 163, § 5, emerg. eff. April 26, 2004.

§591043.  Nonapplicability to unincorporated areas of state.

This act shall not apply to unincorporated areas of this state.

§59-1044.  Violations - Penalties.

Any person convicted of acting or performing as a building and construction inspector without the proper license shall be guilty of a misdemeanor and shall be punished by a fine of not less than Two Hundred Fifty Dollars ($250.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00), together with the costs of prosecution.  Each day of violation shall constitute a separate offense.

Any entity who employs an unlicensed person to perform the duties and responsibilities of a building and construction inspector or who fails to notify the Construction Industries Board of the employment of an inspector shall be subject to an administrative fine of not more than Two Hundred Dollars ($200.00) for each violation.  Each day a person is in violation may constitute a separate violation.  The maximum fine shall not exceed One Thousand Dollars ($1,000.00).

Added by Laws 1989, c. 215, § 14, eff. Nov. 1, 1989.  Amended by Laws 2001, c. 394, § 36, eff. Jan. 1, 2002.

§59-1045.  Access to premises to be granted - Violation.

Any building and construction inspector licensed pursuant to Sections 1031 through 1044 of this title, shall be granted access within a reasonable period of time to perform an inspection for the purpose of enforcing compliance with the Oklahoma Inspectors Act.  Pursuant to its authority under Section 1000.4 of Title 59 of the Oklahoma Statutes, the Construction Industries Board may initiate disciplinary proceedings, request prosecution of and initiate injunctive proceedings against any person who violates this provision.

Added by Laws 2002, c. 457, § 6, eff. July 1, 2002.

§59-1101.  Short title - Declaration.

A.  Sections 275 through 289 of this act shall be known and may be cited as the "Waterworks and Wastewater Works Operator Certification Act".

B.  The Waterworks and Wastewater Works Operator Certification Act is declared to be necessary to safeguard life, health, and property, and to protect the waters of this state.

Added by Laws 1959, p. 269, § 1.  Amended by Laws 1993, c. 145, § 275, eff. July 1, 1993.

§59-1102.  Definitions.

A.  As used in the Waterworks and Wastewater Works Operator Certification Act:

1.  "Board" means the Environmental Quality Board of the State of Oklahoma;

2.  "Certificate" means a certificate of competency issued as provided for herein;

3.  "Department" means the Oklahoma Department of Environmental Quality;

4.  "Executive Director" means the Executive Director of the  Oklahoma Department of Environmental Quality;

5.  "Helper" means any person who performs or assists in the performance of work which may affect the quality of either water or wastewater;

6.  "Operator" means any person who is at any time responsible for the operation of a wastewater works or waterworks or associated laboratories, in part or in whole.  Operator shall not ordinarily apply to an official exercising official general administrative supervision but shall include any person who can, through a direct act or command, affect the quality of the water or wastewater;

7.  "Person" means and includes individuals, firms, partnerships, associations, and corporations; and also means and includes the State of Oklahoma, counties, districts, municipalities, and all subdivisions, districts, officers, agencies, departments, institutions, or instrumentalities of any thereof, whether governmental or proprietary;

8.  "Wastewater works" means wastewater treatment systems and facilities used in the collection, transmission, storage, pumping, treatment or disposal of liquid or waterborne wastes, except as provided in subsection B of this section; and

9.  "Waterworks" means facilities used in the procurement, treatment, storage, pumping or distribution of water for human consumption, except as provided in subsection B of this section.

B.  The words "waterworks", or "wastewater works" shall not include:

1.  Any waterworks used exclusively by a private residence or a private business or industry, except when a waterworks has fifteen or more permanent or temporary service connections available for residential use, or regularly serves twenty-five or more of the same individuals at least six (6) months in a year;

2.  Any nonindustrial wastewater works treatment system which has an average flow of five thousand (5,000) gallons per day or less;

3.  Any industrial wastewater works; and

4.  Such classes of systems, which because of their size, type of treatment, or the nature of wastes involved, the Board shall find do not require general supervision by a certified operator in order to safeguard life, health, property, or the water supplies or streams of this state.  Such classes shall be fixed by rules promulgated by the Board.

Added by Laws 1959, p. 270, § 2.  Amended by Laws 1965, c. 88, § 1, emerg. eff. May 5, 1965; Laws 1978, c. 166, § 1, eff. July 1, 1978; Laws 1993, c. 145, § 276, eff. July 1, 1993; Laws 1993, c. 324, § 50, eff. July 1, 1993; Laws 2005, c. 138, § 2, eff. Nov. 1, 2005.

§59-1103.  Waterworks and Wastewater Works Advisory Council.

A.  The Waterworks and Wastewater Works Advisory Council is hereby re-created, to continue until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law.  The Advisory Council shall consist of nine (9) members appointed as follows:

1.  The Governor shall appoint three members as follows:

a. one member who holds a certificate under the terms and conditions of which he could lawfully be the operator of a municipal waterworks for an initial term of three (3) years,

b. one member representing higher education and the Environmental Training Center for the State of Oklahoma for an initial term of two (2) years, and

c. one member appointed from a list of six or more nominees submitted by the Oklahoma Municipal League;

2.  The President Pro Tempore of the Senate shall appoint three members as follows:

a. two members appointed from a list of twelve or more nominees submitted by the Oklahoma Water and Pollution Control Association, and

b. one member appointed from a list of twelve or more nominees submitted by the Oklahoma Rural Water Association;

3.  The Speaker of the House of Representatives shall appoint three members as follows:

a. one member who holds a certificate under the terms and conditions of which he could lawfully be the operator of a municipal waterworks for an initial term of three (3) years,

b. one member who holds a certificate under the terms and conditions of which he could lawfully be the operator of a municipal wastewater works for an initial term of two (2) years, and

c. one member appointed from a list of twelve or more nominees submitted by the Oklahoma Rural Water Association.

B.  Persons serving on the Waterworks and Wastewater Works Advisory Council as of June 30, 1993, shall continue to serve on such Council for terms stated below unless a vacancy is created by resignation, death or any other cause resulting in an unexpired term.  Such vacancy shall be filled by appointment as provided in subsection A of this section for a term of three (3) years.  Members continuing to serve are:

1.  One member appointed from a list of six or more nominees submitted by the Oklahoma Municipal League, whose term shall expire June 30, 1994, and whose successor shall be appointed by the Governor;

2.  One member appointed from a list of twelve or more nominees submitted by the Oklahoma Water and Pollution Control Association, whose term shall expire June 30, 1994, and whose successor shall be appointed by the President Pro Tempore of the Senate;

3.  One member appointed from a list of twelve or more nominees submitted by the Oklahoma Water and Pollution Control Association, whose term shall expire June 30, 1995, and whose successor shall be appointed by the President Pro Tempore of the Senate;

4.  One member appointed from a list of twelve or more nominees submitted by the Oklahoma Rural Water Association, whose term shall expire June 30, 1996, and whose successor shall be appointed by the President Pro Tempore of the Senate; and

5.  One member appointed from a list of twelve or more nominees submitted by the Oklahoma Rural Water Association, whose term shall expire June 30, 1994, and whose successor shall be appointed by the Speaker of the House of Representatives.

C.  Each member shall be appointed to serve a term of office of three (3) years, except that the term of those first appointed shall expire as specified in subsection A above.  Any vacancy shall be filled pursuant to subsection A of this section.

D.  The Council shall elect a chair and vice-chair from among its members.  Five members shall constitute a quorum.  Each Council shall meet as required for rule development, review and recommendation and for such other purposes specified by law.  Special meetings may be called by the chair or by the concurrence of any three members.

E.  Of the nominees on each list referenced in subsection A of this section, one-third shall be individuals certified as competent to operate a municipal waterworks and one-third shall be individuals certified as competent to operate municipal wastewater works.

F.  Members of the Council shall serve without compensation but may be reimbursed expenses incurred in the performance of their duties as provided by the State Travel Reimbursement Act.  The Council is authorized to utilize the conference rooms of the Department and obtain administrative assistance from the Department as required.

G.  The Council shall not recommend rules for promulgation of the Environmental Quality Board unless all applicable requirements of the Administrative Procedures Act have been followed including requirements relating to, but not limited to, notice, rule impact statement and rulemaking hearings.  The Council shall perform the duties specified in subsection I of Section 2-2-201 of Title 27A of the Oklahoma Statutes for the Department of Environmental Quality Advisory Councils and shall perform other duties as may be assigned to it by the Department.

Added by Laws 1959, p. 270, § 3.  Amended by Laws 1978, c. 166, § 2, eff. July 1, 1978; Laws 1984, c. 114, § 1, eff. July 1, 1984; Laws 1985, c. 178, § 40, operative July 1, 1985; Laws 1990, c. 5, § 1, operative July 1, 1990; Laws 1993, c. 145, § 277, eff. July 1, 1993; Laws 1993, c. 324, § 51, emerg. eff. June 7, 1993; Laws 1994, c. 353, § 30, eff. July 1, 1994; Laws 1996, c. 64, § 1; Laws 2002, c. 106, § 1.

§59-1104.  Rules and regulations.

The Board shall have the power and duty to promulgate such rules, including the establishment of a fee schedule pursuant to Section 24 of this act, as it may deem necessary to the carrying out of the provisions and purposes of the Waterworks and Wastewater Works Operator Certification Act.

Added by Laws 1959, p. 271, § 4.  Amended by Laws 1993, c. 145, § 278, eff. July 1, 1993.

§59-1105.  Powers and duties of Department.

In addition to the other powers conferred by the Waterworks and Wastewater Works Operator Certification Act, the Department shall have the following powers and duties:

1.  To institute in any court of competent jurisdiction such actions or proceedings, including but not limited to actions and proceedings for mandatory or prohibitory injunctions or mandamus, as it may deem necessary either to enforce or to prevent violation of any provision of this act or of any rule or order made thereunder, or to enforce any subpoena or order issued or made under authority of the Waterworks and Wastewater Works Operator Certification Act;

2.  To conduct and cooperate with others in conducting educational and training programs, including itinerant training programs or district meetings, concerning plant operation and related subjects;

3.  To employ such personnel, incur such expenses, and purchase such personal property as may be necessary for the purposes of this act, insofar as funds are lawfully available therefor;

4.  To prescribe such procedures and forms as may be necessary to the administration of the Waterworks and Wastewater Works Operator Certification Act;

5.  To prescribe the form and content of, and to grade and determine the criteria for the successful completion of, examinations given to applicants and to provide for the confidentiality of examinations and individual test scores;

6.  To perform such other acts as shall be necessary for the accomplishment of the purposes of the Waterworks and Wastewater Works Operator Certification Act;

7.  To enforce the provisions of the Waterworks and Wastewater Works Operator Certification Act, rules promulgated thereunder and orders, certifications and registrations issued pursuant thereto; and

8.  To conduct voluntary certification programs, certification programs specifically authorized by state statute, and certification programs promulgated by the Environmental Quality Board pursuant to a federal regulation or requirement; and to issue, renew or reactivate certificates and to register persons employed as helpers pursuant to such programs.

Added by Laws 1959, p. 271, § 5.  Amended by Laws 1993, c. 145, § 279, eff. July 1, 1993; Laws 1994, c. 353, § 31, eff. July 1, 1994.

§59-1106.  Unlawful acts - Necessity for certificate.

A.  Except as otherwise provided in the Waterworks and Wastewater Works Operator Certification Act, it shall be unlawful:

1.  For any person to employ or appoint or vote for or approve the employment or appointment of any person as an operator of a waterworks or wastewater works who does not possess a valid current certificate issued under the Waterworks and Wastewater Works Operator Certification Act, which certifies the operator's competency to operate a waterworks or wastewater works for which the operator is employed or appointed as operator; or to employ or appoint a person as an operator of a waterworks or wastewater works or vote for or approve the employment or appointment of any person as an operator of a waterworks or wastewater works contrary to the terms and conditions of the certificate held by such person;

2.  For any person to be the operator of a waterworks or wastewater works for the operation of which the person does not hold a required certificate, or to be the operator of any waterworks or wastewater works contrary to any of the terms and conditions of the operator's certificate; or

3.  For any person to violate any rule or order made under the authority of the Waterworks and Wastewater Works Operator Certification Act or any certificate issued pursuant thereto.

B.  Paragraphs 1 and 2 of subsection A of this section shall apply to a waterworks or wastewater works employing a superintendent of the waterworks or wastewater works who has not obtained the proper level of certification within six (6) months of employment as superintendent.  The Environmental Quality Board may, by rule, limit the number of times this six-month exemption is available to a waterworks and wastewater works.

C.  The provisions of this section shall not affect the practice of engineering by a professional engineer.

D.  A plumber licensed pursuant to the Plumbing License Law of 1955 shall not be required to hold any waterworks or wastewater operator certificate in order to make connections to public water systems or lines or sewer systems or lines.

Added by Laws 1959, p. 271, § 6.  Amended by Laws 1978, c. 166, § 3, eff. July 1, 1978; Laws 1993, c. 145, § 280, eff. July 1, 1993; Laws 1993, c. 324, § 52, eff. July 1, 1993; Laws 1994, c. 353, § 32, eff. July 1, 1994; Laws 1996, c. 115, § 1, emerg. eff. April 18, 1996; Laws 1999, c. 204, § 1, emerg. eff. May 24, 1999.

§59-1107.  Application for certificate - Qualifications - Renewals, expiratrion.

A.  Upon application, made upon a form to be prescribed by the Department, by an individual not less than eighteen (18) years of age, the Department shall issue a certificate when the applicant has paid a nonrefundable application fee and has met any one of the following qualifications:

1.  An applicant who successfully completes training and examination as prescribed by the Department; or

2.  An applicant who holds a license or certificate issued by any other state or territory of the United States, and currently valid at the time he makes application hereunder, similar to a certificate provided for herein, where the requirements of such other state or territory for the issuance of a license or certificate, at the time such applicant received said license or certificate, were of a level found by the Department to be the equivalent of the standards required hereby for a certificate of similar kind.  Provided, however, that no certificate shall be issued under this paragraph unless the holder of a certificate under this act would be issued a similar license or certificate by such other state or territory under substantially the same conditions.

B.  All fees shall be deposited in the Certification Fund.

C.  Any certificate issued under this section shall be renewable annually for the period from July 1 to June 30.

D.  A certificate shall be renewed upon approval of the Department.  Application for such renewal shall be submitted to the Department on forms prescribed by the Department, shall be accompanied by a renewal fee as set by the Board and shall include documentation that the applicant has met the annual renewal training requirements of the Department.  The Department may allow a thirty-one-day grace period for such renewals, from July 1 through July 31, without requiring payment of a late fee as set by the Board, provided the applicant submits the required renewal fee and qualifies for such renewal.

E.  A certificate which is not so renewed by July 31 shall have no further force, effect or validity unless the Department, upon receipt of an application from the holder of the expired certificate within two (2) years after the certificate's June 30 renewal date, reactivates such certificate.  Such reactivation application shall include the submission of data on forms prescribed by the Department, renewal and reactivation late fees as set by the Board, and documentation that the applicant has met the Department's renewal training requirements.  A reactivated certificate may be renewed annually thereafter as provided in this section.

F.  The holder of an expired and unreactivated certificate shall not be issued any new certificate unless he applies and qualifies therefor pursuant to the Waterworks and Wastewater Works Operator Certification Act.

Added by Laws 1959, p. 271, § 7.  Amended by Laws 1965, c. 88, § 2, emerg. eff. May 5, 1965; Laws 1978, c. 166, § 4, eff. July 1, 1978; Laws 1993, c. 145, § 281, eff. July 1, 1993; Laws 1994, c. 353, § 33, eff. July 1, 1994.

§59-1108.  Temporary permit for operation of waterworks or wastewater works.

Any individual who, after the effective date of this act, is employed or appointed as operator of a waterworks or wastewater works for the operation of which he does not hold a certificate, or the operation of which would be contrary to the terms and conditions of any certificate held by such individual, shall be issued a temporary certificate for the operation of such works by the Department upon satisfactory application made therefor within ten (10) days after initial employment or appointment of such individual as the operator of such works, accompanied by a fee as set by the Board.  Such application shall be made under oath, and shall provide in addition any information required by the Department.  Said temporary certificate shall expire one (1) calendar year after the date of the applicant's initial employment as the operator of such works, and shall not be renewable.  If such application is not made within said ten (10) days, then the continuation of such individual as the operator of such works after said ten (10) days shall be unlawful and shall constitute a violation of this act by both said individual and the person owning or maintaining such works.  If the issuance of such temporary certificate is refused for any lawful reason, then the continuation of such individual as the operator of such works after thirty (30) days after the Department has mailed notice of such refusal to the person owning or maintaining such works, and to such applicant, shall be unlawful and shall constitute a violation of this act by both said individual and the person owning or maintaining such works.  Not more than one temporary certificate shall be issued to the same individual during any five-year period.  This section shall not be applicable to or authorize the issuance of a temporary certificate to any individual who has had a certificate revoked or whose certificate is under suspension, or to whom the issuance or renewal or reactivation of a certificate has been refused, under Section 1113 of this title, except where such individual has thereafter been reinstated or issued a certificate as provided in the Waterworks and Wastewater Works Operator Certification Act.

Added by Laws 1959, p. 272, § 8.  Amended by Laws 1993, c. 145, § 282, eff. July 1, 1993; Laws 1993, c. 324, § 53, eff. July 1, 1993.

§59-1109.  Certificates may contain conditions or restrictions.

Any certificate issued pursuant to the Waterworks and Wastewater Works Operator Certification Act may contain such conditions or restrictions as the Department shall deem necessary or appropriate.

Added by Laws 1959, p. 273, § 9.  Amended by Laws 1993, c. 145, § 283, eff. July 1, 1993.

§59-1110.  Certificate issued to individuals only.

A certificate shall not be issued pursuant to the provisions of the Waterworks and Wastewater Works Operator Certification Act to any person other than an individual.

Added by Laws 1959, p. 273, § 10.  Amended by Laws 1993, c. 145, § 284, eff. July 1, 1993.

§59-1111.  Refusal to issue, renew, reinstate, reactivate or to revoke or suspend certificate - Grounds - Notice and proceedings.

The Department shall have power to refuse to issue, renew, reinstate or reactivate or, after notice and opportunity for an individual proceeding as provided in the Administrative Procedures Act, the Oklahoma Environmental Quality Code and rules of the Board, to revoke or suspend any certificate for good cause including but not limited to:

1.  Gross inefficiency or incompetence;

2.  Violation of any provisions of the Waterworks and Wastewater Works Operator Certification Act or applicable provisions of the Oklahoma Environmental Quality Code, rules promulgated thereunder or the terms of any certificate or order issued pursuant thereto; or

3.  Fraud or misrepresentation in obtaining a certificate.

Added by Laws 1959, p. 273, § 11.  Amended by Laws 1993, c. 145, § 285, eff. July 1, 1993; Laws 1994, c. 353, § 34, eff. July 1, 1994.

§59-1112.  Renewal, reactivation or reinstatement of certificate.

After the expiration of one (1) year after the Department denies an application for certification, renewal or reactivation or revokes a certificate pursuant to the Waterworks and Wastewater Works Operator Certification Act, the holder of such certificate may make application to the Department for renewal, reactivation or reinstatement.  Such renewal, reactivation or reinstatement shall rest in the sound discretion of the Department.

Added by Laws 1959, p. 274, § 12.  Amended by Laws 1993, c. 145, § 286, eff. July 1, 1993.

§59-1113.  Certification Fund - Created - Receipts - Disbursements - Use of fund for training program.

There is hereby created a revolving fund in the State Treasury to be known as the "Certification Fund".  Said fund shall consist of all monies appropriated to said fund, and all fees collected under the provisions of this act.  Said fund shall be under the control and supervision of the Department, and shall be paid out on claims approved by the Department and forwarded to the Director of State Finance who shall audit the same, and, upon approval thereof, warrants shall be issued according to law, and said warrants shall be paid by the State Treasurer from the said fund.  The said fund shall be expended for training programs including itinerant training programs, meetings, personnel, expenses, and purchase of personal property, to carry out the purposes of the Waterworks and Wastewater Works Operator Certification Act, and for no other purpose.  Nothing herein shall prevent the expenditure of other funds of the Department or of the Board, the expenditure of which is not otherwise restricted, from being expended to accomplish the purposes of the Waterworks and Wastewater Works Operator Certification Act.

Added by Laws 1959, p. 274, § 13.  Amended by Laws 1993, c. 145, § 287, eff. July 1, 1993.

§591114.  Powers of Commissioner subject to rules and regulations of Board.

The powers herein granted to the Commissioner shall be exercised subject to such rules and regulations as the Board may make, which are applicable thereto.

Laws 1959, p. 274, § 14.

§59-1115.  Violations and penalties.

Any public officer who shall knowingly violate any provision of the Waterworks and Wastewater Works Operator Certification Act shall upon conviction thereof be guilty of a misdemeanor.  If any county, district, municipality, or any agency or instrumentality thereof, or any state board, institution, agency, instrumentality, or commission shall violate any provision of the Waterworks and Wastewater Works Operator Certification Act, each of the members of the governing board thereof who shall vote for or otherwise approve of such violation shall upon conviction thereof be guilty of a misdemeanor.  Every other person who shall violate any provision of the Waterworks and Wastewater Works Operator Certification Act shall upon conviction thereof be guilty of a misdemeanor.  Any person guilty of a misdemeanor hereunder shall, upon conviction thereof, be punished by a fine of not to exceed One Hundred Dollars ($100.00), or by imprisonment in the county jail for not to exceed thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1959, p. 274, § 15.  Amended by Laws 1993, c. 145, § 288, eff. July 1, 1993.

§59-1117.  Registration of helpers - Reporting list of helpers.

A.  A helper shall register annually with the Department.  Any registered helper shall work only under the direct supervision of a certified operator.

B.  Any authority, company, district, county, municipality, individual or agency providing water or wastewater services shall report a list of all helpers in its employment as of the first day of July of each year together with a registration fee for each such helper and such other information as may be required by the Department.

Added by Laws 1978, c. 166, § 5, eff. July 1, 1978.  Amended by Laws 1993, c. 145, § 289, eff. July 1, 1993.

§59-1150.1.  Short title.

Sections 1150.1 through 1150.13 of this title shall be known and may be cited as the "Oklahoma Sanitarian and Environmental Specialist Registration Act".

Added by Laws 1993, c. 145, § 290, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 1, eff. Nov. 1, 1995.

§59-1150.2.  Definitions.

For the purposes of the Oklahoma Sanitarian and Environmental Specialist Registration Act:

1.  "Board" means the State Board of Health of the State of Oklahoma;

2.  "Commissioner" means the State Commissioner of Health of the State of Oklahoma;

3.  "Council" means the Sanitarian and Environmental Specialist Registration Advisory Council;

4.  "Executive Director" means the Executive Director of the Department of Environmental Quality;

5.  "Person" means individuals;

6.  "Registration" means a certificate issued pursuant to the Oklahoma Sanitarian and Environmental Specialist Registration Act; and

7.  "Sanitarian or environmental specialist" means a person uniquely qualified by education in the sciences, specialized training, and documented field experience to effectively plan, organize, manage, execute and evaluate one or more of the many diverse elements comprising the fields of public health or environmental protection or both public health and environmental protection.  The term "sanitarian or environmental specialist" may be interpreted to include environmental sanitarian, environmental protection specialist, environmental health specialist or other similar terms.

Added by Laws 1988, c. 225, § 17.  Amended by Laws 1993, c. 145, § 291, eff. July 1, 1993.  Renumbered from Title 63, § 1-2201 by Laws 1993, c. 145, § 360, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 2, eff. Nov. 1, 1995.

§59-1150.3.  Promulgation of rules.

The State Board of Health in conjunction with the Sanitarian and Environmental Specialist Registration Advisory Council is hereby authorized to promulgate rules governing the examination and registration of sanitarians and environmental specialists, and the defining of categories and limitations for such registration and providing continuing education requirements for the renewal of registration.

Added by Laws 1993, c. 145, § 292, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 3, eff. Nov. 1, 1995.

§59-1150.4.  Intent of Legislature - Disposition of fees collected.

A.  It is the intent of the Legislature that the Council and the registration of sanitarians and environmental specialists pursuant to the provisions of the Oklahoma Sanitarian and Environmental Specialist Registration Act shall constitute a section of the Occupational Licensing Division of the Oklahoma State Department of Health.

B.  Fees collected pursuant to the provisions of the Oklahoma Sanitarian and Environmental Specialist Registration Act shall be determined by the Board in conjunction with the Council pursuant to Article I of the Administrative Procedures Act.

Added by Laws 1993, c. 145, § 293, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 4, eff. Nov. 1, 1995.

§59-1150.5.  Sanitarian and Environmental Specialist Registration Advisory Council.

A.  There is hereby created the "Sanitarian and Environmental Specialist Registration Advisory Council", which shall consist of nine (9) members as follows:

1.  One member shall be the Commissioner of Health or designated representative;

2.  One member shall be the Executive Director of the Department of Environmental Quality or designee;

3.  One member shall be the Administrator of the Office of Personnel Management or designee;

4.  One member who shall be appointed for an initial term of three (3) years by the Director of the City-County Health Department of Oklahoma County;

5.  One member who shall be appointed for an initial term of three (3) years by the Director of the Tulsa City-County Health Department;

6.  Two members shall be employed by state government who shall be appointed by the Commissioner for an initial term of two (2) years each; and

7.  Two members, for an initial term of one (1) year each, who shall be appointed by the Executive Director of the Department of Environmental Quality, one who is employed by private industry and one who is employed by the Indian Health Service of the Public Health Service or by a tribal government with an office in the State of Oklahoma.

B.  With the exception of paragraph 3 of subsection A of this section all of the members shall have at least five (5) years of experience as registered sanitarians or environmental specialists.

C.  After expiration of one initial term of office, the term of office of each appointed member shall be for three (3) years.  Each appointed member shall hold office until his successor is appointed and has qualified under the Oklahoma Sanitarian and Environmental Specialist Registration Act.  The initial term for all appointed members shall begin January 1, 1996.

D.  Sixty (60) days prior to the expiration of the term to be filled or whenever a vacancy occurs, any statewide organization whose membership represents more than twenty percent (20%) of the registered sanitarians and environmental specialists in the state may recommend three persons for such position or vacancy to the appointing authority.

E.  Appointed members of the Council may be removed from office by the appointing authority.

F.  The members of the Council shall serve without pay but may be reimbursed for actual expenses pursuant to the State Travel Reimbursement Act.

G.  The Council shall elect from among its membership a chair, vice-chair and secretary to serve a term of not more than one (1) year ending on July 1 of the year designated by the Council.  Members may be elected for more than one term.  The chair or vice-chair shall preside at all meetings.  The chair, vice-chair and secretary shall perform such duties as may be decided by the Council in order to effectively administer the Oklahoma Sanitarian and Environmental Specialist Registration Act.

H.  A majority of Council members shall constitute a quorum to transact official business.

I.  The Council shall meet within sixty (60) days after the effective date of this act and shall meet thereafter at such times as the Council deems necessary to implement the Oklahoma Sanitarian and Environmental Specialist Registration Act.

Added by Laws 1993, c. 145, § 294, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 5, eff. Nov. 1, 1995.

§59-1150.6.  Powers and duties of Council.

Pursuant to the Oklahoma Sanitarian and Environmental Specialist Registration Act, the Council shall have the power and duty to:

1.  Assist and advise the Board on all matters relating to the formulation of rules in accordance with this act;

2.  Administer and develop the examinations of applicants for registration pursuant to this act;

3.  Determine qualifications of applicants for registration pursuant to this act;

4.  Prescribe and adopt forms for registration applications and initiate mailing of the application forms to all persons requesting applications;

5.  Investigate alleged violations of the provisions of this act and of any rules promulgated by the Board thereunder;

6.  Assist the Board in establishing categories of registrations and application requirements for each category including but not limited to education, experience requirements, and examinations; and

7.  Have such other powers and duties as is necessary to implement this act.

Added by Laws 1993, c. 145, § 295, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 6, eff. Nov. 1, 1995.

§59-1150.7.  Certificate of registration - Qualifications - Issuance - Sanitarian- or environmental specialist-in-training.

A.  Applicants for certificate of registration as a sanitarian or environmental specialist shall be approved for registration by the Council upon compliance with the following:

1.  Have two (2) years of postgraduate, full-time experience working in the fields of public health or environmental protection;

2.  Have a four-year baccalaureate degree with a major in public health, environmental health, environmental science, physical science, natural science, biological science, agricultural science, or equivalent, from an accredited college or university with at least thirty (30) semester hours of work in physical, natural and biological sciences, public health and/or environmental health or environmental protection or both environmental health and environmental protection;

3.  Pass an examination prescribed by the Council, demonstrating knowledge and understanding of the principles of sanitation and of the physical, biological and environmental sciences; and

4.  Pay applicable examination and registration fees.

B.  Upon compliance with subsection A of this section, the Commissioner shall issue a certificate of registration as a registered professional sanitarian or registered professional environmental specialist.  The area of specialization, if any, shall be designated on the certificate.

C.  Applicants who, except for the experience requirement, meet all qualifications for registration as required in this section may be granted a certificate as a sanitarian- or environmental specialist-in-training, which certificate shall remain in effect, unless revoked by the Commissioner, for a period not to exceed thirty (30) months after date of issue.

Added by Laws 1988, c. 225, § 18.  Amended by Laws 1993, c. 145, § 296, eff. July 1, 1993.  Renumbered from Title 63, § 1-2202 by Laws 1993, c. 145, § 360, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 7, eff. Nov. 1, 1995.

§59-1150.8.  Examinations.

A.  Examinations shall be uniform and practical in nature and shall be sufficiently strict to test the qualifications and fitness of the applicants for registration.  Examinations shall be in whole or in part in writing.  The Council shall conduct examinations twice a year and at such other times as it deems necessary.  Examinations may be general or specific to an area of specialization.

B.  Any applicant initially failing to pass the examination shall not be permitted to take another examination for a period of thirty (30) days.  Any applicant subsequently failing to pass the examination shall not be permitted to take another examination for a period of ninety (90) days.

Added by Laws 1993, c. 145, § 297, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 8, eff. Nov. 1, 1995.

§59-1150.9.  Criteria for issuance of registration - Nontransferability - Registration without examination or additional fees.

A.  The Commissioner shall issue a certificate of registration as a sanitarian or environmental specialist to any person who:

1.  Has been certified by the Council as having a current valid registration in good standing issued by another entity with registration requirements similar to but not less than those provided in the Oklahoma Sanitarian and Environmental Specialist Registration Act; and

2.  Has paid the registration fee and otherwise complied with the provisions of the Oklahoma Sanitarian and Environmental Specialist Registration Act.

B.  No registration shall be issued unless the holder of a registration pursuant to the Oklahoma Sanitarian and Environmental Specialist Registration Act would be issued a similar registration by such other body under substantially the same conditions.

C.  All registrations shall be nontransferable.  It shall be a misdemeanor for any person registered pursuant to the provisions of the Oklahoma Sanitarian and Environmental Specialist Registration Act to loan or allow the use of such registration by any other person.

D.  Until January 1, 1994, the Council shall, upon proper application, issue registrations without examinations and without payment of additional fees to persons who prior to October 1, 1993, hold unexpired registrations as sanitarians issued by the Commissioner, and who have otherwise complied with the requirements of the Oklahoma Sanitarian Registration Act as of October 1, 1993.  This registration must be produced as a prerequisite to obtaining a registration pursuant to the Oklahoma Sanitarian and Environmental Specialist Registration Act.

Added by Laws 1993, c. 145, § 298, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 9, eff. Nov. 1, 1995.

§59-1150.10.  Repealed by Laws 1995, c. 91, § 12, eff. Nov. 1, 1995.

§59-1150.11.  Repealed by Laws 1995, c. 91, § 12, eff. Nov. 1, 1995.

§59-1150.12.  Use of title and abbreviation R.P.S. or R.P.E.S.

Only a person who has qualified as a registered sanitarian or environmental specialist and who holds a valid current registration certificate for use in this state shall have the right and privilege of using the title Registered Professional Sanitarian or Registered Professional Environmental Specialist and to use the abbreviation R.P.S. or R.P.E.S. after the name of such person.  Any person who violates the provisions of this section, upon conviction thereof, shall be guilty of a misdemeanor.

Added by Laws 1993, c. 145, § 301, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 10, eff. Nov. 1, 1995.

§59-1150.13.  Revocation or suspension of registration.

A.  The Commissioner shall have the power to revoke the certificate of registration of any registrant pursuant to this section.

B.  The Commissioner shall suspend or revoke or not renew any registration for:

1.  Fraud or deceit in obtaining a registration;

2.  Making a material misstatement in the application for a registration, or the renewal of a registration;

3.  Loaning or illegally using a registration;

4.  Demonstrating incompetence, or any gross negligence or misconduct in the profession of Registered Professional Sanitarian or Registered Professional Environmental Specialist; or

5.  Violating any provisions of the Oklahoma Sanitarian and Environmental Specialist Registration Act, or any rule, or order prescribed by the Board promulgated thereto.

C.  Any person whose registration has been revoked by the Commissioner may apply for a new registration one (1) year from the date of such revocation.

Added by Laws 1993, c. 145, § 302, eff. July 1, 1993.  Amended by Laws 1995, c. 91, § 11, eff. Nov. 1, 1995.

§59-1150.14.  Soil tests to design sewage disposal systems for compensation.

Individuals registered under the Oklahoma Sanitarian and Environmental Specialist Registration Act who are employed by the State of Oklahoma may perform soil tests to design sewage disposal systems for compensation during hours when they are not officially on work status as a state employee, as defined by a state agency's policy and procedures.  This section shall not preclude the State of Oklahoma from receiving compensation for soil tests performed by these individuals as part of their official state employment duties.

Added by Laws 2001, c. 245, § 2, eff. Nov. 1, 2001.  Amended by Laws 2005, c. 187, § 1, emerg. eff. May 17, 2005.

§59-1158.  Installers of individual sewage disposal systems - Certification - Penalties.

A.  On and after July 1, 2002, any person, before engaging in the installation of individual sewage disposal systems, shall first obtain certification from the Department of Environmental Quality under such rules as may be promulgated by the Environmental Quality Board.  The provisions of this subsection shall only apply to persons who install more than ten individual sewage disposal systems per calendar year.  As used in this section, "individual sewage disposal systems" means a sewage disposal system that serves an individual residence or duplex and is not available for use by the general public.

B.  Environmental Specialists employed by the Department of Environmental Quality may perform soil profile descriptions to design individual and other subsurface sewage disposal systems.  Any other individual choosing to perform soil profile descriptions to design individual and other subsurface sewage disposal systems shall first be certified by the Department of Environmental Quality under such rules as may be promulgated by the Environmental Quality Board.

C.  The Environmental Quality Board shall promulgate rules that shall include, but not be limited to, the following:

1.  Establishment of minimum requirements for each type of certification;

2.  Establishment of a procedure and schedule for the assessment of penalties for failure to comply with this section or rules promulgated pursuant thereto;

3.  Establishment of procedures for suspension, revocation and nonrenewal of a certification; and

4.  A requirement that an annual fee, as set by the Environmental Quality Board pursuant to Section 2-3-402 of Title 27A of the Oklahoma Statutes, shall be paid to the Department of Environmental Quality for each certification.

D.  The Water Quality Management Advisory Council shall recommend proposed rules to the Environmental Quality Board pursuant to Section 2-2-201 of Title 27A of the Oklahoma Statutes.

E.  The Department of Environmental Quality may, after notice and opportunity for a hearing pursuant to the Administrative Procedures Act, assess administrative penalties and may revoke, suspend or deny renewal of a certification pursuant to Section 2-3-502 of Title 27A of the Oklahoma Statutes for any violation of this section or rules promulgated pursuant thereto.  Such administrative penalties shall be deposited as provided in Section 2-3-401 of Title 27A of the Oklahoma Statutes.

Added by Laws 2001, c. 245, § 3, eff. Nov. 1, 2001.

§591201.  License required  Purpose of act.

No person shall use in connection with his name or otherwise assume, use, or advertise any title or description that he is a registered forester, unless he shall be licensed as hereinafter provided. Nothing contained in this act shall be construed as preventing any person, firm, partnership, or corporation from practicing forestry, landscape architecture, or managing woodlands, forest, or trees, or from operating the removal of any products therefrom, or planting trees on any plat of land, in any manner desired.  This act is for the benefit and protection of the public.

Laws 1963, c. 92, § 1, emerg. eff. May 27, 1963.

§591202.  Definitions.

As used in this act: (1) the term "forester" means a person who, by reason of his knowledge of the natural sciences, mathematics, and the principles of forestry, acquired by forestry education, as set forth in Section 12, (1) of this act, and/or practical experience is qualified to engage in the practice of professional forestry as hereinafter defined; (2) the term "registered forester" means a person who has been licensed pursuant to the act; (3) the term "practice of professional forestry" means professional forestry services, including but not limited to consultation, investigation, evaluation, planning, or responsible supervisions of any forestry activities when such professional services require the application of forestry principles and techniques; and (4) the term "Board" means the State Board of Registration for registered foresters.

Laws 1963, c. 92, § 2, emerg. eff. May 27, 1963.

§591203.  State Board of Registration for Foresters - Creation - Membership - Tenure.

A.  A State Board of Registration for Foresters is hereby created, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, whose duty it shall be to administer the provisions of Sections 1201 through 1220 of this title.

B.  On the effective date of this act:

1.  The persons serving on the Board on June 30, 1988, shall continue to serve the full terms for which they were originally appointed until their successors have been duly appointed and approved with the advice and consent of the Senate.  All future Boards shall continue the staggered terms of office established for the State Board of Registration for Foresters prior to July 1, 1988.

2.  Any actions taken by any state agency on behalf of the State Board of Registration for Foresters or in an attempt to enforce the provisions of Sections 1201 through 1220 of this title shall be subject to review by the Board on and after the effective date of this act.  Any such acts may be rescinded or modified as deemed appropriate by the Board, provided that such action shall not affect any accrued right, or penalty incurred, or proceeding begun between July 1, 1988, and the effective date of this act.

3.  All funds collected after June 30, 1988, equipment, files, fixtures, furniture, and supplies of the Board which were transferred to the Department of Central Services or State Treasury pursuant to Section 3909 of Title 74 of the Oklahoma Statutes shall be returned to the care and custody of the Board on the effective date of this act.

4.  All orders, determinations, rules, regulations, permits, certificates, licenses, contracts, rates, and privileges which have been issued, made, granted, or allowed by the Board and are in effect on June 30, 1988, shall continue in effect according to their terms until further action is taken by the Board after the effective date of this act or as modified by law.

C.  The Board shall consist of five (5) foresters who shall be selected and appointed by the Governor of Oklahoma, with the advice and consent of the Oklahoma State Senate, and who shall possess the qualifications set forth pursuant to the provisions of Section 1204 of this title.  Each qualified member of the Board shall receive a certificate of his appointment from the Governor and before beginning his term of office shall file with the Secretary of State his written oath or affirmation for the faithful discharge of his official duties.

D.  The five members of the initial Board appointed after the creation of the Board on May 27, 1963, shall be appointed for terms of one (1), two (2), three (3), four (4) and five (5) years respectively.  The initial Board and all future Boards shall always be composed of at least one member from each of the following fields:  education, industry and public agency.  On the expiration of the term of any member of the initial Board, the Governor shall, in the manner hereinbefore provided, appoint for a term of five (5) years a registered forester having the qualifications set forth in Section 1204 of this title to take the place of the member whose term on said Board is expiring.  Each member shall hold office until the expiration of the term for which such member is appointed and until a successor shall have been duly appointed and qualified.

Added by Laws 1963, c. 92, § 3, emerg. eff. May 27, 1963.  Amended by Laws 1981, c. 228, § 1, emerg. eff. June 22, 1981; Laws 1988, c. 225, § 13; Laws 1993, c. 90, § 1, emerg. eff. April 18, 1993; Laws 1999, c. 13, § 1; Laws 2005, c. 25, § 1.

§591204.  Qualifications of Board members.

Each member of the Board shall be a citizen of the United States and a resident of this state, qualify as a forester under the terms of this act, and shall have been engaged in the practice of professional forestry for at least ten years.

Laws 1963, c. 92, § 4, emerg. eff. May 27, 1963.

§591206.  Removal of members  Vacancies.

The Governor may remove any member of the Board for official misconduct, incompetency, or neglect of duty.  Vacancies in the membership of the Board shall be filled for the unexpired term by appointment only in the manner provided by this act for the appointment of members of the Board.

Laws 1963, c. 92, § 6, emerg. eff. May 27, 1963.

§591207.  Meetings  Notice  Officers  Quorum.

The members of the initial Board shall be named and appointed by the Governor within thirty (30) days after the effective date of this act. The Board shall hold a meeting within thirty (30) days after its members are first appointed and thereafter the Board shall hold at least two regular meetings each year.  Meetings shall be held at such time and place as the bylaws of the board may provide. Notice of all meetings shall be given in such manner as the bylaws may provide. The Board shall elect annually the following officers: a chairman, a vicechairman, and a secretary.  A quorum of the Board shall consist of a majority of the qualified members serving thereon.

Laws 1963, c. 92, § 7, emerg. eff. May 27, 1963.

§591208.  Powers of Board  Witnesses  Subpoenas.

The Board shall have the power to make all bylaws and rules, not inconsistent with the constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties and the regulations of the proceedings before it.  The Board shall adopt and have an official seal.  In carrying into effect the provisions of this act, the Board may, under the hand of its chairman and the seal of the Board, subpoena witnesses and compel their attendance and may also require them to produce books, papers, and documents in the case involving the revocation of a license or practicing or offering to practice under the title of registered forester without license. Any member of the Board may administer oaths of affirmation to witnesses appearing before the Board.  Such witnesses officially called by the Board shall receive the same compensation and shall be reimbursed for expenses in the same amount as the Board as provided and set out in Section 5 of this act.  If any person shall refuse to appear as a witness before said Board, or refuse to testify, or refuse to produce any book, papers, or documents, the Board may present its petition to the district court for the county in which the State Capitol is located, setting forth the facts, and thereupon such court shall, in a proper case, issue a subpoena to such person, requiring his attendance before such district court and there to testify or to produce such books, papers, and documents as may be deemed necessary and pertinent by the Board.  Any person failing to obey the subpoena or order of said district court may be proceeded against in the same manner as for refusal to obey any other subpoena or order of said court.

Laws 1963, c. 92, § 8, emerg. eff. May 27, 1963.

§591209.  Professional Foresters Fund  Secretary  Clerical help.

The secretary of the Board shall receive and account for all monies derived under the provisions of this act, and shall pay the same monthly to the State Treasurer, who shall keep such monies in a separate fund to be known as the "Professional Foresters Fund". Such fund shall be kept separate and apart from all other monies in the treasury, and shall be paid out only by warrants of the comptroller upon the State Treasurer, upon itemized vouchers approved by the chairman and attested by the secretary of the Board. All monies in the "Professional Foresters Fund" are hereby specifically appropriated for the use of the Board.  The Board may employ such clerical and other assistants as are necessary for the proper performance of its work, or, in lieu of employing clerical assistants, the Board may contract with any state department or agency to furnish the Board with such clerical assistance as the Board deems necessary.  The compensation of such assistants, or the cost of contraction for such clerical assistance, shall be paid out of the "Professional Foresters Fund" in the manner prescribed herein.  Provided, however, that under no circumstances shall the total amount of warrants issued by the comptroller in payment of the expenses and compensation provided for by this act exceed the amount of the examination and registration fees, license fees, donations, and other monies collected by the Board as herein provided.  The Board is authorized to accept all gifts, bequests, and donations which shall be used or expended in accordance with their terms or stipulations, but in absence of any such terms or stipulations such gifts, bequests, or donations may be used or expended for such purposes as the Board may determine.

Laws 1963, c. 92, § 9, emerg. eff. May 27, 1963; Laws 1980, c. 159, § 14, emerg. eff. April 2, 1980.

§59-1210.  Record of proceedings - Register of applications.

The State Board of Registration for Foresters shall keep a record of its proceedings and a register of all applications for registration, which register shall show the name, age, and residence of such applicant; the date of the application; address for the receipt of mail and the place of business of such applicant; the education and other qualifications of the applicant; whether or not an examination was required; whether the application was rejected; whether a license was granted; the date of the action of the Board; and such other information as may be deemed necessary by the Board.

Added by Laws 1963, c. 92, § 10, emerg. eff. May 27, 1963.  Amended by Laws 1998, c. 364, § 14, emerg. eff. June 8, 1998.

§591211.  Roster of registered foresters.

A roster showing the names and places of business of all registered foresters qualified according to the provisions of this act shall be prepared by the secretary of the Board during the month of March of each year.  Copies of such roster shall be mailed to each person so registered, placed on file with the Secretary of State and made available to the public upon request.

Laws 1963, c. 92, § 11, emerg. eff. May 27, 1963.

§591212.  Qualifications for registration.

(A) The following shall be considered as minimum evidence satisfactory to the Board that the applicant is qualified for registration as a registered forester:  (1) Graduation from a university or college with a curriculum in forestry acceptable to the Board, including one threecredit course in each of the following subjects:  silviculture, forest protection, forest management, forest economics, and forest utilization; and a record of an additional two (2) years' or more experience in forestry work of a character satisfactory to the Board, and indicating that the applicant is competent to practice professional forestry; or (2) successfully passing an examination designed to show knowledge approximation as obtained through graduation from an acceptable fouryear curriculum in foresty, and a record of four (4) years or more of active practice in forestry work of a character satisfactory to the Board, and indicating that the applicant is competent to practice professional forestry; provided, that after five (5) years from the effective date of this act no person shall qualify as a registered forester unless such person shall have graduated from a university or college with a curriculum in forestry acceptable to the Board, and who has a record of an additional two (2) years or more of experience in forestry work of a character satisfactory to the Board, and indication that the applicant is competent to practice professional forestry.

(B) No person shall be eligible for registration as a registered forester who is not of good character and reputation. The completion of the junior year of a curriculum in forestry in a university or college acceptable to the Board shall be considered as equivalent to two (2) years of the practice of professional forestry; the completion of the senior year of a curriculum in forestry, without graduation, in a university or college acceptable to the Board shall be considered as equivalent to three (3) years of the practice of professional forestry.

Laws 1963, c. 92, § 12, emerg. eff. May 27, 1963.

§591213.  Applications for registration  Forms  Fees.

Applications for registration shall be made on forms prescribed and furnished by the Board, shall contain statements made under oath as to citizenship, residence, and the applicant's education and detailed summary of his technical work, and shall contain the names of not less than five persons, of whom three or more shall be forestry school graduates, having personal or professional knowledge of his forestry experience.  The forms shall also contain a code of ethics prepared and approved by the Board essentially conforming to the code of ethics of the Society of American Foresters.  The registration fee for a certificate as a "licensed forester" shall be fixed by the Board but not to exceed Twentyfive Dollars ($25.00), onehalf (1/2) of which fee shall accompany the application, the balance to be paid before issuance of the certificate.  Should the applicant fail or refuse to remit the said remaining balance within thirty (30) days after being notified by registered mail that the applicant has successfully qualified, the applicant shall forfeit the right to have a certificate so issued and said applicant may be required to again submit an original application and pay an original fee therefor. Should the Board deny the issuance of a certificate of registration to any applicant, the fee deposited shall be retained by the Board as an application fee.

Laws 1963, c. 92, § 13, emerg. eff. May 27, 1963.

§591214.  Examinations.

When examinations are required, they shall be held at such time and place as the Board shall determine.  The methods of procedure shall be prescribed by the Board.  A candidate failing an examination may apply for reexamination at the expiration of six (6) months and shall be entitled to one reexamination without payment of an additional fee. Subsequent examinations may be granted upon payment of a fee to be determined by the Board, but not in excess of Twentyfive Dollars ($25.00).

Laws 1963, c. 92, § 14, emerg. eff. May 27, 1963.

§591215.  Licenses  Endorsement of plans, maps, etc.

The Board shall issue a license upon payment of the registration fee as provided for in this act to any applicant who, in the opinion of the Board, has satisfactorily met all the requirements of the act. Licenses shall show the full name of the registrant, shall have a serial number, and shall be signed by the chairman and secretary of the Board under seal of the Board.  The issuance of a license by the Board shall be evidence that the person named therein is entitled to all the rights and privileges of a licensed forester while the said license remains unrevoked or unexpired.  Plans, maps, specifications, and reports issued by a registrant shall be endorsed with his name and license number.  It shall be a misdemeanor for anyone to endorse any plan, specifications, estimate, or map unless he shall have actually prepared such plan, specification, estimate, or map or shall have been in the actual charge of the preparation and/or responsible therefor.

Laws 1963, c. 92, § 15, emerg. eff. May 27, 1963.

§591216.  Expiration of licenses  Renewals.

Licenses shall expire one (1) year after the date of their issuance or renewal and shall become invalid on that date unless renewed.  It shall be the duty of the secretary of the Board to notify, at his lastregistered address, every person registered under this act of the date of the expiration of his license and the amount of the fee that shall be required for its renewal for one (1) year; such notice shall be mailed at least one (1) month in advance of the date of the expiration of said license.  The fee for renewal of licenses shall not exceed Ten Dollars ($10.00).  The Board shall make an exception to the foregoing renewal provisions in the case of a person while on active duty in any of the armed forces of the United States.

Laws 1963, c. 92, § 16, emerg. eff. May 27, 1963. d

§591217.  Individual personal qualifications.

Registration shall be determined upon a basis of individual personal qualifications.  No firm, company, partnership, corporation, or public agency shall be licensed as a registered forester.

Laws 1963, c. 92, § 17, emerg. eff. May 27, 1963.

§591218.  Reciprocity.

A person not a resident of and having no established place of business in Oklahoma, or who has recently become a resident thereof, may become a licensed forester in Oklahoma provided:  (1) such person is legally licensed as a registered forester in his own state or country and has submitted evidence to the Board that he is so licensed and that the requirements for registration therein are at least substantially equivalent to the requirements of the act; and (2) the state or country in which he is so licensed observes these same rules of reciprocity in regard to persons originally licensed under the provisions of this act; and (3) the Board shall issue a qualified applicant a oneyear permit upon receipt of a fee equal to oneyear annual renewal, charged licensed foresters in this state.

Laws 1963, c. 92, § 18, emerg. eff. May 27, 1963.

§591219.  Revocation of licenses  Reissuance.

The Board shall have the power to revoke the license of any registrant who is found guilty by the Board of fraud, deceit, gross negligence, incompetency, or misconduct in connection with any forestry practice against any registrant.  Such charges shall be written, shall be sworn to by the person making them, and shall be filed with the secretary of the Board.  All charges shall be heard by the Board pursuant to its rules and regulations.  A quorum of the Board, for reasons it may deem sufficient, may reissue a license to any person whose license has been revoked.  A new license to replace any license revoked, lost, destroyed or mutilated may be issued, subject to the rules of the Board, and upon payment of a fee of Three Dollars ($3.00).

Laws 1963, c. 92, § 19, emerg. eff. May 27, 1963.

§591220.  Violations  Penalties.

Any person who shall practice or offer to practice the profession of forestry as a registered forester in this state, without being registered in accordance with the provisions of this act, or any person who shall use in connection with his name or otherwise assume, use, or advertise any title or description tending to convey the impression that he is a registered forester, without being registered in accordance with the provisions of this act, or any person who shall present or attempt to use as his own the license of another, or any person who shall give any false or forged evidence of any kind to the Board, or any member thereof, in obtaining a license, or any person who shall attempt to use an expired or revoked license, or any person, firm, partnership, or corporation who shall violate any of the provisions of this act, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) or more than Five Hundred Dollars ($500.00), and such monies shall be impounded by the Board.  The Board, or such person or persons as may be designated by the Board to act in its stead, is empowered to prefer charges for any violations of this act in any court of competent jurisdiction.  It shall be the duty of all dulyconstituted officers of the law of this state to enforce the provisions of this act and to prosecute any persons, firms, partnerships, or corporations violating the same.  The Attorney General of the state or his designated assistant shall act as legal advisor of the Board and render such assistance as may be necessary in carrying out the provisions of this act.

Laws 1963, c. 92, § 20, emerg. eff. May 27, 1963.

§591250.  Short title.

This act may be cited as the "Social Worker's Licensing Act".

§59-1250.1.  Definitions.

As used in the Social Worker's Licensing Act:

1.  "Approved provider of continuing education" means an individual, group, professional association, school, institution, organization, or agency approved by the Board to conduct educational programs;

2.  "Approved social work program" means a school of social work or a social work educational program that has been approved by the Board;

3.  "Board" means the State Board of Licensed Social Workers, which shall also be known as the State Board of Social Work;

4.  "Board approved clinical supervisor" means a licensed clinical social worker who has met the qualifications determined by the Board for supervision in a clinical setting;

5.  "Board approved supervisor" means a licensed social worker who has met the qualifications determined by the Board for licensure as a supervisor;

6.  "Case management" means a method to plan, provide, evaluate, and monitor services from a variety of resources on behalf of and in collaboration with a client;

7.  "Client" means the individual, couple, family, group, organization, or community that seeks or receives social work services;

8.  "Clinical supervision" means an interactional professional relationship between a supervisor and a social worker that provides evaluation and direction over the supervisee's practice of clinical social work and promotes continued development of the social worker's knowledge, skills, and abilities to engage in the practice of clinical social work in an ethical and competent manner;

9.  "Consultation" means a problem solving process in which expertise is offered to an individual, couple, family, group, organization or community;

10.  "Continuing education" means education and training which are oriented to maintain, improve or enhance the practice of social work;

11.  "Continuing education contact hour" means a sixty-minute clock hour of instruction, not including breaks or meals;

12.  "Conviction" means conviction of a crime by a court of competent jurisdiction including a finding or verdict of guilt, whether or not the adjudication of guilt is withheld or not entered on admission of guilt, a plea of nolo contendere, or a guilty plea;

13.  "Counseling" means a method used by social workers to assist individuals, couples, families and groups in learning how to solve problems and make decisions about personal, health, social, educational, vocational, financial, and other interpersonal concerns;

14.  "Examination" means a standardized test or examination of social work knowledge, skills and abilities which have been approved by the Board;

15.  "Independent practice" means the practice of social work outside of an organized setting, such as a social, medical, or governmental agency, after completion of all applicable supervision requirements, in which the social worker assumes responsibility and accountability for services provided;

16.  "Licensed clinical social worker" means a person duly licensed to practice clinical social work under this act;

17.  "Licensed masters social worker" means a person duly licensed to practice social work who holds a master's degree in social work;

18.  "Licensed social work associate" means a person duly licensed to practice social work who holds a baccalaureate degree in social work;

19.  "Licensee" means a person duly licensed under this act;

20.  "Practice of social work" means the professional activity of helping individuals, groups or communities enhance or restore their capacity for physical, social and economic functioning and the professional application of social work values, principles and techniques in areas such as clinical social work, social service administration, social planning, social work consultation and social work research to one or more of the following ends:  Helping people obtain tangible services; counseling with individuals, families and groups; helping communities or groups provide or improve social and health services; and participating in relevant social action.  The practice of social work requires knowledge of human development and behavior; of social economic and cultural institutions and forces; and of the interaction of all of these factors.  Social work practice includes the teaching of relevant subject matter and of conducting research into problems of human behavior and conflict. Except as otherwise provided in this act, reference to the "practice of social work" shall be the practice of a person licensed under this act;

21.  "Private practice of social work" means the practice of clinical social work by an individual who is wholly or in part selfemployed and who assumes responsibility for the nature and quality of the services provided to the client in exchange for direct payment or third-party reimbursement, rather than a salaried employee of an organization or institution;

22.  "Psychotherapy" means the use of treatment methods utilizing a specialized, formal interaction between a clinical social worker and an individual, couple, family, or group in which a therapeutic relationship is established, maintained and sustained to understand unconscious processes, intrapersonal, interpersonal, and psychosocial dynamics, and the diagnosis and treatment of mental, emotional, and behavioral disorders, conditions and addictions; and

23.  "Supervision" means the professional relationship between a supervisor and a social worker that provides evaluation and direction over the services provided by the social worker and promotes continued development of the social worker's knowledge, skills and abilities to provide social work services in an ethical and competent manner.

Added by Laws 1980, c. 124, § 2, eff. Oct. 1, 1980.  Amended by Laws 2003, c. 85, § 1, eff. Nov. 1, 2003.

§59-1251.  License required - Exemptions.

A.  In order to safeguard the welfare of the people of the State of Oklahoma, no person shall engage in the practice of social work for compensation or hold himself or herself forth as performing the services of a social worker unless he or she is licensed under the Social Worker's Licensing Act, nor may any person participate in the delivery of social work service unless under the supervision of a person licensed under these provisions, and no person may use any title, abbreviation, sign, card or device incorporating the words "social worker" or a derivative thereof unless such person has been duly licensed under the provisions of this law.

B.  Nothing contained herein shall be construed to prevent qualified persons from doing work within the standards and ethics of their respective professions.  Provided, that such persons shall not hold themselves out to the public by any title or description of services as being engaged in the practice of social work.

C.  Employees of agencies of the state shall be exempt from the requirements of this act as to the performance of their duties as state employees or health care facilities or employees of health care facilities licensed by the state.

D.  1.  As a requirement for licensure, a license obtained pursuant to the Social Worker's Licensing Act shall be posted in a conspicuous place where the services of the social worker obtaining such license are rendered.

2.  Information regarding the procedure for reporting any unethical or illegal practices pursuant to the Social Worker's Licensing Act shall be made available to the public by the social worker or employer of such social worker, as applicable, in the location where services of the social worker are rendered.

Added by Laws 1965, c. 140, § 1.  Amended by Laws 1980, c. 124, § 3, eff. Oct. 1, 1980; Laws 1988, c. 231, § 2, emerg. eff. June 22, 1988.  Amended by Laws 2003, c. 85, § 2, eff. Nov. 1, 2003.

§59-1253.  State Board of Licensed Social Workers - Membership - Qualifications.

A.  There is hereby recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, the State Board of Licensed Social Workers, consisting of seven (7) members.

B.  Three of the members of the Board shall be licensed social workers or licensed clinical social workers licensed pursuant to the provisions of the Social Worker's Licensing Act.  Two other members shall be licensed as either social work associates or master's social workers.  One member shall be the president of the Oklahoma Chapter of the National Association of Social Workers.  The remaining member of the Board shall be selected from and shall represent the general public.

C.  Responsibility for enforcement of the provisions of this act is hereby vested in the State Board of Social Work.  The Board shall have all of the duties, powers and authority specifically granted by, or necessary for, the enforcement of this act as well as other duties, powers and authority it may be granted by applicable law.

D.  1.  Each member of the Board appointed as a social worker shall:

a. be a resident of this state,

b. be licensed in good standing to engage in the practice of social work in this state,

c. at the time of appointment, have been actively engaged in the practice of social work for at least one (1) year out of the last five (5) years, and

d. have at least three (3) years of experience in the practice of social work.

2.  Each member of the Board appointed to represent the general public shall be a resident of this state who has attained the age of majority and shall not be, nor shall ever have been, a social work licensee, or the spouse of a social work licensee, or a person who has ever had any material financial interest in the provision of social work services or has engaged in any activity directly related to the practice of social work.

Added by Laws 1965, c. 140, § 3.  Amended by Laws 1980, c. 124, § 4, eff. Oct. 1, 1980; Laws 1982, c. 122, § 1, operative July 1, 1982; Laws 1987, c. 108, § 1, eff. July 1, 1987; Laws 1988, c. 225, § 14; Laws 1994, c. 106, § 1, eff. July 1, 1994; Laws 2000, c. 28, § 1; Laws 2003, c. 85, § 3, eff. Nov. 1, 2003.

§59-1254.  Appointment - Term - Vacancies - Removal - Compensation - Staff.

A.  The members of the State Board of Licensed Social Workers shall be appointed by the Governor, with the advice and consent of the Senate.  When a vacancy on the Board occurs or at the expiration of the term of a member, the Governor shall appoint, with the advice and consent of the Senate, the member's successor for a term of five (5) years.  Members may serve more than two (2) terms, but shall be limited to serving no more than two (2) consecutive terms.  Vacancies on the Board shall be filled in a like manner for the balance of any unexpired term.  Each member shall serve until a successor is appointed and qualified.

B.  Members of the Board may be removed from office, pursuant to the procedures set forth in the Administrative Procedures Act, upon one or more of the following grounds:

1.  The refusal or inability for any reason of a Board member to perform the duties of a Board member in an efficient, responsible and professional manner;

2.  The misuse of office by a Board member for pecuniary or material gain or for personal advantage for the Board member or another;

3.  Violation by any Board member of the laws governing the practice of social work; or

4.  Conviction of a felony shown by a certified copy of the record of the court of conviction.

C.  Members of the Board shall serve without compensation, but shall be reimbursed their actual and necessary travel expenses as provided in the State Travel Reimbursement Act.

D.  The Board may employ persons in such positions or capacities as it deems necessary to conduct Board business and to fulfill the Board's responsibilities as defined in the Social Worker's Licensing Act.

Added by Laws 1965, c. 140, § 4.  Amended by Laws 1980, c. 124, § 5, eff. Oct. 1, 1980; Laws 1982, c. 122, § 2, operative July 1, 1982; Laws 1987, c. 108, § 2, eff. July 1, 1987; Laws 2003, c. 85, § 4, eff. Nov. 1, 2003.

§59-1255.  Officers - Meetings.

A.  The State Board of Licensed Social Workers shall annually elect from its membership a chair and a vice-chair and such other officers as it deems appropriate and necessary to conduct its business.  The chair shall preside at all meetings of the Board.  Each additional officer elected by the Board shall perform those duties customarily associated with the position and such other duties assigned by the Board.  Officers elected by the Board shall serve terms of one (1) year and shall serve no more than three (3) consecutive full terms in each office to which the Board member is elected.

B.  1.  The Board shall meet at least once every three (3) months to transact its business and may meet at such additional times as the Board may determine.

2.  The Board shall meet in accordance with the Oklahoma Open Meeting Act.

3.  A majority of the members of the Board shall constitute a quorum for the conduct of Board business.  All actions of the Board shall be by a majority of the quorum present.

Added by Laws 1965, c. 140, § 5.  Amended by Laws 1980, c. 124, § 6, eff. Oct. 1, 1980; Laws 1982, c. 122, § 3, operative July 1, 1982; Laws 2003, c. 85, § 5, eff. Nov. 1, 2003.

§59-1256.  Repealed by Laws 2003, c. 85, § 22, eff. Nov. 1, 2003.

§59-1256.1.  Powers and duties of Board.

A.  The State Board of Licensed Social Workers shall be responsible for the control and regulation of the practice of social work in this state and shall conduct its business in accordance with the Administrative Procedures Act.  The Board's authority includes, but is not limited to, the following:

1.  The licensing by examination or by reciprocity of applicants who are qualified to engage in the practice of social work under the provisions of this act;

2.  The renewal of licenses to engage in the practice of social work;

3.  The establishment and enforcement of compliance with professional standards of practice and rules of conduct of social workers engaged in the practice of social work;

4.  The determination and issuance of standards for recognition and approval of degree programs of schools and colleges of social work whose graduates may be eligible for licensure in this state, and the specification and enforcement of requirements for practical training;

5.  The investigation of any activities related to the practice or unauthorized practice of social work.  In conducting such investigations, the Board shall have the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, in the same manner as prescribed in civil cases in the courts of this state.  Any member of the Board, hearing officer, or administrative law judge shall have power to administer oaths to witnesses at any hearing which the Board is authorized to conduct.  Following such investigation, the Board may suspend, revoke or restrict licenses to engage in the practice of social work;

6.  With probable cause that an applicant or licensee has engaged in conduct prohibited by this act or a rule promulgated by the Board, the issuance of a request that the applicant or licensee submit to a mental or physical examination or chemical dependency evaluation.  If the applicant or licensee refuses to submit to the examination or evaluation, the Board shall issue an order requiring the licensee or applicant to show cause why he or she will not submit to the examination and shall schedule a hearing on the order within thirty (30) days after notice is served on the applicant or licensee by personal service or certified mail.  At the hearing, the applicant or licensee and the applicant or licensee's attorney are entitled to present any testimony to show why the applicant or licensee should not be required to submit to the examination.  After a complete hearing, the Board shall issue an order either requiring the applicant or licensee to submit to the examination or withdrawing the request for the examination.  The license in question may be suspended until the results of the examination are received and reviewed by the Board;

7.  The collection of professional demographic data;

8.  The issuance of licenses of all persons engaged in the practice of social work;

9.  The inspection of any licensed person, at all reasonable hours, for the purpose of determining if any provisions of the laws governing the practice of social work are being violated.  The Board, its officers, inspectors, and representatives shall cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states relating to the practice of social work;

10.  The promulgation of such rules as may be deemed necessary by the Board for the proper administration and enforcement of this act in accordance with the Administrative Procedures Act;

11.  The administration of examinations for licensure pursuant to the following:

a. any examination for licensure required under this act shall be given by the Board at least two times during each year.  The Board shall determine the content and subject matter of each examination and the place, time, and date of administration of the examination, and

b. the examination shall be prepared to measure the competence of the applicant to engage in the relevant practice of social work.  The Board may employ, cooperate, and contract with any organization or consultant in the preparation, administration and grading of an examination, but shall retain the sole discretion and responsibility for determining which applicants have successfully passed such an examination;

12.  The establishment of such requirements for supervised practice or any other experiential program necessary to qualify an applicant for any licensure examination under this act, including determination of the qualifications of supervisors used in supervision programs;

13.  The acquisition of a membership in such professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of social work for the protection of the health and welfare of the public or whose activities assist and facilitate the work of the Board;

14.  The establishment of a "Bill of Rights" for clients concerning the services a client may expect in regard to social work services; and

15.  In addition to the fees specifically provided for in this act, the establishment of fees including, but not limited to, the following:

a. issuance of duplicate certificates or identification cards,

b. copies of any documents,

c. certification of documents, and

d. issuance of licenses by reciprocity.

Added by Laws 2003, c. 85, § 6, eff. Nov. 1, 2003.

§59-1256.2.  Reports to Board - Conduct by applicant or license.

A.  A social worker shall report to the State Board of Licensed Social Workers information on the following conduct by an applicant or a licensee:

1.  Sexual contact or sexual conduct with a client or a former client, only when the client consents to the report;

2.  Failure to report information as required by law;

3.  Impairment in the ability to practice by reason of illness, use of alcohol, drugs, or other chemicals, or as a result of any mental or physical condition;

4.  Improper or fraudulent billing practices;

5.  Fraud in the licensure application process or any other false statements made to the Board;

6.  Conviction of any felony or crime reasonably related to the practice of social work; or

7.  A violation of a Board order.

B.  Social Workers shall report to the Board information on any other conduct by an applicant or a licensee that constitutes grounds for disciplinary action under this act or the rules of the Board when the social worker reasonably believes that the client's functioning has been affected negatively by the conduct.

C.  An applicant or licensee shall report to the Board any personal action that would otherwise require a report to be made to the Board pursuant to this act.

D.  Reports required by this section must be submitted not later than thirty (30) days after the occurrence of the reportable event or knowledge by the person reporting the occurrence.  The Board may adopt such rules as are necessary to assure prompt and accurate reporting.

E.  Any person, social worker, business, or organization is immune from civil liability or criminal prosecution for submitting in good faith a report under this section.

Added by Laws 2003, c. 85, § 7, eff. Nov. 1, 2003.

§59-1261.1.  Issuance of licenses - Qualifications - Types of license - Private, independent practice.

A.  To obtain a license under this act, an applicant shall:

1.  Submit a written application in a form prescribed by the Board;

2.  Have attained the age of majority;

3.  Be of good moral character;

4.  Have graduated and received a degree in social work from an approved social work program;

5.  Have completed any necessary post graduate experience and supervision in the practice of social work; and

6.  Have passed the necessary examination and paid all fees required by the Board.

B.  Upon certification by the Board, the Board shall authorize the issuance of licenses to persons who qualify as follows:

1.  As a licensed social work associate who has a baccalaureate degree in social work from an institution with a program accredited by an approved social work program and has two (2) years of post graduate experience in the practice of social work under professional supervision of a person licensed under these provisions, and passed the examination provided for under these provisions or who has a doctoral or master's degree in social work from an institution with a program accredited by the Council of Social Work Education and has passed the examination provided for under these provisions;

2.  As a licensed master's social worker who has a master's degree in social work from an institution with a program accredited by an approved social work program and has passed the examination provided for under this act;

3.  As a licensed social worker who has a master's degree in social work from an institution with a program accredited by an approved social work program and has two (2) years of post graduate experience in the practice of social work under professional supervision of a person licensed under those provisions, and who has passed the examination provided for under the provisions of the Social Worker's Licensing Act; and

4.  As a licensed social worker who has a master's degree in social work from an institution with a program accredited by an approved social work program and has two (2) years of post graduate experience in the practice of clinical social work under professional supervision of a person licensed by this act, and who has passed the examination provided for under this act.

C.  No person may engage in the private, independent practice of social work unless he or she:

1.  Is licensed under this act as a licensed social worker;

2.  Has had two (2) years of graduate supervised experience certified by the Board in the method to be offered in private practice and met the requirements set by the Board; and

3.  Continues to meet continuing education requirements set by the Board.

Certification by the Board that such person be licensed to engage in private independent practice shall be noted by an appropriate special designation to be placed on the licensed social worker's license.  The Board shall designate such specialties as it deems proper for special certification.

Added by Laws 1980, c. 124, § 8, eff. Oct. 1, 1980.  Amended by Laws 1982, c. 122, § 4, operative July 1, 1982; Laws 1987, c. 108, § 3, eff. July 1, 1987; Laws 2003, c. 85, § 8, eff. Nov. 1, 2003.

§59-1261.1a.  License renewal - Continuing education - Reapplication.

A.  Licensees shall be required to renew their license at such time and in such manner established by the State Board of Licensed Social Workers by rule, including the form of application and payment of the applicable renewal fee.  Under no circumstances shall the renewal period exceed two (2) years.

B.  As a requirement for license renewal, each licensee shall provide evidence satisfactory to the Board that such licensee has annually completed at least sixteen (16) hours of a program of continuing education as prescribed by the Board.

C.  The Board shall also provide procedures by rule to ensure that license renewal candidates maintain the qualifications to practice social work, as set forth in this act.

D.  If a social worker fails to make application to the Board for renewal of a license within a period of ninety (90) days after the expiration of the license, such person must reapply as an initial applicant for licensure and pass the current licensure examination; however, a person who has been licensed under the laws of this state and the license has expired, but who has continually practiced social work in another state under a license issued by the authority of such state, may renew the license upon completion of the continuing education requirements set forth by the Board and payment of the designated fee.

Added by Laws 2003, c. 85, § 9, eff. Nov. 1, 2003.

§59-1261.3.  Repealed by Laws 2003, c. 85, § 22, eff. Nov. 1, 2003.

§59-1261.4.  Reciprocity - Qualifications.

A.  Any person who becomes a resident of this state and who is or has been, immediately preceding the person's residency in this state, licensed to practice social work by another state which grants a like privilege of reciprocity and who meets the educational and work experience qualifications for licensure in this state may, upon payment of the necessary fee and submission of documentation as required by the Board, be licensed under the provisions of the Social Worker's Licensing Act.

B.  In cases where reciprocity does not exist the Oklahoma State Board of Licensed Social Workers may endorse the actions of another state licensing board upon receipt of information by that board documenting that the applicant has met the educational and supervisory requirements of the Oklahoma State Board in another state, and has passed the same examination or a more stringent examination than that used by the Oklahoma State Board of Licensed Social Workers.

C.  1.  For a social worker currently licensed in another jurisdiction to obtain a license as a social worker by reciprocity in this state, an applicant shall:

a. submit a written application in the form prescribed by the Board,

b. have attained the age of majority,

c. be of good moral character,

d. have a social work degree at the designation for which the applicant is seeking licensure,

e. possess, at the time of initial licensure as a social worker, any qualifications necessary, as determined by the Board, to have been eligible for licensure at that time in this state,

f. present to the Board a passing score on the designated licensure examination,

g. present to the Board proof that the transferring social work license is current and in good standing,

h. present to the Board proof that any social work or any other professional license or other credential granted to the applicant by any other state has not been suspended, revoked, or otherwise restricted for any reason except nonrenewal or for the failure to obtain the required continuing education credits in any jurisdiction where the applicant is or has been licensed, and

i. pay the fees specified by the Board.

2.  Applicants for license transfer under this section shall only be eligible for licensure at the equivalent designation recognized in the currently licensed jurisdiction.

Added by Laws 1982, c. 122, § 6, operative July 1, 1982.  Amended by Laws 1987, c. 108, § 5, eff. July 1, 1987; Laws 2003, c. 85, § 10, eff. Nov. 1, 2003.

§59-1261.5.  Temporary licenses - Fees.

Upon certification by the State Board of Licensed Social Workers, the Board shall authorize the issuance of provisional licenses to persons who have met all qualifications for licensure under provisions of the Social Worker's Licensing Act except passage of the required examination.  Such persons shall, upon payment of the necessary fee and submission of documentation as required by the Board, be issued a provisional license subject to the following provisions:

1.  If a person subsequently fails the examination, upon receipt and recording of the person's examination score by the Board, such person may retake the examination every ninety (90) days until the person passes, or until one (1) year from the date of issuance of the provisional license;

2.  Upon receipt and recording of a person's passing score by the Board, the provisional license will be replaced by a permanent license; and

3.  Upon a person's failure to pass the examination within one (1) year from the date the provisional license was issued, that license will be automatically revoked.  The person may reapply to the Board and submit the necessary fee to obtain a new provisional license.

Added by Laws 1982, c. 122, § 7, operative July 1, 1982.  Amended by Laws 2003, c. 85, § 11, eff. Nov. 1, 2003.

§59-1261.6.  Information confidential - Disclosure.

No person licensed under the provisions of the Social Worker's Licensing Act or secretary, stenographer or clerk of such a licensed person or anyone who participates in delivery of social work services or anyone working under supervision of a person licensed under these provisions may disclose any information acquired from persons consulting the licensed social worker in his or her professional capacity or be compelled to disclose such information.

The confidential relations and communications between a person licensed under this act and the client are placed on the same basis as provided by law for those between an attorney and client.  Nothing in the Social Worker's Licensing Act shall be construed to require such privileged communication to be disclosed except:

1.  With the written consent of the client, or in the case of death or disability, of his or her personal representative, other person authorized to sue, or the beneficiary of any insurance policy on his or her life, health or physical condition;

2.  That no information shall be treated as privileged and there shall be no privilege created by this act as to any information acquired by a person licensed under this act or a secretary, stenographer or clerk of such a licensed person or anyone who participates in delivery of social work services or anyone working under the supervision of such a licensed person when such information pertains to criminal acts or violations of any law;

3.  When the person is a child under the age of eighteen (18) years and the information acquired by the licensed person indicated that the child was the victim or subject of a crime, the licensed person may be required to testify fully in relation thereto upon any examination, trial or other proceeding in which the commission of such a crime is a subject of inquiry; or

4.  When the person waives the privilege by bringing charges against the licensed person.

Nothing in this act shall be construed to prohibit any licensed person from testifying in court hearings concerning matters of adoption, child abuse, child neglect, or matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors on behalf of the client.

Added by Laws 1982, c. 122, § 8, operative July 1, 1982.  Amended by Laws 2003, c. 85, § 12, eff. Nov. 1, 2003.

§59-1262.  Licensure and identification as licensed social worker or licensed social worker associate.

The applicant shall receive a license when the State Board of Licensed Social Workers has determined that the applicant meets the requirements for licensure, and the Board shall provide the applicant with a license or other suitable device to identify the person to the public as a person licensed under this act.

Added by Laws 1965, c. 140, § 12.  Amended by Laws 1980, c. 124, § 10, eff. Oct. 1, 1980; Laws 2003, c. 85, § 13, eff. Nov. 1, 2003.

§59-1263.  Fees - Licensed Social Workers' Revolving Fund.

A.  1.  The fee for licensure shall be determined by rules promulgated by the State Board of Licensed Social Workers.  The license shall expire after one (1) year, and the renewal fee for such license shall also be established by rules promulgated by the Board.

2.  The Board shall promulgate rules for reinstatement of lapsed licenses and specialty certifications, and required fees.

3.  The Board shall establish fees for examinations.

B.  There is hereby created in the State Treasury a revolving fund for the State Board of Licensed Social Workers, to be designated the "Licensed Social Workers' Revolving Fund".  The fund shall consist of monies received by the Board under statutory authority and such monies accruing to the credit of the fund may be expended by the Board for the purpose of carrying out the provisions of this act.  The fund shall be administered in accordance with standard revolving fund procedures.  The Board shall pay into the General Revenue Fund of the state ten percent (10%) of the gross fees so collected and received as provided for in Section 211 of Title 62 of the Oklahoma Statutes.

Added by Laws 1965, c. 140, § 13.  Amended by Laws 1980, c. 124, § 11, eff. Oct. 1, 1980; Laws 1987, c. 108, § 4, eff. July 1, 1987; Laws 1990, c. 86, § 1, emerg. eff. April 18, 1990; Laws 2003, c. 85, § 14, eff. Nov. 1, 2003.

§591264.  Title and abbreviation as licensed social worker.

Any person who has received a license as a licensed social worker shall have the right to use the title, Licensed Social Worker, and the abbreviation, LSW.  No other person shall assume such title, use such abbreviation, or any word or letters, signs, figures or devices to indicate that the person using the same is a licensed social worker.

Laws 1965, c. 140, § 14; Laws 1980, c. 124, § 12, eff. Oct. 1, 1980.

§59-1264.1.  Licensed Clinical Social Worker - Use of Title.

Any person who has received a license as a licensed clinical social worker shall have the right to use the title, Licensed Clinical Social Worker, and the abbreviation, LCSW.  No other person shall assume such title, use such abbreviation, or any word or letters, signs, figures or devices to indicate that the person using the same is a licensed social worker.

Added by Laws 2003, c. 85, § 15, eff. Nov. 1, 2003.

§59-1264.2.  Licensed Master's Social Worker - Use of Title.

Any person who has received a license as a licensed master's social worker shall have the right to use the title, Licensed Master's Social Worker, and the abbreviation, LMSW.  No other person shall assume such title, use such abbreviation, or any word or letters, signs, figures or devices to indicate that the person using the same is a licensed social worker.

Added by Laws 2003, c. 85, § 16, eff. Nov. 1, 2003.

§591265.  Title and abbreviation as Licensed Social Worker Associate.

Any person who has received a license as a licensed social work associate shall have the right to use the title Licensed Social Work Associate, and the abbreviation, LSWA.  No other person shall assume such title, use such abbreviation, or any word or letters, signs, figures or devices to indicate that the person using the same is a licensed social work associate.

Laws 1965, c. 140, § 15; Laws 1980, c. 124, § 13, eff. Oct. 1, 1980.

§59-1266.  Repealed by Laws 2003, c. 85, § 22, eff. Nov. 1, 2003.

§59-1266.1.  Refusal to issue or renew, suspend, revoke, censure, reprimand, restrict or limit license - Fines - Judicial review.

A.  The State Board of Licensed Social Workers may refuse to issue or renew the license of, or may suspend, revoke, censure, reprimand, restrict or limit the license of, or fine, any person pursuant to the Administrative Procedures Act or the procedures set forth in this act upon one or more of the following grounds as determined by the Board:

1.  Unprofessional conduct as determined by the Board;

2.  Practicing outside the scope of practice authorized by this act;

3.  Conduct which violates any of the provisions of this act or rules adopted pursuant to this act;

4.  Incapacity or impairment that prevents a licensee from engaging in the practice of social work with reasonable skill, competence, and safety to the public;

5.  Conviction of a felony;

6.  Any act involving moral turpitude or gross immorality;

7.  Violations of the laws of this state, or rules pertaining thereto, or of laws, rules and regulations of any other state, or of the federal government pertaining to any aspect of the practice of social work;

8.  Misrepresentation of a material fact by an applicant or licensee in securing or attempting to secure the issuance or renewal of a license, or in statements regarding the applicant or licensee's skills or the efficiency or value of any treatment provided or to be provided, or using any false, fraudulent, or deceptive statement connected with the practice or social work including, but not limited to, false or misleading advertising;

9.  Fraud by a licensee in connection with the practice of social work including engaging in improper or fraudulent billing practices or violating Medicare and Medicaid laws or state medical assistance laws;

10.  Engaging or aiding and abetting an individual to engage in the practice of social work without a license, or falsely using the title of social worker;

11.  Failing to comply with any stipulation or agreement involving probation or settlement of any disciplinary matter with the Board or with any order entered by the Board;

12.  Being found by the Board to be in violation of any of the provisions of this act or rules adopted pursuant to this act;

13.  Conduct which violates the security of any licensure examination materials;

14.  Being the subject of the revocation, suspension, surrender or other disciplinary sanction of a social worker or related license or of other adverse action related to a social worker or related license in another jurisdiction or country including the failure to report such adverse action to the Board; or

15.  Being adjudicated by a court of competent jurisdiction, within or without this state, as incapacitated, mentally incompetent, chemically dependent, mentally ill and dangerous to the public, or a psychopathic personality.

B.  1.  The Board may defer action with regard to an impaired licensee who voluntarily signs an agreement, in a form satisfactory to the Board, agreeing not to practice social work and to enter an approved treatment and monitoring program in accordance with this section; provided, however, that this section shall not apply to a licensee who has been convicted of, pleads guilty to, or enters a plea of nolo contendere to a felonious act prohibited by Oklahoma law or a conviction relating to a controlled substance in a court of law of the United States or any other jurisdiction or a conviction related to sexual misconduct.

2.  A licensee who is physically or mentally impaired due to mental illness or addiction to drugs or alcohol may qualify as an impaired social worker and have disciplinary action deferred and ultimately waived subject to the following conditions:

a. the Board is satisfied that such action will not endanger the public,

b. the licensee enters into an agreement with the Board for a treatment and monitoring plan approved by the Board,

c. the licensee progresses satisfactorily in such treatment and monitoring program, and

d. the licensee complies with all terms of the agreement and all other applicable terms of this section.

3.  Failure to enter such agreement or to comply with the terms and make satisfactory progress in the treatment and monitoring program shall disqualify the licensee from the provisions of this section and the Board may activate an immediate investigation and disciplinary proceeding.  Upon completion of the rehabilitation program in accordance with the agreement signed by the Board, the licensee may apply for permission to resume the practice of social work upon such conditions as the Board determines necessary.

4.  The Board may require a licensee to enter into an agreement, pursuant to this subsection, which includes, but is not limited to, the following provisions:

a. the licensee agrees that the license shall be suspended or revoked indefinitely under this section,

b. the licensee agrees to enroll in a treatment and monitoring program approved by the Board,

c. the licensee agrees that failure to satisfactorily progress in such treatment and monitoring program shall be reported to the Board by the treating professional who shall be immune from any liability for such reporting made in good faith, and

d. the licensee consents to the reports of the treating physician or professional of the approved treatment and monitoring program to the Board on the progress of licensee at such intervals as the Board deems necessary.

5.  The ability of an impaired social worker to practice shall only be restored and charges dismissed when the Board is satisfied by the reports it has received from the approved treatment program that the licensee can resume practice without danger to the public.

6.  The impaired licensee shall consent, in accordance with applicable law, to the release of any treatment information to the Board from anyone within the approved treatment program.

7.  The impaired licensee who has enrolled in an approved treatment and monitoring program and entered into an agreement with the Board in accordance with this subsection shall have his or her license suspended or revoked but enforcement of this suspension or revocation shall be stayed by the length of time the licensee remains in the program and makes satisfactory progress, complies with the terms of the agreement, and adheres to any limitations on the practice imposed by the Board to protect the public.  The licensee may petition the Board for reinstatement pursuant to subsection D of this section.  Failure to enter into such agreement or to comply with the terms and make satisfactory progress in the treatment and monitoring program shall disqualify the licensee from the provisions of this section and the Board shall activate an immediate investigation and disciplinary proceedings.

C.  Any social worker who has substantial evidence that a licensee has an active addiction for which the licensee is not receiving treatment under a program approved by the Board pursuant to an agreement entered into under this section, is diverting a controlled substance, or is mentally or physically incompetent to carry out the duties of the license, shall make or cause to be made a report to the Board.  Any person who makes a report pursuant to this section in good faith and without malice shall be immune from any civil or criminal liability arising from such reports.  Failure to provide such a report within a reasonable time from receipt of knowledge may be considered grounds for disciplinary action against the licensee.

D.  Any person whose license to practice social work in this state has been suspended or restricted pursuant to this act, whether voluntarily or by action of the Board, shall have the right to petition the Board for reinstatement of such license.  Such a petition shall be made in writing and in the form prescribed by the Board.  Upon investigation and hearing, the Board may grant or deny such petition, or it may modify its original finding to reflect any circumstances which have changed sufficiently to warrant such modifications.  The Board may also require such person to pass an examination or examinations for reentry into the practice of social work.

E.  The Board may issue a cease and desist order to stop an individual from engaging in an unauthorized practice or violating or threatening to violate a statute, rule, or order which the Board has issued or is empowered to enforce.  The cease and desist order must state the reason for its issuance and give notice of the individual's right to request a hearing under the Administrative Procedures Act.  Nothing herein shall be construed as barring criminal prosecutions for violations of this act.

F.  All final decisions by the Board shall be subject to judicial review pursuant to the Administrative Procedures Act.

G.  Any individual whose license to practice social work is revoked, suspended, or not renewed shall return such license to the offices of the Board within ten (10) days after notice of such action.

Added by Laws 2003, c. 85, § 17, eff. Nov. 1, 2003.

§59-1267.  Notice and hearing.

No license or specialty certification shall be suspended or revoked until notice is served upon the person licensed under the Social Worker's Licensing Act and a hearing is held before the State Board of Licensed Social Workers.  The notice shall be served by registered mail and shall state the time and place of the hearing and shall set forth the ground or grounds constituting the charges against the person licensed under this act.  The licensed person is entitled to be heard in his or her defense either in person or by counsel and may produce testimony and may testify in his or her own behalf.  A record of the hearing shall be taken and preserved.  The record shall contain the notice; all papers, documents and data filed in the proceedings and all statements of the Board pertinent thereto; the testimony and exhibits; and the findings of fact and orders of the Board in writing.  The State of Oklahoma shall be a party in the prosecution of all such actions and hearings before the Board pertaining to the suspension or revocation of a license or specialty certification, and the Attorney General, or one of the Attorney General's assistants, is authorized and directed to appear in behalf thereof.  The hearing may be adjourned from time to time.  If the licensed person fails or refuses to appear, the Board may proceed to hear and determine the charges in his or her absence.  If the licensed person pleads guilty, or if upon hearing of the charges a majority of the Board finds them true, the Board may enter an order suspending or revoking the license or specialty certification.

Added by Laws 1965, c. 140, § 17.  Amended by Laws 1980, c. 124, § 15, eff. Oct. 1, 1980; Laws 2003, c. 85, § 18, eff. Nov. 1, 2003.

§591268.  Rules for proceedings  Subpoenas.

The Board shall adopt rules for its proceedings that will enable it, without undue delay, to competently determine the facts in each matter brought before it, and to render a decision in writing consistent with the intent of this law.  The Board shall have the right to issue subpoenas where required.  If the Board's subpoena is not honored, the Board shall petition a court of competent jurisdiction to have its subpoena honored.  If, upon a hearing in the court, the demand of the Board is lawful, the court shall enter an order compelling compliance therewith.  Disobedience of such an order shall be punished as contempt of court.

Laws 1965, c. 140, § 18.

§59-1269.  Repealed by Laws 2003, c. 85, § 22, eff. Nov. 1, 2003.

§59-1270.  Unlawful acts - Penalties.

A.  It shall be a misdemeanor for any person to:

1.  Use in connection with his or her name any designation tending to imply that he or she is licensed under the Social Worker's Licensing Act unless he or she is duly and respectively licensed under the provisions of this act;

2.  Use in connection with his or her name any designation tending to imply that he or she is licensed under the provisions of this act during the time his or her license shall be suspended or revoked; or

3.  Otherwise violate any of the provisions of this act.

B.  1.  Except as otherwise provided, it shall be unlawful for any individual to engage in the practice of social work unless duly licensed under this act.

2.  Except as otherwise provided, it shall be unlawful for any individual to engage in the practice of Clinical Social Work unless duly licensed as a Clinical Social Worker under this act.

3.  No individual shall offer social work services or use the designation social worker, licensed social work associate, licensed master's social worker, licensed social worker, licensed clinical social worker or the initials LSWA, LMSW, LSW, or LCSW or any other designation indicating licensure status or hold themselves out as licensed to practice social work unless duly licensed.

4.  The provision of social work services to an individual in this state, through telephonic, electronic or other means, regardless of the location of the social worker, shall constitute the practice of social work and shall be subject to regulation.

5.  Any individual who, after hearing, is found by the State Board of Licensed Social Workers to have unlawfully engaged in the practice of social work or to have violated other provisions of this act shall be subject to a fine to be imposed by the Board not to exceed Five Hundred Dollars ($500.00) for each offense.  Each violation of this act or Board rules pertaining to unlawful practice of social work shall also constitute a misdemeanor.

6.  Nothing in this act shall be construed to prevent members of other professions from performing functions for which they are duly licensed; provided, however, such professionals shall not hold themselves out or refer to themselves by any title or description stating or implying that they are engaged in the practice of social work or that they are licensed to engage in the practice of social work.

7.  Students currently participating in an approved social work program are exempt from licensure under this act when enrolled in or participating in an internship, externship, or other social work experience requirements for such programs.

Added by Laws 1965, c. 140, § 20.  Amended by Laws 1980, c. 124, § 17, eff. Oct. 1, 1980; Laws 2003, c. 85, § 19, eff. Nov. 1, 2003.

§59-1271.  Repealed by Laws 2003, c. 85, § 22, eff. Nov. 1, 2003.

§59-1271.1.  Temporary suspension of license.

Notwithstanding any provisions of the Administrative Procedures Act, the State Board of Licensed Social Workers may, without a hearing, temporarily suspend a license for not more than sixty (60) days if the Board finds that a person licensed under the Social Worker's Licensing Act has violated a law or rule that the Board is empowered to enforce, and if continued practice by the licensed person would create an imminent risk of harm to the public.  The suspension shall take effect upon written notice to the licensed person specifying the statute or rule violated.  At the time it issues the suspension notice, the Board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedures Act within thirty (30) days and shall provide the licensed person with notice of the date of hearing.

Added by Laws 2003, c. 85, § 20, eff. Nov. 1, 2003.

§59-1272.  Use of title.

A.  No provision of the Social Worker's Licensing Act shall be construed as prohibiting any person, whether or not that person may be licensed under the provisions of this act, and who is in fact a member of the Academy of Certified Social Workers, from continuing to use the title, Member, Academy of Certified Social Workers, and the abbreviation, ACSW.

B.  No provision of this act shall be construed as prohibiting any person, whether or not that person may be licensed under the provisions of this act, and who is in fact credentialed as a Qualified Clinical Social Worker, from continuing to use the title, Qualified Clinical Social Worker, and the abbreviation, QCSW.

C.  No provision of this act shall be construed as prohibiting any person, whether or not that person may be licensed under the provisions of this act, and who is in fact credentialed as a Diplomat in Clinical Social Work, from continuing to use the title, Diplomat in Clinical Social Work, and the abbreviation, DCSW.

Added by Laws 1965, c. 140, § 22.  Amended by Laws 1980, c. 124, § 18, eff. Oct. 1, 1980; Laws 2003, c. 85, § 21, eff. Nov. 1, 2003.

§59-1272.1.  Repealed by Laws 2003, c. 85, § 22, eff. Nov. 1, 2003.

§591273.  Enforcement of act  Surety for costs.

The Board shall enforce the provisions of this law and they shall be exempt from providing surety for the costs in connection with the commencement of any legal proceedings under this law.

Laws 1965, c. 140, § 23.

§591301.  Definitions.

A.  This act shall only apply to the regulation of bail bonds for crimes, the punishment of which may be in excess of Twenty Dollars ($20.00) fine or twenty (20) days in jail, or both such fine and imprisonment.

B.  As used in this act:

1.  "Commissioner" means the Insurance Commissioner of the State of Oklahoma;

2.  "Clerk" means the district or municipal court clerk;

3.  "Insurer" means any domestic, foreign or alien surety company which has qualified generally to transact surety business and specifically to transact bail bond business in this state;

4.  "Bail bondsman" means a surety bondsman, professional bondsman, property bondsman, or a cash bondsman as hereinafter defined;

5.  "Surety bondsman" means any person who has been approved by the Commissioner and appointed by an insurer or a professional bondsman, by power of attorney, to execute or countersign bail bonds for the insurer or a professional bondsman, in connection with judicial proceedings and charges and receives money for his services;

6.  "Managing general agent" (M.G.A.) means any person acting in the capacity of supervisor or manager over a licensed bondsman, who has been granted the authority or responsibility by a surety company to conduct surety business on its behalf, and to oversee the activities and conduct of the surety's appointed licensed bondsman agents, and who generally functions as an intermediate manager between the surety and its licensed bondsman agents.  A managing general agent fulfilling these functions shall be a natural person, shall meet the qualifications of paragraph 5 of this subsection and shall be licensed as a bondsman;

7.  "Professional bondsman" means any person who has been approved by the Commissioner and who pledges cash as security for a bail bond in connection with a judicial proceeding and charges and receives money for his services;

8.  "Property bondsman" means any person who has been approved by the Commissioner and who pledges real property as security for a bail bond in a judicial proceeding and charges and receives money for his services;

9.  "Cash bondsman" means any person who has been approved by the Commissioner and who deposits cash money as security for a bail bond in a judicial proceeding and charges and receives money for his services;

10.  "Escrow deposit" means cash or valuable security deposited by an insurer of a surety bondsman or professional bondsman to secure the face amount of forfeiture pending appeal;

11.  "Solicitation" means to ask for earnestly, seek to obtain by persuasion or entreaty, implore, beseech, tempt or entice a person directly or through another person by personal, mechanical, printed or published means to purchase a bail bond.  Solicitation shall not include mass communication advertising, which shall include, but not be limited to, television, newspapers, magazines and billboards; and

12.  "Bond" means an appearance bond for a specified monetary amount which is executed by the defendant and a licensed bondsman pursuant to the provisions of Section 1301 et seq. of this title and which is issued to a court clerk as security for the subsequent court appearance of the defendant upon release from actual custody pending the appearance.

Laws 1965, c. 184, § 1, eff. Jan. 1, 1966; Laws 1984, c. 225, § 1, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 3, eff. Nov. 1, 1987; Laws 1989, c. 348, § 23, eff. Nov. 1, 1989; Laws 1990, c. 195, § 3, emerg. eff. May 10, 1990; Laws 1992, c. 98, § 2, eff. Sept. 1, 1992; Laws 1993, c. 170, § 1, eff. Sept. 1, 1993.

§591302.  Power of Commissioner  Written instruments as evidence  Investigative files confidential.

A.  The Insurance Commissioner shall have full power and authority to administer the provisions of this act, which regulates bail bondsmen and to that end to adopt, and promulgate rules and regulations to enforce the purposes and provisions of this act.  The Commissioner may employ and discharge such employees, examiners, counsel, and such other assistants as shall be deemed necessary, and he shall prescribe their duties and their compensation shall be the same as other state employees receive for similar services.

B.  Any written instrument purporting to be a copy of any action, proceeding, or finding of fact by the Commissioner, or any record of the seal of his office shall be accepted by all the courts of this state as prima facie evidence of the contents thereof.

C.  Open and ongoing investigative files shall not be open for review unless so ordered by a proper administrative order of the hearing examiner or Commissioner or by proper judicial order or legislative committee.

Amended by Laws 1984, c. 225, § 2, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 4, eff. Nov. 1, 1987.

§591303.  License required  Acts exempt  Individual license  Renewal  Corporations  Attorneys.

A.  No person shall act in the capacity of a bail bondsman or perform any of the functions, duties or powers prescribed for bail bondsmen under the provisions of the act unless that person shall be qualified and licensed as provided in this act: Provided, however, that none of the provisions or terms of this section shall prohibit any individual or individuals from (1) pledging real or other property as security for a bail bond for himself or another in judicial proceedings who does not receive, or is not promised a fee or charge for his services provided such person shall not be permitted to make in excess of ten bonds per year or, (2) executing any bail bond for an insurer, pursuant to a bail bond service agreement entered into between such insurer and any automobile club or association, financing institution, insurance company or other organization or association, on behalf of a person required to furnish bail in connection with any violation of law arising out of the use of a motor vehicle.

B.  No license shall be issued except in compliance with this act and none shall be issued except to an individual.  License renewals shall be granted subject to all other provisions of this act.

A corporation as such shall not be licensed.  Nothing herein contained shall be construed as repealing Section 11 of Title 5 of the Oklahoma Statutes; and it is further provided that licensed attorneys are prohibited from signing any bonds as surety in any civil or criminal action pending or about to be filed in any court of this state.

Amended by Laws 1982, c. 149, § 2, operative Oct. 1, 1982; Laws 1984, c. 225, § 3, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 5, eff. Nov. 1, 1987; Laws 1991, c. 139, § 1, emerg. eff. April 29, 1991.

§591304.  Expiration date.

All licenses of bail bondsmen issued shall expire annually at 12:00 o'clock midnight on the last day of September, unless revoked or suspended prior thereto by the Insurance Commissioner, or upon notice served upon the Commissioner that the insurer or employer of any bail bondsman has canceled the licensee's authority to act for such insurer or employer.

Amended by Laws 1984, c. 225, § 4, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 6, eff. Nov. 1, 1987.

§59-1305.  Applications - Contents - Interrogatories and investigation - Fee - Second and subsequent applications.

A.  The application for license to serve as a bail bondsman must affirmatively show that the applicant:

1.  Is a person who has reached the age of twenty-one (21) years;

2.  Is of good character and reputation;

3.  Has not been previously convicted of, or pled guilty or nolo contendere to, any felony, or to a misdemeanor involving moral turpitude or dishonesty;

4.  Is a citizen of the United States;

5.  Has been a bona fide resident of the state for at least one (1) year;

6.  Will actively engage in the bail bond business;

7.  Has knowledge or experience, or has received instruction in the bail bond business; and

8.  Has a high school diploma or its equivalent; provided, however, the provisions of this paragraph shall apply only to initial applications for license submitted on or after November 1, 1997, and shall not apply to renewal applications for license.

B.  The applicant shall apply in writing on forms prepared and supplied by the Insurance Commissioner, and the Commissioner may propound any reasonable interrogatories to an applicant for a license pursuant to Section 1301 et seq. of this title, or on any renewal thereof, relating to qualifications, residence, prospective place of business and any other matters which, in the opinion of the Commissioner, are deemed necessary or expedient in order to protect the public and ascertain the qualifications of the applicant.  The Commissioner may also conduct any reasonable inquiry or investigation relative to the determination of the applicant's fitness to be licensed or to continue to be licensed including, but not limited to, requiring a national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes.

C.  An applicant shall furnish to the Commissioner a license fee of Two Hundred Fifty Dollars ($250.00) with the application, a complete set of the applicant's fingerprints and two recent credential-size full face photographs of the applicant.  The applicant's fingerprints shall be certified by an authorized law enforcement officer.  The applicant shall provide with the application an investigative fee of One Hundred Dollars ($100.00) with which the Commissioner will conduct an investigation of the applicant.  All fees shall be nonrefundable.

D.  Failure of the applicant to secure approval of the Commissioner shall not preclude the applicant from reapplying, but a second application shall not be considered by the Commissioner within three (3) months after denial of the last application.

Added by Laws 1965, c. 184, § 5, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 5, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 7, eff. Nov. 1, 1987; Laws 1992, c. 98, § 3, eff. Sept. 1, 1992; Laws 1995, c. 357, § 1, eff. Nov. 1, 1995; Laws 1997, c. 251, § 1, eff. Nov. 1, 1997; Laws 1997, c. 418, § 120, eff. Nov. 1, 1997; Laws 2003, c. 204, § 5, eff. Nov. 1, 2003.

§59-1306.  Cash bondsman - Professional bondsman.

A.  1.  An applicant for a cash bondsman license shall meet all requirements set forth in Section 1305 of this title with exception of residence.

2.  In addition to the requirements prescribed in Section 1305 of this title, an applicant for a professional bondsman license shall submit to the Insurance Commissioner financial statements prepared by an accounting firm or individual holding a permit to practice public accounting in this state in accordance with generally accepted principles of accounting procedures setting forth the total assets of the bondsman less liabilities and debts and which shall show a net worth of at least Fifty Thousand Dollars ($50,000.00), said statements to be current as of a date not earlier than ninety (90) days prior to submission of the application and the statement shall be attested to by an unqualified opinion of the accountant.

3.  Professional bondsman applicants shall make a deposit with the Insurance Commissioner in the same manner as required of domestic insurance companies of an amount to be determined by the Commissioner, which shall not be less than Twenty Thousand Dollars ($20,000.00).  Such deposits shall be subject to all laws, rules and regulations as deposits by domestic insurance companies but in no instance shall a professional bondsman write bonds which equal more than ten times the amount of the deposit which such bondsman has submitted to the Commissioner.  In addition, a professional bondsman may make the deposit by purchasing an annuity through a licensed domestic insurance company in the State of Oklahoma.  The annuity shall be in the name of the bondsman as owner with legal assignment to the Insurance Commissioner.  The assignment form shall be approved by the Commissioner.  If a bondsman exceeds the above limitation, the bondsman shall be notified by the Commissioner by mail with return receipt requested that the excess shall be reduced or the deposit increased within ten (10) days of notification, or the license of the bondsman shall be suspended immediately after the ten-day period, pending a hearing on the matter.

4.  The deposit herein provided for shall constitute a reserve available to meet sums due on forfeiture of any bonds or recognizance executed by such bondsman.

5.  Any deposit made by a professional bondsman pursuant to this section shall be released and returned by the Commissioner to the professional bondsman only upon extinguishment of all liability on outstanding bonds.

6.  No release of deposits to a professional bondsman shall be made by the Commissioner except upon written application and the written order of the Commissioner.  The Commissioner shall have no liability for any such release to a professional bondsman provided the release was made in good faith.

B.  The deposit provided in this section shall be held in safekeeping by the Insurance Commissioner and shall only be used if a bondsman fails to pay an order and judgment of forfeiture after being properly notified or shall be used if the license of a professional bondsman has been revoked.  The deposit shall be held in the name of the Insurance Commissioner and the bondsman.  The bondsman shall execute an assignment of the deposit to the Insurance Commissioner for the payment of unpaid bond forfeitures.

C.  Currently licensed professional bondsmen may maintain their aggregate liability limits upon presentation of documented proof that they have previously been granted a limitation greater than the requirements of subsection A of this section.

D.  Notwithstanding any other provision of Section 1301 et seq. of this title, the license of a professional bondsman is transferable upon the death or legal or physical incapacitation of the bondsman to the bondsman's spouse, or to such other transferee as the professional bondsman may designate in writing, and the transferee may elect to act as a professional bondsman until the expiration of the license or for a period of one hundred eighty (180) days, whichever is greater, if the following conditions are met:

1.  The transferee must hold a valid license as a surety bondsman in this state; and

2.  The asset and deposit requirements set forth in this section continue to be met.

Added by Laws 1965, c. 184, § 6, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 6, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 8, eff. Nov. 1, 1987; Laws 1988, c. 177, § 1, emerg. eff. May 26, 1988; Laws 1995, c. 120, § 1, emerg. eff. April 21, 1995; Laws 1997, c. 251, § 2, eff. Nov. 1, 1997; Laws 2000, c. 103, § 1, eff. Nov. 1, 2000; Laws 2002, c. 307, § 35, eff. Nov. 1, 2002.

§591308.  Examinations  Fees.

A.  The applicant for bail bondsman shall be required to appear in person and take a written examination prepared by the Insurance Commissioner, testing the applicant's ability and qualifications to be a bail bondsman.  Applications are valid for six (6) months after submission.  If an applicant has not acted upon the application within that period, a new application and fees shall be submitted for the applicant to be considered for licensure.

B.  Each applicant shall become eligible for examination ninety (90) days after the date the application is received by the Commissioner, if the applicant has completed sixteen (16) hours of education as required by Section 1308.1 of this title and the Commissioner is otherwise satisfied as to the applicant's fitness to take the examination.  Examinations shall be held at times and places as designated by the Commissioner, and the applicant shall be given notice of the time and place not less than fifteen (15) days prior to taking the examination.

C.  The fee for the examination shall be One Hundred Dollars ($100.00) in addition to the license fee heretofore provided and shall be submitted after approval of the application but prior to taking the examination.  Results will be mailed to the applicant within thirty (30) days after the applicant is examined.

D.  The failure of an applicant to pass an examination shall not preclude the applicant from taking subsequent examinations; provided, however, that at least three (3) months must intervene between examinations; and provided further, after a third or subsequent examination failure, an applicant may not apply and be examined for at least one (1) year after the last examination failure.

Added by Laws 1965, c. 184, § 8, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 8, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 9, eff. Nov. 1, 1987; Laws 1989, c. 257, § 2, eff. Nov. 1, 1989; Laws 1991, c. 139, § 2, emerg. eff. April 29, 1991; Laws 1992, c. 98, § 4, eff. Sept. 1, 1992; Laws 1995, c. 357, § 2, eff. Nov. 1, 1995.

§59-1308.1.  Examination - Educational requirements - Fee - Penalties.

A.  In order to be eligible to take the examination required to be licensed as a bail bondsman, each person shall complete not less than sixteen (16) clock hours of education in subjects pertinent to the duties and responsibilities of a bail bondsman, including all laws and regulations related thereto.  Further, each licensee shall complete annually not less than eight (8) clock hours of continuing education in said subjects prior to renewal of the license.  Such continuing education shall not include a written or oral examination.

Provided, any person licensed as a bail bondsman prior to November 1, 1989, shall not be required to complete sixteen (16) clock hours of education prior to licensure but shall be subject to the eight-hours continuing education requirement in order to renew said license, except that a licensed bail bondsman who is sixty-five (65) years of age or older and who has been licensed as a bail bondsman for fifteen (15) years or more shall be exempt from both the education and continuing education requirements of this section.

B.  The Oklahoma Bondsman Association shall provide education for bail bondsman licensure as required by this section; provided that the Insurance Commissioner shall approve the courses offered and provided further such education meets the general standards for education otherwise established by the Insurance Commissioner.

C.  The Oklahoma Bondsman Association shall submit an annual fee of One Hundred Dollars ($100.00), payable to the Insurance Commissioner which shall be deposited in the Bail Bondsmen Revolving Fund for the purposes of fulfilling and accomplishing the conditions and purposes of this section.

D.  Any person who falsely represents to the Insurance Commissioner that compliance with this section has been met shall be subject, after notice and hearing, to the penalties and fines set out in Section 1310 of this title.

E.  The Commissioner shall adopt and promulgate such rules as are necessary for effective administration of this section.

Added by Laws 1989, c. 257, § 1, eff. Nov. 1, 1989.  Amended by Laws 1994, c. 331, § 2, eff. Sept. 1, 1994; Laws 1998, c. 394, § 1, eff. July 1, 1998.

§59-1309.  Renewal licenses.

A.  A renewal license shall be issued by the Insurance Commissioner to a licensee who has continuously maintained same in effect, without further examination, upon payment of a renewal fee of One Hundred Dollars ($100.00) for a bail bondsman and proof of completion of eight (8) hours of continuing education as required by Section 1308.1 of this title.  The renewal fee shall be submitted by September 15 of each year.  Such licensee shall in all other respects be required to comply with and be subject to the provisions of Section 1301 et seq. of this title.

B.  In case of renewal of a professional bondsman license, the application shall also provide a financial statement prepared by an accounting firm or individual holding a permit to practice public accounting in this state in accordance with generally accepted principles of accounting procedures showing assets, liabilities, and net worth, said statement to be as of a date not earlier than ninety (90) days prior to submission of the license renewal application.  The statements shall be attested to by an unqualified opinion of the accounting firm or individual holding a permit to practice public accounting in this state that prepared the statement or statements. The statement shall be submitted by September 15 of each year.

C.  In case of renewal of a property bondsman license, the application shall also provide a county assessor's written statement stating the property's assessed value for each property used to post bonds and a written statement from any lien holder stating the current payoff amount on each lien for each property used to post bonds.  The written statements shall be submitted by September 15 of each year.

D.  If the license is not renewed or the renewal fee is not paid by September 30 of each year, such license shall expire automatically pursuant to Section 1304 of this title.  If after November 30 of each year the license has not been renewed or the renewal fee paid, then such licensee shall be required to apply for a license as a new applicant.

E.  Late renewal fees shall be double the original fee.

Added by Laws 1965, c. 184, § 9, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 9, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 10, eff. Nov. 1, 1987; Laws 1989, c. 257, § 3, eff. Nov. 1, 1989; Laws 1992, c. 98, § 5, eff. Sept. 1, 1992; Laws 1994, c. 331, § 3, eff. Sept. 1, 1994; Laws 1995, c. 1, § 20, emerg. eff. Mar. 2, 1995.

NOTE:  Laws 1994, c. 186, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. Mar. 2, 1995.

§59-1310.  Denial, censure, suspension, revocation or refusal to renew license - Grounds.

A.  The Insurance Commissioner may deny, censure, suspend, revoke, or refuse to renew any license issued under Section 1301 et seq. of this title for any of the following causes:

1.  For any cause for which issuance of the license could have been refused;

2.  Violation of any laws of this state or any lawful rule, regulation, or order of the Commissioner relating to bail;

3.  Material misstatement, misrepresentation, or fraud in obtaining the license;

4.  Misappropriation, conversion, or unlawful withholding of monies or property belonging to insurers, insureds, or others received in the conduct of business under the license;

5.  Conviction of, or having entered a plea of guilty or nolo contendere to, any felony or to a misdemeanor involving moral turpitude or dishonesty;

6.  Fraudulent or dishonest practices in conducting business under the license;

7.  Failure to comply with, or violation of any proper order, rule, or regulation of the Commissioner;

8.  Recommending any particular attorney-at-law to handle a case in which the bail bondsman has caused a bond to be issued under the terms of Section 1301 et seq. of this title;

9.  When, in the judgment of the Commissioner, the licensee has, in the conduct of affairs under the license, demonstrated incompetency, or untrustworthiness, or conduct or practices rendering the licensee unfit to carry on the bail bond business or making continuance in the business detrimental to the public interest, or that the licensee is no longer in good faith carrying on the bail bond business, or that the licensee is guilty of rebating, or offering to rebate, or dividing with someone other than a licensed bail bondsman, or offering to divide commissions in the case of limited surety agents, or premiums in the case of professional bondsmen, and for this conduct is found by the Commissioner to be a source of detriment, injury, or loss to the public;

10.  For any materially untrue statement in the license application;

11.  Misrepresentation of the terms of any actual or proposed bond;

12.  For forging the name of another to a bond or application for bond;

13.  Cheating on an examination for licensure;

14.  Soliciting business in or about any place where prisoners are confined, arraigned, or in custody;

15.  For paying a fee or rebate, or giving or promising anything of value to a jailer, trustee, police officer, law enforcement officer, or other officer of the law, or any other person who has power to arrest or hold in custody, or to any public official or public employee in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond or estreatment thereof, or to secure delay or other advantage.  This shall not apply to a jailer, police officer, or officer of the law who is not on duty and who assists in the apprehension of a defendant;

16.  For paying a fee or rebating or giving anything of value to an attorney in bail bond matters, except in defense of an action on a bond;

17.  For paying a fee or rebating or giving or promising anything of value to the principal or anyone in the principal's behalf;

18.  Participating in the capacity of an attorney at a trial or hearing for one on whose bond the licensee is surety;

19.  Accepting anything of value from a principal, other than the premium; provided, the bondsman shall be permitted to accept collateral security or other indemnity from the principal which shall be returned immediately upon final termination of liability on the bond and upon satisfaction of all terms, conditions, and obligations contained within the indemnity agreement.  Collateral security or other indemnity required by the bondsman shall be reasonable in relation to the amount of the bond;

20.  Willful failure to return collateral security to the principal when the principal is entitled thereto;

21.  For failing to notify the Commissioner of a change of address, as noted on the license, within five (5) days after a change is made, or failing to respond to a properly mailed notification within a reasonable amount of time;

22.  For failing to file a report as required by Section 1314 of this title;

23.  For filing a materially untrue monthly report;

24.  For filing false affidavits regarding cancellation of the appointment of an insurer;

25.  Forcing the Commissioner to withdraw deposited monies to pay forfeitures or any other outstanding judgments;

26.  For failing to pay any fees to a district court clerk as are required by this title or failing to pay any fees to a municipal court clerk as are required by this title or by Section 28-127 of Title 11 of the Oklahoma Statutes;

27.  For uttering an insufficient check to the Insurance Commissioner for any fees, fines or other payments received by the Commissioner from the bail bondsman; and

28.  For failing to pay travel expenses for the return of the defendant to custody once having guaranteed the expenses pursuant to the provisions of subparagraph d of paragraph 3 of subsection C of Section 1332 of this title.

B.  In addition to any applicable denial, censure, suspension, or revocation of a license, any person violating any provision of Section 1301 et seq. of this title may be subject to a civil penalty of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each occurrence.  This fine may be enforced in the same manner in which civil judgments may be enforced.  Any order for civil penalties entered by the Commissioner or authorized decision maker for the Insurance Department which has become final may be filed with the court clerk of Oklahoma County and shall then be enforced by the judges of said county.

C.  No bail bondsman or bail bond agency shall advertise as or hold itself out to be a surety company.

D.  If any bail bondsman is convicted by any court of a violation of any of the provisions of this act, the license of the individual shall therefore be deemed to be immediately revoked, without any further procedure relative thereto by the Commissioner.

E.  For one (1) year after notification by the Commissioner of an alleged violation, or for two (2) years after the last day the person was licensed, whichever is the lesser period of time, the Commissioner shall retain jurisdiction as to any person who cancels his bail bondsman's license or allows the license to lapse, or otherwise ceases to be licensed, if the person while licensed as a bondsman allegedly violated any provision of this title.  Notice and opportunity for hearing shall be conducted in the same manner as if the person still maintained a bondsman's license.  If the Commissioner or a hearing examiner determines that a violation of the provisions of Sections 1301 through 1340 of this title occurred, any order issued pursuant to the determination shall become a permanent record in the file of the person and may be used if the person should request licensure or reinstatement.

F.  Any law enforcement agency, district attorney's office, court clerk's office, or insurer that is aware that a licensed bail bondsman has been convicted of or has pleaded guilty or nolo contendere to any crime, shall notify the Insurance Commissioner of that fact.

Added by Laws 1965, c. 184, § 10, eff. Jan. 1, 1966.  Amended by Laws 1973, c. 183, § 1, emerg. eff. May 16, 1973; Laws 1984, c. 225, § 10, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 11, eff. Nov. 1, 1987; Laws 1989, c. 257, § 4, eff. Nov. 1, 1989; Laws 1990, c. 195, § 4, emerg. eff. May 10, 1990; Laws 1995, c. 357, § 3, eff. Nov. 1, 1995; Laws 1997, c. 251, § 3, eff. Nov. 1, 1997; Laws 1997, c. 418, § 121, eff. Nov. 1, 1997.

§591311.  Violation of laws or rules and regulations relating to bond  Notice  Temporary suspension of license.

If, after investigation, it shall appear to the satisfaction of the Insurance Commissioner that a bail bondsman or insurer has been guilty of violating any of the laws or rules or regulations of this state relating to bail bonds, the Commissioner shall provide notice in writing to the bail bondsman or to the insurer.  Notice to the bail bondsman or insurer shall be by mail with return receipt requested at the lastknown address of the bail bondsman or insurer, in a manner and pursuant to the procedures set forth in Article II of the Administrative Procedures Act, Section 308a et seq. of Title 75 of the Oklahoma Statutes.

If the Commissioner determines that the conduct is such that it may be a detriment to the public, he may suspend the license of such bail bondsman or insurer pending hearing.

Added by Laws 1965, c. 184, § 11, eff. Jan. 1, 1966. Amended by Laws 1984, c. 225, § 11, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 12, eff. Nov. 1, 1987; Laws 1994, c. 186, § 2, eff. Sept. 1, 1994.

§591311.1.  Hearings  Record.

A.  Hearings shall be held in the Insurance Commissioner's offices or at such other place as the Commissioner may deem convenient.

B.  The Commissioner shall appoint an independent hearing examiner to preside at the hearing to sit in the capacity of a quasijudicial officer.

C.  All hearings will be public and held in accordance with, and governed by, Article II of the Administrative Procedures Act, Section 308a et seq. of Title 75 of the Oklahoma Statutes.

D.  If at a hearing the person presiding determines that a license which was suspended prior to the hearing pursuant to Section 1311 of this title shall be revoked or suspended, the period of revocation or suspension shall be deemed to have begun on the date the license was suspended pending the hearing.

E.  The Commissioner, upon written request reasonably made by the licensed bail bondsman affected by the hearing, and at such bail bondsman's expense, shall cause a full stenographic record of the proceedings to be made by a competent court reporter.

F.  The ordinary fees and costs of such hearing examiner may be assessed by the hearing examiner against the respondent, unless the respondent is the prevailing party.

Added by Laws 1984, c. 225, § 12, emerg. eff. May 23, 1984. Amended by Laws 1987, c. 211, § 13, eff. Nov. 1, 1987; Laws 1989, c. 257, § 5, eff. Nov. 1, 1989; Laws 1994, c. 186, § 3, eff. Sept. 1, 1994; Laws 2001, c. 363, § 29, eff. July 1, 2001.

§591311.2.  Denial, suspension, revocation or refusal to renew license  Effect.

A.  No individual operating under any license which has been revoked by the Insurance Commissioner shall have the right to apply for another license under this act within one (1) year from the effective date of such revocation, or, if judicial review of such revocation is sought, within one (1) year from the date of final court order or decree affirming the revocation.  However, the Commissioner may authorize the application for another license under this act by such an individual prior to the end of the oneyear period if the Commissioner finds that the individual meets the licensing requirements then in effect and if the Commissioner finds the circumstances for which the license was revoked no longer exists.  The Commissioner shall not, however, grant a new license to any individual if he finds that the circumstances for which the previous license was revoked still exist or are likely to recur.

B.  If a license as bail bondsman as to the same individual has been revoked at two separate times, the Commissioner may not thereafter grant or issue any license under this act as to such individual unless such individual can meet the licensing qualifications then in effect and if the Commissioner finds the circumstances for which the license was revoked no longer exists.

C.  During the period of suspension, or after revocation of the license and prior to being issued a new license, the former licensee shall not engage in or attempt to profess to engage in any transaction or business for which a license is required under this act.

D.  Upon suspension, revocation or refusal to renew or continue the license of a bail bondsman, the Commissioner may at the same time likewise suspend or revoke all other insurance agent licenses held by the licensee under the insurance laws of this state, if the Commissioner determines that such suspension or revocation is in the best interest of the public.

E.  In case of the suspension or revocation of license of any bail bondsman, the license of any and all bail bondsmen who are members of a bail bond agency, whether incorporated or unincorporated, and who knowingly are parties to the act which formed the ground for the suspension or revocation may likewise be suspended or revoked for the same period as that of the offending bail bondsman; but this shall not prevent any bail bondsman, except the one whose license was first suspended or revoked or the bondsman member of the agency who was a knowing participant, from being licensed as a member of some other bail bond agency.

F.  Though issued to a licensee, all certificates of licenses issued under this act are at all times the property of this state, and upon notice of any suspension, revocation, refusal to renew, expiration or other termination of the license, the licensee or other person having either the original or copy of the license shall promptly deliver the certificate of license or copy thereof to the Commissioner for cancellation.

G.  As to any certificate of license lost, stolen or destroyed while in the possession of any such licensee or person, the Commissioner may accept in lieu of return of the certificate, the affidavit of the licensee or other person responsible for or involved in the safekeeping of such certificate, concerning the facts of such loss, theft or destruction.  Willful falsification of any such affidavit shall, upon conviction, be subject to punishment as for perjury.

H.  This section shall not be deemed to require the delivery to the Commissioner of any certificate of license which, as shown by specific date of expiration on the face of the license, has already expired, unless such delivery has been requested by the Commissioner.

Added by Laws 1984, c. 225, § 13, emerg. eff. May 23, 1984. Amended by Laws 1987, c. 211, § 14, eff. Nov. 1, 1987.

§591312.  Appeals.

Any applicant for license as a bail bondsman whose application has been denied or whose license shall have been censured, suspended or revoked, or renewal thereof denied or a fine levied, shall have the right of appeal from such final order of the Commissioner thereon by filing a petition in the district court of Oklahoma County.  Such judicial review shall be as prescribed by Sections 318 through 323 of Title 75 of the Oklahoma Statutes.

Laws 1965, c. 184, § 12, eff. Jan. 1, 1966; Laws 1984, c. 225, § 14, emerg. eff. May 23, 1984; Laws 1992, c. 98, § 6, eff. Sept. 1, 1992.

§59-1314.  Written receipt for collateral - Description of collateral - Fiduciary duties - Monthly reports - Records - Reviewal fee.

A.  When a bail bondsman or managing general agent accepts collateral, he or she shall give a written receipt for same, and this receipt shall give in detail a full description of the collateral received.  A description of the collateral shall be listed on the undertaking by affidavit.  All property taken as collateral, whether personal, intangible or real, shall be receipted for and deemed, for all purposes, to be in the name of, and for the use and benefit of, the surety company or licensed professional bondsman, as the case may be.  Every receipt, encumbrance, mortgage or other evidence of such custody, possession or claim shall facially indicate that it has been taken or made on behalf of the surety company or professional bondsman through its authorized agent, the individual licensed bondsman or managing general agent who has transacted the undertaking with the bond principal.  Any mortgage or other encumbrance against real property taken under the provisions of this section which does not indicate beneficial ownership of the claim to be in favor of the surety company or professional bondsman shall be deemed to constitute a cloud on the title to real estate and shall subject the person filing, or causing same to be filed, in the real estate records of the county, to a penalty of treble damages or One Thousand Dollars ($1,000.00), whichever is greater, in an action brought by the person, organization or corporation injured thereby.  For collateral taken, or liens or encumbrances taken or made pursuant to the provisions of this section, the individual bondsman or managing general agent taking possession of the property or making the lien, claim or encumbrance shall do so on behalf of his or her surety company or professional bondsman, as the case may be, and such individual licensed bondsman shall be deemed to act in the capacity of fiduciary in relation to both:

1.  The principal or other person from whom such property is taken or claimed against, and

2.  The surety company or professional bondsman whose agent the licensed bondsman is.

As fiduciary and bailee for hire, the individual bondsman shall be liable in criminal or civil actions at law for failure to properly receipt or account for, maintain or safeguard, release or deliver possession upon lawful demand, in addition to any other penalties set forth in this subsection.  No person who takes possession of property as collateral pursuant to this section shall use or otherwise dissipate such asset, or do otherwise with such property than to safeguard and maintain its condition pending its return to its lawful owner, or deliver to the surety company or professional bondsman, upon lawful demand pursuant to the terms of the bailment.

B.  Every licensed bondsman shall file monthly by mail with return receipt requested with the Insurance Commissioner and on forms prescribed by the Commissioner as follows:

1.  A notarized monthly report showing every bond written, amount of bond, whether released or revoked during each month, showing the court and county, and the style and number of the case, premiums charged and collateral received; and

2.  Professional bondsmen shall submit by mail with return receipt requested notarized monthly reports showing total current liabilities, all bonds written during the month by the professional bondsman and by any licensed bondsman who may countersign for him or her, all bonds terminated during the month, and the total liability and a list of all bondsmen currently employed by such professional bondsmen.

Monthly reports shall be postmarked or stamped "received" by the Insurance Commissioner by the fifteenth day of each month.  Said records shall be maintained by the Commissioner as public records.

C.  Every licensee shall keep at his or her place of business the usual and customary records pertaining to transactions authorized by his or her license.  All such records shall be available and open to the inspection of the Commissioner at any time during business hours during the three (3) years immediately following the date of the transaction.  The Commissioner may require a financial examination or market conduct survey during any investigation of a licensee.

D.  Each bail bondsman shall submit each month with his or her monthly report, a reviewal fee equal to two-tenths of one percent (2/10 of 1%) of the new liability written for that month.  Such fee shall be payable to the Insurance Commissioner who shall deposit same with the State Treasurer, who shall place the monies to the credit of the Bail Bondsmen Revolving Fund.  The monies so deposited shall be used for the further regulation of bail bonds pursuant to the provisions of this act.

Added by Laws 1965, c. 184, § 15, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 15, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 15, eff. Nov. 1, 1987; Laws 1988, c. 177, § 2, emerg. eff. May 26, 1988; Laws 1989, c. 257, § 6, eff. Nov. 1, 1989; Laws 1990, c. 195, § 5, emerg. eff. May 10, 1990; Laws 1993, c. 170, § 2, eff. Sept. 1, 1993; Laws 1998, c. 394, § 2, eff. July 1, 1998.

§59-1315.  Persons or classes prohibited as bondsmen - Exemptions.

A.  The following persons or classes shall not be bail bondsmen and shall not directly or indirectly receive any benefits from the execution of any bail bond:

1.  Persons convicted of, or who have pled guilty or nolo contendere to, a felony or a misdemeanor involving dishonesty or moral turpitude;

2.  Jailers;

3.  Police officers;

4.  Committing judges;

5.  Municipal or district court judges;

6.  Prisoners;

7.  Sheriffs, deputy sheriffs and any person having the power to arrest or having anything to do with the control of federal, state, county or municipal prisoners;

8.  Any person who possesses a permit pursuant to the provisions of Section 163.11 of Title 37 of the Oklahoma Statutes or is an officer, director or stockholder of any corporation holding such a permit;

9.  Any person who is an agent, employee, or owner of any establishment at which low-point beer as defined by Section 163.2 of Title 37 of the Oklahoma Statutes is sold for on-premises consumption;

10.  Any person who holds any license provided for in Section 518 of Title 37 of the Oklahoma Statutes or is an agent, officer, or employee of any such licensee;

11.  Any person who holds any license or permit from any city, town, county, or other governmental subdivision for the operation of any private club at which alcoholic beverages are consumed or provided; and

12.  Any person, agent, or employee of a retail liquor package  store.

B.  This section shall not apply to a sheriff, deputy sheriff, police officer, or officer of the law who is not on duty and who assists in the apprehension of a defendant.

C.  The provisions of this section shall not apply to persons possessing permits or licenses pertaining to low-point beer or alcoholic beverages, as defined in Sections 163.2 and 506 of Title 37 of the Oklahoma Statutes, which were issued prior to May 23, 1984.  No one shall be permitted to maintain an office for conducting bail bonds business where low-point beer or alcoholic beverages are sold for on-premises consumption.

Added by Laws 1965, c. 184, § 15, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 16, emerg. eff. May 23, 1984; Laws 1985, c. 114, § 1, emerg. eff. May 31, 1985; Laws 1987, c. 211, § 16, eff. Nov. 1, 1987; Laws 1995, c. 274, § 49, eff. Nov. 1, 1995; Laws 1997, c. 418, § 122, eff. Nov. 1, 1997; Laws 1998, c. 5, § 18, emerg. eff. March 4, 1998.

NOTE:  Laws 1997, c. 251, § 4 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§59-1316.  Signing of bonds - Submission of agreements for approval - Receipt - Power of attorney.

A.  1.  A bail bondsman shall neither sign nor countersign in blank any bond, nor shall the bondsman give a power of attorney to, or otherwise authorize, anyone to countersign his or her name to bonds unless the person so authorized is a licensed surety bondsman or managing general agent directly employed by a licensed professional bondsman giving such power of attorney.  The professional bondsman shall submit to the Commissioner the agreement between the professional bondsman and the employed bondsman.  The professional bondsman shall notify the Commissioner whenever any agreement is canceled.

2.  Bail bondsmen shall not allow other licensed bondsmen to present bonds that have previously been signed and completed by other licensed bondsmen unless a written authorization is on file with the court clerk where the bond is filed.  The individual that presents the bond shall sign the form in the presence of the official that receives the bond.

B.  Premium charged must be indicated on the appearance bond prior to the filing of the bond.

C.  A bail bondsman shall provide the indemnitors with a proper receipt which shall include fees, premium or other payments and copies of any agreements executed relating to the appearance bond.

D.  All surety bondsmen or managing general agents shall attach a completed power of attorney to the appearance bond that is filed with the court clerk on each bond written.

E.  Any bond written in this state shall contain the name and last-known mailing address of the bondsman and, if applicable, of the insurer.

Added by Laws 1965, c. 184, § 16, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 17, emerg. eff. May 23, 1984; Laws 1989, c. 257, § 7, eff. Nov. 1, 1989; Laws 1990, c. 195, § 6, emerg. eff. May 10, 1990; Laws 1993, c. 170, § 3, eff. Sept. 1, 1993; Laws 2004, c. 550, § 1, eff. July 1, 2004; Laws 2005, c. 386, § 4, eff. Nov. 1, 2005.

§59-1317.  Sureties to give notice of appointment of bondsmen or managing general agent - Filing fee - Termination of appointment - Affidavit - Authority of bondsmen.

A.  Every surety who appoints a surety bondsman or managing general agent in the state, shall give notice thereof to the Commissioner.  The filing fee for appointment of each surety bondsman or managing general agent shall be Ten Dollars ($10.00), payable to the Commissioner and shall be submitted with the appointment.  The appointment shall remain in effect until the surety submits a notice of cancellation to the Commissioner.  If the surety changes the liability limitations of the surety bondsman or the managing general agent, or any other provisions of the appointment, the surety shall submit an amended appointment form and a filing fee of Ten Dollars ($10.00) payable to the Commissioner.

B.  A surety terminating the appointment of a surety bondsman or managing general agent immediately shall file written notice thereof with the Commissioner, together with a statement that it has given or mailed notice to the surety bondsman or managing general agent.  The notice filed with the Commissioner shall state the reasons, if any, for the termination.

C.  Prior to issuance of a new surety appointment for a surety bondsman or managing general agent, the bondsman or agent shall file an affidavit with the Commissioner stating that no forfeitures are owed to any court, no fines are owed to the insurance department, and no premiums or indemnification for forfeitures or fines are owed to any insurer.  This provision shall not require that all outstanding liabilities have been exonerated, but may provide that the liabilities are still being monitored by the bondsman or agent.

D.  Every bail bondsman who negotiates and posts a bond shall, in any controversy between the defendant, indemnitor, or guarantor and the bail bondsman or surety, be regarded as representing the surety.  This provision shall not affect the apparent authority of a bail bondsman as an agent for the insurer.

Added by Laws 1965, c. 184, § 17, eff. Jan. 1, 1966.  Amended by Laws 1984, c. 225, § 18, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 17, eff. Nov. 1, 1987; Laws 1989, c. 257, § 8, eff. Nov. 1, 1989; Laws 1990, c. 195, § 7, emerg. eff. May 10, 1990; Laws 1995, c. 357, § 4, eff. Nov. 1, 1995; Laws 2004, c. 167, § 1, eff. Nov. 1, 2004.

§591318.  Discontinuance of writing bail bonds.

A.  Any bail bondsman who discontinues writing bail bonds during the period for which he is licensed shall notify the clerks of the district courts and the sheriffs with whom he is registered and return his license to the Commissioner for cancellation within thirty (30) days from such discontinuance.  Prior to the discontinuance of licensure, the bail bondsman shall make and submit to the Commissioner a list of all outstanding bonds and obtain a release for each bond that he has written from the court clerk or sheriff of each county in which a bond is written or an affidavit from another bondsman stating that such bonds have been transferred to his care.

B.  Any person convicted of violating this section shall be guilty of a misdemeanor and upon conviction thereof, be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment for not less than six (6) months nor more than one (1) year, or by both such fine and imprisonment.

Amended by Laws 1984, c. 225, § 19, emerg. eff. May 23, 1984.

§591320.  Registration of license and fee  Proof of residency  List of bondsmen  County not having licensed bondsman  Filing of appointment  Number of bonds which may be written.

A.  No bail bondsman shall become a surety on an undertaking unless he has first registered his license in the office of the sheriff and with the clerk of the district court in the county in which the bondsman resides or offices, but not both.  In the county in which a bondsman registers his license, he shall provide the court clerk with proof that he is a resident of said county or that he offices in said county.  The court clerk of the county shall provide a list of bondsmen permitted to write surety in that county to the judges and law enforcement offices of that county.  In any county not having a licensed bondsman authorized to do business within said county, the court having jurisdiction shall allow and fix bail.

A surety bondsman shall also file a certified copy of his appointment by power of attorney from the insurer which he represents as agent with each of said officers.  A fee of Ten Dollars ($10.00) shall be paid to the district court clerk for each county in which the bail bondsman registers his license.  The fee shall be payable annually by the date of license renewal.  The clerk of the district court and the sheriff shall not permit the registration of a bail bondsman unless such bondsman is currently licensed by the Insurance Commissioner under the provisions of Section 1301 et seq. of this title.

B.  Notwithstanding the foregoing provisions of this section, a bondsman may write bonds on no more than ten defendants per year in each of the remaining seventysix counties of this state in which the bondsman cannot register his license.  Provided, however, a bondsman shall not be limited to writing bonds on only ten defendants per year in a county which does not have a licensed bondsman registered in said county.  The bondsman shall advise the court clerk of each such county in writing of his intention to write bonds in the county and shall file a certified copy of his license with and pay a fee of Ten Dollars ($10.00) to each such court clerk.

Laws 1965, c. 184, § 20, eff. Jan. 1, 1966; Laws 1984, c. 225, § 21, emerg. eff. May 23, 1984; Laws 1987, c. 211, § 18, eff. Nov. 1, 1987; Laws 1989, c. 257, § 9, eff. Nov. 1, 1989; Laws 1992, c. 98, § 7, eff. Sept. 1, 1992.

§591321.  Qualifications of sureties.

Each and every surety for the release of a person on bail shall be qualified as:

(1) An insurer and represented by a surety bondsman or bondsmen; or

(2) A professional bondsman properly qualified and approved by the Insurance Commissioner; or

(3) A cash bondsman; or

(4) A property bondsman; or

(5) A natural person who has reached the age of twentyone (21) years, a citizen of the United States and a bona fide resident of Oklahoma for a period of six (6) months immediately last past and who holds record title to property in Oklahoma, cash or other things of value, acceptable to the proper authority approving the bail bond.

Amended by Laws 1987, c. 211, § 19, eff. Nov. 1, 1987.

§59-1322.  Affidavit as to undertaking.

A.  Every "bondsman" shall file with the undertaking an affidavit stating whether or not he or anyone for his use has been promised or has received any security or consideration for his undertaking, and if so, the nature and description of security and amount thereof, and the name of the person by whom such promise was made or from whom such security or consideration was received.  Any willful misstatement in such affidavit relating to the security or consideration promised or given shall render the person making it subject to the same prosecution and penalty as one who commits the felony of perjury.

B.  An action to enforce any indemnity agreement shall not lie in favor of the surety against such indemnitor, except with respect to agreements set forth in such affidavit.  In an action by the indemnitor against the surety to recover any collateral or security given by the indemnitor, such surety shall have the right to retain only such security or collateral as it mentioned in the affidavit required above.

C.  If security or consideration other than that reported on the original affidavit is received after the affidavit is filed with the court clerk, an amended affidavit shall be filed with the court clerk indicating such receipt of security or consideration.

Added by Laws 1965, c. 184, § 22, eff. Jan. 1, 1966.  Amended by Laws 1993, c. 170, § 4, eff. Sept. 1, 1993; Laws 1997, c. 133, § 510, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 371, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 510 from July 1, 1998, to July 1, 1999.

§591323.  Cash bond.

When the defendant has been admitted to bail, he, or another in his behalf, may make a cash bond by depositing with an official authorized to take bail, a sum of money, or nonregistered bonds of the United States, or of the state, or of any county, city or town within the state, equal in market value to the amount of such bail, together with his personal undertaking and an undertaking of such other person, if the money or bonds are deposited by another.  Upon delivery to the official, in whose custody the defendant is, of a certificate of such deposit, he shall be discharged from custody in the cause.

Laws 1965, c. 184, § 23, eff. Jan. 1, 1966.

§591324.  Property bond.

Where the undertaking is a property bond, whether posted by a bail bondsman, the defendant personally, or by any other person, said bond shall give the legal description of the property, the assessed valuation, the amount of encumbrances, if any, and the status of the legal title, all by affidavit.  Any property located within the state wherein the bail is allowed, that is subject to execution shall be accepted for security on a property bond for the market value of the property.  Market value is defined to be four times the assessed valuation of the property as recorded on the tax rolls, less any encumbrances thereon; provided, that homesteads may be accepted as security for appearance if the homestead exemption is waived in writing.  Such waiver shall be verified and executed by the spouse, if any.  The property listed upon any property bond or bonds will be security on said bonds up to the aggregate amounts as follows:

(A) In the event of bonds written by a licensed property bondsman; four times the market value of said property.

(B) All other property bonds; in the face amount of the market value of said property.

The court clerk, upon the approval of a property bond, shall forthwith file a certified copy of said bond in the office of the county clerk in which the property is located, transmitting to the county clerk the filing fee which will be paid by the person executing said bond.  The county clerk shall index said bond upon his tract index as a lien against said described property, and such bond shall be a lien upon the real estate described therein until a certificate discharging said bond shall be filed in the office of the county clerk.  Said lien shall be superior to any conveyance, encumbrance or lien thereafter pertaining to said property.  When said bond shall have been discharged, the clerk of said court shall issue to the surety a certificate of discharge describing the bond and the real property, which shall, upon filing with the county clerk and the payment of the filing fee, be recorded in the tract index. An abstract company preparing an abstract upon such real estate, shall be required to list in said abstract only the undischarged liens and shall not list any discharge liens.

Laws 1965, c. 184, § 24; Laws 1970, c. 191, § 1, emerg. eff. April 13, 1970.

§591325.  Substitution of bail.

Bail may be substituted, without additional premium being charged, by the defendant or bondsman, at any time before a breach of the undertaking, by substituting any other proper and sufficient bond of like value as provided herein.  The official taking the new bail shall make an order as follows:

1.  Where money had been deposited, that the money be refunded to the person depositing the same; and

2.  Where property had been pledged, that a certificate of discharge be issued and the lien previously filed be released .

The original undertakings of whatever nature shall be canceled and the new undertaking shall be substituted therefor.

Laws 1965, c. 184, § 25, eff. Jan. 1, 1966; Laws 1993, c. 170, § 5, eff. Sept. 1, 1993.

§591326.  Defects, omissions, irregularities, etc.

A.  No undertaking shall be invalid, nor shall any person be discharged from his undertaking, nor a forfeiture thereof be stayed nor shall judgment thereon be stayed, set aside or reversed, the collection of any such judgment be barred or defeated by reason of any defect of form, omission or recital or of condition, failure to note or record the default of any principal or surety, or because of any other irregularity, or because the undertaking was entered into on Sunday or other holiday, if it appears from the tenor of the undertaking before what judge or at what court the principal was bound to appear, and that the official before whom it was entered into was legally authorized to take it and the amount of bail is stated.

B.  If no day is fixed for the appearance of the defendant, or an impossible day or a day in vacation, the undertaking, if for his appearance before a judge for a hearing, shall bind the defendant to appear in ten (10) days from the receipt of notice thereof to the defendant, his counsel, and any surety or bondsman on the undertaking; and if for his appearance in a court for trial, shall bind the defendant so to appear on the first day of the next term of court which shall commence more than three (3) days after the giving of the undertaking.

C.  The liability of a person on an undertaking shall not be affected by reason of the lack of any qualifications, sufficiency or competency provided in the criminal procedure law, or by reason of any other agreement that is expressed in the undertaking, or because the defendant has not joined in the undertaking.

Amended by Laws 1984, c. 225, § 22, emerg. eff. May 23, 1984.

§59-1327.  Surrender of defendant prior to breach - Defendant in custody in another jurisdiction - Recommitment of defendant - Exoneration of bond in original court.

A.  At any time before there has been a breach of the undertaking in any type of bail provided herein, the surety or bondsman may surrender the defendant, or the defendant may surrender himself or herself, to the official to whose custody the defendant was committed at the time bail was taken, or to the official into whose custody the defendant would have been given had he or she been committed.  The defendant may be surrendered without the return of premium for the bond if he or she has been guilty of nonpayment of premium, changes address without notifying his or her bondsman, conceals himself or herself, leaves the jurisdiction of the court without the permission of his or her bondsman, or violates his or her contract with the bondsman in any way that does harm to the bondsman, or the surety, or violates his or her obligation to the court.  When a bondsman or surety surrenders a defendant pursuant to this subsection, the bondsman or surety shall file written notification of the surrender.  After surrender, and upon filing of written notification of the surrender, the bond shall be exonerated and the clerk shall enter a minute in the case exonerating the bond.

B.  If the defendant has been placed in custody of another jurisdiction, the district attorney shall direct a hold order to the official, judge or law enforcement agency where the defendant is in custody.  All reasonable expenses accrued in returning the defendant to the original court shall be borne by the bondsman who posted the bond with that court.  Upon application, the bond in the original court shall be exonerated when the hold order is placed and upon proof of payment of expenses by the bondsman.

C.  If the defendant has been arrested on new charges and is in the custody of the same jurisdiction in which the bondsman or surety has posted an appearance bond or bonds for the defendant, and the bond or bonds have not been exonerated, and certified copies of bonds are not reasonably available, the bondsman or surety may recommit the defendant to be held in custody on the charges for which the bondsman or surety has previously posted appearance bonds thereon, in accordance with the following procedure:

1.  On a Recommitment of Defendant by Bondsman form approved by the Administrative Office of the Courts, the bondsman or surety shall personally affix his or her signature to an affidavit attesting to the following:

a. the defendant is presently in the custody of the jurisdiction in which the bondsman or surety has posted a bond or bonds,

b. the case number, if any, assigned to each bond,

c. that the bond or bonds have not been exonerated, and

d. the specific charges and bond amount or amounts;

2.  The bondsman or surety shall present the Recommitment of Defendant by Bondsman form to the official in whose custody the defendant is being held, and the official shall detain the defendant in his or her custody, thereon, as upon a commitment, and by a certificate in writing acknowledging the surrender; and

3.  When a bondsman or surety recommits a defendant pursuant to this subsection, the bondsman or surety shall file a written notification thereof to the court, and after such notification, the bond or bonds shall be exonerated, and the clerk shall enter a minute in the case exonerating the bond or bonds.

D.  When a defendant does appear before the court as required by law and enters a plea of guilty or nolo contendere, is sentenced or a deferred sentence is granted as provided for in Section 991c of Title 22 of the Oklahoma Statutes, in such event the undertaking and bondsman and insurer shall be exonerated from further liability.

Added by Laws 1965, c. 184, § 27, eff. Jan. 1, 1966.  Amended by Laws 1991, c. 139, § 3, emerg. eff. April 29, 1991; Laws 1993, c. 170, § 6, eff. Sept. 1, 1993; Laws 1999, c. 386, § 4, eff. Nov. 1, 1999; Laws 2002, c. 390, § 19, emerg. eff. June 4, 2002; Laws 2003, c. 66, § 1, eff. Nov. 1, 2003; Laws 2005, c. 71, § 1, eff. Nov. 1, 2005.

§59-1328.  Procedure for surrender of defendant - Recommitment procedure.

The person desiring to make a surrender of the defendant shall procure a certified copy of the undertakings and deliver them together with the defendant to the official in whose custody the defendant was at the time bail was taken, or to the official into whose custody he or she would have been given had he or she been committed, who shall detain the defendant in his or her custody thereon, as upon a commitment, and by a certificate in writing acknowledge the surrender.

Upon the presentation of certified copy of the undertaking and the certificate of the official, the court before which the defendant has been held to answer or the court in which the preliminary examination, indictment, information or appeal, as the case may be is pending shall, upon notice of three (3) days given by the person making the surrender to the prosecuting officer of the court having jurisdiction of the offense, together with a copy of the undertakings and certificate, order that the obligors be exonerated from liability on their undertakings; and, if money has been deposited as bail, that such money or bonds be refunded.  If property pledged, a certificate of exoneration be issued and the lien previously filed be released and the undertakings of whatever nature be canceled.

If certified copies of bonds are not reasonably available, the bondsman or surety may recommit the defendant to be held in custody on the charges for which the bondsman or surety has previously posted appearance bonds thereon in accordance with the following procedure:

1.  On a Recommitment of Defendant by Bondsman form approved by the Administrative Office of the Courts, the bondsman or surety shall personally affix his or her signature to an affidavit attesting to the following:

a. the bondsman or surety has posted a bond or bonds for the defendant and is hereby presented to the official in whose custody the defendant was at the time bail was taken,

b. the case number, if any, assigned to each bond, and

c. the specific charges and bond amount or amounts;

2.  The bondsman or surety shall present the Recommitment of Defendant by Bondsman form to the official in whose custody the defendant is being surrendered, and the official shall detain the defendant in his or her custody thereon, as upon a commitment, and by a certificate in writing acknowledging the surrender; and

3.  When a bondsman or surety recommits a defendant pursuant to this subsection, the bondsman or surety shall file a written notification thereof to the courts, and after such notification, the bond or bonds shall be exonerated and the clerk shall enter a minute in the case exonerating the bond or bonds.

Added by Laws 1965, c. 184, § 28, eff. Jan. 1, 1966.  Amended by Laws 2005, c. 71, § 2, eff. Nov. 1, 2005.

§59-1329.  Arrest - Commitment.

For the purpose of surrendering the defendant, the surety may arrest him before the forfeiture of the undertaking, or by written authority endorsed on a certified copy of the undertaking, may empower any peace officer to make arrest, first paying the lawful fees therefor.  In addition, the bondsman may surrender the defendant by following the commitment procedures as set forth in subsection C of Section 1327 of this title.

Added by Laws 1965, c. 184, § 29, eff. Jan. 1, 1966.  Amended by Laws 2005, c. 71, § 3, eff. Nov. 1, 2005.

§591331.  Property bond  Forfeiture  Filing fee  Collection of forfeiture.

A.  If the undertaking is a property bond, the clerk shall record the order and judgment of forfeiture in the proper records of said county.  Any filing fees shall be paid by the party filing such property bond.

B.  Collection of such property bond forfeiture shall be accomplished by the proper court authorities.

Amended by Laws 1984, c. 225, § 23, emerg. eff. May 23, 1984.

§59-1332.  Forfeiture procedure.

A.  If there is a breach of an undertaking, the court before which the cause is pending shall issue an arrest warrant for the defendant and declare the undertaking and any money, property, or securities that have been deposited as bail, forfeited on the day the defendant failed to appear.  In the event of the forfeiture of a bail bond the clerk of the trial court shall, within thirty (30) days after the forfeiture, by mail with return receipt requested, mail a true and correct copy of the order and judgment of forfeiture to the bondsman, and if applicable, the insurer, whose risk it is, and keep at least one copy of the order and judgment of forfeiture on file; provided, the clerk shall not be required to mail the order and judgment of forfeiture to the bondsman or insurer if, within fifteen (15) days from the date of forfeiture, the defendant is returned to custody, the bond is reinstated by the court with the bondsman's approval, or the order of forfeiture is vacated or set aside by the court.  Failure of the clerk of the trial court to comply with the thirty-day notice provision in this subsection shall exonerate the bond by operation of law.

B.  The order and judgment of forfeiture shall be on forms prescribed by the Administrative Director of the Courts.

C.  1.  The bail bondsman shall have ninety (90) days from receipt of the order and judgment of forfeiture from the court clerk or mailing of the notice if no receipt is made, to return the defendant to custody.

2.  When the court record indicates that the defendant is returned to custody in the jurisdiction where forfeiture occurred, within the ninety-day period, the court clerk shall enter minutes vacating the forfeiture and exonerating the bond.  If the defendant has been timely returned to custody, but this fact is not reflected by the court record, the court shall vacate the forfeiture and exonerate the bond.

3.  For the purposes of this section, return to custody shall mean:

a. the return of the defendant to the appropriate Oklahoma law enforcement agency by the bondsman,

b. an appearance of the defendant in open court in the court where charged,

c. arrest or incarceration within this state of the defendant by law enforcement personnel, or

d. arrest or incarceration of the defendant in any other jurisdiction provided, the bondsman has requested that a hold be placed on the defendant in the jurisdiction wherein the forfeiture lies, and has guaranteed reasonable travel expenses for the return of the defendant.

4.  In addition to the provisions set forth in paragraphs 2 and 3 of this subsection, the bond shall be exonerated by operation of law in any case in which:

a. the bondsman has requested in writing of the sheriff's department in the county where the forfeiture occurred that the defendant be entered into the computerized records of the National Crime Information Center, and

b. the request has not been honored within thirty (30) business days of the receipt of the written request by the department.

5.  The court may, in its discretion, vacate the order of forfeiture and exonerate the bond where good cause has been shown for:

a. the defendant's failure to appear, or

b. the bondsman's failure to return the defendant to custody within ninety (90) days.

D.  1.  If, within ninety (90) days from receipt of the order and judgment of forfeiture from the court clerk, or mailing of the notice if no receipt is made, the defendant is not returned to custody, or the forfeiture has not been stayed, the bondsman and if applicable, the insurer whose risk it is, shall deposit cash or other valuable securities in the face amount of the bond with the court clerk ninety-one (91) days from receipt of the order and judgment of forfeiture from the court clerk, or mailing of the notice if no receipt is made; provided, this provision shall not apply if the defendant has been returned to custody within the ninety-day period and the court has failed to vacate the forfeiture pursuant to paragraphs 2 through 5 of subsection C of this section.

2.  After the order and judgment has been paid, the bondsman and if applicable, the insurer, whose risk it is, may file a motion for remitter within one hundred eighty (180) days from receipt of the order and judgment of forfeiture, or mailing of the notice if no receipt is made, and upon the event the defendant is returned to custody within ninety (90) days after payment is due, and all expenses for the defendant's return have been paid by the bondsman, the bondsman's property shall be returned.

3.  If the additional cash or securities are not deposited with the court clerk on or before the ninety-first day after the date of service of the order and judgment of forfeiture from the court clerk, or mailing of the notice if no receipt is made, then the court clerk shall notify the Insurance Commissioner by sending a certified copy of the order and judgment of forfeiture and proof that the bondsman and, if applicable, the insurer have been notified by mail with return receipt requested.

4.  The Insurance Commissioner shall:

a. in the case of a surety bondsman, immediately cancel the license privilege and authorization of the insurer to do business within the State of Oklahoma and cancel the appointment of all surety bondsman agents of the insurer who are licensed by Section 1301 et seq. of this title, and

b. in the case of a professional bondsman, withdraw the face amount of the said forfeiture from the deposit provided in Section 1306 of this title.  The Commissioner shall then immediately direct the professional bondsman, by mail with return receipt requested, to make additional deposits to bring the original deposit to the required level.  Should the professional bondsman, after being notified, fail to make an additional deposit within ten (10) days from the receipt of notice, or mailing of notice if no receipt is made, the license shall be revoked and all sums presently on deposit shall be held by the Commissioner to secure the face amounts of bonds outstanding.  Upon release of the bonds, any amount of deposit in excess of the bonds shall be returned to the bondsman; provided, the bail bondsman shall have had notice as required by the court, at the place of the bondsman's business, of the trial or hearing of the defendant named in the bond.  The notice shall have been at least ten (10) days before the required appearance of the defendant, unless the appearance is scheduled at the time of execution of the bond.  Notwithstanding the foregoing, the bondsman shall be deemed to have had notice of the trial or hearing if the defendant named in the bond shall have been recognized back in open court to appear at a date certain for the trial or hearing.

5.  If the actions of any bail bondsman force the Insurance Commissioner to withdraw monies, deposited pursuant to Section 1306 of this title, to pay past due executions more than two (2) times in a consecutive twelve-month period, then the license of the professional bondsman shall, in addition to other penalties, be suspended automatically for one (1) year or until a deposit equal to all outstanding forfeitures due is made.  The deposit shall be maintained until the Commissioner deems it feasible to reduce the deposit.  In no case shall an increased deposit exceed two (2) years unless there is a recurrence of withdrawals as stated herein.

E.  1.  If the defendant's failure to appear was the result of the defendant's death or of being in the custody of a court other than the court in which the appearance was scheduled, forfeiture shall not lie.  Upon proof to the court that the bondsman paid the order and judgment of forfeiture without knowledge that the defendant was deceased or in custody of another court on the day the defendant was due to appear, and all expenses for the defendant's return have been paid by the bondsman, the bondsman's property shall be returned.

2.  Where the defendant is in the custody of another court, the district attorney or municipal attorney shall direct a hold order to the official, judge, court or law enforcement agent wherein the defendant is in custody; provided, that all expenses accrued as a result of returning the custody of the defendant shall be borne by the bondsman.

F.  The district attorney or municipal attorney shall not receive any bonuses or other monies or property for or by reason of services or actions in connection with or collection of bond forfeitures under the provisions of Section 1301 et seq. of this title, except that the court may award a reasonable attorney fee in favor of the prevailing party for legal services in any civil action or proceeding to collect upon a judgment of forfeiture.

G.  The above procedures shall be subject to the bondsman's rights of appeal.  The bondsman or insurer may appeal an order and judgment of forfeiture pursuant to the procedures for appeal set forth in Section 951 et seq. of Title 12 of the Oklahoma Statutes.  To stay the execution of the order and judgment of forfeiture, the bondsman or insurer shall comply with the provisions set forth in Section 990.4 of Title 12 of the Oklahoma Statutes.

H.  For municipal courts of record, the above procedures are criminal in nature and ancillary to the criminal procedures before the trial court and shall be subject to the bondsman's right of appeal.  The bondsman or insurer may appeal an order and judgment of forfeiture by the municipal courts of record to the Court of Criminal Appeals.

I.  Upon a motion to the court, any person executing a bail bond as principal or as surety shall be exonerated after three (3) years have elapsed from the posting of the bond, unless a judgment has been entered against the surety or the principal for the forfeiture of the bond, or unless the court grants an extension of the three-year time period for good cause shown, upon motion by the prosecuting attorney.

Added by Laws 1965, c. 184, § 32, eff. Jan. 1, 1966.  Amended by Laws 1971, c. 108, §1, eff. Oct. 1, 1971; Laws 1976, c. 14, § 2; Laws 1982, c. 149, § 4, operative Oct. 1, 1982; Laws 1984, c. 225, § 4, emerg. eff. May 23, 1984; Laws 1987, c. 52, § 1, eff. Nov. 1, 1987; Laws 1987, c. 181, § 6, eff. July 1, 1987; Laws 1987, c. 211, § 20, eff. Nov. 1, 1987; Laws 1988, c. 177, § 3, emerg. eff. May 26, 1988; Laws 1990, c. 195, § 8, emerg. eff. May 10, 1990;  Laws 1990, c. 332, § 3, emerg. eff. May 30, 1990; Laws 1991, c. 139, § 4, emerg. eff. April 29, 1991; Laws 1992, c. 98, § 8, eff. Sept. 1, 1992; Laws 1993, c. 170, § 7, eff. Sept. 1, 1993; Laws 1994, c. 331, § 4, eff. Sept. 1, 1994; Laws 1995, c. 357, § 5, eff. Nov. 1, 1995; Laws 1997, c. 251, § 5, eff. Nov. 1, 1997; Laws 1997, c. 418, § 123, eff. Nov. 1, 1997; Laws 1998, c. 182, § 1, emerg. eff. April 29, 1998; Laws 2001, c. 404, § 8, eff. Nov. 1, 2001; Laws 2002, c. 390, § 20, emerg. eff. June 4, 2002.

§59-1332.1.  Persons permitted to return defendant to custody.

For the purpose of surrendering a defendant after a breach of the undertaking, the following persons may return the defendant to custody:

1.  A bondsman or surety;

2.  An employee of a bondsman or surety; or

3.  A peace officer acting within the peace officer's jurisdiction.

Added by Laws 1998, c. 182, § 2, emerg. eff. April 29, 1998.

§591333.  Enforcement of liability.

All liability of the bondsman may be enforced on motion without necessity of an independent action if conformance with the foregoing is shown.

Laws 1965, c. 184, § 33, eff. Jan. 1, 1966.

§59-1335.  Penalty for incurring forfeiture or failing to comply with personal recognizance.

Whoever, having been admitted to bail for appearance before any district court in the State of Oklahoma, (1) incurs a forfeiture of the bail and willfully fails to surrender himself within thirty (30) days following the date of such forfeiture, or (2) willfully fails to comply with the terms of his personal recognizance, shall be guilty of a felony and shall be fined not more than Five Thousand Dollars ($5,000.00) or imprisoned not more than two (2) years, or both.

Added by Laws 1965, c. 184, § 35, eff. Jan. 1, 1966.  Amended by Laws 1970, c. 72, § 1, emerg. eff. March 20, 1970; Laws 1997, c. 133, § 511, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 372, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 511 from July 1, 1998, to July 1, 1999.

§591336.  Penalty.

Any person violating any of the provisions of this act relating to bondsman shall, upon conviction, be fined not more than Five Thousand Dollars ($5,000.00) for each offense, or imprisoned in the county jail for not more than one (1) year, or by both such fine and imprisonment.

Any person acting as a bondsman without a license shall be subject to the penalties provided in this section.

Laws 1965, c. 184, § 36, eff. Jan. 1, 1966; Laws 1984, c. 225, § 25, emerg. eff. May 23, 1984; Laws 1992, c. 98, § 9, eff. Sept. 1, 1992.

§59-1337.  Disposition of fees, receipts and monies collected.

A.  All fees, receipts and monies collected by the Commissioner under and pursuant to this act shall be deposited with the State Treasurer, who shall place the same to the credit of the Bail Bondsmen Revolving Fund created in this section.  The amount so deposited is hereby dedicated and appropriated to the Commissioner for the payment of the expense of examinations, licensing, investigations, the providing of forms, the operating expenses of the Department, and other related expenses necessitated by this act.  All payments out of said fund shall be made by the State Treasurer on warrants issued against claims approved by the Insurance Commissioner and submitted to the Director of State Finance for audit and payment.  These funds are in addition to other appropriations made to the Office of Insurance Commissioner.

B.  There is hereby created in the State Treasury a revolving fund for the State Insurance Commissioner to be designated the "Bail Bondsmen Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.

C.  Any funds payable to the court clerk or other officer pursuant to this act, by any licensed bondsman, managing general agent, surety company or professional bondsman shall be issued a receipt in the name of the surety company or professional bondsman, as the case may be, and when such funds are refunded or otherwise disbursed, they shall be made payable to such surety company or professional bondsman, as the case may be.

Added by Laws 1965, c. 184, § 37, eff. Jan. 1, 1966.  Amended by Laws 1979, c. 47, § 40, emerg. eff. April 9, 1979; Laws 1984, c. 215, § 9, operative June 30, 1984; Laws 1990, c. 195, § 9, emerg. eff. May 10, 1990; Laws 1997, c. 268, § 1, eff. Sept. 1, 1997.

§591338.  Use of telephone.

Each person arrested shall have an opportunity to use the telephone to call his attorney and bondsman before being placed in jail, or within six (6) hours thereafter.

Laws 1965, c. 184, § 38, eff. Jan. 1, 1966.

§591339.  Access to jails.

Every person who holds a valid bail bondsman's license issued by the Insurance Commissioner and registered as required in Section 20 of this act shall be entitled to equal access to the jails of this state for the purpose of making bond, subject to the provisions of this act and the rules and regulations adopted and promulgated in the manner provided by law.

Laws 1965, c. 184, § 39, eff. Jan. 1, 1966.

§591340.  Persons excluded.

This act shall not apply to a person who writes only one bond within each calendar year and who does not charge a fee for his services.

Laws 1965, c. 184, § 40, eff. Jan. 1, 1966.

§591351.  Citation.

This act may be cited as the "Psychologists Licensing Act."

Laws 1965, c. 347, § 1, emerg. eff. June 28, 1965.

§591352.  Definitions.

In the Psychologists Licensing Act, unless the context otherwise requires:

1.  "Board" means the Oklahoma State Board of Examiners of Psychologists;

2.  "Psychologist" means a person who represents himself or herself to be a psychologist by using any title or description of services incorporating the words "psychology", "psychological", or "psychologist", or by offering to the public or rendering to individuals or to groups of individuals services defined as the practice of psychology.  A psychologist shall not be entitled to use the term "physician" in any title or designation or in any description of services performed by the psychologist unless such psychologist is otherwise authorized to use such designation by Section 725.2 of this title;

3.  "Practice of psychology" means the observation, description, evaluation, interpretation, and modification of human behavior by the application of psychological principles, methods, and procedures, for the purpose of preventing or eliminating symptomatic, maladaptive, or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, and mental health.  The practice of psychology, a branch of the healing arts, includes, but is not limited to, psychological testing and the evaluation or assessment of personal characteristics, such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy; diagnosis and treatment of mental and emotional disorder or disability, alcoholism and substance abuse, disorders of habit or conduct, as well as of the psychological aspects of physical illness, accident, injury, or disability; and psychoeducational evaluation, therapy, remediation, and consultation.  Psychological services may be rendered to individuals, families, groups, and the public.  The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered;

4.  "Health service" means the delivery of direct, preventive, assessment and therapeutic intervention services to individuals whose growth, adjustment, or functioning is actually impaired or may be at risk of impairment; and

5.  "Health service psychologist" means an individual licensed as a psychologist under the Psychologists Licensing Act to provide health services to the public and who engages in the direct practice of psychology and evidences two (2) years of formal supervised experience conducting psychological intervention services as defined by the rules and regulations of the Board.  Effective September 1, 1993, "clinical psychologist" and "licensed clinical psychologist" shall mean "health service psychologist".  Wherever in the Oklahoma Statutes or in rules promulgated pursuant thereto reference is made to clinical psychologist or licensed clinical psychologist, it shall mean health service psychologist.

Laws 1965, c. 347, § 2, emerg. eff. June 28, 1965; Laws 1991, c. 144, § 1, eff. July 1, 1991; Laws 1993, c. 168, § 4, eff. Sept. 1, 1993.

§591352.1.  Powers and duties of State Board of Examiners of Psychologists.

The State Board of Examiners of Psychologists, in addition to the other powers and duties prescribed by the Psychologists Licensing Act, shall have the power and duty to:

1.  regulate the practice of psychology in this state; and

2.  examine and issue the appropriate licenses pursuant to the provisions of the Psychologists Licensing Act to applicants qualified in the practice of psychology; and

3.  continue in effect, suspend, revoke, modify, or deny, pursuant to the provisions of the Psychologists Licensing Act and such conditions as the Board may prescribe, licenses for the practice of psychology in this state; and

4.  investigate complaints, and hold hearings pursuant to the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes; and

5.  initiate prosecution; and

6.  reprimand or place on probation or both any holder of a license pursuant to the provisions of the Psychologists Licensing Act; and

7.  adopt and promulgate standards of professional conduct for psychologists; and

8.  develop and promulgate the rules and regulations necessary to effectuate the provisions of the Psychologists Licensing Act; and  9.  enforce the standards and rules and regulations promulgated pursuant to the provisions of the Psychologists Licensing Act; and

10.  exercise all incidental powers and duties which are necessary and proper to effectuate the provisions of the Psychologists Licensing Act.

Added by Laws 1984, c. 34, § 1, operative July 1, 1984.

§59-1353.  License required - Activities exempt.

No person shall represent himself or herself as a psychologist or engage in the practice of psychology unless the person is licensed pursuant to the provisions of the Psychologists Licensing Act.  The provisions of the Psychologists Licensing Act shall not apply to:

1.  The teaching of psychology, the conduct of psychological research, or the provision of psychological services or consultation to organizations or institutions; provided, that such teaching, research, or service does not involve the delivery or supervision of direct psychological services to individuals or groups of individuals who are themselves, rather than a third party, the intended beneficiaries of the services, without regard to the source or extent of payment for services rendered.  Nothing in the Psychologists Licensing Act shall prevent the provision of expert testimony by psychologists who are otherwise exempt from the provisions of Section 1351 et seq. of this title.  Persons holding an earned doctoral degree in psychology from an institution of higher education may use the title "psychologist" in conjunction with the activities permitted by this subsection;

2.  Qualified members of other professions, including, but not limited to, physicians, licensed social workers, licensed professional counselors, licensed marital and family therapists, or pastoral counselors, doing work of a psychological nature consistent with their training and consistent with the code of ethics of their respective professions provided they do not hold themselves out to the public by any title or description incorporating the word psychological, psychologist, or psychology;

3.  The activities, services, and use of an official title by a person in the employ of a state agency, if such activities, services, and use are a part of the duties of the office or position of such person within an agency or institution;

4.  The activities and services of a person in the employ of a private, nonprofit behavioral services provider contracting with the state to provide behavioral services to the state if such activities and services are a part of the official duties of such person with the private nonprofit agency.

a. Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

(1) psychologist, psychology or psychological,

(2) licensed social worker,

(3) clinical social worker,

(4) certified rehabilitation specialist,

(5) licensed professional counselor,

(6) psychoanalyst, or

(7) marital and family therapist.

b. Such exemption to the provisions of the Psychologists Licensing Act shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the nonprofit agency contracting with the state.  Such exemption will not be applicable to any other setting.

c. State agencies contracting to provide behavioral health services will strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly.  The persons exempt under the provisions of this act shall provide services that are consistent with their training and experience.  Agencies will also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public;

5.  The activities and services of a person in the employ of a private, for-profit behavioral services provider contracting with the state to provide behavioral services to youth and families in the care and custody of the Office of Juvenile Affairs or the Department of Human Services on March 14, 1997, if such activities and services are a part of the official duties of such person with the private for-profit contracting agency.

a. Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

(1) psychologist, psychology or psychological,

(2) licensed social worker,

(3) clinical social worker,

(4) certified rehabilitation specialist,

(5) licensed professional counselor,

(6) psychoanalyst, or

(7) marital and family therapist.

b. Such exemption to the provisions of this act shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the for-profit agency contracting with the state.  Such exemption shall only be available for ongoing contracts and contract renewals with the same state agency and will not be applicable to any other setting.

c. State agencies contracting to provide behavioral health services will strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly.  The persons exempt under the provisions of this act shall provide services that are consistent with their training and experience.  Agencies will also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public;

6.  The activities and services of a student, intern, or resident in psychology, pursuing a course of study at a university or college that is regionally accredited by an organization recognized by the United States Department of Education, or working in a training center recognized by that university or college, if the activities and services constitute a part of the supervised course of study for the student, intern, or resident;

7.  Individuals who have been certified as school psychologists by the State Department of Education.  They shall be permitted to use the term "certified school psychologist".  Such persons shall be restricted in their practice to employment within those settings under the purview of the State Board of Education;

8.  The activities and services of a person who performs psychological services pursuant to the direct supervision of a licensed psychologist or psychiatrist or an applicant for licensure who is engaged in the applicant's postdoctoral year of supervision.  Such person shall be subject to approval by the Board and to such rules as the Board may prescribe pursuant to the provisions of the Psychologists Licensing Act;

9.  The activities and services of a nonresident of this state who renders consulting or other psychological services if such activities and services are rendered for a period which does not exceed in the aggregate more than five (5) days during any year and if the nonresident is authorized pursuant to the laws of the state or country of the person's residence to perform these activities and services.  Such person shall inform the Board prior to initiation of services;

10.  The activities and services of a nonresident of this state who renders consulting or other psychological services if such activities and services are rendered in cooperation with the American Red Cross or as a member of the Disaster Response Network of the American Psychological Association.  The Board shall be informed prior to initiation of services; or

11.  For one (1) year, the activities and services of a person who has recently become a resident of this state and has had his or her application for licensing accepted by the Board, and if the person was authorized by the laws of the state or country of his or her former residence to perform such activities and services.

Added by Laws 1965, c. 347, § 3, emerg. eff. June 28, 1965.  Amended by Laws 1984, c. 34, § 2, operative July 1, 1984; Laws 1991, c. 144, § 2, eff. July 1, 1991; Laws 1993, c. 168, § 5, eff. Sept. 1, 1993; Laws 1998, c. 291, § 1; Laws 1999, c. 1, § 17, emerg. eff. Feb. 24, 1999.

NOTE:  Laws 1998, c. 153, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§59-1354.  State Board of Examiners of Psychologists - Membership - Tenure - Oath.

There is hereby re-created, to continue until July 1, 2009, pursuant to the provisions of the Oklahoma Sunset Law, the State Board of Examiners of Psychologists.  The Board shall administer the provisions of the Psychologists Licensing Act.  The Board shall consist of seven (7) members appointed by the Governor.  Five members shall be psychologists from various areas in psychology and two members shall be lay persons.  At the expiration of the term of each Board member who is a psychologist, the Governor shall appoint a successor from a list of ten (10) licensed psychologists which is provided by the Oklahoma State Psychological Association.  Members shall serve for a term of four (4) years and until a successor is appointed and qualified.  Before entering upon the duties of office, each member of the Board shall take the constitutional oath of office and file it with the Secretary of State.

Added by Laws 1965, c. 347, § 4, emerg. eff. June 28, 1965.  Amended by Laws 1979, c. 121, § 5, emerg. eff. May 1, 1979; Laws 1983, c. 55, § 1, operative July 1, 1983; Laws 1985, c. 24, § 1, operative July 1, 1985; Laws 1991, c. 144, § 3, eff. July 1, 1991; Laws 1997, c. 35, § 1; Laws 2003, c. 14, § 1.

NOTE:  Laws 1991, c. 4, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§59-1355.  Qualifications of examiners.

Each member of the State Board of Examiners of Psychologists shall be a citizen of the United States and a resident of this state.  The members of the Board who are psychologists shall be licensed pursuant to the provisions of the Psychologists Licensing Act.  Members of the Board may be reappointed for one four-year term.  However, following the termination of a term of service on the Board a former member may be reappointed only after a period of years equal to or greater than the number of years of his or her previous service.

Added by Laws 1965, c. 347, § 5, emerg. eff. June 28, 1965.  Amended by Laws 1983, c. 55, § 2, operative July 1, 1983; Laws 1991, c. 144, § 4, eff. July 1, 1991; Laws 2004, c. 313, § 18, emerg. eff. May 19, 2004.

§591357.  Removal from Board  Vacancies.

After giving the member a written statement of the charges and an opportunity to be heard thereon, the Governor may remove any member of the Board for misconduct, incompetency, or neglect of duty.  Any vacancy in the membership of the Board shall be filled by the Governor for the unexpired term.  If there is a vacancy in the psychologist membership of the Board, the Governor shall fill it from a list of ten (10) psychologists which is provided by the Oklahoma State Psychological Association.

Amended by Laws 1983, c. 55, § 3, operative July 1, 1983; Laws 1991, c. 144, § 5, eff. July 1, 1991.

§591358.  Meetings  Officers  Employees  Office space  Seal.

The Board shall hold a regular meeting at which it shall annually select from its membership a chair and a vice-chair.  Other regular meetings shall be held at such times as the rules of the Board may provide.  Special meetings may be held at such times as may be deemed necessary by the Board or a majority of its members.  Reasonable notice of all meetings shall be given in the manner prescribed by the rules of the Board.  Four members of the Board shall constitute a quorum.  The secretary of the Board shall be appointed by the Board and shall hold office at the pleasure of the Board.  The secretary may be a member of the Board.   The Board may employ such other persons and may rent or purchase such office space and office equipment as it deems necessary to implement the provisions of the Psychologists Licensing Act.  The Board shall adopt an official seal.

Amended by Laws 1983, c. 55, § 4, operative July 1, 1983; Laws 1991, c. 144, § 6, eff. July 1, 1991.

§591360.  Psychologists Licensing Fund.

The secretary of the Board shall receive and account for all monies derived under this act.  The secretary shall pay these monies monthly to the State Treasurer who shall keep them in a separate fund to be known as the "Psychologists Licensing Fund".  All monies received in said fund are hereby appropriated to the Board.  Monies may be paid out of this fund upon proper voucher approved by the chair of the Board and attested by the secretary of the Board.  It is further provided that all monies in the "Psychologists Licensing Fund" at the end of each fiscal year, being the unexpended balance of such fund, shall be carried forward and placed to the credit of the "Psychologists Licensing Fund" for the succeeding fiscal year.  The Board may make expenditures from this fund for any purpose which is reasonably necessary to carry out the provisions of this act; provided that all reimbursement for expenses shall be paid only from the "Psychologists Licensing Fund".  No money shall ever be paid from the General Revenue Fund for the administration of this act and any expenses or liabilities incurred by said Board shall not constitute a charge on any state funds other than said "Psychologists Licensing Fund".

Laws 1965, c. 347, § 10, emerg. eff. June 28, 1965; Laws 1980, c. 159, § 15, emerg. eff. April 2, 1980; Laws 1991, c. 144, § 7, eff. July 1, 1991.

§59-1361.  Code of ethics.

The State Board of Examiners of Psychologists shall publish a code of ethics.  The code shall take into account the professional character of psychological service and shall be designed to protect the interest of the client and the public.  In developing and revising this code, the Board shall hold hearings where interested persons may be heard on the subject and the Board may take into account the Ethical Principles of Psychologists and Code of Conduct promulgated by the American Psychological Association and the Code of Conduct promulgated by the Association of State and Provincial Psychology Boards.

Added by Laws 1965, c. 347, § 11, emerg. eff. June 28, 1965.  Amended by Laws 2004, c. 313, § 19, emerg. eff. May 19, 2004.

§591362.  Qualifications of applicants for examination.

An applicant is qualified to take the examination to be licensed when the applicant has met the following criteria:

1.  Applicants for licensure shall possess a doctoral degree in psychology from an institution of higher education.  The degree shall be obtained from a recognized program of graduate study in psychology as defined by the rules and regulations of the Board.  By January 1, 1997, applicants for licensure shall have completed a doctoral program in psychology that is accredited by the American Psychological Association (APA).  In areas where no accreditation exists, applicants for licensure shall have completed a doctoral program in psychology that meets recognized acceptable professional standards as determined by the Board.  When a new specialty of professional psychology is recognized as being within the accreditation scope of the APA, doctoral programs within that specialty will be afforded a transition period of eight (8) years from their first class of students to the time of their accreditation.  During that transition period, graduates of such programs may sit for licensure examination whether or not the program has been accredited.  This also applies to new doctoral programs of specialties previously recognized within the scope of APA accreditation.  Applicants trained in institutions outside the United States shall meet requirements established by the Board.

2.  For admission to the licensure examination, applicants shall demonstrate that they have completed two (2) years of supervised professional experience, one (1) year of which shall be postdoctoral.  In accordance with the rules and regulations promulgated by the Board, applicants may be allowed to sit for examination during the applicant's second year of experience.  The criteria for appropriate supervision shall be in accordance with regulations which shall be promulgated by the Board.  Postdoctoral experience shall be compatible with the knowledge and skills acquired during formal doctoral or postdoctoral education in accordance with professional requirements and relevant to the intended area of practice.

3.  Applicants shall be required to show evidence of good character; that is, that they have not been convicted of a criminal offense that bears directly on the fitness of the individual to be licensed.

Amended by Laws 1984, c. 34, § 3, operative July 1, 1984; Laws 1991, c. 144, § 8, eff. July 1, 1991.

§59-1362.1.  Health service psychologists - Certification - Demonstration of prior service - Conditions.

A.  Any licensed psychologist who independently provides or offers to provide health services to the public shall be certified as a Health Service Psychologist by the State Board of Examiners of Psychologists.  The Board shall certify as a Health Service Psychologist an applicant who demonstrates that the applicant has at least two (2) years of full-time supervised health service experience as defined by the rules and regulations of the Board.

B.  Notwithstanding the provisions of Section 1362 of this title, the applicant shall be certified by the Board as a Health Service Psychologist if the applicant meets one of the following conditions:

1.  The psychologist is Board certified by the American Board of Professional Psychology; or

2.  The psychologist has the equivalent of two (2) years of full-time experience satisfactory to the Board, one year of which was a doctoral internship, and one year of which was postdoctoral, at a site where health services are provided.

Added by Laws 1991, c. 144, § 9, eff. July 1, 1991.  Amended by Laws 2004, c. 313, § 20, emerg. eff. May 19, 2004.

§591363.  Application form.

Application for examination for a license as a psychologist or for a license without examination shall be upon the forms prescribed by the Board.  The Board may require that the application be verified. The fee for the license shall accompany the application.

Laws 1965, c. 347, § 13, emerg. eff. June 28, 1965.

§591364.  Documentary evidence as to experience.

In determining the acceptability of the applicant's professional experience, the Board may require such documentary evidence of the quality, scope, and nature of the applicant's experience as it deems necessary.

Laws 1965, c. 347, § 14, emerg. eff. June 28, 1965.

§591365.  Examinations  Time  Scope  Reexaminations.

The Board shall administer examinations to qualified applicants at least once a year.  The Board shall determine the subject and scope of the examinations.  Written examinations may be supplemented by such oral examinations as the Board shall determine.  An applicant who fails his examination may be reexamined at a subsequent examination upon payment of another licensing fee.

Laws 1965, c. 347, § 15, emerg. eff. June 28, 1965.

§591366.  Issuance of license  License without examination.

The Oklahoma State Board of Examiners of Psychologists may issue a license pursuant to the provisions of the Psychologists Licensing Act:

1.  To a qualified applicant who has successfully passed the examination prescribed by the Board and who has paid the fee required by the rules promulgated pursuant to the provisions of the Psychologists Licensing Act; or

2.  Upon application to the Board and payment of the fees required by the Board by rules of the Board promulgated pursuant to the provisions of the Psychologists Licensing Act, to any person who is a diplomate of the American Board of Professional Psychology, or who holds a current Certificate of Professional Qualification in Psychology from the Association of State and Provincial Psychology Boards, or who is licensed as a psychologist by a state with which the Board has established a formal written agreement of reciprocity.

Added by Laws 1965, c. 347, § 16, emerg. eff. June 28, 1965.  Amended by Laws 1984, c. 34, § 4, operative July 1, 1984; Laws 1991, c. 144, § 10, eff. July 1, 1991; Laws 1998, c. 291, § 2.

§59-1367.  Amount of fees.

The application fee and the annual renewal fee shall be amounts fixed by the Oklahoma State Board of Examiners of Psychologists.  The Board shall fix the amount of the fees so that the total fees collected will be sufficient to meet the expenses of administering the provisions of the Psychologists Licensing Act and so there are no unnecessary surpluses in the "Psychologists Licensing Fund".

Added by Laws 1965, c. 347, § 17, emerg. eff. June 28, 1965.  Amended by Laws 1974, c. 176, § 1, operative July 1, 1974; Laws 1977, c. 65, § 1; Laws 1983, c. 55, § 5, operative July 1, 1983; Laws 1993, c. 168, § 6, eff. Sept. 1, 1993; Laws 2004, c. 313, § 21, emerg. eff. May 19, 2004.

§59-1368.  Licenses - Contents - Renewals - Inactive status.

A.  The State Board of Examiners of Psychologists shall issue a license to each person that it registers as a psychologist.  The license shall show the full name of the psychologist and shall bear a serial number.  The license shall be signed by the chairman and secretary of the Board under the seal of the Board.

B.  Licenses expire on the thirtyfirst day of December following their issuance or renewal and are invalid thereafter unless renewed.

C.  The Board shall notify every person licensed under this act of the date of expiration and the amount of the renewal fee.  This notice shall be mailed at least one (1) month before the expiration of the license.  Renewal may be made at any time during the months of November or December upon application therefor by payment of the renewal fee.  Failure on the part of any person licensed to pay his or her renewal fee before the first day of January does not deprive such person of the right to renew his or her license, but the fee to be paid for renewal after December shall be increased ten percent (10%) for each month or fraction thereof that the payment of the renewal fee is delayed.  However, the maximum fee for delayed renewal shall not exceed twice the normal renewal fee.  A psychologist who wishes to place his or her license on inactive status may do so upon application by payment of a fee as fixed by the Board; such a psychologist shall not accrue any penalty for late payment of the renewal fee.

Added by Laws 1965, c. 347, § 18, emerg. eff. June 28, 1965.  Amended by Laws 1974, c. 305, § 1, emerg. eff. May 29, 1974; Laws 1977, c. 65, § 2; Laws 2004, c. 313, § 22, emerg. eff. May 19, 2004.

§591368.1.  Continuing education.

The Board is hereby authorized to establish requirements of continuing education as a condition for the renewal of licensure of psychologists; however, rules and regulations concerning accreditation of continuing education programs and other educational experience, and the assignment of credit for participation therein must be promulgated by the board at least one (1) year prior to implementation of continuing education.

Added by Laws 1987, c. 206, § 67, operative July 1, 1987; Laws 1987, c. 236, § 35, emerg. eff. July 20, 1987.

§59-1369.  List of licensed psychologists.

The State Board of Examiners of Psychologists shall annually publish a list of all psychologists licensed under this act.  The list shall contain the name and address of the psychologist and such other information that the Board deems desirable.  The list shall be arranged both alphabetically and geographically.  The Board shall mail a copy of this list to each person licensed under this act, shall place a copy on file with the Secretary of State and shall furnish copies to the public upon request.

Added by Laws 1965, c. 347, § 19, eff. June 28, 1965.  Amended by Laws 2004, c. 313, § 23, emerg. eff. May 19, 2004.

§59-1370.  Standards of conduct - Suspension, probation, remediation, revocation of license - Notice of hearing - Orders - Service - Restoration of license, reduction of suspension or probation period, withdrawal of reprimand.

A.  A psychologist and any other persons under the supervision of the psychologist shall conduct their professional activities in conformity with ethical and professional standards promulgated by the State Board of Examiners of Psychologists by rule.

B.  The Board shall have the power and duty to suspend, place on probation, require remediation, or revoke any license to practice psychology or to take any other action specified in the rules whenever the Board shall find by clear and convincing evidence that the psychologist has engaged in any of the following acts or offenses:

1.  Fraud in applying for or procuring a license to practice psychology;

2.  Immoral, unprofessional, or dishonorable conduct as defined in the rules promulgated by the Board;

3.  Practicing psychology in a manner as to endanger the welfare of clients or patients;

4.  Conviction of a felony.  A copy of the record of conviction, certified by the clerk of the court entering the conviction shall be conclusive evidence of conviction;

5.  Conviction of any crime or offense that reflects the inability of the practitioner to practice psychology with due regard for the health and safety of clients or patients;

6.  Harassment, intimidation, or abuse, sexual or otherwise, of a client or patient;

7.  Engaging in sexual intercourse or other sexual contact with a client or patient;

8.  Use of repeated untruthful, deceptive or improbable statements concerning the licensee's qualifications or the effects or results of proposed treatment, including practicing outside of the psychologist's professional competence established by education, training, and experience;

9.  Gross malpractice or repeated malpractice or gross negligence in the practice of psychology;

10.  Aiding or abetting the practice of psychology by any person not approved by the Board or not otherwise exempt from the provisions of Section 1351 et seq. of this title;

11.  Conviction of or pleading guilty or nolo contendre to fraud in filing Medicare or Medicaid claims or in filing claims with any third party payor.  A copy of the record of plea or conviction, certified by the clerk of the court entering the plea or conviction, shall be conclusive evidence of the plea or conviction;

12.  Exercising undue influence in a manner to exploit the client, patient, student, or supervisee for financial advantage beyond the payment of professional fees or for other personal advantage to the practitioner or a third party;

13.  The suspension or revocation by another state of a license to practice psychology.  A certified copy of the record of suspension or revocation of the state making such a suspension or revocation shall be conclusive evidence thereof;

14.  Refusal to appear before the Board after having been ordered to do so in writing by the executive officer or chair of the Board;

15.  Making any fraudulent or untrue statement to the Board;

16.  Violation of the code of ethics adopted in the rules and regulations of the Board; and

17.  Inability to practice psychology with reasonable skill and safety to patients or clients by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

C.  No license shall be suspended or revoked nor the licensee placed on probation or reprimanded until the licensee has been given an opportunity for a hearing before the Board pursuant to the provisions of subsection D of this section.  Whenever the Board determines that there has been a violation of any of the provisions of the Psychologists Licensing Act or of any order of the Board, it shall give written notice to the alleged violator specifying the cause of complaint.  The notice shall require that the alleged violator appear before the Board at a time and place specified in the notice and answer the charges specified in the notice.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection E of this section not less than ten (10) days before the time set for the hearing.

D.  On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon in writing or stated in the record.  A final order adverse to the alleged violator shall be in writing.  An order stated in the record shall become effective immediately, provided the Board gives written notice of the order to the alleged violator and to the other persons who appeared at the hearing and made written request for notice of the order.  If the hearing is held before any person other than the Board itself, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Board, which shall thereupon enter its order.  The Board may enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented.  The order of the Board shall become final and binding on all parties unless appealed to the district court as provided for in the Administrative Procedures Act.

E.  Except as otherwise expressly provided for by law, any notice, order, or other instrument issued by or pursuant to the authority of the Board may be served on any person affected, by publication or by mailing a copy of the notice, order, or other instrument by registered mail directed to the person affected at the last-known post office address of such person as shown by the files or records of the Board.  Proof of the service shall be made as in case of service of a summons or by publication in a civil action. Proof of mailing may be made by the affidavit of the person who mailed the notice.  Proof of service shall be filed in the office of the Board.

F.  Every certificate or affidavit of service made and filed as provided for in this section shall be prima facie evidence of the facts stated therein, and a certified copy thereof shall have same force and effect as the original certificate or affidavit of service.

G.  If the psychologist fails or refuses to appear, the Board may proceed to hearing and determine the charges in his or her absence.  If the psychologist pleads guilty, or if upon hearing the charges, a majority of the Board finds them to be true, the Board may enter an order suspending or revoking the license of the psychologist, reprimanding the psychologist, or placing the psychologist on probation or any combination of penalties authorized by the provisions of this section.

H.  The secretary of the Board shall preserve a record of all proceedings of the hearings and shall furnish a transcript of the hearings to the defendant upon request.  The defendant shall prepay the actual cost of preparing the transcript.

I.  Upon a vote of four of its members, the Board may restore a license which has been revoked, reduce the period of suspension or probation, or withdraw a reprimand.

Added by Laws 1965, c. 347, § 20, emerg. eff. June 28, 1965.  Amended by Laws 1974, c. 64, § 1, emerg. eff. April 13, 1974; Laws 1984, c. 34, § 5, operative July 1, 1984; Laws 1991, c. 144, § 11, eff. July 1, 1991; Laws 1998, c. 291, § 3; Laws 2004, c. 313, § 24, emerg. eff. May 19, 2004.

§591370.1.  Hearing on suspension or revocation of license.

A.  The hearings provided for by Section 1370 of Title 59 of the Oklahoma Statutes shall be conducted by the Board itself at a regular or special meeting of the Board.  Such hearings shall be conducted in conformity with and records made thereof as provided by the provisions of Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

B.  It shall continue to be the duty of the Attorney General to issue his official opinion to the Board and to prosecute and defend actions for the Board, if requested to do so.

Added by Laws 1984, c. 34, § 6, operative July 1, 1984.

§59-1371.  Repealed by Laws 1991, c. 144, § 13, eff. July 1, 1991.

§591373.  Injunction.

The Board, the Attorney General, or the local district attorney may apply to the district court in the county in which a violation of this act is alleged to have occurred for an order enjoining or restraining the commission or continuance of the acts complained of. Thereupon, the court has jurisdiction of the proceedings and may grant such temporary or permanent injunction or restraining order, without bond, as it deems just and proper.  The remedy provided by this section is in addition to, and independent of, any other remedies available for the enforcement of this act.

Laws 1965, c. 347, § 23, emerg. eff. June 28, 1965.

§591374.  Violations and penalties.

Any person who, after the first day of January, 1966, represents himself to be a psychologist or engages in the practice of psychology within this state without being licensed or exempted in accordance with the provisions of this act is guilty of a misdemeanor and, upon conviction, shall be fined not more than Five Hundred Dollars ($500.00) or be confined in jail for not more than six (6) months, or both.  Each day of violation is a separate offense.

Laws 1965, c. 347, § 24, emerg. eff. June 28, 1965.

§591375.  Annual reports.

The Board shall make an annual report to the Governor, not later than the 15th day of November of each year, which report shall contain an account of all monies received, licenses issued, suspended, or revoked and all expenditures made by said Board in the twelve (12) months prior to said date.

Laws 1965, c. 347, § 25, emerg. eff. June 28, 1965.

§59-1376.  Confidential communications - Disclosure - Exceptions - Threats of patient to self or others - Patient in custody of Department of Corrections - Law enforcement purposes.

All communications between a licensed psychologist and the individual with whom the psychologist engages in the practice of psychology are confidential.  At the initiation of the professional relationship the psychologist shall inform the patient of the following limitations to the confidentiality of their communications.  No psychologist, colleague, agent or employee of any psychologist, whether professional, clerical, academic or therapeutic, shall disclose any information acquired or revealed in the course of or in connection with the performance of the psychologist's professional services, including the fact, circumstances, findings or records of such services, except under the following circumstances:

1.  Pursuant to the provisions of Section 2503 of Title 12 of the Oklahoma Statutes or where otherwise provided by law;

2.  Upon express, written consent of the patient;

3.  Upon the need to disclose information to protect the rights and safety of self or others if:

a. the patient presents a clear and present danger to himself and refuses explicitly or by behavior to voluntarily accept further appropriate treatment.  In such circumstances, where the psychologist has a reasonable basis to believe that a patient can be committed to a hospital pursuant to Section 5-401 of Title 43A of the Oklahoma Statutes, the psychologist shall have a duty to seek commitment.  The psychologist may also contact members of the patient's family, or other individuals if in the opinion of the psychologist, such contact would assist in protecting the safety of the patient,

b. the patient has communicated to the psychologist an explicit threat to kill or inflict serious bodily injury upon a reasonably identified person and the patient has the apparent intent and ability to carry out the threat.  In such circumstances the psychologist shall have a duty to take reasonable precautions.  A psychologist shall be deemed to have taken reasonable precautions if the psychologist makes reasonable efforts to take one or more of the following actions:

(1) communicates a threat of death or serious bodily injury to the reasonably identified person,

(2) notifies an appropriate law enforcement agency in the vicinity where the patient or any potential victim resides,

(3) arranges for the patient to be hospitalized voluntarily, or

(4) takes appropriate steps to initiate proceedings for involuntary hospitalization pursuant to law,

c. the patient has a history of physical violence which is known to the psychologist and the psychologist has a reasonable basis to believe that there is a clear and imminent danger that the patient will attempt to kill or inflict serious bodily injury upon a reasonably identified person.  In such circumstances the psychologist shall have a duty to take reasonable precaution.  A psychologist shall be deemed to have taken reasonable precautions if the psychologist makes reasonable efforts to take one or more of the following actions:

(1) communicates a threat of death or serious bodily injury to the reasonably identified person,

(2) notifies an appropriate law enforcement agency in the vicinity where the patient or any potential victim resides,

(3) arranges for the patient to be hospitalized voluntarily,

(4) takes appropriate steps to initiate proceedings for involuntary hospitalization pursuant to law,

d. nothing contained in subparagraph b of this paragraph shall require a psychologist to take any action which, in the exercise of reasonable professional judgment, would endanger the psychologist or increase the danger to a potential victim or victims, or

e. the psychologist shall only disclose that information which is essential in order to protect the rights and safety of others;

4.  In order to collect amounts owed by the patient for professional services rendered by the psychologist or employees of the psychologist.  Provided, the psychologist may only disclose the nature of services provided, the dates of services, the amount due for services and other relevant financial information.  If the patient raises as a defense to said action, a substantive assertion concerning the competence of the psychologist or the quality of the services provided, the psychologist may disclose whatever information is necessary to rebut such assertion;

5.  In any proceeding brought by the patient against the psychologist and in any malpractice, criminal or license revocation proceeding in which disclosure is necessary or relevant to the claim or defense of the psychologist;

6.  In such other situations as shall be defined by the rules and regulations of the Board; or

7.  When the patient is an inmate in the custody of the Department of Corrections or a private prison or facility under contract with the Department of Corrections, and the release of the information is necessary:

a. to prevent or lessen a serious and imminent threat to the health or safety of a person or the public, and it is to a person or persons reasonably able to prevent or lessen the threat, including the target of the threat, or

b. for law enforcement authorities to identify or apprehend an individual where it appears from all the circumstances that the individual has escaped from a correctional institution or from lawful custody.

Added by Laws 1991, c. 144, § 12, eff. July 1, 1991.  Amended by Laws 2004, c. 168, § 14, emerg. eff. April 27, 2004.

§59-1401.  Definitions.

As used in this act, the following terms shall have the meanings indicated:

1.  "Copper material" means the metal copper or copper alloy or anything made of either copper or copper alloy;

2.  "Aluminum material" means the metal aluminum or aluminum alloy or anything made of either aluminum or aluminum alloy, except aluminum cans;

3.  "Junk dealer" means any person, firm or corporation being an owner, keeper or proprietor of a junk shop, junk store, salvage yard or scrap processor handling copper material; a collector or dealer in junk, salvage or other property made of copper material or aluminum metal; anyone purchasing or handling copper material for remelting purposes; or anyone purchasing, handling or transferring vehicles for purposes of crushing, baling, shredding, flattening, recycling and reselling as bulk or processed metal;

4.  "Yard" means the place where any junk dealer stores copper material or keeps the same for purpose of sale; and

5.  "Vehicle" means vehicle as defined in Section 1-186 of Title 47 of the Oklahoma Statutes.

Added by Laws 1967, c. 257, § 1, emerg. eff. May 8, 1967.  Amended by Laws 1990, c. 139, § 3, emerg. eff. May 1, 1990; Laws 1997, c. 205, § 1, eff. Nov. 1, 1997.

§59-1402.  Sales tax permits.

A.  Any junk dealer and any person, firm, corporation or other legal entity desiring to become a junk dealer shall prior to the commencement of business file a verified application and obtain a sales tax permit, as provided by Section 1364 of Title 68 of the Oklahoma Statutes, from the Oklahoma Tax Commission.  Each junk dealer shall maintain at least one yard and, if such junk dealer maintains or desires to maintain more than one yard, the junk dealer shall obtain, in addition to the original sales tax permit, a duplicate sales tax permit for each additional yard.

B.  The Oklahoma Tax Commission shall maintain a list of junk dealers to whom sales tax permits have been issued.  The list shall be made available to the public upon request.

Added by Laws 1967, c. 257, § 2, emerg. eff. May 8, 1967.  Amended by Laws 1997, c. 205, § 2, eff. Nov. 1, 1997.

§59-1403.  Revocation or suspension of permits - Injunction against dealers - Appeal bond.

A.  Any sales tax permit, issued pursuant to Section 1364 of Title 68 of the Oklahoma Statutes, to any junk dealer who violates any of the provisions of Sections 1401 through this section and Sections 1405 through 1408 of this title relating to the purchase of copper materials, may be canceled or suspended for a period not to exceed thirty (30) days by the Oklahoma Tax Commission.  The Oklahoma Tax Commission may refuse the issuance of or extension or reinstatement of any permit where the applicant or holder of the permit shall have violated any provisions of this act or existing laws.  Such cancellation or refusal shall be mandatory as to any junk dealer having been convicted of three separate violations of this act.  However, before the Oklahoma Tax Commission may cancel or suspend any permit or refuse the issuance, reinstatement or extension thereof, the Oklahoma Tax Commission shall give each holder of a permit or applicant ten (10) days' notice of a hearing before the Oklahoma Tax Commission, granting such person an opportunity to show cause why such action should not be taken.  Upon notice given to any junk dealer by the Oklahoma Tax Commission of its intention to cancel or suspend any permit or to refuse the issuance, reinstatement or extension thereof, the Oklahoma Tax Commission shall have the authority to enter its order suspending such permit or prohibiting the applicant from doing business without a permit pending the final hearing before it as provided for in this section.

B.  1.  After notice of the order of suspension or prohibition from doing business, it shall be unlawful for the junk dealer to further engage in the business of a junk dealer, as defined herein.  In the event any such person shall conduct or at any time continue such unlawful operation, after notice of suspension or prohibition from doing business, the Oklahoma Tax Commission may institute or cause to be brought against such person or persons proceedings for injunction in any court of competent jurisdiction to enjoin and restrain such person or persons from doing business pending the order of the Oklahoma Tax Commission.

2.  Upon cancellation of a permit by the Oklahoma Tax Commission, no new permit shall be issued to such dealer for a period of one (1) year from the date of cancellation.

3.  In all cases where proceedings are brought for injunction under this act, no bond for injunction shall be required and in all such cases, after notice of suspension has been given, no further notice shall be required before the issuance of a temporary restraining order on any proceeding for injunction.

C.  If an appeal is taken from the order of the Oklahoma Tax Commission issued pursuant to this section, the junk dealer, in order to conduct business as a junk dealer pending outcome of the appeal, shall be required to post a bond in the amount of Five Thousand Dollars ($5,000.00).

Added by Laws 1967, c. 257, § 3, emerg. eff. May 8, 1967.  Amended by Laws 1990, c. 139, § 4, emerg. eff. May 1, 1990; Laws 1997, c. 205, § 3, eff. Nov. 1, 1997.

§59-1404.  Repealed by Laws 1997, c. 205, § 7, eff. Nov. 1, 1997.

§591405.  Right of action on bond of licensee.

Any person injured by the failure of any junk dealer to comply with any requirements of law governing the business of such person or persons may sue upon the bond of such junk dealer and recover such damages as he may prove himself entitled to, not to exceed the penalty of such bond.

Laws 1967, c. 257, § 5, emerg. eff. May 8, 1967.

§591406.  Records.

(a) Every junk dealer shall keep a separate book or register in which he shall enter the following information:  Name, address, age, driver's license number, or, if driver's license not available, similar definite identification of the person or persons from whom thirtyfive (35) pounds or more of copper or copper alloy utilized by persons, firms, corporations or municipal corporations engaged in the transmission and distribution of electric energy, or engaged in telephone, telegraph or other communications is purchased; license tag number of vehicle or conveyance in which delivered; the date and place of each purchase of such copper or copper alloy; the description should include the weight of said copper or copper alloy purchased, including whether the same is in wire, cable, bars, rods, or tubing and if any installation is thereon the names and addresses of the persons, groups of persons or corporations from whom seller purchased said copper or copper alloy.  Such book or register shall be made available to any law enforcement official or the representatives of persons, firms, corporations or municipal corporations described above for inspection at any time.

(b) A junk dealer who purchases copper material shall also report, in writing, all purchases of thirtyfive (35) pounds or more of copper material not exempt from the tenday holding period to the sheriff of the county in which said purchases are made, if requested in writing by said sheriff.  The report shall be made in writing to said sheriff within fortyeight (48) hours after any such purchase is made and shall contain all of the information required to be maintained in the book or register provided for herein.

Laws 1967, c. 257, § 6, emerg. eff. May 8, 1967.

§59-1406A.  Transaction book or registration.

A.  Every junk dealer shall keep a separate book or register in which the junk dealer shall enter the following information:  name, address, age, driver license number, or, if driver license is not available, similar definite identification, as approved by rule of the Oklahoma Tax Commission, of the person or persons from whom a vehicle is purchased; license tag number of vehicle or conveyance in which delivered; the date and place of each purchase of a vehicle; and a description of the vehicle purchased including make, model, vehicle identification number and license tag number.  The person selling the vehicle shall be required to present to the junk dealer the title of the vehicle verifying ownership of the vehicle or a verified bill of sale from the owner of the vehicle or other proof of ownership.  Such book or register shall be made available to any law enforcement official for inspection at any time.

B.  Any purchases, transfers or handling between junk dealers with permits and/or licensed automotive dismantlers and parts recyclers shall be exempt from the provisions of this section.

Added by Laws 1997, c. 205, § 6, eff. Nov. 1, 1997.

§591407.  Holding.

Each purchase of thirtyfive (35) pounds or more of copper or copper alloy utilized by persons, firms, corporations or municipal corporations engaged in the transmission and distribution of electric energy, or engaged in telephone, telegraph or other communications shall be held separate and apart so that such copper and copper alloy shall be readily identifiable from all other purchases for a period of not less than ten (10) days from the date of purchase of such copper or copper alloy, during which period the purchaser shall not change the form of said copper or copper alloy and shall permit any law enforcement officer or the representatives of persons, firms, corporations or municipal corporations to make inspection of such copper material during said tenday holding period; provided, however, that all such purchases made from persons, firms, corporations or municipal corporations who construct, operate, maintain or sell electric distribution and transmission communications facilites, or produce scrap copper material in the normal course of business or the sale of copper material by one licensed junk dealer to another are not subject to said tenday holding period; but there shall be required from such persons, firms, corporations or municipal corporations a bill of sale or other written evidence of title of such purchases.

Laws 1967, c. 257, § 7, emerg. eff. May 8, 1967.

§59-1408.  Violations and penalties.

A.  Anyone acting as a junk dealer without a permit, as required by Section 1402 of this title, is guilty of a misdemeanor and, upon conviction thereof, is subject to a fine of Fifty Dollars ($50.00); provided that each day's operation without a license constitutes a separate offense.

B.  Any junk dealer failing to maintain records, as required by Section 1406 of this title and Section 6 of this act, and any junk dealer failing to hold copper material, as required by Section 1407 of this title, is guilty of a misdemeanor and, upon conviction thereof, is subject to a fine of Five Hundred Dollars ($500.00).  Each separate purchase or transfer of a vehicle in violation of Section 6 of this act shall be considered a separate violation of this section.

C.  Any person who knowingly gives false information with respect to the information required in Section 1406 of this title and in Section 6 of this act is guilty of a misdemeanor and, upon conviction thereof, is subject to a fine not to exceed Five Hundred Dollars ($500.00).

D.  Each conviction of a junk dealer for violation of any provision of this act shall be reported to the Oklahoma Tax Commission by the clerk of the court rendering such verdict.

Added by Laws 1967, c. 257, § 8, emerg. eff. May 8, 1967.  Amended by Laws 1997, c. 205, § 4, eff. Nov. 1, 1997.

§59-1410.  Purchase of aluminum - Keeping separate book or register - Report to county sheriff - Exception for aluminum beverage cans.

A.  Every junk dealer shall keep a separate book or register in which the dealer shall enter the following information:  Name, address, age, driver's license number, or, if driver's license not available, similar definite identification of the person or persons from whom thirty-five (35) pounds or more of aluminum is purchased; license tag number of vehicle or conveyance in which delivered; the date and place of each purchase of such aluminum; a description including the weight of the aluminum purchased, the names and addresses of the persons, groups of persons or corporations from whom seller purchased said aluminum.  The book or register shall be made available to any law enforcement official for inspection at any time.

B.  A junk dealer who purchases aluminum shall also report, in writing, all purchases of thirty-five (35) pounds or more of aluminum to the sheriff of the county in which the purchases are made, if requested in writing by the sheriff.  The report shall be made in writing to the sheriff within forty-eight (48) hours after said request is made and shall contain all of the information required to be maintained in the book or register provided for in this section.

C.  The provisions of this section shall not apply to the sale or purchase of aluminum beverage cans which are obtained for recycling purposes.

Added by Laws 1990, c. 139, § 1, emerg. eff. May 1, 1990.  Amended by Laws 1996, c. 89, § 3, eff. Nov. 1, 1996.

§59-1411.  Violation of provisions relating to purchase of aluminum - Cancellation or suspension of license - Procedure.

A.  Any permit, issued pursuant to Section 1364 of Title 68 of the Oklahoma Statutes, to any junk dealer who violates any of the provisions of Section 1410 of this title relating to purchases of aluminum material, or of Section 6 of this act relating to maintenance of records of purchased vehicles and procedures related thereto, may be canceled or suspended for a period not to exceed thirty (30) days by the Oklahoma Tax Commission.  The Oklahoma Tax Commission may refuse the issuance of or extension or reinstatement of any permit where the applicant or holder of the permit has violated any of the provisions of Section 1410 of this title or existing laws.  Before the Oklahoma Tax Commission may cancel or suspend any permit or refuse the issuance, reinstatement or extension of a permit, the Oklahoma Tax Commission shall give each holder of a permit or applicant ten (10) days' notice of a hearing before the Oklahoma Tax Commission, granting the person an opportunity to show cause why such action should not be taken.  Upon notice given to any junk dealer by the Oklahoma Tax Commission of its intention to cancel or suspend any permit or to refuse the issuance, reinstatement or extension of a permit, the Oklahoma Tax Commission may enter its order suspending such permit or prohibiting the applicant from doing business without a permit pending the final hearing before it as provided for in this section.

B.  1.  After notice of the order of suspension or prohibition from doing business, it shall be unlawful for the junk dealer to further engage in the business of a junk dealer.  If any such person shall conduct or at any time continue such unlawful operation, after notice of suspension or prohibition from doing business, the Oklahoma Tax Commission may institute or cause to be brought against such person or persons proceedings for injunction in any court of competent jurisdiction to enjoin and restrain such person or persons from doing business pending the order of the Oklahoma Tax Commission.

2.  Upon cancellation of a permit by the Oklahoma Tax Commission, no new permit shall be issued to such dealer for a period of one (1) year from the date of the cancellation.

3.  In all cases where proceedings are brought for injunction pursuant to this section, no bond for injunction shall be required and in all such cases, after notice of suspension has been given, no further notice shall be required before the issuance of a temporary restraining order on any proceeding for injunction.

C.  If an appeal is taken from the order of the Oklahoma Tax Commission issued pursuant to this section, the junk dealer, in order to conduct business as a junk dealer pending the outcome of the appeal, shall be required to post a bond in the amount of Five Thousand Dollars ($5,000.00).

Added by Laws 1990, c. 139, § 2, emerg. eff. May 1, 1990.  Amended by Laws 1996, c. 89, § 4, eff. Nov. 1, 1996; Laws 1997, c. 205, § 5, eff. Nov. 1, 1997.

§591451.  Short title.

This act shall be known, and may be cited, as the Polygraph Examiners Act.

Laws 1971, c. 140, § 1, emerg. eff. May 17, 1971.

§591452.  Purpose.

It is the purpose of this act to regulate all persons who purport to be able to detect deception or to verify truth of statements through the use of instrumentation (as lie detectors, polygraphs, deceptographs, and/or similar or related devices and instruments without regard to the nomenclature applied thereto) and this act shall be liberally construed to regulate all such persons and instruments.  No person who purports to be able to detect deception or to verify truth of statements through instrumentation shall be held exempt from the provisions of this act because of the terminology which he may use to refer to himself, to his instrument, or to his services.

Laws 1971, c. 140, § 2, emerg. eff. May 17, 1971.

§591453.  Definitions.

In the Polygraph Examiners Act, unless the context requires a different definition,

1.  "Board" means the Polygraph Examiners Board,

2.  "Secretary" means that member of the Polygraph Examiners Board selected by the Board to act as secretary,

3.  "Internship" means the study of polygraph examination and of the administration of polygraph examinations by a trainee under the personal supervision and control of a polygraph examiner in accordance with a course of study prescribed by the Board at the commencement of such internship,

4.  "Person" means any natural person, firm, association, copartnership or corporation,

5.  "Polygraph examiner" means any person who purports to be able to detect deception or verify truth of statements through instrumentation or the use of a mechanical device, and

6.  "Council" means the Council on Law Enforcement Education and Training.

Amended by Laws 1985, c. 189, § 2, operative July 1, 1985.

§591454.  Minimum instrumentation requirements.

Any instrument used to test or question individuals for the purpose of detecting deception or verifying truth of statements shall record visually, permanently and simultaneously:

1.  a subject's cardiovascular pattern,

2.  a subject's respiratory pattern, and

3.  galvanic skin response pattern.

Patterns of other physiological changes in addition to 1, 2 and 3 may also be recorded. The use of any instrument or device to detect deception or to verify truth of statements which does not meet these minimum instrumentation requirements is hereby prohibited and the operation or use of such equipment shall be subject to penalties and may be enjoined in the manner hereinafter provided.

Amended by Laws 1985, c. 189, § 3, operative July 1, 1985.

§59-1455.  Polygraph Examiners Board.

A.  There is hereby re-created, to continue until July 1, 2011, in accordance with the provisions of the Oklahoma Sunset Law, the Polygraph Examiners Board.

B.  1.  The persons serving on the Board on June 30, 1988, shall continue to serve the full terms for which they were originally appointed until their successors have been duly appointed and approved with the advice and consent of the Senate.  All future Boards shall continue the staggered terms of office established for the Polygraph Examiners Board prior to July 1, 1988.

2.  Any actions taken by any state agency on behalf of the Polygraph Examiners Board or in an attempt to enforce the provisions of the Polygraph Examiners Act shall be subject to review by the Board.  Any such acts may be rescinded or modified as deemed appropriate by the Board, provided that such action shall not affect any accrued right, or penalty incurred, or proceeding begun between July 1, 1988, and October 12, 1988.

3.  All funds collected after June 30, 1988, equipment, files, fixtures, furniture, and supplies of the Board which were transferred to the Department of Central Services or State Treasury pursuant to Section 3909 of Title 74 of the Oklahoma Statutes shall be returned to the care and custody of the Board.

4.  All orders, determinations, rules, regulations, permits, certificates, licenses, contracts, rates, and privileges which have been issued, made, granted, or allowed by the Board and are in effect on June 30, 1988, shall continue in effect according to their terms until further action is taken by the Board or as modified by law.

C.  The Board shall consist of five (5) members who shall be citizens of the United States and residents of the state for at least two (2) years prior to appointment, all of whom shall have been engaged for a period of two (2) consecutive years as polygraph examiners prior to appointment to the Board, and at the time of appointment active polygraph examiners.  No two Board members may be employed by the same person or agency.  No more than two members may be appointed from one congressional district.  However, when congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  At least two members must be qualified examiners of a governmental law enforcement agency and at least two members must be qualified polygraph examiners in the commercial field.  The members shall be appointed by the Governor of the State of Oklahoma, with the advice and consent of the Senate, for terms of six (6) years.  Any vacancy in an unexpired term shall be filled by appointment of the Governor, with the advice and consent of the Senate, for the unexpired term.  Except as authorized by the Polygraph Examiners Act, members of the Board shall be paid no fee, expense reimbursement, wage or other compensation for their services.

D.  The vote of a majority of the Board members is sufficient for passage of any business or proposal which comes before the Board.  The Board shall elect a chair, vice-chair, and secretary from among its members.

Added by Laws 1971, c. 140, § 5, emerg. eff. May 17, 1971.  Amended by Laws 1973, c. 88, § 1, emerg. eff. May 1, 1973; Laws 1981, c. 321, § 1; Laws 1985, c. 189, § 4, operative July 1, 1985; Laws 1988, c. 225, § 15; Laws 1993, c. 89, § 1, emerg. eff. April 18, 1993; Laws 1999, c. 18, § 1; Laws 2002, c. 375, § 11, eff. Nov. 5, 2002; Laws 2003, c. 229, § 3, emerg. eff. May 20, 2003; Laws 2005, c. 23, § 1.

§591456.  Regulations and orders  Disposition of fees collected  Expenses.

A.  The Board shall issue regulations consistent with the provisions of this act for the administration and enforcement of this act and shall prescribe forms which shall be issued in connection therewith.

B.  An order or a certified copy thereof, over the Board seal and purporting to be signed by the Board members, shall be prima facie proof that the signatures are the genuine signatures of the Board members, and that the Board members are fully qualified to act.

C.  All fees collected under the provisions of this act shall be deposited in the State Treasury to the credit of the General Revenue Fund.

D.  The Council may reimburse in accordance with the State Travel Reimbursement Act, upon submission of proper claim, each Board member for any actual expense incurred while in the performance of his duties pursuant to the Polygraph Examiners Act.

Amended by Laws 1985, c. 189, § 5, operative July 1, 1985; Laws 1985, c. 264, § 5, emerg. eff. July 15, 1985.

§59-1457.  License required.

It shall be unlawful for any person, including a city, county or state employee, to administer polygraph or other examinations utilizing instrumentation for the purpose of detecting deception or verifying truth of statements or to attempt to hold himself out as a polygraph examiner or to refer to himself by any other title which would indicate or which is intended to indicate or calculated to mislead members of the public into believing that he is qualified to apply instrumentation to detect deception or to verify truth of statements without first securing a license as herein provided.

Added by Laws 1971, c. 140, § 7, emerg. eff. May 17, 1971.  Amended by Laws 1981, c. 321, § 2; Laws 1996, c. 23, § 1, eff. July 1, 1996.

§59-1458.  Minimum qualifications for registration.

A.  The following shall be considered as minimum evidence satisfactory to the Board that the applicant is qualified for registration as a polygraph examiner:

1.  Attainment of at least twenty-one (21) years of age;

2.  Citizenship of the United States;

3.  Be a person of honesty, truthfulness, integrity, and moral fitness;

4.  Never have been convicted of a felony or a misdemeanor involving moral turpitude; and

5. a. hold a baccalaureate degree from a college or university accredited by the American Association of Collegiate Registrars and Admissions Officers, or, in lieu thereof, be a graduate of an accredited high school and have five (5) consecutive years of active investigative experience of a character satisfactory to the Board,

b. be a graduate of a polygraph examiners course approved by the Board and have satisfactorily completed not less than six (6) months of internship training, and

c. have passed an examination conducted by and to the satisfaction of the Board, or under its supervision, to determine his competency to obtain a license to practice as an examiner.

B.  Beginning July 1, 1996, employees of the Oklahoma State Bureau of Investigation (OSBI) who are employed on that date by the OSBI as polygraphers shall become licensed pursuant to the Polygraph Examiners Act without undergoing the testing and training requirements provided for in subparagraphs b and c of paragraph 5 of subsection A of this section.  Any person who is employed as a polygrapher for the OSBI after July 1, 1996, shall be required to meet the testing and training requirements prior to licensure.

Added by Laws 1971, c. 140, § 8, emerg. eff. May 17, 1971.  Amended by Laws 1973, c. 88, § 2, emerg. eff. May 1, 1973; Laws 1985, c. 189, § 6, operative July 1, 1985; Laws 1996, c. 23, § 2, eff. July 1, 1996.

§591460.  Applications.

Applications for original licenses shall be made to the Council in writing under oath on forms prescribed by the Board and shall be accompanied by the required fee, which is not refundable.  Any such applications shall require such information as in the judgment of the Board will enable it to pass on the qualifications of the applicant for a license.

Amended by Laws 1985, c. 189, § 7, operative July 1, 1985.

§591461.  Nonresident applicants  Consent to suit.

A.  Each nonresident applicant for an original license or a renewal license shall file with the Council an irrevocable consent that actions against said applicants may be filed in any appropriate court of any county or municipality of this state in which plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose and that process on any such action may be served on the applicant by leaving two copies thereof with the Council.  Such consent shall stipulate and agree that such service or process shall be taken and held to be valid and binding for all purposes.  The Council shall send forthwith one copy of the process to the applicant at the address shown on the records of the Council by registered or certified mail.

B.  Nonresident applicants must satisfy the requirements of Section 1458 of this title.

§591462.  Reciprocity.

An applicant who is a polygraph examiner licensed under the laws of another state or territory of the United States may be issued a license without examination by the Board, in its discretion, upon payment of a fee of One Hundred Dollars ($100.00) and the production of satisfactory proof that:

1.  He is at least twentyone (21) years of age;

2.  He is a citizen of the United States;

3.  He is of good moral character;

4.  The requirements for the licensing of polygraph examiner in such particular state or territory of the United States were at the date of the applicant's licensing therein substantially equivalent to the requirements now in force in this state;

5.  The applicant had lawfully engaged in the administration of polygraph examinations under the laws of such state or territory for  at least two (2) years prior to his application for license hereunder;

6.  Such other state or territory grants similar reciprocity to license holders of this state; and

7.  He has complied with Section 1461 of this title.

Amended by Laws 1985, c. 189, § 9, operative July 1, 1985.

§591463.  Internship license.

A.  Upon approval by the Board, the Council shall issue an internship license to a trainee provided he applies for such license and pays the required fee prior to the commencement of his internship.  The application shall contain such information as may be required by the Board.

B.  An internship license shall be valid for the term of twelve (12) months from the date of issue.  Such license may be extended or  renewed for any term not to exceed six (6) months upon good cause  shown to the Board.

C.  A trainee shall not be entitled to hold an internship license after the expiration of the original twelvemonth period and sixmonth extension, if such extension is granted by the Board, until twelve (12) months after the date of expiration of the last internship license held by the said trainee.

Amended by Laws 1985, c. 189, § 10, operative July 1, 1985.

§591464.  Fees.

A.  The fee to be paid by the applicant for an initial examination to determine if the applicant is qualified to receive a polygraph examiner's license is Fifty Dollars ($50.00), which is not to be credited as payment against the license fee.  The fee for subsequent examinations shall be the same as for the initial examination.

B.  The fee to be paid for an initial polygraph examiner's license is One Hundred Dollars ($100.00).

C.  The fee to be paid for an internship license is One Hundred Dollars ($100.00).

D.  The fee to be paid for the issuance of a duplicate polygraph examiner's license is Twenty Dollars ($20.00).

E.  The fee to be paid for a polygraph examiner's renewal license is One Hundred Dollars ($100.00).

F.  The fee to be paid for the extension or renewal of an internship license is Fifty Dollars ($50.00).

G.  The fee to be paid for a duplicate internship license is Twenty Dollars ($20.00).

Amended by Laws 1984, c. 145, § 1, emerg. eff. April 17, 1984.

§591465.  Display of license  Signatures and seal.

A license or duplicate license must be prominently displayed at the place of business of the polygraph examiner or at the place of internship.  Each license shall be signed by the Board members and shall be issued under the seal of the Board.

Laws 1971, c. 140, § 15, emerg. eff. May 17, 1971.

§591466.  Change of business location.

Notice in writing shall be given to the Council by the licensed examiner of any change of principal business location within thirty (30) days of the time he changes location.  A change of business location without notification to the Council shall automatically suspend the license theretofore issued.

Amended by Laws 1985, c. 189, § 11, operative July 1, 1985.

§591467.  Term of license  Renewal  Expired licenses.

Each polygraph examiner's license shall be issued for the term of one (1) year and shall, unless suspended or revoked, be renewed annually as prescribed by the Board.  A polygraph examiner whose license has expired may at any time within two (2) years after the expiration thereof obtain a renewal license without examination by making a renewal application therefor and satisfying Section 8, subsections 2, 3 and 4.  However, any polygraph examiner whose license expired while he was in the federal service on active duty with the armed forces of the United States, or the national guard called into service or training, or in training or education under the supervision of the United States preliminary to induction into the military service, may have his license renewed without examination if within two (2) years after termination of such service, training or education except under conditions other than honorable, he furnishes the Board with an affidavit to the effect that he has been so engaged and that his service, training or education has been so terminated.  Section 8, subsections 2, 3 and 4 of this act must also be satisfied.

Laws 1971, c. 140, § 17, emerg. eff. May 17, 1971.

§591468.  Suspension or revocation of license.

The Board may refuse to issue or may suspend or revoke a license on any one or more of the following grounds:

1.  For failing to inform a subject to be examined as to the nature of the examination;

2.  For failing to inform a subject to be examined that his participation in the examination is voluntary, unless the subject is an employee of a governmental body which has a policy or rules and regulations requiring mandatory polygraph examinations as a part of internal investigations;

3.  Material misstatement in the application for original license  or in the application for any renewal license under this act;

4.  Willful disregard or violation of this act or any regulation  or rule issued pursuant thereto, including, but not limited to,  willfully making a false report concerning an examination for polygraph examination purposes;

5.  If the holder of any license has been adjudged guilty of the commission of a felony or misdemeanor involving moral turpitude;  6.  Making any willful misrepresentation or false promises or causing to be printed any false or misleading advertisement for the purpose of directly or indirectly obtaining business or trainees;

7.  Having demonstrated unworthiness or incompetency to act as a polygraph examiner as defined by this act;

8.  Allowing one's license under this act to be used by any unlicensed person in violation of the provisions of this act;

9.  Willfully aiding or abetting another in the violation of this act or any regulation or rule issued pursuant thereto;

10.  If the license holder has been adjudged an habitual drunkard  or mentally incompetent as provided in the Probate Code;

11.  Failing, within a reasonable time, to provide information requested by the secretary as the result of a formal complaint to the Board which would indicate a violation of this act; or

12.  Failing to inform the subject of the results of the examination if so requested.

Amended by Laws 1985, c. 189, § 12, operative July 1, 1985.

§591469.  Violations on part of polygraph examiner or trainee  Effect on employer.

Any unlawful act or violation of any of the provisions of this act on the part of any polygraph examiner or trainee shall not be cause for revocation of the license of any other polygraph examiner for whom the offending examiner or trainee may have been employed, unless it shall appear to the satisfaction of the Board that the polygraph examineremployer has willfully or negligently aided or abetted the illegal actions or activities of the offending polygraph examiner or trainee.

Laws 1971, c. 140, § 19, emerg. eff. May 17, 1971.

§591470.  Administrative hearing.

When there is a cause to refuse an application or to suspend or revoke the license of any polygraph examiner, the  Council shall, not less than thirty (30) days before refusal, suspension or revocation action is taken, notify such person in writing, in person or by certified mail at the last address supplied to the Council by such person, of such impending refusal, suspension or revocation, the reasons therefor and of his right to an administrative hearing for the purpose of determining whether or not the evidence is sufficient to warrant the refusal, suspension or revocation action proposed to be taken by the Board.  If, within twenty (20) days after the personal service of such notice or such notice has been deposited in the United States mail, such person has not made a written request to the Board for this administrative hearing, the Board is authorized to suspend or revoke the polygraph examiner's license of such person without a hearing.  Upon receipt by the Council of such written request of such person within the twentyday period as set out above, an opportunity for an administrative hearing shall be afforded as early as is practicable.  In no case shall the hearing be held less than ten (10) days after written notification thereof, accompanied by a copy of the charges, shall have been given the person by personal service or by certified mail sent to the last address supplied to the Council by the applicant or licensee.  The administrative hearing in such cases shall be before the Board.

Amended by Laws 1985, c. 189, § 13, operative July 1, 1985.

§591471.  Appeal to district court.

Any person dissatisfied with the action of the Board in refusing his application or suspending or revoking his license, or any other action of the Board, may appeal the action of the Board by filing a petition within thirty (30) days thereafter in the district court of Oklahoma County, Oklahoma, and the court is vested with jurisdiction and it shall be the duty of the court to set the matter for hearing upon ten (10) days' written notice to the Council and the attorney representing the Board.  The court in which the petition of appeal is filed shall determine whether or not a cancellation or suspension of a license shall be abated until the hearing shall have been consummated with final judgment thereon or whether any other action of the Board should be suspended pending hearing, and enter its order accordingly, which shall be operative when served upon the Board, and the court shall provide the attorney representing the Board with a copy of the petition and order.  The Board and Council shall be represented in such appeals by the Attorney General or any of his assistants.  The Board shall initially determine all facts, but the court upon appeal may set aside the determination of the Board if the Board's determination:

1.  is not based upon substantial evidence determinable upon the entire record;

2.  is arbitrary or capricious;

3.  is in violation of statutory requirements; or

4.  was made without affording to licensee or applicant due process of law.

Amended by Laws 1985, c. 189, § 14, operative July 1, 1985.

§591472.  Surrender of license  Restoration.

Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the Council; failure of a licensee to do so shall be a violation of this act and, upon conviction, shall be subject to the penalties hereinafter set forth.  At any time after the suspension or revocation of any license, the Council shall restore it to the former licensee, upon the written recommendations of the Board.

Amended by Laws 1985, c. 189, § 15, operative July 1, 1985.

§591473.  Injunction.

If any person violates any provisions of this act, the Council shall, upon direction of a majority of the Board, or the Board in the name of the State of Oklahoma, through the Attorney General of the State of Oklahoma, apply in any district court of competent jurisdiction for an order enjoining such violation or for an order enforcing compliance with this act.  Upon the filing of a verified petition in the court, the court or any judge thereof, if satisfied by affidavit or otherwise that the person has violated this act, may issue a temporary injunction, without notice or bond, enjoining such continued violation and if it is established that the person has violated or is violating this act, the court, or any judge thereof, may enter a decree perpetually enjoining the violation or enforcing compliance with this act.  In case of violation of any order or decree issued under the provisions of this section, the court, or any judge thereof, may try and punish the offender for contempt of court.  Proceedings under this section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this act.

Amended by Laws 1985, c. 189, § 16, operative July 1, 1985.

§591474.  Penalties.

A.  Any person who violates any provision of this act or any person who falsely states or represents that he has been or is a polygraph examiner or trainee or that he is qualified to apply instrumentation to the detection of deception or verification of truth of statements shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail for a term of not to exceed six (6) months, or both such fine and imprisonment.

B.  1.  In addition to the penalties authorized by this section, any person who has been determined by the Board to have violated any provision of the Polygraph Examiners Act or any rule, regulation, or order issued pursuant thereto may also be liable for a penalty assessed by the Board of not more than Five Thousand Dollars ($5,000.00) for any related series of violations.

2.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of paragraph 1 of this subsection, after notice and hearing pursuant to Sections 310 through 326 of Title 75 of the Oklahoma Statutes.  In determining the amount of the penalty, the Board shall include but not be limited to consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with state laws.

3.  Any person aggrieved by a final order or other final determination of the Board may petition for a judicial review for rehearing, reopening or reconsideration of the matter as provided for in Title 75 of the Oklahoma Statutes.  If an appeal is not made by the person to whom such an order is directed within thirty (30) days after notice has been sent to the parties, the order of the Board shall become final and binding on all parties and shall be docketed with the district court in the county of the residence of the violator, or the district court in the county in which the violation occurred.  The order shall be enforced in the same manner as an order of the district court.

C.  Except as otherwise expressly provided by law, any notice, order or other instrument issued by or pursuant to authority of the Board may be served on any person affected thereby personally, by publication, or by mailing a copy of the notice, order, or other instrument by certified mail, return receipt requested, directed to the person affected at his lastknown post office address as shown by the files or records of the Council.  Proof of service shall be made as in the case of service of a summons or by publication in a civil action or may be made by the affidavit of the person who did the mailing.  Such proof of service shall be filed in the office of the Council.

Every certificate or affidavit of service made and filed as provided for in this section shall be prima facie evidence of the facts therein stated.  A certified copy thereof shall have like force and effect.

D.  Any penalty assessed under the provisions of this section shall constitute a lien upon all the property of said violator within this state except the homestead of the violator.  Before any such penalty becomes a lien upon such property as against third persons, a copy of the order of the Board assessing the penalty shall be filed in the office of the county clerk of the county wherein the property is located.  The copy of the order shall be filed and may be enforced as provided by the provisions of Section 143.1 and Sections 171 through 178 of Title 42 of the Oklahoma Statutes.

E.  Any penalties collected by the Board pursuant to this section shall be deposited in the State Treasury to the credit of the Polygraph Examiners Fund.

Amended by Laws 1985, c. 189, § 17, operative July 1, 1985.

§591475.  Administrative Procedures Act.

This act is subject in all respects to the provisions of the Administrative Procedures Act as now existing or hereafter amended.

Laws 1971, c. 140, § 25, emerg. eff. May 17, 1971.

§591501.  Short title.

This act shall be known and may be cited as the  "Oklahoma Pawnshop Act".

Laws 1972, c. 255, § 1.

§591502.  Definitions.

As used in this act:

1.  "Administrator" means the Administrator of Consumer Affairs defined in the Uniform Consumer Credit Code.

2.  "Month" means that period of time from one date in a calendar month to the corresponding date in the following calendar month, but if there is no such corresponding date, then the last day of such following month, and when computations are made for a fraction of a month, a day shall be onethirtieth (1/30) of a month.  3.  "Pawnbroker" means a person engaged in the business of making pawn transactions.

4.  "Pawn finance charge" means the sum of all charges, payable directly or indirectly by the customer and imposed directly or indirectly by the pawnbroker as an incident to the pawn transaction.  5.  "Pawnshop" means the location at which or premises in which a pawnbroker regularly conducts business.

6.  "Pawn transaction" means the act of lending money on the security of pledged goods or the act of purchasing tangible personal property on condition that it may be redeemed or repurchased by the seller for a fixed price within a fixed period of time.

7.  "Person" means an individual, partnership, corporation, joint venture, trust, association or any other legal entity however organized.

8.  "Pledged goods" means tangible personal property other than choses in action, securities or printed evidences of indebtedness, which property is deposited with or otherwise actually delivered into  the possession of a pawnbroker in the course of his business in  connection with a pawn transaction.

Laws 1972, c.  255, Section 2.

§591503.  License required.

No person shall engage in business as a pawnbroker without first obtaining a license from the Administrator specifically authorizing engagement in such business.

Laws 1972, c. 255, Section 3.

§591503A.  Eligibility for license  Felons  Verifying net assets requirement.

A.  To be eligible for a pawnshop license, an applicant shall:

1.  Be of good moral character;

2.  Have net assets of at least Twentyfive Thousand Dollars ($25,000.00); and

3.  Show that the pawnshop will be operated lawfully and fairly within the purpose of the Oklahoma Pawnshop Act, Section 1501 et seq. of Title 59 of the Oklahoma Statutes.

B.  The Administrator shall find ineligible an applicant who has a felony conviction which directly relates to the duties and responsibilities of the occupation of pawnbroker.

C.  If the Administrator is unable to verify that the applicant meets the net assets requirement for a pawnshop license, the Administrator may require a finding, including the presentation of a current balance sheet, by an accounting firm or individual holding a permit to practice public accounting in this state, that the accountant has reviewed the books and records of the applicant and that the applicant meets the net assets requirement.

Added by Laws 1988, c. 191, § 7, eff. Nov. 1, 1988.

§591504.  Applications  Contents  Bonds  Statutory agent.

A.  Applications for a pawnshop license shall be under oath and shall state the full name and place of residence of the applicant. If the applicant is a partnership, the full name and place of residence of each member thereof shall be stated.  If the applicant is a corporation, the full name and place of residence of each officer or major stockholder thereof shall be stated.  The application shall give the approximate location from which the business is to be conducted, and shall contain such relevant information as the Administrator may require.

B.  Each applicant for a pawnshop license at the time of filing application shall file with the Administrator a bond satisfactory to him and in the amount of Five Thousand Dollars ($5,000.00) for each license with a surety company qualified to do business in this state.  The said bond shall run to the state for the use of the state and of any person or persons who may have cause of action against the obligor of said bond under the provisions of this act. Such bond shall be conditioned that the obligor will comply with the provisions of this act and of all rules and regulations lawfully made by the Administrator hereunder, and will pay to the state and to any such person or persons any and all amounts of money that may become due or owing to the state or to such person or persons from said obligor under and by virtue of the provisions of this act during the time such bond is in effect.

C.  Each licensee shall maintain on file with the Administrator a written appointment of a resident of this state as his agent for service of all judicial or other process or legal notice, unless the licensee has appointed an agent under another statute of this state. In case of noncompliance, such service may be made on the Administrator.

Laws 1972, c. 255, § 4.

§591505.  Issuance or denial of license  Fees.

A.  Upon the filing of an application and bond and payment of the annual license fee of One Hundred Dollars ($100.00) and an investigation fee of One Hundred Twentyfive Dollars ($125.00), the Administrator shall conduct an investigation.  If he finds that the financial responsibility, experience, character and general fitness of the applicant are such as to warrant belief that the business will be operated lawfully and fairly, within the purposes of Section 1501 et seq. of this title, and the applicant meets the eligibility requirements of Section 7 of this act, he shall grant the application and issue to the applicant a license which will evidence his authority to do business under the provisions of Section 1501 et seq. of this title.  Provided, that if a license is granted pursuant to an application filed after June 30 of any year the license fee for the balance of such year shall be Fifty Dollars ($50.00).

B.  If the Administrator does not so find facts sufficient to warrant issuance of a license, he shall notify the applicant.  If within thirty (30) days of such notification the applicant requests a hearing on the application, a hearing shall be held within sixty (60) days after the date of the request.  In the event of the denial of a license, the investigation fee shall be retained by the Administrator, but the annual license fee shall be returned to the applicant.

C.  The Administrator shall grant or deny each application for license within sixty (60) days from its filing with the required fees, or from the hearing thereon, if any, unless the period is extended by written agreement between the applicant and the Administrator.

D.  No license to engage in the business of a pawnbroker shall be issued for any location where a license has been issued and is in effect under the provisions of Section 3501 et seq. of Title 14A of the Oklahoma Statutes.  The word "location" as used in this subsection means the entire space in which a Title 14A licensee conducts business.  No pawnshop may be connected with any location in which a Title 14A licensee conducts business, except by a passageway to which the public is not admitted.

Amended by Laws 1987, c. 208, § 44, operative July 1, 1987; Laws 1987, c. 236, § 70, emerg. eff. July 20, 1987; Laws 1988, c. 191, § 1, eff. Nov. 1, 1988.

§591506.  Effect of license  Annual fee.

A.  Each license shall state the name of the licensee and the address at which the business is to be conducted.  The license shall be displayed at the place of business named in the license.  The license shall not be transferable or assignable except upon approval by the Administrator.

B.  A separate license shall be required for each pawnshop operated under this act.

The Administrator may issue more than one license to any one person upon compliance with the provisions of this act as to each license.  When a licensee wishes to move his pawnshop to another location, he shall give thirty (30) days' written notice to the Administrator, who shall amend the license accordingly.

C.  Each license shall remain in full force and effect until relinquished, suspended, revoked or expired.  Every licensee, on or before each December 1, shall pay the Administrator One Hundred Dollars ($100.00) for each license held by him as the annual fee for the succeeding calendar year.  If the annual fee remains unpaid fifteen (15) days after written notice of delinquency has been given to the licensee by the Administrator, the license shall thereupon expire, but expiration shall not occur before December 31 of any year for which an annual fee has been paid.

D.  No licensing requirement or license fee shall be required, levied or collected by any municipal corporation of this state; provided that municipal corporations may require the payment of regulatory fees not in excess of Fifty Dollars ($50.00) per annum.

Amended by Laws 1988, c. 191, § 2, eff. Nov. 1, 1988.

§591507.  Revocation, suspension, reinstatement and surrender of license.

A.  The Administrator may, after notice and hearing, suspend or revoke any license if he finds that:

1.  The licensee has failed to pay any fee or charge properly imposed by the Administrator under the authority of this act;

2.  The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provision of this act or any regulation or order lawfully made pursuant to and within the authority of this act; or

3.  Any fact or condition exists which, if it had existed or had been known to exist at the time of the original application for a license, clearly would have justified the Administrator in refusing the license.

B.  The hearing shall be held upon twenty (20) days' notice in writing, setting forth the time and place thereof and a concise statement of the facts alleged to warrant suspension or revocation. At the conclusion of the hearing, the Administrator shall prepare a written order setting forth the effective date of any suspension or revocation accompanied by findings of fact and a copy thereof shall be forthwith delivered to the licensee.  Such order, findings and the evidence considered by the Administrator shall be filed with the public records of the Administrator.

C.  Any licensee may surrender any license by delivering it to the Administrator with written notice of its surrender, but such surrender shall not affect the licensee's civil or criminal liability for acts committed prior thereto.

D.  No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any customer.

E.  The Administrator may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked if no fact or condition then exists which clearly would have justified the Administrator in refusing originally to issue such license under this act.

F.  On application of any person and payment of the cost thereof, the Administrator shall furnish under his seal and signature a certificate of good standing or a certified copy of any license.

Laws 1972, c. 255, § 7. d

§591508.  Examination, investigations and access to records.

A.  At such times as the Administrator may deem necessary, the Administrator or his duly authorized representative may make an examination of the place of business of each licensee and may inquire into and examine the transactions, books, accounts, papers, correspondence and records of such licensee insofar as they pertain to the business regulated by Section 1501 et seq. of this title.  Such books, accounts, papers, correspondence, records and property taken, purchased or received shall also be open for inspection at any reasonable time to federal law enforcement officials and the chief of police, district attorney, sheriff or written designee of the law enforcement body in whose jurisdiction the pawnshop is located, without any need of judicial writ or other process.  In the course of an examination, the Administrator or his duly authorized representative or any authorized peace officer shall have free access to the office, place of business, files, safes and vaults of such licensee, and shall have the right to make copies of any books, accounts, papers, correspondence and records insofar as they pertain to the business regulated by Section 1501 et seq. of this title.  The Administrator or his duly authorized representative may, during the course of such examination, administer oaths and examine any person under oath upon any subject pertinent to any matter about which the Administrator is authorized or required by this act to consider, investigate or secure information.  Any licensee who fails or refuses to permit the Administrator or his duly authorized representative or any authorized peace officer to examine or make copies of such books or other relevant documents shall thereby be deemed in violation of this act and such failure or refusal shall constitute grounds for the suspension or revocation of such license.  The information obtained in the course of any examination or inspection shall be confidential, except in civil or administrative proceedings conducted by the Administrator, or criminal proceedings instituted by the state.  Each licensee shall pay to the Administrator an amount assessed by the Administrator to cover the direct or indirect cost of such examination, not to exceed Two Hundred Dollars ($200.00) in any calendar year.

B.  Whenever a peace officer has probable cause to believe that property in possession of a licensed pawnbroker is stolen or embezzled, the peace officer of the local law enforcement agency of the municipality or other political subdivision in which the pawnshop resides may place a written hold order on the property.  The initial term of the written hold order shall not exceed thirty (30) days.  However, the holding period may be extended in successive thirty (30) day increments upon written notification prior to the expiration of the initial holding period.  If the holding period has expired and has not been extended, the hold order shall be considered expired and no longer in effect, and title shall vest in the pawnbroker subject to any restrictions contained in the pawn contract.  The initial written hold order shall contain the following information:

1.  Signature of the pawnbroker or his designee;

2.  Name, title and identification number of the peace officer placing the hold order;

3.  Name and address of the agency to which the peace officer is attached and the offense number;

4.  Complete description of the property to be held, including model number, serial number and transaction number;

5.  Name of agency reporting the property to be stolen or embezzled;

6.  Mailing address of the pawnshop where the property is held;

7.  Expiration date of the holding period.

C.  While a hold order is in effect, the pawnbroker may consent to release, upon written receipt, the stolen or embezzled property to the custody of the local law enforcement agency to which the peace officer placing the hold order is attached.  The consent to release the stolen or embezzled property to the custody of law enforcement is not a waiver or release of the pawnbroker's property rights or interest in the property.  Otherwise, the pawnbroker shall not release or dispose of the property except pursuant to a court order or the expiration of the holding period including all extensions.  The district attorney's office shall notify the pawnbroker in writing in cases where criminal charges have been filed that the property may be needed as evidence.  The notice shall contain the case number, the style of the case, and a description of the property.  The pawnbroker shall hold such property until receiving notice of the disposition of the case from the district attorney's office.  The district attorney's office shall notify the pawnbroker in writing within fifteen (15) days of the disposition of the case.  Willful noncompliance of a pawnbroker to a written hold order shall be cause for the pawnbroker's license to either be suspended or revoked pursuant to paragraph 2 of subsection A of Section 1507 of this title.  A hold order may be released prior to the expiration of any thirty-day holding period by written release from the agency placing the initial hold order.

D.  For the purpose of discovering violations of this act or of securing information required hereunder, the Administrator or his duly authorized representative may investigate the books, accounts, papers, correspondence and records of any licensee or other person who the Administrator has reasonable cause to believe is violating any provision of this act whether or not such person shall claim to be within the authority or scope of this act.  For the purpose of this section, any person who advertises for, solicits or holds himself out as willing to make pawn transactions, shall be presumed to be a pawnbroker.

E.  Each licensee shall keep or make available in this state such books and records relating to pawn transactions made under this act as are necessary to enable the Administrator to determine whether the licensee is complying with this act.  Such books and records shall be consistent with accepted accounting practices.

F.  Each licensee shall preserve or make available such books and records in this state relating to each of its pawn transactions for four (4) years from the date of the transaction, or two (2) years from the date of the final entry made thereon, whichever is later.  Each licensee's system of records shall be accepted if it discloses such information as may be reasonably required under this act.  All agreements signed by customers shall be kept at an office in this state designated by the licensee, except when transferred under an agreement which gives the Administrator access thereto.  All credit sales made by a pawnbroker, other than those sales defined in paragraph 6 of Section 1502 of this title, as a pawn transaction, shall be made in accordance with and subject to the provisions of Title 14A of the Oklahoma Statutes.

G.  Each licensee shall, annually on or before the first day of May or other date thereafter fixed by the Administrator, file a report with the Administrator setting forth such relevant information as the Administrator may reasonably require concerning the business and operations during the preceding calendar year for each licensed place of business conducted by such licensee within the state.  Such report shall be made under oath and shall be in the form prescribed by the Administrator, who may make and publish annually a consolidated analysis and recapitulation of such reports, but the individual reports shall be held confidential.

H.  The Administrator may make regulations necessary for the enforcement of this act and consistent with all its provisions. Before making such a regulation relating to the licensees subject to this act, the Administrator shall give each licensee at least thirty (30) days' written notice of a public hearing, stating the time and place thereof and the terms or substance of the proposed regulation. At the hearing, any licensee or other person may be heard and may introduce evidence, data or arguments or place the same on file.  The Administrator, after consideration of all relevant matters presented, shall adopt and promulgate every regulation in written form, stating the date of adoption and date of promulgation.  Each such regulation shall be entered in a permanent record book which shall be public record and be kept in the Administrator's office.  A copy of every regulation shall be mailed to each licensee, and no such regulation shall become effective until the expiration of at least twenty (20) days after such mailing.  On the application of any person and payment of the cost thereof, the Administrator shall furnish such person a certified copy of such regulation.

I.  Except as otherwise expressly provided in this act the Administrative Procedures Act, Section 251 et seq. and 301 et seq. of Title 75 of the Oklahoma Statutes, applies to and governs all administrative actions and civil proceedings taken by the Administrator pursuant to this act.

Laws 1972, c. 255, § 8; Laws 1988, c. 191, § 3, eff. Nov. 1, 1988; Laws 1992, c. 280, § 3, eff. Sept. 1, 1992.

§591509.  Disclosure and advertising.

A.  General Disclosure Requirements.  1.  All disclosures required by this act shall be made in accordance with the regulations of the Administrator and, in addition, such disclosures as applicable:

a.  shall be made clearly and conspicuously;

b.  shall be in writing, a copy of which shall be delivered to the customer;

c.  may be supplemented by additional information or explanations supplied by the pawnbroker;

d.  need be made only to the extent applicable and only as to those items for which the pawnbroker makes a separate charge to the customer; and

e.  shall comply with this section although rendered inaccurate by any act, occurrence or agreement subsequent to the required disclosure.

2.  The disclosures required by this section shall be made before credit is extended, but may be made in the pawn transaction, refinancing or consolidation agreement, or other evidence of the pawn transaction agreement to be signed by the customer if set forth conspicuously therein, and need be made only to one customer if there is more than one.

3.  If any evidence of the pawn transaction agreement is signed by the customer, the pawnbroker shall give him a copy when the writing is signed.

4.  Except as provided with respect to civil liability for violations of disclosure provisions, written acknowledgment of receipt by a customer to whom a statement is required to be given pursuant to this section:

a.  in an action or proceeding by or against the original pawnbroker, creates a presumption that the statement was given; and

b.  in an action or proceeding by or against an assignee without knowledge to the contrary when he acquires the obligation, is conclusive proof of the delivery of the statement and, unless the violation is apparent on the face of the statement, of compliance with this act.

5.  Where the terms "finance charge" and "annual percentage rate" are required to be used, they shall be printed more conspicuously than other terminology required by this act.  All numerical amounts and percentages shall be stated in figures and shall be printed in not less than the equivalent of ten point type, .075inch computer type, or elite size typewritten numerals, or shall be legibly handwritten.

B.  Calculation of Rate to be Disclosed.  1.  If a pawnbroker is required to give to a customer a statement of the rate of the pawn finance charge, he shall state the rate in terms of an annual percentage rate calculated according to the actuarial method designated as "annual percentage rate" with respect to a pawn transaction, which is the quotient expressed as a percentage of the total pawn finance charge for the period to which it relates divided by the amount financed, multiplied by the number of these periods in a year.

2.  A statement of rate complies with this act if it does not vary from the accurately computed rate by more than one quarter of one percent (1/4 of 1%) for a pawn transaction.

C.  Overstatement.  The disclosure of an amount or percentage which is greater than the amount or percentage required to be disclosed under this act does not in itself constitute a violation of this act if the overstatement is not materially misleading and is not used to avoid meaningful disclosure.

D.  Specific Disclosure Provisions.  1.  The pawnbroker shall give the customer the following information:

a.  the name and address of the pawnbroker;

b.  the name and address of the customer and the customer's description or the distinctive number from customer's driver's license or military identification;

c.  the date of the transaction;

d.  the net amount paid to, receivable by, or paid or payable for the account of the customer, designated as "amount financed";

e.  the amount of the pawn finance charge, designated as "finance charge";

f.  the rate of the pawn finance charge as applied to the amount financed, in accordance with the provisions on calculation of rate in Section 9, subsection B, of this act designated as "annual percentage rate";

g.  the total amount which must be paid to redeem the pledged goods on the maturity date, designated as the "total of payments";

h.  an identification of the property to which any security interest held or to be retained or acquired relates, and shall include serial numbers if reasonably available;

i.  the maturity date of the pawn transaction; and

j.  a statement to the effect that the customer is not obligated to redeem the pledged goods, and that the pledged goods may be forfeited to the pawnbroker thirty (30) days after the specified maturity date, provided that the pledged goods may be redeemed by the customer within thirty (30) days following the maturity date of the pawn transaction by payment of the originally agreed redemption price and the payment of an additional pawn finance charge equal to onethirtieth (1/30) of the original monthly pawn finance charge for each day following the original maturity date including the day on which the pledged goods are finally redeemed.

E.  Consolidation.  If the parties to a pawn transaction or consumer credit sale agree to a consolidation, the pawnbroker shall give to the customer the information required with respect to pawn transaction provisions.  That portion of the pawn finance charge earned at the time of consolidation shall be no greater than onethirtieth (1/30) of the pawn finance charge for each elapsed day from the date of the transaction.  The amount with respect to the previous transaction or sale to be consolidated shall be separately stated and shall be added to the net amount paid to, receivable by, or paid or payable for the account of the customer in connection with the subsequent transaction.

F.  Advertising.  1.  No pawnbroker shall engage in this state in false or misleading advertising concerning the terms or conditions of credit with respect to a pawn transaction.

2.  Without limiting the generality of subsection 1 of this section an advertisement with respect to a pawn transaction made by the posting of a public sign, or by catalog, magazine, newspaper, radio, television or similar mass media, is misleading if:

a.  it states the rate of the pawn finance charge and the rate is not stated in the form required by the provisions on calculation of rate to be disclosed; or

b.  it states the dollar amounts of the pawn finance charge and does not also state the rate of any pawn finance charge.

3.  In this section a catalog or other multiplepage advertisement is considered a single advertisement if it clearly and conspicuously displays a credit terms table setting forth the information required by this section.

4.  This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

5.  Advertising which complies with the Federal Consumer Credit Protection Act does not violate subsection 2 of this section.

Laws 1972, c. 255, § 9.

§591510.  Pawn finance charge.

A.  Except as provided in subsection F of Section 1511 of this title, no pawnbroker may contract for, charge or receive any amount as a charge in connection with a pawn transaction other than a pawn finance charge, and no pawn finance charge calculated according to the actuarial method shall exceed an amount equal to twenty percent (20%) of the amount financed which does not exceed One Hundred Fifty Dollars ($150.00), financed for one (1) month; fifteen percent (15%) of that amount financed which is more than One Hundred Fifty Dollars ($150.00) but does not exceed Two Hundred Fifty Dollars ($250.00), financed for one (1) month; ten percent (10%) of that amount financed which is more than Two Hundred Fifty Dollars ($250.00) but does not exceed Five Hundred Dollars ($500.00), financed for one (1) month; and five percent (5%) of that amount financed which is more than Five Hundred Dollars ($500.00), but does not exceed One Thousand Dollars ($1,000.00), financed for one (1) month; three percent (3%) of that amount financed which is more than One Thousand Dollars ($1,000.00) but does not exceed Twentyfive Thousand Dollars ($25,000.00), financed for one (1) month.  Provided, however, a minimum pawn finance charge not to exceed One Dollar ($1.00) may be charged in lieu of the rates stated herein without regard to the amount financed.  In no case shall the amount financed exceed Twentyfive Thousand Dollars ($25,000.00).

B.  Refinancing of Pawn Transaction.  The maturity date of any pawn transaction may be changed to a subsequent date, one or more times, by agreement between the customer and the pawnbroker, evidenced by a writing as for a new transaction and all disclosures shall be made to the customer as in the case of a new pawn transaction in accordance with Section 1501 et seq. of this title, and in such case the pawnbroker may contract for and receive a pawn finance charge computed in accordance with this section as for a new transaction.

C.  Limitation on Charges.  Except as otherwise expressly provided for in this act, no pawnbroker may contract for or receive any amount as a charge in connection with a pawn transaction.

D.  Additional Pawn Finance Charges.  Pledged goods not redeemed by the customer on or before the date fixed as the maturity date for the transaction in the pawn agreement or disclosure statement delivered, shall be held by the pawnbroker for at least thirty (30) days following such date, and may be redeemed by the customer within such period by the payment of the originally agreed redemption price and the payment of an additional pawn finance charge equal to onethirtieth (1/30) of the original monthly pawn finance charge for each day following the original maturity date including the day on which the pledged goods are finally redeemed.

E.  Refunds.  The pawn finance charges authorized in this section shall be deemed to be earned at the time the pawn transaction is made and shall not be subject to refund, except as otherwise provided for in subsection E of Section 1509 of this title.

Added by Laws 1972, c. 255, § 10.  Amended by Laws 1988, c. 191, § 4, eff. Nov. 1, 1988; Laws 1993, c. 35, § 2, eff. Sept. 1, 1993.

§591511.  Limitation on agreements and practices.

A.  Multiple Agreements.  No pawnbroker shall separate or divide a pawn transaction into two or more transactions for the purpose or with the effect of obtaining a total pawn finance charge in excess of that authorized for an amount equal to the total of the amounts financed in the resulting transactions.

B.  Customer's Personal Liabilities Prohibited.  Even though a pawn transaction subject to Section 1501 et seq. of this title creates a debtorcreditor relationship, no pawnbroker shall make any agreement requiring the personal liability of a customer in connection with a pawn transaction, and no customer shall have an obligation to redeem pledged goods or make any payment on a pawn transaction.  The only recourse of a pawnbroker where the customer has pledged goods shall be to the pledged goods themselves, unless the pledged goods are found to be stolen, embezzled, mortgaged or otherwise pledged or encumbered.  Upon the customer being officially notified by a peace officer that the goods he pledged or sold to a pawnbroker were stolen or embezzled, the customer shall be liable to repay the pawnbroker the full amount the customer received from the pawn or buy transaction.  Any pledged goods not redeemed within thirty (30) days following the last fixed maturity date may thereafter, at the option of the pawnbroker, be forfeited and become the property of the pawnbroker.

C.  Prohibited Practices.  A pawnbroker shall not:

1.  Accept a pledge or purchase property from a person, male or female, under the age of eighteen (18) years;

2.  Accept any waiver, in writing or otherwise, of any right or protection accorded a customer under this act;

3.  Fail to exercise reasonable care to protect pledged goods from loss or damage;

4.  Fail to return pledged goods to a customer upon payment of the full amount due the pawnbroker on the pawn transaction, unless a hold order has been placed on the pledged goods by an authorized peace officer or the pledged goods are in the custody of law enforcement;

5.  Make any charge for insurance in connection with a pawn transaction, except as provided in subsection F of this section;

6.  Enter any pawn transaction which has a maturity date more than one (1) month after the date of the transaction; or

7.  Accept collateral or buy merchandise from a person unable to supply verification of identity by photo I.D. by either a stateissued identification card, driver's license or federal governmentissued identification card or by readable fingerprint of right or left index finger on the back of the pawn or buy transaction copy to be retained for the pawnbroker's record.

D.  Presumption.  Except as otherwise provided by this act, any person properly identifying himself as the original customer in the pawn transaction or as the assignee thereof, and presenting a pawn transaction agreement to the pawnbroker shall be presumed to be entitled to redeem the pledged goods described therein.

E.  Lost or Destroyed Transaction Agreement.  If the pawn transaction agreement is lost, destroyed or stolen, the customer may so notify the pawnbroker in writing, and receipt of such notice shall invalidate such pawn transaction agreement, if the pledged goods have not previously been redeemed.  Before delivering the pledged goods or issuing a new pawn transaction agreement, the pawnbroker may require the customer to make affidavit of the loss, destruction or theft of the agreement.

F.  Insurance.  1.  A pawnbroker may offer insurance to a customer at the time of the pawn transaction to provide coverage during the pawn contract period for the declared value of the items pawned.  The purchase of insurance shall be at the option of the customer.

2.  A pawnbroker may not offer insurance coverage unless the pawnbroker:

a. is licensed as a limited insurance representative for the purpose of providing insurance coverage for pawned merchandise, as required by Section 1424 of Title 36 of the Oklahoma Statutes,

b. has filed with the Administrator of the Department of Consumer Credit a copy of the insurance policy which shall have been issued by an insurer authorized by the Insurance Commissioner to transact insurance in this state, and

c. has posted a copy of the policy in a conspicuous place which is readily available to the customer.

Added by Laws 1972, c. 255, § 11.  Amended by Laws 1988, c. 191, § 5, eff. Nov. 1, 1988; Laws 1989, c. 217, § 1, eff. Nov. 1, 1989; Laws 1992, c. 280, § 4, eff. Sept. 1, 1992; Laws 1993, c. 35, § 3, eff. Sept. 1, 1993.

§59-1512.  Administration and enforcement.

A.  Rule Making Power.  The Administrator shall have the same authority to adopt, amend and repeal rules as is conferred upon him by paragraph (e) of subsection (1), and subsections (2) and (3) of Section 6104 of Title 14A of the Oklahoma Statutes, as applicable, and such rules shall have the same effect as provided in subsection (4) of Section 6104 thereunder.  In addition, the Administrator may adopt, amend and repeal such other rules as are necessary for the enforcement of the provisions of Section 1501 et seq. of this title and consistent with all its provisions.

B.  Administrative Enforcement.  Compliance with the provisions of this act may be enforced by the Administrator who may exercise, for such purpose, all the powers enumerated in Part 1 of Article 6, Title 14A of the Oklahoma Statutes, in the same manner as in relation to consumer credit transactions under that act, as well as those powers conferred in this act.

C.  Criminal Penalties.  1.  Any person who engages in the business of operating a pawn shop without first securing the license prescribed by this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not in excess of One Thousand Dollars ($1,000.00), by confinement in the county jail for not more than six (6) months or by both.

2.  Any person selling or pledging property to a pawnbroker who uses false or altered identification or a false declaration of ownership as related to the provisions of Section 1515 of this title shall be guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary not to exceed five (5) years or in the county jail not to exceed one (1) year, or by a fine not to exceed Five Hundred Dollars ($500.00), or by both such imprisonment and fine.

3.  Any person who fails to repay a pawnbroker the full amount received from a pawn or buy transaction after being officially notified by a peace officer that the goods he pledged or sold in that transaction were stolen or embezzled shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for a term not to exceed six (6) months, or a fine not to exceed Five Hundred Dollars ($500.00), or by both such fine and imprisonment.

D.  Private Enforcement.  1.  If any person engages in the business of operating a pawnshop without first securing the license prescribed by this act, or if any pawnbroker contracts for, charges or receives a pawn finance charge in excess of that authorized by this act, the pawn transaction shall be void and the customer is not obligated to pay either the amount financed or the pawn finance charge in connection with the transaction, and upon the customer's demand, the pawnbroker shall be obligated to return to the customer, as a refund, all amounts paid in connection with the transaction by the customer and the pledged goods delivered to the pawnbroker in connection with the pawn transaction or their value if the goods cannot be returned.  If a customer is entitled to a refund under this section and a pawnbroker liable to the customer refuses to make the refund within a reasonable time after demand, the customer shall have an action against the pawnbroker and in the case of a successful action to enforce such liability, the costs of the action together with attorney's fees as determined by the court shall be awarded to the customer.

2.  A pawnbroker who fails to disclose information to a customer entitled to the information under this act is liable to that person in an amount equal to the sum of:

a. twice the amount of the pawn finance charge in connection with the transaction, or One Hundred Dollars ($100.00), whichever is greater; and

b. in the case of a successful action to enforce the liability under paragraph 1 of this subsection, the costs of the action together with reasonable attorneys' fees as determined by the court.

Added by Laws 1972, c. 255, § 12.  Amended by Laws 1988, c. 191, § 6, eff. Nov. 1, 1988; Laws 1992, c. 280, § 5, eff. Sept. 1, 1992; Laws 1997, c. 133, § 512, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 373, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 512 from July 1, 1998, to July 1, 1999.

§591514.  Municipal regulation.

Municipalities may enact ordinances which are in compliance with but not more restrictive than the provisions of the Oklahoma Pawnshop Act, Section 1501 et seq. of Title 59 of the Oklahoma Statutes.  Any existing or future order, ordinance or regulation which conflicts with this provision shall be null and void.

Added by Laws 1988, c. 191, § 8, eff. Nov. 1, 1988.

§591515.  Copy or report of buy transaction or pawn transaction to be made available to local law enforcement officials  Items bought to be held for specified time  Written declaration of ownership required of seller or pledgor.

A.  Any pawnbroker shall make available a copy or report within three (3) days of any buy transaction to the local law enforcement agency of the municipality or other political subdivision in which the pawnshop is located; provided, merchandise bought on invoice from a manufacturer or wholesaler with an established place of business is exempt from this reporting requirement.  However, such invoice shall be shown upon request to the Administrator or his duly authorized representative or any authorized peace officer.  The copy or report shall include:

1.  The name and address of the pawnshop;

2.  The name, address, race, sex, weight, height, date of birth and either identification number of the seller as verified by either a stateissued identification card, driver's license or federal governmentissued identification card or by readable fingerprint of right or left index finger on the back of the pawn or buy transaction copy to be retained for the pawnbroker's record;

3.  The buy transaction number;

4.  The date and time of the transaction;

5.  The manufacturer of the item;

6.  A description of the item; and

7.  The serial number and model number where available and any other identifying markings.

B.  Items bought, except on invoice from a manufacturer or wholesaler with an established place of business, shall be held for ten (10) days before being disposed of or sold.

C.  Any pawnbroker shall make available a copy or report within three (3) days of any pawn transaction to the local law enforcement agency of the municipality or other political subdivision in which the pawnshop is located.  The copy or report shall include:

1.  The name and address of the pawnshop;

2.  The name, address, race, sex, weight, height, date of birth and either identification number of the person making the pawn transaction with the pawnshop as verified by either a stateissued identification card, driver's license or federal governmentissued identification card or by readable fingerprint of right or left index finger on the back of the pawn or buy transaction copy to be retained for the pawnbroker's record;

3.  The pawn transaction number;

4.  The date and time of the transaction;

5.  The manufacturer of the item;

6.  A description of the item; and

7.  The serial number and model number where available and any other identifying markings.

D.  The pawnbroker shall obtain a written declaration of ownership from the seller or pledgor on all buy and pawn transactions, except refinance pawn transactions or merchandise bought from a manufacturer or wholesaler with an established place of business.  The seller or pledgor shall be required to state how long he has owned the property described in the transaction.  The declaration of ownership shall appear on the bill of sale or pawn ticket, to be completed by the seller or the pledgor at the time of the transaction.

Added by Laws 1988, c. 191, § 10, eff. Nov. 1, 1988. Amended by Laws 1989, c. 217, § 2, eff. Nov. 1, 1989; Laws 1992, c. 280, § 6, eff. Sept. 1, 1992.

§591521.  Short title.

This act shall be known and may be cited as the "Precious Metal and Gem Dealer Licensing Act".

Laws 1981, c. 213, § 1, operative July 1, 1981.

§591522.  Definitions.

As used in this act:

1.  "Administrator" means the Administrator of the Department of Consumer Credit;

2.  "Dealer" means any person, partnership, sole proprietorship, corporation or association which, in the regular course of business, takes, receives, pays for or transfers used precious metals or gems excluding any supervised financial institution as defined by the Consumer Credit Code, pawnbrokers licensed pursuant to Section 1501 et seq. of this title, and jewelers whose principal business is the sale of items purchased directly from the original manufacturer, wholesaler or their authorized representative and who in the regular course of such business, accept tradein of items defined in this act as precious metals or gems, so long as the item or items to be traded are not greater in value than the item or items to be purchased.  For purposes of this exception, retail jewelers may not buy used precious metals or gems for cash consideration only;

3.  "Employee" means any person working for a dealer, whether or not the person is in the direct employment of the dealer or works full time or part time, who handles used precious metals or gems for the dealer.  Employee shall not mean a person employed by a bank, armored car company or other business entity acting in the sole capacity of baileeforhire relationship with a dealer;

4.  "Gem" means any precious or semiprecious stone or item containing a precious or semiprecious stone customarily used in jewelry or ornamentation;

5.  "Precious metal" means platinum, gold or silver, but shall not mean any ingot or bar manufactured by a commercial mint nor shall it mean any or all coins; and

6.  "Used" means previously sold or traded.

Amended by Laws 1982, c. 72, § 1; Laws 1988, c. 191, § 9, eff. Nov. 1, 1988.

§591523.  License required.

No person, unless exempt by this act, shall operate as a dealer or employee as defined in this act without first obtaining a license from the Administrator specifically authorizing the person to act in such capacity.

Laws 1981, c. 213, § 3, operative July 1, 1981.

§59-1524.  Application for license - Bond - Fingerprints and photograph - Agent for service of process.

A.  An application for a license pursuant to the provisions of the Precious Metal and Gem Dealer Licensing Act shall be under oath and state:

1.  If the applicant is an individual, the full name and place of residence of the applicant;

2.  If the applicant is a partnership, the full name and place of residence of each member of the partnership; and

3.  If the applicant is a corporation, the full name and place of residence of each officer or major stockholder of the corporation.

B.  The application shall state the location where the business is to be conducted and contain such additional relevant information as the Administrator may require.

C.  In addition to the application provided for in subsection A of this section, every applicant shall file with the Administrator a bond satisfactory to said Administrator and in the amount of Ten Thousand Dollars ($10,000.00) for each license sought, with a surety company qualified to do business in this state as surety.  The bond shall be furnished to the state for the use of the state and of any person or persons who may have a cause of action against the obligor of the bond pursuant to the provisions of the Precious Metal and Gem Dealer Licensing Act.  The bond shall be conditional that the obligor will comply with the provisions of the Precious Metal and Gem Dealer Licensing Act and all rules and regulations made pursuant to the Precious Metal and Gem Dealer Licensing Act, and will pay all amounts of money that may be due to the state or any individual from the obligor during the time such bond is in effect.

D.  Each applicant shall submit a full set of fingerprints and a photograph with each application for an original license.  The fingerprints may be used for a national criminal history record check as defined in Section 150.9 of Title 74 of the Oklahoma Statutes.

E.  Each licensee shall maintain on file with the Administrator a written appointment of a resident of this state as his agent for service of all judicial or other process or legal notice, unless the licensee has appointed such an agent pursuant to the provisions of another statute of this state.

Added by Laws 1981, c. 213, § 4, operative July 1, 1981.  Amended by Laws 1984, c. 95, § 1, operative July 1, 1984; Laws 2003, c. 204, § 6, eff. Nov. 1, 2003.

§591525.  Fees  Investigations  Grant or denial of license  Exemptions.

A.  Upon the filing of an application, bond and the payment of an annual license fee of Fifty Dollars ($50.00) and a onetime investigation fee of Fifty Dollars ($50.00) by a dealer, the Administrator shall conduct an investigation of the applicant prior to issuance of a dealer license.

B.  Upon the filing of an application and payment of a twentyfivedollar fee by an employee of a licensed dealer, the Administrator shall conduct an investigation of the applicant prior to issuance of an employee license.

C.  Upon renewal of a license for either a dealer or an employee, the Administrator may conduct an investigation at his discretion or at the request of a district attorney for any county in which the applicant has a permanent place of business.

D.  If the Administrator finds that the financial responsibility, experience and character of the dealer are such as to warrant belief that the business will be operated lawfully and fairly, within the purposes of this act, the dealer shall be issued a license.  Any person engaged as a dealer or employee on the operative date of this act shall have thirty (30) days from the operative date of this act to apply for a license.

E.  A separate license shall be required for each location, place or premises used by a dealer for the conducting of business pursuant to the provisions of this act and each license shall designate the location, place, or premises to which it applies.  The business of the dealer shall not be conducted in any place other than that designated by the license.  The license shall not be transferable.

F.  If the Administrator does not find facts sufficient to warrant issuance of a license, he shall notify the applicant.  If within thirty (30) days of such notification the applicant requests a hearing on the application, a hearing shall be held within sixty (60) days after the day of the request.  In the event of the denial of a license, the investigation fee shall be retained by the Administrator, but the annual license fee shall be returned to the applicant.

G.  The Administrator shall grant or deny an application for license within sixty (60) days from the day of filing or from the last day of a hearing as provided in subsection F of this section, unless the period is extended by written agreement between the applicant and the Administrator.

H.  The Administrator may issue more than one license to any one person upon compliance with the provisions of this act as to each license.  When a dealer wishes to move his business to another location, he shall give thirty (30) days' written notice to the Administrator, who shall amend the license accordingly.

I.  Licensed pawnbrokers shall not be subject to any of the fees provided for in this section.

Amended by Laws 1982, c. 72, § 2.

§591526.  Annual license renewal fee.

A.  Each year, every dealer, on or before each December 1, shall pay the Administrator Fifty Dollars ($50.00) for each license held by him as the annual fee for the succeeding calendar year.  If not renewed, expiration shall occur on December 31 of the year in which the annual fee has been paid.

B.  Each year, every employee, on or before December 1, shall pay the Administrator Twentyfive Dollars ($25.00) for the license held by him as the annual fee for the succeeding calendar year. If not renewed, expiration shall occur on December 31 of the year in which the annual fee has been paid.

Laws 1981, c. 213, § 6, operative July 1, 1981.

§591527.  Municipalities  Additional license requirements or fees prohibited  Ordinances.

No additional licensing requirement or license fee shall be required by any municipal corporation of this state.  This act shall not annul or supersede any existing municipal ordinances, nor prevent the enactment of such ordinances, unless such ordinances specifically conflict with the provisions of this act or regulations issued by the Administrator pursuant to the provisions of this act.

Laws 1981, c. 213, § 7, operative July 1, 1981.

§591528.  Denial, suspension or revocation of license  Hearing.

A.  The Administrator may, after notice and hearing, deny, suspend or revoke any license if it is found that:

1.  The applicant has been convicted of a felony or crime involving fraud, theft, receiving or possession of stolen property in the five (5) years preceding the submission of the application;

2.  The licensee has failed to pay any fee or charge properly imposed by the Administrator under the authority of this act;

3.  The licensee has violated any provision of this act or any regulation or order made pursuant to and within the authority of this act; or

4.  Any fact or condition exists which, if it had existed or had been known to exist at the time of the original application for a license, clearly would have justified the Administrator in refusing the license.

B.  The hearing for denial, suspension or revocation of a license shall be held upon twenty (20) days' notice in writing, setting forth the time and place thereof and a concise statement of the facts alleged to warrant the hearing. After the hearing, the Administrator shall prepare a written order setting forth the effective date of the order accompanied by findings of fact and a copy shall be delivered to the applicant or licensee.  Such order, findings and the evidence considered by the Administrator shall be maintained as a part of the permanent public records of the Administrator.

C.  Any licensee may surrender any license by delivering it to the Administrator with written notice of its surrender.  Such surrender shall not affect the civil or criminal liability of the licensee for acts committed prior to the surrender of the license.

D.  No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any customer.

Laws 1981, c. 213, § 8, operative July 1, 1981.

§59-1529.  Violations.

Willful violation of any of the provisions of this act shall be a misdemeanor upon first conviction punishable by not more than thirty (30) days in the county jail or by a fine not to exceed Five Hundred Dollars ($500.00) or both.  Subsequent convictions of a willful violation of this act shall be a felony punishable by not more than three (3) years in the State Penitentiary.

Added by Laws 1981, c. 213, § 9, operative July 1, 1981.  Amended by Laws 1997, c. 133, § 513, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 374, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 513 from July 1, 1998, to July 1, 1999.

§591530.  Records.

A.  Every dealer shall keep a permanently bound book, not looseleaf, with pagesnumbered in sequence, in which there shall be legibly written at the time of any transaction with any person involving the purchasing of any used item made, or containing in whole or in part, any precious metal, or gem, the following information:

1.  An account and description of the item purchased, including, if applicable, the manufacturer's name, the model, the model number, the serial number and any engraved marking;

2.  The amount of money involved in the transaction;

3.  The date;

4.  The name, address and driver's license number of the person involved in the transaction with the dealer; if the person has no driver's license, then the date of birth and general physical description, including hair color and approximate height and weight of that person; and

5.  The signature of the seller.

B.  The book required by this section shall be a permanent record to be kept available for inspection at all times on the premises of the business of the licensed dealer.  Such book shall be made available during regular business hours for inspection by any law enforcement officer authorized by a law enforcement agency to inspect such book.  Every entry in such book shall be made in ink and shall not in any manner be obliterated or erased.

C.  No dealer shall be required to furnish the description of any new property purchased from manufacturers or wholesale dealers at an established place of business or of any goods purchased from any bankrupt stock.  Such goods shall be accompanied by a bill of sale or other evidence of open and legitimate purchase.  The bill of sale shall also be available for inspection during regular business hours.

D.  No dealer shall be required to furnish a description of property purchased from another licensed dealer or to meet the holding period provided for in Section 11 of this act if that dealer has met the requirements provided for in subsection A of this section and Section 11 of this act upon the initial purchase of the property, provided, that each shall record the license number of the other dealer and the amount of the transaction.

Laws 1981, c. 213, § 10, operative July 1, 1981.

§591531.  Certain goods to be kept by dealer  Time period  Procedure.

A.  Every dealer must keep at the business location designated in the license application, all used articles made, in whole or in part, of precious metals or gems, for inspection by any law enforcement officer at reasonable times for a period of ten (10) days or until the articles have been released by written authorization of any law enforcement officer authorized by the law enforcement agency or its designee, except as provided for in subsection C of Section 5 of this act.  During this period, the appearance of such articles shall not be altered in any way.  A dealer is not prohibited from selling or arranging to sell such articles during the tenday period as long as such articles remain in his possesion as required by this section.

B.  A dealer may also designate an additional location for storage of items required to be held under the provisions of this act.  This location shall be either a vault or a bank.  The address of the designated additional location shall be filed with the Administrator.  The Administrator shall release the designated location only to law enforcement agencies.  The designated additional location shall be available for inspection by any law enforcement officer of this state authorized by the law enforcement agency to inspect the same.

Laws 1981, c. 213, § 11, operative July 1, 1981.

§591532.  Reports of theft of precious metal.

Upon receiving a reported theft of precious metals, all law enforcement agencies shall transmit such reports to the Oklahoma State Bureau of Investigation.  The reporting law enforcement agencies shall include any municipality, city, or town or county law enforcement agencies.

Laws 1981, c. 213, § 12, operative July 1, 1981.

§59-1601.  Short title.

Chapter 39 of this title shall be known and may be cited as the "Speech-Language Pathology and Audiology Licensing Act".

Added by Laws 1973, c. 203, § 1, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 1, eff. July 1, 1998.

§59-1602.  Purpose.

It is hereby declared to be a policy of this state that, in order to safeguard the public health, safety and welfare, and to protect the public from being misled by incompetent, unscrupulous and unqualified persons, it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public.

Added by Laws 1973, c. 203, § 2, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 2, eff. July 1, 1998.

§59-1603.  Definitions.

A.  As used in the Speech-Language Pathology and Audiology Licensing Act:

1.  "Board" means the Board of Examiners for Speech-Language Pathology and Audiology;

2.  "Person" means any individual, partnership, organization or corporation, except that only individuals may be licensed under the Speech-Language Pathology and Audiology Licensing Act;

3.  "Licensed speech-language pathologist" or "licensed audiologist" means an individual to whom a license has been issued pursuant to the provisions of the Speech-Language Pathology and Audiology Licensing Act, which license has not expired or has not been suspended or revoked;

4.  "Speech-language pathologist" means any person who evaluates, examines, counsels or provides rehabilitative services for persons who have or are suspected of having a speech, voice and/or language disorder, and who meets the qualifications set forth in Section 1605 of this title.  A speech-language pathologist is permitted to perform such basic audiometric tests and hearing therapy procedures as are consistent with such training;

5.  "Speech, voice or language disorders" include, but are not limited to, any and all conditions that impede the normal process of human vocal communication;

6.  "Practice of speech-language pathology" means the rendering or offering to render to any person or the public any speech, voice or language evaluation, examination, counseling or rehabilitation of or for persons who have or are suspected of having a speech, voice and/or language disorder, and/or representing oneself to be a speech-language pathologist;

7.  "Audiologist" means any person who evaluates, examines, counsels or provides rehabilitative services for persons who have or are suspected of having a hearing disorder, and who meets the qualifications set forth in Section 1605 of this title.  An audiologist also may provide consultation regarding noise control and hearing conservation, may conduct tests of vestibular function, may prepare ear impressions, and may provide evaluations of environment or equipment, including calibration, used in testing auditory functioning;

8.  "Hearing disorders" include, but are not limited to, any or all conditions of decreased or impaired auditory function;

9.  "Practice of audiology" means the rendering, or offering to render, to any person or the public, the evaluation, examination, counseling or rehabilitation of or for persons who have or are suspected of having a hearing disorder, and/or representing oneself to be an audiologist; and

10.  "Hearing screening" means one or more procedures used to identify individuals who may have a hearing loss.  Measurements of auditory thresholds are not included in hearing screening programs.

B.  A person represents himself or herself to be a speech-language pathologist when such person holds himself or herself out to the public by any title or description of services incorporating the words "speech-language pathology", "speech-language pathologist", "speech pathology", "speech pathologist", "speech therapy", "speech therapist", "speech correction", "speech correctionist", "language therapy", "language therapist", "voice pathology", "voice pathologist", "voice therapy", "voice therapist", "logopedics", "logopedist", "communicology", "communicologist", "aphasiologist", "phoniatrist", "speech clinician", "speech clinic", "speech center" or any similar or related term or terms.

C.  A person represents himself or herself to be an audiologist when such person holds himself or herself out to the public by any title or description of services incorporating the terms "audiology", "audiologist", "audiometry", "audiometrist", "hearing therapy", "hearing therapist", "hearing conservation", "hearing conservationist", "hearing clinician", "hearing clinic", "hearing center", "audiological", "audiometrics", or any similar or related term or terms.

D.  The provision of speech-language pathology or audiology services in this state through telephonic, electronic or other means, regardless of the location of the speech-language pathologist shall constitute the practice of speech-language pathology and/or audiology and shall require licensure in this state.

Added by Laws 1973, c. 203, § 3, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 3, eff. July 1, 1998; Laws 2004, c. 280, § 1, eff. July 1, 2004.

§59-1604.  License required - Exceptions and exemptions.

A.  Except as otherwise provided by this section, no person shall practice speech-language pathology or audiology unless such person is licensed pursuant to the Speech-Language Pathology and Audiology Licensing Act.

B.  The Speech-Language Pathology and Audiology Licensing Act shall not be construed to prevent:

1.  A person licensed under any other law of this state from engaging in the profession or occupation for which such person is licensed, provided such person does not represent himself or herself to be a speech-language pathologist or audiologist;

2.  An employee of the federal government, state, county or municipal government, or an agency or political subdivision thereof, from engaging in such employee's duties of employment;

3.  The hearing testing or any other act conducted by licensed physicians within the scope of their licensed profession or by persons conducting hearing tests or other acts under the direct supervision of the physician;

4.  The activities and services of a hearing-aid dealer or fitter so long as the activities and services of such dealer or fitter are limited to the selection, adaptation, distribution or sale of hearing aids, and the testing, instruction, and counseling pertaining thereto, as long as such hearing-aid dealer or fitter does not represent himself or herself to be an audiologist;

5.  A teacher of the deaf and hard of hearing, certified by the Oklahoma State Department of Education, or certified nationally by the Council on Education of the Deaf, from engaging in the profession for which such teacher is trained.  The services of a teacher of the deaf and hard-of-hearing shall be directed solely to those persons having or suspected of having a hearing disorder;

6.  Any person not a resident of this state and who has not established offices in this state, from engaging in the practice of speech-language pathology or audiology in this state for a period that, in the aggregate, does not exceed seven (7) days in any calendar year, if such a person's education and experience is the substantial equivalent to that of a licensed speech-language pathologist or audiologist as described in Section 1605 of this title; and

7.  The activities of hearing screening programs which are conducted by employees or trained volunteers who are providing these services under the auspices of public or private charitable agencies.

C.  Notwithstanding any other provision of this section, a person licensed in this state to perform speech pathology or audiology services is hereby designated to be a practitioner of the healing art for purposes of making a referral for speech pathology or audiology services pursuant to the provisions of the Individuals with Disabilities Education Act, Public Law 105-17, as amended, and Section 504 of the Rehabilitation Act of 1973.

Added by Laws 1973, c. 203, § 4, emerg. eff. May 17, 1973.  Amended by Laws 1982, c. 56, § 1, operative Oct. 1, 1982; Laws 1998, c. 202, § 4, eff. July 1, 1998; Laws 2004, c. 543, § 8, eff. July 1, 2004.

§59-1605.  Qualifications for licensure.

A.  To be eligible for licensure by the Board of Examiners for Speech-Language Pathology and Audiology as a speech-language pathologist, the applicant must:

1.  Hold not less than a master's degree, or the equivalent, with a major emphasis in speech-language pathology or audiology from a regionally accredited academic institution offering a graduate program in speech-language pathology or audiology that meets or exceeds prevailing national standards;

2.  Submit evidence of completion of supervised clinical practicum experience that meets or exceeds prevailing national standards from a regionally accredited educational institution or its cooperating programs, the content of which shall be approved by the Board and delineated in the rules;

3.  Submit evidence of completion of supervised postgraduate professional experience as approved by the Board and described in the rules;

4.  Pass examinations approved by the Board, whether or not administered by the Board; application for examination for a license or for a license without examination shall be upon forms prescribed by the Board; the Board may require that the application be verified; the license fee, which shall include an examination fee of not to exceed Twenty-five Dollars ($25.00), shall accompany the application; the cost of examinations administered by the Board shall be included in the examination fee; the Board shall determine the subject and scope of the examinations, and shall provide for examinations to qualified applicants at least twice a year; an applicant who fails the examination may be reexamined at a subsequent examination upon payment of another examination fee.  Only the Board has the power to determine whether an applicant's examination has been passed or failed;

5.  Attest to their status as either a United States citizen, a United States noncitizen national or a qualified alien;

6.  Have not committed any acts described in Section 1619 of this title for which disciplinary action may be justified; and

7.  Be of good moral character.

B.  To be eligible for initial licensure by the Board as an audiologist, the applicant must:

1.  Through December 31, 2006, hold not less than a master's degree, or the equivalent, with major emphasis in audiology from a regionally accredited academic institution offering a graduate or postbaccalaureate professional degree program in audiology that meets or exceeds prevailing national standards.  After December 31, 2006, each audiology applicant shall hold not less than a postbaccalaureate residential or a post-master's distance education professional Doctor of Audiology degree (Au.D.), a Doctor of Philosophy degree (Ph.D.) with emphasis in audiology, or its equivalent as determined by the Board, from a regionally accredited academic institution;

2.  Through December 31, 2006, submit evidence of completion of supervised clinical practicum experience that meets or exceeds prevailing national standards from a regionally accredited educational institution or its cooperating programs, the content of which shall be approved by the Board and delineated in the rules.  After December 31, 2006, applicants applying with a residential Doctor of Audiology professional degree (Au.D) must demonstrate preparation that includes three years of didactic coursework and clinical education equivalent to a twelve-month, full-time clinical rotation or externship;

3.  Through December 31, 2006, submit evidence of completion of supervised postgraduate professional experience, as approved by the Board and described in the rules.  After December 31, 2006, applicants will be required to present to the Board only a copy of the Doctor of Audiology diploma along with a transcript demonstrating clinical experience equivalent to a twelve-month, full-time clinical rotation or externship, a copy of the Doctor of Philosophy diploma with an emphasis in audiology and a transcript reflecting a twelve-month, full-time clinical rotation or externship, or the equivalent as determined by the Board, from an accredited academic institution in order to demonstrate completion of the clinical rotation or externship requirement;

4.  Pass examinations approved by the Board, whether or not administered by the Board; application for examination for a license or for a license without examination shall be upon forms prescribed by the Board; the Board may require that the application be verified; the license fee, which shall include an examination fee not to exceed Twenty-five Dollars ($25.00), shall accompany the application; the cost of examinations administered by the Board shall be included in the examination fee; the Board shall determine the subject and scope of the examinations and shall provide for examinations to qualified applicants at least twice a year; an  applicant who fails the examination may be reexamined at a subsequent examination upon payment of another examination fee.  Only the Board has the power to determine whether an applicant's examination has been passed or failed;

5.  Attest to their status as either a United States citizen, a United States noncitizen national or a qualified alien;

6.  Have not committed any acts described in Section 1619 of this title for which disciplinary action may be justified; and

7.  Be of good moral character.

C.  To be eligible for licensure by the Board as an intern, the applicant must be in the process of fulfilling the supervised clinical experience required in paragraph 2 of subsection A of this section, or be a student, intern or resident in speech-language pathology or audiology, pursuing a course of study at an accredited university or college, or working in a training center recognized by the applicant's accredited university or college, if these activities and services constitute a part of the applicant's supervised course of study, and if such person is designated by such title as "speech-language pathology intern", "speech-language pathology trainee", "audiology intern", "audiology trainee" or other such title clearly indicating the training status appropriate to the applicant's level of training.

D.  To be eligible for licensure by the Board as a speech-language pathology or audiology assistant, the applicant must be assisting in the practice of speech-language pathology or audiology while in the employ of and under the supervision of a licensed speech-language pathologist or audiologist, subject to the rules of the Board.  The licensed speech-language pathologist or audiologist is legally and ethically responsible for the professional activities of such employees.

E.  To be eligible for licensure by the Board as a speech-language pathology or audiology temporary license holder, the applicant must meet all the requirements specified in subsection A of this section.  A temporary license will be issued following a credentials review, such temporary license being valid until the next regularly held Board meeting.

Added by Laws 1973, c. 203, § 5, emerg. eff. May 17, 1973.  Amended by Laws 1982, c. 56, § 2, operative Oct. 1, 1982; Laws 1994, c. 197, § 1, eff. July 1, 1994; Laws 1998, c. 202, § 5, eff. July 1, 1998; Laws 2004, c. 280, § 2, eff. July 1, 2004.

§59-1606.  Waiver of examination requirement.

A.  The Board of Examiners for Speech-Language Pathology and Audiology shall waive the examination and grant a license to applicants who present proof of current licensure in a state or country whose requirements for licensure are substantially equivalent to those of the Speech-Language Pathology and Audiology Licensing Act.

B.  The Board shall waive the examination and grant a license to those who hold the Certificate of Clinical Competence of the American Speech and Hearing Association or its current equivalent in the area for which they are applying for licensure, provided the requirements for such certification are equivalent to or greater than those for licensure.

Added by Laws 1973, c. 203, § 6, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 6, eff. July 1, 1998; Laws 2004, c. 280, § 3, eff. July 1, 2004.

§59-1607.  Board of Examiners for Speech Pathology and Audiology - Re-creation - Membership - Oath - Expenses.

A.  There is hereby re-created, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, the Board of Examiners for Speech-Language Pathology and Audiology whose duty it is to administer the provisions of the Speech-Language Pathology and Audiology Licensing Act.  The members of the Board shall be residents of this state and shall be appointed by the Governor with the advice and consent of the Senate.  The Board shall be composed of five (5) members consisting of three licensed speech-language pathologists or audiologists, provided that at least one of the three shall be a licensed speech-language pathologist and at least one a licensed audiologist; one otolaryngologist who is certified by the American Board of Otolaryngology and one lay member.

B.  The members of the original Board shall serve the following terms:  one member for one (1) year, two members for two (2) years, and two members for three (3) years.  Thereafter, at the expiration of the term, or termination of the member's service for any reason, the Governor shall appoint each successor for a term of three (3) years, or for the remainder of an unexpired term.  The successor for any of the three speech-language pathologists or audiologists will be selected from a list of five licensed speech-language pathologists or audiologists, furnished by the Oklahoma Speech-Language-Hearing Association.  The re-creation of the Board shall not affect the staggered terms of office for Board members established with the original Board.

C.  Before entering upon the duties of the member's office, each member of the Board shall take the Constitutional oath of office and file it with the Secretary of State.

D.  Board members may be reappointed to serve one additional three-year term.  Three (3) years after the termination of a previous appointment to the Board, a member may be reappointed for one additional three-year term.

E.  Board members shall be reimbursed for travel expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.

Added by Laws 1973, c. 203, § 7, emerg. eff. May 17, 1973.  Amended by Laws 1982, c. 56, § 3, operative Oct. 1, 1982; Laws 1988, c. 225, § 16; Laws 1994, c. 197, § 2, eff. July 1, 1994; Laws 1998, c. 202, § 7, eff. July 1, 1998; Laws 2000, c. 88, § 1; Laws 2004, c. 280, § 4, eff. July 1, 2004.

§59-1608.  Removal of Board members.

The Governor may remove any member of the Board of Examiners for Speech-Language Pathology and Audiology for misconduct, incompetence or neglect of duty, after giving the member a written statement of charges, and opportunity for a hearing.

Added by Laws 1973, c. 203, § 8, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 8, eff. July 1, 1998; Laws 2004, c. 280, § 5, eff. July 1, 2004.

§59-1609.  Meetings - Quorum - Executive secretary - Employees - Space.

A.  The Board of Examiners for Speech-Language Pathology and Audiology shall hold a regular annual meeting at its last meeting of the fiscal year at which it shall elect from its membership a chairman, a vice-chairman, and a secretary.  Other regular meetings shall be held at such times as the rules of the Board may provide.  Special meetings may be held at such times as may be deemed necessary or advisable by a majority of the Board members.  At least one (1) week's notice of all meetings shall be given in a manner prescribed by the rules of the Board.

B.  All meetings of the Board shall be open and public except that the Board may hold a closed executive session:

1.  To prepare, approve, grade or administer examinations; and

2.  Upon request of an applicant who fails an examination to prepare a response indicating the cause of the applicant's failure.

C.  Three members of the Board shall constitute a quorum.

D.  An executive secretary shall be appointed by the Board, and shall hold office at the pleasure of the Board.  The Board may employ such other persons and may rent or purchase such space and equipment as it deems necessary or desirable to carry out the provisions of this act.

Added by Laws 1973, c. 203, § 9, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 9, eff. July 1, 1998.

§59-1610.  Powers and duties of Board.

A.  The Board of Examiners for Speech-Language Pathology and Audiology, in addition to the other powers and duties prescribed by the Speech-Language Pathology and Audiology Licensing Act, shall have the power and duty to:

1.  Regulate the practice of speech-language pathology and audiology in this state;

2.  Examine the applicants and issue the appropriate licenses pursuant to the provisions of the Speech-Language Pathology and Audiology Licensing Act to applicants qualified in the practice of speech-language pathology and audiology;

3.  Continue in effect, suspend, revoke, modify or deny, pursuant to the provisions of the Speech-Language Pathology and Audiology Licensing Act and such conditions as the Board may prescribe, licenses for the practice of speech-language pathology and audiology in this state;

4.  Investigate complaints and hold hearings pursuant to the provisions of the Speech-Language Pathology and Audiology Licensing Act and the Administrative Procedures Act;

5.  Initiate prosecutions against licensees in violation of the provisions of the Speech-Language Pathology and Audiology Licensing Act;

6.  Reprimand or place on probation, or both, any holder of a license pursuant to the provisions of the Speech-Language Pathology and Audiology Licensing Act;

7.  Adopt and promulgate standards of conduct for speech-language pathologists and audiologists consistent with accepted national standards;

8.  Develop and promulgate rules necessary to effectuate the provisions of the Speech-Language Pathology and Audiology Licensing Act;

9.  Enforce rules promulgated pursuant to the provisions of the Speech-Language Pathology and Audiology Licensing Act;

10.  Communicate disciplinary actions to relevant state and federal authorities, to other state speech-language pathology and audiology licensing authorities requesting such information, and to other state and national professional associations requesting such information; and

11.  Exercise all incidental powers and duties which are necessary and proper to effectuate the provisions of the Speech-Language Pathology and Audiology Licensing Act.

B.  The conferral or enumeration of specific powers elsewhere in the Speech-Language Pathology and Audiology Licensing Act shall not be construed as a limitation of the general functions conferred by this section.

C.  No member of the Board shall be liable for civil action for any act performed in good faith in the performance of the member's duties as prescribed by law.

Added by Laws 1973, c. 203, § 10, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 10, eff. July 1, 1998.

§59-1611.  Code of ethics.

A.  The Board of Examiners for Speech-Language Pathology and Audiology shall publish a code of ethics.  The code shall take into account the professional character of speech-language and hearing services, and shall be designed to protect the interests of the client and the public.

B.  In developing and revising the code of ethics, the Board shall hold hearings where interested persons may be heard on the subject.  In addition, the Board will take into account the ethical standards promulgated by the American Speech-Language-Hearing Association.

Added by Laws 1973, c. 203, § 11, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 11, eff. July 1, 1998; Laws 2004, c. 280, § 6, eff. July 1, 2004.

§59-1612.  Seal - Official records as prima facie evidence.

The Board of Examiners for Speech-Language Pathology and Audiology shall adopt a seal by which it shall authenticate the Board's proceedings.  Copies of the proceedings, records and acts of the Board, and certificates purporting to relate the facts concerning such proceedings, records and acts, signed by the executive secretary and authenticated by said seal, shall be prima facie evidence in all courts of this state.

Added by Laws 1973, c. 203, § 12, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 12, eff. July 1, 1998.

§59-1613.  Rules.

In addition to the powers and duties granted to the Board of Examiners for Speech-Language Pathology and Audiology by other provisions of the Speech-Language Pathology and Audiology Licensing Act, the Board shall promulgate rules, not inconsistent with the Constitution and laws of this state, that are reasonably necessary to the conduct of its duties and proceedings.

Added by Laws 1973, c. 203, § 13, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 13, eff. July 1, 1998.

§59-1614.  Speech-Language Pathology and Audiology Licensing Fund.

A.  The executive secretary of the Board of Examiners for Speech-Language Pathology and Audiology shall receive and account for all monies derived from the Speech-Language Pathology and Audiology Licensing Act.  The executive secretary of the Board shall pay these monies monthly to the State Treasurer who shall keep them in a separate fund to be known as the "Speech-Language Pathology and Audiology Licensing Fund".

B.  All monies received in the fund are hereby appropriated to the Board.  Monies may be paid out of the fund upon proper voucher approved by the chair of the Board, and attested by the executive secretary of the Board.

C.  All monies in the Speech-Language Pathology and Audiology Licensing Fund at the end of each fiscal year, being the unexpended balance of such fund, shall be carried forward and placed to the credit of the fund for the succeeding fiscal year.

D.  Only the Board shall make expenditures from the fund for any purpose that is reasonably necessary to carry out the provisions of the Speech-Language Pathology and Audiology Licensing Act.

E.  No money shall ever be paid from the General Revenue Fund for the administration of the Speech-Language Pathology and Audiology Licensing Act.

F.  Any expenses or liabilities incurred by the Board shall not constitute a charge on any state funds other than the Speech-Language Pathology and Audiology Licensing Fund.

Added by Laws 1973, c. 203, § 14, emerg. eff. May 17, 1973.  Amended by Laws 1980, c. 159, § 16, emerg. eff. April 2, 1980; Laws 1998, c. 202, § 14, eff. July 1, 1998; Laws 2004, c. 280, § 7, eff. July 1, 2004.

§59-1615.  Repealed by Laws 1998, c. 202, § 24, eff. July 1, 1998.

§59-1615.1.  Fees.

A.  All licensing fees, renewal fees, and replacement fees shall be amounts fixed by the Board of Examiners for Speech-Language Pathology and Audiology.  The Board shall fix the amount of the fees so that the total fees collected will be sufficient to meet the expenses of administering the provisions of the Speech-Language Pathology and Audiology Licensing Act, and so there are no unnecessary surpluses in the Speech-Language Pathology and Audiology Licensing Fund.

B.  The Board shall not fix a license fee at an amount in excess of One Hundred Dollars ($100.00), a renewal fee at an amount in excess of One Hundred Dollars ($100.00), or a fee for the issuance of a license to replace a license which was lost, destroyed, mutilated, or revoked at an amount in excess of Twenty-five Dollars ($25.00).  The fees shall accompany the respective application.

Added by Laws 1998, c. 202, § 15, eff. July 1, 1998.

§59-1616.  License certificates - Renewals - Inactive status.

A.  The Board of Examiners for Speech-Language Pathology and Audiology shall issue a license certificate to each person whom it registers as a speech-language pathologist and/or audiologist.  Licensure shall be granted in either speech-language pathology or audiology independently.  Qualified applicants may be independently licensed in both.  The certificate shall show the full legal name of the licensee and shall bear a serial number.  The serial number is exclusive and not transferable.  The certificate shall be signed by the chair and executive secretary of the Board under the seal of the Board.

B.  Licenses for independent practitioners expire on the 31st day of December following their issuance or renewal, and are invalid thereafter unless renewed.  The Board shall notify every person licensed pursuant to the Speech-Language Pathology and Audiology Licensing Act of the date of expiration and the amount of the renewal fee.  This notice shall be mailed at least one (1) month before the expiration of the license.  Renewal may be made at any time during the months of November or December upon application therefore, and by payment of the renewal fee.  Failure on the part of any licensed person to pay such person's renewal fee before the first day in January does not deprive the person of the person's right to renew the person's license, but the fee to be paid for renewal after December shall be increased by fifty percent (50%) for each month or fraction thereof that the payment is delayed, up to a maximum of three times the current renewal fee.

C.  A licensed speech-language pathologist or audiologist may place such person's license on inactive status if, prior to expiration of the person's license, the person makes written application to the Board for such status and pays a fee of Twenty-five Dollars ($25.00).  Thereafter, the person may renew such person's license upon payment of a renewal fee equal to one and one-half (1 1/2) times the then current license fee.  During the period of time the person's license is in an inactive status, the person shall not engage in the practice of speech-language pathology or audiology in the State of Oklahoma.

Added by Laws 1973, c. 203, § 16, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 16, eff. July 1, 1998; Laws 2004, c. 280, § 8, eff. July 1, 2004.

§59-1616.1.  Continuing education programs.

The Board of Examiners for Speech-Language Pathology and Audiology is hereby authorized to establish requirements of continuing education as a condition for the renewal of licensure of speech-language pathologists and audiologists.  The Board may assess a reasonable fee to be paid by entities sponsoring continuing education programs.  Rules concerning accreditation of continuing education programs and other educational experience, and the assignment of credit for participation therein must be promulgated by the Board at least one (1) year prior to implementation of continuing education.

Added by Laws 1998, c. 202, § 17, eff. July 1, 1998.

§59-1617.  List of licensees - Publication - Distribution.

The Board of Examiners for Speech-Language Pathology and Audiology shall publish a list of all licensed speech-language pathologists and licensed audiologists, including the name and business address of each licensed person, the area in which the person is licensed, and such other information as the Board deems appropriate.  This list will be published on the web site for the Board of Examiners for Speech-Language Pathology and Audiology in printable format and updated quarterly.  A copy of the list will be placed on file with the Secretary of State annually.  Copies will be furnished to licensees and the public upon request.

Added by Laws 1973, c. 203, § 17, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 18, eff. July 1, 1998; Laws 2004, c. 280, § 9, eff. July 1, 2004.

§59-1618.  Fees as exclusive.

The fees promulgated by the Board of Examiners for Speech-Language Pathology and Audiology shall be exclusive and no municipality shall have the right to require any person licensed under the provisions of the Speech-Language Pathology and Audiology Licensing Act to furnish any bond, pass any examination or pay any license fee or occupational tax.

Added by Laws 1973, c. 203, § 18, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 19, eff. July 1, 1998.

§59-1619.  Disciplinary actions - Grounds - Notice and hearing - Appeal - Restoration.

A.  The Board of Examiners for Speech-Language Pathology and Audiology may impose separately, or in combination, any of the following disciplinary actions on a licensee after formal disciplinary action as provided in the Speech-Language Pathology and Audiology Licensing Act:  suspend or revoke a license, issue a letter of reprimand, impose probationary conditions, impose an administrative fine not to exceed Ten Thousand Dollars ($10,000.00), and assess reasonable costs.  Disciplinary actions may be taken by the Board upon proof that the licensee:

1.  Has been guilty of fraud or deceit in connection with the person's services rendered as a speech-language pathologist and/or audiologist;

2.  Has aided or abetted a person who is not a licensed speech-language pathologist and/or audiologist and who is not an employee of and under the supervision of a licensed speech-language pathologist or audiologist and subject to the rules of the Board, in illegally engaging in the practice of speech-language pathology or audiology within this state;

3.  Has been guilty of unprofessional conduct as defined by the rules established by the Board or has violated the code of ethics made and published by the Board;

4.  Has used fraud or deception in applying for a license or in passing an examination provided for in the Speech-Language Pathology and Audiology Licensing Act;

5.  Has been grossly negligent in the practice of the person's profession;

6.  Has willfully violated any of the provisions of the Speech-Language Pathology and Audiology Licensing Act or any rules promulgated pursuant thereto;

7.  Has violated federal, state or local laws relating to the profession.  A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence of conviction; or

8.  Has been convicted or has pled guilty or nolo contendere to a felony or to a crime involving moral turpitude, whether or not any appeal or other proceeding is pending to have the conviction or plea set aside.  A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence of conviction.

B.  1.  No disciplinary action shall be imposed until after a hearing before the Board.  A notice of at least thirty (30) days shall be served, either personally or by certified mail, to the licensee charged, stating the time and place of the hearing, and setting forth the ground or grounds constituting the charges against the licensee.  The licensee shall be entitled to be heard in such person's defense either in person or by counsel, and may produce testimony and may testify in the person's own behalf.

2.  A record of such hearing shall be taken and preserved.

3.  The hearing may be adjourned from time to time.  If, after due receipt of notice of a hearing, the licensee shall be unable to appear for good cause shown, then a continuance shall be granted by the Board.  The time allowed shall be at the discretion of the Board, but in no instance shall it be less than two (2) weeks from the originally scheduled date of the hearing.

4.  If a licensee pleads guilty, or if upon hearing the charges, a majority of the Board finds them to be true, the Board shall impose its disciplinary action against the licensee.  The Board shall record its findings and order in writing.

C.  1.  The Board, through its chairman or vice-chairman, may administer oaths and may compel the attendance of witnesses and the production of physical evidence before it from witnesses upon whom process is served anywhere within the state, as in civil cases in the district court, by subpoena issued over the signature of the chairman or vice-chairman and the seal of the Board.

2.  Upon request by an accused speech-language pathologist and/or audiologist, and statement under oath that the testimony or evidence is reasonably necessary to the person's defense, the Board shall use this subpoena power in behalf of the accused speech-language pathologist and/or audiologist.

3.  The subpoenas shall be served, and a return of service thereof made, in the same manner as a subpoena is served out of the district courts in this state, and as a return in such case is made.

4.  If a person fails and refuses to attend in obedience to such subpoena, or refuses to be sworn or examined or answer any legally proper question propounded by any member of said Board or any attorney or licensee upon permission from said Board, such person shall be guilty of a misdemeanor, and, upon conviction, may be punished by a fine not to exceed Two Hundred Fifty Dollars ($250.00) or by confinement in the county jail not to exceed ninety (90) days, or both.

D.  1.  Any person who feels aggrieved by reason of the imposition of disciplinary action may appeal to the Board for a review of the case or may seek judicial review pursuant to the Administrative Procedures Act.

2.  The suit shall be filed against the Board as defendant, and service of process shall be upon either the chairman or executive secretary of the Board.

3.  The judgment of the district court may be appealed to the Supreme Court of Oklahoma in the same manner as other civil cases.

E.  Upon a vote of three of its members, the Board may restore a license which has been revoked or reduce the period of suspension.

Added by Laws 1973, c. 203, § 19, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 20, eff. July 1, 1998.

§59-1620.  Jurisdiction of district court.

A.  The Board of Examiners for Speech-Language Pathology and Audiology, the Attorney General or the local district attorney may apply to the district court in the county in which a violation of the Speech-Language Pathology and Audiology Licensing Act is alleged to have occurred for an order enjoining or restraining the commission or continuance of such alleged violations.  Thereupon, the court has jurisdiction over the proceedings, and may grant such temporary or permanent injunction or restraining order, without bond, as it deems just and proper.

B.  The remedy provided by this section is in addition to, and independent of, any other remedies available for the enforcement of the Speech-Language Pathology and Audiology Licensing Act.

Added by Laws 1973, c. 203, § 20, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 21, eff. July 1, 1998.

§59-1621.  Penalties.

Any person who represents himself or herself to be a speech-language pathologist and/or audiologist or engages in the practice of speech-language pathology and/or audiology within this state without being licensed or exempted in accordance with the provisions of the Speech-Language Pathology and Audiology Licensing Act shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than Five Hundred Dollars ($500.00) or be confined to jail for not more than six (6) months, or both such fine or confinement.  Each day of violation is a separate offense.

Added by Laws 1973, c. 203, § 21, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 22, eff. July 1, 1998.

§59-1622.  Annual reports.

The Board of Examiners for Speech-Language Pathology and Audiology shall make an annual report to the Governor, not later than the fifteenth day of November of each year.  The report shall contain an account of all monies received, licenses issued, suspended or revoked, and all expenditures made by the Board in the twelve (12) months prior to said date.

Added by Laws 1973, c. 203, § 22, emerg. eff. May 17, 1973.  Amended by Laws 1998, c. 202, § 23, eff. July 1, 1998.

§591624.  Citation.

This act shall be known and may be cited as the "Oklahoma Welding Act."

Laws 1978, c. 104, § 1, eff. Oct. 1, 1978.

§591625.  Description and legislative intent.

A.  This act describes the welding inspector's basic technical functions, the requirements by which welding personnel may become qualified, and the principles of conduct and practice by which certification may be maintained.  The certification procedure shall apply to personnel who inspect weldments.

B.  This act is intended to supplement any requirements of an employer, code, standard or specification and shall not be construed as a preemption of the employer's responsibility for the work or for the performance of such work.

Laws 1978, c. 104, § 2, eff. Oct. 1, 1978.

§591626.  Definitions.

As used in this act:

1.  "Certificate" means the document issued to an applicant upon successful examination;

2.  "Certification" means the testimony of qualifications;

3.  "Code" means United States of America National Standard Institute Code;

4.  "Committee" means the Oklahoma State Labor Department, Boiler Inspection Department, Chief Boiler Inspector;

5.  "Qualification" means the successful completion of all parts of the requirements set out by the Oklahoma Department of Labor;

6.  "Welding inspector" means a person who has met the requirements of this act;

7.  "Weldtesting facility" means a qualified and approved testing facility approved by the Oklahoma Department of Labor;

8.  "Weldment" means a welded assembly in which the bulk of the component parts are prepared and joined by any combination of the cutting and welding processes covered by Section 1628 of this title;  9.  "Work" means that portion of the product or weldment that specifically involves or affects the use of welding; and

10.  "Welder" means a person who has met the requirements of this act.

Laws 1978, c. 104, § 3, eff. Oct. 1, 1978; Laws 1979, c. 171, § 1, emerg. eff. May 15, 1979.

§591627.  Welding inspectors  Powers and duties.

A welding inspector shall have the following powers and duties: 1.  Verify that the work which he inspects conforms to the requirements of the applicable codes, standards and job specifications;

2.  Verify that the base materials and consumable welding materials conform to the specification requirements and that the specified welding filler metals are used on each base metal or combination of base metals;

3.  Verify that the welding equipment to be used for the work is that which is specified in the welding procedure and has the capability to produce the specified welds;

4.  Verify that the welding procedures are as specified, qualified and available to the welders for reference;

5.  Verify that the welders have been properly qualified in accordance with the applicable codes and standards, and that their qualification authorizes them to use the welding procedures specified for the work.  If there is evidence that the welder's work does not conform to the requirements of the applicable code, standard or specification, the welding inspector may require requalification of a welder, if that person's qualification is not current by the requirements of the applicable codes, standards or specifications;

6.  When qualifying welders, the welding inspector shall observe the qualification tests;

7.  Verify that only specified and properly qualified welding procedures are used for the work;

8.  Verify that the joint preparation and fitup meets the requirements of the welding procedure and drawings;

9.  Verify that the specified filler metals are used and that the filler metals are maintained in proper condition for use as specified;

10.  Observe the technique and performance of each welder;

11.  Examine the work for conformance to the requirements of the applicable codes, standards, specifications and drawings;

12.  Identify the work he inspects with specified marking methods or appropriate records;

13.  Perform the necessary visual inspections;

14.  Verify that the required visual and other nondestructive examinations have been performed by qualified personnel in the specified manner.  He shall review the resulting information to assure that the results are complete.  The welding inspector may perform nondestructive examinations that are specified, providing he is qualified in accordance with the specified requirements; and

15.  Prepare clear and concise reports and keep necessary records of the welding procedure, the welding procedure qualifications, the welding qualifications, the control of welding materials and the results of inspections and tests.  It shall be the duty of the welding inspector to see that all test results are forwarded to the Department of Labor for issuance of welder certification cards.

Laws 1978, c. 104, § 4, eff. Oct. 1, 1978.

§591628.  Applicants for certification  Qualifications.

Each applicant for certification as a welding inspector shall have the following qualifications:

1.  Maintenance experience involving the detection and measurement of weld inadequacies or discontinuities in accordance with specified procedures;

2.  Repair experience involving the repair or replacement of welds that were determined inadequate or defective by reference to a code, standard, specification or drawing;

3.  Familiarity with and understanding of the fundamentals of the following processes:

a.  shielded metal arc welding,

b.  stud arc welding,

c.  submerged arc welding,

d.  flux cored arc welding,

e.  gas metal arc welding,

f.  gas tungsten arc welding,

g.  electroslag welding,

h.  oxyfuel gas welding,

i.  brazing,

j.  thermal cutting, and

k.  mechanical cutting.

Cutting processes refer only to those processes that are applied to the fabrication and repair of weldments;

4.  Capability in writing clear and concise reports and maintaining records; and

5.  Competency in the use of tools, gauges and instruments pertaining to weld inspection.

Laws 1978, c. 104, § 5, eff. Oct. 1, 1978.

§591629.  Certification of applicants.

The Oklahoma State Labor Department shall issue to each applicant successfully meeting the qualifications requirements provided in Section 5 of this act a certificate stating that the applicant has met the certification requirements.  The certificate shall be valid for one (1) year unless revoked pursuant to Section 8 of this act.

Laws 1978, c. 104, § 6, eff. Oct. 1, 1978.

§591630.  Standards of skills, practice and conduct of welding inspectors.

A.  In order to safeguard the public health and wellbeing and to maintain integrity and high standards of skills, practice and conduct in the occupation of welding inspection, the certified welding inspector shall be cognizant of the principles provided in this section and the scope to which they apply with the understanding that any unauthorized practice is subject to the Committee's review and may result in suspension or revocation of certification.

B.  The welding inspector shall act with complete integrity in professional matters and be forthright and candid to the representatives on matters pertaining to this act.

C.  The welding inspector shall preserve the health and wellbeing of the public by performing the duties required of welding inspectors in a conscientious and impartial manner to the full extent of his moral and civic responsibilities and qualifications.  Accordingly, the welding inspector shall:

1.  Undertake and perform assignments only when qualified by training, experience and capability; and

2.  Be completely objective, thorough and factual in any written report, statement or testimony of the work and include all relevant or pertinent information in such communiques or testimonials.

D.  With regard to public statements, the welding inspector shall:

1.  Issue no statements, criticisms or arguments on weld inspection matters connected with public policy which are inspired or paid for by one or more interested parties without first identifying the party and speaker, and disclosing any possible pecuniary interest; and

2.  Publicly express no opinion on a weld inspection subject unless it is founded upon an adequate knowledge of the facts in issue, upon a background of technical competence pertinent to the subject, and upon honest conviction of the accuracy and propriety of the statement.

E.  With regard to conflicts of interest, the welding inspector shall:

1.  Conscientiously avoid conflict of interest with his client and shall disclose any business association, interests or circumstances that might be so considered;

2.  Not accept compensation, financial or otherwise, from more than one party for services on the same project, or for services pertaining to the same project, unless the circumstances are fully disclosed and agreed to by all interested parties or their authorized agents;

3.  Not solicit or accept gratuities, directly or indirectly, from one or more parties dealing with the client or employer in connection with the welding inspector's work; and

4.  Neither inspect, review nor approve any work on behalf of one or more parties, while serving in the capacity of an elected, retained or employed public official.

F.  With regard to solicitation of employment, the welding inspector shall:

1.  Neither pay, solicit nor offer, directly or indirectly, any bribe or commission for professional employment with the exception of the usual commission or fees required; and

2.  Neither falsify, exaggerate nor indulge in the misrepresentation of personal academic and professional qualifications, past assignments, accomplishments and responsibilities, or those of his associates.

Laws 1978, c. 104, § 7, eff. Oct. 1, 1978.

§591631.  Unauthorized practive  Suspension, refused renewal or revocation of certification.

The Oklahoma Commissioner of Labor shall have the power to suspend, refuse renewal of or revoke the welding inspector's certification, and the power to place on probation or to reprimand the holder, if he is found guilty of an unauthorized practice.  The Commissioner of Labor may apply to any court of competent jurisdiction for an enforcement of its administrative decisions and rulings.

Laws 1978, c. 104, § 8, eff. Oct. 1, 1978.

§591632.  Reinstatement.

Reinstatement of a revoked certification shall be allowed with no penalty or prejudice to the individual, provided the reason for such revocation has been rectified to the Commissioner of Labor's satisfaction.

Laws 1978, c. 104, § 9, eff. Oct. 1, 1978.

§59-1633.  Recertification.

A.  The welding inspector shall be recertified upon payment of the current fee and successful reexamination of complete facilities every year.  However, renewal applicants who attest to continual or uninterrupted activity in the practice of welding inspection and who recomply with the provisions of Sections 141.1 through 141.20 of Title 40 of the Oklahoma Statutes and 380:25-13-3 of the Oklahoma Administrative Code shall be recertified upon payment of the current certification fee without reexamination.

B.  Application for renewal of a certification that has expired shall be considered a new application.

C.  The welding inspector shall be responsible for maintaining a current address with the State Department of Labor, Boiler Inspector Department, for mailing of renewal notices.

Added by Laws 1978, c. 104, § 10, eff. Oct. 1, 1978.  Amended by Laws 2003, c. 101, § 2, eff. Nov. 1, 2003.

§59-1634.  American Society of Mechanical Engineers Codes - Certification of welders - Penalties - Remedies.

A.  The following American Society of Mechanical Engineers Codes, based upon the latest edition, shall be the piping codes for this state:

1.  The power piping code, ASME B31.1;

2.  The fuel gas piping code, ASME B31.2;

3.  The gas transmission and distribution piping system code, ASME B31.8;

4.  The process piping code, ASME B31.3; and

5.  The liquid transportation systems for hydrocarbons, liquid petroleum gas, anhydrous ammonia and alcohols code, ASME 31.4.

The provisions of this act shall apply only to weldments required by the above codes.

B.  All welders prior to performing weldments within this state on any piping enumerated in subsection A shall be tested, qualified and certified by the Commissioner of Labor pursuant to this act.

C.  It shall be mandatory upon the owner, or a contractor to whom a contract is awarded and upon any welders wherein welders are to perform weldments on any piping enumerated in subsection A, upon any subcontractor under the owner or a contractor, to ensure that all welders performing weldments within this state shall be certified by the Commissioner of Labor before any weldments are fabricated.

D.  Penalties:

1.  Any welder who violates or omits to comply with any of the provisions of this section, and any officer, agent or representative of any owner or any contractor or subcontractor who violates or omits to comply with any of the provisions of this section shall be subjected to the penalties provided in this title.

2.  The Commissioner of Labor is empowered to issue cease and desist orders against violations of this act until such time as compliance of the law is met.  If an owner, welder, contractor and/or subcontractor fails to obey the orders issued by the Commissioner of Labor, the Attorney General shall review the case and initiate necessary proceedings for contempt of the Commissioner's order and/or ask for an injunction in the district court as deemed appropriate to the facts of the case.

3.  No person, firm or corporation or agent thereof shall in any manner interfere with the performance of the duties of any inspector or representative of the Commissioner of Labor for the implementation of this act.

Added by Laws 1978, c. 104, § 11, eff. Oct. 1, 1978.  Amended by Laws 1979, c. 171, § 2, emerg. eff. May 15, 1979; Laws 2003, c. 101, § 3, eff. Nov. 1, 2003.

§59-1634.1.  Weldments subject to certain codes.

Notwithstanding any other provision of law, weldments subject to the provisions of Section 1624 et seq. of Title 59 of the Oklahoma Statutes and performed on and after the effective date of this act shall meet the standards of the following codes: American Society of Mechanical Engineers (ASME) Section 9 and American Petroleum Institute (API) 1104 and 1107.

Added by Laws 1997, c. 353, § 3, eff. Nov. 1, 1997.

§59-1635.  Commission of Labor - Additional power and duties.

The Commissioner of Labor shall have the following duties in addition to any other duties prescribed by law:

1.  Examine, certify and renew the certification of qualified applicants and keep a record of all such proceedings;

2.  Promulgate rules concerning the quality of welds and qualification of welders;

3.  Designate and approve persons qualified to administer welding tests; and

4.  Designate and approve shops, testing facilities or other establishments qualified for testing coupons and weldments.

Added by Laws 1978, c. 104, § 12, eff. Oct. 1, 1978.  Amended by Laws 1998, c. 364, § 15, emerg. eff. June 8, 1998.

§591636.  Fees and certificates.

A.  The certification fee for each welder shall be Twentyfive Dollars ($25.00).  An additional fee of Ten Dollars ($10.00) shall be paid if the welder's certification has expired prior to renewal. The certification fee for each welding inspector shall be One Hundred Dollars ($100.00).  The certification fee for each testing facility shall be Two Hundred Fifty Dollars ($250.00).

B.  Certificates for welders and testing facilities and welding inspectors shall be issued for a period of one (1) year, and shall be renewed by January 1 of each year for testing facility applicants and welding inspectors, and on the last day of the welder applicant's birth month; provided, however, that no welder applicant shall be required to renew his license more than once during any twelvemonth period.  Failure to renew the certificates within one (1) year of expiration shall require recertification.

Amended by Laws 1984, c. 296, § 74, operative July 1, 1984.

§591637.  Disposition of revenues.

All revenues collected under the provisions of this act shall be paid by the Department of Labor to the State Treasurer and by him placed to the credit of the General Revenue Fund of the state, to be used for governmental functions and to be paid out only pursuant to direct appropriation by the Legislature of the State of Oklahoma.

Laws 1978, c. 104, § 14, eff. Oct. 1, 1978.

§591638.  Exemptions.

A.  Upon the effective date of this act, owneruser inspectors following weldment procedures which conform to the applicable code for qualifying welders and testing weldments by nondestructive or destructive methods shall be exempt from this act. Any inspector who has been certified by the American Welding Society shall be exempt.

B.  Any weldtest facility, which has been approved and certified under this title by the Oklahoma Department of Labor on or before January 1, 1979, to test and qualify welder operators and which has as its primary function the testing and qualifying of welder operators, shall be approved to continue as authorized and may operate using inspectors who have documentation of a minimum of seven (7) years of the last ten (10) years of experience in the inspection field.

C.  The Commissioner of Labor shall, upon proper application and the payment of fees within ninety (90) days after the effective date of this act, and annually thereafter upon payment of the fees provided herein shall issue certification without examination to those persons who test and qualify welder operators, upon producing proof satisfactory to the Commissioner, that they meet the requirements of this section, and who have otherwise complied with the provisions of this act.

Laws 1978, c. 104, § 15, eff. Oct. 1, 1978; Laws 1979, c. 171, § 3, emerg. eff. May 15, 1979.

§591639.  Owner may require welder to qualify with appropriate code  Exempt equipment.

If a welder holds a state certificate, the owner may require the welder to qualify in accordance with the appropriate code whenever deemed necessary, and reject the welder if qualifying test is failed.  Any equipment fabricated in compliance with existing codes is exempt from this act.

Laws 1978, c. 104, § 16, eff. Oct. 1, 1978.

§591640.  Violations  Misdemeanor  Penalties.

Any person who violates the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by payment of a fine of Five Hundred Dollars ($500.00).

Laws 1978, c. 104, § 17, eff. Oct. 1, 1978.

§591641.  Construction of act.

Nothing in this act shall be construed to affect or modify any unexpired welder certification issued prior to the adoption hereof. Holders of unexpired welder certifications issued by the Commissioner of Labor shall be entitled to renew said certificates as herein provided.

Laws 1978, c. 104, § 18, eff. Oct. 1, 1978.

§59-1680.  Short title.

Sections 1680 through 1697 of this title shall be known and may be cited as the "Electrical License Act".

Added by Laws 1982, c. 337, § 1.  Amended by Laws 2001, c. 394, § 37, eff. Jan. 1, 2002.

§59-1681.  Rules.

The Construction Industries Board is hereby authorized to adopt, amend and repeal rules governing the examination and licensing of electrical contractors and journeymen electricians, the defining of categories and limitations for such licenses, the establishment of continuing education requirements and procedures as determined by the Committee of Electrical Examiners, the establishment and levying of administrative fines, the initiation of disciplinary proceedings, the requesting of prosecution of and initiation of injunctive proceedings against any person who violates any of the provisions of the Electrical License Act or any rule promulgated pursuant to the Electrical License Act, the establishment of bonding and insurance requirements precluding municipal requirements, the requirement of proof of possession of a Federal Tax ID Number and a State of Oklahoma Employment Security Board identification number, the registration of electrical apprentices and the standard of electrical installations, and to adopt future editions of the Code.  Provided, broiler houses will not be required to meet the electrical wiring requirements for environmentally controlled poultry houses as set out in the National Electric Code.

Added by Laws 1982, c. 337, § 2.  Amended by Laws 1985, c. 256, § 1, eff. Nov. 1, 1985; Laws 1987, c. 200, § 1, eff. Nov. 1, 1987; Laws 1991, c. 90, § 1, emerg. eff. April 22, 1991; Laws 1993, c. 236, § 4, eff. Sept. 1, 1993; Laws 1994, c. 155, § 1, eff. July 1, 1994; Laws 2001, c. 394, § 38, eff. Jan. 1, 2002.

§59-1681.1.  Voluntary review of project plans and specifications.

The Construction Industries Board shall establish by rule a process for the formal review of the plans and specifications for a project prior to bid dates for the project to ensure that the project plans and specifications are in conformance with applicable plumbing, electrical and mechanical installation codes.  The rule shall provide that the review shall be completed in a timely manner, not to exceed fourteen (14) calendar days from the date of the submission of a completed application for review which is accompanied by the review fee not to exceed Two Hundred Dollars ($200.00) to be established by the rule.  Upon completion of the review, the plans and specifications shall be returned to the applicant with documentation indicating either approval of plans and specifications which are in compliance with the applicable codes, or modifications which must be made to bring the plans and specifications into conformance.  Submission of such plans and specifications for review by the Board shall be voluntary.

Added by Laws 1994, c. 293, § 4, eff. July 1, 1994.  Amended by Laws 2001, c. 394, § 39, eff. Jan. 1, 2002.

§59-1682.  Definitions.

As used in the Electrical License Act:

1.  "Board" means the Construction Industries Board;

2.  "Committee" means the Committee of Electrical Examiners appointed by the Board;

3.  "Electrical apprentice" means any person sixteen (16) years of age or older whose principal occupation is the learning of and assisting in the installation of electrical work under the direct supervision of a licensed journeyman electrician or electrical contractor;

4.  "Journeyman electrician" means any person other than an electrical contractor who engages in the actual installation, alteration, repair or renovation of electrical facilities or electrical construction work unless specifically exempted by the provisions of the Electrical License Act;

5.  "Electrical contractor" means any person skilled in the planning, superintending and practical installation of electrical facilities who is familiar with the laws, rules and regulations governing such work.  Electrical contractor also means any individual, firm, partnership, corporation, limited liability company, or business performing skills of an electrical contractor or an electrician or the business of contracting, or furnishing labor or labor and materials for the installation, repair, maintenance or renovation of electrical facilities or electrical construction work according to the provisions of the Electrical License Act;

6.  "Electrical facilities" means all wiring, fixtures, appurtenances, and appliances for, and in connection with, a supply of electricity within or adjacent to any building, structure or conveyance on the premises but not including the connection with a power supply meter or other power supply source;

7.  "Category" means the classification by which licenses and electrical work may be limited.  Such categories shall include but shall not be limited to installation, maintenance, repair, alteration, residential, oilfield, and commercial;

8.  "Temporary journeyman electrician" means any person other than a person permanently licensed as a journeyman electrician or electrical contractor in this state who meets the temporary licensure requirements of Section 1685.1 of this title;

9.  "Variance and Appeals Board" means the Oklahoma State Electrical Installation Code Variance and Appeals Board; and

10.  "Electrical construction work" means installation, fabrication or assembly of equipment or systems included in "premises wiring" as defined in the 2002 edition of the National Electrical Code, which is hereby adopted and incorporated by reference.  Electrical construction work includes, but is not limited to, installation of raceway systems used for any electrical purposes, and installation of field-assembled systems such as ice and snow melting, pipe-tracing, and manufactured wiring systems.  Electrical construction work shall not include in-plant work performed by employees of the company owning the plant, work performed by telecommunications employees for telecommunications companies, or installation of factory-assembled appliances or machinery which is not part of the premises wiring unless wiring interconnections external to the equipment are required in the field.

Added by Laws 1982, c. 337, § 3.  Amended by Laws 1985, c. 256, § 2, eff. Nov. 1, 1985; Laws 1994, c. 155, § 2, eff. July 1, 1994; Laws 1994, c. 293, § 5, eff. July 1, 1994; Laws 1998, c. 320, § 1, emerg. eff. May 28, 1998; Laws 1999, c. 405, § 5, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 40, eff. Jan. 1, 2002; Laws 2003, c. 318, § 11, eff. Nov. 1, 2003.

§59-1683.  Committee of Electrical Examiners - Membership - Term - Vacancies - Rules, regulations and examinations - Compensation - Quorum.

A.  There is hereby established the Committee of Electrical Examiners which shall consist of seven (7) members.  All members of the Committee shall be residents of this state.

B.  Beginning January 1, 2002, as the terms of members serving on the Committee expire, six voting members of the Committee shall be appointed by the Construction Industries Board as follows:

1.  One member shall be an electrical inspector selected from a list of names submitted by a statewide organization of electrical inspectors;

2.  One member shall be selected from a list of names submitted by a statewide organization of electrical contractors representing union contractors;

3.  One member shall be selected from a list of names submitted by a statewide organization representing builders and contractors;

4.  One member shall be a journeyman wireman selected from a list of names submitted by a statewide organization of union journeymen wiremen;

5.  One member shall be a journeyman wireman selected from lists of names submitted from the electrical construction industry; and

6.  One member shall be selected from a list of names submitted by a statewide organization of electrical contractors representing nonunion contractors.  The term of the initial appointee shall be for two (2) years.

All members shall each have at least ten (10) years of active experience as licensed electrical contractors, journeyman electricians or as an electrical inspector.  No member shall be employed by the same person or firm as any other member of the Committee.  The terms of members so appointed shall be staggered and shall be for two (2) years, or until their successors are appointed and qualified.

The nonvoting member shall be designated by the Board from its staff to serve as Program Administrator and serve as the Chief Electrical Inspector for the state.

C.  Vacancies which may occur in the membership of the Committee shall be filled by appointment of the Board.  Each person who has been appointed to fill a vacancy shall serve for the remainder of the term for which the member he or she succeeds was appointed and until his or her successor has been appointed and has qualified.  Members of the Committee may be removed from office by the Board for cause in the manner provided by law for the removal of officers not subject to impeachment.

D.  The Committee shall assist and advise the Board on all matters relating to the formulation of rules and standards in accordance with the Electrical License Act.  The Committee shall administer the examinations of applicants for licenses as electrical contractors or journeyman electricians provided that such examinations shall be in accordance with the provisions of the Electrical License Act.  The Committee may authorize the Board to conduct tests on their behalf as the Committee deems necessary.

E.  All members of the Committee shall be reimbursed for expenses incurred while in the performance of their duties in accordance with the State Travel Reimbursement Act.

F.  A majority of the total membership of the Committee shall constitute a quorum for the transaction of business.

G.  The Committee shall elect from among its membership a chairperson, vice-chairperson and secretary to serve terms of not more than one (1) year ending on June 30 of the year designated as the end of the officer's term.  The chairperson or vice-chairperson shall preside at all meetings.  The chairperson, vice-chairperson and secretary shall perform such duties as may be directed by the Committee.  The Committee shall meet at such times as the chairperson or presiding officer deems necessary to carry out the responsibilities of the Board.

Added by Laws 1982, c. 337, § 4.  Amended by Laws 1987, c. 200, § 2, eff. Nov. 1, 1987; Laws 1994, c. 155, § 3, eff. July 1, 1994; Laws 1996, c. 318, § 3, eff. July 1, 1996; Laws 2001, c. 394, § 41, eff. Jan. 1, 2002; Laws 2002, c. 457, § 7, eff. July 1, 2002.

§591684.  Examinations for licenses.

A.  Examinations for licenses as electrical contractors or journeyman electricians shall be uniform and practical in nature for each respective license and shall be sufficiently strict to test the qualifications and fitness of the applicants for licenses. Examinations shall be in whole or in part in writing.  The Committee shall conduct examinations twice a year and at such other times as it deems necessary.

B.  Any applicant initially failing to pass the examination shall not be permitted to take another examination for a period of thirty (30) days.  Any applicant subsequently failing to pass the examination shall not be permitted to take another examination for a period of ninety (90) days.

Added by Laws 1982, c. 337, § 5.

§59-1685.  Issuance of license - Qualification - Transferability and use.

A.  The Construction Industries Board shall issue a license as journeyman electrician or electrical contractor to any person who:

1.  Has been certified by the Committee of Electrical Examiners as either having successfully passed the appropriate examination or having a valid license issued by another governmental entity with licensing requirements similar to those provided in the Electrical License Act; and

2.  Has paid the license fee and otherwise complied with the provisions of the Electrical License Act.

B.  All licenses shall be nontransferable and it shall be a misdemeanor for any person licensed under the provisions of the Electrical License Act to loan or allow the use of such license by any other person, firm or corporation, except as specifically provided in the Electrical License Act.

Added by Laws 1982, c. 337, § 6.  Amended by Laws 2001, c. 394, § 42, eff. Jan. 1, 2002.

§59-1685.1.  Temporary licenses.

A.  Within one (1) year of the date the Governor of this state declares a state of emergency in response to a disaster involving the destruction of dwelling units, the Construction Industries Board shall issue a distinctively colored, nonrenewable, temporary journeyman electrician license which shall expire one (1) year after the date of declaration to any person who is currently licensed as a journeyman electrician by another state and who:

1.  Submits, within ten (10) days of beginning journeyman electrician's work in this state, an application and fee for a journeyman electrician's examination;

2.  Takes and passes the examination at the first opportunity thereafter offered by the Board; and

3.  Pays a temporary journeyman electrician's license fee to be established by rule by the Board pursuant to Section 1000.5 of this title.

B.  Nothing in this section shall be construed as prohibiting any person from qualifying at any time for any other license by meeting the requirements for the other license.

Added by Laws 1999, c. 405, § 6, emerg. eff. June 10, 1999.  Amended by Laws 2001, c. 394, § 43, eff. Jan. 1, 2002; Laws 2002, c. 457, § 8, eff. July 1, 2002.

§59-1686.  Registration as electrical apprentice - Qualifications - Applications - Fees.

A.  The Construction Industries Board shall, upon proper application and payment of fee, register as an electrical apprentice and issue a certificate of such registration to any person who furnishes satisfactory proof to the Board that the applicant is:

1.  Sixteen (16) years of age or over;

2.  Enrolled in a school or federal training program for electrical apprentices recognized by the Board, or employed as an electrical apprentice with an active licensed electrical contractor.

B.  All applications for examination, license or renewal of license shall be made in writing to the Board on forms provided, if necessary, by the Board.  All applications shall be accompanied by the appropriate fee.

Added by Laws 1982, c. 337, § 7.  Amended by Laws 2001, c. 394, § 44, eff. Jan. 1, 2002.

§59-1687.  Repealed by Laws 2002, c. 457, § 12, eff. July 1, 2002.

§59-1688.  Term of license and apprentice registration certificates - Renewal or reregistration - Late renewal penalty.

A.  Until June 30, 2004, no license shall be issued for longer than one (1) year and all licenses shall expire on June 30 of each year.  A license may be renewed upon application and payment of fees thirty (30) days preceding or following June 30 of each year, or the date the license is due, and not be subject to a late-renewal penalty.  Beginning July 1, 2004, all licenses shall expire on the birthdate of the licensee.  The Construction Industries Board shall establish by rule a method for prorating license fees to coincide with the birthdate of the licensee.  Licenses which have not been renewed more than thirty (30) days following the date of expiration may be renewed upon application and payment of all required fees and payment of any penalty for late renewal established by the Board and upon compliance with any applicable continuing education requirements established by the Board and this act.  No penalty for late renewal shall be charged to any holder of a license which expires while the holder is in military service, if an application for renewal is made within one (1) year following the service discharge of the holder.

B.  No journeyman or contractor license shall be renewed unless the licensee has completed the required hours of continuing education, as determined and approved by the Committee of Electrical Examiners and approved by the Construction Industries Board.  The requirement may be satisfied by completing a course on the current national electrical code revision of not less than six (6) hours of instruction, within one (1) year of adoption of the current national electrical code revision.

C.  An apprentice registration certificate shall be issued for one (1) year, at which time the apprentice may reregister upon meeting the requirements of the Construction Industries Board and paying the renewal fee.

Added by Laws 1982, c. 337, § 9.  Amended by Laws 1994, c. 155, § 5, eff. July 1, 1994; Laws 1999, c. 405, § 8, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 45, eff. Jan. 1, 2002; Laws 2002, c. 457, § 9, eff. July 1, 2002; Laws 2003, c. 318, § 12, eff. Nov. 1, 2003.

§59-1689.  Electrical Hearing Board - Investigations - Revocation or suspension of licenses - Jurisdiction of political subdivisions.

A.  The Construction Industries Board and the Committee of Electrical Examiners shall act as the Electrical Hearing Board and shall comply with the provisions of Article II of the Administrative Procedures Act, Section 308a et seq. of Title 75 of the Oklahoma Statutes.

B.  The Electrical Hearing Board may, upon its own motion, and shall, upon written complaint filed by any person, investigate the business transactions of any electrical contractor, journeyman electrician or electrical apprentice.  Upon a finding by clear and convincing evidence, the Board shall suspend or revoke any license or registration obtained by false or fraudulent representation.  Upon a finding by clear and convincing evidence, the Board shall also suspend or revoke any license or registration for any of the following:

1.  Making a material misstatement in the application for a license or registration, or the renewal of a license or registration;

2.  Loaning or illegally using a license;

3.  Demonstrating incompetence to act as a journeyman electrician or electrical contractor;

4.  Violating any provisions of the Electrical License Act, or any rule or order prescribed by the Board or any ordinance for the installation of electrical facilities made or enacted by a city or town by authority of the Electrical License Act; or

5.  Willfully failing to perform normal business obligations without justifiable cause.

C.  Any person whose license or registration has been revoked by the Electrical Hearing Board may apply for a new license one (1) year from the date of such revocation.

D.  Notwithstanding any other provision of law, a political subdivision of this state that has adopted a nationally recognized electrical code and appointed an inspector pursuant to the provisions of Section 1693 of this title or pursuant to the provisions of the Oklahoma Inspectors Act for such work shall have jurisdiction over the interpretation of the code and the installation of all electrical work done in that political subdivision, subject to the provisions of the Oklahoma Inspectors Act.  Provided, a state inspector may work directly with an electrical contractor, journeyman electrician or electrical apprentice in such a locality if a violation of the code creates an immediate threat to life or health.

E.  In the case of a complaint about, investigation of, or inspection of any license, registration, permit or electrical work in any political subdivision of this state which has not adopted a nationally recognized electrical code and appointed an inspector pursuant to the provisions of Section 1693 of this title or pursuant to the provisions of the Oklahoma Inspectors Act for such work, the Construction Industries Board shall have jurisdiction over such matters.

F.  1.  No individual, business, company, corporation, association or other entity subject to the provisions of the Electrical License Act shall install, modify or alter electrical facilities in any incorporated area of this state which has not adopted a nationally recognized electrical code and appointed an inspector pursuant to the provisions of Section 1693 of this title or pursuant to the provisions of the Oklahoma Inspectors Act for such work without providing notice of such electrical work to the Construction Industries Board.  A notice form for reproduction by an individual or entity required to make such notice shall be provided by the Construction Industries Board upon request.

2.  Notice to the Construction Industries Board pursuant to this subsection shall not be required for electrical maintenance or replacement of existing electrical appliances or fixtures or of any petroleum refinery or its research facilities.

3.  Enforcement of this subsection is authorized pursuant to the Electrical License Act, or under authority granted to the Construction Industries Board.

Added by Laws 1982, c. 337, § 10.  Amended by Laws 1993, c. 251, § 2, eff. Sept. 1, 1993; Laws 1994, c. 155, § 6, eff. July 1, 1994; Laws 1994, c. 293, § 6, eff. July 1, 1994; Laws 1997, c. 353, § 4, eff. Nov. 1, 1997; Laws 2001, c. 394, § 46, eff. Jan. 1, 2002.

§591690.  License required  Violation  Penalty.

A.  Ninety (90) days from and after July 1, 1982, it shall be a misdemeanor for any person to perform the work of a journeyman electrician until such person has qualified and is licensed as a journeyman electrician or electrical contractor.

B.  Ninety (90) days from and after July 1, 1982, it shall be a misdemeanor for any person to act as an electrical contractor or to engage in or offer to engage in, by advertisement or otherwise, the business of an electrical contractor until the person, or a member of the partnership, or an officer of the firm, association or corporation, shall have qualified and is licensed as an electrical contractor.

Added by Laws 1982, c. 337, § 11.

§59-1691.  Change of address - Notice.

Any holder of a license or registration issued in accordance with the provisions of the Electrical License Act shall promptly notify the Construction Industries Board of any change in address.

Added by Laws 1982, c. 337, § 12.  Amended by Laws 2001, c. 394, § 47, eff. Jan. 1, 2002.

§59-1692.  Application and construction.

A.  The provisions of the Electrical License Act shall not apply to:

1.  Minor repairs, consisting of repairing or replacing outlets or minor working parts of electrical fixtures;

2.  Maintenance work for state and federal institutions;

3.  The construction, installation, maintenance, repair and renovation by a public utility regulated by the Corporation Commission;

4.  Public service corporations, telephone and telegraph companies, rural electric associations or municipal utilities;

5.  The construction, installation, maintenance, repair and renovation of telephone equipment or computer systems by a person, firm, or corporation engaged in the telecommunications or information systems industry when such activities involve work exclusively for communication of data, voice, or for other signaling purposes; except fire alarm systems, security systems and environmental control systems that are not an integral part of a telecommunications system; or

6.  The installation, maintenance, repair or replacement of water supply pumps, provided such work is performed from the output side of a fused disconnect or breaker box.

B.  Nothing in the Electrical License Act shall be construed to require:

1.  Employment of a licensed electrical contractor, journeyman electrician or electrical apprentice except as required by local ordinances and resolutions;

2.  Any regular employee of any firm or corporation to hold a license before doing any electrical work on the property of the firm or corporation whether or not the property is owned, leased or rented except as may be required by local ordinances and resolutions; or

3.  An individual to hold a license before doing electrical work on his own property or residence except as may be required by local ordinances and resolutions.

Added by Laws 1982, c. 337, § 13.  Amended by Laws 1984, c. 145, § 2, emerg. eff. April 17, 1984; Laws 1997, c. 67, § 1, eff. Nov. 1, 1997.

§591693.  Municipal regulation of electrical work  Electrical inspector - Combined electrical and plumbing inspector.

A.  Any city or town in this state may prescribe rules, regulations and standards for the materials used and the construction, installation and inspection of all electrical work in connection with any building, structure or conveyance in such city or town provided that no electrical work shall be done without a permit first being obtained from such city or town.  This permit may be issued upon such terms and conditions as the city or town may prescribe.

B.  Any city or town in this state may create an office of electrical inspector whose duty it shall be to inspect all electrical installations under the jurisdiction of such city or town and to issue a certificate upon the completion of each inspection.  This inspector shall have at least three (3) years of active experience in the electrical industry and shall have no interest, direct or indirect, in any firm or corporation engaged in the electrical industry.

C.  Any city or town in this state, with a population in excess of four thousand (4,000) but not exceeding thirty thousand (30,000), may create an office which combines the powers and duties of the plumbing inspector and the electrical inspector.  Except as otherwise provided in this subsection, the holder of such office must have at least three (3) years' practical experience in the plumbing industry and three (3) years' practical experience in the electrical industry.  Any such city or town may, in its discretion, appoint some other person deemed qualified for such office if such person, within two (2) years after the date of appointment, successfully passes the examination for a license as a plumbing inspector and the examination for a license as an electrical inspector conducted by a recognized national building code or standard service.

D.  Any city or town with a population of four thousand (4,000) or less may, in its discretion, appoint some other person deemed qualified for this office.

E.  The electrical inspector may hold more than one office in the city or town appointing such person and the salary of the person shall be as determined by such city or town.

Added by Laws 1982, c. 337, § 14.  Amended by Laws 1991, c. 324, § 2, emerg. eff. June 14, 1991; Laws 1995, c. 9, § 3, eff. Nov. 1, 1995.

§59-1694.  Electrical Revolving Fund.

All monies received by the Construction Industries Board under the Electrical License Act, including the administrative fines authorized by Section 1695 of this title, shall be deposited with the State Treasurer and credited to the "Electrical Revolving Fund".  The revolving fund shall be a continuing fund not subject to fiscal year limitations and may be budgeted and expended by the Construction Industries Board.  Expenditures from this fund shall be made pursuant to the purposes of the Electrical License Act and shall include, but not be limited to, payment of operating costs and the costs of programs designed to promote public awareness of the electrical industry, and expenditures for the preparation and printing of regulations, bulletins or other documents and the furnishing of copies of such documents to those persons engaged in the electrical industry or the public.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The revolving fund shall be audited at least once each year by the State Auditor and Inspector.

Added by Laws 1982, c. 337, § 15.  Amended by Laws 1993, c. 236, § 5, eff. Sept. 1, 1993; Laws 1994, c. 155, § 7, eff. July 1, 1994; Laws 2001, c. 394, § 48, eff. Jan. 1, 2002; Laws 2004, c. 163, § 6, emerg. eff. April 26, 2004.

§591695.  Violations  Fines - Injunctions.

A.  Any person who violates any of the provisions of the Electrical License Act or any provision of an ordinance or regulation enacted by a city or town by authority of the Electrical License Act, in addition to suffering possible suspension or revocation of a license or registration, shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Hundred Dollars ($100.00).

B.  In addition to other penalties provided by law, if after a hearing in accordance with the provisions of Section 1689 of this title, the Electrical Hearing Board shall find any person to be in violation of any of the provisions of this act, such person may be subject to an administrative fine of not more than Five Hundred Dollars ($500.00) for each violation.  Each day a person is in violation of this act may constitute a separate violation.  The maximum fine will not exceed One Thousand Dollars ($1,000.00).  All administrative fines collected pursuant to the provisions of this subsection shall be deposited in the Electrical Revolving Fund.  Administrative fines imposed pursuant to this subsection shall be enforceable in the district courts of this state.

C.  The Electrical Hearing Board may make application to the appropriate court for an order enjoining the acts or practices prohibited by this act, and upon a showing by the Electrical Hearing Board that the person has engaged in any of the prohibited acts or practices, an injunction, restraining order, or other order as may be appropriate shall be granted by the court.

D.  If any electrical facilities as defined in the Electrical License Act are in violation of the National Electrical Code set forth in the National Fire Code (Electrical) issued by the National Fire Protection Association, NFPA number 70, current edition, as amended, or any ordinance or other regulation of a city or town, the proper authorities of the state or political subdivision of the state, in addition to other remedies, may institute appropriate action or proceedings to prevent any illegal installation or use of such facilities, to restrain, correct or abate any violation, or to prevent illegal occupancy of a building or structure.

Added by Laws 1982, c. 337, § 16.  Amended by Laws 1993, c. 236, § 6, eff. Sept 1, 1993; Laws 1994, c. 155, § 8, eff. July 1, 1994.

§59-1696.  Municipal supervision and inspection of electrical facilities.

Nothing in the Electrical License Act shall prohibit cities and towns from having full authority to provide supervision and inspection of electrical facilities by the enactment of codes, ordinances, bylaws, and rules in such form as they may determine and prescribe for their jurisdiction; provided, that no such codes, ordinances, bylaws, and rules shall be inconsistent with the Electrical License Act, or any rule adopted or prescribed by the Construction Industries Board as authorized by the Electrical License Act.  Each state licensed electrical contractor shall be required to register with any city or town in whose jurisdiction the licensee operates.  Each such city or town is authorized to register such electrical contractor, to revoke the registration, to charge fees for the registration and for permits and inspections of electrical work.  No electrical contractor shall be permitted to do business or work in any city or town where the local registration of the electrical contractor has been revoked.

Added by Laws 1982, c. 337, § 17.  Amended by Laws 1994, c. 155, § 9, eff. July 1, 1994; Laws 2001, c. 394, § 49, eff. Jan. 1, 2002; Laws 2003, c. 318, § 13, eff. Nov. 1, 2003.

§59-1697.  Oklahoma State Electrical Installation Code Variance and Appeals Board.

A.  1.  There is hereby created the Oklahoma State Electrical Installation Code Variance and Appeals Board.  The Variance and Appeals Board shall hear testimony and shall review sufficient technical data submitted by an applicant to substantiate the proposed installation of any material, assembly or manufacturer-engineered components, equipment or system that is not specifically prescribed by an appropriate installation code, an industry consensus standard or fabricated or installed according to recognized and generally accepted good engineering practices, where no ordinance or regulation of a governmental subdivision applies.  If it is determined that the evidence submitted is satisfactory proof of performance for the proposed installation, the Variance and Appeals Board shall approve such alternative, subject to the requirements of the appropriate installation code.  Applications for the use of an alternative material or method of construction shall be submitted in writing to the Construction Industries Board for approval prior to use.  Applications shall be accompanied by a filing fee, not to exceed Fifty Dollars ($50.00), as set by rule of the Construction Industries Board.

2.  The Variance and Appeals Board shall also hear appeals from contractors licensed by the Construction Industries Board, and any party who has an ownership interest in or is in responsible charge of the design of or work on the installation, who contest the Construction Industries Board's interpretation of the state's model electrical installation code as applied to a particular installation.  Such appeals shall be based on a claim that:

a. the true intent of the installation code has been incorrectly interpreted,

b. the provisions of the code do not fully apply, or

c. an equal or better form of installation is proposed.

Such appeals to the Variance and Appeals Board shall be made in writing to the Construction Industries Board within fourteen (14) days after a code interpretation or receipt of written notice of the alleged code violation by the licensed contractor.

B.  The Variance and Appeals Board shall consist of the designated representative of the Construction Industries Board and the following members who, except for the State Fire Marshal or designee, shall be appointed by the Construction Industries Board from a list of names submitted by the professional organizations of the professions represented on the Variance and Appeals Board and who shall serve at the pleasure of the Construction Industries Board:

1.  Two members shall be appointed from the Committee of Electrical Examiners; one shall be a contractor with five (5) years of experience and one shall be a journeyman with five (5) years of experience;

2.  One member shall be a registered design professional who is a registered architect with at least ten (10) years of experience, five (5) of which shall have been in responsible charge of work;

3.  One member shall be a registered design professional with at least ten (10) years of structural engineering or architectural experience, five (5) of which shall have been in responsible charge of work;

4.  One member shall be a registered design professional with mechanical or plumbing engineering experience; provided, such member shall have at least ten (10) years of experience, five (5) of which shall have been in responsible charge of work;

5.  One member shall be a registered design professional with electrical engineering experience; provided, such member shall have at least ten (10) years of experience, five (5) of which shall have been in responsible charge of work; and

6.  One member shall be the State Fire Marshal or a designee of the State Fire Marshal.

Any member serving on the Variance and Appeals Board on January 1, 2002, may continue to serve on the Variance and Appeals Board until a replacement is appointed by the Construction Industries Board.

C.  Members, except the designee of the Construction Industries Board and the State Fire Marshal or the designated representative of the State Fire Marshal, and employees of the Construction Industries Board, shall be reimbursed for travel expenses pursuant to the State Travel Reimbursement Act from the revolving fund created pursuant to Section 1694 of this title.

D.  The Variance and Appeals Board shall meet after the Construction Industries Board receives proper application for a variance, accompanied by the filing fee, or proper notice of an appeal, as provided in subsection A of this section.

E.  The  designated representative of the Construction Industries Board shall serve as chair of the Variance and Appeals Board.  A majority of the members of the Variance and Appeals Board shall constitute a quorum for the transaction of the business.

Added by Laws 1994, c. 293, § 7, eff. July 1, 1994.  Amended by Laws 2001, c. 394, § 50, eff. Jan. 1, 2002.

§591701.  Minimum prices and fess  Establishing.

No profession or occupation, other than the cleaning, dyeing and/or pressing business, regulated or licensed under the provisions of the Oklahoma Statutes shall set, impose, suggest or in any other manner provide for the charging of minimum prices or fees for any services or products provided for by any such profession or occupation.

Laws 1978, c. 237, § 2, emerg. eff. April 26, 1978.

§591721.  Short title.

The provisions of Sections 1 through 19 of this act shall be known and may be cited as the "Licensed Dietitian Act".

Added by Laws 1984, c. 144, § 1, eff. Nov. 1, 1984.

§591722.  Definitions.

As used in the Licensed Dietitian Act:

1.  "Board" means the State Board of Medical Licensure and Supervision.

2.  "Committee" means the Advisory Committee on Dietetic Registration of the State Board of Medical Examiners.

3.  "Dietetics" means the professional discipline of applying and integrating scientific principles of nutrition pursuant to different health, social, cultural, physical, psychological, and economic conditions to the proper nourishment, care, and education of individuals or groups throughout the life cycle.  The term includes the development, management, and provision of nutritional services.

4.  "Licensed dietitian" means a person licensed pursuant to the provisions of the Licensed Dietitian Act.

5.  "Provisional licensed dietitian" means a person who has a limited license pursuant to the provisions of the Licensed Dietitian Act.

6.  "Degree" means a degree from an accredited college or university.

Added by Laws 1984, c. 144, § 2, eff. Nov. 1, 1984. Amended by Laws 1987, c. 118, § 48, operative July 1, 1987.

§591723.  Advisory Committee on Dietetic Registration.

A.  There is hereby created the Advisory Committee on Dietetic Registration of the State Board of Medical Licensure and Supervision. The Committee shall assist the Board in conducting examinations for applicants and shall advise the Board on all matters pertaining to the licensure of dietitians.

B.  The Committee shall be composed of three members, who are licensed dietitians.  A fourth member shall be an ex officio member of the Board designated from their membership.  A fifth member shall be a health care consumer appointed by the Governor.  Committee members shall serve staggered terms of three (3) years with two terms beginning September 1 of each oddnumbered year.

C.  The Board shall appoint the Committee members from a list of five persons submitted by the Oklahoma Dietetic Association.  All members shall be residents of this state.

D.  The Board shall attempt to accomplish a continuing balance of representation among the primary areas of expertise of the professional discipline of dietetics in making the three appointments to the Committee.  These areas of expertise are: clinical, educational, management, consultation, and community.  On and after November 1, 1988, a licensee eligible for appointment as a Committee member shall have been a licensed dietitian for a least three (3) years prior to appointment to the Committee.

E.  Appointments to the Committee shall be made without discrimination based on race, creed, sex, religion, national origin, or geographical distribution of the appointees.

F.  A member or employee of the Committee may not be an officer, employee, or paid consultant of a trade association in the field of health care.

G.  A person who is required to register as a lobbyist pursuant to the laws of this state in a healthrelated area shall not serve as a member of the Committee.

H.  A majority of the members of the Committee constitutes a quorum.

I.  Each member of the Committee shall receive Thirtyfive Dollars ($35.00) for every day actually spent in the performance of their duties and in addition thereto shall be reimbursed for their reasonable and necessary expenses as provided for in the State Travel Reimbursement Act.

Added by Laws 1984, c. 144, § 3, eff. Nov. 1, 1984. Amended by Laws 1987, c. 118, § 49, operative July 1, 1987.

§591724.  Initial appointments to Committee.

A.  In making the initial appointments to the Committee, the Board shall designate two members for terms expiring August 31, 1987, one member for a term expiring August 31, 1986.

B.  In making the initial appointments to the Committee, the Board shall appoint three persons otherwise qualified pursuant to the provisions of the Licensed Dietitian Act who also have been for sixty (60) months immediately preceding their appointment and who presently are registered as registered dietitians by the Commission on Dietetic Registration.

Added by Laws 1984, c. 144, § 4, eff. Nov. 1, 1984.

§591725.  Removal from Committee  Grounds.

A.  It shall be a ground for removal from the Committee if a member:

1.  does not have at the time of appointment the qualifications required for appointment to the Committee;

2.  does not maintain during service on the Committee the qualifications required for appointment to the Committee; or

3.  violates any provision of the Licensed Dietitian Act.

B.  If a ground for removal of a member from the Committee exists, the Committee's actions taken during the existence of the ground for removal are valid.

Added by Laws 1984, c. 144, § 5, eff. Nov. 1, 1984.

§591726.  Committee  Chairman  Meetings.

A.  Within thirty (30) days after the members of the Committee are appointed by the Board, the Committee shall meet to elect a chairman who shall hold office according to rules adopted by the Board.

B.  The Committee shall hold at least two regular meetings each year.  The rules may not be inconsistent with present rules of the Board relating to meetings of the Board.

Added by Laws 1984, c. 144, § 6, eff. Nov. 1, 1984.

§591727.  Board  Powers and duties.

A.  The Board may adopt rules which may be necessary for the performance of its duties pursuant to the provisions of the Licensed Dietitian Act.

B.  It shall be the duty of the Board, aided by the Committee, to pass upon the qualifications of applicants for licensure, to conduct all examinations and to determine which applicants successfully pass such examinations.

C.  The Board shall:

1.  adopt an official seal;

2.  establish the qualifications and fitness of applicants for licenses, renewal of licenses, and reciprocal licenses;

3.  revoke, suspend, or deny a license, probate a license suspension, or reprimand a licensee for a violation of the Licensed Dietitian Act, or the rules of the Board;

4.  spend funds necessary for the proper administration of its assigned duties;

5.  establish reasonable and necessary fees for the administration and implementation of the Licensed Dietitian Act;

6.  maintain a record listing the name of every licensed dietitian in this state, his or her lastknown place of business and lastknown place of residence, and the date and number of his or her license.  The Board shall compile a list of dietitians licensed to practice in this state and such list shall be available to any person upon application to the Board and the payment of such charge as may be fixed by the Board for such list;

7.  comply with the Oklahoma Open Meeting Law.

D.  The Board shall not adopt rules restricting competitive bidding or advertising by a person regulated by the Board except to prohibit false, misleading, or deceptive practices.  The Board shall not include in its rules to prohibit false, misleading, or deceptive practices by a person regulated by the Board a rule that:

1.  restricts the person's use of any medium for advertising; or

2.  restricts the person's personal appearance or use of his personal voice in an advertisement; or

3.  relates to the size or duration of any advertisement by the person; or

4.  restricts the person's advertisement under a trade name.

Added by Laws 1984, c. 144, § 7, eff. Nov. 1, 1984.

§591728.  Personnel and facilities  Executive secretary.

A.  The basic personnel and necessary facilities that are required to administer the Licensed Dietitian Act shall be the personnel and facilities of the Board.  The Board personnel shall act as the agents of the Board.  If necessary for the administration or implementation of the Licensed Dietitian Act, the Board by agreement may secure and provide for compensation for services that the Board considers necessary and may employ and compensate within available appropriations professional consultants, technical assistants, and employees on a fulltime or parttime basis.

B.  The chairman of the Board shall designate an employee to serve as executive secretary of the Committee.  The executive secretary must be an employee of the Board.  The executive secretary shall be the administrator of the dietitian licensing activities for the Board.

C.  In addition to other duties prescribed by law and by the Board, the executive secretary shall:

1.  keep full accurate minutes of the transactions and proceedings of the Committee;

2.  be the custodian of the files and records of the Committee; 3.  prepare and recommend to the Board plans and procedures necessary to implement the purposes and objectives of this act, including rules and proposals on administrative procedures consistent with this act;

4.  exercise general supervision over persons employed by the Board in the administration of this act;

5.  be responsible for the investigation of complaints and for the presentation of formal complaints;

6.  attend all meetings of the Committee as a nonvoting participant;

7.  handle the correspondence of the Committee and obtain, assemble, or prepare the reports and information that the Board may direct or authorize.

Added by Laws 1984, c. 144, § 8, eff. Nov. 1, 1984.

§591729.  Fees.

After consultation with the Committee, the Board shall set the fees imposed by the provisions of the Licensed Dietitian Act in amounts that are adequate to collect sufficient revenue to meet the expenses necessary to perform their duties without accumulating an unnecessary surplus.

Added by Laws 1984, c. 144, § 9, eff. Nov. 1, 1984.

§591730.  Application for license  Fee  Form  Filing date  Qualifications for licensing examination  Notice of receipt.

A.  An applicant for a dietitian license shall submit a sworn application, accompanied by the application fee.

B.  The Committee shall prescribe the form of the application and may by rule establish dates by which applications and fees shall be received.  These rules shall not be inconsistent with rules of the Board related to application dates of other licenses.

C.  To qualify for the licensing examination the applicant shall:

1.  possess a baccalaureate or post baccalaureate degree with a major course of study in human nutrition, food and nutrition, dietetics, or food systems management or an equivalent major course of study approved by the Committee; and

2.  have completed an internship or preplanned professional experience program approved by the Committee.

D.  Not later than the 45th day after the receipt of a properly submitted and timely application and not later than the 30th day before the next examination date, the Board shall notify an applicant in writing that his or her application and any other relevant evidence pertaining to applicant qualifications established by the Board by rule has been received and investigated.  The notice shall state whether the application and other evidence submitted have qualified the applicant for examination.  If the applicant has not qualified for examination, the notice shall state the reasons for the lack of qualifications.

Added by Laws 1984, c. 144, § 10, eff. Nov. 1, 1984.

§591731.  Examinations.

A.  To qualify for a license, an applicant shall pass a competency examination.  Examinations shall be prepared or approved by the Board and administered to qualified applicants at least once each calendar year.

B.  An examination prescribed by the Board may be or may include an examination given by the Commission on Dietetic Registration of the American Dietetic Association or by a national or state testing service in lieu of examination prepared by the Board.

C.  If requested in writing by a person who fails the licensing examination, the Board shall furnish the person with an analysis of the person's performance on the examination.

D.  If an applicant fails the examination three times, the applicant shall furnish evidence to the Board of completed course work taken for credit with a passing grade in the areas of weakness before the applicant may again apply for examination.

Added by Laws 1984, c. 144, § 11, eff. Nov. 1, 1984.

§591732.  Issuance of license  Duties of licensee  Surrender of license.

A.  A person who meets the licensing qualifications is entitled to receive a license certificate as a licensed dietitian.

B.  The licensee shall:

1.  display the license certificate in an appropriate and public manner; and

2.  keep the Board informed of his or her current address.

C.  A license certificate issued by the Board is the property of the Board and must be surrendered on demand.

Added by Laws 1984, c. 144, § 12, eff. Nov. 1, 1984.

§59-1733.  Renewal of license.

A.  Licenses shall be renewed annually by paying the required renewal fee to the State Board of Medical Licensure and Supervision on or before the renewal date specified by the Board.  The Board shall promulgate rules setting forth fees for initial licensure and license renewal and may adopt a renewal system requiring all renewals to occur in a specified month of the year regardless of the date of initial licensure.

B.  If a person's license has been expired for not more than ninety (90) days, the person may renew the license by paying to the Board the required renewal fee and a penalty fee that is onehalf (1/2) the renewal fee.

C.  If a license has been expired for more than ninety (90) days but less than one (1) year, the person may renew the license by paying to the Board all unpaid renewal fees and a penalty fee that is equal to the renewal fee.

D.  If a license has been expired one (1) year or more, the license may not be renewed.  A new license may be obtained by submitting to reexamination and complying with the current requirements and procedures for obtaining a license.

Added by Laws 1984, c. 144, § 13, eff. Nov. 1, 1984.  Amended by Laws 1999, c. 103, § 1, emerg. eff. April 19, 1999.

§591734.  Provisional license.

A.  A license to use the title of provisional licensed dietitian may be issued by the Board on the filing of an application, payment of an application fee, and the submission of evidence of the successful completion of the educational requirement pursuant to the provisions of Section 10 of the Licensed Dietitian Act.  The initial application shall be signed by the supervising licensed dietitian.

B.  A provisional licensed dietitian shall be subject to the personal and direct supervision of a licensed dietitian.

C.  A person qualified for a provisional license is entitled to receive a license certificate as a provisional licensed dietitian. A provisional licensed dietitian shall comply with the provisions of subsections B and C of Section 12 of the Licensed Dietitian Act.

D.  A provisional license is valid for one (1) year from the date it is issued and may be renewed annually not to exceed two (2) additional years by the same procedures established for renewal pursuant to the provisions of Section 13 of the Licensed Dietitian Act if the application for renewal is signed by the supervising licensed dietitian.

Laws 1965, c. 347, § 24, emerg. eff. June 28, 1965.

§591735.  Waiver of examination requirement.

On receipt of an application and application fee, the Board may upon the recommendation of the Committee waive the examination requirement for an applicant who, at the time of application:

1.  is registered by the Commission on Dietetic Registration as a registered dietitian; or

2.  holds a valid license or certificate as a licensed or registered dietitian issued by another state with which this state has a reciprocity agreement.

Added by Laws 1984, c. 144, § 15, eff. Nov. 1, 1984.

§591736.  Titles and abbreviations.

A.  A person may not use the title or represent or imply that he or she has the title of licensed dietitian or provisional licensed dietitian or use the letters LD or PLD and may not use any facsimile of those titles in any manner to indicate or imply that the person is a licensed dietitian or provisional licensed dietitian, unless that person holds an appropriate license.

B.  A person shall not use the title or represent or imply that he has the title of registered dietitian or the letters RD and shall not use any facsimile of the title in any manner to indicate or imply that the person is registered as a registered dietitian by the Commission on Dietetic Registration, unless the person is registered as a registered dietitian by the Commission on Dietetic Registration.

C.  Any person convicted of knowingly or intentionally violating the provisions of subsection A or B of this section shall be guilty of a misdemeanor.

Added by Laws 1984, c. 144, § 16, eff. Nov. 1, 1984.

§591737.  Complaints  Information file  Notice of status.

A.  The Board shall keep an information file about each complaint filed with the Board related to a licensee.

B.  If a written complaint is filed with the Board relating to a licensee, the Board, at least as frequently as quarterly, shall notify the parties to the complaint of the status of the complaint until final disposition of the complaint.

Added by Laws 1984, c. 144, § 17, eff. Nov. 1, 1984.

§591738.  Probation, reprimand, suspension or revocation of license.

A.  The Board shall revoke or suspend a license, probate a license suspension, or reprimand a licensee on proof of:

1.  any violation of the provisions of the Licensed Dietitian Act; or

2.  any violation of a rule adopted by the Committee.

B.  If the Board proposes to suspend or revoke a person's license, the person is entitled to a hearing before the Board.

C.  Proceedings for the suspension or revocation of a license are governed by rules and regulations of the Board.

Added by Laws 1984, c. 144, § 18, eff. Nov. 1, 1984.

§591739.  Currently registered dietitions exempted from examination requirement.

For one (1) year beginning on November 1, 1984, the Board shall waive the examination requirement and grant a license to any person who is registered by the Commission on Dietetic Registration as a registered dietitian on November 1, 1984, or who becomes so registered before November 1, 1985.

Added by Laws 1984, c. 144, § 19, eff. Nov. 1, 1984.

§591750.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Security Guard and Private Investigator Act".

Added by Laws 1986, c. 224, § 1, operative July 1, 1987.

§59-1750.2.  Definitions.

As used in the Oklahoma Security Guard and Private Investigator Act:

1.  "Client" means any person or legal entity having a contract with a person or entity licensed pursuant to the Oklahoma Security Guard and Private Investigator Act, which contract authorizes services to be performed in return for financial or other considerations;

2.  "Council" means the Council on Law Enforcement Education and Training;

3.  "License" means authorization issued by the Council pursuant to the Oklahoma Security Guard and Private Investigator Act permitting the holder to perform the functions of a security guard, armed security guard, private investigator, investigative agency, or security agency;

4.  "Private investigator" means a person who is self-employed, or contracts with, or is employed by an investigative agency for the purpose of conducting a private investigation and reporting the results to the employer or client of the employer relating to:

a. potential or pending litigation, civil, or criminal,

b. divorce or other domestic investigations,

c. missing persons or missing property, or

d. other lawful investigations, but shall not include:

(1) a person authorized or employed by the United States Government, any state government, or any agency, department, or political subdivision thereof while engaged in the performance of official duties,

(2) a person or employee of a firm, corporation or other legal entity engaged exclusively in a profession licensed by any board, commission, department or court of this state, or

(3) a bona fide, salaried, full-time employee of a firm, corporation or other legal entity not in the primary business of soliciting and providing private investigations, who conducts investigations that are exclusive to and incidental to the primary business of said firm, corporation or entity, and when the costs of such investigations are not charged directly back to the particular client or customer who directly benefits from the investigation;

5.  "Armed private investigator" means a private investigator authorized to carry a firearm;

6.  "Security agency" means a person, firm, corporation, or other private legal entity in the business of security guard services or armed security guards for hire;

7.  "Security guard" means an individual contracting with or employed by a security agency, private business or person to prevent trespass, theft, misappropriation, wrongful concealment of merchandise, goods, money or other tangible items, or engaged as a bodyguard or as a private watchman to protect persons or property, but shall not include:

a. for individuals operating unarmed, any person employed as a private watchman or security guard by one employer only in connection with the affairs of such employer where there exists an employer-employee relationship,

b. a full-time certified peace officer of the United States, this state, or any political subdivision of either,

(1) while such peace officer is engaged in the performance of his or her official duties within the course and scope of his or her employment with the United States, this state, or any political subdivision of either,

(2) while such peace officer is engaged in the performance of his or her duties as a railroad police officer, or

(3) who receives compensation for private employment on an individual or an individual independent contractual basis as a patrolman, guard, or watchman if such person is employed in an employer-employee relationship or is employed on an individual contractual basis,

c. any person whose terms of employment as a security guard are governed by a collective bargaining agreement on May 9, 1989, and

d. any person who is employed as a full-time security guard by a financial institution on May 9, 1989;

8.  "Armed security guard" means a security guard authorized to carry a firearm;

9.  "Investigative agency" means a self-employed private investigator, a firm, a corporation, or other private legal entity in the business of soliciting the business of private investigation and/or providing private investigations and investigators;

10.  "Special event" means a public activity in the form of an athletic contest, charity event, exposition or similar event that occurs only on an annual or noncontinuing basis; and

11.  "Special event license" means a temporary license issued pursuant to the Oklahoma Security Guard and Private Investigator Act which restricts the license holder to employment as a security guard only for the duration of a particular event.

Added by Laws 1986, c. 224, § 2, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 1, eff. July 1, 1987; Laws 1988, c. 200, § 1, eff. July 1, 1988; Laws 1989, c. 225, § 1, emerg. eff. May 9, 1989; Laws 1998, c. 35, § 1, eff. Nov. 1, 1998; Laws 1999, c. 68, § 4, eff. Nov. 1, 1999; Laws 2005, c. 155, § 1, eff. Nov. 1, 2005.

§59-1750.2A.  Noncompliance with act - Injunction and enforcement.

Any person violating or failing to comply with the provisions of the Oklahoma Security Guard and Private Investigator Act may be enjoined from such violations or required to comply with such provisions by any district court of competent jurisdiction.  The Council on Law Enforcement Education and Training or the Attorney General may apply for an order enjoining such violation or enforcing compliance with this act.  Upon the filing of a verified petition with the court, the court, if satisfied by the affidavit or otherwise that the person has violated this act, may issue a temporary injunction enjoining such continued violation.  In case of violation of any order or decree issued by court, the offender may be held in contempt of court.  Proceedings under this section shall be in addition to all other remedies and penalties provided by law.

Added by Laws 1999, c. 68, § 2, eff. Nov. 1, 1999.

§59-1750.3.  Council on Law Enforcement Education and Training - Powers and Duties.

A.  The director of the Council on Law Enforcement Education and Training, and any staff member designated by the director, shall have all the powers and authority of peace officers of this state for the purposes of enforcing the provisions of the Oklahoma Security Guard and Private Investigator Act, and all other duties which are or may be conferred upon the Council by the Oklahoma Security Guard and Private Investigator Act.  The powers and duties conferred on the director or any staff member appointed by the director as a peace officer shall not limit the powers and duties of other peace officers of this state or any political subdivision thereof.  The director, or any staff member appointed by the director as a peace officer shall, upon request, assist any federal, state, county, or municipal law enforcement agency.

B.  The Council on Law Enforcement Education and Training shall have the following powers and duties:

1.  To promulgate rules to carry out the purposes of the Oklahoma Security Guard and Private Investigator Act;

2.  To establish and enforce standards governing the training of persons required to be licensed pursuant to the Oklahoma Security Guard and Private Investigator Act with respect to:

a. issuing, denying, or revoking certificates of approval to security training schools, and programs administered by the state, a county, a municipality, a private corporation, or an individual,

b. certifying instructors at approved security training schools,

c. establishing minimum requirements for security training schools and periodically reviewing these standards, and

d. providing for periodic inspection of all security training schools or programs;

3.  To establish minimum curriculum requirements for training as the Council may require for security guards, armed security guards, and private investigators.  Training requirements for unarmed security guards shall not exceed forty (40) hours of instruction;

4.  To establish minimum requirements for a mandatory continuing education program for all licensed private investigators and security guards which shall include, but not be limited to:

a. establishing a designated minimum number of clock hours of required attendance, not to exceed eight (8) clock hours yearly, at accredited educational functions,

b. establishing the penalties to be imposed upon a licensee for failure to comply with the continuing education requirements,

c. establishing a nonpaid advisory board of licensed private investigators to assist the Council in establishing the criteria for determining the qualifications of proposed continuing education programs that would be submitted to the Council for accreditation to meet this requirement, and

d. providing that the expense of such continuing education shall be paid by the private investigators participating therein;

5.  To grant a waiver of any training requirement, except firearms training which shall be required for an armed security guard license, if the applicant has completed not less than one (1) year of full-time employment as a security guard, armed security guard, private investigator, or law enforcement officer within a three-year period immediately preceding the date of application and the applicant provides sufficient documentation thereof as may be required by the Council;

6.  To grant an applicant credit for fulfilling any prescribed course or courses of training, including firearms training, upon submission of acceptable documentation of comparable training.  The Council may grant or refuse any such credit at its discretion;

7.  To issue the licenses and identification cards provided for in the Oklahoma Security Guard and Private Investigator Act;

8.  To investigate alleged violations of the Oklahoma Security Guard and Private Investigator Act or rules relating thereto and to deny, suspend, or revoke licenses and identification cards if necessary, or to issue notices of reprimand to licensees with or without probation under rules to be prescribed by the Council;

9.  To investigate alleged violations of the Oklahoma Security Guard and Private Investigator Act by persons not licensed pursuant to such act and to impose administrative sanctions pursuant to rules or to seek an injunction pursuant to Section 1750.2A of this title;

10.  To provide all forms for applications, identification cards, and licenses required by the Oklahoma Security Guard and Private Investigator Act;

11.  To enter into reciprocal agreements with officials of other states;

12.  To immediately suspend a license if a licensee's actions present a danger to the licensee or to the public; and

13.  To require additional testing for continuation or reinstatement of a license if a licensee exhibits an inability to exercise reasonable judgment, skill, or safety.

Added by Laws 1986, c. 224, § 3, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 2, eff. July 1, 1987; Laws 1988, c. 200, § 2, eff. July 1, 1988; Laws 1992, c. 199, § 2, emerg. eff. May 13, 1992; Laws 1997, c. 226, § 1, eff. Nov. 1, 1997; Laws 1999, c. 68, § 3, eff. Nov. 1, 1999; Laws 2005, c. 155, § 2, eff. Nov. 1, 2005.

§59-1750.3A.  Psychological evaluation of applicants for armed security guard license - Exemption.

A.  Each applicant for an armed security guard license shall be administered any current standard form of the Minnesota Multiphasic Personality Inventory (MMPI), or other psychological evaluation instrument approved by the Council on Law Enforcement Education and Training, which shall be administered during the firearms training phase required by Section 1750.3 of  this title.  The security training school administering such instrument shall forward the response data to a psychologist licensed by the State Board of Examiners of Psychologists for evaluation.  The licensed psychologist shall be of the applicant's choice.  Applicants with comparable training shall complete the psychological test and evaluation requirements prior to licensing.  It shall be the responsibility of the applicant to bear the cost of the psychological evaluation.

B.  If the licensed psychologist is unable to certify the applicant's psychological capability to exercise appropriate judgment, restraint, and self-control, after evaluating the data, the psychologist shall employ whatever other psychological measuring instruments or techniques deemed necessary to form a professional opinion.  The use of any psychological measuring instruments or techniques shall require a full and complete written explanation to the Council on Law Enforcement Education and Training.

C.  The psychologist shall forward a written psychological evaluation, on a form prescribed by the Council, to the Council within fifteen (15) days of the evaluation, even if the applicant is found to be psychologically at risk.  The Council may utilize the results of the psychological evaluation for up to six (6) months from the date of the evaluation after which the applicant shall be reexamined.  No person who has been found psychologically at risk in the exercise of appropriate judgment, restraint, or self-control shall reapply for certification until one (1) year from the date of being found psychologically at risk.

D.  1.  Active peace officers who have been certified by the Council on Law Enforcement Education and Training shall be exempt from the provisions of this section.

2.  Retired peace officers who have been certified by the Council on Law Enforcement Education and Training shall be exempt from the provisions of this section for a period of one year from retirement.

3.  Retired peace officers who are not exempt from this section and who have previously undergone treatment for a mental illness, condition, or disorder which required medication or supervision, as defined by paragraph 7 of Section 1290.10 of Title 21 of the Oklahoma Statutes may apply for an armed security guard license only after three (3) years from the last date of treatment or upon presentation of a certified statement from a licensed physician stating that the person is either no longer disabled by any mental or psychiatric illness, condition, or disorder or that the person has been stabilized on medication for ten (10) years or more.

Added by Laws 1987, c. 193, § 3, eff. July 1, 1987.  Amended by Laws 1997, c. 226, § 2, eff. Nov. 1, 1997; Laws 2005, c. 155, § 3, eff. Nov. 1, 2005.

§591750.4.  License required.

On and after January 1, 1988, no person may be employed or operate as a security guard, private investigator, security agency, or investigative agency until a license therefor has been issued by the Council on Law Enforcement Education and Training pursuant to the Oklahoma Security Guard and Private Investigator Act.

Added by Laws 1986, c. 224, § 4, operative July 1, 1987. Amended by Laws 1987, c. 193, § 4, eff. July 1, 1987; Laws 1988, S.J.R. No. 27, § 1, emerg. eff. Feb. 24, 1988.

§591750.4a.  License required  Armed Security Guard.

On and after July 1, 1988, no person may be employed or operate as an armed security guard until a license therefor has been issued by the Council on Law Enforcement Education and Training pursuant to the Oklahoma Security Guard and Private Investigator Act.

Added by Laws 1988, S.J.R. No. 27, § 2, emerg. eff. Feb. 24, 1988.

§59-1750.5.  Licenses authorized - Combination license - Firearms - Identification cards - Conditional license - Qualifications for issuance - Agency license - Insurance coverage.

A.  Licenses authorized to be issued by the Council on Law Enforcement Education and Training (CLEET) shall be as follows:

1.  Security Agency License;

2.  Investigative Agency License;

3.  Private Investigator License (unarmed);

4.  Security Guard License (unarmed);

5.  Armed Security Guard License;

6.  Special Event License (unarmed); and

7.  Armed Private Investigator License.

B.  Any qualified applicant meeting the requirements for more than one of the positions of private investigator, security guard, or armed security guard may be issued a separate license for each position for which qualified, or in the discretion of the Council, a combination license provided the required license fees are paid.

C.  A private investigator may carry a firearm, if the private investigator also performs the functions of an armed security guard, under the authority of the armed security guard license.  If the private investigator performs no functions of an armed security guard, the Council may add an endorsement to the license of the private investigator that states "Firearms Authorized", in lieu of the armed security guard license, if the private investigator completes the same training and testing requirements of the armed security guard.  The Council will charge the same fee for the "Firearms Authorized" endorsement on the private investigators license as the cost of the armed security guard license.  Any person issued a private investigator license with a firearms authorized endorsement may carry a concealed firearm when on and off duty, provided the person keeps the firearm concealed from view and is in possession of a valid driver license and a valid private investigator license with a firearms authorization endorsement.

D.  Any identification card issued to a person meeting the license requirements for an armed security guard shall be distinct and shall explicitly state that the person is authorized to carry a firearm pursuant to the provisions of the Oklahoma Security Guard and Private Investigator Act.  Upon receipt of the license and identification card, the armed security guard is authorized to carry a firearm in the performance of his or her duties subject to the provisions of the Oklahoma Security Guard and Private Investigator Act and the rules promulgated by the Council.

E.  The Council may issue a conditional license to a person employed by a security or investigative agency as a trainee for a security guard, armed security guard, or private investigator position, when the person has submitted a properly completed application, made under oath, subject to the following conditions:

1.  A conditional license shall authorize employees to perform the same functions that regular licensees perform, but subject to supervision by the employing agency as the Council may prescribe;

2.  The holder of a conditional license shall complete the necessary training requirements within one hundred eighty (180) days from the effective date of the conditional license, after which the conditional license shall expire;

3.  The holder of a conditional license as an armed security guard shall not carry a firearm in the performance of duties until after completing a course of firearms training as prescribed by the Council, and having been issued a regular license by the Council;

4.  A conditional license may be renewed at the discretion of the Council, if necessary to allow an applicant to complete any training required for a regular license; and

5.  When the Council finds that a conditional license holder has completed the required training and is otherwise qualified for a license pursuant to the provisions of the Oklahoma Security Guard and Private Investigator Act, the Council shall issue a regular license.

F.  A Security Agency License may be issued to an individual, corporation, or other legal entity meeting the following qualifications:

1.  If the license is to be issued in the name of a legal entity other than a natural person, the applicant must furnish proof that the entity is legally recognized, such as the issuance of a corporate charter; and

2.  The executive officer, manager, or other person in charge of supervising security guards in the performance of their duties shall be a licensed security guard.

G.  An Investigative Agency License may be issued to an individual, corporation, or other legal entity meeting the following qualifications:

1.  If the license is to be issued in the name of a legal entity other than a natural person, the applicant must furnish proof that the entity is legally recognized, such as the issuance of a corporate charter;

2.  Any person, otherwise qualified, may own a private investigation agency; and

3.  A self-employed private investigator who employs no other investigators shall also be licensed as an investigative agency, but shall only be required to be insured or bonded as a self-employed private investigator.

H.  A Security Guard License, Armed Security Guard License, Private Investigator License, Armed Private Investigator License, or combination thereof may be issued to an applicant meeting the following qualifications.  The applicant shall:

1.  Be a citizen of the United States or an alien legally residing in the United States;

2.  Be at least eighteen (18) years of age, except that an applicant for an Armed Security Guard License shall be at least twenty-one (21) years of age;

3.  Have successfully completed training requirements for the license applied for, as prescribed by the Council;

4.  Be of good moral character;

5.  Not have a record of a felony conviction;

6.  Not have a record of conviction for larceny, theft, false pretense, fraud, embezzlement, false personation of an officer, any offense involving moral turpitude, any offense involving a minor as a victim, any nonconsensual sex offense, any offense involving the possession, use, distribution, or sale of a controlled dangerous substance, any offense involving a firearm, or any other offense as prescribed by the Council, as provided herein.

a. If any conviction which disqualifies an applicant occurred more than five (5) years prior to the application date and the Council is convinced the offense constituted an isolated incident and the applicant has been rehabilitated, the Council may, in its discretion, waive the conviction disqualification as provided for in this paragraph and issue an unarmed security guard license or a private investigator's license, but shall not issue an armed guard license, to the applicant if the applicant is otherwise qualified, unless the felony involved the use of a firearm or was violent in nature.

b. If an Oklahoma State Bureau of Investigation records check and a local records check reveal that there are no felony convictions, criminal convictions involving moral turpitude, or any other disqualifying convictions as specified in the Oklahoma Security Guard and Private Investigator Act or prescribed by the Council, then the Council may conditionally issue an armed security guard license pending completion of the criminal history and background check.

c. Under oath, the applicant shall certify that he or she has no disqualifying convictions as specified in the Oklahoma Security Guard and Private Investigator Act or by the Council.

d. The applicant shall further meet all other qualifications.

e. If upon completion of the required background investigation it is discovered that a disqualifying conviction exists, the Council shall immediately revoke the armed guard license of the applicant;

7.  Make a statement that the applicant is not currently undergoing treatment for mental illness, condition, or disorder, make a statement whether the applicant has ever been adjudicated incompetent or committed to a mental institution, and make a statement regarding any history of illegal drug use or alcohol abuse.  Upon presentation by the Council on Law Enforcement Education and Training of the name, gender, date of birth, and address of the applicant to the Department of Mental Health and Substance Abuse Services, the Department of Mental Health and Substance Abuse Services shall notify the Council within ten (10) days whether the computerized records of the Department indicate the applicant has ever been involuntarily committed to an Oklahoma state mental institution.  For purposes of this subsection, "currently undergoing treatment for a mental illness, condition, or disorder" means the person has been diagnosed by a licensed physician or psychologist, as being afflicted with a substantial disorder of thought, mood, perception, psychological orientation, or memory that significantly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life and such condition continues to exist; and

8.  Make a statement regarding misdemeanor domestic violence charges.

I.  A special event license may be issued to an employee of a security agency who is hired on a temporary basis as an unarmed security guard for a particular event.  An application for a special event license shall be made by the agency employing the applicant.  The agency shall certify to the Council that the applicant meets the qualifications for security guards, pursuant to subsection H of this section.

J.  1.  All persons and agencies shall obtain and maintain liability coverage in accordance with the following minimum standards:

a. general liability insurance coverage for bodily injury, personal injury, and property damage, with endorsements for personal injury including false arrest, libel, slander, and invasion of privacy, or

b. a surety bond that allows persons to recover for actionable injuries, loss, or damage as a result of the willful, or wrongful acts or omissions of the principal and protects this state, its agents, officers and employees from judgments against the principal or insured licensee, and is further conditioned upon the faithful and honest conduct of the principal's business.

2.  Liability coverages and bonds outlined in this section shall be in the minimum amounts of One Hundred Thousand Dollars ($100,000.00) for agencies, Ten Thousand Dollars ($10,000.00) for armed security guards and private investigators with the firearms authorization, or combination armed license; and Five Thousand Dollars ($5,000.00) for unarmed security guards and self-employed unarmed private investigators who employ no other investigators.

3.  Security agencies and investigative agencies shall ensure that all employees of these agencies have met the minimum liability coverages as prescribed in this section.

4.  Insurance policies and bonds issued pursuant to this section shall not be modified or canceled unless ten (10) days' prior written notice is given to the Council.  All persons and agencies insured or bonded pursuant to this section shall be insured or bonded by an insurance carrier or a surety company licensed in the state in which the insurance or bond was purchased, or in this state.

5.  In lieu of the requirements of this subsection, the Council may accept a written statement from a corporation which is registered with the Oklahoma Secretary of State attesting that the corporation self-insures the general operation of business for the types of liability set out in paragraphs 1 and 2 of this subsection.

K.  Upon written notice, any license may be placed on inactive status.

L.  Similar or duplicate agency names will not be issued.  Each agency name must be distinguishably different.

Added by Laws 1986, c. 224, § 5, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 5, eff. July 1, 1987; Laws 1988, c. 200, § 3, eff. July 1, 1988; Laws 1989, c. 225, § 2, emerg. eff. May 9, 1989; Laws 1993, c. 63, § 1, eff. July 1, 1993; Laws 1995, c. 357, § 6, eff. Nov. 1, 1995; Laws 1997, c. 226, § 3, eff. Nov. 1, 1997; Laws 1998, c. 286, § 8, eff. July 1, 1998; Laws 1999, c. 415, § 8, eff. July 1, 1999; Laws 2000, c. 6, § 13, emerg. eff. March 20, 2000; Laws 2001, c. 312, § 1, eff. Nov. 1, 2001; Laws 2005, c. 155, § 4, eff. Nov. 1, 2005.

NOTE:  Laws 1999, c. 68, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§59-1750.6.  Application for license, renewal of license and reinstatement of license - Forms - Information required - Criminal history data - Fees - Term of license - Special event licenses - System for issuance - Duplicate licenses.

A.  1.  Application for a license shall be made on forms provided by the Council on Law Enforcement Education and Training and shall be submitted in writing by the applicant under oath.  The application shall require the applicant to furnish information reasonably required by the Council to implement the provisions of the Oklahoma Security Guard and Private Investigator Act, including classifiable fingerprints to enable the search of criminal indices for evidence of a prior criminal record, including, but not limited to, a national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes.

2.  Upon request of the Council, the Oklahoma State Bureau of Investigation and other state and local law enforcement agencies shall furnish a copy of any existent criminal history data relating to an applicant, including investigation reports which are otherwise required by law to be deemed confidential, to enable the Council to determine the qualifications and fitness of such applicant for a license.

B. 1. a. The original application and any license renewal shall be accompanied by a nonrefundable fee of Twenty-five Dollars ($25.00) for each original application and renewal of a private investigator or an unarmed security guard, Fifty Dollars ($50.00) for each original application and renewal of an armed security guard, Seven Dollars ($7.00) for each special event license, and Two Hundred Dollars ($200.00) for either the original application or each renewal for a security agency or investigative agency.

b. In addition to the fees provided in this subsection, the original application of an unarmed private investigator, unarmed security guard or armed security guard shall be accompanied by a nonrefundable fee for a national criminal history record with fingerprint analysis, as provided in Section 150.9 of Title 74 of the Oklahoma Statutes.

2.  A licensee whose license has been suspended may apply for reinstatement of license after the term of the suspension has passed.  Any application for reinstatement following a suspension of licensure shall be accompanied by a nonrefundable fee of Twenty-five Dollars ($25.00) for the reinstatement of a private investigator or unarmed security guard, Fifty Dollars ($50.00) for the reinstatement of an armed security guard, and Two Hundred Dollars ($200.00) for reinstatement of a security or investigative agency.

3.  A licensee who fails to file a renewal application on or before the expiration of a license shall pay a late fee of Twenty-five Dollars ($25.00) for an individual license and a late fee of One Hundred Dollars ($100.00) for an agency license.

4.  Except as otherwise provided in this subsection, the fees, penalties, and fines shall be deposited in the General Revenue Fund.  The prevailing fingerprint processing fee for the original application for a private investigator, an unarmed security guard, or an armed security guard shall be deposited in the OSBI Revolving Fund.

C.  A Security Guard License, Armed Security Guard License, or Private Investigator License shall be valid for a period of two (2) years and may be renewed for additional two-year terms.  A Security Agency License or Investigative Agency License shall be valid for a period of five (5) years and may be renewed for additional five-year terms.  A special event license shall be valid only for the duration of the event for which it is expressly issued.  Any individual may be issued up to two special event licenses during any calendar year.

D.  The Council shall devise a system for issuance of licenses for the purpose of evenly distributing the expiration dates of the licenses.

E.  Pursuant to its rules, the Council may issue a duplicate license to a person licensed pursuant to the provisions of the Oklahoma Security Guard and Private Investigator Act.  The Council may assess a fee of Four Dollars ($4.00) for the issuance of a duplicate license.  The fee must accompany the request for a duplicate license.

Added by Laws 1986, c. 224, § 6, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 6, eff. July 1, 1987; Laws 1988, c. 200, § 4, eff. July 1, 1988; Laws 1989, c. 225, § 3, emerg. eff. May 9, 1989; Laws 1993, c. 63, § 2, eff. July 1, 1993; Laws 1997, c. 226, § 4, eff. Nov. 1, 1997; Laws 2003, c. 204, § 7, eff. Nov. 1, 2003; Laws 2004, c. 151, § 1, eff. Nov. 1, 2004.

§591750.7.  Denial, suspension or revocation of license and/or disciplinary penalty or fine.

A.  A Security Guard License, Armed Security Guard License, Private Investigator License, and any conditional license shall be subject to denial, suspension, or revocation and/or disciplinary penalty or fine by the Council on Law Enforcement Education and Training subject to the Administrative Procedures Act for, but not limited to, the following reasons by clear and convincing evidence:

1.  Any erroneous or false statement in an application for a license submitted pursuant to Section 1750.1 et seq. of this title;

2.  Failure to successfully complete any prescribed course of training as required by the Council;

3.  Violation of a provision of the Oklahoma Security Guard and Private Investigator Act or a rule promulgated pursuant to the act;

4.  A conviction for larceny, theft, embezzlement, false pretense, fraud, an offense involving moral turpitude, any nonconsensual sex offense, any offense involving a minor as a victim, any offense involving the possession, use, distribution or sale of a controlled dangerous substance, any offense involving a firearm, or  any felony;

5.  Use of beverages containing alcohol while armed with a firearm;

6.  Knowingly impersonating a law enforcement officer; or

7.  Failure to obtain or maintain liability insurance coverage or a surety bond pursuant to subsection J of Section 1750.5 of this title.

B.  A Security Agency License or Investigative Agency License shall be subject to denial, suspension, or revocation and/or disciplinary penalty or fine by the Council subject to the Administrative Procedures Act for, but not limited to, the following reasons by clear and convincing evidence:

1.  A false statement in a license application;

2.  Violation of any provision of the Oklahoma Security Guard and Private Investigator Act or a rule adopted pursuant thereto;

3.  Employing, authorizing, or permitting an unlicensed, uninsured or unbonded person to perform a security guard, armed security guard or private investigator function; or

4.  Permitting a person to perform a security guard, armed security guard or private investigator function, knowing the person has committed any offense enumerated in subsection A of this section.

C.  Upon the effective date of suspension or revocation of any license, the licensee shall have the duty to surrender the license and any identification card issued pursuant thereto to the Council.

Added by Laws 1986, c. 224, § 7, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 7, eff. July 1, 1987; Laws 1988, c. 200, § 5, eff. July 1, 1988; Laws 1993, c. 63, § 3, eff. July 1, 1993; Laws 1997, c. 226, § 5, eff. Nov. 1, 1997.

§591750.8.  Prohibited acts  Penalties  Disclosure of application information.

A.  No person who is exempt from the provisions of Section 1750.1 et seq. of this title shall display any badge or identification card bearing the words "private investigator" or "private detective", or use any words or phrases that imply that such person is a private investigator or private detective.

B.  No person licensed as a private investigator shall:

1.  Divulge any information gained by him in his employment except as his employer may direct or as he may be required by law to divulge; or

2.  Willfully make a false report to his employer or to a client.

Any violation of this subsection, upon conviction, shall be punishable by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.

C.  The Council on Law Enforcement Education and Training or its employees shall not disclose application information pertaining to persons licensed pursuant to this act, except:

1.  To verify the current license status of any applicant or licensee to the public;

2.  To perform duties pursuant to this act;

3.  To a bona fide law enforcement agency;

4.  To a licensing authority in another jurisdiction; or

5.  As required by court order.

Added by Laws 1986, c. 224, § 8, operative July 1, 1987. Amended by Laws 1987, c. 193, § 8, eff. July 1, 1987; Laws 1988, c. 200, § 6, eff. July 1, 1988.

§591750.9.  Carrying driver license and identification card - Display of license  Misrepresentation as state or federal agent - Discharge of firearm.

A.  Each security guard, armed security guard, or private investigator licensed pursuant to this act shall carry a valid driver license or state-issued photo identification card and an identification card issued by the Council on Law Enforcement Education and Training at all times while on duty as a security guard, armed security guard or private investigator, and each security agency and investigative agency shall display in its primary office in this state a valid license therefor issued by the Council.

B.  No licensee or officer, director, partner, or employee of a licensee, may wear a uniform, or use a title, an insignia, badge, or an identification card, or make any statements that would lead a person to believe that he is connected in any way with the federal government, a state government, or any political subdivision of a state government, unless he is authorized by proper authorities to do so.

C.  Each discharge of a firearm in the performance of his employment by any licensee authorized by this act to carry a firearm, other than for training purposes, shall be reported immediately to the Council by said licensee.

Added by Laws 1986, c. 224, § 9, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 9, eff. July 1, 1987; Laws 2001, c. 312, § 2, eff. Nov. 1, 2001.

§59-1750.10.  Display or use of certain words on badges, vehicles and uniforms prohibited.

A.  The words "police", "deputy", or "patrolman" shall not be displayed upon any security guard badge, or uniform, or security vehicle.  The words "Security", "Security Officer", or "Security Guard" in conjunction with the agencies' name shall be displayed on any badge or uniform in bold letters.

B.  Vehicles used by security guards, armed security guards, or security agencies shall display the words "Security", or "Guard", if marked, or both, and the agencies' name in conspicuous letters.  No such vehicle shall be equipped with a siren, a lamp with a red or blue lens, nor an overhead light or lights with red or blue lens.

Added by Laws 1986, c. 224, § 10, operative July 1, 1986.  Amended by Laws 1996, c. 22, § 5, eff. July 1, 1996; Laws 1997, c. 226, § 6, eff. Nov. 1, 1997.

§591750.10A.  Firearm training.

The firearm training for armed security guards may include the reduction targets for weapons fired at fifty (50) feet to simulate weapons fired at seventyfive (75) feet in indoor ranges.  All indoor ranges for this training shall have a minimum of three firing lanes and be approved by the Council on Law Enforcement Education and Training.

Added by Laws 1988, c. 53, § 1, operative April 1, 1988.

§59-1750.10B.  Private security training schools - Certificate of approval - Application - Renewal - Fee.

Beginning July 1, 1990, private schools desiring to conduct any or all phases of private security training shall submit an application for a certificate of approval to the Council on Law Enforcement Education and Training.  The application shall be accompanied by a nonrefundable fee of Three Hundred Dollars ($300.00).  The certificate shall be renewed annually by July 1.  The renewal fee shall be Three Hundred Dollars ($300.00).

Added by Laws 1990, c. 258, § 25, operative July 1, 1990.

§59-1750.11.  Violations - Penalty.

A.  Unless otherwise prescribed by law, any person convicted of violating any provision of the Oklahoma Security Guard and Private Investigator Act or a rule or regulation promulgated pursuant to the Oklahoma Security Guard and Private Investigator Act shall be guilty of a misdemeanor punishable by imprisonment for not more than sixty (60) days, or by a fine of not more than Two Thousand Dollars ($2,000.00), or by both such imprisonment and fine.

B.  Any person who willfully makes a false statement, knowing such statement is false, in any application to the Council on Law Enforcement Education and Training for a license pursuant to the Oklahoma Security Guard and Private Investigator Act, or who otherwise commits a fraud in connection with such application, shall be guilty of a felony punishable by a term of imprisonment for not less than two (2) years nor more than five (5) years, or by a fine of not more than Two Thousand Dollars ($2,000.00), or by both such imprisonment and fine.

Added by Laws 1986, c. 224, § 11, operative July 1, 1987.  Amended by Laws 1987, c. 193, § 10, eff. July 1, 1987; Laws 1997, c. 133, § 514, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 375, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 514 from July 1, 1998, to July 1, 1999.

§59-1750.13.  Repealed by Laws 1997, c. 226, § 7, eff. Nov. 1, 1997.

§59-1750.14.  Nonresidents apprehending persons who have forfeited bail to be accompanied by peace officer or bail bondsman.

A.  Except as provided in subsection C of this section, any person who is not a resident of this state who apprehends in this state, or attempts to apprehend a defendant, who has failed to appear before any court of this state or another state or any federal court as required by law and has forfeited bail, shall be required to be accompanied at the time of the apprehension by a peace officer or a person licensed in this state as a bail bondsman.

B.  Any person who violates the provisions of this section shall be guilty of a misdemeanor.

C.  The provisions of this section shall not apply to law enforcement officers of any jurisdiction.

Added by Laws 1993, c. 43, § 1, eff. Sept. 1, 1993.

§591800.1.  Short title.

Sections 1 through 16 of this act shall be known and may be cited as the "Alarm Industry Act".

Added by Laws 1985, c. 217, § 1, eff. Nov. 1, 1985.

§59-1800.2.  Definitions.

As used in the Alarm Industry Act:

1.  "Alarm industry" means the sale, except as provided in Section 1800.3 of this title, installation, alteration, repair, replacement, service, inspection, or maintenance of alarm systems or service involving receipt of alarm signals for the purpose of employee response and investigation of such signals or any combination of the foregoing activities except inspections on one- and two-family dwellings are exempt;

2.  "Alarm system" means one or more devices designed either to detect and signal an unauthorized intrusion or entry or to signal a fire or other emergency condition, which signals are responded to by public law enforcement officers, fire department personnel, private guards or security officers;

3.  "Board" means the State Board of Health;

4.  "Committee" means the Alarm Industry Committee;

5.  "Commissioner" means the State Commissioner of Health;

6.  "Licensee" means any person licensed pursuant to the Alarm Industry Act; and

7.  "Person" means an individual, sole proprietorship, firm, partnership, association, limited liability company, corporation, or other similar entity.

Added by Laws 1985, c. 217, § 2, eff. Nov. 1, 1985.  Amended by Laws 1993, c. 295, § 1, eff. Sept. 1, 1993; Laws 1998, c. 174, § 1, emerg. eff. April 28, 1998; Laws 2001, c. 394, § 51, eff. Jan. 1, 2002.

§591800.3.  Exemptions.

The Alarm Industry Act shall not apply to:

1.  An officer or employee of this state, the United States or a political subdivision of either, while the employee or officer is engaged in the performance of his official duties;

2.  An individual who owns and installs alarm devices on his own property or, if he does not charge for the device or its installation, installs it for the protection of his personal property located on another's property, and does not install the alarm devices as a normal business practice on the property of another;

3.  The sale of alarm systems designed or intended for customer or user installation; or

4.  The sale, installation, service, or repair of alarm systems by individuals licensed pursuant to the Electrical Licensing Act.

Added by Laws 1985, c. 217, § 3, eff. Nov. 1, 1985.  Amended by Laws 1992, c. 199, § 1, emerg. eff. May 13, 1992.

§591800.3a.  Installation or repair of certain electrical circuits  Exemption from Electrical Licensing Act.

Any person engaged in any activity regulated by the Alarm Industry Act, when installing or repairing electrical circuits of twentyfour (24) volts or less shall not be required to obtain any license as required by the Electrical Licensing Act, if such person is licensed pursuant to the provisions of the Alarm Industry Act.

§591800.4.  Alarm Industry Committee.

A.  There is hereby created the "Alarm Industry Committee", which shall consist of five (5) members. One member shall be the Commissioner of Health or his designated representative and four members shall be appointed by the State Board of Health within thirty (30) days after the effective date of this act.  Three of the appointed members shall have at least five (5) years of experience in the alarm industry or in a closely related field with broad knowledge of the alarm industry.  One of the appointed members shall be a lay member.  No member shall be employed by the same person as any other member of the Committee.

B.  The term of office of each appointed member shall be for four (4) years.  Provided, the terms of the first appointed members of the Committee shall be as follows:

1.  One member shall be appointed to a term ending May 31, 1987;

2.  One member shall be appointed to a term ending May 31, 1988;

3.  One member shall be appointed to a term ending May 31, 1989; and

4.  One member shall be appointed to a term ending May 31, 1990.

Provided further, each appointed member shall hold office until his successor is appointed and has qualified under the Alarm Industry Act.

C.  Members of the Committee may be removed from office by the Board for cause.

D.  Vacancies shall be filled by appointment by the Board for the unexpired term of the vacancy.

E.  The members of the Committee shall serve without pay but may be reimbursed for actual expenses pursuant to the State Travel Reimbursement Act.

F.  The Committee shall elect from among its membership a chairman, vicechairman and secretary to serve terms of not more than two (2) years ending on May 31 of the year designated by the Committee.  The chairman or vicechairman shall preside at all meetings.  The chairman, vicechairman and secretary shall perform such duties as may be decided by the Committee in order to effectively administer the Alarm Industry Act.

G.  A majority of Committee members shall constitute a quorum to transact official business.

H.  The Committee shall meet within thirty (30) days after the effective date of this act and shall meet thereafter at such times as the Committee deems necessary to implement the Alarm Industry Act.

I.  The Committee shall assist and advise the Commissioner of Health on all matters relating to the formulation of rules, regulations and standards in accordance with the Alarm Industry Act.

Added by Laws 1985, c. 217, § 4, eff. Nov. 1, 1985.

§591800.5.  Powers and duties of Committee.

The Alarm Industry Committee shall have the following duties and powers:

1.  To assist the Commissioner of Health in licensing and otherwise regulating persons engaged in an alarm industry business;

2.  To determine qualifications of applicants pursuant to the Alarm Industry Act;

3.  To prescribe and adopt forms for license applications and initiate mailing of such application forms to all persons requesting such applications;

4.  To assist the Commissioner in the denial, suspension or revocation of licenses as provided by the Alarm Industry Act;

5.  To charge and collect such fees as are prescribed by the Alarm Industry Act;

6.  To assist the State Board of Health in establishing and enforcing standards governing the materials, services and conduct of the licensees and their employees in regard to the alarm industry;

7.  To assist the Board in promulgating rules necessary to carry out the administration of the Alarm Industry Act;

8.  To investigate alleged violations of the provisions of the Alarm Industry Act and of any rules and regulations promulgated by the Board thereunder;

9.  To assist the Oklahoma State Board of Health in establishing categories of licenses for the Alarm Industry Act and application requirements for each category including but not limited to individual license, experience requirements, fingerprints, photographs, examinations, and fees;

10.  To assist the Commissioner in providing for grievance and appeal procedures pursuant to the Oklahoma Administrative Procedures Act for any person whose license is denied, revoked or suspended; and

11.  To have such other powers and duties as are necessary to implement the Alarm Industry Act.

Added by Laws 1985, c. 217, § 5, eff. Nov. 1, 1985. Amended by Laws 1989, c. 304, § 4, eff. Nov. 1, 1989; Laws 1993, c. 295, § 2, eff. Sept. 1, 1993.

§591800.6.  License required  Time for application   Extension of time.

No person shall engage in an alarm industry business in this state without first having obtained a license pursuant to the provisions of the Alarm Industry Act.  Provided, every person engaged in an alarm industry business in this state on the effective date of the Alarm Industry Act shall have ninety (90) days in which to apply to the Commissioner of Health for a license.  A person applying for a license within this ninetyday period may continue business pending a final determination by the Commissioner of his application.  Additional time beyond the ninetyday period may be granted by the Commissioner.

Added by Laws 1985, c. 217, § 6, eff. Nov. 1, 1985.

§591800.7.  Qualifications of applicants  Information concerning felonies or crimes involving moral turpitude  Photographs  Fingerprints.

A.  Any person applying for a license to engage in an alarm industry business pursuant to the Alarm Industry Act shall provide evidence to the Committee that the individual within this state having direct supervision over the function and local operations of such alarm industry business or a branch thereof has the following qualifications:

1.  Is at least twentyone (21) years of age;

2.  Has not been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease, and has not been restored to competency;

3.  Is not a habitual user of intoxicating liquors or habitforming drugs;

4.  Has not been discharged from the Armed Services of the United States under other than honorable conditions;

5.  Is of good moral character; and

6.  Meets such other standards as may be established by the Board relating to experience or knowledge of the alarm industry.

B.  The applicant shall advise the Committee and furnish full information on each individual described in subsection A of this section of any conviction of a felony or any crime involving moral turpitude for which a full pardon has not been granted and furnish a recent photograph of a type prescribed by the Board and two classifiable sets of fingerprints of such individual.

Added by Laws 1985, c. 217, § 7, eff. Nov. 1, 1985.

§59-1800.8.  Information required of applicant - License fee.

A.  An application for a company license shall include:

1.  The address of the principal office of the applicant and the address of each branch office of the applicant located within this state;

2.  The name per business location under which the applicant intends to do business as a licensee;

3.  A statement as to the extent and scope of the applicant's alarm industry business and all other businesses in which the applicant is engaged in this state;

4.  A recent photograph of a type prescribed by the Board of the applicant, if the applicant is a sole proprietor, or of each officer and of each partner or shareholder who owns a twenty-five percent (25%) or greater interest in the applicant, if the applicant is an entity;

5.  Two classifiable sets of fingerprints of the applicant, if the applicant is a sole proprietor, or of each officer and of each partner or shareholder who owns a twenty-five percent (25%) or greater interest in the applicant, if the applicant is an entity; and

6.  Such other information, statements or documents as may be required by the Board.

B.  An applicant for an individual license shall provide such documents, statements or other information as may be required by the State Board of Health, including two classifiable sets of fingerprints of the applicant.  The fingerprints may be used for a national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes.

C.  Fees for license and renewal issued pursuant to the Alarm Industry Act shall be adopted by the Board pursuant to Section 1-106.1 of Title 63 of the Oklahoma Statutes.  Provided, the fees provided for in this subsection shall not exceed Two Hundred Fifty Dollars ($250.00).  An applicant shall pay the license fee at the time he makes application.

Added by Laws 1985, c. 217, § 8, eff. Nov. 1, 1985.  Amended by Laws 1993, c. 295, § 3, eff. Sept. 1, 1993; Laws 2003, c. 204, § 8, eff. Nov. 1, 2003.

§591800.9.  Issuance of license  Term  Renewal and disciplinary proceedings  Expiration dates.

A.  Upon making proper application, payment of the proper license fee, and certification of approval by the Committee, the Commissioner of Health shall issue a license to the applicant.  The license shall be valid for a oneyear term.

B.  Renewal of a license shall not prohibit disciplinary proceedings for an act committed prior to the renewal.

C.  The State Board of Health may adopt a system under which licenses expire on various dates throughout the year.  For any change in such expiration dates, license fees shall be prorated on an appropriate periodic basis.

Added by Laws 1985, c. 217, § 9, eff. Nov. 1, 1985.

§591800.10.  Alteration or assignment of license  Posting  Change of information  False representation as licensee  Records.

A.  A license shall not be altered or assigned.

B.  A company license shall be posted in a conspicuous place in each alarm industry business location of the licensee.

C.  A company licensee shall notify the Committee within fourteen (14) days of any change of information furnished on his application for license or on his license including, but not limited to, change of ownership, address, business activities, or any developments related to the qualifications of the licensee or the individual described in Section 1800.7 of this title.  If the licensee for any reason ceases to engage in an alarm industry business in this state, the licensee shall notify the Committee within fourteen (14) days of such cessation.  If the required notice of cessation is not given to the Committee within fourteen (14) days, the license may be suspended or revoked by the Commissioner on recommendation of the Committee.

D.  No person shall represent falsely that he is licensed or employed by a licensee.

E.  Each company licensee shall maintain a record containing such information relative to his employees as may be required by the Board.

Added by Laws 1985, c. 217, § 10, eff. Nov. 1, 1985. Amended by Laws 1993, c. 295, § 4, eff. Sept. 1, 1993.

§591800.11.  Responsibility for business activities and actions of licensee and employees.

The licensee shall be responsible to the Committee in matters of conduct of business activities covered by the Alarm Industry Act. The licensee shall be responsible for the activities on the part of the licensee's employees.  For purposes of the Alarm Industry Act, improper conduct on the part of said employees which occurs within the scope of employment shall be considered by the Committee as acts of the licensee.

Added by Laws 1985, c. 217, § 11, eff. Nov. 1, 1985.

§591800.12.  Municipalities or counties may levy charges for alarm installation connections  Disconnection of faulty systems  Ordinances prohibited.

A.  Any municipality or county may levy and collect reasonable charges for alarm installation connections located in or at a police or fire department which is owned, operated or monitored by the municipality or county.  Any municipality or county may require discontinuance of service of any alarm signal device which, due to mechanical malfunction or faulty equipment, causes excessive false alarms and, in the opinion of the appropriate county or municipal official, becomes a detriment to the functions of the department involved.  The municipality or county may cause the disconnection of the device until the same is repaired to the satisfaction of the appropriate official, but shall advise the owner or user of the device of the disconnection in advance or as soon as reasonably practicable.  The municipality or county may levy and collect reasonable reconnection fees.  Mechanical malfunction and faulty equipment shall not include, for the purpose of the Alarm Industry Act, false alarms caused by human error or an act of God.

B.  No municipality may adopt any ordinance concerning the licensing of any alarm industry business which is or may be licensed pursuant to the Alarm Industry Act.

Added by Laws 1985, c. 217, § 12, eff. Nov. 1, 1985.

§591800.13.  Suspension or revocation of license.

A.  The Commissioner of Health on recommendation of the Committee may suspend any license, upon the conviction of any individual named on the license or on the application for license of a felony, for a period not to exceed thirty (30) days pending a full investigation by the Committee.  Such investigation shall be initiated within the thirtyday period of the suspension.  A final determination by the Committee shall result in either removal of the suspension or such sanction as the Commissioner considers appropriate, as provided by the Alarm Industry Act.

B.  The Commissioner may revoke or suspend any license, reprimand any licensee or deny any application for license or renewal if, in the judgment of the Committee:

1.  The applicant or licensee has violated any provision of the Alarm Industry Act or any rule or regulation promulgated hereunder;

2.  The applicant or licensee has committed any offense resulting in his conviction of a felony or crime involving moral turpitude.  Provided, however, if the applicant has had no felony convictions at least five (5) years prior to making application for a license and said applicant has shown the Committee that he has been rehabilitated, the Committee may recommend said applicant for a license;

3.  The applicant or licensee has practiced fraud, deceit, or misrepresentation; 4.  The applicant or licensee has made a material misstatement in any information required by the State Board of Health; or

5.  The applicant or licensee has demonstrated incompetence or untrustworthiness in his actions.

C.  The Committee shall, before final action under subsection B of this section, provide thirty (30) days of written notice to the applicant or licensee involved, of the action intended and give sufficient opportunity for such person to request a hearing before the Committee and the Commissioner and to be represented by an attorney.  A hearing shall be scheduled by the Committee if so requested.

D.  In the event the Commissioner denies the application for, or revokes or suspends, any license or imposes any reprimand, a record of such action shall be in writing and officially signed by the Commissioner.  The original copy shall be filed with the Board and a copy mailed to the affected applicant or licensee within two (2) days of the final action taken by the Commissioner.

E.  Notice of the suspension or revocation of any license by the Commissioner shall be sent by the Committee to law enforcement agencies and fire departments in the principal areas of operation of the licensee.

F.  A suspended license shall be subject to expiration and may be renewed as provided by the Alarm Industry Act, regardless of suspension.  Provided, such renewal shall not remove the suspension.  G.  A revoked license terminates on the date of revocation and cannot be reinstated.  Provided, the Commissioner may reverse the revocation action.  Any licensee whose license is revoked shall apply for a new license and meet all requirements for a license as stated in the Alarm Industry Act prior to engaging in any alarm industry business activities.  The Committee and the Commissioner shall take action on the new application and may require additional safeguards against such acts by the applicant as may have been the cause of the revocation of the prior license.

Added by Laws 1985, c. 217, § 13, eff. Nov. 1, 1985.

§591800.14.  Alarm Industry Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Alarm Industry Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department pursuant to the Alarm Industry Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of implementing the Alarm Industry Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 217, § 14, eff. Nov. 1, 1985.

§591800.15.  Costs of administration of act  Claims for payment.

All costs of administration of the Alarm Industry Act shall be paid from fees, monies and other revenue collected pursuant to the provisions of the Alarm Industry Act.  At no time shall a claim for payment be submitted to the Director of State Finance if the revenue deposited in the Alarm Industry Revolving Fund to the current date does not equal or exceed the total claims for payments made to that date.

Added by Laws 1985, c. 217, § 15, eff. Nov. 1, 1985.

§59-1800.16.  Violations - Penalties.

A.  Any individual or person who is found to be in violation of the provisions of the Alarm Industry Act, upon conviction, shall be guilty of a misdemeanor and shall be punished by confinement in the county jail for a period not to exceed one (1) year or by the imposition of a fine not to exceed Five Hundred Dollars ($500.00), or by both such imprisonment and fine.

B.  1.  In addition to any other penalties provided by law, if after a hearing in accordance with Article II of the Administrative Procedures Act, the State Commissioner of Health finds any person to be in violation of any of the provisions of the Alarm Industry Act or the rules promulgated pursuant thereto, the person may be subject to an administrative fine of not more than Two Hundred Dollars ($200.00) for each violation.  Each day a person is in violation may constitute a separate violation.  The maximum fine shall not exceed One Thousand Dollars ($1,000.00).

2.  All administrative fines collected pursuant to the provisions of this subsection shall be deposited in the Alarm Industry Revolving Fund.

Added by Laws 1985, c. 217, § 16, eff. Nov. 1, 1985.  Amended by Laws 1996, c. 330, § 1, eff. Nov. 1, 1996.

§59-1800.17.  Rules.

The State Board of Health is hereby authorized to promulgate, adopt, amend, and repeal rules consistent with the provisions of the Alarm Industry Act for the purpose of governing the establishment and levying of administrative fines and the examination and licensure of alarm companies, managers, technicians, and salespersons.

Added by Laws 1996, c. 330, § 2, eff. Nov. 1, 1996.

§59-1850.1.  Mechanical Licensing Act.

Sections 1850.1 through 1860 of this title shall be known and may be cited as the "Mechanical Licensing Act".

Added by Laws 1987, c. 93, § 1, eff. Nov. 1, 1987.  Amended by Laws 2001, c. 394, § 52, eff. Jan. 1, 2002.

§59-1850.2.  Definitions.

As used in the Mechanical Licensing Act:

1.  "Air conditioning system" means the process of treating air by controlling its temperature, humidity, and cleanliness, to meet the requirements of a designated area;

2.  "Committee" means the Committee of Mechanical Examiners;

3.  "Board" means the Construction Industries Board;

4.  "Gas piping" means and includes all natural gas piping within or adjacent to any building, structure, or conveyance, on the premises and to the connection with a natural gas meter, regulator, or other source of supply;

5.  "Heating systems" means and includes systems consisting of air heating appliances from which the heated air is distributed and shall include any accessory apparatus and equipment installed in connection therewith;

6.  "Mechanical contractor" or "contractor" means any person engaged in the business of planning, contracting, supervising or furnishing labor or labor and materials for mechanical work;

7.  "Mechanical journeyman" or "journeyman" means any person other than a contractor or apprentice who engages in mechanical work;

8.  "Mechanical apprentice" or "apprentice" means any person sixteen (16) years of age or older whose principal occupation is learning mechanical work on the job under the direct supervision of a journeyman or contractor;

9.  "Mechanical firm" means any corporation, partnership, association, proprietorship, limited liability company, or other business entity which plans or engages, or offers to engage, in mechanical work for another within this state;

10.  "Mechanical work" means the installation, maintenance, repair, or renovation, in whole or in part, of any heating system, exhaust system, cooling system, mechanical refrigeration system or ventilation system or any equipment or piping carrying chilled water, air for ventilation purposes, or natural gas, or the installation, maintenance, repair, or renovation of process piping used to carry any liquid, substance, or material, including steam and hot water used for space heating purposes not under the jurisdiction of the Department of Labor other than minor repairs to such systems;

11. "Refrigeration system" means the erection, installation, repairing and servicing of a system employing a fluid which normally is vaporized and liquefied in an air conditioning system, food preservation measure or manufacturing process;

12.  "Sheet metal" means the erection, installation and repairing of all ferrous or nonferrous duct work and all other materials used in all air conditioning and exhaust systems;

13.  "Temporary mechanical journeyman" means any person other than a person permanently licensed as a mechanical journeyman or contractor in this state who meets the temporary licensure requirements of Section 1850.8A of this title; and

14.  "Variance and Appeals Board" means the Oklahoma State Mechanical Installation Code Variance and Appeals Board.

Added by Laws 1987, c. 93, § 2, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 137, § 1, eff. Sept. 1, 1992; Laws 1994, c. 293, § 8, eff. July 1, 1994; Laws 1999, c. 405, § 10, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 53, eff. Jan. 1, 2002; Laws 2002, c. 83, § 1, emerg. eff. April 17, 2002.

§59-1850.3.  Board of Health - Powers and duties.

The Construction Industries Board shall have the power and duty to:

1.  Promulgate, prescribe, amend, and repeal rules necessary to implement the provisions of the Mechanical Licensing Act including, but not limited to, defining categories and limitations for such licenses and for registration of apprentices, and establishing bonding and insurance requirements precluding municipal requirements;

2.  Adopt standards for mechanical work, by reference, published by a recognized code body; and

3.  Establish minimum standards of mechanical installations in this state.

Added by Laws 1987, c. 93, § 3, eff. Nov. 1, 1987.  Amended by Laws 2001, c. 394, § 54, eff. Jan. 1, 2002.

§59-1850.3a.  Voluntary review of project plans and specifications.

The Construction Industries Board shall establish by rule a process for the formal review of the plans and specifications for a project prior to bid dates for the project to ensure that the project plans and specifications are in conformance with applicable plumbing, electrical and mechanical installation codes.  The rule shall provide that the review shall be completed in a timely manner, not to exceed fourteen (14) calendar days from the date of the submission of a completed application for review which is accompanied by the review fee not to exceed Two Hundred Dollars ($200.00) to be established by the rule.  Upon completion of the review, the plans and specifications shall be returned to the applicant with documentation indicating either approval of plans and specifications which are in compliance with the applicable codes, or modifications which must be made to bring the plans and specifications into conformance.  Submission of such plans and specifications for review by the Board shall be voluntary.

Added by Laws 1994, c. 293, § 9, eff. July 1, 1994.  Amended by Laws 2001, c. 394, § 55, eff. Jan. 1, 2002.

§59-1850.4.  Committee of Mechanical Examiners - Membership - Terms - Removal - Vacancies - Quorum - Duties.

A.  There is hereby established the Committee of Mechanical Examiners, which shall consist of five (5) members.  All members shall be citizens of the United States and shall be residents of this state.  Members shall hold office for terms of two (2) years or until their successors have been appointed and qualified.

B.  Members of the Committee shall be appointed as follows:

1.  Two members shall be appointed by the President Pro Tempore of the Senate and shall be mechanical journeymen with five (5) years' actual experience in mechanical work as journeymen.  Beginning January 1, 2003, as the terms of the members serving on the Committee pursuant to this paragraph expire, subsequent members shall be appointed by the President Pro Tempore of the Senate, unless after thirty (30) days from expiration an appointment is not made, then the member shall be appointed by the Construction Industries Board;

2.  Two members shall be appointed by the Speaker of the House of Representatives and shall be mechanical contractors with five (5) years' actual experience in mechanical work as contractors.  Beginning January 1, 2003, as the terms of the members serving on the Committee pursuant to this paragraph expire, subsequent members shall be appointed by the Speaker of the House of Representatives, unless after thirty (30) days from expiration an appointment is not made, then the member shall be appointed by the Construction Industries Board; and

3.  One member shall be a lay member appointed by the Construction Industries Board; provided, the person serving in this position on January 1, 2002, may elect to continue to serve until the end of the term of office and until a successor has been appointed and qualified.

C.  Any vacancy on the Committee shall be filled for the unexpired term within thirty (30) days in the manner in which that position was originally filled.  Members may be removed for misconduct, incompetence, or neglect of duty.

D.  A majority of the Committee shall constitute a quorum for the transaction of business, and the Committee shall elect a chair from its number.  Each member shall receive travel expenses in accordance with the provisions of the State Travel Reimbursement Act.  The Committee shall meet at least quarterly to conduct examinations, and special meetings may be called by the chair or the Board.

E.  The Committee shall:

1.  Assist and advise the Board on all matters pertaining to the formation of rules pursuant to the provisions of the Mechanical Licensing Act;

2.  Assist and advise the Board on the examinations for applicants for licenses as a mechanical contractor or journeyman and on all matters relating to the licensing of mechanical contractors and mechanical journeymen and the registering of mechanical apprentices; and

3.  Assist and advise the Board in such other matters as requested thereby.

Added by Laws 1987, c. 93, § 4, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 249, § 2, emerg. eff. May 26, 1993; Laws 1994, c. 293, § 10, eff. July 1, 1994; Laws 2001, c. 394, § 56, eff. Jan. 1, 2002; Laws 2002, c. 457, § 10, eff. July 1, 2002.

§59-1850.5.  Construction Industries Board - Powers and duties.

The Construction Industries Board shall have the power and duty to:

1.  Issue, renew, suspend, revoke, modify or deny licenses to engage in mechanical work pursuant to the Mechanical Licensing Act;

2.  Register apprentices;

3.  Enter upon public and private property for the purpose of inspecting workers' licenses and mechanical work for compliance with the provisions of the Mechanical Licensing Act and of the rules of the Board promulgated pursuant thereto;

4.  Employ personnel to conduct investigations and inspections;

5.  Enforce the standards and rules promulgated pursuant to the Mechanical Licensing Act;

6.  Reprimand or place on probation, or both, any holder of a license or registration pursuant to the Mechanical Licensing Act;

7.  Investigate complaints and hold hearings;

8.  Initiate disciplinary proceedings, request prosecution of and initiate injunctive proceedings against any person who violates any of the provisions of the Mechanical Licensing Act or any rule promulgated pursuant thereto;

9.  Establish and levy administrative fines against any person who violates any of the provisions of the Mechanical Licensing Act or any rule promulgated pursuant thereto;

10.  Conduct investigations into the qualifications of applicants for licensure and registration on the request of the Board;

11.  Develop and administer the examinations approved by the Committee of Mechanical Examiners for applicants for licenses as a mechanical contractor or journeyman; and

12.  Exercise all incidental powers as necessary and proper to implement and enforce the provisions of the Mechanical Licensing Act and the rules promulgated pursuant thereto.

Added by Laws 1987, c. 93, § 5, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 236, § 7, eff. Sept. 1, 1993; Laws 1994, c. 293, § 11, eff. July 1, 1994; Laws 2001, c. 394, § 57, eff. Jan. 1, 2002.

§591850.6.  Examinations.

A.  Examinations for licenses as mechanical contractors or mechanical journeymen shall be uniform and practical in nature for each respective license and shall be sufficiently strict to test the qualifications and fitness of the applicants for licenses. Examinations shall be in whole or in part in writing.  The Committee shall conduct examinations quarterly and at such other times as it deems necessary.

B.  Any applicant initially failing to pass the examination shall not be permitted to take another examination for a period of thirty (30) days.  Any applicant subsequently failing to pass the examination shall not be permitted to take another examination for a period of ninety (90) days.

Added by Laws 1987, c. 93, § 6, eff. Nov. 1, 1987.

§59-1850.7.  License required - Contractor required for mechanical work.

No person shall engage or offer to engage in, by advertisement or otherwise, any mechanical work as a journeyman or contractor who does not possess a valid and appropriate license from the Construction Industries Board.  No business entity shall act as a mechanical firm unless a contractor is associated with and responsible for all mechanical work of such entity.

Added by Laws 1987, c. 93, § 7, eff. Nov. 1, 1987.  Amended by Laws 2001, c. 394, § 58, eff. Jan. 1, 2002.

§59-1850.8.  Qualifications for licensure as mechanical journeyman or mechanical contractor - Licenses - Limited license.

A.  The Construction Industries Board shall issue a license as a mechanical journeyman or mechanical contractor to any person who:

1.  Has been certified by the Committee of Mechanical Examiners as having successfully passed the appropriate examination; and

2.  Has paid the license fee and has otherwise complied with the provisions of the Mechanical Licensing Act.  The license fees shall be established by rule by the Board pursuant to Section 1000.5 of this title.

B.  All licenses shall be nontransferable.  Until June 30, 2004, no license shall be issued for longer than one (1) year and all licenses shall expire on June 30 of each year.  Beginning July 1, 2004, all licenses shall expire on the birth date of the licensee.  The Construction Industries Board shall establish by rule a method for prorating license fees to coincide with the birth date of the licensee.  Licenses which have not been renewed more than thirty (30) days following the date of expiration may be renewed upon application and payment of the required fees and payment of any penalty for late renewal, as shall be established by the Board.  Any license issued without state examination that has not been renewed as a result of a tax hold subsequent to the implementation of Section 238.1 of Title 68 of the Oklahoma Statutes, may be renewed without examination anytime before June 30, 2005, upon satisfactory arrangements made with the Oklahoma Tax Commission for the tax liability, payment of the required fees and payment of any penalty for late renewal as established by the Board.  No journeyman or contractor license shall be renewed unless the licensee has completed the required hours of continuing education as determined by the Committee.  The requirement may be satisfied by completing a course on the current edition of the International Mechanical Code revision or the International Fuel Gas Code or the mechanical provisions of the International Residential Code revision, whichever is applicable to the category of licensure, of not less than six (6) hours of instruction, within one (1) year of adoption of the current International Mechanical Code revision or the International Fuel Gas Code or the International Residential Code revisions.  Persons who are licensed as contractors under the Mechanical Licensing Act may have their license placed on inactive status by paying the annual renewal fee and eliminating the bonding and insurance requirements.  No late fee shall be charged to renew a license which expired while the applicant was in military service, if application is made within one (1) year of discharge from the military service.

C.  The Board is authorized to establish and issue, subject to the provisions of the Mechanical Licensing Act, limited licenses in each area of mechanical work based on the experience, ability, examination scores and the education of the applicant.  The limited licenses shall authorize the licensee to engage in only those activities and within the limits specified in the license.

Added by Laws 1987, c. 93, § 8, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 249, § 3, emerg. eff. May 26, 1993; Laws 1994, c. 293, § 12, eff. July 1, 1994; Laws 1999, c. 405, § 11, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 59, eff. Jan. 1, 2002; Laws 2002, c. 457, § 11, eff. July 1, 2002; Laws 2003, c. 318, § 14, eff. Nov. 1, 2003; Laws 2004, c. 163, § 7, emerg. eff. April 26, 2004.

§59-1850.8A.  Temporary licenses.

A.  Within (1) one year of the date the Governor of this state declares a state of emergency in response to a disaster involving the destruction of dwelling units, the State Commissioner of Health shall issue a distinctively colored, nonrenewable, temporary mechanical journeyman license which shall expire one (1) year after the date of declaration to any person who is currently licensed as a mechanical journeyman by another state and who:

1.  Submits, within ten (10) days of beginning mechanical journeyman's work in this state, an application and fee for a mechanical journeyman's examination;

2.  Takes and passes the examination at the first opportunity thereafter offered by the Commissioner; and

3.  Pays a temporary mechanical journeyman's license fee of Twenty-five Dollars ($25.00).

B.  Nothing in this section shall be construed as prohibiting any person from qualifying at any time for any other license by meeting the requirements for the other license.

Added by Laws 1999, c. 405, § 12, emerg. eff. June 10, 1999.

§59-1850.9.  Apprentice registration.

A.  The Construction Industries Board, upon proper application and payment of an apprentice registration fee, shall register as a mechanical apprentice and issue a certificate of such registration to any person who furnishes satisfactory proof to the Board that the applicant is:

1.  Sixteen (16) years of age or older; and

2.  Enrolled in a school or training course for mechanical apprentices recognized by the Board or has arranged for employment as a mechanical apprentice with a licensed mechanical contractor.

B.  Apprentice registration certificates shall expire one (1) year after date of registration, at which time the apprentice may reregister and receive, upon payment of the apprentice registration renewal fee, a renewal certificate.

Added by Laws 1987, c. 93, § 9, eff. Nov. 1, 1987.  Amended by Laws 1999, c. 405, § 13, emerg. eff. June 10, 1999; Laws 2001, c. 394, § 60, eff. Jan. 1, 2002.

§59-1850.10.  Application of act - Exemptions.

A.  1.  No person shall install, replace or repair gas piping unless such person is licensed under the Mechanical Licensing Act or is licensed as a plumbing contractor or journeyman plumber pursuant to the laws of this state.

2.  No person shall install, replace or repair floor furnaces or wall heaters unless such person is licensed under the Mechanical Licensing Act or is licensed as a plumbing contractor or journeyman plumber pursuant to the laws of this state.

3.  No person shall install, replace or repair any radiant-floor heating systems unless such person is licensed under the Mechanical Licensing Act or is licensed as a plumbing contractor or journeyman plumber pursuant to the laws of this state.

B.  The Mechanical Licensing Act shall not apply to:

1.  A person who is the property owner of record, or his or her authorized representative, when performing minor repair which shall include, but not be limited to, cleaning, adjusting, calibrating and repair of mechanical system parts and the replacement of fuses and room thermostats, and other minor repairs which shall not include any repair which could violate the safe operation of the equipment;

2.  The installation of portable, selfcontained, ductless air conditioners or heaters;

3.  The setting or connecting of detached air conditioning units which utilize flexible ductwork on a manufactured home.  The term manufactured home shall have the same definition as such term is defined in Section 1102 of Title 47 of the Oklahoma Statutes;

4.  Any permanent employee of a manufacturing facility, whether owned or leased, while performing mechanical work on the premises of such facility.  The performance of such mechanical work authorized by this paragraph shall not violate any manufacturer specification or compromise any health or safety standards and practices in accordance with state and federal regulations;

5.  The service, repair and installation of boilers, pressure vessels and welded steam lines which are subject to the jurisdiction of the Commissioner of Labor pursuant to the provisions of Sections 141.1 through 141.18 of Title 40 of the Oklahoma Statutes; or

6.  Employees of stateowned institutions doing maintenance to stateowned facilities which does not violate manufacturer specifications nor compromise health or safety standards and practices.

C.  The licensing requirements of the Mechanical Licensing Act shall not apply to public utilities, public service corporations, intrastate gas pipeline companies, gas gathering pipeline companies, gas processing companies, rural electric associations, or municipal utilities and their subsidiaries during work on their own facilities or during the performance of energy audits, operational inspections, minor maintenance, or minor repairs for their customers or on their own equipment.

D.  The licensing requirements of the Mechanical Licensing Act shall not apply to employees of chemical plants, gas processing plants, and petroleum refineries during work on their own facilities or during the performance of operational inspections, mechanical work, maintenance, or repairs on their own equipment, the performance of which does not violate any manufacturer specification or compromise any health or safety standards and practices in accordance with state and federal regulations.

E.  The licensing requirements of the Mechanical Licensing Act shall not apply to employees of research facilities during work on their own facilities or during the performance of operational inspections, mechanical work, maintenance, or repairs on their own equipment used solely for research purposes when such items of equipment require one or more details of construction not covered by normally used national codes and standards or which involve destruction or reduce life of the equipment and systems.

Added by Laws 1987, c. 93, § 10, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 331, § 2, emerg. eff. May 31, 1989; Laws 1992, c. 137, § 2, eff. Sept. 1, 1992; Laws 1997, c. 353, § 5, eff. Nov. 1, 1997; Laws 2004, c. 163, § 8, emerg. eff. April 26, 2004.

§591850.11.  Violation  Penalties - Administrative fines - Injunctions.

A.  Any mechanical contractor, mechanical journeyman, mechanical apprentice or mechanical firm who violates any of the provisions of the Mechanical Licensing Act in addition to suspension or revocation of a license, upon conviction, shall be guilty of a misdemeanor and punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), or both such fine and imprisonment together with the costs of prosecution.

B.  In addition to other penalties provided by law, if after a hearing in accordance with the provisions of Section 1850.14 of this title, the Mechanical Hearing Board shall find any mechanical contractor, mechanical journeyman, mechanical apprentice or mechanical firm to be in violation of any of the provisions of this act, such person or firm may be subject to an administrative fine of not more than Five Hundred Dollars ($500.00) for each violation.  Each day a person or firm is in violation of this act may constitute a separate violation.  The maximum fine will not exceed One Thousand Dollars ($1,000.00).  All administrative fines collected pursuant to the provisions of this subsection shall be deposited in the Oklahoma Mechanical Licensing Revolving Fund.  Administrative fines imposed pursuant to this subsection shall be enforceable in the district courts of this state.

C.  The Mechanical Hearing Board may make application to the appropriate court for an order enjoining the acts or practices prohibited by this act, and upon a showing by the Mechanical Hearing Board that the person or firm has engaged in any of the prohibited acts or practices, an injunction, restraining order, or other order as may be appropriate shall be granted by the court.

Added by Laws 1987, c. 93, § 11, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 236, § 8, eff. Sept. 1, 1993.

§59-1850.12.  Political subdivisions - Inspections - Permits - Registration.

The provisions of the Mechanical Licensing Act shall not prohibit any political subdivision from appointing inspectors, making inspections, requiring permits for mechanical work and charging such fees as are determined to be necessary by such political subdivision.  Said political subdivision may inspect mechanical work performed within the jurisdiction of that political subdivision, and may require contractors to register within their jurisdiction.

Added by Laws 1987, c. 93, § 12, eff. Nov. 1, 1987.  Amended by Laws 2003, c. 318, § 15, eff. Nov. 1, 2003.

§59-1850.13.  Oklahoma Mechanical Licensing Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Construction Industries Board, to be designated the "Oklahoma Mechanical Licensing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Health pursuant to the Mechanical Licensing Act, including administrative fines authorized by Section 1850.11 of this title.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Construction Industries Board for the purpose of implementing the Mechanical Licensing Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 93, § 13, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 236, § 9, eff. Sept. 1, 1993; Laws 2001, c. 394, § 61, eff. Jan. 1, 2002; Laws 2004, c. 163, § 9, emerg. eff. April 26, 2004.

§59-1850.14.  Mechanical Hearing Board - Investigations - Suspension, revocation or refusal to issue or renew license - Jurisdiction of political subdivisions.

A.  The Construction Industries Board and the Committee of Mechanical Examiners shall act as the Mechanical Hearing Board and shall comply with the provisions of Article II of the Administrative Procedures Act.

B.  The Mechanical Hearing Board may, upon its own motion, and shall, upon written complaint filed by any person, investigate the business transactions of any mechanical contractor, mechanical journeyman, mechanical apprentice or mechanical firm.  The Construction Industries Board shall suspend or revoke or may refuse to issue or renew any license or registration under the Mechanical Licensing Act for any of the following:

1.  Making a material misstatement in the application for a license or registration, or the renewal of a license or registration;

2.  Obtaining any license or registration by false or fraudulent representation;

3.  Loaning or allowing the use of such license by any other person or illegally using a license;

4.  Demonstrating incompetence to act as a mechanical journeyman or mechanical contractor;

5.  Violating any provisions of the Mechanical Licensing Act, or any rule or order prescribed by the Construction Industries Board pursuant to the provisions of the Mechanical Licensing Act; or

6.  Willfully failing to perform normal business obligations without justifiable cause.

C.  Any person whose license or registration has been revoked by the Mechanical Hearing Board may apply for a new license one (1) year from the date of such revocation.

D.  Notwithstanding any other provision of law, a political subdivision of this state that has adopted a nationally recognized mechanical code and appointed an inspector pursuant to Section 1850.12 of this title or pursuant to the Oklahoma Inspectors Act for such work shall have jurisdiction over the interpretation of said code and the installation of all mechanical work done in that political subdivision, subject to the provisions of the Oklahoma Inspectors Act.  Provided, a state inspector may work directly with a mechanical contractor, mechanical journeyman, mechanical apprentice or mechanical firm in such a locality if a violation of the code creates an immediate threat to life or health.

E.  In the case of a complaint about, investigation of, or inspection of any license, registration, permit or mechanical work in any political subdivision of this state which has not adopted a nationally recognized mechanical code and appointed an inspector pursuant to Section 1850.12 of this title or pursuant to the Oklahoma Inspectors Act for such work, the Board shall have jurisdiction over such matters.

F.  1.  No individual, business, company, corporation, association, limited liability company, or other entity subject to the provisions of the Mechanical Licensing Act shall install, modify or alter mechanical systems in any incorporated area of this state which has not adopted a nationally recognized mechanical code and appointed an inspector pursuant to Section 1850.12 of this title or pursuant to the Oklahoma Inspectors Act for such work without providing notice of such mechanical work to the Board.  A notice form for reproduction by an individual or entity required to make such notice shall be provided by the Board upon request.

2.  Notice to the Board pursuant to this subsection shall not be required for minor repair or maintenance performed according to the mechanical equipment manufacturer's instructions or of any petroleum refinery or its research facilities.

3.  Enforcement of this subsection is authorized pursuant to the Mechanical Licensing Act, or under authority granted to the Board.

Added by Laws 1987, c. 93, § 14, eff. Nov. 1, 1987.  Amended by Laws 1993, c. 251, § 3, eff. Sept. 1, 1993; Laws 2001, c. 394, § 62, emerg. eff. June 4, 2001.

§591850.15.  Statewide validity of license  Persons not required to be licensed under act.

A license issued pursuant to this act shall be valid statewide; however, a person or entity who is licensed locally and only performs work in such locality shall not be required to be licensed hereunder.

Added by Laws 1987, c. 93, § 15, eff. Nov. 1, 1987.

§59-1850.16.  Oklahoma State Mechanical Installation Code Variance and Appeals Board.

A.  1.  There is hereby created the Oklahoma State Mechanical Installation Code Variance and Appeals Board.  The Variance and Appeals Board shall hear testimony and shall review sufficient technical data submitted by an applicant to substantiate the proposed installation of any material, assembly or manufacturer-engineered components, equipment or system that is not specifically prescribed by an appropriate installation code, an industry consensus standard or fabricated or installed according to recognized and generally accepted good engineering practices, where no ordinance of a governmental subdivision applies.  If it is determined that the evidence submitted is satisfactory proof of performance for the proposed installation, the Variance and Appeals Board shall approve such alternative, subject to the requirements of the appropriate installation code.  Applications for the use of an alternative material or method of construction shall be submitted in writing to the Construction Industries Board for approval prior to use.  Applications shall be accompanied by a filing fee, not to exceed Fifty Dollars ($50.00), as set by rule of the Board.

2.  The Variance and Appeals Board shall also hear appeals from contractors, licensed by the Construction Industries Board, and any person who has ownership interest in or is in responsible charge of the design of or work on the installation, who contest the Construction Industries Board's interpretation of the state's model mechanical installation code as applied to a particular installation.  Such appeals shall be based on a claim that:

a. the true intent of the installation code has been incorrectly interpreted,

b. the provisions of the code do not fully apply, or

c. an equal or better form of installation is proposed.

Such appeals to the Variance and Appeals Board shall be made in writing to the Construction Industries Board within fourteen (14) days after a code interpretation or receipt of written notice of the alleged code violation by the licensed contractor.

B.  The Variance and Appeals Board shall consist of the designated representative of the Construction Industries Board and the following members who, except for the State Fire Marshal or designee, shall be appointed by the Construction Industries Board from a list of names submitted by the professional organizations of the professions represented on the Variance and Appeals Board and who shall serve at the pleasure of the Construction Industries Board:

1.  Two members shall be appointed from the Committee of Mechanical Examiners; one shall be a contractor with five (5) years of experience and one shall be a journeyman with five (5) years of experience;

2.  One member shall be a registered design professional who is a registered architect with at least ten (10) years of experience, five (5) years of which shall have been in responsible charge of work;

3.  One member shall be a registered design professional with at least ten (10) years of structural engineering or architectural experience, five (5) years of which shall have been in responsible charge of work;

4.  One member shall be a registered design professional with mechanical or plumbing engineering experience; provided, such member shall have at least ten (10) years of experience, five (5) years of which shall have been in responsible charge of work;

5.  One member shall be a registered design professional with electrical engineering experience; provided, such member shall have at least ten (10) years of experience, five (5) years of which shall have been in responsible charge of work; and

6.  One member shall be the State Fire Marshal or a designee of the State Fire Marshal.

Any member serving on the Variance and Appeals Board on January 1, 2002, may continue to serve on the Variance and Appeals Board until a replacement is appointed by the Construction Industries Board.

C.  Members, except the designee of the Construction Industries Board and the State Fire Marshal, or the designated representative of the State Fire Marshal, and employees of the Construction Industries Board, shall be reimbursed for travel expenses pursuant to the State Travel Reimbursement Act from the revolving fund created pursuant to Section 1850.13 of Title 59 of the Oklahoma Statutes.

D.  The Variance and Appeals Board shall meet after the Construction Industries Board receives proper application for a variance, accompanied by the filing fee, or proper notice of an appeal, as provided in subsection A of this section.

E.  The designated representative of the Construction Industries Board, shall serve as chair of the Variance and Appeals Board.  A majority of the members of the Variance and Appeals Board shall constitute a quorum for the transaction of business.

Added by Laws 1994, c. 293, § 13, eff. July 1, 1994.  Amended by Laws 2001, c. 394, § 63, emerg. eff. June 4, 2001.

§59-1860.  Temporary license examinations.

A.  The Construction Industries Board shall offer examinations for temporary journeyman plumber, temporary journeyman electrician, and temporary mechanical journeyman at least once every thirty (30) days following a declaration by the Governor of this state of a state of emergency in response to a disaster involving the destruction of dwelling units and shall continue do so for at least six (6) months following the declaration.

B.  The temporary journeyman examinations shall be neither less stringent nor more stringent than examinations for regular journeyman licenses in this state.

C.  No applicant for any temporary journeyman license shall be allowed more than one opportunity to take the temporary journeyman examination.

D.  No temporary journeyman license shall be extended or renewed.  Upon expiration of the temporary journeyman license, the license holder shall be ineligible to work as a journeyman in this state unless qualified under other provisions of law.

Added by Laws 1999, c. 405, § 14, emerg. eff. June 10, 1999.  Amended by Laws 2001, c. 394, § 64, emerg. eff. June 4, 2001.

§59-1870.  Short title.

Sections 1 through 16 of this act shall be known and may be cited as the "Licensed Alcohol and Drug Counselors Act".

Added by Laws 2004, c. 313, § 1, emerg. eff. May 19, 2004.

§59-1871.  Definitions.

For purposes of the Licensed Alcohol and Drug Counselors Act:

1.  "Alcohol and drug counseling" means the application of substance use disorders and counseling principles in order to:

a. develop an understanding of alcoholism and drug dependency problems,

b. prevent, diagnose or treat alcohol and drug dependency problems,

c. conduct assessments or diagnoses for the purpose of establishing treatment goals and objectives, and

d. plan, implement or evaluate treatment plans using counseling treatment interventions;

2.  "Board" means the Oklahoma Board of Licensed Alcohol and Drug Counselors, created by Section 4 of this act;

3.  "Certified alcohol and drug counselor" means any person who is not exempt pursuant to the provisions of Section 3 of this act and is not licensed under this act, but who offers alcohol and drug counseling services while employed by an entity certified by the Department of Mental Health and Substance Abuse Services, or who is exempt from such certification, or who is under the supervision of a person recognized by the Oklahoma Board of Licensed Alcohol and Drug Counselors as a drug and alcohol counselor licensed by this act who is qualified to provide such supervision;

4.  "Consulting" means interpreting or reporting scientific fact or theory in counseling to provide assistance in solving current or potential problems of individuals, groups or organizations;

5.  "Licensed alcohol and drug counselor" means any person who offers alcohol and drug counseling services for compensation to any person and is licensed pursuant to the provisions of the Licensed Alcohol and Drug Counselors Act.  The term "licensed alcohol and drug counselor" shall not include those professions exempted by Section 3 of this act;

6.  "Supervised practicum experience" means volunteer or paid work experience in the core functions of substance abuse counseling as delineated by the Oklahoma Board of Licensed Alcohol and Drug Counselors; and

7.  "Supervised work experience" means voluntary or paid work experience in providing alcohol and drug counseling services to individuals under the supervision of a licensed alcohol and drug counselor.

Added by Laws 2004, c. 313, § 2, emerg. eff. May 19, 2004.

§59-1872.  Other professionals - Use of title "licensed alcohol and drug counselor" - Practice of other profession by licensee.

A.  The Licensed Alcohol and Drug Counselors Act shall in no way infringe upon the pursuits of the following professionals acting within the scope of their licenses or employment as such professionals, nor shall such professionals use the title "licensed alcohol and drug counselor":

1.  Physicians, physician assistants, psychologists, social workers, professional counselors, marital and family therapists, licensed behavioral practitioners, and registered nurses who are licensed by their respective licensing authorities;

2.  Members of the clergy;

3.  Persons employed by the state or federal government; and

4.  Any person who provides a prepared curriculum of life skills education and training that is designed to be self-taught, and who does not provide individual, group or family counseling.

B.  The Licensed Alcohol and Drug Counselors Act shall not be construed to allow the practice of any of the professions specified in subsection A of this section by a licensed alcohol and drug counselor unless the licensed alcohol and drug counselor is also licensed or accredited by the appropriate agency, institution or board.

Added by Laws 2004, c. 313, § 3, emerg. eff. May 19, 2004.

§59-1873.  Oklahoma Board of Licensed Alcohol and Drug Counselors.

A.  There is hereby created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma Board of Licensed Alcohol and Drug Counselors, consisting of seven (7) members, to be appointed by the Governor, with the advice and consent of the Senate, as follows:

1.   a. Six members who shall be alcohol and drug counselors certified by an entity recognized to do professional alcohol and drug counseling certification in this state; provided, however, five of such members shall subsequently secure licensure and one such member shall subsequently secure certification, pursuant to the provisions of the Licensed Alcohol and Drug Counselors Act, no later than January 1, 2005.

b. Thereafter, five members shall be licensed alcohol and drug counselors at the time of appointment, and one member shall be certified as an alcohol and drug counselor at the time of appointment.

c. Pursuant to the provisions of this paragraph, the Governor shall appoint:

(1) four members from a list of names submitted by the Oklahoma Drug and Alcohol Professional Counselors Association,

(2) one member from a list of names submitted by the Oklahoma Substance Abuse Services Alliance, and

(3) one member from a list of names submitted by the Oklahoma Citizen Advocates for Recovery and Treatment Association.

d. One member shall be appointed from and shall represent the general public.  Such member shall be a resident of this state who has attained the age of majority and shall not be, nor shall ever have been, a licensed or certified alcohol and drug counselor, or the spouse of a licensed or certified alcohol and drug counselor, or a person who has ever had any material financial interest in the provision of alcohol and drug counseling services or has engaged in any activity directly related to the practice of alcohol and drug counseling.

2.  The composition of the Board shall include five members who hold a master's or higher degree and one member whose highest degree held is a bachelor's degree.

3.  The Governor shall appoint the members to the Board no later than July 1, 2004.

B.  Each member of the Board appointed as a licensed alcohol and drug counselor shall:

1.  Be certified or licensed to engage in the practice of alcohol and drug counseling in this state and shall be in good standing; and

2.  Have at least three (3) years of experience in the practice of alcohol and drug counseling in this state.

C.  Two of the members initially appointed shall serve three-year terms; two shall serve four-year terms and three shall serve five-year terms, as designated by the Governor.  Thereafter, the terms of all members shall be five (5) years.

D.  A vacancy on the Board shall be filled in the same manner as the original appointment for the balance of the unexpired term.  Members may succeed themselves but shall serve no more than two consecutive terms.  Each member shall serve until a successor is appointed and qualified.

E.  Members of the Board may be removed from office for one or more of the following reasons:

1.  The refusal or inability for any reason to perform the duties of a Board member in an efficient, responsible and professional manner;

2.  The misuse of office for pecuniary or material gain or for personal advantage for self or another;

3.  A violation of the laws or rules governing the practice of alcohol and drug counseling; or

4.  Conviction of a felony as verified by a certified copy of the record of the court of conviction.

F.  Members of the Board shall serve without compensation, but shall be reimbursed for actual and necessary travel expenses as provided in the State Travel Reimbursement Act.

Added by Laws 2004, c. 313, § 4, emerg. eff. May 19, 2004.

§59-1874.  Chair, vice-chair, and officers - Oklahoma Board of Licensed Alcohol and Drug Counselors - Meetings.

A.  The Oklahoma Board of Licensed Alcohol and Drug Counselors shall annually elect from among its members a chair, a vice-chair and such other officers as it deems appropriate and necessary to conduct its business.  The chair shall preside at all meetings of the Board.  Each additional officer elected by the Board shall perform those duties customarily associated with the position and such other duties assigned by the Board.  Officers elected by the Board shall serve for one (1) year and shall serve no more than three (3) consecutive years in any office to which the Board member is elected.

B.  1.  The Board shall meet at least once every three (3) months to transact its business and may meet at such additional times as the Board may determine.

2.  The Board shall meet in accordance with the provisions of the Oklahoma Open Meeting Act.

3.  A majority of the members of the Board shall constitute a quorum for the conduct of business.  All actions of the Board shall be by a majority of the quorum present.

Added by Laws 2004, c. 313, § 5, emerg. eff. May 19, 2004.

§59-1875.  Powers and duties - Oklahoma Board of Licensed Alcohol and Drug Counselors.

In addition to any other powers and duties imposed by law, the Oklahoma Board of Licensed Alcohol and Drug Counselors shall have the power and duty to:

1.  Promulgate rules necessary to effectuate the provisions of the Licensed Alcohol and Drug Counselors Act, and to make orders as it may deem necessary or expedient in the performance of its duties;

2.  Prepare, conduct and grade written and oral examinations of persons who apply for certification or licensure as an alcohol and drug counselor;

3.  Determine a satisfactory passing score on such examinations and issue certifications and licenses to persons who pass the examinations or who are otherwise entitled to certification and licensure;

4.  Determine eligibility for certification and licensure;

5.  Issue and renew certificates and licenses for alcohol and drug counselors;

6.  Upon good cause shown:

a. deny the issuance of a certificate or license,

b. suspend, revoke or refuse to renew a certificate or license, or

c. place a holder of a certificate or a licensee on probation;

7.  Establish and levy administrative penalties against any person or entity who violates any of the provisions of this act or any rule promulgated or order issued pursuant thereto;

8.  Obtain an office, secure facilities, and employ, direct, discharge and define the duties and set the salaries of office personnel as deemed necessary by the Board;

9.  Initiate disciplinary, prosecution and injunctive proceedings against any person or entity who violates any of the provisions of this act, or any rule promulgated or order issued pursuant thereto; provided, the Board shall be exempt from providing surety for the costs in connection with the commencement of any legal proceedings under the provisions of this act;

10.  Investigate alleged violations of this act, or the rules, orders or final orders of the Board;

11.  Promulgate rules of conduct governing the practice of certified and licensed alcohol and drug counselors;

12.  Keep accurate and complete records of its proceedings;

13.  Promulgate rules for continuing education requirements for certified and licensed alcohol and drug counselors;

14.  Issue a certificate or license by endorsement to an applicant certified or licensed to practice as a certified or licensed alcohol and drug counselor in another state if the Board deems such applicant to have qualifications that are comparable to those required under this act and, if the Board deems the applicant as meeting the standards, provided by rules, for certification or licensure by endorsement; and

15.  Perform such other duties and have such other responsibilities as necessary to implement the provisions of this act.

Added by Laws 2004, c. 313, § 6, emerg. eff. May 19, 2004.

§59-1876.  Certificate or license to practice as alcohol or drug counselor - Application - Requirements.

A.  Unless exempt pursuant to Section 1872 of this title, on and after January 1, 2005, any person wishing to practice alcohol and drug counseling in this state shall obtain a certificate or license to practice pursuant to the provisions of the Licensed Alcohol and Drug Counselors Act.

B.  An application for a certificate or license to practice as a certified or licensed alcohol and drug counselor shall be made to the Oklahoma Board of Licensed Alcohol and Drug Counselors in writing.  Such application shall be on a form and in a manner prescribed by the Board.  The application shall be accompanied by the fee required by this act, which shall be retained by the Board and not returned to the applicant.

C.  Each applicant for a certificate or license to practice as a certified or licensed alcohol and drug counselor shall:

1.  Be possessed of good moral character;

2.  Pass an oral and a written examination based on standards established by the International Counselor and Reciprocity Consortium;

3.  Be at least twenty-one (21) years of age;

4.  Not have engaged in, nor be engaged in, any practice or conduct which would be grounds for denying, revoking or suspending a license pursuant to the provisions of this act; and

5.  Otherwise comply with the rules promulgated by the Board pursuant to the provisions of this act.

D.  Except as otherwise provided by subsections E and G of this section, on and after January 1, 2005, in addition to the qualifications specified by the provisions of subsection C of this section, an applicant for a license to practice as a licensed alcohol and drug counselor shall have:

1.  At a minimum, a master's degree in a behavioral science field that is recognized by the Oklahoma Board of Licensed Alcohol and Drug Counselors as appropriate to practice as a licensed alcohol and drug counselor;

2.  Successfully completed at least one (1) year of full-time supervised work experience.  For the purpose of this act, "one (1) year of full-time work experience" shall be defined as two thousand (2,000) hours of work experience, of which at least one thousand (1,000) hours shall consist of providing alcohol and drug counseling services to an individual and/or the individual's family;

3.  Successfully completed at least one hundred eighty (180) clock hours of education related to alcohol and drug counseling subjects, theory, practice or research; and

4.  Successfully completed at least three hundred (300) hours of supervised practicum experience in the field of drug and alcohol counseling.

E.  Effective January 1, 2010, an applicant for a license to practice as a licensed alcohol and drug counselor shall have:

1.  At least a master's degree in alcohol and substance abuse counseling from a college or university accredited by an agency recognized by the United States Department of Education; or

2.   a. Possess at least a master's degree in a behavioral science or counseling-related field from a college or university accredited by an agency recognized by the United States Department of Education which is the content-equivalent of a graduate degree in alcohol and substance abuse counseling.  In order to qualify as a "content-equivalent" degree, a graduate transcript shall reflect, at a minimum, the following knowledge areas and graduate hours:

(1) three courses in foundational knowledge, including one course in alcohol and drug addiction, one course in drug and alcohol counseling theory, and one course in the pharmacology of drugs of abuse,

(2) three courses in assessment and treatment of alcohol and drug problems, which may include group dynamics, individual and family counseling skills, specific counseling approaches, assessment methods, community resources and referral, or other courses primarily related to the assessment and treatment of alcohol and drug problems,

(3) one course in human development,

(4) one course in psychopathology,

(5) one course in multicultural and cultural competency issues,

(6) one course in family systems theory,

(7) one course in ethics, which includes established ethical conduct for alcohol and drug counselors,

(8) one course in research methods, and

(9) one three-hour practicum/internship in the field of drug and alcohol counseling of at least three hundred (300) clock hours.

b. All courses shall be graduate level courses and shall be three (3) semester hours or four (4) quarter credit hours which shall include a minimum of forty-five (45) class hours for each course.

F.  Effective January 1, 2005, except as provided in subsection G of this section, each applicant for a certificate to practice as a certified alcohol and drug counselor shall have:

1.  At a minimum, a bachelor's degree in a behavioral science field that is recognized by the Oklahoma Board of Licensed Alcohol and Drug Counselors as appropriate to practice as a certified drug and alcohol counselor in this state;

2.  Successfully completed at least two (2) years of full-time supervised work experience.  For the purpose of this act, "two years of full-time work experience" shall be defined as four thousand (4,000) hours of work experience of which at least two thousand (2,000) hours shall consist of providing alcohol and drug counseling services to an individual and/or the individual's family;

3.  Successfully completed at least two hundred seventy (270) clock hours of education related to alcohol and drug counseling subjects, theory, practice or research;

4.  Successfully completed, as part of or in addition to the education requirements established in paragraph 3 of this subsection, a minimum of forty-five (45) clock hours of specialized training approved by the Board in identifying co-occurring disorders and making appropriate referrals for treatment of co-occurring disorders; and

5.  Successfully completed at least three hundred (300) hours of supervised practicum experience in the field of drug and alcohol counseling.

G.  1.  Subject to application to the Board, prior to November 1, 2005, any person practicing in the State of Oklahoma at the time of application and holding a certificate in alcohol and drug counseling from any state or nationally recognized certifying body or agency recognized by the Board and issued on or before December 31, 2004, shall be granted a certificate under this act.

2.  Subject to application to the Board, prior to November 1, 2005, any person practicing in the State of Oklahoma at the time of application and holding a certificate in alcohol and drug counseling from any state or nationally recognized certifying body or agency recognized by the Board and issued on or before December 31, 2004, and a master's degree, as provided in paragraph 1 of subsection D of this section, shall be granted a license under this act.

Added by Laws 2004, c. 313, § 7, emerg. eff. May 19, 2004.  Amended by Laws 2005, c. 110, § 8, eff. Nov. 1, 2005.

§59-1877.  Alcohol and drug counselor license - Examination.

A.  1.  On and after January 1, 2005, before any person is eligible to receive a license to practice as a certified or licensed alcohol and drug counselor in this state, such person shall successfully pass an examination pursuant to the provisions of this section.

2.  Examinations shall be held at such times, at such place and in such manner as the Oklahoma Board of Licensed Alcohol and Drug Counselors directs.  An examination shall be held at least annually.  The Board shall determine the acceptable grade on examinations.  The examination shall cover such technical, professional and practical subjects as relate to the practice of alcohol and drug counseling.

3.  If an applicant fails to pass the examination, the applicant may reapply.

B.  The Board shall preserve the answers to any examination, and the applicant's performance on each section of the examination, as part of the records of the Board for a period of two (2) years following the date of the examination.

Added by Laws 2004, c. 313, § 8, emerg. eff. May 19, 2004.

§59-1878.  Alcohol and drug counselor license - Term - Fees - Renewal - Reapplication after expiration - Retirement.

A.  An applicant who meets the requirements for certification or licensure pursuant to the provisions of the Licensed Alcohol and Drug Counselors Act, pays the required certification or license fees, and otherwise complies with the provisions of the Licensed Alcohol and Drug Counselors Act shall be certified or licensed by the Oklahoma Board of Licensed Alcohol and Drug Counselors.

B.  Each initial certificate or license issued pursuant to the Licensed Alcohol and Drug Counselors Act shall expire twelve (12) months from the date of issuance unless sooner revoked.

C.  1.  A certificate or license may be renewed annually upon application and payment of fees.  The application for renewal shall be accompanied by evidence satisfactory to the Board that the applicant has satisfied relevant professional or continuing education requirements during the previous twelve (12) months.

2.  Failure to renew a certificate or license shall result in forfeiture of the rights and privileges granted by the certificate or license.

D.  A person whose certificate or license has expired may make application to the Board, in writing, within one (1) year following the expiration date of the certificate or license requesting reinstatement in a manner prescribed by the Board and upon payment of the fees required by the provisions of the Licensed Alcohol and Drug Counselors Act.  The certificate or license of a person whose certificate or license has been expired for more than one (1) year shall not be reinstated.  A person may reapply for a new certificate or license as provided in Section 7 of this act.

E.  A certified or licensed alcohol and drug counselor whose certificate or license is current and in good standing and who wishes to retire the certificate or license may do so by informing the Board in writing and returning the certificate or license to the Board.  A certificate or license so retired shall not be reinstated, but such retirement shall not prevent a person from applying for a new certificate or license at a future date.

Added by Laws 2004, c. 313, § 9, emerg. eff. May 19, 2004.

§59-1879.  Disclosure of information received as alcohol and drug counselor.

No person certified or licensed pursuant to the provisions of the Licensed Alcohol and Drug Counselors Act shall knowingly and willfully disclose any information that the holder of the certificate or license may have acquired from persons consulting the licensee in his or her professional capacity as an alcohol and drug counselor or be compelled to disclose such information except as provided by rules promulgated by the Oklahoma Board of Licensed Alcohol and Drug Counselors.  Such rules shall comply with state and federal law.

Added by Laws 2004, c. 313, § 10, emerg. eff. May 19, 2004.

§59-1880.  Acting as alcohol and drug counselor and use of title without license - Exemptions - Penalty.

A.  It shall be unlawful for any person who is not certified or licensed or specifically exempt from the provisions of Section 3 of the Licensed Alcohol and Drug Counselors Act to:

1.  Represent himself or herself by the title "licensed alcohol and drug counselor" or "certified alcohol and drug counselor" without having first complied with the provisions of the Licensed Alcohol and Drug Counselors Act;

2.  Use the title of licensed alcohol and drug counselor, certified alcohol and drug counselor, or any other name, style or description denoting that the person is certified or licensed as a certified or licensed alcohol and drug counselor;

3.  Practice alcohol and drug counseling; or

4.  Advertise or otherwise offer to perform alcohol- or drug-abuse-related counseling services.

B.  The provisions of subsection A of this section shall not apply to persons who are exempt pursuant to the provisions of Section 3 of this act.

C.  Any person violating the provisions of subsection A of this section shall, upon conviction thereof, be guilty of a misdemeanor punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense, imprisonment for a term not to exceed six (6) months in the county jail, or by both such fine and imprisonment.

D.  Nothing in this section shall be construed as making unlawful the practice of other professionals acting within the scopes of their licenses or employment as provided by Section 3 of this act.

Added by Laws 2004, c. 313, § 11, emerg. eff. May 19, 2004.

§59-1881.  Denial, revocation, suspension, or probation of alcohol and drug counselor license - Other discipline - Misconduct of licensee.

A.  The Oklahoma Board of Licensed Alcohol and Drug Counselors may deny, revoke, suspend or place on probation any certificate or license issued pursuant to the provisions of the Licensed Alcohol and Drug Counselors Act to a certified or licensed alcohol and drug counselor, if the person has:

1.  Been convicted of a felony;

2.  Been convicted of a misdemeanor determined to be of such a nature as to render the person convicted unfit to practice alcohol and drug counseling;

3.  Engaged in fraud or deceit in connection with services rendered or in establishing needed qualifications pursuant to the provisions of this act;

4.  Knowingly aided or abetted a person not certified or licensed pursuant to these provisions in representing himself or herself as a certified or licensed alcohol and drug counselor in this state;

5.  Engaged in unprofessional conduct as defined by rules promulgated by the Board;

6.  Engaged in negligence or wrongful actions in the performance of his or her duties; or

7.  Misrepresented any information required in obtaining a certificate or license.

B.  No certificate or license shall be suspended or revoked, nor shall a certified or licensed alcohol and drug counselor be placed on probation or subjected to an administrative penalty until notice is served upon the certified or licensed alcohol and drug counselor and an opportunity for a hearing is provided in conformity with Article II of the Administrative Procedures Act.

C.  In addition to the notice provided for in subsection B of this section, notice shall also be served on the licensing board for any other license held by the certified or licensed alcohol and drug counselor.

D.  1.  Any person who is determined by the Board to have violated any provision of the Licensed Alcohol and Drug Counselors Act, or any rule promulgated or order issued pursuant thereto, may be subject to an administrative penalty.

2.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00).

3.  Administrative penalties imposed pursuant to this subsection shall be enforceable in the district courts of this state.

4.  All administrative penalties collected shall be deposited into the Licensed Alcohol and Drug Counselors Revolving Fund, created by Section 14 of this act.

E.  The hearings provided for by the Licensed Alcohol and Drug Counselors Act shall be conducted in conformity with, and records made thereof as provided by Article II of the Administrative Procedures Act.

Added by Laws 2004, c. 313, § 12, emerg. eff. May 19, 2004.

§59-1882.  Promulgation of rules and regulations.

The Oklahoma Board of Licensed Alcohol and Drug Counselors shall promulgate rules governing any certification or licensure action to be taken pursuant to the Administrative Procedures Act.

Added by Laws 2004, c. 313, § 13, emerg. eff. May 19, 2004.

§59-1883.  Licensed Alcohol and Drug Counselors Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Board of Licensed Alcohol and Drug Counselors, to be designated the "Licensed Alcohol and Drug Counselors Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the Licensed Alcohol and Drug Counselors Act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Board to meet expenses necessary for carrying out the purposes of this act.  Expenditures from the fund shall be approved by the Board and shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 313, § 14, emerg. eff. May 19, 2004.

§59-1884.  Fees for certification, licensure, annual renewal of license as certified or licensed alcohol and drug counselor - Administration fees and revolving fund.

A.  The fee for certification, licensure or annual renewal of a certificate or license as a certified or licensed alcohol and drug counselor shall be fixed by the Oklahoma Board of Licensed Alcohol and Drug Counselors.

B.  The Board shall fix the amount of the fees so that the total fees collected will be sufficient to meet the expenses of administering the provisions of the Licensed Alcohol and Drug Counselors Act and so that there are no unnecessary surpluses in the Licensed Alcohol and Drug Counselors Revolving Fund; provided, the Board shall not fix the certification or licensure fee at an amount in excess of Three Hundred Dollars ($300.00), or the annual renewal fee at an amount in excess of Two Hundred Dollars ($200.00).

C.  1.  The fee for the issuance of a certificate or license to replace a lost, destroyed or mutilated certificate or license shall be Twenty-five Dollars ($25.00).

2.  The fee shall accompany the application for a replacement license.

D.  The fee for the application and examination required pursuant to the provisions of this act shall not exceed Five Hundred Dollars ($500.00).

Added by Laws 2004, c. 313, § 15, emerg. eff. May 19, 2004.

§59-1885.  Reimbursement under health insurance or nonprofit hospital or medical service plan.

Nothing in the Licensed Alcohol and Drug Counselors Act shall be construed to require reimbursement under a health insurance or nonprofit hospital or medical service plan unless a contract specifically provides for reimbursement to certified or licensed alcohol and drug counselors.

Added by Laws 2004, c. 313, § 16, emerg. eff. May 19, 2004.

§591901.  Short title.

Chapter 44 of this title shall be known and may be cited as the "Licensed Professional Counselors Act".

Added by Laws 1985, c. 145, § 1, eff. Sept. 1, 1985.  Amended by Laws 1998, c. 295, § 1, eff. Nov. 1, 1998.

§59-1902.  Definitions.

For the purpose of the Licensed Professional Counselors Act:

1.  "Licensed professional counselor" or "LPC" means any person who offers professional counseling services for compensation to any person and is licensed pursuant to the provisions of the Licensed Professional Counselors Act.  The term shall not include those professions exempted by Section 1903 of this title;

2.  "Board" means the State Board of Health;

3.  "Department" means the State Department of Health;

4.  "Advisory Board" means the Oklahoma Licensed Professional Counselors Advisory Board appointed by the Commissioner;

5.  "Commissioner" means the State Commissioner of Health;

6.  "Counseling" means the application of mental health and developmental principles in order to:

a. facilitate human development and adjustment throughout the life span,

b. prevent, diagnose or treat mental, emotional or behavioral disorders or associated distress which interfere with mental health,

c. conduct assessments or diagnoses for the purpose of establishing treatment goals and objectives, and

d. plan, implement or evaluate treatment plans using counseling treatment interventions;

7.  "Counseling treatment interventions" means the application of cognitive, affective, behavioral and systemic counseling strategies which include principles of development, wellness, and pathology that reflect a pluralistic society.  Such interventions are specifically implemented in the context of a professional counseling relationship;

8.  "Consulting" means interpreting or reporting scientific fact or theory in counseling to provide assistance in solving current or potential problems of individuals, groups or organizations;

9.  "Referral activities" means the evaluating of data to identify problems and to determine the advisability of referral to other specialists;

10.  "Research activities" means reporting, designing, conducting or consulting on research in counseling;

11.  "Specialty" means the designation of a subarea of counseling practice that is recognized by a national certification agency or by the Board;

12.  "Supervisor" means a person who meets the requirements established by the Board and who is licensed pursuant to the Licensed Professional Counselors Act; and

13.  "Licensed professional counselor candidate" means a person whose application for licensure has been accepted and who is under supervision for licensure as provided in Section 1906 of this title.

Added by Laws 1985, c. 145, § 2, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 1, eff. Nov. 1, 1995; Laws 1998, c. 295, § 2, eff. Nov. 1, 1998.

§59-1903.  Construction and application of act - Exemptions.

A.  The Licensed Professional Counselors Act shall not be construed to include the pursuits of the following professionals acting within the scope of their duties as such professionals, nor shall the title "Licensed Professional Counselor" or "LPC" be used by such professionals:

1.  Physicians, psychologists, social workers, marital and family therapists and attorneys, who are licensed by their respective licensing authorities;

2.  Rehabilitation counselors, vocational evaluation specialists, psychiatric and mental health nurses, alcohol and drug counselors, school administrators, school teachers and school counselors, who are certified by their respective certifying authorities;

3.  Persons in the employ of accredited institutions of higher education, or in the employ of local, state or federal government; and

4.  Members of clergy.

B.  The Licensed Professional Counselors Act shall not be construed to allow the practice of any of the professions specified in subsection A of this section by a licensed professional counselor unless said licensed professional counselor is also licensed or accredited by an appropriate agency, institution or board.

C.  The activities and services of a person in the employ of a private, nonprofit behavioral services provider contracting with the state to provide behavioral services with the state shall be exempt from licensure as a Licensed Professional Counselor if such activities and services are a part of the official duties of such person with the private nonprofit agency.

1.  Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

a. psychologist, psychology or psychological,

b. licensed social worker,

c. clinical social worker,

d. certified rehabilitation specialist,

e. licensed professional counselor,

f. psychoanalyst, or

g. marital and family therapist.

2.  Such exemption to the provisions of this section shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the nonprofit agency contracting with the state.  Such exemption will not be applicable to any other setting.

3.  State agencies contracting to provide behavioral health services will strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly. The persons exempt under the provisions of this section shall provide services that are consistent with their training and experience. Agencies will also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public.

D.  The activities and services of a person in the employ of a private, for-profit behavioral services provider contracting with the state to provide behavioral services to youth and families in the care and custody of the Office of Juvenile Affairs or the Department of Human Services on March 14, 1997, shall be exempt from licensure as a Licensed Professional Counselor if such activities and services are a part of the official duties of such person with the private for-profit contracting agency.

1.  Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

a. psychologist, psychology or psychological,

b. licensed social worker,

c. clinical social worker,

d. certified rehabilitation specialist,

e. licensed professional counselor,

f. psychoanalyst, or

g. marital and family therapist.

2.  Such exemption to the provisions of this section shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the for-profit agency contracting with the state.  Such exemption shall only be available for ongoing contracts and contract renewals with the same state agency and will not be applicable to any other setting.

3.  State agencies contracting to provide behavioral health services will strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly. The persons exempt under the provisions of this section shall provide services that are consistent with their training and experience. Agencies will also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public.

Added by Laws 1985, c. 145, § 3, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 2, eff. Nov. 1, 1995; Laws 1998, c. 153, § 3, emerg. eff. April 27, 1998; Laws 1998, c. 295, § 3, eff. Nov. 1, 1998.

§59-1904.  Oklahoma Licensed Professional Counselors Advisory Board.

A.  1.  There is hereby created the "Oklahoma Licensed Professional Counselors Advisory Board" whose duty shall be to advise the Department on the provisions of the Licensed Professional Counselors Act, except as otherwise provided by law.

2.  The Advisory Board shall consist of seven (7) members who shall be appointed by the State Commissioner of Health with the advice and consent of the State Board of Health.  Five members shall be licensed professional counselors and two members shall be lay persons who are not affiliated with any practice of counseling or delivering of health or mental health services.  The Commissioner shall appoint successors for a four-year term.

3.  All professional appointees shall be selected from a list of qualified candidates submitted by the Executive Committee of the Oklahoma Counseling Association acting in conjunction with the executive committees of all state professional counseling associations which represent a specialty recognized pursuant to the Licensed Professional Counselors Act.

B.  Vacancies occurring in the Advisory Board shall be filled for the unexpired term by appointment of the Commissioner with the advice and consent of the Board from a list of qualified candidates submitted within thirty (30) days of such vacancy by the Executive Committee of the Oklahoma Counseling Association acting in conjunction with the executive committees of all state professional counseling associations which represent a specialty recognized pursuant to the Licensed Professional Counselors Act.  Such appointments shall be made within thirty (30) days after the candidates' names have been submitted if possible.

C.  Any Advisory Board member may be removed by the Commissioner, after written notice, for incapacity, incompetence, neglect of duty, misfeasance or malfeasance in office.

D.  Members of the Advisory Board shall serve without compensation, but shall be reimbursed their actual and necessary travel expenses as provided by the provisions of the State Travel Reimbursement Act.

E.  Advisory Board members shall be ineligible for reappointment for a period of three (3) years following completion of their term.

F.  The Advisory Board shall hold at least four regular meetings each year.  Meetings shall be held at such time and place as the Advisory Board may provide.  The Advisory Board shall elect annually the following officers: A chair, a vice-chair, and a secretary.  Four members of the Advisory Board shall constitute a quorum.

Added by Laws 1985, c. 145, § 4, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 3, eff. Nov. 1, 1995; Laws 1998, c. 295, § 4, eff. Nov. 1, 1998.

§59-1905.  Duties and responsibilities of State Board of Health and State Commissioner of Health.

A.  The State Board of Health shall, giving regard to the recommendations of the Oklahoma Licensed Professional Counselors Advisory Board:

1.  Prescribe, adopt and promulgate rules to implement and enforce the provisions of the Licensed Professional Counselors Act;

2.  Adopt and establish rules of professional conduct; and

3.  Set license and examination fees as required by the Licensed Professional Counselors Act.

B.  The State Department of Health shall, giving regard to the recommendations of the Advisory Board, have the authority to:

1.  Seek injunctive relief;

2.  Request the district attorney to bring an action to enforce the provisions of the Licensed Professional Counselors Act;

3.  Receive fees and deposit said fees into the Licensed Professional Counselors Revolving Fund as required by the Licensed Professional Counselors Act;

4.  Issue, renew, revoke, deny, suspend and place on probation licenses to practice professional counseling pursuant to the provisions of the Licensed Professional Counselors Act;

5.  Examine all qualified applicants for licenses to practice professional counseling;

6.  Investigate complaints and possible violations of the Licensed Professional Counselors Act;

7.  Accept grants and gifts from various foundations and institutions; and

8.  Make such expenditures and employ such personnel as the Commissioner may deem necessary for the administration of the Licensed Professional Counselors Act.

Added by Laws 1985, c. 145, § 5, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 4, eff. Nov. 1, 1995; Laws 1998, c. 295, § 5, eff. Nov. 1, 1998.

§59-1906.  License - Application - Form and manner - Fee - Qualifications.

A.  Applications for a license to practice as a licensed professional counselor shall be made to the State Department of Health in writing.  Such applications shall be on a form and in a manner prescribed by the Commissioner of Health.  The application shall be accompanied by the fee required by the Licensed Professional Counselors Act, which shall be retained by the  Department and not returned to the applicant.

B.  Each applicant for a license to practice as a licensed professional counselor shall:

1.  Be possessed of good moral character;

2.  Pass an examination based on standards promulgated by the State Board of Health pursuant to the Licensed Professional Counselors Act;

3.  Be at least twenty-one (21) years of age;

4.  Not have engaged in, nor be engaged in, any practice or conduct which would be grounds for denying, revoking or suspending a license pursuant to this title; and

5.  Otherwise comply with the rules promulgated by the Board pursuant to the provisions of the Licensed Professional Counselors Act.

C.  In addition to the qualifications specified by the provisions of subsection B of this section, an applicant for a license to practice as a licensed professional counselor shall have:

1.  Successfully completed at least sixty (60) graduate semester hours (ninety (90) graduate quarter hours) of counseling-related course work.  These sixty (60) hours shall include at least a master's degree in a counseling field.  All courses and degrees shall be earned from a regionally accredited college or university.  The State Board of Health shall define what course work qualifies as "counseling-related" and what degrees/majors qualify as a "counseling field"; and

2.  Three (3) years of supervised full-time experience in professional counseling subject to the supervision of a licensed professional counselor pursuant to conditions established by the Board.  One (1) or two (2) years of experience may be gained at the rate of one (1) year for each thirty (30) graduate semester hours earned beyond the master's degree, provided that such hours are clearly related to the field of counseling and are acceptable to the Board.  The applicant shall have no less than one (1) year of supervised full-time experience in counseling.

Added by Laws 1985, c. 145, § 6, eff. Sept. 1, 1985.  Amended by Laws 1986, c. 92, § 1, emerg. eff. April 3, 1986; Laws 1995, c. 167, § 5, eff. Nov. 1, 1995; Laws 1998, c. 295, § 6, eff. Nov. 1, 1998; Laws 2000, c. 53, § 1, emerg. eff. April 14, 2000.

§59-1907.  Examinations.

A.  1.  Examinations shall be held at such times, at such place and in such manner as the Commissioner of Health directs. An examination shall be held at least annually.  The State Department of Health shall determine the acceptable grade on examinations.  The examination shall cover such technical, professional and practical subjects as relate to the practice of professional counseling.

2.  If an applicant fails to pass the examinations, the applicant may reapply.

B.  The Commissioner shall preserve answers to any examination, and the applicant's performance on each section, as part of the records of the Department for a period of two (2) years following the date of the examination.

Added by Laws 1985, c. 145, § 7, eff. Sept. 1, 1985.  Amended by Laws 1998, c. 295, § 7, eff. Nov. 1, 1998; Laws 2000, c. 53, § 2, emerg. eff. April 14, 2000.

§59-1908.  Issuance of license - Expiration - Renewal - Suspension - Retirement.

A.  An applicant who meets the requirements for licensure pursuant to the provisions of the Licensed Professional Counselors Act, has paid the required license fees and has otherwise complied with the provisions of the Licensed Professional Counselors Act shall be licensed by the State Department of Health.

B.  Each initial license issued pursuant to the Licensed Professional Counselors Act shall expire twenty-four (24) months from the date of issuance unless revoked.  A license may be renewed annually upon application and payment of fees.  The application for renewal shall be accompanied by evidence satisfactory to the Department that the applicant has completed relevant professional or continued educational experience during the previous twenty-four (24) months.  Failure to renew a license shall result in forfeiture of the rights and privileges granted by the license.  A person whose license has expired may make application within one (1) year following the expiration in writing to the Department requesting reinstatement in a manner prescribed by the Department and payment of the fees required by the provisions of the Licensed Professional Counselors Act.  The license of a person whose license has expired for more than one (1) year shall not be reinstated.  A person may reapply for a new license as provided in Section 1906 of this title.

C.  A licensed professional counselor whose license is current and in good standing, who wishes to retire the license, may do so by informing the Department in writing and returning the license to the Office of Licensed Professional Counselors.  A license so retired shall not be reinstated but does not prevent a person from applying for a new license at a future date.

Added by Laws 1985, c. 145, § 8, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 6, eff. Nov. 1, 1995; Laws 1998, c. 295, § 8, eff. Nov. 1, 1998; Laws 2000, c. 53, § 3, emerg. eff. April 14, 2000.

§59-1909.  Licenses by endorsement.

The Commissioner of Health shall have the power to issue a license by endorsement to an applicant licensed in another state to practice as a licensed professional counselor if the Commissioner deems such applicant to have qualifications comparable to those required under the Licensed Professional Counselors Act and if the Commissioner finds the applicant meets the standards, provided by rules, for license by endorsement.

Added by Laws 1985, c. 145, § 9, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 7, eff. Nov. 1, 1995; Laws 2000, c. 53, § 4, emerg. eff. April 14, 2000.

§591910.  Information acquired in professional capacity Disclosure  Privileges and immunities  Court proceeding.

A.  No person licensed pursuant to the provisions of the Licensed Professional Counselors Act shall knowingly and willfully disclose any information the licensee may have acquired from persons consulting the licensee in his professional capacity as a professional counselor or be compelled to disclose such information except:

1.  With the written consent of the client, or in the case of death or disability of the client, the consent of his personal representative or other person authorized to sue or the beneficiary of any insurance policy on his life, health or physical condition;

2.  If the person is a child under the age of eighteen (18) years and the information acquired by the licensed person indicated that the child was the victim or subject of a crime, the licensed person may be required to testify fully in relation thereto upon an examination, trial or other proceeding in which the commission of such a crime is a subject of inquiry;

3.  If the client waives the privilege by bringing charges against the licensed person;

4.  When failure to disclose such information presents a danger to the health of any person; or

5.  If the licensed professional counselor is a party to a civil, criminal or disciplinary action arising from such therapy, in which case any waiver of the privilege accorded by this section shall be limited to that action.

B.  No information shall be treated as privileged and there shall be no privileges created by the Licensed Professional Counselors Act as to any information acquired by the person licensed pursuant to the Licensed Professional Counselors Act when such information pertains to criminal acts or violation of any law.

C.  The Licensed Professional Counselors Act shall not be construed to prohibit any licensed person from testifying in court hearings concerning matters of adoption, child abuse, child neglect, battery or matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors on behalf of this client.

Added by Laws 1985, c. 145, § 10, eff. Sept. 1, 1985.  Amended by Laws 1998, c. 295, § 9, eff. Nov. 1, 1998; Laws 2002, c. 100, § 1, emerg. eff. April 19, 2002.

§591911.  Failure to comply with act  Penalties.

A.  Any person who:

1.  Represents himself or herself by the title "Licensed Professional Counselor" or "LPC" without having first complied with the provisions of the Licensed Professional Counselors Act;

2.  Otherwise offers to perform counseling services;

3.  Uses the title of Licensed Professional Counselor or any other name, style or description denoting that the person is licensed as a licensed professional counselor; or

4.  Practices counseling,

upon conviction thereof, shall be guilty of a misdemeanor and shall be punished by imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense and in addition may be imprisoned for a term not to exceed six (6) months in the county jail or by both such fine and imprisonment.

B.  It shall be unlawful for any person who is not licensed or supervised pursuant to or specifically exempt from the provisions of the Licensed Professional Counselors Act to:

1.  Advertise or otherwise offer to perform counseling services;

2.  Use the title of Licensed Professional Counselor or any other name, style or description denoting that the person is licensed as a licensed professional counselor; or

3.  Practice counseling.

Such action shall be subject to injunctive action by the Commissioner of Health.

Added by Laws 1985, c. 145, § 11, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 8, eff. Nov. 1, 1995; Laws 2000, c. 53, § 5, emerg. eff. April 14, 2000.

§59-1912.  Denial, revocation, suspension or probation of license.

A.  The Department may deny, revoke, suspend or place on probation any license or specialty designation issued pursuant to the provisions of the Licensed Professional Counselors Act to a licensed professional counselor, if the person has:

1.  Been convicted of a felony;

2.  Been convicted of a misdemeanor determined to be of such a nature as to render the person convicted unfit to practice counseling;

3.  Engaged in fraud or deceit in connection with services rendered or in establishing needed qualifications pursuant to the provisions of this act;

4.  Knowingly aided or abetted a person not licensed pursuant to these provisions in representing himself as a licensed professional counselor in this state;

5.  Engaged in unprofessional conduct as defined by the rules established by the Board;

6.  Engaged in negligence or wrongful actions in the performance of his duties; or

7.  Misrepresented any information required in obtaining a license.

B.  No license or specialty designation shall be suspended or revoked, nor a licensed professional counselor placed on probation until notice is served upon the licensed professional counselor and a hearing is held in conformity with Article II of the Administrative Procedures Act.

Added by Laws 1985, c. 145, § 12, eff. Sept. 1, 1985.  Amended by Laws 1998, c. 295, § 10, eff. Nov. 1, 1998.

§59-1913.  Repealed by Laws 1995, c. 167, § 16, eff. Nov. 1, 1995.

§59-1913.1.  Rules and orders - Penalty.

A.  The State Board of Health shall promulgate rules governing any licensure action to be taken pursuant to the Licensed Professional Counselors Act which shall be consistent with the requirements of notice and hearing under the Administrative Procedures Act.  No action shall be taken without prior notice unless the State Commissioner of Health determines that there exists a threat to the health and safety of the residents of Oklahoma.

B.  1.  Any person who is determined by the State Department of Health to have violated any provision of the Licensed Professional Counselors Act, or any rule promulgated or order issued pursuant thereto, may be subject to an administrative penalty.

2.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00).

3.  Administrative penalties imposed pursuant to this subsection shall be enforceable in the district courts of this state.

4.  All administrative penalties collected shall be deposited into the Licensed Professional Counselors Revolving Fund.

Added by Laws 1995, c. 167, § 9, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 295, § 11, eff. Nov. 1, 1998.

§591914.  Application of Administrative Procedures Act.

The hearings provided for by the Licensed Professional Counselors Act shall be conducted in conformity with, and records made thereof as provided by, the provisions of Sections 301 through 325 of Title 75 of the Oklahoma Statutes.

Added by Laws 1985, c. 145, § 14, eff. Sept. 1, 1985.

§59-1915.  Repealed by Laws 1995, c. 167, § 16, eff. Nov. 1, 1995.

§59-1915.1.  Exemption from education requirements.

On or before January 1, 2000, any person holding a valid license as a Licensed Professional Counselor shall be exempt from the revised education requirements of Section 1906 of this title.

Added by Laws 1995, c. 167, § 10, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 295, § 12, eff. Nov. 1, 1998.

§59-1916.  Repealed by Laws 1995, c. 167, § 16, eff. Nov. 1, 1995.

§59-1916.1.  Statement of Professional Disclosure - Copy to be furnished to client.

All licensed professional counselors, except those employed by federal, state, or local governmental agencies, shall, prior to the performance of service, furnish the client with a copy of the Statement of Professional Disclosure as promulgated by rule of the State Board of Health.  A current copy shall be on file with the State Department of Health at all times.

Added by Laws 1995, c. 167, § 11, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 295, § 13, eff. Nov. 1, 1998.

§591917.  Specialty designation.

A.  A professional specialty designation area may be established by the State Department of Health upon receipt of a petition signed by fifteen qualified persons who are currently licensed as licensed professional counselors, and who meet the recognized minimum standards as established by appropriate nationally recognized certification agencies; provided, if a nationally recognized certification does not exist, the Department may establish minimum standards for specialty designations.

B.  Upon receipt of credentials from the appropriate certification agency, the Department may grant the licensed professional counselor the appropriate specialty designation.  The licensed professional counselor may attain specialty designation through examination.  A licensed professional counselor shall not claim or advertise a counseling specialty and shall not incorporate the specialty designation into the professional title of such licensed professional counselor, unless the qualifications and certification requirements of that specialty have been met and have been approved by the Department and the appropriate certification agency.

Added by Laws 1985, c. 145, § 17, eff. Sept. 1, 1985.  Amended by Laws 1995, c. 167, § 12, eff. Nov. 1, 1995; Laws 1998, c. 295, § 14, eff. Nov. 1, 1998; Laws 2000, c. 53, § 6, emerg. eff. April 14, 2000.

§591918.  Licensed Professional Counselors Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Board of Licensed Professional Counselors, to be designated the "Licensed Professional Counselors Revolving Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to this act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Health to meet expenses necessary for carrying out the purpose of the Licensed Professional Counselors Act.  Expenditures from said fund shall be approved by the Commissioner and shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 145, § 18, eff. Sept. 1, 1985.

§591919.  License fee and annual renewal fee  Fixing amount.

A.  The licensing fee and the annual renewal fee shall be amounts fixed by the State Board of Health upon recommendations of the Oklahoma Licensed Professional Counselors Advisory Board.

B.  The Board shall fix the amount of the fees so that the total fees collected will be sufficient to meet the expenses of administering the provisions of the Licensed Professional Counselors Act and so that there are no unnecessary surpluses in the Licensed Professional Counselors Revolving Fund.

C.  The Board shall not fix a license fee at an amount in excess of Three Hundred Dollars ($300.00) and a renewal fee at an amount in excess of Two Hundred Dollars ($200.00).

D.  1.  The fee for the issuance of a license to replace a license which was lost, destroyed or mutilated shall be Twentyfive Dollars ($25.00).

2.  The fee shall accompany the application for a replacement license.

3.  The fee for specialty designation shall not exceed One Hundred Fifty Dollars ($150.00).

4.  The fee for an examination required pursuant to the Licensed Professional Counselors Act shall not exceed the Department's actual costs for holding and grading the examination.

Added by Laws 1985, c. 145, § 19, eff. Sept. 1, 1985.  Amended by Laws 1998, c. 295, § 15, eff. Nov. 1, 1998; Laws 2000, c. 53, § 7, emerg. eff. April 14, 2000.

§591920.  Reimbursement under health insurance and nonprofit hospital or medical service plan not required.

Nothing in this act shall be construed to require reimbursement under the policies of health insurers and nonprofit hospital or medical service plans unless the contract specifically calls for reimbursement to licensed professional counselors.

Added by Laws 1985, c. 145, § 20, eff. Sept. 1, 1985.

§59-1925.1.  Short title.

Chapter 44A of this title shall be known and may be cited as the "Marital and Family Therapist Licensure Act".

Added by Laws 1990, c. 166, § 1, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 16, eff. Nov. 1, 1998.

§59-1925.2.  Definitions.

For purposes of the Marital and Family Therapist Licensure Act:

1.  "Advertise" means, but is not limited to, the issuing or causing to be distributed any card, sign, or device to any person; or the causing, permitting or allowing any sign or marking on or in any building or structure, or in any newspaper or magazine or in any directory, or on radio or television, or by advertising by any other means designed to secure public attention;

2.  "Board" means the State Board of Health;

3.  "Commissioner" means the State Commissioner of Health;

4.  "Advisory Board" means the Oklahoma Licensed Marital and Family Therapist Advisory Board appointed by the State Board of Health;

5.  "Department" means the State Department of Health;

6.  "Licensed marital and family therapist" means a person holding a current license issued pursuant to the provisions of the Marital and Family Therapist Licensure Act;

7.  "Marital and family therapy" means the assessment, diagnosis and treatment of disorders, whether cognitive, affective, or behavioral, within the context of marital and family systems.  Marital and family therapy involves the professional application of family systems theories and techniques in the delivery of services to individuals, marital pairs, and families for the purpose of treating such disorders;

8.  "Person" means any individual, firm, corporation, partnership, organization or body politic;

9.  "Practice of marital and family therapy" means the rendering of professional marital and family therapy services to individuals, family groups and marital pairs, singly or in groups, whether such services are offered directly to the general public or through organizations either public or private, for a fee, monetary or otherwise;

10.  "Recognized educational institution" means a regionally accredited college or university recognized by the United States Department of Education;

11.  "Use a title or description of" means to hold oneself out to the public as having a particular status by means of stating on signs, mailboxes, address plates, stationery, announcements, calling cards or other instruments of professional identification; and

12.  "Licensed marital and family therapist candidate" means a person whose application for licensure has been accepted and who is under supervision for licensure as set forth in Section 1925.6 of this title.

Added by Laws 1990, c. 166, § 2, eff. Jan. 1, 1991.  Amended by Laws 1995, c. 167, § 13, eff. Nov. 1, 1995; Laws 1998, c. 295, § 17, eff. Nov. 1, 1998.

§59-1925.3.  Application to other professionals - Exemptions.

A.  The Marital and Family Therapist Licensure Act shall not be construed to apply to the following professionals while acting within the scope of their respective professions:

1.  Social workers;

2.  Licensed professional counselors;

3.  Psychiatric nurses;

4.  Psychologists;

5.  Physicians;

6.  Attorneys;

7.  Members of the clergy who are in good standing with their denominations;

8.  Christian Science practitioners;

9.  Certified alcohol-drug counselors;

10.  School administrators;

11.  School counselors certified by the State Department of Education; or

12.  Employees of a recognized academic institution, and employees of a federal, state, county or local governmental institution or agency while performing those duties for which employed by such institution or agency or facility.

B.  The activities and services of a person in the employ of a private, nonprofit behavioral services provider contracting with the state to provide behavioral services with the state shall be exempt from licensure as a Licensed Marital and Family Therapist if such activities and services are a part of the official duties of such person with the private nonprofit agency.  No such person shall use the title or description stating or implying that such person is a licensed marital and family therapist.

1.  Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

a. psychologist, psychology or psychological,

b. licensed social worker,

c. clinical social worker,

d. certified rehabilitation specialist,

e. licensed professional counselor,

f. psychoanalyst, or

g. marital and family therapist.

2.  Such exemption to the provisions of this section shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the nonprofit agency contracting with the state.  Such exemption will not be applicable to any other setting.

3.  State agencies contracting to provide behavioral health services will strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly. The persons exempt under the provisions of this section shall provide services that are consistent with their training and experience. Agencies will also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public.

C.  The activities and services of a person in the employ of a private, for-profit behavioral services provider contracting with the state to provide behavioral services to youth and families in the care and custody of the Office of Juvenile Affairs or the Department of Human Services on March 14, 1997, shall be exempt from licensure as a Licensed Marital and Family Therapist if such activities and services are a part of the official duties of such person with the private for-profit contracting agency.

1.  Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

a. psychologist, psychology or psychological,

b. licensed social worker,

c. clinical social worker,

d. certified rehabilitation specialist,

e. licensed professional counselor,

f. psychoanalyst, or

g. marital and family therapist.

2.  Such exemption to the provisions of this section shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the for-profit agency contracting with the state.  Such exemption shall only be available for ongoing contracts and contract renewals with the same state agency and will not be applicable to any other setting.

3.  State agencies contracting to provide behavioral health services will strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly. The persons exempt under the provisions of this section shall provide services that are consistent with their training and experience. Agencies will also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public.

Added by Laws 1990, c. 166, § 3, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 18, eff. Nov. 1, 1998.

§59-1925.4.  Oklahoma Licensed Marital and Family Therapist Advisory Board - Members - Qualifications - Terms - Vacancies - Removal - Meetings - Quorum.

A.  1.  There is hereby created the "Oklahoma Licensed Marital and Family Therapist Advisory Board" whose duty shall be to advise in administering the provisions of the Marital and Family Therapist Licensure Act, except as otherwise provided by law.

2.  The Advisory Board shall consist of seven (7) members who shall be appointed by the State Commissioner of Health with the advice and consent of the State Board of Health.  Five members shall be licensed marital and family therapists who shall each have been for at least five (5) years immediately preceding appointment actively engaged as marital and family therapists in rendering professional services in marital and family therapy, or in rendering services in marital and family therapy as members of the clergy, who are in good standing in their denominations, or in the education and training of master's, doctoral or post-doctoral students of marital and family therapy, or in marital and family therapy research, and shall have spent the majority of the time devoted to such activity during the two (2) years preceding appointment to the Advisory Board. Two members shall be lay persons who are not affiliated with any practice of marital and family therapy.

3.  All appointees shall be residents of the State of Oklahoma.  Except for the lay members, the Commissioner shall select the first appointees from a list of qualified candidates submitted by the executive committees of state marital and family therapists' associations.  The other members of the first Advisory Board shall serve the following terms:  One member for one (1) year, two members for two (2) years, two members for three (3) years and one member for four (4) years.  Thereafter, at the expiration of the term of each member, the Commissioner shall appoint a successor for four (4) years.  All appointees other than the lay members shall be selected from a list of qualified candidates submitted by the executive committees of all marital and family therapists associations in this state which represent a specialty recognized pursuant to the provisions of the Marital and Family Therapist Licensure Act.

B.  Vacancies occurring on the Advisory Board shall be filled for the unexpired term by appointment of the Commissioner with the advice and consent of the Board from a list of qualified candidates submitted within thirty (30) days of such vacancy by the executive committees of all marital and family therapists associations in this state which represent a specialty recognized pursuant to the provisions of the Marital and Family Therapist Licensure Act.  Such appointments shall be made within thirty (30) days after the candidates' names have been submitted if possible.

C.  Any Advisory Board member may be removed by the Commissioner, after written notice, for incapacity, incompetence, neglect of duty, misfeasance or malfeasance in office.

D.  Members of the Advisory Board shall serve without compensation, but shall be reimbursed their actual and necessary travel expenses pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

E.  Advisory Board members shall be ineligible for reappointment for a period of three (3) years following completion of their terms.

F.  The Advisory Board shall meet within thirty (30) days after the appointment of its members by the Commissioner.  Thereafter the Advisory Board shall hold at least four regular meetings each year. Meetings shall be held at such time and place as the Advisory Board may provide.  The Advisory Board shall elect annually the following officers: a chair, a vice-chair, and a secretary.  Four members of the Advisory Board shall constitute a quorum.

Added by Laws 1990, c. 166, § 4, eff. Jan. 1, 1991.  Amended by Laws 1995, c. 167, § 14, eff. Nov. 1, 1995; Laws 1998, c. 295, § 19, eff. Nov. 1, 1998.

§59-1925.5.  Duties of State Board of Health and State Commissioner of Health.

A.  The State Board of Health, giving regard to the recommendations of the Oklahoma Licensed Marital and Family Therapist Advisory Board, shall:

1.  Prescribe, adopt and promulgate rules to implement and enforce the provisions of the Marital and Family Therapist Licensure Act;

2.  Set license and examination fees as required by the Marital and Family Therapist Licensure Act; and

3.  Adopt and establish rules of professional conduct.

B.  The Department shall have the authority to:

1.  Seek injunctive relief;

2.  Receive fees and deposit said fees into the Licensed Marital and Family Therapist Revolving Fund as required by the Marital and Family Therapist Licensure Act;

3.  Issue, renew, revoke, deny, suspend and place on probation licenses to practice marital and family therapy pursuant to the provisions of the Marital and Family Therapist Licensure Act;

4.  Examine all qualified applicants for licenses to practice marital and family therapy;

5.  Accept grants and gifts from various foundations and institutions;

6.  Make such expenditures and employ such personnel as the Commissioner may deem necessary for the administration of the Marital and Family Therapist Licensure Act;

7.  Request the district attorney to bring an action to enforce the provisions of the Marital and Family Therapist Licensure Act; and

8.  Investigate complaints and possible violations of the Marital and Family Therapist Licensure Act.

Added by Laws 1990, c. 166, § 5, eff. Jan. 1, 1991.  Amended by Laws 1995, c. 167, § 15, eff. Nov. 1, 1995; Laws 1998, c. 295, § 20, eff. Nov. 1, 1998.

§59-1925.6.  License - Application - Qualifications - Examinations.

A.  Applications for a license to practice as a licensed marital and family therapist shall be made to the State Department of Health in writing.  Such applications shall be on a form and in a manner prescribed by the Commissioner.  The application shall be accompanied by the fee required by Section 1925.18 of this title which shall be retained by the State Department of Health and not returned to the applicant.

B.  Each applicant for a license to practice as a licensed marital and family therapist shall:

1.  Be possessed of good moral character;

2.  Be at least twentyone (21) years of age;

3.  Not have engaged in, nor be engaged in, any practice or conduct which would be a grounds for revoking, suspending or placing on probation a license under Section 1925.15 of this title; and

4.  Otherwise comply with the rules and regulations promulgated by the Board pursuant to the provisions of the Marital and Family Therapist Licensure Act.

C.  In addition to the qualifications specified by the provisions of subsection B of this section any person applying for a license after September 1, 1991, to practice as a licensed marital and family therapist shall have the following educational and experience qualifications:

1.  A master's degree or a doctoral degree in marital and family therapy, or a content-equivalent degree as defined by the Board.

2.  Successful completion of two (2) calendar years of work experience in marital and family therapy following receipt of a qualifying degree, under supervision in accordance with standards established by the Board.

3.  An applicant applying for a license after September 1, 1991, shall also be required to pass a written or oral examination or both written and oral examination administered by the Board if, at the discretion of the Department, such examination is deemed necessary in order to determine the applicant's qualifications for the practice of marital and family therapy.

Added by Laws 1990, c. 166, § 6, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 21, eff. Nov. 1, 1998.

§59-1925.7.  Examinations.

A.  Examinations shall be held at such times, at such place and in such manner as the State Department of Health directs.  An examination shall be held at least annually.  Examinations may be written or oral or both written and oral.  In any written examination each applicant shall be designated so that such applicant's name shall not be disclosed to the Department until the examinations have been graded.  Examinations shall include questions in such theoretical and applied fields as the Department deems most suitable to test an applicant's knowledge and competence to engage in the practice of marital and family therapy.

B.  The Department shall determine the acceptable grade on examinations.  If an applicant fails to pass the examinations, the applicant may reapply.

C.  The Department shall preserve answers to any examination, and the applicant's performance on each section, as part of the records of the Department for a period of two (2) years following the date of the examination.

Added by Laws 1990, c. 166, § 7, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 22, eff. Nov. 1, 1998; Laws 2000, c. 53, § 8, emerg. eff. April 14, 2000.

§59-1925.8.  Issuance of License - Renewal - Reinstatement.

A.  An applicant who meets the requirements for licensure required by the provisions of the Marital and Family Therapist Licensure Act, has paid the required license fees and has otherwise complied with the provisions of the Marital and Family Therapist Licensure Act, shall be licensed by the Department.

B.  Each initial license issued pursuant to the Marital and Family Therapist Licensure Act shall expire twenty-four (24) months from the date of issuance.  A license may be renewed annually upon application and payment of fees.  Failure to timely renew a license shall result in expiration of the license and forfeiture of the rights and privileges granted by the license.  A person whose license has expired may within one (1) year following the expiration request reinstatement in a manner prescribed by the State Board of Health.  The license of a person whose license has expired pursuant to this section for more than one (1) year shall not be reinstated.

Added by Laws 1990, c. 166, § 8, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 23, eff. Nov. 1, 1998; Laws 2000, c. 53, § 9, emerg. eff. April 14, 2000.

§59-1925.9.  Reciprocal licenses.

The Commissioner of Health shall have the power to issue, upon application and payment of fees, a license by endorsement for an applicant licensed in another state to practice as a licensed marital and family therapist if the Commissioner deems such applicant to have qualifications equivalent to or which exceed those required pursuant to the provisions of the Marital and Family Therapist Licensure Act and if the Commissioner finds the applicant meets the standards, provided by rule, for license by endorsement.

Added by Laws 1990, c. 166, § 9, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 24, eff. Nov. 1, 1998; Laws 2000, c. 53, § 10, emerg. eff. April 14, 2000.

§59-1925.10.  Advertisement, self description or practice of marital or family therapy without license.

Commencing September 1, 1991, no person who is not licensed under this act shall:

1.  Advertise the performance of marital and family therapy service by such person unless pursuant to another professional license in accordance with Oklahoma Statutes;

2.  Use a title or description such as "licensed marital or family therapist", or any other name, style or description denoting that the person is a licensed marital and family therapist; or

3.  Practice marital and family therapy except as provided for in subsection B of Section 3 of this act.

Added by Laws 1990, c. 166, § 10, eff. Jan. 1, 1991.

§59-1925.11.  Confidentiality - Exceptions - Professional privilege - Court testimony.

A.  No person licensed pursuant to the provisions of the Marital and Family Therapist Licensure Act as a marital and family therapist, nor any of his employees or associates, shall be required to disclose any information which he may have acquired in rendering marital and family therapy services, except when:

1.  Authorized by other state laws;

2.  Failure to disclose such information presents a clear and present danger to the health or safety of any person;

3.  The marital and family therapist is a party defendant to a civil, criminal or disciplinary action arising from such therapy in which case any waiver of the privilege accorded by this section shall be limited to that action;

4.  The patient is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process and/or right to present testimony and witnesses in his own behalf; or

5.  A patient agrees to waiver of the privilege accorded by this section, in the case of death or disability of the patient, the consent of his personal representative or other person authorized to sue or the beneficiary of any insurance policy on his life, health or physical condition.  In circumstances where more than one person in a family is receiving therapy, each such family member must agree to the waiver.  Absent such a waiver from each family member, a marital and family therapist shall not disclose information received from any family member.

B.  No information shall be treated as privileged and there shall be no privileges created by the Marital and Family Therapist Licensure Act as to any information acquired by the person licensed pursuant to the Marital and Family Therapist Licensure Act when such information pertains to criminal acts or violation of any law.

C.  The Marital and Family Therapist Licensure Act shall not be construed to prohibit any licensed person from testifying in court hearings concerning matters of adoption, child abuse, child neglect, battery or matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors on behalf of his client.

Added by Laws 1990, c. 166, § 11, eff. Jan. 1, 1991.

§59-1925.12.  Alimony or divorce actions - Custody actions - Testimony by therapist.

If both parties to a marriage have obtained marital and family therapy by a licensed marital and family therapist, the therapist shall not be competent to testify in an alimony or divorce action concerning information acquired in the course of the therapeutic relationship unless a party relies on such information as an element of his claim or defense in such an action, or said information is gathered as a result of a courtordered examination.  This section shall not apply to custody actions.

Added by Laws 1990, c. 166, § 12, eff. Jan. 1, 1991.

§59-1925.13.  Repealed by Laws 2000, c. 53, § 24, emerg. eff. April 14, 2000.

§59-1925.14.  Application of Administrative Procedures Act.

The hearings provided for by the Marital and Family Therapist Licensure Act shall be conducted in conformity with, and records made thereof as provided by, the provisions of the Administrative Procedures Act.

Added by Laws 1990, c. 166, § 14. eff. Jan. 1, 1991.

§59-1925.15.  Denial, revocation, suspension or probation of license.

A.  The State Department of Health may deny, revoke, suspend or place on probation any license issued subject to the provisions of the Marital and Family Therapist Licensure Act, if the person has:

1.  Been convicted of a felony;

2.  Been convicted of a crime the Commissioner determines after a hearing to be of such a nature as to render the person convicted unfit to practice marital and family therapy;

3.  Violated ethical standards of such a nature as to render the person found by the Commissioner to have engaged in such violation unfit to practice marital and family therapy;

4.  Misrepresented any information required in obtaining a license;

5.  Engaged in fraud or deceit in connection with services rendered or in establishing needed qualifications pursuant to the provisions of the Marital and Family Therapist Licensure Act;

6.  Knowingly aided or abetted a person not licensed pursuant to these provisions in representing himself or herself as a licensed marital and family therapist in this state;

7.  Engaged in unprofessional conduct as defined by the rules promulgated by the State Board of Health; or

8.  Engaged in negligence or wrongful actions in the performance of the duties of such person.

B.  No license shall be suspended, revoked or placed on probation until notice is served upon the licensed marital and family therapist and a hearing is held in such manner as is required by the Marital and Family Therapist Licensure Act.

C.  Any person who is determined by the Department to have violated any of the provisions of the Marital and Family Therapist Licensure Act or any rule promulgated or order issued pursuant thereto may be subject to an administrative penalty.  The maximum fine shall not exceed Ten Thousand Dollars ($10,000.00).  All administrative penalties collected pursuant to the Marital and Family Therapist Licensure Act shall be deposited into the Licensed Marital and Family Therapist Revolving Fund.  Administrative penalties imposed pursuant to this subsection shall be enforceable in the district courts of this state.

Added by Laws 1990, c. 166, § 15, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 25, eff. Nov. 1, 1998; Laws 2000, c. 53, § 11, emerg. eff. April 14, 2000.

§59-1925.16.  False representation as licensed marital and family therapist - Penalty - Injunction.

A.  Any person who represents himself or herself by the title "licensed marital and family therapist" or any designation representing such person to be a licensed marital and family therapist without having first complied with the provisions of the Marital and Family Therapist Licensure Act, upon conviction thereof, shall be guilty of a misdemeanor and shall be punished by imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense and in addition may be imprisoned for a term not to exceed six (6) months in the county jail or by both such fine and imprisonment.

B.  The Commissioner may also proceed in district court to enjoin and restrain any unlicensed person from violating the Marital and Family Therapist Licensure Act.

Added by Laws 1990, c. 166, § 16, eff. Jan. 1, 1991.  Amended by Laws 2000, c. 53, § 12, emerg. eff. April 14, 2000.

§59-1925.17.  Licensed Marital and Family Therapist Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Licensed Marital and Family Therapist Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the provisions of the Marital and Family Therapist Licensure Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Health to meet expenses necessary for carrying out the purpose of the Marital and Family Therapist Licensure Act.  Expenditures from said fund shall be approved by the Commissioner and shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 166, § 17, eff. Jan. 1, 1991.

§59-1925.18.  License fee and annual renewal fee - Fixing by Board.

A.  The licensing fee and the annual renewal fee shall be amounts fixed by the State Board of Health upon recommendations of the Licensed Marital and Family Therapist Advisory Board.

B.  1.  The Board shall fix the amount of the fees so that the total fees collected will be sufficient to meet the expenses of administering the provisions of the Marital and Family Therapist Licensure Act and so that there are no unnecessary surpluses in the Licensed Marital and Family Therapist Revolving Fund.

2.  The Board shall not fix a license fee at an amount in excess of Three Hundred Dollars ($300.00) and a renewal fee at an amount in excess of Two Hundred Dollars ($200.00).

3.  The fee for the issuance of a license to replace a license which was lost, destroyed or mutilated shall be Twentyfive Dollars ($25.00).

4.  The fee shall accompany the application for a replacement license.

5.  The fee for an examination required pursuant to the Marital and Family Therapist Licensure Act shall not exceed the actual costs incurred by the Department for holding and grading the examinations.

Added by Laws 1990, c. 166, § 18, eff. Jan. 1, 1991.  Amended by Laws 1998, c. 295, § 26, eff. Nov. 1, 1998; Laws 2000, c. 53, § 13, emerg. eff. April 14, 2000.

§59-1930.  Short title.

This act shall be identified as Chapter 44B of Title 59 of the Oklahoma Statutes and shall be known and may be cited as the "Licensed Behavioral Practitioner Act".

Added by Laws 1999, c. 133, § 1, emerg. eff. April 28, 1999.

§59-1931.  Definitions.

For the purpose of the Licensed Behavioral Practitioner Act:

1.  "Advisory Board" means the Oklahoma Licensed Behavioral Practitioners Advisory Board appointed by the State Commissioner of Health;

2.  "Behavioral health services" means the application of the scientific components of psychological and mental health principles in order to:

a. facilitate human development and adjustment throughout the life span,

b. prevent, diagnose, or treat mental, emotional, or behavioral disorders or associated distress which interfere with mental health,

c. conduct assessments or diagnoses for the purpose of establishing treatment goals and objectives, and

d. plan, implement, or evaluate treatment plans using behavioral treatment interventions;

3.  "Behavioral treatment interventions" means the application of empirically validated treatment modalities, including, but not limited to, operant and classical conditioning techniques, adherence/compliance methods, habit reversal procedures, cognitive behavior therapy, biofeedback procedures and parent training.  Such interventions are specifically implemented in the context of a professional therapeutic relationship;

4.  "Board" means the State Board of Health;

5.  "Commissioner" means the Commissioner of Health;

6.  "Consulting" means interpreting or reporting scientific fact or theory in behavioral health to provide assistance in solving current or potential problems of individuals, groups, or organizations;

7.  "Department" means the State Department of Health;

8.  "Licensed behavioral practitioner" or "LBP" means any person who offers professional behavioral health services to any person and is licensed pursuant to the provisions of the Licensed Behavioral Practitioner Act.  The term shall not include those professions exempted by Section 1932 of this title;

9.  "Licensed behavioral practitioner candidate" means a person whose application for licensure has been accepted and who is under supervision for licensure as provided in Section 1935 of this title;

10.  "Referral activities" means the evaluating of data to identify problems and to determine the advisability of referral to other specialists;

11.  "Research activities" means reporting, designing, conducting, or consulting on research in behavioral health services;

12.  "Specialty" means the designation of a subarea of behavioral practice that is recognized by a national certification agency or by the Board; and

13.  "Supervisor" means a person who meets the requirements established by the Board.

Added by Laws 1999, c. 133, § 2, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 14, emerg. eff. April 14, 2000.

§59-1932.  Professions excluded from application of act - Practice of other professions by LBP forbidden - Exemptions from licensure requirements.

A.  The Licensed Behavioral Practitioner Act shall not be construed to include the pursuits of the following professionals acting within the scope of their duties as such professionals, nor shall the title "Licensed Behavioral Practitioner" or "LBP" be used by such professionals:

1.  Physicians, psychologists, social workers, licensed professional counselors, marital and family therapists, and attorneys, who are licensed by their respective licensing authorities;

2.  Rehabilitation counselors, vocational evaluation specialists, psychiatric and mental health nurses, alcohol and drug counselors, school administrators, school teachers, and school counselors, who are certified by their respective certifying authorities;

3.  Persons in the employ of accredited institutions of higher education, or in the employ of local, state, or federal government; and

4.  Members of the clergy and lay pastoral counselors.

B.  The Licensed Behavioral Practitioner Act shall not be construed to allow the practice of any of the professions specified in subsection A of this section by a licensed behavioral practitioner unless the licensed behavioral practitioner is also licensed or accredited by an appropriate agency, institution, or board.

C.  1.  The activities and services of a person in the employ of a private nonprofit behavioral services provider contracting with the state to provide behavioral services with the state shall be exempt from licensure as a Licensed Behavioral Practitioner if such activities and services are a part of the official duties of such person with the private nonprofit agency.

2.  Any person who is unlicensed and operating under these exemptions shall not use any of the following official titles or descriptions:

a. psychologist, psychology, or psychological,

b. licensed social worker,

c. clinical social worker,

d. certified rehabilitation specialist,

e. licensed professional counselor,

f. psychoanalyst,

g. marital and family therapist, or

h. licensed behavioral practitioner.

3.  Such exemption to the provisions of this section shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the nonprofit agency contracting with the state.  Such exemption will not be applicable to any other setting.

4.  State agencies contracting to provide behavioral health services shall strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly.

5.  The persons exempt under the provisions of this subsection shall provide services that are consistent with their training and experience.

6.  Agencies shall also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public.

D.  1.  The activities and services of a person in the employ of a private for-profit behavioral services provider contracting with the state to provide behavioral services to youth and families in the care and custody of the Office of Juvenile Affairs or the Department of Human Services on March 14, 1997, shall be exempt from licensure as a Licensed Behavioral Practitioner if such activities and services are a part of the official duties of such person with the private for-profit contracting agency.

2.  Any person who is unlicensed and operating pursuant to the exemptions specified in this subsection shall not use any of the following official titles or descriptions:

a. psychologist, psychology, or psychological,

b. licensed social worker,

c. clinical social worker,

d. certified rehabilitation specialist,

e. licensed professional counselor,

f. psychoanalyst,

g. marital and family therapist, or

h. licensed behavioral practitioner.

3.  Such exemption to the provisions of this section shall apply only while the unlicensed individual is operating under the auspices of a contract with the state and within the employ of the for-profit agency contracting with the state.  Such exemption shall only be available for ongoing contracts and contract renewals with the same state agency and will not be applicable to any other setting.

4.  State agencies contracting to provide behavioral health services shall strive to ensure that quality of care is not compromised by contracting with external providers and that the quality of service is at least equal to the service that would be delivered if that agency were able to provide the service directly.

5.  The persons exempt under the provisions of this section shall provide services that are consistent with their training and experience.

6.  Agencies shall also ensure that the entity with which they are contracting has qualified professionals in its employ and that sufficient liability insurance is in place to allow for reasonable recourse by the public.

Added by Laws 1999, c. 133, § 3, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 15, emerg. eff. April 14, 2000.

§59-1933.  Oklahoma Licensed Behavioral Practitioners Advisory Board - Members - Qualifications - Vacancies.

A.  There is hereby created the "Oklahoma Licensed Behavioral Practitioners Advisory Board" whose duty shall be to advise the State Department of Health on the provisions of the Licensed Behavioral Practitioner Act, except as otherwise provided by law.

B.  1.  The Advisory Board shall consist of seven (7) members who shall be appointed by the State Commissioner of Health, with the advice and consent of the State Board of Health, as follows:

a. two members for a term ending June 30, 2004,

b. two members for a term ending June 30, 2005,

c. two members for a term ending June 30, 2006, and

d. one member for a term ending June 30, 2007.

Upon expiration of such terms, the Commissioner shall appoint successors for four-year terms.

2.  Four members shall be licensed behavioral practitioners; provided, initial behavioral practitioner appointees shall not be required to be licensed under the Licensed Behavioral Practitioner Act before the end of the first year that the license is available.  One member shall be a licensed mental health professional other than a licensed behavioral practitioner, and two members shall be lay persons who are not affiliated with any practice of behavioral health service delivery or the delivering of health or mental health services.

3.  All professional appointees shall be selected from a list of qualified candidates submitted by the Executive Board of the North American Association of Masters in Psychology acting in conjunction with the executive committees of all state professional behavioral health associations which represent a specialty recognized pursuant to the Licensed Behavioral Practitioner Act.

C.  Vacancies occurring in the Advisory Board shall be filled for the unexpired term by appointment by the Commissioner, with the advice and consent of the Oklahoma State Board of Health, from a list of qualified candidates submitted within thirty (30) days of such vacancy by the Executive Board of the North American Association of Masters in Psychology acting in conjunction with the executive committees of all state professional behavioral health associations which represent a specialty recognized pursuant to the Licensed Behavioral Practitioner Act.  Such appointments shall be made within thirty (30) days after the candidates' names have been submitted if possible.

D.  Any Advisory Board member may be removed by the Commissioner, after written notice, for incapacity, incompetence, neglect of duty, or misfeasance or malfeasance in office.

E.  Members of the Advisory Board shall serve without compensation, but shall be reimbursed their actual and necessary travel expenses as provided by the provisions of the State Travel Reimbursement Act.

F.  Advisory Board members shall be ineligible for reappointment for a period of three (3) years following completion of  a term.

G.  The Advisory Board shall hold at least four regular meetings each year.  Meetings shall be held at such time and place as the Advisory Board may provide.  The Advisory Board shall elect annually the following officers:  A chair, a vice-chair, and a secretary.  Four members of the Advisory Board shall constitute a quorum.

Added by Laws 1999, c. 133, § 4, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 16, emerg. eff. April 14, 2000; Laws 2004, c. 523, § 14, emerg. eff. June 9, 2004.

§59-1934.  Powers of State Board of Health.

A.  The State Board of Health shall, giving regard to the recommendations of the Oklahoma Licensed Behavioral Practitioners Advisory Board:

1.  Prescribe, adopt, and promulgate rules to implement and enforce the provisions of the Licensed Behavioral Practitioner Act;

2.  Adopt and establish rules of professional conduct; and

3.  Set license and examination fees as required by the Licensed Behavioral Practitioner Act.

B.  The State Department of Health shall, giving regard to the recommendations of the Advisory Board, have the authority to:

1.  Seek injunctive relief;

2.  Request the district attorney to bring an action to enforce the provisions of the Licensed Behavioral Practitioner Act;

3.  Receive fees and deposit the fees into the Licensed Behavioral Practitioners Revolving Fund as required by the Licensed Behavioral Practitioner Act;

4.  Issue, renew, revoke, deny, suspend and place on probation licenses to practice behavioral health pursuant to the provisions of the Licensed Behavioral Practitioner Act;

5.  Examine all qualified applicants for licenses to practice behavioral health;

6.  Investigate complaints and possible violations of the Licensed Behavioral Practitioner Act;

7.  Accept grants and gifts from various foundations and institutions; and

8.  Make such expenditures and employ such personnel as the Commissioner may deem necessary for the administration of the Licensed Behavioral Practitioner Act.

Added by Laws 1999, c. 133, § 5, emerg. eff. April 28, 1999.

§59-1935.  Application for license - Qualifications - Educational requirements.

A.  Applications for a license to practice as a licensed behavioral practitioner shall be made to the State Department of Health in writing.  Such applications shall be on a form and in a manner prescribed by the State Commissioner of Health.  The application shall be accompanied by the fee required by the Licensed Behavioral Practitioner Act, which shall be retained by the State Department of Health and not returned to the applicant.

B.  Each applicant for a license to practice as a licensed behavioral practitioner shall:

1.  Be possessed of good moral character;

2.  Pass an examination based on standards promulgated by the State Board of Health pursuant to the Licensed Behavioral Practitioner Act;

3.  Be at least twenty-one (21) years of age;

4.  Not have engaged in, nor be engaged in, any practice or conduct which would be grounds for denying, revoking, or suspending a license pursuant to the Licensed Behavioral Practitioner Act; and

5.  Otherwise comply with the rules promulgated by the Board pursuant to the provisions of the Licensed Behavioral Practitioner Act.

C.  In addition to the qualifications specified by the provisions of subsection B of this section, an applicant for a license to practice as a licensed behavioral practitioner shall have:

1.  Successfully completed at least forty-five (45) graduate semester hours (sixty (60) graduate quarter hours) of behavioral science-related course work.  These forty-five (45) hours shall include at least a master's degree from a program in psychology.  All course work and degrees shall be earned from a regionally accredited college or university.  The State Board of Health shall define what course work qualifies as "behavioral science-related";

2.  On or after January 1, 2008, successfully completed at least sixty (60) graduate semester hours (ninety (90) graduate quarter hours) of behavioral science-related course work.  These sixty (60) hours shall include at least a master's degree from a program in psychology.  All courses shall be earned from a regionally accredited college or university and all degrees shall be earned from a program accredited by the Master's in Psychology Accreditation Council (MPAC), its designees or successors.

The Board shall define what course work qualifies as "behavioral science-related"; and

3.  Three (3) years of supervised full-time experience in professional behavioral health services subject to the supervision of a licensed mental health professional pursuant to conditions established by the Board.  One (1) or two (2) years of experience may be gained at the rate of one (1) year for each thirty (30) graduate semester hours earned beyond the master's degree, provided that such hours are clearly related to the field of psychology or behavioral sciences and are acceptable to the Board.  The applicant shall have no less than one (1) year of supervised full-time experience in behavioral science.

Added by Laws 1999, c. 133, § 6, emerg. eff. April 28, 1999.  Amended by Laws 2004, c. 523, § 15, emerg. eff. June 9, 2004.

§59-1936.  Examinations.

A.  Examinations for licensure shall be held at such times, at such place, and in such manner as the Commissioner of Health directs.  The examination shall be held at least annually.  The State Department of Health shall determine the acceptable grade on examinations.  The examination shall cover such technical, professional, and practical subjects as relate to the practice of behavioral science.  If an applicant fails to pass the examination, the applicant may reapply.

B.  The Commissioner shall preserve answers to any examination, and the applicant's performance on each section, for a period of two (2) years following the date of the examination.

Added by Laws 1999, c. 133, § 7, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 17, emerg. eff. April 14, 2000.

§59-1937.  Issuance of license - Renewal - Forfeiture - Expiration.

A.  An applicant who meets the requirements for licensure pursuant to the provisions of the Licensed Behavioral Practitioner Act, has paid the required license fees, and has otherwise complied with the provisions of the Licensed Behavioral Practitioner Act shall be licensed by the State Department of Health.

B.  Each initial license issued pursuant to the Licensed Behavioral Practitioner Act shall expire twenty-four (24) months from the date of issuance unless revoked.  A license may be renewed upon application and payment of fees.  The application for renewal shall be accompanied by evidence satisfactory to the Department that the licensed behavioral practitioner has completed relevant professional or continued educational experience during the previous twenty-four (24) months.  Failure to renew a license shall result in forfeiture of the rights and privileges granted by the license.  A person whose license has expired may make application within one (1) year following the expiration in writing to the Department requesting reinstatement in a manner prescribed by the Department and payment of the fees required by the provisions of Licensed Behavioral Practitioner Act.  The license of a person whose license has expired for more than one (1) year shall not be reinstated.  A person may apply for a new license as provided in Section 1935 of this title.

C.  A licensed behavioral practitioner whose license is current and in good standing, who wishes to retire the license, may do so by informing the Department in writing and returning the license to the Department.  A license so retired shall not be reinstated but retirement of the license shall preclude a person from applying for a new license at a future date.

Added by Laws 1999, c. 133, § 8, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 18, emerg. eff. April 14, 2000.

§59-1938.  License by endorsement.

The Commissioner of Health shall have the power to issue a license by endorsement for an applicant licensed in another state to practice as a behavioral practitioner or under similar title if the Commissioner deems such applicant to have qualifications comparable to those required under the Licensed Behavioral Practitioner Act and if the Commissioner finds the applicant meets the standards, provided by rule, for license by endorsement.

Added by Laws 1999, c. 133, § 9, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 19, emerg. eff. April 14, 2000.

§59-1939.  Disclosure of information - Exceptions.

A.  No person licensed pursuant to the provisions of the Licensed Behavioral Practitioner Act shall disclose any information the licensee may have acquired from persons consulting the licensee in the licensee's professional capacity as a behavioral practitioner or be compelled to disclose such information except:

1.  With the written consent of the client, or in the case of death or disability of the client, the consent of the client's personal representative or other person authorized to sue or the beneficiary of any insurance policy on the client's life, health, or physical condition;

2.  If the client is a child under the age of eighteen (18) years and the information acquired by the licensed person indicated that the child was the victim or subject of a crime, the licensed person may be required to testify fully in relation thereto upon an examination, trial, or other proceeding in which the commission of such a crime is a subject of the inquiry;

3.  If the client waives the privilege by bringing charges against the licensed person;

4.  When failure to disclose such information presents a danger to the health of any person; or

5.  If the licensed behavioral practitioner is a party to a civil, criminal, or disciplinary action arising from such therapy, in which case any waiver of the privilege accorded by this section shall be limited to that action.

B.  No information shall be treated as privileged and there shall be no privileges created by the Licensed Behavioral Practitioner Act as to any information acquired by the person licensed pursuant to the Licensed Behavioral Practitioner Act when such information pertains to criminal acts or violation of any law.

C.  The Licensed Behavioral Practitioner Act shall not be construed to prohibit any licensed person from testifying in court hearings concerning matters of adoption, child abuse, child neglect, battery, or matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors on behalf of this client.

Added by Laws 1999, c. 133, § 10, emerg. eff. April 28, 1999.

§59-1940.  Representing to be a "Licensed Behavioral Practitioner" or "LBP" - Advertisement or offer to perform behavioral health services without license - Penalties - Injunction.

A.  Any person who represents himself or herself by the title "Licensed Behavioral Practitioner" or "LBP" without having first complied with the provisions of the Licensed Behavioral Practitioner Act, or who otherwise offers to perform behavioral health services, or who uses the title of Licensed Behavioral Practitioner or any other name, style, or description denoting that the person is licensed as a behavioral practitioner, or who practices behavioral science, upon conviction thereof, shall be guilty of a misdemeanor and shall be punished by imposition of a fine of not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense and in addition may be imprisoned for a term not to exceed six (6) months in the county jail or by both such fine and imprisonment.

B.  It shall be unlawful for any person not licensed or supervised pursuant to or specifically exempt from the Licensed Behavioral Practitioner Act to advertise or otherwise offer to perform behavioral health services or to use the title of Licensed Behavioral Practitioner or any other name, style, or description denoting that the person is licensed as a licensed behavioral practitioner, or to practice behavioral science.  Such action shall be subject to injunctive action by the State Commissioner of Health.

Added by Laws 1999, c. 133, § 11, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 20, emerg. eff. April 14, 2000.

§59-1941.  Denial, revocation, suspension, or placement on probation of license.

A.  The State Department of Health may deny, revoke, suspend, or place on probation any license or specialty designation issued pursuant to the provisions of the Licensed Behavioral Practitioner Act to a licensed behavioral practitioner, if the person has:

1.  Been convicted of a felony;

2.  Been convicted of a misdemeanor determined to be of such a nature as to render the person convicted unfit to practice behavioral health;

3.  Engaged in fraud or deceit in connection with services rendered or in establishing needed qualifications pursuant to the provisions of this act;

4.  Knowingly aided or abetted a person not licensed pursuant to these provisions in representing himself or herself as a licensed behavioral practitioner in this state;

5.  Engaged in unprofessional conduct as defined by the rules established by the State Board of Health;

6.  Engaged in negligence or wrongful actions in the performance of the licensee's duties; or

7.  Misrepresented any information required in obtaining a license.

B.  No license or specialty designation shall be suspended or revoked, nor a licensed behavioral practitioner placed on probation, until notice is served upon the licensed behavioral practitioner and a hearing is held in conformity with Article II of the Administrative Procedures Act.

Added by Laws 1999, c. 133, § 12, emerg. eff. April 28, 1999.

§59-1942.  Rules - Violations - Administrative penalties.

A.  The State Board of Health shall promulgate rules governing any licensure action to be taken pursuant to the Licensed Behavioral Practitioner Act which shall be consistent with the requirements of notice and hearing under the Administrative Procedures Act.  No action shall be taken without prior notice unless the State Commissioner of Health determines that there exists a threat to the health and safety of the residents of this state.

B.  1.  Any person who is determined by the State Department of Health to have violated any provision of the Licensed Behavioral Practitioner Act, or any rule promulgated or order issued pursuant thereto, may be subject to an administrative penalty.

2.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00).

3.  Administrative penalties imposed pursuant to this subsection shall be enforceable in the district courts of this state.

4.  All administrative penalties collected shall be deposited into the Licensed Behavioral Practitioner Revolving Fund.

Added by Laws 1999, c. 133, § 13, emerg. eff. April 28, 1999.

§59-1943.  Hearings and records of hearings - Conformity with statute.

The hearings provided for by the Licensed Behavioral Practitioner Act shall be conducted in conformity with, and records made thereof as provided by, the provisions of Article II of the Administrative Procedures Act.

Added by Laws 1999, c. 133, § 14, emerg. eff. April 28, 1999.

§59-1944.  Statement of Professional Disclosure - Furnishing to client.

All licensed behavioral practitioners, except those employed by federal, state, or local governmental agencies, shall, prior to the performance of service, furnish the client with a copy of the Statement of Professional Disclosure as promulgated by rule of the State Board of Health.  A current copy of the document shall be on file with the Department of Health at all times.

Added by Laws 1999, c. 133, § 15, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 21, emerg. eff. April 14, 2000.

§59-1945.  Professional specialty designation.

A.  A professional specialty designation area may be established by the State Department of Health upon receipt of a petition signed by fifteen qualified persons who are currently licensed as licensed behavioral practitioners, who have acquired at least sixty (60) semester hours, to increase to seventy-five (75) semester hours on and after January 1, 2005, of graduate credit in behavioral science or psychology-related course work from a regionally accredited college or university, and who meet the recognized minimum standards as established by appropriate nationally recognized certification agencies; provided, however, if a nationally recognized certification does not exist, the Department may establish minimum standards for specialty designations.

B.  Upon receipt of credentials from the appropriate certification agency, the Department may grant the licensed behavioral practitioner the appropriate specialty designation.  The licensed behavioral practitioner may attain specialty designation through examination.  A licensed behavioral practitioner shall not claim or advertise a behavioral health specialty and shall not incorporate the specialty designation into the professional title of such licensed behavioral practitioner unless the qualifications and certification requirements of that specialty have been met and have been approved by the Department and the appropriate certification agency.

Added by Laws 1999, c. 133, § 16, emerg. eff. April 28, 1999.

§59-1946.  Licensed Behavioral Practitioners Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Board of Licensed Behavioral Practitioners, to be designated the "Licensed Behavioral Practitioners Revolving Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to this act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health to meet expenses necessary for carrying out the purpose of the Licensed Behavioral Practitioner Act.  Expenditures from the fund shall be approved by the State Commissioner of Health and shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 133, § 17, emerg. eff. April 28, 1999.

§59-1947.  Fees.

A.  Licensing fees and annual renewal fees shall be amounts fixed by the State Board of Health upon recommendations of the Oklahoma Licensed Behavioral Practitioners Advisory Board.  The Board shall fix the amount of the fees so that the total fees collected will be sufficient to meet the expenses of administering the provisions of the Licensed Behavioral Practitioner Act and so that excess funds do not accumulate from year to year in the Licensed Behavioral Practitioners Revolving Fund.

B.  1.  The Board shall not fix a license fee at an amount in excess of Three Hundred Dollars ($300.00) and a renewal fee at an amount in excess of Two Hundred Dollars ($200.00).

2.  The fee for the issuance of a license to replace a license which was lost, destroyed, or mutilated shall be Twenty-five Dollars ($25.00).

3.  The fee shall accompany the application for a replacement license.

4.  The fee for specialty designation shall not exceed One Hundred Fifty Dollars ($150.00).

5.  The fee for an examination required pursuant to the Licensed Behavioral Practitioner Act shall not exceed the actual costs incurred by the Department for holding and grading examinations.

Added by Laws 1999, c. 133, § 18, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 22, emerg. eff. April 14, 2000.

§59-1948.  Continuing education requirement.

All licensed behavioral practitioners licensed pursuant to the Licensed Behavioral Practitioner Act shall be required to satisfactorily complete ten (10) hours of continuing education credits annually.  The State Department of Health shall provide forms and require verification of such credits.  Such credits shall be earned from courses on empirically validated procedures, taught by instructors certified by the North American Association of Masters in Psychology, its designees or successors.

Added by Laws 1999, c. 133, § 19, emerg. eff. April 28, 1999.

§59-1949.  Licensing of persons practicing since before January 1, 2002 - Waiver of supervised experience requirement.

A.  Until January 1, 2002, the State Board of Health, upon receipt of an applicant's proper application, completion of examination, and payment of fees, shall issue licenses to persons who, prior to January 1, 2002:

1.  Have practiced full time as a behavioral practitioner for at least two (2) years and possess a master's degree from a program in psychology from a college or university accredited by an agency recognized by the United States Department of Education;

2.  Are currently practicing as a behavioral practitioner;

3.  Have satisfactorily completed ten (10) hours of continuing education pursuant to Section 1948 of this title; and

4.  Otherwise comply with the licensure requirements of the Licensed Behavioral Practitioner Act.

B.  The Commissioner of Health shall consider experience of the applicant prior to application for licensure pursuant to the provisions of this section as a waiver of all or part of the supervised experience requirement required by paragraph 3 of subsection C of Section 1935 of this title.

C.  The Commissioner shall require applicants for licensure pursuant to the provisions of this section to file a Statement of Professional Disclosure as provided by Section 1944 of this title.

Added by Laws 1999, c. 133, § 20, emerg. eff. April 28, 1999.  Amended by Laws 2000, c. 53, § 23, emerg. eff. April 14, 2000.

§59-1949.1.  Reimbursement under medical or hospital insurance plan - Construction of act.

Nothing in the Licensed Behavioral Practitioner Act shall be construed to require reimbursement under the policies of health insurers and nonprofit hospital or medical service plans unless the contract specifically calls for reimbursement to licensed behavioral practitioners.

Added by Laws 1999, c. 133, § 21, emerg. eff. April 28, 1999.

§591950.  Short title.

This act shall be known and may be cited as the "Oklahoma RentalPurchase Act".

Added by Laws 1988, c. 106, § 1, eff. Nov. 1, 1988.

§59-1951.  Definitions.

As used in the Oklahoma RentalPurchase Act:

1.  "Administrator" means the Administrator of the Department of Consumer Credit as designated in Section 6501 of Title 14A of the Oklahoma Statutes;

2.  "Advertisement" means any commercial message in any medium that promotes, directly or indirectly, a consumer rentalpurchase agreement;

3.  "Consummation" means the time a lessee becomes contractually obligated on a consumer rentalpurchase agreement;

4.  "Lessee" means a natural person who rents personal property under a consumer rentalpurchase agreement;

5.  "Lessor" means a person who regularly provides the use of property through consumer rentalpurchase agreement;

6.  "Rentalpurchase agreement" means an agreement for the use of personal property by a consumer for personal, family, or household purposes, for an initial period of four (4) months or less, that is renewable with each payment after the initial period, and that permits the consumer to become the owner of the property. An agreement that complies with this definition is not a consumer credit sale as defined in Section 2104 of Title 14A of the Oklahoma Statutes, or a consumer loan as defined in Section 3104 of Title 14A of the Oklahoma Statutes, or a refinancing or consolidation thereof, or a consumer lease as defined in Section 2106 of Title 14A of the Oklahoma Statutes, or a lease or agreement which constitutes a security interest as defined in paragraph (37) of Section 1201 of Title 12A of the Oklahoma Statutes or a lease or agreement which constitutes a sale of goods as defined in subsection (4) of Section 2105 of Title 14A of the Oklahoma Statutes;

7.  "Initial period" means from the date of inception to the first scheduled installment; and

8.  "Initial fee" means any fee charged to initiate a contract however designated.

Added by Laws 1988, c. 106, § 2, eff. Nov. 1, 1988.  Amended by Laws 1989, c. 106, § 1, emerg. eff. April 26, 1989; Laws 2000, c. 371, § 177, eff. July 1, 2001.

§591952.  License required  Contents  Display  Transferability  Multiple licenses  Exemptions  Applications  Contents  Modifications  Forms.

A.  No person shall engage in business as a rentalpurchase lessor without first obtaining a license issued by the Administrator.  Each license shall state the address of the office from which business is to be conducted and the name of the licensee. The license shall be displayed at the place of business named in the license.  The license shall not be transferable or assignable except upon approval by the Administrator.  A separate license shall be required for each office operated pursuant to the Oklahoma RentalPurchase Act.  The Administrator may issue more than one license to any one person upon compliance with this section as to each license.  This subsection shall not be construed to require a license for any place of business devoted to accounting or other record keeping and where rentalpurchase agreements are not made.

B.  Each person shall file a license application form with the Administrator within thirty (30) days prior to commencing business in this state for each place of business in which rentalpurchase agreements are transacted, and thereafter, by December 1st of each year. The license application must state:

1.  The name of the person;

2.  The name in which business is transacted if different from paragraph 1 or 3 of this subsection;

3.  The address of the principal office;

4.  An indication that the lessor engages in the business of making rentalpurchase agreements;

5.  The address of the designated agent upon whom service of process may be made in this state; and

6.  Such other relevant information as the Administrator may desire.

C.  If information in an application becomes inaccurate after filing, modifications to the application shall be brought to the attention of the Department of Consumer Credit within thirty (30) days from such change.

D.  The license application shall be on a form or forms provided by the Administrator.

Added by Laws 1988, c. 106, § 3, eff. Nov. 1, 1988. Amended by Laws 1989, c. 106, § 2, emerg. eff. April 26, 1989.

§591953.  Renewal fee  Time limit.

Lessors shall pay an annual license renewal fee of One Hundred Dollars ($100.00) per place of business, which fees shall accompany the license renewal form.  Any person engaged in the business of rentalpurchase transactions on the effective date of this act shall not be held in violation of Section 3 of this act from the effective date of this act to the date of licensing if the form and fees are filed with the Administrator within thirty (30) days from the effective date of this act. Provided, that if the license application form is filed after June 30 of any year the license fee for the balance of such year shall be Fifty Dollars ($50.00).

Added by Laws 1988, c. 106, § 4, eff. Nov. 1, 1988.

§591954.  Disclosures required  Prohibited provisions  Reinstatement rights  Advertisement contents.

A.  The disclosures required by the Oklahoma RentalPurchase Act:

1.  Shall be made clearly and conspicuously;

2.  Shall be in writing, a copy of which shall be delivered to the lessee;

3.  May use terminology different from that employed in the Oklahoma RentalPurchase Act if it conveys substantially the same meaning;

4.  May be supplemented by additional information or explanations supplied by the lessor;

5.  Shall comply with the provisions of the Oklahoma RentalPurchase Act although rendered inaccurate by any act, occurrence, or agreement, subsequent to the required disclosure;

6.  Shall be made to the person who signs the rentalpurchase agreement, except that in a transaction involving more than one lessee, a disclosure statement or a copy of the agreement need not be given to more than one of the lessees;

7.  Shall be made by the lessor specified on the rentalpurchase license.

B.  A rentalpurchase agreement shall disclose the following items, as applicable:

1.  Whether the property is new or used;

2.  The period and amount of payments;

3.  The total number of payments necessary and the total amounts to be paid to acquire ownership of the merchandise;

4.  The amount and purpose of any other payment, charge or fee in addition to the regular periodic payments;

5.  Whether the consumer is liable for loss or damage to the rental property, and if so, the maximum amount for which the consumer may be liable;

6.  The amount of any deposit required by lessor and the conditions under which it shall be refundable or nonrefundable;

7.  If applicable, that the lessee may purchase from the lessor insurance to cover the property or a waiver of liability for damage to or destruction of the property, and the amount of any such charge or fee.  The insurance or waiver of liability coverage may be offered to the lessee at any time during the term of the rental-purchase agreement;

8.  That the consumer does not acquire ownership rights unless the consumer has complied with the ownership terms of the agreement.

C.  A rentalpurchase agreement may not contain a provision:

1.  Requiring a confession of judgment;

2.  Authorizing a lessor or an agent of the lessor to commit a breach of the peace in the repossession of rental property;

3.  Waiving any defense, counterclaim, or right the lessee may have against the lessor or an agent of the lessor;

4.  Requiring the purchase of insurance from the lessor to cover the rental property; provided, however, that the lessor may offer to the lessee any such insurance if it is clearly and conspicuously disclosed on the face of the agreement of insurance, in print not less than 8 point bold face type, that the purchase of any such insurance by the lessee from the lessor is optional.  Lessors offering any such insurance must comply with the rules and regulations governing the offering for sale and sale of insurance in the State of Oklahoma, and the offering for sale and sale of such insurance shall be governed and regulated by the State of Oklahoma Commissioner of Insurance;

5.  Requiring the purchase of a waiver of liability from the lessor for damage to or destruction of the property; provided, however, that the lessor may offer to the lessee any such waiver of liability if it is clearly and conspicuously disclosed on the face of the waiver of liability agreement, in print not less than 8 point bold face type, that the purchase of any such waiver of liability by the lessee from the lessor is optional.  The charge for any waiver of liability shall not exceed five percent (5%) of the rental payment or One Dollar ($1.00), whichever is greater;

6.  Requiring the payment of a late charge or reinstatement fee of more than Five Dollars ($5.00); provided, the total of both the late charge and the reinstatement fee for any one payment missed does not exceed Five Dollars ($5.00) if payments are monthly, or Three Dollars ($3.00) if payments are weekly or biweekly.  If the payment is not paid by the close of business on the due date, such payment shall be considered missed.  Late charges, pickup charges, delivery charges, rent due and reinstatement fees may be held from the payment or may be accrued and collected when possible;

7.  Requiring the payment of a delivery charge of more than Fifteen Dollars ($15.00) for delivery of an item or items within fifteen (15) miles of the business location, or Thirty Dollars ($30.00) for delivery of an item or items more than fifteen (15) miles from the business location.  However, in the event a lessor delivers more than five (5) items to a lessee's dwelling, the delivery charge shall not exceed Fortyfive Dollars ($45.00) regardless of the delivery distance.  Delivery charges are allowed only if the lessor actually delivers merchandise to the dwelling of the lessee;

8.  Requiring the payment of a charge exceeding Fifteen Dollars ($15.00) on any insufficient funds check;

9.  Requiring a nonrefundable initial fee exceeding Ten Dollars ($10.00).  An initial fee may be charged only once on an agreement;

10.  Requiring a pickup charge exceeding Ten Dollars ($10.00) on late payments.  If payments are monthly, a maximum of three pickup charges may be assessed in a sixmonth period.  If payments are more frequent than monthly, a maximum of six pickup charges may be assessed in a sixmonth period.  The pickup charges may be assessed and paid when the consumer makes the next scheduled payment or such charges may be accrued; and

11.  Requiring the payment of any other additional charges of any nature whatsoever, other than those specified.

D.  A rentalpurchase agreement shall provide reinstatement rights as follows:

1.  A consumer who fails to make a timely payment may reinstate a rentalpurchase agreement without losing rights or options previously acquired, by arranging with the lessor to make the past due payments, within two (2) days after the due date of the payment and by arranging to pay any fees due or by returning the property within two (2) days if the lessor so requests.  Provided, nothing herein shall prevent the lessor from modifying payment arrangements to allow the consumer to make the account current and to accrue any charges due or any rent due to be paid at some future agreed upon date.  Partial payment agreements shall provide for the rent to be prorated with notice to the consumer of the next due date.

2.  If the rental property is returned during the reinstatement period, other than through judicial process, the right to reinstate the agreement shall be extended for a period of not less than thirty (30) days after the date of the return of the property.  Upon reinstatement, the lessor shall provide the lessee with the same rental property or substitute property of comparable quality and condition.  If substitute property is provided, the lessor shall provide the lessee with the disclosures required in subsection B of this section.  Notice of the right to reinstate shall be disclosed in the agreement.

E.  An advertisement for a rentalpurchase agreement that states the amount of a payment and the right to acquire ownership of any one particular item must clearly and conspicuously state:

1.  That the transaction advertised is a rentalpurchase agreement; and

2.  The total amount and the number of payments necessary to acquire ownership.

F.  Any consumer neglect of the merchandise resulting in reasonable repairs will be the responsibility of the consumer and charges for such repair may be received in payments agreed upon by the lessor according to an agreed upon payment schedule.

Added by Laws 1988, c. 106, § 5, eff. Nov. 1, 1988. Amended by Laws 1989, c. 106, § 3, emerg. eff. April 26, 1989; Laws 1991, c. 83, § 1, emerg. eff. April 22, 1991; Laws 1992, c. 261, § 4, eff. Sept. 1, 1992.

§591955.  Consumer right to damages  Enforcement  Assessment of cost of examination  Application of Administrative Procedures Act  Recovery by multiple lessees  Lessor adjustment of error  Bona fide errors.

A.  A consumer damaged by a violation of this act by a lessor is entitled to recover from the lessor:

1.  Actual damages;

2.  Twentyfive percent (25%) of an amount equal to the total amount of payments required to obtain ownership of the merchandise involved, except that the amount recovered under this section shall not be less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or in the case of a class action, an amount the court may allow, except that as to each member of the class no minimum recovery may be applicable and the total recovery other than for actual damages in any class action or series of class actions arising out of the same failure to comply by the same lessor shall not be more than the lesser of Five Hundred Thousand Dollars ($500,000.00) or one percent (1%) of the net worth of the lessor; and

3.  Reasonable attorneys fees and court costs.

B.  In addition to the enforcement powers provided in Section 6102 of Title 14A of the Oklahoma Statutes, the Administrator or his duly authorized representative may investigate the books, accounts, papers, correspondence and records of any lessor licensed under the Oklahoma RentalPurchase Act.  For the purposes of this section, any person who advertises for, solicits or holds himself out as willing to make rentalpurchase transactions, shall be presumed to be a rentalpurchase lessor.  Each lessor shall pay to the Administrator an amount assessed by the Administrator to cover the direct or indirect cost of such examination, not to exceed Two Hundred Dollars ($200.00) in any calendar year.

C.  The Administrator may promulgate rules and regulations necessary for the enforcement of the Oklahoma RentalPurchase Act and consistent with all its provisions.

D.  Except as otherwise expressly provided in the Oklahoma RentalPurchase Act, the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes, applies to and governs all administrative actions and civil proceedings taken by the Administrator pursuant to the Oklahoma RentalPurchase Act.

E.  Where there are multiple lessees to a rentalpurchase agreement, there shall be no more than one recovery under the Oklahoma RentalPurchase Act for a violation.

F.  A lessor is not liable under the Oklahoma RentalPurchase Act for a violation thereof caused by the lessor's error if before the sixtieth day after the date the lessor discovers the error, and before an action under this section is filed or written notice of the error is received by the lessor from the lessee, the lessor gives the lessee written notice of the error and makes adjustments in the lessee's account as necessary to ensure that the lessee will not be required to pay an amount in excess of the amount disclosed and that the agreement otherwise complies with this subsection.  Nor may a lessor be held liable in any action brought under the Oklahoma RentalPurchase Act for a violation of the Oklahoma RentalPurchase Act if the lessor shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error.  A bona fide error includes, but is not limited to, a clerical, calculation, computer malfunction in programming, and printing error, but not an error of legal judgment with respect to a lessor's disclosure obligations under the Oklahoma RentalPurchase Act.

Added by Laws 1988, c. 106, § 6, eff. Nov. 1, 1988.

§591956.  Deposit of monies received.

All monies received by the Department of Consumer Credit from fees for licensing and examinations pursuant to the Oklahoma RentalPurchase Act shall be deposited monthly to the credit of the General Revenue Fund of the State Treasury.

Added by Laws 1988, c. 106, § 7, eff. Nov. 1, 1988.

§591957.  Application of act  Violations  Penalties.

The Oklahoma RentalPurchase Act applies to persons, who in this state make or solicit rentalpurchase agreements, or who directly collect payments from or enforce rights against debtors arising from the rentalpurchase agreement, wherever they are made; or who engage in rentalpurchase transactions subject to the provisions of the Oklahoma RentalPurchase Act.  A person who willfully engages in the business of making rentalpurchase agreements without a license in violation of the provisions of this act pertaining to authority to make rentalpurchase agreements, upon conviction, is guilty of a misdemeanor and may be sentenced to pay a fine not exceeding Five Thousand Dollars ($5,000.00), or to imprisonment not exceeding one (1) year, or both.

Added by Laws 1988, c. 106, § 8, eff. Nov. 1, 1988.

§592000.  Short title.

Sections 2000 through 2009 of Title 59 of the Oklahoma Statutes and Sections 9 through 11 of this act shall be known and may be cited as the Oklahoma Health Spa Act.

Added by Laws 1987, c. 217, § 2, eff. Nov. 1, 1987. Amended by Laws 1988, c. 215, § 2, eff. Nov. 1, 1988. Renumbered from Title 15, § 775 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988.

§59-2001.  Definitions.

As used in the Oklahoma Health Spa Act:

1.  "Administrator" means the Administrator of Consumer Credit as defined in Section 6-501 of Title 14A of the Oklahoma Statutes;

2.  "Business day" means any day except a Sunday or a legal holiday;

3.  "Buyer/Member" means a natural person who enters into a health spa contract or membership;

4.  "Membership agreement" means any agreement between a member and a health spa for use of health spa services;

5.  "Health spa" means and includes any person, firm, corporation, organization, club or association engaged in a program of physical exercise, which includes the use of one or more of a sauna, whirlpool, weight-lifting room, massage, steam room, or exercising machine or device, or exercise rooms, or engaged in the sale of the right or privilege to use exercise equipment or facilities, such as a sauna, whirlpool, weight-lifting room, massage, steam room or exercising machine or device or exercise rooms.  The term "health spa" shall not include the following:

a. bona fide nonprofit organizations, including, but not limited to, the Young Men's Christian Association, Young Women's Christian Association, or similar organizations whose functions as health spas are only incidental to their overall functions and purposes,

b. any private club owned and operated by its members,

c. any organization solely operated for the purpose of teaching a particular form of self-defense such as judo or karate,

d. any facility owned or operated by the United States,

e. any facility owned or operated by this state or any of its political subdivisions,

f. any nonprofit public or private school, college or university, and

g.  any facility operated solely for aerobics or toning;

6.  "Health spa services" means and includes services, privileges, or rights offered for sale or provided by a health spa;

7.  "Initiation fee" means a nonrecurring fee charged at or near the beginning of a health spa membership;

8.  "Monthly fee" means the total consideration, including but not limited to, equipment or locker rental, credit check, finance, medical and dietary evaluation, class and training fees, and all other similar fees or charges and interest, but excluding any initiation fee, to be paid by a buyer, divided by the total number of months of health spa service use allowed by the buyer's contract or membership, including months or time periods called "free" or "bonus" months or time periods and such months or time periods which are described in any other terms suggesting that they are provided free of charge, which months or time periods are given or contemplated when the contract or membership is initially executed;

9.  "Prepayment" means any amount paid in advance of the maturity of the health spa membership, to include payment in part or in full, accelerated monthly fees or any required down payment or initiation fee;

10.  "Program" means any use of a health spa facility for the purpose of physical exercise in a structured or nonstructured environment; and

11.  "Presale" means payment of any consideration for services or the use of facilities made prior to the day on which the services or facilities of the health spa are fully open and available for regular use by the members.

Added by Laws 1987, c. 217, § 3, eff. Nov. 1, 1987.  Amended by Laws 1988, c. 215, § 3, eff. Nov. 1, 1988.  Renumbered from Title 15, § 775.1 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988.  Amended by Laws 1991, c. 96, § 1, eff. Sept. 1, 1991.

§592002.  Registration of health or health spa services.

A.  No health spa shall offer or advertise health spa services unless first being registered with the Administrator.  The registration shall:

1.  disclose the address, ownership, date of first sales and date of first opening of the health spa;

2.  state the name and address of the registered agent of the registrant, if the registrant is a corporation;

3.  be renewed each succeeding calendar year; and

4.  be accompanied by a fee of Two Hundred Dollars ($200.00) per registration and annual renewal.

B.  Each separate location where health spa services are offered shall be considered a separate health spa and shall file a separate registration, even though the separate locations are owned or operated by the same owner.

Added by Laws 1987, c. 217, § 4, eff. Nov. 1, 1987. Amended by Laws 1988, c. 215, § 4, eff. Nov. 1, 1988. Renumbered from Title 15, § 775.2 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 2, eff. Sept. 1, 1991.

§592003.  Presale contracts or membership agreements - Notification of location - Deposit of funds - Withdrawal of funds - Refunds - Exemptions.

A.  1.  Except as otherwise provided in this section, each health spa which offers or sells contracts or membership agreements or health spa services on a presale basis shall notify the Administrator of the proposed location of the spa for which presale monies will be solicited and shall deposit all funds received from such presale contracts or membership agreements in an account established in a financial institution authorized to transact business in this state until the health spa has commenced operations and has remained open for a period of sixty (60) days.  The account shall be established and maintained only in a financial institution which agrees in writing with the Administrator to hold all funds deposited and not to release such funds until receipt of written authorization from the Administrator.  The presale funds deposited will be eligible for withdrawal by the health spa after the health spa has been open and providing services pursuant to its health spa contracts or membership agreements for sixty (60) days and the Administrator gives written authorization for withdrawal.

2.  Any buyer who has paid money which is on deposit in a  presale account may, upon written authorization from the Administrator, obtain a refund from the financial institution holding such account if the health spa has not been substantially completed and opened within six (6) months of the date of the buyer's health spa contract or membership agreement.

B.  The provisions of subsection A of this section shall not apply to:

1. a. any health spa duly registered under the provisions of Section 2002 of this title which has filed with the Administrator a current financial statement, certified by an accounting firm or individual holding a permit to practice public accounting in this state indicating:

(1) a net worth in excess of One Million Dollars ($1,000,000.00), or

(2) total assets in excess of Five Million Dollars ($5,000,000.00).

b.  For purposes of this paragraph:

(1) "current" means that the ending period of the financial statement is not over eighteen (18) months prior to the date of the filing of such statement, and

(2) the financial statement filed by the health spa may include the financial results of any corporation controlled by, or that is under common control with, the health spa; or

2.  any health spa duly registered under the provisions of Section 2002 of Title 59 of the Oklahoma Statutes which has posted a bond or letter of credit in the amount of Seventy Thousand Dollars ($70,000.00) as provided for in Section 2007 of this title and has been in continuous operation in Oklahoma for at least eighteen (18) months prior to the sale of prepayment contracts or membership agreements.

Added by Laws 1987, c. 217, § 5, eff. Nov. 1, 1987. Amended by Laws 1988, c. 215, § 5, eff. Nov. 1, 1988. Renumbered from Title 15, § 775.3 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 3, eff. Sept. 1, 1991.

§592004.  Provisions to be included in contract or membership agreement.

Every health spa contract or membership agreement for the sale of future health spa services which are paid for in advance or which the buyer agrees to pay for in future installments shall be in writing and shall contain the following provisions:

1.  A provision for the penaltyfree cancellation of the contract or membership agreement within three (3) business days of its making and refund upon such notice, of all monies paid under the contract or membership agreement;

2.  A provision for the cancellation of the contract or membership agreement if the health spa relocates or goes out of business and fails to provide alternative facilities within eight (8) miles of the location designated in the health spa contract or membership agreement.  Upon receipt of such notice, the health spa shall refund to the buyer funds paid or accepted in payment of the contract or membership agreement in an amount computed by dividing the contract price by the number of weeks in the contract or membership agreement term and multiplying the result by the number of weeks remaining in the contract or membership agreement term;

3.  A provision for the cancellation of the contract or membership agreement if the buyer dies or becomes physically unable to use a substantial portion of the services for thirty (30) or more consecutive days.  Upon receipt of such notice, the health spa shall refund to the buyer funds paid or accepted in payment of the contract or membership agreement in an amount computed by dividing the contract price by the number of weeks in the contract or membership agreement term and multiplying the result by the number of weeks remaining in the contract or membership agreement term.  In the case of disability, the health spa may require the buyer to submit to a physical examination by a doctor agreeable to the buyer and the health spa.  The cost of the examination shall be borne by the health spa.

4.  A provision that:

a. to cancel a contract or membership agreement, the buyer shall notify the health spa of cancellation in writing, by certified mail, return receipt requested, or personal delivery, to the address specified in the health spa contract or membership agreement;

b. all moneys to be refunded upon cancellation of the health spa contract or membership agreement shall be paid within thirty (30) days of receipt of the notice of cancellation; and

c. if the customer has executed any credit or lien agreement with the health spa to pay for all or part of health spa services, any such agreement executed by the buyer shall also be returned within sixty (60) days after such cancellation.

Added by Laws 1987, c. 217, § 6, eff. Nov. 1, 1987. Renumbered from Title 15, § 775.4 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 4, eff. Sept 1, 1991.

§592005.  Delivery of contract or membership agreement to buyer - Form and contents of contracts or membership or agreement - Term - Other laws - Void or voidable contract or membership agreement - Waiver - Notice of liability.

A.  A copy of every health spa contract or membership agreement shall be delivered to the buyer at the time the contract or membership agreement is executed.  All health spa contracts or membership agreements shall:

1.  be in writing, signed by the buyer;

2.  designate the date on which the buyer actually signed the contract or membership agreement and length of membership;

3.  identify services and facilities to be provided;

4.  contain the provisions set forth in Section 6 of this act under a conspicuous caption: "BUYER'S RIGHT TO CANCEL"; and

5.  read substantially as follows:

If you wish to cancel this contract or membership agreement, you may cancel by making or delivering written notice to this health spa.  The notice must say that you do not wish to be bound by the contract or membership agreement and must be delivered or mailed before midnight of the third business day after you sign this contract or membership agreement.  The notice must be delivered or mailed to:

.....................................................

(Health spa shall insert its name and mailing address)

You may also cancel this contract or membership agreement if this spa moves or goes out of business and fails to provide alternative facilities within eight (8) miles of the location designated in this contract or membership agreement.  You may also cancel if you become disabled; and your estate may cancel in the event of your death.  You must prove such disability by a doctor's certificate, and the health spa may also require that you submit to a physical examination by a doctor agreeable to you and the health spa.  If you cancel, the health spa may retain or collect a portion of the contract or membership agreement price equal to the proportionate value of the services or use of facilities you have already received.

B.  No health spa contract or membership agreement shall have a duration for a period longer than thirtysix (36) months, however, the contract or membership agreement may give the buyer a right of renewal.

C.  The provisions of the Oklahoma Health Spa Act are not exclusive and do not relieve the parties or the contracts or membership agreements subject thereto from compliance with all other applicable provisions of law.

D.  Any health spa contract or membership agreement which does not comply with the applicable provisions of the Oklahoma Health Spa Act shall be voidable at the option of the buyer.

E.  Any health spa contract or membership agreement entered into by the buyer upon any false or misleading information, representation, notice or advertisement of the health spa or the health spa's agents shall be void and unenforceable.

F.  Any waiver by the buyer of the provisions of the Oklahoma Health Spa Act shall be deemed contrary to public policy and shall be void and unenforceable.

G.  All health spa contracts or membership agreements and any promissory note executed by the buyer in connection therewith shall contain the following provision on the face thereof in at least tenpoint, boldface type:

NOTICE

ANY HOLDER OF THIS CONTRACT OR MEMBERSHIP AGREEMENT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED WITH THE PROCEEDS HEREOF.  RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

Added by Laws 1987, c. 217, § 7, eff. Nov. 1, 1987. Renumbered from Title 15, § 775.5 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 5, eff. Sept. 1, 1991.

§592006.  Notes for payments to third parties upon breach prohibited  Rights of actions and defenses not cut off by assignment.

A.  A contract or membership agreement for health spa services shall not require the execution of any note or series of notes by the buyer which, if separately negotiated, will require the buyer to make payments to third parties on a note or notes if the contract or membership agreement for the health spa services is breached by the health spa.

B.  Whether or not the health spa has complied with the notice requirements of Section 7 of this act, any right of action or defense arising out of a health spa contract or membership agreement which the buyer has against the health spa, and which would be cut off by assignment, shall not be cut off by assignment of the contract or membership agreement to any third party holder, whether or not the holder acquires the contract in good faith and for value.

Added by Laws 1987, c. 217, § 8, eff. Nov. 1, 1987. Renumbered from Title 15, § 775.6 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 6, eff. Sept. 1, 1991.

§592007.  Bond or letter of credit required.

A.  1.  Every health spa, before it enters into a health spa contract or membership agreement or accepts an initiation or prepayment fee in excess of Fifty Dollars ($50.00), shall file and maintain with the Administrator, in form and substance satisfactory to him, a bond with a corporate surety, from a company authorized to transact business in this state or a letter of credit from a bank insured by the Federal Deposit Insurance Corporation in the amounts indicated below:

Number of unexpired Amount of bond

contracts or membership agreements or letter of

exceeding six (6) months   credit

500 or less   $30,000.00

501 to 1000   $40,000.00

1001 to 1500   $50,000.00

1501 to 2000   $60,000.00

2001 or more   $70,000.00

2.  The number of unexpired contracts or membership agreements exceeding six (6) months shall be separately calculated for each location where health spa services are offered.

3.  Each separate location where health spa services are offered shall be considered a separate health spa and shall file a separate bond or letter of credit with respect thereto, even though the separate locations are owned or operated by the same owner.

4.  No owner shall be required to file with the Administrator bonds or letters of credit in excess of Seventy Thousand Dollars ($70,000.00).  If the seventythousanddollar limit is applicable, then the bonds or letters of credit filed by such owner shall apply to all health spas owned or operated by the same owner.

B.  The bond or letter of credit required by this section shall be in favor of the state for the benefit of:

1.  any buyer injured by having paid money to the health spa posting the bond or letter of credit for health spa services in a facility which fails to open within sixty (60) days after the date upon which the buyer and the health spa entered into a contract or membership agreement or goes out of business prior to the expiration of the buyer's health spa contract or membership agreement; or

2.  any buyer injured as a result of a violation of the Oklahoma Health Spa Act by the health spa posting the bond or letter of credit.

C.  The aggregate liability of the bond or letter of credit to all persons for all breaches of the conditions of the bond or letter of credit shall in no event exceed the amount of the bond or letter of credit.  The bond or letter of credit shall not be canceled or terminated except with the consent of the Administrator.

Added by Laws 1987, c. 217, § 9, eff. Nov. 1, 1987. Amended by Laws 1988, c. 215, § 6, eff. Nov. 1, 1988. Renumbered from Title 15, § 775.7 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 7, eff. Sept. 1, 1991.

§592008.  Change in ownership  Bond or letter of credit.

For purposes of the Oklahoma Health Spa Act, a health spa shall be considered a new health spa and subject to the requirements of a bond or letter of credit at the time the health spa changes ownership.  A change in ownership shall not release, cancel or terminate liability under any bond or letter of credit previously filed unless the Administrator agrees in writing to such release, cancellation or termination because the new owner has filed a new bond or letter of credit for the benefit of the previous owner's members or because the former owner has refunded all unearned payments to its members.

Added by Laws 1987, c. 217, § 10, eff. Nov. 1, 1987. Amended by Laws 1988, c. 215, § 7, eff. Nov. 1, 1988. Renumbered from Title 15, § 775.8 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988.

§592009.  Violations  Penalties  Other consumer protection laws  Acts covered.

A.  Any person who engages in business as a health spa without first being properly registered with the Administrator as prescribed in the Oklahoma Health Spa Act or who otherwise violates any provision of the Oklahoma Health Spa Act, upon conviction, shall be guilty of a misdemeanor and shall be punished by the imposition of a fine not to exceed Five Thousand Dollars ($5,000.00) or imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.

B.  The provisions of Title 14A of the Oklahoma Statutes shall also apply to those health spas registered pursuant to the Oklahoma Health Spa Act.

C.  The Oklahoma Health Spa Act shall only govern those health spa contracts or membership agreements executed after November 1, 1987.

Added by Laws 1987, c. 217, § 11, eff. Nov. 1, 1987. Amended by Laws 1988, c. 215, § 8, eff. Nov. 1, 1988. Renumbered from Title 15, § 775.9 by Laws 1988, c. 215, § 12, eff. Nov. 1, 1988; Laws 1991, c. 96, § 8, eff. Sept. 1, 1991.

§592010.  Rules and regulations.

The Administrator may adopt, amend and repeal such administrative rules as are necessary to implement and enforce the provisions of the Oklahoma Health Spa Act.

Added by Laws 1988, c. 215, § 9, eff. Nov. 1, 1988.

§592011.  Health Spa Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Commission on Consumer Credit to be designated the "Health Spa Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of registration and annual renewal fees provided for in Section 2002 of Title 59 of the Oklahoma Statutes.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Consumer Credit for the operating expenses of the Department and for the administration of the Oklahoma Health Spa Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 215, § 10, eff. Nov. 1, 1988.  Amended by Laws 1997, c. 267, § 1, eff. Sept. 1, 1997.

§59-2012.  Repealed by Laws 1991, c. 96, § 9, eff. Sept. 1, 1991.

§59-2026.  Short title.

This act shall be known and may be cited as the "Respiratory Care Practice Act".

Added by Laws 1995, c. 171, § 1, eff. Nov. 1, 1995.

§59-2027.  Definitions.

As used in Respiratory Care Practice Act:

1.  "Board" means the State Board of Medical Licensure and Supervision;

2.  "Practice of respiratory care" shall include, but not be limited to, the direct and indirect respiratory care services including but not limited to the administration of medical gases, pharmacological, diagnostic, and therapeutic agents and services related to respiratory care procedures necessary to implement and administer treatment, ventilatory support, maintenance of the airway via natural or artificial means, specimen collection, disease prevention, pulmonary rehabilitation, or diagnostic regimen prescribed by orders of a physician; observing and monitoring signs and symptoms, physiologic measurements of the cardiopulmonary system, general behavior, general physical response to respiratory care treatment and diagnostic testing, including determination of whether such signs, symptoms, reactions, behavior or general response exhibit abnormal characteristics; and implementation, based on clinical observations, of appropriate reporting, referral, respiratory care protocol, or changes in treatment, pursuant to a prescription by a person authorized to practice medicine under the laws of this state; or the initiation of emergency procedures under the rules of the Board or as otherwise permitted in the Respiratory Care Practice Act.  The practice of respiratory care shall also include the terms "inhalation therapy" and "respiratory therapy".  The practice of respiratory care shall not include the delivery, set-up, installation, maintenance, monitoring and the providing of instructions on the use of home oxygen and durable medical equipment;

3.  "Qualified medical director" means the licensed physician responsible for respiratory care services or the licensed physician designated as such by the clinic, hospital, or employing health care facility.  The physician must be a medical staff member or medical director of a health care facility licensed by the State Department of Health;

4.  "Respiratory care practitioner" means a person licensed by this state and employed in the practice of respiratory care;

5.  "Respiratory therapist" means an individual who has graduated from a respiratory therapist program accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor organization; and

6.  "Respiratory therapy technician" means an individual who has graduated from a respiratory therapy technician program accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor organization.

Added by Laws 1995, c. 171, § 2, eff. Nov. 1, 1995.

§59-2028.  Respiratory Care Advisory Committee - Members - Qualifications - Terms - Vacancies - Removal.

A.  1.  There is hereby created a Respiratory Care Advisory Committee within the State Board of Medical Licensure and Supervision, hereinafter referred to as the Committee, to assist in administering the provisions of the Respiratory Care Practice Act.  The Committee shall consist of nine (9) members, appointed as follows:

a. one member shall be a physician appointed by the Board from its membership,

b. one member shall be a physician appointed by the Board from a list of qualified individuals submitted by the Oklahoma State Medical Association and who is not a member of the Board,

c. one member shall be a physician appointed by the State Board of Osteopathic Examiners from its membership,

d. one member shall be a physician appointed by the State Board of Osteopathic Examiners from a list of qualified individuals submitted by the Oklahoma Osteopathic Association and who is not a member of the State Board of Osteopathic Examiners, and

e. five members shall be licensed respiratory care practitioners appointed by the Board from a list of respiratory care practitioners submitted by the Oklahoma Society for Respiratory Care (OSRC).

2.  Other than the physicians appointed from the membership of the State Board of Medical Licensure and Supervision and of the State Board of Osteopathic Examiners, the physician members shall have special qualifications in the diagnosis and treatment of respiratory problems and, wherever possible, be qualified in the management of acute and chronic respiratory disorders.

3.  The respiratory care practitioner members shall have been engaged in rendering respiratory care services to the public, teaching or research in respiratory care for at least five (5) years immediately preceding their appointments.  These members shall at all times be holders of valid licenses for the practice of respiratory care in this state, except for the members first appointed to the Committee.  These initial members shall, at the time of appointment, be credentialed as a Certified Respiratory Therapy Technician (CRTT) or a Registered Respiratory Therapist (RRT), conferred by the National Board for Respiratory Care (NBRC), or its successor organization, and all shall fulfill the requirements for licensure pursuant to this act.

B.  Members of the Committee shall be appointed for terms of four (4) years.  Provided, the terms of office of the members first appointed shall begin November 1, 1995, and shall continue for the following periods:  two physicians and two respiratory care practitioners for a period of three (3) years; and two physicians and three respiratory care practitioners for a period of four (4) years.  Upon the expiration of a member's term of office, the appointing authority for that member shall appoint a successor pursuant to the provisions of subsection C of this section.  Vacancies on the Committee shall be filled in like manner for the balance of an unexpired term.  No member shall serve more than three consecutive terms.  Each member shall serve until a successor is appointed and qualified.

C.  Upon expiration or vacancy of the term of a member, the respective nominating authority may, as appropriate, submit to the appointing Board a list of three persons qualified to serve on the Committee to fill the expired term of their respective member.  Appointments may be made from these lists by the appointing Board, and additional lists may be provided by the respective organizations if requested by the State Board of Medical Licensure and Supervision.

D.  The State Board of Medical Licensure and Supervision may remove any member from the Committee for neglect of any duty required by law, for incompetency, or for unethical or dishonorable conduct.

Added by Laws 1995, c. 171, § 3, eff. Nov. 1, 1995.

§59-2029.  Respiratory Care Advisory Committee - Meetings - Officers - Quorum - Duties.

A.  The Respiratory Care Advisory Committee shall meet at least twice each year and shall elect biennially during odd-numbered years a chair and vice-chair from among its members.  The Committee may convene at the request of the chair, or a majority of the Committee, or as the Committee may determine for such other meetings as may be deemed necessary to transact its business.

B.  A majority of the members of the Committee, including the chair and vice-chair, shall constitute a quorum at any meeting, and a majority of the required quorum shall be sufficient for the Committee to take action by vote.

C.  The Committee shall advise the Board in developing policy and rules pertaining to the Respiratory Care Practice Act.

Added by Laws 1995, c. 171, § 4, eff. Nov. 1, 1995.

§59-2030.  Duties of State Board of Medical Licensure and Supervision.

The State Board of Medical Licensure and Supervision shall:

1.  Examine, license and renew the licenses of duly qualified applicants;

2.  Maintain an up-to-date list of every person licensed to practice respiratory care pursuant to the Respiratory Care Practice Act.  The list shall show the licensee's last-known place of employment, last-known place of residence, and the date and number of the license;

3.  Cause the prosecution of all persons violating the Respiratory Care Practice Act and incur necessary expenses therefor;

4.  Keep a record of all proceedings of the Board and make such record available to the public for inspection during reasonable business hours;

5.  Conduct hearings upon charges calling for discipline of a licensee, or denial, revocation or suspension of a license; and

6.  Share information on a case-by-case basis of any person whose license has been suspended, revoked or denied.  This information shall include the name, social security number, type and cause of action, date and penalty incurred, and the length of penalty.  This information shall be available for public inspection during reasonable business hours and shall be supplied to similar boards in other states upon request.

Added by Laws 1995, c. 171, § 5, eff. Nov. 1, 1995.

§59-2031.  Powers of State Board of Medical Licensure and Supervision - Rules.

The State Board of Medical Licensure and Supervision may:

1.  Promulgate rules, consistent with the laws of this state, as may be necessary to enforce the provisions of the Respiratory Care Practice Act.  Rules shall be promulgated in accordance with Article I of the Administrative Procedures Act;

2.  Employ such personnel as necessary to assist the Board in performing its function;

3.  Establish license renewal requirements and procedures as deemed appropriate;

4.  Secure the services of resource consultants as deemed necessary by the Board.  Resource consultants shall be reimbursed for all actual and necessary expenses incurred while engaged in consultative service to the Board, pursuant to the State Travel Reimbursement Act;

5.  Enter into agreements or contracts, consistent with state law, with outside organizations for the purpose of developing, administering, grading or reporting the results of licensing examinations.  Such groups shall be capable of providing an examination which:

a. meets the standards of the National Commission for Health Certifying Agencies, or their equivalent,

b. is able to be validated, and

c. is nationally recognized as testing respiratory care competencies; and

6.  Establish by rule license examination fees.

Added by Laws 1995, c. 171, § 6, eff. Nov. 1, 1995.

§59-2032.  Reimbursement of expenses - Protection from liability.

A.  Members of the State Board of Medical Licensure and Supervision and members of the Respiratory Care Advisory Committee shall be reimbursed for all actual and necessary expenses incurred while engaged in the discharge of official duties pursuant to this act in accordance with the State Travel Reimbursement Act.

B.  Members of the Board and Committee shall enjoy the same rights of protection from personal liability as those enjoyed by other employees of the state for actions taken while acting under the provisions of the Respiratory Care Practice Act and in the course of their duties.

Added by Laws 1995, c. 171, § 7, eff. Nov. 1, 1995.

§59-2033.  License - Examination - License by endorsement.

A.  The applicant, except where otherwise defined in the Respiratory Care Practice Act, shall be required to pass an examination, whereupon the State Board of Medical Licensure and Supervision may issue to the applicant a license to practice respiratory care.  The Board is authorized, in cooperation with the National Board for Respiratory Care (NBRC) as may be necessary or advisable, to provide for the examination of applicants or to facilitate verification of any applicant's claim that the applicant has successfully completed the examination for Certified Respiratory Therapy Technician (CRTT) or Registered Respiratory Therapist (RRT).

B.  The Board may issue a license to practice respiratory care by endorsement to:

1.  An applicant who is currently licensed to practice respiratory care under the laws of another state, territory or country if the qualifications of the applicant are deemed by the Board to be equivalent to those required in this state;

2.  Applicants holding credentials conferred by the National Board for Respiratory Care (NBRC) as a Certified Respiratory Therapy Technician (CRTT) or as a Registered Respiratory Therapist (RRT), provided such credentials have not been suspended or revoked; and

3.  Applicants applying under the conditions of this section who certify under oath that their credentials have not been suspended or revoked.

Added by Laws 1995, c. 171, § 8, eff. Nov. 1, 1995.

§59-2034.  Provisional license.

A.  The State Board of Medical Licensure and Supervision may issue, upon payment of a fee established by the Board, a provisional license to practice respiratory care for a period of six (6) months under supervision of a consenting licensed respiratory care practitioner or consenting licensed physician.  A provisional license may be issued to a person licensed in another state, territory or country who does not qualify for a license by endorsement but has applied to take the license examination and otherwise meets the qualifications of the Board.  Provided, the applicant must show written evidence, verified by oath, that the applicant is currently practicing or has within the last six (6) months practiced respiratory care in another state, territory or country.  A provisional license may be issued also to a graduate of a respiratory care education program, approved by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor organization, who has applied to take the license examination and otherwise meets the qualifications of the Board.

B.  A currently enrolled student may receive a provisional license as set out by the rules of the Board.

C.  Provisional licenses may be renewed at the discretion of the Board for additional six-month periods.

Added by Laws 1995, c. 171, § 9, eff. Nov. 1, 1995.

§59-2035.  License - Applicants who have not passed CRTT or RRT examination.

A.  The State Board of Medical Licensure and Supervision may issue a license to practice respiratory care, upon payment of a fee of Seventy-five Dollars ($75.00), to persons who have qualified pursuant to Section 8 of this act.

B.  1.  Other applicants who have not passed the CRTT or RRT examination and who have been practicing respiratory care in a full time capacity for a period of more than twenty-four (24) months prior to the effective date of this act may, at the discretion of the Board, be issued a license to practice respiratory care upon payment of a fee of Seventy-five Dollars ($75.00).  Provided, such applicant must demonstrate through written evidence verified under oath and certified to by the employing health care facility that applicant has in fact been employed in such capacity for more than twenty-four (24) months preceding the effective date of this act.

2.  All other applicants who have not passed the CRTT or RRT examinations and who have been in the full time practice of respiratory care for a period of less than twenty-four (24) months, who, through written evidence verified by oath, demonstrate as required by rules of the Board that they are currently functioning in the capacity of a respiratory care practitioner, may be given a special provisional license to practice respiratory care under the supervision of a consenting licensed respiratory care practitioner or consenting licensed physician for a period of no longer than thirty-six (36) months from the effective date of this act.  Such applicants must pass an entry level examination administered by the Board during the thirty-six-month period in order to be issued a license to practice respiratory care.  The fee for a special provisional license shall be Seventy-five Dollars ($75.00).

Added by Laws 1995, c. 171, § 10, eff. Nov. 1, 1995.

§59-2036.  Use of title permitted - Presentation of license.

A.  A person holding a license to practice respiratory care in this state may use the title "respiratory care practitioner" and the abbreviation "R.C.P."

B.  A licensee shall present this license when requested.

Added by Laws 1995, c. 171, § 11, eff. Nov. 1, 1995.

§59-2037.  Renewal of license - Lapse and reinstatement - Inactive status - Continuing education requirements.

A.  Except as otherwise provided in the Respiratory Care Practice Act, a license shall be renewed biennially.  The State Board of Medical Licensure and Supervision shall mail notices at least thirty (30) calendar days prior to expiration for renewal of licenses to every person to whom a license was issued or renewed during the preceding renewal period.  The licensee shall complete the notice of renewal and return it to the Board with the renewal fee of Seventy-five Dollars ($75.00) before the date of expiration.

B.  Upon receipt of the notice of renewal and the fee, the Board shall verify its contents and shall issue the licensee a license for the current renewal period, which shall be valid for the period stated thereon.

C.  A licensee who allows the license to lapse by failing to renew it may be reinstated by the Board upon payment of the renewal fee and reinstatement fee of One Hundred Dollars ($100.00); provided,  that such request for reinstatement is received within thirty (30) days of the end of the renewal period.

D.  1.  A licensed respiratory care practitioner who does not intend to engage in the practice of respiratory care shall send a written notice to that effect to the Board and is not required to submit a notice of renewal and pay the renewal fee as long as the practitioner remains inactive.  Upon desiring to resume the practice of respiratory care, the practitioner shall notify the Board in writing of this intent and shall satisfy the current requirements of the Board in addition to submitting a notice of renewal and remitting the renewal fee for the current renewal period and the reinstatement fee.

2.  Rules of the Board shall provide for a specific period of time of continuous inactivity after which retesting is required.

E.  The Board is authorized to establish by rule fees for replacement and duplicate licenses.

F.  The Board shall by rule prescribe continuing education requirements, not to exceed twelve (12) clock hours biennially, as a condition for renewal of license.  The program criteria with respect thereto shall be approved by the Board.

Added by Laws 1995, c. 171, § 12, eff. Nov. 1, 1995.

§59-2038.  Deposit of fees - Appropriation to pay expenses.

Fees received by the State Board of Medical Licensure and Supervision and any other monies collected pursuant to the Respiratory Care Practice Act shall be deposited with the State Treasurer who shall place the same in the regular depository fund of the Board.  Said deposit, less the ten percent (10%) gross fees paid into the General Revenue Fund, is hereby appropriated and shall be used to pay expenses incurred pursuant to the Respiratory Care Practice Act.

Added by Laws 1995, c. 171, § 13, eff. Nov. 1, 1995.

§59-2039.  Where respiratory practice may be performed.

The practice of respiratory care may be performed in any clinic, physician's office, hospital, nursing facility, private dwelling or other place in accordance with the prescription or verbal order of a physician, and shall be performed under the supervision of a qualified medical director or physician licensed to practice medicine or surgery in this state.

Added by Laws 1995, c. 171, § 14, eff. Nov. 1, 1995.

§59-2040.  Revocation, suspension or refusal to renew license - Probation, reprimand or denial of license.

The State Board of Medical Licensure and Supervision may revoke, suspend or refuse to renew any license or place on probation, or otherwise reprimand a licensee or deny a license to an applicant if it finds that the person:

1.  Is guilty of fraud or deceit in procuring or attempting to procure a license or renewal of a license to practice respiratory care;

2.  Is unfit or incompetent by reason of negligence, habits, or other causes of incompetency;

3.  Is habitually intemperate in the use of alcoholic beverages;

4.  Is addicted to, or has improperly obtained, possessed, used or distributed habit-forming drugs or narcotics;

5.  Is guilty of dishonest or unethical conduct;

6.  Has practiced respiratory care after the license has expired or has been suspended;

7.  Has practiced respiratory care under cover of any license illegally or fraudulently obtained or issued;

8.  Has violated or aided or abetted others in violation of any provision of the Respiratory Care Practice Act;

9.  Has been guilty of unprofessional conduct as defined by the rules established by the Board, or of violating the code of ethics adopted and published by the Board; or

10.  Is guilty of the unauthorized practice of medicine.

Added by Laws 1995, c. 171, § 15, eff. Nov. 1, 1995.

§59-2041.  Investigation of complaints - Notice of hearing - Subpoenas - Publication of names and addresses of suspended, etc. practitioners.

A.  Upon filing of a written complaint with the State Board of Medical Licensure and Supervision, charging a person with any of the acts described in Section 15 of this act, the authorized employee of the Board may make an investigation.  If the Board finds reasonable grounds for the complaint, a time and place for a hearing shall be set, notice of which shall be served on the licensee, or applicant at least fifteen (15) calendar days prior thereto.  The notice shall be by personal service or by certified or registered mail sent to the last-known address of the person.

B.  The Board or its designee may issue subpoenas for the attendance of witnesses and the production of necessary evidence on any investigation or hearing before it.  Upon request of the respondent or the respondent's counsel, the Board may issue subpoenas on behalf of the respondent.

C.  Unless otherwise provided in the Respiratory Care Practice Act, hearing procedures shall be conducted in accordance with, and a person who feels aggrieved by a decision of the Board may make an appeal pursuant to, Article II of the Administrative Procedures Act.

D.  If found to be guilty as charged, the practitioner shall pay for all costs incurred by the Board.

E.  The Board shall make public on a case-by-case basis the names and addresses of persons whose licenses have been denied, surrendered, revoked, suspended or who have been denied renewal of their licenses, and persons who have been practicing respiratory care in violation of the Respiratory Care Practice Act.

Added by Laws 1995, c. 171, § 16, eff. Nov. 1, 1995.

§59-2042.  Practice of respiratory care without license prohibited - Exceptions - Practices of other health care personnel not to be limited - Performance of specific functions qualified by examination not prohibited.

A.  No person shall practice respiratory care or represent themselves to be a respiratory care practitioner unless licensed under the Respiratory Care Practice Act, except as otherwise provided by the Respiratory Care Practice Act.

B.  The Respiratory Care Practice Act does not prohibit:

1.  The practice of respiratory care which is an integral part of the program of study by students enrolled in a respiratory care education program recognized by the State Board of Medical Licensure and Supervision.  Students enrolled in respiratory therapy education programs shall be identified as "student - RCP" and shall only provide respiratory care under clinical supervision;

2.  Self-care by a patient, or gratuitous care by a friend or family member who does not represent or hold out to be a respiratory care practitioner;

3.  Monitoring, installation or delivery of medical devices, gases and equipment and the maintenance thereof by a nonlicensed person for the express purpose of self-care by a patient or gratuitous care by a friend or family member;

4.  Respiratory care services rendered in the course of an emergency;

5.  Persons in the military services or working in federal facilities from rendering respiratory care services when functioning in the course of their assigned duties;

6.  The respiratory care practitioner from performing advances in the art and techniques of respiratory care learned through formalized or specialized training; and

7.  For purposes of continuing education, consulting, or training, any person performing respiratory care in the state, if these services are performed for no more than thirty (30) days in a calendar year in association with a respiratory care practitioner licensed pursuant to the Respiratory Care Practice Act or in association with a licensed physician or surgeon, if:

a. the person is licensed as a respiratory care practitioner or the equivalent, as determined by the State Board of Medical Licensure and Supervision, in good standing in another state or the District of Columbia, or

b. the person is a Certified Respiratory Therapy Technician (CRTT) or Registered Respiratory Therapist (RRT).

C.  Nothing in the Respiratory Care Practice Act shall limit, preclude, or otherwise interfere with the lawful practices of persons working under the supervision of the responsible physician.  In addition, nothing in the Respiratory Care Practice Act shall interfere with the practices of health care personnel who are formally trained and licensed by appropriate agencies of this state.

D.  An individual who, by passing an examination which includes content in one or more of the functions included in the Respiratory Care Practice Act, and who has passed an examination that meets the standards of the National Commission for Health Certifying Agencies (NCHCA) or an equivalent organization, shall not be prohibited from performing the procedures for which they were tested.  An individual who has demonstrated competency in one or more areas covered by the Respiratory Care Practice Act may perform only those functions for which the individual is qualified by examination to perform.  The standards of the National Commission for Health Certifying Agencies shall serve to evaluate those examinations and examining organizations.

E.  Practitioners regulated under the Respiratory Care Practice Act shall be covered under the "Good Samaritan Act", Section 5 et seq. of Title 76 of the Oklahoma Statutes.

Added by Laws 1995, c. 171, § 17, eff. Nov. 1, 1995.

§59-2043.  Act not to be construed to permit practice of medicine.

Nothing in the Respiratory Care Practice Act shall be construed to permit the practice of medicine.

Added by Laws 1995, c. 171, § 18, eff. Nov. 1, 1995.

§59-2044.  Misdemeanor violations - Penalties.

A.  It is a misdemeanor for any person to:

1.  Sell, fraudulently obtain or furnish any respiratory care license or record, or aid or abet therein;

2.  Practice respiratory care under cover of any respiratory care diploma, license or record illegally or fraudulently obtained or issued;

3.  Practice respiratory care unless duly licensed to do so under the provisions of the Respiratory Care Practice Act;

4.  Impersonate in any manner or pretend to be a respiratory care practitioner or use the title "respiratory care practitioner", the letters "R.C.P.", or other words, letters, signs, symbols or devices to indicate the person using them is a licensed respiratory care practitioner, unless duly authorized by license to perform under the provisions of the Respiratory Care Practice Act;

5.  Practice respiratory care during the time a license is suspended, revoked or expired;

6.  Fail to notify the State Board of Medical Licensure and Supervision of the suspension, probation, or revocation of any past or currently held licenses, certifications, or registrations required to practice respiratory care in this or any other jurisdiction;

7.  Knowingly employ unlicensed persons in the practice of respiratory care in the capacity of a respiratory care practitioner;

8.  Make false representations or impersonate or act as a proxy for another person or allow or aid any person or impersonate the person in connection with any examination or application for licensing or request to be examined or licensed; or

9.  Otherwise violate any provisions of the Respiratory Care Practice Act.

B.  Such misdemeanor shall be punishable by a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment for not more than six (6) months, or by both such fine and imprisonment for each offense.

Added by Laws 1995, c. 171, § 19, eff. Nov. 1, 1995.

§59-2045.  Use of other earned professional designations or credentials.

A.  Nothing contained in the Respiratory Care Practice Act shall preclude a respiratory care practitioner, a respiratory therapist, or a respiratory therapy technician exempt from being licensed under the Respiratory Care Practice Act or a provisional license holder from using or displaying earned professional designations or credentials including, but not limited to, CRTT, RRT, CPFT and RPFT.  However, a respiratory care practitioner may use and display the designation Respiratory Care Practitioner or RCP in conjunction with the use or display of any such other earned professional designation or credentials.

B.  A provisional or special provisional license holder shall not use or display the designation Respiratory Care Practitioner or RCP but may use or display any earned professional designations or credentials.

Added by Laws 1995, c. 171, § 20, eff. Nov. 1, 1995.

§59-2051.  Short title.

Sections 1 through 21 of this act shall be known and may be cited as the "Oklahoma Licensed Perfusionists Act".

Added by Laws 1996, c. 226, § 1, eff. July 1, 1996.

§59-2052.  Definitions.

As used in the Oklahoma Licensed Perfusionists Act:

1.  "Board" means the State Board of Examiners of Perfusionists;

2.  "Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs or both;

3.  "Licensed perfusionist" means a person licensed to practice perfusion pursuant to the Oklahoma Licensed Perfusionists Act;

4.  "Perfusion" means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory and respiratory systems to ensure the safe management of physiologic functions by monitoring the parameters of the systems under an order and under the supervision of a licensed physician, including:

a. the use of extracorporeal circulation, cardiopulmonary support techniques, and other therapeutic and diagnostic technologies,

b. ventricular assistance, administration of cardioplegia, and isolated limb perfusion,

c. the use of techniques involving blood management, advanced life support, and other related functions, and

d. in the performance of the acts described in this paragraph:

(1) the administration of:

(a) pharmacological and therapeutic agents, or

(b) blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician,

(2) the performance and use of:

(a) anticoagulation analysis,

(b) physiologic analysis,

(c) blood gas and chemistry analysis,

(d) hypothermia,

(e) hyperthermia,

(f) hemoconcentration, and

(g) hemodilution,

(3) the observation of signs and symptoms related to perfusion services, and the determination of whether the signs and symptoms exhibit abnormal characteristics, and

(4) the implementation of appropriate reporting and perfusion protocols, and changes in, or the initiation of, emergency procedures;

5.  "Perfusion protocol" means perfusion-related policies and protocols developed or approved by a licensed health facility or a physician through collaboration with administrators, licensed perfusionists, and other health professionals; and

6.  "Provisional licensed perfusionist" means a person provisionally licensed by this state pursuant to the Oklahoma Licensed Perfusionists Act.

Added by Laws 1996, c. 226, § 2, eff. July 1, 1996.

§59-2053.  State Board of Examiners of Perfusionists - Membership.

A.  There is hereby re-created until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, the State Board of Examiners of Perfusionists.  The Board shall administer the provisions of the Oklahoma Licensed Perfusionists Act.  The Board shall consist of nine (9) members, appointed by the State Board of Medical Licensure and Supervision.

B.  The initial appointments for each member shall be for progressive terms of one (1) through three (3) years so that only one term expires each calendar year; subsequent appointments shall be for five-year terms.  Members of the Board shall serve at the pleasure of and may be removed from office by the appointing authority.  No member shall serve more than three (3) consecutive terms.  Members shall continue to serve until their successors are appointed.  Any vacancy shall be filled in the same manner as the original appointments.  Five members shall constitute a quorum.

C.  The Board shall be composed as follows:

1.  Three members shall be members of the general public;

2.  Four members shall be licensed perfusionists appointed from a list of not less than ten licensed perfusionists submitted by a statewide organization representing licensed perfusionists; and

3.  Two members shall be physicians licensed pursuant to the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act and who are also board certified in cardiovascular surgery.

D.  The licensed perfusionist members shall have been engaged in rendering perfusion services to the public, teaching perfusion care, or research in perfusion care, for at least five (5) years immediately preceding their appointments.  These members shall at all times be holders of valid licenses for the practice of perfusion in this state, except for the members first appointed to the Board.  These initial members shall, at the time of appointment, be credentialed as a Certified Clinical Perfusionist (CCP) conferred by the American Board of Cardiovascular Perfusion (ABCP) or its successor organization, and all shall fulfill the requirements for licensure pursuant to the Oklahoma Licensed Perfusionists Act.  All members of the Board shall be residents of this state.

E.  Upon expiration or vacancy of the term of a member, the respective nominating authority may, as appropriate, submit to the appointing authority a list of not less than three persons qualified to serve on the Board to fill the expired term of their respective member.  Appointments may be made from these lists by the appointing authority and additional lists may be provided by the respective organizations if requested by the appointing authority.

F.  It shall be a ground for removal from the Board if a member:

1.  Does not have at the time of appointment the qualifications required for appointment to the Board;

2.  Does not maintain during service on the Board the qualifications required for appointment to the Board;

3.  Violates a prohibition established pursuant to the Oklahoma Licensed Perfusionists Act;

4.  Cannot discharge the member's term for a substantial part of the term for which the member is appointed because of illness or disability; or

5.  Is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year unless the absence is excused by a majority vote of the Board.

Added by Laws 1996, c. 226, § 3, eff. July 1, 1996.  Amended by Laws 2002, c. 84, § 1.

§59-2054.  State Board of Examiners of Perfusionists - Officers - Meetings.

A.  Within thirty (30) days after the members of the State Board of Examiners of Perfusionists are appointed, the Board shall meet to elect a chair and vice-chair who shall hold office according to the rules adopted by the Board.

B.  The Board shall hold at least two regular meetings each year as provided by the rules and procedures adopted by the Board.

C.  A majority of the members of the Board, including the chair and vice-chair shall constitute a quorum at any meeting, and a majority of the required quorum shall be sufficient for the Board to take action by vote.

D.  The Board shall comply with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act, the Administrative Procedures Act, and any other general act, statutorily created duty or requirement applicable to state agencies.

Added by Laws 1996, c. 226, § 4, eff. July 1, 1996.

§59-2055.  State Board of Examiners of Perfusionists - Powers and duties.

A.  The State Board of Examiners of Perfusionists shall promulgate rules not inconsistent with the provisions of the Oklahoma Licensed Perfusionists Act as are necessary for the governing of the proceedings of the Board, the performance of the duties of the Board, the regulation of the practice of perfusion in this state, and the enforcement of the Oklahoma Licensed Perfusionists Act.

B.  The Board shall:

1.  Adopt and publish standards of professional conduct for perfusionists and adopt an official seal;

2.  Establish the qualifications and fitness of applicants for licenses, renewal of licenses, and reciprocal licenses;

3.  Examine, certify, and renew the licenses of duly qualified applicants and establish the requirements and procedures therefor;

4.  Maintain an up-to-date list of every person licensed to practice perfusion pursuant to the Oklahoma Licensed Perfusionists Act.  The list shall show the license holder's last-known place of employment, last-known place of residence and the date and number of the license;

5.  Cause the prosecution of all persons violating the Oklahoma Licensed Perfusionists Act and incur necessary expenses therefor;

6.  Keep a record of all proceedings of the Board and make the record available to the public for inspection during reasonable business hours;

7.  Conduct hearings and issue subpoenas according to the Administrative Procedures Act, the Oklahoma Licensed Perfusionists Act, and rules promulgated by the Board.

8.  Investigate or cause to be investigated alleged violations of the Oklahoma Licensed Perfusionists Act.

9.  Determine and assess administrative penalties, take or request civil action, request criminal prosecution or take other administrative or civil action as specifically authorized by the Oklahoma Licensed Perfusionists Act or other law against any person or entity who has violated any of the provisions of the Oklahoma Licensed Perfusionists Act, rules promulgated thereunder, or any license or order issued pursuant thereto;

10.  Enter into interagency agreements or other contracts necessary to implement the Oklahoma Licensed Perfusionists Act;

11.  Share information on a case-by-case basis of any person whose license has been suspended, revoked or denied.  This information shall include the name, social security number, type and cause of action, date and penalty incurred, and the length of the penalty and any other information determined necessary by the Board.  This information shall be available for public inspection during reasonable business hours and shall be supplied to similar governing boards in other states upon request;

12.  Establish reasonable and necessary fees for the administration and implementation of the Oklahoma Licensed Perfusionists Act;

13.  Provide to its members and employees, as often as necessary, information regarding their qualifications for office or employment under the Oklahoma Licensed Perfusionists Act and their responsibilities under applicable laws relating to standards of conduct for state officers or employees;

14.  Establish continuing professional education programs for licensed perfusionists and provisional licensed perfusionists pursuant to the Oklahoma Licensed Perfusionists Act, the standards of which shall be at least as stringent as those of the American Board of Cardiovascular Perfusion or its successor agency, and shall:

a. establish a minimum number of hours of continuing education required to renew a license under the Oklahoma Licensed Perfusionists Act,

b. develop a process to evaluate and approve continuing education courses,

c. identify the key factors for the competent performance by a license holder of the license holder's professional duties, and

d. adopt a procedure to assess a license holder's participation in continuing education programs;

15.  By agreement, secure and provide for compensation for services that the Board considers necessary to the administration and implementation of the Oklahoma Licensed Perfusionists Act and may employ and compensate within available funds professional consultants, technical assistants, and employees on a full-time or part-time basis; and

16.  Enter into agreements or contracts, consistent with state law, with outside organizations for the purpose of developing, administering, grading, or reporting the results of examinations.  Such organizations must be capable of providing an examination which:

a. meets the standards of the American Board of Cardiovascular Perfusion or its successor agency,

b. is able to be validated by an independent testing professional, and

c. is nationally recognized as testing cardiovascular perfusion competencies.

Added by Laws 1996, c. 226, § 5, eff. July 1, 1996.

§59-2056.  State Board of Examiners of Perfusionists - Employees and property - Executive Secretary.

A.  The State Board of Examiners of Perfusionists may employ such personnel and acquire such facilities, equipment, and supplies as are necessary to assist the Board in the administration and implementation of the provisions of the Oklahoma Licensed Perfusionists Act.

B.  The Board shall designate a member of the Board to serve as the Executive Secretary of the Board.  The Executive Secretary shall be the administrator of the licensure activities of the Board.

C.  In addition to other duties prescribed by the Oklahoma Licensed Perfusionists Act and by the Board, the Executive Secretary shall:

1.  Keep full and accurate minutes of the transactions and proceedings of the Board;

2.  Be the custodian of the files and records of the Board;

3.  Prepare and recommend to the Board plans and procedures necessary to implement the purposes and objectives of the Oklahoma Licensed Perfusionists Act, including rules and proposals on administrative procedures consistent with the Oklahoma Licensed Perfusionists Act;

4.  Exercise general supervision over persons employed by the Board in the administration of the Oklahoma Licensed Perfusionists Act;

5.  Be responsible for the investigation of complaints and for the presentation of formal complaints;

6.  Attend all meetings of the Board as a nonvoting participant; and

7.  Handle the correspondence of the Board and obtain, assemble or prepare the reports and information that the Board may direct or authorize.

Added by Laws 1996, c. 226, § 6, eff. July 1, 1996.

§59-2057.  State Board of Examiners of Perfusionists - Compensation - Liability.

A.  Members of the State Board of Examiners of Perfusionists shall serve without compensation but shall be reimbursed for all actual and necessary expenses incurred while engaged in the discharge of official duties pursuant to the Oklahoma Licensed Perfusionists Act in accordance with the State Travel Reimbursement Act.

B.  Members of the Board shall enjoy the same rights of protection from personal liability as those enjoyed by other employees of the state for actions taken while acting under the provisions of the Oklahoma Licensed Perfusionists Act and in the course of their duties.

Added by Laws 1996, c. 226, § 7, eff. July 1, 1996.

§59-2058.  Perfusionists Licensure Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Examiners of Perfusionists to be designated the "Perfusionists Licensure Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees received by the Board and any other monies collected pursuant to the Oklahoma Licensed Perfusionists Act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Board for any purpose which is reasonably necessary to carry out the provisions of the Oklahoma Licensed Perfusionists Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1996, c. 226, § 8, eff. July 1, 1996.

§592059.  License - Requirements - Application - Education programs - Notice of qualification or nonqualification.

A.  Except as otherwise provided in the Oklahoma Licensed Perfusionists Act, on and after January 1, 1997, no person shall practice perfusion in this state unless licensed pursuant to the provisions of the Oklahoma Licensed Perfusionists Act.

B.  No person shall be licensed to practice perfusion in this state except upon a finding by the State Board of Examiners of Perfusionists that such person:

1.  Has fully complied with all applicable licensure requirements of the Oklahoma Licensed Perfusionists Act;

2.  Is of good moral character; and

3.  Has produced satisfactory evidence to the Board of the ability of the applicant to practice perfusion with reasonable skill and safety.

C.  An applicant for a perfusionist license must submit a sworn application accompanied by an application fee specified in Section 2071 of this title in an amount set by rule of the Board.

D.  The Board shall prescribe the form of the application and by rule may establish dates by which applications and fees must be received.  These rules must not be inconsistent with present rules of the State Board of Medical Licensure and Supervision related to application dates of other licenses.

E.  To qualify for the examination for licensure, the applicant must have successfully completed a perfusion education program approved by the Board.

F.  In approving perfusion education programs necessary for qualification for examination, the Board shall approve only a program that has educational standards that are at least as stringent as those established by the Accreditation Committee for Perfusion Education and approved by the Committee on Allied Health Education and Accreditation of the American Medical Association or their successors.

G.  Not later than the forty-fifth day after the date of receipt of a properly submitted and timely application and not later than the thirtieth day before the next examination date, the Board shall notify an applicant in writing that the applicant's application and any other relevant evidence pertaining to applicant qualifications established by the Board by rule have been received and investigated.  The notice shall state whether the application and other evidence submitted have qualified the applicant for examination.  If the applicant has not qualified for examination, the notice shall state the reasons for lack of qualification.

Added by Laws 1996, c. 226, § 9, eff. July 1, 1996.  Amended by Laws 2000, c. 29, § 1, emerg. eff. April 6, 2000.

§59-2060.  Licenses - Examination.

A.  The applicant, except where otherwise provided in the Oklahoma Licensed Perfusionists Act, shall be required to pass an examination, whereupon the State Board of Examiners of Perfusionists may issue to the applicant a license to practice perfusion.  Examinations shall be prepared or approved by the Board and administered to qualified applicants at least once each calendar year.

B.  An examination prescribed by the Board may be or may include the written and oral examinations given by the American Board of Cardiovascular Perfusion or by a national or state testing service in lieu of an examination prepared by the Board.

C.  Not later than thirty (30) days after the date on which an examination is administered under the provisions of the Oklahoma Licensed Perfusionists Act, the Board shall notify each examinee of the results of the examination.  If an examination is graded or reviewed by a national or state testing service, the Board shall notify examinees of the results of the examination within two (2) weeks after the date the Board receives the results from the testing service.  If the notice of examination results will be delayed for more than ninety (90) days after the examination date, the Board shall notify the examinee of the reason for the delay before the ninetieth day.

D.  If requested in writing by a person who fails the examination, the Board shall furnish the person with an analysis of the person's performance on the examination.

E.  The Board by rule may establish a limit on the number of times an applicant who fails an examination may retake the examination and the requirements for retaking the examination.

Added by Laws 1996, c. 226, § 10, eff. July 1, 1996.

§59-2061.  Licenses - Waiver of examination.

A.  Upon the receipt of an application and application fee, the State Board of Examiners of Perfusionists shall waive the examination requirement and issue a license to practice perfusion by endorsement to an applicant who:

1.  Is currently permitted, licensed or certified by another state, territory, or possession of the United States if the requirements of that state, territory, or possession for the permit, license or certificate are deemed by the Board to be equivalent to those required in this state by the Oklahoma Licensed Perfusionists Act; or

2.  Holds a license as a Certified Clinical Perfusionist (CCP) by the American Board of Cardiovascular Perfusion prior to January 1, 1997, provided such license has not been not renewed, suspended or revoked; or

3.  Has been practicing perfusion in a full-time capacity for a period of more than twenty-four (24) months prior to January 1, 1997; and

4.  Meets and complies with all other requirements specified by the Oklahoma Licensed Perfusionists Act or rules promulgated thereto.

B.  An applicant applying for a license pursuant to the provisions of this section shall certify under oath that the applicant's credentials have not been suspended, revoked, or not renewed or the applicant has not been placed on probation, or reprimanded.

Added by Laws 1996, c. 226, § 11, eff. July 1, 1996.

§59-2062.  Licenses - Provisional license.

A.  1.  Upon the receipt of an application and application fee, the State Board of Examiners of Perfusionists may issue a provisional license to practice perfusion for a period of one (1) year to a person permitted, licensed or certified in another state, territory, or possession of the United States who does not qualify for a licensure by endorsement pursuant to Section 11 of this act but has applied to take the examination and otherwise meets the qualifications of the Board.  Provided, the applicant must show written evidence, verified by oath, that the applicant is currently practicing or has within the last six (6) months practiced perfusion in another state, territory, or possession of the United States.

2.  A graduate of a perfusion education program approved by the Accreditation Committee for Perfusion Education and approved by the Committee on Allied Health Education and Accreditation of the American Medical Association or their successors, who has applied to take the examination and otherwise meets the qualifications of the Board.

3.  A student currently enrolled in a perfusion education program approved by the Accreditation Committee for Perfusion Education and approved by the Committee on Allied Health Education and Accreditation of the American Medical Association or their successors may receive a provisional license as set out by the rules of the Board.

B.  A person to whom a provisional license is issued pursuant to this section shall be under the supervision and direction of a licensed perfusionist at all times during which the provisional licensed perfusionist performs perfusion.  Rules promulgated by the Board governing such supervision and direction shall require the immediate physical presence of the supervising licensed perfusionist.

Added by Laws 1996, c. 226, § 12, eff. July 1, 1996.

§59-2063.  Licenses - Issuance.

The Board may issue a license to practice perfusion upon payment of a licensure fee specified by Section 21 of this act to any person who has:

1.  Qualified pursuant to Section 10 or Section 11 of this act; or

2.  Been practicing perfusion in a full-time capacity for a period of more than twenty-four (24) months prior to January 1, 1997;  provided, such applicant must demonstrate through written evidence verified under oath and certified to by the employing health care facility that the applicant has in fact been employed in such capacity for more than twenty-four (24) months preceding January 1, 1997.

Added by Laws 1996, c. 226, § 13, eff. July 1, 1996.

§59-2064.  Licenses - Title - Display - Copy in records - Change of address - Surrender on demand.

A.  A person holding a license to practice perfusion in this state may use the title "licensed perfusionist" and the abbreviation "L.P.".

B.  A license holder must:

1.  Display the license in an appropriate and public manner; or

2.  Maintain on file at all times during which the license provides services in a health care facility a true and correct copy of the license in the appropriate records of the facility; and

3.  Keep the State Board of Examiners of Perfusionists informed of any change of address.

C.  A licensure issued by the Board is the property of the Board and shall be surrendered on demand.

Added by Laws 1996, c. 226, § 14, eff. July 1, 1996.

§59-2065.  Licenses - Renewal.

A.  Except as otherwise provided in the Oklahoma Licensed Perfusionists Act, a license shall be renewed annually.  The State Board of Examiners of Perfusionists shall mail notices at least thirty (30) calendar days prior to the expiration for renewal of licenses to every person to whom a license was issued or renewed during the preceding renewal period.  A person may renew an unexpired license by submitting proof satisfactory to the Board of compliance with the continuing professional education requirements prescribed by the Board and paying a renewal fee as specified by Section 21 of this act to the Board before the expiration date of the license.

B.  If a person's license has been expired for not more than ninety (90) days, the person may renew the license by submitting proof satisfactory to the Board of compliance with the continuing professional education requirements prescribed by the Board and paying to the Board a renewal fee as specified by Section 21 of this act.

C.  If a person's license has been expired for more than ninety (90) days but less than two (2) years, the person may renew the license by submitting proof satisfactory to the Board of compliance with the continuing professional education requirements prescribed by the Board and paying to the Board all unpaid renewal fees and a reinstatement fee as specified by Section 21 of this act.

D.  If a person's license has been expired two (2) years or more, the person may not be permitted to renew the license, but such person may obtain a new license by submitting to reexamination and complying with the current requirements and procedures for obtaining a license.

E.  No penalty for late renewal shall be charged to any license holder whose license expires while the holder is in military service if an application for renewal is made within one (1) year following such holder's service discharge.

F.  The Board is authorized to establish by rule fees for replacement and duplicate licenses.

Added by Laws 1996, c. 226, § 15, eff. July 1, 1996.

§59-2066.  Exempt persons.

The provisions of the Oklahoma Licensed Perfusionists Act shall not apply to:

1.  A person licensed by another health professional licensing board if:

a. the person does not represent to the public, directly or indirectly, that the person is licensed pursuant to the provisions of the Oklahoma Licensed Perfusionists Act, and does not use any name, title, or designation indicating that the person is licensed pursuant to the Oklahoma Licensed Perfusionists Act, and

b. the person confines the person's acts or practice to the scope of practice authorized by the other health professional licensing laws;

2.  A student enrolled in an accredited perfusion education program if perfusion services performed by the student:

a. are an integral part of the student's course of study, and

b. are performed under the direct supervision of a licensed perfusionist assigned to supervise the student and who is on duty and immediately available in the assigned patient care area;

3.  The practice of any legally qualified perfusionist employed by the United States government which is in the discharge of official duties; or

4.  A person performing autotransfusion or blood conservation techniques under the supervision of a licensed physician.

Added by Laws 1996, c. 226, § 16, eff. July 1, 1996.

§59-2067.  Disciplinary proceedings - Penalties.

The State Board of Examiners of Perfusionists may assess administrative penalties, revoke, suspend, or refuse to renew any license, place on probation, or otherwise reprimand a license holder or deny a license to an applicant if it finds that the person:

1.  Is guilty of fraud or deceit in procuring or attempting to procure a license or renewal of a license to practice perfusion;

2.  Is unfit or incompetent by reason of negligence, habits, or other causes of incompetence;

3.  Is habitually intemperate in the use of alcoholic beverages;

4.  Is addicted to, or has improperly obtained, possessed, used, or distributed habit-forming drugs or narcotics;

5.  Is guilty of dishonest or unethical conduct;

6.  Has practiced perfusion after the license has expired or has been suspended, revoked or not renewed;

7.  Has practiced perfusion under cover of any permit, license, or certificate illegally or fraudulently obtained or issued;

8.  Has violated or aided or abetted others in violation of any provision of the Oklahoma Licensed Perfusionists Act;

9.  Has been guilty of unprofessional conduct as defined by the rules established by the Board, or of violating the code of ethics adopted and published by the Board;

10.  Is guilty of the unauthorized practice of medicine; or

11.  Has been found to be in violation of any provision of the Oklahoma Licensed Perfusionists Act or rules promulgated thereto.

Added by Laws 1996, c. 226, § 17, eff. July 1, 1996.

§59-2068.  Disciplinary proceedings - Investigation - Hearing - Costs - Publication of names and addresses.

A.  Upon the filing of a written complaint with the State Board of Examiners of Perfusionists charging a person with any of the acts described in Section 17 of this act, an authorized employee of the Board may make an investigation.  If the Board finds reasonable grounds for the complaint, a time and place for a hearing shall be set, notice of which shall be served on the license holder, or applicant at least fifteen (15) calendar days prior thereto.  The notice shall be by personal service or by certified or registered mail sent to the last-known address of the person.

B.  Hearing procedures shall be conducted in accordance with, and a person who feels aggrieved by a decision of the Board may make an appeal pursuant to, Article II of the Administrative Procedures Act.

C.  Any person who has been determined to be in violation of the Oklahoma Licensed Perfusionists Act or any rule promulgated thereto, in addition to any administrative penalty assessed by the Board pursuant to Section 20 of this act, shall pay for all costs incurred by the Board.

D.  The Board shall make public on a case-by-case basis the names and addresses of persons whose licenses have been denied, surrendered, revoked, suspended, or who have been denied renewal of their licenses, placed on probation or otherwise reprimanded, and persons who have been practicing perfusion in violation of the Oklahoma Licensed Perfusionists Act.

Added by Laws 1996, c. 226, § 18, eff. July 1, 1996.

§59-2069.  Criminal violations.

It is a misdemeanor for any person to:

1.  Sell, fraudulently obtain or furnish any perfusion license or record, or aid or abet therein;

2.  Practice perfusion under cover of any perfusion diploma, license, or record illegally or fraudulently obtained or issued;

3.  Practice perfusion unless duly licensed to do so pursuant to the provisions of the Oklahoma Licensed Perfusionists Act;

4.  Impersonate in any manner or pretend to be a perfusionist or use the title "licensed perfusionist", the letters "L.P." or other words, letters, signs, symbols, or devices to indicate the person using them is a licensed perfusionist unless duly authorized by a license to perform under the provisions of the Oklahoma Licensed Perfusionists Act;

5.  Practice perfusion during the time a license is suspended, revoked, or expired or not renewed;

6.  Fail to notify the Board of the suspension, probation, or revocation of any past or currently held permits, licenses, or certificates required to practice perfusion in this or any other jurisdiction;

7.  Knowingly employ unlicensed persons in the practice of perfusion in the capacity of a perfusionist;

8.  Make false representations or impersonate or act as a proxy for another person or allow or aid any person or impersonate the person in connection with any examination or application for licensure or request to be examined or licensed; or

9.  Otherwise violate any provision of the Oklahoma Licensed Perfusionists Act.

Added by Laws 1996, c. 226, § 19, eff. July 1, 1996.

§59-2070.  Penalties for violation.

A.  1.  Any person who has been determined by the State Board of Examiners of Perfusionists to have violated any provision of the Oklahoma Licensed Perfusionists Act or any rule or order issued pursuant thereto may be liable for an administrative penalty of not more than Five Hundred Dollars ($500.00) for each day that said violation continues.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations that do not constitute immediate jeopardy to patients.  Penalties of not more than One Thousand Dollars ($1,000.00) per day may be imposed for violations constituting immediate jeopardy to residents.

2.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of paragraph 1 of this subsection, after notice and hearing.  In determining the amount of the penalty, the Board shall include but not be limited to consideration of the nature, circumstances, and gravity of the violation, the repetitive nature of the violation of the person, the previous degree of difficulty in obtaining compliance with the Oklahoma Licensed Perfusionists Act or the rules promulgated pursuant thereto and, with respect to the person found to have committed the violation, the degree of culpability, and substantial show of good faith in attempting to achieve compliance with the provisions of the Oklahoma Licensed Perfusionists Act.

3.  Any license holder may elect to surrender the license of such holder in lieu of said penalty but shall be forever barred from obtaining a reissuance of the license pursuant to the Oklahoma Licensed Perfusionists Act.

B.  Any person determined to be in violation of any provision of the Oklahoma Licensed Perfusionists Act, upon conviction thereof, shall be guilty of a misdemeanor and shall be punishable by a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment for not more than six (6) months, or by both such fine and imprisonment for each offense.

Added by Laws 1996, c. 226, § 20, eff. July 1, 1996.

§59-2071.  Fees.

The maximum fees to be charged pursuant to the Oklahoma Licensed Perfusionists Act are as follows:

Application fee for licensure $100.00

License to practice perfusion $300.00

Provisional license to practice perfusion   $300.00

Renewal for unexpired license to practice perfusion $300.00

Renewal for expired license to practice perfusion if made prior to ninety (90) days after expiration of license $400.00

Renewal for expired license to practice perfusion if made between ninety (90) days and two (2) years after expiration of license $500.00

Added by Laws 1996, c. 226, § 21, eff. July 1, 1996.

§59-2081.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the "Mortgage Broker Licensure Act".

Added by Laws 1997, c. 401, § 1, eff. Nov. 1, 1997.

§59-2082.  Definitions.

As used in the Mortgage Broker Licensure Act:

1.  "Administrator" means the Administrator of Consumer Credit;

2.  "Affiliate" means an entity which directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with the entity specified;

3.  "Borrower" means any person who consults with or retains a mortgage broker or loan originator in an effort to obtain or seek advice or information on obtaining or applying to obtain a residential mortgage loan for himself, herself, or persons including himself or herself, regardless of whether the person actually obtains such a loan;

4.  "Commission" means the Commission on Consumer Credit;

5.  "Compensation" means anything of value or any benefit including points, commissions, bonuses, referral fees and loan origination fees;

6.  "Employee" means an individual who has an employment relationship acknowledged by both the employee and the mortgage broker, and the individual is treated as an employee by the mortgage broker for purposes of compliance with federal income tax laws;

7.  "Independent contractor" or "person who independently contracts" means any person that expressly or implicitly contracts to perform mortgage brokering services for another and that with respect to its manner or means of performing the services is not subject to the other's right of control, and that is not treated as an employee by the other for purposes of compliance with federal income tax laws;

8.  "Investor" means a person who lends or invests money in mortgage loans;

9.  "Loan processor" means an individual who works under the instruction of a mortgage loan originator or mortgage broker and performs only clerical functions such as gathering information, requesting information, word processing, sending correspondence or amending files;

10.  "Mortgage loan originator" means a person employed, either directly or indirectly, or retained as an independent contractor by a person required to be licensed as a mortgage broker and who is not exempt under Section 2083 of this title and who for compensation or in the expectation of compensation either directly or indirectly makes, negotiates or offers to make or negotiate a residential mortgage loan for or on behalf of a licensed mortgage broker;

11.  "Mortgage banker" means any person who accepts an application for a mortgage loan or makes a mortgage loan and:

a. is an approved or authorized mortgagee with direct endorsement underwriting authority granted by the United States Department of Housing and Urban Development, or

b. closes mortgage loans in its corporate name as the originating mortgagee and funds a minimum of eighty percent (80%) of the total annual numeric volume of mortgage loans it originates for sale into the secondary mortgage market with its own corporate funds, or

c. is approved as a seller or servicer by the Federal National Mortgage Association, Federal Home Loan Mortgage Association or the Government National Mortgage Association;

12.  "Mortgage broker" means any person who is not exempt under Section 2083 of this title and who for compensation or in the expectation of compensation either directly or indirectly makes, negotiates or offers to make or negotiate a residential mortgage loan;

13.  "Person" means an individual, corporation, company, limited liability company, partnership, association, or similar legal entity;

14.  "Mortgage loan" means any loan secured by a mortgage, deed of trust or any lien interest on residential real estate located in this state created with the consent of the owner of the real estate; and

15.  "Third-party provider" means any person other than a mortgage broker or lender who provides goods or services to the mortgage broker in connection with the preparation of the borrower's loan and includes, but is not limited to, credit reporting agencies, title companies, appraisers, structural and pest inspectors, or escrow companies.

Added by Laws 1997, c. 401, § 2, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 1, eff. Nov. 1, 1998; Laws 2002, c. 469, § 1, eff. July 1, 2003; Laws 2005, c. 131, § 1, eff. July 1, 2005; Laws 2006, c. 16, § 41, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 112, § 1 repealed by Laws 2006, c. 16, § 42, emerg. eff. March 29, 2006.

§59-2083.  Exemptions.

The following are exempt from all provisions of the Mortgage Broker Licensure Act:

1.  Any person authorized to do business under the laws of this state or the United States regulating commercial banks, bank holding companies, savings banks, trust companies, savings and loan associations, credit unions, supervised lenders as defined in paragraph 2 of Section 3-501 of Title 14A of the Oklahoma Statutes or affiliates or subsidiaries thereof, or real estate investment trusts as defined in 26 U.S.C., Section 856 and the affiliates, subsidiaries, and service corporations thereof;

2.  Any attorney licensed to practice law in this state who is not principally engaged in the business of negotiating residential mortgage loans when such attorney renders services in the course of his or her practice as an attorney;

3.  Any person making or acquiring a residential mortgage loan solely with his or her own funds for his or her own investment without intending to resell the residential mortgage loans;

4.  Any mortgage broker solely engaged in transactions approved and subject to auditing by the Federal National Mortgage Association, the Government National Mortgage Association, the Department of Housing and Urban Development (HUD), the Federal Home Loan Mortgage Corporation, or the Department of Veterans Affairs;

5.  The United States of America, the State of Oklahoma, any other state and any political subdivision of this state, or their instrumentalities;

6.  Any real estate broker or sales associate licensed by this state who assists the borrower in obtaining financing for a real estate transaction involving a bona fide sale of real estate in the performance of his or her duties as a real estate broker or associate and who receives only the customary real estate broker's or associate's commission in connection with the transaction;

7.  Any real estate broker or sales associate licensed by this state who provides only information regarding rates, terms, and lenders, who receives a fee for providing such information, who conforms to all rules of the Oklahoma Real Estate Commission with respect to the providing of such service, and who discloses on a form approved by the Administrator of Consumer Credit that to obtain a loan the borrower must deal directly with a mortgage broker or lender; however, such real estate broker or sales associate shall not be exempt if he or she does any of the following:

a. holds himself or herself out as able to obtain a mortgage loan from a lender for another,

b. accepts a mortgage loan application, or submits a mortgage loan application to a lender,

c. accepts any deposit for third-party services or any compensation from a borrower, whether such compensation is paid before, upon, or after the closing of the mortgage loan, or

d. negotiates rates or terms with a lender on behalf of a borrower;

8.  Any insurance company or its affiliates, subsidiaries, and service corporations authorized to do business under the laws of this state and any agent of any such insurance company, affiliate, subsidiary, or service corporation:

a. if the agent holds a current license as an insurance agent from the Insurance Department,

b. if the agent performs services which would otherwise require a license under the Mortgage Broker Licensure Act only for an insurance company, affiliate, subsidiary, or service corporation for which the agent has been appointed and the appointment has been approved by the Insurance Commissioner, and

c. if the insurance company, affiliate, subsidiary, or service corporation agrees to accept liability for the acts of its agents;

9.  Any employee of a person licensed or exempt from licensing under this act when acting within the scope of their employment; and

10.  A mortgage banker as defined in paragraph 11 of Section 2082 of this title.

Added by Laws 1997, c. 401, § 3, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 2, eff. Nov. 1, 1998; Laws 2002, c. 469, § 2, eff. July 1, 2003; Laws 2005, c. 131, § 2, eff. July 1, 2005.

§59-2084.  Engaging in business of mortgage broker without a license prohibited - Exception for certain independent contractors.

Unless exempt from licensure under the Mortgage Broker Licensure Act, a person may not engage in the business of a mortgage broker without first obtaining and maintaining a license under the Mortgage Broker Licensure Act.  However, a person who independently contracts with a licensed mortgage broker to perform mortgage broker services need not be licensed if the licensed mortgage broker and the independent contractor have on file with the Administrator of Consumer Credit a binding written agreement under which the licensed mortgage broker assumes responsibility for the independent contractor's violations of any provision of this act or rules promulgated pursuant to the provisions of the Mortgage Broker Licensure Act.

Added by Laws 1997, c. 401, § 4, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 3, eff. Nov. 1, 1998.

§59-2085.  Licensure requirements - Term of license - Denial - Fees - Inactive status - Display of license - Places of business - Initial licenses - Licensed mortgage loan originator.

A.  1.  A person of good moral character who:

a. has at least three (3) years' experience in the residential mortgage loan industry as a mortgage loan originator or mortgage broker or real estate sales, title or lending industry during the five (5) years immediately preceding the time of application, or

b. has satisfactorily completed applicable educational requirements as established by rule of the Commission on Consumer Credit during the three (3) years immediately preceding the time of application, and

c. has passed a mortgage broker test pursuant to Section 2092 of this title not more than one (1) year preceding the time of application,

may make application to the Administrator of Consumer Credit for a mortgage broker license.

2.  Application for a mortgage broker license shall be made upon forms prescribed by the Administrator and shall be accompanied by a nonrefundable application fee as set by rule of the Commission.  The Commission or Administrator may require additional information on the experience, background, honesty, truthfulness, integrity and competency of the applicant and any responsible individual designated by the applicant.  If the applicant is a person other than a natural person, the Administrator may require information as to the honesty, truthfulness, integrity and competency of any officer, director, shareholder or other interested party of the applicant.

3.  Upon approval by the Administrator of the application and payment of the license fee provided for in the Mortgage Broker Licensure Act the Administrator shall issue to the applicant a license which shall authorize the applicant to act as a mortgage broker.

4.  If a licensee is a person other than a natural person, the license issued entitles all officers, directors, members, partners, trustees and employees of the licensed corporation, partnership, association or trust to engage in the mortgage business if one officer, director, member, partner, employee or trustee of the person is designated in the license as the individual responsible for the person under this article.  If a licensee is a natural person, the license entitles all employees of the licensee to engage in the mortgage business.  If the natural person is not a resident of this state, an employee of the licensee shall be designated in the license as the individual responsible for the licensee under the provisions of this article.  For purposes of this paragraph, an employee does not include an independent contractor.  A responsible individual shall be a resident of this state, shall be in active management of the activities of the licensee governed by the Mortgage Broker Licensure Act and shall meet the qualifications set forth in this subsection for a licensee.

5.  A licensee shall notify the Administrator that its responsible individual will cease to be in active management of the activities of the licensee within ten (10) days of knowledge of that fact.  The licensee has ninety (90) days after the notification is received by the Administrator within which to replace the responsible individual with a qualified replacement and to notify the Administrator of the replacement.  If the license is not placed under active management of a qualified responsible individual and if notice is not given to the Administrator within the ninety-day period, the license shall expire.

6.  A licensee shall not employ any person unless the licensee:

a. conducts a reasonable investigation of the background, honesty, truthfulness, integrity and competency of the employee before hiring the employee, and

b. keeps a record of the background investigation for a minimum of two (2) years after termination of the employee from employment with the licensee.

7.  A license is not transferable nor may it be assigned and control of a licensee may not be acquired through a stock purchase or other device without the prior written consent of the Administrator.  Written consent shall not be given if the Administrator finds that any of the grounds for denial, revocation or suspension of a license as set forth in Section 2088 of this title are applicable to the acquiring person.  For purposes of this paragraph, "control" means the power to vote more than twenty percent (20%) of outstanding voting shares of a licensed corporation, partnership, association or trust.

8.  The licensee is liable for any damage caused by any employees while acting within the scope of employment as an employee of the licensee.

9.  The examination and course of study requirements of this section may be waived by the Administrator for any person applying for a license who, within six (6) months immediately prior to the submission of the application to the Administrator, has been a licensee or a responsible person pursuant to the Mortgage Broker Licensure Act.

B.  A license issued under this act shall be valid for a period of one (1) year, unless otherwise revoked or suspended by the Administrator.

C.  The Administrator, on determining that the applicant is qualified and upon payment of the fees by the applicant, shall issue a license to the applicant which is evidenced by a continuous certificate.  The Administrator shall grant or deny a license within thirty (30) days after receipt of the completed application and appropriate fees.  An applicant who has been denied a license may not reapply for the license for sixty (60) days from the date of the previous application.

D.  A licensee shall pay the renewal fee on or before December 31.  Licenses not renewed by December 31 will be suspended and the licensee shall not act as a mortgage broker until the license is renewed or a new license is issued pursuant to the Mortgage Broker Licensure Act.  A person may renew a suspended license by paying the renewal fee plus Twenty-five Dollars ($25.00) for each day after December 31 that a license renewal fee is not received by the Administrator and making application for renewal in the manner prescribed by the Administrator.  Licenses which are not renewed by February 1 of the subsequent year shall expire.  A license shall not be granted to the holder of an expired license except as provided in the Mortgage Broker Licensure Act for the issuance of an original license.

E.  On or before December 31, a licensee may request inactive status for the following license year, and the license shall be placed on inactive status after payment to the Administrator of the inactive status renewal fee prescribed in this section and the surrender of the license to the Administrator.  During inactive status, an inactive licensee shall not act as a mortgage broker.  A licensee may not be on inactive status for more than two (2) consecutive years, nor for more than four (4) years in any ten-year period.  The license is deemed expired for violation of any of the limitations of this subsection.

F.  An inactive licensee may return to active status notwithstanding the requirement of this section by making a request in writing to the Administrator for reactivation and paying the prorated portion of the annual fee that would have been charged to the licensee to maintain normal active status.  The licensee shall also provide the Administrator with proof that the licensee meets all of the other requirements for acting as a mortgage broker.

G.  A licensee shall prominently display the mortgage broker license in the office of the mortgage broker.

H.  Every licensed mortgage broker shall designate and maintain a principal place of business in this state for the transaction of business.  The license shall specify the address of the principal place of business.  If a licensee wishes to maintain one or more locations for the transaction of business in addition to a principal place of business, the licensee shall first obtain a branch office license from the Administrator and designate a person for each branch office to oversee the operations of that branch office.  The licensee shall submit a fee as set forth in this section for each branch office license issued.  If the Administrator determines that the applicant is qualified, the Administrator shall issue a branch office license indicating the address of the branch office.  The licensee shall conspicuously display the branch office license in the branch office.  If the address of the principal place of business or of any branch office is changed, the licensee shall immediately notify the Administrator of the change and the Administrator shall endorse the change of address on the license for a fee as prescribed in this section.

I.  1.  Initial and renewal license fees shall be One Hundred Dollars ($100.00) for each year.

2.  Branch office fees shall be Fifty Dollars ($50.00) for each year.

3.  Inactive status fees shall be Fifty Dollars ($50.00) for each year.

4.  A fee of Ten Dollars ($10.00) shall be charged for each change of address on a branch office license.

5.  Individual and renewal license fees for a mortgage loan originator license shall be Fifty Dollars ($50.00) for each year.

6.  A fee of Ten Dollars ($10.00) shall be charged for each change of a sponsor listed on the license of a mortgage loan originator.

These fees shall be deposited in the Oklahoma Mortgage Brokers Recovery Fund.

J.  A person may be denied a license for any of the causes set forth in subsection B of Section 2088 of this title.

K.  A mortgage broker who held a current license as of July 1, 2003, which was issued under the Mortgage Broker Licensure Act shall be granted an initial license by the Administrator pursuant to the provisions of this section.

L.  To be eligible to be a licensed mortgage loan originator, a person must make application to the Administrator of Consumer Credit.  The person making application must meet the following criteria:

1.  The person must be an individual who is at least eighteen (18) years of age;

2.  The person must be a citizen of the United States of America or a lawfully admitted alien;

3.  The person must designate in the application the name of the licensed mortgage broker sponsoring the mortgage loan originator;

4.  The person must have at least eighteen (18) months of experience as a mortgage loan originator as evidenced by documentary proof of full-time employment as a mortgage loan originator with a licensed mortgage broker or a person exempt from licensure under Section 2083 of this title, or passes a mortgage loan originator test pursuant to Section 2092 of this title not more than one (1) year preceding the application; and

5.  The person has not been convicted of a criminal offense the Administrator determines directly relates to the occupation of a mortgage loan originator.

Added by Laws 1997, c. 401, § 5, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 4, eff. Nov. 1, 1998; Laws 2002, c. 469, § 3, eff. July 1, 2003; Laws 2003, c. 330, § 1, eff. July 1, 2003; Laws 2004, c. 372, § 1, eff. July 1, 2004.

§59-2086.  Written agreement with lender required - Written disclosure of fees and costs - Borrower to receive certain documents if unable to obtain loan - Certain compensation prohibited.

A.  A mortgage broker shall have a written correspondent or loan brokerage agreement with a lender before any solicitation of, or contracting with, the public.

B.  1.  Upon receipt of a loan application and before the receipt of any monies from a borrower, a mortgage broker shall provide to each borrower a full written disclosure containing an itemization and explanation of all fees and costs that the borrower is required to pay in connection with obtaining a residential mortgage loan, or specifying the fee or fees which inure to the benefit of the mortgage broker and other such disclosures as may be required by rule of the Commission on Consumer Credit.

2.  A good faith estimate of a fee or cost shall be provided if the exact amount of the fee or cost is not determinable.

3.  This subsection shall not be construed to require disclosure of the distribution or breakdown of loan fees, discount, or points between the mortgage broker and any lender or investor.

C.  If a borrower is unable to obtain a loan for any reason and the borrower has paid for an appraisal, title report, or credit report, the mortgage broker shall give a copy of the appraisal, title report, or credit report to the borrower and transmit the originals to any other mortgage broker or lender to whom the borrower directs that the documents be transmitted.  The mortgage broker must provide the copies or transmit the documents within five (5) business days after the borrower has made the request in writing.

D.  1.  Except as otherwise permitted by this subsection, no mortgage broker or mortgage loan originator shall receive a fee, commission, or compensation of any kind in connection with the preparation, negotiation, and brokering of a residential mortgage loan unless a borrower actually obtains a loan from a lender on the terms and conditions agreed upon by the borrower and mortgage broker.

2.  A mortgage broker may solicit or receive fees for third-party provider goods or services in advance.  The mortgage broker may not charge more for the goods and services than the actual costs of the goods or services charged by the third-party provider.

Added by Laws 1997, c. 401, § 6, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 469, § 4, eff. July 1, 2003; Laws 2003, c. 330, § 2, eff. July 1, 2003.

§59-2087.  Trust account.

A.  A mortgage broker shall deposit, prior to the end of the next business day, all monies received from borrowers for third-party provider services in a trust account of a federally insured financial institution located in this state.  The trust account shall be designated and maintained for the benefit of borrowers.  Monies maintained in the trust account shall be exempt from execution, attachment, or garnishment.  A mortgage broker shall not in any way encumber the corpus of the trust account or commingle any other operating funds with trust account funds.

B.  Withdrawals from the trust account shall be only for the payment of bona fide services rendered by a third-party provider or for refunds to borrowers.  Any interest earned on the trust account shall be refunded or credited to the borrowers at closing.  Any monies remaining in the trust account after payment to third-party providers shall be refunded to the borrower.

C.  The mortgage broker shall pay third-party providers no later than thirty (30) days after completion of the third-party service.

D.  A mortgage broker shall maintain accurate, current, and readily available records of the trust account until at least three (3) years have elapsed following the effective period to which the records relate.  The records shall be subject to audit by the Administrator of Consumer Credit pursuant to an investigation conducted under Section 2088 of this title.

Added by Laws 1997, c. 401, § 7, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 5, eff. Nov. 1, 1998.

§59-2088.  Investigations and sanctions.

A.  The Administrator of Consumer Credit may upon his or her own motion, and shall upon written complaint filed by any person, investigate the business transactions of any mortgage broker or mortgage loan originator and, after notice and hearing, may, for any cause as set forth in subsection B of this section, impose the following sanctions:

1.  Reprimand;

2.  Probation for a specified period of time;

3.  Suspension of license for specified periods of time;

4.  Revocation of license;

5.  Imposition of an administrative fine which shall be not less than One Hundred Dollars ($100.00) nor more than Two Thousand Dollars ($2,000.00) for each violation nor exceed Five Thousand Dollars ($5,000.00) for all violations resulting from a single incident or transaction;

6.  Restitution of actual damages suffered by the complaining person; or

7.  Any combination of sanctions as provided for by paragraphs 1 through 6 of this subsection.

B.  Cause shall be established upon clear and convincing evidence that any mortgage broker, mortgage loan originator or employee of a mortgage broker or mortgage loan originator has performed or has attempted to perform, or is performing or is attempting to perform any of the following acts:

1.  Making a materially false or fraudulent statement in an application for license;

2.  Making substantial misrepresentations or false promises in the conduct of business as a mortgage broker or through advertising;

3.  Failing to escrow, account for, or remit monies or documents as required by this act;

4.  Commingling monies as prohibited by this act;

5.  Having been convicted in a court of competent jurisdiction of having violated any provision of the federal fair housing laws, 42 U.S.C., Section 3601 et seq.;

6.  Having been convicted in a court of competent jurisdiction in this or any other state of the crime of forgery, embezzlement, obtaining money under false pretenses, extortion, conspiracy to defraud, fraud, or any similar offense or offenses, or pleading guilty or nolo contendere to any such offense or offenses;

7.  Failing to pay the fees or obtain a license as required under the Mortgage Broker Licensure Act or to comply with an order lawfully issued pursuant to the Mortgage Broker Licensure Act; or

8.  Having violated any provision of the Mortgage Broker Licensure Act.

Added by Laws 1997, c. 401, § 8, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 6, eff. Nov. 1, 1998; Laws 2002, c. 469, § 5, eff. July 1, 2003; Laws 2003, c. 330, § 3, eff. July 1, 2003.

§59-2089.  Criminal penalties - Injunctions and restraining orders.

A.  In addition to any other penalties provided by law, any person without a license as required by the Mortgage Broker Licensure Act who engages in the business of a mortgage broker or mortgage loan originator or who willingly and knowingly violates any provision of the Mortgage Broker Licensure Act, upon conviction, shall be guilty of a misdemeanor which shall be punishable by a fine of not more than One Thousand Dollars ($1,000.00) for each violation.  Each violation shall be a separate offense under this section.

B.  In addition to any civil or criminal actions authorized by law, the Administrator of Consumer Credit, the Attorney General, or the district attorney may apply to the district court in the county in which a violation of the Mortgage Broker Licensure Act has allegedly occurred for an order enjoining or restraining the person from continuing the acts specified in the complaint.  The court may grant any temporary or permanent injunction or restraining order, without bond, as it deems just and proper.

Added by Laws 1997, c. 401, § 9, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 7, eff. Nov. 1, 1998; Laws 2002, c. 469, § 6, eff. July 1, 2003; Laws 2003, c. 330, § 4, eff. July 1, 2003.

§59-2090.  Mortgage Broker Advisory Committee.

A.  There is hereby created the "Mortgage Broker Advisory Committee" which shall advise the Commission on Consumer Credit on matters pertaining to the licensure, regulation, and discipline of mortgage brokers and mortgage loan originators required to be licensed under the provisions of the Mortgage Broker Licensure Act.

B.  1.  Except as provided in paragraph 2 of this subsection, the Committee shall be comprised of four (4) licensed mortgage brokers and one person with experience in the title industry.  Three members of the Committee shall be appointed by the Governor, two licensed mortgage brokers and one person with experience in the title industry.  The remaining two members of the Committee shall be appointed by the Oklahoma Association of Mortgage Brokers.  Each member shall serve a term of three (3) years and until a successor is appointed and qualified.  Members may be removed for misconduct, incompetency, or neglect of duty.

2.  Members initially appointed to the Committee shall have been active in the mortgage broker business in this state for at least two (2) years prior to appointment and shall complete licensure requirements within one (1) year of appointment.  Initial members shall serve staggered terms as follows:  two members shall be appointed for a term of one (1) year each, two members shall be appointed for a term of two (2) years each, and one member shall be appointed for a term of three (3) years.  Thereafter, these members may be appointed for three-year terms of office.  All terms of office shall expire on October 31.

C.  The Committee shall elect a chair from among its membership.  Meetings shall be held at least quarterly.  Special meetings may be called by request of the Commission.  A majority of the Committee shall constitute a quorum for the transaction of business.  Each member shall receive reimbursement for travel expenses in accordance with the provisions of the State Travel Reimbursement Act.  The Committee shall be subject to the provisions of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

Added by Laws 1997, c. 401, § 10, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 8, eff. Nov. 1, 1998; Laws 2002, c. 469, § 7, eff. July 1, 2003.

§59-2091.  Oklahoma Mortgage Brokers Recovery Fund.

A.  1.  There is hereby created in the State Treasury a revolving fund for the Commission on Consumer Credit to be designated the "Oklahoma Mortgage Brokers Recovery Fund".  The fund shall consist of monies received by the Administrator of Consumer Credit as license fees, application fees and any administrative fines imposed pursuant to the Mortgage Broker Licensure Act.

2.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Administrator.  Monies accruing to the credit of this fund are hereby appropriated and may be budgeted and expended by the Commission, pursuant to rules promulgated by the Commission, for the purposes specified in subsection B of this section and for reimbursement or payment of any direct and indirect administrative expenses incurred by the Commission.  The provisions of this paragraph shall have retroactive and prospective application.

3.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  1.  Subject to the limitations of this subsection, monies in the fund shall be used to reimburse any person in an amount not to exceed Five Thousand Dollars ($5,000.00) who has been adjudged by a court of competent jurisdiction to have suffered monetary damages by a person required to have a license under the Mortgage Broker Licensure Act in any transaction or series of transactions for which a license is required under the Mortgage Broker Licensure Act because of the acquisition of money or property by fraud, misrepresentation, deceit, false pretenses, artifice, trickery, or by any other act which would constitute a violation of the Mortgage Broker Licensure Act.

2.  Payments for claims based on judgments against any one person required to have a license under this act shall not exceed in the aggregate Thirty Thousand Dollars ($30,000.00).

3.  Payments for claims may only be made for a cause of action which has accrued on or after November 1, 1997, and which has accrued not more than two (2) years prior to filing the action in district court.

Added by Laws 1997, c. 401, § 11, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 170, § 9, eff. Nov. 1, 1998; Laws 1999, c. 223, § 1, emerg. eff. May 26, 1999.

§59-2092.  Mortgage broker tests.

A.  The Administrator of consumer credit shall appoint the Mortgage Broker Advisory Committee to serve as a testing committee to create, periodically update and establish standards for passing a test for mortgage brokers and all mortgage loan originators.  The test is subject to the approval of the Administrator.

B.  Each applicant for an original license as a mortgage broker or as a mortgage loan originator, before issuance of the license, shall personally take and pass the written test given under the supervision of the Administrator.  The test must reasonably examine the applicant's knowledge of:

1.  The obligations between principal and agent, the applicable canons of business ethics, the provisions of the Mortgage Broker Licensure Act and the rules adopted under the Mortgage Broker Licensure Act;

2.  The arithmetical computations common to mortgage brokerage;

3.  The principles of real estate lending; and

4.  The general purposes and legal effect of mortgages, deeds of trust and security agreements.

C.  The Administrator shall administer the test to applicants for licenses not less than once every three (3) months.  The Administrator shall reasonably prescribe the time, place and conduct of testing and collect a fee for administration of the test to be assessed to all persons taking the test.  The fee is One Hundred Fifty Dollars ($150.00) per testing.  An applicant may not take the test more than two times within a twelve-month period.

D.  All tests shall be given, conducted and graded in a fair and impartial manner and without unfair discrimination between individuals tested.  The Administrator shall inform the applicant of the result of the test within thirty (30) business days.

E.  For testing purposes, the Administrator shall prepare a handbook for mortgage brokers and mortgage loan originators and distribute the handbook to all applicants for a fee that shall not exceed the actual cost of producing and distributing the handbook.

F.  For the purposes of this section, "applicant" means a person who has submitted a completed application in the form prescribed by law.

Added by Laws 2002, c. 469, § 8, eff. July 1, 2003.  Amended by Laws 2003, c. 330, § 5, eff. July 1, 2003.

§59-2093.  License renewal or reactivation - Continuing education courses.

A.  As a condition of renewal or reactivation of the mortgage broker license, each licensee shall submit to the Administrator of Consumer Credit evidence of completion of a specified number of hours of continuing education courses approved by the Administrator, within the preceding term for which the license is to be issued.  The number of hours, or its equivalent, required for each licensed term shall be determined by the Mortgage Broker Advisory Committee and promulgated by rule.  Each licensee shall be required to complete and include as part of said continuing education a certain number of required subjects as prescribed by rule.

B.  The continuing education courses required by this section shall be satisfied by courses approved by the Administrator and offered by:

1.  The Commission on Consumer Credit;

2.  A technology center school;

3.  A college or university;

4.  A private school;

5.  The Oklahoma Association of Mortgage Brokers, the National Association of Mortgage Brokers, or any affiliate thereof;

6.  The Oklahoma Bar Association, American Bar Association, or any affiliate thereof; or

7.  An education provider.

C.  The Administrator shall maintain a list of courses which are approved by the Administrator.

D.  The Administrator shall not issue an active renewal license or reactivate a license unless the continuing education requirement set forth in this section is satisfied within the prescribed time period.

E.  The provisions of this section do not apply:

1.  During the period a license is on inactive status; or

2.  To a nonresident licensee licensed in this state if the licensee maintains a current license in another state and has satisfied the continuing education requirement for license renewal in that state.

Added by Laws 2002, c. 469, § 9, eff. July 1, 2003.  Amended by Laws 2005, c. 112, § 2, eff. July 1, 2005.

§59-2301.  Short title.

This act shall be known and may be cited as the "Oklahoma Licensed Pedorthists Act".

Added by Laws 2001, c. 190, § 1, eff. Nov. 1, 2001.

§59-2302.  Definitions.

As used in the Oklahoma Licensed Pedorthists Act:

1.  "Accommodative device" means a device designed with a primary goal of conforming to the individual's anatomy;

2.  "Board" means the State Board of Medical Licensure and Supervision;

3.  "Certified Pedorthist (C. Ped.)" means a professional whose competence in the practice of pedorthics is attested to by issuance of a credential by the Board for Certification in Pedorthics;

4.  "Committee" means the Advisory Committee on Pedorthics created by Section 5 of this act;

5.  "Department" means the State Department of Health;

6.  "Licensed Pedorthist" means a person who is licensed as required by the Oklahoma Licensed Pedorthists Act, who regularly practices pedorthics, and who is therefore entitled to represent himself or herself to the public by a title or description of services that includes the term "pedorthist";

7.  "Pedorthic devices" means therapeutic shoes, shoe modifications made for therapeutic purposes, partial foot prostheses, and custom made orthoses, inserts, inlays or variants thereof for use from the ankle and below, but does not include nontherapeutic accommodative inlays or nontherapeutic accommodative footwear, regardless of method of manufacture, unmodified over-the-counter shoes, or prefabricated foot care products;

8.  "Practice of pedorthics" means the practice, pursuant to a written prescription from a physician when addressing a medical condition, of evaluating, planning treatment, measuring, designing, fabricating, assembling, fitting, adjusting, managing of the patient, or servicing necessary to accomplish the application of a pedorthic device for the prevention or amelioration of painful and/or disabling conditions of the foot and ankle; and

9.  "Therapeutic device" means a device that addresses a medical condition.

Added by Laws 2001, c. 190, § 2, eff. Nov. 1, 2001.

§59-2303.  Persons to whom act does not apply.

The Oklahoma Licensed Pedorthists Act shall not apply to:

1.  Physicians licensed by this state to practice medicine and surgery (M.D.), chiropractic (D.C.), osteopathy (D.O.), or podiatry (D.P.M.) when engaging in the practice or practices for which the person is licensed;

2.  A person licensed by this state as a physical therapist when engaging in the practice for which licensed;

3.  Persons whose competence is credentialed by a certifying agency recognized by the State Board of Medical Licensure and Supervision; or

4.  The practice of pedorthics by:

a. a person who is employed by the United States government or any entity thereof while in the discharge of the employee's assigned duties,

b. a student enrolled in a school of pedorthics recognized by the Board, or

c. a student participating in a Board-recognized work experience program or internship in pedorthics.

Added by Laws 2001, c. 190, § 3, eff. Nov. 1, 2001.

§59-2304.  Powers of Board of Medical Licensure and Supervision.

A.  The State Board of Medical Licensure and Supervision is hereby authorized to adopt and promulgate rules, pursuant to the Oklahoma Administrative Procedures Act, that it deems necessary for the implementation and enforcement of the Oklahoma Licensed Pedorthists Act, including but not limited to, qualifications for licensure, qualifications for registration, renewals, reinstatements, continuing education requirements, and fees.  In doing so the Board shall give utmost consideration to the recommendations of the Advisory Committee on Pedorthics.

B.  The Board is hereby empowered to perform investigations, to require the production of records and other documents relating to practices regulated by the Oklahoma Licensed Pedorthists Act, and to seek injunctive relief.

Added by Laws 2001, c. 190, § 4, eff. Nov. 1, 2001.

§59-2305.  Advisory Committee on Pedorthics - Members - Duties.

A.  There is hereby created, to continue until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law, an Advisory Committee on Pedorthics, which shall consist of five (5) voting members to be appointed by the State Board of Medical Licensure and Supervision to three-year terms ending December 31; provided, initial appointments shall be staggered such that two members are appointed for one (1) year, two members are appointed for two (2) years, and one member is appointed for three (3) years.

B.  One member shall be a licensed physician who is a member of the State Board of Medical Licensure and Supervision.  One member shall be a physician licensed to practice podiatric medicine by the Board of Podiatric Medical Examiners.  One member shall be a member of the public who is a consumer of pedorthic services.  Two members shall be pedorthists certified by the Board for Certification in Pedorthics or pedorthists licensed by the State Board of Medical Licensure and Supervision.

C.  Members shall serve until their successors are appointed and qualified; provided, no member shall serve more than eight (8) consecutive years or two full terms, whichever is greater.

D.  The Committee shall annually elect a chair and vice-chair from among the members.  The chair or vice-chair and two other members shall constitute a quorum.  Members shall be reimbursed from funds available to the State Board of Medical Licensure and Supervision pursuant to the State Travel Reimbursement Act.

E.  1.  The Committee shall advise the Board on matters pertaining to pedorthics, including but not limited to:

a. scope and standards of practice,

b. licensure and registration requirements, examination requirements, exceptions thereto, renewal requirements, temporary licensure or registration, and endorsement or reciprocity requirements,

c. methods and requirements for ensuring the continued competence of licensed and registered persons,

d. grounds for probation, revocation or suspension of license or registration, reinstatement provisions,

e. fees, and

f. all other matters which may pertain to the practice of pedorthics.

2.  The Committee shall review and make recommendations to the Board on all applications for licensure and registration.

3.  The Committee shall assist and advise the Board in all hearings related to the enforcement of the Oklahoma Licensed Pedorthists Act.

Added by Laws 2001, c. 190, § 5, eff. Nov. 1, 2001.

§59-2306.  Licensure and registration - Qualifications - Alternative qualification contracts - Licensure and registration without examination.

A.  The State Board of Medical Licensure and Supervision, with the assistance of the Advisory Committee on Pedorthics, shall establish qualifications for licensure and registration under the Oklahoma Licensed Pedorthists Act.  The Board shall also provide, as set forth herein, an alternative qualification licensure opportunity for current practitioners in this state and for practitioners coming into this state prior to November 1, 2004, who are unable to meet standard qualifications.

B.  To be licensed to practice pedorthics according to standard qualifications, a person shall have passed all examinations required for certification by the Board for Certification in Pedorthics (BCP).  Once licensed, a pedorthist shall meet continuing education and annual renewal requirements to maintain pedorthic licensure.  The licensed pedorthist shall also adhere to a code of ethics adopted by the Board upon recommendation of the Committee.  Absent another professional certification or credential, a licensed pedorthist shall not diagnose, prescribe, provide prognosis, perform invasive procedures, or make, without a prescription, any custom or customized shoe, device, or modification addressing a medical condition.

C.  To be licensed under alternative qualification a person shall:

1.  Pass an examination, which may be an available examination designated by the State Board of Medical Licensure and Supervision or an examination developed by the Board; or

2.  Enter into an alternative qualification contract with the State Board of Medical Licensure and Supervision, the conditions of which shall be based on the Board's evaluation of the applicant's experience and the Board's determination of further experience needed or other requirements to be met, which contract shall specify a period of time not to exceed ten (10) years for completion of the further experience or requirements.

D.  Upon execution of the alternative qualification contract, the Board shall issue a license and shall renew the license subject to the licensee's making satisfactory progress as required by the contract.  Persons who satisfactorily complete the alternative qualification contract shall be thereafter considered as having met the qualification necessary for license renewal.

E.  No person shall be permitted to enter into an alternative qualification contract after October 31, 2004.  A person who has not done so by October 31, 2004, shall not be issued a license to practice pedorthics without meeting standard qualifications.

F.  Notwithstanding any other provision of this section, a person who has practiced full time during the three-year period immediately preceding the effective date of this act in a pedorthic facility as a pedorthist, may file an application with the Board within ninety (90) days from the effective date of this act for permission to continue to practice at his or her identified level of practice.  The Board, after verifying the applicant's work history and receiving payment of the application fee as established pursuant to this act, shall without examination of the applicant, issue the applicant a license or certificate of registration.  For making investigations necessary to verify the work history, the Board may require that the applicant complete a questionnaire regarding the work history and scope of practice.  The Board shall take no more than six (6) months to make the investigations necessary to verify the work history.  Applicants applying after the ninety-day application period of this subsection has expired, shall meet the qualifications elsewhere set forth for standard or alternative qualification for licensure or for registration as determined by the Board.

Added by Laws 2001, c. 190, § 6, eff. Nov. 1, 2001.

§59-2307.  Circumstances under which care or services may be provided - Practice without license or registration - Fines.

A.  A licensed pedorthist may only provide care or services pursuant to an order from a licensed podiatrist, physician, or chiropractor, when addressing a medical condition, or when evaluating, planning treatment, measuring, designing, fabricating, assembling, fitting, adjusting, managing of the patient, or servicing necessary to accomplish the application of a pedorthic device for the prevention or amelioration of painful or disabling conditions of the foot and ankle.

B.  Effective January 1, 2002, any person who holds himself or herself out to be a pedorthist or uses the title pedorthist or common variants of that title without holding an appropriate license issued by the State Board of Medical Licensure and Supervision, or who, without being registered by the Board, dispenses pedorthic devices, or who is in violation of any provision of the Oklahoma Licensed Pedorthists Act shall be subject to an administrative fine for each day found to be in violation.  The amount of any fine shall be determined by the Board within limits set by the Board pursuant to rules adopted and promulgated by the Board and may be in addition to any other penalty provided by the Board or otherwise provided by law.

Added by Laws 2001, c. 190, § 7, eff. Nov. 1, 2001.

§59-2308.  Public roster of names and addresses.

The State Board of Medical Licensure and Supervision shall maintain a current roster of the names and addresses of all persons licensed or registered pursuant to the Oklahoma Licensed Pedorthists Act and of all persons whose licenses or registrations have been suspended or revoked pursuant to the act.  This roster shall be a public document available pursuant to the Oklahoma Open Records Act.

Added by Laws 2001, c. 190, § 8, eff. Nov. 1, 2001.

§59-3001.  Short title.

This act shall be known and may be cited as the "Orthotics and Prosthetics Practice Act".

Added by Laws 2001, c. 158, § 1, eff. Nov 1, 2001.

§59-3002.  Definitions.

As used in the Orthotics and Prosthetics Practice Act:

1.  "Board" means the State Board of Medical Licensure and Supervision;

2.  "Committee" means the Advisory Committee on Orthotics and Prosthetics;

3.  "Licensed orthotist" means a person licensed under the Orthotics and Prosthetics Practice Act to practice orthotics and who is entitled to represent himself or herself to the public by a title or description of services that includes the term "orthotic" or "orthotist";

4.  "Licensed prosthetist" means a person licensed under the Orthotics and Prosthetics Practice Act to practice prosthetics and who is entitled to represent himself or herself to the public by a title or description of services that includes the term "prosthetic" or "prosthetist";

5.  "Orthosis" means a custom-fabricated or custom-fitted brace or support designed to provide for alignment, correction, or prevention of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity, not excluding those of the foot; provided, however, "orthosis" does not include soft goods such as fabric or elastic supports, corsets, arch supports, low-temperature plastic splints, trusses, elastic hose, canes, crutches, soft cervical collars, dental appliances, or essentially equivalent devices commonly sold as over-the-counter items requiring no professional advice or judgment in either size selection or use;

6.  "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing an orthosis under a prescription from a licensed physician for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity;

7.  "Orthotist" means a person who evaluates, measures, designs, fabricates, assembles, fits, adjusts, or services an orthosis as prescribed by a licensed physician for the support or correction of disabilities caused by neuro-musculoskeletal diseases, injuries, or deformities;

8.  "Prosthesis" means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or another external human body part including an artificial limb, hand, or foot; provided, however, "prosthesis" does not include artificial eyes, ears, fingers, toes, dental applicances, cosmetic devices such as artificial breasts, eyelashes, or wigs, or other devices that do not have a significant impact on the musculoskeletal functions of the body;

9.  "Prosthetics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing prostheses under a prescription from a licensed physician;

10.  "Prosthetist" means a person who evaluates, measures, designs, fabricates, fits, or services a prosthesis as prescribed by a licensed physician for the replacement of external parts of the human body lost due to amputation or congenital deformities or absences;

11.  "Registered prosthetist/orthotist assistant" means a person registered under the Orthotics and Prosthetics Practice Act who, under the direct supervision of a licensed orthotist or prosthetist, assists with patient care services or the fabrication of orthoses or prostheses;

12.  "Registered prosthetic/orthotic technician" means a person registered under the Orthotics and Prosthetics Practice Act who, under the direct supervision of a licensed orthotist or prosthetist, assists with the fabrication of orthoses or prostheses but who does not provide direct patient care; and

13.  "Resident" means a person who has completed an education program in either orthotics or prosthetics recognized by the Board and is continuing clinical education in a residency recognized by the Board and accredited by the National Commission on Orthotic and Prosthetic Education or other accrediting group recognized by the Board.

Added by Laws 2001, c. 158, § 2, eff. Nov 1, 2001.

§59-3003.  Persons to whom act does not apply.

The Orthotics and Prosthetics Practice Act shall not apply to:

1.  Persons licensed by this state as practitioners of the healing arts when engaging in the practice or practices for which licensed;

2.  A person who is employed by the government of the United States or any entity thereof while in the discharge of the employee's assigned duties;

3.  A student enrolled in a school of orthotics or prosthetics recognized by the State Board of Medical Licensure and Supervision or a resident as defined by Section 3002 of this title who is continuing clinical education;

4.  A person licensed by this state as a physical therapist, occupational therapist, or physician assistant when engaging in the practice for which licensed;

5.  A person certified by the Board for Certification in Pedorthics when practicing pedorthics at the ankle or below; or

6.  A person engaged in the practice of orthotics as an employee or authorized representative of an orthotics manufacturer with employment responsibilities that include, but are not limited to, evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, servicing, training, repairing, replacing or delivering an orthotic device under order, direction or prescription of a physician or health-care provider operating within the licensed scope of practice of such physician or health-care provider.

Added by Laws 2001, c. 158, § 3, eff. Nov 1, 2001.  Amended by Laws 2004, c. 523, § 13, emerg. eff. June 9, 2004; Laws 2005, c. 357, § 2, emerg. eff. June 6, 2005.

NOTE:  Laws 2005, c. 285, § 3 repealed by Laws 2006, c. 16, § 43, emerg. eff. March 29, 2006.

§59-3004.  Rules - Investigations - Injunctions.

A.  The State Board of Medical Licensure and Supervision is hereby authorized to adopt and promulgate rules, pursuant to the Administrative Procedures Act, that it deems necessary for the implementation and enforcement of the Orthotics and Prosthetics Practice Act, including but not limited to, qualifications for licensure, qualifications for registration, renewals, reinstatements, continuing education requirements, and fees.  In so doing the Board shall give utmost consideration to the recommendations of the Advisory Committee on Orthotics and Prosthetics created by Section 5 of this act.

B.  The Board is hereby empowered to perform investigations, require the production of records and other documents relating to practices regulated by the Orthotics and Prosthetics Practice Act, and seek injunctive relief.

Added by Laws 2001, c. 158, § 4, eff. Nov. 1, 2001.

§59-3005.  Advisory Committee on Orthotics and Prosthetics - Assistance and advice to the board.

A.  There is hereby created, to continue until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law, an Advisory Committee on Orthotics and Prosthetics, which shall consist of seven (7) voting members to be appointed by the State Board of Medical Licensure and Supervision to three-year terms ending December 31; provided, initial appointments shall be staggered such that two members are appointed for one (1) year, two members are appointed for two (2) years, and three members are appointed for three (3) years.

B.  One member shall be a licensed physician who is a member of the State Board of Medical Licensure and Supervision.  Two members shall be lay persons who are consumers of orthotic or prosthetic services.  Two members shall be licensed orthotists, not more than one of whom may also be a licensed prosthetist.  Two members shall be licensed prosthetists, not more than one of whom may also be a licensed orthotist; provided, licensure under the Orthotics and Prosthetics Practice Act not being possible until the act is implemented, two of the initial appointees to positions requiring licensure as an orthotist or prosthetist shall, in lieu of licensure, be certified by the American Board for Certification in Orthotics and Prosthetics and two shall be certified by the Board for Orthotist/Prosthetist Certification.

C.  Members shall serve until their successors are appointed and qualified; provided, no member shall serve more than eight (8) consecutive years or two full terms, whichever is greater.

D.  The Committee shall annually elect a chair and vice-chair from among the members required to be licensed.  The chair or vice-chair and three other members shall constitute a quorum.  Members shall be reimbursed from funds available to the State Board of Medical Licensure and Supervision pursuant to the State Travel Reimbursement Act.

E.  1.  The Committee shall advise the Board on matters pertaining to orthotics and prosthetics, including but not limited to:

a. scope and standards of practice,

b. licensure and registration requirements, examination requirements, exceptions thereto, renewal requirements, temporary licensure or registration, and endorsement or reciprocity requirements,

c. methods and requirements for ensuring the continued competence of licensed and registered persons,

d. grounds for probation, revocation, or suspension of license or registration, reinstatement provisions,

e. fees, and

f. all other matters which may pertain to the practice of orthotics or prosthetics.

2.  The Committee shall review and make recommendations to the Board on all applications for licensure and registration.

3.  The Committee shall assist and advise the Board in all hearings related to the enforcement of the Orthotics and Prosthetics Practice Act.

Added by Laws 2001, c. 158, § 5, eff. Nov. 1, 2001.

§59-3006.  Qualifications for licensure and registration - Alternative requirements - Licensure without examination.

A.  The State Board of Medical Licensure and Supervision, with the assistance of the Advisory Committee on Orthotics and Prosthetics, shall establish qualifications for licensure and registration under the Orthotics and Prosthetics Practice Act.  Until November 1, 2004, the Board shall provide, as set forth herein, an alternative qualification licensure opportunity for current practitioners in this state who are unable to meet standard qualifications.  Persons meeting the qualifications of more than one discipline may be licensed in more than one discipline.

B.  To be licensed to practice orthotics or prosthetics according to standard qualifications, a person shall:

1.  Possess a baccalaureate degree from an institution of higher education accredited by a general accrediting agency recognized by the Oklahoma State Regents for Higher Education;

2.  Have completed an orthotic or prosthetic education program that meets or exceeds the requirements, including clinical practice, of the Commission on Accreditation of Allied Health Education Programs;

3.  Have completed a clinical residency in the professional area for which the license is sought that meets or exceeds the standards, guidelines, and procedures for residencies of the National Commission on Orthotic and Prosthetic Education or of any other such group that is recognized by the State Board of Medical Licensure and Supervision; and

4.  Demonstrate attainment of internationally accepted standards of orthotic and prosthetic care as outlined by the International Society of Prosthetics and Orthotics professional profile for Category I orthotic and prosthetic personnel.

C.  To be licensed to practice orthotics or prosthetics under alternative qualification requirements, a person shall:

1.  Pass an examination in the area of licensure, which may be an available examination designated by the State Board of Medical Licensure and Supervision or an examination developed by the Board; and

2.  Execute an alternative qualification contract with the State Board of Medical Licensure and Supervision the conditions of which shall be based on the Board's evaluation of the applicant's experience and the Board's determination of further experience needed or other requirements to be met, which contract shall specify a period of time not to exceed ten (10) years for completion of the further experience or requirements.

D.  Upon execution of the alternative qualification contract, the Board shall issue a license and shall renew the license subject to the licensee's making satisfactory progress as required by the contract.  Persons who satisfactorily complete the alternative qualification contract shall be thereafter considered as having met the qualifications necessary for license renewal.

E.  No person shall be permitted to enter into an alternative qualification contract after October 31, 2004.  A person who has not done so by October 31, 2004, shall not be issued a license to practice orthotics or prosthetics without meeting standard qualifications.

F.  Notwithstanding any other provision of this section, a person who has practiced full time during the three-year period preceding the effective date of this act in a prosthetic or orthotic facility as a prosthetist or orthotist and has a high school diploma or equivalent, or who has practiced as an assistant or technician, may file an application with the Board within ninety (90) days from the effective date of this act for permission to continue to practice at his or her identified level of practice.  The Board, after verifying the applicant's work history and receiving payment of the application fee as established pursuant to this act, shall, without examination of the applicant, issue the applicant a license or certificate of registration.  To make the investigations necessary to verify the applicant's work history, the Board may require that the applicant complete a questionnaire regarding the work history and scope of practice.  The Board shall take no more than six (6) months to verify the work history.  Applicants applying after the ninety-day application period of this subsection has expired shall meet the qualifications elsewhere set forth for standard or alternative qualification for licensure or for registration as determined by the Board.

Added by Laws 2001, c. 158, § 6, eff. Nov. 1, 2001.

§59-3007.  Prescription from licensed physician required - Penalties for practicing without license.

A.  A licensed orthotist may only provide care or services pursuant to a prescription from a licensed physician.  A licensed prosthetist may only provide care or services pursuant to a prescription from a licensed physician.

B.  Effective July 1, 2002, any person who holds himself or herself out as an orthotist or prosthetist or uses the titles Orthotist, Prosthetist, Orthotist/Prosthetist, or common variants of those titles without holding an appropriate license issued by the State Board of Medical Licensure and Supervision, or who, without being registered by the Board, represents himself or herself to be a prosthetic/orthotic technician, or prosthetist/orthotist assistant, or who is in violation of any provision of the Orthotics and Prosthetics Practice Act shall be subject to an administrative fine for each day found to be in violation.  The amount of any fine shall be determined by the Board within limits set by the Board pursuant to rules adopted and promulgated by the Board and may be in addition to any other penalty provided by the Board or otherwise provided by law.

Added by Laws 2001, c. 158, § 7, eff. Nov. 1, 2001.

§59-3008.  Roster of names and addresses.

The State Board of Medical Licensure and Supervision shall maintain a current roster of the names and addresses of all persons licensed or registered pursuant to the Orthotics and Prosthetics Practice Act and of all persons whose licenses or registrations have been suspended or revoked.  This roster shall be a public document available pursuant to the Oklahoma Open Records Act.

Added by Laws 2001, c. 158, § 8, eff. Nov. 1, 2001.

§59-3009.  Elevators - Reports of injuries resulting from operation or malfunction.

A.  Beginning January 1, 2003, the owner or lessee of every elevator in service in this state shall report to the Construction Industries Board any injury which occurs as a result of the operation or malfunction of an elevator.

B.  Beginning January 1, 2004 and annually thereafter, the Construction Industries Board shall submit a report of the data collected pursuant to this section to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 2002, c. 191, § 1, eff. Nov. 1, 2002.

§59-3010.  "Elevator" - Definition.

A.  Except as provided in subsection B of this section, "elevator" means any device for lifting or moving people, cargo, or freight within, or adjacent and connected to, a structure or excavation, and includes any escalator, power-driven stairway or stairway chair lift.

B.  The term "elevator" does not mean any:

1.  Amusement ride or device subject to inspection and regulation by the Oklahoma Department of Labor;

2.  Mining equipment subject to inspection and regulation by the Department of Mines; or

3.  Aircraft, railroad car, boat, barge, ship, truck, or other self-propelled vehicle or component thereof.

Added by Laws 2002, c. 191, § 2, eff. Nov. 1, 2002.

§59-3011.  Rules relating to Section 3009.

Pursuant to Article I of the Administrative Procedures Act, the Construction Industries Board shall have the power to promulgate rules as may be necessary to collect and maintain injury reports as required in Section 1 of this act.

Added by Laws 2002, c. 191, § 3, eff. Nov. 1, 2002.

§59-3101.  Short title.

This act shall be known and may be cited as the "Deferred Deposit Lending Act".

Added by Laws 2003, c. 240, § 1, eff. Sept. 1, 2003.

§59-3102.  Definitions.

As used in the Deferred Deposit Lending Act:

1.  "Administrative Procedures Act" means the general act of this state governing administrative procedures and is cited in Section 250 et seq. of Title 75 of the Oklahoma Statutes;

2.  "Administrator" means the Administrator as defined in the Uniform Consumer Credit Code;

3.  "Business instrument" means a draft, check or evidence of the proceeds paid to a debtor in a deferred deposit loan transaction by a deferred deposit lender;

4.  "Consecutive loan" means a new deferred deposit loan that any lender enters into with a debtor no later than seven (7) days after the date on which a previous deferred deposit loan made to the same debtor is paid in full;

5.  "Debtor" means the signer of an instrument which is initially payable to a deferred deposit lender;

6.  "Deferred deposit lender" or "lender" means any person licensed under this act to make deferred deposit loans, including an assignee of the lender's right to payment, but use of the term does not itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment;

7.  "Deferred deposit loan" means a transaction whereby a lender makes a cash advance to a debtor not as part of a revolving loan account as defined in Section 3-108 of Title 14A of the Oklahoma Statutes and, for a finance charge or other consideration, does the following:

a. accepts a dated instrument from the debtor,

b. agrees to hold the instrument for a period of time prior to negotiation, deposit or presentation of the instrument for payment, and

c. advances to the debtor, credits to the debtor's account, or pays to another person on the debtor's behalf, the amount of the instrument, less the finance charge permitted by this act;

8.  "Finance charge" means the finance charge as defined in Regulation Z;

9.  "Instrument" means a personal check, negotiable order of withdrawal, or authorization to transfer or withdraw funds from a deposit account of the debtor signed by the debtor and made payable to a deferred deposit lender in a deferred deposit loan subject to this act;

10.  "Licensed location" means the place of business where a lender is allowed to make deferred deposit loans under a license issued pursuant to this act;

11.  "Licensee" means a person licensed to make deferred deposit loans pursuant to this act;

12.  "Loan amount" means the principal which the debtor actually receives after signing an instrument payable initially to a deferred deposit lender;

13.  "Person" includes a natural person, an individual, organization, partnership, corporation, joint venture, trust, association or any other legal entity, however organized;

14.  "Principal of a deferred deposit loan" means the total of the net amount paid to, receivable by or paid or payable for the account of the debtor;

15.  "Regulation Z" means Title 160, Chapter 45 of the Oklahoma Administrative Code, adopted in conformity with the Consumer Credit Protection Act, Public Law 90-321, 82 Stat. 146, as amended, including the amendments to the Federal Consumer Credit Protection Act in the Truth in Lending Simplification and Reform Act, Public Law 96-221, 94 Stat. 168-185; and

16.  "Renewal" means a transaction in which a debtor pays in cash the finance charge payable under a deferred deposit loan and refinances all or part of the unpaid balance of the principal of the deferred deposit loan with a new deferred deposit loan.  A transaction is also considered a renewal if a debtor pays off an existing deferred deposit loan with the proceeds of a deferred deposit loan from another lender.

Added by Laws 2003, c. 240, § 2, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 1, emerg. eff. June 10, 2004.

§59-3103.  Application of act.

A.  The scope of this act shall not apply to a supervised lender licensed under the Uniform Consumer Credit Code.  Further, nothing in this act shall modify, affect, alter, change or restrict practices or operations of supervised lenders under the Uniform Consumer Credit Code, rules of the Oklahoma Department of Consumer Credit or rules or interpretations of the Administrator of the Department of Consumer Credit.

B.  Except as otherwise provided in subsection A of this section, the provisions of this act shall apply to all deferred deposit loans made; provided, the following lenders shall not be subject to the licensing requirements of this act:

1.  A bank, savings institution, credit union or farm credit system organized under and regulated by the laws of the United States or any state;

2.  Government or governmental agencies or instrumentalities; or

3.  Pawnbrokers engaged in pawn transactions as defined in the Oklahoma Pawnshop Act.

C.  The provisions of this act shall apply to transactions if the lender, wherever located, enters into the transaction with the debtor by mail, brochure, telephone, print, radio, television, Internet, or any other means.

Added by Laws 2003, c. 240, § 3, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 2, emerg. eff. June 10, 2004.

§59-3104.  Loan agreement - Disclosure of credit terms - Payment of proceeds - Notices.

A.  Each deferred deposit loan shall be documented by a written agreement executed by both the lender and the debtor.  The written agreement shall contain the name or trade name of the lender, the license number of the lender, the toll-free telephone number of the Department of Consumer Credit, the transaction date, the loan amount, and a statement of the total amount of fees charged.  The written agreement must expressly authorize the lender to defer presentment or deposit of the instrument until a specific date; provided, unless the debtor has entered into an installment payment plan pursuant to Section 3109 of this title, such date shall be not later than forty-five (45) days from the date the instrument is accepted by the lender.

B.  The disclosure of the credit terms of a deferred deposit loan shall be according to and governed by the requirements of Regulation Z.  The definitions and requirements of that act, regulation and commentary shall apply to deferred deposit loans as if those provisions are fully set out in this act.

C.  A completed copy of the written agreement and "Notice of Cancellation" form as prescribed by the Administrator shall be given to and acknowledged in writing by the debtor when the written agreement is signed.

D.  A lender may pay the proceeds of a deferred deposit loan to the debtor by a business instrument, money order or cash.  A lender may not charge the debtor an additional fee for cashing the lender's business instrument.

E.  A lender shall provide the following notices in a prominent place on each deferred deposit loan agreement in at least twelve-point type:

"A deferred deposit loan is not intended to meet long-term financial needs.  This loan should be used only to meet short-term cash needs."

"You have the right to rescind this deferred deposit loan no later than 5 p.m. of the next business day following this loan transaction."

"If you enter into a deferred deposit loan and three consecutive deferred deposit loans, you have the right to pay off the fourth loan pursuant to an installment payment plan, subject to certain conditions."

F.  A lender shall post at the licensed location a notice of the charges, terms, and effective annual percentage rate for deferred deposit loans made by the lender.

G.  Prior to sale or assignment of instruments held by the lender as a result of a deferred deposit loan, the lender shall place a notice on the instrument in at least twelve-point type to read:

"This is a deferred deposit loan instrument regulated by the Oklahoma Department of Consumer Credit, Title 59, Sections 3101 et seq. and any holder of this check takes it subject to all claims and defenses of the originator."

and shall include the address and toll-free telephone number of the Department of Consumer Credit.

H.  At the time a debtor enters into a deferred deposit loan transaction, the lender shall provide the debtor with a pamphlet, approved by the Administrator of Consumer Credit, describing the availability of debt management and credit counseling services, the debtor's right to an installment payment plan and the debtor's rights and responsibilities in the transaction.  The pamphlet shall indicate a toll-free telephone number for the Administrator that the debtor may contact to receive information relating to debt management and credit counseling services.

Added by Laws 2003, c. 240, § 4, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 3, emerg. eff. June 10, 2004.

§59-3105.  Right of rescission.

Without penalty or cost of any kind, a debtor in a deferred deposit loan transaction shall have the right to rescind in writing the deferred deposit loan until 5 p.m. on the next business day following the day the debtor signs the deferred deposit loan agreement; provided, any attempted rescission will not be effective unless the notice is timely and is accompanied by a return of the full principal advanced by the lender to the debtor.  Exercising rescission entitles the debtor to a full refund of all fees paid by the debtor as part of the deferred deposit loan transaction.  Rescission occurs when the debtor gives written notice of rescission to the lender at the address of the office of the licensee as stated in the deferred deposit agreement or at the location where the transaction occurred.

Added by Laws 2003, c. 240, § 5, eff. Sept. 1, 2003.

§59-3106.  Prohibited acts.

A deferred deposit lender shall not:

1.  Charge fees other than, or in excess of those authorized by the Deferred Deposit Lending Act;

2.  Make deferred deposit loans at unlicensed locations;

3.  Alter or delete the date on an instrument after it has been accepted by the lender pursuant to a deferred deposit loan;

4.  Accept an undated instrument or an instrument dated on a date other than the date of the deferred deposit loan;

5.  Accept an instrument unless the account on which the instrument is drawn is a legitimate, open and active account;

6.  Require a debtor to provide security for the deferred deposit loan or require a debtor to provide a guaranty from another person;

7.  Advance a loan amount greater than Five Hundred Dollars ($500.00) to a borrower in one deferred deposit loan transaction exclusive of the finance charge allowed in Section 3108 of this title;

8.  Engage in a deferred deposit loan with a term of less than twelve (12) days or more than forty-five (45) days;

9.  Negotiate or present an instrument for payment unless the instrument is endorsed with the actual business name of the lender;

10.  Negotiate any instrument presented by a borrower if the borrower has redeemed the instrument by paying the full amount due under the deferred deposit loan;

11.  Make any charge for insurance in connection with a deferred deposit loan transaction;

12.  Refuse the borrower's right to rescind the deferred deposit loan at any time between the time of the deferred deposit loan transaction and 5 p.m. of the next business day following the deferred deposit loan transaction;

13.  Charge the borrower an additional finance charge or fee for cashing a lender's business instrument, if the lender pays the proceeds from the loan transaction in the form of a business instrument;

14.  Require or accept more than one dated instrument per deferred deposit loan; or

15.  Refuse the borrower's right to enter into an installment payment plan, pursuant to this act.

Added by Laws 2003, c. 240, § 6, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 4, emerg. eff. June 10, 2004.

§59-3107.  Nonpayment on account - Collection practices.

A.  A lender shall collect past-due accounts in a professional, fair and lawful manner, in accordance with the federal Fair Debt Collection Practices Act.

B.  A lender shall not threaten or pursue criminal action against a debtor as a result of the debtor's instrument being returned unpaid or the debtor's deferred deposit loan account not being paid.

C.  A debtor shall not be subject to any criminal penalty if an instrument is dishonored.

Added by Laws 2003, c. 240, § 7, eff. Sept. 1, 2003.

§59-3108.  Finance charges - Dishonored instruments.

A.  Regardless of any other law governing the imposition of interest, fees, loan finance charges or the extension of credit, a deferred deposit lender may charge a finance charge for each deferred deposit loan that does not exceed Fifteen Dollars ($15.00) for every One Hundred Dollars ($100.00) advanced up to the first Three Hundred Dollars ($300.00) of the amount advanced; for the advance amounts in excess of Three Hundred Dollars ($300.00), the lender may charge an additional finance charge of Ten Dollars ($10.00) for every One Hundred Dollars ($100.00) advanced in excess of Three Hundred Dollars ($300.00).  The credit terms of the deferred deposit loan shall be disclosed in accordance with Regulation Z, including the terms "finance charge" and "annual percentage rate".  The finance charge under this subsection shall be deemed fully earned as of the date of the transaction.  Except for a fee for a dishonored instrument and the actual database verification fee pursuant to subparagraph b of paragraph 2 of subsection B of Section 3109 of this title, the lender may charge only those charges expressly authorized in this subsection in connection with a deferred deposit loan.

B.  If an instrument held by a lender as a result of a deferred deposit loan is returned to the lender from a payor financial institution due to insufficient funds, a closed account or a stop payment order, the lender shall have the right to exercise all civil means authorized by law to collect the amount of the instrument.  In addition, the lender may contract for and collect a dishonored instrument charge, not to exceed Twenty-five Dollars ($25.00); however, a dishonored instrument charge shall not be allowed if the instrument is dishonored by a financial institution, or the debtor places a stop payment order, due to forgery or theft of the instrument.

Added by Laws 2003, c. 240, § 8, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 5, emerg. eff. June 10, 2004.

§59-3109.  Renewal of deferred deposit loan transaction - Determination of outstanding loans - Completion of transaction - Repayment plan - Redemption of instrument.

A.  A lender may not enter into a renewal of a deferred deposit loan transaction.

B.  Upon any application being made for a deferred deposit loan, the lender shall determine if the applicant has any outstanding deferred deposit loans as follows:

1.  The applicant shall be required to sign an affidavit stating whether the applicant has any deferred deposit loans outstanding with the lender or any other deferred deposit lender and if so, the status of each such loan; and

2.  The lender shall be required to verify the accuracy of the affidavit through commercially reasonable means.  A lender's method of so verifying shall be considered in compliance with the provisions of this section if the verification method includes a manual investigation or an electronic query of:

a. the lender's own records, including both records maintained at the location where the loan is being applied for and records maintained at other locations that are owned and operated by the lender or the lender's affiliates, and

b. any private database approved by the Administrator of Consumer Credit, if the lender subscribes to such a database; provided, all lenders shall be required to subscribe to such a database or otherwise obtain the required information in a manner approved by the Administrator not later than July 1, 2004.  The lender may charge the applicant a fee for database verification not to exceed the actual fee charged to the lender by the database provider.

If the lender determines that the applicant has more than one outstanding deferred deposit loan, the loan applied for shall not be made.

C.  A deferred deposit loan transaction is completed when the lender presents the instrument for payment or initiates an ACH debit to the debtor's bank account to collect on the instrument, or the debtor redeems the instrument by paying the full amount of the instrument to the lender.  Once the debtor has completed the deferred deposit loan transaction, the lender may enter into a new deferred deposit loan agreement with the debtor, and the new deferred deposit loan transaction shall not be deemed to be a renewal of the previous deferred deposit loan; provided, a new deferred deposit loan made within thirteen (13) calendar days after a previous deferred deposit loan has been entered into between the lender and the debtor shall be considered a renewal and shall not be made.

D.  If a debtor enters into a third consecutive loan, the lender shall provide the consumer an option to repay such loan and each consecutive loan pursuant to a written repayment plan subject to the following terms:

1.  The debtor shall request the repayment plan, either orally or in writing, prior to the due date of the loan;

2.  The debtor shall repay the loan in four equal installments with one installment due on each of the next four dates on which the customer receives regular wages or compensation from an employer, pursuant to a written repayment plan agreement;

3.  The consumer shall pay a processing fee of ten percent (10%) of the principal amount of the loan per loan not to exceed Fifteen Dollars ($15.00) for administration of the payment plan;

4.  The consumer shall agree not to enter into any additional deferred presentment loans during the repayment plan term and for a period of fifteen (15) days after termination of the repayment plan term; and

5.  Upon positive completion of the repayment plan, the lender shall report the debtor's positive payment history to at least one national consumer credit reporting agency.

E.  A lender shall negotiate or present an instrument for payment only if the instrument is endorsed with the actual business name of the lender.

F.  Prior to the lender negotiating or presenting the instrument, the debtor shall have the right to redeem any instrument held by a lender as a result of a deferred deposit loan if the debtor pays to the lender the unpaid balance of the principal and all accrued fees and charges.

Added by Laws 2003, c. 240, § 9, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 6, emerg. eff. June 10, 2004.

§59-3110.  Limit on number of loans - Payment in full required.

After the debtor has entered into a fifth consecutive deferred deposit loan, a lender shall not make a deferred deposit loan to a debtor until 8:00 a.m. on the second business day after the fifth consecutive deferred deposit loan has been paid in full.

Added by Laws 2003, c. 240, § 10, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 7, emerg. eff. June 10, 2004.

§59-3111.  Advertising.

A.  No lender shall engage in this state in false or misleading advertising concerning the terms or conditions of credit with respect to a deferred deposit loan.

B.  Advertising which complies with Regulation Z does not violate subsection A of this section.

Added by Laws 2003, c. 240, § 11, eff. Sept. 1, 2003.

§59-3112.  License required - Separate license required for each business location.

A.  No person may engage in the business of making deferred deposit loans without first obtaining a license pursuant to this act, unless exempt under subsection B of Section 3 of this act.  A separate license is required for each location where deferred deposit loans are made.  The licensee shall post its license to engage in the business of making deferred deposit loans at each licensed location.

B.  The Administrator may initiate administrative action against an unlicensed person as if the person held a license under this act if the person is found to be engaged in the business of making deferred deposit loans.

C.  The Administrator may issue a license for each location at which deferred deposit loans are to be made to any person making deferred deposit loans at multiple locations; provided, if such licensee is not in compliance with this act as to each license, any action to revoke, suspend or not renew one license shall be applicable to all licenses issued to that licensee.  This subsection shall not be construed to require a license for any place of business devoted to accounting or other record keeping and where deferred deposit loans are not made.

D.  When a licensee wishes to move a licensed location to another licensed location, the licensee shall give thirty (30) days' written notice to the Administrator, who shall amend the license accordingly.

Added by Laws 2003, c. 240, § 12, eff. Sept. 1, 2003.

§59-3113.  License qualifications - Application - Investigation of qualifications - Issuance or denial - Appeal - Fees.

A.  To qualify for a license issued pursuant to this act, an applicant shall have:

1.  A minimum net worth, determined in accordance with generally accepted accounting principles, of at least Twenty-five Thousand Dollars ($25,000.00) available for operation of each licensed location, with a maximum aggregate net worth requirement of Two Hundred Fifty Thousand Dollars ($250,000.00) for an owner of multiple locations; and

2.  The financial responsibility, character, experience and general fitness so as to command the confidence of the public and to warrant the belief that the business will be operated lawfully, honestly, fairly and efficiently.

B.  An application for a license pursuant to this act must be in writing, under oath, and on a form prescribed by the Administrator of Consumer Credit.  The application must set forth all of the following:

1.  The legal name and residence and business addresses of the applicant and, if the applicant is a partnership, association or corporation, of every member, officer, managing employee and director of it;

2.  The location of the registered office of the applicant;

3.  The registered agent of the applicant if the applicant is required by other law to have a registered agent;

4.  The addresses of the locations to be licensed; and

5.  Other information concerning the financial responsibility, background, experience and activities, such as other partnerships, associations and corporations located at or adjacent to the licensed location of the applicant and its members, officers, managing employees and directors as the Administrator may require.

C.  On receipt of an application in the form prescribed by the Administrator and accompanied by the required license fee, the Administrator shall investigate whether the qualifications for license are satisfied.  If the Administrator finds that the qualifications are satisfied, the Administrator shall issue to the applicant a license to engage in the business of making deferred deposit loans.  If the Administrator fails to issue a license, the Administrator shall notify the applicant of the denial and the reasons for the denial.  The provisions of the Administrative Procedures Act shall apply to the appeal of the denial of a license.

D.  Each application, regardless of the number of locations to be operated by a single licensee, must be accompanied by payment of an application fee of Two Hundred Fifty Dollars ($250.00) and an investigation fee of Five Hundred Dollars ($500.00).  These fees shall not be refundable or abatable.  If the license is granted, however, payment of the application fee shall satisfy the fee requirement for the first license year or its remainder.

E.  Each license shall remain in full force and effect until relinquished, suspended, revoked or expired.  A license expires annually and may be renewed on payment of a license fee of Two Hundred Fifty Dollars ($250.00).  The annual license renewal fee for an application with more than one location shall be Two Hundred Fifty Dollars ($250.00) for each location.

Added by Laws 2003, c. 240, § 13, eff. Sept. 1, 2003.

§59-3114.  Examination of locations, loans, records, etc. - Assessments - Investigation of possible violations - Orders compelling compliance.

A.  At such times as the Administrator of Consumer Credit shall deem necessary, the Administrator or a duly authorized representative shall make an examination of all licensed locations of each licensee and shall inquire into and examine the loans, transactions, books, accounts, papers, correspondence and records of the licensee insofar as they pertain to the business regulated by this act.  In the course of the examination, the Administrator or a duly authorized representative shall have free access to the office, place of business, files, safes and vaults of the licensee, and shall have the right to make copies of the books, accounts, papers, correspondence and records.  The Administrator or a duly authorized representative may, during the course of the examination, administer oaths and examine any person under oath on any subject pertinent to any matter about which the Administrator is authorized or required by this act to consider, investigate or secure information.  Any licensee who shall fail or refuse to let the Administrator or a duly authorized representative examine or make copies of the books, or other relevant documents shall be deemed in violation of this act and the failure or refusal shall constitute grounds for administrative action against the licensee.  The information obtained in the course of the examination shall be confidential.  Each licensee shall pay to the Administrator an amount assessed by the Administrator to cover the direct and indirect cost of the examination and a proportionate share of general administrative expense, not to exceed Three Hundred Dollars ($300.00) for each location; provided, however, that for any examination which lasts in excess of eight (8) hours, the Administrator shall charge an additional fee of Fifty Dollars ($50.00) per hour for each examiner required to complete the examination; provided, further, that the Administrator may waive the examination fee for any examination which takes one (1) hour or less.  If an examination fee is due and is not paid on completion of an examination, the Administrator shall bill the licensee, and there shall be a late fee of Fifty Dollars ($50.00) if the amount due is not received within thirty (30) days of the invoice date.

B.  For the purpose of discovering violations of this act or of securing information required under this act, the Administrator or a duly authorized representative may investigate the books, accounts, papers, correspondence and records of any licensee or other person whom the Administrator has reasonable cause to believe is in violation of any provision of this act whether or not that person shall claim to be within the authority or scope of this act.  For the purpose of this subsection, any person who advertises for, solicits or otherwise communicates a willingness to make deferred payment loans shall be presumed to be engaged in the business of making deferred deposit loans.

C.  Every licensee shall maintain on file with the Administrator a written appointment of a resident of this state as the agent for service of all judicial or other process or legal notice, unless the licensee has appointed an agent under another statute of this state.  In case of noncompliance, such service may be made on the Administrator.

D.  Each licensee shall keep or make available in this state the books and records relating to loans made under this act as are necessary to enable the Administrator to determine whether the licensee is complying with this act.  The books and records shall be maintained in a manner consistent with accepted accounting practices.

E.  Each licensee shall preserve or make available its books and records in the state relating to each of its loans for four (4) years from the date of the loan, or two (2) years from the date of the final entry made thereon, whichever is later.  Each licensee's system of records shall be accepted if it discloses its information as may be reasonably required under this act.  All deferred deposit loan agreements and notices of cancellation signed by debtors shall be kept at an office in this state designated by the licensee, except when transferred under an agreement which gives the Administrator access to the agreements.

F.  Each lender shall, annually on or before the first day of May, file a report with the Administrator setting forth such relevant information as the Administrator may reasonably require concerning the business and operations during the preceding calendar year for each place of business conducted by such lender.  Such report shall be made under oath and shall be in the form prescribed by the Administrator, who shall make and publish annually a consolidated analysis and recapitulation of such reports, but the individual reports and their contents shall be held confidential.  There shall be a late fee of Twenty-five Dollars ($25.00) for any annual report received after May 1.

G.  Any transcript of any hearing held by the Administrator or an independent hearing examiner under this act shall be a public record and open to inspection at all reasonable times.

H.  On failure without lawful excuse to obey a subpoena or to give testimony and on reasonable notice to all persons affected, the Administrator or a representative may apply to a court for an order compelling compliance, as provided by the Administrative Procedures Act.

Added by Laws 2003, c. 240, § 14, eff. Sept. 1, 2003.

§59-3115.  Investigations - Powers of Administrator - Subpoenas - Orders compelling compliance - Censure, probation, suspension, revocation or refusal to renew license - Injunction - Notice and hearing - Cease and desist orders - Judicial review.

A.  If the Administrator of Consumer Credit has reasonable cause to believe a lender has violated any provision of this act,  the Administrator may make an investigation to determine whether the act has been committed, and, to the extent necessary for this purpose, may administer oaths or affirmations, and upon the Administrator's own motion or upon request of any party may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

B.  If the person's records are located outside this state, the person shall, at the person's option, either make them available to the Administrator at a convenient location within this state, or pay the reasonable and necessary expenses for the Administrator or a representative to examine them at the place where they are maintained.  Payments for such necessary expenses shall be made to the Commission on Consumer Credit.  Any such payments so received by the Department shall be deposited in the Oklahoma Deferred Deposit Lending Regulatory Revolving Fund.  The Administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the Administrator's behalf.

C.  Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby the Administrator may apply to a court for an order compelling compliance, as provided by the Administrative Procedures Act, Sections 250.1 through 323 of Title 75 of the Oklahoma Statutes.

D.  The Administrator shall not make public the name or identity of a person whose acts or conduct are investigated pursuant to this section or the facts disclosed in the investigation, but this subsection does not apply to disclosures in actions or enforcement proceedings pursuant to this act.

E.  The Administrator or an independent hearing examiner may, after notice and hearing, censure, probate, suspend, revoke or refuse to renew any license or enjoin violations of this act if the Administrator or an independent hearing examiner finds that:

1.  The licensee has failed to pay the annual license fee imposed by this act, or an examination fee, investigation fee or other fee or charge imposed by the Administrator under the authority of this act;

2.  The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provision of this act or any rule or order lawfully made pursuant to and within the authority of this act;

3.  Any fact or condition exists which, if it had existed or had been known to exist at the time of the original application for the license, clearly would have justified the Administrator or an independent hearing examiner in refusing to issue the license;

4.  The licensee has refused to permit examination by the Administrator;

5.  The licensee has demonstrated incompetency or untrustworthiness to engage in the business of making deferred deposit loans; or

6.  The licensee, as an individual, has been convicted of a felony or misdemeanor involving fraud, misrepresentation or deceit.

F.  The hearing shall be held on not less than twenty (20) days' notice in writing setting forth the time and place of the hearing and a concise statement of the facts alleged to sustain the administrative action, and its effective date shall be set forth in a written order accompanied by finding of fact and a copy of the findings shall be delivered immediately to the licensee.  The order, findings and evidence considered by the Administrator or the independent hearing examiner shall be filed with the public records of the Administrator.

G.  Any licensee may surrender any license by delivering it to the Administrator with written notice of its surrender, but the surrender shall not affect the responsibility of the licensee for acts occurring prior to surrender of a license.

H.  No revocation, suspension, or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any debtor.

I.  The Administrator or an independent hearing examiner may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked if no fact or condition then exists which clearly would have justified the Administrator or the independent hearing examiner in refusing originally to issue such license under these subsections.

J.  Every licensee shall notify the Administrator of the conviction of or plea of guilty or nolo contendere to any felony within thirty (30) days after the plea is taken and also within thirty (30) days of the entering of an order of judgment and sentencing and shall notify the Administrator of any administrative action resulting in revocation, suspension or amendment of a license taken against the licensee in another state within thirty (30) days of the entering of the administrative order in that state.

K.  Except as otherwise provided, the Administrative Procedures Act applies to and governs all administrative action taken by the Administrator pursuant to this act.

L.  1.  After notice and hearing, the Administrator or the independent hearing examiner may order a lender or a person acting in the lender's behalf to cease and desist from engaging in violations of this act.

2.  A respondent aggrieved by an order of the Administrator may obtain judicial review of the order as provided by the Administrative Procedures Act.  In such a review proceeding, the Administrator may apply for a decree enforcing the order.  All such proceedings shall be conducted and the court's authority in review shall be exercised in accordance with the provisions of the Administrative Procedures Act, with the following additions:

a. the court may grant any temporary relief or restraining order it deems just,

b. if the court affirms or modifies the order, it shall enter a decree enforcing and requiring compliance with the order as affirmed or as modified,

c. an objection to the order not urged at the hearing shall not be considered by the court unless the failure to urge the objection is excused for good cause shown, and

d. the copy of the testimony from the administrative hearing shall be available at reasonable times to all parties for examination without cost.

3.  If no proceeding for review has been filed within the time specified by law, the Administrator or a representative may obtain from a court having jurisdiction over the respondent a decree for enforcement of the order upon a showing that the order was issued in compliance with this section, that no proceeding for review was initiated within the time specified by law, and that the respondent is subject to the jurisdiction of the court.

Added by Laws 2003, c. 240, § 15, eff. Sept. 1, 2003.

§59-3116.  Additional powers of Administrator.

A.  In addition to other powers granted by this act, the Administrator of Consumer Credit may, within the limitations provided by law:

1.  Maintain a list of licensees, which shall be available to interested persons and the public.  The Administrator shall also provide a toll-free number whereby consumers may obtain information about licensees;

2.  Establish a complaint process whereby an aggrieved debtor or a member of the public may file a complaint against a licensee or nonlicensee who violates any provision of this act.  The Administrator shall hold hearings upon the request of a party to the complaint, make findings of fact and conclusions of law, issue cease and desist orders and suspend or revoke a license granted under this act;

3.  Take action designed to obtain voluntary compliance with this act or commence proceedings on the Administrator's own initiative;

4.  Counsel persons and groups on their rights and duties under this act; and

5.  With approval of the Commission on Consumer Credit, promulgate, amend and repeal administrative rules to carry out the provisions of the act, as provided by the Administrative Procedures Act.

B.  The Administrator may conduct a study regarding the system of verification of the existence of deferred deposit loans as provided in paragraph 2 of subsection B of Section 9 of this act to determine:

1.  If the system adequately provides lenders with information as to the existence of outstanding deferred deposit loans made by other lenders; and

2.  If it is feasible for the Department of Consumer Credit to develop and maintain a database of outstanding deferred deposit loans to provide such information to lenders.

The Administrator shall consult with representatives of deferred deposit lenders, advocates for consumers of this state and other interested parties to conduct the study.  The Administrator shall issue a report of any such findings to the President Pro Tempore of the Senate and the Speaker of the House of Representatives not later than December 1, 2004.

Added by Laws 2003, c. 240, § 16, eff. Sept. 1, 2003.

§59-3117.  Civil penalties - Repayment of excessive fees.

The Administrator of Consumer Credit may order and impose civil penalties upon a person subject to the provisions of this act for violations of this act or the rules promulgated to implement this act in an amount not to exceed One Thousand Dollars ($1,000.00) per violation.  The Administrator may also order repayment of unlawful or excessive fees charged to debtors.

Added by Laws 2003, c. 240, § 17, eff. Sept. 1, 2003.

§59-3118.  Oklahoma Deferred Deposit Lending Regulatory Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Commission on Consumer Credit to be designated the "Oklahoma Deferred Deposit Lending Regulatory Revolving Fund".  The fund shall consist of all monies received by the Administrator of Consumer Credit as license fees, examination fees, investigation fees, application fees, fees imposed for consumer credit counseling education and any administrative fines imposed pursuant to the Deferred Deposit Lending Act.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Administrator.  Monies accruing to the credit of this fund are hereby appropriated and may be budgeted and expended by the Administrator upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2003, c. 240, § 18, eff. Sept. 1, 2003.  Amended by Laws 2004, c. 557, § 8, emerg. eff. June 10, 2004.

§59-3119.  Fee for deferred deposit loan - Funds to consumer credit counseling provider.

A.  Each lender shall pay five cents ($0.05) for each deferred deposit loan entered into to be deposited into the Oklahoma Deferred Deposit Lending Regulatory Revolving Fund.  The schedule for payment shall be determined by the Administrator of Consumer Credit.  Lenders shall be prohibited from including such payment in the fees and charges provided for under Section 3108 of Title 59 of the Oklahoma Statutes.

B.  All funds collected pursuant to this section shall be paid by the Administrator to a third-party, Oklahoma-based consumer credit counseling provider with a verifiable history of work with both industry and consumers in the appropriate field for a program of research and implementation of voluntary consumer counseling and education specifically designed for consumers utilizing deferred deposit loans.  The program shall be:

1.  Selected by a bid process, pursuant to the Oklahoma Central Purchasing Act; and

2.  Designed in consultation with representatives of both the industry and consumers.

Added by Laws 2004, c. 557, § 9, emerg. eff. June 10, 2004.



Title 60. — Property

OKLAHOMA STATUTES

TITLE 60.

PROPERTY

_________

§601.  Definition of property.

The ownership of a thing is the right of one or more persons to possess and use it to the exclusion of others.  In this Chapter the thing of which there may be ownership is called property.

R.L.1910, § 6586.

§602.  Ownership, what subject to.

There may be ownership of all inanimate things which are capable of appropriation, or of manual delivery; of all domestic animals; of all obligations; of such products of labor or skill, as the composition of an author, the good will of a business, trade marks and signs, and of rights created or granted by statute.

R.L.1910, § 6587.

§603.  Wild animals may be owned, when.

Animals, wild by nature, are the subjects of ownership while living only when on the land of the person claiming them, or when tamed, or taken and held in possession, or disabled and immediately pursued.

R.L.1910, § 6588.

§605.  Real property defined.

Real or immovable property consists of:

1.  Land.

2.  That which is affixed to land.

3.  That which is incidental or appurtenant to land.

4.  That which is immovable by law.

R.L.1910, § 6590.

§606.  Land defined.

Land is the solid material of the earth, whatever may be the ingredients of which it is composed, whether soil, rock or other substance. R.L. 1910 Sec. 6591.

R.L.1910, § 6591.

§607.  Fixtures defined.

A thing is deemed to be affixed to land when it is attached to it by roots, as in the case of trees, vines or shrubs, or embedded in it, as in the case of walls, or permanently resting upon it, as in the case of buildings, or permanently attached to what is thus permanent, as by means of cement, plaster, nails, bolts or screws. R.L. 1910 Sec. 6592.

R.L.1910, § 6592.

§608.  Appurtenances defined.

A thing is deemed to be incidental or appurtenant to land when it is by right used with the land for its benefit, as in the case of a way or watercourse, or of a passage for light, air or heat, from or across the land of another.  Sluice boxes, flumes, hose, pipes, railway tracks, cars, blacksmith shops, mills, and all other machinery or tools used in working or developing a mine, are to be deemed affixed to the mine. R.L. 1910 Sec. 6593.

R.L.1910, § 6593.

§609.  Personal property defined.

Every kind of property that is not real is personal.  R.L.  1910 Sec. 6594.

R.L.1910, § 6594.

§6021.  Real property, what law governs.

Real property within this state is governed by the law of this state, except where the title is in the United States.

R.L.1910, § 6595.

§6022.  Classification as to duration.

Estates in real property, in respect to the duration of their enjoyment, are either:

1.  Estates of inheritance, or perpetual estates.

2.  Estates for life.

3.  Estates for years; or,

4.  Estates at will.

R.L.1910, § 6596.

§6023.  Estate in fee defined.

Every estate of inheritance is a fee, and every such estate, when not defeasible or conditional, is a fee simple or an absolute fee.

R.L.1910, § 6597.

§6024.  Estates tail abolished.

Estates tail are abolished; and every estate which would be at common law adjudged to be a fee tail is a fee simple, and if no valid remainder is limited thereon, is a fee simple absolute.

R.L.1910, § 6598.

§6025.  Limitation of remainder in tail.

Where a remainder in fee is limited upon any estate, which would by the common law be adjudged a fee tail, such remainder is valid as a contingent limitation upon a fee, and vests in possession on the death of the first taker, without issue living at the time of his death.

R.L.1910, § 6599.

§6026.  Certain estates defined.

Estates of inheritance and for life are called estates of freehold; estates for years are chattels real; and estates at will are chattel interests, but are not liable as such to sale on execution.

R.L.1910, § 6600.

§6027.  Estate pour autre vie.

An estate during the life of a third person, whether limited to heirs or otherwise, is a freehold.

R.L.1910, § 6601.

§6028.  Particular estate not necessary to remainder.

A future estate may be limited by the act of the party to commence in possession at a future day, either without the intervention of a precedent estate, or on the termination, by lapse of time, or otherwise, of a precedent estate, created at the same time.

R.L.1910, § 6602.

§6029.  Reversion defined.

The reversion is the residue of an estate left, by operation of law, in the grantor, or his successors, or in the successors of a testator, commencing in possession on the determination of a particular estate granted or devised.

§6030.  Remainder defined.

When a future estate, other than a reversion, is dependent on a precedent estate, it may be called a remainder, and may be created and transferred by that name.

§6031.  Suspension of alienation.

The absolute power of alienation shall not be suspended, by any limitation or condition whatever, for a longer period than during the continuance of the lives of persons in being at the creation of the limitation or condition plus twentyone (21) years, except as provided in Section 34 of Title 60 of the Oklahoma Statutes.

R.L.1910, § 6605; Laws 1977, c. 5, § 1.

§6032.  Suspension of ownership limited.

The absolute ownership of a term of years cannot be suspended for a longer period than the absolute power of alienation can be suspended in respect to a fee.

Laws 1941, p. 266, § 2.

§6033.  Suspension further defined.

The suspension of all power to alienate the subject of the trust, other than a power to exchange it for other property to be held upon the same trust, or to sell it and reinvest the proceeds to be held under the same trust, is a suspension of the power of alienation within the meaning of the second preceding section.

R.L.1910, § 6607.

§6034.  Contingent remainder in fee, on prior remainder.

A contingent remainder in fee may be created on a prior remainder in fee, to take effect in the event that the persons to whom the first remainder is limited die under the age of twentyone (21) years, or upon any other contingency by which the estate of such persons may be determined before they attain majority.

R.L.1910, § 6608.

§6035.  Future estates.

Subject to the rules of this chapter, a freehold estate, as well as an estate for years, may be created to commence at a future day; an estate for life may be created in a term of years, and a remainder limited thereon; a remainder of a freehold or an estate for years, either contingent or vested, may be created, expectant on the determination of a term of years; and a fee may be limited on a fee, upon a contingency, which if it should occur, must happen within the period prescribed herein.

R.L.1910, § 6609.

§6036.  Certain limitations of estates void.

Successive estates for life cannot be limited, except to persons in being at the creation thereof, and all life estates subsequent to those of persons in being are void; and upon the death of those persons, the remainder, if valid in its creation, takes effect in the same manner as if no other life estate had been created.

R.L.1910, § 6610.

§60-36.1.  Death of life tenant - Prima facie evidence.

In the event of the death of a life tenant leaving an estate subject to probate, a certified copy of Letters Testamentary or of Administration shall constitute prima facie evidence of the life tenant's death.

Added by Laws 1992, c. 395, § 14, eff. Sept. 1, 1992.

§6037.  Remainder on successive lives must be in fee.

No remainder can be created upon successive estates for life, provided for in the preceding section, unless such remainder is in fee; nor can a remainder be created upon such estate in a term for years unless it is for the whole residue of such term.

R.L.1910, § 6611.

§6038.  Contingent remainder on term of years.

A contingent remainder cannot be created on a term of years, unless the nature of the contingency on which it is limited is such that the remainder must vest an interest during the continuance or at the termination of lives in being at the creation of such remainder.

R.L.1910, § 6612.

§6039.  Estate for life limited as remainder.

No estate for life can be limited as a remainder on a term of years, except to a person in being at the creation of such estate.

R.L.1910, § 6613.

§6041.  Remainder in fee to heirs after life estate.

When a remainder is limited to the heirs, or heirs of the body, of a person to whom a life estate in the same property is given, the persons who, on the termination of the life estate, are the successors or heirs of the body of the owner for life, are entitled to take by virtue of the remainder so limited to them, and not as mere successors of the owner for life.

R.L.1910, § 6615.

§6042.  Remainder not contingent.

When a remainder on an estate for life or for years is not limited on a contingency defeating or avoiding such precedent estate, it is to be deemed intended to take effect only on the death of the first taker, or the expiration, by lapse of time, of such term of years.

R.L.1910, § 6616.

§6043.  Future estate after unexecuted power.

A general or special power of appointment does not prevent the vesting of a future estate, limited to take effect in case such power is not executed.

R.L.1910, § 6617.

§6044.  Termination of estate at will.

A tenancy or other estate at will, however created, may be terminated by the landlord's giving notice to the tenant, in the manner prescribed by the next section, to remove from the premises within a period specified in the notice, of not less than one (1) month except as provided in the chapter on "Landlord and Tenant."

R.L.1910, § 6618.

§6045.  Notice of termination.

The notice prescribed by the last section must be in writing, and must be served by delivering the same to the tenant, or to some person of discretion residing on the premises; or if neither can, with reasonable diligence, be found, the notice may be served by affixing it on a conspicuous part of the premises, where it may be conveniently read.

R.L.1910, § 6619.

§6046.  Action after notice.

After the notice prescribed by the two preceding sections has been served in the manner therein directed, and the period specified by such notice has expired, but not before, the landlord may reenter or proceed according to law to recover possession.

R.L.1910, § 6620.

§6047.  Reentry, notice of.

Whenever the right of reentry is given to a grantor or lessor in any grant or lease, or otherwise, such reentry may be made at any time after the right has accrued upon three (3) days' previous written notice of intention to reenter, served in the mode prescribed by Section 6619.

R.L.1910, § 6621.

§6048.  Possession, action for.

An action for the possession of real property leased or granted, with a right of reentry, may be maintained at any time after the right to reenter has accrued, without the notice prescribed in the preceding section.

R.L.1910, § 6622.

§60-49.  Easements attached to land.

The following land burdens or servitudes upon land, may be attached to other land as incidents or appurtenances, and are then called easements:

1.  The right of pasture;

2.  The right of fishing;

3.  The right of taking game;

4.  The right-of-way;

5.  The right of taking water, wood, minerals, and other things;

6.  The right of transacting business upon land;

7.  The right of conducting lawful sports upon land;

8.  The right of receiving air, light, or heat from or over, or discharging the same upon or over land;

9.  The right of receiving water from or discharging the same upon land;

10.  The right of flooding land;

11.  The right of having water flow without diminution or disturbance of any kind;

12.  The right of using a wall as a party wall;

13.  The right of receiving more than natural support from adjacent land or things affixed thereto;

14.  The right of having the whole of a division fence maintained by a coterminous owner;

15.  The right of having public conveyances stopped, or of stopping the same on land;

16.  The right of a seat in church;

17.  The right of burial; and

18.  The right to impose limitations or affirmative obligations relating to conservation pursuant to the Uniform Conservation Easement Act.

R.L.1910, § 6623.  Amended by Laws 1999, c. 384, § 9, eff. Nov. 1, 1999

§60-49.1.  Short title.

SHORT TITLE

Sections 1 through 8 of this act shall be known and may be cited as the "Uniform Conservation Easement Act".

Added by Laws 1999, c. 384, § 1, eff. Nov. 1, 1999.

§60-49.2.  Definitions.

DEFINITIONS

As used in this act:

1.  "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include, but are not limited to, retaining or protecting natural, scenic, or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property; and

2.  "Holder" means:

a. a governmental body empowered to hold an interest in real property under the laws of this state or the United States, or

b. a charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

Added by Laws 1999, c. 384, § 2, eff. Nov. 1, 1999.

§60-49.3.  Creation, conveyance, acceptance, and duration.

CREATION, CONVEYANCE, ACCEPTANCE, AND DURATION

A.  Except as otherwise provided in this act, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements, provided however, nothing herein shall authorize any entity or individual to obtain a conservation easement by condemnation.

B.  No right or duty in favor of or against a holder arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

C.  Except as provided in subsection B of Section 4 of this act, the term of a conservation easement shall be the term stated in the instrument creating it.

D.  An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

Added by Laws 1999, c. 384, § 3, eff. Nov. 1, 1999.

§60-49.4.  Judicial Actions.

JUDICIAL ACTIONS

A.  An action affecting a conservation easement may be brought by:

1.  An owner of an interest in the real property burdened by the easement;

2.  A holder of the easement; or

3.  A person authorized by other law.

B.  The Uniform Conservation Easement Act does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

Added by Laws 1999, c. 384, § 4, eff. Nov. 1, 1999.

§60-49.5.  Validity.

VALIDITY

A conservation easement is valid even though:

1.  It is not appurtenant to an interest in real property;

2.  It can be or has been assigned to another holder;

3.  It is not of a character that has been recognized traditionally at common law;

4.  It imposes a negative burden;

5.  It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

6.  The benefit does not touch or concern real property; or

7.  There is no privity of estate or of contract.

Added by Laws 1999, c. 384, § 5, eff. Nov. 1, 1999.

§60-49.6.  Applicability.

APPLICABILITY

A.  The Uniform Conservation Easement Act applies to any interest created after November 1, 1999, which complies with the Uniform Conservation Easement Act, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise.

B.  The Uniform Conservation Easement Act applies to any interest created before November 1, 1999, if it would have been enforceable had it been created after November 1, 1999, unless retroactive application contravenes the constitution or laws of this state or the United States.

C.  The Uniform Conservation Easement Act does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other laws of this state.

Added by Laws 1999, c. 384, § 6, eff. Nov. 1, 1999.

§60-49.7.  Uniformity of application and construction.

UNIFORMITY OF APPLICATION AND CONSTRUCTION

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1999, c. 384, § 7, eff. Nov. 1, 1999.

§60-49.8.  Additional Construction.

ADDITIONAL CONSTRUCTION

Unless the grantor of a conservation easement elects otherwise at the time of and in the same manner as the grant of the easement:

1.  Nothing in this act shall be construed to impair the rights of a party with respect to the acquisition of rights-of-way, easements, or other property rights, whether through voluntary conveyance or eminent domain, upon or under which facilities, plant, system, or other improvements including, but not limited to, a pipeline for transmission, gathering, or transportation of hydrocarbons are to be constructed; and

2.  The holder of a conservation easement must subordinate, without construction restrictions or other obligations, the conservation easement upon the request of any party owning any of the above rights-of-way, easements, or other property rights whether acquired prior or subsequent to the conservation easement.

Added by Laws 1999, c. 384, § 8, eff. Nov. 1, 1999.

§6050.  Easements not attached to land.

The following land burdens or servitudes upon land may be granted and held, though not attached to land:

1.  The right to pasture, and of fishing and taking game.

2.  The right of seat in church.

3.  The right of burial.

4.  The right of taking rents and tolls.

5.  The rightofway.

6.  The right of taking water, wood, minerals, or other things.

R.L.1910, § 6624.

§6051.  Dominant and servient tenements.

The land to which an easement is attached is called the dominant tenement; the land upon which a burden or servitude is laid is called the servient tenement. R.L. 1910 Sec. 6625.

R.L.1910, § 6625.

§6052.  Servitude, who may create.

A servitude can be created only by one who has a vested estate in the servient tenement. R.L. 1910 Sec. 6626.

R.L.1910, § 6626.

§60-53.  Servitude, who cannot hold.

A servitude thereon cannot be held by the owner of the servient tenement.

R.L. 1910, § 6627.

§6054.  Extent of servitude.

The extent of a servitude is determined by the terms of the grant, or the nature of the enjoyment by which it was acquired.  R.L. 1910 Sec. 6628.

R.L.1910, § 6628.

§6055.  Partition of servitude.

In case of partition of the dominant tenement, the burden must be apportioned according to the division of the dominant tenement, but not in such a way as to increase the burden upon the servient tenement. R.L. 1910 Sec. 6629.

R.L.1910, § 6629.

§6056.  Rights of owner of future estate.

The owner of a future estate in a dominant tenement, may use easements attached thereto, for the purpose of viewing waste, demanding rent, or removing an obstruction to the enjoyment of such easements, although such tenement if occupied by a tenant.  R.L. 1910 Sec. 6630.

R.L.1910, § 6630.

§6057.  Action to enforce easement.

The owner of any estate in a dominant tenement, or the occupant of such tenement, may maintain an action for the enforcement of an easement attached thereto. R.L. 1910 Sec. 6631.

R.L.1910, § 6631.

§6058.  Action for possession of servient tenement.

The owner in fee of a servient tenement may maintain an action for the possession of the land, against any one unlawfully possessed thereof, though a servitude exists thereon in favor of the public. R.L. 1910 Sec. 6632.

R.L.1910, § 6632.

§6059.  Servitude extinguished, how.

A servitude is extinguished:

1.  By the vesting of the right to the servitude and the right to the servient tenement in the same person.

2.  By the destruction of the servient tenement.

3.  By the performance of any act upon either tenement, by the owner of the servitude, or with his assent which is incompatible with its nature or exercise; or,

4.  When the servitude was acquired by enjoyment, by disuse thereof by the owner of the servitude for the period prescribed for acquiring title by enjoyment. R.L. 1910 Sec. 6633.

R.L.1910, § 6633.

§6059.1.  Abstracting easement with mortgage or bond indenture  Restrictions.

If a mortgage or bond indenture describes or makes reference to a recorded easement, the abstractor shall identify the mortgage or bond indenture in the abstract of title, state that the land described in the abstract of title is subject to the mortgage or bond indenture, and give the date of the mortgage or bond indenture, the book and page of its recording and the book and page of the recording of the easement described in said mortgage.  The abstractor shall not otherwise summarize, abstract or copy the mortgage or bond indenture in full unless authorized in writing by the owner, purchaser or lessee of the land.

Added by Laws 1982, c. 109, § 1, emerg. eff. April 6, 1982.

§6059.2.  Abstracting or copying mortgage or bond indenture without authorization  Damages.

If any abstractor fails to obtain written authorization by the owner, purchaser or lessee of the land and subsequently summarizes, abstracts or copies the mortgage or bond indenture in full, he shall be liable for damages.

Added by Laws 1982, c. 109, § 2, emerg. eff. April 6, 1982.

§6059.3.  Application of act.

The provisions of this act shall be prospective in nature and shall not apply to any documents recorded prior to the effective date of this act.

Added by Laws 1982, c. 109, § 3, emerg. eff. April 6, 1982.

§6060.  Ownership of water  Use of running water.

A.  The owner of the land owns water standing thereon, or flowing over or under its surface but not forming a definite stream. The use of groundwater shall be governed by the Oklahoma Groundwater Law. Water running in a definite stream, formed by nature over or under the surface, may be used by the owner of the land riparian to the stream for domestic uses as defined in Section 105.1 of Title 82 of the Oklahoma Statutes, but he may not prevent the natural flow of the stream, or of the natural spring from which it commences its definite course, nor pursue nor pollute the same, as such water then becomes public water and is subject to appropriation for the benefit and welfare of the people of the state, as provided by law; Provided however, that nothing contained herein shall prevent the owner of land from damming up or otherwise using the bed of a stream on his land for the collection or storage of waters in an amount not to exceed that which he owns, by virtue of the first sentence of this section so long as he provides for the continued natural flow of the stream in an amount equal to that which entered his land less the uses allowed for domestic uses and for valid appropriations made pursuant to Title 82 of the Oklahoma Statutes; provided further, that nothing contained herein shall be construed to limit the powers of the Oklahoma Water Resources Board to grant permission to build or alter structures on a stream pursuant to Title 82 of the Oklahoma Statutes to provide for the storage of additional water the use of which the landowner has or acquires by virtue of this act.

B.  All rights to the use of water in a definite stream in this state are governed by this section and other laws in Title 82 of the Oklahoma Statutes, which laws are exclusive and supersede the common law.

Amended by Laws 1988, c. 203, § 1, emerg. eff. June 10, 1988.

§6061.  Life lease rent.

Rent due upon a lease for life may be recovered in the same manner as upon a lease for years. R.L. 1910 Sec. 6635.

R.L.1910, § 6635.

§6062.  Life lease rent, recovery after death.

Rent dependent on the life of a person may be recovered after as well as before his death. R.L. 1910 Sec. 6636.

R.L.1910, § 6636.

§6063.  Action for injury to inheritance.

A person having an estate in fee, in remainder, or reversion, may maintain an action for any injury done to the inheritance, notwithstanding an intervening estate for life or years, and although, after its commission, his estate is transferred, and he has no interest in the property at the commencement of the action. R.L. 1910 Sec. 6637.

R.L.1910, § 6637.

§6064.  Fee title covers what.

The owner of land in fee has the right to the surface and to everything permanently situated beneath or above it.  R.L.  1910 Sec. 6638.

R.L.1910, § 6638.

§6066.  Lateral and subjacent support, right to.

Each coterminous owner is entitled to the lateral and subjacent support which his land receives from the adjoining land, subject to the right of the owner of the adjoining land to make proper and usual excavations on the same for purposes of construction, on using ordinary care and skill, and taking reasonable precautions to sustain the land of the other, and giving previous reasonable notice to the other of his intention to make such excavations.  R.L.  1910 Sec. 6641.

R.L.1910, § 6641.

§6067.  Trees on land, ownership of.

Trees whose trunks stand wholly upon the land of one owner, belong exclusively to him, although their roots grow into the land of another. R.L. 1910 Sec. 6642.

R.L.1910, § 6642.

§6068.  Trees on line, ownership of.

Trees whose trunks stand partly on the land of two or more coterminous owners belong to them in common. R.L. 1910 Sec. 6643.

R.L.1910, § 6643.

§6069.  Duties of life tenant.

The owner of a life estate must keep the buildings and fences in repair from ordinary waste, and must pay the taxes and other annual charges, and a just proportion of extraordinary assessments benefiting the whole inheritance. R.L. 1910 Sec. 6644.

R.L.1910, § 6644.

§6070.  Boundaries and fences.

Coterminous owners are mutually bound equally to maintain:

1.  The boundaries and monuments between them.

2.  The fences between them, unless one of them chooses to let his land lie open as a public common, in which case, if he afterwards encloses it, he must refund to the other a just proportion of the value, at that time, of any division fence made by the latter.  R.L. 1910 Sec. 6645.

R.L.1910, § 6645.

§6071.  Appointment of trustee where there are contingent remainders.

In any case where, by will or deed or other instrument, title to real estate is in a tenant for life or other person having the right to the use thereof and income therefrom, with the remainder interest left to one or more contingent remaindermen, so that it is impossible to determine until the death of the life tenant or the future happening of some other determining event, what interest, if any, the various contingent remaindermen will take; the district court, upon the application of the life tenant, shall have jurisdiction and authority to appoint a trustee under proper bond, over said real estate, for the purpose of leasing the same for oil and gas developing purposes. Laws 1939 P. 355, Sec. 1.

Laws 1939, p. 355, § 1.

§6072.  Trustee may make oil and gas leases and other mining leases.

Said trustee shall have the power and authority to make valid oil and gas leases and other mining leases, upon said lands, for a term not to exceed ten (10) years, and as long thereafter as oil, gas or other minerals may be produced in paying quantities, said leases to be executed and approved under the same procedure now followed in leasing lands for oil and gas purposes in guardianships and estates, the bonus and rentals therefrom to be paid to the life tenant or other person entitled thereto. Laws 1939 P. 355, Sec. 2.

Laws 1939, p. 355, § 2.

§60-73.  Trustee's authority to invest income from royalties - Payments to life tenant or other person.

Under proper court order the trustee shall be authorized to invest income from royalties pursuant to the provisions of the Oklahoma Uniform Prudent Investor Act, unless otherwise provided by law, which investments shall remain intact until the ultimate taker is determined and shall then be paid over to the ultimate taker and the trust closed.  Income from investments shall be paid to the life tenant or other person entitled thereto.

Added by Laws 1939, p. 355, § 3, emerg. eff. May 10, 1939.  Amended by Laws 1995, c. 351, § 19, eff. Nov. 1, 1995.

§6074.  Joint tenancy and tenancy by entirety.

A joint interest is one owned by several persons in either real or personal property in equal shares, being a joint title created by a single instrument, will or transfer when expressly declared in the instrument, will or transfer to be a joint tenancy, or as between husband and wife a tenancy by entirety or joint tenancy as the grantor may elect, or when granting or devising to executors or trustees as joint tenants.  A tenancy by entirety can only be created between husband and wife.

Such joint tenancy or tenancy by entirety may be created by transfer to persons as joint tenants or tenants by entirety from an owner or a joint owner to himself and one or more persons, or from tenants in common to themselves, or by coparceners in voluntary partition, and such estates may be created by or for persons who have elected to become bound under any community property act now in existence or which may hereafter be enacted.  An adjudication of incompetency shall not operate to terminate such an estate.

Where a deed, transfer or conveyance grants an estate in joint tenancy or tenancy by entirety in the granting clause thereof, the granting clause shall control over the habendum clause containing language inconsistent to the granting clause.

In the event of the death of a joint tenant or tenant by entirety, leaving estate subject to probate, a certified copy of letters testamentary or of administration shall constitute prima facie evidence of such death.

The provisions of this act shall apply to all estates in joint tenancy or tenancy by entirety in either real or personal property heretofore or hereafter created.

Nothing herein contained shall prevent execution, levy and sale of the interest of the judgment debtor in such estates and such sale shall constitute a severance. Laws 1945 P. 213, Sec. 1.

§6074.1.  Partial invalidity.

The provisions of this act shall be severable and if any section, subsection, sentence or clause of this act is for any reason held to be invalid such holding shall not affect the validity fo the remaining portions thereof. Laws 1945 P. 213, Sec. 2.

Laws 1945, p. 213, § 2.

§6075.  Reformation of interests violating rule against perpetuities  Intent.

Any interest in real or personal property that would violate the rule against perpetuities shall be reformed, or construed within the limits of the rule, to give effect to the general intent of the creator of that interest whenever that general intent can be ascertained.  This provision shall be liberally construed and applied to validate such interest to the fullest extent consistent with such ascertained intent.  Laws 1971, c.  139, Section 1. Eff. Oct.  1, 1971.

Laws 1971, c. 139, § 1, eff. Oct. 1, 1971.

§6076.  Construction in accordance with cy pres doctrine.

To effectuate the provisions hereof, all courts of this state are, within their otherwise jurisdictional limits, hereby granted the power to reform or construe interests in real or personal property, as provided in Section 1 hereof, in accordance with the doctrine of cy pres.  Laws 1971, c.  139, Section 2.  Eff.  Oct.  1, 1971.

Laws 1971, c. 139, § 2, eff. Oct. 1, 1971.

§6077.  Reformation of offending instruments.

If an instrument violates the rule against perpetuities, but can be reformed or construed in accordance with the provisions of this act, is shall not be declared totally invalid.  Rather, the provisions thereof that do not offend the rule shall be enforced, and only the provisions thereof that do violate, or might violate, the rule shall be subject to reformation or construction under the doctrine of cy pres within the terms of this act.  Laws 1971, c. 139, Section 3.  Eff.  Oct.  1, 1971.

Laws 1971, c. 139, § 3, eff. Oct. 1, 1971.

§6078.  Applicability to certain inter vivos instruments, wills and appointments.

This act shall apply to inter vivos instruments and wills taking effect after the act becomes effective, and to appointments made after the act becomes effective, including appointments by inter  vivos instruments or wills under powers created before the act becomes  effective.  The act shall apply to both legal and equitable interests.  Laws 1971, c.  139, Section 4.  Eff.  Oct.  1, 1971.

Laws 1971, c. 139, § 4, eff. Oct. 1, 1971.

§60121.  Alien may not hold land  Ownership of personalty.

No alien or any person who is not a citizen of the United States shall acquire title to or own land in the State of Oklahoma, except as hereinafter provided, but he shall have and enjoy in the State of Oklahoma such rights as to personal property as are, or shall be accorded a citizen of the United States under the laws of the nation to which such alien belongs, or by the treaties of such nation with the United States, except as the same may be affected by the provisions of this act or the Constitution of this state.

R.L.1910, § 6646.

§60122.  Exceptions.

This article shall not apply to lands now owned in this state by aliens so long as they are held by the present owners, nor to any alien who is or shall take up bona fide residence in this state: and any alien who is or shall become a bona fide resident of the State of Oklahoma shall have the right to acquire and hold lands in this state upon the same terms as citizens of the State of Oklahoma during the continuance of such bona fide residence of such alien in this state: Provided, that if any such resident alien shall cease to be a bona fide inhabitant of this state, such alien shall have five (5) years from the time he ceased to be such bona fide resident in which to alienate such lands.

R.L.1910, § 6647.

§60123.  Fiveyear limitation in certain cases.

All nonresident aliens who may hereinafter acquire real estate in Oklahoma by devise, descent or by purchase, where such purchase is made under any legal proceeding foreclosing liens in favor of such alien, may hold the same for five (5) years from the date of so acquiring such title.

R.L.1910, § 6648.

§60124.  Escheat to state, unless conveyance made.

Any alien who shall hereafter hold lands in the State of Oklahoma in contravention of the provisions of this article, may nevertheless convey the fee simple title thereof at any time before the institution of escheat proceedings as hereinafter provided: Provided, however, that if any such conveyance shall be made by such alien either to an alien or a citizen of the United States in trust, and for the purpose and with the intention of evading the provisions of this article, or the provisions of the Constitution of this state, such conveyance shall be null and void, and any such lands so conveyed shall be forfeited and escheated to the state absolutely.

R.L.1910, § 6649.

§60125.  Procedure to enforce escheat.

It shall be the duty of the Attorney General or the district attorney of the county where the land is situate, when he shall be informed or have reason to believe that any lands in the state are being held contrary to the provisions of this act, or the provisions of the Constitution of this state, to institute suit in behalf of the State of Oklahoma in the district court of the county in which said lands are situate, praying for the escheat of the same in behalf of the state, and proceed therein as in cases provided by law for escheats of lands or property where such property has no known owner: Provided, that before any such suit is instituted, the Attorney General, or district attorney aforesaid, as the case may be, shall give thirty (30) days' notice by registered letter of his intention to sue, directed to the owner of the lands, at his lastknown post office address or to the persons who last rendered the same for taxes, or to any known agents of the owner; proof of having mailed such registered letter shall be deemed and held prima facie evidence of the giving of such notice.

R.L.1910, § 6650.

§60126.  Procedure  Minors and incompetents as defendants.

In case the lands, at the time escheat proceedings are about to be commenced, are owned by minors, or by persons of unsound mind, such notice shall be addressed to the guardian of the said minors, or persons of unsound mind, and if there is no such guardian, the Attorney General of the state, or district attorney shall make application in the name of the state to the court and procure the appointment of a guardian ad litem to represent such minor, or person of unsound mind in such proceedings; thereafter the district attorney shall direct the clerk of such court to ascertain the residence or postoffice address of the next of kin of such minor, or person of unsound mind, and to transmit to such next of kin a copy of the petition or application to escheat such lands, and such minor or person of unsound mind shall have ninety (90) days after the mailing of such notice to appear and defend the action.

R.L.1910, § 6651.

§60127.  Trial and judgment.

If it shall be determined upon the trial of any such escheat proceedings that lands are held contrary to the provisions of this article, or the Constitution of this state, the court trying said cause shall render judgment condemning such lands, and order the same to be sold under the order of court, at such time, terms, and conditions as to the court may seem best; the proceeds of such sale after deducting the cost of the proceeding, shall be paid to the clerk of the court rendering the judgment where the same shall remain for one (1) year from the date of such payment, subject to the order of the alien owner of such lands, his heirs and legal representatives, and if not claimed within the period of one (1) year, such clerk shall pay the same into the treasury of the state for the benefit of the available school fund of the State: Provided, that when any money shall have been paid to the State Treasurer as hereinabove provided, an alien or his heirs may procure the same to be returned by applying for and procuring an order from the court condemning the property showing that such judgment escheating said property was procured by fraud, or mistake, or that there was material irregularity in the proceedings; this application, however, must be made within two (2) years from the date such monies were turned over into the State Treasury; and in no event shall the state be liable or called on to refund any further sum than the actual cash transmitted and delivered to such Treasurer: Provided, further, that the defendant in such escheat proceedings may at any time before final judgment suggest and prove to the court, that he has conformed to, or complied with the law, under and by which they will be entitled to hold such estate; which, it being admitted or proved, said suit shall be dismissed on payment by defendant of the costs and reasonable attorney's fees, to be fixed by the court.

R.L.1910, § 6652.

§60131.  Trusts of real property.

Uses and trusts, in relation to real property, are those only which are specified in this article.

R.L.1910, § 6653.

§60132.  Former uses confirmed.

Every estate which is now held as a use, executed under any former statute of this state, is confirmed as a legal estate.

R.L.1910, § 6654.

§60136.  Requisites of a trust.

No trust in relation to real property is valid, unless created or declared:

1.  By a written instrument, subscribed by the grantor or by his agent thereto authorized by writing.

2.  By the instrument under which the trustee claims the estate affected; or,

3. By operation of law.

R.L.1910, § 6659.

§60137.  Trust presumed, when.

When a transfer of real property is made to one person, and the consideration therefor is paid by or for another, a trust is presumed to result in favor of the person by or for whom such payment is made.

R.L.1910, § 6660.

§60140.  Surplus liable to creditors.

Where a trust is created to receive the rents and profits of real property, and no valid direction for accumulation is given, the surplus of such rents and profits, beyond the sum that may be necessary for the education and support of the person for whose benefit the trust is created, is liable to the claims of the creditors of such person, in the same manner as personal property which cannot be reached by execution.

R.L.1910, § 6664.

§60143.  Realty passes subject to power.

In every case where a trust is valid as a power in trust, the real property to which the trust relates, remains in or passes by succession to the persons otherwise entitled, subject to the execution of the trust as a power in trust.

R.L.1910, § 6667.

§60156.  Deeds and conveyances  Works not giving notice of existence of trust  Recorded written evidence.

A.  The appearance of the words "trustee" or "as trustee" or "agent" following the names of the grantee in any deed of conveyance of land or other property, or an interest therein, heretofore or hereafter executed, without other language showing a trust, shall not be deemed to give notice to or put on inquiry any person dealing with said property that a trust exists, or that there are other beneficiaries of said conveyance except the grantee named therein, and such conveyance shall vest the title to such property in such grantee and a conveyance by such grantee, whether followed by the words "trustee" or "as trustee" or "agent" or not, shall vest title in his grantee free from any claims of all persons or corporations.

B.  Subsection A of this section shall not apply if other written evidence is recorded, whether before or after the grantor's death, which establishes that an express trust does exist with respect to property which the grantor has conveyed by deed to his grantee followed by the words "trustee" or "as trustee" provided such other written evidence is recorded prior to conveyance of such property by such grantee.

Amended by Laws 1988, c. 319, § 4, eff. Nov. 1, 1988.

§60157.  Mortgages  Words not giving notice of existence of trust.

The appearance of the words "trustee" or "as trustee" or "agent" following the name of the mortgagee in any mortgage on real estate or personal property heretofore or hereafter executed, without other language showing a trust, shall not be deemed to give notice to or put on inquiry any person dealing with said property or mortgage that a trust exists, or that there are other beneficiaries of said mortgage except the mortgagee named therein, and such mortgage shall vest full rights and ownership to such mortgage and lien created thereby in such mortgagee, and an assignment or release of said mortgage by such mortgagee, whether followed by the words "trustee" or "as trustee" or "agent" or not, shall vest full and complete title and ownership in said mortgage in the assignee, or shall constitute a full and complete release of said mortgage, free from any claims of all persons or corporations.  This act shall not apply to any suits now pending.

Laws 1953, p. 65, § 2.

§60-161.  Property in which trustee may invest - Judgment and care required.

Unless otherwise authorized, directed or restricted by order of court or by the will, trust agreement, or other document which is the source of the trust, the trustee may invest trust funds in any property, real, personal or mixed, in which an individual may invest the individual's own funds.  In making investments, the trustee shall comply with the provisions of the Oklahoma Uniform Prudent Investor Act.  The provisions of this section shall not be construed to authorize a trustee to buy or sell property and investments from or to the trustee personally or to commingle trust funds with the individual funds of the trustee.

Added by Laws 1949, p. 412, § 1.  Amended by Laws 1995, c. 351, § 20, eff. Nov. 1, 1995.

§60-162.  Repealed by Laws 1995, c. 351, § 27, eff. Nov. 1, 1995.

§60163.  Retention of property originally received.

A trustee may retain in trust any property originally received into the trust and any substitution therefor without liability for such retention.

Laws 1949, p. 413, § 3.

§60164.  Trust as furtherance of public function.

The uses and purposes of the said Oklahoma Ordinance Works Authority Trust are hereby declared to be in furtherance of a public function and purpose and vital to the public welfare of the people of Oklahoma, and all actions heretofore taken by said authority are hereby in all respects approved and ratified.

Laws 1961, p. 730, § 1. Laws 1961, p. 730, § 1.

§60165.  Acquisition of property.

It is hereby declared to be the intention and desire of the State of Oklahoma that the Oklahoma Ordinance Works Authority, as an agency of the State of Oklahoma, continue its negotiations with the General Services Administration and complete the acquisition of said property for the use and benefit of the State of Oklahoma and its people.

§60166.  Appropriation.

It is hereby directed that the State Contingency and Emergency Fund Board allocate and pay over to the Oklahoma Ordinance Works Authority Trust the sum of One Thousand Dollars ($1,000.00) in aid of such acquisition, to be expended by said Oklahoma Ordinance Works Authority Trust for expenses necessarily incurred in the acquisition and operation of said property.

Laws 1961, p. 730, § 3.

§60-171. Trusts authorized - Powers of trustee.

Express trusts may be created in real or personal property or both, with power in the trustee, or a majority of the trustees, if there be more than one, to receive title to, hold, buy, sell, exchange, transfer and convey real and personal property for the use of such trust; to take, receive, invest or disburse the receipts, earnings, rents, profits or returns from the trust estate; to carry on and conduct any lawful business designated in the instrument of trust, generally to do any lawful act in relation to the trust property which any individual owning the same absolutely might do and to comply with the provisions of the Oklahoma Uniform Prudent Investor Act.

Added by Laws 1919, c. 16, p. 30, § 1.  Amended by Laws 1988, c. 117, § 1, eff. Nov. 1, 1988; Laws 1989, c. 223, § 3, eff. Nov. 1, 1989; Laws 1995, c. 351, § 21, eff. Nov. 1, 1995.

§60172.  Express trust, how created  Duration  Specification of duration  Extension of term.

No such express trust shall be valid unless created first, by a written instrument subscribed by the grantor or grantors duly acknowledged, as conveyances of real estate are acknowledged, and recorded in the office of the county clerk of each county wherein is situated any real estate conveyed to such trustee, as well as in the county where the principal property is located or business conducted; or, second, by a will duly executed, as required by the law of the state.  Such express trusts shall be limited in the duration thereof either to a definite period of not to exceed twentyone (21) years, or to the period of the life or lives of the beneficiary or beneficiaries thereof in being at the time of the creation of the trust.  The instrument creating the trust shall specify the period of duration thereof within the limitations herein provided.  When such express trust has originally been created for a definite term of years by a writing other than a will, the time of the existence of such express trust may be extended for a period of not exceeding twentyone (21) years at any one time, by a written instrument subscribed by all beneficiaries of such express trust, duly acknowledged as are conveyances of real estate, and recorded in the office of the county clerk of the county where is located the principal office of said trust, and in each county where is situated any real estate owned by such express trust.  Provided the provisions of this section shall be applicable and limited to business trusts and shall have no application to personal trusts.

Laws 1919, c. 16, p. 30, § 2; Laws 1947, p. 364, § 1; Laws 1949, p. 412, § 1. Laws 1919, c. 16, p. 30, § 2; Laws 1947, p. 364, § 1; Laws 1949, p. 412, § 1.

§60173.  Succession of trustees.

Instruments creating express trusts may provide for succession to any trustee, in case of the death, resignation, removal, or incapacity of such trustee.  In case of any such succession, the title to the trust property shall at once vest in the succeeding trustee.

Laws 1919, c. 16, p. 30, § 3.

§60174.  Liability of trustees and beneficiaries.

Liability to third persons for any act, omission, or obligation of a trustee or trustees of an express trust when acting in such capacity, shall extend to the whole of the trust estate held by such trustee or trustees, or so much thereof as may be necessary to discharge such liability, but no personal liability shall attach to the trustee or the beneficiaries of such trust for any such act, omission or liability.

Laws 1919, c. 16, p. 30, § 4.

§60174.1.  Private foundations  Governing instrument deemed to contain certain provisions  Amendment without judicial proceedings.

A.  Notwithstanding any provision of Oklahoma law or in the governing instrument to the contrary, except as provided in subsection C hereof, the governing instrument of each trust which is a private foundation as described in Section 509 of the Federal Internal Revenue Code of 1954, including each nonexempt charitable trust described in Section 4947(a)(1) of the Code which is treated as a private foundation, and the governing instrument of each nonexempt splitinterest trust as described in Section 4947(a)(2) of the Code, but only to the extent that Section 508(e) of the Code is applicable to such nonexempt splitinterest trust under Section 4947(a)(2) of the Code, shall be deemed to contain the following provisions: "The trust shall make distributions at such time and in such manner as not to subject the trust to tax under Section 4942 of the Federal Internal Revenue Code; the trust shall not engage in any act of selfdealing which would subject it to tax under Section 4941 of the Code; the trust shall not retain any excess business holdings which would subject it to tax under Section 4943 of the Code; the trust shall not make any investments which would subject it to tax under Section 4944 of the Code; and the trust shall not make any taxable expenditures which would subject it to tax under Section 4945 of the Code." With respect to any such trust created prior to January 1, 1970, this subsection A shall apply only for its taxable years beginning on or after January 1, 1972.

B.  The trustee of any trust described in subsection A hereof, with the consent of the trustor, if then living and competent to give consent, may, without judicial proceedings, amend the governing instrument to expressly include the provisions required by Section 508(e) of the Code by executing a written amendment to the trust and filing a duplicate original of such amendment with the Secretary of State of the State of Oklahoma.

C.  The trustee of any trust described in subsection A hereof, with the consent of the trustor, if then living and competent to give consent, may, without judicial proceedings, amend such trust to expressly exclude the application of subsection A by executing a written amendment to the trust and filing a duplicate original of such amendment with the Secretary of State of the State of Oklahoma, and, upon the filing of such amendment, subsection A shall not apply to such trust.

D.  All references in this section to the "Code" are to the Federal Internal Revenue Code of 1954, and all references in this section to specific sections of this Code include corresponding provisions of any subsequent federal tax laws.

Laws 1971, c. 303, § 1, emerg. eff. June 17, 1971.

§60174.2.  Articles of incorporation deemed to contain certain provisions  Amendment.

A.  Notwithstanding any provisions of Oklahoma law or in the articles of incorporation to the contrary, except as provided in subsection B hereof, the articles of incorporation of each corporation which is a private foundation as described in Section 509 of the Federal Internal Revenue Code of 1954 shall be deemed to contain the following provisions: "The corporation shall make distributions at such time and in such manner as not to subject it to tax under Section 4942 of the Federal Internal Revenue Code; the corporation shall not engage in any act of selfdealing which would subject it to tax under Section 4941 of the Code; the corporation shall not retain any excess business holdings which would subject it to tax under Section 4943 of the Code; the corporation shall not make any investments which would subject it to tax under Section 4944 of the Code; and the corporation shall not make any taxable expenditures which would subject it to tax under Section 4945 of the Code." With respect to any such corporation organized prior to January 1, 1970, this subsection A shall apply only for its taxable years beginning on or after January 1, 1972.

B.  The articles of incorporation of any corporation described in subsection A hereof may be amended to expressly exclude the application of subsection A, and, in the event of such amendment, subsection A shall not apply to such corporation.

C.  All references in this section to the "Code" are to the Federal Internal Revenue Code of 1954, and all references in this section to specific sections of the Code include corresponding provisions of any subsequent federal tax laws.

Laws 1971, c. 303, § 2, emerg. eff. June 17, 1971.

§60175.  Trust for benefit of spouse revoked upon death of maker  Annulment or divorce  Exemptions.

A.  If, after making an express trust, the trustor is divorced, all provisions in such express trust in favor of the trustor's former spouse, which are to take effect upon the death of the trustor, are thereby revoked.  Annulment of the trustor's marriage shall have the same effect as a divorce.  In the event of either divorce or annulment, the trustor's former spouse shall be treated for all purposes under the express trust, as having predeceased the trustor.  For purposes of this section, "express trust" shall include a "Totten Trust" as described in Section 902 of Title 6 of the Oklahoma Statutes and shall not include a "business trust".

B.  Subsection A of this section shall not apply:

1.  If the decree of divorce or annulment is vacated;

2.  If the trustor had remarried said former spouse and was married to said spouse at the time of the trustor's death;

3.  If the decree of divorce or annulment contains a provision expressing an intention contrary to subsection A of this section;

4.  If the trustor makes the express trust subsequent to the divorce or annulment;

5.  To the extent, if any, the express trust contains a provision expressing an intention contrary to subsection A of this section; or

6.  If prior to the death of the trustor and subsequent to the divorce or annulment, the trustor executes an amendment to said express trust which is not revoked or held invalid.

C.  This section shall apply to any express trust, the trustor of which dies on or after November 1, 1987.

Added by Laws 1987, c. 201, § 3, eff. Nov. 1, 1987.

§60175.1.  Citation of Act.

This act may be cited as the Oklahoma Trust Act.

§60175.2.  Purposes of trust.

A trust in relation to real and personal property, or either of them, may be created for any purpose or purposes for which a contract may be made.

Laws 1941, p. 250, § 2.

§60175.3.  Definitions of terms used.

As used in this act unless the context or subject matter otherwise requires:

A.  "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a business trust, an unincorporated organization, or two or more persons having a joint or common interest.

B.  "Trustor" means the maker, creator, donor, settlor, grantor, of a trust and the testator or testatrix of a will containing trust provisions.

C.  "Trustee" includes trustees, a corporate trustee and the judicially ordered successor of the corporate trustee in the event of assumption by a financial institution of fiduciary accounts for all trusts of the corporate trustee in existence on the date of the assumption, including testamentary trusts which come into existence after the date of assumption, as well as a natural person and a successor or substitute trustee.  Provided, a successor in interest shall include a judicially ordered successor in the event of an assumption by a financial institution of fiduciary accounts for all trusts in existence on the date of the assumption, together with those testamentary trusts which come into existence after the date of assumption.

D.  "Relative" means a spouse, ancestor, descendant, brother, or sister, by blood or adoption.

E.  "Affiliate" means any person directly or indirectly controlling or controlled by another person, or any person under direct or indirect common control with another person.  It includes, but is not limited to, any person with whom a trustee has an express or implied agreement regarding the purchase of trust investments by each from the other, directly or indirectly, except a broker or stock exchange.  It does not include a bank, trust company or affiliate of a bank or trust company which is providing services to an investment company or trust as investment adviser, sponsor, distributor, custodian, transfer agent, administrator, registrar or otherwise.

F.  "Trust" means an express trust only, and does not include so called "business trusts".

G.  "Principal" means any real or personal property which has been so set aside or limited by the owner thereof, or a person thereto, legally empowered that it and any substitutions for it are eventually to be conveyed, delivered, or paid to a person, while the return therefrom, or use thereof, or any part of such return or use is in the meantime to be taken or received by or held for accumulation for the same or another person.

H.  "Income" means the return derived from principal.

I.  "Tenant" means the person to whom income is presently or currently payable, or for whom it is accumulated or who is entitled to the beneficial use of the principal presently and for a time prior to its distribution.

J.  "Remainderman" means the person ultimately entitled to the principal, whether named or designated by the terms of the transaction by which the principal was established or determined by operation of law.

K.  "Beneficiary" means any person entitled to receive from a trust any benefit of whatsoever kind or character.

L.  "Trustee's compensation," as used in this act, means the normal, recurring fee of the trustee for services in the management and administration of the trust estate, irrespective of the manner of computation of such fee.  "Trustee's commission," as used in this act, means the fee of the trustee for services rendered, other than in the normal management and administration of the trust estate, and includes extraordinary services, remuneration of the trustee for acceptance, distribution, termination, and all other fees of similar nature, as distinguished from regularly recurring compensation for management and supervision of the trust estate by the trustee.

Amended by Laws 1988, c. 319, § 5, eff. Nov. 1, 1988; Laws 1990, c. 260, § 34, operative July 1, 1990.

§60175.4.  Legal estate of person in possession and entitled to rents and profits.

Every person who, by virtue of any transfer or devise, is entitled to the actual possession of real property, and the receipts of the rents and profits thereof, is deemed to have a legal estate therein, of the same quality and duration, and subject to the same conditions as his beneficial interest.

Laws 1941, p. 251, § 4.

§60175.5.  Trustee's title, when not divested by preceding section.

The last preceding section does not divest the estate of any trustee in a trust heretofore existing, where the title of such trustee is not merely nominal, but is connected with some power of actual disposition or management in relation to the real property, which is the subject of the trust.

Laws 1941, p. 251, § 5.

§60175.6.  Manner of creating trust  Beneficiary as cotrustee.

A trust may be created by:

A.  A declaration by the owner of property that he holds it as trustee for another person, or for himself and another person or persons; or

B.  A transfer inter vivos by the owner of property to another person as trustee for the transferor or for a third person; or

C.  A transfer by will by the owner of property to another person as trustee for a third person; or

D.  An appointment by one person having a power of appointment to another person as trustee for the donee of the power or for a third person; or

E.  A promise by one person to another person whose rights thereunder are to be held in trust for a third person; or

F.  A beneficiary may be a cotrustee and the legal and equitable title to the trust estate shall not merge by reason thereof. Provided, however, that no trust in relation to real property shall be valid, unless created or declared:

1.  By a written instrument subscribed by the trustor or by his agent thereto authorized by writing;

2.  By the instrument under which the trustee claims the estate affected.

Laws 1941, p. 251, § 6.

§60175.6a.  Acquiring and holding real property in name of express trust  Transfer  Memorandum  Presumption for conveyance by trustee.

Any estate in real property may be acquired and held in the name of an express private trust which is a legal entity.  Where real property is so acquired, any conveyance, assignment or other transfer shall be made in the name of such trust by the trustee or trustees of said trust.  When real property is transferred or acquired in the name of the trust after the effective date of this act, the trustee shall file a memorandum of trust with the county clerk in which the real property is located.  The memorandum of trust shall include the date of creation and the name of the trustee or trustees of the trust.

Any person or persons making such conveyances and executing instruments while purporting to be the trustee or trustees of such trusts shall be presumed to be acting in the capacity indicated and within the scope of their authority in any action to set aside such conveyance brought against a bona fide purchaser for value.

§60175.6b.  Time limit for challenges to validity of prior conveyances.

Any conveyance made and filed of record prior to the effective date of this act placing real property or any interest therein in a trust naming the trust itself as the grantee shall be valid for all purposes unless any person claiming adversely to such trust or to its successors shall file an affidavit setting forth the basis of such in the office of the county clerk of the county or counties wherein said property is located within one (1) year from the effective date of this act.

§60175.7.  Rights of transferee of trust property for value and without notice.

If the trustee in breach of trust transfers trust property to, or creates a legal interest in the subject matter of the trust in, a person who takes for value and without notice of breach of the trust, actual or constructive under the recording act, and who is not knowingly taking part in an illegal transaction, the latter holds the interest so transferred or created free of the trust and is under no liability to the beneficiary.

Laws 1941, p. 251, § 7.

§60175.8.  Transferor of money or property not responsible for application by trustee.

A person who, with or without knowledge of the trust, in good faith pays or transfers to a trustee any money or other property which the trustee as such is authorized to receive, is not responsible for the proper application thereof by the trustee; and any right or title acquired from the trustee in consideration of such payment or transfer is not invalid in consequence of a misapplication by the trustee.

Laws 1941, p. 251, § 8.

§60175.9.  Trustee lending funds to self, affiliate, etc.

Except as provided in Section 10, no corporate trustee shall lend trust funds to itself or an affiliate, or to any director, officer, or employee of itself or of an affiliate; nor shall any noncorporate trustee lend trust funds to himself, or to his relative, employer, employee, partner, or other business associate.

Laws 1941, p. 252, § 9.

§60175.10.  Deposits by corporate trustee with itself  Security.

A corporate trustee may deposit with itself trust funds in checking and savings accounts, savings certificates, certificates of deposit, and any other type of demand or time deposit, provided it maintains under control of its trust department, if it has a trust department separate from its banking department, as security for such deposit a separate fund consisting of securities legal for trust investments which have at all times during the deposit a total market value exceeding the amount of the deposit. No such security shall be required to the extent said deposit is guaranteed by or under state or federal law.

The separate fund of securities shall be marked as such. Withdrawals from or additions to it may be made from time to time, as long as the required value is maintained.  The income of such securities shall belong to the corporate trustee.

Laws 1941, p. 252, § 10; Laws 1981, c. 143, § 1.

§60175.11.  Trustee buying from, or selling to, self, affiliate, etc.

No trustee shall directly or indirectly buy or sell any property for the trust from or to itself or an affiliate; or from or to a director, officer, or employee of such trustee or of an affiliate; or from or to himself, a relative, employer, partner, or other business associate; provided a national banking association or a state bank and trust company performing trust functions, where acting as executor, administrator, guardian, or trustee, may sell stock of itself to one or more of its officers, stockholders, or directors upon a court of competent jurisdiction finding that such sale will be for the best interest of the trust estate and making an order for such sale.

Laws 1941, p. 252, § 11.

§60175.12.  Trustee selling to self as trustee of another trust.

No trustee shall as trustee of one trust sell property to himself as trustee of another trust, except bonds, notes, and obligations fully guaranteed as to both principal and interest, by the United States of America, which may be so sold at the current market price.

Laws 1941, p. 252, § 12.

§60175.13.  Trustee purchasing stock, bond or securities of self, affiliate, etc.

No corporate trustee shall purchase for a trust, shares of its own stock, or its bonds, or other securities, or the stock, bonds or other securites of an affiliate.

This section shall not prohibit the exercise of stock rights issued in connection with shares of the trustee bank or its affiliates owned in a fiduciary capacity, nor payments for the rounding out of fractional shares received in connection with the stock dividends issued by the trustee bank or its affiliates; provided that,

(1) in the election of directors, shares of its own stock held by a bank as sole trustee, whether registered in its own name as such trustee or in the name of its nominee, shall not be voted by the registered owner unless under the terms of the trust the manner in which such shares shall be voted may be determined by a donor or beneficiary of the trust and unless such donor or beneficiary actually directs how such shares shall be voted,

(2) shares of its own stock held by a bank and one or more persons as trustees may be voted by such other person or persons, as trustees, in the same manner as if he or they were the sole trustee.  No noncorporate trustee shall purchase for a trust the stock, bonds, or other securities of a corporation with which he is connected as director, owner, manager, or in executive capacity.

Laws 1941, p. 252, § 13; Laws 1968, c. 15, § 3, emerg. eff. Feb. 19, 1968.

§60175.14.  Trustee voting corporate stock.

A trustee owning corporate stock may vote it by proxy, with or without power of substitution, but shall be liable for any loss resulting to the beneficiaries from a failure to use reasonable care in deciding how to vote the stock and in voting it.

Laws 1941, p. 252, § 14.

§60175.15.  Trustee owning stock in name of nominee  Exemption.

A trustee owning stock may hold it in the name of a nominee, without mention of the trust in the stock certificate or stock registration book; provided that:

A.  The trust records and all reports or accounts rendered by the trustee, clearly show the ownership of the stock by the trustee, and the facts regarding its holdings;

B.  The nominee deposits with the trustee a signed statement showing the trust ownership, endorses the stock certificate in blank, and does not have possession of the stock certificate or access thereto except under the immediate supervision of the trustee.  The trustee shall be personally liable for any loss to the trust resulting from any wrongful or negligent act of such nominee in connection with stock so held; and

C.  The provisions of this section shall not apply to a bank, trust company or national banking association.

Laws 1941, p. 252, § 15; Laws 1975, c. 123, § 2, emerg. eff. May 13, 1975.

§60175.16.  Powers of trustee attached to office.

Unless it is otherwise provided by the trust instrument, or an amendment thereof, or by court order, all powers of a trustee shall be attached to the office and shall not be personal.

Laws 1941, p. 253, § 16.

§60175.17.  Cotrustees  Powers and liabilities.

Unless it is otherwise provided by the trust instrument, or an amendment thereof, or by court order:

A.  Any power vested in three or more trustees may be exercised by a majority of the trustees; but no trustee who has not joined in exercising a power shall be liable to the beneficiaries or to others for the consequences of the exercise, nor shall a dissenting trustee be liable for the consequences of an act in which the trustee joins at the direction of the majority trustees, if the trustee expressed his dissent in writing to any of the cotrustees at or before the time of the joinder.

B.  Where two or more trustees are appointed by will or a voluntary trust to execute a trust and one or more of them die, the survivor may execute the trust and may exercise the discretionary powers given to the trustees jointly, unless the terms of the will or agreement express a contrary opinion.

C.  Any cotrustee may give a power of attorney to another trustee or authorize a cotrustee to perform any act in the administration of the trust, but the trustee giving a power of attorney or authorizing an act to be performed by the cotrustee shall have the same liability and responsibility as if the trustee had performed the act done pursuant to the authorization.

D.  Nothing in this section shall excuse a cotrustee from liability for inactivity in the administration of the trust, nor for failure to attempt to prevent a breach of trust.

E.  Where two or more trustees, none of whom is the settlor, have the power as trustees to make discretionary distributions of either principal or income to or for the benefit of one of them, the trustee beneficiary may only make such discretionary distributions which provide for the health, education, or maintenance of the trustee beneficiary or to support the trustee beneficiary in an accustomed manner of living.  The provisions of this subsection shall apply to any trust created under a document executed on or before the effective date of this act unless:

1.  The trust is revocable or amendable and the settlor revokes or amends the trust at any time to provide otherwise; or

2.  The trust is irrevocable and all parties in interest elect affirmatively not to be subject to this subsection.  Such election must be made on or before the later of three (3) years after the effective date of this act, or three (3) years after the date on which the trust becomes irrevocable.

Added by Laws 1941, p. 253, § 17.  Amended by Laws 2001, c. 374, § 1, eff. Nov. 1, 2001.

§60175.18.  Action on trustee contract  Personal liability of trustee  Trustee as general or limited partner.

Whenever a trustee shall make a contract which is within his powers as trustee, or a predecessor trustee shall have made such a contract, and a cause of action arises thereon:

1.  The party in whose favor the cause of action has accrued may sue the trustee in his representative capacity, and any judgment rendered in such action in favor of the plaintiff shall be collectible by execution out of the trust property.  In such an action the plaintiff need not prove that the trustee could have secured reimbursement from the trust fund if he had paid the plaintiff's claim.

2.  No judgment shall be rendered in favor of the plaintiff in such action unless he proves that within thirty (30) days after the beginning of such action, or within such other time as the court may fix, and more than thirty (30) days prior to obtaining the judgment, he notified each of the beneficiaries known to the trustee who then had a present or contingent interest, or in the case of a charitable trust the Attorney General and any corporation which is a beneficiary or agency in the performance of such charitable trust, of the existence and nature of the action.  Such notice shall be given by mailing copies thereof in postpaid envelopes addressed to the parties to be notified at their lastknown addresses.  The trustee shall furnish the plaintiff a list of the parties to be notified, and their addresses, within ten (10) days after written demand therefor, and notification of the persons on such list shall constitute compliance with the duty placed on the plaintiff by this section.  Any beneficiary, or in the case of charitable trusts, the Attorney General and any corporation which is a beneficiary or agency in the performance of such charitable trust, may intervene in such action and contest the right of the plaintiff to recover.  If any beneficiary is a minor or has been adjudged incompetent, the court shall appoint a guardian ad litem, whose duty it shall be to defend such action.

3.  The plaintiff may also hold the trustee who made the contract personally liable on such contract, if the contract does not exclude such personal liability.  The addition of the word "trustee" or the words "as trustee" after the signature of a trustee to a contract shall be deemed prima facie evidence of an intent to exclude the trustee from personal liability.

4.  If a decedent was a partner in a general partnership and the articles of partnership so provide, on the death of a partner, his or her trustee shall be entitled to the place of the deceased partner in the partnership.  Likewise, any other trustee contracting to enter into a general partnership in its capacity as trustee shall have its liability limited to the trust assets contributed to the partnership and the other assets of that trust under the control and management of the contract.  A trustee so entering the partnership shall be liable to third persons only to the extent of the decedent's capital in the partnership and the funds of the trust under the control and management of the trustee.  This paragraph does not exonerate a trustee from liability for negligence.

5.  Unless otherwise authorized, directed or restricted by order of court or by the instrument creating the trust, a trustee may contract to enter into a limited partnership pursuant to the Limited Partnership Act and may contribute to the partnership the assets designated by the instrument creating the trust.  The trustee shall be liable only to the extent of the assets contributed by the trustee pursuant to the instrument creating the trust, notwithstanding the occurrence of any act or event which would otherwise have the effect of changing the limited partnership into a general partnership.  This paragraph does not exonerate a trustee from liability for negligence.

Laws 1941, p. 253, § 18; Laws 1981, c. 196, § 2.

§60175.19.  Torts of trustee  Exoneration or reimbursement.

A trustee who has incurred personal liability for a tort committed in the administration of the trust is entitled to exoneration therefor from the trust property;

A.  If he has not discharged the claim, or to be reimbursed therefor out of trust funds if he has paid the claim; if

1.  The tort was a common incident of the kind of business activity in which the trustee was properly engaged for the trust; or  2.  Although the tort was not a common incident of such activity, if neither the trustee nor any officer or employee of the trustee was guilty of actionable negligence in incurring the liability.

B.  If a trustee commits a tort which increases the value of the trust property, he shall be entitled to exoneration or reimbursement with respect thereto to the extent of such increase in value, even though he would not otherwise be entitled to exoneration or reimbursement.

Where the trust instrument reserves to the trustor or vests in an advisory or investment committee or any other person, including a cotrustee, authority to direct the making or retention of investments, the excluded trustee or trustees shall not be liable as a trustee for any loss resulting from the making or retention of any investment pursuant to such mandatory direction, except to the extent the excluded trustee is negligent in carrying out the execution of the directed investment or other directed action, and nothing herein shall relieve any trustee having custody of any asset from liability for exercising due diligence in the safekeeping thereof.

Laws 1941, p. 254, § 19; Laws 1968, c. 15, § 4, emerg. eff. Feb. 19, 1968.

§60175.20.  Actions for trustee's torts  Personal liability of trustee.

Where a trustee or his predecessor has incurred personal liability for a tort committed in the course of his administration:

A.  The trustee in his representative capacity may be sued and collection had from the trust property, if the court shall determine in such action:

1.  That the tort was a common incident of the kind of business activity in which the trustee or his predecessor was properly engaged for the trust; or

2.  That although the tort was not a common incident of such activity neither the trustee nor his predecessor, nor any officer or employee of the trustee or his predecessor, was guilty of actionable negligence in incurring the liability; or

3.  That although the tort did not fall within Classes 1 or 2 above, it increased the value of the trust property.  If the tort is within Classes 1 or 2 above, collection may be had of the full amount of damage proved; and if the tort is within Class 3 above, collection may be had only to the extent of the permanent increase in the value of the trust property.

B.  In an action against the trustee in his representative capacity under this section the plaintiff need not prove that the trustee could have secured reimbursement from the trust fund if he had paid the plaintiff's claim.

C.  No judgment shall be rendered in favor of the plaintiff in such action unless he proves that within thirty (30) days after the beginning of the action, or within such other period as the court may fix, and more than thirty (30) days prior to obtaining the judgment, he notified each of the beneficiaries known to the trustee who then had a present or contingent interest of the existence and nature of the action.  Such notice shall be given by mailing copies thereof in postpaid envelopes addressed to such beneficiaries at their last known addresses.  The trustee shall furnish the plaintiff a list of such beneficiaries and their addresses, within ten (10) days after written demand therefor, and notification of the persons on such list shall constitute compliance with the duty placed on the plaintiff by this action.  Any beneficiary may intervene in such action and contest the right of the plaintiff to recover.  If any beneficiary is a minor or has been adjudged incompetent, the court shall appoint a guardian ad litem, whose duty it shall be to defend such action.

D.  The trustee may also be held personally liable for any tort committed by him, or his agents or employees in the course of their employments, subject to the rights of exoneration or reimbursement provided in Section 19 of this act.

Laws 1941, p. 254, § 20.

§60175.21.  Duties, restrictions or liabilities of trustee  Trustor may relieve trustee or add others.

The trustor of any trust affected by this act may, by provisions in the instrument creating the trust, or by an amendment of the trust if the trustor reserved the power to amend the trust, relieve his trustee from any or all of the duties, restrictions, and liabilities which would otherwise be imposed upon him by this act; or alter or deny to his trustee any or all of the privileges and powers conferred upon the trustee by this act; or add duties, restrictions, liabilities, privileges, or powers to those imposed or granted by this act; but no act of the trustor shall relieve a corporate trustee from the duties, restrictions, and liabilities imposed upon it by Sections 9, 10, and 11 of this act.

Laws 1941, p. 255, § 21.

§60-175.22.  Repealed by Laws 1999, c. 419, § 4, emerg. eff. June 10, 1999.

§60-175.23.  Jurisdiction of district court regarding trusts - Venue - Parties - Applicable statutes.

A.  The district court shall have original jurisdiction to construe the provisions of any trust instrument; to determine the law applicable thereto; the powers, duties, and liability of trustee; the existence or nonexistence of facts affecting the administration of the trust estate; to require accounting by trustees; to surcharge trustee; and in its discretion to supervise the administration of trusts; and all actions hereunder are declared to be proceedings in rem.

B.  The venue of such actions shall be in the county where the trustees or any cotrustee resides.  Upon obtaining jurisdiction the same shall not be divested by the removal of the trustee from the county where the action is commenced.

C.  Actions hereunder may be brought by a trustee, beneficiary, or any person affected by the administration of the trust estate.  If the action is predicated upon any act or obligation of any beneficiary, the beneficiary shall be a necessary party to the proceedings.  The only necessary parties to such actions shall be those persons designated as beneficiaries by name or class in the instrument creating the trust and who have a vested interest in the trust which is the subject of the action, those persons currently serving as trustees of the trust, and any persons who may be actually receiving distributions from the trust estate at the time the action is filed.  Contingent beneficiaries designated by name or class shall not be necessary parties.

D.  The provisions of the statutes governing civil procedure, commencement of action, process, process by publication, appointment of guardians ad litem, supersedeas and appeal, shall govern all actions and proceedings brought under provisions of this act.

E.  A court of competent jurisdiction may, for cause shown and upon notice to the beneficiaries, relieve a trustee from any or all of the duties and restrictions which would otherwise be placed upon the trustee by this act, or wholly or partly excuse a trustee who has acted honestly and reasonably from liability for violations of the provisions of this act.

Added by Laws 1941, p. 255, § 23.  Amended by Laws 1993, c. 345, § 14, eff. Sept. 1, 1993; Laws 1995, c. 351, § 22, eff. Nov. 1, 1995.

§60175.24.  Powers of trustees  Enumeration  Others not excluded  Bond of trustee.

A.  In the absence of contrary or limiting provisions in the trust agreement or a subsequent order or decree of a court of competent jurisdiction, the trustee of an express trust is authorized:

1.  To exchange, reexchange, subdivide, develop, improve, dedicate to public use, make or vacate public plats, adjust boundaries, or partition real property, and to adjust differences in valuation by giving or receiving money or money's worth.  Easements may be dedicated to public use without consideration if deemed by the trustee to be for the best interest of the trust;

2.  To grant options and to sell real or personal property at public auction or at private sale for cash, or upon credit secured by lien upon the property sold or upon such property or a part thereof or other property;

3.  To grant or take leases of real property and of all rights and privileges above or below the surface of real property for any term or terms, including exploration for and removal of oil, gas, and other minerals, with or without options of purchase, and with or without covenants as to erection of buildings or as to renewals thereof, though the term of the lease or renewals thereof, or of such options extend beyond the term of the trust;

4.  To raze existing party walls or buildings or erect new party walls or buildings alone or jointly with owners of adjacent property. To make ordinary repairs and in addition thereto such extraordinary alterations in buildings or other structures which are necessary to make the property productive.  To effect and keep in force, fire, rent, title, liability, casualty, or other insurance of any nature, in any form and in any amount;

5.  To compromise, contest, arbitrate, or settle any and all claims of or against the trust estate or the trustee as such.  To abandon property deemed by the trustee burdensome or valueless;

6.  To pay calls, assessments, and any other sums chargeable or accruing against, or on account of shares of stock or other securities in the hands of the trustee where such payment may be legally enforceable against the trustee or any property of the trust, or the trustee deems payment expedient and for the best interest of the trust.  To sell or exercise stock subscription or conversion rights, participate in foreclosures, reorganizations, consolidations, mergers, liquidations, pooling agreements and voting trusts; to assent to corporate sales, leases, and encumbrances, and in general, except as limited by the particular trust agreement, have and exercise all powers of an absolute owner in respect of such securities.  In the exercise of the foregoing powers the trustee shall be authorized, where he deems such course expedient, to deposit stocks, bonds, or other securities with any protective or other committee formed by or at the instance of persons holding similar securities, under such terms and conditions respecting the deposit thereof as the trustee may approve.  Any stock or other securities obtained by conversion, reorganization, consolidation, merger, liquidation, or the exercise of subscription rights shall be free, unless the trust agreement provides otherwise, from any restrictions on sale or otherwise contained in the trust agreement relative to the securities originally held;

7.  To make such investment directly or in the form of securities of, or other interests in, any openend or closedend management type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C.A. Section 80a-1 et seq.; provided, that the portfolio of such investment company or investment trust is limited to United States Government obligations and to repurchase agreements fully collateralized by such United States Government obligations, and provided further, that any such investment company or investment trust shall take delivery of such collateral, either directly or through an authorized custodian;

8.  To borrow money or create an indebtedness or obligation including any bond indebtedness or obligation, except as limited by the provisions of the Oklahoma Trust Act; and generally to execute any deed or other instrument and to do all things in relation to such trust necessary or desirable for carrying out any of the above powers or incident to the purposes of such trust; and

9.  To employ attorneys, accountants, agents, and brokers reasonably necessary in the administration of the trust estate; permit real estate held in trust to be occupied by a surviving spouse or minor child of the trustor and, where reasonably necessary for the maintenance of the surviving wife or minor child, invest trust funds in real property to be used for a home by such beneficiary; make any contracts pertaining to oil, gas, or other natural resources as are customary in the community where the real property held in trust is situated; in the trustee's discretion pay funeral expenses of any beneficiary actually receiving benefits from the trust estate at the time of the death of the beneficiary.

B.  The following rules of administration shall be applicable to all express trusts but such rules shall not be exclusive of those otherwise imposed by law unless contrary to these rules:

1.  Where a trustee is authorized to sell or dispose of land, such authority shall include the right to sell or dispose of part thereof, whether the division is horizontal, vertical, or made in any other way, or undivided interests therein;

2.  Where a trustee is authorized by the trust agreement creating the trust or by law to pay or apply capital money subject to the trust for any purpose or in any manner, the trustee shall have and shall be deemed always to have had power to raise the money required by selling, converting, calling in, or mortgaging or otherwise encumbering all or any part of the trust property for the time being in possession;

3.  A trustee shall have a lien and may be reimbursed with interest for, or pay or discharge out of the trust property, either principal or income or both, all advances made for the benefit or protection of the trust or its property and all expenses, losses, and liabilities, not resulting from the negligence of the trustee, incurred in or about the execution or protection of the trust or because of the trustee holding or ownership of any property subject thereto; and

4.  When the happening of any event, including marriage, divorce, attainment of a certain age, performance of educational requirements, death, or any other event, affects distribution of income or principal of trust estates, the trustees shall not be liable for mistakes of fact prior to the actual knowledge or written notice of such fact.

C.  The powers, duties, and responsibilities stated in the Oklahoma Trust Act or the Oklahoma Uniform Prudent Investor Act shall not be deemed to exclude other implied powers, duties, or responsibilities not inconsistent herewith.

D.  The trustee shall pay all taxes and assessments levied or assessed against the trust estate or the trustee by governmental taxing or assessing agencies.

E.  No trustee shall be required to give bond unless the instrument creating the trust, or a court of competent jurisdiction in its discretion upon the application of an interested party requires a bond to be given.

Added by Laws 1941, p. 255, § 24.  Amended by Laws 1949, p. 413, § 1; Laws 1986, c. 106, § 2, emerg. eff. April 5, 1986; Laws 1994, c. 306, § 1, eff. Sept. 1, 1994; Laws 1995, c. 351, § 23, eff. Nov. 1, 1995.

§60-175.25.  Alienation of interest of beneficiary - Rights and remedies of creditors - Spendthrift trusts - Trustor's interest alienable and subject to claims of creditors.

A.  Any instrument creating a trust may provide by specific words that the interest of any beneficiary in the income of the trust shall not be subject to voluntary or involuntary alienation by such beneficiary.  Subject to the following provisions of this section, a direction to this effect shall be valid and enforceable.

B.  Notwithstanding a provision in the terms of a trust restraining the alienation of the interest of a beneficiary, such interest shall be entitled to be reached in the satisfaction of claims to the following extent:

1.  All income due or to accrue in the future to the beneficiary shall be subject to enforceable claims under the laws of this state for:

a. support of a husband, wife, or child of the beneficiary,

b. necessary services rendered or necessary supplies furnished to the beneficiary, or

c. a judgment based on any such claim under subparagraph a or b; and

2.  In all cases not mentioned in paragraph 1 of this subsection, all income due or to accrue in the future to the beneficiary in excess of Twenty-five Thousand Dollars ($25,000.00) per calendar year shall be subject to garnishment by creditors of the beneficiary and shall be fully alienable by the beneficiary.

C.  Where two or more creditors undertake to reach the interest of any beneficiary of a trust, pursuant to the provisions of this section, they shall be subject to priority of payment in the order of the service of a notice of garnishment on the trustee.  The pendency of any attachment or garnishment shall not prevent the filing of a further attachment or garnishment by the same or any other creditor.

D.  Where the beneficiary of any spendthrift trust is also the beneficiary under any other spendthrift trust created or administered either within or without this state, the aggregate income payable under all such trusts to the beneficiary shall be considered together for the purpose of determining the rights of creditors and assignees under this section.

E.  The right of any beneficiary of a trust to receive the principal of the trust or any part of it, presently or in the future, shall not be alienable and shall not be subject to the claims of his creditors.

F.  Where the interest of the beneficiary of a trust is subject to the exercise of discretion by the trustee or by another, the provisions of this act as to the rights of creditors and assignees shall apply with respect to any sums which the trustee or such other person determines shall be paid to or for the beneficiary.

G.  A trust in which the interest of the beneficiary is subject to restraints on alienation as provided in this act may be called a "spendthrift trust" and a direction in any instrument creating a trust that the interest of any beneficiary shall be held on or subject to a spendthrift trust shall be sufficient to restrain the alienation of such interest to the extent provided in this act.

H.  Nothing in this act shall authorize a person to create a spendthrift trust or other inalienable interest for his own benefit. The interest of the trustor as a beneficiary of any trust shall be freely alienable and subject to the claims of his creditors.

I.  The provisions of this section may be enforced only by an action in a court of competent jurisdiction and the obligor beneficiary shall be a party defendant in such action.  The trustee shall not be required to recognize any of the obligations provided for in this section or to withhold any income from the beneficiary until said trustee has been served with summons or garnishment summons.  Such action shall be governed by the rules of civil procedure under the laws of this state.

Added by Laws 1941, p. 257, § 25.  Amended by Laws 1994, c. 306, § 2, eff. Sept. 1, 1994.

§60-175.26.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.27.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.28.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.29.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.30.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.31.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.32.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.33.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.34.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.35.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60-175.36.  Repealed by Laws 1998, c. 115, § 33, eff. Nov. 1, 1998.

§60175.37.  Death of trustee  Appointment of successor.

Upon the death of a sole or surviving trustee of an express trust and in the absence of the trust providing for a practical method of appointment, the power to appoint a trustee shall vest in the court having jurisdiction thereof, and on petition of any person interested such court shall appoint a successor in whom the trust shall vest.

Laws 1941, p. 262, § 37.

§60175.38.  Resignation of trustee.

Upon petition of any trustee of an express trust, a court having jurisdiction may accept his resignation, and discharge him from the trust upon such terms as the rights of the persons interested in the execution of the trust may require.

Laws 1941, p. 263, § 38.

§60175.39.  Removal of trustee  Filling vacancies.

Trustees having violated or attempted to violate any express trust, or becoming incompetent or insolvent, or of whose solvency or that of their sureties there is reasonable doubt, or for other cause, in the discretion of the court having jurisdiction, may, on petition of any person interested, after hearing, be removed by such court and denied compensation in whole or in part; and any beneficiary, cotrustee, or successor may treat the violation as a breach of trust; and all vacancies in express trusteeships may be filled by such court.

Laws 1941, p. 263, § 39.

§60175.40.  Rights, duties, etc. of trustees appointed by court.

Trustees appointed by the district courts of Oklahoma shall be vested with all the rights, powers, trusts, privileges, discretion and title to properties conferred upon the trustee by the trust instrument, and by statute, unless otherwise provided by the court in the order of appointment; and shall be charged with all the duties, responsibilities and liabilities enjoined by said trust instrument and by statute.

Laws 1941, p. 263, § 40.

§60175.41.  Revocation of trust by trustor.

Every trust shall be revocable by the trustor, unless expressly made irrevocable by the terms of the instrument creating the same. Provided, that any trust may be revoked by the trustor upon the written consent of all living persons having vested or contingent interest therein.  The term "contingent interest," as used in this section, shall include an interest which a beneficiary may take by purchase, and exclude any interest which a beneficiary may take by descent.  Provided further that this section shall not apply to a spendthrift trust unless same is created by the trustor for his own benefit.

Laws 1941, p. 263, § 41.

§60175.42.  Designation of person to whom property shall belong on failure or termination of trust  Transfer subject to trust.

Notwithstanding anything contained in the last section, the trustor of a trust may, in its creation, prescribe to whom the real or personal property to which the trust relates shall belong, in the event of the failure or termination of the trust, and may transfer or devise such property, subject to the execution of the trust.

Laws 1941, p. 263, § 42.

§60175.43.  Legal estate of grantee or devisee of property subject to trust.

The grantee or devisee of real or personal property subject to a trust acquires a legal estate in the property, against all persons except the trustees and those lawfully claiming under them.

Laws 1941, p. 263, § 43.

§60175.44.  Estates remaining in trustor.

Where an express trust is created in relation to real or personal property, every estate not embraced in the trust, and not otherwise disposed of, is left in the trustor of the trust or his successors.

Laws 1941, p. 263, § 44.

§60175.45.  Grant deemed absolute as to purchasers or encumbrances for value  Notice of restrictions  Intent of Legislature.

(a)  Where an express trust is created in relation to real property; any grant, deed, conveyance, lease, easement, encumbrance, assignment, or release by the trustee with respect to such real property or interest therein shall be deemed authorized and binding upon the trust in favor of purchasers or encumbrances for value without either (i) actual notice of restrictions or limitations established by the trust upon the trustee, or (ii) the constructive notice as provided in subsection (b) hereof.

(b)  If the instrument establishing the trust is recorded in the county where the real property is located, said purchasers or encumbrances for value shall be charged with constructive notice of the restrictions and limitations contained in such instrument.

(c)  It is the intent of the Legislature that trusts are private instruments and it shall not be necessary to record the instrument establishing a trust unless the trustor desires to put the public on notice of restrictions or limitations upon the powers of the trustee, in which case the same must be recorded.

Laws 1941, p. 263, § 45; Laws 1979, c. 157, § 1.

§60-175.47.  Suspension of absolute power of alienation - Period of suspension.

A.  Except as otherwise provided by this section, the absolute power of alienation of real and personal property, or either of them, shall not be suspended by any limitations or conditions whatever for a longer period than during the continuance of a life or lives of the beneficiaries in being at the creation of the estate and twenty-one (21) years thereafter.

B.  The provisions of this section shall not apply when property is given, granted, bequeathed, or devised to:

1.  A charitable use;

2.  Literary, educational, scientific, religious, or charitable corporations for their sole use and benefit;

3.  Any cemetery corporation, society or association;

4.  The Department of Mental Health and Substance Abuse Services as provided in Section 1 of this act; or

5.  Gifts absolute, limited, or in trust, for the advancement of medical science to an incorporated state society of physicians and surgeons.

Added by Laws 1941, p. 264, § 47.  Amended by Laws 2003, c. 217, § 6, eff. Nov. 1, 2003.

§60175.48.  Compensation or commissions of trustee.

A trustee acting in a fiduciary capacity, as herein authorized, is entitled to receive such compensation or commission as provided for in the trust agreement or other contract.  If the amount of such compensation or commission is not regulated by or stipulated in the trust agreement, the trustee may charge and deduct a reasonable compensation or commission for the services rendered and the responsibilities assumed.  Where the trustee is acting under appointment by a court, such compensation or commission shall be paid, irrespective of the provisions in the trust instrument, as allowed or approved by that court.

Laws 1941, p. 264, § 48.

§60175.49.  Trust ceases when purpose ceases.

When the purpose for which an express trust was created ceases, the estate of the trustee also ceases.

Laws 1941, p. 265, § 49.

§60175.50.  Repeals as reinstating common law rules.

The repeal of any section of the statutory law of this state by this act, which section abrogated or restated the commonlaw rule, shall operate to reinstate and reestablish the commonlaw rule applicable thereto, except as the subject matter thereof may be changed by the provisions of this act.

Laws 1941, p. 265, § 50.

§60175.51.  Tax statutes to supersede act.

For the purposes of assessments and collection of taxes by the State of Oklahoma and its political subdivisions, the statutes of the State of Oklahoma relating to and governing taxation shall supersede the provisions of this act.

Laws 1941, p. 265, § 51.

§60175.53.  Agreements, wills and trust relations to which statute applicable.

The terms of this act shall apply in the construction of, and operation under,

A.  All agreements containing trust provisions entered into subsequent to the effective date hereof;

B.  All wills made by testators who shall die subsequent to the effective date hereof; and

C.  All other wills and trust agreements and trust relations in so far as such terms do not impair the obligation of contract or deprive persons of property without due process of law under the Constitution of the State of Oklahoma or the United States of America.

Laws 1941, p. 265, § 54.

§60175.54.  Situs in jurisdiction where trustee not qualified to act  Powers of trustee.

A trustee, whether an individual or a corporation, shall have the power to appoint a natural or corporate trustee to act with respect to the portion of the trust estate that has situs in a jurisdiction in which the trustee is not qualified to act and shall have the power to remove each such appointee at any time with or without cause.  Each such appointee shall: (1) have all of the powers granted in this act or under the trust instrument to the trustee with respect to the management of the trust estate, (2) transfer to the trustee as soon as practicable all gross receipts derived from the portion of the trust estate that remains under his control, and (3) be liable to the trustee for any wrongful act or mismanagement of the trust estate in the same manner that the trustee is liable to the beneficiaries.

Laws 1971, c. 201, § 1, eff. Oct. 1, 1971.

§60-175.55.  Investment of trust assets by bank, trust company or affiliate of bank or trust company.

A.  A bank, trust company, or affiliate of a bank or trust company which serves as a fiduciary, trustee, custodian, managing agent, personal representative, or otherwise may invest and reinvest assets that it maintains in its trust department or trust company in the securities of any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C., Section 80a-1 through 80a-64, as amended.

B.  Any investment or reinvestment made pursuant to subsection A of this section shall comply with the provisions of the Oklahoma Uniform Prudent Investor Act.

C.  A bank, trust company or an affiliate of a bank or trust company which is providing services to an investment company or investment trust as investment adviser, sponsor, distributor, custodian, transfer agent, administrator, registrar, or otherwise and who is receiving reasonable remuneration for such services, may make investments and reinvestments pursuant to subsections A and B of this section in said investment company or investment trust.

D.  Any bank, trust company or affiliate of a bank or trust company which makes investments or reinvestments pursuant to subsection C of this section:

1.  Shall not be required to reduce or waive its fees or charges for services provided in connection with the investment and management of funds it holds as fiduciary, trustee, custodian, managing agent, personal representative, or otherwise because such funds are invested, reinvested, or retained in an investment company or investment trust so long as the total compensation paid, including any fees or charges payable by the investment company or investment trust in connection with the investment of such funds, is reasonable; and

2.  May receive fees in accordance with Rule 12b-1 of the Investment Company Act of 1940, or similar fees, from the investment company or investment trust in the same amount that would be paid by such investment company or investment trust to any other party, without reducing or waiving other fees it receives for serving as a fiduciary, trustee, custodian, managing agent, personal representative or otherwise.  Any fees received by a bank, trust company, or affiliate of a bank or trust company pursuant to this paragraph shall be disclosed to the customer of such bank, trust company, or affiliate of the bank or trust company.

Added by Laws 1990, c. 260, § 35, operative July 1, 1990.  Amended by Laws 1995, c. 351, § 26, eff. Nov. 1, 1995; Laws 1997, c. 58, § 1, eff. Nov. 1, 1997.

§60-175.56.  Death of beneficiary before distribution - Distribution to beneficiary's lineal descendants.

When the declaration or agreement of an express trust provides for any of the property held in trust to be distributed to a beneficiary related by blood to the grantor or to a grantor of the trust, and the beneficiary is living at the time the trust is created but dies before the time for distribution of the trust leaving one or more lineal descendants who are living at the time for distribution of the trust, and no provision is made in the trust declaration or agreement for disposition of the property in the event that the beneficiary is not living at the time for distribution of the trust, the beneficiary's lineal descendants take the share of the trust property so given to the beneficiary in the trust declaration or agreement, by right of representation, in the same manner as the beneficiary would have done had he been living at the time for distribution of the trust.

Added by Laws 1993, c. 345, § 15, eff. Sept. 1, 1993.

§60-175.57.  Breach of trust - Remedies - Liability.

A.  A violation by a trustee of a duty the trustee owes a beneficiary is a breach of trust.

B.  To remedy a breach of trust that has occurred or may occur, the court may:

1.  Compel the trustee to perform the trustee's duties;

2.  Enjoin the trustee from committing a breach of trust;

3.  Compel the trustee to redress a breach of trust by payment of money or otherwise;

4.  Order a trustee to account;

5.  Appoint a receiver or temporary trustee to take possession of the trust property and administer the trust;

6.  Suspend or remove the trustee;

7.  Reduce or deny compensation to the trustee;

8.  Subject to subsection I of this section, void an act of the trustee, impose an equitable lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

9.  Grant any other appropriate remedy.

C.  A beneficiary may charge a trustee who commits a breach of trust with the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred, or, if greater, the profit that the trustee made by reason of the breach.

D.  In a judicial proceeding involving a trust, the court may in its discretion, as justice and equity may require, award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust which is the subject of the controversy.

E.  1.  Unless previously barred by adjudication, consent, or other limitation, a claim against a trustee for breach of trust is barred as to a beneficiary who has received from the trustee a report or other statement adequately disclosing the existence of the claim unless:

a. a judicial proceeding to assert the claim is commenced within two (2) years after receipt of the report or statement or, if no report or statement is received, within two (2) years after the termination of the trust relationship between the beneficiary and that particular trustee, and

b. the report or other statement informs the beneficiary of this time limitation.

A report or statement adequately discloses the existence of a claim if it provides sufficient information so that the beneficiary knows of the claim or reasonably should have inquired into its existence.  A claim this barred does not include an action to recover for fraud or misrepresentation related to the report or other statement.

2.  For the purpose of paragraph 1 of this subsection, a beneficiary is deemed to have received a report or other statement:

a. in the case of an adult, if it is received by the adult personally, or if the adult lacks capacity, if it is received by the adult's conservator, guardian, or agent with authority, or

b. in the case of a minor, if it is received by the minor's guardian or conservator or, if the minor does not have a guardian or conservator, if it is received by a parent of the minor who does not have a conflict of interest.

3.  Except as otherwise provided by the terms of a trust, while the trust is revocable and the settlor has capacity to revoke, the rights of the beneficiaries are held by, and the duties of the trustee are owed exclusively to the settlor; the rights to be held by and owed to the beneficiaries arise only upon the settlor's death or incapacity.  The trustee may follow a written direction of the settlor, even if contrary to the terms of the trust.  The holder of a presently exercisable power of withdrawal or a testamentary general power of appointment has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

F.  1.  A term of the trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

a. relieves a trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interest of the beneficiaries, or

b. was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

2.  An exculpatory term drafted by or on behalf of the trustee is presumed to have been inserted as a result of an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

G.  A beneficiary may not hold a trustee liable for a breach of trust if the beneficiary, while having capacity, consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

1.  The beneficiary at the time of the consent, release, or ratification did not know of the beneficiary's rights and of the material facts that the trustee knew, or with the exercise of reasonable inquiry, the beneficiary should have known, and that the trustee did not reasonably believe that the beneficiary knew; or

2.  The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee.

H.  1.  Except as otherwise agreed, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administration of the trust if the trustee in the contract discloses the fiduciary capacity.

2.  A trustee is personally liable for obligations arising from ownership or control of trust property, or for torts committed in the course of administering a trust, only if the trustee is personally at fault, whether negligently or intentionally.

3.  A trustee who does not join in exercising a power held by three or more trustees is not liable to third persons for the consequences of the exercise of the power.  A dissenting trustee who joins in an action at the direction of the majority cotrustees is not liable to third persons for the action if the dissenting trustee expressed the dissent in writing to any other cotrustee at or before the time the action was taken.

4.  A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted against the trust in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable on the claim.

I.  1.  A person who in good faith assists a trustee or who in good faith and for value deals with a trustee without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

2.  Dealing in good faith with another person with knowledge that the other person is a trustee does not place a third person on notice to inquire into the extent of the trustee's powers or the propriety of their exercise.

3.  A person who in good faith deals with another person with knowledge that the other person is a trustee is not solely on that account placed on notice to inquire into the extent of the trustee's powers or the propriety of their exercise or to see to the proper application of assets of the trust paid or delivered to a trustee.

4.  A person who in good faith assists a former trustee or who for value and in good faith deals with a former trustee without knowledge that the person is no longer a trustee is protected from liability as if the former trustee were still a trustee.

5.  The protection provided by this section to persons assisting or dealing with a trustee is secondary to that provided under comparable provisions of other laws relating to commercial transactions or to the transfer of securities by fiduciaries.

Added by Laws 1999, c. 419, § 1, emerg. eff. June 10, 1999.

§60-175.60.  Short title.

Short Title.

Sections 1 through 13 of this act shall be known and may be cited as the "Oklahoma Uniform Prudent Investor Act".

Added by Laws 1995, c. 351, § 1, eff. Nov. 1, 1995.

§60-175.61.  Prudent investor rule.

Prudent Investor Rule.

A.  Except as otherwise provided in subsection B of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in the Oklahoma Uniform Prudent Investor Act.

B.  The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust.  A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.

Added by Laws 1995, c. 351, § 2, eff. Nov. 1, 1995.

§60-175.62.  Standard of care - Portfolio strategy - Risk and return objectives.

Standard of Care; Portfolio Strategy; Risk and Return Objectives.

A.  A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust.  In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

B.  A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

C.  Among circumstances that a trustee shall consider in investing and managing trust assets are those of the following as are relevant to the trust or its beneficiaries:

1.  General economic conditions;

2.  The possible effect of inflation or deflation;

3.  The expected tax consequences of investment decisions or strategies;

4.  The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

5.  The expected total return from income and the appreciation of capital;

6.  Other resources of the beneficiaries;

7.  Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

8.  An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

D.  A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

E.  A trustee may invest in any kind of property or type of investment consistent with the standards of the Oklahoma Uniform Prudent Investor Act.

F.  A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

Added by Laws 1995, c. 351, § 3, eff. Nov. 1, 1995.

§60-175.63.  Diversification.

Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

Added by Laws 1995, c. 351, § 4, eff. Nov. 1, 1995.

§60-175.64.  Duties at inception of trusteeship.

Duties at Inception of Trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust and with the requirements of the Oklahoma Uniform Prudent Investor Act.

Added by Laws 1995, c. 351, § 5, eff. Nov. 1, 1995.

§60-175.65.  Loyalty.

Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.

Added by Laws 1995, c. 351,.§ 6, eff. Nov. 1, 1995.

§60-175.66.  Impartiality.

Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

Added by Laws 1995, c. 351, § 7, eff. Nov. 1, 1995.

§60-175.67.  Investment costs.

Investment Costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.

Added by Laws 1995, c. 351, § 8, eff. Nov. 1, 1995.

§60-175.68.  Reviewing compliance.

Reviewing Compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.

Added by Laws 1995, c. 351, § 9, eff. Nov. 1, 1995.

§60-175.69.  Delegation of investment and management functions.

Delegation of Investment and Management Functions.

A.  A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances.  The trustee shall exercise reasonable care, skill, and caution in:

1.  Selecting an agent;

2.  Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

3.  Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

B.  In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

C.  A trustee who complies with the requirements of subsection A of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

D.  By accepting the delegation of a trust function from the trustee of a trust that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state.

Added by Laws 1995, c. 351, § 10, eff. Nov. 1, 1995.

§60-175.70.  Language invoking standard of the Oklahoma Uniform Prudent Investor Act.

Language Invoking Standard of the Oklahoma Uniform Prudent Investor Act.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under the Oklahoma Uniform Prudent Investor Act:  "Investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", "prudent trustee rule", "prudent person rule", and "prudent investor rule".

Added by Laws 1995, c. 351, § 11, eff. Nov. 1, 1995.

§60-175.71.  Application to existing trusts.

Application to Existing Trusts.

The Oklahoma Uniform Prudent Investor Act applies to trusts existing on and created after its effective date.  As applied to trusts existing on its effective date, this act governs only decisions or actions occurring after that date.

Added by Laws 1995, c. 351, § 12, eff. Nov. 1, 1995.

§60-175.72.  Uniformity of application and construction.

Uniformity of Application and Construction.

The Oklahoma Uniform Prudent Investor Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among the states enacting it.

Added by Laws 1995, c. 351, § 13, eff. Nov. 1, 1995.

§60-175.101.  Short title.

SHORT TITLE

This act shall be known and may be cited as the "Oklahoma Uniform Principal and Income Act".

Added by Laws 1998, c. 115, § 1, eff. Nov. 1, 1998.

§60-175.102.  Definitions.

DEFINITIONS

As used in this act:

1.  "Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary.  The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends;

2.  "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary;

3.  "Fiduciary" means a personal representative or a trustee.  The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function;

4.  "Income" means money or property that a fiduciary receives as current return from a principal asset.  The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in Article 4 of this act;

5.  "Income beneficiary" means a person to whom net income of a trust is or may be payable;

6.  "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion;

7.  "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute;

8.  "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this act to or from income during the period;

9.  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity;

10.  "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates;

11.  "Remainder beneficiary" means a person entitled to receive principal when an income interest ends;

12.  "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct; and

13.  "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

Added by Laws 1998, c. 115, § 2, eff. Nov. 1, 1998.

§60-175.103.  Fiduciary duties - General principles.

FIDUCIARY DUTIES; GENERAL PRINCIPLES

A.  In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of Articles 2 and 3 of this act, a fiduciary:

1.  Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this act;

2.  May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this act;

3.  Shall administer a trust or estate in accordance with this act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

4.  Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this act do not provide a rule for allocating the receipt or disbursement to or between principal and income.

B.  In exercising the power to adjust under subsection A of Section 4 of this act or a discretionary power of administration regarding a matter within the scope of this act, whether granted by the terms of a trust, a will, or this act, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries.  A determination in accordance with this act is presumed to be fair and reasonable to all of the beneficiaries.

Added by Laws 1998, c. 115, § 3, eff. Nov. 1, 1998.

§60-175.104.  Trustee's power to adjust.

TRUSTEE'S POWER TO ADJUST

A.  A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in subsection A of Section 175.103 of Title 60 of the Oklahoma Statutes, that the trustee is unable to comply with subsection B of Section 175.103 of Title 60 of the Oklahoma Statutes.

B.  In deciding whether and to what extent to exercise the power conferred by subsection A of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

1.  The nature, purpose, and expected duration of the trust;

2.  The intent of the settlor;

3.  The identity and circumstances of the beneficiaries;

4.  The needs for liquidity, regularity of income, and preservation and appreciation of capital;

5.  The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

6.  The net amount allocated to income under the other sections of this act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

7.  Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

8.  The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

9.  The anticipated tax consequences of an adjustment.

C.  A trustee may not make an adjustment:

1.  That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

2.  That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

3.  That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

4.  From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

5.  If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

6.  If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

7.  If the trustee is a beneficiary of the trust (except where the trustee is a charitable, religious or educational organization recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code and as a beneficiary will hold the beneficial interest as an institutional endowment fund as that term is defined in the Oklahoma Uniform Management of Institutional Endowment Funds Act solely for the benefit of one or more other charitable, religious or educational organizations recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code); or

8.  If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

D.  If paragraph 5, 6, 7, or 8 of subsection C of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

E.  A trustee may release the entire power conferred by subsection A of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs 1 through 6 or 8 of subsection C of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection C of this section.  The release may be permanent or for a specified period, including a period measured by the life of an individual.

F.  Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection A of this section.

Added by Laws 1998, c. 115, § 4, eff. Nov. 1, 1998.  Amended by Laws 1998, c. 422, § 36, eff. Nov. 1, 1998; Laws 1999, c. 91, § 1, eff. Nov. 1, 1999.

§60-175.201.  Determination and distribution of net income.

DETERMINATION AND DISTRIBUTION OF NET INCOME

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

1.  A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in Articles 3 through 5 of this act which apply to trustees and the rules in paragraph 5 of this section.  The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property;

2.  A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in Articles 3 through 5 of this act which apply to trustees and by:

a. including in net income all income from property used to discharge liabilities,

b. paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction, and

c. paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law;

3.  A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under paragraph 2 of this section or from principal to the extent that net income is insufficient.  If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will;

4.  A fiduciary shall distribute the net income remaining after distributions required by paragraph 3 of this section in the manner described in Section 6 of this act to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust;

5.  A fiduciary may not reduce principal or income receipts from property described in paragraph 1 of this section because of a payment described in Section 25 or 26 of this act to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party.  The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

Added by Laws 1998, c. 115, § 5, eff. Nov. 1, 1998.

§60-175.202.  Distribution to residuary and remainder beneficiaries.

DISTRIBUTION TO RESIDUARY AND REMAINDER BENEFICIARIES

A.  Each beneficiary described in paragraph 4 of Section 175.201 of Title 60 of the Oklahoma Statutes is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date.  If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

B.  In determining a beneficiary's share of net income, the following rules apply:

1.  The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations;

2.  The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust;

3.  The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation; and

4.  The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

C.  If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

D.  A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

Added by Laws 1998, c. 115, § 6, eff. Nov. 1, 1998.  Amended by Laws 1998, c. 422, § 37, eff. Nov. 1, 1998.

§60-175.301.  When right to income begins and ends.

WHEN RIGHT TO INCOME BEGINS AND ENDS

A.  An income beneficiary is entitled to net income from the date on which the income interest begins.  An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

B.  An asset becomes subject to a trust:

1.  On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

2.  On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

3.  On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

C.  An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection D of this section, even if there is an intervening period of administration to wind up the preceding income interest.

D.  An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

Added by Laws 1998, c. 115, § 7, eff. Nov. 1, 1998.

§60-175.302.  Apportionment of receipts and disbursements when decedent dies or income interest begins.

APPORTIONMENT OF RECEIPTS AND DISBURSEMENTS

WHEN DECEDENT DIES OR INCOME INTEREST BEGINS

A.  A trustee shall allocate an income receipt or disbursement other than one to which paragraph 1 of Section 5 of this act applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

B.  A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date.  An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date.  The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

C.  An item of income or an obligation is due on the date the payer is required to make a payment.  If a payment date is not stated, there is no due date for the purposes of this act.  Distributions to shareholders or other owners from an entity to which Section 10 of this act applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution.  A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

Added by Laws 1998, c. 115, § 8, eff. Nov. 1, 1998.

§60-175.303.  Apportionment when income interest ends.

APPORTIONMENT WHEN INCOME INTEREST ENDS

A.  In this section, "undistributed income" means net income received before the date on which an income interest ends.  The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

B.  When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends.  In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

C.  When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

Added by Laws 1998, c. 115, § 9, eff. Nov. 1, 1998.

§60-175.401.  Character of receipts.

CHARACTER OF RECEIPTS

A.  In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which Section 11 of this act applies, a business or activity to which Section 12 of this act applies, or an asset-backed security to which Section 24 of this act applies.

B.  Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

C.  A trustee shall allocate the following receipts from an entity to principal:

1.  Property other than money;

2.  Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

3.  Money received in total or partial liquidation of the entity; and

4.  Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

D.  Money is received in partial liquidation:

1.  To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

2.  If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent (20%) of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

E.  Money is not received in partial liquidation, nor may it be taken into account under paragraph 2 of subsection D of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

F.  A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

Added by Laws 1998, c. 115, § 10, eff. Nov. 1, 1998.

§60-175.402.  Distribution from trust or estate.

DISTRIBUTION FROM TRUST OR ESTATE

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate.  If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, Section 10 or 24 of this act applies to a receipt from the trust.

Added by Laws 1998, c. 115, § 11, eff. Nov. 1, 1998.

§60-175.403.  Business and other activities conducted by trustee.

BUSINESS AND OTHER ACTIVITIES CONDUCTED BY TRUSTEE

A.  If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

B.  A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records.  If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

C.  Activities for which a trustee may maintain separate accounting records include:

1.  Retail, manufacturing, service, and other traditional business activities;

2.  Farming;

3.  Raising and selling livestock and other animals;

4.  Management of rental properties;

5.  Extraction of minerals and other natural resources;

6.  Timber operations; and

7.  Activities to which Section 23 of this act applies.

Added by Laws 1998, c. 115, § 12, eff. Nov. 1, 1998.

§60-175.404.  Principal receipts.

PRINCIPAL RECEIPTS

A trustee shall allocate to principal:

1.  To the extent not allocated to income under this act, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

2.  Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this article;

3.  Amounts recovered from third parties to reimburse the trust because of disbursements described in paragraph 7 of subsection A of Section 26 of this act or for other reasons to the extent not based on the loss of income;

4.  Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

5.  Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

6.  Other receipts as provided in Part 3 of this article.

Added by Laws 1998, c. 115, § 13, eff. Nov. 1, 1998.

§60-175.405.  Rental property.

RENTAL PROPERTY

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease.  An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

Added by Laws 1998, c. 115, § 14, eff. Nov. 1, 1998.

§60-175.406.  Obligation to pay money.

OBLIGATION TO PAY MONEY

A.  An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

B.  A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation the purchase price or value of which when it is acquired is less than its value at maturity.  If the obligation matures within one (1) year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

C.  This section does not apply to obligations to which Section 18, 19, 20, 21, 23, or 24 of this act applies.

Added by Laws 1998, c. 115, § 15, eff. Nov. 1, 1998.

§60-175.407.  Insurance policies and similar contracts.

INSURANCE POLICIES AND SIMILAR CONTRACTS

A.  Except as otherwise provided in subsection B of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset.  The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

B.  A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to Section 12 of this act, loss of profits from a business.

C.  This section does not apply to a contract to which Section 18 of this act applies.

Added by Laws 1998, c. 115, § 16, eff. Nov. 1, 1998.

§60-175.408.  Insubstantial allocations not required.

INSUBSTANTIAL ALLOCATIONS NOT REQUIRED

If a trustee determines that an allocation between principal and income required by Section 18, 19, 20, 21, or 24 of this act is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subsection C of Section 4 of this act applies to the allocation.  This power may be exercised by a cotrustee in the circumstances described in subsection D of Section 4 of this act and may be released for the reasons and in the manner described in subsection E of Section 4 of this act.  An allocation is presumed to be insubstantial if:

1.  The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or

2.  The value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period.

Added by Laws 1998, c. 115, § 17, eff. Nov. 1, 1998.

§60-175.409.  Deferred compensation, annuities, and similar payments.

DEFERRED COMPENSATION, ANNUITIES, AND SIMILAR PAYMENTS

A.  In this section, "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments.  The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

B.  To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income.  The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

C.  If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal.  If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal.  For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

D.  If, to obtain an estate tax marital deduction for a trust, a trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

E.  This section does not apply to payments to which Section 19 of this act applies.

Added by Laws 1998, c. 115, § 18, eff. Nov. 1, 1998.

§60-175.410.  Liquidating asset.

LIQUIDATING ASSET

A.  In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration.  The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one (1) year under an arrangement that does not provide for the payment of interest on the unpaid balance.  The term does not include a payment subject to Section 18 of this act, resources subject to Section 20 of this act, timber subject to Section 21 of this act, an activity subject to Section 23 of this act, an asset subject to Section 24 of this act, or any asset for which the trustee establishes a reserve for depreciation under Section 27 of this act.

B.  A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.

Added by Laws 1998, c. 115, § 19, eff. Nov. 1, 1998.

§60-175.411.  Minerals, water, and other natural resources.

MINERALS, WATER, AND OTHER NATURAL RESOURCES

A.  To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

1.  If received as a bonus, delay rental or annual rent on a lease, a receipt of less than One Thousand Dollars ($1,000.00) must be allocated to income and a receipt of One Thousand Dollars ($1,000.00) or more must be allocated fifteen percent (15%) to principal and eighty-five percent (85%) to income;

2.  If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent.  The balance must be allocated to principal;

3.  If received as a royalty, shut-in-well payment, or take-or-pay payment, a receipt must be allocated fifteen percent (15%) to principal and eighty-five percent (85%) to income;

4.  If an amount is received from a working interest or any other interest not provided for in paragraph 1, 2, or 3 of this subsection, a receipt must be allocated fifteen percent (15%) to principal and eighty-five percent (85%) to income.

B.  An amount received on account of an interest in water that is renewable must be allocated to income.  If the water is not renewable, ninety percent (90%) of the amount must be allocated to principal and the balance to income.

C.  This act applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

D.  If a trust exists on the effective date of this act, the trustee may allocate receipts from an interest in minerals, water, or other natural resources as provided in this act or in the manner used by the trustee before the effective date of this act.  For every trust created after the effective date of this act, the trustee shall allocate receipts from an interest in minerals, water, or other natural resources as provided in this act.  If and to the extent that the terms of a trust expressly provide for a different allocation of receipts or grants the trustee discretionary authority to determine the amount of the allocation, this act shall not apply to those receipts.

Added by Laws 1998, c. 115, § 20, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 419, § 2, emerg. eff. June 10, 1999.

§60-175.412.  Timber.

TIMBER

A.  To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

1.  To income to the extent that the amount of timber removed from the land does not exceed the estimated rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

2.  To principal to the extent that the amount of timber removed from the land exceeds the estimated rate of growth of the timber or the net receipts are from the sale of standing timber;

3.  To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs 1 and 2 of this subsection; or

4.  To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph 1, 2, or 3 of this subsection.

B.  In determining net receipts to be allocated pursuant to subsection A of this section, a trustee may deduct and transfer to principal a reasonable amount for depletion.

C.  This act applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

D.  If a trust exists on the effective date of this act, the trustee may allocate receipts from an interest in timber as provided in this act or in the manner used by the trustee before the effective date of this act.  For every trust created after the effective date of this act, the trustee shall allocate receipts from an interest in timber as provided in this act.  If and to the extent that the terms of a trust expressly provide for a different allocation of receipts or grants the trustee discretionary authority to determine the amount of the allocation, this act shall not apply to those receipts.

Added by Laws 1998, c. 115, § 21, eff. Nov. 1, 1998.  Amended by Laws 1999, c. 419, § 3, emerg. eff. June 10, 1999.

§60-175.413.  Property not productive of income.

PROPERTY NOT PRODUCTIVE OF INCOME

A.  If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under Section 175.104 of Title 60 of the Oklahoma Statutes and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by subsection A of Section 175.104 of Title 60 of the Oklahoma Statutes.  The trustee may decide which action or combination of actions to take.

B.  In cases not governed by subsection A of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

Added by Laws 1998, c. 115, § 22, eff. Nov. 1, 1998.  Amended by Laws 1998, c. 422, § 38, eff. Nov. 1, 1998.

§60-175.414.  Derivatives and options.

DERIVATIVES AND OPTIONS

A.  In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

B.  To the extent that a trustee accounts for transactions in derivatives pursuant to this section, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

C.  If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal.  An amount paid to acquire the option must be paid from principal.  A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

Added by Laws 1998, c. 115, § 23, eff. Nov. 1, 1998.

§60-175.415.  Asset-backed securities.

ASSET-BACKED SECURITIES

A.  In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security.  The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return.  The term does not include an asset to which Section 10 or 18 of this act applies.

B.  If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

C.  If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal.  If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal.

Added by Laws 1998, c. 115, § 24, eff. Nov. 1, 1998.

§60-175.501.  Disbursements from income.

DISBURSEMENTS FROM INCOME

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which subparagraph b or c of paragraph 2 of Section 5 of this act applies:

1.  One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

2.  One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

3.  All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

4.  Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

Added by Laws 1998, c. 115, § 25, eff. Nov. 1, 1998.

§60-175.502.  Disbursements from principal.

DISBURSEMENTS FROM PRINCIPAL

A.  A trustee shall make the following disbursements from principal:

1.  The remaining one-half of the disbursements described in paragraph 1 and 2 of Section 25 of this act;

2.  All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

3.  Payments on the principal of a trust debt;

4.  Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

5.  Premiums paid on a policy of insurance not described in paragraph 4 of Section 25 of this act of which the trust is the owner and beneficiary;

6.  Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

7.  Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

B.  If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

Added by Laws 1998, c. 115, § 26, eff. Nov. 1, 1998.

§60-175.503.  Transfers from income to principal for depreciation.

TRANSFERS FROM INCOME TO PRINCIPAL FOR DEPRECIATION

A.  In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one (1) year.

B.  A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

1.  Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

2.  During the administration of a decedent's estate; or

3.  Under this section if the trustee is accounting under Section 12 of this act for the business or activity in which the asset is used.

C.  An amount transferred to principal need not be held as a separate fund.

Added by Laws 1998, c. 115, § 27, eff. Nov. 1, 1998.

§60-175.504.  Transfers from income to reimburse principal.

TRANSFERS FROM INCOME TO REIMBURSE PRINCIPAL

A.  If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

B.  Principal disbursements to which subsection A of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

1.  An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

2.  A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

3.  Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

4.  Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

5.  Disbursements described in paragraph 7 of subsection A of Section 26 of this act.

C.  If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection A of this section.

Added by Laws 1998, c. 115, § 28, eff. Nov. 1, 1998.

§60-175.505.  Income taxes.

INCOME TAXES

A.  A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

B.  A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

C.  A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid proportionately:

1.  From income to the extent that receipts from the entity are allocated to income; and

2.  From principal to the extent that:

a. receipts from the entity are allocated to principal, and

b. the trust's share of the entity's taxable income exceeds the total receipts described in paragraph 1 and subparagraph a of paragraph 2 of this section.

D.  For purposes of this section, receipts allocated to principal or income must be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.

Added by Laws 1998, c. 115, § 29, eff. Nov. 1, 1998.

§60-175.506.  Adjustments between principal and income because of taxes.

ADJUSTMENTS BETWEEN PRINCIPAL AND INCOME BECAUSE OF TAXES

A.  A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

1.  Elections and decisions, other than those described in subsection B of this section, that the fiduciary makes from time to time regarding tax matters;

2.  An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

3.  The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

B.  If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid.  The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment.  The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax.  An estate or trust shall reimburse principal from income.

Added by Laws 1998, c. 115, § 30, eff. Nov. 1, 1998.

§60-175.601.  Uniformity of application and construction.

UNIFORMITY OF APPLICATION AND CONSTRUCTION

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Added by Laws 1998, c. 115, § 31, eff. Nov. 1, 1998.

§60-175.602.  Application of act to existing trusts and estates.

APPLICATION OF ACT TO EXISTING TRUSTS AND ESTATES

This act applies to every trust or decedent's estate existing on the effective date of this act except as otherwise expressly provided in the will or terms of the trust or in this act.

Added by Laws 1998, c. 115, § 32, eff. Nov. 1, 1998.

§60-176.  Trusts for benefit of state, county or municipality - Approval - Expenditures - Conveyance of title to real property used for airport - Bylaws - Amendments - Indebtedness - Bonds - Contracts - Eminent domain - Exemptions.

A.  Express trusts may be created to issue obligations, enter into financing arrangements including, but not limited to, lease-leaseback, sale-leaseback, interest rate swaps and other similar transactions and to provide funds for the furtherance and accomplishment of any authorized and proper public function or purpose of the state or of any county or municipality or any and all combinations thereof, in real or personal property, or either or both, or in any estate or interest in either or both, with the state, or any county or municipality or any and all combinations thereof, as the beneficiary thereof by:

1.  The express approval of the Legislature and the Governor if the State of Oklahoma is the beneficiary;

2.  The express approval of two-thirds (2/3) of the membership of the governing body of the beneficiary if a county is a beneficiary;

3.  The express approval of two-thirds (2/3) of the membership of the governing body of the beneficiary if a municipality is a beneficiary; or

4.  The express approval of two-thirds (2/3) of the membership of the governing body of each beneficiary in the event a trust has more than one beneficiary; provided, that no funds of a beneficiary derived from sources other than the trust property, or the operation thereof, shall be charged with or expended for the execution of the trust, except by express action of the legislative authority of the beneficiary prior to the charging or expending of the funds.  The officers or any other governmental agencies or authorities having the custody, management, or control of any property, real or personal or mixed, of the beneficiary of the trust, or of a proposed trust, which property shall be needful for the execution of the trust purposes, are authorized and empowered to lease the property for those purposes, after the acceptance of the beneficial interest therein by the beneficiary as hereinafter provided.

B.  A municipality may convey title to real property which is used for an airport to the trustees of an industrial development authority trust whose beneficiary is the municipality.  The industrial development authority trust must already have the custody, management, or control of the real property.  The conveyance must be approved by a majority of the governing body of the municipality.  A conveyance pursuant to this section may be made only for the sole purpose of allowing the authority to sell the property for fair market value when the property is to be used for industrial development purposes.  Conveyances made pursuant to this subsection shall be made subject to any existing reversionary interest or other restrictions burdening the property and subject to any reversionary interest or other restriction considered prudent by the municipality.

C.  The trustees of a public trust having the State of Oklahoma as beneficiary shall make and adopt bylaws for the due and orderly administration and regulation of the affairs of the public trust.  All bylaws of a public trust having the State of Oklahoma as beneficiary shall be submitted in writing to the Governor of the State of Oklahoma.  The Governor must approve the proposed bylaws before they take effect.

D.  No public trust in which the State of Oklahoma is the beneficiary may be amended without a two-thirds (2/3) vote of approval of the trustees of the trust; provided, that any amendment is subject to the approval of the Governor of the State of Oklahoma.  Any amendments shall be sent to the Governor within fifteen (15) days of their adoption.

E.  No trust in which a county or municipality is the beneficiary shall hereafter create an indebtedness or obligation until the indebtedness or obligation has been approved by a two-thirds (2/3) vote of the governing body of the beneficiary.  In the event a trust has more than one beneficiary, as authorized by this section, the trust shall not incur an indebtedness or obligation until the indebtedness or obligation has been approved by a two-thirds (2/3) vote of the governing body of two-thirds (2/3) of the beneficiaries of the trust.

F.  All bonds described in subsection E of this section, after December 1, 1976, except bonds sold to the federal government or any agency thereof or to any agency of the State of Oklahoma, shall be awarded to the lowest and best bidder based upon open competitive public offering, advertised at least once a week for two (2) successive weeks in a newspaper of general circulation in the county where the principal office of the trust is located prior to the date on which bids are received and opened; provided, competitive bidding may be waived on bond issues with the approval of three-fourths (3/4) of the trustees, and a three-fourths (3/4) vote of the governing body of the beneficiary, unless the beneficiary is a county in which case a two-thirds (2/3) vote of the members of the governing body shall be required, or three-fourths (3/4) vote of the governing bodies of each of the beneficiaries of the trust, unless one of the beneficiaries is a county in which case a two-thirds (2/3) vote of the members of the governing body of such county shall be required.  No bonds shall be sold for less than par value, except upon approval of three-fourths (3/4) of the trustees, unless the beneficiary is a county in which case a two-thirds (2/3) vote of the members of the governing body shall be required.  In no event shall bonds be sold for less than sixty-five percent (65%) of par value; provided, however, in no event shall the original purchaser from the issuer of any bonds issued by any public trust for any purpose receive directly or indirectly any fees, compensation, or other remuneration in excess of four percent (4%) of the price paid for the bonds by the purchaser of the bonds from the original purchaser; and further provided, that the average coupon rate thereon shall in no event exceed fourteen percent (14%) per annum.  No public trust shall sell bonds for less than ninety-six percent (96%) of par value until the public trust has received from the underwriter or financial advisor or, in the absence of an underwriter or financial advisor, the initial purchaser of the bonds, an estimated alternative financing structure or structures showing the estimated total interest and principal cost of each alternative.  At least one alternative financing structure shall include bonds sold to the public at par.  Any estimates shall be considered a public record of the public trust.  Bonds, notes or other evidences of indebtedness issued by any public trust shall be eligible for purchase by any state banking association or corporation subject to such limitations as to investment quality as may be imposed by regulations, rules or rulings of the State Banking Commissioner.

G.  Public trusts created pursuant to this section shall file annually, with their respective beneficiaries, copies of financial documents and reports sufficient to demonstrate the fiscal activity of such trust, including, but not limited to, budgets, financial reports, bond indentures, and audits.  Amendments to the adopted budget shall be approved by the trustees of the public trust and recorded as such in the official minutes of such trust.

H.  Contracts for construction, labor, equipment, material or repairs in excess of Twenty-five Thousand Dollars ($25,000.00) shall be awarded by public trusts to the lowest and best competitive bidder, pursuant to public invitation to bid, which shall be published in the manner provided in the preceding section hereof; the advertisements shall appear in the county where the work, or the major part of it, is to be done, or the equipment or materials are to be delivered, or the services are to be rendered; provided, however, should the trustee or the trustees find that an immediate emergency exists, which findings shall be entered in the journal of the trust proceedings, by reason of which an immediate outlay of trust funds in an amount exceeding Twenty-five Thousand Dollars ($25,000.00) is necessary in order to avoid loss of life, substantial damage to property, or damage to the public peace or safety, then the contracts may be made and entered into without public notice or competitive bids; provided that the provisions of this subsection shall not apply to contracts of industrial and cultural trusts.  Notwithstanding the provisions of this subsection, equipment or materials may be purchased by a public trust directly from any contract duly awarded by this state or any state agency under the Oklahoma Central Purchasing Act, or from any contract duly awarded by a governmental entity which is the beneficiary of the public trust.

I.  Any public trust created pursuant to the provisions of this section shall have the power to acquire lands by use of eminent domain in the same manner and according to the procedures provided for in Sections 51 through 65 of Title 66 of the Oklahoma Statutes.  Any exercise of the power of eminent domain by a public trust pursuant to the provisions of this section shall be limited to the furtherance of public purpose projects involving revenue-producing utility projects of which the public trust retains ownership; provided, for public trusts in which the State of Oklahoma is the beneficiary the exercise of the power of eminent domain may also be used for public purpose projects involving air transportation.  Revenue-producing utility projects shall be limited to projects for the transportation, delivery, treatment, or furnishing of water for domestic purposes or for power, including, but not limited to the construction of lakes, pipelines, and water treatment plants or for projects for rail transportation.  Any public trust formed pursuant to this section which has a county as its beneficiary shall have the power to acquire, by use of eminent domain, any lands located either inside the county, or contiguous to the county pursuant to the limitations imposed pursuant to this section.

J.  Provisions of this section shall not apply to entities created under Sections 1324.1 through 1324.26 of Title 82 of the Oklahoma Statutes.

K.  Any trust created under this act, in whole or in part, to operate, administer or oversee any county jail facility shall consist of not less than five members and include a county commissioner and the county sheriff, or their designee, and one member appointed by each of the county commissioners.  The appointed members shall not be elected officials.

Added by Laws 1951, p. 166, § 1.  Amended by Laws 1953, p. 277, § 1, emerg. eff. May 7, 1953; Laws 1970, c. 319, § 1; Laws 1976, c. 222, § 1, eff. Dec. 1, 1976; Laws 1980, c. 12, § 1, emerg. eff. March 18, 1980; Laws 1987, c. 144, § 1, emerg. eff. June 24, 1987; Laws 1988, c. 111, § 1, emerg. eff. April 4, 1988; Laws 1988, 3rd Ex. Sess., c. 2, § 1, emerg. eff. Sept. 9, 1988; Laws 1990, c. 269, § 1, emerg. eff. May 25, 1990; Laws 1991, 1st Ex. Sess., c. 1, § 3, emerg. eff. Jan. 18, 1991; Laws 1991, c. 124, § 32, eff. July 1, 1991; Laws 1991, c. 335, § 18, emerg. eff. June 15, 1991; Laws 1992, c. 371, § 5, eff. July 1, 1992; Laws 1996, c. 148, § 1; Laws 1996, c. 288, § 4, eff. July 1, 1996; Laws 1998, c. 173, § 1, eff. Nov. 1, 1998; Laws 1999, c. 149, § 1, eff. July 1, 1999; Laws 2002, c. 39, § 1, eff. Nov. 1, 2002; Laws 2003, c. 184, § 5, eff. Nov. 1, 2003; Laws 2004, c. 5, § 48, emerg. eff. March 1, 2004.

NOTE:  Laws 1991, c. 94, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1996, c. 133, § 1 repealed by Laws 1996, c. 288, § 9, eff. Nov. 1, 1996.  Laws 2002, c. 33, § 1 repealed by Laws 2003, c. 3, § 55, emerg. eff. March 19, 2003.  Laws 2003, c. 3, § 54 repealed by Laws 2004, c. 5, § 49, emerg. eff. March 1, 2004.

§60-176.1.  Presumptions and conditions - Relationship of trust and beneficiary.

A.  Except as provided in subsection F of this section and if the conditions set out in subsection B of this section are satisfied in compliance with Section 176 et seq. of this title, a public trust duly created in accordance with the provisions of Section 176 et seq. of this title shall be presumed for all purposes of Oklahoma law to:

1.  Exist for the public benefit;

2.  Exist as a legal entity separate and distinct from the settlor and from the governmental entity that is its beneficiary; and

3.  Act on behalf and in the furtherance of a public function or functions for which it is created even though facilities financed by the public trust or in which the public trust has an ownership interest may be operated by private persons or entities pursuant to contract.

B.  The conditions to be satisfied as required in subsection A of this section are as follows:

1.  The trustees of the public trust are appointed by the governing body of the beneficiary or beneficiaries or as otherwise provided by law.  This paragraph shall not apply to public trusts in existence as of July 1, 1992;

2.  The public trust delivers to the governing body of the beneficiaries, or in the case of the state as beneficiary, to the State Auditor and Inspector, annual audits as provided in Section 180.1 of this title;

3.  With respect to city or county beneficiary public trusts, the function or enterprise in which the public trust is engaged is or could be authorized by state law to be performed by the beneficiary; and

4.  With respect to city or county beneficiary public trusts, all indebtedness incurred by the public trust is approved by the governing body of the beneficiary as provided in subsection E of Section 176 of this title.

C.  The existence of a contract for the operation or management of the facility financed by the public trust is hereby declared to be in furtherance of the public purpose of the public trust and shall not affect the validity of such public trust.

D.  Except where the provisions of the trust indenture or of Section 176 et seq. of this title, or of any other law written specifically to govern the affairs of public trusts, expressly requires otherwise, the affairs of the public trust shall be separate and independent from the affairs of the beneficiary in all matters or activities authorized by the written instrument creating such public trust including, but not limited to, the public trust's budget, expenditures, revenues and general operation and management of its facilities or functions; provided, that either the public trust or the beneficiary may make payment of money to the other unless prohibited by the written instrument creating such public trust or by existing state law.

E.  For all purposes of Oklahoma law, the existence and validity of any public trust shall be determined and established solely by the provisions of the written instrument creating such public trust, and by the provisions of Section 176 et seq. of this title and of any other law written specifically to create a public trust.  Actions taken or omitted by the trustees of a public trust shall not affect the existence or validity of the entity as a public trust but shall be subject to subsequent review or ratification by said trustees or to correction by the district court in a proper proceeding.

F.  Nothing in this section shall affect coverage of any entity under The Governmental Tort Claims Act.

Added by Laws 1992, c. 371, § 6, eff. July 1, 1992.  Amended by Laws 1998, c. 173, § 2, eff. Nov. 1, 1998; Laws 2003, c. 432, § 10, emerg. eff. June 7, 2003.

§60177.  Reformation of offending instruments.

Such trusts may be created by written instruments or by will. In the case of written instruments, the same shall be subscribed by the grantor or grantors and duly acknowledged as conveyances of real estate are acknowledged, and before the same shall become effective the beneficial interest therein shall be accepted by the Governor, if the state is the beneficiary, or by the governing body of any other beneficiary named therein, which power and authority of acceptance hereby is conferred upon the Governor and upon the governing bodies of the counties or municipalities.  Provided, every trust made hereunder, if the state is the beneficiary, shall, prior to and as a condition precedent to its entry into force, be submitted to the Attorney General who shall determine whether the trust is in proper form and compatible with the laws of this state. The Attorney General shall approve any trusts submitted to him which he determines to be in proper form and compatible with the laws of this state.  If approved, the said instrument or will, together with the written acceptance of the beneficial interest and approval of the Attorney General endorsed thereon, shall be recorded in the office of the county clerk of each county wherein is situated any real estate, or any interest therein, belonging to said trust, as well as in the county wherein is located the trust property or wherein are conducted its principal operations.  In the case of any trust of which the State of Oklahoma is the beneficiary, a certified copy of such instrument or will and the instrument of acceptance shall be filed with the Secretary of State.  Upon the acceptance of the beneficial interest by the beneficiary and approval by the Attorney General as hereinabove provided, the same shall be and constitute a binding contract between the State of Oklahoma and the grantor or grantors, or the executor of the estate of the testator, for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations of the trust instrument or will. Such trusts shall have duration for the term of duration of the beneficiary, or such shorter length of time as shall be specified in the instrument or will creating said trust.

Laws 1951, p. 167, § 2; Laws 1953, p. 278, § 2; Laws 1970, c. 319, § 2; Laws 1973, c. 201, § 1; Laws 1976, c. 222, § 2, eff. Dec. 1, 1976.

§60177.1.  Limitation upon engaging in activity other than expressly authorized.

That no public trust shall engage in any activity or transaction that is not expressly authorized in the instruments or articles prescribing its creation except by express consent of the governmental agency or governmental entity that created said public trust.

Laws 1970, c. 71, § 1, emerg. eff. March 17, 1970.

§60-177.2.  Issuance of bonds or other evidence of indebtedness - Oklahoma Commission on School and County Funds Management - Powers and duties.

A.  No public trust, school district or county shall issue any bonds, notes, certificates of participation, certificates of indebtedness or any other evidence of indebtedness, excluding nonpayable warrants and agreements with a depository bank to honor payment of checks when there are insufficient funds, for the purpose of short-term cash management by any school district or county unless such school district or county shall have been approved for participation by the Oklahoma Commission on School and County Funds Management.

As used in this section, "short-term cash management" means any borrowing or any method employed by a school district or county to obtain funds in advance of the receipt of tax revenue, and shall include, but not be limited to, the issuance of certificates of indebtedness, certificates of participation, tax-anticipation notes, bonds, notes, or any other evidence of indebtedness.  It shall not include debt issued pursuant to a vote of the electors of the school district or county pursuant to the Constitution.

B.  The Oklahoma Commission on School and County Funds Management, shall consist of the State Superintendent of Public Instruction, the Director of the Oklahoma Department of Career and Technology Education, and the State Bond Advisor.  The Commission shall:

1.  Receive requests of school districts and counties for authorization to participate in a short-term cash management program where the proceeds will be used to facilitate cash-flow management.  The requests must be received by the Commission on or before April 1 in order for the school district or county to be considered for participation during the next fiscal year, unless such date is extended by the Commission;

2.  Within five (5) business days of receiving a request, forward the request to the appropriate certifying authority.  If the request and accompanying material meet the requirements of this act, the certifying authority must return the request and accompanying information to the Commission with a written review and comment within sixty (60) days of receipt of the request from the Commission.  The certifying authority for school districts shall be the State Superintendent of Public Instruction and for technology center school districts, shall be the Director of the Oklahoma Department of Career and Technology Education and for counties, shall be the State Board of Equalization;

3.  Approve or reject each request for participation, and forward notice of the decision of the Commission to the requesting school district or county and to the Office of the Governor.  The Commission shall approve or reject a request within thirty (30) days following the date it receives the request and accompanying information with a written review and comment from a certifying authority;

4.  Certify the need for funds generated by the proposed short-term cash management based on the financial projections of the school district or county, including the projected cash-flow shortfall, estimated income, and anticipated surplus balances on June 30 of the current fiscal year in the general and building funds of the school district or county.  Accumulative cash-flow shortfall projections must be determined using the method specified by Section 148 of the Internal Revenue Code;

5.  Establish reasonable limits for fees, commissions and other compensation paid to any person or firm involved with the proposed short-term cash management program;

6.  Establish participation limitations for a school district or a county using the method specified in Section 148 of the Internal Revenue Code.  No school district or county shall participate in a short-term cash management program in an amount which exceeds the determination of need pursuant to the accumulative cash-flow projections as specified in paragraph 4 of this subsection or forty percent (40%) of the approved annual budget of the school district or county, whichever is less;

7.  Establish limitations which prohibit school districts and counties which are participating in a short-term cash management program from issuing nonpayable warrants if proceeds are available from the short-term cash management program;

8.  Submit an annual report, by December 15 of each year, to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Governor, the State Auditor and Inspector and the Attorney General, detailing the participation of each school district and county for the prior fiscal year in the short-term cash management programs authorized by this act; and

9.  Prescribe methods and procedures by which school districts or counties may request authorization to participate in short-term cash management programs.

C.  School districts and counties desiring to participate in a short-term cash management program as provided in subsection A of this section shall file a request with the Commission on such forms as the Commission shall prescribe.  Such request shall be accompanied by:

1.  A resolution adopted by the board of education of the school district or by the county commissioners of a county.  Such resolution shall state that the school district or county intends to and has need to participate in a short-term cash management program and that the board of education or county commission has authorized the submission of such request;

2.  A letter signed by the underwriter of the short-term cash management program that specifies the name and address of all persons and firms receiving compensation, directly or indirectly, involved with the proposed short-term cash management program.  All persons and firms designated shall not be paid out of school or county funds.  For purposes of this paragraph, school or county funds shall not include the proceeds from certificates of indebtedness or certificates of participation generated from a short-term cash management program;

3.  A verification from the Administrator of the Oklahoma Department of Securities that all persons receiving compensation, directly or indirectly, for providing advice to the school districts or counties concerning participation in the program or for endorsing participation in the program are appropriately registered with the Oklahoma Department of Securities as investment advisers or investment adviser representatives, as applicable, and that all persons receiving compensation, directly or indirectly, for the placement of the certificates of participation or like securities with investors are registered as broker-dealers or agents, as applicable;

4.  The estimated income and expenditures of the school district or county for the year for which the school district or county wishes to participate in a short-term cash management program.  The appropriate certifying authority shall develop and provide an income and expenditure disclosure form for use by a school district or county which desires to participate in a short-term cash management program which follows the applicable portions of the information return required by Section 148 of the Internal Revenue Code.  The information supplied in the disclosure form must reflect the ability of the school district or county to pay off an amount equal to the district's or county's liability on the program from the income from the fiscal year of participation, prior to approval for participation by the Commission.  If the Commission determines that a question exists concerning any information submitted pursuant to this subsection, the Commission may request any additional information from the school district or county that it deems necessary;

5.  A copy of the most recent information return for a short-term cash management program filed with the Internal Revenue Service pursuant to Section 149(e) of the Internal Revenue Code;

6.  An affidavit by all persons, firms, corporations or business enterprises of any kind which provide services for compensation on any financing to implement a short-term cash management program, which shall be signed under oath on a form approved by the Commission and which shall state that such persons, firms, corporations or business enterprises have not given any money or other thing of value, other than a bona fide campaign contribution, to any public official or to any public employee of a school district or county participating in such a cash management program.  Any such person, firm, corporation or business enterprise shall also file a disclosure statement on a form approved by the Commission, which shall disclose all campaign contributions of any kind made to any public official of a school district or county participating in such a short-term cash management program and shall also disclose the identity of any officer, director, agent or employee of such person, firm, corporation or business enterprise who is an officer or employee of a school or county participating in a short-term cash management program, or who is related to such officers or employees within the third degree of affinity or consanguinity;

7.  A notarized sworn affidavit executed by each member of a board of education of a school district, the superintendent of schools and the treasurer of the school district or by each county commissioner of a county and the county treasurer, which states that the person or any member of the immediate family of the person has no direct or indirect financial interest in the short-term cash management program being requested.  The affidavit shall be on a form prescribed by the Commission;

8.  A summary report detailing all expenses incurred by a school district or county in participating in a short-term cash management program.  The report shall be on a form prescribed by the Commission; and

9.  Any application and other materials including any other necessary financial information, as may be required by the Commission.

D.  If the information required to be submitted pursuant to this section meets all requirements established by the Commission and the Commission has approved such information and participation, and the participation is otherwise in accordance with law, the Oklahoma Commission on School and County Funds Management shall authorize the participation of the school district or county in the short-term cash management program.  The Commission shall notify the school district or county in writing, whether the requirements of this section have been satisfied and approved.

E.  School districts and counties participating in a short-term cash management program authorized by this section shall report to the Commission the probable income and expenses of anticipated investment income.  The report shall not include probable income or expenses related to participation in a short-term cash management program.

F.  The ability of a school district or county to issue general obligation bonds shall not be modified by this act.

G.  The Office of the Attorney General shall provide legal assistance to the Oklahoma Commission on School and County Funds Management.

Added by Laws 1985, c. 322, § 44, emerg. eff. July 30, 1985.  Amended by Laws 1986, c. 259, § 46, operative July 1, 1986; Laws 1987, c. 204, § 122, operative July 1, 1987; Laws 1987, c. 236, § 111, emerg. eff. July 20, 1987; Laws 1989, c. 374, § 1, emerg. eff. June 6, 1989; Laws 1991, c. 212, § 1, eff. Aug. 1, 1991; Laws 2000, c. 266, § 1, eff. Sept. 1, 2000; Laws 2001, c. 33, § 50, eff. July 1, 2001; Laws 2004, c. 361, § 1, eff. July 1, 2004.

§60-177.3.  Authorization of participation in short-term cash management program without Commission approval - Receipt of payment or compensation for endorsement of short-term cash management program by person not properly designated or registered - Violations and penalties.

A.  Any officer of a school district or county who authorizes the participation of the school district or county to participate in a short-term cash management program without the approval of the Oklahoma Commission on School and County Funds Management or who fraudulently submits any false or misleading information to the Commission pursuant to Section 177.2 of Title 60 of the Oklahoma Statutes, shall be deemed guilty of a misdemeanor and upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) or imprisoned in the county jail for not to exceed one (1) year, or by both such fine and imprisonment, and shall forfeit and be removed from office pursuant to Section 1181 et seq. of Title 22 of the Oklahoma Statutes or Section 91 et seq. of Title 51 of the Oklahoma Statutes.  In addition, any professional license issued to an officer by a state agency or instrumentality who has been convicted of a misdemeanor pursuant to this section shall be revoked.

B.  Any person who receives any payment or compensation, indirectly or directly, for the endorsement of any short-term cash management program and who has not been properly designated or registered, if registration is required, pursuant to subsection C of Section 177.2 of Title 60 of the Oklahoma Statutes, shall be guilty of a misdemeanor and upon conviction, shall be punished according to the penalties prescribed in subsection A of this section.

Added by Laws 1991, c. 212, § 2, eff. Aug. 1, 1991.

§60-177.4.  Endorsement of short-term cash management program by corporation, partnership and other entity deriving income from public funds - Revocation or forfeiture of certificate.

Corporations, partnerships and other entities which derive income from public funds shall be prohibited from endorsing any short-term cash management program, as defined by Section 177.2 of Title 60 of the Oklahoma Statutes, and receiving any compensation for the endorsement thereof.  Any corporation or partnership which violates the provisions of this section may have the certificate of incorporation or certificate of partnership of the entity revoked or forfeited pursuant to law.  The provisions of this section shall not prohibit a corporation, partnership or other entity which renders professional services to a school district or county pursuant to a short-term cash management program from receiving compensation for the services.

Added by Laws 1991, c. 212, § 3, eff. Aug. 1, 1991.

§60-177.5.  Rebate of reserve funds resulting from any advance funding or cash management program.

All reserve funds currently or hereafter held by any public trust or entity, which funds result from any advance funding or cash management program, must be rebated, with all accrued interest thereon, on a pro rata basis of actual participation to the program participants of the advance funding or cash management program from which the reserve was created unless, within three (3) years of the date of the reserve fund's initial creation, such reserve funds are used by the public trust or entity to fund a similar advance funding or cash management program.

Added by Laws 1991, c. 341, § 1, eff. July 1, 1991.

§60-178.  Trustees - Appointment of succession, powers, duties, term, removal and compensation - Applicability to public trusts created and existing prior to July 1, 1988.

A.  The instrument or will creating such trust may provide for the appointment, succession, powers, duties, term, manner of removal and compensation of the trustee or trustees subject to the provisions of subsections C and E of this section, and in all such respects the terms of said instrument or will shall be controlling. Trustees, who are public officers, shall serve without compensation, but may be reimbursed for actual expenses incurred in the performance of their duties as trustees.  If the said instrument or will makes no provisions in regard to any of the foregoing, then the general laws of the state shall control as to such omission or omissions.  Every person hereafter becoming a trustee of a public trust first shall take the oath of office required of an elected public officer and every officer and employee who handles funds of a public trust shall furnish a good and sufficient fidelity bond in an amount and with surety as may be specified and approved by the persons constituting a majority of each of the governing bodies of the beneficiaries of the trust, such bond to be in a surety company authorized to transact surety business in the State of Oklahoma but in no event shall any bond be required of a trustee.  The cost of said bond shall be paid from funds of the trust authority.  The oaths of office shall be administered by any person authorized to administer oaths in the State of Oklahoma, and shall be filed with the Secretary of State in trusts wherein the State of Oklahoma is the beneficiary; in the office of the county clerk in a trust wherein any county is beneficiary; and in the office of the clerk of the municipality in a trust wherein any municipality is the beneficiary.

B.  Any public trust that hereafter names the State of Oklahoma as the beneficiary shall have five (5) trustees appointed by the Governor of the State of Oklahoma with the advice and consent of the Senate.  The terms of the trustees shall be as follows:  of the trustees first appointed, one member shall be appointed for a term of one (1) year; one member shall be appointed for a term of two (2) years; one member shall be appointed for a term of three (3) years; one member shall be appointed for a term of four (4) years; and one member shall be appointed for a term of five (5) years.  At the expiration of the term of each member and of each succeeding member, the Governor shall appoint a successor who shall serve for a term of five (5) years.  Whenever a vacancy on such trust shall occur by death, resignation or otherwise, the Governor shall fill the same by appointment and the appointee shall hold office during the unexpired term.  Each member shall hold office until his successor has been appointed and qualified.

C.  Any instrument or will creating a trust which is not within the scope of subsection B of this section shall provide for the appointment of a minimum of three trustees, their succession, powers, duties, term, manner of removal and compensation subject to the provisions of subsection E of this section, and in all such respects the terms of said instrument or will shall be controlling.  If the instrument or will makes no provision in regard to any of the foregoing, then the general laws of the state shall control as to the omissions.

D.  Meetings of trustees of all public trusts shall be open to the public to the same extent as is required by law for other public boards and commissions.  Such meetings shall also be open to the press and any such equipment deemed necessary by the press to record or report the activities of the meetings.  In such trusts wherein the State of Oklahoma is the beneficiary, a written notice of trustees' meetings shall be filed with the office of the Secretary of State at least three (3) days prior to the meeting date.  Records of the trust and minutes of the trust meetings of any public trust shall be written and kept in a place, the location of which shall be recorded in the office of the county clerk of each county, wherein the trust instrument shall be recorded.  Such records and minutes shall be available for inspection by any person during regular business hours.  Every trust created under Sections 176 et seq. of this title shall file a monthly report of all expenditures of bond proceeds with the governing body of each beneficiary and with the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate in the case of a public trust having the State of Oklahoma as beneficiary.

E.  Trustees of any public trust may be removed from office for cause, including incompetency, neglect of duty, or malfeasance in office, by a district court having jurisdiction.  In the case of persons appointed by the Governor, such persons shall be appointed for terms not in excess of five (5) years, and shall be subject to removal for cause.  In the event of removal of a trustee under this subsection, a successor trustee shall be appointed as provided in the trust instrument.  Provided, however, in the event a trustee is so removed who is also a member of the governing board of a municipal beneficiary, the successor trustee shall be appointed by the judge of the court wherein the removal occurred; said successor trustee shall serve only until the removed trustee ceases to serve as a member of the governing board of the municipal beneficiary and his successor on said board has qualified.

F.  The provisions of this section shall be inapplicable to any public trust created and existing prior to July 1, 1988, if the instrument or will creating such public trust shall have been held to be a valid and binding agreement in an opinion of the Supreme Court of the State of Oklahoma; and nothing in this section shall impair or be deemed to impair the trust indenture or existing or future obligations of such public trust.

Added by Laws 1951, p. 167, § 3.  Amended by Laws 1970, c. 319, § 3; Laws 1976, c. 222, § 3, eff. Dec. 1, 1976; Laws 1981, c. 272, § 12, eff. July 1, 1981; Laws 1988, c. 319, § 6, eff. Nov. 1, 1988; Laws 1998, c. 173, § 3, eff. Nov. 1, 1998.

§60178.2.  Official statement, prospectus or offering document  Filing  Penalty.

At least five (5) business days prior to the delivery of and payment for bonds, notes or other evidences of indebtedness by any public trust, except as hereafter excluded, there shall be filed with the Secretary of State a preliminary copy of the official statement, prospectus or other offering document pertaining to the issuance; prior to the expiration of fifteen (15) business days following said delivery of and payment therefor, there shall be filed with the Secretary of State and the Oklahoma Securities Commission a copy, in final form, of said official statement, prospectus or other offering document.  Any person responsible for the preparation of the official statement, prospectus or other offering document in preliminary and/or final form who violates this section shall, upon conviction, be deemed guilty of a misdemeanor and shall be subject to a fine of not less than Five Thousand Dollars ($5,000.00) nor more than Ten Thousand Dollars ($10,000.00), or a jail sentence not less than six (6) months nor more than one (1) year, or both.

Laws 1976, c. 222, § 5, eff. Dec. 1, 1976.

§60178.3.  Validity of outstanding indebtedness.

Nothing in this act shall affect the validity of outstanding indebtedness of any public trust heretofore created nor shall the validity of any document pertaining to such outstanding indebtedness or written instrument creating such public trust be affected.

Laws 1976, c. 222, § 6, eff. Dec. 1, 1976.

§60-178.4.  Trust purpose - Exceptions.

A.  Trusts created under the provisions of Sections 176 through 180.55 of this title or any amendments or extensions thereof shall not include any trust purpose, function nor activity:  in any wholesale outlet, unless said wholesale outlet is a direct part of the industry.  Provided, however, that the distribution centers for intoxicating beverages and low-point beer as defined in Title 37 of the Oklahoma Statutes shall not qualify under the provisions of this title; nor shall it include a retail outlet unless said retail outlet is operated in conjunction with and on the same premises as the industrial, manufacturing, cultural, recreational, parking, transportation or airport facility or international trade processing center; nor shall it include a residential enterprise or function except as provided in Section 178.6 of this title.

B.  Nothing in this section shall preclude the financing, construction, ownership or leasing of a warehouse as a permissible trust purpose, function or activity, so long as such warehouse is not used directly or indirectly for housing, storage or distribution of intoxicating beverages or low-point beer.

Added by Laws 1976, c. 222, § 11, eff. Dec. 1, 1976.  Amended by Laws 1985, c. 10, § 1, emerg. eff. March 28, 1985; Laws 1990, c. 72, § 1, emerg. eff. April 16, 1990; Laws 1995, c. 274, § 50, eff. Nov. 1, 1995; Laws 2003, c. 386, § 4, eff. July 1, 2003.

§60178.5.  Ad valorem taxation.

Those assets of any trust, now being used or engaged in any activity or function prohibited by Sections 9, 10 and 11 of this act, and which would be subject to ad valorem taxation if not held by public trust, shall be subject to ad valorem assessment and taxation, and no trust created hereafter shall circumvent the prohibition herein.

Laws 1976, c. 222, § 12, eff. Dec. 1, 1976.

§60-178.6.  Public Trusts - Exemption from provisions - Housing finance.

The provisions of Sections 652 and 653 of Title 62 of the Oklahoma Statutes and Sections 178.4 and 178.5 of this title shall not affect:  public trusts operating facilities for the aged or disabled persons by nonprofit, religious or benevolent organizations; public trusts operating county, municipal or nonprofit hospitals; public trusts operating college or educational dormitories or student housing facilities; trusts formed for the purpose of constructing buildings for local units of the Department of Human Services under the provisions of Section 189a of Title 56 of the Oklahoma Statutes; public trusts carrying out redevelopment, rehabilitation and conservation activities in accordance with an approved urban renewal plan, provided property owned by said trust shall not be exempt from ad valorem taxation for a period exceeding five (5) years; trusts created under the provisions of Sections 15-141 through 15-147 of Title 2 of the Oklahoma Statutes or other trusts created for the same purpose.  Section 176 et seq. of this title shall not prevent public trusts from administering a housing program pursuant to a contract with an agency of the United States Government or the State of Oklahoma, or prevent public trusts from financing housing programs, provided said programs involve only property that is subject to ad valorem taxation and located within the geographic boundaries of the beneficiary or beneficiaries of the public trust or meet the requirements of clauses (i), (ii), (iii), (iv) and (v) of subdivision b of division 2 of subparagraph a of paragraph 8 of Section 2887 of Title 68 of the Oklahoma Statutes.

A public trust with a city or cities, a county or counties, or the state as the beneficiary or beneficiaries thereof may issue its evidences of indebtedness for the purpose of financing housing or housing programs within the geographic boundaries of its beneficiary or beneficiaries as same represent an authorized and proper public function for public trusts.

Added by Laws 1976, c. 222, § 13, eff. Dec. 1, 1976.  Amended by Laws 1980, c. 12, § 2, emerg. eff. March 18, 1980; Laws 2000, c. 361, § 1, emerg. eff. June 6, 2000; Laws 2002, c. 33, § 2, emerg. eff. April 10, 2002; Laws 2002, c. 476, § 1, emerg. eff. June 6, 2002.

§60-178.7.  Payments in lieu of taxes to be made by lessees of certain public trust property.

All public trusts hereafter issuing revenue bonds, notes or other evidences of indebtedness for industrial development purposes, including but not limited to rail transportation projects, shall require the lessee of each industrial project owned by the public trust, excluding nonprofit health care facilities, to pay an annual sum in lieu of ad valorem taxes for each year following the tenth anniversary date of the issuance of such revenue bonds, notes or other evidences of indebtedness.  The lease or other agreement between the public trust and the lessee shall provide that the amount of the annual in lieu of payments shall be equal to the amount which such lessee would be obligated to pay were it the title owner of such industrial project during such annual period according to the assessment and valuation methods and procedures then provided by law.  Prior to the tenth anniversary date of the issuance of such revenue bonds, notes or other evidences of indebtedness, the public trust shall elect, pursuant to a written notice of election filed with the county assessor and the county treasurer of the county in which the project property is located, either (a) to cause said annual in lieu of payments to be paid directly to said county and collected and distributed by said county treasurer in the manner then provided by law for ad valorem tax payments, or (b) to cause said annual in lieu of payments to be paid to said public trust and distributed as received by it to the local units of government in the impact area of the project supplying services and facilities to the industrial project and its employees in the proportions that the public trust shall determine to be equitable under the circumstances, with total distribution to all impacted school districts of not less than the percentage that would have been received in ad valorem taxes, by the school districts in the county where the facility is located, if imposed, and with said distribution based upon enrollment figures provided annually, in writing, within thirty (30) days after enrollment, to the trust.  If said enrollment figures are not submitted in writing within said time period, then said school district is permanently barred after said thirty (30) days from receiving in lieu of payments for that annual distribution period.  The term "industrial project" as used in this section shall include an expansion of an existing industrial facility; provided, however, no such arrangement shall operate to remove any property from the tax rolls except unimproved land then owned by the lessee to be acquired by the trust or additional unimproved land to be acquired by the trust to provide such improvements.  The term "lessee" as used in this section shall include any individual, association, partnership, corporation or other entity engaged in any trade or business for profit and not otherwise exempt from ad valorem taxation under the laws of the state and shall include any purchaser or obligor under an installment sale agreement or other underlying financing agreement. The provisions of this section shall not apply to any project financed, or formally committed to be financed, by any public trust prior to the effective date hereof.  Provided, further, that nothing contained in this section shall prevent any public trust from requiring in lieu of payments to be made by a lessee to the trust for public use, prior to the tenth anniversary date of the issuance of bonds, notes or other evidences of indebtedness hereafter issued for industrial development purposes.

Added by Laws 1977, c. 235, § 1, eff. Dec. 1, 1977.  Amended by Laws 1998, c. 173, § 4, eff. Nov. 1, 1998.

§60178.8.  Conflict of interest  Transactions exempt  Applicability to public trusts created and existing prior to July 1, 1988.

A.  Except with regard to residents of a facility for aged persons operated by a public trust, who are trustees of the public trust operating the facility and who comprise less than a majority of the trustees, a conflict of interest shall be deemed to exist in any contractual relationship in which a trustee of a public trust, or any forprofit firm or corporation in which such trustee or any member of his or her immediate family is an officer, partner, principal stockholder, shall directly or indirectly buy or sell goods or services to, or otherwise contract with such trust.  Upon a showing thereof, such trustee shall be subject to removal and such contract shall be deemed unenforceable as against such trust unless the records of such trust shall reflect that such trustee fully and publicly disclosed all such interest or interests, and unless such contractual relationship shall have been secured by competitive bidding following a public invitation to bid.

The following types of transactions are exempt from the aforementioned provisions of this section:

1.  The making of any loan or advance of any funds to, or the purchase of any obligations issued by such public trust, in connection with the performance of any of its authorized purposes;

2.  Any legal advertising required by law or indenture or determined necessary by the trustees of such public trust;

3.  The performance by any bank, trust company or similar entity or any services as a depository; or

4.  The sale of any public utility services to such public trust, in which the price of said services is regulated by law.

It shall be the duty of each public trust to compile a list of all conflicts of interest for which its trustees have made disclosure.  It shall also be the duty of each trust to compile a list of all dealings between its trustees and the trust which involve the exempted transactions listed above.  Such lists shall be compiled semiannually for periods ending June 30 and December 31 of each year.  Such lists shall be compiled on forms prescribed by the Oklahoma Tax Commission and shall be matters of public record.  Copies of such lists shall be filed with the Secretary of State by September 1 and March 1 of each year.

B.  The provisions of this section shall be inapplicable to any public trust created and existing prior to July 1, 1988, if all bonds issued by such public trust are required to be issued under and pursuant to a single bond indenture by amendment or supplement thereto and if the instrument or will creating such public trust and the bond indenture under which such trust must issue all bonds shall have been held to be valid and binding agreements in an opinion of the Supreme Court of the State of Oklahoma; and nothing in this section shall impair or be deemed to impair the trust indenture, the bond indenture, or existing or future obligations of such public trust.

Laws 1977, c. 235, § 2, eff. Dec. 1, 1977; Laws 1988, c. 319, § 7, eff. Nov. 1, 1988; Laws 1992, c. 371, § 7, eff. July 1, 1992.

§60178.9.  Real and/or personal property  Acquiring and holding in public trust  Conveyance, assignment or other transfer.

Any estate in real and/or personal property may be acquired and held in the name of a public trust.  Where so acquired, any conveyance, assignment or other transfer shall be made in the name of such trust by the president or chairman of said trust, whichever the case may be, notwithstanding the number of trustees of such trust, attested by the secretary or assistant secretary of such trust, with the seal of the trust affixed thereto.

Laws 1981, c. 30, § 1.

§60178.10.  Conveyance, assignment or other transfer as evidence of trust existence.

Any conveyance, assignment or other transfer executed in the name of such trust pursuant to Section 1 of this act and bearing a signature which purports to be the signature of the president or chairman of said trust, shall be deemed prima facie evidence that such trust exists and the conveyance, assignment or other transfer is the act of the trust and the trustees thereof, that it was duly executed and signed by the president or chairman of said trust who were trustees of the trust and that such instrument conforms in all respects to the requirements of the instrument creating such trust; and such conveyance, assignment or other transfer shall be admissible in evidence without further proof of execution.

Laws 1981, c. 30, § 2.

§60-178.11.  Acknowledgment of conveyance, assignment or other transfer.

Every conveyance, assignment, or other transfer of any estate in real property, executed by a trust, must be acknowledged by the president or chair of the trust subscribing the name of the trust thereto, which acknowledgment shall be in substantially a form as provided for in the Uniform Law on Notarial Acts or in substantially the following form:

STATE OF OKLAHOMA  )

)  SS:

________COUNTY   )

The foregoing instrument was acknowledged before me this (Date) by (Name), President or Chair of (Name of Trust), a public trust, on behalf of the trust.

(Signature of person taking acknowledgment)

(Title or Rank)

(Serial number, if any)

Laws 1981, c. 30, § 3.  Amended by Laws 1999, c. 104, § 4, emerg. eff. April 19, 1999.

§60-178.13.  Trusts for benefit of hospitals - Exemptions from beneficiary approval requirements.

Any indebtedness issued by a public trust having as its principal purpose, and which is primarily engaged in, the ownership and operation of a hospital or related institution, as defined in Section 1-701 of Title 63 of the Oklahoma Statutes, and the beneficiary of which is a county or municipality shall not be subject to the beneficiary approval requirements of Section 176 of Title 60 of the Oklahoma Statutes, if the indebtedness does not exceed five percent (5%) of the greater of:

1.  The then existing total indebtedness of such trust; or

2.  The value of all assets of such trust.

Added by Laws 1994, c. 306, § 3, eff. Sept. 1, 1994.

§60179.  Status of trustee  Liability for acts.

The trustee, or trustees, under such an instrument or will shall be an agency of the state and the regularly constituted authority of the beneficiary for the performance of the functions for which the trust shall have been created.  No trustee or beneficiary shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property; but any act, liability for any omission or obligation of a trustee or trustees, in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such liability or obligation, and not otherwise.

Laws 1951, p. 167, § 4.

§60180.  Termination of trust  Contracts not impaired.

(a) Any such trust may be terminated by agreement of the trustee, or, if there be more than one, then all of the trustees and the governing body of the beneficiary, with the approval of the Governor of the State of Oklahoma; provided, that such trust shall not be terminated while there exists outstanding any contractual obligations chargeable against the trust property, which, by reason of such termination, might become an obligation of the beneficiary of such trust.

(b) Nothing in this act shall operate to impair existing obligations of contracts or existing trust indentures of any trust created prior to the effective date of this amendment; but to the extent that such existing obligations of contracts are not impaired by the provisions hereof, all of said provisions shall be applicable; provided further, that nothing in this act shall operate to impair or alter the trust indenture of the Oklahoma Ordinance Works Authority or contracts executed prior to the effective date of this act.

Laws 1951, p. 167, § 5; Laws 1970, c. 319, § 4.

§60-180.1.  Annual audits.

A.  The trustees of every trust created for the benefit and furtherance of any public function with the State of Oklahoma or any county or municipality with a population of two thousand five hundred (2,500) or more as of the most recent Federal Decennial Census as the beneficiary or beneficiaries thereof must cause an audit to be made of financial statements of the trust, such audit to be ordered within thirty (30) days of the close of each fiscal year of the trust.  The audit shall be filed in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

B.  The trustees of a trust whose beneficiary or beneficiaries are municipalities with a population as of the most recent Federal Decennial Census of less than two thousand five hundred (2,500) and more than Fifty Thousand Dollars ($50,000.00) in revenues, and for whom an annual financial statement audit is not required by another law, regulation, or contract, shall cause to be conducted, by an independent licensed public accountant or a certified public accountant, an annual audit of the trust's financial statements in accordance with auditing standards generally accepted in the United States and Government Auditing Standards as issued by the Comptroller General of the United States or an agreed-upon-procedures engagement over certain financial information and compliance requirements to be performed in accordance with the applicable attestation standards of The American Institute of Certified Public Accountants, and the fieldwork and reporting standards in Government Auditing Standards.  The specific procedures to be performed are:

1.  Prepare a schedule of revenues, expenditures/expenses and changes in fund balances/net assets for each fund and determine compliance with any applicable trust or other prohibitions for creating fund balance deficits;

2.  Agree material bank account balances to bank statements, and trace significant reconciling items to subsequent clearance;

3.  Compare uninsured deposits to fair value of pledged collateral;

4.  Compare use of material-restricted revenues and resources to their restrictions;

5.  Determine compliance with requirements for separate funds; and

6.  Determine compliance with reserve account and debt service coverage requirements of bond indentures.

Such engagement shall be ordered within thirty (30) days of the close of each fiscal year of the trust.  Copies of the annual audit or agreed-upon-procedures report shall be filed with the State Auditor and Inspector within six (6) months after the close of the fiscal year and with the trustees and governing body of the beneficiaries.

C.  Public trusts whose beneficiary or beneficiaries are municipalities with a population as of the most recent Federal Decennial Census of less than two thousand five hundred (2,500) which have less than Fifty Thousand Dollars ($50,000.00) in assets, and for whom an annual financial statement audit is not required by another law, regulation, or contract may apply to the State Auditor and Inspector for a waiver of the requirements of subsections A and B of this section.

Added by Laws 1963, c. 76, § 1, emerg. eff. May 21, 1963.  Amended by Laws 1976, c. 222, § 7, eff. Dec. 1, 1976; Laws 1996, c. 290, § 5, eff. July 1, 1996; Laws 2005, c. 459, § 6, eff. July 1, 2005.

§60-180.2.  Filing of copies of audit or agreed-upon-procedures report - Failure to file - Filing of copy of instrument or will creating public trust.

(a)  The audits herein required shall include the opinion of a certified public accountant or a licensed public accountant notwithstanding any lesser requirement by any instrument under which the trust may have covenanted for an audit to be made or furnished.  One copy of the annual audit or agreed-upon-procedures report shall be filed with the State Auditor and Inspector, and, in the case of a trust wherein the state is the beneficiary, one copy with the Governor of the State of Oklahoma and one copy with each beneficiary of the trust, not later than six (6) months following the close of each fiscal year of the trust.

(b)  Within thirty (30) days after the effective date hereof, each trust mentioned in Section 180.1 of this title shall certify to the State Auditor and Inspector the date of the close of its fiscal year.

(c)  In the event that copy of such audit or agreed-upon-procedures report as herein required shall not be filed with the State Auditor and Inspector within the time herein provided, the State Auditor and Inspector hereby is authorized to employ, at the cost and expense of the trust, a certified public accountant or licensed public accountant to make the audit or perform the agreed-upon-procedures report herein required.

(d)  Prior to the delivery of and payment for any bonds, notes or other evidences of indebtedness by a public trust, there shall be filed with the Secretary of State an executed original or certified copy of the written instrument or will creating such public trust and a notice of said filing with the Secretary of State shall be delivered to the State Auditor and Inspector and, in the case of a trust wherein the state is the beneficiary, to the Attorney General.

Added by Laws 1963, c. 76, § 2, emerg. eff. May 21, 1963.  Amended by Laws 1970, c. 240, § 1, emerg. eff. April 22, 1970; Laws 1976, c. 222, § 8, eff. Dec. 1, 1976; Laws 1979, c. 30, § 94, emerg. eff. April 6, 1979; Laws 1987, c. 110, § 2, eff. Nov. 1, 1987; Laws 2005, c. 459, § 7, eff. July 1, 2005.

§60-180.3.  Expense of audits and agreed-upon-procedures engagements.

The necessary expense of the audits and agreed-upon-procedures engagements, including the cost of typing, printing, and binding, shall be paid from funds of the trust.

Added by Laws 1963, c. 76, § 3, emerg. eff. May 21, 1963.  Amended by Laws 2005, c. 459, § 8, eff. July 1, 2005.

§60180.4.  Regulation of certain public trusts operating a water supply system.

A.  The Corporation Commission shall have general supervision over trusts created for the benefit and furtherance of a public function pursuant to Title 60 of the Oklahoma Statutes, Sections 176 et seq., where:

1.  The trust has multiple beneficiaries; and

2.  A water supply system is operated by the trust or a person or entity to which such function has been delegated; and

3.  The water supply system is operated in a county having a population in excess of five hundred thousand (500,000) persons according to the most recent Federal Decennial Census; and

4.  The beneficiaries do not regulate the rates, charges and practices of the water supply system.

B.  The Corporation Commission shall also have general supervision over any person or entity to whom the function of operating a water supply system has been delegated by such a trust.

C.  The Corporation Commission shall have the power to fix and establish rates and to prescribe rules, requirements and regulations affecting their services, operation, and the management and conduct of the business of persons and entities subject to this section and shall inquire into the management of the business thereof, and the method in which same is conducted.  It shall have full visitorial and inquisitorial power to examine such operations, and keep informed as to their general conditions, their capitalization, rates, plants, equipment, apparatus, and other property owned, leased, controlled or operated, the value of same, the management, conduct, operation, practices and services, not only with respect to the adequacy, security and accommodation afforded by their service, but also with respect to their compliance with the Constitution and laws of this state, and with the orders of the Commission.

Laws 1972, c. 63, § 1, emerg. eff. March 27, 1972.

§60180.51.  State grants for water pollution control projects  Eligibility for federal assistance.

In order that water pollution control projects shall be eligible for increased federal grants under the provisions of the Federal Water Pollution Control Act, Title 33, Sections 466 et seq., United States Code Annotated, or any amendments thereto, the State of Oklahoma is hereby authorized to make grants to any incorporated Oklahoma City or town or any public trust of which any incorporated city or town or any combination thereof is beneficiary or to any other eligible public entity, for the purpose of paying a portion of the cost of such projects which qualify for federal assistance under that act.

Laws 1971, c. 223, § 1, emerg. eff. June 8, 1971.

§60180.52.  State trust  Creation  Bonds.

The Governor is hereby authorized to accept beneficial interest on behalf of the State of Oklahoma in an express trust which shall be an agency of the state for the specific object and purpose of providing state funds for grants made pursuant to Federal Environmental Protection Agency requirements to incorporated Oklahoma cities and towns and local trusts and other eligible public entities as provided in Section 1, hereof.  Said state trust shall be created in accordance with the provisions of Title 60 of the Oklahoma Statutes, Sections 176 et seq.  It shall issue bonds or other obligations from time to time for and on behalf of the State of Oklahoma as such funds are needed to pay the cost of state participation in Federal Environmental Protection Agency projects or to refund to any incorporated city, town or local trust or other eligible public entity any funds it has provided for the project in anticipation of state participation, as provided in Section 4, hereof.  Bonds issued by the state trust, or interest thereof, shall be paid from local fees, charges or other monies as provided in Section 3, hereof.  The Governor or the trustees of said trust in his behalf shall have authority to certify that payments shall be made in accordance herewith.  Such bonds shall be legal investments for the State of Oklahoma and any of its political subdivisions.

Laws 1971, c. 223, § 2, emerg. eff. June 8, 1971.

§60180.53.  Trustees  Travel expenses  Sale of bonds.

Any trustee thus appointed shall, at the time of the appointment, be a citizen and resident of the State of Oklahoma for at least one (1) year prior to the date of his appointment.  The term of office of the trustees shall be for a period not to exceed four (4) years and the bond indenture shall so provide.  Said trustees shall be appointed by the Governor of the State of Oklahoma and shall be removable at his pleasure.

The trustees shall serve without compensation, except that they shall be entitled to reimbursement for travel expenses while engaged upon attendance at meetings, and in traveling thereto or therefrom in accordance with the State Travel Reimbursement Act.

Except when bonds are sold to the participating eligible public entity, any bonds issued by said trust shall be sold upon competitive bids.

Amended by Laws 1985, c. 178, § 41, operative July 1, 1985.

§60-180.54.  Application for assistance.

A.  Whenever any incorporated city or town or any trust, or any other eligible public entity, as provided in Section 1, hereof, has made or shall make application for federal assistance under the Federal Water Pollution Control Act, subsequent to January 1, 1968, for a portion of the cost of water pollution control projects, it may apply to the Department of Environmental Quality for a state grant.  The application shall state the total estimated cost of the project, the amount paid or anticipated to be paid by federal assistance, and the amount which the applicant has contributed or will contribute to the project, and that request is made for a state grant for the balance of the estimated project cost.  The Environmental Quality Board shall have authority to make rules governing administration of state grants programs for waste treatment facilities within the jurisdiction of the Department in accordance with applicable federal laws and regulations.

B.  Accompanying the application shall be a certificate by the mayor of the city or president of the board of trustees of the town or the chief executive officer of the local trust, or other eligible public entity, as the case may be, that said city, town, trust or entity lawfully obligates itself to provide funds necessary to meet the debt service requirements on any bonds issued by the state public trust for the project from fees, charges or other monies and it may lawfully expend such fees, charges or other monies for such purpose.

C.  Upon approval of such application by the Department of Environmental Quality, the approved certificate shall be authority for the state trust to issue its bonds.

D.  The Governor of Oklahoma is hereby authorized and directed to certify that the State of Oklahoma agrees and undertakes to carry out the provisions of this act.

Added by Laws 1971, c. 223, § 4, emerg. eff. June 8, 1971.  Amended by Laws 1993, c. 145, § 354, eff. July 1, 1993.

§60180.55.  Local funds to accelerate completion of projects  Refunds from state trust.

In order to accelerate the completion of water pollution control projects, any city, town or trust or other eligible public entity, as provided in Section 1, hereof, may, with the approval of the State Commissioner of Health, if state trust funds are not available for participation in the cost of a project when application is made, obligate itself to provide other local funds to pay that portion of the cost of the project to be borne by the proceeds of the bonds or other obligations of the state trust, and said state trust shall refund to it the amount expended on its behalf by said city, town, trust or other eligible public entity.

Laws 1971, c. 223, § 5, emerg. eff. June 8, 1971.

§60180.56.  Parimutuel horse racing facility  terms and condition for participation by public trust.

A.  No public trust as authorized by Section 176 of Title 60 of the Oklahoma Statutes shall be a party to any agreement for land, financing or operation of a parimutuel horse racing facility in the State of Oklahoma unless such agreement includes the following terms and conditions:

1.  Said agreement shall indemnify and hold harmless the public trust from any financial obligation related to land, financing or operation by organizational license;

2.  Said agreement shall include provisions for the payment of ad valorem property taxes on any improvements and structures on trust land which would otherwise be subject to ad valorem property taxation if constructed on privately owned land;

3.  Such agreement shall prohibit the use of public trust financing for construction of any facilities on all land in the agreement; and

4.  Said agreement shall require that title to any improvements must revert to said public trust at the termination of such lease or agreement.

B.  Nothing in this section shall prohibit horse racing at county fairs as provided by law.

Added by Laws 1985, c. 196, § 12, operative July 1, 1985.

§60181.  Unlimited marital deduction  Construction of trust.

Any trust of a trustor dying after December 31, 1981, which contains a marital deduction formula expressly providing that the spouse of the trustor is to receive the maximum amount of property qualifying for the marital deduction allowable by federal law shall be construed as referring to the unlimited marital deduction provided by the Economic Recovery Tax Act of 1981, Public Law 9734. This provision shall apply retrospectively to trusts of trustors dying after December 31, 1981.

Added by Laws 1982, c. 368, sec. 2, emerg. eff. July 14, 1982. Amended by Laws 1983, c. 123, sec. 1, emerg. eff. May 17, 1983.

Added by Laws 1982, c. 368, § 2, emerg. eff. July 14, 1982. Amended by Laws 1983, c. 123, § 1, emerg. eff. May 17, 1983.

§60299.1.  Common law.

The common law of powers is hereby declared to be the law in this state, except as modified by statute.

Laws 1977, c. 210, § 1.

§60299.2.  Creation.

A donor may create a power of appointment only by an instrument executed with the same formalities as one which would pass title to the property covered by the power.

Laws 1977, c. 210, § 2.

§60299.3.  Donees  Exercising power of appointment.

A donee may exercise a power of appointment only by an instrument executed with sufficient formalities to pass title to the property covered by the power.  When a power of appointment is exercisable only by will, a donee may not exercise it by deed.  When a power of appointment is exercisable by deed, a donee may exercise it by will.

Laws 1977, c. 210, § 3.

§60299.4.  Insufficient instruments  Additional formalities.

A power of appointment authorized to be exercised by an instrument which would not be sufficient to transfer title to the property covered by the power shall not be void, but its execution shall conform to the provisions of this act.  When the power of appointment directs that formalities in addition to those prescribed in this act be observed in the execution of the power, the direction may be disregarded.

Laws 1977, c. 210, § 4.

§60299.5.  Persons who may exercise.

Any donee, except a minor, who would be capable of conveying the property covered by the power may exercise a power of appointment.

Laws 1977, c. 210, § 5.

§60299.6.  Two or more persons vested with a power of appointment.

When a power of appointment is vested in two or more persons, all such persons shall unite in its exercise.  However, if one or more of such persons die, become legally incapable of exercising the power or renounce such power, the power may be exercised by the others.

Laws 1977, c. 210, § 6.

§60299.7.  Consent of donor  Writing  Recording.

When the consent of the donor, or of any other person, is required by the donor for the exercise of a power of appointment, this consent shall be in writing.  To entitle the instrument exercising the power to be recorded, the signature of any person consenting shall be acknowledged.  If the consent is given in a separate instrument, that instrument shall be attached to the instrument exercising the power.  If any person whose consent is required dies or becomes legally incapable of consenting, the donee may exercise the power with the consent of the other person whose consent is required.  If there is no such person, the donee may exercise the power in the manner provided by Section 3 of this act, unless the donor has manifested a contrary intent in the instrument creating the power.

Laws 1977, c. 210, § 7.

§60299.8.  Appointment of all the property to one or more of the objects to the exclusion of the others.

Unless a contrary intent is manifested in the instrument creating the power, the donee may appoint all of the property to one or more of the objects to the exclusion of the others.  A direction to appoint "to", "among" or "between" two or more objects shall not be a sufficient manifestation of a contrary intent.  However, when the donee is prevented from excluding any object by the instrument creating the power, each object shall receive an equal share, unless the instrument creating the power manifests an intent that some other division may be made.

Laws 1977, c. 210, § 8.

§60299.9.  Donee authorized to appoint himself  Creditors  Claims  Fraudulent conveyances.

When a donee is authorized to appoint to himself all or part of the property covered by any power of appointment, a creditor of the donee may subject to his claim all property which the donee could then appoint to himself only to the extent that other property available for the payment of his claim is insufficient for such payment.  When a donee has exercised such a general power by deed, the law relating to fraudulent conveyances shall apply as if the property transferred to the appointee had been owned by the donee. When a donee has exercised such a power by will in favor of either a taker without value or a creditor, a creditor of the donee or of his estate may subject such property to the payment of his claim only to the extent that other property available for the payment of the claim is insufficient for such payment.

Laws 1977, c. 210, § 9.

§60299.10.  Transfer by deed or will  Property conveyed.

When the donee of a power of appointment makes a deed or a will purporting to transfer all of his property, the property covered by the power shall be included in such transfer unless it is shown that the donee did not so intend.

Laws 1977, c. 210, § 10.

§60299.11.  Conveyances and devises.

A deed either creating or exercising a power of appointment over real property is a conveyance.  A will appointing real property is a devise.

Laws 1977, c. 210, § 11.

§60299.12.  Suspension of right of alienation  Computation of time.

The period during which the absolute right of alienation may be suspended by any instrument in execution of a power shall be computed from the time of the creation of the power and not from the date of the instrument.  However, in the case of a general power presently exercisable, the period shall be computed from the date of the instrument.

Laws 1977, c. 210, § 12.

§60299.13.  Advancements to descendents.

Every estate or interest given to a descendent of the donee by the exercise of a power is an advancement to such descendent to the same extent that a gift of property owned by the donee would be an advancement.

Laws 1977, c. 210, § 13.

§60299.14.  Assignment for the benefit of creditors.

Under a general assignment for the benefit of creditors, a power of appointment in the assignor by which he is authorized to appoint the property to himself passes to the assignee.

Laws 1977, c. 210, § 14.

§60299.15.  Power of revocation  Reservation  Effect.

When the grantor in a conveyance reserves to himself, for his own benefit, an absolute power of revocation, the grantor shall still be the absolute owner of the estate conveyed, so far as the rights of creditors and purchasers are concerned.

Laws 1977, c. 210, § 15.

§60299.16.  Absolute power of disposition in grantee or beneficiary.

When an absolute power of disposition is given to a grantee or a beneficiary under a will of real or personal property and no reversion, remainder or gift in default of the property undisposed of by the grantee or a beneficiary under a will is expressed in the instrument creating the power, the grantee or a beneficiary under a will shall be the absolute owner of the property.

Laws 1977, c. 210, § 16.

§60-300.1.  Short title.

This act shall be known and may be cited as the "Uniform Management of Institutional Endowment Funds Act".

Added by Laws 1992, c. 131, § 1, eff. Sept. 1, 1992.

§60-300.2.  Legislative findings and purpose.

A.  The Legislature finds that:

1.  Privately supported educational, religious, and charitable organizations perform essential and needed services in the state;

2.  Uncertainty regarding legal restrictions on the management, investment, and expenditure of endowment funds of educational, religious, and charitable organizations has in many instances precluded obtaining the highest available return on endowment funds; and

3.  The educational, religious, and charitable organizations, their officers, directors, and trustees, and the citizens of this state will benefit by removal of the uncertainty and by permitting endowment funds to be invested for the long-term goals of achieving growth and maintaining purchasing power without adversely affecting availability of funds for current expenditure.

B.  The purpose of the Uniform Management of Institutional Endowment Funds Act is to provide guidelines for the management, investment, and expenditure of endowment funds of privately supported educational, religious, and charitable organizations in order to eliminate uncertainty regarding legal restrictions on the management, investment, and expenditure of the funds and to enable the organizations to maximize their resources.

Added by Laws 1992, c. 131, § 2, eff. Sept. 1, 1992.

§60-300.3.  Definitions.

As used in the Uniform Management of Institutional Endowment Funds Act:

1.  "Gift instrument" means:

a. a will, deed, grant, conveyance, agreement, memorandum, writing, or other governing document under which property is transferred by a donor to an institution as an institutional endowment fund, or

b. an oral statement or condition expressed by the donor at the time of transfer of property to an institution, which oral statement or condition is memorialized in writing by the institution at the time of the gift, that the institution is to hold the gift as an institutional endowment fund.

The gift instrument shall also include the terms of any institutional solicitations from which an institutional endowment fund resulted;

2.  "Governing board" means the body responsible for the management of an institution or of an institutional endowment fund;

3.  "Historic dollar value" means the aggregate fair value in dollars of:

a. an institutional endowment fund at the time it became an institutional endowment fund,

b. each subsequent donation to the fund at the time it is made, and

c. each accumulation made pursuant to a direction in the applicable gift instrument or of the governing board at the time the accumulation is added to the fund.

The determination of historic dollar value made in good faith by the governing board of the institution or the institutional trustee is conclusive;

4.  "Institution" means an incorporated or unincorporated organization which is recognized under Section 501(c)(3) of the Internal Revenue Code of 1986 as being organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes.  The term does not include:

a. any public common school or public institution of higher education, or a foundation chartered for the benefit of a public common school, or for the benefit of a component of a public common school,

b. any governmental entity or a foundation chartered for the benefit of a governmental entity or for the benefit of a component of such governmental entity, except a foundation chartered for the benefit of a public institution of higher education, or

c. a private foundation as defined by Section 509(a)k of the Internal Revenue Code of 1986;

5. a. "Institutional endowment fund" means:

(1) a fund held by an institution for its exclusive use, benefit or purposes, and which is not wholly expendable by the institution on a current basis under the terms of the applicable gift instrument, or

(2) a fund which is held in trust by an institution as trustee for another institution under the terms of the applicable gift instrument.

b. The term does not include:

(1) a fund held for an institution in trust by a trustee that is not an institution, or

(2) a fund in which a beneficiary that is not an institution has an interest, other than possible rights that could arise upon violation or failure of the purposes of the fund; and

6.  "Institutional trustee" means an institution acting as trustee of an institutional endowment fund which under the terms of the applicable gift instrument is held in trust for the benefit of one or more institutions.

Added by Laws 1992, c. 131, § 3, eff. Sept. 1, 1992.  Amended by Laws 1998, c. 422, § 35, eff. Nov. 1, 1998.

§60-300.4.  Accumulation and appropriation of income - Construction and application of section.

A.  Unless otherwise limited by the applicable gift instrument, the governing board of the institution or institutional trustee may accumulate so much of the annual net income of an institutional endowment fund as is prudent under the standard established by Section 7 of this act and may hold any or all of such accumulated income in an income reserve for subsequent expenditure for the uses and purposes for which such institutional endowment fund is established or may add any or all of such accumulated income to the principal of such institutional endowment fund as is prudent under such standard.

B.  Unless otherwise limited by the applicable gift instrument, the governing board of the institution or institutional trustee may appropriate for expenditure for the uses and purposes for which an institutional endowment fund is established so much of the net appreciation, whether realized or unrealized, in the fair value of the assets of an institutional endowment fund over the historic dollar value of the fund as is prudent under the standard established by Section 7 of this act.

C.  The provisions of this section shall not be construed to limit the authority of the governing board to accumulate income or to add such income to the principal of an institutional endowment fund or to expend funds as permitted under other law or the terms of the applicable gift instrument.

D.  Subsection B of this section does not apply if the applicable gift instrument indicates the donor's intention that net appreciation shall not be expended.  A restriction upon the expenditure of net appreciation may not be implied from a designation of a gift as an endowment, or from a direction or authorization in the applicable gift instrument to use only "income", "interest", "dividends", or "rents, issues or profits", or a direction which contains other words of similar import.  This rule of construction applies to gift instruments executed or in effect before or after the effective date of this act.

Added by Laws 1992, c. 131, § 4, eff. Sept. 1, 1992.

§60-300.5.  Governing board - Investment of funds - Retention of property - Pooling funds - Including funds in other funds.

In addition to an investment otherwise authorized by law or by the applicable gift instrument, the governing board, subject to any specific limitations set forth in the applicable gift instrument or in the applicable law may:

1.  Invest and reinvest an institutional endowment fund in any real or personal property deemed advisable by the governing board, whether or not it produces a current return, including mortgages, stocks, bonds, debentures, and other securities of profit or nonprofit corporations; shares in or obligations of associations, partnerships, or individuals; and obligations of any government or subdivision or instrumentality thereof;

2.  Retain property contributed by a donor to an institutional endowment fund for as long as the governing board deems advisable;

3.  Include all or any portion of an institutional endowment fund in a pooled or common fund maintained by the institution or institutional trustee; and

4.  Include all or any part of an institutional endowment fund in any other pooled or common fund available for investment, including shares or interests in regulated investment companies, mutual funds, common trust funds, investment partnerships, real estate investment trusts, or similar organizations in which funds are commingled and investment determinations are made by persons other than the governing board.

Added by Laws 1992, c. 131, § 5, eff. Sept. 1, 1992.

§60-300.6.  Governing board - Delegation of investment authority - Contracts and payment for investment advisory or management services.

Except as otherwise provided by the applicable gift instrument, the governing board may:

1.  Delegate to its committees, officers, or employees of the institution or the fund, or agents, including investment counsel, the authority to act in place of the governing board in investment and reinvestment of institutional endowment funds;

2.  Contract with independent investment advisors, investment counsel or managers, banks, or trust companies, so to act for the governing board in investment of institutional endowment funds; and

3.  Authorize the payment of compensation for investment advisory or management services.

Added by Laws 1992, c. 131, § 6, eff. Sept. 1, 1992.

§60-300.7.  Governing board - Standard of conduct.

A.  Except as otherwise set forth in the gift instrument, when investing, reinvesting, purchasing, acquiring, exchanging, selling, and managing property, appropriating appreciation, developing and applying investment and spending policies, accumulating income, and delegating investment management for the benefit of an institution, the members of the governing board shall act with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of like character and with like aims to accomplish the purposes of the institution receiving the benefit of the institutional endowment fund.

B.  In exercising judgment under this section, the governing board shall consider the long- and short-term needs of the institution or the institution which is the beneficiary in carrying out its educational, religious, charitable, or other eleemosynary purposes, its present and anticipated financial requirements, expected return on its investments, price level trends, and general economic conditions.

Added by Laws 1992, c. 131, § 7, eff. Sept. 1, 1992.

§60-300.8.  Governing board - Release of restrictions on use or investment of funds -Doctrine of cy-pres.

A.  With the written consent of the donor, the governing board may release, in whole or in part, a restriction imposed by the applicable gift instrument on the use or investment of an institutional endowment fund.

B.  If written consent of the donor cannot be obtained by reason of his death, disability, incapacity, unavailability, or impossibility of identification, or if the gift instrument does not give to the institutional trustee the right to exercise the power of cy-pres, the governing board may apply in the name of the institution or institutional trustee to the district court for release of a restriction imposed by the applicable gift instrument on the use or investment of an institutional endowment fund.  The Attorney General shall be notified of the application and shall be given an opportunity to be heard.  If the court finds that the restriction is obsolete, inappropriate, or impracticable, it may by order release the restriction in whole or in part.  A release under this subsection may not change an institutional endowment fund to a fund that is not an institutional endowment fund.

C.  A release under this section may not allow an institutional endowment fund to be used for purposes other than the educational, religious, charitable, or other eleemosynary purposes of the institution affected.

D.  This section does not limit the application of the doctrine of cy-pres.

Added by Laws 1992, c. 131, § 8, eff. Sept. 1, 1992.

§60-300.9.  Status, duties and liabilities of governing boards.

Nothing in the Uniform Management of Institutional Endowment Funds Act alters the status of governing boards, or the duties and liabilities of the directors of such boards under other laws of this state.

Added by Laws 1992, c. 131, § 9, eff. Sept. 1, 1992.

§60-300.10.  Applicability of other laws.

All matters not specifically governed by the Uniform Management of Institutional Endowment Funds Act shall be subject to the provisions governing trusts.  If the provisions of the Uniform Management of Institutional Endowment Funds Act conflict with the provisions governing trusts, the provisions of the Uniform Management of Institutional Endowment Funds Act shall govern.

Added by Laws 1992, c. 131, § 10, eff. Sept. 1, 1992.

§60-301.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Charitable Fiduciary Act".

Added by Laws 1997, c. 99, § 2, emerg. eff. April 15, 1997.

§60-301.2.  Legislative findings and purpose.

A.  The Legislature finds that:

1.  Charitable, religious, and educational and eleemosynary organizations perform essential and needed services in the state;

2.  Clarification is needed regarding the capability of charitable, religious, educational, and eleemosynary organizations to act as a fiduciary in obtaining and administering present and future gifts benefitting the charitable, religious, educational, and eleemosynary purposes of such organizations and their affiliates; and

3.  Clarification is needed regarding the fiduciary powers of charitable, religious, educational, and eleemosynary organizations in the administration of trusts which provide for present or future gifts benefitting the charitable, religious, educational, and eleemosynary purposes of such organizations.

B.  The purpose of this act is to authorize charitable, religious, educational, and eleemosynary organizations to act as a fiduciary and to clarify the powers of such organizations when acting in a permitted fiduciary capacity.

Added by Laws 1997, c. 99, § 3, emerg. eff. April 15, 1997.

§60-301.3.  Definitions.

As used in this act:

1.  "Charitable organization" means an incorporated or unincorporated organization:

a. domiciled in the State of Oklahoma,

b. recognized under Section 501(c)(3) of the Internal Revenue Code as being organized and operated exclusively for charitable, religious, educational, or other eleemosynary purposes,

c. which has been in existence for at least five (5) years if the organization administers charitable trusts which benefit private individuals,

d. having a governing board of which a majority of its members are persons who are qualified by education or experience to provide direction of the charitable organization in the administration of its charitable trusts,

e. having a governing board of which at least forty percent (40%) of its members are residents of the State of Oklahoma, provided that upon proper application the Attorney General may waive this requirement, and

f. which has filed the comprehensive annual audit required by Section 10 of this act;

2.  "Charitable trust" means:

a. a trust which qualifies as a charitable remainder unitrust under the Internal Revenue Code,

b. a trust which qualifies as a charitable remainder annuity trust under the Internal Revenue Code,

c. a trust which is described as a charitable lead trust in the Internal Revenue Code,

d. a fund which qualifies as a pooled income fund under the Internal Revenue Code,

e. an institutional endowment fund as that term is defined in the Oklahoma Uniform Management of Institutional Endowment Funds Act,

f. a trust providing for the welfare, maintenance, support, and education of minor issue of a decedent who has made a gift in the document creating the trust for the benefit of the minor issue to the charitable organization administering the trust or one or more of its affiliated charitable organizations at the decedent's death and the total of all gifts made to the charitable organization administering the trust or one or more of its affiliated charitable organizations at the decedent's death is as large as the largest distribution made to another person who is not a charitable organization, but in no event shall the total of all gifts made to the charitable organization administering the trust or one or more of its affiliated charitable organizations be less than twenty-five percent (25%) of the property which is available for distribution, or

g. any other irrevocable or revocable trust in which:

(1) one or more gifts of either trust income or principal, whether outright or in trust, are irrevocably made to or for the benefit of a charitable organization,

(2) if the irrevocable gift is of income or principal which is distributed before the termination of the trust, the total of all such irrevocable gifts of income or principal made to the charitable organization administering the trust or one or more of its affiliated charitable organizations is as large as the largest distribution to another beneficiary entitled to receive distributions of income or principal from the trust before the termination of the trust who is not the charitable organization administering the trust or an affiliated charitable organization, but in no event shall the total of all such irrevocable gifts of income or principal made to the charitable organization administering the trust or one or more of its affiliated charitable organizations before the termination of the trust be less than twenty-five percent (25%) of the income or principal available for distribution from the trust,

(3) if the irrevocable gift is of the remainder of the trust which is distributed upon the termination of the trust, the total of all irrevocable gifts of the remainder of the trust made to the charitable organization administering the trust or one or more of its affiliated charitable organizations is as large as the largest distribution made to another remainderman who is not the charitable organization administering the trust or an affiliated charitable organization, but in no event shall the total of all irrevocable gifts of the remainder of the trust made to the charitable organization administering the trust or one or more of its affiliated charitable organizations be less than twenty-five percent (25%) of the remainder of the trust which is available for distribution at the termination of the trust, and

(4) if distributions of income from the trust are made to beneficiaries who are not charitable organizations, such distributions are in an amount specified by the donor in the governing instrument, or, if not in an amount specified by the donor in the governing instrument, are in an amount not less than five percent (5%) of the value of the principal of the trust determined annually, reduced by distributions of current income from the trust to charitable organizations, if any; and

3.  "Affiliated charitable organization" means another charitable organization which directly or indirectly controls or is under direct or indirect common control with the charitable organization acting in a fiduciary capacity.

Added by Laws 1997, c. 99, § 4, emerg. eff. April 15, 1997.

§60-301.4.  Fiduciary capacities.

Charitable organizations shall be permitted to act in the following fiduciary capacities within this state:

1.  To act as trustee under charitable trusts created by will, inter vivos declaration of trust or trust agreement, corporate resolution, or order, judgment or decree of any of the courts of record of this state or of any state or of the United States;

2.  To accept and execute all charitable trusts and perform such duties of every description as may be committed to them under such trust by any person or persons, any corporation, or any order, judgment or decree of any of the courts of record of this state or of any state or of the United States provided that such duties are not inconsistent with the charitable, religious, educational, or other eleemosynary purposes of the charitable organization;

3.  To take, accept and hold by gift, grant, assignment, transfer, devise or bequest of any person or persons, any corporation, or any order, judgment or decree of any of the courts of record of this state or of any state or of the United States any real or personal property as a charitable trust;

4.  To execute and perform any and all charitable trusts upon the terms, conditions, limitations and restrictions which may be declared, imposed, established or agreed upon in and by the person or persons, corporation, or order, judgment, decree, gift, grant, assignment, transfer, devise or bequest establishing such trust;

5.  To act as attorney-in-fact for any person establishing a charitable trust; and

6.  To act as personal representative in the probate of the will of any decedent, whether such decedent was a resident of this state or not, and whether the probate of the will of such decedent is by original or ancillary proceeding, where the will makes a present or future gift to or confers a present or future benefit on the charitable organization serving as personal representative or one or more of its affiliated charitable organizations and the total of all gifts made to the charitable organization serving as personal representative or one or more of its affiliated charitable organizations in the will is as large as the largest distribution made to another person who is not a charitable organization, but in no event shall the total of all gifts made to the charitable organization serving as personal representative or one or more of its affiliated charitable organizations in the will be less than twenty-five percent (25%) of the estate which is available for distribution.

Added by Laws 1997, c. 99, § 5, emerg. eff. April 15, 1997.

§60-301.5.  Charitable organizations authorized to exercise certain powers as trustees.

In addition to the powers conferred on fiduciaries by the Oklahoma Trust Act, the Oklahoma Uniform Management of Institutional Endowment Funds Act, and the Oklahoma Uniform Prudent Investor Act, all charitable organizations acting as trustees of charitable trusts shall expressly be permitted to exercise the following powers:

1.  To limit the investment of property received in trust to investments in real or personal property; securities including bonds, stocks, all kinds of negotiable and nonnegotiable paper; and other investment instruments, which are consistent with the charitable, religious, educational, or other eleemosynary purposes of the charitable organization;

2.  To make distributions from an institutional endowment fund as that term is defined in the Oklahoma Uniform Management of Institutional Endowment Funds Act in a manner that will provide a consistent source of funds to charitable organizations benefited by such charitable trusts;

3.  For assets held in an institutional endowment fund as that term is defined in the Oklahoma Uniform Management of Institutional Endowment Funds Act, to invest in loans of money upon adequate collateral security to affiliated charitable organizations provided that the charitable organization serving in a fiduciary capacity conforms to the standard for care set forth in the document creating the trust or, in the absence of a standard of care in the document creating the trust, to the standard of care for fiduciaries as set forth in the Oklahoma Trust Code, the Oklahoma Uniform Institutional Endowment Funds Act, and the Oklahoma Uniform Prudent Investor Act, and provided further that the loan furthers the charitable, religious, educational and other eleemosynary purposes of the affiliated charitable organization;

4.  To recover costs and expenses to include a reasonable charge for administrative overhead incurred in administering charitable trusts to include costs incurred for investment counselors, advisors and agents; and

5.  To delegate the investment of assets of charitable trusts and the administration of charitable trusts to state banks in Oklahoma having trust powers, national banking associations having trust powers, and trust companies having trust powers.

Added by Laws 1997, c. 99, § 6, emerg. eff. April 15, 1997.

§60-301.6.  Fidelity bonds.

A.  Governing board must require fidelity bonds.  The governing board of a charitable organization serving as trustee of a charitable trust shall require good and sufficient fidelity bonds on all officers and employees who are involved in the funding and administration of a charitable trust, whether or not they are paid a salary or other compensation.  The fidelity bonds shall indemnify the charitable trusts administered by a charitable organization for loss sustained to a charitable trust as the result of dishonest, fraudulent, or criminal conduct by the officers and employees of the charitable organization, whether acting independently or in collusion with any person or persons.

B.  Form and premiums of fidelity bonds.  The governing board of a charitable organization serving as trustee of a charitable trust shall determine the amount and form of its fidelity bonds.  The premiums for its fidelity bonds shall be paid by the charitable organization and the cost of premiums may be included in the administrative overhead of the charitable organization.

C.  Annual review of fidelity bonds.  At least once each calendar year the governing board of a charitable organization serving as trustee of a charitable trust shall evaluate all known elements and factors constituting its risk of loss due to dishonest, fraudulent, or criminal conduct by its officers and employees and determine if the amount and form of its fidelity bonds are sufficient.  The governing board shall then require fidelity bonds in such amounts and form as are sufficient to protect its charitable trusts from such risk or hazard.  The action of the governing board in determining the amount and form of its fidelity bonds shall be recorded in the minutes of the governing board.

Added by Laws 1997, c. 99, § 7, emerg. eff. April 15, 1997.

§60-301.7.  Powers of charitable organizations acting as trustees of charitable trusts - Common charitable trust funds - Reporting - Recovery of costs - Accounting to court.

A.  Definitions.  For purposes of this section:

1.  "Common charitable trust fund" means a fund composed of assets from two or more charitable trusts and other charitable assets which are pooled for investment;

2.  "Other charitable assets" means assets owned by an affiliated charitable organization or assets contributed to the charitable organization administering the common charitable trust fund in exchange for the issuance of charitable gift annuity contracts; and

3.  "Affiliated charitable organization" means another charitable organization which directly or indirectly controls or is under direct or indirect common control with the charitable organization administering a common charitable trust fund.

B.  Powers.  Any charitable organization acting as a trustee of charitable trusts in this state may:

1.  Establish one or more common charitable trust funds for the exclusive purpose of furnishing investments to itself as fiduciary, to itself and others as cofiduciaries, or to affiliated charitable organizations;

2.  Invest funds which it holds for investment in such common charitable trust funds, unless:

a. the investment is prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship,

b. consent to investment in the common charitable trust fund is intentionally withheld in writing by a cofiduciary, or

c. a cofiduciary that is not a charitable organization has the right to direct the management of the common charitable trust fund; and

3.  Employ and delegate to investment advisors, investment counselors, state banks in Oklahoma having trust powers, national banking associations having trust powers, and trust companies having trust powers the discretion to make specific investment decisions provided that the charitable organization shall at all times maintain ultimate control of the management of the common charitable trust fund.

C.  Common charitable trust fund investments.

1.  A charitable organization administering a common charitable trust fund shall not commingle its administrative and operating funds with its common charitable trust funds but may place its endowment and funds its governing board has designated as endowment in its common charitable trust funds.

2.  Each charitable trust and each other charitable asset shall be deemed to own a proportionate share of each asset of the common charitable trust fund.

3.  In determining whether the investment in the common charitable trust fund by the charitable trust is a proper investment for assets held by a fiduciary, the charitable organization acting as fiduciary may consider the common charitable trust fund as a whole and shall not be prohibited from making the investment if any one or more of the assets of the common charitable trust fund are nonincome producing or might not otherwise be considered proper investments for a fiduciary account.

4.  The charitable organization administering a common charitable trust fund may limit investments in its common charitable trust funds to investments which are compatible with or further the charitable, religious, educational, or other eleemosynary purposes of the charitable organization administering the common charitable trust fund.

5.  The charitable organization administering a common charitable trust fund consisting solely of assets held in an institutional endowment fund, as that term is defined in the Oklahoma Uniform Management of Institutional Endowment Funds Act, may invest such assets in loans upon adequate collateral security to an affiliated charitable organization provided that the charitable organization administering the common charitable trust fund conforms to the standard for care set forth in the documents creating the trusts or, in the absence of a standard of care in the documents creating the trusts, to the standard of care for fiduciaries as set forth in the Oklahoma Trust Code, the Oklahoma Uniform Institutional Endowment Funds Act, and the Oklahoma Uniform Prudent Investor Act, and provided further that the loan furthers the charitable, religious, educational and other eleemosynary purposes of the affiliated charitable organization.

6.  In selecting investments and when making investment decisions pursuant to this subsection, the charitable organization shall be bound by the provisions of this act, the Oklahoma Trust Act, the Oklahoma Uniform Management of Institutional Endowment Funds Act, and the Oklahoma Uniform Prudent Investor Act, unless otherwise provided by law.

7.  Nothing in this subsection shall diminish the standard of care of a fiduciary of charitable trust funds or institutional endowment funds.

D.  Reporting.

1.  The charitable organization administering a common charitable trust fund shall keep records which shall at all times show all necessary and proper matters related to the administration of the common charitable trust fund to include the proportionate interest in the common charitable trust fund of each trust or investment account of an affiliated charitable organization.

2.  Within one hundred twenty (120) days following the end of the common charitable trust fund's fiscal year, the charitable organization administering a common charitable trust fund shall make a report of the condition of the common charitable trust fund.  This report shall include, as of the date of the report, a list of the investments comprising the common charitable trust fund and the value placed on each investment on such list by the charitable organization.  The report shall also include a statement of income and disbursements since the last report and appropriate comments as to any investment in default as to payment of principal or interest.  The reasonable expenses of preparing the report may be charged to the common charitable trust fund.

3.  The charitable organization shall send a copy of the latest report required by this subsection annually to each person to whom a regular periodic accounting of the trusts or other charitable assets participating in the common charitable trust fund ordinarily would be rendered, or shall advise each such person annually that the report is available and that a copy will be furnished without charge upon request.

E.  Recovery of costs.  The charitable organization administering a common charitable trust fund may recover its costs of administration of the common charitable trust fund to include a reasonable charge for administrative overhead and the fees and costs of investment advisors, counselors and agents.

F.  Accounting to court.  Unless ordered by a court of competent jurisdiction, the charitable organization administering common charitable trust funds is not required to render an accounting to the court with regard to such funds.  The charitable organization administering a common charitable trust fund may, by application to the district court, secure approval of such an accounting after such notice, and on such conditions as the court may establish.

Added by Laws 1997, c. 99, § 8, emerg. eff. April 15, 1997.

§60-301.8.  Private inurement prohibited.

No private inurement.

1.  Employees, officers, and members of the governing board of the charitable organization administering a charitable trust or the common charitable trust fund shall not receive commissions, bonuses, or other remuneration based on the solicitation of charitable trusts or investment of assets in the common charitable trust fund.

2.  Employees, officers, and members of the governing board of the charitable organization administering a charitable trust or the common charitable trust fund shall not receive loans, gifts, or other pecuniary benefits from a charitable trust or the common charitable trust fund except that employees and officers of the charitable organization may receive reasonable compensation for their employment as a part of the administrative overhead of the charitable organization administering a charitable trust or the common charitable trust fund.

Added by Laws 1997, c. 99, § 9, emerg. eff. April 15, 1997.

§60-301.9.  Annual audit.

Each year a charitable organization administering charitable trusts shall have prepared a comprehensive annual audit conforming to generally accepted accounting principles which is certified by an independent certified public accounting firm.  A copy of this annual audit shall be delivered to the Oklahoma Banking Department within ninety (90) days of receipt of the final audit report by the charitable organization.  The Oklahoma Banking Department shall serve only as a depository of the annual audits received by it but the audit reports shall be made available for inspection by the public.  Nothing in this provision shall be construed either to authorize the Oklahoma Banking Department to exercise regulatory authority over charitable organizations exercising the powers and rights granted by this act or to create any duty on the Oklahoma Banking Department to enforce any provision of this act, including the obligation of a charitable organization to submit an annual audit.

Added by Laws 1997, c. 99, § 10, emerg. eff. April 15, 1997.

§60-301.10.  Inapplicability of Oklahoma Open Records Act and Oklahoma Open Meeting Act.

Nothing herein shall be construed to subject a charitable organization to the Oklahoma Open Records Act or the Oklahoma Open Meeting Act, provided however that the annual audit reports which are in the possession of the Oklahoma Banking Department because of having been delivered by charitable organizations pursuant to Section 10 of this act shall be deemed a "record" as defined in the Oklahoma Open Records Act.

Added by Laws 1997, c. 99, § 11, emerg. eff. April 15, 1997.

§60-301.11.  Applicability of act.

Subject to Section 14 of this act, the provisions of this act shall apply to charitable trusts and fiduciary relationships of charitable organizations in existence at the time this act takes effect or thereafter established and to resolve the uncertainties surrounding the administration of charitable trusts by charitable organizations and the exercise of the fiduciary powers set forth in this act.  Nothing in this act shall govern, control, or restrict the activities of a charitable organization when acting in a nonfiduciary capacity on behalf of any third party.

Added by Laws 1997, c. 99, § 12, emerg. eff. April 15, 1997.

§60-301.12.  Applicability of other laws.

The provisions of Section 161 of Title 60 of the Oklahoma Statutes and of the Oklahoma Trust Act, Sections 175.1 to 175.56, inclusive, of Title 60 of the Oklahoma Statutes which are in conflict with this act are not applicable to charitable trusts.  Provided however, with the exception of such provisions that are in conflict, charitable organizations shall be subject to all other provisions of law, now existing and hereafter adopted or adjudicated, which affect fiduciary responsibilities.

Added by Laws 1997, c. 99, § 13, emerg. eff. April 15, 1997.

§60-301.13.  Charitable organizations administering trusts that are not charitable trusts.

Charitable organizations administering trusts that are not charitable trusts as defined in this act as of ninety (90) days after the effective date of this act or September 1, 1997, whichever date is the first to occur, shall be permitted to continue administering those trusts until these trusts terminate.

Added by Laws 1997, c. 99, § 14, emerg. eff. April 15, 1997.

§60311.  Law governing personalty.

If there is no law to the contrary in the place where personal property is situated, it is deemed to follow the person of its owner, and is governed by the law of his domicile.

R.L.1910, § 6738.

§60312.  Thing in action.

A thing in action is a right to recover money or other personal property, by judicial proceedings.

R.L.1910, § 6739.

§60313.  Thing in action may be transferred.

A thing in action, arising out of the violation of a right of property, or out of an obligation, may be transferred by the owner. Upon the death of the owner, it passes to his personal representatives, except where, in the case provided by law, it passes to his devisees or successors in office.

R.L.1910, § 6740.

§60314.  Trademarks.

One who produces or deals in a particular thing or conducts a particular business, may appropriate to his exclusive use, as a trademark, any form, symbol or name which has not been so appropriated by another, to designate the origin or ownership thereof; but he cannot exclusively appropriate any designation, or part of a designation, which relates only to the name, quality, or the description of the thing or business, or the place where the thing is produced, or the business is carried on.

§60315.  Goodwill.

The goodwill of a business is the expectation of continued public patronage, but it does not include a right to use the name of any person from whom it was acquired.

R.L.1910, § 6742.

§60316.  Goodwill as property.

The goodwill of a business is property, transferable like any other.

R.L.1910, § 6743.

§60317.  Title deeds.

Instruments essential to the title of real property, and which are not kept in a public office as a record pursuant to law, belong to the person in whom, for the time being, such title may be vested, and pass with the title.

R.L.1910, § 6744.

§60319.  Oil and gas well equipment  Lease, loan or option to purchase  Filing instrument in county clerk's office.

Any instrument in writing leasing or lending or giving option to purchase any personal property, used in the digging, drilling, completing or equipping of an oil and gas well shall be void as against innocent purchasers or creditors of the lessee or bailee, unless the original instrument, or a true copy thereof, shall have been filed prior to the time the rights of any innocent purchaser or the creditors of the lessee or bailee accrue or come into being, in the office of the county clerk of the county in which the lessee or bailee keeps or uses such personal property.

Laws 1941, p. 265, § 1.

§60320.  Filing and indexing.

The said instrument shall be filed and indexed by the county clerk in the same manner in which chattel mortgages are now filed and indexed.

Laws 1941 P. 266, Sec. 2.

§60321.  Verbal lease or loan void as against innocent purchasers or creditors.

Any verbal leasing or lending of personal property used in the digging, drilling, completing or equipping an oil and gas well shall be void as against innocent purchasers or creditors of the lessee or bailee.

Laws 1941, p. 266, § 3.

§60326.  Perpetuities and restraints on alienation.

No retirement, pension or profit sharing plan, qualified for tax exemption purposes under present or future Acts of Congress, or any trusts, insurance and annuity contracts constituting a part thereof, shall be construed as violating the rule or law against perpetuities, or any rule or law against restraints on alienation; provided the power of alienation or the vesting of the interest of any person in such plan, trust or contract shall not be suspended for a longer period than the duration of the lives of the designated beneficiaries of such particular interest, in being at the time of designation, plus twentyone (21) years.

Laws 1953, p. 344, § 1.

§60327.  Provisions against alienation or encumbrance.

Any such plan, trust or contract may provide against the alienation or encumbrance of the interest of any person therein and further provide that no interest therein shall be subject to garnishment, attachment, execution or the claims of creditors of the persons having an interest therein.

§60328.  Power to alienate or encumber  Exemption from process and claims.

Any person having an interest in any such plan, trust or contract, or in any property or any right subject to any such plan, trust or contract, containing the provisions set forth in the next preceding section of this act, or provisions of substantially the same force and effect, shall have no right to alienate or encumber such right or interest in any manner contrary thereto, and the interest of any such person in any such plan, trust or contract, or in any property or any right subject to any such plan, trust or contract, shall be exempt from garnishment, attachment, execution or the claims of creditors.

Laws 1953 P. 344, Sec. 3.

§60331.  Property acquired, how.

Property is acquired by:

1.  Occupancy.

2.  Accession.

3.  Transfer.

4.  Will; or,

5.  Succession.

R.L.1910, § 6746.

§60332.  Title by occupancy.

Occupancy for any period confers a title sufficient against all except the state, and those who have title by prescription, accession, transfer, will or succession.

R.L.1910, § 6747.

§60333.  Prescription, title by.

Occupancy for the period prescribed by civil procedure, or any law of this state as sufficient to bar an action for the recovery of the property, confers a title thereto, denominated a title by prescription, which is sufficient against all.

R.L.1910, § 6748.

§60334.  Fixture may not be moved  Exceptions.

When a person affixes his property to the land of another without an agreement permitting him to remove it, the thing affixed belongs to the owner of the land, unless he chooses to require or permit the former to remove it: Provided, that a tenant may remove from the demised premises at any time during the continuance of his term any thing affixed thereto for purpose of trade, manufacture, ornament or domestic use, if the removal can be effected without injury to the premises, unless the thing has, by the manner in which it is affixed, become an integral part of the premises.

§60335.  Riparian accretions.

Where from natural causes land forms by imperceptible degrees upon the bank of a river or stream, navigable or not navigable, either by accumulation of material or by the recession of the stream, such land belongs to the owner of the bank, subject to any existing right of way over the bank.

R.L.1910, § 6750.

§60336.  Removals in mass may be reclaimed.

If a river or stream carries away, by sudden violence, a considerable and distinguishable part of a bank, and bears it to the opposite bank, or to another part of the same bank, the owner of the part carried away may reclaim it within a year after the owner of the land to which it has been united takes possession thereof.

R.L.1910, § 6751.

§60337.  Islands in navigable streams.

Islands and accumulations of land formed in the beds of streams which are navigable, belong to the State, if there is no title or prescription to the contrary.

R.L.1910, § 6752.

§60338.  Islands in other streams.

An island or accumulation of land, formed in a stream which is not navigable, belongs to the owner of the shore on that side where the island or accumulation is formed, or if not formed on one side only, to the owners of the shore on the two sides, divided by an imaginary line drawn through the middle of the river. R.L. 1910 Sec. 6753.

R.L.1910, § 6753.

§60339.  Island formed by a new channel.

If a stream, in forming itself a new arm, divides itself and surrounds land belonging to the owner of the shore, and thereby forms an island, the island belongs to such owner.

R.L.1910, § 6754.

§60340.  Ownership of ancient bed.

If a stream forms a new course, abandoning its ancient bed, the owners of the land newly occupied take, by way of indemnity, the ancient bed abandoned, each in proportion to the land of which he has been deprived.

R.L.1910, § 6755.

§60341.  Things inseparably united.

When things belonging to different owners have been united so as to form a single thing, and cannot be separated without injury, the whole belongs to the owner of the thing which forms the principal part, who must, however, reimburse the value of the residue to the other owner, or surrender the whole to him.

R.L.1910, § 6756.

§60342.  Principal part defined.

That part is to be deemed the principal to which the other has been united only for the use, ornament or completion of the former, unless the latter is the more valuable and has been united without the knowledge of its owner, who may in the latter case require it to be separated and returned to him, although some injury should result to the thing to which it has been united.

R.L.1910, § 6757.

§60343.  Principal part, how determined.

If neither part can be considered the principal, within the rules prescribed by the last section, the more valuable, or if the values are nearly equal, the more considerable in bulk, is to be deemed the principal part.

R.L.1910, § 6758.

§60344.  Work and material combined.

If one makes a thing from materials belonging to another, the latter may claim the thing on reimbursing the value of the workmanship, unless the value of the workmanship exceeds the value of the materials, in which case the thing belongs to the maker, on reimbursing the value of the materials.

R.L.1910, § 6759.

§60345.  Blended materials.

Where one has made use of materials which in part belong to him and in part to another, in order to form a thing of a new description, without having destroyed any of the materials, but in such a way that they cannot be separated without inconvenience, the thing formed is common to both proprietors in proportion, as respects the one, of the materials belonging to him, and as respects the other, of the materials belonging to him and the price of his workmanship.

R.L.1910, § 6760.

§60346.  Admixtures of materials of different owners.

When a thing has been formed by the admixture of several materials of different owners, and neither can be considered the principal substance, an owner, without whose consent the admixture was made, may require a separation, if the materials can be separated without inconvenience.  If they cannot be thus separated, the owners acquire the thing in common, in proportion to the quantity, quality and value of their materials; but if the materials of one were far superior to those of the others, both in quantity and value, he may claim the thing on reimbursing to the others the value of their materials.

R.L.1910, § 6761.

§60347.  Use without owner's consent.

The foregoing sections of this article are not applicable to cases in which one willfully uses the materials of another without his consent; but, in such cases, the product belongs to the owner of the material, if its identity can be traced.

R.L.1910, § 6762.

§60348.  Right of owner.

In all cases where one, whose material has been used without his knowledge, in order to form a product of a different description, can claim an interest in such product, he has an option to demand either restitution of his material in kind, in the same quantity, weight, measure and quality or the value thereof; or where he is entitled to the product, the value thereof in place of the product.

R.L.1910, § 6763.

§60349.  Damages.

One who wrongfully employs materials belonging to another is liable to him in damages, as well as under the foregoing provisions of this article.

R.L.1910, § 6764.

§60361.  Absentees, who are  Authority to appoint conservator  Notice of hearing  Production of official statement.

A person hereinafter referred to as an "absentee" is one missing from his usual place of residence and his address is unknown by his family or those who, in the ordinary course of events, would be expected to know his whereabouts and has been continuously absent and unheard of for a period of six (6) months or longer, and is presumed missing and incapable or unable to manage his affairs or property or by permission, assignment or direction of any department or official of the United States in connection with any activity pertaining to or connected with the prosecution of any war in which the United States is then engaged, who has been reported or listed for a period not less than three (3) months by the Department of Defense or other department of the United States as missing, or missing in action, or interned in a neutral country, or beleaguered, besieged, or captured by an enemy.  The judge of the district court of the county of such absentee's lastknown legal domicile upon petition alleging the foregoing facts and showing the necessity for providing care of the property of such absentee made, verified and filed by any person who would be entitled to administer upon the absentee's estate if he were dead, after causing notice to be given as hereinafter provided, may,  upon good cause being shown, after finding the facts to be as aforesaid, appoint a conservator to take charge of the absentee's estate under the supervision and subject to the further orders of the court, provided, however, that before any such conservator may be appointed notice of the hearing upon the petition shall be given as is provided by law for hearings upon petition for appointment of administrators, and in addition thereto, notice thereof shall be given to said absentee by publication for two (2) consecutive weeks in a legal newspaper in the county where said proceedings are pending, the last publication of said notice to be at least fifteen (15) days before the hearing on said petition. Provided, further, when the status of absentee is given by the Department of Defense or other department of the United States a conservator may be appointed only if there is produced at the hearing an official statement signed by a proper official of the United States Government that there has been no change in the status of the absentee from the date of the first report, which statement shall be dated not more than fifteen (15) days before said hearing or any date to which the same may be continued by order of the court.

Laws 1945, p. 189, § 1; Laws 1945, p. 214, § 1; Laws 1971, c. 233, § 1, eff. Oct. 1, 1971.

§60362.  Discretion of court  Bond of appointee.

The court shall have full discretionary authority to appoint any suitable person as such conservator and may require such conservator to execute a surety bond to the State of Oklahoma, to be approved by the judge of said court, and in such sum as he shall order, conditioned that the conservator will faithfully execute the duties of his trust according to law.

Laws 1945, p. 189, § 2.

§60363.  Powers and authority of conservator.

The conservator shall have the same powers and authority as the guardian of the property of an infant or incompetent person as now provided by the laws of this state, except that said conservator shall have no power to sell or petition to sell any portion of the absentee's real property until after the lapse of six (6) months from the time of the original appointment of a conservator for such estate, but nothing herein contained shall prevent the conservator from letting or leasing the absentee's real estate in the same manner that a guardian could lease land of his ward.

Laws 1945, p. 189, § 3; Laws 1945, p. 214, § 2.

§60364.  Oath of office.

Before entering upon the duties of his office the conservator shall take and subscribe an oath, before some officer authorized to administer oaths, that he will perform, according to law, the duties of conservator which oath shall be attached to and filed with the order appointing him.

Laws 1945, p. 189, § 4.

§60365.  Reports and accounts  Fees for services.

The conservator shall make and file reports and accounts as often as may be required by the judge of said court and said court may allow fees for services rendered by such conservator in the manner and on the basis as provided by the laws of this state for the allowance of fees to guardians of minors and incompetents.

Laws 1945, p. 190, § 5.

§60366.  Removal of conservator.

When a conservator appointed by the court becomes insane or otherwise incapable of discharging his trust, or unsuitable therefor, or has wasted or mismanaged the estate, or failed for thirty (30) days to render an account or report, the court may upon such notice to the conservator as the court may require, remove him and compel him to surrender the estate to the person found to be lawfully entitled thereto.

Laws 1945, p. 190, § 6.

§60367.  Termination of conservatorship.

At any time upon petition signed by the absentee, or on petition of an attorneyinfact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the conservatorship and the transfer of all property held thereunder to the absentee or to the designated attorneyinfact.  Likewise, if at any time subsequent to the appointment of a conservator it shall appear that the absentee has died and an executor or administrator has been appointed for his estate, the court shall direct the termination of the conservatorship and the transfer of all property of the deceased absentee held thereunder to such executor or administrator.

Laws 1945, p. 190, § 7.

§60381.  Capacity to take property by gift.

The legal capacity of the State of Oklahoma, and of each county, city, town and school district in the state, to take title or any interest therein including, but not limited to, right-of-way or right-of-way easements in the case of a county, legal, equitable, or both, to any property, real, personal or mixed, by gift, testamentary or otherwise, as well as by purchase, is hereby specifically approved and affirmed.

Added by Laws 1953, p. 288, § 1, emerg. eff. March 30, 1953.  Amended by Laws 2001, c. 231, § 4, eff. Nov. 1, 2001.

§60382.  Tax exemption.

No gift, testamentary or otherwise, of any property, real or personal or both, or any interest therein including, but not limited to, right-of-way or right-of-way easements in the case of a county, to the State of Oklahoma, or to any county, city, town, or school district in the state, or to any combination thereof, if accepted upon behalf of the state, county, city, town, or school district, by the officer, proper governing board or commission thereof, nor the transfer of title thereto in accordance with such gift, or the will or other instrument by which such gift is made, nor the privilege of making or receiving such a gift, nor any income or profits derived by such state, county, city, town or school district from any such property or its use or disposition thereof, shall be subject to any form of tax.

Added by Laws 1953, p. 289, § 2, emerg. eff. March 30, 1953.  Amended by Laws 2001, c. 231, § 5, eff. Nov. 1, 2001.

§60383.  Authority to accept gift to state  Delivery of property and muniments of title.

Except to the extent that such authority is otherwise specifically vested in some other state officer, board, commission, or agency, the Governor of the State of Oklahoma is hereby authorized to accept, upon behalf of this state, any gift, testamentary or otherwise, of any property presented to this state or to any state institution, department, or agency.  Except as otherwise provided in Sections 391 through 396 of this title, and except for gifts of cash or the equivalent of cash, delivery of such property, possession thereof, and any muniments of title thereto shall be made to and receipted for by the Director of Public Affairs.  Gifts of cash or the equivalent of cash shall be made to and receipted for by the Director of State Finance.

Amended by Laws 1983, c. 304, § 35, eff. July 1, 1983; Laws 1984, c. 166, § 1, operative July 1, 1984.

§60384.  Allotment of property to state institution, department or agency.

Any property involved in a gift, testamentary or otherwise, given to the State of Oklahoma or some state officer, board, commission, or agency for the use or benefit of a specified state institution, department, or agency, whether one or more, when accepted by the Governor and delivered to the Office of Public Affairs or the Office of State Finance as provided for in Section 383 of this title, shall be allotted by said Office of Public Affairs or Office of State Finance to such state institution, department, or agency, in accordance, as nearly as possible, with the terms of the gift.

Amended by Laws 1983, c. 304, § 36, eff. July 1, 1983; Laws 1984, c. 166, § 2, operative July 1, 1984.

§60385.  Allotment of property  Gift for particular purpose.

Any property involved in any gift, testamentary or otherwise, given to the State of Oklahoma for a particular purpose or purposes, as distinguished from public purposes generally, when accepted by the Governor and delivered to the Office of Public Affairs, as provided for in Section 383 of this title, shall be allotted by said Office of Public Affairs to the state institution, department, or agency, or the state institutions, departments, or agencies, if any, which, under the applicable statutes, are charged with the performance of the specific purpose or purposes to which such gift is limited or dedicated.

Amended by Laws 1983, c. 304, § 37, eff. July 1, 1983.

§60-386.  Allotment of property given without designation of particular purpose - New allotment.

Except as may be otherwise provided in Sections 391 through 396 of this title, any real property involved in any gift, testamentary or otherwise, given to this state for public purposes generally or without designation of any particular purpose to which the same is to be devoted, when accepted by the Governor and delivered to the Office of Public Affairs, as provided for in Section 383 of this title, and which may be occupied and used advantageously, as determined by the Office of Public Affairs, by a particular state institution, department, or agency in performing its assigned duties or functions, and any tangible personal property involved in any gift, testamentary or otherwise, given to this state for public purposes generally or without designation of any particular purpose to which the same is to be devoted, when accepted by the Governor and delivered to the Office of Public Affairs, as provided for in Section 383 of this title, which is determined to be, by the Office of Public Affairs, especially suited to the special needs of a particular state institution, department, or agency, or may be used advantageously by a particular state institution, department, or agency in performing its assigned duties or functions, shall be allotted by the Office of Public Affairs to such state institution, department, or agency.  Any such real property which is not occupied and used, or the occupancy and use of which is terminated by the state institution, department, or agency to which it has been so allotted and which may be occupied and used advantageously, as determined by the Office of Public Affairs, by some other particular state institution, department, or agency in performing its assigned duties or functions, and any such tangible personal property which is not used, or the use of which is terminated, by the state institution, department, or agency to which it has been so allotted and which is determined to be, by the Office of Public Affairs, especially suited to the special needs of a particular state institution, department, or agency, or may be used advantageously by some other particular state institution, department, or agency in performing its assigned duties or functions, shall be allotted by the Office of Public Affairs to such other state institution, department, or agency.

Added by Laws 1953, p. 289, § 6, emerg. eff. March 30, 1963.  Amended by Laws 1983, c. 304, § 38, eff. July 1, 1983.

§60-387.  Sale of real property not suitable for particular institutions - Personal property - Lease until sale.

Except as may be otherwise provided in Sections 391 through 396 of this title, any real property involved in any gift, testamentary or otherwise, given to this state for public purposes generally or without designation of any particular purpose to which the same shall be devoted, when accepted by the Governor and delivered to the Department of Central Services, as provided for in Section 383 of this title, which may not be occupied and used advantageously, as determined by the Department of Central Services, by any particular state institution, department, or agency as contemplated by Section 386 of this title, and any tangible personal property involved in any gift, testamentary or otherwise, given to this state for public purposes generally or without designation of any particular purpose to which the same shall be devoted, when accepted by the Governor and delivered to the Department of Central Services, as provided for in Section 383 of this title, which is determined to be, by the Department of Central Services, not especially suited to the special needs of any particular state institution, department, or agency, or may not be used advantageously by any particular state institution, department, or agency in performing its assigned duties or functions, as contemplated by Section 386 of this title, shall be sold by the Department of Central Services as required by law.  If, in the judgment of the Department of Central Services, any such real property which is or becomes subject to sale may not be sold immediately to advantage, it may be leased or otherwise rented, until such time as, in the opinion of said Department, it may be sold to advantage.

Added by Laws 1953, p. 290, § 7, emerg. eff. March 30, 1953.  Amended by Laws 1983, c. 304, § 39, eff. July 1, 1983; Laws 1997, c. 292, § 4, eff. July 1, 1997.

§60388.  Sale of stocks, bonds, choses in action and intangible personal property.

Except as may be otherwise provided in Sections 391 through 396 of this title, any stocks, bonds, choses in action, or other intangible personal property, except cash or the equivalent thereof, involved in a gift, testamentary or otherwise, given to this state for public purposes generally and without designation of any particular purpose to which the same shall be devoted, when accepted by the Governor and delivered to the Office of Public Affairs, as provided for in Section 383 of this title, shall be converted, by the Office of Public Affairs, into cash as soon as may be practicable.

Amended by Laws 1983, c. 304, § 40, eff. July 1, 1983.

§60389.  Money included in gift  Income and proceeds of sales  Deposit to credit of General Revenue Fund.

Except as may be otherwise provided in Sections 391 through 396 of this title, any cash or the equivalent thereof involved in any gift, testamentary or otherwise, given to this state for public purposes generally or without designation to any particular purpose to which the same shall be devoted, when accepted by the Governor and delivered to the Office of State Finance, as provided for in Section 383 of this title, together with all income, interest, rentals, or otherwise, from any property delivered to the Office of Public Affairs pursuant to the provisions of Section 383 and Sections 386 through 388 of this title, and all cash derived from sales, or other conversions into cash, of such other property as provided for in Sections 386 through 388 of this title, shall be deposited in the State Treasury to the credit of the General Revenue Fund for the fiscal year in which it is received.

Amended by Laws 1983, c. 304, § 41, eff. July 1, 1983; Laws 1984, c. 166, § 3, operative July 1, 1984.

§60390.  Acceptance by counties, cities, towns and school districts  Delivery  Receipts.

The board of county commissioners of each county of the state, as to such county, and the governing board of each city, town and school district of the state, as to each such governmental subdivision, is hereby authorized in its discretion to accept, upon behalf of such county, city, town or school district, any gift, testamentary or otherwise, whether unconditional or conditional, of any property, whether real or personal or both, to such county, city, town, or school district, or any institution, department or agency thereof; and, in such instances, the property, or, in the case of real property or intangible personal property, the muniments of title thereto, shall be delivered to, and any necessary receipts therefor shall be executed by, such board.

Laws 1953, p. 291, § 10.

§60391.  Gift to state, county and city or town  Tenancy in common.

Any gift, testamentary or otherwise, of any property whatsoever to the State of Oklahoma and a county within such state and a city or town within such county (all of which, including the state, are hereinafter referred to as "governmental units"), shall be construed as a gift of such property to the named governmental units as tenants in common; and, unless other proportions are distinctly specified in the instrument by which such gift is made, shall be construed as conveying an undivided onethird (1/3) interest to each of such governmental units.

Laws 1953, p. 291, § 11.

§60392.  Gift to state, county and city or town deemed to be intended for public improvements.

Any unconditional gift, testamentary or otherwise, of any property whatsoever to the State of Oklahoma and a county therein and a city or town within such county, without designation of any particular purpose or purposes to which such property is to be devoted, shall be construed as being intended for public improvements within such town or city and county, including but not limited to the construction of public improvements, the purchase of lands upon which to construct public improvements (or, in the case of public highways, the purchase of necessary rightsofway therefor), and repairs and additions to existing public improvements, within such town or city and county.  The use of such property for such public improvement purposes, as hereinafter provided for, is hereby declared to be a coordinate and joint public purpose of such governmental units.

Laws 1953, p. 291, § 12.

§60393.  Delivery directly to trustees.

Any property involved in any unconditional gift, testamentary or otherwise, to the State of Oklahoma and a county therein and a city or town within such county, without designation of any particular purpose or purposes to which such property is to be devoted, when accepted upon behalf of the State of Oklahoma by the Governor, as provided for in Section 3 hereof, and, upon behalf of the county by the board of county commissioners of such county, as provided for in Section 10 hereof, and, upon behalf of such city or town by the governing board thereof, as provided for in Section 10 hereof; or, in the case of real property or intangible personal property, the muniments of title thereto, shall be delivered directly to the trustees hereinafter provided for.

Laws 1953, p. 291, § 13.

§60394.  Trustees, who are  Bond  Designation of trust estate  Trust fund  Approval of sales  Reports.

When any unconditional gift, testamentary or otherwise, of any property to the State of Oklahoma and a county therein and a city or town within such county shall have been accepted, upon behalf of all such governmental units, as provided for in Sections 3, 10 and 13 hereof, the Attorney General of the State of Oklahoma, and the county treasurer of such county, and the presiding officer of the governing board of such city or town, at the time of the first distribution under such gift, if testamentary, or at the time of such acceptance of such gift, if other than a testamentary gift, shall be cotrustees and the official representatives and agents of their respective governmental units for all property or monies involved in, and derived from, such gift, for the use and benefit of such governmental units, for the purposes specified in Section 12 hereof; and as such, shall be authorized to execute and deliver any receipts required in connection therewith.

They shall continue as such trustees until the trust estate, resulting hereunder, shall have been fully administered, irrespective of their continuance in such public offices; provided, that in event of the death, resignation, disqualification or incapacity of any trustee before such trust estate shall have been fully administered, the person then holding the public office corresponding to that held by such deceased or resigned trustee at the time he became trustee hereunder, or, in event such death, disqualification, resignation or incapacity occurs while such trustee still holds such public office, the person elected or appointed to fill the vacancy in such public office, or the temporary or other successor thereto shall become and be his successor as such trustee.

Each such trustee shall furnish a bond in a sum equal to the value of such trust estate at the time he becomes such trustee, but not to exceed Fifty Thousand Dollars ($50,000.00), with some surety company authorized to do business within the State of Oklahoma, as surety thereon, conditioned upon the faithful performance of his duties as such trustee and truly accounting for all monies and property coming into the custody and control of such cotrustees. Such bond shall run in the name of the State of Oklahoma and such county and city or town, and shall be filed in the office of the Secretary of State of the State of Oklahoma, and the premiums thereon shall be payable from such trust estate.  The trust estate shall be designated as "The (name of donor here) Public Improvements Trust Estate".

All cash, or the equivalent thereof, belonging to such trust estate and received by the trustees shall, upon receipt, be deposited in a special depository account in the State Treasury to be designated as "The (name of donor here) Public Improvements Trust Fund", and shall be subject to withdrawal or disbursement therefrom upon, but only upon, check or voucher signed by all three of the cotrustees, for the purposes provided for herein, and each such check or voucher shall state thereon the specific purpose for which the withdrawal or disbursement is made.

Before selling, exchanging, or making any other disposition of any tangible property or intangible property (other than cash or the equivalent thereof) belonging to such a trust estate, and before investing any cash or the equivalent thereof belonging to such a trust estate in securities or other property (as distinguished from expending the same for public improvement purposes as authorized herein), the cotrustees shall, by written application, obtain the written approval of the district judge of the county involved as one of the donees of the gift in question.  Such cotrustees shall also file with the district judge of such county verified annual reports, containing a detailed statement of all assets and liabilities of the trust estate, and a report of the acts and doings of the trustees during the period covered by such reports.  No notice shall be required in connection with any such application or report, and no fees shall be charged for the filing of any such application, report, or order of approval, or in connection with the entry, recording, or certification of any such order of approval.

Laws 1953, p. 291, § 14.

§60395.  Powers of cotrustees.

The cotrustees of a trust estate resulting hereunder are hereby authorized and empowered to manage such trust estate and all money and property belonging thereto; to rent or to lease any of the real property for the purpose of exploring for and extracting any minerals, including oil and gas, as well as for other purposes; and to sell or otherwise convert any of the property into cash; in such manner, for such price, and upon such terms and conditions as they deem to be for the best interest of the trust estate; and, for such purposes, to execute and deliver such written instruments as may be required.

Such cotrustees are also authorized and empowered to use any money and property of the trust estate for the construction of public improvements in the town or city, or in the county, designated in such gift, for the purpose of sites and rightsofway for public improvements in such town or city, or in such county, and for repairs and additions to existing public improvements within such city or town, or within such county; and, where necessary to the use of funds from other sources for the construction of public improvements upon any real property in such county belonging to such trust estate, may, in their discretion, convey the title to such real property to any one of the governmental units having a beneficial interest in such trust estate, for such public improvement purposes, without further consideration.

Such cotrustees shall be the exclusive judges of the public improvements to be made or aided from such trust estate.  They are also authorized to enter into any contracts, including construction contracts, which they deem to be proper in the performance of their duties hereunder, and to employ and fix the compensation for such help and assistance, professional or otherwise, as they deem necessary to carry out the policies determined by them hereunder, and to pay the same from the trust fund account provided for herein. Such cotrustees may be sued, and, in their discretion, may sue, in any matters relating to such trust estate or growing out of the administration thereof, and may employ attorneys in connection with any such matters, but shall not personally be civilly liable for damages or attorneys' fees except upon criminal or culpable misconduct.  Any official act or action by such cotrustees shall require the joinder of all three trustees.

Laws 1953, p. 292, § 15.

§60396.  Duties additional to other duties  Compensation.

The duties hereby imposed upon any such trustees shall be in addition to the duties otherwise imposed by law upon each of them as a public officer, and, in all instances where the value of the property involved in such a gift shall equal or exceed Five Hundred Thousand Dollars ($500,000.00), each of such trustees shall be entitled to receive from such trust estate the sum of Two Hundred Dollars ($200.00) per month while acting as such trustee, including the time he remains as such public official.

Laws 1953, p. 293, § 16.

§60501.  Citation.

This act shall be known as the "Unit Ownership Estate Act."

Laws 1963, c. 288, § 1.

§60502.  Creation of unit ownership estate  Recording.

A unit ownership estate may be created by an owner or the coowners of a building by an express declaration of their intention to submit such property to the provisions of the act, which declaration shall be recorded in the office of the county clerk of the county in which the property is situated.  Laws 1963, c.  288, Section 2; Laws 1973, c.  8, Section 1.  Emerg.  eff. March 12, 1973.

Laws 1963, c. 288, § 2; Laws 1973, c. 8, § 1, emerg. eff. March 12, 1973.

§60503.  Definitions.

Unless it is plainly evident from the context that a different meaning is intended, as used herein:

(a) "Declaration" means the instrument, duly recorded, by which the property is submitted to the provisions of this act, as hereinafter provided, and such declaration as may be amended from time to time;

(b) "Unit" means an enclosed space consisting of one or more rooms occupying all or part of a floor or floors in a building of one or more floors or stories regardless of whether it be designed for residence, for office, for the operation of any industry or business, or for any other type of independent use, provided it has a direct exit to a thoroughfare or to a given common space leading to a thoroughfare; if so provided in the declaration, a unit may include some portion of the land constituting a part of the condominium property and improvements thereon not a part of the common elements.  A unit may include a series of buildings, not connected or part of same structure if such is the intent of the owners of the unit estate.  This act, and any deed, declaration or plan for a condominium project shall be liberally construed to facilitate the establishment and operation of the project and provisions of any of the same shall be presumed to be independent and severable;

(c) "Unit designation" means the number, letter or combination thereof designating the unit in the declaration;

(d) "Building" means one or more buildings or structures comprising a part of the property;

(e) "Unit owner" means a person owning a unit within the building;

(f) "Person" means an individual, corporation, partnership, association, trust or other legal entity, or any combination thereof;

(g) "Unit ownership estate" means the ownership of single units in a multiunit building together with an undivided interest in the common elements;

(h) "Common elements" means and includes the general common elements and limited common elements.  The term common elements does not include unconstructed units unless otherwise specified in the declaration or by the consent of the owners pursuant to the Unit Ownership Estate Act;

(i) Unless otherwise provided in the declaration or by consent of all the unit owners, "general common elements" means and includes:

(1) The land, whether leased or in fee simple, on which the building stands and such other land and improvements thereon as may be specifically included in the declaration, except any portion thereof included in a unit;

(2) The foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, and entrances and exits of the building;

(3) The basements, yards, gardens, parking areas and storage spaces;

(4) The premises for the lodging of janitors or persons in charge of the property as hereinafter defined;

(5) Installations of central services such as power, light, gas, hot and cold water, heating refrigeration, air conditioning and incinerating;

(6) The elevators, tanks, pumps, motors, fans, compressors, ducts and in general, all apparatus and installations existing for common use;

(7) Such community and commercial facilities as may be provided for in the declaration; and

(8) All other elements of the property necessary or convenient to its existence, maintenance and safety, or normally in common use;

(j) "Limited common elements" means and includes those common elements which are agreed upon by all the unit owners to be reserved for the use of a certain number of units to the exclusion of the other units, such as special corridors, stairways and elevators, sanitary services common to the units of a particular floor, and the like;

(k) "Common expenses" means and includes:

(1) Expenses of administration, maintenance, repair or replacement of the common elements;

(2) Expenses agreed upon as common by all the unit owners;

(3) Expenses declared common by provisions of the act, or by the declaration or the bylaws;

(4) Expenses incident to limited common elements which shall be borne as provided by the declaration or the bylaws;

(l) "Common profits" means the balance of all income, rents, profits and revenues from the common elements and facilities remaining after the deduction of the common expenses;

(m) "Council of unit owners" means all the unit owners;

(n) "Majority of unit owners," means the owners of more than fifty percent (50%) of the aggregate interest in the general common elements as established by the declaration.  Any specified percentage of unit owners means such percentage in the aggregate of such undivided ownership;

(o) "Recordation" means to file of record in the office of the county clerk in the county where the land is situated, in the manner provided by law for recordation of instruments affecting real estate;

(p) "Property" means and includes the land, whether leasehold or in fee simple, the building, all improvements and structures thereon, and all easements, rights and appurtenances belonging thereto;

(q)  "Declarant" means the owner or coowners referred to in Section 502 of this title who originally submitted the property to the provisions of the Unit Ownership Estate Act by the filing of a declaration as provided in Section 502 of this title, and their successors who have been granted and have assumed the duties, obligations and privileges and rights reserved to the original declarant under the terms of the declaration;

(r)  "Unconstructed unit" or "unconstructed building" means a unit or building as the case may be, which is owned by the declarant and shown on the plan attached to the declaration pursuant to Section 516 of this title, the construction of which has not been completed by the declarant at the time of recordation of the declaration.  For purposes of this chapter a building is completed upon the completion of any unit in the building and a unit is completed when its construction is finished to the point that it is ready for occupancy.

Amended by Laws 1985, c. 137, § 1, eff. Nov. 1, 1985.

§60504.  Status and title created.

A unit ownership estate as created and defined in this act shall vest in the holder, exclusive ownership and possession; shall constitute an estate in real property which may be conveyed, encumbered, inherited, devised, or otherwise dealt with consistent with the laws of this state; and shall, for all purposes, be deemed in law to be an estate entirely independent of the other unit ownership estates in the building of which it forms a part.  The individual title and interest of such estate shall be recorded in the manner provided by law for recording instruments affecting title to real property. Such estate may be held and owned by more than one person, as defined herein, in any manner recognized under the laws of this state.

Laws 1963, c. 288, § 4.

§60505.  Undivided interest in common elements  Ratio.

A.  Each unit owner shall be entitled to an undivided interest in the common elements in the ratio expressed in the declaration. Such ratio shall be in the approximate relation that the estimated fair value upon completion of the unit determined at the date of the declaration bears to the aggregate estimated fair value upon completion of all the units having an interest in such common elements.

B.  The ratio of the undivided interest of each unit owner in the common elements as expressed in the declaration shall have a permanent character and shall not be altered except as specifically provided in the declaration pursuant to paragraph (i) of Section 514 of this title, or with the unanimous consent of all unit owners having an interest, expressed in an amended declaration duly recorded.

C.  The undivided interest in the common elements and limited common elements set aside to the unit, shall not be separated from the unit to which same appertains and shall be deemed conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument.  The common elements and limited common elements shall not be conveyed separately from the unit.

Amended by Laws 1985, c. 137, § 2, eff. Nov. 1, 1985; Laws 1989, c. 273, § 2, eff. Nov. 1, 1989.

§60506.  Common elements to remain undivided  Partition actions prohibited.

The common elements, both general and limited, shall remain undivided and no unit owner shall bring any action for partition or division of any part thereof, except as specifically permitted in this Act.  Any covenant to the contrary shall be null and void. Laws 1963 C. 288, Sec. 6.

Laws 1963, c. 288, § 6.

§60507.  Use of common elements.

Each unit owner may use the common elements in accordance with the purpose for which they are intended, without hindering or encroaching upon the lawful rights of the other unit owners.

Laws 1963, c. 288, § 7.

§60508.  Strict compliance with rules and bylaws by unit owners.

Each unit owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions and restrictions set forth in the declaration or in the deed to his unit.  Failure to comply with any of the same shall be grounds for an action to recover sums due, for damages or injunctive relief or both, maintainable by the manager or board of managers on behalf of the council of unit owners or, in a proper case, by an aggrieved unit owner.

Laws 1963, c. 288, § 8.

§60509.  Maintenance and repair of common elements  Additions or improvements.

The necessary work of maintenance and repair of the common elements and the making of any additions or improvements thereto, shall be carried out only as provided in the bylaws.

Laws 1963, c. 288, § 9.

§60510.  Work jeopardizing soundness or safety of property prohibited without unanimous consent.

No unit owner shall do any work which would jeopardize the soundness or safety of the property or impair any easement or hereditament without in every such case the unanimous consent of all the other unit owners affected being first obtained.  Laws 1963 C.  288, Sec. 10.

Laws 1963, c. 288, § 10.

§60511.  Liens against unit estates  Discharge.

(a) While the property remains subject to this act, no lien shall arise or be effective against the property as a whole, but only against each unit ownership estate and such lien shall attach in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership; provided, however, that no labor performed or materials furnished with the consent or at the request of a unit owner or his agent, his contractor, or subcontractor, shall constitute the basis for a mechanic's or materialmen's lien against the unit ownership estate or any other property of any other unit owner who has not expressly consented to or requested the same, except that for the purposes of this act such express consent shall be presumed to have been given by the unit owner in case of emergency repairs thereto. Labor performed or materials furnished for the common elements, if duly authorized by the council of unit owners or its duly authorized agent in accordance with this act, the declaration or bylaws shall be deemed to be performed or furnished with the express consent of each unit owner and shall constitute the basis for a mechanic's or materialmen's lien as now provided by law against each of the unit ownership estates in the property but shall be subject to the provisions of subparagraph (b) hereunder.

(b) When a lien against two or more unit owners is asserted, each unit owner may discharge his unit ownership estate from such lien by payment to the lienor of the fractional or proportional amount which is attributable to his unit ownership estate.  Such individual obligation shall be computed by reference to the percentage of interest set forth in the declaration.  Upon such payment or satisfaction of the lien claim, the unit ownership estate shall be free and clear of the lien claim but such release of the unit owner shall not prevent the lienor from proceeding to establish and enforce his rights against any other unit owner who has not so discharged his obligation to the lienor.

Laws 1963, c. 288, § 11.

§60512.  Expense of administration and repair of common elements  Pro rata share  Exemptions.

(a)  Except as provided in subsection (b) of this section the unit owners are bound to contribute pro rata, in the percentages computed according to Section 505 of this title, toward the expenses of administration and of maintenance and repair of the general commom elements and, in proper cases, of the limited common elements, of the building and toward any other expense lawfully agreed upon.

(b)  A declarant, by specific reservation, in the declaration as permitted by paragraph (j) of Section 514 of this title may:

1.  Exempt unconstructed units within unconstructed buildings owned by declarant from payment of its pro rata share of the expenses described in subsection (a) of this section; and

2.  Reserve the right to contribute less than its pro rata share of such expenses for unconstructed units within a completed building.  Such expenses shall not be less than twenty percent (20%) of such pro rata share.  The cost of administration and of maintenance, repair and insurance of any such unconstructed building and any such unconstructed unit shall be borne solely by the declarant until such time as such unconstructed unit and/or building has been completed. Upon such completion of a unit or building, the declarant's obligation for payment of the expenses described in this section shall be governed by subsection (a) of this section.

(c)  Except as provided in subsection (b) of this section, no unit owner may exempt himself from contributing toward such expense by waiver of the use or enjoyment of the common elements or by abandonment of the unit belonging to him.

Amended by Laws 1985, c. 137, § 3, eff. Nov. 1, 1985.

§60513.  Common profits  Distribution.

The common profits of the property shall be distributed among the unit owners in the percentages computed according to Section 5 of this Act. Laws 1963 C. 288, Sec. 13.

Laws 1963, c. 288, § 13.

§60514.  Declaration creating estate  Contents.

The declaration creating and establishing unit ownership estates as provided in Section ;2 502 of this ;act title, shall be recorded and shall contain the following particulars:

(a) Description of the land,

(b) Description of the building, stating the number of stories and basements, the number of units, and the principal materials of which it is constructed,

(c) The unit designation of each unit, and a statement of its location, approximate area, number of rooms, and immediate common area to which it has access, and any other data necessary for its proper identification,

(d) Description of the general common elements and the proportionate interest of each unit owner therein,

(e) Description of the limited common elements, if any, stating which units shall share the same and in what proportion,

(f) The name of a person to receive service of process in the cases hereinafter provided together with the residence or place of business of such person which shall be within the county in which the property is located,

(g) The method which the declaration may be amended, consistent with the provisions of this act,

(h) Any other details or restrictions in connection with the property which the person executing the declaration may deem desirable to set forth;.,

(i) The declarant by a specific provision in the declaration may reserve the right to annex additional property to the property which was submitted to the Unit Ownership Estate Act under the original declaration. If such right is reserved, the declaration shall also include:

(1) The legal description of the property capable of being annexed, and the total number of units that may be added by one or more such annexations;

(2) The time limit within which the annexation shall take place from the recordation date of the original declaration;

(3) A requirement that all improvements intended for the property of each annexation shall be substantially complete prior to each such annexation;

(4) The formula for determining the undivided interest of each unit owner in the total common elements after each such annexation, which formula may not be changed without the unanimous consent of all the unit owners, and which formula shall be reasonably expected to result in a ratio of the approximate relation of the value of each unit after each annexation as it bears to the aggregate fair value of all units after each such annexation;

(5) A description of the annexation document to be executed and recorded by the declarant which shall not require the consent of the unit owners.  The annexation document shall state the undivided interest of each unit owner in the common elements for each unit which is a part of the total property after such annexation.  However, such undivided interest may be later changed in accordance with the act by a later annexation;

(6) A requirement that the improvements on the property to be annexed will be consistent with the improvements of the property originally submitted to the declaration in terms of quality and construction; and  (j) The specific formula for determining the amount of contribution to be made by the declarant for unconstructed units and/or unconstructed buildings if such contribution is less than the pro rata contribution of the expenses described in subsection (a) of Section 512 of this title.

Amended by Laws 1985, c. 137, § 4, eff. Nov. 1, 1985.

§60515.  Deeds conveying estates  Recording  Contents.

A.  Deeds conveying unit ownership estates shall be recorded and shall contain the following particulars:

1.  The unit designation, whether contained in the original declaration, or in an amended, restated or supplementary declaration, which shall be identified by date, book and page of recording; and

2.  Any further details which grantor and grantee may deem desirable.

B.  Deeds executed in compliance with this section shall be sufficient to identify the interest conveyed or encumbered and shall be entitled to be recorded in the office of the county clerk, in the same manner as other documents relating to real property are recorded.

Laws 1963, c. 288, § 15.

§60515.1.  Instruments and liens  Effectiveness.

Any deed, mortgage or other instrument purporting to convey, mortgage or encumber a unit ownership estate, or an interest in a unit ownership estate, is effective only as to any unit in the unit ownership estate in which the maker of such instrument owns an interest of record at the time such conveyance or encumbrance is received for filing by the county clerk, provided, a purchase money mortgage shall be deemed to create a valid lien upon such of the units described in the mortgage as are also described in the concurrent conveyances to the mortgagor.  Such instrument shall not impair or otherwise encumber title to any interest in the unit ownership estate not owned of record by the maker thereof at the time of such conveyance or encumbrance.

§60516.  Plans attached to declarations.

There shall be attached to the declaration, at the time it is filed for record, a full and exact copy of the plans of the building, which copy of plans shall be entered of record along with the declaration. Said plans shall show graphically all particulars of the building, including but not limited to, the dimensions, area and location of each unit therein and the dimensions, area and location of common elements affording access to each unit.  Other common elements, both limited and general, shall be shown graphically insofar as possible and shall be described in detail in words and figures.  Said plans shall be certified to by an engineer or architect, whichever is appropriate to the project, who is authorized and licensed to practice his profession in this State. Laws 1963 C. 288, Sec. 16.

Laws 1963, c. 288, § 16.

§60517.  Removal of property from provisions of act.

The unit owners, by unanimous action, may remove a property from the provisions of this act by an instrument to that effect, duly recorded, provided that the holders of all liens affecting any of the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to an undivided interest in the property.

Upon removal of the property from the provisions of this act, the property shall be deemed to be owned in common by the unit owners. The undivided interest in the property owned in common which shall appertain to each unit owner shall be the percentage of undivided interest previously owned by such owner in the common elements and facilities.

Laws 1963, c. 288, § 17.

§60518.  Resubmission of property to provisions of act.

The removal provided for in the preceding section shall in no way bar the subsequent resubmission of the property to the provisions of this act.

Laws 1963, c. 288, § 18.

§60519.  Administration of property to be governed by bylaws.

A.  The administration of every property shall be governed by bylaws, a true copy of which shall be annexed to the declaration and to the first deed of each unit.  The bylaws may be detached from the deed prior to recording if the bylaws are filed of record and described on said deed by reference to book and page, or if the grantee shall certify on the first deed that the bylaws were so annexed and detached prior to recording.

B.  Any first deed to a unit prior to the effective date of this act without a copy of the bylaws attached, shall be deemed to have complied with the provisions of this section.

Laws 1963, c. 288, § 19.

§60520.  Necessary contents of bylaws.

The bylaws must necessarily provide for at least the following: (a) Form of administration, indicating whether in charge of an administrator or a board of administration, or otherwise, and specifying the powers, manner of removal and, where proper, the compensation therefor.

(b) Method calling or summoning the unit owners to assemble; that a majority of unit owners, as defined in Section 3(n) of this act, is required to adopt decisions; who is to preside over the meeting and who will keep the minute book wherein the resolutions shall be recorded,

(c) Care, upkeep and surveillance of the building and its general or limited common elements and services.

(d) Manner of collecting from the unit owners for the payment of the common expenses,

(e) Designation and dismissal of the personnel necessary for the maintenance, upkeep and repair of the common elements,

(f) Such restrictions on and requirements respecting the use and maintenance of the units and the use of the common elements, not set forth in or appended to the declaration, as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners,

(g) That seventyfive percent (75%) of the unit owners, computed on the basis set forth in Section 3(n) of this act, may at any time modify or amend the bylaws, but each one of the particulars set forth in this Section shall always be embodied in the bylaws. Such modification or amendment shall not become operative unless set forth in an amended declaration and duly recorded.

Laws 1963, c. 288, § 20.

§60521. Maintenance and examination of books and receipts of expenditures.

The administrator, or the board of administration, or other form of administration specified in the bylaws, shall keep a book with a detailed account, in chronological order, of the receipts and expenditures affecting the common elements specifying and itemizing the maintenance and repair expenses of the common elements and any other expenses incurred.  Both said book and the vouchers accrediting the entries made thereupon shall be available for examination by all the unit owners at convenient hours on working days that shall be set and announced for general knowledge.

Laws 1963, c. 288, § 21.

§60522.  Homestead exemptions applicable.

The laws relating to homestead exemption from taxes by a political subdivision of this state and the laws relative to homestead exemption from attachment, execution, or other forced sale shall be applicable to a unit ownership estate with the same force and effect as they are now or shall hereafter be applicable to other estate in real property; and the benefit of homestead exemption shall extend to the holder of a unit ownership estate in all those cases where the owner of a single family dwelling would qualify therefor.  The title holder in a unit ownership estate shall be entitled, if otherwise qualified, to a homestead exemption from ad valorem tax, if the land upon which the building is located is held in fee simple.

Laws 1963, c. 288, § 22.

§60523.  Assessment of taxes, special assessments and other charges  Liability.

Each unit, together with its proportionate interest in the common elements, shall constitute a separate and distinct unit for the purpose of assessment of taxes, special assessments, and other charges which may be lawfully assessed against owners of real property, and each holder of a unit ownership estate shall be liable solely for the amount of taxes against his individual estate and shall not be affected by the consequences resulting from the tax delinquency of other unit holders. Laws 1963 C. 288, Sec. 23.

Laws 1963, c. 288, § 23.

§60524.  Liens for unpaid share of common expenses  Priorities  Enforcement.

(a) All sums assessed by the council of unit owners for the share of the common expenses chargeable to any unit which sums remain unpaid shall constitute a lien on such unit prior to all other liens except the following:

1.  Assessments, liens, and charges for taxes past due and unpaid on the unit,

2.  Judgments entered in a court of record prior to the date of common expense assessment,

3.  Mortgage instruments of encumbrance duly recorded prior to the date of such assessment,

4.  Mechanic's and materialmen's liens arising from labor performed or materials furnished upon a unit prior to the date of such assessment, and

5.  Mechanic's and materialmen's liens for labor performed or material furnished upon the common elements to the extent (sic) of the proportionate part chargeable to the unit owners which constitute a part of an assessable charge for common expenses satisfaction of which shall discharge the assessment to the extent of the payment made.

(b) The assessment lien may be foreclosed by suit instituted by the council of unit owners or a duly authorized agent thereof in like manner as an action for foreclosure of a mortgage upon real property. In any such foreclosure proceedings, the unit owner shall be required to pay a reasonable rental for the use of his unit, if so provided in the bylaws and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the same.  The council of unit owners, or their authorized agent, shall have power, unless prohibited by the declaration, to bid in at the foreclosure sale and to acquire and hold, lease, mortgage and convey the unit ownership estate acquired at the foreclosure sale.  Suit to recover money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the same.

(c) Upon sale or conveyance of a unit encumbered by an assessment lien, such lien shall be paid first, out of the sale proceeds or by the grantee, subject only as aforesaid.

(d) Where the holder of a first mortgage of record or other purchaser obtains title to the unit ownership estate as a result of foreclosure of the first mortgage, such acquirer of title shall not be liable for the share of the common expenses or assessments by the council of unit owners chargeable to such unit which became due prior to acquisition of title to such unit by such acquirer.  Such unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all the unit owners, including such acquirer.

Laws 1963, c. 288, § 24.

§60525.  Joint and several liability of grantor and grantee for unpaid common expenses.

The grantee of a unit shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for his proportionate share of the common expenses up to the time of the grant or conveyance, without prejudice to the grantee's right to recover from the grantor therefor.  However, any such grantee shall be entitled to a statement from the manager or Board of managers, as the case may be, setting forth the amount of the unpaid assessments against the grantor and such grantee shall not be liable for, nor shall the unit conveyed be subject to a lien for any unpaid assessments in excess of the amount therein set forth.  Laws 1963 C. 288, Sec. 25.

Laws 1963, c. 288, § 25.

§60526.  Insurance.

The unit owners may, upon resolution of a majority, insure the property against risks, without prejudice to the right of each unit owner to insure his unit on his own account and for his own benefit. The premiums for such insurance on the property shall be deemed common expenses except with respect to the units exempted by the declarant pursuant to subsection (b) of Section 512 of this title in which event the insurance premiums on such units shall be paid by the declarant as provided in subsection (b) of Section 512 of this title.  The declarant and the council of unit owners may agree by separate contract to insure the unconstructed buildings and/or units under the same master policy of insurance as the council of unit owners may have obtained for the property, as their respective interests may appear, in which event the portion of the premiums charged for insuring said unconstructed buildings and/or unconstructed units shall be borne by the declarant.

Amended by Laws 1985, c. 137, § 5, eff. Nov. 1, 1985.

§60527.  Damage or destruction of building  Repair or restoration Deficiency assessments  Distribution of funds.

Except as hereinafter provided, damage to or destruction of the building shall be promptly repaired and restored by the manager or board of managers, using the proceeds of insurance, if any, on the building for that purpose, and the unit owners shall be liable for assessment for any deficiency except in the case of an unconstructed building which may be insured under a master policy of insurance as described in Section 526 of this title, in which event the declarant shall be liable for any deficiency relating to such unconstructed building.  If there is substantially total destruction of the property, or if seventyfive percent (75%) of the unit owners computed on the basis set forth in Section 503 of this title duly resolve not to proceed with repair or restoration, then and in that event the property or so much thereof as shall remain, shall be subject to partition at the suit of any unit owner, in which event the net proceeds of sale, together with the net proceeds of insurance policies, if any, shall be considered as one fund except for the declarant in respect to uncompleted units on which declarant is not making the pro rata contribution described in subsection (a) of Section 512 of this title, said fund shall be divided among all the unit owners in proportion to their respective undivided ownership of the common elements, after first paying off, out of the respective shares of unit owners, to the extent sufficient for that purpose, all liens on the unit of each unit owner.  With respect to uncompleted units or uncompleted buildings for which the declarant is not making pro rata contributions pursuant to subsection (b) of Section 512 of this title, the declarant shall not receive its portion of said fund according to its respective undivided ownership in the common elements but shall receive net proceeds of sale according to the formula described in paragraph (j) of Section 514 of this title and such proceeds of insurance, if any, attributable to said uncompleted buildings and/or uncompleted units under a master policy of insurance as permitted in Section 526 of this title.  The manager, or board of managers, as the case may be, and their agents and employees shall have an easement to enter units to make repairs to common elements or when the repairs reasonably appear to be necessary for public safety or to prevent damage to property other than the unit.

Amended by Laws 1985, c. 137, § 6, eff. Nov. 1, 1985.

§60528.  Obsolete property.

Ninety percent (90%) of the unit owners computed on the basis set forth in Section 503 of this title may agree that the property is obsolete in whole or in part and whether or not the same shall be renewed and restored or the property sold and the proceeds of sale distributed.  If such percent of the unit owners agree to renew and restore the property, then the expense thereof shall be payable by all the unit owners as common expenses.  If, however, such percent of the unit owners agree that the property be sold, then the property shall be subject to partition at the suit of any unit owner, in which event the net proceeds of sale shall be divided among all the unit owners in proportion to their respective undivided ownership of the common elements, after first paying off out of the respective shares of the unit owners, all liens on the unit of each unit owner except a declarant not making pro rata contributions pursuant to subsection (b) of Section 512 of this title shall receive a reduced share of the proceeds in accordance with the same formula described in paragraph (j) of Section 514 of this title.

Amended by Laws 1985, c. 137, § 7, eff. Nov. 1, 1985.

§60529.  Actions relating to common elements.

Actions may be brought on behalf of two or more of the unit owners, as their respective interests may appear, by the manager or board of managers, with respect to any cause of action relating to the common elements or more than one unit.  Service of process on two or more unit owners in any action relating to the common elements or more than one unit may be made on the person designated in the declaration to receive service of process. Laws 1963 C. 288, Sec. 29.

Laws 1963, c. 288, § 29.

§60530.  Persons subject to act.

(a) All unit owners, tenants of such owners, employees of owners and tenants, or any other persons that may in any manner use property or any part thereof submitted to the provisions of this act, shall be subject to this act and to the declaration and bylaws of the council of unit owners adopted pursuant to the provisions of this act.

Laws 1963, c. 288, § 30.

§60601.  "Charity" defined.

As used in this act, the term "charity" means any gift, to be applied consistently with law, for the benefit of an indefinite number of persons, through the provision of facilities or aid in any way to education or educational activities or the advancement and diffusion of science and learning, to religion or religious activities, to the relief or comfort of the poor, the sick, or the afflicted, to the public welfare in any form, to the support or aid of the government or of any program or activity of the government, state, local, or national, or to any other form of activity directed toward the improvement and happiness of man or society.  Laws 1965 C.  87, Sec. 1. Emerg. eff. May 5, 1965.

§60602.  Cy pres doctrine.

If a trust for charity is or becomes illegal or impossible or impracticable of fulfillment, or if a devise or bequest for charity, at the time it was intended to become effective, is illegal or impossible or impracticable of fulfillment and if the settlor or the testator manifested a general intention to devote the property to charity, any court of this state possessing general equitable jurisdiction, on the application of any trustee or of any interested party or of the Attorney General, may order an administration of the trust, devise, or bequest as nearly as possible to fulfill the general charitable intention of the settlor or testator.  Laws 1965 C. 87, Sec. 2. Emerg. eff. May 5, 1965.

Laws 1965, c. 87, § 2, emerg. eff. May 5, 1965.

§60-651.  Definitions.

As used in the Uniform Unclaimed Property Act, unless the context otherwise requires:

1.  "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder;

2.  "Attorney General" means the chief legal officer of this state;

3.  "Banking organization" means any bank, trust company, savings bank, safe deposit company, private banker, or any organization defined by other law as a bank or banking organization;

4.  "Business association" means a non-public corporation, jointstock company, investment company, business trust, partnership, or association for business purposes of two or more individuals whether or not for profit, including a banking organization, financial organization, insurance company, or utility;

5.  "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person;

6.  "Financial organization" means a savings and loan association, building and loan association, or credit union;

7.  "Holder" means a person, wherever organized or domiciled, who is:

a. in possession of property belonging to another,

b. a trustee, or

c. indebted to another on an obligation;

8.  "Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accidental, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety, and wage protection insurance;

9.  "Intangible property" includes:

a. money, checks, drafts, deposits, interest, dividends, and income,

b. credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets, and unidentified remittances,

c. stocks and other intangible ownership interests in business associations,

d. monies deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions,

e. amounts due and payable under the terms of insurance policies, and

f. amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits;

10.  "Last-known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail;

11.  "Memorandum" shall include a mark, symbol or statement indicating knowledge of or interest in funds on deposit;

12.  "Mineral proceeds" includes:

a. all obligations to pay mineral proceeds resulting from the production and sale of minerals, including net revenue interest, royalties, overriding royalties, production payments, and payments under joint operating agreements, and

b. all obligations for the acquisition and retention of a mineral lease, including bonuses, delay rentals, shut-in royalties, and minimum royalties;

13.  "Museum" means an institution which is located in this state and operated by a nonprofit corporation or a public agency primarily for educational, scientific, historic preservation or aesthetic purposes, and which owns, borrows, cares for, exhibits, studies archives or catalogues property.  "Museum" includes, but is not limited to, historical societies, historical sites or landmarks, parks, monuments and libraries;

14.  "Owner" means a depositor in the case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to the Uniform Unclaimed Property Act or the person's legal representative.  Where more than one person is an owner, the property shall not be presumed abandoned unless it has remained unclaimed by all of its owners for the periods hereinafter prescribed;

15.  "Person" means an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity;

16.  "State" means any state, district, commonwealth, territory, insular possession, or other area subject to the legislative authority of the United States;

17.  "State Treasurer" or "Treasurer" means the duly elected and acting State Treasurer of Oklahoma;

18.  "Tax Commission" or "Commission" means the Oklahoma Tax Commission; and

19.  "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

Added by Laws 1967, c. 107, § 1, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 1, eff. Sept. 1, 1991; Laws 1992, c. 404, § 1, emerg. eff. June 11, 1992; Laws 1999, c. 10, § 2, eff. July 1, 1999.

§60-651.1.  Sum payable on traveler's check, money order or other similar written instrument - Presumption of abandonment.

(a)  Subject to subsection (d) of this section and except as hereinafter provided, any sum payable on a travelers check that has been outstanding for more than fifteen (15) years after its issuance is presumed abandoned unless the owner, within fifteen (15) years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.  No travelers check shall be presumed to be abandoned if the holder has sent a statement or other business communication concerning the travelers check to the owner by first-class mail and the statement or other business communication has not been returned for inability to make delivery to the addressee.  The fifteen-year abandonment period shall begin to run when any statement or other business communication to the owner has been returned as undeliverable, or on the last date that the owner has communicated with the holder in any of the ways specified in this subsection, whichever is later.  For purposes of this section, the issuer shall be the entity responsible for the payment of the travelers check.

(b)  Subject to subsection (d) of this section, any sum payable on a money order or similar written instrument, other than a third-party bank check, that has been outstanding for more than seven (7) years after its issuance is presumed abandoned unless the owner, within seven (7) years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(c)  A holder may not deduct from the amount of a travelers check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

(d)  No sum payable on a travelers check, money order, or similar written instrument, other than a third-party check, described in subsections (a) and (b) of this section may be subjected to the custody of this state as unclaimed property unless:

(1) the records of the issuer show that the travelers check, money order, or similar written instrument was purchased in this state;

(2) the issuer has its principal place of business in this state and the records of the issuer do not show the state in which the travelers check, money order, or similar written instrument was purchased; or

(3) the issuer has its principal place of business in this state, the records of the issuer show the state in which the travelers check, money order, or similar written instrument was purchased and the laws of the state of purchase either do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(e)  Notwithstanding any other provisions of this act, subsection (d) of this section applies to sums payable on travelers checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.

Added by Laws 1991, c. 331, § 2, eff. Sept. 1, 1991.

§60-651.2.  Sum payable on check, certified check, cashier's check, draft, or similar instrument - Presumption of abandoment.

Any sum payable on a check, certified check, cashier's check, draft, or similar instrument, except those subject to Section 651.1 of this title, on which a banking or financial organization is directly liable, which has been outstanding for more than five (5) years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within five (5) years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record, on file, prepared by an employee thereof.

Added by Laws 1991, c. 331, § 3, eff. Sept. 1, 1991.

§60-652.  Property held by banking or financial organizations.

A.  Any demand, savings, or matured time deposit with a banking or financial organization, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned, unless the owner, within five (5) years has:

1.  In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

2.  Communicated in writing with the banking or financial organization concerning the property;

3.  Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization;

4.  Owned other property to which the provisions of paragraph 1, 2 or 3 of this subsection apply and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property are regularly sent; or

5.  Had another relationship with the banking or financial organization concerning which the owner has:

a. communicated in writing with the banking or financial organization, or

b. otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

If a banking or financial organization has sent a statement or other business communication concerning such property to the owner by first-class mail and the statement or other business communication has not been returned for inability to make delivery to the addressee, the property shall not be presumed to be abandoned.  The five-year abandonment period shall begin to run when any statement or other business communication to the owner has been returned as undeliverable, or on the last date that the owner has communicated with the banking or financial organization in any of the ways specified in paragraphs 1 through 5 of this subsection, whichever is the later.

B.  For purposes of subsection A of this section, "property" includes interest and dividends.

C.  A holder may not impose with respect to property described in subsection A of this section any charge due to dormancy or inactivity or cease payment of interest unless:

1.  Reasonable notice that the holder may impose the charge or cease payment of interest is given to the owner of the property, either:

a. at the time the account is opened,

b. through a schedule of charges sent to the owner of the property, or

c. through a statement in the rules, regulations, or bylaws of the holder that the holder may impose the charge or cease payment of interest; and

2.  The holder regularly imposes such charges or ceases payment of interest.  If the holder regularly reverses or otherwise cancels such charges or retroactively credits interest for a reason other than an error or omission by the holder, then in proportion to the extent that it does so with respect to other deposits, the holder shall likewise reverse or otherwise cancel charges or retroactively credit interest with respect to property that is reported to the State Treasurer as unclaimed under the Uniform Unclaimed Property Act.

D.  Automatically renewable time deposits shall be subject to this section, except that automatically renewable time deposits shall be presumed abandoned fifteen (15) years following the expiration of the initial time period of the time deposit unless, during that period the owner has:

1.  Increased or decreased the amount of the deposit;

2.  Communicated in writing with the banking or financial organization concerning the property;

3.  Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization; or

4.  Had another relationship with the banking or financial organization concerning which the owner has:

a. communicated in writing with the banking or financial organization, or

b. otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this section at the address to which communications regarding the other relationship are regularly sent.

Upon presumed abandonment of the automatically renewable time deposit, the holder shall report the presumed abandonment to the State Treasurer and may, at the holder's option, either retain the property or pay or deliver it to the State Treasurer.

Added by Laws 1967, c. 107, § 2, emerg. eff. April 24, 1967.  Amended by Laws 1980, c. 304, § 1, eff. Oct. 1, 1980; Laws 1982, c. 278, § 1, eff. Jan. 1, 1983; Laws 1991, c. 331, § 4, eff. Sept. 1, 1991; Laws 1999, c. 10, § 3, eff. July 1, 1999.

§60653.  Funds held or owing under life or endowment insurance policy or annuity contract.

(a)  Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than five (5) years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, but property described in paragraph (2) of subsection (c) of this section is presumed abandoned if unclaimed for more than two (2) years.

(b)  If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records who is entitled to the funds, it is presumed that the lastknown address of the person entitled to the funds is the same as the lastknown address of the insured or annuitant according to the records of the company.

(c)  For purposes of this act, a life or endowment insurance policy or annuity contract not matured by actual proof of death of the insured according to the records of the company is matured and the proceeds due and payable if:

(1) the company knows that the insured or annuitant has died; or

(2) (A) the insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

(B) the policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (A) of this paragraph; and

(C) neither the insured nor any person appearing to have an interest in the policy within the preceding two (2) years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy, subjected the policy to loan, or corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(d)  For purposes of this act, the application of an automatic premium loan provision or other nonforfeiture provisions contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (a) of this section if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of those provisions.

(e)  If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or the owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last-known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice must be mailed.

(f)  Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four (4) months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(g)  Commencing two (2) years after the effective date of this act, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of the state must request the following information:

(1) the name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

(2) the address of each beneficiary; and

(3) the relationship of each beneficiary to the insured.

Amended by Laws 1982, c. 278, § 2, eff. Jan. 1, 1983; Laws 1991, c. 331, § 5, eff. Sept. 1, 1991.

§60-653.1.  Abandoned property - Demutualization or related reorganization of insurance company.

Property distributable in the course of a demutualization or related reorganization of an insurance company shall be deemed abandoned as follows:

1.  Any funds, two (2) years after the date of the demutualization or reorganization, if there is no memorandum or other record on file with the holder or its agent evidencing the owner's communication with the holder or its agent within two (2) years following the date of the demutualization or reorganization, and:

a. a check is mailed to the last-known address of the owner by the holder or its agent and the funds remain unclaimed by the owner,

b. a check is mailed to the last-known address of the owner by the holder or its agent and returned by the post office as undeliverable, or

c. a check is not mailed to the owner because the last-known address on the books and records of the holder is known to be invalid;

2.  Any stock or equity interest, two (2) years after the date of the demutualization or reorganization, if there is no memorandum or other record on file with the holder or its agent evidencing the owner's communication with the holder or its agent within two (2) years following the date of the demutualization or reorganization, and instruments or statements reflecting the distribution are:

a. mailed to the last-known address of the owner by the holder or its agent and returned by the post office as undeliverable, or

b. not mailed to the owner because the last-known address on the books and records of the holder is known to be invalid;

3.  Property distributable in the course of demutualization or related reorganization not subject to paragraphs 1 or 2 of this section within two (2) years of the distribution shall remain reportable under other sections of this chapter;

4.  A report of property presumed abandoned pursuant to this section must be filed in accordance with Section 661 of Title 60 of the Oklahoma Statutes.  The initial report for property distributable in the course of demutualization, rehabilitation, or related reorganization of an insurance company shall be filed on or before November 1, 2004, with respect to conditions in effect on December 31, 2003, and all property shall be determined to be reportable under this section as if this section were in effect on the date of the demutualization, rehabilitation, or related reorganization of an insurance company.

Added by Laws 2004, c. 318, § 1, eff. July 1, 2004.

§60654.  Deposit held by utility.

A deposit, including any interest thereon, made by a subscriber with a utility to secure payment or any sum paid in advance for utility services to be furnished, less any lawful deductions, that remains unclaimed by the owner for more than one (1) year after termination of the services for which the deposit or advance payment was made is presumed abandoned.

Added by Laws 1967, c. 107, § 4.  Amended by Laws 1982, c. 278, § 3, eff. Jan. 1, 1983; Laws 1991, c. 331, § 6, eff. Sept. 1, 1991.

§60-654.1.  Sum business association ordered to refund by court or administrative agency.

Except to the extent otherwise ordered by the court or administrative agency, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than one (1) year after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.

Added by Laws 1991, c. 331, § 7, eff. Sept. 1, 1991.

§60-655.  Stock or other equity interest in business association - Unmatured or matured debt.

A.  1.  Stock or other equity interest in a business association is presumed unclaimed three (3) years after the earliest of:

a. The date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner, or

b. The date a statement of account or other notification or communication was returned as undeliverable.

This subsection applies to both the underlying stock, share, or other intangible ownership interest of an owner, and to the stock, share, or other intangible ownership interest in dividend and nondividend paying business associations whether or not the interest is represented by a certificate.

2.  Except as otherwise provided in Section 657 of this title, unmatured or unredeemed debt, other than a bearer bond or an original issue discount bond, is presumed unclaimed three (3) years after the date of the most recent interest payment unclaimed by the owner.

3.  Except as otherwise provided in Section 657 of this title, matured or redeemed debt is presumed unclaimed three (3) years after the date of maturity or redemption.

4.  At the time property is presumed unclaimed under paragraph 1 or 2 of this subsection, any other property right accrued or accruing to the owner as a result of the property interest and not previously presumed unclaimed is also presumed unclaimed.

5.  A stock or other intangible ownership interest enrolled in a plan that provides for the automatic reinvestment of dividends, distributions, or other sums payable as a result of the interest shall not be presumed to be abandoned if the holder has sent a statement or other business communication concerning such property to the owner by first-class mail and the statement or other business communication has not been returned for inability to make delivery to the addressee.

B.  1.  The running of any three-year period pursuant to subsection A of this section ceases if the person:

a. communicates in writing with the association or its agent regarding the interest or a dividend, distribution, or other sum payable as a result of the interest,

b. otherwise communicates with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association or its agent, or

c. presents an instrument issued to pay interest or a dividend or other cash distribution.  If any future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period in which the property is presumed unclaimed commences and relates back only to the time a subsequent dividend, distribution, or other sum became due and payable.

C.  Any dividend, profit, distribution, interest, redemption, payment on principal, or other sum held or owing by a business association for or to its shareholder, certificate holder, member, bondholder, or other security holder, who has not claimed it, or corresponded in writing with the business association concerning it, within three (3) years after the date prescribed for payment or delivery, is presumed unclaimed.

D.  The Uniform Unclaimed Property Act shall not apply to patronage dividends, capital credits, customer deposits or non-negotiated payment checks held or owing by cooperative electric power or telephone associations organized under the Rural Electric Cooperative Act and the Telephone Cooperative Corporations Act, rural water, sewer, gas and solid waste management districts organized under the Rural Water, Sewer, Gas and Solid Waste Management Districts Act, or agricultural cooperative marketing or supply associations organized under the Cooperative Marketing Association Act; when such associations are domiciled in Oklahoma.

Added by Laws 1967, c. 107, § 5, emerg. eff. April 24, 1967.  Amended by Laws 1982, c. 278, § 4, eff. Jan. 1, 1983; Laws 1985, c. 146, § 1, emerg. eff. June 10, 1985; Laws 1990, c. 102, § 3, operative July 1, 1990; Laws 1991, c. 331, § 8, eff. Sept. 1, 1991; Laws 1999, c. 10, § 4, eff. July 1, 1999; Laws 2005, c. 124, § 1, eff. Nov. 1, 2005.

§60-655.1.  Intangible property distributable in course of dissolution of business corporation.

Intangible property distributable in the course of a dissolution of a business association which remains unclaimed by the owner for more than one (1) year after the date specified for final distribution is presumed abandoned.

Added by Laws 1991, c. 331, § 9, eff. Sept. 1, 1991.

§60-656.  Property or funds held by fiduciary.

A.  Intangible property and any income or increment derived therefrom held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within seven (7) years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary.

B.  Holders of presumed abandoned intangible property shall annually report and remit all proceeds accrued to date, including the current balance held by the holder.  When and if any part of the proceeds has been held for the statutory abandonment period or longer, the holder must report and remit all interest, additions, and increments accrued to the account of the owner.  Any additional amounts accruing to an owner of the same intangible property presumed abandoned previously reported will be reported and remitted on an annual basis, including the additional amounts from the "as of date" of the previous report year through the "as of date" of the current report year.

In no event shall mineral interest proceeds be required to be reported or remitted sooner than six (6) months after the date of first sale from the applicable well.

C.  Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established under the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection A of this section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

D.  For the purpose of this section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone, unless the agreement between the person and the business association provides otherwise.

E.  For the purposes of this act, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

Added by Laws 1967, c. 107, § 6, emerg. eff. April 24, 1967.  Amended by Laws 1982, c. 278, § 5, eff. Jan. 1, 1983; Laws 1991, c. 331, § 10, eff. Sept. 1, 1991; Laws 2003, c. 224, § 4, eff. July 1, 2003; Laws 2004, c. 318, § 2, eff. July 1, 2004.

§60657.  Property held by courts, public officers and agencies.

Intangible property held for the owner by a court, state or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than one (1) year after becoming payable or distributable is presumed abandoned.

Laws 1967, c. 107, § 7, emerg. eff. April 24, 1967; Laws 1991, c. 331, § 11, eff. Sept. 1, 1991.

§60-657.1.  Credit memo issued in ordinary course of business.

(a)  A credit memo issued in the ordinary course of an issuer's business which has a value of more than Fifty Dollars ($50.00) and remains unclaimed by the owner for more than five (5) years after becoming payable or distributable is presumed abandoned.

(b)  With regard to a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.  In applying the Fifty Dollar ($50.00) limitation, individual credit memos to the same owner shall not be aggregated.

Added by Laws 1991, c. 331, § 12, eff. Sept. 1, 1991.

§60-657.2.  Unpaid wages owing in ordinary course of business.

Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business which remain unclaimed by the owner for more than one (1) year after becoming payable are presumed abandoned.

Added by Laws 1991, c. 331, § 13, eff. Sept. 1, 1991.

§60-657.3.  Personal property held in safe deposit box or other safekeeping repository.

All tangible and intangible personal property held in a safe deposit box or other safekeeping repository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, which remain unclaimed by the owner for more than five (5) years after the lease or rental period on the box or other repository has expired, are presumed abandoned.

Added by Laws 1991, c. 331, § 14, eff. Sept. 1, 1991.

§60-657.4.  Intangible property - Presumption of abandonment.

A.  All intangible property, including but not limited to securities, principal, interest, dividends or other earnings thereon, less any lawful charges, held by a business association, federal, state or local government or governmental subdivision, agency or entity, or any other person or entity, regardless of where the holder may be found, if the owner has not claimed such property or corresponded in writing with the holder concerning the property within three (3) years after the date prescribed for payment or delivery by the issuer, unless the holder is a state that has taken custody pursuant to its own unclaimed property laws, in which case no additional period of holding beyond that of such state is necessary hereunder, is presumed abandoned and subject to the custody of this state as unclaimed property if:

1.  The last-known address of the owner is unknown; and

2.  The person or entity originating or issuing the intangible property is in this state or any political subdivision of this state, or is incorporated, organized, created or otherwise located in this state.

B.  The provisions of subsection A of this section shall not apply to property which is or may be presumed abandoned and subject to the custody of this state pursuant to any other provision of law containing a dormancy period different than that prescribed in subsection A of this section.

C.  The provisions of subsection A of this section shall apply to all property held at the time of the effective date of this act, or at any time thereafter, regardless of when such property became or becomes presumptively abandoned.

Added by Laws 1992, c. 295, § 27, eff. July 1, 1992.  Amended by Laws 2000, c. 136, § 4, eff. July 1, 2000.

§60-658.  Miscellaneous personal property held for another.

A.  Except as otherwise provided in the Uniform Unclaimed Property Act, all intangible personal property, including income or increment derived from the property, less any lawful charges, that is held, issued, or owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than five (5) years after becoming payable or distributable is presumed abandoned.

B.  Holders of presumed abandoned intangible property shall report annually and remit all proceeds accrued to date, including the current balance held by the holder.  When and if any part of the proceeds has been held for the statutory abandonment period or longer, the holder must report and remit all interest, additions, and increments accrued to the account of the owner.  Any additional amounts accruing to an owner of the same intangible property presumed abandoned previously reported will be reported and remitted on an annual basis, including additional amounts from the "as of date" of the previous report year through the "as of date" of the current report year.

C.  In no event shall mineral interest proceeds be required to be reported or remitted sooner than six (6) months after the date of first sale from the applicable well.

D.  Property is payable or distributable for the purposes of this act notwithstanding the owner's failure to demand the property or to present an instrument or document required to receive payment of the property.

Added by Laws 1967, c. 107, § 8, emerg. eff. April 24, 1967.  Amended by Laws 1982, c. 278, § 6, eff. Jan. 1, 1983; Laws 1991, c. 331, § 15, eff. Sept. 1, 1991; Laws 2003, c. 224, § 5, eff. July 1, 2003; Laws 2004, c. 318, § 3, eff. July 1, 2004.

§60-658.1.  Mineral interests in land.

Any mineral interest in land in Oklahoma shall be subject to sale under the provisions of Sections 271.1 through 277 of Title 84 of the Oklahoma Statutes if it generates an intangible property interest which is presumed abandoned for a period of fifteen (15) years under the Uniform Unclaimed Property Act or under similar laws of another state.

All holders of intangible property interests generated by a mineral interest in land in Oklahoma shall report to the State Treasurer, in addition to the reporting otherwise required by law, the names and the lastknown addresses of owners of record of the unclaimed mineral interest, the legal description of the land affected, and the extent of the property rights in the mineral interest.  Only one report with respect to each owner and mineral interest is necessary; subsequent reports must include complete information with respect to all new owners and new unclaimed mineral interests.

The State Treasurer shall send a copy of the report required by this section to the Attorney General and the district attorney of the county in which the land is located.  Except to a claimant of the unclaimed mineral interest, or as necessary to effectuate a judicial sale as set forth in Section 271.1 of Title 84 of the Oklahoma Statutes, the legal description of the mineral interest and the extent of the property rights in the mineral interest shall be deemed confidential and not released to the general public by the State Treasurer, Attorney General or district attorney.  The State Treasurer shall send a report reflecting only the names and lastknown addresses of owners of record of the unclaimed mineral interest to the county clerk of the county in which the land is located, and the clerk shall maintain the list for public viewing.  The clerk shall also report to the board of county commissioners that the report has been received, and note the receipt in the minutes of the meeting, so the public can be informed.

The State Treasurer is authorized to develop procedures for the implementation of the Uniform Unclaimed Property Act.

Added by Laws 1978, c. 229, § 1, eff. Jan. 1, 1979.  Amended by Laws 1988, c. 146, § 2, operative July 1, 1988; Laws 1991, c. 331, § 16, eff. Sept. 1, 1991; Laws 1999, c. 10, § 5, eff. July 1, 1999; Laws 2005, c. 421, § 1, emerg. eff. June 6, 2005.

§60-658.1A.  Mineral interests generating intangible personal property.

Mineral interests which have generated intangible personal property may be presumed by the district court to be abandoned and subject to the provisions that apply to mineral interests covered by Section 658.1 of  this title and Sections 271 through 277 of Title 84 of the Oklahoma Statutes if the court determines that the mineral interests should have been reported to the State Treasurer but were not so reported as required by the Uniform Unclaimed Property Act.

Added by Laws 1985, c. 85, § 1, eff. Nov. 1, 1985.  Amended by Laws 1991, c. 331, § 17, eff. Sept. 1, 1991; Laws 1999, c. 10, § 6, eff. July 1, 1999.

§60-658.2.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-658.3.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-658.4.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-658.5.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-658.6.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-658.7.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-658.8.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-659.  Additional conditions leading to presumption of abandonment.

Unless otherwise provided in the Uniform Unclaimed Property Act or by other statute of this state, intangible personal property is subject to the custody of this state as unclaimed property if the conditions raising a presumption of abandonment under Sections 651.1 and 651.2 through 658.1A of this title are satisfied, and:

1.  The last-known address, as shown on the records of the holder, of the apparent owner is in this state;

2.  The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last-known address of the person entitled to the property is in this state;

3.  The records of the holder do not reflect the last-known address of the apparent owner, and it is established that:

a. the last-known address of the person entitled to the property is in this state, or

b. the holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property;

4.  The last-known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property, and the holder is a domiciliary, government, or governmental subdivision or agency, including a municipality, of this state;

5.  The last-known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this state; or

6.  The transaction out of which the property arose occurred in this state, and

a. (1) the last-known address of the apparent owner or other person entitled to the property is unknown, or

(2) the last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property, and

b. the holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

Added by Laws 1967, c. 107, § 9, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 18, eff. Sept. 1, 1991; Laws 2000, c. 136, § 5, eff. July 1, 2000.

§60-659.1.  Repealed by Laws 2001, c. 133, § 13, emerg. eff. April 24, 2001.

§60-660.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-661.  Report of abandoned property.

A.  A person holding property, tangible or intangible, presumed abandoned and subject to custody as unclaimed property under the Uniform Unclaimed Property Act shall report to the State Treasurer concerning the property as provided in this section.

B.  The report must be verified and must include:

1.  The name, if known, and lastknown address, if any, of each person appearing from the records of the holder to be the owner of property of the value of Fifty Dollars ($50.00) or more presumed abandoned under the Uniform Unclaimed Property Act;

2.  In the case of unclaimed funds of Fifty Dollars ($50.00) or more held or owing under any life or endowment insurance policy or annuity contract, the full name and last-known address of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds;

3.  In the case of the contents of a safe deposit box or other safekeeping repository or of other tangible personal property, a description of the property and the place where it is held, which may be inspected by the State Treasurer, and any amounts, including offsets for drilling costs and rent, owing to the holder;

4.  The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under Fifty Dollars ($50.00) each must be reported in the aggregate, except property which is one of a recurring number of continuous payments, including, but not limited to, royalties, annuities, dividends, distributions, and other sums presumed abandoned pursuant to subsection D of Section 655 of this title, all of which shall be reported in the same manner as property with a value of Fifty Dollars ($50.00) or more;

5.  The date when the property became payable, demandable or returnable, and the date of the last transaction with the owner with respect to the property; and

6.  In the case of a cashier's check, if known, the names and last-known addresses of the payee(s), the payor(s) and the purchaser(s).

C.  If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or if the name of the holder has changed while holding the property, the holder shall file with the report all known names and addresses of each previous holder of the property.

D.  The report must be filed before November 1 of each year for property reportable as of the preceding September 1, but the report of any life insurance company must be filed before May 1 of each year for property reportable as of the preceding March 1.  The State Treasurer may postpone the reporting date upon written request by any person required to file a report.

E.  Not more than one hundred twenty (120) days before filing the report required by this section, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under the Uniform Unclaimed Property Act shall send written notice to the apparent owner at the owner's last-known address informing the owner that the holder is in possession of property subject to the Uniform Unclaimed Property Act if:

1.  The holder has in the records of the holder an address for the apparent owner which the holder's records do not disclose to be inaccurate;

2.  The claim of the apparent owner is not barred by the statute of limitations; and

3.  The property has a value of Fifty Dollars ($50.00) or more, or the property has a value of less than Fifty Dollars ($50.00) reportable pursuant to paragraph 4 of subsection B of this section.  The holder is not required to send written notice to the owner if  the holder has previously attempted to communicate with the owner, or otherwise exercised due diligence to ascertain the whereabouts of the owner.  The mailing of notice by first-class mail to the last-known address of the owner by the holder shall constitute compliance with this subsection and, if done, no further act on the part of the holder shall be necessary.

F.  Reports filed by a holder shall remain confidential except for that information required to be subject to public inspection pursuant to the Uniform Unclaimed Property Act.

Added by Laws 1967, c. 107, § 11, emerg. eff. April 24, 1967.  Amended by Laws 1982, c. 278, § 7, eff. Jan. 1, 1983; Laws 1988, c. 281, § 9, operative July 1, 1988; Laws 1991, c. 331, § 20, eff. Sept. 1, 1991; Laws 1999, c. 10, § 7, eff. July 1, 1999; Laws 2001, c. 133, § 7, emerg. eff. April 24, 2001; Laws 2003, c. 224, § 6, eff. July 1, 2003.

§60-662.  Notice and publication of lists of abandoned property.

A.  The State Treasurer shall cause notice to be published during the year following the report required by Section 661 of this title at least two times in a legal newspaper of general circulation in the county in this state in which is located the lastknown address of any person to be named in the notice.  Different legal newspapers of general circulation may be used for each notice.  If no address is listed or if the address is outside this state, the notice must be published in the county within this state which is the principal place of business of the holder of the abandoned property, or in a newspaper which the State Treasurer believes most likely to be seen by the owner of the property or by heirs of the owner.

B.  The published notice must be entitled "Notice of Names of Persons Appearing to be Owners of Abandoned Property", and contain:

1.  The names in alphabetical order and lastknown address, if any, of persons listed in the report and entitled to notice within the county as specified in subsection A of this section;

2.  A statement that information concerning the property and the name and last-known address of the holder may be obtained by any person possessing an interest in the property by addressing an inquiry to the State Treasurer; and

3.  A statement that the property is in the custody of the State Treasurer and all claims must be directed to the State Treasurer.

C.  The State Treasurer is not required to publish in the notice any items of less than Fifty Dollars ($50.00) unless the State Treasurer considers their publication to be in the public interest.

D.  The State Treasurer shall provide electronic access to the new names and last-known addresses of all persons reported to the State Treasurer as owners of unclaimed property on an Internet web site.  The State Treasurer shall take reasonable steps to publicize the existence of this web site and shall publish an advertisement no less than once each calendar quarter in a legal newspaper of general circulation in each county of this state.

Added by Laws 1967, c. 107, § 12, emerg. eff. April 24, 1967.  Amended by Laws 1982, c. 278, § 8, eff. Jan. 1, 1983; Laws 1991, c. 331, § 21, eff. Sept. 1, 1991; Laws 1999, c. 10, § 8, eff. July 1, 1999; Laws 2003, c. 224, § 7, eff. July 1, 2003; Laws 2005, c. 124, § 2, eff. Nov. 1, 2005.

§60-663.  Payment or delivery of abandoned property.

A.  A person who is required to file a report under Section 661 of this title shall at the same time pay or deliver to the State Treasurer all abandoned property required to be reported after first deducting therefrom expenses incurred in the mailing of notices required by subsection E of Section 661 of this title and any offsets as provided by law.  Any funds or property subject to aggregate reporting shall be delivered at the same time as the report.

B.  A holder may file a written explanation of an error in the presumption of abandonment of any previously reported and paid or delivered property.  If the property has not been claimed by the owner and the State Treasurer is satisfied an error has been made, a refund of the payment or delivery of the property shall be made to the holder.

C.  The holder of an ownership interest under Section 655 of this title shall deliver a duplicate certificate or other evidence of ownership if the holder does not issue certificates of ownership to the State Treasurer.  Upon delivery of a duplicate certificate to the State Treasurer, the holder and any transfer agent, registrar, or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate is relieved of liability as provided in Section 664 of this title to every person, including any person acquiring the original certificate or the duplicate of the certificate issued to the State Treasurer, for losses or damages resulting to any person by the issuance and delivery to the State Treasurer of the duplicate certificate.

Added by Laws 1967, c. 107, § 13, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 22, eff. Sept. 1, 1991; Laws 1999, c. 10, § 9, eff. July 1, 1999; Laws 2003, c. 224, § 8, eff. July 1, 2003; Laws 2004, c. 318, § 4, eff. July 1, 2004; Laws 2005, c. 124, § 3, eff. Nov. 1, 2005.

§60-664.  Relief from liability by payment or delivery.

A.  Upon the payment or delivery of abandoned property to the State Treasurer, the state assumes custody and responsibility for the safekeeping of the property.  A person who pays or delivers property to the State Treasurer in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property.

B.  A holder who has paid money to the State Treasurer pursuant to the Uniform Unclaimed Property Act may make payment to any person appearing to the holder to be entitled to payment; and upon filing proof of such payment and proof that the payee was entitled thereto, the State Treasurer shall promptly reimburse the holder for the payment without imposing a fee or other charge.  If reimbursement is sought for a payment made on a negotiable instrument, including a travelers check or money order, the holder must be reimbursed under this subsection upon filing proof that the instrument was presented and that payment was made to a person who appeared to the holder to be entitled to payment.  The holder must be reimbursed for payment made under this subsection even if the holder paid a person whose claim was barred under subsection A of Section 666 of this title.

C.  A holder who has delivered property, including, but not limited to, a certificate of an ownership interest in a business association, other than money to the State Treasurer pursuant to the Uniform Unclaimed Property Act may reclaim the property if still in the possession of the Treasurer, without paying any fee or other charge, upon filing proof that the owner has claimed the property from the holder.

D.  The State Treasurer may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

E.  If the holder pays or delivers property to the State Treasurer in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the State Treasurer, upon written notice of the claim, shall defend the holder against the claim and, to the extent of the property's value, shall indemnify the holder against liability on the claim.  Neither the holder nor the State Treasurer shall be liable for more than the value of the property, determined as of the time of its payment or delivery to the State Treasurer, if the holder paid or delivered the property to the State Treasurer in good faith.

F.  For the purposes of this section, "good faith" means that:

1.  Payment or delivery was made in a reasonable attempt to comply with the Uniform Unclaimed Property Act;

2.  The person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was abandoned for the purposes of the Uniform Unclaimed Property Act; and

3.  There is no showing that the records under which the delivery was made did not meet reasonable commercial standards of practice in the industry.

Added by Laws 1967, c. 107, § 14, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 23, eff. Sept. 1, 1991; Laws 1999, c. 10, § 10, eff. July 1, 1999.

§60-665.  Dividends, interest, or other increments realized or accruing after payment or delivery.

Whenever property other than money is paid or delivered to the State Treasurer under the Uniform Unclaimed Property Act, the owner is entitled to receive from the State Treasurer dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

Added by Laws 1967, c. 107, § 15, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 24, eff. Sept. 1, 1991; Laws 1999, c. 10, § 11, eff. July 1, 1999.

§60666.  Periods of limitation - Effect - Application.

A.  The expiration after September 1, 1991, of any period of time specified by contract, statute, or court order, during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned property or affect any duty to file a report or to pay or deliver abandoned property to the State Treasurer as required by the Uniform Unclaimed Property Act.

B.  No action or proceeding may be commenced by the State Treasurer with respect to any duty of a holder under the Uniform Unclaimed Property Act more than four (4) years after the holder files the report pursuant to Section 661 of this title or ten (10) years after the duty arose, whichever is earlier.

C.  Notwithstanding the provisions of subsection B of this section or any other provision of law, the expiration of any period of time specified by law during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property shall not serve as a defense in any action or proceeding brought by or on behalf of the State Treasurer against any federal, state or local government or governmental subdivision, agency, entity, officer or appointee thereof, for the payment or delivery of any abandoned property to the State Treasurer pursuant to the Uniform Unclaimed Property Act or to enforce or collect any penalty provided by the Uniform Unclaimed Property Act.

D.  The provisions of subsection C of this section shall apply to all abandoned property held by any federal, state or local government or governmental subdivision, agency, entity, officer or appointee thereof, at the time of enactment, or at any time thereafter, regardless of when such property became or becomes presumptively abandoned.

Added by Laws 1967, c. 107, § 16, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 25, eff. Sept. 1, 1991; Laws 1999, c. 10, § 12, eff. July 1, 1999.

§60-667.  Sale of abandoned property from safe deposit boxes - Securities.

A.  Except as provided in subsections B and C of this section, when the State Treasurer determines it to be economically feasible, the Treasurer shall sell abandoned property from safe deposit boxes to the highest bidder at public sale in whatever city in the state affords in the judgment of the State Treasurer the most favorable market for the property involved.  The State Treasurer may decline the highest bid and reoffer the property for sale if in the judgment of the State Treasurer the bid is insufficient.  If in the judgment of the State Treasurer the probable cost of sale exceeds the value of the property, it need not be offered for sale.  Any sale held under this section must be preceded by a single publication of notice, at least three (3) weeks in advance of sale in a legal newspaper of general circulation in the county where the property is to be sold, the county of residence of the holder and the county of the last-known address of the owner.

B.  Securities listed on an established stock exchange must be sold at prices prevailing at the time of sale on the exchange.  Other securities may be sold over the counter at prices prevailing at the time of sale or by another method the State Treasurer considers advisable.

C.  Unless the State Treasurer considers it to be in the best interest of the state to do otherwise, all securities, other than those presumed abandoned under Section 655 of this title, delivered to the State Treasurer must be held for at least one (1) year before the State Treasurer may sell them.

D.  The purchaser at any sale conducted by the State Treasurer pursuant to the Uniform Unclaimed Property Act takes the property, free of all claims of the owner or prior holder thereof and of all persons claiming through or under them.  The State Treasurer shall execute all documents necessary to complete the transfer of ownership.

Added by Laws 1967, c. 107, § 17, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 26, eff. Sept. 1, 1991; Laws 1998, c. 385, § 13, eff. July 1, 1998; Laws 1999, c. 10, § 13, eff. July 1, 1999; Laws 2003, c. 224, § 9, eff. July 1, 2003; Laws 2004, c. 318, § 5, eff. July 1, 2004; Laws 2005, c. 124, § 4, eff. Nov. 1, 2005.

§60-668.  Unclaimed Property Fund - Deposits - Deductions.

A.  There is hereby created in the State Treasury the "Unclaimed Property Fund", the principal of which shall constitute a trust fund for persons claiming any interest in any property delivered to the state under the Uniform Unclaimed Property Act and may be invested as hereinafter provided and shall not be expended except as provided in the Uniform Unclaimed Property Act.  All funds received under the Uniform Unclaimed Property Act, including the proceeds from the sale of abandoned property under Section 667 of this title, shall forthwith be deposited by the State Treasurer in the Unclaimed Property Fund, herein created, except that the State Treasurer may before making any deposit to the fund deduct:

1.  All costs in connection with the sale of abandoned property;

2.  All costs of mailing and publication in connection with any abandoned property including the cost of custody services for unclaimed securities;

3.  Reasonable service charges not to exceed four percent (4%) of the monies accruing to the state under the Uniform Unclaimed Property Act, which may be used to defray the administrative costs of the unclaimed property program or to acquire computer hardware and software to be used exclusively to help administer the unclaimed property program; and

4.  An amount equal to fifteen percent (15%) of the funds accruing to the state pursuant to a contract with the State Treasurer providing information leading to the delivery of unclaimed property held by a holder to the State Treasurer to be deposited in the Unclaimed Property Clearinghouse Fund.

B.  Before making a deposit to the Unclaimed Property Fund, the State Treasurer shall record the name and lastknown address of each person appearing from the holders' reports to be entitled to the abandoned property and of the name and lastknown address of each insured person or annuitant, and with respect to each policy or contract listed in the report of a life insurance corporation, its number, the name of the corporation, and the amount due.  The record shall be available for public inspection at all reasonable business hours.

Added by Laws 1967, c. 107, § 18, emerg. eff. April 24, 1967.  Amended by Laws 1990, c. 102, § 1, operative July 1, 1990; Laws 1999, c. 10, § 14, eff. July 1, 1999; Laws 1999, c. 292, § 1, eff. July 1, 1999; Laws 2002, c. 95, § 1, eff. July 1, 2002; Laws 2003, c. 224, § 10, eff. July 1, 2003; Laws 2004, c. 318, § 6, eff. July 1, 2004.

§60-668.1.  Unclaimed Property Clearinghouse Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Treasurer to be designated the "Unclaimed Property Clearinghouse Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies deposited to the fund pursuant to Section 668 of this title.  All monies accruing to the credit of the fund are appropriated to the State Treasurer.  The State Treasurer may budget and expend monies from the fund for the purpose of making payment for the mailing, publication and sale costs associated with abandoned property, and to persons, firms, or corporations who are regularly engaged in the business of notifying states about property which may be subject to the provisions of unclaimed property statutes of those states.  The State Treasurer may enter into contracts with these persons, firms or corporations performing these services, which services may include the examination of any party subject to examination under the Uniform Unclaimed Property Act.  The State Treasurer may delegate all necessary authority to act in the State Treasurer's behalf to such persons, firms or corporations to enforce the provisions of the Uniform Unclaimed Property Act.

B.  The State Treasurer shall be authorized to expend monies from the Unclaimed Property Clearinghouse Fund in payment of a reasonable fee not to exceed fifteen percent (15%) of the delivered funds to a person, firm, or corporation contracting with the State Treasurer providing information leading to the delivery of unclaimed property held by a holder to the State Treasurer.  Such payment shall not be made until the funds have been deposited with the State Treasurer.

Added by Laws 1990, c. 102, § 2, operative July 1, 1990.  Amended by Laws 1999, c. 10, § 15, eff. July 1, 1999; Laws 2001, c. 133, § 8, emerg. eff. April 24, 2001; Laws 2004, c. 318, § 7, eff. July 1, 2004.

§60-669.  Control and management of monies in Unclaimed Property Fund.

The State Treasurer is hereby vested with authority and the responsibility for the control and management of all monies in the Unclaimed Property Fund as provided for in the Uniform Unclaimed Property Act.  It shall be the duty of the State Treasurer to take such steps as may be necessary to preserve the principal of monies accruing to the Unclaimed Property Fund as a trust for persons claiming any interest in any property delivered to the state pursuant to the provisions of the Uniform Unclaimed Property Act.

Added by Laws 1967, c. 107, § 19, emerg. eff. April 24, 1967.  Amended by Laws 1984, c. 107, § 1, emerg. eff. April 9, 1984; Laws 1991, c. 331, § 27, eff. Sept. 1, 1991; Laws 1999, c. 10, § 16, eff. July 1, 1999.

§60-670.  Determination of amount of reserve - Payment of excesses.

The State Treasurer shall determine, from time to time, what amount of unclaimed property in custody should be retained as a reserve in order to ensure that all claims presented by persons legally establishing a right to any unclaimed property shall be paid promptly.  In making such determination, the State Treasurer shall take into account the following:

1.  The actual experience of other states having unclaimed property laws, as to the amount of claims presented and established as compared to the total amount of property taken into state custody;

2.  Such actuarial or other experience or statistics as may be available to show the frequency of the discovery of missing persons or their unknown heirs;

3.  Any other discoverable and relevant data having a tendency to establish the amount of reserve necessary for the purpose stated in this section.

The State Treasurer, after having found and determined the reserve necessary as stated in this section, shall pay all amounts in custody in excess of the necessary reserve into the State Treasury to the credit of the General Revenue Fund.

When monies are deposited to the credit of the General Revenue Fund, all rights of any owner of unclaimed property to resort against the money so paid into the General Revenue Fund shall terminate, but the right of any person legally establishing a claim to any property right which has been taken into the custody of the State Treasurer shall be preserved and the value thereof shall be paid from such reserve.

Added by Laws 1967, c. 107, § 20, emerg. eff. April 24, 1967.  Amended by Laws 1968, c. 75, § 1, emerg. eff. March 25, 1968; Laws 1984, c. 107, § 2, emerg. eff. April 9, 1984; Laws 1999, c. 10, § 17, eff. July 1, 1999.

§60-671.  Insufficiency of reserve.

If, at any time, the reserve as provided for in the Uniform Unclaimed Property Act is insufficient to pay in full established claims, the State Treasurer immediately shall:

1.  Redetermine, on the basis of past experience, the percentage necessary to be maintained in the reserve; and

2.  Cease to make any payments to the General Revenue Fund until:

a. all validly established claims as provided for in the Uniform Unclaimed Property Act have been paid, and

b. there is accumulated in the reserve the sum required to be kept therein under the redetermination, whereupon the State Treasurer shall resume payments to the General Revenue Fund in accordance with the terms of the Uniform Unclaimed Property Act.

Added by Laws 1967, c. 107, § 21, emerg. eff. April 24, 1967.  Amended by Laws 1984, c. 107, § 3, emerg. eff. April 9, 1984; Laws 1991, c. 331, § 28, eff. Sept. 1, 1991; Laws 1999, c. 10, § 18, eff. July 1, 1999.

§60-672.  Investment of reserve fund.

The State Treasurer shall have the care, custody, and management of the reserve fund, and may invest it, at the best realizable rate, in certificates of deposit, savings certificates, or short-term obligations of the United States Government in which it shall be legal to invest the public funds of the State of Oklahoma or of any agency or instrumentality thereof.  The income from such investments shall be paid into the State Treasury to the credit of the General Revenue Fund.

Added by Laws 1967, c. 107, § 22, emerg. eff. April 24, 1967.  Amended by Laws 1984, c. 107, § 4, emerg. eff. April 9, 1984; Laws 1999, c. 10, § 19, eff. July 1, 1999.

§60-673.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-674.  Claim for abandoned property.

A.  A person, excluding another state, claiming an interest in any property delivered to the State Treasurer may file a claim on a form prescribed by the State Treasurer and verified by the claimant.  The date of filing of a claim shall be the date it is received by the State Treasurer with all supporting documentation from the claimant.  Any information submitted by a claimant which is required to be submitted to the State Treasurer to establish a claim may be kept confidential by the State Treasurer if it contains personal financial information of the claimant, social security numbers, birth certificates or similar documents related to the parentage of an individual, or any other document which is confidential by statute if in the custody of another public agency or person.

B.  The State Treasurer shall consider each claim within ninety (90) days after it is filed and give written notice to the claimant if the claim is denied in whole or in part.  The notice may be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent.  If no address for notices is stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim.  No notice of denial need be given if the claim fails to state either the address to which notices are to be sent or the address of the claimant.

C.  If a claim is allowed, the State Treasurer shall pay over or deliver to the claimant the property or the amount the State Treasurer actually received or the net proceeds if it has been sold by the State Treasurer, together with any additional amount required by Section 665 of this title.  If the claim is for property presumed abandoned under Section 655 of this title which was sold by the State Treasurer within one (1) year after the date of delivery, the amount payable for that claim is the value of the property at the time the claim was made or the net proceeds of sale, whichever is greater.

Added by Laws 1967, c. 107, § 24, emerg. eff. April 24, 1967.  Amended by Laws 1988, c. 281, § 10, operative July 1, 1988; Laws 1991, c. 331, § 29, eff. Sept. 1, 1991; Laws 1999, c. 10, § 20, eff. July 1, 1999; Laws 2000, c. 136, § 6, eff. July 1, 2000; Laws 2001, c. 133, § 9, emerg. eff. April 24, 2001; Laws 2003, c. 224, § 11, eff. July 1, 2003.

§60-674.1.  Limitation on service fees for recovery of funds or property - Mineral proceeds as payment for services prohibited.

A.  No person who:

1.  informs a potential claimant of any unclaimed funds or other property, tangible or intangible, held pursuant to the Uniform Disposition of Unclaimed Property Act that such claimant may be entitled to claim such unclaimed property; or

2.  files a claim for any funds or other property, tangible or intangible, on behalf of a claimant of such funds or property,

shall contract for or receive from the claimant, for services, an amount that exceeds twenty-five percent (25%) of the value of the funds or property recovered.

If the funds or property involved are mineral proceeds, the amount for services shall not include a portion of the underlying minerals or any production payment, overriding royalty, or similar payment.

B.  The provisions of this section shall apply to contracts executed on or after July 1, 1990.

Added by Laws 1990, c. 301, § 1, emerg. eff. May 1, 1990.

§60-674.2.  Property delivered to the State Treasurer.

If any person claims an interest in any property delivered to the State Treasurer in which the owner of the property is determined to be deceased, the State Treasurer shall not pay over or deliver to the claimant property as provided in Section 651 et seq. of this title, unless the claimant provides the following items:

1.  A certified copy of letters of administration or letters testamentary from the probate of the estate of the decedent naming the claimant as the personal representative of the estate of the decedent;

2.  A certified copy of the decree of distribution from the probate of the estate of the decedent determining the claimant to be entitled to receive such property through the estate of the decedent;

3.  If the owner of the property executed an inter vivos trust which provided for the disposition of the property of the owner, a properly verified copy of the trust instrument which shows the claimant is the trustee or beneficiary of the trust or otherwise entitled to the property reported; or

4.  If the value of the property is Ten Thousand Dollars ($10,000.00) or less, a signed affidavit executed by the claimant stating that the claimant is entitled to receive such property, the reason the claimant is entitled to receive such property, that there has been no probate of the estate of the deceased owner, that no  probate is contemplated and that claimant will indemnify the state for any loss, including attorney fees, should another claimant assert a prior right to the property.

The State Treasurer may require other reasonable documentation, in addition to the above items, to determine the validity of the claim.

Added by Laws 1994, c. 304, § 1, eff. Sept. 1, 1994.  Amended by Laws 1996, c. 334, § 6, eff. Nov. 1, 1996; Laws 1999, c. 84, § 1, eff. Nov. 1, 1999; Laws 1999, c. 426, § 1, eff. Nov. 1, 1999; Laws 2001, c. 133, § 10, emerg. eff. April 24, 2001; Laws 2003, c. 224, § 12, eff. July 1, 2003.

NOTE:  Laws 1999, c. 10, § 21 repealed by Laws 1999, c. 426, § 4, eff. Nov. 1, 1999.

§60-675.  Determination of claims - Payment.

A.  The State Treasurer shall consider any claim filed under the Uniform Unclaimed Property Act and may hold a hearing and receive evidence concerning it.  The procedure to be followed hereunder shall be as prescribed by the Administrative Procedures Act.  If a hearing is held, the State Treasurer shall prepare a finding and decision in writing on each claim filed, stating the substance of any evidence heard by the State Treasurer and the reasons for the State Treasurer's decision.  The decision shall be a public record.

B.  Upon approval by the State Treasurer, the claim shall be paid forthwith from the Unclaimed Property Fund.  The claim shall be paid without deduction for costs of notices or sale or for service charges.

Added by Laws 1967, c. 107, § 25, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 30, eff. Sept. 1, 1991; Laws 1999, c. 10, § 22, eff. July 1, 1999.

§60-676.  Repealed by Laws 2002, c. 95, § 6, eff. July 1, 2002.

§60-677.  Declining receipt of property - Delivery of property before presumed abandoned.

A.  The State Treasurer may decline to receive any property reported under the Uniform Unclaimed Property Act which the State Treasurer considers to have a value less than the expense of giving notice and of sale.  The State Treasurer may promulgate rules pursuant to this subsection.

B.  A holder, with the written consent of the State Treasurer and upon conditions and terms prescribed by the State Treasurer, may report and deliver property before the property is presumed abandoned.  Property delivered under this subsection must be held by the State Treasurer and is not presumed abandoned until such time as it otherwise would be presumed abandoned under the Uniform Unclaimed Property Act.

Added by Laws 1967, c. 107, § 27, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 32, eff. Sept. 1, 1991; Laws 1999, c. 10, § 24, eff. July 1, 1999; Laws 2004, c. 318, § 8, eff. July 1, 2004; Laws 2005, c. 124, § 5, eff. Nov. 1, 2005.

§60-677.1.  Destruction of property having insubstantial commercial value.

If the State Treasurer determines after investigation that any property delivered under the Uniform Unclaimed Property Act has insubstantial commercial value, the State Treasurer may destroy or otherwise dispose of the property at any time as long as reasonable notice has been given to the holder.  No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the State Treasurer pursuant to this section.

Added by Laws 1991, c. 331, § 33, eff. Sept. 1, 1991.  Amended by Laws 1999, c. 10, § 25, eff. July 1, 1999.

§60-678.  Report may be required - Failure to report property - Examination of records.

A.  The State Treasurer may require any person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under the Uniform Unclaimed Property Act.  If the State Treasurer has reason to believe that any person has failed to report property in accordance with the Uniform Unclaimed Property Act, the State Treasurer may make a demand by certified mail, return receipt requested, that such report be made and filed with the State Treasurer.  The report of abandoned property or any other report required shall be made and filed with the State Treasurer within sixty (60) days after receipt of the demand.

B.  The State Treasurer may at reasonable times and upon reasonable notice examine the records of any person if the State Treasurer has reason to believe that such person has failed to report property that should have been reported pursuant to the Uniform Unclaimed Property Act.

C.  If a person is treated under Section 656 of this title as the holder of the property only insofar as the interest of the business association in the property is concerned, the State Treasurer, pursuant to subsection B of this section, may examine the records of the person if the State Treasurer has given the notice required by subsection B of this section to both the person and the business association at least ninety (90) days before the examination.

D.  If a holder fails after September 1, 1991, to maintain the records required by Section 679.1 of this title and the records of the holder available for the periods subject to the Uniform Unclaimed Property Act are insufficient to permit the preparation of a report, the State Treasurer may require the holder to report and pay the amount that is reasonably estimated from any available records.

Added by Laws 1967, c. 107, § 28, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 34, eff. Sept. 1, 1991; Laws 1999, c. 10, § 26, eff. July 1, 1999.

§60-679.  Proceeding to compel delivery - Costs of examinations or investigations.

A.  The State Treasurer may bring an action in a court of appropriate jurisdiction to enforce the Uniform Unclaimed Property Act.

B.  The actual cost of any examination or investigation incurred by the State Treasurer in administering any provision of the Uniform Unclaimed Property Act may be borne by the holder examined or investigated, provided that in no case may the charges exceed the value of the property found to be reportable and deliverable as a result of the examination, and either:

1.  A written demand for a report shall have been made and not forthcoming in time specified in Section 678 of this title;

2.  A report has not been received, and the examination or investigation by the State Treasurer establishes that the holder willfully or without reasonable cause has failed to report property reportable under the Uniform Unclaimed Property Act and property reportable thereunder is discovered by such examination or investigation; or

3.  A report has been received and the examination or investigation by the State Treasurer establishes that the holder willfully or without reasonable cause has failed to report additional property reportable under the Uniform Unclaimed Property Act.

C.  The cost of examination made pursuant to subsection C of Section 678 of this title may be imposed only against the business association.

Added by Laws 1967, c. 107, § 29, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 35, eff. Sept. 1, 199; Laws 1999, c. 10, § 27, eff. July 1, 1999.

§60-679.1.  Records of names and addresses of owners and instruments.

A.  Every holder required to file a report under Section 661 of this title, as to any property for which it has obtained the last-known address of the owner, shall maintain a record of the name and last-known address of the owner for ten (10) years after the property is reported, except to the extent that a shorter time period is provided in subsection B of this section or by rule of the State Treasurer or the holder's regulatory agency or commission.

B.  Any business association that sells in this state its travelers checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue for three (3) years after the date the property is reportable.

Added by Laws 1991, c. 331, § 36, eff. Sept. 1, 1991.  Amended by Laws 1999, c. 10, § 28, eff. July 1, 1999.

§60-680.  Interest - Penalties - Waiver or remittance.

A.  A person who fails to pay or deliver property within the time prescribed by the Uniform Unclaimed Property Act may be required to pay interest at the annual rate of ten percent (10%) on the property or value thereof from the date the property should have been paid or delivered.

B.  In addition to the penalty imposed in subsection A of this section, a person who willfully fails to render any report or deliver property or perform any other duties required under the Uniform Unclaimed Property Act may be required to pay a civil penalty of One Hundred Dollars ($100.00) for each day the report is withheld or the duty is not performed, but not more than Five Thousand Dollars ($5,000.00).

C.  A person who willfully fails to pay or deliver property to the State Treasurer as required under the Uniform Unclaimed Property Act may be required to pay a civil penalty equal to twenty-five percent (25%) of the value of the property that should have been paid or delivered.

D.  A person who willfully refuses after written demand by the State Treasurer to pay or deliver property to the State Treasurer as required under the Uniform Unclaimed Property Act is guilty of a misdemeanor and upon conviction may be punished by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or imprisonment for not more than six (6) months, or both.

E.  The interest or penalty or any portion thereof, as imposed by subsection A, B or C of this section, may be waived or remitted by the State Treasurer if the person's failure to pay abandoned funds or deliver property is satisfactorily explained to the State Treasurer or if such failure has resulted from a mistake by the person of either the law or the facts subjecting that person to pay abandoned funds or deliver property subject to the Uniform Unclaimed Property Act, or inability to pay such interest or penalty resulting from insolvency.  The State Treasurer shall promulgate rules in accordance with the Administrative Procedures Act requiring the identification and recording of those circumstances under which interest or penalty, as imposed by subsection A, B, or C of this section, may be waived.  The State Treasurer may also authorize amnesty programs to promote voluntary compliance with the Uniform Unclaimed Property Act, and may participate and cooperate with other state administrators of abandoned or unclaimed property programs in nationwide amnesty programs.  For purposes of this section, amnesty programs are programs in which potential holders of unclaimed property are granted waivers of interest and civil penalties if they voluntarily begin to comply with the reporting requirements of the state's unclaimed property laws.

Added by Laws 1967, c. 107, § 30, emerg. eff. April 24, 1967.  Amended by Laws 1982, c. 278, § 9, eff. Jan. 1, 1983; Laws 1989, c. 244, § 1, eff. Nov. 1, 1989; Laws 1991, c. 331, § 37, eff. Sept. 1, 1991; Laws 1999, c. 10, § 29, eff. July 1, 1999; Laws 2000, c. 136, § 7, eff. July 1, 2000; Laws 2004, c. 318, § 9, eff. July 1, 2004.

§60-681.  Promulgation of rules - Continuation of rules in effect.

The State Treasurer may promulgate necessary rules to carry out the provisions of the Uniform Unclaimed Property Act.  Promulgation of any rules shall be in accordance with the Administrative Procedures Act.  Any administrative rules of the Oklahoma Tax Commission which are in effect on the date the responsibilities of the Uniform Unclaimed Property Act are transferred to the State Treasurer pursuant to the provisions of subsection D of Section 1 of this act.  All powers and duties of the Oklahoma Tax Commission or references to the Oklahoma Tax Commission within such rules shall be deemed to be powers and duties of the State Treasurer or references to the State Treasurer.

Added by Laws 1967, c. 107, § 31, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 38, eff. Sept. 1, 1991; Laws 1999, c. 10, § 30, eff. July 1, 1999.

§60682.  Effect of foreign laws.

This act does not apply to any property held, due and owing in a foreign country and arising out of a foreign transaction.

Laws 1967, c. 107, § 32, emerg. eff. April 24, 1967; Laws 1991, c. 331, § 39, eff. Sept. 1, 1991.

§60-683.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-683.1.  Exchange of information with other states - Reports - Continuation of agreements - Joint enforcement of act.

A.  The State Treasurer may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed personal property that it or another state may be entitled to subject to a claim of custody.  The State Treasurer by rule may require the reporting of information needed to enable compliance with agreements made under this section and prescribe the form.  Any agreements entered into by the Oklahoma Tax Commission which are in effect on the date the responsibilities of the Uniform Unclaimed Property Act are transferred to the State Treasurer shall be effective agreements of the State Treasurer until such time as the State Treasurer chooses to amend, repeal or modify them.  All powers and duties of the Oklahoma Tax Commission or references to the Oklahoma Tax Commission within such rules shall be deemed to be powers and duties of the State Treasurer or references to the State Treasurer.

B.  To avoid conflicts between the procedures in effect in this state and the procedures in other jurisdictions that enact the Uniform Unclaimed Property Act, the State Treasurer, so far as it is consistent with the purposes, policies, and provisions of the Uniform Unclaimed Property Act, before promulgating, amending, or repealing rules, shall advise and consult with administrators in other jurisdictions that enact substantially the Uniform Unclaimed Property Act and take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act.

C.  The State Treasurer may join with other states to seek enforcement of the Uniform Unclaimed Property Act against any person who is or may be holding property reportable under the Uniform Unclaimed Property Act.

D.  At the request of another state, the Attorney General of this state may bring an action in the name of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing the action.

E.  The State Treasurer may request that the Attorney General of another state or any other person bring an action to enforce the Uniform Unclaimed Property Act in the other state.  This state shall pay all expenses including attorney fees in an action under this subsection.  The State Treasurer may agree to pay the person bringing the action attorney fees based in whole or in part on a percentage of the value of property recovered in the action.  Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to a claim by the owner under the Uniform Unclaimed Property Act.

Added by Laws 1991, c. 331, § 40, eff. Sept. 1, 1991.  Amended by Laws 1999, c. 10, § 31, eff. July 1, 1999.

§60-683.2.  Application and effect of act.

(a)  This act does not relieve a holder of a duty that arose before the effective date of this act to report, pay, or deliver property.  A holder who did not comply with the law in effect before the effective date of this act is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, subject to subsection (b) of Section 666 of this title.

(b)  The initial report filed under this act for property that was not required to be reported before the effective date of this act but which is subject to this act must include all items of property that would have been presumed abandoned during the ten-year period preceding the effective date of this act as if this act had been in effect during that period.

(c)  Museums shall not be subject to the provisions of the Uniform Unclaimed Property Act, but a museum may avail itself of the provisions of this act by complying with the requirements of this act.

Added by Laws 1991, c. 331, § 41, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 404, § 2, emerg. eff. June 11, 1992.

§60-684.  Repealed by Laws 1991, c. 331, § 64, eff. Sept. 1, 1991.

§60-684.1.  Recovery of property by another state.

A.  At any time after personal property has been paid or delivered to the State Treasurer under the Uniform Unclaimed Property Act, another state may recover the property if:

1.  The property was subjected to custody by this state because the records of the holder did not reflect the last-known address of the apparent owner when the property was presumed abandoned under the Uniform Unclaimed Property Act, and the other state establishes that the last-known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

2.  The last-known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state;

3.  The records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last-known address of the actual owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

4.  The property was subjected to custody by this state under subsection (f) of Section 659 of this title and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state; or

5.  The property is the sum payable on a travelers check, money order, or other similar instrument that was subjected to custody by this state under Section 651.2 of this title, and the instrument was purchased in the other state, and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

B.  The claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the State Treasurer, which shall decide the claim within ninety (90) days after it is presented.  The State Treasurer shall allow the claim if the State Treasurer determines that the other state is entitled to the abandoned property under subsection A of this section.

C.  The State Treasurer shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against liability on a claim for the property.

Added by Laws 1991, c. 331, § 42, eff. Sept. 1, 1991.  Amended by Laws 1999, c. 10, § 32, eff. July 1, 1999.

§60-685.1.  Application and construction of act.

The Uniform Unclaimed Property Act (1981) shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to unclaimed property among states enacting it.

Added by Laws 1991, c. 331, § 43, eff. Sept. 1, 1991.

§60-686.  Citation.

Section 651 et seq. of this title may be cited as the Uniform Unclaimed Property Act.

Added by Laws 1967, c. 107, § 36, emerg. eff. April 24, 1967.  Amended by Laws 1991, c. 331, § 44, eff. Sept. 1, 1991; Laws 1999, c. 10, § 33, eff. July 1, 1999.

§60-688.  Duties relating to administration - Transfer from Tax Commission to State Treasurer - Transfer of administrative rules.

A.  Effective July 1, 1999, all duties relating to administration of the Uniform Unclaimed Property Act shall be transferred from the Oklahoma Tax Commission to the State Treasurer.  Funds sufficient to administer the Uniform Unclaimed Property Act shall be appropriated to the State Treasurer for fiscal year 2000.  All funds related to the Uniform Unclaimed Property Act shall be transferred to the control of the State Treasurer on July 1, 1999.  Provided, fiscal year 2000 shall be a transitional year in which the State Treasurer shall gradually assume complete administration and management over the program and staff currently carrying out the administration of the Uniform Unclaimed Property Act.  The State Treasurer and the Tax Commission shall enter into a contract whereby funds shall be paid to the Tax Commission by the State Treasurer throughout fiscal year 2000 in exchange for the Tax Commission's agreement to continue to operate the program.  During this transition year, the employees assigned to the Unclaimed Property Division shall continue to be employees of the Tax Commission without loss of classified status.  Effective July 1, 2000, the Unclaimed Property Division shall be administered by the Office of the State Treasurer.  Prior to July 1, 2000, the State Treasurer shall identify initial staffing needs for the Unclaimed Property Division.  The State Treasurer shall give due consideration for employment to any employee of the Tax Commission who desires to remain employed in the Unclaimed Property Division after July 1, 2000.  The State Treasurer shall have complete discretion in selecting staff to perform those duties effective July 1, 2000.  Employees of the Tax Commission who are selected and employed by the State Treasurer to perform duties associated with the Uniform Unclaimed Property Act, or other duties, shall not retain their classified status.  The Tax Commission shall make every effort to retain any classified employee in the Unclaimed Property Division in other comparable classified positions at the Tax Commission if the employee is not offered employment with the State Treasurer.

B.  Notwithstanding the provisions of subsection A of this section, nothing shall preclude the State Treasurer from entering into cooperative arrangements with other state agencies, including the Tax Commission, to provide services relating to the administration of the Uniform Unclaimed Property Act after July 1, 2000.

C.  The Tax Commission shall not use any information or evidence obtained in the course of examination of records of any person pursuant to the Uniform Unclaimed Property Act for purposes of investigation or enforcement of any state tax law.

D.  Effective July 1, 1999, all administrative rules promulgated by the Tax Commission pursuant to the Uniform Unclaimed Property Act shall be transferred to and become a part of the administrative rules of the State Treasurer.  The Office of Administrative Rules in the Secretary of State's office shall provide adequate notice in the Oklahoma Register of the transfer of rules, and shall place the transferred rules under the Administrative Code section of the State Treasurer.  From and after July 1, 1999, any amendment, repeal or addition to the transferred rules shall be under the jurisdiction of the State Treasurer.

Added by Laws 1999, c. 10, § 1, eff. July 1, 1999.

§60701.  Accounts presumed abandoned  Escheat.

All Postal Savings System accounts created by the deposits of persons whose lastknown addresses are in this state which have not been claimed by the persons entitled thereto before May 1, 1971, are presumed to have been abandoned by their owners and are declared to escheat and become the property of this state.

Laws 1971, c. 41, § 1, emerg. eff. March 25, 1971.

§60702.  Request for account cards.

The Attorney General shall request from the Bureau of Accounts of the United States Treasury Department records providing the following information: the names of depositors at the post offices of this state whose accounts are unclaimed, their last addresses as shown by the records of the Post Office Department, and the balance in each account.  He shall agree to return to the Bureau of Accounts promptly all account cards showing last addresses in another state.

Laws 1971, c. 41, § 2, emerg. eff. March 25, 1971.

§60703.  Proceedings to escheat accounts.

The Attorney General may bring proceedings in the district court of Oklahoma County to escheat unclaimed Postal Savings System accounts held by the United States Treasury Department.  A single proceeding may be used to escheat as many accounts as may be available for escheat at one time.

Laws 1971, c. 41, § 3, emerg. eff. March 25, 1971.

§60704.  Notice to depositors.

The Attorney General shall notify depositors whose accounts are to be escheated as follows:

1.  A letter advising that a Postal Savings System account in the  name of the addressee is about to be escheated and setting forth the  procedure by which a deposit may be claimed shall be mailed by first  class mail to the named depositor at the last address shown on the  account records for each account to be escheated having an unpaid  principal balance of more than Twentyfive Dollars ($25.00).

2.  A general notice of intention to escheat Postal Savings System accounts shall be published once in each of three (3) successive weeks in a legal newspaper of general circulation in the county in this state in which is located the last address shown on the account records for each account to be escheated having an unpaid  principal balance of more than Twentyfive Dollars ($25.00).  3.  A special notice of intention to escheat the unclaimed Postal  Savings System accounts originally deposited in each post office must  be published once in each of three (3) successive weeks in a legal  newspaper of general circulation in the county in which the post  office is located.  This notice must list the names of the owners of  each unclaimed account to be escheated having a principal balance of Three Dollars ($3.00) or more.

Laws 1971, c. 41, § 4, emerg. eff. March 25, 1971.

§60705.  Collection and deposit of funds.

The Attorney General shall present a copy of each final judgment of escheat to the United States Treasury Department for payment of the principal due and the interest computed under regulations of the United States Treasury Department.  The payment received shall be deposited in the General Revenue Fund in the State Treasury.  Laws 1971, c.  41, Section 5.  Emerg.  eff.  March 25, 1971.

Laws 1971, c. 41, § 5, emerg. eff. March 25, 1971.

§60706.  Indemnification.

This state shall indemnify the United States for any losses suffered as a result of the escheat of unclaimed Postal Savings System accounts.  The burden of the indemnification falls upon the fund into which the proceeds of the escheated accounts have been paid.

Laws 1971, c. 41, § 6, emerg. eff. March 25, 1971.

§60707.  Short title.

This act may be cited as the Escheat of Postal Savings System Accounts Act.

Laws 1971, c. 41, § 7, emerg. eff. March 25, 1971.

§60751.  Definitions.

As used in this act, unless otherwise clearly required by the context:

1.  "Beneficiary" means and includes any person entitled, but for his disclaimer, to take an interest, as grantee; as donee; under any assignment or instrument of conveyance or transfer; by succession to a disclaimed interest, other than by will, intestate succession or through the exercise or nonexercise of a testamentary power of appointment; as beneficiary of an inter vivos trust or insurance contract; pursuant to the exercise or nonexercise of a nontestamentary power of appointment; as donee of a power of appointment created by a nontestamentary instrument; or otherwise under any nontestamentary instrument;

2.  "Interest" means and includes the whole of any property, real or personal, legal or equitable, or any fractional part, share or particular portion or specific assets thereof or any estate in any such property including but not limited to a joint tenancy interest in any such property, or power to appoint, consume, apply or expend property or any other right, power, privilege or immunity relating thereto; and

3.  "Disclaimer" means a written instrument which declines, refuses, releases or disclaims an interest which would otherwise be succeeded to by a beneficiary, which instrument defines the nature and extent of the interest disclaimed thereby and which must be signed, witnessed and acknowledged by the disclaimant in the manner provided for deeds of real estate.

Amended by Laws 1988, c. 319, § 8, eff. Nov. 1, 1988.

§60752.  Right to file disclaimer  Minor incompetent or deceased beneficiaries.

A beneficiary may disclaim any interest in whole or in part, or with reference to specific parts, shares, portions or assets thereof, by filing a disclaimer in the manner hereinafter provided. A guardian, executor, administrator or other personal representative of the estate of a minor, incompetent or deceased beneficiary, if he deems it in the best interests of those interested in the estate of such beneficiary and of those who take the beneficiary's interest by virtue of the disclaimer and not detrimental to the best interests of the beneficiary, with or without an order of the probate court, may execute and file a disclaimer on behalf of the beneficiary within the time and in the manner in which the beneficiary himself could disclaim if he were living, of legal age and competent.  A beneficiary likewise may execute and file a disclaimer by agent or attorney so empowered. Laws 1973, c.  159, Section 2.

Laws 1973, c. 159, § 2.

§60753.  Time for filing disclaimer.

Such disclaimer shall be filed at any time after the creation of the interest, but in all events within nine (9) months after the effective date of the nontestamentary instrument creating the interest, or, if the disclaimant is not then finally ascertained as a beneficiary or his interest has not then become indefeasibly fixed both in quality and in quantity, such disclaimer shall be filed not later than nine (9) months after the event which would cause him so to become finally ascertained and his interest to become indefeasibly fixed both in quality and quantity.  With respect to a disclaimer, an interest which is a joint tenancy interest in property shall not be considered to be indefeasibly fixed both in quality and quantity until the death of all but one of the persons owning such joint tenancy interest.

Amended by Laws 1988, c. 319, § 9, eff. Nov. 1, 1988.

§60-754.  Place of filing disclaimer - Delivery of copies - Interest in real estate.

The disclaimer defined in Section 751 of this title shall be effective upon being filed on the miscellaneous docket in the office of the county clerk of any county of the State of Oklahoma in which the district court would have jurisdiction and venue of the matter.  A copy of the disclaimer shall be delivered or mailed to the trustee of any trust in which the interest disclaimed exists or to any other person who has legal title to, or possession of, the property in which the interest disclaimed exists, and no such trustee or person shall be liable for any otherwise proper distribution or other disposition made without actual notice of the disclaimer.  If an interest in or relating to real estate is disclaimed, the original of the disclaimer, or a copy of the disclaimer certified as true and complete by the custodian wherein the disclaimer has been filed, shall also be filed with the county clerk in the county or counties where the real estate is situated and shall constitute notice to all persons only from and after the time of the filing.

Added by Laws 1973, c. 159, § 4.  Amended by Laws 2001, c. 67, § 1, eff. Nov. 1, 2001.

§60755.  Disposition of interest disclaimed.

Unless otherwise provided in the nontestamentary instrument creating the interest with reference to the possibility of a disclaimer by the beneficiary, the interest disclaimed shall be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event which causes him to become finally ascertained as a beneficiary and his interest to become indefeasibly fixed both in quality and quantity and, in any case, the disclaimer shall relate for all purposes to that date, whether filed before or after such death or other event.  However, one disclaiming an interest in a nonresiduary gift under a trust instrument or otherwise shall not be excluded, unless his disclaimer so provides, from sharing in a gift of the residue even though, through lapse, such residue includes the assets disclaimed.  If the disclaimer pertains to a joint tenancy interest in property, the interest disclaimed shall be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death of the other person having a joint tenancy interest in the same property whose death most closely preceded the effective date of the disclaimer or, if no person having a joint tenancy interest has died, then as if the disclaimant never owned the joint tenancy interest which was disclaimed.

Amended by Laws 1988, c. 319, § 10, eff. Nov. 1, 1988.

§60756.  Uniform Fraudulent Conveyances Act not abrogated  Bar on right to disclaim in certain cases.

Nothing included in this act shall be deemed to amend, repeal or abrogate in any manner Title 24 O. S. 1971, Sections 101 through 111, inclusive.  Any voluntary assignment or transfer of, or contract to assign or transfer, an interest in real or personal property, or written waiver of the right to disclaim the succession to an interest in real or personal property, by any beneficiary, or any sale or other disposition of an interest in real or personal property pursuant to judicial process, made before he has disclaimed, as herein provided, bars the right otherwise hereby conferred on such beneficiary to disclaim as to such interest. Laws 1973, c.  159, Section 6.

Laws 1973, c. 159, § 6.

§60757.  Spendthrift provisions  Binding effect of disclaimer  Spouse of disclaimant.

The right to disclaim granted by this act shall exist irrespective of any limitation imposed on the interest of the disclaimant in the nature of an express or implied spendthrift provision or similar restriction.  A disclaimer, when filed as provided in this act, or a written waiver of the right to disclaim, shall be binding upon the disclaimant or beneficiary so waiving and all parties thereafter claiming by, through or under him, except that a beneficiary so waiving may thereafter transfer, assign or release his interest if such is not prohibited by an express or implied spendthrift provision.  If an interest in real estate is disclaimed and the disclaimer is duly filed in accordance with the provisions of Section 4 of this act, the spouse of the disclaimant, if such spouse has consented to the disclaimer in writing, shall thereupon be automatically debarred from any claim, right or interest in such real estate to which such spouse, except for such disclaimer, would have been entitled.  Laws 1973, c.  159, Section 7.

Laws 1973, c. 159, § 7.

§60758.  Other rights not abridged.

This act shall not abridge the right of any person, apart from this act, under any existing or future statute or rule of law, to disclaim any interest or to assign, convey, release, renounce or otherwise dispose of any interest.  Laws 1973, c. 159, Section 8.

Laws 1973, c. 159, § 8.

§60759.  Interests not fixed or finally ascertained  Right to disclaim.

Any interest which exists on the effective date of this act but which has not then become indefeasibly fixed both in quality and quantity, or the taker of which has not then become finally ascertained, may be thereafter disclaimed in the manner provided herein.  Laws 1973, c.  159, Section 9.

Laws 1973, c. 159, § 9.

§60801.  Short title.

This act shall be known as the Oklahoma Airspace Act.  Laws 1973, c.  199, Section 1.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 1, eff. Oct. 1, 1973.

§60802.  Airspace defined  Provisions pertaining to aviation not affected.

For purposes of this act, airspace is defined as that space which extends from the surface of the earth upward and which is either occupied or subject to being occupied for the reasonable enjoyment and use of the land surface and any structures thereon by the surface owner or owners, his or their heirs, successors or assigns.  The airspace owned by a surface owner or owners is that which lies within the vertical upward extension of his or their surface boundaries.  Airspace as defined herein shall in no way be deemed to contravene, supersede, amend, modify or alter the existing powers, requirements, limitations or other provisions of statutory or common law pertaining to aviation, air transportation, air commerce, or air operations.  Laws 1973, c.  199, Section 2. Eff. October 1, 1973.

Laws 1973, c. 199, § 2, eff. Oct. 1, 1973.

§60803.  Airspace as real property.

Airspace as defined herein is real property, and until title thereto or rights, interests or estates therein are separately transferred, airspace is the property of the person or persons holding title to the land surface beneath it.  Laws 1973, c. 199, Section 3.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 3, eff. Oct. 1, 1973.

§60804.  Airspace subject to same statutes, rules of law and common law as other real property.

A.  It is the purpose of this act that airspace shall be subject to being acquired, held, enjoyed, possessed, alienated, granted, sold, conveyed, exchanged, transferred, partitioned, assigned, demised, leased, released, charged, mortgaged, encumbered, assessed, devised, condemned, vacated, zoned, platted, divided, subdivided, and otherwise utilized and manipulated in the same manner, upon the same conditions and for the same uses and purposes as other real property; and airspace shall be subject to the same statutes, rules of law, and common law as other real property.

B.  All of the rights, privileges, immunities, incidents, powers, remedies, burdens, servitudes, duties, liabilities, limitations and restrictions which apply to titles, estates, rights and interests in other real property shall apply to airspace.

C.  No power set forth herein, however, shall alter, amend, supersede, hinder, contravene, prevent or affect the exercise of the rights, privileges and immunities otherwise granted by statutory or common law to individuals, partnerships, corporations, business associations or governmental bodies engaged in aviation, air transportation, air commerce, air operations, or to public service corporations.  Laws 1973, c.  199, Section 4.  Eff. October 1, 1973.

Laws 1973, c. 199, § 4, eff. Oct. 1, 1973.

§60805.  Titles, estates, rights and interests as pertaining to airspace.

All forms of titles, estates, rights and interests which may presently exist or which may hereafter be created by law or equity or under statutes pertaining to real property may be legally created, transferred and conveyed in airspace, whether or not such airspace is contiguous to the surface of the earth; and the same shall constitute titles, estates, rights and interests in real property under and subject to the laws pertaining thereto.  Laws 1973, c.  199, Section 5.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 5, eff. Oct. 1, 1973.

§60806.  State, governmental units, individuals, corporations, etc. as possessing same powers and duties with respect to airspace as to other property.

A.  The state and all of its departments, commissions, agencies, instrumentalities, divisions, subdivisions and authorities, including all counties, municipal corporations and governmental units of any kind, shall have the same powers, rights and duties with respect to airspace as are possessed with respect to other real property.

B.  All private individuals, partnerships, corporations, foundations, trustees, fiduciaries, and all other private persons whatever their legal status, shall have the same powers, rights and duties with respect to airspace as are possessed with respect to other real property.  Laws 1973, c.  199, Section 6.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 6, eff. Oct. 1, 1973.

§60807.  Division of airspace.

Airspace may be divided or apportioned horizontally and vertically, and in any geometric shape or design, in the exercise of any of the powers, rights or duties by public bodies or private persons under this act.  Laws 1973, c.  199, Section 7.  Eff. October 1, 1973.

Laws 1973, c. 199, § 7, eff. Oct. 1, 1973.

§60808.  Right, title, and interest to pass at death of owner.

The right, title, interest and estate of a decedent in and to airspace shall pass at his death by testamentary disposition, or in the event of intestacy, shall pass in the same manner as provided by the laws of this state for the descent of other real property. Laws 1973, c.  199, Section 8.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 8, eff. Oct. 1, 1973.

§60809.  Taxation.

All titles, estates, rights and interests in airspace are subject to taxation to the same extent and in the same manner as other real property is taxed; and for the purpose of taxation, titles, estates, rights and interests in airspace held by persons other than by the owner or owners of the land surface shall be taxed separately from the land surface and from other separately owned airspace, and the owner or owners of the land surface shall not be taxed for airspace which is not owned, nor to the extent that his or their rights therein have been diminished.  Nothing contained in this section shall be construed to authorize taxation of unimproved or undeveloped airspace either by adding to the assessed valuation of the surface or by taxation on said unimproved or undeveloped airspace itself.  This act shall not apply to aviation, air or space travel.  Laws 1973, c.  199, Section 9. Eff.  October 1, 1973.

Laws 1973, c. 199, § 9, eff. Oct. 1, 1973.

§60810.  Powers of state over highways, streets, bridges, etc. not extended so as to cause violations.

The powers granted under this act shall in no way extend the power of state and local authorities having jurisdiction over highways, roads, streets, alleys, bridges or rightsofway to the point that (a) federal regulations pertaining to federal aid rightsofway are violated, (b) constitutional limits on the power of such authorities are exceeded, or (c) the right of the public to full and unobstructed use of highways, roads, streets, alleys, bridges and rightsofway is impaired.  Laws 1973, c. 199, Section 10. Eff. October 1, 1973.

Laws 1973, c. 199, § 10, eff. Oct. 1, 1973.

§60811.  Joint development use plans.

A.  The state and any of its political subdivisions, port authorities and turnpike authorities may join, cooperate and contract with other agencies or instrumentalities of federal, state or local governments, or with private persons, corporations, partnerships, business associations, fiduciaries or personal representatives in and for the acquisition, condemnation, purchase, lease, sale, assignment, mortgage or use of title, rights, interests and estates in airspace.  This power shall include, but shall not be limited to, the joint development and multiple use of rightsofway and adjoining property or airspace.  In furtherance of such functions, the aforementioned entities and authorities shall have the following powers:

1.  To do all things necessary to develop and effectuate a joint development and multiple use plan for an area which is to be developed, including the coordination of such plan and cooperation with all other affected agencies of federal, state or local governments; to collect and distribute informational material pertaining thereto; to cooperate and coordinate activities and functions with interested or affected private persons, corporations, partnerships, business associations, fiduciaries, personal representatives or groups; to employ consultants, planners and professional or advisory personnel or services; to contract with federal, state, regional or local authorities or agencies, or with private persons, corporations, partnerships, business associations or other such organizations or associations for the preparation of transportation and land use studies; and to contract for services, labor, supplies, equipment or other items with governmental authorities or private persons, corporations, partnerships, business associations, fiduciaries, personal representatives or other persons as may be necessary to effectuate the joint development and multiple use plan;

2.  To apply for, accept, receive, spend and account for such funds, grants, loans, gifts and services from federal, state, regional or local governments or their instrumentalities or from private persons or from other sources as may be needed to develop and effectuate the joint development and multiple use plan; and to provide and agree to such reasonable conditions and requirements as may be necessary in connection therewith; and

3.  To perform such other acts and enter into such contracts or execute such other legal documents as may be necessary or appropriate to develop, effectuate or execute the joint development and multiple use plan.

B.  The state and any of its political subdivisions, port authorities and turnpike authorities may join with any other federal, state, regional or local governmental authority in the condemnation through exercise of the power of eminent domain of land or airspace in excess of that necessary for the highway, road or street rightofway, whenever such excess condemnation is necessary and appropriate to effectuate a joint development and multiple use plan.  Laws 1973, c.  199, Section 11.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 11, eff. Oct. 1, 1973.

§60812.  Sale of unneeded airspace or real property.

Any governmental authority, agency or instrumentality which holds right, title, interest or estate in airspace or in other real property which is not needed for a public purpose or for public use may sell, convey or transfer the right, title, interest or estate owned by it, or any lesser right, title, interest or estate, to such persons as the laws of this state permit at public or private sale for not less than seventyfive percent (75%) of the appraised value thereof, as established by two or more disinterested, qualified appraisers.  Along with transfers of unneeded airspace or real property, or right, title, interest or estate therein, the transferor may also grant or transfer easements or other rights and interests in retained airspace and real property which may be required to provide access to or support of structures erected in the transferred airspace or property.  Laws 1973, c.  199, Section 12.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 12, eff. Oct. 1, 1973.

§60813.  Governmental authority holding only easements for use as rightsofway.

In situations in which a governmental authority or agency holds only an easement for use as a rightofway over land on which is constructed a highway, street, road, alley or bridge:

1.  The governmental authority or agency shall possess for and on behalf of the public the right to use such easement for highway, street, road, alley or bridge purposes with full, free and unobstructed passage over such improvement as well as the right to construct, maintain, repair, alter and remove such improvement, subject to all other laws pertaining thereto; and

2.  In addition thereto, the governmental authority and agency shall possess for and on behalf of the public the right to make full use of the airspace over, under or upon said rightofway, provided that the residual right, title, interest and estate of the owner or owners of the fee in and to the land on which said improvement exists shall not in any way be encumbered, limited or additionally burdened without just compensation being paid to such owner or owners and with the determination of such just compensation to be made in the manner provided by law for additional takings under the power of eminent domain.  Laws 1973, c.  199, Section 13.  Eff. October 1, 1973.

Laws 1973, c. 199, § 13, eff. Oct. 1, 1973.

§60814.  Right of eminent domain.

This act shall not alter, amend, repeal, modify or affect the laws of this state providing for the exercise of the power of eminent domain by public or quasipublic agencies, authorities and instrumentalities or by private persons, except as may be specifically provided herein and except that the power of eminent domain may be exercised to condemn and acquire airspace in the same manner as provided by law for the acquisition of other real property or for rights or interests in same.  The procedure and rules provided by law for condemnation of real property by public or quasipublic agencies, authorities and instrumentalities and by private persons shall apply to the condemnation of airspace. Whenever more than one procedure for condemnation is provided by law and whenever there is doubt as to which procedure applies in a particular condemnation proceeding, the condemnation procedure applicable to the State Highway Commission or agency shall be followed.  Laws 1973, c.  199, Section 14.  Eff.  October 1, 1973.

Laws 1973, c. 199, § 14, eff. Oct. 1, 1973.

§60815.  Laws pertaining to powers, privileges, immunities, duties and liabilities of agencies not affected.

Except as specifically provided herein, this act shall not alter, amend, repeal, modify or affect the laws of this state which pertain to the powers, privileges, immunities, duties and liabilities of authorities, agencies, instrumentalities or other such divisions or departments of state and local governments, or to improvement districts or to private persons.  Laws 1973, c. 199, Section 15.  Eff. October 1, 1973.

Laws 1973, c. 199, § 15, eff. Oct. 1, 1973.

§60-831.  Short title.

This act shall be known and may be cited as the "Residential Property Condition Disclosure Act".

Added by Laws 1994, c. 198, § 1, eff. July 1, 1995.

§60-832.  Definitions.

As used in this act:

1.  "Offer to purchase" means an offer to purchase property made by a purchaser pursuant to a written contract;

2.  "Seller" means one or more persons who are attempting to transfer a possessory interest in property and who are either:

a. represented by a real estate licensee; or

b. not represented by a real estate licensee but receive a written request from the purchaser to deliver or cause to be delivered a disclaimer statement or disclosure statement as such terms are defined in paragraphs 11 and 12 of this section;

3.  "Purchaser" means one or more persons who are attempting to acquire a possessory interest in property;

4.  "Real estate licensee" means a person licensed under the Oklahoma Real Estate License Code;

5.  "Transfer" means a sale or conveyance, exchange or option to purchase by written instrument of a possessory interest in property for consideration;

6.  "Person" means an individual, corporation, limited liability company, partnership, association, trust or other legal entity or any combination thereof;

7.  "Contract" means a real estate purchase contract for the sale, conveyance or exchange of property, option to purchase property, or a lease with an option to purchase property;

8.  "Property" means residential real property improved with not less than one nor more than two dwelling units;

9.  "Defect" means a condition, malfunction or problem that would have a materially adverse effect on the monetary value of the property, or that would impair the health or safety of future occupants of the property;

10.  "Disclosure" means a written declaration required by this act based on actual knowledge of the seller regarding certain physical conditions of the property.  A disclosure for purposes of this act is not a warranty, implied or express, of any kind;

11.  "Disclaimer statement" means the statement described in paragraph 1 of subsection A of Section 3 of this act; and

12.  "Disclosure statement" means the statement described in paragraph 2 of subsection A of Section 3 of this act.

Added by Laws 1994, c. 198, § 2, eff. July 1, 1995.

§60-833.  Disclaimer and disclosure statements.

A.  A seller of property located in this state shall deliver, or cause to be delivered, to the purchaser of such property one of the following:

1.  A written property disclaimer statement on a form established by rule by the Oklahoma Real Estate Commission which states that the seller:

a. has never occupied the property and makes no disclosures concerning the condition of the property, and

b. has no actual knowledge of any defect; or

2.  A written property condition disclosure statement on a form established by rule by the Oklahoma Real Estate Commission which shall include the information set forth in subsection B of this section.

B.  1.  The disclosure statement shall include an identification of items and improvements which are included in the sale of the property and whether such items or improvements are in normal working order.  The disclosures required shall also include a statement of whether the seller has actual knowledge of defects or information in relation to the following:

a. water and sewer systems, including the source of household water, water treatment systems, sprinkler systems, occurrence of water in the heating and air conditioning ducts, water seepage or leakage, drainage or grading problems and flood zone status,

b. structural systems, including the roof, walls, floors, foundation and any basement,

c. plumbing, electrical, heating and air conditioning systems,

d. infestation or damage of wood-destroying organisms,

e. major fire or tornado damage,

f. land use matters,

g. existence of hazardous or regulated materials and other conditions having an environmental impact,

h. existence of prior manufacturing of methamphetamine,

i. any other defects known to the seller, and

j. other matters the Oklahoma Real Estate Commission deems appropriate.

2.  The disclosure statement shall include the following notices to the purchaser in bold and conspicuous type:

a. "The information and statements contained in this disclosure statement are declarations and representations of the seller and are not the representations of the real estate licensee.",

b. "The information contained in this disclosure statement is not intended to be a part of any contract between the purchaser and the seller.", and

c. "The declarations and information contained in this disclosure statement are not warranties, express or implied of any kind, and are not a substitute for any inspections or warranties the purchaser may wish to obtain."

C.  Either the disclaimer statement or the disclosure statement required by this section must be completed, signed and dated by the seller.  The date of completion on either statement may not be more than one hundred eighty (180) days prior to the date of receipt of the statement by the purchaser.

D.  The Oklahoma Real Estate Commission shall develop by rule the forms for the residential property condition disclaimer and the residential property condition disclosure statement.  After development of the initial forms, the Oklahoma Real Estate Commission may amend by rule the forms as is necessary and appropriate.

Such forms shall be made available upon request irrespective of whether the person requesting a disclaimer or disclosure form is represented by a real estate licensee.

Added by Laws 1994, c. 198, § 3, eff. July 1, 1995.  Amended by Laws 2003, c. 52, § 1, eff. Nov. 1, 2003.

§60-834.  Delivery of statements.

A.  A seller should deliver either the disclaimer statement or disclosure statement to the purchaser as soon as practicable, but in any event it shall be delivered before acceptance of an offer to purchase.

B.  If the disclaimer statement or disclosure statement is delivered to the purchaser after an offer to purchase has been made, the offer to purchase shall be accepted only after the purchaser has acknowledged receipt of the disclaimer statement or disclosure statement and confirmed the offer to purchase.

C.  If the seller becomes aware of a defect after delivery to the purchaser of either a disclaimer statement or a disclosure statement, then the seller shall promptly deliver to the purchaser either a disclosure statement or an amended disclosure statement which discloses the newly discovered defect.  The disclosure statement or any amendment shall be in writing and shall be signed and dated by the seller.  However, if the required document is delivered to the purchaser after an offer to purchase has been made, the offer to purchase shall be accepted only after the purchaser has acknowledged receipt of the required document and confirmed the offer to purchase.

D.  The purchaser shall acknowledge in writing receipt of the disclaimer statement or the disclosure statement and any amendment to the disclosure statement.  The purchaser shall sign and date any acknowledgment.  Such acknowledgment should accompany the offer to purchase the property.  If the purchaser confirms the offer to purchase, such confirmation shall be in writing, shall be signed and dated by the purchaser and shall be promptly delivered to the seller.

Added by Laws 1994, c. 198, § 4, eff. July 1, 1995.

§60-835.  Limitation of seller's liability.

A.  The seller shall not be liable for a defect or other condition in the property if the existence of the defect or other condition in the property was disclosed in the disclosure statement or any amendment delivered to the purchaser before acceptance of the offer to purchase.

B.  The seller shall not be liable for any erroneous, inaccurate or omitted information supplied to the purchaser as a disclosure required by this act if:

1.  The error, inaccuracy or omission results from an approximation of information by the seller, provided:

a. accurate information was unknown to the seller at the time the disclosure was made,

b. the approximation was clearly identified as such and was reasonable and based on the best information available to the seller, and

c. the approximation was not used to circumvent the disclosure requirements of this act;

2.  The error, inaccuracy or omission was not within the actual knowledge of the seller; or

3.  The disclosure was based on information provided by public agencies and the seller reasonably believed the information to be correct.

C.  The delivery by a public agency of any information required to be disclosed by the seller of the property shall satisfy the requirements of this act as to the disclosures to which the information being furnished is applicable.

Added by Laws 1994, c. 198, § 5, eff. July 1, 1995.

§60-836.  Duties of real estate licensee.

A.  A real estate licensee representing a seller has the duty to obtain from the seller a disclaimer statement or a disclosure statement and any amendment required by this act and to make such statement available to potential purchasers prior to acceptance of an offer to purchase.

B.  A real estate licensee representing or assisting a purchaser has the duty to obtain and make available to the purchaser a disclaimer statement or a disclosure statement and any amendment required by this act prior to the acceptance of an offer to purchase.

C.  A real estate licensee has the duty to disclose to the purchaser any defects in the property actually known to the licensee which are not included in the disclosure statement or any amendment.

D.  A real estate licensee who has complied with the requirements of subsections A, B and C of this section, as applicable, shall have no further duties to the seller or the purchaser regarding any disclosures required under this act.

A real estate licensee who has not complied with the requirements of subsections A, B and C of this section shall be subject to disciplinary action by the Oklahoma Real Estate Commission as set forth in paragraph 6 of Section 858-208 of Title 59 of the Oklahoma Statutes.

E.  A real estate licensee has no duty to the seller or the purchaser to conduct an independent inspection of the property and has no duty to independently verify the accuracy or completeness of any statement made by the seller in the disclaimer statement or the disclosure statement and any amendment.

Added by Laws 1994, c. 198, § 6, eff. July 1, 1995.

§60-837.  Remedies.

A.  The purchaser may recover in a civil action only in the event of any of the following:

1.  The failure of the seller to provide to the purchaser a disclaimer statement or a disclosure statement and any amendment prior to acceptance of an offer to purchase;

2.  The failure of the seller to disclose in the disclosure statement or any amendment provided to the purchaser a defect which was actually known to the seller prior to acceptance of an offer to purchase; or

3.  The failure of the real estate licensee to disclose to the purchaser any defects in the property actually known to the real estate licensee prior to acceptance of an offer to purchase and which were not included in the disclosure statement or any amendment provided to the purchaser.

B.  The sole and exclusive civil remedy at common law or otherwise for a failure under subsection A of this section by the seller or the real estate licensee shall be an action for actual damages, including the cost of repairing the defect, suffered by the purchaser as a result of a defect existing in the property as of the date of acceptance by the seller of an offer to purchase and shall not include the remedy of exemplary damages.

C.  Any action brought under this act shall be commenced within two (2) years after the date of transfer of real property subject to this act.

D.  In any civil action brought under this act, the prevailing party shall be allowed court costs and a reasonable attorney fee to be set by the court and to be collected as costs.

E.  A transfer of a possessory interest in property subject to this act may not be invalidated solely because of the failure of any person to comply with this act.

F.  This act applies to, regulates and determines rights, duties, obligations and remedies at common law or otherwise of the seller, the real estate licensee and the purchaser with respect to disclosure of defects in property and supplants and abrogates all common law liability, rights, duties, obligations and remedies therefore.

Added by Laws 1994, c. 198, § 7, eff. July 1, 1995.  Amended by Laws 2003, c. 52, § 2, eff. Nov. 1, 2003.

§60-838.  Exemptions from application of act.

A.  This act does not apply to:

1.  Transfers pursuant to court order, including, but not limited to, transfers pursuant to a writ of execution, transfers by eminent domain and transfers pursuant to an order for partition;

2.  Transfers to a mortgagee by a mortgagor or successor in interest who is in default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, transfers by a mortgagee's sale under a power of sale after default in an obligation secured by any instrument containing a power of sale, or transfers by a mortgagee who has acquired the real property at a sale conducted pursuant to a power of sale or a sale pursuant to a decree of foreclosure or has acquired the real property by deed in lieu of foreclosure;

3.  Transfers by a fiduciary who is not an owner occupant of the subject property in the course of the administration of a decedent's estate, guardianship, conservatorship or trust;

4.  Transfers from one co-owner to one or more other co-owners;

5.  Transfers made to a spouse, or to the person or persons in the lineal line of consanguinity of one or more of the owners;

6.  Transfers between spouses resulting from a decree of dissolution of marriage or a decree of legal separation or from a property settlement agreement incidental to such a decree;

7.  Transfers made pursuant to mergers and from a subsidiary to a parent or the reverse;

8.  Transfers or exchanges to or from any governmental entity; or

9.  Transfers of a newly constructed, previously unoccupied dwelling.

B.  Nothing in this act shall be construed to alter or change the requirements of Section 858-513 of Title 59 of the Oklahoma Statutes, regarding psychologically impacted real estate.

Added by Laws 1994, c. 198, § 8, eff. July 1, 1995.

§60-839.  Notices and acknowledgments.

Any notices or acknowledgments required under this act need not be sworn to, verified or acknowledged.

Added by Laws 1994, c. 198, § 9, eff. July 1, 1995.

§60851.  Nature of developments.

The term "real estate development" shall include developments:

1.  Which consist or will consist of separately owned lots, parcels or areas with either or both of the following features:

a.  One or more additional contiguous or noncontiguous lots, parcels or areas owned in common by the owners of the separately owned lots, parcels or areas.

b.  Mutual, common or reciprocal interests in or restrictions upon, all or portions of such separately owned lots, parcels or areas, or both.

2.  The estate in a separately or commonly owned lot, parcel or area may be an estate of inheritance, estate in fee, an estate for life, or an estate for years.

Either common ownership of the additional contiguous or noncontiguous lots, parcels or areas referred to in subparagraph a. of paragraph 1. above, or the enjoyment of the mutual, common or reciprocal interests in, or restrictions upon the separately owned lots, parcels or areas pursuant to subparagraph b. of paragraph 1. above, or both, may be through ownership of shares of stock or membership in an owners association or otherwise.  Laws 1975, c. 292, Sec. 1.  Emer. Eff. June 5, 1975.

Laws 1975, c. 292, § 1, emerg. eff. June 5, 1975.

§60852.  Owners association.

A.  An "owners association" may be formed by the owner or owners of real estate development for the purpose of:

1.  providing management, maintenance, preservation and control of commonly owned areas or any portion of or interest in them, and/or

2.  enforcing all mutual, common or reciprocal interests in or restrictions upon all or portions of such separately owned lots, parcels, or areas, or both.

B.  An owners association shall be formed by the execution of an instrument signed and acknowledged by all owners of the real property included. Such instrument shall set forth in detail the nature of the obligations of the members and shall be filed of record in the office of the county clerk of the county wherein the real property is located.  The instrument shall include a description of said real property.

C.  The owners association shall have the power to enforce any obligation in connection with membership in the owners association by means of a levy or assessment which may become a lien upon the separately or commonly owned lots, parcels or areas of defaulting owners or members, which said lien may be foreclosed in any manner provided by law for the foreclosure of mortgages or deeds of trust, with or without a power of sale.  In an action brought to enforce any lien authorized pursuant to the provisions of this section, the prevailing party shall be entitled to recover reasonable attorney's fees to be fixed by the court, which shall be taxed as costs in the action.  No lien may be placed or mortgage foreclosed unless the homeowner was informed in writing upon joining the owners association of the existence and content of the owners association restrictions and rules, and of the potential for financial liability to the individual owner by joining said owners association.

Amended by Laws 1986, c. 48, § 1, eff. Nov. 1, 1986.

§60853.  Taxes and special assessments.

Each separately owned lot, parcel or area together with its proportionate interest in the common element, shall constitute a separate and distinct unit; for the purpose of assessment of taxes, special assessments, and other charges which may be lawfully assessed against owners of real property, and each holder of such shall be liable solely for the amount of taxes against his individual estate and shall not be affected by the consequences resulting from the tax delinquency of other unit holders. Laws 1975, c. 292, Sec. 3.  Emer. Eff. June 5, 1975.

Laws 1975, c. 292, § 3, emerg. eff. June 5, 1975.

§60854.  Membership  Covenants and restrictions.

Membership of said owners association shall consist of recorded owners of separately owned lots in the real estate development. Membership is transferred upon legal transfer of title to the separately owned lots.  The owners association may also enforce the covenant and restrictions of the real estate development when specified by the covenants and restrictions.

Laws 1975, c. 292, § 4, emerg. eff. June 5, 1975.

§60855.  Application of act.

The powers granted the owners association under this act shall apply only to owners associations created subsequent to the effective date of this act.  Laws 1975, c. 292, Sec. 5.  Emer. Eff. June 5, 1975.

Laws 1975, c. 292, § 5, emerg. eff. June 5, 1975.

§60856.  Enforcement of restrictions and covenants.

Any person owning property in a real estate development shall be entitled to bring action against any other person owning property in such development to enforce any of the restrictions or covenants of the real estate development which are specified by the covenants or restrictions.  In any action to enforce any restriction or covenant pursuant to the provisions of this section, the prevailing party shall be entitled to recover reasonable attorney's fees to be fixed by the court, which shall be taxed as costs in the action.

Added by Laws 1986, c. 48, § 2, eff. Nov. 1, 1986.

§60-857.  Copies of recorded covenants and restrictions.

A copy or a certified copy of all the recorded covenants and restrictions of a real estate development shall be provided by the title company upon the request of any buyer of property in the real estate development as a part of the closing of the real estate sale.  The buyer may be charged no more than Ten Dollars ($10.00) for the copy, and the copy shall be mailed no more than thirty (30) days from the date of the closing.

Added by Laws 1999, c.384, § 10, eff. Nov. 1, 1999.

§60-860.  Community Residential Living for Persons with Developmental or Physical Disabilities Act.

Sections 860 through 867 of this title shall be known and may be cited as the "Community Residential Living for Persons with Developmental or Physical Disabilities Act".

Added by Laws 1987, c. 169, § 1, eff. Nov. 1, 1987.  Amended by Laws 1996, c. 354, § 41, eff. Nov. 1, 1996.

§60-861.  Legislative findings - Goal of act.

A.  The Legislature makes the following findings with regard to the rights of persons with developmental or physical disabilities:

1.  Persons with developmental or physical disabilities have a right to appropriate treatment, services, and habilitation for such disabilities;

2.  The treatment, services, and habilitation for a person with developmental or physical disabilities should be designed to maximize the developmental potential of the person and should be provided for in the setting that is least restrictive of the person's personal liberty; and

3.  All programs for persons with developmental or physical disabilities should meet standards which are designed to ensure:

a. the most favorable possible outcome for those served,

b. in the case of residential programs for persons with developmental or physical disabilities, that care is appropriate to the needs of the persons being served by such programs,

c. that the persons admitted to facilities of such programs are persons whose needs can be met through services provided by such facilities, and

d. that the facilities subject to such programs provide for the humane care of the residents of the facilities and protect their rights.

B.  The Legislature declares that it is the goal of the Community Residential Living for Persons with Developmental or Physical Disabilities Act to improve the quality of life of all persons with developmental or physical disabilities and to integrate persons with developmental or physical disabilities into the mainstream of society by ensuring them the availability of community residential opportunities in the residential areas of this state.  In order to implement this goal, the Community Residential Living for Persons with Developmental or Physical Disabilities Act shall be liberally construed toward that end.

Added by Laws 1987, c. 169, § 2, eff. Nov. 1, 1987.  Amended by Laws 1996, c. 354, § 42, eff. Nov. 1, 1996.

§60-862.  Definitions.

As used in the Community Residential Living for Persons with Developmental or Physical Disabilities Act:

1.  "Commission" means the Commission for Human Services;

2.  "Developmental disability" means a severe, chronic disability of a person which:

a. is attributable to a mental or physical impairment or combination of mental and physical impairments,

b. is manifested before the person attains twenty-two (22) years of age,

c. is likely to continue indefinitely,

d. results in substantial functional limitations in three or more of the following areas of major life activity:

(1) self-care,

(2) receptive and expressive language,

(3) learning,

(4) mobility,

(5) self-direction,

(6) capacity for independent living, and

(7) economic self-sufficiency, and

e. reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated;

3.  "Physical disability" means a condition which causes the restricted use of extremities by an individual or which limits other bodily functions of an individual and which requires the specialized training, habilitation or rehabilitation services provided by a group home;

4.  "Director" means the Director of the Department of Human Services;

5.  "Group home" means a community-based residential facility located in a single-family zoning area that admits not more than six  persons with developmental or physical disabilities who require specialized living arrangements, and that provides for such persons a home that is subject to the care and supervision of a responsible adult and which is licensed by or which has a contract with the Department of Human Services;

6.  "Permitted use" means a use by right which is authorized in all residential zoning districts; and

7.  "Political subdivision" means a municipality or county, whichever holds primary jurisdiction.

Added by Laws 1987, c. 169, § 3, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 330, § 1, eff. Nov. 1, 1989; Laws 1996, c. 354, § 43, eff. Nov. 1, 1996.

§60-863.  Establishment of group home - Procedure.

A. 1. a. A group home is a residential use of property for the purposes of zoning and shall be treated as a permitted use in all residential zones or districts, including all single-family residential zones or districts of all political subdivisions of this state.  No political subdivision may require that a group home, its owner, or operator obtain a conditional use permit, special use permit, special exception, or variance different from those required for other dwellings of similar density in the same zone; provided, however, prior to the establishment of a group home in any residential area within a political subdivision, the owner of such home shall file with the political subdivision an application for the establishment of such group home in such residential area.  The political subdivision shall provide for notice to be given to all affected real property owners.  The notice shall contain a legal description of the property and the street address or approximate location of the group home.

b. For the purposes of this section, the term "affected real property owners" shall mean all owners of real property which is located within three hundred (300) feet of the exterior boundary of the property on which the group home is to be located.  The political subdivision may deny the application if the owner of the group home fails to obtain a license from the Department of Human Services or if the group home fails to comply with the spacing requirements of subsection B of this section.

2.  After the initial approval process, the political subdivision shall have the right to require a rezoning application, special exception, or variance filing and a public hearing, if such procedures are normally required for any other similar use in the zoning district.

B.  1.  Any rules promulgated by the State Board of Health for purposes of implementing the Community Residential Living for Persons with Developmental or Physical Disabilities Act shall remain in effect until such rules are superseded by rules promulgated by the Commission for Human Services, pursuant to this section.  At such time, rules promulgated by the State Board of Health shall terminate.

2.  For the purposes of safeguarding the health and safety of persons with developmental or physical disabilities and avoiding an over-concentration of group homes, either along or in conjunction with similar community-based residences, within one hundred eighty (180) days of the effective date of the Community Residential Living for Persons with Developmental or Physical Disabilities Act, the Commission for Human Services shall promulgate rules which shall encompass the following matters:

a. limitations on the number of new group homes to be permitted on blocks, block faces, and other appropriate geographic areas, to one thousand two hundred (1,200) feet between group homes, or similar community residential facilities serving persons in drug, alcohol, juvenile, child, parole, and other programs of treatment, care, supervision, or rehabilitation in a community setting; provided, however, this provision shall not apply to group homes located outside of the corporate limits of a municipality,

b. assurance that adequate arrangements are made for the residents of group homes to receive such care and habilitation as is necessary and appropriate to their needs and to further their progress towards independent living,

c. protection of the health and safety of the residents of group homes.  Compliance with these rules shall not relieve the operator of any group home of the obligation to comply with the requirements or standards of a political subdivision pertaining to building, housing, health, fire, safety, and motor vehicle parking space that generally apply to single-family residences in the zoning district.  No requirements for business licenses, gross receipt taxes, environmental impact studies, or clearances may be imposed on such homes if such fees, taxes, or clearances are not imposed on all structures in the zoning district housing a like number of persons.  A group home shall not be excluded from a single family zone as a result of requirements promulgated by the Commission,

d. procedures by which a resident of a residential zoning district or the governing body of a political subdivision in which a group home is, or is to be, located may petition the Department of Human Services to deny an application for a license to operate a group home on the grounds that the operation of such a home would be in violation of the limits established pursuant to the provisions of subparagraph a of paragraph 2 of subsection B of this section, and

e. fees for licenses or renewal of licenses required by this section.

C.  In order to facilitate the implementation of subparagraph a of paragraph 2 of subsection B of this section, the Department shall maintain a list of the location, capacity, and current occupancy of all group homes.  The Department shall ensure that this list shall not contain the names or other identifiable information about any residents of such home and that copies of this list shall be available upon request to any resident of this state and any state agency or political subdivision.

Added by Laws 1987, c. 169, § 4, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 330, § 2, eff. Nov. 1, 1989; Laws 1996, c. 354, § 44, eff. Nov. 1, 1996; Laws 2003, c. 22, § 1, eff. Nov. 1, 2003.

§60-864.  Restrictions, conditions, exceptions or covenants in deeds not to prohibit use as group home.

Any restriction, reservation, condition, exception, or covenant in any subdivision plan, deed, plat, or other instrument of or pertaining to the transfer, sale, lease, or use of property shall not specifically prohibit the residential use of such property by a group home, provided the provisions of this section shall not otherwise prohibit any restriction, reservation, condition, exception or covenant in any such instrument effecting the occupancy, structure and use of such property.

Added by Laws 1987, c. 169, § 5, eff. Nov. 1, 1987.  Amended by Laws 1996, c. 354, § 45, eff. Nov. 1, 1996.

§60-865.  Group home not to include.

As used in the Community Residential Living for Persons with Developmental or Physical Disabilities Act, a group home does not include any of the following:

1.  A hospital or home for persons with mental illness;

2.  An establishment commonly described as an alcohol or substance abuse rehabilitation center; or

3.  A residential facility for persons released from or assigned to correctional institutions.

Added by Laws 1987, c. 169, § 6, eff. Nov. 1, 1987.  Amended by Laws 1996, c. 354, § 46, eff. Nov. 1, 1996.

§60-866.  Size limitation - Ordinances.

A political subdivision, by ordinance, may provide that a group home may consist of not more than eight persons with developmental or physical disabilities.

Added by Laws 1989, c. 330, § 3, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 354, § 47, eff. Nov. 1, 1996.

§60-867.  Size limitation - Exemptions.

Group homes which were licensed by the State Department of Health prior to November 1, 1989, shall not be subject to the group home size limitation of six persons and are not required to meet such limitation as a condition of renewal of the license of the group home by the Department of Human Services or as a condition of renewal of the contract with the Department, as long as the group home remains in the same physical facility and otherwise complies with the provisions of the license, and rules pertaining thereto.

Added by Laws 1989, c. 330, § 4, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 354, § 48, eff. Nov. 1, 1996.

§60-1001.   Adoption and description of official system of coordinates.

A.  The systems of plane coordinates which have been established by the National Ocean Service/National Geodetic Survey, formerly the United States Coast and Geodetic Survey, or its successors for defining and stating the geographic positions or locations of points on the surface of the earth within the State of Oklahoma are hereafter to be known and designated as the Oklahoma Coordinate System of 1927 and the Oklahoma Coordinate System of 1983.

For the purpose of the use of these systems, the state is divided into a North Zone and a South Zone.

B.  1.  The area now included in the following counties shall constitute the North Zone:  Adair, Alfalfa, Beaver, Blaine, Canadian, Cherokee, Cimarron, Craig, Creek, Custer, Delaware, Dewey, Ellis, Garfield, Grant, Harper, Kay, Kingfisher, Lincoln, Logan, Major, Mayes, Muskogee, Noble, Nowata, Okfuskee, Oklahoma, Okmulgee, Osage, Ottawa, Pawnee, Payne, Roger Mills, Rogers, Sequoyah, Texas, Tulsa, Wagoner, Washington, Woods and Woodward.

2.  The area now included in the following counties shall constitute the South Zone:  Atoka, Beckham, Bryan, Caddo, Carter, Choctaw, Cleveland, Coal, Comanche, Cotton, Garvin, Grady, Greer, Harmon, Haskell, Hughes, Jackson, Jefferson, Johnston, Kiowa, Latimer, Leflore, Love, McClain, McCurtain, McIntosh, Marshall, Murray, Pittsburg, Pontotoc, Pottawatomie, Pushmataha, Seminole, Stephens, Tillman and Washita.

C.  1.  As established for use in the North Zone, the Oklahoma Coordinate System of 1927 or the Oklahoma Coordinate System of 1983 shall be named; and in any land description in which it is used, it shall be designated the "Oklahoma Coordinate System of 1927 North Zone" or the "Oklahoma Coordinate System of 1983 North Zone".

2.  As established for use in the South Zone, the Oklahoma Coordinate System of 1927 or the Oklahoma Coordinate System of 1983 shall be named; and in any land description in which it is used, it shall be designated the "Oklahoma Coordinate System of 1927 South Zone" or the "Oklahoma Coordinate System of 1983 South Zone".

Added by Laws 1990, c. 138, § 1, eff. Nov. 1, 1990.

§60-1002.  Plane coordinate values.

The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two (2) distances expressed in U.S. Survey Feet and decimals of a foot when using the Oklahoma Coordinate System of 1927 and expressed in meters and decimals of a meter when using the Oklahoma Coordinate System of 1983.  One of these distances, to be known as the "xcoordinate" (also known as "easting"), shall give the position in an eastandwest direction; the other, to be known as the "ycoordinate" (also known as "northing"), shall give the position in a northandsouth direction.  These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Ocean Service/National Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in this act.  Any such station may be used for establishing a survey connection to either Oklahoma Coordinate System.

Added by Laws 1990, c. 138, § 2, eff. Nov. 1, 1990.

§60-1003.  Plane coordinates as supplement to Oklahoma base lines and meridians.

For purposes of describing the location of any survey station or land boundary corner in the State of Oklahoma, a plane coordinate may be used to supplement but not to change the position of a land boundary corner or land description as created by the Oklahoma base lines and meridians.

Added by Laws 1990, c. 138, § 3, eff. Nov. 1, 1990.

§60-1004.  Tract of land in more than one coordinate zone.

When any tract of land to be defined by a single description extends from one into the other of the above coordinate zones, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.

Added by Laws 1990, c. 138, § 4, eff. Nov. 1, 1990.

§60-1005.  Definitions.

A.  For purposes of more precisely defining the Oklahoma Coordinate System of 1927, the following definition by the United States Coast and Geodetic Survey (now National Ocean Service/National Geodetic Survey) is adopted:

1.  The "Oklahoma Coordinate System of 1927 North Zone", is a Lambert conformal conic projection of the Clarke spheroid of 1866, having parallels at north latitudes 35 degrees 34 minutes and 36 degrees 46 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 98 degrees 00 minutes west of Greenwich and the parallel 35 degrees 00 minutes north latitude.  This origin is given the coordinates:  x = 2,000,000 feet and y = 0 feet.

2.  The "Oklahoma Coordinate System of 1927 South Zone", is a Lambert conformal conic projection of the Clarke spheroid of 1866, having parallels at north latitudes 33 degrees 56 minutes and 35 degrees 14 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 98 degrees 00 minutes west of Greenwich and the parallel 33 degrees 20 minutes north latitude.  This origin is given the coordinates:  x = 2,000,000 feet and y = 0 feet.

B.  For purposes of more precisely defining the Oklahoma Coordinate System of 1983, the following definition by the National Ocean Service/National Geodetic Survey is adopted:

1.  The "Oklahoma Coordinate System of 1983 North Zone" is a Lambert conformal conic projection of the North American Datum of 1983, having parallels at north latitudes 35 degrees 34 minutes and 36 degrees 46 minutes along which parallels the scale shall be exact.  The origin of coordinates is at the intersection of the meridian 98 degrees 00 minutes west of Greenwich and the parallel 35 degrees 00 minutes north latitude.  This origin is given the coordinates:  x = 600,000 meters and y = 0 meters.

2.  The "Oklahoma Coordinate System of 1983 South Zone" is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 33 degrees 56 minutes and 35 degrees 14 minutes along which parallels the scale shall be exact.  The origin of coordinates is at the intersection of the meridian 98 degrees 00 minutes west of Greenwich and the parallel 33 degrees 20 minutes north latitude.  This origin is given the coordinates:  x = 600,000 meters and y = 0 meters.

Added by Laws 1990, c. 138, § 5, eff. Nov. 1, 1990.

§60-1006.  Limitations on recording coordinates.

No coordinates based on either Oklahoma coordinate system, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless such point is within one (1) mile of a monumented horizontal control station established in conformity with the standards of accuracy and specifications of first or secondorder geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce.  Standards and specifications of the FGCC or its successor in the force on date of said survey shall apply.  Publishing existing control stations, or the acceptance with intent to publish the newly established stations, by the National Ocean Service/National Geodetic Survey will constitute evidence of adherence to the FGCC specifications.  Above limitations may be modified by the State Board of Registration for Professional Engineers and Land Surveyors to meet local conditions.

Added by Laws 1990, c. 138, § 6, eff. Nov. 1, 1990.

§60-1007.  Conversion of feet to meters.

For the Oklahoma Coordinate System, the unit used to convert feet to meters shall be the United States survey foot 39.37/12 feet for each meter.

Added by Laws 1990, c. 138, § 7, eff. Nov. 1, 1990.

§60-1008.  Limitations on use of coordinates - Prior recordations - Nonconformity with System.

A.  The use of the "Oklahoma Coordinate System of 1927 North Zone", or the term "Oklahoma Coordinate System of 1927 South Zone" or "Oklahoma Coordinate System of 1983 North Zone" or "Oklahoma Coordinate System of 1983 South Zone" on any map, report of survey, or other document shall be limited to coordinates based on the Oklahoma Coordinate System as defined in this act.

B.  Any legal description prepared prior to November 1, 1990, or any continual use of legal descriptions prepared pursuant to the provisions of this act which have been recorded or filed in official records within the State of Oklahoma, shall not be affected by this section.

C.  Nonconformity with the Oklahoma Coordinate System established by this act shall not invalidate any deed, map, plat, survey, description or other document which is otherwise proper.

Added by Laws 1990, c. 138, § 8, eff. Nov. 1, 1990.

§60-1009.  Indian Base and Meridian - Effect of act.

Nothing in this act shall invalidate or affect surveys done by the land tie method or surveys referring to the Indian Base and Meridian.

Added by Laws 1990, c. 138, § 9, eff. Nov. 1, 1990.



Title 61. — Public Buildings and Public Works

OKLAHOMA STATUTES

TITLE 61.

PUBLIC BUILDINGS AND PUBLIC WORKS

_________

§61-1.  Bond, irrevocable letter of credit or affidavit of payment of indebtedness to be furnished on public works contracts.

A.  Prior to an award of a contract exceeding Twenty-five Thousand Dollars ($25,000.00) for construction or repair of a public building or structure, or improvement to real property, the person that receives the award shall:

1.  Furnish a bond with good and sufficient sureties payable to the state in a sum not less than the total sum of the contract; or

2.  Cause an irrevocable letter of credit, containing terms the Department of Central Services prescribes, to be issued for the benefit of the state by a financial institution insured by the Federal Deposit Insurance Corporation in a sum not less than the total sum of the contract.

B.  The bond or irrevocable letter of credit shall ensure the proper and prompt completion of the work in accordance with the contract and shall ensure that the contractor shall pay all indebtedness the contractor incurs for the contractor's subcontractors and all suppliers of labor, material, rental of machinery or equipment, and repair of and parts for equipment the contract requires the contractor to furnish.

C.  For a contract not exceeding Twenty-five Thousand Dollars ($25,000.00), in lieu of a bond or irrevocable letter of credit, the contractor shall submit an affidavit of the payment of all indebtedness incurred by the contractor, the contractor's subcontractors, and all suppliers of labor, material, rented machinery or equipment, and repair of and parts for equipment used or consumed in the performance of the contract.  The execution of the affidavit with knowledge that any of the contents of the affidavit are false, upon conviction, shall constitute perjury, punishable as provided for by law.

R.L.1910, § 3881.  Amended by Laws 1951, p. 168, § 1; Laws 1955, p. 335, § 1; Laws 1961, p. 459, § 1; Laws 1965, c. 518, § 1; Laws 1968, c. 77, § 1, emerg. eff. Mar. 25, 1968; Laws 1980, c. 76, § 1, eff. July 1, 1980; Laws 1983, c. 125, § 1, eff. Nov. 1, 1983; Laws 1986, c. 110, § 1, emerg. eff. April 9, 1986; Laws 1989, c. 286, § 5, operative July 1, 1989; Laws 1992, c. 239, § 1, emerg. eff. May 19, 1992; Laws 2000, c. 363, § 1, emerg. eff. June 6, 2000.

§611.1.  Contracts to which irrevocable letter of credit does not apply.

Use of an irrevocable letter of credit as referred to in this act, shall not apply to contracts in excess of One Hundred Thousand Dollars ($100,000.00).

Added by Laws 1986, c. 110, § 4, emerg. eff. April 9, 1986.

§61-2.  Filing of bond - Action on bond - Subcontractors.

A.  Bonds shall be filed in the office of the agency, institution, department, commission, municipality or government instrumentality that is authorized by law and does enter into contracts for the construction of public improvements or buildings, or repairs to the same; and the officer with whom the bond is filed shall furnish a copy thereof to any person claiming any rights thereunder.  Any person to whom there is due any sum for labor, material or repair to machinery or equipment, furnished as stated in Section 1 of this title, the heirs or assigns of such person, may bring an action on the bond for the recovery of the indebtedness, provided that no action shall be brought on the bond after one (1) year from the day on which the last of the labor was performed or material or parts furnished for which the claim is made.

B.  Any person having direct contractual relationship with a subcontractor performing work on the contract, but no contractual relationship express or implied with the contractor furnishing the payment bond, shall have a right of action upon the payment bond only upon giving written notice to the contractor and surety on the payment bond within ninety (90) days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material or parts for which the claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material or parts were furnished or supplied or for whom the labor was done or performed.  The notice shall be served by mailing the same by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at any place the contractor maintains an office or conducts business, together with a copy thereof to the surety or sureties on the payment bond.

C.  1.  The bond or irrevocable letter of credit issued to the Oklahoma Department of Transportation or the Oklahoma Turnpike Authority, pursuant to this section, shall also provide that the contractor shall pay all state and local taxes accruing as a result of the contract, any liquidated damages as provided by the contract and any overpayment of progressive estimates resulting in a balance due and owing the Oklahoma Department of Transportation or the Oklahoma Turnpike Authority.

2.  A claim against the bond or irrevocable letter of credit for delinquent taxes shall be made by the public entity to which the tax was payable.  The claim shall be made within six (6) months from the date on which the tax became delinquent.  Notice of the delinquent tax shall be sent by certified mail to the surety, and a copy of the notice shall be sent to the contractor.  Nothing in this paragraph shall be construed to release, at any time, the contractor from responsibility for full payment of all taxes.

3.  A claim against the bond or irrevocable letter of credit for overpayment on progressive estimates shall be made by the public entity within one (1) year from the date of final acceptance of the project.  Notice of the overpayment shall be sent by certified mail to the surety and a copy of the notice shall be sent to the contractor.  Nothing in this paragraph shall be construed as to release, at any time, the contractor from the responsibility of refunding any amount overpaid on progressive estimates which are due and owing the Oklahoma Department of Transportation.

R.L. 1910, § 3882.  Amended by Laws 1955, p. 335, § 2; Laws 1961, p. 459, § 2; Laws 1965, c. 518, § 2; Laws 1968, c. 77, § 2, emerg. eff. March 25, 1968; Laws 1995, c. 200, § 1, emerg. eff. May 19, 1995; Laws 1997, c. 278, § 3, emerg. eff. May 27, 1997.

§61-3.  Working day for public employees.

A.  Except as provided in subsection B of this section, eight (8) hours shall constitute a day's work for all public employees not otherwise exempt from or covered by special provisions under the federal Fair Labor Standards Act, 29 U.S.C.A., Section 201 et seq. and regulations thereto.  In cases where it may be necessary to work more than eight (8) hours per calendar day which results in more than forty (40) hours worked per week, all public employees not otherwise exempt from or otherwise covered by special provisions under the federal Fair Labor Standards Act and regulations related thereto or other persons so employed shall be compensated in accordance with the federal Fair Labor Standards Act and regulations related thereto.

B.  Public employees may be allowed to work in excess of eight (8) hours per day when such hours are assigned as part of an alternative work schedule.  In any case where such work schedule results in an employee working in excess of forty (40) hours per workweek who is not exempt from or covered by special provisions under the overtime provisions of the Fair Labor Standards Act, the employee shall be compensated in accordance with the Fair Labor Standards Act and regulations related thereto.

R.L. 1910, § 3757.  Amended by Laws 1994, c. 242, § 44.

§614.  Public contracts made on basis of eighthour day.

All contracts hereafter made by or on behalf of the state, or by or on behalf of any county, city, township, or other municipality, with any corporation, person or persons, for the performance of any public work, by or on behalf of the state or any county, city, township, or other municipality, shall be deemed and considered as made upon the basis of eight (8) hours constituting a day's work; and it shall be unlawful for such corporation, person or persons, to require, aid, abet, assist, connive at, or permit any laborer, workman, mechanic, prison guards, janitors in public institutions, or other person to work more than eight hours per calendar day in doing such work, except in cases and upon the conditions provided in the preceding section.

Provided that the provisions of this act in regard to hours worked per calendar day shall not apply to the construction, reconstruction, maintenance, or the production of local materials for:  Highways, roads, streets, and all the structures and drainage in connection therewith; sewer systems, waterworks systems, dams and levees, canals, drainage ditches, airport grading, drainage, surfacing, seeding and planting.  Provided that the provisions of this act will not prevent employees from drawing time and half for those hours worked over forty (40) during any calendar week.

R.L. 1910, § 3758; Laws 1949, p. 413, § 1.

§615.  Penalty for violating two preceding sections.

Any officer of the state, or of any county, city, township, or other municipality, or any person acting under or for such officer, or any contractor with the state, or any county, city, township, or other municipality thereof, or other persons violating any of the provisions of the two preceding sections, shall for each offense be fined in any sum not less than Fifty Dollars ($50.00), nor more than Five Hundred Dollars ($500.00), or punished by imprisonment of not less than three (3) months not more than six (6) months.  Each day such violation continues shall constitute a separate offense.

R.L. 1910, § 3759.

§616.  Public buildings  Home products  When to use.

From and after the passage and approval of this act, in the construction of all public buildings erected for the state; for any county for educational, eleemosynary, penal or other institution of the state, or for any county thereof, where the expense of construction is borne wholly or in part by the state, or county, by appropriation, by the issuance of bonds, or by taxation, preference shall be given to materials mined, quarried, manufactured or procured within the State of Oklahoma, provided that the same can be procured at no greater expense than like material or materials of equal quality from without the state.

Laws 191011, c. 76, p. 174, § 1.

§61-7.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§618.  Prior contracts unaffected.

The provisions of Sections 1 and 2 shall not apply to contracts entered into prior to the approval of this act.

Laws 191011, c. 76, p. 175, § 3.

§619.  Oklahoma labor and materials in construction or repair of state institutions.

The Governor, the Director of Central Services, the Board of Regents for Higher Education, and any agent or agency of the State of Oklahoma who shall be authorized to expend funds for the construction or repair of state institutions provided for pursuant to Section 31 of Article X of the State Constitution, shall include in all contracts for repair or construction a provision requiring employment of Oklahoma labor and the use of Oklahoma materials in doing such construction and repair if such Oklahoma labor and materials are available, and the quality of such labor or materials meet the standards of labor and material available from outside the state and can be procured at a cost no higher than the same quality of labor or material available from outside this state.

Added by Laws 1949, Ex. Sess., p. 23, § 1.  Amended by Laws 1983, c. 304, § 42, eff. July 1, 1983; Laws 2002, c. 294, § 1, eff. Nov. 1, 2002.

§6110.  Preference for Oklahoma labor and materials in certain construction.

The Governor, the Director of Central Services, the Oklahoma State Regents for Higher Education, and any agent or agency of the State of Oklahoma who shall be authorized to expend funds for the construction or repair of state institutions provided for pursuant to Section 33 of Article X of the State Constitution, shall include in all contracts for repair or construction a provision requiring employment of Oklahoma labor and the use of Oklahoma materials in doing such construction and repair wherever such Oklahoma labor and materials are available and the quality of such labor or materials meet the standards of labor and material available from outside the state and can be procured at a cost no higher than the same quality of labor or material available from outside this state.

Added by Laws 1955, p. 589, § 1, emerg. eff. June 6, 1955.  Amended by Laws 1983, c. 304, § 43, eff. July 1, 1983; Laws 2002, c. 294, § 2, eff. Nov. 1, 2002.

§6111.  Public buildings  Facilities for handicapped  Additions to existing buildings.

A.  Unless otherwise provided for by law, all plans and specifications for the erection of public buildings by this state, or any agency or political subdivision thereof, or for any building erected through the use of public funds shall provide facilities for the handicapped.  Such facilities shall conform with the standards prescribed in the current issue of the BOCA Basic Building Code approved by the Building Officials and Code Administrators International, Inc.  Elevators shall be constructed and installed in said public buildings to the extent deemed feasible and financially reasonable by the contracting authority of the state or such political subdivision.  Said Code shall be on file in the Construction and Properties Division of the Department of Central Services.

B.  After May 24, 1973, any building or facility which would have been subject to the provisions of this section but for the fact that it was constructed prior to May 24, 1973, shall be subject to the requirements of this section if additions are made to such building or facility in any twelvemonth period which increase the total floor area of such building or facility by twentyfive percent (25%) or more or if alterations or structural repairs are made to such building or facility in any twelvemonth period which affect twentyfive percent (25%) or more of the total floor area of such building or facility.

Added by Laws 1965, c. 213, § 1, eff. Jan. 2, 1966.  Amended by Laws 1968, c. 57, § 1, emerg. eff. March 18, 1968; Laws 1973, c. 263, § 1, emerg. eff. May 24, 1973; Laws 1983, c. 304, § 44, eff. July 1, 1983; Laws 2002, c. 294, § 3, eff. Nov. 1, 2002.

§6112.  Plans and specifications  Approval.

All plans and specifications for the erection of public buildings subject to Section 11 of this title shall be submitted prior to bidding and awarding of contract to the governing body of the political entity controlling the funds involved.  Such plans and specifications shall be checked for compliance with Section 11 of this title, and no construction contract for any public building shall be awarded unless and until said plans and specifications are approved as being in compliance with Section 11 of this title by the appropriate governmental agency.  If public buildings are to be financed by state funds, the Construction and Properties Division of the Department of Central Services shall approve said plans and specifications.  In the case of public buildings to be financed by county funds or funds controlled by some other political subdivision of the state, the agency whose approval is required shall be the governing body of such subdivision.

Added by Laws 1965, c. 213, § 2, eff. Jan. 2, 1966.  Amended by Laws 1973, c. 263, § 2, emerg. eff. May 24, 1973; Laws 1983, c. 304, § 45, eff. July 1, 1983; Laws 2002, c. 294, § 4, eff. Nov. 1, 2002.

§6113.  Definitions.

(a) For the purpose of this act the term "contractor" means an individual, general partnership, limited partnership, joint venture, association, corporation or a combination of any of the foregoing who does or undertakes for compensation the construction of any public works.

(b) The term "public works" for the purpose of this act means the construction, alteration, repair, improvement, moving, wrecking or demolition of any highway, road, railroad, earthwork, building or other structure, project, development or improvement, whether it be in whole or in part.

Added by Laws 1969, c. 100, § 1.  Amended by Laws 2002, c. 294, § 5, eff. Nov. 1, 2002.

§6114.  Preference to Oklahoma-domiciled contractors.

To the extent permitted by federal laws and regulations, whenever the State of Oklahoma, or any department, agency or institution thereof or any city, town or county shall let for bid any contract to a contractor for any public works, the contractor domiciled outside the boundaries of Oklahoma shall be required, in order to be successful, to submit a bid the same percent less than the lowest bid submitted by a responsible contractor domiciled in Oklahoma as would be required for such an Oklahoma domiciled contractor to succeed over the bidding contractor domiciled outside Oklahoma on a like contract being let in his domiciliary state.

Laws 1969, c. 100, § 2.

§6115.  Exceptions.

(a) This act shall not apply to any contractor who is qualified for bidding purposes with the Oklahoma State Highway Department and submits a successful bid wherein part of or the entire funds are furnished by the United States Government.

(b) This act shall not apply to any public works where the bid is less than Five Hundred Dollars ($500.00).

Laws 1969, c. 100, § 3.

§6116.  Unconstitutional.

§6117.  Presumption as to consent to jurisdiction of Oklahoma courts.

Any contractor doing business in this state shall be presumed to have consented to the jurisdiction of any court of this state where the work is being done and service may be obtained upon any agent or employee of said contractor.

The court may assess all costs and a reasonable attorney fee to the plaintiff, if he is successful in his suit.

Added by Laws 1970, c. 106, § 2, emerg. eff. April 1, 1970.

§6118.  Liability of contractor after completion of contract work.

Whenever any public officer shall, under the laws of the State of Oklahoma, enter into a contract for the purpose of constructing any highway or turnpike, the contractor or supplier of materials shall not be liable for damages arising out of torts involving injury to persons or damage to property occurring after completion of such contract work and any applicable maintenance obligation and acceptance thereof by such public officer, if all contractual provisions and specifications imposed by state and federal agencies have been complied with by said contractor or supplier of materials.

Provided, however, that nothing herein contained shall apply to any cause of action on behalf of the contracting public agency.

Added by Laws 1972, c. 51, § 1, emerg. eff. Mar. 15, 1972.

§61-19.  Multi-year contracts for painting and other maintenance of water storage tanks.

A.  A municipality or rural water district may enter into a multi-year contract for painting and other maintenance of water storage tanks and appurtenant facilities if the contract contains a contingency provision whereby the municipality or district is not obligated to make any payment, in any year, in an amount exceeding the income and revenue provided for such year.

B.  Notwithstanding the provisions of Section 101, et seq., of Title 61 of the Oklahoma Statutes, a municipality or rural water district contemplating entering into a multi-year contract for painting and other maintenance of water storage tanks and appurtenant facilities may or may not, at its option, require that the work be bid pursuant to the provisions of the Public Competitive Bidding Act of 1974.

Added by Laws 2000, c. 139, § 1, emerg. eff. April 25, 2000.

§61-21.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-22.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-23.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-24.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-25.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-26.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-27.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-28.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-29.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-30.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-31.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-32.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-33.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-34.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-35.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-36.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-37.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-38.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-39.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-40.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-41.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-42.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-43.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-44.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-45.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-46.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-47.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§61-48.  Repealed by Laws 1974, c. 298, § 35, operative Aug. 1, 1974.

§6151.  Governmental bodies to purchase American made goods  Exceptions.

A.  All agencies, boards, commissions, offices, institutions, or other governmental bodies of the State of Oklahoma, and all individuals making purchases on behalf of such governmental bodies, shall purchase for such governmental bodies goods and equipment manufactured or produced in the United States of America as determined pursuant to federal and state law, unless:

1.  A foreign-made product is substantially cheaper and of equal quality;

2.  A foreign-made product is of substantially superior quality to competing American products and is sold at a comparable price; or

3.  A reciprocal trade agreement or treaty has been negotiated by the State of Oklahoma or by the United States government on behalf of or including this state with a foreign nation or government for nondiscriminatory governmental procurement practices or policies with such foreign nation or government.

B.  The state and any political subdivision of the state may give a two and one-half percent (2 1/2%) differential preference to the cost of goods and equipment manufactured or produced in the United States of America over foreign-made products; provided that such preferences shall not be for goods or equipment of inferior quality to those offered from outside the United States of America.  This preference shall not be in addition to any other preference for which such goods or equipment may be eligible pursuant to law.

Laws 1959, p. 486, § 1; Laws 1992, c. 205, § 4, eff. July 1, 1992.

§61-52.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§61-60.  Mandatory consultant and construction contract forms - Exceptions.

All state agencies, boards, commissions, offices, institutions, and other governmental bodies of this state, and all individuals representing such entities, except the Department of Transportation and the Oklahoma Transportation Authority, shall use consultant and construction contract forms that the State Construction Administrator of the Construction and Properties Division of the Department of Central Services requires to award and execute contracts for designs to construct, renovate, alter, repair, maintain, or improve real property or fixtures of real property of the state.  The Administrator may authorize, in writing, exceptions to the use of consultant and construction contract forms for specific projects.

Added by Laws 1982, c. 70, § 1.  Amended by Laws 1983, c. 304, § 46, eff. Jan. 1, 1984; Laws 2000, c. 363, § 2, emerg. eff. June 6, 2000; Laws 2001, c. 399, § 1, emerg. eff. June 4, 2001; Laws 2002, c. 294, § 6, eff. Nov. 1, 2002.

§61-61.  Definitions.

As used in Sections 61 through 65 of this title:

1.  "Administrator" means the State Construction Administrator of the Construction and Properties Division of the Department of Central Services;

2.  "Chief administrative officer" means an individual responsible for directing the administration of a state agency.  The term does not mean one or all of the individuals that make policy for a state agency;

3.  "Construction manager" means an individual, firm, corporation, association, partnership, copartnership, or any other legal entity possessing the qualifications to provide services of construction management which include, but are not necessarily limited to, design review, scheduling, cost control, value engineering, constructability evaluation, preparation and coordination of bid packages, and construction administration;

4.  "Department" means the Department of Central Services;

5.  "Design consultant" means an individual or legal entity possessing the qualifications to provide licensed architectural, registered engineering, or registered land surveying services for a public work improvement project;

6.  "Director" means the Director of the Department of Central Services;

7.  "Division" means the Construction and Properties Division of the Department of Central Services;

8.  "Project" means plans or designs for a public work improvement, except the transportation facilities under the jurisdiction of the Department of Transportation or the Oklahoma Transportation Authority:

a. to construct, renovate, alter, repair, maintain, or improve real property or fixtures of real property, and

b. that does not constitute "construction" as defined by the Public Building Construction and Planning Act; and

9.  "State agency" means an office, officer, bureau, board, counsel, court, commission, institution, unit, division, or body of the executive or judicial branches of state government, whether elected or appointed, excluding only political subdivisions of the state.

Added by Laws 1974, c. 156, § 1.  Amended by Laws 1981, c. 346, § 1, eff. Jan. 1, 1982; Laws 1983, c. 304, § 47, eff. Jan. 1, 1984; Laws 2000, c. 363, § 3, emerg. eff. June 6, 2000; Laws 2001, c. 399, § 2, emerg. eff. June 4, 2001; Laws 2002, c. 294, § 7, eff. Nov. 1, 2002.

§61-62.  Construction managers and design consultants - Registration and selection.

A.  The Construction and Properties Division of the Department of Central Services shall maintain a file of all persons and entities interested in and capable of performing construction management and design consultant services for state agencies.  The file shall include registration forms and information submitted by construction managers and design consultants pursuant to rules promulgated by the Department of Central Services.  Pursuant to rules promulgated by the Department, the Division shall determine whether a construction manager or design consultant qualifies for registration and shall notify the construction manager or design consultant within twenty (20) days of receipt of a request for registration.  Construction managers and design consultants shall re-register for each successive calendar year with the Division.

B.  The requisitioning state agency shall define the scope of a proposed project.  The scope shall identify project components, phases, and timetables and shall include detailed project descriptions.  The state agency may request the Division to assist with scope development.  The state agency shall send the scope and a requisition for construction management or design consultant services, signed by the chief administrative officer, to the Division.  The Division shall review the scope and approve it before the state agency issues a solicitation.

C.  The state agency shall issue a solicitation to construction managers or design consultants capable of providing the services the state agency desires.  The solicitation shall, at a minimum, contain:

1.  Description and scope of the project;

2.  Estimated construction cost or available funds, anticipated starting date, and completion date the state agency desires for the project;

3.  Certification of funds available for the construction manager or design consultant fee, including federal, state or other participation;

4.  Closing date for construction manager or design consultant to give notice of interest to the state agency; and

5.  Additional data the state agency requires from the construction manager or design consultant.  The closing date for submission of construction manager or design consultant notice of interest for consideration shall be within thirty (30) days of the date of the notice the state agency issues.

D.  After the closing date, the State Construction Administrator of the Construction and Properties Division of the Department of Central Services shall provide information from the construction managers' or design consultants' files to the state agency.  Should there be an inadequate expression of interest in the project, the state agency and Division personnel shall confer to add construction managers or design consultants for consideration.

E.  The state agency shall review the information the Division provides and shall select no less than three and no more than five consultants per contract for interviews.  The review shall include consideration of factors from the information the Division supplies including, but not limited to:

1.  Professional qualifications for the type of work contemplated;

2.  Capacity for completing the project in the specified time period; and

3.  Past performance on projects of a similar nature.

F.  The Division shall advise the state agency of the methods to be used to conduct an evaluation, interview, selection, contract negotiation, and fee negotiation processes pursuant to rules promulgated by the Department of Central Services Division.

G.  1.  Upon completion of contract negotiation with the highest qualified construction manager or design consultant, which contract shall include a fair and reasonable fee, the Division shall approve and award the contract.

2.  If the Division and the first-choice consultant cannot reach an agreement, the negotiations shall terminate and negotiations with the second-choice consultant shall commence.  If the Division and the second-choice consultant cannot reach an agreement, the negotiations shall terminate and negotiations with the third-choice consultant shall commence.  If the Division and the third-choice consultant cannot reach an agreement, then all negotiations shall terminate.  Should the Division be unable to negotiate a satisfactory contract with any of the three selected consultants, the Division shall select additional consultants in order of their competency and qualifications and shall continue negotiations in accordance with the provisions of this section until an agreement is reached.

H.  Any plans developed pursuant to the process for selection of a contractor for construction of a facility authorized pursuant to Section 183 of Title 73 of the Oklahoma Statutes shall become the property of the State of Oklahoma as a condition of the award of the final contract for construction of the facility.

I.  In the selection of a design consultant, all political subdivisions of this state shall follow these procedures:

The subdivision shall select a design consultant based upon the professional qualifications and technical experience of the design consultant.  The subdivision shall negotiate a contract with the highest qualified design consultant provided that a fee can be negotiated that is fair and reasonable to both parties.  In the event a reasonable fee cannot be negotiated with the selected design consultant, the subdivision may negotiate with other design consultants in order of their qualifications.

Added by Laws 1974, c. 156, § 2.  Amended by Laws 1981, c. 346, § 2, eff. Jan. 1, 1982; Laws 1983, c. 304, § 48, eff. Jan. 1, 1984; Laws 1989, c. 300, § 14, operative July 1, 1989; Laws 1997, c. 133, § 82, eff. July 1, 1997; Laws 2000, c. 363, § 4, emerg. eff. June 6, 2000; Laws 2001, c. 298, § 1, emerg. eff. May 31, 2001; Laws 2002, c. 294, § 8, eff. Nov. 1, 2002.

§61-62.1.  Contracts to be in accordance with Public Building Construction and Planning Act.

Except as provided by Sections 61 and 62 of this title and in addition to other statutory requirements, all construction manager, design consultant, and construction contracts shall be in accordance with the provisions of the Public Building Construction and Planning Act.

Added by Laws 1983, c. 304, § 168, eff. July 1, 1983.  Amended by Laws 2000, c. 363, § 5, emerg. eff. June 6, 2000.

§61-62.2.  Contracts for minor services.

The Construction and Properties Division of the Department of Central Services may enter into contracts with construction managers and design consultants registered with the Division for the purpose of providing minor services to state agencies.  The contracts shall provide for services on an as-needed basis and shall not exceed Fifty Thousand Dollars ($50,000.00) per construction manager or design consultant during one year.  The requisitioning state agency shall reimburse the Division for the fee of the construction manager or design consultant that provides the services.

Added by Laws 2000, c. 363, § 6, emerg. eff. June 6, 2000.  Amended by Laws 2002, c. 294, § 9, eff. Nov. 1, 2002.

§61-63.  Ownership and control of plans, etc.

All drawings, plans, specifications, and models made by a design consultant for a state agency shall be the property of this state, and shall be delivered to the Construction and Properties Division of the Department of Central Services.  The design consultant receiving payment for plans paid for in whole or in part with state funds shall file such plans with the Division for inclusion in a library system to be maintained by the Division.  Any state agency shall have access for review to any plans or specifications filed with the Division.

Added by Laws 1974, c. 156, § 3.  Amended by Laws 1983, c. 304, § 49, eff. July 1, 1983; Laws 2000, c. 363, § 7, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 10, eff. Nov. 1, 2002.

§61-64.  Offenses.

Any consultant or person doing architectural, surveying or engineering work for the State of Oklahoma, their agents, servants or employees, who shall receive gratuity from any contractor or builder of any public building or works, or solicit, receive or make any political contribution from or to a contractor or builder of any public building or works, or who attempts to interfere with the competitive bidding process of the State of Oklahoma in any manner, is guilty of a misdemeanor, and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for not less than six (6) months nor more than one (1) year.  Any contractor or builder of any public building or works, their agents, servants or employees, who shall offer any gratuity or political contribution to any consultant doing architectural, surveying or engineering work for the State of Oklahoma, or who attempts to interfere with the competitive bidding process of the State of Oklahoma in any manner, is guilty of a misdemeanor, and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for not less than six (6) months nor more than one (1) year.

Added by Laws 1974, c. 156, § 4.  Amended by Laws 2002, c. 294, § 11, eff. Nov. 1, 2002.

§6165.  Application of act  Emergencies.

A.  In addition to the conditions prescribed pursuant to subsection C of this section, the provisions of Section 62 of this title shall not apply whenever the Construction and Properties Division of the Department of Central Services with concurrence of the chief administrative officer of the public agency affected declares that an emergency exists.  The consultant shall be selected by the State Construction Administrator of the Construction and Properties Division of the Department of Central Services.  The resulting consultant contract shall not exceed Seven Thousand Five Hundred Dollars ($7,500.00).  The reasons for the emergency shall be recorded in the official records of the Division.

B.  Emergency as used in this section shall be limited to conditions resulting from any of the following:

1.  A sudden unexpected happening or unforeseen occurrence if it is impossible for the provisions of Section 62 of this title to be observed because of the time factor and if the public health or safety is endangered.

2.  A condition or situation which, if allowed to continue, would lead to economic loss to the state or to further damage of state property.

C.  The provisions of Section 62 of this title shall not apply to the process for construction of a correctional facility whenever the Board of Corrections informs the Division that an emergency condition threatens the security of the state correctional system, including inmate population growth, and the condition requires expeditious treatment for the review, approval and bid process as it relates to construction or expansion of correctional facilities.  The Division and the Department of Corrections are authorized to implement an expedited competitive bid process for the contracting of consultants and construction of new or expanded correctional facilities that adequately respond to the emergency.  The Board of Corrections shall provide written notification to the Governor, the Speaker of the House of Representatives and to the President Pro Tempore of the Senate of the emergency conditions.

Added by Laws 1978, c. 201, § 21, emerg. eff. April 14, 1978.  Amended by Laws 1983, c. 304, § 50, eff. July 1, 1983; Laws 1997, c. 133, § 83, eff. July 1, 1997; Laws 2002, c. 294, § 12, eff. Nov. 1, 2002.

§61101.  Short title.

This act shall be known and may be cited as the "Public Competitive Bidding Act of 1974".

Added by Laws 1974, c. 298, § 1, operative Aug. 1, 1974.

§61-102.  Definitions.

As used in the Public Competitive Bidding Act of 1974:

1.  "Administrator" means the State Construction Administrator of the Construction and Properties Division of the Department of Central Services;

2.  "Awarding public agency" means the public agency which solicits and receives sealed bids on a particular public construction contract;

3.  "Bidding documents" means the bid notice, instruction to bidders, plans and specifications, bidding form, bidding instructions, general conditions, special conditions and all other written instruments prepared by or on behalf of an awarding public agency for use by prospective bidders on a public construction contract;

4.  "Chief administrative officer" means an individual responsible for directing the administration of a public agency.  The term does not mean one or all of the individuals that make policy for a public agency;

5.  "Public agency" means the State of Oklahoma, and any county, city, town, school district or other political subdivision of the state, any public trust, any public entity specifically created by the statutes of the State of Oklahoma or as a result of statutory authorization therefor, and any department, agency, board, bureau, commission, committee or authority of any of the foregoing public entities;

6.  "Public construction contract" or "contract" means any contract, exceeding Twenty-five Thousand Dollars ($25,000.00) in amount, awarded by any public agency for the purpose of making any public improvements or constructing any public building or making repairs to or performing maintenance on the same except where the improvements, construction of any building or repairs to the same are improvements or buildings leased to a person or other legal entity exclusively for private and not for public use and no public tax revenues shall be expended on or for the contract unless the public tax revenues used for the project are authorized by a majority of the voters of the applicable public agency voting at an election held for that purpose and the public tax revenues do not exceed twenty-five percent (25%) of the total project cost.  The amount of public tax dollars committed to the project will not exceed a fixed amount established by resolution of the governing body prior to or concurrent with approval of the project;

7.  "Public improvement" means any beneficial or valuable change or addition, betterment, enhancement or amelioration of or upon any real property, or interest therein, belonging to a public agency, intended to enhance its value, beauty or utility or to adapt it to new or further purposes.  The term does not include the direct purchase of materials, provided that the materials are not purchased in increments for an amount of less than Twenty-five Thousand Dollars ($25,000.00) and used for the purposes of completing a single project, equipment or supplies by a public agency, or any personal property as defined in paragraphs 1 and 4 of subsection B of Section 430.1 of Title 62 of the Oklahoma Statutes; and

8.  "Retainage" means the difference between the amount earned by the contractor on a public construction contract, with the work being accepted by the public agency, and the amount paid on said contract by the public agency.

Added by Laws 1974, c. 298, § 2, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 1, emerg. eff. June 5, 1975; Laws 1977, c. 74, § 1, eff. Oct. 1, 1977; Laws 1979, c. 28, § 1, emerg. eff. April 3, 1979; Laws 1990, c. 158, § 1, emerg. eff. May 1, 1990; Laws 1994, c. 7, § 5, emerg. eff. March 29, 1994; Laws 1998, c. 365, § 2, eff. July 1, 1998; Laws 1999, c. 149, § 2, eff. July 1, 1999; Laws 2000, c. 363, § 8, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 13, eff. Nov. 1, 2002; Laws 2004, c. 97, § 1, emerg. eff. April 14, 2004; Laws 2005, c. 1, § 89, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 52, § 1 repealed by Laws 2005, c. 1, § 90, emerg. eff. March 15, 2005.

§61-103.  Competitive bidding required.

Unless otherwise provided by law, all public construction contracts shall be let and awarded to the lowest responsible bidder, by free and open competitive bidding after solicitation for sealed bids, in accordance with the provisions of the Public Competitive Bidding Act of 1974.  No work shall be commenced until a written contract is executed and all required bonds and insurance have been provided by the contractor to the awarding public agency.

Added by Laws 1974, c. 298, § 3, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 2, emerg. eff. June 5, 1975; Laws 2001, c. 298, § 2, emerg. eff. May 31, 2001.

§61-103.1.  Repealed by Laws 1984, c. 101, § 1, eff. July 1, 1984.

§61103.2.  Political subdivision may appoint purchasing agent.

The governing body of any political subdivision of this state may duly appoint as its agent any individual or individual of a legal entity, with whom the political subdivision has duly entered into a public contract pursuant to law, to make purchases necessary for carrying out the public contract.

Added by Laws 1981, c. 243, § 2, emerg. eff. June 23, 1981.

§61-103.3.  Repealed by Laws 2002, c. 294, § 35, eff. Nov. 1, 2002.

§61-103.4.  School districts - Erection of building or making improvements on force account basis - Emergency asbestos abatement - Exemptions.

Nothing in the Public Competitive Bidding Act of 1974 shall be construed to prohibit a school district from erecting a building or making improvements on a force account basis.  Contracts between a state agency and a school district for the purpose of emergency asbestos abatement shall be exempt from the provisions of the Public Competitive Bidding Act of 1974.

Added by Laws 1999, c. 86, § 2, eff. July 1, 1999.

§61-103.5.  Right-of-way clearance by Transportation Commission and Authority - Competitive bidding not required.

For purposes of the provisions of the Public Competitive Bidding Act of 1974, contracts not exceeding Fifty Thousand Dollars ($50,000.00) entered into solely for right-of-way clearance by the Transportation Commission and the Oklahoma Transportation Authority for the exclusive purpose of demolition and removal of buildings, foundations, slab floors, stem walls, steps, brush, shrubs, brickbats or stone and all rubbish, scrap iron, fencing, and debris, and the installation of new right-of-way fencing, shall not be considered to be public construction contracts and shall not be required to be open for competitive bidding.

Added by Laws 1999, c. 341, § 1, eff. Nov. 1, 1999.

NOTE:  Editorially renumbered from § 103.4 of this title to avoid a duplication in numbering.

§61104.  Bid notices.

All proposals to award public construction contracts shall be made equally and uniformly known by the awarding public agency to all prospective bidders and the public in the following manner:

1.  Notice thereof shall be given by publication in a newspaper of general circulation and published in the county where the work, or the major part of it, is to be done, such notice by publication to be published in two consecutive weekly issues of said newspaper, with the first publication thereof to be at least twenty (20) days prior to the date set for opening bids; and

2.  Notice thereof shall be sent to trade or construction publications for their use and information whenever the estimated cost of the contract exceeds Fifty Thousand Dollars ($50,000.00); provided however, that this section shall not be construed as requiring the publication of said notice in such trade or construction publication.

Added by Laws 1974, c. 298, § 4, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 3, emerg. eff. June 5, 1975; Laws 2002, c. 294, § 14, eff. Nov. 1, 2002.

§61105.  Contents of bid notices.

All bid notices shall set forth the following information:

1.  The character of the proposed public construction contract in sufficient details that all bidders shall know exactly what their obligation will be, either in the bid notice itself or by reference to bidding documents on file in the main office of the awarding public agency; and

2.  The name of the officer, agent or employee of the awarding public agency and the office location and address of such person, from whom a complete set of bidding documents regarding such proposed contract may be obtained, together with the amount of the cost deposit required therefor, if any; and

3.  The date, time and place of opening of the sealed bids; and

4.  The name and office location and address of the office of the awarding public agency to whom the sealed bids should be submitted; and

5.  Any additional information regarding such proposed contract deemed by the awarding public agency to be of beneficial interest to prospective bidders or the public.

Added by Laws 1974, c. 298, § 5, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 4, emerg. eff. June 5, 1975.

§61106.  Bidding documents to be on file.

At least one complete set of bidding documents regarding a proposed public construction contract shall be on file in the main office of the awarding public agency at least twenty (20) days prior to the date set for opening bids.  The officer, agent or employee of the awarding public agency designated in the bid notice shall have a sufficient number of complete sets of said bidding documents and shall provide a complete set of same to any prospective bidder, upon request; provided, however, that the awarding public agency may require a reasonable deposit for each such set; provided, that such deposit shall not exceed the actual cost of duplicating or printing. The public agency may retain all or part of said deposit if so stated in the notice for bids.

Added by Laws 1974, c. 298, § 6, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 5, emerg. eff. June 5, 1975.

§61-107.  Check, bond or irrevocable letter of credit to accompany bid.

A.  A bidder on a public construction contract exceeding Twenty-five Thousand Dollars ($25,000.00) shall accompany the bid with:

1.  A certified check, cashier's check or bid bond equal to five percent (5%) of the bid, which shall be deposited with the awarding public agency as a guaranty; or

2.  An irrevocable letter of credit containing terms the Construction and Properties Division of the Department of Central Services prescribes, issued by a financial institution insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation for the benefit of the state, on behalf of the awarding public agency, in an amount equal to five percent (5%) of the bid.  The awarding public agency shall deposit the irrevocable letter of credit with the Division.

B.  The cost of republication of the notice to bidders, actual expenses incurred by reason of the bidder's default and the difference between the low bid of the defaulting bidder and the amount of the bid of the bidder to whom the contract is subsequently awarded, but not to exceed the amount of the certified check, cashier's check, bid bond or irrevocable letter of credit may, at the discretion of the awarding public agency, be forfeited to the awarding public agency in the event the apparently successful bidder fails to execute the contract or fails to provide the required bonds or irrevocable letters of credit and insurance to the awarding public agency.

C.  The public agency shall, upon receipt of notice from the awarding public agency, return a certified or cashier's check, bid bond, or irrevocable letter of credit to the successful bidder on execution and delivery of the contract and required bonds or irrevocable letters of credit and insurance.  Checks of unsuccessful bidders shall be returned to them in accordance with the terms of the bid solicitation.

D.  Nothing contained herein shall be construed so as to prevent the awarding public agency or the courts from exonerating the bidder and other parties to the bid security document from liability upon a timely showing that the bidder committed what the courts have determined under the common law to be an excusable bidding error and for that reason it would not be equitable to enforce the bid security.

Added by Laws 1974, c. 298, § 7, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 6, emerg. eff. June 5, 1975; Laws 1986, c. 110, § 2, emerg. eff. April 9, 1986; Laws 1992, c. 239, § 2, emerg. eff. May 19, 1992; Laws 1993, c. 293, § 1, emerg. eff. June 3, 1993; Laws 1995, c. 156, § 1, eff. July 1, 1995; Laws 1998, c. 365, § 3, eff. July 1, 1998; Laws 2000, c. 363, § 9, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 15, eff. Nov. 1, 2002.

§61108.  Written statement under oath to accompany bid.

Each bidder shall accompany his bid with a written statement under oath disclosing the following information:

1.  The nature of any partnership, joint venture or other business relationships then in effect or which existed within one (1) year prior to the date of such statement with the architect, engineer or other party to the project;

2.  Any such business relationship then in effect or which existed within one (1) year prior to the date of such statement between any officer or director of the bidding company and any officer or director of the architectural or engineering firm or other party to the project; and

3.  The names of all persons having any such business relationships and the positions they hold with their respective companies or firms.  If none of the business relationships hereinabove mentioned exist, then a statement to that effect.

Added by Laws 1974, c. 298, § 8, operative Aug. 1, 1974.

§61109.  Late bids.

Any bid received by the awarding public agency or an officer or employee thereof, more than ninetysix (96) hours excluding Saturdays, Sundays and holidays before the time set for the opening of bids, or any bid so received after the time set for opening of bids, shall not be considered by the awarding public agency and shall be returned unopened to the bidder submitting same.

Added by Laws 1974, c. 298, § 9, operative Aug. 1, 1974.

§61110.  Opening of bids.

All bids shall be sealed and opened only at the time and place mentioned in the bidding documents, and read aloud in the presence of an administrative officer of the awarding public agency.  Such bid opening shall be open to the public and to all bidders.

Added by Laws 1974, c. 298, § 10, operative Aug. 1, 1974.  Amended by Laws 2002, c. 294, § 16, eff. Nov. 1, 2002.

§61111.  Time for awarding of contract.

The awarding of a contract to the lowest responsible bidder or bidders shall be made within thirty (30) days after the opening of bids unless the governing body of the awarding public agency, by formal recorded action and for good cause shown, provides for a reasonable extension of that period, which extension period shall not in any event exceed fifteen (15) days where only state or local funds are involved, or not to exceed ninety (90) days on any award of contract for the construction of a public improvement where funds are utilized which are furnished by an agency of the United States Government.

Added by Laws 1974, c. 298, § 11, operative Aug. 1, 1974.

§61112.  Bids, contracts, bonds open for public inspection.

All bids, both successful and unsuccessful, and all contracts and required bonds shall be placed on file and maintained in the main office of the awarding public agency for a period of five (5) years from the date of opening of bids or for a period of three (3) years from the date of completion of the contract, whichever is longer, shall be open to public inspection and shall be matters of public record.

Added by Laws 1974, c. 298, § 12, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 7, emerg. eff. June 5, 1975.

§61-113.  Execution of contract - Bond or irrevocable letter of credit - Insurance - Administrative error.

A.  Except as otherwise provided by law, within the period of time, not to exceed sixty (60) days, specified in the bid notice by the awarding public agency, a contract embodying the terms set forth in the bidding documents shall be executed by the awarding public agency and the successful bidder.  No bidder shall obtain any property right in a contract awarded under the provisions of the Public Competitive Bidding Act of 1974 until the contract has been fully executed by both the bidder and the awarding public agency.

B.  Except as otherwise provided by law, within the period of time specified in subsection A of this section, the following shall be provided by the contractor to the awarding public agency for contracts exceeding Twenty-five Thousand Dollars ($25,000.00):

1.  A bond or irrevocable letter of credit complying with the provisions of Section 1 of this title;

2.  A bond in a sum equal to the contract price, with adequate surety, or an irrevocable letter of credit containing terms prescribed by the Construction and Properties Division of the Department of Central Services issued by a financial institution insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation for the benefit of the state, on behalf of the awarding public agency, in a sum equal to the contract price, to ensure the proper and prompt completion of the work in accordance with the provisions of the contract and bidding documents;

3.  A bond in a sum equal to the contract price or an irrevocable letter of credit containing terms as prescribed by the Division issued by a financial institution insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation for the benefit of the state, on behalf of the awarding public agency, in a sum equal to the contract price, to protect the awarding public agency against defective workmanship and materials for a period of one (1) year after acceptance of the project; and

4.  Public liability and workers' compensation insurance during construction in reasonable amounts.  A public agency may require the contractor to name the public agency and its architects or engineers, or both, as an additional assured under the public liability insurance, which requirement, if made, shall be specifically set forth in the bidding documents.

C.  A single irrevocable letter of credit may be used to satisfy paragraphs 1, 2 and 3 of subsection B of this section, provided such single irrevocable letter of credit meets all applicable requirements of subsection B of this section.

If the contractor needs additional time in which to obtain the bond required pursuant to subsection B of this section, the contractor may request and the awarding agency may allow the contractor an additional sixty (60) days in which to obtain the bond.

D.  1.  After the award of a contract, but prior to its execution, an awarding public agency, upon discovery of an administrative error in the award process that would void an otherwise valid award, may suspend the time of execution of the contract.  The agency may rescind the award and readvertise for bids, or may direct correction of the error and award the contract to the lowest responsible bidder, whichever shall be in the best interests of the state.

2.  If the awarding public agency has a governing body, the agency shall, at the next regularly scheduled public business meeting of the governing body of the agency, upon the record, present to the governing body that an error has been made in the award process and shall state the nature of the error.  The governing body, upon presentation of the facts of the error, may rescind the award and readvertise for bids, or may direct correction of the error and award the contract to the lowest responsible bidder, whichever shall be in the best interests of the state.

E.  No public agency shall require for any public construction project, nor shall any general contractor submit a project bid based on acquiring or participating in, any wrap-up, wrap-around, or controlled insurance program.  For the purposes of this subsection, "wrap-up, wrap-around, or controlled insurance program" means any insurance program that has the effect of disabling or rendering inapplicable any workers' compensation, commercial general liability, builders' risk, completed operations, or excess liability insurance coverage carried by a subcontractor that is engaged or to be engaged on a public construction project.

F.  This act shall not apply to the public construction projects of constitutional agencies which had authorized a wrap-up, wrap-around, or controlled insurance program on or before April 11, 2000.

Added by Laws 1974, c. 298, § 13, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 8, emerg. eff. June 5, 1975; Laws 1986, c. 110, § 3, emerg. eff. April 9, 1986; Laws 1987, c. 26, § 1, eff. Nov. 1, 1987; Laws 1987, c. 191, § 12, operative July 1, 1987; Laws 1992, c. 239, § 3, emerg. eff. May 19, 1992; Laws 1998, c. 365, § 4, eff. July 1, 1998; Laws 2000, c. 46, § 1, emerg. eff. April 11, 2000; Laws 2000, c. 363, § 10, emerg. eff. June 6, 2000; Laws 2001, c. 298, § 3, emerg. eff. May 31, 2001; Laws 2002, c. 294, § 17, eff. Nov. 1, 2002; Laws 2004, c. 299, § 1, eff. Nov. 1, 2004.

§61-113.1.  Partial payment - Retainage.

A.  A public construction contract shall provide for partial payment based upon work completed.  The contract shall provide that up to ten percent (10%) of all partial payments made shall be withheld as retainage.  At any time the contractor has completed in excess of fifty percent (50%) of the total contract amount, the retainage shall be reduced to five percent (5%) of the amount earned to date if the owner or owner's duly authorized representative has determined that satisfactory progress is being made, and upon approval by the surety.

B.  The Oklahoma Department of Transportation or the Oklahoma Turnpike Authority shall not withhold retainage on public construction contracts awarded by the Department or the Authority.

C.  The Oklahoma Department of Transportation shall not withhold retainage or require any bond on projects awarded to railroads on the railroad's privately owned or operated rail property.

Added by Laws 1977, c. 74, § 2, eff. Oct. 1, 1977.  Amended by Laws 1983, c. 67, § 1, emerg. eff. April 29, 1983; Laws 1995, c. 200, § 2, emerg. eff. May 19, 1995; Laws 1997, c. 278, § 4, emerg. eff. May 27, 1997.

§61113.2.  Withdrawal of retainage  Deposit of securities.

The contractor may, from time to time, withdraw any part, or the whole, of the amount which has been retained from partial payments to the contractor pursuant to the terms of contract, upon depositing with or delivery to the awarding public agency, or other appropriate public official designated in the contract document: (1) United States Treasury bonds, United States Treasury notes, United States Treasury bills, or (2) general obligation bonds of the State of Oklahoma, or (3) certificates of deposit from a state or national bank having its principal office in the State of Oklahoma.  No retained amount shall be withdrawn which would represent an amount in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower.

At the time of deposit of any securities the same shall be endorsed, if necessary, and shall be accompanied by a conditional assignment to the awarding public agency, or to the other public body designated as "owner" in the contract documents, which will empower the awarding public agency, or other appropriate public official designated to have custody of same, to negotiate same at any time to the extent necessary to cause the contract to be fulfilled.  The securities which remain on deposit at the time of completion of any contract and observance by the parties to the contract of any other statutory obligations relative thereto shall be returned to the contractor.

Added by Laws 1977, c. 74, § 3, eff. Oct. 1, 1977.

§61113.3.  Interest  Rate.

The awarding public agency shall pay to the contractor interest at the rate of threefourths percent (3/4%) per month of the final payment due the contractor.  For lump sum contracts the interest shall commence thirty (30) days after the work under the contract has been completed and accepted and all required material certifications and other documentation required by the contract have been furnished the awarding public agency by the contractor, and shall run until the date when the final payment or estimate is tendered to the contractor.

For contracts bid by unit prices the interest shall commence sixty (60) days after the above conditions are satisfied.  When contract quantities or the final payment amount is in dispute, the interestbearing period shall be suspended until the conclusion of arbitration and settlement of the dispute.

Added by Laws 1977, c. 74, § 4, eff. Oct. 1, 1977.

§61-114.  Conflict of interest.

The chief administrative officer and members of the governing body of the awarding public agency authorizing or awarding or supervising the execution of a public construction contract, and their relatives within the third degree of consanguinity or affinity, are forbidden to be interested directly or indirectly through stock ownership, partnership interest or otherwise in any such contract.  Contracts entered into in violation of this section shall be void.  Persons willfully violating this section shall be guilty of a felony and shall be subject to removal from office.

Added by Laws 1974, c. 298, § 14, operative Aug. 1, 1974.  Amended by Laws 1997, c. 133, § 515, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 515 from July 1, 1998, to July 1, 1999.

§61-115.  Collusion among bidders or material suppliers.

Any agreement or collusion among bidders, prospective bidders or material suppliers in restraint of freedom of competition by agreement to bid at a fixed price or to refrain from bidding, or otherwise, shall render the bids of such bidders void.  Persons willfully violating this section shall be guilty of a felony.  Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.  The form of the statement shall be substantially as provided in Section 85.22 of Title 74 of the Oklahoma Statutes, but modified in wording to refer to the appropriate public agency requesting bids.

Added by Laws 1974, c. 298, § 15, operative Aug. 1, 1974.  Amended by Laws 1980, c. 339, § 1, emerg. eff. June 25, 1980; Laws 1997, c. 133, § 516, eff. July 1, 1999; Laws 2002, c. 294, § 18, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 516 from July 1, 1998, to July 1, 1999.

§61-116.  Disclosure of terms of bids - Public agency engineering estimates.

A.  Any disclosure by an employee of a public agency of the terms of a bid submitted in response to a bid notice issued by a public agency in advance of the time set for opening of all bids so submitted shall be unlawful.  It shall also be unlawful for any person to solicit, possess or receive information which is to be contained in a bid notice of a public agency, for use in preparing a bid, in advance of the date on which said bid notice is to be made equally and uniformly known to all prospective bidders and the public, and it shall further be unlawful for any employee of a public agency to withhold or impede the distribution of said information after notice of the bid has been given, unless the solicitation of bids has been withdrawn or the particular information in question has been deleted or replaced through alteration of the bid notice and said withdrawal or alteration has been made equally and uniformly known.  Any violation of this subsection shall be a felony and shall render the proceedings void and require solicitation and award anew.

B.  The estimate of the actual cost of the project made by the public agency or the consultant for the agency shall not be considered confidential and shall be available to the public in accordance with the Oklahoma Open Records Act.

Added by Laws 1974, c. 298, § 16, operative Aug. 1, 1974.  Amended by Laws 1976, c. 79, § 1, emerg. eff. May 3, 1976; Laws 1992, c. 239, § 4, emerg. eff. May 19, 1992; Laws 1997, c. 133, § 517, eff. July 1, 1999; Laws 1999, c. 341, § 2, eff. Nov. 1, 1999; Laws 2000, c. 66, § 1, emerg. eff. April 14, 2000; Laws 2002, c. 294, § 19, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 517 from July 1, 1998, to July 1, 1999.

§61117.  Award to other than lowest bidder.

If an award is made to other than the lowest bidder, the awarding public agency shall accompany its action with a publicized statement setting forth the reason for its action.  Such statement shall be placed on file, open to public inspection and be a matter of public record.

Added by Laws 1974, c. 298, § 17, operative Aug. 1, 1974.

§61-118.  Prequalification of bidders.

A.  In order to determine the responsibility of bidders, the awarding public agency may require prospective bidders, general contractors, subcontractors and material suppliers to prequalify as responsible bidders prior to submitting bids on a public construction contract.  Notice of any such prequalification requirement shall be made equally and uniformly known by the awarding public agency to all prospective bidders and the public in the same manner as proposals to award public construction contracts as set forth in Section 104 of this title.  Financial information including, but not limited to, audited financial statements required by the awarding public agency as part of prequalification shall remain confidential.

B.  The Oklahoma Transportation Commission and the Oklahoma Transportation Authority may establish a system for prequalifying prospective bidders on construction and maintenance contracts to be awarded by the Commission or Authority.  The Commission and the Authority shall be the sole judge of the qualifications of prospective bidders and shall ascertain, to their exclusive satisfaction, the qualifications of each prequalified bidder.  Any contractor or subcontractor prequalified as of the effective date of this act performing signing, highway lighting, or traffic signal installation or maintenance for the Oklahoma Department of Transportation or the Oklahoma Transportation Authority shall be allowed to continue to bid and perform such work without obtaining any additional license from this state or any political subdivision of this state.  However, no contractor or subcontractor may transfer, convey or assign this exemption to any other person or entity.

Added by Laws 1974, c. 298, § 18, operative Aug. 1, 1974.  Amended by  Laws 1992, c. 239, § 5, emerg. eff. May 19, 1992; Laws 1994, c. 203, § 2, eff. July 1, 1994; Laws 2000, c. 66, § 2, emerg. eff. April 14, 2000; Laws 2002, c. 294, § 20, eff. Nov. 1, 2002.

§61119.  Rejection of bids.

By majority action of the governing board of the awarding public agency or the chief administrating officer of an awarding public agency without a governing board, the awarding public agency shall have the right to reject any or all bids and solicit bidders again as herein provided if, in the opinion of the governing body of the public agency, the best interests of the people of the State of Oklahoma would be best served by so doing.

Added by Laws 1974, c. 298, § 19, operative Aug. 1, 1974.  Amended by Laws 2002, c. 294, § 21, eff. Nov. 1, 2002.

§61119.1.  Certain contract to be negotiated when no bid is received.

If no timely bid is received after bid notices have been published on any proposed public construction contract which does not exceed Fifty Thousand Dollars ($50,000.00), the governing body of a county, city, town or school district may direct its employees or agents to negotiate the contract with a prospective contractor.  The amount of a contract which may be awarded by the governing body pursuant to this section shall not exceed Fifty Thousand Dollars ($50,000.00) and the work to be performed shall be as specified in the initial bidding documents.  The contract shall be executed within six (6) months after the date initially set for opening of bids.  The contract and contract procedure shall conform to all other applicable provisions of the Public Competitive Bidding Act of 1974.

Added by Laws 1980, c. 339, § 3, emerg. eff. June 25, 1980.  Amended by Laws 1992, c. 9, § 1, eff. July 1, 1992.

§61120.  Assignment of contracts.

No public construction contract shall be assignable by the successful bidder without written consent of the governing body of the awarding public agency, evidenced by resolution.  In no event shall such a contract be assigned to a bidder who was declared by the awarding public agency not to be a responsible bidder in the consideration of bids received for the particular contract.

Added by Laws 1974, c. 298, § 20, operative Aug. 1, 1974.

§61-121.  Change orders or addenda.

A.  Change orders or addenda to public construction contracts of One Million Dollars ($1,000,000.00) or less shall not exceed a fifteen percent (15%) cumulative increase in the original contract amount.

B.  Change orders or addenda to public construction contracts of over One Million Dollars ($1,000,000.00) shall not exceed the greater of One Hundred Fifty Thousand Dollars ($150,000.00) or a ten percent (10%) cumulative increase in the original contract amount.

C.  Change orders or cumulative change orders which exceed the limits of subsection A or B of this section shall require a readvertising for bids on the incomplete portions of the contract.

D.  If the awarding public agency does not have a governing body, the chief administrative officer of the awarding public agency shall approve change orders.  The State Construction Administrator of the Construction and Properties Division of the Department of Central Services shall sign and execute all contracts and change orders, as they relate to state agencies.

E.  If the awarding public agency has a governing body, all change orders shall be formally approved by the governing body of the awarding public agency and the reasons for approval recorded in the permanent records of the governing body.

F.  The governing body of the Oklahoma Tourism and Recreation Department is authorized, upon approval of a majority of all of the members of the Oklahoma Tourism and Recreation Commission, to delegate to the Director of the agency the authority to approve change orders on a construction contract provided that the individual change order does not exceed Twenty-five Thousand Dollars ($25,000.00) in expenditure and complies with the limits established by this section.  The Administrator of the Division shall sign and execute all contracts and change orders.

G.  The Transportation Commission may, by rule, authorize the Director of the Department of Transportation to approve change orders in an amount of not to exceed Five Hundred Thousand Dollars ($500,000.00).  Change orders approved by the Director shall be presented to the Transportation Commission during the next regular meeting and the reasons therefor recorded in the permanent records.  The Oklahoma Transportation Authority may authorize the Director of the Authority to approve change orders in an amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00).  Change orders approved by the Director of the Authority shall be presented to the Oklahoma Transportation Authority during the next regular meeting and the reasons for the orders recorded in permanent records.  All change orders for the Department of Transportation or the Oklahoma Transportation Authority shall contain a unit price and total for each of the following items:

1.  All materials with cost per item;

2.  Itemization of all labor with number of hours per operation and cost per hour;

3.  Itemization of all equipment with the type of equipment, number of each type, cost per hour for each type, and number of hours of actual operation for each type;

4.  Itemization of insurance cost, bond cost, social security, taxes, workers' compensation, employee fringe benefits and overhead cost; and

5.  Profit for the contractor.

H.  1.  If a construction contract contains unit pricing, and the change order pertains to the unit price, the change order will not be subject to subsection A or B of this section.

2.  When the unit price change does not exceed Ten Thousand Dollars ($10,000.00), the unit price change order computation may be based on an acceptable unit price basis in lieu of cost itemization as required in paragraphs 1, 2, 3, 4 and 5 of subsection G of this section.

I.  Alternates or add items bid with the original bid and contained in the awarded contract as options of the awarding public agency shall not be construed as change orders under the provisions of the Public Competitive Bidding Act of 1974.

Added by Laws 1974, c. 298, § 21, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 9, emerg. eff. June 5, 1975; Laws 1989, c. 164, § 1, emerg. eff. May 8, 1989; Laws 1993, c. 293, § 2, emerg. eff. June 3, 1993; Laws 1995, c. 200, § 3, emerg. eff. May 19, 1995; Laws 1997, c. 72, § 1, eff. Nov. 1, 1997; Laws 1998, c. 118, § 1, eff. July 1, 1998; Laws 2000, c. 363, § 11, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 22, eff. Nov. 1, 2002; Laws 2004, c. 328, § 2, eff. July 1, 2004.

§61122.  Taxpayer suits to enjoin execution of unlawful contracts.

Any taxpayer of the State of Oklahoma, or any bona fide unsuccessful bidder on a particular public construction contract, within ten (10) days after any such contract has been executed, is empowered to bring suit in the district court of the county where the work, or the major part of it, is to be done to enjoin the performance of such contract if entered into in violation of the provisions of this act.

Added by Laws 1974, c. 298, § 22, operative Aug. 1, 1974.

§61123.  Supervisor's certification to accompany invoices.

All statements or invoices submitted to the awarding public agency for work performed shall contain a sworn certification by the supervising architect or engineer, or other supervisory official if no supervisory architect or engineer is employed for the project, that work for which payment is claimed has been performed and that such work conforms to the plans and specifications for the project. No such statement or invoice shall be paid by the awarding public agency without such certification.  The execution of a sworn certificate, as herein provided, shall not constitute a defense or in any other manner affect any cause or causes of action which the awarding public agency might otherwise have against the contractor for nonperformance of a public construction contract.

Added by Laws 1974, c. 298, § 23, operative Aug. 1, 1974.

§61124.  Inspections.

The awarding public agency shall make provision for the inspection of projects prior to acceptance by the said agency and shall approve claims for payment only after proper inspection has been made as provided in the plans and specifications for said project.

Added by Laws 1974, c. 298, § 24, operative Aug. 1, 1974.

§61125.  Accounting procedure.

The Director of State Finance shall prescribe the accounting procedure to be followed to pay costs and payments to contractors on public construction contracts with state agencies.  The Director of State Finance is directed to include any procedures necessary to provide accountability for state funds and funds furnished by an agency of the United States Government.

Added by Laws 1974, c. 298, § 25, operative Aug. 1, 1974.

§61126.  Construction on force account basis.

Nothing in this act shall be construed to prevent a public agency from doing public construction work on a force account basis.

Added by Laws 1974, c. 298, § 26, operative Aug. 1, 1974.

§61127.  Contracts made by a public trust  Applicability.

This act shall apply to contracts made by a public trust created pursuant to the Local Industrial Development Act.

Added by Laws 1974, c. 298, § 27, operative Aug. 1, 1974.

§61128.  Builder's risk insurance.

The awarding public agency is authorized to require the contractor to carry builder's risk insurance against damage from fire and the elements during the process of construction to the extent of protecting said public agency's equity in said project until accepted by said agency.

Added by Laws 1974, c. 298, § 28, operative Aug. 1, 1974.  Amended by Laws 2002, c. 294, § 23, eff. Nov. 1, 2002.

§61129.  Contracts exempt.

This act shall not apply to contracts awarded or contracts for which bids have been solicited on or before the effective date of this act.

Added by Laws 1974, c. 298, § 29, operative Aug. 1, 1974.

§61-130.  Emergencies.

A.  The provisions of the Public Competitive Bidding Act of 1974 with reference to notice and bids shall not apply to an emergency if:

1.  The governing body of a public agency declares by a two-thirds (2/3) majority vote of all of the members of the governing body that an emergency exists;

2.  The Transportation Commission and the Oklahoma Tourism and Recreation Commission, by majority vote of all the members of each Commission, declare that an emergency exists; or

3.  The chief administrative officer of a public agency without a governing body declares that an emergency exists.

B.  The governing body of a public agency may, upon approval of two-thirds (2/3) majority of all of the members of the governing body, delegate to the chief administrative officer of a public agency the authority to declare an emergency whereby the provisions of the Public Competitive Bidding Act of 1974 with reference to notice and bids shall not apply to contracts less than Thirty-five Thousand Dollars ($35,000.00) in amount; provided, such authority of the Department of Transportation shall not extend to any contract exceeding Five Hundred Thousand Dollars ($500,000.00) in amount.

C.  An emergency declared by the Board of Corrections pursuant to subsection C of Section 65 of this title shall exempt the Department of Corrections from the limits which would otherwise be imposed pursuant to subsection B of this section for the contracting and construction of new or expanded correctional facilities.

D.  The chief administrative officer of a public agency with a governing body shall notify the governing body within ten (10) days of the declaration of an emergency if the governing body did not approve the emergency.  The notification shall contain a statement of the reasons for the action, and shall be recorded in the official minutes of the governing body.

E.  Emergency as used in this section shall be limited to conditions resulting from a sudden unexpected happening or unforeseen occurrence or condition whereby the public health or safety is endangered.

F.  The chief administrative officer of a public agency shall report an emergency within ten (10) days of the emergency declaration and include the official minutes of the governing body of the public agency, if applicable, to the State Construction Administrator of the Department of Central Services who shall compile an annual report detailing all emergencies declared pursuant to this section during the previous calendar year.  The report shall be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1974, c. 298, § 30, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 10, emerg. eff. June 5, 1975; Laws 1981, c. 51, § 1, emerg. eff. April 13, 1981; Laws 1982, c. 151, § 1, emerg. eff. April 12, 1982; Laws 1997, c. 133, § 84, eff. July 1, 1997; Laws 1998, c. 364, § 16, emerg. eff. June 8, 1998; Laws 2000, c. 6, § 32, emerg. eff. March 20, 2000; Laws 2000, c. 363, § 12, emerg. eff. June 6, 2000; Laws 2001, c. 298, § 4, emerg. eff. May 31, 2001; Laws 2002, c. 294, § 24, eff. Nov. 1, 2002.

NOTE:  Laws 1997, c. 72, § 2 repealed by Laws 2000, c. 6, § 34, emerg. eff. March 20, 2000.

§61-131.  Splitting of contracts.

No contract involving sums in excess of Twenty-five Thousand Dollars ($25,000.00) shall be split into partial contracts involving sums not exceeding Twenty-five Thousand Dollars ($25,000.00) for the purpose of avoiding the requirements of this act.  All such partial contracts shall be void.

Added by Laws 1974, c. 298, § 31, operative Aug. 1, 1974.  Amended by Laws 1979, c. 28, § 2, emerg. eff. April 3, 1979; Laws 1998, c. 365, § 5, eff. July 1, 1998; Laws 2000, c. 363, § 13, emerg. eff. June 6, 2000.

§61-132.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§61133.  Law governing.

If a statute, charter or general ordinance provides more stringent standards or procedures than those provided by this act, then the statute, charter or general ordinance shall prevail.

Added by Laws 1974, c. 298, § 33, operative Aug. 1, 1974.

§61134.  Insurance or bond to be secured from carrier licensed in Oklahoma.

Any insurance or bond required by this act shall be secured from an insurance or indemnity carrier licensed to do business in the State of Oklahoma.

Added by Laws 1974, c. 298, § 34, operative Aug. 1, 1974.  Amended by Laws 1975, c. 266, § 11, emerg. eff. June 5, 1975.

§61135.  Public agencies or officers not to exert influence in procuring particular bond or insurance.

A.  No public agency, nor any officer, agent or employee thereof, nor any person acting or purporting to act on behalf of such public agency or an officer, agent or employee thereof, shall, with respect to any public construction contract require or attempt to require a contractor or any subcontractor to make application to or to procure or obtain from a particular insurance or surety company, agent or broker, any of the bonds or insurance required by this act.

B.  Any provisions in a public construction contract or in the bidding documents in conflict herewith are hereby declared to be contrary to the public policy of this state and thereby void.

C.  Any person who violates this section shall, upon conviction, be deemed guilty of a misdemeanor.

Added by Laws 1975, c. 266, § 12, emerg. eff. June 5, 1975.

§61136.  Conflicts with federal rules and regulations  Laws governing.

In the event any provision of this act conflicts with or is inconsistent in any manner with the rules and regulations of any agency of the United States Government, which is providing all or any portion of the funds used to finance any public construction contract, the rules and regulations of said agency of the United States Government shall supersede and take precedence over such portion or portions of this act in conflict or inconsistent therewith, it being the intent of the Legislature to secure all of the benefits available to the people of the State of Oklahoma from federally assisted programs.

Added by Laws 1975, c. 266, § 13, emerg. eff. June 5, 1975.

§61-137.  Termination of certain unperformed contracts.

Any contract which has been bid under the provisions of the Public Competitive Bidding Act, Section 101 et seq. of Title 61 of the Oklahoma Statutes, and on which no work has been performed and no formal claim or litigation has been pending within the last twenty-four (24) months shall be terminated by the public agency which awarded the contract.  After termination, the public agency shall determine the amount of any final payment due to the contractor and shall make such payment to the contractor at the contractor's last-known address, or if the public agency is unable to locate the contractor, the amount due shall be held in a separate account by the State Treasurer in the name of the contractor.  Termination of the contract and payment to the contractor or deposit of the funds due to the contractor as determined by the public agency shall release the public agency from any further liability to the contractor or surety company.  Any such funds held by the State Treasurer for the contractor which are not claimed by the contractor within thirty-six (36) months from the date of deposit with the State Treasurer shall be deposited in the General Revenue Fund and the state shall have no further liability on the project to the contractor or surety company.

Added by Laws 1992, c. 239, § 6, emerg. eff. May 19, 1992.

§61-138.  Noncollusion affidavit attached to bid submitted to school district, county or municipality.

Any competitive bid submitted pursuant to the Public Competitive Bidding Act of 1974 to a school district, county or municipality for furnishing of goods or services shall be accompanied by the sworn noncollusion statement contained in Section 85.22 of this title, modified in wording to refer to the school district, county or municipality instead of the state.

Added by Laws 1974, c. 43, § 3, emerg. eff. April 13, 1974.  Amended by Laws 1980, c. 339, § 2, emerg. eff. June 25, 1980.  Renumbered from Title 74, § 85.24 by Laws 1999, c. 289, § 18, eff. July 1, 1999.

§61151.  Short title.

This act may be cited as the "Oklahoma Lighting Energy Conservation Act".

Added by Laws 1979, c. 234, § 1, eff. Oct. 1, 1979.

§61152.  Definitions.

As used in the Oklahoma Lighting Energy Conservation Act:

1.  "Auxiliary task lighting" means illumination applied to an individual location, with local control of switching.  Examples include desk lights, examining lights, and machine lights;

2.  "Division" means the Construction and Properties Division of the Department of Central Services;

3.  "Exempt buildings" means the Oklahoma Lighting Energy Conservation Act shall not apply to:

a. any building or portion thereof whose peak design rate of energy usage for all purposes is less than one watt or 3.4 BTU per hour, per square foot of floor area, and

b. any historic buildings which have been specifically designated as historically significant by a governmental entity, or listed in "The National Register of Historic Places" or which have been determined to be eligible for listing;

4.  "Governmental entity" means any unit of local government within the state including but not limited to any county, city, or town;

5.  "Lighting budget" means the total connected load of all lamps and ballast equipment installed in interior locations divided by the occupied floor space and shall be expressed in watts per square foot.  The lighting budget shall not include sign lighting, parking lot lighting, or other independently mounted lighting fixtures devoted to security purposes;

6.  "Lighting power limit" means the upper limit of the power to be available to provide the interior lighting needs of a building;

7.  "Model Code" means the Code for Energy Conservation in New Building Construction, prepared by the National Conference of State and Building Codes and Standards, Inc.; and

8.  "Occupied floor space" means the area of square feet contained within the interior dimensions of the outside walls of a building.  Open air atriums, courtyards, and walkways shall not be considered to be occupied floor space.

Added by Laws 1979, c. 234, § 2, eff. Oct. 1, 1979.  Amended by Laws 1983, c. 304, § 51, eff. July 1, 1983; Laws 2002, c. 294, § 25, eff. Nov. 1, 2002.

§61153.  Regulated buildings.

The following shall be regulated buildings:

1.  Any new public building exceeding twenty thousand (20,000) square feet of occupied floor space shall comply with the provisions of the lighting power limit; and

2.  The lighting standards for existing public buildings exceeding twenty thousand (20,000) square feet of occupied floor space shall be the same as those for new public buildings as contained in Section 5 of this act, subject however, to the following provisions:

a. existing public buildings shall be required to modify lighting systems as soon as practicable, but in keeping with economic and time constraints.  In any case, full compliance shall be accomplished within four (4) years. However, an existing building shall be considered in compliance if it is estimated that such modifications result in an annual energy savings of less that twentyfive percent (25%) of the cost of the modifications,

b. nothing in this act shall cause the management of a public building to be relieved from the contractual obligation in existence at the time of adoption of this standard; in the event that an existing contractual obligation is at variance with the provisions of this act, the contractual obligation shall take precedence, and

c. in the event that the management of a public building can demonstrate substantial financial impact in order to achieve compliance with this act, these buildings may be exempted from the provisions of this act.  Substantial financial impact shall be determined by the governmental entity having responsibility for the administration of this act.  In all cases, the burden of proof of substantial financial impact shall rest with the management of the public building.

Added by Laws 1979, c. 234, § 3, eff. Oct. 1, 1979.

§61154.  Lighting codes  Adoption  Standards  Review.

The Oklahoma Lighting Energy Conservation Act shall prescribe that each public building in this state will conform to a lighting code designed to accomplish energy conservation.  Individual governmental entities may adopt rules, regulations, and specifications which they deem reasonable and which are consistent with Sections 155 and 156 of this title.  However, nothing in this section shall prevent a governmental entity from applying even higher standards.

The Construction and Properties Division of the Department of Central Services shall review annually all lighting codes and shall make available to all governmental entities technical interpretation and evaluation and encourage adoption of the latest energy conservation methods.

Added by Laws 1979, c. 234, § 4, eff. Oct. 1, 1979.  Amended by Laws 1983, c. 304, § 52, eff. July 1, 1983; Laws 2002, c. 294, § 26, eff. Nov. 1, 2002.

§61155.  Lighting power limits  Establishment  Procedure.

To establish the lighting power limit, the following procedure shall be used:

1.  Calculation Procedure:

a. determine the use categories for various parts of the building from Table 1,

b. multiply the maximum power limit for each category by the area included in that category,

c. add the total number of watts for each area to arrive at the total lighting power limit for the building,

d. in openconcept office spaces in excess of two thousand (2,000) square feet, with no defined egress or circulation pattern, twentyfive percent (25%) of the area shall be designed as category B, and

e. in rooms with ceiling height in excess of twenty (20) feet, a power allowance, in watts per square foot, of an additional two percent (2%) per foot of height is permitted, up to a maximum of twice the limit of Table 1;

2.  Exceptions:

a. auxiliary task lighting shall not be included in the lighting power limit calculation, and

b. lighting for, but not limited to, clean rooms, and theatrical, television, spectator sports and like performances shall not be included in the total building limit.  There shall be limited access to the controls for such lighting.

TABLE 1

LIGHTING LIMIT (CONNECTED LOAD) FOR

LISTED OCCUPANCIES:  EXISTING BUILDINGS

MAX. WATTS/SQ. FT. TYPE OF USE

3.00 Category A:  Classrooms, office areas,

automotive mechanical areas, museums,

conference rooms, drafting rooms,

clerical areas, laboratories,

kitchens, examining rooms, book

stacks, athletic facilities

1.00 Category B:  Auditoriums, waiting areas,

restrooms, dining areas, transportation

terminals, working corridors in prisons

and hospitals, book storage areas,

active inventory storage, hospital

bedrooms, and stairways

0.50 Category C:  Corridors, lobbies, elevators, inactive storage areas;

3.  The lighting power for any interior area may be increased or decreased from the values of Table 1 provided that the total lighting power limit calculated in paragraph 1 of Section 5 of this act is not exceeded; and

4.  Compliance with the lighting power limit shall be accomplished by comparing actual watts per square foot to watts per square feet established by Table 1.  Actual wattage less than or equal to the provisions of this act will be considered in compliance.

Added by Laws 1979, c. 234, § 5, eff. Oct. 1, 1979.

§61156.  Building areas unable to meet lighting power limits.

In the event that any public building area cannot meet the lighting power limit, such area may be deemed in compliance if it meets the lighting provisions of the Model Code.  In all cases, the burden of proof of meeting the provisions of the Model Code shall rest with the management of that public building.

Added by Laws 1979, c. 234, § 6, eff. Oct. 1, 1979.

§61157.  Lighting power budgets  Reports.

Prior to January 1, 1980, a report on the lighting power budget for every building subject to the provisions of the Oklahoma Lighting Energy Conservation Act shall be prepared and maintained by the individual responsible for building management and made available on request to the local governmental entity responsible for enforcement.  This report shall indicate compliance or provide an implementation plan for compliance in accordance with the provisions of the Oklahoma Lighting Energy Conservation Act.  The report shall be made on lighting power audit forms available from the Construction and Properties Division of the Department of Central Services.

Added by Laws 1979, c. 234, § 7, eff. Oct. 1, 1979.  Amended by Laws 1983, c. 304, § 53, eff. July 1, 1983; Laws 2002, c. 294, § 27, eff. Nov. 1, 2002.

§61201.  Short title.

Sections 202 through 209 of this title shall be known and may be cited as the "Public Building Construction and Planning Act".

Added by Laws 1983, c. 304, § 169, eff. Jan. 1, 1984.  Amended by Laws 1986, c. 301, § 20, operative July 1, 1986.

§61-202.  Definitions.

As used in the Public Building Construction and Planning Act:

1.  "Administrator" means the State Construction Administrator of the Construction and Properties Division of the Department of Central Services;

2.  "Construction" means the process of planning, acquiring, designing, building, equipping, altering, repairing, improving, maintaining, or demolishing any structure or appurtenance thereto including facilities, utilities, or other improvements to any real property but not including highways, bridges, airports, railroads, tunnels, sewers not related to a structure or appurtenance thereto, or dams;

3.  "Construction administration" means a series of actions required of the State Construction Administrator, of other state agency employees, or, under a construction administration contract or contract provision, to ensure the full, timely, and proper performance of all phases of a construction project by all contractors, suppliers, and other persons having responsibility for project work and any guarantees or warranties pertaining thereto;

4.  "Construction management" means a project delivery method based on an agreement whereby the owner acquires from a construction entity a series of services that include, but are not necessarily limited to, design review, scheduling, cost control, value engineering, constructability evaluation, preparation and coordination of bid packages, and construction administration; "construction management" includes:

a. "agency construction management" whereby the construction entity provides services to the owner without taking on financial risks for the execution of the actual construction, and

b. "at-risk construction management" whereby the construction entity, after providing agency services during the pre-construction period, takes on the financial obligation to carry out construction under a specified cost agreement;

5.  "Design-build" means a project delivery method whereby this state acquires both design and construction services in the same contract from a single legal entity, referred to as the design-builder, without the bid component of the traditional design-bid-build process;

6.  "Department" means the Department of Central Services;

7.  "Design consultant" means any individual, firm, corporation, association, partnership, copartnership, or any other legal entity possessing the required qualifications to provide licensed architectural, registered engineering, or registered land surveying services for any construction project;

8.  "Director" means the Director of the Department of Central Services;

9.  "Division" means the Construction and Properties Division of the Department of Central Services;

10.  "Energy performance index or indices" (EPI) means a number describing the energy requirements at the building boundary of a structure, per square foot of floor space or per cubic foot of occupied volume, as appropriate under defined internal and external ambient conditions over an entire seasonal cycle.  As experience develops on the energy performance achieved with state construction, the indices (EPI) will serve as a measure of structure performance with respect to energy consumption;

11.  "Life cycle costs" means the cost of owning, operating, and maintaining the structure over the life of the structure.  This may be expressed as an annual cost for each year of the facility's use;

12.  "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring or disposing of supplies, services, or construction;

13.  "Shared savings financing" means the financing of energy conservation measures and maintenance services through a private firm which may own any purchased equipment for the duration of a contract.  Such contract shall specify that the private firm will be recompensed either out of a negotiated portion of the savings resulting from the conservation measures and maintenance services provided by the private firm or, in the case of a cogeneration project, through the payment of a rate for energy lower than would otherwise have been paid for the same energy from current sources; and

14.  "State agency" means an agency, board, commission, counsel, court, office, officer, bureau, institution, unit, division, body, or house of the executive or judicial branches of government of this state, whether elected or appointed, excluding only political subdivisions.

Added by Laws 1983, c. 304, § 170, eff. Jan. 1, 1984.  Amended by Laws 1986, c. 83, § 1; Laws 1986, c. 301, § 21, operative July 1, 1986; Laws 2000, c. 365, § 1, emerg. eff. June 6, 2000; Laws 2001, c. 5, § 33, emerg. eff. March 21, 2001; Laws 2002, c. 294, § 28, eff. Nov. 1, 2002.

NOTE:  Laws 2000, c. 363, § 14 repealed by Laws 2001, c. 5, § 34, emerg. eff. March 21, 2001.

§61-202.1.  Design-build and at-risk construction management project delivery methods - Authorization required - Exemptions.

A.  The design-build and at-risk construction management project delivery methods shall not be used without the written approval of the Director of Central Services when those projects are constructed for a state agency or by an act of the Legislature specifying design-build or at-risk construction management for a project.  In all instances where the design-build project or at-risk construction management delivery method is authorized, construction administration shall be performed by the State Construction Administrator, the Administrator's designee or designees, or otherwise by contract or contract provision approved by the Director of Central Services for construction administration by another party.

B.  Municipalities, counties, public trusts, or any other political subdivision in this state shall not be required to get approval of any other state agency in order to use design-build construction management or at-risk construction management as a construction management delivery method.  However, municipalities, counties, public trusts, and any other political subdivision shall be subject to all other provisions of the Public Building Construction and Planning Act.

C.  The provisions of subsection A of this section shall not apply to projects by contract pursuant to an interagency agreement under Section 581 of Title 74 of the Oklahoma Statutes or to projects a state agency performs solely with the staff of the agency.

D.  The Department of Central Services shall, pursuant to the Administrative Procedures Act, promulgate rules to effect procedures and processes necessary to the fulfillment of its responsibilities under subsection A of this section.

E.  As used in the Public Building Construction and Planning Act, public trusts shall not include state beneficiary public trusts.

Added by Laws 2000, c. 365, § 2, emerg. eff. June 6, 2000.  Amended by Laws 2003, c. 277, § 1, eff. July 1, 2003; Laws 2005, c. 79, § 1, eff. Nov. 1, 2005.

§61-203.  Construction and Properties Division - State Construction Administrator.

There is hereby created within the Department of Central Services the Construction and Properties Division.  There is hereby created within the Division the position of State Construction Administrator who shall be the chief administrative officer of the Division.  The Administrator shall be a registered professional engineer or a licensed architect who shall be appointed by and serve at the pleasure of the Director.  The Director shall employ or contract with experts and consultants as are necessary to perform the duties of the Division.

Added by Laws 1983, c. 304, § 171, eff. Jan. 1, 1984.  Amended by Laws 2000, c. 363, § 15, emerg. eff. June 6, 2000.

§61-204.  Duties of Division.

A.  The Construction and Properties Division of the Department of Central Services shall:

1.  Maintain a comprehensive master plan for utilization and construction of buildings for state agencies, capital improvements, and utilization of land owned by this state;

2.  Maintain a comprehensive inventory of stateowned real property and its use excluding property of the public schools and property subject to the jurisdiction of the Commissioners of the Land Office:

a. each state agency shall, within thirty (30) days of the closing date for lands newly acquired, provide to the Division a list of records, deeds, abstracts and other title instruments showing the description of and relating to any and all such lands or interests therein,

b. the provisions of paragraph a of this subsection shall apply to all lands of public trusts having a state agency as the primary beneficiary, but shall not apply to lands of municipalities, counties, school districts, or agencies thereof, or Department of Transportation rights of way, and

c. a state agency that sells or otherwise disposes of land shall notify the Division within thirty (30) days of the disposition closing date;

3.  Review and approve all construction plans and specifications to ensure compliance with good construction practices and space standards, costs of project, proposed construction timetables, and agency need for the project, except as otherwise provided in subsection B of this section;

4.  Inspect prior to acceptance and final payment all completed projects for which the Division issued bid solicitations to ensure compliance with the plans and specifications of the project;

5.  Provide assistance to state agencies when a state agency desires to hire a design consultant or construction manager for a project.  Except as provided by subsection B of this section, the Division shall award and execute contracts to design consultants and construction managers that provide services to state agencies for construction projects;

6.  Develop and issue solicitations for award of state agency contracts for construction.  The Division shall have final approval authority for contracts and contract documents.  Neither the Division nor any state agency shall, for performance of work that requires that a contractor be licensed by this state, issue a solicitation to, or make a contract with, a contractor not licensed by this state;

7.  Review inspections performed by design consultants and construction managers during construction, primary inspections when consultants are not used, and final inspections after completion;

8.  Recommend standards, including but not limited to building codes, space utilization, material testing, indexes of efficiency, economy, and effectiveness, pursuant to rules the Director promulgates;

9.  Monitor construction projects to ensure maximum efficiency in the expenditure of state funds for construction;

10.  Report fraud or waste in any construction project by written notification with documentation for the report to the Attorney General.  The Attorney General shall take appropriate action to protect the interest of the state; and

11.  Prequalify as good and sufficient insurance carriers, bonding companies and surety companies to meet provisions of Sections 1 and 134 of this title.  The Director shall promulgate rules to establish criteria to determine whether a carrier or company is good and sufficient.  The prequalification requirement and process shall not violate the provisions of Section 135 of this title.

B.  When a state agency has a licensed architect or licensed engineer, as a full-time employee, to review construction plans and specifications, the review and approval of all construction plans and specifications required pursuant to paragraph 3 of subsection A of this section shall not apply to:

1.  The common schools subject to the jurisdiction of the State Department of Education;

2.  The Department of Transportation with respect to highways, bridges and dams;

3.  The Oklahoma State System of Higher Education;

4.  The Military Department of the State of Oklahoma; and

5.  The Oklahoma Tourism and Recreation Department.

Added by Laws 1983, c. 304, § 172, eff. Jan. 1, 1984.  Amended by Laws 1984, c. 279, § 13, operative July 1, 1984; Laws 1985, c. 294, § 10, emerg. eff. July 24, 1985; Laws 1986, c. 301, § 22, operative July 1, 1986; Laws 1988, c. 319, § 11, eff. Sept. 30, 1988; Laws 1998, c. 364, § 17, emerg. eff. June 8, 1998; Laws 2000, c. 363, § 16, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 29, eff. Nov. 1, 2002; Laws 2003, c. 277, § 2, eff. July 1, 2003.

§61-205.  Access to records.

Employees of the Department of Central Services designated by the Director of the Department shall have access to state agency records that relate to state construction projects.  The Director may authorize review or audit of the records.

Added by Laws 1983, c. 304, § 173, eff. Jan. 1, 1984.  Amended by Laws 2000, c. 363, § 17, emerg. eff. June 6, 2000.

§61-206.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§61-206.1.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§61-207.  Repealed by Laws 2000, c. 363, § 24, emerg. eff. June 6, 2000.

§61-207.1.  Repealed by Laws 2000, c. 363, § 24, emerg. eff. June 6, 2000.

§61-207.2.  Architects, engineers or land surveyors - Employment.

A.  Except as provided by subsection B of this section, no state agency shall employ, either temporary or full-time, any person engaged in the practice of architecture, engineering or land surveying for the purpose of planning or performing any construction upon any real property belonging to the agency or to the state, or upon any real property of which this state will assume possession or ownership by contract, option to purchase agreement, lease, or otherwise.  The term "practice of architecture" shall be defined as those activities of an architect as provided for in Section 46.3 of Title 59 of the Oklahoma Statutes.  The terms "practice of engineering" or the "practice of land surveying" shall be defined as such terms are defined by Section 475.2 of Title 59 of the Oklahoma Statutes.

B.  The provisions of subsection A of this section shall not apply to:

1.  The Department of Human Services;

2.  The Oklahoma Tourism and Recreation Department;

3.  The Department of Health insofar as the monitoring of permitted health care facility construction for licensing purposes;

4.  The Oklahoma Historical Society insofar as the monitoring of historical site preservation and authenticity;

5.  The Department of Central Services;

6.  The State Department of Education and the public schools subject to its jurisdiction;

7.  The Department of Transportation;

8.  The Oklahoma State System of Higher Education;

9.  The Military Department of the State of Oklahoma; and

10.  The Oklahoma Municipal Power Authority.

Added by Laws 1986, c. 301, § 24, operative July 1, 1986.  Amended by Laws 1987, c. 203, § 96, operative July 1, 1987; Laws 1994, c. 283, § 4, eff. Sept. 1, 1994; Laws 2000, c. 363, § 18, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 30, eff. Nov. 1, 2002; Laws 2005, c. 86, § 1, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 207.1 of this title to avoid duplication in numbering.

§61-207.3.  Repealed by Laws 2000, c. 363, § 24, emerg. eff. June 6, 2000.

§61-207.4.  Review and approval of state agency real property transactions.

A.  Unless otherwise provided by law, the Construction and Properties Division of the Department of Central Services shall review and approve state agency transactions to lease or acquire real property, or lease, dispose of or transfer state-owned real property.  A state agency shall not lease or acquire real property, or lease, dispose of or transfer state-owned real property until the Division provides notice of transaction approval to the state agency.  Prior to approval, a state agency shall provide documents to the Division and provide reference to statutory or other legal authority of the state agency to lease or acquire real property, or lease, dispose of or transfer state-owned real property.  If the state agency intends to lease or acquire real property, the state agency shall state the intended use of the real property.  Within thirty (30) days of receipt, the Division shall provide notice of transaction approval or disapproval to the state agency.

B.  The provisions of this section shall not apply to the lease of office space, real property subject to supervision of the Commissioners of the Land Office, or district boards of education.

Added by Laws 2001, c. 298, § 5, eff. July 1, 2001.

§61-208.  Approval, negotiation and award of contracts.

A.  The Construction and Properties Division of the Department of Central Services shall approve state agency selection of, and award contracts to, construction managers and design consultants pursuant to the provisions of Section 62 of this title.

B.  The negotiation of construction manager and design consultant contracts and fees shall be performed by the Division.

C.  The Division shall award and administer construction contracts for state agencies pursuant to the provisions of the Public Competitive Bidding Act of 1974.

Added by Laws 1983, c. 304, § 176, eff. Jan. 1, 1984.  Amended by Laws 2000, c. 363, § 19, emerg. eff. June 6, 2000.

§61-208.1.  Architectural, engineering and land surveying services - Fee.

The Construction and Properties Division of the Department of Central Services may collect a reasonable fee for the purpose of providing or contracting for architectural, engineering, and land surveying services to state agencies and from persons requesting plans and notification of solicitations issued by the Division.  The Division may collect a reasonable fee for contract management for a construction project.  All fees collected in accordance with the provisions of this section shall be deposited in the "State Construction Revolving Fund" created in Section 208.2 of this title.

Added by Laws 1986, c. 301, § 26, operative July 1, 1986.  Amended by Laws 2000, c. 363, § 20, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 31, eff. Nov. 1, 2002; Laws 2003, c. 277, § 3, eff. July 1, 2003.

§61208.2.  State Construction Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Construction and Properties Division of the Department of Central Services, to be designated the "State Construction Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all fees collected by the Division in accordance with the provisions of this section or as otherwise provided by law.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Division.  The fund shall be used to defray Division operating costs and expenses the Department incurs to support Division operations.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1986, c. 301, § 27, operative July 1, 1986.  Amended by Laws 2002, c. 294, § 32, eff. Nov. 1, 2002; Laws 2003, c. 372, § 1, eff. July 1, 2003.

§61208.3.  Exempted entities  Compliance with act.

Nothing in the Public Building Construction and Planning Act shall be construed to prevent any state entity exempted from any of the provisions of the Public Building Construction and Planning Act from complying with any provisions of the Public Building Construction and Planning Act.

Added by Laws 1986, c. 301, § 28, operative July 1, 1986.

§61-209.  Rulemaking.

The Director of Central Services shall promulgate rules:

1.  For state agencies to perform minor construction projects;

2.  Specifying building codes for construction projects;

3.  Permitting state agencies who have the expertise, upon written application to the Construction and Properties Division of the Department of Central Services, to perform any part of the responsibilities of the Division pursuant to the provisions of the Public Building Construction and Planning Act for a specific project;

4.  Specifying procedures and guidelines for the implementation of shared savings financing by state agencies;

5.  Specifying energy conservation performance guidelines, for conducting a life cycle cost analysis of alternative architectural and engineering designs and alternative major items of energy-consuming equipment to be retrofitted in existing state-owned or leased structures and for developing energy performance indices to evaluate the efficiency of energy utilization for completing designs in the construction of state-financed and leased structures;

6.  The time, manner, authentication, and form of making requisitions to the Division;

7.  The form and manner of submission for bids or proposals and the manner of accepting and opening bids or proposals that may include online bids pursuant to the Oklahoma Online Bidding Act;

8.  The manner for a state agency to acquire services for construction projects not exceeding the amount for which competitive bids are required pursuant to Section 102 of this title;

9.  Conditions under which any of the rules herein authorized may be waived;

10.  The form of any document the Director requires; and

11.  Specifying provisions the Division of a state agency shall follow to adhere to acquisition, contract, contract management and other provisions of this title.

Added by Laws 1983, c. 304, § 177, eff. Jan. 1, 1984.  Amended by Laws 1984, c. 279, § 14, operative July 1, 1984; Laws 1985, c. 294, § 11, emerg. eff. July 24, 1985; Laws 1986, c. 83, § 2; Laws 2000, c. 363, § 21, emerg. eff. June 6, 2000; Laws 2002, c. 294, § 33, eff. Nov. 1, 2002; Laws 2003, c. 277, § 4, eff. July 1, 2003; Laws 2004, c. 5, § 50, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 60, § 6 repealed by Laws 2004, c. 5, § 51, emerg. eff. March 1, 2004.

§61-210.  Model shared savings contract.

A.  Shared savings contracts shall be developed in accordance with a model contract to be developed by the Construction and Properties Division of the Department of Central Services.  The model contract shall include:

1.  The methodology for calculating baseline energy costs;

2.  A procedure for revising these costs should the state institute additional energy conservation features or structure use change;

3.  A requirement for a performance bond guaranteeing that the structure will be restored to the original condition in the event of default;

4.  A provision for early buy out;

5.  A clause specifying who will be responsible for maintaining the equipment; and

6.  A provision allowing the disposal of equipment at the end of the contract.

No state agency or department shall substantially alter the provisions described in the model without the permission of the Division.

B.  Contracts subject to this section shall be awarded pursuant to the provisions of subsection A of Section 208 of this title.

Added by Laws 1986, c. 83, § 3.  Amended by Laws 2000, c. 363, § 22, emerg. eff. June 6, 2000.

§61211.  Selection of equipment on life cycle cost analysis basis.

On and after July 1, 1987, when any state agency or department must replace or supplement major items of energyconsuming equipment in existing stateowned or leased structures or any selfcontained unit of any structure with other major items of energyconsuming equipment, the selection of such items shall be made on the basis of a life cycle cost analysis of alternatives in accordance with rules and regulations promulgated by the Director of the Department of Central Services.

Added by Laws 1986, c. 83, § 4.  Amended by Laws 2002, c. 294, § 34, eff. Nov. 1, 2002.

§61-220.  Construction management as project delivery method - Bidding requirements.

A.  Any board of education of a school district may use construction management as a project delivery method for the building, altering, repairing, improving, maintaining or demolishing any structure or appurtenance thereto, or any other improvement to real property owned by that school district.  For purposes of this section "construction management" shall be defined as set forth in Section 202 of Title 61 of the Oklahoma Statutes and shall include both agency construction management and at-risk construction management.

B.  A school district shall select a construction manager based on the professional qualifications and technical experience of the construction manager.  Selection criteria shall include the experience of the candidate, past performance, and certification of the company or individuals within the company of their knowledge of recognized standards of construction, construction management and project management.  Recognition of the company as a qualified construction manager by the Department of Central Services pursuant to Section 62 of Title 61 of the Oklahoma Statutes, may be considered in evaluating the qualifications of a prospective construction manager by a school district.

C.  Construction management contracts, for both agency construction management and at-risk construction management, entered into by a school district pursuant to this section shall not be considered a public construction contract pursuant to Section 102 of Title 61 of the Oklahoma Statutes and shall not be subject to competitive bidding requirements as set forth in the Public Competitive Bidding Act of 1974.

D.  All construction contracts or subcontracts for work to be performed for any school district pursuant to a construction management project delivery method shall be awarded in accordance with the provisions of the Public Competitive Bidding Act of 1974.  If a construction manager at-risk wishes to self-perform portions of the construction work to be performed, the construction manager at-risk may self-perform portions of the work provided the construction manager at-risk competitively bids the work under the same terms and conditions as the other bidders and the construction manager at-risk is the lowest responsible bidder for the construction subcontract.  No work shall commence until the school district executes a written contract and the contractor and subcontractors submit bonds and proofs of insurance as required by the appropriate contract.

Added by Laws 2002, c. 414, § 1, eff. July 1, 2002.

§61-221.  Short title.

This act shall be known and may be cited as the "Fair Pay for Construction Act".

Added by Laws 2004, c. 256, § 1, eff. Nov. 1, 2004.  Renumbered from Title 15, § 621 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§61-222.  Definitions.

As used in the Fair Pay for Construction Act:

1.  "Construction contract" means a written contract or subcontract awarded by an owner or contracting entity for the purpose of making any public improvements or constructing any public building or making repairs to or performing maintenance on the same;

2.  "Material supplier" means any entity that supplies materials, services, or equipment to be used in conjunction with the performance of work on a construction contract;

3.  "Prime contractor" means any entity that has a direct contract with an owner to perform work under a construction contract;

4.  "Owner" means any state government entity, municipality, township, public trust or an instrumentality of a state government entity, municipality, township or public trust in this state, or any entity designated by the owner to act on the owner's behalf, that requests work to be performed by a contractor under a construction contract;

5.  "Proper invoice" means a request for payment or partial payment based on work performed on a construction contract;

6.  "Retainage" means the difference between a gross proper invoice amount on a construction contract and the amount paid on said contract;

7.  "Subcontractor" means any entity that has a direct contract with a prime contractor to perform a portion of the work under a construction contract; and

8.  "Sub-subcontractor" means any entity that has a direct contract with another subcontractor to perform a portion of the work under a construction contract.

Added by Laws 2004, c. 256, § 2, eff. Nov. 1, 2004.  Amended by Laws 2004, c. 425, § 2, eff. July 1, 2004; Laws 2005, c. 92, § 1, eff. Nov. 1, 2005.  Renumbered from Title 15, § 622 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§61-223.  Construction contracts - Progress payments - Reduction.

A.  On all construction contracts exceeding Twenty-five Thousand Dollars ($25,000.00) in value an owner shall make progress payments to the prime contractor for work performed and materials properly stored, within thirty (30) calendar days after a proper invoice is submitted to the owner or a representative designated by the owner.

B.  An owner or entity designated by the owner, may not reduce a proper invoice of a prime contractor without detailing and forwarding to the prime contractor, within fourteen (14) calendar days of receipt of the proper invoice, the reasons for reduction.  The reduction may not be more than an amount that is reasonable to correct the work, as set forth in writing.

C.  If a contracting entity has had their proper invoice reduced by another entity all other affected entities having a construction contract with the contracting entity shall be notified within seven (7) calendar days.  Except as affected by a prior reduction, a prime contractor or subcontractor may not reduce the proper invoice of another subcontractor, sub-subcontractor, or material supplier without detailing and forwarding to the subcontractor, sub-subcontractor, or material supplier, within seven (7) calendar days of receipt of the proper invoice, the reasons for reduction.  A prime contractor, subcontractor, or sub-subcontractor may also reduce a payment of a contracted party from a previous proper invoice.  Any such reductions may not be more than an amount that is reasonable to correct the reasons for reduction, as set forth in writing.  Any prime contractor, subcontractor or sub-subcontractor may be exempt from notification if the reduction is less than one percent (1%) of its net proper invoice or is due to mathematical errors.

Added by Laws 2004, c. 256, § 3, eff. Nov. 1, 2004.  Amended by Laws 2004, c. 425, § 3, eff. July 1, 2004; Laws 2005, c. 92, § 2, eff. Nov. 1, 2005.  Renumbered from Title 15, § 623 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§61-224.  Payment of subcontractor or sub-contractor or supplier - Time limit.

A.  If a subcontractor or material supplier has performed in accordance with the provisions of a construction contract, the prime contractor shall make payment to the subcontractor or material supplier no later than ten (10) calendar days after the prime contractor receives its corresponding payment for the work performed.

B.  If a sub-subcontractor or material supplier has performed in accordance with the provisions of a construction contract, the sub-subcontractor or material supplier shall be entitled to receive payment no later than seven (7) calendar days after subcontractor receives its corresponding payment for the work performed.

Added by Laws 2004, c. 256, § 4, eff. Nov. 1, 2004.  Renumbered from Title 15, § 624 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§61-225.  Suspension or termination of construction contract - Payment.

A.  Any prime contractor that performs work under a construction contract may suspend performance of the work or may terminate a construction contract if the prime contractor is not properly paid within forty-nine (49) calendar days of the date that the corresponding proper invoice is submitted.  Written notice must be received by the owner at least seven (7) calendar days before any such intended suspension or termination.

B.  A prime contractor or any entity that suspends performance due to the suspension of a prime contractor, is not required to furnish further performance until such entity is paid for the full amount, less retainage, of work performed, material supplied, or services rendered, together with any costs incurred for demobilization, mobilization and other costs attributable to delay of the work resulting from the shutdown and start-up of a project.

C.  Any entity that suspends performance of the work or terminates a construction contract for nonpayment under this act shall not be held in breach of the construction contract.

D.  If the owner delays in making payments to the prime contractor, any agreed-upon schedule or completion date and their resulting penalties, damages, bonuses, or rewards shall be extended by the same amount of calendar days that payments were late.

E.  If a payment to a prime contractor is received later than as specified in this act, that prime contractor shall be entitled to receive interest pursuant to Section 41.4b of Title 62 of the Oklahoma Statutes.  If the prime contractor has already paid a subcontractor, then no interest is due and owing to the subcontractor.  If interest is paid to a prime contractor as provided herein, then any subsequent timely payment made to a subcontractor shall bear interest at the same rate paid to the prime contractor.  If a prime contractor fails to timely pay a subcontractor, such payment to a subcontractor shall bear interest at the rate of one and one-half percent (1 1/2%) per month.

Added by Laws 2004, c. 256, § 5, eff. Nov. 1, 2004.  Amended by Laws 2004, c. 425, § 4, eff. July 1, 2004; Laws 2005, c. 92, § 3, eff. Nov. 1, 2005.  Renumbered from Title 15, § 625 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§61-226.  Retainage of portion of payment due - Release.

A.  A construction contract may include a provision for the retainage of a portion of payment due.  Such retainage is not to exceed ten percent (10%) of the amount of the payment due.  When the gross proper invoice of the prime contractor first equal or exceed fifty percent (50%) of the value of the contract, the amount of retainage withheld thereafter shall not exceed five percent (5%) of the value of the contract.

B.  A subcontract may include a provision for the retainage of a portion of payment due.  Such retainage is not to exceed ten percent (10%) of the amount of the payment due.  When the gross proper invoice of the subcontractor or sub-subcontractor first equal or exceed fifty percent (50%) of the value of the subcontract, the retainage percentage withheld shall not exceed that percentage withheld from the entity withholding retainage.

C.  No later than twenty-one (21) calendar days after a certificate of substantial completion is issued for the project or separate usable phase of the project and upon adequate performance of the prime contractor and with approval of any applicable surety, retainage shall be released by the owner to the prime contractor less an amount no greater than one hundred fifty percent (150%) of the estimated costs to correct any incomplete or defective work as identified, itemized, and attached to the certificate of substantial completion.  All remaining funds shall be released as each deficiency is satisfactorily completed.  The prime contractor shall release within ten (10) calendar days of receipt, the share of those funds that have been withheld from other entities.  All other entities shall release within seven (7) calendar days of receipt, the share of those funds that have been withheld from other entities.

Added by Laws 2004, c. 256, § 6, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 92, § 4, eff. Nov. 1, 2005.  Renumbered from Title 15, § 626 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.

§61-227.  Application of act - Void and unenforceable provisions, covenant, clauses or understandings.

A.  1.  This act shall not apply to:

a. highway construction,

b. railroad construction, or

c. turnpike construction.

2.  Except as the following may be a portion of a construction contract as defined in Section 2 of this act, this act shall not apply to:

a. roads,

b. bridges,

c. utilities,

d. traffic control,

e. drainage construction,

f. sanitary sewer construction, or

g. waterline construction.

3.  This act shall not apply to any contract relating to a single-, two-, three-, or four-family dwelling.

B.  The following are against the public policy of this state and are void and unenforceable:

1.  A provision, covenant, clause or understanding in, collateral to or affecting a construction contract that makes the contract subject to the laws of another state or that requires any litigation, arbitration or other dispute resolution proceeding arising from the contract to be conducted in another state; and

2.  A provision, covenant, clause or understanding in, collateral to or affecting a construction contract that disallows or alters the rights of any prime contractor, subcontractor, sub-subcontractor, or material supplier to receive and enforce any and all rights under this act.

Added by Laws 2004, c. 256, § 7, eff. Nov. 1, 2004.  Amended by Laws 2005, c. 92, § 5, eff. Nov. 1, 2005.  Renumbered from Title 15, § 627 by Laws 2005, c. 92, § 6, eff. Nov. 1, 2005.



Title 62. — Public Finance

OKLAHOMA STATUTES

TITLE 62.

PUBLIC FINANCE

_________

§622.  Tax accounts with counties  Certification of information by State Board of Equalization  Reports by county clerks  Power and authority of State Auditor and Inspector.

The official tax accounts with the several counties of the state shall be kept by the State Auditor and Inspector, which said accounts shall exhibit the true amount of each class and year's taxes charged to each of the several counties, together with the amounts received from each county, and the balance due therefrom; provided, that all taxes of each of the several counties that shall be delinquent for four (4) or more years may be consolidated by classes into one account.  As a means of accurately establishing the ad valorem tax accounts herein provided for, it is hereby made the duty of the State Board of Equalization to certify annually to the State Auditor and Inspector, within five(5) days after the same shall have been ascertained by such Board for the year, the state equalized value of all property assessed ad valorem in each of the counties of the state, the rate of levy for the year, together with the amount of ad valorem taxes assessed against the property in each of the several counties of the state for the year.  For the purpose of maintaining an accurate check and balance on the accounts between the state and the several counties, it shall be the duty of the county clerk of each county to make and file with the State Auditor and Inspector on or before the third Monday following the close of the semiannual periods ending June 30th, and December 31st, of each year, a certified report and statement in writing showing by years and by classes the amount of all taxes due the state, or its fund or funds under its management at close of such periods, together with the dates and amounts of all payments into the State Treasury during such periods, which said statement when so filed with the State Auditor and Inspector shall become a permanent and official record of his office. It shall be the duty of the State Auditor and Inspector, and he is hereby given full power and authority to reconcile and adjust all tax accounts with the several counties and to require a proper accounting for all revenue laid and levied, or required to be laid and levied, against all properties and subjects selected for taxation by the state in the respective counties, together with the amount thereof collected for or on behalf of the state by any county or any officer thereof.

Laws 1915, c. 159, § 2; Laws 1979, c. 30, § 20, emerg. eff. April 6, 1979.

§62-7.1.  Agency clearing accounts - Deposits - Transfers - Exemptions.

A.  There is hereby created in the official depository in the State Treasury an agency clearing account for each state officer, department, board, commission, institution or agency of the state, hereinafter referred to collectively as state agencies.  An agency special account established under Section 7.2 of this title may be used for the purposes of an agency clearing account.

B.  It shall be the duty of each state agency, officer or employee, to deposit in the agency clearing account, or agency special account, established under Section 7.2 of this title, all monies of every kind, including, but not limited to:

1.  Tax revenues;

2.  Receipts from licenses, examinations, per diem and all other reimbursements, fees, permits, fines, forfeitures and penalties; and

3.  Income from money and property, grants and contracts, refunds, receipts, reimbursements, judgments, sales of materials and services of employees, and nonrevenue receipts, received by a state agency, officer or employee by reason of the existence of and/or operation of a state agency.

C.  All such monies collected pursuant to this section shall be deposited as follows in the agency clearing account or agency special account established therefor:

1.  Receipts of One Hundred Dollars ($100.00) or more shall be deposited on the same banking day as received.

2.  Receipts of less than One Hundred Dollars ($100.00) may be held until accumulated receipts equal One Hundred Dollars ($100.00) or for five (5) business days, whichever occurs first, and shall then be deposited no later than the next business day.

a. Each state agency that has custody of receipts of less than One Hundred Dollars ($100.00) shall provide adequate safekeeping of such receipts,

b. No disbursements shall be made from such receipts prior to this deposit, and

c. All checks received must be restrictively endorsed immediately upon receipt.

D.  The State Treasurer is authorized to accept deposits directly to State Treasury funds, consisting of cash, bank drafts, bank cashier's checks, federal treasury checks and other forms of remittance which are uniformly honored for payment.  The State Treasurer is further authorized to accept checks deposited directly into State Treasury funds if the depositing state agency maintains sufficient balances in their agency clearing account to cover return items.  Notwithstanding the provisions of subsection E of this section, state agencies are authorized to maintain sufficient balances in their agency clearing account to cover returned checks, credit card adjustments, credit card returns, and other debit items.  Amounts of said balances shall be subject to approval by the State Treasurer.

All checks, drafts, orders and vouchers so deposited shall be credited and cleared at par and should payment be refused on any such check, draft, order or voucher, or should the same prove otherwise worthless, the amount thereof shall be charged by the State Treasurer against the account or fund theretofore credited with the same; and the person issuing the check, draft, order or voucher shall be charged a fee of Twenty-five Dollars ($25.00) to cover the costs of processing each returned check; provided, such charge shall not be made unless efforts have been made to present such check, draft, order or voucher for payment a second time.  Unless otherwise provided by law, such fee shall be deposited to the revolving fund of the state agency to which the check, draft, order or voucher was issued.  If no revolving fund exists for the state agency, then such fee shall be deposited to the General Revenue Fund.  The State Treasurer shall not accept for deposit to any agency clearing account, or any agency special account, created pursuant to the provisions of Section 7.2 of this title, any warrant, check, order or voucher drawn against any state fund or account in favor of any individual or other person except the state officer, department, institution or agency for which account or fund the deposit is made, or a bona fide student enrolled at any of the state institutions of higher learning when such warrant, check, order or voucher is endorsed to the institution as payment of any fees or other accounts due such institution.

E.  At least once each month each state agency shall transfer monies deposited in agency clearing accounts to the various funds or accounts, subdivisions of the state, or functions as may be provided by statute and no money shall ever be disbursed from the agency clearing account for any other purpose, except in refund of erroneous or excessive collections and credits.  Provided, however, that state parks and lodges under the control of the Oklahoma Tourism and Recreation Department and district offices under the control of the Corporation Commission shall be permitted to make deposit of receipts on a monthly basis, provided that such receipts must be deposited within the month received or when such receipts equal or exceed Five Hundred Dollars ($500.00) for state parks and lodges under the control of the Oklahoma Tourism and Recreation Department, or One Hundred Dollars ($100.00) for district offices under the control of the Corporation Commission, whichever first occurs.

F.  Funds and revenues of the Oklahoma Municipal Power Authority, the Grand River Dam Authority, the Oklahoma Ordnance Works Authority and the Midwestern Oklahoma Development Authority are exempt from the requirements of this section.

G.  Monies used for investment purposes by the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Law Enforcement Retirement System, the Oklahoma Public Employees Retirement System, the Teachers' Retirement System of Oklahoma, the Oklahoma State Regents for Higher Education, the State and Education Employees Group Insurance Board and the Commissioners of the Land Office are exempt from the requirements of this section, and shall be placed with the respective custodian bank or trust company.

Added by Laws 1947, p. 364, § 1, emerg. eff. April 16, 1947.  Amended by Laws 1959, p. 246, § 1, emerg. eff. June 16, 1959; Laws 1968, c. 131, § 1, emerg. eff. April 8, 1968; Laws 1973, c. 46, § 10, operative July 1, 1973; Laws 1981, c. 218, § 21, emerg. eff. June 2, 1981; Laws 1985, p. 1684, H.J.R. No. 1039, § 2, eff. Nov. 1, 1985; Laws 1986, c. 245, § 6, emerg. eff. June 12, 1986; Laws 1987, c. 163, § 3, eff. Nov. 1, 1987; Laws 1988, c. 244, § 6, emerg. eff. June 24, 1988; Laws 1988, c. 321, § 43, operative July 1, 1988; Laws 1989, c. 375, § 13, emerg. eff. June 6, 1989; Laws 1990, c. 168, § 1, eff. Sept. 1, 1990; Laws 1990, c. 337, § 12; Laws 1991, c. 335, § 19, emerg. eff. June 15, 1991; Laws 1995, c. 212, § 1, eff. July 1, 1995; Laws 1996, c. 219, § 2, eff. July 1, 1996.

NOTE:  Laws 1981, c. 204, § 1 repealed by Laws 1985, p. 1688, H.J.R. No. 1039, § 8, eff. Nov. 1, 1985.  Laws 1989, c. 284, § 3 and Laws 1989, c. 318, § 1 repealed by Laws 1990, c. 337, § 26.  Laws 1990, c. 264, § 118 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§62-7.2.  Special Agency Account Board.

A.  There is hereby re-created, to continue until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74 of the Oklahoma Statutes, a Special Agency Account Board, to consist of the Director of State Finance, the State Treasurer and the Director of the Legislative Service Bureau.  The Board shall have the authority to approve the establishment of agency special accounts in the official depository of the State Treasury.  In the case of institutions of higher education, the Special Agency Account Board, acting in conjunction with the Oklahoma State Regents for Higher Education, shall establish special agency accounts as appropriate which shall be consistent with provisions of the Oklahoma Budget Law of 1947, Section 41.1 et seq. of this title, as it relates to institutions in The Oklahoma State System of Higher Education.

B.  The Board, created by this section, shall adopt procedures including application forms, justification and other pertinent information as to the basis for a state agency application for the establishment of agency special accounts.

C.  The Board may approve agency special accounts for money received by state agencies for the following purposes:

1.  Benefit programs for individuals, including, but not limited to, unemployment compensation, workers' compensation and state retirement programs;

2.  Revenues produced by activities or facilities ancillary to the operation of a state agency which receive no money, directly or indirectly, from or through that state agency, including, but not limited to, revenues from the sales of food at retail level, sales at canteens, sales at student unions, sales at student bookstores, receipts from athletic programs and receipts from housing.  Provided, however, that a state institution of higher learning may purchase necessary equipment and instructional supplies and office supplies from a student bookstore, or, subject to authorization by the Oklahoma State Regents for Higher Education, may rent building space for institutional use in a building operated by an organization or entity whose existence is ancillary to the operation of a state agency, and whose cost was financed in whole or in part with revenue-type bonds; provided, further, that the cost of such office supplies or space rental shall not exceed the cost of similar supplies or rentals available commercially;

3.  Gifts, devises and bequests with an agency as beneficiary, unless otherwise provided by statute;

4.  Evidence funds for law enforcement agencies;

5.  Student loan funds and scholarship funds;

6.  Funds held in escrow;

7.  Land Commission funds;

8.  Funds for which the state agency acts as custodian, including, but not limited to, fees from employee earnings approved by the governing board of the agency, funds of student organizations including student activity fees collected by an educational institution as a separate item in enrollment procedures, professional organizations, patients and inmates;

9.  Funds used by the Oklahoma Tax Commission to pay for the filing of liens with the Federal Aviation Administration;

10.  Temporary accounts for funds arising from new or amended legislation not otherwise provided for in statute or for other emergency situations.  Such accounts are to be utilized only pending legislative action directing custody of such funds;

11.  Payment of liability claims against the state;

12.  Activities of the various Armory Boards of the Oklahoma Military Department to receive and dispense funds derived by the Armory Boards pursuant to Sections 232.6 and 232.7 of Title 44 of the Oklahoma Statutes; and

13.  Payment of expenses incurred in connection with the acceptance of payments made with nationally recognized credit cards.

D.  The State Treasurer is authorized to accept deposit of money made directly to agency special accounts approved by the Board.  All money received by a state agency, as described in Section 7.1 of this title, shall be deposited in State Treasury funds or accounts and no money shall be deposited in banks or other depositories unless the bank accounts are maintained by the State Treasurer or are for the deposit of authorized petty cash funds.

E.  Money deposited in agency special accounts shall be disbursed on vouchers issued by the state agency concerned to accomplish the purpose for which the money was intended.

F.  Funds and revenues of the Grand River Dam Authority are exempt from the requirements of this section.

G.  Funds and revenues of the Oklahoma Municipal Power Authority are exempt from the requirements of this section.

H.  Monies used for investment purposes by the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Law Enforcement Retirement System, the Oklahoma Public Employees Retirement System, the Teachers' Retirement System of Oklahoma, the State Insurance Fund, the State and Education Employees Group Insurance Board, the Commissioners of the Land Office, and the Oklahoma State Regents for Higher Education for its Endowment Trust Fund are exempt from the requirements of this section, and shall be placed with the respective custodian bank or trust company.

Added by Laws 1973, c. 46, § 17, operative July 1, 1973.  Amended by Laws 1978, c. 115, § 1, emerg. eff. March 31, 1978; Laws 1980, c. 145, § 1; Laws 1981, c. 218, § 22, emerg. eff. June 2, 1981; Laws 1981, c. 272, § 13, eff. July 1, 1981; Laws 1984, c. 116, § 1, eff. July 1, 1984; Laws 1984, c. 221, § 3, operative July 1, 1984; Laws 1985, c. 312, § 42, emerg. eff. July 25, 1985; Laws 1988, c. 321, § 44, operative July 1, 1988; Laws 1990, c. 319, § 1, emerg. eff. May 30, 1990; Laws 1991, c. 335, § 20, emerg. eff. June 15, 1991; Laws 1992, c. 176, § 1, emerg. eff. May 6, 1992; Laws 1995, c. 212, § 2, eff. July 1, 1995; Laws 1996, c. 290, § 6, eff. July 1, 1996; Laws 1997, c. 2, § 12, emerg. eff. Feb. 26, 1997; Laws 2002, c. 105, § 1.

NOTE:  Laws 1978, c. 76, § 1 repealed by Laws 1980, c. 145, § 2.  Laws 1981, c. 204, § 2 repealed by Laws 1981, c. 272, § 46, eff. July 1, 1981.  Laws 1985, c. 319, § 12 repealed by Laws 1988, c. 321, § 45, operative July 1, 1988.  Laws 1989, c. 291, § 2, as amended by Laws 1989, c. 318, § 2 repealed by Laws 1990, c. 258, § 40, operative July 1, 1990.  Laws 1989, c. 375, § 14 repealed by Laws 1990, c. 319, § 2, emerg. eff. May 30, 1990.  Laws 1990, c. 258, § 39 repealed by Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.  Laws 1996, c. 30, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

NOTE:  A former § 7.2 of this title, enacted by Laws 1947, p. 365, § 2 and amended by Laws 1959, p. 246, § 1, was repealed by Laws 1973, c. 46, § 19, operative July 1, 1973.

§62-7.3.  Information on income, disbursements and transfers.

A.  Each state agency shall furnish to the Director of State Finance, in such form as the Director shall prescribe, detailed information showing the income, disbursements, and transfers for each agency clearing account and each agency's special account.  Income, disbursements and transfers shall be identified in accordance with code designations as provided in the accounting procedures of the Office of State Finance.

B.  The Director of State Finance may approve any modification in the code designations of income, disbursements and transfers that he or she finds expedient.

C.  The State Treasurer shall not honor vouchers disbursing and transferring monies from agency clearing accounts or special accounts, when he or she has been notified by the Director of State Finance that an agency is not in compliance with the provisions of subsection A of this section.

Added by Laws 1947, p. 365, § 3.  Amended by Laws 1973, c. 46, § 11, operative July 1, 1973; Laws 1996, c. 290, § 7, eff. July 1, 1996.

§627.4.  Withdrawals from agency clearing accounts and special accounts.

All withdrawals of money from agency clearing accounts and agency special accounts shall be made on the voucher of the agency making such deposit and such voucher shall be payable at the State Treasury and when presented for payment shall be charged against the account designated, and shall, when redeemed by the State Treasurer, be delivered monthly to the state agency drawing said vouchers. Laws 1947, p.  365, Section 4; Laws 1973, c.  46, Section 12. Operative July 1, 1973.

Laws 1947, p. 365, § 4; Laws 1973, c. 46, § 12, operative July 1, 1973.

§627.5.  Classification of funds  Manner of keeping fund accounts.

The Director of State Finance is hereby authorized and directed to classify funds in the State Treasury and to prescribe the manner of issuance of checks or warrants against each class of funds to accomplish the purpose for which each such fund was created; and the State Treasurer shall be, and is, required to keep his fund accounts in accordance with such classification.  The Director of State Finance shall group funds of a similar nature in a series of classes.  Accounting entities otherwise designated as funds, by other provisions of law, may be:  retained, deactivated, merged with other such entities or identified as accounts within funds as the Director of State Finance determines to be appropriate for purposes of the modernization and maintenance of the fund structure of the state.

Amended by Laws 1984, c. 289, § 5, operative July 1, 1984.

§62-7.5a.  Form and manner of issuing vouchers - Waiver.

The State Treasurer shall prescribe the forms and manner of issuance of vouchers against agency clearing accounts and agency special accounts in the State Treasury.  All vouchers drawn against agency clearing accounts and agency special accounts shall be signed by an authorized person designated by the administrative authority of the agency and countersigned by the principal fiscal officer of the agency or another person specifically designated by the administrative authority.  Provided, the State Treasurer may waive the counter signature requirement if an agency certifies that controls are in place and will be followed to prevent the unauthorized issuance of its vouchers and if the vouchers are generated and signed by automated processes.  Unless such waiver is granted, no voucher shall be paid by the State Treasurer without such signature and countersignature, if required.

Added by Laws 1973, c. 46, § 18, operative July 1, 1973.  Amended by Laws 1997, c. 164, § 2, eff. July 1, 1997; Laws 1999, c. 292, § 2, eff. July 1, 1999.

§627.6.  Payroll fund and payrolls.

There is hereby created in the State Treasury a Payroll Fund which shall be used by the Director of State Finance and State Treasurer to issue a consolidated payroll for each state department, board, commission, institution or agency of the state.  Payrolls of state agencies shall be charged against the Payroll Fund created herein.  Each state agency shall prepare summary distributions of the amounts of payrolls to be charged against each fund within the State Treasury and the Director of State Finance shall transfer monies from each fund in the State Treasury to the Payroll Fund amounts as shown on payroll distribution summaries, and shall charge such amounts to the appropriation allotment account affected thereby.

Amended by Laws 1984, c. 166, § 4, operative July 1, 1984.

§62-7.10.  Voluntary payroll deductions.

A.  1.  Upon the request of a state employee, a state agency, board, or commission shall make voluntary payroll deductions for the employee to any credit union, bank, or savings association having an office in this state.

2.  If the governing body of any county, municipality, or school district provides for voluntary payroll deductions to a credit union serving the employees of the county, municipality, or school district, it shall provide voluntary payroll deductions to any credit union, bank, or savings association having an office in this state which has a minimum participation of twenty percent (20%) of the employees of the county, municipality, or school district.

B.  Upon the request of a state employee and pursuant to procedures established by the Administrator of the Office of Personnel Management, a state agency, board, or commission shall make payroll deductions for:

1.  The payment of any insurance premiums due a private insurance organization with a minimum participation of five hundred (500) state employees for life, accident, and health insurance which is supplemental to that provided for by the state;

2.  The payment of any insurance premiums due a private insurance organization or service company which is regulated by the State Insurance Commissioner and with a minimum participation of five hundred (500) state employees for legal services;

3.  Premiums or payments for retirement plans with a minimum participation of five hundred (500) state employees for retirement plans which are supplemental to that provided for by the state;

4.  Salary adjustment agreements included in a flexible benefits plan as authorized by the State Employees Flexible Benefits Act;

5.  Membership dues in the Oklahoma Public Employees Association or any other statewide association limited to state employee membership with a minimum membership of one thousand (1,000) dues-paying members.  For purposes of this paragraph, state agencies shall accept online or electronically submitted forms from the Oklahoma Public Employees Association and other state employee associations.  The Office of Personnel Management shall develop and implement a verification process for online or electronically submitted forms which may include the use of electronic signature technology or other process as determined appropriate;

6.  Contributions to its foundation organized pursuant to 26 U.S.C., Section 501(c)(3) in the Oklahoma Public Employees Association or any other statewide association limited to state employee membership with a minimum membership of one thousand (1,000) dues-paying members;

7.  Payments to a college savings account administered under the Oklahoma College Savings Plan Act pursuant to Section 3970.1 et seq. of Title 70 of the Oklahoma Statutes; and

8.  Subscriptions to the Oklahoma Today magazine published by the State of Oklahoma through the Oklahoma Tourism and Recreation Department.

C.  The administrative costs of processing payroll deductions or administering salary adjustment agreements for insurance premiums as provided for in subsection B of this section shall be a charge of two percent (2%) of the gross annual premiums for insurance plans.  The administrative costs of processing payroll deductions or administering salary adjustment agreements for payments for retirement plans as provided for in subsection B of this section shall be one percent (1%) of the gross annual payments for retirement plans.  These charges shall be collected monthly from the private insurance or retirement plan organization by the Office of Personnel Management and shall be deposited to the credit of the General Revenue Fund.  Provided that these costs shall not be collected from state employees or state agencies unless otherwise directed in Section 1 et seq. of this title.

D.  Any statewide association granted a payroll deduction prior to March 23, 1984, shall be exempt from the minimum state employee membership requirement.

E.  Approval of a payroll deduction or salary adjustment agreement for any insurance organization, line of coverage or policy shall not be construed as an assumption of liability, for the term of policy or the performance of the insurance organization, by this state, or any of its agencies, boards, commissions, institutions or any officer or employee thereof.  Contracts for such insurance shall be in all respects subject to the insurance laws of this state, and shall be enforceable solely pursuant to such laws.

F.  The Oklahoma Employment Security Commission is authorized to deduct from the wages or salary of its employees the employees' contribution to the Oklahoma Employment Security Commission Retirement Plan.

G.  Payroll deductions shall be made for premium payments for group insurance for retired members or beneficiaries of any state-supported retirement system upon proper authorization given by the member or beneficiary to the board from which the member or beneficiary is currently receiving retirement benefits.

H.  Upon request of instructional personnel employed at either the Oklahoma School for the Blind or the Oklahoma School for the Deaf and pursuant to procedures established by the Administrator of the Office of Personnel Management, the Commission for Rehabilitation Services shall make payroll deductions for membership dues in any statewide educational employee organization or association.

Added by Laws 1984, c. 28, § 1, emerg. eff. March 23, 1984.  Amended by Laws 1988, c. 248, § 6, operative July 1, 1988; Laws 1989, c. 370, § 11, operative July 1, 1989; Laws 1992, c. 142, § 1, eff. July 1, 1992; Laws 1997, c. 73, § 1, eff. Nov. 1, 1997; Laws 2000, c. 336, § 12, eff. July 1, 2000; Laws 2001, c. 5, § 35, emerg. eff. March 21, 2001; Laws 2002, c. 204, § 1, eff. Nov. 1, 2002; Laws 2003, c. 212, § 4, eff. July 1, 2003; Laws 2004, c. 5, § 52, emerg. eff. March 1, 2004; Laws 2005, c. 49, § 1, eff. July 1, 2005.

NOTE:  Laws 2000, c. 73, § 1 repealed by Laws 2001, c. 5, § 36, emerg. eff. March 21, 2001.  Laws 2003, c. 93, § 3 repealed by Laws 2004, c. 5, § 53, emerg. eff. March 1, 2004.  Laws 2003, c. 114, § 1 repealed by Laws 2004, c. 5, § 54, emerg. eff. March 1, 2004.

§62-7.11.  Renumbered as § 840-4.5 of Title 74 by Laws 1994, c. 242, § 54.

§62-7.12.  Renumbered as § 840-2.16 of Title 74 by Laws 1994, c. 242, § 54.

§62-7.13.  Annual financial report - Accounting procedures and guidelines.

The Director of State Finance shall cause to be prepared a comprehensive annual financial report, in accordance with generally accepted accounting principles for governments, and shall further have the general purpose financial statements included in the comprehensive annual financial report audited in accordance with generally accepted auditing standards.  The Director of State Finance is hereby authorized to establish procedures and guidelines which are consistent with those issued by the Government Accounting Standards Board, and which shall be followed by state agencies, colleges and universities and other entities who are included in the report, for purposes of establishing consistent application of accounting principles and to ensure the timeliness of the report.

Added by Laws 1996, c. 290, § 22, eff. July 1, 1996.

§62-9.1.  Allocation of revenues - Accounts with agencies - Nonfiscal year appropriations - Supplemental appropriations.

A.  Effective February 10, 1947, and thereafter, revenues deposited in the State Treasury to the credit of the General Revenue Fund or of any special fund which derives its revenue in whole or part from state taxes or fees shall be allocated monthly to each department, institution, board, commission or special appropriation on a percentage basis, in that ratio that the total appropriation for each such department, institution, board, commission or special appropriation from each fund for that fiscal year bears to the total of all appropriations from each fund for that fiscal year.  Appropriation allocations to the State Board of Education for the financial support of public schools shall be effective August 1 of the fiscal year in which they apply.

B.  A cash account shall be maintained by the agency of the state charged with the allocation of revenues for each department, board, commission, institution, agency or special appropriation which receives appropriations from the general fund or any special fund, and no check or warrant shall be issued in excess of the unexpended balance of said cash account at the time such check or warrant is issued.

C.  Cash allocations to each cash account shall be cumulative and shall be available for the payment of any claim incurred within the appropriations for which such cash was allocated, including claims incurred against nonfiscal year appropriations which are available for contracts for thirty (30) months from date such acts are passed.

D.  Revenue allocations shall be made to nonfiscal appropriations during the fiscal year such appropriations first become available for expenditure and for that year only.

E.  Appropriation acts passed by the Legislature from the General Revenue Fund, which are supplemental to the original budget in effect on July 1 of any fiscal year, shall be considered supplemental appropriations and shall receive revenue allocations for the first time in the month in which such acts become effective in compliance with Section 23, Article 10, Constitution of the State of Oklahoma. Supplemental appropriations from the General Revenue Fund passed by the Legislature in excess of the Board of Equalization's estimate for that fiscal year shall be null and void.

Added by Laws 1947, p. 367, § 1.  Amended by Laws 1973, c. 46, § 14, operative July 1, 1973; Laws 1995, c. 305, § 2, eff. July 1, 1995.

§62-9.10.  Appropriations to public entity - Reduction.

Except as otherwise specifically provided by law, the total amount of appropriations to a public entity contained in a bill shall be reduced by the amount that any monies designated or limited for a specified purpose have been disapproved by the Governor pursuant to Section 12 of Article 6 of the Oklahoma Constitution.  Any such monies shall remain in the fund from which they were appropriated.

Added by Laws 1990, c. 80, § 1, emerg. eff. April 18, 1990.

§62-9.11.  Full funding for support of common education - Time for presentation to Governor.

The Legislature shall present measures that provide full funding for the support of common education to the Governor pursuant to Section 11 of Article VI of the Oklahoma Constitution for the Governor's consideration at least twenty-five (25) days prior to the date established by subsection E of Section 6-101 of Title 70 of the Oklahoma Statutes, but not later than April 1, in order for the boards of education of the school districts of this state to make decisions on teacher contracts.

Added by Laws 2003, c. 132, § 1 eff. July 1, 2003.

§6210.1.  General Revenue Cashflow Reserve Fund  Transfer of funds.

There is hereby created in the State Treasury a division of the State General Revenue Fund which shall be designated the "General Revenue Cashflow Reserve Fund".  The purpose of the General Revenue Cashflow Reserve Fund is to make cash available for the July cash allocation and so that, insofar as possible, each monthly cash allocation thereafter can equal onetwelfth (1/12) of the annual appropriation from the General Revenue Fund.

1.  Each year the Director of State Finance may transfer monies from the then current fiscal year General Revenue Fund to the General Revenue Cashflow Reserve Fund for the succeeding fiscal year when the apportionment to the General Revenue Fund is in excess of amounts required for the allocations necessary to fund appropriations made by the Legislature for the then current fiscal year.  The amount to be transferred shall not exceed ten percent (10%) of the amount certified by the State Board of Equalization as available for appropriation from the General Revenue Fund for the next succeeding fiscal year.

2.  Any monies transferred to the General Revenue Cashflow Reserve Fund pursuant to paragraph 1 of this section, shall be transferred by the Director of State Finance as nonrevenue receipts to the State General Revenue Fund in the amounts necessary to make cash available for the July cash allocation and so that, insofar as possible, each monthly cash allocation thereafter can equal onetwelfth (1/12) of the annual appropriation.

3.  On the second Monday of June of each year, the Director of State Finance shall close the preceding fiscal year General Revenue Cashflow Reserve Fund by transfer to the then current fiscal year General Revenue Fund.

4.  Any monies in the prior year General Revenue Cashflow Reserve Fund which are not necessary for the current year cashflow needs shall be subject to legislative appropriation.

Added by Laws 1983, c. 183, § 1, emerg. eff. June 9, 1983. Amended by Laws 1984, c. 224, § 1, emerg. eff. May 23, 1984; Laws 1987, c. 5, § 145, emerg. eff. March 11, 1987; Laws 1988, c. 119, § 16, emerg. eff. April 7, 1988.

§6210.3.  Transfer of treasury funds to General Revenue Cashflow Reserve Fund.

A.  The Director of State Finance may transfer monies from any treasury fund to the General Revenue Cashflow Reserve Fund as required to satisfy monthly allocations scheduled from the General Revenue Fund for the then current fiscal year.  Funds from which any monies are so transferred shall be repaid before any transfers are made from the General Revenue Fund to the General Revenue Cashflow Reserve Fund for the subsequent fiscal year.

B.  The Director of State Finance may transfer monies to any treasury fund from the General Revenue Cash-flow Reserve Fund as required to satisfy cash-flow requirements of Public Law 101-453, the Cash Management Improvement Act, as amended, 31 U.S.C., Sections 3335, 6501 and 6503.  Funds to which any monies are so transferred shall be repaid within the same month.  If insufficient funds exist in the General Revenue Cash-flow Reserve Fund for this purpose, the General Revenue Fund for the then current fiscal year may be used with the same repayment stipulations.

Added by Laws 1987, c. 203, § 106, operative July 1, 1987.  Amended by Laws 1993, c. 291, § 2, eff. July 1, 1993.

§6211.  Bond Commissioner.

The Attorney General is hereby made ex officio Bond Commissioner of the State of Oklahoma.

R.L.1910, § 376.

§6213.  Duties of Bond Commissioner  Certificate  Bonds incontestable after 30 days.

It shall be the duty of the Bond Commissioner to prepare uniform forms and prescribe a method of procedure under the laws of the state in all cases where it is desired to issue public securities or bonds, in any county, township, municipality or political or other subdivisions thereof of the State of Oklahoma; and it shall be the further duty of said Bond Commissioner to examine into and pass upon any security so issued, and such security, when declared by the certificate of said Bond Commissioner to be issued in accordance with the forms of procedure so provided shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction of the same within thirty (30) days from the date of the approval thereof by the Bond Commissioner.

R.L.1910, § 377.

§6214.  Bond invalid without certificate.

No bond hereafter issued by any political or municipal subdivision of this state shall be valid without the certificate of said Bond Commissioner.

R.L.1910, § 378.

§6215.  Issuance and sale of general obligation bonds  Duty of Attorney General  Private attorney employed in issuance and sale of revenue bonds  Exceptions.

(a) In all stages of proceedings leading to the issuance and sale of general obligation bonds pledging the full faith and credit of the state, it shall be a duty of the Attorney General to perform all necessary legal work incident thereto.  Neither the Attorney General nor any other officer of the state may use any public funds to pay for the services of a private attorney or consulting fee in connection with such work.  Neither the Attorney General nor Assistant Attorney General shall receive any remuneration, other than his salary, for legal services performed in proceedings leading to the issuance and sale of bonds as provided in this act. If a "marketing" opinion is desired, the bond buyers shall pay for its procurement.

(b) In all proceedings leading to the issuance and sale of revenue bonds by any state agency acting pursuant to a specific legislative validating act, a private attorney or attorneys may be employed when the legislative validating act does not prohibit such employment.  The employment contract with said private attorney or attorneys shall be filed of record with the Attorney General.  In no case shall the employed private attorney be paid a fee in excess of that authorized in the validating act.  If a "marketing" opinion is desired, the bond buyers shall pay for its procurement.

(c) In all proceedings leading to the issuance and sale of general obligation bonds or revenue bonds by any state agency acting pursuant to a specific legislative validating act, any financial or marketing consultant employed by the state for services relative to the marketing of such bonds shall not be paid a fee in excess of that authorized in the validating act.

(d) Nothing herein shall apply to legal proceedings leading to the issuance or sale of bonds pursuant to Article 10, Sections 26, 27 and 35 of Oklahoma Constitution or to any obligation issued by public trusts under the Public Trust Act (except those trusts created by the state as contrasted to its subdivisions or other governmental entities), the Interlocal Cooperation Act and the Local Industrial and Development Act.  Laws 1973, c. 129, Section 1. Emerg. eff. May 10, 1973.

Laws 1973, c. 129, § 1, emerg. eff. May 10, 1973.

§6216.  Bond counsel.

In each instance of the issuance of general obligation or revenue bonds by the State of Oklahoma or any political subdivision thereof, or by any trust or other agency on behalf of any such entity, the issuer may be represented by bond counsel.  Such bond counsel is prohibited from representing or receiving compensation from underwriters or the purchasers of the bonds for the same issuance.  However, said opinions by bond counsel may be addressed to and furnished to the underwriters and purchasers as long as no additional compensation is paid.

Added by Laws 1988, c. 319, § 12, eff. Nov. 1, 1988.

§6241.1.  Title and purpose of act.

This act shall be known as the Oklahoma Budget Law of 1947.

Laws 1947, p. 370, § 1; Laws 1979, c. 47, § 45, emerg. eff. April 9, 1979.

§6241.2.  Director of State Finance  Appointment.

The Governor shall appoint a Director of State Finance, by and with the consent of the Senate, who shall hold office at the pleasure of the Governor and shall continue to serve until his successor is duly appointed and is qualified.

§6241.3.  Office of State Finance  Creation  Divisions.

There is hereby created in the Executive Department, the Office of State Finance which shall consist of a Division of the Budget, a Division of Central Accounting and Reporting, an Information Services Division, and an Oklahoma Financial Information System Management Division under the administrative control of the Director of State Finance and directly responsible to him.

The terms "State Budget Director" or "Budget Director" appearing in the Oklahoma Statutes shall mean "Director of State Finance".

The terms "State Budget Office", "Division of the Budget", "Division of Central Accounting and Reporting", "Information Services Division", or "Oklahoma Financial Information System Management Division" appearing in the Oklahoma Statutes shall mean the Office of State Finance or the divisions thereof.

Laws 1947, p. 370, § 3, emerg. eff. Feb. 25, 1947; Laws 1965, c. 2, § 2, emerg. eff. Jan. 29, 1965; Laws 1968, c. 6, § 1, emerg. eff. Jan. 26, 1968; Laws 1983, c. 334, § 3, emerg. eff. June 30, 1983; Laws 1984, c. 290, § 1, operative July 1, 1984.

§6241.4.  General powers and duties of Director.

The Director of State Finance shall have the power, and it shall be his duty under the direction of the Governor:  (1) to prepare the budget document and assist in the drafting of legislation to make it effective, (2) to make field surveys and studies of governmental agencies, looking toward economy and greater efficiency, (3) to make allotments to control expenditures, (4) to authorize transfers of appropriation authorized by law, (5) to study accounting and other reports rendered by the Central Accounting and Reporting Division, (6) to enter into agreements with the United States Secretary of the Treasury for the purpose of implementing the Cash Management Improvement Act of 1990 (Public Law 101-453), and (7) to aid the Governor in the economical management of state affairs.  In addition to his other duties the Director of State Finance shall, upon request, advise and consult with members of the Legislature and legislative committees concerning income and expenditures of state agencies.

Laws 1947, p. 370, § 4, emerg. eff. Feb. 25, 1947; Laws 1965, c. 2, § 3, emerg. eff. Jan. 29, 1965; Laws 1981, c. 255, § 1; Laws 1991, c. 254, § 16, eff. July 1, 1991.

§62-41.4a.  Procedure to expedite payment for goods and services.

By November 1, 1983, the Director of State Finance shall establish a procedure to expedite payment for a proper invoice for goods or services not later than forty-five (45) days from the date on which the invoice is received in the appropriate office designated by the agency to which the goods or services were sold and delivered.

Added by Laws 1983, p. 1168, H.J.R. No. 1010, § 1, emerg. eff. May 24, 1983.

§62-41.4b.  Procedure for payment of interest.

The Director of State Finance shall also establish a procedure whereby interest shall be paid from the thirtieth day after receipt by the designated office of a proper invoice for which payment has not been mailed, transmitted, or delivered to a vendor by the close of business on the forty-fifth day.  Such interest shall be at an annualized rate as reported by the State Treasurer based on an average of the interest rate for thirty-day time deposits of state funds during the last calendar quarter of the last preceding fiscal year.

Added by Laws 1983, p. 1168, H.J.R. No. 1010, § 1, emerg. eff. May 24, 1983.

§62-41.4c.  Definition.

For the purposes described in this joint resolution, a "proper invoice" means one which is complete in all requirements for processing for payment in accordance with the terms of appropriate contracts and applicable state or federal statutes, including but not limited to such documentation as may be required.

Added by Laws 1983, p. 1168, H.J.R. No. 1010, § 1, emerg. eff. May 24, 1983.

§62-41.4d.  Grievance - Remedy.

Any vendor of goods or services purchased by or delivered to an agency of the state who is aggrieved by delay in payment beyond the forty-five-day limit and/or not compensated by payment of interest as provided for in this joint resolution may file such grievance with the Office of the Governor, by whom it shall be transmitted to the Director of State Finance.  Upon receipt of such grievance, the Director of State Finance shall act, within fifteen (15) days, to remedy such grievance by payment with interest as provided for in this joint resolution, or shall report to the Governor and the aggrieved vendor why such payment may not be paid.

Added by Laws 1983, p. 1168, H.J.R. No. 1010, § 1, emerg. eff. May 24, 1983.

§6241.5.  Duties and functions of Division of Central Accounting and Reporting.

On July 1, 1947, the Division of Central Accounting and Reporting shall take over the accounting and auditing duties now performed by the claim auditing and bookkeeping sections of the Office of Public Affairs, and the auditing and settlement of purchase orders, contracts, claims, payrolls, and other obligations now performed by the PreAudit Division and the Bookkeeping and Accounting Division of the present State Auditor and Inspector.

By July 1, 1947, the Division of Central Accounting and Reporting shall prepare uniform budget and accounting classifications for all state departments, boards, commissions, institutions, and agencies now delegated to the Governor and there shall also be transferred to this division the work of installing modern accounting methods in the state departments and institutions now delegated to the State Auditor and Inspector.  The positions now authorized for this work in the several offices and the equipment now used by the personnel of these offices, on July 1, 1947, shall be transferred to the Division of Central Accounting and Reporting within the Executive Department.  The Division of Central Accounting and Reporting shall:

1.  Settle all claims payable by this state; and

2.  Verify distribution of all taxes and other dues collected for local governments; and

3.  Superintend the recovery of all debts due state government; and

4.  Keep the central budget and proprietary accounts of the state government; and

5.  Prepare and issue financial and accounting reports, at least quarterly; and

6.  Prescribe all forms, systems, and procedure for administering accounting for the several departments and establishments; and

7.  Certify to the Director of State Finance for his approval, each and every requisition by a duly accredited disbursing officer for an advance of funds from the State Treasury; and

8.  Establish a preaudit system of settling claims, either for the entire government of this state, or for any bureaus or departments thereof, according to which system vouchers supporting proposed payments shall be submitted to the Director of State Finance for audit and settlement.

Laws 1947, p. 370, § 5, emerg. eff. Feb. 25, 1947; Laws 1979, c. 30, § 95, emerg. eff. April 6, 1979; Laws 1983, c. 304, § 54, eff. July 1, 1983.

§62-41.5a.  Information Services Division - Powers and duties.

A.  The Information Services Division shall:

1.  Coordinate data processing planning through analysis of each agency's long-term data processing plans;

2.  Develop a statewide data processing plan with annual modifications to include as a minimum:

a. individual agency plans and information systems plans for the statewide electronic data processing function,

b. major development projects proposed for the current year and the next three (3) years, and

c. an explanation of revisions to previous plans;

3.  Establish minimum mandatory standards for:

a. information systems planning,

b. systems development methodology,

c. documentation,

d. hardware requirements and compatibility,

e. operating systems compatibility,

f. software and hardware acquisition,

g. data security and internal controls,

h. data base compatibility, and

i. contingency planning and disaster recovery.

Such standards shall, upon adoption, be the minimum requirements applicable to all agencies.  These standards shall be compatible with the standards established for the Oklahoma Government Telecommunications Network created in Section 41.5m of this title.  Individual agency standards may be more specific than statewide requirements but shall in no case be less than the minimum mandatory standards.  Where standards required of an individual agency of the state by agencies of the federal government are more strict than the state minimum standards, such federal requirements shall be applicable;

4.  Develop and maintain applications for agencies not having the capacity to do so;

5.  Operate a data processing service center to provide operations and hardware support for agencies requiring such services and for statewide systems;

6.  Maintain a directory of application systems, systems software, hardware, internal and external data processing studies and training courses in use by all agencies of the state; and facilitate the utilization of such resources by any agency having requirements which are found to be available within any agency of the state;

7.  Assist agencies in the acquisition and utilization of data processing systems and hardware to effectuate the maximum benefit for the provision of services and accomplishment of the duties and responsibilities of agencies of the state;

8.  In conjunction with the Office of Personnel Management, establish training guidelines for electronic data processing personnel, assist agencies in placing personnel in appropriate courses offered by other agencies of the state, and sponsor training courses for attendance by data processing personnel of all agencies;

9.  Coordinate for the executive branch of state government agency data processing activities, encourage joint projects and common systems, and linking of agency systems through the review of agency plans, development of a statewide plan and its integration with the budget process to ensure that developments and/or acquisitions are consistent with statewide objectives and that proposed systems are justified and cost effective;

10.  Develop performance reporting guidelines for data processing facilities and conduct an annual review to compare agency plans and budgets with results and expenditures;

11.  Establish operations review procedures for data processing installations operated by agencies of the state for independent assessment of productivity, efficiency, and cost effectiveness;

12.  Establish service center user charges for billing costs to agencies based on the use of all resources; and

13.  Provide system development and consultant support to state agencies on a contractual, cost reimbursement basis.

B.  No agency of the executive branch of the state shall use state funds for or enter into any agreement for the acquisition of computer hardware or software exceeding Twenty-five Thousand Dollars ($25,000.00) in value without written authorization of the Director of State Finance.  The provisions of this subsection shall not be applicable to any member of The Oklahoma State System of Higher Education, any public elementary or secondary schools of the state, or any technology center school district as defined in Section 14-108 of Title 70 of the Oklahoma Statutes.

C.  The provisions of this act shall not require the disclosure, directly or indirectly, of any information of a state agency which is declared to be confidential or privileged by state or federal statute or the disclosure of which is restricted by agreement with the United States or one of its agencies, nor the disclosure of data processing system details that may permit the access to confidential information.

Added by Laws 1984, c. 290, § 2, operative July 1, 1984.  Amended by Laws 1992, c. 268, § 5, eff. Sept. 1, 1992; Laws 2001, c. 33, § 51, eff. July 1, 2001; Laws 2005, c. 391, § 1, eff. July 1, 2005.

§6241.5a1.  Statement of charges  Amount collected  Disposition.

A.  The Information Services Division shall, at the end of each month, render a statement of charges to all state agencies to which it has furnished processing services for the direct costs of the Division's Data Service Center.  In total, such charges shall not exceed the direct costs of the Division's Data Service Center. Systems analysts and programming services costs shall be recovered directly from the agency for which the service was rendered, as agreed to by that agency, and shall not be prorated to agencies not receiving such services.  All amounts so collected shall be deposited in the State Treasury to the credit of the General Revenue Fund.

B.  Any unobligated balance in the Department of Transportation Data Processing Planning Revolving Fund at the close of the fiscal year ending June 30, 1985, shall be transferred by the Director of State Finance to the General Revenue Fund.  Any obligated balance in the Department of Transportation Data Processing Planning Revolving Fund shall be transferred to the Office of State Finance as the Data Service Center Temporary Revolving Fund effective July 1, 1985, and monies in said fund shall lapse November 15, 1985.

Added by Laws 1985, c. 203, § 49, operative July 1, 1985. Amended by Laws 1985, c. 344, § 4, emerg. eff. July 30, 1985.

§62-41.5a-2.  Task Force for the Study of Computer Information Officers.

A.  There is hereby created the "Task Force for the Study of Computer Information Officers".

B.  The Task Force shall consist of the following members:

1.  Two appointees by the Governor;

2.  Two appointees by the Speaker of the Oklahoma House of Representatives;

3.  Two appointees by the President Pro Tempore of the State Senate;

4.  One Director of Information Technology or Data Processing, or equivalent positions, from each of the following agencies:

a. the Department of Human Services,

b. the State Department of Education,

c. the Oklahoma Tax Commission,

d. the State Department of Transportation,

e. the Oklahoma Corporation Commission,

f. the Oklahoma State Regents for Higher Education,

g. the Chairman of the Task Force on Electronic Commerce created by Section 8121 of Title 74 of the Oklahoma Statutes serving in such capacity on the effective date of this act, and

h. the Office of State Finance;

5.  A representative of the Office of State Finance;

6.  A representative of the OneNet communication and data transfer network to be selected by the Oklahoma State Regents for Higher Education; and

7.  A representative of a private company with a statewide telecommunications contract with the Office of State Finance to be selected by the Director of State Finance.

C.  The chairman and vice-chairman shall be elected at the first meeting by a majority of those present.  A quorum shall be required to hold the election and a quorum shall be a majority of those appointed to the Task Force.

D.  The Task Force shall conduct an organizational meeting not later than ninety (90) days after the effective date of this act by the Office of State Finance.  A simple majority of those members present at a meeting of the Task Force shall constitute a quorum for the purpose of any action taken by the Task Force, including any action related to the Final Report of the Task Force.  The Task Force shall be authorized to meet as often as required in order to perform the duties imposed upon the Task Force by law.

E.  The Task Force shall be subject to the Oklahoma Open Meeting Act.  The Task Force shall be subject to the Oklahoma Open Records Act.

F.  The Task Force shall analyze the role of information technology within state agencies, boards, commissions, departments and other entities of state government.  The Task Force shall examine the need for a computer information officer for the state and a centralized agency for the state's information technology and telecommunications services and infrastructure.

G.  Staffing assistance for the Task Force shall be provided by the Oklahoma House of Representatives and the Oklahoma State Senate.

H.  The Task Force shall make findings and recommendations in a report which shall be submitted to the Governor, the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the State Senate not later than January 31, 2006.  The findings and recommendations may include specific recommendations related to the creation of positions such as computer information officer for the state and a centralized agency for the state's information technology and telecommunications services and infrastructure.

I.  Travel reimbursement for the members of the Task Force shall be the responsibility of the appointing authority and, if applicable, the reimbursement shall be made pursuant to the State Travel Reimbursement Act.  Any legislative member appointed to the Task Force shall be reimbursed pursuant to the provisions of Section 456 of Title 74 of the Oklahoma Statutes.

J.  The authority for the Task Force shall terminate effective January 31, 2006, and the Task Force shall not be authorized to conduct meetings or to take any action after the submission of the Final Report required by this section.

Added by Laws 2005, c. 391, § 5, eff. July 1, 2005.

§62-41.5b.  Repealed by Laws 1995, c. 246, § 8, eff. Nov. 1, 1995.

§62-41.5c.  Repealed by Laws 1995, c. 246, § 8, eff. Nov. 1, 1995.

§62-41.5d.  Repealed by Laws 1992, c. 268, § 12, eff. Sept. 1, 1992.

§62-41.5e.  State agencies to submit long-range electronic data processing plan.

A.  All agencies of the executive branch of this state presently using or contemplating the use of electronic data processing applications, including but not limited to, the use of mainframe computers, minicomputers or microcomputers, word processing equipment, or office automation systems, shall annually submit to the Information Services Division a long-range plan, summarizing the agency's detailed plan, for not less than the ensuing three (3) fiscal years, which shall include as a minimum:

1.  An overview of major projects and objectives;

2.  Estimated resource requirements including personnel, hardware, and software;

3.  Key project dates;

4.  Project priorities;

5.  Estimated project costs and benefits;

6.  Revisions to previous plans;

7.  Specific segments which will be included in the agency budget request for the next ensuing fiscal year;

8.  An assurance of compliance with state standards on accessibility of information technology for individuals with disabilities developed in accordance with Section 2 of this act; and

9.  Such other information as the Information Services Division may require for analysis and consolidation into a statewide plan for electronic data processing.

B.  No agency of the executive branch of this state shall enter into any agreement for the acquisition, development, or enhancement of application systems software or for the acquisition of electronic data processing equipment, peripheral devices whether or not connected to such equipment, unless the cost of such acquisition, development, or enhancement has been included in said agency's plan.  The Information Services Division upon review of an agency's data processing and telecommunication plan shall submit in writing to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate its findings and recommendations on all proposed new and expanded programs and expenditures for personnel and the purchase or acquisition of equipment, hardware and software or accessories thereto, including but not limited to leases, rentals or lease-purchase, indicating that the associated cost meet or comply with Section 41.5a of this title.

C.  The provisions of this section shall not apply to the telecommunications network known as OneNet whether said network is governed or operated by the Oklahoma State Regents for Higher Education or any other state entity assigned responsibility for OneNet.

Added by Laws 1984, c. 290, § 6, operative July 1, 1984.  Amended by Laws 1985, c. 344, § 6, emerg. eff. July 30, 1985; Laws 1996, c. 214, § 6, emerg. eff. May 21, 1996; Laws 1998, c. 45, § 1, emerg. eff. April 2, 1998; Laws 2004, c. 128, § 1, eff. July 1, 2004.

§6241.5f.  Oklahoma Integrated Central Systems Management Division  Responsibilities  Duties of Director of State Finance.

A.  The Oklahoma Integrated Central Systems Management Division shall:

1.  Develop and/or acquire application software, including such modifications as may be required, to implement modern automated systems in the Office of Public Affairs, the Office of Personnel Management, and the Office of State Finance. Such systems may include applications for accounting, budgeting, payroll/personnel, and purchasing;

2.  Coordinate the phased implementation of the application systems with the three central service agencies of the state;

3.  Develop procedures manuals and the related training necessary to implement the application systems;

4.  Maintain and enhance, as necessary, the application systems of the Oklahoma Integrated Central Systems; and

5.  Ensure the integrity of information in the Oklahoma Integrated Central Systems through data security measures, internal controls, and appropriate data base management.

B.  The Director of State Finance shall make all policy decisions required to implement the Oklahoma Integrated Central Systems in accordance with this section after consultation with other affected agencies.

C.  The Director of State Finance may enter into contracts for services, equipment, software, or supplies needed to carry out the provisions of this section.

D.  The Director of State Finance shall submit a quarterly report to the Joint Committee on Fiscal Operations.  The report shall include a schedule for completion of the project, a description of activities currently under way and work completed in the previous quarter, and an account of expenditures in the previous quarter.  The first such report shall be submitted on or before October 1, 1987.

Added by Laws 1984, c. 290, § 7, operative July 1, 1984. Amended by Laws 1985, c. 344, § 7, emerg. eff. July 30, 1985; Laws 1987, c. 203, § 109, operative July 1, 1987.

§6241.5g.  Utilization of Oklahoma Financial Information System.

The Director of State Finance shall, by appropriate notification, advise agencies of the state when applications of the Oklahoma Financial Information System are available for their use. Thereafter, each agency of the state shall submit transactions to the Office of State Finance, the Office of Personnel Management, and the Office of Public Affairs in the manner and format required to effectuate the utilization of the Oklahoma Financial Information System for all transactions for which an application is available.

Provided that nothing in this section shall be construed as to administratively place agencies currently exempt from any provisions of the Budget Act of 1947, the Central Purchasing Act, or the Oklahoma Personnel Act under the purview of such provisions.

Added by Laws 1984, c. 290, § 8, operative July 1, 1984. Amended by Laws 1985, c. 344, § 8, emerg. eff. July 30, 1985.

§6241.5h.  Information Services Division of Office of State Finance  Creation and maintenance of state central communication or intercommunication system.

A.  The Information Services Division of the Office of State Finance is directed, authorized and empowered to establish criteria for and manage the installation, maintenance and administration of a central communication or intercommunication system for and upon behalf of this state, the installation shall fulfill communication or intercommunications requirements of this state and its agencies located in the Capitol and those buildings situated on the Capitol grounds, known as the "Capitol Complex" in Oklahoma City, Oklahoma, and the state owned building known as the "Tulsa Capitol Building" in Tulsa, Oklahoma.

B.  The Division shall render a statement of charges at the end of each month to all state agencies to which it has furnished communications services for the direct cost sustained, provided that:

1.  A prorata formula is to be established in writing after giving consideration to the type of service furnished, the number and kinds of instruments used, the cost of operation and special installations required in each such agency in relation to the total cost of local service.  The formula, once determined, is not to be redetermined more often than once every six (6) months nor to be changed after any such redetermination before the expiration of six (6) months; and

2.  The Division is to be reimbursed by the state or any of its agencies for actual cost incurred for equipment installation or modification or for toll charges for use of telephone, telegraph, teletype, data communications or other form or forms of communication or intercommunication incurred by the state or by any agency.

C.  No telephone, teletype, switchboard, line, cable system, data communication system or systems of communication or intercommunication are to be installed in any building or buildings owned, rented, leased or otherwise held by this state or its agencies at locations described in subsection A of this section without written order of the Director of State Finance.  Provided, however, that acquisition and installation of such equipment in the House of Representatives shall be subject to the final approval of the Speaker of the House of Representatives.

D.  The employees of the Centrex Unit of the Communications Division of the Office of Public Affairs, and the funds, records, equipment, furniture and fixtures, files and supplies, of whatsoever kind and character now utilized by the Centrex Unit shall be and are ordered transferred to the Information Services Division of the Office of State Finance.

E.  No employee transferred pursuant to subsection D of this section shall be required to accept a lesser grade of salary than presently received plus any salary adjustments provided by the Legislature for state employees, and no entrance examination shall be required for continued employment in the same or similar positions with the Office of State Finance.

Added by Laws 1985, c. 48, § 4, eff. July 1, 1985.

§62-41.5i.  Information Services Division of Office of State Finance - Additional powers and duties relating to communications and telecommunications.

In addition to the powers and duties as defined elsewhere in this title, the Information Services Division of the Office of State Finance shall:

1.  Coordinate statewide planning for communication and telecommunications needs of state government, including, but not limited to, voice, data, radio, video and facsimile transmissions through analysis of each agency's long-term communication and telecommunications plans;

2.  Develop and integrate a statewide communications plan to address the design requirements and networks necessary to serve agency needs, which will consist of as a minimum:

a. an inventory of communication or telecommunication equipment owned, leased or rented for use in communication services for state government, including communication services provided as part of any other total system to be used by the state or any of its agencies,

b. current budget plans, expenditures and resources necessary to operate any and all systems included in the above inventory,

c. major development projects proposed for the current fiscal year and the next three (3) fiscal years and the anticipated results and benefits to be achieved, and

d. an explanation of revisions to previous plans;

3.  Establish minimum mandatory standards and protocols for:

a. communication networks and equipment,

b. wide area and local area systems,

c. integration of equipment, systems and joint usage,

d. operating systems or methods to be used to meet communications requirements efficiently and effectively,

e. rendering of aid between state government and its political subdivisions with respect to organizing of communications systems, and

f. an economical and costeffective utilization of communication services.

Such standards and protocols shall be compatible with the standards and protocols established for the Oklahoma Government Telecommunications Network created in Section 41.5m of this title;

4.  Serve as a focal point for all statewide projects involving current communications vendors where the focus of such authority can substantially enhance the state communications plan or the savings which can be achieved thereunder;

5.  Provide, when requested by political subdivisions of the state, for the organizing of communications or telecommunications systems and service between the state and its political subdivisions and enter into agreements to effect the purposes of this section;

6.  Cooperate with any federal, state or local emergency management agency in providing for emergency communications and telecommunication services;

7.  Apply for, receive, and hold, or assist agencies in applying for, receiving or holding such authorizations, licenses and allocations of channels and frequencies to carry out the purposes of this section;

8.  Accomplish such other purposes as may be necessary or incidental to the administration of its authority or functions pursuant to law; and

9.  Provide support for telecommunication networks of state agencies through analysis of each agency's telecommunications needs and requirements and promotion of the use of the Oklahoma Government Telecommunications Network created in Section 41.5m of this title.

Added by Laws 1985, c. 48, § 5, eff. July 1, 1985.  Amended by Laws 1992, c. 268, § 6, eff. Sept. 1, 1992; Laws 2005, c. 391, § 2, eff. July 1, 2005.

§62-41.5j.  Authorization for communication or telecommunication system - Long-range plan - Cost - Interagency contracts - Inapplicability to OneNet.

A.  No agency of the executive branch of the state shall use state funds for or enter into any agreement for the acquisition, development or enhancement of a communication or telecommunication system including voice, data, radio, video and facsimile systems, without written authorization of the Director of State Finance.  The Director of State Finance shall verify that any such acquisition, development or enhancement is compatible with the operation of the Oklahoma Government Telecommunications Network created in Section 41.5m of this title.

B.  Not later than September 1 of each year, all agencies of the state presently using or contemplating the use of voice, data, radio, video and facsimile communication or telecommunication systems shall submit to the Information Services Division of the Office of State Finance a long-range plan summarizing the agency's detailed plan, for not less than the current fiscal year and the ensuing three (3) fiscal years.  Agencies may submit to the Information Services Division of the Office of State Finance revisions or amendments to its long-range plan as deemed necessary by the agencies.  The plan shall include at a minimum:

1.  An inventory of communication or telecommunication equipment owned, leased or rented for use in all communication services for state government, including communication services provided as part of any other total system to be used by the state or any of its agencies;

2.  Current budget plans, expenditures and resources necessary to operate any and all systems included in the above inventory;

3.  Major development projects proposed for the current fiscal year and the next three (3) fiscal years and the anticipated results and benefits to be achieved;

4.  An explanation of revisions to previous plans;

5.  Key project dates; and

6.  Specific segments which will be included in the agency budget request for the ensuing fiscal year.

C.  No agency of the executive branch of the state shall enter into any agreement for the acquisition, development or enhancement of a communication or telecommunication system or service including voice, data, radio, video and facsimile systems, unless the cost of such addition, change, improvement or development has been included in the statewide communications plan of the Information Services Division, as said plan may have been amended or revised.

D.  State agencies may enter into interagency contracts to share communications and telecommunications resources for mutually beneficial purposes.  The contract shall clearly state how its purpose contributes to the development or enhancement or cost reduction of a state network which includes voice, data, radio, video or facsimile systems.  The contract shall be approved by the Information Services Division before any payments are made.

E.  The provisions of this section shall not apply to the telecommunications network known as OneNet whether said network is governed or operated by the Oklahoma State Regents for Higher Education or any other state entity assigned responsibility for OneNet.

Added by Laws 1985, c. 48, § 6, eff. July 1, 1985.  Amended by Laws 1992, c. 268, § 7, eff. Sept. 1, 1992; Laws 1996, c. 214, § 7, emerg. eff. May 21, 1996.

§62-41.5k.  Joint Legislative Committee on Data Processing and Telecommunication - Creation - Meetings.

A.  There is hereby established the Joint Legislative Committee on Data Processing and Telecommunication.  Such committee shall be composed of three members of the Senate and three members of the House of Representatives, who shall be appointed every two (2) years by the President Pro Tempore of the Senate and the Speaker of the House of Representatives, respectively. The chairmanship of the committee shall alternate every two (2) years between the Senate and House of Representatives at the beginning of each odd-numbered year.

B.  The committee shall meet at least quarterly and at such other times as called by the chairman thereof for the purposes of:

1.  Reviewing and making recommendations regarding state plans, standards and rules developed under the administrative control of the Director of State Finance as prescribed in Sections 41.5a through 41.5g of this title;

2.  Providing a forum for the Office of State Finance and state agencies, as necessary to accomplish the legislative intent of this legislation;

3.  Coordinating and reporting to the Legislature the development and progress of the long-range plans, proposed systems and joint projects required to accomplish the statewide objectives; and

4.  Reviewing agency budget requests for new and expanded programs in the areas of data processing and telecommunications and making such recommendations as it deems necessary to the appropriations committees of the Legislature.

Added by Laws 1985, c. 344, § 9, emerg. eff. July 30, 1985.  Amended by Laws 1992, c. 268, § 8, eff. Sept. 1, 1992; Laws 1995, c. 246, § 3, eff. Nov. 1, 1995; Laws 1998, c. 45, § 2, emerg. eff. April 2, 1998.

§62-41.5m.  Oklahoma Government Telecommunications Network.

A.  There is hereby created a wide area telecommunications network to be known and referred to as the "Oklahoma Government Telecommunications Network (OGTN)".  The OGTN shall consist of the telecommunications systems and networks of educational entities and agencies of state government.

B.  Notwithstanding the provisions of subsection A of this section:

1.  The Oklahoma State Regents for Higher Education may continue to operate, maintain and enhance the State Regents Educational Telecommunications Network; provided, however, the Oklahoma State Regents for Higher Education shall submit all plans for the enhancement of the State Regents Educational Telecommunications Network to the Office of State Finance for review and approval within the context of the statewide telecommunications network provided for in subsection C of this section and shall participate with the Office of State Finance in joint efforts to provide services for the OGTN; and

2.  The Department of Public Safety may continue to operate, maintain and enhance the statewide law enforcement data communications network provided for in Section 2-124 of Title 47 of the Oklahoma Statutes; provided, however, the Department of Public Safety shall submit all plans for the enhancement of the statewide law enforcement data communications network to the Office of State Finance for review and approval and shall participate with the Office of State Finance in joint efforts to provide services for the OGTN.

C.  The Office of State Finance shall be responsible for developing, operating and maintaining the OGTN.  The purposes of the OGTN shall include the following:

1.  Development of a comprehensive, unified statewide telecommunications network to effectively and efficiently meet the communication needs of educational entities and agencies of state government;

2.  Effective and efficient utilization of existing telecommunications systems operated by educational entities and agencies of state government; and

3.  Elimination and prevention of unnecessarily duplicative telecommunications systems operated by educational entities and agencies of state government.

D.  In developing, operating and maintaining the OGTN, the Office of State Finance shall:

1.  Develop a statewide master plan for meeting the communications needs of educational entities and of agencies of state government.  To facilitate the development of a statewide master plan as provided for in this paragraph:

a. the Oklahoma State Regents for Higher Education shall submit a report annually to the Director of State Finance identifying the telecommunications plans of each member of The Oklahoma State System of Higher Education.  For purposes of developing such report, each member shall cooperate with and submit to the State Regents a plan of its telecommunications needs, including, but not limited to, any interactive video plans, the purchase of informational data bases, software for manipulation of bibliographic records, and the use of telecommunications equipment or services,

b. the State Superintendent of Public Instruction shall submit a report annually to the Director of State Finance identifying the telecommunications plans of the public common school system of the state.  For purposes of developing such report, the respective public elementary and secondary schools shall cooperate with and submit to the State Superintendent a plan of their telecommunications needs, including, but not limited to, any interactive video plans, the purchase of informational data bases, software for manipulation of bibliographic records, and the use of telecommunications equipment or services,

c. the State Director of the Oklahoma Department of Career and Technology Education shall submit a report annually to the Director of State Finance identifying the telecommunications plans of technology center school districts.  For purposes of developing such report, each technology center school district as defined in Section 14-108 of Title 70 of the Oklahoma Statutes shall cooperate with and submit to the State Director of the Oklahoma Department of Career and Technology Education a plan of its telecommunications needs, including, but not limited to, any interactive video plans, the purchase of informational data bases, software for manipulation of bibliographic records, and the use of telecommunications equipment or services,

d. the chief administrative officer of each state agency of the executive branch shall submit a plan annually to the Director of State Finance identifying the telecommunications needs of the state agency, including, but not limited to, any interactive video plans, the purchase of informational data bases, software for manipulation of bibliographic records, and the use of telecommunications equipment or services, and

e. the Director of the Oklahoma Department of Libraries shall submit a report annually to the Director of State Finance identifying the telecommunications plans of public libraries and public library systems.  For purposes of developing such report, the chief administrative officer of any public library or public library system not otherwise required to submit a plan of its telecommunications needs pursuant to the provisions of this paragraph shall cooperate with and submit annually to the Director of the Oklahoma Department of Libraries a plan of its telecommunications needs, including, but not limited to, any interactive video plans, the purchase of informational data bases, software for manipulation of bibliographic records and the use of telecommunications equipment or services.  To assure inclusion in the report of the plans of the telecommunications needs of any library that is a part of any member of The Oklahoma State System of Higher Education, a public elementary or secondary school, or technology center school district, all such plans relating to libraries received by the Oklahoma State Regents for Higher Education, the State Superintendent of Higher Education, and the State Director of the Oklahoma Department of Career and Technology Education shall be submitted to the Director of the Oklahoma Department of Libraries by the respective recipients thereof as soon as practicable after receipt.  The Director of the Oklahoma Department of Libraries shall certify to the Office of State Finance that such plans are consistent with the plan developed by the Oklahoma Library Technology Network or explain any inconsistencies therewith;

2.  Identify the most cost-effective means of meeting the telecommunications needs of educational entities and of agencies of state government;

3.  Develop minimum mandatory standards and protocols for equipment, facilities and services of the OGTN;

4.  Evaluate the advantages and disadvantages of utilizing equipment, facilities, and services of both private entities and those owned and operated by the state; and

5.  Recommend a fee structure to provide for the operation and maintenance of the OGTN.

Added by Laws 1992, c. 268, § 1, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 246, § 4, eff. Nov. 1, 1995; Laws 1998, c. 45, § 3, emerg. eff. April 2, 1998; Laws 2001, c. 33, § 52, eff. July 1, 2001.

§62-41.5n.  Repealed by Laws 1998, c. 45, § 4, emerg. eff. April 2, 1998.

§62-41.5o.  Converting computer systems for the millennium.

A.  All agencies of the executive branch of this state presently using date-dependent computer systems, including but not limited to legacy systems, programs, databases and security systems, shall have completed work on converting the systems for the millennium, the year 2000, by January 1, 1999.

B.  On or before July 1, 1999, each agency which has converted the computer systems used by the agency for the millennium shall file a report with the Information Services Division of the Office of State Finance reporting on operations of the system after the conversion and outlining any system problems which the agency may still be experiencing and plans the agency has to address any continuing problems.

C.  No agency shall purchase additional hardware or software or add additional personnel to address the issue of converting and preparing computer systems for the millennium unless the purchase has been included in the long-range plan of the agency submitted to the Information Services Division of the Office of State Finance as required in Section 41.5j of Title 62 of the Oklahoma Statutes.

Added by Laws 1997, c. 370, § 1, eff. Nov. 1, 1997.

§62-41.5p.  State portal system.

A.  In order to be at the forefront of electronic commerce and provide constituents, agencies and out-of-state users with state-of-the-art electronic commerce and Internet tools, the State of Oklahoma recognizes the need for a state portal system connecting state agency websites and information systems.

B.  For purposes of this section and Section 4 of this act, a "portal system" shall mean a system that hosts and connects to a collection of on-line government and public services and serves as the single point of access to state government services, information, and transaction processing with a common enterprise wide user interface allowing navigation among the services.

Added by Laws 2001, c. 375, § 1, emerg. eff. June 4, 2001.

§62-41.5q.  Convenience fee - Electronic/on-line transaction.

A.  Subject to review and adoption as outlined in Section 4 of this act, a state agency, board, commission, or authority is hereby authorized to charge a convenience fee for any electronic/on-line transaction.  A convenience fee shall apply to electronic/on-line transactions only and shall not apply when accessing information provided through state government websites.  If a state entity sets a convenience fee for electronic/on-line transactions, the fee shall be reviewed by the State Governmental Internet Applications Review Board as provided for in Section 4 of this act.  Each state entity shall keep a record of how the convenience fee has been determined.  A state agency, board, commission, or authority may periodically adjust a convenience fee as needed upon review and adoption as provided for in Section 4 of this act.

B.  For purposes of this section, "convenience fee" shall mean any charge that is necessary to process an electronic/on-line transaction with a state agency, board, commission or authority.  The fee may be in excess of any fee charged for the service or product being provided by such state entity.  This may include reasonable charges for the cost of the electronic/on-line service including recovery of costs incurred in the development and implementation of the service or system, cost of sustaining and upgrading the electronic/on-line service, and future expansion of the electronic/on-line services.

Added by Laws 2001, c. 375, § 2, emerg. eff. June 4, 2001.

§62-41.5r.  Open-systems concept.

A.  Any state agency, board, commission, or authority which establishes an electronic portal system shall use an open-systems concept for the portal system which has been approved by the Information Service Division of the Office of State Finance.

B.  For purposes of this section, an "open-systems concept" shall mean a system that implements sufficient open specifications for interfaces, services, and supporting formats to enable properly engineered components to be utilized across a wide range of systems with minimal changes, to interoperate with other components on local and remote systems, and to interact with users in a style that facilitates portability.  An open-systems concept is characterized by the following:

1.  Well-defined, widely used, and nonproprietary interfaces or protocols;

2.  Use of standards which are developed and adopted by industry recognized standards-making bodies;

3.  A definition of all aspects of system interfaces to facilitate new or additional system capabilities for a wide range of applications; and

4.  An explicit provision for expansion or upgrading through the incorporation of additional or higher performance elements with minimal impact on the system.

Added by Laws 2001, c. 375, § 3, emerg. eff. June 4, 2001.

§62-41.5s.  State Governmental Internet Applications Review Board.

A.  There is hereby established the State Governmental Internet Applications Review Board.  The Board shall review and make recommendations to the Office of State Finance concerning state governmental Internet-based electronic/on-line transactions or applications being provided by state agencies, boards, commissions, or authorities for use by the public.

B.  The State Governmental Internet Applications Review Board shall be composed of the following members:

1.  The Director of the Office of State Finance or a designee;

2.  Four representatives from different state agencies, boards, commissions, or authorities to be appointed by the Governor;

3.  One member who is not a member of the Legislature or a state government employee to be appointed by the Speaker of the House of Representatives; and

4.  One member who is not a member of the Legislature or a state government employee to be appointed by the President Pro Tempore of the Senate.

C.  Members of the Board shall serve for terms of two (2) years.  The Board shall select a chair from among its members.

D.  Members of the Board shall not receive compensation for serving on the Board, but shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies or appointing authority in accordance with the State Travel Reimbursement Act.

E.  The Board shall have the duty and responsibility of:

1.  Reviewing all forms created by state agencies, boards, commissions, or authorities which are to be used by the public for state governmental Internet-based electronic/on-line transactions or applications;

2.  Reviewing a schedule of convenience fees, as is defined in Section 2 of this act, and all convenience fees and changes in fees charged by state agencies, boards, commissions, or authorities for electronic/on-line transactions, and making recommendations pertaining to convenience fees to the Office of State Finance prior to its adoption by rule of such fees, changes to fees, or fee schedule; and

3.  Monitoring all portal systems and applications for portal systems created by state agencies, boards, commissions, or authorities, reviewing portal systems applications approved or denied by the Information Service Division of the Office of State Finance, and making recommendations to the Legislature and Governor to encourage greater use of the open-systems concept as is defined in Section 3 of this act.

Added by Laws 2001, c. 375, § 4, emerg. eff. June 4, 2001.

§62-41.5t.  Accessibility of information technology for individuals with disabilities - Undue burden - Rules.

A.  The Information Services Division of the Office of State Finance shall work in conjunction with the Department of Central Services to assure state compliance regarding accessibility of information technology for individuals with disabilities based on the provisions of Section 508 of the Workforce Investment Act of 1998.

B.  When developing, procuring, maintaining or using information technology, or when administering contracts or grants that include the procurement, development, upgrading, or replacement of information technology each state agency shall ensure, unless an undue burden would be imposed on the agency, that the information technology allows employees, program participants, and members of the general public access to use of information and data that is comparable to the access by individuals without disabilities.

C.  To assure accessibility, the Information Services Division and the Department of Central Services shall:

1.  Adopt accessibility standards that address all technical standard categories of Section 508 of the Workforce Investment Act of 1998 to be used by each state agency in the procurement of information technology, and in the development and implementation of custom-designed information technology systems, Web sites, and other emerging information technology systems;

2.  Establish and implement a review procedure to be used to evaluate the accessibility of custom-designed information technology systems proposed by a state agency prior to expenditure of state funds;

3.  Review and evaluate accessibility of information technology commonly purchased by state agencies, and provide accessibility reports on such products to those responsible for purchasing decisions;

4.  Provide in partnership with Oklahoma Able Tech, the state assistive technology project located at Oklahoma State University, training and technical assistance for state agencies to assure procurement of information technology that meets adopted accessibility standards;

5.  Consult with the Oklahoma Department of Rehabilitation Services and individuals with disabilities in accessibility reviews of information technology and in the delivery of training and technical assistance;

6.  Establish complaint procedures, consistent with Section 508 of the Workforce Development Act of 1998, to be used by an individual who alleges that a state agency fails to comply with the provisions of this section;

7.  Work with and seek advice from the Electronic and Information Technology Accessibility Advisory Council, created in Section 41.5t.2 of this title in developing accessibility standards and complaint procedures as required in this section; and

8.  Require state agencies to submit evidence of assurance of compliance with state standards on accessibility of information technology for individuals with disabilities developed in accordance with this section.  For executive branch state agencies that are required to submit an annual long-range plan pursuant to Section 41.5e of this title evidence of compliance shall be included in that report.

D.  The Director of State Finance and the Director of the Department of Central Services shall promulgate rules, as necessary, to implement the provisions of this section.

Added by Laws 2004, c. 128, § 2, eff. July 1, 2004.  Amended by Laws 2005, c. 391, § 3, eff. July 1, 2005.

§62-41.5t.1.  Definitions.

As used in Section 2 through 5 of this act:

1.  "Accessibility" means compliance with nationally accepted accessibility and usability standards, such as those established in Section 508 of the Workforce Investment Act of 1998;

2.  "Individual with disabilities" means any individual who is considered to have a disability or handicap for the purposes of any federal or Oklahoma law;

3.  "Information technology" means any electronic information equipment or interconnected system that is used in the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information, including audio, graphic, and text;

4.  "State agency" means any office, officer, bureau, board, counsel, court, commission, institution, unit, division, body or house of the executive or judicial branches of the state government, whether elected or appointed, excluding political subdivisions of the state.  State agency shall include the Oklahoma State Regents for Higher Education, the institutions, centers, or other constituent agencies of The Oklahoma State System of Higher Education, the State Board of Career and Technology Education and Technology Center school districts; and

5.  "Undue burden" means significant difficulty or expense, including, but not limited to, difficulty or expense associated with technical feasibility.

Added by Laws 2004, c. 128, § 3, eff. July 1, 2004.

§62-41.5t.2.  Electronic and Information Technology Accessibility Advisory Council - Creation and composition.

A.  There is hereby created, to continue until July 1, 2006, the Electronic and Information Technology Accessibility Advisory Council.  The Advisory Council shall study and make recommendations concerning the accessibility for the disabled to publicly produced and provided electronic and information technology and to provide advice and assistance to the Information Services Division of the Office of State Finance on the development of accessibility standards and complaint procedures as provided for in Section 2 of this act.

B.  The Advisory Council shall be composed of the following members:

1.  One member of the House of Representatives, appointed by the Speaker of the House of Representatives;

2.  One member of the Senate, appointed by the President Pro Tempore of the Senate;

3.  The chair of the Science and Technology Committee of the House of Representatives;

4.  The chair of the Aerospace and Technology Committee of the State Senate;

5.  The Director of the Office of State Finance, or a designee;

6.  The Director of the Department of Central Services, or a designee;

7.  The Director of the Oklahoma Department of Rehabilitation Services, or a designee;

8.  The Superintendent of Public Instruction, or a designee;

9.  The State Director of the Oklahoma State Department of Career and Technology Education, or a designee;

10.  The Director of the Library for the Blind and Physically Handicapped with the Oklahoma Department of Rehabilitation, or a designee;

11.  The Director of the Office of Handicapped Concerns, or a designee;

12.  A representative of OneNet, the state telecommunications network within the Oklahoma State Regents for Higher Education;

13.  The Project Manager for Oklahoma Able Tech, the state assistive technology project located at Oklahoma State University;

14.  A representative of state agency web managers appointed by the Governor from a list submitted by a state agency web manager group;

15.  A representative of an association representing education technology administrators appointed by the Speaker of the House of Representatives;

16.  A representative of an association of distance learning education professionals appointed by the President Pro Tempore of the Senate;

17.  Two representatives of corporations or vendors of information or electronic technology hardware or software who are knowledgeable or have experience in the field of assistive technology appointed by the Governor;

18.  A representative of a corporation or vendor specializing in assistive technology appointed by the Governor; and

19.  Four representatives who are individuals with a disability, one who is blind or visually impaired, one who is deaf or hard of hearing, one with a mobility disability, and one with a cognitive disability and all of whom are users of information or electronic technology appointed by the Governor.

C.  Members who were serving on the Electronic and Information Technology Accessibility Task Force as of July 1, 2004, shall automatically be appointed to serve on the Electronic and Information Technology Accessibility Advisory Council after July 1, 2004.

D.  The Advisory Council shall:

1.  Make recommendation on action, including legislative action, needed to ensure that all electronic and information technology produced, procured, or developed by state agencies are accessible to the disabled;

2.  Identify disability accessibility standards that are emerging or fully adopted by national standard organizations;

3.  Review and make recommendations on disability accessibility initiatives and legislation undertaken in other states; and

4.  Provide advice and assistance to the Information Services Division of the Office of State Finance and the Department of Central Services on the development of accessibility standards and complaint procedures as provided for in Section 2 of this act.

E.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each designate a cochair from among the members of the Advisory Council.

F.  A majority of the members of the Advisory Council shall constitute a quorum.  A majority of the members present at a meeting may act for the Advisory Council.

G.  Meetings of the Advisory Council shall be called by either cochair.

H.  Proceedings of all meetings of the Advisory Council shall comply with the provisions of the Oklahoma Open Meeting Act.

I.  The Advisory Council may divide into subcommittees in furtherance of its purpose.

J.  Staff of the Oklahoma Able Tech, the state assistive technology project located at Oklahoma State University, shall serve as primary staff for the Advisory Council.  Appropriate personnel from the Office of State Finance and the Department of Central Services shall also assist with the work of the Advisory Council.

K.  The Advisory Council may use the expertise and services of the staffs of the Oklahoma House of Representatives and State Senate and may, as necessary, seek the advice and services of experts in the field as well as other necessary professional and clerical staff.

L.  All departments, officers, agencies, and employees of this state shall cooperate with the Advisory Council in fulfilling its duties and responsibilities including, but not limited to, providing any information, records, or reports requested by the Advisory Council.

M.  Members of the Advisory Council shall receive no compensation for their service, but shall receive travel reimbursement as follows:

1.  Legislative members of the Advisory Council shall be reimbursed for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes; and

2.  Nonlegislative members of the Advisory Council shall be reimbursed by their appointing authorities or respective agencies for necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

Added by Laws 2004, c. 128, § 4, eff. July 1, 2004.

§62-41.5u.  Provision of source code required for acquisition of customized computer software.

A.  No state agency, as defined by Section 250.3 of Title 75 of the Oklahoma Statutes, nor the Purchasing Division of the Department of Central Services, unless otherwise provided by federal law, shall enter into a contract for the acquisition of customized computer software developed or modified exclusively for the agency or the state, unless the vendor agrees to provide to the agency or the state the source code for the software and/or modifications.

B.  The State Purchasing Director or the procurement officers of the state agencies not subject to the Central Purchasing Act shall not process any state agency request for the custom modernization or development of computer software unless the proposed vendor provides documentation that complies with subsection A of this section.

C.  The State Purchasing Director shall provide advice and assistance, as may be required, in order for state agencies to comply with the provisions of this section.

D.  As used in this section:

1.  "State agency" shall include all state agencies, whether subject to the Central Purchasing Act or not, except the Oklahoma Lottery Commission; and

2.  "Source code" means the programming instruction for a computer program in its original form, created by a programmer with a text editor or a visual programming tool and saved in a file.

Added by Laws 2005, c. 391, § 4, eff. July 1, 2005.

§6241.6.  Availability of appropriations  Conditioned on budget resources being sufficient.

Appropriations made by the Legislature for the fiscal year beginning July 1, 1947 and thereafter, shall not be available for contractual or expenditure purposes until allotted as provided in this act.  Appropriations made by the Legislature to each state department, board, commission, institution or agency, are hereby declared to be maximum, conditional and proportionate appropriations, the purpose being to make appropriations payable in full in the amounts named only in the event that the estimated budget resources within each state fund during each fiscal year are sufficient to pay all of the appropriations for such fiscal year in full.  The purpose of this provision is to insure that there shall be no overdraft or deficit in the several funds of the state at the end of any fiscal year, and the Budget Director is directed and required so to administer this act to prevent such overdraft or deficit.

Laws 1947, p. 371, § 6.

§62-41.7.  Repealed by Laws 1995, c. 292, § 12, eff. July 1, 1995.

§62-41.7a.  Repealed by Laws 1986, c. 223, § 59, operative July 1, 1986.

§62-41.7b.  Estimate of funds expected to accrue to General Revenue Fund and Special Revenue Funds - Comprehensive economic report.

A.  In accordance with duties assigned to the State Board of Equalization in Section 23 of Article X of the Constitution of the State of Oklahoma, agencies responsible for the collection of monies deposited to the credit of the General Revenue Fund and each of the Special Revenue Funds shall, upon request of the Director of State Finance, provide the Director in the manner and form established by the Director, an itemized estimate of funds expected to accrue to the General Revenue Fund and each of the Special Revenue Funds for the ensuing fiscal year.  Each of these agencies must also provide to the Director of State Finance, as requested, a written explanation of the methodology and relevant assumptions used in developing the revenue estimates submitted in compliance with this section, a statement of prior year actual revenue collections and a projection of current year revenue collections.

B.  In addition to providing the information listed above, the Oklahoma Tax Commission shall also provide to the Director of State Finance a comprehensive economic report no later than two weeks prior to each of the meetings of the State Board of Equalization pursuant to paragraphs 1 and 3 of Section 23 of Article X of the Constitution of the State of Oklahoma.  The report shall include a summary of recent national and state economic performance and a forecast of national and state economic performance for both the current and the upcoming fiscal year.  This report shall be considered a basis upon which the itemized revenue estimates of the Commission are developed.  The report shall include an analysis of the relative accuracy of the economic forecast on which the previous and current fiscal years' revenue estimates were based.

C.  The Tax Commission shall also provide all estimates, explanations, statements, projections, reports and other documents required by this section to the President Pro Tempore of the Senate and the Speaker of the House of Representatives at the same time that such documents are provided to the Director of State Finance.

Added by Laws 1995, c. 325, § 3, eff. July 1, 1995.

§62-41.7c.  Budget work programs.

A.  On or before the first day of June in each year, or as soon thereafter as possible, all agencies shall be required to file budget work programs with the Director of the Office of State Finance.  Copies of all agency budget work programs shall also be made available electronically to the staff of the Joint Legislative Committee on Budget and Program Oversight.

B.  The required instructions, content and format of budget work programs shall be developed by the staff of the Budget Division of the Office of State Finance.  The work programs shall include a description of all funds available to the agency for expenditure and setting out allotments requested by the agency by quarter and the entire fiscal year.  The work program shall be accompanied by an organizational chart of the agency, a statement of agency mission and program objectives.  The work program shall show budgeted spending by major program category at the activity level and may identify budgeted spending by subprogram category at the subactivity level.  Major program categories identified in the budget work program shall conform to the major program categories as provided by law.  Budget work programs shall be signed by the executive officer of each agency.  Such program and allotment requests may be made by the "request officer" who shall be designated by each agency for that purpose.  Executive officers of agencies shall cooperate with the Office of State Finance staff and Joint Committee staff in developing program budgeting categories.  All funds available or expected to be made available to any agency, including nonfiscal appropriations, shall not be available for expenditure until the request officer of the agency has complied with the applicable provisions of Sections 41.1 through 41.41 of this title and has received approval of such request for funds from the Director of State Finance.

Added by Laws 1994, c. 279, § 5, eff. July 1, 1994.  Amended by Laws 1995, c. 292, § 5, eff. July 1, 1995.

§6241.8.  Federal funds  Deposit and disbursement.

Federal funds received by any agency of the state shall be deposited in the State Treasury and disbursed upon warrants issued by the State Treasurer and shall be subject to the other fiscal controls imposed by this act, except where federal laws and/or regulations of the federal agency which makes such funds available to the State requires federal funds to be granted, deposited, allocated or expended through channels other than those required by the provisions of this act.

Laws 1947, p. 372, § 8; Laws 1979, c. 47, § 46, emerg. eff. April 9, 1979.

§6241.9.  Allotment of appropriations  Exemption of Legislature.

Effective July 1, 1947, and thereafter, appropriations and/or federal funds, shall be allotted for each spending agency by the use of a method which shall be known as the line item method of allotting appropriations whereby items requested may be allotted on either a monthly, quarterly, semiannual or annual basis upon the written request of the agency concerned and the approval of the Budget Director.  The request officer for each spending agency shall show on the forms provided, the proposed classification of the expenditures for that spending agency.  Each agency shall be required to identify those items that are for capital purposes in keeping with the definition of capital projects promulgated by the Long-Range Capital Planning Commission.  Requests for capital appropriations and an agency's original budget request shall be for capital projects that have been submitted to the Long-Range Capital Planning Commission for review.  The Budget Director shall review the requested allotments with respect to the work program with each spending agency and shall, if the Director deems it necessary, require said spending agency to revise, alter or change such allotments before approving the same, reserving a sufficient balance in the appropriation to finance the operations of the spending agency for the remainder of any fiscal year.  At the end of any fiscal year, the entire amount appropriated to any spending agency must be allotted by the Budget Director, except where the estimated budget resources during any fiscal year are insufficient to pay all of the appropriations for such year in full.  The Budget Director shall not allot to any spending agency during any fiscal year, an amount which will be in excess of the amount of revenue collected and allocated to appropriations made to such spending agency.  In the event of a failure of revenue, the Budget Director shall control the allotment authorizations to prevent obligations being incurred in excess of the revenue to be collected.  However, the Budget Director shall make all reductions within each state fund where a revenue failure occurs apply to each department, institution, board, commission or special appropriation made by the State Legislature, in the ratio that its total appropriation for that fiscal year bears to the total of all appropriations for that fiscal year, as provided in Section 23, Article 10, of the Constitution of Oklahoma.  Appropriation allotment may be approved for any item for the entire year or may be approved on a monthly, quarterly, or semiannual basis, but in no case shall the aggregate of such allotments for any spending agency exceed the total appropriation made available to such spending agency for the fiscal year to which they apply.  Each spending agency's request for appropriation allotments shall show the amount required to finance each item of the request for the entire year and for each quarter beginning July 1st, October 1st, January 1st and April 1st, within each fiscal year.  The Budget Director shall consider the allotment request for the purpose of making a determination of:  (1) That such itemized requests are in accordance with the budget plan approved by the Legislature; (2) that the accounting classification is sufficient to reflect the purposes for which expenditures are to be made; (3) that the current financial requirements of the spending agency concerned, justifies the allotment to be made for each quarter, reserving a sufficient balance in the appropriation to finance the remaining quarters; (4) that the realization of the estimated revenues is sufficient to allow the commitments to be made.  The Legislature shall be exempt from submitting any program of work or quarterly allotment request.

Added by Laws 1947, p. 372, § 9, emerg. eff. Feb. 25, 1947.  Amended by Laws 1995, c. 123, § 1, eff. July 1, 1995.

§6241.10.  Approval of requested allotments  Records  Claims for payment  New and increased allotments  Expenditure in subsequent period.

The Budget Director shall, if he approves the requested allotments, transmit a copy as approved to the request officer of the spending agency concerned and also a copy to the Division of Central Accounting and Reporting.  Legislative appropriations which serve as the legal basis for expending the state's monies, and against which allotments shall be made, shall be set up on the records of the Division of Central Accounting and Reporting.  The allotments approved by the Budget Director against such appropriations, shall be the portion of the appropriation set aside to cover encumbrances and expenditures for a designated purpose during a monthly, quarterly, semiannual or annual period.  The allotments authorized by the Budget Director shall be filed with the Division of Central Accounting and Reporting and shall be set up on the records of the Division of Central Accounting and Reporting in such accounts as may be required by the Budget Director.  The Division of Central Accounting and Reporting shall not approve claims for payment in excess of the amount allotted for each account approved by the Budget Director.  After the first allotments have been authorized by the Budget Director for each agency of the state, subsequent allotments may be authorized upon the request of the agency concerned and with the approval of the Budget Director.  The Budget Director may authorize new accounts in addition to those requested in the the original allotment request, or may increase the amount allotted for a monthly, quarterly, semiannual or annual period.  A balance remaining in any of the allotment accounts at the end of any monthly, quarterly, or semiannual period, shall be available for expenditure the subsequent period; however, subsequent allotment requests and the Budget Director's approval should take into consideration any unencumbered or unexpended balance remaining at the time such subsequent requests are approved.

Laws 1947, p. 373, § 10.

§6241.11.  Segregation of lump sum appropriations.

When, in any act, lump sum appropriations are made for personal service, or for maintenance and operation, or for maintenance and operation including personal service, other than such appropriations for the Legislature, judiciary, or for expenses of holding elections, no monies so appropriated shall be available for payments for personal service, or maintenance and operation, or maintenance and operation including personal service, except specified appropriations for temporary services or day labor until a schedule of positions and salaries and the amounts to be available for the expenses of maintenance and operation shall have been approved by the Director of the Budget and a certificate of such approval filed with the request officer of the spending agency concerned and the Division of Central Accounting and Reporting.  Any such approved schedule may be amended, however, with the approval of the Director of the Budget and the filing of a certificate thereof as provided above.  The request officer for each spending agency shall show on the forms provided, how he proposes to classify the expenditures for that spending agency, and such classification shall follow, (except for items peculiar to certain departments or institutions), the uniform budget and accounting classifications adopted for similar spending agencies. The Budget Director shall not have authority to fix the amount of salary or eliminate any position listed on such schedule.  However, he shall not approve said segregation schedule in the event the total requested to be allotted fails to reserve a sufficient balance of the lump sum appropriation to finance the operations of the spending agency concerned for the remainder of that fiscal year, considering any possible failure in the revenue estimated to be collected for that fiscal year.  The Budget Director shall not have the authority to curtail the operation of any particular part of the program, but shall order a reduction in the total program only where insufficient revenues are anticipated to carry on the program for the period concerned.

Laws 1947, p. 373, § 11.

§62-41.12.  Repealed by Laws 1995, c. 292, § 12, eff. July 1, 1995.

§62-41.13.  Revenues not derived from legislative appropriations.

All departments, institutions, or agencies of the state which are operating either partially or entirely from revenues derived from sources other than legislative appropriations, shall file requests for allotments under the same provisions herein stated as are required for direct legislative appropriations which distinctly specify the amount appropriated.  The Budget Director shall approve such requests for allotments on a line item basis, if the estimated revenues accruing to such fund are sufficient to finance such allotments within the period for which the items are approved, and if the account classification is sufficient to show the purposes for which the money is to be expended, except that obligations as they are incurred may not exceed the unencumbered balance of surplus cash on hand in accordance with Section 23, Article 10, Constitution of the State of Oklahoma.  The Budget Director may require a more detailed breakdown of accounts before he approves such requests if the request fails to show sufficient information for the Division of Central Accounting and Reporting.  This section shall apply to such spending agencies as the State Highway Department, Fish and Game Department, Oklahoma Employment Security Commission and other spending agencies operating under similar financial arrangements, including federal funds received by any spending agency of the state, but shall not apply to donated funds, trust funds or funds of an agency relationship.

Laws 1947, p. 374, § 13, emerg. eff. Feb. 25, 1947.

§62-41.13a.  Commitment or expenditure of federal block grant funds - Preconditions.

No state agency or entity shall commit or expend any funds from federal block grant funds created after the effective date of this act, including, but not limited to, employment, job training, vocational education, vocational rehabilitation, adult education or literacy programs without:

1.  Prior authorization;

2.  Appropriation of the funds by the Legislature as provided in Section 23 of Article 10 of the Oklahoma Constitution; or

3.  Other formal expression of legislative intent.

Added by Laws 1995, c. 340, § 24, emerg. eff. June 9, 1995.

§62-41.13b.  Repealed by Laws 1999, c. 358, § 12, eff. July 1, 1999.

§62-41.14.  State system of higher education, and institutions of higher education.

A.  The Oklahoma State System of Higher Education, established by Article XIII-A of the Constitution of this state, shall operate an allotment system similar to the procedure set out in this act for other agencies of the state except that the Oklahoma State Regents for Higher Education shall be substituted for the State Budget Director in connection with approving allotment requests of the constituent institutions comprising The Oklahoma State System of Higher Education.  The account classification for the State System of Higher Education shall conform as nearly as possible with the classification of accounts recommended by the National Committee on Standard Reports for Institutions of Higher Education.  The Board of Regents shall allocate to each institution under its control from the consolidated, or lump sum appropriation made by the Legislature, an amount sufficient to meet the needs and functions of each institution for the entire year as is now provided by law, or may hereafter be provided by law.  The amount allocated to each institution for each fiscal year in accordance with Article XIII-A, Oklahoma Constitution, shall be made in a lump sum without regard to uniform budget or accounting classifications, but shall not be available for expenditure until subsequently allotted by the Regents in accordance with the uniform budget and accounting classifications recommended by the National Committee on Standard Reports.

B.  The Oklahoma State Regents for Higher Education may reduce the allocation of funds which could otherwise be made to an institution within The Oklahoma State System of Higher Education in order to make payments for leases within the lease financing program authorized by Section 4 of this act.

C.  The Regents, with the approval of the Budget Director, may allot money to any constituent institution under said Regents to set up and operate a petty cash fund at said institution, said fund to be reimbursed upon the filing of claims showing the purposes for which the funds were expended.  The Division of Central Accounting and Reporting shall make cash allocations of revenue in accordance with Section 23, Article 10, Constitution of Oklahoma, to each of the constituent institutions, considering the total allocation made by the Regents from the lump sum legislative appropriations as the total appropriation for each institution, in lieu of legislative appropriations.  All institutional income available for educational and general purposes, as defined in the uniform budget and accounting classifications recommended by the National Committee on Standard Reports, and including income defined by law as revolving fund income, shall operate as a continuing nonfiscal appropriation which may be spent for any educational and general purposes for which appropriated funds may be spent, if allocated and allotted as provided in this section; provided that the obligations as they are incurred may not exceed the unencumbered balance of cash on hand in accordance with Section 23, Article 10, Constitution of the State of Oklahoma.

D.  At least thirty (30) days prior to the beginning of each fiscal year, each of the constituent institutions shall file with the Regents its request for appropriation allotments for each of the purposes for which expenditures are to be made.  Such requests shall be broken down to conform to the uniform budget or accounting classifications recommended by the National Committee on Standard Reports.  Each institution's request for appropriation allotments shall show the amount required to finance each item of the request for the entire year and for each quarter or each sixmonths period within the fiscal year, as required by the Budget Director.

E.  The Regents, or their designated official or employee who has been authorized to approve itemize allotment requests, shall consider the allotment requests for the purpose of making a determination of: (1) that the current financial requirements of the institution concerned justify the allotment to be made; (2) that the accounting classification is sufficient to reflect the purpose for which expenditures are to be made and that such classification is in accordance with the budget classifications adopted by the Budget Director and the Regents, which shall conform as nearly as possible to the account classification recommended by the National Committee on Standard Reports for Institutions of Higher Education; (3) that the realization of estimated revenues determined by the Budget Director is sufficient to allow the commitments to be made.

F.  In allotting appropriations and other funds, and approving subsequent allotments which may be required by each institution, the Regents shall follow the same general procedure set forth in this act for other agencies of the state not under the control of said Regents, except as otherwise provided in this section.  All forms and account classifications shall be mutually agreed upon by the Budget Director and the State Regents.  The Regents shall file approved requests of constituent institutions with the Division of Central Accounting and Reporting and such approved requests shall be entered on the records of the state in the same manner as is provided in this act for other agencies of the state.  The State Regents and the Budget Director shall approve any request from the administrative head of a constituent institution for amendment of the approved schedule of positions and salaries, or transfers between items, so long as the currently approved allotment for such purposes is not exceeded; and each such amendment shall be filed with the Budget Director, in such detail as he may require, prior to the date on which the first payroll or other disbursement affected by such amendment is submitted for payment.

G.  In the event that the realization of estimated revenues at any time during the fiscal year indicates that the total revenue for that fiscal year to any state fund will be insufficient at the end of the fiscal year to meet the total appropriations from that fund, the State Budget Director shall notify the Oklahoma State Regents of Higher Education as to the amount of reduction necessary against the consolidated, or lump sum appropriations, made to the Regents.  The Regents in making itemized allotments during the fiscal year, may reserve an amount sufficient to meet a reasonable failure of revenue until receipt of notice from the Budget Director that the realization of estimated revenues indicates that the total appropriation may be allotted for expenditure.  Upon receipt of notice from the Budget Director of a necessary reduction in the consolidated, or lump sum appropriation, to meet a failure in revenue, the Regents of Higher Education shall immediately take action to control the approval of subsequent allotment requests sufficient to make the aggregate reduction in allotments of all constituent institutions under their control equal the amount of reduction ordered against the lump sum appropriation made by the Legislature.  Such reductions against the lump sum appropriation shall not exceed the percentage reduction ordered against other agencies of the state in accordance with Section 23, Article 10, Oklahoma Constitution.

Added by Laws 1947, p. 374, § 14.  Amended by Laws 1999, c. 371, § 5, eff. July 1, 1999.

§6241.15.  Allocation of revenues  Capital outlays  Nonfiscal appropriations  Public Building Fund.

Effective July 1, 1947 and thereafter, the Division of Central Accounting and Reporting shall allocate all revenues thereafter deposited to the credit of any fund in the State Treasury except the Public Building Fund, in accordance with the provisions of Section 23, Article 10, of the Constitution of Oklahoma, as amended on March 11, 1941, and House Bill No. 30, Regular Session of the TwentyFirst Legislature.

The Budget Director may require that appropriations for capital outlay be financed by a separate cash account so that allocations of cash to any agency for purposes of constructing buildings, making improvements, purchasing equipment, etc., may not be used to finance the current operations of the institution, department, or agency.

Appropriations which are nonfiscal for contractual and expenditure purposes, shall be considered fiscal for revenue purposes, but may be allotted for expenditure at any time within thirty (30) months from date such acts are passed.  Revenue which accrues to the credit of the Public Building Fund in the State Treasury which derives its revenue under the provisions of Title 74, Section 98, O.S.1951, shall be allocated to the appropriations from the Public Building Fund in consecutive order.  The Governor shall designate the order of payment of the appropriations from the Public Building Fund.  The Budget Director shall allocate the collections sufficient to pay the first appropriation designated by the Governor, before he allocates any amount to the second and so on, until all appropriations are provided for.  The contracting agency receiving such appropriation shall not contract the same until revenue has been allocated as provided in this act.

Laws 1947, p. 376, § 15.

§62-41.16.  Encumbrance requirements for payment of state funds.

Encumbrance requirements for payments from funds of the state shall include the following:

A.  Whenever departments, institutions, boards, commissions or agencies of this state enter into contracts for, or on behalf of the state for the purchase of goods, wares or merchandise, or for construction of buildings, roads, bridges or any other thing for which labor and materials must be furnished by outside vendors, such agreement shall be evidenced by written contracts or purchase orders, and must be transmitted to the Director of State Finance within a reasonable time as determined by the Director of State Finance from the date of awarding of such contract or purchase order.

B.  The Director of State Finance shall charge such contracts, purchase orders or agreements, against the proper appropriation allotment account as an outstanding order until it is liquidated by payment of a claim, or claims, against said contracts or purchase orders, or by cancellation.

C.  The Director of State Finance shall have the authority, and is hereby given the power to authorize departments, institutions, boards, commissions or agencies of the state to make purchases not requiring the submission of competitive bids pursuant to Section 85.7 of Title 74 of the Oklahoma Statutes, or excluded from the purview of the Central Purchasing Act pursuant to Section 85.12 of Title 74 of the Oklahoma Statutes, for or on behalf of the state whenever the Director of State Finance determines that the best interests of the state are served thereby.  The administrative head of any agency shall be personally liable for obligations incurred in excess of the authorization granted by the Director of State Finance.

D.  The Director of State Finance shall never authorize payment of claims for the purchase of goods, wares and merchandise, or claims for contractual services, for any agency of the state unless it is supported by (1) contracts or purchase orders of the State Board of Public Affairs, or (2) institutional purchase orders or contracts, or (3) departmental purchase orders or contracts, or (4) authorizations for purchases granted by the Director of State Finance as provided by subsection C of this section.  Any invoice or claim dated prior to the date of any of the above-mentioned encumbrance documents shall be rejected by the Director of State Finance.  Any encumbrance document that is outstanding on the records in the Office of State Finance for a period of one (1) year shall be canceled, encumbrances for capital outlay excepted.

The Commissioners of the Land Office shall be authorized to make payment of fees to its custodial bank and investment managers from the proceeds of total realized investment gains and such payments may be made from a special fund hereby created in the State Treasury for this purpose.  Total payments for this purpose in a fiscal year shall not exceed one-half percent (0.5%) of the market value of the funds under the Commissioners' management on June 30 of the previous fiscal year.

Added by Laws 1947, p. 376, § 16, emerg. eff. Feb. 25, 1947.  Amended by Laws 1949, p. 416, § 1, emerg. eff. May 10, 1949; Laws 1955, p. 335, § 1, emerg. eff. June 6, 1955; Laws 1975, c. 269, § 1, emerg. eff. June 5, 1975; Laws 1983, c. 334, § 4, emerg. eff. June 30, 1983; Laws 1984, c. 166, § 5, operative July 1, 1984; Laws 1990, c. 264, § 60, operative July 1, 1990; Laws 1997, c. 301, § 1, eff. Sept. 1, 1997; Laws 1998, c. 85, § 6, eff. July 1, 1998.

§62-41.16a.  WIC Supplemental Nutrition Program - Establishment of system for processing of claims - Procedures for payment of gross vouchers - Transfer of certain funds.

A.  The State Department of Health is authorized to enter into contracts with third party administrators to establish a system for processing claims for payment pursuant to the United States Department of Agriculture Women, Infants and Children Supplemental Nutrition Program.

B.  The State Board of Health shall promulgate rules and develop procedures necessary for implementation and administration of the system.  The State Department of Health shall implement the system by January 1, 1993.

C.  The State Board of Health is authorized to develop procedures that allow for the payment of gross vouchers received by a third party administrator adjusted by returned items or any other disallowances.

D.  The State Department of Health is authorized to transfer funds from any revolving or federal funds available to their WIC Disbursing Fund as needed for the purpose of providing cash flow until federal funds are received.  Any such funds transferred into the WIC Disbursing Fund shall be transferred back to the original fund source before the end of the fiscal year in which the transfer was made.

Added by Laws 1992, c. 32, § 1, eff. July 1, 1992.  Amended by Laws 1993, c. 269, § 8, eff. Sept. 1, 1993.

§6241.17.  Claims and payrolls.

The State Budget Director is hereby authorized to revise and prescribe the blank claim forms and payroll forms to be used by the various agencies of the state.  Any agency of the state may file a claim against more than one item of the current appropriation allotments within the same fund by indicating on the claim or payroll in the space provided, the allotment account, or accounts to be charged and the State Budget Director shall charge the same to the account, or accounts, indicated after proper audit and approval. Payroll forms are hereby authorized for use in claiming amounts due individually to all employees within a department, board, commission, institution or agency of the state when the bonded executive head or bonded employee of such spending agency certifies on the payroll form that the amount shown after each named employee is the amount due for the period of time shown on the payroll form. Each payroll form shall show in separate columns the total earnings, the amount of each type of withholding and the net amount due each employee. Withholdings may be reserved by the Budget Director to be paid to the proper governmental agency by subsequent lump sum payments.

Laws 1947, p. 377, § 17.

§6241.18.  Disbursements.

The State Treasurer shall be the disbursing agency of the state and shall draw either checks or warrants payable at the State Treasury, in payment of all claims, including payrolls, against the state which shall be by law directed to be paid out of the treasury. Each check or warrant shall specify the date of its issue and the name of the person to whom payable.  Each check, or warrant, issued by the State Treasurer, shall specify on its face the gross amount, the amount of withholding if any, and net amount payable to the payee.  At the end of each month the State Treasurer shall report to the Director of State Finance in such form as the Director of State Finance shall prescribe, all checks or warrants issued during the month.  Effective July 1, 1947, and thereafter, checks or warrants issued by the State Treasurer shall be registered on the records of the State Treasurer in such manner as shall be prescribed by the Budget Director of State Finance; provided, that each check or warrant shall indicate thereon the fund against which the same shall be charged.  The purpose of this section is to permit checks or warrants to be registered in the order in which they are drawn upon the State Treasury; provided, such checks or warrants indicate the treasury fund against which the same is charged.

Laws 1947, p. 378, § 18; Laws 1947, p. 383, § 1; Laws 1979, c. 47, § 47, emerg. eff. April 9, 1979.

§6241.19.  Record of redemptions and receipts by State Treasury  Nonpayable warrants  Custody of claims  Revocation and cancellation of unpaid obligations  Reissuance  Canceled Warrant Fund.

A.  All bonds and interest coupons redeemed by the State Treasurer and a duplicate of each and every receipt issued for monies received into the State Treasury, shall be delivered immediately to, and receipted for, by the Director of State Finance who shall maintain such documents as a permanent record of his or her office.  It shall be the duty of the Director of State Finance to audit such redeemed documents and to apportion and distribute the collections as indicated by the State Treasury receipts to the respective funds and account to which the same shall have accrued, or may belong.  All warrants and checks redeemed by the State Treasurer shall be maintained by the State Treasurer in accordance with the provisions of Sections 305 through 317 of Title 67 of the Oklahoma Statutes.  In the event that nonpayable warrants are issued pursuant to the provisions of Section 23 of Article X of the Constitution of the State of Oklahoma, it shall be the duty of the Director of State Finance to issue and publish the official call for payment for any warrants that may be outstanding and registered as "nonpayable".  Notice of such call shall be published in some newspaper of general circulation, published at the seat of government, and interest on all warrants so called for payment shall cease on or after ten (10) days from the date of the first publication of such notice.  The Director of State Finance shall be responsible for the custody of claims certified for payment which call for the disbursement of money from the Treasury.  Such claims shall be maintained in files accessible to the Division of Central Accounting and Reporting and the employees of the Division of Central Accounting and Reporting shall have authority to inspect such claims for the purpose of making accounting adjustments on the records maintained by the Director of State Finance.

B.  All warrants, checks or orders issued by the State Treasurer against claims submitted through the Director of State Finance in payment of obligations of the state which shall for any cause remain outstanding or unpaid for a period of ninety (90) days after funds are available for their payment shall be revoked and canceled.  The Director of State Finance shall forthwith make proper entry thereof on the records of his or her office and shall notify both the State Treasurer and the administrative head of the agency certifying the claim for payment of the fact of such entry of cancellation.  Thereafter, no such warrants shall be paid except that the holder of any warrant that may be canceled pursuant to the provisions of this section, may, within thirty-six (36) months following the month in which the warrant was canceled, present the warrant or an affidavit of loss or destruction, and a request for reissue to the Director of State Finance who shall on the third Monday of each month certify a claim for payment of those verified unpaid requests presented during months past.  If, for any reason, a warrant should not be issued to replace a warrant canceled pursuant to the provisions of this section, the administrative head of the agency originally certifying the claim for payment shall, within seven (7) days after notification of the cancellation, advise the Director of State Finance that a reissue should not be made.  Warrants issued or caused to be issued by the Department of Human Services for public assistance or medical assistance may be reissued at any time within three (3) years after cancellation upon submission of the canceled warrants to the Department, provided the three-year limitation shall not apply to warrants issued prior to May 1, 1992.

C.  There is hereby created in the State Treasury a fund to be known as the Canceled Warrant Fund.  The Director of State Finance shall transfer to the Canceled Warrant Fund the total of the payable amounts of the warrants canceled pursuant to the provisions of this section from the funds and accounts against which the canceled warrants had been drawn, and shall disburse from the fund such amounts as necessary to pay warrants reissued as provided in this section.  The expenditure shall be recorded in the fund and account against which the original canceled warrant was issued and disbursements from the Canceled Warrant Fund shall not be considered expenses of the state nor shall receipts to the fund be considered revenue to the state.  Claims drawn against the Canceled Warrant Fund shall identify the current holder of record and the warrant number of the canceled warrant.

D.  The Director of State Finance shall determine the minimum necessary balance to be maintained in the Canceled Warrant Fund and on the third Monday of October shall transfer the amount in excess of the required minimum balance to the General Revenue Fund of the current year.  The minimum balance retained shall be not less than the total amount of the warrants canceled by statute within the past thirty-six (36) months preceding October 1 of each year and which remain eligible for replacement according to the records of the Office of State Finance.

Added by Laws 1947, p. 378, § 19, emerg. eff. Feb. 25, 1947.  Amended by Laws 1979, c. 47, § 48, emerg. eff. April 9, 1979; Laws 1980, c. 105, § 1, eff. July 1, 1980; Laws 1982, c. 39, § 1, emerg. eff. March 26, 1982; Laws 1988, c. 277, § 6, operative July 1, 1988; Laws 1989, c. 367, § 1, operative July 1, 1989; Laws 1992, c. 152, § 1, emerg. eff. May 1, 1992; Laws 1996, c. 290, § 8, eff. July 1, 1996.

NOTE:  Laws 1989, c. 171, § 1 repealed by Laws 1990, c. 337, § 26.

§62-41.20.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§62-41.21.  Payment of claims or payrolls.

A.  Except as otherwise provided by subsections B, C, D, E, F, G, H, K and L of this section, procedures for effecting payment of claims or payrolls shall include the following:

1.  All miscellaneous claims and payroll claims which are to be used to authorize the payment of money from the State Treasury, shall be filed with the Director of State Finance for audit and settlement prior to being filed for payment with the State Treasurer; provided, the Director of State Finance may establish alternative procedures for the settlement of claims through the Office of State Finance whenever such procedures are deemed more advantageous and consistent with the requirements of Section 41.1 et seq. of this title.  Such procedures may include, but are not limited to, at the discretion of the Director of State Finance:

a. a procedure to permit consolidated payment to vendors for claims involving more than one agency of the state when audit and settlement of such claims, as hereinafter provided, can in all respects be accomplished,

b. procedures based upon valid statistical sampling models for preaudit of claims, except for payroll claims and travel claims, against contracts, purchase orders and other commitments before entering such claims against the appropriation allotment accounts, and

c. policies, procedures and performance criteria for the participation of agencies or departments, not authorized in subsections B through H of this section, to engage in an alternative system for the settlement of claims through the Office of State Finance; and

2.  After claims or payrolls or both have been properly audited and recorded against the respective contracts, purchase orders, other commitments and appropriation allotment accounts, the Division of Central Accounting and Reporting shall certify such claims or payrolls to the State Treasurer for payment.  It shall be the responsibility of the Division of Central Accounting and Reporting to determine:

a. that all material legal requirements concerning the expenditure of monies involved in each claim or payroll have been complied with, and

b. that funds have been properly and legally allotted for the payment of the claim or payroll and that a sufficient balance exists for the payment of same.

Sufficient space shall be provided on each claim and payroll for the Director of State Finance to indicate that the claim or payroll has been approved for payment by the Division of Central Accounting and Reporting.  The Director of State Finance shall authorize bonded employees in the Division of Central Accounting and Reporting to execute the signed approval of each claim or payroll which shall be certified to the State Treasurer for payment.

B.  The Department of Human Services is authorized to establish an encumbrance and preaudit system for settlement of claims relating to public assistance, social service benefits and medical benefits to or for persons eligible under applicable federal laws and rules, Oklahoma Statutes, and policies established by the Oklahoma Commission for Human Services.  The following programs shall be eligible for this procedure:

1.  Aid to Families with Dependent Children;

2.  Aid to Aged, Blind and Disabled;

3.  Medical Assistance;

4.  Day Care;

5.  Refugee Resettlement;

6.  Low Income Heating and Energy Assistance;

7.  General Assistance;

8.  Crippled Children;

9.  Social Services under Title XX of the U.S. Social Security Act, 42 U.S.C., Section 301 et seq.;

10.  Adoption Subsidies;

11.  Foster Care;

12.  Medical Examination;

13.  Area Agencies on Aging;

14.  Any contract for service for which the Department of Central Services has approved as qualifying for a fixed and uniform rate pursuant to Section 85.7 of Title 74 of the Oklahoma Statutes;

15.  Sheltered Workshops;

16.  Contracted Group Homes;

17.  Rehabilitative Client Interpreters;

18.  Rehabilitative Client Drivers; and

19.  Maternal and Child Health Services Block Grant.

The Department of Human Services shall provide to the Director of State Finance, for approval prior to inclusion in this procedure, detailed listings of the type of payments to be made for each of these programs.  The Department of Human Services shall provide the Director of State Finance a daily report of the dollar amount of claims settled and checks or warrants written, the dollar amount of checks or warrants canceled, and the dollar amount of checks or warrants canceled by statutes.

C.  The State Department of Rehabilitation Services is authorized to establish an encumbrance and preaudit system for settlement of claims relating to social service benefits and medical benefits to or for persons eligible under applicable federal laws and regulations, Oklahoma Statutes, and policies established by the Commission for Rehabilitation Services for the following programs:

1.  Vocational and other rehabilitation;

2.  Educational services;

3.  Disability Determination Services; and

4.  Visual Services.

The State Department of Rehabilitation Services shall provide to the Director of State Finance, for approval prior to inclusion in this procedure, detailed listings of the type of payments to be made for each of these programs.  The State Department of Rehabilitation Services shall provide the Director of State Finance a daily report of the dollar amount of claims settled and checks or warrants written, the dollar amount of checks or warrants canceled, and the dollar amount of checks or warrants canceled by statutes.

D.  The Oklahoma State Regents for Higher Education and the Director of State Finance shall jointly establish a system for the settlement of claims, except for payroll, by entities of The Oklahoma State System of Higher Education.  The settlement system shall include policy, procedures, and performance criteria for participation.  The State Regents are authorized to approve or disapprove the participation of any institution or other entity of the State System in the claims settlement system.

E.  The Director of State Finance shall be authorized to establish necessary agency disbursing funds to efficiently accommodate the cash flow requirements of applicable federal regulations, bond indebtedness and other directives deemed appropriate by the Director of State Finance.  Agencies operating such disbursing funds are authorized to establish a preaudit and settlement system for claims or payments or both relating to the purposes of the stated directives.  The State Treasurer shall establish procedures for the state in accordance with Federal Banking and National Automated Clearing House Association standards and agencies shall be required to utilize automated clearing house procedures established by the State Treasurer provided that no individual or entity shall be required to have a bank account unless required by federal law or federal regulation.  Agencies shall be further required to present these transactions to the Office of State Finance in a summarized format and shall include any accounting information necessary as determined by the Director of State Finance including, but not limited to, information related to Public Law 101-453 the Cash Management Improvement Act, 31 U.S.C., Sections 3335, 6501 and 6503.  Administrative expenditures shall not be eligible for these procedures.

The efficiency of the payment system shall be considered when the interest earnings of the state are not diminished.

F.  The Director of State Finance shall be authorized to process payments for federal tax withholding without claim forms.  The Director of State Finance shall establish a separate fund for the purpose of accumulating federal income tax withholding from payrolls and remitting same to the United States Treasury.

G.  The Department of Education and the Oklahoma Department of Career and Technology Education are authorized to establish a preaudit and settlement system for claims and/or payments of state funded assistance to school districts and institutions within The Oklahoma State System of Higher Education.  The payment system shall be neutral as to interest income to the state and the school districts.

H.  The Director of State Finance shall be authorized to process, without claim forms, interest payments to the U.S. Treasury as required by Public Law 101-453, the Cash Management Improvement Act, 31 U.S.C., Sections 3335, 6501 and 6503.  Agencies are responsible for the accrual of such interest liability of the state and shall provide payment to the Office of State Finance in the amount and method prescribed by the Office of State Finance.  Any liability of the U.S. Treasury as determined by Public Law 101-453, the Cash Management Improvement Act, 31 U.S.C., Sections 3335, 6501 and 6503 shall be deposited in the State Treasury and transferred by the Director of State Finance to the General Revenue Fund of the state subsequent to final determination and necessary audit resolution.

I.  The State Treasurer shall write checks or warrants in payment of claims and payrolls certified to the State Treasurer for payment by the Division of Central Accounting and Reporting or the Department of Human Services or institutions within The Oklahoma State System of Higher Education.  The State Treasurer, within such limitations as the State Treasurer may prescribe, may authorize the Director of State Finance, the Department of Human Services, or an institution within The Oklahoma State System of Higher Education to write the checks or warrants for payment of claims and payrolls that have been certified by the respective agency.  The Director of State Finance, the Department of Human Services, and The Oklahoma State System of Higher Education institutions shall provide the State Treasurer a register of each payment for each check or warrant written.  Provided, in lieu of checks or warrants:

1.  The Director of State Finance may, with the concurrence of the State Treasurer, establish a procedure to effect the settlement of interagency claims by transfer entry; and

2.  At the discretion of the State Treasurer, payment of claims and payrolls may be made by the electronic transfer of funds.

Such optional settlement modes may be implemented when the authorized officer or officers of the state are satisfied such modes will substantially operate to the benefit of the state and without sacrifice to the security and integrity of the monies and records of the state.

J.  The Director of State Finance is authorized to use a numeric or alphanumeric designation to cross-reference claims or payrolls to check warrant numbers, transfer entry or optional settlement mode used in the payment thereof.

K.  The Department of Human Services and the Director of State Finance shall jointly establish a system for the settlement of claims, except for payroll, by the Department of Human Services.  The settlement system shall include policy, procedures and performance criteria for participation.

L.  The Department of Transportation may establish a preaudit and settlement system for claims and payments of state-funded contractor estimates and right-of-way payments.  Provided, however, that nothing herein shall modify or alter condemnation proceedings as provided by law.

Added by Laws 1947, p. 379, § 21, emerg. eff. Feb. 25, 1947.  Amended by Laws 1979, c. 47, § 49, emerg. eff. April 9, 1979; Laws 1983, c. 334, § 5, emerg. eff. June 30, 1983; Laws 1986, c. 247, § 17, operative July 1, 1986; Laws 1990, c. 265, § 15, operative July 1, 1990; Laws 1991, c. 24, § 1, emerg. eff. March 29, 1991; Laws 1991, c. 330, § 4; Laws 1992, c. 358, § 1, eff. July 1, 1992; Laws 1993, c. 328, § 31, operative July 1, 1993; Laws 1993, c. 364, § 18, emerg. eff. June 11, 1993; Laws 1994, c. 2, § 21, emerg. eff. March 2, 1994; Laws 1994, c. 277, § 4; Laws 1995, c. 292, § 6, eff. July 1, 1995; Laws 1996, c. 290, § 9, eff. July 1, 1996; Laws 1997, c. 2, § 13, emerg. eff. Feb. 26, 1997; Laws 1997, c. 164, § 3, eff. July 1, 1997; Laws 1998, c. 392, § 4, eff. Sept. 1, 1998; Laws 2000, c. 347, § 3, emerg. eff. June 6, 2000; Laws 2001, c. 33, § 53, eff. July 1, 2001; Laws 2002, c. 150, § 1, eff. July 1, 2002.

NOTE:  Laws 1992, c. 326, § 8 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1993, c. 10, § 6 repealed by Laws 1994, c. 277, § 18.  Laws 1993, c. 291, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 78, § 1 repealed by Laws 1994, c. 277, § 18.  Laws 1996, c. 204, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§62-41.22.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§6241.23.  Experts and assistants of Budget Director.

The Budget Director, with the approval of the Governor, shall employ and make the appointment of such experts and assistants as may be necessary to execute the purposes of this act.  No appointments to positions shall be made in excess of the position authorized by act of Legislature for the Division of the Budget and the Division of Central Accounting and Reporting.

Laws 1947, p. 380, § 23.

§6241.24.  Assistants of State Auditor and Inspector.

The State Auditor and Inspector shall employ, and make the appointment of such assistants as may be necessary to fulfill his duties.  No appointments to positions shall be made in excess of the positions authorized by act of the Legislature for the State Auditor and Inspector's office.

Laws 1947, p. 380, § 24; Laws 1979, c. 30, § 21, emerg. eff. April 6, 1979.

§62-41.25.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§6241.26.  Approval of claims and payrolls.

Individual claims and/or payrolls listing amounts claimed by more than one person which are used as the basis for the payment of money from the State Treasury from any fund shall be approved only by the elected or appointed head of any state department, board, commission, institution or agency, or their designated administrative employees.  Provided, the number of persons authorized to make such approval shall not exceed two people for any one state department, board, commission, institution or agency without the special approval of the Director of State Finance, and in no case shall the number of such persons exceed five.  All officials and employees authorized to approve claims or payrolls, if not already under bond for such purpose, shall execute a bond payable to the state in the amount required by the Director of State Finance but not to exceed Twentyfive Thousand Dollars ($25,000.00), unless otherwise provided by law, conditioned for the faithful performance of their duties, with some surety company authorized to do business in this state, as surety, which bond shall be approved by the Director of State Finance and filed in the office of the Secretary of State.  After state claims and/or payrolls have been approved by the above officials and employees, they shall be filed with the Director of State Finance for auditing and settlement. Laws 1947, p. 380, Section 26; Laws 1968, c. 52, Section 1; Laws 1971, c. 329, Section 1; Laws 1973, c. 46, Section 15.  Operative July 1, 1973.

Laws 1947, p. 380, § 26; Laws 1968, c. 52, § 1; Laws 1971, c. 329, § 1, emerg. eff. June 25, 1971; Laws 1973, c. 46, § 15, operative July 1, 1973.

§6241.27.  Deficiency certificates.

The Governor may, in his discretion, issue a deficiency certificate or certificates, for the benefit of any department, institution, or agency of the state, if the amount of such deficiency certificate, or certificates, be within the limit of the current appropriation for that department, institution, or agency, whereupon the State Treasurer shall issue warrants to the extent of such certificate or certificates for the payment of such claims as may be authorized by the Governor, and such warrants shall become a part of the public debt and shall be paid out of any money appropriated by the Legislature and made lawfully available therefor; provided further, that in no event shall said deficiency certificate, or certificates, exceed in the aggregate the sum of Five Hundred Thousand Dollars ($500,000.00), in any fiscal year.

Laws 1947, p. 380, § 27; Laws 1979, c. 47, § 50, emerg. eff. April 9, 1979.

§6241.28.  Interest on warrants issued under deficiency certificates.

The warrants issued under the authority of any deficiency certificate shall bear interest at a rate to be fixed by the State Treasurer not to exceed four percent (4%) per annum.

Laws 1947, p. 381, § 28.

§6241.29.  Estimate of funds needed.

A.  Except as provided for in subsection B of this section, on the first day of October preceding each regular session of the Legislature, each of the several state departments, bureaus, divisions, officers, commissions, and institutions, including those created or established pursuant to constitutional provisions, and other spending agencies shall report to the Director of State Finance and the Chair and Vice Chair of the Legislative Oversight Committee on State Budget Performance, on official forms furnished for such purpose an itemized request showing the amount needed for the ensuing fiscal year beginning with the first day of July.  The official forms which must be used in making these reports shall be approved and furnished by the Director of State Finance and the Legislative Oversight Committee on State Budget Performance, shall be uniform, and shall clearly designate the kind of information to be given on the reports.  Information provided shall include, but not be limited to:

1.  A budget analysis of existing and proposed programs utilizing zero-based budgeting techniques.  Such analysis shall be included as a part of the estimate of funds needed;

2.  A statement listing any other state, federal or local agencies which administer a similar or cooperating program and an outline of the interaction among such agencies;

3.  A statement of the statutory authority for the missions and quantified objectives of each program;

4.  A description of the groups of people served by each program in the agency;

5.  A quantification of the need for the program;

6.  A description of the tactics which are intended to accomplish each objective;

7.  A list of quantifiable program outcomes which measure the efficiency and effectiveness of each program;

8.  A ranking of these programs by priority;

9.  Actual program expenditures for the current fiscal year and prior fiscal years and the number of personnel required to accomplish each program; and

10.  Revenues expected to be generated by each program, if any.

Spending agencies shall make an itemized estimate of needs and request for funds for the ensuing fiscal year and an estimate of the revenues from all sources to be received by the agency during the ensuing fiscal year.  The Director of State Finance shall submit to the Governor and the Legislative Oversight Committee on State Budget Performance no later than the fifth day of October a complete list of all spending agencies which fail to submit budgets by October 1, pursuant to the provisions of this section.

B.  1.  The reports required by this section shall include an itemized listing of outstanding capital lease debt and estimated capital lease needs for the ensuing fiscal year, and shall be provided on official forms furnished by the Director of State Finance for this purpose.

2.  For the purposes of this section "capital lease" means a leasepurchase agreement which provides an option for the State of Oklahoma or its agencies to purchase property, including personal and real property, which is the subject thereof and/or a lease agreement that provides an option for the State of Oklahoma or its agencies to lease such property, which is the subject thereof, at a nominal annual amount, after a period in which leased property is rented at fair market value.

Added by Laws 1947, p. 381, § 29, emerg. eff. Feb. 25, 1947.  Amended by Laws 1981, c. 255, § 4; Laws 1983, c. 334, § 6, emerg. eff. June 30, 1983; Laws 1985, c. 319, § 16, operative Oct. 1, 1985; Laws 1986, c. 105, § 3, emerg. eff. April 5, 1986; Laws 1987, c. 203, § 112, operative July 1, 1987; Laws 1989, c. 300, § 15, operative July 1, 1989; Laws 1994, c. 279, § 8, eff. July 1, 1994; Laws 2003, c. 301, § 1, eff. July 1, 2003.

§62-41.29-1.  Utilization of information collected by Office of State Finance - Evaluation reports by House appropriations and budget and Senate appropriations committees.

A.  The Appropriations and Budget Committee of the Oklahoma House of Representatives and the Appropriations Committee of the State Senate shall:

1.  Utilize information collected by the Office of State Finance pursuant to Section 41.29 of Title 62 of the Oklahoma Statutes and any reports issued by the Legislative Oversight Committee on State Budget Performance to evaluate management programs, operations and fiscal needs of state agencies, boards, commissions, departments, divisions, offices, bureaus, institutions and other spending agencies, including those created or established pursuant to constitutional provisions; and

2.  File an evaluation report no later than March 1 of each fiscal year with the Chief Clerk of the Oklahoma House of Representatives and the Clerk of the State Senate which shall include, but not be limited to, the following information:

a. a review of the agency's programs, performance and management,

b. whether the agency has demonstrated a public need for the services and programs justifying the agency's continued existence, and

c. whether the agency is the most appropriate provider of the programs and services furnished by the agency.

B.  The Appropriations and Budget Committee of the Oklahoma House of Representatives and the Appropriations Committee of the State Senate shall utilize information contained in the evaluation report in determining final appropriations for state agencies and in any future adjustments in funding levels.

C.  No action shall be taken on a measure making an appropriation unless the evaluation report described by paragraph 2 of subsection A of this section with respect to the entity to which the appropriation is made has first been filed with the applicable clerk.

Added by Laws 2003, c. 301, § 2, eff. July 1, 2003.

§62-41.29a.  Education Reform Revolving Fund - Separate accounting for revenues - Use of funds - Tracking apportionment of revenue.

A.  The Office of Accountability shall separately account for and report monthly revenues which it determines accrued to the Education Reform Revolving Fund which were attributable to the tax increases contained in Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature.

B.  Funds separately accounted for herein shall be used only to fund the reforms provided for in Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature and for no other purpose.  Any appropriation or expenditure of any of such funds for any other purpose shall be null and void and of no effect.

C.  The Office of Accountability shall track apportionment of revenues which are deposited to the credit of the Education Reform Revolving Fund of the State Treasury which are attributable to the changes contained in Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature on a fiscal year basis and shall provide an accounting to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate, within thirty (30) days after the end of the fiscal year.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 98, emerg. eff. April 25, 1990.  Amended by Laws 1990, c. 126, § 8, emerg. eff. April 25, 1990; Laws 1990, c. 263, § 72, operative July 1, 1990; Laws 1995, c. 111, § 1, eff. July 1, 1995; Laws 1996, c. 269, § 1, eff. June 1, 1996.

§62-41.29b.  Education Reform Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Education to be designated the "Education Reform Revolving Fund".  The said Education Reform Revolving Fund shall consist of any monies as apportioned by Sections 1353, 1403 and 2352 of Title 68 of the Oklahoma Statutes, such revenue as is apportioned pursuant to the provisions of Section 312.1 of Title 36 of the Oklahoma Statutes and any other funds designated by law for deposit thereto.  The Education Reform Revolving Fund herein created may be expended for the purposes stated in Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature, and in the same manner as appropriated funds.

Added by Laws 1996, c. 269, § 2, eff. June 1, 1996.  Amended by Laws 2003, c. 315, § 2, eff. July 1, 2003; Laws 2004, c. 322, § 16, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

NOTE:  Laws 2004, c. 8, § 22 repealed by Laws 2005, c. 1, § 91, emerg. eff. March 15, 2005.

§62-41.29c.  Common Education Technology Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Education to be designated the "Common Education Technology Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received pursuant to the provisions of subparagraph a of paragraph 2 and subparagraph a of paragraph 3 of Section 1004 of Title 68 of the Oklahoma Statutes and any funds previously deposited in the Common Education Technology Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Education as authorized by the Oklahoma Legislature.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, 1st Ex.Sess., c. 1, § 4, emerg. eff. Feb. 5, 1999.  Amended by Laws 2000, c. 419, § 1, emerg. eff. June 9, 2000.

§62-41.29d.  Higher Education Capital Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Regents for Higher Education to be designated the "Higher Education Capital Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations, and shall consist of monies received pursuant to the provisions of subparagraph b of paragraph 2 and subparagraph b of paragraph 3 of Section 1004 of Title 68 of the Oklahoma Statutes and any funds previously deposited in the Higher Education Capital Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Regents for Higher Education as authorized by the Oklahoma Legislature.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, 1st Ex.Sess., c. 1, § 5, emerg. eff. Feb. 5, 1999.  Amended by Laws 2000, c. 419, § 2, emerg. eff. June 9, 2000.

§62-41.29e.  Oklahoma Student Aid Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma State Regents for Higher Education to be designated the "Oklahoma Student Aid Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received pursuant to the provisions of subparagraph c of paragraph 2 and subparagraph c of paragraph 3 of Section 1004 of Title 68 of the Oklahoma Statutes and any funds previously deposited in the Oklahoma Tuition Scholarship Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Regents for Higher Education as authorized by the Oklahoma Legislature.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Beginning with fiscal year 2003, monies accruing to the credit of the Oklahoma Student Aid Revolving Fund shall be appropriated for and budgeted and expended for providing student aid in the form of state tuition aid grants awarded pursuant to the Higher Education Tuition Aid Act and scholarships awarded pursuant to the Oklahoma State Regents' Academic Scholars Program and the Oklahoma Higher Learning Access Program.

Added by Laws 1999, 1st Ex. Sess., c. 1, § 6, emerg. eff. Feb. 5, 1999.  Amended by Laws 2000, c. 419, § 3, emerg. eff. June 9, 2000; Laws 2002, c. 99, § 1, eff. July 1, 2002.

§62-41.29f.  Teachers' Retirement System Dedicated Revenue Revolving Fund - Separate accounting of revenues - Permitted expenditures.

A.  The Office of State Finance shall separately account for revenues which are deposited to the credit of the Teachers' Retirement System Dedicated Revenue Revolving Fund of the State Treasury pursuant to the provisions of Sections 1353, 1403 and 2352 of Title 68 of the Oklahoma Statutes on a fiscal year basis and shall provide an accounting to the Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives within thirty (30) days after the end of the fiscal year.

B.  Funds separately accounted for herein shall be used only to fund the currently unfunded liability of the Teachers' Retirement System and for no other purpose.  Any appropriation or expenditure of any of such funds for any other purpose shall be null and void and of no effect.

C.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Teachers' Retirement System to be designated the "Teachers' Retirement System Dedicated Revenue Revolving Fund".  The fund shall consist of any monies as apportioned to the fund by Sections 1353, 1403 and 2352 of Title 68 of the Oklahoma Statutes.  The fund herein created may be expended for the purpose set forth in subsection B of this section and in the same manner as appropriated funds.

Added by Laws 1999, c. 254, § 7, eff. June 30, 1999.

NOTE:  Renumbered from § 41.29c of this title to avoid a duplication in numbering.

§62-41.29g.  Separate accounting of revenues attributable to fees collected by Oklahoma Board of Private Vocational Schools.

The Office of State Finance shall separately account for and report monthly revenues which it determines are attributable to fees collected by the Oklahoma Board of Private Vocational Schools pursuant to Section 21-106 of Title 70 of the Oklahoma Statutes.  The Office of State Finance shall track the fee revenue deposited by the Board on a fiscal year basis and shall provide an accounting to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate within thirty (30) days after the end of the fiscal year.

Added by Laws 2002, c. 301, § 6, eff. July 1, 2002.

§6241.30.  Information furnished Budget Director by departments, etc.

The departments, institutions, boards, commissions and agencies of the state, upon request shall immediately furnish the Budget Director in such form as he may require, any information desired by him in his relation with their respective affairs or activities.

Laws 1947, p. 381, § 30.

§6241.31.  Preparation of budget by Budget Director.

It shall be the duty of the Budget Director after making a complete detailed study of each department, institution, board, commission and agency, to prepare the budget under the supervision and direction of the Governor.

Laws 1947, p. 381, § 31.

§6241.32.  Budget in year in which Governorelect assumes office.

In any year in which a Governorelect assumes office, the budget shall be the budget of the new Governor and shall be submitted to the Legislature by him.  The Division of the Budget shall render to the Governorelect all possible assistance in the preparation of the budget.  The Governor and the departments, institutions or agencies of the state shall furnish the Governorelect estimates and other budget information, in order that the Governorelect may discharge effectively his budget responsibilities upon assuming office.

Laws 1947, p. 381, § 32.

§6241.33.  Form of budget  Budget message  Budget estimates.

The budget shall be submitted to the Legislature in printed form. Such budget shall be in two parts:  (1) a budget message outlining the fiscal policy of the state for the biennium and describing the important features of the budget plan; giving a summary of the budget setting forth aggregate figures of proposed revenues and expenditures and the balanced relations between the proposed revenues and expenditures and the total expected income and other means of financing the budget compared with the corresponding figures for the preceding biennium; including explanatory schedules classifying proposed expenditures by organization units, objects and funds; giving estimated statements of assets and liabilities as of the close of the preceding biennium and of the budget biennium; explaining any proposed major increases in revenue from any existing source or any new source of revenue proposed and giving any further information or making any suggestions; (2) the detailed budget estimates of revenues and expenditures for each fund as provided for in this act showing the recommendations of the Governor on each, compared with the figures for each of the fiscal years of the preceding biennium and giving an explanation of each major change in the recommendations from the revenues and expenditures in the previous biennium.

Laws 1947, p. 381, § 33.

§6241.34.  Submission of budget  Plan of expenditures  Proposed revenues.

Immediately after the beginning of each regular session of the Legislature, the Governor shall submit to the presiding officer of each house, printed copies of the budget based upon the investigations and conclusions of the Division of the Budget.  Such budget document shall contain a complete and itemized plan of all proposed expenditures for each agency or undertaking classified according to the various cabinet areas designated by the Governor or otherwise created by law.  Such expenditures shall be further classified by function, character and object, and in the event such proposed expenditures exceed the estimate made by the State Board of Equalization, the Governor shall accompany the budget document with a proposal of new revenue raising measures sufficient to effect a balanced budget for each year in the ensuing fiscal year.

Amended by Laws 1986, c. 207, § 6, operative July 1, 1986.

§62-41.35.  Repealed by Laws 1994, c. 279, § 10, eff. July 1, 1994.

§62-41.36.  Repealed by Laws 1969, c. 35, § 1, eff. Feb. 20, 1969.

§6241.37.  Powers of Legislature respecting budget.

The Legislature may increase or decrease items in the budget bill or bills, as it may deem to be in the interest of greater economy and efficiency in any department, institution, board or Commission and may appropriate for any additional special state function not set out in the budget bill or bills, as shall seem proper to the Legislature. Such appropriation specifically designated by the Legislature as a special state function, shall be exempt from the allotment provisions of this act under the control of the Budget Director, when the act appropriating money for such special State function specifically provides that the appropriation is exempt from allotment procedure under the control of the Budget Director.

Laws 1947, p. 382, § 37.

§62-41.38.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§6241.39.  Governorelect and Lieutenant Governorelect  Expenses prior to assuming office.

The Division of the Budget is hereby authorized to provide the Governorelect and Lieutenant Governorelect with such reasonable and necessary services as the Governorelect or Lieutenant Governorelect may request in the performance of his duties prior to taking office and in preparation for assuming the duties of office. The Division of the Budget is further authorized to allocate from the funds appropriated to said Division the sum of Thirty Thousand Dollars ($30,000.00), or so much thereof as may be necessary for use by the Governorelect, if not incumbent, and the sum of Ten Thousand Dollars ($10,000.00), or so much thereof as may be necessary for use by the Lieutenant Governorelect, if not incumbent, for expenses of personal services, office expense, supplies, materials, travel and other necessary expenses incurred by such Governorelect or Lieutenant Governorelect in the performance of his duties prior to taking office and in preparation for assuming the duties of office.

Amended by Laws 1982, c. 348, § 7, emerg. eff. June 2, 1982.

§6241.40.  Revolving Fund for State Budget Office.

There is hereby created in the State Treasury a Revolving Fund for the State Budget Office.  The said Revolving Fund shall consist of any monies received for rental of machine metered time, sale of scrap cards and paper, and any other miscellaneous receipts.  The Revolving Fund herein created may be expended for the same purposes and in the same manner as appropriated funds.

Laws 1967, c. 311, § 2, emerg. eff. May 16, 1967.

§6241.41.  Itemization of data processing expenses  Budgeting and disbursement.

All departments, institutions, boards, commissions and agencies of the state shall submit to the State Director of Finance in all budget and work program reports, in addition to other required information, whether such reports relate to past, present or future expenditures, an itemization of the amount attributable to each of the following expenses:

1.  The number of persons, total amount of all salaries, the total amount of travel and subsistence expense and the total amount of personnel expense for:

a.  data processing directors,

b.  systems analysts,

c.  programmers,

d.  electronic data processing operators,

e.  punch card machine operators,

f.  data processing control personnel,

g.  data processing clerical personnel, and

h.  other data processing personnel;

2.  Rental of data processing equipment;

3.  Purchase of data processing equipment;

4.  Maintenance of data processing equipment, if not included in  rental expense;

5.  Data processing supplies;

6.  Data processing planning;

7.  Data processing conversion from one system to another;

8.  Rental and purchase of nondata processing equipment and supplies utilized in a data processing operation;

9.  Shipment of data processing equipment;

10.  Rental of communication lines for transmission of data processing information;

11.  Data processing education;

12.  Rental of software packages;

13.  Contracting for development of systems; and

14.  Other data processing expense.

All disbursements made from treasury funds by any state department, institution, board, commission or agency for the abovenamed expenses shall be budgeted to and disbursed from a special allotment account to be created by the State Director of Finance.

This section shall not preclude agencies from programming and expending intraagency data processing costs for cost allocation purposes.

Amended by Laws 1985, c. 326, § 13, emerg. eff. July 29, 1985.

§6241.42.  Public Information Officer subject to provisions of Merit System.

Effective July 1, 1986, the position of Public Information Officer within the Office of State Finance shall become subject to the provisions of the Merit System of Personnel Administration prescribed by the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes, and the rules promulgated thereunder.  The incumbent employee shall be granted permanent status

in the classified service without regard to qualifications or examinations, in the class to which the position is allocated by the Office of Personnel Management.

Added by Laws 1986, c. 267, § 12, operative July 1, 1986.

§62-41.43.  Repealed by Laws 1991, c. 254, § 17, eff. July 1, 1991.

§62-41.44.  Repealed by Laws 1999, c. 358, § 11, eff. July 1, 1999.

§62-41.45.  Repealed by Laws 1995, c. 292, § 12, eff. July 1, 1995.

§62-41.46.  Requests for program transfer.

The administrative head of any agency or the request officer as defined in Section 41.7c of this title, may request that any current item of appropriation, appropriation allotment, program category or work program be transferred to any other program category within the same agency.  The administrative head shall make a request for program transfer to the Director of State Finance in writing and file a revised budget work program. Copies of the request for program transfer and budget work program revisions shall also be filed with the Joint Legislative Committee on Budget and Program Oversight as created by Section 41.47 of this title.  The Director of State Finance shall approve the request for transfer unless both the Chair and Vice Chair of the Joint Legislative Committee on Budget and Program Oversight provide written notification to the Director of State Finance within twelve (12) calendar days of receipt of transfer request that the transfer subverts the intention and objectives of the Legislature in establishing the original appropriation, or unless the transfer does not meet the requirements of this section or Section 41.9 of this title.  Notification of noncompliance with legislative intent shall be transmitted to the Director of State Finance within twelve (12) calendar days of receipt of the transfer request.  The Director of State Finance shall give written notice of approval or disapproval of each program transfer to the agency, the Governor and the Chair and Vice Chair of the Joint Legislative Committee on Budget and Program Oversight within eighteen (18) calendar days of receiving the request.

Transfers shall be subject to the following limitations:

1.  The amount to be transferred, together with all previous transfers, shall not exceed twenty-five percent (25%) of the total appropriation of the least of the items of appropriation, appropriation allotment or work program involved in the transfer; and

2.  If the amount to be transferred, and all previous transfers, is greater than twenty-five percent (25%) of the least items of appropriation, appropriation allotment or work program involved in the transfer request, upon written application to the Director of State Finance, and the Chair and Vice Chair of the Joint Legislative Committee on Budget and Program Oversight and with written approval by the Contingency Review Board an additional fifteen percent (15%) may be transferred.

Added by Laws 1994, c. 279, § 3, eff. July 1, 1994.  Amended by Laws 1995, c. 292, § 3, eff. July 1, 1995.

§62-41.47.  Legislative Oversight Committee on State Budget Performance.

A.  There is hereby established the Legislative Oversight Committee on State Budget Performance.  The purposes of this committee shall include oversight of the implementation of a system of program performance-based budgeting for implementation by state agencies.

B.  The Committee's duties shall also include:

1.  Development of agency budget request forms and instructions in conjunction with the Office of State Finance;

2.  Directing studies to aid in the development of legislative and procedural changes to further improve the budgetary, financial, accounting, reporting, personnel, and purchasing processes and systems of the state;

3.  Direction of program evaluation and management studies;

4.  Oversight and reporting on executive branch compliance with the legislative intent of appropriation measures.  Such oversight and reporting duties may include:

a. agency reorganization actions,

b. executive orders calling for reduction of full-time-equivalents or hiring freezes, and

c. transfer of funds by the executive branch;

5.  The development of revenue and expenditure estimates and analyses;

6.  Study of the management, operations, programs and fiscal needs of the agencies and institutions of Oklahoma state government pursuant to the Oklahoma Program Performance Budgeting and Accountability Act;

7.  Review of the executive budget, agency strategic plans and the estimate of needs of each state agency and institution.  Reports may be issued by the Committee as it deems appropriate; and

8.  Implementation of an ongoing evaluation review procedure of existing programs based on zero-base budgeting techniques pursuant to the Oklahoma Program Performance Budgeting and Accountability Act.  The committee in cooperation with the Office of State Finance shall establish a schedule to review strategic plans and existing programs for each agency a minimum of once every four (4) years.  The committee shall issue an evaluation report for each agency once every four (4) years which will include but not be limited to the following information:

a. a review of the agency's programs, performance and management,

b. whether the agency has demonstrated that there is a need for the services and programs which justifies the agency's continued existence,

c. whether the agency is the most appropriate provider of the programs and services furnished by the agency.

C.  Any reference in the Oklahoma Statutes to the Joint Legislative Committee on Budget and Program Oversight shall be a reference to the Legislative Oversight Committee on State Budget Performance.

D.  The Committee shall be composed of three members appointed by the President Pro Tempore of the Senate, three members appointed by the Speaker of the House of Representatives, two members by the minority leader of the Senate and two members appointed by the minority leader of the House of Representatives.  The Chair and Vice Chair of the Committee shall rotate every two (2) years between the Senate and the House of Representatives beginning with a Senate member serving as Chair in 2003.  The Committee shall meet at least four (4) times per year and at other times as called by the Chair.  The Legislative Oversight Committee on State Budget Performance shall function as a committee of the Legislature when the Legislature is in session and is not in session.  Each member of the Committee shall serve until a successor is appointed.

E.  The Committee shall be staffed jointly by the staff of the fiscal divisions of the Senate and the House of Representatives.

F.  The Committee may make use of all available teleconferencing technology to facilitate meetings of the Committee when the Legislature is not in session.  The Committee shall take any appropriate action to make such teleconferenced meetings comply with the provisions of the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.

G.  The Committee shall periodically meet in different geographical regions of the state to enhance the Committee's understanding of local conditions and to help educate the public as to the fiscal condition of the state.

Added by Laws 1994, c. 279, § 4, emerg. eff. May 26, 1994.  Amended by Laws 1995, c. 292, § 4, eff. July 1, 1995; Laws 1999, c. 358, § 10, eff. July 1, 1999; Laws 2003, c. 301, § 3, eff. July 1, 2003.

§62-41.5 l.  Centrex Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of State Finance to be designated the "Centrex Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriations made by the Legislature and reimbursements for providing telecommunications services.  All monies accruing to such fund are hereby appropriated and may be budgeted and expended by the Office of State Finance for the purpose of providing telecommunications services.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 203, § 105, operative July 1, 1987.

§6242.13.  Revenues not derived from legislative appropriations.

All departments, institutions, or agencies of the state which are operating either partially or entirely from revenues derived from sources other than legislative appropriations, shall file requests for allotments under the same provisions herein stated as are required for direct legislative appropriations which distinctly specify the amount appropriated.  The Budget Director shall approve such requests for allotments on a line item basis, if the estimated revenues accruing to such fund are sufficient to finance such allotments within the period for which the items are approved, and if the account classification is sufficient to show the purposes for which the money is to be expended, except that obligations as they are incurred may not exceed the unencumbered balance of surplus cash on hand in accordance with Section 23, Article 10, Constitution of the State of Oklahoma.  The Budget Director may require a more detailed breakdown of accounts before he approves such requests if the request fails to show sufficient information for the Division of Central Accounting and Reporting.  This section shall apply to such spending agencies as the State Highway Department, Fish and Game Department, Oklahoma Employment Security Commission and other spending agencies operating under similar financial arrangements, including federal funds received by any spending agency of the state, but shall not apply to donated funds, trust funds or funds of an agency relationship.

Laws 1947 p. 374, Sec. 13.

§62-45.1.  Short title - Duties of all state agencies.

Sections 45.1 through 45.10 of this title shall be known and may be cited as the "Oklahoma Program Performance Budgeting and Accountability Act".  All state agencies are to prepare and submit their budgetary systems in a program format.  In addition, all state agencies are to collect and identify data to measure performance of their programs.

Implementation of this act shall be designed to better prioritize state funding needs, reduce program duplication, enhance budgeting information necessary to improve the efficiency of state operations and improve state services to the public.

Added by Laws 1999, c. 358, § 1, eff. July 1, 1999.  Amended by Laws 2003, c. 301, § 4, eff. July 1, 2003.

§62-45.2.  Definitions.

In this act, "state agency" means a department, board, commission, or other entity of state government within the Executive Department of the State of Oklahoma, including institutions of higher education, that:

1.  Was created by the Constitution or a state statute with an ongoing mission and responsibilities;

2.  Is not the Office of the Governor or Lieutenant Governor; and

3.  Is not a committee created under state law whose primary function is to advise an agency.

Added by Laws 1999, c. 358, § 2, eff. July 1, 1999.

§62-45.3.  Agency strategic plan - Elements required - "Capital improvement" defined.

A.  Each state agency shall make a strategic plan for its operations.  The first strategic plans will be due October 1, 2001, and in each subsequent even-numbered year.  Each state agency plan shall cover five (5) fiscal years beginning with the next odd-numbered fiscal year.

B.  The Office of State Finance shall determine the elements required to be included in each agency's strategic plan.  Unless modified by the Office of State Finance, and except as provided by subsection C of this section, a plan must include, but is not limited to, the following items:

1.  A statement of the mission and goals of the state agency;

2.  A description of the indicators developed under this act and used to measure the output and outcome of the agency and its programs;

3.  Identification of the groups of people served by the agency, including those having service priorities, or other service measures established by law, and estimates of changes in those groups expected during the term of the plan;

4.  An analysis of the use of the agency's resources to meet the agency's mission, including future needs, and an estimate of additional resources that may be necessary to achieve said mission;

5.  An analysis of expected changes in the services provided by the agency because of changes in state or federal law;

6.  A description of the means and strategies, including cost-containment strategies and efficiency proposals, for meeting the agency's needs, including future needs, and achieving the goals for each area of state government for which the agency provides services;

7.  A summary of the capital improvement needs of the agency which were provided to the Long-Range Capital Planning Commission as required by Section 901 of this title; and

8.  Other information that may be required.

C.  A state agency's plan that does not include an item described by subsection B of this section must include the reason the item does not apply to the agency.

D.  Each state agency's plan shall be submitted at the same time as the estimate of funds needed developed pursuant to Section 41.29 of this title.

E.  A state agency shall send one copy of the plan each to:

1.  The Governor;

2.  The President Pro Tempore of the State Senate;

3.  The Speaker of the House of Representatives;

4.  The Legislative Oversight Committee on State Budget Performance;

5.  The Chair and Vice Chair of the Joint Committee on Accountability in Government;

6.  The Director of the Office of State Finance; and

7.  The State Auditor and Inspector.

F.  In this section, "capital improvement" means any building or infrastructure project that will be owned by the state and built with direct appropriations or with the proceeds of state-issued bonds or paid from revenue sources other than general revenue at a cost of at least Twenty-five Thousand Dollars ($25,000.00) and has a useful life of at least five (5) years.

Added by Laws 1999, c. 358, § 3, eff. July 1, 1999.  Amended by Laws 2003, c. 301, § 5, eff. July 1, 2003.

§62-45.4.  Official forms.

The official forms which must be used in making those plans shall be approved or furnished by the Director of State Finance.

Added by Laws 1999, c. 358, § 4, eff. July 1, 1999.

§62-45.5.  Determination of acceptable measures - Training and other services to be provided by Office of Personnel Management.

A.  The Office of State Finance and the Joint Legislative Committee on Budget and Program Oversight shall work with each state agency to determine acceptable measures of output, outcome, unit cost, and cost-effectiveness for use in the agency's plan.

B.  The Office of Personnel Management is authorized to provide training or other services to state agencies pursuant to this act.

Added by Laws 1999, c. 358, § 5, eff. July 1, 1999.

§62-45.6.  Hearings.

The Office of State Finance or the Joint Legislative Committee on Budget and Program Oversight, jointly or separately, may hold hearings on any matter required by the Oklahoma Program Performance Budgeting and Accountability Act.

Added by Laws 1999, c. 358, § 6, eff. July 1, 1999.  Amended by Laws 2001, c. 277, § 1, eff. July 1, 2001.

§62-45.7.  Long-range strategic state plan.

A.  The Governor and the State Legislature may compile a long-range strategic plan for state government using the state agency plans issued under this act.

B.  The long-range strategic state plan shall be sent to the Governor, Lieutenant Governor, State Auditor and Inspector, and each member of the Legislature not later than when the Governor delivers the annual message on the condition of the state pursuant to Section 9 of Article VI of the Constitution of the State of Oklahoma.

Added by Laws 1999, c. 358, § 7, eff. July 1, 1999.

§62-45.8.  Performance audits and investigations by State Auditor and Inspector and Joint Committee on Accountability in Government.

A.  The State Auditor and Inspector when in the conduct of a performance audit of a state agency shall consider in the evaluation of an agency the extent to which the agency conforms to the agency's strategic plan.

B.  The Joint Committee on Accountability in Government pursuant to its procedures may conduct a performance investigation of a state agency to consider to what extent an agency has improved performance.

C.  The activities of the Joint Committee shall not preclude other oversight activities by other legislative entities.

Added by Laws 1999, c. 358, § 8, eff. July 1, 1999.

§62-45.9.  Schedule of program evaluation and performance review of state agencies - Duties of Joint Legislative Committee on Budget and Program Oversight - Required elements of review - Reports.

A.  The Joint Legislative Committee on Budget and Program Oversight shall annually establish a schedule of program evaluation and performance review for state agencies.  In establishing this schedule the Joint Legislative Committee on Budget and Program Oversight shall take into consideration the work plan of studies, program evaluations and other related performance reviews developed by the Joint Committee on Accountability in Government.  Where appropriate, the Joint Legislative Committee on Budget and Program Oversight shall coordinate its schedule with related work plan items of the Joint Accountability in Government Committee.

The Joint Legislative Committee on Budget and Program Oversight may request the Joint Committee on Accountability in Government to include additional evaluations or reviews to their schedule or expand any scheduled evaluation or review to include issues of interest to the Joint Legislative Committee on Budget and Program Oversight.

The Joint Legislative Committee on Budget and Program Oversight may request any assistance necessary from the Office of the State Auditor and Inspector in regard to program evaluations or performance reviews scheduled by the Committee.

B.  The program evaluation and justification review shall be conducted on major programs, but may include other programs.  The review shall be comprehensive in its scope but, at a minimum, must be conducted in such a manner as to specifically determine the following, and to consider and determine what changes, if any, are needed with respect thereto:

1.  The specific purpose of each program, as well as the specific public benefit derived therefrom;

2.  The progress toward achieving the outputs and outcomes associated with each program;

3.  An explanation of circumstances contributing to the state agency's ability to achieve, not achieve, or exceed its projected outputs and outcomes associated with each program;

4.  The identifiable cost of each program;

5.  Alternate courses of action that would result in administration of the same program in a more efficient or effective manner.  The courses of action to be considered must include, but are not limited to:

a. whether the program could be organized in a more efficient and effective manner, whether the program's mission, goals, or objectives should be redefined, or, when the state agency cannot demonstrate that its efforts have had a positive effect, whether the program should be reduced in size or eliminated,

b. whether the program could be administered more efficiently or effectively to avoid duplication of activities and ensure that activities are adequately coordinated,

c. whether the program could be performed more efficiently or more effectively by another unit of government, including political subdivisions of the state, or a private entity, or whether a program performed by a private entity could be performed more efficiently and effectively by a state agency,

d. when compared to costs, whether effectiveness warrants elimination of the program or, if the program serves a limited interest, whether it should be redesigned to require users to finance program costs,

e. whether the cost to administer the program exceeds license and other fee revenues paid by those being regulated, and

f. whether other changes could improve the efficiency and effectiveness of the program;

6.  The consequences of discontinuing such program.  If any discontinuation is recommended, such recommendation must be accompanied by a description of alternatives to implement such recommendation, including an implementation schedule for discontinuation and recommended procedures for assisting state agency employees affected by the discontinuation;

7.  Determination as to public policy, which may include recommendations as to whether it would be sound public policy to continue or discontinue funding the program, either in whole or in part, in the existing manner; and

8.  Whether state agency management has established control systems sufficient to ensure that performance data are maintained and supported by state agency records and accurately presented in state agency performance reports.

C.  Evaluations and reviews may include consideration of programs provided by other agencies which are integrally related to the programs administered by the state agency.

D.  Reports issued upon the completion of any performance evaluations and program reviews by the Joint Legislative Committee on Budget and Program Oversight shall be submitted to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the State Senate.  All reports issued shall be available to the public once they have been submitted to the parties listed in this section.

Added by Laws 1999, c. 358, § 9, eff. July 1, 1999.

§62-46.1.  Transfer of surplus funds accruing to General Revenue Fund to certain funds.

On July 1, 2005, or as soon thereafter as feasible, the Office of State Finance shall transfer any surplus funds which accrue to the General Revenue Fund of the State of Oklahoma for the fiscal year ending June 30, 2005, over and above that which is placed in the Constitutional Reserve Fund pursuant to Section 23 of Article X of the Constitution of the State of Oklahoma for the fiscal year ending June 30, 2005, to the following funds and in the specified amounts:

1.  Fifty percent (50%) to the Oklahoma Dynamic Economy and Budget Security Fund established in Section 2 of this act; and

2.  Fifty percent (50%) to the Oklahoma Taxpayer Relief Revolving Fund established in Section 3 of this act.

Added by Laws 2005, c. 446, § 1, eff. July 1, 2005.

§62-46.2.  Oklahoma Dynamic Economy and Budget Security Fund.

There is hereby created in the State Treasury a fund to be designated the "Oklahoma Dynamic Economy and Budget Security Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to such fund pursuant to paragraph 1 of Section 1 of this act.  The monies in the Oklahoma Dynamic Economy and Budget Security Fund shall be subject to appropriation by the Legislature for the purposes of promoting research and development of critical sectors of the state's economy, commercialization of technology, health care, promotion of endowments to nonprofit entities, including private foundations, unmet infrastructure needs and to provide a source of funds for any needed stabilization of the budget for the fiscal year ending June 30, 2006.

Added by Laws 2005, c. 446, § 2, eff. July 1, 2005.

§62-50.  Tobacco Settlement Fund.

There is hereby created in the State Treasury a revolving fund to be known and designated as the Tobacco Settlement Fund, into which fund shall be deposited:

1.  All monies received by the state or any official, agency or department of the state in settlement of claims by the state against tobacco manufacturers during the month of April 2000;

2.  All monies received by the state or any official, agency or department of the state in settlement of claims by the state against tobacco manufacturers during fiscal year 2001;

3.  Except as provided in Section 19 of Title 74 of the Oklahoma Statutes, that portion of monies received by the state or any official, agency or department of the state in settlement of claims by the state against tobacco manufacturers which is not otherwise apportioned pursuant to the provisions of Section 40 of Article X of the Oklahoma Constitution during fiscal year 2002 and subsequent fiscal years; and

4.  Such other monies as may be appropriated or otherwise directed thereto by law.

The Tobacco Settlement Fund shall be a continuing fund, not subject to fiscal year limitations.  No monies shall be paid out of such fund except pursuant to appropriation by the Legislature.

Added by Laws 2000, c. 47, § 2, emerg. eff. April 14, 2000.  Amended by Laws 2000, 1st Ex.Sess., c. 8, § 24, eff. July 1, 2000; Laws 2001, c. 66, § 1, emerg. eff. April 4, 2001.

§62-50.1.  Renumbered as § 2304 of this title by Laws 2001, c. 274, § 12, emerg. eff. May 31, 2001.

§6256.  Creation and designation of fund  Deposits.

There is hereby created in the State Treasury a special fund to be known and designated as the Building Bond Fund, into which fund shall be deposited the proceeds received by the State of Oklahoma from the sale of bonds, authorized by Section 31, Article 10, of the Constitution of Oklahoma.  Laws 1949, Ex.Sess., p. 9, Sec. 1.

Laws 1949, Ex.Sess., p. 9, § 1.

§6257.2.  Agency of state  Intent and purpose of act.

The Commission, acting for and on behalf of the State of Oklahoma, shall be the agency by and through which the State of Oklahoma may incur indebtedness to the extent of but not to exceed the sum of Thirtysix Million Dollars ($36,000,000.00), for the purpose of constructing, equipping, remodeling and repairing any and all buildings of the state, including those of its educational, recreational, penal and eleemosynary establishments, pursuant to and by the authority of Section 31, Article X, of the Constitution of Oklahoma and this act.  It is declared to be the intent and purpose of this act to vitalize said Section 31, and to invoke and exercise the powers conferred upon the Legislature of Oklahoma thereby.

Laws 1949, Ex.Sess., p. 12, § 2.

§6257.3.  Authority to issue and sell bonds  Pledges and covenants  Sinking fund.

The Commission, acting for and on behalf of the State of Oklahoma, is hereby authorized and empowered to issue, sell and deliver to the State Treasurer, the Commissioners of the Land Office of the State of Oklahoma, or other purchasers, "State of Oklahoma Building Bonds" in a total principal amount not to exceed Thirtysix Million Dollars ($36,000,000.00).  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds, that two cents ($0.02) of the tax on each package of cigarettes authorized and levied by 68 O.S. 1951, Sections 586 to 586p, as amended and supplemented to the effective date of Section 31, Article X, of the Constitution of Oklahoma, or so much of said tax as may be necessary to pay and discharge the principal of and interest on said bonds as the same become due, and to create an adequate reserve to assure such payments when due, shall be and the same is hereby irrevocably pledged to the sole and exclusive use and purpose of paying and discharging the principal of and interest on said bonds.  There is hereby created in the State Treasury, a fund to be known as the "State of Oklahoma Building Bonds Sinking Fund", which sinking fund is irrevocably pledged to the payment of the bonds issued hereunder, together with the interest thereon, and shall be paid out only in the manner and at the times and places provided for in the resolution or resolutions of the Commission authorizing the issuance of the bonds. Beginning July 1, 1950, all cigarette taxes collected shall be paid monthly by the Oklahoma Tax Commission to the State Treasurer of the State of Oklahoma.  Upon receiving from the Oklahoma Tax Commission the cigarette tax money hereinabove mentioned, accompanied by a schedule showing the net proceeds of the two cents ($0.02) tax upon each package of cigarettes, it shall be the duty of the State Treasurer to place in said sinking fund the net proceeds of two cents ($0.02[) of the tax on each package of cigarettes, or so much of said cigarette tax as may be necessary to assure prompt payment of the principal of and interest on the bonds as they fall due and to carry out the covenants with respect to reserve requirements.  The cigarette tax herein referred to shall constitute the primary revenue dedicated to the payment of the principal and interest of said bonds but it is further pledged for the benefit of the purchasers, owners and holders of said bonds that the State of Oklahoma will, if necessary, impose and collect an additional tax, other than an ad valorem tax, and devote the same irrevocably to the payment of the principal and interest of said bonds, and that should said cigarette tax, herein referred to, ever fail to produce sufficient revenue to pay said principal and interest as they fall due, such cigarette tax, together with such additional tax, shall always be sufficient to pay and discharge said principal and interest when due.  The bonds issued hereunder and the interest thereon shall be general obligations of the State of Oklahoma and the full faith, credit and resources of the State of Oklahoma is pledged for their payment. The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges, the same or substantially the same as those made herein.  The pledges and covenants so made by said Commission shall constitute the commitment of the State of Oklahoma, made in full good faith in its sovereign capacity and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof so long as any of the principal or interest of the bonds are outstanding and unpaid.  The Commission is authorized to make such other equally binding covenants and agreements, not inconsistent with this act, or with Section 31, Article X, Oklahoma Constitution, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1949, Ex.Sess., p. 12, § 3.

§6257.4.  Form and terms of bonds  Payments into sinking fund  Call and redemption  Negotiability  Exemption from taxation.

The bonds so authorized shall be serial coupon bonds and shall be issued to mature One Million Five Hundred Thousand Dollars ($1,500,000.00) on the fifteenth day of July in each of the calendar years 1951 to 1974, both inclusive.  Said bonds and the interest thereon shall be payable at the Office of the State Treasurer of the State of Oklahoma.  Said bonds may be executed in such manner, may be payable in such medium of payment and may bear interest at such rate or rates, not in excess of two and onehalf percent (2 1/2%) per annum, and payable at specified times, all as may be provided by resolution or resolutions to be adopted by the Commission; provided, all bonds maturing after ten (10) years from their dates shall be subject to call and redemption, in inverse order of maturity and bond numbers, at par and accrued interest, the detailed provisions for such call and redemption to be fixed by the Commission in the resolution or resolutions authorizing the issuance of said bonds. All money in said sinking fund at the end of any fiscal year in excess of a sum equal to all principal and interest coming due in the next succeeding fiscal year shall be used to call and redeem such bonds as may be redeemed prior to maturity.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and said bonds and interest thereon shall not be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision therein.

(a) Prior to June 30, 1953, the State of Oklahoma Building Bonds Commission shall meet at the call of the Secretary of said Commission; and the said Commission hereby is directed and required to adopt such resolution or resolutions as shall be necessary, amending and supplanting any resolution or resolutions, covenants or agreements to the contrary theretofore adopted or made by said Commission, to provide that only such revenue as is specified in Section 31, Article X, of the Constitution of Oklahoma, and as provided in this act, as amended, shall be pledged to be paid into the State of Oklahoma Building Bonds Sinking Fund, and that any pledge, commitment, covenant or agreement to pay any greater sum into said sinking fund be rescinded and revoked immediately upon the written consent and agreement of the owner of all of the State of Oklahoma Public Building Bonds.

(b) Immediately following the adoption of said resolution or resolutions by the State of Oklahoma Building Bonds Commission as hereinabove directed, the State Treasurer, for and on behalf of the State of Oklahoma as the sole owner of all outstanding State of Oklahoma Public Building Bonds, hereby is directed and required to execute to the State of Oklahoma Building Bonds Commission his consent and agreement, in writing, to the terms and provisions of the said resolution or resolutions of said Commission herein directed and required to be adopted.

(c) Immediately after delivery of said fully executed consent and agreement, the State Treasurer shall endorse upon each State of Oklahoma Public Building Bond, in such form as shall be approved by the Attorney General, a certificate that the obligation of the State of Oklahoma in respect of payments into the State of Oklahoma Building Bonds Sinking Fund shall be as hereinabove provided, and not otherwise; and said certificate shall be full notice, and shall prescribe the maximum of the obligation of the State of Oklahoma to any subsequent purchaser of any of said bonds.

Laws 1959, p. 247, § 1.

§6257.5.  Sale of bonds to State Treasurer and Commissioners of Land Office.

(a) The State Treasurer of the State of Oklahoma is hereby authorized and required to purchase from the Commission at private sale, all or any part of said bonds, or interim bonds, as an investment of the public monies in his possession.  In the event of such sale or sales, the Commission shall determine and fix the rate of interest the bonds so sold shall bear, such rate of interest not to exceed the maximum hereinbefore authorized.  All interest earned by such bonds as are held by the State Treasurer pursuant to such investment shall, as collected, be paid into the General Revenue Fund in the State Treasury.

(b) If the State Treasurer is unable to purchase all of the bonds at the original sale thereof as provided in subsection (a) hereof, then it shall be the mandatory duty of the Commissioners of the Land Office to purchase, at private sale, the bonds which the State Treasurer is unable to purchase.  In such event, the Commissioners of the Land Office shall, to the extent necessary to carry out the provisions of this subsection, sell and liquidate such of their investments as they may constitutionally sell and liquidate, and shall purchase such bonds with the proceeds thereof. All State of Oklahoma Building Bonds purchased by the Commissioners of the Land Office under the provisions of this subsection shall provide for a rate of interest equal to the average interest yield of the securities sold and liquidated to make such purchase, but in no event more than two and onehalf percent (2 1/2%) per annum.

(c) In the event any or all of the bonds are sold to the State Treasurer under the provisions of subsection (a) hereof and thereafter the uninvested cash on hand and in solvent banks should fall short of demand orders on the State Treasury, it shall be the duty of the State Treasurer to sell such part or all of the bonds as are necessary to be converted into cash to meet such demands, and, if confirmed and authorized as aforesaid, such bonds shall be sold to the Commissioners of the Land Office at par and accrued interest for either permanent or temporary investment.  It shall be the mandatory duty of the Commissioners of the Land Office to purchase such of said bonds as it is necessary for the State Treasurer to sell and, to the extent necessary to carry out the provisions of this subsection, the Commissioners of the Land Office shall sell and liquidate such of their investments as they may constitutionally sell and liquidate and shall purchase such bonds with the proceeds thereof.

(d) If the Commissioners of the Land Office cannot purchase said bonds as offered by the State Treasurer as provided in subsection (c) hereof, it shall be the further duty of the State Treasurer to publish, advertise and, on the date given in the notice, sell at not less than par and accrued interest, to the highest and best bidder for cash, only so many of the bonds as will enable the state to meet such demand orders, provided, however, in lieu of so selling such bonds at the market, the State Treasurer and the Commission may agree to the refunding of part or all of such bonds, in accordance with the method and procedure for refunding provided in this act.

Laws 1949, Ex.Sess., p. 14, § 5; Laws 1953, p. 282, § 2; Laws 1959, p. 248, § 2.

§6257.7.  Interim bonds.

The Commission is authorized to issue one or more interim bonds, representative of the bonds so sold, which said interim bonds may be in any denomination, shall have all of the qualities and be secured by all of the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definitive bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.

Laws 1949, Ex.Sess., p. 16, § 7.

§6257.8.  Investments in bonds  Collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, Board of Education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1949, Ex.Sess., p. 16, § 8.

§6257.9.  Attorney General's certificate of regularity  Signatures and seals  Registration.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of such bonds and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows:  "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Building Bonds in the aggregate principal amount of $.........., dated .........., authorized and sold pursuant to Section 31, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.

..............  .......................

Date  Attorney General of the

State of Oklahoma"

Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General, shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and of the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of the Governor's signature on the bonds, may be facsimile seals and signatures.

Laws 1949, Ex.Sess., p. 17, § 9.

§6257.10.  Delivery of bonds  Deposit and investment of proceeds.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid, if any.  The proceeds of the sale of said bonds shall be deposited in the State Treasury of the State of Oklahoma, in a fund which is hereby created and designated the "Building Bond Fund", where they shall remain subject to disposition to be provided for by the Legislature of Oklahoma, provided that the State Treasurer of the State of Oklahoma shall invest said monies in interest bearing direct obligations of the United States of America, or of the State of Oklahoma, and provided further that, all such investments of said monies must be so made that the same may be liquidated in time to enable the State of Oklahoma to pay, in due course, the valid indebtedness incurred for constructing, equipping, remodeling and repairing buildings of the State of Oklahoma, when said indebtedness has been incurred pursuant to legislative authority.

Laws 1949, Ex.Sess., p. 17, § 10.

§6257.11.  Refunding bonds.

The Commission may issue bonds hereunder for the purpose of refunding any obligations issued under the provisions of this act. Such bonds may either be sold or delivered in exchange for outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein contained shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the Commission covenants that sufficient funds to pay all remaining interest and principal payments of outstanding obligations when due will be placed in escrow for such purpose in the State Treasury at the time of delivery of and payment for the new bonds issued hereunder.  All bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act, and shall have all the attributes of such bonds.  The Commission may provide that any such refunding bonds shall have the same priority of payment and be paid from the same revenues in the manner enjoyed by the obligations refunded thereby.

Laws 1949, Ex.Sess., p. 18, § 11.

§6257.12.  Judicial approval of bonds.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the court to give such applications precedence over the other business of the court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the State that on a day named the Commission will ask the court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the court. If the court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 31, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, it officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1949, Ex.Sess., p. 18, § 12.

§6257.13.  Intent as to use of existing resources.

It is hereby declared to be the intent of the Legislature of Oklahoma, in adopting this act, that the State of Oklahoma Building Bonds authorized by this act be financed and purchased with resources possessed by the State of Oklahoma, in the custody of the State Treasurer of the State of Oklahoma and of the Commissioners of the Land Office; and that the resources in the custody of the State Treasurer be used for said purpose to the maximum extent possible before the resources of the Commissioners of the Land Office are used for said purpose.

Laws 1949, Ex.Sess., p. 19, § 13.

§6257.15.  Intent and purpose.

It is the intent and purpose of this act to vitalize Section 33 of Article X of the Constitution of the State of Oklahoma, adopted at the special election held for such purpose on the 5th day of April, 1955, and to invoke and exercise the powers conferred upon the Legislature thereby.

Laws 1955, p. 338, § 1.

§6257.16.  Building Bonds Commission as agency  Indebtedness  Purposes and limitation.

The State of Oklahoma Building Bonds Commission, created by Section 1 of House Bill No. 4 of the Extraordinary Session of the Twentysecond (1949) Oklahoma Legislature (Chapter 4 of the Session Laws of said session), acting for and on behalf of the State of Oklahoma, shall be the agency by and through which the state of Oklahoma may incur indebtedness to the extent of, but not to exceed the sum of Fifteen Million Dollars ($15,000,000.00) as principal, for the purpose of constructing new buildings and other capital improvements, and for equipping, remodeling, modernizing, and repairing any and all existing buildings and capital improvements, at the constituent institutions of The Oklahoma State System of Higher Education and other state institutions, pursuant to, and under authority of, Section 33 of Article X of the Constitution of the State of Oklahoma, and this act.

Laws 1955, p. 338, § 2.

§6257.17.  Issuance and sale of bonds  Pledges and covenants  Sinking fund.

The Commission, acting for and on behalf of the State of Oklahoma, is hereby authorized and empowered to issue, sell and deliver to the State Treasurer, or to the Commissioners of the Land Office of the State of Oklahoma, or to other purchasers, as hereinafter provided for, "State of Oklahoma Buildings Bonds of 1955", in a total principal amount not to exceed Fifteen Million Dollars ($15,000,000.00).  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that any remainder available from the two cents ($0.02) of the tax on each package of cigarettes authorized and levied by 68 O.S.1941, Sections 538 and 586p, as amended and supplemented to the effective date of Section 31 of Article X of the Constitution of the State of Oklahoma, after the annual requirements for the payment of the interest on, and principal of, the Thirtysix Million Dollars ($36,000,000.00) of "State of Oklahoma Building Bonds" authorized by Section 31 of Article X of the Constitution of the State of Oklahoma and Chapter 4 of House Bill No. 4 of the Extraordinary Session of the Twentysecond (1949) Oklahoma Legislature have been fully met and said Thirtysix Million Dollars ($36,000,000.00) bond issue fully retired as to both principal and interest or so much of said remainder as shall be necessary, and, thereafter, the full amount of said two cents ($0.02) of said tax on each package of cigarettes, or so much thereof as may be necessary, and if, at any time, said remainder of said two cents ($0.02) of the tax on each package of cigarettes, or said two cents ($0.02) of the tax on each package of cigarettes, as the case might be, shall not be sufficient for said purpose, three cents ($0.03) of the tax now imposed, or which may hereafter be imposed, on each package of cigarettes containing more than twenty cigarettes, or so much of said three cents ($0.03) of said tax as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes. There is hereby created, in the State Treasury, a fund to be known as the "State of Oklahoma Building Bonds of 1955 Sinking Fund," which sinking fund is hereby irrevocably pledged to the payment of the interest on, and principal of, the bonds issued hereunder; and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of the bonds. Beginning July 1, 1955, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, hereinabove mentioned, shall also transmit to the State Treasurer a schedule showing the net proceeds of two cents ($0.02) of the tax on each package of twenty cigarettes or less, and the net proceeds of three cents ($0.03) of the tax on each package of more than twenty cigarettes.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in said sinking fund, such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, said bonds as the same falls due and to comply with the covenants hereof with respect to reserve requirements.  The cigarette tax monies hereinabove pledged to the retirement of said bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, the bonds issued hereunder, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma will, if and when it shall appear to be necessary, devote, irrevocably, to the payment of the interest on, and principal of, said bonds, any funds available in any fund or funds of the state not created or realized from ad valorem tax sources or so much thereof as may be necessary for such purpose, and, if the funds hereinabove mentioned are not sufficient for such purpose, will impose and collect a tax, other than an ad valorem tax, and devote the same, or so much thereof as may be necessary, to the payment of the interest on, and principal of, the bonds issued hereunder.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment. The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein. The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid. The Commission is authorized to make such other equallybinding covenants and agreements, not inconsistent with this act or Section 33 of Article X of the Constitution of the State of Oklahoma, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1955, p. 338, § 3.

§6257.18.  Form and terms  Call and redemption  Negotiability  Tax exempt.

Bonds issued under this act shall be serial coupon bonds and shall be issued to mature One Million Five Hundred Thousand Dollars ($1,500,000.00) in each of the calendar years 1973 through 1982, both inclusive, or if issued in series in proportionate amount thereof. Said bonds and the interest thereon shall be payable at the office of the State Treasurer of the State of Oklahoma, and, if the bonds shall be sold to private purchasers, at a fiscal agency in Oklahoma and/or New York City to be designated by the State of Oklahoma Building Bonds Commission.  Said bonds may be executed in such manner, may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may provide for a reserve to assure prompt payment of the principal and interest of the bonds, may be in such form either coupon or registered, may be payable in such medium of payment at such times, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission.  Provided, that all such bonds maturing after ten (10) years from their dates may be subject to call and redemption, in inverse order of bond numbers, at par and accrued interest, with the detailed provisions for such calling and redemption thereof to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the State of Oklahoma Building Bonds of 1955 Sinking Fund shall be sufficient to retire all outstanding bonds and interest coupons, there shall be paid into said sinking fund during each fiscal year, from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and provided by the State of Oklahoma Building Bonds Commission in its resolution authorizing the issuance of said bonds.  In the event the bonds herein authorized to be issued and sold are sold to the State Treasurer or to the Commissioners of the Land Office of the State of Oklahoma, then, and in that event, all money in the State of Oklahoma Building Bonds of 1955 Sinking Fund at the close of any fiscal year, in excess of a sum equal to all principal and interest coming due on said bonds in the next succeeding fiscal year, shall be transferred by the State Treasurer to the General Revenue Fund of the state to be used as other monies accruing to said fund.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1955, p. 339, § 4.

§6257.19.  Sales to State Treasurer and Commissioners of Land Office.

(a) The State Treasurer of the State of Oklahoma,  is hereby authorized and required to purchase from the Commission at private sale, all or any part of said bonds, or interim bonds, as an investment of the public monies in his possession.  It shall be the responsibility of the State Treasurer to invest only that portion of such public monies as the State Treasurer deems to be more than sufficient to meet current expenditures payable from public monies. The State Treasurer is authorized and required to buy, and the Commission is authorized and required to sell to the State Treasurer at private sale as provided in this section so many of the bonds authorized by this act, as may be safely purchased for investment of public monies by the State Treasurer, without handicapping the State of Oklahoma in promptly meeting its obligations.  In event of such sale or sales, the Commission shall determine and fix the rate of interest the bonds so sold shall bear, such rate of interest not to exceed two and onehalf percent (2 1/2%) per annum.  All interest earned by such bonds as are held by the State Treasurer pursuant to such investment shall, as collected, be paid into the State of Oklahoma Building Bonds of 1955 Sinking Fund.

(b) If the State Treasurer is unable to purchase all of the bonds at the original sale thereof as provided in subsection (a) hereof, then it shall be the mandatory duty of the Commissioners of the Land Office to purchase, at private sale, the bonds which the State Treasurer is unable to purchase.  In such event, the Commissioners of the Land Office shall, to the extent necessary to carry out the provisions of this subsection, sell and liquidate such of their investments as they may constitutionally sell and liquidate, and shall purchase such bonds with the proceeds thereof. All State of Oklahoma Building Bonds of 1955 purchased by the Commissioners of the Land Office under the provisions of this subsection shall provide for a rate of interest equal to the average interest yield of the securities sold and liquidated to make such purchase, but in no event more than two and onehalf percent (2 1/2%) per annum.

(c) In the event any or all of the bonds are sold to the State Treasurer under the provisions of subsection (a) hereof and thereafter the uninvested cash on hand and in solvent banks should fall short of demand orders on the State Treasury, it shall be the duty of the State Treasurer to sell such part or all of the bonds as are necessary to be converted into cash to meet such demands, and, if confirmed and authorized as aforesaid, such bonds shall be sold to the Commissioners of the Land Office at par and accrued interest for either permanent or temporary investment.  It shall be the mandatory duty of the Commissioners of the Land Office to purchase such of said bonds as it is necessary for the State Treasurer to sell and, to the extent necessary to carry out the provisions of this subsection, the Commissioners of the Land Office shall sell and liquidate such of their investments as they may constitutionally sell and liquidate and shall purchase such bonds with the proceeds thereof.

(d) If the Commissioners of the Land Office cannot purchase said bonds as offered by the State Treasurer as provided in subsection (c) hereof, it shall be the further duty of the State Treasurer to publish, advertise and, on the date given in the notice, sell at not less than par and accrued interest, to the highest and best bidder for cash, only so many of the bonds as will enable the state to meet such demand orders, provided, however, in lieu of so selling such bonds at the market, the State Treasurer and the Commission may agree to the refunding of part or all of such bonds, in accordance with the method and procedure for refunding provided in this act.

Laws 1955, p. 340, § 5.

§6257.20.  Sales to others than Treasurer or Commissioners.

In the event said bonds, or some portion thereof, are not sold to the State Treasurer or the Commissioners of the Land Office, as authorized in Section 5 hereof, then the Commissioner is authorized to advertise said bonds or the unsold portion thereof, for sale to other bidders and to sell said bonds, or the unsold portion thereof, in the manner hereinafter provided.  Notice of such sale shall be published at least thirty (30) days prior to the date fixed for such sale.  Such notice shall be published for at least two (2) consecutive weeks in a newspaper having general circulation in the State of Oklahoma, and at least once in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest rate to the State of Oklahoma stating also, however, that the Commission may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of the low bid (which shall not exceed an average rate of interest exceeding three percent (3%) per annum), the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery. Provided, however, no tender of the bonds shall be valid until after the expiration of the period of contestability, provided for herein. All bidders shall be required to submit with their bids, such good faith deposit as may to the Commission seem appropriate.  Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits shall become the property of the State of Oklahoma, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that if the purchaser shall fail for five (5) days after the tender of the bonds, to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state.

Laws 1955, p. 341, § 6.

§6257.21.  Interim bonds.

The Commission is authorized to issue one or more interim bonds, representative of the bonds so sold, which said interim bonds may be in any denomination, shall have all the qualities and be secured by all of the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definitive bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this Act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the state Treasurer of Oklahoma.

Laws 1955, p. 342, § 7.

§6257.22.  Investment  Approval as collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1955, p. 342, § 8.

§6257.23.  Attorney General's certificate  Registration  Signatures and seals.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of such bonds and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows: "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Building Bonds of 1955 in the aggregate principal amount of $...  Dated ......., authorized and sold pursuant to Section 33, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.  Date ....... Attorney General of the State of Oklahoma".  Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General, shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this Act.  All bonds shall bear the signature of the Governor and of the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of the Governor's signature on the bonds, may be facsimile seals and signatures.

Laws 1955, p. 342, § 9.

§6257.24.  Delivery of bonds upon payment  Deposit and investment of proceeds.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid, if any.  The proceeds of the sale of said bonds shall be deposited in the State Treasury of the State of Oklahoma, in a fund which is hereby created and designated the "1955 Building Bond Fund", where they shall remain subject to disposition to be provided for by Legislature of Oklahoma, provided that the State Treasurer of the State of Oklahoma shall invest said monies in interestbearing direct obligations of the United States of America, or of the State of Oklahoma, and provided further that, all such investments of said monies must be so made that the same may be liquidated in time to enable the State of Oklahoma to pay, in due course, the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority.

Laws 1955, p. 343, § 10.

§6257.25.  Refunding bonds.

The Commission may issue bonds hereunder for the purpose of refunding any obligations issued under the provisions of this act. Such bonds may either be sold or delivered in exchange for outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, or callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the Commission covenants that sufficient funds to pay all remaining interest and principal payments of outstanding obligations when due will be placed in escrow for such purpose in the State Treasury at the time of delivery of and payment for the new bonds issued hereunder.  All bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act, and shall have all the attributes of such bonds.  The Commission may provide that any such refunding bonds shall have the same priority of payment and be paid from the same revenues in the manner enjoyed by the obligations refunded thereby.

Laws 1955, p. 343, § 11.

§6257.26.  Approval of bonds by Supreme Court.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the court to give such applications precedence over the other business of the court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Commission will ask the court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the court. If the court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 33, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1955, p. 343, § 12.

§6257.27.  Intent as to resources of state.

It is hereby declared to be the intent of the Legislature of Oklahoma, in adopting this act, that the State of Oklahoma Building Bonds of 1955 authorized by this act be financed and purchased with resources possessed by the State of Oklahoma, in the custody of the State Treasurer of the State of Oklahoma and of the Commissioners of the Land Office; and that the resources in the custody of the State Treasurer be used for said purpose to the maximum extent possible before the resources of the Commissioners of the Land Office are used for said purpose.

Laws 1955, p. 343, § 13.

§6257.31.  Intent and purpose.

It is the intent and purpose of this act to vitalize Section 34 of Article X of the Constitution of the State of Oklahoma, adopted at the special election held for such purpose on the 5th day of July, 1960, and to invoke and exercise the powers conferred upon the Legislature thereby.

Laws 1961, p. 462, § 1.

§6257.32.  Building Bonds Commission  Indebtedness  Purposes.

The State of Oklahoma Building Bonds Commission, created by Title 62, Oklahoma Statutes 1951, Section 57.1 acting for and on behalf of the State of Oklahoma, shall be the agency by and through which the State of Oklahoma shall incur indebtedness to the extent of the sum of Thirtyfive Million Five Hundred Thousand Dollars ($35,500,000.00) as principal, for the purpose of constructing new buildings and other capital improvements, and for equipping, remodeling, modernizing and repairing any and all existing buildings and capital improvements, at the constituent institutions of the Oklahoma State System of Higher Education provided that Five Million Dollars ($5,000,000.00) thereof shall be used to construct and equip a school and hospital for mentally retarded children in Northeastern Oklahoma pursuant to, and under authority of, Section 34 of Article X of the Constitution of the State of Oklahoma, and this act.

Laws 1961, p. 462, § 2.

§6257.33.  Issuance and sale of bonds  Pledges  Sinking fund.

The Commission, acting for and on behalf of the State of Oklahoma, shall issue, sell, and deliver as hereinafter provided, "State of Oklahoma Building Bonds of 1961" in a total principal amount of Thirtyfive Million Five Hundred Thousand Dollars ($35,500,000.00). It is hereby expressly provided and pledged for the benefit of the purchasers, owners, and holders of said bonds that three cents ($0.03) of the five cents ($0.05) of the tax on each package of cigarettes levied by 68 O.S.1951, Section 586a, as amended, constituting the remainder of revenue available from the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes. There is hereby created, in the State Treasury, a fund to be known as the "State of Oklahoma Building Bonds of 1961 Sinking Fund" which sinking fund is hereby irrevocably pledged to the payment of the interest on, and principal of, the bonds issued hereunder; and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of the bonds.  Beginning July 1, 1961, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, shall also transmit to the State Treasurer a schedule showing the net proceeds of three cents ($0.03) of the tax on each package of cigarettes levied by 68 O.S.1951, Section 568a, as amended.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in said sinking fund, such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, said bonds as the same falls due and to comply with the convenants hereof with respect to reserve requirements.  The State Treasurer shall deposit in the abovecreated sinking fund for the fiscal years 19611962 and 19621963 only, the sum of One Million Five Hundred Thousand Dollars ($1,500,000.00) each year.  The State Treasurer in each fiscal year commencing July 1, 1963, shall deposit in the abovecreated sinking fund the sum of One Million Five Hundred Thousand Dollars ($1,500,000.00), each fiscal year, plus the amount necessary to pay interest for each fiscal year.  In the event that the payments into the abovecreated sinking fund in any fiscal year plus the accumulation in such sinking fund is not sufficient to pay the principal and interest due the following July 15, then it shall be the duty of the State Treasurer to pay into said sinking fund from the cigarette funds such sum of money as may be necessary to pay said principal and interest.  The cigarette tax monies hereinabove pledged to the retirement of said bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, the bonds issued hereunder, but it is further pledged, for the purchasers, owners, and owner of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary, hereby devotes irrevocably to the payment of the interest on, and principal of said bonds, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners, and holders of said bonds that it will, if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary, for the purpose of paying the principal and interest of the bonds issued hereunder as they come due.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment. The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein.  The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities, and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid.  The Commission is authorized to make such other equallybinding convenants and agreements, not inconsistent with this act or Section 34 of Article X of the Constitution of the State of Oklahoma, relating to indebtedness for capital improvements to institutions of higher education, adopted July 5, 1960, as it deems to be needful and appropriate to the general purpose of effectuating this act.  As used herein, "68 O.S.1951, Section 586a, as amended," shall be deemed to refer to said Section 586a as amended to the effective date of House Bill No. 705 Of the Twentyeighth Oklahoma Legislature.

Laws 1961, p. 462, § 3; Laws 1961, p. 467, § 1; Laws 1965, c. 503, § 1, emerg. eff. July 19, 1965.

§6257.34.  Form and terms  Call and redemption  Negotiability  Tax exemption.

Bonds issued under this act shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  Said bonds may be issued in one or more series, may bear such date or dates, not earlier than July 15, 1961, shall mature as follows:  One Million Five Hundred Thousand Dollars ($1,500,000.00) on July 15, 1964, One Million Five Hundred Thousand Dollars ($1,500,000.00) on the 15th day of July of each year thereafter to and including July 15, 1985, and Two Million Five Hundred Thousand Dollars ($2,500,000.00) on July 15, 1986 with interest payable semiannually on January 15 and July 15 of each year, may be in such denomination or denominations, may provide for a reserve to assure prompt payment of the principal and interest of the bonds, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium or payment at such place or places, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission. Provided, that all such bonds maturing on and after ten (10) years from their dates may be subject to call and redemption, in inverse order of bond numbers, at par and accrued interest, with the detailed provisions for such calling and redemption thereof to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the State of Oklahoma Building Bonds of 1961 Sinking Fund shall be sufficient to retire all outstanding bonds and interest coupons, there shall be paid into said sinking fund during each fiscal year, from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and provided by the State of Oklahoma Building Bonds Commission in its resolution authorizing the issuance of said bonds. All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1961, p. 464, § 4.

§6257.35.  Advertisement and sale of bonds.

The Commission shall advertise said bonds for sale in the manner hereinafter provided.  Notice of such sale shall be published at least twenty (20) days prior to the date fixed for such sale. Such notice shall be published for at least two (2) consecutive weeks in a newspaper having general circulation in the State of Oklahoma, and at least once in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest rate to the State of Oklahoma stating also, however, that the Commission may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of the low bid (which shall not exceed an average rate of interest exceeding three and sixtenths percent (3 6/10%) per annum), the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery.  Provided, however, no tender of the bonds shall be valid until after the expiration of the period of contestability, provided for herein. All bidders shall be required to submit with their bids such good faith deposit as may to the Commission seem appropriate.  Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits by the successful bidder shall become the property of the State of Oklahoma, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that if the purchaser shall fail for five (5) days after the tender of the bonds, to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state.

Laws 1961, p. 464, § 5.

§6257.36.  Interim bonds.

The Commission is authorized to issue one or more interim bonds representative of the bonds so sold, which interim bonds may be in any denomination, shall have all the qualities and be secured by all the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definitive bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and cancelled by the State Treasurer of Oklahoma.

Laws 1961, p. 465, § 6.

§6257.37.  Investment  Approval as collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1961, p. 465, § 7.

§6257.38.  Certificate of Attorney General  Signatures and seals.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows: "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Building Bonds of 1961 in the aggregate principal amount of Thirtyfive Million Five Hundred Thousand Dollars ($35,500,000.00) dated  , authorized and sold pursuant to Section 34, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.  Date   , Attorney General of the State of Oklahoma".  Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General, shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and of the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of the Governor's signature on the bonds, may be facsimile seals and signatures.

Laws 1961, p. 465, § 8. Laws 1961, p. 465, § 8.

§6257.39.  Delivery of bonds upon payment  Deposit and investment of proceeds  Interest.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid.  The proceeds of the sale of said bonds shall be deposited in the State Treasury of this state, in a fund which is hereby created and designated the "1961 Building Bond Fund", where they shall remain subject to disposition to be provided for by the Legislature of this state, provided that the State Treasurer, when so directed by the Director of Public Affairs and the Oklahoma State Regents for Higher Education acting on behalf of the governing boards, according to the funds allocated, as to the amounts available for investment shall invest said designated amounts of the 1961 Building Bond Fund in direct obligations of the United States of America or in certificates of deposits from banks in this state acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much as or more than direct obligations of the United States of America.  All such investments of said monies must be so made that the same shall mature in time to enable this state to issue warrants for payment of the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority. The Director of Public Affairs and the Oklahoma State Regents for Higher Education shall promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the 1961 Building Bond Fund to meet the construction payment schedule, and upon receipt of such certification the State Treasurer shall forthwith make the investment specified in this section.  All interest received by the State Treasurer upon the securities referred to in this section shall be deposited in the 1961 Building Bond Fund.

Amended by Laws 1983, c. 304, § 55, eff. July 1, 1983; Laws 1989, c. 343, § 7, operative July 1, 1989.

§6257.40.  Investment of sinking fund monies.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the 1961 Building Bonds, which earnings shall be deposited in the sinking fund.

Laws 1961, p. 466, § 10.

§6257.41.  Refunding bonds.

The Commission may issue bonds hereunder for the purpose of refunding any obligations issued under the provisions of this act. Such bonds may either be sold or delivered in exchange for outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, or callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the Commission covenants that sufficient funds to pay all remaining interest and principal payments of outstanding obligations when due will be placed in escrow for such purpose in the State Treasury at the time of delivery of and payment for the new bonds issued hereunder.  All bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act, and shall have all the attributes of such bonds.  The Commission may provide that any such refunding bonds shall have the same priority of payment and be paid from the same revenues in the manner enjoyed by the obligations refunded thereby.

Laws 1961, p. 466, § 11.

§6257.42.  Approval of bonds by Supreme Court.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in an newspaper of general circulation in the state that on a day named the Commission will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court. If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 34, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1961, p. 467, § 12.

§6257.43.  Attorney General as representative of Commission.

It is provided that the Attorney General of the State of Oklahoma shall represent the said Building Bonds Commission in the discharge of its functions provided by this act, and said Building Bonds Commission shall not employ a private attorney or attorneys.

Laws 1961, p. 467, § 13.

§6257.51.  Intent and purpose.

It is the intent and purpose of this act to vitalize Section 36 of Article X of the Constitution of the State of Oklahoma, adopted at the special election held for such purpose on the 3rd day of December 1963, and to invoke and exercise the powers conferred upon the Legislature thereby.  Laws 1965, c. 293, Sec. 1.  Emerg. eff. June 24, 1965.

Laws 1965, c. 293, § 1, emerg. eff. June 24, 1965.

§6257.52.  Building Bonds Commission as agency  Indebtedness  Purposes.

The State of Oklahoma Building Bonds Commission, acting for and on behalf of the State of Oklahoma, shall be the agency by and through which the State of Oklahoma shall incur indebtedness to the extent of the sum of Seven Million Dollars ($7,000,000.00) as principal, for the purpose of constructing, equipping and furnishing new buildings and other capital improvements, and for equipping, remodeling, modernizing and repairing any and all existing buildings and capital improvements at the University of Oklahoma Medical Center.  Laws 1965, c. 293, Sec. 2.  Emerg. eff. June 24, 1965.

Laws 1965, c. 293, § 2, emerg. eff. June 24, 1965.

§6257.53.  Issuance and sale of bonds  Pledges and covenants  Sinking fund.

The Commission, acting for and on behalf of of the State of Oklahoma, shall issue, sell and deliver as hereinafter provided, "State of Oklahoma Building Bonds of 1965" in a total principal amount of Seven Million Dollars ($7,000,000.00).  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that three cents ($0.03) of the five cents ($0.05) of the tax on each package of cigarettes levied by 68 O.S.1961, as amended, Section 586a constituting the remainder of revenue available from the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes.  There is hereby created in the State Treasury, a fund to be known as the "State of Oklahoma Building Bonds of 1965 Sinking Fund" which sinking fund is hereby irrevocably pledged to the payment of the interest on, and principal of, the bonds issued hereunder; and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of the bonds.  Beginning July 1, 1965, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, shall also transmit to the State Treasurer a schedule showing the net proceeds of three cents ($0.03) of the tax on each package of cigarettes levied by 68 O.S.1961, Section 586a, as amended.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in said sinking fund, such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, said bonds as the same falls due and to comply with the covenants hereof with respect to reserve requirements.  The State Treasurer in each fiscal year commencing July 1, 1967, to and including the fiscal year commencing July 1, 1988, shall deposit in the abovecreated sinking fund, the sum of Three Hundred Thousand Dollars ($300,000.00), plus interest for each fiscal year, and in the fiscal year commencing July 1, 1989, the sum of Four Hundred Thousand Dollars ($400,000.00).  In the event that the payments into the abovecreated sinking fund in any fiscal year plus the accumulation in such sinking fund is not sufficient to pay the principal and interest due the following July 15 then it shall be the duty of the State Treasurer to pay into said sinking fund from the cigarette funds such sum of money as may be necessary to pay said principal and interest.  The cigarette tax monies hereinabove pledged to the retirement of said bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, the bonds issued hereunder, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary hereby devotes irrevocably to the payment of the interest on, and principal of said bond, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners and holders of said bonds that it will if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary for the purpose of paying the principal and interest of the bonds issued hereunder as they come due.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment. The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein.  The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid. The Commission is authorized to make such other equallybinding covenants and agreements, not inconsistent with this act or Section 36 of Article X of the Constitution of the State of Oklahoma adopted December 3, 1963, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1965, c. 293, § 3, emerg. eff. June 24, 1965.

§6257.54.  Form and terms  Call and redemption  Negotiability  Tax exemption.

Bonds issued under this act shall be serial coupon bonds and shall bear a rate of interest three and onehalf percent (3 1/2%) per annum.  Said bonds and the interest thereon shall be payable at the Office of the State Treasurer.  Said bonds may be issued in one or more series, may bear such date or dates, not earlier than July 15, 1965, shall mature as follows:  Three Hundred Thousand Dollars ($300,000.00) on July 15, 1968, and Three Hundred Thousand Dollars ($300,000.00) on the 15th day of July of each year thereafter to and including July 15, 1989, and Four Hundred Thousand Dollars ($400,000.00) July 15, 1990, with interest payable semiannually on January 15 and July 15 of each year, may be in such denomination or denominations, may provide for a reserve to assure prompt payment of the principal and interest of the bonds, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium or payment at such place or places, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission.  Provided, that all such bonds maturing on and after ten (10) years from their dates may be subject to call and redemption, in inverse order of bond numbers, at par and accrued interest, with the detailed provisions for such calling and redemption thereof to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the State of Oklahoma Building Bonds of 1965 Sinking Fund shall be sufficient to retire all outstanding bonds and interest coupons, there shall be paid into said sinking fund during each fiscal year, from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and provided by the State of Oklahoma Building Bonds Commission in its resolution authorizing the issuance of said bonds.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1965, c. 293, § 4, emerg. eff. June 24, 1965.

§6257.55.  Sale of bonds to State Treasurer.

The State Treasurer of the State of Oklahoma shall purchase from the commission at a private sale all of said bonds at par as an investment of the public monies in his possession.  The State Treasurer shall buy, and the commission is authorized and directed to, sell to the State Treasurer at private sale, as provided in this section, all of the bonds authorized by this act.  All interest earned by such bonds as are held by the State Treasurer pursuant to such investment shall, as collected, be paid into the State of Oklahoma General Fund.

Laws 1965, c. 293, § 5, emerg. eff. June 24, 1965.

§6257.56.  Certificate of Attorney General  Signatures and seals.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows: "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Building Bonds of 1965 in the aggregate principal amount of Seven Million Dollars ($7,000,000.00) dated ____, authorized and sold pursuant to Section 36, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.  Date ____, Attorney General of the State of Oklahoma". Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General, shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.   All bonds shall bear the signature of the Governor and of the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of the Governor's signature on the bonds, may be facsimile seals and signatures.

Laws 1965, c. 293, § 6, emerg. eff. June 24, 1965.

§6257.57.  Delivery of bonds upon payment  Deposit and investment of proceeds  Interest.

The bonds and interest coupons attached thereto shall be delivered to the State Treasurer upon payment of par and accrued interest to the date of delivery thereof.  The proceeds of the sale of said bonds shall be deposited in the State Treasury of the State of Oklahoma, in a fund which is hereby created and designated the "1965 Building Bond Fund", where they shall remain subject to disposition to be provided for by the Legislature of Oklahoma, provided that the State Treasurer of the State of Oklahoma, when so directed by the Oklahoma State Regents for Higher Education acting on behalf of the governing board, as to the amounts available for investment shall invest said designated amounts of the 1965 Building Bond Fund in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, and provided further that, all such investments of said monies must be so made that the same shall mature in time to enable the State of Oklahoma to issue warrants for payment of the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority.  It shall be the duty of the Oklahoma State Regents for Higher Education to promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the 1965 Building Bond Fund to meet the construction payment schedule, and upon receipt of such certification the State Treasurer shall forthwith make the aforementioned investment.  All interest received by the State Treasurer upon the abovementioned securities shall be deposited in the said sinking fund.

Laws 1965, c. 293, § 7, emerg. eff. June 24, 1965.

§6257.58.  Investment of sinking fund monies.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the 1965 Building Bonds, which earnings shall be deposited in the General Fund.

Laws 1965, c. 293, § 8, emerg. eff. June 24, 1965.

§6257.59.  Approval of bonds by Supreme Court.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the court to give such applications precedence over the other business of the court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Commission will ask the court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the court. If the court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 34, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1965, c. 293, § 9, emerg. eff. June 24, 1965.

§6257.60.  Attorney General as representative of Commission.

It is provided that the Attorney General of the State of Oklahoma shall represent the said Building Bonds Commission in the discharge of its functions provided by this act, and said Building Bonds Commission shall not employ or pay any private attorney or attorneys directly or indirectly.  Laws 1965, c. 293, Sec. 10.  Emerg. eff. June 24, 1965.

Laws 1965, c. 293, § 10, emerg. eff. June 24, 1965.

§6257.61.  Purpose.

It is hereby declared to be the purpose of this act to vitalize the constitutional amendment indentified as House Joint Resolution No. 552 of the 30th Oklahoma Legislature, if, as and when the same shall be approved by the people of the State of Oklahoma.

Laws 1965, c. 515, § 1.

§6257.62.  Building Bonds Commission as agency  Indebtedness  Purposes.

The State of Oklahoma Building Bonds Commission, created by Title 62, Oklahoma Statutes 1961, Section 57.1 acting for and on behalf of the State of Oklahoma shall be the agency by and through which the State of Oklahoma shall incur indebtedness to the extent of the sum of Fiftyfour Million Seven Hundred Fifty Thousand Dollars ($54,750,000.00) as principal, for the purpose of constructing new buildings and other capital improvements, and for equipping, remodeling, modernizing and repairing any and all existing buildings and capital improvements, and purchase of land, equipment and furnishings necessary for such new construction or remodeling, as follows:

At the constituent institutions   of The Oklahoma State System of   Higher Education in the sum of....... $38,500,000.00

At the institutions under the Department   of Mental Health and Substance Abuse   Services in the sum of............... 6,500,000.00

The Southern Oklahoma Resource Center of Pauls Valley, the Northern Oklahoma Resource Center of Enid and The Hissom Memorial Center..................... 1,000,000.00

State Department of Health............ 2,275,000.00

Oklahoma State Library................ 2,150,000.00

Oklahoma State Penitentiary........... 150,000.00

Oklahoma State Reformatory............ 150,000.00

Oklahoma School for the Blind......... 550,000.00

Oklahoma School for the Deaf.......... 550,000.00

Oklahoma Educational Television

Authority........................... 250,000.00

Oklahoma Historical Society........... 125,000.00

Western Oklahoma Tuberculosis   Sanatorium.......................... 150,000.00

Eastern Oklahoma Tuberculosis   Sanatorium.......................... 150,000.00

Department of Public Health for the   Building of Community Social Service Centers 1,500,000.00

Purchase of Land in and about the Capital Improvement and Zoning District and Medical Center Improvement Zoning District and for Public Parks, Veterans Memorial Area and Landscaping 750,000.00

Laws 1965, c. 515, § 2, emerg. eff. July 21, 1965; Amended by Laws 1990, c. 51, § 124, emerg. eff. April 9, 1990; Laws 1992, c. 307, § 8, eff. July 1, 1992.

§6257.63.  Issuance and sale of bonds  Pledges  Sinking fund.

The Commission, acting for and on behalf of the State of Oklahoma, shall issue, sell and deliver as hereinafter provided, "State of Oklahoma Institutional Building Bonds of 1965" in a total principal amount of Fiftyfour Million Seven Hundred Fifty Thousand Dollars ($54,750,000.00).  Said Commission shall issue and deliver said bonds as follows:

Series A, in the principal sum of Fifteen Million Four Hundred Twentyfive Thousand Dollars ($15,425,000.00), following the approval by the people of the State of Oklahoma of House Joint Resolution No. 552; Series B, in the sum of Twelve Million Dollars ($12,000,000.00), on or about June 25, 1966, and the remaining portion of said bonds as provided by the 31st Oklahoma Legislature. It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that the portion of seven cents ($0.07) of the tax on each package of cigarettes levied by Section 302 of House Bill No. 511, enacted by the 30th Oklahoma Legislature constituting the remainder of revenue available from the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes. There is hereby created, in the State Treasury, a fund to be known as the "State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund" which sinking fund is hereby irrevocably pledged to the payment of the interest on, and principal of, the bonds issued hereunder; and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of the bonds.  Beginning on the first day of the month following the adoption of said constitutional amendment, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, shall also transmit to the State Treasurer a schedule showing the net proceeds of seven cents ($0.07) of the tax on each package of cigarettes levied by Section 302 of House Bill No. 511 enacted by the 30th Oklahoma Legislature.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in said sinking fund, such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, said bonds as the same falls due and to comply with the covenants hereof with respect to reserve requirements.  The State Treasurer shall deposit in the abovecreated sinking fund for the fiscal years 19651966 and 19661967, the amount necessary to pay the interest upon the outstanding bonds.  The State Treasurer shall deposit in the abovecreated sinking fund the following sums for the following fiscal years for the payment of the principal upon Series A Bonds:

Commencing July 1, 1967, the sum of Two Hundred Twentyfive Thousand Dollars ($225,000.00); commencing July 1, 1968 and 1969, the sum of Three Hundred Thousand Dollars ($300,000.00) each year; for the fiscal years commencing July 1, 1970, to and including the fiscal year commencing July 1, 1976, the sum of Five Hundred Thousand Dollars ($500,000.00) each year; for the fiscal years commencing July 1, 1977, to and including the fiscal year commencing July 1, 1988, the sum of Eight Hundred Thousand Dollars ($800,000.00) each year; for the fiscal year commencing July 1, 1989, the sum of One Million Five Hundred Thousand Dollars ($1,500,000.00) and for the payment of the principal on the Series B Bonds, in the fiscal years July 1, 1968, to and including July 1, 1973, the sum of Two Hundred Thousand Dollars ($200,000.00) each year; for the fiscal year commencing July 1, 1974, to and including July 1, 1978, the sum of Five Hundred Thousand Dollars ($500,000.00) each year; for the fiscal years commencing July 1, 1979 to and including July 1, 1988, the sum of Seven Hundred Thousand Dollars ($700,000.00) each year and for the fiscal year commencing July 1, 1989, the sum of One Million Three Hundred Thousand Dollars ($1,300,000.00), and in addition thereto, the amounts necessary for the payment of interest.  In the event that the payments into the abovecreated sinking fund in any fiscal year plus the accumulation in such sinking fund is not sufficient to pay the principal and interest due the following July 15 then it shall be the duty of the State Treasurer to pay into said Sinking Fund from the cigarette funds such sum of money as may be necessary to pay said principal and interest.  The cigarette tax monies hereinabove pledged to the retirement of said bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, the bonds issued hereunder, but it is further pledged, for the purchasers, owners and owner of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary, hereby devotes irrevocably to the payment of the interest on, and principal of said bond, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners and holders of said bonds that it will, if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary for the purpose of paying the principal and interest of the bonds issued hereunder as they come due.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment. The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein.  The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid. The Commission is authorized to make such other equallybinding covenants and agreements, not inconsistent with this act or House Joint Resolution No. 552 Of the 30th Oklahoma Legislature, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1965, c. 515, § 3.

§6257.64.  Form and terms  Call and redemption  Negotiability  Tax exemption.

Bonds issued under this act shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  Said bonds shall be issued in series bearing such date or dates, as set forth in Section 3 herein, and shall mature as follows:

SERIES A SERIES B

7/15/68 $225,000.00

7/15/69 $300,000.00 $200,000.00

7/15/70 $300,000.00 $200,000.00

7/15/71 $500,000.00 $200,000.00

7/15/72 $500,000.00 $200,000.00

7/15/73 $500,000.00 $200,000.00

7/15/74 $500,000.00 $200,000.00

7/15/75 $500,000.00 $500,000.00

7/15/76 $500,000.00 $500,000.00

7/15/77 $500,000.00 $500,000.00

7/15/78 $800,000.00 $500,000.00

7/15/79 $800,000.00 $500,000.00

7/15/80 $800,000.00 $700,000.00

7/15/81 $800,000.00 $700,000.00

7/15/82 $800,000.00 $700,000.00

7/15/83 $800,000.00 $700,000.00

7/15/84 $800,000.00 $700,000.00

7/15/85 $800,000.00 $700,000.00

7/15/86 $800,000.00 $700,000.00

7/15/87 $800,000.00 $700,000.00

7/15/88 $800,000.00 $700,000.00

7/15/89 $800,000.00 $700,000.00

7/15/90   $1,500,000.00   $1,300,000.00

Said bonds shall have interest payable semiannually on January 15 and July 15 of each year, may be in such denomination or denominations, may provide for a reserve to assure prompt payment of the principal and interest of the bonds, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission.  Provided, that all such bonds maturing on and after ten (10) years from their dates may be subject to call and redemption, in inverse order of bond numbers, at par and accrued interest, with the detailed provisions for such calling and redemption thereof to be fixed by the Commission in the resolution for the issuance of such bonds.  Until such time as the State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund shall be sufficient to retire all outstanding bonds and interest coupons, there shall be paid into said sinking fund during each fiscal year, from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and provided by the State of Oklahoma Building Bonds Commission in its resolution authorizing the issuance of said bonds.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1965, c. 515, § 4.

§6257.65.  Advertisement and sale of bonds.

The Commission shall advertise said bonds for sale in the manner hereinafter provided.  Notice of such sale shall be published at least twenty (20) days prior to the date fixed for such sale. Such notice shall be published for at least two (2) consecutive weeks in a newspaper having general circulation in the State of Oklahoma, and at least once in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest rate to the State of Oklahoma, stating also, however, that the Commission may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of the low bid (which shall not exceed an average rate of interest exceeding four percent (4%) per annum), the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery. Provided, however, no tender of the bonds shall be valid until after the expiration of the period of contestability, provided for herein. All bidders shall be required to submit with their bids such good faith deposit as may to the Commission seem appropriate.  Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits by the successful bidder shall become the property of the State of Oklahoma, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that if the purchaser shall fail for five (5) days after the tender of the bonds to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state.

Laws 1965, c. 515, § 5.

§6257.66.  Interim bonds.

The Commission is authorized to issue one or more interim bonds representative of the bonds so sold, which interim bonds may be in any denomination, shall have all the qualities and be secured by all the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definite bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.

Laws 1965, c. 515, § 6.

§6257.67.  Investment  Approval as collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1965, c. 515, § 7.

§6257.68.  Certificate of Attorney General  Signatures and seals.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows: "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Institutional Building Bonds of 1965, Series A, in the aggregate principal amount of Fifteen Million Four Hundred Twentyfive Thousand Dollars ($15,425,000.00) dated _____, authorized and sold pursuant to Section 37, Article X, Constitution of Oklahoma and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes. Date _____, Attorney General of the State of Oklahoma".  The procedure above enacted shall be followed after the sale of the Series B Bonds, and the above certificate shall be executed by the Attorney General in the same form and manner, except as to the amount which shall specify Series B in the sum of Twelve Million Dollars ($12,000,000.00).  Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of the Governor's signature on the bonds, may be facsimile seals and signatures.

Laws 1965, c. 515, § 8.

§6257.69.  Delivery of bonds upon payment  Deposit and investment of proceeds  Interest.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid.  The proceeds of the sale of said bonds shall be deposited in the State Treasury to a fund which is hereby created and designated the "State of Oklahoma Institutional Building Bonds of 1965 Fund", where they shall remain subject to disposition to be provided for by the Legislature of this state, provided that the State Treasurer, when so directed by the Director of Public Affairs and the Oklahoma State Regents for Higher Education acting on behalf of the governing boards, according to the funds allocated, as to the amounts available for investment shall invest said designated amounts of the State of Oklahoma Institutional Building Bonds of 1965 Fund in direct obligations of the United States of America or in certificates of deposits from banks in this state acceptable as depositories by the State Treasurer when such certificates of deposits are secured by the acceptable collateral and yield as much as or more than direct obligations of the United States of America. All such investments of said monies must be made so that the same shall mature in time to enable this state to issue warrants for payment of the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority.  The Director of Public Affairs and the Oklahoma State Regents for Higher Education shall promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the State of Oklahoma Institutional Building Bonds of 1965 Fund to meet the construction payment schedule, and upon receipt of such certification the State Treasurer shall make the investment specified in this section.  All interest received by the State Treasurer upon the securities referred to in this section shall be deposited in the State of Oklahoma Institutional Building Bonds of 1965 Fund.

Amended by Laws 1983, c. 304, § 56, eff. July 1, 1983; Laws 1989, c. 343, § 12, operative July 1, 1989.

§6257.70.  Investment of sinking fund monies.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the State of Oklahoma Institutional Building Bonds of 1965, which earnings shall be deposited in the sinking fund.

Laws 1965, c. 515, § 10.

§6257.71.  Refunding bonds.

The Commission may issue bonds hereunder for the purpose of refunding any obligations issued under the provisions of this act. Such bonds may either be sold or delivered in exchange for outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, or callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the Commission covenants that sufficient funds to pay all remaining interest and principal payments of outstanding obligations when due will be placed in escrow for such purpose in the State Treasury at the time of delivery of and payment for the new bonds issued hereunder.  All bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this Act, and shall have all the attributes of such bonds.  The Commission may provide that any such refunding bonds shall have the same priority of payment and be paid from the same revenues in the manner enjoyed by the obligations refunded thereby.

Laws 1965, c. 515, § 11.

§6257.72.  Approval of bonds by Supreme Court.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Commission will ask the Court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court. If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 37, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1965, c. 515, § 12.

§6257.73.  Attorney General as representative of Commission.

It is provided that the Attorney General of the State of Oklahoma shall represent the said Building Bonds Commission in the discharge of its functions provided by this act, and said Building Bonds Commission shall not employ a private attorney or attorneys.

Laws 1965, c. 515, Sec. 13.

§6257.75.  Building Bonds of 1950  Cancellation of interest.

That all interest provided by 62 O.S.1961, section 57.1, on "State of Oklahoma Building Bonds 1950" issue, and refunded in the sum of Seventeen Million Three Hundred Thousand Dollars ($17,300,000.00) by O.S.L.1961, page 460, enacted by the Twentyeighth Session of the Oklahoma Legislature, be and the same is hereby canceled effective June 30, 1967, and no sums shall thereafter be transmitted by the Oklahoma Tax Commission out of the cigarette tax collections for interest on said bonds.

Laws 1967, c. 217, § 1, emerg. eff. May 1, 1967.

§6257.76.  Building Bonds of 1955  Cancellation of interest.

That all interest provided by 62 O.S.1961, Section 57.17, on "State of Oklahoma Building Bonds of 1955" issue, be and the same is hereby canceled June 30, 1967, and no sums of money shall thereafter be transmitted by the Oklahoma Tax Commission out of the cigarette tax collections for interest on said bonds.

Laws 1967, c. 217, § 2, emerg. eff. May 1, 1967.

§6257.77.  Building Bonds of 1965  Cancellation of interest.

That all interest provided by House Bill No. 1010, O.S.L.1965, page 521, enacted by the Thirtieth Session of the Oklahoma Legislature on "State of Oklahoma Building Bonds 1965" issue, be and the same is hereby canceled effective June 30, 1967, and no sums of money shall thereafter be transmitted by the Oklahoma Tax Commission out of the cigarette tax collections for interest on said bonds.

Laws 1967, c. 217, § 3, emerg. eff. May 1, 1967.

§6257.78.  Reserve fund of 1965  Cancellation.

That the reserve fund created and established in the office of the State Treasurer of Oklahoma by House Bill No. 1010, O.S.L.1965, page 521, enacted by the Thirtieth Session of the Oklahoma Legislature for payment of principal and interest on "State of Oklahoma Building Bonds 1965", be and the same is hereby canceled effective June 30, 1967, and no sums of money shall thereafter be transmitted by the Oklahoma Tax Commission out of the cigarette tax collections for such purpose, and provided this shall not affect the payment of the principal sums provided in said House Bill.

Laws 1967, c. 217, § 4, emerg. eff. May 1, 1967.

§6257.79.  Transfer of funds.

That on June 30, 1967, the State Treasurer of the State of Oklahoma shall transfer to the general fund of the State of Oklahoma all sums of money accrued and paid into the sinking funds and the reserve fund of the aforementioned bond issues for the purpose of paying interest thereon and creating a reserve fund.  Laws 1967, c. 217, Sec. 5.  Emerg. eff. May 1, 1967.

Laws 1967, c. 217, § 5, emerg. eff. May 1, 1967.

§6257.81.  Purpose.

It is hereby declared to be the purpose of this act to further vitalize Section 37, Article X, of the Oklahoma Constitution heretofore vitalized by House Bill No. 1122, enacted by the 30th Oklahoma Legislature, and to direct the issuance and sale of general obligation bonds authorized by said Constitutional Amendment and vitalizing act.

Laws 1967, c. 289, § 1, emerg. eff. May 8, 1967.

§6257.82.  Agency for issue and sale  Institutional bonds of 1965.

That the State of Oklahoma Building Bonds Commission, created by Title 62, Oklahoma Statutes 1961, Section 57.1, acting for and on behalf of the State of Oklahoma shall be the agency by and through which the State of Oklahoma shall issue and sell a portion of the "State of Oklahoma Institutional Bonds of 1965" authorized and directed by said House Bill No. 1122.  Laws 1967, c.  289, Sec. 2. Emerg. eff. May 8, 1967.

Laws 1967, c. 289, § 2, emerg. eff. May 8, 1967.

§6257.83.  Institutional Bonds of 1965 Series C  Pledges of cigarette tax and sinking fund  General obligation.

The Commission, acting for and on behalf of the State of Oklahoma, shall issue, sell and deliver as hereinafter provided, "State of Oklahoma Institutional Building Bonds of 1965 Series C", in the principal sum of Ten Million Eight Hundred Thousand Dollars ($10,800,000.00), and the remaining portion of said "State of Oklahoma Institutional Building Bonds of 1965" shall be sold as provided by subsequent acts of the Oklahoma Legislature.  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that seven cents ($0.07) of the tax on each package of cigarettes levied by Section 302 of the House Bill No. 511, enacted by the 30th Oklahoma Legislature constituting the remainder of revenue available from the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes.  There is in the State Treasury, a fund known as the "State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund" to which Series C shall be added, said sinking fund is hereby irrevocably pledged to the payment of the interest on, and principal of, the bonds issued hereunder; and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of the bonds.  Beginning on the first day of the month following the adoption of said constitutional amendment, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, shall also transmit to the State Treasurer a schedule showing the net proceeds of seven cents ($0.07) of the tax on each package of cigarettes levied by Section 302 of House Bill No. 511 enacted by the 30th Oklahoma Legislature. It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in said sinking fund, such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, said bonds as the same falls due.  The State Treasurer shall deposit in the abovecreated sinking fund for the fiscal years 19661967, 19671968, 19681969, and 19691970, the amount necessary to pay the interest upon the outstanding bonds.  The State Treasurer shall deposit in the abovecreated sinking fund the following sums for the following fiscal years for the payment of the principal upon Series C Bonds:

Commencing July 1, 1970, 1971, 1972 and 1973, the sum of Two Hundred Thousand Dollars ($200,000.00) each year; commencing July 1, 1974, 1975 and 1976, the sum of Three Hundred Thousand Dollars ($300,000.00) each year; for the fiscal years commencing July 1, 1977, to and including the fiscal year commencing July 1, 1982, the sum of Five Hundred Thousand Dollars ($500,000.00) each year; for the fiscal years commencing July 1, 1983, to and including the fiscal year commencing July 1, 1990, the sum of Seven Hundred Thousand Dollars ($700,000.00) each year; for the fiscal year commencing July 1, 1991, the sum of Five Hundred Thousand Dollars ($500,000.00), and in addition thereto, the amounts necessary for the payment of interest.  In the event that the payments into the abovecreated sinking fund in any fiscal year plus the accumulation in such sinking fund is not sufficient to pay the principal and interest due the following July 15 then it shall be the duty of the State Treasurer to pay into said sinking fund from the cigarette funds such sum of money as may be necessary to pay said principal and interest.  The cigarette tax monies hereinabove pledged to the retirement of said bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, the bonds issued hereunder, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary hereby devotes irrevocably to the payment of the interest on, and principal of said bonds, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners and holders of said bonds that it will, if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary for the purpose of paying the principal and interest of the bonds issued hereunder as they come due.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment. The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein. The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid. The Commission is authorized to make such other equallybinding covenants and agreements, not inconsistent with this act or House Joint Resolution No. 522 of the 30th Oklahoma Legislature, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1967, c. 289, § 3, emerg. eff. May 8, 1967.

§6257.84.  Serial coupon bonds  Maturities  Interest payment dates  Call.

Bonds issued under this act shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  Said bonds shall be issued in series bearing such date or dates as set forth in Section 3 herein, and shall mature as follows:

SERIES C

7/15/71 $200,000.00

7/15/72 $200,000.00

7/15/73 $200,000.00

7/15/74 $200,000.00

7/15/75 $300,000.00

7/15/76 $300,000.00

7/15/77 $300,000.00

7/15/78 $500,000.00

7/15/79 $500,000.00

7/15/80 $500,000.00

7/15/81 $500,000.00

7/15/82 $500,000.00

7/15/83 $500,000.00

7/15/84 $700,000.00

7/15/85 $700,000.00

7/15/86 $700,000.00

7/15/87 $700,000.00

7/15/88 $700,000.00

7/15/89 $700,000.00

7/15/90 $700,000.00

7/15/91 $700,000.00

7/15/92 $500,000.00

Said bonds shall have interest payable semiannually on January 15 and July 15 of each year, may be in such denomination or denominations, may provide for a reserve to assure prompt payment of the principal and interest of the bonds, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium or payment at such place or places, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission.  Provided, that all such bonds maturing on and after ten (10) years from their dates may be subject to call and redemption, in inverse order of bond numbers, at par and accrued interest, with the detailed provisions for such calling and redemption thereof to be fixed by the Commission in the resolution for the issuance of such bonds.  Until such time as the State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund Series C shall be sufficient to retire all outstanding bonds and interest coupons, there shall be paid into said sinking fund during each fiscal year, from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and provided by the State of Oklahoma Building Bonds Commission in its resolution authorizing the issuance of said bonds.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1967, c. 289, § 4, emerg. eff. May 8, 1967.

§6257.85.  Advertisement for bids  Interest  Deposit.

The Commission shall advertise said bonds for sale in the manner hereinafter provided.  Notice of such sale shall be published at least twenty (20) days prior to the date fixed for such sale. Such notice shall be published for at least two (2) consecutive weeks in a newspaper having general circulation in the State of Oklahoma, and at least once in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest rate to the State of Oklahoma, stating also, however, that the Commission may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of the low bid (which shall not exceed an average rate of interest exceeding four and onehalf percent (4 1/2%) per annum), the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery.  Provided, however, no tender of the bonds shall be valid until after the expiration of the period of contestability, provided for herein.  All bidders shall be required to submit with their bids such good faith deposit as may to the Commission seem appropriate.  Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits by the successful bidder shall become the property of the State of Oklahoma, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that if the purchaser shall fail for five (5) days after the tender of the bonds, to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state.

Laws 1967, c. 289, § 5, emerg. eff. May 8, 1967.

§6257.86.  Interim bonds.

The Commission is authorized to issue one or more interim bonds representative of the bonds so sold, which interim bonds may be in any denomination, shall have all the qualities and be secured by all the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definite bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.

Laws 1967, c. 289, § 6, emerg. eff. May 8, 1967.

§6257.87.  Legal investments.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1967, c. 289, § 7, emerg. eff. May 8, 1967.

§6257.88.  Legal opinion  Period of contestability  Jurisdiction of contest  Formalities of execution.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds, and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows: "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Institutional Building Bonds of 1965, Series C, in the aggregate principal amount of Ten Million Eight Hundred Thousand Dollars ($10,800,000.00) dated _________, authorized and sold pursuant to Section 37, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma, enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes. Date________ Attorney General of the State of Oklahoma".

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of the Governor's signature on the bonds, may be facsimile seals and signatures.

Laws 1967, c. 289, § 8, emerg. eff. May 8, 1967.

§6257.89.  Delivery  Deposit of proceeds  Investment of surplus.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid.  The proceeds of the sale of said bonds shall be deposited in the State Treasury, in a fund which is hereby created and designated the "1965 Institutional Building Bond Fund Series C", where they shall remain subject to disposition to be provided for by the Legislature of this state, provided that the State Treasurer, when so directed by the Director of Public Affairs and the Oklahoma State Regents for Higher Education acting on behalf of the governing boards, according to the funds allocated, as to the amounts available for investment shall invest said designated amounts of the 1965 Institutional Building Bond Fund Series C in direct obligations of the United States of America or in certificates of deposits from banks in this state acceptable as depositories by the State Treasurer when such certificates of deposits are secured by the acceptable collateral and yield as much as or more than direct obligations of the United States of America.  All such investments of said monies must be made so that the same shall mature in time to enable this state to issue warrants for payment of the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority.  The Director of Public Affairs and the Oklahoma State Regents for Higher Education shall promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the 1965 Institutional Building Bond Fund Series C to meet the construction payment schedule, and upon receipt of such certification the State Treasurer shall make the investment specified in this section.  All interest received by the State Treasurer upon the securities referred to in this section shall be deposited in the 1965 Institutional Building Bond Fund Series C.

Amended by Laws 1983, c. 304, § 57, eff. July 1, 1983; Laws 1989, c. 343, § 14, operative July 1, 1989.

§6257.90.  Investment of sinking fund.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the 1965 Institutional Building Bonds Series C, which earnings shall be deposited in the sinking fund.

Laws 1967, c. 289, § 10, emerg. eff. May 8, 1967.

§6257.91.  Judicial approval of series.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Commission will ask the Court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court. If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 37, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1967, c. 289, § 11, emerg. eff. May 8, 1967.

§6257.92.  Attorney General.

It is provided that the Attorney General of the State of Oklahoma shall represent the said Building Bonds Commission in the discharge of its functions provided by this act, and said Building Bonds Commission shall not employ a private attorney or attorneys.

Laws 1967, c. 289, § 12, emerg. eff. May 8, 1967.

§6257.101.  Purpose.

It is hereby declared to be the purpose of this act to further vitalize Section 37, Article X, of the Oklahoma Constitution heretofore vitalized by House Bill No. 1122, enacted by the Thirtieth Oklahoma Legislature, and to direct the issuance and sale of general obligation bonds authorized by said constitutional amendment and vitalizing act.

Laws 1968, c. 265, § 1, emerg. eff. April 29, 1968.

§6257.102.  Agency for issue and sale.

That the State of Oklahoma Building Bonds Commission, created by Title 62, Oklahoma Statutes 1961, Section 57.1, acting for and on behalf of the State of Oklahoma, shall be the agency by and through which the State of Oklahoma shall issue and sell a portion of the "State of Oklahoma Institutional Bonds of 1965" authorized and directed by said House Bill No. 1122.  Laws 1968, c. 265, Sec. 2. Emerg. eff. April 29, 1968.

Laws 1968, c. 265, § 2, emerg. eff. April 29, 1968.

§6257.103.  Institutional Building Bonds of 1965 Series D  Pledges of cigarette tax and sinking fund  General obligation.

The Commission, acting for and on behalf of the State of Oklahoma, shall issue, sell and deliver, as hereinafter provided, a series of bonds designated "State of Oklahoma Institutional Building Bonds of 1965" (herein called the "Series D Bonds"), in the principal sum of Sixteen Million Five Hundred Twentyfive Thousand Dollars ($16,525,000.00).  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that seven cents ($0.07) of the tax on each package of cigarettes levied by Section 302 of House Bill No. 511, enacted by the Thirtieth Oklahoma Legislature, constituting the remainder of revenue available for the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes.  There is in the State Treasury a fund known as the "State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund" (herein called the "sinking fund"), established by said House Bill No. 1122, which is hereby irrevocably pledged to the payment of the interest on, and principal of, the Series D Bonds, in addition to other State of Oklahoma Institutional Building Bonds of 1965, and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of such bonds.  Beginning on the first day of the month following the adoption of said constitutional amendment, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, shall also transmit to the State Treasurer a schedule showing the net proceeds of seven cents ($0.07) of the tax on each package of cigarettes levied by Section 302 of House Bill No. 511, enacted by the Thirtieth Oklahoma Legislature.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in the sinking fund such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, the outstanding State of Oklahoma Institutional Building Bonds of 1965 as the same fall due. The State Treasurer shall deposit in the sinking fund, in addition to all other amounts required to be deposited therein, the following sums for the following fiscal years for the payment of the principal upon the Series D Bonds:

For the fiscal years commencing July 1, 1971, 1972 and 1973, the sum of Two Hundred Thousand Dollars ($200,000.00) each year; for the fiscal years commencing July 1, 1974, 1975, and 1976, the sum of Four Hundred Thousand Dollars ($400,000.00) each year; for the fiscal years commencing July 1, 1977, to and including the fiscal year commencing July 1, 1982, the sum of Seven Hundred Thousand Dollars ($700,000.00) each year; for the fiscal years commencing July 1, 1983, to and including the fiscal year commencing July 1, 1991, the sum of One Million Dollars ($1,000,000.00) each year; for the fiscal year commencing July 1, 1992, the sum of One Million Five Hundred Twentyfive Thousand Dollars ($1,525,000.00) and, in addition thereto, in each of said fiscal years the amount necessary for the payment of interest on the Series D Bonds.  In the event that the payments into the sinking fund in any fiscal year plus the accumulation in such sinking fund is not sufficient to pay the principal and interest due the following July 15 on the State of Oklahoma Institutional Building Bonds of 1965, then it shall be the duty of the State Treasurer to pay into said sinking fund from the cigarette funds such sum of money as may be necessary to pay said principal and interest.  The cigarette tax monies hereinabove pledged to the retirement of the Series D Bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, said bonds issued hereunder, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary, hereby devotes irrevocably to the payment of the interest on, and principal of said bonds, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners and holders of said bonds that it will, if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary, for the purpose of paying the principal of and interest on the Series D Bonds issued hereunder as they come due. The Series D Bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment.  The Commission is authorized to incorporate on the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein.  The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid.  The Commission is authorized to make such other equally binding covenants and agreements, not inconsistent with this act or House Joint Resolution No. 522 (552) of the Thirtieth Oklahoma Legislature, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1968, c. 265, § 3, emerg. eff. April 29, 1968.

§6257.104.  Serial coupon bonds  Maturities  Interest payment dates  Call and redemption.

The Series D Bonds shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  The Series D Bonds shall mature on July 15 in the years and amounts, respectively, as follows:

Years Amounts

1972   $  200,000.00

1973   $  200,000.00

1974   $  200,000.00

1975   $  400,000.00

1976   $  400,000.00

1977   $  400,000.00

1978   $  700,000.00

1979   $  700,000.00

1980   $  700,000.00

1981   $  700,000.00

1982   $  700,000.00

1983   $  700,000.00

1984   $1,000,000.00

1985   $1,000,000.00

1986   $1,000,000.00

1987   $1,000,000.00

1988   $1,000,000.00

1989   $1,000,000.00

1990   $1,000,000.00

1991   $1,000,000.00

1992   $1,000,000.00

1993   $1,525,000.00

The Series D Bonds shall bear interest, payable semiannually on January 15 and July 15 of each year, may be in such denomination or denominations, may be secured by a reserve to assure prompt payment of the principal and interest, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission; provided, that all such bonds maturing on and after ten (10) years from their dates may be subject to call and redemption, in inverse order of bond numbers, at par and accrued interest, with the detailed provisions for such calling and redemption thereof to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the sinking fund shall be sufficient to retire all outstanding State of Oklahoma Institutional Building Bonds of 1965, including interest thereon, there shall be paid into the sinking fund during each fiscal year from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and provided by the State of Oklahoma Building Bonds Commission in its resolution or resolutions authorizing the issuance of said bonds.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1968, c. 265, § 4, emerg. eff. April 29, 1968.

§6257.105.  Advertisement for bids  Interest  Deposit.

The Commission shall advertise the Series D Bonds for sale in the manner hereinafter provided.  Notice of such sale shall be published at least once in each of two (2) consecutive weeks prior to the date fixed for such sale in a newspaper having a general circulation in the State of Oklahoma and at least once not less than twenty (20) days prior to the date fixed for such sale in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest cost to the State of Oklahoma, such cost to be determined by deducting the total amount of any premium bid from the aggregate amount of interest on all of the bonds from their date until their respective maturities, stating also, however, that the Commission may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of any bid (which shall name the interest rate or rates, not exceeding five percent (5%) per annum), the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery; provided, however, that no tender of the bonds shall be valid until after the expiration of the period of contestability provided for herein.  All bidders shall be required to submit with their bids such good faith deposit as may to the Commission seem appropriate. Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits by the successful bidder shall become the property of the State of Oklahoma, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that if the purchaser shall fail for five (5) days after the tender of the bonds to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state.

Laws 1968, c. 265, § 5, emerg. eff. April 29, 1968.

§6257.106.  Interim bonds.

The Commission is authorized to issue one or more interim bonds representative of the bonds so sold, which interim bonds may be in any denomination, shall have all the qualities and be secured by all the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definitive bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.

Laws 1968, c. 265, § 6, emerg. eff. April 29, 1968.

§6257.107.  Legal investments.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

1968, c. 265, § 7, emerg. eff. April 29, 1968.

§6257.108.  Legal opinion  Period of contestability  Jurisdiction of contest  Formalities of execution.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds, and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows:

"I have examined all proceedings had in connection with the issuance of the State of Oklahoma Institutional Building Bonds of 1965, Series D, in the aggregate principal amount of Sixteen Million five Hundred Twentyfive Thousand Dollars ($16,525,000.00), dated ___________, authorized and sold pursuant to Section 37, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.

Date________________  _________________________________________"

Attorney General of the State of Oklahoma

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and the Secretary of State and shall bear the certificate required by Section 29, Article X, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of either the Governor's or the Secretary of State's signature on the bonds, may be facsimile seals and signatures.

Laws 1968, c. 265, § 8, emerg. eff. April 29, 1968.

§6257.109.  Delivery  Deposit of proceeds  Investment of surplus.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid.  The proceeds of the sale of said bonds shall be deposited in the State Treasury in the sinking fund, where they shall remain subject to disposition as provided for by the Legislature of this state, provided that the State Treasurer, when so directed by the Director of Public Affairs and the Oklahoma State Regents for Higher Education acting on behalf of the governing boards, according to the funds allocated, as to the amounts available for investment shall invest said designated amounts of the sinking fund in direct obligations of the United States of America or in certificates of deposits from banks in this state acceptable as depositories by the State Treasurer when such certificates of deposits are secured by the acceptable collateral and yield as much as or more than direct obligations of the United States of America. All such investments of said monies must be made so that the same shall mature in time to enable this state to issue warrants forpayment of the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority.  The Director of Public Affairs and the Oklahoma State Regents for Higher Education shall promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the sinking fund to meet the construction payment schedule, and upon receipt of such certification the State Treasurer shall make the investment specified in this section. All interest received by the State Treasurer upon the securities referred to in this section shall be deposited in the sinking fund.

Amended by Laws 1983, c. 304, § 58, eff. July 1, 1983; Laws 1989, c. 343, § 16, operative July 1, 1989.

§6257.110.  Investment of sinking fund.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer, when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the Series D Bonds, which earnings shall be deposited in the sinking fund.

Laws 1968, c. 265, § 10, emerg. eff. April 29, 1968.

§6257.111.  Judicial approval of Series D Bonds.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of the Series D Bonds, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the State that on a day named the Commission will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 37, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1968, c. 265, § 11, emerg. eff. April 29, 1968.

§6257.112.  Attorney General to represent Commission.

It is provided that the Attorney General of the State of Oklahoma shall represent the said Building Bonds Commission in the discharge of its functions provided by this act, and said Building Bonds Commission shall not employ a private attorney or attorneys.

Laws 1968, c. 265, § 12, emerg. eff. April 29, 1968.

§6257.121.  Purpose.

It is hereby declared to be the purpose of this act to vitalize Section 38, Article X, of the Oklahoma Constitution and to direct the issuance and sale of general obligation bonds authorized by said constitutional amendment.  Laws 1969, c. 339, Sec. 1.  Emerg. eff. May 8, 1969.

Laws 1969, c. 339, § 1, emerg. eff. May 8, 1969.

§62-57.122.  Building Bonds Commission as agency - Indebtedness - Purposes.

The State of Oklahoma Building Bonds Commission, acting for and on behalf of the State of Oklahoma, shall be the agency by and through which the State of Oklahoma shall incur indebtedness to the extent of the sum of Ninetynine Million Eight Hundred Eight Thousand Dollars ($99,808,000.00) for the purpose of planning and constructing new buildings or additions to existing state buildings and other capital improvements for remodeling, modernizing and repairing existing buildings and capital improvements and purchase of land, equipment and furnishings necessary for construction or remodeling for the following departments and agencies of state government in the amounts and for the purposes set forth as follows:

1.  The constituent institutions of The Oklahoma

State System of Higher Education .............. $34,250,000.00

2.  Medical Center of the University of Oklahoma....  26,870,000.00

3.  A new junior college at Tulsa ..................   4,000,000.00

4.  A new junior college at Midwest City and new

or existing community junior colleges .........   2,000,000.00

5.  Griffin Memorial Hospital,

Eastern State Hospital, Western State

Hospital and Taft State Hospital, and

for community mental health centers,

provided not more than $1,200,000.00

may be spent on community mental health

centers ......................................  8,000,000.00

6.  Administrative offices and laboratories

of the State Health Department ...............  4,516,000.00

7.  Oklahoma General Hospital ......................   500,000.00

8.  Acquisition of land and completion of

streets and highways in the State

Capitol Complex ................................  1,875,000.00

9.  Equipment and remodeling at Wiley Post

Building and acquisition and improvement

of historic sites ..............................  125,000.00

10.  Technology center schools

and technical institutes and equipment ........  5,750,000.00

11.  Oklahoma State University School of

Technical Training at Okmulgee ................  1,500,000.00

12.  Southern Oklahoma Resource Center of

Pauls Valley, the Northern Oklahoma

Resource Center of Enid, Hissom

Memorial Center, School for the

Blind, School for the Deaf,

Whitaker State Children's Home, Taft

State Children's Home, Helena State

School for Boys, Boley State School for

Boys, Taft State School for Girls and

Tecumseh Girls' Town ..........................  4,375,000.00

13.  Construction of a Juvenile Diagnostic

Evaluation and Receiving Center ...............  1,000,000.00

14.  Construction of a Plans and Training

Building and for district headquarters

of the Department of Public Safety ............  497,000.00

15.  Construction of headquarters, warehouse

and armory buildings of State Military

Department ..................................... 1,500,000.00

16.  State Bureau of Investigation

headquarters building ..........................   200,000.00

17.  Construction and equipping of a

reception and diagnostic center

and other capital improvements

at the State Penitentiary ...................... 1,000,000.00

18.  Constructing, renovating and

equipping academic and vocational

school facilities and other capital

projects at the State Reformatory ..............   750,000.00

19.  Eastern Oklahoma Tuberculosis

Sanatorium .....................................   250,000.00

20.  Western Oklahoma Tuberculosis

Sanatorium .....................................   250,000.00

21.  Constructing community social

service centers at Ada, Shawnee,

Lawton and other communities

approved by the State Department

of Health ......................................   500,000.00

22.  Cerebral Palsy Institute .......................  100,000.00

Added by Laws 1969, c. 339, § 2, emerg. eff. May 8, 1969.  Amended by Laws 1990, c. 265, § 60, operative July 1, 1990; Laws 1992, c. 307, § 9, eff. July 1, 1992; Laws 2001, c. 33, § 54, eff. July 1, 2001.

§6257.123.  Issuance and sale of bonds  Series.

The Commission, acting for and on behalf of the State of Oklahoma, shall issue, sell and deliver, as hereinafter provided, "State of Oklahoma Building Bonds of 1968" in the principal sum of Ninetynine Million Eight Hundred Eight Thousand Dollars ($99,808,000.00).  The Commission is hereby authorized and directed to issue, sell and deliver said bonds as follows:

Series A, in the principal sum of Thirty Million Three Hundred Thousand Dollars ($30,300,000.00) on or about July 15, 1969;

Series B, in the principal sum of Twentyfive Million Dollars ($25,000,000.00), on or about July 15, 1970;

Series C, in the principal sum of Twentyfive Million Dollars ($25,000,000.00), on or about July 15, 1971; and

Series D, in the principal sum equal to the balance of the amount authorized in Section 38, Article X of the Oklahoma Constitution.

The bonds in Series B, C and D shall not be sold, issued or delivered until the Legislature has enacted a bill or joint resolution (1) confirming the authorization contained in this section, (2) confirming or adjusting the amount of bonds to be sold and (3) determining the schedule for the payments into the sinking fund and maturity schedule for such series.  All proceeds from the sale of such bonds shall be deposited in the State Treasury to the credit of the "State of Oklahoma Building Bonds of 1968 Fund" which is hereby created.

Laws 1969, c. 339, § 3, emerg. eff. May 8, 1969.

§6257.124.  Pledge of cigarette tax.

It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that five cents ($0.05) of the tax on each package of cigarettes levied by Section 1, Chapter 47, 1968 Oklahoma Session Laws, constituting the remainder of revenue available for the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and said revenues shall be, and hereby are, irrevocably pledged for such purposes.

Laws 1969, c. 339, § 4, emerg. eff. May 8, 1969.

§6257.125.  Sinking fund.

There is hereby created in the State Treasury a fund to be known as the "State of Oklahoma Building Bonds of 1968 Sinking Fund" (herein called the "sinking fund"), which is hereby irrevocably pledged to the payment of the interest on, and principal of, the bonds issued hereunder, and monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or resolutions of the Commission authorizing the issuance of such bonds.  Beginning on the first day of the month following the adoption of said constitutional amendment, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes, shall also transmit to the State Treasurer a schedule showing the net proceeds of the tax on each package of cigarettes levied by Section 1, Chapter 47, 1968 Oklahoma Session Laws.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in the Sinking Fund such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, the outstanding State of Oklahoma Building Bonds of 1968 as the same fall due.

Laws 1969, c. 339, § 5, emerg. eff. May 8, 1969.

§6257.126.  Deposits for payment of principal.

The State Treasurer shall deposit in the sinking fund, in addition to all other amounts required to be deposited therein, the following sums for the following fiscal years for the payment of the principal upon the Series A Bonds:

FISCAL YEAR BEGINNING

JULY 1   AMOUNT

1969 0

1970 0

1971 $  850,000.00

1972   900,000.00

1973 1,000,000.00

1974 1,000,000.00

1975 1,100,000.00

1976 1,100,000.00

1977 1,200,000.00

1978 1,300,000.00

1979 1,300,000.00

1980 1,400,000.00

1981 1,500,000.00

1982 1,550,000.00

1983 1,650,000.00

1984 1,750,000.00

1985 1,850,000.00

1986 1,950,000.00

1987 2,050,000.00

1988 2,150,000.00

1989   2,250,000.00

1990 2,450,000.00

Laws 1969, c. 339, § 6, emerg. eff. May 8, 1969.

§6257.127.  Pledges and covenants.

In the event that the payments into the sinking fund in any fiscal year plus the accumulation in such sinking fund are not sufficient to pay the principal and interest due the following July 15 on the State of Oklahoma Building Bonds of 1968, then it shall be the duty of the State Treasurer to pay into said sinking fund from the State of Oklahoma Building Bonds of 1968 Reserve Fund such sum of money as may be necessary to pay said principal and interest. The cigarette tax monies hereinabove pledged to the retirement of the bonds issued hereunder shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, said bonds, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary, hereby devotes irrevocably to the payment of the interest on, and principal of, said bonds, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners and holders of said bonds that it will, if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary, for the purpose of paying the principal of and interest on the bonds issued hereunder as they come due.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment.  The Commission is authorized to incorporate on the face of each of the bonds issued under this act pledges, the same or substantially the same as those made herein.  The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid.  The Commission is authorized to make such other equallybinding covenants and agreements, not inconsistent with this act or Section 38 of Article X of the Oklahoma Constitution, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Laws 1969, c. 339, § 7, emerg. eff. May 8, 1969.

§6257.128.  Series A Bonds.

The Series A Bonds shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  The Series A Bonds shall mature on January 15 in the years and amounts, respectively, as follows:

YEARS   AMOUNTS

1972 $  850,000.00

1973   900,000.00

1974 1,000,000.00

1975 1,000,000.00

1976 1,100,000.00

1977 1,100,000.00

1978 1,200,000.00

1979 1,300,000.00

1980 1,300,000.00

1981 1,400,000.00

1982 1,500,000.00

1983 1,550,000.00

1984 1,650,000.00

1985 1,750,000.00

1986 1,850,000.00

1987 1,950,000.00

1988 2,050,000.00

1989 2,150,000.00

1990 2,250,000.00

1991 2,450,000.00

The Series A Bonds shall bear interest, payable semiannually on January 15 and July 15 of each year, may be in such denomination or denominations, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, as may be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission, provided, that all such bonds maturing on and after ten (10) years from their dates may, at the discretion of the Commission, be made subject to call and redemption, in inverse order of bond numbers, at par or with premium, and accrued interest, with the detailed provisions for such calling and redemption thereof and the amount of the premium, if any, to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the sinking fund shall be sufficient to retire all outstanding State of Oklahoma Building Bonds of 1968, including interest thereon, there shall be paid into the sinking fund during each fiscal year from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal as they become due.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1969, c. 339, § 8, emerg. eff. May 8, 1969.

§6257.129.  Advertisement and sale of bonds.

The Commission shall advertise the bonds for sale in the manner hereinafter provided.  Notice of such sale shall be published at least once in each of two (2) consecutive weeks prior to the date fixed for such sale in a newspaper having a general circulation in the State of Oklahoma and at least once not less than twenty (20) days prior to the date fixed for such sale in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest cost to the State of Oklahoma, such cost to be determined by deducting the total amount of any premium bid from the aggregate amount of interest on all of the bonds from their date until their respective maturities, stating also, however, that the Commission may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of any bid (which shall name the interest rate or rates, not exceeding six percent (6%) per annum), the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery; provided, however, that no tender of the bonds shall be valid until after the expiration of the period of contestability provided for herein.  All bidders shall be required to submit with their bids such good faith deposit as may to the Commission seem appropriate. Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits by the successful bidder shall become the property of the State of Oklahoma, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that, if the purchaser shall fail for five (5) days after the tender of the bonds to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state. Laws 1969, c. 339, Sec. 9.  Emerg. eff. May 8, 1969.

Laws 1969, c. 339, § 9, emerg. eff. May 8, 1969.

§6257.130.  Interim bonds.

The Commission is authorized to issue one or more interim bonds representative of the bonds so sold, which interim bonds may be in any denomination, shall have all the qualities and be secured by all the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definitive bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.  Laws, 1969 c. 339, Sec. 10.  Emerg. eff. May 8, 1969.

Laws 1969, c. 339, § 10, emerg. eff. May 8, 1969.

§6257.131.  Investment  Approval as collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions hereof.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.  Laws 1969, c. 339, Sec. 11.  Emerg. eff. May 8, 1969.

Laws 1969, c. 339, § 11, emerg. eff. May 8, 1969.

§6257.132.  Certificate of Attorney General  Signatures and seals.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds, and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows:

"I have examined all proceedings had in connection with the issuance of the State of Oklahoma Building Bonds of 1968, Series ______, in the aggregate principal amount of _____, dated _____, authorized and sold pursuant to Section 38, Article X, Constitution of Oklahoma, and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.

Date _________

Attorney General of the

State of Oklahoma."

_____________________________

A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and the Secretary of State and shall bear the certificate required by Section 29, Article x, of the Constitution of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma and a statement of such registration shall appear on the back of each bond.  The commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds or coupons, with the exception of either the Governor's or the Secretary of State's signature on the bonds, may be facsimile seals and signatures.

Laws 1969, c. 339, § 12, emerg. eff. May 8, 1969.

§6257.133.  Delivery of bonds upon payment  Deposit and investment of proceeds  Interest.

The bonds and interest coupons attached thereto shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid, if any.  The proceeds of the sale of said bonds shall be deposited in the State Treasury of the State of Oklahoma, in the State of Oklahoma Building Bonds of 1968 Fund, where they shall remain subject to disposition as provided for by the Legislature of Oklahoma, provided that the State Treasurer of the State of Oklahoma, when so directed by any agency to which a portion of such fund has been appropriated as to the amount appropriated to such agency, shall invest the amounts designated by such agency for the period or periods of time specified by such agency in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by the acceptable collateral and yield as much or more than direct obligations of the United States of America, and provided further that all such investments of said monies must be so made that the same shall mature in time to enable the State of Oklahoma to issue warrants for payment of the valid indebtedness incurred for the purpose for which said bonds are issued, when the said indebtedness has been incurred pursuant to legislative authority.  It shall be the duty of each agency receiving an appropriation to promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the fund to meet the construction payment schedule, and upon receipt of such certification the State Treasurer shall forthwith make the aforementioned investment.  All interest received by the State Treasurer upon the abovementioned securities after June 30, 1972, shall be deposited in the State of Oklahoma Building Bonds of 1968 Sinking Fund.  Any appropriations of such deposited interest enacted prior to June 30, 1972, for the agency for which the investment was made may be expended as provided therein.  Any unappropriated amounts of such deposited interest credited on June 30, 1972, to the agency for which the investment was made, as formerly authorized by this section, shall be transferred to the General Revenue Fund.

Laws 1969, c. 339, § 13, emerg. eff. May 8, 1969; Laws 1972, c. 238, § 6, operative July 1, 1972.

§6257.134.  Investment of sinking fund monies.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer, when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the bonds, which earnings shall be deposited in the sinking fund.

Laws 1969, c. 339, § 14, emerg. eff. May 8, 1969.

§6257.135.  Approval of bonds by Supreme Court.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of the bonds issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the commission will ask the Court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 38, Article X, of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1969, c. 339, § 15, emerg. eff. May 8, 1969.

§6257.151.  Sale and issuance of bonds authorized  Amount.

The State of Oklahoma Building Bonds Commission is hereby authorized and directed to sell and issue Series B of the State of Oklahoma Building Bonds of 1968 in the principal sum of Twentysix Million Seventyeight Thousand Dollars ($26,078,000.00) on or about October 15, 1970, under the terms and conditions of Chapter 339, O.S.L.1969 (62 O.S.Supp.1969, Sections 57.121  57.136), except where such terms and conditions are superseded by the provisions of this act. Laws 1970, C. 317, Sec. 1.  Emerg. eff. April 27, 1970.

Laws 1970, c. 317, § 1, emerg eff. April 27, 1970.

§6257.152.  Schedule for payments into sinking fund.

The State Treasurer shall deposit in the State of Oklahoma Building Bonds of 1968 Sinking Fund, in addition to all other amounts required to be deposited therein, the following sums for the following fiscal year for the payment of the principal upon the Series B Bonds:

FISCAL YEAR   AMOUNT

BEGINNING JULY 1

1970 0

1971 0

1972 $  708,000.00

1973   750,000.00

1974   795,000.00

1975   845,000.00

1976   895,000.00

1977   950,000.00

1978 1,005,000.00

1979 1,070,000.00

1980 1,130,000.00

1981 1,195,000.00

1982 1,270,000.00

1983 1,350,000.00

1984 1,425,000.00

1985 1,510,000.00

1986 1,605,000.00

1987 1,700,000.00

1988 1,800,000.00

1989 1,910,000.00

1990 2,025,000.00

1991 2,140,000.00

Laws 1970, c. 317, § 2, emerg. eff. April 27, 1970.

§6257.153.  Schedule of repayment  Interest.

The Series B Bonds shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  The Series B Bonds shall mature on January 15 in the years and amounts, respectively, as follows:

YEAR   AMOUNT

1973  $  708,000.00

1974   750,000.00

1975   795,000.00

1976   845,000.00

1977   895,000.00

1978   950,000.00

1979   1,005,000.00

1980   1,070,000.00

1981   1,130,000.00

1982   1,195,000.00

1983   1,270,000.00

1984   1,350,000.00

1985   1,425,000.00

1986   1,510,000.00

1987   1,605,000.00

1988   1,700,000.00

1989   1,800,000.00

1990   1,910,000.00

1991   2,025,000.00

1992   2,140,000.00

The Series B Bonds shall bear interest, payable semiannually on January 15 and July 15 of each year, shall be in such denomination or denominations, shall be in such form either coupon or registered, shall carry such registration or conversion privileges, shall be executed in such manner, shall be payable in such medium of payment at such place or places, as shall be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission; provided, that all such bonds maturing on and after ten (10) years from their dates may, at the discretion of the Commission, be made subject to call and redemption, in inverse order of bond numbers, at par or with premium, and accrued interest, with the detailed provisions for such calling and redemption thereof and the amount of the premium, if any, to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the sinking fund shall be sufficient to retire all outstanding State of Oklahoma Building Bonds of 1968, including interest thereon, there shall be paid into the sinking fund during each fiscal year from the sources hereinabove pledged such amounts as shall be necessary to pay the interest and principal as they become due.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1970, c. 317, § 3, emerg. eff. April 27, 1970.

§6257.154.  Bids.

The State of Oklahoma Building Bonds Commission may reject all bids for such bonds if, in the judgment of the Commission, the interest rate bid is unfavorable and there is a substantial prospect that a more favorable interest rate can be obtained at a later time, in which event the Commission shall readvertise and reoffer such bonds all in accordance with the provisions of said Chapter 339, O.S.L.1969.  Laws 1970, c. 317, Sec. 4.  Emerg. eff. April 27, 1970.

Laws 1970, c. 317, § 4, emerg. eff. April 27, 1970.

§6257.155.  Deposit of proceeds  Investment.

Notwithstanding the provisions of Section 57.133, Title 62 of the Oklahoma Statutes, to the contrary, the proceeds from the sale of such Series B Bonds shall be deposited in the State of Oklahoma Building Bonds of 1968 Sinking Fund, where the proceeds shall remain subject to disposition as provided for by the Legislature of Oklahoma, provided that it shall be the duty of each agency to which an appropriation therefrom is made by Senate Bill No. 656 of the Second Session of the Thirtysecond Legislature to advise in writing the State Treasurer of the dates and amounts when each such appropriated sum or portion thereof will be required by such agency to satisfy its program for the expenditure thereof, such written advice to be delivered by each such agency to the State Treasurer within ten (10) days of the sale of such bonds, and it shall be the duty of the State Treasurer to invest the proceeds from the sale of such bonds in direct obligations of the United States of America or in certificates of deposit from banks in Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposit are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, maturing at such times and in such amounts as to enable the State of Oklahoma to issue warrants in the amounts and at the times indicated by the said agencies in their said written advices to the State Treasurer, and the income from such investments after June 30, 1972, shall be deposited by the State Treasurer in the State of Oklahoma Building Bonds of 1968 Sinking Fund.  Any appropriations of such deposited interest enacted prior to June 30, 1972, for the agency for which the investment was made may be expended as provided therein.  Any unappropriated amounts of such deposited interest credited on June 30, 1972, to the agency for which the investment was made, as formerly authorized by this section, shall be transferred to the General Revenue Fund.

Laws 1970, c. 317, § 5, emerg. eff. April 27, 1970; Laws 1972, c. 238, § 7, operative July 1, 1972.

§6257.161.  Sale and issuance of bonds authorized  Amount.

The State of Oklahoma Building Bonds Commission is hereby authorized and directed to sell and issue Series C of the State of Oklahoma Building Bonds of 1968 in the principal sum of Two Million Seven Hundred Fifty Thousand Dollars ($2,750,000.00) on or about October 15, 1972, under the terms and conditions of Sections 57.121 through 57.136, Title 62 of the Oklahoma Statutes, except where such terms and conditions are superseded by the provisions of this act. Laws 1972, c.  238, Section 1.  Operative July 1, 1972.

Laws 1972, c. 238, § 1, operative July 1, 1972.

§6257.162.  Schedule for payments into Sinking Fund.

The State Treasurer shall deposit in the State of Oklahoma Building Bonds of 1968 Sinking Fund, in addition to all other amounts required to be deposited therein, the following sums for the following fiscal year for the payment of the principal upon the Series C Bonds:

FISCAL YEAR BEGINNING

JULY 1   AMOUNT

1972 $   0

1973   0

1974   75,000.00

1975   80,000.00

1976   85,000.00

1977   90,000.00

1978   95,000.00

1979   100,000.00

1980   105,000.00

1981   115,000.00

1982   120,000.00

1983   125,000.00

1984   135,000.00

1985   140,000.00

1986   150,000.00

1987   160,000.00

1988   170,000.00

1989   180,000.00

1990   190,000.00

1991   200,000.00

1992   210,000.00

1993   225,000.00

Laws 1972, c. 238, Section 2. Operative July 1, 1972.

Laws 1972, c. 238, § 2, operative July 1, 1972.

§6257.163.  Schedule of repayment  Interest.

The Series C Bonds shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  The Series C Bonds shall mature on January 15, in the years and amounts, respectively, as follows:

YEAR   AMOUNT

1975 $ 75,000.00

1976   80,000.00

1977   85,000.00

1978   90,000.00

1979   95,000.00

1980 100,000.00

1981 105,000.00

1982 115,000.00

1983 120,000.00

1984 125,000.00

1985 135,000.00

1986 140,000.00

1987 150,000.00

1988 160,000.00

1989 170,000.00

1990 180,000.00

1991 190,000.00

1992 200,000.00

1993 210,000.00

1994 225,000.00

The Series C Bonds shall bear interest, payable semiannually on January 15 and July 15 of each year, shall be in such denomination or denominations, shall be in such form either coupon or registered, shall carry such registration or conversion privileges, shall be executed in such manner, shall be payable in such medium of payment at such place or places, as shall be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission; provided, that all such bonds maturing on and after ten (10) years from their dates may, at the discretion of the Commission, be made subject to call and redemption, in inverse order of bond numbers, at par or with premium, and accrued interest, with the detailed provisions for such calling and redemption thereof and the amount of the premium, if any, to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the sinking fund shall be sufficient to retire all outstanding State of Oklahoma Building Bonds of 1968, including interest thereon, there shall be paid into the sinking fund during each fiscal year from the sources hereinabove pledged such amounts as shall be necessary to pay the interest and principal as they become due.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1972, c. 238, § 3, operative July 1, 1972.

§6257.164.  Bids.

The State of Oklahoma Building Bonds Commission may reject all bids for such bonds if, in the judgment of the Commission, the interest rate is unfavorable and there is a substantial prospect that a more favorable interest rate can be obtained at a later time, in which event the Commission shall readvertise and reoffer such bonds all in accordance with the provisions of said Sections 57.121 through 57.136, Title 62, Oklahoma Statutes.  Laws 1972, c. 238, Section 4.  Operative July 1, 1972.

Laws 1972, c. 238, § 4, operative July 1, 1972.

§6257.165.  Deposit of proceeds  Investment.

Notwithstanding the provisions of Section 57.133, Title 62, Oklahoma Statutes, to the contrary, the proceeds from the sale of such Series C Bonds shall be deposited in the State of Oklahoma Building Bonds of 1968 Fund, where the proceeds shall remain subject to disposition as provided for by the Legislature of Oklahoma, provided that it shall be the duty of each agency to which an appropriation therefrom is made by House Bill No. 1797 of the Second Session of the Thirtythird Legislature to advise in writing the State Treasurer of the dates and amounts when each such appropriated sum or portion thereof will be required by such agency to satisfy its program for the expenditure thereof, such written advice to be delivered by each such agency to the State Treasurer within ten (10) days of the sale of such bonds, and it shall be the duty of the State Treasurer to invest the proceeds from the sale of such bonds in direct obligations of the United States of America or in certificates of deposit from banks in Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposit are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, maturing at such times and in such amounts as to enable the State of Oklahoma to issue warrants in the amounts and at the times indicated by the said agencies in their said written advices to the State Treasurer, and the income from such investments shall be deposited by the State Treasurer in the State of Oklahoma Building Bonds of 1968 Sinking Fund.

Laws 1972, c. 238, § 5, operative July 1, 1972.

§6257.171.  Sale and issuance of bonds authorized  Amount.

The State of Oklahoma Building Bonds Commission is hereby authorized and directed to sell and issue Series D of the State of Oklahoma Building Bonds of 1968 in the principal sum of Fourteen Million Dollars ($14,000,000.00) on or about July 15, 1973, under the terms and conditions of Sections 57.121 through 57.136, Title 62, Oklahoma Statutes, except where such terms and conditions are superseded by the provisions of this act.  Laws 1973, c. 207, Section 1.  Emerg. eff. May 18, 1973.

Laws 1973, c. 207, § 1, emerg. eff. May 18, 1973.

§6257.172.  Schedule for payments into sinking fund.

The State Treasurer shall deposit in the State of Oklahoma Building Bonds of 1968 Sinking Fund, in addition to all other amounts required to be deposited therein, the following sums for the following fiscal years for the payment of the principal upon the Series D Bonds:

FISCAL YEAR BEGINNING

JULY 1 AMOUNT

1973   $  0

1974   0

1975 395,000

1976 420,000

1977 445,000

1978 470,000

1979 495,000

1980 520,000

1981 550,000

1982 580,000

1983 615,000

1984 650,000

1985 685,000

1986 725,000

1987 765,000

1988 810,000

1989 855,000

1990 900,000

1991 950,000

1992 1,000,000

1993 1,055,000

1994 1,115,000

Laws 1973, c. 207, Section 2. Emerg. eff. May 18, 1973.

Laws 1973, c. 207, § 2, emerg. eff. May 18, 1973.

§6257.173.  Schedule of repayment  Interest.

The Series D Bonds shall be serial coupon bonds.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  The Series D Bonds shall mature on January 15 in the years and amounts, respectively, as follows:

YEAR   AMOUNT

1976 $  395,000

1977   420,000

1978   445,000

1979   470,000

1980   495,000

1981   520,000

1982   550,000

1983   580,000

1984   615,000

1985   650,000

1986   685,000

1987   725,000

1988   765,000

1989   810,000

1990   855,000

1991   900,000

1992   950,000

1993 1,000,000

1994 1,055,000

1995 1,115,000

The Series D Bonds shall bear interest, payable semiannually on January 15 and July 15 of each year, shall be in such denomination or denominations, shall be in such form either coupon or registered, shall carry such registration or conversion privileges, shall be executed in such manner, shall be payable in such medium of payment at such place or places, as shall be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission; provided, that all such bonds maturing on and after ten (10) years from their dates may, at the discretion of the Commission, be made subject to call and redemption, in inverse order of bond numbers, at par or with premium, and accrued interest, with the detailed provisions for such calling and redemption thereof and the amount of the premium, if any, to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the Sinking Fund shall be sufficient to retire all outstanding State of Oklahoma Building Bonds of 1968, including interest thereon, there shall be paid into the Sinking Fund during each fiscal year from the sources hereinabove pledged such amounts as shall be necessary to pay the interest and principal as they become due.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.  Laws 1973, c.  207, Section 3.  Emerg.  eff. May 18, 1973.

Laws 1973, c. 207, § 3, emerg. eff. May 18, 1973.

§6257.174.  Bids.

The State of Oklahoma Building Bonds Commission may reject all bids for such bonds if, in the judgment of the Commission, the interest rate bid is unfavorable and there is a substantial prospect that a more favorable interest rate can be obtained at a later time, in which event the Commission shall readvertize and reoffer such bonds all in accordance with the provisions of Sections 57.121 through 57.136 of Title 62, Oklahoma Statutes.  Laws 1973, c. 207, Section 4.  Emerg. eff. May 18, 1973.

Laws 1973, c. 207, § 4, emerg. eff. May 18, 1973.

§6257.175.  Deposit of proceeds  Investment.

Notwithstanding the provisions of Section 57.133, Title 62, Oklahoma Statutes, to the contrary, the proceeds from the sale of such Series D Bonds shall be deposited in the State of Oklahoma Building Bonds of 1968 Fund, where the proceeds shall remain subject to disposition as provided for by the Legislature of Oklahoma, provided that it shall be the duty of the agency to which an appropriation therefrom is made by Senate Bill No. 374 of the lst Session of the 34th Oklahoma Legislature to advise in writing the State Treasurer of the dates and amounts when each such appropriated sum or portion thereof will be required by such agency to satisfy its program for the expenditure thereof, such written advice to be delivered by each such agency to the State Treasurer within ten (10) days of the sale of such bonds, and it shall be the duty of the State Treasurer to invest the proceeds from the sale of such bonds in direct obligation of the United States of America or in certificates of deposit from banks in Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposit are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, maturing at such times and in such amounts as to enable the State of Oklahoma to issue warrants in the amounts and at the times indicated by the said agencies in their said written advices to the State Treasurer, and the income from such investments shall be deposited by the State Treasurer in the State of Oklahoma Building Bonds of 1968 Sinking Fund and shall be used to pay the interest on such Series D Bonds.

Laws 1973, c. 207, § 5, emerg. eff. May 18, 1973.

§6257.176.  Attorney General to handle legal work.

All legal work herein is to be done by the Attorney General in connection with this act.  Laws 1973, c. 207, Section 6.  Emerg. eff. May 18, 1973.

Laws 1973, c. 207, § 6, emerg. eff. May 18, 1973.

§6257.181.  Sale and issuance of bonds authorized  Amount.

The State of Oklahoma Building Bonds Commission is hereby authorized and directed to sell and issue Series E of the State of Oklahoma Building Bonds of 1968 in the principal sum of Twentysix Million Six Hundred Eighty Thousand Dollars ($26,680,000.00) on or about July 15, 1974, under the terms and conditions of Sections 57.121 through 57.136, Title 62, Oklahoma Statutes, except where such terms and conditions are superseded by the provisions of this act.

Laws 1974, c. 167, Section 1, emerg. eff. May 9, 1974.

Laws 1974, c. 167, § 1, emerg. eff. May 9, 1974.

§6257.182.  Schedule for payments into Sinking Fund.

The State Treasurer shall deposit in the State of Oklahoma Building Bonds of 1968 Sinking Fund, in addition to all other amounts required to be deposited therein, the following sums for the following fiscal years for the payment of the principal upon the Series E Bonds:

FISCAL YEAR BEGINNING JULY 1

1974   $ 0

1975 0

1976   855,000.00

1977   890,000.00

1978   925,000.00

1979   965,000.00

1980 1,005,000.00

1981 1,050,000.00

1982 1,100,000.00

1983 1,150,000.00

1984 1,200,000.00

1985 1,255,000.00

1986 1,310,000.00

1987 1,375,000.00

1988 1,440,000.00

1989 1,505,000.00

1990 1,580,000.00

1991 1,655,000.00

1992 1,735,000.00

1993 1,815,000.00

1994 1,895,000.00

1995 1,975,000.00

Laws 1974, c. 167, Section 2, emerg. eff. May 9, 1974.

Laws 1974, c. 167, § 2, emerg. eff. May 9, 1974.

§6257.183.  Schedule of repayment  Interest.

The Series E Bonds shall be serial coupon bonds. Said bonds and the interest thereon shall be payable at such place or places as may be designated by the State of Oklahoma Building Bonds Commission.  The Series E Bonds shall mature on January 15 in the years and amounts, respectively, as follows:

FISCAL YEAR BEGIN-

NING JULY 1    1978   890,000.00

1979   925,000.00

1980   965,000.00

1981 1,005,000.00

1982 1,050,000.00

1983 1,100,000.00

1984 1,150,000.00

1985 1,200,000.00

1986 1,255,000.00

1987 1,310,000.00

1988 1,375,000.00

1989 1,440,000.00

1990 1,505,000.00

1991 1,580,000.00

1992 1,655,000.00

1993 1,735,000.00

1994 1,815,000.00

1995 1,895,000.00

1996 1,975,000.00

The Series E Bonds shall bear interest, payable semiannually on January 15 and July 15 of each year, shall be in such denomination or denominations, shall be in such form either coupon or registered, shall carry such registration or conversion privileges, shall be executed in such manner, shall be payable in such medium of payment at such place or places, as shall be provided by resolution or resolutions to be adopted by the State of Oklahoma Building Bonds Commission; provided, that all such bonds maturing on and after ten (10) years from their dates may, at the discretion of the Commission, be made subject to call and redemption, in inverse order of bond numbers, at par or with premium, and accrued interest, with the detailed provisions for such calling and redemption thereof and the amount of the premium, if any, to be fixed by the Commission in the resolution or resolutions for the issuance of such bonds.  Until such time as the sinking fund shall be sufficient to retire all outstanding State of Oklahoma Building Bonds of 1968, including interest thereon, there shall be paid into the sinking fund during each fiscal year from the sources hereinabove pledged such amounts as shall be necessary to pay the interest and principal as they become due.  All bonds issued pursuant to this act shall have all the qualities and incidents of negotiable paper, and neither said bonds nor the interest earned thereon shall be subject to taxation by the State of Oklahoma or any county, municipality or political subdivision thereof.

Laws 1974, c. 167, Section 3, emerg. eff. May 9, 1974.

Laws 1974, c. 167, § 3, emerg. eff. May 9, 1974.

§6257.184.  Bids.

The State of Oklahoma Building Bonds Commission may reject all bids for such bonds if, in the judgment of the Commission, the interest rate bid is unfavorable and there is a substantial prospect that a more favorable interest rate can be obtained at a later time, in which event the Commission shall readvertize and reoffer such bonds all in accordance with the provisions of Sections 57.121 through 57.136 of Title 62, Oklahoma Statutes.

Laws 1974, c. 167, Section 4, emerg. eff. May 9, 1974.

Laws 1974, c. 167, § 4, emerg. eff. May 9, 1974.

§6257.185.  Deposit of proceeds  Investment.

Notwithstanding the provisions of Section 57.133, Title 62, Oklahoma Statutes, to the contrary, the proceeds from the sale of such Series E Bonds, Section 1, this act, shall be deposited in the State of Oklahoma Building Bonds of 1968 Fund, where the proceeds shall remain subject to disposition as provided for by the Legislature of Oklahoma, provided that it shall be the duty of the agency to which an appropriation therefrom is made to advise in writing the State Treasurer of the dates and amounts when each such appropriated sum or portion thereof will be required by such agency to satisfy its program for the expenditure thereof, such written advice to be delivered by each such agency to the State Treasurer within ten (10) days of the sale of such bonds, and it shall be the duty of the State Treasurer to invest the proceeds from the sale of such bonds in direct obligation of the United States of America or in certificates of deposit from banks in Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposit are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, maturing at such times and in such amounts as to enable the State of Oklahoma to issue warrants in the amounts and at the times indicated by the said agencies in their said written advices to the State Treasurer, and the income from such investments shall be deposited by the State Treasurer in the State of Oklahoma Building Bonds of 1968 Sinking Fund and shall be used to pay the interest on such Series E Bonds.

Laws 1974, c. 167, § 5, emerg. eff. May 9, 1974.

§6257.186.  Appropriation.

There is hereby appropriated to the Department of Mental Health and Substance Abuse Services from the proceeds of the sale of Series E Bonds, Section 1, this act, deposited in the State of Oklahoma Building Bonds of 1968 Fund in the State Treasury the sum of Two Million Sixty Thousand Dollars ($2,060,000.00) for capital expenditures as may be required to meet the national life safety requirements as prescribed by the National Fire Protection Association Life Safety Code Number 101 and to comply with hospital safety accreditation standards at the several mental health institutions.

Laws 1974, c. 167, § 6, emerg. eff. May 9, 1974; Amended by Laws 1990, c. 51, § 125, emerg. eff. April 9, 1990.

§6257.187.  Appropriation.

There is hereby appropriated to the Oklahoma State Regents for Higher Education from the proceeds of the sale of Series E Bonds, Section 1, this act, deposited in the State of Oklahoma Building Bonds of 1968 Fund in the State Treasury the sum of Eighteen Million Seven Hundred Fifty Thousand Dollars ($18,750,000.00) to be allocated by the Regents to the constituent institutions comprising the Oklahoma State System of Higher Education according to the needs of said institutions for planning and construction, furnishing and equipping new buildings and for remodeling, modernizing, repairing, furnishing and equipping existing buildings, and for other capital additions and improvements.  The governing boards of the institutions of higher education are authorized to enter into necessary contracts and exercise supervision of the expenditure of funds appropriated by this section.  It is the intention of the Legislature that the Regents shall allocate and the governing board shall utilize the funds so as to gain the maximum available federal participation consistent with the priorities of need established by the Regents.

Laws 1974, c. 167, Section 7, emerg. eff. May 9, 1974.

Laws 1974, c. 167, § 7, emerg. eff. May 9, 1974.

§6257.188.  Appropriation.

There is hereby appropriated to the Oklahoma State Regents for Higher Education from the proceeds of the sale of Series E Bonds, as provided in Section 1 of this act, deposited in the State of Oklahoma Building Bonds of 1968 Fund, the sum of Three Million Five Hundred Thousand Dollars ($3,500,000.00).

It is the legislative intent that not to exceed Two Million Nine Hundred Thousand Dollars ($2,900,000.00) of the amount appropriated by this section be allocated to the Board of Regents of the University of Oklahoma to be expended by the said Board of Regents for the purchase of equipment for use in the University Hospital in conjunction with the teaching and training of students of the University of Oklahoma Medical Center; and that not to exceed Six Hundred Thousand Dollars ($600,000.00) of the amount appropriated by this section be allocated to the Board of Regents of the University of Oklahoma for use in conjunction with the teaching and training of students of the University of Oklahoma Medical Center as follows: For expenditures in remodeling, modernizing and repairing space in that part of the University Hospital known as "Old Main" for clinical facilities for outpatient care and to provide not less than ninetysix additional hospital beds.

Laws 1974, c. 167, § 8, emerg. eff. May 9, 1974.

§6257.189.  Contracts  Supervision of expenditures.

The Director of Public Affairs and the governing boards of the institutions of higher education are authorized to enter into necessary contracts and exercise supervision of the expenditure of funds authorized by Sections 57.181 through 57.191 of this title.

Amended by Laws 1983, c. 304, § 59, eff. July 1, 1983.

§6257.190.  Federal aid and assistance.

Any funds appropriated by Sections 6 and 7 of this act may be used in conjunction or cooperation with any federal agency or instrumentality under such terms and conditions as may be necessary to obtain grants of federal aid and assistance, and it shall be the duty of such institutions to make a bona fide attempt to obtain such federal aid and assistance.  Laws 1974, c. 167, Section 10, emerg. eff. May 9, 1974.

Laws 1974, c. 167, § 10, emerg. eff. May 9, 1974.

§6257.191.  Attorney General to handle legal work.

All legal work is to be done by the Attorney General in connection with this act.

Laws 1974, c. 167, Section 11, emerg. eff. May 9, 1974.

tu

Laws 1974, c. 167, § 11, emerg. eff. May 9, 1974.

§6257.193.  Refunding bonds.

The Oklahoma Building Bonds Commission may issue bonds pursuant to the provisions of this section for the purpose of refunding any outstanding obligations issued by the Commission or the State of Oklahoma Building Bonds Commission.  The bonds may either be sold or delivered in exchange for outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations being refunded or deposited in escrow for the retirement of the obligations.  No outstanding obligations may be refunded which are not maturing, callable for redemption under their terms or voluntarily surrendered by their holders for cancellation, unless the Commission covenants that sufficient funds to meet all remaining interest and principal payments of the outstanding obligations when due will be placed in escrow for such payments in the State Treasury at the time of delivery of and payment for the new bonds issued under this section.  All bonds authorized to be issued under this section shall be secured in the same manner as provided for the bonds being refunded, except where more than one issue is being refunded.  The Commission may provide that the refunding bonds have the same priority of payment and be paid from the same revenues as enjoyed by the obligations being refunded thereby.  The Commission may enter into contracts and engage in such other acts as the Commission deems necessary to effect the offer and sale of its refunding bonds.

Laws 1976, c. 294, § 1, emerg. eff. June 15, 1976; Laws 1992, c. 350, § 16.

§62-57.200.  University Bonds Escrow Fund - Purchase and redemption of bonds - Investment of excess public funds - Restructuring or liquidating certain accounts.

A.  There is hereby created in the State Treasury the "University Bonds Escrow Fund".

B.  The State Treasurer is hereby authorized and directed to purchase and redeem or establish escrow accounts and defease the following designated bonds of the stated universities:

1.  Cameron State Agricultural College Student Housing System Revenue Bonds of 1963, Series A and B, dated April 1, 1963, in the original combined amount of One Million Four Hundred Seventy Thousand Dollars ($1,470,000.00).

2.  Cameron State Agricultural College Student Housing System Revenue Bonds of 1967, dated April 1, 1967, in the original amount of Six Million Two Hundred Forty-five Thousand Dollars ($6,245,000.00).

3.  Northwestern State College Student Union/Dormitory Revenue Bonds of 1960, dated December 1, 1960, in the original amount of Five Hundred Thousand Dollars ($500,000.00).

4.  Northwestern State College Student Union/Dormitory Revenue Bonds of 1965, dated January 1, 1965, in the original amount of Nine Hundred Thousand Dollars ($900,000.00).

5.  Northwestern State College Student Union/Dormitory Revenue Bonds of 1965, dated November 1, 1965, in the original amount of One Million Dollars ($1,000,000.00).

6.  Northwestern State College Student Union/Dormitory Revenue Bonds of 1966, dated December 1, 1966, in the original amount of One Million Six Hundred Fifty Thousand Dollars ($1,650,000.00).

7.  Northeastern State College at Tahlequah Refunding and Student Housing System Revenue Bonds of 1958, dated December 1, 1958, in the original amount of One Million Seven Hundred Sixty Thousand Dollars ($1,760,000.00).

8.  Northeastern State College Dormitory Building Revenue Bonds of 1960, dated December 1, 1960, in the original amount of One Million Four Hundred Twenty Thousand Dollars ($1,420,000.00).

9.  Northeastern State College at Tahlequah Dormitory Building Revenue Bonds of 1962, dated December 1, 1962, in the original amount of One Million Three Hundred Fifty Thousand Dollars ($1,350,000.00).

10.  Northeastern State College at Tahlequah Dormitory Revenue Bonds of 1964, dated December 1, 1964, in the original amount of Five Hundred Fifteen Thousand Dollars ($515,000.00).

11.  Northeastern State College Dormitory Building Revenue Bonds of 1966, dated December 1, 1966, in the original amount of Two Million Dollars ($2,000,000.00).

12.  Northeastern State College Dormitory Building Revenue Bonds of 1967, dated December 1, 1967, in the original amount of One Million Five Hundred Forty Thousand Dollars ($1,540,000.00).

13.  Northeastern State College Apartment Building Revenue Bonds, dated December 1, 1967, in the original amount of Nine Hundred Thousand Dollars ($900,000.00).

The bonds shall be redeemed or purchased from monies in the University Bond Escrow Fund at any price which is less than the face amount of the bonds, and the State Treasurer may enter into such other agreements in connection therewith as may be necessary or appropriate, or to purchase governmental obligations in principal amounts, bearing rates of interest and maturing at such times so as to provide funds sufficient to pay the bonds under the applicable series bond resolutions at or before maturity.  The bonds shall be redeemed, purchased, or defeased in the order set forth.

C.  The State Treasurer, at his sole discretion, may utilize excess public funds available for investment for the purposes specified in subsections A and B of this section.

D.  The State Treasurer may restructure or liquidate any existing escrow account established pursuant to this section for the purpose of redeeming or defeasing the Langston University Building Revenue Bonds of 1963, Series B, dated October 1, 1963, in the original amount of One Million Three Hundred Fifty-four Thousand Dollars ($1,354,000.00).  The State Treasurer may require that all or a part of any debt service reserve funds in existence, which are set up exclusively to support the Langston Series B bond issue, be used to assist the redemption or defeasance, as a condition of redeeming or defeasing the bond issue.  However, this may not be a condition if the reserve funds are not necessary to complete the transaction.  Any such restructuring or liquidation must not affect the ability of the escrow account to pay off the remaining debt of the other bond issues described in this section at the time of redemption or as the principal and interest payments on the bonds come due.  The State Treasurer may enter into such agreements in connection with any restructuring or redemption as may be necessary or appropriate, including agreements for legal, accounting, financial, or banking services.  Any payments made for services performed under such agreements with the State Treasurer may only come from available or residual funds in the escrow account.  Any remaining funds left after the bonds are redeemed, or the escrow account is restructured, shall be transferred to the Special Cash Fund.

Added by Laws 1982, c. 323, § 1, emerg. eff. June 1, 1982.  Amended by Laws 1982, c. 374, § 39, emerg. eff. July 20, 1982; Laws 1983, c. 183, § 2, emerg. eff. June 9, 1983; Laws 1984, c. 152, § 1, emerg. eff. April 20, 1984; Laws 1986, c. 223, § 29, operative July 1, 1986; Laws 1997, c. 385, § 1, emerg. eff. June 11, 1997.

§62-57.300.  Short title.

Sections 1 through 15 of this act shall be known and may be cited as the "Oklahoma Building Bond and College Savings Bond Act".

Added by Laws 1992, c. 350, § 1.

§62-57.301.  Intent and purpose.

It is the intent and purpose of this act to vitalize the constitutional amendment identified as House Joint Resolution No. 1076 of the 2nd Session of the 43rd Oklahoma Legislature, if, as and when the same shall be approved by the people of the State of Oklahoma.

Added by Laws 1992, c. 350, § 2.

§62-57.302.  Oklahoma Building Bonds Commission - Creation - Membership - Officers - Meetings - Quorum - Staffing - Compensation - Expenses - Performance of preliminary duties.

A.  There is hereby created the Oklahoma Building Bonds Commission.  The Commission shall consist of the following members:

1.  Two members appointed by the President Pro Tempore of the Senate of the State of Oklahoma;

2.  Two members appointed by the Speaker of the House of Representatives of the State of Oklahoma; and

3.  Three members appointed by the Governor of the State of Oklahoma.

B.  The Commission shall elect a chair and a vice-chair to serve one-year terms.

C.  A majority of the members of the Commission shall constitute a quorum.  The Commission shall be subject to the Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.

D.  The Office of the Secretary of State shall provide staffing for the Commission.

E.  The members of the Commission shall receive no additional compensation for their services as members of the Commission or for the performance of any duty in connection with the Commission.

F.  Each member of the Commission shall be allowed necessary travel expenses as may be approved by the Commission pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

G.  The Commission, prior to the election on the constitutional amendment identified as House Joint Resolution No. 1076 of the 2nd Session of the 43rd Oklahoma Legislature, may perform those preliminary duties necessary to issue bonds pursuant to this act as specified in subsection C of Section 695.7 of this title.

Added by Laws 1992, c. 350, § 3, eff. July 1, 1992.

§62-57.303.  Amount and purpose of indebtedness - Unused funds - Issuance of bonds - Revenue sources for payment of bonds.

A.  The Commission acting for and on behalf of the State of Oklahoma shall be the agency by and through which the State of Oklahoma shall incur indebtedness in the sum of Three Hundred Fifty Million Dollars ($350,000,000.00) as principal for the purpose of restoring and modernizing the state's infrastructure, for constructing new buildings and other capital improvements, and for equipping, remodeling, modernizing and repairing any and all existing buildings and capital improvements, and purchase of land, equipment and furnishings necessary for such new construction or remodeling, including any costs associated with the issuance of the indebtedness, as follows:

1. Oklahoma State Regents for Higher Education

for expenditure as follows:

a. University of Oklahoma - Norman Campus $22,731,000.00

b. University of Oklahoma - Health Sciences

Center $22,400,000.00

c. Oklahoma State University - Stillwater

Campus $22,328,000.00

d. Oklahoma State University - Agriculture

Experiment Station  $4,000,000.00

e. Oklahoma State University - Veterinary

Medicine $5,075,000.00

f. Oklahoma State University - Technical

Branch - Okmulgee  $4,118,000.00

g. Oklahoma State University - Technical

Branch - Oklahoma City  $3,868,000.00

h. Oklahoma State University - College of

Osteopathic Medicine  $3,750,400.00

i. University of Central Oklahoma $7,765,106.00

j. East Central University $5,869,000.00

k. Northeastern State University $8,813,400.00

l. Northwestern Oklahoma State University $2,860,000.00

m. Southeastern Oklahoma State University $5,586,900.00

n. Southwestern Oklahoma State University

- Weatherford Campus  $6,297,500.00

o. Southwestern Oklahoma State University

- Sayre Campus  $300,000.00

p. Cameron University $10,200,000.00

q. Langston University $2,842,500.00

r. Oklahoma Panhandle State University $2,016,500.00

s. University of Science and Arts

of Oklahoma $3,104,376.00

t. University Center at Tulsa $15,000,000.00

u. Carl Albert State College $3,021,000.00

v. Connors State College $2,055,100.00

w. Eastern Oklahoma State College $2,007,600.00

x. Murray State College $2,045,000.00

y. Northeastern Oklahoma Agricultural and

Mechanical College   $2,410,400.00

z. Northern Oklahoma College $1,206,500.00

aa. Oklahoma City Community College $6,152,100.00

bb. Redlands Community College $2,003,900.00

cc. Rogers State College $5,035,100.00

dd. Rose State College $6,158,600.00

ee. Seminole Junior College $2,125,924.00

ff. Tulsa Junior College $22,333,800.00

gg. Western Oklahoma State College   $2,500,000.00

hh. Enid Higher Education Program   $619,123.00

ii. Enid Higher Education Program - this

allocation is contingent upon a

$2,200,000.00 match by the local

community $1,980,877.00

jj. Ardmore Higher Education Program   $619,123.00

kk. Muskogee Higher Education Program   $619,123.00

ll. Idabel Higher Education Program   $619,123.00

mm. Tulsa Medical Center debt retirement   $6,600,000.00

nn. Food Processing Research Center -

Stillwater $14,000,000.00

oo. Natural History Museum - Norman $15,000,000.00

2. Oklahoma Department of Career and Technology

Education for expenditure as follows:

a. Instructional equipment for

technology center schools,

including inmate training facilities $2,300,000.00

b. Mid-Del Technology Center $200,000.00

c. Okmulgee County Technology Center $3,200,000.00

d. Southwest Technology Center $1,500,000.00

e. Wes Watkins Technology Center $1,000,000.00

f. Western Oklahoma Technology Center $2,000,000.00

3. Oklahoma Water Resources Board $5,700,000.00

4. Oklahoma Tourism and Recreation Department

for the following purposes:  roads, park

improvements, sewage treatment, facility rehab,

equipment, trails, park visitor centers, welcome

centers, Will Rogers Museum and other museums,

Oklahoma Jazz Hall of Fame and Quartz Mountain

Arts and Conference Center $18,000,000.00

5. Oklahoma Historical Society $1,700,000.00

6. Department of Human Services $5,300,000.00

7. Department of Corrections for the following

purposes:  drug offender work camps and meat

processing facility at Jackie Brannon $6,500,000.00

8. State Department of Health $7,500,000.00

9. State Department of Agriculture for purposes

of dry fire hydrants and rural fire equipment $1,000,000.00

10. Department of Central Services $4,300,000.00

11. Oklahoma Military Department $800,000.00

12. Oklahoma School of Science and Mathematics.

Said amount shall not be used for purposes of

subsection D of Section 168.3 of Title 73 of

the Oklahoma Statutes $4,500,000.00

13. Office of State Finance for expenditure for telecommunications as recommended by the

State Data Processing and Telecommunications

Advisory Committee $14,000,000.00

14. Oklahoma Department of Libraries for

expenditure for matching grant program for

handicapped access $500,000.00

15. Oklahoma Department of Veterans Affairs for

the following purposes:  New facility at Norman,

computer programming-mapper system, and

improvements at the facilities at Ardmore,

Sulphur, Talihina, Clinton, Claremore and

Okmulgee   $16,432,500.00

16. Department of Mental Health and Substance

Abuse Services   $6,400,000.00

If the full amount of funding for any project specified in this subsection is not necessary for provision of such project, any remaining available funds shall be allocated by the Commission to the full funding of other projects listed in this subsection or to the Oklahoma Building Bonds of 1992 Fund for appropriation by the Legislature for other capital projects.

B.  The Commission, acting for and on behalf of the State of Oklahoma, shall issue, sell and deliver as hereinafter provided "Oklahoma Building Bonds of 1992" in a total principal amount of Three Hundred Fifty Million Dollars ($350,000,000.00).  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of said bonds that the tax on each package of cigarettes levied by Section 302 of Title 68 of the Oklahoma Statutes, constituting the remainder of revenue available from the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, and the tax levy on cigarettes pursuant to Sections 302-2 and 302-4 of Title 68 of the Oklahoma Statutes, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenues shall be, and hereby are, irrevocably pledged for such purposes.

Added by Laws 1992, c. 350, § 4.  Amended by Laws 1995, c. 84, § 1, eff. Nov. 1, 1995; Laws 2001, c. 33, § 55, eff. July 1, 2001.

§62-57.304.  Oklahoma Building Bonds of 1992 Sinking Fund - Pledge of funds - Transmission of taxes and schedule - Deposit of funds - Pledges and covenants of state.

A.  There is hereby created in the State Treasury a special fund to be known and designated as the "Oklahoma Building Bonds of 1992 Sinking Fund" which is hereby irrevocably pledged to the payment of the interest on, and the principal of, the bonds issued pursuant to this act; the monies to the credit thereof shall be paid out only in the manner and at the time and places provided for in the resolution or indenture of the Commission authorizing the issuance of such bonds.

B.  The Oklahoma Tax Commission, when transmitting to the State Treasurer the collection of the tax on cigarettes shall also transmit to the State Treasurer a schedule showing the net proceeds of two cents ($0.02) of the tax on each package of cigarettes levied by Section 302 of Title 68 of the Oklahoma Statutes and the tax levy on cigarettes pursuant to Sections 302-2 and 302-4 of Title 68 of the Oklahoma Statutes.  It shall be the duty of the State Treasurer, upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in said sinking fund such portions of the tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, said bonds as the same falls due and to comply with the covenants hereof with respect to reserve requirements.  Any revenue generated as a result of the tax changes contained in Enrolled Senate Bill No. 759 of the 2nd Session of the 43rd Oklahoma Legislature shall not be deposited in the Oklahoma Building Bonds of 1992 Sinking Fund.

C.  The tax monies hereinabove pledged to the retirement of said bonds shall constitute the primary revenue dedicated to the payment of the interest on, and the principal of, the bonds issued hereunder, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary hereby devotes irrevocably to the payment of the interest on and the principal of said bond, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose.  The State of Oklahoma further pledges to the purchasers, owners and holders of said bonds that it will, if and when it shall appear to be necessary, impose and collect a tax and devote the proceeds thereof, or so much thereof as may be necessary for the purpose of paying the principal and interest of the bonds issued hereunder as they come due.  The bonds issued hereunder, and the interest thereon, shall be general obligations of the State of Oklahoma, and the full faith, credit and resources of the State of Oklahoma are pledged to their payment.  The Commission is authorized to incorporate in the face of each of the bonds issued under this act, pledges the same or substantially the same as those made herein.   The pledges and covenants so made by the Commission shall constitute the commitment of the State of Oklahoma, made in full good faith, in its sovereign capacity, and shall be binding upon said state and the Legislature, officers, instrumentalities and agents thereof, so long as any of the interest on, or principal of, said bonds shall remain outstanding and unpaid.  The Commission is authorized to make such other equally binding covenants and agreements, not inconsistent with this act or the constitutional amendment identified as House Joint Resolution No. 1076 of the 2nd Session of the 43rd Oklahoma Legislature, as it deems to be needful and appropriate to the general purpose of effectuating this act.

Added by Laws 1992, c. 350, § 5.

§62-57.305.  Series and form of bonds - Place of payment - Maturity dates - Particulars of resolution or indenture of Commission - Payments into sinking fund - Negotiability - Tax exemption.

A.  The bonds may be issued in one or more series and shall be in the form designated by the Commission.  Said bonds and the interest thereon shall be payable at such place or places as may be designated by the Commission.  The bonds shall mature on such dates as designated by the Commission.  A schedule of maturity dates showing the years and amounts shall be designated by the Commission for each series issued.

B.  The bonds may bear interest, may be sold in such manner and at such price or prices, may bear such date or dates, may mature at such time or times, not to exceed thirty (30) years from their date, may be in such denomination or denominations, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium of payments, at such place or places, and may bear such rate or rates of interest, and shall be subject to such call for redemption, with or without premium, as may be provided by resolution or indenture of the Commission.  Until such time as the Oklahoma Building Bonds of 1992 Sinking Fund shall be sufficient to retire all outstanding bonds and interest thereon, there shall be paid into said sinking fund during each fiscal year, from the sources hereinabove pledged such amounts as may be necessary to pay the interest and principal payable during the next succeeding fiscal year, and an amount sufficient to satisfy the reserve requirements as fixed and approved by the Oklahoma Building Bonds Commission in its resolution or indenture authorizing the issuance of said bonds.

C.  All bonds issued pursuant to this act shall have all of the qualities and incidents of negotiable paper.  The bonds, the transfer thereof and the interest earned on said bonds, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

Added by Laws 1992, c. 350, § 6.

§62-57.306.  Oklahoma Building Bonds of 1992 Fund - Investment of funds.

A.  There is hereby created in the State Treasury of the State of Oklahoma the "Oklahoma Building Bonds of 1992 Fund". The proceeds of the sale of bonds pursuant to this act shall be deposited in said fund, where they shall remain subject to disposition to be provided for by the Legislature of this state, provided that the State Treasurer, when so directed by the Commission, shall invest the amounts designated by the Commission for the period of time specified by the Commission; provided that all such investments of said monies must be made so that the same shall mature in time to enable the State of Oklahoma to issue warrants for payment of the valid obligations incurred for the purpose for which the bonds were issued.

B.  It shall be the duty of the Director of the Office of State Finance to promptly certify to the State Treasurer the amount of all sums not needed for payment of construction and other legal expenditures payable from the fund to meet the payment schedule, and upon receipt of such certification the State Treasurer shall forthwith invest such funds.

C.  All interest received by the State Treasurer for such investments shall be utilized pursuant to appropriations by the Legislature.

Added by Laws 1992, c. 350, § 7.  Amended by Laws 1993, c. 189, § 129, emerg. eff. May 20, 1993; Laws 1994, c. 277, § 5.

§62-57.307.  Procedures and requirements for advertisement and sale of bonds.

A.  The Commission shall advertise said bonds for sale in the manner hereinafter provided.  Notice of such sale shall be published at least ten (10) days prior to the date fixed for such sale.  Such notice shall be published in a newspaper having general circulation in the State of Oklahoma, and in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place when and where the Commission will receive written bids for the purchase of the bonds so offered for sale and shall also state the bonds will be sold to the bidder offering the lowest net interest cost or lowest true interest cost to the State of Oklahoma, stating also, however, that the Commission may, in its discretion, reject all nonconforming bids or all bids submitted.  Such notice may contain such other conditions, information and details as the Commission deems appropriate and desirable to provide a thorough understanding of the offer and to assure maximum competition among bidders.  Upon acceptance of the lowest and best bid, the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery except as otherwise provided herein.  Provided, however, no tender of the bonds shall be valid until after the expiration of the period of contestability provided for herein.  All bidders shall be required to submit with their bids such good faith deposit as may to the Commission seem appropriate.  Upon the acceptance of a bid, the Commission shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits by the successful bidder shall become the property of the State of Oklahoma, and shall be credited against the purchase price of the bonds so sold or returned upon payment in full of such bonds.  If the purchaser shall fail for five (5) days after the tender of the bonds to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the State of Oklahoma and credited to the General Revenue Fund of the state.

B.  Competitive bidding may be waived upon an affirmative vote of three-fourths (3/4) of the Commission.  The Commission thereupon may negotiate for the private sale of the obligations to an underwriter or other purchaser or purchasers.  Regardless of the method of sale, the Commission shall be subject to the provisions of the Oklahoma Bond Oversight and Reform Act as set forth in Section 695.1 et seq. of this title.

C.  Professionals selected pursuant to subsection B of this section shall not be finally selected until after approval by a vote of the people of the constitutional amendment identified as House Joint Resolution No. 1076 of the 2nd Session of the 43rd Oklahoma Legislature.

D.  Except as otherwise provided in this act, no bonds shall be sold for less than par value except upon approval of three-fourths (3/4) of the Commission; except as otherwise provided in this act, no bonds shall be sold for less than sixty-five percent (65%) of par value.  In no event shall the original purchaser of any bonds issued by the Commission receive directly or indirectly any fees, compensation or other remuneration in excess of four percent (4%) of the price paid for such bonds by the purchaser of such bonds from the Commission.

Added by Laws 1992, c. 350, § 8.

§62-57.308.  Maximizing college savings bond program.

It is the intent of the Oklahoma Legislature that an amount not to exceed One Hundred Million Dollars ($100,000,000.00) of any issue of bonds pursuant to this act should be structured so as to maximize a college savings bond program to benefit Oklahoma families.  For this purpose, the Commission may authorize by a majority vote the sale of college savings bonds at any discount.  In no event shall the purchaser of any bonds issued by the Commission receive any fees, compensation or other remuneration in excess of four percent (4%) of the price paid for such bonds by the purchaser of such bonds from the Commission.  The college savings bonds issued by the Commission may be issued in amounts and denominations as may be provided by resolution or indenture of the Commission to make such college savings bonds available to all citizens of the state.  The Commission is directed to provide adequate statewide publicity of the availability of such college savings bonds.  The State Board of Education and the Oklahoma State Regents for Higher Education shall cooperate with the Commission to apprise parents of students in the public schools of this state of the sale of such bonds.

Added by Laws 1992, c. 350, § 9.

§62-57.309.  Interim bonds.

The Commission is authorized to issue one or more interim bonds representative of the bonds so sold, which may be in any denomination, shall have all the qualities and be secured by all the covenants and pledges made to secure the bonds so sold; however, the interim bonds shall represent the bonded debt only until such time as the definite bonds are printed, executed and delivered to the purchaser thereof.  Tender of any such interim bonds shall not be valid until the expiration of the period of contestability provided in this act.  Simultaneous with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.

Added by Laws 1992, c. 350, § 10.

§62-57.310.  Investment in bonds issued under act - Use as collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.  The officers having charge of any fund of the State of Oklahoma, or any department, agency, or institution thereof or any sinking fund of any county, city, town, township, board of education or school district may invest such funds in bonds issued under the provisions of this act.  Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Added by Laws 1992, c. 350, § 11.

§62-57.311.  Attorney General to examine proceedings of Commission, resolutions passed and action taken in sale of bonds - Execution and filing of Attorney General's certificate - Facsimile of certificate to appear on bonds - Jurisdiction of litigation - Signatures and certificate required on bonds - Registration of bonds - Seals.

A.  Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization and issuance and sale of such bonds and shall, if the Attorney General finds such bond proceedings and sale to be constitutional and lawful, execute his or her certificate and file the same of record in the Office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows:  "I have examined all proceedings had in connection with the issuance of the State of Oklahoma Building Bonds of 1992, Series ___, in the aggregate principal amount of ____________________________dated _____, authorized and sold pursuant to the constitutional amendment identified as House Joint Resolution No. 1076 of the 2nd Session of the 43rd Oklahoma Legislature and laws of the State of Oklahoma enacted pursuant thereto, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid legal general obligations of the State of Oklahoma.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes. Date _____, Attorney General of the State of Oklahoma."  The procedure above enacted shall be followed after the sale of each series of bonds, and the above certificate shall be executed by the Attorney General in the same form and manner, and shall specify the series and the sum.  Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit is brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.

B.  A facsimile of the Attorney General's certificate shall appear on each bond issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.  All bonds shall bear the signature of the Governor and the Secretary of State and shall bear the certificate required by Section 29 of Article X of the Constitution of the State of Oklahoma.  Such bonds shall also be registered by the Treasurer of the State of Oklahoma or by a market registrar as determined by the Commission and a statement of such registration shall appear on the back of each bond.  The Commission may, by resolution, prescribe that the seal of the State of Oklahoma, or the seals of any of the officers thereof, and any or all signatures required to appear on the bonds may be facsimile seals and signatures.

Added by Laws 1992, c. 350, § 12.

§62-57.312.  Investment of sinking fund monies - Deposit of earnings.

The State Treasurer shall invest all sinking fund monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America, to mature in time to meet the principal and interest payments on the Oklahoma Building Bonds of 1992.  Such earnings shall be deposited in the sinking fund, except that any funds received pursuant to a contract entered into by the Office of the State Treasurer for the investment of revenues dedicated for bond repayment may be deposited in the Special Cash Fund of the State Treasury.

Added by Laws 1992, c. 350, § 13.  Amended by Laws 1994, c. 277, § 6; Laws 1995, c. 30, § 8, emerg. eff. March 31, 1995.

§62-57.313.  Filing application with Supreme Court for determination on bonds.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Commission will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and the constitutional amendment identified as House Joint Resolution No. 1076 of the 2nd Session of the 43rd Oklahoma Legislature, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Added by Laws 1992, c. 350, § 14.

§62-57.314.  Repealed by Laws 1995, c. 337, § 20, eff. July 1, 1995.

§62-57.315.  Repealed by Laws 1995, c. 30, § 12, emerg. eff. March 31, 1995.

§62-57.316.  Refinancing and restructuring of outstanding obligations - Pledge of tax revenue.

A.  The Oklahoma Building Bonds Commission is authorized to issue bonds, notes, or other obligations for the purpose of refinancing or restructuring its outstanding obligations regarding bonds issued under the 1992 Oklahoma Building Bond and College Savings Bond Act.

B.  To the extent funds are available from the proceeds of the borrowing authorized by this section, the Oklahoma Building Bonds Commission shall provide for the payment of professional fees and associated costs approved by the Oklahoma State Bond Advisor.  The Commission is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

C.  An issuance of bonds under this section may be undertaken to achieve an overall debt service savings, modify restrictive bond document covenants, or reduce payment requirements during periods of fiscal stress.  To achieve these objectives, the Commission is authorized to extend the final maturity of its outstanding obligations if necessary, but in no event shall the final maturity of an individual bond issue be extended more than ten (10) years without the approval of the Legislature.

D.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Commission, and in such form and at such prices as may be authorized by the Commission.  The Commission may issue obligations in one or more series and may set such other terms and conditions as may be necessary, in its judgment to achieve an efficient financing.  The Commission may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations, including the purchase of surety policies or other financial instruments to be utilized in lieu of reserve funds.  The obligations may mature and have such provisions for redemption as shall be determined by the Commission, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the delivery date.

E.  Any interest on the funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Commission.

F.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

G.  It is hereby expressly provided and pledged for the benefit of the purchasers, owners and holders of bonds issued pursuant to this section that the tax on each package of cigarettes levied by Section 302 of Title 68 of the Oklahoma Statutes, constituting the remainder of revenue available from the revenues lawfully levied and collected by the State of Oklahoma on the sale of cigarettes not already committed to other obligations of the State of Oklahoma, and the tax levy on cigarettes pursuant to Sections 302-2 and 302-4 of Title 68 of the Oklahoma Statutes, or so much as may be necessary, shall be devoted irrevocably to the payment and discharge of the interest on, and the principal of, the bonds issued hereunder as the same become due, and to create an adequate reserve to assure such payments when due; and said revenue shall be, and hereby are, irrevocably pledged for such purposes.

Added by Laws 2003, c. 126, § 1, emerg. eff. April 22, 2003.

§62-58.  Study on acquisition of property near electrical generating plants for use as industrial parks for firms with high electrical needs - Acquisition of property - Financing - Report of information regarding property.

A.  The Oklahoma Development Finance Authority is authorized to fund a study to be conducted by the Oklahoma Department of Commerce to determine the feasibility of acquiring property in the vicinity of electrical generating plants where such property could be developed into industrial parks and where construction and leasing of manufacturing facilities in such parks could be used to promote firms with high electrical needs in this state.  If such feasibility study indicates that the acquisition and development of the property under consideration is likely to be a financially viable project which will lead to the development of new manufacturing jobs in this state, any local public trust is authorized to acquire real property located adjacent or in close proximity to, electrical generating facilities, together with improvements located thereon, for purposes of developing industrial parks and leasing space therein to manufacturing concerns or other businesses that use large amounts of electricity.  The public trust may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to business entities for use as manufacturing facilities or other businesses that use large amounts of electricity.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements may be transferred from the public trust holding title to the manufacturing facilities or other businesses that use large amounts of electricity which are leasing the property.

B.  For the purpose of paying the costs for acquisition of the real property and improvements authorized in subsection A of this section, the public trust is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations for such purpose.

C.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the public trust, and in such form and at such prices as may be authorized by the public trust.  The public trust may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the public trust, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

D.  Any public trust acquiring real property for the purposes specified in subsection A of this section shall provide information to the Oklahoma Department of Commerce about the location of the property, proximity to the electric generating facility, improvements, utilities or such other information as the Department may require to keep a database of such properties for possible business site location.

Added by Laws 2004, c. 532, § 1, eff. Nov. 1, 2004.

§62-71.  State Treasurer - Selection of depositories - Out-of-state depositories - Relationship with financial institutions - Limitations on deposits - Reports.

A.  The State Treasurer is authorized and directed to select a number of banks, savings banks or savings and loan associations and credit unions within the State of Oklahoma as depositories for all monies and funds coming into the hands of the State Treasurer as the official depository.  Such banks, savings banks or savings and loan associations and credit unions shall be in good standing and conducting a regular banking business and shall collect such drafts, bills of exchange, and checks as may be deposited by the state in the regular course of business, and shall pay all checks and drafts legally authorized and duly drawn on the funds deposited in such banks, savings banks or savings and loan associations and credit unions.

B.  At the request of state agencies or state institutions conducting operations or transacting state business outside the State of Oklahoma, the State Treasurer is hereby authorized to name and designate financial institutions located without the State of Oklahoma as official depositories of state monies and funds where it is shown to the satisfaction of the State Treasurer that the need for such out-of-state depository is required for the orderly and expeditious deposit of monies and funds coming into the possession of the requesting state agency or state institution.  For purposes of this section, the State Treasurer shall not designate any financial institution outside the United States for the deposit of public funds, monies, securities, or any other financial assets subject to the control of the State Treasurer.  Any out-of-state financial institution designated as an official depository of the State Treasurer shall have a service agent in the State of Oklahoma so that service of summons or legal notice may be had on such designated agent as is now or may hereafter be provided by law.  Before designating any financial institution outside the State of Oklahoma as an official depository, the State Treasurer shall, if the State Treasurer deems it necessary, require a bond to be given by such financial institution to the State of Oklahoma in double the amount of monies which the requesting state agency or institution anticipates will be the maximum amount of money or funds on deposit at any one time with the financial institution.  Such bond will be approved by the State Treasurer and filed with the Secretary of State.  Any out-of-state financial institution designated as an official depository shall in all respects conform to and comply with the provisions of this section, the Security for Public Deposits Act, and any and all laws pertaining to financial institutions receiving deposits of public monies or funds.

C.  The State Treasurer shall establish procedures which provide minimum standards for establishing and maintaining relationships between state entities and financial institutions.  As used in this subsection, "financial institutions" means those institutions described in subsection E of this section, companies that provide alternative direct deposit services known as payroll card or paycard, credit card processing companies and other companies which handle or process financial transactions.  If the State Treasurer has an agreement with a financial institution to provide services to the State Treasurer, a state agency may pay the institution directly for services performed for the agency under the same terms, if the services are services not previously provided to the agency through the State Treasurer.  State agencies may enter into agreements with the State Treasurer to participate in any agreements entered into by the State Treasurer with financial institutions or companies which handle or process financial transactions as described in this subsection.  Any state agency participating in such an agreement may pay the vendor directly for any fees owed on transactions associated with that agency.  The State Treasurer is authorized to prescribe formats and issue all state vouchers, warrants and checks drawn on state treasury funds.  The State Treasurer may compensate financial institutions for services rendered to the state by direct fee charges or through compensating balances.  Any financial institution receiving payment for services from the state through compensating balances shall file a report quarterly with the State Treasurer detailing the services rendered to the state and the charges for such services.  Such charges shall not exceed those made for similar services to other customers of the financial institution.  If the quarterly value of the compensating balance arrangement is above or below the quarterly charges for the services rendered to the state had service charges been separately billed, the difference in amount of the quarterly charges for the services rendered and the amount of the compensating balance shall be applied to the subsequent quarter.  Any compensation arrangements made with financial institutions pursuant to this subsection shall not be subject to the provisions of the Oklahoma Central Purchasing Act.

D.  Of the public funds in the hands of the State Treasurer, there shall not be deposited in any one of such banks, savings banks or savings and loan associations and credit unions an amount to exceed the combined amount of insured deposits plus approved legal securities pledged by such banks, savings banks or savings and loan associations and credit unions therefor.  Such banks, savings banks or savings and loan associations and credit unions shall make quarterly reports of the amount deposited, checked out, or withdrawn and the balances on hand for the fiscal year.

E.  All provisions of this title relating to depositories for public funds shall include, in addition to banks, all financial institutions of this state.  As used in this subsection, the term "financial institutions" means banks, savings banks, savings and loan associations and credit unions in this state whose deposits are insured by the Federal Deposit Insurance Corporation, the National Credit Union Administration or any successor institutions.

F.  The State Treasurer may permit treasurers of local governmental entities to place public funds under their control into investments used by the State Treasurer for state funds, if the local treasurer has appropriate investment authority.

R.L. 1910, § 6779.  Amended by Laws 1923-24, c. 59, p. 76, § 5; Laws 1933, c. 207, p. 493, § 1; Laws 1935, p. 105, § 1, emerg. eff. April 6, 1935; Laws 1937, p. 120, § 1, emerg. eff. March 26, 1937; Laws 1983, c. 182, § 1, operative July 1, 1983; Laws 1986, c. 235, § 1; Laws 1987, c. 194, § 2, operative July 1, 1987; Laws 1989, c. 343, § 24, operative July 1, 1989; Laws 1990, c. 168, § 2, eff. Sept. 1, 1990; Laws 1991, c. 207, § 1, eff. July 1, 1991; Laws 1994, c. 37, § 1, eff. July 1, 1994; Laws 1998, c. 85, § 7, eff. July 1, 1998; Laws 1999, c. 292, § 3, eff. July 1, 1999; Laws 2004, c. 308, § 1.

§62-71.1.  Cash Management and Investment Oversight Commission.

A.  There is hereby created the Cash Management and Investment Oversight Commission.  The Commission shall consist of five (5) members as follows:

1.  The Director of State Finance, or designee;

2.  The Bank Commissioner, or designee;

3.  The Administrator of the Oklahoma Department of Securities, or designee;

4.  One citizen member appointed by the Speaker of the House of Representatives who shall have a demonstrated expertise in public or private investment finance and who shall serve at the Speaker's pleasure; and

5.  One citizen member appointed by the President Pro Tempore of the State Senate who shall be a certified public accountant or public accountant with a demonstrated expertise in public or private auditing procedures and who shall serve at the President Pro Tempore's pleasure.

B.  The appointed members shall have no direct or indirect business relationship with the State Treasurer or the State Treasurer's Office.

C.  The Commission shall elect from its membership a chairperson and vice-chairperson.  Such officers shall serve one-year terms and may be reelected.  There shall be an Executive Review Committee of the Cash Management and Investment Oversight Commission consisting of the Director of State Finance, the Bank Commissioner and the Administrator of the Oklahoma Department of Securities or their respective designees.  The Director of the Office of State Finance shall call a meeting to organize the Executive Review Committee.  The Executive Review Committee shall elect from its membership a chairperson who shall serve for a period of one (1) year and who may be reelected.  The Executive Review Committee shall meet at such times as it deems necessary for the performance of its duties.

D.  The Commission shall hold regular meetings at least once each quarter, and at such other times as it deems necessary for the performance of its duties.  The date, time and place of the meetings shall be set by the Commission.  The Legislative Service Bureau shall provide the administrative support required by the Commission.  The Commission shall be staffed by the Legislative Service Bureau who shall prepare all materials and information needed by the Commission to perform its duties and responsibilities.  Meetings of the Commission and of the Executive Review Committee of the Commission shall be subject to the Oklahoma Open Meeting Act, and their records shall be public records pursuant to the Oklahoma Open Records Act.

E.  The Commission in conjunction with the State Auditor and Inspector shall develop a standardized and uniform reporting system which the State Treasurer shall use to make the reports required by Sections 89.7 and 89.10 of this title.  The Commission shall prescribe such forms in order to obtain an objective and accurate analysis of the investment of state funds by the State Treasurer and to obtain an accurate analysis of investment performance according to an objective standard established by the Commission.  The Commission shall not be subject to the provisions of the Administrative Procedures Act for purposes of developing the reporting system required by this subsection.  The Commission shall review the reports prepared by the State Treasurer pursuant to Sections 89.7 and 89.10 of this title.  The Commission shall review with the State Treasurer investment strategies and practices and the development of internal auditing procedures and practices.  The Commission shall review the reports submitted by the State Treasurer and shall identify any event, transaction or trend which the Commission determines to represent a violation or potential violation of law or public policy regarding the investment of state funds.  The Commission shall specifically identify its concerns or objections and shall communicate such concerns or objections in writing to the State Treasurer.

F.  The Commission staff shall submit a written report to each member of the Commission for each month of the calendar year which specifically identifies entities with whom or with which the State Treasurer has transacted business related to investment of any state funds during the applicable reporting period.  Any person or entity to whom or to which any form of compensation has been or will be paid for services rendered to the State Treasurer's Office related to the investment of state funds shall be identified in the report.  The report shall also be submitted to the Director of the Office of State Finance, the State Auditor and Inspector, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor.

G.  Members of the Commission shall serve without compensation, except for travel, pursuant to the State Travel Reimbursement Act, to be paid by the appointing authority.

H.  The Commission may make written recommendations for changes in legislation to the Legislature or in the policies or procedures and practices of the State Treasurer to the State Treasurer.

I.  The Commission shall determine the positions, including but not limited to the investment officer, in the State Treasurer's Office which shall require criminal background investigations by the Oklahoma State Bureau of Investigation.  The Bureau shall advise the State Treasurer and the Cash Management and Investment Oversight Commission in writing of the results of the investigation.

Added by Laws 1991, c. 207, § 2, eff. July 1, 1991.  Amended by Laws 1994, c. 227, § 1, emerg. eff. May 24, 1994; Laws 1996, c. 68, § 1, eff. July 1, 1996; Laws 2001, c. 133, § 11, emerg. eff. April 24, 2001.

§6272.1.  Short title.

Sections 5 through 11 of this act shall be known and may be cited as the "Security for Public Deposits Act".

Added by Laws 1987, c. 194, § 5, operative July 1, 1987.

§6272.2.  Definitions.

As used in the Security for Public Deposits Act, "financial institution" means banks, savings banks, savings and loan associations and credit unions.

Added by Laws 1987, c. 194, § 6, operative July 1, 1987.

§62-72.3.  Necessity of security - Exemptions.

All public deposits made by the State Treasurer in financial institutions shall be secured as provided for in the Security for Public Deposits Act.  As used in this section, "public deposits" shall not include those types of investments specified in paragraphs 1, 3, 4, 5, 6, 7 and 8 of subsection A of Section 89.2 of this title.

Added by Laws 1987, c. 194, § 7, operative July 1, 1987.  Amended by Laws 1999, c. 292, § 4, eff. July 1, 1999.

§62-72.4.  Deposit of collateral securities or instruments.

A.  The State Treasurer shall require that financial institutions deposit collateral securities or instruments to secure the deposits of the state in each such institution.  The amount of collateral securities or instruments to be pledged for the security of public deposits shall be established by rules and regulations promulgated by the State Treasurer consistent with the provisions of the Security for Public Deposits Act; provided, such amount shall not be less than the amount of the deposit to be secured, less the amount insured.

B.  Upon authorization by the State Treasurer, a financial institution shall place required collateral securities in a restricted account at a Federal Reserve Bank which serves Oklahoma, a Federal Home Loan Bank which serves Oklahoma or with another financial institution located in this state that is not owned or controlled by the same institution or holding company.  The depositor shall deliver to the State Treasurer a power of attorney authorizing the State Treasurer to transfer or liquidate the securities in the event of a default, financial failure or insolvency of a public depository.

C.  Securities eligible for collateral shall be valued at market value.  The State Treasurer shall review and determine the market value of collateral pledged for security not less than quarterly.  The State Treasurer shall adopt rules and regulations to provide for the valuation of collateral if the market value is not readily determinable.  The State Treasurer shall prescribe forms for financial institutions to list collateral securities pursuant to this section.

D.  The State Treasurer shall promulgate rules for the acceptance of collateral instruments described in Section 72.5 of this title, to secure deposits of the state.  Such rules shall require that sufficient documentation exists to establish that the provider of the collateral instrument will protect the state in the event of a default, financial failure or insolvency of a public depository.

E.  All securities purchased by the State Treasurer or held in custody for other state agencies by the State Treasurer shall be held in financial institutions as defined in Section 71 of this title not involved in such transactions and shall not be held by the State Treasurer or a broker.

Added by Laws 1987, c. 194, § 8, operative July 1, 1987.  Amended by Laws 1991, c. 207, § 3, eff. July 1, 1991; Laws 1998, c. 85, § 8, eff. July 1, 1998.

§6272.4a.  Public trusts  Restrictions on deposits - Exceptions.

A.  To the extent that public trusts that have the state or any city, town or county as a beneficiary deposit monies in financial institutions, the public trust shall place its monies only in collateralized or insured certificates of deposit and other evidences of deposit.  To the extent that public trusts that have the state as a beneficiary deposit monies in financial institutions, such trusts may act directly on their own behalf and for their own account to document, implement and administer the collateralizing of such deposits, so long as the collateralizing or pledge of assets by financial institutions is made with the same type of collateral and in the same manner and form as pledges made to secure deposits by the State Treasurer under the Security for Public Deposits Act.

B.  This section shall not be applicable to proceeds or other funds, including the revenue stream, relating to bond issues which shall be invested pursuant to the indenture established for such bonds.

Added by Laws 1989, c. 354, § 1, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 235, § 1, eff. Sept. 1, 1992; Laws 2002, c. 140, § 1, emerg. eff. April 29, 2002.

§6272.5.  Securities eligible for securing public deposits.

A.  For purposes of securing public deposits, the State Treasurer may accept as collateral only those securities and other instruments listed below.  To insure the safety of public funds, the State Treasurer may establish standards which restrict, or limit further, any of the types or classes of securities or instruments listed below which may be accepted.  The State Treasurer may select the following securities and instruments for the purpose of securing public deposits:

1.  Obligations, including letters of credit of the United States Government, its agencies and instrumentalities;

2.  Obligations of this state or of a county, municipality, or school district of this state or of an instrumentality of this state or a county, municipality or school district of this state;

3.  General obligation bonds of any other state of the United States; and

4.  A surety bond if:

a. subject to the terms and conditions of the bond, it is irrevocable and absolute,

b. the surety bond is issued by an insurance company authorized to do business in Oklahoma,

c. the issuer of the surety bond does not provide surety bonds for any one financial institution in an amount that exceeds ten percent (10%) of the surety bond insurer's policyholders' surplus and contingency reserve, net of reinsurance, and

d. the claims-paying ability of the authorized insurance company is rated, at all relevant times, in the highest category by at least two nationally recognized rating agencies acceptable to the State Treasurer.

B.  A financial institution may substitute different forms of collateral from time to time, provided that each meets the requirements of this section and the rules and regulations of the State Treasurer.

Added by Laws 1987, c. 194, § 9, operative July 1, 1987.   Amended by Laws 1997, c. 164, § 4, eff. July 1, 1997.

§6272.6.  Default or insolvency of public depository.

In the event of a default or insolvency of a public depository, the State Treasurer shall implement the following procedures:

1.  In cooperation with the State Department of Banking and other regulatory officials, the State Treasurer shall ascertain the amount of public funds on deposit at the defaulting institution and the amount of deposit insurance applicable to such deposit.

2.  The potential loss to the state shall be calculated by the State Treasurer.  The loss to the state shall be satisfied, insofar as possible, first through any applicable deposit insurance and then through the sale of securities pledged, or through the proceeds of collateral instruments pledged, by the defaulting depository institution.  Such sales shall be conducted by the State Treasurer.

3.  The securities, bonds or other forms of collateral shall become forfeited to and become the property of the state.  If the securities, bonds or other forms of collateral are valued at less than the amount of principal and interest due to the state plus the cost of the ensuing sale, the securities, bonds and other forms of collateral shall be sold by the State Treasurer, and the State Treasurer shall be entitled to recover from the financial institution such balances with costs and attorney's fees.  If the market value of the securities, bonds or other forms of collateral exceeds the principal and interest due to the state plus the cost of the ensuing sale, the securities, bonds and other forms of collateral may be sold by the State Treasurer and the excess of the proceeds shall be returned to the pledging financial institution or its receiver, without further process of law.

Added by Laws 1987, c. 194, § 10, operative July 1, 1987.  Amended by Laws 1998, c. 85, § 9, eff. July 1, 1998.

§6272.7.  Liability of State Treasurer on default or insolvency of public depository.

When public deposits are made in accordance with the Security for Public Deposits Act, the State Treasurer shall not be liable for any loss resulting from the default or insolvency of a public depository in the absence of negligence, malfeasance, misfeasance or nonfeasance on the part of the State Treasurer.

Added by Laws 1987, c. 194, § 11, operative July 1, 1987.

§6274.  State Treasurer as official depository for state officers, boards and commissions  Bonds of treasurer.

The State Treasurer is hereby designated and made the official depository for all monies, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind that may be received by any state officer, state board, state commission or by any employee of either of such officers, boards, or commissions by virtue or under color of office. Before receiving any such money or funds, as such official depository, the State Treasurer shall execute a bond to the state, with good and sufficient sureties, to be approved by the Governor in the penal sum of Fifty Thousand ($50,000.00) Dollars, conditioned for the faithful performance of duty; provided, that before any funds under the charge and management of the Commissioners of the Land Office by virtue of section 32, of article 6 of the Constitution or other provision of law, shall be received or paid over to the State Treasurer as such official depository, he shall execute a bond in a surety company in the penal sum of Two Hundred Thousand Dollars ($200,000.00), payable to the state and to be approved by the Governor, conditioned for the faithful performance of his duties and especially to account for all funds coming into his possession as such depository from the Commissioners of the Land Office, or anyone acting for them.

Laws 1915, c. 238, § 1.

§6279.  Monies belonging to general revenue funds  Payment into state treasury  Report to State Auditor and Inspector.

All monies that shall be received during any calendar month by any state officer, state board, state commission or the members or employees of either thereof, accruing as a part of state's general revenue or any other appropriated funds, unless otherwise specifically provided by statute, shall be paid into the State Treasury,that is, transferred from the official depository to the funds in the State Treasury to which the same belongs by the authority so receiving the same on or before the second Monday following the close of the calendar month in which such monies shall have been received.

Laws 1915, c. 238, § 7; Laws 1943, p. 138, § 1; Laws 1979, c. 30, § 23, emerg. eff. April 6, 1979.

§6280.  Actions to enforce provisions of act.

It shall be the duty of the State Treasurer and he is hereby empowered to institute in the name of the state the necessary suits, actions and proceedings to enforce the provisions of this act, and in the event of the neglect, failure or refusal of the State Treasurer to bring such suits, actions and proceedings, then the same may be instituted and maintained on the relation of any citizen of the state.  Laws 1915, c. 238, Sec. 8.

Laws 1915, c. 238, § 8.

§62-81.  Penalty for violation.

Any official or employee thereof or any member or employee of any state board or state commission who shall fail, neglect or refuse to comply with the requirements of Section two (2) hereof, or any other provision of this act, shall forfeit and pay to the use of the State of Oklahoma the sum of Twentyfive Dollars ($25.00) per day for each and every day that he shall so fail, neglect or refuse to comply with requirements of said act, and shall forfeit and be removed from office; and any such official who shall issue, sign, attest or utter any false or illegal voucher against any monies deposited, as in this act provided, shall be liable to the state on his official bond for a sum double in amount of any such illegal or fraudulent voucher, and shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine in a sum of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) and by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than five (5) years.

Added by Laws 1915, c. 238, § 9.  Amended by Laws 1997, c. 133, § 518, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 376, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 518 from July 1, 1998, to July 1, 1999.

§6282.  Commissioner of Highways, interest on funds to credit of.

All interest which shall be received by the State Treasurer upon monies paid into the state depository, to the credit of the Commissioner of Highways, by any county, to be expended for the construction of bridges or highways, shall be credited to the fund which shall earn the same; and all interest heretofore earned by any such deposits or funds, and by the State Treasurer credited to the general revenue fund, shall be transferred from said fund and credited to the fund which earned said interest; Provided, there is any unexpended balance of such fund to which to credit said interest.

Laws 1921, c. 49, p. 69, § 1.

§6285.  Obligations of bank not impaired.

The provisions of Section 1, of this act, shall not in any way impair the obligations of the bank securing such deposits as provided in Chapter 78, Article 3, of the Compiled Oklahoma Statutes, 1921.

Laws 1923, c. 84, p. 150, § 2.

§6288.1.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Oklahoma Small Business Linked Deposit Act".

Added by Laws 1988, c. 183, § 1, eff. July 1, 1988.

§62-88.1A.  Repealed by Laws 1997, c. 164, § 11, eff. July 1, 1997.

§62-88.1B.  Investment of linked deposit program monies.

A.  The amount that the State Treasurer may invest in all linked deposit programs authorized by law shall not exceed the lesser of Two Hundred Twenty-five Million Dollars ($225,000,000.00) or fifteen percent (15%) of all monies available to the State Treasurer for investment as calculated by taking the average of the quarter-end amount for the previous four (4) quarters.

B.  The State Treasurer shall on a quarterly basis review the percentage of total investable state funds invested in all linked deposit programs created by law to determine compliance with subsection A of this section.

C.  If the State Treasurer determines that more than the amount allowable pursuant to subsection A of this section is invested in all linked deposit programs created by law, the State Treasurer shall suspend any renewal or any initiation of new linked deposit program investments until the time that the State Treasurer determines the investment percentage limitation established by this section has been met and except as provided by Section 88.1A of this title.

Added by Laws 1994, c. 277, § 14.  Amended by Laws 1994, c. 382, § 25, eff. Sept. 1, 1994; Laws 1995, c. 88, § 4, eff. July 1, 1995; Laws 2002, c. 287, § 10, eff. July 1, 2003.

NOTE:  Editorially renumbered from Title 62, § 88.1 to avoid duplication in numbering.

§6288.2.  Definitions.

As used in the Oklahoma Small Business Linked Deposit Act:

1.  "Eligible participant" means:

a. any small business organized for profit, including any business related to tourism, doing business in and from the State of Oklahoma, which employs not more than two hundred (200) employees or has gross annual receipts of not more than Four Million Dollars ($4,000,000.00),

b. any industrial park that has been certified by the Oklahoma Department of Commerce as meeting minimum guidelines necessary for an industrial park, and

c. any public trust authorized in accordance with Section 176 of Title 60 of the Oklahoma Statutes engaged in industrial development as determined by the Department of Commerce.  Such public trusts are limited to fifteen percent (15%) of the total available funds and a nonrenewable term not to exceed six (6) months unless their purpose is to make package passthrough loans to other private nontrust recipients for industrial development purposes in which case the other conditions contained in this act shall apply.  Subsequent loans made by an eligible trust cannot exceed the interest rate established by this act.

2.  "Eligible lending institution" means a financial institution that:

a. is eligible to make commercial loans,

b. is a public depository of state funds, and

c. agrees to participate in the linked deposit program, or

d. is an institution of the farm credit system organized under the federal "Farm Credit Act of 1971", 12 U.S.C. 2001, as amended.

3.  "Enterprise zone" means those areas designated as enterprise zones or districts in accordance with the Oklahoma Enterprise Zone Act, Sections 690.1 through 690.19 of this title.

4.  "Priority Enterprise Zones" means an enterprise zone selected by the Department of Commerce which has demonstrated unusual commitment as provided by this act.

5.  "Small business linked deposit" means a certificate of deposit placed by the State Treasurer with an eligible lending institution.

6.  "Board" means the Oklahoma Linked Deposit Review Board.

Added by Laws 1988, c. 183, § 2, eff. July 1, 1988.  Amended by Laws 1990, c. 321, § 7, emerg. eff. May 30, 1990.

§62-88.3.  Oklahoma Linked Deposit Review Board.

A.  There is hereby created the Oklahoma Linked Deposit Review Board.  The Board shall consist of seven (7) members as follows:

1.  The State Auditor and Inspector or designee;

2.  The Lieutenant Governor or designee to represent Oklahoma small business;

3.  The State Insurance Commissioner or designee;

4.  The State Treasurer or designee;

5.  The Director of the Department of Commerce or designee;

6.  A representative from an Oklahoma banking institution appointed by the Bank Commissioner; and

7.  A representative appointed by the Governor.

B.  The purpose of the Board shall be to insure eligibility and compliance with the linked deposit program by lenders and applicants.  The Board shall review applications and make recommendations for approval or rejection of a linked deposit loan package.  In reviewing linked deposit loan applications the Board shall take into consideration the economic needs of the area in which the business is to be located and the number of jobs to be created or preserved by the receipt of such loan.  The Board shall adopt and administer a reporting plan whereby the use and economic impact of jobs created and saved by linked deposit loans shall be reviewed and analyzed on an annual basis.  The Board shall be responsible for preparing a report summarizing these findings on an annual basis.  The Board shall base such report upon information as available from the Employment Security Commission as to each applicant for which a linked deposit loan has been approved.  Such report shall list separately each loan, with name, address, and type of business by Standard Industrial Code, amount, estimated jobs saved or created, lending institution and locations by county and/or enterprise zone, if applicable.  The report shall be filed with the State Treasurer, the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Chairmen of the House of Representatives and the Senate Economic Development Committees.  The Office of the State Treasurer shall provide staff assistance to the Board.  Notwithstanding any other provision of law, the holding of other office or employment under the government of this state shall not be prohibited due to service on the Oklahoma Linked Deposit Review Board.

Added by Laws 1988, c. 183, § 3, eff. July 1, 1988.  Amended by Laws 1991, c. 334, § 3, eff. Sept. 1, 1991; Laws 1998, c. 364, § 19, emerg. eff. June 8, 1998.

§6288.4.  Administration and implementation of program  Annual report.

A.  The State Treasurer is hereby authorized to administer the Oklahoma Small Business Linked Deposit Program.  The State Treasurer is further authorized to issue guidelines in a manner similar to the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.

B.  The State Treasurer shall take any and all steps necessary to implement the Oklahoma Small Business Linked Deposit Program and monitor compliance of eligible lending institutions and eligible participants, including the development of guidelines as necessary.

C.  The State Treasurer shall submit an annual report outlining the status of the Oklahoma Small Business Linked Deposit Program to the Governor, the Lieutenant Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1988, c. 183, § 4, eff. July 1, 1988.

§62-88.5.  Dissemination of information and loan packages - Completing loan package - Acceptance and review of loan applications - Conditions of loans - Forwarding loan packages to State Treasurer and Board.

A.  The State Treasurer and the Department of Commerce are hereby authorized to disseminate information and to provide small business linked deposit loan packages to the lending institutions eligible for participation under this act.

B.  The small business linked deposit loan package shall be completed by the borrower before being forwarded to the lending institution for consideration.  Any technical assistance in completing such loan package shall be provided by the State Treasurer.

C.  An eligible lending institution that desires to receive a small business linked deposit shall accept and review applications for loans from eligible participants.  The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible participant.  Loans under this act shall conform to the following conditions:

1.  Maximum loan amounts under the Oklahoma Small Business Linked Deposit Act shall:

a. not exceed One Million Dollars ($1,000,000.00) for an eligible small business,

b. not exceed Six Million Dollars ($6,000,000.00) for an eligible industrial park or any public trust authorized in accordance with Section 176 of Title 60 of the Oklahoma Statutes engaged in industrial development as determined by the Oklahoma Linked Deposit Review Board.  Such public trusts are limited to fifteen percent (15%) of the total available funds and a nonrenewable term not to exceed six (6) months unless their purpose is to make package passthrough loans to other private recipients for industrial development purposes.  Loans made by an eligible trust cannot exceed the interest rate established by this act.  Any recipient of a loan through an eligible trust must meet the criteria of this act to receive a small business linked deposit loan;

2.  An eligible participant shall certify on the loan application that the reduced rate loan will be used exclusively to create new jobs or preserve existing jobs and employment opportunities in accordance with the purpose of this section;

3.  Only one linked deposit loan shall be made and be outstanding at any time to any eligible participant; provided that the linked deposit loan may be refinanced;

4.  No linked deposit loan shall be approved for any otherwise eligible participant when fifty percent (50%) or more of the interest in or control of such otherwise eligible participant is owned directly or indirectly by a person who owns directly or indirectly fifty percent (50%) or more of or controls another participating eligible participant;

5.  No loan shall be made to any officer or director of the lending institution making the loan or to any entity in which any such officer or director maintains a controlling interest;

6.  No loan shall be made to any employee of the State Treasurer's office or members of the Board or to any entity in which any such officer or director maintains a controlling interest;

7.  The criteria for the amount of loans used for refinance shall be established by the Oklahoma Linked Deposit Review Board to reflect legislative intent to tighten previous criteria on refinancing;

8.  The criteria for the amount of loans per job ratio shall be established by the Oklahoma Linked Deposit Review Board to reflect legislative intent to maximize the program in terms of the jobs created or saved;

9.  Whoever knowingly makes a false statement concerning a linked deposit loan application shall be prohibited from entering into the linked deposit loan program; and

10.  Linked deposits may be made for any maturity considered appropriate by the State Treasurer not to exceed two (2) years and may be renewed for up to an additional three renewals not to exceed two (2) years each at the discretion of the State Treasurer with the approval of the lending institution.  No renewals will be allowed unless the amount of principal has been reduced by a minimum of five percent (5%) and all interest paid to date from the time of the prior loan or renewal.  However, at renewal the Oklahoma Linked Deposit Review Board may approve an increase in the amount of principal, if the business is expanding and additional jobs will be created.  An approval of such an increase in principal will not extend the maximum years of participation in the program.  In addition, loans made to eligible participants where the loan is to be used within an enterprise zone may be made for the maturity date of three (3) years with two additional renewals.  The first renewal may be for up to three (3) years and the last renewal may be for up to two (2) years.  Loans made to be used within Priority Enterprise Zones may be made with a maturity date of five (5) years and have another three (3) years of renewal.  Interest shall be paid at the times determined by the State Treasurer.  The State Treasurer may place a small business linked deposit with an eligible lending institution or decline to do so based on the cash flow needs of the state, the security of state funds, investment needs of the state and the ratio of state funds deposited to jobs which would be sustained or created.

D.  In considering which eligible participants to include in the small business linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the economic needs of the area in which the business is located and other factors it considers appropriate to determine the relative financial need of the business including those criteria set forth in the Community Reinvestment Act of the United States.  Location in an enterprise zone shall be evidence of the economic needs of the area.

E.  The eligible lending institution shall forward to the State Treasurer a small business linked deposit loan package in the form and manner prescribed and approved by the State Treasurer.  The package shall include information regarding the amount of the loan requested by each eligible participant, the number of jobs to be created or sustained, an estimate of the number of zone residents to be employed in such jobs where the loan is to be used in an enterprise zone and such other information regarding each business the State Treasurer and the Board requires.  The institution shall certify that each applicant is an eligible participant, and shall, for each business, certify the present borrowing rate applicable to each specific eligible small business.

F.  Upon receipt of a completed small business linked deposit loan package, the State Treasurer shall forward the loan package to the Board, Oklahoma Tax Commission and Oklahoma Employment Security Commission.  The Board shall review the small business linked deposit loan package to determine if said package is qualified under this act.  Within ten (10) days of receipt of the loan package, the Oklahoma Tax Commission and the Oklahoma Employment Security Commission shall determine and certify with the Board whether or not the applicant is in good standing.  The Board shall make a recommendation concerning the package at the next regularly scheduled Board meeting or at a special Board meeting, after receipt of the responses from the Oklahoma Tax Commission and the Oklahoma Employment Security Commission.  No applicant will be approved without certification of good standing with the Oklahoma Tax Commission and Oklahoma Employment Security Commission.  The Board shall return the package to the State Treasurer with a written recommendation of approval or rejection.  If the Board recommends rejection, the written recommendation shall include reasons for said rejection.  The Board shall forward a copy of its rejection notice to the lending institution and the borrower.  The State Treasurer shall keep a chronological list of applications forwarded by the Board for approval or rejection.

Added by Laws 1988, c. 183, § 5, eff. July 1, 1988.  Amended by Laws 1990, c. 321, § 8, emerg. eff. May 30, 1990; Laws 1991, c. 334, § 4, eff. Sept. 1, 1991; Laws 1995, c. 88, § 3, eff. July 1, 1995; Laws 1996, c. 81, § 1, eff. July 1, 1996; Laws 1998, c. 85, § 10, eff. July 1, 1998.

§6288.6.  Funding of approved loans.

A.  Applications approved by the Board shall be subject to available funds, and if a loan or loan package is not funded for such reason, it will be funded in the chronological order of its approval.

B.  The State Treasurer shall reject any small business linked deposit loan package if the participant requesting such loan is not in good standing with the Oklahoma Tax Commission and the Oklahoma Employment Security Commission.  Notwithstanding any provision of law to the contrary, said agencies shall provide the State Treasurer with such information as to the standing of each participant loan applicant within ten (10) days of the request for the information.

C.  Upon acceptance of the small business linked deposit loan package or any portion thereof, the State Treasurer shall notify the Board, the lending institution and the borrower.  Upon acceptance the State Treasurer may place certificates of deposit with the eligible lending institution at up to three percent (3%) below the comparable Treasury Bill rate, as determined and calculated by the State Treasurer.  When necessary, the State Treasurer may place certificates of deposit prior to acceptance of a small business linked deposit loan package.

D.  Upon the placement of a small business linked deposit with an eligible lending institution, the institution shall fund the loan to each approved eligible participant listed in the small business linked deposit loan package in accordance with the small business linked deposit agreement between the institution and the State Treasurer.  The percentage rate of the loan shall be reduced by at least the same number of percentage points that the certificate of deposit was reduced upon placement.  A certification of compliance with this subsection in the form and manner as prescribed by the State Treasurer shall be required of the eligible lending institution.  Deposits placed by the State Treasurer shall be secured by collateralization as determined by and in accordance with the State Treasurer's policy for securing state deposits.  The objective of said policy shall be to adequately secure the collateralization of deposits without requiring unnecessary over-collateralization by the institution.

Added by Laws 1988, c. 183, § 6, eff. July 1, 1988.  Amended by Laws 1990, c. 321, § 9, emerg. eff. May 30, 1990; Laws 1991, c. 334, § 5, eff. Sept. 1, 1991.

§6288.7.  Liability of state and State Treasurer on loans  Default in payment of loan.

The State of Oklahoma and the State Treasurer shall not be liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible participant. Any delay in payments in default on the part of an eligible participant does not in any manner affect the small business linked deposit agreement between the eligible lending institution and the State Treasurer.

Added by Laws 1988, c. 183, § 7, eff. July 1, 1988.

§62-88.8.  Repealed by Laws 1994, c. 277, § 18.

§6288.9.  Collateralizing funds.

Any funds placed with an eligible lending institution shall be collateralized in the same manner as deposits of other state funds.

Added by Laws 1988, c. 183, § 9, eff. July 1, 1988.

§6289.1a.  Investment with state financial institutions at less than competitive market rate.

In order to help provide for the capital needs of this state, the State Treasurer may invest monies at less than competitive market rates with financial institutions of this state.  Not more than ten percent (10%) of all monies available to the State Treasurer for investment purposes or One Hundred Million Dollars ($100,000,000.00), whichever is less, shall be invested as provided for in this section.  Such investments shall earn not less than the rate for comparable maturities on United States Treasury obligations.

Provided, no more than Ten Million Dollars ($10,000,000.00) of monies specified in this section shall be invested in any one financial institution and no monies specified in this section shall be invested in a financial institution that has a loantodeposit ratio of less than fifty percent (50%).

Added by Laws 1987, c. 194, § 4, operative July 1, 1987.

§62-89.2.  Investment of funds by State Treasurer.

A.  The State Treasurer is directed to invest the maximum amount of funds under control of the State Treasurer consistent with good business practices; provided that the Treasurer shall keep eighty percent (80%) or more of the money under control of the State Treasurer invested during each fiscal year based on the average daily balances during the fiscal year.  Except as otherwise provided for by law, the investments shall earn not less than the rate for comparable maturities on United States Treasury obligations.  Except as otherwise provided for by law, the State Treasurer may purchase and invest only in:

1.  Obligations of the United States Government, its agencies and instrumentalities;

2.  Collateralized or insured certificates of deposit and other evidences of deposit at banks, savings banks, savings and loan associations and credit unions located in this state;

3.  Negotiable certificates of deposit issued by a nationally or state-chartered bank, a savings bank, a savings and loan association or a state-licensed branch of a foreign bank.  Purchases of negotiable certificates of deposit shall not exceed ten percent (10%) of the cash available for investment which may be invested pursuant to this section.  Not more than one-half (1/2) of the ten percent (10%) limit shall be invested in any one financial institution specified in this paragraph;

4.  Prime banker's acceptances which are eligible for purchase by the Federal Reserve System and which do not exceed two hundred seventy (270) days' maturity.  Purchases of prime banker's acceptances shall not exceed ten percent (10%) of the cash available for investment which may be invested pursuant to this section.  Not more than three-fourths (3/4) of the ten percent (10%) limit shall be invested in any one commercial bank pursuant to this paragraph;

5.  Prime commercial paper which shall not have a maturity that exceeds one hundred eighty (180) days nor represent more than ten percent (10%) of the outstanding paper of an issuing corporation.  Purchases of prime commercial paper shall not exceed seven and one-half percent (7 1/2%) of the cash available for investment which may be invested pursuant to this section;

6.  Investment grade obligations of state and local governments, including obligations of Oklahoma state public trusts which possess the highest rating from at least one nationally recognized rating agency acceptable to the State Treasurer.  Purchases of investment grade obligations of state and local governments shall not exceed ten percent (10%) of the cash available for investment which may be invested pursuant to this section;

7.  Repurchase agreements, provided that such agreements are included within the written investment policy required by subsection D of this section that have underlying collateral consisting of those items and those restrictions specified in paragraphs 1 through 6 of this subsection; and

8.  Money market funds and short term bond funds regulated by the Securities and Exchange Commission and which investments consist of those items and those restrictions specified in paragraphs 1 through 7 of this subsection.

B.  Investments shall be made with judgment and care, under circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived.

C.  The State Treasurer shall appoint an investment officer who shall perform duties related to the investment of state funds in the Office of the State Treasurer.  The investment officer shall not perform or supervise any accounting functions, data processing functions or duties related to the documentation or settlement of investment transactions.

D.  Investments of public funds by the State Treasurer shall be made in accordance with written policies developed by the State Treasurer.  The written investment policies shall address:

1.  Liquidity;

2.  Diversification;

3.  Safety of principal;

4.  Yield;

5.  Maturity and quality; and

6.  Capability of investment management.

The State Treasurer shall place primary emphasis on safety and liquidity in the investment of public funds.  To the extent practicable taking into account the need to use sound investment judgment, the written investment policies shall include provision for utilization of a system of competitive bidding in the investment of state funds.  The written investment policies shall be designed to maximize yield within each class of investment instrument, consistent with the safety of the funds invested.

E.  The State Treasurer shall select one custodial bank to settle transactions involving the investment of state funds under the control of the State Treasurer.  The State Treasurer shall review the performance of the custodial bank at least once every year.  The State Treasurer shall require a written competitive bid every five (5) years.  The custodial bank shall have a minimum of Five Hundred Million Dollars ($500,000,000.00) in assets to be eligible for selection.  Any out-of-state custodial bank shall have a service agent in the State of Oklahoma so that service of summons or legal notice may be had on such designated agent as is now or may hereafter be provided by law.  In order to be eligible for selection, the custodial bank shall allow electronic access to all transaction and portfolio reports maintained by the custodial bank involving the investment of state funds under control of the State Treasurer.  The access shall be given to both the State Treasurer and to the Cash Management and Investment Oversight Commission.  The requirement for electronic access shall be incorporated into any contract between the State Treasurer and the custodial bank.  Neither the State Treasurer nor the custodial bank shall permit any of the funds under the control of the State Treasurer or any of the documents, instruments, securities or other evidence of a right to be paid money to be located in any place other than within a jurisdiction or territory under the control or regulatory power of the United States Government.

F.  The investment policy shall specify the general philosophy, policies and procedures to be followed in the investment of state monies by the State Treasurer.  The investment policy shall include, but not be limited to, the following:

1.  Policy objectives;

2.  Performance measure objectives;

3.  Authority for investment program;

4.  Possible use of an investment advisory committee;

5.  Reporting and documentation of investments;

6.  Authorized investment instruments;

7.  Diversification of investment risk;

8.  Maturity limitations;

9.  Selections of financial institutions;

10.  Interest controls;

11.  Safekeeping of investments;

12.  Investment ethics; and

13.  Formal adoption of policy.

G.  The State Treasurer shall provide weekly reports of all investments made by the State Treasurer for that week to the Executive Review Committee of the Cash Management and Investment Oversight Commission, and list any commissions, fees or payments made for services regarding such investments.  The reports required by this subsection shall be delivered to the Committee within three (3) business days of the end of the applicable week, and the Committee shall communicate any facts or information it deems appropriate to the Cash Management and Investment Oversight Commission and shall also prepare all reports necessary for the quarterly meeting of the Commission.

H.  Not later than July 1 of each year, the State Treasurer shall forward a copy of the written investment policy to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Attorney General, the Bank Commissioner, and the Director of State Finance.  In addition, the State Treasurer shall maintain one copy of the investment policy in the office of the State Treasurer for public inspection during regular business hours.  Copies of any modifications to the investment policy shall be forwarded to the Governor, Speaker of the House of Representatives, President Pro Tempore of the Senate, and each member of the Cash Management and Investment Oversight Commission.

Added by Laws 1974, c. 22, § 2.  Amended by Laws 1986, c. 235, § 2; Laws 1987, c. 194, § 3, operative July 1, 1987; Laws 1991, c. 207, § 4, eff. July 1, 1991; Laws 1994, c. 37, § 2, eff. July 1, 1994; Laws 1994, c. 227, § 2, emerg. eff. May 24, 1994; Laws 1995, c. 65, § 1, eff. July 1, 1995; Laws 1999, c. 292, § 5, eff. July 1, 1999; Laws 2001, c. 133, § 12, emerg. eff. April 24, 2001; Laws 2003, c. 224, § 13, eff. July 1, 2003; Laws 2004, c. 134, § 1, eff. July 1, 2004.

§6289.4.  Public inspection of records.

Records in the State Treasurer's office shall be subject to public inspection in accordance with Section 24, Title 51, Oklahoma Statutes 1971.

Laws 1974, c. 22, Section 4.

Laws 1974, c. 22, § 4.

§6289.5.  State Treasurer's Revolving Fund  Employees' duties and compensation.

A.  There is hereby created in the State Treasury a revolving fund for the Office of the State Treasurer to be designated the "State Treasurer's Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations, and shall consist of all monies received by the Office of the State Treasurer from fees and receipts collected pursuant to the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes; monies received, including, but not limited to, reasonable and customary service-related charges, excluding bank service charges, any monies received from the sale of surplus property, and any grants-in-aid received from the federal government for the operations of the Office of the State Treasurer unless otherwise provided by federal law or regulation.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of the State Treasurer for the operating expenses of the said office.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The State Treasurer shall appoint and fix the duties and compensation of employees, not otherwise prescribed by law, necessary to perform the duties imposed upon the Office of the State Treasurer by law.

Laws 1976, c. 233, § 3, emerg. eff. June 15, 1976; Laws 1979, c. 47, § 51, emerg. eff. April 9, 1979; Laws 1983, c. 215, § 1, operative July 1, 1983; Laws 1987, c. 194, § 12, operative July 1, 1987; Laws 1993, c. 260, § 28, operative July 1, 1993.

§62-89.6.  Fees.

The State Treasurer shall charge and collect the following fees:

1.  For any returned check, a fee of Twenty-five Dollars ($25.00);

2.  For handling and processing rejected warrant items processed by the State Treasurer, a fee of forty-two cents ($0.42) per item; and

3.  For handling a stop-payment item processed by the State Treasurer on behalf of a state agency, a fee of Ten Dollars ($10.00) for each item up to a maximum fee of Two Hundred Fifty Dollars ($250.00) per day.

Added by Laws 1993, c. 260, § 29, operative July 1, 1993.  Amended by Laws 1996, c. 219, § 3, eff. July 1, 1996.

§62-89.7.  Investment performance reports.

A.  The State Treasurer shall prepare monthly and annual investment performance reports of the State Treasurer's Office in the form and manner required by the Cash Management and Investment Oversight Commission after consultation with the State Treasurer which summarize recent market conditions, economic developments and anticipated investment conditions and the investment plan performance, including portfolio diversification and rates of return measured against the investment plan of the State Treasury.  The annual investment performance report shall be submitted to the Commission and shall be made within thirty (30) calendar days after the end of the fiscal year.  The monthly investment performance reports shall be submitted to the Executive Review Committee and shall be made within thirty (30) days after the end of the applicable month.  The investment performance reports shall specify the investment strategies employed in the most recent reporting period and describe the investment portfolio of the state in terms of:

1.  Securities;

2.  Maturities;

3.  Fund type;

4.  Financial institutions from which securities were purchased, including the amounts and the city and state of location;

5.  Investment return compared to budgetary expectations;

6.  Average yield; and

7.  Average life of the portfolio.

The investment performance reports shall also indicate any areas of concern which the State Treasurer has concerning the basic investment strategies being employed.  The investment performance reports shall contain:

a. combined and individual rates of return and a list of all losses by category of investment, over periods of time;

b. the rate of return on deposits and all fees and expenses charged as to all depository financial institutions of the State Treasury and a specific review of the adequacy of the collateralization;

c. any other information that the State Treasurer may include; and

d. such other information that the Cash Management and Investment Oversight Commission created by Section 71.1 of this title may request and that the State Treasurer agrees to include in the investment performance reports.

B.  To the extent that the State Treasurer should have reason to know, the State Treasurer shall also include in the investment performance reports a listing of all payments, fees, commissions, or other compensation received by any person, including but not limited to individuals, financial institutions, or investment companies or corporations, which have an investment agreement, contract, or other arrangement with the State Treasurer, or who receive any compensation as a result of a transaction involving the investment of state monies or funds or the purchase, sale, or trade of securities or bonds involving the Office of the State Treasurer.  Said listings shall also include the social security or federal identification number of any person, including but not limited to individuals, financial institutions, or investment companies or corporations, receiving payments, fees, commissions, or other compensation.

C.  The annual investment performance report shall be written in simple and easily understood language containing:

a. an analysis of the written investment plans developed by the Treasurer as required by law;

b. a quantitative analysis of the performance of all depository financial institutions approved by the State Treasurer, with regard to monies deposited;

c. the result of the analyses prepared pursuant to subparagraphs a and b of this paragraph compared with similar data for other states;

d. recommendations on administrative and legislative changes which are necessary to improve the performance of the State Treasury in accordance with current standards for large public fund portfolio management; and

e. a listing by object code of the expenses of the State Treasury as audited by the independent auditor provided by Section 89.10 of this title.

D.  The State Treasurer shall distribute the investment performance reports to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the State Auditor and Inspector, the Attorney General, and members of the Cash Management and Investment Oversight Commission.  Upon request, the State Treasurer shall make the annual investment performance report available to the members of the Legislature and the general public.  The annual investment performance report shall also include an investment plan for the ensuing fiscal year.

E.  The State Treasurer shall require all employees in the State Treasury to sign an anti-collusion affidavit.  Execution of a false affidavit shall make such employees subject to disciplinary action, including but not limited to termination, criminal prosecution or both.

F.  The State Treasurer shall require an anti-collusion affidavit from brokers or other persons offering investment services to the State Treasury.  The State Treasurer shall be prohibited from employing or doing business with any brokers or persons offering investment services to the State Treasury who have not executed such an affidavit.

G.  The Cash Management and Investment Oversight Commission shall certify that the State Treasurer has delivered to the Commission the monthly and annual investment performance reports and the annual financial report required by this section.  If the Commission determines that these reports have not been delivered by the State Treasurer as required by law, the Commission shall notify in writing the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Attorney General, and the State Auditor and Inspector.

Added by Laws 1987, c. 194, § 13, operative July 1, 1987.  Amended by Laws 1991, c. 207, § 5, eff. July 1, 1991; Laws 1994, c. 227, § 3, emerg. eff. May 24, 1994; Laws 1995, c. 88, § 5, eff. July 1, 1995.

§62-89.9.  Statements and affidavits regarding collusion activities and employee nepotism - Forms to be prescribed by Attorney General.

A.  The Attorney General shall prescribe and provide forms to the Office of the State Treasurer for sworn statements and affidavits regarding collusion activities.  Such sworn statement form shall be similar to the sworn statement forms provided for in Sections 85.22 and 85.23 of Title 74 of the Oklahoma Statutes.  All concerns, including but not limited to financial institutions and investment companies, entering into an agreement or contract awarded by the Office of the State Treasurer shall have on file with the Office of the State Treasurer a current sworn statement.

B.  The Attorney General shall prescribe and provide forms to the Office of the State Treasurer for sworn statements and affidavits regarding employee nepotism.  Such sworn statement and affidavit shall state that the Office of the State Treasurer employee is not related by affinity or consanguinity within the third degree to any person offering investment services to the Office of the State Treasurer.  The statement and affidavit shall be signed by each employee of the Office of the State Treasurer employed prior to the effective date of this act and by any new employee of the Office of the State Treasurer hired after the effective date of this act.

Added by Laws 1991, c. 207, § 6, eff. July 1, 1991.

§62-89.10.  Annual financial statement by State Treasurer.

A.  The State Treasurer shall prepare an annual financial statement.  Said statement shall be prepared substantially in accordance with the reporting requirements set forth by the Governmental Accounting Standards Board or any successor entity.  The State Treasurer shall prescribe and implement sound accounting and recordkeeping practices consistent with and to facilitate compliance with all reporting requirements as set forth by law.

B.  The annual financial statement of the State Treasurer shall be delivered by the State Treasurer to the State Auditor and Inspector within sixty (60) calendar days after the close of the state fiscal year.

C.  The State Auditor and Inspector shall perform an audit of the annual financial statement of the State Treasury as of and for each state fiscal year.  Such audit shall be conducted in accordance with Generally Accepted Auditing Standards established by the American Institute of Certified Public Accountants or its successor and governmental auditing standards established by the Comptroller General of the United States.  The State Auditor and Inspector shall complete said audit not later than ninety (90) calendar days after the State Treasurer delivers the financial statement to the State Auditor and Inspector.  The annual audit report and related financial statements shall be delivered by the State Auditor and Inspector to the Governor, Speaker of the House of Representatives, President Pro Tempore of the Senate, the Attorney General and the members of the Cash Management and Investment Oversight Commission created by Section 2 of this act.  The annual audits of the State Treasury shall be given a top priority by the State Auditor and Inspector.  The State Auditor and Inspector shall conduct unannounced cash audits of the State Treasury at least once a quarter.

D.  In order for the State Treasurer to meet the reporting requirements mandated by this section, the State Auditor and Inspector, upon request of the State Treasurer, shall provide the State Treasurer with any assistance necessary to convert the accounting system of the State Treasury.  Further assistance for the conversion may be provided by other state agencies if the State Treasurer requests such assistance through the Office of the Governor.

Added by Laws 1991, c. 207, § 7, eff. July 1, 1991.

§62-89.11.  Recording and auditing of transactions.

A.  The State Treasurer shall develop and implement a system of procedures to record and audit all transactions, including electronic investment bidding transactions with outside financial concerns.  Said system of procedures shall be promulgated pursuant to the Administrative Procedures Act and must be approved by the Cash Management and Investment Oversight Commission not later than October 1, 1994.

B.  The Executive Review Committee must approve any proposed destruction or changes of any transaction records, including electronic investment bidding transactions.  Any approved destructions or changes of such transactions shall be detailed in writing by the Executive Review Committee.  The provisions of this subsection shall not apply to corrections of scrivener error in transaction records; however, for purposes of this section, "scrivener error" shall not be defined to include any deliberate change in a transaction record made:

1.  For the purpose of causing a record to reflect a transaction having occurred which did not in fact occur;

2.  For the purpose of causing a record to reflect that a transaction did not occur when in fact it did occur; or

3.  Resulting in inaccuracy in a record which is material to determining whether an act or omission occurred if such act or omission constitutes a violation of any law, rule or requirement.

C.  The State Auditor and Inspector, the Attorney General and other authorized law enforcement officers are authorized to inspect any transaction records or documents, including electronic investment bidding transactions created pursuant to this section.

D.  The willful interference with the inspections authorized by subsection C of this section or the deliberate falsification or destruction of transaction records, other than as permitted by subsection B of this section, by the State Treasurer, any employee of the State Treasurer, or any other person or firm shall, upon conviction, be a felony and shall be punishable by imprisonment in the State Penitentiary for a term not to exceed three (3) years, by a fine of Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine, and shall also constitute grounds for termination of such employee.  A violation of the requirements of subsection C of this section, shall be grounds for disciplinary action, including termination from employment.

Added by Laws 1991, c. 207, § 8, eff. July 1, 1991.  Amended by Laws 1994, c. 227, § 4, emerg. eff. May 24, 1994; Laws 1997, c. 133, § 519, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 377, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 519 from July 1, 1998, to July 1, 1999.

§62-90.  Securities lending program - Securities Lending and Custodial Fee Revolving Fund.

A.  The State Treasurer may implement and engage in a securities lending program.  As used in this section, "securities lending program" means any program, arrangement or agreement whereby the state deposits securities with a federally or state-chartered savings and loan association, a trust company, a state or national bank, or a broker-dealer registered with the National Association of Securities Dealers, Inc. and insured by the Securities Investors Protection Corporation, for the purpose of permitting the financial institution or broker-dealer to lend securities to a borrower approved by the State Treasurer in return for a fee or charge paid by the borrower for the use of such securities.  All income from securities lending, less fees, shall be deposited into the Securities Lending and Custodial Fee Revolving Fund created in this section; provided, securities lending income in excess of amounts necessary to pay custodial or other banking fees, shall be deposited into the General Revenue Fund.  Securities loaned under this program shall be subject to the collateral requirements specified by the State Treasurer.  The State Treasurer must receive collateral equal to at least one hundred percent (100%) of the market value of the securities loaned, consisting of securities or instruments which the State Treasurer can purchase pursuant to Section 89.2 of this title.  Nothing herein shall be deemed to prohibit the implementation of securities lending programs by the state retirement systems which are designed and managed by the boards of trustees of such systems.

B.  There is hereby created in the State Treasury a revolving fund for the Office of the State Treasurer, to be designated the "Securities Lending and Custodial Fee Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by act of the Legislature and any monies which may be deposited thereto by the State Treasurer's Office as provided by this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Office of the State Treasurer for the purposes of paying custodial or other banking fees.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 280, § 7, operative July 1, 1988.  Amended by Laws 1996, c. 219, § 4, eff. July 1, 1996; Laws 1998, c. 85, § 11, eff. July 1, 1998; Laws 2002, c. 95, § 2, eff. July 1, 2002.

§62-90.1.  Short title.

This act shall be known and may be cited as the "Rural Economic Development Loan Act".

Added by Laws 2002, c. 486, § 1, eff. Jan. 1, 2003.

§62-90.2.  Definitions.

As used in the Rural Economic Development Loan Act:

1.  "Commissioner" means the President of the State Board of Agriculture;

2.  "Financial institution" means any office or branch of a bank, savings bank, savings association, building and loan association, savings and loan association, credit union or nonprofit lender exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code of the United States located in the State of Oklahoma;

3.  "Participating financial institution" means a financial institution which pledges at least Three Million Dollars ($3,000,000.00) but not to exceed Ten Million Dollars ($10,000,000.00) to the Rural Economic Development Loan Revolving Fund;

4.  "Qualified economic development project" means:

a. the development, construction, restoration, or replacement of a physical facility located or to be located in a rural area of this state, which has been initiated by a participating financial institution which has been certified by the Rural Economic Development Loan Program Review Board pursuant to the provisions of paragraph 3 of subsection B of Section 90.4 of this title, and

b. the commencement or expansion of economic activities that result in or that will, within three (3) years of the commencement of such activities, result in the employment of five (5) or more full-time-equivalent employees at a location in a rural area of this state in positions that did not exist prior to the commencement of such activities and which has been certified by the Rural Economic Development Loan Program Review Board pursuant to the provisions of paragraph 3 of subsection B of Section 90.4 of this title; and

5.  "Rural area" means an area designated as such by the Office of Rural Development of the United States Department of Agriculture.

Added by Laws 2002, c. 486, § 2, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 1, emerg. eff. April 15, 2003.

§62-90.3.  Rural Economic Development Loan Program.

There is hereby created the Rural Economic Development Loan Program.  The Commissioner of Agriculture shall administer the Program, under which reduced rate loans may be made by participating financial institutions, after approval by the Rural Economic Development Loan Program Review Board, to finance qualified economic development projects from the Rural Economic Development Loan Revolving Fund created in Section 90.8 of this title.  The Commissioner shall promulgate rules and take such other actions as may be necessary to implement the Program and monitor compliance of participating financial institutions and loan applicants and recipients.

Added by Laws 2002, c. 486, § 3, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 2, emerg. eff. April 15, 2003.

§62-90.4.  Rural Economic Development Loan Program Review Board.

A.  There is hereby created the Oklahoma Rural Economic Development Loan Program Review Board.  The Board shall consist of seven (7) members as follows:

1.  The State Auditor and Inspector or designee;

2.  The Lieutenant Governor or designee;

3.  The State Treasurer or designee;

4.  The State Banking Commissioner or designee;

5.  The Director of the Oklahoma Department of Commerce or designee;

6.  The President of the State Board of Agriculture or designee; and

7.  The Chair of the Oklahoma Tax Commission or designee.

B.  The Board shall have the following powers and duties:

1.  To approve qualified economic development projects and eligibility for loans from the Rural Economic Development Loan Revolving Fund pursuant to applications submitted by participating financial institutions;

2.  To review such applications and make a recommendation for approval or rejection of each loan.  The Board may approve a loan in an amount less than the amount requested in the loan application submitted by a participating financial institution;

3.  To certify each year the amount of annual payroll directly attributable to new jobs that are directly created as a result of each loan made under the Rural Economic Development Loan Act;

4.  To develop criteria for prioritizing applications for loans and loan packages under the Rural Economic Development Loan Act.  In prioritizing such applications, consideration shall be given to the economic needs of the area in which the loan recipient is located and other factors the Board considers appropriate to determine the relative financial need of the recipient, including those criteria set forth in the Community Reinvestment Act of the United States.  Priority shall be given to loans which will result in job creation in areas of this state in greatest economic need;

5.  To adopt and administer a reporting plan whereby the economic impact of rural economic development loans is reviewed and analyzed on an annual basis;

6.  To annually prepare a report summarizing these findings.  The report shall list separately each loan, with name, address, and type of business by Standard Industrial Classification or North American Industrial Classification System, amount, estimated jobs saved or created, lending institution and locations by county.  The report shall be filed with the Commissioner of Agriculture, the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Chairs of the Economic Development Committees of the Senate and House of Representatives;

7.  To determine an amount to be retained by or paid to an entity for arranging a rural economic development loan or a package of such loans pursuant to the provisions of subsection D of Section 90.6 of this title; and

8.  To take such other actions as may be necessary as set forth in the Rural Economic Development Loan Act.

C.  The Oklahoma Department of Agriculture, Food, and Forestry shall provide staff assistance to the Board.

D.  Notwithstanding any other provision of law, the holding of other office or employment under the government of this state shall not be prohibited due to service on the Board.

Added by Laws 2002, c. 486, § 4, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 3, emerg. eff. April 15, 2003.

§62-90.5.  Conditions for making loans - Review of applications - Certification of good standing.

A.  A participating financial institution that desires to make a rural economic development loan shall accept and review applications for loans in connection with qualified economic development projects.  A package of more than one rural economic development loan may be developed by a development company certified by the U.S. Small Business Administration or a political subdivision of this state or an agency thereof, and such entity may submit an application for one or more loans.  The financial institution shall apply all usual lending standards and shall exercise due diligence to determine the creditworthiness of each applicant and to determine if the loan should be granted.  Loans made under the Rural Economic Development Loan Act shall conform to the following conditions:

1.  The maximum amount of loans under the Rural Economic Development Loan Act in connection with a particular qualified economic development project shall be determined by need in the rural area in which the project is located and the number of jobs created.  The Oklahoma Rural Economic Development Loan Program Review Board shall have final decision-making authority as to the maximum amount of each loan;

2.  The applicant shall certify on the loan application that the loan will be used exclusively in connection with the qualified economic development project in accordance with the purpose of the Rural Economic Development Loan Act;

3.  No loan shall be approved for any otherwise eligible recipient when fifty percent (50%) or more of the interest in or control of such otherwise eligible recipient is owned directly or indirectly by a person who owns directly or indirectly fifty percent (50%) or more of or controls another participating recipient;

4.  No loan shall be made to any officer or director of the financial institution making the loan or to any entity in which any such officer or director maintains a controlling interest;

5.  No loan shall be made to any employee of the Oklahoma Department of Agriculture, Food, and Forestry or members of the Oklahoma Rural Economic Development Loan Program Review Board or to any entity in which any such employee or member maintains a controlling interest;

6.  Whoever knowingly makes a false statement concerning a rural economic development loan application shall be prohibited from participating in the Rural Economic Development Loan Program; and

7.  Rural economic development loans may be renewed if the amount of principal has been reduced by a minimum of five percent (5%) per year and all interest has been paid from the time of the original loan.

B.  The participating financial institution shall forward to the State Treasurer a rural economic development loan application in the form and manner prescribed and approved by the Commissioner of Agriculture.  The application shall include information regarding the amount of the loan requested by each applicant, the number of jobs to be created, and such other information the Commissioner and the Board require.

C.  Upon receipt of a completed rural economic development loan application, the Commissioner shall forward the loan application to the Board, the Oklahoma Tax Commission, and the Oklahoma Employment Security Commission.  The Board shall review the loan package to determine if the loan requested meets the requirements set forth under the Rural Economic Development Loan Act.  Within ten (10) days of receipt of the loan package, the Oklahoma Tax Commission and the Oklahoma Employment Security Commission shall determine and certify with the Board whether or not the applicant is in good standing.  The Board shall make a recommendation concerning the application at the next regularly scheduled Board meeting or at a special Board meeting, after receipt of the responses from the Oklahoma Tax Commission and the Oklahoma Employment Security Commission.  No applicant will be approved without certification of good standing with the Oklahoma Tax Commission and Oklahoma Employment Security Commission.  The Board shall return the application to the Commissioner with a written recommendation of approval or rejection.  If the Board recommends rejection, the written recommendation shall include reasons therefor.  The Board shall forward a copy of its rejection notice to the financial institution and the applicant.  The Commissioner shall keep a chronological list of applications forwarded by the Board for approval or rejection.  Rejected applications may be resubmitted after reasons for rejection have been addressed.

Added by Laws 2002, c. 486, § 5, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 4, emerg. eff. April 15, 2003.

§62-90.6.  Funding of loans - Percentage rate - Administrative costs - Certification of compliance - Forwarding of payments - State liability.

A.  Loans made pursuant to applications approved by the Oklahoma Rural Economic Development Loan Program Review Board shall be subject to the availability of funds pledged to the Rural Economic Development Loan Revolving Fund, and if a loan is not funded for such reason, it shall be funded in the order of the priority given each loan application by the Board.

B.  Upon acceptance of the loan or any portion thereof, the Commissioner of Agriculture shall notify the Board, the participating financial institution and the applicant.  The participating financial institution shall fund the loan to the approved applicant to the extent of its unencumbered pledge to the Rural Economic Development Loan Revolving Fund, not to exceed the amount of the loan accepted.  If the amount of the participating financial institution's unencumbered pledge is less than the amount of the loan as accepted, the Commissioner shall notify all other participating financial institutions with an unencumbered pledge to the fund and shall require each such institution to transfer an amount to the Rural Economic Development Loan Revolving Fund.  Such amount shall be equal to the amount of the remainder of the loan multiplied by the percentage of the institution's unencumbered pledge of all unencumbered pledges.  The Commissioner shall transfer such amounts to the participating financial institution making the loan.

C.  The percentage rate of the loan shall be reduced compared to the rate imposed with respect to other loans made by the financial institution to similar recipients for similar purposes in an amount determined by the financial institution making the loan.

D.  The Commissioner may retain in the Rural Economic Development Loan Fund an amount not to exceed two percent (2%) of the total amount of a loan.  Amounts retained pursuant to the provisions of this subsection may be expended by the Commissioner for costs associated with administration of this act and may be paid by the State Treasurer to a development company certified by the U.S. Small Business Administration or a political subdivision of this state or agency thereof for costs associated with developing a loan package if all loans in the package are approved pursuant to the provisions of this act.

E.  A certification of compliance with this section in the form and manner as prescribed by the Commissioner shall be required of the participating financial institution.

F.  The participating financial institution making the loan shall, within three (3) business days of receipt, forward all payments received for repayment of the loan to the Commissioner for immediate deposit to the Rural Economic Development Loan Revolving Fund, until the amount deposited is equal to the amount transferred by other participating financial institutions in connection with the loan together with interest at the rate applied to the loan.  The Commissioner shall forward such payments to such other participating financial institutions in proportion to the amounts transferred in connection with the loan.  Remaining payments received for repayment of the loan shall be retained by the participating financial institution making the loan.

G.  Neither the State of Oklahoma nor the Commissioner shall be liable to any participating financial institution in any manner for payment of the principal or interest on a rural economic development loan.

Added by Laws 2002, c. 486, § 6, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 5, emerg. eff. April 15, 2003.

§62-90.7.  Rules and forms.

The  Commissioner of Agriculture, in conjunction with the State Banking Commissioner, shall promulgate rules and prescribe forms to implement the provisions of the Rural Economic Development Loan Act, which shall include, but not be limited to, those necessary to effect contractual arrangements between participating financial institutions pursuant to the making and collection of loans pursuant to the provisions of subsection B of Section 90.6 of this title.

Added by Laws 2002, c. 486, § 7, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 6, emerg. eff. April 15, 2003.

§62-90.8.  Rural Economic Development Loan Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Commissioner of Agriculture to be designated the "Rural Economic Development Loan Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Commissioner as provided in the Rural Economic Development Loan Act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Commissioner for the purpose of implementing the Rural Economic Development Loan Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2002, c. 486, § 8, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 87, § 7, emerg. eff. April 15, 2003.

§62-90.9.  Employment created not to be counted in determination of gross payroll.

No employment created pursuant to the provisions of this act shall be counted in a determination of "gross payroll" pursuant to the Oklahoma Quality Jobs Program Act, the Saving Quality Jobs Act, the Former Military Facilities Development Act or the Small Employer Quality Jobs Incentive Act.

Added by Laws 2002, c. 486, § 9, eff. Jan. 1, 2003.

§62-91.1.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Oklahoma Rural and Affordable Housing Linked Deposit Act".

Added by Laws 2002, c. 287, § 1, eff. July 1, 2002.

§62-91.2.  Purpose.

A.  Oklahoma's rural areas suffer from a lack of interim financing for builder-developers of housing in rural areas, inadequate profit incentives for builder-developers, economy of scale problems which work against economics of developing projects consistent with local market needs, and lack of available interim financing from local lenders to fund land acquisition, site development, or construction of housing in rural areas.

B.  It is the purpose of the Oklahoma Rural and Affordable Housing Linked Deposit Act to provide funding for eligible rural housing developers to build affordable housing in rural Oklahoma.  It is the specific intent of the Legislature that any funding provided to eligible rural housing developers for the purpose of building affordable rural housing shall assist in the development of Oklahoma's rural areas in order to broaden Oklahoma's economic base.

C.  The Oklahoma Rural and Affordable Housing Linked Deposit Act will meet rural housing needs by creating a revolving capacity of no more than Twenty-five Million Dollars ($25,000,000.00) to enable eligible rural housing developers to finance land acquisition, site development, rehabilitation, and construction of single-family or multifamily housing units in rural areas.  For purposes of determining whether this twenty-five-million-dollar maximum is met, the State Treasurer shall consider amounts approved for link deposit participation, whether or not a borrower has actually used the entire amount approved.

Added by Laws 2002, c. 287, § 2, eff. July 1, 2002.  Amended by Laws 2003, c. 224, § 14, eff. July 1, 2003.

§62-91.3.  Definitions.

As used in the Oklahoma Rural and Affordable Housing Linked Deposit Act:

1.  "Eligible rural housing developer" means any individual, partnership, domestic limited liability company, or domestic corporation within the State of Oklahoma which is engaged in the construction, building or development of rural housing, as certified by a state agency or instrumentality selected by the State Treasurer to perform a certification process.  The certification shall be designed to select developers who will meet new construction needs in designated, underserved rural target markets;

2.  "Eligible lending institution" means a financial institution that agrees to participate in the Oklahoma Rural and Affordable Housing Linked Deposit Program, and:

a. is eligible to make commercial loans, and

b. is a public depository of state funds, or

c. is an institution of the farm credit system organized under the federal Farm Credit Act of 1971, 12 U.S.C., Section 2001, as amended;

3.  "Rural housing" means any single-family or multifamily dwelling to be constructed or rehabilitated in rural areas of Oklahoma;

4.  "Rural areas" means areas of the state outside of high population centers and already well-developed metropolitan areas, which are not adequately served by existing home builders and developers in meeting supply needs for adequate rural housing.  The certifying agency shall be responsible to adopt guidelines to identify the specific rural areas which are not adequately served in meeting supply needs for adequate housing; provided, for purposes of this act, a "rural area" shall include a specific geographic area which meets the definition of an "opportunity zone" as the term is defined in paragraph 2 of subsection G of Section 3604 of Title 68 of the Oklahoma Statutes;

5.  "Rural housing linked deposit" means a certificate of deposit placed by the State Treasurer with an eligible lending institution or an investment in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with regard to an eligible lending institution for the purpose of carrying out the intent of this act;

6.  "Rural housing linked deposit loan package" means the forms provided by the State Treasurer for the purpose of applying for a rural housing linked deposit; and

7.  "Certifying agency" means the state agency or instrumentality selected by the State Treasurer to perform the certification process for rural housing developers, to develop guidelines required by this act, and to review individual rural housing linked deposit loan packages.

Added by Laws 2002, c. 287, § 3, eff. July 1, 2002.  Amended by Laws 2003, c. 224, § 15, eff. July 1, 2003.

§62-91.4.  Dissemination of information about program.

The State Treasurer is hereby authorized to disseminate information about the Oklahoma Rural and Affordable Housing Linked Deposit Program to builders, developers and financial institutions in this state.

Added by Laws 2002, c. 287, § 4, eff. July 1, 2002.

§62-91.5.  Administrator and certifying agency - Powers and duties.

A.  The State Treasurer is hereby authorized to administer the Oklahoma Rural and Affordable Housing Linked Deposit Program.  The State Treasurer and the certifying agency shall be exempt from Articles I and II of the Administrative Procedures Act when taking actions pursuant to this act.  The State Treasurer and the certifying agency are authorized to issue guidelines in a manner similar to the Administrative Procedures Act, Section 250.1 et seq. of Title 75 of the Oklahoma Statutes.

B.  The certifying agency will develop guidelines which, after review and approval by the State Treasurer, will address maximum possible participation amounts per each unit of single-family or multifamily housing for land acquisition, site development, and construction, as well as eligibility requirements as to sale or rental price limitations and type of housing.

C.  The State Treasurer shall submit an annual report outlining the status of the Oklahoma Rural and Affordable Housing Linked Deposit Program to the Governor, the Lieutenant Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

Added by Laws 2002, c. 287, § 5, eff. July 1, 2002.

§62-91.6.  Loan packages - Review of applications by lending institutions - Loan restrictions - Review of loan packages.

A.  The State Treasurer shall provide rural housing linked deposit loan packages upon request to the lending institutions eligible for participation in the Oklahoma Rural and Affordable Housing Linked Deposit Program.

B.  The rural housing linked deposit loan package shall be completed by the developer before being forwarded to the lending institution for consideration.

C.  1.  An eligible lending institution that desires to receive a rural housing linked deposit shall accept and review applications for loans from eligible rural housing developers.  The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible developer.  No single linked deposit for an Oklahoma rural housing linked deposit loan shall exceed Two Million Dollars ($2,000,000.00).

2.  Only one linked deposit loan shall be made and be outstanding at any one time to any developer.  However, the linked deposit loan may be renewed subject to the time limitations for participation set forth in subsection C of Section 91.7 of this title.

3.  No loan shall be made to any officer or director of the lending institution making the loan.

4.  No loan shall be made to any employee of the State Treasurer's office or to any officer, director or employee of the certifying agency, or to any entity in which such officer, director or employee maintains a controlling interest, or to an immediate family member of the employees, officers, or directors of the State Treasurer or the certifying agency.

5.  No loan shall be made prior to July 1, 2004, and no deposit of funds shall be made in connection with a rural housing linked deposit loan prior to July 1, 2004.

D.  An eligible rural housing developer shall certify on its loan application that the reduced rate loan will be used exclusively for the purposes outlined in Section 91.2 of this title.

E.  In considering which eligible rural housing developers to include in the rural housing linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the economic needs of the area in which the development to be financed is located and other factors the eligible lending institution considers appropriate to determine the relative financial need of the developer.

F.  1.  The eligible lending institution shall forward to the certifying agency a rural housing linked deposit loan package, in the form and manner prescribed and approved by the State Treasurer.  The package shall include information regarding the amount of the loan requested by each eligible developer and any other information regarding each development the State Treasurer requires.  The institution shall, for each development, certify the present borrowing rate applicable to similar borrowers for similar projects, as well as the rate that would be charged to the applicant but for participation in the linked deposit program.

2.  The institution and applicant shall certify that each applicant is an eligible rural housing developer.

3.  Whoever knowingly makes a false statement concerning a linked deposit loan application shall be prohibited from participating in the linked deposit loan program.

G.  The certifying agency shall examine the completed rural housing linked deposit loan package for possible certification.  The certifying agency may charge an applicant a reasonable filing fee.  A uniform fee may be established to cover its administrative costs of review.  Any filing fee must be approved by the State Treasurer.  The certifying agency shall review the linked deposit loan package to determine if the package satisfies the requirements of this act and guidelines adopted pursuant to this act.  The certifying agency shall make a recommendation concerning the package within thirty (30) business days.  The certifying agency shall forward the package to the State Treasurer with a written recommendation of approval or rejection.  If the certifying agency recommends rejection, the written recommendation shall include reasons for the rejection.  The certifying agency shall forward a copy of its rejection notice to the lending institution and the borrower.  The State Treasurer shall keep a chronological list of applications forwarded by the certifying agency for approval or rejection.  Upon receipt of a completed rural housing linked deposit loan package, the State Treasurer may review or audit the information contained in the completed rural housing linked deposit loan package.

Added by Laws 2002, c. 287, § 6, eff. July 1, 2002.  Amended by Laws 2003, c. 224, § 16, eff. July 1, 2003; Laws 2005, c. 124, § 6, eff. Nov. 1, 2005.

§62-91.7.  Acceptance or rejection of loan package - Rural housing linked deposit agreements.

A.  The State Treasurer may accept or reject a rural housing linked deposit loan package or any portion thereof, which has been recommended for approval by the certifying agency based on the State Treasurer's evaluation of the eligible rural housing developer included in the package, and the amount of the package.  If the State Treasurer rejects the application, the written notice of rejection shall include reasons for said rejection in a report to the certifying agency.  The Treasurer shall also forward a copy of the rejection notice to the lending institution and the borrower.  The borrower may be allowed to bring the application into compliance with the State Treasurer's requirements and resubmit the application.  If the State Treasurer rejects the application because sufficient funds are not available for a linked deposit, then the completed application may be considered in the order received when funds are once again available subject to a review by the certifying agency and the lending institution.  In evaluating the eligible rural housing developers, the State Treasurer shall consider the recommendation of the certifying agency and the economic needs of the area where the business is located.

B.  Upon acceptance of the rural housing linked deposit loan package or any portion thereof, the State Treasurer shall notify the certifying agency, the lending institution, and the borrower.  Upon acceptance, the State Treasurer may place certificates of deposit with the eligible lending institution at a rate no more than three percent (3%) below current market rates, or may invest in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with respect to the eligible lending institution at a rate no more than three percent (3%) below current market rates.  When necessary, the State Treasurer may place certificates of deposit or may invest in such obligations or securities prior to acceptance of a rural housing linked deposit loan package.

C.  The eligible lending institution shall enter into a rural housing linked deposit agreement with the State Treasurer, which shall include requirements necessary to implement the purposes of the Oklahoma Rural and Affordable Housing Linked Deposit Program.  Such requirements shall include an agreement by the eligible lending institution to lend an amount equal to the rural housing linked deposit to eligible rural housing developers at an interest rate that reflects a percentage-rate reduction below the present borrowing rate applicable to each specific rural housing developer in the accepted loan package that is equal to the percentage-rate reduction below market rates at which the certificates of deposit that constitute the rural housing linked deposit were placed or at which the investments in bonds, notes, debentures or other obligations or securities that constitute the rural housing linked deposit were made.  Such requirements shall also reflect the market conditions prevailing in the eligible lending institution's lending area.  The agreement shall also include a specification of the period of time in which the lending institution is to lend funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit to be placed or the investment in bonds, notes, debentures, obligations, or securities to be made for any maturity considered appropriate by the State Treasurer not to exceed two (2) years and may be renewed once for up to an additional year, at the option of the State Treasurer.  Interest shall be paid at the times determined by the State Treasurer.

Added by Laws 2002, c. 287, § 7, eff. July 1, 2002.

§62-91.8.  Funding of loans - Reduced interest rate.

A.  Upon the placement of a rural housing linked deposit with an eligible lending institution, the institution shall fund the loan to each approved eligible rural housing developer listed in the rural housing linked deposit loan package in accordance with the rural housing linked deposit agreement between the institution and the State Treasurer.  The loan shall be at a rate that reflects a percentage-rate reduction below the present borrowing rate applicable to each developer that is equal to the percentage-rate reduction below market rates at which the certificate of deposits that constitute the rural housing linked deposit were placed or at which the investments in bonds, notes, debentures, or other obligations or securities that constitute the rural housing linked deposit were made.  A certification of compliance with this section in the form and manner as prescribed by the State Treasurer shall be required of the eligible lending institution.

B.  The State Treasurer shall take any and all steps necessary to implement the Oklahoma Rural and Affordable Housing Linked Deposit Program and monitor compliance of eligible lending institutions and eligible rural housing developers, including the development of guidelines as necessary.

Added by Laws 2002, c. 287, § 8, eff. July 1, 2002.

§62-91.9.  Liability of state and certifying agency for loan payments.

The state, the State Treasurer, and the certifying agency shall not be liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible rural housing developer.  Any delay in payments or default on the part of an eligible rural housing developer does not in any manner affect the rural housing linked deposit agreement between the eligible lending institution and the State Treasurer.

Added by Laws 2002, c. 287, § 9, eff. July 1, 2002.

§62111.  Registered bonds issued on surrender of coupon bonds.

Upon application of the holders of any coupon bonds heretofore issued or hereafter to be issued by the State of Oklahoma, the right to exchange which is not expressed on the face of such bonds, and upon the surrender of such bonds at the office of the State Treasurer, he, the State Treasurer or an appointed agent as provided in the Registered Public Obligations Act of Oklahoma, is hereby authorized to issue to and in the name of such holders, registered bonds of the State of Oklahoma of like tenor, maturity and amount in one or more certificates of the denomination of One Thousand Dollars ($1,000.00), or any multiple thereof, equal to the face value of the coupon bonds surrendered, and the coupon bonds so surrendered, and the coupons attached thereto, shall be canceled by the State Treasurer immediately upon being surrendered to him.  Sections 111 through 117 of this title shall be construed in light of the provisions of the Registered Public Obligations Act of Oklahoma and nothing in Sections 111 through 117 of this title shall be construed to prohibit options available under the Registered Public Obligations Act of Oklahoma.

Amended by Laws 1983, c. 170, § 40, eff. July 1, 1983.

§62112.  Forms, terms and conditions of bonds issued.

The State Treasurer shall have prepared registered bonds in blank form similar in tenor to the respective issues of coupon bonds of the State of Oklahoma, and upon the surrender of any coupon bonds of said state shall insert in such blanks the names of the registered owner, the amount of the bond, the date of maturity, the numbers and such other matter as may be necessary to complete the same to correspond in other respects to the coupon bonds surrendered; provided, that no registered bond or bonds shall exceed in face value the par or face value of the coupon bonds surrendered in exchange therefor, and provided also that said registered bonds shall have printed on the face thereof a clause substantially in the following form:

"This registered bond is issued in substitution for and in lieu of coupon bonds of the State of Oklahoma, dated _____, 19__, Series ______ Nos. _____, to ______ inclusive, which have been surrendered and canceled simultaneously with the execution and issuance of this registered bond.  This registered bond may be transferred by executing the transfer or assignment on the reverse side hereof and by presentation to the State Treasurer or appointed agent as provided in the Registered Public Obligations Act of Oklahoma, who shall register said bond in the name of the transferee."

Amended by Laws 1983, c. 170, § 41, eff. July 1, 1983.

§62113.  Transfer  How made.

Upon the application of the holders of registered bonds of the State of Oklahoma issued pursuant to the provisions of this act, and upon presentation of such bonds at the office of the State Treasurer, he, the State Treasurer, is hereby authorized to transfer the same on the books of the state to such persons or corporations as may be designated in the application.  The transfer of said bonds shall be written or printed on the back of the bonds and shall be acknowledged before a notary public or other officer authorized under the laws of this state to take acknowledgments to deeds or transfers of real estate, or the signatures of the registered holders of the bonds shall be attested by the fiscal agent of the State of Oklahoma, in the City of New York.  Application for transfers must be filed in the office of the State Treasurer at least fifteen (15) days before the date of payment of the semiannual interest next due on the bonds.  Nothing in this act shall prohibit the use of registrars, agents, central depositories or financial intermediaries as provided in the Registered Public Obligations Act of Oklahoma.

Amended by Laws 1983, c. 170, § 42, eff. July 1, 1983.

§62114.  Register of bonds  Interest.

The State Treasurer or appointed agent shall provide and keep a register of all registered bonds issued under this act and shall enter therein the names of the registered holders thereof, and he shall at each interest date, issue a warrant remitted to the address and payable to the order of the registered owner of such bond the amount due, and upon maturity of the bond the amount of principal upon the surrender of the bond at the office of the State Treasurer or appointed agent of the State ofOklahoma.

Amended by Laws 1983, c. 170, § 43, eff. July 1, 1983.

§62115.  Issuance of bonds  Attorney General's duties.

All registered bonds issued under this act shall be signed by the Governor under the great seal of this state, and attested by the Secretary of State and the State Treasurer.  Facsimile signatures and seals may be used as provided in the Registered Public Obligations Act of Oklahoma. The bonds shall have endorsed thereon a certificate signed by the State Auditor and Inspector and Attorney General of the state, showing that such bond is issued pursuant to law and is within the debt limit.  It shall also be the duty of the Attorney General as ex officio bond commissioner of the State of Oklahoma to examine into and pass upon any registered bonds so issued, and such registered bonds, when declared by the certificate of said bond commissioner to be issued in accordance with the forms of procedure provided by him, shall be incontestable in any court in the State of Oklahoma.

Amended by Laws 1983, c. 170, § 44, eff. July 1, 1983.

§62116.  Rights of holders.

The holders of all registered bonds issued pursuant to this act upon the surrender of and exchange for coupon bonds of this state shall be entitled to the benefit of any adjudication or determination of any court of this state authorizing the issuance of the coupon bonds surrendered in exchange therefor, or determining the validity of the indebtedness evidenced thereby, and the payment of the principal and interest of all registered bonds issued pursuant hereto shall be made and provided for out of the taxes provided or levied for the purpose of paying the coupon bonds which are surrendered in exchange for such registered bonds.  The holders of any registered bond issued pursuant hereto shall be subrogated to and entitled to all the rights and remedies of the holders of the coupon bonds surrendered in exchange for such registered bonds.

Laws 1915, c. 209, § 6.

§62117.  Fee for transfer.

The State Treasurer shall be entitled to receive from the owner of the bonds transferred under this act a fee of fifty cents ($0.50) for each One Thousand Dollars ($1,000.00) face value of bonds so transferred.

Laws 1915, c. 209, § 7; Laws 1979, c. 30, § 28, emerg. eff. April 6, 1979.

§62-120.1.  Exchange, trade-in or separate sale authorized - Transfers to educational entities without compensation.

A.  Each state department, institution, or agency which is empowered by law to purchase supplies and equipment, and which also is authorized by law to maintain a revolving fund and make expenditures therefrom for purchase of supplies and equipment is hereby authorized to dispose of outworn, outmoded, obsolescent, or obsolete equipment solely for the purpose of acquiring suitable equipment of comparable kind and purpose, by any of the following methods or combinations of methods:

1.  By exchange;

2.  By trade-in to cover part of the cost of equipment to be acquired by purchase; and

3.  By separate cash sale in cases where it appears that a greater amount can be recovered than could be realized by exchange or trade-in; provided that nothing in this act shall apply to the Grand River Dam Authority.

B.  The entities authorized to dispose of obsolete equipment pursuant to subsection A of this section are also authorized to dispose of obsolete or surplus equipment by transfer to a public school district or to entities within The Oklahoma State System of Higher Education without compensation.

Added by Laws 1949, p. 419, § 1.  Amended by Laws 1997, c. 215, § 1, eff. Nov. 1, 1997; Laws 1999, c. 61, § 1, eff. Nov. 1, 1999.

§62120.2.  Deposit of cash proceeds in revolving fund.

All cash amounts received by such state department, institution or agency from the sale of outworn, outmoded, obsolescent, or obsolete equipment shall be immediately deposited in the revolving fund of the department, institution or agency, to be used for the purchase of equipment comparable in kind and purpose to that sold.

Laws 1949, p. 419, § 2.

§62120.3.  Advertisement and bids.

In connection with every cash sale of state equipment, for the purpose stated in this act, the purchasing officer of department, institution or agency shall either publicly advertise the sale of equipment or secure at least three bids in writing, unless the estimated sale value is less than Fifty Dollars ($50.00).  The record sale, including all the bids received, shall be considered a matter of public record and shall be so maintained for a period of not less than ten (10) years.

Laws 1949, p. 419, § 3.

§62120.4.  Property accounts.

The property accounts set up, maintained and kept as provided by law, for tangible property and equipment, other than expendable supplies, shall be maintained on cost basis, representative of capital values of invested state monies, and never charged with appreciation nor credited with depreciation; but on sale or exchange and reacquisition of properties of comparable function as hereinbefore provided, the capital account thereof shall be credited with the first or capital cost of the item disposed of and charged with the gross cost of the substitute item acquired; unless and until the Legislature shall require that the depleted or depreciated value shall be charged to expense.

Laws 1949, p. 419, § 4.

§62139.42.  The State Emergency Fund.

There is hereby created in the State Treasury a special cash fund to be known as "The State Emergency Fund", which fund shall be composed of such money as may be transferred or appropriated thereto by the legislature.  Said fund shall be a continuing fund not subject to fiscal year limitations and shall be disbursed and expended as hereinafter provided.

Laws 1963, c. 57, § 1, emerg. eff. May 13, 1963.

§62139.45.  Expenditures for unforeseen emergencies.

The Governor may, subject to the provisions of this act, allocate and authorize the expenditure of any or all of the money accruing to the State Emergency Fund only for the purpose of defraying expenses arising by reason of emergencies as hereinafter defined, and which were not foreseen or reasonably foreseeable by the legislature or either house thereof, but for which the legislature could have lawfully made appropriations.  In no event may any monies in said fund be allocated or expended for any purpose, use, or object considered or acted upon adversely by the legislature or either house thereof.  The State Budget Director is hereby authorized and directed to disallow and reject any claim against an allocation made from the State Emergency Fund contrary to the provisions of this act.

Laws 1963, c. 57, § 4, emerg. eff. May 13, 1963.

§62139.46.  Written findings.

Before any monies accrued or accruing in the State Emergency Fund may be allocated or expended, the requesting agency shall prepare and submit to the Governor written findings of fact as to the existence of an emergency not foreseen or reasonably foreseeable by the Legislature and of the necessity for the allocation and expenditure of funds; and, as to any emergency such as is provided for by Section 139.48 of this title, a copy of such written findings of fact shall be submitted to the Contingency Review Board.

Amended by Laws 1986, c. 15, § 1, eff. July 1, 1986.

§62-139.47.  Specified emergencies - Expenditures without Board action.

A.  Where the written findings of fact required by Section 139.46 of this title include one of the following emergencies, and the Governor finds that such emergency exists, and was not foreseen or reasonably foreseeable by the Legislature, the Governor may allocate and authorize the expenditure of monies from the State Emergency Fund to provide for such emergency without any action by the Contingency Review Board:

1.  Destruction of or damage to public property caused by fire, hail, tornado, explosion, windstorm, flood, or other catastrophe;

2.  Maintenance and operation of the National Guard when called to active state service in cases of emergency;

3.  Allocation or expenditures necessary to provide matching funds for participation in any federal disaster relief program, emergency equipment purchase, or otherwise expedite receipt of disaster funds;

4.  Allocations or expenditures deemed necessary to remove asbestos from public buildings or facilities;

5.  Emergency response action necessary to protect the public health, safety or welfare or livestock, wild animals, birds, fish or other aquatic life from the discharge of any hazardous waste, deleterious substance or any such other waste or substance as will or is likely to be detrimental or cause injury to the public or such livestock, wild animals, birds, fish or other aquatic life;

6.  Funding for funeral expenses not to exceed Seven Thousand Dollars ($7,000.00) for state employees who are killed in the line of their duty and funding for premiums for six (6) months of insurance coverage already in force for spouse and dependents who are eligible for survivor coverage of those employees pursuant to rules of the Oklahoma State and Education Employees Group Insurance Board, provided, that if funds in the State Emergency Fund are insufficient to cover these expenses, the employing agency of the employees shall pay the expenses;

7.  Allocation or expenditures necessary to provide funds for disaster relief programs to political subdivisions for damage caused by fire, hail, tornado, explosion, windstorm, flood or other catastrophe for which federal disaster relief funds have been requested by the Governor and rejected by the Federal Emergency Management Agency (FEMA).  Provided, that no political subdivision shall be deemed eligible for an allocation or expenditure of funds from the State Emergency Fund under this paragraph unless such area has first been deemed a disaster area by an executive declaration by the Governor of the State of Oklahoma; and

8.  Allocation or expenditures necessary to provide funds for cooperative actions with the United States Army Corp of Engineers to respond to emergencies or to protect the public health, safety, or welfare.

B.  Expenditures made to political subdivisions under this section shall be audited and processed by the Oklahoma Department of Emergency Management.  No application for an allocation or expenditure of funds shall be made until it is certified by the political subdivision that no other monies are available to reimburse the requesting entity for expenditures made as a result of the catastrophe.  No geographical area which has been declared a disaster area by the Governor may receive an allocation of funds under this section in excess of One Hundred Thousand Dollars ($100,000.00) in a calendar year.

Provided further, that the Governor shall allocate, without any action by the Contingency Review Board, monies from the State Emergency Fund to pay expenses for the Court on the Judiciary approved pursuant to Section 16.6 of Title 20 of the Oklahoma Statutes and not otherwise funded by other legislative appropriations.

Added by Laws 1963, c. 57, § 6, emerg. eff. May 13, 1963.  Amended by Laws 1976, c. 226, § 2, emerg. eff. June 15, 1976; Laws 1980, c. 155, § 3, emerg. eff. April 1, 1980; Laws 1984, c. 296, § 136, emerg. eff. June 11, 1984; Laws 1985, c. 115, § 1, emerg. eff. May 31, 1985; Laws 1992, c. 403, § 3, eff. Sept. 1, 1992; Laws 1994, c. 277, § 17; Laws 2001, c. 326, § 1, emerg. eff. June 1, 2001; Laws 2003, c. 329, § 55, emerg. eff. May 29, 2003; Laws 2004, c. 309, § 1, eff. July 1, 2004.

NOTE:  Laws 1985, c. 51, § 41 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§62139.48.  Other emergencies  Expenditures.

Where the written findings of fact required by Section 139.46 of this title do not include one of the specific emergencies listed in Section 139.47 of this title but do show the existence of some other emergency not foreseen or reasonably foreseeable by the Legislature, the Governor may allocate and authorize the expenditure of monies from the State Emergency Fund to provide for such emergency if, and only if:

(1) the Contingency Review Board, by a majority vote thereof, has first found that such emergency exists, and was not foreseen or reasonably foreseeable by the Legislature, and has certified such findings in writing to the Governor and the Director of State Finance. A copy of such findings shall be filed in the office of each of the members of said Board.

(2) the Governor, after having received the findings of the Contingency Review Board, has also found that such emergency exists, and was not foreseen or reasonably foreseeable by the Legislature.

(3) the funds so allocated and authorized are expended solely for direct assistance or relief to qualified individuals or entities, pursuant to eligibility guidelines developed by the Contingency Review Board for each emergency, or for costs associated with providing direct assistance.

Amended by Laws 1982, c. 359, § 1, emerg. eff. June 2, 1982.

§62139.49.  Approval of Governor.

No allocation shall be made from the State Emergency Fund except upon approval of the Governor in writing, and under such limitations as may be specified by the Governor, and subject to the conditions provided for by this act.  The Governor's findings and certificate of approval shall be certified to the Director of State Finance, the Secretary of State, the State Treasurer, and the State Auditor and Inspector.

Laws 1963, c. 57, § 8, emerg. eff. May 13, 1963; Laws 1979, c. 30, § 96, emerg. eff. April 6, 1979. Laws 1963, c. 57, § 8, emerg. eff. May 13, 1963; Laws 1979, c. 30, § 96, emerg. eff. April 6, 1979.

§62155.  State boards, commissions and departments  Revolving funds created.

A.  There is hereby created in the State Treasury a revolving fund for each of the following state boards, commissions and departments:

1.  The Board of Governors of the Licensed Architects of Oklahoma;

2.  The State Board of Barber Examiners;

3.  The State Board of Examiners in the Basic Sciences;

4.  Oklahoma State Board of Embalmers and Funeral Directors;

5.  Oklahoma State Board of Podiatry;

6.  Board of Chiropractic Examiners;

7.  State Board of Electrology;

8.  State Board of Registration for Foresters;

9.  State Board of Medical Licensure and Supervision;

10.  Oklahoma Board of Nurse Registration and Nursing Education;

11.  State Board of Osteopathy;

12.  Oklahoma State Board of Pharmacy;

13.  Board of Registration for Social Workers;

14.  Department of Registration for Professional Sanitarians;

15.  Oklahoma Motor Vehicle Commission;

16.  Oklahoma Peanut Commission;

17.  Pork Utilization, Research and Market Development Commission;

18.  Oklahoma Real Estate Commission;

19.  Santa Claus Commission;

20.  Wheat Utilization, Research and Market Development Commission.

B.  Each revolving fund shall consist of all monies received by the boards, commissions and departments, pursuant to statutory authority, but not including appropriated funds.  These revolving funds shall be continuing funds, not subject to fiscal year limitations and shall be under the control and management of the administrative authorities of the respective boards, commissions or departments.

C.  Expenditures from said revolving funds shall be made pursuant to the laws of the state and the statutes relating to said boards, commissions and departments, and without legislative appropriation.  Warrants for expenditures from said revolving funds shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the respective boards, commissions or departments and approved for payment by the Director of State Finance.

Laws 1973, c. 46, § 1, operative July 1, 1973; Laws 1979, c. 47, § 53, emerg. eff. April 9, 1979; Laws 1987, c. 118, § 50, operative July 1, 1987; Laws 1992, c. 147, § 10, eff. July 1, 1992.

§62156.  Education Television Authority Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Educational Television Authority to be designated "The Educational Television Authority Revolving Fund."  The fund shall consist of monies received by the Oklahoma Educational Television Authority pursuant to statutory provisions, but not including appropriated funds.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Oklahoma Educational Television Authority.  Expenditures from said fund shall be made pursuant to the laws of this state and the statutes relating to the said Authority, and without legislative appropriation.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the said Authority and approved for payment by the Director of State Finance.

Laws 1973, c. 46, § 2, operative July 1, 1973; Laws 1979, c. 47, § 54, emerg. eff. April 9, 1979.

§62157.  Will Rogers Memorial Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Will Rogers Memorial Commission to be designated "The Will Rogers Memorial Commission Revolving Fund." The fund shall consist of monies received by the Will Rogers Memorial Commission pursuant to statutory provisions, but not including appropriated funds.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Will Rogers Memorial Commission.  Expenditures from said fund shall be made pursuant to the laws of this state and the statutes relating to the said Commission, and without legislative appropriation. Warrants for expenditures shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the said Commission and approved for payment by the Director of State Finance.

Laws 1973, c. 46, § 3, operative July 1, 1973; Laws 1979, c. 47, § 55, emerg. eff. April 9, 1979.

§62157.1.  Deposit of monies accruing from rule of Will Rogers Papers.

All monies which may accrue from the sale of Will Rogers Papers shall be deposited in the Revolving Fund of the Will Rogers Memorial Commission.

Laws 1974, c. 310, Section 5, emerg. eff. May 31, 1974.

Laws 1974, c. 310, § 5, emerg. eff. May 31, 1974.

§62158.  Teachers' Retirement System Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Teachers' Retirement System of Oklahoma, to be designated "The Teachers' Retirement System Revolving Fund."  The fund shall consist of monies deposited to said fund by the Board of Trustees of the Teachers' Retirement System of Oklahoma, or pursuant to said Board's authorization.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Board of Trustees of the Teachers' Retirement System of Oklahoma.  Expenditures from said fund shall be made pursuant to general laws for expenses of administration of the Teachers' Retirement System.  Warrants for expenditures shall be drawn by the State Treasurer based on claims signed by an authorized employee or employees of the Teachers' Retirement System and approved for payment by the Director of State Finance.

Laws 1973, c. 46, § 4, operative July 1, 1973; Laws 1979, § 56, emerg. eff. April 9, 1979.

§62159.  State Election Board Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Secretary of the State Election Board.  Said revolving fund shall consist of all monies received by the Secretary of the State Election Board under 26 O.S. 1971, Sections 161, 165a, 391 and 392. The revolving fund shall be a continuing fund, not subject to fiscal year limitations.  Expenditures from said fund shall be made pursuant to the laws of this state and the statutes relating to the Secretary of the State Election Board, and without legislative appropriation.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the State Election Board and approved for payment by the Director of State Finance.

Laws 1974, c. 217, § 4, emerg. eff. May 15, 1974; Laws 1979, c. 47, § 57, emerg. eff. April 9, 1979.

§62-159.1.  State Senate Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Senate to be designated the "State Senate Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma State Senate from fees, payment of services, refunds, appropriations and other receipts as authorized by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Senate for the duties and operations of the Senate.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State finance for approval and payment.

Added by Laws 1999, c. 377, § 6, eff. July 1, 1999.

§62-159.2.  House of Representatives Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma House of Representatives to be designated the "House of Representatives Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma House of Representatives from fees, payment of services, refunds, appropriations and other receipts as authorized by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma House of Representatives for the duties and operations of the House of Representatives.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 377, § 7, eff. July 1, 1999.

§62-160.  Repealed by Laws 1991, c. 287, § 13, eff. July 1, 1991.

§62-160.1.  Comprehensive Cancer Center Debt Service Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the University of Oklahoma Health Sciences Center to be designated the "Comprehensive Cancer Center Debt Service Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to Sections 2 and 10 of this act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the University for the purpose of servicing debt obligations incurred by the University to construct a nationally designated comprehensive cancer center.  The cancer center constructed shall include a department known as the Janna L. Robbins Memorial Colorectal Screening and Research Department that has a primary function of conducting research and screening procedures for the treatment and detection of colorectal cancer.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 322, § 5, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§62-160.2.  Oklahoma State University College of Osteopathic Medicine Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State University College of Osteopathic Medicine to be designated the "Oklahoma State University College of Osteopathic Medicine Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to Sections 2 and 10 of this act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma State University College of Osteopathic Medicine for the purpose of servicing debt obligations for construction of a building dedicated to telemedicine to expand telemedicine to rural areas, for the purchase of telemedicine equipment and to provide uninsured/indigent care in Tulsa County.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 322, § 6, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§62161.  Revolving funds created.

There is hereby created a hospital revolving fund for the Medical Department of the State University and also a revolving fund for the University of Oklahoma; also a revolving fund for the Southern Oklahoma Resource Center of Pauls Valley, the Oklahoma School for the Deaf at Sulphur, the Oklahoma School for the Blind at Muskogee, the Oklahoma College of Liberal Arts at Chickasha, Griffin Memorial Hospital at Norman, Western State Psychiatric Center at Fort Supply, Eastern State Hospital at Vinita, the Northern Oklahoma Resource Center of Enid, located at Enid, Oklahoma, the Whitaker State Children's Home at Pryor, the Taft State Children's Home at Taft, Oklahoma State University at Stillwater, Langston University at Langston, for the Smith Lever Fund for the cooperation of agricultural extension work by the federal government with the state, and for the Morrill Fund to be expended and applied solely for instruction in agriculture and mechanical arts, the English language and the various branches of mathematical, physical and economical science, with special reference to these applications in the industries of life, and for any purpose for which said funds are permitted to be expended by the United States government and for the Hatch and Adams Fund for certain experiments and classes of scientific work as prescribed by the federal government and state and on sales station funds and other funds as hereinafter provided for the purpose of conducting and maintaining the dairy, livestock and farm departments for said institution, the said funds coming from the federal government to be available only for the purpose and in the manner contemplated by the Congress of the United States; a revolving fund for the Oklahoma Panhandle State University at Goodwell and for the Commissioners of the Land Office; also a revolving fund for each of the following institutions, to wit: the Northeastern State Normal at Tahlequah, the Southeastern State Normal at Durant, the East Central State Normal at Ada, the Northeastern State Normal at Alva, the Southwestern State Normal at Weatherford, and the Central State Normal at Edmond, and the School of Mines and Metallurgy at Wilburton, the University Preparatory School at Tonkawa, the Eastern University Preparatory School at Claremore, the Home for the Aged and Infirm, the Murray Agricultural School at Tishomingo, the Connor Agricultural School at Warner, the Cameron Agricultural School at Lawton, the West Oklahoma Orphan Home at Helena, each of said revolving funds shall be available for the purposes indicated and as now and hereafter authorized by law.

Laws 1917, c. 227, p. 419, § 1; Laws 1992, c. 307, § 10, eff. July 1, 1992; Laws 1993, c. 323, § 8, emerg. eff. June 7, 1993.

§62165.  Educational and eleemosynary institutions.

The revolving funds for the Southern Oklahoma Resource Center of Pauls Valley, the Oklahoma Geological Survey, the Oklahoma School for the Deaf, located at Sulphur, Oklahoma, the Oklahoma School for the Blind, located at Muskogee, Oklahoma, the Oklahoma College of Liberal Arts, located at Chickasha, Oklahoma, Griffin Memorial Hospital, located at Norman, Oklahoma, Western State Psychiatric Center, located at Fort Supply, Eastern State Hospital, located at Vinita, Oklahoma, the Northern Oklahoma Resource Center of Enid, located at Enid, Oklahoma, the Whitaker State Children's Home, located at Pryor, Oklahoma, and the Taft State Children's Home, located at Taft, Oklahoma, and its auxiliaries, shall consist of all appropriations made for such purpose and as a part thereof and include all earnings or profits in the conduct and management of said institutions and carrying on the things or business by such institutions as may be authorized by law.

Laws 1917, c. 227, p. 422, § 5; Laws 1992, c. 307, § 11, eff. July 1, 1992; Laws 1993, c. 323, § 9, emerg. eff. June 7, 1993.

§62166d.  Southern Oklahoma Resource Center of Pauls Valley - Disposition of certain bonuses and royalties.

All royalty monies received upon behalf of this state, any and all bonus monies received upon behalf of this state, and any and all delay rentals received upon behalf of this state, in connection with or pursuant to the provisions of any oil and gas lease covering any of the lands occupied by, or assigned to the use of, the Southern Oklahoma Resource Center of Pauls Valley, entered into by the Office of Public Affairs, shall be deposited in the revolving fund of the Southern Oklahoma Resource Center of Pauls Valley and shall be expended by said institution in the same manner that other treasury funds of said institution are expended.

Laws 1959, p. 496, § 1; Laws 1983, c. 304, § 60, eff. July 1, 1983; Laws 1992, c. 307, § 12, eff. July 1, 1992.

§62173.  Appropriations not part of revolving fund unless so provided.

No appropriation by the Legislature for the use of any state institution shall go into or become a part of any revolving fund unless specifically so provided in the act making such appropriation.

Laws 1917, c. 227, p. 426, § 12.

§62-177.  Repealed by Laws 1998, c. 246, § 40, eff. Nov. 1, 1998.

§62178.  Composition of fund  Appropriations and incomes.

The said fund shall consist of all appropriations made for such purpose and shall include all net earnings or profits derived from all business enterprises, occupations, factories, shops, manufacturing, farming, dairying, livestock, and poultry raising, or any other business enterprise or undertaking that may be conducted and carried on by said institution by and through its administrative officers subject to the supervision and authority of the Office of Public Affairs as an ex officio board of control or their successors or such supervising or managing officers as may be provided for by law.  The fund shall be kept in such a way as to show from what particular source, business, or enterprise such fund was derived, and each particular source, business, or enterprise being credited with its proper part of said fund.

Amended by Laws 1983, c. 304, § 61, eff. July 1, 1983.

§62179.  Use of fund  Consent of Governor.

The said fund shall be available for the purchase of materials, equipment, buildings and appurtenances, and may be expended for all other purposes which may be proper and necessary in the conduct of all or any of the business enterprises, occupations and undertakings set out in the preceding section of this Act, or that may be now or hereafter authorized by law; Provided, that with the consent of the Governor given in writing, the said fund may be used for any legal and proper purpose, in case of actual emergency.  Laws 1929, c. 74, p. 90, Sec. 3.

Laws 1929, c. 74, p. 90, § 3.

§62-180.  Repealed by Laws 1999, c. 146, § 2, eff. Nov. 1, 1999.

§62181.  Composition of fund.

The said revolving fund shall consist of all appropriations made for such purpose, and shall include all proceeds from the sale of livestock and all products produced therefrom, the proceeds from the sale of all farm and institutional commodities, and earnings derived from the services of the girls of the institution rendered in connection with the serving of meals to civic clubs, women's clubs, churches, or other like organizations, and proceeds from the sale of articles and products made by the girls of said institution.

Laws 1941, p. 266, § 2.

§62182.  Appropriation to be placed in fund.

The sum of One Thousand Five Hundred Dollars ($1,500.00) is hereby appropriated out of any funds in the State Treasury, not otherwise appropriated, to be placed in the revolving fund of said institution for the purpose of carrying out the provisions of this act.

Laws 1941, p. 266, § 3.

§62183.  Purposes for which fund expended.

The monies in said revolving fund may be expended for the following purposes:

(a) For the purchase of livestock to replace livestock sold or used in connection with said institution and the keeping up and maintaining its dairy herd;

(b) For the purchase of material, appliances and equipment used in such business enterprises, occupations, factories, or shops, and other business carried on at such institutions;

(c) For the purchase of food, cooking utensils and miscellaneous articles used in connection with the serving of meals;  (d) For the purchase of materials and parts necessary in repairing and maintaining the machinery and equipment for the industries of said institution, and for the payment of labor incidental thereto;

(e) For the purchase of supplies, books, or any other articles necessary in carrying on the training program of said school.

Laws 1941, p. 266, § 4; Laws 1943, p. 138, § 1.

§62186.  School for blind  Revolving fund created.

There is hereby created a revolving fund for the Oklahoma School for the Blind at Muskogee, to be available for the purposes herein set forth and enumerated.

Laws 1941, p. 267, § 1.

§62187.  Composition of fund.

The said revolving fund shall consist of all appropriations made for such purpose, and shall include all proceeds from the sale of livestock and all products produced therefrom, the proceeds from the sale of all farm and institutional commodities, and proceeds from the sale of articles and products made by the girls and boys of said institution.

Laws 1941, p. 267, § 2.

§62189.  Purposes for which fund expended.

The monies in said revolving fund may be expended for the following purposes:

(a) For the purchase of livestock to replace livestock sold or used in connection with said institution and the keeping up and maintaining its dairy herd;

(b) for the purchase of material, appliances and equipment used in such business enterprises, occupations, factories, or shops, and other business carried on at such institution;

(c) for the purchase of feed for the livestock owned by said institution;

(d) for the purchase of materials and parts necessary in repairing and maintaining the machinery and equipment for the industries of said institution, and for the payment of labor incidental thereto.

Laws 1941, p. 267, § 4.

§62-192.1.  Repealed by Laws 1998, c. 405, § 13, eff. Sept. 1, 1998.

§62-192.2.  Repealed by Laws 1998, c. 405, § 13, eff. Sept. 1, 1998.

§62-192.3.  Repealed by Laws 1998, c. 405, § 13, eff. Sept. 1, 1998.

§62-193.  Ad Valorem Reimbursement Fund - Claims - Distribution of funds.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Tax Commission to be designated the "Ad Valorem Reimbursement Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  Monies apportioned to this fund shall be expended:

1.  To reimburse counties of this state for loss of revenue due to exemptions of ad valorem taxes for new or expanded manufacturing or research and development facilities;

2.  To reimburse counties of this state for loss of revenue for school district and county purposes due to exemptions granted pursuant to the provisions of Section 2890 of Title 68 of the Oklahoma Statutes; and

3.  To reimburse counties of this state for loss of revenue due to decreased valuation and assessment for buffer strips pursuant to Section 2 of this act.

Provided that it shall be the duty of the Tax Commission to assess the valuation of all property for new or expanded manufacturing or research and development facilities which are exempt from ad valorem taxes.

Monies apportioned to this fund also may be transferred to other state funds or otherwise expended as directed by the Legislature by law.

B.  The county commissioners of each county seeking reimbursement for lost revenue from the Ad Valorem Reimbursement Fund shall make claims for reimbursement on forms prescribed by the Tax Commission prior to April 30 of each year.  Claims for reimbursement for loss of revenue due to exemptions of ad valorem taxes for new or expanded manufacturing or research and development facilities shall be made separately from claims for reimbursement for loss of revenue for school district and county purposes due to exemptions granted pursuant to the provisions of Section 2890 of Title 68 of the Oklahoma Statutes and separately from claims for reimbursement for loss of revenue for decreased valuation and assessment of buffer strips.  Provided, the assessed valuation of a school district as stated in the claim for reimbursement shall be the same as reported to the State Department of Education on the Estimate of Need and shall include the total valuation of property exempt from taxation pursuant to Section 2902 of Title 68 of the Oklahoma Statutes.  The claims shall be either approved or disapproved in whole or in part by the Tax Commission by June 15 of each year.  A claim for reimbursement for loss of revenue due to an exemption of ad valorem taxes for a new or expanded manufacturing or research and development facility shall be disapproved if a county or school district has received any payment in lieu of ad valorem taxes from such facility, to the extent of the amount of such reimbursement.  If the Tax Commission determines that an exemption has been erroneously or unlawfully granted, it shall notify the appropriate county assessor who shall immediately value and assess the property and place it on the rolls for ad valorem taxation.  Disbursements from the fund shall be made on warrants issued by the State Treasurer against claims filed by the Tax Commission with the Office of State Finance for payment.  Such disbursements shall be exempt from all agency expenditure ceilings.  The county treasurer shall apportion or disburse such funds for expenditures in the same manner as other ad valorem tax collections.

C.  In the event monies apportioned to the Ad Valorem Reimbursement Fund are insufficient to pay all claims for reimbursement made pursuant to subsection B of this section, claims for reimbursement for loss of revenue due to exemptions of ad valorem taxes for new or expanded manufacturing or research and development facilities shall be paid first, and any remaining funds shall be distributed proportionally among the counties making claims for reimbursement for loss of revenue for school district and county purposes due to exemptions granted pursuant to the provisions of Section 2890 of Title 68 of the Oklahoma Statutes, according to the amount of the claim made by each county.  If any funds remain after paying all claims for reimbursement for loss of revenue due to exemptions of ad valorem taxation for new or expanded manufacturing or research and development facilities and for reimbursement for loss of revenue for school district and county purposes due to exemptions granted pursuant to the provisions of Section 2890 of Title 68 of the Oklahoma Statutes, the remaining funds shall be distributed proportionally among the counties making claims for reimbursement for loss of revenue for decreased valuation and assessment for buffer strips pursuant to Section 2 of this act.

Added by Laws 1985, c. 15, § 4, emerg. eff. April 11, 1985.  Amended by Laws 1985, c. 341, § 2, emerg. eff. July 30, 1985; Laws 1986, c. 223, § 30, emerg. eff. June 9, 1986; Laws 1988, c. 281, § 11, operative July 1, 1988; Laws 1992, c. 396, § 1, emerg. eff. June 11, 1992; Laws 1993, c. 273, § 1, emerg. eff. May 27, 1993; Laws 1998, c. 405, § 1, eff. Sept. 1, 1998; Laws 1999, c. 390, § 3, emerg. eff. June 8, 1999; Laws 2000, c. 255, § 3, eff. Jan. 1, 2001.

§62194.  State Land Reimbursement Fund  Payment  Apportionment by county treasurer.

A.  There is hereby created in the State Treasury a revolving fund for the Office of the State Treasurer to be designated the "State Land Reimbursement Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  Monies apportioned to the fund shall be expended as payments to any county of this state which has state-owned land within the county, that if the land were in private ownership would be classified as agricultural land and on which no state agency is making an in lieu of ad valorem payment.  Provided, no land shall be eligible for reimbursement under the provisions of this section which receives reimbursement for in lieu of tax payments under the provisions of Section 4-132 of Title 29 of the Oklahoma Statutes.

B.  Each county shall receive a portion of the fund equal to the percentage of the eligible state-owned land in each county as determined from reports compiled by the county assessor of each county listing the location and number of acres of such property in each county.  The reports shall be filed with the Office of the State Treasurer on or before December 31 of each year.  Payments from the fund shall be made by the State Treasurer to the county treasurers not later than February 1 of each year.  The county treasurer shall apportion the monies in the manner ad valorem taxes are apportioned in the county.

Added by Laws 1988, c. 82, § 1, operative July 1, 1988.  Amended by Laws 1993, c. 260, § 27, operative July 1, 1993.

§62-195.  Funds created - Maximum amounts - Forms, systems and procedures.

A.  1.  There is hereby created a petty cash fund at each of the following institutions:  Oklahoma School for the Blind, Muskogee, Oklahoma; Oklahoma School for the Deaf, Sulphur, Oklahoma; Griffin Memorial Hospital, Norman, Oklahoma; Eastern State Hospital, Vinita, Oklahoma; Northern Oklahoma Resource Center of Enid, Enid, Oklahoma; Southern Oklahoma Resource Center of Pauls Valley, Pauls Valley, Oklahoma; Western State Psychiatric Center, Fort Supply, Oklahoma; Central Oklahoma Juvenile Treatment Center, Tecumseh, Oklahoma; L.E. Rader Children's Diagnostic and Evaluation Center, Sand Springs, Oklahoma; L.E. Rader Intensive Treatment Center, Sand Springs, Oklahoma; the Southwest Oklahoma Juvenile Center, Manitou, Oklahoma; the Office of Juvenile Affairs' Boys' Group Home, Enid, Oklahoma; the Office of Juvenile Affairs' Boys' Group Home, Lawton, Oklahoma; the Office of Juvenile Affairs' Girls' Group Home, Tulsa, Oklahoma; the Oklahoma Medical Center; and the J.D. McCarty Center for Children with Developmental Disabilities.

2.  The Director of State Finance and the head of the institution involved are hereby authorized and it shall be their duty to fix the maximum amount of the petty cash funds.  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the petty cash funds of the institution.

B.  1.  There is hereby created a petty cash fund in the legal division of the Department of Human Services which fund shall be used solely to pay court costs, filing fees, witness fees, and expenses related to any case or proceeding within the responsibility of the legal division.

2.  There is hereby created a petty cash fund in the Child Support Enforcement Division of the Department of Human Services.  The fund shall be used solely to pay litigation expenses, including court costs, filing fees, witness fees, and expenses related to any case or proceeding within the responsibility of the Child Support Enforcement Division.

3.  The Director of State Finance, and the Director of the Department of Human Services are hereby authorized and it shall be their duty to fix the maximum amount of the petty cash funds.  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the petty cash funds.

C.  1.  There is hereby created a petty cash fund in the finance department of the Oklahoma Corporation Commission which shall be used solely to pay litigation expenses of the legal division, including court costs, filing fees, witness fees, and other expenses related to any case, proceeding, or matter within the responsibility of the legal division.

2.  The Director of State Finance and the Corporation Commission are hereby authorized and it shall be their duty to fix the maximum amount of the petty cash fund, not to exceed Five Hundred Dollars ($500.00).  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the petty cash fund.

D.  1.  There is hereby created a petty cash fund for the Property Distribution Division of the Department of Central Services.

2.  The amount of the Property Distribution petty cash fund shall not exceed Five Hundred Dollars ($500.00).  The initial amount shall be drawn by warrant from the State Surplus Property Revolving Fund.  The Director of State Finance and the Director of the Department of Central Services are authorized to prescribe forms, systems and procedures for the administration of the Property Distribution petty cash fund.

E.  1.  There is hereby created a petty cash fund in the legal division of the Oklahoma Health Care Authority which fund shall be used solely to pay for court costs, filing fees, witness fees, and expenses related to any case or proceeding within the responsibility of the legal division.

2.  The Director of State Finance and the Chief Executive Officer of the Oklahoma Health Care Authority are hereby authorized and it shall be their duty to fix the maximum amount of the petty cash fund, not to exceed Five Hundred Dollars ($500.00).  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the petty cash fund.

F.  1.  The Director of State Finance is hereby authorized, upon request by the State Commissioner of Health, to establish a petty cash fund for the State Department of Health in an amount not to exceed One Thousand Dollars ($1,000.00), to be used for the purpose of making change for persons obtaining licenses, paying fees and fines, and transacting other such business with the Department.

2.  The fund shall be established and replenished from any monies available to the Department for operating expenses.

3.  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the fund.

Added by Laws 1951, p. 169, § 1, emerg. eff. May 26, 1951.  Amended by Laws 1957, p. 466, § 1, emerg. eff. May 31, 1957; Laws 1983, c. 283, § 17, operative July 1, 1983; Laws 1984, c. 263, § 14, operative July 1, 1984; Laws 1988, c. 326, § 32, emerg. eff. July 13, 1988; Laws 1990, c. 265, § 61, operative July 1, 1990; Laws 1991, c. 103, § 1, eff. July 1, 1991; Laws 1992, c. 307, § 13, eff. July 1, 1992; Laws 1993, c. 323, § 10, emerg. eff. June 7, 1993; Laws 1995, c. 203, § 1, eff. July 1, 1995; Laws 1996, c. 326, § 3, eff. July 1, 1996; Laws 1997, c. 85, § 1, emerg. eff. April 11, 1997; Laws 1997, c. 293, § 41, eff. July 1, 1997; Laws 2000, c. 125, § 1, emerg. eff. April 24, 2000.

§62-203.  Apportionment of monies.

A.  Except as otherwise provided by subsection B of this section, all monies that may come into the State Treasury, pursuant to the provisions of Section 201 et seq. of this title, together with all amounts that may be received by the State Treasurer as investment income or as interest on average daily bank balances, including investment income or interest on deposits from funds deposited to the credit of the Constitutional Reserve Fund created pursuant to Section 23 of Article X of the Oklahoma Constitution, shall be apportioned and credited to the General Revenue Fund for the current year.

B.  The provisions of subsection A of this section shall not apply to:

1.  Interest received on deposits from funds under the control of the Commissioners of the Land Office;

2.  Funds in the Department of Human Services Federal Disallowance Fund;

3.  Interest received on deposits from funds under the control of the Santa Claus Commission;

4.  The Risk Management Revolving Fund;

5.  Investment income and interest received from funds in the Quartz Mountain Revolving Fund from insurance claims;

6.  The Drinking Water Treatment Revolving Loan Account and the Drinking Water Treatment Loan Administrative Fund;

7.  The Clean Water State Revolving Fund Loan Account and the Clean Water State Revolving Fund Loan Administrative Fund;

8.  The State Infrastructure Bank Revolving Fund;

9.  The Nursing Facility Quality of Care Fund;

10.  The Oklahoma Tourism and Recreation Department Revolving Fund effective July 1, 2003; and

11.  The Golf Course Operations Revolving Fund effective July 1, 2003.

Added by Laws 1919, c. 287, p. 409, § 3, emerg. eff. March 29, 1919.  Amended by Laws 1987, c. 222, § 39, operative July 1, 1987; Laws 1988, c. 246, § 9, operative July 1, 1988; Laws 1988, c. 280, § 6, operative July 1, 1988; Laws 1989, c. 373, § 20, operative July 1, 1989; Laws 1992, c. 327, § 32, eff. July 1, 1992; Laws 1994, c. 329, § 9, eff. July 1, 1995; Laws 1996, c. 348, § 5, eff. July 1, 1996; Laws 1997, c. 186, § 7, emerg. eff. May 15, 1997; Laws 1998, c. 292, § 12, eff. Nov. 1, 1998; Laws 1999, c. 31, § 2, eff. Nov. 1, 1999; Laws 2000, c. 340, § 18, eff. July 1, 2000; Laws 2002, c. 343, § 1, emerg. eff. May 30, 2002; Laws 2003, c. 3, § 56, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 322, § 15 repealed by Laws 2003, c. 3, § 57, emerg. eff. March 19, 2003.

§62204.  Disposition of monies received from United States under Flood Control Act.

The State Treasurer of Oklahoma is hereby authorized and required to distribute monies now in his hands, or hereafter received by him under the provisions of Section 7 of the Flood Control Act of Congress, approved August 18, 1941, as amended by 33 U.S.C.A.  Section 701c3, in the following manner:

Such monies shall be distributed by the State Treasurer at the end of each fiscal year to the county treasurers of counties wherein is located a federal flood control project, and shall be by the said county treasurer of each such county distributed as follows: onefourth (1/4) to the county sinking fund, except that if there be no county bonded indebtedness said onefourth (1/4) shall be apportioned to the general fund of the county to be used for any lawful general fund purpose as and in the manner provided by law; onefourth (1/4) to the various school districts of such county on an enumeration basis, said amount to be placed in the general fund of said district to be used for any lawful general fund purpose as and in the manner provided by law; and onehalf (1/2) to the general fund of such county, to be used for any lawful general fund purpose, as and in the manner provided by law.

Laws 1945, p. 476, § 1; Laws 1951, p. 352, § 1; Laws 1957, p. 467, § 1; Laws 1971, c. 247, § 1, emerg. eff. June 16, 1971; Laws 1972, c. 30, § 1, emerg. eff. Feb. 25, 1972.

§62-205.  Repealed by Laws 1995, c. 337, § 20, eff. July 1, 1995.

§62-206.  Payment of allegedly invalid fees or taxes under protest - Notice - Protest fund - Suits to recover - Exceptions - Bad faith claims.

A.  In all cases where it is alleged or claimed that fees or taxes of the state are in whole or in part unconstitutional or otherwise invalid, the aggrieved person shall pay the full amount thereof to the proper collecting officer and at the same time give notice in writing to said officer stating the grounds of his complaint and that suit will be brought against him for the recovery of all or a specified part of said fees or taxes.  Full payment of all fees or taxes owing shall be a precondition to the bringing of any suit for the recovery of such fees or taxes.  The collecting officer or agency shall deposit the funds collected under protest in a specially designated account in the State Treasury known as the "Protest Fund" of such agency and shall retain the same therein for a period of sixty (60) days, and if within such time summons is not served upon him in a suit for the recovery of said fees or taxes or a specified part thereof he shall thereon transfer said fees or taxes into the appropriate fund or funds in the State Treasury.  However, if a written protest is made and a suit is filed in a timely manner, the fees or taxes paid under protest shall be retained in the appropriate "Protest Fund" pending a final determination of the suit.  Provided, that nothing in this section shall be construed to prohibit the Legislature from authorizing or directing any otherwise lawful transfer of monies from any such "Protest Fund".

B.  Such suits shall be brought in state courts having jurisdiction thereof and shall be given precedence therein.  If upon final determination of any such suit the court shall find that the fees or taxes sued for, or any part thereof, were illegally collected it shall render judgment in favor of the plaintiff therefor, and shall order said collecting officer, or his successor, to pay the judgment.  Any such money judgment shall be paid first from any remaining monies in the affected agency's "Protest Fund" for the fiscal year in which the judgment is awarded.  Provided, however, if there are insufficient monies in such "Protest Fund" to pay the entire judgment in the fiscal year in which the judgment is awarded, the collecting officer immediately shall certify to the Governor, the State Treasurer, the Speaker of the House of Representatives and the President Pro Tempore of the Senate, the amount of any deficiency remaining after the payment of available monies from the "Protest Fund" of the affected agency.  Any such judgment which involves premium tax may be paid by the collecting officer or agency directly from current premium tax collections.  The agency may request the appropriation of sufficient funds to such "Protest Fund" to satisfy the judgment.  Provided, however, that any such total judgment over the amount of Five Hundred Thousand Dollars ($500,000.00) may be paid over a period of not to exceed three (3) consecutive fiscal years from funds allocated or appropriated for that purpose.  Nothing in this section shall be interpreted as allowing liens on public property.  Provided that the provisions of this section shall not apply to ad valorem taxes, taxes on intangible personal property, taxes collected by the Oklahoma Tax Commission, or to taxes collected by the Oklahoma Employment Security Commission.  In any such suit, subsequent to dismissal or adjudication on the merits and upon the motion of the state, the court shall determine whether or not a claim asserted in the suit was filed in bad faith, was not well grounded in fact, or was unwarranted by existing law or a good faith argument for the extension, modification, or reversal of existing law.  Upon so finding, the court shall enter a judgment ordering the plaintiff to reimburse the state for all costs of any nature, including but not limited to attorneys fees, incurred with respect to defense of the action.

Added by Laws 1945, p. 281, § 1, emerg. eff. Feb. 27, 1945.  Amended by Laws 1986, c. 233, § 4, emerg. eff. June 11, 1986; Laws 1988, c. 83, § 11, emerg. eff. March 25, 1988; Laws 1994, c. 277, § 8.

§62-211.  Fees - Payment into General Revenue Fund of state.

Unless otherwise provided by law, all self-sustaining boards created by statute to regulate and prescribe standards, practices, and procedures in any profession, occupation or vocation, shall at the close of each fiscal year hereafter file with the Governor and the State Auditor and Inspector a true and correct report of all fees charged, collected and received during the previous fiscal year and shall pay into the General Revenue Fund of the state ten percent (10%) of the gross fees so charged, collected and received by such board.

Added by Laws 1933, c. 88, p. 160, § 1, emerg. eff. March 4, 1933.  Amended by Laws 1947, p. 384, § 1, emerg. eff. April 24, 1947; Laws 1979, c. 30, § 30, emerg. eff. April 6, 1979; Laws 2004, c. 265, § 2.

§62212.  Reports of expenditures, charges and fees  Audit of books, records and accounts.

In addition to the report hereinbefore provided, each of said boards shall upon the request of the Governor or State Auditor and Inspector make and furnish to the Governor or State Auditor and Inspector a true and correct report of the expenditures made by said board and of all charges and fees made, collected and received by such board.  The State Auditor and Inspector shall cause to be made annually an audit of the books, records and accounts of said boards.

Laws 1933, c. 88, p. 160, § 2; Laws 1947, p. 384, § 2; Laws 1979, c. 30, § 160, emerg. eff. April 6, 1979.

§62213.  Failure or refusal to file reports  Misdemeanor.

Any official of either of the boards hereinbefore named who shall fail, neglect or refuse to make and file any report or pay the fees provided for herein shall be deemed guilty of a misdemeanor and in addition thereto shall be removed from his office.

Laws 1933, c. 88, p. 160, § 3; Laws 1947, p. 384, § 3.

§62214.  State Capitol Building  Boards not to maintain offices in.

Provided that none of the abovenamed boards shall maintain any office within the State Capitol Building.

Laws 1933, c. 88, p. 160, § 4.

§62221.  Fund Created  Nature of fund  Expenditures.

A.  There is hereby created a fund to be known as the "Oklahoma Tax Commission Fund".  There shall be paid to the State Treasurer and placed to the credit of said "Oklahoma Tax Commission Fund", out of collections made by said Commission, the sums of money required to be apportioned thereto by law.

B.  From and after July 1, 1986, the Oklahoma Tax Commission Fund shall be a revolving fund. Such fund shall be a continuing fund not subject to fiscal year limitations and shall consist of any revenues required to be deposited in the Oklahoma Tax Commission Fund by Article XXVIII, Section 7 of the Oklahoma Constitution, any other revenues apportioned to such fund by law, and any other miscellaneous fees and monies received by the Oklahoma Tax Commission.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Tax Commission to carry out the duties of the Commission according to law. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Amended by Laws 1986, c. 223, § 31, operative July 1, 1986.

§62253.  Special Cash Fund.

There is hereby created in the State Treasury a special fund to be designated the "Special Cash Fund".  Said fund shall be subject to legislative appropriation or transfer as provided by law and shall consist of such monies as the Legislature may direct to be transferred to said fund.

Added by Laws 1986, c. 223, § 56, emerg. eff. June 9, 1986. Amended by Laws 1987, c. 203, § 108, operative July 1, 1987.

§62-261.  Payments to State Treasurer.

When any cashier's check or other exchange has been issued by any state or national bank in the State of Oklahoma, made payable to the State of Oklahoma or any agency thereof, and such cashier's check or other exchange has not been presented for payment and paid by the bank of issue within three (3) years from the date of issuance, claim of the state thereto is hereby asserted and the bank of issuance is hereby made the agent of the state, and pursuant to such agency, the state or national bank issuing the same or the successor thereof shall pay the amount of any such cashier's check or other exchange to the State Treasurer under the provisions of the Uniform Unclaimed Property Act using the same reports as required to report other forms of property.

In addition to examination by the Office of the State Treasurer pursuant to the provisions of Section 678 of Title 60 of the Oklahoma Statutes, all such banks shall permit the State Auditor and Inspector or a duly authorized deputy access to their records to ascertain whether any such cashier's check or exchange has been issued and remains outstanding and unpaid.

To the extent discernable, the State Treasurer shall notify the state agency named in the remittance forms returned by the bank of the amount and of any other identifying data contained as to each item named; and upon presentation by such agency to the State Treasurer of claim duly authenticated and proof of right thereto the State Treasurer shall draw a voucher or order for the amount thereof found proper, to be paid to such agency.

Added by Laws 1947, p. 387, § 1, emerg. eff. May 16, 1947.  Amended by Laws 1949, p. 416, § 1, emerg. eff. June 11, 1949; Laws 1979, c. 47, § 59, emerg. eff. April 9, 1979; Laws 2002, c. 95, § 3, eff. July 1, 2002.

§62262.  Partial invalidity.

The provisions of this act are declared to be severable, and if any section, sentence, clause or part thereof be held invalid or unconstitutional for any reason, or the application thereof to any bank, person or circumstance is held invalid such invalidity or unconstitutionality or application shall not affect the remainder of the act, and the application thereof to other banks, persons or circumstances shall not be affected thereby.  The Legislature declares that it would have passed this act and each section, sentence, clause or part thereof, irrespective of the fact that any one or more sections, sentences, clauses or phrases be declared invalid.

Laws 1947, p. 387, § 2.

§62263.  State checks or vouchers unpaid after 90 days  Cancellation.

All depository checks or vouchers issued after June 30, 1980, by any state officer, department, board, commission, institution or agency in payment of any obligation of the state which shall for any cause remain unpaid and outstanding for a period of ninety (90) days shall be canceled.  Where the account originally charged can be identified the cancellation shall have the effect of restoring to the account the amount theretofore charged.  Where the identity of the account originally charged cannot now be ascertained, the amount of such cancellation shall revert to and be credited to the General Revenue Fund of the state.

Laws 1957, p. 467, § 1; Laws 1980, c. 105, § 2, eff. July 1, 1980.

§62275.1.  Microfilming or duplication of public welfare warrants  Destruction after microfilming or duplication  Permanent copies maintained.

All warrants issued by the Oklahoma Public Welfare Commission and the State Treasurer, in payment of assistance to the needy, aged persons, blind or dependent children, shall be microfilmed or duplicated in a manner acceptable to the Archives and Records Commission, by the Department of Human Services, provided further that the Department of Human Services is hereby authorized and directed to destroy said warrants, by burning, shredding, chemical process or any other method which will insure the complete destruction thereof, after microfilm or other copies are made thereof.  Permanent microfilm or other copies of the warrants shall be maintained by the Department of Human Services.  In addition to a possible earlier destruction schedule for warrants that have been duplicated satisfactorily, any redeemed warrant may be destroyed seven (7) years after it is redeemed with the permission of the Archives and Records Commission.

Added by Laws 1949, p. 440, § 1, emerg. eff. Feb. 24, 1949.  Amended by Laws 1949, p. 441, § 1, emerg. eff. April 14, 1949; Laws 1979, c. 47, § 60, emerg. eff. April 9, 1979; Laws 1997, c. 164, § 5, eff. July 1, 1997; Laws 2003, c. 224, § 17, eff. July 1, 2003.

§62275.2.  Destruction of warrant registers after warrants microfilmed or duplicated.

Warrant registers maintained by the State Treasurer, listing warrants issued in payment to the needy persons referred to in Section 275.1 of this title, shall be destroyed in the manner hereinabove provided by the State Treasurer upon receipt of notice from the Department of Human Services that warrants listed thereon have been microfilmed or duplicated in a manner acceptable to the Archives and Records Commission or if the warrants have been destroyed with permission of the Archives and Records Commission.

Added by Laws 1949, p. 440, § 2, emerg. eff. Feb. 24, 1949.  Amended by Laws 1949, p. 442, § 2, emerg. eff. April 14, 1949; Laws 1979, c. 47, § 61, emerg. eff. April 9, 1979; Laws 1997, c. 164, § 6, eff. July 1, 1997; Laws 2003, c. 224, § 18, eff. July 1, 2003.

§62275.6.  Storage facilities and personnel  Duties of Department of Public Welfare.

The Department of Public Welfare shall provide adequate storage facilities for warrants redeemed by the State Treasurer in payment of assistance to the needy, aged persons, blind or dependent children, out of funds apportioned to the administrative fund under the direction of the Oklahoma Public Welfare Commission, and immediately after the effective date of this act shall provide the necessary personnel and equipment to remove all paid and canceled warrants redeemed prior to the effective date of this act, and thereafter, from the vaults in the State Capitol, to the place provided by the Department of Public Welfare.

Laws 1949, p. 440, § 6.

§62275.7.  Storage facilities  Duties of Director  Construction, rent or lease  Contracts.

The Director of the Department of Human Services is hereby authorized to provide any storage facilities which in the judgment of the Commission for Human Services is needed to store paid warrants from the administration account of the Human Services Medical and Assistance Fund under the control of the Commission for Human Services.  The Department of Human Services is authorized to construct, rent or lease any necessary storage facilities, and to alter, or to enter into contracts for the alteration of such storage facilities to place them in a condition for proper protection of such records.  The Director of the Department of Human Services is further authorized to employ necessary personnel and to contract for the purchase or lease of necessary equipment to carry out the purposes of this act.

Amended by Laws 1988, c. 326, § 33, emerg. eff. July 13, 1988.

§62275.8.  State Treasurer  Redeemed bonds, etc.  Microfilm or duplicates - Disposition.

All state bonds, bond interest coupons and duplicates of receipts redeemed by the State Treasurer and delivered to the Director of State Finance as provided by Section 41.19 of this title shall be delivered by the Director of State Finance to the Archives and Records Commission to be retained in accordance with the provisions of Sections 305 through 317 of Title 67 of the Oklahoma Statutes.  All warrants redeemed by the State Treasurer, along with microfilm of the corresponding warrants or other duplicates of the warrants acceptable to the Archives and Records Commission, shall be delivered by the State Treasurer to the Archives and Records Commission to be retained in accordance with the provisions of Sections 305 through 317 of Title 67 of the Oklahoma Statutes.  The microfilm or other duplication shall be in accordance with requirements established for such records by the Archives and Records Commission.  In addition to a possible earlier destruction schedule for warrants that have been duplicated satisfactorily, any redeemed warrant may be destroyed seven (7) years after it is redeemed with the permission of the Archives and Records Commission.  No state agency may require the State Treasurer to furnish an original warrant, state check, or state voucher to the state agency if the State Treasurer makes a duplicate available.  If the State Treasurer is in possession of the original warrant, the original may be furnished in response to the following:

1.  A subpoena;

2.  A proper discovery request in a legal proceeding;

3.  For investigative purposes of a law enforcement agency; or

4.  For other good cause as determined by the State Treasurer.

Added by Laws 1949, p. 441, § 8, emerg. eff. Feb. 24, 1949.  Amended by Laws 1973, c. 46, § 16, operative July 1, 1973; Laws 1989, c. 367, § 2, eff. Oct. 1, 1989; Laws 1990, c. 337, § 13; Laws 1997, c. 164, § 7, eff. July 1, 1997; Laws 2003, c. 224, § 19, eff. July 1, 2003.

NOTE:  Laws 1989, c. 171, § 2 repealed by Laws 1990, c. 337, § 26.

§62275.9.  Claims or payrolls filed with Director of State Finance  Disposition.

Claims and/or payrolls filed with the Director of State Finance shall be maintained by said officer in accordance with the provisions of Sections 564 through 576 of Title 74 of the Oklahoma Statutes.

Laws 1949, p. 441, § 9; Laws 1979, c. 47, § 62, emerg. eff. April 9, 1979, Laws 1980, c. 105, § 3, eff. July 1, 1980.

§62-275.11.  Time limitation for state compliance with Title 40, § 165.2.

The State of Oklahoma shall be allowed ten (10) working days after the regular payday designated by an employer in order to comply with the requirements of Section 165.2 of Title 40 of the Oklahoma Statutes.

Added by Laws 2000, c. 336, § 13, eff. July 1, 2000.

§62-276.1.  Creation of fund - Use.

There is hereby created in the State Treasury a revolving fund for the Office of the Secretary of State to be designated the "Revolving Fund for the Office of the Secretary of State".  The revolving fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees and monies received by the Office of the Secretary of State for reproducing records or other papers or documents, and such other fees as are directed by law to be deposited in this fund, and any other miscellaneous receipts not otherwise directed by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of the Secretary of State for costs incurred in performing the duties and functions of the Office.  Expenditures from said fund shall be made on warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1961, p. 677, § 1, emerg. eff. July 12, 1961.  Amended by Laws 1986, c. 157, § 4, emerg. eff. May 9, 1986; Laws 1990, c. 264, § 96, operative June 1, 1990; Laws 1999, c. 377, § 1, eff. July 1, 1999.

§62-276.3.  Central Filing System Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the Secretary of State to be designated the "Central Filing System Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all fees generated by paragraphs 4 through 9 of subsection A of Section 111 of Title 28 of the Oklahoma Statutes and all penalties collected pursuant to subsections (9) and (10) of Section 19320.6 of Title 12A of the Oklahoma Statutes.  All monies accruing to the credit of this fund are hereby appropriated and may be budgeted and expended by the Office of the Secretary of State for expenses related to the central filing system created pursuant to Section 19320.6 of Title 12A of the Oklahoma Statutes.  Expenditures from this fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 206, § 10, operative July 1, 1988.  Amended by Laws 1988, c. 309, § 11, operative July 1, 1988; Laws 1991, c. 314, § 3, eff. Sept. 1, 1991; Laws 2000, c. 371, § 178, eff. July 1, 2001.

§62-276.4.  Petty cash fund.

There is hereby created a petty cash fund not to exceed Three Hundred Dollars ($300.00) for the Office of the Secretary of State to be used as a cash drawer change fund and for the purchase of or reimbursement for expenditures of less than One Hundred Dollars ($100.00) pursuant to the rules and procedures established by the Director of the Office of State Finance.

Added by Laws 1996, c. 82, § 1, emerg. eff. April 15, 1996.

§62277.1.  Fund created  Expenditures.

There is hereby created in the State Treasury a fund to be known as the "Federal Revenue Sharing Fund" in which shall be deposited all federal revenue sharing receipts, including interest earned thereon as hereinafter provided.  No money on deposit with the State Treasurer to the credit of the Federal Revenue Sharing Fund shall be expended except pursuant to legislative appropriation.

Laws 1973, c. 1, § 1, emerg. eff. Jan. 29, 1973.

§62277.2.  Investments  Interest.

The State Treasurer is hereby authorized and directed to invest federal revenue sharing monies in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma, acceptable as depositories, when such certificates of deposits are secured by acceptable collateral and yield as much or more than direct obligations of the United States of America.  Earnings or interest on federal revenue sharing monies shall be deposited in the Federal Revenue Sharing Fund.

Laws 1973, c. 1, § 2, emerg. eff. Jan. 29, 1973.

§62278.1.  Creation  Composition  Expenditure of moneys.

There is hereby created in the State Treasury a fund to be known as the "AntiRecession Fiscal Assistance Fund."  Said fund shall consist of all monies received by the state from entitlements under Title II of the Public Works Employment Act of 1976 (Public Law 94369), including interest earned thereon as hereinafter provided.  No money on deposit with the State Treasurer to the credit of the AntiRecession Fiscal Assistance Fund shall be expended except pursuant to legislative direction or appropriation.

Laws 1977, c. 2, § 1, emerg. eff. Jan. 26, 1977.

§62278.2.  Investments by State Treasurer  Deposit interest.

The State Treasurer is hereby authorized and directed to invest monies deposited to the AntiRecession Fiscal Assistance Fund in direct obligations of the United States of America or in certificates of deposit from banks in the State of Oklahoma, acceptable as depositories, when such certificates of deposit are secured by acceptable collateral and yield as much as or more than direct obligations of the United States of America.  Earnings or interest on antirecession fiscal assistance monies shall be deposited in the AntiRecession Fiscal Assistance Fund.

Laws 1977, c. 2, § 2, emerg. eff. Jan. 26, 1977.

§62279.  Fund created  Composition  Transfer of funds.

There is hereby created in the State Treasury a depository account for the Oklahoma Tax Commission, to be designated as the "Unclassified Taxes Account".  The depository account shall consist of all monies received by the Oklahoma Tax Commission for which the appropriate tax account is unidentified.  The Oklahoma Tax Commission is authorized to transfer monies from the Unclassified Taxes Account to the appropriate tax account when such tax account is identified.  On July 1, 1988, any monies in the Unclassified Taxes Account in excess of One Hundred Thousand Dollars ($100,000.00) shall be transferred to the General Revenue Fund.  At the close of the fiscal year ending June 30, 1989, and at the close of each fiscal year thereafter, any monies in the Unclassified Taxes Account, held for a period of at least two (2) years, in excess of One Hundred Thousand Dollars ($100,000.00) shall be transferred to the General Revenue Fund of the state.

Added by Laws 1988, c. 204, § 5, operative July 1, 1988.

§62-281.  Municipal corporations holding public utility bonds - Readjustment of indebtedness under bankruptcy laws.

It shall be lawful for the board of county commissioners of any county in the State of Oklahoma, or the board of education or other governing board of any school district in the State of Oklahoma, or the governing board of any other municipal corporation in the State of Oklahoma, which holds or owns any public utility bonds of any incorporated city or town of this state, the assessed valuation of which is less than the face value of the entire issue of said bonds and accrued interest thereon, to accept in writing any plan of readjustment of said indebtedness of such city or town which may be submitted by the governing board thereof under Section 80, of Chapter IX, of the Bankruptcy Laws of the United States of America, as amended in an act entitled "An Act to Establish an Uniform System of Bankruptcy Throughout the United States" approved July 1, 1898, and acts amendatory thereof and supplementary thereto, approved May 24, 1934, and to accept in full settlement of such indebtedness either in cash or other securities of such incorporated city or town, an amount less than the full amount due on the face of said bonds and/or interest coupons.

Laws 1935, p. 124, § 1.

§62282.  Definitions  Debtor municipal corporation  Creditor municipal corporation.

For the purpose of this Act, a debtor municipal corporation hereunder is hereby defined as a municipal corporation or other political subdivision of this state which is insolvent or unable to meet its debts as they mature.  A creditor municipal corporation hereunder is defined as being a municipal corporation or other political subdivision of this state which holds or owns bonds, warrants or securities of a debtor municipal corporation of this state.

Laws 1935, p. 123, § 1.

§62283.  Initiation of proceeding under bankruptcy laws.

A debtor municipal corporation or political subdivision of this state is hereby permitted and authorized, as a debtor, to initiate and conduct proceedings provided by the Bankruptcy Acts of the United States for the readjustment of municipal debts according to the provisions of said Bankruptcy Acts.

Laws 1935, p. 123, § 2.

§62284.  Participation by creditor corporation in proceedings.

Any creditor corporation of this state is hereby permitted and authorized to enter into contracts and plans with a debtor municipal corporation to initiate and participate in proceedings provided by the Bankruptcy Acts of the United States for the readjustment of municipal debts, and to become bound thereby.

Laws 1935, p. 123, § 3.

§62285.  Carrying out plan of municipal debt readjustment.

Any municipal corporation or political subdivision of this state shall carry out the plan or plans of municipal debt readjustment when and if authorized and approved by said Bankruptcy Court by refunding the same in the amounts and under the terms of said plan or plans so approved.

Provided, however, that said plan or plans does not authorize any greater interest than now provided for municipal securities under the laws of this state, and

Provided further, that any and all issues of bonds, securities or warrants authorized under any such plan or plans shall be conducted in conformity with and under the provisions of the laws of Oklahoma relating to refunding of municipal indebtedness, and

Provided further, that all creditor municipal corporations, as well as debtor municipal corporations of this state, shall be bound by the final decree of said Bankruptcy Court confirming the plan of readjustment of the debtor corporation.

Laws 1935, p. 123, § 4.

§62286.  Composition of indebtedness under bankruptcy law.

Any county, municipality, local improvement district organized or created for the purpose of grading, paving or otherwise improving public streets, alleys, or roads; or other similar district; also any paving district of any municipality of this state; any drainage or reclamation district; or any agency or instrumentality formed or existing pursuant to the laws of this state, which is an agency or instrumentality of a kind named or described in Section 81 of an Act of Congress, entitled "An Act to Establish a Uniform System of Bankruptcy Throughout the United States", as approved July 1, 1898, and as now or hereafter amended and supplemented, (Title 11, United States Code Section 401); which has power to incur indebtedness, either through action of its governing body or through the action of the governing body of any county, municipality, district, agency or instrumentality in which such county, municipality, district, agency or instrumentality is included; is hereby authorized to proceed under all applicable laws enacted by the Congress of the United States, under its federal bankruptcy powers, to effect a plan for the composition of its indebtedness; and the officials and governing body of such county, municipality, district, agency or instrumentality are authorized to adopt all proceedings and to do any and all acts necessary fully to avail such municipality, county, district, agency or instrumentality of the provisions of any of such Acts of the Congress of the United States.

Laws 1947, p. 389, § 1.

§62291.  When cancellation authorized.

That any municipality, political corporation or subdivision of this state, which has issued its bonds for any purpose and after the issuance or approval of said bonds it is determined that the purpose for which said bonds were issued has ceased to exist, is hereby authorized to cancel and destroy said bonds, thereby absolving itself from any liability for the payment of said bonds, or the coupons thereto attached, in the manner and under the procedure provided in Section Two hereof.

Laws 1919, c. 222, p. 318, § 1.

§62292.  Procedure  Notice.

Whenever, after the issuance or approval of said bonds it shall be determined that the purpose for which said bonds have been issued by such municipality, political corporation or subdivision of this state, has ceased to exist, the commissioners, board, council, or other officers of such municipality, political corporation or subdivision of this state, shall at its next session, either regular or special, by resolution declare that the purpose for which said bonds were issued has so ceased to exist, and pursuant thereto shall authorize and direct its clerk or secretary to issue and publish notice of such fact and of its intention to cancel and destroy said bonds, in some newspaper of general circulation within such municipality, political corporation or subdivision of this state, or within the county in which same is located, for at least fourteen (14) days, two insertions being necessary, and such clerk or secretary shall immediately upon the passage of such resolution post copies of such notice in five public places within such municipality, political corporation or subdivision of this state. Such notice shall specifically designate the bonds to be canceled, stating the purpose for which issued, the amount and date thereof, and shall further state in substance that on a day certain not less than two (2) weeks from the first publication and posting of said notice, unless formal objection and protest in writing is made by at least onethird (1/3) of the voters, qualified to vote, at the election by which said bonds were authorized to be issued, the said commissioners, board, council, or other officers of said municipality, political corporation or subdivision of this state, will proceed to cancel and destroy said bonds.  Such bonds shall be destroyed by burning; and the clerk, or secretary, shall make an entry on the records showing the cancellation and destruction of said bonds, and the date and reason therefor.

Laws 1919, c. 222, p. 318, Sec. 2.

§62304.1.  Payroll purchase order  Payroll statement  Verification by affidavit  Payments.

A.  The regular personnel of any agency of any county, city, town, school district or board of education may be certified to the governing board thereof for payment by a payroll purchase order in the manner herein provided.  For the purpose of this section, regular personnel is hereby defined as those persons whose appointment or employment or election, whether on full or parttime basis, together with the rate of pay unless the same be fixed by law, has been confirmed or otherwise fixed by the governing board, in each instance, and entered in its journal of proceedings or by separate contract of employment properly authenticated and filed of record; provided, for school districts only, regular personnel may be defined as including persons who are employed on a temporary or occasional basis.

B.  For each pay period, the duly elected or appointed head of any department, office, suboffice, district, station or school may execute, on behalf of himself and his subordinates, a payroll statement, itemizing in detail the names of such persons, nature of employment or service, rate of pay each, hours worked, and dates of service within the payroll period if less than a full payroll period.  This statement shall be verified by affidavit as to:

1.  Subordinate relationship of all persons named, other than himself, to the affiant;

2.  Record of employment or contract relationship of all persons named; and

3.  Services performed under direct supervision.

The form of affidavit shall be prepared by the State Auditor and Inspector, and shall provide for entry therein by words, and figures, as to the number of persons certified to in such payroll statement and affidavit.

The statement and affidavit shall be deemed to include the approval of departmental head and receipt acknowledging services of subordinate, where such is required by law; and no further statements for that purpose shall be required.  The subordinate employees named therein shall not be required to sign the payroll statement and affidavit unless the governing board, by official order, so requires, in which event, each may sign opposite his own name.  Affidavit to any payroll statement may be verified by any officer authorized to take acknowledgments, or by the clerk of the county, city, town, school district or board of education, as the case may be.

C.  The payroll statement and affidavit shall be forwarded to the clerk of the county, city, town, school district or board of education, and shall become a permanent part of the financial records of the agency.  The total payroll amounts from the payroll statement and affidavit, and the amounts charged to each appropriation and fund of the agency, shall be listed or estimated on the payroll purchase order for consideration and payment by the governing board.  The amount to be paid pursuant to a payroll purchase order may be encumbered as of the date the purchase order is considered by the governing board for payment or as of the date payroll payments are made.

D.  The encumbering officer or clerk of a municipality, county or school may authorize payment of the following taxes and invoices as they become due without a purchase order or further approval of the governing board:

1.  Taxes, including, but not limited to, withholding, social security or unemployment compensation taxes;

2.  Retirement or pension fund payments or contributions which are payable pursuant to a resolution, ordinance, contract or other appropriate agreement which has been approved by the governing board; and

3.  Payments for insurance or related coverages, including, but not limited to, accident, health or life, workers' compensation, or any other property, vehicle, marine, surety, liability or casualty coverages, which are payable under a valid contract, policy or other appropriate agreement which has been approved by the governing board.

Amended by Laws 1990, c. 221, § 1, operative July 1, 1990.

§62304.2.  Assignment of salary or wage earnings.

Except as otherwise provided by Section 165.3a of Title 40 of the Oklahoma Statutes, assignment of salary or wage earnings in such instance shall be by separate instrument, and by affidavit.  Except as otherwise provided by Section 165.3a of Title 40 of the Oklahoma Statutes, it shall be unlawful to issue or authorize the issuance of a municipal warrant for salary or wages to any person other than the person earning the same, or to his or her assignee or the executor or administrator of his or her estate or to any person entitled to child support payments pursuant to an income assignment proceeding or a garnishment proceeding.  Except as provided by income assignment procedures for the collection of child support, no assignment of a part of salary or wages shall be made, and any assignment of salary or wages before the same has been earned shall be a nullity and shall avail the assignee nothing.

Laws 1943, p. 143, § 2, emerg. eff. April 13, 1943; Laws 1986, c. 38, § 1, emerg. eff. March 26, 1986; Laws 1994, c. 25, § 1, emerg. eff. April 7, 1994.

§62305.1.  Municipal or public utility billing  Payment without verification  Late charges  Discounts.

The governing board of a municipality shall be authorized to allow and pay the regular periodic billings of any municipal utility or of any public utility whose rates are fixed by, and are subject to the approval of, the Oklahoma Corporation Commission or any other public regulatory body or board of any utility cooperative for services furnished by the utility to the municipality without the issuance of a purchase order and filing of an invoice by such municipal or public utility, provided, further, that no municipal or public utility shall attach a late charge or deny a discount on any bill until a thirtyday period has lapsed from the receipt of the bill.

Laws 1969, c. 310, § 1; emerg. eff. April 28, 1969; Laws 1970, c. 216, § 1, emerg. eff. April 15, 1970; Laws 1980, c. 126, § 2, emerg. eff. April 10, 1980.

§62305.2.  Definitions.

The term "municipality" as used herein shall include any county, school district, city or town, and the term "governing board" shall include the board of county commissioners of a county, the board of education or district board of any school district, the city council of a city, and the board of trustees of a town.  Laws 1969, c. 310, Sec. 2.  Emerg. eff. April 28, 1969.

Laws 1969, c. 310, § 2, emerg. eff. April 28, 1969.

§62306.  Compromise and settlement of amount due under certain bonds and warrants and charged against property.

The holder of any matured and unpaid street improvement bonds or warrants, or district sanitary sewer, or storm sewer, or sidewalk warrants, issued by any municipal corporation of this state, whether such bond or warrant be unpaid in part or in whole, together with the owner of any property which is or shall be charged with a lien for the payment of any such matured and unpaid bond or warrant, in whole or in part, by virtue of the act or acts under which such bond or warrant may have been issued, and together with the mayor and city council of the issuing municipality are hereby authorized to enter into a compromise and settlement of the amount due thereon and charged against any such property.

Laws 1937, p. 157, § 1.

§62306a.  Form and contents of compromise settlement.

Such compromise settlement shall be in writing and shall prescribe the bond or bonds, or warrant or warrants involved, the date of issuance and maturity thereof; and the ordinance under which the same were issued; it shall also describe the property sought to be discharged and shall specify the total consideration for such settlement and the proportions of the same which the bondholder or warrant holder and the municipality shall each receive.  It shall be executed by such bondholder or warrant holder, the property owner and the mayor of such municipality and shall be approved by resolution of the city council of such municipality.

Laws 1937, p. 157, § 2.

§62306b.  Judicial approval of compromise settlement  Release and discharge of property.

When any such compromise settlement shall have been duly executed by the parties and approved by the city council of such municipality, the same shall be presented to the district court of the county wherein the property sought to be discharged is situated upon the petition of the parties, which petition shall recite the facts and circumstances of the proposed compromise settlement and pray the confirmation of the same by said court and an order discharging the property from the lien securing the payment of such matured and unpaid street improvement bond, or warrant, or district sanitary sewer, or storm sewer, or sidewalk warrant.  At any time after the filing of such petition the parties may present the same to said court and the court upon presentation shall examine the same and if the court shall find that said proposed compromise settlement is a fair adjustment of the rights and interests of the parties and the consideration for the same adequate and properly proportioned, an order shall be entered confirming said compromise settlement and discharging and releasing the property involved of and from any charge or lien of any special tax assessed for the purpose of paying such matured and unpaid bond or warrant; and, said court shall, at the time of entering of said order, cause to be endorsed upon such bond or bonds, or warrant or warrants, a statement showing the discharge and release of such property.

Laws 1937, p. 157, § 3.

§62306c.  Notation of discharge and release of property.

The county treasurer shall, upon presentation of a certified copy of any order entered in accordance with Section 3 hereof, thereupon enter upon the tax rolls of said county wherein any such special assessment shall appear a notation showing that the same has been discharged and released by virtue of such compromise settlement and order of the district court thereon.

Laws 1937, p. 158, § 4.

§62306d.  Cancellation of special assessment and lien of assessment or warrant.

In any case where the owner of any property which is or shall be charged with a lien for the payment of any such matured and unpaid special assessment, district sanitary sewer, storm sewer, or sidewalk warrant, is the owner and holder of any such warrant, he may upon surrendering the same to the county treasurer of the county wherein any such special assessment shall appear, have such special assessment and the lien thereof canceled, and such treasurer shall make a notation upon the tax rolls showing that such special assessment has been discharged and released and shall cancel such warrant and file the same in his office.

Laws 1937, p. 158, § 5.

§62306e.  Cancellation of special assessment and lien of bond, warrant or tax bill.

In any case where the owner of any property which is or shall be charged with a lien for the payment of any such matured and unpaid special assessment street improvement bond or special assessment warrant or tax bill, is the owner and holder of any such bond or portion of bond or special assessment warrant or tax bill, he may upon surrendering the same to the city clerk of the municipality wherein such special assessment shall appear, have such special assessment and lien thereof canceled and such city clerk shall make an endorsement upon the bond or special assessment warrant or tax bill and such city clerk shall make a notation upon the special assessment tax rolls showing that such special assessment has been discharged and released and shall cancel such bond and file the same in his office.

Laws 1937, p. 158, § 6.

§62-310.1.  Cities and towns - Purchasing procedures.

A.  Unless otherwise provided by ordinance, officers, boards, commissions and designated employees of cities and towns, hereinafter referred to as the purchasing officer, having authority to purchase or contract against all budget appropriation accounts as authorized by law shall submit all purchase orders and contracts prior to the time the commitment is made, to the officer charged with keeping the appropriation and expenditure records or clerk, who shall, if there be an unencumbered balance in the appropriation made for that purpose, so certify in the following form:

I hereby certify that the amount of this encumbrance has been entered against the designated appropriation accounts and that this encumbrance is within the authorized available balance of said appropriation.

Dated this ______ day of _____________, 20____.

___________________________________________

Encumbering Officer or Clerk of ___________.

Provided, in instances where it is impossible to ascertain the exact amount of expenditures to be made at the time of recording the encumbrance, an estimated amount may be used and the encumbrance made in like manner as set forth above.  Provided, no purchase order or contract shall be valid unless signed and approved by the purchasing officer and certified as above set forth by the officer or clerk charged with keeping the appropriation and expenditure records.  The clerk or encumbering officer shall retain and file one copy of the purchase order.

B.  After satisfactory delivery of the merchandise or completion of the contract, the supplier shall deliver an invoice.  Such invoice shall state the supplier's name and address and must be sufficiently itemized to clearly describe each item purchased, its unit price, where applicable, the number or volume of each item purchased, its total price, the total of the purchase and the date of the purchase.  The appropriate officer shall attach the itemized invoice together with delivery tickets, freight tickets or other supporting information to the original of the purchase order and, after approving and signing said original copy of the purchase order, shall submit the invoices, the purchase order and other supporting data for consideration for payment by the governing board.  All invoices submitted shall be examined by the governing board to determine their legality.  The governing board shall approve such invoices for payment in the amount the board determines just and correct.

C.  As an alternative to the provisions of subsection B of this section, the governing body may elect to pay claims and invoices pursuant to the provisions of subsection A of Section 17-102 of Title 11 of the Oklahoma Statutes, which provides for the adoption of an ordinance to ensure adequate internal controls against unauthorized or illegal payment of invoices.  The governing body may also authorize the chief executive officer or designee to approve payment of such invoices.  In absence of such authority, the governing board shall approve payment.

Added by Laws 1947, p. 390, § 1, emerg. eff. May 21, 1947.  Amended by Laws 1967, c. 348, § 1, emerg. eff. May 18, 1967; Laws 1968, c. 373, § 1, emerg. eff. May 10, 1968; Laws 1977, c. 75, § 1, operative July 1, 1977; Laws 1980, c. 126, § 3, emerg. eff. April 10, 1980; Laws 1982, c. 249, § 12; Laws 1988, c. 90, § 2, operative July 1, 1988; Laws 1990, c. 201, § 1, eff. Sept. 1, 1990; Laws 1991, c. 124, § 19, eff. July 1, 1991; Laws 2004, c. 361, § 2, eff. July 1, 2004.

§62310.1a.  Acknowledgment of delivery of merchandise  Approval of payment.

The officer, deputy or employee receiving satisfactory delivery of merchandise shall acknowledge such fact by signing the invoice or delivery ticket and no purchase order shall be approved for payment by the governing board unless the required signed invoices or delivery tickets are attached thereto.

Laws 1977, c. 75, § 2, operative July 1, 1977.

§62-310.1b.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§62-310.1c.  Repealed by Laws 2004, c. 447, § 21, emerg. eff. June 4, 2004.

§62310.2.  Record of appropriations  Charges  Approval of claims  indebtedness in excess of appropriation  Authority to incur indebtedness.

The clerk of each county or encumbering officer of the municipality shall keep a record in such form as prescribed by the State Auditor and Inspector in which shall be kept an exact account of each appropriation as made by the county excise board as departmentalized for each department of government or as made by the municipal governing body as authorized by law.  The amount and purpose of each purchase order or contract shall be charged against the appropriation as made by the excise board or governing body at the time purchase is made or contract let and the balance in the appropriation account after such charges are deducted shall constitute the unencumbered balance available.  No purchase order shall be paid until approved by the officer, board or commission having charge of the office or department for which the appropriation is available and from which such payment is proposed to be made, provided that no indebtedness for any purpose shall be incurred in excess of the appropriation for that purpose and provided that the county and municipal officers referred to herein are made responsible on their official bond for any and all indebtedness incurred by them.  Each county or municipal officer in charge of a department or appropriation account shall be allowed to incur indebtedness against all appropriations within his department under the regulations as provided for herein, except when otherwise provided by law; and provided further, that only those municipal officers and employees designated by the governing board shall have authority to obligate the municipality.

Laws 1947, p. 391, § 2; Laws 1977, c. 75, § 5, operative July 1, 1977; Laws 1979, c. 30, § 97, emerg. eff. April 6, 1979; Laws 1980, c. 126, § 4, emerg. eff. April 10, 1980.

§62310.3.  Removal from office for exceeding appropriation.

Any county or municipal officer who in his capacity as an officer or as or through a purchasing officer shall incur or cause to be incurred any indebtedness, purchase order or obligation for any purpose or for any account in excess of the appropriation available therefor shall forfeit and be removed from office in the manner provided by law for willful maladministration.

Laws 1947, p. 391, § 3; Laws 1977, c. 75, § 6, operative July 1, 1977.

§62-310.4.  Unexpended balances of fiscal year available until September 30th - Notice to present claims.

All unencumbered balances, if any, as shown by the officer charged with keeping the appropriation and expenditure records of the county, city, or town on hand at the close of day June 30, may remain as a credit for said fiscal year up to the close of day September 30, next.  Said officer charged with keeping the appropriation and expenditure records of the county, city, or town shall at any time during the month of July advertise in a newspaper of general circulation in the county and shall cause to be published for two (2) consecutive times if in a daily newspaper and once if in a weekly newspaper, notice in the following form:

PUBLIC NOTICE

All persons having an indebtedness or claim against ________

_________________________________________________________________

County, City, or Town

are hereby notified that all invoices and documentation pertaining to said purchase order or contract must be recorded in the office of _____________ Clerk on or before September 30, 20___, covering all debts now unpaid and incurred during the period beginning on July 1, 20___, and ending on June 30, 20___, or said account shall be void and forever barred.

_____________________________________

Clerk or Encumbering Officer

Provided this act shall not be so construed to allow the incurring of a new indebtedness after June 30 chargeable to the appropriation account of the immediately preceding fiscal year.

Added by Laws 1947, p. 391, § 4, emerg. eff. May 21, 1947.  Amended by Laws 1977, c. 75, § 7, operative July 1, 1977; Laws 1993 c. 318, § 1, emerg. eff. June 7, 1993; Laws 2004, c. 361, § 3, eff. July 1, 2004.

§62310.5.  Surplus for unencumbered balances  Supplemental appropriations  Cancellation of appropriations.

Provided all fund balance reserved for unencumbered balances of appropriations for the prior fiscal year on hand at the close of day September 30, may be appropriated by supplemental appropriation to current expense purposes in the current fiscal year in the manner now provided by law.  In the event of the recording of an estimated encumbrance or in the event of an increase in the cost price of supplies, equipment, materials, etc., these underestimations may be provided for during the threemonths period by the cancellation of appropriations made by the county excise board prior to June 30, subject to the approval both of the governing board and the officer in charge of the department or appropriation account only in instances as hereinabove set forth and only in amounts sufficient to pay such increased encumbrances, and by reappropriation to the appropriation accounts in which an underestimate encumbrance was made, all in the manner as now provided by law for the making of supplemental appropriations.

Amended by Laws 1988, c. 90, § 3, operative July 1, 1988.

§62310.6.  Rules and regulations.

For the purpose of carrying into effect the provisions of this act and for its proper administration, the State Auditor and Inspector is hereby empowered to promulgate and enforce such rules and regulations as may be necessary but not inconsistent herewith, and he shall prescribe all forms of records, required under the provisions hereof.

Laws 1947, p. 392, § 6; Laws 1979, c. 30, § 98, emerg. eff. April 6, 1979.

§62310.7.  Partial invalidity.

If any part of this act is for any reason held unconstitutional such decision shall not affect the validity of the remaining portions of this act.  The Legislature hereby declares that it would have passed this act and each and every part thereof, irrespective of the fact that any part be declared unconstitutional.

Laws 1947, p. 392, § 8.

§62310.8.  Blanket purchase orders.

A.  A municipality, county or school district may issue a blanket purchase order for:

1.  recurring purchases of goods or services if a maximum authorized amount for all purchases pursuant to a blanket purchase order is specified in the order and approved by the governing board; or

2.  the repair of county equipment, machinery or vehicles when the estimated cost of repairs is greater than Two Thousand Five Hundred Dollars ($2,500.00).

The maximum authorized amount of a blanket purchase order may be increased to cover unforeseen expenses.  A written explanation of said increase shall be attached to the blanket purchase order prior to payment.

B.  Blanket purchase orders shall be prepared, filed, and encumbered in the manner provided for purchase orders and as authorized by law or regulation, except no written requisition shall be required for a blanket purchase order.  Prior to payment, the requesting county officer shall verify the blanket purchase order by signature.  Before transacting any purchase pursuant to a blanket purchase order, the order shall be submitted to the governing board for its approval. After satisfactory delivery of goods or services pursuant to a blanket purchase order, a vendor's invoice shall be submitted to and approved by the purchasing officer of a municipality or a school district or a county purchasing agent and forwarded for payment.  An itemized list of goods or services purchased pursuant to the blanket purchase order shall be attached to the vendor's invoice if said invoice does not contain an itemized list of goods or services purchased pursuant to the blanket purchase order.  Payment of invoices from vendors pursuant to a requisition and approved blanket purchase order issued pursuant to the provisions of this section shall be authorized by the encumbering officer.

Amended by Laws 1982, c. 249, § 14; Laws 1983, c. 205, § 3, emerg. eff. June 16, 1983; Laws 1988, c. 90, § 4, operative July 1, 1988; Laws 1989, c. 286, § 6, operative July 1, 1989.

§62-310.9.  Contracts with architects, contractors, engineers or suppliers of construction materials - Signed statement - Multiple or continuing contracts - Affidavit.

A.  Except as provided in subsection B of this section, on every contract entered into by any county, school district, technology center school district or political subdivision of the state for an architect, contractor, engineer or supplier of construction materials of Twenty-five Thousand Dollars ($25,000.00) or more, shall be the following signed statement:

STATE OF OKLAHOMA)

) ss.

COUNTY OF)

The undersigned (architect, contractor, supplier or engineer), of lawful age, being first duly sworn, on oath says that this contract is true and correct.  Affiant further states that the (work, services or materials) will be (completed or supplied) in accordance with the plans, specifications, orders or requests furnished the affiant.  Affiant further states that (s)he has made no payment directly or indirectly to any elected official, officer or employee of the State of Oklahoma, any county or local subdivision of the state, of money or any other thing of value to obtain or procure the contract or purchase order.

_____________________________________

(Contractor, architect, supplier or

engineer)

Attested to before me this ___ day of _______, 20___.

B.  Any county, municipality or school district executing a contract with any architect, contractor, supplier or engineer for construction work, services or materials which are needed on a continual basis from such architect, contractor, supplier or engineer under the terms of such contract, or executing more than one contract during the fiscal year with such architect, contractor, supplier or engineer, may require that the architect, contractor, supplier or engineer complete a signed affidavit as provided for in subsection A of this section which shall apply to all work, services or materials completed or supplied under the terms of the contract or contracts.

Added by Laws 1980, c. 126, § 9, emerg. eff. April 10, 1980.  Amended by Laws 1990, c. 305, § 1, eff. Nov. 1, 1990; Laws 1991, c. 293, § 3, emerg. eff. May 30, 1991; Laws 1993, c. 318, § 2, emerg. eff. June 7, 1993; Laws 1995, c. 205, § 1, eff. July 1, 1995; Laws 1997, c. 115, § 1, eff. Nov. 1, 1997; Laws 1998, c. 365, § 6, eff. July 1, 1998; Laws 2002, c. 414, § 2, eff. July 1, 2002; Laws 2005, c. 472, § 2, eff. July 1, 2005.

NOTE:  Laws 1990, c. 221, § 2 repealed by Laws 1991, c. 293, § 8, emerg. eff. May 30, 1991.

§62-318.  Performance-based efficiency contracts.

A.  For purposes of this section:

1.  "Public entity" means any political subdivision of this state, or a public trust which has as a beneficiary a political subdivision of this state, or any institution of higher education which is part of The Oklahoma State System of Higher Education;

2.  "Performance-based efficiency contract" means a contract for the design, development, financing, installation and service of any improvement, repair, alteration or betterment of any building or facility owned, operated or planned by a public entity; or any equipment, fixture or furnishing to be added to or used in any such building or facility; or any maintenance or operational strategy that is designed and implemented that will reduce utility consumption or lower operating costs, and may include, but is not limited to, one or more of the following:

a. utility services,

b. heating, ventilating or air conditioning system modifications or replacements and automated control systems,

c. replacement or modifications of lighting fixtures,

d. indoor air quality improvements to increase air quality that conform to the applicable state or local building code requirements when done in conjunction with other cost-saving measures,

e. any additional building infrastructure improvement, cost saving, life safety or any other improvement that provides long-term operating cost reductions and is in compliance with state and local codes, or

f. any facility operation and support programs that reduce operating cost; and

3.  "Qualified provider" means a person or business experienced or trained in the design, analysis and installation of energy conservation and facility management measures.  A qualified provider must employ a professional engineer registered in the State of Oklahoma.

B.  In addition to any other legally permissible alternatives of entering into contracts, any public entity may enter into performance-based efficiency contracts with a qualified provider pursuant to the provisions of this section.  Further, any public entity may enter into an installment contract, lease purchase agreement or other contractual obligation for the purpose of financing performance-based efficiency projects for a term not to exceed twenty (20) years or the useful life of the project.  A qualified provider to whom the contract is awarded shall be required to give a sufficient bond to the public entity for its faithful performance of the contract.  In addition, the public entity may require performance bonds covering the annual amount of guaranteed savings over the contract term.

The contract's cost savings to the public entity must be guaranteed each year during the term of the agreement.  The savings must be sufficient to offset the annual costs of the contract.  The contract shall provide for reimbursement to the public entity annually for any shortfall of guaranteed savings.  Savings must be measured, verified and documented during each year of the term and may be utilized to meet the annual debt service.  This section shall constitute the sole authority necessary to enter into performance-based efficiency contracts, without regard to compliance with other laws which may specify additional procedural requirements for execution of contracts.

Added by Laws 2001, c. 436, § 1, emerg. eff. June 8, 2001.  Amended by Laws 2004, c. 299, § 2, eff. Nov. 1, 2004.

§62325.  County fair fund  Use of surplus to pay warrants.

Any cash surplus over and above the estimated needs for the current fiscal year in the county fair fund of any county of this state may be used to pay any outstanding warrants of any previous fiscal year.

Laws 1935, p. 182, § 1.

§62326.  Rental from forest reserves  Disposition and apportionment.

From and after the passage of this act, each county treasurer of this state shall, out of any funds now on hand and any funds hereinafter received by him from the United States Government as said County's share of the rentals from forest reserves located therein, immediately apportion same as follows:

1st.  Twentyfive percent (25%) of all money now on hand and hereinafter received to be prorated and apportioned among the various school districts of said counties situated and located contiguous to such forest reserves, according to the scholastic population thereof;

2nd.  Seventyfive percent (75%) of all such money now on hand and hereinafter received, shall be deposited in a special road fund to be expended on county highways leading into and away from such forest reserves, under the direction and supervision of the Board of county commissioners of such county.

Laws 1935, p. 173, § 1; Laws 1941, p. 280, § 1; Laws 1941, p. 281, § 1.

§62331.  Consolidation of general and special funds  Budget accounts and funds  Appropriations  Apportionment.

For the purposes of simplifying budgetary accounting of the several counties and other municipal subdivisions of the State of Oklahoma, all public officers charged under the law with making financial statements, budgets, levies, and accounting for public funds of such municipal subdivisions of the state are hereby directed and required to account for all such public funds in the manner provided for in this act.

First.  All funds for current requirements arising out of an ad valorem tax levy assessed and collected under the provisions of Section 9, Article 10, Constitution, as amended, except Separate School Funds, are hereby declared to constitute the "General Fund" of such county, city, town, independent or dependent school district, or other municipal subdivisions of the state.  All special "funds" arising out of an ad valorem tax levy, within the limitations of said Section 9, Article 10, Constitution, except Separate School Funds, authorized or required by existing laws to be devoted to a specific or special purpose, or that may hereafter be so authorized or required, unless specifically excepted, shall, from and after the effective date of this act, be accounted for as integral "budget accounts" within and as a part of the said "General Fund."  Each such integral budget account shall bear the title ascribed by law to such special purpose, and it shall be subject to be so itemized for purpose of appropriation as the law may direct for the accomplishment of such special purpose, and none of the items of appropriation within such special budget account shall ever be expended for any purpose other than provided by the law creating such special fund (now budget account) nor shall any part of it ever be available for transfer to any other budget account within the General Fund.  It is provided, however, that cancellation and/or transfer between the several items of appropriation for a special purpose within the limitations and in the manner provided by law is hereby authorized.

The total of the items of appropriation for a special purpose for which it is not mandatory to make a levy, if now or hereafter limited to a fixed or maximum rate of ad valorem mill levy, shall be limited in amount to the equivalent of the net proceeds of such ad valorem tax rate, plus ninety percent (90%) of the miscellaneous revenue collected from such source during the preceding fiscal year.  If a levy for a special purpose be mandatory, under legislative exercise of the sovereign powers of the state to direct a constitutional function, the total of the several items of appropriation for such mandatory special purpose must be fixed by the county excise board at the equivalent of the net proceeds of such ad valorem rate as the law may direct, plus the amount of any unexpended balance of appropriations for the same special purpose of the preceding year; provided, however, that if the said governing board of the municipality attach to the estimate of needs for the ensuing year a certificate executed under oath that all of the requirements of the legislative mandate involving such special fund or account have been fully met, the total of appropriations then to be approved shall be limited to the equivalent of the net proceeds of such mandatory levy, plus ninety percent (90%) of the miscellaneous revenue collected from such source during the preceding fiscal year.

The total of the several items of appropriation currently necessary for salaries generally and other governmental requirements other than those authorized or required to be provided by special funds, or budget accounts as herein provided, shall constitute an integral account within the General Fund, to be known henceforth as the "Governmental Budget Account" to be itemized as now provided by law.

Out of such portion of the fifteen (15) mills that may be apportioned to county purposes by the county excise board, or the Legislature, under the provisions of Section 9, Article 10, Constitution, as amended, there is hereby specifically apportioned, and the equivalent of the net proceeds thereof required to be used for:

crippled children, mandatory to provide aid to curable defectives, onetenth (1/10) mill;

County audit, mandatory to police county public funds, onetenth (1/10) mill; and the residue of that portion of the fifteenmill limit apportioned to county purposes shall be used, so far as may be necessary, together with other income and surpluses legally accruing to the county general fund, other than those indicated in the "Fifth" provision of this section, to provide for the estimate of needs submitted by the board of county commissioners, until otherwise provided by law, as follows:

Governmental Budget Account, optional with board of county commissioners; Highway Levy Budget Account, optional with board of county commissioners; Free Fair Budget Account, optional within limit of applicable statute; Free Fair Improvement Budget, optional within net proceeds of one (1) mill; Free Fair Additional Improvement Budget, optional within net proceeds of one (1) mill; Library Budget Account, optional within net proceeds of onehalf (1/2) mill; Public Health Budget Account, optional within net proceeds of one (1) mill; Tick Eradication Account, optional with board of county commissioners; Bovine T. B. Budget Account, optional within limit of Five Thousand Dollars ($5,000.00); Farm and Home Demonstration Budget Account, optional within limitations fixed by House Bill No. 649, Session Laws, 1933; and such other special budget accounts as may hereafter be provided by law.

Such portion of the fifteen (15) mills that may be apportioned to city and/or town purposes by the county excise board, or the Legislature, under the provisions of Section 9, Article 10, Constitution, as amended, shall be used, so far as may be necessary, together with other income and surpluses legally accruing to the general fund of such city or town, other than those indicated in the "Fifth" provision of this section, as defined herein, to provide for the estimate of needs as submitted by the governing board of such city or town, until otherwise provided by law, as follows:

Library Budget Account, mandatory, where applicable under provisions of House Bill No. 555, Session Laws, 1935, at not to exceed net proceeds of two (2) mills; plus ninety percent (90%) of the miscellaneous revenue collected from such source during the preceding fiscal year; Governmental Budget Accounts, optional with governing board; Cemetery Budget Account, optional within net proceeds of onehalf (1/2) mill, plus ninety percent (90%) of the miscellaneous revenue collected from such source during the preceding fiscal year; Street Paving Repair Budget, optional within net proceeds of one (1) mill, plus ninety percent (90%) of the miscellaneous revenue collected from such source during the preceding fiscal year; Park Budget Account in cities having a population of more than thirty thousand (30,000) under Section 12672, Oklahoma Statutes, 1931, optional within net proceeds of one (1) mill, plus ninety percent (90%) of the miscellaneous revenue collected from such source during the preceding fiscal year; and such other special budget accounts as may hereafter be provided by law; provided, that the provisions of this act with regard to Cemetery Budget Account and restrictions as to the amount thereof shall not apply to cities, towns or municipalities which derive their revenue wholly from sources other than ad valorem taxes.

Such portion of the fifteen (15) mills that may be apportioned to school purposes by the county excise board, or the Legislature, together with the number of mills excess levy legally voted, under the provisions of Section 9, Article 10, Constitution, as amended, shall be used, so far as may be necessary, together with other income and surpluses accruing to the General Fund of such school district, other than those indicated in the "Fifth" provision of this Section, to provide for the estimate of needs as submitted by the governing boards of the several school districts as follows:

Governmental Budget Account, limited in ratio of the nontransferred pupils to the enumerated pupils as to total appropriation; Transfer Budget Account, limited in ratio of the transferred pupils to the enumerated pupils as to total appropriation; unless the Legislature should, at some future time, provide for other special budget accounts within the General Fund.

When the totals of all "General Fund" appropriations as integrated and defined under this subsection shall have been determined for each municipality and the levy and/or levies computed, according to law, the levy and/or levies so computed shall thenceforth cease to be separate but shall be certified, extended, collected, and distributed as a "General Fund Levy" for such municipality, accounted for, together with any other current general fund revenue, as its "General Fund," and expended by issuance of one series of General Fund Warrants for such year.

Second.  Repealed.  Laws 1953, p. 445, Section 55.

Third.  All funds created by tax levy under the provisions of Section 10, Article 10, Constitution, are hereby declared to constitute the "Building Fund" of such municipality as may authorize such fund by legal election under the terms of said Section; and such levy shall be separately computed, certified, distributed when collected, and so expended.

Fourth.  All funds required to be provided by ad valorem tax levy to pay outstanding indebtedness created under authority of Section 26 and/or Section 27, Article 10, Constitution, are hereby declared to constitute the "Sinking Fund" of such county or other municipal subdivision, to be used for the payment of coupons, bonds, and judgments as provided by law.

Fifth.  All excise taxes collected by the State of Oklahoma and distributed to the counties or other municipal subdivisions under legislative enactment for specific purposes, and all contributions by the State of Oklahoma out of its General Revenues to any of the municipal subdivisions of the State to be expended under direction of statute, and all local collections required by law to be accounted for as cash funds, shall, when received by the treasurer thereof, to set up in a distinct and separate "Cash Fund", identified in the title thereof by the purpose for which such distribution or contribution is made; and all warrants drawn thereon shall be payable on demand.  None of these excise taxes or state contributions shall be appropriated by the county excise board before the cash is actually on hand; then the governing board involved shall prepare an estimate of needs to be met therefrom and submit it to the county excise board, and if said excise board finds said estimate to be for legal purposes and the treasurer thereof certifies that the cash is actually on hand, then the excise board shall approve such estimate.

Laws 1939, p. 532, Sec. 1; Laws 1941, p. 282, Sec. 1; Laws 1953, p. 445, Sec. 55.

§62332.  Forms to be prescribed by State Auditor and Inspector.

All forms required for effective operation of this act shall be prescribed by the State Auditor and Inspector.

Laws 1939, p. 536, § 2; Laws 1979, c. 30, § 99, emerg. eff. April 6, 1979.

§62333.  Building funds  Surplus used to reduce tax for sinking fund.

When the governing board of any county, city, town or school district shall determine by proper resolution in writing that a surplus exists in any building fund created under the provisions of Section Ten (10), Article Ten (10), Oklahoma Constitution, not required for the completion of the purpose for which said taxes were levied and collected, or where said proposed construction has been abandoned, said surplus shall be refunded to the taxpayers by the use thereof by the county excise board to reduce the tax levy for the sinking fund of the municipality for which the building fund was created. Provided, that any portion of said building fund surplus not required to eliminate a sinking fund tax levy for said municipality shall be refunded to the taxpayers by the use thereof to reduce the tax levy for the benefit of the general fund for the same municipality.

Laws 1945, p. 222, § 1.

§62334.  Purpose of law  Successive levies for school building.

It is the purpose of this act to dispose of surplus tax collections hereinabove referred to in keeping with "no tax levied and collected for one purpose shall ever be devoted to another purpose" as provided in Section Nineteen (19), Article Ten (10), Oklahoma Constitution.  Nothing in this act shall prevent a school district from levying successive levies for the purpose of erecting a building.

Laws 1945, p. 222, § 2.

§62335.  Money due for property, royalty or services  Payment and crediting.

When any money is due any county, city, town or school district in this state from sale, lease or rental or any public property, or royalty, or for compensation for service of public employees or other purpose, it shall be paid over to the lawful treasurer thereof.

The governing board shall have authority to direct by written resolution duly entered in the minutes of its meeting at the time such money is received or prior thereto that such money shall be credited to the fund account from which such property was derived or from which payment has been or will be made for such services rendered or other purposes.

If there be no resolution by the governing board directing the disposition of the money received as contemplated herein it shall be the duty of the treasurer to credit such money so received to the general fund.

The governing board shall have authority to direct that a fund derived for such sources as herein contemplated, where applicable to a public utility, be created and used to repair, relocate or replace any utility or part thereof new or hereafter existing.

Laws 1945, p. 224, § 1; Laws 1947, p. 393, § 1; Laws 1947, p. 394, § 1; Laws 1949, p. 418, § 1.

§62341.  Paving, drainage or improvement taxes  Payment by warrants or bonds.

The owner of any paving, drainage or improvement warrants or bonds, heretofore or hereafter issued, by any city, town, or drainage district, or the board of county commissioners for such drainage district, in the State of Oklahoma, for the payment of paving, drainage or street improvement in any such city, town or drainage  district, shall have the right to pay and discharge the lien and taxes assessed or apportioned for such paving, drainage or street improvement upon any property which he owns in the paving, drainage or street improvement district in and for which such warrants or bonds were issued to pay for such paving, drainage or street improvement; provided, that the taxpayer must be both the owner of such warrants or bonds, and the property on which the same is a lien for such assessment for such paving, drain or improvement, at the time said warrants or bonds are tendered as payment as in this act provided.

Laws 1933, c. 58, p. 105, § 1.

§62342.  Tender  Acceptance at face value  Receipt  Cancellation of bond or warrant.

When the owner of such warrants or bonds tenders the same to the clerk of said city, town or the county treasurer in the case of a drainage district, in payment of the paving, drainage or street improvement assessment liens or any installment thereof upon his property in the paving, drainage or street improvement district, in which such warrants or bonds were issued, the same shall be accepted at their face value by such city or town clerk, or the county treasurer, in payment of such improvement assessment liens or any installment thereof upon said owner's property in such improvement or drainage district, whether due or to become due, and shall operate to discharge all paving, drainage or street improvement assessments upon such property, to the extent of the face value of such warrants or bonds, so tendered, and the clerk of said city or town, or the county treasurer of such county, shall issue a receipt to the owner of such property and the owner of such warrants or bonds to the extent of all such improvement taxes and liens on said property, whether due or to become due, to the amount of the face of such warrants or bonds tendered in payment, including the interest due thereon, and thereupon said clerk of such city or town or the county treasurer of such county shall cancel said warrants or bonds, so delivered in discharge of such assessments or liens, or endorse said payment on said warrant or bond in case the amount due on said assessment at said time is less than the face value of said warrants or bonds so tendered.

Laws 1933, c. 58, p. 105, § 2.

§62343.  Assessment or installments delinquent  Discharge of lien.

In the event any such paving or improvement assessments or installments thereof mentioned in Sections 1 and 2 of this act are delinquent and in the hands of the county treasurer of the county in which such city or town is located, for collection, then said receipt issued by the clerk of such city or town, as provided by Section 2 of this act, may be presented by the holder thereof to the county treasurer of such county who shall thereupon endorse upon his records the satisfaction and discharge of the paving or improvement taxes upon the property for the installments described in such receipt, and thereafter such property shall be free and discharged of and from all further lien for such assessments or installments thereof.

Laws 1933, c. 58, p. 106, § 3.

§62344.  Penalties  Delinquent assessments  Credited to funds.

All penalties hereafter collected and all penalties heretofore collected, which may be identified, by any county treasurer of the State of Oklahoma, on any delinquent assessments for any drainage shall be paid and credited to the funds of such drainage district, and shall be used only in the payment of the warrants or bonds and the interest thereon, issued for the construction of the improvement for which such assessments were made.

Laws 1933, c. 58, p. 106, § 4.

§62345.  Intent of Act  Face value or warrants or bonds.

It is the intent and purpose of this act to allow the owner of any paving, drainage or street improvement warrants or bonds heretofore or hereafter issued, as described in Sections 1 and 2 of this act, to use the same to the extent of their face value in the payment and satisfaction of all paving, drainage and street improvement assessments which have been levied upon his property located in the paving, drainage, or street improvement district in and for which such paving, drainage or improvement warrants or bonds were issued in payment, whether such assessments or installments are due or to become due, and to the extent of the face value of such warrants or bonds tendered in payment thereof, and to cause all penalties hereafter collected, and all such penalties heretofore collected, which may be identified, by the county treasurer on such drainage assessments to be credited to and placed in the funds of such district from which only the warrants and bonds of such district and the interest thereon, issued for the construction of said improvements, may be paid and discharged.

Laws 1933, c. 58, p. 106, § 5.

§62346.  Partial invalidity, effect.

If any part of this act is for any reason declared void, such invalidity shall not affect the validity of the remaining portions of this act.

Laws 1933, c. 58, p. 106, § 6.

§62-348.1.  Authorized investments - Disposition of income.

Except as otherwise provided for by law, a county treasurer, when authorized by the board of county commissioners by a written investment policy, ordinance or resolution or the treasurer of any city or town, when authorized by the appropriate governing body by a written investment policy, ordinance or resolution, shall invest monies in the custody of the treasurer in:

1.  Direct obligations of the United States Government, its agencies or instrumentalities to the payment of which the full faith and credit of the Government of the United States is pledged, or obligations to the payment of which the full faith and credit of this state is pledged;

2.  Collateralized or insured certificates of deposits of savings and loan associations, banks, savings banks and credit unions located in this state, when the certificates of deposit are secured by acceptable collateral as provided in Section 516.3 of this title, or fully insured certificates of deposit at banks, savings banks, savings and loan associations and credit unions located out of state;

3.  Savings accounts or savings certificates of savings and loan associations, banks, and credit unions, to the extent that the accounts or certificates are fully insured by the Federal Deposit Insurance Corporation;

4.  Investments as authorized by Section 348.3 of this title which are fully collateralized in investments specified in paragraphs 1 through 3 of this section, and where the collateral has been deposited with a trustee or custodian bank in an irrevocable trust or escrow account established for such purposes; or

5.  County, municipal or school district direct debt obligation for which an ad valorem tax may be levied or bond and revenue anticipation notes, money judgments against such county, municipality or school district ordered by a court of record or bonds or bond and revenue anticipation notes issued by a public trust for which such county, municipality or school district is a beneficiary thereof.  All collateral pledged to secure public funds shall be valued at no more than market value.  The income received from that investment may be placed in the general fund of the governmental subdivision to be used for general governmental operations, the sinking fund, the building fund, or the fund from which the investment was made.

Added by Laws 1943, p. 144, § 1, emerg. eff. Feb. 26, 1943.  Amended by Laws 1955, p. 347, § 1, emerg. eff. May 23, 1955; Laws 1963, c. 49, § 1, emerg. eff. May 2, 1963; Laws 1967, c. 356, § 1, emerg. eff. May 18, 1967; Laws 1970, c. 310, § 1, emerg. eff. April 23, 1970; Laws 1971, c. 69, § 1, emerg. eff. April 12, 1971; Laws 1974, c. 120, § 1, emerg. eff. May 1, 1974; Laws 1983, c. 141, § 1, emerg. eff. May 23, 1983; Laws 1984, c. 12, § 1, eff. Nov. 1, 1984; Laws 1988, c. 319, § 13, eff. Sept. 30, 1988; Laws 1991, c. 124, § 20, eff. July 1, 1991; Laws 1992, c. 211, § 10, eff. July 1, 1992; Laws 1999, c. 327, § 3, eff. July 1, 1999.

NOTE:  Laws 1955, p. 347, § 1, emerg. eff. Feb. 8, 1955 (HB 574, § 1) repealed by Laws 1955, p. 348, § 3, emerg. eff. May 23, 1955.

§62-348.2.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§62-348.3.  Cities and counties - Written investment policies - Authorized investments.

A.  In addition to the investments authorized by Section 348.1 of this title, the governing body of a city or of a county may adopt a written investment policy directing the investment of the funds of the city or county and any of its public trusts or authorities.  If such a policy is adopted by the governing body, such funds shall be invested pursuant to the provisions of the policy.  The written policy shall address liquidity, diversification, safety of principal, yield, maturity and quality and capability of investment management, with primary emphasis on safety and liquidity.  To the extent practicable, taking into account the need to use sound investment judgment, the written investment policies shall include provision for utilization of a system of competitive bidding in the investment of municipal funds.  The system shall be designed to maximize yield within each class of investment instrument, consistent with the safety of the funds invested.

B.  The written investment policy may authorize the city treasurer or county treasurer to purchase and invest in any or all of the following:

1.  Obligations of the United States government, its agencies and instrumentalities;

2.  Collateralized or insured certificates of deposit and other evidences of deposit at banks, savings banks, savings and loan associations and credit unions located in this state, or fully insured certificates of deposit at banks, savings banks, savings and loan associations and credit unions located out of state;

3.  Negotiable certificates of deposit issued by a nationally or state-chartered bank, a savings bank, a savings and loan association or a state-licensed branch of a foreign bank.  Purchases of negotiable certificates of deposit shall not exceed ten percent (10%) of the surplus funds of the city or county which may be invested pursuant to this section.  Not more than one-half (1/2) of the ten percent (10%) limit shall be invested in any one financial institution specified in this paragraph;

4.  Prime banker's acceptances which are eligible for purchase by the Federal Reserve System and which do not exceed two hundred seventy (270) days' maturity.  Purchases of prime banker's acceptances shall not exceed ten percent (10%) of the surplus funds of the city or county which may be invested pursuant to this section.  Not more than one-half (1/2) of the ten percent (10%) limit shall be invested in any one commercial bank pursuant to this paragraph;

5.  Prime commercial paper which shall not have a maturity that exceeds one hundred eighty (180) days nor represent more than ten percent (10%) of the outstanding paper of an issuing corporation. Purchases of prime commercial paper shall not exceed seven and one-half percent (7 1/2%) of the surplus funds of the city or county which may be invested pursuant to this section;

6.  Repurchase agreements that have underlying collateral consisting of those items specified in paragraphs 1 through 5 of this subsection; and

7.  Money market funds regulated by the Securities and Exchange Commission and which investments consist of those items and those restrictions specified in paragraphs 1 through 6 of this subsection.

C.  Investments shall be made with judgment and care, under circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived.

Added by Laws 1987, c. 194, § 14, operative July 1, 1987.  Amended by Laws 1991, c. 124, § 21, eff. July 1, 1991; Laws 1996, c. 49, § 1, eff. July 1, 1996; Laws 1996, c. 160, § 1, eff. July 1, 1996; Laws 1997, c. 132, § 1; Laws 2001, c. 43, § 1, eff. Nov. 1, 2001.

§62348.4.  Securities lending program  Cities or counties which qualify  Collateral requirements.

A.  As used in this section:

1.  "Securities lending program" means any program, arrangement or agreement whereby the city or the county deposits securities with a trust company or a state or national bank for the purpose of such institution lending such securities to a borrower approved by a city treasurer or county treasurer in return for a fee or charge paid by such borrower for the use of such securities; and

2.  "Market value" shall mean on any date the average of the bid and asked prices for such security for the business day preceding the date on which such determination is made, in the principal market on which such securities were traded or quoted in the Wall Street Journal, plus any coupon interest accrued but not yet due and owing at the date of determination.

B.  The governing body of a city with a population of not less than three hundred thousand (300,000) persons according to the latest Federal Decennial Census or of a county with a population of not less than four hundred thousand (400,000) persons according to the latest Federal Decennial Census may authorize and direct the city treasurer or county treasurer to enter into a securities lending program with  a trust company or a state or national bank and to loan any securities held by such city or county pursuant to any investment of the funds of the city or county in the investments authorized by Section 348.1 or 348.3 of Title 62 of the Oklahoma Statutes.

C.  Any securities lending program entered into by the city treasurer or county treasurer shall provide that the borrower shall deposit with the securities lending institution, for the benefit of the city or county, collateral consisting of cash or securities insured by the United States government acceptable to the city treasurer or county treasurer.  The collateral shall have a market value equal to one hundred percent (100%) of the principal amount of any securities being loaned to such borrower and shall be revalued and adjusted accordingly on each banking day.

§62-351.  Sales of bonds - Minimum net value plus interest.

It shall be unlawful for any board of county commissioners, governing body of any municipality or school district or any other officer of any such political subdivision of this state, to sell, agree to sell or contract to sell any bonds issued by a vote of the people for any sum less than ninety-nine percent (99%) of the face amount thereof with accrued interest added, and any and all commission allowed any firm, person or corporation for the sale of such bonds must, after being deducted from the sum total for which said bonds are sold, leave in the treasury the sum equal to at least ninety-nine percent (99%) of the face value of the bonds and accrued interest thereof.

Laws 1913, c. 165, p. 379, § 1.  Amended by Laws 2001, c. 108, § 1, eff. July 1, 2001.

§62-352.  Sale at less than ninety-nine percent of par - Penalties.

Any member of any board of county commissioners, any member of any governing body of a municipality or school district, and any other officer of any of the aforesaid political subdivisions of this state, or any other officer of any political subdivision of this state, who shall sell, or agree to sell, or contract to sell at less than ninety nine percent (99%) of par, any bonds of the political subdivision, shall be guilty of a misdemeanor, forfeit and be removed from office, and in addition, be liable on the person's official bond for the difference between the sum received and ninety-nine percent (99%) of the par value of the bonds with accrued interest thereon.

Laws 1913, c. 165, p. 380, § 2.  Amended by Laws 2001, c. 108, § 2, eff. July 1, 2001.

§62-353.  Maturing general obligation bonds - Installment amount - Debt service payments - Denominations.

A.  Except as provided for in subsection B of this section, whenever any municipal corporation or political subdivision of this state shall vote any bonds or issue any funding or refunding bonds, such bonds, or combined issue of bonds referred to in Section 354 of this title shall be made to mature in equal annual installments, beginning not less than two (2) nor more than five (5) years after their date, except that the first maturing installment may be for such sum, not more than one installment and the last maturing installment may be for such sum not more than two installments, as will complete the full issue of such bonds notwithstanding the necessity of varying the amount thereof to complete the same.

B.  1.  Whenever any municipal corporation or political subdivision of this state shall vote any bonds or issue any funding or refunding bonds, such bonds, or combined issue of bonds referred to in Section 354 of this title, may be made to mature pursuant to a schedule of annual installments which allows the bonds to be structured with level debt service payments.  Such bonds shall mature beginning not less than two (2) years nor more than five (5) years after their date.

2.  For purposes of this subsection:

a. "level debt service" means that net total annual or fiscal debt service, except for short or stub periods, must be approximately equal for every annual or fiscal period, provided that all net annual or fiscal payments must be within a dollar amount range not to exceed the greater of two-tenths of one percent (0.2%) of the bond issue or twice the stated denomination of the bonds, and

b. "short or stub periods" means the period preceding the beginning of full amortization of principal and payment of interest.

C.  For purposes of subsections A and B of this section, a mandatory sinking fund redemption amount shall be deemed to be a maturity or maturing installment.

D.  The denomination of bonds issued pursuant to the provisions of this section shall be One Thousand Dollars ($1,000.00) or multiples thereof, except the first numbered bond may be for such odd amount as will complete the full issue of the bonds.  Provided, when a book entry system is utilized, the issuer may issue and deliver one bond only, for the entire principal amount of each maturity or of the entire issue, to the book entry agent.

Added by Laws 1927, c. 22, p. 22, § 1.  Amended by Laws 1947, p. 395, § 3; Laws 1957, p. 468, § 1; Laws 1963, c. 190, § 1, emerg. eff. June 10, 1963; Laws 1991, c. 73, § 1, eff. July 1, 1991; Laws 1991, c. 335, § 21, emerg. eff. June 15, 1991; Laws 2001, c. 108, § 3, eff. July 1, 2001; Laws 2003, c. 333, § 1, eff. July 1, 2003.

§62-354.  Combined issue of bonds - Bids - Notice - Interest rate on funding bonds - Sales to United States government.

A.  Whenever any municipal corporation or political subdivision of the State of Oklahoma shall by separate propositions vote bonds for two or more purposes, the governing body thereof may combine and offer for sale in one issue of bonds all of the purposes so voted, and shall set out in the ordinance or resolution providing for the issuance of the bonds and in the printed bond for the combined purposes the amount authorized to be expended for each purpose as set out in each proposition submitted and approved by the electors, and the bonds may be designated general obligation bonds or as may be determined by the governing board of the municipal corporation or political subdivision.

B.  When one or more issues of bonds, including a combined bond issue referred to herein, except funding or refunding bonds, shall be made or ordered by any county, city, town, board of education, school district, or other political subdivision of the state, the proper officers shall, before selling such bonds cause at least ten (10) days' notice to be given of the time and place when and where bids therefor will be received and the methods by which bids may be submitted, which, in the discretion of the governing body, may be by sealed bid, facsimile bid, electronic mail bid or other bidding method.  Such notice shall be signed by the county clerk if issued by a county, and by the clerk of any city, town, board of education, school district, or other subdivision of the state, as the case may be, and shall be published once a week for two (2) consecutive weeks in a legally qualified newspaper published in such political subdivision and if there be no such newspaper then in a legally qualified newspaper of general circulation in such political subdivision.  The date mentioned in such notice for the sale of such bonds shall not be less than ten (10) days after the first publication thereof.  In the event a municipal corporation or political subdivision has by separate propositions voted bonds for two or more purposes, the proper officers shall set out in such notice of sale whether bids will be received for a combined bond issue for all of such purposes as one unit, or bids will be received for separate bond issues for each purpose.

C.  All bonds shall be sold to the bidder who shall stipulate in the bid the lowest interest cost which such bonds shall bear which, at the option of the governing body, may be determined based on true interest cost.  Upon the acceptance of such bid, the bonds shall be issued in accordance therewith and shall be delivered to the purchaser upon payment of the purchase price thereof.  Each bidder shall submit with the bid a sum in cash, cashier's check, surety bond or similar security undertaking as stipulated by the governing body, equal to two percent (2%) of the principal amount of the bond issue, and upon the acceptance of any bid, such deposit shall become the property of the county, or municipality selling the bonds, and shall be accredited on the purchase price thereof, upon the understanding that if the purchaser shall fail for five (5) days after tender of the bonds to pay the balance of the purchase price,  the sale shall be thereby annulled and the deposit shall in such event be retained by the governing body of such county or municipality and credited to the account for which such bonds are being issued and shall be used accordingly.  No tender of the bonds shall be valid until after the expiration of the period of contestability, as provided by law.  All other deposits shall be returned.  The governing body, selling such bonds, shall have the right to reject all bids and readvertise the bonds for sale.  No funding or refunding bonds issued hereunder shall bear a higher rate of interest than the indebtedness which is funded or refunded.

D.  The provisions of Section 351 et seq. of this title shall not apply to sale of bonds issued by a vote of the people to the United States Government, or any agency thereof, and the governing board of a municipal corporation or political subdivision of the state is hereby authorized to sell such bonds to the United States Government or any agency thereof at a private sale for a sum of not less than par with accrued interest added, and the governing board shall fix the rate of interest which such bonds shall bear which shall not be a larger rate of interest than that authorized by the electors voting at the bond election.

Laws 1927, c. 22, p. 22, § 2; Laws 1935, p. 124, § 1; Laws 1953, p. 286, § 1; Laws 1963, c. 190, § 2, emerg. eff. June 10, 1963; Laws 2001, c. 108, § 4, eff. July 1, 2001.

§62355.  Bidders  Persons forbidden to bid on bonds.

No person, firm or corporation, who shall represent the county, city, town, board of education, school district, or other subdivision of the State of Oklahoma, in the preparation or handling of such bond issue, or the proceedings incident thereto, in any manner, shall be permitted to bid for or become the purchaser of such bonds upon sale thereof, or be interested in any bid submitted at the sale of said bonds, and no bidder shall be interested in any proceedings contract. Laws 1927, c. 22, p. 23, Sec. 3.

Laws 1927, c. 22, p. 23, § 3.

§62356.  Sale of bonds in amounts governing board deems proper.

The governing board of any county, city, town, school district, township, and other municipal subdivisions of this state is hereby permitted to sell bonds heretofore and hereafter voted upon and authorized by a vote of the qualified electors of the respective municipalities in such amounts as the governing board of said municipalities may deem necessary and proper.  The sale of said bonds shall be in the manner now provided by law.

Laws 1933, c. 63, p. 118, § 1.

§62357.  Rate of interest on funding or refunding bonds  Period elapsing before refund.

Funding or refunding bonds of a county, city, town, township, board of education or school district issued under existing laws may not bear a greater rate of interest than the indebtedness which is funded or refunded, or may bear such rate or rates of interest which shall not constitute a greater overall interest cost existing on indebtedness which is funded or refunded.  Provided that no bonded and/or interest coupon indebtedness shall be refunded except such as have been issued and outstanding at least one (1) year at the time of such refunding.  Laws 1947, p. 394, Sec. 1.

Laws 1947, p. 394, § 1.

§62358.  Signing and attestation of bonds  Certificates.

All general obligation bonds including funding and refunding bonds issued by a county, city, town, township, board of education or school district shall be signed by the chief officer of such municipality or political subdivision and attested by the clerk. Facsimile signatures may be used as provided in the Registered Public Obligations Act of Oklahoma.  There shall be endorsed thereon a certificate signed by the district attorney and county clerk of the county in which such issuing municipality or political subdivision is located that said bonds or evidence of debts are issued pursuant to law and that said issue is within the debt limit. There shall be contained on each of said bonds a certificate of the treasurer of the issuing municipality or political subdivision that he registered the said bonds.

Amended by Laws 1983, c. 170, § 45, eff. July 1, 1983.

§62359.  Expenses.

The governing board of any county, city, town, school district or any other political subdivision of the state is hereby authorized to pay all expenses incident to the issuance of any general obligation bonds, including fees for legal or other assistance in the preparation of proceedings therefor, same to be paid from the proceeds of such bonds, or from any other monies legally available.

Laws 1957, p. 468, § 1.

§62361.  Definitions.

The term "board" as used herein shall be construed to mean the board of directors, or the board of education of any school district, independent or otherwise, the board of trustees of any town or township, the mayor and council of any city, the board of commissioners of any city having a charter form of government and the board of county commissioners of any county.  The term "judgment" shall be construed to mean the final determination by any court of competent jurisdiction in any action or proceeding to determine the rights of parties.  The term "municipality" as used herein shall be construed to mean any school district, independent or otherwise, any township, any city or town, irrespective of the form of government prevailing in said city or town, and any county.

Laws 1925, c. 106, p. 154, § 1; Laws 1993, c. 318, § 3, emerg. eff. June 7, 1993.

§62-362.  Proof as to indebtedness before judgment - Appeals.

Before final judgment in any suit based on contract, including but not limited to proceedings by the Commissioners of the Land Office to collect deficient payments plus interest and reasonable attorney fees related to bonds or other types of indebtedness guaranteed by the corpus of the permanent school fund for the support of common schools pursuant to Section 10 of this act, shall be rendered against any municipality by any court of any county in the State of Oklahoma, except in proceedings to refund any indebtedness of said municipality, proof shall be made to the court, of the existence, character and amount of the outstanding legal indebtedness of said municipality, which proof shall include a statement compiled by the various officers having custody of the records from which the information required in the statement is taken, under oath, showing the following:

1.  An itemized statement of the bonded indebtedness of said municipality.

2.  An itemized statement of the legal indebtedness of said municipality, exclusive of the bonded indebtedness and the alleged indebtedness proposed to be converted into a judgment.

3.  An itemized statement of the indebtedness proposed to be converted into a judgment, so classified as to show, in separate exhibits, all items of questionable legality, if any, and the reasons of said officer or officers therefor:

(a.) The appropriations against which each warrant was drawn or claim accrued if in judgment, and if within the limits and purposes thereof as provided by law;

(b.) The income and revenue provided for the respective years, consisting of taxes levied and the actual collections of "estimated income"; the total warrants issued against the same or the accumulated accruals as the case may be, and the amount, if any, in excess of the total income and revenue of the year;

(c.) The condition of each fund from which such indebtedness is payable as of the close of the month next preceding the filing of application.

Appeals from the judgment of the court shall be allowed as provided by law upon the giving of a bond for cost and damages in such sum as the court shall require; provided, that the county attorney of any county may, without the consent of the board of county commissioners of said county, take an appeal from said judgment on behalf of said county and without bond for costs and damages.

Added by Laws 1925, c. 106, p. 154, § 2.  Amended by Laws 1994, c. 346, § 12, eff. Nov. 8, 1994.

§62363.  Judgment prohibited until provisions complied with.

No judgment shall be rendered against any municipality by any court until the provisions of Section 2 hereof, have been fully complied with.  Any judgment rendered in violation of the provisions of this act shall be void and of no effect.

Laws 1925, c. 106, p. 155, § 3.

§62364.  Not applicable to small claims.

The provisions of this act, except Section 3, shall not apply to any claim which is less than Two Hundred Dollars ($200.00).

Laws 1925, c. 106, p. 155, § 4.

§62365.1.  Jurisdiction of actions.

It is hereby provided that courts of record shall have exclusive jurisdiction in all actions for money judgment or for establishing any indebtedness against any county, city, town, board of education, school district or other municipal subdivisions of the State of Oklahoma.

Laws 1943, p. 144, § 1.

§62-365.2.  Certified copy of journal entry - Transmission to municipal officers.

Whenever a judgment against a county in this state or any other municipal subdivision thereof, becomes final, the clerk of the court wherein such judgment was rendered, shall provide without cost a certified copy of the journal entry of such judgment to the judgment creditor or attorney for the judgment creditor who shall transmit same to each of the following municipal officers:

The clerk or secretary of the municipality defendant,

The treasurer of such municipality,

The secretary of the county excise board.

Added by Laws 1943, p. 144, § 2.  Amended by Laws 1994, c. 277, § 9.

§62-365.3.  Record of judgments, levies and payments.

Each of the three municipal officers specified in Section 365.2 of this title shall maintain, on forms prescribed by the State Auditor and Inspector, a record of such judgments and of levies made therefor and of payments made thereon.  The record of the secretary of the county excise board shall be made to show, as to each such judgment, also the case number and date of final decree of either the Oklahoma Court of Tax Review or of the Oklahoma Supreme Court invalidating any levy or part of levy attempted to be made therefor, and it shall be his duty to notify the court clerk, forthwith, of such decree, who shall make note of the same on the docket sheet for the case in which the judgment was entered.

Added by Laws 1943, p. 145, § 3.  Amended by Laws 1979, c. 30, § 100, emerg. eff. April 6, 1979; Laws 1994, c. 277, § 10.

§62365.4.  Levy invalidated  Revival by decree  Defense of levy by owner of judgment.

If an attempted levy for any judgment has once been invalidated by final decree either by the Oklahoma Court of Tax Review, not appealed from, or of the Supreme Court, by reason of jurisdictional defeat, then such judgment shall not again be included in levy computation until revived by decree from the court of original jurisdiction; and provided further that, the owner and holder of such judgment is hereby authorized to defend such judgment levy before any court.

Laws 1943, p. 145, § 4.

§62-365.5.  Manner of paying money judgments.

Money judgments against any county or other municipal subdivisions of the State of Oklahoma shall be paid in the following manner, and may be paid in no other manner.  No payment shall be made until such judgment is first spread on the budget for levy as to the first third thereof, and the levy or provision made therefor has become final.  Within thirty (30) days after the final determination of any ad valorem tax protests as involve levy for judgments against the county or any of its municipal subdivisions, or, if no protests be filed, then after termination of the forty-day protest period, the judgment creditor or attorney for the judgment creditor shall file with the treasurer of such municipality a claim, in form as prescribed by the State Auditor and Inspector, itemizing the judgments to be paid, stating the principal sum thereof, any sums paid thereon, and the balance due with interest computed on the unpaid portion of the principal amount of each judgment.  The information required by the claim form shall be supplied by the treasurer of the municipality or of the county, as the case may be.  Such treasurer shall thereupon canvass his sinking fund for the purpose of ascertaining if there be in his sinking fund for such municipality an amount of actual cash over and above the amount of cash needed to pay all coupons and bonds matured and maturing therein within the time such sinking fund will be replenished from levies made or to be made for such judgment, or judgments, he shall approve such claim in such amount as is neither in excess of such claim nor in excess of the actual cash reserve necessary for coupons and bonds as hereinbefore defined and shall transmit it to the clerk of such municipality.  For all purposes of this act, the county clerk shall act for the county and all townships and dependent school districts therein.  Upon receipt of such claim, the clerk shall audit the same against his own records and, if found correct he shall approve the same and return it to such treasurer, who shall pay the amount thereof out of such sinking fund, to the clerk of the court out of which such judgments issued.  Upon receipt thereof such court clerk shall issue his official receipt and deposit said funds in his official depository account, and at the same time enter a credit in each case involved in accordance with the claim previously made or in ratio thereto; and thereafter, upon demand by the judgment creditor or his assignee of record, he shall make payment by his own official voucher in the same manner as in other cases and credit the judgment roll of such judgment with the amount of payment so made.  No poundage or other fee shall be charged or collected by the court clerk for monies received or paid under the provisions of this act.  If such claim can be only partly paid, under this section, other claims shall be filed from time to time thereafter, audited and paid in the same manner.  No payment by the court clerk shall be authorized to be made to the assignee of any judgment unless such assignment, duly acknowledged, be first entered of record in such case and on such judgment roll.

Added by Laws 1943, p. 145, § 5.  Amended by Laws 1979, c. 30, § 101, emerg. eff. April 6, 1979; Laws 1994, c. 277, § 11.

§62365.6.  Levies to reimburse sinking fund.

If all, or more than onethird (1/3) of a judgment be paid after the levy for the first third thereof becomes final, out of surplus cash as hereinbefore provided, levies to reimburse the sinking fund shall thereafter be made only if there be other outstanding indebtedness, in the same manner as if such prepayment had not been made, but levy for interest shall not be included on such prepaid portion other than for interest paid in excess of that already provided for by tax levy.

Laws 1943, p. 146, § 6.

§62-371.  Contracts with officers void - Exceptions.

A.  Except as otherwise provided in this section, no board of county commissioners, nor city council, nor board of trustees of any town, nor any district board of any school district in this state, nor any board of any local subdivision of this state shall make any contract with any of its members, or in which any of its members shall be directly or indirectly interested.  All contracts made in violation of this section shall be wholly void.

However, for the purposes of this section, the following shall not be considered the making of a contract:

1.  The depositing of any funds in a bank or other depository;

2.  Any contract with a qualified nonprofit Internal Revenue Code Section 50l(c)(3) organization, except for contracts paying salaries or expenses or except a contract entered into by a school district involving the counseling or instruction of students or staff;

3.  Monthly billings submitted to any county or local subdivision of the state for public utility companies, electric cooperatives or telephone companies, whose services are regulated by the Oklahoma Corporation Commission, or billings of the utility companies, electric cooperatives or telephone companies pertaining to installations or changes in service, where tariffs for the charges or billings by the companies are on file with the Oklahoma Corporation Commission.

In addition, the governing board of a technology center school district may enter into a contract for the technology center school district to provide training for a company, individual, or business concern by which a member of the board is employed.  A board member shall abstain from voting on any such contract between the technology center school district board and the company, individual, or business concern by which the member is employed.

B.  The provisions of this section shall not apply to:

1.  Those municipal officers who are subject to Section 8-113 of Title 11 of the Oklahoma Statutes; or

2.  A member of any board of education of a school district or a director or member of any rural water, sewer, gas and solid waste management district organized pursuant to Section 1324.1 et seq. of Title 82 of the Oklahoma Statutes in this state which does not include any part of a municipality with a population greater than two thousand five hundred (2,500) according to the latest Federal Decennial Census when the board member is the only person who owns or operates a business which is the only business of that type within ten (10) miles of the corporate limits of the municipality.

However, any activities permitted by this subsection shall not exceed Five Hundred Dollars ($500.00) for any single activity and shall not exceed Ten Thousand Dollars ($10,000.00) for all activities in any calendar year.

C.  The provisions of this section shall not apply to conservation district board members participating in programs authorized by Section 3-2-106 of Title 27A of the Oklahoma Statutes.

D.  Notwithstanding the provisions of this section, any officer, director or employee of a financial institution may serve on a board of a public body.  Provided, the member shall abstain from voting on any matter relating to a transaction between or involving the financial institution in which the member is associated and the public body in which the member serves.

E.  The provisions of this section shall not apply to any board of county commissioners purchasing motor fuel for exclusive use by the county from a cooperative agricultural association in which a member of the board of county commissioners has a financial or proprietary interest.  The county commissioner having a financial or proprietary interest in the cooperative agricultural association shall abstain from voting on any such purchase or contract between the county and the cooperative agricultural association.  Except as provided in this subsection, the purchasing procedures required by law for counties and county officers shall not otherwise be modified.

F.  A member of a board of county commissioners, city council, board of trustees of any town, district board of any school district in this state, or of any board of any local subdivision of this state shall not be considered to be directly or indirectly interested in any contract with a person or entity that employs such member or the spouse of the member, if the member or the spouse of the member has an interest in the employing entity of five percent (5%) or less.

R.L. 1910, § 6776.  Amended by Laws 1971, c. 268, § 1, emerg. eff. June 17, 1971; Laws 1987, c. 102, § 1, emerg. eff. May 22, 1987; Laws 1989, c. 131, § 4, eff. Nov. 1, 1989; Laws 1992, c. 394, § 1, emerg. eff. June 10, 1992; Laws 1995, c. 118, § 2, eff. Nov. 1, 1995; Laws 1996, c. 341, § 3, eff. Nov. 1, 1996; Laws 1997, c. 39, § 1, eff. Nov. 1, 1997; Laws 1997, c. 317, § 3, emerg. eff. May 29, 1997; Laws 1998, c. 365, § 7, eff. July 1, 1998; Laws 1999, c. 43, § 2, eff. Nov. 1, 1999; Laws 2001, c. 33, § 56, eff. July 1, 2001; Laws 2004, c. 68, § 2, emerg. eff. April 7, 2004.

§62372.  Fraudulent claims  Liability of public officers.

Every officer of the state and of any county, township, city, town or school district, who shall hereafter order or direct the payment of any money or transfer of any property belonging to the state or to such county, city, town or school district, in settlement of any claim known to such officers to be fraudulent or void, or in pursuance of any unauthorized, unlawful or fraudulent contract or agreement made or attempted to be made, for the state or any such county, city, town or school district, by any officer thereof, and every person, having notice of the facts, with whom such unauthorized, unlawful or fraudulent contract shall have been made, or to whom, or for whose benefit such money shall be paid or such transfer of property shall be made, shall be jointly and severally liable in damage to all innocent persons in any manner injured thereby, and shall be furthermore jointly and severally liable to the state, county, city, town or school district affected, for triple the amount of all such sums of money so paid, and triple the value of property so transferred, as a penalty, to be recovered at the suit of the proper officers of the state or such county, city, town or school district, or of any resident taxpayer thereof, as hereinafter provided.

Amended by Laws 1982, c. 86, § 1, emerg. eff. April 1, 1982; Laws 1991, c. 124, § 23, eff. July 1, 1991.

§62373.  Taxpayer may institute suit on failure of officers.

Upon the refusal, failure, or neglect of the proper officers of the state or of any county, township, city, town, or school district, after written demand signed, verified and served upon them by ten resident taxpayers of the state or such county, township, city, town, or school district, to institute or diligently prosecute proper proceedings at law or in equity for the recovery of any money or property belonging to the state, or such county, township, city, town, or school district, paid out or transferred by any officer thereof in pursuance of any unauthorized, unlawful, fraudulent, or void contract made, or attempted to be made, by any of its officers for the state or any such county, township, city, town, or school district, or for the penalty provided in the preceding section, any resident taxpayer of the state or such county, township, city, town, or school district affected by such payment or transfer after serving the notice aforesaid and after giving security for cost, may in the name of the State of Oklahoma as plaintiff, institute and maintain any proper action which the proper officers of the state, county, township, city, town, or school district might institute and maintain for the recovery of such property, or for said penalty; and such municipality shall in such event be made defendant, and onehalf (1/2) the amount of money and onehalf (1/2) the value of the property recovered in any action maintained at the expense of a resident taxpayer under this section, shall be paid to such resident taxpayer as a reward.  If all claims stated by the resident taxpayers in the written demand are determined in a court of competent jurisdiction to be frivolous, the resident taxpayers who signed such demand and who are parties to the lawsuit in which such claims are determined to be frivolous shall be jointly and severally liable for all reasonable attorney fees and court costs incurred by any public officer or officers or any other person alleged in such demand to have paid out, transferred, or received any money or property belonging to the state, or such county, township, city, town or school district in pursuance of any alleged unauthorized, unlawful, fraudulent, or void claim paid or contract or conveyance made, or attempted to be made, by such officer or officers.

R.L. 1910, § 6778.  Amended by Laws 1955, p. 346, § 2, emerg. eff. May 23, 1955; Laws 2000, c. 351, § 9, emerg. eff. June 6, 2000.

§62-374.  Civil actions - Limitations.

Civil actions filed by taxpayers for the recovery of real or personal property can only be brought if the written demand upon the proper officers is made by the required resident taxpayers within two (2) years of the transfer of the property, and the civil suit is filed within six (6) months following the refusal, failure, or neglect of the proper officers to act upon the written demand.

Added by Laws 1994, c. 277, § 12.

§62381.  Bonds legalized.

All bonds issued or voted in good faith by any municipal corporation, county, township or school district, in this state, since the admission of this state into the Union, where the amount thereof does not exceed the limit prescribed by the constitution, and where the election at which the same were voted was conducted in substantial compliance with the law, and where the proceedings of the municipal authorities of any such municipal corporation, county, township or school district calling any such election were conducted in substantial compliance with the law, and the bonds were authorized by the requisite vote as required by the constitution and laws of Oklahoma, and when the full contract purchase price has been paid to the municipal corporation, county, township or school district issuing the same, are hereby made legal and valid, notwithstanding any irregularities in the proceedings of the authorities of such municipal corporation, county, township or school district in calling any such election or in holding the same.

R.L.1910, § 379.

§62382.  1935 validating act  Citation.

This act may be cited as "The 1935 Validating Act."

Laws 1935, p. 128, § 1.

§62383.  Public body defined  Bond defined.

The following terms, wherever used or referred to in this act, shall have the following meaning:

(a) The term "public body" means a county, city, town, school district, independent school district, consolidated school district, joint school district, union graded school district, board of education, or drainage district, or any educational institution heretofore authorized by statute to issue bonds.

(b) The term "bond" includes bonds, notes, warrants, debentures, certificates of indebtedness, temporary bonds, temporary notes, interim receipts, interim certificates and all instruments or obligations evidencing or representing indebtedness or evidencing or representing the borrowing of money, or evidencing or representing a charge, lien or encumbrance on specific revenues, income or property of a public body, including all instruments or obligations payable from a special fund.

Laws 1935, p. 128, § 2.

§62384.  Emergency public works  Validation of bonds and proceedings for authorization and issuance.

All bonds heretofore issued for the purpose of financing or aiding in the financing of any work, undertaking or project by any public body to which any loan or grant has heretofore been made by the United States of America through the Federal Emergency Administrator of Public Works for the purpose of financing or aiding in the financing of such work, undertaking or project, including all proceedings for the authorization and issuance of such bonds, and the sale, execution and delivery thereof, are hereby validated, ratified, approved and confirmed, notwithstanding any lack of power (other than constitutional) of such public body, or the governing board or commission or officers thereof, to authorize and issue such bonds, or to sell, execute or deliver the same, and notwithstanding any defects or irregularities (other than constitutional) in such proceedings, or in such sale, execution or delivery; and such bonds are and shall be binding, legal, valid and enforceable obligations of such public body.  Laws 1935, p. 128, Sec. 3.

Laws 1935, p. 128, § 3.

§62385.  Counties of 200,000 to 300,000  Payment of bonds notwithstanding running of Statute of Limitations.

In counties having a population of more than two hundred thousand (200,000) and less than three hundred thousand (300,000) according to the last Federal Decennial Census of 1950, or any succeeding Federal Decennial Census, and a net valuation of Two Hundred Million Dollars ($200,000,000.00) or more, any municipal corporation, county, township or school district in this state which has issued or may hereafter issue general obligation bonds which have or may hereafter become due and payable and against the payment of which the statute of limitations has or shall have run, may at its option, authorize the payment of said bonds not withstanding the fact that the statute of limitations has run and pay said bonds out of any money on hand in the sinking fund of said municipal corporation, county, township or school district available for the payment of such bonds; provided that the governing body of said municipal corporation, county, township or school district shall, by resolution duly adopted, authorize said payment.

Laws 1953, p. 288, § 1.

§62391.  Refund of indebtedness authorized  Issue of new bonds.

Every county, every city or town, the board of education of every city, every township, and every school district, is hereby authorized and empowered to refund its indebtedness, including bonds, judgments and warrants, as hereinafter provided, upon such terms as can be agreed upon, and to issue new bonds with interest in payment for any sum so refunded; which bonds shall be sold at no less than par, and shall not be for a longer period then twentyfive (25) years, shall not exceed in amount the actual amount of outstanding indebtedness, inclusive of accrued interest and shall not draw a greater interest than the maximum rate provided by Section 498.1 of this title.

Amended by Laws 1983, c. 170, § 46, eff. July 1, 1983.

§62392.  Notice of issue  Determination of indebtedness.

Notice of the issuance of bonds provided for in this act, shall be given by publication in a newspaper published at the county seat, or, if no newspaper is published at the county seat, then such publication shall be made in the official newspaper of such county, and by posting a copy of the same in five public places in the municipality, stating that on the day named therein the municipality will proceed before the county court of the county, if the amount be less than One Thousand Dollars ($1000.00), or before the district court, if the amount exceed One Thousand Dollars ($1000.00), to make a showing and ask the court to hear and determine the amount of the outstanding legal indebtedness of said municipality, and to sign the bonds to be issued in payment of the same; and any person interested may remonstrate against the issuance of the same.  Such notice shall be given for at least ten (10) days before the day named for said hearing.

R.L.1910, § 363; Laws 1913, c. 39, p. 76, § 1.

§62393.  Proof of outstanding indebtedness  Statement and finding  Signing and delivery of bonds  Treasurer chargeable  Appeals.

On the day named in the notice referred to in the preceding section, the officers authorized to issue bonds under this article shall go before the court named in said notice and make proof, to the satisfaction of the court, of the existence, character and amount of the outstanding legal indebtedness of said municipality.  On such proof being made the court shall cause to be made, upon the records of the court, a statement and finding to that effect and shall then, in open court, proceed to sign each bond to be issued, up to the amount of said indebtedness so proven and approved, and shall, after expiration of the time for taking appeals, if no appeal be taken, deliver the same to the treasurer of said municipality issuing the same, who shall be chargeable therefor, and shall be liable on his official bond for said bonds.  Appeals from the judgment of the court shall be allowed as provided by law, upon the giving of a bond for costs and damages in such sum as the court shall require; and if an appeal is taken as herein provided, then said bonds shall not be delivered to the treasurer of said municipality until the final determination of said appeal.  R.L.1910, Sec. 364.

R.L.1910, § 364.

§62394.  Attestation  Denominations  Term of bonds  Recitals.

Bonds issued under this article by any county shall be signed by the chairman of the board of county commissioners, and attested by the county clerk under the seal of the county.  Bonds issued by any city or town shall be signed by the mayor or president of the board and attested by the city or town clerk, under the seal of the city or town, as the case may be.  Bonds issued by any township shall be signed by the trustee, attested by the township clerk, and countersigned by the township treasurer.  Bonds issued by the board of education of any city shall be signed by the president, and attested by the clerk of the board under the seal of such board. Bonds issued by any school district shall be signed by the director, attested by the clerk and countersigned by the treasurer of such school district board; and coupons shall be signed by the mayor, president, director, trustee or chairman of the board of county commissioners, and the clerks, respectively.  Such bonds may be in any denomination from One Hundred ($100.00) to One Thousand Dollars ($1,000.00), and made payable at such place as may be designated upon the face thereof, and they shall contain a recital that they are issued under this article.

R.L.1910, § 365.

§62395.  Duty to issue bonds as agreed  Bonded indebtedness which may be refunded  Limitations on issuance of bonds.

When a refunding has been agreed upon, it shall be the duty of the proper officers to issue such bonds at the rate agreed upon, to the holder of such indebtedness, in the manner prescribed in this article; but no bonds shall be issued under this article until the proper evidence of the indebtedness for which the same are to be issued shall be delivered up for cancellation:  Provided, that no bonded indebtedness shall be refunded by the board of county commissioners or any mayor and city council or any board of trustees of any town, township or any school district board, or board of education, under this article, except such as have been issued and outstanding at least two (2) years at the time of such refunding; and Provided, further, that except for the refunding of outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon, or warrants, no bonds of any class or description shall hereafter be issued where the total bonded indebtedness of said county, city, town, township, school district or board of education would thereby exceed five percent (5%) of the assessment for taxation as shown by the last finding and determination by the proper board of equalization for state and county purposes.

R.L.1910, § 366.

§62396.  Registration of bonds.

The clerk of every county, city, town, township, school district and board of education, issuing bonds under Sections 391 et seq. of this title shall register the same in his office.  Such bonds shall also, in every case, be registered by the county clerk, showing the date, number and amount thereof, rate of interest, to whom payable, where payable, date of maturity, and, if optional, under what conditions; and all indebtedness refunded under this article shall have the words "paid in full" marked in a plain manner across the face of each bond, or warrant refunded; and such canceled obligations shall be carefully preserved in the office of the county clerk or destroyed by the county commissioners, a register of the number, amount and date of issue having been first made by the county clerk.  The proper officer shall, at the time of issuing refunding bonds, make out and transfer to the State Auditor and Inspector a certified statement of all proceedings had by the proper board or city council as shown of record and that said bonds have been issued for value in all respects in conformity to this article for certain indebtedness to be surrendered, definitely describing the bonds issued and the indebtedness to be surrendered, in exchange therefor and that they have been duly registered by the attesting clerk and the county clerk as required herein; which statement shall be in such form and include such other information as the State Auditor and Inspector may require, and be signed by all the officers whose signatures are attached to such bonds, and attested by the proper clerk, with the corporate seal of the county, city, town, township, school district or board of education, if any, and duly acknowledged before the county clerk.  And the State Auditor and Inspector shall, upon being satisfied that such bonds have been issued according to the provisions of this article, and that the signatures thereto of the officers signing the same are genuine, register the same in his office in a book kept for that purpose and shall, under his seal of office, certify upon such bonds the fact that they have been registered in his office according to law. Nothing in Sections 391 et seq. of this title shall be construed to prohibit options available under the Registered Public Obligations Act of Oklahoma.

Amended by Laws 1983, c. 170, § 47, eff. July 1, 1983.

§62397.  Levy of taxes  Sinking fund  Penalty for neglect or refusal.

In every instance in which any county, city, town, township, the board of education of any city, or any school district shall issue bonds under Sections 391 et seq. of this title, it shall be the imperative duty of the proper officers to provide annually, at the time of providing for the levy of other taxes, for a tax sufficient in amount to pay the interest upon said bonds or the coupons as they become due, and to create a sinking fund, as provided for in this article, for the payment of the principal of such bonds; and if such officers fail or neglect to provide for such levy, it shall be the duty of the county clerk forthwith to do so; and in case any such officer shall neglect or refuse to levy any such tax at the time aforesaid, and in case any county clerk shall neglect or refuse to extend such tax upon the tax roll of the county at the proper time, then and in that case any such officer so neglecting or refusing to levy or extend such tax shall be severally and individually liable and shall also be liable upon his official bond to the holder of any such bond or coupon falling due during the year for which such tax should have been levied or extended for the full amount thereof as soon as the same is due, which liability may be enforced in a civil action in the name of such holder; and any such officer so neglecting or refusing to levy or extend such tax shall also be deemed guilty of a misdemeanor, and on conviction thereof shall be fined in an amount equal to the amount which it may be shown should have been so levied or extended during such year, or imprisoned in the county jail for a term not less than three (3) nor more than twelve (12) months.

Amended by Laws 1983, c. 170, § 48, eff. July 1, 1983. Amended by Laws 1983, c. 170, § 48, eff. July 1, 1983.

§62398.  Failure to levy tax  Cuty of State Auditor and Inspector and county treasurer  Liability  Penalty.

Should the proper officer whose duty it is to levy the taxes to pay such bonds and coupons, fail or neglect to make such levy as provided for in this article, it shall be the duty of the State Auditor and Inspector, at any time thereafter, to ascertain the amount of interest and sinking fund, or principal of such bonds, accrued and to accrue during that year, and to certify the amount thereof to the treasurer of the county in which such bonds were issued, setting forth the amount thus due, and whether from the county or from a particular city, town, township, the board of education of any city or school district within such county; and it shall be the duty of such county treasurer, immediately upon receiving such certified statement from the State Auditor and Inspector to proceed to ascertain from the assessment roll of the county the amount of taxable property in such county, city, town, township, or such school district, and what percentage is required to be levied thereon to pay the said interest and sinking fund or principal, and when so ascertained to levy such percentage upon the taxable property of such county, city, township, or such school district, as may be liable thereto, and immediately to place the same upon the tax roll of the county in a separate column or columns, designating the purpose for which such taxes are levied; and the said taxes shall be collected by the county treasurer of such county in the same manner that other taxes are collected.  And should such county treasurer neglect or refuse to levy tax and place the same upon the tax roll for collection as herein provided, he shall be personally liable, and also liable upon his official bond to the holder of any such bonds or coupons then due, for the full amount thereof, and shall also be deemed guilty of a misdemeanor and upon conviction thereof shall be imprisoned in the county jail for not less than three (3) months nor more than twelve (12) months.

R.L.1910, § 369; Laws 1979, c. 30, § 31, emerg. eff. April 6, 1979.

§62399.  Sinking fund  How computed  Installment bonds.

It shall be the duty of every county, city, town, township, the board of education of any city, and of every school district, issuing bonds under this article, and of the proper officers thereof, to create a sinking fund; and there shall be levied by the proper officers, annually, a sufficient tax therefor for the redemption of such bonds, which shall be collected as other taxes, and paid into the treasury as provided by law for other taxes, and shall remain as a specific fund for the redemption of said bonds; the amount of which sinking fund shall be as follows:  In every instance in which bonds shall be issued under this article, for twenty (20) years or less, the quotient found by dividing the amount of the principal of such bonds by such number of years shall be the amount of sinking fund to be levied each year for the redemption of such bonds; but in every instance in which such bonds shall be issued for more than twenty (20) years, it shall not be necessary to create a sinking fund, or to levy a tax therefor, until the twentieth year prior to maturity of such bonds, at which time, and each year thereafter onetwentieth (1/20) of the principal amount of such bonds shall be levied as a sinking fund for the redemption of such bonds:  Provided, that any county, city, town township, the board of education of any city, or any school district, issuing bonds under this article, may buy in and cancel any such bonds whenever the same can be done at or below par:  Provided, further, that such sinking fund, when not required for the payment or purchase of bonds, may be invested in bonds of the United States or of the State of Oklahoma, and in no other manner:  And provided, further, that under the provisions of this article, the proper officers are authorized, if desirable, to issue installment bonds, running twentyfive (25) years, having coupons attached, representing the semiannual interest to become due thereon; and each coupon attached to any installment bond shall, after five (5) years from its date, represent onefortieth (1/40) of its principal, which amount shall be shown by separate words and figures aside from the interest represented in the coupon; and each installment bond shall show upon its face that its principal is included in its coupons.

R.L.1910, § 370.

§62400.  Payment of bonds.

Whenever the bonds or interest coupons issued under Sections 391 et seq. of this title, shall become due, they shall be, on presentation of coupon bonds, promptly paid by the proper disbursing officer, out of the money in his hands collected for that purpose; and he shall endorse upon the face of any bond or coupon paid by him, in red ink, the word "paid", and the date of payment, and sign his name thereto, and at each settlement he shall turn over the bonds and coupons so paid and canceled, which shall be carefully preserved or destroyed.  Provided however, the presentation of a registered bond shall not be required for payment of interest thereon when payment of interest is otherwise provided by the terms of the bond.

Amended by Laws 1983, c. 170, § 49, eff. July 1, 1983.

§62401.  Penalty for misappropriation.

Any person who shall appropriate or use, or aid or abet in appropriating or using, any of the funds or monies mentioned in this article, for any other purpose than as in this article, provided, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined in a sum equal to the amount of money so appropriated or used, and imprisoned in the county jail for not less than three (3) nor more than twelve (12) months, and shall also be liable in a civil action for the amount so misappropriated or used, to be prosecuted by any such bond holder or other party entitled thereto.

R.L.1910, § 372.

§62402.  Coupons receivable for taxes.

The interest coupons provided for in this article, shall, as fast as they become due, be receivable in payment of taxes due to the particular county, city, town, the board of education of any city, the township or school district, which may have issued such coupons, and shall be received by all collecting officers the same as cash, in payment of such taxes.

R.L.1910, § 373.

§62403.  Cancellation.

All county, township and other municipal bonds on which final judgment shall hereafter be rendered by any court of record in this state shall be canceled in open court, and returned by the clerk of such court to the clerk of the proper municipality.

R.L.1910, § 374.

§62411.  General obligation bonds to fund special assessment obligations, interest and penalties  Sale  Interest  Maturity  Proceeds  Lien.

Any county, city, town, township, board of education, school district, or any other municipal corporation in this state, whether operating under the provisions of a special charter or otherwise, is hereby authorized and empowered to issue its general obligation bonds for the purpose of funding any or all of its matured and outstanding special assessment obligations and the interest and/or penalties thereon, lawfully assessed against any such municipal corporation for the payment of special improvements and for which such special assessments levies have been made by such municipality, but for which there are not sufficient funds on hand with which to pay such special assessment obligations.  Said bonds may be sold for not less than par and accrued interest in the manner now or hereafter provided by law for the sale of other bonds of such municipalities, or any of them, and the proceeds of said sale shall be applied to the payment of the special assessments, interest and/or penalties, to be funded. If said bonds are offered for sale, and no legally accepted bids are received at said sale, the county, city, town, township, board of education, school district, or other municipal corporations issuing such bonds, may, in its discretion again offer such bonds for sale. Said bonds shall bear interest at any rate not exceeding six percent (6%) per annum and shall mature serially in equal installments beginning not less than three (3) nor more than five (5) years after the date of said Bonds and shall be in denominations of Fifty Dollars ($50.00) or any multiple thereof; provided, however, the last maturing installment and/or the last bond of the last maturing installment, may be for such sum less than two installments as will complete the full issue of such bonds, notwithstanding the necessity of varying the amount thereof to complete the same.  Such bonds shall in no event be delivered to the purchaser thereof except upon simultaneous payment therefor at par and accrued interest to the date of said payment and the treasurer of any such municipality shall immediately upon delivering said bonds and being paid therefor, proceed to pay to the proper officer, the special assessment, interest and/or penalties which said bonds were issued to fund and he shall procure a receipt therefor showing all of such matured special assessments and the interest accumulated thereon to the date of payment, as being paid in full.  If any of the purchase money derived from the sale of the bonds is left in the hands of the treasurer after the payment of such special assessments, interest and/or penalties, the same shall be credited to the sinking fund created for the payment of said bonds, however, nothing herein shall be construed to authorize the issuance of bonds in an aggregate face amount greater than the total amount of matured outstanding special assessments, interest and/or penalties, to be funded.  Nor shall any such bonds issued hereunder extend any lien upon or create any liability against any property not liable therefor under existing or prior bonds.

Laws 1937, p. 149, § 1.

§62412.  Issuance of bonds  Resolution or ordinance  Notice  Publication of notice  Execution of bonds and interest coupons.

Bonds issued under this act shall be authorized and the details thereof fixed by resolution, or ordinance, as the case may be, of the governing body of any county, city, town, township, board of education, school district, or other municipal corporation issuing such bonds.  Said ordinance or resolution authorizing the issuance of said bonds and fixing the details thereof shall not, however, be passed or enacted until notice of the intention to fund said special assessments, interest or penalties, shall have been given by one publication in a newspaper having a general circulation in said municipality, which said notice shall briefly state the kind of special assessments, interest or penalties to be funded, the aggregate amount of such special assessments, interest or penalties, and the time and place of the meeting at which said funding will be authorized.  Such notice shall be published not less than ten (10) nor more than thirty (30) days prior to the date set therein for the authorization.  The resolution or ordinance authorizing the issuance of such bonds may be adopted at the time designated in such notice, or on the date set in such notice, the governing body may adjourn to a later date and such resolution or ordinance may be adopted at said adjourned meeting without further notice.  Bonds issued under this act, by any county, shall be signed by the chairman of the board of county commissioners, and attested by the county clerk, under the seal of the county.  Bonds issued by any city shall be signed by the mayor, and attested by the city clerk, under the seal of the city. Bonds issued by any towns shall be signed by the president of the board of trustees, and attested by the town clerk, under the seal of the town.  Bonds issued by any township shall be signed by the trustee, attested by the township clerk, and countersigned by the township treasurer; provided, however, where any township has any such outstanding special assessments, interest or penalties as may be sought to be funded under this act, and where township form of government has been abolished, such bonds may be authorized to be issued by the board of county commissioners and in such cases such bonds shall be signed by the chairman of the board of county commissioners of the county in which such township is located, who shall sign and act in the places of the trustee or the president of the board of directors of such township, and in such cases, such bonds shall be attested by the county clerk, and countersigned by the county treasurer, acting and signing in the places of the clerk or treasurer, respectively, of the board of directors of such township.  Bonds issued by the board of education of any city or town shall be signed by the president, and attested by the clerk of the board, under the seal of such board.  Bonds issued by any school district shall be signed by the director, attested by the clerk, and countersigned by the treasurer of such school district board.  Such bonds and interest may be made payable at such place as may be designated, and they shall contain a recital that they are issued under this act.  All such bonds shall be designated "SPECIAL ASSESSMENT RETIREMENT BONDS OF 19____".  Nothing in this section shall be construed to prohibit the use of facsimile signatures or seals as provided in the Registered Public Obligations Act of Oklahoma.

Amended by Law 1983, c. 170, § 50, eff. July 1, 1983.

§62413.  Registration of bonds  Endorsement of legality.

The clerk or appointed agent of every county, city, town, township, board of education, school district, or other municipal corporation in this state, issuing bonds under Sections 411 et seq. of this title, shall register the same in his office.  Such bonds shall also, in every case, be registered by the county clerk or appointed agent, showing the date, number and amount thereof, rate of interest, to whom payable, where payable, and date of maturity; and all bonds issued under this act shall have endorsed thereon a certificate signed by the county clerk and the district attorney of the county in which such issuing municipality is located, to the effect that said bonds are issued pursuant to law, and that said issue is within the debt limit.  Said bonds shall thereafter be registered by the treasurer or appointed agent of the municipality issuing the same, said treasurer's or appointed agent's registration being made in like manner to that of the county clerk as hereinbefore set forth and each of said bonds shall have a certificate executed by said treasurer or appointed agent endorsed thereon to show that said treasurer or appointed agent has so registered said bonds.  Thereafter said bonds shall be delivered to the State Auditor and Inspector, who shall register the same in his office in a book kept for that purpose and then shall, under his seal of office certify upon such bonds the fact that they have been registered in his office according to law.  Nothing in Sections 411 et seq. of this title shall be construed to prohibit options available under the Registered Public Obligations Act of Oklahoma.

Amended by Laws 1983, c. 170, § 51, eff. July 1, 1983.

§62414.  Annual tax levy to pay interest and principal  Sinking fund.

The governing body, or authority of any county, city, town, township, board of education, school district or other municipal corporation, issuing bonds under authority of this act, shall provide, prior to the delivery thereof to the purchaser, for a levy of annual taxes on all taxable property in the county, city, town, township, board of education, school district or other municipal corporation, as the case may be, sufficient in amount to pay, and for the express purpose of paying, the interest on said bonds as it falls due, and also to pay and discharge the principal thereof at maturity; and, in every instance in which any county, city, town, township, board of education, school district or other municipal corporation shall issue bonds under this act, it shall be the imperative duty of the proper officers, whose duty it may be to levy taxes, to levy annually, at the time of making the levy of other taxes, a tax sufficient in amount to pay the interest upon said bonds and the coupons as they become due, and to create a sinking fund for the payment of the principal of such bonds at their maturity.

Laws 1937, p. 151, § 4.

§62415.  Authority for bond issue  Approval by Attorney General.

This act shall be full authority for the issuance of the bonds under this act authorized, without reference to any other act of the Legislature of Oklahoma, and said bonds may be issued as herein provided without an election; provided, however, that the provisions of law, with respect to examination and approval as to form and procedure of municipal bonds by the Attorney General of Oklahoma, shall apply also to bonds issued under this act.

Laws 1937, p. 152, § 5.

§62421.  Bond issue for refunding indebtedness  Authorization  Exchange or sale  Interest  Maturity.

Any county, city, town, township, board of education, school district, or any other municipal corporation in this state, whether operating under the provision of a special charter or otherwise, is hereby authorized and empowered to issue its bonds for the purpose of refunding bonded and/or coupons indebtedness, outstanding for more than two (2) years, and to issue new bonds with interest representing the rate of interest agreed upon, in payment for any amount of outstanding bonded and coupon indebtedness; which bonds may be exchanged pursuant to agreement with the holders of such indebtedness, or sold for not less than their par value, in the manner now or hereafter provided by law for the sale of other bonds of such municipalities, or any of them, and the proceeds of said sale applied to the redemption of the bonds to be refunded.  If said bonds are offered for sale, and no legally accepted bids are received at said sale, the county, city, town, township, board of education, school district, or other municipal corporation issuing such refunding bonds, in its discretion, may either again offer such bonds for sale, or may exchange such refunding bonds, on a par for par basis, for the bonds, and interest, to be refunded; provided, however, if an agreement has been made for the exchange of such bonds the same shall be exchanged, as herein provided, without first having been offered for sale.  Whether such refunding bonds are sold or exchanged, they shall be delivered only upon simultaneous surrender, payment and cancellation of a like amount of the bonds to be refunded, inclusive of the interest accrued thereon.  Such refunding bonds may be issued in such amount, or amounts, that the par value thereof, plus accrued interest to date of delivery, shall equal, but not exceed, the par value of the bonds and/or coupons to be refunded to the date of the delivery and cancellation thereof. Said refunding bonds shall bear interest at any rate not exceeding the maximum rate provided by Section 498.1 of this title, and shall mature serially and in substantially equal installments, beginning not less than three (3) nor more than five (5) years after the date of said bonds; provided, however, that the last maturing installment may be for such sum less than two installments as will complete the full issue of such bonds, notwithstanding the necessity of varying the amount thereof to complete the same.

Amended by Laws 1983, c. 170, § 52, eff. July 1, 1983.

§62422.  Authorization by governing body  Notice  Execution and attestation  Denominations  Place of payment  Recital as to issuance under act.

Bonds issued under this act shall be authorized by resolution, or ordinance, as the case may be, of the governing body of any county, city, town, township, board of education, school district, or other municipal corporation issuing such bonds.  Notice of the intention to authorize the issuance of such bonds shall be given by one publication in a newspaper having a general circulation in said municipality, and such notice shall briefly state the class of bonds and interest to be refunded, the approximate amount, and the time and place of the meeting at which said refunding will be authorized; such notice shall be published not less than (10) ten nor more than thirty (30) days prior to the date set therein for the authorization.  The resolution or ordinance authorizing the issuance of such bonds may be adopted at the time designated in such notice, or on the date set the governing body may adjourn to a later date and such resolution or ordinance adopted at such adjourned meeting without further notice.  Bonds issued under this act, by any county, shall be signed by the chairman of the board of county commissioners, and attested by the county clerk, under the seal of the county.  Bonds issued by any city shall be signed by the mayor, and attested by the city clerk, under the seal of the city.  Bonds issued by any towns shall be signed by the president of the board of trustees, and attested by the town clerk, under the seal of the town.  Bonds issued by any township shall be signed by the trustee, attested by the township clerk, and countersigned by the township treasurer; provided, however, where any township has outstanding indebtedness, which is sought to be refunded under this act, and where such township form of government has been abolished, such bonds shall be signed by the chairman of the board of county commissioners of the county in which such township is located, who shall sign and act in the place of the trustee or president of the board of cirectors of such township, and shall be attested by the county clerk, and countersigned by the county treasurer, acting and signing in the place of the clerk or treasurer, respectively, of the board of directors of such township.  Bonds issued by the board of education of any city or town shall be signed by the president, and attested by the clerk of the board, under the seal of such board. Bonds issued by any school district shall be signed by the director, attested by the clerk, and countersigned by the treasurer of such school district board.  The interest coupons attached to said bonds shall be executed by the lithographed facsimile signatures of the officers designated to sign such bonds.  Such bonds may be in any denomination from One Hundred Dollars ($100.00) to One Thousand Dollars ($1,000.00), and may be payable at such place as may be designated upon the face thereof, and they shall contain a recital that they are issued under this act.

Laws 1935, p. 126, § 2.

§62423.  Registration of bonds  Cancellation of refunded obligations  Preservation  Certificate of refunded obligations  Preservation  Certificate of issuance pursuant to law  Certification by State Auditor and Inspector.

The clerk or appointed agent of every county, city, town, township, board of education, school district, or other municipal corporation in this state, issuing bonds under Sections 421 et seq. of this title, shall register the same in his office.  Such bonds shall also, in every case, be registered by the county clerk or appointed agent, showing the date, number and amount thereof, rate of interest, to whom payable, where payable, and date of maturity; and all bonded indebtedness refunded under this act shall have the words "paid in full" marked in plain manner across the face of each bond refunded; and such canceled obligations shall be carefully preserved by the clerk or appointed agent of such municipality, or destroyed, upon resolution or ordinance therefor, as the case may be, after a registration of the number, amount and date of issuance having first been made by the clerk or appointed agent; and all bonds issued under Sections 421 et seq. of this title shall have endorsed thereon a certificate, signed by the county clerk and the district attorney of the county in which such issuing municipality is located, said bonds, or evidence of debt, are issued pursuant to law, and that said issue is within the debt limit.  Thereafter said refunding bonds shall be delivered to the State Auditor and Inspector and he shall register the same in his office in a book kept for that purpose and shall, under his seal of office certify upon such bonds the fact that they have been registered in his office according to law.  The provisions of the Registered Public Obligations Act of Oklahoma shall apply.

Amended by Laws 1983, c. 170, § 53, eff. July 1, 1983.

§62424.  Tax for payment of bonds and creation of sinking fund.

The governing body, or authority of any county, city, town, township, board of education, school district or other municipal corporation, issuing refunding bonds under authority of this act, shall provide, prior to the delivery of said refunding bonds, for a levy of annual taxes on all taxable property in the county, city, town, township, board of education, school district, or other municipal corporations, as the case may be, sufficient in amount to pay, and for the express purpose of paying, the interest on said bonds as it falls due, and also to pay and discharge the principal thereof at maturity; and, in every instance in which any county, city, town, township, board of education, school district or other municipal corporation shall issue bonds under this act, it shall be the imperative duty of the proper officers, whose duty it may be to levy taxes, to annually levy, at the time of making the levy of other taxes, a tax sufficient in amount to pay the interest upon said bonds and the coupons as they become due, and to create a sinking fund for the payment of the principal of such bonds at their maturity.

Laws 1935, p. 127, § 4.

§62425.  Act as authority for bonds  No election necessary  Examination and approval by AttorneyGeneral  Repeal  Effect on existing laws.

This act shall be full authority for the issuance of the bonds under this act authorized, without reference to any other act of the Legislature of Oklahoma, and said bonds may be issued as herein provided without an election; provided, however, that the provisions of law, with respect to examination and approval of municipal bonds by the Attorney General of Oklahoma, shall apply also to refunding bonds issued under this act; and all acts, or parts of acts, in conflict herewith are herewith repealed, but this act shall not be construed to repeal other existing laws relating to municipal funding or refunding bonds, except in so far as may be necessary to make this act operative, and shall be construed, in all other respects as in addition to existing refunding legislation.

Laws 1935, p. 127, § 5.

§62426.  Acceptance of funding or refunding bonds in lieu of warrants, judgments or bonds in sinking fund.

The governing board of any county, city, town, township, board of education, school district or any other municipal corporation of this state, holding in its sinking fund either warrants, judgments or bonds, is authorized to enter into an agreement with the governing board of the municipality against which said warrants, judgments or bonds are an obligation thereof, to accept funding or refunding bonds in lieu of said obligations.  Said agreement shall provide for the rate of interest said funding or refunding bonds shall bear, which may be less than the rate of interest the indebtedness to be funded bears.

Laws 1937, p. 152, § 1.

§62426a.  Refund by municipalities of bonded and judgment indebtedness and interest by funding or refunding term bonds  Redemption  Interest  Tenders at less than par  Call and purchase of bonds when no tenders made.

Any municipality may refund any part or all of its bonded and judgment indebtedness and the interest thereon, by agreement with holders of such indebtedness to be funded or refunded, by issuance of funding or refunding bonds maturing within twentyfive (25) years from date.  When any such funding or refunding bonds mature other than serially they shall be optional and subject to redemption on any interestpaying date.  Said bonds shall be designated optional funding or refunding bonds, and shall recite that they are subject to redemption at any interestpaying date.  Said bonds shall be authorized, executed, registered and approved in the same manner as funding and refunding bonds issued under other statutes in force. Provided, however, that no funding or refunding bonds issued hereunder shall bear a higher rate of interest than the indebtedness which is funded or refunded.

It shall be the duty of the treasurer and governing board of any municipality issuing funding or refunding bonds under the provisions of this act to request tenders from all known holders of such bonds at least thirty (30) days prior to each interest paying date.  The form of such call for tenders setting out the time and place and other particulars shall be prescribed by the Attorney General.  The said treasurer and governing board are hereby directed to purchase any bonds which may have been offered at less than par, provided preference must be given to the purchase of bonds which are offered for the least money.  Provided further that if no bonds are offered at less than par, then it shall be the duty of the treasurer and governing board to call by lot at par and accrued interest as many of the bonds as he may have funds on hand for that purpose and that interest on said bonds so called shall cease within sixty (60) days after said call is made.  All tenders of bonds and all drawing of bonds by lot shall be performed in a public meeting of the governing board. Provided sufficient money is retained in the sinking fund to pay the next two succeeding semiannual interest payments coming due on each bond.

Amended by Laws 1983, c. 170, § 54, eff. July 1, 1983.

§62426b.  Term "governing board" defined.

The term governing board as used in this act shall mean the council or commission of a city; the town council or board of trustees of a town; the board of education of an independent school district; and the board of county commissioners for and on behalf of townships, counties, and dependent school districts.  Laws 1937, p. 153, Sec. 3; Laws 1939, p. 150, Sec. 2.

Laws 1937, p. 153, § 3; Laws 1939, p. 150, § 2.

§62426c.  Partial invalidity.

The sections of this act, and each part of such sections are hereby declared to be independent sections.  If any section, or part of a Section, be held unconstitutional, such holding shall not affect the remaining portions thereof.

Laws 1937, p. 153, § 4.

§62-430.1.  Counties, cities, towns and school districts authorized to rent real or personal property - Definition of personal property.

A.  The governing board of any county, city or town, or school district is authorized to rent on a monthly basis real or personal property as authorized by the governing board and to pay the rental charges thereon for usage during any fiscal period, or portion thereof, out of appropriations made and approved for such purposes for, or during, such fiscal year.  Any such rental contract extending beyond June 30 of the fiscal year shall contain provisions for mutual ratification of renewal under the conditions provided in this section.

B.  As used in this section, the term "personal property" shall include, but not be limited to:

1.  Portable, or otherwise moveable, buildings and structures;

2.  Prefabricated metal buildings and structures, along with necessary utility services for such buildings or structures;

3.  Roofs placed over existing roof structures; provided, lease-purchase of retrofit metal roofs shall be awarded by competitive bids and the governing board of any county, city or town, or school district shall comply with the Public Competitive Bidding Act of 1974 where total payments of principle and interest provided by the lease-purchase contract are anticipated to exceed Twenty-five Thousand Dollars ($25,000.00); and

4.  Other structures or property that can be disassembled after installation and removed without permanent physical damage to existing property.

Notwithstanding the provisions of Section 7 of Title 60 of the Oklahoma Statutes, such personal property shall retain its status as personal property and shall not be deemed to become attached to the real estate for the duration of the lease-purchase agreement.

C.  It is the purpose of this section to authorize such governing boards to enter into lease and lease-purchase contracts but not to incur any obligation upon the part of their respective municipal or governmental subdivisions in excess of the income and revenue thereof provided for such purposes for the fiscal year in which the lease contract is effectively operative.

D.  Any agreement to lease and purchase real or personal property, where title is to be acquired by the municipal or governmental subdivision, shall state the purchase price of the real or personal property so leased and in no event shall the lease be extended so as to cause payment of more than the stated purchase price of the real or personal property plus interest not to exceed ten percent (10%) simple interest on the unpaid balance due as of each payment date.  When the purchase price plus interest has been paid, the property shall belong to the lessee and the lessor shall deliver a bill of sale to the property to the lessee.  Any lease-purchase agreement may include an option to purchase, transfer and acquire title during the term of the lease upon payment of the balance of the agreed purchase price, and each agreement shall include a provision to transfer title to the lessee at the end of the completed lease term for nominal or no additional consideration.

E.  The payment for the lease or rental of real or personal property shall be made only from annual and supplemental appropriations specifically designated for such purpose, and no appropriation for the purpose of paying rentals on real or personal property shall be transferred or diverted to any other purpose, except as may be authorized by the terms of the agreement or by law.

F.  When any real or personal property has been leased or rented during any fiscal year under any contract which permits continuance of such rental for the remainder of the fiscal year, the renting or leasing thereof shall be continued for the remainder of the fiscal year unless the governing body renting or leasing the same, by proper resolution entered in the minutes of the governing body, shall certify that the continuance of such rental is unnecessary and contrary to the public interest.  However, to affect a contract termination of lease or lease-purchase equipment, written notice shall be sent by certified mail to the vendor thirty (30) days prior to the termination of the contract.  Such notice shall be accompanied by payment of all sums then owed up to the date of the termination of the contract and shall certify that the canceled equipment is not being replaced by equipment performing similar functions.  All equipment covered by such contract termination shall be returned to the vendor at the expense of the governmental agency terminating such contract.  Such equipment shall be returned in good condition to a location designated by the vendor and the equipment, when returned, shall be free of all liens and encumbrances.  Satisfaction of all of the requirements of this section shall release the governmental agency terminating such contract from any further obligation to make any further payments to the vendor.

Added by Laws 1945, p. 154, § 1, emerg. eff. April 28, 1945.  Amended by Laws 1949, p. 417, § 1, emerg. eff May 31, 1949; Laws 1951, p. 169, § 1, emerg. eff. May 26, 1951; Laws 1953, p. 32, § 5, emerg. eff. June 8, 1953; Laws 1968, c. 146, § 1, emerg. eff. April 9, 1968; Laws 1980, c. 126, § 5, emerg. eff. April 10, 1980; Laws 1980, c. 339, § 4, emerg. eff. June 25, 1980; Laws 1990, c. 305, § 2, eff. Nov. 1, 1990; Laws 1991, c. 124, § 24, eff. July 1, 1991; Laws 1999, c. 149, § 3, eff. July 1, 1999; Laws 2001, c. 328, § 1, eff. July 1, 2001; Laws 2002, c. 483, § 1, eff. July 1, 2002; Laws 2003, c. 433, § 8, eff. July 1, 2003; Laws 2004, c. 97, § 2, emerg. eff. April 14, 2004; Laws 2005, c. 472, § 3, eff. July 1, 2005.

§62430.5.  Participation in federal program.

The board of county commissioners of any county, the governing board of any city or town, the school board, or board of education of any school district is hereby authorized to participate in any federal government program dealing with fire prevention or with the purchasing or leasing of firefighting equipment, and said governing boards hereinabove enumerated are hereby authorized to receive and expend any Federal grant or equipment made available by the federal government and to coordinate their program with the rules and regulations prescribed by the appropriate federal agency.

Laws 1953, p. 33, § 6.

§62431.  Sinking fund  Levy for  Readjustment of annual bond accrual.

A.  It shall be the duty of the officers of each municipal corporation in the State of Oklahoma by law authorized to levy taxes to make a levy each year for a sinking fund, which shall, with cash actually on hand and lawful investments in such fund, excluding taxes in process of collection, be sufficient to pay:

1.  All the bonded indebtedness of such municipality coming due prior to April 1 of the second ensuing fiscal year for which no prior levy has been made;

2.  The interest accrued but unpaid and to accrue on all outstanding bonds of such municipality to June 30th of the ensuing fiscal year;

3.  A sinking fund to pay any interest payable on the last and final bond maturity coming due after such June 30th but before the tax levy of the succeeding fiscal year may be made and collected;

4.  A sum, after reserving from said cash and investments on hand for bond and bondinterest accruals as aforesaid and judgment accruals theretofore levied for bonds unpaid, equal to onethird (1/3) of the original amount of all outstanding judgments against the municipality when onethird (1/3) or more of such judgment remains due and unpaid, and in case less than onethird (1/3) of such judgment remains due then for the entire amount of such judgment yet remaining unpaid; and

5.  The interest accrued but unpaid and to accrue on all unsatisfied judgments within the ensuing fiscal year but not beyond June 30th of such year.

B.  The foregoing formula shall be applied by said taxing officials each year in determining the amount necessary to raise by tax levy for sinking fund purposes, independently of actions taken in previous years; and, if by omission to make a levy which could have been validly made for any judgment, bonds or interest coupons, or where from any cause the cash and valid investments in the sinking fund does not equal the accrual liabilities, it shall be the duty of said taxing officials to readjust the annual bond accrual in accordance with the foregoing formula in order that said bonds shall be paid when due, save and except only that where the cash and valid investments in the sinking fund at the close of any fiscal year, after reserving for interest accrued and accruing under the priority therefor as contained in Section 28 of Article X of the Oklahoma Constitution, is insufficient to pay and retire any bonds matured or to mature before another tax levy may be made and collected and no action has been instituted to refund such matured bonds or to convert them to judgment, it shall be the duty of said taxing officials to include, in addition to interest thereon or aforesaid, an accrual therefor in an amount equal to the bonds so matured or to mature or the annual accrual first lawfully applicable to the issue thereof, whichever is the lesser.

C.  It is the sole intention of this section to require that the pledge contained in Sections 26, 27 and 35 of Article X of the Oklahoma Constitution, be fulfilled, and that sinking funds be applied as provided by Section 28 of Article X of the Oklahoma Constitution.

R.L.1910, § 6771; Laws 1933, c. 27, p. 57, § 1; Laws 1951, p. 170, § 1; Laws 1991, c. 73, § 2, eff. July 1, 1991.

§62435.  Use of fund  Judgments against municipality  Payment from sinking funds  Reimbursement.

(Application.) Such sinking funds shall be used:

First.  For the payment of interest coupons as they fall due.

Second.  For the payment of bonds falling due, if any such there be, and,

Third.  For the payment of judgments against the municipality, if any there be; provided, that when any sinking fund has been used or may hereafter be used to pay judgments as herein provided, that notwithstanding the fact that such judgment or judgments have been paid with such sinking fund, it shall be the duty of the proper officers to make levies to pay such judgments the same as if the same had not been paid out of such sinking fund, and when so levied and collected the same shall be turned into the sinking fund out of which such judgment or judgments was paid.  R.L.1910, Sec. 6773; Laws 1915, c. 80, Sec. 1.

R.L.1910, § 6773; Laws 1915, c. 80, § 1.

§62436a.  Delinquent tax penalties, interest and forfeitures  Credit on apportionment.

All penalties, interest and forfeitures which may accrue on delinquent ad valorem taxes, whether real or personal, tangible or intangible, on any properties, persons, firms or corporations within any school district, township, town or city within a county, shall, when collected, be credited on apportionment by the county treasurer as follows:  In all counties having an assessed net valuation of less than Seven Million Dollars ($7,000,000.00) onehalf (1/2) of such penalties shall be credited to the general fund of the county and onehalf (1/2) to the resale property fund of such county; and in all counties having an assessed net valuation of Seven Million Dollars ($7,000,000.00) or more, all such penalties interest and forfeitures on property located in any township having a bonded indebtedness of any kind, onehalf (1/2) of such penalties interests and forfeitures, when normally collected, shall be paid into the sinking fund of such township and the remaining onehalf (1/2) thereof in such township and all penalties, interests and forfeitures where there exists no township bonded indebtedness of any kind shall be credited to the resale property fund of such county.

Laws 1953, p. 285, § 1.

§62436b.  County resale property fund  Rebates  Disclaimers.

In addition to the purposes for which the resale property fund of any county may be expended under the restrictions, terms and conditions set forth in 68 Oklahoma Statutes 1951 Section 432(L), said resale property fund shall be available between July first and June fifteenth of any year for all rebates allowed under authority of statute by the board of county commissioners or the tax roll corrections board of the county upon taxes found to have been illegally or erroneously collected, or on the sale of certificate or issue of deed on lands or lots on which no tax was due or as to which the sale thereof is, or was, illegal for any reason. Provided, however, before the owner and holder of such invalid deed may be reimbursed as aforesaid, he shall first be required to attach to his claim on which he shall set forth all allegations of fact in support of the invalidity of the deed, a disclaimer, quit claim, or other instrument necessary to disavow or divest himself of all right, title, and interest in the property described in such invalid deed or certificate and no fees shall be required for the recording and indexing thereof.  Where such deed was executed by the chairman of the board of county commissioners and based upon an invalid resale tax deed issued by the county treasurer, upon execution of such disclaimer or quit claim by such purchaser, or if no deed has been issued and the county retain title under invalid resale tax deed issued by the county treasurer, then the board of county commissioners, so finding, is hereby authorized to execute its resolution or order of disclaimer as to fee title, with the reasons therefor, and a certificate or copy of such resolution or order of disclaimer shall be executed by the chairman of such board, attested by the signature and seal of the county clerk, and the same shall be recorded and indexed, as other instruments relating to realty, without fee therefor.  The determination of whether such property has been erroneously sold for taxes to such purchaser or to the county or subsequently by the board of county commissioners, shall be made by the board of county commissioners upon proper application of the aggrieved owner if sustained by the record.

Laws 1953, p. 285, § 1.

§62436c.  Apportionment and credit of resale property fund.

After June fifteenth of each year the county treasurer shall, after reserving sufficient of the Resale Property Fund for all encumbrances and sufficient for estimated cost of preparing, publishing, and completing through the ensuing fiscal year all taxenforcement procedures imposed by law upon the county treasurer, all excess remaining in said resale property fund on such June fifteenth shall be, by the county treasurer, apportioned and credited to the county, and the several cities, towns and school districts therein, and to the several funds thereof, in ratio to the final gross ad valorem taxes for such fiscal year levied in each thereof in accordance with the certificate of the county excise board on the current budget of each thereof, unless the same has been altered by order of the Court of Tax Review or the Supreme Court and then in ratio to the amounts so adjusted.  Provided, that, if the board of county commissioners so order by current resolution, in any county, that portion so accruing to all or any of the county's funds shall be credited to the courthouse and jail fund of the county.

Laws 1953, p. 286, § 1.

§62438.  Bonds for city hall  Rentals paid into sinking fund.

That all cities in the State of Oklahoma operating under a charter form of government, wherein such cities may hereafter issue bonds for the purpose of raising funds to construct a city hall building, be and are hereby required to pay into the sinking fund for the payment of interest and the retirement of such bonds so issued, all rentals so derived from the use of such parts of the city hall building as are not required for the use of the city, and such rentals so acquired over and above maintenance shall be irrevocably pledged for the payment of the interest and the retirement of such bonds and shall not be used for any other purpose.

Laws 1925, c. 39, p. 60, § 1.

§62-439.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§62-441.  Repealed by Laws 1991, c. 124, § 35, eff. July 1, 1991.

§62442.  Courthouse  Use of sinking fund for construction  Tax levy  Special courthouse fund  Warrants against fund.

The board of county commissioners is hereby authorized to use for the purpose of erecting or rebuilding a county courthouse or a superior court building at such points in the county as the board may deem necessary and to furnish and equip such building, and for such purpose, said board is authorized to use any or all of the unassigned portions of the sinking fund of the county derived from penalties, interest or forfeitures accrued or to accrue and in addition thereto, is authorized to make and enter a levy of not to exceed one (1) mill of tax in any one (1) year and under the existing laws such tax shall be annually added to the funds herein provided for and which said levy may be equal to but not to exceed the constitutional limitation of eight (8) mills; provided further, that there is hereby authorized to be created by resolution a courthouse fund of any such county which shall be known and designated as a special courthouse fund and all monies as aforesaid shall be converted into and become a part of said special fund and shall be irrevocably pledged to the payment of the costs of the construction or rebuilding or repair of any such courthouse.  Such board of county commissioners is further authorized to issue time warrants against said special fund which shall run serially and shall bear interest not to exceed six percent (6%), per annum, which interest shall be payable annually; when such warrants have been issued, then the levies so made and the accumulations of penalties, interests and forfeitures which constitute the fund from which such time warrants are payable; provided, that this act shall not affect or impair the provisions of Chapter 209, Session Laws of Oklahoma, 1919, being otherwise known as Chapter 80, Session Laws of Oklahoma, 1921.

Laws 1923, c. 86, p. 151, § 1; Laws 1925, c. 13, p. 15, § 1.

§62443.  Procedure  Restrictions on use of funds  Investment of sinking fund in warrants.

The procedure for the making of an appropriation for the aforesaid purpose from such sinking fund and for the levy of a tax of not to exceed one (1) mill annually, shall be by resolution in which a majority of the board of county commissioners shall concur; and provided further, that the funds herein provided for shall not be used for the purpose of purchasing a site for the construction of the buildings herein provided for; and providing further, that in the event time warrants are issued for the aforesaid purposes, the county treasurer of any such county is hereby authorized to invest any available sinking fund money of such county in any such time warrants; and any such investment so made is hereby ratified and approved.

Laws 1923, c. 86, p. 151, § 2; Laws 1925, c. 13, p. 16, § 2.

§62444.  Partial invalidity.

In the event any part of this act shall be held to be invalid, inoperative or unconstitutional then such invalid, inoperative or unconstitutional part shall not affect the other parts of this act. tps;901 Laws 1925, c. 13, p. 16, Sec. 3.

Laws 1925, c. 13, p. 16, § 3.

§62445.  Surplus of sinking fund  Transfer to general fund.

Where any county, city, town, or school district, dependent or independent, has accumulated a surplus in the sinking fund thereof, represented by actual cash on hand in excess of all outstanding bond or judgment indebtedness, both matured and unmatured, including coupon and/or other interest earnings thereon whether matured or unmatured, earned or unearned, or if there be no known bond, coupon, or judgment indebtedness outstanding against it, the county excise board on application of the proper officers thereof is hereby authorized to approve the transfer of said surplus in the sinking fund of said county, city, town, or school district to be used for general fund purposes of the same county, city, town, or school district; provided, that before the excise board shall have authority to consider or approve the application of the governing board for authority to make such transfer, there shall be attached to such application an affidavit and proof of publication of published notice by such governing board of its intention to apply for authority to make such transfer, which published notice shall set forth in detail the condition of the sinking fund thereof or as to the fact of there being no known bond, coupon or judgment indebtedness outstanding.  Such notice shall be published in some newspaper of general circulation in such municipality, or in such county if there be no newspaper published in the city, town, or school district.

Laws 1929, c. 5, p. 4, § 1; Laws 1935, p. 121, § 1; Laws 1943, p. 146, § 1; Laws 1991, c. 124, § 25, eff. July 1, 1991.

§62446.  Transfer of surplus to general fund - Reduction of ad valorem tax levy - Construction of permanent improvements.

Whenever any city or town of the State of Oklahoma shall have accumulated an amount of money in its sinking fund sufficient to pay at maturity the principal and interest of all its outstanding bonds, coupons and judgments, any surplus money in said fund, after all outstanding bonds, judgments or other charges against said sinking funds have been fully paid, whether maturing in the current or in future years, may be transferred by the governing body of such city or town to its general fund to be used in reducing the ad valorem tax levies for the ensuing fiscal year or years, or in constructing public buildings or other permanent improvements as the governing body may determine.

Laws 1933, c. 42, p. 80, § 1; Laws 1991, c. 124, § 26, eff. July 1, 1991.

§62447.  District court  Application for order authorizing transfer  Hearing.

Provided, however, that before any governing body of such city or town shall make such transfer, application shall be made by such governing body to the district court of the county for an order authorizing it so to do.  Such application shall be filed in the office of the clerk of the district court as in other cases, setting forth briefly, the amount of money in the sinking fund of said city or town, and the amount of all its outstanding bonds, interest and judgments, and the amount of the sinking fund that the governing body wishes to transfer to the general fund of the said city or town.

Notice of the hearing of said application shall be given by publication of a notice thereof in a newspaper of general circulation throughout the county, for two (2) consecutive weekly issues of such newspaper.  Upon the date fixed for the hearing of said application, any taxpayer, bond, coupon or judgment holder may appear and contest the same.  After hearing, the court shall make an order as to distribution of said surplus funds, if there be any, any such order shall be final.

Amended by Laws 1983, c. 170, § 55, eff. July 1, 1983.

§62448.  Tax for sinking fund  Cancellation when no deficit in fund.

If now or hereafter in any county, city, town, township, school district or other municipal subdivision of the State of Oklahoma, there exists no deficit in the sinking fund thereof, the governing body of such municipality may by proper resolution recite such facts and cancel all taxes thereof which are unpaid and which were levied for the sinking fund of such municipality, for all fiscal years previous to the one in which such resolution is passed.  Such resolution need be only in general terms reciting the rate of levy and the year or years for which the same was levied and shall thereupon be applicable to all taxes levied for that purpose for that year or years which are unpaid.

Laws 1935, p. 337, § 1.

§62449.  Cancellation and reduction of taxes by county treasurer.

It shall be the duty of the county treasurer upon his being presented with a properly certified copy of such resolution to cancel and vacate all unpaid levies and taxes to the extent provided for in such resolution and to reduce the rate of levy and the amount of taxes due and unpaid upon all real and personal property and property of utilities within such municipal subdivision for all previous fiscal years to the extent provided for in such resolution and to enter such reduction upon the tax rolls of said county and to give due credit to such reduction in the collection of all such taxes.

Laws 1935, p. 337, § 2.

§62450.  Application of act.

The provisions of this act are applicable only in cases where all the bond, interest and judgment indebtedness of such municipal subdivision for which such sinking fund levies for such previous years were made and which is or was an obligation of such sinking fund has either been paid, or is subject to immediate payment out of unencumbered and unappropriated cash then in said sinking fund, or refunded or reduced to judgment and legal provision made for payment thereof out of sinking fund levies, or other wise, within the current and/or future fiscal years.

Laws 1935, p. 337, Sec. 3.

§62451.  Outstanding tax sale certificates not affected.

Such resolution and reduction shall not be effective as to outstanding tax sale certificates in existence and owned by some person other than the county.  Laws 1935, p. 338, Sec. 4.

Laws 1935, p. 338, § 4.

§62461.  Transfers authorized  Request for transfer  Approval  Notice.

If additional or supplemental needs exist in any department or appropriation account of a county, school board of education or municipal government as to any item or items of appropriation therefor, that are immediately urgent, and there exists in any other appropriation account or department of the government unexpended and unencumbered balances of appropriations of less immediately urgent need, the dulyconstituted head of such department or officer in charge of an account needing additional or supplementalappropriations, shall make a written request for transfer of appropriation balance or any portion thereof to the governing body.  The written request for transfer shall set forth such additional or supplemental needs and the occasion for such needs, together with detail of account items and the amount of each item proposed to be canceled, and the written consent of the department head or officer in charge of the account from which the appropriation or any portion thereof is to be canceled.  The approval of the request for transfer by the governing body, without other formality, shall effect cancellation of appropriations in the items and amounts less urgently needed and increase in like total sum to the appropriation accounts or department by items and amounts for such immediately urgent needs.  The clerk of the governing body shall notify in writing the clerk of the county excise board of the changes and shall also notify the treasurer and the head of each department affected of the action, and they shall adjust their accounts accordingly.  In a municipality, or school board of education, the actions and consent of the respective department heads or officers provided in this section may be performed by the governing body or by persons designated by the governing body.

Laws 1951, p. 190, § 1; Laws 1980, c. 226, § 5, emerg. eff. May 27, 1980. Laws 1951, p. 190, § 1; Laws 1980, c. 226, § 5, emerg. eff. May 27, 1980.

§62462.  Checks and balances  Transfers between funds not authorized.

It is specifically provided that the Oklahoma system of checks and balances upon the receiving and disbursing public monies shall not be disturbed.  It is further provided that this act shall not be construed as authorizing the transfer of appropriation balances or money from one fund to another, but is intended only to authorize the transfer of appropriation balances, without formality, within the same fund, neither increasing nor diminishing the net total of appropriations.

Laws 1951, p. 191, § 2.

§62463.  Supplemental and additional appropriations  Law not affected.

It is hereby declared to be the intent of the Legislature that this act shall not in any manner repeal or abate any of the provisions or requirements of Title 68, Section 292, O.S. 1951, but shall be cumulative thereto.

Laws 1951, p. 191, § 3.

§62-471.  Public funds - Manner of disbursement - Direct deposit system - Instruments issued by boards of county commissioners.

A.  Except as provided in Section 17-102 of Title 11 of the Oklahoma Statutes and subsection B of this section, all public funds of any county or of any subdivision thereof shall be disbursed only in the payment of legal warrants, bonds and interest coupons.  Counties may implement a direct deposit system to have warrants transferred electronically to a financial institution.  The State Auditor and Inspector shall promulgate rules as necessary for the implementation and administration of a direct deposit system.

B.  Any board of county commissioners of a county of this state may issue a negotiable instrument which will serve as both a warrant on the treasury and a check ordering payment of the warranted amount of money from the account of the treasury.  This instrument shall be prepared and issued in accordance with procedures and requirements provided by law for a warrant and a check and shall be signed by the chair of the board of county commissioners, the county clerk and the county treasurer.  Printing on the instrument shall indicate that the instrument is a "warrant" of the county and a "check" drawn on the account of the county.  The provisions of Sections 601 through 606 of this title shall apply to instruments authorized by this subsection.

Added by Laws 1910-11, c. 80, p. 180, § 1.  Amended by Laws 1985, c. 82, § 2, eff. Nov. 1, 1985; Laws 1988, c. 90, § 5, operative July 1, 1988; Laws 1988, c. 330, § 13; Laws 1990, c. 221, § 3, operative July 1, 1990; Laws 1993, c. 318, § 8, emerg. eff. June 7, 1993; Laws 1997, c. 144, § 1, eff. July 1, 1997; Laws 2004, c. 361, § 4, eff. July 1, 2004.

§62-472.  Issuance of warrants, bonds and interest coupons in numerical order.

It is hereby made the duty of every officer authorized to allow, issue, draw or attest any warrant or certificate of indebtedness against the public funds of any county, city, town, township, or any other subdivision of the county, to issue, draw and record all warrants, bonds and interest coupons, in an orderly numerical system established by the county, city, town, or township.  The items shall be designated by writing the fiscal year on the warrant or certificate of indebtedness for which the levy to pay the same has been made.

Added by Laws 1910-11, c. 80, p. 180, § 2.  Amended by Laws 2004, c. 361, § 5, eff. July 1, 2004.

§62473.  "Estimate made and approved" defined.

The term "estimate made and approved" as used herein, is defined to mean the itemized statement of the estimated needs of a municipality for its current expenses for the ensuing fiscal year, as approved and fixed by the excise board or by vote of the municipality, adding thereto the amount necessary to create a sinking fund to meet maturing bonds, judgments and interest coupons, but the amount or limit to which warrants and certificates of indebtedness may be issued, shall not include the ten percent (10%) to be added to the estimate for delinquent taxes.

Laws 191011, c. 80, p. 181, § 3.

§62-474.  Warrants - How drawn.

Each and every warrant or certificate of indebtedness must be drawn against a specific appropriation or specific amount authorized by a bond issue for such purpose.  As soon as said warrant, certificate of indebtedness or a bond is issued, the same shall be at once signed and delivered by the clerk to the treasurer of the county, city, or town, excluding a school district treasurer, issuing the same for registration.

Added by Laws 1910-11, c. 80, p. 181, § 4.  Amended by Laws 1917, c. 226, p. 419, § 10; Laws 1967, c. 214, § 1, emerg. eff. May 1, 1967; Laws 2004, c. 361, § 6, eff. July 1, 2004.

§62-475.  Registration - Treasurer's duty - Effect - Notice of "funds on hand" - Interest.

It is hereby made the duty of the treasurer of the county, city, or town to whom a warrant, certificate of indebtedness or bond is directed for payment, to register the same by entering the number, the date, the name of the payee, the fund upon which it is drawn and the amount, and by writing on the warrant or evidence of indebtedness, the date of registration, his name and official title.  All warrants, certificates of indebtedness or bonds, shall be registered in the order in which they have been issued, and when so registered shall be returned to the clerk of the county, city or town.  No warrant, certificate of indebtedness or bond shall be a valid charge until registered by the treasurer of the municipality issuing the same as herein provided.  Nothing herein shall prevent the appointment and compensation from time to time by the governing body of any county, city, or town of a registrar or transfer agent to effect the transfer of ownership or change of payee of any certificate of indebtedness or bonds issued by such county, city, or town and to maintain books and records relating thereto.  Nothing in this section shall prohibit any governing board from using automated recordkeeping procedures or methods and recording different information in lieu of the information specified in this section, provided the information required in this section can be accessed.  Warrants and all evidences of indebtedness shall draw a rate of interest to be fixed by the governing board not to exceed the maximum rate provided by Section 498.1 of this title from and after its registration by the treasurer, unless there is cash on hand to pay the same when presented for registration and then the treasurer shall make the same "payable" after registering the same, and no interest shall be computed or allowed thereon when paid.  When the treasurer has money on hand to pay warrants duly registered, the treasurer shall publish notice thereof in one issue of a newspaper, or by posting five notices in public places, and interest shall cease on the warrants after thirty (30) days from the date of the publication or posting of said notice.

Added by Laws 1910-11, c. 80, p. 181, § 5.  Amended by Laws 1945, p. 222, § 1, emerg. eff. April 28, 1945; Laws 1959, p. 256, § 1, emerg. eff. March 25, 1959; Laws 1967, c. 214, § 2, emerg. eff. May 1, 1967; Laws 1983, c. 170, § 56, eff. July 1, 1983; Laws 1985, c. 82, § 3, eff. Nov. 1, 1985; Laws 1988, c. 90, § 6, operative July 1, 1988; Laws 2004, c. 361, § 7, eff. July 1, 2004.

§62476.  Amount to be issued.

Warrants and certificates of indebtedness may be issued to the amount of the estimate made and approved by the excise board for the current fiscal year or to the amount authorized for such purpose by a bond issue.  Laws 191011, ch. 80, p. 182, Sec. 6.

Laws 191011, c. 80, p. 182, § 6.

§62-477.  Limit of authority to issue - Liability of officer.

It shall be unlawful for any officer to issue, approve, sign or attest any warrant or certificate of indebtedness in any form in excess of the estimate of expenses made and approved for the current fiscal year or authorized for such a purpose by a bond issue, and any such warrant or certificate of indebtedness issued, approved or attested in excess of the estimate made and approved or authorized by a bond issue, shall not be a charge against the city or town upon which it is issued, but may be collected by civil action from any officer issuing, drawing, approving, signing or attesting the same, or from either or all of them, or from their bondsmen.

Added by Laws 1910-11, c. 80, p. 182, § 7.  Amended by Laws 1991, c. 236, § 1, eff. Sept. 1, 1991; Laws 1993, c. 318, § 5, emerg. eff. June 7, 1993; Laws 2004, c. 361, § 8, eff. July 1, 2004.

§62-478.  Registration or payment of excess warrants - Misdemeanor.

Any treasurer, excluding a school district treasurer, who shall register or pay a warrant, or certificate of indebtedness, issued in excess of the estimate made and approved by the excise board for the current fiscal year, or in excess of a bond issue for such purpose, shall be guilty of a misdemeanor and upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail not exceeding one (1) year, or by both such fine and imprisonment.

Added by Laws 1910-11, c. 80, p. 183, § 8.  Amended by Laws 1991, c. 236, § 2, eff. Sept. 1, 1991; Laws 2004, c. 361, § 9, eff. July 1, 2004.

§62-479.  Incurring indebtedness or allowing bills in excess - Liability of officers.

A.  It shall be unlawful for the board of county commissioners, the county purchasing agent, the city council or the commissioners of any city, the trustees of any town, township board, or any member or members of the aforesaid commissioners, or of any of the above-named boards, to willfully or knowingly make any contract for, incur, acknowledge, approve, allow or authorize any indebtedness against their respective city, town or county or authorize it to be done by others, in excess of the estimate made and approved by the excise board for such purpose for the current fiscal year, or in excess of the specific amount authorized for such purpose by a bond issue.

B.  Any such indebtedness, contracted, incurred, acknowledged, approved, allowed or authorized in excess of the estimate made and approved for such purposes for the current fiscal year or in excess of the specific amount authorized for such purpose by a bond issue, shall not be a charge against the city, town or county whose officer or officers contracted, incurred, acknowledged, approved, allowed or authorized or attested the evidence of said indebtedness, but may be collected by civil action from any official willfully or knowingly contracting, incurring, acknowledging, approving or authorizing or attesting to the indebtedness, or from the bondsmen of the official.

Added by Laws 1910-11, c. 80, p. 183, § 9.  Amended by Laws 1982, c. 249, § 15; Laws 1991, c. 236, § 3, eff. Sept. 1, 1991; Laws 1997, c. 88, § 1, eff. Nov. 1, 1997; Laws 2004, c. 361, § 10, eff. July 1, 2004.

§62480.  Violations  Punishment.

Any officer willfully or knowingly contracting, incurring, acknowledging, authorizing, allowing or approving any indebtedness, or any officer issuing, drawing, or attesting any warrant or certificate of indebtedness in excess of the estimate made and approved by the excise board for such purpose for the current fiscal year or in excess of the specific amount authorized for such purpose by a bond issue, or who violates any other provision of Section 471 et seq. of this title, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) or imprisoned in the county jail for not to exceed one (1) year, or by both the fine and imprisonment, and shall forfeit and be removed from office pursuant to Section 1181 et seq. of Title 22 of the Oklahoma Statutes or Section 91 et seq. of Title 51 of the Oklahoma Statutes.

Added by Laws 191011, c. 80, p. 183, § 10.  Amended by Laws 1991, c. 236, § 4, eff. Sept. 1, 1991; Laws 1997, c. 88, § 2, eff. Nov. 1, 1997.

§62481.  Purchase of county warrants by officer prohibited.

No officer of any county shall directly or indirectly contract for or purchase any warrant issued by the county of which he is an officer at any discount whatever, upon the sum due thereon; and if any such officer shall so purchase or contract to purchase any such warrant he shall not be allowed in settlement the amount of said warrant or any part thereof, but shall forfeit the full amount due thereon, to be recovered by civil action in the suit of the state for the use of the county.

R.L.1910, § 7434.

§62-482.  Maturity of warrants - Right of action - Limitations.

From and after the passage of this act, without regard to the time when funds may be collected and are available to pay the same, any and all warrants issued in payment of obligations of counties, townships, cities, towns and other municipal subdivisions or corporations of this state, shall as to time of payment, become due one (1) year after the close of the fiscal year for which the same was issued, and action thereon may be commenced in any court of competent jurisdiction to enforce the liability evidenced thereby.  Unless action be commenced by the filing of suit thereon and service of summons by the aforesaid due date, the same shall be forever thereafter barred, and it shall not be necessary that such lapse of time be asserted as a defense in any such action in order that the defendant be relieved of liability thereon.

Added by Laws 1935, p. 127, § 1, emerg. eff. May 8, 1935.  Amended by Laws 1988, c. 90, § 7, operative July 1, 1988; Laws 2004, c. 361, § 11, eff. July 1, 2004.

§62-485.  Warrants of certificates in excess of unencumbered sum appropriated forbidden - Issuance and requisites.

It shall be unlawful for the governing board of any city or town to issue any warrant or certificate of indebtedness, in any form, in payment of, or representing or acknowledging any account, claim or indebtedness against such city or town, or to make any contracts for, or incur any indebtedness against such city or town, in excess of the amount then unexpended and unencumbered of the sum appropriated for the specific item of estimated needs for such purpose theretofore made, submitted, and approved, or authorized for such purpose by a bond issue.  All warrants upon the lawful treasurer, for a city or town purpose, shall be issued upon the order of the governing board thereof, drawn by its clerk, signed by the chairman or lawfully designated presiding officer thereof, and the clerk.  Each warrant shall be coded in such manner as may be necessary to designate the fund and appropriation upon which it is drawn.  The signatures of the presiding officer and clerk shall be deemed as notification to the public that the warrant is for the purpose and within the amount of the appropriation charged.

Added by Laws 1945, p. 223, § 1, emerg. eff. April 28, 1945.  Amended by Laws 1967, c. 214, § 3, emerg. eff. May 1, 1967; Laws 2004, c. 361, § 12, eff. July 1, 2004.

§62488.  Check or cash voucher   Limitation of time for honoring  Disposition of funds held therefor.

No check issued or voucher registered by the treasurer of any county in this state shall be honored by the bank on which it is drawn or by his registration made payable if not presented within a reasonable time under the circumstances, or in any event unless presented within one (1) year of the date of issue.

When one (1) year shall have elapsed after the date of issue of any county treasurer's check drawn against any public funds in the county treasurer's custody or of any voucher drawn by any public officer against the public officer's official depository account with the county treasurer, other than checks and vouchers which may be issued to another public officer for the benefit of the state or a subdivision thereof, it shall be the duty of the county treasurer to make entry of cancellation opposite the record of the check or registration of the voucher, and shall forthwith credit the amount thereof to the fund on which it was drawn and report the action on forms and in the manner prescribed by the State Auditor and Inspector.

Provided, that nothing in this act shall supersede or repeal any of Section 693 of Title 58 of the Oklahoma Statutes.

Added by Laws 1947, p. 189, § 1.  Amended by Laws 1949, p. 134, § 1; Laws 1965, c. 146, § 1, emerg. eff. May 24, 1965; Laws 1979, c. 30, § 102, emerg. eff. April 6, 1979; Laws 1995, c. 108, § 1, eff. Nov. 1, 1995.

§62491.  Allocation of funds.

All funds received by a county under the provisions of Section 33, Title III, of the Act of Congress known as The BankheadJones Farm Tenant Act, approved July 22, 1937 (7 U.S.C.A. Section 1012), as revenue from the use of submarginal lands and certain other lands, shall be apportioned as follows:  Onethird (1/3rd) thereof shall be deposited in the County Highway Fund and the remaining twothirds (2/3rds) thereof shall be apportioned to the affected school districts of the county in direct ratio of the number of acres of said lands within each school district to the total number of acres of such lands which were purchased by the federal government under the provisions of the BankheadJones Farm Tenant Act.

Laws 1961, p. 471, § 1.

§62492.  Definitions.

As used in this act:

1.  "Farm Credit System" means the Farm Credit System as defined in the Farm Credit Act of 1971, P.L. 92181, as amended;

2.  "Federal Land Bank" means a federal land bank within the Farm Credit System pursuant to the provisions of the Farm Credit Act of 1971, P.L. 92181, as amended;

3.  "Federal Land Bank Association" means a federal land bank association which is within the Farm Credit System pursuant to the provisions of the Farm Credit Act of 1971, P.L. 92181, as amended; and

4.  "Capital Corporation" means the Federal Credit System Capital Corporation as defined in the Farm Credit Amendments Act of 1985, P.L. 99205.

Added by Laws 1986, c. 188, § 1, emerg. eff. May 21, 1986.

§62493.  One year deferment on certain foreclosure actions.

There is hereby declared a period of deferment of not longer than one (1) year from the date of the enactment of this act, during which time the Federal Land Bank of Wichita and any Federal Land Bank Association are prohibited from initiating a foreclosure action in the courts of this state. However, nothing in this act shall prohibit the Capital Corporation from initiating a foreclosure action from and after this date so long as the Capital Corporation has determined that the loan or loans held by the borrower or borrowers are ineligible for restructuring assistance.

Added by Laws 1986, c. 188, § 2, emerg. eff. May 21, 1986.

§62495.  Legislative intent as to bonds issued to develop industry.

The Legislature expressly states that its intention when submitting to a popular vote the proposed amendment to Article 10, Section 35, Oklahoma Constitution, in Senate Joint Resolution No. 12 of the Twentyeighth Legislature, and its interpretation thereof as to making a tax levy not to exceed five (5) mills on the dollar on the bonds issued thereunder to secure and develop industry in the event the net taxable valuation of the counties or municipalities declines subsequent to the issuance of such bonds.  This interpretation will assure the investing public that principal and interest of such bonds will be paid as they come due, and will aid the marketability of such bonds.  Laws 1967, c. 64, Sec. 1.  Emerg. eff. April 17, 1967.

Laws 1967, c. 64, § 1, emerg. eff. April 17, 1967.

§62496.  Special tax for payment of interest and principal.

Counties, cities and towns which shall or have issued bonds under authority of Article 10, Section 35 of the Constitution shall levy a special tax payable annually in a total amount not to exceed five (5) mills on the dollar in addition to the legal rate permitted on the real and personal taxable property therein to provide for the payment of the principal and interest as they mature of all bonds heretofore or hereafter issued under authority of Section 35, Article 10 of the Constitution; provided, however, the county or municipality may, initially and from time to time thereafter, suspend the collection of such annual levy when not required for the payment of the principal of and interest on its bonds; and provided further that in event total net taxable valuation of the issuing county or municipality has declined from that in existence at time bonds were issued, and if necessary to assure payment of principal and interest on the bonds, a special tax up to five (5) mills shall be levied on the real and personal taxable property therein based on the issuer's total net taxable valuation in existence at time bonds were issued.  Laws 1967, c. 64, Sec. 2.  Emerg. eff. April 17, 1967.

Laws 1967, c. 64, § 2, emerg. eff. April 17, 1967.

§62498.1.  Maximum interest rate on bonds or other obligations issued by counties, municipalities, school districts, etc.

Bonds or other obligations of any type or character authorized and issued by counties, municipalities, and school districts, including, but not limited to, bonds or obligations issued pursuant to Section 15101 of Title 70 and Section 738 of Title 19, public housing authorities created pursuant to the Oklahoma Housing Authorities Act, Sections 1051 et seq. of Title 63, or port authorities created pursuant to Section 1102 of Title 82, may bear interest at a rate not to exceed ten percent (10%) per annum, payable not more often than semiannually, without regard to the limitations in any other law, general or special, except the Constitution of Oklahoma, except that said interest rate limitations shall not apply to any bonds or other obligations purchased by the federal government or any agency thereof.

Laws 1970, c. 236, § 1, emerg. eff. April 22, 1970; Laws 1978, c. 205, § 1, emerg. eff. April 14, 1978; Laws 1980, c. 126, § 6, emerg. eff. April 10, 1980.

§62498.2.  Applicability to bonds having higher or no interest rate limitation.

Nothing contained herein shall affect or apply to any bond or other obligation having a higher interest rate limitation than that provided in Section 498.1 of Title 62 or no interest rate limitation.

Laws 1970, c. 236, § 2, emerg. eff. April 22, 1970; Laws 1980, c. 126, § 7, emerg. eff. April 10, 1980.

§62504.  Claims of officers against counties  Penalty for violation.

Any county officer of any county of this state who files any claim against any contingent or special fund, of the county, must file a complete statement, setting out specifically each item covered by such claim, and if for money expended, receipts for money so expended must be filed with the claim, and any officer filing a claim against any special or contingent fund, and any board of county commissioners allowing claims on any contingent or special funds of the county, that does not comply with all the provisions as set forth in this act, shall be liable on their official bond to the county in double the amount of said claim or claims, so allowed, and it shall be the duty of the district attorneys within their respective counties to enter suit in the name of the county against the official bonds of said officer, or commissioners, to recover said amount so illegally allowed and the penalty as provided in this act.

Laws 1913, c. 119, p. 222, § 4.

§62505.  Statements  Other municipal funds.

Any officer of any city, town, township, school district, board of education, or other municipality, in any county in this state, who shall file a statement against any contingent or special fund of said city, town, township, school district, board of education or municipality, must file a complete statement setting out specifically each item covered by said claim, and if for money expended by him, receipt for the money so expended must be filed with said claim, and any of the officers enumerated herein, who files, or allows any claim against a contingent fund, unless same complies with the provisions of this act, shall be liable on his official bond in double the amount of said claim or claims so filed, or allowed, and it shall be the duty of the district attorneys within their respective counties to enter suit in the name of the county against the official bonds of such officer or commissioner to recover said amounts so illegally allowed and the penalty as provided in this act.

Laws 1913, c. 119, p. 222, § 5.

§62511.  Security for insured deposits not required.

Any custodian of public funds of any kind or character, required by law to secure proper collateral before depositing public funds in a bank or trust company, shall hereafter, in depositing public funds in a bank or trust company whose deposits are insured by the Federal Deposit Insurance Corporation, be required to secure proper collateral only for sums deposited in excess of the amount of deposit insured by such Federal Deposit Insurance Corporation.  Laws 1935, p. 107, Sec. 1.

Laws 1935, p. 107, § 1.

§62513.  Deposits with federal instrumentalities.

The State Treasurer, and the treasurers of counties, school districts, cities, towns, municipalities and any other political subdivision of the state, and any other officer, board, department or commission having custody, control and management of any public or trust fund or funds charged with the safekeeping and deposit of said funds or funds are hereby specifically authorized to deposit said fund or funds in any federallyinsured building and loan association wherever located, whether federally or state chartered, in an amount and to the extent that such deposit is fully insured by the Federal Savings and Loan Insurance Corporation or any other instrumentality of the United States Government.  When any such insured deposit is made it shall not be necessary for such treasurer, officer, board, department or commission to require any security, and such insurance shall be accepted in lieu of any security, restriction or other limitation now required or imposed by law upon the deposit of public funds.

Laws 1947, p. 395, § 1.

§62-516.1.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.2.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.3.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.4.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.5.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.6.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.7.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.8.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.9.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-516.10.  Repealed by Laws 2000, c. 136, § 17, eff. July 1, 2000.

§62-517.1.  Short title.

Sections 8 through 14 of this act shall be known and may be cited as the "Security for Local Public Deposits Act".

Added by Laws 2000, c. 136, § 8, eff. July 1, 2000.

§62-517.2.  Definitions.

As used in the Security for Local Public Deposits Act:

1.  "Financial institution" means any bank, savings bank, savings and loan association or credit union; and

2.  "Public entity" means any county, city, town or board of education of a public school district or vocational-technical school district or other governmental or public entity of a local nature which is required or permitted by law to collateralize its deposits.

Added by Laws 2000, c. 136, § 9, eff. July 1, 2000.

§62-517.3.  Public deposits defined - Official depositories.

A.  All public deposits made by a treasurer of a public entity in financial institutions shall be secured as provided for in the Security for Local Public Deposits Act.  As used in this section, "public deposits" means all forms of demand deposits or time deposits, but shall not include other investments authorized by statute which are made by a treasurer of a public entity.

B.  The treasurer of every public entity shall deposit daily, not later than the immediately next banking day, all funds and monies of whatsoever kind that shall come into the possession of the treasurer by virtue of the office, in one or more financial institutions that have been designated as either state or county depositories, or both, and the acceptance of any such deposit from any such treasurer shall be tantamount to adoption, in relation thereto, of the same privileges and conditions, other than collateral security, as are now provided by law in acceptance of designation as state or county depositories.  The treasurer may establish a depository or depositories for demand accounts in financial institutions outside of the governmental or municipal area of the treasurer but within this state.  The State Treasurer is hereby authorized to be the official depository for the treasurer of any county, and for the treasurer of any city or board of education where such city or school district has a population of five thousand (5,000) or more inhabitants but only for deposit of remaining fund balances in inactive funds and not for checking purposes.  The county treasurer is hereby authorized to be official depository for the treasurer of any city, town, or board of education.

Added by Laws 2000, c. 136, § 10, eff. July 1, 2000.

§62-517.4.  Deposit of collateral securities or instruments to secure public deposits - Determination of market value.

A.  A treasurer of a public entity shall require that financial institutions deposit collateral securities or instruments to secure the deposits of the public entity in each such institution.  The amount of collateral securities or instruments to be pledged for the security of public deposits shall be established by the treasurer of the public entity consistent with the provisions of the Security for Local Public Deposits Act; provided, such amount shall not be less than the amount of the deposit to be secured, less the amount insured.

B.  Upon authorization by the treasurer of a public entity, a financial institution shall place required collateral securities in a restricted account at a Federal Reserve Bank which serves Oklahoma, a Federal Home Loan Bank which serves Oklahoma or with another financial institution located in this state that is not owned or controlled by the same institution or holding company.  The State Treasurer shall designate a number of such financial institutions authorized to serve as safekeeping or custodial institutions.  The financial institution depositing collateral securities shall deliver to the treasurer of the public entity a power of attorney authorizing the treasurer to transfer or liquidate the securities in the event of a default, financial failure or insolvency of a public depository.  The State Treasurer must approve any forms or pledge agreements used by public entities and financial institutions in securing public deposits of public entities.

C.  Securities eligible for collateral shall be valued at market value.  The treasurer shall review and determine the market value of collateral pledged for security not less than quarterly.  The market value of pledged securities shall be provided to the treasurer by either the financial institution holding the deposit or the financial institution holding the collateral securities, which market value must have been obtained from an independent, recognized and documented source.  The State Treasurer shall promulgate rules to provide for the valuation of collateral if the market value is not readily determinable.  The State Treasurer shall prescribe reporting requirements and forms for financial institutions to list collateral securities pursuant to this section.

D.  The State Treasurer shall promulgate rules for the acceptance of collateral instruments described in Section 12 of this act, to secure deposits of the public entity.  Such rules shall require that sufficient documentation exists to establish that the provider of the collateral instrument will protect the public entity in the event of a default, financial failure or insolvency of a public depository.

E.  All securities purchased by a treasurer of a public entity or held in custody for other departments of the public entity by the treasurer shall be held in financial institutions not involved in such transactions and shall not be held by the treasurer or a broker.

Added by Laws 2000, c. 136, § 11, eff. July 1, 2000.

§62-517.5.  Securities and other instruments that may be accepted as collateral.

A.  For purposes of securing public deposits, the treasurer of a public entity may accept as collateral only those securities and other instruments listed below.  To insure the safety of public funds, the treasurer may establish standards which restrict, or limit further, any of the types or classes of securities or instruments listed below which may be accepted.  Any treasurer of a public entity may request the State Treasurer to determine the eligibility of an individual security for pledging under this section.  The treasurer may select the following securities and instruments for the purpose of securing public deposits:

1.  Obligations, including letters of credit of the United States Government, its agencies and instrumentalities;

2.  Obligations of this state or of a county, municipality, or school district of this state or of an instrumentality of this state or a county, municipality or school district of this state;

3.  General obligation bonds of any other state of the United States; and

4.  A surety bond if:

a. subject to the terms and conditions of the bond, it is irrevocable and absolute,

b. the surety bond is issued by an insurance company authorized to do business in Oklahoma, and which has been approved by the State Treasurer,

c. the issuer of the surety bond does not provide surety bonds for any one financial institution in an amount that exceeds ten percent (10%) of the surety bond insurer's policyholders' surplus and contingency reserve, net of reinsurance, and

d. the claims-paying ability of the authorized insurance company is rated, at all relevant times, in the highest category by at least two nationally recognized rating agencies acceptable to the State Treasurer.

B.  A financial institution may substitute different forms of collateral from time to time, provided that the collateral is acceptable to the treasurer, and meets the requirements of this section and the rules of the State Treasurer.

Added by Laws 2000, c. 136, § 12, eff. July 1, 2000.

§62-517.6.  Default or insolvency of public depository - Procedures to be implemented - Sale and forfeiture - Attorney fees.

In the event of a default or insolvency of a public depository, the treasurer of a public entity shall implement the following procedures:

1.  In cooperation with the State Department of Banking and other regulatory officials, the treasurer shall ascertain the amount of public funds on deposit at the defaulting institution and the amount of deposit insurance applicable to such deposit;

2.  The potential loss to the public entity shall be calculated by the treasurer.  The loss to the public entity shall be satisfied, insofar as possible, first through any applicable deposit insurance and then through the sale of securities pledged, or through the proceeds of collateral instruments pledged, by the defaulting depository institution.  Such sales shall be conducted by the treasurer;

3.  The securities, bonds or other forms of collateral shall become forfeited to and become the property of the public entity.  If the securities, bonds or other forms of collateral are valued at less than the amount of principal and interest due to the public entity plus the cost of the ensuing sale, the securities, bonds and other forms of collateral shall be sold by the treasurer, and the treasurer shall be entitled to recover from the financial institution such balances with costs and attorney's fees.  If the market value of the securities, bonds or other forms of collateral exceeds the principal and interest due to the public entity plus the cost of the ensuing sale, the securities, bonds and other forms of collateral may be sold by the treasurer and the excess of the proceeds shall be returned to the pledging financial institution or its receiver, without further process of law.

Added by Laws 2000, c. 136, § 13, eff. July 1, 2000.

§62-517.7.  Liability of treasurer of public entity.

When public deposits are made in accordance with the Security for Local Public Deposits Act, the treasurer of a public entity shall not be liable for any loss resulting from the default or insolvency of a public depository in the absence of negligence, malfeasance, misfeasance or nonfeasance on the part of the treasurer.

Added by Laws 2000, c. 136, § 14, eff. July 1, 2000.

§62-521.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-522.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-523.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-524.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-525.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-526.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-527.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62-528.  Repealed by Laws 1999, c. 292, § 7, eff. July 1, 1999.

§62541.  Investment in public bonds, warrants and securities  Court proceedings to procure authority for investment in bonds of other municipal subdivisions or for more than par and accrued interest.

The Treasurer of the State of Oklahoma, the county treasurer in any county when authorized by the board of county commissioners, and the lawful treasurer of any city, town or board of education, when authorized so to do by the lawfully constituted governing body of such city, town, or board of education may invest the sinking funds in his custody in United States bonds, United States Treasury notes, United States Treasury certificates or Postal Savings certificates, to the payment of which the faith and credit of the United States is pledged by the terms of such bonds, notes or certificates, or in State bonds, Public Building Bonds, State Warrants or State Treasury notes of the State of Oklahoma issued under authority of legislative enactment, or in the bonds or judgments of courts of record of the particular and specific municipality whose sinking funds are to be invested, or in current warrants of his own registration, provided the securities so purchased mature prior to the time the money so invested is required by law to be on hand in cash for the purpose of meeting the bonded indebtedness of the state or the municipal subdivision thereof whose sinking funds are so invested, and further, provided the bonds of the particular municipality whose sinking funds are to be so invested or the current warrants of such treasurer's own registration, can be purchased at not to exceed par and accrued interest.  If deemed advisable to invest the sinking funds in the custody of the county treasurer, or in the custody of the lawful treasurer of any city, town or board of education, in lawfully issued county, city, town, township, board of education, or dependent school district bonds issued by a municipal subdivision of the State of Oklahoma, other than the one whose sinking fund is proposed to be invested, or if deemed advisable to invest the sinking fund of such municipal subdivision in its own bonds at the market for more than par and accrued interest, then the county treasurer or the lawful treasurer of such city, town, or board of education, if authorized by the duly constituted governing board to whom he is by law required to render account, either at his own instigation or by the lawfully constituted attorney of such county, city, town or board of education, may file a duplicate application in writing in the district court, in which application he shall set forth the full nature and description of the securities which he proposed to purchase, together with the estimated value thereof, the aggregate amount thereof and the proposed price of purchase; and he shall further disclose in said application, the condition of the sinking fund account so proposed to be invested, and the bond, coupon and judgment indebtedness payable therefrom with maturities and accruals scheduled in detail.  Thereupon it shall be the duty of the court clerk of such county to docket such application, without cost, upon the appearance docket of such district court as other civil actions; and it shall be the immediate duty of such court clerk to transmit the duplicate application, schedules, and exhibits to the district attorney who shall enter his appearance in such instance on behalf of the public and who may, at the discretion of the court, require such further information by detailed exhibits, schedules or statistics as may seem advisable.  Within three (3) days after the filing of such application, the judge of such district court shall enter an order setting such application for hearing, and directing the court clerk to give such notice to the public of such application and the date of hearing thereof as said district judge may deem proper for the protection of the public and the taxpayers of such county and/or the municipal subdivisions thereof, and, if such notice be directed to be had by publication in some newspaper named by the court, the expense thereof shall be borne out of any appropriation for legal expense of such county, city, town or board of education.  It shall be the duty of the district attorney to file in said proceedings, in writing, at the date appointed for such hearing, a correct report setting forth the opinion of such district attorney as to the soundness of such investments and advisability thereof, the validity of such securities, and particularly whether or not the municipality issuing the same has a net bonded indebtedness in excess of five percent (5%) of the netassessed valuation thereof as last certified by the county assessor to its county excise board.  Upon the date set for such hearing, any taxpayer shall have the right to appear in person, either with or without the aid of counsel, and make such protest or objection to such investment as he may deem proper for the protection of himself or the taxpayers of such county.  Thereupon it shall be the duty of the district judge, informally and in open court to hear any and all evidence and protests, either in support of or opposition to said proposed investment, and at the close of such hearing, to enter an order with reference to such application for investment as may be found and determined by the court for the protection and best interest of the county or municipal subdivision thereof whose sinking funds are proposed to be invested, and to the best interest of the public and taxpayers thereof; and thereupon, such district court may, by journal entry of judgment entered and recorded in such proceedings, either authorize in whole or in part that such investment be made, or deny such application.

Laws 1919, c. 207, p. 294, § 1; Laws 1923, c. 176, p. 299, § 1; Laws 1935, p. 122, § 1; Laws 1941, p. 287, § 1.

§62542.  Sale of securities  Notice.

None of the invested securities authorized to be purchased according to the foregoing section of this act shall be sold except it be clearly for the best interest of a municipality whose sinking funds are so invested or upon the event of an emergency not contemplated by the statute authorizing such investment, it being the intention of the legislature to authorize investment of sinking fund monies only in securities that, in legal contemplation, will mature and be paid prior to the time when the money so invested is required by the constitution to be on hand in cash when the obligations payable from such sinking fund shall mature.  Therefore, under no circumstances shall the treasurer of any county, city, town or board of education be authorized to sell securities represented by negotiable coupon bonds that have been invested in the sinking fund of the same municipality that issued them and from which sinking fund such bonds are payable when due; nor shall the treasurer of any county, city, town or board of education be authorized to sell any other bonds or securities in his custody which have been purchased from sinking funds as described and set forth in the first and foregoing section of this act, without following the procedure hereinabove set forth for the investment of such sinking funds in securities of municipalities other than those issuing the same and it is hereby made the duty of such treasurer when proposing to sell any such bonds or other securities, to file a duplicate application as provided in the foregoing section for the making of such investments and to attach or cause to be attached to such application a certified copy of a resolution by his lawfully constituted governing board setting forth specifically the reason for such proposed sale being for the best interest of the municipality or setting forth in detail the contingency creating an emergency requiring the sale of such securities.  Thereafter the procedures and duties devolving upon the court clerk, district attorney and district judge necessary to carry out such proceedings with reference to the sale of such securities, shall be in all respects the same as the proceedings before the district court as set forth and provided by the first and foregoing section of this act, with reference to the judicial authorization of the investment of any sinking funds, before such treasurer is authorized to make such sale of such securities.

Laws 1919, c. 207, p. 294, § 2; Laws 1939, p. 147, § 1; Laws 1941, p. 288, § 2.

§62543.  Marking and record of securities purchased  Account of treasurer.

Each and every item of securities purchased as an investment under the first and foregoing section hereof shall be marked or stamped with a number, and so recorded as in form prescribed, which record shall not fail to disclose unmatured coupons attached to any negotiable coupon bond purchased; and the account of such treasurer with each such sinking fund shall distinguish between the cash and investments belonging thereto.  Such record shall, as to any sale, make reference to the district court case authorizing the same and the effect of such order.  Moreover, at the time investment is made, each and every item of such securities payable to bearer shall be marked or stamped: "This (item) is the property of the Sinking Fund of (naming the municipality) as an investment therein, and no assignment therein, and no assignment thereof shall have any force and effect unless it makes reference to the order of the district court authorizing the same.  Laws 1941, p. 289, Sec. 3.

Laws 1941, p. 289, § 3.

§62544.  Apportionment of interest.

On or before the last day of each month the State Treasurer and the treasurer of each county, city, town and board of education shall apportion and place to the credit of the sinking fund or sinking funds in his custody all interest earned and collected from the investment of such sinking funds, as provided in the first and foregoing section of this act; provided, that in counties, where invested securities have heretofore been purchased for the joint use and benefit of the several school districts and/or townships thereof, the amount so credited to each such sinking fund account shall bear the same ratio to the whole amount of interest so collected, as the amount of such investment credited to the sinking fund account of each such school district and/or township bears to the total amount so invested, in which last event the apportionment of such interest earnings shall be made immediately prior to the 30th day of June of each year.  Laws 1941, p. 289, Sec. 4.

Laws 1941, p. 289, § 4.

§62545.  Application of statute  Intention of Legislature.

It is hereby declared to be the intent of the Legislature that this act shall apply to any and all investments that may be made from and after the effective date of this act out of the sinking funds of the state or any of its municipal subdivision, and likewise to the sale of all bonds and securities now owned or held or that may hereafter be owned or held as investments for any of the sinking funds in the custody of the Treasurer of the State, or any county, city, town or board of education thereof.  It is further declared to be the intent of the Legislature that all reference in this act to sinking funds in the custody of the county treasurer shall be deemed to include the sinking funds of such county, of the several townships, and of the several dependent school districts thereof; and with reference to such county treasurer, the board of county commissioners of such county shall be deemed his governing board, being the board to whom he is, by law, required to account, wherever the concurrence or authority of such governing board is required with reference to the making of investment in sinking fund monies or the sale of the securities so purchased.

Laws 1941, p. 289, § 5.

§62-551.  Checks or warrants to be paid upon presentation - Maintenance of evidence of payment.

It shall be the duty of the State Treasurer and each county, city, or town treasurer to pay on presentation any check, warrant or order properly drawn on any funds in his custody by virtue of his office, when there is cash sufficient in such fund to do so and when any check, warrant or order is paid, such treasurer shall maintain evidence such check or warrant has been processed and paid.

R.L.1910, § 6782.  Amended by Laws 1991, c. 124, § 28, eff. July 1, 1991; Laws 2004, c. 361, § 13, eff. July 1, 2004.

§62552.  When no funds  Payment thereafter in order of presentation  Penalty for violation.

Whenever a warrant or order shall be presented to any treasurer named in the preceding section, and the same is not paid for the reason that there is not money sufficient in the fund on which same is drawn, the treasurer shall endorse on the back of such warrant or order, "Not paid for want of funds," number, date and sign the same; and he shall set down in a book to be kept for that purpose, the number, amount, the date and upon what fund drawn, to whom payable, and the date when presented for payment, and such warrants or orders shall be paid in the order of their presentation and registration as shown by such book, and such book shall be known in each such office as the "Warrant Register"; and any such treasurer who shall fail, neglect or refuse to pay any warrant or order drawn on the treasurer in the order of registration as shown by the warrant register, or shall pay any warrant or order so drawn out of its regular order, and give preference to the same over other warrants or orders, shall be deemed guilty of a misdemeanor, and upon conviction shall be subject to a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00).

R.L.1910, § 6783.

§62553.  Notice of ability to pay registered warrants  Publication.

It shall be the duty of all such treasurers, whenever any money comes into their hands by virtue of their respective office, to set apart a sufficient fund to pay any or all warrants or orders they may have registered in compliance with the provisions of Section 551 et seq. of this title, and to keep the same until called for; and the State Treasurer shall make regular calls, at least every sixty (60) days, by publishing notice in some newspaper of general circulation published at the state capital, giving notice that he has money in his hands with which to pay warrants, and give the numbers and the several funds, and requesting that the same be presented at the Treasury for payment and cancellation, and every county treasurer, city or town treasurer and the treasurer of every board of education, shall make calls for warrants or orders by posting notices in the manner as provided by Section 475 of this title or by publication of a like notice as that required of the State Treasurer, in some paper of general circulation published in the county, and the interest on any and all warrants or orders called as above specified, shall cease on and after thirty (30) days from the date of the publication of such notice:  Provided, that each county treasurer shall transmit to the State Treasurer all state funds or warrants in his hands on the first day of each month:  Provided, further, that any treasurer who violates any of the provisions of this article, shall be guilty of a misdemeanor, and punished as provided in Section 552 of this title:  And provided, further, that each school district treasurer shall publish such notice by posting printed or written notices of the same in two or more public places in his district.

R.L. 1910, § 6784; Laws 1993, c. 318, § 6, emerg. eff. June 7, 1993.

§62554.  Treasurer shall deliver warrant register to successor.

Every treasurer shall, upon the expiration of his term of office, deliver to his successor in office such warrant register, and each successor in office shall in all things act as though the entries of such warrants or orders were made and registered by himself and the registration of all warrants in such book of warrant registration shall be by each succeeding treasurer continued and no warrant shall draw interest until registered as herein provided for, and not paid for want of sufficient funds; and all warrants registered, as provided by this article, and not paid for want of sufficient funds, shall draw an annual rate of interest to be fixed by the governing board not to exceed five percent (5%) per annum, except state warrants which shall draw interest at a rate to be fixed by the State Board of Equalization not to exceed four percent (4%) per annum.

R.L.1910, § 6785; Laws 1937, p. 31, § 2; Laws 1941, p. 286, § 1.

§62-555.  Lost or destroyed checks, warrants or vouchers - Second or duplicate - Affidavit - Bond - Records.

The clerk of any county, city or town, is hereby authorized and empowered to issue a second or duplicate check, warrant or voucher in lieu of any check, warrant or voucher that has been issued and subsequently lost or destroyed.  Unless the treasurer of any county, city or town has evidence that a stop-payment order has been issued, no second or duplicate check, warrant or voucher shall be issued until an affidavit setting forth the facts as to the loss or destruction of the original check, warrant or voucher has been filed with the clerk, together with an indemnifying bond running to the treasurer of the county, city or town, or to the Treasurer of the State of Oklahoma, in double the amount of such lost or destroyed check, warrant or voucher.  The conditions of such bond shall be to indemnify and protect the county, city or town, or to the Treasurer of the State of Oklahoma, from any loss or harm occasioned or sustained on account of the issue of such second or duplicate check, warrant or voucher.  The bond shall be satisfactory to the treasurer of such county, city or town, or to the Treasurer of the State of Oklahoma, who shall, upon being satisfied as to the sufficiency of the bond, endorse approval thereon.  The clerk and treasurer shall make such records in their respective offices as will, as nearly as possible, preclude any loss being sustained by the county, city or town, or to the Treasurer of the State of Oklahoma, on account of the issue of any second or duplicate check, warrant or voucher.  Warrants issued by the State Treasurer against claims submitted through the Director of State Finance in payment of obligations of the state which may subsequently be lost or destroyed will be governed by the provisions of Section 34 of Title 74 of the Oklahoma Statutes.

Added by Laws 1953, p. 287, § 1, emerg. eff. June 1, 1953.  Amended by Laws 1982, c. 39, § 2, emerg. eff. March 26, 1982; Laws 1985, c. 348, § 7, emerg. eff. July 30, 1985; Laws 1990, c. 221, § 4, operative July 1, 1990; Laws 1991, c. 124, § 29, eff. July 1, 1991; Laws 1997, c. 144, § 2, eff. July 1, 1997; Laws 2004, c. 361, § 14, eff. July 1, 2004.

§62561.  Advances made by United States for planning public works as not creating present indebtedness within meaning of Constitution.

It is the sense of the Legislature that the State of Oklahoma, its agencies and subdivisions, counties, cities, towns, and school districts should participate in the Program of Advances for Public Works Planning under Public Law No. 560, 83d Congress, as amended, and it is the further sense of the Legislature that any advances of funds made by the United States to the same under such program for the purpose of planning public works in the State of Oklahoma are repayable only when and if the public works so planned is undertaken and does not create any present indebtedness within the meaning of Article X, Section 26, of the Constitution of the State of Oklahoma.

Laws 1961, p. 732, § 1.

§62562.  Municipalities  Investment of sinking funds  Disposition of interest or dividends.

Notwithstanding the provisions of Section 399, Section 541 and Section 544 of this Title 62, incorporated cities, towns or municipalities possessing sinking funds may, when authorized so to do by the lawfully constituted governing body of such city, town or municipality, invest such sinking funds, when such funds are not required for the payment or purchase of bonds, in bonds of the United States, bonds of the State of Oklahoma or in any type of interest or dividendbearing account in a sum covered by the terms of the Federal Deposit Insurance Corporation, or The Federal Savings and Loan Insurance Corporation.  Providing further, that any interest or dividends accruing to the benefit of an incorporated city, town or municipality from the investment of such sinking funds may be credited to the general fund of such city, town or municipality.

Laws 1963, c. 223, § 1, emerg. eff. June 11, 1963.

§62571.  Short title.

This act shall be known and may be cited as the "Bond Issue Proceeds Act".

Laws 1976, Chapter 11, Section 1.  Eff. January 1, 1977.

Laws 1976, c. 11, § 1, eff. Jan. 1, 1977.

§62572.  Purpose.

The purpose of this act is to guarantee to the citizens of the State of Oklahoma that the proceeds of bond issues approved by them will be expended only for the purposes or projects for which any such bond issue was approved.

Laws 1976, Chapter 11, Section 2.  Eff. January 1, 1977.

Laws 1976, c. 11, § 2, eff. Jan. 1, 1977.

§62573.  Definition.

As used in this act, unless the context requires otherwise, the term "government entity" means and includes any city, town, county, school district, other district of whatsoever nature or any other political subdivision.

Laws 1976, c. 11, § 3, eff. Jan. 1, 1977; Laws 1992, c. 350, § 21, emerg. eff. June 4, 1992.

§62574.  Publication of projects.

A.  At any election upon the question of issuing bonds, which if approved would require an ad valorem tax levy or pledging the full faith and credit of the State of Oklahoma, the governmental entity calling such election shall set forth in each proposition to be voted upon the general purpose for which the bond proceeds will be expended.  This shall not require the proposition or the bond to recite specific projects and dollar amounts.

B.  At any election upon the question of issuing bonds, which if approved would require an ad valorem tax levy or pledging the full faith and credit of the State of Oklahoma, the governmental entity calling such election shall set forth in the call of election, in a legally qualified newspaper of general circulation in the area wherein said bond issue proceeds are to be expended, a general statement of all purposes and specific projects for which seventy percent (70%) of the proceeds shall be expended, with a further listing of the dollar amounts to be expended on each specific project.  The dollar figure left unlisted as to specific projects shall not exceed thirty percent (30%) of the total amount of the bond issue.

C.  If any such bond issue is approved at an election, the particular governmental entity shall expend all of the proceeds of such bond issue for the purposes set out in the proposition voted upon and shall expend not less than eightyfive percent (85%) of the monies allocated to each specific project, unless such project can be completed for a smaller amount of money, on that project as published according to Section 4(B) of this act and for which the bond issue was approved.  Provided, however, that if any money becomes available from any source outside the bond proceeds for any specific project, the outside funds would be used to reduce the amount of bond funds to be expended on that specific project.  In such event, the governmental entity may expend that amount less than the specified eightyfive percent (85%) and may use the surplus funds on other projects within the same general purpose or to reduce the sinking fund.  This section shall not apply in the event a final judicial determination or federal or state laws, regulations or rules preclude the undertaking or completion of a specific project.

Laws 1976, c. 11, § 4, eff. Jan. 1, 1977.

§62575.  Violations.

Any member of the governing body of a governmental entity or other elected or appointed official charged with the duty of expending the proceeds of any bond issue, who knowingly and willfully violates any provision of this act, shall forfeit his office.

Laws 1976, Chapter 11, Section 5.  Eff. January 1, 1977.

Laws 1976, c. 11, § 5, eff. Jan. 1, 1977.

§62576.  Exceptions.

The provisions of this act shall not apply to any bond issue approved by the qualified electors of any governmental entity prior to the effective date of this act nor to any bond or bonds issued pursuant to Article 10, Section 35 of the Oklahoma Constitution.

Laws 1976, Chapter 11, Section 6.  Eff. January 1, 1977.

Laws 1976, c. 11, § 6, eff. Jan. 1, 1977.

§62577.  Validity of bonds.

Nothing contained herein shall affect the validity or enforceability of such bonds, once sold pursuant to law, regardless of actions by the governmental entity subsequent to sale.

Laws 1976, Chapter 11, Section 7.  Eff. January 1, 1977.

Laws 1976, c. 11, § 7, eff. Jan. 1, 1977.

§62-581.  Short title.

This act may be cited as the "Registered Public Obligations Act of Oklahoma".

Added by Laws 1983, c. 170, § 1, eff. July 1, 1983.

§62-582.  Definitions.

As used in this act, the following terms have the following meanings, unless the context otherwise requires:

1.  "Authorized officer" means any individual required or permitted, alone or with others, by any provision of law or by the issuing public entity, to execute on behalf of the public entity a certificated registered public obligation or a writing relating to an uncertificated registered public obligation;

2.  "Certificated registered public obligation" means a registered public obligation which is represented by an instrument;

3.  "Code" means the Internal Revenue Code of 1954, as amended;

4.  "Facsimile seal" means the reproduction by engraving, imprinting, stamping or other means of the seal of the issuer, official or official body;

5.  "Facsimile signature" means the reproduction by engraving, imprinting, stamping or other means of a manual signature;

6.  "Financial intermediary" means a bank, broker, clearing corporation or other person or the nominee of any of them, which in the ordinary course of its business maintains registered public obligation accounts for its customers, when so acting;

7.  "Issuer" means a public entity which issues an obligation;

8.  "Obligation" means an agreement of a public entity to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise, and includes a share, participation or other interest in any such agreement;

9.  "Official actions" means the actions by statute, order, ordinance, resolution, contract or other authorized means by which the issuer provides for issuance of a registered public obligation;

10.  "Official or official body" means the officer or board that is empowered under the laws of one or more states including this state to provide for original issuance of an obligation of the issuer, by defining the obligation and its terms, conditions and other incidents, the successor or successors of any such official or official body, and such other person or group of persons as shall be assigned duties of such official or official body with respect to a registered public obligation under applicable law from time to time;

11.  "Public entity" means an entity, department or agency which is empowered under the laws of one or more states, territories, possessions of the United States, or the District of Columbia, including this state, to issue obligations any interest with respect to which may, under any provision of law, be provided an exemption from the income tax referred to in the Code.  The term "public entity" may thus include, without limitation, this state, an entity deriving powers from and acting pursuant to the State Constitution or a special legislative act, a political subdivision, a municipal corporation, a state university or college, a school or other special district, a joint agreement entity, a public authority, a public trust, a nonprofit corporation and other organizations;

12.  "Registered public obligation" means an obligation issued by a public entity pursuant to a system of registration;

13.  "System of registration" and its variants means a plan that provides:

a. with respect to a certificated registered public obligation that:

(1) the certificated registered public obligation specify a person entitled to the registered public obligation and the rights it represents, and

(2) transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer, and

b. with respect to an uncertificated registered public obligation that:

(1) books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced thereby, and

(2) transfer of the uncertificated registered public obligation and the rights evidenced thereby be registered upon such books; and

14.  "Uncertificated registered public obligation" means a registered public obligation which is not represented by an instrument.

Added by Laws 1983, c. 170, § 2, eff. July 1, 1983.

§62-583.  Purpose.

A.  The Code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless they are in registered form.  It is therefore a matter of state concern that public entities be authorized to provide for the issuance of obligations in such form.  It is a purpose of this act to empower all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of the applicable provisions of the Code.

B.  Obligations have traditionally been issued in bearer rather than in registered form, and a change from bearer to registered form may affect the relationships, rights and duties of issuers of and the persons that deal with obligations, and by such effect, the costs.  Such effects will impact the various issuers and varieties of obligations differently depending on their legal and financial characteristics, their markets and their adaptability to recent and prospective technological and organizational developments.  It is therefore a matter of state concern that public entities be provided flexibility in the development of such systems and control over system incidents, so as to accommodate such differing impacts.  It is a purpose of this act to empower the establishment and maintenance, and amendment from time to time, of differing systems of registration of obligations, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of obligations.  It is further a purpose of this act to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and developing practices with regard to the registration and transfer of registered public obligations.

C.  In order that all state and local obligations issued after July 1, 1983, retain their tax exempt status and avoid other penalties, the Legislature of the State of Oklahoma hereby urges and encourages all state and local obligations be in registered form unless:

1.  The obligation is not of a type offered to the public;

2.  The obligation has a maturity at issue of one (1) year or less; or

3.  The obligation is sold only to foreign persons and interest on such obligation is payable only outside the United States and its possessions.

These exemptions from registration shall be construed in light of Internal Revenue Code Regulations interpreting 16 U.S.C.A. Section 310(b).

Added by Laws 1983, c. 170, § 3, eff. July 1, 1983.

§62-584.  System of registration.

A.  Each issuer is authorized to establish and maintain a system of registration with respect to each obligation which it issues.  The system may either be:

1.  A system pursuant to which only certificated registered public obligations are issued; or

2.  A system pursuant to which only uncertificated registered public obligations are issued; or

3.  A system pursuant to which both certificated and uncertificated registered public obligations are issued.

The issuer may amend, discontinue and reinstitute any system, from time to time,subject to covenants.

B.  The system shall be established, amended, discontinued or reinstituted for the issuer by, and shall be maintained for the issuer as provided by, the official or official body.

C.  The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation, and in subsequent official actions providing for amendments and other matters from time to time.  Such description may be by reference to a program of the issuer which is established by the official or official body.

D.  The system shall define the method or methods by which transfer of the registered public obligation shall be effective with respect to the issuer, and by which payment of principal and any interest shall be made.  The system may permit the issuance of registered public obligations in any denomination to represent several registered public obligations of smaller denominations.  The system may also provide for the form of any certificated registered public obligation or of any writing relating to an uncertificated registered public obligation, for identifying numbers or other designations, for a sufficient supply of certificates for subsequent transfers, for record and payment dates, for varying denominations, for communications to holders or owners of obligations, and for accounting, canceled certificate instruction registration and release of security interests and other incidental matters.  Unless the issuer otherwise provides, the record date for interest payable on the first or fifteenth day of a month shall be the fifteenth day or the last business day of the preceding month, respectively, and for interest payable on other than the first or fifteenth day of a month, shall be the fifteenth calendar day before the interest payment date.

E.  Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners and provision may be made for registration and release of security interests in registered public obligations.

F.  The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions of the system and the effect of such on the exemption of interest from the income tax provided for by the Code.

G.  Whenever an issuer shall issue an uncertificated registered public obligation, the system of registration may provide that a true copy of the official actions of the issuer relating to such uncertificated registered public obligation be maintained by the issuer or by the person, if any, maintaining such system on behalf of the issuer, so long as the uncertificated registered public obligation remains outstanding and unpaid.  A copy of such official actions, verified to be such by an authorized officer, shall be admissible before any court of record, administrative body or arbitration panel without further authentication.

H.  Nothing in this act shall preclude a conversion from one of the forms of registered public obligations provided for by this act to a form of obligation not provided for by this act if interest on the obligation so converted will continue to be exempt from the income tax provided for by the Code.

I.  The rights provided by other laws with respect to obligations in forms not provided for by this act shall, to the extent not inconsistent with this act, apply with respect to registered public obligations issued in forms authorized by this act.

Added by Laws 1983, c. 170, § 4, eff. July 1, 1983.

§62-585.  Execution of obligations - Signatures.

A.  A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signature or signatures of authorized officers.  Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

B.  In addition to the signatures referred to in subsection A of this section any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate or certificates signed by the manual or facsimile signature of an authenticating agent, registrar, transfer agent or the like.

C.  At least one signature of an authorized officer, authenticating official or other person required or permitted to be placed on a certificated registered public obligation shall be a manual signature.

Added by Laws 1983, c. 170, § 5, eff. July 1, 1983.

§62-586.  Authorized signatures to remain valid - Adoption of predecessor's signature.

A.  Any certificated registered public obligation signed by the authorized officers at the time of the signing thereof shall remain valid and binding, notwithstanding that before the issuance thereof any or all of such officers shall have ceased to fill their respective offices.

B.  Any authorized officer empowered to sign any certificated registered public obligation may adopt as and for the signature of such officer the signature of a predecessor in office in the event that such predecessor's signature appears on such certificated registered public obligation. An authorized officer incurs no liability by adoption of a predecessor's signature that would not be incurred by such authorized officer if the signature were that of such authorized officer.

Added by Laws 1983, c. 170, § 6, eff. July 1, 1983.

§62-587.  Facsimile seals.

When a seal is required or permitted in the execution of any certificated registered public obligation, an authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon.  The facsimile seal has the same legal effect as the impression of the seal.

Added by Laws 1983, c. 170, § 7, eff. July 1, 1983.

§62-588.  Appointment of certain agents, etc. and depositories - Issuer as agent, etc.

A.  An issuer may appoint for such term as may be agreed, including for so long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provision for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary.  None of such agents need have an office or do business within this state.

B.  An issuer may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered public obligations. Any such custodian banks and financial intermediaries, and nominees, may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public obligations.

C.  Nothing shall preclude the issuer from itself performing, either alone or jointly with other issuers, any transfer, registration, authentication, payment or other function described in this section.

D.  All paying agents on bond issues, after holding funds for payment of principal or interest for a period of five (5) years from their payment date and the bond or coupon has not been presented for payment, shall immediately return said funds to the issuer of the bonds to be used for any lawful purpose.

Added by Laws 1983, c. 170, § 8, eff. July 1, 1983.  Amended by Laws 1998, c. 400, § 2, emerg. eff. June 10, 1998.

§62-589.  Collection of costs - Reimbursement.

A.  An issuer, prior to or at original issuance of registered public obligations, may provide as a part of a system of registration that the transferor or transferee of the registered public obligations pay all or a designated part of the costs of the system as a condition precedent to transfer, that costs be paid out of proceeds of the registered public obligations, or that both methods be used.  The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the liability of the issuer.

B.  The issuer may as a part of a system of registration provide for reimbursement or for satisfaction of its liability by payment by others.  The issuer may enter into agreements with others respecting such reimbursement or payment, may establish fees and charges pursuant to such agreements or otherwise, and may provide that the amount or estimated amount of such fees and charges shall be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority and effect as with respect to the obligations.

Added by Laws 1983, c. 170, § 9, eff. July 1, 1983.

§62-590.  Construction of act.

This act shall be construed in conjunction with the Uniform Commercial Code and the principles of contract law relative to the registration and transfer of obligations.

Added by Laws 1983, c. 170, § 10, eff. July 1, 1983.

§62-591.  Coupon bond or coupon bonds defined.

Whenever the terms "coupon bond" or "coupon bonds" appear in any statute such terms shall mean any bond, note, or other evidence of indebtedness of any public entity, department, public trust, or agency, regardless of whether such instruments are in coupon, registered, or other form.  The use of the word coupon does not limit the form of instruments authorized to be issued by such entities.  The use of the terms coupon or coupon rate or terms of similar import shall mean interest or interest rate on bonds regardless of the form of such bonds and shall not imply that bonds must bear coupons.

Added by Laws 1983, c. 170, § 11, eff. July 1, 1983.

§62601.  Definitions.

As used in this act:

(a) "Public security" means a bond, note, certificate of indebtedness or other obligation for the payment of money, issued by this state or by any of its departments, agencies, or other instrumentalities or by any of its political subdivisions or districts.

(b) "Authorized officer" means any official of this state or of any of its departments, agencies, or other instrumentalities or districts whose signature to a public security, or certificate thereon or thereto, is required or permitted.

(c) "Facsimile signature" means the reproduction by engraving, imprinting, stamping or other means of the manual signature of an authorized officer.

§62602.  Execution of public securities by facsimile signature  Effect.

Any authorized officer, after filing with the Secretary of State his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any public security, or any certificate thereon or thereto.

Upon compliance with this act by the authorized officer, his facsimile signature has the same legal effect as his manual signature.

Laws 1959, p. 258, § 2; Laws 1991, c. 124, § 30, eff. July 1, 1991.

§62603.  Facsimile seals.

When the seal of this State or of any of its departments, agencies, or other instrumentalities or of any of its political subdivisions or districts is required in the execution of a public security, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon.  The facsimile seal has the same legal effect as the impression of the seal itself. Laws 1959, p. 258, Sec. 3.

Laws 1959, p. 258, § 3.

§62-604.  Use on a public security with intent to defraud.

Any person who with intent to defraud uses on a public security:

(a) A facsimile signature, or any reproduction of it, of any authorized officer, or

(b) Any facsimile seal, or any reproduction of it, of this state or of any of its departments, agencies, or other instrumentalities or of any of its political subdivisions or districts

is guilty of a felony and shall be punishable as provided by Section 9 of Title 21 of the Oklahoma Statutes.

Added by Laws 1959, p. 258, § 4.  Amended by Laws 1997, c. 133, § 520, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 378, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 520 from July 1, 1998, to July 1, 1999.

§62605.  Construction.

This act shall be so construed as to effectuate its general purpose to make uniform the law of states which enact it.

Laws 1959, p. 258, § 5.

§62606.  Citation.

This act may be cited as the Uniform Facsimile Signature of Public Officials Act.

Laws 1959, p. 259, § 6.

§62651.  Citation.

This act may be cited as the "Local Industrial Development Act." Laws 1961, p. 471, Sec. 1.

Laws 1961, p. 471, § 1.

§62652.  Authority regarding industrial development.

Any municipality and any county is hereby authorized to own, acquire, construct, reconstruct, extend, equip, improve, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of any lands, buildings, or facilities of any and every nature whatever that can be used in securing or developing industry within or near the municipality or county.  Industry as referred to herein shall not include any trust purpose, function nor activity:  in any wholesale outlet, unless said wholesale outlet is located on the same premises with and is a direct part of the industry; nor shall it include a retail outlet unless said retail outlet is operated in conjunction with and on the same premises as the industrial, manufacturing, cultural, recreational, parking, transportation or airport facility; nor shall it include a residential enterprise or function except as provided in Section 13 hereof.

Added by Laws 1961, p. 471, § 2, emerg. eff. Aug. 8, 1961.  Amended by Laws 1976, c. 222, § 9, eff. Dec. 1, 1976.

§62653.  Use of revenues  Public trusts.

A.  Municipalities and counties are hereby authorized to use any available revenues for the accomplishment of the purposes set forth in Section 652 hereof.

B.  Trustees of public trusts who have constructed and leased or operated county law enforcement centers or jails for the benefit of counties may designate any available revenues for additional equipment, personnel, or compensation that are in addition to those provided by law in order to carry out the required duties of such project.

Added by Laws 1961, p. 471, § 3, emerg. eff. Aug. 8, 1961.  Amended by Laws 1976, c. 222, § 10, eff. Dec. 1, 1976; Laws 2002, c. 48, § 1, eff. July 1, 2002.

§62654.  Election on issuance of revenue bonds.

(a) Revenue bonds may be issued by a public trust as referred to in Section 2 above for the purposes set forth in Sections 2 and 3 hereof only with the approval of a majority of the qualified electors of the municipality or county voting at an election called for that purpose.  An election on the question of issuing revenue bonds shall be held at the request of the trustees at such time as the governing body of the municipality or the board of county commissioners of a county shall designate by ordinance or resolution. Such ordinance or resolution shall specifically state the purpose for which the bonds are to be issued, the total amount of the issue and the date upon which the election is to held, which date shall not occur earlier than thirty (30) days after the passage of said ordinance or resolution.

(b) The election shall be held and conducted, the vote canvassed, and the results declared in the manner now or hereafter provided for municipal or county elections, so far as the same may be applicable, except as herein otherwise provided.

(c) Notice of the election shall be given by the mayor or board of county commissioners by advertisement in a newspaper of general circulation within the municipality or county once a week for four (4) consecutive weeks, with the last publication to be not less than ten (10) days prior to the date of said election.

(d) only qualified electors of the municipality or county shall have a right to vote at said election.

(e) The results of the election shall be proclaimed by the mayor or chairman of the board of county commissioners, and shall be conclusive unless attacked in the courts within thirty (30) days after the date of such proclamation.

Laws 1961, p. 471, § 4.

§62655.  Type of bonds  Interest  Conditions  Sale and execution.

(a) The issuance of revenue bonds shall be by a resolution of the trustees.  The bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times, not exceeding thirty (30) years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate provided by Section 498.1 of this title, may be in such form, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, and may contain such terms, covenants, and conditions as the resolution may provide including without limitation those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the trustees and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.  There may be successive bond issues for the purpose of financing the same industrial project (lands, buildings, or facilities) involving one or more industries, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping industrial projects (lands, buildings, or facilities) already in existence, whether or not originally financed by bonds issued under this act, with each successive issue to be authorized as provided by this act.  Priority between and among issues and successive issues as to security of the pledge of revenues and mortgage lien on the lands, buildings, and facilities involved may be controlled by the ordinance or resolution authorizing the issuance of bonds hereunder.  The bonds shall have all the qualities of negotiable instruments under the negotiable instruments laws of this state.

(b) Said resolution may provide for the execution by the trustees of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders. Such indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including without limitation those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the trustees and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds; provided, the indenture shall state that it constitutes no obligation against or pledge of the full faith and credit of the municipality and county.

(c) The bonds shall be sold only after public advertisement for bids, to the bidder offering the lowest effective interest rate and best terms on the proposal so advertised, and may be sold for such price, including without limitation sale of a discount, and in such manner as the trustees may determine by resolution, but in no event shall the trustees be required to pay more than the maximum rate provided by Section 498.1 of this title on the amount received, computed with relation to the absolute maturity of the bonds in accordance with the Standard Tables of Bond Values.  The bonds may be sold with the privilege of conversion into an issue bearing other rate or rates of interest, upon such terms that the trustees receive no less and pay no more than they would receive and pay if the bonds were not converted, and the conversion shall be subject to the approval of the trustees.

(d) The bonds shall be executed by the chairman and secretary of the trustees, and in case any of the officers whose signatures appear on the bonds shall cease to be such officers before the delivery of such bonds or coupons, such signatures shall nevertheless be valid and sufficient for all purposes.  Facsimile signatures may be used as provided in the Registered Public Obligations Act of Oklahoma.

Amended by Laws 1983, c. 170, § 58, eff. July 1, 1983.

§62656.  Bonds not general obligations of municipality or county  Payment of principal and interest.

Such revenue bonds shall not be general obligations of the municipality or county, and in no event shall the revenue bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.  It shall be plainly stated on the face of each bond that the same has been issued under the provisions of this act, and under the terms of 60 O.S. 1951, Sections 176  180, inclusive, as amended by Sections 1 and 2, Chapter 4, Title 60, page 277, Oklahoma Session Laws 1953 (60 O.S. Supp.1959, Sections 176 and 177), relating to public trusts, and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.  The principal of and the interest on the revenue bonds, and paying agent's fees, shall be payable in the first instance from gross revenues derived from the lands, buildings, and/or facilities acquired, constructed, reconstructed, extended, and/or improved, in whole or in part, with the proceeds of the bonds.  In addition, the trustees, with prior approval of the municipality or county, are authorized to pledge to and use for the payment of the principal of and interest on the bonds, and paying agent's fees, such revenues derived from other lands, buildings, and/or facilities used and useful or securing and developing industry and/or surplus revenues derived from water, sewer, gas, and electric utilities owned by the municipality or county and by such beneficiary transferred or leased to the trustees for such purpose, provided that such transfer or lease shall have been included in the question voted upon and approved in the election required to be held under Section 4 of this act.   for the purpose of this section the phrase "surplus revenues" is hereby defined to be any revenues over and above the costs of financing the general government and utility functions of the municipality or county in any fiscal year, or any prior commitments of such revenues. Laws 1961, p. 473, Sec. 6.

Laws 1961, p. 473, § 6.

§62657.  Refunding bonds.

Revenue bonds may be issued hereunder for the purpose of refunding any obligations issued hereunder.  Such refunding bonds may be combined with bonds issued under the provisions of Section 3 of this act into a single issue.  When bonds are issued under this section for refunding purposes, such bonds may either be sold or delivered in exchange for the outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this act and shall have all the attributes of such bonds.  The resolution under which such refunding bonds are issued may provide that any of the said refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.  Laws 1961, p. 473, Sec. 7.

Laws 1961, p. 473, § 7.

§62658.  Mortgage liens.

Subject to the subsequent provisions of this section, there shall exist a statutory mortgage lien upon the lands, buildings, and/or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this act which shall exist in favor of the holders of the bonds and in favor of the holders of the coupons attached to said bonds, and said lands, buildings, and/or facilities shall remain subject to such statutory mortgage lien until payment in full of the principal of and interest on said revenue bonds.  Anything herein to the contrary notwithstanding, the resolution and/or indenture referred to in Section 5 of this act may impose a foreclosable mortgage lien upon the lands, buildings, and/or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this act and the nature and extent of said mortgage lien may be controlled by the resolution or indenture including, without limitation, provisions pertaining to the release of all or part of the lands, buildings, and/or facilities from the mortgage lien and the priority of mortgage lien in the event of successive bond issues as authorized by Section 5 of this act.  Subject to such terms, conditions, and restrictions as may be contained in the resolution or indenture authorizing and/or securing the said bonds, any holder of bonds issued under the provisions of this act, or of any coupon attached thereto, may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the issuing trustees set forth in this act and set forth in any resolution and/or indenture authorizing and/or securing the said bonds.  Laws 1961, p. 473, Sec. 8.

Laws 1961, p. 473, § 8.

§62659.  Defaults  Appointment and powers of receiver.

In the event of a default in the payment of the principal of or interest on any revenue bonds issued under this act, any court having jurisdiction may appoint a receiver to take charge of the lands, buildings, and/or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this act, upon which lands, buildings, and/or facilities, or any part thereof, there is a mortgage lien securing the said revenue bonds with reference to which there is such a default in the payment of principal and/or interest. The receiver shall have the power to operate and maintain the said lands, buildings, and/or facilities and to charge and collect rates and/or rents sufficient to provide for the payment of the principal of and interest on said bonds, after providing for the payment of any cost of receivership and operating expenses of said lands, buildings, and/or facilities, and to apply the income and revenues derived from said lands, buildings, and/or facilities in conformity with this act and the resolution or indenture authorizing and/or securing the said bonds.  When the default has been cured, the receivership shall be ended and the properties returned to the trustees.  The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the resolution or indenture authorizing and/or securing the bonds, and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and the mortgage lien on, said lands, buildings, and/or facilities as specified in and fixed by the resolutions or indentures authorizing and/or securing successive bonds issues.  Laws 1961, p. 474, Sec. 9.

Laws 1961, p. 474, § 9.

§62660.  Tax exemption.

Bonds issued under the provisions of this act shall be exempt from all state, county, and municipal taxes.  This exemption includes income and inheritance taxes. Laws 1961 P. 474, Sec. 10.

Laws 1961, p. 474, § 10.

§62661.  Definitions.

Wherever used or referred to in this act, unless a different meaning clearly appears from the context:

(a) "Trustees" means the trustees appointed by the governing body of any municipality or the board of county commissioners to carry out the provisions of this act, and as provided in 60 O.S.1951, Sections 176  180, inclusive, as amended by Sections 1 and 2, Chapter 4, Title 60, page 277, Oklahoma Session Laws 1953 (60 O.S. Supp.1959, Sections 176 and 177), relating to public trusts.

(b) "Municipality" means any incorporated city or town.

(c) "Trustee" means the person or corporation appointed by the trustees as trustee for the bondholders.  Laws 1961, p. 474, Sec. 11.

Laws 1961, p. 474, § 11.

§62662.  Bids for purchase of materials and supplies costing over $500  Meetings of trustees  Records.

In all cases where the trustees shall contract for the payment of Two Thousand Dollars ($2,000.00) or more for the purchase of any materials, equipment, or supplies or for the construction of facilities, said contract shall be made only, after public advertisement for bids, to the lowest and best bidder upon the proposal so advertised.

All meetings of the trustees shall be open to the public to the same extent as is required by law of meetings by other boards and commissions, and all records of the trustees shall be public records as provided by law and shall be kept either in the office of the city clerk or the county clerk, as the case may be.

Laws 1961, p. 475, § 12; Laws 1991, c. 124, § 31, eff. July 1, 1991.

§62663.  Act inapplicable for acquiring certain utility plants or distribution systems.

The provisions of this act shall not be applicable to nor used by a municipality or county or trust for the purpose of purchasing, condemning, or otherwise acquiring a utility plant or distribution system owned or operated by a regulated public utility.  Laws 1961, p. 475, Sec. 13.

Laws 1961, p. 475, § 13.

§62664.  Act as supplemental  Construction.

This act is intended to supplement all constitutional provisions and other acts now existing or hereafter adopted designed to secure and develop industry and, when applicable in accordance with the provisions hereof, may be used by any municipality or county as an alternative notwithstanding any constitutional provisions or any other act now existing or hereafter adopted authorizing a municipality or county, or any commission or agency thereof, to issue bonds for the purpose of securing and developing industry. This act shall be liberally construed to accomplish the purposes hereof. Laws 1961, p. 475, Sec. 15.

Laws 1961, p. 475, § 15.

§62-690.1.  Short title.

This act may be cited as the "Oklahoma Enterprise Zone Act".

Added by Laws 1983, c. 168, § 1, emerg. eff. June 6, 1983.

§62-690.2.  Definitions.

For the purposes of Section 690.1 et seq. of this title:

1.  "Authority" means an "Enterprise District Management Authority" created pursuant to Section 690.7 of this title;

2.  "Building" means a structure consisting of a foundation, walls, roof and other parts necessary to its occupation; provided however, it shall not include a structure intended to be used for residence purposes;

3.  "Enterprise" means any form of business organization including, but not limited to, any partnership, sole proprietorship, corporation, limited liability company or other legally constituted business entity;

4.  "Enterprise district" means at least three but not more than six contiguous enterprise zones formed for the purpose of issuing general obligation bonds;

5.  "Enterprise zone" means:

a. a county which:

(1) has experienced a decrease in population during the ten-year period preceding the date as of which an establishment either enters into a commitment to locate or announces a plan to locate within an enterprise zone or expands activity within an existing enterprise zone as determined by the Oklahoma Department of Commerce, or

(2) has been determined to rank in the lowest one-third (1/3) of all counties, which for purposes of this division shall be computed as the lowest twenty-five (25) counties, for per capita personal income as measured by the Bureau of Economic Analysis for the Oklahoma region for the calendar year preceding the beginning of the fiscal year for which an application is made pursuant to Section 690.3 of this title,

b. an area within or contiguous to the corporate limits of any city or town of this state which the Oklahoma Department of Commerce determines, upon application, as an area of economic distress.  For purposes of this subparagraph, an area within or contiguous to the corporate limits of a city or town may be determined to be an area of economic distress if it consists of one or more census tracts located within a city or town or contiguous to a city or town.  The area as defined by this subparagraph must:

(1) contain a population of persons equal to or greater than thirty percent (30%) of the total population the household income for whom is equal to or less than the poverty level as measured by the U.S. Census Bureau for the Oklahoma region for the most recent year for which data is available prior to the date an application is made pursuant to Section 690.3 of this title, or

(2) contain a population of persons the per capita gross income for whom is fifteen percent (15%) or more below the state per capita income,

c. an area designated as a federal enterprise community as provided by Section 690.3 of this title, or

d. any enterprise zone designated by the Oklahoma Department of Commerce prior to July 1, 2000;

6.  "Equipment" means machinery necessary to the construction or manufacture of products for resale;

7.  "Expand" means to make expenditures to add land, buildings, machinery, equipment or other materials, except inventory, to a facility that equal at least ten percent (10%) of the market value of the facility prior to such expenditures, as determined for the purposes of local property taxation;

8.  "Facility" means an enterprise's place of business in an enterprise zone, including land, buildings, machinery, equipment and other materials, except inventory used in business.  Except as provided by subsection B of Section 11 of this act, "facility" does not include an establishment used primarily for making retail sales;

9.  "Full-time employee" means an individual who is employed for consideration by an enterprise for at least thirty-five (35) hours a week, or who renders any other standard of service generally accepted by custom or specified by contract as full-time employment;

10.  "New employee" means a full-time employee first employed by an enterprise at a facility after the designation of an enterprise zone;

11.  "Position" means the position of one full-time employee performing a particular set of tasks and duties;

12.  "Priority Enterprise Zones" means enterprise zones which are selected to receive additional resources or programs after meeting the criteria specified in this act;

13.  "Project" means any undertaking by an enterprise to establish a facility or to improve a facility by expansion, in an enterprise zone or enterprise district;

14.  "Responsible tenant" means any person, partnership, firm, company or corporation whether organized for profit or not deemed by the Authority, after proper investigation, to be financially responsible to assume all rental and all other obligations prescribed by the Authority in the leasing of any building or equipment on which the Authority has a loan outstanding; and

15.  "Renovate" means to make expenditures to alter or repair a facility that equal at least fifty percent (50%) of the market value of the facility prior to such expenditures, as determined for the purposes of local property taxation.

Added by Laws 1983, c. 168, § 2, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 1, emerg. eff. June 18, 1985; Laws 1986, c. 207, § 56, operative July 1, 1986; Laws 1987, c. 171, § 1, emerg. eff. June 26, 1987; Laws 1990, c. 321, § 1, emerg. eff. May 30, 1990; Laws 1991, c. 334, § 1, eff. Sept. 1, 1991; Laws 1994, c. 183, § 1, emerg. eff. May 9, 1994; Laws 1998, c. 349, § 1, eff. July 1, 2000; Laws 2000, c. 339, § 7, eff. July 1, 2000; Laws 2001, c. 382, § 3, emerg. eff. June 4, 2001.

NOTE:  Laws 1999, c. 382, § 5, eff. July 1, 1999, amended the effective date of Laws 1998, c. 349, § 1 from July 1, 1999 to July 1, 2000.

§62-690.3.  Designation of enterprise zones - Application.

A.  On July 1 of each year, the Oklahoma Department of Commerce shall designate as enterprise zones those counties which meet the criteria set out in subparagraph a of paragraph 5 of Section 690.2 of this title or cities or towns or areas contiguous to cities or towns which meet the criteria set out in subparagraph b of paragraph 5 of Section 690.2 of this title.  The list shall also include all areas designated as federal enterprise communities which shall be Priority Enterprise Zones for three (3) years.

B.  The Oklahoma Department of Commerce shall, within thirty (30) days following July 1 of each year, submit to the board of county commissioners of each county a list of the counties designated enterprise zones.

C.  Upon application by an enterprise seeking to qualify for the benefits and incentives authorized by the provisions of the Oklahoma Enterprise Zone Act, the Oklahoma Department of Commerce may approve an enterprise for the benefits and incentives as provided by law.

D.  The Oklahoma Department of Commerce shall promulgate rules concerning application procedures and requirements for an enterprise to qualify for benefits and incentives pursuant to the Oklahoma Enterprise Zone Act in accordance with the Administrative Procedures Act.

Added by Laws 1983, c. 168, § 3, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 2, emerg. eff. June 18, 1985; Laws 1986, c. 207, § 57, operative July 1, 1986; Laws 1987, c. 171, § 2, emerg. eff. June 26, 1987; Laws 1990, c. 321, § 2, emerg. eff. May 30, 1990; Laws 1992, c. 176, § 2, emerg. eff. May 6, 1992; Laws 1998, c. 349, § 2, eff. July 1, 2000; Laws 1999, c. 382, § 2, eff. July 1, 1999; Laws 2000, c. 339, § 8, eff. July 1, 2000.

NOTE:  Laws 1999, c. 382, § 5 amended the effective date of Laws 1998, c. 349, § 2 from July 1, 1999 to July 1, 2000.  (However, Laws 1999, c. 382, § 2 amended Laws 1998, c. 349, § 2, giving it an effective date of July 1, 1999.)

§62-690.4.  Benefits and incentives.

A.  The following benefits and incentives shall be available to qualified enterprises:

1.  Two times the amount of investment tax credits as provided in subsection A of Section 2357.4 of Title 68 of the Oklahoma Statutes.  For purposes of this act and for purposes of computing the tax credit amount pursuant to subsection A of Section 2357.4 of Title 68 of the Oklahoma Statutes, if an enterprise selects to claim the credit based upon the qualified cost of depreciable property, the credit amount shall be two percent (2%) of such qualified cost.  If an enterprise selects to claim the credit based upon the number of new full-time-equivalent positions, the credit amount shall be One Thousand Dollars ($1,000.00) for each new full-time-equivalent employee;

2.  Sales tax exemptions for certain manufacturers as provided in Section 1359 of Title 68 of the Oklahoma Statutes; and

3.  Low interest loans as provided in Section 690.16 of this title.

B.  Any enterprise moving into an enterprise zone on or after the effective date on which the enterprise zone is designated may obtain the benefits and incentives provided by this section if the enterprise meets the requirements established by law for the receipt of such benefits.

C.  An enterprise located within an enterprise zone before the date on which the enterprise zone is designated may obtain the benefits and incentives provided by this section with respect to any project or any expansion of its labor force occurring after the date on which the enterprise zone is designated.

D.  For purposes of obtaining the benefit provided by paragraph 1 of subsection A of this section, a business, which prior to the effective date of this act, located in an area that was designated as an enterprise zone at the time any official action was taken by a public trust or private funds with respect to location of such business in a county, city or town designated as the beneficiary of such public trust or private funds, shall be entitled to such benefit for any taxable year during which such business was located and operating in the area regardless of any changes in the designation of the area as an enterprise zone resulting from a change in employment levels.

E.  For purposes of obtaining the benefit provided by paragraph 1 of subsection A of this section, a business, which prior to July 1, 1993, located in an area that was not designated as an enterprise zone at the time of location of the business but such area has since been designated as an enterprise zone by the Oklahoma Department of Commerce as a result of the area's location in County 115, Tract 9746, Block Group 4 of the 1990 decennial census, shall be entitled to such benefit for any taxable year during which such business was located and operating in the location regardless of designation of the area in which the business located as an enterprise zone area after the date of initial location of the business.

F.  The low interest loans as authorized by this section shall be available for a period of five (5) years following the date on which the county or area within the corporate limits of a city or town is designated an enterprise zone, or until said county or area no longer qualifies as an enterprise zone.

G.  The other benefits and incentives set forth in this section shall be subject to the limitations as provided by law.

Added by Laws 1983, c. 168, § 4, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 3, emerg. eff. June 18, 1985; Laws 1987, c. 32, § 1, emerg. eff. April 20, 1987; Laws 1993, c. 275, § 48, eff. July 1, 1993; Laws 1998, c. 349, § 3, eff. July 1, 2000.

NOTE:  Laws 1999, c. 382, § 5, eff. July 1, 1999, amended the effective date of Laws 1998, c. 349, § 3 from July 1, 1999 to July 1, 2000.

§62-690.5.  Request for list of designated enterprise zones.

Any enterprise may request from the Oklahoma Employment Security Commission or the Oklahoma Department of Commerce a list of designated enterprise zones.  The boards of county commissioners of counties and the governing bodies of any city or town designated enterprise zones shall make available information concerning such designation to local chambers of commerce, trade associations and similar business organizations.

Added by Laws 1983, c. 168, § 5, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 4, eff. June 18, 1985; Laws 1986, c. 207, § 58, operative July 1, 1986.

§62-690.6.  Enterprise districts - Establishment.

A.  The boards of county commissioners of at least three but no more than six contiguous enterprise zones are authorized, by adoption of a resolution by a majority of the members of each board, to form an enterprise district.

B.  The governing body of at least three but no more than six contiguous enterprise zones, established within the corporate limits of a city or town, are authorized, by adoption of a resolution by a majority of the members of the governing body of such city or town, to form an enterprise district.

C.  Before an enterprise zone can be established within the corporate limits of a city or town or before an enterprise zone can be established which incorporates any part of a city or town the need for participation of such city or town shall be determined by a majority vote of the governing body.  No enterprise zone shall include all or part of a city or town if the governing body does not approve such inclusion.

Added by Laws 1983, c. 168, § 6, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 5, emerg. eff. June 18, 1985.

§62-690.7.  Enterprise District Management Authority.

Each enterprise district formed pursuant to Section 690.6 of this title shall create, by adoption of a resolution by a majority of the members of each board or governing body, an authority to be known as the "Enterprise District Management Authority".  Each Authority created pursuant to this section shall be, and is hereby declared to be a public body, corporate and politic, with the powers and duties specified in this act.

Added by Laws 1983, c. 168, § 7, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 6, emerg. eff. June 18, 1985.

§62-690.8.  Membership of Authority - Appointment - Terms - Officers - Compensation - Conflict of Interest - Eligibility - Treasurer's bond.

A.  The boards of county commissioners of each member county of an enterprise district or the governing bodies of each member city or town of an enterprise district shall appoint, from their respective counties, cities or towns, no more than five (5) persons to serve as members of the Authority of the enterprise district.

B.  Each Authority member shall have been a qualified elector in the county from which he is appointed for a period of at least three (3) years next preceding his appointment.

C.  The members of any Authority first appointed shall serve staggered terms.  Thereafter, each successor shall serve for a term of five (5) years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any member shall be eligible for reappointment, and no member shall be removed except for cause.

D.  The members of the Authority shall elect a chairman, a vice-chairman and a treasurer from among its membership.  A majority of the Authority shall constitute a quorum, the affirmative vote of which shall be necessary for any action taken by the Authority.

E.  A member of the Authority shall receive no compensation for his services, but shall be reimbursed by the political subdivision which made his appointment for expenses incurred for attending meetings of the Authority.

F.  During his tenure and for three (3) years thereafter, no member of an Authority shall own or acquire any interest, direct or indirect, in any facility included or planned to be included in any project financed through bonds issued pursuant to this act.

G.  No person shall be eligible for appointment as a member of an Authority who has been convicted of a felony.

H.  The treasurer of the Authority shall be bonded in the sum of One Hundred Thousand Dollars ($100,000.00) conditioned upon faithful performance of duty and true account of money and proper disposition of all said money.

Added by Laws 1983, c. 168, § 8, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 7, emerg. eff. June 18, 1985.

§62-690.9.  Powers and duties of Authority.

The Authority is hereby authorized and empowered:

1.  To adopt bylaws for the regulation of its affairs and conduct of its business;

2.  To adopt an official seal and alter the same;

3.  To maintain an office at such place or places within the enterprise district as it may designate;

4.  To sue and be sued, in contract, reverse condemnation, equity, mandamus and similar actions in its own name, plead and be impleaded; provided however, that any and all actions at law or in equity against the Authority shall be brought in the county in which the principal office of the Authority shall be located, or in the county of the residence of the plaintiff, or the county wherein the cause of action arose;

5.  To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this section;

6.  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act; and

7.  To adopt such rules and regulations and do all things necessary or convenient to carry out the powers and duties expressly granted in this section.

Added by Laws 1983, c. 168, § 9, emerg. eff. June 6, 1983.

§62-690.10.  Bond election - Notice - Resolution - Ballots.

A.  Upon adoption of a resolution by a majority of the members of each board of county commissioners of an enterprise district or of the governing bodies of each member city or town of an enterprise district, and pursuant to the recommendation of the Authority, said boards or governing bodies shall by resolution call for an election for the purpose of issuing general obligation bonds to finance low interest loans as provided by Section 690.16 of this title.

B.  Each board or governing body shall give notice of said election by publication once a week for two (2) consecutive weeks in a daily or weekly newspaper of general circulation published in its respective county.  If there is no daily or weekly newspaper published in the county, then notice shall be given in a newspaper of general circulation in such county.

C.  The resolution calling for the election and the notice shall contain:

1.  The amount of bonds to be issued;

2.  The time of holding said election, which shall not be less than thirty (30) days from the first publication of any notice;

3.  The names of all counties or cities and towns in the enterprise district; and

4.  The purpose for which the bonds are to be used.

D.  Printed ballots stating "For District Bonds" and "Against District Bonds" shall be cast at the election.

Added by Laws 1983, c. 168, § 10, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 8, emerg. eff. June 18, 1985.

§62-690.11.  Issuance of bonds - Sale - Disposition of proceeds - Nature of bonds - Payment of principal and interest.

A.  If at the election three-fifths of the voters of each county or city or town voting thereon shall vote in favor of the issuance of the bonds, the boards of county commissioners or the governing bodies of each city and town of the enterprise district shall proceed at once with the issuing of the bonds and shall deposit them with the treasurer of the Authority.  Said election shall be held in accordance with the general election laws of the State of Oklahoma.

B.  The bonds shall be sold by competitive bid.  The Authority shall award the purchase of the bonds to the highest responsible bidder, but shall have the right to reject any and all bids.  The Authority shall in no event sell any of the bonds for less than par with accrued interest.

C.  All proceeds derived from the sale of said bonds shall be deposited in an "Enterprise District Loan Fund" by the treasurer of the Authority.

D.  All such bonds shall be general obligation bonds, backed by the full faith and credit of the member counties, cities or towns of the enterprise district, and there is hereby pledged to the payment of principal and interest of such bonds:

1.  The net proceeds from repayment of loans and interest received thereon;

2.  Any monies available from other funds of the counties not otherwise obligated; and

3.  The proceeds of any tax imposed for such purpose in the event funds available for use and pledge under paragraphs 1 and 2 of this subsection should be insufficient.

Added by Laws 1983, c. 168, § 11, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 9, emerg. eff. June 18, 1985; Laws 1990, c. 321, § 4, emerg. eff. May 30, 1990.

§62-690.12.  Venture capital loan program.

The Authority shall establish and administer a program of venture capital loans to enterprises seeking to establish or expand facilities within an enterprise district.  As part of such program, it shall be the duty of the Authority to solicit written proposals from enterprises seeking to establish or expand facilities in the enterprise district.  Any proposal received by the Authority shall be submitted to the Oklahoma Department of Commerce for comments and recommendations.

Added by Laws 1983, c. 168, § 12, emerg. eff. June 6, 1983.  Amended by Laws 1986, c. 207, § 59, operative July 1, 1986.

§62-690.13.  Loan application - Contents.

Prior to the loaning of any funds to an enterprise for building and equipment, the Authority shall receive from such enterprise a loan application in the form adopted by the Authority which shall contain, without being limited to, the following provisions:

1.  A general description of the project and a general description of the purpose for which the project is to be established;

2.  A legal description of all real estate necessary for the project;

3.  Such plans and other documents as may be required to show the type, structure and general character of the project;

4.  A general description of the types and categories of skills, and the number of employees to be employed in the operation of the project;

5.  Estimates of costs of the project;

6.  A general description and statement of value of any property, real or personal, of the enterprise applied or to be applied to the project;

7.  A statement of cash funds which are to be applied to the project by the enterprise;

8.  Evidence that the project will not cause the removal of an industrial or manufacturing plant or facility from one area of the state to another area of the state, or replace an existing facility; and

9.  Any additional evidence which the Authority may deem pertinent to the determination of the probable successful operation of the project at the selected location, and indicating that a substantial increase in employment and payrolls will probably result from the granting of such loans.

Added by Laws 1983, c. 168, § 13, emerg. eff. June 6, 1983.

§62-690.14.  Loan hearings and examinations - Grant of loan.

The Authority shall hold such hearings and examinations as to each loan application received as shall be necessary to determine whether the public purposes of this act will be accomplished by the granting of loans requested.  When the Authority shall have determined the facts to be favorable as to any loan application, it is hereby authorized and empowered to grant a loan to an enterprise in the manner and to the extent provided in this act.

Added by Laws 1983, c. 168, § 14, emerg. eff. June 6, 1983.

§62-690.15.  Contract to loan - Security - Foreclosure and other remedies.

A.  When it has been determined by the Authority, upon application of an enterprise and hearing thereon in the manner provided in this act, that a particular project referred to in such application will accomplish the purposes of this act, the Authority may contract to loan such enterprise an amount up to one hundred percent (100%) of the estimated cost of the building and equipment necessary to such project.  The Authority shall take as security for its loan a first or second mortgage lien on such approved project.

B.  The Authority is hereby authorized to take title by foreclosure to any building and equipment on which it has a loan outstanding, where such acquisition is necessary to protect any loan previously made by the Authority.  The Authority is hereby authorized to sell, transfer and convey any such building and equipment to any responsible buyer, provided, that all such property shall be sold to the highest bidder at a public sale.  The Authority shall decline the highest bid and reoffer the property for sale if it considers the price bid insufficient to recover the total cost of the Authority's investment.  In the event such sale, transfer and conveyance cannot be effected with reasonable promptness, the Authority may, in order to minimize financial losses and sustain employment, lease such building and equipment to a responsible tenant or tenants.  Provided, that the terms of such lease shall be sufficient to ensure that no financial loss shall be incurred by the Authority, county or school district by the leasing of such property.

Added by Laws 1983, c. 168, § 15, emerg. eff. June 6, 1983.

§62-690.16.  Enterprise District Loan Fund.

A.  There is hereby created a special account to be known as the "Enterprise District Loan Fund", to which fund shall be credited all monies received as loan capital by the Authority from the sale of general obligation bonds.  To this fund there shall also be deposited and credited all payments received on interest and principal of loans outstanding made, or to be made, by the Authority, all such deposits to be made immediately upon receipt of same.

The treasurer of the Authority shall deposit daily, no later than the next banking day, all such funds and monies in one or more banks that have been designated as county depositories by the boards of county commissioners of the respective counties comprising an enterprise district.  Monies accruing to the fund may be expended by the Authority for carrying out the provisions of this act.

B.  It is hereby unlawful for any of the funds of the Authority to be deposited in any bank in which any member of the board of county commissioners or the governing body of any city or town or any member of the Authority is the owner of any stock or otherwise directly or indirectly pecuniarily interested.  A county commissioner or a member of the governing body of a city or town or a member of the Authority shall be considered to be interested in such a bank if any member of his immediate family owns any interest in said depository bank.

C.  As often as may be necessary the Authority shall requisition from the Enterprise District Loan Fund, upon warrants duly drawn as required by law, such amounts as shall be allocated and appropriated by the Authority for loans to enterprises upon approved projects. When and as the amounts so allocated and appropriated by the Authority as loans to enterprises are repaid to the Authority pursuant to the terms of the mortgages and other agreements made and entered into by the Authority, the Authority shall immediately pay such amounts into said fund, it being the intent of this act that the Enterprise District Loan Fund shall operate as a revolving fund whereby all monies placed therein shall be applied and reapplied to the purposes of this act.

D.  To guarantee payment of interest on bonds, as the same shall become due, the Authority shall pay into a special "Bond Interest Account" fund, out of the first-earned interest received into the Enterprise District Loan Fund, an amount sufficient to cover all interest requirements at least thirty (30) days prior to the due date thereof.

E.  To guarantee retirement of bonds at maturity, the Authority shall provide for a "Bond Redemption Account", in addition to interest reserves, as above set out, and there shall be paid annually into such Bond Redemption Account, after all interest requirements have been met, beginning at a time to be determined by the Authority, a sum sufficient to retire all bonds issued at maturity.

F.  All monies deposited in the Enterprise District Loan Fund, the Bond Interest Account fund and the Bond Redemption Account shall draw interest at rates considered competitive with those offered for similar accounts.

Added by Laws 1983, c. 168, § 16, emerg. eff. June 6, 1983.  Amended by Laws 1985, c. 174, § 10, emerg. eff. June 18, 1985.

§62-690.17.  Audit of accounts and books of Authority.

The accounts and books of the Authority, including its receipts, disbursements, contracts, mortgages, investments and other matters relating to its finances, operations and affairs shall be examined and audited annually by the State Auditor and Inspector as provided by law.

Added by Laws 1983, c. 168, § 17, emerg. eff. June 6, 1983.

§62-690.18.  Priority Enterprise Zones.

The Oklahoma Department of Commerce shall select a number of enterprise zones whether county, municipal or federal for which the state may provide additional resources or programs.  Such enterprise zones shall be known as Priority Enterprise Zones.  The criteria for selection of the Priority Enterprise Zones shall be developed by the Oklahoma Department of Commerce.  The criteria for selection may include but shall not be limited to the degree of need, the likelihood of success in attracting new economic growth, and the evidence of local commitment.  The criteria for selection of Priority Enterprise Zones shall be subject to the Administrative Procedures Act.

B.  An enterprise zone that is selected as a Priority Enterprise Zone, regardless of its change in statistics, shall continue in its status as a Priority Enterprise Zone for a minimum of three (3) years.

C.  The Oklahoma Department of Commerce shall work with other agencies, entities, and groups to assist Priority Enterprise Zones in obtaining other services vital to the economic recovery of such zones.

Added by Laws 1990, c. 321, § 3, emerg. eff. May 30, 1990.

§62-690.19.  Annual performance report.

The Oklahoma Department of Commerce shall produce an annual report by October 15 of each year for the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate regarding the performance of the zones.  Information in the report shall include but not be limited to the amount of tax credits granted, jobs added, if known, and the impact on unemployment rates within the zones.  The information concerning the tax credits shall be provided to the Department of Commerce by the Oklahoma Tax Commission.  The report shall include those zones in existence prior to the passage of this act.

The county commissioners, municipal governing body or enterprise district management authority of any enterprise zone, or enterprise district shall submit to the Department of Commerce the name and address of the individual in charge of supervising such enterprise zones by July 1 of each year.

Added by Laws 1990, c. 321, § 6, emerg. eff. May 30, 1990.  Amended by Laws 1991, c. 334, § 2, eff. Sept. 1, 1991.

§62-690.20.  Limitation upon benefits already conferred.

The provisions of this act shall not operate as a limitation upon any benefit conferred upon an enterprise prior to July 1, 1999.  An enterprise which has previously qualified for a benefit or incentive pursuant to Section 690.1 et seq. of Title 62 of the Oklahoma Statutes prior to July 1, 1999, or which has expended money or undertaken an obligation or made a location decision in reliance upon the conditions prescribed by Section 690.1 et seq. of Title 62 of the Oklahoma Statutes or other provisions of law related to benefits available based upon location of business activity within an enterprise zone shall continue to be entitled to all such benefits or incentives on and after July 1, 1999.

Added by Laws 1998, c. 349, § 4, eff. July 1, 2000.

NOTE:  Laws 1999, c. 382, § 5, eff. July 1, 1999, amended the effective date of Laws 1998, c. 349, § 4 from July 1, 1999 to July 1, 2000.

§62-691.1.  Repealed by Laws 2003, c. 8, § 6, eff. July 1, 2003.

§62-691.2.  Repealed by Laws 2003, c. 8, § 6, eff. July 1, 2003.

§62-691.3.  Repealed by Laws 2003, c. 8, § 6, eff. July 1, 2003.

§62-691.4.  Repealed by Laws 2003, c. 8, § 6, eff. July 1, 2003.

§62-691.5.  Repealed by Laws 2003, c. 8, § 6, eff. July 1, 2003.

§62695.1.  Short title.

Sections 92 through 101 of this act shall be known and may be cited as the "Oklahoma Bond Oversight and Reform Act".

Added by Laws 1987, c. 222, § 91, operative July 1, 1987.

§62695.2.  Legislative findings and declarations.

The Legislature hereby finds and declares that there is a need to reform current procedures regarding the sale and issuance of bonds or other obligations by State Governmental Entities which are hereby declared to be essential to the economic wellbeing of the state.  The Legislature further declares that there do not currently exist any procedures, requirements or methods allowing for significant systematic oversight of State Governmental Entity issuers of bonds or other obligations.  The Legislature further declares that there exists a need to establish such minimal oversight to protect the public welfare of the State of Oklahoma.

Added by Laws 1987, c. 222, § 92, operative July 1, 1987.

§62695.3.  Definitions.

As used in the Oklahoma Bond Oversight and Reform Act:

1.  "Executive Commission" means the Executive Bond Oversight Commission;

2.  "Legislative Commission" means the Legislative Bond Oversight Commission;

3.  "Commissions" means the Executive Bond Oversight Commission and the Legislative Bond Oversight Commission;

4.  "State Governmental Entity" means the State of Oklahoma or any agency, board, commission, authority, department, public trust of which the state is the beneficiary or other instrumentality of state government, other than a public trust with the state as beneficiary whose jurisdiction is limited to one county, including, but not limited to, the following:

a. Oklahoma Municipal Power Authority,

b. Oklahoma Development Authority,

c. Oklahoma Industrial Finance Authority,

d. Grand River Dam Authority,

e. Oklahoma Water Resources Board,

f. Northeast Oklahoma Public Facilities Authority,

g. Oklahoma Turnpike Authority,

h. Oklahoma Housing Finance Authority, and

i. Oklahoma Public, Industrial and Cultural Facilities Authority;

5.  "Local Governmental Entity" means counties, cities and towns, school districts, public trusts of which a county, city or town or school district is the beneficiary or other political subdivision of the state; and

6.  "Purpose" means the issuer's principal intended use of the funds derived from the issuance of bonds or other obligations.

Added by Laws 1987, c. 222, § 93, operative July 1, 1987.

§62695.4.  Legislative Bond Oversight Commission  Creation  Membership  Officers  Quorum  Vacancies.

A.  There is hereby created the Legislative Bond Oversight Commission.  The Commission shall consist of six (6) members, as follows:

1.  The Speaker of the Oklahoma House of Representatives shall appoint three (3) members; and

2.  The President Pro Tempore of the Oklahoma State Senate shall appoint three (3) members.

B.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each appoint one permanent alternate member to serve upon the Commission.  The alternate appointed by the Speaker of the House of Representatives shall be a member of the House of Representatives.  The alternate appointed by the President Pro Tempore of the Senate shall be a member of the State Senate.  The alternate member appointed from each of the respective chambers of the Legislature shall serve in place of a regularly appointed Commission member who is unable to serve, who will be absent from a meeting of the Commission or who cannot participate in a meeting.  The alternate appointed by the Speaker of the House of Representatives may only serve in place of a Commission member of the House of Representatives.  The alternate appointed by the President Pro Tempore of the Senate may only serve in place of a Commission member of the State Senate.

C.  The Legislative Commission, annually, shall elect a chairman from its membership.  Four members of the Legislative Commission shall constitute a quorum.  Except for actions involving the Credit Enhancement Reserve Fund, all official actions of the Legislative Commission shall be approved by an affirmative vote of at least a majority of the members comprising the quorum.  All official actions of the Legislative Commission involving the Credit Enhancement Reserve Fund must be approved by an affirmative vote of at least four members.  No vacancy in the membership of the Legislative Commission shall impair the rights of a quorum to exercise and perform all of the rights and duties of the Commission.

Added by Laws 1987, c. 222, § 94, operative July 1, 1987.  Amended by Laws 1991, c. 341, § 2, eff. July 1, 1991; Laws 1994, c. 322, § 23, emerg. eff. June 8, 1994.

§62695.5.  Executive Bond Oversight Commission  Creation  Membership  Qualifications  Officers  Quorum  Vacancies.

A.  There is hereby created the Executive Bond Oversight Commission.  The Commission shall consist of five (5) members, as follows:

1.  The Governor;

2.  The Lieutenant Governor;

3.  The Director of the Oklahoma Department of Commerce; and

4.  Two persons appointed by the Governor.

The members appointed by the Governor shall be knowledgeable and experienced in the field of public or private finance but shall not be engaged at the time of their appointment to the Executive Commission or during their tenure as a member of the Executive Commission in any business that involves bond financing.  The appointed members shall serve at the pleasure of the Governor.

B.  The Director of the Department of Commerce shall be the chairman of the Executive Commission. Three members of the Executive Commission shall constitute a quorum.  All official actions of the Executive Commission shall be approved by an affirmative vote of at least three members. No vacancy in the membership of the Executive Commission shall impair the rights of a quorum to exercise and perform all of the rights and duties of the Commission.

Added by Laws 1987, c. 222, § 95, operative July 1, 1987.

§62695.6.  Separate and joint meetings of commissions  Support staff  Legal counsel.

A.  The Executive Commission and Legislative Commission shall meet jointly at least once each month on the last Thursday of each month or on such other day as agreed upon by the chairmen of the Commissions.  The Commissions may meet, jointly or separately, at such other times at the call of the respective chairmen of the Commissions.  Any official action of the Executive Commission or the Legislative Commission on any subject requiring action by both Commissions shall be taken in a joint meeting of the Commissions.  The lack of a quorum or lack of action of one of the Commissions at a joint meeting shall not prohibit or invalidate any official action taken by the other Commission at the meeting.

B.  The Oklahoma State Bond Advisor, as provided in Section 695.7 of Title 62 of the Oklahoma Statutes, shall provide support staff necessary to implement the purposes and functions of the Commissions.

The Attorney General shall provide legal counsel to the Commissions.

Added by Laws 1987, c. 222, § 96, operative July 1, 1987.  Amended by Laws 1990, c. 342, § 1, emerg. eff. May 30, 1990.

§62-695.7.  Oklahoma State Bond Advisor.

A.  1.  The Council of Bond Oversight shall engage the services of a person knowledgeable in the current state of the art of national and international standards for the issuance of obligations by governmental entities and experienced in the negotiation of fees for various goods and services requisite to or deemed desirable in the issuance of such obligations as well as the negotiation of other matters essential to provide the best current price and terms of the issuance of such obligations for the benefit of Oklahoma firms, farms, individuals and local communities, who shall have the title "Oklahoma State Bond Advisor".

2.  When appointing a person to the position of Oklahoma State Bond Advisor, the Council shall conduct a national search in seeking requests for proposals for the position.  The person selected as the Oklahoma State Bond Advisor shall be approved by an affirmative vote of three of the members of the Council and appointed to the position, subject to the advice and consent of the Senate.

3.  The Oklahoma State Bond Advisor may be removed for cause by an affirmative vote of three of the members of the Council, after a public hearing.

B.  The Oklahoma State Bond Advisor may employ the necessary staff to carry out the duties of the Bond Advisor and the duties of the Council, with approval of the Council.  Effective July 1, 2003, the Office of the State Bond Advisor shall be a separate state agency as set forth in Section 695.7a of this title.

C.  1.  Except as provided in Section 695.8 of this title, prior to engaging the services of underwriters, bond or other legal counsel, financial advisors, consultants, a financial institution to serve as trustee, paying agent or in any fiduciary capacity in connection with any program, indenture or general resolution of the State Governmental Entity, or any other experts, except as provided in Section 5062.8 of Title 74 of the Oklahoma Statutes, the State Governmental Entity shall request proposals for such services from a plurality of persons engaged in the particular activity for such services and the selection of such persons shall be made on the basis of the response to the request which is the most economical and will provide competent service which furthers the best interest of the State Governmental Entity and the state.  In negotiating requests for proposals to engage such services, the State Governmental Entity shall seek the advice and assistance of the Oklahoma State Bond Advisor.  Under no circumstances shall proprietary inducements be granted.  The Oklahoma State Bond Advisor shall provide assistance and advice to State Governmental Entities with respect to the issuance of obligations by said State Governmental Entities, review, negotiate, and approve or disapprove the fees and expenses for goods and services requisite to or deemed desirable in the issuance of State Governmental Entity obligations and represent the interests of the state before rating agencies and credit enhancement providers.

2.  The provisions of this subsection shall apply to any Local Governmental Entity that proposes to issue obligations to fund capital additions or expenditures which obligations are to be retired by rental payments from the state, user fees from the state or any other such payment made by any officer, department, board, commission, institution or agency of the state.  No Local Governmental Entity may utilize a lease, contract, or other agreement with a State Governmental Entity as collateral or security for a proposed Local Governmental Entity obligation unless such obligation has satisfied all of the provisions of this section.  No proceeds of any contract between a State Governmental Entity and a Local Governmental Entity shall be used to retire any obligations issued after the effective date of this act to fund capital additions or expenditures by the Local Governmental Entity unless such obligation has satisfied all of the provisions of this section.

D.  The Oklahoma State Bond Advisor shall serve as an advisor to the Governor and to the Legislature with respect to issuance of indebtedness reviewed by the Council and shall prepare an annual report to be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives as of January 15 each year.  The report shall contain a summary of the issuance of indebtedness by State Governmental Entities and Local Governmental Entities during the preceding year and such other information as the State Bond Advisor may be required to submit or as may be relevant.

E.  The Oklahoma State Bond Advisor or any member of the immediate family of the Oklahoma State Bond Advisor shall not have any direct or indirect financial or contractual relationship with any firm or corporation or any officer, partner or principal stockholder of any firm or corporation directly involved in public finance.

Added by Laws 1987, c. 222, § 97, operative July 1, 1987.  Amended by Laws 1988, c. 319, § 14, eff. Nov. 1, 1988; Laws 1989, c. 374, § 2, emerg. eff. June 6, 1989; Laws 1990, c. 342, § 2, emerg. eff. May 30, 1990; Laws 1997, c. 413, § 1, eff. Jan. 1, 1998; Laws 1998 c. 188, § 1, emerg. eff. April 29, 1998; Laws 2003, c. 215, § 1, emerg. eff. May 14, 2003; Laws 2005, c. 166, § 1, eff. Nov. 1, 2005.

§62-695.7a.  Office of the State Bond Advisor - Creation - Transfer of personnel and funds.

A.  Beginning July 1, 2003, the Oklahoma State Bond Advisor shall cease to be a position within the Department of Central Services, and the Office of the State Bond Advisor shall be deemed a separate and distinct agency of this state.  All unexpended funds, property, records, personnel, and outstanding financial obligations and encumbrances related to the position and Office of the State Bond Advisor within the Department of Central Services shall be transferred to the Office of the State Bond Advisor.  All personnel shall retain their employment position and status as classified or unclassified employees, any leave, sick and annual time earned, and any retirement and longevity benefits which have accrued during tenure with the Department of Central Services.

B.  The Oklahoma State Bond Advisor may contract with the Office of Personnel Management or another state agency for payroll or other administrative services.

C.  The Director of State Finance is hereby directed to coordinate the transfer of funds, allotments, purchase orders, and outstanding financial obligations or encumbrances provided for in subsection A of this section.  The transfer of personnel shall be coordinated with the Office of Personnel Management.

D.  The Office of the State Bond Advisor is authorized to rent, lease, or own appropriate office space and property to conduct its business.

Added by Laws 2003, c. 215, § 2, emerg. eff. May 14, 2003.

§62-695.8.  Powers and duties of Executive Bond Oversight Commission and Legislative Bond Oversight Commission.

A.  The Executive Bond Oversight Commission and the Legislative Bond Oversight Commission shall:

1.  Make determinations as to whether the purposes for which obligations proposed to be issued by a State Governmental Entity are for the furtherance and accomplishment of authorized and proper public functions or purposes of the state or of any county or municipality, as specified in the statutes governing public trusts organized pursuant to Title 60 of the Oklahoma Statutes;

2.  Review proposed issuance of debt by State Governmental Entities for compliance with any applicable provisions of federal, state or other laws;

3.  Review proposed issuances of obligations to fund capital additions or expenditures by Local Governmental Entities when there is a lease, contract, or other agreement used as collateral or security under which payments from the state made by any officer, department, board, commission, institution or agency of the state are for the retirement of such obligations.  The provisions of this section do not apply to funds which are collected by the state for distribution to a Local Governmental Entity or are appropriated or dedicated by the state to a Local Governmental Entity when there is no lease, contract, or other agreement used as collateral or security requiring payments by the state, which will be used to retire obligations of said Local Governmental Entity;

4. a. Except as provided in subparagraph b of this paragraph, review the findings of the Program Development and Credit Review Committee to determine if the Rules Regarding the Administration of the Credit Enhancement Reserve Fund and related regulations and policies as implemented by the Oklahoma Development Finance Authority adequately and sufficiently fulfill the intents and purposes of the Credit Enhancement Reserve Fund Act, Section 5063.1 et seq. of Title 74 of the Oklahoma Statutes, provided such provision shall not apply to Credit Enhancement Reserve Fund applications approved by the Bond Oversight Commissions prior to  May 30, 1990; and, except as provided in subparagraph b of this paragraph, approve or disapprove any bonds or indebtedness being issued by the Oklahoma Development Finance Authority to the extent said bonds or indebtedness are enhanced or supported pursuant to the Credit Enhancement Reserve Fund Act, Section 5063.1 et seq. of Title 74 of the Oklahoma Statutes.

b. The Bond Oversight Commissions shall not be required to review or approve individual projects or loans under the Small Business Credit Enhancement Program created by Section 5063.4b of Title 74 of the Oklahoma Statutes, or the Oklahoma Beginning Agricultural Producer Pool Act, Section 5063.21 et seq. of Title 74 of the Oklahoma Statutes, but may approve a package of such projects or loans in advance.  Each project or loan shall be individually listed in the package and the dollar amount of the project or loan shall be specifically set out together with the total dollar amount involved in the package.  The Commissions or the Oklahoma State Bond Advisor may, in their discretion, remove any such individual project or loan from the package submitted, for individual action.  Should the Oklahoma Development Finance Authority submit an application to the Commissions for the approval of an obligation or credit enhancement under these two programs, the application shall be deemed approved if not disapproved by the Commissions within forty-five (45) days of filing such an application or, as to an individual project or loan, removed from the submitted package within such forty-five-day period.

c. The Executive and Legislative Bond Oversight Commissions may establish maximum compensation levels to be paid to individuals and firms acting in a fiduciary capacity in connection with Credit Enhancement Reserve Fund Program financings.  The Executive and Legislative Bond Oversight Commissions may set such compensation levels for a one-year period and such compensation will be applicable to all individuals and firms participating in the program for that period.  Providers of such services selected prior to making application may be employed subject to the established maximum compensation levels.  Prior to December 31 of each year, the Executive and Legislative Bond Oversight Commissions shall review market conditions and set new compensation levels for the program.  Provided, such compensation levels may not exceed the compensation levels obtained by the Oklahoma Development Finance Authority through its most recent invitation to bid for the services of individuals and firms acting in a fiduciary capacity in connection with Credit Enhancement Reserve Fund Program financing; and

5.  Adopt, amend and repeal rules to regulate affairs of the Commissions and to implement the powers and purposes of the Commissions.

B.  The Commissions may establish budgets in order to fulfill their duties pursuant to Section 695.1 et seq. of this title and shall be authorized to charge and collect a fee, in accordance with the rules of the Commissions, derived from proceeds of bond issues approved by the Commissions.

Added by Laws 1987, c. 222, § 98, operative July 1, 1987.  Amended by Laws 1988, c. 319, § 15, eff. Nov. 1, 1988; Laws 1990, c. 342, § 3, emerg. eff. May 30, 1990; Laws 1993, c. 275, § 47, eff. July 1, 1994; Laws 1994, c. 285, § 1, eff. July 1, 1994; Laws 1997, c. 413, § 2, eff. Jan. 1, 1998; Laws 1998, c. 188, § 2, emerg. eff. April 29, 1998.

§62-695.8a.  Bond Oversight Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the State Bond Advisor, to be designated the "Bond Oversight Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees collected pursuant to Section 695.8 of this title and any other monies provided for by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of the State Bond Advisor for expenses related to the Oklahoma Bond Oversight and Reform Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 305, § 22, operative July 1, 1988.  Amended by Laws 1994, c. 322, § 24, eff. July 1, 1994; Laws 2003, c. 215, § 3, emerg. eff. May 14, 2003.

§62-695.8b.  Repealed by Laws 1994, c. 322, § 33, eff. July 1, 1994.

§62-695.9.  State and local governmental entities - Approval of issuance of obligations.

A.  No State Governmental Entity shall issue any obligations unless such obligations have been approved by the Executive Bond Oversight Commission and the Legislative Bond Oversight Commission as provided for in Section 695.8 of this title; provided, however, that in no event shall the Commissions' approval be required for the issuance of any obligations pursuant to a remarketing or a change in interest rate or maturity under the terms of indentures or agreements securing obligations heretofore issued prior to July 1, 1987, or pursuant to the provisions of Section 695.1 et seq. of this title.

B.  1.  With respect to any financing proposed to be obtained through the issuance of its obligations, any State Governmental Entity shall file with the Executive Commission and the Legislative Commission a written description of the nature, need and purpose of such proposed financing.  The Commissions shall review the description of the proposed financing in order to either approve or disapprove the purpose to be served by the issuance of said State Governmental Entity obligations and for compliance with any applicable provisions of federal, state or other laws.  The review as to purpose shall be strictly limited to the determination provided for in Section 695.8 of this title.

2.  With respect to bonds or indebtedness proposed to be issued by the Oklahoma Development Finance Authority which will be enhanced or supported pursuant to the Credit Enhancement Reserve Fund Act, the Commissions shall review the description of such proposed financing in accordance with paragraph 1 of this subsection and additionally shall approve or disapprove the proposed financing on a determination of sufficient compliance with the Rules Regarding the Administration of the Credit Enhancement Reserve Fund as implemented by the Oklahoma Development Finance Authority.  Such determinations by the Commissions shall be based on a written report prepared for and provided to the Commissions by the Program Development and Credit Review Committee as provided in Section 5062.6a of Title 74 of the Oklahoma Statutes, provided the Commissions shall not be bound to follow the conclusions reached by the committee in such reports.  Provided, the provisions of this paragraph shall not apply to Credit Enhancement Reserve Fund applications approved by the Bond Oversight Commissions prior to June 9, 1990.

All orders issued by the Commissions approving or disapproving bonds or indebtedness enhanced or supported pursuant to the Credit Enhancement Reserve Fund Act shall be final and shall not be subject to any type of appeal.

3.  Except as provided in paragraph 4 of this subsection, approval provided for in paragraph 1 of this subsection shall expire one hundred eighty (180) days after such approval.  Provided, if such approval expires, nothing shall prevent the State Governmental Entity from refiling with the Commissions for approval of such financing and, if granted, any one subsequent approval of such financing shall be valid for a period, not to exceed one hundred eighty (180) days, as determined by the Commissions.

4.  Applicants having received approval, as provided for in paragraph 1 of this subsection, may request and the Oklahoma State Bond Advisor may grant, at the Oklahoma State Bond Advisor's discretion, a single one-hundred-eighty-day extension.  Any request for an extension must be made at least five (5) business days prior to the expiration of the original approval.  Applicants failing to request an extension in this manner may refile with the Commissions as provided for in paragraph 3 of this subsection.

5.  In the event there is a substantial change in the nature or purpose of a proposed financing after approval by the Commissions, the prior approval shall be void and the State Governmental Entity shall be required to seek approval from the Commissions in the manner provided in paragraph 1 of this subsection.

C.  Local Governmental Entities that propose to issue obligations to fund capital additions or expenditures which obligations are to be retired by rental payments from the state, user fees from the state or any other such payment made by any officer, department, board, commission, institution or agency of the state when such payment is a direct and expressed pledge made by the state for the retirement of debt by a Local Governmental Entity shall be governed by the provisions of subsections A and B of this section.  Provided, funds which are collected by the state for distribution to a Local Governmental Entity or are appropriated or dedicated by the state to a Local Governmental Entity without the expressed purpose of retiring debt of said Local Governmental Entity shall not constitute a pledge as provided in this subsection.

D.  Except for the entities specified in subsection C of this section, Local Governmental Entities, within ten (10) days following the date funds become available to the issuer from the sale of any obligation, shall file with the Executive Commission and the Legislative Commission a copy of the official statement or notice of sale and any other information concerning the proposed financing required by either of the Commissions.

E.  Upon the request of a Local Governmental Entity, the Oklahoma State Bond Advisor may provide advice and assistance to the Local Governmental Entity with respect to the issuance of obligations.  The Oklahoma State Bond Advisor may assess reasonable fees for such services.

Added by Laws 1987, c. 222, § 99, operative July 1, 1987.  Amended by Laws 1988, c. 319, § 16, eff. Nov. 1, 1988; Laws 1989, c. 374, § 3, emerg. eff. June 6, 1989; Laws 1990, c. 342, § 4, emerg. eff. May 30, 1990; Laws 1991, c. 1, § 1, emerg. eff. Feb. 13, 1991; Laws 1991, c. 341, § 3, eff. July 1, 1991; Laws 1994, c. 322, § 25, eff. July 1, 1994; Laws 1998, c. 188, § 3, emerg. eff. April 29, 1998.

§62-695.10.  Repealed by Laws 1994, c. 322, § 34, eff. July 1, 1994.

§62-695.11.  Application of Oklahoma Central Purchasing Act - Review and approval of State Bond Advisor.

The provisions of the Oklahoma Central Purchasing Act shall not be applicable to any actions of a State Governmental Entity in regard to the sale and issuance of its obligations, including any contracts and undertakings relating thereto; however, such issuance, contracts and undertakings shall be subject to the provisions of this act regarding review or approval of such matters by the Oklahoma State Bond Advisor.

Added by Laws 1987, c. 222, § 101, operative July 1, 1987.  Amended by Laws 1998, c. 188, § 4, emerg. eff. April 29, 1998; Laws 2003, c. 215, § 4, emerg. eff. May 14, 2003.

§62695.11A.  Council of Bond Oversight  Members  Quorum  Voting  Vacancy.

A.  In the event either the Executive or Legislative Bond Oversight Commission is found unconstitutional by a final, unappealed order of a court of competent jurisdiction, all of the powers, duties and responsibilities of the Commissions shall devolve upon the Council of Bond Oversight, and previous joint or individual actions, approvals and disapprovals of the Executive and Legislative Bond Oversight Commissions are hereby confirmed, ratified, validated and deemed incontestable.  In the event the Executive or the Legislative Bond Oversight Commission or the Council of Bond Oversight is found unconstitutional by a final, unappealed order of a court of competent jurisdiction, such determination shall not nullify joint or individual actions, approvals and disapprovals of the Executive and Legislative Bond Oversight Commissions or the Council of Bond Oversight and any obligations entered into by the Oklahoma Development Finance Authority pursuant to provisions of the Oklahoma Development Finance Authority Act and the Credit Enhancement Reserve Fund Act with approval by the Bond Oversight Commissions or the Council of Bond Oversight and such obligations are hereby confirmed, ratified, validated and deemed incontestable.

B.  The Council shall consist of five (5) nonlegislative members.  One member shall be appointed by the Speaker of the House of Representatives, one member shall be appointed by the President Pro Tempore of the Senate, two members shall be appointed by the Governor with the advice and consent of the Senate and one member shall be the Director of State Finance.  Three members of the Council shall constitute a quorum.  The affirmative vote of three members present and voting shall be necessary for any action taken by the Council.  Appointed members shall serve a term of two (2) years and may be removed for cause by the appointing authority.  Members may be appointed for additional terms.

C.  A vacancy on the Council shall be filled in a like manner as the original appointment, but only for the remainder of the term.  The Council shall elect one of its members chairman and may elect such other officers as it deems necessary.  No vacancy in the membership of the Council shall impair the right of the Council to exercise all rights and duties of the Council.

D.  If the powers, duties and responsibilities of the Commissions devolve upon the Council pursuant to this section, the person serving as the Oklahoma State Bond Advisor on the date of such devolution shall continue to serve in that position until the Governor appoints a new Oklahoma State Bond Advisor from a list of candidates provided by the Council and said appointee has been confirmed by the Senate.  Thereafter, and in the case of a vacancy, the Oklahoma State Bond Advisor shall be appointed, subject to the advice and consent of the Senate, by the Governor from a list of candidates provided by the Council and shall serve a term of office coterminous with that of the appointing Governor.  The Oklahoma State Bond Advisor may be removed by the Council for cause, after a public hearing.

Added by Laws 1989, c. 374, § 14, emerg. eff. June 6, 1989; Laws 1990, c. 342, § 5, emerg. eff. May 30, 1990; Laws 1991, c. 123, § 1, emerg. eff. April 29, 1991; Laws 1991, c. 305, § 1, emerg. eff. May 30, 1991.

§62-695.12.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.13.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.14.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.15.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.16.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.17.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.18.  Repealed by Laws 1990, c. 326, § 7, emerg. eff. May 31, 1990.

§62-695.19.  Refunding bonds - Legislative authorization - Review by State Bond Advisor.

Notwithstanding any other provision of law, a State Governmental Entity, as such term is defined in Section 695.3 of Title 62 of the Oklahoma Statutes, is authorized to issue refunding bonds for the purpose of refinancing existing bonds or obligations without further authorization from the Legislature provided the issuance of the refunding bonds and any services, fees and expenses related thereto are reviewed and approved by the Oklahoma State Bond Advisor and the Council of Bond Oversight pursuant to the provisions of the Oklahoma Bond Oversight and Reform Act.

Added by Laws 2003, c. 215, § 5, emerg. eff. May 14, 2003.

§62-695.21.  Short title.

This act shall be known and may be cited as the "Oklahoma Private Activity Bond Allocation Act".

Added by Laws 1990, c. 326, § 1, emerg. eff. May 30, 1990.

§62-695.22.  Formula and procedures adopted for issuance of private activity bonds.

Pursuant to the provisions of the Federal Tax Reform Act of 1986 (26 U.S.C., Section 1 et seq.), as amended, under which a ceiling is established on the amount of private activity bonds which may be issued in a state during any calendar year, the following formula and procedures are hereby adopted for the issuance of private activity bonds for the purpose of promoting employment, economic development, assuring the general health, safety and welfare of the citizens and residents of the state and otherwise lessening the burdens of government.

Added by Laws 1990, c. 326, § 2, emerg. eff. May 30, 1990.

§62-695.23.  Definitions.

As used in the Oklahoma Private Activity Bond Allocation Act:

1.  "Application for state ceiling allocation" means the written application form provided by the State Bond Advisor which shall be filed by or on behalf of the issuer in compliance with the requirements of this act;

2.  "Beginning Agricultural Producer Pool" means the portion of the state ceiling reserved for bonds relating to the Oklahoma Beginning Agricultural Producer Pool Act;

3.  "Carryforward" shall have the same meaning as in Section 146(f) of the Internal Revenue Code;

4.  "Confirmation" means a written confirmation of allocation issued by the State Bond Advisor;

5.  "Consolidated Pool" means an aggregation of unallocated sums of the state ceiling derived from pools as set forth in subsection M of Section 695.24 of this title;

6.  "Economic Development Pool" means that portion of the state ceiling reserved for projects specifically authorized by the Council of Bond Oversight, as provided for in subsection B of Section 695.24 of this title;

7.  "Exempt facility bonds" means exempt facility bonds as defined in Section 142(a) of the Internal Revenue Code;

8.  "Exempt Facility Pool" means the portion of the state ceiling reserved for exempt facility bonds;

9.  "Final certification" or "final certificate" means a certification or certificate filed with the State Bond Advisor by or on behalf of the issuer specifying the exact amount of indebtedness issued by an issuer, or, in the case of mortgage credit certificates, a copy of the document or election filed with the Internal Revenue Service exchanging bond issuance authority for mortgage credit certificate issuance authority;

10.  "Internal Revenue Code" means the Internal Revenue Code of 1986 (26 U.S.C., Section 1 et seq.), as amended;

11.  "Issued" means any issue of bonds which have been delivered and the purchase price therefor remitted to or for the account of the issuer, or a copy of the document or election filed with the Internal Revenue Service exchanging bond issuance authority for mortgage credit certificate issuance authority;

12.  "Issuer" or "issuing authority" means any public trust or other entity which is authorized to issue tax-exempt bonds, notes and other like obligations, or has the authority to exchange single-family mortgage bond authority for mortgage credit certificate authority, under the Constitution or laws of the state;

13.  "Local issuer" means any municipality, county or public trust having counties or municipalities or combinations thereof as beneficiary, or a public trust having the state as beneficiary with jurisdiction limited to one county of the state;

14.  "Local Issuer Single Family Pool" means the portion of the state ceiling reserved for local issuers of single-family, mortgage revenue bonds and mortgage credit certificates;

15.  "Metropolitan Area Housing Pool" means the portion of the state ceiling reserved pursuant to subsection I of Section 695.24 of this title;

16.  "Mortgage credit certificate election" means a document or election filed by an issuer with the Internal Revenue Service exchanging singlefamily mortgage bond issuance authority for mortgage credit certificate issuance authority;

17.  "Mortgage credit certificates" shall have the same meaning as in Section 25(c) of the Internal Revenue Code;

18.  "Oklahoma Housing Finance Agency Pool" means that portion of the state ceiling reserved for single-family bonds, multifamily bonds, and mortgage credit certificates issued by the Oklahoma Housing Finance Agency;

19.  "Private activity bonds" or "bonds" means any bonds or notes or other evidence of indebtedness, the interest on which is exempt from tax pursuant to the Internal Revenue Code, and mortgage credit certificates, except those bonds or certificates specifically excluded from the state ceiling under the terms of federal legislation;

20.  "Qualified small issue" used in the context of "bond" or "bonds" or the "Qualified Small Issue Pool" shall have the meaning as in Section 144(a) of the Internal Revenue Code;

21.  "Qualified Small Issue Pool" means the portion of the state ceiling reserved for qualified small issue bonds;

22.  "Qualified student loan bonds" shall have the same meaning as in Section 144(b) of the Internal Revenue Code;

23.  "Rural Area Housing Pool" means the portion of the state ceiling reserved pursuant to subsection J of Section 695.24 of this title;

24.  "State" means the State of Oklahoma;

25.  "State Bond Advisor" means the Oklahoma State Bond Advisor or his or her designee;

26.  "State ceiling" means the limit which is prescribed by the Internal Revenue Code in Section 146 and in such other applicable sections of the Internal Revenue Code on the amount of private activity bonds which may be issued collectively by all of the issuers of the state during a calendar year;

27.  "State issuer" means any public trust having the state as beneficiary or any state agency or other entity with powers to issue private activity bonds, provided that the term shall not include a public trust or any local issuer with the state as beneficiary whose jurisdiction is limited to one county;

28.  "State Issuer Pool" means the portion of the state ceiling reserved for state issuers of qualified small issuer projects; and

29.  "Student Loan Pool" means the portion of the state ceiling reserved for qualified student loan bonds.

Added by Laws 1990, c. 326, § 3, emerg. eff. May 30, 1990.  Amended by Laws 1993, c. 233, § 5, eff. July 1, 1993; Laws 1998, c. 129, § 1, eff. Jan. 1, 1999; Laws 1998, c. 400, § 3, eff. Jan. 1, 1999; Laws 2004, c. 380, § 1, eff. Jan. 1, 2005.

§62-695.24.  Designation of various pools - Amounts reserved and placed.

A.  1.  Fifteen and five-tenths percent (15.5%) of the state ceiling shall be reserved and placed in the Student Loan Pool.

2.  For the period January 1 through September 1 of each calendar year, the Student Loan Pool shall be allocated to qualified student loan bonds issued by eligible state issuers.  Allocations will be available to issuers on a first-come, first-serve basis.

B.  Twelve percent (12%) of the state ceiling shall be reserved and placed in a pool designated as the Economic Development Pool.  For the period January 1 through September 1 of each calendar year, allocations from this pool may be made only upon the recommendation of the Director of the Oklahoma Department of Commerce and following review and approval by the Council of Bond Oversight.  In order to approve the recommendation, the Council of Bond Oversight must find that the project seeking an allocation from this pool will result in the creation of manufacturing jobs in this state or will in some other way contribute to an economic development objective of this state.  For purposes of this subsection, "manufacturing jobs" means jobs created by manufacturing facilities as that term is defined in subparagraphs a, b, and c of paragraph 1 of subsection B of Section 2902 of Title 68 of the Oklahoma Statutes.

C.  1.  Twelve percent (12%) of the state ceiling shall be reserved and placed in a pool to be designated the Qualified Small Issue Pool.

2.  For the period January 1 through September 1 of each calendar year, the Qualified Small Issue Pool shall be allocated to qualified small issue bond projects undertaken by either state or local issuers.  Allocations will be available to issuers on a first-come, first-serve basis.

D.  1.  One percent (1%) of the state ceiling shall be reserved and placed in a pool to be designated the Beginning Agricultural Producer Pool.

2.  For the period January 1 through September 1 of each calendar year, the Beginning Agricultural Producer Pool shall be allocated pursuant to the criteria established in Section 5063.23 of Title 74 of the Oklahoma Statutes.

E.  1.  Two and five-tenths percent (2.5%) of the state ceiling shall be reserved and placed in a pool to be designated the Exempt Facility Pool.

2.  For the period January 1 through September 1 of each calendar year, the Exempt Facility Pool shall be allocated to exempt facility bonds issued by either state or local issuers.  Allocations will be available to issuers on a first-come, first-serve basis.

F.  1.  Except as otherwise provided by this subsection, fifteen percent (15%) of the state ceiling shall be reserved and placed in a pool to be designated the Oklahoma Housing Finance Agency Pool.  Provided, however, that the allocation of the state ceiling to the Oklahoma Housing Finance Agency as otherwise authorized pursuant to this subsection shall be increased up to ten percent (10%) of the state ceiling amount for any calendar year subsequent to a certification by the Oklahoma Strategic Military Planning Commission that the available housing stock in an area located on or near a military installation at risk for closure or adverse realignment pursuant to federal law is inadequate and an increase in available funds for construction or rehabilitation of such housing would make closure or an adverse realignment of the military installation less likely.  The certification by the Oklahoma Strategic Military Planning Commission shall be made and communicated to the State Bond Advisor not later than November 15 each year.  The Oklahoma Strategic Military Planning Commission shall make a specific recommendation to the State Bond Advisor regarding the percentage increase to be adopted for the Oklahoma Housing Finance Agency pool for the ensuing year.  The State Bond Advisor shall make the final determination regarding the amount of such increase.  Any certification made by the Oklahoma Strategic Military Planning Commission shall be valid only for the calendar year immediately following such certification.

2. a. For the period January 1 through September 1 of each year, the Oklahoma Housing Finance Agency Pool shall be allocated to qualified single family bonds, multifamily bonds, or mortgage credit certificates issued by the Oklahoma Housing Finance Agency.

b. Provided, thirty-five percent (35%) of the allocation from the Oklahoma Housing Finance Agency Pool shall be set aside for at least three (3) months for the origination of single-family loans in counties with populations of three hundred thousand (300,000) or less.

G.  1.  Four percent (4%) of the state ceiling shall be reserved and placed in a pool to be designated the State Issuer Pool.  For the period commencing January 1 of each calendar year through September 1 of the same year, the State Issuer Pool shall be allocated to those qualified small issuer projects undertaken by state issuers which have issued in excess of Seventy-five Million Dollars ($75,000,000.00) in qualified small issue bonds.

2.  Notwithstanding the provisions of this section, a state issuer specifically limited in jurisdiction to one county shall be treated as a local issuer for the purposes of allocation.

H.  Seventeen and five-tenths percent (17.5%) of the state ceiling shall be reserved and placed in a pool to be designated the Local Issuer Single Family Pool.  For the period commencing January 1 of each calendar year through September 1 of the same year, the Local Issuer Single Family Pool shall be allocated to single-family projects undertaken by local issuers in counties with populations of three hundred thousand (300,000) or less on a first-come, first-serve basis with no single local issuer or project to receive an allocation in excess of Ten Million Dollars ($10,000,000.00) from the Local Issuer Single Family Pool.  An issuer which has not received any allocation from the State Issuer Pool and having a single-family project limited in jurisdiction to twenty counties or less, each of which has a population of three hundred thousand (300,000) or less, shall be considered a local issuer for the purposes of this subsection.

I.  Twelve and five-tenths percent (12.5%) of the state ceiling shall be reserved and placed in a pool to be designated the Metropolitan Area Housing Pool.  Allocations from the Metropolitan Area Housing Pool may only be made to any public trust created to provide single-family housing having a county with a population in excess of three hundred thousand (300,000) as its sole beneficiary and which has issued tax exempt single-family housing revenue bonds in the amount of at least Four Hundred Million Dollars ($400,000,000.00).  Provided, no more than fifty percent (50%) of the amount allocated pursuant to this subsection shall be awarded to any single county.

J.  Eight percent (8%) of the state ceiling shall be reserved and placed in a pool to be designated the Rural Area Housing Pool which shall be allocated to single-family projects undertaken by other local issuers in counties with populations of three hundred thousand (300,000) persons or less on a first-come, first-serve basis with no single local issuer or project to receive an allocation in excess of four percent (4%) of the state ceiling.

K.  Provided, however, that the percentage otherwise authorized by subsections A, B, C, D, E, F, G, H, I and J of this section shall be proportionately reduced by the amount of increase in the percentage authorized to the Oklahoma Housing Finance Agency as a result of a recommendation by the Oklahoma Strategic Military Planning Commission pursuant to paragraph 1 of subsection F of this section.

L.  The state ceiling for each calendar year shall be allocated within the categories set forth in subsections A, B, C, D, E, F, G, H, I and J of this section to all private activity bonds, as follows:

1.  Except as provided in Section 695.21 et seq. of this title, the state ceiling shall be allocated in the order in which confirmations are issued;

2.  The State Bond Advisor shall issue confirmations in the order in which fully and properly completed applications for state ceiling allocation are received.  The State Bond Advisor shall have the limited authority to defer or deny confirmation on applications for state ceiling allocation which appear to be incomplete or premature based upon information submitted or which fail to show demand for funds pursuant to subsections F and G of Section 695.25 of this title; and

3.  The State Bond Advisor shall have no discretionary control regarding the issuance of confirmations, except as specifically provided in the Oklahoma Private Activity Bond Allocation Act.

In the event a confirmation or application is denied, the State Bond Advisor, within five (5) business days following such denial, shall send written notice of such denial to the applicant together with a brief recital of the reason therefor.

M.  1.  On September 2 of each calendar year, nonallocated sums remaining in the Economic Development Pool, Qualified Small Issue Pool, the Beginning Agricultural Producer Pool, the Exempt Facility Pool, the Student Loan Pool, the Oklahoma Housing Finance Agency Pool, the State Issuer Pool, the Local Issuer Single Family Pool, the Metropolitan Area Housing Pool and the Rural Area Housing Pool shall be consolidated into the Consolidated Pool.

2.  All local issuers and state issuers shall be entitled to obtain allocations from the Consolidated Pool for any private activity bond or mortgage credit certificate program based on the chronological order of completed applications received after January 1 of each calendar year which applications have not received an allocation.

Added by Laws 1990, c. 326, § 4, emerg. eff. May 30, 1990.  Amended by Laws 1993, c. 233, § 6, eff. July 1, 1993; Laws 1995, c. 349, § 4, eff. Jan. 1, 1996; Laws 1996, c. 342, § 2, eff. Jan. 1, 1997; Laws 1997, c. 236, § 4, emerg. eff. May 23, 1997; Laws 1998, c. 129, § 2, eff. Jan. 1, 1999; Laws 1998, c. 400, § 4, eff. Jan. 1, 1999; Laws 2004, c. 380, § 2, eff. Jan. 1, 2005.

§62-695.25.  Determination of maximum total volume of bonds that may be issued for year - Publication - Application by issuers for allocation of state ceilings - Contents.

A.  On January 1 of each calendar year or the first business day thereafter, the State Bond Advisor shall determine the maximum total volume of private activity bonds that may be issued pursuant to federal law by the state during that year.

B.  On or before February 15 of each calendar year, the State Bond Advisor shall cause to be published in The Oklahoma Register, or any successor publication, a notice specifying the amount of the state ceiling for the calendar year.

C.  Allocations from the pools set forth in Section 695.24 of this title will be processed on the basis of the chronological order of receipt of completed applications for state ceiling allocation unless otherwise provided in said section, and on the basis of the information and provisions set forth in subsections D, E, F, G and H of this section.  Allocations from the Consolidated Pool will be processed on the basis of the system set out in subsection M of Section 695.24 of this title and on the basis of information and provisions set forth in subsections D, E, F, G and H of this section.

D.  An issuer which proposes to issue private activity bonds for a specific project or purpose shall make application for an allocation of a portion of the state ceiling for the particular project or purpose by submitting to the State Bond Advisor an application for state ceiling allocation together with copies of the following:

1.  A certified copy of the resolution or other action adopted by the issuer for the purpose of taking "official action" as required by the Treasury Regulations relating to Section 103 of the Internal Revenue Code, if the issuer of private activity bonds for which the allocation is requested requires "official action" under applicable Treasury Regulations and the Internal Revenue Code; and

2.  A final resolution of the beneficiary of the issuer evidencing its approval of the issuance of the issuer's obligations, if the issuer is a municipal or county public trust, or a certificate signed by the Governor of the state evidencing his approval of the issuance of the issuer's obligations, to the extent required under the Internal Revenue Code, if the issuer is a public trust having the state as its beneficiary.

E.  The application for state ceiling allocation shall contain the following information:

1.  The name and mailing address of the issuer, the beneficiary and jurisdiction thereof, the name of the presiding officer of the issuer and the respective pool from which an allocation is requested;

2.  The name and mailing address or other definitive description of the location of the project or bonds and the purpose for which an allocation of the state ceiling is requested, the name and mailing address of both the initial owner or operator of the project, where applicable, and an appropriate person from whom information regarding the project or bonds can be obtained, and the name and address of the person to whom the confirmation should be sent;

3.  The amount of the state ceiling which the Issuer is requesting;

4.  A statement of bond counsel for the issuer that the proposed issue requires, pursuant to Section 103, Section 146 or such other applicable sections of the Internal Revenue Code, an allocation of a portion of the state ceiling; and

5.  Where applicable, the intention to exchange singlefamily mortgage bond authority for mortgage credit certificates.

F.  1.  Applications for single-family mortgage bonds or mortgage credit certificate programs shall also include the submission of information demonstrating a reasonable expectation to use an allocation of the state ceiling for its intended purpose.  This information shall include historical usage of mortgage revenue bond proceeds or mortgage credit certificates in the geographic area subject to an application over the previous twenty-four-month period and the impact of known or possible competing programs that would act to reduce demand.  This information may also include demand surveys.  Provided, in cases where historical usage cannot be documented, demand surveys shall be included with an application.

2.  Applications for qualified student loan bonds shall also include the submission of information showing a reasonable expectation to use the state ceiling for its intended purpose.  This information shall include historical lending activity over the previous twenty-four-month period as well as a demonstration of need based upon such factors as increased enrollment costs, enrollment increases, or new federal regulations that act to increase demand by making changes to eligibility requirements to certain federally guaranteed or subsidized student loan programs.  This information may also include demand surveys.  Provided, in cases where historical usage cannot be documented, demand surveys shall be included with an application.

3.  Applications shall also include evidence of a structure to deliver the financing derived from single-family mortgage bond proceeds or mortgage credit certificates or from qualified student loan bond proceeds to ultimate users, particularly the extent of lender participation in the case of mortgage revenue bonds or mortgage credit certificate programs.

G.  1.  Upon receipt of the completed application for state ceiling allocation, copies of the official action and final resolutions or certificates as required by subsection D of this section and the information required by subsections E and F of this section and assuming availability of the sum requested and compliance with the Oklahoma Private Activity Bond Allocation Act, the State Bond Advisor shall send, within five (5) business days of the receipt thereof, a confirmation of the allocation of the state ceiling for the subject project or purpose to the person designated in the application for state ceiling allocation.  Provided, the State Bond Advisor may reject an application or deny a confirmation pursuant to the provisions of this subsection.

2.  The State Bond Advisor may reject any application which is incomplete or filed with insufficient information.  The State Bond Advisor may reject any application where, in the State Bond Advisor's judgment, a reasonable likelihood has not been shown that singlefamily mortgage and student loan bond proceeds or mortgage credit certificates will be used for their intended public purposes. In the event an application or confirmation is denied, within five (5) business days following such denial, the State Bond Advisor shall send the applicant written notice of the denial of an application or confirmation together with the reason or reasons therefor.  In the case of disapprovals of applications or confirmations, an applicant may appeal the disapproval by submitting a new application to the Council of Bond Oversight, along with an explanation addressing the reasons for disapproval cited in the State Bond Advisor's letter.  The Council of Bond Oversight, through affirmative action of the Council, may accept an application rejected by the State Bond Advisor, or order the State Bond Advisor to issue a confirmation of allocation, subject to provisions of the Oklahoma Private Activity Bond Allocation Act.  Applicants may submit only one new application based on an appeal of any specific application previously submitted.

3.  Only complete applications, as determined by the State Bond Advisor, shall be used to establish the chronological order of applications.  In the case of a new application submitted based on an appeal, chronological order shall be established at the time the new application is submitted.

H.  An original confirmation shall cease to be effective to assure allocation of any portion of the state ceiling unless the bonds, notes, other evidences of indebtedness, or the appropriate election filed with the Internal Revenue Service exchanging mortgage bond authority for mortgage credit certificate authority have been issued or filed within one hundred twenty (120) days after the date of such confirmation.  No extensions shall be granted.  Such issuance shall be evidenced by the mailing, transmittal or delivery of a final certification to the State Bond Advisor within the time specified by this subsection.  Receipt by an issuer of a confirmation as contemplated by this section shall entitle the issuer to rely conclusively upon the accuracy of the State Bond Advisor's mathematical calculation and the allocation for purposes of closing.

I.  The confirmation given in advance of bond issuance or mortgage credit certificate election will assure allocation for only the amount of such bonds or mortgage credit certificate authority as is therein set forth, unless a supplementary application for state ceiling allocation for an increase in amount is filed with and a supplementary confirmation is issued by the State Bond Advisor for such requested allocation prior to such bond issuance or such election, pursuant to the Oklahoma Private Activity Bond Allocation Act.  The supplementary confirmation shall be effective for the same period as the prior confirmation which it supplements.  Provided, however, no supplementary confirmation shall be effective to preempt any intervening confirmation as to allocation of a portion of the state ceiling.

J.  Notwithstanding the provisions of this section, all confirmation dates for an issue of private activity bonds or mortgage credit certificate programs expire on December 20 of each calendar year.  Final certification of issuance shall be delivered to the State Bond Advisor by 9:00 a.m. on December 20 of each calendar year.

K.  On or after 9:00 a.m. on December 20 of each calendar year, issuing authorities may apply to the State Bond Advisor to carry forward a portion of the state ceiling for such calendar year allocated to any qualified carryforward project, as said term is used in Section 103(n)(10) and 146(f) of the Internal Revenue Code and which shall be evidenced by the issuance of confirmations for all carryforward projects within the limitations of the state ceiling.  Provided, issuers or projects with more than Twenty Million Dollars ($20,000,000.00) of carryforward outstanding as of the date of the application for carryforward shall only be eligible for carryforward allocations to the extent other issuers with less than Twenty Million Dollars ($20,000,000.00) of outstanding carryforward authority do not fully commit the state ceiling.  Allocations on carryforward projects shall be processed on the basis of the chronological receipt of applications.  No portion of the state ceiling carried forward for any given year may be carried forward for a period in excess of three (3) calendar years following the calendar year in which the carryforward arose, except as otherwise permitted under federal law.

L.  The State Bond Advisor shall maintain continuous and cumulative records which shall include a list and cumulative dollar total of the private activity bonds for which:

1.  Private activity bonds have been issued or state ceiling exchanged for mortgage credit certificate authority and final certifications have been received by the State Bond Advisor;

2.  Confirmations of carryforward have been issued; and

3.  Confirmations in effect and outstanding for which no private activity bonds or mortgage credit certificate elections have been issued or filed.

The State Bond Advisor shall keep continuous and cumulative records and totals for each of the categories specified in paragraphs 1, 2 and 3 of this subsection as well as the aggregate total of all categories.  The State Bond Advisor shall not give further confirmations at such time as the aggregate amount of bonds, other indebtedness, carryforward or mortgage credit certificate elections specified by paragraphs 1, 2 and 3 of this subsection equals the state ceiling authorized for the applicable year.  The State Bond Advisor shall not award a confirmation if such award would cause indebtedness, carryforward or elections as specified by paragraphs 1, 2 and 3 of this subsection to exceed the state ceiling.  Confirmation records shall be compiled and furnished to any local issuer and state issuer upon written request and payment of a fee of Fifteen Dollars ($15.00) which shall be apportioned to the General Revenue Fund.  Upon issuance of a confirmation, the amounts of the proposed bond issue, mortgage credit certificate election and carryforward confirmation shall be included in the continuing, mathematical calculation, until the same shall have been terminated in accordance with this section.

M.  The person signing any confirmation for any allocations granted pursuant to the Oklahoma Private Activity Bond Allocation Act shall certify under penalty of perjury that such allocation was not made in consideration of any bribe, gift, gratuity or direct or indirect contribution to any political campaign.

N.  A state or local issuer, who intentionally overissues mortgage credit certificates or bonds, shall be prohibited from making application for an allocation of the state ceiling for any purpose for a period of three (3) years following discovery of such over issuance.

Added by Laws 1990, c. 326, § 5, emerg. eff. May 30, 1990.  Amended by Laws 1993, c. 233, § 7, eff. July 1, 1993; Laws 1998, c. 400, § 5, eff. Jan. 1, 1999; Laws 2000, c. 351, § 11, emerg. eff. June 6, 2000; Laws 2004, c. 380, § 3, eff. Jan. 1, 2005.

§62-695.26.  Application of Act.

The definitions, terms and provisions of the Oklahoma Private Activity Bond Allocation Act shall apply solely to private activity  bonds pursuant to the applicable provisions of the Internal Revenue Code.

Added by Laws 1990, c. 326, § 6, emerg. eff. May 30, 1990.

§62701.  SelfLiquidating Facilities Revolving Loan Fund  Creation  Administration.

Section 701.  There is hereby created in the State Treasury a revolving fund for the Oklahoma State Regents for Higher Education, to be designated the SelfLiquidating Facilities Revolving Loan Fund from which loans may be made to institutions in The Oklahoma State System of Higher Education which show evidence of need to meet payments on dormitory revenue bonds when previously anticipated revenues for such payments have become insufficient. Loans may be made from the fund only after documented evidence has been provided to the Regents showing that officials of the institution have put forth every effort possible in the operation of the dormitories to generate the revenues required for the sinking fund to meet debt service payments on schedule and upon presentation of a plan to the State Regents for operating the dormitories in the future in such manner as will yield the revenues required for a repayment of the loan and to meet future bond payment requirements.  The fund shall be administered in accordance with the Revolving Fund Procedures Act.

§62702.  Eligibility for loans  Criteria and standards  Rules and regulations  Interest rates  Expense of administration.

Section 702.  The Oklahoma State Regents for Higher Education shall develop standards and criteria for an institutions' eligibility for loans, promulgate such rules and regulations as appropriate for the prudent, effective and businesslike operation of the loan fund, establish interest rates as considered appropriate for loans made from the fund, and pay the expense of administration from the fund.  Any institution obtaining a loan shall be ineligible for the issuance of any further revenue bonds for any purpose until the loan has been repaid in full.

Laws 1978, c. 125, § 2.

§62703.  Purchase of selfliquidating facilities.

Section 703.  The Regents are authorized to negotiate for the purchase of selfliquidating facilities for which payment may be made from the fund to meet space needs of institutions as necessary for meeting educational program operating requirements as determined by space utilization studies which are regularly conducted by the State Regents at institutions in the State System.

Laws 1978, c. 125, § 3.

§62704.  Redemption of bonds.

Section 704.  No bonds shall be redeemed with monies provided under this act at an amount greater than the market value of such bonds on the first day of January, 1978.

Laws 1978, c. 125, § 5.

§62751.  Short title.

Sections 1 through 12 of this act shall be known and may be cited as the "General Obligation Public Securities Refunding Act".

Added by Laws 1984, c. 255, § 1, emerg. eff. May 30, 1984.

§62752.  Definitions.

As used in the General Obligation Public Securities Refunding Act:

1.  "Escrow supplement" means any legally available funds or moneys, other than bond proceeds, of a public body, which are placed in an escrow or trust account established pursuant to the provisions of the General Obligation Public Securities Refunding Act to be used and expended, together with the proceeds of refunding bonds, to accomplish the purposes of the escrow or trust account;

2.  "Federal securities" means United States Government or agency bills, certificates of indebtedness, notes, bonds or other obligations which are direct obligations of, or the principal of and interest on which obligations are unconditionally guaranteed by or secured by an unconditional obligation of, the United States of America;

3.  "General obligation" means general obligation bonds or any other general obligation of a public body constituting a debt or indebtedness of the public body;

4.  "Governing body" means a city council, town council, board, commission, board of commissioners, board of trustees, board of directors or other legislative body of a public body in which the legislative powers of the public body are vested;

5.  "Net effective interest rate" means the net interest cost of such obligations to be refunded divided by the product of the principal amounts expressed in onethousanddollar units of such obligations to be refunded maturing on each maturity date and ten times the number of years from the date of the proposed refunding bonds to the respective maturities of the obligations to be refunded.  The net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the obligations;

6.  "Net interest cost" of outstanding obligations to be refunded means the total amount of interest which would accrue on the outstanding obligations from the date of the proposed refunding bonds to the respective maturity dates of the outstanding obligations to be refunded.  The net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the obligations to be refunded;

7.  "Public body" means any county, city, town, school district, or other political subdivision of the state;

8.  "State" means the State of Oklahoma;

9.  "Qualified escrow agent" means any commercial bank with full corporate trust powers located within the state whose accounts are insured by the Federal Deposit Insurance Corporation; and

10.  "Escrow account" means an escrow or trust account established with a qualified escrow agent pursuant to the provisions of the General Obligation Public Securities Refunding Act.  The escrow account shall be deemed a part of the sinking fund of the issuer of the refunded bonds.

Added by Laws 1984, c. 255, § 2, emerg. eff. May 30, 1984.

§62-753.  Purposes for refunding bonds - Certificate of certified public accountant - Accomplishment of refunding without election.

A.  A refunding of outstanding obligations of a public body pursuant to the provisions of the General Obligation Public Securities Refunding Act shall only occur for the following purposes:

1.  Avoiding or terminating any default in the payment of interest on or principal of, or both, of obligations, provided a postponement in the maturity date of all or any portion of obligations shall be approved at an election as provided for in Section 754 of this title; or

2.  Reducing the net effective interest rate of obligations; or

3.  Reducing the total interest payable over the life of obligations; or

4.  Reducing the total principal and interest payable on obligations; or

5.  Any combination of the purposes specified in this subsection.

Provided, no refunding shall be authorized for purposes of paragraph 2, 3 or 4 of this subsection unless the public body provides the Attorney General with a certificate of a certified public accountant that the taxes payable with respect to the refunding bonds over the life of the refunding bonds has a lesser present value than the present value of taxes that would have been payable with respect to the refunded bonds over the life of the refunded bonds.  Such certificate shall assume no other sources of funding are deposited to the sinking fund with respect to either the refunding bonds or the refunded bonds and shall be calculated on the same present value basis.

B.  A refunding of outstanding obligations of a public body may be accomplished pursuant to the provisions of the General Obligation Public Securities Refunding Act by the issuance, without an election except as otherwise provided in the General Obligation Public Securities Refunding Act, of bonds for refunding, paying, and discharging all or any part of the outstanding obligations, including a portion of one or more issues of the obligations and including any interest thereon in arrears or about to become due.

Added by Laws 1984, c. 255, § 3, emerg. eff. May 30, 1984.  Amended by Laws 2003, c. 333, § 2, eff. July 1, 2003.

§62753.1.  Issuance of general obligation refunding bonds not to have certain effects.

The issuance of general obligation refunding bonds pursuant to the General Obligation Public Securities Refunding Act, to refund all or any portion of outstanding general obligation bonds shall not have the effect of extinguishing the requirements of either Section 26 or Section 27 of Article X of the Oklahoma Constitution that the proceeds of such bonds to be refunded shall be expended only for the purposes or projects for which such bonds were approved. The issuance of general obligation refunding bonds to refund all or any portion of outstanding general obligation bonds issued under and pursuant to Section 27 of Article X of the Oklahoma Constitution shall not have the effect of extinguishing the requirement that public utilities purchased, constructed, or repaired with the proceeds of such bonds shall be owned exclusively by the city or town which issued such bonds.

Added by Laws 1987, c. 94, § 2, emerg. eff. May 18, 1987.

§62754.  Limitations on refunding bonds  School bonds  Competitive bidding  Excluded bidders  Conditions of refunding  Escrow supplements  Issuance of refunding bond.

A.  Any general obligation bonds issued or incurred by any public body may be refunded by the public body issuing or incurring the general obligations or any successor of thepublic body in the name of the public body that issued or incurred the obligation or indebtedness being refunded, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining to the general obligations; provided, approval of the refunding by an election held in the same manner as required for the issuance of the general obligations being refunded shall be required if the refunding extends the maturity date of the obligations.

B.  1.  The outstanding bonded indebtedness of any school district at the time of the inclusion of all the territory of the district in another district by reorganization, consolidation, dissolution, or any other lawful means may be refunded by action of the governing body of the district including such territory at the time of such refunding, whether or not such indebtedness has been assumed by the district including such territory.

2.  When an entire school district with outstanding bonded indebtedness has been divided and parts of the school district have been included within two or more other districts by any lawful means, the refunding of such indebtedness shall require affirmative action by a majority of the members of the governing body of each of the districts within which any part of the territory of the district having the indebtedness is then included, except as otherwise provided for in the General Obligation Public Securities Refunding Act.

3.  The outstanding bonded indebtedness of any school district at the time any territory of the district is detached from the school district by any lawful means, which school district has retained its lawful corporate existence subsequent to the detachment of said territory from the school district, may be refunded by action of the governing body of the school district from which territory has been detached with or without the concurrence of or action by the governing body of any school district within which all or any part of such detached territory is included.  The school districts from which territory has been detached and which retain their corporate existence subsequent to detachment are specifically exempted from the requirements and provisions of paragraph 2 of this subsection.

C.  General obligation refunding bonds may be issued to refund all or any portion of one or more outstanding general obligations of a public body, but no two or more outstanding general obligations, or portions thereof, may be refunded by a single issue of refunding bonds unless the taxable property upon which tax levies are being made for payment of each such outstanding general obligation proposed to be refunded by such single issue of refunding bonds, and the same tax and debt limitations, if any, applicable to each obligation proposed to be refunded by such single issue of refunding bonds are also applicable to all other obligations to be refunded by such single issue.

D.  All refundings of general obligation issues shall be made through competitive bidding pursuant to the procedures established by Section 354 of Title 62 of the Oklahoma Statutes.  The governing body may waive the competitive bid requirement if threefourths (3/4) of the membership of the governing body so vote or upon a unanimous vote of those members voting if less than threefourths (3/4) of the membership of the governing body is present.  Refunding bonds may be delivered in exchange for the obligations to be refunded or may be sold by competitive or negotiated sale as determined by the governing body in the best interest of the public body in either of the following manners:

1.  If the public body sells the refunding bonds at competitive sale, the public body is hereby authorized to pay all expenses incident to the issuance of said bonds including fees for legal, financial, and other assistance in the preparation and proceedings thereof, from the proceeds of such refunding bonds or any other moneys available to the public body.  The proceeds of such sale shall be applied as provided for in the General Obligation Public Securities Refunding Act.  The bonds may be sold at a sum not less than par with accrued interest.

2.  If the bonds are sold through a negotiated sale, it shall be unlawful for any board of county commissioners, city council or city commissioners, town council, township board, school district board, board of education or any other officer of any such municipal corporation, or any officer of any political corporation, or subdivision of this state, to sell, agree to sell or contract to sell any bonds issued with, or without a vote of the people for any sum less than par with accrued interest added.  All fees for legal, financial, and other assistance in the preparation and proceedings thereof shall be paid from the proceeds of such refunding bonds.

E.  Persons, firms, or corporations prohibited from bidding on or purchasing general obligations pursuant to Section 355 of Title 62 of the Oklahoma Statutes shall be prohibited from bidding on or purchasing refunding bonds issued pursuant to the provisions of the General Obligation Public Securities Refunding Act.

F.  No general obligation may be refunded unless the holder of the general obligation voluntarily surrenders it for exchange of payment or the general obligation either matures or is callable by the issuer for prior redemption under its terms within twentyfive (25) years from the date of issuance of the refunding bonds, and provision shall have been made in such refunding for paying the obligation being refunded within said period of time.  In no event shall general obligations be refunded except for the purposes specified in paragraph 1 of subsection A of Section 3 of this act, or unless the total of the principal and interest payable over the life of the refunding bonds and the expenses incurred in issuing the refunding bonds shall be less than the total of the principal and interest payable over the life of the refunded obligations.

G.  A public body shall be authorized to utilize an escrow supplement in accomplishing any refunding undertaken pursuant to the General Obligation Public Securities Refunding Act.

H.  The issuance of refunding bonds by any public body pursuant to the provisions of the General Obligation Public Securities Refunding Act shall not be interpreted to be the creation of debt or indebtedness such that the issuance would require the approval at an election in accordance with the Constitution or laws of this state. No such approval shall be required for the issuance of such refunding bonds except as provided for in the General Obligation Public Securities Refunding Act. Any obligations which have been refunded, pursuant to the provisions of the General Obligation Public Securities Refunding Act, either by immediate payment or redemption and retirement or by the placement of net proceeds of refunding bonds in escrow shall continue to be considered general obligations but shall not be deemed outstanding for purposes of determining compliance with debt limitations from and after the date on which sufficient moneys are placed either with the paying agent of such outstanding obligations for the purpose of immediately paying or redeeming and retiring such bonds or with the escrow agent for the purpose of paying or redeeming and retiring such bonds at a designated future date.

Added by Laws 1984, c. 255, § 4, emerg. eff. May 30, 1984. Amended by Laws 1987, c. 94, § 1, emerg. eff. May 18, 1987.

§62754.1.  Public hearing on voting on refunding or altering terms of bond issue  Notice.

Prior to voting on refunding or altering the original terms of the bond issue involved, the entity involved must hold a public hearing to advise the public of the terms, conditions, fees and expenses involved.  Notice of such hearing must be given at least ten (10) days prior thereto.

Added by Laws 1987, c. 94, § 3, emerg. eff. May 18, 1987.

§62755.  Principal amount of refunding bond  Requisites of bonds  Redemption  Recitals.

A.  The principal amount of the refunding bonds may be less than, more than, or the same as the principal amount of the obligations being refunded, if there is a provision for the payment in full and discharge of such refunded obligations.  The principal amount of the refunding bonds may be greater than the principal amount of the bonds being refunded only if the total principal and interest of the refunding bonds is less than the total principal and interest of the bonds being refunded.

B.  Refunding bonds issued pursuant to the provisions of the General Obligation Public Securities Refunding Act shall:

1.  Be of a convenient denomination;

2.  Mature at such time not exceeding twentyfive (25) years from the date of the refunding bonds as determined by the governing body, with municipal levies to begin as determined by the governing body, but in not more than five (5) years of the date of the refunding bonds;

3.  Be in coupon or registered form;

4.  Bear interest at a specified rate determined by the governing body, but not exceeding any applicable statutory rate, payable annually or semiannually, but the first interest payment may be for interest accruing for any other period not to exceed three (3) years;

5.  Be made payable, both principal and interest, in legal tender of the United States, at such place as determined by the governing body;

6.  Be legal tender and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees and guardians, and for the State of Oklahoma and any of its political subdivisions, departments, institutions and agencies.  Coupon bonds, when accompanied by all unmatured coupons appurtenant thereto, and registered bonds are approved as collateral security for all deposits of state funds or any other public funds.  Provided, the bonds being refunded shall still be approved as collateral security for all deposits of state funds or any other public funds.

C.  The right to redeem all or part of the refunding bonds prior to their maturity, and the order of any said redemption, may be reserved in the ordinance or resolution of the governing body authorizing the issuance of the bonds and, if so reserved, shall be set forth in the text of such refunding bonds.

D.  Any ordinance or resolution authorizing, or any escrow agreement or trust indenture or other instrument appertaining to, any refunding bonds issued pursuant to the provisions of the General Obligation Public Securities Refunding Act may provide that each refunding bond shall recite that it is issued pursuant to the authority of the General Obligation Public Securities Refunding Act. The recital shall conclusively impart full compliance with all of the provisions and limitations of the General Obligation Public Securities Refunding Act.  All refunding bonds issued containing the recital shall be incontestable for any cause whatsoever after their delivery for value.

Added by Laws 1984, c. 255, § 5, emerg. eff. May 30, 1984.

§62756.  Bond proceeds and interest  Uses  Escrow and trust accounts.

A.  The proceeds derived from the issuance of refunding bonds pursuant to the provisions of the General Obligation Public Securities Refunding Act, together with other legally available funds, if any, of the public body, shall either be immediately applied to the payment or redemption and retirement of the obligations to be refunded and the cost and expense incident to such procedure or shall be placed in escrow or trust to be applied for the purposes and in the manner required or permitted pursuant to the provisions of the General Obligation Public Securities Refunding Act as the governing body may determine.

B.  Any accrued interest and any premium appertaining to a sale of refunding bonds may be:

1.  applied to the payment of the interest thereon or the principal thereof, or to both interest and principal; or

2.  used to pay refunded obligations by deposit in the escrow or trust account, or otherwise; or

3.  used for any combination thereof or any lawful purpose of the public body, as the governing body may determine.

C.  For the purpose of implementing the provisions of the General Obligation Public Securities Refunding Act, the governing body shall have the power to enter into escrow agreements and to establish escrow or trust accounts with any qualified escrow agent under protective covenants and agreements whereby such accounts shall be fully secured as provided for in Section 7 of this act.

Added by Laws 1984, c. 255, § 6, emerg. eff. May 30, 1984.

§62757.  Moneys in escrow or trust account  Investment  Security  Sufficiency.

A.  Moneys placed in any escrow or trust account shall not necessarily be limited to proceeds of refunding bonds but may include other moneys legally available for that purpose.

B.  Any moneys in an escrow or trust account, pending use for their intended purpose, may be invested or reinvested only in federal securities.

C.  The escrow agent shall continuously secure any moneys placed in an escrow or trust account and not so invested or reinvested in federal securities by a pledge of federal securities with a market value determined on a daily basis at least equal to the total uninvested moneys held in such escrow or trust account in strict accordance with the provisions of the escrow agreement.  The requirements of this subsection shall not apply to any said uninvested moneys insured by the Federal Deposit Insurance Corporation.

D.  Such moneys and investments in the escrow or trust account, together with the interest or other gain to be derived from any such investments, shall at all times be at least sufficient to make all of the payments required to be made pursuant to the escrow agreement in the manner and at the times specified in the escrow agreement. The computations made in determining such sufficiency shall be verified by a certified public accountant.  Said computations shall be certified within five (5) days prior to the delivery of and payment for the refunded bonds.

Added by Laws 1984, c. 255, § 7, emerg. eff. May 30, 1984.

§62758.  Issuance of combination of bonds.

Any refunding bonds and bonds for any other purpose authorized by law may, in the discretion of the governing body, be issued separately or in combination in one or more series by the public body, subject to the same limitations provided for in subsection C of Section 4 of this act for combined refunding of two or more outstanding obligations.

Added by Laws 1984, c. 255, § 8, emerg. eff. May 30, 1984.

§62759.  Conclusive determination that applicable laws have been complied with.

The determination of the governing body that the provisions and limitations contained in the General Obligation Public Securities Refunding Act and in any other applicable law and imposed upon the issuance of any bonds pursuant to the provisions of the General Obligation Public Securities Refunding Act have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Added by Laws 1984, c. 255, § 9, emerg. eff. May 30, 1984.

§62760.  Examination of bonds by Attorney General.

All general obligation refunding bonds issued pursuant to the provisions of the General Obligation Public Securities Refunding Act shall be examined by the Attorney General as ex officio Bond Commissioner in the manner provided for by law for general obligation bonds.

Added by Laws 1984, c. 255, § 10, emerg. eff. May 30, 1984.

§62761.  Impairment of other bonds, obligations or refunding transactions prohibited.

Nothing in the General Obligation Public Securities Refunding Act shall be construed so as to impair the obligations of any refunding bonds issued or any refunding transaction consummated by a public body prior to the effective date of this act, or otherwise to invalidate any such bond, obligation, or refunding transaction.

Added by Laws 1984, c. 255, § 11, emerg. eff. May 30, 1984.

§62762.  Interpretation and construction of act.

The powers conferred by the General Obligation Public Securities Refunding Act are in addition to and supplemental to and are not in substitution for the powers conferred by any other law. Bonds may be issued pursuant to the provisions of the General Obligation Public Securities Refunding Act without regard to the provisions of any other law unless otherwise provided for in the General Obligation Public Securities Refunding Act, and if so issued, insofar as the provisions of the General Obligation Public Securities Refunding Act are inconsistent with the provisions of any other law, the provisions of the General Obligation Public Securities Refunding Act are controlling.

Added by Laws 1984, c. 255, § 12, emerg. eff. May 30, 1984.

§62-800.  Short title.

This act shall be known and may be cited as the "Municipal and County Economic and Community Development Bonds Act".

Added by Laws 1991, c. 142, § 1, emerg. eff. May 1, 1991.  Amended by Laws 2003, c. 433, § 1, eff. July 1, 2003.

§62-801.  Legislative finding and declaration.

The Legislature hereby finds and declares that there is a need to establish terms regarding the purposes for which bonds may be issued under Section 35 of Article X of the Oklahoma Constitution and terms under which such bonds may be sold and issued by municipalities and counties for economic and community development, which are hereby declared to be essential to the economic well-being of the state.

Added by Laws 1991, c. 142, § 2, emerg. eff. May 1, 1991.  Amended by Laws 2003, c. 433, § 2, eff. July 1, 2003.

§62-802.  Definitions.

As used in the Municipal and County Economic and Community Development Bonds Act:

1.  "Amortization" means the reduction of bonded indebtedness by making annual or fiscal year payments of principal and interest sufficient to pay off bonds by their stated maturity;

2.  "Annual maturing principal plus interest shall be as nearly equal as practicable throughout the term of the issue" means that the total annual or fiscal year debt service, except for short periods, must be approximately equal for every annual or fiscal period, provided each net annual or fiscal year debt service payment in relation to all other net annual or fiscal year payments must be made within a dollar amount range not to exceed twice the stated denomination of the bonds;

3.  "Debt service" means money required, pursuant to the terms of issuance, for payments of principal and interest due on outstanding bonds;

4.  "Level principal debt service payments" means the amount of principal retired annually or during a fiscal year with respect to outstanding bonds shall be equal;

5.  "Qualified economic or community development purpose" means the use of bond proceeds for the acquisition, construction, development and/or equipping of the following projects or programs:

a. industrial facilities, including manufacturing, maintenance, servicing, warehouse, wholesale distribution, and transportation facilities,

b. tourism facilities, including recreation or entertainment facilities, theme parks, cultural and historic sites,

c. sports facilities, including arenas, stadiums, ballparks, and golf courses,

d. agricultural facilities, including grain elevators, cotton gins, compresses, livestock barns, and other commodity processing facilities,

e. defense industry facilities, including office facilities, security facilities, and the acquisition of land for clear zones or to implement noise abatement zoning,

f. redevelopment programs, including the acquisition of real property in a designated blighted area and the rehabilitation of such property, the clearing and preparation of land for redevelopment, the transfer of interests in the property to nongovernmental persons for fair market value, and the relocation of occupants of the real property acquired,

g. governmental facilities, including city halls, courthouses, administration buildings, and police and fire stations,

h. community facilities, including parks, senior citizens centers, shelters for homeless or abused persons, and juvenile centers, and

i. public infrastructure facilities, including highways, roads, streets, bridges, sewers, traffic control systems and devices, telecommunications systems, wastewater and water distribution and supply systems, curbing, sidewalks and any similar public improvements, gas and electric production, distribution and transmission facilities, common utility or service facilities, landscaping, parking, and water detention/retention systems;

6.  "Short periods" means the period of time preceding the beginning of full amortization of principal and interest due on bonds;

7.  "True interest cost" means the rate used to discount the amounts payable on the respective principal and interest maturity dates which yields a result equal to the purchase price received for bonds; and

8.  "Ultimate user" means the industry on whose behalf bonds are issued.

Added by Laws 1991, c. 142, § 3, emerg. eff. May 1, 1991.  Amended by Laws 2003, c. 433, § 3, eff. July 1, 2003.

§62-803.  Issuance of bonds - Requirements - Verification of registration of advisers and brokers.

Whenever any municipality or county of this state votes any bonds or refunding bonds pursuant to Section 35 of Article X of the Oklahoma Constitution, such bonds shall be subject to the following requirements:

1.  At least ninety percent (90%) of the proceeds from the bonds must be used for a qualified economic development or community development purpose, or to refund bonds issued for a purpose, which, on the date originally issued, was a qualified economic development or community development purpose; provided, however, that for purposes of determining such use, proceeds used to fund a debt service reserve shall be considered to be for a qualifying economic development or community development purpose;

2.  The bonds must be issued in denominations of One Hundred Dollars ($100.00) or multiples thereof, except that the first numbered bond may be for such odd amount as will complete the full issue of the bonds;

3.  The average coupon rate of the bonds shall not exceed fourteen percent (14%) per annum;

4.  The principal shall begin to mature not less than one (1) year or more than five (5) years after the dated date of the issue;

5.  The bonds must have a final maturity no later than thirty (30) years after their date of issuance; and

6.  A verification from the Administrator of the Oklahoma Department of Securities that all persons receiving compensation, directly or indirectly, for providing advice to a municipality or county with regard to the Municipal and County Economic and Community Development Bonds Act are appropriately registered with the Oklahoma Department of Securities as investment advisers or investment adviser representatives, as applicable, and that all persons receiving compensation, directly or indirectly, for the placement of the bonds are registered as broker-dealers or agents, as applicable.

Added by Laws 1991, c. 142, § 4, emerg. eff. May 1, 1991.  Amended by Laws 2003, c. 433, § 4, eff. July 1, 2003.

§62-804.  Sale of bonds - Per value - Maturing installments - Notice for bids - Acceptance of bids - Contestability.

Except as otherwise provided in the Municipal and County Economic and Community Development Bonds Act, bonds sold pursuant to Section 35 of Article X of the Oklahoma Constitution shall be issued pursuant to the following terms:

1.  Bonds may be sold for not less than ninety-eight percent (98%) of par with accrued interest added.  All commissions allowed any firms, persons, or corporations for the sale of the bonds, after deducting from the sum total for which the bonds are sold, must leave in the treasury a sum equal to ninety-eight percent (98%) of the par value and accrued interest thereof;

2.  The bonds must be made to mature in installments so that the annual maturing principal plus interest is as nearly equal as practicable throughout the term of the issue, or provide for level principal debt service payments, which provide for principal on the bonds to mature in equal annual installments, except that the first maturing installment may be for such sum, not more than one installment and the last maturing installment may be for such sum not more than two installments, as will complete the full issue of the bonds notwithstanding the necessity of varying the amount thereof to complete the same;

3.  Whenever bonds shall be made or ordered by any municipality or county, the proper officers, before selling the bonds, shall cause at least ten (10) days' notice to be given of the time and place when and where bids therefor will be received.  The notice shall be signed by the county clerk if issued by a county, and by the clerk of the municipality if issued by a municipality, and shall be published once a week for two (2) consecutive weeks in a legally qualified newspaper published in such political subdivision.  The date mentioned in the notice for the sale of the bonds shall not be less than ten (10) days after the first publication thereof; and

4.  The bonds must be awarded to the lowest true interest cost bidder who will pay therefor at least ninety-eight percent (98%) of par plus accrued interest.  Bidders shall indicate the true interest cost of their bid.  Upon the acceptance of a bid, the bonds shall be issued in accordance therewith and shall be delivered to the purchaser upon payment of the purchase price of the bonds.  Each bidder shall submit with the bid a sum in cash or its equivalent, equal to two percent (2%) of the bid, and upon the acceptance of any  bid, the deposit becomes the property of the county or municipality selling the bonds, and shall be credited on the purchase price of the bonds or returned upon payment in full of the purchase price, upon the understanding that if the purchaser fails for five (5) days after tender of the bonds to pay the balance of the purchase price, the sale is annulled and the deposit is retained by the governing body of the county or municipality and credited to the account for which the bonds are being issued and shall be used accordingly.  No tender of the bonds to the purchaser is valid until after the expiration of the period of contestability, as now provided by law.  All other deposits shall be returned.  The governing body selling the bonds shall have the right to reject all bids and readvertise the bonds for sale.

Added by Laws 1991, c. 142, § 5, emerg. eff. May 1, 1991.  Amended by Laws 2003, c. 433, § 5, eff. July 1, 2003.

§62-821.  Short title.

This act shall be known and may be cited as the "Regional Economic Development District Act".

Added by Laws 2001, c. 318, § 1, eff. Nov. 8, 2002.

§62-822.  Purpose - Contingent on approval of proposed constitutional amendment.

The Regional Economic Development District Act is intended to implement and execute paragraph (h) of Section 35 of Article X of the Constitution of the State of Oklahoma as amended pursuant to the provisions of Enrolled House Bill No. 1198 of the 1st Session of the 48th Oklahoma Legislature by providing for the issuance of bonds by municipalities and counties located within regional economic development districts.  None of the provisions of the Regional Economic Development District Act shall be effective until the amendment to Section 35 of Article X of the Constitution of the State of Oklahoma as proposed by Enrolled House Bill No. 1198 of the 1st Session of the 48th Oklahoma Legislature is approved by the people.

Added by Laws 2001, c. 318, § 2, eff. Nov. 8, 2002.

§62-823.  Definitions.

As used in the Regional Economic Development District Act:

1.  "Bonds" means any bonds, notes, certificates of participation or other evidences of indebtedness issued pursuant to Section 35 of Article X of the Oklahoma Constitution;

2.  "Department" means the Oklahoma Department of Commerce established pursuant to Section 5001 et seq. of Title 74 of the Oklahoma Statutes and any successor agency;

3.  "Governing body" means the city council, city commission, board of trustees of a municipality or the board of commissioners of a county;

4.  "Participating Entity" means any municipality or county comprising an established Regional District;

5.  "Project" means the acquisition or construction of real or personal property, or both, by or for the use of public or private entities as may be authorized for economic development purposes by the Legislature pursuant to the provisions of Section 35 of Article X of the Oklahoma Constitution; and

6.  "Regional District" means a regional economic development district, as designated by the Governor pursuant to Section 7 of this act.

Added by Laws 2001, c. 318, § 3, eff. Nov. 8, 2002.

§62-824.  Creation of regional districts - Issuance of bonds - Governmental entities of which comprised.

Regional Districts may be created pursuant to the provisions of this act, to assist in financing economic development projects which have a substantial regional economic impact, by allowing municipalities and counties comprising such districts to issue bonds in accordance with Section 35 of Article X of the Oklahoma Constitution.  Such districts may be comprised of:

1.  Two or more municipalities;

2.  Two or more counties; or

3.  One or more municipalities and one or more counties.

Added by Laws 2001, c. 318, § 4, eff. Nov. 8, 2002.

§62-825.  Preliminary Project Plan - Public hearing - Notice - Final Project Plan.

A.  Upon a request by the Governor, the Oklahoma Department of Commerce shall prepare a Preliminary Project Plan relating to a proposed project.  This Preliminary Project Plan shall set forth the following information:

1.  A description of the economic development project, including the name of private companies being assisted, if any, and the nature of such assistance;

2.  An estimate of the total project costs of the project;

3.  A description of the bonds proposed to be issued, including the par amount of bonds proposed for issuance by each municipality or county comprising the proposed Regional District;

4.  A listing of the municipalities and counties comprising the proposed Regional District;

5.  A description of the economic impact that the project will have on the municipalities and counties comprising the proposed Regional District;

6.  A description of the type and amount of tax that will be authorized for the payment of principal, interest and premium, if any, on the bonds;

7.  The name of the public trust designated to administer the project; and

8.  Such other information as the Department may deem appropriate.

B.  Following the preparation of the Preliminary Project Plan, the Department shall conduct public hearings for the purpose of receiving input from the public regarding the Preliminary Project Plan.  If the proposed Regional District consists of one county, the public hearing shall be held in the incorporated municipality having the highest population in the county according to the most recent Federal Decennial Census or most recent annual estimate of such population.  If the proposed Regional District consists of more than one county, the public hearing shall be held in the municipality having the highest population in each such county according to the most recent Federal Decennial Census or most recent annual estimate of such population.  If the proposed Regional District consists of one municipality, the public hearing shall be held in such municipality.  If the proposed Regional District consists of more than one municipality, the public hearing shall be held in each such municipality.  If the proposed Regional District consists of one municipality and one county, the public hearing shall be held in the municipality and, if not a duplication of the hearing location, in the municipality within the county having the highest population according to the most recent Federal Decennial Census or most recent annual estimate of such population.  If the proposed Regional District consists of more than one municipality and more than one county and the public hearing location is not otherwise prescribed by this subsection, the public hearing shall be held in each of the municipalities and, if not already satisfied by the hearing requirement prescribed by this paragraph, for purposes of a hearing in any of the affected counties, the public hearing shall be held in each of the municipalities having the highest population in each county according to the most recent Federal Decennial Census or most recent annual estimate of such population.

C.  Notice of the time, date, and place of the public hearings shall be published in one or more newspapers of general circulation within each of the municipalities and counties comprising the proposed Regional District.  The notice shall also inform the public that a copy of the Preliminary Project Plan can be obtained from the Department without charge.  Such publication shall be at least seven (7) days prior to the hearings.  At the hearings, comments from all interested persons shall be received by the Department and a record made of such comments.

D.  After the public hearings are concluded, the Department shall prepare a Final Project Plan, based upon the Preliminary Project Plan, but giving due consideration to the comments received at the public hearings.  The Final Project Plan shall also include a certification by the Department that the proposed project will have a substantial economic impact on each of the municipalities and counties proposed for inclusion in the Regional District.  The Final Project Plan shall include the same items listed in subsection A of this section.  No municipalities or counties may be listed in the Final Project Plan for inclusion in a Regional District other than those listed in the Preliminary Project Plan.  A municipality or county may be omitted in the Final Project Plan if the Department determines that the project will not have a substantial economic impact within such municipality or county.  Thereafter, the Department shall forward the Final Project Plan to the Governor.

Added by Laws 2001, c. 318, § 5, eff. Nov. 8, 2002.

§62-826.  Approval or rejection by Governor of Final Project Plan - Election proclamation.

A.  After receipt and review of the Final Project Plan, the Governor shall either approve the Final Project Plan and the terms and conditions contained therein, or the Governor shall reject the plan and return it to the Oklahoma Department of Commerce along with any revisions which the Governor may deem appropriate. If returned to the Department, the Department will revise the plan and resubmit the plan to the Governor.

B.  Once the Final Project Plan is approved by the Governor, the Governor shall then issue an election proclamation calling for an election to be held within each of the municipalities and counties listed in the Final Project Plan.  The election proclamation shall set a date on which elections shall be held within each of the listed municipalities and counties.  The elections shall be conducted by the appropriate county election board or boards pursuant to the general election laws of the state, but shall be coordinated by the State Election Board under such procedures as it may, by rule, prescribe.  Notice of the election shall be given by the mayor of each municipality or by the county commissioners of each county, by advertisement weekly for at least four times in a newspaper of general circulation in said municipality or county, with the last publication to be not less than ten (10) days prior to the date of the elections.  All costs associated with the holding of such elections shall be paid for by the Department, and no municipal or county funds shall be used; provided, however, that the Governor is authorized to accept donations from private parties for the purpose of defraying all or a portion of the costs associated with the holding of such elections.

C.  The State Election Board shall certify the results of such elections and shall forward the same to the Governor.

Added by Laws 2001, c. 318, § 6, eff. Nov. 8, 2002.

§62-827.  Voter approval of bond authorization - Determination of sufficient financial resources.

If the voters of one or more of the municipalities or counties listed in the Final Project Plan approve the authorization of bonds issued pursuant to this act, the Governor shall determine, with the assistance of the Department, whether the bonds authorized by such entity or entities will provide sufficient financial resources to allow for the project to be undertaken.  If the Governor determines that sufficient financial resources are available and that the project is feasible, then the Governor shall, by executive order, establish a Regional District comprised of those municipalities and counties whose voters approved the issuance of bonds pursuant to this act.  No municipality or county whose voters failed to authorize the issuance of bonds shall be a part of the Regional District established by the Governor.

Added by Laws 2001, c. 318, § 7, eff. Nov. 8, 2002.

§62-828.  Issuance of bonds by participating entities - Examination by Attorney General.

Once a Regional District has been established by the Governor, the governing bodies of each of the Participating Entities comprising such district shall take all actions required by law for the issuance of the type of bonds described in the Final Project Plan.  A transcript of proceedings for each of the Participating Entities shall thereafter be prepared and submitted to the Attorney General of Oklahoma for examination.  Such bonds, having been examined and certified as legal obligations by the Attorney General in accordance with such requirements as the Attorney General may make, shall be incontestable in any court of the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction thereof within thirty (30) days from the date of such approval.  Bonds so approved by the Attorney General shall be prima facie valid and binding obligations according to their terms.  The only objection which may be offered thereto in any suit instituted after such thirty-day period shall have expired shall be a violation of provisions of either the United States Constitution or the Oklahoma Constitution.

Added by Laws 2001, c. 318, § 8, eff. Nov. 8, 2002.

§62-829.  Required attributes of bonds - Open competitive offering - Special limited obligations - Investment by financial and insurance companies.

A.  Bonds issued pursuant to this act shall:

1.  Be issued in one or more series;

2.  Bear such date or dates;

3.  Mature at such time or times not exceeding twenty-five (25) years from their date;

4.  Be in such denomination or denominations;

5.  Be payable in such medium of payment at such place or places;

6.  Be subject to such terms of redemption with or without premium; and

7.  Bear such rate or rates of interest as may be provided in the Final Project Plan; provided, however, that the average coupon rate for such bonds shall not exceed fourteen percent (14%) per annum.

B.  All bonds issued hereunder, except bonds sold to the federal government or any agency thereof or to any agency of the State of Oklahoma, shall be awarded to the lowest and best bidder based upon an open competitive public offering, advertised at least once a week for two (2) successive weeks in a newspaper of general circulation in the county where the Participating Entity is located prior to the date on which bids are received and opened; provided, however, that the Governor may waive this requirement if the Governor determines that a lower aggregate interest cost may be obtained through a negotiated sale.  In no event, however, shall any bonds issued hereunder be sold for less than ninety-six percent (96%) of par value.

C.  Bonds shall have all the qualities and incidents of negotiable paper and the interest thereon shall not be subject to taxation by the State of Oklahoma.

D.  Each Participating Entity may issue bonds pursuant to this act for the purpose of refunding any obligations of such entity issued pursuant to this act.

E.  The bonds issued pursuant to this act shall not constitute an obligation of the State of Oklahoma, or general obligations of the issuers thereof, but shall be special, limited obligations payable solely from the taxes or other revenues described in the Final Project Plan and only to the extent authorized by the voters of each Participating Entity.  The governing body of each Participating Entity is hereby authorized and directed to pledge all or any part of such revenues to the payment of principal, interest and premium, if any, on the bonds issued by such Participating Entity.

F.  A Participating Entity may enter into any agreement or contracts with the United States of America or the State of Oklahoma or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds or other aid to be used in connection with the proceeds of the bonds.

G.  Bonds issued pursuant to this act shall not be subject to the provisions of the Municipal and County Industrial Development Bonds Act, but instead, shall be issued pursuant to the provisions of this act.

H.  Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserves in bonds issued under the provisions of this act.

Added by Laws 2001, c. 318, § 9, eff. Nov. 8, 2002.

§62-830.  Application to Supreme Court for validation of bonds - Notice - Conclusiveness of determination.

A.  The Governor is hereby authorized to file an application, at the Governor's discretion, with the Supreme Court of Oklahoma for the validation of any bonds to be issued hereunder or for any writ, including mandamus, which may lie in relation to any action to be taken by the governing body of a Participating Entity.  Exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation within the Regional District.  Such notice shall inform all persons interested that they may file protests against the validation or approval and be present at the hearing and contest the same.  Such notice shall be published one time, not less than ten (10) days prior to the date named for the hearing, and the hearing may be adjourned from time to time at the discretion of the court.

B.  In any action to approve bonds, if the Supreme Court is satisfied that the bonds have been properly authorized in accordance with the provisions of this act, and that when issued they will constitute valid obligations of the respective issuers in accordance with their terms, the Supreme Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Supreme Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the governing body of each Participating Entity, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court of the State of Oklahoma.

Added by Laws 2001, c. 318, § 10, eff. Nov. 8, 2002.

§62-831.  Disposition of bond proceeds.

All proceeds received by a Participating Entity from the sale of bonds shall be transferred to a public trust created pursuant to the provisions of Section 176 et seq. of Title 60 of the Oklahoma Statutes, which public trust shall have among its beneficiaries, all of the Participating Entities.  In lieu of a public trust, the Oklahoma Development Finance Authority may be designated as the agency in charge of administering the Regional District, subject to the approval of the governing board of the Oklahoma Development Finance Authority.  The administering agency shall be responsible for disbursing funds from proceeds of the sale of the bonds for payment of all costs relating to the project, including the costs of issuance of the bonds, and may take title to such property and take all other such actions as it deems necessary to implement the Final Project Plan.  The administering agency shall be entitled to collect an administrative fee from the proceeds of the bond, said fee to be described in the Final Project Plan.  The Final Project Plan may also designate said agency to serve as the paying agent for any monies which are to be remitted to the Participating Entities, whether such revenues are in the form of lease payments, debt service payments, tax increment revenues or otherwise.

Added by Laws 2001, c. 318, § 11, eff. Nov. 8, 2002.

§62-832.  Powers supplemental.

The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.

Added by Laws 2001, c. 318, § 12, eff. Nov. 8, 2002.

§62-840.  Short title.

Sections 9 through 17 of this act shall be known and may be cited as the "Oklahoma Local Development and Enterprise Zone Incentive Leverage Act".

Added by Laws 2000, c. 339, § 9, eff. July 1, 2000.

§62-841.  Definitions.

As used in the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act:

1.  "Enterprise" means any form of business organization including, but not limited to, any partnership, sole proprietorship, corporation, limited liability company or other legally constituted business entity;

2.  "Enterprise zone" means an area as defined pursuant to subparagraph a, b, c or d of paragraph 5 of Section 690.2 of this title;

3.  "Estimated direct state benefits" means the incremental state tax revenues estimated by the Oklahoma Department of Commerce to accrue to the state from new sales and/or investments originating outside the state borders during the period of apportionment of local sales taxes, as a result of the project or projects described in the related project plan.  In projecting such benefits, the Oklahoma Department of Commerce shall consider, if practicable, whether or not the project plan involves an enterprise:

a. relocating from within the state,

b. subject to or in the process of recruitment by two or more governmental entities within the state, or

c. which will be in direct competition with an existing enterprise located in the state;

4.  "Estimated direct state costs" means the costs projected by the Oklahoma Department of Commerce to be incurred by the state during the period of apportionment of local sales taxes, as a result of the project or projects described in the related project plan;

5.  "Estimated net direct state benefits" means the estimated direct state benefits less the estimated direct state costs;

6.  "Facility" means the definition contained in paragraph 8 of Section 690.2 of this title;

7.  "Governing body" means the governing board of a local governmental entity in the case of a single incentive district or increment district when the boundaries of the district are coextensive with or contained within the jurisdiction of any such single local governmental entity or the governing boards of a combination of counties, cities, or towns forming an incentive district or an increment district pursuant to the provisions of the Local Development Act;

8.  "Incentive district" means an area created pursuant to the provisions of the Local Development Act, including Section 856 of this title;

9.  "Increment district" means an area created pursuant to the provisions of the Local Development Act;

10.  "Local governmental entity" means a county, city or town forming an incentive district or an increment district pursuant to the provisions of the Local Development Act;

11.  "Net benefit rate" means the estimated net direct state benefits computed as a percentage of gross taxable sales derived from the project during the period of apportionment of local sales taxes by the local governmental entity;

12.  "Public entity" means those entities described in the Local Development Act;

13.  "State local enterprise matching payment" means the payment authorized by subsection A of Section 844 of this title; and

14.  "State local government matching payment" means the payment authorized by subsection D of Section 844 of this title.

Added by Laws 2000, c. 339, § 10, eff. July 1, 2000.  Amended by Laws 2004, c. 448, § 1, emerg. eff. June 4, 2004.

§62-842.  Eligibility for incentive payments and tax credits.

A.  An enterprise which locates its facility within an enterprise zone or which expands its existing facility after the designation of an enterprise zone as authorized by law and which is located in an incentive district as authorized pursuant to the provisions of the Local Development Act shall be eligible for the state local enterprise matching payment authorized pursuant to subsection A of Section 844 of this title.

B.  A local governmental entity which constructs public improvements within an enterprise zone in accordance with a project plan as authorized pursuant to the provisions of the Local Development Act shall be eligible for the state local government matching payment authorized pursuant to subsection D of Section 844 of this title; provided, no state local government matching payment shall be made for project costs in relation to any project within a project plan that provides for more than ten percent (10%) of the net leasable space to be used for retail purposes or provides for state payments to be used to supplant local revenue currently being expended within the increment district boundaries.  In order to be eligible for state local government matching payments, a local government entity shall provide to the Oklahoma Department of Commerce as part of the application provided for in subsection J of this section:

1.  An estimate of net revenues likely to be derived from export of goods outside the state borders or inflow of capital or sales from outside the state border; and

2.  Certification that all projects described within the related project plan will generate, in the aggregate, a minimum of either One Million Dollars ($1,000,000.00) in payroll, exclusive of payroll for construction, or Five Million Dollars ($5,000,000.00) in investment.

C.  For purposes of the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act, an enterprise engaged in a retail activity, where otherwise prohibited by the Oklahoma Enterprise Zone Act for purposes of the benefits and incentives extended pursuant to the Oklahoma Enterprise Zone Act, shall be considered an eligible enterprise for purposes of the state local enterprise matching payment and the income tax credit authorized by the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act.

D.  The combined maximum amount of state local enterprise matching payments and the amount of income tax credit authorized pursuant to Section 2357.81 of Title 68 of the Oklahoma Statutes for an enterprise per fiscal year shall not exceed Two Hundred Thousand Dollars ($200,000.00).

E.  Except as provided in subsection H of this section, for purposes of the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act, the maximum amount of aggregate investment in all qualifying facilities located in any single county which can qualify for a state local enterprise matching payment pursuant to subsection A of Section 844 of this title or for an income tax credit as authorized by Section 2357.81 of Title 68 of the Oklahoma Statutes shall be computed for each county of the state by multiplying Two Hundred Dollars ($200.00) times the population of the county according to the 1999 estimate provided by the United States Bureau of the Census.

F.  The computation required by  subsection E of this section shall be the maximum amount of aggregated investment qualifying for the purposes of all enterprises for the duration of the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act.

G.  The aggregate investment limit for all facilities located within a county which may qualify for the state local enterprise matching payments pursuant to subsection A of Section 844 of this title or for an income tax credit as authorized by Section 2357.81 of Title 68 of the Oklahoma Statutes shall:

1.  Not be less than Twenty Million Dollars ($20,000,000.00) for counties with a population of less than one hundred thousand (100,000) persons; and

2.  Not be greater than Forty Million Dollars ($40,000,000.00) for all other counties of the state.

H.  The aggregate limit for all state local government matching payments made to any public entity on behalf of any local governmental entity within a single county pursuant to subsection D of Section 844 of this title for the duration of the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act shall be an amount equal to the net benefit rate multiplied by the taxable gross sales derived from the project, as certified by the Secretary of Commerce.

I.  The payments authorized by Section 844 of this title and the income tax credit authorized by Section 2357.81 of Title 68 of the Oklahoma Statutes shall be available for business and governmental entities qualifying pursuant to the Local Development Act for investments made within an incentive district or for improvements made within an increment district prior to December 31, 2007, or for which an incentive district or an increment district has been created prior to December 31, 2007, if the investments or improvements are begun not later than December 31, 2008.

J.  The Oklahoma Department of Commerce shall promulgate rules to establish a procedure for an enterprise or local government entity to make application for state local enterprise and state local government matching payments under circumstances in which the amount of the investment in a facility would be in excess of the applicable aggregate investment limit pursuant to this section.

Added by Laws 2000, c. 339, § 11, eff. July 1, 2000.  Amended by Laws 2004, c. 448, § 2, emerg. eff. June 4, 2004.

§62-843.  Certification - Payment.

A.  In order to receive the state local enterprise matching payment pursuant to the provisions of subsection A of Section 844 of this title, the enterprise shall obtain a certification, provided by the governing body of the local governmental entity creating the incentive district, acknowledged by the chief elected official of the local governing body that the enterprise has qualified pursuant to the Local Development Act for sales tax exemption.  The certification document shall include:

1.  The beginning date of the exemption;

2.  The ending date of the exemption;

3.  The total amount of projected investment to construct or expand the facility during the period for which the incentives available pursuant to the Local Development Act will be in force and effect together with a certification by the Oklahoma Department of Commerce that the facility is located in an enterprise zone; and

4.  The legal name and business entity classification of the entity to which exemption is afforded or to which sales tax payment is made by the local governmental entity or entities pursuant to the provisions of the Local Development Act.

B.  The local governing body shall provide a copy of the certification document to the Oklahoma Tax Commission.

C.  After the enterprise provides a certification from the local governing body, the Tax Commission shall make payment to the enterprise identified in the certification document equal to the amount of the sales tax from which the enterprise is certified as exempt as identified in the certification in the manner prescribed by subsection A of Section 844 of this title.

D.  The state local enterprise matching payment shall be made only for sales tax foregone by local governmental entities or rebated to the business enterprise by local entities for purchases made by the business enterprise and not on the basis of any sales tax collected by the business enterprise from consumers or users on taxable sales made by the enterprise.

E.  In order to receive the state local governmental matching payment pursuant to the provisions of subsection D of Section 844 of this title, the local governmental entity shall provide to the Tax Commission a certification, acknowledged by its mayor or chairperson, that such local governmental entity has created an increment district pursuant to the Local Development Act which qualifies for a state local government matching payment.  The certification document shall include:

1.  The beginning date of the increment district;

2.  The ending date of the increment district;

3.  A description of the improvements authorized by the project plan for which the state local government matching payments will be used;

4.  A certification by the Oklahoma Department of Commerce that the increment district is located in an enterprise zone;

5.  The amount of the local sales taxes which have been apportioned during the previous six-month period by the local governmental entity for the payment of project costs pursuant to the provisions of the Local Development Act; and

6.  The name of the public entity identified in the project plan pursuant to Section 858 of this title as the entity authorized to carry out the project plan.

After the local governmental entity provides such certification, the Tax Commission shall make payment to the designated public entity in an amount equal to the lesser of the certified amount of the local sales taxes apportioned during the previous six (6) months or the estimated net direct state benefits as prescribed by subsection D of Section 844 of this title.

Added by Laws 2000, c. 339, § 12, eff. July 1, 2000.  Amended by Laws 2004, c. 448, § 3, emerg. eff. June 4, 2004.

§62-844.  State local enterprise matching payments - Eligibility and amount.

A.  If an enterprise is located within an incentive district pursuant to the provisions of Section 856 of this title, and the enterprise either constructs or expands a facility that is located within an enterprise zone designated pursuant to the provisions of Section 690.2 of this title, the enterprise shall be eligible for a state local enterprise matching payment equal to the amount of sales tax exemption afforded to the enterprise pursuant to Section 860 of this title.

B.  The state local enterprise matching payment shall be made for the twelve-month period preceding March 1 of each calendar year.  The state local government matching payment shall be made for the six-month periods preceding March 1 and September 1 of each calendar year.

C.  The state local enterprise matching payment shall be made in an amount equal to the amount of sales tax for which the enterprise has received payment during the period prescribed by subsection B of this section pursuant to Section 860 of this title.

D.  Beginning July 1, 2005, the state local government matching payment shall be made in an amount equal to the lesser of the amount of local sales taxes which have been apportioned under the applicable project plan during the period prescribed by subsection B of this section pursuant to Section 861 of this title or the net benefit rate multiplied by the actual gross sales derived from the project, pursuant to the limits provided in Section 842 of this title.

Added by Laws 2000, c. 339, § 13, eff. July 1, 2000.  Amended by Laws 2004, c. 448, § 4, emerg. eff. June 4, 2004.

§62-845.  Oklahoma Local Development and Enterprise Zone Incentive Leverage Act Incentive Payment Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Oklahoma Local Development and Enterprise Zone Incentive Leverage Act Incentive Payment Fund".  The Oklahoma Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund in order to pay claims as they become due.  All of the amounts deposited in such fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by the Oklahoma Local Development and Enterprise Zone Incentive Leverage Act.  The liability of the State of Oklahoma to make the incentive payments under this act shall be limited to the balance contained in the fund created by this section.

Added by Laws 2000, c. 339, § 14, eff. July 1, 2000.

§62-846.  Issuance of payment warrants.

A.  As soon as practicable after verification of the amount of the state local enterprise matching payments authorized by Section 844 of this title, the Oklahoma Tax Commission shall issue a warrant to the qualifying establishment in the amount of the sales tax exempted or apportioned pursuant to the applicable provisions of the Local Development Act, subject to the limitations imposed by Section 842 of this title.

B.  As soon as is practicable after verification of the amount of state local government matching payments authorized by Section 844 of this title, the Oklahoma Tax Commission shall issue a warrant to the qualifying local government entity in the amount provided for in subsection D of Section 844 of this title, subject to the limitations imposed by Section 842 of this title.

Added by Laws 2000, c. 339, § 15, eff. July 1, 2000.  Amended by Laws 2004, c. 448, § 5, emerg. eff. June 4, 2004.

§62-847.  Annual reporting by Tax Commission.

A.  The Oklahoma Tax Commission shall maintain a record of state local enterprise matching payments and state local government matching payments made pursuant to Section 844 of this title and a record of income tax credits claimed pursuant to Section 2357.81 of Title 68 of the Oklahoma Statutes.

B.  The Tax Commission shall prepare a report separately identifying the amounts described in subsection A of this section and shall submit the report prior to April 1 each year to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

Added by Laws 2000, c. 339, § 16, eff. July 1, 2000.  Amended by Laws 2004, c. 448, § 6, emerg. eff. June 4, 2004.

§62-850.  Short title.

Sections 1 through 20 of this act shall be known and may be cited as the "Local Development Act".

Added by Laws 1992, c. 342, § 1.

§62-851.  Purpose of act.

The Local Development Act shall serve to implement and execute Section 6C of Article X of the Oklahoma Constitution as approved by the voters of the State of Oklahoma on November 6, 1990, by:

1.  Providing for the granting of incentives and exemptions from taxation within certain areas, placing restrictions thereon, and limiting the time period for the exemptions, as authorized by subsection A thereof;

2.  Providing for apportionment of an increment of local taxes and fees, placing restrictions thereon, and limiting the time period for the apportionment, as authorized by subsection B thereof; and

3.  Providing for the planning, financing, and carrying out of development and redevelopment within certain areas, as authorized by subsection C thereof.

Nothing in the Local Development Act shall be construed in a manner contrary to or inconsistent with the provisions of said constitutional provision.

The Legislature hereby finds that historic preservation, reinvestment or enterprise areas as defined under this act are unproductive, undeveloped, underdeveloped or blighted areas pursuant to subsection C of Section 6 of Article X of the Oklahoma Constitution.

Added by Laws 1992, c. 342, § 2.

§62-852.  Legislative guidelines.

It is the intent of the Legislature that the provisions of this act be used in accordance with the following guidelines:

1.  That the tools of this act be used in those cases where investment, development and economic growth is difficult, but is possible if the provisions of this act are available;

2.  That the tools of this act not be used in areas where investment, development and economic growth would have occurred anyway and that the governing body take care to exclude areas that do not meet this criteria;

3.  That the tools of this act be used to supplement and not supplant or replace normal public functions and services;

4.  That the tools of this act work in conjunction with existing programs and efforts such as the Oklahoma Main Street Program, Oklahoma Enterprise Zone Act, historic preservation and other locally implemented economic development efforts;

5.  That any proposed districts be delineated with particular emphasis not to have boundaries that dissect a similar area or create unfair competitive advantage;

6.  That the governing body recognizes the need for residential and neighborhood treatment, capital improvements to neighborhood public schools, as well as commercial/industrial development;

7.  That where possible partial credits or credits that do not utilize the full time frame allowed be pursued;

8.  That maximum effort be made to allow full public knowledge and participation in the local use of this act;

9.  That conservation, preservation and rehabilitation be emphasized while demolition, clearance and relocation be minimized where possible; and

10.  That the governing bodies develop and apply clear standards, criteria and threshold limits that are applicable to all similar property and areas and that the governing bodies enact protection against nearby relocations to utilize incentives.

Added by Laws 1992, c. 342, § 3.  Amended by Laws 1998, c. 63, § 2, eff. Nov. 1, 1998.

§62-853.  Definitions.

As used in Section 850 et seq. of this title:

1.  "Apportionment" means the direction by a governing body, authorized by the Legislature pursuant to Section 6C of Article X of the Oklahoma Constitution, to apply all or any portion of an increment of ad valorem taxes and all or any portion of sales taxes, other local taxes or local fees, or any combination thereof, to financing a plan and project in accordance with this act;

2.  "Apportionment area" means the same as an increment district as defined under this act;

3.  "Bonds" means evidences of indebtedness, tax apportionment bonds or other obligations issued by a public entity pursuant to the provisions of Section 863 of this title to finance project costs, pursuant to a project plan, which are to be repaid in whole or part with apportioned increments;

4.  "District" means either an incentive district as authorized by Section 860 of this title or an increment district as authorized by Section 861 of this title.  A district may consist of all or a portion of a project area;

5.  "Enterprise area" means any area within a designated state or federal enterprise zone;

6.  "Enterprise zone" means an enterprise zone as designated by the Department of Commerce pursuant to the provisions of Section 690.3 of this title or as designated by the federal government;

7.  "Governing body" means the city council of a city, the board of trustees of a town or the board of county commissioners;

8.  "Historic preservation area" means a geographic area listed in or nominated by the State Historic Preservation Officer to the National Register of Historic Places, an historic structure or structures listed individually in or nominated by the State Historic Preservation Officer to the National Register of Historic Places, with such area or structure being subject to historic preservation zoning, or for purposes of ad valorem tax exemptions provided for in subsection D of Section 860 of this title, a structure subject to historic preservation zoning.  Rehabilitation undertaken in an historic preservation area shall meet the Secretary of the Interior's Standards for Rehabilitation, latest revision, in order to be eligible for the incentives or exemptions granted pursuant to Section 860 of this title;

9.  "Increment" means that portion of ad valorem taxes in excess of the amount of that portion of the taxes which are produced by the levy at the rate fixed each year by or for each such ad valorem taxing entity upon the base assessed value of the district or as to an area later added to the district, the effective date of the modification of the plan, or that portion of sales taxes, other local taxes or local fees collected each year reasonably determined by a formula approved by the governing body to be generated by the project, which may be apportioned for specific project costs or as a specific revenue source for other public entities in the area in which the project costs take place;

10.  "Local taxes" means ad valorem taxes, sales taxes and other local taxes which are levied by or on the behalf of a taxing entity;

11.  "Planning commission" means an organization established for local planning by local government or governments in accordance with the laws of this state;

12.  "Project" means all development activities pursuant to the objectives of the project plan;

13.  "Project area" means the geographic boundaries within which development activities will occur.  The project area may be coextensive or larger than the increment district;

14.  "Project costs" means the expenditures made or estimated to be made and monetary obligations incurred or estimated to be incurred which are listed in the project plan as costs of and incidental to planning, approval and implementation of the project plan.  Any income, special assessments, or other revenues received, or reasonably expected to be received, by the city, town or county in connection with the implementation of the project plan may be used to pay project costs.  Project costs include, but are not limited to:

a. capital costs, including the actual costs of the acquisition and construction of public works, public improvements, new public or private buildings, structures, and fixtures; the actual costs of the acquisition, demolition, alteration, remodeling, repair, or reconstruction of existing public or private buildings, structures, and fixtures; and the actual costs of the acquisition of land and equipment for public works, public improvements and public buildings and the actual costs of clearing and grading of such land and environmental remediation related thereto,

b. financing costs, including interest paid to holders of evidences of indebtedness or other obligations issued to pay for project costs and premium paid over the principal amount of the obligations because of the redemption of the obligations before maturity,

c. real property assembly costs, including clearance and preparation costs,

d. professional service costs, including those incurred for architectural, planning, engineering, legal and financial advice and services,

e. direct administrative costs, including reasonable charges for the time spent by employees of the city, town or county in connection with the implementation of a project plan or employees of private entities under contract with a public entity for project planning or implementation,

f. organizational costs, including the costs of conducting environmental impact studies or other impact studies, the cost of publicizing the consideration of the project plan, costs incidental to creation of the district, and the cost of implementing the project plan for the district,

g. interest, before and during construction and for two (2) years after completion of construction, whether or not capitalized,

h. fees for bond guarantees, letters of credit and bond insurance,

i. the amount of any contributions offset made in connection with the implementation of the project plan,

j. the costs for determining or redetermining the base assessed value of a district,

k. costs of construction of public works or improvements, including but not limited to highways, roads, streets, bridges, sewers, traffic control systems and devices, telecommunications systems, parks, water distribution and supply systems, curbing, sidewalks and any similar public improvements, common utility or service facilities, landscaping, parking, and water detention/retention systems,

l. all or a portion of another taxing jurisdiction's capital costs resulting from the development or redevelopment project necessarily incurred or to be incurred in furtherance of the objectives of the plan and project, to the extent the governing body by written agreement accepts and approves such costs,

m. relocation costs to the extent that a governing body determines that relocation costs shall be paid or are required to be paid by federal or state law,

n. all costs incurred in the maintenance, management, marketing and other services provided through an active Main Street Program recognized as such by the Oklahoma Department of Commerce, and

o. assistance in development financing to the extent the governing body approves such financing;

15.  "Project plan" means the approved plans of a city, town or county which may include a designated district or districts under this act in conformance with its comprehensive plan, which is intended by the payment of costs through apportionment of the increment or by the granting of incentives or exemptions to reduce or eliminate those conditions, the existence of which qualified the district, and to thereby enhance private investment of the tax bases of the taxing entities which extend into the district.  Project plans may be a part of and incorporate existing neighborhood, renewal, economic development, public school and other such plans.  Each project plan shall conform to the requirements specified by this act;

16.  "Public entity" means any city, town, county, board, commission, authority, district, urban renewal authority or public trust;

17.  "Reinvestment area" means any area located within the limits of a city, town or county requiring public improvements, including but not limited to transportation-related projects identified by any transportation authority pursuant to Section 1370.7 of Title 68 of the Oklahoma Statutes, to reverse economic stagnation or decline, to serve as a catalyst for retaining or expanding employment, to attract major investment in the area or to preserve or enhance the tax base or in which fifty percent (50%) or more of the structures in the area have an age of thirty-five (35) years or more.  Such an area is detrimental to the public health, safety, morals or welfare.  Such an area may become a blighted area because of any one or more of the following factors:  dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning.  Such an area includes a blighted area as defined in Section 38-101 of Title 11 of the Oklahoma Statutes at the time of approval of the project plan; and

18.  "Taxing entity" or "taxing jurisdiction" means a city, town, county, school district, political subdivision or other local entity in which local taxes or fees are levied by or on its behalf.

Added by Laws 1992, c. 342, § 4.  Amended by Laws 1995, c. 332, § 2, eff. Nov. 1, 1995; Laws 1998, c. 63, § 3, eff. Nov. 1, 1998; Laws 1998, c. 412, § 2, eff. Nov. 1, 1998; Laws 2000, c. 351, § 1, emerg. eff. June 6, 2000; Laws 2003, c. 433, § 6, eff. July 1, 2003; Laws 2004, c. 5, § 55, emerg. eff. March 1, 2004.

NOTE:  Laws 1998, c. 30, § 2 repealed by Laws 1998, c. 412, § 8, eff. Nov. 1, 1998.  Laws 2003, c. 255, § 1 repealed by Laws 2004, c. 5, § 56, emerg. eff. March 1, 2004.

§62-854.  Additional powers granted to city, town or county.

In addition to any other powers conferred by law, a city, town or county may exercise any powers necessary to carry out the purpose of this act, including power to:

1.  Establish districts and create plans pursuant to the provisions of this act;

2.  Cause project plans to be prepared, to approve the plans, and to implement the provisions and effectuate the purposes of the plans;

3.  Cause bonds to be issued by public entities as provided for in Section 863 of this title;

4.  Apportion local taxes or local fees and direct the use of local taxes and local fees for the purpose provided for in this act.  Pursuant to Section 6C of Article X of the Constitution of the State of Oklahoma, a direction of apportionment may be prospective and may continue for one (1) or more years, and apportioned tax increments may be pledged beyond the current fiscal year to the repayment of indebtedness of other public entities, notwithstanding the provisions of Section 26 of Article X of the Constitution of the State of Oklahoma or any other provisions of law;

5.  Enter into any contracts or agreements determined by the governing body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans;

6.  Receive, from the federal government or the state, loans and grants for, or in aid of a project and to receive contributions from any other source to defray project costs;

7.  Grant tax incentives or exemptions in the manner provided for in this act;

8.  Acquire by purchase, donation or lease, and own, convey, lease, mortgage, or dispose of land and other property, real or personal, or rights or interests therein;

9.  Clear and improve property acquired by it pursuant to the project plan and construct public facilities on it or contract for the construction, development, redevelopment, rehabilitation, remodeling, alteration, or repair of the property;

10.  Cause parks, playgrounds, or schools, including capital improvements to public schools, or water, sewer, or drainage facilities or any other public improvements which it is otherwise authorized to undertake, to be laid out, constructed, or furnished in connection with the project;

11.  Lay out and construct, alter, relocate, change the grade of, make specific repairs upon, or discontinue public ways and construct sidewalks in, or adjacent to, the project area;

12.  Cause sidewalks, ways for vehicular travel, playgrounds, or water, sewer, or drainage facilities and similar improvements to be constructed within the project area for the particular benefit of the project area or those dwelling or working in it;

13.  Adopt ordinances or resolutions or repeal or modify such ordinances or resolutions or establish exceptions to existing ordinances and resolutions regulating the design, construction, and use of buildings;

14.  Sell, mortgage, lease, transfer, or dispose of any property, or interest therein, acquired by it pursuant to the project plan for development, redevelopment, or rehabilitation in accordance with the plan, upon such terms and conditions determined by the governing body to be appropriate for achieving the objectives of the project plan; provided, in the event of disposition by lease or sublease to a lessee not entitled to a tax exemption, the improvements placed thereon shall not be entitled to a tax exemption;

15.  Incur project costs;

16.  Designate a public entity to exercise the powers enumerated in this section, except paragraphs 1, 4 and 7 of this section;

17.  Invest project revenues as provided in this act; and

18.  Do all things necessary or convenient to carry out the powers granted in this act and otherwise authorized by the laws of this state.

Added by Laws 1992, c. 342, § 5.  Amended by Laws 1998, c. 63, § 4, eff. Nov. 1, 1998; Laws 2003, c. 255, § 2, eff. Nov. 1, 2003; Laws 2005, c. 210, § 2, emerg. eff. May 23, 2005.

§62-855.  Review committees - Recommendations concerning proposed district, plan or projects - Approval by governing body.

A.  Prior to the adoption and approval of a project plan and the ordinance or resolution required under Section 856 of this title and prior to the public hearing required under Section 859 of this title, the governing body shall appoint a review committee to review and make a recommendation concerning the proposed district, plan or project.  The membership of the review committee shall consist of the following: a representative of the governing body who shall serve as chairperson; a representative of the planning commission having jurisdiction over the proposed district; a representative designated by each taxing jurisdiction within the proposed district whose ad valorem taxes might be impacted according to the plan; and three members representing the public at large and selected by the other committee members from a list of seven names submitted by the chairperson of the review committee.

B.  The review committee shall consider and make its findings and recommendations to the governing body with respect to the conditions establishing the eligibility of the proposed district and the appropriateness of the approval of the proposed plan and project.  The review committee may recommend that the project plan be approved, denied or approved subject to conditions set forth by the committee.

C.  Prior to approval by the governing body, the review committee shall consider and determine whether the proposed plan and project will have a financial impact on any taxing jurisdiction within the proposed district and shall report its findings to the governing body.  Such considerations shall be concurrent with or subsequent to the review and consideration of the committee provided for in subsection B of this section.  The approval of any district plan or project by the governing body shall address any findings of such impact by the review committee.

D.  In the event of any changes in the area to be included in the proposed district or any substantial changes in the proposed plan and project or for any other reason deemed appropriate by the governing body, the review committee shall consider and may modify its findings and recommendations made pursuant to the provisions of subsection B of this section.

E.  Approval of the proposed district or the proposed plan or project by the governing body which is in accord with the recommendation of the review committee shall be by a majority vote of the governing body.  Such approval which is not in accord with the recommendations and/or conditions set forth by the review committee shall be by a two-thirds (2/3) majority vote.

F.  Meetings of the review committee shall be subject to the Oklahoma Open Meeting Act.  Any information relating to the marketing plans, financial statements, trade secrets or any other proprietary information submitted to the review committee by a person or entity seeking adoption and approval of a proposed district, plan or project shall be confidential, except to the extent that the person or entity which provided the information consents to disclosure.  Executive sessions may be held to discuss such information if deemed necessary by the review committee.

Added by Laws 1992, c. 342, § 6.  Amended by Laws 1993, c. 69, § 2, eff. Sept. 1, 1993; Laws 2003, c. 255, § 3, eff. Nov. 1, 2003.

§62-856.  Proposed boundaries of district or project - Designation and adoption - Content of ordinance or resolution - Legislative intent.

A.  The governing body shall designate and adopt the proposed boundaries of any district and the proposed boundaries of any project area.  Except as otherwise provided in this subsection, any districts created by a city or town shall be confined to that territory within the corporate limits of such city or town and any districts created by a county shall be confined to that territory within the unincorporated areas of the county.  Any city, town or county may by agreement jointly create a contiguous district with another entity.

B.  Upon the adoption and approval of the project plan, the governing body shall adopt an ordinance or resolution, whichever is applicable, which:

1.  Describes the boundaries of districts and project areas sufficiently definite to identify with ordinary and reasonable certainty the territory included in them;

2.  Creates the district as of a date provided in it;

3.  Assigns a name to the district for identification purposes.  The first district created shall be known as either an Incentive District or Increment District Number One, City, Town or County of __________, whichever is applicable.  Each subsequently created district shall be appropriately named and shall be assigned the next consecutive number; and

4.  Contains findings that:

a. the project area or district meets at least one of the following criteria:

(1) is a reinvestment area,

(2) is a historic preservation area,

(3) is an enterprise area, or

(4) is a combination of the areas specified in divisions (1), (2) and (3) of this subparagraph,

b. the improvement of the area is likely to enhance the value of other real property in the area and to promote the general public interest.  It shall not be necessary to identify the specific parcels meeting the criteria,

c. the guidelines specified in paragraphs 1 and 2 of Section 852 of this title shall be followed,

d. the aggregate net assessed value of the taxable property in all districts as determined pursuant to Section 862 of this title within the city or town shall not exceed twenty-five percent (25%) of the total net assessed value of taxable property within the city or town for cities or towns having a population of fifty thousand (50,000) or more or shall not exceed thirty-five percent (35%) of the total net assessed value of taxable property within the city or town for cities or towns having a population of less than fifty thousand (50,000),

e. for projects approved by a county, the aggregate net assessed value of the taxable property in all districts as determined pursuant to Section 862 of this title within the county shall not exceed fifteen percent (15%) of the total net assessed value of the taxable property within the county,

f. the aggregate net assessed value of the taxable property in all districts as determined pursuant to Section 862 of this title within the city, the town or the county shall not exceed twenty-five percent (25%) of the total net assessed value of any affected school district located within the city, town or county, and

g. the land area of this district and all other districts within the city, the town or the county shall not exceed twenty-five percent (25%) of the total land area of the city, the town or the county.

C.  It is the intention of the Legislature in adopting the Local Development Act that no long-term contractual obligation be created by the mere adoption of an ordinance or resolution establishing an increment district.  Notwithstanding any provision contained in an ordinance, resolution or project plan, an ordinance or resolution establishing an increment district shall constitute a legislative act and may be repealed, modified or amended at any time during the term of the increment district, by subsequent action of the governing body except as otherwise authorized pursuant to Sections 854 and 863 of this title; provided, however, that no such ordinance shall be repealed, modified or amended during the time that any bonds payable from incremental revenues are outstanding without the consent of the bondholders, if such bonds are issued pursuant to the provisions of Article X, Section 35 of the Oklahoma Constitution following its amendment by State Question No. 693.

D.  However, nothing in the Local Development Act shall restrict the ability of:

1.  Any city, town or county to:

a. issue debt in accordance with the applicable provisions of Article X of the Oklahoma Constitution, and any statutes enacted in connection therewith, and

b. use incremental revenues derived from an increment district to pay principal, interest or premium associated with such indebtedness; or

2.  Any public entity, other than a city, town or county, to:

a. issue tax apportionment bonds or notes in accordance with Section 863 of this title or to issue other types of revenue bonds or notes in accordance with other applicable provisions of Oklahoma law, and

b. use incremental revenues derived from an increment district to pay principal, interest or premium associated with such indebtedness.

Added by Laws 1992, c. 342, § 7.  Amended by Laws 2000, c. 351, § 2, emerg. eff. June 6, 2000; Laws 2003, c. 433, § 7, eff. July 1, 2003; Laws 2004, c. 5, § 57, emerg. eff. March 1, 2004; Laws 2005, c. 210, § 3, emerg. eff. May 23, 2005.

NOTE:  Laws 2003, c. 255, § 4 repealed by Laws 2004, c. 5, § 58, emerg. eff. March 1, 2004.

§62-857.  Conflict of interest - Disclosure.

A.  If any member of the governing body of a city, town or county which is in the process of adopting a project plan for a district or which has adopted such a plan pursuant to the provisions of the Local Development Act or if any member of the governing body of a taxing entity within the boundaries of a district or any person who is a member of the immediate family of such member, owns or controls a financial interest, direct or indirect, in any property in any project area to be acquired or developed with public financial assistance, said member shall disclose the same in writing to the clerk of the city, town or county with such disclosure entered into the minutes of the governing body.  Any such member with any interest of ten percent (10%) or more or any such member with an immediate family member with any interest of ten percent (10%) or more shall be ineligible to vote on any matter or transaction pertaining to such property, and shall refrain from taking any other official action related to such property.

B.  For purposes of this act and unless otherwise provided therein, any matter requiring a vote by the governing body of a city, town or county or a governing body of a taxing entity within the district shall be by a majority of those eligible to vote.

Added by Laws 1992, c. 342, § 8.  Amended by Laws 2005, c. 210, § 4, emerg. eff. May 23, 2005.

§62-858.  Project plans - Amendments - Vote on project plan adopted by transportation authority.

A.  The governing body shall cause to be prepared a project plan.  The appropriate local planning commission shall review the proposed project plan and shall make a recommendation on the plan to the governing body.  The project plan shall include the following items, if applicable, according to the type of district being formed:

1.  A description of the proposed boundaries of the district and the proposed boundaries of the project area by legal description and by street or other recognizable physical feature accompanied by a sketch clearly delineating the area in detail;

2.  A general description of the proposed public works or improvements, the anticipated private investments and the estimated public revenues which should accrue;

3.  A list of estimated project costs including administrative expenses;

4.  A general description of the methods of financing the estimated project costs, the expected sources of revenue to finance or pay project costs, and the general time when the costs or monetary obligations related thereto are to be incurred;

5.  A map showing existing uses and conditions of real property in the district and a map showing proposed improvements to and proposed uses of that property;

6.  Proposed changes in zoning;

7.  Proposed changes in the master plan and city ordinances if required to implement the project plan;

8.  The name of the person who shall be in charge of the implementation of all of the project plans of the district with such name being forwarded to the Department of Commerce; and

9.  A designation of any public entity to be authorized to carry out all or any part of the project plan.

B.  Before the governing body may approve such project plan, notice must be given and public hearings must be held pursuant to the provisions of Section 859 of this title.  The approval by the governing body must be by ordinance if a city or town or by resolution if a county which contains findings that the plan is feasible and conforms to the master plan, if any, of the city, town or county.

C.  Except as otherwise provided in this section, the planning commission may recommend an amendment to a project plan, which amendment shall be subject to review by the review committee and approval by the governing body.  Prior to the adoption of the amendment, the governing body shall give notice concerning such amendment and hold public hearings on such amendment in the manner prescribed by Section 859 of this title.  The approval by the governing body must be by ordinance if a city or town or by resolution of a county which contains findings that the plan is feasible and conforms to the master plan, if any, of the city, town or county.

D.  The governing body may grant the department, agency or public entity in charge of the implementation of the project plan the authority to make minor amendments to the plan.  An amendment is considered to be minor if such amendment does not change the character or purpose of the plan; does not affect more than five percent (5%) of the district's area; or does not affect more than five percent (5%) of the public costs of the plan to be financed by apportioned tax increments.  All amendments made pursuant to the provisions of this subsection shall be considered on a cumulative basis.

E.  Approval by any ad valorem taxing entities, if required pursuant to the provisions of Section 850 et seq. of this title, shall be secured before any plan or amendment thereto goes into effect.

F.  Any project plan adopted by a transportation authority pursuant to Section 1370.7 of Title 68 of the Oklahoma Statutes, after having met the provisions of this section, shall be submitted to a vote of the people within the boundaries of the authority, pursuant to the provisions of subsections D through H of Section 868 of this title.

Added by Laws 1992, c. 342, § 9.  Amended by Laws 1995, c. 332, § 3, eff. Nov. 1, 1995; Laws 2003, c. 255, § 5, eff. Nov. 1, 2003; Laws 2005, c. 210, § 5, emerg. eff. May 23, 2005.

§62-859.  Public hearings - Notice.

A.  Before the adoption of a project plan or subsequent amendments thereto, the governing body must hold two public hearings.  The primary purpose of the first hearing will be to provide information and to answer questions.  A representative of the city, town or county shall present the city, town or county's proposed plan or amendment thereto.  The date of the second public hearing shall be announced in the presence of the persons in attendance at the hearing, but such date shall be more than seven (7) days after the date of the first public hearing.  The purpose of the second public hearing shall be to give any interested persons the opportunity to express their views on the proposed plan or amendment thereto.

B.  Notice of the first public hearing shall be given once by publication in a newspaper with circulation in the city, town or county.  Such notice must be published no later than fourteen (14) days before the date of the public hearing.  The notice shall include the following:

1.  The time and place of the public hearing;

2.  The boundaries of the proposed districts and proposed project areas by legal description and by street location, if possible, accompanied by a sketch clearly delineating the area in detail as may be necessary to advise the reader of the particular land proposed to be included;

3.  A statement that the first public hearing shall be for information and questions purposes only with persons being given the opportunity to be heard at the second public hearing before any votes are taken;

4.  A description of the project plan or amendment thereto and a location and time where the entire plan may be reviewed by any interested party; and

5.  Such other matters as the city, town or county may deem appropriate.

C.  Notice of the second public hearing may be included in the publication notice provided for in subsection B of this section.  Notice of the second public hearing shall be published in the same manner as the notice provided for in subsection B of this section if:

1.  Notice for both public hearings is not included in the notice of the first public hearing;

2.  The location, date or time of the second public hearing is changed after the notice of the first hearing has been published; or

3.  The second public hearing is held more than fourteen (14) days after the first public hearing.

D.  The provisions of this section shall not apply to the adoption of minor amendments as provided for in Section 858 of this title.

E.  Technical irregularities in the form of the notice required by this section shall not result in the invalidation of any ordinance enacted or amended subsequent thereto, so long as the notice, as published, reasonably apprises interested parties as to the subject matter of the hearings and correctly describes the date, time and place of such hearings.

Added by Laws 1992, c. 342, § 10.  Amended by Laws 2002, c. 476, § 2, emerg. eff. June 6, 2002; Laws 2003, c. 255, § 6, eff. Nov. 1, 2003.

§62-860.  Incentives or exemptions from local taxation.

A.  A project plan may contain a provision that certain local taxes may be subject to incentives or may be exempted in reinvestment areas, historic preservation areas or enterprise areas.

B.  The governing body may grant incentives or exemptions from local taxation only on the new investment made.  No ad valorem tax incentives or exemptions may be granted on the value of property which has been assessed or which is subject to assessment prior to the adoption of the project plan.  No ad valorem tax incentives or exemptions authorized in this section may be granted for retail establishments.  If a retail establishment is located in property which otherwise qualifies for an incentive or exemption pursuant to this section, the incentive or exemption shall not be allowed for that portion of the property used for such retail establishment.  As used in this subsection, "retail establishment" shall not include an establishment that provides lodging, including but not limited to a hotel, apartment hotel, public rooming house or motel.  No ad valorem tax incentives or exemptions authorized in this section may be granted if the property is located in an increment district or as long as the property is subject to the ad valorem tax exemption for new or expanding manufacturing facilities as authorized by Section 6B of Article X of the Oklahoma Constitution.  In the event of disposition by lease or sublease to a lessee not entitled to an ad valorem tax exemption, the improvements placed thereon shall not be entitled to an ad valorem tax exemption provided for in Section 850 et seq. of this title.  The incentives or exemptions, which may be full or partial, may be granted for a period not to exceed five (5) years; however, in enterprise zones incentives or exemptions may be granted for a period not to exceed six (6) years.

C.  No incentives or exemptions may be granted to any business or firm that is relocating from within the state and is subject to or in the process of recruitment by two or more governmental entities within the state unless the governmental entity in which the business or firm does not locate adopts a resolution giving their approval to the granting of incentives or exemptions to the business or firm locating in the competing governmental entity.  No incentives or exemptions may be granted to an out-of-state business or firm that is subject to or in the process of recruitment by two or more governmental entities within the state except as otherwise provided for in this subsection.  The prohibition against incentives or exemptions to a business or firm relocating within the state may be waived upon application by the governing body to, and approval of, the Director of the Oklahoma Department of Commerce.  In order for the Director to approve the waiver, the Director must find that the incentives or exemptions are necessary and sufficient to attract the business or firm and that the benefits generated by the business location outweigh the costs of the business location.

D.  A project plan may contain a provision that ad valorem taxes may be exempted in a commercial historic preservation area that is adjacent to and serves designated historical residential areas for neighborhood commercial preservation purposes in order for the neighborhood to retain its basic character and scale.  No ad valorem tax exemption may be granted on the value of property which has been assessed or which is subject to assessment prior to the adoption of the project plan.  No ad valorem tax exemption shall be granted pursuant to the provisions of this subsection for single-family residences.  The governing body may grant the exemption only on the increase in value of the property.  The exemptions may be granted for a specific period of time as determined by a written agreement between the property owners of the area and the governing body and may be renewed.  Uses of the property eligible for this exemption may include but not be limited to commercial, office or multifamily residential use.

Added by Laws 1992, c. 342, § 11.  Amended by Laws 1994, c. 183, § 2, emerg. eff. May 9, 1994; Laws 2000, c. 351, § 3, emerg. eff. June 6, 2000; Laws 2001, c. 121, § 1, emerg. eff. April 23, 2001; Laws 2001, c. 382, § 1, eff. Nov. 1, 2001.

§62-861.  Tax increment financing - Apportionment - Adjustment.

A.  A project plan may contain a provision that the increments from certain local taxes or fees may be used to finance project costs in areas qualified under the Local Development Act.  The increment from local taxes or fees levied from and after the effective date of the approval of such plan shall be apportioned in the following manner for a period not to exceed twenty-five (25) years or the period required for payment of project costs, whichever is less; provided, however, that for any increment district established after November 1, 1992, such time period shall be tolled for a period of time equal to the pendency of any litigation directly or indirectly challenging the increment district or apportionment or disbursement:

1.  That portion of the ad valorem taxes which are produced by the levy at the rate fixed each year by or for each such ad valorem taxing entity upon the base assessed value of the increment district determined pursuant to Section 862 of this title and as to an area later added to the increment district, the effective date of the addition to the increment district, shall be paid to each taxing entity and all or any portion of local sales taxes, other local taxes or local fees collected each year which are not subject to apportionment shall be paid or retained as otherwise provided by law; and

2.  All or any portion of:

a. ad valorem taxes, in excess of such amount specified in paragraph 1 of this subsection,

b. the increment of local sales taxes, other local taxes or local fees, or a combination thereof, paid to or for the benefit of the city, town, or county approving the plan, and

c. with its consent, evidenced by agreement in writing, the increment of local sales tax, other local taxes or local fees, or combination thereof, payable to any other local public taxing entity,

shall be apportioned to, and when collected, shall be paid into an apportionment fund established for the project pursuant to the project plan.  Such revenues shall be used for the payment of the project costs and for the payment of the principal of, the interest on, and any premiums due in connection with the bonds of, loans, notes, or advances of money to, or indebtedness incurred to finance project costs, whether funded, refunded, assumed, or otherwise, for financing, in whole or in part, eligible project costs.  Nothing shall prohibit the increments from being used to directly pay eligible project costs.  When all eligible project costs and such bonds, loans, advances of money or indebtedness, if any, including interest thereon and any premiums due in connection with them, have been paid and the governing body adopts an ordinance or resolution dissolving the tax apportionment financing, all ad valorem taxes upon the taxable property within the boundary of such district shall be paid into the funds of the respective taxing entities.

B.  If a project plan contains a provision for apportionment as provided in subsection A of this section, and notwithstanding any other provision of law to the contrary, the governing body shall direct in the resolution or ordinance approving the plan which portion of the increments, including whether any or all, to be paid into the apportionment fund shall constitute a part of the general fund to be appropriated annually by the governing body, and which portion, including whether any or all, shall constitute funds of a public entity authorized to issue tax apportionment bonds or notes or to incur project costs.

C.  To the extent that collections exceed project costs and the provisions for payment of principal and interest along with sufficient reserves on any bonds issued pursuant to the provisions of Section 863 of this title, the excess shall be paid into the funds of the respective taxing entities unless the taxing entity agrees to some other use of such collections.

D.  Except as provided in subsection E of this section, for any year in which taxes or fees are apportioned in the manner specified in paragraph 2 of subsection A of this section, any increase in assessed valuation of taxable real property or taxable personal property within the boundaries of such district in excess of the base assessed value shall not be considered by any taxing entity in computing any debt limitation or for any other purpose except for the levy of taxes and in determining the amount to be apportioned.

E.  In the event there is a change in the assessment ratio for ad valorem tax property valuations of property within the boundaries of an increment district, the portions of valuations for assessment pursuant to paragraphs 1 and 2 of subsection A of this section shall be proportionately adjusted in accordance with such reassessment.

F.  Nothing in this section shall be construed as relieving property in such project area from being assessed as provided in the Ad Valorem Tax Code of the Oklahoma Statutes, or as relieving owners of such property from paying a uniform rate of taxes, as required by Section 5 of Article X of the Oklahoma Constitution.

G.  If property in an increment district is owned by a public trust or public entity and is leased for a private use, the lease shall require the private user to pay ad valorem taxes or an in lieu ad valorem tax payment, whichever is appropriate, on the value of the leasehold.

Added by Laws 1992, c. 342, § 12.  Amended by Laws 1997, c. 96, § 1, eff. Nov. 1, 1997; Laws 2000, c. 351, § 4, emerg. eff. June 6, 2000; Laws 2003, c. 255, § 7, eff. Nov. 1, 2003.

§62-862.  Base assessed value - Computation of tax levy.

A.  Upon approval of a project plan containing apportionment financing as provided in Section 861 of this title, the county assessor shall, within ninety (90) days, determine the total assessed value of all taxable real property and all taxable personal property within the boundaries of an increment district which shall be certified by the assessor as the "base assessed value".

B.  Any school district located within the boundaries of an increment district may file a protest with the governing body of the city, town or county as to the amount certified by the county assessor as the "base assessed value" of the increment district.  Such protest shall be filed within thirty (30) days after the "base assessed value" is certified by the county assessor.  The governing body of the city, town or county shall notify the county assessor of the protest.  Within thirty days after being notified of the protest, the county assessor shall redetermine the total assessed value of all taxable real property and all taxable personal property within the boundaries of the increment district and shall certify to the governing body of the city, town or county the redetermined amount as the "base assessed value" of that district.

C.  After the county assessor has certified the "base assessed value" of the taxable real property and the taxable personal property in such increment district, then in respect to every taxing jurisdiction receiving taxes levied in the increment district, the county assessor or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such increment district for the purpose of computing the tax levy to be extended upon taxable property within such increment district, for the purpose of calculating the general state school aid formula, or for the purpose of computing any debt limitation, shall in every year that the tax apportionment is in effect ascertain the amount of value of taxable property in such increment district by including in such amount the certified "base assessed value" of all taxable real property and all taxable personal property in such increment district in lieu of the equalized assessed value of all taxable real property and all taxable personal property in such increment district.  The tax levy determined shall be extended to the current equalized assessed value of all property in the increment district in the same manner as the tax levy is extended to all other taxable property in the increment district.  The method of extending taxes established under the provisions of this section shall terminate when the governing body adopts an ordinance or resolution dissolving the tax apportionment financing.  The provisions of this act shall not be construed as relieving property owners within an increment district from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as required by Section 5 of Article X of the Oklahoma Constitution.

Added by Laws 1992, c. 342, § 13.  Amended by Laws 1997, c. 96, § 2, eff. Nov. 1, 1997; Laws 2003, c. 255, § 8, eff. Nov. 1, 2003.

§62-863.  Tax apportionment bonds or notes.

A.  With the approval of the governing body, a public entity, other than a city, town or county, may issue tax apportionment bonds or notes, other bonds or notes, or both, the proceeds of which may be used to pay project costs pursuant to the plan notwithstanding any other statutory provision to the contrary.  Subject to the approval of the governing body, such public entity may issue refunding bonds or notes for the payment or retirement of bonds or notes previously issued by the public entity to pay project costs pursuant to the plan.

B.  The public entity issuing tax apportionment bonds or notes may, as authorized by the governing body pursuant to Section 6C of Article X of the Constitution of the State of Oklahoma, irrevocably pledge all or part of the apportioned increments and other revenue for payment of the tax apportionment bonds or notes.  The part of the apportioned increments pledged in payment may be used only for the payment of the bonds or notes or interest on the bonds or notes until the bonds or notes have been fully paid.  A holder of the bonds or notes or of coupons issued on the bonds has a lien to the extent authorized by the pledge against the apportionment fund and the future increments for payment of the bonds or notes and interest on the bonds or notes and may protect or enforce the lien at law or in equity.

C.  The issuing public entity may provide in the contract with the owners or holders of tax apportionment bonds that they will pay into the apportionment fund all or any part of the revenue produced or received from the operation or sale of a facility acquired, improved, or constructed pursuant to a project plan, to be used to pay principal and interest on the bonds.  If the public entity agrees, the owners or holders of these bonds may have a lien or mortgage on a facility acquired, improved, or constructed with the proceeds of the bonds.

D.  Tax apportionment bonds may be issued to mature in a period not to exceed twenty-five (25) years in one or more series; provided, however, that for any increment district established after November 1, 1992, such time period shall be tolled for a period of time equal to the pendency of any litigation directly or indirectly challenging the increment district or apportionment or disbursement. The trust indenture, ordinance, or resolution approved, issued in connection with such bond or note, shall provide:

1.  The date that the bond or note bears;

2.  That the bond or note is payable on demand or at a specified time;

3.  The interest rate that the bond or note bears;

4.  The denomination of the bond or note;

5.  Whether the bond or note is in coupon or registered form;

6.  The conversion or registration privileges of the bond or note;

7.  The manner of execution of the bond or note;

8.  The medium of payment in which and the place or places at which the bond or note is payable;

9.  The terms of redemption, with or without premium, to which the bond or note is subject;

10.  The manner in which the bond or note is secured; and

11.  Any other characteristic of the bond or note.

E.  A bond or note issued pursuant to the provisions of the Local Development Act is fully negotiable.  In a suit, action, or other proceeding involving the validity or enforceability of a bond or note issued pursuant to the provisions of the Local Development Act or the security of a bond or note issued pursuant to the provisions of the Local Development Act, if the bond or note recites in substance that it was issued by the public entity pursuant to the Local Development Act, the bond or note is deemed to have been issued for that purpose, and the recital shall be conclusive of its validity and the regularity of its issuance.

F.  A bank, trust company, savings bank or institution, savings and loan association, investment company or other person carrying on a banking or investment business; an insurance company, insurance association, or other person carrying on an insurance business; or an executor, administrator, curator, trustee, or other fiduciary may invest any sinking funds, money, or other funds belonging to it or in its control in tax apportionment bonds or notes issued under the Local Development Act.  This act does not relieve any person of the duty to exercise reasonable care in selecting securities or of complying with other applicable laws.

G.  A tax apportionment bond or note issued pursuant to the provisions of this section is not a debt, liability, or obligation of the city, town or county creating or approving the plan, project or increment district.  The bond or note does not give rise to a charge against the general credit or taxing powers of such city, town or county and is not payable except as provided by the Local Development Act.  Bonds or notes issued pursuant to the provisions of this section are not general obligations of the state and have no claim on the revenues or resources of the state.  A bond or note issued pursuant to the provisions of this section must state the restrictions of this subsection on its face.

H.  A tax apportionment bond or note issued pursuant to the provisions of this section may not be included in any computation of the general obligation debt of the city, town or county creating or approving the plan, project or increment district.

I.  A public entity may not issue bonds or notes, pursuant to the provisions of this section, providing for repayment of any portion of the principal from apportioned tax increments in an amount that exceeds the total cost of implementing the project plan for which the bonds or notes are issued except to the extent that bond or notes issues may be sized to include costs of issuance, credit enhancement fees or premiums, and reasonably required reserves or amounts to be repaid from sources other than apportioned tax increments.

J.  All bonds issued pursuant to the provisions of this section shall be reviewed by the Oklahoma State Bond Advisor who will give a recommendation on such bonds to the issuing entity.

Added by Laws 1992, c. 342, § 14.  Amended by Laws 2000, c. 351, § 5, emerg. eff. June 6, 2000; Laws 2003, c. 255, § 9, eff. Nov. 1, 2003; Laws 2005, c. 210, § 6, emerg. eff. May 23, 2005.

§62-864.  Adjustment in school State Aid.

In those cases where the net assessed valuation of the real property within a school district increases as a result of the provisions of Sections 11 or 12 of this act, the school district's State Aid shall be determined by subtracting such increase in the net assessed valuation from the assessed valuation of the school district and the state.  Such increase shall be subtracted for each fiscal year during which the incentives or exemptions are granted in the case of property within an incentive district or such increase shall be subtracted for each fiscal year the increment is captured in the case of property within an increment district.  The increase in net assessed valuation subtracted, in the case of property within an increment district, shall be the amount that represents that portion of the increment which is captured and which is actually used for the purposes of this act.

Added by Laws 1992, c. 342, § 15.

§62-865.  Agreement between other local taxing entity and governing body.

A.  In accordance with the requirements of Section 6C of Article X of the Oklahoma Constitution, the tax incentives or exemptions granted pursuant to the provisions of Section 860 of this title shall only be allowed for that portion of the tax under jurisdiction of another local taxing entity by written agreement between said other local taxing entity and the governing body of the city, town or county.

B.  In order for the tax incentives or exemptions to be granted for that portion of the tax under the jurisdiction of each taxing entity within the district, the governing body of the taxing entity must adopt the agreement provided for in subsection A of this section upon a majority vote of those members eligible to vote as determined by Section 857 of this title.  Action on the agreement by these governing bodies must occur within sixty (60) days after the governing body of the city, town or county submits the proposed agreement to the governing bodies of such taxing entities.

Added by Laws 1992, c. 342, § 16.  Amended by Laws 2000, c. 351, § 6, emerg. eff. June 6, 2000.

§62-866.  Agreements between governing body and property owners.

A.  There shall be a written agreement between the governing body and the property owners who are granted tax incentives or exemptions pursuant to Section 860 of this title.  The written agreement may include, but shall not be limited to, the following:

1.  List the kind, number, and location of all proposed improvements to the property;

2.  Provide access to and authorize inspection of the property by city, town or county employees to ensure that the improvements or repairs are made according to the specifications and conditions of the agreement;

3.  Limit the uses of the property consistent with the general purpose of encouraging development or redevelopment of the area  during the period that the tax incentives or exemptions or the increment financing are in effect;

4.  Provide for recapturing the local tax revenue lost as a result of the agreement if the owner of the property fails to make the improvements or repairs as provided by the agreement; and

5.  Include any other requirement deemed by the governing body necessary to carry out the agreement.

B.  There shall be a written agreement between the governing body and the property owners in historic preservation areas who are granted ad valorem tax exemptions pursuant to subsection D of Section 860 of this title.  The written agreement shall include the following:

1.  List the location of the property;

2.  Provide access to and authorize inspection of the property by city, town or county employees to ensure that the property is being maintained according to the specifications and conditions of the agreement;

3.  Limit the uses of the property consistent with the general purpose of encouraging neighborhood commercial preservation of the area during the period that the ad valorem tax exemptions are in effect;

4.  Provide for recapturing the ad valorem tax revenue lost as a result of the agreement if the owner of the property fails to maintain the property as provided by the agreement;

5.  Specify the time frame of the agreement including whether renewals can occur, at what time such renewals can occur and under what conditions renewals can occur;

6.  Specify rehabilitations, preservation efforts and other specific actions that should be taken by the property owners on an individual or collective basis;

7.  Provide for reciprocal actions by public entities to protect, enhance and improve the commercial historic preservation area and the surrounding residential areas served by such districts;

8.  Provide review and approval procedures that may be used when usage or ownership of the property changes; and

9.  Include any other requirement deemed by the governing body necessary to carry out the agreement.

C.  The governing body shall enter into written agreements with active project participants of increment projects.  The written agreement may include, but shall not be limited to, the provisions specified in paragraphs 1 through 5 of subsection A of this section.

Added by Laws 1992, c. 342, § 17.  Amended by Laws 2000, c. 351, § 7, emerg. eff. June 6, 2000; Laws 2001, c. 382, § 2, eff. Nov. 1, 2001.

§62-867.  Report to taxing entity.

A.  For those increment districts in operation for nine (9) months or more, on or before the ninetieth day following the end of each fiscal year, the governing body of a city, town or county shall submit a report to the chief executive officer of each taxing entity that levies ad valorem taxes on property in an increment district.  The report shall include:

1.  The amount and source of revenue captured and apportioned to the public trust;

2.  The amount and purpose of expenditures;

3.  The amount of principal and interest due on outstanding bonded indebtedness;

4.  The tax increment base and current captured appraised value or the other local tax or fees collections retained by the area;

5.  The captured appraised value or the other local tax or fee collections shared by the city, town or county and other taxing entities, the total amount of tax increments received and any additional information necessary to demonstrate compliance with the plan adopted by the city, town or county;

6.  The name of the person who is currently in charge of the implementation of the plan; and

7.  The names of the persons who have disclosed an interest as required pursuant to Section 857 of this title and the interest disclosed.

B.  For those incentive districts in operation for nine (9) months or more, on or before the ninetieth day following the end of each fiscal year, the governing body of a city, town or county shall submit to the chief executive officer of each taxing entity that levies property taxes on real property in an incentive district.  The report shall include:

1.  The parties receiving incentives or exemptions;

2.  A general description of the property and the improvements to be made;

3.  The portion and fair market value of the property to be exempted or that portion of the local taxes to be subject to incentives or to be exempted;

4.  The duration of the incentives or exemptions;

5.  Any additional information necessary to demonstrate compliance with the tax incentives or exemptions;

6.  The name of the person who is currently in charge of the implementation of the plan; and

7.  The names of the persons who have disclosed an interest as required pursuant to Section 857 of this title and the interest disclosed.

C.  At the time of submitting the reports as required by subsections A and B of this section, the governing body shall publish in a newspaper of general circulation in the city, town or county, a summary of the relevant financial information along with a notice to the effect that such report has been prepared and that the report is available for inspection during business hours in the office of the municipal or county clerk.

Added by Laws 1992, c. 342, § 18.  Amended by Laws 2003, c. 255, § 10, eff. Nov. 1, 2003.

§62-868.  Initiative and referendum.

A.  The powers of initiative and referendum, reserved by the Oklahoma Constitution to the people, are reserved to the people of every city, town or county with reference to the tax relief or incentives or exemptions or increment captured as authorized by Section 6C of Article X of the Oklahoma Constitution and as provided for in this act.

B.  1.  For purposes of this section, the form of the petition for either initiative or referendum shall be substantially as provided in Sections 1 and 2 of Title 34 of the Oklahoma Statutes.  A true copy of each measure proposed by initiative and referendum shall be filed with the clerk of the city or town or with the secretary of the county election board before it is circulated and signed by the registered voters.

2.  Every petition for either the initiative or referendum shall be signed by a number of the registered voters residing in the city or town equal to at least twenty-five percent (25%) of the total number of votes cast at the preceding general municipal election or for counties, equal to at least ten percent (10%) of the registered voters residing in the county.  The signatures to each petition shall be verified in the manner provided by law.

3.  Signed copies of an initiative petition shall be submitted to the clerk or secretary within ninety (90) days after the initial filing of the measure with the clerk or secretary.  Signed copies of a petition invoking a referendum upon any ordinance or resolution shall be submitted to the clerk or secretary within thirty (30) days after the passage or adoption of the ordinance or resolution.

C.  When signed copies of a petition are timely filed with the clerk or secretary, the clerk or secretary shall make a physical count of the number of signatures appearing on the petitions.  He shall then publish, in at least one newspaper of general circulation in the municipality or the county, a notice of the filing and the apparent sufficiency or insufficiency of the petition.  The notice shall also state that any qualified elector of the municipality or the county may file a protest to the petition or an objection to the count made by the clerk or secretary.

A protest to the petition or the count of signatures shall be filed in the district court in the county in which the situs of the city, town or county is located within ten (10) days after the publication.  Written notice of the protest shall be served upon the clerk or secretary and the parties who filed the petition.  In the case of the filing of an objection to the count, notice shall also be served upon any party filing a protest.  The district court shall fix a day, not less than ten (10) days after the filing of a protest, to hear testimony and arguments for and against the sufficiency of the petition.  A protest filed by anyone, if abandoned by the party filing it, may be revived within five (5) days by any other qualified elector.  After the hearing, the district court shall decide whether such petition is in form required by law.

D.  1.  The parties submitting a petition for either initiative or referendum shall also prepare and file a ballot title for the measure.  The ballot title may be filed with the clerk or secretary prior to circulating the petition, but it must be submitted no later than the time that the signed copies of the petition are filed with the clerk or secretary.  The ballot title shall contain the gist of the proposition couched in language that may be readily understood by persons not engaged in the practice of law.  The ballot title shall contain language which clearly states that a "yes" vote is a vote in favor of the proposition, and a "no" vote is a vote against the proposition.  The ballot title may not:

a. exceed one hundred fifty words,

b. reflect partiality in its composition or contain any argument for or against the measure, or

c. contain language whereby a "yes" vote is, in fact, a vote against the proposition and a "no" vote is, in fact, a vote in favor of the proposition.

2.  The clerk or secretary shall immediately forward a copy of the proposition and ballot title to the municipal attorney or district attorney.  Within three (3) days after the filing of the ballot title, the attorney shall notify the clerk or secretary in writing whether or not the proposed ballot title is in legal form and in harmony with the law.  If the ballot title is not in proper form, in the opinion of the attorney, he shall prepare and file a ballot title which does conform to the law within the three-day period.

E.  A qualified elector who is dissatisfied with the wording of a ballot title may appeal, within ten (10) days after the ballot title is filed with the clerk or secretary, to the district court in the county in which the situs of the city, town or county is located.  The petition for appeal shall offer a substitute ballot title for the one from which the appeal is taken.  Written notice of the appeal shall be served upon the clerk or secretary and upon the parties who filed the ballot title at least five (5) days before such appeal is heard by the court.  The municipal attorney or the district attorney shall, and any interested citizen may, defend the ballot title from which the appeal is taken.  After the hearing of the appeal, the district court may correct or amend the ballot title, or accept the substitute suggested, or may draft a new one which will conform with the law.

F.  When a ballot title has been decided upon, either as approved by the municipal attorney or district attorney or by the district court, the clerk or secretary shall notify the mayor or the chairman of the board of county commissioners in writing, and attach a copy of the petition and ballot title.

G.  When an initiative petition demands the enactment of an ordinance or resolution, the mayor or the chairman of the board of county commissioners shall present the petition to the governing body at its next meeting.  If the petition is not granted more than thirty (30) days before the next general municipal or county election, the mayor or the board of county commissioners shall submit the ordinance or act so petitioned to the registered voters of the city, town or county at the next general municipal or county election.

H.  Whenever a referendum is demanded against any measure passed by the city, town or county governing body, or whenever an initiative petition is demanded, the question shall be submitted to the registered voters of the city, town or county for their approval or rejection at the next general municipal or county election.

Added by Laws 1992, c. 342, § 19.

§62-869.  Powers conferred by act.

The powers conferred by this act shall be in addition and supplemental to the power conferred by any other law.

Added by Laws 1992, c. 342, § 20.

§62-870.  Short title.

This act shall be known and may be cited as the "Oklahoma Rural Housing Incentive District Act".

Added by Laws 1999, c. 140, § 1, eff. Nov. 1, 1999.

§62-871.  Definitions.

As used in the Oklahoma Rural Housing Incentive District Act:

1.  "County" means any county with a population of less than seventy-five thousand (75,000) persons, according to the most recent federal decennial census;

2.  "Developer" means the person, firm or corporation responsible under an agreement with the governing body of a municipality or county to develop housing or related public facilities in a district;

3.  "District" means a rural housing incentive district established in accordance with the Oklahoma Rural Housing Incentive District Act;

4.  "Executive Director" means the Executive Director of the Oklahoma Housing Finance Agency;

5.  "Governing body" means the board of county commissioners of any county or the governing body of a municipality;

6.  "Municipality" means any incorporated city or town with a population of less than forty thousand (40,000) persons in a county with a population of less than seventy-five thousand (75,000) persons, according to the most recent federal decennial census;

7.  "Real property taxes" means and includes all taxes levied on an ad valorem basis upon land and improvements thereon; and

8.  "Taxing subdivision" means the county, the municipality, the school district, and any other taxing subdivision levying real property taxes, the territory or jurisdiction of which includes any currently existing or subsequently created rural housing incentive district.

Added by Laws 1999, c. 140, § 2, eff. Nov. 1, 1999.

§62-872.  Purpose of act.

It is hereby declared to be the purpose of the Oklahoma Rural Housing Incentive District Act to encourage the development and renovation of housing in the rural municipalities and counties of Oklahoma by authorizing municipalities and counties to assist directly in the financing of public improvements that will support such housing in rural areas of Oklahoma which experience a shortage of housing, pursuant to the provisions of subsection B of Section 6C of Article X of the Oklahoma Constitution.

Added by Laws 1999, c. 140, § 3, eff. Nov. 1, 1999.

§62-873.  Designation of rural housing incentive districts - Authority of municipality or county - Findings and determinations - Review by Executive Director of Oklahoma Housing Finance Agency.

A.  The governing body of any municipality or county is hereby authorized to designate rural housing incentive districts within such municipality or county.  Any municipal governing body may designate one or more such districts in such municipality, and any county governing body may designate one or more such districts in any part of the unincorporated territory of such county.  Prior to making such a designation, the governing body shall conduct a housing needs analysis to determine what, if any, housing needs exist within its community.  After conducting the analysis, the governing body shall adopt a resolution containing a legal description of the proposed district, a map depicting the existing parcels of real estate in the proposed district, and a statement of the following findings and determinations:

1.  There is a shortage of quality housing of various price ranges in the municipality or county despite the best efforts of public and private housing developers;

2.  The shortage of quality housing can be expected to persist and additional financial incentives are necessary in order to encourage the private sector to construct or renovate housing in the municipality or county;

3.  The shortage of quality housing is a substantial deterrent to the future economic growth and development of such municipality or county; and

4.  The future economic well-being of the municipality or county depends on the governing body providing additional incentives for the construction or renovation of quality housing in such municipality or county.

B.  The resolution containing the findings contained in subsection A of this section shall be published at least once in a legal newspaper of general circulation within the municipality or county.

C.  Upon publication of the resolution as provided in subsection B of this section, the governing body shall send a certified copy of the resolution to the Executive Director of the Oklahoma Housing Finance Agency, requesting that the Executive Director review the resolution and advise the governing body whether he or she agrees with the findings contained therein.  If the Executive Director advises the governing body in writing that he or she agrees with each of the findings of the governing body, the governing body may proceed to establish the district as set forth in the Oklahoma Rural Housing Incentive District Act.  If the Executive Director fails to agree with the findings, the Executive Director shall advise the governing body in writing of the specific reasons therefor.

Added by Laws 1999, c. 140, § 4, eff. Nov. 1, 1999.

§62-874.  Establishment of incentive district - Project plan for development or redevelopment - Resolution - Public hearing - Notice.

A.  Upon receipt of the approval of the Executive Director of the Oklahoma Housing Finance Agency as provided in subsection C of Section 4 of this act, the governing body may proceed with the establishment of the district.  Before doing so, the governing body shall adopt a project plan for the development or redevelopment of housing and public facilities in the proposed district.  Such project plan may include plans for one or more projects, and the length of any individual project shall not exceed fifteen (15) years.  The project plan shall include, but not be limited to, the following:

1.  The legal description and map required by subsection A of Section 4 of this act;

2.  The existing assessed valuation of the real estate in the proposed district, listing the land and improvement values separately;

3.  A list of the names and addresses of the owners of record of all real estate parcels within the proposed district;

4.  A description of the housing and public facilities project or projects that are proposed to be constructed or improved in the proposed district, and the location thereof;

5.  A listing of the names, addresses and specific interests in real estate in the proposed district of the developers responsible for development of the housing and public facilities in the proposed district;

6.  The contractual assurances, if any, the governing body has received from such developer or developers, guaranteeing the financial feasibility of specific housing tax incentive projects in the proposed district; and

7.  A comprehensive analysis of the feasibility of providing housing tax incentives in the district as provided in the Oklahoma Rural Housing Incentive District Act, which shows that the public benefits derived from such district will exceed the costs and that the income therefrom, together with other sources of funding, will be sufficient to pay for the public improvements that may be undertaken in such district.  If other sources of public or private funds are to be used to finance the improvements, they shall be identified in the analysis.

B.  Prior to the adoption of the project plan and designation of the district, the governing body shall adopt a resolution stating that the governing body is considering such action.  The resolution shall provide notice that a public hearing will be held to consider the adoption of the project plan and the designation of the district and contain the following elements:

1.  The date, hour, and place of the public hearing;

2.  The contents of paragraphs 1 through 4 of subsection A of this section;

3.  A summary of the contractual assurances by the developer and comprehensive feasibility analysis as specified in paragraphs 6 and 7 of subsection A of this section; and

4.  A statement that the project plan is available for inspection at the office of the clerk of the municipality or county during normal business hours; and

5.  A statement inviting members of the public to review the project plan and attend the public hearing on the date announced in the resolution.

C.  The date fixed for the public hearing shall be not less than thirty (30) nor more than seventy (70) days following the date of the adoption of the resolution.  The resolution shall be published at least once in a legal newspaper of general circulation in the municipality or county, with the final publication being not less than one (1) week or more than two (2) weeks preceding the date fixed for the public hearing.

D.  A certified copy of the resolution shall be delivered to the planning commission of the municipality or county and the board of any school district levying taxes on property within the proposed district.  If the resolution is adopted by a municipal governing body, a certified copy also shall be delivered to the board of county commissioners of the county.  If the resolution is adopted by a county governing body, it also shall be delivered to the governing body of any municipality located within three (3) miles of such proposed district.

Added by Laws 1999, c. 140, § 5, eff. Nov. 1, 1999.

§62-875.  Public hearing - Presentation of proposed project plan - Ordinance or resolution establishing district - Determination of adverse effect.

A.  At the public hearing, a representative of the municipality or county shall present the proposed project plan for the development or renovation of housing in the proposed district.  Each project proposed for the district shall be identified and explained.  At the hearing, the developer or developers that have contracted with the municipality to undertake the project shall be identified and presented in person or through such developer's representative.  Following the presentation, all interested persons shall be given an opportunity to be heard.  The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

B.  Upon the conclusion of the public hearing, the governing body may adopt the project plan for the district and may establish the district by ordinance or, in the case of any county, by resolution.  The boundaries of such district shall not include any area not designated in the notice required by Section 5 of this act.  Any addition of area to the district or any substantial change to the project plan shall be subject to the same procedure for public notice and hearing as required for the initial establishment of the district.

C.  The ordinance or resolution establishing the district shall be null and void if, within thirty (30) days following the conclusion of the hearing:

1.  The board of any school district levying taxes on such property determines by resolution that the proposed district will have an adverse effect on such school district;

2.  The governing body of any municipality located within three (3) miles of the district proposed to be established by a county determines by ordinance that the proposed district will have an adverse effect on such municipality; or

3.  The board of county commissioners of the county in which a municipal governing body proposes to establish such a district determines by resolution that the proposed district will have an adverse effect on such county.

Added by Laws 1999, c. 140, § 6, eff. Nov. 1, 1999.

§62-876.  Acquisition of real property - Sale or lease to developer.

A.  Any governing body which has established a rural housing incentive district as provided in the Oklahoma Rural Housing Incentive District Act may purchase or otherwise acquire real property; however, the property may not be acquired through the exercise of the power of eminent domain.

B.  Any property acquired by a municipality or county under the Oklahoma Rural Housing Incentive District Act may be sold or leased to any developer, in accordance with the rural housing incentive project plan and under such conditions as shall have been agreed to prior to the adoption of the project plan.  The municipality or county and the developer may agree to any additional terms and conditions, but if the developer requests to be released from any obligations agreed to and embodied in the project plan, such release shall constitute a substantial change and subject to the requirements provided in subsection B of Section 6 of this act.

Added by Laws 1999, c. 140, § 7, eff. Nov. 1, 1999.

§62-877.  Issuance of special obligation bonds - Pledge of revenue - Execution and recitals.

A.  Any municipality or county which has established a housing incentive district as provided in the Oklahoma Rural Housing Incentive District Act may issue special obligation bonds to finance the implementation of the project plan adopted for the district by the governing body, subject to the limitations on indebtedness of the municipality or county as provided in Section 26 of Article X of the Oklahoma Constitution.   The issuance of such bonds shall be required to be approved by the voters of the district, voting at an election called for such purpose by the governing body of the municipality or county.  Such special obligation bonds shall be made payable, both as to principal and interest:

1.  From property tax increments allocated to, and paid into a special fund of the municipality or county under the provisions of subsection A of Section 10 of this act;

2.  From revenues of the municipality or county derived from or held in connection with the implementation of the project or projects in the district;

3.  From any private sources, contributions or other financial assistance from the state or federal government;

4.  From any financial sureties or other guarantees provided by the developer;

5.  From a pledge of any other lawfully available municipal or county revenue sources including, but not limited to, a portion of all increased franchise fees collected from utilities and other businesses using public rights-of-way within the district or a portion of the sales and use tax revenues received by the municipality or county; or

6.  By any combination of these methods.

The municipality or county may pledge such revenue to the repayment of such special obligation bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

B.  Bonds issued pursuant to the provisions of this section shall not be general obligations of the municipality or county, nor in any event shall they give rise to a charge against the general credit or taxing powers of the municipality or county, or be payable out of any funds or properties other than any of those set forth in this subsection.  Such bonds shall so state on their face.

C.  The bonds issued under the provisions of this section shall be special obligations of the municipality or county and are hereby declared to be negotiable instruments.  The bonds shall be executed by the mayor and clerk of the municipality or, in the case of counties, by the chair of the board of county commissioners and clerk of the county, and shall be sealed with the corporate seal of the municipality or the seal of the county.  All details pertaining to the issuance of such special obligation bonds shall be determined by ordinance of the municipality or resolution of the county.  All special obligation bonds issued pursuant to the Oklahoma Rural Housing Incentive District Act shall be exempt from all state taxes except estate taxes.  Special obligation bonds issued pursuant to the provisions of this section shall contain the following recitals:

1.  The authority under which such special obligation bonds are issued;

2.  That they are in conformity with the provisions, restrictions, and limitations thereof; and

3.  That such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in subsection A of this section.

D.  The maximum maturity on bonds issued to finance projects pursuant to the Oklahoma Rural Housing Incentive District Act shall not exceed fifteen (15) years.

E.  Any municipality or county issuing special obligation bonds under the provisions of the Oklahoma Rural Housing Incentive District Act may refund all or part of such issue as provided by law.

F.  In the event the municipality or county shall default in the payment of any special obligation bonds as authorized pursuant to the provisions of this section, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in the Oklahoma Rural Housing Incentive District Act.

G.  Any and all terms, conditions, exclusions and limitations which are otherwise applicable to bonds issued by municipalities and counties shall also be applicable to bonds issued pursuant to this section.

Added by Laws 1999, c. 140, § 8, eff. Nov. 1, 1999.

§62-878.  Use of bond proceeds.

A.  Any municipality or county which has established a rural housing incentive district may use the proceeds of special obligation bonds issued under Section 8 of this act, or any uncommitted funds derived from those sources of revenue set forth in subsection A of Section 8 of this act, to implement specific projects identified within the rural housing incentive district project plan including, without limitation:

1.  Acquisition of property within the specific project area or areas as provided in Section 7 of this act;

2.  Payment of relocation assistance;

3.  Site preparation;

4.  Sanitary and storm sewers and lift stations;

5.  Drainage conduits, channels and levees;

6.  Street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

7.  Street lighting fixtures, connection and facilities;

8.  Underground gas, water, heat, and electrical services and connections located within the public right-of-way;

9.  Sidewalks; and

10.  Water mains and extensions.

B.  None of the proceeds from the sale of special obligation bonds issued under Section 8 of this act shall be used for the construction of buildings or other structures to be owned by or to be leased to any developer of a residential housing project within the district.

Added by Laws 1999, c. 140, § 9, eff. Nov. 1, 1999.

§62-879.  Levy of assessments - Apportionment - Payment into special fund.

A.  The governing body of a municipality or county, subject to the provisions of the Oklahoma Rural Housing Incentive District Act, may levy assessments by and for the benefit of a taxing subdivision on property located within such district, the revenue from which shall be apportioned as follows:

1.  From the assessments levied each year subject to the provisions of the Oklahoma Rural Housing Incentive District Act by or for each taxing subdivision upon property located within a district constituting a separate taxing unit under the provisions of the Oklahoma Rural Housing Incentive District Act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the revenues collected which are produced from that portion of the current assessed valuation of such real property located within such separate taxing unit which is equal to the total assessed value of such real property on the date of the establishment of the district; and

2.  Any revenues produced from that portion of the current assessed valuation of real property within a district and constituting a separate taxing unit under the provisions of this section in excess of an amount equal to the total assessed value of such real property on the effective date of the establishment of the district shall be allocated and paid by the county treasurer to the treasurer as follows:

a. in districts established by a municipality, the amount shall be paid to the treasurer of the municipality and deposited in a special fund of the municipality to pay the cost of housing projects in the district including the payment of principal of and interest on any special obligation bonds issued by such municipality to finance, in whole or in part, such housing project, and

b. in districts established by a county, the amount shall be deposited by the county treasurer in a special fund of the county to pay the cost of housing projects in the district including the payment of principal of and interest on any special obligation bonds issued by such county to finance, in whole or in part, such housing project.  If such special obligation bonds and interest thereon have been paid before the completion of a project, the municipality or county may continue to use such moneys for any purpose authorized by the Oklahoma Rural Housing Incentive District Act until such time as the project is completed, but for not to exceed fifteen (15) years from the date of the establishment of the district.

When such special obligation bonds and interest thereon have been paid and the project is completed, all moneys thereafter received from real property taxes within such district shall be allocated and paid to the respective taxing subdivisions in the same manner as are other ad valorem taxes.

B.  Notwithstanding any other provision of law, it is hereby stated that it is an object of assessments levied by or for the benefit of any taxing subdivision on taxable real property located within any district created pursuant to the Oklahoma Rural Housing Incentive District Act, that revenues therefrom may be applied and allocated to and when collected paid into a special fund of a municipality or county pursuant to the procedures and limitations of the Oklahoma Rural Housing Incentive District Act to pay the cost of a project including principal of and interest on special obligation bonds issued by such municipality or county to finance, in whole or in part, such project.

Added by Laws 1999, c. 140, § 10, eff. Nov. 1, 1999.

§62-880.  Transmission of project plan documents.

After the adoption by the governing body of a project plan which contains the provisions required by Section 5 of this act, the clerk of the municipality or county shall transmit a copy of the description of the land within the district, a copy of the ordinance or resolution adopting the project plan, and a map or plat indicating the boundaries of the district, to the clerk, assessor, and treasurer of the county in which the district is located and to the governing bodies of any taxing subdivision which levy taxes upon any property in the district.  Such documents shall be transmitted as promptly as practicable following the adoption or modification of the project plan, but in any event, on or before January 1 of the year following the adoption or modification of the project plan.

Added by Laws 1999, c. 140, § 11, eff. Nov. 1, 1999.

§62-881.  Short title.

This act shall be known and may be cited as the "Oklahoma Housing Reinvestment Program Act".

Added by Laws 2002, c. 344 , § 1, eff. Jan. 1, 2003.

§62-882.  Definitions.

As used in this act:

1.  "Governing body" means the city council of a city, the board of trustees of a town or the board of county commissioners of a county;

2.  "Housing reinvestment district" means a district created pursuant to the provisions of Section 5 of this act; and

3.  "Taxing entity" means a municipality, county, school district, political subdivision or other local entity which levies ad valorem taxes.

Added by Laws 2002, c. 344 , § 2, eff. Jan. 1, 2003.

§62-883.  Purpose.

It is hereby declared to be the purpose of the Oklahoma Housing Reinvestment Program Act to encourage reinvestment in housing in those areas of this state for which a demonstrated need for housing exists but is not met through existing public and private efforts by authorizing local governmental entities to provide abatement of ad valorem taxes during the first years after new or remodeled housing construction.

Added by Laws 2002, c. 344 , § 3, eff. Jan. 1, 2003.

§62-884.  Ad valorem tax exemption - Effect on school state aid.

Pursuant to the provisions of Section 6C of Article X of the Oklahoma Constitution, a municipality or county may provide an exemption from ad valorem taxes in a housing reinvestment district pursuant to the provisions of this act.  A school district or taxing entity other than a municipality or county may provide an exemption from ad valorem taxes in a housing reinvestment district pursuant to the provisions of this act through a contractual arrangement with the municipal or county governing body.  The loss of revenue to a school district from any such exemption from ad valorem taxes shall be borne by the school district and such exempted revenue shall be treated as being received by the school district for purposes of computation of the school district's state aid pursuant to the provisions of Article 18 of Title 70 of the Oklahoma Statutes.

Added by Laws 2002, c. 344 , § 4, eff. Jan. 1, 2003.

§62-885.  Procedures for establishing housing reinvestment district - Adoption of ordinance or resolution - Initiative and referendum.

A.  The governing body of a municipality or county may establish a housing reinvestment district as follows:

1.  A housing reinvestment district may only be created in a municipality or county with a population of less than three hundred thousand (300,000) persons and in which the percentage change in population, according to the most recent federal decennial census or the most recent population estimate provided by the United States Bureau of the Census, compared with the previous federal decennial census, is less than the national average percentage change in population; provided, a municipality or county which does not meet such requirement may create a housing reinvestment district in a specific geographic area thereof which meets the definition of an "opportunity zone" as such term is defined in paragraph 2 of subsection G of Section 3604 of Title 68 of the Oklahoma Statutes;

2.  The governing body shall designate and adopt the proposed boundaries of any such district.  Except as otherwise provided in this subsection, the boundaries of any district created by a municipality shall be confined to that territory within the corporate limits of the municipality and any district created by a county shall be confined to that territory within the unincorporated areas of the county.  Any municipality or county may by written agreement jointly create a contiguous district with one or more other municipalities or counties;

3.  The governing body shall obtain the written consent of each taxing entity levying ad valorem taxes upon property located in the proposed boundaries of the district to grant tax abatements as provided in Section 6 of this act.  If such written consent is not obtained from each taxing entity, the district shall not be created.  The governing body shall further enter into a contractual arrangement with the governing bodies of all other affected taxing entities to provide relief from ad valorem taxes as provided in Section 6 of this act;

4.  Upon the adoption and approval of the proposed boundaries of the district, the governing body shall, after public notice and hearing, adopt an ordinance or resolution, whichever is applicable, which:

a. describes the boundaries of the district sufficiently definite to identify with ordinary and reasonable certainty the territory included in it,

b. creates the district as of a specified date,

c. assigns a name to the district for identification purposes, and

d. contains findings that:

(1) the municipality or county or portion thereof in which the proposed district is located meets the requirements of paragraph 1 of this subsection, and

(2) the improvement to housing in the area of the district caused by the granting of tax abatements pursuant to the provisions of this act is likely to enhance the value of other real property in the municipality or county and to promote the general public interest.

B.  The powers of initiative and referendum, reserved by the Oklahoma Constitution to the people, are reserved to the people of every municipality or county with reference to the tax relief or incentives or exemptions or increment captured as authorized by Section 6C of Article X of the Oklahoma Constitution and as provided for in this act.  A housing reinvestment district may be created through an initiative or referendum petition pursuant to the procedures set forth in Section 868 of Title 62 of the Oklahoma Statutes.  A housing reinvestment district may also be terminated, whether created pursuant to the provisions of subsection A of this section or through an initiative or referendum petition, through an initiative or referendum petition pursuant to such procedures.

Added by Laws 2002, c. 344 , § 5, eff. Jan. 1, 2003.

§62-886.  Residences qualifying for tax exemption - Application - Limit on amount.

A.  Upon creation of a housing reinvestment district pursuant to the provisions of Section 5 of this act, there shall be granted exemptions from ad valorem taxes upon property that qualifies for a homestead exemption as follows:

1.  A newly constructed residence located on a parcel upon which a residence has not previously been located within a ten-year period immediately preceding the date of the commencement of construction shall be exempt from ad valorem taxes for a period of two (2) tax years, beginning with the tax year the property first qualifies for a homestead exemption, to the extent of the ad valorem taxes upon the parcel of property upon which the residence is located attributable to the difference in the fair market value of such parcel in such tax year compared to the fair market value of such parcel in the tax year in which construction of the residence commenced;

2.  A newly constructed residence located on a parcel upon which a residence was previously located within a ten-year period immediately preceding the date of the commencement of construction shall be exempt from ad valorem taxes for a period of three (3) tax years, beginning with the tax year the property first qualifies for a homestead exemption, to the extent of the ad valorem taxes upon the parcel of property upon which the residence is located attributable to the difference in fair market value of such parcel in such tax year compared to the fair market value of such parcel in the tax year in which construction of the residence commenced; and

3.  A residence to which an improvement, as defined in Section 2802.1 of Title 68 of the Oklahoma Statutes, has been made, in an amount which increases the fair cash value of the property by not less than Twenty Thousand Dollars ($20,000.00) as determined by the county assessor, shall be exempt from ad valorem taxes for a period of five (5) tax years, beginning with the first full tax year following completion of the improvement, to the extent of the amount of ad valorem taxes attributable to the value of the improvement.

For purposes of this section, a "newly constructed residence" shall mean a dwelling for which construction was commenced after the creation of the housing reinvestment district in which the dwelling is located.

B.  The owner of any property qualifying for an exemption as provided in subsection A of this section shall apply to the county assessor on or before March 15 of the first tax year for which the exemption is sought for the granting of such exemption.  Such exemption shall not be granted unless the property owner is in compliance with all ad valorem tax laws of this state.  If the property owner ceases to be in compliance with all ad valorem tax laws of this state during the period of the exemption, the exemption shall be disallowed.

C.  An exemption from ad valorem taxes in any area included within the boundaries of an enterprise area, a historic preservation area or a reinvestment area as such terms are defined in Section 853 of Title 62 of the Oklahoma Statutes, or in a rural housing incentive district established in accordance with the Oklahoma Rural Housing Incentive District Act, in which ad valorem tax revenues or other local tax revenues, or any increment or portion thereof, are apportioned or allocated for the repayment of bonds pursuant to the Local Development Act or the Oklahoma Rural Housing Incentive District Act, shall be limited to the amount of ad valorem taxes not so apportioned or allocated.

Added by Laws 2002, c. 344 , § 6, eff. Jan. 1, 2003.

§62-887.  Expiration of act.

The provisions of the Oklahoma Housing Reinvestment Program Act shall cease to be effective January 1, 2013; provided, any exemption granted pursuant to the Oklahoma Housing Reinvestment Program Act prior to January 1, 2013, which will extend for a period of time after such date shall remain eligible for such exemption for the period of time and under the terms and conditions under which it was originally granted.

Added by Laws 2002, c. 344 , § 7, eff. Jan. 1, 2003.

§62-900.  Short title.

Sections 1 and 2 of this act shall be known and may be cited as the "State Capital Improvement Planning Act".

Added by Laws 1992, c. 330, § 1, emerg. eff. May 28, 1992.

§62-901.  Long-Range Capital Planning Commission - Annual state capital plan - Capital budget - Policy Advisory Committee.

A.  1.  There is hereby created a Long-Range Capital Planning Commission to advise and assist the Legislature in providing for capital facilities in this state.  The Commission shall consist of twelve (12) members as follows:

a. four members appointed by the President Pro Tempore of the Senate to serve at his pleasure.  Of these appointees two shall be members of the Senate and two shall be from the public at large,

b. four members appointed by the Speaker of the House of Representatives to serve at his pleasure.  Of these appointees two shall be members of the House of Representatives and two shall be from the public at large,

c. four members shall be appointed by the Governor to serve at his pleasure.  These appointees shall be from the public at large.

2.  A chairman of the Commission shall be elected from its membership.  Seven members of the Commission shall constitute a quorum.  Members of the Commission shall serve without compensation, but all public members shall be entitled to reimbursement, pursuant to the State Travel Reimbursement Act, for expenses incurred in the performance of their duties.

3.  Initial appointments to the Commission shall be made within thirty (30) days of the effective date of this act.

B.  The Commission shall have the authority to promulgate rules and regulations necessary to implement the provisions of this act.

C.  The Oklahoma State Bond Advisor shall provide staffing for the Commission and other such assistance as the Commission may require.

D.  1.  The Commission shall prepare each year a state capital plan for addressing state, regional and local public capital facility needs for the next ensuing five (5) years.  The Oklahoma State Regents for Higher Education and each state governmental entity as defined in Section 695.3 of Title 62 of the Oklahoma Statutes shall cooperate with the Commission in the preparation of the state plan.  By October 1, 1992, each state governmental entity shall submit a copy of its complete inventory and a need list.  Beginning December 1, 1993, the plan shall be submitted to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate no later than December 1 of each year.

2.  a. The capital plan should supplement and integrate, not replace, existing capital planning processes at the state, regional or local level.  The plan shall consider and incorporate, as appropriate, the local and regional plans that may be developed pursuant to the provisions of Sections 3 through 6 of this act.

b. The plan shall assess long-term needs for capital facilities provided by both state and local governments as determined by the Commission.  The plan shall include:

(1) an inventory of capital facilities held by the state, and when available, by units of local government or special districts.  The inventory shall include such information as is reasonably available on the physical and economic condition of these assets,

(2) a projection of economic and demographic trends likely to influence the needs for new or expanded capital facilities,

(3) an estimate of mandatory, essential, desirable and deferrable repair, replacement and expansions,

(4) estimates of life cycle costs for new and substantially expanded or renovated facilities.  Life cycle costs shall include the cost of construction, financing, repair and maintenance,

(5) an analysis of recent trends and projections of revenues available from general obligation and revenue bonds, general and dedicated taxes used for capital facilities finance, user fees, the federal government and other sources,

(6) an analysis of the capacity of the state and local governments to incur debt or finance public capital facilities,

(7) a detailed list of all capital projects of the state which the Commission recommends be undertaken or continued for any state agency in the next two (2) fiscal years, together with information as to the effect of such capital projects on future operating expenses of the state, and with recommendations as to the priority of such capital projects and the means of funding them,

(8) the forecasts of the Commission as to the requirements for capital projects of state agencies for the three (3) fiscal years next following such two (2) fiscal years and for such additional periods, if any, as may be necessary or desirable for adequate presentation of particular capital projects, and a schedule for the planning and implementation or construction of such capital projects,

(9) a schedule for the next fiscal year of recommended projects,

(10) a review of capital projects which have recently been implemented or completed or are in process of implementation or completion,

(11) recommendations as to the maintenance of physical properties and equipment of state agencies, and

(12) such other information as the Commission deems relevant to the foregoing matters.

3.  The Governor shall prepare at the same time as the state budget document is prepared, a capital budget.  The capital budget shall be prepared and submitted by the Governor or Governor-elect in accordance with the procedures for preparing the state budget document.  The capital budget shall embrace all expenditures of the state government for facilities and equipment and all revenues to be raised for purpose of meeting expenditure commitments during the next ensuing fiscal year and shall include the following:

a. for each expenditure and class of expenditures, the costs to be incurred during the next ensuing fiscal year, plus where appropriate, the annual operating and maintenance costs of such facilities and a schedule of depreciation calculated in accordance with the principles and standards of capital budgeting authorized by paragraph 4 of this subsection,

b. the revenues and sources required to meet projected expenditures.  Revenue sources to be indicated include, but are not limited to:  the General Revenue Fund, the Transportation Fund, any special funds, proceeds of bond sales, federal funds, local government revenue or other sources.  Where additional revenues in the form of additional taxes, user fees or new bond issues are proposed to meet expenditure requests, any funds created for such purposes shall be included in this act, and

c. a statement regarding the relationship between the proposals contained in the capital budget and the capital plan.  The capital budget shall be based upon the capital plan prepared by the Commission.

4.  The Commission, with the assistance of the Office of State Finance, shall prepare and publish rules and regulations that set forth principles and standards for capital planning and budgeting to be used by state agencies.  The rules and regulations shall set forth definitions of relevant terms to be used in the capital planning and budgeting processes, establish accounting standards and standards for costs and benefits of public facility investments.

E.  The Oklahoma Department of Commerce shall assist the Long-Range Capital Planning Commission in developing any portion of the state capital plan addressing regional and local public capital facility needs.  The Department shall assist in providing the expertise and information required to assess long-term needs for capital facilities at the regional and local level.  The Department shall have the authority to contract with other entities to provide the type of information needed to prepare:

1.  An inventory of capital facilities held by units of local government, and special districts, including such information as is reasonably available on the physical and economic condition of these assets.  Inventories shall be conducted according to the geographical boundaries of the regional councils;

2.  A projection of economic and demographic trends likely to influence the needs for new or expanded local capital facilities;

3.  An estimate of mandatory, essential, desirable and deferrable repair, replacement and expansions; and

4.  Estimates of life cycle costs for new and substantially expanded or renovated facilities.  Life cycle costs shall include the cost of construction, financing, repair and maintenance.

F.  1.  The Commission and the Oklahoma State Bond Advisor may call to their assistance such personnel or any state agency in order to perform their duties pursuant to the State Capital Improvement Planning Act and such agencies shall respond and provide any such assistance as may be required.  The Office of State Finance and other state agencies also shall assist the Commission in the performance of its functions.  The Commission may use existing studies, surveys, plans, data and other materials in the possession of any state agency or any municipality or political subdivision of this state.  Each such agency, municipality or subdivision may make the same available to the Commission so that the Commission may have available to it current information with respect to the capital plans and programs of each such agency, municipality or subdivision.

2.  The officers and personnel of any state agency, municipality or political subdivision, and any other person may serve at the request of the Commission upon such advisory committees as the Commission may create and such officers and personnel may serve upon such committees without forfeiture of office or employment and with no loss or diminution of the compensation, status, rights and privileges which they otherwise enjoy.

G.  1.  There is hereby created the Policy Advisory Committee to the Commission to meet no less than once a year or at the call of the chairman of the Commission.

2.  The purposes and responsibilities of the Policy Advisory Committee shall be:

a. to counsel and otherwise assist the Commission in the development of the capital plan, and

b. to review and comment on the capital plan and make recommendations to the Commission concerning capital planning and debt management issues as deemed appropriate by the Committee.

3.  The Policy Advisory Committee shall be composed of the members of the Bond Oversight Commissions and the chief executive officer or fixed designate from each of the following entities; provided, designated members shall be appointed by each chief executive officer for a term certain which shall not be less than one (1) year:

a. Association of County Commissioners of Oklahoma,

b. Oklahoma Municipal League,

c. State Department of Transportation,

d. Oklahoma Turnpike Authority,

e. Office of Public Affairs,

f. Oklahoma Water Resources Board,

g. Department of Human Services,

h. Department of Corrections,

i. Department of Mental Health,

j. Oklahoma Tourism and Recreation Department,

k. Department of Education,

l. Oklahoma State Regents for Higher Education,

m. State Department of Health,

n. State Department of Agriculture,

o. Oklahoma Department of Career and Technology Education,

p. Oklahoma Association of Regional Councils, and

q. Such other members as determined by the Commission.

Added by Laws 1992, c. 330, § 2, emerg. eff. May 28, 1992.  Amended by Laws 2001, c. 33, § 57, eff. July 1, 2001.

§62-910.  Short title.

Sections 3 through 5 of this act shall be known and may be cited as the "Local and Regional Capital Improvement Planning Process Act".

Added by Laws 1992, c. 330, § 3, emerg. eff. May 28, 1992.

§62-911.  Definitions.

As used in the Local and Regional Capital Improvement Planning Process Act, unless otherwise indicated:

1.  "Capital improvement plan" means a document or interrelated document containing the elements established under the provisions of subsection D of Section 5 of this act, including the strategies for an implementation program which are consistent with the goals and guidelines established under the Local and Regional Capital Improvement Planning Process Act;

2.  "Local planning committee" means the committee established by the officers of a unit of local government or combination of units of local governments which has the general responsibility established under Section 5 of this act.  If a unit of local government has an existing planning department or other such entity, the unit may utilize that entity as its local planning committee;

3.  "Person" means an individual, corporation, governmental agency, county, municipality, trust, estate, partnership, association or any other legal entity;

4.  "Regional council" means a regional commission or a council of governments established under the provisions of the Interlocal Cooperation Act, and which has as its primary purpose joint planning for units of local government and consists of Grand Gateway Economic Development Association, Eastern Oklahoma Development District, Kiamichi Economic Development District of Oklahoma, Southern Oklahoma Development Association, Central Oklahoma Economic Development District, Indian Nations Council of Governments, Northern Oklahoma Development Association, Association of Central Oklahoma Governments, Association of South Central Oklahoma Governments, South Western Oklahoma Development Authority and Oklahoma Economic Development Association;

5.  "Reviewing authority" means the planning board, agency or office of a unit of local government or if none, the elected officers of such unit;

6.  "Special district" means a rural water district, conservation district, rural road improvement district, sewer protection district, fire protection district and districts established pursuant to the Interlocal Cooperation Act; and

7.  "Unit of local government" means a municipality, county or special district.

Added by Laws 1992, c. 330, § 4, emerg. eff. May 28, 1992.

§62-912.  Responsibilities of units of local government - Joint planning programs - Local capital improvement plans.

A.  Each unit of local government, subject to the limitations and requirements of the Local and Regional Capital Improvement Planning Process Act, is encouraged to:

1.  Plan for future development, growth, and improvement; and

2.  Adopt and amend local capital improvement programs consistent with the provisions of the Local and Regional Capital Improvement Planning Process Act.

B.  1.  A unit of local government's responsibility for the preparation or amendment of its capital improvement program is governed by the provisions of this section.  Where procedures for local adoption of capital improvement plans are governed by other provisions of state law or municipal charter or ordinance, the unit of local government may modify the procedural requirements of this subsection as long as a broad range of opportunity for public comment and review is preserved.

2.  Each unit of local government which prepares or amends a capital improvement program shall ensure that said program is consistent with the goals, guidelines and other provisions of the Local and Regional Capital Improvement Planning Process Act.

3. a. The governing officers of a unit of local government or combination of units shall designate and establish a local planning committee which shall have the general responsibility for the development and maintenance of a local capital improvement plan.  The committee shall:

(1) conduct public hearings and solicit and encourage citizen input, and

(2) prepare the local capital improvement plan and make recommendations to the local governing body regarding the adoption and implementation of the program or amended program.

b. The governing officers of a unit of local government or combination of units may solicit bids from persons or regional planning councils to act as the local planning committee.

4.  In order to encourage citizen input and participation, units of local government are directed to adopt local capital improvement plans only after soliciting and considering a broad range of public review and comment.

5.  The local planning committee shall conduct its meetings in accordance with the provisions of the Oklahoma Open Meeting Act.  The committee shall hold at least one public hearing on its proposed local capital improvement plan.  A copy of the proposed plan shall be made available for public inspection at a convenient location during normal public hours at least thirty (30) days prior to the hearing.

6.  Any comments and suggestions within the established time limits shall be considered by the committee and may be adopted.  All comments and suggestions shall be made available for public inspection.

7.  A unit of local government may seek technical assistance, comments and suggestions on format, applicability and potential financing options from the Long Range Capital Planning Commission, the Oklahoma Department of Commerce and the State Bond Advisor.

8.  The proposed capital improvement plan shall be considered adopted when it has been accepted by the governing body of the unit of local government.

9.  After adoption, a copy of the capital improvement plan shall be forwarded to the appropriate regional planning council by the units of local government.

10.  Each regional planning council shall incorporate the capital improvement plans into a regional capital improvement plan.

11.  Regional capital improvement planning shall be the responsibility of the regional planning councils.

C.  Cooperative local improvement planning efforts conducted by two or more units of local government shall comply with the provisions of this subsection.

1.  A unit of local government shall exercise planning authority over the total land area within its jurisdiction.

2.  Any combination of contiguous units of local government may conduct joint planning programs to fulfill the responsibilities established under this act.  The units shall agree:

a. on procedures for joint action in the preparation and adoption of local capital improvements plans,

b. on the manner of representation, and

c. on the amount of contribution from each for any costs incurred in the development of the local capital improvements plan.

3.  The agreement shall be in writing, approved by the governing bodies of the units of local government, and forwarded to the Long Range Capital Planning Commission.

D.  A local capital improvement plan shall include an inventory and analysis section addressing state goals under this act and issues of local or regional significance.  The format of the inventory and capital improvement plan and process shall be based on information provided by the Oklahoma Department of Commerce.  The analysis shall include ten-year projections of local and regional growth in population and residential, commercial and industrial activity, the projected need for public facilities, and the vulnerability of and potential impacts on natural resources.

1.  The inventory and analysis section shall include but not be limited to:

a. a legal description and general area description of the area address,

b. economic and demographic data describing the unit of local government and the region within which it is located,

c. existing transportation systems, including the capacity of existing and proposed major thoroughfares, secondary routes, pedestrian ways and parking facilities,

d. land use information which describes current and projected development patterns,

e. an assessment of the age of all capital facilities and an assessment of the existing technology of all capital projects,

f. an assessment of capital facilities and public services necessary to support growth and development and the costs of those facilities and services, and

g. an analysis of projections of revenues available from all sources including general funds, bond issues, special funds, and federal funds.

2.  The plan shall include a policy development section which relates the findings contained in the inventory and analysis section to the state goals.  The policies shall:

a. promote the state goals under the Local and Regional Capital Improvement Planning Process Act,

b. address any conflicts between state goals in the Local and Regional Capital Improvement Planning Process Act,

c. address any conflicts between regional and local issues, and

d. address financing policies and capabilities of the state and of units of local government and any special districts.

3.  The plan shall contain an implementation strategy section which shall include a timetable for the implementation program.  The implementation shall be consistent with state laws and shall actively promote policies developed during the planning process.  The timetable shall identify significant issues to be presented to a vote of the people in the implementation program.  In developing its strategies and subsequent policies and capital improvement plans each unit of local government shall:

a. identify and designate at least two basic types of geographic areas.  Growth areas are those suitable for orderly residential, commercial and industrial development forecast over the next ten (10) years.  Rural areas are those areas where protection should be provided for agricultural, forest and scenic lands, and

b. develop a capital investment plan for financing the replacement and expansion of public facilities and services required to meet projected economic growth and development.

4.  An implementation program shall be adopted that is consistent with the strategies in paragraph 3 of this subsection.

5.  The capital improvement plan shall be coordinated with existing or future comprehensive plans adopted by local units of government.

E.  A unit of local government periodically shall review and revise its local capital improvement plan in a timely manner to account for changes caused by growth and development.  At a minimum, the unit of local government shall update the program at least once every three (3) years in accordance with the provisions of this section.

Added by Laws 1992, c. 330, § 5, emerg. eff. May 28, 1992.

§62-1001.  Repealed by Laws 1998, c. 317, § 16, eff. July 1, 1998.

§62-1002.  Repealed by Laws 2005, c. 108, § 3, eff. July 1, 2005.

§62-2001.  Legislative findings.

The Legislature finds that general economic conditions in rural areas of the State of Oklahoma reflect reduced individual earning power, relatively lower returns on business investment and the corresponding effects upon fiscal capacity of political subdivisions the geographical area of which consists primarily of unincorporated areas or relatively small municipalities.  In order to remove impediments to economic development in rural areas, in order to alleviate the sometimes negative effects of lower population density, population decreases, and increased demand for governmental services and in order to maintain a desirable quality of life for residents and other legal entities in rural areas, the Legislature hereby establishes a procedure pursuant to which public funds may be used in a flexible manner for the general improvement of living and working conditions in predominantly rural areas of the State of Oklahoma for which an identifiable need has been determined.

Added by Laws 1996, c. 193, § 2, eff. July 1, 1996.

§62-2002.  Repealed by Laws 2004, c. 500, § 2, eff. July 1, 2004.

§62-2002.1.  Rural Economic Action Plan Water Projects Fund.

A.  There is hereby created the "Rural Economic Action Plan Water Projects Fund".  The fund shall be subject to legislative appropriation and shall consist of all monies deposited into the fund by law.  The fund shall be a continuing fund not subject to fiscal year limitations.

B.  The Rural Economic Action Plan Water Projects Fund may be used for any purpose as authorized by law.

Added by Laws 2004, c. 500, § 1, eff. July 1, 2004.

§62-2003.  Grants - Water quality projects.

A.  Monies appropriated by law to the Oklahoma Water Resources Board for the purpose of funding the Rural Economic Action Plan grant program and the Rural Economic Action Plan Water Projects Fund shall be administered by the Oklahoma Water Resources Board as provided by this section.

B.  The monies referred to in subsection A of this section shall be distributed to eligible cities and towns, unincorporated areas or other qualified entities located within the areas represented by the following organizations:

1.  Association of Central Oklahoma Governments (ACOG);

2.  Association of South Central Oklahoma Governments (ASCOG);

3.  Central Oklahoma Economic Development District (COEDD);

4.  Eastern Oklahoma Economic Development District (EOEDD);

5.  Grand Gateway Economic Development Association (GGEDA);

6.  Indian Nations Council of Governments (INCOG);

7.  Kiamichi Economic Development District (KEDDO);

8.  Northern Oklahoma Development Association (NODA);

9.  Oklahoma Economic Development Association (OEDA);

10.  Southern Oklahoma Development Association (SODA); and

11.  South Western Oklahoma Development Authority (SWODA).

C.  The monies referred to in subsection A of this section shall not be expended for the benefit of cities or towns with a population in excess of seven thousand (7,000) persons according to the latest Federal Decennial Census.  Funds may also be expended for any city or town with a population below seven thousand (7,000) persons based upon the current population estimate according to the U.S. Census Bureau.  Funds may be expended for such cities and towns until the next following Federal Decennial Census.  Any municipality may enter into an agreement with an entity described in subsection B of this section to apply for available funds described by this section if the municipality is located within the area served by the entity.  Upon approval of the application, funds shall be paid to the municipality requesting the funds.

D.  An entity described in subsection B of this section may apply for a grant to be used for the benefit of an unincorporated area within a county served by that entity.  Any county may enter into an agreement with an entity described in subsection B of this section if the county is located within the area served by the entity.  Upon approval of the application, funds shall be paid to the county requesting the funds.

E.  The monies referred to in subsection A of this section may be expended for water quality projects, including but not limited to sewer line construction or repair and related storm or sanitary sewer projects, water line construction or repair, water treatment, water acquisition, distribution or recovery and related projects.

F.  Any city or town with a population less than one thousand seven hundred fifty (1,750) persons according to the latest Federal Decennial Census shall have a higher priority for funds allocated by the Oklahoma Water Resources Board from the amount referred to in subsection A of this section than jurisdictions of greater size.  Among such cities or towns, those municipalities having relatively weaker fiscal capacity shall have a priority for project funding in preference to other municipalities.

G.  The Oklahoma Water Resources Board shall establish ten separate accounts containing one-tenth (1/10) of the amount annually appropriated to the Rural Economic Action Plan Water Projects Fund per account.  Each account shall be available for distribution to qualified entities located within the area served by entities described in subsection A of Section 2007 of this title or for distribution to benefit unincorporated areas with the exception of one account which shall be divided equally into two subaccounts.  Each one of the two subaccounts shall be available for distribution to qualified entities located within the respective jurisdiction of one of the entities described by subsection B of Section 2007 of this title or for distribution to benefit unincorporated areas.  No funds deposited into one account or subaccount shall be transferred to any other account.  The total expenditure from any one account or subaccount for each fiscal year may not exceed the amount of funds available to each account as may be provided by law.

H.  No city, town or other entity to which funds  will be awarded pursuant to this section shall be required to provide any form of match to obtain the funds, whether through cash, services or any other method.

I.  The Oklahoma Water Resources Board shall not be allowed to retain any of the funds referred to in subsection A of this section for administration.  All such funds shall be distributed to eligible entities as authorized by law.

J.  In order to ensure fair and equitable distribution of the funds referred to in subsection A of this section, the Oklahoma Water Resources Board shall promulgate rules for administering, determining priority of, approving and funding applications for such funds.  The rules shall implement the provisions of this section including the following:

1.  No qualified entity shall be approved nor funded for more than One Hundred Fifty Thousand Dollars ($150,000.00) from such funds in any twelve-month period;

2.  If a qualified entity has previously been approved for or received such funds and makes a subsequent application, that subsequent application may be assigned lower priority than an application by qualified entities who have not previously been approved for or received such funds;

3.  In order to prevent substantially the same entity or area from receiving an undue advantage, a political subdivision and all its public trusts and similar subordinate entities together shall be treated as one and the same qualified entity; provided rural water or sewer districts shall not be construed to be subordinate entities of counties unless the effect would be to make multiple grants to substantially the same entity or service area; and

4.  The Oklahoma Water Resources Board may establish limited time periods for processing applications for available funds.

Added by Laws 1996, c. 193, § 3, eff. July 1, 1996.  Amended by Laws 1997, c. 382, § 1, eff. July 1, 1997; Laws 1998, c. 373, § 3, eff. July 1, 1998; Laws 1999, c. 1, § 18, emerg. eff. Feb. 24, 1999; Laws 1999, c. 377, § 5, eff. July 1, 1999; Laws 2002, c. 219, § 1, eff. July 1, 2002.

NOTE:  Laws 1998, c. 283, §3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§62-2004.  Deposit of monies in Rural Economic Action Plan Fund accounts.

The monies appropriated to the Rural Economic Action Plan Fund shall be subject to all of the requirements of Sections 2006 through 2013 of this title.  There shall be deposited into each of the accounts provided by Section 2006 of this title the sum of one-tenth (1/10) of the amount appropriated to the Rural Economic Action Plan Fund with the exception of one account which shall be divided equally into two subaccounts.  One of the two subaccounts shall be available to one and only one of the entities described by subsection B of Section 2007 of this title for distribution to cities or towns within the respective jurisdiction of the entity if the population of such city or town does not exceed seven thousand (7,000) persons according to the latest Federal Decennial Census or for the benefit of an unincorporated area.  Funds may also be expended for any city or town with a population below seven thousand (7,000) persons based upon the current population estimate according to the U.S. Census Bureau.  Funds may be expended for such cities and towns until the next following Federal Decennial Census.

Added by Laws 1996, c. 193, § 4, eff. July 1, 1996.  Amended by Laws 1997, c. 382, § 2, eff. July 1, 1997; Laws 1998, c. 373, § 4, eff. July 1, 1998; Laws 1999, c. 369, § 2, eff. July 1, 1999; Laws 2002, c. 219, § 2, eff. July 1, 2002.

§62-2005.  Repealed by Laws 1998, c. 373, § 7, eff. July 1, 1998.

§62-2006.  Rural Economic Action Plan Fund - Establishment - Accounts.

A.  There is hereby established a fund within the State Treasury to be known as the Rural Economic Action Plan Fund.  The fund shall be a continuing fund not subject to fiscal year limitations.  Within the Rural Economic Action Plan Fund there shall be established ten separate accounts into which shall be deposited such funds as may be provided by law.

B.  One of nine accounts shall be available to each entity described in subsection A of Section 2007 of this title.

C.  One account shall be divided equally into two subaccounts.  One of the two subaccounts shall be available to each of the entities described by subsection B of Section 2007 of this title for distribution to any city or town within the respective jurisdiction of the entity if the population of such city or town does not exceed seven thousand (7,000) persons according to the latest Federal Decennial Census or for the benefit of an unincorporated area.  Funds may also be expended for any city or town with a population below seven thousand (7,000) persons based upon the current population estimate according to the U.S. Census Bureau.  Funds may be expended for such cities and towns until the next following Federal Decennial Census.

D.  No funds deposited into one account or subaccount shall be transferred to any other account.  No entity may access any more than one account per fiscal year and the total expenditure from any one account for each fiscal year may not exceed the amount of funds available to each account as may be provided by law.

Added by Laws 1996, c. 193, § 6, eff. July 1, 1996.  Amended by Laws 1997, c. 382, § 3, eff. July 1, 1997; Laws 1998, c. 373, § 5, eff. July 1, 1998; Laws 1999, c. 369, § 3, eff. July 1, 1999; Laws 2002, c. 219, § 3, eff. July 1, 2002.

§62-2007.  Eligibility to obtain funding.

A.  A voluntary association of Oklahoma local governmental jurisdictions or another legal entity, including a public trust or a nonprofit corporation or other entity which performs functions for the benefit of or which exists for the primary benefit of Oklahoma local governmental jurisdictions and which is not described in subsection B of this section, shall be eligible to obtain funding for rural economic development projects as authorized by subsection B of Section 2006 of this title.

B.  A voluntary association of Oklahoma local governmental jurisdictions containing at least one municipality with a population in excess of three hundred fifty thousand (350,000) persons according to the latest Federal Decennial Census, shall be eligible to obtain funding as authorized by subsection C of Section 2006 of this title.

C.  The entities described in subsection A or B of this section and which are eligible for any funds authorized by Section 2006 of this title shall be prohibited from making expenditures on behalf of or from making payment directly to any city or town with a population in excess of seven thousand (7,000) persons using any funds deposited to the Rural Economic Action Plan Fund created by Section 2006 of this title.

D.  An organization described in subsection A or B of this section shall be authorized to make payment of funds obtained pursuant to Section 2006 of this title directly to a county if the funds are used for the benefit of an unincorporated area located within the county to which payment is made.  After the county has provided a request to an organization described in subsection A or B of this section for funds to benefit an unincorporated area of the county, together with a statement that the county has conducted a review of the needs of unincorporated areas located within the county and that the funding requested is consistent with the evaluation of priorities for funds by the county, the funds requested may be paid to the county.  Any funds paid to a county pursuant to the provisions of this subsection shall be expended by the county exclusively for the purpose identified in the request.

E.  No county to which funds are paid pursuant to the provisions of subsection D of this section shall be liable to any person or other legal entity for damages arising out of any condition, act, omission or other cause alleged to have arisen as a result of a project upon which funds expended pursuant to the authority of subsection D of this section were paid to the county.

Added by Laws 1996, c. 193, § 7, eff. July 1, 1996.  Amended by Laws 1997, c. 236, § 1, eff. July 1, 1997.

§62-2008.  Plans for use of funds - "Economic development" defined.

The governing board of an entity described by subsection A or B of Section 2007 of this title shall develop a plan for the use of available funds for the economic development of areas included within its respective jurisdiction.  For purposes of this act, "economic development" shall include, but shall not be limited to, the following purposes:

1.  Rural water quality projects, including acquisition, treatment, distribution and recovery of water for consumption by humans or animals or both;

2.  Rural solid waste disposal, treatment or similar projects;

3.  Rural sanitary sewer construction or improvement projects;

4.  Rural road or street construction or improvement projects;

5.  Provision of health care services, including emergency medical care, in rural areas;

6.  Provision of rural fire protection services;

7.  Construction or improvement of telecommunication facilities or systems;

8.  Improvement of municipal energy distribution systems;

9.  Expenditures designed to increase the employment level within the jurisdiction of the entity; and

10.  Such other purposes as may be certified pursuant to an affirmative vote of two-thirds (2/3) of the governing board of an entity described by subsection A or B of Section 2007 of this title.

Added by Laws 1996, c. 193, § 8, eff. July 1, 1996.  Amended by Laws 1997, c. 382, § 4, eff. July 1, 1997; Laws 2001, c. 79, § 1, eff. July 1, 2001.

§62-2009.  Filing of plan - Approval by governing board.

A.  In order for an eligible entity to obtain funds provided for by Section 2006 of this title, the entity shall file the organizational plan required by Section 2008 of this title with the State Auditor and Inspector.

B.  In order to be filed, the plan shall have first been approved by an affirmative vote of two-thirds (2/3) of the governing board of an entity described by subsection A or B of Section 2007 of this title.  The vote shall be memorialized in a document, executed under oath, that the record of the vote is a true and accurate account of the proceedings conducted by the governing board to be filed with the State Auditor and Inspector.

Added by Laws 1996, c. 193, § 9, eff. July 1, 1996.  Amended by Laws 1997, c. 236, § 2, eff. July 1, 1997.

§62-2010.  Matching funds not to be required.

No entity which qualifies for funds pursuant to Section 2006 of this title shall be required to provide matching funds or to provide equivalent value in order to obtain available funds or funds for planning expenditures.

Added by Laws 1996, c. 193, § 10, eff. July 1, 1996.  Amended by Laws 1997, c. 382, § 5, eff. July 1, 1997.

§62-2011.  Administrative expenses not to be paid from Rural Economic Action Plan funds - Treble damages - Initial planning expenditures.

A.  Except as otherwise provided by subsection C of this section, the funds available pursuant to the provisions of Section 2006 of this title shall not be used to pay any administrative expenses of the entity requesting the funds.  The State Auditor and Inspector shall monitor expenditures made pursuant to the Rural Economic Action Plan Act to ensure compliance with the provisions of this section.  Misuse of funds by an entity shall disqualify the entity from further funding for a period of one (1) year from the date as of which any report by the State Auditor and Inspector is issued revealing a violation of the requirements of this section.

B.  Except for funds authorized by subsection C of this section, an entity which violates the provisions of this section shall be liable to the State of Oklahoma for treble the amount of funds identified as having been impermissibly used for the payment or reimbursement of administrative expenses.  The payment shall be made to the State Auditor and Inspector for deposit in the Rural Economic Action Plan Fund and such funds shall become available for distribution as otherwise provided by this act except that no such funds shall be paid to an entity which has been required to make the treble damage payment.

C.  Upon verification by the State Auditor and Inspector's office that an entity is qualified to receive funds for a purpose authorized by this act, the entity shall be eligible for an initial planning expenditure payment of not to exceed five percent (5%) of the amount contained in the account created for the entity pursuant to Section 2006 of this title.

Added by Laws 1996, c. 193, § 11, eff. July 1, 1996.  Amended by Laws 1997, c. 236, § 3, eff. July 1, 1997; Laws 1998, c. 373, § 6, eff. July 1, 1998.

§62-2012.  Manner of expenditure.

Expenditures from the Rural Economic Action Plan Fund shall be made in the same manner as provided by law for the expenditure of other public funds.

Added by Laws 1996, c. 193, § 12, eff. July 1, 1996.

§62-2013.  Function and purpose of expenditures.

The expenditures from the Rural Economic Action Plan Fund and other expenditures governed by this act, if made in accordance with the requirements of this act, shall be construed as an expenditure of public funds in furtherance of governmental functions and for the purpose of conferring general and uniform benefits resulting from the expenditures upon the residents and other legal entities located in areas subject to the jurisdiction of the entities described in subsection A or B of Section 2007 of this title.

Added by Laws 1996, c. 193, § 13, eff. July 1, 1996.  Amended by Laws 1997, c. 382, § 6, eff. July 1, 1997.

§62-2101.  Short title.

This act shall be known and may be cited as the "Industrial Facilities Development Act".

Added by Laws 1998, c. 252, § 1, eff. Nov. 1, 1998.

§62-2102.  Definitions.

As used in this act:

1.  "Community" means a county, city, town or unincorporated place located within the State of Oklahoma having a population of less than seven thousand (7,000) persons, according to the latest Federal Decennial Census;

2.  "Establishment" means any legally recognized business entity engaged in manufacturing;

3.  "Industrial facility" means real property or personal property or fixtures attached to real property at which an establishment engages in a manufacturing activity within a community if the total area in which the manufacturing takes place does not exceed one hundred thousand (100,000) square feet; and

4.  "Manufacturing" means any activity described under any Major Group classification of Division D of the Standard Industrial Classification Manual, latest version.

Added by Laws 1998, c. 252, § 2, eff. Nov. 1, 1998.

§62-2103.  Grant eligibility criteria.

A.  For the purpose of developing, constructing, or improving an industrial facility, a community shall be eligible to apply for a grant from the Industrial Facilities Development Fund through the Oklahoma Department of Commerce.

B.  In order to be eligible for a grant, the community must establish to the Department that it:

1.  Has previously demonstrated an ability to recruit new manufacturing business activity.  A community may satisfy this requirement by proving that an establishment has located a manufacturing activity within the community employing at least ten persons not more than five (5) years prior to the date as of which the community makes application for funding; or

2.  Employs at least one person on a full-time basis or is benefited by the efforts of at least one full-time employee of a local chamber of commerce or similar organization whose principal duty is the recruitment of new business activity to the community.

C.  The community shall include in the application a statement of the estimated total project cost for the industrial facility.  The community, or a combination of the community and the establishment for whose benefit the industrial facility will be constructed or improved, shall be required to provide matching funds equal to at least twenty-five percent (25%) of the total cost of the project in order to receive a grant from the Industrial Facilities Development Fund.

Added by Laws 1998, c. 252, § 3, eff. Nov. 1, 1998.

§62-2104.  Application form - Approval - Conditions of grant - Maximum amount - Matching funds - Time limit for completion of projects.

A.  Communities making application for a grant from the Industrial Facilities Development Fund shall use a form to be prescribed by the Oklahoma Department of Commerce.

B.  The Department shall have a period of sixty (60) days from the date an application is received in order to evaluate the application and to inform the applicant whether the application has been approved or rejected.  If the application is rejected, the Department shall state the reason for the rejection.

C.  1.  Upon approval of an application, the Department shall cause the amount of the grant to be paid to the applicant.  All grants made pursuant to this act shall be paid to the community and shall not be paid directly to the legal entity engaged in the manufacturing activity.

2.  The grant may only be used for the development, construction, or improvement of that portion of the project that will be owned by the community or a public trust of which the community is the beneficiary.  Provided, however, the community or the public trust, as the case may be, may enter into a lease agreement with an establishment for long-term usage of any portion of the project funded through a grant made pursuant to this act.

D.  No community shall be eligible for an award of a grant in excess of One Hundred Fifty Thousand Dollars ($150,000.00) in any one (1) fiscal year.

E.  The community making application for a grant shall demonstrate in the application either that the community has already acquired at least twenty-five percent (25%) of the funds required for the total project cost or that a legally enforceable commitment exists as of the application date which will result in the receipt of at least twenty-five percent (25%) of the funds required for the total project cost within ninety (90) days from the date the application is received.

F.  Any project for which a grant is provided from the Industrial Facilities Development Fund shall be completed within six (6) months from the date the grant is paid to the applicant pursuant to this section.  If an industrial facility has not been completed within the time period prescribed by this subsection, the grant paid to the applicant shall be repaid to the Department and shall be redeposited into the Industrial Facilities Development Fund.

Added by Laws 1998, c. 252, § 4, eff. Nov. 1, 1998.

§62-2105.  Industrial Facilities Development Fund.

There is hereby created in the State Treasury a fund for the Oklahoma Department of Commerce to be designated the "Industrial Facilities Development Fund".  The fund shall be subject to legislative appropriation and shall consist of all monies received by the Department for the implementation of the Industrial Facilities Development Act.

Added by Laws 1998, c. 252, § 5, eff. Nov. 1, 1998.

§62-2106.  Expenditures from Fund construed as expenditures of public funds.

The expenditures from the Industrial Facilities Development Fund and other expenditures governed by this act, if made in accordance with the requirements of this act, shall be construed as an expenditure of public funds in furtherance of governmental functions and for the purpose of conferring general and uniform benefits resulting from the expenditures upon the residents and other legal entities located in or near the community qualifying for the receipt of the funds pursuant to this act.

Added by Laws 1998, c. 252, § 6, eff. Nov. 1, 1998.

§62-2201.  Short title.

This act shall be known and may be cited as the "Oklahoma Disaster Relief Act".

Added by Laws 1999, c. 382, § 3, eff. July 1, 1999.

§62-2202.  Provision of services on private land or homes.

In areas of this state that have been declared by the Federal Emergency Management Agency (FEMA) eligible for Public Assistance, state and local governmental entities, and any other entity expending public funds, are hereby authorized to use their employees, property, and other resources, pursuant to this section, to provide services on private land or homes to the extent necessary to aid in disaster relief.  Disaster relief shall be designed to assist in removing health and safety hazards and returning homes to a safe and habitable level.  The disaster relief shall be limited to the cleanup of debris and repair of damage caused by a natural disaster.  The disaster relief shall not be utilized for work relating to general home improvements.  No state or local governmental employee or employee of an entity expending public funds, pursuant to this section, shall be assigned to duties which include the provision of disaster relief services unless the employee's job description includes duties of the same type as are required to provide the disaster relief services or the employee voluntarily agrees to such assignment.  Such employees shall not be disciplined or terminated for failure to participate in disaster relief.  However, an employee whose job description includes duties of the same type as are required to provide disaster relief services are not exempt from disciplinary action or termination for failure to perform disaster relief duties at the request of his or her employer.  The Legislature finds that it is a public purpose to provide disaster relief pursuant to this section.

Added by Laws 1999, c. 382, § 4, eff. July 1, 1999.

§62-2301.  Short title.

Sections 1 through 10 of this act shall be known and may be cited as the "Tobacco Settlement Endowment Trust Fund Act".

Added by Laws 2001, c. 274, § 1, emerg. eff. May 31, 2001.

§62-2302.  Purpose.

The purpose of the Tobacco Settlement Endowment Trust Fund Act is to further implement the provisions of Section 40 of Article X of the Oklahoma Constitution that:

1.  Created the Tobacco Settlement Endowment Trust Fund, the Board of Investors of the Tobacco Settlement Endowment Trust Fund, and the Board of Directors of the Tobacco Settlement Endowment Trust Fund;

2.  Directs the apportionment of revenues from settlements with or judgments against tobacco companies between the Tobacco Settlement Endowment Trust Fund and a special fund established for the purpose of receiving tobacco settlement payments not deposited to the trust fund; and

3.  Authorizes the Board of Directors of the Tobacco Settlement Endowment Trust Fund to expend trust fund earnings for specific purposes.

Added by Laws 2001, c. 274, § 2, emerg. eff. May 31, 2001.

§62-2303.  Tobacco Settlement Endowment Trust Fund - Monies consisting principal.

A.  Section 40 of Article X of the Oklahoma Constitution created a trust fund to be known as the "Tobacco Settlement Endowment Trust Fund".  The trust fund principal shall consist of the portion of monies which are received by the State of Oklahoma on or after July 1, 2001, pursuant to any settlement with or judgment against any tobacco company or companies as provided by subsection B of this section, the Fifty Million Dollars ($50,000,000.00) transferred to the Tobacco Settlement Endowment Trust Fund pursuant to Section 29, Chapter 8, 1st Extraordinary Session, O.S.L. 2000, and any other monies that may be appropriated or otherwise directed to the trust fund by the Legislature.

B.  The trust fund principal shall consist of monies which are deposited to the trust fund.  Notwithstanding any other provisions of law, income and investment return on trust fund principal shall accrue to the trust fund.

Added by Laws 2001, c. 274, § 3, emerg. eff. May 31, 2001.

§62-2304.  Appointments to Boards of Investors and Directors of the Tobacco Settlement Endowment Trust Fund - Terms.

A.  Appointments to the Board of Investors of the Tobacco Settlement Endowment Trust Fund shall be staggered as provided in this section, pursuant to the provisions of Section 40 of Article X of the Oklahoma Constitution.  The initial staggered terms of office of persons appointed prior to April 10, 2001, or persons appointed to fill the remainder of an initial term of office shall be as follows:

1.  The term of office of the person appointed by the Speaker of the House of Representatives shall expire June 30, 2001;

2.  The term of office of the person appointed by the President Pro Tempore of the Senate shall expire June 30, 2002;

3.  The term of office of the person appointed by the Governor shall expire June 30, 2003; and

4.  The term of office of the person appointed by the State Auditor and Inspector shall expire June 30, 2004.

Thereafter, persons shall be appointed for terms of four (4) years beginning July 1.  Any vacancy shall be filled by the appointing authority for the remainder of the unexpired term.

B.  Appointments to the Board of Directors of the Tobacco Settlement Endowment Trust Fund shall be staggered as provided in this section, pursuant to the provisions of Section 40 of Article X of the Oklahoma Constitution.  The initial staggered terms of office of persons appointed prior to April 10, 2001, or persons appointed to fill the remainder of an initial term of office shall be as follows:

1.  The term of office of the person appointed by the Speaker of the House of Representatives shall expire June 30, 2001;

2.  The term of office of the person appointed by the President Pro Tempore of the Senate shall expire June 30, 2002;

3.  The term of office of the person appointed by the Governor shall expire June 30, 2003;

4.  The term of office of the person appointed by the Attorney General shall expire June 30, 2004;

5.  The term of office of the person appointed by the State Treasurer shall expire June 30, 2005;

6.  The term of office of the person appointed by the State Auditor and Inspector shall expire June 30, 2006; and

7.  The term of office of the person appointed by the State Superintendent of Public Instruction shall expire June 30, 2007.

Thereafter, persons shall be appointed for terms of seven (7) years beginning July 1.  Any vacancy shall be filled by the appointing authority for the remainder of the unexpired term.

Added by Laws 2001, c. 66, § 2, emerg. eff. April 10, 2001.  Amended by Laws 2001, c. 274, § 4, emerg. eff. May 31, 2001.  Renumbered from § 50.1 of this title by Laws 2001, c. 274, § 12, emerg. eff. May 31, 2001.

§62-2305.  Board of Investors of the Tobacco Settlement Endowment Trust Fund.

A.  Section 40 of Article X of the Oklahoma Constitution created the Board of Investors of the Tobacco Settlement Endowment Trust Fund.

B.  The members of the Board of Investors shall receive no salary for serving on the Board.  All members shall receive necessary travel expenses for the performance of their duties in accordance with the provisions of the State Travel Reimbursement Act.

C.  The terms of the Board of Investors shall be staggered as provided by subsection A of Section 2304 of this title.

D.  The Board shall annually elect a vice-chair, who shall preside over meetings in the absence of the State Treasurer, and any other officers, provided that no member shall be elected vice-chair for more than two (2) consecutive years.  The Board shall meet at least quarterly.

E.  Staffing for the Board of Investors shall be provided by the Office of the State Treasurer.

Added by Laws 2001, c. 274, § 5, emerg. eff. May 31, 2001.  Amended by Laws 2002, c. 95, § 4, eff. July 1, 2002.

§62-2306.  Duties of Board of Investors.

A.  The Board of Investors of the Tobacco Settlement Endowment Trust Fund shall discharge their duties as trustees of the Tobacco Settlement Endowment Trust Fund:

1.  With the care, skill, prudence, and diligence, under the circumstances then prevailing, that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

2.  By diversifying the investments in the trust fund so as to minimize the risk of large losses, unless, under the circumstances, it is clearly prudent not to do so; and

3.  In accordance with the laws, documents, and instruments governing the trust fund.

B.  The Board of Investors shall retain qualified investment managers to provide for the investment of the monies of the trust fund.  The investment managers shall be chosen by a solicitation of proposals on a competitive basis pursuant to standards set by the Board of Investors.  The investment managers shall manage those monies of the trust fund allocated to the investment managers in compliance with the overall investment guidelines set by the Board of Investors.  The monies of the trust fund allocated to the investment managers shall be managed by the investment managers in accordance with the investment guidelines and other directions of the Board of Investors.  The investment managers may sell investments and realize losses if such action is considered advantageous to longer-term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.  The Board of Investors may have the State Treasurer manage those monies not specifically allocated to the investment managers.

C.  The trust fund may be invested in the manner in which a prudent person would invest it and consistent with the manner that state retirement funds are invested.

D.  The Board of Investors shall select a custodial bank to settle transactions involving the investment of funds in the trust fund and to hold custody of the securities in the trust fund portfolio.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive basis pursuant to standards set by the Board of Investors.  The Board of Investors may also select professional investment consultants, auditors, and actuaries to assist the Board of Investors in carrying out its fiduciary responsibilities.  All these professionals shall be selected by a solicitation of proposals on a competitive basis pursuant to standards set by the Board of Investors.

E.  The Board of Investors shall choose the professional custodians and managers of the assets of the trust fund, shall establish investment and fund management guidelines, and shall adopt an investment policy.  The selection of investment managers, investment consultants, auditors, and actuaries, and a custodian bank shall be exempt from the provisions of the Oklahoma Central Purchasing Act.

F.  The Board of Investors shall set aside cash reserves from the earnings of the Tobacco Settlement Endowment Trust Fund if requested by the Board of Directors of the Tobacco Settlement Endowment Trust Fund pursuant to subsection B of Section 10 of this act.

G.  The State Treasurer shall provide any necessary staff support to the Board of Investors.  The cost of up to two full-time-equivalent employees for the Office of the State Treasurer may be considered as an administrative expense of the trust fund.  However, the amount provided to the State Treasurer for this purpose shall be determined by the Board of Directors of the Tobacco Settlement Endowment Trust Fund.

Added by Laws 2001, c. 274, § 6, emerg. eff. May 31, 2001.

§62-2307.  Determination of earnings.

A.  On or before September 1 of each year, the Board of Investors of the Tobacco Settlement Endowment Trust Fund shall determine the earnings of the trust fund for the previous fiscal year ending June 30.  In determining earnings, the Board of Investors shall certify an amount which is prudent under the standard set forth in paragraph C of this section.  The earnings so determined and certified by the Board of Investors for each fiscal year shall constitute the earnings of the Tobacco Settlement Endowment Trust Fund for the purposes of Section 40 of Article X of the Oklahoma Constitution.

B.  "Earnings" consist of dividends and interest, less fees to manage the fund.

C.  In the administration of the powers to determine earnings, to make and retain investments, and to delegate investment management of institutional funds, the Board of Investors shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision.  In so doing, the Board of Investors shall consider:

1.  Long- and short-term needs of the trust fund in carrying out its purposes;

2.  The present and anticipated financial requirements for programs funded by the Board of Directors of the Tobacco Settlement Endowment Trust Fund;

3.  Expected total return on its investments;

4.  Price level and inflation trends; and

5.  General economic conditions.

Added by Laws 2001, c. 274, § 7, emerg. eff. May 31, 2001.  Amended by Laws 2002, c. 95, § 5, eff. July 1, 2002; Laws 2003, c. 149, § 1, emerg. eff. April 28, 2003.

§62-2308.  Board of Directors - Officers.

A.  Section 40 of Article X of the Oklahoma Constitution created the Board of Directors of the Tobacco Settlement Endowment Trust Fund.

B.  The members of the Board of Directors shall receive no salary for serving on the Board.  All members shall receive necessary travel expenses for the performance of their official duties in accordance with the provisions of the State Travel Reimbursement Act, provided that members of the Board of Directors shall be paid necessary travel expenses pursuant to the State Travel Reimbursement Act by their appointing authority until the Board of Directors adopts its initial budget and monies are made available for expenditures pursuant to the budget.

C.  The terms of the Board of Directors shall be staggered as provided by subsection B of Section 2 of Enrolled Senate Bill No. 372 of the 1st Session of the 48th Oklahoma Legislature, as amended by Section 4 of Enrolled House Bill No. 1003 of the 1st Session of the 48th Oklahoma Legislature.

D.  The Board of Directors shall annually elect a chair and any other officers, provided that no member shall be elected chair for more than two (2) consecutive years.

E.  The initial meeting of the Board of Directors shall be called by the Attorney General and the State Treasurer.

Added by Laws 2001, c. 274, § 8, emerg. eff. May 31, 2001.  Amended by Laws 2001, c. 372, § 1, emerg. eff. June 4, 2001.

§62-2309.  Duties of board - Executive director.

A.  The Board of Directors of the Tobacco Settlement Endowment Trust Fund shall be empowered to appoint an executive director and other staff necessary to perform the duties of the Board of Directors.

B.  The Board shall develop a multiyear strategy by January 1, 2002, and annually update it in order to guide the Board's funding for those programs set forth in Section 40 of Article X of the Oklahoma Constitution.  The strategy shall be used to maximize the outcomes of the grants awarded by the Board of Directors.

C.  The Board of Directors shall develop grant programs for private, nonprofit, and public entities for the purposes set forth in Section 40 of Article X of the Oklahoma Constitution.

D.  The Board of Directors shall encourage grantees to match grant monies awarded with monetary commitments and in-kind matches.

E.  The Board of Directors shall be required to develop a performance evaluation component for the Board of Directors' activities and those of its grantees so that the performance of grantees can be measured by their attainment of outcomes.

F.  The Board of Directors shall contract periodically for performance evaluations.  Copies of the evaluations shall be filed with the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

G.  The Board of Directors shall prepare an annual report detailing the Board of Directors' activities and reporting its expenditures and the outcomes achieved by the expenditures.  A copy of the report shall be submitted to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

H.  All records associated with the expenditure of monies received by the Board of Directors or its grantees pursuant to the Tobacco Settlement Endowment Trust Fund Act shall be subject to the Oklahoma Open Records Act.

Added by Laws 2001, c. 274, § 9, emerg. eff. May 31, 2001.

§62-2310.  Budget - Operating expenses - Cash reserves.

A.  The Board of Directors of the Tobacco Settlement Endowment Trust Fund shall adopt a budget for each fiscal year after the Board of Directors has been notified by the Board of Investors of the amount of earnings available for distribution.  The budget shall be broken out into an operating budget and a programs budget.  The budget shall be presented to the Board of Investors of the Tobacco Settlement Endowment Trust Fund and filed with the Office of State Finance.  Operating expenses of the Board of Directors shall not exceed Five Hundred Thousand Dollars ($500,000.00) in any fiscal year.  This budget shall include the operating expenses of the State Treasurer approved by the Board of Directors of the Tobacco Settlement Endowment Trust Fund.  Operating expenses include salaries, travel, and other operating expenses of the Board of Investors and Board of Directors of the Tobacco Settlement Endowment Trust Fund but do not include expenditures which support the programs funded by the Board of Directors or the professional expenses paid by the Board of Investors related to the management of the Trust Fund.  The fees paid to investment managers and the custodian bank must be properly disclosed and approved by the Board of Investors or authorized staff in the Office of the State Treasurer, but the fees may be paid from assets under management.  All operating expenses and program expenses shall be paid out against the amount of earnings from the Tobacco Settlement Endowment Trust Fund.

B.  The Board of Investors shall ensure that sufficient cash is transferred at appropriate times to honor these claims, but shall keep as much as possible of the trust fund invested at all times.  The operating budget of the Board of Directors shall be allotted in twelve substantially equal amounts throughout the fiscal year.  Amounts to be distributed to carry out the purposes of the Tobacco Settlement Endowment Trust Fund Act shall be made available as needed and determined by the Board of Directors of the Tobacco Settlement Endowment Trust Fund.

C.  The Board of Directors shall direct the Board of Investors of the Tobacco Settlement Endowment Trust Fund to set aside sufficient cash reserves out of earnings from the Tobacco Settlement Endowment Trust Fund to ensure that the expenses of the Board of Directors and Board of Investors of the Tobacco Settlement Endowment Trust Fund and the State Treasurer may be funded in the event that there is insufficient earnings achieved in a future year to cover those expenses.  Earnings from a fiscal year may be carried over or used as reserves for expenditure in future fiscal years.

D.  The Board of Investors shall calculate earnings of the Tobacco Settlement Endowment Trust Fund for the fiscal year ending June 30, 2003, and future fiscal years pursuant to this act.

Added by Laws 2001, c. 274, § 10, emerg. eff. May 31, 2001.  Amended by Laws 2003, c. 149, § 2, emerg. eff. April 28, 2003.



Title 63. — Public Health and Safety

OKLAHOMA STATUTES

TITLE 63.

PUBLIC HEALTH AND SAFETY

_____

§631101.  Short title.

This act shall be known as the Oklahoma Public Health Code.

Laws 1963, c. 325, art. 1, § 101.

§631102.  Definitions of terms used in Code.

As used in this Code, unless the context requires otherwise:

(a)  The term "Board" means the State Board of Health.

(b)  The term "Department" means the State Department of Health.

(c)  the term "Commissioner" means the State Commissioner of Health.

(d)  The term "local health officer" means the County Superintendent of Health of a county, or the Medical Director of a County Department of Health, District Department of Health or Cooperative Department of Health.

(e)  The term "person" means any individual, corporation, company, firm, partnership, association, trust, state agency, governmental instrumentality or agency, institution, county, city, town or municipal authority or trust.

Laws 1963, c. 325, art. 1, § 102.

§63-1-103.  State Board of Health created.

A.  1.  There is hereby created the State Board of Health, which shall consist of nine (9) members appointed by the Governor and confirmed by the Senate for regular terms of nine (9) years, except as hereinafter otherwise indicated.

2.  Not less than four members shall hold a current license to practice medicine in this state pursuant to the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act and the Oklahoma Osteopathic Medicine Act.  At least one physician member shall be a person licensed to practice medicine in this state by the State Board of Osteopathic Examiners.  Physician members licensed by the State Board of Medical Licensure and Supervision shall be members of the Oklahoma State Medical Association.  One physician member shall be a diplomate of the American Board of Psychiatry and Neurology or be similarly qualified.

B.  1.  The term of office of one member shall expire on June 30, 1964, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Creek, Lincoln, Okfuskee, Seminole, Pottawatomie, Pontotoc, Hughes, Johnston, and Coal.

2.  The term of office of one member shall expire on June 30, 1965, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Blaine, Kingfisher, Canadian, Caddo, Grady, Comanche, Stephens, Jefferson, and Cotton.

3.  The term of office of one member shall expire on June 30, 1966, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Le Flore, Latimer, Pittsburg, Atoka, Pushmataha, McCurtain, Choctaw, Bryan, Marshall, Carter, and Love.

4.  The term of office of one member shall expire on June 30, 1967, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Cimarron, Texas, Beaver, Harper, Woodward, Woods, Major, Alfalfa, Grant, Garfield, Kay, and Noble.

5.  The term of office of one member shall expire on June 30, 1968, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Adair, Sequoyah, Cherokee, Wagoner, Muskogee, Haskell, McIntosh, and Okmulgee.

6.  The term of office of one member shall expire on June 30, 1969, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Ottawa, Delaware, Craig, Mayes, Nowata, Rogers, Washington, Tulsa, Pawnee, and Osage.

7.  The term of office of one member shall expire on June 30, 1970, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Logan, Oklahoma, Cleveland, McClain, Garvin, Murray, and Payne.

8.  The term of office of one member shall expire on June 30, 1971, and each nine (9) years thereafter, and such member shall be a resident of one of the following counties and shall have been a resident of one or more of such counties for not less than five (5) years immediately preceding such member's appointment: Ellis, Dewey, Roger Mills, Custer, Beckham, Washita, Kiowa, Greer, Jackson, Harmon, and Tillman.

9.  The term of office of one member shall expire on June 30, 1972, and each nine (9) years thereafter, and such member shall be appointed from the State of Oklahoma at large, and shall have been a resident of the state for not less than five (5) years immediately preceding such member's appointment.

Added by Laws 1963, c. 325, art. 1, § 103, operative July 1, 1963.  Amended by Laws 1987, c. 118, § 51, operative July 1, 1987; Laws 1997, c. 238, § 1, eff. Nov. 1, 1997; Laws 2002, c. 230, § 1, eff. Nov. 1, 2002.

§63-1-104.  State Board of Health - Officers - Government - Travel expenses - Powers and duties.

A.  The State Board of Health shall elect annually from its membership a President, Vice President and Secretary.  The Board shall adopt rules for its government, and may adopt an official seal for the State Department of Health.  It shall hold such meetings as it deems necessary.  Each member of the Board shall be paid travel expenses, as provided in the State Travel Reimbursement Act.

B.  The Board shall have the following powers and duties:

1.  Appoint and fix the compensation of a State Commissioner of Health;

2.  Adopt such rules and standards as it deems necessary to carry out any of the provisions of this Code;

3.  Accept and disburse grants, allotments, gifts, devises, bequests, funds, appropriations, and other property made or offered to it; and

4.  Establish such divisions, sections, bureaus, offices, and positions in the State Department of Health as it deems necessary to carry out the provisions of this Code.

Added by Laws 1963, c. 325, art. 1, § 104, operative July 1, 1963.  Amended by Laws 1976, c. 136, § 1, operative July 1, 1976; Laws 1985, c. 178, § 42, operative July 1, 1985; Laws 1997, c. 238, § 2, eff. Nov. 1, 1997.

§631105.  State Department of Health created.

There is hereby created a State Department of Health, which shall consist of the State Commissioner of Health, and such divisions, sections, bureaus, offices, and positions as may be established by the State Board of Health, or by law.

Laws 1963, c. 325, art. 1, § 105.

§631105a.  Liability insurance for certain employees.

The Department of Health is authorized to purchase or provide, from funds available for the operation of the Department, liability insurance for the State Board of Health, the Commissioner of Health, and such other employees of the Department as may be designated by the Board.  The insurance coverage shall protect such persons from personal civil liability for errors and omissions resulting from the discharge of their official duties.  This section shall in no way be construed as waiving the governmental immunity of the state.

Added by Laws 1982, c. 299, § 17, emerg. eff. May 28, 1982.

§63-1-105b.  Soliciting residents for nursing care facilities.

Any employee of the State Department of Health who willfully or knowingly accepts anything of value from any person, firm, association, partnership or corporation for securing or soliciting residents for any facility subject to the Nursing Home Care Act, the Residential Care Act, the Continuum of Care and Assisted Living Act, or any other long-term care facility licensed by the Department, upon conviction thereof, shall be guilty of a felony.

Added by Laws 2000, c. 340, § 10, eff. July 1, 2000.

§63-1-105c.  Conflicts of interest.

A.  The State Department of Health shall:

1.  Ensure that no employee of the Department whose responsibilities relate in any manner to long-term care is subject to a conflict of interest which would impair the ability of the person to carry out his or her employment duties in an impartial manner including, but not limited to:

a. ownership or investment interest by the employee or a member of the employee's immediate family represented by equity, debt or other financial relationship in a long-term care facility or a long-term care service,

b. employment by, under contract to, or participation by the employee or a member of the employee's immediate family in the management of, a long-term care facility, except as provided in Section 1-1914.2 of Title 63 of the Oklahoma Statutes and with the approval of the State Commissioner of Health, or

c. the receipt or the right of the employee or a member of the employee's immediate family to receive directly or indirectly remuneration, in cash or in kind, under a compensation arrangement with an owner or operator of a long-term care facility; and

2.  Establish and specify, in writing, mechanisms to identify and remove conflicts of interest referred to in this section including, but not limited to:

a. the methods by which the Department will examine individuals and members of the individuals' immediate family members to identify the conflicts, and

b. the actions that the Department will require the individuals and such family members to take to eliminate such conflicts.

B.  For purposes of this section, the term "immediate family" means:

1.  The spouse of the employee;

2.  The parents of the spouse of the employee;

3.  A child by birth or adoption;

4.  A stepchild;

5.  A parent;

6.  A grandparent;

7.  A grandchild;

8.  A sibling of the employee;

9.  The spouse of any immediate family member specified in this subsection; or

10.  Such other relationship deemed necessary by the State Board of Health as determined by rule.

Added by Laws 2000, c. 340, § 11, eff. July 1, 2000.

§63-1-105d.  Tobacco Prevention and Cessation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Tobacco Prevention and Cessation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the credit of the fund by law.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health for purposes of paragraph 2 of subsection C of Section 1 of this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2000, c. 340, § 20, eff. July 1, 2000.

NOTE:  Editorially renumbered from § 105d of this title to provide consistency in numbering.

§63-1-105e.  Duties of Department of Health.

A.  The State Department of Health shall:

1.  Perform duties and responsibilities as directed by the State Commissioner of Health to ensure compliance with relevant provisions of this act; and

2.  Fix and collect fees for the certification of compliance of health maintenance organizations pursuant to the provisions of Section 7 of the Health Maintenance Organization Act of 2003.

B.  All actions of the Department shall be subject to the provisions of the Administrative Procedures Act.

C.  Fees collected shall be deposited in the Public Health Special Fund in the State Treasury.

Added by Laws 2003, c. 197, § 54, eff. Nov. 1, 2003.

§63-1-106.  State Commissioner of Health - Qualifications - Powers and duties.

A.  The State Commissioner of Health shall serve at the pleasure of the State Board of Health, and shall have skill and experience in public health duties and sanitary sciences and shall meet at least one of the following qualifications:

1.  Possession of a Doctor of Medicine Degree and a license to practice medicine in this state;

2.  Possession of an Osteopathic Medicine Degree and a license to practice medicine in this state;

3.  Possession of a Doctoral degree in Public Health or Public Health Administration; or

4.  Possession of a Master of Science Degree and a minimum of five (5) years of supervisory experience in the administration of health services.

B.  The Commissioner shall have the following powers and duties, unless otherwise directed by the State Board of Health:

1.  Have general supervision of the health of the citizens of the state; make investigations, inquiries and studies concerning the causes of disease and injury, and especially of epidemics, and the causes of mortality, and the effects of localities, employment, conditions and circumstances on the public health; investigate conditions as to health, sanitation and safety of schools, prisons, public institutions, mines, public conveyances, camps, places of group abode, and all buildings and places of public resort, and recommend, prescribe and enforce such measures of health, sanitation and safety for them as the Commissioner deems advisable; take such measures as deemed necessary by the Commissioner to control or suppress, or to prevent the occurrence or spread of, any communicable, contagious or infectious disease, and provide for the segregation and isolation of persons having or suspected of having any such disease; designate places of quarantine or isolation; advise state and local governments on matters pertaining to health, sanitation and safety; and abate any nuisance affecting injuriously the health of the public or any community.  Any health information or data acquired by the Commissioner from any public agency, which information or data is otherwise confidential by state or federal law, shall remain confidential notwithstanding the acquisition of this information by the Commissioner.

2.  Be the executive officer and supervise the activities of the State Department of Health, and act for the Department in all matters except as may be otherwise provided in this Code; administer oaths at any hearing or investigation conducted pursuant to this Code; and enforce rules and standards adopted by the State Board of Health.  All rules adopted by the State Board of Health are subject to the terms and conditions of the Administrative Procedures Act.

3.  Appoint an Assistant State Commissioner of Health and fix the qualifications, duties and compensation of the Assistant State Commissioner of Health; and employ, appoint and contract with, and fix the qualifications, duties and compensation of, such other assistants, doctors, engineers, attorneys, sanitarians, nurses, laboratory personnel, administrative, clerical and technical help, investigators, aides and other personnel and help, either on a full-time, part-time, fee or contractual basis, as shall be deemed by the Commissioner necessary, expedient, convenient or appropriate to the performance or carrying out of any of the purposes, objectives or provisions of this Code, or to assist the Commissioner in the performance of official duties and functions.

4.  Cause investigations, inquiries and inspections to be made, and hold hearings and issue orders pursuant to the provisions of the Administrative Procedures Act, to enforce and make effective the provisions of this Code, and all rules and standards adopted by the State Board of Health pursuant to law and the Commissioner or the representative of the Commissioner shall have the right of access to any premises for such purpose at any reasonable time, upon presentation of identification.

5.  Authorize persons in the State Department of Health to conduct investigations, inquiries and hearings, and to perform other acts that the Commissioner is authorized or required to conduct or perform personally.

6.  Except as otherwise provided by law, all civil and criminal proceedings under this Code shall be initiated and prosecuted by the district attorney where the violation takes place.

7.  Issue subpoenas for the attendance of witnesses and the production of books and records at any hearing to be conducted by the Commissioner or the State Board of Health; and if a person disobeys any such subpoena, or refuses to give evidence before, or to allow books and records to be examined by, the Commissioner or the Board after such person is directed to do so, the Commissioner may file a contempt proceeding in the district court of the county in which the premises involved are situated, or, if no premises are involved, of the county in which such person resides or has a principal place of business, and a judge of such court, after a trial de novo, may punish the offending person for contempt.

8.  Unless otherwise required by the terms of a federal grant, sell, exchange or otherwise dispose of personal property that has been acquired by the State Department of Health, or any of its components, when such property becomes obsolete or is no longer needed; any money derived therefrom shall be deposited in the Public Health Special Fund.

9.  Sell films, educational materials, biological products and other items produced by the State Department of Health; and all proceeds therefrom shall be deposited in the Public Health Special Fund.

10.  Revoke or cancel, or suspend for any period up to one (1) year, any license or permit issued under or pursuant to this Code, or by the Commissioner, when the Commissioner determines that ground therefor as prescribed by this Code exists, or that the holder of such license or permit has violated any law, or any of the provisions of this Code, or any rules or standards of the State Board of Health filed with the Secretary of State, but the Commissioner shall first afford the holder an opportunity to show cause why the license or permit should not be revoked, canceled or suspended, notice of such opportunity to be given by certified United States Mail to the holder of the license or permit at the last-known address of such holder.

11.  Accept, use, disburse and administer grants, allotments, gifts, devises, bequests, appropriations and other monies and property offered or given to the State Department of Health, or any component or agency thereof, by any agency of the federal government, or any corporation or individual.

12.  Be the official agency of the State of Oklahoma in all matters relating to public health which require or authorize cooperation of the State of Oklahoma with the federal government or any agency thereof; coordinate the activities of the State Department of Health with those of the federal government or any department or agency thereof, and with other states, on matters pertaining to public health, and enter into agreements for such purpose, and may accept, use, disburse and administer, for the office of the Commissioner or for the State Department of Health, for any purpose designated and on the terms and conditions thereof, grants of money, personnel and property from the federal government or any department or agency thereof, or from any state or state agency, or from any other source, to promote and carry on in this state any program relating to the public health or the control of disease, and enter into agreements for such purposes.

13.  The State Commissioner of Health may appoint commissioned peace officers, certified by the Council on Law Enforcement Education and Training, to investigate violations of the Public Health Code and to provide security to Department facilities.

Added by Laws 1963, c. 325, art. 1, § 106, operative July 1, 1963.  Amended by Laws 1980, c. 159, § 17, emerg. eff. April 2, 1980; Laws 1986, c. 148, § 1, emerg. eff. April 29, 1986; Laws 1987, c. 118, § 52, operative July 1, 1987; Laws 1987, c. 225, § 42, eff. July 1, 1987; Laws 1991, c. 293, § 4, emerg. eff. May 30, 1991; Laws 1995, c. 230, § 20, eff. July 1, 1995; Laws 1997, c. 238, § 3, eff. Nov. 1, 1997; Laws 2004, c. 456, § 1, eff. Nov. 1, 2004.

§63-1-106.1.  Fee schedule for licenses, permits and other health services.

A.  The State Board of Health may establish a system of fees to be charged for health services and for services rendered to members of the public in the issuance and renewal of licenses and permits by the State Commissioner of Health and the State Department of Health.  This provision is subject to the following limitations:

1.  No schedule of fees may be established or amended by the Board except during such times as the Legislature is in session; provided, the Board may establish or amend a schedule of fees at a time when the Legislature is not in session if the fees or schedule of fees has been specifically authorized by the Legislature or has been approved by the Contingency Review Board.  The State Board of Health must follow the procedures required by Article I of the Administrative Procedures Act for adoption of rules and regulations in establishing or amending any such schedule of fees; and

2.  The Board shall charge fees only within the following ranges, except as may be otherwise provided for in this title.

For license or permit issuance:  $50.00 to $2,000.00

For license or permit renewal:  $10.00 to $500.00

For health services:  $25.00 to $250.00

provided further, that any facility exempt from the requirement to obtain a permit based on date of construction or start-up may be assessed an annual permit renewal fee equivalent.

B.  The Board's authority to establish such a fee schedule shall extend to all programs administered by the State Commissioner of Health and the State Department of Health, regardless of whether the statutes creating such programs are codified in the Oklahoma Public Health Code.

C.  The Board shall base its schedule of licensing or permitting fees upon the reasonable costs of review and inspection services rendered in connection with each license and permit program, but shall be within the ranges specified in subsection A of this section, except as may be otherwise specified in this section.  The Department shall establish a system of training for all personnel who render review and inspection services in order to assure uniform statewide application of rules and regulations and the Board shall also base the fee on reasonable costs associated with the training of those personnel.  Such fees shall not be used in the operation of local health departments whose personnel do not participate fully in applicable State Department of Health training and standardization programs.

D.  The Board may exempt by rule any class of licensee or permittee or any class of facility or activity to be licensed or permitted from the requirements of the fee schedule if the Board determines that the creation of such a schedule for any such class would work an unreasonable economic hardship.

E.  All statutory fees now in effect for health services and for the issuance and renewal of any license or permit administered by the State Commissioner of Health and the State Department of Health within the jurisdiction of the Department shall remain in effect until such time as the Board acts to implement new fee schedules pursuant to the provisions of this Code.

F.  Unless a longer duration is specified for certain permits by the rules and regulations of the Board, licenses and permits issued by the Commissioner of Health shall be for a one-year period.

Added by Laws 1984, c. 162, § 2, emerg. eff. May 1, 1984.  Amended by Laws 1987, c. 206, § 16, operative July 1, 1987; Laws 1987, c. 236, § 2, emerg. eff. July 20, 1987; Laws 1991, c. 293, § 1, emerg. eff. May 30, 1991; Laws 1991, c. 335, § 22, emerg. eff. June 15, 1991; Laws 1992, c. 215, § 20, emerg. eff. May 15, 1992; Laws 1992, c. 373, § 12, eff. July 1, 1992; Laws 1993, c. 145, § 308, eff. July 1, 1993; Laws 2005, c. 282, § 1, emerg. eff. June 6, 2005.

NOTE:  Laws 1991, c. 287, § 10 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1992, c. 183, § 1 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1993, c. 163, § 1 repealed by Laws 1993, c. 324, § 58, eff. July 1, 1993.

§63-1-106.2.  Uniform application to be used in credentialing process.

A.  By January 1, 1999, the State Board of Health shall promulgate rules necessary to develop a uniform application which shall be used in the credentialing process of health care providers.  The State Department of Health shall develop such application form for:

1.  Initial privileges or membership in a hospital, managed care organization, or other entity requiring credentials verification; and

2.  Recredentialing or reappointment in a hospital, managed care organization, or other entity requiring credentials verification.

B.  Any entity requiring credentials verification may require supplemental information.

Added by Laws 1998, c. 210, § 1, eff. July 1, 1998.

§63-1-106.3.  Oklahoma Food Service Advisory Council.

A.  There is hereby created within the State Department of Health the Oklahoma Food Service Advisory Council.  The purpose of the Advisory Council shall be to:

1.  Advise the State Board of Health, the State Commissioner of Health, and the Department regarding food service establishments; and

2.  Recommend actions to improve sanitation and consumer protection.

B.  The Advisory Council shall have the duty and authority to:

1.  Review and approve in an advisory capacity only rules and standards for food service establishments operating in this state;

2.  Evaluate, review and make recommendations regarding Department inspection activities; and

3.  Recommend and approve quality indicators and data submission requirements for food service establishments which shall be used by the Department to monitor compliance with licensure requirements and to publish an annual report of food service establishment performance.

C.  The Oklahoma Food Service Advisory Council shall be composed of thirteen (13) members as follows:

1.  Eight members shall be appointed by the Commissioner, with the advice and consent of the Board, from a list of three names for each position provided by an association representing the majority of restaurant owners in this state.  Such appointments shall be as follows:

a. one member shall represent the Oklahoma Restaurant Association,

b. one member shall represent the Oklahoma Hotel and Motel Association,

c. one member shall represent the Oklahoma Grocers Association,

d. one member shall represent food service education,

e. one member shall represent food processing education,

f. one member shall be an independent food service operator,

g. one member shall be a food processor, and

h. one member shall be a citizen representing the public and shall not be a food service establishment operator or employee and shall not be a member of a food service governing board; and

2.  The remaining appointments shall consist of:

a. the Director of the Oklahoma City-County Health Department, or a designee,

b. the Director of the Tulsa City-County Health Department, or a designee,

c. two directors from other county health departments in this state or a designee, appointed by the Commissioner, and

d. the Director of the State Department of Agriculture, or a designee.

D.  The appointments made by the Commissioner shall be for three-year terms, except that after the effective date of this act, the initial term of the representative of the public shall be for one (1) year, and the initial terms of the independent food service operator, the food processor, and the representatives of food service education and food processing education shall be for two (2) years.  The initial terms of all other members appointed by the Commissioner shall be for three (3) years.  After initial appointments to the Advisory Council, the Commissioner shall appoint members to three-year terms.

E.  The Advisory Council shall meet on a quarterly basis.  Members of the Advisory Council shall serve without compensation but shall be reimbursed for travel expenses by the Department pursuant to the provisions of the State Travel Reimbursement Act.

Added by Laws 1999, c. 290, § 1, eff. Nov. 1, 1999.

§631107.  Public Health Special Fund.

There is hereby created in the State Treasury a revolving fund to be known as the Public Health Special Fund.  All monies, fees and revenues collected, authorized or received from any source by the State Commissioner of Health or the State Department of Health under the provisions of this Code or any other law or any agreement shall, unless otherwise expressly provided in this Code or other law, be placed in said fund.  Said fund shall be a continuing fund not subject to fiscal year limitations.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commissioner for the purpose of maintaining and operating the State Department of Health, and in administering and executing the laws pertaining to the duties and functions of the State Department of Health.   Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Amended by Laws 1986, c. 312, § 13, operative July 1, 1986.

§63-1-107.1.  Repealed by Laws 2002, c. 3, § 25, emerg. eff. Feb. 15, 2002.

§63-1-107.1A.  Eldercare Revolving Fund.

A.  There is hereby created in the State Treasury a Revolving Fund for the State Department of Health to be designated the "Eldercare Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the credit of the fund by law.

B.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health for operation of local Eldercare case management programs.  A full accounting of the expenditures of the program shall be sent to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor by January 15 of each year.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

C.  The Eldercare Revolving Fund shall not be used for the costs the State Department of Health incurs in administering the local programs.

D.  The State Department of Health shall recognize and reimburse indirect costs for Eldercare programs, administered by contractors, if the costs are charged in accordance with an indirect cost allocation plan developed in accordance with federal guidelines established by the United States Office of Management and Budget Circular A-87.  In no case shall the State Department of Health reimburse indirect costs in excess of twenty percent (20%) of total direct salaries for Eldercare and Advantage program personnel.

Added by Laws 2002, c. 3, § 8, emerg. eff. Feb. 15, 2002.

§63-1-107.2.  Vaccine Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Vaccine Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the credit of the fund by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Health for the purchase of vaccines.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1992, c. 336, § 7, eff. July 1, 1992.

§63-1-107.3.  Health Department Media Campaign Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated as the "Health Department Media Campaign Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the credit of the fund by law.  All monies accruing to the credit of said fund shall be budgeted and expended by the State Department of Health for media campaigns.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1993, c. 269, § 9, eff. Sept. 1, 1993.

§631108.  Federal funds  Grants and donations.

The State Treasurer shall act as custodian of funds received by and allotted to the State Department of Health and to the State Commissioner of Health by federal agencies, when requested to do so by such federal agencies; and the State Budget Director shall maintain a system of accounts for such funds, and each allotment of funds shall be kept and accounted for as a separate fund.  Such funds shall be disbursed in the same manner as state appropriated funds, except as may otherwise be requested by the federal agency allotting the funds disbursed.  Grants and donations from other sources for public health purposes shall be similarly kept, accounted for or disbursed if believed by the State Commissioner of Health to be necessary or convenient to accomplish the purposes for which the grants or donations were made.

Laws 1963, c. 325, art. 1, § 108.

§631109.  Right to choose practitioner.

Nothing in this Code shall prevent citizens of this state from the free choice of any practitioner of the healing arts who is licensed to practice his profession in the State of Oklahoma, nor from the free choice of a dulyaccredited religious practitioner of any nationally recognized church or denomination who practices healing by prayer or spiritual means alone in accordance with the tenets and practices of such church or denomination, nor shall this Code be construed to permit one legalized profession of the healing arts to discriminate in any manner against any other profession of the healing arts so licensed to practice its profession by the State of Oklahoma.

Laws 1963, c. 325, art. 1, § 109.

§63-1-110.1.  Children First Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Children First Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the credit of the fund by law.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health for operation of Children First family resource programs.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The State Department of Health shall submit to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor by January 15 of each year, an annual report, including a full accounting of administrative expenditures from the fund for the prior fiscal year, and a summary detailing the demographic characteristics of families served including, but not limited to, the following:

1.  Age and marital status of parent(s);

2.  Household composition of families served;

3.  Number of families accepted into the program, by location, and average length of time enrolled;

4.  Referrals made on behalf of families not accepted into the program; and

5.  Average actual expenditures per child during the most recent state fiscal year.

C.  Projects shall comply with the uniform components of the State Plan for the Prevention of Child Abuse.

D.  The Department shall forward to the Oklahoma Health Care Authority a report of the total number of hours of nursing services provided to families under Children First family resource programs.  The Oklahoma Health Care Authority shall submit such information to the Centers for Medicaid and Medicare Services for purposes of applying for federal matching funds and shall submit any necessary applications for waivers to accomplish the provisions of this subsection.

E.  The State Department of Health shall contract with a university-related program for a performance-based evaluation of programs.  Program sites shall fully cooperate and comply with the evaluation process, and sites shall provide weekly caseload and referral information to the State Department of Health.

Added by Laws 1997, c. 375, § 1, eff. Sept. 1, 1997.  Amended by Laws 1998, c. 392, § 5, eff. Sept. 1, 1998; Laws 2001, c. 356, § 5, emerg. eff. June 4, 2001; Laws 2003, c. 103, § 1, eff. Nov. 1, 2003.

§63-1-111.1.  Repealed by Laws 2004, c. 29, § 1.

§63-1-114.1.  Comprehensive Childhood Lead Poisoning Prevention Program - Childhood Lead Poisoning Prevention Advisory Council.

A.  There is hereby established the Comprehensive Childhood Lead Poisoning Prevention Program to be administered by the State Department of Health.

B.  The State Board of Health shall promulgate rules for:

1.  Lead toxicity screening of children ages six (6) months to seventy-two (72) months;

2.  The performance of verbal risk assessments on children ages six (6) months to seventy-two (72) months;

3.  The performance of blood lead tests when screening eligible children for lead poisoning, provided that screening and testing for Medicaid-eligible children shall be conducted in accordance with existing federal law;

4.  Setting standards for any developmental assessments for a child identified as being lead poisoned;

5.  Identifying as statewide screening requirements the minimum laboratory tests or analysis for childhood lead poisoning to be performed by medical providers for particular age or population groups;

6.  The determination of risk for each child tested;

7.  Detailing the diagnosis, treatment and follow-up services needed pursuant to the provisions of this act;

8.  Providing for health education and counseling related to childhood lead poisoning to parents and children; and

9.  Assessments and lead hazard control as part of the treatment and follow-up for a child identified as being lead poisoned.

C.  To assist the State Board of Health in establishing criteria, standards and rules necessary to effectuate the provisions of this section, there is hereby created the Childhood Lead Poisoning Prevention Advisory Council.  The Council shall consist of fifteen (15) members to be appointed as follows:

1.  Eleven members shall be appointed by the State Commissioner of Health as follows:  a representative of a local housing authority, a representative of a housing industry organization, a local housing code official, a representative of a local housing project, an environmental professional, a public health nurse, a representative of the Oklahoma Chapter of the American Academy of Pediatrics, a representative of the State Medicaid Program, a clinical laboratory director, and two parents; and

2.  The following four ex officio members or their designees:  the State Commissioner of Health, the Executive Director of the Department of Environmental Quality, the Director of the Oklahoma Commission on Children and Youth, and the Director of the Oklahoma Housing Finance Authority.

The terms of office of the appointed members shall be three (3) years.  Members shall serve at the pleasure of the appointing authority.  The Council shall recommend to the Board rules for the Comprehensive Childhood Lead Poisoning Prevention Program.  The Council is authorized to utilize the conference rooms of the State Department of Health and to obtain administrative assistance from the Department.

Added by Laws 1994, c. 158, § 1, eff. Sept. 1, 1994.

§63-1-115.  Short title.

This act shall be known and may be cited as the "Oklahoma Health Care Information System Act".

Added by Laws 1992, c. 347, § 1, eff. Sept. 1, 1992.

§63-1-116.  Definitions.

When used in the Oklahoma Health Care Information System Act:

1.  "Board" means the State Board of Health;

2.  "Commissioner" means the State Commissioner of Health;

3.  "Department" means the State Department of Health;

4.  "Health care providers" means a hospital or related institution licensed pursuant to Section 1-702 of this title, nursing facilities licensed pursuant to Section 1-1903 of this title, physicians as specified in paragraphs 1 through 7 of subsection A of Section 725.2 of Title 59 of the Oklahoma Statutes, physical therapists, physician assistants, pharmacists, nurses and home health care providers licensed pursuant to the laws of this state;

5.  "Third-party payor" means any entity, other than a purchaser, which is responsible for payment either to the purchaser or the health care provider for health care services rendered by the health care provider;

6.  "Public-supported provider" means any public or private entity supported in whole or in part by federal or state funds, or any health care provider contracting with the state for providing health care services including, but not limited to, Medicaid;

7.  "Identifying information" means a program identifying number assigned for purposes of statistical and data analysis, which protects and maintains patient and physician anonymity.  Identifying information shall remain confidential as provided in Section 1-120 of this title;

8.  "Information providers" means and includes health care providers, third-party payors or public-supported providers required to report or submit information to the Division of Health Care Information pursuant to the Oklahoma Health Care Information System Act;

9.  "Division" means the Division of Health Care Information; and

10.  "Health care information system" means the system for receipt, collection, analysis, evaluation, processing, utilization and dissemination of health care data established and maintained by the Division of Health Care Information pursuant to the Oklahoma Health Care Information System Act.

Added by Laws 1992, c. 347, § 2, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 332, § 15; Laws 1994, c. 350, § 1, eff. Sept. 1, 1994; Laws 1998, c. 389, § 3, eff. July 1, 1998; Laws 2000, c. 52, § 5, emerg. eff. April 14, 2000.

§63-1-117.  Legislative findings - Intent.

A.  As a result of rising health care costs and concerns expressed by health care providers, health care consumers, third-party payors and the general public, and as a result of public health information showing that Oklahoma has a higher death rate than the national average, the Oklahoma Legislature finds that there is an urgent need to establish and maintain, for the purposes of accurately assessing the health of the public, health care planning and cost containment, an information base for the State of Oklahoma that will facilitate ongoing analysis and evaluation of patterns and trends in the health status of Oklahomans, the utilization and costs of health care services, and the capability of the various components of the health care industry to provide needed services.

B.  The Oklahoma Health Care Information System shall be responsible for the development and operation of a method for collecting, processing and disseminating health care data including, but not limited to, quality, expenditure and utilization data.  It is the intent of the Legislature that a uniform set of data be periodically and routinely compiled that will make possible the ongoing analysis, comparison and evaluation of trends in the quality and delivery of health care services in this state for the purpose of effective health care planning by public and private entities, cost containment, health facility development, and improving access to and quality of care.

Added by Laws 1992, c. 347, § 3, eff. Sept. 1, 1992.  Amended by Laws 1998, c. 389, § 4, eff. July 1, 1998; Laws 2000, c. 332, § 1, eff. July 1, 2000.

§63-1-118.  Division of Health Care Information - Powers and duties.

A.  The Division of Health Care Information is hereby created within the State Department of Health.

B.  The Division shall:

1.  Collect from providers health care information for which the Division has established a defined purpose and a demonstrated utility that is consistent with the intent of the provisions of Section 1-117 et seq. of this title;

2.  Establish and maintain a uniform health care information system;

3.  Analyze health care data submitted including, but not limited to, geographic mapping of disease entities;

4.  Provide for dissemination of health care data to users and consumers;

5.  Provide for the training and education of information providers regarding processing and maintenance and methods of reporting required information;

6.  Be authorized to access all state agency health-related data sets and shall develop mechanisms for the receipt of health care data to the Division or its agent; provided, however, all provisions for confidentiality shall remain in place;

7.  Provide for the exchange of information with other agencies or political subdivisions of this state, the federal government or other states, or agencies thereof.  The Division shall collaborate with county health departments, including the Oklahoma City-County Health Department and the Tulsa City-County Health Department, in developing city-county based health data sets;

8.  Contract with other public or private entities for the purpose of collecting, processing or disseminating health care data; and

9.  Build and maintain the data base.

C.  1.  The State Board of Health shall adopt rules governing the acquisition, compilation and dissemination of all data collected pursuant to the Oklahoma Health Care Information System Act.

2.  The rules shall include, but not be limited to:

a. adequate measures to provide system security for all data and information acquired pursuant to the Oklahoma Health Care Information System Act,

b. adequate procedures to ensure confidentiality of patient records,

c. charges for users for the cost of data preparation for information that is beyond the routine data disseminated by the office, and

d. time limits for the submission of data by information providers.

D.  The Division shall adopt standard nationally recognized coding systems to ensure quality in receiving and processing data.

E.  The Division shall implement mechanisms to encrypt all personal identifiers contained in any health care data upon transmission to the State Department of Health, and all such data shall remain encrypted while maintained in the Department's database or while used by a contractor.

F.  The Division may contract with an organization for the purpose of data analysis.  Any contract or renewal thereof shall be based on the need for, and the feasibility, cost and performance of, services provided by the organization.  The Division shall require any data analyzer at a minimum to:

1.  Analyze the information;

2.  Prepare policy-related and other analytical reports as determined necessary for purposes of this act; and

3.  Protect the encryption and confidentiality of the data.

G.  The Board shall have the authority to set fees and charges with regard to the collection and compilation of data requested for special reports, and for the dissemination of data.  These funds shall be deposited in the Oklahoma Health Care Information System Revolving Fund account.

H.  The Division may accept grants or charitable contributions for use in carrying out the functions set forth in the Oklahoma Health Care Information System Act from any source.  These funds shall be deposited in the Oklahoma Health Care Information System Revolving Fund.

Added by Laws 1992, c. 347, § 4, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 332, § 16; Laws 1998, c. 389, § 5, eff. July 1, 1998; Laws 2000, c. 332, § 2, eff. July 1, 2000; Laws 2001, c. 353, § 1, eff. Nov. 1, 2001.

§63-1-119.  Collection of health care data.

A.  1.  The Division of Health Care Information within the State Department of Health shall, with the advice of the Health Care Information Advisory Committee and in accordance with the rules of the State Board of Health, collect health care information from information providers.

2.  The information to be collected about information providers may include, but shall not be limited to:

a. financial information including, but not limited to, consumption of resources to provide services, reimbursement, costs of operation, revenues, assets, liabilities, fund balances, other income, rates, charges, units of service, wage and salary data,

b. service information including, but not limited to, occupancy, capacity, and special and ancillary services,

c. physician profiles in the aggregate by clinical specialties and nursing services,

d. discharge data including, but not limited to, completed discharge data sets or comparable information for each patient discharged from the facility after the effective date of this act, and

e. ambulatory care data including, but not limited to, provider-specific and encounter data.

3.  The Division shall implement a demonstration project for the voluntary submission of ambulatory care data, including, but not limited to, submissions from federally qualified health centers, migrant health programs and rural health clinics as defined in Title 3 of the Federal Public Health Service Act (PL 104-299), and the Oklahoma Health Care Authority.  The Division shall complete the demonstration project by January 1, 2002.

4.  The Division shall establish a phase-in schedule for the collection of health care data.  The phase-in schedule shall provide that prior to January 1, 1994, only data currently collected shall be required to be submitted to the Division.  Thereafter, in the collection of health care data, the Division shall whenever possible utilize existing health data resources and avoid duplication in the collection of health care data.

5.  Except as provided by Section 1-120 of this title and as otherwise authorized by the provisions of the Oklahoma Health Care Information System Act, the provisions of the Oklahoma Health Care Information System Act shall not be construed to lessen or reduce the responsibility of the information provider with regard to:

a. the accuracy of the data or information submitted,

b. liability for release of the data or information to the Division, data processor or as otherwise authorized by this section, or

c. the preservation of confidentiality of such data or information until submitted to the Division.

B.  Upon the request of the State Department of Health, every state agency, board or commission shall provide the Division of Health Care Information with the health care data and other health care information requested at no charge to the Department or the Division.  Except as otherwise provided by the Health Care Information System Act for the purpose of statistical and similar reports, information which is required by state or federal law to be confidential shall not be transferred to any entity by the Division unless a separate written agreement for such transfer has been executed with the state agency, board or commission providing the information to the Division.

Added by Laws 1992, c. 347, § 5, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 332, § 17; Laws 1994, c. 350, § 2, eff. Sept. 1, 1994; Laws 1996, c. 221, § 5, eff. Nov. 1, 1996; Laws 1998, c. 389, § 6, eff. July 1, 1998; Laws 2000, c. 332, § 3, eff. July 1, 2000.

§63-1-120.  Confidentiality of data - Disclosure upon court order - Immunity from liability.

A.  Except as otherwise provided by Section 1-119 of this title, the individual forms, computer tapes, or other forms of data collected by and furnished to the Division of Health Care Information or to a data processor pursuant to the Oklahoma Health Care Information System Act shall be confidential and shall not be public records as defined in the Open Records Act.

B.  After approval by the State Department of Health, the compilations prepared for release or dissemination from the data collected, except for a report prepared at the request of an individual data provider containing information concerning only its transactions, shall be public records.  The Division shall establish a Health Care Information Advisory Committee as provided in Section 1-122 of this title, to assist with determinations related to data collection, and information to be released and disseminated to the public.

C.  The confidentiality of identifying information is to be protected and the pertinent statutes, rules and regulations of the State of Oklahoma and of the federal government relative to confidentiality shall apply.

D.  Identifying information shall not be disclosed, and shall not be used for any purpose except for the creation and maintenance of anonymous medical case histories for statistical reporting and data analysis.

E.  The Division or other state agency receiving information pursuant to the Oklahoma Health Care Information System Act shall be subject to the same confidentiality restrictions imposed by state or federal law as the public or private agency providing the information and is prohibited from taking any administrative, investigative or other action with respect to any individual on the basis of the identifying information.  The Division data analyzer or other state agency receiving information pursuant to the Oklahoma Health Care Information System Act is further prohibited from identifying, directly or indirectly, any individual in any report of scientific research or long-term evaluation, or otherwise disclosing identities in any manner.

F.  Except as otherwise authorized by the Oklahoma Health Care Information System Act, identifying information submitted to the Division which would directly or indirectly identify any person shall not be disclosed by the Division either voluntarily or in response to any legal process, unless directed to by a court of competent jurisdiction, granted after application showing good cause therefor with notice of the hearing to the Division.  In assessing good cause the court shall only grant such application if it seeks to challenge the statistical efficacy of a finding made by the Division or alleges a violation of confidentiality by the Division.  Such application shall then be granted only when the public interest and the need for disclosure outweighs the injury to the person, to the physician-patient relationship, and to the treatment services.  Upon the granting of such order, the court, in determining the extent to which any disclosure of all or any part of any record is necessary, shall impose appropriate safeguards against unauthorized disclosure.

G.  Any person who submits or receives data as required or authorized by the Oklahoma Health Care Information System Act shall be immune from liability in any civil action for any action taken as required by the provisions of the Oklahoma Health Care Information System Act.  This immunity is in addition to any other immunity for the same or similar acts to which the person is otherwise entitled.

H.  Any person who violates the confidentiality provisions of this section shall be punishable by a fine of Five Thousand Dollars ($5,000.00).

Added by Laws 1992, c. 347, § 6, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 332, § 18; Laws 1994, c. 350, § 3, eff. Sept. 1, 1994; Laws 1998, c. 389, § 7, eff. July 1, 1998; Laws 2001, c. 353, § 2, eff. Nov. 1, 2001.

§63-1-121.  Reports.

The State Department of Health shall issue reports no less than annually which may include recommendations to the Oklahoma Legislature for any change in the statutes needed to further the purposes of the Oklahoma Health Care Information System Act.  The initial report shall be submitted by January 1, 1993.  The initial report shall include but not be limited to an implementation schedule for the development and completion of the health care information system and the status of compliance with the health care information and data submission requirements of the Division.  The system shall be fully functional and operative by January 1, 1995.  Subsequent reports may include plans for expanding the uniform data base to other medical providers including, but not limited to, all licensed health care professionals or entities providing health care services.

Added by Laws 1992, c. 347, § 7, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 332, § 19; Laws 1998, c. 389, § 8, eff. July 1, 1998.

§63-1-122.  Health Care Information Advisory Committee.

A.  The State Commissioner of Health shall appoint a Health Care Information Advisory Committee to advise and assist the Division of Health Care Information with determinations related to data elements to be collected, reporting requirements, and the release and dissemination of information to the public.

B.  The membership of the Health Care Information Advisory Committee shall include, but not be limited to, the Administrator of the Oklahoma Health Care Authority, or a designee and the presidents of the following organizations, or their designees:

1.  The Oklahoma State Chamber of Commerce;

2.  The Oklahoma Hospital Association;

3.  The Oklahoma State Medical Association;

4.  The Oklahoma Osteopathic Association;

5.  The Oklahoma AFL-CIO;

6.  A statewide health care consumer coalition;

7.  The Association of Oklahoma Life Insurance Companies;

8.  The Oklahoma Health Care Association;

9.  The Oklahoma Pharmaceutical Association;

10.  The Oklahoma Dental Association;

11.  The Oklahoma State Chiropractic Association;

12.  The Oklahoma Optometric Association;

13.  The Oklahoma Physical Therapy Association;

14.  The Oklahoma Podiatric Medical Association;

15.  The Oklahoma Psychological Association; and

16.  The Oklahoma Association of Home Care.

C.  For voting purposes, a majority of the members in attendance at a meeting shall be able to take action on behalf of the Advisory Committee.

D.  The Division, with the approval of the Commissioner, may appoint health care data technical advisory committees as needed and appropriate to assist in the development of implementation methods and in the interpretation and evaluation of the data received pursuant to the Oklahoma Health Care Information System Act.

The Health Care Information Advisory Committee and any technical advisory committees established pursuant to this section shall provide information and assistance to any legislative committee or task force requesting such information or assistance.

Added by Laws 1992, c. 347, § 8, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 332, § 20; Laws 1994, c. 350, § 4, eff. Sept. 1, 1994; Laws 1997, c. 238, § 4, eff. Nov. 1, 1997; Laws 1998, c. 389, § 9, eff. July 1, 1998; Laws 2001, c. 353, § 3, eff. Nov. 1, 2001.

§63-1-123.  Repealed by Laws 1994, c. 283, § 23, eff. Sept. 1, 1994.

§63-1-123.1.  Transfer of powers, duties, etc. from Oklahoma Health Care Authority to State Department of Health.

Effective July 1, 1998, all powers, duties, functions, personnel and responsibilities vested in the Oklahoma Health Care Authority for operation of the Oklahoma Health Care Information Systems Act shall be transferred to the State Department of Health.

Added by Laws 1998, c. 389, § 10, eff. July 1, 1998.

§631201.  County board of health  Membership.

There is hereby created in each county of the state a county board of health, which shall consist of five (5) members, who shall serve without compensation, and who shall be residents of the county, appointed as follows:

(a) The State Commissioner of Health shall appoint one member, whose term shall expire on June 30, 1964, and each four (4) years thereafter.

(b) The State Commissioner of Health shall appoint another member, whose term shall expire on June 30, 1965, and each four (4) years thereafter.

(c) The judge of the district court shall appoint one member, who shall be the holder of a school administrator's certificate issued by the State Board of Education, and whose term of office shall expire on June 30, 1966, and each four (4) years thereafter.

(d) The Board of County Commissioners shall appoint one member, who shall be a doctor of medicine, doctor of osteopathy, or, if no doctor of medicine or doctor of osteopathy is available, the board of county commissioners may appoint a dentist, optometrist, or registered nurse.  The term of office of such member shall expire on June 30, 1967, and each four (4) years thereafter.

(e) The board of county commissioners shall appoint another member who may be a member of the board of county commissioners, and who shall serve at the pleasure of the board of county commissioners.

Laws 1963, c. 325, art. 2, § 201.

§631202.  County board of health  Powers and Duties.

The county board of health shall have the following powers and duties:

(a) organize by electing a chairman and other necessary officers annually; and meet at such times, in such manner and upon such notice as the board shall prescribe.  Provided, that the board shall meet at least two times each year.

(b) establish and maintain a county department of health, if the same, in the opinion of the board, will be to the best interest of the county.

(c) enter into agreements with county boards of health of other counties, and with the governing boards or boards of health of cities, towns and school districts lying wholly or partly in the county, for the establishment and operation of district or cooperative departments of health.

(d) prepare and submit to the county excise board, annually, an estimate of its needs, and needs for the operation of the county department of health, if any, or for its proportionate part of the costs of operation of a district or cooperative department of health, if it has entered into an agreement therefor.

(e) advise with the State Commissioner of Health on matters pertaining to public health in the county, and as to the appointment of the county superintendent of health or the medical director of the county, district or cooperative department of health.

(f) adopt regulations, which shall be subject to the approval of the State Commissioner of Health, not inconsistent with law and rules and regulations of the State Board of Health, to protect the public health in the county in emergencies.

Laws 1963, c. 325, art. 2, § 202.

§631203.  County superintendent of health  Appointment  Compensation.

(a) There is hereby created the office of county superintendent of health for each county that does not maintain a county department of health and that does not participate in the maintenance of a district department of health.

(b) The county superintendent of health shall be a regularly practicing physician, of good standing and of good moral character, and shall be a resident of the county for which he is appointed.  He shall be appointed by, and shall serve at the pleasure of, the State Commissioner of Health.  He shall be compensated for his services at a rate to be fixed by the board of county commissioners, subject to the following limitations: In counties having a population of not more than ten thousand (10,000), as shown by the last preceding Federal Decennial Census, he shall be paid not less than Two Hundred Dollars ($200.00) per annum; in counties having such a population of more than ten thousand (10,000) and not more than twenty thousand (20,000), he shall be paid not less than Three Hundred Dollars ($300.00) per annum; in counties having such a population of more than twenty thousand (20,000) and not more than forty thousand (40,000), he shall be paid not less than Five Hundred Dollars ($500.00) per annum; in counties having such a population of more than forty thousand (40,000) and not more than fifty thousand (50,000), he shall be paid not less than Seven Hundred Dollars ($700.00) per annum; and in counties having such a population in excess of fifty thousand (50,000), he shall be paid not less than One Thousand Five Hundred Dollars ($1,500.00) per annum.

Laws 1963, c. 325, art. 2, § 203.

§631204.  County superintendent of health  Powers and Duties.

The county superintendent of health, under the supervision of the State Commissioner of Health, shall have the following powers and duties: Abolish nuisance that are inimical to public health; isolate persons infected with dangerous, communicable infectious or contagious diseases, and take appropriate action to control or suppress, or to prevent the occurrence or spread of such diseases; enforce emergency health regulations the County Board of Health; enforce the provisions of this Code, and rules and regulations of the state board of health, that are applicable to his county; and perform such other duties and functions as may be required of him by the Commissioner.

Laws 1963, c. 325, art. 2, § 204.

§631205.  County, district and cooperative departments of health  Medical director  contracts for public health services.

(a)  The county board of health may, with the approval of the State Commissioner of Health, establish and maintain a county department of health, the maintenance and operation of which is hereby declared to be a function of county government for which appropriations may be made from the general fund of the county and the proceeds of a levy made in accordance with Section 9a, Article X, Oklahoma Constitution.

(b)  The county boards of health of two or more counties may, with the approval of the Commissioner, form a health district composed of such counties for public health purposes.  The health district shall have a district department of health which shall be operated, in such counties, in the same manner as county departments of health.

(c)  Cooperative departments of health may be formed by agreement between the county board of health of any county maintaining a county department of health, or the county boards of health of counties in a health district, and the governing boards of cities, towns, and school districts lying wholly or partly in such county or health district.  Any such agreement shall stipulate what health services will be provided to the cities, towns and school districts, which may be all or any of the services that may be provided by a county department of health, and shall also fix the amounts of funds to be paid by the cities, towns, and school districts for the services.  All agreements made under the provisions of this section shall be subject to the approval of the State Commissioner of Health.

(d)  A county department of health, a district department of health and a cooperative department of health shall be under the direction of a medical director, who shall perform his duties under the supervision of the Commissioner, and who shall, in addition to his other duties, perform the same powers, duties and functions in the county, in the health district, or in the cooperative department, as is provided by law for county superintendents of health.  The Commissioner shall appoint and fix the duties and compensation of the medical director, who shall be a physician licensed under the laws of this state, and shall employ and fix the duties and compensation of such other personnel as he deems necessary for the operation of the county department of health, the district department of health, or the cooperative department of health, all such personnel to be employed under provisions of the Oklahoma Personnel Act and paid by state warrant.  Reimbursements to the State Department of Health shall be paid by the county from the Section 9a of Article X of the Oklahoma Constitution, mill levy revenues, payable for the benefit of such county health department, district department of health, or the cooperative department of health and payable within thirty (30) days of receipt of an invoice therefor.  Provided that, in any such local health department operating under the direction of a medical director who serves less than full time, the Commissioner may delegate nonmedical administrative duties to another employee of the county, district, or cooperative health department.

(e)  The board of health of any county may contract with the department of health of any neighboring county or the State Department of Health to provide the county any or all public health services.  The county receiving the services shall pay the department rendering the services according to a schedule of fees and payments mutually agreed upon by the State Board of Health and the county or counties affected.  Such schedule of fees and payments shall be equal to the cost of the services provided.

Laws 1971, c. 119, § 2205.  Amended by Laws 1990, c. 265, § 36, operative July 1, 1990.

§63-1-206.  Functions of health departments.

A.  A county department of health, a district department of health, a cooperative department of health, and a city-county department of health shall, in their respective jurisdictions:

1.  Maintain programs for disease prevention and control, health education, guidance, maternal and child health, including school health services, health in the working environment, nutrition and other matters affecting the public health;

2.  Provide preventive services to the chronically ill and aged;

3.  Maintain vital records and statistics;

4.  Assist the State Commissioner of Health in the performance of official duties, and perform such other acts as may be required by the Commissioner; and

5.  Enter into written agreements with the governing body of any municipality or county for the performance of services within the respective jurisdictions and authorities that are necessary and proper pursuant to the authority granted to municipalities and counties by the Constitution and the laws of this state.

B.  A county department of health, a district department of health, a cooperative department of health, and a city-county department of health may maintain programs for mental health and day care for children.

C.  Nothing contained herein relating to pollution shall be in conflict with the existing jurisdiction of any other state environmental agency.

D.  Except as otherwise provided by law, responsibility for the licensing and inspection of nursing facilities and specialized facilities, as defined in the Nursing Home Care Act and for the enforcement of state health and safety standards applicable to such facilities, shall be reserved to the State Department of Health and shall be exercised pursuant to the provisions of the Nursing Home Care Act.

E.  Except as otherwise provided by law, responsibility for the licensing and inspection of any establishment where food or drink is offered for sale or sold, in accordance with the provisions of Section 1-1118 of this title, and for the enforcement of state health and safety standards applicable to such establishments, shall be reserved to the State Department of Health.

Added by Laws 1963, c. 325, art. 2, § 206, operative July 1, 1963.  Amended by Laws 1967, c. 260, § 2, emerg. eff. May 8, 1967; Laws 1993, c. 145, § 303, eff. July 1, 1993; Laws 1995, c. 230, § 1, eff. July 1, 1995; Laws 1998, c. 314, § 9, eff. July 1, 1998.

§63-1-206.1.  Nonphysician services - Fees - Agreements to provide services - Disposition of funds.

A.  County, district, cooperative and city-county health departments, with the approval of the State Commissioner of Health, may collect fees for health services such as nursing, chronic disease screening, immunizations, maternal and child health services, genetic services, physical therapy, occupational therapy, dietetic, social work and home health aid given to patients in their homes, for mental health and guidance services and for dental care rendered in facilities operated by said departments, and may collect fees for such services as shall be authorized by the State Board of Health.  Such fees shall be collected from persons financially able to pay for such services, and from insurers, governmental agencies or other persons obligated to reimburse for such services, and shall be collected in accordance with a schedule of fees approved by the State Commissioner of Health.

B.  Fees for environmental services may be collected with the approval of the Executive Director of the Department of Environmental Quality as authorized by the Environmental Quality Board.

C.  County, district, cooperative, and city-county health departments may enter into agreements with individuals and with public and private agencies to provide health services enumerated in subsection (a) of this section to said health departments and also to supply these services to organizations or agencies.  Such agreements shall be subject to approval of the State Commissioner of Health, and shall specify services to be performed and amounts to be paid.

D.  Money received by a county, district, or city-county health department pursuant to a contractual arrangement, as fees for services, or from some other source, shall be deposited with the county treasurer in the county where earned as provided for in Section 681 of Title 19 of the Oklahoma Statutes.

E.  With the approval of the State Commissioner of Health, such funds shall be transferred, in accordance with provisions of Sections 683 and 684 of Title 19 of the Oklahoma Statutes, and added to specified items of the Health Department's appropriations, and no further action or appropriation by the county excise board shall be required to make such available for expenditure.  The county board of health, the city-county board of health, or a person designated to act on behalf of either board is authorized to effect transfer of these funds, and to specify the item or items of appropriation to which they are to be added, in accordance with the State Health Commissioner's approval.

Added by Laws 1968, c. 266, § 1, emerg. eff. April 29, 1968.  Amended by Laws 1979, c. 117, § 1; Laws 1984, c. 162, § 1, emerg. eff. May 1, 1984; Laws 1993, c. 145, § 304, eff. July 1, 1993.

§631207.  Cooperative  departments of health  Agreements for.

Cooperative departments of health may be formed by agreement between the county board of health of any county maintaining a county  department of health, or the county boards of health of counties in a health district, and the governing boards of cities, towns, and school districts lying wholly or partly in such county or health district.  Any such agreement shall stipulate what health services will be provided to the cities, towns, and school districts, which may be all or any of the services that may be provided by a county  department of health, and shall also fix the amount of funds to be paid by the cities, towns, and school districts for the services. All agreements made under the provisions of this section shall be subject to the approval of the State Commissioner of Health.

Laws 1963, c. 325, art. 2, § 207.

§631208.  Funds for operation of health departments.

(a) It shall be the duty of the county excise board of each county if funds are available to make necessary appropriations to provide sufficient funds to pay the amounts due under any agreement entered into by the county board of health, or by any city, town, or school district of the county, for or in connection with a district department of health or a cooperative department of health; and such funds shall be accounted for, obligated, expended and disbursed as directed by the State Commissioner of Health, who may require any or all such funds to be combined with others to be used for similar or related purposes.

(b) The Commissioner may enter into agreements with county boards of health, and with citycounty boards of health, whereby state funds will be used in conjunction with county funds for the operation of county, district, cooperative and citycounty departments of health. The Commissioner may pay such funds on a reimbursement or percentage of budgetary expenditures basis, or other basis; and if directed to do so by the Commissioner, the county clerk shall add the amount of any such funds to specified items of appropriation, and no further action or appropriation by the county excise board shall be required to make such funds available for expenditure.

Laws 1963, c. 325, art. 2, § 208; Laws 1967, c. 260, § 3, emerg. eff. May 8, 1967.

§631208.1.  Regional guidance centers and services.

(a) The State Board of Health may establish regional guidance centers for regions designated by the Board, such regions to be selected by the Board on the basis of area, geographical location, population, and other factors deemed essential to indicate a need for guidance services.  The center for a region shall be in a county having a county department of health or participating in a cooperative, district, or citycounty department of health, and shall be under the administrative direction of the medical director of the county, cooperative, district, or citycounty department of health, and under the supervision of the State Commissioner of Health.  The county board of health or the citycounty board of health of a county served by a regional guidance center and the State Commissioner of Health may enter into agreements for payment of operating expenses of the center, and the county board of health, or citycounty board of health, may include an amount for its part of the costs in its budget or annual estimate of needs.

(b) The State Board of Health shall adopt rules, regulations, and standards for the operation of regional guidance centers, and to carry out the purposes of this section; and may formulate a schedule of fees to be charged for guidance services furnished to persons who are financially able to pay for the services.  The State Board of Health may enter into agreements with individuals and with public or private agencies for services to be furnished to a guidance center and may also enter into agreements to furnish guidance services to public or private agencies.  All fees collected shall be remitted to the State Commissioner of Health, who shall deposit the same in a special account in the State Treasury.  Such fees shall be accounted for by region of source and shall be used by the State Commissioner of Health to provide guidance services in the regions from which the fees are derived.  County funds payable under agreements entered into under provisions of the preceding paragraph shall be accounted for, obligated, expended and disbursed as directed by the State Commissioner of Health.  Provided, however, that by agreement between a county or citycounty board of health and the Commissioner of Health, such county funds may be remitted to the State Commissioner of health who shall deposit such funds in the same special account in the State Treasury created for fees collected and shall be disbursed as is provided for fees.

(c) Guidance services furnished in a region under the provisions of this section shall, subject to existing laws, include evaluation, counseling, and referral for treatment, when indicated, of individuals with emotional or behavioral problems, and other persons in need of guidance services; consultant services to law enforcement agencies, schools, courts, other state or local agencies, and other persons or agencies concerned with persons or families with mental health and/or child development problems; and other guidance services that are now or may be in the future authorized to be performed by the State Department of Health or local departments of health.

Laws 1963, c. 370, § 10; Laws 1967, c. 260, § 4, emerg. eff. May 8, 1967.

§63-1-209.  Cities and towns - Health authorities - Ordinances.

A.  1.  Except as may be otherwise provided by city charter, the governing board of each city or incorporated town shall serve, ex officio, as the board of health for such city or town, and shall appoint, and fix the duties and compensation of, a health officer and other personnel to enforce the ordinances of such city or town relating to public health.

2.  Except as otherwise provided by this subsection, the governing board may adopt such ordinances and rules as it deems necessary for the protection of the public health; provided such ordinances and rules are not inconsistent with state laws or rules of the State Board of Health.  The governing board shall enforce such laws and rules as may be required by the State Commissioner of Health and may, by agreement with the medical director of the county or district department of health, delegate to such department the authority to enforce ordinances of the city or town relating to public health.  Except as otherwise provided by law, responsibility for licensing, regulation and inspection of nursing facilities and specialized facilities, as defined in the Nursing Home Care Act and for enforcement of state health and safety standards applicable to such facilities, shall be reserved to the State Department of Health and shall be exercised pursuant to the provisions of the Nursing Home Care Act.

3.  Except as otherwise provided by law, responsibility for the licensing and inspection of any establishment where food or drink is offered for sale or sold, in accordance with the provisions of Section 1-1118 of this title, and for the enforcement of state health and safety standards applicable to such establishments, shall be reserved to the State Department of Health.

B.  The governing board of each city or incorporated town may adopt and enforce such ordinances as it deems necessary for the protection of the environment, provided such ordinances are not inconsistent with state laws or rules of the Environmental Quality Board.  The governing board may, by agreement with the Department of Environmental Quality, delegate to the local representative of the Department of Environmental Quality the authority to investigate ordinances of the city or town relating to the environment and submit such investigative results to the clerk of the city or town.

Added by Laws 1963, c. 325, art. 2, § 209, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 305, eff. July 1, 1993; Laws 1995, c. 230, § 2, eff. July 1, 1995; Laws 1998, c. 314, § 10, eff. July 1, 1998.

§631209.1.  County boards of health as sponsoring agency for National Health Service Corps assignees.

There is hereby created authority for county boards of health as established under Title 63, Chapter 1, Public Health Code, Section 1202, to be the sponsoring agency for our National Health Service Corps assignees as established by Public Law 91623, known as the Emergency Health Personnel Act of 1970.  This authority with the  concurrence of the Commissioner of Health shall extend to include the sponsoring agency establishing rules of collection of fees for such personnel  and disbursement of the fees in accordance with agreements reached by the U.S.  Public Health Service in the assignment of Corps personnel under the sponsorship of the county health board.

Laws 1972, c. 184, § 13, emerg. eff. April 7, 1972.

§631210.  Citycounty board of health in certain counties  Membership.

There is hereby created in any county of the State of Oklahoma with a population of more than two hundred twentyfive thousand (225,000), according to the latest Federal Decennial Census, and containing within its boundaries a city with a population of more than one hundred fifty thousand (150,000), according to the latest Federal Decennial Census, a citycounty board of health composed of nine (9) members.  The membership of the Board shall be composed of five members appointed by the city council of such city, or city commission, whichever applies, and four members appointed by the board of county commissioners of such county.  Each member shall serve a term of six (6) years, except, that of the members initially appointed by the city council, or city commission, whichever applies, one member initially appointed shall serve a term of two (2) years, one member initially appointed shall serve a term of three (3) years, one member initially appointed shall serve a term of four (4) years, one member initially appointed shall serve a term of five (5) years, and one member initially appointed shall serve a term of six (6) years; provided, however, that in any such city having a city board of health created under its charter provisions, the members of such city board of health and the tenure of the city board of health members of the citycounty board of health shall be coterminous with the city board of Health.  Of the members initially appointed by the board of county commissioners, one member initially appointed shall serve a term of two (2) years, one member initially appointed shall serve a term of three (3) years, one member initially appointed shall serve a term of five (5) years, and one member initially appointed shall serve a term of six (6) years.  The appointing authority shall appoint new members as the terms of office of its initial appointees expire. Wherever a citycounty board of health is now in existence, the current board members shall be retained, until the termination of their present appointment, by the appointing authorities.

Laws 1963, c. 325, art. 2, § 210.

§631211.  Organization  Meetings  Compensation.

Such citycounty board of health shall organize by electing a chairman and other necessary officers and shall meet at such times, in such manner, and upon such notice as the board shall prescribe; provided, that at least one meeting shall be held annually.  The members of such board shall serve without compensation.

Laws 1963, c. 325, art. 2, § 211.

§631212.  Powers and duties of city  county board of health.

It shall be the duty of the citycounty board of health to recommend ordinances, rules and regulations to the governing body of any city or town within its jurisdiction and to the board of county commissioners of the county within which such board exists in matters pertaining to the preservation and promotion of public health, and to assist in the formulation and adoption of uniform health ordinances, rules and regulations within the jurisdiction of such board.  Such board, in addition to the powers and duties set forth in Sections 210 to 218 of this article, shall have all the powers, rights and duties which are now or may hereafter be conferred by the statutes of this state upon city or county boards of health, except the making of rules and regulations.

Laws 1963, c. 325, art. 2, § 212.

§631212.1.  Peace officer certificates for certain employees.

Any employee of a citycounty health department who is serving as a peace officer shall obtain a certificate as provided in Section 3311 of Title 70 of the Oklahoma Statutes.

Added by Laws 1987, c. 206, § 38, operative July 1, 1987; Laws 1987, c. 236, § 24, emerg. eff. July 20, 1987.

§631213.  Board of county commissioners  Rules and Regulations  Fees.

(a) The Board of County Commissioners in any county that qualifies under Section 210 of this article is hereby authorized and empowered to make and enforce all reasonable rules and regulations with regard to the preservation and promotion of public health; provided, that any such rules or regulations shall have first been recommended or approved by the citycounty board of health, and further provided that such rules and regulations shall not be inconsistent with state laws or rules and regulations of the State Board of Health.  Such rules and regulations shall be operative throughout the county, except within the limits of incorporated cities and towns.

(b) The Board of County Commissioners is also authorized to provide for the levying and collection of fees for services performed by such citycounty health department outside the boundaries of incorporated cities and towns within such county.  Any person who violates any rule or regulation made by such board of county commissioners under the authority of this section shall be guilty of a misdemeanor.

Laws 1963, c. 325, art. 2, § 213.

§631214.  Citycounty health departments  Agreement for creation  Medical director and other employees.

A.  The board of county commissioners of any county and the governing body of any city which qualify under Section 1-210 of this title shall enter into an agreement providing for the creation of a citycounty health department, and such contracting bodies shall by agreement provide for the method of operation thereof, the selection of a director of such department, and the proportionate share of personnel and/or money that each shall contribute for the operation and support of such department.

B.  The qualifications of the director shall be determined by the citycounty board of health, with the advice of the State Commissioner of Health, and subject to approval by the governing body of the city and the board of county commissioners of the county.  The director, with the approval of the citycounty board of health, the board of county commissioners of the county, and the governing body of the city, or the city manager in cities having a managerial form of government, shall appoint other personnel of the department.

C.  The employees of a city-county health department shall possess minimum qualifications as set forth in a system of personnel administration delineating job specifications and a compensation plan adopted by the citycounty board of health, and approved by the State Commissioner of Health, the board of county commissioners and the governing body of the city.  By March 1, 1991, the city-county health department shall establish a personnel, merit and promotion system which shall be approved by the Commissioner of Public Health.  The employees shall also be eligible for membership in any life or health insurance plan of the county and the county retirement program, subject to the same conditions or restrictions that apply to county employees.  Any state employees officed or located at or assigned to a city-county health department shall be subject to the state system of personnel administration and shall be eligible for membership in the state employees insurance and retirement programs.

D.  Such citycounty health department shall, under the supervision of the director, enforce and administer all municipal and county ordinances, rules and regulations, and all state laws, and rules and regulations of the State Board of Health pertaining to public health matters in the jurisdiction where it is created, or in any area where it has jurisdiction to operate by agreement.

Amended by Laws 1990, c. 239, § 1, eff. Sept. 1, 1990.

§63-1-215.  Duties of director of city-county health department.

The director of the city-county health department shall direct and supervise all public health activities in the county, except in incorporated cities and towns which are not governed by the provisions of Sections 210 to 218 of this article, and which have not entered into any agreement for the operation of the health department of such city or town.  Such director shall administer and enforce all municipal and county ordinances and rules relating to public health matters, and he shall also administer state laws, and rules of the State Board of Health pertaining to public health, subject to administrative supervision of the State Commissioner of Health.  Any other powers, authority, duties or functions which are now or may hereafter be conferred by law on county or city superintendents of public health are hereby conferred on such director of the city-county health department.

Added by Laws 1963, c. 325, art. 2, § 215, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 306, eff. July 1, 1993; Laws 1995, c. 285, § 21, eff. July 1, 1995; Laws 1998, c. 314, § 7, eff. July 1, 1998.

§63-1-216.  Agreements with other municipalities, agencies and organizations.

The city-county board of health in any county wherein a city-county health department has been created as hereinbefore provided shall, subject to the approval of the board of county commissioners of the county and the governing body of the city which created and operates such city-county health department, have authority to enter into agreements with other counties, cities, towns, school districts, the State Health Department, the Department of Environmental Quality, or any state agency or institution, or philanthropic, voluntary or charitable organization, for the operation of the health department and the administering of health or environmental, as appropriate, services of such county, city, town, school district, agency or institution by such city-county health department, and may provide in the agreement for contribution by such participating body to the financial support of the city-county health department.

Added by Laws 1963, c. 325, art. 2, § 216, operative July 1, 1963.  Amended by Laws 1993, c. 145, § 307, eff. July 1, 1993.

§631217.  Fees  Disposition.

All fees authorized by municipal or county ordinances, rules or regulations shall be collected as such ordinances, rules or regulations may provide and such fees shall become a part of the general revenue of the unit of government levying the same.

Laws 1963, c. 325, art. 2, § 217.

§631218.  Annual budget.

The citycounty board of health, in cooperation with the Director of the citycounty health department, shall prepare an annual budget for the operation of the citycounty health department and submit the same, together with recommendations as to the respective contributions, to the board of county commissioners and to each city, town, school district or other agency or organization participating in the operation of such citycounty health department as hereinabove provided.  Such budget and recommendations shall act as a guide to such participants in providing for the operating and financing of such citycounty health department for the current or ensuing fiscal year.

Laws 1963, c. 325, art. 2, § 218.

§631218.1.  Travel expenses  Reimbursement  Claims.

Upon direction of the director of a citycounty health department, with approval of the board of county commissioners of the county, employees of such citycounty health department may be reimbursed for use of their personally owned automobiles while performing their duties on official business for the Department at a rate not to exceed that allowed for mileage to state employees. Travel claims for reimbursement on a mileage basis shall be accompanied by a detailed statement showing an adequate basis for computing the miles of travel and the purpose for the travel, and may be paid from any funds available for that purpose.

Laws 1969, c. 146, § 1, emerg. eff. April 10, 1969; Laws 1974, c. 273, § 1, emerg. eff. May 29, 1974.

§631219.  Child guidance programs, community mental health services and community facilities for mentally retarded authorized.

The board of county commissioners of any county, or the board of county commissioners of two or more counties jointly, is hereby authorized, at the option and approval of said board or boards, to conduct a child guidance program, and/or community health center and/or community facility for the mentally retarded, separate and apart from or in conjunction with the county department of health, and to request as a part of the county budget an appropriation of not to exceed an amount equal to the net proceeds of a levy of threefourths (3/4) mill on the dollar valuation of taxable property in the county for such purpose or purposes; and to employ personnel, within the limits of such funds, to conduct such program or programs.  Provided, that any center or facility for mental health services established or maintained hereunder shall first be approved by the State Director of Mental Health on advice of the Board of Mental Health and shall operate under the guidelines of the Oklahoma Mental Health Services Act; and any center or facility for mental retardation services established or maintained hereunder shall first be approved by the Director of the Department of Institutions, Social and Rehabilitative Services on the advice of the Oklahoma Welfare Commission and shall operate under regulations prescribed by the Oklahoma Public Welfare Commission.

Laws 1963, c. 325, art. 2, § 219; Laws 1974, c. 265, § 1.

§631222.1.  Governing boards  Membership  Tenure.

A.  Every county or combination of counties desirous of establishing a mental health center and/or facilities for the mentally retarded shall establish a community mental health board and/or mental retardation governing board each of which shall be composed of not less than seven (7) members.  The members of such governing boards shall be appointed by the board of county commissioners of said county.  The term of office of members of the governing board shall be three (3) years, except that of the members first appointed the term of three members shall be for one (1) year, and the term of two members shall be for two (2) years.  All members shall serve without pay.

B.  When any combination of counties desires to establish a mental health center and/or facilities for the mentally retarded, the chairman of the board of county commissioners of each participating county shall appoint two (2) members of a selection committee, which committee shall select the governing board.

Laws 1974, c. 265, § 2.

§631222.2.  Duties of governing boards.

The duties of each of the governing boards shall be:

1.  For the community mental health board, the duties prescribed by the Community Mental Health Services Act, Sections 601 through 609, Title 43A, Oklahoma Statutes; and

2.  For the mental retardation board, the duties prescribed for the Oklahoma Welfare Commission by Sections 301 through 335, Title 43A, Oklahoma Statutes.

Laws 1974, c. 265, § 3.

§631222.3.  Support of programs.

The board of county commissioners may allocate part or all of the proceeds of the threefourthsmill levy provided for by Section 1219, as amended by Section 1 of this act, Title 63, Oklahoma Statutes, to the county health department for establishment or support of child guidance centers as part of the county health department.  The county board of health shall continue in responsibility for child guidance centers receiving funds in accordance with the provisions of Section 1202, Title 63, Oklahoma Statutes.

Laws 1974, c. 265, § 4.

§631222.4.  Screening of minors to avoid duplication of services.

In order to avoid duplication of services between the community mental health centers funded by the Department of Mental Health and Substance Abuse Services and the child guidance centers funded by the State Department of Health, minors shall be screened by the child guidance centers and referred to the most appropriate service provider.

Added by Laws 1987, c. 206, § 40, operative July 1, 1987; Laws 1987, c. 236, § 26, emerg. eff. July 20, 1987; Amended by Laws 1990, c. 51, § 129, emerg. eff. April 9, 1990.

§631223.  Constitutional levy for health department.

A levy of not to exceed two and onehalf (2 1/2) mills on the dollar of assessed valuation of a county may be levied annually in accordance with the provisions of Section 9A, Article 10, Oklahoma Constitution, for the purpose of providing funds to maintain or aid in maintaining a county, district or cooperative department of health, where such levy is approved by a majority of the qualified ad valorem taxpaying voters of the county, voting on the question at an election called for such purpose; and the amount of the levy so approved may continue to be made annually until repealed by a majority of the qualified ad valorem taxpaying voters of the county, voting on the question at an election called for such purpose.

Laws 1963, c. 325, art. 2, § 223.

§631224.  Election on constitutional levy.

An election to authorize a levy under the provisions of the preceding section may be called by the  board of county commissioners, in its official discretion.  Such election may also be called by initiative petition filed with the county clerk, signed by sixteen percent (16%) of the legal voters of the county, such percent to be based upon the total number of votes cast at the last general election in the county for the state office receiving the highest number of votes at such election in the county.  Whenever the election is called by either method, the  board of county commissioners shall fix the date for the election and shall cause to be published in at least one issue each week, for four (4) weeks, of a newspaper having general circulation in the county, a notice stating that the election has been called, the date and purpose of the election, and the number of mills on the dollar of assessed valuation of the county to be voted upon; and the notice may contain any other information believed appropriate by the board.  The election shall be conducted by the county election board, in the same manner as elections to select county officers, and the cost of holding the election shall be paid from county funds.  The secretary of the county election board shall certify the results of the election to the board of county commissioners, and after receiving such certification the board of county commissioners shall notify the county excise board if the levy shall have been approved.

Laws 1963, c. 325, art. 2, § 224.

§631225.  Repeal of constitutional levy.

An election on a proposed repeal of a levy previously approved pursuant to the two preceding sections shall be called and held in the same manner as required for an election on approval of a levy; and the county excise board shall be notified if the levy is repealed.

Laws 1963, c. 325, art. 2, § 225.

§631226.  Annual budget for health department.

The county board of health shall annually file with the county excise board an estimate of needs for the operation or maintenance of the county, district or cooperative department of health to the extent that county funds are required for such purpose, and it shall be the mandatory duty of the county excise board to approve the same to the extent that such estimate of needs can be financed with proceeds of a levy authorized in accordance with the provisions of Section 9A, Article 10, Oklahoma Constitution; and so much of the levy as may be needed shall thereupon be ordered made. The estimate of needs may include, in addition to items for current operating expenses, items for anticipated capital outlay in the future which may accumulate from year to year until the total required amounts will be available for expenditure.  Provided, that nothing herein shall prohibit the appropriation or use of other county funds for such purposes, or for other public health purposes.

Laws 1963, c. 325, art. 2, § 226.

§631227.  Short title  Intent of Legislature  Office of Child Abuse Prevention created.

A.  This section, Sections 1-227.1 through 1-227.8 of this title and Section 6 of this act shall be known and may be cited as the "Child Abuse Prevention Act".

B.  The Legislature hereby declares that the increasing incidence of child abuse and its attendant human and financial cost to the citizens of Oklahoma requires that the prevention of child abuse and neglect be identified as a priority within the children, youth and family service system of this state.  It is the intent of the Legislature that:

1.  a comprehensive approach for the prevention of child abuse and neglect be developed for the state, and that this planned, comprehensive approach be used as a basis for funding of programs and services for the prevention of child abuse and neglect statewide; and

2.  multidisciplinary and discipline-specific training on child abuse and neglect and domestic violence be made available to professionals in Oklahoma with responsibilities affecting children, youth, and families, including but not limited to:  district attorneys, judges, lawyers, public defenders, medical personnel, law enforcement officers, school personnel, child welfare workers, youth service agencies, mental health workers, and Court Appointed Special Advocates (CASA).  Said training shall be ongoing and shall accommodate professionals who require extensive knowledge and those who require only general knowledge.

C.  For the purpose of establishing a comprehensive statewide approach towards the prevention of child abuse and neglect there is hereby created the Office of Child Abuse Prevention within the State Department of Health.

Added by Laws 1984, c. 216, § 1, operative July 1, 1984.  Amended by Laws 1990, c. 154, § 1, eff. Sept. 1, 1990.

§631227.1.  Definitions.

As used in the Child Abuse Prevention Act:

1.  "Child abuse prevention" means services and programs designed to prevent the occurrence or recurrence of child abuse and neglect as defined in Section 845 of Title 21 of the Oklahoma Statutes but as limited by Section 844 of Title 21 of the Oklahoma Statutes.  Except for the purpose of planning and coordination pursuant to the provisions of the Child Abuse Prevention Act, the services and programs of the Department of Human Services which are mandated by state law or which are a requirement for the receipt of federal funds with regard to deprived, destitute or homeless children shall not be subject to the provisions of the Child Abuse Prevention Act;

2.  "Child Abuse Training and Coordination Council" or "Training Council" means the council responsible for the development of training curricula established by Section 6 of this act;

3. "Primary prevention" means programs and services designed to promote the general welfare of children and families;

4. "Secondary prevention" means the identification of children who are in circumstances where there is a high risk that abuse will occur and assistance, as necessary and appropriate, to prevent abuse or neglect from occurring;

5. "Tertiary prevention" means those services provided after abuse or neglect has occurred which are designed to prevent the recurrence of abuse or neglect;

6. "Department" means the State Department of Health;

7. "Director" means the Director of the Office of Child Abuse Prevention;

8. "District" means the local child abuse prevention planning and coordination areas established pursuant to Section 1227.2 of this title;

9. "District task force" means the local child abuse prevention and coordination body established pursuant to the provisions of Section 1227.5 of this title;

10. "Office" means the Office of Child Abuse Prevention;

11. "Interagency child abuse prevention task force" means the state child abuse prevention planning and coordinating body established pursuant to the provisions of Section 1227.4 of this title;

12. "Commission" means the Oklahoma Commission on Children and Youth; and

13. "Child Abuse Prevention Fund" means the revolving fund established pursuant to Section 1-227.8 of this title.

Added by Laws 1984, c. 216, § 2, operative July 1, 1984.  Amended by Laws 1985, c. 299, § 1, eff. Nov. 1, 1985; Laws 1990, c. 154, § 2, eff. Sept. 1, 1990.

§631227.2.  Powers and duties of Office of Child Abuse Prevention.

A.  The Office of Child Abuse Prevention is hereby authorized and directed to:

1.  Prepare and implement a comprehensive state plan for the planning and coordination of child abuse prevention programs and services and for the establishment, development and funding of such programs and services, and to revise and update said plan pursuant to the provisions of Section 1-227.3 of this title;

2.  Designate child abuse and neglect prevention planning districts and establish guidelines for the establishment of district child abuse prevention task forces which will assure an opportunity for broad community participation and the representation of both urban and rural concerns in the planning process and coordinate the preparation and implementation of the district child abuse prevention plans provided for in Section 1-227.5 of this title.  The districts shall be contiguous with existing guidance service districts as designated by the State Board of Health;

3.  Monitor, evaluate and review the development and quality of services and programs for the prevention of child abuse and neglect, publish and distribute an annual report of its findings on or before January 1 of each year to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and to the chief administrative officer of each agency affected by the report.  The report shall include:

a. activities of the Office,

b. a summary detailing the demographic characteristics of families served including, but not limited to, the following:

(1) age and marital status of parent(s),

(2) number and age of children living in the household,

(3) household composition of families served,

(4) number of families accepted into the program by grantee site and average length of time enrolled,

(5) number of families not accepted into the program and the reason therefore,

(6) referrals made on behalf of families not accepted into the program, and

(7) average actual expenditures per family during the most recent state fiscal year,

c. recommendations for the further development and improvement of services and programs for the prevention of child abuse and neglect, and

d. budget and program needs;

4.  Conduct or otherwise provide for or make available continuing professional education and training in the area of child abuse prevention; and

5.  Assist the Training Council in the performance of its duties as requested by the Training Council and authorized by the Commissioner, including but not limited to providing by contract for the services of a consultant to assist the Training Council.

B.  For the purpose of implementing the provisions of the Child Abuse Prevention Act the State Board of Health is authorized to:

1.  Accept appropriations, gifts, loans and grants from the state and federal government and from other sources, public or private;

2.  Enter into agreements or contracts for the establishment and development of:

a. programs and services for the prevention of child abuse and neglect,

b. training programs for the prevention of child abuse and neglect, and

c. multidisciplinary and discipline specific training programs for professionals with responsibilities affecting children, youth and families;

3.  Secure necessary statistical, technical, administrative and operational services by interagency agreement or contract; and

4.  Promulgate rules as necessary to implement the duties and responsibilities assigned to the Office of Child Abuse Prevention.

Added by Laws 1984, c. 216, § 3, operative July 1, 1984.  Amended by Laws 1990, c. 154, § 3, eff. Sept. 1, 1990; Laws 2001, c. 356, § 2, emerg. eff. June 4, 2001.

§631227.3.  Comprehensive state plan for prevention of child abuse and neglect.

A.  The Oklahoma Commission on Children and Youth shall review and approve the comprehensive state plan and any subsequent revisions of said plan, prior to the submission of the plan as provided in this section.

B.  On or before January 1, 1986, the Oklahoma Commission on Children and Youth shall deliver the comprehensive state plan for the prevention of child abuse and neglect to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The plan shall include but not be limited to:

1.  The components, on a statewide basis, required for district plans pursuant to the provisions of the Child Abuse Prevention Act;

2.  A summary of each district plan and an analysis of variations of service and program needs based upon population or geographic areas;

3.  Specific proposals for the implementation of the comprehensive state plan which would promote the efficient use of staff, funds and other resources on the state level and improve the coordination and integration of state goals, activities and funds for the prevention of child abuse and neglect, particularly with regard to primary and secondary prevention of child abuse and neglect; and

4.  Specific proposals detailing the interagency provision of services to all populations at risk of committing child abuse.  Services, especially those directed at high-risk populations including, but not limited to, those populations in which parental drug and/or alcohol abuse, mental illness and domestic abuse are an issue, shall be specifically addressed.

C.  The Office of Child Abuse Prevention and the Oklahoma Commission on Children and Youth shall at least biennially review the state plan and make any necessary revisions based on changing needs and program evaluation results.  Any such revisions shall be delivered to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate no later than January 1 of even-numbered years.

Added by Laws 1984, c. 216, § 4, operative July 1, 1984.  Amended by Laws 2001, c. 356, § 3, emerg. eff. June 4, 2001.

§63-1-227.4.  Interagency child abuse prevention task force - Development and preparation of comprehensive state plan - Proposal for grants for child abuse prevention programs and services.

A.  The Commission on Children and Youth shall appoint an interagency child abuse prevention task force which shall be composed of sixteen (16) members as follows:

1.  Two of whom shall be representatives of the child welfare services of the Department of Human Services;

2.  One of whom shall be a representative of the maternal and child health services of the State Department of Health;

3.  One of whom shall be a representative of the child guidance services of the State Department of Health;

4.  One of whom shall be a representative of the Department of Education;

5.  Two of whom shall be representatives of the Department of Mental Health and Substance Abuse Services, one each with expertise in the treatment of mental illness and substance abuse;

6.  One representative of the Office of the Attorney General with expertise in the area of domestic abuse;

7.  One of whom shall be a representative of the Office of the Chief Medical Examiner;

8.  One of whom shall be a representative of the Oklahoma Chapter of the American Academy of Pediatrics;

9.  One of whom shall be a representative of the judiciary, the legal profession, or law enforcement; and

10.  Five of whom shall be persons having expertise in the identification and treatment of families at risk of child abuse and neglect and who shall be representatives of private agencies, programs and services for the prevention of child abuse and neglect. One of the five shall be a licensed psychologist.

B.  The Office of Child Abuse Prevention and the interagency child abuse prevention task force of the Oklahoma Commission on Children and Youth shall prepare the comprehensive state plan for prevention of child abuse and neglect for the approval of the Commission.  The development and preparation of said plan shall include but not be limited to:

1.  Adequate opportunity for appropriate local private and public agencies and organizations and private citizens to participate in the development of the state plan at the local level.  Appropriate local groups shall include but not be limited to community mental health centers, district attorney's offices, courts having juvenile docket responsibility, school boards, private or public programs with recognized expertise in working with families at risk of child abuse and neglect, voluntary selfhelp abuse prevention and treatment programs, day care centers, law enforcement and private or public programs with expertise in maternal and infant health care;

2.  Guidelines for the formation of the district child abuse prevention task forces provided for in Section 1227.5 of this title and establishment of a basic format to be utilized by the district task forces in the preparation of district plans, the provision of technical assistance to district task forces as requested and review of the district plans in order to determine compliance with the provisions of subsection E of Section 1227.5 of this title; and

3.  Incorporation of the district plans and information provided by district task forces and public and private agencies into the comprehensive state plan.

C.  1.  The interagency child abuse prevention task force and the Office of Child Abuse Prevention shall review and evaluate all proposals submitted for grants or contracts for child abuse prevention programs and services.  Upon completion of such review and evaluation, the interagency child abuse prevention task force and the Office of Child Abuse Prevention shall make the final recommendations as to which proposals should be funded pursuant to the provisions of the Child Abuse Prevention Act and shall submit its findings to the Oklahoma Commission on Children and Youth.  The Commission shall review the findings of the interagency child abuse prevention task force and the Office of Child Abuse Prevention for compliance of such approved proposals with the comprehensive state plan and district plans prepared pursuant to the provisions of the Child Abuse Prevention Act.

2.  Upon ascertaining compliance with said plans, the Commission shall deliver the findings of the interagency child abuse prevention task force and the Office of Child Abuse Prevention to the Commissioner of Health.

3.  The Commissioner shall authorize the Office of Child Abuse Prevention to use the Child Abuse Prevention Fund to fund such grants or contracts for child abuse prevention programs and services which are approved by the Commissioner.

4.  Whenever the Commissioner approves a grant or contract which was not recommended by the interagency task force and the Office of Child Abuse Prevention, the Commissioner shall state in writing the reason for such decision.

Added by Laws 1984, c. 216, § 5, operative July 1, 1984.  Amended by Laws 1985, c. 299, § 2, eff. Nov. 1, 1985; Laws 1986, c. 58, § 1, eff. Nov. 1, 1986; Laws 1987, c. 84, § 1, emerg. eff. May 13, 1987; Laws 1990, c. 51, § 130, emerg. eff. April 9, 1990; Laws 2001, c. 356, § 4, emerg. eff. June 4, 2001; Laws 2005, c. 348, § 18, eff. July 1, 2005.

§631227.5.  District child abuse prevention task forces  Composition  Coordinators  District plan.

A.  There are hereby created district child abuse prevention task forces which shall be composed of representatives of public and private agencies and organizations, representatives of local health departments and private individuals in accordance with the guidelines established by the interagency child abuse prevention task force and the Office of Child Abuse Prevention.  Each district task force shall include but not be limited to representatives of the Department of Human Services, the State Department of Health, the Department of Mental Health, local school districts and representatives of private child abuse prevention services and programs within the district.  After January 1, 1987, members shall be appointed in accordance with the bylaws of the district child abuse prevention task force from a list of nominees submitted by the district coordinator of that district.  The members of each district task force shall be appointed to serve for a twoyear term and may be reappointed.

B.  Prior to January 1, 1986, the Commission, with the assistance of the Office of Child Abuse Prevention and the interagency child abuse prevention task force, shall select and appoint a coordinator for each district task force and shall appoint successors for said coordinators if vacancies should occur. After January 1, 1986, each district task force shall elect a coordinator from among its membership.  The elected coordinators shall serve twoyear terms and may be reelected.  The director of the child guidance center within each district shall provide administrative support and assistance to the coordinator for the district task force of the district.

C.  Each district child abuse prevention task force shall prepare and implement a district plan for the prevention of child abuse and neglect within its district pursuant to the provisions of the Child Abuse Prevention Act.

D.  Each district task force shall develop a written statement clearly identifying its operating procedures, purpose, overall responsibilities and method of meeting those responsibilities.

E.  The district plan shall include, but not be limited to:

1.  Documentation of the magnitude of the problem of child abuse, including sexual abuse, physical abuse, emotional abuse, neglect and failuretothrive in its geographic area; and

2.  A description of programs currently serving abused and neglected children and their families and child abuse and neglect prevention programs, including information on impact of programs, cost effectiveness and sources of funding; and

3.  A continuum of programs and services which would be necessary for a comprehensive approach to prevention as well as a brief description of such programs and services; and

4.  A description, documentation and priority ranking of primary, secondary and tertiary prevention service and program needs related to child abuse prevention based upon the continuum; and

5.  A plan for steps to be taken in meeting identified needs, including the coordination and integration of services to avoid unnecessary duplication and cost, and alternative funding strategies for meeting needs through the reallocation of existing resources, utilization of volunteers, contracting with local universities and local government or private agency funding; and

6.  A description of barriers to the accomplishment of a comprehensive approach to child abuse and neglect prevention; and

7.  Recommendations for any necessary changes that can be accomplished administratively or which may require legislative action.

Added by Laws 1984, c. 216, § 6, operative July 1, 1984. Amended by Laws 1986, c. 58, § 2, eff. Nov. 1, 1986.

§631227.6.  Funding of child abuse prevention programs.

A.  The State Department of Health, in its annual budget requests, shall identify the amount of funds requested for the implementation of the Child Abuse Prevention Act.

B.  From monies appropriated or otherwise available to the Office of Child Abuse Prevention through state, federal or private resources the Commissioner of Health shall implement the provisions of the Child Abuse Prevention Act and shall disburse such monies in the following manner:

1.  The Commissioner shall establish a formula for the distribution of funds for the establishment, development or improvement of both public and private programs and services for the prevention of child abuse and neglect which shall provide for the allocation of funds to each district based upon the percentage of the total state reported cases of abuse and neglect reported in the district and the percentage of the total state population under the age of eighteen (18) and upon the child abuse prevention service and program needs of the district as identified in the district plan and, after January 1, 1986, the comprehensive state plan;

2.  After July 1, 1985, the allocation of any funds available to each district shall be contingent upon the completion of the plan for the prevention of child abuse and neglect for the district as required in the Child Abuse Prevention Act, and the acceptance of the plan as being complete by the Office of Child Abuse Prevention and the interagency child abuse prevention task force.  Any allocated funds which are not utilized within a district shall be reallocated to the remaining districts in accordance with the formula required by paragraph 1 of this subsection; and

3.  For the continuing development and establishment of child abuse prevention training programs and multidisciplinary and discipline-specific training programs for professionals with responsibilities affecting children, youth and families.

C.  Appropriations made for distribution by the Office for grants or contracts for child abuse prevention programs and services shall be deposited in the Child Abuse Prevention Fund.

D.  The Office shall develop and publish requests for proposals for grants or contracts for child abuse prevention programs and services which shall require no less than a ten percent (10%) cash or inkind match by an agency or organization receiving a grant or contract and which are designed to meet identified priority needs.

1.  After July 1, 1985, said priorities shall be based upon information contained in the district child abuse prevention plans and after January 1, 1986, shall also be based upon the comprehensive state child abuse prevention plan; and

2.  A priority ranking shall be made based upon the extent to which a proposal meets identified needs, criteria for cost effectiveness, provision for an evaluation component providing outcome data and a determination that the proposal provides a mechanism for coordinating and integrating these preventive services with other services deemed necessary for working effectively with families who are at risk of child abuse or neglect; and

3.  Each district child abuse prevention task force shall review the proposals submitted to the Office from within its district and shall forward a copy of a report of such review together with any recommendations to the Office and the interagency child abuse prevention task force prior to the letting of grants or contracts pursuant to each request for proposals.

E.  On or before November 1, 1984, the Oklahoma Commission on Children and Youth shall transfer to the Office of Child Abuse Prevention the administration of all existing grants or contracts which have been let by said Commission pursuant to appropriations made to said Commission for the purpose of letting grants or contracts for child abuse prevention programs and shall also transfer to the Office any unexpended or unencumbered monies which have been appropriated to said Commission for such purpose.  The Office shall administer the existing grants or contracts for child abuse prevention programs which are transferred to it by the Oklahoma Commission on Children and Youth in accordance with the policies and conditions pursuant to which such grants or contracts were let and the provisions of any contracts between said Commission and any agency or organization receiving such grants or contracts.

F.  On and after January 1, 1986, all budget requests submitted by any public agency to the Legislature for the funding of programs related to child abuse and neglect prevention shall conform to the comprehensive state plan and any subsequent updates or revisions of said plan developed pursuant to the provisions of the Child Abuse Prevention Act.  Except for the purposes of planning and coordination pursuant to the provisions of the Child Abuse Prevention Act, the services and programs of the Department of Human Services which are mandated by state law or which are a requirement for the receipt of federal funds with regard to deprived, destitute or homeless children shall not be subject to the provisions of this subsection.

Added by Laws 1984, c. 216, § 7, operative July 1, 1984.  Amended by Laws 1985, c. 299, § 3, eff. Nov. 1, 1985; Laws 1990, c. 154, § 4, eff. Sept. 1, 1990.

§631227.7.  Director of Office of Child Abuse Prevention  Powers and duties  Staff and support services  Interagency cooperation.

A.  The State Board of Health shall direct the Commissioner of Health to employ, appoint or otherwise designate a Director for the Office of Child Abuse Prevention.  The Director shall:

1.  Prepare the annual report required pursuant to the provisions of paragraph 3 of subsection A of Section 1-227.2 of this title and the annual budget of the Office of Child Abuse Prevention for the approval of the Board; and

2.  Formulate and recommend rules and regulations pertaining to the implementation of the provisions of the Child Abuse Prevention Act, Sections 1-227 to 1-227.7 of this title, for approval or rejection by the Board; and

3.  As authorized, act as agent for the Board in the performance of its duties pertaining to the implementation of the provisions of the Child Abuse Prevention Act.

B.  The guidance centers and services of the State Department of Health shall provide staff support and services to the Office of Child Abuse Prevention and to the district task forces.  The Department of Human Services, the Department of Mental Health and Substance Abuse Services, the Department of Education and the Oklahoma Commission on Children and Youth shall participate and fully cooperate in the development and implementation of the state plan at both the state and local level.

Added by Laws 1984, c. 216, § 8, operative July 1, 1984. Added by Laws 1984, c. 216, § 8, operative July 1, 1984; Laws 1990, c. 154, § 5, eff. Sept. 1, 1990; Laws 1990, c. 337, § 14.

§63-1-227.8.  Child Abuse Prevention Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Board of Health to be designated the "Child Abuse Prevention Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received pursuant to the provisions of Section 1227.6 of Title 63 of the Oklahoma Statutes, Section 5 of this act, and such other sources as the Legislature may provide.

B.  The Child Abuse Prevention Fund shall be used by the Office of Child Abuse Prevention for funding grants and contracts for child abuse and neglect prevention programs and services as provided for in Section 1227.6 of Title 63 of the Oklahoma Statutes.  The Office shall use the Child Abuse Prevention Fund to fund only those grants and contracts approved by the State Board of Health, pursuant to the provisions of subsection C of Section 1227.4 of Title 63 of the Oklahoma Statutes, and which comply with the comprehensive state plan and district plans prepared pursuant to the provisions of the Child Abuse Prevention Act, and for no other purpose.  The Child Abuse Prevention Fund shall not be used for the costs of the Office incurred in administering such grants and contracts.

C.  All projects funded through the Child Abuse Prevention Fund shall provide quarterly caseload and programmatic information to the Office of Child Abuse Prevention.

Added by Laws 1985, c. 299, § 4, eff. Nov. 1, 1985.  Amended by Laws 1998, c. 392, § 6, eff. Sept. 1, 1998.

§63-1-227.9.  Child Abuse Training and Coordination Council.

A.  There is hereby created the Child Abuse Training and Coordination Council.

B.  The Oklahoma Commission on Children and Youth shall appoint a Child Abuse Training and Coordination Council which shall be composed of twenty-two (22) members, as follows:

1.  One member shall be a representative of child welfare services within the Department of Human Services;

2.  One member shall be a representative of juvenile services within the Office of Juvenile Affairs;

3.  One member shall be a representative of maternal and child health services within the State Department of Health;

4.  One member shall be a representative of the State Department of Health;

5.  One member shall be a representative of the State Department of Education;

6.  One member shall be a representative of the Department of Mental Health and Substance Abuse Services;

7.  One member shall be a representative of a statewide medical association and shall be a member of a state chapter of a national academy of pediatrics;

8.  One member shall be a representative of the judiciary;

9.  One member shall be a representative of a statewide association of osteopathic physicians and shall be a pediatric osteopathic physician;

10.  One member shall be a representative of a statewide coalition on domestic violence and sexual assault;

11.  One member shall be a representative of the District Attorneys Council;

12.  One member shall be a representative of the Council on Law Enforcement Education and Training;

13.  One member shall be a representative of the Department of Corrections;

14.  One member shall be a representative of Court Appointed Special Advocates;

15.  One member shall be a representative of the Oklahoma Bar Association;

16.  One member shall be a representative of a statewide association of psychologists;

17.  One member shall be a representative of a local chapter of a national association of social workers;

18.  One member shall be a representative of a statewide association of youth services agencies;

19.  One member shall be a representative of an Indian child welfare association;

20.  One member shall be a representative of an advisory task force on child abuse and neglect;

21.  One member shall be a representative of a postadjudication review board program; and

22.  One member shall be a representative of a child advocacy center that is accredited and recognized as a state chapter by a national children's alliance.

C.  The appointed members shall be persons having expertise in the dynamics, identification and treatment of child abuse and neglect and child sexual abuse.

D.  The Child Abuse Training and Coordination Council shall:

1.  Establish objective criteria and guidelines for multidisciplinary and, as appropriate for each discipline, discipline-specific training on child abuse and neglect for professionals with responsibilities affecting children, youth and families;

2.  Review curricula and make recommendations to state agencies and professional organizations and associations regarding available curricula and curricula having high standards of professional merit;

3.  Review curricula regarding child abuse and neglect used in law enforcement officer training by the Oklahoma Council on Law Enforcement Education and Training (CLEET) and make recommendations regarding the curricula to CLEET;

4.  Cooperate with and assist professional organizations and associations in the development and implementation of ongoing training programs and strategies to encourage professionals to participate in such training programs;

5.  Make reports and recommendations regarding the continued development and improvement of such training programs to the State Commissioner of Health, the Oklahoma Commission on Children and Youth, and each affected agency, organization and association;

6.  Prepare and issue a model protocol for multidisciplinary teams regarding the investigation and prosecution of child sexual abuse, child physical abuse and neglect cases;

7.  Review and approve protocols prepared by the local multidisciplinary teams;

8.  Advise multidisciplinary teams on team development;

9.  Collect data on the operation and cases reviewed by the multidisciplinary teams;

10.  Issue annual reports; and

11.  Annually approve the list of functioning multidisciplinary teams in the state.

Added by Laws 1990, c. 154, § 6, eff. Sept. 1, 1990.  Amended by Laws 1994, c. 101, § 1, eff. Sept. 1, 1994; Laws 1996, c. 200, § 17, eff. Nov. 1, 1996; Laws 1997, c. 389, § 22, eff. Nov. 1, 1997; Laws 2000, c. 374, § 37, eff. July 1, 2000; Laws 2004, c. 250, § 1, emerg. eff. May 5, 2004.

§63-1-229.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Tobacco Use Prevention and Cessation Act".

Added by Laws 2001, c. 275, § 1, emerg. eff. May 31, 2001.

§63-1-229.2.  Definitions.

As used in the Oklahoma Tobacco Use Prevention and Cessation Act:

1.  "Committee" means the Tobacco Use Prevention and Cessation Advisory Committee established pursuant to Section 4 of this act to review and recommend a State Plan for Tobacco Use Prevention and Cessation, to periodically review progress towards meeting the objectives of the State Plan, and to approve of all Invitations To Bid prior to issuance and make final recommendations for award of contracts from the Fund for the purpose of reducing tobacco use;

2.  "Contractor" means any public entity, private entity, or private nonprofit entity to which the State Department of Health, after recommendation by the Tobacco Use Prevention and Cessation Advisory Committee, has awarded monies from the Fund for qualified tobacco use prevention or cessation programs;

3.  "Department" means the State Department of Health;

4.  "Fund" means the Tobacco Use Reduction Fund established pursuant to Section 3 of this act;

5.  "Qualified tobacco use prevention or cessation program" means a program for the prevention or cessation of tobacco use that meets the criteria set forth in the State Plan for Tobacco Use Prevention and Cessation;

6.  "State Plan" means the State Plan for Tobacco Use Prevention and Cessation adopted pursuant to Section 5 of this act; and

7.  "Tobacco use" means the consumption of tobacco products by burning, chewing, inhalation or other forms of ingestion.

Added by Laws 2001, c. 275, § 2, emerg. eff. May 31, 2001.

§63-1-229.3.  Tobacco Use Reduction Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Tobacco Use Reduction Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated thereto by the Legislature, any other funds that may be directed thereto by the Board of Directors of the Tobacco Settlement Endowment Trust Fund, and all other monies including gifts, grants and other funds that may be directed thereto.  All monies accruing to the credit of said Fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of the State Plan for Tobacco Use Prevention and Cessation and for other purposes specifically authorized by this act.  Expenditures from said Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The Fund shall be administered by the State Department of Health.

C.  Monies from the Fund shall not be used to engage in any political activities or lobbying, including, but not limited to, support of or opposition to candidates, ballot initiatives, referenda or other similar activities.

Added by Laws 2001, c. 275, § 3, emerg. eff. May 31, 2001.

§63-1-229.4.  Tobacco Use Prevention and Cessation Advisory Committee.

A.  There is hereby established the Tobacco Use Prevention and Cessation Advisory Committee, which shall review and recommend a State Plan for Tobacco Use Prevention and Cessation to the State Department of Health, periodically review progress towards meeting the objectives of the State Plan, approve applications for or Invitations To Bid for contracts proposed by the Department, and make recommendations for the award of contracts from the Fund for qualified tobacco use prevention or cessation programs.

B.  The Committee shall consist of twenty (20) members as follows:

1.  The State Commissioner of Health or designee, who shall be chairperson;

2.  The State Superintendent of Public Instruction, or designee;

3.  The Commissioner of Mental Health and Substance Abuse Services, or designee;

4.  The Director of the Alcoholic Beverage Laws Enforcement Commission, or designee; and

5.  Sixteen members who shall be appointed by the Governor as follows:

a. one member who is a child psychologist selected from a list provided by the Oklahoma Psychological Association,

b. one member who provides and has experience in behavioral health and youth programs,

c. two members who are between twelve (12) and eighteen (18) years of age,

d. one member who has experience in retail business,

e. one member who has advertising and marketing experience selected from a list provided by the American Cancer Society,

f. a director of a community-based youth program or club selected from a list provided by the Oklahoma Public Health Association,

g. an osteopathic physician selected from a list provided by the Oklahoma Osteopathic Association,

h. a dentist selected from a list provided by the Oklahoma Dental Association,

i. a board-certified pulmonary disease medical doctor selected from a list provided by the Oklahoma State Medical Association,

j. one member selected from a list provided by the American Heart Association,

k. a registered nurse selected from a list provided by the Oklahoma Nurses Association,

l. a director of a community-based youth program or club,

m. a licensed behavioral health professional with experience in the field of juvenile behavior selected from a list provided by the Quality Behavioral Services Alliance,

n. one member selected from a list provided by the American Lung Association, and

o. a middle school or high school counselor selected from a list provided by the Oklahoma Institute for Child Advocacy.

C.  The initial term of office of the members appointed by the Governor shall be as follows:

1.  Eight members shall serve a term of office of one (1) year; and

2.  Eight members shall serve a term of office of two (2) years.  Thereafter, the appointed members shall serve two-year terms.  All members may be reappointed.  The appointed members shall be selected for their knowledge, competence, experience, or interest in tobacco use prevention or cessation.  No appointed members except the retailer, as provided for in subparagraph d of paragraph 5 of subsection B of this section, shall have any current affiliation with the tobacco industry or any industry contractor, agent, or organization that sells or distributes tobacco products.  No appointed members except the retailer, as provided for in subparagraph d of paragraph 5 of subsection B of this section, shall receive or seek any remuneration, gift, or political contribution from a tobacco manufacturer or their contractors, agents, or representatives.

D.  The Committee shall be convened and chaired by the State Commissioner of Health or designee for its first meeting no later than September 1, 2001.  A vice-chairperson of the Committee shall be elected by a majority vote of its members and shall serve at the pleasure of the majority of the members of the Committee.  Meetings of the Committee shall be at the call of the chairperson.  The chairperson, or in the chairperson's absence, the vice-chairperson, shall preside over meetings of the Committee.  A quorum shall consist of a simple majority of the members.

E.  The Committee shall have an Executive Director who shall be appointed by the State Commissioner of Health and approved by a majority vote of the members of the Committee.  The Executive Director shall be an unclassified employee of the Department.  The salary of the Executive Director and travel and per diem expenses of the Committee members when attending Committee meetings shall be paid from the Fund in accordance with the State Travel Reimbursement Act.  From time to time as necessary to support its activities, the Committee may request from the State Department of Health the assignment of staff and support personnel who are full-time employees of the Department.  No portion of the salaries of such employees shall be reimbursable from the Fund.

Added by Laws 2001, c. 275, § 4, emerg. eff. May 31, 2001.

§63-1-229.5.  Review and recommendation of State Plan for Tobacco Use Prevention and Cessation - Invitations to bid for program contract proposals - Evaluations - Youth Tobacco Survey.

A.  On or before January 1, 2002, the Tobacco Use Prevention and Cessation Advisory Committee shall review and recommend a State Plan for Tobacco Use Prevention and Cessation that is in compliance with nationally recognized guidelines or scientific evidence of effectiveness.  On or before January 1 of each subsequent year, the Committee may propose amendments to the plan.  The Committee shall submit its proposed State Plan or any proposed amendments thereto to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Attorney General.  The Governor, members of the Legislature, and the Attorney General may submit comments to the Committee on the State Plan on or before March 1, 2002, and may submit comments to the Committee on its proposed amendments to the State Plan on or before March 1 of each subsequent year.  On or before May 1, 2002, the Committee shall adopt a final State Plan and shall submit such plan to the State Department of Health.  On or before May 1 of each subsequent year, the Committee shall recommend any amendments to the State Plan to the Department and shall make such amended State Plan public.

B.  The State Plan shall set out the criteria by which Invitations To Bid and applications for contract proposals are considered by the Committee.  Such plan shall also describe the types of tobacco use prevention or cessation programs that shall be eligible for consideration for contracts from the Fund utilizing only those programs that are in compliance with nationally recognized guidelines, or scientific evidence of effectiveness.  Such eligible programs shall include, but not be limited to:

1.  Media campaigns directed to youth to prevent underage tobacco use;

2.  School-based education programs to prevent youth tobacco use;

3.  Community-based youth programs involving tobacco use prevention through general youth development;

4.  Enforcement and administration of the Prevention of Youth Access to Tobacco Act, and related retailer education and compliance efforts;

5.  Cessation programs for youth; and

6.  Prevention or cessation programs for adults.

C.  The State Plan shall provide that no less than seventy percent (70%) of the dollar value of the contracts awarded in each year shall be dedicated to programs described in paragraphs 1 through 5 of subsection B of this section.

D.  The State Plan shall provide for the evaluation of all funded programs to determine their overall effectiveness in preventing or reducing tobacco use according to the program's stated goals.

An annual evaluation shall be provided by an independent contractor to determine the effectiveness of the programs by measuring the following:

1.  Tobacco consumption;

2.  Smoking rates among the population targeted by the programs; and

3.  The specific effectiveness of any other program funded.

Such evaluation shall also be compared with initial baseline data collected prior to the creation of this act, and data from previous years if it is a multiyear program.

E.  The State Plan further shall provide for administration of the Oklahoma Youth Tobacco Survey to measure tobacco use and behaviors towards tobacco use by individuals in grades six through twelve.  Such survey shall:

1.  Involve a statistically valid sample of the individuals in each of grades six through twelve;

2.  Be made available to the public, along with the resulting data, excluding respondent identities and respondent-identifiable data, within sixty (60) days of completion of the survey; and

3.  Be compared with data from previous years, including initial baseline data collected prior to the creation of this act.

F.  The State Plan shall provide that no more than five percent (5%) of the Fund shall be expended on the administrative costs of the Committee.

G.  The development and adoption of the State Plan shall be subject to the notice and comment provisions of the Administrative Procedures Act, except as otherwise provided in this act.

Added by Laws 2001, c. 275, § 5, emerg. eff. May 31, 2001.

§63-1-229.6.  Review and approval of Invitations to Bid - Considerations in developing State Plan and reviewing intergovernmental contracts.

A.  The Tobacco Use Prevention and Cessation Advisory Committee shall meet at least four times a year to review Invitations To Bid proposed by the Department and applications for contracts and to evaluate the progress and outcomes of tobacco use prevention and cessation programs.  The Committee shall make final approval to the State Department of Health for the issuance of Invitations To Bid for contracts for tobacco use prevention and cessation programs.  No approval of an Invitation To Bid may be forwarded to the Department without the approval of the vote of a majority of the Committee.

B.  The Invitation To Bid response evaluation teams shall be subcommittees appointed by the Advisory Committee.  No subcommittee member shall be an applicant or recipient of funds for the program component proposed.

C.  The subcommittees and Advisory Committee shall make final recommendations to the Department for the award of contracts to qualified bidders.  No recommendation may be forwarded to the Department without the approval of a majority of the Committee.

D.  In the case of proposed contracts between the Department and other government agencies, the Advisory Committee shall make final recommendations to the Department for award.  No recommendations may be forwarded to the Department without the approval of a majority of the Committee.

E.  An applicant or a bidder that requests funding to initiate, continue or expand a tobacco use prevention or cessation program shall demonstrate, by means of application, letters of recommendation, and such other means as the Committee may designate, that the proposed tobacco use prevention or cessation program for which it seeks funds meets the criteria set forth in the State Plan.  Previous contractors shall include recent evaluations of their programs with their bids or applications.  The Committee may not recommend the award of a contract unless it makes a specific finding, as to each applicant or bidder, that the program proposed to be funded meets the criteria set forth in the State Plan.

F.  In developing the State Plan and approving Invitations To Bid and reviewing intergovernmental contracts the Committee shall consider:

1.  In the case of applications or Invitations To Bid to fund media campaigns directed to youth to prevent underage tobacco use, whether the campaign provides for sound management and periodic evaluation of the campaign's relevance to the intended audience, including audience awareness of the campaign and recollection of the main message;

2.  In the case of applications or Invitations To Bid to fund school-based education programs to prevent youth tobacco use, whether there is credible evidence that the program is effective in reducing youth tobacco use;

3.  In the case of applications or Invitations To Bid to fund community-based youth programs involving youth tobacco use prevention through general youth development, whether the program:

a. has a comprehensive strategy with a clear mission and goals,

b. has professional leadership,

c. offers a diverse array of youth-centered activities in youth-accessible facilities,

d. is culturally sensitive, inclusive and diverse,

e. involves youth in the planning, delivery, and evaluation of services that affect them, and

f. offers a positive focus including all youth;

4.  In the case of applications or Invitations To Bid to fund enforcement and administration of the Prevention of Youth Access to Tobacco Act and related retailer education and compliance efforts, whether such activities and efforts can reasonably be expected to reduce the extent to which tobacco products are available to individuals under eighteen (18) years of age;

5.  In the case of applications or Invitations To Bid to fund youth cessation, whether there is credible evidence that the program is effective in long-term tobacco use cessation; and

6.  In the case of applications or Invitations To Bid to fund adult programs, whether there is credible evidence that the program is effective in decreasing tobacco use.

G.  State and local government departments and agencies shall be eligible for contracts provided pursuant to this act.

Added by Laws 2001, c. 275, § 6, emerg. eff. May 31, 2001.

§63-1-229.7.  Retention of unexpended appropriated funds.

Any funds appropriated for qualified tobacco use prevention or cessation programs not expended in any fiscal year shall be retained in the Tobacco Use Reduction Fund and available for qualified tobacco use prevention or cessation programs in any following year.

Added by Laws 2001, c. 275, § 7, emerg. eff. May 31, 2001.

§63-1-229.8.  Contractor reports - Report to Governor and Legislature.

A.  As a condition to the receipt of funds under this act, a contractor shall agree to file a report with the State Department of Health on or before ninety (90) days after the end of the agreement period as to the following:

1.  Amount received as a contract and the expenditures made with the proceeds of the contract;

2.  A description of the program offered and the number of individuals who initially participated in and completed the program; and

3.  Specific elements of the program meeting the criteria set forth in the State Plan.

B.  Any contractor failing to timely file the report required pursuant to this section shall be subject to the jurisdiction of the Attorney General for repayment of the full amount of the contract expended.

C.  The State Department of Health shall review and evaluate the reports of contractors required pursuant to this section and shall file a written report with the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor on or before February 1 of each year on the status of the Tobacco Use Reduction Fund and the activities of the Fund for the fiscal year most recently ended.  The report shall include the beginning and ending balance of the Fund for each fiscal year, payments or gifts received by the Fund, income earned and expenditures made, the name of each contractor and the amount of each contract made, the criteria used to award each contract, and whether the program implemented by each contractor met the criteria.  The report shall be publicly available immediately upon its filing.

Added by Laws 2001, c. 275, § 8, emerg. eff. May 31, 2001.

§63-1-230.  Repealed by Laws 2005, c. 211, § 5, eff. Nov. 1, 2005.

§63-1-231.  Short title - Purpose.

This act shall be known and may be cited as the "Maternal and Infant Care Improvement Act" which shall have as its purpose, the coordination, development and enhancement of a system of maternal and infant health services in the state in order to decrease infant mortality by providing prenatal care to pregnant women.

Added by Laws 1991, c. 250, § 1, eff. Sept. 1, 1991.  Amended by Laws 2005, c. 211, § 1, eff. Nov. 1, 2005.

§63-1-232.  Statewide program to promote health care.

The State Department of Health shall establish a statewide program directed toward the health needs of pregnant women and infants.  This program shall promote the importance of prenatal and postnatal maternal and infant health care and shall provide free information regarding the types, location and availability of maternal and infant health care services.

Added by Laws 1991, c. 250, § 2, eff. Sept. 1, 1991.  Amended by Laws 2005, c. 211, § 2, eff. Nov. 1, 2005.

§63-1-233.  Providers as state employees - Protection from liability - Employment contracts.

A.  Persons licensed to practice medicine and surgery or who are licensed osteopathic physicians and surgeons or who are certified nurse-midwives, advanced nurse practitioners and who provide prenatal, delivery, infant care services and other child or adult health services to State Department of Health clients pursuant to and in strict compliance with all terms of a contract with the State Department of Health authorized by paragraph 3 of subsection B of Section 1-106 of this title, shall be considered employees of the state for purposes of The Governmental Tort Claims Act only, but only insofar as actions within the employee's scope of employment as specified by the terms of the contract.

B.  Such contracts shall provide that any prenatal, delivery and infant care services rendered by the provider shall fully comply with the Standards for Ambulatory Obstetrical Care of the American College of Obstetrics and Gynecology and the Perinatal Care Guidelines of the American College of Obstetrics and Gynecology and the American Academy of Pediatrics as adopted and incorporated into the Standards and Guidelines for Public Providers of Maternity Services of the State Department of Health in order to entitle the provider to the limited liability provided by subsection A of this section.

C.  Any contract executed pursuant to this section shall state with specificity, the exact services to be provided and the particular services which shall entitle the provider to the limited liability provided by subsection A of this section.

D.  Any services provided or contracts entered into pursuant to this act shall include only those activities designed to promote the healthiest possible outcomes for mother and child.  The prenatal and postnatal services provided with these funds shall be used solely to provide health care services for pregnant women, decrease infant mortality and facilitate the birth of a live child.  For purposes of this act, "health care services" does not include abortion, abortion referral, or abortion counseling.  This subsection shall be inseverable from this section.

Added by Laws 1991, c. 250, § 3, eff. Sept. 1, 1991.  Amended by Laws 2005, c. 211, § 3, eff. Nov. 1, 2005.

§63-1-234.  Repealed by Laws 2005, c. 211, § 5, eff. Nov. 1, 2005.

§63-1-234.1.  Breast-feeding - Declaration as right.

The Legislature hereby declares that breast-feeding a baby constitutes a basic act of nurturing to which every baby has a right and which should be encouraged in the interests of maternal and child health.  In furtherance of this right, a mother may breast-feed her baby in any location where the mother is otherwise authorized to be.  Breast-feeding shall not constitute a violation of any provision of Title 21 of the Oklahoma Statutes.

Added by Laws 2004, c. 332, § 1, emerg. eff. May 25, 2004.

§63-1-235.  Short title.

This act shall be known and may be cited as the "Act for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases".

Added by Laws 1994, c. 170, § 1, eff. July 1, 1994.

§63-1-236.  Definitions.

A.  As used in this act:

1.  "Committee" means the Joint Legislative Committee for Review of Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases;

2.  "Coordinating Council" means the Interagency Coordinating Council for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases; and

3.  "State Plan" means the State Plan for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases.

B.  The purpose of this act is to provide for a comprehensive, coordinated, multidisciplinary and interagency effort to reduce the rate of adolescent pregnancy and sexually transmitted diseases within the State of Oklahoma.

Added by Laws 1994, c. 170, § 2, eff. July 1, 1994.

§63-1-237.  Joint Legislative Committee for Review of Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases - Interagency Coordinating Council for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases.

A.  1.  There is hereby created the Joint Legislative Committee for Review of Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases which shall:

a. meet with the Coordinating Council and with other state officials and employees responsible for providing services related to the prevention of adolescent pregnancy and sexually transmitted diseases at regular intervals as established by the Committee and whenever otherwise necessary to ensure that the purposes of the Act for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases are accomplished,

b. evaluate programs throughout the nation that have been successful in substantially reducing teen pregnancy.  This will include programs that are abstinence only,

c. recommend changes in proposed interagency agreements and the State Plan as deemed advisable,

d. review interagency agreements and the State Plan and subsequent revisions of the agreements and State Plan,

e. hold hearings regarding any matters related to the Act for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases,

f. monitor the implementation of the Act for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases, and

g. recommend legislation to correct statutory provisions that interfere with interagency agreements or coordination or delivery of services, or that are otherwise necessary for the implementation of the Act for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases.

2.  The Joint Legislative Committee for Review of Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases shall have twelve (12) members, all of whom shall be legislators, who shall serve at the pleasure of the appointing authority.  Six members shall be appointed by the President Pro Tempore of the Senate and six members shall be appointed by the Speaker of the House of Representatives.  The appointments made by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall consist of at least one-third (1/3) membership from the two major political parties of Oklahoma.  The chair shall be appointed by the President Pro Tempore for odd-numbered years and by the Speaker for even-numbered years.  The vice-chair shall be appointed by the Speaker for odd-numbered years and by the President Pro Tempore for even-numbered years.  Staff support services shall be provided by the State Senate and the House of Representatives.

B.  1.  The Governor shall appoint an Interagency Coordinating Council for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases which shall be composed of thirty-one (31) members as follows:

a. the chief executive officers or their designees of the:

(1) Commission on Children and Youth,

(2) State Department of Education,

(3) Oklahoma Department of Career and Technology Education,

(4) Department of Human Services,

(5) Department of Mental Health and Substance Abuse Services,

(6) Office of Volunteerism,

(7) State Department of Health, and

(8) College of Public Health,

b. the Executive Director of the Office of Juvenile Affairs or designee,

c. two representatives from the Maternal and Infant Health Division, two representatives from the HIV/STD Division, two representatives from the Child Health and Guidance Division of the State Department of Health,

d. a superintendent of an independent school district,

e. a representative of a statewide association of medical doctors,

f. a representative of a statewide association of osteopathic physicians,

g. a representative of a statewide association of parents and teachers,

h. a representative of a statewide association of classroom teachers,

i. a representative of a statewide association of school counselors,

j. a principal of an alternative education program,

k. a representative of business or industry,

l. a representative of a statewide association formed for the purpose of developing leadership skills,

m. a representative of an ecumenical association,

n. two parents of ten- to twenty-year-old children,

o. a teenage girl,

p. a representative of a nonprofit statewide child advocacy organization,

q. the Governor or the Governor's designee, who shall chair the Coordinating Council.

Legal assistance shall be provided by the Office of the Attorney General.  Staff support and assistance shall be provided by the State Department of Health as the legal agency.

2.  The Coordinating Council shall:

a. on or before December 1, 1994, complete the State Plan pursuant to the provisions of Section 1-238 of this title and present it to the Committee for approval, and

b. after approval of the State Plan, monitor implementation of the plan, evaluate the plan, meet with the Committee concerning revisions whenever requested to do so, and on or before November 1, 1995, and November 1 of each subsequent year, submit a report on the implementation and evaluation of the State Plan to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 1994, c. 170, § 3, eff. July 1, 1994.  Amended by Laws 2000, c. 177, § 14, eff. July 1, 2000; Laws 2001, c. 33, § 58, eff. July 1, 2001.

§63-1-238.  State Plan.

A.  The State Plan for Coordination of Efforts for Prevention of Adolescent Pregnancy and Sexually Transmitted Diseases shall include but not necessarily be limited to:

1.  A statewide public awareness campaign which extols the virtue of abstaining from premarital sexual activity.  Said public awareness campaign shall not directly or indirectly condone premarital or promiscuous sexual activity;

2.  Identification of effective prevention strategies;

3.  Identification of resources, both within the agencies subject to the provisions of this act and within the communities;

4.  Identification of sources of revenue for programs and efforts from private as well as federal and state sources;

5.  Development and replication of effective model programs;

6.  Empowerment of communities in developing local prevention strategies;

7.  Development of recommendations for local prevention efforts and technical assistance to communities;

8.  Delineation of service responsibilities and coordination of delivery of services by the agencies subject to the provisions of this act;

9.  Coordination and collaboration among related efforts and programs;

10.  Evaluation of prevention strategies and programs;

11.  Distribution of information on prevention programs and strategies; and

12.  A funding and implementation plan which shall provide for  utilization of identifiable financial resources from federal, state, local and private resources and coordination of those resources to fund related services.

B.  On or before July 1, 1995, the agencies subject to the provisions of this act shall enter into interagency agreements for the purpose of implementing the State Plan.

C.  On or before September 1, 1995, and each September 1 thereafter, a joint funding plan shall be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives by the agencies subject to the provisions of this act.  The individual components of the plan as they relate to individual agencies shall be incorporated annually into each affected agency's budget request in accordance with the provisions of Section 41.29 of Title 62 of the Oklahoma Statutes.

Added by Laws 1994, c. 170, § 4, eff. July 1, 1994.

§63-1-239.  Repealed by Laws 1998, c. 22, § 2, emerg. eff. April 1, 1998.

§63-1-240.  Office of Child Care - Establishment - Qualification for federal child care and development block grant funds - Duties.

There is hereby established within the Department of Human Services the Office of Child Care.  The Office of Child Care shall:

1.  Develop a state child care plan to qualify for federal child care and development block grant funds.

Such plan shall:

a. Provide to the maximum extent practicable that parents or guardians of each eligible child be given the option to enroll such child with a child care provider that has a grant or contract for the provision of child care services with the Department of Human Services, which is selected by the parent or guardian, or to receive a child care certificate, as defined in Chapter 6 of the Omnibus Budget Reconciliation Act of 1990, of value commensurate with the subsidy value of child care services provided through contract or grant;

b. Provide that nothing in the plan shall preclude the use of child care certificates for sectarian child care services if freely chosen by the parents;

2.  Oversee distribution of state and federal funds related to child care;

3.  Provide technical assistance to employers who are interested in exploring child care benefits and community child care needs;

4.  Assist the Oklahoma Department of Commerce in promoting Oklahoma as a state that cares about families and children;

5.  Address barriers that limit the availability of care for children with handicaps, infants, school-age children and children whose parents work nontraditional hours;

6.  Provide oversight, training and technical assistance to resource and referral programs;

7.  Coordinate the provision of training statewide for child care providers;

8.  Increase community awareness of the need for quality child care which is both available and affordable;

9.  Serve as a clearinghouse for child care data, resources and initiatives;

10.  Cooperate with the Compensation Division of the Office of Personnel Management regarding child care benefits for state employees; and

11.  Advise parents that no outside child care can ever be as effective and beneficial as devoted loving care within the home, and encourage parents to care for their children themselves, in their own home, whenever possible.

Added by Laws 1991, c. 147, § 1.

§63-1-241.  Termination of act.

This act shall terminate upon removal of any federal funds to be used in administering the program.

Added by Laws 1991, c. 147, § 2.

§63-1-250.  Re-creation - membership - duties.

A.  There is hereby re-created until January 1, 2003, the Oklahoma Council on Violence Prevention.

B.  The Council shall continue in its mission to set priorities for all state agencies in combatting violence according to recommendations set forth in the report of the Oklahoma Committee on Violence and Public Health.  The Council may revisit and revise the report's findings and recommendations in order to remain abreast of current trends and developments in the area of violence prevention.

C.  The Council shall continue to be composed of:

1.  Cabinet secretaries and state department and agency heads or their designees responsible for health, human services, mental health and substance abuse, juvenile services, education, corrections, and public safety;

2.  The Chancellor of Higher Education;

3.  A representative from each of the following:

a. the Oklahoma State Medical Association,

b. the Oklahoma Osteopathic Association,

c. the Oklahoma Public Health Association,

d. the Oklahoma Chapter of the National Association of Social Workers,

e. the Oklahoma Social Work Educators,

f. the Oklahoma Nurses Association,

g. the Oklahoma Chamber of Commerce, and

h. the Oklahoma Municipal League; and

4.  Representation from other appropriate public and private sector groups.

D.  The Council shall continue to provide for adequate representation of women and minority groups including, but not limited to, African-Americans, Asian-Americans, Hispanics and Native Americans.

E.  The Council shall function with the administrative support of the Criminal Justice Resource Center.  The Council shall continue its functions in consultation with the State Commissioner of Health and the Commissioner of Public Safety.  These entities shall further continue to provide necessary support services to the Council and the steering committee with existing personnel.

F.  The Council shall issue a report of its findings and recommendations regarding the reduction of violence in the state to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives not later than the beginning of the 1st Session of the 49th Oklahoma Legislature (2003); provided, however, the Council shall annually report to these entities regarding its status, progress and plans.

G.  Members of the Council shall continue to serve without compensation, but may continue to be reimbursed by their respective appointing authorities in accordance with the State Travel Reimbursement Act.

Added by Laws 1998, S.J.R. No. 16, § 1, emerg. eff. April 28, 1998.

§63-1-260.1.  Short title.

This act shall be known and may be cited as the "Osteoporosis Prevention and Treatment Education Act".

Added by Laws 1999, c. 198, § 1, eff. Nov. 1, 1999.

§63-1-260.2.  Purposes of act - Duties of Board of Health and Department of Health.

A.  The purposes of this act are:

1.  To design and implement a multigenerational, statewide program of public awareness and knowledge about:

a. the causes of osteoporosis,

b. personal risk factors,

c. the value of prevention and early detection, and

d. the options available for treatment;

2.  To facilitate and enhance knowledge and understanding of osteoporosis by disseminating educational materials, information about research results, services, and strategies for prevention and treatment to patients, health professionals, and the public;

3.  To utilize educational and training resources and services that have been developed by organizations with appropriate expertise and knowledge of osteoporosis, and to use available technical assistance;

4.  To evaluate existing osteoporosis services in the community and assess the need for improving the quality and accessibility of community-based services;

5.  To provide easy access to clear, complete, and accurate osteoporosis information and referral services;

6.  To educate and train service providers, health professionals, and physicians;

7.  To heighten awareness about the prevention, detection, and treatment of osteoporosis among state and local health and human service officials, health educators, and policymakers;

8.  To coordinate state programs and services to address the issue of osteoporosis;

9.  To promote the development of support groups for osteoporosis patients and their families and caregivers;

10.  To adequately fund these programs; and

11.  To provide lasting improvements in the delivery of osteoporosis health care that affect the quality of life of osteoporosis patients and that contain health care costs.

B.  1.  The State Board of Health shall promulgate rules necessary to enact the provisions of the Osteoporosis Prevention and Treatment Education Act.

2.  The State Department of Health, as funds are available, shall:

a. provide sufficient staff to implement the Osteoporosis Prevention and Treatment Education Program,

b. provide appropriate training for staff of the Osteoporosis Prevention and Treatment Education Program,

c. identify the appropriate entities to carry out the program,

d. base the program on the most up-to-date scientific information and findings,

e. work to improve the capacity of community-based services available to osteoporosis patients,

f. work with governmental offices, community and business leaders, community organizations, health care and human service providers, and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education, and treatment of osteoporosis, and

g. identify and, when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate expertise and knowledge of osteoporosis.

Added by Laws 1999, c. 198, § 2, eff. Nov. 1, 1999.

§63-1-260.3.  Establishment, promotion, and maintenance of osteoporosis prevention and treatment education program - Needs assessment.

The State Department of Health shall establish, promote, and maintain an osteoporosis prevention and treatment education program in order to effectuate the purposes of this act as follows:

1.  The Department shall use, but is not limited to, the following strategies for:

a. raising public awareness on the causes and nature of osteoporosis, personal risk factors, value of prevention and early detection, and options for diagnosing and treating the disease:

(1) an outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials,

(2) community forums,

(3) health information and risk factor assessment at public events,

(4) targeting at-risk populations,

(5) providing reliable information to policymakers, and

(6) distributing information through county health departments, schools, area agencies on aging, employer wellness programs, physicians, hospitals and health maintenance organizations, women's groups, nonprofit organizations, community-based organizations, and departmental regional offices,

b. educating consumers about risk factors, diet and exercise, diagnostic procedures and their indications for use, risks and benefits of drug therapies currently approved by the U.S Food and Drug Administration, environmental safety and injury prevention, and the availability of diagnostic, treatment, and rehabilitation services:

(1) identify and obtain educational materials, including brochures and videotapes, which accurately translate the latest scientific information on osteoporosis in easy-to-understand terms,

(2) build a statewide system of resources to provide information and referral on all aspects of osteoporosis, including educational materials and counseling,

(3) establish state linkage with an existing toll-free hotline for consumers,

(4) facilitate the development and maintenance of osteoporosis support groups, and

(5) conduct workshops and seminars for lay audiences, and

c. educating physicians and health professionals and training community service providers on the most up-to-date, accurate scientific and medical information on osteoporosis prevention, diagnosis, and treatment, therapeutic decision-making, including guidelines for detecting and treating the disease in special populations, risks and benefits of medications, and research advances:

(1) identify and obtain education materials for the health care provider which translates the latest scientific and medical information into clinical applications,

(2) raise awareness among physicians and health and human services professionals as to the importance of osteoporosis prevention, early detection, treatment, and rehabilitation,

(3) identify and use available curricula for training health and human service providers and community leaders on osteoporosis prevention, detection, and treatment,

(4) provide workshops and seminars for in-depth professional development in the field of the care and management of the patient with osteoporosis, and

(5) conduct a statewide conference on osteoporosis at appropriate intervals;

2. a. The Department shall conduct a needs assessment to identify:

(1) research being conducted within the state,

(2) available technical assistance and educational materials and programs nationwide,

(3) the level of public and professional awareness about osteoporosis,

(4) the needs of osteoporosis patients, their families, and caregivers,

(5) needs of health care providers, including physicians, nurses, managed care organizations, and other health care providers,

(6) the service available to the osteoporosis patient,

(7) existence of osteoporosis treatment programs,

(8) existence of osteoporosis support groups,

(9) existence of rehabilitation services, and

(10) number and location of bone density testing equipment.

b. Based on the needs assessment, the Department shall develop and maintain a list of osteoporosis-related services and osteoporosis health care providers with specialization in services to prevent, diagnose, and treat osteoporosis.  This list shall be disseminated with a description of diagnostic testing procedures, appropriate indications for their use, drug therapies currently approved by the U.S. Food and Drug Administration, and a cautionary statement about the current status of osteoporosis research, prevention, and treatment.  Such cautionary statement shall also indicate that the Department does not license, certify, or in any way approve osteoporosis programs or centers in the state.

Added by Laws 1999, c. 198, § 3, eff. Nov. 1, 1999.

§63-1-260.4.  Interagency Council on Osteoporosis - Advisory Panel on Osteoporosis.

A.  There is hereby established within the State Department of Health an Interagency Council on Osteoporosis.  The State Commissioner of Health shall chair the interagency council.  The council shall be composed of representatives from appropriate state departments and agencies including, but not limited to, the entities with responsibility for aging, health care delivery, education, public welfare, and women's programs, who shall be appointed by the director or chief operating officer of such entity.

B.  The council shall:

1.  Advise the Department regarding coordination of osteoporosis programs conducted by or through the Department;

2.  Establish a mechanism for sharing information on osteoporosis among all officials and employees involved in carrying out osteoporosis-related programs;

3.  Preview and coordinate the most promising areas of education, prevention, and treatment concerning osteoporosis;

4.  Assist the Department and other offices in developing plans for education and health promotion on osteoporosis;

5.  Establish mechanisms to use the results of research concerning osteoporosis in the development of relevant policies and programs; and

6.  Prepare a report that describes educational initiatives on osteoporosis sponsored by the state and makes recommendations for new educational initiatives on osteoporosis.  The council shall transmit the report to the State Board of Health for review and forwarding with any necessary comments or recommendations to the Legislature.  The report shall also be available to the public.

C.  The Interagency Council on Osteoporosis shall establish and coordinate an Advisory Panel on Osteoporosis which will provide nongovernmental input regarding the Osteoporosis Prevention and Treatment Education Program.  Membership on the advisory panel shall be voluntary and shall include, but not be limited to, persons with osteoporosis, representatives of women's health organizations, public health education, osteoporosis experts, providers of osteoporosis health care, persons knowledgeable in health promotion and education, and representatives of national osteoporosis organizations or their state or regional affiliates.

Added by Laws 1999, c. 198, § 4, eff. Nov. 1, 1999.

§63-1-260.5.  Replication and use of successful osteoporosis programs - Contracts with national organizations - Acceptance of grants, services, and property - Federal waivers.

A.  The State Department of Health may replicate and use successful osteoporosis programs and enter into contracts and purchase materials or services from organizations with appropriate expertise and knowledge of osteoporosis for such services and materials as, but not limited to, the following:

1.  Educational information and materials on the causes, prevention, detection, treatment, and management of osteoporosis;

2.  Training of staff;

3.  Physicians and health care professional education and training and clinical conferences;

4.  Conference organization and staffing;

5.  Regional office development and staffing;

6.  Nominations for advisory panels;

7.  Support group development;

8.  Consultation;

9.  Resource library facilities;

10.  Training home health aides and nursing home personnel; and

11.  Training teachers.

B.  The Department may contract with a national organization with expertise in osteoporosis to establish and staff an office of such organization in the state to implement parts of the osteoporosis education program.

C.  The State Commissioner of Health:

1.  May accept grants, services, and property from the federal government, foundations, organizations, medical schools, and other entities as may be available for the purposes of fulfilling the Department's duties under this program; and

2.  Shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement this program.

Added by Laws 1999, c. 198, § 5, eff. Nov. 1, 1999.

§631301.  Definitions.

As used in this article:

1.  "Vital statistics" means records of birth, death, fetal death and data related thereto;

2.  "System of vital statistics" means the registration, collection, preservation, amendment and certification of vital statistics records, and activities related thereto, including the tabulation, analysis and publication of statistical data derived from such records;

3.  "Filing" means the presentation of a certificate, report or other record provided for in this article, of a birth, death, fetal death or adoption, for registration by the State Commissioner of Health;

4.  "Registration" means the acceptance by the State Commissioner of Health and the incorporation in his official records of certificates, reports or other records provided for in this article, of births, deaths, fetal deaths or adoptions;

5.  "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached;

6.  "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception after a period of gestation as prescribed by the State Board of Health.  The death is indicated by the fact that, after such expulsion or extraction, the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles;

7.  "Dead body" means an individual who is determined to be dead pursuant to the provisions of the Uniform Determination of Death Act;

8.  "Final disposition" means the burial, interment, cremation, or other disposition of a dead body or fetus;

9.  "Physician" means a person who is a member of the class of persons authorized to use the term "physician" pursuant to Section 725.2 of Title 59 of the Oklahoma Statutes; and

10.  "Institution" means any establishment, public or private, which provides inpatient medical, surgical or diagnostic care or treatment, or nursing, custodial or domiciliary care, to two or more unrelated individuals, or to which persons are committed by law.

Added by Laws 1963, c. 325, art. 3, § 301, operative July 1, 1963.  Amended by Laws l975, c. 91, § 1, emerg. eff. April 28, 1975; Laws 1986, c. 262, § 4; Laws 2000, c. 52, § 6, emerg. eff. April 14, 2000.

§631302.  Rules and regulations.

The State Board of Health is authorized to adopt, amend and repeal rules and regulations for the purpose of carrying out the provisions of this article.

Laws 1963, c. 325, art. 3, § 302.

§631303.  System of vital statistics.

The State Commissioner of Health shall install, maintain and operate a system of vital statistics throughout this state.

Laws 1963, c. 325, art. 3, § 303.

§631304.  State Commissioner of Health  Duties.

(a) The State Commissioner of Health shall:

(1) administer and enforce this article and the rules and regulations issued hereunder, and issue instructions for the efficient administration of the statewide system of vital statistics.

(2) direct and supervise the statewide system of vital statistics and be custodian of its records.

(3) direct, supervise and control the activities of local registrars.

(4) prescribe and distribute such forms as are required by this article and the rules and regulations issued hereunder.

(5) prepare and publish reports of vital statistics of this state, and such other reports as may be required by law.

(b) The Commissioner may delegate such functions and duties vested in him to employees of the State Department of Health and to the local registrars as he deems necessary or expedient.

Laws 1963, c. 325, art. 3, § 304.

§631305.  Registration districts.

The Commissioner shall from time to time establish registration districts throughout the state.  He may consolidate or subdivide such districts to facilitate registration.

Laws 1963, c. 325, art. 3, § 305.

§631306.  Local registrars  Deputies.

The Commissioner shall appoint a local registrar of vital statistics for each registration district to serve at his pleasure. The local registrar may, with the approval of the Commissioner, appoint one or more deputies.

Laws 1963, c. 325, art. 3, § 306.

§631307.  Duties of local registrar.

(a) The local registrar, with respect to his registration district, shall:

(1) carry out the provisions of this article and instructions, rules, and regulations issued hereunder.

(2) be responsible for certificates being completed and filed in accordance with the provisions of this article and the rules and regulations issued hereunder.

(3) transmit the certificates, reports or other returns filed with him to the State Commissioner of Health or the State Registrar of Vital Statistics as directed by either.  In those instances where the funeral director or person acting as such desires to obtain copies of a certificate of death, the local registrar of the area in the county where the death occurred shall review the certificate of death for accuracy, completeness and to determine that the certificate is signed by a qualified certifier as provided for in the provisions of Oklahoma Statutes.

If, in the opinion of the local registrar, the certificate is not acceptable for any reason, the local registrar shall refuse to complete it and shall advise the funeral director or person acting as such why the certificate is not acceptable.  However, when a certificate of death is determined to meet all qualifications, the local registrar shall date and sign the certificate in the space provided for the same and shall complete and maintain the other records for which he is responsible for keeping.  No changes or alterations shall be made to the certificate of death after the local registrar has signed it except by the State Registrar of Vital Statistics after it is placed on permanent file in his office where the amendment will be made in accordance with provisions of this same title and regulations adopted in accordance with these provisions.  The local registrar, after completing his portion of the certificate of death, shall return it to the funeral director or person acting as such who shall take the certificate to the court clerk of the county in which the death occurred within twentyfour (24) hours after the local registrar has signed it and returned it to him.  No person shall mail such a certificate to the court clerk. The funeral director or person acting as such shall present a written application with each certificate of death, as well as payment of fees for the certified copies desired.  The fee charged for each certified copy shall be the same as that charged by the State Health Department  Division of Vital Records, as established by the Oklahoma State Board of Health, in accordance with provisions of Section 1325 of this same title.  The court clerk shall prescribe according to law the additional fee charged by him for his services in issuing of the certified copies which shall be paid by the funeral director or person acting as such.  The funeral director or person acting as such shall present with his application a check or money order made payable to the Oklahoma State Department of Health for the fees paid for the certified copies.  The court clerk shall determine by reviewing the certificate of death that the death occurred in the county for which he serves as court clerk and that the certificate has been signed and dated by the local registrar within the twentyfourhour period, as previously set forth.  In the event a certificate is received in the mail or does not meet the requirements as prescribed above, the court clerk shall refuse to make certified copies and shall direct that the certificate be returned to the local registrar along with any applications and fees received by the same.  In the event the certificate meets all requirements the court clerk shall issue certified copies of the original certificate of death to the funeral director or person acting as such only at the time of presentation of the original certificate of death, application for certified copies and payment of the prescribed fee.  The court clerk shall immediately thereafter forward the original certificate of death, applications and fees for the same to the State Registrar of Vital Statistics where the original certificate of death will be placed on permanent file. These shall be forwarded not later than the next working day by the court clerk.  No copy of the certificate of death shall be filed or retained by the court clerk.

(4) maintain such records, make such reports, and perform such other duties as may be required by the Commissioner.

(b) In accordance with regulations issued hereunder, a deputy local registrar shall perform the duties of the local registrar in the absence or incapacity of such local registrar, and shall perform such other duties as may be prescribed.

Laws 1963, c. 325, art. 3, § 307; Laws 1978, c. 110, § 1, operative Oct. 1, 1978.

§631308.  Compensation of local registrar.

(a) Each local registrar shall be paid a sum to be determined by the State Commissioner of Health, for each certificate of birth, death, or fetal death filed with him and transmitted to the Commissioner in accordance with the rules and regulations issued hereunder.

(b) If no birth, death, or fetal death is registered by him during any calendar month, the local registrar shall report such fact to the Commissioner and be paid a sum to be determined by the Commissioner.

Amended by Laws 1988, c. 36, § 1, emerg. eff. March 21, 1988.

§631309.  When fees payable.

Fees payable to local registrars shall be paid monthly on claims approved by the State Commissioner of Health.

Laws 1963, c. 325, art. 3, § 309.

§631310.  Forms of records.

(a) In order to promote and maintain uniformity in the system of vital statistics, the forms of certificates, reports and other returns required by this article, or by regulations adopted hereunder, shall include as a minimum the items recommended by the federal agency responsible for national vital statistics, subject to approval of and modification by the State Commissioner of Health.

(b) Each certificate, report and form required to be filed under this article shall have entered upon its face the date of registration duly attested.

Laws 1963, c. 325, art. 3, § 310.

§63-1-311.  Birth certificates - Filing - Contents.

A.  A certificate of birth for each live birth which occurs in this state shall be filed with the local registrar of the district in which the birth occurs, within seven (7) days after the birth; provided, that when a birth occurs on a moving conveyance, a birth certificate shall be filed in the district in which the child was first removed from the conveyance.

B.  When a birth occurs in an institution, the person in charge of the institution or a designated representative shall obtain the personal data, prepare the certificate, secure the signatures required by the certificate and file the certificate with the local registrar.  The physician in attendance shall certify to the facts of birth and provide the medical information required by the certificate within five (5) days after the birth.

C.  When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

1.  The physician in attendance at or immediately after the birth;

2.  Any other person in attendance at or immediately after the birth; or

3.  The father, the mother, or, in the absence or inability of the father or mother, the person in charge of the premises where the birth occurred and present at the birth.

D.  1.  If the mother was married at the time of conception and birth, the name of the husband shall be entered on the certificate as the father of the child unless paternity has been determined otherwise by a court of competent jurisdiction or a husband's denial of paternity form has been filed along with an affidavit acknowledging paternity, in which case the name of the father as determined by the court or affidavit acknowledging paternity shall be entered.

2.  If the mother was not married at the time of conception and birth, the name of the father shall be entered on the certificate of birth only if:

a. a determination of paternity has been made by an administrative action through the Department of Human Services or a court of competent jurisdiction, in which case the name of the father shall be entered, or

b. the mother and father have signed an affidavit acknowledging paternity pursuant to Section 1-311.3 of this title, or substantially similar affidavit from another state and filed it with the State Registrar of Vital Statistics.

E.  Either of the parents of the child shall sign the certificate of live birth to attest to the accuracy of the personal data entered thereon, in time to permit its filing within the seven (7) days prescribed in this section.

Added by Laws 1963, c. 325, art. 3, § 311, operative July 1, 1963.  Amended by Laws 1994, c. 356, § 7, eff. Sept. 1, 1994; Laws 1995, c. 273, § 3, emerg. eff. May 25, 1995; Laws 1996, c. 297, § 25, emerg. eff. June 10, 1996; Laws 1997, c. 402, § 35, eff. July 1, 1997; Laws 1998, c. 323, § 21, eff. Oct. 1, 1998.

§63-1-311.1.  Obtaining social security numbers for live births and deaths.

A.  The Vital Records Section of the State Department of Health shall obtain and record all social security numbers of the parents for each live birth in this state.  The social security numbers are not required to be recorded on the birth certificate of the child.

B.  The Vital Records Section of the State Department of Health shall obtain and record the social security number, if any, of any person who has died in this state.  The social security number shall be recorded on the death certificate of the deceased.

Added by Laws 1990, c. 309, § 19, eff. Sept. 1, 1990.  Amended by Laws 1997, c. 402, § 36, eff. July 1, 1997.

§63-1-311.2.  Providing documentation to the Department of Human Services.

The State Registrar of Vital Statistics shall provide to the Department of Human Services the verifications of birth certificates, affidavits acknowledging paternity and such other documents or information necessary to comply with this act.

Added by Laws 1994, c. 356, § 8, eff. Sept. 1, 1994.

§63-1-311.3.  Affidavits acknowledging paternity.

A.  Unless an adoption decree has been presented, and consent to adoption has been given as otherwise provided by law, upon the birth of a child to an unmarried woman, the person required by Section 1-311 of this title to prepare and file a birth certificate shall:

1.  Provide written materials and an oral, audio, or video presentation to the child's mother and/or natural father including an affidavit acknowledging paternity on a form prescribed by the Department of Human Services.  The completed affidavit shall be filed with the local registrar.  The affidavit shall contain:

a. a statement by the mother consenting to the assertion of paternity and stating the name of the father,

b. a statement by the father that he is the natural father of the child,

c. the social security numbers of both parents, and

d. other information as the Secretary of Health and Human Services may require;

2.  Provide written information, furnished by the Department of Human Services, along with an oral, audio, or video presentation, to the mother:

a. explaining that the completed, notarized affidavit shall be filed with the local registrar,

b. regarding the benefits of having her child's paternity established and of the availability of paternity establishment services, including a request for support enforcement services, and

c. explaining the implications of signing, including parental rights and responsibilities; and

3.  Provide the original affidavit acknowledging paternity to the Office of the State Registrar of Vital Statistics.  Copies of the original affidavit acknowledging paternity shall be provided to the Department of Human Services Child Support Enforcement Division and to the mother and acknowledged father of the child.  The Department of Human Services shall provide access to the affidavits acknowledging paternity via electronic means to the paternity registry created pursuant to Section 7506-1.1 of Title 10 of the Oklahoma Statutes.

B.  The Department of Human Services shall make the affidavits acknowledging paternity, the rescission of affidavit acknowledging paternity, and the husband's denial of paternity forms available at each county office of the Department and at the Office of the State Registrar of Vital Statistics and at the office of each local registrar.

C.  Upon receipt by the State Registrar of Vital Statistics of a certified copy of an order or decree of adoption, the State Registrar shall prepare a supplementary birth certificate as directed by Section 7505-6.6 of Title 10 of the Oklahoma Statutes regardless of whether an affidavit acknowledging paternity has been prepared or filed with the Office of the State Registrar of Vital Statistics pursuant to this section.

Added by Laws 1994, c. 356, § 9, eff. Sept. 1, 1994.  Amended by Laws 1995, c. 273, § 4, emerg. eff. May 25, 1995; Laws 1996, c. 297, § 26, emerg. eff. June 10, 1996; Laws 1997, c. 402, § 37, eff. July 1, 1997; Laws 1998, c. 415, § 43, emerg. eff. June 11, 1998; Laws 1999, c. 1, § 19, emerg. eff. Feb. 24, 1999.

NOTE:  Laws 1998, c. 323, § 22 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§631312.  Infant of unknown parentage.

(a) Whoever assumes the custody of a living infant of unknown parentage shall report, on a form and in the manner prescribed by the State Commissioner of Health within seven (7) days to the local registrar of the district in which the child was found, the following information:

(1) the date and place of finding.

(2) sex, color or race, and approximate age of child.

(3) name and address of the persons or institution with whom the child has been placed for care.

(4) name given to the child by the custodian.

(5) and other data required by the Commissioner.

(b) The place where the child was found shall be entered as the place of birth and the date of birth shall be determined by approximation.

(c) A report registered under this section shall constitute the certificate of birth for the infant.

(d) If the child is identified and a certificate of birth is found or obtained, any report registered under this section shall be sealed and filed and may be opened only by order of a court of competent jurisdiction.

Laws 1963, c. 325, art. 3, § 312.

§631313.  Delayed birth certificate.

(a) When the birth of a person born in this state has not been registered, a certificate may be filed in accordance with regulations of the State Board of Health.  Such certificate shall be registered subject to such evidentiary requirements as the Board shall by regulation prescribe, to substantiate the alleged facts of birth.

(b) Certificates of birth registered one year or more after the date of occurrence shall be marked "delayed" and show on their face the date of the delayed registration.

(c) A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

(d) When an applicant does not submit the minimum documentation required in the regulations for delayed registration, or when the State Commissioner of Health finds reason to question the validity or adequacy of the documentary evidence, the Commissioner shall not register the delayed certificate and shall advise the applicant of the reasons for his action.

Laws 1963, c. 325, art. 3, § 313.

§631314.  Delayed death certificate.

(a) When a death occurring in this state has not been registered, a certificate may be filed in accordance with regulations of the State Board of Health.  Such certificate shall be registered subject to such evidentiary requirements as the Board shall by regulation prescribe, to substantiate the alleged facts of death.

(b) Certificates of death registered one year or more after the date of occurrence shall be marked "delayed" and shall show on their face the date of the delayed registration.

Laws 1963, c. 325, art. 3, § 314.

§631315.  Judicial proceeding for record of birth.

(a) Any citizen of the United States who has resided in this state for not less than ten (10) years, the last three (3) of which must have been continuous within this state and the last one (1) of which must have been continuous within the county of his application, the birth of whom has not been recorded by the State Commissioner of Health, or his predecessor, may petition the district court of the county in which he resides or was born for an order establishing a public record of the time and place of his birth and his parentage. He may have the record of such information entered in the following manner: Such applicant may appear before a judge of the district court in the county of which he is a resident and file his verified petition in writing, which petition shall state the time and place of his birth and his parentage and such other facts as he deems pertinent; the petition shall be filed in the office of the court clerk and given a number in the probate files thereof; thereupon the applicant shall produce all the evidence he has in his possession, which may consist of personal testimony, affidavits or records, and shall include a statement from the State Commissioner of Health, or similar official in the state of applicant's birth, to the effect that a birth certificate is not recorded in his office; and if the judge of the district court shall be satisfied with the proof offered, he shall make and enter an order establishing the time and place of birth, the age and the parentage of the applicant, which order shall be final and conclusive of all the facts therein adjudged.

(b) A certified copy of the order shall be filed in the office of the State Commissioner of Health, and a certified copy thereof shall be issued by the Commissioner in the same manner as certificates of birth.

Laws 1963, c. 325, art. 3, § 315.

§631316.  New certificate of birth.

A.  The State Commissioner of Health shall establish a new certificate of birth for a person born in this state, when the Commissioner receives the following:

1.  An adoption certificate as provided in the Oklahoma Adoption Act, or a certified copy of the decree of adoption together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person; and

2.  A request that a new certificate be established and such evidence as required by regulation proving that such person has been legitimated, or that a court of competent jurisdiction has determined the paternity of such a person.

B.  When a new certificate of birth is established, the actual place and date of birth shall be shown.  It shall be substituted for the original certificate of birth:

1.  Thereafter, the original certificate and the evidence of adoption, paternity, or legitimation shall not be subject to inspection except upon order of a court of competent jurisdiction or as otherwise specifically provided by law; and

2.  Upon receipt of notice of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction.

Added by Laws 1963, c. 325, art. 3, § 316, operative July 1, 1963.  Amended by Laws 1996, c. 297, § 27, emerg. eff. June 10, 1996.

§63-1-316a.  Heirloom birth certificates.

A.  By November 1, 2001, the State Department of Health shall provide for the issuance of an heirloom birth certificate.  The Department shall design the form of the heirloom birth certificate with the advice and assistance of the Oklahoma Arts Council and may promote and sell copies of the certificate.  An heirloom birth certificate may contain the same information as, and may have the same effect of, a certified copy of the birth record.

B.  The Department shall prescribe a fee for the issuance of an heirloom birth certificate in an amount that does not exceed Thirty-five Dollars ($35.00).

C.  Proceeds from the sale of heirloom birth certificates shall be used by the Child Abuse Training and Coordination Program within the State Department of Health to provide training and technical assistance to judges, prosecutors, and members of multidisciplinary child abuse teams who intervene in circumstances of child abuse; provided, the Department may retain an amount not to exceed Ten Dollars ($10.00) from the fee to cover the cost of a standard birth certificate.

Added by Laws 2001, c. 142, § 1, emerg. eff. April 30, 2001.

§631317.  Death certificate  Filing  Contents.

(a)  A death certificate for each death which occurs in this state shall be filed with the local registrar of the district in which the death occurred, within three (3) days after such death and prior to burial or removal of the body; provided that,

(1)  if the place of death is unknown, a death certificate shall be filed in the registration district in which a dead body is found, within three (3) days after such occurrence; and

(2)  if death occurs in a moving conveyance, a death certificate shall be filed in the registration district in which the dead body was first removed from such conveyance.

(b)  The funeral director or person acting as such who first assumes custody of a dead body shall file the death certificate.  He shall obtain the personal data from the next of kin or the best qualified person or source available.  He shall complete the certificate as to personal data and deliver the certificate to the attending physician or the medical examiner responsible for completing the medical certification portion of the certificate of death within twentyfour (24) hours after the death.

(c)  The medical certification shall be completed and signed within fortyeight (48) hours after death by the physician in charge of the patient's care for the illness or condition which resulted in death, except when inquiry as to the cause of death is required by Section 938 of this title.

(d)  In the event that the physician in charge of the patient's care for the illness or condition which resulted in death is not in attendance at the time of death, the medical certification shall be completed and signed within fortyeight (48) hours after death by the physician in attendance at the time of death, except when inquiry as to the cause of death is required by Section 938 of this title.  Provided that such certification, if signed by other than the attending physician, shall note on the face the name of the attending physician and that the information shown is only as reported.

Laws 1963, c. 325, art. 3, § 317; Laws 1978, c. 110, § 2, operative Oct. 1, 1978; Laws 1979, c. 110, § 1, emerg. eff. April 25, 1979.

§631318.  Fetal death certificate  Filing  Contents.

(a) A fetal death certificate for each fetal death which occurs in this state shall be filed with the local registrar of the district in which the delivery occurred, within three (3) days after such delivery and prior to removal of the fetus, and shall be registered with such registrar if it has been completed and filed in accordance with this section; provided that,

(1) if the place of fetal death is unknown, a fetal death certificate shall be filed in the registration district in which a dead fetus was found, within three (3) days after the occurrence; and

(2) if a fetal death occurs on a moving conveyance, a fetal death certificate shall be filed in the registration district in which the fetus was first removed from such conveyance.

(b) The funeral director or person acting as such who first assumes custody of a fetus shall file the fetal death certificate. In the absence of such a person, the physician or other person in attendance at or after the delivery shall file the certificate of fetal death.  He shall obtain the personal data from the next of kin or the best qualified person or source available.  He shall complete the certificate as to personal data and deliver the certificate to that person responsible for completing the medical certification of cause of death within twentyfour (24) hours after delivery.

(c) The medical certification shall be completed and signed within fortyeight (48) hours after delivery by the physician in attendance at or after delivery, except when inquiry into the cause of death is required by Section 938 of this title.

Laws 1963, c. 325, art. 3, § 318; Laws 1978, c. 110, § 3, operative Oct. 1, 1978.

§631319.  Burial permit.

A.  A burial transit permit issued under the laws of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

No person in charge of any premises on which interments are made shall inter or permit the interment of any dead body or fetus unless it is accompanied by such burial transit permit.

B.  A permit for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus except as authorized by regulation or otherwise provided by law.  Such permit shall be issued by the State Commissioner of Health to a licensed funeral director, embalmer, or other person acting as such, upon proper application.

Amended by Laws 1988, c. 36, § 2, emerg. eff. March 21, 1988.

§631320.  Extension of time to file certificate.

The State Commissioner of Health may extend the periods prescribed in Sections 1317 and 1318 for the filing of death certificates, fetal death certificates, and medical certifications of cause of death in cases in which compliance with the applicable prescribed period would result in undue hardship.

Amended by Laws 1988, c. 36, § 3, emerg. eff. March 21, 1988.

§631321.  Amendment of certificate or records.

(a) A certificate or record registered under this article may be amended only in accordance with this article and regulations thereunder adopted by the State Board of Health to protect the integrity and accuracy of vital statistics records.

(b) A certificate that is amended under this section shall be marked "amended", except as provided in subsection (d) of this section.  The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record.  The Board shall prescribe by regulation the conditions under which additions or minor corrections shall be made to birth certificates within one (1) year after the date of birth without the certificate being considered as amended.

(c) Upon receipt of a certified copy of a court order changing the name of a person born in this state and upon request of such person or his parent, guardian, or legal representative, the State Commissioner of Health shall amend the certificate of birth to reflect the new name.

(d) When a child is born out of wedlock, the Commissioner shall amend a certificate of birth to show paternity, if paternity is not currently shown on the birth certificate, in the following situations:

(1)  Upon request and receipt of a sworn acknowledgment of paternity of a child born out of wedlock signed by both parents; or

(2)  Upon receipt of a certified copy of a court order establishing paternity.

The Commissioner shall also change the surname of the child on the certificate to the surname of the father upon receipt of a notarized written request signed by both parents or upon receipt of a certified copy of a court order directing such name be changed. Such certificate amended pursuant to this subsection shall not be marked "amended".

Amended by Laws 1986, c. 82, § 3, emerg. eff. April 3, 1986.

§631322.  Copies of records  Certification.

To preserve original documents, the State Commissioner of Health is authorized to prepare typewritten, photographic, or other reproductions of original records and files in his office.  Such reproductions when certified by him shall be accepted as the original record. Laws 1963 C. 325, Art. 3, Sec. 322.

Laws 1963, c. 325, art. 3, § 322.

§63-1-323.  Vital statistics records confidential - Exceptions.

A.  To protect the integrity of vital statistics records, to insure their proper use, and to insure the efficient and proper administration of the vital statistics system, it shall be unlawful for any person to permit inspection of, or to disclose information contained in, vital statistics records, or to copy or issue a copy of all or part of any such record except to the person who is the subject of the record or in such person's interest unless ordered to do so by a court of competent jurisdiction; provided, however, that death certificates shall be issued upon request and the payment of applicable fees as provided in Section 1-325 of this Code.

B.  The State Commissioner of Health may authorize the disclosure of data contained in vital statistics records for research purposes.

C.  The State Department of Health shall transmit to the Department of Public Safety;

1.  At the end of each quarter year, a list of all registered deaths which have occurred during such period of time.  Upon receipt of such list the Department of Public Safety shall use such list solely to update Department of Public Safety records and to cancel the driver license for those deceased individuals with a valid Oklahoma driver license at the time of death;

2.  At the end of each month, a report of all registered deaths that resulted from a motor vehicle collision which have occurred during such period of time.  The report shall be used by the Department solely for the purpose of statistical analysis and reporting; and

3.  Upon written request from the Department, a death certificate.  The certificate shall be used solely by the Fatality Analysis Reporting System (FARS) Analyst of the Oklahoma Highway Safety Office to populate the federal FARS database.

D.  Each month, the Commissioner shall authorize the transmission to the Oklahoma Health Care Authority of a certified list of all registered deaths of residents of this state that have occurred within the state for the immediately preceding month.  The Oklahoma Health Care Authority shall use the transmitted list to ascertain the names of those individuals participating in the state Medicaid program who are deceased, and shall thereafter terminate such deceased person's enrollment in the state Medicaid program.

E.  Information in vital statistics records indicating that a birth occurred out of wedlock shall not be disclosed except as provided by rule or upon order of a court of competent jurisdiction.

F.  For the purpose of assisting in the location and recovery of missing children, information pertaining to birth certificates and requests for copies of birth certificates shall be provided to the Oklahoma State Bureau of Investigation pursuant to the provisions of Section 1-323.1 of this title and Section 150.12A of Title 74 of the Oklahoma Statutes.

G.  The Commissioner shall authorize the transmission of death certificates to the Department of Labor for the purpose of the Department of Labor conducting a census of total occupational injuries and illnesses.  The Department shall transmit to the Department of Labor statistics of fatal occupational injuries that shall include the following:

1.  Name of the deceased;

2.  Date of death;

3.  Sex;

4.  Race;

5.  Age;

6.  Birth date;

7.  Social security number;

8.  Whether an autopsy was conducted;

9.  Month of the accident; and

10.  Whether decedent was of Hispanic origin.

H.  The Department of Labor shall be required to protect the integrity of the vital statistics records to the same extent required of the Department pursuant to this section.

Added by Laws 1963, c. 325, art. 3, § 323, operative July 1, 1963.  Amended by Laws 1968, c. 44, § 1, emerg. eff. March 7, 1968; Laws 1975, c. 35, § 1; Laws 1985, c. 86, § 1, operative July 1, 1985; Laws 1992, c. 305, § 8, emerg. eff. May 27, 1992; Laws 1995, c. 330, § 3, emerg. eff. June 8, 1995; Laws 2003, c. 392, § 19, eff. July 1, 2003.

§631323.1.  Notification system for identifying missing children.

A.  The State Commissioner of Health shall establish a system for receiving notification from the Oklahoma State Bureau of Investigation that a person born in the State of Oklahoma and under eighteen (18) years of age has been reported missing, for identifying the birth certificate of such person, and for immediately notifying the Oklahoma State Bureau of Investigation whenever a request for a copy of the birth certificate of such person is made.  The notification to the Oklahoma State Bureau of Investigation required by this section shall include but not be limited to the name and address of the person requesting a copy of the birth certificate and the name and address of the person to whom the copy is to be mailed if that person is someone other than the requester.

B.  The State Commissioner of Health and the Director of the Oklahoma State Bureau of Investigation shall jointly establish the procedures and forms necessary for the transmittal of information between the State Department of Health and the Oklahoma State Bureau of Investigation required pursuant to the provisions of this act.

Added by Laws 1985, c. 86, § 2, operative July 1, 1985.

§631324.  Certified copies of records  Evidentiary value.

Unless otherwise provided in this article:

(a) The State Commissioner of Health shall, upon request, issue a certified copy of any certificate or record in his custody or of a part thereof.  Each copy issued from records marked "delayed," "amended," or "court order" shall be similarly marked and show the effective date.

(b) A copy of a certificate or any part thereof issued in accordance with subsection (a) of this section, certified to by the State Commissioner of Health or by a person designated by him for such purpose, shall be considered for all purposes the same as the original, and shall be prima facie evidence of the facts therein stated, provided that the evidentiary value of a certificate or record filed more than one (1) year after the event or a record which has been amended shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.  Such certification by the Commissioner or his designee, and seal accompanying the same, may be accomplished by facsimile process.

(c) The National Vital Statistics Division may be furnished such copies or data as it may require for national statistics; provided, that the State Department of Health shall be reimbursed for the cost of furnishing such data; and provided, further, that such data shall not be used for other than statistical purposes by the National Vital Statistics Division unless so authorized by the State Commissioner of Health.

(d) Federal, state, local, and other public or private agencies may, upon request, be furnished copies or data for statistical purposes, upon such terms or conditions as may be prescribed by the Commissioner.

(e) No person shall prepare or issue any certificate which purports to be an original, certified copy, or copy of a certificate of birth, death, or fetal death, except as authorized in this article, or regulations adopted hereunder.

Laws 1963, c. 325, art. 3, § 324.

§63-1-324.1.  Birth, death or stillbirth certificates - Prohibited acts - Penalties.

A.  It shall be unlawful for any person to commit any of the following specified acts in relation to birth, death or stillbirth certificates issued by this state:

1.  Create, issue, present or possess a fictitious birth, death or stillbirth certificate;

2.  Apply for a birth, death or stillbirth certificate under false pretenses;

3.  Alter information contained on a birth, death or stillbirth certificate;

4.  Obtain, display or represent a birth certificate of any person as one's own by any person, other than the person named on the birth certificate;

5.  Obtain, display or represent a fictitious death or stillbirth certificate for the purpose of fraud; or

6.  Make a false statement or knowingly conceal a material fact or otherwise commit fraud in an application for a birth, death or stillbirth certificate.

B.  Except as otherwise provided in subsection C of this section, it is a felony for any employee or person authorized to issue or create a birth, death or stillbirth certificate or related record under this title to knowingly issue such certificate or related record to a person not entitled thereto, or to knowingly create or record such certificate bearing erroneous information thereon.

C.  A violation of any of the provisions of this section shall constitute a misdemeanor for a first offense and, upon conviction, shall be punishable by a fine not exceeding Ten Thousand Dollars ($10,000.00).  Any second or subsequent offense shall constitute a felony and, upon conviction, shall be punishable by a fine of Ten Thousand Dollars ($10,000.00) or imprisonment in the State Penitentiary for a term of not more than two (2) years, or by both such fine and imprisonment.

D.  Notwithstanding any provision of this section, the State Commissioner of Health or a designated agent, upon the request of a chief administrator of a health or law enforcement agency, may authorize the issuance, display or possession of a birth, death or stillbirth certificate, which would otherwise be in violation of this section, for the sole purpose of education with regard to public health or safety; provided, however, any materials used for such purposes shall be marked "void".

Added by Laws 2003, c. 384, § 1, eff. Nov. 1, 2003.

§631325.  Fees for certified copies of records  Noncollectible drafts  Enlistees.

The State Board of Health shall prescribe the fees to be paid for certified copies of certificates or records, or for a search of the files or records when no copy is made.

The collection of such fees may be accomplished by acceptance of cash, money orders, organization or personal checks; in the event money orders or checks are proved to be noncollectible, neither the Board of Health, the Commissioner of Health, nor any of the employees of the Department of Health will be held responsible and personally liable; it is further required that no additional certified copies of records may be delivered to persons on whom noncollectible drafts remain outstanding.

A search and a verification of birth facts shall be furnished free of charge to any person volunteering for enlistment into a branch of the Armed Forces of the United States, upon written request therefor by an officer of the Armed Forces representing the interests of such person who shall be volunteering for service.

Laws 1963, c. 325, art. 3, Sec.  325, Laws 1968, c. 184, Sec. 1; Laws 1970, c. 67, Sec. 1. Emer. Eff. March 17, 1970.

Laws 1963, c. 325, art. 3, § 325; Laws 1968, c. 184, § 1; Laws 1970, c. 67, § 1, emerg. eff. March 17, 1970.

§631326.  Inmates of institutions  Records  Deaths.

(a) Every person in charge of an institution as defined in this article shall keep a record of personal particulars and data concerning each person admitted or confined to such institution. The record shall include such information as required by the standard certificate of birth, death, and fetal death forms issued under the provisions of this article.  The record shall be made at the time of admission from information provided by such person, but when it cannot be so obtained, the same shall be obtained from relatives or other persons acquainted with the facts.  The name and address of the person providing the information shall be a part of the record.

(b) When a dead human body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, name and address of the person to whom the body is released, date of removal from the institution, or, if finally disposed of by the institution, the date, place, and manner of disposition shall be recorded.

(c) A funeral director, embalmer, or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other form required by this article, shall keep a record which shall identify the body, and such information pertaining to his receipt, removal, and delivery of such body as may be prescribed in regulations adopted by the State Board of Health.

(d) Records maintained under this section shall be retained for a period of not less than two (2) years, and thereafter may be kept in a form authorized by 12 O.S.1961, Sec.  522, and shall be made available for inspection by the State Commissioner of Health or his representative upon demand. Laws 1963 C. 325, Art. 3, Sec. 326.

Laws 1963, c. 325, art. 3, § 326.

§631327.  Information concerning birth or death.

Any person having knowledge of the facts may furnish such information as he shall possess regarding any birth, death, or fetal death, upon request of the State Commissioner of Health.  Laws 1963 C.  325, Art. 3, Sec. 327.

Laws 1963, c. 325, art. 3, § 327.

§63-1-328.  Renumbered as § 396.29 of Title 59 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§631329.1.  Cremation  Burial at sea  Bodies for pathologic study  Disposal permits.

Until a permit for disposal has been issued in accordance with this section, no dead human body whose death occurred within the State of Oklahoma shall be cremated, buried at sea, or made unavailable for further pathologic study by other recognized means of destruction or dissolution of such remains.

When the person legally responsible for disposition of a dead human body, whose death occurred or was pronounced within this state, desires that the body be cremated, buried at sea, or made unavailable for further pathologic study by other recognized means of destruction or dissolution of such remains, that person shall complete an applicationpermit form for such procedure provided by the Office of the Chief Medical Examiner.  The Office of the Chief Medical Examiner shall charge a fee of One Hundred Dollars ($100.00) for each cremation permit issued.  The Medical Examiner shall be notified, as required in Section 938 of this title.  He shall perform the required investigation and shall issue a valid death certificate as required by Section 947 of this title and execute the permit in accordance with rules established by the Office of the Chief Medical Examiner.  In order to be valid each permit must contain an individual number assigned to the particular permit by the Office of the Chief Medical Examiner.  A copy of the applicationpermit form and the original death certificate shall be filed with the local registrar of vital statistics of the registration district in which the death occurred or was pronounced.  The original applicationpermit form shall be filed by the funeral director with the Office of the Chief Medical Examiner.  Such filing shall occur or be postmarked within fortyeight (48) hours of the death.

If death occurred or was pronounced outside the geographic limits of the State of Oklahoma and the body is brought into this state for such disposal, a transit permit or a permit for removal, issued in accordance with the laws and regulations in force where the death occurred shall authorize the transportation of the body into or through this state and shall be accepted in lieu of a certificate of death as required above.  A valid permit issued for disposal of such body in accordance with the laws in the jurisdiction where the body died or death was pronounced shall be authority for cremation or burial at sea or to make the body otherwise unavailable for further pathologic study by other recognized means of destruction or dissolution of such remains.

Laws 1978, c. 114, § 2, eff. Jan. 1, 1979; Laws 1993, c. 269, § 18, eff. Sept. 1, 1993.

§63-1-330.  Repealed by Laws 2003, c. 57, § 30, emerg. eff. April 10, 2003.

§63-1-331.  Renumbered as § 396.30 of Title 59 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§63-1-331.1.  Renumbered as § 396.31 of Title 59 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§63-1-332.  Renumbered as § 396.32 of Title 59 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§63-1-333.  Renumbered as § 396.33 of Title 59 by Laws 2003, c. 57, § 31, emerg. eff. April 10, 2003.

§63-1-334.  Marriage and divorce - Nonidentifiable aggregate data.

Not later than November 1, 2002, the State Department of Health and the Administrative Office of the Courts shall begin discussions regarding the identification, collection and analysis of nonidentifiable aggregate data related to marriage and divorce in this state and shall make recommendations regarding alternatives to the establishment of such statistical reports to the Governor and the Legislature on or before February 1, 2003.

Added by Laws 2002, c. 377, § 1, eff. July 1, 2002.

§631401.  Definitions.

Wherever the words "active tuberculosis" appear in this article, they shall be construed to mean that the disease is in a communicable or infectious stage as established by chest Xray, bacteriological examination of sputum, or other diagnostic procedures approved by the State Commissioner of Health.

Laws 1963, c. 325, art. 4, § 401.

§631402.  Examinations for tuberculosis  Treatment.

When any local health officer shall have reasonable grounds to believe that any person has tuberculosis in an active stage or in a communicable form, and who will not voluntarily seek a medical examination, then it shall be the duty of such local health officer to order such person in writing to undergo an examination by a physician qualified in chest diseases, or at some state or federal sanatorium or hospital, or at some clinic, hospital or sanatorium approved by the State Commissioner of Health for such examinations. It shall be the duty of the suspected person to present himself for examination at such time and place as ordered by the local health officer.  The examination shall include an Xray of the chest, examinations of sputum, and such other forms and types of examinations as shall be approved by the Commissioner.  If, upon examination, it shall be determined that the person has tuberculosis in an active stage or in a communicable form, then it shall be the duty of such tuberculous person to arrange for admission of himself as a patient in one of the state or federal sanatoria or hospitals, or in some private hospital, or in a ward of a private hospital maintained and operated for the treatment of tuberculosis patients; or when there is no danger to the public or to other individuals as determined by the local health officer, and upon the approval of the Commissioner, he may receive treatment at home.  Laws 1963 C.  325, Art. 4, Sec. 402.

Laws 1963, c. 325, art. 4, § 402.

§631403.  Exposure to tuberculosis.

Whenever it has been determined that any person has tuberculosis in an active stage or in a communicable form, and the person is not immediately admitted as a patient in any state or federal sanatorium or hospital, or in any private hospital, or ward of a private hospital maintained for the treatment of tuberculosis, it shall be the duty of the local health officer to instruct such person as to the precautions necessary to be taken to protect the members of the person's household or the community from becoming infected with tuberculosis communicated by such person, and it shall be the duty of the tuberculous person to conduct himself and to live in such a manner as not to expose members of his family or household, or any other person with whom he may be associated, to danger of infection, and the local health officer shall investigate from time to time for the purpose of seeing if his instructions are being carried out in a reasonable and acceptable manner.  Laws 1963 C.  325, Art.  4, Sec. 403.

Laws 1963, c. 325, art. 4, § 403.

§631405.  Freedom to choose treatment.

Nothing in this article shall be construed or operate to empower or authorize the State Commissioner of Health, or any local health officer, or his representative, to restrict in any manner the individual's right to select the mode of treatment of his choice nor to require any physical examination of a patient who in good faith relies upon spiritual means or prayer for healing.

Laws 1963, c. 325, art. 4, § 405.

§631409.  Reciprocal agreements.

The State Commissioner of Health may, on behalf of the State of Oklahoma, enter into a reciprocal agreement with another state providing for care and treatment, in a sanatorium of one of the states, of persons having active tuberculosis who are residents of the other state, or for the transportation or return of any such nonresident person from one of the states to the other state of which he is a resident.

Laws 1963, c. 325, art. 4, § 409.

§631410.  Hospitalization and treatment.

When the State Commissioner of Health shall have reasonable grounds to believe that any person has tuberculosis in an active stage or in the communicable form, the Commissioner may require hospitalization or other confinement for treatment of such person. The State Commissioner of Health is hereby authorized to contract with any hospital and/or physician to provide such hospitalization and treatment as required and shall be exempt from the provisions of the Oklahoma Central Purchasing Act in contracting for such hospitalization and treatment, as specified in Title 74, Section 85.4, of the Oklahoma Statutes.  If any person shall be convicted for a violation of any of the provisions of 63 O.S. 1971, Sections 1402 and 1403, then such person shall be committed by the judge of the district court for confinement and treatment into such institution as designated by the State Commissioner of Health.

Laws 1975, c. 351, Section 19.  Emerg. Eff. June 12, 1975.

Laws 1975, c. 351, § 19, emerg. eff. June 12, 1975.

§631501.  Definitions.

For the purposes of this article:

(a) The term "disease" means the disturbances of the normal functions or alterations of the state of the human body resulting in physical or mental ill health and/or disability.

(b) The term "prevention" means any and all conditions that may preclude or reduce the possibility of the onset or beginning of disease.

(c) The term "control" means any and all procedures which modify, or may modify, favorably the course of disease.

(d) The term "communicable disease" means an illness due to a specific infectious agent or its toxic products, arising through transmission of that agent or its products from reservoir to susceptible host, either directly as from an infected person or animal, or indirectly through the agent of an intermediate plant or animal host, a vector, or the inanimate environment.  It also means an infestation by an ectoparasite and similar species.

Laws 1963, c. 325, art. 5, § 501.

§631502.  Rules and regulations.

(a) The State Board of Health shall have authority to adopt such rules and regulations, not inconsistent with law, as it deems necessary to aid in the prevention and control of communicable disease, which may be on the following matters: Recommended immunization procedures; quarantine measures; exclusion of children from school; regulation of public meetings and gatherings in epidemic situations; regulation of vectors; control of vehicles capable of transmitting a communicable disease; detection and diagnosis of communicable disease; carriers of disease; disposal of infected body wastes and other materials; fumigation, cleaning and sterilization, and disinfection; and other necessary measures to prevent and control communicable disease.

(b) The State Board of Health is authorized to establish preventive programs for noncommunicable diseases and to promulgate rules and regulations for the control of causative or toxic substances which can or may cause disease.  Laws 1963 C.  325, Art. 5, Sec. 502.

Laws 1963, c. 325, art. 5, § 502.

§631502.1.  Communicable diseases  Universal precautions  Rules and regulations  Risk exposure.

A.  All agencies and organizations that regularly employ emergency medical technicians, paramedics, fire fighters, peace officers, as defined in Section 648 of Title 21 of the Oklahoma Statutes, correctional officers and employees, or health care workers, all mental health or mentally retarded treatment or evaluation programs that employ persons involved with providing care for patients, the J.D. McCarty Center for Children with Developmental Disabilities, and all juvenile institutions of the Department of Human Services shall implement the universal precautions for the prevention of the transmission of communicable diseases published by the Centers for Disease Control, U.S. Public Health Service, in the Morbidity and Mortality Weekly Report, Volume 36, Number 2S or as subsequently amended.

B.  The State Board of Health shall promulgate rules and guidelines that will implement a system of notification of emergency medical technicians, paramedics, fire fighters, health care workers, funeral directors and peace officers relating to risk exposures during health care activities, emergency response activities or funeral preparations.  Risk exposure shall be defined by the State Board of Health to be exposure that is epidemiologically demonstrated to have the potential for transmitting a communicable disease.

C.  The Mental Health Board, Commission for Human Services, Oklahoma Cerebral Palsy Commission, and State Board of Corrections shall each promulgate rules, guidelines or policies to provide for such notification of risk exposures to persons employed by such agencies.

Added by Laws 1988, c. 153, § 1, eff. Jan. 1, 1989.  Amended by Laws 1992, c. 307, § 14, eff. July 1, 1992.

§63-1-502.2.  Certain information to be confidential  Circumstances under which release permissible  Written consent defined - Multidisciplinary advisory committee on HIV/HIB-infected health care workers - Wrongful disclosure of certain information.

A.  Unless otherwise provided by law, all information and records which identify any person who has or may have any communicable or venereal disease which is required to be reported pursuant to Sections 1501 through 1532.1 of this title and which are held or maintained by any state agency, health care provider or facility, physician, health professional, laboratory, clinic, blood bank, funeral director, third party payor, or any other agency, person, or organization in the state shall be confidential.  Any information authorized to be released pursuant to paragraphs 1 through 8 of this subsection shall be released in such a way that no person can be identified unless otherwise provided for in such paragraph or by law.  Such information shall not be released except under the following circumstances:

1.  Release is made upon court order;

2.  Release is made in writing, by or with the written consent of the person whose information is being kept confidential or with the written consent of the legal guardian or legal custodian of such person, or if such person is a minor, with the written consent of the parent or legal guardian of such minor;

3.  Release is necessary as determined by the State Department of Health to protect the health and wellbeing of the general public.  Any such order for release by the Department and any review of such order shall be in accordance with the procedures specified in Sections 309 through 323 of Title 75 of the Oklahoma Statutes.  Only the initials of the person whose information is being kept confidential shall be on public record for such proceedings unless the order by the Department specifies the release of the name of such person and such order is not appealed by such person or such order is upheld by the reviewing court;

4.  Release is made of medical or epidemiological information to those persons who have had risk exposures pursuant to Section 1-502.1 of this title;

5.  Release is made of medical or epidemiological information to health professionals, appropriate state agencies, or district courts to enforce the provisions of Sections 1501 through 1532.1 of this title and related rules and regulations concerning the control and treatment of communicable or venereal diseases;

6.  Release is made of specific medical or epidemiological information for statistical purposes in such a way that no person can be identified;

7.  Release is made of medical information among health care providers, their agents or employees, within the continuum of care for the purpose of diagnosis and treatment of the person whose information is released.  This exception shall not authorize the release of confidential information by a state agency to a health care provider unless such release is otherwise authorized by this section; or

8.  When the patient is an inmate in the custody of the Department of Corrections or a private prison or facility under contract with the Department of Corrections, and the release of the information is necessary:

a. to prevent or lessen a serious and imminent threat to the health or safety of a person or the public, and it is to a person or persons reasonably able to prevent or lessen the threat, including the target of the threat, or

b. for law enforcement authorities to identify or apprehend an individual where it appears from all the circumstances that the individual has escaped from a correctional institution or from lawful custody.

B.  For the purposes of this section only, the words "written consent" shall mean that the person whose information is required to be kept confidential by this section or the person legally authorized to consent to release by this section has been informed of all persons or organizations to whom such information may be released or disclosed by the specific release granted.  Releases granted pursuant to paragraph 2 of subsection A of this section shall include a notice in bold typeface that the information authorized for release may include records which may indicate the presence of a communicable or venereal disease which may include, but are not limited to, diseases such as hepatitis, syphilis, gonorrhea and the human immunodeficiency virus, also known as Acquired Immune Deficiency Syndrome (AIDS).  Consent obtained for release of information, pursuant to paragraph 2 of subsection A of this section, shall not be considered valid unless prior to consent, the person consenting to the release was given notice of the provisions for release of confidential information pursuant to this section.

C.  1.  The State Department of Health may convene a confidential meeting of a multidisciplinary team for recommendation on school placement of a student who is infected with the human immunodeficiency virus.  The multidisciplinary team shall include, but not be limited to the following:

a. the parent, parents, legal representative, or legal guardian or legal custodian of the student;

b. the physician of the student;

c. a representative from the superintendent's office of the affected school district;

d. a representative from the State Department of Education; and

e. a representative from the State Department of Health.

Each member of the team shall be responsible for protecting the confidentiality of the student and any information made available to such person as a member of the team.  The multidisciplinary team shall be exempt from the requirements of Sections 301 through 314 of Title 25 of the Oklahoma Statutes and Sections 24A.1 through 24A.19 of Title 51 of the Oklahoma Statutes.

2.  Each member of the local school board having jurisdiction over the student shall also be responsible for protecting the confidentiality of the student and any information made available to such person as a school board member.

D.  The State Department of Health may convene a confidential meeting of a multidisciplinary advisory committee to make recommendations regarding the practice of health care workers who are infected with the human immunodeficiency virus (HIV) or hepatitis B (HBV), who may be performing exposure-prone procedures.  The membership of the multidisciplinary advisory committee shall include, but not be limited to, the following:

1.  The Commissioner of Health or her designee;

2.  Legal counsel to the Commissioner of Health;

3.  The state epidemiologist or his designee;

4.  An infectious disease specialist with expertise in HIV/HBV infection; and

5.  Two practicing health care workers from the same discipline as the HIV/HBV-infected health care worker.

In addition, the health care worker being discussed, and/or an advocate, and the personal physician of the health care worker being discussed shall be invited to the multidisciplinary advisory committee meeting.  Discussion of the case shall be made without using the actual name of the health care worker.  Each member of the multidisciplinary advisory committee shall be responsible for protecting the confidentiality of the HIV/HBV-infected health care worker and the confidentiality of any information made available to such person as a member of the multidisciplinary advisory committee.  The multidisciplinary advisory committee shall be exempt from the requirements of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

E.  Upon advice of the multidisciplinary advisory committee, the Commissioner of Health, or her designee, may notify an appropriate official at the health care facility where the HIV/HBV-infected health care worker practices that said health care worker is seropositive for HIV and/or HBV.  Notification shall be made only when necessary to monitor the ability of the HIV/HBV-infected health care worker to comply with universal precautions and appropriate infection control practices, and/or to monitor the ongoing functional capacity of the health care worker to perform his or her duties.  Notification shall occur through one of the following officials:

1.  The facility administrator;

2.  The hospital epidemiologist;

3.  The chairman of the infection control committee of the facility; or

4.  The medical chief of staff of the facility.

F.  If the HIV/HBV-infected health care worker fails or refuses to comply with the recommendations of the multidisciplinary advisory committee, the Commissioner of Health, or her designee, may take such actions as may be required to perform the duties imposed by the laws of the State of Oklahoma, and may advise the appropriate licensing board.

G.  Any person who negligently, knowingly or intentionally discloses or fails to protect medical or epidemiological information classified as confidential pursuant to this section, upon conviction, shall be guilty of a misdemeanor punishable by the imposition of a fine of not less than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

H.  Any person who negligently, knowingly or intentionally discloses or fails to protect medical or epidemiological information classified as confidential pursuant to this section shall be civilly liable to the person who is the subject of the disclosure for court costs, attorney fees, exemplary damages and all actual damages, including damages for economic, bodily or psychological harm which is proximately caused by the disclosure.

Added by Laws 1988, c. 153, § 2, eff. July 1, 1988.  Amended by Laws 1990, c. 27, § 3, emerg. eff. April 3, 1990; Laws 1991, c. 200, § 4, eff. Sept. 1, 1991; Laws 1992, c. 144, § 1, eff. Sept. 1, 1992; Laws 2004, c. 168, § 15, emerg. eff. April 27, 2004.

§63-1-502.3.  Person withdrawing or testing blood for human immunodeficiency virus (HIV) - Civil and criminal liability - Definitions.

A.  No person who withdraws or tests blood for human immunodeficiency virus or employer of such person nor any hospital or health care facility where blood is withdrawn or tested for human immunodeficiency virus shall incur any civil or criminal liability as a result of the proper withdrawal of blood or testing for human immunodeficiency virus when acting in compliance with the provisions of this section.  The withdrawal or testing shall be performed in a reasonable manner, according to generally accepted clinical practice.  The person, employer or facility shall be presented with:

1.  A written statement by the person whose blood is to be withdrawn and tested; or

2.  A written statement from a health care or emergency care worker verifying that the health care or emergency care worker in an occupational setting has been exposed to the bodily fluids of the person whose blood is to be withdrawn and tested, which exposure placed the health care or emergency care worker at risk for transfer of the bodily fluids; or

3.  An order from a court of competent jurisdiction that blood be withdrawn and tested.

When presented with such a statement or court order, the person authorized to withdraw the blood, the employer and the hospital or other health care facility where the withdrawal or testing occurs may rely on such statement or order as evidence that the person has consented to or has been required to submit to the clinical procedure and shall not be required to obtain any additional consent, acknowledgement or waiver form.  In such case, the person authorized to perform the procedure, the employer of such person, and the hospital or other health care facility shall not be liable in any action alleging lack of consent or lack of informed consent.

B.  No person specified in this section shall incur any civil or criminal liability for:

1.  Providing results of the testing to:

a. the person whose blood was tested,

b. the person incurring the exposure, or

c. the State Department of Health or such agency it may designate;

2.  Not providing the results of the testing to any other person; or

3.  Failing to diagnose or falsely diagnosing the presence of the human immunodeficiency virus where the procedure was performed in a reasonable manner according to generally accepted clinical practice.

C.  For the purposes of this section:

1.  "Bodily fluids" means fluids which have been medically proven and medically accepted as transmitters or conductors of human immunodeficiency virus; and

2.  "Health care worker" or "emergency care worker" means one of the persons specified in subsection A of Section 1-502.1 of this title.

Added by Laws 1991, c. 200, § 6, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 144, § 2, eff. Sept. 1, 1992.

§631503.  Reports of disease.

(A) The State Board of Health shall promulgate rules and regulations establishing a system of reporting of cases of diseases diagnosed or detected by practicing physicians and/or clinical laboratories which come within the purview of this article.  A reporting system established by the Board shall be applicable to penal and eleemosynary institutions.  Failure or refusal to report diseases as required by the Board shall constitute a misdemeanor.

(b) It shall be the duty of each local health officer to report the existence of disease in his jurisdiction, as may be required by rules and regulations of the State Board of Health.

Laws 1963, c. 325, art. 5, § 503.

§631504.  Quarantine.

Whenever a local health officer determines or suspects that a person has a communicable disease, he may impose a quarantine on the place or premises where such person usually stays, and notice thereof shall be given in accordance with the rules and regulations of the State Board of Health; and it shall be unlawful for such person, or any other person, to violate the terms or conditions of the quarantine. Laws 1963 C. 325, Art. 5, Sec. 504.

Laws 1963, c. 325, art. 5, § 504.

§631505.  Removal of diseased persons authorized.

A local health officer may cause any person in his jurisdiction, found to be infected with a communicable disease, to be removed to a hospital or other place for the reception of infected persons, unless such person be sick in his own place of residence or cannot be moved without danger to his life. Laws 1963 C. 325, Art. 5, Sec. 505.

Laws 1963, c. 325, art. 5, § 505.

§631506.  Permission for removal of diseased persons.

No person having a communicable disease shall be removed from the place where he is sick, to any other place, except in accordance with rules and regulations of the State Board of Health.  Laws 1963 C. 325, Art. 5, Sec. 506.

Laws 1963, c. 325, art. 5, § 506.

§631507.  Schools  Attendance of diseased pupils

No person having a communicable disease shall be permitted to attend a private or public school, and it shall be the duty of the parent or guardian of any such person, and the teacher of such person, to exclude from the school such person until the expiration of the period of isolation or quarantine ordered for the case, or until permission to do so shall have been given by the local health officer. Laws 1963 C. 325, Art. 5, Sec. 507.

Laws 1963, c. 325, art. 5, § 507.

§631508.  Animals  Quarantine.

A.  1.  The State Board of Health may adopt such rules as it deems necessary for the quarantine, isolation, impounding, immunization and disposal of an animal to prevent and control any zoonotic disease.  Rules of the Board shall consider, but not be limited to:

a. prior rabies vaccinations,

b. the degree of exposure to rabies,

c. the history and prior behavior of the animal prior to exposure, and

d. the willingness of the individual so exposed to submit to post-exposure antirabies immunization.

2.  The President of the State Board of Agriculture and the Director of Wildlife Conservation shall be requested to make recommendations on pertinent phases affecting their official duties before such rules are promulgated by the State Board of Health.

B.  1.  Whenever the State Commissioner of Health or a designee determines that any zoonotic disease exists in any area or that a person has suffered an exposure to any such disease, the Commissioner shall have authority to issue an order declaring a quarantine, isolation, impounding, immunization or disposal of any animal determined to be the source of such disease or exposure according to rules promulgated by the State Board of Health.  The Commissioner shall, assisted by the State Board of Agriculture and the Director of Wildlife Conservation, cause such quarantine, isolation, impounding, immunization or disposal to be enforced.

2.  Public officers and employees acting within the scope of their authority in implementing or enforcing any such order, or rules promulgated for the control of zoonotic disease, shall not be held liable for damages resulting from their official acts.

C.  It shall be unlawful for any person to willfully fail or refuse to comply with a lawful order of the State Commissioner of Health declaring a quarantine, isolation, impounding, immunization or disposal.  Any person convicted of violating the provisions of this subsection shall be guilty of a misdemeanor and may be punished by a fine of not more than One Hundred Dollars ($100.00), by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

D.  District courts shall be authorized to grant injunctive relief, including temporary injunctions and temporary restraining orders, to compel compliance with a quarantine, isolation, impounding, immunization or disposal order issued by the Commissioner pursuant to this section.

Added by Laws 1963, c. 325, art. 5, § 508.  Amended by Laws 1991, c. 12, § 1, emerg. eff. March 25, 1991; Laws 1996, c. 124, § 1, eff. Nov. 1, 1996.

§631509.  Inflammation of eyes of newborn infants.

Any inflammation, swelling or unusual redness in either one or both eyes of any infant, together with any unnatural discharge from the eye or eyes of such infant, independent of the nature of the infection, if any, occurring at any time within four (4) weeks after the birth of such infant, shall be known as "inflammation of the eyes of the newborn" (ophthalmia neonatorum).

Laws 1963, c. 325, art. 5, § 509.

§631510.  Report of inflammation of eyes.

It shall be the duty of any physician, surgeon, obstetrician, manager or person in charge of a maternity home or hospital or other public or private institution in the State of Oklahoma, parent, relative and persons attendant on or assisting in any way whatsoever any infant, or the mother of any infant, at childbirth or any time within twentyfour (24) hours after childbirth, knowing that there exists the condition referred to in the preceding section, to report within six (6) hours and confirm such fact in writing within three (3) days to the local health officer serving the county in which the infant or its mother resides, who shall immediately give to the parents or persons having charge of such infant a warning of the dangers to the eye or eyes of the infant. Laws 1963 C. 325, Art. 5, Sec. 510.

Laws 1963, c. 325, art. 5, § 510.

§631511.  Treatment for inflammation of eyes.

It shall be unlawful for any physician, osteopath, chiropractor, or other person attendant upon the birth of a child to fail to instill immediately upon its birth, in both eyes of the newborn child, a one percent (1%) solution of nitrate of silver; provided, that the State Board of Health shall have authority to approve the use of antiseptics, other than nitrate of silver, for use in the eyes of newborn children, and to prescribe the manner of their use.  Should a physician or a parent of a child deem it best for the interests of the child not to use any prophylactic, he shall not be required to do so provided that he states fully, in writing, to the local health officer, within three (3) days from the birth of the child, the reason for not doing so.

Laws 1963, c. 325, art. 5, § 511.

§631512.  Report of treatment.

Every physician or other person making a report of a birth shall state in the report whether or not an antiseptic was instilled into the eyes of the infant, and the type of antiseptic used.  Laws 1963 C. 325, Art. 5, Sec. 512.

Laws 1963, c. 325, art. 5, § 512.

§631513.  Investigation after report.

It shall be the duty of every local health officer:

(a) to investigate, or have investigated, each case of reported ophthalmia neonatorum as shall have been filed with him in pursuance of law, and such other cases as may be brought to his attention.

(b) to report to the State Board of Health all cases of inflammation of the eyes of the newborn, and the result of all such investigations, in such form as the board may prescribe.

(c) to conform to such other rules and regulations as the Board shall designate and promulgate for its further guidance.  Laws 1963 C. 325, Art. 5, Sec. 513.

Laws 1963, c. 325, art. 5, § 513.

§631514.  Religious belief  Exemption.

Nothing in the five preceding sections shall be construed to compel persons or parents to conform thereto who have religious beliefs contrary to the use of medicines.  Laws 1963 C.  325, Art.  5, Sec. 514.

Laws 1963, c. 325, art. 5, § 514.

§631515.  Pregnant women  Tests for syphilis.

Every physician attending a pregnant woman in Oklahoma during gestation shall, in the case of each woman so attended, take or cause to be taken a sample of blood of such woman at the time of first examination, and submit such sample to an approved laboratory for a standard serological test for syphilis.  Every other person permitted by law to attend upon pregnant women in the state but not permitted by law to take blood tests shall cause a sample of the blood of such pregnant woman to be taken by a duly licensed physician, licensed to practice in the State of Oklahoma, and submitted to an approved laboratory for a standard serological test for syphilis.  The term "approved laboratory" shall mean a laboratory approved for the purposes of this section by the State Commissioner of Health.  A standard serological test for syphilis shall be one recognized as such by the Commissioner.  Such laboratory tests shall be made, on request, without charge by the State Department of Health. Laws 1963 C. 325, Art. 5, Sec. 515.

Laws 1963, c. 325, art. 5, § 515.

§631516.  Reports  Blood tests for syphilis.

In reporting every birth and stillbirth, physicians, and others permitted to attend pregnancy cases and required to report births and stillbirths, shall state on the birth certificate or stillbirth certificate, as the case may be, whether a blood test for syphilis has been made during such pregnancy upon a specimen of blood taken from the woman who bore the child for which a birth or stillbirth certificate is filed and, if made, the date when such test was made, and, if not made, the reason why such test was not made.  In no event shall the birth certificate state the result of the test. Laws 1963 C. 325, Art. 5, Sec. 516.

Laws 1963, c. 325, art. 5, § 516.

§631516.1.  Exemption.

None of the provisions of this act shall apply to any person who, as an exercise of religious freedom, administers to or treats the sick or suffering by spiritual means or prayer, nor to any person who, because of religious belief, in good faith selects and depends upon such spiritual means or prayer for the treatment or cure of disease. Laws 1963 C. 325, Art. 5, Sec. 516.1.

Laws 1963, c. 325, art. 5, § 516.1.

§631517.  Definitions.

For the purposes of the following sections of this article:

(a) The term "venereal disease" means syphilis, gonorrhea, chancroid, granuloma inguinale, lymphogranuloma venereum and any other disease which may be transmitted from any person to any other person through or by means of sexual intercourse and found and declared by medical science or accredited schools of medicine to be infectious or contagious; and is hereby declared to be communicable and dangerous to the public health.

(b) The term "infected person" means any individual, either sex, who may be carrying the organism or is afflicted with any venereal disease.

(c) The term "dealer" means any person who may handle, for sale, any medicinal remedies or supposed remedies for venereal diseases, and the agents, clerks and employees of any such person; and any person who may profess or claim to treat or cure, by the use of medicine or otherwise, any venereal disease, and his agents, clerks and employees.

(d) The term "physician" shall include reputable physicians who have complied with all the requirements of law regulating the practice of their respective schools of medicine, and duly licensed by such law to practice medicine in their respective schools, or surgery, or both, and no other person.

Laws 1963, c. 325, art. 5, § 517.

§631518.  Report and treatment of disease.

It shall be unlawful for any person, being an infected person, to refuse, fail or neglect to report such fact to, and submit to examination and treatment by, a physician.  Laws 1963 C.  325, Art. 5, Sec. 518.

Laws 1963, c. 325, art. 5, § 518.

§63-1-519.  Diseased persons - Marriage or sexual intercourse.

It shall be unlawful and a felony for any person, after becoming an infected person and before being discharged and pronounced cured by a physician in writing, to marry any other person, or to expose any other person by the act of copulation or sexual intercourse to such venereal disease or to liability to contract the venereal disease.

Added by Laws 1963, c. 325, art. 5, § 519.  Amended by Laws 1997, c. 133, § 522, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 522 from July 1, 1998, to July 1, 1999.

§631520.  False discharge from treatment  Penalty.

Any physician who shall, after having knowledge or information that any person is or may be an infected person, sell, give or furnish to such infected person, or to any other person for such infected person, a discharge from treatment, or written instrument or statement pronouncing such infected person cured, before such infected person is actually cured of such venereal disease, shall be guilty of a misdemeanor.  Provided, however, that no person who is infected with a venereal disease but who has received treatment adequate to render him noninfectious shall be denied a permit to work, because of his infection, in those categories of employment where permits to work are required by state law or local ordinance. Laws 1963 C. 325, Art. 5, Sec. 520.

Laws 1963, c. 325, art. 5, § 520.

§631521.  Treatment by person not a physician.

It shall be unlawful for any person who is not a physician to undertake to treat or cure any infected person for pay, whether in money, property or obligation of any kind, unless acting under the direction and control of a physician.  Laws 1963 C.  325, Art.  5, Sec. 521.

Laws 1963, c. 325, art. 5, § 521.

§631522.  Treatment without prescription.

It shall be unlawful for any dealer to treat or offer to treat any infected person, or to sell, furnish or give to any infected person, or to any other person whomsoever, any medicines of any kind that may be advertised or used for treatment of venereal diseases, before requiring such person to produce and file with such dealer a proper prescription for such medicine, issued and signed by a physician, which prescription shall be by the dealer kept on file for a period of one (1) year from the date of his receiving the same, and subject, at all reasonable hours, to the inspection of the State Commissioner of Health or local health officer.  Laws 1963 C.  325, Art.  5, Sec. 522.

Laws 1963, c. 325, art. 5, § 522.

§63-1-523.  Institutions - Treatment of infected inmates - Notice to persons in contact with infected inmates - Testing of inmates.

A.  1.  Any and all institutions in this state, whether penal or eleemosynary, public or private, and free or for pay, shall make, and preserve for a period of at least one (1) year, a record showing the name, age, sex, race, nationality and place of residence of any infected inmate of such institution who may come to their knowledge.

2.  The institution shall make available such record at all reasonable hours for inspection by the State Commissioner of Health or the local health officer.

3.  Such institutions shall further furnish a physician and all proper medicines, instruments and apparatus for the proper treatment of such infected inmate.

B.  Each institution and each Department of Corrections district office, and each county or municipal jail shall notify their correctional officers, probation and parole officers, and any jailor, or other employee or any employee of the Pardon and Parole Board, who has or will have direct contact with an inmate, when such inmate is infected with the human immunodeficiency virus (HIV) or has the Acquired Immune Deficiency Syndrome (AIDS) disease.

C.  1.  If an officer or employee of the State of Oklahoma, or any other person comes into contact with the bodily fluids of an inmate in a state correctional facility, the Director of the Department of Corrections or designee, under such rules as the Director shall promulgate to carry out the provisions of this section, shall cause such inmate to be tested for such disease, if no prior record of the existence of such disease exists.

2.  The Director or designee shall promptly communicate in writing the results of the test to the person so exposed and refer the employee to the Department of Correction's Employee Assistance Program for appropriate referrals for counseling, health care, and support services for the person so exposed.

3.  As used in this section, the term "serious transmissible disease" means the Human Immunodeficiency Virus (HIV) and hepatitis.

Added by Laws 1963, c. 325, art. 5, § 523, operative July 1, 1963.  Amended by Laws 1992, c. 45, § 1, emerg. eff. April 3, 1992; Laws 1994, c. 58, § 1, emerg. eff. April 15, 1994; Laws 1998, c. 148, § 1, emerg. eff. April 22, 1998.

§63-1-524.  Prisoners - Examinations - Testing certain persons for venereal disease or human immunodeficiency virus (HIV) - Treatment - Quarantine.

A.  The keeper of any prison or penal institution in this state shall cause to be examined every person confined in such prison or penal institution, to determine whether such person is an infected person.

B.  Any licensed physician may examine persons who are arrested by lawful warrant for prostitution, or other sex crimes not specified in Section 2 of this act, for the purpose of determining if they are infected with a venereal disease or a communicable disease including, but not limited to, the human immunodeficiency virus (HIV).  For purposes of expediting such examination, in counties with a population of greater than four hundred thousand (400,000), the county sheriff or the chief of police of any municipality with a population of greater than two hundred thousand (200,000) that is located within such county and that has a municipal court of record shall notify the city-county health department serving the county of any person who has been arrested by county or city officers for prostitution.  Any such examination shall be made subsequent to arrest and if the examination is for the human immunodeficiency virus, upon order of the court issued at the initial appearance of the arrested person.  Every person shall submit to the examination and shall permit specimens to be taken for laboratory examinations.  Such person may be detained until the results of the examination are known.  The examination shall be made by a licensed physician.  A determination as to whether or not the person is infected shall not be based on any prior examination.  Any person found to be infected with a venereal disease shall be treated by the State Commissioner of Health or local health officer, or a physician of such person's own choice, until such person is noninfectious or dismissed by the Commissioner or local health officer or physician.  In the event a person infected with a venereal disease refuses or fails to submit to treatment, then such person may be quarantined for the purpose of treatment, and a report thereof shall be made to the Commissioner.

C.  For purposes of this section, the term "initial appearance" shall refer to the first court appearance of an individual, in person or by closed circuit television, before a magistrate on a presentment, indictment or preliminary information on a felony offense.

Added by Laws 1963, c. 325, art. 5, § 524, operative July 1, 1963.  Amended by Laws 1991, c. 200, § 5, eff. Sept. 1, 1991; Laws 1998, c. 117, § 1, eff. July 1, 1998; Laws 2002, c. 348, § 4, emerg. eff. May 30, 2002; Laws 2003, c. 346, § 1, emerg. eff. May 29, 2003.

§63-1-524.1.  Examination of certain arrested persons for venereal disease including human immunodeficiency virus (HIV) - Court order - Required provisions - Notification concerning results to victim's designated professional - Treatment - Responsibility for costs.

A.  A licensed physician shall examine persons who are arrested by lawful warrant for the offense of first or second degree rape, forcible sodomy or the intentional infection or attempt to intentionally infect a person with the human immunodeficiency virus for the purpose of determining if the person is infected with a venereal disease, including, but not limited to, the human immunodeficiency virus (HIV).  For purposes of expediting such examination, in counties with a population of greater than four hundred thousand (400,000), the county sheriff or the chief of police of any municipality with a population of greater than two hundred thousand (200,000) that is located within such county and that has a municipal court of record shall notify the city-county health department serving the county of any person who has been arrested by county or city officers for such offense.  Any such examination shall be made subsequent to arrest as provided in this section.  Every person shall submit to the examination and shall permit specimens to be taken for laboratory examinations.  Such person may be detained until the results of the examination are known.  A determination as to whether or not the person is infected shall not be based on any prior examination.  Any person found to be infected with a venereal disease shall be treated by the State Commissioner of Health or local health officer, or a physician of such person's own choice, until such person is noninfectious or dismissed by the Commissioner or local health officer or physician.  The costs of such treatment shall be the responsibility of the person who is examined and tested and the court shall order the person to pay such costs.  In the event a person infected with a venereal disease refuses or fails to submit to treatment, then such person may be quarantined for the purpose of treatment, and a report thereof shall be made to the Commissioner.

B.  The district attorney shall file a motion for a court-ordered examination and testing of the person arrested for the offenses specified in subsection A of this section at the time the criminal charges are filed or the court may provide a standing order for such examination and testing which shall issue automatically at the time of arrest for the offenses specified in subsection A of this section.

C.  Any peace officer in this state upon the arrest of a person within six (6) hours or less of the actual offense of first or second degree rape, forcible sodomy or intentional infection or attempt to intentionally infect a person with the human immunodeficiency virus shall immediately deliver and submit the person for a rapid test for human immunodeficiency virus (HIV) without a court order, if a rapid test site is available.  If the rapid HIV test results are positive the physician examining the victim of such offense shall be immediately notified and the physician shall immediately provide the victim with preventive treatment, if the victim can be treated within the medically proscribed period for preventive measures.

D.  The examination and testing required by this section shall not be for evidentiary purposes and shall be expedited and conducted solely to screen for and identify the need for the victim's treatment due to potential exposure to venereal diseases.  A confirmation examination and test may be conducted following any examination or test yielding a positive result that is not conclusive of the presence of the human immunodeficiency virus (HIV) or other venereal diseases.

E.  The court shall include the following provisions in its order and shall not include the name or address of the alleged victim:

1.  A list of specific examinations and tests, including, but not limited to:  blood tests for human immunodeficiency virus (HIV), hepatitis B, hepatitis C, and syphilis, and cultures or smears for gonorrhea and chlamydia, and visual examinations for evidence of genital herpes and genital warts for which examinations and tests are available;

2.  A provision requiring the physician, clinic or hospital which provides the examination and testing to immediately notify the district attorney's office, through the Victim Witness Coordinator, when the test and examination results have been completed;

3.  A provision requiring copies of the examination report and test results be forwarded by the physician, clinic or hospital that conducted such examination and tests to the designated physician or counseling site as made known to the Victim Witness Coordinator by the victim, or if not specified by the victim then copies of the reports and results shall be forwarded to the Victim Witness Coordinator.  Results of examinations and tests shall be forwarded within three (3) days of completion of the examination or testing;

4.  A provision that the victim be notified within three (3) days of the receipt of the examination report and test results by the designated physician or counseling site as designated by the victim or the Victim Witness Coordinator, if no designation has been made by the victim;

5.  A provision directing the offender and victim to be treated for infection as indicated in any positive examination and test result; and

6.  A provision directing the facility having custody of the arrested person to be responsible for the costs of examination and tests; provided, however, that the court may order reimbursement of such costs at the time of sentencing.

F.  Upon notification that the results of the examination and tests are completed, the Victim Witness Coordinator shall instruct the physician, clinical laboratory or hospital that completed such results to forward copies of the results according to the victim's designation or, if no designation has been made, forward copies to the Victim Witness Coordinator's office.  The Victim Witness Coordinator shall notify the victim's designated professional that the results are being forwarded and instruct the victim to set a time to receive the results in person.

G.  When the examination and test results indicate infection of any venereal disease, the victim shall be treated by the State Commissioner of Health or local health officer, or a physician of the victim's own choice, until noninfectious or dismissed by the Commissioner, local health officer or physician.

H.  All examinations and testing shall be performed by a licensed physician and/or clinical laboratory or hospital.  The test forms shall include the words "Sex Crime" to expedite handling and shall include a criminal case number, if known.

I.  If the arrested person refuses to be examined and tested upon arrest, the court shall issue an order for such examination and test at the initial appearance of the person arrested.

J.  The cost of examination and testing authorized by this section shall be the responsibility of the facility having custody of the person at the time of arrest.  The court shall order the defendant to reimburse such facility at the time of sentencing for all actual costs associated with examination and testing required by this section.  No cost of any kind shall be incurred by any victim of such crimes for testing, obtaining the results of tests, or for treatment required by a victim due to a positive result for a test for venereal disease resulting from an offense specified in this section.

K.  For purposes of this section, the term "initial appearance" shall refer to the first court appearance of an individual, in person or by closed circuit television, before a magistrate on a presentment, indictment or preliminary information on a felony offense.

Added by Laws 2003, c. 346, § 2, emerg. eff. May 29, 2003.

§631525.  Exposure of prescriptions and records - Disclosure of results of examinations of persons arrested for certain sex offenses and offenses involving human immunodeficiency virus (HIV) - Testing and counseling services - Rules and regulations.

A.  Except as otherwise provided by law, the prescription and records required by the foregoing provisions to be filed and kept shall not be exposed to any person other than the State Commissioner of Health or local health officer, or when properly ordered by a court of competent jurisdiction to be used as evidence in such court, and no information whatever shall be given to any person concerning any infected person except to appropriate persons for use in the proper courts of this state.  Provided, that records of diagnosis and treatment may be transmitted to physicians and to health authorities in this and other states upon written request of the person affected.  Provided further, results of examinations conducted on persons arrested by lawful warrant for the offense of first or second degree rape, forcible sodomy, or intentional infection or attempted infection of a person with the human immunodeficiency virus, shall be provided to the alleged victim of the crime upon the request of the victim, the parent of the victim if the victim is a minor, or upon request of the legal guardian or custodian of the victim.  The name of the arrested and examined person shall not be disclosed on the transmitted record.  The State Department of Health shall provide to the victims the positive test results.  The Department shall provide free testing to the alleged victim for any venereal or communicable disease for which the arrestee tests positive, as indicated in the transmitted record of diagnosis.  Such testing shall be accompanied with pretest and post-test counseling.  Such counseling shall include the provision of information to the victim or the parent, legal guardian or custodian of the victim concerning the venereal or communicable disease indicated in the transmitted record and the location of public and private facilities in the vicinity offering tests and counseling for persons who have the venereal or communicable disease.

B.  The State Board of Health shall promulgate rules and regulations for the examination authorized or required by Section 1-524 of this title and for the release of records containing results of examinations authorized by subsection A of this section.  The rules and regulations shall establish procedural guidelines which respect the rights of the person arrested for the alleged offense and the victim of the alleged offense.

Laws 1963, c. 325, art. 5, § 525; Laws 1991, c. 200, § 7, eff. Sept. 1, 1991; Laws 1991, c. 307, § 6, eff. Sept. 1, 1991.

§631526.  Rules and regulations.

The State Board of Health shall make all rules and regulations for the prevention and cure, and to prevent the spread, of venereal diseases, which it deems necessary for the control of venereal diseases. Laws 1963 C. 325, Art. 5, Sec. 526.

Laws 1963, c. 325, art. 5, § 526.

§631527.  Reports of venereal disease.

Any physician who makes a diagnosis or treats a case of venereal disease, and every superintendent or manager of a hospital, dispensary or charitable or penal institution in which there is a case of venereal disease, shall report such case immediately, in writing, to the State Commissioner of Health, or the local health officer, in the same manner as other communicable diseases are reported, in forms to be prescribed and furnished by the Commissioner. Laws 1963 C. 325, Art. 5, Sec. 527.

Laws 1963, c. 325, art. 5, § 527.

§631528.  Venereal disease cases  Instructions  Notification.

(a) It shall be the duty of every physician who examines or treats a person having a venereal disease to instruct him in measures preventing the spread of such disease and of the necessity for treatment until cured.

(b) If an attending physician or other person knows or has good reason to suspect that a person having a venereal disease is so conducting himself as to expose other persons to infection, or is about to so conduct himself, he shall notify the local health officer of the name and address of the diseased person and the essential facts in the case. Laws 1963 C. 325, Art. 5, Sec. 528.

Laws 1963, c. 325, art. 5, § 528.

§631529.  Investigations by health officers.

All local health officers shall use every available means to ascertain the existence of, and to investigate all cases of, venereal disease within their respective jurisdictions, and to ascertain the sources of such infections; and shall make examination of any person reported two or more times as a suspected source of venereal infection. Laws 1963 C. 325, Art. 5, Sec. 529.

Laws 1963, c. 325, art. 5, § 529.

§631530.  Protection against spread of disease.

(a) Upon receipt of a report of a case of venereal disease, the local health officer shall institute measures, which may include quarantine, for protection of other persons from infection by such venereally diseased person.

(b) The State Board of Health shall adopt rules and regulations for the quarantine of persons infected with a venereal disease, to prevent the spread of venereal disease.

(c) Boards of county commissioners and governing boards of all incorporated towns and cities may provide suitable places for the detention of persons who may be subject to quarantine and who should be segregated. Laws 1963 C. 325, Art. 5, Sec. 530.

Laws 1963, c. 325, art. 5, § 530.

§631531.  Certificates of freedom from disease.

It shall be unlawful for physicians, health officers, and other persons to issue certificates of freedom from venereal disease, except as authorized by law and the rules and regulations of the State Board of Health. Laws 1963 C. 325, Art. 5, Sec. 531.

Laws 1963, c. 325, art. 5, § 531.

§631532.  Publicity of information and reports.

All information and reports concerning persons infected with venereal diseases shall be inaccessible to the public, except insofar as publicity may attend the performance of duties imposed by the laws of the state. Laws 1963 C. 325, Art. 5, Sec. 532.

Laws 1963, c. 325, art. 5, § 532.

§631532.1.  Minor's consent to examination and treatment for venereal disease.

Any person, regardless of age, has the capacity to consent to examination and treatment by a licensed physician for any venereal disease.  Laws 1971, c. 18, Section 1.  Emerg. eff. March 16, 1971.

Laws 1971, c. 18, § 1, emerg. eff. March 16, 1971.

§63-1-533.  Phenylketonuria, related inborn metabolic disorders and other genetic or biochemical disorders - Educational and newborn screening programs.

A.  The State Board of Health shall provide, pursuant to the provisions of Section 1-534 of this title as technologies and funds become available, an intensive educational and newborn screening program among physicians, hospitals, public health nurses, and the public concerning phenylketonuria, related inborn metabolic disorders, and other genetic or biochemical disorders for which:

1.  Newborn screening will provide early treatment and management opportunities that might not be available without screening; and

2.  Treatment and management will prevent mental retardation and/or reduce infant morbidity and mortality.

B.  This educational and newborn screening program shall include information about:

1.  The nature of the diseases;

2.  Examinations for the detection of the diseases in infancy; and

3.  Follow-up measures to prevent the morbidity and mortality resulting from these diseases.

C.  For purposes of this section, "phenylketonuria" means an inborn error of metabolism attributable to a deficiency of or a defect in phenylalanine hydroxylase, the enzyme that catalyzes the conversion of phenylalanine to tyrosine.  The deficiency permits the accumulation of phenylalanine and its metabolic products in the body fluids.  The deficiency can result in mental retardation (phenylpyruvic oligophrenia), neurologic manifestations (including hyperkinesia, epilepsy, and microcephaly), light pigmentation, and eczema.  The disorder is transmitted as an autosomal recessive trait and can be treated by administration of a diet low in phenylalanine.

D.  The State Board of Health shall promulgate any rules necessary to effectuate the provision of this section.

Added by Laws 1965, c. 252, § 1.  Amended by Laws 2002, c. 463, § 1, eff. Nov. 1, 2002; Laws 2005, c. 452, § 1, eff. Nov. 1, 2005.

§631534.  Tests.

The State Board of Health shall make such rules and regulations pertaining to such tests as accepted medical practice shall indicate, and is authorized to make such testing mandatory if sufficient evidence exists that the public has been negligent in accepting such practice and if the Board considers it in the public interest to do so.  The State Board of Health is hereby authorized to set up laboratory facilities and use existing facilities for the performance of examinations and tests for the detection of these diseases and make a reasonable charge therefor; provided, however, that no child shall be denied such laboratory work or tests because of the inability of its parents or guardian to pay therefor. Provided, further, that the State Board of Health may approve other laboratories for the performance of such tests; provided that the provisions of this section shall not apply to any infant whose parents object thereto on the grounds that such examination conflicts with their religious tenets and practices.  Laws 1965 C. 252, Sec. 2.

Laws 1965, c. 252, § 2.

§63-1-534.1.  State Plan for the Prevention and Treatment of AIDS - Lead agency - Submission to Legislature - Preparation - Annual review and report.

A.  The State Department of Health shall be the lead agency for the coordination of programs and services related to the Human Immunodeficiency Virus (HIV).

B.  On or before January 1, 1994, the State Department of Health shall submit a State Plan for the Prevention and Treatment of Acquired Immune Deficiency Syndrome (AIDS) to the Governor, the President Pro Tempore of the Oklahoma State Senate, the Speaker of the Oklahoma House of Representatives, the chairmen of the appropriate committees of the Senate and the House of Representatives, and the chief executive officer and members of the governing bodies of each agency affected by the State Plan.  Copies of the State Plan for the Prevention and Treatment of AIDS shall be available to members of the Oklahoma Legislature and the general public upon request.

C.  The State Plan for the Prevention and Treatment of AIDS shall be prepared jointly by the State Department of Health, the Department of Human Services, the State Department of Education, and the Department of Mental Health and Substance Abuse Services in collaboration with other appropriate public and private agencies and organizations.

D.  The State Plan for the Prevention and Treatment of AIDS shall be reviewed annually by the entities responsible for the preparation of the plan and modified as necessary and appropriate.  On or before October 1 of each year the State Department of Health shall prepare a report of the annual review, including any modifications to the State Plan and any recommendations for the continued development of programs and services for the prevention and treatment of AIDS.  The annual report shall be submitted and made available in the same manner as the State Plan, as provided in subsection B of this section.

Added by Laws 1993, c. 201, § 1, eff. Sept. 1, 1993.

§63-1-534.2.  State Plan for the Prevention and Treatment of AIDS - Contents.

The State Plan for the Prevention and Treatment of AIDS shall include, but not be limited to:

1.  Coordinated or joint recommendations for funding, legislation and other appropriate action for the prevention and control of the spread of the Human Immunodeficiency Virus and AIDS, the provision of necessary treatment and other services to persons infected with the virus, and the protection of human and civil rights and the health of the citizens of this state;

2.  Education and information programs about the Human Immunodeficiency Virus and AIDS which are intended for the general public, health care professionals and other professionals, and specialized education and information efforts, as appropriate, for the effective prevention and control of the spread of the Human Immunodeficiency Virus and AIDS.  The programs shall include, but not be limited to, instruction indicating that:

a. engaging in any promiscuous homosexual, bisexual or heterosexual activity or intravenous chemical substance use, or contact with contaminated blood products is now known to be the primary method of transmission of the Human Immunodeficiency Virus and AIDS,

b. avoiding the activities specified in subparagraph a of this paragraph is the only known method of preventing the spread of the Human Immunodeficiency Virus and AIDS,

c. sexual intercourse, with or without condoms, with any person testing positive for Human Immunodeficiency Virus (HIV) antibodies, or any other person infected with HIV, places an individual in a high-risk category for contracting AIDS,

d. abstinence from sexual activity is the only certain means of preventing the spread or contraction of the Human Immunodeficiency Virus or AIDS through sexual contact, and

e. the use of artificial means of birth control is not a guaranteed method of preventing the spread of the Human Immunodeficiency Virus or AIDS, and reliance on such a method places a person at risk for exposure to the disease;

3.  An appropriate array of Human Immunodeficiency Virus testing and counseling programs and services, and Human Immunodeficiency Virus prevalence surveillance and monitoring activities, including reporting and notification of contacts, as prudent and necessary for the protection of the public health and safety;

4.  Testing and education programs and services designed to prevent and control the spread of the Human Immunodeficiency Virus and AIDS among intravenous chemical substance users; and

5.  Case management and other programs that ensure access to needed health care and that reduce the cost of treatment for persons with AIDS.

Added by Laws 1993, c. 201, § 2, eff. Sept. 1, 1993.

§63-1-539.1.  Short title - Definitions.

A.  This act shall be known and may be cited as the "Needlestick Injury Prevention Act".

B.  For purposes of the Needlestick Injury Prevention Act:

1.  "Ambulance" means any ground, air or water vehicle approved by the State Commissioner of Health pursuant to the Oklahoma Emergency Response Systems Development Act and rules promulgated by the State Board of Health pursuant thereto when used to provide appropriate on-scene and enroute stabilization and emergency medical care;

2.  "Bloodborne pathogens" means pathogenic microorganisms that are present in human blood and that can cause disease in humans including, but not limited to, hepatitis B virus (HBV), hepatitis C virus (HCV), and human immunodeficiency virus (HIV);

3.  "Committee" means the Needlestick Injury Prevention Committee;

4.  "Department" means the State Department of Health;

5.  "Engineered sharps injury protection" means:

a. a physical attribute built into a needle device used for withdrawing body fluids, accessing a vein or artery, or administering medications or other fluids, which effectively reduces the risk of an exposure incident through the use of mechanisms such as barrier creation, blunting, encapsulation, withdrawal, retraction, or other effective mechanisms, or

b. a physical attribute built into any other type of needle device, or into a nonneedle sharp, which effectively reduces the risk of an exposure incident;

6.  "First responder" means an individual who performs emergency medical services on scene in accordance with the Oklahoma Emergency Response Systems Development Act and rules of the State Board of Health promulgated thereto;

7.  "High exposure area" means an operating room, an ambulatory surgical center, an emergency room, an intensive care unit, an ambulance or an area or scene at which a first responder performs or provides emergency medical services;

8.  "Needleless systems" means devices that do not utilize needles for:

a. the withdrawal of body fluids after initial venous or arterial access is established,

b. the administration of medication or fluids, and

c. any other procedure involving the potential for an exposure incident;

9.  "Needlestick injury" means the parenteral introduction into the body of a health care worker of blood or other potentially infectious material by a hollow-bore needle or sharp instrument, including, but not limited to, needles, lancets, scalpels, or contaminated broken glass, during the performance of duties of such worker; and

10.  "Sharps" means any objects used or encountered in a health care setting that can be reasonably anticipated to penetrate the skin or any other part of the body, and to result in an exposure incident, including, but not limited to, needle devices, scalpels, lancets, broken glass, broken capillary tubes, exposed ends of dental wires and dental knives, drills, and burs.

Added by Laws 2000, c. 297, § 1, emerg. eff. June 5, 2000.

§63-1-539.2.  Needlestick Injury Prevention Committee - Appointments - Powers and duties.

A.  By August 1, 2000, each of the following agencies and associations shall appoint a member to the Needlestick Injury Prevention Committee:

1.  The State Department of Health;

2.  The State Department of Labor;

3.  The Oklahoma Board of Nursing;

4.  The Oklahoma State Medical Association;

5.  The Oklahoma Osteopathic Association;

6.  The Oklahoma Hospital Association;

7.  The Oklahoma Nurses Association;

8.  The Pharmaceutical Research and Manufacturers of America;

9.  The Professional Firefighters of Oklahoma Association;

10.  The Oklahoma Emergency Medical Technicians Association; and

11.  The Oklahoma Municipal League.

B.  Upon appointment of a member, each agency and entity specified by subsection A of this section shall submit the name, address and telephone number of the member so appointed to the State Commissioner of Health.

C.  The State Commissioner of Health shall convene the first meeting of the Committee on or before October 1, 2000.

D.  1.  The Committee shall elect a chair and vice-chair from among its members.  The Committee shall meet as often as necessary to develop guidelines for the use of needleless systems and engineered sharps injury protection and to comply with the provisions of the Needlestick Injury Prevention Act.  A majority of the members shall constitute a quorum for the transaction of business.

2.  The Committee is authorized to utilize the conference rooms of the State Department of Health and to obtain staff assistance from the Department as needed.

3.  The members of the Committee shall be reimbursed expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.  Members appointed by any state agency shall be reimbursed for any authorized expense incurred in the performance of such members' duties for the Committee, as provided in the State Travel Reimbursement Act.  For members who are not state employees, the State Department of Health shall be responsible for the processing and payment of any authorized expense incurred in the performance of such members' duties for the Committee, as provided in the State Travel Reimbursement Act.

E.  Before developing any guidelines for the development of uniform rules, the Committee shall give public notice, offer opportunity for public comment and conduct statewide public meetings.

F.  The Committee shall have the power and duty to:

1.  Evaluate needleless systems and sharps with engineered sharps injury protection in high exposure areas;

2.  Compile a list of existing needleless systems and sharps with engineered sharps injury protection to assist employers;

3.  Develop guidelines for uniform administrative rules related to the use of needleless systems and engineered sharps injury protection in high exposure areas;

4.  Develop compliance thresholds for needleless systems in high exposure areas;

5.  Assess the rate of use of needleless systems in high exposure areas;

6.  Utilize the latest version of a directive published by the Occupational Safety and Health Administration, United States Department of Labor entitled "Enforcement Procedures for the Occupational Exposure to Bloodborne Pathogens" for the reporting mechanism for needlestick injuries in high exposure areas;

7.  Prior to March 1, 2004, and annually thereafter determine whether there is sufficient utilization of sharps prevention technology in the state in high risk areas.  If the Committee determines that there is a sufficient use of sharps prevention technology in the state, prior to the promulgation of rules pursuant to Section 3 of this act, the Committee shall recommend to the rule-making agencies that the proposed rules not be promulgated.  If such determination is made after the rules have been promulgated pursuant to Section 3 of this act, the Committee shall recommend to the rule-making agencies that such promulgated rules be rescinded; and

8.  Evaluate and consider such other data and information necessary to perform its duties and responsibilities pursuant to the provisions of the Needlestick Injury Prevention Act.

G.  In exercising such powers and duties the Committee shall:

1.  Consider training and education requirements and increased use of personal protective equipment in high exposure areas;

2.  Consider the cost, cost benefit analysis and the availability of a needleless system; and

3.  Consider information contained in the Center for Disease Prevention and Control's publication on universal precautions.

H.  1.  On or before May 1, 2003, the Committee shall establish guidelines for the development of uniform administrative rules by the agencies specified in Section 3 of this act related to the use of needleless systems and engineered sharps injury protection.  Guidelines established by the Needlestick Injury Prevention Committee and rules promulgated by the state agencies specified in Section 3 of this act shall in no way prohibit or otherwise limit the use of:

a. a prefilled syringe that is approved by the federal Food and Drug Administration; provided, however, this exemption shall expire on June 1, 2004, and

b. prefilled syringes purchased or in stock prior to June 1, 2004.

2.  Before developing such guidelines the Committee shall provide an opportunity for public comment through a series of statewide public hearings.  The Committee shall give advance public notice of such hearings.

3.  On or before August 1, 2003, the agencies listed in Section 3 of this act shall submit copies of proposed rules to the Committee for review.

4.  On or before September 1, 2003, the Committee shall review the proposed rules prepared by such agencies for uniformity and compliance with the guidelines established by the Committee.  The Committee shall forward copies of the proposed rules to the Hospital Advisory Council for review.

5.  Beginning November 1, 2003, the Hospital Advisory Council shall forward to the Committee for review copies of any proposed amendments to the rules promulgated pursuant to the Needlestick Injury Prevention Act.  The Committee shall consider such comments and recommendations in making its recommendations to such agencies for modifications to the proposed rules, as necessary to ensure uniformity and compliance with the established guidelines.

6.  On or before July 1, 2003, the Committee shall develop and maintain a list of existing needleless systems and engineered sharps injury protections.  This list shall be available to assist employers in complying with the requirement of the standards, adopted in accordance with the Needlestick Injury Prevention Act.

7.  Beginning March 1, 2004, the Committee shall meet not less than annually and more often as necessary, as determined by the chair of the Committee, for the purpose of reviewing proposed or necessary amendments to the rules promulgated pursuant to the Needlestick Injury Prevention Act, in order to ensure the continuing consistency and uniformity of the rules to provide for necessary revisions of the list.

I.  Each state agency listed in Section 3 of this act shall provide information and staff assistance as necessary to prepare the rules, procedures, forms and lists required by the Needlestick Injury Prevention Act.

J.  The Committee shall terminate on July 1, 2006.

Added by Laws 2000, c. 297, § 2, emerg. eff. June 5, 2000.

§63-1-539.3.  Uniform rules to be promulgated by certain state agencies.

A.  By March 1, 2004, each of the state agencies specified in subsection C of this section shall have promulgated uniform emergency rules and shall have submitted proposed permanent uniform rules to the Governor and Legislature pursuant to the Administrative Procedures Act for the use of needleless systems and engineered sharps injury protection in this state.  Specifically the uniform rules shall require:

1.  That each public or private health care facility or location have a written exposure control plan for risk exposure to bloodborne pathogens;

2.  That sharps prevention technology be included as engineering or work practice controls in high exposure areas, except in cases where the employer or other appropriate party can demonstrate circumstances in which the technology does not promote employee or patient safety or interferes with a medical procedure.  Those circumstances shall be specified in the control plan, and shall include, but not be limited to, circumstances where the technology is medically contraindicated or not more effective than alternative measures used by the employer to prevent exposure incidents in high exposure areas;

3.  That the written exposure control plans include an effective procedure for identifying and selecting existing sharps prevention technology in high exposure areas;

4.  That a written exposure control plan be updated when necessary to reflect progress in implementing the sharps prevention technology specified by the Committee and promulgated by rule of the regulating agency;

5.  That information concerning exposure incidents be recorded in a sharps injury log, including, but not limited to, the type and brand of device involved in the incident; and

6.  Such other requirements deemed necessary by the Needlestick Injury Prevention Committee.

B.  The failure of any agency to promulgate rules consistent with the provisions of the Needlestick Injury Prevention Act shall be reported by the Committee in writing to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

C.  Each of the following agencies shall promulgate uniform rules and procedures for the use of needleless systems and engineered sharps injury protection in compliance with the provisions of the Needlestick Injury Prevention Act:

1.  The State Department of Health; and

2.  The State Department of Labor.

D.  Upon notification by the Committee that the use of sharps prevention technology is adequate, the rule-making agency shall rescind rules promulgated pursuant to the provisions of the Needlestick Injury Prevention Act.

Added by Laws 2000, c. 297, § 3, emerg. eff. June 5, 2000.

§631540.  Information campaign on DES.

The State Commissioner of Health shall establish special programs with regard todiethylstilbestrol, hereinafter referred to as DES, which shall:

1.  Inform the public as to the potential hazards and afflictions which may be related to exposure to DES and the symptoms and prevention of associated malignancies, through the establishment of a public information campaign on DES to identify and encourage persons exposed to the drug to seek medical care for the prevention or treatment of any malignant condition; and

2.  Include programs for DESexposed persons in existing comprehensive screening units.

Laws 1980, c. 73, § 1, emerg. eff. April 14, 1980.

§631541.  Registry of persons who took DES.

The State Commissioner of Health shall maintain a confidential registry of women who took DES during pregnancy and their offspring who were exposed to DES prenatally, for the purpose of followup care and treatment of longterm problems associated with DES exposure.  Enrollment in the registry shall be upon a voluntary basis.

Laws 1980, c. 73, § 2, emerg. eff. April 14, 1980.

§631542.  Report of findings and recommendations.

The State Commissioner of Health shall make an annual report to the Legislature of findings and recommendations concerning the effectiveness, impact and benefits derived from the special programs created herein, and any recommendations for legislative changes deemed necessary.

Laws 1980, c. 73, § 3, emerg. eff. April 14, 1980.

§63-1-543.  Short title - Screening for detection of congenital or acquired hearing loss.

A.  This act shall be known and may be cited as the "Newborn Infant Hearing Screening Act".

B.  Every infant born in this state shall be screened for the detection of congenital or acquired hearing loss prior to discharge from the facility where the infant was born.  A physician, audiologist or other qualified person shall administer such screening procedure in accordance with accepted medical practices and in the manner prescribed by the State Board of Health.  If an infant requires emergency transfer to another facility for neonatal care, such screening procedure shall be administered by the receiving facility prior to discharge of the infant.

C.  The State Board of Health shall promulgate rules necessary to enact the provisions of this act.  The State Commissioner of Health shall develop procedures and guidelines for screening for the detection of congenital or acquired hearing loss.

Added by Laws 1982, c. 141, § 1, emerg. eff. April 9, 1982.  Amended by Laws 2000, c. 204, § 1, eff. Nov. 1, 2000.

§631544.  Report of results.

The results of the screening procedures, conducted pursuant to Section 1 of this act, shall be reported to the State Department of Health in accordance with procedures adopted by the State Board of Health.

Added by Laws 1982, c. 141, § 2, emerg. eff. April 9, 1982.

§631545.  Publication of results  Release of information.

The State Commissioner of Health shall compile and  publish annually the results of the infant screening procedures using the information reported to the Department.  The Commissioner may authorize the release of information concerning children who are found to have hearing impairments to the appropriate agencies and departments so that such children may receive the necessary care and education.

Added by Laws 1982, c. 141, § 3, emerg. eff. April 9, 1982.

§63-1-546.1.  Short title - Legislative findings.

A.  Sections 1 through 5 of this act shall be known and may be cited as the "Oklahoma Prenatal Addiction Act."

B.  It is the finding of the Oklahoma Legislature that the state has a substantial interest in protecting children from the harm that results from the abuse of drugs or alcohol by their mothers during pregnancy, both for the sake of the child and because of the potential cost to the state in providing medical and other care to such children.  The Legislature recognizes that the preferable and most effective means of preventing birth defects and health problems due to substance abuse by pregnant women is to provide readily available and accessible prenatal care and appropriate substance abuse treatment services, but further recognizes that in some instances it may be necessary to use the authority of the state to intervene for the purpose of preserving and protecting the health and well-being of the child.

Added by Laws 2000, c. 301, § 1, emerg. eff. June 5, 2000.

§63-1-546.2.  Repealed by Laws 2004, c. 92, § 5, eff. July 1, 2004.

§63-1-546.3.  Repealed by Laws 2004, c. 92, § 5, eff. July 1, 2004.

§63-1-546.4.  Duties of Department of Health and Department of Mental Health and Substance Abuse Services.

A.  The Department of Mental Health and Substance Abuse Services shall:

1.  Prohibit all substance abuse treatment services administered by or contracted for by the Department from refusing to treat pregnant women if space and staff expertise is available;

2.  Require all such programs and services to give priority to accepting pregnant women for treatment and services if space and staff expertise is available; and

3.  Assist such programs to develop and implement treatment modalities and services appropriate for pregnant women.

B.  The Department of Mental Health and Substance Abuse Services and the State Department of Health may implement, with available funds, a pilot project recommended by the Joint Legislative Task Force on Prenatal Addiction and Treatment.  With the consent of the court having jurisdiction and the district attorney, the program may include a program similar to the program established by the Drug Court Act.

Added by Laws 2000, c. 301, § 4, emerg. eff. June 5, 2000.  Amended by Laws 2001, c. 434, § 15, emerg. eff. June 8, 2001.

§63-1-546.5.  District attorney multidisciplinary teams - Appropriate dispositions.

A district attorney may convene a multidisciplinary team to assist in making a determination of the appropriate disposition of a case of a pregnant woman who is abusing or is addicted to drugs or alcohol to the extent that the unborn child is at risk of harm.  The multidisciplinary team shall include at least one person with training and experience in the treatment of addiction.  As used in this section, an appropriate disposition may include but shall not be limited to filing a petition for involuntary commitment as provided by Section 5-410 et seq. of Title 43A of the Oklahoma Statutes to a public facility or a private facility willing to accept the pregnant woman for treatment.

Added by Laws 2000, c. 301, § 5, emerg. eff. June 5, 2000.

§631550.1.  Definitions.

As used in this act:

1.  "Birth defect" means any physical or chemical abnormality present at birth;

2.  "Commissioner" means the Commissioner of Health;

3.  "Department" means the Oklahoma State Department of Health; 4.  "ICD9CM diagnostic code categories" means the International Classification of Disease which assigns numbers to each of the congenital anomalies; and

5.  "Poor reproductive outcomes" includes but is not limited to stillbirths and miscarriages.

Added by Laws 1987, c. 199, § 1, eff. Nov. 1, 1987.

§631550.2.  Birth defects surveillance program.

A.  It is hereby found that the occurrence of a birth defect is a tragedy for the child, the family and the community, and a matter of vital concern to the public health.  A system to obtain more information about these conditions could result in their prevention, treatment and management.  Therefore, it is the intent of the Oklahoma State Legislature, in enacting this section, to:

1.  Obtain information on the incidence and trends of birth defects and poor reproductive outcomes;

2.  Obtain information to determine whether environmental hazards are associated with birth defects and poor reproductive outcomes;

3.  Obtain information as to other possible causes of birth defects and poor reproductive outcomes; and

4.  Develop prevention strategies for reducing the incidence of birth defects, and poor reproductive outcomes.

B.  The Commissioner of Health may establish a system for the collection and verification of information concerning birth defects and other poor reproductive outcomes.  In establishing the system, the Commissioner may require general acute care hospitals to maintain a list of patients up to six (6) years of age who have been diagnosed with birth defects incorporated within the ICD9CM diagnostic code categories 740 through 759.9 or such other information as the Commissioner deems appropriate, and all women discharged with a diagnosis of stillbirth or miscarriage.  The list shall be made available to the Commissioner upon request and shall be used solely for purposes provided in this section.

C.  The Commissioner may require general acute care hospitals, and other sources as deemed necessary, to make available to the State Department of Health the medical records of those patients who have been diagnosed with birth defects or poor reproductive outcomes as required in this section.

D.  The system shall be implemented statewide.

E.  The Commissioner may use the information collected pursuant to subsection B of this section and information available from other reporting systems and health providers to conduct studies to:

1.  Investigate the causes of birth defects and poor reproductive outcomes;

2.  Determine and evaluate measures designed to prevent their occurrences; and

3.  Where possible ensure delivery of services for children identified with birth defects.  The Department's investigation of poor reproductive outcomes shall include geographic, timerelated or occupational associations, as well as investigations of past exposure to potentially harmful substances.

F.  The Commissioner may appoint an advisory committee of health professionals who shall advise on the implementation of this section.  Advisory committee members shall serve without compensation.

G.  If the Commissioner finds it is necessary to collect information from sources other than general acute care hospitals, the Commissioner shall first submit for approval to the advisory committee a proposal stating the need for such information.

H.  All information collected and analyzed pursuant to this section shall be confidential insofar as the identity of the individual patient is concerned and shall be used solely for the purpose provided in this section.  Access to such information shall be limited to the State Department of Health, provided that the Commissioner may provide access to those scientists approved by the advisory committee who are engaged in demographic, epidemiological or other similar studies related to health, and who agree, in writing as nonstate employees, to be identified and coded while maintaining confidentiality as described herein.

I.  The Department shall maintain an accurate record of all persons who are given access to the information in the system.  The record shall include:

1.  The name of the persons authorizing access;

2.  The name, title and organizational affiliation of persons given access;

3.  The dates of access;

4.  The specific purpose for which the information is to be used; and

5.  The results of the independent research.

J.  Nothing in this section shall prohibit the publishing of statistical compilations relating to birth defects or poor reproductive outcomes which do not in any way identify individual cases or individual sources of information.

K.  Any person who, in violation of a written agreement to maintain confidentiality, willfully discloses any information provided pursuant to this section shall be denied further access to any confidential information maintained by the Department.  That person shall also be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of Two Hundred Dollars ($200.00) or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

L.  The State Board of Health is authorized to adopt, amend and repeal rules and regulations for the purpose of carrying out the provisions of this section.

Added by Laws 1987, c. 199, § 2, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 123, § 1, emerg. eff. April 23, 1992.

§63-1-550.3.  Record of Infants Born Exposed to Alcohol and Other Harmful Substances.

A.  The Department of Human Services shall establish and maintain an up-to-date Record of Infants Born Exposed to Alcohol and Other Harmful Substances.  Such record shall include data necessary for surveys and scientific research, and other data which is necessary and proper to further the recognition, prevention and treatment of infants born addicted to or prenatally exposed to harmful substances and shall be based upon information collected by the Department as a result of investigations made pursuant to Section 7103 of Title 10 of the Oklahoma Statutes.  For purposes of this section, "harmful substances" means an intoxicating liquor or a controlled dangerous substance.

B.  The Record of Infants Born Exposed to Alcohol and Other Harmful Substances shall include, but not be limited to, the following information:

1.  The classification of the birth hospital, whether it is public or private;

2.  Results of the toxicology report on an infant and its mother and, if positive, the type of drug or drugs involved;

3.  The date of birth, birth weight, gestational age and race of the infant;

4.  The county of residence;

5.  The date and county of report;

6.  Demographic information on the mother including, but not limited to, age, race, education level, marital status, income level, whether prenatal care was received and the type of prenatal care received, whether it was private, public health clinic or hospital clinic;

7.  Type of treatment, whether the mother was referred for inpatient or outpatient; and

8.  Whether the child was recommended for removal from custody of the parent.

C.  Nothing in this section shall be construed to compel any infant or mother reported pursuant to the provisions of this act to submit to any medical examination, treatment or supervision of any kind.

D.  The Commission for Human Services shall promulgate rules to carry out the provisions of this section and the Department of Human Services shall adopt agency policy directing employees of the Child Welfare Division within the Department of Human Services to collect and compile any and all data and information gathered from investigations made pursuant to Section 7103 of Title 10 of the Oklahoma Statutes necessary for the purposes of this section.

E.  The Department of Human Services shall compile and evaluate information received from the reports required pursuant to this section into a report to be distributed on or before January 1 of each year to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and such other persons as the Department deems advisable or necessary.

Added by Laws 1994, c. 327, § 4, eff. Sept. 1, 1994.  Amended by Laws 1998, c. 22, § 1, emerg. eff. April 1, 1998.

§631551.1.  Tumor registry.

A.  The State Commissioner of Health shall establish and maintain an uptodate tumor registry to ensure an accurate and continuing source of data concerning such cancerous, precancerous and tumorous diseases as the State Board of Health may by rule specify.  Such registry may include data necessary for epidemiological surveys and scientific research, and other data which is necessary and proper to further the recognition, prevention, control, treatment and cure of cancer, precancerous and tumorous diseases.

B.  The Commissioner, pursuant to rules of the State Board of Health, may require any hospital, clinic, laboratory, pathologist, physician or dentist, or any facility providing diagnostic or treatment services, to report any or all data and information necessary for the purposes of this act which may include the following:

1.  Patient name, address, age, race, sex, social security number and hospital identifier or other identifier;

2.  Patient's residential, family, environmental, occupational and medical histories; and

3.  Physician's name, diagnosis, stage of the disease, method of treatment and the name and address of any facility providing treatment.

C.  The Commissioner shall protect the identity of the patient and physician involved in any report required by this act, and may not release their identity without written consent, except that:

1.  The Commissioner may grant any person involved in a legitimate research activity access to confidential information obtained by the Department concerning individual patients if:

a. the research activity is determined to be in the interest of the public health and welfare,

b. the person conducting the research provides written information about the purpose of the research project, the nature of the data to be collected and how the researcher intends to analyze it, the records the researcher wishes to review, and the safeguards the researcher will take to protect the identity of the patients whose records the researcher will be reviewing,

c. the proposed safeguards are adequate to protect the identity of each patient whose records will be reviewed, and

d. an agreement is executed between the Commissioner of Health and the researcher that specifies the researcher's use of the records and that prohibits the publication or release of the names of individual cancer patients or any facts tending to lead to the identification of individual cancer patients;

2.  Researchers may, with the approval of the Commissioner, use the names of individual patients when requesting additional information for research purposes or soliciting an individual patient's participation in a research project.  However, if a researcher requests additional information or an individual patient's participation in a research project, the researcher must first obtain the written consent of the patient's attending physician.  If the consent of the patient's attending physician is obtained, the researcher must then obtain the individual cancer patient's written consent by having the patient complete a release of confidential medical information form;

3.  Data on patients may be shared with other registries, private or governmental, within or without the state, provided that a reciprocal data sharing agreement, approved by the Commissioner, is implemented with that registry.  Such agreements must include patient identification confidentiality requirements; and

4.  Provided further, that any confidential information released by the Commissioner under this act shall be deemed to be a confidential communication within the meaning of the physicianpatient and the psychotherapistpatient privilege.

D.  Nothing in this act shall be construed to compel any individual to submit to any medical examination, treatment or supervision of any kind; nor shall anyone providing information in accordance with this act be deemed to be, or held liable for, divulging confidential information. An individual shall have the right to deny registration on religious grounds.

E.  The State Board of Health is empowered to adopt reasonable regulations to carry out the provisions of this act.

F.  Any person who, in violation of a written agreement to maintain confidentiality, willfully discloses any information provided pursuant to this section shall be denied further access to any confidential information maintained by the Department.  That person shall also be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of Two Hundred Dollars ($200.00) or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1987, c. 197, § 1, eff. Nov. 1, 1987.

§631552.  Investigations and other actions  Compilation and evaluation of information.

A.  The State Department of Health shall make such investigations concerning birth defects and cancer, the prevention and treatment of said diseases or impairments and the mortality resulting from them, and take such action to assist in reducing said mortality as it deems necessary and appropriate.

B.  The State Department of Health shall compile and evaluate information received from the reports required pursuant to Sections 1 and 2 of this act and subsection A of this section in a report to be distributed on or before January 1 of each year to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and to such other person as the Commissioner deems advisable or necessary.  Copies of such report shall also be made available to the federal government, and to members of the public upon written request.

Added by Laws 1985, c. 60, § 3, eff. Nov. 1, 1985.

§63-1-553.  Bone marrow donation program.

A.  If funds are available, the Oklahoma Medical Center shall design and implement a statewide general public education program concerning:

1.  The need for bone marrow donors;

2.  The procedures required to become registered as a potential bone marrow donor, including procedures for determining the tissue type of a person; and

3.  The medical procedures a donor must undergo to donate bone marrow or other sources of blood stem cells.

B.  If funds are available, the Oklahoma Medical Center shall make special efforts to educate and recruit citizens of this state with a special emphasis on minority populations to volunteer as potential bone marrow donors.  Means of communication may include, but not be limited to, use of newspapers, radio and television, and placement of educational materials in appropriate health care facilities, blood banks and agencies of the state and political subdivisions of the state.  If funds are available, educational materials shall be provided by the Oklahoma Medical Center to all places where driver's licenses and licenses for identification only are issued or renewed.

Added by Laws 1992, c. 213, § 1, eff. Sept. 1, 1992.

§63-1-554.  Oklahoma Breast and Cervical Cancer Act.

Sections 1-554 through 1-558 of this title shall be known and may be cited as the "Oklahoma Breast and Cervical Cancer Act".

Added by Laws 1994, c. 288, § 2, eff. July 1, 1994.  Renumbered from § 3315 of this title by Laws 1996, c. 143, § 4, emerg. eff. May 7, 1996.  Amended by Laws 1998, c. 210, § 2, eff. July 1, 1998.  Renumbered from § 5060.9a-1 of Title 74 by Laws 1998, c. 210, § 9, eff. July 1, 1998.  Amended by Laws 2004, c. 219, § 1, emerg. eff. May 4, 2004.

§63-1-555.  Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee.

A.  There is hereby created the "Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee", hereinafter referred to as the Advisory Committee, within the State Department of Health.  The Committee shall be advisory to the Department and shall consist of eighteen (18) members who shall be appointed as follows:

1.  Four members appointed by the Governor, of whom at least two shall represent organizations which are, at the time of the appointment, advocating statewide for enhanced prevention, early detection and treatment of breast or cervical cancer in Oklahoma;

2.  Four members appointed by the Speaker of the House of Representatives, of whom at least two shall be breast and cervical cancer survivors and one shall be a medical director of a women's health center in Oklahoma;

3.  Four members appointed by the President Pro Tempore of the Senate, of whom at least two shall be family members of a person who has died of breast or cervical cancer or conditions related to breast cancer and one shall be a medical director of a women's health center in Oklahoma;

4.  The State Commissioner of Health shall appoint four members, including a state epidemiologist and/or a Department official, who shall be appointed for their outstanding contributions in breast or cervical cancer treatment, research, prevention, or advocacy in Oklahoma; and

5.  Two female legislators, one appointed by the Speaker of the House of Representatives and one appointed by the President Pro Tempore of the Senate.

B.  Appointments to the Advisory Committee shall be made to provide the Advisory Committee with a geographically, economically, and ethnically diverse composition.  Associations and advocacy groups such as a national cancer society, a national association of obstetrics and gynecology, a national academy of family physicians, a national academy of pediatrics, and a representative from a women's health organization, may provide appointing authorities with lists from which they may select appointments.

C.  Appointments to the Advisory Committee shall be completed no later than thirty (30) days after the adjournment of the 2nd Session of the 49th Legislature.  A vacancy on the Advisory Committee shall be filled by the original appointing authority in the same manner that the position was originally filled.

D.  The State Commissioner of Health shall appoint a chair of the Advisory Committee who shall be a participant in a community based women's cancer organization.  The chair shall convene the first meeting of the Advisory Committee within ninety (90) days after adjournment of the 2nd Session of the 49th Legislature.

E.  Members of the Advisory Committee shall serve two-year terms and may be reappointed.  The Advisory Committee shall elect from among its members a vice-chair and any other officers that the Advisory Committee determines are necessary.

F.  The Advisory Committee shall meet at least quarterly each year and may meet more frequently at the call of the chair.

G.  The Advisory Committee may appoint subcommittees and non-Advisory Committee members to serve as resources on such subcommittees as the Advisory Committee deems necessary for the purpose of undertaking special studies that are supplemental to the duties of the Advisory Committee.  Subcommittees may meet with the frequency needed to accomplish the purposes of this section and shall report relevant finding and recommendations to the Advisory Committee as necessary.

H.  Members of the Advisory Committee shall not receive a salary for duties performed for the Advisory Committee.  Reimbursement for necessary travel expenses incurred in the performance of their official duties as members of the Advisory Committee shall be made in accordance with the provisions of the State Travel Reimbursement Act for nonlegislative members.  Legislative members shall be reimbursed as provided by Section 456 of Title 74 of the Oklahoma Statutes.

I.  For purposes of determining a quorum for the Advisory Committee, a majority of members serving shall be required.

J.  The State Department of Health shall provide staff assistance for the Advisory Committee.

K.  In the event a duly appointed member fails to attend two consecutive meetings in a calendar year, the position to which the member has been appointed shall be considered vacant and the appropriate appointing authority, as specified in subsection A of this section, shall make the necessary appointment to fill the vacancy for the unexpired term.  A member who is removed from the Advisory Committee pursuant to the provisions of this section may be reappointed.

Added by Laws 1994, c. 288, § 3, eff. July 1, 1994.  Amended by Laws 1998, c. 210, § 3, eff. July 1, 1998.  Renumbered from § 5060.9b of Title 74 by Laws 1998, c. 210, § 9, eff. July 1, 1998.  Amended by Laws 2001, c. 411, § 1, eff. Nov. 1, 2001; Laws 2004, c. 219, § 2, emerg. eff. May 4, 2004.

§63-1-556.  Contract review and recommendation.

A.  The Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee shall be responsible for evaluating and reporting to the Governor and the State Commissioner of Health regarding contracting for statewide services or issues related to breast cancer including, but not limited to:

1.  Mammography and pap smear screening of women for breast and cervical cancer as an early detection health care measure, provided by facilities which are accredited by national organizations that have formed coalitions to issue national cancer screening guidelines;

2.  Medical referral of screened persons with abnormal breast findings and, to the extent practical, for additional services or assistance for such persons;

3.  Education and training programs for health care professionals to improve methods for the detection and control of breast and cervical cancer, and to improve communication with breast and cervical cancer patients after diagnosis;

4.  Annual public education and awareness campaigns to improve the knowledge and health care practices of all Oklahomans with respect to breast and cervical cancer;

5.  Epidemiological trend studies utilizing the data from the Oklahoma Central Cancer Registry for incidence, prevalence and survival of breast and cervical cancer victims; and

6.  Outreach to groups with high proportions of uninsured and underinsured women.

B.  The evaluative efforts of the Advisory Committee with respect to contracts for services specified in subsection A of this section shall provide appropriate oversight and requirements that result in:

1.  Enhanced quality control standards within facilities which perform diagnostic cancer screening for breast and cervical cancer; and

2.  Establishment of a fee schedule for breast and cervical cancer screening and diagnosis that complies with accepted Medicare/Medicaid rates and that incorporates a sliding fee payment system to encourage self-responsibility.

C.  The Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee shall report annually to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the State Board of Health by October 1 of each year, activities completed pursuant to the Oklahoma Breast and Cervical Cancer Act during the prior fiscal year, including a report of the funding for related activities.  The report shall identify populations at highest risk for breast or cervical cancer, priority strategies, and emerging technologies, including newly introduced therapies and preventive vaccines that are effective in preventing and controlling the risk of breast and cervical cancer, and any recommendations for additional funding, if necessary, to provide screenings and treatment for breast and cervical cancer for uninsured and underinsured women.  The report shall further recommend strategies or actions to reduce the costs of breast and cervical cancer in the State of Oklahoma.

D.  The Advisory Committee shall evaluate the prospective termination or continuation of its ongoing duties on October 1, 2008, or upon submission of the Advisory Committee's final report to the Governor, the State Commissioner of Health, and the 1st Session of the 51st Oklahoma Legislature, whichever occurs earlier.  Such evaluation shall be made based on the successful implementation of breast and cervical cancer reduction plans and/or achievement of significant reductions in breast and cervical cancer morbidity and mortality in the state of Oklahoma.

Added by Laws 1994, c. 288, § 4, eff. July 1, 1994.  Amended by Laws 1996, c. 143, § 1, emerg. eff. May 7, 1996; Laws 1998, c. 210, § 4, eff. July 1, 1998.  Renumbered from § 5060.9c of Title 74 by Laws 1998, c. 210, § 9, eff. July 1, 1998.  Amended by Laws 2001, c. 411, § 2, eff. Nov. 1, 2001; Laws 2004, c. 219, § 3, emerg. eff. May 4, 2004.

§63-1-557.  Breast and Cervical Cancer Act Revolving Fund.

A.  1.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Breast and Cervical Cancer Act Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the fund and gifts or donations to the fund.

2.  All monies donated or accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health, after consideration of the recommendations from the Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee, for the purposes specified in and associated with implementation of the Oklahoma Breast and Cervical Cancer Act.

3.  Monies from the fund may be transferred to the Breast and Cervical Cancer Prevention and Treatment Account and shall be used to carry out the purposes specified in Section 1-556 of this title.

4.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  1.  All proposals to expend monies from the Breast Cancer Act Revolving Fund shall have been reviewed by the Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee, and the Advisory Committee shall advise the Commissioner on the proposed use of monies from the fund.

2.  The Advisory Committee shall subject all research projects awarded using monies from the fund to peer review.

C.  Monies in the Breast and Cervical Cancer Act Revolving Fund may be expended by the State Department of Health, subject to review by the Oklahoma Breast and Cervical Cancer Prevention and Treatment Advisory Committee, for promotional activities to encourage donations to the Breast and Cervical Cancer Act Revolving Fund by individuals and private businesses or foundations.

Added by Laws 1998, c. 210, § 5, eff. July 1, 1998.  Amended by Laws 2001, c. 411, § 3, eff. Nov. 1, 2001; Laws 2004, c. 219, § 4, emerg. eff. May 4, 2004.

§63-1-558.  State income tax return check-off.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after January 1, 2004, and each state corporate tax return form for tax years beginning after January 1, 2004, an opportunity for the taxpayer to donate from a tax refund for the benefit of the Oklahoma Breast and Cervical Cancer Act.

B.  The monies generated from donations made pursuant to subsection A of this section shall be used by the State Department of Health for the purposes specified in the Oklahoma Breast and Cervical Cancer Act.

C.  All monies generated pursuant to subsection A of this section shall be paid to the State Treasurer and placed to the credit of the Breast and Cervical Cancer Act Revolving Fund.

Added by Laws 1995, c. 245, § 2, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 210, § 6, eff. July 1, 1998.  Renumbered from § 5060.9e of Title 74 by Laws 1998, c. 210, § 9, eff. July 1, 1998.  Amended by Laws 2001, c. 358, § 26, eff. July 1, 2001; Laws 2004, c. 219, § 5, emerg. eff. May 4, 2004.

§63-1-559.  Belle Maxine Hilliard Breast and Cervical Cancer Treatment Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Health Care Authority to be designated the "Belle Maxine Hilliard Breast and Cervical Cancer Treatment Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Health Care Authority from appropriations, gifts or donations.

B.  All monies accruing to the credit of such fund are hereby appropriated and may be budgeted and expended by the Oklahoma Health Care Authority for the purpose specified and associated with the Oklahoma Breast Cancer Act.

C.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 297, § 1, eff. Nov. 1, 2004.

§63-1-559.1.  Task Force on the Promotion of Children's Health.

A.  There is hereby created, to continue until December 31, 2005, the Task Force on the Promotion of Children's Health.

B.  The task force shall consist of twenty-five (25) members as follows:

1.  The President Pro Tempore of the Senate shall appoint eight members as follows:

a. one member of the Senate Human Resources Committee,

b. one member of the Senate Appropriations Subcommittee on Health and Human Services,

c. a representative from the Women, Infants and Children (WIC) Program within the State Department of Health,

d. a college professor in the area of allied nutrition,

e. a representative of the State Department of Education Health, Safety and Physical Education section,

f. a pediatrician of African-American descent,

g. a representative from the Child and Adolescent Health Division within the State Department of Health, and

h. a representative of the Oklahoma Health Care Authority;

2.  The Speaker of the House of Representatives shall appoint eight members as follows:

a. one member of the Oklahoma House of Representatives Human Services Committee,

b. one member of the Oklahoma House of Representatives Mental Health Committee,

c. a representative from an urban Indian health clinic,

d. a pediatric endocrinologist,

e. a child advocate representing Asian children,

f. a representative from the Department of Mental Health and Substance Abuse Services,

g. the adolescent health program coordinator for the State Department of Health, and

h. a representative of a statewide parent-teacher organization; and

3.  The Governor shall appoint nine members as follows:

a. a Doctor of Pharmacy,

b. a physical therapist or exercise therapist,

c. a child advocate representing Hispanic children,

d. a school counselor,

e. a local representative from a nationally recognized organization representing grocery manufacturers,

f. a local representative from a nationally recognized organization representing soft drink manufacturers,

g. a representative from the Governor's Council on Physical Fitness and Sports,

h. the project director of Schools for Healthy Lifestyles, and

i. the president of the Oklahoma Association of Health, Physical Education, Recreation and Dance (OAHPERD).

C.  1.  Members shall serve at the pleasure of their appointing authorities.  A vacancy on the task force shall be filled by the original appointing authority.

2.  Appointments to the task force shall be made upon the effective date of this act.

3.  A majority of the members of the task force shall constitute a quorum.  A majority of the members present at a meeting may act for the task force.

4.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair from among the members of the task force.

5.  The cochairs of the task force shall convene the meetings of the task force and shall determine a schedule of meetings each year.  The task force shall meet at least quarterly.

6.  Proceedings of all meetings of the task force shall comply with the provisions of the Oklahoma Open Meeting Act.

7.  The task force may divide into subcommittees in furtherance of its purpose.

D.  1.  Staff of the Health, Safety and Physical Education section within the State Department of Education and the Maternal and Child Health Division within the State Department of Health shall serve as primary resource staff for the task force.  Appropriate personnel from the Oklahoma Health Care Authority and the Department of Mental Health and Substance Abuse Services shall also assist with the work of the task force.

2.  The task force may use the expertise and services of the staffs of the State Senate and the Oklahoma House of Representatives and may, as necessary, seek the advice and services of experts in the field as well as other necessary professional and clerical staff.

E.  All departments, officers, agencies, and employees of this state shall cooperate with the task force in fulfilling its duties and responsibilities including, but not limited to, providing any information, records, or reports requested by the task force.

F.  Members of the task force shall receive no compensation for their service, but shall receive travel reimbursement as follows:

1.  Legislative members of the task force shall be reimbursed for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes; and

2.  Nonlegislative members of the task force shall be reimbursed by their appointing authorities or respective agencies for necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

G.  It shall be the duty of the task force to formulate recommendations related to children's health for the State of Oklahoma.

H.  The task force shall publish a report of its findings and recommendations, including recommendations for any resulting legislation.

Added by Laws 2002, c. 206, § 1.  Amended by Laws 2003, c. 194, § 1, emerg. eff. May 7, 2003.

§63-1-560.1.  Oklahoma Task Force to Eliminate Health Disparities.

A.  There is hereby created to continue until July 1, 2006, the Oklahoma Task Force to Eliminate Health Disparities.

B.  1.  The purpose of the Task Force shall be to assist the State Department of Health in accomplishing the following goals:

a. eliminating health and health access disparities in Oklahoma among multicultural, disadvantaged and regional populations, and

b. developing strategies in the elimination of health disparities among multicultural, disadvantaged and regional populations in the areas of cardiovascular disease, infant mortality, diabetes, cancer, adult and child immunizations, mental illness and substance abuse.

2.  The Task Force shall:

a. investigate and report on issues related to disparities in health and health access among multicultural, disadvantaged and regional populations.  Such issues may include the definition of health disparities, insurance, transportation, geographic isolation and rural area availability of health care providers, cultural competency of providers, severity of poverty among multicultural groups, education as it relates to health, and behaviors that lead to poor health status,

b. recommend short-term and long-term strategies to eliminate health and health access disparities among multicultural, disadvantaged and regional populations,

c. publish a report on the findings of the Task Force, and

d. advise the Department on the implementation of any targeted programs or funding authorized by the Legislature to address health and health access disparities.

3.  In performing the duties described in this subsection, the Task Force shall consult with the Department, the Office of Minority Health, the Community Development Service, and any other relevant division within or outside of the Department, the Department of Mental Health and Substance Abuse Services, and other state and local government agencies.

C.  1.  The Task Force shall consist of fifteen (15) members to be appointed as follows:

a. The Governor shall appoint three members, one each representing faith-based communities, the business community and the labor community,

b. The President Pro Tempore of the Senate shall appoint three members, one each representing the Legislature, charitable or community organizations, and a racial or ethnic group affected by health disparities,

c. The Speaker of the House of Representatives shall appoint three members, one each representing the Legislature, charitable or community organizations, and a racial or ethnic group affected by health disparities,

d. The State Commissioner of Health shall appoint three members, one each representing community-based health organizations, the government, and health care organizations, and

e. The Commissioner of the Department of Mental Health and Substance Abuse Services shall appoint, by July 1, 2004, three members with expertise in the treatment of mental illness and substance abuse disorders.

2.  In making appointments, the appointing authorities shall give consideration to appointing individuals from both urban and rural geographic areas of the state.

D.  1.  The Governor shall designate two members of the Task Force to serve as chair and vice-chair.

2.  Members shall serve at the pleasure of their appointing authorities.  Vacancies on the Task Force shall be filled not later than the ninetieth day after the date a position becomes vacant.  A majority of the members serving on the Task Force shall constitute a quorum.

3.  The Task Force shall meet at least quarterly at the call of the chair.  The chair of the Task Force shall convene the first meeting of the Task Force not later than September 1, 2003.

4.  Members of the Task Force shall be reimbursed by their appointing authorities for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of the State Travel Reimbursement Act.

5.  Staff support and facilities for the Task Force shall be provided by the State Department of Health.

E.  The Task Force shall annually submit a report on the progress of the State Department of Health and the Department of Mental Health and Substance Abuse Services in achieving the goals outlined in this section.

Added by Laws 2003, c. 391, § 1.  Amended by Laws 2004, c. 192, § 1, emerg. eff. May 4, 2004.

§631604.  Transfer of General Hospital to City of Clinton.

The Oklahoma General Hospital located at Clinton, Oklahoma, shall be transferred at the close of regular business hours on June 30, 1973, to the City of Clinton, Oklahoma.  Included within such transfer shall be the physical plant, all equipment and supplies, and the following described land:

Lots 13 to 24, inclusive, Block 2, Shoeboy Addition, City of Clinton, County of Custer, State of Oklahoma.

The Director of Public Affairs is hereby authorized and directed to execute and deliver, on behalf of this state, instruments conveying title to said real and personal property to the City of Clinton, Oklahoma.

There shall also be transferred to the City of Clinton all accounts receivable including revolving funds of the Oklahoma General Hospital.  Any outstanding obligations of the Oklahoma General Hospital shall be assumed by the City of Clinton.

Amended by Laws 1983, c. 304, § 62, eff. July 1, 1983.

§631605.  Unexpended appropriations  Continuance.

Any unexpended appropriations to or for the use of the Oklahoma General Hospital remaining after the transfer provided by Section 1 of this act shall remain available for the assistance of indigents at the hospital on a contract basis between the State of Oklahoma and the City of Clinton.  All such expenditures shall be subject to the approval of the Department of Institutions, Social and Rehabilitative Services. Laws 1973, c.  16, Section 2.  Emerg.  eff. March 16, 1973.

Laws 1973, c. 16, § 2, emerg. eff. March 16, 1973.

§631606.  Successor owners as eligible employers for participation in Public Employees Retirement System.

The successor public owners of Oklahoma General Hospital, or its successor hospitals, shall be considered "eligible employers" for the purpose of participation in the Oklahoma Public Employees Retirement System in the same manner as county hospitals.  Laws 1973, c.  16, Section 3.  Emerg.  eff.  March 16, 1973.

Laws 1973, c. 16, § 3, emerg. eff. March 16, 1973.

§631701.  Definitions.

For the purposes of this article:

1.  "Hospital" means any institution, place, building or agency, public or private, whether organized for profit or not, devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care of patients admitted for overnight stay or longer in order to obtain medical care, surgical care, obstetrical care, or nursing care for illness, disease, injury, infirmity, or deformity.  Except as otherwise provided by paragraph 5 of this subsection, places where pregnant females are admitted and receive care incident to pregnancy, abortion or delivery shall be considered to be a "hospital" within the meaning of this article, regardless of the number of patients received or the duration of their stay.  The term "hospital" includes general medical surgical hospitals, specialized hospitals, critical access and emergency hospitals, and birthing centers;

2.  "General medical surgical hospital" means a hospital maintained for the purpose of providing hospital care in a broad category of illness and injury;

3.  "Specialized hospital" means a hospital maintained for the purpose of providing hospital care in a certain category, or categories, of illness and injury;

4.  "Critical access hospital" means a hospital determined by the State Department of Health to be a necessary provider of health care services to residents of a rural community;

5.  "Emergency hospital" means a hospital that provides emergency treatment and stabilization services on a 24-hour basis that has the ability to admit and treat patients for short periods of time;

6.  "Birthing center" means any facility, place or institution, which is maintained or established primarily for the purpose of providing services of a certified midwife or licensed medical doctor to assist or attend a woman in delivery and birth, and where a woman is scheduled in advance to give birth following a normal, uncomplicated, lowrisk pregnancy.  Provided, however, licensure for a birthing center shall not be compulsory; and

7.  "Day treatment program" means nonresidential, partial hospitalization programs, day treatment programs, and day hospital programs as defined by subsection A of Section 175.20 of Title 10 of the Oklahoma Statutes.

Added by Laws 1963, c. 325, art. 7, § 701, operative July 1, 1963.  Amended by Laws 1978, c. 207, § 1, eff. Oct. 1, 1978; Laws 1991, c. 306, § 7, emerg. eff. June 4, 1991; Laws 1995, c. 231, § 5, eff. Nov. 1, 1995; Laws 1999, c. 93, § 1, eff. Nov. 1, 1999.

§63-1-702.  Licenses required - Practice of healing arts or medicine.

A.  It shall be unlawful for any person to establish, operate or maintain in the State of Oklahoma a hospital without first obtaining a license therefor in the manner hereinafter provided.  Hospitals operated by the federal government, state mental hospitals, and community-based structured crisis centers, as defined in Section 3-317 of Title 43A of the Oklahoma Statutes, shall be exempt from the provisions of this article.

B.  A hospital may be licensed as a general medical surgical hospital with one or more specialty services or combination of specialty services in a single license.

C.  Nothing in this article shall authorize any person to engage, in any manner, in the practice of the healing arts.

Added by Laws 1963, c. 325, art. 7, § 702, operative July 1, 1963.  Amended by Laws 1996, c. 354, § 49, eff. Nov. 1, 1996; Laws 1999, c. 93, § 2, eff. Nov. 1, 1999.

§63-1-702a.  Voluntary licensing of birthing centers - Standards for day treatment programs - Rules and regulations.

A.  By January 1, 1992, the State Board of Health shall promulgate and adopt rules for the voluntary licensing of birthing centers.

B.  The State Board of Health shall promulgate rules establishing standards for day treatment programs other than those operated by community mental health centers.

Added by Laws 1991, c. 306, § 8, emerg. eff. June 4, 1991.  Amended by Laws 1995, c. 231, § 6, eff. Nov. 1, 1995.

§63-1-702b.  New facilities - Verification of sources of net revenue - 30% threshold.

A.  Any hospital, specialty hospital or ambulatory surgery center which has not received approval to construct a new facility from the State Commissioner of Health by July 1, 2007, shall provide, and shall furnish annually, written verification in such a manner as is required by the Commissioner that at least thirty percent (30%) of its annual net revenues are from:

1.  Medicare and/or Medicaid, with allowances for uncompensated care; and

2.  Oklahoma state corporate tax contributions.

B.  1.  Within ninety (90) days following the conclusion of a facility's fiscal year, the facility shall furnish to the Commissioner necessary documentation of compliance with the thirty percent (30%) threshold as specified in subsection A of this section.  The Commissioner may request and obtain certified copies of the facility's Medicare cost report and/or audited financial statements or any other documents as necessary to verify information provided by the facility.

2.  Facilities not meeting the thirty percent (30%) threshold, shall be assessed for the difference borne from an equitable assessment.

3.  In no instance shall the fee exceed thirty percent (30%) of a facility's total annual net revenue.

4.  The Commissioner shall bill each facility determined to owe a fee.  Fees shall not be calculated prior to the effective date of this act and shall be prospective only.  Fees collected by the Commissioner shall be deposited into the Uncompensated Care Equalization Revolving Fund as established in Section 3 of this act.

C.  Failure of a facility to report to the Commissioner within the reporting period shall be grounds for termination of operating license.  Failure of a facility to pay the assessed fee shall be grounds for termination of operating license.  A grievance procedure policy will be implemented by rules established by the State Board of Health.

D.  The Board shall promulgate rules for the implementation and enforcement of this section.

E.  For purposes of this section:

1.  "Uncompensated care" means care provided for which no payment was expected to be received from the patient or insurer.  Uncompensated care is the sum of a facility's charity care costs;

2.  "Charity care" means care for which a facility never expected to be reimbursed;

3.  "Cost" is determined by current Medicare cost-to-charge ratio methods;

4.  "Net revenues" means gross patient care revenues less contractual adjustments; and

5.  "Tax contributions" means federal and Oklahoma corporate taxes and state property taxes paid by a facility doing business in Oklahoma.  Parent or subsidiary companies, whether in state or out of state, are excluded.  Sales tax credit for inclusion in this formula is prohibited.

Added by Laws 1999, c. 213, § 1, eff. July 1, 1999.  Amended by Laws 2003, c. 227, § 1, eff. Nov. 1, 2003; Laws 2004, c. 431, § 1, emerg. eff. June 4, 2004; Laws 2005, c. 376, § 1, eff. Nov. 1, 2005.

§63-1-702c.  Enhanced reimbursement program for services provided to Medicare beneficiaries.

With available funds, the State Department of Health shall apply to the Secretary for the federal Department of Health and Human Services for any and all waivers, grants, or other assistance that would allow or facilitate the establishment of a program of enhanced reimbursement for services provided to Medicare beneficiaries in emergency hospitals in rural areas of the state.

Added by Laws 2001, c. 317, § 1, eff. Nov. 1, 2001.

§63-1-702d.  Uncompensated Care Equalization Committee - Purpose - Formula - Factors - Members.

A.  There is hereby created the "Uncompensated Care Equalization Committee".  The purpose of the Committee shall be to develop a formula to equalize the financial burden of uncompensated care.  For purposes of this section, the formula to equalize the financial burden of uncompensated care shall take into account the capacity of a facility, including number of beds, staffing composition, services offered, any other specific sources of income, the level of uncompensated care, any other variable that affects the operating costs of the facility, and any other such factors as determined by the Uncompensated Care Equalization Committee.

B.  The Uncompensated Care Equalization Committee shall be composed of members appointed by the Governor as follows:

1.  One member of the Oklahoma House of Representatives;

2.  One member of the State Senate;

3.  One member of a statewide organization representing rural and urban hospitals;

4.  One member of a statewide organization representing ambulatory surgery centers and specialty hospitals; and

5.  One member representing a hospital primarily engaged in the practice of orthopedic medicine and/or neurosurgery.

C.  The Committee shall make its recommendations to the Legislature on or before February 1, 2007.

Added by Laws 2004, c. 431, § 2, emerg. eff. June 4, 2004.  Amended by Laws 2005, c. 376, § 2, eff. Nov. 1, 2005.

§63-1-702e.  Uncompensated Care Equalization Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be designated the "Uncompensated Care Equalization Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies available to the State Department of Health pursuant to Section 1-702b of Title 63 of the Oklahoma Statutes.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health as authorized by law.  The Department shall ensure that all monies deposited into the fund are matched with federal dollars whenever possible.

Added by Laws 2004, c. 431, § 3, emerg. eff. June 4, 2004.

§631703.  Licenses  Application  Evidence of qualifications.

Before a license shall be issued under this article, the person applying, if an individual, shall submit evidence satisfactory to the State Commissioner of Health that he is not less than twentyone (21) years of age, of reputable and responsible character, and in sound physical and mental health.  In the event the applicant is an association, corporation or governmental unit, like information shall be submitted as to the members of the governing board thereof. Every applicant shall also submit satisfactory evidence of his ability to comply with minimum standards and with all rules and regulations adopted by the State Board of Health.  The application shall be on a form prescribed by the Commissioner, shall be verified, and shall show the type of institution to be operated and the location thereof, the name of the person in charge of the institution, and such other information as the Commissioner may require.  An application on behalf of a corporation, association or governmental unit shall be made by any two officers thereof, or by its managing agent, and shall furnish like information.

Laws

Laws 1963, c. 325, art. 7, § 703.

§631704.  Licenses  Fees  Duration  Posting.

A.  1.  The application by any person for a license to operate a hospital within the meaning of this article shall be accompanied by a fee to be determined by the number of beds available for patients, to be established by the State Board of Health, but not to exceed Ten Dollars ($10.00) for each bed included in the maximum bed capacity at such facility.

2.  For the purpose of determining the fee, the total number of beds shall include cribs and bassinets.

B.  No such fee shall be refunded unless licensure is refused.  All licenses shall be for a period of twelve (12) months from the date of issue.  Provided that licenses may be issued for a period of more than twelve (12) months, but not more than twentyfour (24) months, for the license period immediately following the enactment of this provision in order to permit an equitable distribution of license expiration dates to all months of the year.

C.  Fees for such extended licensure period shall be prorated according to the total months to be licensed, with such amounts to be calculated to the nearest dollar.

D.  All licenses:

1.  Shall be on a form prescribed by the State Commissioner of Health and shall not be transferable or assignable;

2.  Shall be issued only for the premises named in the application;

3.  Shall be posted in a conspicuous place on the licensed premises; and

4.  May be renewed for twelvemonth periods upon application, investigation and payment of license fee, as in the case of procurement of an original license.

Added by Laws 1963, c. 325, art. 7, § 704, operative July 1, 1963.  Amended by Laws 1978, c. 286, § 1, eff. Jan. 1, 1979; Laws 1993, c. 269, § 13, eff. Sept. 1, 1993; Laws 1999, c. 93, § 3, eff. Nov. 1, 1999.

§631705.  Rules and standards  Inspection  Application of other laws  Communitybased programs and services to be provided.

A.  The State Board of Health, upon recommendation of the State Commissioner of Health and with the advice of the Oklahoma Hospital Advisory Council hereinafter provided for, shall promulgate rules and standards for the construction and operation of hospitals, for which licenses are required by the terms of this article, to provide for the proper care of patients.  The promulgation of rules shall be subject to and be governed by the provisions of the Administrative Procedures Act.

B.  Every hospital shall be periodically inspected by an authorized representative of the Commissioner.  Reports of such inspections shall be on forms prescribed by the Commissioner, who shall, after receipt of such reports, take such action as deemed necessary by the Commission to have corrected any deficiencies or violations of the rules and standards of the Board shown in such reports.

C.  Hospitals licensed pursuant to the provisions of this article shall not be exempt from being inspected or licensed under laws relating to hotels, restaurants, lodging houses, boarding houses and places of refreshment.

D.  1.  Every hospital that offers or provides inpatient psychiatric or chemical dependency treatment services to persons eighteen (18) years of age or younger shall offer, provide or otherwise make available communitybased programs and services and may make such programs and services available directly, through contract, or other appropriate means as determined by the State Department of Health.

2.  For the purposes of this subsection the term "communitybased services" shall have the same meaning as such term is defined by Section 7001-1.3 of Title 10 of the Oklahoma Statutes.

Added by Laws 1963, c. 325, art. 7, § 705, operative July 1, 1963.  Amended by Laws 1989, c. 345, § 1, eff. Oct. 1, 1989; Laws 1999, c. 93, § 4, eff. Nov. 1, 1999.

§631706.  Licenses  Issuance, suspension and revocation.

A.  The State Commissioner of Health shall issue licenses for the operation of hospitals found to comply with the provisions of this article and rules and standards of the State Board of Health.

B.  The Commissioner may suspend or revoke any such license on any of the following grounds:

1.  Violation of any of the provisions of this article, or rules or standards promulgated pursuant thereto;

2.  Permitting, aiding or abetting the commission of any illegal act in the licensed hospital or institution; or

3.  Conduct or practices deemed by the Commissioner to be detrimental to the welfare of the patients of the hospital or institution.

C.  If a license is revoked, a new application for license shall be considered by the Commissioner on receipt of evidence that the conditions upon which revocation was based have been corrected.  A new license may then be granted after proper inspection has been made and all provisions of this article and rules and standards of the State Board of Health have been satisfied.

Added by Laws 1963, c. 325, art. 7, § 706, operative July 1, 1963.  Amended by Laws 1999, c. 93, § 5, eff. Nov. 1, 1999.

§63-1-706.1.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-706.2.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-706.3.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-706.4.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-706.5.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-706.10.  Short title.

This act shall be known and may be cited as the "Emergency Medical Services for Children Resource Center Act".

Added by Laws 1995, c. 194, § 1, eff. Nov. 1, 1995.

§63-1-706.11.  Recognition of Center as resource to state's emergency medical services system.

A.  The Oklahoma Emergency Medical Services for Children Resource Center, operated within the Department of Pediatrics through its Section of General Pediatrics and within the University of Oklahoma College of Medicine, shall be recognized by the State Department of Health as a resource to the state's overall emergency medical services system, thus ensuring that children have access to quality pediatric emergency medical services, including, but not limited to, prehospital and hospital care.

B.  As funds are available, the State Department of Health may contract with the Center for the implementation of this act.

Added by Laws 1995, c. 194, § 2, eff. Nov. 1, 1995.

§63-1-706.12.  Purposes of Center.

A.  The purposes of the Emergency Medical Services for Children Resource Center shall be to:

1.  Maximize pediatric emergency care in Oklahoma through expert leadership, education, research and advocacy;

2.  Develop guidelines for approval of emergency medical service facilities as Emergency Departments Approved for Pediatrics (EDA-P) and for rating the ability of a facility to provide pediatric emergency medical services;

3.  Develop guidelines for equipment and its use for prehospital and hospital pediatric emergency care;

4.  Develop guidelines and protocols for prehospital and hospital facilities which encompass all levels of pediatric emergency medical services, including, but not limited to, stabilization, treatment, transfers and referrals;

5.  Provide initial and continuing professional education programs and guidelines on pediatric emergency medical care for emergency medical services personnel and other health care providers;

6.  Conduct public education concerning pediatric emergency medical services including, but not limited to, prevention and access to pediatric emergency services;

7.  Collect and analyze existing data from prehospital and hospital emergency medical systems related to pediatric emergency and critical care for the purpose of quality improvement;

8.  Consult with and advise public and private organizations, including the Emergency Medical Services Division and the Trauma Systems Development Section of the Injury Prevention Service within the State Department of Health, the Oklahoma Highway Safety Office, law enforcement, fire service, ambulance services, educational institutions, professional organizations, business organizations, hospital organizations and any other federally funded projects in pediatric emergency and critical care medical services;

9.  Provide other services and activities deemed necessary to maximize pediatric emergency care in the State of Oklahoma; and

10.  Solicit and accept funds from the federal government and other public and private sources.

B.  Equipment, protocols and educational guidelines developed pursuant to paragraphs 3, 4 and 5 of subsection A of this section shall be submitted to the State Department of Health Emergency Medical Services Advisory Council prior to action by the State Department of Health.

Added by Laws 1995, c. 194, § 3, eff. Nov. 1, 1995.

§631707.  Rules and standards.

A.  The State Board of Health, upon the recommendation of the State Commissioner of Health and with the advice of the Oklahoma Hospital Advisory Council, shall promulgate rules and standards as it deems to be in the public interest for hospitals, on the following:

1.  Construction plans and location, including fees not to exceed Two Thousand Dollars ($2,000.00) for submission or resubmission of architectural and building plans, and procedures to ensure the timely review of such plans by the State Department of Health.  Said assessed fee shall be used solely for the purposes of processing approval of construction plans and location by the State Department of Health;

2.  Physical plant and facilities;

3.  Fire protection and safety;

4.  Food service;

5.  Reports and records;

6.  Staffing and personal service;

7.  Surgical facilities and equipment;

8.  Maternity facilities and equipment;

9.  Control of communicable disease;

10.  Sanitation;

11.  Laboratory services;

12.  Nursing facilities and equipment; and

13.  Other items as may be deemed necessary to carry out the purposes of this article.

B.  1.  The State Board of Health, upon the recommendation of the State Commissioner of Health and with the advice of the Oklahoma Hospital Advisory Council and the State Board of Pharmacy, shall promulgate rules and standards as it deems to be in the public interest with respect to the storage and dispensing of drugs and medications for hospital patients.

2.  The State Board of Pharmacy shall be empowered to inspect drug facilities in licensed hospitals and shall report violations of applicable statutes and rules to the State Department of Health for action and reply.

C.  1.  The Commissioner shall appoint an Oklahoma Hospital Advisory Council to advise the Board, the Commissioner and the Department regarding hospital operations and to recommend actions to improve patient care.

2.  The Advisory Council shall have the duty and authority to:

a. review and approve in its advisory capacity rules and standards for hospital licensure,

b. evaluate, review and make recommendations regarding Department licensure activities, provided however, the Advisory Council shall not make recommendations regarding scope of practice for any health care providers or practitioners regulated pursuant to Title 59 of the Oklahoma Statutes, and

c. recommend and approve:

(1) quality indicators and data submission requirements for hospitals, and

(2) the indicators and data to be used by the Department to monitor compliance with licensure requirements, and

d. to publish an annual report of hospital performance.

D.  1.  The Advisory Council shall be composed of nine (9) members appointed by the Commissioner with the advice and consent of the Board. The membership of the Advisory Council shall be as follows:

a. two members shall be hospital administrators of licensed hospitals,

b. two members shall be licensed physicians or practitioners who have current privileges to provide services in hospitals,

c. two members shall be hospital employees, and

d. three members shall be citizens representing the public who:

(1) are not hospital employees,

(2) do not hold hospital staff appointments, and

(3) are not members of hospital governing boards.

2. a. Advisory Council members shall be appointed for three-year terms except the initial terms after November 1, 1999, of one hospital administrator, one licensed physician or practitioner, one hospital employee, and one public member shall be one (1) year.  The initial terms after the effective date of this act of one hospital administrator, one licensed physician or practitioner, one hospital employee, and one public member shall be two (2) years.  The initial terms of all other members shall be three (3) years.  After initial appointments to the Council, members shall be appointed to three-year terms.

b. Members of the Advisory Council may be removed by the Commissioner for cause.

E.  The Advisory Council shall meet on a quarterly basis and shall annually elect from among its members a chairperson.  Members of the Council shall serve without compensation but shall be reimbursed by the Department for travel expenses related to their service as authorized by the State Travel Reimbursement Act.

Added by Laws 1963, c. 325, art. 7, § 707, operative July 1, 1963.  Amended by Laws 1968, c. 86, § 1, emerg. eff. April 1, 1968; Laws 1999, c. 93, § 6, eff. Nov. 1, 1999; Laws 1999, c. 213, § 2, eff. July 1, 1999.

§631707a.  Staff privileges  Applications - Psychologists.

A.  The administrator in charge of each hospital licensed by the State Commissioner of Health shall accept for consideration each application for professional staff privileges submitted by a person licensed to practice:

1.  Medicine by the State Board of Medical Licensure and Supervision;

2.  Osteopathy by the State Board of Osteopathy;

3.  Podiatry by the State Board of Podiatry; or

4.  As a health service psychologist by the Oklahoma State Board of Examiners of Psychologists.

B.  The application shall be acted upon by the governing board of the hospital within a reasonable time.  A written report of such action shall be furnished to the applicant thereafter.

C.  If a hospital grants staff privileges to a psychologist, at the time of admission of a patient of the psychologist to the hospital, the psychologist or the hospital shall identify a psychiatrist, a medical doctor, or a doctor of osteopathy who shall be responsible for the medical evaluation and medical management of the patient.

Added by Laws 1977, c. 180, § 1.  Amended by Laws 1979, c. 142, § 1; Laws 1987, c. 118, § 53, operative July 1, 1987; Laws 1995, c. 134, § 1, eff. Nov. 1, 1995; Laws 1999, c. 93, § 7, eff. Nov. 1, 1999.

§63-1-707b.  Granting of staff privileges - Criteria.

A.  The administrator in charge of or the governing board of each hospital licensed by the State Commissioner of Health shall adopt written criteria for use in determining which licensed medical doctors, doctors of osteopathy, doctors of podiatry, and health service psychologists shall be granted professional and/or medical staff privileges by the hospital.  A licensed hospital shall not deny an application based solely on the applicant's license, as long as the applicant is licensed to practice:

1.  Medicine by the State Board of Medical Licensure and Supervision;

2.  Osteopathy by the State Board of Osteopathy;

3.  Podiatry by the State Board of Podiatry; or

4.  As a health service psychologist by the Oklahoma State Board of Examiners of Psychologists.

B.  The accordance and delineation of medical staff membership or clinical privileges shall be determined on an individual basis commensurate with an applicant's education, training, experience and demonstrated clinical competence.

C.  When medical education training and specialty board certification are considerations in the credentialing and recredentialing of physicians, hospitals and health plans shall give equal recognition to those bodies recognized by the federal government for the training and certification of such physicians.  Hospitals and health plans shall not discriminate, on the basis of education, against eligible physicians who have:

1.  Graduated from medical schools and postdoctoral programs approved by either the American Osteopathic Association or the Accreditation Council for Graduate Medical Education; or

2.  Been awarded board eligibility or board certification by specialty boards recognized by either the American Osteopathic Association or the American Board of Medical Specialties.

Added by Laws 1977, c. 180, § 2.  Amended by Laws 1979, c. 142, § 2; Laws 1995, c. 134, § 2, eff. Nov. 1, 1995; Laws 1995, c. 358, § 6, eff. Nov. 1, 1995; Laws 1999, c. 93, § 8, eff. Nov. 1, 1999; Laws 2002, c. 156, § 2, eff. Nov. 1, 2002.

NOTE:  Laws 1995, c. 107, § 1 repealed by Laws 1995, c. 358, § 13, eff. Nov. 1, 1995.

§631709.  Information confidential.

Information received by the State Commissioner of Health through inspection or otherwise, authorized under the foregoing sections of this article, shall be confidential and shall not be disclosed publicly except in a proceeding involving the question of licensure or revocation or suspension of license.

Laws 1963, c. 325, art. 7, § 709.

§63-1-710.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§631711.  Survey and inventory of hospitals and health centers.

The State Commissioner of Health shall conduct and make a survey and inventory of the location, size, and character of all existing public and private (proprietary as well as nonprofit) hospitals, community mental health facilities, health centers, and related health facilities within the State of Oklahoma; evaluate the sufficiency of such hospitals, community mental health facilities, health centers, and related health facilities to supply the necessary physical facilities for furnishing adequate hospital, clinical, and similar services to all people of the state; and compile data and conclusions, together with a statement of the additional facilities necessary, in conjunction with existing structures, to supply such services.  Laws 1963 C.  325, Art.  7, Sec.  711, Laws 1965 C. 36, Sec. 2. Emer. Eff. March 8, 1965.

Laws 1963, c. 325, art. 7, § 711; Laws 1965, c. 36, § 2, emerg. eff. March 8, 1965.

§63-1-712.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§631713.  Standards of United States Surgeon General to be followed  Reports.

The State Commissioner of Health, in making the survey and inventory of existing hospitals, health centers, community mental health facilities, and related health facilities, and in developing programs for the construction of public and other nonprofit health facilities, shall carry out such purposes in accordance with standards prescribed by the Surgeon General of the United States Public Health Service with the approval of the Federal Hospital Advisory Council.  The Commissioner shall make such reports, in such form and containing such information, as the Surgeon General of the United States Public Health Service may from time to time require, and shall comply with requirements of the Surgeon General as will assure the correctness and the verification of such reports.

Laws 1963, c. 325, art. 7, § 713; Laws 1965, c. 36, § 4, emerg. eff. March 8, 1965.

§63-1-713.1.  Federally Qualified Health Centers - Compliance with federal law - Subject to Open Meeting Act - Investigation of and sanctions for noncompliance - Board member training and certification.

A.  The Legislature finds that:

1.  As providers of health care to medically underserved populations, Federally Qualified Health Centers are extremely beneficial to the citizens of Oklahoma;

2.  The primary source of funding for Federally Qualified Health Centers is through grants of funds by the Bureau of Primary Health Care (BPHC) under Section 330 of the Public Health Service Act as amended by the Health Centers Consolidation Act of 1996;

3.  The receipt of federal grants is dependent upon compliance with federal statutes, regulations and policies regarding the mission, programs, governance, management and financial responsibilities of such entities; and

4.  In addition to federal grant monies, Federally Qualified Health Centers in Oklahoma receive additional monies through the appropriation of state funds.

B.  In an effort to maintain the presence of Federally Qualified Health Centers in Oklahoma and minimize the possibility of jeopardizing federal funding for such entities, all Federally Qualified Health Centers in Oklahoma that receive grants under Section 330 of the Public Health Service Act shall:

1.  Remain in compliance at all times with the federal statutes, regulations and polices governing their existence at 42 U.S.C. 254b, 42 CFR 51c.303, 51c.304 and 51c.305, and BPHC Policy Information Notice 98-23; and

2.  Adhere to bylaws adopted in compliance with the federal statutes, regulations and polices including, but not limited to, provisions regarding the composition, functions and responsibilities of boards of directors of Federally Qualified Health Centers.

C.  Further, the board of directors of a Federally Qualified Health Center shall be considered a public body for purposes of the Oklahoma Open Meeting Act and shall be subject to the provisions of that act, including criminal penalties provided therein for violations of that act.

D.  Any Federally Qualified Health Center in Oklahoma that fails to comply with federal statutes, regulations and policies governing its existence shall be ineligible for state reimbursement for uncompensated care.  Further, the entity shall be ineligible to receive such state reimbursement if the board of directors fails to remove, for cause, any board member convicted of a misdemeanor for violating the provisions of the Oklahoma Open Meeting Act, or any board member against whom a civil judgment is rendered relating to that member's service on the board.

E.  The State Department of Health shall investigate reported violations of this act and, notwithstanding any other provision, shall enforce this act by not contracting to reimburse the uncompensated care costs of any Federally Qualified Health Center found to be in violation of the provisions of this act.  The Department shall further report any violations of federal statutes, regulations and policies related to this act to the Bureau of Primary Health Care or other appropriate federal funding agency, and shall report violations of the Oklahoma Open Meeting Act to the district attorney in the jurisdiction where the entity is located.

F.  In order to ensure that Federally Qualified Health Centers in Oklahoma remain eligible to receive state reimbursement for uncompensated care under the provisions of this act, the State Board of Health shall adopt rules, as it deems necessary and appropriate, requiring board members of such entities to receive board member training and establishing certification for entities to provide such training.

Added by Laws 2005, c. 41, § 1, emerg. eff. April 12, 2005.

§63-1-714.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-715.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-716.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-717.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-718.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§631719.  Bonds of counties, cities and towns.

Any county, city, or town is hereby authorized to issue bonds for constructing and equipping a hospital, community mental health facility, public health center, or related health facility, to be owned and operated by such county, city, or town in accordance with standards approved by the State Commissioner of Health; provided, that such bonds may be issued to construct a jointly owned and operated hospital, community mental health facility, public health center, or related health facility, by two or more counties, or by one or more counties and a city or cities, or by two or more cities. Such bonds shall be issued upon the assent thereto of threefifths (3/5) of the voters of the subdivision issuing the bonds, voting at an election held for that purpose.  The proposition voted on shall state specifically the type of hospital facility to be constructed. Such election shall be called by the governing board or managing body of such subdivision.  Notice of the election shall be published for two (2) successive weeks in a weekly or daily newspaper, having a general circulation in the subdivision.  The bonds shall be made to mature serially as now provided by law, and shall be sold at an advertised sale under existing laws.  The rate of interest shall not exceed eight percent (8%) per annum.  The bonds shall be submitted to the Attorney General for his approval as ex officio Bond Commissioner of the state.  Laws 1963 C.  325, Art.  7, Sec. 719, Laws 1965 C. 36, Sec. 9; Laws 1970 C. 286, Sec. 10.   Emer. Eff. April 27, 1970.

Laws 1963, c. 325, art. 7, § 719; Laws 1965, c. 36, § 9; Laws 1970, c. 286, § 10, emerg. eff. April 27, 1970.

§63-1-720.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-721.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-1-722.  Electronic- or computer-generated signatures of physician.

Electronic- or computer-generated signatures of a physician are acceptable as authentication and may be used in any place in the medical record where a physician's signature is required, including, but not limited to, all medical orders, if the signature is generated by a confidential code which only the user possesses and the following safeguards are adhered to:

1.  The physician signs and then files a statement in the hospital administrator's office which states that:

a. the physician will use an electronic- or computer-generated signature to authenticate his entries in the medical record,

b. the signature will be generated by a confidential code which only the physician possesses, and

c. no person other than the physician will be permitted to use the signature;

2.  The physician's use of an electronic- or computer-generated signature is approved in writing by the hospital's administrator and medical record committee;

3.  The electronic- or computer-generated signature is the full, legal name of the physician and includes the physician's professional title; and

4.  Rules and regulations pertaining to electronic-generated signatures as provided in this act shall be promulgated by the State Board of Health.

Added by Laws 1993, c. 124, § 1, eff. Sept. 1, 1993.

§63-1-723.  Primary Health Care Development Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Primary Health Care Development Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriations, grants, gifts and other money obtained pursuant to this act.

B.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Health for the enhancement and establishment of federally qualified health centers or federally qualified look-alike community health centers, as defined by 42 U.S.C., Section 13986d(1)(2)(B).

C.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 253, § 1, eff. July 1, 2005.

§63-1-724.  Health centers - Contracts, donations, and grants.

A.  The State Department of Health is authorized to enter into contracts, based on the availability of funding, to promote the establishment of new facilities in Oklahoma which will qualify as federally qualified health centers (FQHC) or federally qualified look-alike community health centers, as defined by 42 U.S.C., Section 13986d(1)(2)(B) including:

1.  Contracts to provide for community planning and development;

2.  Contracts to provide for grants or grant writing to apply for federal 330 FQHC funding; and

3.  Contracts for transitional operating support.

B.  The State Department of Health is authorized to accept donations of land, property, buildings, equipment and gifts of money or other objects of value for the purpose of establishing or expanding federally qualified health centers.

C.  The State Department of Health is authorized to utilize grant funds, donations and other funds made available to the Department for the purpose of establishing or expanding federally qualified health centers, to the extent funds are available.

D.  The State Department of Health may enter into agreements with public or private entities as necessary for the purpose of establishing new federally qualified health centers.

Added by Laws 2005, c. 253, § 3, eff. July 1, 2005.

§631730.  Definitions.

Section 1730.  As used in this article:

1.  "Abortion" means the purposeful termination of a human pregnancy, by any person with an intention other than to produce a live birth or to remove a dead unborn child;

2.  "Unborn child" means the unborn offspring of human beings from the moment of conception, through pregnancy, and until live birth including the human conceptus, zygote, morula, blastocyst, embryo and fetus;

3.  "Viable" means potentially able to live outside of the womb of the mother upon premature birth, whether resulting from natural causes or an abortion;

4.  "Conception" means the fertilization of the ovum of a female individual by the sperm of a male individual;

5.  "Health" means physical or mental health;

6.  "Department" means the State Department of Health;

7.  "Inducing an abortion" means the administration by any person, including the pregnant woman, of any substance designed or intended to cause an expulsion of the unborn child, effecting an abortion as defined above; and

8.  Nothing contained herein shall be construed in any manner to include any birth control device or medication or sterilization procedure.

Laws 1978, c. 207, § 2, eff. Oct. 1, 1978.

§63-1-731.  Persons who may perform abortions - Violations.

A.  No person shall perform or induce an abortion upon a pregnant woman unless that person is a physician licensed to practice medicine in the State of Oklahoma.  Any person violating this section shall be guilty of a felony punishable by imprisonment for not less than one (1) year nor more than three (3) years in the State Penitentiary.

B.  No person shall perform or induce an abortion upon a pregnant woman subsequent to the end of the first trimester of her pregnancy, unless such abortion is performed or induced in a general hospital.

Added by Laws 1978, c. 207, § 3, eff. Oct. 1, 1978.  Amended by Laws 1997, c. 133, § 523, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 379, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 523 from July 1, 1998, to July 1, 1999.

§63-1-732.  Viable fetus - Grounds to abort - Procedure.

A.  No person shall perform or induce an abortion upon a pregnant woman after such time as her unborn child has become viable unless such abortion is necessary to prevent the death of the pregnant woman or to prevent impairment to her health.

B.  An unborn child shall be presumed to be viable if more than twenty-four (24) weeks have elapsed since the probable beginning of the last menstrual period of the pregnant woman, based upon either information provided by her or by an examination by her attending physician.  If it is the judgment of the attending physician that a particular unborn child is not viable where the presumption of viability exists as to that particular unborn child, then he shall certify in writing the precise medical criteria upon which he has determined that the particular unborn child is not viable before an abortion may be performed or induced.

C.  No abortion of a viable unborn child shall be performed or induced except after written certification by the attending physician that in his best medical judgment the abortion is necessary to prevent the death of the pregnant woman or to prevent an impairment to her health.  The physician shall further certify in writing the medical indications for such abortion and the probable health consequences if the abortion is not performed or induced.

D.  The physician who shall perform or induce an abortion upon a pregnant woman after such time as her unborn child has become viable shall utilize the available method or technique of abortion most likely to preserve the life and health of the unborn child, unless he shall first certify in writing that in his best medical judgment such method or technique shall present a significantly greater danger to the life or health of the pregnant woman than another available method or technique.

E.  An abortion of a viable unborn child shall be performed or induced only when there is in attendance a physician other than the physician performing or inducing the abortion who shall take control of and provide immediate medical care for the child.  During the performance or inducing of the abortion, the physician performing it, and subsequent to it, the physician required by this section to be in attendance, shall take all reasonable steps in keeping with good medical practice, consistent with the procedure used, to preserve the life and health of the child, in the same manner as if the child had been born naturally or spontaneously.  The requirement of the attendance of a second physician may be waived when in the best judgment of the attending physician a medical emergency exists and further delay would result in a serious threat to the life or physical health of the pregnant woman.  Provided that, under such emergency circumstances and waiver, the attending physician shall have the duty to take all reasonable steps to preserve the life and health of the child before, during and after the abortion procedure, unless such steps shall, in the best medical judgment of the physician, present a significantly greater danger to the life or health of the pregnant woman.

F.  Any person violating subsection A of this section shall be guilty of homicide.

Added by Laws 1978, c. 207, § 4, eff. Oct. 1, 1978.  Amended by Laws 1997, c. 133, § 524, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 524 from July 1, 1998, to July 1, 1999.

§63-1-733.  Self-induced abortions.

No woman shall perform or induce an abortion upon herself, except under the supervision of a duly licensed physician.  Any physician who supervises a woman in performing or inducing an abortion upon herself shall fulfill all the requirements of this article which apply to a physician performing or inducing an abortion.

Added by Laws 1978, c. 207, § 5, eff. Oct. 1, 1978.  Amended by Laws 1997, c. 133, § 525, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 525 from July 1, 1998, to July 1, 1999.

§63-1-734.  Live-born fetus - Care and treatment.

A.  No person shall purposely take the life of a child born as a result of an abortion or attempted abortion which is alive when partially or totally removed from the uterus of the pregnant woman.

B.  No person shall purposely take the life of a viable child who is alive while inside the uterus of the pregnant woman and may be removed alive therefrom without creating any significant danger to her life or health.

C.  Any person who performs, induces, or participates in the performance or inducing of an abortion shall take all reasonable measures to preserve the life of a child who is alive when partially or totally removed from the uterus of the pregnant woman, so long as the measures do not create any significant danger to her life or health.

D.  Any person violating this section shall be guilty of homicide.

Added by Laws 1978, c. 207, § 6, eff. Oct. 1, 1978.  Amended by Laws 1997, c. 133, § 526, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 526 from July 1, 1998, to July 1, 1999.

§631735.  Sale of child, unborn child or remains of child  Experiments.

Section 1735.  A.  No person shall sell a child, an unborn child or the remains of a child or an unborn child resulting from an abortion.  No person shall experiment upon a child or an unborn child resulting from an abortion or which is intended to be aborted unless the experimentation is therapeutic to the child or unborn child.

B.  No person shall experiment upon the remains of a child or an unborn child resulting from an abortion.  The term "experiment" does not include autopsies performed according to law.

Laws 1978, c. 207, § 7, eff. Oct. 1, 1978.

§631736.  Hospitals  Advertising of counseling to pregnant women.

Section 1736.  No hospital in which abortions are performed or induced shall advertise or hold itself out as also providing counseling to pregnant women, unless:

1.  The counseling is done by a licensed physician, a licensed registered nurse or by a person holding at least a bachelor's degree from an accredited college or university in psychology or some similarly appropriate field;

2.  The counseling includes factual information, including explicit discussion of the development of the unborn child; and

3.  The counseling includes a thorough discussion of the alternatives to abortion and the availability of agencies and services to assist her if she chooses not to have an abortion.

Laws 1978, c. 207, § 8, eff. Oct. 1, 1978.

§631737.  Hospitals which may perform abortions.

Section 1737.  An abortion otherwise permitted by law shall be performed only in a hospital, as defined in this article, which meets standards set by the Department.  The Department shall develop and promulgate reasonable standards relating to abortions.

Laws 1978, c. 207, § 9, eff. Oct. 1, 1978.

§631738.  Form to be completed by attending physician.

Section 1738.  A.  The Department shall adopt a form which shall be completed by each attending physician who performs or induces an abortion which shall include all medical facts pertinent to the procedure and which shall allow the woman and her physician to volunteer other personal facts for statistical public health purposes.  This abortion report shall also contain the following information about any consent form required by law:

1.  Was the consent form signed?

2.  Who signed the consent form?  The patient, her parents, guardian, or a court?

3.  If the consent is waived, what are the reasons?  Forcible rape, incest or a medical necessity to save the life of the mother?

The Department shall be responsible for collecting all abortion reports and complication reports and collating and evaluating all data gathered therefrom.

B.  The Department shall make available to all licensed physicians abortion report forms and complication report forms.

C.  The report shall be confidential and shall not contain the name of the woman.

Laws 1978, c. 207, § 10, eff. Oct. 1, 1978.

§63-1-738.1.  Definitions.

As used in Sections 6 through 10 of this act:

1.  "Abortion" means the term as is defined in Section 1-730 of Title 63 of the Oklahoma Statutes;

2.  "Attempt to perform an abortion" means an act, or an omission of a statutorily required act, that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance of an abortion in this state in violation of this act;

3.  "Board" means the State Board of Medical Licensure and Supervision;

4.  "Medical emergency" means any condition which, on the basis of the physician's good-faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function;

5.  "Physician" means a person licensed to practice medicine in this state pursuant to Chapters 11 and 14 of Title 59 of the Oklahoma Statutes;

6.  "Probable gestational age of the unborn child" means what, in the judgment of the physician, will with reasonable probability be the gestational age of the unborn child at the time the abortion is planned to be performed;

7.  "Stable Internet web site" means a web site that, to the extent reasonably practicable, is safeguarded from having its content altered other than by the State Board of Medical Licensure and Supervision; and

8.  "Unborn child" means the term as is defined in Section 1-730 of Title 63 of the Oklahoma Statutes.

Added by Laws 2005, c. 200, § 6, emerg. eff. May 20, 2005.

§63-1-738.2.  Voluntary and informed consent - Compliance by physicians - Confirmation of receipt of medical risk information.

A.  No abortion shall be performed in this state except with the voluntary and informed consent of the woman upon whom the abortion is to be performed.

B.  Except in the case of a medical emergency, consent to an abortion is voluntary and informed if and only if:

1. a. not less than twenty-four (24) hours prior to the performance of the abortion, the woman is told the following, by telephone or in person, by the physician who is to perform the abortion, or by a referring physician, or by an agent of either physician:

(1) the name of the physician who will perform the abortion,

(2) the medical risks associated with the particular abortion procedure to be employed,

(3) the probable gestational age of the unborn child at the time the abortion is to be performed, and

(4) the medical risks associated with carrying her child to term,

b. the information required by this paragraph may be provided by telephone without conducting a physical examination or tests of the woman.  If the information is supplied by telephone, the information shall be based on facts supplied to the physician,

c. the information required by this paragraph shall not be provided by a tape recording, but shall be provided during a consultation in which the physician is able to ask questions of the woman and the woman is able to ask questions of the physician,

d. if a physical examination, tests, or other new information subsequently indicates, in the medical judgment of the physician, the need for a revision of the information previously supplied to the woman, that revised information may be communicated to the woman at any time prior to the performance of the abortion, and

e. nothing in subparagraph a of this paragraph may be construed to preclude provision of the required information in a language understood by the woman through a translator;

2.  Not less than twenty-four (24) hours prior to the abortion, the woman is informed, by telephone or in person, by the physician who is to perform the abortion, by a referring physician, or by an agent of either physician:

a. that medical assistance benefits may be available for prenatal care, childbirth, and neonatal care,

b. that the father is liable to assist in the support of her child, even in instances in which the father has offered to pay for the abortion,

c. that:

(1) she has the option to review the printed materials described in Section 8 of this act,

(2) those materials have been provided by the State Board of Medical Licensure and Supervision, and

(3) they describe the unborn child and list agencies that offer alternatives to abortion, and

d. (1) if the woman chooses to exercise her option to view the materials in a printed form, they shall be mailed to her, by a method chosen by the woman, or

(2) if the woman chooses to exercise her option to view the materials via the Internet, the woman shall be informed at least twenty-four (24) hours before the abortion of the specific address of the Internet web site where the material can be accessed.

The information required by paragraph 2 of this subsection may be provided by a tape recording if provision is made to record or otherwise register specifically whether the woman does or does not choose to review the printed materials;

3.  The woman certifies in writing, prior to the abortion, that she has been told the information described in subparagraph a of paragraph 1 of this subsection and in subparagraphs a, b and c of paragraph 2 of this subsection and that she has been informed of her option to review or reject the printed information described in Section 8 of this act; and

4.  Prior to the abortion, the physician who is to perform the abortion or the agent of the physician receives a copy of the written certification prescribed by paragraph 3 of this subsection.

C.  The State Board of Medical Licensure and Supervision and the State Board of Osteopathic Examiners shall promulgate rules to ensure that physicians who perform abortions and referring physicians or agents of either physician comply with all the requirements of this section.

D.  Before the abortion procedure is performed, the physician shall confirm with the patient that she has received information regarding:

1.  The medical risks associated with the particular abortion procedure to be employed;

2.  The probable gestational age of the unborn child at the time the abortion is to be performed; and

3.  The medical risks associated with carrying the unborn child to term.

Added by Laws 2005, c. 200, § 7, emerg. eff. May 20, 2005.

§63-1-738.3.  Print and online information.

A.  Within one hundred twenty (120) days of the effective date of this act, the State Board of Medical Licensure and Supervision shall cause to be published, in English and in Spanish, and shall update on an annual basis, the following printed materials in such a way as to ensure that the information is easily comprehensible:

1. a. geographically indexed materials designed to inform the woman of public and private agencies, including adoption agencies and services that are available to assist a woman through pregnancy, upon childbirth, and while the child is dependent, including:

(1) a comprehensive list of the agencies available,

(2) a description of the services they offer, and

(3) a description of the manner, including telephone numbers, in which they might be contacted, or

b. at the option of the Board a toll-free, twenty-four-hour-a-day telephone number which may be called to obtain, in a mechanical, automated, or auditory format, a list and description of agencies in the locality of the caller and of the services they offer; and

2. a. materials designed to inform the woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a woman can be known to be pregnant to full term, including:

(1) any relevant information on the possibility of the survival of the unborn child, and

(2) pictures or drawings representing the development of unborn children at two-week gestational increments, provided that the pictures or drawings shall describe the dimensions of the unborn child and shall be realistic and appropriate for the stage of pregnancy depicted,

b. the materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages, and

c. the material shall also contain objective information describing:

(1) the methods of abortion procedures commonly employed,

(2) the medical risks commonly associated with each of those procedures,

(3) the possible detrimental psychological effects of abortion and of carrying a child to term, and

(4) the medical risks commonly associated with carrying a child to term.

B.  1.  The materials referred to in subsection A of this section shall be printed in a typeface large enough to be clearly legible.

2.  The materials required under this section shall be available at no cost from the State Board of Medical Licensure and Supervision and shall be distributed upon request in appropriate numbers to any person, facility, or hospital.

C.  1.  The Board shall provide on its stable Internet web site the information described under subsection A of this section.

2.  The web site provided for in this subsection shall be maintained at a minimum resolution of 72 PPI.

Added by Laws 2005, c. 200, § 8, emerg. eff. May 20, 2005.

§63-1-738.4.  Medical emergency abortions - Physician's judgment - Patient's right to information.

When a medical emergency compels the performance of an abortion, the physician shall inform the female, prior to the abortion if possible, of the medical indications supporting the physician's judgment that an abortion is necessary to avert her death or that a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

Added by Laws 2005, c. 200, § 9, emerg. eff. May 20, 2005.

§63-1-738.5.  Disciplinary action.

A.  Any physician who knowingly or recklessly performs or attempts to perform an abortion in violation of the provisions of this act shall be subject to disciplinary action by the State Board of Medical Licensure and Supervision or the State Board of Osteopathic Examiners.

B.  No penalty may be assessed against the woman upon whom the abortion is performed or attempted to be performed.

C.  No penalty or civil liability may be assessed for failure to comply with Section 7 of this act unless the State Board of Medical Licensure and Supervision has made the printed materials available at the time the physician or the agent of the physician is required to inform the woman of her right to review them.

Added by Laws 2005, c. 200, § 10, emerg. eff. May 20, 2005.

§631739.  Records.

Section 1739.  All hospitals shall keep records, including admission and discharge notes, histories, results of tests and examinations, nurses worksheets, social service records and progress notes of patients.  All abortion facilities and hospitals in which abortions are performed shall also keep certifications of medical necessity, certifications of nonviability, certifications of nonavailability, abortion reports and complication reports as required in this act.  Such records shall be maintained in the permanent files of the hospital for a period of not less than seven (7) years.

Laws 1978, c. 207, § 11, eff. Oct. 1, 1978.

§63-1-740.  Abortion on minor without parental consent or knowledge - Liability.

Any person who performs an abortion on a minor without parental consent or knowledge shall be liable for the cost of any subsequent medical treatment such minor might require because of the abortion.

Added by Laws 2001, c. 379, § 2, emerg. eff. June 4, 2001.

NOTE:  Editorially renumbered from § 1-738 of this title to avoid duplication in numbering.

§63-1-740.1.  Definitions.

As used in Sections 11 through 15 of this act:

1.  "Abortion" means the term as is defined in Section 1-730 of Title 63 of the Oklahoma Statutes;

2.  "Parent" means one parent of the pregnant unemancipated minor or guardian if the pregnant unemancipated minor has one; and

3.  "Unemancipated minor" means any person under eighteen (18) years of age who is not or has not been married or who is under the care, custody and control of the person's parent or parents, guardian or juvenile court of competent jurisdiction.

Added by Laws 2005, c. 200, § 11, emerg. eff. May 20, 2005.

§63-1-740.2.  Abortion performed upon unemancipated minor - Notification of parent or guardian - Requirements.

A.  No abortion shall be performed upon an unemancipated minor or upon a female for whom a guardian has been appointed pursuant to Section 1-113 of Title 30 of the Oklahoma Statutes because of a finding of incompetency, until at least forty-eight (48) hours after written notice of the pending abortion has been delivered in the manner specified in this subsection.

1.  The notice shall be addressed to the parent at the usual place of abode of the parent and delivered personally to the parent by the physician or an agent;

2.  In lieu of the delivery required by paragraph 1 of this subsection, notice shall be made by certified mail addressed to the parent at the usual place of abode of the parent with return-receipt requested and restricted delivery to the addressee, which means a postal employee can only deliver the mail to the authorized addressee.  Time of delivery shall be deemed to occur at 12 noon on the next day on which regular mail delivery takes place, subsequent to mailing; or

3.  The person entitled to notice certifies in a notarized statement that he or she has been notified.

B.  No notice shall be required under this section if one of the following conditions is met:

1.  The attending physician certifies in the pregnant unemancipated minor's medical records that the abortion is necessary to prevent the death of the minor and there is insufficient time to provide the required notice; or

2.  The attending physician certifies that a medical emergency exists and that a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

Added by Laws 2005, c. 200, § 12, emerg. eff. May 20, 2005.

§63-1-740.3.  Abortion performed upon unemancipated minor - Judicial authorization - Court proceedings - Appeal.

A.  If a pregnant unemancipated minor elects not to allow the notification of her parent, any judge of a court of competent jurisdiction shall, upon petition or motion, and after an appropriate hearing, authorize a physician to perform the abortion if the judge determines that the pregnant unemancipated minor is mature and capable of giving informed consent to the proposed abortion.  If the judge determines that the pregnant unemancipated minor is not mature, or if the pregnant unemancipated minor does not claim to be mature, the judge shall determine whether the performance of an abortion upon her without notification of her parent would be in her best interest and shall authorize a physician to perform the abortion without notification if the judge concludes that the pregnant unemancipated minor's best interests would be served thereby.

B.  A pregnant unemancipated minor may participate in proceedings in the court on her own behalf, and the court may appoint a guardian ad litem for her.  The court shall advise the pregnant unemancipated minor that she has a right to court-appointed counsel and, upon her request, shall provide her with counsel.

C.  Proceedings in the court under this section shall be confidential and shall be given precedence over other pending matters so that the court may reach a decision promptly and without delay so as to serve the best interests of the pregnant unemancipated minor.  A judge of the court who conducts proceedings under this section shall make, in writing, specific factual findings and legal conclusions supporting the decision and shall order a record of the evidence to be maintained, including the findings and conclusions of the court.

D.  An expedited confidential appeal shall be available to any pregnant unemancipated minor for whom the court denies an order authorizing an abortion without notification.  An order authorizing an abortion without notification shall not be subject to appeal.  No filing fees shall be required of any pregnant unemancipated minor at either the trial or the appellate level.  Access to the trial court for the purpose of a petition or motion, and access to the appellate courts for the purpose of making an appeal from the denial of same, shall be afforded a pregnant unemancipated minor twenty-four (24) hours a day, seven (7) days a week.

Added by Laws 2005, c. 200, § 13, emerg. eff. May 20, 2005.

§63-1-740.4.  Illegal abortion on unemancipated minor a misdemeanor.

Performance of an abortion in knowing or reckless violation of Sections 11 through 15 of this act shall be a misdemeanor and shall be grounds for actual and punitive damages in a civil action by a person wrongfully denied notification.  A person shall not be held liable under this act if the person establishes by written evidence that the person relied upon evidence sufficient to convince a careful and prudent person that the representations of the pregnant unemancipated minor regarding information necessary to comply with this section are bona fide and true, or if the person has attempted with reasonable diligence to deliver notice, but has been unable to do so.

Added by Laws 2005, c. 200, § 14, emerg. eff. May 20, 2005.

§63-1-740.5.  Severability.

If any one or more provision, section, subsection, sentence, clause, phrase or word of this act or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance shall remain effective notwithstanding such unconstitutionality.  The Legislature hereby declares that it would have passed each provision, section, subsection, sentence, clause, phrase or word thereof, irrespective of the fact that any one or more provision, section, subsection, sentence, clause, phrase or word be declared unconstitutional.

Added by Laws 2005, c. 200, § 15, emerg. eff. May 20, 2005.

§631741.  Abortions  Refusal to perform or participate  Exemptions.

A.  No private hospital, hospital director or governing board of a private hospital in Oklahoma, is required to permit abortions to be performed or induced in such hospital.  Refusal to permit an abortion, in accordance with a standard policy, is not grounds for civil liability nor a basis for disciplinary or other recriminatory action.

B.  No person may be required to perform, induce or participate in medical procedures which result in an abortion which are in preparation for an abortion or which involve aftercare of an abortion patient, except when the aftercare involves emergency medical procedures which are necessary to protect the life of the patient, and refusal to perform or participate in such medical procedures is not grounds for civil liability nor a basis for disciplinary or other recriminatory action.

C.  The rights and immunities granted by this section shall not include medical procedures in which a woman is in the process of the spontaneous, inevitable abortion of an unborn child, the death of the child is imminent, and the procedures are necessary to prevent the death of the mother.

Laws 1978, c. 158, § 1.

§63-1-742.  Payment for securing or soliciting patients for hospital or other entity - Penalties - Construction of act - Exceptions.

A.  1.  Any person who intentionally or knowingly pays to or accepts anything of value from any person, firm, association of persons, partnership or corporation for securing or soliciting patients for any health care professional, health care provider or other entity providing health care services in this state, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Five Hundred Dollars ($500.00) and not more than Two Thousand Dollars ($2,000.00).

2.  In addition to any other penalties or remedies provided by law:

a. a violation of this section by a health care professional or health care provider shall be grounds for disciplinary action by the state agency licensing, certifying or registering such professional or provider, and

b. the state agency licensing, certifying or registering such professional or provider may institute an action to enjoin violation or potential violation of this section.

B.  This section shall not be construed to prohibit:

1.  Advertising, except that advertising which:

a. is false, misleading or deceptive,

b. advertises professional superiority or the performance of a professional service in a superior manner, and

c. is not readily subject to verification;

2.  Remuneration for advertising, marketing or other services that are provided for the purpose of securing or soliciting patients, provided the remuneration is:

a. set in advance,

b. consistent with the fair market value of the services, and

c. not based on the volume or value of any patient referrals or business otherwise generated between the parties; and

3.  Any payment, business arrangements or payments practice not prohibited by 42 U.S.C., Section 1320a-7b(b), or any regulations promulgated pursuant thereto.

C.  This section shall not apply to licensed insurers, including but not limited to, group hospital service corporations or health maintenance organizations which reimburse, provide, offer to provide or administer hospital, medical, dental or other health-related benefits under a health benefits plan for which it is the payor when it is providing those services under a health benefits plan.

D.  For purposes of this section:

1.  "Health care professional" means any person who offers or provides counseling or health or mental health care under a license, certification or registration issued pursuant to Title 59 of the Oklahoma Statutes; and

2.  "Health care provider" means any hospital or related institution offering or providing health care services licensed pursuant to Section 1-702 of this title.

Added by Laws 1993, c. 165, § 3, eff. Sept. 1, 1993.  Amended by Laws 1998, c. 344, § 2, eff. Nov. 1, 1998.

§63-1-743.  Advertisement of mammography services - Disclosure of cost - Penalty.

Any entity advertising mammography services must include in its advertising the total cost of the procedure.  Any entity who has been determined to be in violation of this section by the State Board of Health, after notice and hearing by the Board, shall be subject to a fine of not less than One Hundred Dollars ($100.00) or more than One Thousand Dollars ($1,000.00) for each violation.

Added by Laws 1993, c. 165, § 4, eff. Sept. 1, 1993.

§63-1-818.1.  Renumbered as § 1430.1 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.2.  Renumbered as § 1430.2 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.3.  Renumbered as § 1430.3 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.4.  Renumbered as § 1430.4 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.5.  Renumbered as § 1430.5 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.6.  Renumbered as § 1430.6 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.7.  Renumbered as § 1430.7 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.8.  Renumbered as § 1430.8 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.9.  Renumbered as § 1430.9 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.10.  Renumbered as § 1430.10 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.11.  Renumbered as § 1430.11 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.12.  Renumbered as § 1430.12 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.13.  Renumbered as § 1430.13 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.14.  Renumbered as § 1430.14 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.15.  Renumbered as § 1430.15 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.16.  Renumbered as § 1430.16 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.17.  Renumbered as § 1430.17 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.18.  Renumbered as § 1430.18 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.19.  Renumbered as § 1430.19 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.20.  Renumbered as § 1430.20 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.21.  Renumbered as § 1430.21 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.22.  Renumbered as § 1430.22 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.23.  Renumbered as § 1430.23 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.24.  Renumbered as § 1430.24 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.25.  Renumbered as § 1430.25 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.26.  Renumbered as § 1430.26 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.27.  Renumbered as § 1430.27 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.28.  Renumbered as § 1430.28 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.29.  Renumbered as § 1430.29 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.30.  Renumbered as § 1430.30 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.31.  Renumbered as § 1430.31 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.32.  Renumbered as § 1430.32 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.33.  Renumbered as § 1430.33 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.34.  Renumbered as § 1430.34 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.35.  Renumbered as § 1430.35 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.36.  Renumbered as § 1430.36 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.37.  Renumbered as § 1430.37 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.38.  Renumbered as § 1430.38 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.39.  Renumbered as § 1430.39 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.40.  Renumbered as § 1430.40 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§63-1-818.41.  Renumbered as § 1430.41 of Title 10 by Laws 1996, c. 354, § 56, eff. Nov. 1, 1996.

§631819.  Residential Care Act.

Sections 1820 through 1840 of this act shall be known and may be cited as the "Residential Care Act".

Added by Laws 1984, c. 128, § 1, eff. Nov. 1, 1984. Amended by Laws 1987, c. 98, § 1, emerg. eff. May 20, 1987.

§63-1-820.  Definitions.

As used in the Residential Care Act:

1.  "Abuse" means the willful infliction of injury, unreasonable confinement, intimidation or punishment, with resulting physical harm, impairment or mental anguish;

2.  "Access" means the right of a person to enter a home to communicate privately and without unreasonable restriction;

3.  "Administrator" means the person who is in charge of a home and who devotes at least one-third (1/3) of his or her full working time to on-the-job supervision of such home;

4.  "Adult companion home" means any home or establishment, funded and certified by the Department of Human Services, which provides homelike residential accommodations and supportive assistance to three or fewer mentally retarded or developmentally disabled adults;

5.  "Advisory Board" means the Long-Term Care Facility Advisory Board;

6.  "Ambulatory" means any resident who is capable of self-movement, including in and out of wheelchairs, to all areas of the home;

7.  "Board" means the State Board of Health;

8.  "Commissioner" means the State Commissioner of Health;

9.  "Department" means the State Department of Health;

10.  "Habilitation" means procedures and interventions designed to assist a mentally ill, drug-dependent or alcohol-dependent person eighteen (18) years of age or older to achieve greater physical, mental and social development by enhancing the well-being of the person and teaching skills which increase the possibility that the resident will make progressively independent and responsible decisions about social behavior, quality of life, job satisfaction and personal relationships;

11.  "Home" means a residential care home;

12.  "Residential care home":

a. means any establishment or institution which offers, provides or supports residential accommodations, food service, and supportive assistance to any of its residents or houses any residents requiring supportive assistance who are not related to the owner or administrator of the home by blood or marriage.  A residential care home shall not include:

(1) an adult companion home,

(2) a group home,

(3) a hotel,

(4) a motel,

(5) a residential mental health facility operated by the Department of Mental Health and Substance Abuse Services,

(6) a fraternity or a sorority house, or

(7) college or university dormitory.

The residents of a residential care home shall be ambulatory and essentially capable of participating in their own activities of daily living, but shall not routinely require nursing services, and

b. may consist of a series of units or buildings which are not connected or part of the same structure if:

(1) such buildings or units are owned by the same owner or operator,

(2) all residents of the units or buildings are fully capable of ambulation to and from the buildings or units,

(3) the location and construction of the buildings or units ensure the health, safety, and protection from fire hazards and other hazards and provide for the convenience and accessibility of the residents to each residential building or unit,

(4) any out-of-doors premise or thoroughfare is adequately maintained to ensure the health and safety of the residents, and

(5) the buildings or units are within one hundred seventy-five (175) feet of the building housing the main kitchen and dining room.  The units or buildings must be located in the most convenient and accessible location for residents;

provided, however, the leasing of rooms directly or indirectly to residents of a home shall not void the application of the provisions of the Residential Care Act or rules promulgated pursuant thereto.

The State Board of Health shall promulgate rules for such residential homes pursuant to the provisions of Section 1-836 of this title;

13.  "Licensee" means a person, corporation, partnership, or association who is the owner of a home which is licensed pursuant to the provisions of the Residential Care Act;

14.  "Maintenance" means meals, shelter, and laundry services;

15.  "Neglect" means failure to provide goods and/or services necessary to avoid physical harm, mental anguish, or mental illness;

16.  "Operator" means the person who is not the administrator but who manages the home;

17.  "Owner" means a person, corporation, partnership, association, or other entity which owns or leases a home or part of a home, directly or indirectly, to residents.  The person or entity that stands to profit or lose as a result of the financial success or failure of the operation shall be presumed to be the owner of the home;

18.  "Personal care" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or general supervision of the physical and mental well-being of a person, who is incapable of maintaining a private, independent residence, or who is unable to manage all activities of daily living without assistance, whether or not a guardian has been appointed for such person;

19.  "Resident" means a person of legal age, residing in a home due to illness, physical or mental infirmity, or advanced age;

20.  "Representative of a resident" means a court-appointed guardian, or if there is no court-appointed guardian, a relative or other person designated in writing by the resident.  No owner, agent, employee, or person with a pecuniary interest in the residential facility or relative thereof shall be a representative of a resident unless such person is appointed by the court;

21.  "Supportive assistance" means the service rendered to any person which is sufficient to enable the person to meet an adequate level of daily living.  Supportive assistance includes, but is not limited to, housekeeping, assistance in the preparation of meals, assistance in the safe storage, distribution and administration of medications, and assistance in personal care as necessary for the health and comfort of such person.  The term "supportive assistance" shall not be interpreted or applied so as to prohibit the participation of residents in housekeeping or meal preparation tasks as a part of the written treatment plan for the training, habilitation or rehabilitation of the resident, prepared with the participation of the resident, the mental health or drug or alcohol services case-manager assigned to the resident, and the administrator of the facility or a designee; and

22.  "Transfer" means a change in location of living arrangements of a resident from one home to another home.

Added by Laws 1984, c. 128, § 8, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 1, emerg. eff. June 7, 1985; Laws 1987, c. 98, § 2, emerg. eff. May 20, 1987; Laws 1987, c. 225, § 45, eff. Nov. 1, 1987; Laws 1988, c. 260, § 1, eff. Nov. 1, 1988; Laws 1989, c. 330, § 5, eff. Nov. 1, 1989; Laws 1990, c. 295, § 2, operative July 1, 1990; Laws 1993, c. 159, § 15, eff. July 1, 1993; Laws 1995, c. 230, § 4, eff. July 1, 1995; Laws 2001, c. 410, § 1, eff. Nov. 1, 2001; Laws 2003, c. 220, § 1, eff. Nov. 1, 2003.

§63-1-821.  Rules - Powers and duties.

A.  The State Board of Health shall promulgate rules to enforce the provisions of the Residential Care Act which shall include, but not be limited to, provisions for temperature settings, lighting, ventilation, and other physical conditions that affect the health, safety and welfare of the residents in a home.  Residential care homes that provide care for three or fewer residents shall be subject to the provisions of the Residential Care Act; provided, however, if such rules unduly restrict operation of the home, the Board shall be authorized and shall promulgate additional rules for residential care homes based upon the number of residents in a home.

B.  The State Department of Health shall have the power and duty to:

1.  Issue, renew, deny, modify, suspend, and revoke licenses for homes pursuant to the provisions of the Residential Care Act;

2.  Enforce the provisions of the Residential Care Act and any rules promulgated pursuant thereto by the Board, and require the submission and review of reports from any person establishing or operating a home;

3.  Enter upon any public or private property for the purpose of:

a. inspecting and investigating conditions of the residents in the home,

b. inspecting and investigating the home for compliance with the provisions of the Residential Care Act or rules promulgated pursuant thereto, or

c. determining if services are being provided without a license;

4.  Employ or designate personnel to conduct investigations and inspections, to make reports of the condition of homes and the residents of such homes, and to take necessary action pursuant to the provisions of the Residential Care Act to protect and safeguard the health, safety, and welfare of residents of homes;

5.  Establish a procedure for receipt and investigation of complaints regarding a home or concerning the condition, care, and treatment of a resident of a home;

6.  Report to the district attorney having jurisdiction or the Attorney General any act committed by an owner, administrator, operator, or employee of a home which may constitute a misdemeanor pursuant to the provisions of the Residential Care Act;

7.  Advise, consult, and cooperate with other agencies of this state, the federal government, other states and interstate agencies, and with affected groups and political subdivisions to further the purposes of the provisions of the Residential Care Act;

8.  Investigate, request or otherwise obtain the information necessary to determine the qualifications and background of an applicant for licensure;

9.  Establish civil penalties for violations of the provisions of the Residential Care Act as authorized by the Board pursuant to the provisions of the Residential Care Act;

10.  Institute and maintain or intervene in any action or proceeding where deemed necessary by the Department to protect the health, safety, and welfare of any resident of a home;

11.  Assure the accountability for reimbursed care provided in certified homes participating in a federal or state health program as provided by or through the Department of Human Services;

12.  Advise, consult, cooperate and assist with technology center schools or institutions of higher education in this state in providing the training of persons to distribute and administer medication to a resident of a home;

13.  Transfer or discharge a resident or otherwise protect the health, safety, and welfare of any resident of a home; and

14.  Exercise all incidental powers as necessary and proper for the administration of the Residential Care Act.

C.  To improve patient care, the Department shall hold a public meeting at least once every four (4) years in each of the licensed homes to advise and to facilitate communication and cooperation between personnel of the home and the residents.  Administrators, employees of the home, residents, friends and relatives of the residents, representatives of the residents, and employees from appropriate state and federal agencies shall be invited and encouraged to attend such meetings.

Added by Laws 1984, c. 128, § 9, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 2, emerg. eff. June 7, 1985; Laws 1987, c. 98, § 3, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 2, eff. Nov. 1, 2001; Laws 2002, c. 22, § 21, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 33, § 59 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§63-1-822.  Application for license - Fee - Information required - Qualifications - Issuance of license - Expiration - Modification - Renewal.

A.  An application for a license, or renewal thereof, to establish or operate a residential care home shall be accompanied by a fee of Fifty Dollars ($50.00).  The fee shall not be refunded. Except as provided for in Section 1-824 of this title, a license shall expire twenty-four (24) months from the date of issuance, unless sooner revoked, and may be renewed biannually by the State Department of Health pursuant to the provisions of the Residential Care Act.  All licenses shall be on a form prescribed by the State Commissioner of Health, and shall include, but not be limited to, the maximum bed capacity for which the license is granted, the date the license was issued, and the expiration date of the license.  The provisions of the license shall require that the license shall:

1.  Not be transferable or assignable except as authorized by the provisions of the Residential Care Act;

2.  Be posted in a conspicuous place on the licensed premises; and

3.  Be issued only for the premises named in the application, and may be renewed for twenty-four-month periods upon application, inspection, and payment of the license fee, as required by the provisions of the Residential Care Act.

B.  An application shall contain the following information:

1.  The name and address of the owner of the home.  If the owner is a firm or partnership, the name and address of each member thereof shall be included in the application.  If the owner is a corporation, the name and address of the corporation and the name and address of each officer and registered agent of the corporation shall be included in the application;

2.  The name and address of the applicant if the applicant is not the owner and is acting as agent for the owner;

3.  The name and location of the home for which a license is sought;

4.  The name of the administrator of the home;

5.  The number and type of residents for whom services are to be provided; and

6.  The staffing pattern for providing resident care.  In the case of an application for an initial license, the staffing pattern shown may be the projected staffing pattern.

C.  Each initial application shall be accompanied by a statement from the unit of local government having zoning jurisdiction over the location of the home stating that the location is not in violation of a zoning ordinance.

D.  1.  An applicant shall be twenty-one (21) years of age or older and meet the specific requirements for licensure as specified in rules promulgated by the State Board of Health pursuant to the provisions of the Residential Care Act.

2.  No person who has been convicted of a felony in connection with the management or operation of a home, or facility as defined in Section 1-1902 of this title or in the care and treatment of the residents of a home, or facility as defined in Section 1-1902 or 1-1950.1 of this title shall be eligible to be licensed or to participate in the management or operation of a home.

3.  If the applicant is a firm, partnership, or corporation, the applicant shall not be eligible to be licensed if any member of the firm or partnership or any officer or major stockholder of the corporation has been convicted of a felony in connection with the operation or management of a home or facility or the care and treatment of the residents of a home or facility as defined in Section 1-1902 of this title.

E.  1.  The application for a license or renewal of a license shall be accompanied by a statement of ownership which shall include the following:

a. the name, address, telephone number, occupation or business activity, business address, and business telephone number of the owner of the home and of every person who owns the building in which the home is located.  If the owner is a partnership or corporation, the name and address of each partner and stockholder with an ownership interest of five percent (5%) or more shall be included in the statement, and

b. the name and address of any other home in which the owner has a full or partial financial interest or, if the owner is a partnership or corporation, any other home in which the partnership or corporation has a full or partial financial interest.  The statement shall indicate whether or not any other home wherein a full or partial financial interest is held would, if located in this state, be required to be licensed.

2.  The applicant shall agree in writing, prior to the issuance of a license, to notify the Department if there is any change in the information required to be included in the statement of ownership thirty (30) days in advance of such change.  The information contained in the statement of ownership shall be public information and shall be available upon request from the Department.

F.  Upon application of a licensee, a license may be modified in accordance with the provisions of the Residential Care Act.  Such application for modification of a license shall be accompanied by a fee of Twenty Dollars ($20.00) and shall be submitted in such form and manner as required by the Department.

G.  Upon payment of the required application fees, the Commissioner may issue and renew licenses which substantially comply with the provisions of the Residential Care Act and rules promulgated pursuant thereto; provided, however, a plan of correction shall be submitted and accepted by both parties prior to licensure.

H.  All residential care homes shall be required to have or employ a certified administrator for the home.

Added by Laws 1984, c. 128, § 10, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 3, emerg. eff. June 7, 1985; Laws 1987, c. 98, § 4, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 3, eff. Nov. 1, 2001.

§63-1-823.  Transfer of ownership of home - Probationary license required - Notice of transfer.

Whenever ownership of a residential care home is transferred from the person named in the application to another person who does not have a current license for the home, the transferee must obtain a probationary license as provided in Section 1-824 of this title.

1.  The transferee shall notify the State Department of Health of the transfer and apply for a license no less than thirty (30) days prior to final transfer.

2.  The transferor shall notify the Department of the transfer no less than thirty (30) days prior to final transfer and shall remain responsible for the operation of the home until such time as a probationary license is issued to the transferee.  The transferor shall remain liable for all penalties assessed which are imposed for violations occurring prior to transfer of ownership.

Added by Laws 1984, c. 128, § 11, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 5, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 4, eff. Nov. 1, 2001.

§63-1-824.  Probationary license - Duration - Conditions for issuance - Termination - Issuance or denial of regular license.

If an applicant for licensure under the Residential Care Act has not been previously licensed, or if a home is not in operation at the time application is made, the State Department of Health shall issue a probationary license.  A probationary license shall be valid for one hundred twenty (120) days unless sooner suspended or revoked pursuant to the provisions of the Residential Care Act.

1.  Prior to the issuance of a probationary license, the Department shall:

a. ascertain whether the applicant is qualified to be licensed pursuant to the provisions of Section 1-822 of this title, and

b. inspect the home and inform the applicant of any conditions which require correction prior to the issuance of a license.  If the home is a new home, the Department shall also inform the applicant of any condition which requires correction prior to the acceptance of residents into the home.  If the home is an existing home whose ownership is being transferred, the probationary license issued to the transferee, in addition to any corrections required as a result of the inspection, shall be subject to any plan of correction submitted by the previous owner and approved by the Department.

2.  Within thirty (30) days prior to the termination of a probationary license, the Department shall completely inspect the home and, if the home meets the applicable rules for licensure, shall issue a license pursuant to the provisions of the Residential Care Act and rules promulgated pursuant thereto.  If at the end of an extension of the probationary license, the home is not in substantial compliance with the provisions of the Residential Care Act and the rules promulgated pursuant thereto, the license shall be denied and the Department shall take such action as necessary and as authorized pursuant to the provisions of the Residential Care Act for the protection of the health, safety, and welfare of the residents of the home.

Added by Laws 1984, c. 128, § 12, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 6, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 5, eff. Nov. 1, 2001.

§63-1-825.  Violation of act - Penalties and liabilities.

Any person who violates any of the provisions of the Residential Care Act, the rules promulgated pursuant thereto by the State Board of Health, or any order or determination of the State Department of Health pursuant to the provisions of the Residential Care Act, or who fails to perform any duty imposed upon such person by the provisions of the Residential Care Act, shall be subject to any of the following penalties and liabilities as authorized by the provisions of the Residential Care Act:

1.  License revocation, suspension, or nonrenewal;

2.  Transfer of residents;

3.  Temporary manager;

4.  Injunctive proceedings;

5.  Civil fines; and

6.  Criminal penalties as provided in Section 1-832 of this title.

Added by Laws 1984, c. 128, § 13, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 7, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 6, eff. Nov. 1, 2001.

§63-1-826.  Denial, refusal to renew, suspension or revocation of license.

After notice and opportunity for hearing pursuant to the provisions of Section 1-830 of this title, the State Department of Health may:

1.  Deny a license to an applicant who does not meet the requirements for licensure pursuant to the provisions of the Residential Care Act or rules promulgated pursuant thereto;

2.  Refuse to renew, suspend, or revoke a license to a licensee or home which is not in compliance with the provisions of the Residential Care Act or the rules of the State Board of Health promulgated pursuant thereto;

3.  Deny, refuse to renew, suspend, or revoke a license to an applicant, licensee, or home which has a history of noncompliance or incomplete or partial compliance with the provisions of the Residential Care Act or the rules promulgated pursuant thereto or for which there is other satisfactory evidence which demonstrates that the applicant or licensee is unlikely to manage or operate a home or to provide care or treatment to the residents of a home in a manner which warrants public trust;

4.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee who has insufficient financial or other resources to the extent that the applicant or licensee is incapable of assuring or providing adequate care or treatment to the residents of the home;

5.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee who has been convicted of a felony in connection with the management or operation of a home, or facility as defined in Section 1-1902 of this title, or the care or treatment of a resident of the home, or facility as defined in Section 1-1902 of this title;

6.  Deny, refuse to renew, suspend, or revoke a license if an administrator or operator of a home has been convicted of a felony in connection with the management or operation of a home, or facility as defined in Section 1-1902 or 1-1950.1 of this title, or care or treatment of a resident of the home, or facility as defined in Section 1-1902 of this title;

7.  Deny, refuse to renew, suspend, or revoke a license to an applicant or licensee who has permitted, aided, or abetted the commission of any illegal act in connection with the management or operation of a home or the care or treatment of a resident of a home;

8.  Refuse to renew a license if, at the time application is made for the renewal of the license, the licensee or home is subject to a plan of correction.  The license may be renewed at such time as the required corrections are completed in the manner and time specified in the plan of correction.  If a license is issued or renewed with a plan of correction, such license may be suspended if the required corrections are not completed in the manner and time specified in the plan of correction; or

9.  Suspend or revoke a license if the licensee has failed to submit a plan of correction or to correct conditions as required in a plan of correction pursuant to the provisions of Section 1-831 of this title.

Added by Laws 1984, c. 128, § 14, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 8, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 7, eff. Nov. 1, 2001.

§63-1-827.  Effective date of nonrenewal, suspension or revocation of license - Hearing - New application - New license.

A.  If a hearing is not requested, the effective date of the nonrenewal, suspension, or revocation shall be as follows:

1.  In cases of nonrenewal of a license the effective date shall be the expiration date of the license.  The date may be extended no longer than necessary to permit the orderly removal of the residents; or

2.  In cases of revocation or suspension of the license the effective date shall be the date set by the State Department of Health in the notice of revocation.  The date shall be no later than necessary to permit the orderly removal of the residents.

B.  If a hearing is requested, unless otherwise ordered by a district court, the effective date of the nonrenewal, suspension, or revocation of a license shall be set upon final action after the hearing and shall be no later than necessary to permit the orderly removal of the residents.

C.  A new application of the applicant or licensee whose license was not renewed, suspended, or revoked may be considered after ninety (90) days upon receipt of satisfactory evidence that the conditions upon which such nonrenewal, suspension, or revocation was based have been corrected.  A new license may be granted after a full and complete inspection or investigation and the applicant or licensee and the home are in substantial compliance with the provisions of the Residential Care Act and the rules promulgated thereto by the State Board of Health.

Added by Laws 1984, c. 128, § 15, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 9, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 8, eff. Nov. 1, 2001.

§63-1-828.  Fire safety inspections - Fire safety rules and regulations.

The State Fire Marshal or a designee shall conduct fire safety inspections on a regular basis at residential care homes and report any findings from the inspections to the State Department of Health.  In addition, the State Fire Marshal shall develop, adopt, and promulgate rules, or specifications consistent with nationally recognized standards or practices necessary for the safeguarding of life and property of residents of residential care homes from the hazards of fire and smoke.

Added by Laws 1984, c. 128, § 16, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 10, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 9, eff. Nov. 1, 2001.

§631828.1.  State agencies  Placement of persons in unlicensed residential care homes prohibited.

No state agency shall knowingly place, refer, or recommend placement of a person in need of care in an unlicensed residential care home.

Added by Laws 1987, c. 98, § 20, emerg. eff. May 20, 1987.

§63-1-829.  Inspections and investigations - Reports.

A.  Every home for which a license has been issued shall be inspected by a duly appointed representative of the State Department of Health pursuant to rules promulgated by the State Board of Health with the advice and counsel of the Long-Term Care Facility Advisory Board.  Inspection reports shall be prepared on forms prescribed by the Department with the advice and counsel of the Advisory Board.

B.  1.  The Department shall at least three times a year and whenever it deems necessary inspect, survey, and evaluate each home to determine compliance with applicable licensure rules.

2.  An inspection, investigation, survey, or evaluation shall be unannounced.  Any licensee, applicant for a license or operator of any unlicensed facility shall be deemed to have given consent to any duly authorized employee, agent of the Department to enter and inspect the home in accordance with the provisions of the Residential Care Act.  Refusal to permit such entry or inspection shall constitute grounds for the denial, nonrenewal, suspension, or revocation of a license as well as emergency transfer of all residents.

3.  Any employee of the Department who discloses to any unauthorized person, prior to an inspection, information regarding an unannounced residential care home inspection that is required pursuant to the provisions of this act shall, upon conviction thereof, be guilty of a misdemeanor.  In addition, such action shall be construed to be a misuse of office and punishable as a violation of rules promulgated by the Ethics Commission.

One person shall be invited from a statewide organization of the elderly by the Department to act as a citizen observer in any inspection.  Such person shall receive expenses as provided in the State Travel Reimbursement Act.

C.  The Department shall maintain a log, updated at least monthly and available for public inspection, which shall at a minimum detail:

1.  The name of the home and date of inspection, investigation, survey, or evaluation;

2.  Any deficiencies, lack of compliance, or violation noted at the inspection, investigation, survey, or evaluation;

3.  The date a notice of violation, license denial, nonrenewal, suspension, or revocation was issued or other enforcement action occurred;

4.  The date a plan of correction was submitted and the date the plan was approved;

5.  The date corrections were completed, as verified by an inspection; and

6.  If the inspection or investigation was made pursuant to the receipt of a complaint, the date such complaint was received and the date the complainant was notified of the results of the inspection or investigation.

D.  The Department shall require periodic reports and shall have access to books, records and other documents maintained by the home to the extent necessary to implement the provisions of the Residential Care Act and the rules promulgated by the Board pursuant thereto.

E.  The Department shall make at least one annual report on each home in the state.  The report shall include all conditions and practices not in compliance with the provisions of the Residential Care Act or rules promulgated pursuant thereto within the last year and, if a violation is corrected, or is subject to an approved plan of correction.  The Department shall send a copy of the report to any person upon receiving a written request.  The Department may charge a reasonable fee to cover the cost of copying and mailing the report.

F.  A state or local ombudsman as that term is defined by the Special Unit on Aging within the Department of Human Services pursuant to the Older Americans' Act, 42 U.S.C.A., Section 3001 et seq., as amended, or case manager employed by the Department of Mental Health and Substance Abuse Services or one of its contract agencies is authorized to accompany and shall be notified by the Department of any inspection conducted of any home licensed pursuant to the provisions of the Residential Care Act.  Any state or local ombudsman is authorized to enter any home licensed pursuant to the provisions of the Residential Care Act, communicate privately and without unreasonable restriction with any resident of a home who consents to such communication, to seek consent to communicate privately and without restriction with any resident of a home, and to observe all areas of a home that directly pertain to the care of a resident of a home.

G.  Following any inspection by the Department, pursuant to the provisions of this section, all reports relating to the inspection shall be filed in the county office of the Department of Human Services in which the home is located and with the Department of Mental Health and Substance Abuse Services.

Added by Laws 1984, c. 128, § 17, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 11, emerg. eff. May 20, 1987; Laws 1990, c. 51, § 132, emerg. eff. April 9, 1990; Laws 2001, c. 410, § 10, eff. Nov. 1, 2001.

§63-1-830.  Complaints - Notice - Hearing - Orders - Emergencies.

A.  Whenever the State Department of Health determines that a home is in violation of the provisions of the Residential Care Act or any rule promulgated pursuant thereto, the Department shall give written notice to the home of the violation.

B.  The Department shall give the notice specified by the provisions of subsection A of this section within ten (10) business days of an inspection or investigation of the home.

C.  The home may request a hearing within ten (10) business days of receipt of the notice.  On the basis of the evidence produced at the hearing, the Department shall make findings of fact and conclusions of law and enter an order thereon.  The Department shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order.  The Department may enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented.  The order of the Department shall become final and binding on all parties unless appealed to the district court as provided in Sections 317 through 325 of Title 75 of the Oklahoma Statutes within thirty (30) days after notice has been sent to the parties.

D.  Whenever the Department finds that an emergency exists requiring immediate action to protect the public health or welfare of any resident of a home licensed pursuant to the provisions of the Residential Care Act, the Department may without notice or hearing issue an order stating the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency.  Such order shall be effective immediately.  The State Board of Health shall adopt rules that establish criteria for the emergency transfer of residents initiated by the State Department of Health, including notice and hearings, if the resident is aggrieved by the decision.  Any person to whom such an order is directed shall comply with the order immediately but on application to the Department shall be afforded a hearing within ten (10) business days of receipt of the notice.  On the basis of such hearing, the Department shall continue such order in effect, revoke it, or modify it.  Any person aggrieved by such order continued after the hearing provided for in this subsection may appeal to the district court of the area affected within thirty (30) days.  Such appeal when docketed shall have priority over all cases pending on  the docket, except criminal cases.

E.  The hearings authorized by this section may be conducted by the Department.  The Department may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Department at any time and place.  Such hearings shall be conducted in conformity with and records made thereof as provided by the provisions of Sections 309 through 326 of Title 75 of the Oklahoma Statutes.

Added by Laws 1984, c. 128, § 18, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 12, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 11, eff. Nov. 1, 2001.

§63-1-831.  Report or plan of correction.

A.  If the violations specified in the notice required by Section 1-830 of this title have been corrected prior to the date of filing of a plan of correction, the home may submit a report of correction in place of a plan of correction as specified in subsection B of this section.  Such report shall be signed by the administrator or operator.

B.  A home shall have ten (10) business days after receipt of notice of violation in which to prepare and submit a plan of correction.  The plan shall include a fixed time period within which violations are to be corrected.  The Department may grant an extended period where correction involves substantial capital improvement.  If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection within ten (10) business days of receipt of the plan of correction to the home.  The home shall have ten (10) business days after receipt of the notice of rejection in which to submit a modified plan.  If the modified plan is not timely submitted, or if the modified plan is rejected, the home shall follow a directed plan of correction imposed by the Department which shall be submitted to the home within thirty (30) days.

Added by Laws 1984, c. 128, § 19, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 13, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 12, eff. Nov. 1, 2001.

§63-1-832.  Prohibited acts - Violations.

A.  No person shall willfully:

1.  Fail to correct or interfere with the correction of a violation within the time specified on the notice or approved plan of correction pursuant to the provisions of the Residential Care Act as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension;

2.  Prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the State Department of Health in the investigation and enforcement of the Residential Care Act;

3.  Prevent or attempt to prevent any such representative from examining any relevant books or records in the conduct of official duties pursuant to the provisions of the Residential Care Act;

4.  Prevent or interfere with any such representative in the preserving of evidence of any violation of the Residential Care Act or the rules promulgated pursuant thereto;

5.  Retaliate or discriminate against any resident or employee for contacting or providing information to any state official, or for initiating, participating in, or testifying in an action for any remedy authorized pursuant to the provisions of the Residential Care Act;

6.  File any false, incomplete, or intentionally misleading information required to be filed pursuant to the provisions of the Residential Care Act, or willfully fail or refuse to file any information required by the Department pursuant to the provisions of the Residential Care Act; or

7.  Open or operate a home without a license.  Operation of a residential care home without a license is a public health emergency warranting action pursuant to the provisions of Section 1-830 of this title.

B.  No employee of a state or unit of a local governmental agency shall aid, abet, assist, conceal or conspire with an administrator, operator or other employee of a home in a violation of any provision of the Residential Care Act or any rule promulgated by the State Board of Health pursuant thereto.

C.  Any person who violates any of the provisions of the Residential Care Act, upon conviction, shall be guilty of a misdemeanor.  Each day upon which such violation occurs shall constitute a separate violation.

Added by Laws 1984, c. 128, § 20, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 4, emerg. eff. June 7, 1985; Laws 1987, c. 98, § 14, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 13, eff. Nov. 1, 2001.

§63-1-833.  Penalties.

A.  Any person who has been determined by the State Department of Health to have violated any provision of the Residential Care Act or any rule promulgated pursuant thereto may be liable for a civil penalty of not more than One Hundred Dollars ($100.00) for each day that the violation continues.  The maximum civil penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

B.  The amount of the penalty shall be assessed by the Department pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Department shall include, but not be limited to, consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the Residential Care Act.

C.  Any license holder may elect to surrender his or her license in lieu of the fine but shall be forever barred from obtaining a reissuance of the license.

Added by Laws 1984, c. 128, § 21, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 15, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 14, eff. Nov. 1, 2001.

§63-1-834.  Prosecution of violations - Action for equitable relief.

A.  The Attorney General, the State Department of Health or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of the Residential Care Act or any rule promulgated pursuant thereto.

B.  1.  Enforcement of any action for equitable relief to redress or restrain a violation by any person of a provision of the Residential Care Act or for an injunction or recovery of any administrative or civil penalty assessed pursuant to the Residential Care Act may be brought by:

a. the district attorney of the appropriate district court of the State of Oklahoma,

b. the Attorney General on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma, or

c. the Department on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma, or as otherwise authorized by law.

2.  The court has jurisdiction to determine the action, and to grant the necessary or appropriate relief including, but not limited to, mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

Added by Laws 1984, c. 128, § 22, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 16, emerg. eff. May 20, 1987; Laws 1988, c. 233, § 3, operative July 1, 1988; Laws 2001, c. 410, § 15, eff. Nov. 1, 2001.

§631835.  Administration of medication to resident.

Administration of medication to a resident of a home shall be administered by a person who has obtained appropriate training from a technology center school or institution of higher education.

Added by Laws 1984, c. 128, § 23, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 5, emerg. eff. June 7, 1985; Laws 2001, c. 33, § 60, eff. July 1, 2001.

§63-1-836.  Rules ensuring minimum standards for homes.

A.  The State Board of Health shall promulgate rules to enforce the provisions of the Residential Care Act.  Such rules shall regulate:

1.  Location and construction of the home, including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety, and comfort of residents and protection from fire hazards;

2.  Number of all personnel, including management and supervisory personnel, having responsibility for any part of the care given to residents.  The Department shall establish staffing ratios for homes which shall specify the number of staff hours of care per resident that are needed for care for various types of homes or areas within homes.  Minimum personnel ratio requirements for all homes shall be based only on average daily census;

3.  All sanitary conditions within the home and its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which shall ensure the health and comfort of residents;

4.  Diet-related needs of each resident based on sound nutritional practice and on recommendations which may be made by the physicians attending the resident;

5.  Equipment essential to the health and welfare of the residents; and

6.  Rehabilitation programs for those residents who would benefit from such programs.

B.  1.  In order to further ensure minimum standards for homes, a certificate of training as specified shall be required of all:

a. administrators, who shall obtain a residential care administrator certificate of training, and

b. direct care staff responsible for administration of medication to residents, who shall obtain a residential care certificate of training.

2.  The certificate will be developed and administered by an institution of higher learning with the advice of the State Commissioner of Health and of the Long-Term Care Facility Advisory Board.

a. (1) For residential care home administrators the training shall consist of a minimum of fifty (50) hours which shall include at least fifteen (15) hours of training in the administration of medication and shall also include, but not be limited to, training in:

(a) administration,

(b) supervision,

(c) reporting,

(d) record keeping,

(e) independent or daily living skills,

(f) leisure skills and recreation, and

(g) public relations concerning the issues associated with the operation of residential care homes and programs.

(2) An individual applying for certification as an administrator may at any time present the institution of higher education with documentation of prior education and work experience for consideration for possible credit toward certification.

(3) Any person employed as an administrator after July 1, 1988, shall have completed the training specified by this division.

(4) Thereafter, annually, at least sixteen (16) hours of training in the subjects specified by this division shall be required for such administrator.

(5) A certified administrator may make a written request to the Commissioner to be placed in an inactive status for up to five (5) subsequent calendar years.  Such inactive status shall allow the administrator to waive the educational requirements for the period of the request.  Such certified administrator shall not work in a residential care administrator capacity in Oklahoma until such time as the certificate is reactivated.  The request to reactivate the certificate shall be made in writing to the Commissioner.  Such administrator shall then be required to complete sixteen (16) hours of training in the subjects specified in this division.

b. All direct care staff who are responsible for administration of medication to residents shall be required to begin training in the administration of medication within ninety (90) days of employment with the home and to satisfactorily complete at least fifteen (15) hours of training in the administration of medication, within the first year of employment with the home.

3.  All other direct care staff who are employed by a residential care home, within ninety (90) days of employment with the home, shall be required to begin eight (8) hours of in-service training, to be administered by the administrator of the home or other person designated by the administrator of the home and completed within twelve (12) months from such person's date of employment, and annually thereafter.  Thereafter such direct care staff and the direct care staff responsible for administering medication to residents shall, annually, be required to receive at least eight (8) hours of training by the administrator of the home in:

a. patient reporting and observation,

b. record keeping,

c. independent or daily living skills,

d. leisure skills and recreation,

e. human relations, and

f. such other training relevant to residential care programs and operations.

4.  The requirement of certification and the training specified pursuant to the provisions of this subsection shall be included in the rules promulgated by the Board.

5.  Failure of the owner or administrator to ensure the training required pursuant to this subsection is received shall constitute a violation of the Residential Care Act and shall be grounds for revocation of licensure.  Proof of successful completion of such training for the residential care home administrator and direct care staff shall be required prior to issuance or renewal of a license issued pursuant to the provisions of the Residential Care Act.  The Department shall not renew any license for any residential care home if the training required by this subsection has not been completed.

Added by Laws 1984, c. 128, § 24, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 6, emerg. eff. June 7, 1985; Laws 1987, c. 98, § 17, emerg. eff. May 20, 1987; Laws 1988, c. 233, § 2, operative July 1, 1988; Laws 1998, c. 110, § 1, eff. Nov. 1, 1998; Laws 2001, c. 410, § 16, eff. Nov. 1, 2001.

§63-1-837.  Insuring life of resident - Persons eligible - Assignment of benefits of life insurance policy.

A.  No owner, administrator, or operator of a residential care home shall have an insurable interest in the life of a resident of the home unless the owner, administrator or operator is related to the resident by blood or marriage.

B.  No owner, administrator or operator of a residential care home shall be entitled or assigned to any benefits of a life insurance policy on a resident unless the owner, administrator or operator is related to the resident by blood or marriage.

Added by Laws 1984, c. 128, § 25, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 98, § 18, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 17, eff. Nov. 1, 2001.

§63-1-838.  Repealed by Laws 2001, c. 410, § 21, eff. Nov. 1, 2001.

§63-1-839.  Disposition of monies received by Department.

All monies received by the State Department of Health, from any monies received as a result of an assessment of a civil penalty pursuant to the provisions of the Residential Care Act shall be deposited in the Public Health Special Fund created in Section 1-107 of this title.

Added by Laws 1984, c. 128, § 27, eff. Nov. 1, 1984.  Amended by Laws 1986, c. 312, § 15, operative July 1, 1986; Laws 1987, c. 98, § 19, emerg. eff. May 20, 1987; Laws 2001, c. 410, § 18, eff. Nov. 1, 2001.

§631840.  Other provisions applicable to residential care homes.

Residential care homes subject to the provisions of the Residential Care Act shall comply with the provisions of Sections 11909, 11910, 1-1914.1, 1-1914.2, 11915, 11917, 11918, 11919, 11920, 11921, 11922, 11924, 11926, 11927, 11930, 11939, 11940 and 11941 of this title.

Added by Laws 1984, c. 128, § 28, eff. Nov. 1, 1984.  Amended by Laws 1985, c. 135, § 7, emerg. eff. June 7, 1985; Laws 1986, c. 10, § 1, emerg. eff. March 17, 1986; Laws 1987, c. 98, § 21, emerg. eff. May 20, 1987; Laws 1995, c. 230, § 6, eff. July 1, 1995.

§63-1-841.  Accounting of clients' financial records.

The State Department of Health shall require as a condition of licensure for residential care facilities that an accounting be made of financial records of each client for which the facility is the payee in each such residential facility.  Such accounting shall be recorded and given to the resident and/or the resident's representative upon request.  The records may be inspected by any employee of the Department during any regular inspection or at any time a complaint is received by the Department regarding a client's finances.

Added by Laws 1995, c. 230, § 3, eff. July 1, 1995.  Amended by Laws 2001, c. 410, § 19, eff. Nov. 1, 2001.

§63-1-842.  Residents' representatives.

A.  Any contract or application for admission to a residential care facility shall include provisions for the applicant to designate an individual to be the "representative of a resident".  The individual so designated shall have a fiduciary duty to the resident to act at all times in the best interests of the resident.  Any resident of a residential care facility may change the designation of a representative at any time and for any reason.  No representative shall be required to serve in such capacity if the person objects to serving, and may resign as representative upon written notice to the resident and the facility.

B.  Upon admission or the signing of a contract for admission to a residential care facility or any modifications to the contract for admission, the representative of the resident shall be notified of the admission, the contract or any modifications to the contract.

C.  If a resident is subject to a special, limited or full guardianship, pursuant to the provisions of the Oklahoma Guardianship and Conservatorship Act or the Protective Services for the Elderly and for Incapacitated Adults Act, the representative of the resident shall be the court-appointed guardian.

Added by Laws 1995, c. 230, § 5, eff. July 1, 1995.

§631850.  Short title.

Sections 6 through 17 of this act shall be known and may be cited as the Longterm Care Certificate of Need Act.

§63-1-851.  Public policy as to development of long-term services.

The Legislature hereby declares that it is the public policy of the State of Oklahoma that the offering and development of long-term care services should be made in a planned, orderly and economical manner consistent with and appropriate to services needed by people in various regions, districts or localities in the State of Oklahoma, and that it is essential to the realization of this public policy that the offering and development of long-term care services in the state be made in accordance with the needs for such services. It is the purpose of the Legislature in enacting this act to further this public policy by providing for the submittal of plans and applications, and by prohibiting the offering, development or change of existing services prior to the issuance of a certificate of need by the State Department of Health.

Added by Laws 1971, c. 64, § 1, emerg. eff. April 8, 1971.  Amended by Laws 1980, c. 188, § 2, eff. July 1, 1980; Laws 1986, c. 149, § 12, emerg. eff. April 29, 1986; Laws 1989, c. 227, § 6, operative July 1, 1989.

§63-1-851.1.  Definitions.

For purposes of the Long-term Care Certificate of Need Act:

1.  "Board" means the State Board of Health;

2.  "Commissioner" means the State Commissioner of Health;

3.  "Department" means the State Department of Health;

4.  "Long-term care facility" means:

a. a nursing facility or a specialized facility, as such terms are defined by Section 1-1902 of this title,

b. skilled nursing care provided in a distinct part of a hospital as such term is defined by Section 1-701 of this title,

c. the nursing care component of a continuum of care facility, as such term is defined under the Continuum of Care and Assisted Living Act, or

d. the nursing care component of a life care community as such term is defined by the Long-term Care Insurance Act;

5.  "Disclosure statement" means a written statement by the applicant which contains:

a. the full name, business address, and social security number of the applicant, and all persons with controlling interest as defined by the Long-term Care Certificate of Need Act,

b. the full name and address of any legal entity in which the applicant holds a debt or equity interest of at least five percent (5%), or which is a parent company or subsidiary of the applicant,

c. a description of the experience and credentials of the applicant, including any past or present permits, licenses, certifications, or operational authorizations relating to long-term care facility regulation,

d. a listing and explanation of any administrative, civil or criminal legal actions against the applicant or any person with a controlling interest which resulted in a final agency order or final judgment by a court of record including, but not limited to, final orders or judgments on appeal related to long-term care in the five (5) years immediately preceding the filing of the application.  Such actions shall include, without limitation, any permit denial or any sanction imposed by a state regulatory authority or the Centers for Medicare and Medicaid Services, and

e. a listing of any federal long-term care agency and any state long-term care agency outside this state that has or has had regulatory responsibility over the applicant;

6.  "History of noncompliance" means three standard or complaint surveys found to be at the substandard quality of care level when the facility does not achieve compliance by date certain in a nursing facility or specialized facility for persons with Alzheimer's disease or related disorders.  Additionally, "history of noncompliance" for an intermediate care or specialized facility for persons with mental retardation means three consecutive routine or complaint surveys that resulted in determinations that the facility was out of compliance with two or more Conditions of Participation in the Medicaid program within the preceding thirty-six (36) months when the facility does not achieve compliance within sixty (60) days;

7.  "Person" means any individual, corporation, industry, firm, partnership, association, venture, trust, institution, federal, state or local governmental instrumentality, agency or body or any other legal entity however organized; and

8. "Person with a controlling interest" means a person who meets any one or more of the following requirements:

a. controls fifty percent (50%) or more of the common stock of the corporate entity involved or controls fifty percent (50%) or more of the interest in the partnership involved,

b. controls a percentage of stock greater than any other stockholder or equal to the other single largest stockholder or controls a percentage of partnership interest greater than any other partner or equal to the other single largest partnership interest, or

c. a managing member of a Limited Liability Company (LLC).

Added by Laws 1989, c. 227, § 7, operative July 1, 1989.  Amended by Laws 1996, c. 336, § 1, eff. Nov. 1, 1996; Laws 1997, c. 223, § 9, emerg. eff. May 20, 1997; Laws 2000, c. 340, § 12, eff. July 1, 2000; Laws 2001, c. 285, § 1, eff. Nov. 1, 2001; Laws 2004, c. 436, § 1, emerg. eff. June 4, 2004.

§63-1-851.2.  Department - Powers and duties - Participation in federal programs - Collection of monthly data.

A.  The State Commissioner of Health shall have the power and duty to:

1.  Issue, renew, deny, modify, suspend and revoke certificates of need;

2.  Establish and enforce standards and requirements for certificates of need;

3.  Require the submission of and to review reports from any person requesting or obtaining a certificate of need;

4.  Employ or designate personnel necessary to implement the provisions of the Longterm Care Certificate of Need Act;

5.  Report to the district attorney having jurisdiction or the Attorney General, any act committed by any person which may constitute a violation pursuant to the provisions of the Longterm Care Certificate of Need Act;

6.  Advise, consult and cooperate with other agencies of this state, the federal government, other states and interstate agencies, and with affected groups and political subdivisions to further the purposes of the provisions of the Longterm Care Certificate of Need Act;

7.  Promulgate and enforce rules subject to the approval of the State Board of Health to implement the provisions of the Longterm Care Certificate of Need Act;

8.  Investigate, request or otherwise obtain the information necessary to determine the qualifications and background of an applicant for a certificate of need;

9.  Establish administrative penalties for violations of the provisions of the Longterm Care Certificate of Need Act as authorized by the Board;

10.  Institute and maintain or intervene in any action or proceeding where deemed necessary by the Department pursuant to the Longterm Care Certificate of Need Act;

11.  Develop and administer plans for health services including, but not limited to, staffing, facilities and other resources;

12.  Develop and publish, once every four (4) years, a Quadrennial State Health Plan, following guidelines and procedures adopted by the Board which specify the method of adoption of the plan document, its format, provisions for developing and publishing plan amendments and the role of the State Department of Health, local health planning advisory councils and the Alcohol, Drug Abuse and Community Mental Health Planning and Coordination Boards of each mental health catchment area in its development;

13.  Establish and administer criteria and standards for the delineation and approval of areas and regions for health planning purposes;

14.  Promote and maintain plans for providing health services including, but not limited to, health, staffing and health facilities, in this state; and

15.  Exercise all incidental powers as necessary and proper for the administration of the Longterm Care Certificate of Need Act.

B.  The State Department of Health shall be the single state agency to participate in federal programs for health planning and to apply for and administer federal funds for health planning, provided, that the Longterm Care Certificate of Need Act, and any other law vesting planning functions in any other state agency, shall not apply to health planning functions vested by law in the Department of Mental Health and Substance Abuse Services, the Oklahoma Health Care Authority and the Department of Human Services.

C.  Facility occupancy data used in the review of Certificate of Need applications shall be based upon monthly reports that are submitted by facilities to the Oklahoma Heath Care Authority pursuant to Section 1-1925.2 of this title and that are available to the public upon request.

Added by Laws 1989, c. 227, § 8, operative July 1, 1989.  Amended by Laws 1990, c. 51, § 133, emerg. eff. April 9, 1990; Laws 1996, c. 336, § 2, eff. Nov. 1, 1996; Laws 2004, c. 436, § 2, emerg. eff. June 4, 2004.

§631851.3.  Certificate of need required.

No longterm care facility shall be developed, acquired or offered unless a certificate of need therefor has been issued as provided in the Longterm Care Certificate of Need Act.  No governmental entity shall approve any grant of funds, issue any debentures or issue or renew any license for the operation of a longterm care facility, nor shall any thirdparty purchasers, licensed or operated by this state, issue reimbursement for services provided to its insurers or clients, unless the certificate of need as provided in the Longterm Care Certificate of Need Act has been obtained.

Added by Laws 1989, c. 227, § 9, operative July 1, 1989.  Amended by Laws 1996, c. 336, § 3, eff. Nov. 1, 1996.

§63-1-852.  Long-term care facility certificate of need - Requirements - Exemptions.

A.  Every entity desiring to establish a new long-term care facility, to expand an existing facility whether through construction or conversion of facilities, or to acquire an existing long-term care facility shall make application to the State Department of Health for a certificate of need.  The application for a certificate of need shall be in such form as the State Commissioner of Health shall prescribe.

B.  A certificate of need shall be required for:

1.  Any capital investment or lease of One Million Dollars ($1,000,000.00) or more, including predevelopment activities such as arrangements and commitments for financing, architectural designs, plans, working drawings, specifications, and site acquisition; provided, that this dollar limit shall not apply to a change in bed capacity;

2.  Acquisition of the ownership or operation of a facility whether by purchase, lease, donation, transfer of stock or interest, management contract, corporate merger, assignment, or through foreclosure; and

3.  An increase in licensed beds, whether through establishment of a new facility or expansion of an existing facility.

C.  The Department within fifteen (15) days after receipt of an application, shall issue an exemption from certificate of need requirements upon written request and demonstration that applicable exemption criteria have been met, for any of the following activities:

1.  An increase of no more than ten beds or ten percent (10%) of the facility's licensed beds, whichever is greater, per calendar year if:

a. the total capital cost of the increase is less than One Million Dollars ($1,000,000.00), and

b. the facility's occupancy rate averaged ninety-three percent (93%) or more during the twelve (12) months preceding the filing of the exemption request;

2.  Construction of a long-term care facility to replace or relocate all or part of the licensed bed capacity of an existing facility if:

a. the project involves no increase in licensed beds;

b. the facility shall be constructed no farther than three (3) miles for rural areas and seven and one-half (7 1/2) miles for urban areas, as defined by the Standard Metropolitan Statistical Area (SMSA), from the facility it is replacing or relocating, and

c. a plan for the use of the facility to be replaced or relocated is provided that ensures continuity of services; and

3.  A management agreement if:

a. the management entity discloses all persons with controlling interest in the management entity and discloses all experience in long-term care facility management or operation in any state during the preceding thirty-six (36) months,

b. the management entity and any person with controlling interest if the management entity has less than thirty-six (36) months experience in management or operation of facilities, does not have a history of noncompliance, and

c. the licensed entity remains responsible for facility operation, financial performance, staffing and delivery of resident services required under the Nursing Home Care Act.

D.  A certificate of need shall not be required for:

1.  Any changes of ownership resulting from the operation of law, including but not limited to divorce, probate, reversions and bankruptcy if the transfer of interest is to any already existing stockholder or person or entity listed on the license application disclosure statement.  This shall also include cancellations and expirations of leases.  Operational law ownership changes shall be reported to the Department within five (5) working days of the change;

2.  Ownership changes for estate planning purposes, treasury stock purchases, and transfers between existing owners and/or family members; increases in the amount of common stock or partnership interest for any individual who already owns fifty percent (50%) of the common stock or corporate entity involved or controls fifty percent (50%) or more of the interest in the partnership involved; and

3.  New purchases of common stock or partnership interest by any legal entity if such new purchaser will own, in total, less than fifty percent (50%) of the corporate entity involved or partnership involved.

E.  All applicants for the issuance of a certificate of need, at such time and in such manner as required by the Department, shall file:

1.  A disclosure statement with their applications unless the applicant is a publicly held company required to file periodic reports under the Securities and Exchange Act of 1934, or a wholly owned subsidiary of a publicly held company.  In such case, the applicant shall not be required to submit a disclosure statement, but shall submit the most recent annual and quarterly reports required by the Securities and Exchange Commission, which provide information regarding legal proceedings in which the applicant has been involved;

2.  Copies of residents council minutes and family council minutes, if any, and the facility's written response to the councils' requests or grievances, for the three (3) months prior to the date of application, for each of the applicant's current holdings in the State of Oklahoma; and

3.  Such other relevant information required by the Department pursuant to the Long-term Care Certificate of Need Act that relates to the competency, reliability, or responsibility of the applicant and affiliated persons.

F.  An application for a certificate of need shall be signed under oath by the applicant.

G.  Promptly upon receipt of any such application, the Department shall examine and transmit the application to reviewing bodies selected by the Department to assist the Department in determining whether the application is complete.  Once the Department has determined that the application is complete, it shall notify the affected parties and other reviewing bodies and cause a thorough investigation to be made of the need for and appropriateness of the new or any long-term care service acquisition, expansion, or establishment of a new facility.

H.  Except as provided by Section 1-853.1 of this title, the investigation made pursuant to an application for a certificate of need shall include the following:

1.  The adequacy of long-term care facilities in relation to an optimal target ratio of long-term care beds per thousand persons seventy-five (75) years of age or older in the state;

2.  The availability of long-term care which may serve as alternatives or substitutes;

3.  The adequacy of financial resources for the acquisition, expansion, or establishment of a new long-term care facility and for the continued operation thereof;

4.  The availability of sufficient staff to properly operate the proposed acquisition, expansion, or establishment of a new long-term care facility;

5.  The record of the applicant's current and prior ownership, operation and management of similar facilities in this state and in any other state.  The investigation of such record shall include, but not be limited to, inquiry to the State Long-Term Care Ombudsman Office, the state Medicaid Fraud Control Unit, and the state licensure and certification agency;

6.  Review of minutes of family councils and residents councils, and the facilities' responses, from each of the applicant's holdings in Oklahoma; and

7.  Any other matter which the Department deems appropriate.

I.  Before making a final determination on an acquisition application, the Commissioner shall cause paid public notices to be published in a newspaper of general circulation near the facility and in a newspaper of general circulation in the area where the application is available for public inspection.  A notice in a form prescribed by the Department also shall be posted by the applicant in a public area in each facility operated by the applicant in Oklahoma, to inform residents and families of the applicant's proposed action.  The public notices shall offer participating parties an opportunity to submit written comments.

J.  The Commissioner's decision to approve or deny the proposed acquisition, expansion, or establishment of a new facility shall be made within forty-five (45) days following the deadline for submitting written comments, or the proposed acquisition or establishment shall be automatically approved, unless otherwise prohibited pursuant to the provisions of the Long-term Care Certificate of Need Act.

K.  If the Commissioner finds that a proposed acquisition, expansion, or establishment of a new facility is consistent with the criteria and standards for review of such projects, and is otherwise in compliance with the provision of the Long-term Care Certificate of Need Act, then the Commissioner shall issue a certificate of need.  If the Commissioner finds that the proposed acquisition, expansion, or establishment of a new facility is not consistent with the criteria and standards, or is otherwise not in compliance with the provisions of the Long-term Care Certificate of Need Act, the Commissioner shall deny the certificate of need.

Added by Laws 1971, c. 64, § 2, emerg. eff. April 8, 1971.  Amended by Laws 1980, c. 188, § 3, eff. July 1, 1980; Laws 1983, c. 285, § 5, operative July 1, 1983; Laws 1984, c. 238, § 4, operative July 1, 1984; Laws 1986, c. 149, § 13, emerg. eff. April 29, 1986; Laws 1987, c. 206, § 43, operative July 1, 1987; Laws 1987, c. 236, § 27, emerg. eff. July 20, 1987; Laws 1988, c. 282, § 4, operative July 1, 1988; Laws 1989, c. 227, § 10, operative July 1, 1989; Laws 1993, c. 269, § 14, eff. Sept. 1, 1993; Laws 1996, c. 336, § 4, eff. Nov. 1, 1996; Laws 2001, c. 285, § 2, eff. Nov. 1, 2001; Laws 2004, c. 436, § 3, emerg. eff. June 4, 2004.

§63-1-852.1.  Fees - Maximum fee - Capital cost for acquisition - Request for exemption.

A.  Each application for a new certificate of need applied for pursuant to the provisions of Section 1-852 of this title, except for those applications filed by state agencies, shall be accompanied by an application fee equal to one percent (1%) of the capital cost of the project, with a minimum fee of One Thousand Dollars ($1,000.00).

B.  The maximum filing fee on an application for replacement of an existing facility, pursuant to subsection D of Section 1-853 of this title, shall be One Thousand Dollars ($1,000.00).

C.  1.  The maximum filing fee on an application for an acquisition shall be Three Thousand Dollars ($3,000.00).

2.  The capital cost for acquisition shall be the current book value of the facility as shown by a recognized method or basis of accounting as attested by a Certified Public Accountant.

D.  Each request for exemption from certificate of need requirements submitted under Section 1-852 of this title, except for a request filed by a state agency, shall be accompanied by a fee of One Hundred Dollars ($100.00).

Added by Laws 1996, c. 336, § 5, emerg. eff. June 12, 1996.  Amended by Laws 2004, c. 436, § 4, emerg. eff. June 4, 2004.

§631853.  Findings as to necessity.

A.  Except as provided in subsections B and C of this section, no certificate of need shall be issued by the State Department of Health unless after investigation the State Commissioner of Health makes the following findings:

1.  The action proposed in the application for such certificate of need is necessary and desirable in order to provide the services required in the locality to be served;

2.  The proposed action can be economically accomplished and maintained;

3.  The proposed action will contribute to the orderly development of longterm care services in the locality;

4.  The applicant is or employs a licensed nursing home administrator; and

5.  The applicant is found to be in compliance with the provisions of subsection D of this section.

B.  1.  An application for a certificate of need for a capital expenditure to eliminate or prevent imminent safety hazards as defined by federal, state or local fire, building or life safety codes or regulations, or to comply with state licensure standards, or to comply with accreditation standards, compliance with which is required to receive reimbursements under Title XVIII of the Social Security Act or payments under a state plan for medical assistance approved under Title XIX of such act, shall be approved unless the Department finds:

a. that the facility or service is not needed, or

b. that the applicant is found to be out of compliance with the provisions of subsection D of this section.

2.  Approval under this subsection shall cover only the capital expenditure to eliminate or prevent the hazards or to comply with standards described herein.

C.  No certificate of need shall be issued for the acquisition of an existing facility unless after investigation the Commissioner finds that the applicant:

1.  Has financial resources necessary to complete the transaction and to maintain services and staffing; and

2.  Is found to be in compliance with the provisions of subsection D of this section.

D.  1.  The Commissioner shall refuse to issue a certificate of need to any applicant who has had, in ten percent (10%) or more of the applicant's long-term care facility holdings in the preceding sixty (60) months, a facility license or certification revoked, rescinded, canceled, terminated, involuntarily suspended, or refused renewal; or if the license or certification was relinquished voluntarily in lieu of penalty.

2.  The Commissioner shall refuse to issue a certificate of need to any applicant except where the applicant overcomes a presumption against approval with clear and convincing evidence that one of the following circumstances was not due to the action or inaction of the applicant or any person with a controlling interest:

a. the applicant has had, in any of the applicant's long-term care holdings in the preceding sixty (60) months, a facility's license or certificate revoked, rescinded, canceled, terminated, involuntarily suspended or refused renewal,

b. the applicant has a history of noncompliance, as defined by statute, with the standards for licensure of long-term care facilities of any state in which the applicant has or has had long-term care facilities, or with federal standards for certification of long-term care facilities,

c. the applicant, in all current and prior ownership, operation and management of long-term care facilities, has not complied with all lawful orders of suspension, receivership, temporary management, or administrative penalty issued by the Department or by other authorities with similar responsibilities in other states or by the federal Centers for Medicare and Medicaid Services, or

d. the applicant has been convicted of a felony criminal offense related to the operation or management of a long-term care facility.

3.  Other than any of those reasons listed in paragraph 1 or 2 of this subsection, the Commissioner may refuse to issue a certificate of need to any applicant who has had, in the preceding thirty-six (36) months, one or more of the following:

a. findings of substandard quality of care or noncompliance with two or more conditions of participation on twenty percent (20%) or more of the surveys conducted in the applicant's long-term care facility holdings or against any long-term care facility operated by a person with a controlling interest during the preceding thirty-six (36) months,

b. a temporary manager, monitor, or receiver appointed, or

c. had a civil money penalty imposed of Thirty-five Thousand Dollars ($35,000.00) or more.

E.  Noncompliance with a final agency order or final order or judgment of a court of record which has been set aside by a court on appeal of such final order or judgment shall not be considered a final order or judgment for the purposes of this section.

F.  When the Commissioner makes a determination to issue or deny a certificate of need, the Commissioner shall provide written findings to the applicant, other reviewers and to other persons upon their request.  The certificate of need shall establish the maximum capital expenditure for the project.  The State Board of Health shall adopt rules concerning the time in which a decision must be made on an application.

G.  Any person may request a reconsideration of the Commissioner's determination for good cause shown, the grounds for which shall be established by the Board by rule.  A request for reconsideration shall be filed within ten (10) days of the Department determination.  The hearing thereupon shall be conducted within thirty (30) days following the receipt of request.  Written findings shall be issued within fortyfive (45) days of such hearing.

Added by Laws 1971, c. 64, § 3, emerg. eff. April 8, 1971.  Amended by Laws 1980, c. 188, § 4, eff. July 1, 1980; Laws 1986, c. 149, § 14, emerg. eff. April 29, 1986; Laws 1989, c. 227, § 11, operative July 1, 1989; Laws 1994, c. 48, § 1, eff. Sept. 1, 1994; Laws 1996, c. 336, § 6, eff. Nov. 1, 1996; Laws 1998, c. 328, § 2, eff. Nov. 1, 1998; Laws 2000, c. 340, § 13, eff. July 1, 2000; Laws 2001, c. 285, § 3, eff. Nov. 1, 2001; Laws 2004, c. 436, § 5, emerg. eff. June 4, 2004.

§63-1-853.1.  Investigation of application by not-for-profit life care community for certificate of need.

A.  The investigation made pursuant to an application by a not-for-profit life care community for a certificate of need shall include:

1.  The adequacy of financial resources for the acquisition, expansion, or establishment of a new long-term care facility and for the continued operation thereof;

2.  The record of the applicant's current and prior ownership, operation, and management of similar facilities in this state and in any other state.  The investigation of such record shall include, but not be limited to, inquiry to the State Long-Term Care Ombudsman Office, the state Medicaid Fraud Control Unit, and the state licensure and certification agency;

3.  If the applicant has holdings in Oklahoma, a review of minutes of family councils and residents' councils, and the facilities' responses, from each of the applicant's holdings in this state; and

4.  Any other matter which the Department deems necessary and appropriate.

B.  1.  The State Department of Health may approve an initial certificate of need for a not-for-profit life care community for nursing care beds that does not exceed twenty percent (20%) of the total number of units in the life care community for which no certificate of need is required.

2.  Approval of the initial certificate of need shall include authorization for an open admission period for not more than seven (7) years following the initial licensure of nursing care beds in the life care community.  During the open admission period, the life care community may admit individuals who are not residents of the life care community to the nursing care beds.

3.  Upon expiration of the one-time seven-year open admission period, a life care community that has obtained a certificate of need pursuant to this section shall admit only the following persons to its nursing care beds:

a. an individual who has executed a written agreement for services with the facility and who has been a bona fide resident of the portion of the life care community for which a certificate of need bed is not required for a period of at least thirty (30) days,

b. an individual who has executed a written agreement for services with the facility and who has been a bona fide resident of the portion of the life care community for which a certificate of need bed is not required for a period of less than thirty (30) days and requires skilled care that was not originally contemplated upon admission to the life care community,

c. an individual who has executed a written agreement for services with the facility and whose physician certifies that the individual is likely to be able to move to a portion of the life care community for which a certificate of need bed is not required in thirty (30) days or less after entering the life care community, or

d. an individual who is a family member (spouse, parent, child, sibling, aunt, uncle or first cousin by blood, marriage or adoption) of an individual who has executed a written agreement for services with the facility and resides in the portion of the life care community for which a certificate of need bed is not required.

C.  The State Department of Health may approve a subsequent certificate of need for nursing care beds for a not-for-profit life care community that has obtained a certificate of need pursuant to this section when a subsequent application does not cause the nursing care beds to exceed twenty percent (20%) of the total number of units in the life care community for which no certificate of need is required.  No open admission period shall be authorized for the additional nursing care beds.

Added by Laws 2001, c. 285, § 4, eff. Nov. 1, 2001.

§631854.1.  Appeal of findings.

Any final determination by the State Department of Health pursuant to the Long-term Care Certificate of Need Act may be appealed by the applicant, or any other aggrieved party under the provisions of Sections 317 and 318 of Article II of the Administrative Procedures Act; provided, that the venue for such appeal shall be in Oklahoma County or in the county in which the facility at issue in the application is located.

Added by Laws 1980, c. 188, § 5, eff. July 1, 1980.  Amended by Laws 1986, c. 149, § 15, emerg. eff. April 29, 1986; Laws 1989, c. 227, § 12, operative July 1, 1989; Laws 1993, c. 234, § 1, eff. July 1, 1993; Laws 1994, c. 48, § 2, eff. Sept. 1, 1994; Laws 1996, c. 336, § 7, eff. Nov. 1, 1996; Laws 2004, c. 436, § 6, emerg. eff. June 4, 2004.

§631857.  Time for submitting plans and specifications  Time for construction  Time for acquisition.

A.  1.  A certificate of need issued pursuant to the provisions of the Long-term Care Certificate of Need Act for the construction or establishment of a new longterm care service or the expansion of an existing service shall be valid for a period of six (6) months during which time the applicant shall submit to the State Department of Health the plans and specifications for the facility to be constructed; however, the Department may extend such time by a period not to exceed twelve (12) months for extraordinary circumstances beyond the control of the applicant.

2.  If no such plans and specifications are submitted within the time required by this section, then such certificate shall be null and void.

3.  If plans and specifications are submitted, the Department shall approve or disapprove such plans and specifications within thirty (30) days of the filing or such plans and specifications shall be presumed to be approved.

4.  If the Department disapproves the plans and specifications, such disapproval shall include a detailed statement of the corrections needed.

5.  The State Board of Health shall provide by rule the review process and time deadlines not exceeding twelve (12) months for approval or disapproval and resubmittal of initial, final and corrected plans and specifications.  The applicant's failure to meet the review process deadlines promulgated by the Board shall render the certificate of need void.

6.  The applicant must begin construction of the structure within twelve (12) months following the approval of the final plans and specifications and must proceed to complete the structure within eighteen (18) months of the approval from the beginning of construction or the certificate will be canceled.  However, the Department may extend such completion day by a period not to exceed twenty-four (24) months for good cause upon the applicant's demonstration that the applicant has made a good faith effort to complete the structure or modifications and that the delay is unlikely to result in harm to the population to be served by the applicant.

B.  A certificate of need issued pursuant to the provisions of this act for the acquisition of a longterm care facility shall be valid for a period of six (6) months by which time the acquisition must be finalized, provided that the Department may extend such final date by a period not to exceed twelve (12) months for good cause.

C.  Pending the appeal of an order granting a certificate of need in the district or Supreme Court, the effective dates of deadlines for submitting plans, filing reports, completion of the project and other requirements related to such project shall commence on the date of a final judicial determination of any such appeal, and any certificate of need which has been approved by the Department shall remain in effect pending such appeal.  The effective date of the issuance of a certificate of need shall be the date of a final judicial determination of any such appeal.  The provisions of this subsection shall have prospective and retrospective application.

Added by Laws 1971, c. 64, § 7, emerg. eff. April 8, 1971.  Amended by Laws 1980, c. 188, § 7, eff. July 1, 1980; Laws 1986, c. 149, § 17, emerg. eff. April 29, 1986; Laws 1987, c. 225, § 46, eff. July 5, 1987; Laws 1989, c. 227, § 13; Laws 2002, c. 230, § 2, eff. Nov. 1, 2002; Laws 2004, c. 436, § 7, emerg. eff. June 4, 2004.

§631857.1.  Rules and regulations - Oaths - Reports.

A.  The State Board of Health shall promulgate such rules as are necessary to implement the provisions of the Long-term Care Certificate of Need Act and meet the requirements of federal regulations.  The State Department of Health may administer oaths at any hearing or investigation conducted pursuant to the Long-term Care Certificate of Need Act, and receive federal grant or contract funds by complying with the requirements therefor.

B.  The Department shall post on the Department's Internet site a monthly report which shall include the status of each review currently being conducted, the reviews completed since the last report issued, and a general statement of the findings and decisions made in the course of these reviews.

Added by Laws 1980, c. 188, § 8, eff. July 1, 1980.  Amended by Laws 2004, c. 436, § 8, emerg. eff. June 4, 2004.

§631857.2.  Decision granting or denying certificate of need for new longterm care facility  Written findings of facts, conclusions of law and explanations required.

The Department is hereby directed, with respect to any decision granting or denying a certificate of need for a new longterm care facility, to issue in writing findings of fact, conclusions of law, and explanations of any other pertinent considerations, including precedents, upon which such decision is based.  The Department shall be allowed fortyfive (45) days within which to issue a formal order and opinion to the applicant and any parties opposed to the application after the conclusion of the hearing, or after the submission of additional evidence or briefs requested by the Department.

Added by Laws 1988, p. 1896, S.J.R. No. 49, § 5. Amended by Laws 1989, c. 227, § 14.

§63-1-857.4.  Repealed by Laws 2004, c. 436, § 14, emerg. eff. June 4, 2004.

§631857.6.  Oklahoma Health Planning Commission  Abolition  Transfer of funds, property, etc.

A.  The Oklahoma Health Planning Commission is hereby abolished, and the powers, duties and responsibilities exercised by such Commission pursuant to law are hereby transferred to the State Department of Health and the Commissioner ofHealth. All unexpended funds, property, records, personnel and any outstanding financial obligations and encumbrances of such office are hereby transferred to the State Department of Health and the Commissioner of Health.

B.  The Director of State Finance is hereby directed to coordinate the transfer of funds, allotments, purchase orders, outstanding financial obligations or encumbrances provided for in this section.

C.  Any application for a certificate of need which was duly filed with the Oklahoma Health Planning Commission prior to the effective date of the Longterm Care Certificate of Need Act or the Psychiatric and Chemical Dependency Facility Certificate of Need Act shall be reviewed and approved or disapproved pursuant to criteria and procedures in effect at the time such application was filed. Any application for Certificate of Need not scheduled for review at the regularly scheduled June, 1989, Commission meeting or by the Director before July 1, 1989, shall be considered to have been duly filed with the State Department of Health.  In all appellate matters, including but not limited to reconsideration and remand, the Department shall be considered as the Commission.

D.  The rules of the Oklahoma Health Planning Commission in effect on July 1, 1989, shall be enforceable by the State Department of Health and shall remain effective until the adoption of new rules by the State Board of Health.

E.  Any references to the Oklahoma Health Planning Commission in the Oklahoma Statutes shall be construed to refer to the State Department of Health.

§631858.  Penalties.

A.  Any person who offers or develops or begins to offer or develop a longterm care facility without having first obtained a certificate of need, as provided by the Longterm Care Certificate of Need Act, shall be deemed guilty of a misdemeanor, and upon conviction shall be punishable by payment of a fine of not less than One Thousand Dollars ($1,000.00) and not more than Five Thousand Dollars ($5,000.00).

B.  If the State Department of Health, through one of its agents or representatives, notifies in writing, through certified mail, return receipt requested, the person who has unlawfully commenced the offering or development of a longterm care facility to cease and desist, then each day that such person continues such offering or development shall be a separate offense.  If any person continues to offer or develop an institutional health service after the issuance of a cease and desist order, the Department shall seek an injunction to prohibit the continued offering or development.

Added by Laws 1971, c. 64, § 8, emerg. eff. April 8, 1971.  Amended by Laws 1980, c. 188, § 9, eff. July 1, 1980; Laws 1989, c. 227, § 17, operative July 1, 1989; Laws 2004, c. 436, § 9, emerg. eff. June 4, 2004.

§631859.  Provisions as supplemental.

The provisions of this act shall be supplemental to any other law of this state relating to the offering and development of longterm care service, and shall repeal only those laws in direct conflict herewith.

Laws 1971, c. 64, § 9, emerg. eff. April 8, 1971; Laws 1980, c. 188, § 10, eff. July 1, 1980.

§63-1-859.1.  Volunteer program.

The State Department of Health is authorized to create a volunteer program for long-term care facilities.  The Department may promote, develop, train and manage volunteers related to long-term care needs.

Added by Laws 2001, c. 410, § 20, eff. Nov. 1, 2001.

§63-1-860.1.  Short title.

Sections 1 through 16 of this act shall be known and may be cited as the "Oklahoma Hospice Licensing Act".

Added by Laws 1991, c. 217, § 1, eff. Sept. 1, 1991.

§63-1-860.2.  Definitions.

As used in the Oklahoma Hospice Licensing Act:

1.  "Board" means the State Board of Health;

2.  "Department" means the State Department of Health;

3.  "Hospice program" means a centrally administered, nonprofit or profit, medically directed, nurse-coordinated program which provides a continuum of home and inpatient care for the terminally ill patient and the patient's family.  A hospice program offers palliative and supportive care to meet the special needs arising out of the physical, emotional and spiritual stresses experienced during the final stages of illness and during dying and bereavement.  This care is available twenty-four (24) hours a day, seven (7) days a week, and is provided on the basis of need, regardless of ability to pay.  "Class A" Hospice refers to Medicare certified hospices.  "Class B" refers to all other providers of hospice services;

4.  "Hospice interdisciplinary team" or "hospice team" means a unit composed of professionals and lay persons, as specified by the Oklahoma Hospice Licensing Act, who provide hospice care;

5.  "Hospice patient/family" means the hospice patient's immediate kin, including a spouse, brother, sister, child, parent or other persons with significant personal ties to the hospice patient, who may be designated by members of the hospice patient/family;

6.  "Hospice services" means those services furnished to a patient by a hospice or by other persons, pursuant to arrangements with such hospice, in a place of temporary or permanent residence used as the home of the terminally ill patient for the purpose of maintaining the patient at home.  Should a patient require short-term institutionalization, such hospice services shall be furnished in cooperation with those contracted institutions or in a hospice inpatient facility.  Such services may include, but need not be limited to, bereavement, palliative, personal care and such other services as are provided by nurses, physicians, home health aides, physical therapists, counselors, psychologists, social workers and volunteers.  Services provided by a hospital, nursing home or other health care provider shall not constitute hospice services unless such hospital, nursing home or other health care provider is licensed as a hospice program;

7.  "Medical advisor" means a physician licensed pursuant to the laws of this state who is commissioned as a medical advisor by a hospice for the purpose of providing ongoing palliative care as a member of a hospice team;

8.  "Palliative services" means the care or treatment given to a patient by a hospice team for the reduction or abatement of pain and other symptoms attendant to the patient's condition;

9.  "Patient" means a terminally ill person receiving hospice services;

10.  "Terminally ill" means a medical prognosis of limited life expectancy of one (1) year or less at the time of referral to a hospice of a person who is experiencing an illness for which therapeutic strategies directed toward cure and control of the  illness alone, outside the context of symptom control, are no longer appropriate;

11.  "Bereavement" means the period of time following death during which survivors mourn a death and process their grief;

12.  "Bereavement services" means support services offered to a family during the bereavement period;

13. " Hospice inpatient facility" means a facility of a licensed hospice program, with twelve or fewer beds, in which only hospice services are provided;

14.  "Personal care" means services provided to a patient in a home to meet the physical requirements and to accommodate the maintenance or supportive needs of a patient;

15.  "Medically directed" means the delivery of medical care as directed by a medical advisor;

16.  "Hospice home services" means hospice services provided primarily in the home of a patient;

17.  "Inpatient services" means hospice services provided to patients who require twenty-four (24) hour supervision by a licensed health care provider; and

18.  "Health care provider" means a facility or institution licensed by the laws of this state to provide on a regular basis medical services, skilled nursing care, necessary dietary service, hospice inpatient services or personal care.  The term "health care provider" includes, but is not limited to, hospice inpatient facilities, hospitals, skilled nursing homes, intermediate care facilities and residential care facilities.

Added by Laws 1991, c. 217, § 2, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 236, § 1, emerg. eff. May 19, 1992; Laws 1997, c. 189, § 1, eff. Nov. 1, 1997; Laws 2003, c. 339, § 1, eff. Nov. 1, 2003.

§63-1-860.2a.  Hospices exempt from act.

A public or private agency or person which establishes, conducts, or maintains a hospice or holds itself out to the public as a hospice is required by the Oklahoma Hospice Licensing Act, to obtain a first-year or permanent license from the Department pursuant to the Oklahoma Hospice Licensing Act.

Added by Laws 1992, c. 236, § 2, emerg. eff. May 19, 1992.  Amended by Laws 1997, c. 189, § 2, eff. Nov. 1, 1997; Laws 2005, c. 282, § 2, emerg. eff. June 6, 2005.

§63-1-860.3.  Contents of hospice program.

Each hospice program shall consist of hospice home services and may provide inpatient hospice services which afford the patient and the family of the patient a range of hospice services which can be tailored to specific needs and preferences of the patient and family.

Added by Laws 1991, c. 217, § 3, eff. Sept. 1, 1991.

§63-1-860.4.  Requirements and conditions for hospices - Hospice teams - Records - Governing body - Administrators.

A.  A hospice shall comply with the following:

1.  A hospice shall coordinate its services with those of the patient's primary or attending physician;

2.  A hospice shall coordinate its services with professional and nonprofessional services already in the community.  A hospice may contract for some elements of its services to a patient and family, provided direct patient care is maintained with the patient and the hospice team so that overall coordination of services can be maintained by the hospice team.  The majority of hospice services available through a hospice shall be provided directly by the licensee.  Any contract entered into between a hospice and health care provider shall specify that the hospice retain the responsibility for planning, coordinating and prescribing hospice services on behalf of a hospice patient and the hospice patient's family.  No hospice may charge fees for services provided directly by the hospice team which duplicate contractual services provided to the patient or the patient's family;

3.  The hospice team shall be responsible for coordination and continuity between inpatient and home care aspects of care;

4.  A hospice shall not contract with a health care provider or another hospice that has or has been given a conditional license within the last eighteen (18) months;

5.  Hospice services shall provide a symptom control process, to be provided by a hospice team skilled in physical and psychosocial management of distressing signs and symptoms;

6.  Hospice care shall be available twenty-four (24) hours a day, seven (7) days a week;

7.  A hospice shall have a bereavement program which shall provide a continuum of supportive and therapeutic services for the family;

8.  The unit of care in a hospice program shall be composed of the patient and family;

9.  A hospice program shall provide a continuum of care and a continuity of care providers throughout the length of care for the patient and to the family through the bereavement period;

10.  A hospice program shall not impose the dictates of any value or belief system on its patients and their families;

11. a. Admission to a hospice shall be upon the order of a physician licensed pursuant to the laws of this state and shall be dependent on the expressed request and informed consent of the patient and family.

b. The hospice program shall have admission criteria and procedures that reflect:

(1) the patient and family's desire and need for service,

(2) the participation of the attending physician, and

(3) the diagnosis and prognosis of the patient.

c. (1) Any hospice or employee or agent thereof who knowingly or intentionally solicits patients or pays to or offers a benefit to any person, firm, association, partnership, corporation or other legal entity for securing or soliciting patients for the hospice or hospice services in this state, upon conviction thereof, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Five Hundred Dollars ($500.00) and not more than Two Thousand Dollars ($2,000.00).

(2) In addition to any other penalties or remedies provided by law:

(a) a violation of this section by a hospice or employee or agent thereof shall be grounds for disciplinary action by the State Department of Health, and

(b) the State Department of Health may institute an action to enjoin violation or potential violation of this section.  The action for an injunction shall be in addition to any other action, proceeding or remedy authorized by law.

(3) This subparagraph shall not be construed to prohibit:

(a) advertising, except that advertising which:

(i) is false, misleading or deceptive,

(ii) advertises professional superiority  or the performance of a professional service in a superior manner, and

(iii) is not readily subject to verification, and

(b) remuneration for advertising, marketing or other services that are provided for the purpose of securing or soliciting patients, provided the remuneration is:

(i) set in advance,

(ii) consistent with the fair market value of the services, and

(iii) not based on the volume or value of any patient referrals or business otherwise generated between the parties, and

(c) any payment, business arrangements or payments practice not prohibited by 42 U.S.C., Section 1320a-7b(b), or any regulations promulgated pursuant thereto.

(4) This paragraph shall not apply to licensed insurers, including but not limited to group hospital service corporations or health maintenance organizations which reimburse, provide, offer to provide or administer hospice services under a health benefits plan for which it is the payor when it is providing those services under a health benefits plan; and

12.  A hospice program shall develop and maintain a quality assurance program that includes:

a. evaluation of services,

b. regular chart audits, and

c. organizational review.

B.  A hospice team shall consist of, as a minimum, a physician, a registered nurse, and a social worker or counselor, each of whom shall be licensed as required by the laws of this state.  The team may also include clergy and such volunteers as are necessary to provide hospice services.  A registered nurse licensed pursuant to the laws of this state shall be employed by the hospice as a patient care coordinator to supervise and coordinate the palliative and supportive care for patients and families provided by a hospice team.

C.  1.  An up-to-date record of the services given to the patient and family shall be kept by the hospice team.  Records shall contain pertinent past and current medical, nursing, social, and such other information that is necessary for the safe and adequate care of the patient and the family.  Notations regarding all aspects of care for the patient and family shall be made in the record.  When services are terminated, the record shall show the date and reason for termination;

2.  Information received by persons employed by or providing services to a hospice, or information received by the State Department of Health through reports or inspection shall be deemed privileged and confidential information and shall not be disclosed to any person other than the patient or the family without the written consent of that patient, the patient's guardian or the patient's family.

D.  1.  A hospice program shall have a clearly defined and organized governing body, which has autonomous authority for the conduct of the hospice program;

2.  The hospice program shall have an administrator who shall be responsible for the overall coordination and administration of the hospice program.

Added by Laws 1991, c. 217, § 4, eff. Sept. 1, 1991.  Amended by Laws 1997, c. 189, § 3, eff. Nov. 1, 1997.

§63-1-860.5.  Department - Powers and duties.

The State Department of Health shall have the power and duty to:

1.  Issue, renew, deny, modify, suspend and revoke first-year and permanent licenses for hospice programs pursuant to the provisions of the Oklahoma Hospice Licensing Act;

2.  Establish and enforce standards and requirements for licensure of hospice programs and require the submission of, and to review, reports from any person establishing or operating a hospice program;

3.  Establish and enforce construction standards and other requirements for hospice inpatient facilities; provided, however, such standards and requirements shall comply with current Medicare regulations for hospice inpatient facilities;

4.  Establish a construction plan review fee for such facilities; provided, however, the amount of such fee shall not exceed the amount set by the Department for construction plan review fees for hospitals;

5.  Enter upon any public or private property, with permission, for the purpose of inspecting and investigating conditions of the patients in a hospice or for the purpose of inspecting and investigating a hospice for compliance with the provisions of the Oklahoma Hospice Licensing Act, or the standards or requirements for licensure developed by the Department pursuant to the provisions of the Oklahoma Hospice Licensing Act;

6.  Employ or designate personnel to conduct investigations and inspections, to make reports of the condition of hospices and the patients of such hospices, and to take necessary action pursuant to the provisions of the Oklahoma Hospice Licensing Act to protect and safeguard the health, safety and welfare of patients of hospices;

7.  Establish a procedure for receipt and investigation of complaints regarding a hospice or concerning the condition, care and treatment of a patient in the hospice;

8.  Advise, consult and cooperate with other agencies of this state, the federal government, other states and interstate agencies, and with affected groups and political subdivisions to further the purposes of the provisions of the Oklahoma Hospice Licensing Act;

9.  Develop and enforce rules subject to the approval of the State Board of Health to implement the provisions of the Oklahoma Hospice Licensing Act;

10.  Establish and enforce penalties for violations of the provisions of the Oklahoma Hospice Licensing Act as authorized by the Board pursuant to the provisions of the Oklahoma Hospice Licensing Act; and

11.  Exercise all incidental powers as necessary and proper for the administration of the Oklahoma Hospice Licensing Act.

Added by Laws 1991, c. 217, § 5, eff. Sept. 1, 1991.  Amended by Laws 2003, c. 339, § 2, eff. Nov. 1, 2003; Laws 2005, c. 282, § 3, emerg. eff. June 6, 2005.

§63-1-860.6.  First-year or permanent license - Application - Plan for delivery of services - Term and renewal of license - Conditional license.

A.  No public or private agency or person shall establish, conduct or maintain a hospice program or hold itself out to the public as a hospice program without first obtaining a first-year or permanent license from the State Department of Health.

B.  An application for a hospice program first-year or permanent license shall be filed on a form prescribed by the Department and shall be accompanied by:

1.  The first-year or permanent license fee required by Section 1-860.15 of this title;

2.  Documentation of complete disclosure for the applicant which shall include, but not be limited to, the name, mailing address and finding address of every stockholder with at least five percent (5%) ownership interest in the hospice program;

3.  Satisfactory proof that the hospice program is in compliance with the provisions of the Oklahoma Hospice Licensing Act and any rules and minimum standards promulgated by the State Board of Health pursuant to the Oklahoma Hospice Licensing Act; and

4.  Proof of sufficient financial ability to operate and conduct the hospice program in accordance with the requirements of the Oklahoma Hospice Licensing Act.

C.  The initial application shall be accompanied by a plan for the delivery of home and inpatient hospice services to patients and their families.  Such plan shall contain, but not be limited to:

1.  The estimated average number of patients to be served monthly;

2.  The geographic area in which hospice services will be available;

3.  A listing of services which are or will be provided, either directly by the applicant or through contractual arrangements with existing health care providers;

4.  Provisions for the implementation of hospice home care within three (3) months of licensure;

5.  The name and qualifications of any existing or potential health care provider with whom the hospice program may enter into a contract;

6.  The projected annual operating cost of the hospice program; and

7.  The location and proposed construction drawings for any hospice inpatient facility operated by the hospice program.  A licensed hospice program shall not operate more than one hospice inpatient facility.

D.  Unless suspended or revoked, a first-year license issued for the operation of a hospice program shall expire automatically one (1) year from the date of issuance; provided, this provision shall not apply if the Department has not completed a follow-up survey of the hospice program.  The Department may renew a first-year license for up to one (1) additional year beyond the expiration date if the applicant has complied with the provisions of the Oklahoma Hospice Licensing Act and the rules promulgated by the Board for the operation of a hospice program under a first-year license.

E.  Unless suspended or revoked, a permanent license issued for the operation of a hospice program shall expire automatically one (1) year from the date of issuance.  At least sixty (60) days prior to the expiration date, an application for license renewal shall be submitted to the Department on forms furnished by the Department.  The license shall be renewed if the applicant has complied with the provisions of the Oklahoma Hospice Licensing Act and all rules promulgated by the Board pursuant to the provisions of the Oklahoma Hospice Licensing Act.  The application for license renewal shall be accompanied by an update of the plan for delivery of hospice services only if information contained in the plan submitted pursuant to subsection C of this section is no longer applicable.

F.  A hospice program for which a revocation or suspension proceeding is pending at the time of license renewal may be issued a conditional license effective until final disposition by the Department of such proceeding.  If judicial relief is sought from the final disposition, the court having jurisdiction may issue a conditional permit for the duration of the judicial proceeding.

G.  The license shall:

1.  Be displayed in a conspicuous place inside the hospice program office;

2.  Be valid only in the possession of the person or public agency to which it is issued;

3.  Not be subject to sale, assignment, or other transfer, voluntary or involuntary;

4.  Not be valid for any hospice program other than the hospice program for which the license was originally issued; and

5.  Restrict the number of patients in a hospice inpatient facility to the Department-approved occupancy level for each facility.

H.  Any person who, prior to January 1, 1991, provided hospice services to any patient shall be entitled to operate as a hospice program pursuant to the provisions of the Oklahoma Hospice Licensing Act without making application and obtaining a license pursuant to the provisions of the Oklahoma Hospice Licensing Act for one (1) year after September 1, 1991, provided such person otherwise complies with the provisions of the Oklahoma Hospice Licensing Act and all rules promulgated by the Board pursuant to the act.  Thereafter any person providing hospice services shall make application, obtain a license, and comply with the provisions of the Oklahoma Hospice Licensing Act and all rules promulgated by the Board pursuant to the act.

Added by Laws 1991, c. 217, § 6, eff. Sept. 1, 1991.  Amended by Laws 1992, c. 236, § 3, emerg. eff. May 19, 1992; Laws 1996, c. 231, § 1, eff. July 1, 1996; Laws 2003, c. 339, § 3, eff. Nov. 1, 2003; Laws 2005, c. 282, § 4, emerg. eff. June 6, 2005.

§63-1-860.7.  Patient care when patient unable to pay.

A hospice shall not discontinue or diminish care provided to a patient already in its care because of the patient's inability to pay for the care.

Added by Laws 1991, c. 217, § 7, eff. Sept. 1, 1991.

§63-1-860.8.  Inspections and investigations.

Any duly authorized officer or employee of the Department shall have the right to conduct such inspections and investigations as are necessary in order to determine the state of compliance with the provisions of the Oklahoma Hospice Licensing Act and with the rules and regulations in force pursuant hereto.  The right of inspection shall also extend to any person who the Department has reason to believe is offering or advertising hospice service without a license.  Any application for a license or renewal thereof made pursuant to the Oklahoma Hospice Licensing Act shall constitute authorization for any inspection of the hospice for which the license is sought in order to facilitate verification of the information submitted on or in connection with the application.

Added by Laws 1991, c. 217, § 8, eff. Sept. 1, 1991.

§63-1-860.9.  Denial, refusal to renew, suspension or revocation of license.

A.  After notice and hearing pursuant to the provisions of Section 1-860.10 of this title, the State Department of Health may:

1.  Deny a first-year or permanent license to an applicant who does not meet the requirements for licensure pursuant to the provisions of the Oklahoma Hospice Licensing Act;

2.  Refuse to renew, suspend or revoke a first-year or permanent license to a hospice which is not in compliance with the provisions of the Oklahoma Hospice Licensing Act or with the rules promulgated by the State Board of Health pursuant to the provisions of the Oklahoma Hospice Licensing Act;

3.  Deny, refuse to renew, suspend or revoke a first-year or permanent license to an applicant or hospice which has a history of noncompliance or incomplete or partial compliance with the provisions of the Oklahoma Hospice Licensing Act or with the rules promulgated by the Board pursuant to the Oklahoma Hospice Licensing Act, or for which there is other satisfactory evidence which demonstrates that the applicant or hospice is unlikely to provide care or treatment to the patients in the care of the hospice in a manner which warrants public trust;

4.  Deny, refuse to renew, suspend or revoke a first-year or permanent license to an applicant or hospice which has insufficient financial or other resources to the extent that the applicant or hospice is incapable of  ensuring or providing adequate care or treatment to the patients; or

5.  Assess administrative penalties pursuant to Article II of the Administrative Procedures Act.

B.  Any of the following actions by a hospice or any of its employees shall be grounds for action by the Department against a hospice:

1.  A violation of the provisions of the Oklahoma Hospice Licensing Act or of any of the rules promulgated thereto; or

2.  An intentional or negligent act materially affecting the health or safety of a patient.

Added by Laws 1991, c. 217, § 9, eff. Sept. 1, 1991.  Amended by Laws 1996, c. 231, § 2, eff. July 1, 1996; Laws 2005, c. 282, § 5, emerg. eff. June 6, 2005.

§63-1-860.9a.  Violations - Administrative fines.

A.  Any person who has been determined by the State Department of Health to have violated any provision of the Oklahoma Hospice Licensing Act or any rule or order of the State Board of Health issued pursuant thereto may be assessed an administrative fine of not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00) for each day that the violation continues.  The maximum administrative fine shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations that do not constitute immediate jeopardy to residents.  A fine of not less than Five Hundred Dollars ($500.00) per day nor more than Two Thousand Five Hundred Dollars ($2,500.00) per day may be assessed for any violation constituting immediate jeopardy to residents.

B.  The amount of the fine shall be assessed by the Department, pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the fine, the Department shall include, but not be limited to, consideration of:

1.  The nature, circumstances, and gravity of the violation;

2.  The repetitive nature of the violation by the hospice or by other hospices operated by the same entity;

3.  The previous degree of difficulty in obtaining compliance with the Oklahoma Hospice Licensing Act or the rules promulgated pursuant thereto; and

4.  With respect to the person found to have committed the violation, the degree of culpability and evidence of a substantial show of good faith by such person in attempting to achieve compliance with the provisions of the Oklahoma Hospice Licensing Act.

C.  Any license holder may elect to surrender the first-year or permanent license of such holder in lieu of such fine but shall be forever barred from obtaining a reissuance of the license or any other license issued pursuant to the Oklahoma Hospice Licensing Act.

Added by Laws 1996, c. 231, § 3, eff. July 1, 1996.  Amended by Laws 2005, c. 282, § 6, emerg. eff. June 6, 2005.

§63-1-860.10.  Complaints - Notice - Hearing - Orders - Service of order or other instrument.

A.  If upon inspection or investigation, or whenever the Department determines that there are reasonable grounds to believe that a hospice is operating in violation of the Oklahoma Hospice Licensing Act, or any rule promulgated pursuant to the Oklahoma Hospice Licensing Act, or any order of the Department pursuant to the Act, the Department shall give written notice to the alleged violator specifying the cause of complaint.  Such notice shall require that the matters complained of be corrected within forty-five (45) days or that the alleged violator appear before the Department at a time and place specified in the notice and answer charges.  The notice shall be delivered to the alleged violator in accordance with the provisions of the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes.

B.  The Department shall give the notice specified by the provisions of subsection A of this section within ten (10) days of an inspection or investigation of the hospice if the Department determines that the hospice is in violation of the Oklahoma Hospice Licensing Act, the rules promulgated by the Board pursuant to the Oklahoma Hospice Licensing Act, or any order of the Department pursuant to the Act.

C.  The Department shall afford the alleged violator an opportunity for a fair hearing within sixty (60) days of receipt of notice provided by subsection A of this section in accordance with the provisions of the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes.  On the basis of the evidence produced at the hearing, the Department shall make findings of fact and conclusions of law and enter an order thereon.  The Department shall give written notice of such order to the alleged violator and to such persons as shall have appeared at the hearing and made written request for notice of the order.  If the hearing is held before any person other than the Department, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Department which shall thereupon enter its order.  The Department may enter its order on the basis of such record or, before issuing its order, may require additional hearings or further evidence to be presented.  The order of the Department shall become final and binding on all parties unless appealed to the Supreme Court as provided in the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes, within thirty (30) days after notice has been sent to the parties.

D.  Except as otherwise expressly provided by law, any notice, order, or other instrument issued by or pursuant to authority of the Department may be served on any person affected thereby personally, by publication, or by mailing a copy of the notice, order, or other instrument by certified mail, return receipt requested, directed to the person affected at his last-known post office address as shown by the files or records of the Department.  Proof of service shall be made as in the case of service of a summons or by publication in a civil action or may be made by the affidavit of the person who did the mailing.  Such proof of service shall be kept on file in the Department.

E.  The hearings authorized by this section may be conducted by the Department.  The Department may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Department at any time and place.  Such hearings shall be conducted in conformity with and records made thereof as provided by the provisions of the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes.

Added by Laws 1991, c. 217, § 10, eff. Sept. 1, 1991.

§63-1-860.11.  Appeals.

A.  1.  Final orders of the Department may be appealed to the Supreme Court of Oklahoma pursuant to this section and the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes, by any party directly affected or aggrieved by the order.

2.  An appeal shall be commenced by filing with the clerk of the Supreme Court, within thirty (30) days from the date of the order or decision, a petition in error with a copy of the order or decision appealed from.  The time limit prescribed herein for filing the petition in error may not be extended.  The manner of perfection of the record of the proceedings to be reviewed and the time for its completion shall be in accordance with rules prescribed by the Supreme Court.

3.  The appeal shall not stay the execution of any order or decision of the Department unless the Supreme Court, for cause shown, shall order that said decision or order be stayed pending such appeal pursuant to Section 319 of Title 75 of the Oklahoma Statutes.

4.  The Court shall give great weight to findings made and inferences drawn by the Department on questions of fact.  The Court may affirm the decision or remand the case for further proceedings.  Additionally, the Court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the findings, inferences or conclusions are not supported by substantial evidence in the record.

B.  If an appeal pursuant to subsection A of this section is not made by the person to whom such an order is directed within thirty (30) days after notice has been sent to the parties, the order of the Department shall become final and binding on all parties and shall be docketed with the district court in the county of the residence of the violator, or the district court in the county in which the violation occurred.  The order shall be enforced in the same manner as an order of the district court.

Added by Laws 1991, c. 217, § 11, eff. Sept. 1, 1991.

§63-1-860.12.  Attorney General - Equitable relief.

The Department may request the Attorney General to bring an action in a court of competent jurisdiction for equitable relief to redress or restrain a violation by any person of a provision of the Oklahoma Hospice Licensing Act or any rule promulgated thereto or order issued pursuant to the provisions of the Oklahoma Hospice Licensing Act.

Added by Laws 1991, c. 217, § 12, eff. Sept. 1, 1991.

§63-1-860.13.  Hospice Advisory Board - Membership - Office and clerical staff - Officers - Meetings - Compensation and expenses.

A.  There is hereby created a Hospice Advisory Board which shall be composed of seven (7) members, as follows:

1.  One member who shall be a general practitioner of the medical professions licensed pursuant to the laws of this state;

2.  One member who shall be a registered nurse licensed pursuant to the laws of this state;

3.  One member who shall be a professional counselor, psychologist or social worker licensed pursuant to the laws of this state;

4.  One member of a statewide association of home care operators whose membership consists of a majority of the licensed home health operators in this state;

5.  Two members who shall be administrators of hospices which shall be licensed pursuant to the Hospice Licensing Act; and

6.  One member who shall represent the general public.

B.  1.  The members of the Hospice Advisory Board shall be appointed by the Governor and shall be in good standing with state and federal regulatory bodies.  As used in this paragraph, "good standing" means being in compliance with state and federal statutes and regulations, with no outstanding deficiencies or citations pending with a state or federal agency.

2.  The initial term of the member representing the general public shall be for one (1) year, the initial term of the member of the medical profession shall be for three (3) years; the initial terms of the licensed registered nurse and professional counselor, psychologist, or social worker members shall be for two (2) years; and the initial terms of the administrator members shall be for one (1) year.

3.  After the initial appointments, the terms of each member shall be for a three-year period.  Vacancies shall be filled in the same manner as that position was originally filled.

C.  The State Department of Health shall provide an office and a clerical staff worker to perform designated duties of the Hospice Advisory Board.  The Department shall also provide space for meetings of the Hospice Advisory Board.

D.  The Hospice Advisory Board shall annually elect from among its membership a chair and a secretary-treasurer.  Four members of the Hospice Advisory Board shall constitute a quorum.  A quorum must be present to transact any business of the Hearing Advisory Board.  The Hospice Advisory Board shall meet at least quarterly, and may hold such special meetings as may be necessary.  The members of the Hearing Advisory Board shall serve without compensation, but may be reimbursed for expenses by the State Department of Health, pursuant to the State Travel Reimbursement Act.

Added by Laws 1991, c. 217, § 13, eff. Sept. 1, 1991.  Amended by Laws 2000, c. 152, § 1, eff. Nov. 1, 2000; Laws 2001, c. 353, § 4, eff. Nov. 1, 2001.

§63-1-860.14.  Hospice Advisory Board - Powers and duties.

A.  The Hospice Advisory Board shall have the power and duty to:

1.  Serve as an advisory body to the Department for the development and improvement of services provided by hospices;

2.  Review, make recommendations regarding, and approve in its advisory capacity the system of standards developed by the Department; and

3.  Evaluate and review the standards, practices and procedures of the Department regarding the administration and enforcement of the provisions of the Oklahoma Hospice Licensing Act and make recommendations to the Department as necessary and appropriate.

B.  The Hospice Advisory Board shall publish and distribute an annual report of its activities and any recommendations for the improvement of services and care and treatment to hospice patients on or before January 1 of each year to the Governor and to the Commissioner of Health.

Added by Laws 1991, c. 217, § 14, eff. Sept. 1, 1991.

§63-1-860.15.  Fees.

A.  The State Department of Health, subject to the approval of the State Board of Health, shall prescribe and publish in the manner established by its rules, fees in the amounts determined by the Board for the following:

1.  Initial application fee;

2.  First-year license fee;

3.  Permanent license fee;

4.  Renewal of permanent license fee; and

5.  Late renewal fee charges.

B.  Such fees may only be established or amended by the Board during such times as the Legislature is in session.

Added by Laws 1991, c. 217, § 15, eff. Sept. 1, 1991.  Amended by Laws 2003, c. 339, § 4, eff. Nov. 1, 2003; Laws 2005, c. 282, § 7, emerg. eff. June 6, 2005.

§63-1-860.16.  Hospice Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Hospice Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department, from any monies received as a result of fees received pursuant to the provisions of the Oklahoma Hospice Licensing Act and any monies appropriated to the fund by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department to effectuate the provisions of the Oklahoma Hospice Licensing Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1991, c. 217, § 16, eff. Sept. 1, 1991.

§631870.  Legislative statement of need.

The Oklahoma State Legislature hereby finds and declares that there is an inadequate range of communitybased services for frail elderly and disabled adults and that there is an urgent need to establish, support and regulate a communitybased system of quality adult day care programs to:

1.  Provide a protective social environment which may include health remedial, restorative and social services designed to maintain maximum independence and to prevent premature or inappropriate institutionalization of functionally impaired elderly or disabled adults;

2.  Provide periods of relief for family caregivers, sometimes called respite care, to enable them to continue caring for an impaired person at home; and

3.  Enable family caregivers to continue gainful employment.

§631871.  Short title.

Section 2 through 9 of this act shall be known and may be cited as the "Adult Day Care Act".

§63-1-872.  Definitions.

As used in the Adult Day Care Act:

1.  "Adult day care center" or "center" means a facility which provides basic day care services to unrelated impaired adults for more than four (4) hours in a twenty-four-hour period.  A center shall be a distinct entity, either freestanding or a separate program of a larger organization.  A center shall have a separately verifiable staff, space, budget and participant record system.  The terms "adult day care center" or "center" shall not include retirement centers and senior citizen centers;

2.  "Basic day care services" means supervised health, social supportive, and recreational services in a structured daytime program which serves functionally impaired adults who continue to live in their own homes, usually with the aid of family care givers;

3.  "Department" means the State Department of Health; and

4.  "Participant" means any person attending an adult day care center.

Added by Laws 1989, c. 192, § 3, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 104, § 1, eff. Nov. 1, 1996; Laws 1998, c. 319, § 1, eff. Nov. 1, 1998.

§63-1-873.  Licensure requirements and standards - Centers required to be licensed.

A.  The State Board of Health, with the advice of the Long-Term Care Facility Advisory Board, created pursuant to Section 1-1923 of Title 63 of the Oklahoma Statutes, shall define minimum adult day care licensure requirements and rules including standards for:

1.  Health and social services which may be provided to participants;

2.  The range of services to be provided by a center based on the type of participants to be served;

3.  Staff to participant ratios;

4.  Staff and volunteer qualifications;

5.  Staff training;

6.  Food services;

7.  Participant records and care plans;

8.  Antidiscrimination policies;

9.  Sanitary and fire standards; and

10.  Any other requirements necessary to ensure the safety and well-being of frail elderly and disabled adults.

B.  Centers to be licensed shall include all adult day care centers.  Sheltered workshops and senior recreational centers which do not receive participant fees for services are not required to be licensed.  It shall be unlawful to operate a center without first obtaining a license for such operation as required by the Adult Day Care Act, regardless of other licenses held by the operator. Organizations operating more than one center shall obtain a license for each site.

C.  The license for operation of a center shall be issued by the State Department of Health.  The license shall:

1.  Not be transferable or assignable;

2.  Be posted in a conspicuous place on the licensed premises;

3.  Be issued only for the premises named in the application; and

4.  Expire on July 31 of each year, provided an initial license shall expire one hundred eighty (180) days after the date of issuance.

D.  A center shall meet the safety, sanitation and food service standards of the State Department of Health.

E.  Local health, fire and building codes relating to adult day care centers shall be classified as an education use group.

F.  The issuance or renewal of a license after notice of a violation has been sent shall not constitute a waiver by the State Department of Health of its power to subsequently revoke the license or take other enforcement action for any violations of the Adult Day Care Act committed prior to issuance or renewal of the license.

Added by Laws 1989, c. 192, § 4, eff. Nov. 1, 1989.  Amended by Laws 1996, c. 104, § 2, eff. Nov. 1, 1996; Laws 2000, c. 48, § 1, emerg. eff. April 14, 2000.

§631874.  Application for license  Renewal  Proof of compliance with law.

A.  An applicant for a license to operate an adult day care center must file an application on a form approved by the State Department of Health and pay an initial license fee which shall be determined by the Department.

B.  Applications for license renewal must be filed at least fortyfive (45) days before the expiration date of the current license on a form approved by the Department and a license renewal fee must be paid which shall be determined by the Department.  The annual license renewal fee shall not exceed Seventyfive Dollars ($75.00).  Revenue generated by the collection of license fees shall be deposited into the Department revolving fund, and shall be used to help finance the costs associated with the licensing of such center.

C.  The applicant must provide evidence of compliance with the requirements of all applicable federal, state and local laws and regulations.  In addition to other requirements, an applicant shall provide a statement of ownership and a financial statement.

§631875.  Inspection by State Department of Health.

The State Department of Health shall at least annually and whenever it deems necessary inspect each adult day care center to determine compliance with the Adult Day Care Act and rules and regulations promulgated thereto.

Any licensee or applicant for a license shall be deemed to have given consent to any duly authorized employee or agent of the Department to inspect and enter the home in accordance with the Adult Day Care Act or rules promulgated thereto.  Refusal to permit such entry or inspection may constitute grounds for the denial, nonrenewal, suspension or revocation of a license.

§631876.  Denial, suspension, nonrenewal or revocation of license  notice  Hearing  Reinstatement of suspended license.

A.  The State Department of Health may deny, suspend, deny renewal or revoke the license of an applicant or a licensed adult day care center which fails to comply with the licensing requirements and rules and regulations specified by the provisions of the Adult Day Care Act.

B.  The Department shall give a center thirty (30) days' written notice that its license is to be suspended or revoked, and shall take action at the end of that time if the center is still out of compliance.  However, if the health and safety of participants is threatened, the suspension or revocation shall be effective immediately, and the center closed.

C.  Holders of suspended or revoked licenses shall be entitled to a hearing before Department licensure officials if requested within ten (10) days of their notification.  The hearing shall be held at least ten (10) days before final action is taken and conducted pursuant to the Administrative Procedures Act.

D.  Suspended licenses may be reinstated if deficiencies are corrected within a time frame established by the Department.

§631877.  Discontinuance of operation of a center  Notification of participants and Department  Surrender of license.

A.  If an adult day care center ceases operations, the center shall notify the participants in writing of its intention to do so at least thirty (30) days prior to the effective date of closure unless the Department has ordered immediate closure, which would require immediate participant notification. If ceasing operations for any reason other than license revocation, the center shall also notify the Department of its intention to do so at least thirty (30) days prior to the effective date of closure.

B.  Immediately upon discontinuance of operations of a center, the owneroperator shall surrender the license to the Department and the license shall be canceled.

§63-1-878.  Unlawful operation or misrepresentation - Penalties - Misdemeanor - Prosecution - Civil actions - Remedies.

A.  It shall be unlawful to operate an adult day care center without possessing a current, valid license issued pursuant to the provisions of the Adult Day Care Act.  It shall be unlawful for any holder of a license issued pursuant to the provisions of the Adult Day Care Act to advertise or hold out to the public that it holds a license for a center other than that for which it actually holds a license.  It shall be unlawful for any individual or entity to advertise or hold out to the public that it provides adult day care services without first possessing a current, valid license issued pursuant to the provisions of the Adult Day Care Act or the Continuum of Care and Assisted Living Act.

B.  Any person who has been determined by the State Department of Health to have violated any provision of the Adult Day Care Act or any rule or order issued pursuant thereto may be liable for an administrative penalty of not more than Five Hundred Dollars ($500.00) for each day that such violation continues.

C.  The amount of the penalty shall be assessed by the Department pursuant to the provisions of subsection B of this section, after notice and hearing.  In determining the amount of the penalty, the Department shall include but not be limited to, consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, the effect on the ability of the person to continue to do business, and any show of good faith in attempting to achieve compliance with the provisions of the Adult Day Care Act.

D.  Any license holder may elect to surrender such license in lieu of such fine, but shall be forever barred from obtaining a reissuance of such license.

E.  Any person who violates any of the provisions of the Adult Day Care Act, upon conviction, shall be guilty of a misdemeanor.  Each day upon which such violation occurs shall constitute a separate violation.

F.  1.  The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of the Adult Day Care Act or any rule or order issued pursuant thereto.

2.  Enforcement of any action for equitable relief to redress or restrain a violation by any person of a provision of the Adult Day Care Act or for an injunction or recovery of any administrative or civil penalty assessed pursuant to the provisions of the Adult Day Care Act may be brought by:

a. the district attorney of the appropriate district court of the State of Oklahoma,

b. the Attorney General on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma, or

c. the Department on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma, or as otherwise authorized by law.

3.  The court has jurisdiction to determine such action, and to grant the necessary or appropriate relief, including but not limited to, mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

Added by Laws 1989, c. 192, § 9, eff. Nov. 1, 1989.  Amended by Laws 1998, c. 319, § 2, eff. Nov. 1, 1998.

§63-1-879.1.  Legislative intent - Alzheimer's Research Advisory Council - Creation - Membership - Chairperson - Terms - Vacancies - Meetings - Travel expenses.

A.  It is the intent of the Oklahoma State Legislature that the State Department of Health be designated as the lead agency for Alzheimer's research.  Efforts shall be in cooperation with the Department of Human Services, the Department of Mental Health and Substance Abuse Services, the Department of Veterans Affairs, the United States Veterans Administration Medical Center in Oklahoma City, and appropriate state institutions of higher education.

B.  There is hereby created the Alzheimer's Research Advisory Council.  The Advisory Council shall consist of thirteen (13) members who have had at least two (2) years of experience in the Alzheimer's field, except as otherwise provided by law, to be appointed as follows:

1.  One member of the Oklahoma State Senate appointed by the President Pro Tempore of the Senate.  The State Senate member shall not be required to have experience in the Alzheimer's field;

2.  One member of the Oklahoma House of Representatives appointed by the Speaker of the House of Representatives.  The House member shall not be required to have experience in the Alzheimer's field;

3.  The Commissioner of Health, or designee of the Commissioner;

4.  The Executive Dean of the University of Oklahoma College of Medicine;

5.  One physician who is a primary care physician experienced in the treatment of Alzheimer's disease and related disorders appointed by the Executive Dean of the University of Oklahoma College of Medicine;

6.  One physician or research scientist with experience in Alzheimer's-related research appointed by the Executive Dean of the University of Oklahoma College of Medicine;

7.  One physician or research scientist with experience in Alzheimer's related research appointed by the Dean or President of the Oklahoma State University Center for Health Sciences;

8.  One physician or research scientist from an Oklahoma medical research foundation with experience in Alzheimer's-related research appointed by the Governor;

9.  One physician or research scientist with experience in Alzheimer's-related research specializing in veterans medical practices appointed by the Governor;

10.  One psychiatrist with experience in Alzheimer's treatment appointed by the Executive Dean of the University of Oklahoma College of Medicine; and

11.  Three individuals who are citizens of the State of Oklahoma appointed by the Governor.  The Governor shall consult with Alzheimer's associations and foundations and other related interest groups in selecting these individuals.

C.  The Governor shall appoint the chairperson of the Alzheimer's Research Advisory Council.  All appointments after the initial appointments shall be for two-year terms.  Vacancies shall be filled for the remainder of these terms in the same manner as the initial appointments.

D.  Meetings shall be held at least biannually or at the call of the chairperson or upon the request of a majority of the membership.  Members shall be reimbursed for travel in performance of official duties pursuant to the provisions of the State Travel Reimbursement Act.

Added by Laws 1990, c. 207, § 1, operative July 1, 1990.  Amended by Laws 2005, c. 410, § 3, eff. July 1, 2005.

§63-1-879.2.  Alzheimer's Research Advisory Council - Powers, duties and responsibilities.

The Alzheimer's Research Advisory Council shall:

1.  Provide advice and make recommendations to the State Department of Health and other state agencies regarding Alzheimer's and related dementia issues and/or programs funded or coordinated by, but not limited to, the Department of Mental Health and Substance Abuse Services, the Department of Human Services, the State Department of Health, and the Department of Veterans Affairs;

2.  Develop a plan for research relating to Alzheimer's disease and related dementias that addresses and interfaces with existing plans and requires involvement by one or more state agencies;

3.  Examine the continuation and possible expansion of services provided through the existing autopsy network currently in operation at the Oklahoma Medical Research Foundation and the University of Oklahoma College of Medicine and provide specific recommendations including funding alternatives to the State Department of Health, no later than March 1, 1991;

4.  Review the need for a statewide voluntary registry in order to conduct epidemiology studies for health planning and research purposes;

5.  Recommend specific innovation service delivery models that address the unique needs of multi-cultural populations, including but not limited to ethnic sensitive practices, and culturally relevant programming; and

6.  Submit before November 1 of each year to the State Department of Health, the Governor and the Oklahoma State Legislature a report, with copies to appropriate state agencies, summarizing the activities of the Alzheimer's Advisory Research Council for the past year and indicating short-term and long-term plans and recommendations for the coming years.

Added by Laws 1990, c. 207, § 2, operative July 1, 1990.

§63-1-879.2a.  Short title.

This act shall be known and may be cited as the "Alzheimer's Disease Special Care Disclosure Act".

Added by Laws 1998, c. 147, § 1, eff. Nov. 1, 1998.

§63-1-879.2b.  Definitions.

As used in the Alzheimer's Disease Special Care Disclosure Act:

1.  "Alzheimer's disease special care" means care that is provided to persons with a diagnosis of probable Alzheimer's disease or related disorders by an entity that provides such care in a special unit or under a special program designed to prevent or limit access to areas outside the designated unit or program; and

2.  "Department" means the State Department of Health.

Added by Laws 1998, c. 147, § 2, eff. Nov. 1, 1998.

§63-1-879.2c.  Required disclosure.

A.  1.  Pursuant to rules promulgated under the provisions of the Alzheimer's Disease Special Care Disclosure Act, any facility including, but not limited to, a nursing facility, residential care facility, assisted living facility, adult congregate living facility, adult day care center, or a continuum of care facility retirement community that advertises, markets, or otherwise promotes itself as providing care or treatment to persons with Alzheimer's disease or related disorders in a special unit or under a special program shall disclose the type of care or treatment provided that distinguishes it as being especially applicable to or suitable for such persons.

2.  The disclosure shall be made to:

a. the state licensing agency,

b. any person seeking placement on behalf of a person with Alzheimer's disease or related disorders within an Alzheimer's disease special care unit, and

c. the State Long-Term Care Ombudsman.

3.  The State Department of Health shall examine all such disclosures in the Department's records as part of the facility's license renewal process to verify accuracy.  The disclosure shall be made prior to the facility or entity entering into any agreement to provide care.

B.  The information disclosed as required by this section shall include the following areas:

1.  A written description of the Alzheimer's disease special care unit's overall philosophy and mission as it relates to the needs of residents with Alzheimer's disease or related disorders;

2.  The process and criteria for placement in, or transfer or discharge from, the unit;

3.  The process used for assessment, establishment, and implementation of a patient plan of care, including the method by which the plan evolves and is responsive to changes in the condition of the patient;

4.  Staff-to-resident ratios, staff training and continuing education commensurate with Alzheimer's disease residents' needs for increased care and supervision;

5.  The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents;

6.  The types and frequency of resident activities;

7.  The involvement of families in care planning and other aspects of care, and the availability of family support programs; and

8.  The fees for care and any additional fees.

C.  The Department, with equal opportunity for input from consumer and provider representatives, shall develop a standardized disclosure form and shall review the information submitted on the disclosure form by the facility or other entity to verify the accuracy of the information reported.  Any significant change in the information initially submitted by the facility or other entity shall be reported to the Department at the time the change is made.

D.  The provisions of this section shall not be construed to preclude a nursing facility without an Alzheimer's disease special care unit from admitting a person with Alzheimer's disease or related disorders.

E.  The Department, with equal opportunity for input from consumer and provider representatives, shall promulgate rules to effectuate the provisions of the Alzheimer's Disease Special Care Disclosure Act.

Added by Laws 1998, c. 147, § 3, eff. Nov. 1, 1998.

§63-1-879.3.  Core Neuropathology Laboratory.

A.  The State Department of Health shall contract with the University of Oklahoma Health Sciences Center, if authorized by the University of Oklahoma Board of Regents, for the development and enhancement of a Core Neuropathology Laboratory.

B.  The Core Neuropathology Laboratory shall be:

1.  equipped with sufficient state-of-the-art equipment and adequate personnel to allow quality diagnosis and efficient handling of the autopsy specimens; and

2.  provided supplies for diagnostic studies for educational programs and for service to the public.

Added by Laws 1990, c. 207, § 3, operative July 1, 1990.

§63-1-879.4.  Repealed by Laws 1994, c. 283, § 22, eff. Sept. 1, 1994.

§631880.1.  Short title.

Sections 18 through 28 of this act shall be known and may be cited as the "Psychiatric and Chemical Dependency Facility Certificate of Need Act".

§63-1-880.2.  Public policy - Purpose.

The Legislature hereby declares that it is the public policy of the State of Oklahoma that the offering and development of psychiatric and drug dependency services should be made in a planned, orderly and economical manner consistent with and appropriate to services needed by people in various regions, districts or localities in the State of Oklahoma, and that it is essential to the realization of this public policy that the offering and development of such services in this state be made in accordance with the needs for such services.  It is the purpose of the Legislature in enacting this act to further this public policy by providing for the submittal of plans and applications, and by prohibiting the offering, development or change of existing services prior to the issuance of a certificate of need by the State Department of Health.

Added by Laws 1989, c. 227, § 19.

§631880.3.  Definitions.

For purposes of this act:

1.  "Act" means the Psychiatric and Chemical Dependency Facility Certificate of Need Act;

2.  "Board" means the State Board of Health;

3.  "Commissioner" means the Commissioner of Health; and

4.  "Department" means the State Department of Health.

§631880.4.  Department  Powers and duties  Participation in federal programs  Collection of monthly data

A.  The State Department of Health shall have the power and duty to:

1.  Issue, renew, deny, modify, suspend and revoke certificates of need;

2.  Establish and enforce standards and requirements for certificates of need;

3.  Require the submission of, and to review reports from any person requesting or obtaining a certificate of need;

4.  Employ or designate personnel necessary to implement the provisions of this act;

5.  Report to the district attorney having jurisdiction or the Attorney General any act committed by any person which may constitute a misdemeanor pursuant to the provisions of this act;

6.  Advise, consult and cooperate with other agencies of this state, the federal government, other states and interstate agencies, and with affected groups and political subdivisions to further the purposes of the provisions of this act;

7.  Develop and enforce rules and regulations subject to the approval of the Board to implement the provisions of this act;

8.  Investigate, request or otherwise obtain the information necessary to determine the qualifications and background of an applicant for a certificate of need;

9.  Establish administrative penalties for violations of the provisions of this act as authorized by the Board;

10.  Institute and maintain or intervene in any action or proceeding where deemed necessary by the Department pursuant to this act;

11.  Develop and administer plans for services, including manpower, facilities and other resources;

12.  Develop and publish, once every four (4) years, a Quadrennial State Health Plan, following guidelines and procedures adopted by the Board, which specifies the method of adoption of the plan document, its format, provisions for developing and publishing plan amendments and the role of the State Department of Health and the Alcohol, Drug Abuse and Community Mental Health Planning and Coordination Boards of each mental health catchment area in its development;

13.  Establish and administer criteria and standards for the delineation and approval of areas and regions for planning purposes;  14.  Promote and maintain plans for providing services in the State of Oklahoma; and

15.  Exercise all incidental powers as necessary and proper for the administration of this act.

B.  The State Department of Health shall be the single state agency to participate in federal programs for planning and to apply for and administer federal funds for planning, provided, that this act, and any other law vesting planning functions in any other state agency, shall not apply to planning functions vested by law in the Department ofMental Health and the Department of Human Services.

C.  The Department shall establish forms and provide for the collection of monthly data necessary for the computation of occupancy rates from licensed psychiatric and chemical dependency facilities which do not provide services to Medicaid recipients. Data shall include licensed bed capacity, average daily census, days on which beds were reserved for residents temporarily absent, and the number, if any, of semiprivate units rented as private rooms.

§631880.5.  Certificate of need required.

Except as otherwise provided by Section 1-880.6 of this title, no psychiatric or chemical dependency facility or unit shall be developed or offered unless a certificate of need therefor has been issued.  No governmental entity shall approve any grant of funds, issue any debentures or issue or renew any license for the operation of a facility, nor shall any thirdparty purchasers, licensed or operated by this state, issue reimbursement for services provided to its insurers or clients, unless the certificate of need as provided in this act has been obtained.

Added by Laws 1989, c. 227, § 22. Amended by Laws 1991, c. 241, § 2, eff. Sept. 1, 1991.

§631880.6.  Application for certificate of need  Exemptions.

A.  Every entity desiring to establish a new psychiatric or chemical dependency service or to acquire, lease or expand an existing service whether through construction or conversion of facilities, shall make application to the State Department of Health for a certificate of need in such form and accompanied by such information, including a complete list of stockholders, partners, and owners, and any other information, as the Board shall prescribe.

B.  The provisions of the Psychiatric and Chemical Dependency Facility Certificate of Need Act shall not apply to any hospital as defined by Section 1-710 of this title licensed by the State Department of Health on or before December 31, 1990, which has:

1.  Construction cost overruns or capital expenditures for completion of originally approved beds or completion of previously constructed and shelled space arising out of and based only upon the original certificate of need issued by the Commissioner for said construction, when such construction costs or capital expenditures do not or will not increase the approved number of beds, allow conversion of bed use shall not be deemed new construction or increase pricing structure for treatment or services; or

2.  Negotiated a contract with an agency of this state, the federal government or a Native American nation duly recognized by the federal government that specifies the number of beds and their uses.  A hospital provided for by paragraph 2 of this subsection shall be exempt from the certificate of need required by the Psychiatric and Chemical Dependency Facility Certificate of Need Act for the purposes specified in the contract.  This exemption shall not apply to Medicare or Medicaid contracts or contracts for inpatient services for children or adolescents.

C.  The Commissioner of Health is authorized to grant a certificate of need if the entity applying for the certificate has filed a notice on a form prescribed by the State Department of Health which shall include, but not be limited to:

1.  The name and location of the entity;

2.  The name and address of each person having an ownership interest in the entity;

3.  The nature of the acquisition, expansion, addition or conversion, whether by sale, lease or other arrangement;

4.  The parties to the sale, lease or other arrangement;

5.  The size of the acquisition, expansion, addition or conversion;

6.  The approximate cost of the acquisition, expansion, addition or conversion; and

7.  The projected date of completion.

D.  The Commissioner of Health shall be notified, on a form prescribed by the State Department of Health, of the following:

1.  Any decrease in the number of beds of a hospital, facility or hospital unit; and

2.  Any change in the designation for a continuum of care in psychiatric or chemical dependency treatment.

E.  Psychiatric and chemical dependency service for which a certificate of need is required shall include:

1.  Any capital investment or lease of Five Hundred Thousand Dollars ($500,000.00) or more, including predevelopment activities such as arrangements and commitments for financing, architectural designs, plans, working drawings, specifications and site acquisition; provided, that this dollar limit shall not apply to a change in bed capacity;

2.  Acquisition of a facility by purchase, lease, donation or through transfer of stock or corporate merger.  If the Department finds that a proposed acquisition is consistent with the criteria and standards for review of such projects, then the Department shall issue a certificate of need.  If the Department finds that the proposed acquisition is not consistent with the criteria, the project will be referred to the Commissioner of Health for final determination.  The Department's determination to approve the proposed acquisition or to refer it to the Commissioner shall be made no later than fifteen (15) days following the day the application is determined to be complete and review ready, or the proposed acquisition shall be automatically approved.  Proposed acquisitions shall be reviewed against standards adopted by the Department which relate only to the acquirer's capability to operate a facility; or

3.  Inpatient psychiatric and chemical dependency services for persons under eighteen (18) years of age offered or provided by a hospital or other health care facility, including but not limited to any conversion of existing beds, any increase in bed capacity and any new beds for the purpose of offering or providing said services, regardless of any capital or other costs of the project.

a. The State Board of Health shall provide by rule for the temporary emergency use of beds ordinarily used for adult patients as psychiatric or chemical dependency beds for children or adolescents.

b. Any application to establish or operate inpatient psychiatric or drug or alcohol treatment services for persons under eighteen (18) years of age shall include the establishment, operation and maintenance of a community-based service program or a day treatment program, as those terms are defined by Section 1101 of Title 10 of the Oklahoma Statutes, as an integral part of the total project.

F.  Promptly upon receipt of any such application, the Department shall examine and transmit the application to reviewers it may select to determine whether the application is complete.  Once the Department has determined that the application is complete, it shall notify affected parties and other reviewing bodies and cause a thorough investigation to be made of the need for and appropriateness of such expanded psychiatric or chemical dependency service.  The investigation made pursuant to an application for a certificate of need shall include the following:

1.  The adequacy of psychiatric and chemical dependency services in relation to an optimal target ratio of psychiatric or chemical dependency beds to the population;

2.  The availability of services which may serve as alternatives or substitutes;

3.  The adequacy of financial resources for the new or expanded services and for the continued operation thereof;

4.  The availability of sufficient manpower to properly staff and operate the proposed new or expanded service; and

5.  Any other matter which the Department deems appropriate.

G.  Each application for a certificate of need applied for pursuant to the provisions of this section except for those applications filed by state agencies shall be accompanied by an application fee in an amount established by the Department.

Added by Laws 1989, c. 227, § 23.  Amended by Laws 1989, c. 345, § 2, eff. Oct. 1, 1989; Laws 1991, c. 241, § 3, eff. Sept. 1, 1991; Laws 1994, c. 82, § 1, eff. Sept. 1, 1994.

§631880.7.  Findings as to necessity  Certain capital expenditures exempted  Criteria for approval of application  Reconsideration of determination.

A.  Except as provided in subsection B of this section or Section 1-880.6 of this title no certificate of need shall be issued by the State Department of Health unless, after investigation, the Department makes the following findings:

1.  The action proposed in the application for such certificate of need is necessary and desirable in order to provide the services required in the locality to be served;

2.  The proposed action can be economically accomplished and maintained; and

3.  The proposed action will contribute to the orderly development of services in the locality.

B.  1.  An application for a certificate of need shall not be required for a capital expenditure to eliminate or prevent imminent safety hazards as defined by federal, state or local fire, building or life safety codes or regulations, or to comply with state licensure standards, or to comply with accreditation standards, compliance with which is required to receive reimbursements under Title XVIII of the Social Security Act or payments under a state plan for medical assistance approved under Title XIX of such act.

2.  Approval under this subsection shall cover only the capital expenditure to eliminate or prevent the hazards or to comply with standards described herein.

C.  Any application seeking a certificate of need for the construction of a psychiatric or chemical dependency facility in replacement of an existing facility shall be reviewed by the Department and shall be granted a certificate of need if the application meets the following criteria:

1.  The replacement facility involves no increase in licensed beds; and

2.  A plan for the use of the facility to be replaced is provided which assures that its use will be discontinued upon licensure of the replacement facility.

D.  When the Department completes its investigation and makes a determination to issue or deny a certificate of need, it shall provide written findings to the applicant, other reviewers and to other persons upon their request.  The certificate of need shall establish the maximum capital expenditure for the project.  The Department shall adopt rules and regulations concerning the time in which a decision must be made by the Department on an application.

E.  Any person may request a reconsideration of a Department determination for good cause shown, the grounds for which shall be established by the Department by rule.  A request for reconsideration shall be filed within thirty (30) days of the Department determination.  The hearing thereupon shall be conducted within thirty (30) days following the receipt of request.  Written findings shall be issued within fortyfive (45) days of such hearing.

F.  The State Department of Health shall conduct a study to determine the number and location of all inpatient and residential psychiatric services and chemical dependency services within the state that are offered or provided for persons under eighteen (18) years of age and maintain a current listing, updated monthly, of the facilities offering said services, the number of beds at each facility, and the occupancy rate at each facility.

Added by Laws 1989, c. 227, § 24; Laws 1991, c. 241, § 4, eff. Sept. 1, 1991.

§631880.8.  Appeal of final determination.

Any final determination by the State Department of Health under this act may be appealed by the applicant, or any other aggrieved party under the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes; provided, that the venue for such appeal shall be in Oklahoma County or in the county in which the facility at issue in the application is located.  The decision of the Department shall be upheld by the court unless it is arbitrary or capricious or is not in accordance with applicable law.

Laws 1989, c. 227, § 25; Laws 1994, c. 48, § 3, eff. Sept. 1, 1994.

§631880.9.  Term of validity of certificate  Time for submitting plans and specifications  Time for construction or modification of structure  Time for acquisition  Effective dates of deadlines.

A.  A certificate of need issued pursuant to the provisions of this act for the construction or establishment of a new psychiatric or chemical dependency service or the expansion or change of an existing service shall be valid for a period of six (6) months during which time the applicant shall submit to the State Department of Health the plans and specifications for the facility to be constructed or modified; however, the Department may extend such time by a period not to exceed six (6) months for extraordinary circumstances beyond the control of the applicant.  If no such plans and specifications are submitted and approved within the time required by this section, then such certificate shall be null and void.  If plans and specifications are submitted, the Department shall approve or disapprove such plans and specifications within fortyfive (45) business days of the filing or such plans and specifications shall be presumed to be approved.  If the Department disapproves the plans and specifications, such disapproval shall include a detailed statement of the corrections needed.  The holder of the certificate must resubmit corrected plans and specifications within fortyfive (45) business days of disapproval.  Failure to resubmit shall render the certificate void.  The applicant must begin construction or modification of the structure within two (2) months following the approval of the plans and specifications and must proceed to complete the structure or modifications within twelve (12) months of the approval or the certificate will be canceled.  However, the Department may extend such completion day by a period not to exceed six (6) months for good cause, provided that such extension shall not apply to an applicant who has been previously granted a six (6) months' extension for completion of plans and specifications.

B.  A certificate of need issued pursuant to the provisions of this act for the acquisition of a psychiatric or chemical dependency facility shall be valid for a period of six (6) months by which time the acquisition must be finalized, provided that the Department may extend such final date by a period not to exceed three (3) months for good cause.

C.  Pending the appeal of an order granting a certificate of need in the district or Supreme Court, the effective dates of deadlines for submitting plans, filing reports, completion of the project and other requirements related to such project shall commence on the date of a final judicial determination of any such appeal, and any certificate of need which has been approved by the Department shall remain in effect pending such appeal.  The effective date of the issuance of a certificate of need shall be the date of a final judicial determination of any such appeal.  The provisions of this subsection shall have prospective and retrospective application.

§631880.10.  Decision granting or denying certificate of need for psychiatric or chemical dependency facility  Written findings of fact, conclusions of law and explanations required.

The State Department of Health is hereby directed, with respect to any decision granting or denying a certificate of need for a new psychiatric or chemical dependency facility, to issue in writing findings of fact, conclusions of law, and explanations of any other pertinent considerations, including precedents, upon which such decision is based.  The Department shall be allowed fortyfive (45) days within which to issue a formal order and opinion to the applicant and any parties opposed to the application after the conclusion of the hearing, or after the submission of additional evidence or briefs requested by the Department.

§631880.11.  Violations  Penalties.

Any person who offers or develops or begins to offer or develop a psychiatric or chemical dependency facility or an addition thereto without having first obtained a certificate of need, as provided by this act, shall be deemed guilty of a misdemeanor, and upon conviction shall be punishable by payment of a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00).  If the State Department of Health, through one of its agents or representatives, notifies in writing, through certified mail, return receipt requested, the person who has unlawfully commenced the offering or development of a psychiatric or chemical dependency facility to cease and desist, then each day that such person continues such offering or development shall be a separate offense.  If any person continues to offer or develop such service after the issuance of a cease and desist order, the Department shall seek an injunction to prohibit the continued offering or development.

§63-1-880.12.  Payment or acceptance of payment for securing or soliciting patients for psychiatric or chemical dependency facility.

A.  1.  Any person who intentionally or knowingly pays to or accepts anything of value from any person, firm, association of persons, partnership, or corporation for securing or soliciting patients for any psychiatric or chemical dependency facility in this state shall be guilty of a misdemeanor, and upon conviction shall be punishable by payment of a fine of not less than Five Hundred Dollars ($500.00) and not more than Two Thousand Dollars ($2,000.00).

2.  In addition to any other penalties or remedies provided by law:

a. a violation of this section shall be grounds for disciplinary action by the state agency licensing, certifying, or registering such professional or provider, and

b. the state agency licensing, certifying, or registering such professional or provider may institute an action to enjoin a violation or potential violation of this section.  The action for an injunction shall be in addition to any other action, proceeding, or remedy authorized by law.

B.  This section shall not be construed to prohibit:

1.  Advertising, except that advertising which:

a. is false, misleading or deceptive,

b. advertises professional superiority or the performance of a professional service in a superior manner, and

c. is not readily subject to verification;

2.  Remuneration for advertising, marketing or other services that are provided for the purpose of securing or soliciting patients, provided the remuneration is:

a. set in advance,

b. consistent with the fair market value of the services, and

c. not based on the volume or value of any patient referrals or business otherwise generated between the parties; and

3.  Any payment, business arrangements, or payments practice not prohibited by 42 U.S.C., Section 1320a-7b(b), or any regulations promulgated pursuant thereto.

C.  This section shall not apply to licensed insurers, including but not limited to, group hospital service corporations, or health maintenance organizations which reimburse, provide, offer to provide, or administer hospital, medical, dental, or other health-related benefits under a health benefits plan for which it is the payor when it is providing those services under a health benefits plan.

D.  For purposes of this section:

1.  "Health or mental health care professional" means any person who offers or provides counseling or health or mental health care under a license, certification or registration issued pursuant to Title 59 of the Oklahoma Statutes, and any drug and alcohol counselor certified by a private professional organization or association that offers drug and alcohol certification; and

2.  "Health care provider" means any hospital or related institution offering or providing outpatient or inpatient psychiatric or chemical dependency care licensed pursuant to Section 1-702 of Title 63 of the Oklahoma Statutes, or private facility offering inpatient or outpatient psychiatric or chemical dependency care licensed or certified pursuant to Title 43A of the Oklahoma Statutes.

Added by Laws 1992, c. 356, § 1, emerg. eff. June 4, 1992.

§63-1-890.1.  Short title.

Sections 1 through 7 of this act shall be known and may be cited as the "Continuum of Care and Assisted Living Act".

Added by Laws 1997, c. 223, § 1, emerg. eff. May 20, 1997.

§63-1-890.2.  Definitions.

As used in the Continuum of Care and Assisted Living Act:

1.  "Assisted living center" means any home or establishment offering, coordinating or providing services to two or more persons who:

a. are domiciled therein,

b. are unrelated to the operator,

c. by choice or functional impairments, need assistance with personal care or nursing supervision,

d. may need intermittent or unscheduled nursing care,

e. may need medication assistance, and

f. may need assistance with transfer and/or ambulation.

Intermittent nursing care and home health aide services may be provided in an assisted living facility by a home health agency;

2.  "Board" means the State Board of Health;

3.  "Commissioner" means the Commissioner of Health; and

4.  "Continuum of care facility" means a home, establishment or institution providing nursing facility services as defined in Section 1-1902 of Title 63 of the Oklahoma Statutes and one or both of the following:

a. assisted living center services as defined in the Continuum of Care and Assisted Living Act, and

b. adult day care center services as defined in Section 1-872 of Title 63 of the Oklahoma Statutes.

Added by Laws 1997, c. 223, § 2, emerg. eff. May 20, 1997.

§63-1-890.3.  Promulgation of rules - Contents - Other applicable acts.

A.  The State Board of Health shall promulgate rules necessary to implement the provisions of the Continuum of Care and Assisted Living Act.  Such rules shall include, but shall not be limited to:

1.  A uniform comprehensive resident screening instrument to measure the needs and capabilities of residents in all settings and to determine appropriate placements of residents;

2.  Physical plant requirements meeting construction and life safety codes, with provisions accommodating resident privacy and independence in assisted living centers and in assisted living components of continuum of care facilities based on the variable capabilities of residents;

3.  Staffing levels responsive to the variable needs of residents, with provisions for sharing of staff between components in a continuum of care facility;

4.  Standards for measuring quality outcomes for residents;

5.  Provisions for individualized services chosen by and designed for each resident;

6.  Procedures for inspections and investigations of licensed entities to ensure compliance with the Continuum of Care and Assisted Living Act and rules promulgated by the Board;

7.  Enumeration of resident rights and responsibilities to be observed by each facility and its staff; and

8.  Provisions for a surety bond or deposit from each applicant in an amount sufficient to guarantee that obligations to residents will be performed, with provisions for reduction or waiver of the surety bond or deposit when the assets of the applicant or its contracts with other persons are sufficient to reasonably ensure the performance of its obligations.

B.  The nursing care service of a continuum of care facility shall be subject to the requirements, procedures and remedies set out in the Nursing Home Care Act, including provisions relating to resident rights.

C.  The adult day care component of a continuum of care facility shall be subject to requirements and procedures specified under the Adult Day Care Act.

Added by Laws 1997, c. 223, § 3, emerg. eff. May 20, 1997.

§63-1-890.4.  Application to establish or license a continuum of care facility or assisted living center.

A.  Each application for establishment of a continuum of care facility or assisted living center shall be accompanied by a nonrefundable application fee.  The State Board of Health shall develop a sliding fee scale not to exceed One Thousand Dollars ($1,000.00) for each application.  The scale shall be based upon the bed capacity of the continuum of care facilities or assisted living centers.

B.  Each application for an initial license, or annual renewal of the license, to operate a continuum of care facility or assisted living center shall be accompanied by a license fee of Ten Dollars ($10.00) for each bed included in the maximum bed capacity at such facility or center.  Each application for an initial or renewal license for a continuum of care facility that includes an adult day care component shall be accompanied by an additional license fee in an amount to be determined by the Board, but not to exceed Seventy-five Dollars ($75.00).

C.  Each application to establish or license a continuum of care facility or assisted living center shall be on a form approved by the Commissioner to include, but not be limited to, the following:

1.  Disclosure of the applicant's identity and background in the operation of continuum of care and assisted living services; and

2.  Evidence of the adequacy of the applicant's financial resources and ability to ensure adequate staffing.

Added by Laws 1997, c. 223, § 4, emerg. eff. May 20, 1997.  Amended by Laws 1998, c. 31, § 1, eff. July 1, 1998.

§63-1-890.5.  License required.

No person shall establish, operate or maintain a continuum of care facility or assisted living center, or use in its name, logo, contracts, or literature the phrase "continuum of care facility" or "assisted living", nor imply that it is a continuum of care facility or assisted living center, nor hold itself out to be a continuum of care facility or assisted living center, unless that person first obtains a license as required by the Continuum of Care and Assisted Living Act.

Added by Laws 1997, c. 223, § 5, emerg. eff. May 20, 1997.

§63-1-890.6.  Application of act - Bans of admission - Penalties.

A.  The Continuum of Care and Assisted Living Act shall not apply to residential care homes, adult companion homes, domiciliary care units operated by the Department of Veterans Affairs, the private residences of persons with developmental disabilities receiving services provided by the Developmental Disabilities Services Division of the Department of Human Services or through the Home- and Community-Based Waiver or the Alternative Disposition Plan Waiver of the Oklahoma Health Care Authority, or to hotels, motels, boardinghouses, rooming houses, or other places that furnish board or room to their residents.  The Continuum of Care and Assisted Living Act shall not apply to facilities not charging or receiving periodic compensation for services rendered and not receiving any county, state or federal assistance.

B.  The State Commissioner of Health may ban admissions to, or deny, suspend, refuse to renew or revoke the license of, any continuum of care facility or assisted living center which fails to comply with the Continuum of Care and Assisted Living Act or rules promulgated by the State Board of Health.

C.  Any person who has been determined by the Commissioner to have violated any provision of the Continuum of Care and Assisted Living Act or any rule promulgated hereunder shall be liable for an administrative penalty of not more than Five Hundred Dollars ($500.00) for each day that such violation occurs.

D.  If a continuum of care facility's failure to comply with the Continuum of Care and Assisted Living Act or rules involves nursing care services, the Commissioner shall have authority to exercise additional remedies provided under the Nursing Home Care Act.  If a continuum of care facility's failure to comply with the Continuum of Care and Assisted Living Act or rules involves adult day care services, then the Commissioner shall have authority to exercise additional remedies provided under the Adult Day Care Act.

E.  In taking any action to deny, suspend, deny renewal, or revoke a license, or to impose an administrative fee, the Commissioner shall comply with requirements of the Administrative Procedures Act.

Added by Laws 1997, c. 223, § 6, eff. July 1, 1998.  Amended by Laws 1999, c. 214, § 3, eff. Nov. 1, 1999.

§63-1-890.7.  Repealed by Laws 2003, c. 16, § 1.

§63-1-891.  Supervision of nurse aide trainees.

Any assisted living facility that employs an individual who is in nurse aide training shall ensure that such individual is supervised by no less than a consulting nurse licensed to practice in this state.

Added by Laws 1999, c. 418, § 2, emerg. eff. June 10, 1999.

§63-1-894.  Quality of care fees - Assessment upon repeal of federal requirements.

Upon repeal of a United States Congress or federal Health Care Financing Administration requirement to assess a quality of care fee, upon all licensed nursing home beds, such fee shall only be assessed upon nursing facilities that have a Medicaid contract with the state.

Added by Laws 2000, c. 340, § 25, eff. July 1, 2000.

§63-1-899.1.  Repealed by Laws 2002, c. 112, § 5, eff. Dec. 31, 2002.

§63-1-901.  Definitions.

A.  "Bottled water" means any water, including water to which chemicals or other substances may have been added, which is placed in bottles or other containers to be sold or offered for sale for drinking, culinary or other domestic purposes involving a likelihood of the water being ingested by human beings.

B.  "Bottled water plant" means any place, premises, or structure, including water supply, facilities and equipment, used in the treatment or processing of the water or the filling of containers in the preparation of bottled water.

Added by Laws 1963, c. 325, art. 9, § 901, operative July 1, 1993.  Amended by Laws 1993, c. 145, § 309, eff. July 1, 1993.

§63-1-902.  Renumbered as § 2-6-701 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-903.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-904.  Renumbered as § 2-6-303 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-905.  Renumbered as § 2-4-201 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-906.  Renumbered as § 2-6-305 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-907.  Renumbered as § 2-6-304 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-908.  Renumbered as § 2-6-401 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-909.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-909A.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-910.  Renumbered as § 2-6-403 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-911.  Renumbered as § 2-6-302 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-912.  Renumbered as § 2-6-601 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-913.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§631914.  Cooperation in clearing area and controlling malaria.

All persons impounding any body of water for public use shall cooperate with the State Department of Health in clearance of the area and the measures necessary to control malaria.  Laws 1963 C. 325, Art. 9, Sec. 914.

Laws 1963, c. 325, art. 9, § 914.

§631915.  Bottled water  Plants  Sale or distribution  Permits required.

Any person desiring to operate a bottled water plant, or to sell or distribute bottled water, in Oklahoma shall make application to the State Commissioner of Health for a permit, and obtain a valid permit prior to the operation of the bottled water plant or the distribution and sale of bottled water.  Application for such permit shall be on a form supplied by the Commissioner and shall contain such information as the Commissioner deems necessary to his determination that the operation of the bottled water plant or sale of bottled water will in no manner be injurious or hazardous to the health or safety of the people of the state.  Each application for a permit and permit renewal shall be accompanied by the proper fee in the amount specified in the following section.  The fee paid and permit issued shall be for the particular bottled water plant to be operated and shall not be transferred to another person or location. Laws 1963 C. 325, Art. 9, Sec. 915.

Laws 1963, c. 325, art. 9, § 915.

§631916.  Fees for permits.

The fee for the issuance of a permit, and for each renewal of such permit, to operate a bottled water plant shall be Twentyfive Dollars ($25.00).  All permits and permit renewals shall expire on June 30 of each year following the date of issue.  Laws 1963 C. 325, Art. 9, Sec. 916.

Laws 1963, c. 325, art. 9, § 916.

§631917.  Standards for bottled water plants.

All bottled water plants shall comply with the following standards of sanitation and safety:

(1) The source of water supply shall be structurally protected to prevent contamination and shall provide such treatment as necessary to insure the water to be bacteriologically and chemically safe for drinking purposes.

(2) The bottled water plant shall be maintained in a clean and sanitary condition and shall be in good repair and of such construction that will facilitate maintenance in a sanitary condition.  Rooms used for bottling and bottle washing shall be well lighted and adequately ventilated.  All necessary precautions shall be taken to protect against the entrance of rodents and insects.

(3) All bottles and containers shall be thoroughly cleaned and given approved bactericidal treatment prior to filling.  Facilities and methods of filing bottles or containers shall be such as to minimize the possibility of contamination.

(4) Adequate and convenient handwashing and toilet facilities shall be provided and maintained in a sanitary condition.

(5) All bottles or containers shall be plainly labeled as to contents and shall show the name and address of the bottled water plant.  No medicinal claims or misleading information shall be permitted on the label. Laws 1963 C. 325, Art. 9, Sec. 917.

Laws 1963, c. 325, art. 9, § 917.

§631918.  Standards, rules and regulations.

The State Board of Health shall formulate, and after public hearing adopt reasonable rules and regulations establishing minimum standards of compliance for carrying out the provisions of the preceding section, and such additional rules and regulations as it deems necessary to protect the health and safety of the public in the sale of bottled water.

Laws 1963, c. 325, art. 9, § 918.

§631919.  Plans for bottled water plants.

Before any bottled water plant is hereafter constructed, reconstructed, or extensively altered, properly prepared plans therefor shall be approved by the State Commissioner of Health. Laws 1963 C. 325, Art. 9, Sec. 919.

Laws 1963, c. 325, art. 9, § 919.

§63-1-931.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-932.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-933.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-935.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-0002.1.  Short title.

This act shall be known and may be cited as the "Whitney Starks Act".

Added by Laws 1998, c. 102, § 1, eff. July 1, 1998.

§63-1-0002.2.  Rules establishing requirements for retailers of bunk beds.

The State Board of Health shall promulgate rules establishing requirements for retailers of bunk beds which shall include, but not be limited to, requirements that:

1.  Each set of bunk beds must be posted with an indelible warning which conforms with American Society for Testing and Materials Voluntary Standards or U.S. Consumer Product Safety Commission Standards; and

2.  No retailer shall sell a set which does not limit the space between the lower edge of the guard rail and the upper edge of the bed frame of the upper bunk bed to three and one-half (3 1/2) inches or less.

Added by Laws 1998, c. 102, § 2, eff. July 1, 1998.

§63-1-0002.3.  Fines.

Any retailer violating the provisions of paragraph 1 or 2 of Section 2 of this act shall be subject to an administrative fine by the State Department of Health of not more than Five Hundred Dollars ($500.00) per violation.  Each set of bunk beds sold which does not conform to the provisions of paragraph 1 or 2 of Section 2 of this act shall be considered a violation.  The monies from the administrative fine shall be collected by the Department and deposited in the Public Health Special Fund pursuant to Section 1-107 of Title 63 of the Oklahoma Statutes.

Added by Laws 1998, c. 102, § 3, eff. July 1, 1998.

§63-1-0002.4.  Application of act.

The provisions of the Whitney Starks Act shall apply to any bunk bed sold on or after November 1, 1998.

Added by Laws 1998, c. 102, § 4, eff. July 1, 1998.

§63-1-1001.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1001.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Bedding Regulation Act".

Added by Laws 1996, c. 51, § 1, eff. July 1, 1996.

§63-1-1001.2.  Application of act - Exceptions.

The Oklahoma Bedding Regulation Act shall apply to all persons engaged in the business of manufacturing, repairing, renovating, germicidally treating, leasing, selling or offering to sell items of bedding.  The Oklahoma Bedding Regulation Act shall not apply to:

1.  Individuals who make, repair, renovate, or germicidally treat bedding for their own personal use;

2.  An individual or individuals, not a corporation, who make, repair, renovate or sanitize quilts, comforters or pillow covers, including decorative pillows; or

3.  Any person who offers for sale or sells goods, wares or merchandise to the highest bidder or offers for sale or sells goods, wares or merchandise at a high price and then offers the same at successive lower prices until a buyer is secured.

Added by Laws 1996, c. 51, § 2, eff. July 1, 1996.

§63-1-1001.3.  Definitions.

As used in the Oklahoma Bedding Regulation Act:

1.  "Bedding" means any mattress, upholstered spring, sleeping bag, pad, comforter, cushion, pillow and any other item used principally for sleeping.  The term "bedding" also includes dual purpose furniture such as studio couches, futons and sofa beds;

2.  "Mattress" includes padding or cushioning material which is used in conjunction with water bed liners, bladders or cylinders, but does not include water bed liners, bladders or cylinders;

3.  "Itinerant vendor" means a person who sells bedding from a movable conveyance;

4.  "Manufacture" means the making of bedding out of new or recycled materials;

5.  "New material" means any material or article that has not been used for any other purpose;

6.  "Previously used material" means any material which previously has been used for any purpose other than for the manufacture of bedding;

7.  "Recycled material" means materials which have previously been used for purposes other than as a component of bedding or bedding materials, and which can be used, after processing, for bedding materials.  Such processing shall result in a sanitary material which can be used safely as a bedding material without the germicidal treatment used for secondhand materials.  Properly recycled materials shall be considered new materials;

8.  "Renovate" means the reworking or remaking of used bedding or the making of bedding from previously used materials;

9.  "Sanitize" means germicidal treatment of secondhand bedding or previously used materials to be used in renovating for the destruction of pathogenic microorganisms and arthropods and the removal of dirt and filth;

10.  "Secondhand bedding" means any bedding of which prior use has been made as bedding;

11.  "Sell" or "sold" means to sell, offer to sell, give away in connection with a sale, a sale's promotion or sale by consignment; or possess with intent to sell, deliver or consign in sale; and

12.  "Commissioner" means the Commissioner of Health.

Added by Laws 1996, c. 51, § 3, eff. July 1, 1996.

§63-1-1001.4.  Unlawful actions.

Unless otherwise provided by law, it shall be unlawful to:

1.  Sell, lease, manufacture, renovate or repair bedding without the proper permit from the Commissioner;

2.  Manufacture, sell or deliver, lease, hold or offer for sale any bedding or bedding material unless it is labeled in accordance with rules promulgated pursuant to the provisions of the Oklahoma Bedding Regulation Act;

3.  Alter, mutilate, destroy, obliterate, or remove the whole or any part of the labeling of, or the doing of any other act with respect to, bedding or bedding materials, if such act is done while such article is held for sale and results in such article being mislabeled or unlabeled;

4.  Distribute or knowingly receive in commerce any bedding, or bedding material, that is mislabeled, unlabeled or has been manufactured, renovated, held or transported under unsanitary conditions;

5.  Disseminate any false or misleading advertisement;

6.  Refuse to permit entry or inspection, or to permit the taking of a sample, as authorized by Section 8 of this act;

7.  Remove or dispose of a detained or embargoed article in violation of Section 6 of this act;

8.  Forge, counterfeit, simulate, or falsely represent, or without proper authority use any mark, stamp, tag, label, or other identification device authorized or required by rules promulgated under the provisions of the Oklahoma Bedding Regulation Act;

9.  Sell or lease any renovated bedding or secondhand bedding, or any portions thereof, unless it is sanitized and labeled in accordance with rules promulgated pursuant to the provisions of the Oklahoma Bedding Regulation Act;

10.  Renovate into bedding or bedding material any discarded materials obtained from dump grounds, junk yards, or hospitals within or without the State of Oklahoma; and

11.  Remove or dispose of any detained or embargoed article by sale or otherwise without such permission.

Added by Laws 1996, c. 51, § 4, eff. July 1, 1996.

§63-1-1001.5.  Promulgation of rules.

The State Board of Health shall promulgate rules for:

1.  Examinations of bedding manufactured, renovated, held, leased, sold or offered for sale in Oklahoma;

2.  The disposal of bedding determined to be unsafe for human use;

3.  The label requirements on bedding and bedding materials;

4.  The sanitation of renovated or secondhand bedding, or bedding materials;

5.  The sanitation standards for facilities or vehicles where bedding or bedding materials are manufactured, renovated, held, leased, transported, sold or offered for sale in Oklahoma;

6.  The defining of categories and limitations of bedding permits;

7.  The establishment of an annual permit fee;

8.  Reporting requirements which may include bedding article registration fees;

9.  The procedure to apply for or renew a bedding permit; and

10.  Prescribing means, methods and practices to implement the provisions of the Oklahoma Bedding Regulation Act.

Added by Laws 1996, c. 51, § 5, eff. July 1, 1996.

§63-1-1001.6.  Embargo of unlawful bedding.

A.  Whenever a duly authorized agent of the State Department of Health finds, or has probable cause to believe, that any bedding or bedding material is in an unsanitary condition, mislabeled, or unlabeled within the meaning of the Oklahoma Bedding Regulation Act, or any rule promulgated pursuant thereto, such agent shall affix to such bedding or bedding material a tag or other appropriate marking, giving notice that such article is or is suspected of being unsanitary, mislabeled or unlabeled and has been detained or embargoed, and warning all persons not to remove or dispose of such bedding article by sale or otherwise until permission for removal or disposal is given by such agent.

B.  1.  The Department shall have twenty (20) days from the time an article is embargoed in which to make a final determination as to its unsanitary condition or improper labeling.  Failure to find the article to be in an unsanitary condition, mislabeled or unlabeled within such time shall result in the embargo being lifted.  When such agent has found that an article so detained or embargoed is not in an unsanitary condition or mislabeled, such agent shall remove the tag or other marking.

2.  When the Department has found an article to be in an unsanitary condition, mislabeled or unlabeled as provided herein, the Department shall immediately file an administrative proceeding with the Commissioner of Health for an order for the destruction of the embargoed articles.  This administrative proceeding shall be conducted pursuant to Article II of the Administrative Procedures Act and shall continue the embargo period until further order of the Commissioner.

3.  Any person whose interest is affected adversely by an embargo imposed under the terms of the Oklahoma Bedding Regulation Act may intervene in this administrative proceeding and may present evidence to rebut the Department's determination that such bedding articles are in an unsanitary condition, mislabeled or unlabeled.

C.  1.  Except as otherwise provided by this subsection, if the Commissioner finds that a detained or embargoed article is in an unsanitary condition, mislabeled or unlabeled, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, the costs of the supervision by such agent, and storage and other proper expenses shall be taxed against the claimant of such article or his agent.

2.  If the unsanitary, mislabeled or unlabeled bedding or bedding materials can be corrected by an approved sanitization process or proper labeling of the article, the Commissioner, after entry of findings that such bedding articles can be properly sanitized or labeled and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Department.

3.  The expense of such supervision shall be paid by the claimant.  Such bond shall be returned to the claimant of the article on representation by the Department to the Commissioner that the article is no longer in violation of the Oklahoma Bedding Regulation Act, or any rule promulgated pursuant to the provisions of the Oklahoma Bedding Regulation Act, and that the expenses of such supervision have been paid.

4.  Any final order of the Commissioner of Health may be appealed to the district court in Oklahoma County pursuant to Article II of the Administrative Procedures Act.

Added by Laws 1996, c. 51, § 6, eff. July 1, 1996.

§63-1-1001.7.  Permits.

A.  Each person engaged in the business of selling, leasing, manufacturing, renovating or repairing any bedding shall have obtained an annual permit from the Commissioner to sell or lease bedding, or an annual permit from the Commissioner to manufacture, renovate or repair bedding.  Each person shall pay for such permit a fee to be fixed by the State Board of Health.  Unless otherwise provided by rule by the Board, each such permit shall expire on the 30th day of June following its issuance.  It is the intent of the Legislature that any fees authorized by this section shall not exceed the fees in effect on January 1, 1995, for the regulation of bedding and bedding materials.

B.  Each person who sells renovated or secondhand bedding or bedding materials on a consignment basis as an auctioneer, itinerant vendor or broker shall obtain a permit under subsection A of this section.  The renovated or secondhand bedding or bedding materials shall be sanitized by a person who holds a permit pursuant to subsection C of this section before it is sold to the public.  The provisions of this section shall not apply to the sale of bedding at a private sale by a person not in the business of selling bedding or to an auctioneer at private auction at the individual's residence.

C.  1.  No person shall be considered to have qualified to apply an acceptable sanitization process until such process has been registered with the Commissioner and determined to be in compliance with the rules, after which a permit shall then be issued by the Commissioner which indicates an approved sanitization process.  Every person to whom a permit has been issued shall keep such permit conspicuously posted on the premises of his place of business.

2.  Holders of permits to apply a sanitization process shall be required to keep an accurate record of all materials which have been subjected to a sanitization process, including the source of the material, the date of treatment, the type and time of treatment, and the label identification number, and such records shall be available for inspection at any reasonable time by authorized representatives of the Commissioner.  Such records shall be maintained for a period of time to be adopted by rule by the Board.

D.  Pursuant to the Oklahoma Administrative Procedures Act:

1.  The Commissioner shall suspend or revoke or may refuse to issue or renew any permit issued in accordance with the Oklahoma Bedding Regulation Act upon proof of violation of any of the provisions of the Oklahoma Bedding Regulation Act, or any rule promulgated thereto; and

2.  Any person whose permit has been revoked shall be ineligible for a bedding permit for one (1) year.  An application for a permit to sell, lease, manufacture, repair or renovate bedding or bedding material by such person following the one-year revocation shall be subject to provisions as set forth in an initial permit.

Added by Laws 1996, c. 51, § 7, eff. July 1, 1996.

§63-1-1001.8.  Inspections.

A.  The Commissioner or duly authorized agent shall have access at all reasonable hours to any factory, warehouse, wholesale or retail establishment in which bedding or bedding material is manufactured, processed, packed, sold, leased or held for introduction into commerce, or to enter any vehicle being used to transport, sell, lease or hold such bedding or bedding material in commerce, for the purpose:

1.  Of inspecting such factory, warehouse, establishment, or vehicle to determine if any of the provisions of this article are being violated; and

2.  To secure samples or specimens of any bedding or bedding material after paying or offering to pay for such sample.

B.  It shall be the duty of the Commissioner to make or cause to be made examination of samples secured under the provisions of this section to determine whether or not any provision of the Oklahoma Bedding Regulation Act, or any rule promulgated under the provisions of the Oklahoma Bedding Regulation Act, is being violated.

Added by Laws 1996, c. 51, § 8, eff. July 1, 1996.

§63-1-1002.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1003.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1004.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1005.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1006.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1007.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1008.  Repealed by Laws 1996, c. 51, § 9, eff. July 1, 1996.

§63-1-1009.  Renumbered as § 2-6-801 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1010.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§6311011.  Health nuisances  Removal  Collection of cost of removal.

(a) The local health officer and, if authorized by appropriate ordinance of the city, the city health officer shall have such authority as to any private premises within the corporate limits of the city, and shall have the authority to order the owner or occupant of any private premises in the county to remove from such premises, at his own expense, any source of filth, cause of sickness, condition conducive to the breeding of insects or rodents that might contribute to the transmission of disease, or any other condition adversely affecting the public health, within twentyfour (24) hours, or within such other time as might be reasonable, and a failure to do so shall constitute a misdemeanor.  Such order shall be in writing and may be served personally on the owner or occupant of the premises, or authorized agent thereof, or a copy thereof may be left at the last usual place of abode of such owner, occupant or agent, if known and within the state.  If the premises are unoccupied and the residence of such owner, occupant or agent is unknown, or is without the state, such order may be served by posting a copy thereof on the premises, or by publication in at least one issue of a newspaper having a general circulation in the county.  In the event of any conflict between the city health officer and the local health officer of the county, the county shall prevail.

(b) If such order is not complied with, the local health officer of the county or of the city may cause the order to be executed and complied with, and the cost thereof shall be certified to the county clerk, who shall add the same to the ad valorem taxes assessed against the property, and such cost shall be a lien against the property, until paid, and shall be collected in the same manner as ad valorem taxes against the property, and when collected shall be paid to the local health officer, county or city, or successor thereof, issuing the order, for reimbursement of the funds used to pay such cost.

(c) Cities and towns may enact ordinances providing for proceedings similar to those authorized by the foregoing provisions of this section, by city and town officials, and the cost of removing or abating any such nuisances may be added to municipal utility bills and collected in the same manner as such bills.

Laws 1963, c. 325, art. 10, § 1011; Laws 1968, c. 298, § 1, emerg. eff. May 3, 1968.

§6311013.  Definition of public bathing place.

The term "public bathing place," as used in the following sections of this article, includes all entirely artificially constructed wading pools, swimming pools, bathhouses used collectively by a number of persons for wading, swimming, recreative, or therapeutic bathing, together with all sanitary facilities, bathing suits, buildings, equipment, and appurtenances pertaining to such bathing places; provided, that such term shall not apply to those public or semipublic baths where the main object is the external cleansing of the body, to bathing places maintained by an individual for the use of family and friends, or to bathing places owned or managed by a group or association of the owners of thirty or fewer homes, the use of which is limited to the homeowner group and their nonpaying guests.

Added by Laws 1963, c. 325, art. 10, § 1013, operative July 1, 1963.  Amended by Laws 1995, c. 54, § 1, eff. July 1, 1995.

§63-1-1013.1.  Annual license for public bathing places - Fees.

No person, municipality, as defined by paragraph 5 of Section 1-102 of Title 11 of the Oklahoma Statutes, or entity shall engage in or continue the operation of a public bathing place, as defined by Section 1-1013 of Title 63 of the Oklahoma Statutes, until an annual license has been obtained from the State Commissioner of Health for each such public bathing place.  Each such operator shall pay an annual fee for such license to be fixed by the State Board of Health.  Unless otherwise provided by rules promulgated by the Board, each such license shall expire one (1) year following the date of issue.  No such license shall be transferable, and application for such license shall be made upon forms prescribed by the Commissioner.  Each application for such license shall be accompanied by the applicant's certification that the public bathing place for which the license is sought is in compliance with the provisions of Section 1-1017 of Title 63 of the Oklahoma Statutes, and no license shall be issued or renewed for such public bathing place until after such certification of compliance has been received by the Commissioner.  Provided, municipalities of five thousand (5,000) population or less, shall not be charged more than Fifty Dollars ($50.00) for such fee.

Added by Laws 2004, c. 420, § 2, eff. Nov. 1, 2004.

§63-1-1013.2.  Revocation of public bathing place license.

The State Commissioner of Health may suspend or revoke a public bathing place license on any of the following grounds:

1.  Violation of any of the provisions of this act or State Board of Health rules promulgated pursuant thereto;

2.  Permitting, aiding or abetting the commission of any illegal act in or on the premises of the licensed public bathing place; or

3.  Conduct or practices by the owner, management or any employee of the public bathing place deemed by the Commissioner to be detrimental to the health, safety or welfare of any person.

Added by Laws 2004, c. 420, § 3, eff. Nov. 1, 2004.

§63-1-1014.  Standards and rules for public bathing places.

The State Commissioner of Health shall have supervision of the sanitation, healthfulness, safety and design of public bathing places, and shall enforce all rules promulgated and adopted by the State Board of Health for carrying out the provisions of this act.  The Board is hereby authorized to promulgate and adopt reasonable standards and rules pertaining to the design, construction, safety, sanitation, and sanitary operation of public bathing places and to establish fees, as it may deem necessary to effectively carry out the provisions of this act.

Added by Laws 1963, c. 325, art. 10, § 1014, operative July 1, 1963.  Amended by Laws 2004, c. 420, § 4, eff. Nov. 1, 2004.

§6311015.  Sanitation and safety.

(a) All public bathing places shall be maintained in a sanitary and safe condition, and all owners, managers, operators, and other attendants in charge of any public bathing place shall be responsible for the sanitation and safety of such places during the season or seasons when the public bathing place is in use.

(b) The water in a public bathing place shall, at all times during the season or seasons when the bathing place is in use, be of a safe and sanitary quality, in accordance with standards that shall be established by the State Board of Health, on turbidity, chemical content, pH value, bacterial content, and such other factors which the Board deems necessary for the protection of the health and safety of the public.

(c) All bathing suits and towels used by, and maintained for the use of, the public shall be thoroughly washed, sterilized, rinsed, and thoroughly dried each time they are used.

(d) All persons known or suspected of being infected with any transmissible condition of a communicable disease shall be excluded from the pool.

(e) A complete system of artificial lighting shall be provided for all sections of public bathing places which are to be used at night, but underwater lighting in the pool shall not be required.

(f) All interior sections or rooms of public bathing places shall be properly ventilated.

Laws 1963, c. 325, art. 10, § 1015.

§6311016.  Construction and finish  Toilet facilities  Drinking fountains  Hot and cold water  Lavatories and Showers  Design and operation requirements  Equipment.

The materials of construction and finish used throughout the premises of a public bathing place shall be such as will provide easily cleanable surfaces with due consideration being given to the safety of the patrons of such places.  Requirements regarding toilet facilities, drinking fountains, hot and cold water supplies, lavatories, and showers may be included in standards adopted by the State Board of Health.  The design of public bathing places shall be based on modern public health engineering practices and shall at least comply with the minimum design and operation requirements for the health and safety of patrons as set forth herein, and to this end the State Commissioner of Health shall cause to be printed for free distribution to architects, engineers, and others standards outlining in detail such minimum requirements.  The equipment of public bathing places shall be such as to minimize accidents and to provide for the health and safety of the patrons of public bathing places.

Laws 1963, c. 325, art. 10, § 1016.

§6311016A.  Procedure for use of public restrooms.

All restrooms located within buildings in the State of Oklahoma built with public funds and which are accessible from corridors intended for general public travel, and which are constructed for public use, shall be available to the general public for their inspection and use, unless public restrooms are available on the same floor of said building.  Said public restrooms shall be clearly labeled by signs designating the same as public restrooms.  The provisions of this act shall not apply to public buildings used as educational institutions.

Laws 1975, c. 275, § 1, emerg. eff. June 5, 1975.

§6311016B.  Penalty.

Every person who shall have control of a public restroom located within a building built with public funds and who shall knowingly violate this act shall be deemed guilty of a misdemeanor.

Laws 1975, c. 275, § 2, emerg. eff. June 5, 1975.

§6311017.  Plans and specifications.

No public bathing place shall be constructed, added to or changed unless plans and specifications therefor, prepared by a licensed professional engineer, shall have been approved by the State Commissioner of Health and a permit therefor shall have been issued by the Commissioner for such purpose.  Such plans and specifications shall be accompanied by an application for a permit, and both the plans and specifications and the application shall bear the signature of the person for whom the work is to be done.

Laws 1963, c. 325, art. 10, § 1017.

§6311018.  Examinations and investigations.

The State Commissioner of Health, or his authorized representative, or the local health officer, may at all reasonable times enter all parts of the premises of a public bathing place to make examination and investigation to determine the sanitary conditions of such places and whether legal requirement and the rules and regulations of the State Board of Health are being violated.

Laws 1963, c. 325, art. 10, § 1018.

§6311019.  Records.

The operating management of any public bathing place shall keep such records of operation pertaining to sanitation as the State Board of Health may specify.

Laws 1963, c. 325, art. 10, § 1019.

§6311020.  Noncompliance with law.

Any public bathing place constructed, operated or maintained contrary to the foregoing provisions of this article is hereby declared to be a public nuisance dangerous to public health, but may be permitted to operate upon a compliance with such provisions.

Laws 1963, c. 325, art. 10, § 1020.

§63-1-1020.1.  Reinspection of public bathing place found to be public nuisance - Fees.

Each public bathing place that has been declared, as a result of an examination or investigation conducted pursuant to the provisions of Section 1-1018 of Title 63 of the Oklahoma Statutes, to be a public nuisance pursuant to the provisions of Section 1-1020 of Title 63 of the Oklahoma Statutes shall be subject to reinspection.  For each such reinspection performed, the operator of such public bathing place subject to reinspection shall pay to the State Department of Health a reinspection fee to be fixed by the State Board of Health.  The reinspection fee shall be paid prior to a determination by the State Commissioner of Health, an authorized representative or the local health officer that the public bathing place is in compliance with the provisions of this act.

Added by Laws 2004, c. 420, § 5, eff. Nov. 1, 2004.

§6311021.  Permanently outofservice public bathing places.

A.  Public bathing places that are permanently out of service shall be deemed to be public nuisances.

B.  A public bathing place is permanently out of service when it is removed from use with no intention of being reopened.

C.  A public bathing place other than a wading pool will be presumed to be permanently out of service when:

1.  An indoor public bathing place has not been in use for ninety (90) consecutive days;

2.  An outdoor public bathing place has not been in use at any time during the period extending from June 1 to September 1 of the same year.

D.  Closure or securing of a permanently outofservice public bathing place shall be required immediately upon being presumed permanently out of service.  Closure is to be completed by filling in the public bathing place with earthen material or by covering the facility with solid, rigid, weightsupporting material to make it level with the surrounding area.  Securing is to be completed by constructing or utilizing an existing barrier adequate to prevent entry by unauthorized persons.

E.  Municipalities shall be allowed to secure public bathing places which are out of service and have not been secured in accordance with the requirements of this section, and may charge the costs thereof against the taxes of the owner.

§6311101.  Definitions.

For the purposes of this article:

(a) The term "food" means (1) articles used for food or drink for man, (2) chewing gum, and (3) articles used for components of any such article.

(b) The term "label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this article that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if there be any, of the retail package of such article, or is easily legible through the outside container or wrapper.

(c) The term "immediate container" does not include package liners.

(d) The term "labeling" means all labels and other written, printed or graphic matter (1) upon an article or any of its containers or wrappers, or (2) accompanying such article.

(e) If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates, under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual.

(f) The term "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food.

(g) The term "contaminated with filth" applies to any food not securely protected from dust, dirt, and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(h) The provisions of this article regarding the selling of food shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article, and the supplying or applying of any such articles in the conduct of any food establishment.

(i) The term "Federal Act" means the Federal Food, Drug, and Cosmetic Act.

Laws 1963, c. 325, art. 11, § 1101.

§6311102.  Acts prohibited.

The following acts and the causing thereof within the State of Oklahoma are hereby prohibited:

(a)  the manufacture, sale, or delivery, holding or offering for sale of any food that is adulterated or misbranded.

(b)  the adulteration or misbranding of any food.

(c)  the receipt in commerce of any food that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

(d)  the sale of food, or the offer to sell it, or its receipt into commerce, in capped glass containers, or perishable or flexible containers such as, but not limited to, paper cardboard containers, when the container has been damaged by fire or water.

(e)  the sale, delivery for sale, holding for sale, or offering for sale of any article in violation of Section 11111 of the title.  (f)  the dissemination of any false advertisement.

(g) the refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by Section 11115 of the title.

(h)  the giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the food.

(i)  the removal or disposal of a detained or embargoed article in violation of Section 11105 of this title.

(j)  the alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of or the doing of any other act with respect to a food, if such act is done while such article is held for sale and results in such article being misbranded.

(k)  forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification devise authorized or required by reasonable rules and regulations promulgated under the provisions of this title.

(l)  the sale, offer to sell, dispense or release into commerce of any food or confection under a name, label or brand when the name, label or brand either precisely or by slang term or popular usage, is the name, label or brand of a controlled dangerous drug or a controlled dangerous substance by law.

Laws 1963, c. 325, art. 11, § 1102; Laws 1973, c. 114, § 1.

§6311103.  Injunctions authorized.

In addition to the remedies hereinafter provided, the State Commissioner of Health is hereby authorized to apply to the district court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any of the provisions of the preceding section of this article, irrespective of whether or not there exists an adequate remedy at law.

Laws 1963 C.  325, Art. 11, Sec. 1103.

§6311104.  Violations  Punishment.

(a) Any person who violates any of the provisions of Section 1102 of this article shall be guilty of a misdemeanor, and shall on conviction thereof be subject to imprisonment for not more than thirty (30) days, or a fine of not more than One Hundred Dollars ($100.00), or both such imprisonment and fine; but if the violation is committed after a conviction of such person under this section has become final, such person shall be subject to imprisonment for not more than six (6) months, or a fine of not more than Five Hundred Dollars ($500.00), or both such imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section for having violated Section 1102(a) or (c) of this article if he establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of this article, designating this article.

(c) No publisher, radiobroadcast or television licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused on the request of the State Commissioner of Health or his dulyauthorized agent to furnish the Commissioner the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the United States who caused him to disseminate such advertisement.

Laws 1963, c. 325, art. 11, § 1104.

§6311105.  Embargo authorized  Nuisances.

(a) Whenever a dulyauthorized agent of the State Commissioner of Health finds, or has probable cause to believe, that any food is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of this article, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court.  It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission for a period of fifteen (15) days after such tag or other marking has been affixed thereto.

(b) When an article detained or embargoed has been found by such agent to be adulterated or misbranded, he shall petition the district court in whose jurisdiction the article is detained or embargoed for condemnation of such article.  When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, and storage and other proper expenses shall be taxed against the claimant of such article or his agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the State Commissioner of Health.  The expense of such supervision shall be paid by the claimant.  Such bond shall be returned to the claimant of the article on representation to the court by the Commissioner that the article is no longer in violation of this article and that the expenses of such supervision have been paid.

(d) Whenever the State Commissioner of Health or any of his authorized agents shall find in any room, building, vehicle of transportation or other structure any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed or putrid substances, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the Commissioner, or his authorized agent, shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as human food.

Laws 1963, c. 325, art. 11, § 1105.

§6311106.  Prosecution for violations.

It shall be the duty of each district attorney to whom the State Commissioner of Health reports any violation of this article to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

Amended by Laws 1986, c. 121, § 1, emerg. eff. April 10, 1986.

§6311107.  Discretion in prosecution.

Nothing in this article shall be construed as requiring the State Commissioner of Health to report, for the institution of proceedings under this article, minor violations, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

Laws 1963, c. 325, art. 11, § 1107.

§6311108.  Rules and regulations  Definitions  Standards.

Whenever in the judgment of the State Board of Health such action will promote honesty and fair dealing in the interest of consumers, the Board shall promulgate reasonable rules and regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity, and/or reasonable standard of quality and/or fill of container.  In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted the Board shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the Federal Act.

Laws 1963, c. 325, art. 11, § 1108.

§6311109.  Adulterated food.

A food shall be deemed to be adulterated:

(a) (1) if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such food shall not be considered adulterated under this clause if the quantity of such substance in such food does not ordinarily render it injurious to health; or (2) if it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of Section 1112 of this article; or (3) if it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or (4) if it has been produced, prepared, packed, or held under insanitary conditions whereby it may have been rendered diseased, unwholesome, or injurious to health; or (5) if it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or (6) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(b) (1) if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or (2) if any substance has been substituted wholly or in part therefor; or (3) if damage or inferiority has been concealed in any manner; or (4) if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

(c) if it is confectionery and it bears or contains any alcohol or nonnutritive article of substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of fourtenths of one percent (4/10 of 1%), harmless natural wax not in excess of fourtenths of one percent (4/10 of 1%), harmless natural gum and pectin; provided, that this paragraph shall not apply to any confectionery by reason of its containing less than onehalf of one percent (1/2 of 1%) of volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances.

(d) if it bears or contains a coal tar color other than one from a batch which has been certified under authority of the Federal Act.

Laws 1963, c. 325, art. 11, § 1109.

§6311110.  Misbranding of food.

A food shall be deemed to be misbranded:

(a) if its labeling is false or misleading in any particular.

(b) if it is offered for sale under the name of another food.

(c) if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "Imitation" and immediately thereafter the name of the food imitated.

(d) if its container is so made, formed, or filled as to be misleading.

(e) if in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under clause (2) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established, by reasonable rules and regulations prescribed by the State Board of Health.

(f) if any word, statement, or other information required by or under authority of this article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(g) if it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by reasonable rules and regulations as provided by Section 1108 of this article, unless (1) it conforms to such definition and standard, and (2) its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such reasonable rules and regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food.

(h) if it purports to be or is represented as:

(1) a food for which a standard of quality has been prescribed by reasonable rules and regulations as provided by Section 1108 of this article, and its quality falls below such standard, unless its label bears, in such manner and form as such reasonable rules and regulations specify, a statement that it falls below such standard; or

(2) a food for which a standard or standards of fill of container have been prescribed by reasonable rules and regulations as provided by Section 1108 of this article, and it falls below the standard of fill or container applicable thereto, unless its label bears, in such manner and form as such reasonable rules and regulations specify, a statement that it falls below such standard.

(i) if it is not subject to the provisions of paragraph (g) of this section, unless it bears labeling clearly giving (1) the common or usual name of the food, if any there be, and (2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that to the extent that compliance with the requirements of clause (2) of this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by reasonable rules and regulations promulgated by the State Board of Health; and provided, further, that the requirements of clause (2) of this paragraph shall not apply to any carbonated beverage, the ingredients of which have been fully and correctly disclosed to the extent prescribed by said clause (2) to the Board in an affidavit.

(j) if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the State Board of Health determines to be, and by reasonable rules and regulations prescribed, as necessary in order to fully inform purchasers as to its value for such uses.

(k) if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by reasonable rules and regulations promulgated by the State Board of Health.

Laws 1963, c. 325, art. 11, § 1110.

§6311111.  Permits authorized.

(a) Whenever the State Board of Health finds after investigation that the distribution in the State of Oklahoma of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, it then, and in such case only, shall promulgate reasonable rules and regulations providing for the issuance, to manufacturers, processors, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health; and after the effective date of such reasonable rules and regulations, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless such manufacturer, processor, or packer holds a permit issued by the State Commissioner of Health as provided by such reasonable rules and regulations.

(b) The State Commissioner of Health is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated.  The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the Commissioner shall, immediately after prompt hearing and an inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

(c) Any officer or employee duly designated by the State Commissioner of Health shall have access to any factory or establishment, the operator of which holds a permit from the Commissioner, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

Laws 1963, c. 325, art. 11, § 1111.

§6311112.  Adding substances to food.

Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of clause (2) of Section 1109(a) of this article, but when such substance is so required or cannot be so avoided, the State Board of Health shall promulgate reasonable rules and regulations limiting the quantity therein or thereon to such extent as the Board finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of clause (2) of Section 1109(a) of this article.  While such reasonable rules and regulations are in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of clause (1) of Section 1109(a) of this article.  In determining the quantity of such added substance to be tolerated in or on different articles of food, the Board shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

Laws 1963, c. 325, art. 11, § 1112.

§6311113.  False advertising.

An advertisement of a food shall be deemed to be false if it is false or misleading in any particular.

Laws 1963, c. 325, art. 11, § 1113.

§6311114.  Rules and regulations  Enforcement.

(a) The authority to promulgate reasonable rules and regulations for the efficient enforcement of this article is hereby vested in the State Board of Health.  The Board is hereby authorized to make the reasonable rules and regulations promulgated under this article conform, insofar as practicable, with those promulgated under the Federal Act.

(b) Hearings authorized or required by this Article shall be conducted by the State Board of Health or such officer, agent, or employee as the Board may designate for the purpose.

(c) Before promulgating any reasonable rules and regulations contemplated by Section 1108, Section 1110(j), or Section 1111 of this article, the Board shall give appropriate notice of the proposal and of the time and place for a hearing.  The reasonable rules and regulations so promulgated shall become effective on a date fixed by the Board (which date shall not be prior to thirty (30) days after its promulgation).  Such reasonable rules and regulations may be amended or repealed in the same manner as is provided for their adoption, except that in the case of reasonable rules and regulations amending or repealing any such reasonable rules and regulations the Board, to such an extent as it deems necessary in order to prevent undue hardship, may disregard the foregoing provisions regarding notice, hearing, or effective date.

Laws 1963, c. 325, art. 11, § 1114.

§6311115.  Inspections.

The State Commissioner of Health or his dulyauthorized agent shall have free access at all reasonable hours to any factory, warehouse, or establishment in which foods are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold such foods in commerce after notice to the owner, or person in charge of such factory, warehouse, establishment, or vehicle, for the purpose:

(1) of inspecting such factory, warehouse, establishment or vehicle to determine if any of the provisions of this article are being violated, and

(2) to secure samples or specimens of any food after paying or offering to pay for such sample.  It shall be the duty of the Commissioner to make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provision of this article is being violated; provided, that a copy of the report thereof shall be furnished to the owner of such factory, warehouse, establishment, or vehicle upon written request to the Commissioner; and provided, further, that nothing in this article shall be construed to limit, modify, repeal or affect in any way the powers, duties or functions of the State Board of Agriculture.

Laws 1963, c. 325, art. 11, § 1115.

§6311116.  Publication of reports.

(a) The State Commissioner of Health may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this article, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated such information regarding food as the Commissioner deems necessary in the interest of public health and the protection of the consumer against fraud.  Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigation of the Commissioner.

Laws 1963, c. 325, art. 11, § 1116.

§6311117.  Conformity to federal requirements.

All reasonable rules, regulations, definitions and standards promulgated and/or adopted by the State Board of Health under the provisions of this article shall conform, insofar as practicable, to the reasonable rules, regulations, definitions and standards of the Federal Food and Drug Administration.

Laws 1963, c. 325, art. 11, § 1117.

§63-1-1118.  Sellers of food - License required - Exemptions - Health guidelines - Term of fee-exempt licenses - Sanitation standards - Day care - Nursing facilities.

A.  It shall be unlawful for any person to operate or maintain any establishment, stationary or otherwise, where food or drink is offered for sale, or sold, to the public, unless the person is the holder of a license issued for such purpose by the State Commissioner of Health.

B.  Unless otherwise provided by rule by the State Board of Health, each such license shall expire on the 30th day of June following its issuance.  The Commissioner shall charge and collect for each such license an annual fee to be fixed by the State Board of Health.  A license shall not be required of a nonprofit civic, charitable or religious organization, using nonpaid persons to prepare or serve food on its behalf, for occasional fund-raising events sponsored and conducted by the organization.  The Commissioner shall provide guidelines for safeguarding the health of customers of such events.  The Board may by rule provide that a license which is fee-exempt under rules adopted by the Board pursuant to subsection D of Section 1-106.1 of this title shall not expire but shall remain in full force and effect until affirmatively revoked, suspended, annulled or withdrawn by the Commissioner in accordance with applicable law.  The Board may by rule also provide that licenses for establishments serving events of limited duration or operating on a seasonal basis shall extend only for the term of the event or season, and may by rule adjust the fees for such licenses accordingly.

C.  The State Board of Health shall promulgate reasonable standards and rules for sanitation of establishments required to be licensed, which shall include the following: buildings, vehicles, and appurtenances thereto, including plumbing, ventilation and lighting; construction, cleanliness and bactericidal treatment of equipment and utensils; cleanliness, wholesomeness, storage and refrigeration of food and drink sold or served; cleanliness and hygiene of personnel; toilet facilities; disposal of waste; water supply; and other items deemed necessary to safeguard the health, comfort, and safety of customers.

D.  Day care centers or family day care centers, and all other child care facilities as defined and licensed pursuant to the provisions of the Oklahoma Child Care Facilities Licensing Act shall not be deemed to be food service establishments.

E.  Nursing facilities and specialized facilities, as defined in and licensed pursuant to the provisions of the Nursing Home Care Act and residential care homes as defined by the Residential Care Act shall not be deemed to be food service establishments.

Added by Laws 1963, c. 325, art. 11, § 1118, operative July 1, 1963.  Amended by Laws 1965, c. 190, §§ 1, 2, emerg. eff. June 8, 1965; Laws 1986, c. 121, § 2, emerg. eff. April 10, 1986; Laws 1989, c. 345, § 7, eff. Oct. 1, 1989; Laws 1995, c. 230, § 7, eff. July 1, 1995.

§6311119.  License required  Manufacturers, wholesalers, brokers of foods and drugs  Exception.

A.  Any manufacturer, wholesaler or broker of food or drugs doing business in the State of Oklahoma, or bringing into and offering for sale within the State of Oklahoma any article of food or drug, shall secure an annual license from the Commissioner of Health and shall pay for such license a fee, to be fixed by the State Board of Health.  Unless otherwise provided by rule by the Board, each such license shall expire on the 30th day of June following its issuance.

B.  Provided, that subsection A of this section shall not apply to:

1.  Brokers who procure the shipment of articles of food or drugs into the State of Oklahoma directly to the wholesaler without handling such products themselves, except that such brokers shall annually list their name and address with the State Department of  Health; and

2.  Any person who is licensed by the Board of Pharmacy to manufacture, make, produce, package, pack, prepare or sell, or offer for sale, at wholesale or retail, compressed medical gases.

Laws 1963, c. 325, art. 11, § 1119, operative July 1, 1963; Laws 1969, c. 187, § 1, emerg. eff. April 17, 1969; Laws 1989, c. 345, § 8, eff. Oct. 1, 1989; Laws 1992, c. 52, § 1, eff. Sept. 1, 1992.

§6311120.  Definitions.

For the purpose of Sections 1121 through 1134 of this article:

(a) the term "food" shall include any article used by man for food, drink, confection, ice or condiment, or which enters into the composition of the same, whether simple, blended, mixed or compounded.

(b) the term "frozen food locker plant" shall mean a location or establishment in which space in individual lockers is rented to persons for storage of frozen food and is equipped with a chill room, sharp freezing facilities and facilities for cutting, preparing, wrapping and packaging meats and meat products, fruit and vegetables.

(c) the term "branch frozen food locker plant" shall mean a location or establishment in which space in individual lockers is rented to persons for storage of frozen food after preparation for storage at a frozen food locker plant.

(d) the term "sharp frozen" shall mean the freezing of food in a room in which the temperature is zero degrees (0~F) Fahrenheit or below.

Laws 1963, c. 325, art. 11, § 1120.

§6311121.  License.

No person shall engage or continue in the operation of a frozen food locker plant or a branch frozen food locker plant until a license has been obtained from the State Commissioner of Health for each such location or establishment.  Application for such license shall be made upon forms furnished by the Commissioner and shall contain items as to ownership, management, location, equipment, and other data concerning the business for which each license is desired.

Laws 1963, c. 325, art. 11, § 1121.

§6311122.  License fee.

The annual license fee for each such frozen food locker plant and each branch plant shall not exceed Fifteen Dollars ($15.00), to be fixed by the State Board of Health.  Each such license shall expire on June 30th of each year following the date of issue or renewal and no license shall be transferable.

Laws 1963, c. 325, art. 11, § 1122.

§6311123.  Examination of plant.

Upon receipt of an application for license for a new frozen food locker plant, or branch plant, the State Commissioner of Health shall require that, within thirty (30) days, an inspection be made of the locker plant or branch locker plant, its equipment, facilities, surrounding premises, slaughtering facilities, and similar items, and, if its operations, construction and equipment comply with the provisions of law and the authorized rules and regulations of the State Board of Health applicable to such plants, the Commissioner shall issue such license.

Laws 1963, c. 325, art. 11, § 1123.

§6311124.  Inspection and revocation of license.

Every frozen food locker plant or branch locker plant shall be subject to inspection at any reasonable hour by the State Commissioner of Health or his authorized representatives and such locker plants shall be maintained in a sanitary condition and conducted with strict regard to the influence of such conditions upon the food handled therein.  The license shall be conspicuously displayed by the licensee in each locker plant, or branch locker plant.

Laws 1963, c. 325, art. 11, § 1124.

§6311125.  Storing of impure foods.

No article of food shall be stored in any frozen food locker plant unless it is in a proper condition for storage and meets all the requirements of food and food sanitation laws and rules established by the State Board of Health for the sanitary preparation of food products which are to be stored.

Laws 1963, c. 325, art. 11, § 1125.

§6311126.  Goods not intended for human consumption.

Goods not intended for human consumption shall not be stored in a frozen food locker plant except such items of animal or vegetable matter which may have been approved by the State Commissioner of Health.

Laws 1963, c. 325, art. 11, § 1126.

§6311127.  Construction of plant  Equipment.

(a) The floors, walls, and ceilings of locker plants and branch locker plants, including all food processing rooms, slaughtering facilities, and similar items, shall be of such construction and finish that they can be conveniently maintained in a clean and sanitary condition.  Walls and ceilings shall be well painted or finished in some other approved manner and shall be refinished as often as necessary.  Washing facilities including hot and cold water shall be provided for proper cleansing of utensils and equipment. The lockers in any plant shall be so constructed as to protect the contents from contamination, deterioration, or injury.  Lockers with perforated bottoms shall be provided with a suitable unperforated liner or tray.

(b) Any plant using a toxic gas refrigerant shall have at least one gas mask of a type approved by the State Commissioner of Health and shall keep the same where it will be readily accessible.

Laws 1963, c. 325, art. 11, § 1127.

§6311128.  Sanitation and cleanliness.

All rooms of a locker plant or branch locker plant shall at all times be maintained in a clean and sanitary condition.  All equipment and utensils shall be clean when put into use and shall be thoroughly cleansed after each day's use and shall be so stored or protected as not to become contaminated.  Lockers shall be thoroughly cleansed before they are leased or put into the possession of any patron. The premises and surroundings of locker plants and branch locker plants shall be maintained in a clean and sanitary condition.  The food stored shall be protected from filth, flies, dust, dirt, insects, vermin and any other contamination and from any unclean or filthy practice in the handling thereof or caring therefor.  No food shall be stored in such condition or in such manner as to cause injury to or deterioration of articles of food in adjacent lockers. Tobacco shall not be used in any room where food is processed or stored.  Waste or offal incident to the slaughtering, cleaning, storing or preparation of any food for storage shall be promptly removed from the premises and disposed of in a sanitary manner.

No room or rooms used for the preparation, storage, display or sale of food or for the processing of food shall be used as a living room or sleeping room nor shall dogs, cats or other domestic animals be permitted in any such room.

Laws 1963, c. 325, art. 11, § 1128.

§6311129.  Water supply  Toilet facilities.

Locker plants shall have an ample water supply approved by the State Commissioner of Health.  Locker plants or branch locker plants shall be provided with adequate toilets so located as to be readily accessible to employees and equipped with adequate hand washing fixtures or facilities, supplied with hot and cold water under pressure, soap and approved towel service.  The doors of all toilet rooms shall be full length and selfclosing and no toilet room shall open directly into any room in which foods are prepared, processed, chilled, frozen or stored.  Toilet facilities and rooms shall be kept in a clean and sanitary condition.

Laws 1963, c. 325, art. 11, § 1129.

§6311130.  Temperatures required.

The refrigeration system for a locker plant or branch locker plant shall be equipped with accurate and reliable controls for the automatic maintenance of uniform temperatures as required in the various refrigerated rooms and shall be of adequate capacity to provide, under extreme conditions of outside temperatures and under peak load conditions in the normal operations of the plant, the following temperatures in the several rooms, respectively:

Chill room

(a) Temperature of thirtyfour degrees degrees above zero Fahrenheit (340F.) plus or minus two degrees (2 degrees) with a tolerance of five degrees Fahrenheit (50F.) for a reasonable time after fresh food is put in for chilling.

Sharp freeze room.  Sharp freezing compartments

(b) Temperature of ten degrees below zero Fahrenheit (100F.) or lower or temperature of zero degrees Fahrenheit or lower when forced air circulation is employed with a tolerance of five degrees Fahrenheit (50F.) for either type of installation for a reasonable time after fresh food is put in for freezing.

Locker room

(c) Temperature of not to exceed zero degrees Fahrenheit (00F.) with a tolerance of three degrees Fahrenheit (30F.) higher.

The foregoing temperatures shall not be construed as prohibiting such variations therefrom as may occur during short periods of time incidental to defrosting.  For experimental purposes, the State Commissioner of Health, upon application in writing, may authorize for a limited and prescribed period the installation and use of refrigeration systems or methods which in the opinion of the Commissioner will result in improvement over present methods.

An accurate direct reading thermometer shall be provided in the chill room and in the sharp freeze room or compartment.  An accurate selfregistering or selfrecording thermometer of a type approved by the Commissioner shall be provided in the locker room.  The discs or other temperature records of such thermometer shall be kept at the plant and shall be preserved for at least one (1) year from the date of the recording.  The thermometer in the locker room shall be placed in a position where it is readily observable by patrons.

Laws 1963, c. 325, art. 11, § 1130.

§6311131.  Inspection, wrapping, identification of stored food.

No food shall be placed in a locker for storage unless it has been sharp frozen at the plant, or else transferred from home freezer in solid frozen condition.  No foods shall be placed in a locker unless such foods have been inspected by the operator.  No unwrapped meat or unwrapped or unpacked fruits or vegetables shall be placed in any locker.  Only material suitable for the wrapping of meats that are to be frozen and stored shall be used.  Each wrapped portion shall be marked or stamped with the correct locker number and date of wrapping.

Laws 1963, c. 325, art. 11, § 1131.

§6311132.  Warehousemen.

Persons who own or operate frozen food locker plants or branch locker plants shall not be construed to be warehousemen, nor shall receipts or other instruments issued by such persons in the ordinary conduct of their business be construed to be negotiable warehouse receipts.

Laws 1963, c. 325, art. 11, § 1132.

§6311133.  Storage lien.

Every lessor owning or operating a frozen food locker plant or branch plant shall have a lien upon all property of every kind in its possession for all reasonable charges and rents thereon and for the handling, keeping and caring for the same.

Laws 1963, c. 325, art. 11, § 1133.

§6311134.  State board of health.

For the purpose of carrying into effect the provisions of this article, the State Board of health shall promulgate reasonable rules and regulations relating to sanitation, conforming to the purpose and content of the foregoing provisions relating to frozen food locker plants.

Laws 1963, c. 325, art. 11, § 1134.

§6311135.  Definitions.

For the purpose of Section 1136 through 1139 of this article:

(a) The term "horsemeat" shall mean the meat or flesh of any animal of the equine genus.

(b) The term "package" or "container" shall mean the original, properly labeled package or container in which the horsemeat was packaged by the packer or processor at the point of origin.

(c) The term "properly labeled" shall mean a display of written, printed or graphic matter upon the outside package or container, or wrapper if there be one, stating the name and address of the original packer or processor, and in addition thereto shall include the words "horsemeat." All letters and words of the label shall be legible and of such size as to be easily read and understood by the ordinary individual under customary conditions of purchase and use.

Laws 1963, c. 325, art. 11, § 1135.

§6311136.  Sale, offer or possession with intent to sell for human consumption unlawful.

It shall be unlawful for any person to sell, offer or exhibit for sale, or have in his possession with intent to sell, any quantity of horsemeat for human consumption.

Laws 1963, c. 325, art. 11, § 1136.

§6311137.  Transfer to person intending to sell for human consumption.

It shall be unlawful for any person to transfer the possession of any horsemeat to any other person when the person so transferring knows, or in the exercise of a reasonable discretion should have known, that the person receiving the horse meat intends to sell it, offer it for sale, exhibit it for sale, or keep it in his possession with intent to sell it for human consumption.

Laws 1963, c. 325, art. 11, § 1137.

§6311138.  Prima facie evidence.

Any of the following facts shall be prima facie evidence that horsement was intended to be sold unlawfully for human consumption:

(a) the presence of horsement in any quantity in any retail store where the meat of cattle, sheep, swine, or goats is being exhibited or kept for sale, unless such horsement be in an unopened, properlylabeled package or container not exceeding five (5) pounds in weight.

(b) the presence of horsement in any quantity within the establishment, warehouse, meat locker, meat cooler, or other place of storage or handling of any wholesaler of the meat of cattle, sheep, swine, or goats, unless such horsement be in properlylabeled containers as described above.

(c) the presence of horsement mixed and commingled with the meat of cattle, sheep, swine, or goats in hamburger, sausage or other processed meat products.

(d) the transportation of processed horsement, unless the horsement is in individual, properlylabeled packages or containers, not to exceed five (5) pounds in weight.

(e) the presence of horsement in, or the delivery or attempted delivery of horsement to, any restaurant or cafe.

(f) the presence of horsement in, or the delivery or attempted delivery of horsement to, any establishment preparing, canning, or processing meat food products from the meat of cattle, sheep, swine, or goats, such as, but not limited to, chili con carne, beef hash, and beef stew.

Laws 1963, § 325, art. 11, § 1138.

§6311139.  State Commissioner of Health  Rights and powers.

The State Commissioner of Health or his authorized representative shall have free access to any transport vehicle, factory, warehouse or establishment in which horsemeat or feed suspected of containing horsemeat is transported, manufactured, processed, packed, sold, or prepared for serving to secure, after payment or offer to pay therefor, samples or specimens of such products found therein, to examine any and all sales records, shipping records relating to foods and/or horsemeat, to embargo any article of food and/or horsemeat suspected of being in violation of law, and to determine whether any law is being violated.

Laws 1963, c. 325, art. 11, § 1139.

§6311201.  Hotels, motels, etc.  Licenses required  Rules and regulations.

(a) It shall be unlawful for any person to operate or maintain a hotel unless he shall have first obtained, and holds, a license issued for such purpose by the State Commissioner of Health.  Unless otherwise provided by rule by the State Board of Health, each such license shall expire on the 30th day of June next following its issuance, and the Commissioner shall charge and collect therefor an annual fee to be fixed by the Board of Health. The term "hotel" as used in this section shall mean and include any hotel, motel, tourist court, apartment house, rooming house, or other place where sleeping accommodations are furnished, or offered, for pay for transient guests, if four or more rooms are available therein for transient guests.  This section shall apply to the operation of a hotel by a state board.

(b) The State Board of Health may adopt reasonable standards, rules and regulations for hotels as to the following: buildings and appurtenances thereto, including plumbing, ventilation and lighting; construction, cleanliness and bactericidal treatment of equipment and utensils; cleanliness and hygiene of personnel; toilet facilities; disposal of wastes; water supply; and any other items deemed necessary to safeguard the health, comfort and safety of guests accommodated therein.

Laws 1963, c. 325, art. 12, § 1201.

§63-1-1301.1.  Renumbered as § 7-401 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§63-1-1301.2.  Renumbered as § 7-402 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§63-1-1301.3.  Renumbered as § 7-403 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§63-1-1301.4.  Renumbered as § 7-404 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§63-1-1301.5.  Renumbered as § 7-405 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.6.  Renumbered as § 7-406 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§63-1-1301.7.  Renumbered as § 7-407 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.8.  Renumbered as § 7-408 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.9.  Renumbered as § 7-409 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.10.  Renumbered as § 7-410 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.11.  Renumbered as § 7-411 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.12.  Renumbered as § 7-412 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.13.  Renumbered as § 7-413 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.14.  Renumbered as § 7-414 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.15.  Renumbered as § 7-415 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.16.  Renumbered as § 7-416 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.17.  Renumbered as § 7-417 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.18.  Renumbered as § 7-418 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.19.  Renumbered as § 7-419 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.20.  Renumbered as § 7-420 of Title 2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.

§6311301.30.  Short title.

This act may be cited as the "Mellodrink Products Act."

Laws 1971, c. 96, § 1, operative July 1, 1971. Renumbered from Title 2, § 7301 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.31.  Legislative intent.

It is the legislative intent of this act to enable a purchaser at retail level to distinguish between Mellodrink products and dairy products, by eliminating the deceptive practices in advertising and promoting Mellodrink products in their unaltered state, but it is not intended to regulate the use of or sale of such products by food establishments in the preparation of food.

Laws 1971, c. 96, § 2, operative July 1, 1971. Renumbered from Title 2, § 7302 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.32.  Purpose of act.

Mellodrink products resemble milk products so closely that they lend themselves readily to substitution for and confusion with such milk products and in many cases cannot be distinguished from milk products by the ordinary consumer.  The manufacture, sale, exchange, purveying, transportation, possession with intent to sell or offering for sale or exchange or purveyance of Mellodrink products creates a condition conducive to substitution, confusion, deception and fraud, and one which, if permitted to continue without some controls, tends to interfere with the orderly and fair marketing of foods essential to the wellbeing of the people of this state.  It is hereby declared to be the purpose of this act to correct and eliminate the condition above referred to; to protect the public from products manufactured under unhealthy and unsanitary conditions; to protect the public from confusion, fraud and deception; to prohibit practices inimical to the general health and welfare; and to promote the orderly and fair marketing of essential foods.

Laws 1971, c. 96, § 3, operative July 1, 1971. Renumbered from Title 2, § 7303 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.33.  Labeling and advertising.

A.  Mellodrink products shall not be advertised, displayed for sale or sold in any manner or under any circumstances or conditions likely to mislead, deceive or confuse the public into believing such product is a milk product.

B.  No wording commonly used or associated with or which may be associated with the production, sale, advertising, distribution or marketing of a milk product, whether in liquid, powdered, frozen or any other form, shall be used with or without additional descriptive words on any label, package or wrapping of any Mellodrink product or advertisement thereof, whether such use be by word, sound or other technique or device.  These provisions shall not apply to food prepared in restaurants or cafeterias.

C.  No picture or representation of the animal genus bovine or any other picture, symbol, mark, design or representation commonly associated with dairy farming or any other phase of the dairy industry or associated with the production, sale, advertising, distribution or marketing of milk products, whether in liquid, powdered, frozen or any other form, shall be used on any label, package or wrapping of any Mellodrink product or when advertising any Mellodrink product.

D.  No Mellodrink product shall be advertised or labeled as pasteurized or homogenized unless the whole finished product has been pasteurized, homogenized or processed in a licensed manufacturing plant in accordance with the requirements of this act.  E.  The label, package or wrapping of a Mellodrink product shall contain an accurate and complete listing of the ingredients preceded by the words "ingredients:  vegetable oil beverage consisting of".  The common name of each ingredient shall be listed in order of decreasing predominance, each accompanied by the percentage it represents of the whole product.  Ingredients which represent less than one percent (1%) of the whole product shall be preceded by the words "consisting of less than one percent (1%)". The oil or fat contained in the product shall be listed by the common name given its specific type.  If artificial coloring or flavoring has been added, the list of ingredients shall so state.

F.  The label, package or wrapping of a Mellodrink product may contain statements and claims which are reasonable, relevant, truthful, complete and not deceptive or misleading, provided the label shall contain no statements or claims regarding milk products, except any necessary factual statement regarding any milk products which are ingredients of the Mellodrink product.  The Department may require satisfactory proof of the compliance of any statement or claim with the provisions of this subsection.  The Department may require such disclaimers be placed on the label, package or wrapping as it determines necessary to avoid confusion and deception of the public and as are consistent with other provisions of this act.

G.  The Board shall by rule or regulation establish the size, including type size, and the location of all terms, pictures, symbols, marks, designs or other representations to be placed on the label, package or wrapping of a Mellodrink product so that the label, package or wrapping is not likely to mislead, deceive or confuse the public as to the true nature or character of the product.  In no event shall the product name, Mellodrink, be less than twice the type size of any other term or representation contained on the label, package or wrapping.  The name Mellodrink shall be prominently displayed to avoid confusion and no other term or representation shall appear on the same line or within the immediate area of the label, package or wrapping as the product name.

Laws 1971, c. 96, § 5, operative July 1, 1971. Amended by Laws 1987, c. 206, § 31, operative July 1, 1987; Laws 1987, c. 236, § 17, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7305 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.34.  Separate display.

A.  Mellodrink products shall not be displayed for sale in the same units or counters as used for milk products, unless there is a partition separating said products.  In no event shall Mellodrink products be intermixed or commingled with milk products, but shall be separately displayed.

B.  Units or counters containing Mellodrink products or milk products shall be clearly labeled to avoid confusion.

Laws 1971, c. 96, § 6, operative July 1, 1971. Renumbered from Title 2, § 7306 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, eff. July 20, 1987.

§6311301.35.  Food establishments  notice.

A.  No food establishment shall place before any patron or employee any Mellodrink product for use as beverage, unless any such Mellodrink product or products are clearly identified, in their original containers, as such or such identification shall be printed on each menu furnished to such patrons and employees, if not served in their original container, in legible type of such size as is used to denote the use of margarine on the menu.

B.  No food establishment shall serve a Mellodrink product from a bulk dispenser or container of the type customarily used for or associated with or which may be associated with a milk product, unless the bulk dispenser or container is prominently labeled "Mellodrink product".

Laws 1971, c. 96, § 6, operative July 1, 1971. Renumbered from Title 2, § 7306 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, eff. July 20, 1987.

§6311301.36.  Registration.

A.  Any person engaged in the manufacture of a Mellodrink product shall separately register each product with the Department as provided by this section.

B.  Each application for a registered product shall be in such form as prescribed by the Department and shall be accompanied by a fee of Ten Dollars ($10.00).  The application shall include the ingredients of the product, and the proposed label or labels for the product.  The Department shall approve such application if it determines the product will comply or has complied with the provisions of this act.  The information required by this subsection shall be kept current, and shall be amended within thirty (30) days of any change; provided, that the submission of containers for approval of minor informational changes on the label or changes in the promotional panel of the label shall not require the payment of any fee.

C.  No Mellodrink product shall be sold unless it is registered with and approved by the Department.

D.  In addition to any other penalty, the Department or its authorized agent may, after any hearing, revoke or suspend the registration of any Mellodrink product for violation of the provisions of this act.

E.  All product registrations made pursuant to this section shall be confidential.  No information contained in the application for any such registration, or in the registration, shall be divulged by the Department, except if necessary for the proper determination of any hearing before the Department or any court proceeding.

Laws 1971, c. 96, § 8, operative July 1, 1971. Amended by Laws 1987, c. 206, § 32, operative July 1, 1987; Laws 1987, c. 236, § 18, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7308 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.37.  License to manufacture.

A.  The Department shall issue an annual license authorizing the manufacture of Mellodrink products.  The license shall expire at the end of each fiscal year.

B.  Each application for a license shall be in the form as prescribed by the Department and shall be accompanied by a fee of Fifteen Dollars ($15.00).

C.  The Department shall issue a license to each applicant who satisfies the requirements of this act and the rules, regulations and orders adopted pursuant to this act.

D.  It is unlawful and a misdemeanor to engage in the manufacture of Mellodrink products without a license for the current fiscal year.  Each separate plant or place of manufacturing shall require a license.

E.  The manufacture of Mellodrink products under unhealthful or insanitary conditions or any other violation of this act shall be grounds for revocation or suspension of the manufacturer's license.

F.  It is unlawful and a misdemeanor for any person to sell, give away or deliver any Mellodrink product which has been produced in a plant that is in an insanitary condition, or that is handled by any carrier or any store or depot that is in an insanitary condition.

Laws 1971, c. 96, § 9, operative July 1, 1971. Amended by Laws 1987, c. 206, § 33, operative July 1, 1987; Laws 1987, c. 236, § 19, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7309 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.38.  Import license.

A.  It is unlawful and a misdemeanor to import Mellodrink products into the State of Oklahoma without a license for such importation.

B.  Each application for an import license shall be in the form as prescribed by the Department and shall be accompanied by a fee of Fifteen Dollars ($15.00).

C.  In addition to an import license, each imported Mellodrink product must be registered and approved by the Department and otherwise meet the same requirements and standards as Mellodrink products manufactured in this state.

D.  The application for product registration or the import license shall not be approved unless the provisions of this act and the rules, regulations and orders adopted pursuant to the provisions of this act are satisfied.

Laws 1971, c. 96, § 10, operative July 1, 1971. Amended by Laws 1987, c. 206, § 34, operative July 1, 1987; Laws 1987, c. 236, § 20, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7310 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.39.  Rules, regulations and orders  Waiver on exports.

A.  The Department shall make and enforce all rules, regulations and orders that are necessary to carry out the purposes of this act, to protect the public health and welfare and to prevent deception or confusion among consumers; providing the Department shall not make any rules, regulations, or orders, regarding signs or statements to be used in food establishments, other than those specifically required in this act.  The Department shall designate the various Mellodrink products in order to facilitate the adoption and enforcement of rules, regulations and orders.

B.  The Board is hereby authorized and directed to establish, by regulations, the sanitary requirements for the processing, manufacturing, distribution and sale of Mellodrink products.

C.  Notwithstanding any other provisions of this act to the contrary, the Board may by regulation waive any of the provisions of this act as they may apply to Mellodrink products manufactured for sale and distribution exclusively outside of this state; provided that the regulations contain provisions ensuring that the products will not be made available or sold to consumers in this state.

Laws 1971, c. 96, § 11, operative July 1, 1971. Amended by Laws 1987, c. 206, § 35, operative July 1, 1987; Laws 1987, c. 236, § 21, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7311 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.40.  Penalties.

A.  Any person violating any provisions of this act or any rule, regulation or order adopted in accordance with its provisions is guilty of a misdemeanor punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each violation or by imprisonment in the county jail for not to exceed ninety (90) days, or both.

B.  Upon failure or refusal of a person to comply with the provisions of this act or any rule, regulation or order adopted in accordance with its provisions, the Board or its authorized agent may file an action in the district court to restrain and enjoin the person from engaging in further acts violating the provisions of this act or any rule, regulation or order.  The court shall proceed as in other actions for injunctions.  Any person found to be in contempt of an injunctive order of the court shall be fined not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) or be imprisoned in the county jail for not to exceed ninety (90) days, or both, with each day constituting a separate contempt.

Laws 1971, c. 96, § 14, operative July 1, 1971. Renumbered from Title 2, § 7314 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311301.41.  Deposit of funds.

All monies received by the Department for any purpose under this act shall be deposited to the Milk Inspection Revolving Fund.

Laws 1971, c. 96, § 15, operative July 1, 1971. Amended by Laws 1987, c. 206, § 36, operative July 1, 1987; Laws 1987, c. 236, § 22, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7315 by Laws 1987, c. 206, § 97, operative July 1, 1987; Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987.

§6311401.  Definitions.

For the purposes of this article:

(a) The term "drug" means (1) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; and (3) articles (other than food) intended to affect the structure or any function of the body of man or other animals; and (4) articles intended for use as a component of any article specified in clause (1), (2) or (3); but does not include devices or their components, parts or accessories.

(b) The term "device" (except when used in paragraph (k) of this Section and in Sections 1402(i), 1409(c), and 1411(c) of this Article) means instruments, apparatus and contrivances, including their components, parts and accessories, intended (1) for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or (2) to affect the structure or any function of the body of man or other animals.

(c) The term "cosmetic" means (1) articles intended to be rubbed, poured, sprinkled or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness or altering the appearance, and (2) articles intended for use as a component of any such articles, except that such term shall not include soap.

(d) The term "official compendium" means the official United States Pharmacopoeia, official Homoeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

(e) The term "label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this article that any word, statement, or other information appear on the label shall not be considered to be complied with unless such work, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper.

(f) The term "immediate container" does not include package liners.

(g) The term "labeling" means all labels and other written, printed or graphic matter (1) upon an article or any of its containers or wrappers, or (2) accompanying such article.

(h) If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then, in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(i) The term "advertisement" means all representations disseminated in any manner or by any means, other than labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of drugs, devices, or cosmetics.

(j) The representation of a drug, in its labeling or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.

(k) The term "contaminated with filth" applies to any drug, device, or cosmetic not securely protected from dust, dirt, and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(l) The provisions of this article regarding the selling of drugs, devices, or cosmetics shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article, and the supplying or applying of any such article in the conduct of any drug or cosmetic manufacturing establishment.

(m) The term "Federal Act" means the Federal Food, Drug, and Cosmetic Act, as amended.

Laws 1963, c. 325, art. 14, § 1401.

§6311402.  Acts prohibited.

The following acts and the causing thereof within the State of Oklahoma are hereby prohibited:

(a) The manufacture, sale, or delivery, holding or offering for sale of any drug, device, or cosmetic that is adulterated or misbranded.

(b) The adulteration or misbranding of any drug, device, or cosmetic.

(c) The receipt in commerce of any drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

(d) The dissemination of any false advertisement.

(e) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by Section 1414 of this article.

(f) The giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the drug, device or cosmetic.

(g) The removal or disposal of a detained or embargoed article in violation of Section 1405 of this article.

(h) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a drug, device, or cosmetic, if such act is done while such article is held for sale and results in such article being adulterated or misbranded.

(i) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of this article.

Laws 1963, c. 325, art. 14, § 1402.

§6311403.  Injunction.

In addition to the remedies hereinafter provided, the Commissioner is hereby authorized to apply to the district court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any of the provisions of the preceding sections of this article, irrespective of whether or not there exists an adequate remedy at law.

Laws 1963, c. 325, art. 14, § 1403.

§6311404.  Violations  Penalties  Exemptions.

(a) Any person who violates any of the provisions of Section 1402 of this article shall be guilty of a misdemeanor, and shall on conviction thereof be subject to imprisonment for not more than thirty (30) days, or a fine of not more than One Hundred Dollars ($100.00), or both such imprisonment and fine; but if the violation is committed after a conviction of such person under this section has become final, such person shall be subject to imprisonment for not more than six (6) months, or a fine of not more than Five Hundred Dollars ($500.00), or both such imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section, for having violated Section 1402(a) or (c) of this article, if he establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of this article, designating this article.

(c) No publisher, radiobroadcast or television licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused, on the request of the State Commissioner of Health, or his dulyauthorized agent, to furnish the Commissioner the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the United States who caused him to disseminate such advertisement.

Laws 1963, c. 325, art. 14, § 1404.

§6311405.  Embargo.

(a) Whenever a dulyauthorized agent of the State Commissioner of Health finds, or has probable cause to believe, that any drug, device, or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of this article, he shall, upon approval and authorization of the Commissioner, affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court.  It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(b) The Commissioner shall have twenty (20) days from the time an article is embargoed in which to make a final determination as to its adulteration or misbranding.  Failure to find the article to be adulterated or misbranded within such time shall result in the embargo being void and lifted.  When the Commissioner has found an article to be adulterated or misbranded as provided herein, he shall immediately petition the district court in whose jurisdiction the article is detained or embargoed for condemnation of such article. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.  Any person whose interest is affected adversely by an embargo imposed under the terms of this article may appeal direct from a ruling of the Commissioner to the district court in whose jurisdiction the article is embargoed, and a trial de novo shall be had in such court on the question of adulteration or misbranding.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, and storage and other proper expenses shall be taxed against the claimant of such article or his agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Commissioner. The expense of such supervision shall be paid by the claimant.  Such bond shall be returned to the claimant of the article on representation to the court by the Commissioner that the article is no longer in violation of this article, and that the expenses of such supervision have been paid.

(d) Whenever the Commissioner or any of his authorized agents shall find in any room, building, vehicle of transportation or other structure any perishable drugs, devices or cosmetics which are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the Commissioner, or his authorized agent, shall forthwith condemn or destroy the same, or in any other manner render the same unsalable.

Laws 1963, c. 325, art. 14, § 1405.

§6311406.  Prosecution for violations.

It shall be the duty of each district attorney to whom the Commissioner of Health reports any violation of this act to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

Laws 1963, c. 325, art. 14, § 1406, operative July 1, 1963; Laws 1992, c. 52, § 2, eff. Sept. 1, 1992.

§6311407.  Minor violations.

Nothing in this article shall be construed as requiring the State Commissioner of Health to report, for the institution of proceedings under this article, minor violations of this article, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

Laws 1963, c. 325, art. 14, § 1407.

§6311408.  Adulteration of drugs and devices.

A drug or device shall be deemed to be adulterated:

1.  If it consists in whole or in part of any filthy, putrid or decomposed substance;

2.  If it has been produced, prepared, packed or held under unsanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health;

3.  If it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

4.  If it is a drug and it bears or contains, for purposes of coloring only, a coal tar color other than one from a batch certified under the authority of the Federal Food, Drug and Cosmetic Act, 21 U.S.C., Section 301 et seq.;

5.  If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium.  Such determination as to strength, quality or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, or, in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act.  No drug defined in an official compendium shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality or purity therefor set forth in such compendium, if its difference in strength, quality or purity from such standard is plainly stated on its label.  Whenever a drug is recognized in both the United States Pharmacopoeia and the Homoeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homoeopathic drug, in which case it shall be subject to the provisions of the Homoeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

6.  If it is not subject to the provisions of paragraph 2 of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess;

7.  If it is a drug and any substance has been:

a. mixed or packed therewith so as to reduce its quality or strength, or

b. substituted wholly or in part therefor; or

8.  If it is sold or offered for sale and is not lawfully marketed under the federal act for the purpose for which, and in the form in which, it is sold or offered for sale, unless the drug or device has been exempted from the requirements of this paragraph by the Commissioner of Health, or if the drug is compounded by a registered pharmacist pursuant to a prescription by a licensed practitioner.

Laws 1963, c. 325, art. 14, § 1408, operative July 1, 1963; Laws 1992, c. 52, § 3, eff. Sept. 1, 1992.

§6311409.  Misbranding of drugs and devices.

A drug or device shall be deemed to be misbranded:

(a) if its labeling is false or misleading in any particular.

(b) if in package form unless it bears a label containing:

(1)  the name and place of business of the manufacturer of any prescription drug or device and the packer or distributor; and the name and place of business of the manufacturer, packer or distributor of any nonprescription drug or device.  Manufacturer, as used herein, shall mean the person or firm which has mixed, tableted, encapsulated or otherwise prepared the drug in the form in which it is offered for sale to pharmacies.

(2)  an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided that under this clause reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the State Board of Health.

(c) if any word, statement, or other information required by or under authority of this article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(d) if it is for use by man and contains any quantity of the narcotic or hypnotic substance alphaeucaine, barbituric acid, betaeucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marihuana, morphine, opium, paraldehyde, peyote, or sulphonmethane; or any chemical derivative of such substance, which derivative has been by the State Commissioner of Health, after investigation, found to be, and by regulations under this article designated as, habit forming, unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "WarningMay Be Habit Forming."

(e) if it is a drug and is not designated solely by a name recognized in an official compendium unless its label bears:

(1)  the common or usual name of the drug, if such there be; and

(2)  in case it is fabricated from two or more ingredients, the common or usual name of each active ingredient, including the kind, quantity and proportion of any alcohol, and also including, whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, antipyrine, atropine, hyoscine, hyoscyamine, arsenic digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein; provided, that to the extent that compliance with the requirements of this clause is impracticable, exemptions shall be established by regulations promulgated by the Board.

(f) unless its labeling bears:

(1)  adequate directions for use, and

(2)  such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form, as are necessary for the protection of users; provided, that where any requirement of clause (1) of this paragraph, as applied to any drug or device, is not necessary for the protection of the public health, the Board shall promulgate regulations exempting such drug or device from such requirements.

(g) if it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein; provided, that the method of packing may be modified with the consent of the Board.  Whenever a drug is recognized in both the United States Pharmacopoeia, and the Homeopathic Pharmacopoeia of the United States, it shall be subject to requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States, and not to those of the United States Pharmacopoeia.

(h) if it has been found by the Commissioner to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the Board shall by regulations require as necessary for the protection of public health.  No such regulation shall be established for any drug recognized in an official compendium until the Commissioner shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirement.

(i)  if it is a drug and its container is so made, formed, or filled as to be misleading; if it is an imitation of another drug; or if it is offered for sale under the name of another drug.

(j)  if it is dangerous to health when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof.

(k)  if it is a drug intended for use by man which:

(1)  is a habitforming drug to which paragraph (d) of this section applies; or

(2)  because of its toxicity or other potentiality for harmful effect, or the method of use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a physician, dentist or veterinarian; or

(3)  is limited by an effective application under Section 505 of the Federal Act to use under professional supervision by a physician, dentist or veterinarian, unless it is dispensed only:

(i)  upon a written prescription of a physician, dentist or veterinarian, or

(ii)  upon the oral prescription of a physician, dentist or veterinarian which is reduced promptly to writing and filed by the pharmacist, or

(iii)  by refilling any such written or oral prescription if such refilling is authorized by the prescriber either in the original prescription or by oral order which is promptly reduced to writing and filed by the pharmacist; provided, that any drug dispensed by filling or refilling a written or oral prescription of a physician, dentist, or veterinarian shall be exempt from the requirements of this section, except paragraphs (a) and (i), if the drug bears a label containing the name and address of the dispenser, the serial number and date of the prescription or its filling, the name of the prescriber, and, if stated in the prescription, the name of the patient, and the directions for use and cautionary statements, if any, contained in such prescription.  This exemption shall not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs, pursuant to diagnosis by mail.

(1)  if the packaging, name or appearance of a prescription drug product is deceptively similar to or would cause unnecessary confusion with competitive, chemicallysimilar drug products which have a previously established or substantial position in the marketplace.

Laws 1963, c. 325, art. 14, § 1409; Laws 1976, c. 181, § 1, eff. Jan. 1, 1977.

§6311410.  Adulteration of cosmetics.

A cosmetic shall be deemed to be adulterated:

(a) if it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual. Provided, that this provision shall not apply to coal tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "CautionThis product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness", and the labeling of which bears adequate directions for such preliminary testing.  For the purposes of this paragraph and paragraph (e) the term "hair dye" shall not include eyelash dyes or eyebrow dyes.

(b) if it consists in whole or in part of any filthy, putrid, or decomposed substance.

(c) if it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(d) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(e) if it is not a hair dye and it bears or contains a coal tar color other than one from a batch which has been certified under authority of the Federal Act.

Laws 1963, c. 325, art. 14, § 1410.

§6311411.  Misbranding of cosmetics.

A cosmetic shall be deemed to be misbranded:

(a) if its labeling is false or misleading in any particular.

(b) if in package form unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided that under clause (2) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the State Board of Health.

(c) if any word, statement, or other information required by or under authority of this article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(d) if its container is so made, formed, or filled as to be misleading.

Laws 1963, c. 325, art. 14, § 1411.

§6311412.  Advertisements  False or misleading.

(a) An advertisement of a drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b) For the purposes of this article, the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstone, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal disease shall also be deemed to be false, except that no advertisement not in violation of subsection (a) shall be deemed to be false under this subsection if it is disseminated only to members of the medical, dental, or veterinary professions, or appears only in scientific periodicals of those professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of drugs or devices; provided, that whenever the State Commissioner of Health determines that an advance in medical science has made any type of selfmedication safe as to any of the diseases named above, the State Board of Health shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the Board and the Commissioner may deem necessary in the interests of public health; provided, that this subsection shall not be construed as indicating that selfmedication for disease other than those named herein is safe or efficacious.

Laws 1963, c. 325, art. 14, § 1412.

§6311413.  Regulations  Hearings  Notice.

(a) The authority to promulgate regulations for the efficient enforcement of this article is hereby vested in the State Board of Health, which is hereby authorized to make regulations promulgated under this article conform, insofar as practicable, with those promulgated under the Federal Act.

(b) Hearings authorized or required by this article shall be conducted by the State Commissioner of Health or such officer, agent, or employee as the Commissioner may designate for the purpose.

(c) Before promulgating any regulations contemplated by Section 1409(d), (e), (f), (g), (h), and (k) or 1412(b), the Board shall give appropriate notice of the proposal and of the time and place for a hearing.  The regulation so promulgated shall become effective on a date fixed by the Board (which date shall not be prior to twenty (20) days after its promulgation).  Such regulation may be amended or repealed in the same manner as is provided for its adoption, except that in the case of a regulation amending or repealing such regulation the Board, to such extent as it deems necessary in order to prevent undue hardship, may disregard the foregoing provisions regarding notice, hearing or effective date.

Laws 1963, c. 325, art. 14, § 1413.

§6311414.  Inspections.

The State Commissioner of Health or his dulyauthorized agent shall have free access at all reasonable hours to any factor, warehouse, or establishment in which drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold such drugs, devices, or cosmetics in commerce, for the purpose: (1) of inspecting such factory, warehouse, establishment, or vehicle to determine if any of the provisions of this article are being violated, and (2) to secure samples or specimens of any drug, device, or cosmetic after paying or offering to pay for such sample. It shall be the duty of the Commissioner to make or cause to be made examination of samples secured under the provisions of this section to determine whether or not any provision of this article is being violated.

Laws 1963, c. 325, art. 14, § 1414.

§6311415.  Publication of reports and information.

(a) The State Commissioner of Health may cause to be published, from time to time, reports summarizing all judgments, decrees, and court orders which have been rendered under this article, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated such information regarding drugs, devices, and cosmetics as the Commissioner deems necessary in the interest of public health and the protection of the consumer against fraud.  Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigations of the Commissioner.

Laws 1963, c. 325, art. 14, § 1415.

§63-1-1450.  Legislative findings - Short title.

A.  The Legislature hereby finds that:

1.  There is, in addition to cosmetic reasons, a growing need for medical micropigmentation in the treatment of clinical conditions or traumas such as cancer, surgery, and burns;

2.  Medical micropigmentation is being performed in Oklahoma; and

3.  Oklahoma law does not provide sufficient regulation of medical micropigmentation to assure the protection of the public.

Therefore, there is a need to provide legislation to enable the appropriate entities to regulate persons performing medical micropigmentation on the citizens of this state.

B.  Sections 1 through 9 of this act shall be known and may be cited as the "Oklahoma Medical Micropigmentation Regulation Act".

Added by Laws 2001, c. 384, § 1, emerg. eff. June 4, 2001.

§63-1-1451.  Definitions.

As used in the Oklahoma Medical Micropigmentation Regulation Act:

1.  "Licensing board" means the Oklahoma State Board of Medical Licensure and Supervision, the State Board of Osteopathic Examiners and/or the Board of Dentistry;

2.  "Medical micropigmentation" means a medical procedure in which any color or pigment is applied with a needle or electronic machine:

a. to produce a permanent mark visible through the skin,

b. above the jawline and anterior to the ear and frontal hairline including but not limited to application of eyeliner, eye shadow, lips, eyebrows, cheeks, and scars, and/or

c. for repigmentation of areas involving reconstructive surgery or trauma.

Medical micropigmentation shall not include placing on the body any pictures, images, numbers, signs, letters of the alphabet, or designs.  Medical micropigmentation shall not be construed to be included in the definition of tattooing as provided in Section 841 of Title 21 of the Oklahoma Statutes; and

3.  "Physician" means a person licensed to practice:

a. allopathic medicine and surgery by the Oklahoma State Board of Medical Licensure and Supervision pursuant to the Oklahoma Allopathic Medical and Surgical Licensure and Supervision Act,

b. osteopathic medicine by the State Board of Osteopathic Examiners pursuant to the Oklahoma Osteopathic Medicine Act, or

c. dentistry by the Board of Dentistry pursuant to the State Dental Act.

Added by Laws 2000, c. 142, § 1, emerg. eff. April 28, 2000.  Amended by Laws 2000, c. 330, § 1, emerg. eff. June 5, 2000; Laws 2001, c. 384, § 2, emerg. eff. June 4, 2001.  Renumbered from § 841.5 of Title 21 by Laws 2001, c. 384, § 12, emerg. eff. June 4, 2001.

§63-1-1452.  Authorized personnel - Supervision.

On and after May 1, 2002, medical micropigmentation may only be performed in a physician's office by:

1.  A physician as defined by the Oklahoma Medical Micropigmentation Regulation Act;

2.  A person licensed to practice registered nursing by the Oklahoma Board of Nursing who holds a current certificate issued by the State Commissioner of Health pursuant to the provisions of the Oklahoma Medical Micropigmentation Regulation Act while working under supervision of a physician.  The level of supervision shall be determined by the physician in whose office medical micropigmentation is being performed; and

3.  A person who holds a current certificate issued by the State Commissioner of Health pursuant to the provisions of the Oklahoma Medical Micropigmentation Regulation Act while working under supervision of a physician.  The level of supervision shall be determined by the physician in whose office medical micropigmentation is being performed.

Added by Laws 2001, c. 384, § 3, emerg. eff. June 4, 2001.  Amended by Laws 2003, c. 384, § 2, eff. Nov. 1, 2003

§63-1-1453.  Certification.

A.  It shall be unlawful for any person to perform medical micropigmentation or to represent himself or herself as a person authorized to perform medical micropigmentation:

1.  Without having first complied with the provisions of the Oklahoma Medical Micropigmentation Regulation Act; or

2.  Unless otherwise authorized to perform medical micropigmentation pursuant to the Oklahoma Medical Micropigmentation Regulation Act.

B.  By November 1, 2001, the State Board of Health shall have promulgated rules to implement the provisions of the Oklahoma Medical Micropigmentation Regulation Act.  The rules shall include rules of practice for medical micropigmentation training requirements and the establishment of criteria for the certification of persons authorized to perform medical micropigmentation.

C.  The Oklahoma State Board of Medical Licensure and Supervision, the State Board of Osteopathic Examiners and the Board of Dentistry may each promulgate rules relating to the performance of micropigmentation in physician offices by those physicians subject to their licensing authority.  Such rules shall comply with the Oklahoma Medical Micropigmentation Regulation Act.

Added by Laws 2001, c. 384, § 4, emerg. eff. June 4, 2001.

§63-1-1454.  Restrictions for certification - Application.

A.  On and after May 1, 2002, except for a physician, any person intending to perform medical micropigmentation in this state shall first be certified by the State Department of Health.

B.  The State Commissioner of Health shall not issue a certificate or renew a certificate to perform medical micropigmentation to a person who has:

1.  Been convicted of or pled guilty or nolo contendere to a felony or a misdemeanor involving moral turpitude in any federal, state, territory, or District of Columbia court;

2.  Been determined to have engaged in unprofessional conduct as defined by the rules promulgated by the State Board of Health;

3.  Made a materially false or fraudulent statement in an application or other document relating to certification pursuant to the provisions of the Oklahoma Medical Micropigmentation Regulation Act; or

4.  Had a health-related license, certificate, or permit suspended, revoked or not renewed or had any other disciplinary action taken, or had an application for a health-related license, certificate, or permit refused by a federal, state, territory, or District of Columbia regulatory authority for intentionally falsifying information.

C.  In order to qualify for certification, an applicant shall:

1.  Have received a high school diploma or its equivalent;

2.  Be at least twenty-one (21) years of age; and

3.  Have submitted a completed application to the Department in such form as required by the Department which shall include a notarized copy of:

a. the certificate of birth of the applicant,

b. the applicant's driver license or other similar form of identification,

c. other professional credentials, if applicable, and

d. proof, in such form as the Department determines appropriate, of the satisfactory completion of a program of training and testing approved by the Department as specified in Section 6 of this act.

D.  Upon meeting the requirements of the Oklahoma Medical Micropigmentation Regulation Act and rules promulgated pursuant thereto, the State Commissioner of Health shall issue a certificate to perform medical micropigmentation to the applicant.

Added by Laws 2001, c. 384, § 5, emerg. eff. June 4, 2001.

§63-1-1455.  Training and testing - Certification by reciprocity.

A.  The State Board of Health, in cooperation with the Medical Micropigmentation Advisory Committee and the Oklahoma Department of Career and Technology Education, may adopt a curriculum of required courses and establish by rule the types of courses to be offered.  The complete program of instruction approved by the State Board of Health in theory and clinical training shall consist of at least three hundred (300) hours or the equivalent of competency-based instruction.

B.  1.  In order to provide the State Department of Health confirmation of each applicant's competency, written theory and clinical tests shall be administered by the Oklahoma Department of Career and Technology Education.

2.  Applicants otherwise qualified to practice medical micropigmentation as determined by the State Department of Health pursuant to the Oklahoma Medical Micropigmentation Regulation Act may be certified to perform medical micropigmentation without taking or completing the program of instruction specified by this section if the applicant obtains a passing score for both the written theory and clinical tests.  Not later than January 1, 2002, the State Board of Health shall promulgate rules to implement the provisions of this paragraph.

3.  The State Board of Health shall set, by rule, a minimum passing score for both written theory and clinical tests.

C.  The Oklahoma Department of Career and Technology Education may provide training and shall provide testing programs required by this section for anyone qualified to apply for a certificate pursuant to the provisions of Section 1-1454 of this title.  The training and testing programs shall meet the standards established pursuant to the provisions of this section.  The State Department of Health may approve training programs that meet the standards established pursuant to the provisions of this act.

D.  After the initial training program offered pursuant to subsection C of this section, the Oklahoma Department of Career and Technology Education may provide a complete curriculum for the training and testing of applicants for certification as deemed needed by the Oklahoma Department of Career and Technology Education.

E.  The State Department of Health upon recommendation of the Medical Micropigmentation Advisory Committee may approve applicants for certification by reciprocity.  An applicant shall qualify for certification by reciprocity if the applicant:

1.  Has qualifications and training comparable to those required under the Oklahoma Medical Micropigmentation Regulation Act;

2.  Provides documentation verifying two (2) years of experience and a minimum of two hundred (200) procedures; and

3.  Has successfully completed the Oklahoma certification examination.

Added by Laws 2001, c. 384, § 6, emerg. eff. June 4, 2001.  Amended by Laws 2003, c. 384, § 3, eff. Nov. 1, 2003

§63-1-1456.  Medical Micropigmentation Advisory Committee.

A.  Not more than thirty (30) days after the effective date of this act, the State Commissioner of Health shall establish the Medical Micropigmentation Advisory Committee to assist in:

1.  The establishment of criteria for certification, training and testing;

2.  The promulgation of rules for the practice of medical micropigmentation; and

3.  The periodic evaluation of the application and enforcement of the laws and rules regulating medical micropigmentation.

B.  The Medical Micropigmentation Advisory Committee shall perform such other duties within its scope of authority as the State Board of Health determines necessary to implement the provisions of the Oklahoma Medical Micropigmentation Regulation Act.

C.  The Medical Micropigmentation Advisory Committee shall be appointed by the State Commissioner of Health and shall consist of seven (7) members as follows:

1.  Three persons, one who is a physician licensed by the State Board of Medical Licensure and Supervision, one who is a physician licensed by the State Board of Osteopathic Examiners, and one who is a dentist licensed by the Board of Dentistry;

2.  Three persons, each of whom hold current certificates issued by the State Board of Health pursuant to the provisions of the Oklahoma Medical Micropigmentation Regulation Act.  Provided, for the initial appointments of these three members, the Commissioner shall appoint persons who have been engaged in the performance of medical micropigmentation for at least one (1) year prior to the effective date of this act and who are currently performing medical micropigmentation pursuant to subsection A of Section 3 of this act.  Such initial members shall be required to obtain a certificate to practice medical micropigmentation by May 1, 2002, in order to continue membership on the Committee; and

3.  One person who is a member of the public and not licensed to practice by the Oklahoma Board of Nursing, the State Board of Medical Licensure and Supervision, the State Board of Osteopathic Examiners, or the Board of Dentistry.

D.  Each member shall serve at the pleasure of the State Commissioner of Health.

E.  Members of the Medical Micropigmentation Advisory Committee shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties pursuant to the provisions of the State Travel Reimbursement Act.

F.  1.  The Medical Micropigmentation Advisory Committee shall organize and meet at such time and place as it deems necessary to perform its duties.

2.  The State Department of Health shall provide meeting space and staffing as necessary to assist the advisory committee in implementing its duties pursuant to the Oklahoma Medical Micropigmentation Regulation Act.

Added by Laws 2001, c. 384, § 7, emerg. eff. June 4, 2001.

§63-1-1457.  Fees - Effective period for certification.

A.  Certificates to perform medical micropigmentation shall be valid for one (1) year from the date of issuance.

B.  Until July 1, 2003, fees for certification to perform medical micropigmentation as promulgated by the State Board of Health shall not exceed:

Application for Certification   $1,000.00

Annual Renewal of Certification $  500.00

Reinstatement of Certification $  750.00

Replacement of Certificate       $  250.00

C.  On or before January 1, 2003, the State Board of Health shall make recommendations to the Legislature as to the proper and necessary fees for the regulation of the performance of medical micropigmentation pursuant to the Oklahoma Medical Micropigmentation Regulation Act.

D.  All fees collected pursuant to the provisions of this section shall be deposited in the Public Health Special Fund and shall be used in implementing the provisions of the Oklahoma Medical Micropigmentation Regulation Act.  Excess funds shall be available to the State Department of Health for expenditures pursuant to Section 1-107 of Title 63 of the Oklahoma Statutes.

E.  Every person holding a current certificate to perform medical micropigmentation shall display the certificate in a conspicuous place in the area where medical micropigmentation is being performed.

Added by Laws 2001, c. 384, § 8, emerg. eff. June 4, 2001.

§63-1-1458.  Violations - Application.

A.  Upon receipt of a complaint by a licensing board relating to a violation of the Oklahoma Medical Micropigmentation Regulation Act or any rules promulgated thereto, the licensing board shall cause an investigation to be made.  If during the investigation, the licensing board determines that the alleged violation of the Oklahoma Medical Micropigmentation Regulation Act or any rules promulgated thereto may have been committed by any person other than a physician or any other person subject to the licensing board's regulatory authority, the licensing board shall immediately notify the Oklahoma State Department of Health.

B.  1.  Upon receipt of a complaint by the Department or upon receipt of notice pursuant to subsection A of this section relating to an alleged violation of the Oklahoma Medical Micropigmentation Regulation Act or rules promulgated thereto which involve the practice of micropigmentation in the office of a physician, the Department shall:

a. notify the appropriate licensing board of the complaint and request a joint inspection, or

b. refer the complaint to the appropriate licensing board for investigation.

2.  The licensing boards shall give priority to investigations of complaints for which the Department has requested a joint inspection.

C.  1.  If a person other than a physician, after proper notice and hearing as provided in the Administrative Procedures Act, is found to have violated one or more provisions of the Oklahoma Medical Micropigmentation Regulation Act, the State Department of Health may impose one or more of the following penalties:

a. suspend or revoke a certificate,

b. seek injunctive relief,

c. reprimand the certificate holder,

d. place a certificate holder on probation for a specified period of time,

e. deny renewal of a certificate,

f. require a special quality review of the certificate holder, subject to such procedures as the Department by rule deems appropriate,

g. require the person or entity to pay all costs incurred as a result of hearings conducted regarding actions of the subject of the hearing including, but not limited to, investigation costs, hearing officer costs, renting of special facilities costs, and court reporter costs, or

h. in addition to any criminal penalty imposed pursuant to the Oklahoma Medical Micropigmentation Regulation Act, assess an administrative penalty not to exceed Ten Thousand Dollars ($10,000.00).

2.  Any physician alleged to have violated the Oklahoma Medical Micropigmentation Regulation Act or rules promulgated by the licensing board thereto shall be subject to penalties established pursuant to law by the licensing board which has authority to regulate the physician.

B.  In addition to the penalties provided for in subsection A of this section, the Department may request the district attorney to bring an action in the district court for the prosecution of any person for a violation of any provision of the Oklahoma Medical Micropigmentation Regulation Act, or order issued or rules promulgated pursuant thereto.

C.  Upon application in writing and upon good cause, the Department may reinstate a certificate which has been revoked or suspended or may modify the certificate when reinstated.  A person whose certificate has been revoked or suspended may not reapply for reinstatement during the time period set by the Department which shall not exceed five (5) years.

D.  1.  Administrative penalties assessed by the Department under the provisions of the Oklahoma Medical Micropigmentation Regulation Act shall be imposed and enforced pursuant to the Administrative Procedures Act and may be enforced in district court as authorized by the Administrative Procedures Act.

2.  All monies, excluding costs, collected from administrative penalties authorized in this section, shall be deposited pursuant to Section 1-1701.1B of Title 63 of the Oklahoma Statutes.

E.  Any person convicted of violating the provisions of the Oklahoma Medical Micropigmentation Regulation Act or orders issued or rules promulgated pursuant thereto shall be guilty of a misdemeanor punishable by imprisonment in the county jail not to exceed ninety (90) days, a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.  Each day upon which such violation occurs shall constitute a separate violation.

F.  The provisions of this section shall apply to:

1.  Any person certified to perform medical micropigmentation pursuant to the Oklahoma Medical Micropigmentation Regulation Act and who is alleged to be in violation of the Oklahoma Medical Micropigmentation Regulation Act or rule or order issued pursuant thereto; and

2.  Any person who does not hold a certificate or is not authorized to practice medical micropigmentation pursuant to the Oklahoma Medical Micropigmentation Regulation Act and is practicing or holding himself or herself as authorized to practice medical micropigmentation.

Added by Laws 2001, c. 384, § 9, emerg. eff. June 4, 2001.

§6311501.  Occupational diseases  Reports  Detection and prevention  Agreements.

(a) The State Board of Health shall design and provide suitable forms for reporting occupational diseases and illnesses, provide appropriate instructions for their use, and furnish them without charge to all licensed physicians.  Such reports shall not be admissible in evidence in any court or in any proceedings before the State Industrial Court.

(b) The State Board of Health shall designate by list, or generally define, those diseases or illnesses which should be reported and request all physicians of this state to cooperate in the reporting of such diseases.

(c) The State Commissioner of Health shall utilize all available facilities, laboratory, equipment and personnel in a joint program with the State Commissioner of Labor, and industrial and employee organizations, to detect and prevent conditions leading to industrial diseases and occupational health hazards.

(d) The State Commissioner of Health may enter into agreements with other agencies of this state for the purpose of carrying out the provisions of this section, and securing uniformity of regulations pertaining to occupational diseases.

Laws 1963, c. 325, art. 15, § 1501.

§63-1-1501.1.  Diagnostic X-Ray Facility Act - Short title.

Sections 313 through 316 of this act shall be known and may be cited as the Diagnostic X-Ray Facility Act.

Added by Laws 1993, c. 145, § 312, eff. July 1, 1993.

§63-1-1502.  Definitions.

As used in the Diagnostic X-Ray Facility Act:

1.  "Diagnostic x-ray facility" means the use of an x-ray system(s) by a facility in any procedure that involves irradiation of any part of a human or animal body for the purpose of diagnosis; and

2.  "X-ray system" means an assemblage of components for the controlled production of x-rays.  It includes minimally an x-ray high-voltage generator, an x-ray control, a tube housing assembly, a beam-limiting device, and the necessary supporting structures.  Additional components which function with the system are considered integral parts of the system.

Added by Laws 1963, c. 325, art. 15, § 1502, operative July 1, 1963.  Amended by Laws 1968, c. 208, § 1, emerg. eff. April 22, 1968; Laws 1990, c. 233, § 1, eff. Sept. 1, 1990; Laws 1993, c. 145, § 313, eff. July 1, 1993.

§63-1-1503.  Diagnostic x-ray systems - Official state agency - Healing arts practitioners.

A.  The State Department of Health is hereby designated as the official agency of the State of Oklahoma for all regulatory activities pertaining to health and safety in the use of diagnostic x-ray systems, and shall act as the coordinating agency for the purpose of cooperating with other states, the United States Public Health Service and other federal agencies in the administration of programs relating to diagnostic x-ray systems, available to the State of Oklahoma under federal laws; and it shall encourage, participate in, and conduct studies, investigations, training, research and demonstrations relating to constructive uses of diagnostic x-ray systems and the prevention and control of its associated harmful effects or unnecessary exposure, the effects to health on exposure to x-rays, and related problems.

B.  Nothing in the Diagnostic X-Ray Facility Act shall interfere with the doctor-patient relationship of any licensed member of the healing arts; nor shall anything in the Diagnostic X-Ray Facility Act prohibit a licensed practitioner of the healing arts, or an individual under the direction of such licensed practitioner, from using x-rays or other sources of radiation and/or fluoroscopes for diagnostic, research or treatment purposes, as authorized under the Practitioner's Licensing Act, provided the radiation devices and the related facilities of the practitioner shall comply with the rules and regulations promulgated under the provisions of the Diagnostic X-Ray Facility Act.

Added by Laws 1963, c. 325, art. 15, § 1503, operative July 1, 1963.  Amended by Laws 1963, c. 326, § 1, emerg. eff. June 18, 1963; Laws 1968, c. 208, § 2, emerg. eff. April 22, 1968; Laws 1990, c. 233, § 2, eff. Sept. 1, 1990; Laws 1993, c. 145, § 314, eff. July 1, 1993.

§63-1-1504.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-1504.1.  Radiation Advisory Committee.

The State Board of Health shall establish a Radiation Advisory Committee consisting of seven (7) members appointed by the board on the basis of training and experience in the field of diagnostic x-ray technology and procedure.  The Committee shall serve in an advisory capacity to the Board in the formulation and amendment of rules and regulations relating to the use of diagnostic x-ray systems.  Members of such Committee shall serve at the pleasure of the Board and without compensation, but may be allowed actual and necessary expenses of travel, from funds available for the operation of the State Department of Health, on the same basis as other state officials.

Added by Laws 1993, c. 145, § 315, eff. July 1, 1993.

§63-1-1505.  Rules for diagnostic x-ray facilities.

The State Board of Health shall have the authority, after public hearing, to adopt reasonable rules for diagnostic x-ray facilities on the following: establishment of standards for safe levels of protection against radiation; maintenance and submission of records; determination, prevention and control of radiation hazards; reporting of radiation accidents; handling, storage and registration of diagnostic x-ray systems; periodic inspections of diagnostic x-ray facilities; review and approval of plans, and issuance and revocation of permits, for the use of diagnostic x-ray systems; prevention and control of any significant associated harmful effects of exposure to x-rays; and other items deemed necessary for the protection of the public health and safety in diagnostic x-ray facilities.  Such rules shall be consistent with nationally recognized standards, which may be included by reference in the promulgated rules.

Added by Laws 1963, c. 325, art. 15, § 1505, operative July 1, 1963.  Amended by Laws 1968, c. 208, § 3, emerg. eff. April 22, 1968; Laws 1993, c. 145, § 316, eff. July 1, 1993.

§63-1-1508.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-1509.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-1510.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§6311511.  Noise control and abatement  Studies.

The State Department of Health is hereby authorized  to encourage, participate in, conduct studies, investigations, training, research and demonstrations relating to:

1.  The control or abatement of noise,

2.  The detection and measurement of noise,

3.  The effects on health resulting from exposure to noise, and 4.  The consumer safety and protection aspects of devices and products which may or do produce harmful noise when such device or product is used for its intended purposes.

Laws 1971, c. 264, § 1, emerg. eff. June 17, 1971.

§6311512.  State Department of Health as official agency.

The State Department of Health is hereby designated  as the official agency of the State of Oklahoma for all activities pertaining to the abatement and control of noise, and shall utilize such personnel, equipment, laboratories, and other resources as it shall have or which shall be made available through state appropriated funds, federal grants or from other sources to operate the noise abatement and control program authorized under the provisions of this act.

Laws 1971, c. 264, § 2, emerg. eff. June 17, 1971.

§6311513.  Cooperation with federal agencies.

The State Department of Health shall cooperate with other states, the United States Department of Health, Education and Welfare and other federal agencies in the administration of programs relating to the control and abatement of noise which have been or may be initiated under federal laws.

Laws 1971, c. 264, § 3, emerg. eff. June 17, 1971.

§6311514.  State agencies and local government to cooperate with Department.

It shall be the duty of all state agencies and departments, and city, county and other units of local government to cooperate with the State Department of Health in carrying out the purposes and intent of this act.

Laws 1971, c. 264 § 4, emerg. eff. June 17, 1971.

§63-1-1521.  Short title.

This act shall be known and may be cited as the "Smoking in Public Places and Indoor Workplaces Act".

Added by Laws 1987, c. 151, § 1, eff. Nov. 1, 1987.  Amended by Laws 2003, S.J.R. No. 21, § 2, eff. Sept. 1, 2003.

§63-1-1522.  Definitions.

As used in this act:

1.  "Educational facility" means a building owned, leased or under the control of a public or private school system, college or university;

2.  "Health facility" means an entity which provides health services, including, but not limited to, hospitals, nursing homes, long-term care facilities, kidney disease treatment centers, health maintenance organizations and ambulatory treatment centers;

3.  "Indoor workplace" means any indoor place of employment or employment-type service for or at the request of another individual or individuals, or any public or private entity, whether part-time or full-time and whether for compensation or not.  Such services shall include, without limitation, any service performed by an owner, employee, independent contractor, agent, partner, proprietor, manager, officer, director, apprentice, trainee, associate, servant or volunteer.  An indoor workplace includes work areas, employee lounges, restrooms, conference rooms, classrooms, employee cafeterias, hallways, any other spaces used or visited by employees, and all space between a floor and ceiling that is predominantly or totally enclosed by walls or windows, regardless of doors, doorways, open or closed windows, stairways, or the like.  The provisions of this section shall apply to such indoor workplace at any given time, whether or not work is being performed;

4.  "Meeting" means a meeting as defined in the Oklahoma Open Meeting Act;

5.  "Public body" means a public body as defined in the Oklahoma Open Meeting Act;

6.  "Public place" means any enclosed indoor area where individuals other than employees are invited or permitted;

7.  "Restaurant" means any eating establishment regardless of seating capacity;

8.  "Smoking" means the carrying by a person of a lighted cigar, cigarette, pipe or other lighted smoking device; and

9.  "Stand-alone bar", "stand-alone tavern", and "cigar bar" mean an establishment that derives more than sixty percent (60%) of its gross receipts, subject to verification by competent authority, from the sale of alcoholic beverages and low-point beer and no person under twenty-one (21) years of age is admitted, except for members of a musical band employed or hired as provided in paragraph 2 of subsection B of Section 537 of Title 37 of the Oklahoma Statutes and that is not located within, and does not share any common entryway or common indoor area with, any other enclosed indoor workplace, including a restaurant.

Added by Laws 1987, c. 151, § 2, eff. Nov. 1, 1987.  Amended by Laws 2003, S.J.R. No. 21, § 3, eff. Sept. 1, 2003.

§63-1-1523.  Smoking in certain places prohibited - Exemptions.

A.  Except as specifically provided in the Smoking in Public Places and Indoor Workplaces Act, no person shall smoke in a public place, in an indoor workplace, in any vehicle providing public transportation, at a meeting of a public body, in a nursing facility licensed pursuant to the Nursing Home Care Act, or in a child care facility licensed pursuant to the Oklahoma Child Care Facilities Licensing Act.  A nursing facility licensed pursuant to the Nursing Home Care Act may designate smoking rooms for residents and their guests.  Such rooms shall be fully enclosed, directly exhausted to the outside, and shall be under negative air pressure so that no smoke can escape when a door is opened and no air is recirculated to nonsmoking areas of the building.

B.  1.  Except as otherwise provided in paragraph 2 of this subsection, an educational facility which offers an early childhood education program or in which children in grades kindergarten through twelve are educated shall prohibit smoking, the use of snuff, chewing tobacco or any other form of tobacco product in the buildings and on the grounds of the facility by all persons including, but not limited to, full-time, part-time, and contract employees, during the hours of 7:00 a.m. to 4:00 p.m., during the school session, or when class or any program established for students is in session.

2.  Career and technology centers may designate smoking areas outside of buildings, away from general traffic areas and completely out of sight of children under eighteen (18) years of age, for use by adults attending training courses, sessions, meetings or seminars.

3.  An educational facility may designate smoking areas outside the buildings for the use of adults during certain activities or functions, including, but not limited to, athletic contests.

C.  Nothing in this section shall be construed to prohibit educational facilities from having more restrictive policies regarding smoking and the use of other tobacco products in the buildings or on the grounds of the facility.

D.  A private residence is not a "public place" within the meaning of the Smoking in Public Places and Indoor Workplaces Act except that areas in a private residence that are used as a licensed child care facility during hours of operation are "public places" within the meaning of the Smoking in Public Places and Indoor Workplaces Act.

E.  Smoking is prohibited in all vehicles owned by the State of Oklahoma and all of its agencies and instrumentalities.

F.  An employer not otherwise restricted from doing so may elect to provide smoking rooms where no work is performed except for cleaning and maintenance during the time the room is not in use for smoking, provided each smoking room is fully enclosed and exhausted directly to the outside, in such manner that no smoke can drift or circulate into a nonsmoking area.  No exhaust from a smoking room shall be located within fifteen (15) feet of any entrance, exit or air intake.  If smoking is to be permitted in any space exempted in subsection G of this section or in a smoking room pursuant to subsection H of this section, such smoking space must either occupy the entire enclosed indoor space or, if it shares the enclosed space with any nonsmoking areas, the smoking space shall be fully enclosed, exhausted directly to the outside with no air from the smoking space circulated to any nonsmoking area, and under negative air pressure so that no smoke can drift or circulate into a nonsmoking area when a door to an adjacent nonsmoking area is opened.  Air from a smoking room shall not be exhausted within fifteen (15) feet of any entrance, exit or air intake.

G.  The Smoking in Public Places and Indoor Workplaces Act shall not prohibit smoking in:

1.  Stand-alone bars, stand-alone taverns or cigar bars;

2.  The room or rooms where licensed charitable bingo games are being operated, but only during the hours of operation of such games;

3.  Up to twenty-five percent (25%) of the guest rooms at a hotel or other lodging establishment;

4.  Retail tobacco stores predominantly engaged in the sale of tobacco products and accessories and in which the sale of other products is merely incidental and in which no food or beverage is sold or served for consumption on the premises;

5.  Workplaces where only the owner or operator of the workplace, or the immediate family of the owner or operator, performs any work in the workplace, and the workplace has only incidental public access;

6.  Workplaces occupied exclusively by one or more smokers, if the workplace has only incidental public access.  "Incidental public access" means that a place of business has only an occasional person, who is not an employee, present at the business to transact business or make a delivery.  It does not include businesses that depend on walk-in customers for any part of their business;

7.  Private offices occupied exclusively by one or more smokers;

8.  Workplaces within private residences, except that smoking shall not be allowed inside any private residence that is used as a licensed child care facility during hours of operation;

9.  A facility operated by a post or organization of past or present members of the Armed Forces of the United States which is exempt from taxation pursuant to Sections 501 (c)(8), 501 (c)(10) or 501 (c)(19) of the Internal Revenue Code, 26 U.S.C., Section 501 (c)(8), 501 (c)(10) or 501 (c)(19), when such facility is utilized exclusively by its members and their families and for the conduct of post or organization nonprofit operations except during an event or activity which is open to the public;

10.  Any outdoor seating area of a restaurant; provided, smoking shall not be allowed within fifteen (15) feet of any exterior public doorway or any air intake of a restaurant; and

11.  Medical research or treatment centers, if smoking is integral to the research or treatment.

H.  Notwithstanding any other provision of the Smoking in Public Places and Indoor Workplaces Act, until March 1, 2006, restaurants may have designated smoking and nonsmoking areas or may be designated as being a totally nonsmoking area.  Beginning March 1, 2006, restaurants shall be totally nonsmoking or may provide nonsmoking areas and designated smoking rooms.  Food and beverage may be served in such designated smoking rooms which shall be in a location which is fully enclosed, directly exhausted to the outside, under negative air pressure so smoke cannot escape when a door is opened, and no air is recirculated to nonsmoking areas of the building.  No exhaust from such room shall be located within twenty-five (25) feet of any entrance, exit or air intake.  Such room shall be subject to verification for compliance with the provisions of this subsection by the State Department of Health.

Added by Laws 1987, c. 151, § 3, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 232, § 1, eff. Nov. 1, 1989; Laws 1994, c. 137, § 14, eff. July 1, 1994; Laws 1995, c. 274, § 51, eff. Nov. 1, 1995; Laws 2000, c. 229, § 1, eff. Nov. 1, 2000; Laws 2001, c. 188, § 1, emerg. eff. May 7, 2001; Laws 2002, c. 96, § 2, eff. July 1, 2002; Laws 2003, S.J.R. No. 21, § 4, eff. Sept. 1, 2003.

§63-1-1524.  Repealed by Laws 2003, S.J.R. No. 21, § 7, eff. Sept. 1, 2003.

§63-1-1525.  Measures to prevent smoking in nonsmoking areas.

The state or local governmental agency or the person who owns or operates a public place shall, at a minimum, do the following in order to prevent smoking in public places:

1.  Post signs at entrances to places where smoking is prohibited which state that smoking is prohibited or that the indoor environment is free of tobacco smoke; and

2.  Ask smokers to refrain from smoking upon observation of anyone violating the provisions of this act.

Added by Laws 1987, c. 151, § 5, eff. Nov. 1, 1987.  Amended by Laws 2003, S.J.R. No. 21, § 5, eff. Sept. 1, 2003.

§63-1-1526.  Rules and regulations.

The State Board of Health shall promulgate rules necessary to implement the provisions of the Smoking in Public Places and Indoor Workplaces Act.  Such rules shall not impose liability on the owner or operator of any facility for the violation of a provision of the Smoking in Public Places and Indoor Workplaces Act by another person who is not an employee of such owner or operator.

Added by Laws 1987, c. 151, § 6, eff. Nov. 1, 1987.  Amended by Laws 1991, c. 168, § 10, eff. July 1, 1991; Laws 2003, S.J.R. No. 21, § 6, eff. Sept. 1, 2003.

§63-1-1526.1.  Administrative fines - Nursing facilities and employees - Child care facilities.

In addition to any other penalties authorized by law, the State Board of Health or the Department of Human Services, whichever is the appropriate entity, shall impose administrative fines against nursing facilities, employees of nursing facilities, or both, and child care facilities for violations of Section 1-1521 et seq. of Title 63 of the Oklahoma Statutes, in accordance with this section.  If after a hearing in accordance with the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, the appropriate entity as specified in this section shall find any person to be in violation of subsection A of Section 14 of this act, such person shall be subject to an administrative penalty of Fifty Dollars ($50.00) for the first offense within a one-year period, One Hundred Dollars ($100.00) for the second offense within a one-year period, and Two Hundred Dollars ($200.00) for a third or subsequent offense within a one-year period.

Added by Laws 1994, c. 137, § 16, eff. July 1, 1994.

§6311527.  Legislative intent.

The State Legislature by adopting this act intends to preempt any other regulation promulgated to control smoking in public places and to standardize laws that governmental subdivisions may adopt to control smoking.  Cities and towns may enact and enforce laws prohibiting and penalizing conduct under provisions of this act, but the provisions of such laws shall be the same as provided in this act and the enforcement provisions under such laws shall not be more stringent than those of this act.

Added by Laws 1987, c. 151, § 7, eff. Nov. 1, 1987.

§6311601.  Definitions.

For the purposes of this article:

(a) The term "hazardous substance" means:

(1) a.  any substance or mixture of substances intended or suitable for household use which (1) is toxic, (2) is corrosive, (3) is an irritant, (4) is a strong sensitizer, (5) is flammable, or (6) generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

b.  any substances which the State Board of Health by regulation finds, pursuant to the provisions of Section 1602(a), meet the requirements of subparagraph 1.a. of this paragraph.

c.  any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the Board determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this article in order to protect the public health.

(2) The term "hazardous substance" shall not apply (1) to economic poisons subject to the provisions of 2 O.S.1961, Section 363; (2) to foods subject to the provisions of Article 11 of this Code; (3) to drugs and cosmetics subject to the provisions of Article 14 of this Code; (4) to substances intended for use as fuels when stored in containers and used in heating, cooking, or refrigeration system of a house.

(3) The term "hazardous substance" shall not include any source material, special nuclear material, or byproduct material as defined in the Act of Congress known as the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

(b) The term "toxic" shall apply to any substance (other than a radioactive substance) which has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.

(c) (1) The term "highly toxic" means any substance which falls within any of the following categories: a.  produces death within fourteen (14) days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred (200) and three hundred (300) grams, at a single dose of fifty (50) milligrams or less per kilogram of body weight, when orally administered; or b.  produces death within fourteen (14) days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred (200) and three hundred (300) grams, when inhaled continuously for a period of one (1) hour or less at an atmospheric concentration of two hundred (200) parts per million by volume or less of gas or vapor or two (2) milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or c.  produces death within fourteen (14) days in half or more than half of a group of ten or more rabbits tested in a dosage of two hundred (200) milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twentyfour (24) hours or less.

(2) If the Board finds that available data on human experience with any substance indicates results different from those obtained on animals in the abovenamed dosages or concentrations, the human data shall take precedence.

(d) The term "corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces.

(e) The term "irritant" means any substance not corrosive within the meaning of the preceding subparagraph which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(f) The term "strong sensitizer" means a substance which will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the Board. Before designating any substance as a strong sensitizer, the Board, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity.

(g) The term "extremely flammable" shall apply to any substance which has a flash point at or below twenty degrees Fahrenheit (20F.) as determined by the Tagliabue Open Cup Tester, and the term "flammable" shall apply to any substance which has a flash point of above twenty degrees (20) to and including eighty (80) (80F.) degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester; except that the flammability of solids and of the contents of selfpressurized containers shall be determined by methods found by the Board to be generally applicable to such materials or containers, respectively, and established by regulations issued by the Board, which regulations shall also define the terms "flammable" and "extremely flammable" in accord with such methods.

(h) The term "radioactive substance" means a substance which emits ionizing radiation.

(i) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any substance; and a requirement made by or under authority of this article that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears (1) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper, and (2) on all accompanying literature where there are directions for use, written or otherwise.

(j) The term "immediate container" does not include package liners.

(k) The term "misbranded package" or "misbranded package of a hazardous substance" means a hazardous substance in a container intended or suitable for household use which, except as otherwise provided by or pursuant to Section 1602, fails to bear a label:

(1) Which states conspicuously (a) the name and place of business of the manufacturer, packer, distributor, or seller; (b) the common or usual name or the chemical name (if there be no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the Board by regulation permits or requires the use of a recognized generic name; (c) the signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic; (d) the signal word "WARNING" or "CAUTION" on all other hazardous substances; (e) an affirmative statement of the principal hazard or hazards, such as "Flammable," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard; (f) precautionary measures describing the action to be followed or avoided, except when modified by regulation of the Board pursuant to Section 1602; (g) instruction, when necessary or appropriate, for first aid treatment; (h) the word "Poison" for any hazardous substance which is defined as "Highly Toxic" by subsection (c) (1); (i) instructions for handling and storage of packages which require special care in handling or storage; and (j) the statement "Keep out of the reach of children" or its practical equivalent, and

(2) On which any statements required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.

Laws 1963, c. 325, art. 16, § 1601.

§6311602.  Regulations  State Board of Health.

(a) Whenever in the judgment of the Board such action will promote the objectives of this article by avoiding or resolving uncertainty as to its application, the Board may by regulation declare to be a hazardous substance, for the purposes of this article, any substance or mixture of substances which it finds meets the requirements of subparagraph (1) a. of Section 1601(a).

(b) If the Board finds that the requirements of section 1601(k) (1) are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, it may by regulation establish such reasonable variations or additional label requirements as it finds necessary for the protection of the public health and safety; and any container of such hazardous substance intended or suitable for household use which fails to bear a label in accordance with such regulations shall be deemed to be a misbranded package of a hazardous substance.

(c) If the Board finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this article is impracticable or is not necessary for the adequate protection of the public health and safety, the Board shall promulgate regulations exempting such substance from these requirements to the extent it determines to be consistent with adequate protection of the public health and safety.

(d) The Board may exempt from the requirements established by or pursuant to this Article any container of a hazardous substance with respect to which the Board finds that adequate requirements satisfying the purposes of this article have been established by or pursuant to any other state law.

Laws 1963, c. 325, art. 16, § 1602.

§6311603.  Acts prohibited.

The following acts and the causing thereof are hereby prohibited:

(a) the introduction or delivery for introduction into commerce of any misbranded package of a hazardous substance.

(b) the alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance, if such act is done while the substance is in commerce, or while the substance is held for sale (whether or not the first sale) after shipment in commerce, and results in the hazardous substance being in a misbranded package.

(c) the receipt in commerce of any misbranded package of a hazardous substance and the delivery or proffered delivery thereof for pay or otherwise.

(d) the giving of a guarantee or undertaking referred to in Section 1604(b) (2) which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance.

(e) the failure to permit entry or inspection as authorized by Section 1609 or to permit access to and copying of any record as authorized by Section 1610.

(f) the introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug, or cosmetic container or in a container which, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification.  The reuse of a food, drug, or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being in a misbranded package.

(g) the use by any person to his own advantage, or revealing other than to the State Commissioner of Health or officers or employees of the State Department of Health, or to the courts when relevant in any judicial proceeding under this article, of any information acquired under authority of Section 1609 concerning any method of process which as a trade secret is entitled to protection.

Laws 1963, c. 325, art. 16, § 1603.

§6311604.  Violations  Penalties  Exemptions.

(a) Any person who violates any of the provisions of Section 1603 shall be guilty of a misdemeanor and shall on conviction thereof be subject to a fine of not more than Five Hundred Dollars ($500.00), or to imprisonment for not more than ninety (90) days, or both; but for offenses committed with intent to defraud or mislead, or for second and subsequent offenses, the penalty shall be imprisonment for not more than one year, or a fine of not more than Three Thousand Dollars ($3,000.00), or both such imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section (1) for having violated Section 1603(c), if the receipt, delivery, or proffered delivery of the hazardous substance was made in good faith, unless he refuses to furnish, on request of an officer or employee duly designated by the State Commissioner of Health, the name and address of the person from whom he purchased or received such hazardous substance, and copies of all documents, if any there be, pertaining to the delivery of the hazardous substance to him; or (2) for having violated Section 1603(a), if he establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance, to the effect that the hazardous substance is not in misbranded packages within the meaning of that term in this article; or (3) for having violated subsection (a) or (c) of Section 1603 in respect of any hazardous substance shipped or delivered for shipment for export to any foreign country, in a package marked for export on the outside of the shipping container and labeled in accordance with the specifications of the foreign purchaser and in accordance with the laws of the foreign country, but, if such hazardous substance is sold or offered for sale in domestic commerce, this clause shall not apply.

Laws 1963, c. 325, art. 16, § 1604.

§6311605.  Embargo.

(a) Whenever a duly authorized agent of the State Commissioner of Health finds, or has probable cause to believe, that any hazardous substance is so misbranded as to be dangerous or fraudulent, within the meaning of this article, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court.

(b) When an article detained or embargoed has been found by such agent to be misbranded, he shall petition the district court in whose jurisdiction the article is detained or embargoed for condemnation of such article.  When such agent has found that an article so detained or embargoed is not misbranded, he shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent; provided, that when the misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Commissioner.  The expense of such supervision shall be paid by the claimant.  Such bond shall be returned to the claimant of the article on representation to the court by the Commissioner that the article is no longer in violation of this article, and that the expenses of such supervision have been paid.

Laws 1963, c. 325, art. 16, § 1605.

§6311606.  Prosecutions for violations.

It shall be the duty of each district attorney to whom the State Commissioner of Health reports any violation of this article to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.  Before any violation of this article is reported to any district attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Commissioner or his designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding.

Laws 1963, c. 325, art. 16, § 1606.

§6311607.  Injunction.

In addition to the remedies hereinafter provided, the Commissioner is hereby authorized to apply to the district court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of Section 1603 of this article, irrespective of whether or not there exists an adequate remedy at law.

Laws 1963, c. 325, art. 16, § 1607.

§6311608.  Rules and regulations.

The authority to promulgate reasonable rules and regulations for the efficient enforcement of this article is hereby vested in the State Board of Health, which is hereby authorized to make reasonable rules and regulations promulgated under this article conform, insofar as practicable, with those promulgated under the Federal Hazardous Substances Labeling Act.

Laws 1963, c. 325, art. 16, § 1608.

§6311609.  Right of access  Inspections.

The State Commissioner of Health or his dulyauthorized agent shall have free access at all reasonable hours to any factory, warehouse, or establishment in which hazardous substances as defined in this article are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold such product in commerce after notice to the owner or person in charge of such factory, warehouse, establishment, or vehicle, for the purpose:

(1) of inspecting such factory, warehouse, establishment or vehicle to determine if any of the provisions of this article are being violated, and

(2) to secure samples or specimens of any product, after paying or offering to pay for such sample.  The Commissioner shall make, or cause to be made, such examination as he deems necessary.

Laws 1963, c. 325, art. 16, § 1609.

§6311610.  Inspections of records.

For the purpose of enforcing the provisions of this Article, carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such products so received, shall upon the request of an officer or employee duly designated by the State Commissioner of Health permit such officer or employee, at reasonable times, to have access to and to copy all records showing the movement in commerce of any hazardous substance or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof; and it shall be unlawful for any such carrier or person to fail to permit such access to and copying of any such records so requested when such request is accompanied by a statement in writing specifying the nature or kind of hazardous substance to which such request relates; provided, that evidence obtained under this section shall not be introduced in a criminal prosecution of the person from whom obtained.

Laws 1963, c. 325, art. 16, § 1610.

§6311611.  Publication of reports and information.

(a) The State Commissioner of Health may cause to be published, from time to time, reports summarizing all judgments, decrees, and court orders which have been rendered under this Article, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated information regarding hazardous substances which, in the opinion of the Commissioner, involve imminent danger to health.  Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigations of the Commissioner.  Laws 1963 C.  325, Art.  16, Sec. 1611.

Laws 1963, c. 325, art. 16, § 1611.

§63-1-1701.  Penalties for violation of act - Injunctive relief.

A.  Unless otherwise provided in the Oklahoma Public Health Code:

1.  Any person who willfully fails or refuses to comply with, or violates, a lawful order of the State Board of Health or the State Commissioner of Health, or his duly authorized representative, or of a local health officer, or who violates the terms and conditions of a quarantine or embargo, shall, upon conviction, be guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of not to exceed One Hundred Dollars ($100.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment;

2.  Any person who fails or refuses to make or file a report, or to file a certificate, or to keep a record, that is required by the provisions of this Code, or by rules of the State Board of Health, or the State Commissioner of Health, or who gives false information in or for such report, certificate or record, shall, upon conviction, be guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of not more than Two Hundred Dollars ($200.00);

3.  Any person who gives false information in an application for a license or permit, or to the Commissioner or a local health officer, shall, upon conviction, be guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of not more than Two Hundred Dollars ($200.00);

4.  Any person who does any act for which a license or permit is required by the provisions of this Code, and who is not at the time the holder of such a license or permit, shall, upon conviction, be guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment; and

5.  Any person who does any act that is made unlawful or a misdemeanor by the provisions of this Code, or who violates any of the other provisions of this Code, or any standard, rule or regulation authorized by this Code, shall, upon conviction, be guilty of a misdemeanor, and upon conviction thereof may be punished by a fine of not more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

B.  1.  Notwithstanding the penalties provided for in this section, district courts may also grant injunctive relief to prevent a violation of, or to compel a compliance with, any of the provisions of this Code or any rule or order issued pursuant to this Code.

2.  Any action for injunctive relief to redress or restrain a violation by any person of any provision of this Code, any rule or order issued pursuant to this Code, or recovery of any administrative or civil penalty assessed pursuant to Section 1-1701.1A of this title may be filed and prosecuted by:

a. the district attorney in the appropriate district court of the State of Oklahoma, or

b. the Department on behalf of the State of Oklahoma in the appropriate district court of the State of Oklahoma, or as otherwise authorized by law.

3.  As used in this subsection, the term "this Code" includes Section 1-101 et seq. of this title and those statutes codified in Title 59 of the Oklahoma Statutes for the regulation of professions and occupations for which the Department issues a license.

Added by Laws 1963, c. 325, art. 17, § 1701, operative July 1, 1963.  Amended by Laws 1981, c. 277, § 4, emerg. eff. June 26, 1981; Laws 1992, c. 201, § 5, eff. July 1, 1992; Laws 1993, c. 145, § 310, eff. July 1, 1993.

§63-1-1701.1A.  Violation of rules, regulations or standards - Orders - Penalties.

A.  In addition to any other remedies provided for by law, the Department, pursuant to rules and regulations, may issue a written order to any person whom the Department has reason to believe is presently in violation of any standards or rules promulgated by the State Board of Health and to whom the Department has served, no less than fifteen (15) days previously, a written notice of violation of such standards or rules.  The fifteen-day notice period may be reduced as, in the opinion of the Department, may be necessary to render the order reasonably effectual.

B.  The written order may require compliance with such standards or rules immediately or within a specified time period or both.  The order may also assess an administrative fine for each day or part of a day that such person fails to comply with the order.

C.  Any order issued pursuant to this section shall state with specificity the nature of the violation.  Any penalty assessed in the order shall not exceed Ten Thousand Dollars ($10,000.00) per day of noncompliance with the order.  In assessing such a penalty, the Department shall consider the seriousness of the violation and any efforts to comply with applicable requirements.

D.  Any order issued pursuant to the provisions of this section shall become a final order unless, no later than fifteen (15) days after the order is served, the person or persons named therein request an administrative hearing.  Upon such request the Department shall promptly conduct the hearing.  The Department shall dismiss such proceedings where compliance with the order is demonstrated.  A final order following a hearing may assess an administrative fine of an amount based upon consideration of the evidence but not exceeding the amount stated in the written order.

E.  Such orders and hearings are subject to the Administrative Procedures Act.

Added by Laws 1986, c. 148, § 2, emerg. eff. April 29, 1986.  Amended by Laws 1990, c. 196, § 1, emerg. eff. May 10, 1990; Laws 1992, c. 215, § 19, emerg. eff. May 15, 1992; Laws 1993, c. 145, § 311, eff. July 1, 1993.

§6311701.1B.  Collection of fines  Limiting construction of act.

A.  Administrative fines collected by the Department pursuant to Section 2 of this act shall be paid into the Public Health Special Fund.

B.  Nothing in this act shall be construed as amending the provisions of Sections 1833, 1839 or 12012.2 of Title 63 of the Oklahoma Statutes.

Added by Laws 1986, c. 148, § 3, emerg. eff. April 29, 1986.

§63-1-1701.2.  Administrative warrants.

The Department may apply to and obtain from a judge of the district court, an administrative warrant as necessary to enforce access to premises for investigation, inquiry and inspection under the provisions of the Public Health Code and the rules and regulations promulgated by the State Board of Health.

Added by Laws 1990, c. 196, § 2, emerg. eff. May 10, 1990.

§6311702.  Renewal of license or permit  Grace period  Renewal fee - Penalty fee - Prohibited renewal.

The holder of any renewable license or permit issued under the provisions of this Code shall be entitled to thirty (30) days after the expiration date thereof in which to renew the same, without penalty; and if he fails to pay the renewal fee within such thirtyday period, he shall, unless otherwise provided in this Code, be required to pay the renewal fee plus a penalty fee in an amount as promulgated by the State Board of Health by rule.  Such penalty fee shall not exceed the amount of the renewal fee.  In the case of any renewal fee which shall exceed Ten Thousand Dollars ($10,000.00), the penalty fee shall be one and one-half percent (1.5%) per month of the outstanding balance of the renewal fee.  The Board may promulgate rules which prohibit the renewal of a license or permit which has expired by more than ninety (90) days.

Laws 1963, c. 325, art. 17, § 1702, operative July 1, 1963; Laws 1969, c. 199, § 1, emerg. eff. April 18, 1969; Laws 1992, c. 201, § 6, eff. July 1, 1992.

§6311703.  Old licenses continued in effect.

Any license heretofore issued by the State Commissioner of Health, State Board of Health or the State Department of Health that has not expired when this Code becomes effective shall remain valid for the purpose issued, and it shall not be necessary for the holder thereof to obtain another license required by this Code for a similar purpose, until the term for which the former license was issued has expired, unless such license is revoked or suspended for cause as provided in this Code.

Laws 1963, c. 325, art. 17, § 1703.

§6311704.  Status of employees under Merit System not changed.

This act, or the repeal of any law by this act, shall not change or affect the status, rights, and privileges accrued to employees of the State Commissioner of Health under the State Merit System of Personnel Administration when this act becomes effective. For the purposes of 74 O.S.1961, Sections 801  839, the position of State Commissioner of Health established by 63 O.S.1961, Sec. 1.2 and the position of State Commissioner of Health provided for by this Code shall be deemed to be a single continuing agency of the state government, and persons employed by the former Commissioner and continuing as employees of the latter Commissioner shall be entitled to the same status, rights, and privileges under such statutes that they would have had if the former position had remained in existence.

Laws 1963, c. 325, art. 17, § 1704.

§63-1-1707.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§6311708.  Malpractice insurance on doctors and nurses in health departments  Liability.

The State Commissioner of Health may purchase, with public funds, insurance to protect the public against malpractice of doctors and nurses employed by the State Department of Health full time, and to indemnify such doctors and nurses in connection therewith; and the director of any county, district or cooperative department of health may purchase, with public funds, insurance to protect the public against malpractice of doctors and nurses employed full time by such department and to indemnify such doctors and nurses in connection therewith.  This section shall not be construed to make the state or a county, or any of the aforesaid departments of health, liable for damages resulting from such malpractice.

Laws 1963, c. 299, § 1.

§63-1-1708.1A.  Short title.

Sections 1-1708.1A through 1-1708.1G of this title and Sections 22, 23 and 24 of this act shall be known and may be cited as the "Affordable Access to Health Care Act".

Added by Laws 2003, c. 390, § 1, eff. July 1, 2003.  Amended by Laws 2004, c. 368, § 20, eff. Nov. 1, 2004.

§63-1-1708.1B.  Legislative findings - Purpose.

A.  FINDINGS:  The Oklahoma Legislature finds:

1.  EFFECT ON HEALTH CARE ACCESS AND COSTS.  That the medical liability system in this state is a mechanism for resolving claims of medical liability and compensating injured patients which affects patient access to health care services; and

2.  EFFECT ON STATE SPENDING.  That the medical liability litigation system existing in this state has an effect on the amount, distribution, and use of state funds because of:

a. the large number of individuals who receive health care benefits under programs operated or financed by the state through the Oklahoma Health Care Authority, and

b. the large number of Oklahoma health care providers needed to provide services for which the state makes payment through the Oklahoma Health Care Authority.

B.  PURPOSE.  It is the purpose of the Affordable Access to Health Care Act to implement reasonable, comprehensive, and effective medical liability reforms designed to:

1.  Improve the availability of health care services;

2.  Lower the cost of medical liability insurance;

3.  Ensure that persons with meritorious health care injury claims receive fair and adequate compensation; and

4.  Improve the fairness and cost-effectiveness of this state's current medical liability system to resolve disputes over, and provide compensation for, medical liability.

Added by Laws 2003, c.390, § 2, eff. July 1, 2003.

§63-1-1708.1C.  Definitions.

As used in the Affordable Access to Health Care Act, the following words, terms, or phrases shall have the following meanings, unless the context otherwise clearly indicates:

1.  "Health care provider" means any person or other entity who is licensed pursuant to the provisions of Title 59 or Title 63 of the Oklahoma Statutes, or pursuant to the laws of another state, to render health care services in the practice of a profession or in the ordinary course of business;

2.  "Health care services" means any services provided by a health care provider, or by an individual working for or under the supervision of a health care provider, that relate to the diagnosis, assessment, prevention, treatment or care of any human illness, disease, injury or condition;

3.  "Medical liability action" means any civil action involving, or contingent upon, personal injury or wrongful death brought against a health care provider based on professional negligence;

4.  "Noneconomic damages" means all subjective, nonmonetary losses including, but not limited to, pain, suffering, inconvenience, mental anguish, emotional distress, loss of enjoyment of life, loss of society and companionship, loss of consortium, injury to reputation and humiliation; provided, however, "noneconomic damages" do not include exemplary damages, as defined in Section 9.1 of Title 23 of the Oklahoma Statutes;

5.  "Professional negligence" means a negligent act or omission to act by a health care provider in the rendering of health care services, provided that such services are within the scope of services for which the health care provider is licensed, certified, or otherwise authorized to render by the laws of this state, and which are not within any restriction imposed by a hospital or the licensing agency of the health care provider; and

6.  "Qualified expert" means a health care provider who has knowledge of standards of care for the diagnosis, assessment, prevention, treatment or care of the illness, disease, injury or condition involved in the medical liability action.  In a case involving a claim for negligent credentialing or corporate negligence, a "qualified expert" means a physician or administrator who has or has had responsibility for credentialing or served on a medical staff committee involved in a credentialing process at the licensed health care entity.

Added by Laws 2003, c.390, § 3, eff. July 1, 2003.

§63-1-1708.1D.  Medical liability actions - Evidence.

A.  In every medical liability action, the court shall admit evidence of payments of medical bills made to the injured party, unless the court makes the finding described in paragraph B of this section.

B.  In any medical liability action, upon application of a party, the court shall make a determination whether amounts claimed by a health care provider to be a payment of medical bills from a collateral source is subject to subrogation or other right of recovery.  If the court makes a determination that any such payment is subject to subrogation or other right of recovery, evidence of the payment from the collateral source and subject to subrogation or other right of recovery shall not be admitted.

Added by Laws 2003, c.390, § 4, eff. July 1, 2003.

§63-1-1708.1E.  Medical liability actions - Affidavit attesting consultation with qualified expert - Provision to defendant of copy of written opinion of qualified expert.

A.  1.  In any medical liability action, except as provided in subsection B of this section, the plaintiff shall attach to the petition an affidavit attesting that:

a. the plaintiff has consulted and reviewed the facts of the claim with a qualified expert,

b. the plaintiff has obtained a written opinion from a qualified expert that clearly identifies the plaintiff and includes the expert's determination that, based upon a review of the available medical records, facts or other relevant material, a reasonable interpretation of the facts supports a finding that the acts or omissions of the health care provider against whom the action is brought constituted professional negligence, and

c. on the basis of the qualified expert's review and consultation, the plaintiff has concluded that the claim is meritorious and based on good cause.

2.  If a medical liability action is filed:

a. without an affidavit being attached to the petition, as required in paragraph 1 of this subsection, and

b. no extension of time is subsequently granted by the court, pursuant to subsection B of this section,

the court shall, upon motion of the defendant, dismiss the action without prejudice to its refiling.

3.  The written opinion from the qualified expert shall state the acts or omissions of the defendant(s) that the expert then believes constituted professional negligence and shall include reasons explaining why the acts or omissions constituted professional negligence.  The written opinion from the qualified expert shall not be admissible at trial for any purpose nor shall any inquiry be permitted with regard to the written opinion for any purpose either in discovery or at trial.

B.  1.  The court may, upon application of the plaintiff for good cause shown, grant the plaintiff an extension of time, not exceeding ninety (90) days after the date the petition is filed, except for good cause shown, to file in the action an affidavit attesting that the plaintiff has obtained a written opinion from a qualified expert as described in paragraph 1 of subsection A of this section.

2.  If on the expiration of an extension period described in paragraph 1 of this subsection, the plaintiff has failed to file in the action an affidavit as described above, the court shall, upon motion of the defendant, unless good cause is shown for such failure, dismiss the action without prejudice to its refiling.

C.  1.  Upon written request of any defendant in a medical liability action, the plaintiff shall, within ten (10) business days after receipt of such request, provide the defendant with:

a. a copy of the written opinion of a qualified expert mentioned in an affidavit filed pursuant to subsection A or B of this section, and

b. an authorization from the plaintiff in a form that complies with applicable state and federal laws, including the Health Insurance Portability and Accountability Act of 1996, for the release of any and all medical records related to the plaintiff for a period commencing five (5) years prior to the incident that is at issue in the medical liability action.

2.  If the plaintiff fails to comply with paragraph 1 of this subsection, the court shall, upon motion of the defendant, unless good cause is shown for such failure, dismiss the action without prejudice to its refiling.

Added by Laws 2003, c.390, § 5, eff. July 1, 2003.

§63-1-1708.1F-1.  Noneconomic damages - Hard cap limit - Exception - Applicability and termination of section.

A.  Except as provided in subsection B or D of this section, in any medical liability action not provided for in Section 1-1708.1F of Title 63 of the Oklahoma Statutes, the amount of noneconomic damages awarded shall not exceed the hard cap amount of Three Hundred Thousand Dollars ($300,000.00), regardless of the number of actions brought with respect to the personal injury, provided:

1.  The defendant has made an offer of judgment pursuant to Section 1101.1 of Title 12 of the Oklahoma Statutes; and

2.  The amount of the verdict awarded to the plaintiff is less than one and one-half (1 1/2) times the amount of the final offer of judgment.

B.  The dollar amount prescribed by subsection A of this section shall be adjusted annually based upon any positive increase in the Consumer Price Index that measures the average changes in prices of goods and services purchased by urban wage earners and clerical workers' families and single workers living alone (CPI-W) for the preceding calendar year.  The adjustment required by this subsection shall be made on April 1 of each year or not later than thirty (30) days after the date upon which the Bureau of Labor Statistics releases the CPI-W inflationary data for the preceding calendar year, whichever date first occurs.  No adjustment to the dollar amount prescribed by this section shall be made for any year in which there is a decline in the Consumer Price Index.

C.  As used in this section, "noneconomic damages" means only mental pain and suffering, inconvenience, mental anguish, emotional distress, loss of society and companionship, loss of consortium, injury to reputation and humiliation; provided, however, noneconomic damages do not include exemplary damages, as provided for in Section 9.1 of Title 23 of the Oklahoma Statutes.

D.  If nine or more members of the jury find by clear and convincing evidence that the defendant committed negligence or if nine or more members of the jury find by a preponderance of the evidence that the conduct of the defendant was willful or wanton, the limits on noneconomic damages provided for in subsection A of this section shall not apply; provided, however, the judge must, before submitting such determination to the jury, make a threshold determination that there is evidence from which the jury could reasonably make the findings set forth in the case.

E.  If the jury returns a verdict that is greater than Three Hundred Thousand Dollars ($300,000.00) and is less than one and one-half (1 1/2) times the amount of the final offer of judgment, the court shall submit to the jury an additional form of verdict.  The additional form of verdict shall be substantially as follows:

"1.  Do you find by a preponderance of the evidence that the conduct of the defendant was willful or wanton?  If nine or more of you answer in the affirmative, then return this verdict form in open court.  If less than nine of you answer in the affirmative, then answer the following question.

2.  Do you find by clear and convincing evidence that the defendant was negligent?  If this question is answered affirmatively, then return this verdict form in open court.  If less than nine of you find negligence by clear and convincing evidence, then answer the following question.

3.  Of the amount returned in the verdict, what amount of your verdict is for economic damages and what amount is for noneconomic damages?"

F.  Nothing in this section shall apply to an action brought for wrongful death.

G.  The provisions of this section shall apply only to actions that accrue on or after November 1, 2004.

H.  This section of law shall terminate on November 1, 2010.

Added by Laws 2004, c. 368, § 22, eff. Nov. 1, 2004.

§63-1-1708.1F.  Medical liability actions - Damages.

A.  Except as provided in subsection B of this section, in any medical liability action in which the health care services at issue were provided for:

1.  Pregnancy or labor and delivery, including the immediate post-partum period; or

2.  Emergency care in the emergency room of a hospital or as follow-up to the emergency care services provided in the emergency room;

the amount of noneconomic damages awarded shall not exceed Three Hundred Thousand Dollars ($300,000.00), regardless of the number of parties against whom the action is brought or the number of actions brought with respect to the personal injury.

B.  Where the judge finds by clear and convincing evidence that the defendant committed negligence in one of the types of cases enumerated in subsection A of this section, the court shall articulate its findings into the record out of the presence of the jury and shall lift the noneconomic damage cap.

C.  Nothing in this section shall apply to any nursing facility or nursing home licensed pursuant to Section 1-1903 of this title or the owners, operators, officers, agents or employees of such entities.

D.  Nothing in this section shall apply to a medical liability action brought for wrongful death.

E.  This section of law shall terminate on November 1, 2010.

Added by Laws 2003, c. 390, § 6, eff. July 1, 2003.  Amended by Laws 2004, c. 368, § 21, eff. Nov. 1, 2004.

§63-1-1708.1G.  Prejudgment interest.

Notwithstanding the provisions of Section 727 of Title 12 of the Oklahoma Statutes or any other provision of the Oklahoma Statutes to the contrary, prejudgment interest in a medical liability action shall be determined using a rate equal to the average United States Treasury Bill rate of the preceding calendar year as certified to the Administrative Director of the Courts by the State Treasurer on the first regular business day in January of each year.

Added by Laws 2003, c.390, § 7, eff. July 1, 2003.

§63-1-1708.1H.  Statements, conduct, etc. expressing apology, sympathy, etc. - Admissibility - Definitions.

A.  In any medical liability action, any and all statements, affirmations, gestures, or conduct expressing apology, sympathy, commiseration, condolence, compassion, or a general sense of benevolence which are made by a health care provider or an employee of a health care provider to the plaintiff, a relative of the plaintiff, or a representative of the plaintiff and which relate solely to discomfort, pain, suffering, injury, or death as the result of the unanticipated outcome of the medical care shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest.

B.  For purposes of this section, unless context otherwise requires, "relative" means a spouse, parent, grandparent, stepfather, child, grandchild, brother, sister, half-brother, half-sister or spouse's parents.  The term includes said relationships that are created as a result of adoption.  "Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a durable power of attorney or health care proxy, or any person recognized in law or custom as an agent for the plaintiff.

Added by Laws 2004, c. 368, § 23, eff. Nov. 1, 2004.

§63-1-1708.1I.  Expert witnesses - Qualifications.

A.  The court shall apply the criteria specified in subsection B of this section in determining whether an expert is qualified to offer expert testimony on the issue of whether the defendant health care provider departed from accepted standards of health care but may depart from those criteria if, under the circumstances, the court determines that there is good reason to admit the expert's testimony.  The court shall state on the record the reason for admitting the testimony if the court departs from the criteria.

B.  In determining whether a witness is qualified on the basis of training or experience, the court shall consider whether, at the time the claim arose or at the time the testimony is given, the witness:

1.  Is licensed to practice medicine or has other substantial training or experience, in any area of health care relevant to the claim; and

2.  Is actively practicing or retired from practicing health care in any area of health care services relevant to the claim.

C.  This section shall not prevent a health care provider who is a defendant, or an employee of the defendant health care provider, from qualifying as an expert.

Added by Laws 2004, c. 368, § 24, eff. Nov. 1, 2004.

§6311709.  Information concerning condition and treatment of patients  Restrictions  Exemption from liability  Review committees.

Any authorized person, hospital, sanatorium, nursing home or rest home, or other organization may provide information, interviews, reports, statements, memoranda or other data relating to the condition and treatment of any person to any of the following for use in the course of studies for the purpose of reducing morbidity or mortality: The State Board of Health; the Oklahoma State Medical Association, or any committee or allied society thereof; the American Medical Association, or other national organization approved by the State Board of Health, or any committee or allied medical society thereof; or any inhospital staff committee.  No liability for damages or other relief shall arise or be enforced against any authorized person, institution or organization by reason of having provided such information or material, or by reason of having released or published the findings and conclusions of such groups to advance medical research and medical education, or by reason of having released or published generally a summary of such studies. The recipients shall use or publish such information or material only for the purpose of advancing medical research or medical education in the interest of reducing morbidity or mortality, except that a summary of such studies may be released by any such group for general publication. In all events, the identity of any person whose condition or treatment has been studied shall be confidential and shall not be revealed under any circumstances.  Any information furnished shall not contain the name of the person upon whom information is furnished and shall not violate the confidential relationship of patient and doctor.  All information, interviews, reports, statements, memoranda, or other data furnished by reason of this section, and any findings or conclusions resulting from such studies, are declared to be privileged communications which may not be used or offered or received in evidence in any legal proceeding of any kind or character, and any attempt to use or offer any such information, interviews, reports, statements, memoranda or other data, findings or conclusions, or any part thereof, unless waived by the interested parties, shall constitute prejudicial error in any such proceeding.  Physicians and others appointed to hospital utilization review committees for the purpose of determining the optimum use of hospital services shall be immune from liability with respect to decisions made as to such utilization and actions thereunder so long as such physicians or others act in good faith; provided, however, that nothing in this section shall be construed to relieve any patient's personal physician of any liability which he may have in connection with the treatment of such patient.

Laws 1963, c. 13, § 1; Laws 1968, c. 215, § 1, emerg. eff. April 23, 1968.

§63-1-1709.1.  Peer review information.

A.  As used in this section:

1.  "Credentialing or recredentialing data" means:

a. the application submitted by a health care professional requesting appointment or reappointment to the medical staff of a health care facility or requesting clinical privileges or other permission to provide health care services at a health care facility,

b. any information submitted by the health care professional in support of such application,

c. any information, unless otherwise privileged, obtained by the health care facility during the credentialing or recredentialing process regarding such application, and

d. the decision made by the health care facility regarding such application;

2.  "Credentialing or recredentialing process" means any process, program or proceeding utilized by a health care facility to assess, review, study or evaluate the credentials of a health care professional;

3.  "Health care facility" means:

a. any hospital or related institution offering or providing health care services under a license issued pursuant to Section 1-706 of this title,

b. any ambulatory surgical center offering or providing health care services under a license issued pursuant to Section 2660 of this title, and

c. the clinical practices of accredited allopathic and osteopathic state medical schools;

4.  "Health care professional" means any person authorized to practice allopathic medicine and surgery, osteopathic medicine, podiatric medicine, optometry, chiropractic, psychology, dentistry or a dental specialty under a license issued pursuant to Title 59 of the Oklahoma Statutes;

5.  "Peer review information" means all records, documents and other information generated during the course of a peer review process, including any reports, statements, memoranda, correspondence, record of proceedings, materials, opinions, findings, conclusions and recommendations, but does not include:

a. the medical records of a patient whose health care in a health care facility is being reviewed,

b. incident reports and other like documents regarding health care services being reviewed, regardless of how the reports or documents are titled or captioned,

c. the identity of any individuals who have personal knowledge regarding the facts and circumstances surrounding the patient's health care in the health care facility,

d. factual statements regarding the patient's health care in the health care facility from any individuals who have personal knowledge regarding the facts and circumstances surrounding the patient's health care, which factual statements were generated outside the peer review process,

e. the identity of all documents and raw data previously created elsewhere and considered during the peer review process,

f. copies of all documents and raw data previously created elsewhere and considered during the peer review process, whether available elsewhere or not, or

g. credentialing or recredentialing data regarding the health care professional who provided the health care services being reviewed or who is the subject of a credentialing or recredentialing process; and

6.  "Peer review process" means any process, program or proceeding, including a credentialing or recredentialing process, utilized by a health care facility or county medical society to assess, review, study or evaluate the credentials, competence, professional conduct or health care services of a health care professional.

B.  1.  Peer review information shall be private, confidential and privileged:

a. except that a health care facility or county medical society shall be permitted to provide relevant peer review information to the state agency or board which licensed the health care professional who provided the health care services being reviewed in a peer review process or who is the subject of a credentialing or recredentialing process, with notice to the health care professional, and

b. except as provided in subsections C and D of this section.

2.  Nothing in this section shall be construed to abrogate, alter or affect any provision in the Oklahoma Statutes which provides that information regarding liability insurance of a health care facility or health care professional is not discoverable or admissible.

C.  In any civil action in which a patient or patient's legal representative has alleged that the patient has suffered injuries resulting from negligence by a health care professional in providing health care services to the patient in a health care facility, factual statements, presented during a peer review process utilized by such health care facility, regarding the patient's health care in the health care facility from individuals who have personal knowledge of the facts and circumstances surrounding the patient's health care shall be subject to discovery, pursuant to the Oklahoma Discovery Code, upon an affirmative showing that such statements are not otherwise available in any other manner.

D.  1.  In any civil action in which a patient or patient's legal representative has alleged:

a. that the patient has suffered injuries resulting from negligence by a health care professional in providing health care services to the patient in a health care facility, or

b. that the health care facility was independently negligent as a result of permitting the health care professional to provide health care services to the patient in the health care facility,

the recommendations made and action taken as a result of any peer review process utilized by such health care facility regarding the health care professional prior to the date of the alleged negligence shall be subject to discovery pursuant to the Oklahoma Discovery Code.

2.  Any information discovered pursuant to this subsection :

a. shall not be admissible as evidence until a judge or jury has found the health care professional to have been negligent in providing health care services to the patient in such health care facility, and

b. shall not at any time include the identity or means by which to ascertain the identity of any other patient or health care professional.

E.  No person involved in a peer review process may be permitted or required to testify regarding the peer review process in any civil proceeding or disclose by responses to written discovery requests any peer review information.

Added by Laws 1999, c. 180, § 1, eff. Nov. 1, 1999.  Amended by Laws 2000, c. 354, § 1, emerg. eff. June 6, 2000; Laws 2002, c. 156, § 3, eff. Nov. 1, 2002; Laws 2004, c. 558, § 2, emerg. eff. June 9, 2004.

§6311710.  Retirement system.

If, pursuant to the laws of Oklahoma or of any charter provision or ordinance of a city which participates in a citycounty, county,  district, or cooperative health department, as authorized by the Oklahoma Public Health Code, a retirement system is established for the employees of a participating city, the employees of the citycounty, county, district, or cooperative health department may be included in that retirement system on the same basis applicable to employees of the participating city, provided the applicable Board of Health so recommends and the State Commissioner of Health, the board of county commissioners, and the governing body of the city which created and operates such health department approve.  Nothing otherwise provided by law shall operate to prohibit the appropriation of county funds for the payment of the pro rata share of the contribution to be made to the city or county retirement fund on behalf of the employees of the applicable health department.  In the event funds become available for public health purposes pursuant to the provisions of Section 9a, Article X of the Oklahoma Constitution and 63 O.S.Supp.1963, Sections 1223 through 1226, the contribution on behalf of the employees of the applicable health department may be paid from such funds; provided further, that an employee of the citycounty, county, district, or cooperative health department shall not participate in more than one of the city, county, or state retirement systems.

1965, c. 102, § 1, emerg. eff. May 12, 1965.

§6311750.  Rules and regulations.

The State Board of Health has the power and duty to issue rules and regulations, not inconsistent with the laws of this state or of the federal government, which are necessary or useful to regulate in the public interest the practice of fitting and dealing hearing aids and licensing qualified individuals for the practice.

Laws 1980, c. 230, § 1, eff. July 1, 1980.

§6311751.  License fees.

Fees for licenses issued by the State Board of Health to practice the fitting and dealing of hearing aids shall be set by the Board of Health at rates not less than the following schedule:

Application for a Temporary Permit  $ 15.00

Examination Fee   35.00

Renewal of a License   50.00

Renewal within thirtyday grace period   75.00

Renewal after expiration   100.00

Any fee schedule changes must be submitted to the Legislature for approval or rejection under the Administrative Procedures Act.

Laws 1980, c. 230, § 2, eff. July 1, 1980.

§6311752.  Abolition of Board of Hearing Aid Dealers and Fitters.

The Board of Hearing Aid Dealers and Fitters is hereby abolished.  All unexpended funds within the Hearing Aid Dealers' and Fitters' Licensing Fund, property, records and any outstanding financial obligation and encumbrance of the Board of Hearing Aid Dealers and Fitters are hereby transferred to the State Department of Health.

Laws 1980, c. 230, § 3, eff. July 1, 1980.

§6311753.  Hearing Aid Advisory Council.

There is hereby created the Hearing Aid Advisory Council.  The Council shall consist of seven (7) members consisting of four hearing aid dealers and fitters, one otolaryngologist who is certified by the American Board of Otolaryngology or is eligible for such certification, one audiologist and one lay member.  Each member of the Hearing Aid Advisory Council shall be appointed by the State Board of Health and serve for terms of three (3) years.  Provided, each member may continue to serve after the expiration of the member's term until such time as a successor is appointed.  The Council shall serve in an advisory capacity to the State Board of Health, and shall make recommendations to the Board concerning policy matters affecting hearing aid dealers and fitters in the state.

Amended by Laws 1986, c. 123, § 1, eff. July 1, 1986.

§6311754.  Renewal of permit or license.

As a condition for renewal of a permit to practice, the Board shall require certificate and license holders to furnish evidence of participation in continuing education in the practice of fitting and dealing in hearing aids and related devices.  The Board may adopt reasonable rules and regulations regarding such continuing education.

Laws 1980, c. 230, § 5, eff. July 1, 1980.

§63-1-1801.  Renumbered as § 2-5-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1802.  Renumbered as § 2-5-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1803.  Renumbered as § 2-5-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1804.  Repealed by Laws 1992, c. 215, § 21, emerg. eff. May 15, 1992.

§63-1-1804.1.  Renumbered as § 2-5-104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1805.  Repealed by Laws 1992, c. 215, § 21, emerg. eff. May 15, 1992.

§63-1-1805.1.  Renumbered as § 2-5-105 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1806.  Repealed by Laws 1992, c. 215, § 21, emerg. eff. May 15, 1992.

§63-1-1806.1.  Renumbered as § 2-5-106 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1807.  Repealed by Laws 1992, c. 215, § 21, emerg. eff. May 15, 1992.

§63-1-1807.1.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-1808.  Repealed by Laws 1992, c. 215, § 21, emerg. eff. May 15, 1992.

§63-1-1808.1.  Renumbered as § 2-5-107 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1809.  Renumbered as § 2-5-108 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1810.  Renumbered as § 2-5-109 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1811.  Renumbered as § 2-5-110 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1812.  Renumbered as § 2-5-111 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1813.  Renumbered as § 2-5-112 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1814.  Renumbered as § 2-5-113 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1815.  Renumbered as § 2-5-114 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1816.  Renumbered as § 2-5-115 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1817.  Renumbered as § 2-5-116 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1818.  Renumbered as § 2-5-117 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1819.  Renumbered as § 2-5-118 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-1900.1.  Long-Term Care Reform and Accountability Act of 2001.

A.  This act shall be known and may be cited as the "Long-Term Care Reform and Accountability Act of 2001".

B.  The purpose of the Long-Term Care Reform and Accountability Act of 2001 shall be to design, develop and implement policies and procedures that improve the quality of care provided in this state's long-care delivery system for the elderly and disabled.  The purpose of the Long-Term Care Reform and Accountability Act of 2001 shall be accomplished through a series of initiatives.

Added by Laws 2001, c. 428, § 1, emerg. eff. June 5, 2001.

§6311901.  Short title.

This act shall be known and may be cited as the "Nursing Home Care Act".

Laws 1980, c. 241, § 1, eff. Oct. 1, 1980.

§63-1-1902.  Definitions.

As used in the Nursing Home Care Act:

1.  "Abuse" means the willful infliction of injury, unreasonable confinement, intimidation or punishment, with resulting physical harm, impairment or mental anguish;

2.  "Access" means the right of a person to enter a facility to communicate privately and without unreasonable restriction when invited to do so by a resident.  The state or local "ombudsman", as that term is defined by the Aging Services Division of the Department of Human Services pursuant to the Older Americans' Act, 42 U.S.C.A., Section 3001 et seq., as amended, and a case manager employed by the Department of Mental Health and Substance Abuse Services or one of its contract agencies shall have right of access to enter a facility, communicate privately and without unreasonable restriction with any resident who consents to the communication, to seek consent to communicate privately and without restriction with any resident, and to observe all areas of the facility that directly pertain to the patient care of the resident without infringing upon the privacy of the other residents without first obtaining their consent;

3.  "Administrator" means the person licensed by the State of Oklahoma who is in charge of a facility.  An administrator must devote at least one-third (1/3) of such person's working time to on-the-job supervision of the facility; provided that this requirement shall not apply to an administrator of an intermediate care facility for the mentally retarded with sixteen or fewer beds (ICF-MR/16), in which case the person licensed by the state may be in charge of more than one ICF-MR/16 facility, if such facilities are located within a circle that has a radius of not more than fifteen (15) miles, the total number of facilities and beds does not exceed six facilities and sixty-four beds, and each ICF-MR/16 facility is supervised by a qualified mental retardation professional.  The facilities may be free-standing in a community or may be on campus with a parent institution.  The ICF-MR/16 may be independently owned and operated or may be part of a larger institutional operation;

4.  "Advisory Board" means the Long-Term Care Facility Advisory Board;

5.  "Adult companion home" means any home or establishment, funded and certified by the Department of Human Services, which provides homelike residential accommodations and supportive assistance to three or fewer mentally retarded or developmentally disabled adults;

6.  "Board" means State Board of Health;

7.  "Commissioner" means State Commissioner of Health;

8.  "Department" means the State Department of Health;

9.  "Facility" means a nursing facility and a specialized home; provided this term shall not include a residential care home or an adult companion home;

10.  "Nursing facility" means a home, an establishment or an institution, a distinct part of which is primarily engaged in providing:

a. skilled nursing care and related services for residents who require medical or nursing care,

b. rehabilitation services for the rehabilitation of injured, disabled, or sick persons, or

c. on a regular basis, health-related care and services to individuals who because of their mental or physical condition require care and services beyond the level of care provided by a residential care home and which can be made available to them only through a nursing facility.

"Nursing facility" does not mean, for purposes of Section 1-851.1 of this title, a facility constructed or operated by an entity described in paragraph 7 of subsection B of Section 6201 of Title 74 of the Oklahoma Statutes or the nursing care component of a continuum of care facility, as such term is defined under the Continuum of Care and Assisted Living Act, to the extent that the facility constructed or operated by an entity described in paragraph 7 of subsection B of Section 6201 of Title 74 of the Oklahoma Statutes contains such a nursing care component;

11.  "Specialized facility" means any home, establishment, or institution which offers or provides inpatient long-term care services on a twenty-four-hour basis to a limited category of persons requiring such services, including but not limited to a facility providing health or habilitation services for mentally retarded or developmentally disabled persons, but does not mean, for purposes of Section 1-851.1 of this title, a facility constructed or operated by an entity described in paragraph 7 of subsection B of Section 6201 of Title 74 of the Oklahoma Statutes or the nursing care component of a continuum of care facility, as such term is defined under the Continuum of Care and Assisted Living Act, to the extent that the facility constructed or operated by an entity described in paragraph 7 of subsection B of Section 6201 of Title 74 of the Oklahoma Statutes contains such a nursing care component;

12.  "Residential care home" means any home, establishment, or institution licensed pursuant to the provisions of the Residential Care Act other than a hotel, motel, fraternity or sorority house, or college or university dormitory, which offers or provides residential accommodations, food service, and supportive assistance to any of its residents or houses any resident requiring supportive assistance.  The residents shall be persons who are ambulatory and essentially capable of managing their own affairs, but who do not routinely require nursing care; provided, the term "residential care home" shall not mean a hotel, motel, fraternity or sorority house, or college or university dormitory, if the facility operates in a manner customary to its description and does not house any person who requires supportive assistance from the facility in order to meet an adequate level of daily living;

13.  "Licensee" means the person, a corporation, partnership, or association who is the owner of the facility which is licensed by the Department pursuant to the provisions of the Nursing Home Care Act;

14.  "Maintenance" means meals, shelter, and laundry services;

15.  "Neglect" means failure to provide goods and/or services necessary to avoid physical harm, mental anguish, or mental illness;

16.  "Owner" means a person, corporation, partnership, association, or other entity which owns a facility or leases a facility.  The person or entity that stands to profit or lose as a result of the financial success or failure of the operation shall be presumed to be the owner of the facility;

17.  "Personal care" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or general supervision of the physical and mental well-being of a person, who is incapable of maintaining a private, independent residence, or who is incapable of managing his person, whether or not a guardian has been appointed for such person;

18.  "Resident" means a person residing in a facility due to illness, physical or mental infirmity, or advanced age;

19.  "Representative of a resident" means a court-appointed guardian or, if there is no court-appointed guardian, the parent of a minor, a relative, or other person, designated in writing by the resident; provided, that any owner, operator, administrator or employee of a facility subject to the provisions of the Nursing Home Care Act, the Residential Care Act, or the Group Homes for the Developmentally Disabled or Physically Handicapped Persons Act shall not be appointed guardian or limited guardian of a resident of the facility unless the owner, operator, administrator or employee is the spouse of the resident, or a relative of the resident within the second degree of consanguinity and is otherwise eligible for appointment; and

20.  "Supportive assistance" means the service rendered to any person which is less than the service provided by a nursing facility but which is sufficient to enable the person to meet an adequate level of daily living.  Supportive assistance includes but is not limited to housekeeping, assistance in the preparation of meals, assistance in the safe storage, distribution, and administration of medications, and assistance in personal care as is necessary for the health and comfort of such person.  Supportive assistance shall not include medical service.

Added by Laws 1980, c. 241, § 2, eff. Oct. 1, 1980.  Amended by Laws 1981, c. 182, § 1; Laws 1984, c. 128, § 2, eff. Nov. 1, 1984; Laws 1987, c. 98, § 22, emerg. eff. May 20, 1987; Laws 1989, c. 330, § 6, eff. Nov. 1, 1989; Laws 1990, c. 51, § 126, emerg. eff. April 9, 1990; Laws 1990, c. 337, § 17; Laws 1991, c. 127, § 1, emerg. eff. April 29, 1991; Laws 1993, c. 159, § 16, eff. July 1, 1993; Laws 1995, c. 230, § 8, eff. July 1, 1995; Laws 1996, c. 118, § 1, eff. Nov. 1, 1996; Laws 1997, c. 292, § 10, eff. July 1, 1997; Laws 2004, c. 436, § 10, emerg. eff. June 4, 2004.

NOTE:  Laws 1989, c. 227, § 29 repealed by Laws 1990, c. 337, § 26.

§63-1-1903.  License required - Exemptions - Practice of healing arts not authorized - Application of act to facilities not receiving public funds.

A.  No person shall establish, operate, or maintain in this state any nursing facility without first obtaining a license as required by the Nursing Home Care Act.

B.  The Nursing Home Care Act shall not apply to any facility operated by the Oklahoma Department of Veterans Affairs under control of the Oklahoma War Veterans Commission residential care homes, assisted living facilities or adult companion homes which are operated in conjunction with a nursing facility, or to hotels, motels, boarding houses, rooming houses, or other places that furnish board or room to their residents.

C.  Certificate of need review shall not be required for any addition, deletion, modification or new construction of current or future State Veterans Center nursing facilities.

D.  The Nursing Home Care Act shall not authorize any person to engage in any manner in the practice of the healing arts or the practice of medicine, as defined by law.

E.  The Nursing Home Care Act shall not apply to a facility which is not charging or receiving periodic compensation for services rendered, and not receiving any county, state, or federal assistance.

Added by Laws 1980, c. 241, § 3, eff. Oct. 1, 1980.  Amended by Laws 1984, c. 128, § 3, eff. Nov. 1, 1984; Laws 1987, c. 98, § 23, emerg. eff. May 20, 1987; Laws 1991, c. 127, § 2, emerg. eff. April 29, 1991; Laws 1993, c. 234, § 2, eff. July 1, 1993; Laws 1993, c. 360, § 7, eff. July 1, 1993; Laws 2003, c. 89, § 1, emerg. eff. April 15, 2003.

NOTE:  Laws 1993, c. 159, § 17 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§6311904.  Licensure and certification  Purpose  Procedure  Violations  Applications.

A.  The State Department of Health shall establish a comprehensive system of licensure and certification for facilities in accordance with the Nursing Home Care Act for the purposes of:

1.  Protecting the health, welfare and safety of residents;

2.  Assuring the accountability for reimbursed care provided in certified facilities participating in a federal or state health program as provided by or through the Oklahoma Health Care Authority; and

3.  Assuring consistent application of uniform inspection protocols.

B.  The licensing and certification procedures and standards provided in this act, or by rules of the State Board of Health, shall be no less than provided in statute and rules currently governing nursing facilities.

C.  It shall be unlawful and upon conviction thereof, punishable as a misdemeanor for any person to operate, manage or open a facility unless such operation and management shall have been approved and regularly licensed as hereinafter provided.

D.  Before an initial license shall be issued pursuant to the Nursing Home Care Act to operate and manage a facility, the applicant shall provide the following:

1.  An application on a form provided by the Department containing, at a minimum, the following information:

a. the name and address of the applicant, if an individual, and that the applicant is not less than twentyone (21) years of age, of reputable and responsible character, and in sound physical and mental health; and if a firm, partnership, or association, of every member thereof; and in the case of a corporation, the name and address thereof and of its officers and its registered agent and like evidence for officers, as submitted for an individual,

b. the name and location of the facility for which a license is sought,

c. the name and address of the person or persons under whose management or supervision the facility will be conducted, and a copy of the written agreement between the manager and the applicant,

d. the name and address of any other person holding an interest of at least five percent (5%) in the ownership, operation or management of the facility,

e. the number and type of residents for which maintenance, personal care, specialized or nursing facility services are to be provided, and

f. a projected staffing pattern for providing patient care;

2.  A statement from the unit of local government having zoning jurisdiction over the facility's location stating that the location of the facility is not in violation of a zoning ordinance; and

3.  Documentation that the administrator is the holder of a current license as a Nursing Home Administrator issued by the Oklahoma State Board of Examiners for Nursing Home Administrators.

E.  Before issuing an initial license, the Department shall find that the individual applicant, or the corporation, partnership or other entity, if the applicant is not an individual, is a person responsible and suitable to operate or to direct or participate in the operation of a facility by virtue of financial capacity, appropriate business or professional experience, a record of compliance with lawful orders of the Department and lack of revocation of a license during the previous five (5) years.  In determining the applicant's responsibility and suitability to operate or to direct or participate in the operation of a facility, the Department may also consider the applicant's record of suspensions, receivership, administrative penalties, or noncompliance with lawful orders of this Department or of other departments of other states with similar responsibilities.

Added by Laws 1980, c. 241, § 4, eff. Oct. 1, 1980.  Amended by Laws 1987, c. 98, § 25, emerg. eff. May 20, 1987; Laws 1991, c. 127, § 3, emerg. eff. April 29, 1991; Laws 2000, c. 340, § 14, eff. July 1, 2000; Laws 2002, c. 230, § 3, eff. Nov. 1, 2002.

§63-1-1905.  Application of fee - Form and display of license - Renewal - Transfer of ownership or operation of facility - Conditional license - Liability of transferor - Unannounced inspections.

A.  An application for a license, or renewal thereof, to operate a facility shall be accompanied by a fee of Ten Dollars ($10.00) for each bed included in the maximum bed capacity at such facility.  All licenses shall be on a form prescribed by the State Commissioner of Health, which shall include, but not be limited to, the maximum bed capacity for which it is granted and the date the license was issued.  The license shall:

1.  Not be transferable or assignable;

2.  Be posted in a conspicuous place on the licensed premises;

3.  Be issued only for the premises named in the application; and

4.  Expire on July 30 of each year, provided an initial license shall expire one hundred eighty (180) days after the date of issuance.

B.  The fee for a license renewal following an initial license, or for a license amendment to reflect a change in bed capacity, shall be prorated based on the number of days remaining until July 30, and, in the case of a change in the number of beds, the total number of beds.

C.  The issuance or renewal of a license after notice of a violation has been sent shall not constitute a waiver by the State Department of Health of its power to rely on the violation as the basis for subsequent license revocation or other enforcement action under this act arising out of the notice of violation.

D.  1.  When transfer of ownership or operation of a facility is proposed, the transferee shall notify the Department of the transfer and apply for a new license at least thirty (30) days prior to final transfer.

2.  The transferor shall remain responsible for the operation of the facility until such time as a license is issued to the transferee.

3.  The license granted to the transferee shall be subject to the plan of correction submitted by the previous owner and approved by the Department and any conditions contained in a conditional license issued to the previous owner.  If there are outstanding violations and no approved plan of correction has been implemented, the Department may issue a conditional license and plan of correction as provided in this act.

4.  The transferor shall remain liable for all penalties assessed against the facility which are imposed for violations occurring prior to transfer of ownership.

E.  Nursing and specialized facilities, as defined and licensed pursuant to the Nursing Home Care Act shall be surveyed through an unannounced inspection at least once every fifteen (15) months, with a statewide average survey cycle of twelve (12) months.

Added by Laws 1980, c. 241, § 5, eff. Oct. 1, 1980.  Amended by Laws 1991, c. 127, § 4, emerg. eff. April 29, 1991; Laws 1993, c. 269, § 12, eff. Sept. 1, 1993; Laws 1995, c. 230, § 9, eff. July 1, 1995.

§6311906.  Issuance and renewal of licenses  Initial license  Denial of application  Notice of denial - Suspension or revocation - Administrative penalties - Effective date of nonrenewal or revocation - Application following revocation.

A.  The State Commissioner of Health shall issue and renew licenses for the operation of facilities which are found to comply with the provisions of the Nursing Home Care Act, and standards and rules of the State Board of Health.

B.  For any new facility or for any facility that has undergone a transfer of ownership or operation the State Department of Health shall issue only an initial license.  An initial license shall be valid for one hundred eighty (180) days unless sooner suspended or revoked under this act.  Prior to the termination of an initial license, the Department shall fully and completely inspect the facility and, if the facility meets the applicable requirements for licensure, shall issue a license under this act.  If the Department finds that the facility does not meet the requirements for licensure but has made substantial progress toward meeting those requirements, the initial license may be extended once for a period not to exceed one hundred twenty (120) days from the expiration date of the initial license.

C.  An application for a license may be denied for any of the following reasons:

1.  Failure to meet any of the minimum standards set forth by this act or by rules promulgated by the Board under this act;

2.  Conviction of the applicant, or of any member of an applicant that is a firm, partnership or association or, if a corporation, the conviction of the corporation or any of its officers or a majority stockholder, or of a person designated to manage or supervise a facility, of a felony, meaning a crime that would have a bearing on the operation of a nursing home, the conviction to be shown by a certified copy of the record of the court of conviction, if the Department determines, after investigation, that such applicant has not been sufficiently rehabilitated to warrant the public trust, or other satisfactory evidence that the moral character of the applicant, or administrator, or manager, or supervisor of the facility is not reputable;

3.  Personnel insufficient in number or unqualified by training or experience properly to care for the proposed number and type of residents to be determined by standards set by the Department with  the standards not being less than those set by federal statute; or

4.  Insufficient financial or other resources that would render a facility incapable of providing adequate patient care.

D.  Immediately upon the denial of any application or reapplication for a license under this act, the Department shall notify the applicant in writing.  Notice of denial shall include a clear and concise statement of the violations on which denial is based and notice of the opportunity for a hearing.  If the applicant desires to contest the denial of a license, it shall provide written notice to the Department of a request for a hearing within ten (10) days after receipt of the notice of denial and the Department shall commence the hearing.

E.  The Commissioner may suspend or revoke a license on any of the following grounds:

1.  Violation of any of the provisions of this act or the rules, regulations and standards issued pursuant thereto;

2.  Permitting, aiding or abetting the commission of any illegal act in a licensed facility;

3.  Conduct of practices deemed by the Commissioner to be detrimental to the welfare of the patients or residents of a facility;

4.  Insufficient financial or other resources that would render a facility incapable of providing adequate patient care; or

5.  The facility has closed.

F.  1.  The Department, after notice to the applicant or licensee, may suspend, revoke, refuse to renew a license or assess administrative penalties in any case in which the Department finds that there has been a substantial failure to comply with this act or the rules promulgated by the Board under this act;

2.  Notice under this section shall include a clear and concise statement of the violations on which the nonrenewal, revocation or administrative penalty is based, the statute or rule violated and notice of the opportunity for a hearing;

3.  If a facility desires to contest the nonrenewal or revocation of a license or the assessment of administrative penalties, the facility shall, within ten (10) days after receipt of notice under paragraph 2 of this section, notify the Commissioner in writing of its request for a hearing.  Upon receipt of the request the Commissioner shall send notice to the facility and hold a hearing;

4.  The effective date of nonrenewal or revocation of a license by the Commissioner shall be any of the following:

a. until otherwise ordered by the district court, revocation is effective on the date set by the Commissioner in the notice of revocation, or upon final action after hearing, whichever is later,

b. until otherwise ordered by the district court, nonrenewal is effective on the date of expiration of any existing license, or upon final action after hearing, whichever is later, or

c. the Department may extend the effective date of license revocation or expiration in any case in order to permit orderly removal and relocation of residents.

G.  A new application, following revocation, shall be considered by the Commissioner on receipt of evidence that the conditions upon which revocation was based have been corrected; and a new license may then be granted after proper inspection has been made and all provisions of this act have been complied with, and the rules, regulations and standards of the Board have been satisfied.

H.  The Department may suspend, for a period not to exceed three (3) years, the license of a facility that has temporarily closed or ceased operations for remodeling, renovation, replacement or relocation, or that has closed or ceased operations pending a change of ownership, operator or management.

1.  The facility shall provide periodic reports to the Department not less than once every six (6) months demonstrating the facility's progress towards reopening.

2.  The Department may extend the period of suspension upon a demonstration of extenuating or unusual circumstances, a clear showing of good faith efforts to proceed towards the reopening of the facility, and a determination by the Department that a continuation of the period of suspension poses no harm to the public.

3.  Whenever, after receipt of a six-month report, the Department determines that there has been no progress towards reopening the facility, no demonstration of extenuating or unusual circumstances or clear showing of good faith efforts to proceed towards the reopening of the facility, the Department may initiate a proceeding to revoke the license of the facility.

4.  At or before the conclusion of the suspension period, the facility shall meet applicable requirements for licensure and shall reopen, or the license shall expire.

5.  Any closed facility that has a suspended license on the effective date of this act may be issued a suspended license for a period not to exceed three (3) years from the effective date of this act.

Added by Laws 1980, c. 241, § 6, eff. Oct. 1, 1980.  Amended by Laws 1987, c. 98, § 26, emerg. eff. May 20, 1987; Laws 1991, c. 127, § 5, emerg. eff. April 29, 1991; Laws 2002, c. 230, § 4, eff. Nov. 1, 2002.

§63-1-1907.  Repealed by Laws 1991, c. 127, § 13, emerg. eff. April 29, 1991.

§63-1-1908.  Fire safety standards - Vendor payments.

A.  No facility shall be licensed to operate or continue to operate unless, in addition to compliance with other current licensure requirements, the building is of one-hour fire resistant construction and approved by the Department and the State Fire Marshal.  If the building is not of one-hour fire resistant construction in addition to the other current licensure requirements, the facility must be approved by the State Department of Health and the State Fire Marshal.  In addition, the facility must have an approved automatic sprinkler system, as rated and approved by the National Fire Protection Association Standards.

B.  Each facility that proposes an increase in beds, whether through new construction or modification, shall submit construction plans to the Department for review prior to the start of construction.  The Department may assess a fee for such review in an amount not more than two one-hundredths percent (0.02%) or One Thousand Dollars ($1,000.00), whichever is the least amount, per project of the total construction cost of the facility or modification.  The maximum fee for plan review for a ten-bed or ten percent (10%) expansion project authorized under subsection C of Section 1-852 of this title shall be One Thousand Dollars ($1,000.00).  The State Board of Health shall promulgate rules for submission and resubmission of construction plans to ensure the timely review of such plans by the Department.

C.  The Department of Human Services and the Oklahoma Health Care Authority shall not make a vendor payment to any individual or facility on behalf of any person for medical care rendered in the form of nursing service outside such person's home, unless such individual or facility holds a current nursing facility, continuum of care facility, assisted living, or adult day care license issued by the Commissioner or other state agency authorized to issue such license.

Added by Laws 1980, c. 241, § 8, eff. Oct. 1, 1980.  Amended by Laws 1997, c. 223, § 8, emerg. eff. May 20, 1997; Laws 2004, c. 436, § 11, emerg. eff. June 4, 2004.

§63-1-1908.1.  Funding source for temporary managers, state monitors or receivers - Nursing Facility Administrative Penalties Fund.

A.  The Oklahoma Health Care Authority shall amend the state Medicaid plan to provide a funding source for payment of temporary managers, state monitors or receivers in facilities certified to provide long-term care services under Medicaid, upon request of the State Department of Health, pursuant to 42 U.S.C.A., Section 1396r(h)(z).

B.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Nursing Facility Administrative Penalties Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Health from administrative penalties imposed under the Nursing Home Care Act.  Monies collected as a result of administrative penalties imposed under the Nursing Home Care Act shall be deposited into the fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department for the protection of health or property of residents of nursing and specialized nursing facilities that have been placed under temporary managers, state monitors or receivers requested by the Department, including, but not limited to, the following purposes:

1.  Relocation expenses incurred by the Department, in the event of closure of a facility;

2.  Maintenance of facility operation pending correction of deficiencies or closure, such as temporary management, state monitor or receivership, in the event that the revenues of the facility are insufficient; or

3.  The costs associated with informational meetings held by the Department with residents, family members, and interested parties in an affected community where the Department proceeds with appointment of a temporary manager, state monitor or receivership petition.

Added by Laws 1995, c. 230, § 10, eff. July 1, 1995.  Amended by Laws 2002, c. 230, § 5, eff. Nov. 1, 2002.

§63-1-1909.  Documents and papers required to be displayed.

Every long-term care facility as defined by Section 3 of this act shall conspicuously post for display in an area of its offices accessible to residents, employees and visitors the following:

1.  Its current license;

2.  A description, provided by the State Department of Health, of complaint procedures established under this act and the name, address and telephone number of a person authorized by the Department to receive complaints.  A copy of the complaint procedure shall also be given to each resident or in certain cases, the court appointed guardian;

3.  A copy of any order pertaining to the facility issued by the Department or a court which is currently in effect;

4.  A copy of any notification from the local law enforcement authority of the registration of any person residing in the facility who is required to register pursuant to the provisions of the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act; and

5.  A list of the material available for public inspection under Section 1-1910 of this title.

Added by Laws 1980, c. 241, § 9, eff. Oct. 1, 1980.  Amended by Laws 2005, c. 465, § 1, emerg. eff. June 9, 2005.

§6311910.  Records required to be retained for public inspection.

A facility shall retain the following for public inspection:

1.  A complete copy of every inspection report of the facility received from the Department during the past three (3) years;

2.  A copy of every order pertaining to the facility issued by the Department or a court during the past three (3) years;

3.  A description of the services provided by the facility and the rates charged for those services and items for which a resident may be separately charged;

4.  A copy of the statement of ownership;

5.  A record of personnel who are licensed, certified or registered and employed or retained by the facility who are responsible for patient care; and

6.  A complete copy of the most recent inspection report of the facility received from the Department.

Laws 1980, c. 241, § 10, eff. Oct. 1, 1980.

§63-1-1911.  Inspections - Meetings - Reports - Departmental files.

A.  1.  Every building, institution, or establishment for which a license has been issued shall be periodically inspected by a duly appointed representative of the State Department of Health, pursuant to rules promulgated by the State Board of Health with the advice and counsel of the Long-Term Care Facility Advisory Board, created in Section 1-1923 of this title.

2.  Inspection reports shall be prepared on forms prescribed by the Commissioner with the advice and counsel of the Advisory Board.

B.  1.  The Department, whenever it deems necessary, shall inspect, survey, and evaluate every facility to determine compliance with applicable licensure and certification requirements and standards.  All inspections of facilities shall be unannounced.  The Department may have as many unannounced inspections as it deems necessary.

2.  Any employee of the State Department of Health who discloses to any unauthorized person, prior to an inspection, information regarding an unannounced nursing home inspection required pursuant to the provisions of this section shall, upon conviction thereof, be guilty of a misdemeanor.  In addition, such action shall be construed to be a misuse of office and punishable as a violation of rules promulgated by the Ethics Commission.

3.   a.   The Department may periodically visit a facility for the purpose of consultation and may notify the facility in advance of such a visit.  An inspection, survey, or evaluation, other than an inspection of financial records or a consultation visit, shall be conducted without prior notice to the facility.

b. One person shall be invited by the Department from a statewide organization of the elderly to act as a citizen observer in unannounced inspections.  The individual may be a state or local ombudsman as defined by the Aging Services Division of the Department of Human Services, acting pursuant to the provisions of the Older Americans Act of 1965, Public Law No. 89-73, 42 U.S.C.A., Section 3001 et seq., as amended.

c. The citizen observer shall be reimbursed for expenses in accordance with the provisions of the State Travel Reimbursement Act.

d. An employee of a state or unit of a local government agency, charged with inspecting, surveying, and evaluating facilities, who aids, abets, assists, conceals, or conspires with a facility administrator or employee in violation of the provisions of the Nursing Home Care Act shall be guilty, upon conviction thereof, of a misdemeanor and shall be subject to dismissal from employment.

C.  The Department shall hold open meetings, as part of its routine licensure survey, in each of the licensed facilities to advise and to facilitate communication and cooperation between facility personnel and the residents of facilities in their mutual efforts to improve patient care.  Administrators, employees of the facility, residents, residents' relatives, friends, residents' representatives, and employees from appropriate state and federal agencies shall be encouraged to attend these meetings to contribute to this process.

D.  1.  The Department shall require periodic reports and shall have access to books, records, and other documents maintained by the facility to the extent necessary to implement the provisions of the Nursing Home Care Act and the rules promulgated pursuant thereto.

2.  Any holder of a license or applicant for a license shall be deemed to have given consent to any authorized officer, employee, or agent of the Department to enter and inspect the facility in accordance with the provisions of the Nursing Home Care Act.  Refusal to permit said entry or inspection, except for good cause, shall constitute grounds for remedial action or administrative penalty or both such action and penalty as provided in the Nursing Home Care Act.

E.  The Department shall maintain a file on each facility in the state.  All conditions and practices not in compliance with applicable standards shall be specifically stated.  If a violation is corrected or is subject to an approved plan of correction, such action shall be contained in the file.  Upon receiving a written request for a copy of the file documents, the Department shall send a copy of the document to any person making the written request.  The Department may charge a reasonable fee for copying costs.

Added by Laws 1980, c. 241, § 11, eff. Oct. 1, 1980.  Amended by Laws 1984, c. 39, § 1, operative July 1, 1984; Laws 1987, c. 98, § 24, emerg. eff. May 20, 1987; Laws 1991, c. 127, § 6, emerg. eff. April 29, 1991; Laws 1995, c. 230, § 11, eff. July 1, 1995; Laws 2000, c. 340, § 15, eff. July 1, 2000.

§63-1-1912.  Notice of violation and right to hearing - Emergency orders - Appeal.

A.  The State Department of Health shall promptly serve a notice of violation upon a licensee whenever upon inspection or investigation, the Department determines that:

1.  The facility is in violation of the Nursing Home Care Act, any rule promulgated thereunder, or applicable federal certification criteria; or

2.  The financial condition of the facility poses an immediate risk to the proper operation of the facility or to the health, safety or welfare of the residents of the facility.

B.  Each notice of violation shall be prepared in writing and shall specify the nature of the violation, and the statutory provision, rule or standard alleged to have been violated.  The notice of violation shall inform the licensee of its obligation to file a plan of correction within ten (10) working days of receipt of the notice of violation.  In the case of a specialized facility for persons with mental retardation, the Department shall offer the licensee an informal opportunity comparable to the process offered to Medicaid-certified nursing facilities pursuant to 42 CFR 488.331, in order to dispute the alleged violations.

C.  The Department shall notify the licensee of its intent to take any remedial action, impose administrative penalties, place a monitor or temporary manager in the facility, issue a conditional license, or suspend or revoke a license.  The Department shall also inform the licensee of the right to an informal dispute resolution, hearing, or both.

D.  Whenever the Department finds that an emergency exists requiring immediate action to protect the health, safety or welfare of any resident of a facility licensed pursuant to the provisions of this act, the Department may, without notice of hearing, issue an order stating the existence of such an emergency and requiring that action be taken as deemed necessary by the Department to meet the emergency.  The order shall be effective immediately.  Any person to whom such an order is directed shall comply with such order immediately but, upon application to the Department, shall be afforded a hearing within ten (10) business days of receipt of the application.  On the basis of such hearing, the Department may continue the order in effect, revoke it, or modify it.  Any person aggrieved by such order continued after the hearing provided in this subsection may appeal to the district court in Oklahoma County within thirty (30) days.  Such appeal when docketed shall have priority over all cases pending on the docket, except criminal cases.  For purposes of this subsection, the State Board of Health shall define by rule the term "emergency" to include, but not be limited to, a life-endangering situation.

Added by Laws 1980, c. 241, § 12, eff. Oct. 1, 1980.  Amended by Laws 1991, c. 127, § 7, emerg. eff. April 29, 1991; Laws 1995, c. 230, § 12, eff. July 1, 1995; Laws 2002, c. 230, § 6, eff. Nov. 1, 2002; Laws 2005, c. 460, § 1, eff. Nov. 1, 2005.

§63-1-1913.  Repealed by Laws 1991, c. 127, § 13, emerg. eff. April 29, 1991.

§63-1-1914.  Plan of correction of violations to be submitted - Report of correction - Petition for time extension - Contest of department action.

A.  A facility shall have ten (10) working days after receipt of notice of violation in which to prepare and submit a plan of correction.  The plan of correction shall include a fixed time period, not to exceed sixty (60) days within which the violations are to be corrected.  The Department may extend this period where correction involves substantial structural improvement.  If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the facility.  The facility shall have ten (10) working days after receipt of the notice of rejection in which to submit a modified plan.  If the modified plan is not timely submitted, or if the modified plan is rejected, the Department shall impose a plan of correction which the facility shall follow.

B.  If the violation has been corrected prior to submission and approval of a plan of correction, the facility may submit a report of correction in place of a plan of correction.

C.  Upon a licensee's written request, the Department shall determine whether to grant a licensee's request for an extended correction time.  Such request shall be served on the Department prior to expiration of the correction time originally approved.  The burden of proof shall be on the licensee to show good cause for not being able to comply with the original correction time approved.

D.  If a facility desires to contest any Department action under this section, it shall send a written request for an informal dispute resolution, hearing or both to the Department within ten (10) working days of receipt of notice of the contested action and the Department shall commence the informal dispute resolution or hearing.

Added by Laws 1980, c. 241, § 14, eff. Oct. 1, 1980.  Amended by Laws 1995, c. 230, § 13, eff. July 1, 1995; Laws 2005, c. 460, § 2, eff. Nov. 1, 2005.

§63-1-1914.1.  Remedies for violations - Considerations in determining appropriate remedy.

A.  For violations of the Nursing Home Care Act, the rules promulgated thereto, or Medicare/Medicaid certification regulations:

1.  The State Department of Health shall seek remedial action against a licensee, owner or operator of a facility and may, after notice and opportunity for a hearing, impose the remedy most likely to:

a. gain and ensure continued compliance with the Nursing Home Care Act, the rules promulgated thereto, or federal certification standards or both rules and standards, or

b. provide for the financial operation of the facility that ensures the health, safety and welfare of the residents;

2.  In the alternative or in addition to any remedial action, the State Commissioner of Health may direct the Oklahoma Health Care Authority to withhold vendor payments due to a facility under its programs until such time as the corrections are made;

3.  The Department may deny, refuse to renew, suspend or revoke a license, ban future admissions to a facility, assess administrative penalties, or issue a conditional license; and

4.   a. Pursuant to an investigation or inspection that reveals a willful violation of rules pertaining to minimum direct-care staffing requirements, the Commissioner shall notify the Oklahoma Health Care Authority and the Authority shall withhold as a penalty a minimum of twenty percent (20%) of the vendor payments due the facility under its programs for each day such violation continues.

b. The Commissioner shall impose an equivalent penalty amount under licensure standards for a facility that does not receive vendor payments under its program that is in willful violation of rules pertaining to minimum direct-care staffing requirements.

B.  Whenever the Department takes remedial action against a facility because the financial condition of the facility has endangered or is at risk of endangering the proper operation of the facility or the health, safety or welfare of the residents of the facility, the Department shall also review the conditions of all other facilities in this state owned or operated by a person with a controlling interest as defined Section 1-851.1 of this title, and may take remedial action against the facilities as necessary or appropriate.

C.  Remedial action as provided in subsection A or B of this section shall be based on current and past noncompliance or incomplete or partial compliance; repeated violations; or failure to substantially comply with the Nursing Home Care Act and rules promulgated thereto.  In determining the most appropriate remedy, the Department shall consider at least the following:

1.  The nature, circumstances and gravity of the violations;

2.  The repetitive nature of the violations at the facility or others operated by the same or related entities;

3.  The previous degree of difficulty in obtaining compliance with the rules at the facility or others operated by the same or related entities; and

4.  A clear demonstration of good faith in attempting to achieve and maintain continuing compliance with the provisions of the Nursing Home Care Act.

Added by Laws 1995, c. 230, § 14, eff. July 1, 1995.  Amended by Laws 2000, c. 340, § 16, eff. July 1, 2000; Laws 2002, c. 230, § 7, eff. Nov. 1, 2002; Laws 2005, c. 460, § 3, eff. Nov. 1, 2005.

§63-1-1914.2.  Temporary managers.

A.  The State Commissioner of Health may place a qualified person in a facility as a temporary manager to assume operating control of the facility and to ensure that the health and safety of the residents of the facility are protected when any of the following conditions exist:

1.  The conditions at the facility pose immediate jeopardy to the health and safety of the residents of the facility;

2.  The facility is operating without a license;

3.  The State Department of Health has suspended, revoked or refused to renew the existing license of the facility;

4.  The financial condition of the facility poses an immediate risk to the proper operation of the facility or to the health, safety or welfare of the residents of the facility;

5.  The facility has closed or has informed the Department that it intends to close and adequate arrangements for the relocation of residents have not been made at least thirty (30) days prior to closure; or

6.  The Department has terminated certification status under Medicare/Medicaid.

B.  The Department shall notify the owner or operator of the action taken, the reason or reasons why such action was taken, and the right of the owner or operator to have a hearing on the matter.

C.  Any owner or operator subject to placement of a temporary manager may appeal such action by filing a petition for hearing with the district court within five (5) days of the appointment of a temporary manager.  The court shall conduct the hearing within ten (10) days of the filing of such petition.  On the basis of the hearing, the court may continue the order in effect, revoke it or modify it.  The petition for hearing, when docketed, shall have priority over all cases pending on the docket except criminal cases.

D.  All funds due or available to the facility from any source, to include funds held by a predecessor temporary manager of the facility, during the pendency of the temporary management shall be made available to the temporary manager who shall use the funds to ensure the health and safety of the residents of the facility.  Unless prior written approval has been obtained from the Commissioner for such expenditure, any use of funds for a purpose other than to ensure the health and safety of the residents of the facility shall constitute a breach of the temporary manager's fiduciary duty and a violation of the Nursing Home Care Act.

E.  The Commissioner shall establish qualifications for persons to be appointed as temporary managers and shall maintain a list of all such qualified persons.  The Commissioner may appoint any person from the list to serve as a temporary manager, provided that the Commissioner shall not appoint any owner or affiliate of the facility as its temporary manager.

F.  The temporary manager shall make provisions for the continued protection of the health and safety of all residents of the facility.  The temporary manager appointed pursuant to the Nursing Home Care Act shall exercise those powers and shall perform those duties set out by the Commissioner in writing.  The Commissioner shall provide for the temporary manager to have sufficient power and duties to ensure that the residents of the facility receive adequate care.

G.  If funds are insufficient to meet the expenses of performing the powers and duties conferred on the temporary manager, the temporary manager may borrow the funds or contract for indebtedness as necessary; provided, any such indebtedness shall not be construed to be a debt of the state or made on behalf of the state.  The State of Oklahoma is not liable, directly or indirectly, for any liability incurred by any temporary manager in the performance of the manager's official duties pursuant to law.  The State Board of Health shall, by rule, establish a fund, to be drawn out of the discretionary funds of the Department, to assist temporary managers in the continuation of care of the residents of a facility where, in the judgment of the Commissioner, funds are not available from other sources; provided, any such advances by the Department shall be repaid by the temporary manager at the time the final account is rendered.  If such advances are not repaid in full, any amount not repaid shall constitute a lien against any and all assets of any owner and shall also constitute a lien as provided in paragraph 4 of subsection L of this section.

H.  The Commissioner shall set the compensation of the temporary manager, who shall be paid by the facility.

I.  A temporary manager may be held liable in a personal capacity only for the manager's gross negligence, intentional acts or breaches of fiduciary duty.  The Commissioner may require a temporary manager to post a bond.

J.  The Department shall issue a conditional license to a facility in which a temporary manager is placed.  The duration of a license issued under this section is limited to the duration of the temporary managership.

K.  The Commissioner shall require that the temporary manager report to the Department on a regular basis as to the progress of the facility in reaching substantial compliance with the Nursing Home Care Act and the rules promulgated thereto, and the establishment of mechanisms which will ensure the continued compliance of the facility.

L.  1.  The Commissioner may release the temporary manager  under any of the following circumstances:

a. the Commissioner determines that the facility is and will continue to be in substantial compliance with the Nursing Home Care Act and rules promulgated thereto,

b. a receiver or bankruptcy trustee is appointed,

c. the Commissioner appoints a new temporary manager,

d. a new owner, operator, or manager is licensed,

e. the Department, the temporary manager, or the receiver closes the facility through an orderly transfer of the residents, or

f. an administrative hearing or court order ends the temporary manager appointment.

2.  a. Within thirty (30) days after release, the temporary manager shall render to the Department a complete accounting of all property of which the temporary manager has taken possession, of all funds collected, and of the expenses of the temporary managership, to include, if requested by the Department, copies of all documents supporting the reasonableness and necessity of such expenditures.

b. The rendition of such accounting may be extended only by order of the Commissioner for cause and shall in no event be extended more than one hundred twenty (120) days after release of the temporary manager.

c. Failure to timely render a complete final accounting in accordance with generally accepted accounting practices shall constitute a breach of the temporary manager's fiduciary duties.

d. Upon a temporary manager's default in the timely rendition of a complete final accounting, the Commissioner shall enter an order that the temporary manager is personally liable for all amounts or monies collected for which a final accounting is not made.  Such order for disgorgement or remittance directed to a temporary manager may be filed as a judgment in any district court in the State of Oklahoma, and shall not be dischargeable in bankruptcy or other insolvency proceeding.

3.  After a complete accounting, and payment of reasonable expenses incurred as a result of the temporary managership, the Commissioner shall order payment of the surplus to the owner.  If funds are insufficient to pay reasonable expenses incurred as a result of the temporary managership, the owner shall be liable for the deficiency.  Any funds recovered from the owner shall be used to reimburse any unpaid expenses due and owing as a result of the temporary managership.

4.  In order to protect the health, welfare and safety of the residents of any nursing facility for which a temporary manager has been appointed, the Department is authorized to provide the monies from any funds appropriated or otherwise made available to the Department to protect the residents of the nursing facility.  The Department shall have a lien for any payment made pursuant to this section upon any beneficial interest, direct or indirect, of any owner in the following property:

a. the building in which the facility is located,

b. any fixtures, equipment or goods used in the operation of the facility,

c. the land on which the facility is located, or

d. the proceeds from any conveyance of property described in subparagraphs a, b, or c of this paragraph made by the owner prior to the order placing the temporary manager.

M.  Nothing in the Nursing Home Care Act shall be deemed to relieve any owner, administrator or employee of a facility in which a temporary manager is placed of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, administrator or employee prior to the appointment of a temporary manager; provided, nothing contained in the Nursing Home Care Act shall be construed to suspend during the temporary managership any obligation of the owner, administrator or employee for payment of taxes or other operating and maintenance expenses of the facility or of the owner, administrator, employee or any other person for the payment of mortgages or liens.

N.  The Commissioner may institute any legal proceeding to recover any monies or other thing of value determined to have been expended unnecessarily or in an excessive amount necessary for the maintenance of the health and safety of the residents of a facility, or that was expended in violation of the temporary manager's fiduciary duties, or which expenditure was otherwise unlawful under state or federal law.  Such legal proceeding for wrongful expenditure of these funds may be brought against the temporary manager and against any other person or entity who receives such wrongful expenditure and who was not a bona fide vendor in good faith to the temporary manager, or who was not otherwise a bona fide recipient of such funds in good faith.  Costs for such an action by the Department for funds wrongfully expended shall be awarded if the Department prevails, and shall include all court costs, interest at the statutory rate from and after the date of the wrongful expenditure, and a reasonable attorney fee.  The temporary manager and the bad faith vendor/recipient shall be jointly and severally liable for all funds wrongfully expended and for all related litigation costs.

Added by Laws 1995, c. 230, § 15, eff. July 1, 1995.  Amended by Laws 2002, c. 230, § 8, eff. Nov. 1, 2002; Laws 2005, c. 202, § 1.

§63-1-1914.3.  Informal dispute resolution meeting.

A.  An informal dispute resolution meeting may be conducted by the State Department of Health.

B.  The State Department of Health shall assign all informal dispute resolutions to the unit or section charged with performing survey or inspection activity.

Added by Laws 2005, c. 460, § 4, eff. Nov. 1, 2005.

§63-1-1914.4.  Definitions.

For purposes of this act:

1.  "Deficiency" means a violation or alleged violation by a facility of applicable state or federal laws, rules, or regulations governing the operation or licensure of a facility;

2.  "Deficiency identification number" means an alphanumeric designation of a deficiency by the State Department of Health that denotes the applicable state or federal rule, regulation, or law allegedly violated and that is used on the statement of deficiencies;

3.  "Impartial decision maker" means an individual employed by or under contract with the State Department of Health to conduct an informal dispute resolution for the agency;

4.  "Informal dispute resolution" means a nonjudicial process or forum before an impartial decision maker that provides a facility cited for deficiency with the opportunity to dispute a citation for deficiency;

5.  "Party" means a facility requesting an informal dispute resolution, the State Department of Health, or both;

6.  "State survey agency" means the State Department of Health, the federally designated state entity that performs Medicaid and Medicare surveys and inspections of Oklahoma facilities; and

7.  "Statement of deficiencies" means a statement prepared by the State Department of Health citing the applicable state or federal laws, rules, or regulations violated by a facility and the facts supporting the citation.

Added by Laws 2005, c. 460, § 5, eff. Nov. 1, 2005.

§63-1-1914.5.  Written request for informal dispute resolution.

A.  A facility that wishes to challenge a deficiency through the informal dispute resolution process shall make a written request to the State Department of Health within ten (10) calendar days of the receipt of the statement of deficiencies from the State Department of Health.

B.  The written request for an informal dispute resolution shall include:

1.  A list of all deficiencies that the facility wishes to challenge; and

2.  A statement indicating whether the facility wants the informal dispute resolution to be conducted by telephone conference call, by record review of the impartial decision maker, or by a meeting in which the facility and the State Department of Health appear before the impartial decision maker.

C.  A request for an informal dispute resolution shall not:

1.  Stay any action for enforcement or imposition of remedies;

2.  Affect or preclude the right of a facility to judicial or administrative appeal; or

3.  Duplicate any procedures already held under the federal requirements for informal dispute resolution.

Added by Laws 2005, c. 460, § 6, eff. Nov. 1, 2005.

§63-1-1914.6.  Informal dispute resolution - Impartial decision maker.

A.  Upon receipt of a request for an informal dispute resolution from a facility, the State Department of Health shall assign the matter to an impartial decision maker.

B.  The impartial decision maker shall:

1.  Schedule a time and date for a meeting; and

2.  Inform the parties of the time and date of the informal dispute resolution.

C.  If the request for an informal dispute resolution includes a request by the facility for a meeting at which the facility may appear before the impartial decision maker, the impartial decision maker shall:

1.  Arrange for facilities appropriate for conducting the meeting; and

2.  Inform the parties of the location of the meeting.

D.  Each party shall submit to the impartial decision maker all documentary evidence that the party believes has a bearing on or relevance to the deficiencies in dispute by the date specified by the impartial decision maker.

E.  1.  If the request for an informal dispute resolution does not include a request by the facility for a meeting at which the facility may appear before the impartial decision maker, or upon agreement of the facility and the Department, the impartial decision maker may conduct the meeting by telephone conference call or by a review of documentary evidence submitted by the parties.

2.   a. If the informal dispute resolution is conducted by record review, the impartial decision maker may request, and the facility shall provide, a written statement setting forth the facility's position on accepting, rejecting, or modifying each deficiency in dispute.

b. The written statement shall specify the documentary evidence that supports the position of the facility for each deficiency in dispute.

c. The facility shall provide its written statement to the impartial decision maker and the Department.

d. The Department shall then provide its written statement in rebuttal to the impartial decision maker and the facility.

Added by Laws 2005, c. 460, § 7, eff. Nov. 1, 2005.

§63-1-1914.7.  Employment status of impartial decision maker.

The impartial decision maker in the informal dispute resolution process may be an individual employed by or under contract with the State Department of Health.

Added by Laws 2005, c. 460, § 8, eff. Nov. 1, 2005.

§63-1-1914.8.  Informal dispute resolution - Procedure.

A.  1.  In all informal dispute resolution cases except record review, the State Department of Health shall present the initial arguments.

2.  The facility shall then present its arguments.

B.  1.  The informal dispute resolution shall be limited to no more than two (2) hours in length, with each party being permitted one (1) hour to present its arguments.

2.  However, the impartial decision maker may grant each party additional equal time for good cause as determined by the impartial decision maker.

C.  1.  Rules of evidence or procedure shall not apply to the informal dispute resolution except as provided in this section.

2.  The impartial decision maker may:

a. accept any information that the impartial decision maker deems material to the issue being presented, and

b. reject any information that the impartial decision maker deems immaterial to the issue being presented.

D.  1.  The informal dispute resolution may not be recorded.

2.  However, the impartial decision maker may make written or recorded notes of the arguments.

E.  Only employees of the facility, attending physicians of residents of the facility at the time of the deficiency, pharmacists providing medications to residents of the facility at the time of the deficiency, and consultant pharmacists or nurse consultants utilized by the facility, or the medical director of the facility may appear or participate in the informal dispute resolution for, or on the behalf of, the facility.

F.  Only employees of the Department may appear or participate at the meeting for, or on behalf of, the Department.

G.  The State Long-Term Care Ombudsman, or designee, may appear at, or participate in, the meeting.

H.  No party may be represented by an attorney.

Added by Laws 2005, c. 460, § 9, eff. Nov. 1, 2005.

§63-1-1914.9.  Determinations - Impartial decision maker - State survey agency.

A.  1.  Upon the conclusion of all arguments by the parties at the informal dispute resolution, the impartial decision maker shall issue a written statement of findings that shall be entitled "Determinations".

2.  The determinations shall include:

a. a recitation of the deficiency identification numbers,

b. a statement of whether a disputed deficiency should remain, be removed, or be modified on the statement of deficiencies, and

c. the facts and persuasive arguments that support the finding of the impartial decision maker for each deficiency identification number.

B.  1.  The determination of the impartial decision maker shall be provided to all parties.

2.  The State Department of Health shall review the determination and shall issue a written document entitled "State Survey Agency Determination".

C.  A state survey agency determination is not subject to appeal, reargument, or reconsideration.

D.  The Department shall deliver a copy of the state survey agency determination to the facility and to the impartial decision maker.

E.  1.  In accordance with the state survey agency determination, the Department shall issue an amended state of deficiencies if the state survey agency determination results in modification to any deficiencies cited in the original statement of deficiencies.

2.  If the Department determines that amendments to the statement of deficiencies should result in changes to the scope or severity assigned to any deficiency, the amended statement of deficiencies shall reflect the changes to the scope or severity of any cited deficiency.

F.  The amended statement of deficiencies shall be provided to the facility.

Added by Laws 2005, c. 460, § 10, eff. Nov. 1, 2005.

§63-1-1914.10.  Deficiencies.

A.  The informal dispute resolution process is limited to deficiencies cited on a statement of deficiencies.

B.  1.  If the impartial decision maker finds that matters not subject to informal dispute resolution are presented, the impartial decision maker shall strike all documentary evidence related to or presented for the purpose of disputing the matter not subject to informal dispute resolution.

2.  The impartial decision maker may not include in the determination any matter not subject to informal dispute resolution.

Added by Laws 2005, c. 460, § 11, eff. Nov. 1, 2005.

§63-1-1915.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§6311916.  Prohibited acts  Violations  Prosecution.

A.  No person shall:

1.  Intentionally fail to correct or interfere with the correction of a violation within the time specified on the notice or approved plan of correction under this act as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension;

2.  Intentionally prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the Department in the investigation and enforcement of this act;

3.  Intentionally prevent or attempt to prevent any such representative from examining any relevant books or records in the conduct of official duties under this act;

4.  Intentionally prevent or interfere with any such representative in the preserving of evidence of any violation of this act or the rules promulgated under this act;

5.  Intentionally retaliate or discriminate against any resident or employee for contacting or providing information to any state official, or for initiating, participating in, or testifying in an action for any remedy authorized under this act;

6.  Willfully file any false, incomplete or intentionally misleading information required to be filed under this act, or willfully fail or refuse to file any information; or

7.  Open or operate a facility without a license.

B.  A violation of this section is a misdemeanor.

C.  The district attorney of the county in which the facility is located, or the Attorney General, may be requested by the Department to initiate prosecutions under this section.

Laws 1980, c. 241, § 16, eff. Oct. 1, 1980.

§63-1-1916.1.  Violations - Penalties - Criteria for determination of amount of penalty - Appeal - Surrender of license.

A.  Any person who has been determined by the State Department of Health to have violated any provision of the Nursing Home Care Act or any rule promulgated or order issued pursuant to the provisions of the Nursing Home Care Act, may be liable for an administrative penalty for each day that said violation or violations continue to exist.  Penalties of not less than Fifty Dollars ($50.00) per day or more than Three Thousand Dollars ($3,000.00) per day may be imposed for deficiencies that do not constitute immediate jeopardy to residents.  Penalties of not less than Three Thousand Fifty Dollars ($3,050.00) per day or more than Ten Thousand Dollars ($10,000.00) per day may be imposed for deficiencies constituting immediate jeopardy to residents; provided, however, that specialized facilities for the developmentally disabled or nursing facilities licensed pursuant to this act, which do not participate in Medicaid or Medicare, shall be liable for the maximum penalty, not to exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

B.  The amount of the penalty shall be assessed by the Department pursuant to the provisions of subsection A of this section, after notice and opportunity for hearing.  Within ten (10) working days of the inspection documenting the violation, the facility may appeal this decision pursuant to Article II of the Administrative Procedures Act.  In determining the amount of the penalty, the Department shall include, but not be limited to, consideration of the nature, circumstances and gravity of the violation, the repetitive nature of the violation at this facility or others operated by the same entity, the previous degree of difficulty in obtaining compliance with the rules, and, with respect to the person found to have committed the violation, the degree of culpability, the facility's financial condition and substantial show of good faith in attempting to achieve compliance with the provisions of the Nursing Home Care Act.

C.  Any license holder may elect to surrender his license in lieu of said fine but shall be forever barred from obtaining a reissuance of the license or any other license issued pursuant to the Nursing Home Care Act.

Added by Laws 1989, c. 227, § 30, operative July 1, 1989.  Amended by Laws 1991, c. 127, § 9, emerg. eff. April 29, 1991; Laws 1995, c. 230, § 16, eff. July 1, 1995.

§6311916.2.  Denial, refusal to renew, suspension or revocation of license.

The State Department of Health may deny, refuse to renew, suspend or revoke a license or assess administrative penalties to an applicant, licensee, or facility which has a history of noncompliance or incomplete or partial compliance with or repeated violations of the provisions of the Nursing Home Care Act or the standards, rules or regulations of the Board issued pursuant to the provisions of the Nursing Home Care Act or other satisfactory evidence which demonstrates that the applicant or licensee is unlikely to manage or operate a facility or to provide care or treatment to the residents of a home in a manner which warrants public trust.

Added by Laws 1989, c. 227, § 31.  Amended by Laws 1991, c. 127, § 10, emerg. eff. April 29, 1991.

§6311917.  State agencies to assist in carrying out provisions of act.

It shall be the duty of the Department of Human Services and the Director of the Oklahoma State Bureau of Investigation to assist the Commissioner in carrying out the provisions of this act insofar as the functions of these respective offices and departments are concerned with the health, welfare and safety of any person or persons cared for in facilities as defined herein.

Laws 1980, c. 241, § 17, eff. Oct. 1, 1980.

§63-1-1918.  Rights and responsibilities - Violations - Penalties.

A.  All principles enumerated in this section shall be posted in a conspicuous, easily accessible location in each facility.  Each resident and personally appointed representative of the resident, if any, shall be verbally advised and provided a written copy of such principles prior to or upon admission to the facility.  The facility shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this section.  The facility shall make available to each resident, upon reasonable request, a current written statement of such rights and responsibilities.

B.  A statement of rights and responsibilities shall include, but not be limited to, the following:

1.  Every resident's civil and religious liberties, including the right to independent personal decisions and knowledge of available choices, shall not be infringed upon and the facility shall encourage and assist in the exercise of these rights;

2.  Every resident shall have the right to have private communications, including telephonic communications and visits and consultations with a physician or an attorney, and meetings of family and resident groups or any other person or persons of the resident's choice, and may send and promptly receive, unopened, the resident's personal mail;

3. a. Every resident shall have the right, without fear of reprisal or discrimination, to:

(1) present grievances with respect to treatment or care that is or fails to be furnished on behalf of the resident or others to:

(a) the facility's staff,

(b) the facility's administrator,

(c) the facility's attending physician,

(d) the resident's personal physician, if any,

(e) governmental officials, or

(f) any other person, and

(2) organize or to join with other residents or individuals within or outside of the facility to work for improvements in resident care.

b. The family of a resident shall have the right to meet in the facility with other residents' families.

c. Every resident shall have the right to prompt efforts by the facility to resolve grievances the resident may have, including those with respect to the behavior of other residents;

4.  Every resident shall have the right to manage such resident's own financial affairs, unless the resident delegates the responsibility, in writing, to the facility.  The resident shall have at least a quarterly accounting of any personal financial transactions undertaken in the resident's behalf by the facility during any period of time the resident has delegated such responsibilities to the facility;

5.  Every resident shall have the right to receive adequate and appropriate medical care consistent with established and recognized medical practice standards within the community.  Every resident, unless adjudged to be mentally incapacitated, shall be fully informed by the resident's attending physician of the resident's medical condition and advised in advance of proposed treatment or changes in treatment in terms and language that the resident can understand, unless medically contraindicated, and to participate in the planning of care and treatment or changes in care and treatment.  Every resident shall have the right to refuse medication and treatment after being fully informed of and understanding the consequences of such actions unless adjudged to be mentally incapacitated;

6.  Every resident shall receive respect and privacy in the medical care program of the resident.  Case discussion, consultation, examination and treatment shall remain confidential and shall be conducted discreetly.  Personal and medical records shall be confidential, and shall include such documentation or information so as to alert a health care provider or an emergency medical care facility of the existence of a directive to physicians or a living will;

7.  Every resident shall have the right to reside and to receive services with reasonable accommodation of individual needs and preferences, except where the health or safety of the individual or other residents would be endangered;

8. a. Every resident shall be informed by the facility, at the time of admission, of the facility's policy regarding the provision of hospice services.  The facility's policy shall:

(1) specify whether the facility provides hospice services, either directly or through contractual arrangements with other hospice providers,

(2) specify whether the facility permits hospice services to be provided in the facility by any other hospice services or only by hospice services contracted by the facility,

(3) provide that each resident shall receive a list of hospice services with which the facility contracts, and

(4) provide for complete disclosure to the resident of the facility's relationship with any hospice service that is the result of ownership or an ownership interest of five percent (5%) or more.

b. A facility shall, at the point that a resident requires hospice services, again inform the resident or the personally appointed representative of the resident, if any, verbally and in writing of the resident's right to hospice services pursuant to the facility's policy at the time of the resident's admission;

9.  Every resident shall have the right to receive notice before the room or roommate of the resident in the facility is changed and if the resident has a telephone in his or her room, the resident must be informed of any charges to be incurred when moving;

10.  Every resident shall have the right to retain and use  personal clothing and possessions, unless medically contraindicated, and shall have the right to security in the storage and use of such clothing and possessions;

11.  Every resident shall have the right to receive courteous and respectful care and treatment and a written statement of the services provided by the facility, including those required to be offered on an as-needed basis, and a statement of related charges, including any costs for services not covered under Medicare or Medicaid, or not covered by the facility's basic per diem rate;

12.  Every resident shall be free from mental and physical abuse and neglect, as such terms are defined in Section 10-103 of Title 43A of the Oklahoma Statutes, corporal punishment, involuntary seclusion, and from any physical and chemical restraints imposed for purposes of discipline or convenience and not required to treat the resident's medical symptoms, except those restraints authorized in writing by a physician for a specified period of time or as are necessitated by an emergency where the restraint may only be applied by a physician, qualified licensed nurse or other personnel under the supervision of the physician who shall set forth in writing the circumstances requiring the use of restraint.  Use of a chemical or physical restraint shall require the consultation of a physician within twenty-four (24) hours of such emergency;

13.  Every resident shall receive a statement of the facility's regulations and an explanation of the resident's responsibility to obey all reasonable regulations of the facility and to respect the personal rights and private property of the other residents;

14.  Every resident shall receive a statement that, should they be adjudicated incompetent and have no ability to be restored to legal capacity, the above rights and responsibilities shall be exercised by a court-appointed representative;

15.  No resident shall be required to perform services for a facility;

16.  Every resident shall have privacy for spousal visits.  Every resident may share a room with the resident's spouse, if the spouse is residing in the same facility;

17.  When a physician indicates it is appropriate, a facility shall immediately notify the resident's next of kin, or representative of the resident's death or when the resident's death appears to be imminent;

18.  Every resident shall have the right to participate in social, religious, and community activities that do not interfere with the rights of other residents in the facility; and

19.  Every resident shall have the right to examine, upon reasonable request, the results of the most recent survey of the facility conducted by the State Department of Health with respect to the facility and any plan of correction in effect with respect to the facility.

C.  No licensed facility shall deny appropriate care on the basis of the resident's source of payment as defined in the regulations.  Appropriate care shall not include duplication of services by a nursing home, hospice, or any combination of care providers.

D.  Each facility shall prepare a written plan and provide appropriate staff training to implement each resident's rights as stated in this section.

E.  Any person convicted of violating any provisions of this section shall be guilty of a misdemeanor, punishable by a fine of not less than One Hundred Dollars ($100.00), nor more than Three Hundred Dollars ($300.00), or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

F.  In addition to the penalties provided in this section, an action may be brought against an individual by any resident who is injured by any violation of this section, or who shall suffer injury from any person whose threats would cause a violation of this section if carried through, may maintain an action to prevent, restrain or enjoin a violation or threatened violation.  If a violation or threatened violation of this section shall be established in any action, the court shall enjoin and restrain or otherwise prohibit the violation or threatened violation and assess in favor of the plaintiff and against the defendant the cost of the suit.  If damages are alleged and proved in the action, the plaintiff shall be entitled to recover from the defendant the actual damages sustained by the plaintiff.  If it is proved in an action that the defendant's conduct was willful or in reckless disregard of the rights provided by this section, punitive damages may be assessed.

G.  Any employee of a state agency that inspects any nursing facility or special facility shall report any flagrant violations of this act or any other statute to the administrative head of the state agency, who shall immediately take whatever steps are necessary to correct the situation including, when appropriate, reporting the violation to the district attorney of the county in which the violation occurred.

H.  Upon the death of a resident who has no sources of payment for funeral services, the facility shall immediately notify appropriate county officials who shall be responsible for funeral and burial procedures of the deceased in the same manner as with any indigent resident of the county.

Added by Laws 1980, c. 241, § 18, eff. Oct. 1, 1980.  Amended by Laws 1981, c. 182, § 3; Laws 1982, c. 171, § 1; Laws 1991, c. 127, § 11, emerg. eff. April 29, 1991; Laws 1992, c. 173, § 1, emerg. eff. May 5, 1992; Laws 1996, c. 231, § 4, eff. July 1, 1996; Laws 2001, c. 393, § 3, emerg. eff. June 4, 2001; Laws 2002, c. 138, § 1, eff. Nov. 1, 2002; Laws 2003, c.390, § 8, eff. July 1, 2003.

§63-1-1918.1.  Dispensation of certain drugs in bubble pack units - Pilot program.

A.  The purpose of this section is to reduce expensive and unnecessary wastage of excess drugs dispensed to residents of nursing homes.  In order to determine if the use of bubble pack units and the return and reissuance of unadulterated drugs is cost-effective and administratively efficient there is hereby established a pilot program for dispensing and returning anti-ulcer and antiarthritics in bubble pack units.  The pilot program shall terminate January 1, 1998.

B.  For the purpose of this study, upon filling a prescription for residents of nursing facilities, a pharmacist shall dispense anti-ulcer and antiarthritics in bubble pack units when available.

C.  Any prescription for anti-ulcer and antiarthritics dispensed by a pharmacist in bubble pack units for a resident of a nursing home that is unused and is unadulterated may be returned for credit to the issuing pharmacy.  Such medication may be dispensed by the pharmacist to other nursing home patients.  The Oklahoma Health Care Authority in concert with the State Board of Pharmacy shall promulgate permanent rules that will provide for the implementation of this subsection.  The permanent rules shall be promulgated by the Board pursuant to the provisions of the Administrative Procedures Act.

D.  The Oklahoma State Board of Health in concert with the State Board of Pharmacy shall promulgate rules to ensure the integrity of the collection of unadulterated anti-ulcer and antiarthritics within nursing facilities.  The rules shall provide for a drug manifest form that shall accompany each shipment of unadulterated anti-ulcer and antiarthritics in bubble pack units from the nursing facility to the dispensing pharmacy.

E.  The State Board of Health shall report the findings of the pilot program to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor by April 1, 1998.

F.  For purposes of this section:

1.  "Bubble pack units" means a sealed unit of use container packaged by a pharmacy or pharmaceutical manufacturer that bears the name of the drug, expiration date, and the name of the pharmacy dispensing the drug;

2.  "Nursing facility" means a facility as defined by Section 1-1902 of Title 63 of the Oklahoma Statutes;

3.  "Unadulterated" means medications that are properly stored, labeled and not past the expiration date; and

4.  "Antiarthritics" means legend nonsteroidal anti-inflammatory drugs.

Added by Laws 1995, c. 299, § 1, eff. Sept. 1, 1995.

§63-1-1918.2.  Renumbered as § 367.3 of Title 59 by Laws 2004, c. 374, § 9, emerg. eff. June 3, 2004.

§63-1-1918A.  Repealed by Laws 2005, c. 108, § 4, eff. July 1, 2005.

§63-1-1918B.  Intent of Legislature regarding nursing home residents' pain - Nursing homes to assess residents' pain - Rules and regulations regarding pain management.

A.  It is the intent of the Legislature that pain experienced by nursing home residents be assessed and treated promptly, effectively, and for as long as pain persists.

B.  On and after July 1, 2005, every nursing facility licensed pursuant to the Nursing Home Care Act shall, as a condition of licensure, include pain as an item to be assessed at the same time as vital signs are taken.  The nursing facility shall ensure that pain assessment is performed in a consistent manner that is appropriate to the patient.  The pain assessment shall be noted in the patient's chart in a manner consistent with other vital signs.

C.  The State Board of Health shall promulgate rules, pursuant to recommendations issued by the State Advisory Council on Pain Management, for assessing and documenting pain.

Added by Laws 2004, c. 388, § 2, emerg. eff. June 3, 2004.

§6311919.  Person authorized to have access to facilities  Violations  Exemptions.

A.  Any employee or agent of a public agency or any representative of a community legal services program or any member of a nonprofit community supported agency which provides health or social services to the elderly, or any member of a church group, association of older persons or community service club which provides volunteers for service to nursing home residents shall be permitted access at reasonable hours, which shall be 10:00 a.m. to 8:00 p.m., to any individual resident of any facility, if the purpose of such agency, program or organization includes rendering assistance to residents without charge, but only if there is neither a commercial purpose nor affect to such access and if the purpose is to do any of the following:

1.  Visit, talk with and make personal, social and legal services available to all residents;

2.  Inform residents of their rights and entitlements and their corresponding obligations, under federal and state laws, by means of educational materials and discussions in groups and with individual residents;

3.  Assist residents in asserting their legal rights regarding claims for public assistance, medical assistance and Social Security benefits, as well as in all other matters in which residents are aggrieved.  Assistance may include counseling and litigation; or

4.  Engage in other methods of asserting, advising and representing residents so as to extend to them full enjoyment of their rights.

B.  All persons entering a facility under this section shall promptly notify appropriate facility personnel of their presence. They shall, upon request, produce identification to establish their identity.  No such person shall enter the immediate living area of any resident without first identifying himself and then receiving permission from the resident to enter.  The rights of other residents present in the room shall be respected.  A resident may terminate at any time a visit by a person having access to the resident's living area under this section.

C.  This section shall not limit the power of the Department or other public agency otherwise permitted or required by law to enter and inspect a facility.

D.  Notwithstanding subsection A of this section, the administrator of a facility may refuse access to the facility to any person if the presence of that person in the facility would be injurious to the health and safety of a resident or would threaten the security of the property of a resident or the facility, or if the person seeks access to the facility for commercial purposes. Any person refused access to a facility may within ten (10) days request a hearing.  In that proceeding, the burden of proof as to the right of the facility to refuse access under this section shall be on the facility.

E.  This section shall not apply to any inspection team of the Department or any other agency.

Laws 1980, c. 241, § 19, eff. Oct. 1, 1980.

§6311920.  Protection of resident's funds.

To protect each resident's funds, the facility or home:

1.  Shall reserve a portion of each resident's monthly income, in an amount not less than Twentyfive Dollars ($25.00), as a personal needs allowance for use by the resident, or for use on behalf of the resident by his guardian, or other representative designated by the resident;

2.  Shall at the time of admission, provide each resident, or his representative, with a written statement explaining the resident's rights regarding personal funds and listing the services for which the resident will be charged, and obtain a signed acknowledgment from each resident or his representative that he has received the statement;

3.  May accept funds from a resident for safekeeping and managing, if the facility or home receives written authorization from the resident or his guardian; such authorization shall be attested to by a witness who has no pecuniary interest in the facility or home or its operations, and who is not connected in any way to facility or home personnel or the administrator in any manner whatsoever;

4.  Shall maintain and allow each resident and responsible party access to a written record of all financial arrangements and transactions involving the individual resident's funds;

5.  Shall provide each resident, or his representative with a written itemized statement on request, of all financial transactions involving the resident's funds;

6.  Shall keep any funds received from a resident for safekeeping in an account separate from the facility's or home's funds and shall maintain such funds as required by the Department of Human Services and federal regulations;

7.  Shall return to the resident, upon written request by the resident or his guardian, if courtappointed, all or any part of the resident's funds given the facility or home for safekeeping, including the interest accrued from deposits;

8.  Shall place any monthly allowance to which a resident is entitled in that resident's personal account, or give it to the resident, unless the facility or home has written authorization from the resident or the resident's guardian or if the resident is a minor, his parent, to handle it differently;

9.  Unless otherwise provided by state law, upon the death of a resident, shall provide the administrator or executor of the resident's estate with a complete accounting of all the resident's personal property, including any funds of the resident being held by the facility or home; and

10.  If the facility or home is sold, shall provide the buyer with a written verification by a public accountant of all residents' monies and properties being transferred, and obtain a signed receipt from the new owner.

Amended by Laws 1984, c. 128, § 4, eff. Nov. 1, 1984; Laws 1985, c. 135, § 8, emerg. eff. June 7, 1985.

§6311921.  Contracts  Provisions and procedures.

A.  A written contract shall be executed between a person or his guardian or responsible party or if the resident is a minor, his parent, and a facility or its agent within one hundred twenty (120) days from the time a person is admitted to a facility, or at the expiration of the period of previous contract, or when the source of payment for the resident's care changes from private to public funds or from public to private funds; if a person is a resident of a facility on the effective date of this act and no legally enforceable contract exists, then a contract as described in this section shall be executed within sixty (60) days after the effective date of this act.  If the facility receives or is to receive payment by the state or federal government, an individual contract with the nursing home is not required.

A resident shall not be discharged or transferred at the expiration of the term of a contract, except as provided in Sections 11926 through 11937 of this title.

B.  The contract shall be executed between the resident or the resident's guardian or, if the resident is a minor, his parent or guardian and the licensee.

C.  A copy of the contract shall be given to the resident or to the resident's representative at the time of the resident's admission to the facility.

D.  A copy of the contract for a resident who is supported by nonpublic funds other than the resident's own funds shall be made available to the person providing the funds for the resident's support.

E.  The contract shall be written in clear and unambiguous language and shall be printed in type no smaller than standard typewriter pica or elite type. The general form of the contract shall be prescribed by the Department.

F.  The contract shall specify:

1.  The term of the contract;

2.  The services to be provided under the contract and the charges for the services;

3.  The services that may be provided to supplement the contract and the charges for the services;

4.  The sources liable for payments due under the contract;

5.  The amount of deposit paid; and

6.  The rights, duties and obligations of the resident, except that the specification of a resident's rights may be furnished on a separate document which complies with the requirements of Section 11918 of this title.

G.  The contract shall designate the name of the resident's representative, if any.

H.  The contract shall provide that if the resident dies or is compelled by a change in physical or mental health to leave the facility, the contract and all obligations under it shall terminate immediately.  All charges shall be prorated as of the date on which the contract terminates, and, if any payments have been made in advance, the excess shall be refunded to the resident.  This provision shall not apply to lifecare contracts through which a facility agrees to provide maintenance and care for a resident throughout the remainder of his life or to continuingcare contract through which a facility agrees to supplement all available forms of financial support in providing maintenance and care for a resident throughout the remainder of his life.

Laws 1980, c. 241, § 21, eff. Oct. 1, 1980; Laws 1981, c. 182, § 5.

§6311922.  Residents' advisory council.

A.  Each facility shall establish a residents' advisory council.  The administrator shall designate a member of the facility staff to coordinate the establishment of, and render assistance to, said council.

B.  The composition of the residents' advisory council shall be specified by Department regulation, but no employee or affiliate of a facility shall be a member of any such council.

C.  The residents' advisory council shall meet at least once each month with the staff coordinator who shall provide assistance to said council in preparing and disseminating a report of each meeting as specified by the regulations to all residents, the administrator, and the staff.

D.  Records of the residents' advisory council meetings shall be maintained in the office of the administrator.

E.  The residents' advisory council shall communicate to the administrator the opinions and concerns of the residents.  The council shall review procedures for implementing residents' rights, facility responsibilities and make recommendations for changes or additions which will strengthen the facility's policies and procedures as they affect residents' rights and facility responsibilities.

F.  The residents' advisory council shall be forum for:

1.  Obtaining and disseminating information;

2.  Soliciting and adopting recommendations for facility programming and improvements; and

3.  Early identification and recommendation of orderly resolution of problems.

G.  The residents' advisory council may present complaints as provided in Section 11924 of this title on behalf of a resident to the Department.

Laws 1980, c. 241, § 22, eff. Oct. 1, 1980; Laws 1981, c. 182, § 6.

§63-1-1923.  Long-Term Care Facility Advisory Board.

A.  There is hereby re-created, to continue until July 1, 2010, in accordance with the provisions of the Oklahoma Sunset Law, a Long-Term Care Facility Advisory Board which shall be composed as follows:

1.  The Governor shall appoint a twenty-seven-member Long-Term Care Facility Advisory Board which shall advise the State Commissioner of Health.  The Advisory Board shall be comprised of the following persons:

a. one representative from the Office of the State Fire Marshal, designated by the State Fire Marshal,

b. one representative from the Oklahoma Health Care Authority, designated by the Administrator,

c. one representative from the Department of Mental Health and Substance Abuse Services, designated by the Commissioner of Mental Health and Substance Abuse Services,

d. one representative from the Department of Human Services, designated by the Director of Human Services,

e. one member who shall be a licensed general practitioner of the medical profession,

f. one member who shall be a general practitioner of the osteopathic profession,

g. one member who shall be a registered pharmacist,

h. one member who shall be a licensed registered nurse,

i. one member who shall be a licensed practical nurse,

j. three members who shall be of reputable and responsible character and sound physical and mental health and shall be operator-administrators of nursing homes which have current licenses issued pursuant to the Nursing Home Care Act and who shall have had five (5) years' experience in the nursing home profession as operator-administrators,

k. three members who shall be residential care home operator-administrators licensed pursuant to the provisions of the Residential Care Act,

l. three members who shall be adult day care facility owner-operators licensed pursuant to the provisions of the Adult Day Care Act,

m. three members who shall be continuum of care facility or assisted living center owner-operators licensed pursuant to the provisions of the Continuum of Care and Assisted Living Act, and

n. six members who shall be over the age of sixty-five (65) who shall represent the general public;

2.  The designated representative from the Office of the State Fire Marshal, the designated representative from the Department of Mental Health and Substance Abuse Services, the designated representative from the Department of Human Services, and the designated representative from the State Department of Health shall serve at the pleasure of their designators;

3.  The initial appointments of the Governor shall be for the following terms:

a. the initial term of the member of the medical profession shall be for a three-year term,

b. the initial term of the member of the osteopathic profession shall be for a three-year term,

c. the initial term of the registered pharmacist shall be for a two-year term,

d. the initial term of the licensed registered nurse shall be for a two-year term,

e. the initial term of the licensed practical nurse shall be for a one-year term,

f. of the initial terms for the twelve members who are licensed operator-administrators for facilities pursuant to the Nursing Home Care Act, residential care homes pursuant to the Residential Care Act, adult day care facilities pursuant to the Adult Day Care Act, and continuum of care facilities and assisted living centers pursuant to the Continuum of Care and Assisted Living Act, four shall be for one-year terms, four shall be for two-year terms, and  four shall be for three-year terms; provided that representatives for each of the terms shall include one individual representing facilities subject to the provisions of the Nursing Home Care Act, one individual representing residential care homes subject to the Residential Care Act, one individual representing facilities subject to the provisions of the Adult Day Care Act, and one individual representing continuum of care facilities and assisted living centers subject to the provisions of the Continuum of Care and Assisted Living Act, and

g. the initial terms for the six members of the general public over the age of sixty-five (65) shall be for one-, two-, three-, four-, five- and six-year terms respectively.

4.  After the initial designations or appointments, the designated representative from the Office of the State Fire Marshal, the designated representative of the Oklahoma Health Care Authority, the designated representative of the Department of Human Services and the designated representative of the Department of Mental Health and Substance Abuse Services shall each serve at the pleasure of their designators.  All other terms shall be for a three-year period.  In case of a vacancy, the Governor shall appoint individuals to fill the remainder of the term.

B.  The State Department of Health shall provide a clerical staff worker to perform designated duties of the Advisory Board.  The Department shall also provide space for meetings of the Advisory Board.

C.  The Advisory Board shall annually elect a chair, vice-chair and secretary-treasurer, shall meet at least quarterly, and may hold such special meetings as may be necessary.  The members of the Advisory Board shall be reimbursed as provided for by the State Travel Reimbursement Act.

D.  The Advisory Board shall have the power and duty to:

1.  Serve as an advisory body to the Department for the development and improvement of services to and care and treatment of residents of facilities subject to the provisions of the Nursing Home Care Act, homes subject to the provisions of the Residential Care Act and facilities subject to the provisions of the Adult Day Care Act;

2.  Review, make recommendations regarding, and approve in its advisory capacity the system of standards developed by the Department;

3.  Evaluate and review the standards, practices, and procedures of the Department regarding the administration and enforcement of the provisions of the Nursing Home Care Act, the Residential Care Act and the Adult Day Care Act, and the quality of services and care and treatment provided to residents of facilities and residential care homes and participants in adult day care centers.  The Board may make recommendations to the Department as necessary and appropriate;

4.  Evaluate and review financial accountability standards, policies and practices of residential care facilities regarding residents' funds for which the facility is the payee, and evaluate and review expenditures made on behalf of the resident by the facility to ensure that such funds are managed appropriately and in the best interests of the resident; and

5.  Publish and distribute an annual report of its activities and any recommendations for the improvement of services and care and treatment to residents of facilities and residential care homes and participants in adult day care centers on or before January 1 of each year to the Governor, the State Commissioner of Health, the State Board of Health, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the chief administrative officer of each agency affected by the report.

Added by Laws 1980, c. 241, § 23, eff. Oct. 1, 1980.  Amended by Laws 1984, c. 128, § 5, eff. Nov. 1, 1984; Laws 1986, c. 16, § 1, eff. July 1, 1986; Laws 1987, c. 98, § 27, emerg. eff. May 20, 1987; Laws 1989, c. 192, § 10, eff. Nov. 1, 1989; Laws 1989, c. 345, § 3, eff. Oct. 1, 1989; Laws 1990, c. 51, § 127, emerg. eff. April 9, 1990; Laws 1992, c. 109, § 1, emerg. eff. April 20, 1992; Laws 1995, c. 230, § 17, eff. July 1, 1995; Laws 1998, c. 42, § 1; Laws 2001, c. 17, § 1, eff. July 1, 2001; Laws 2004, c. 25, § 1.

§63-1-1923.1.  Residents and Family State Council - Toll free hotline.

The State Department of Health shall:

1.  Establish a Residents and Family State Council which shall be composed of fifteen (15) members who are, or who have been within the last twelve (12) months, residents, family members, resident volunteer representatives or guardians of residents of nursing facilities licensed pursuant to the Nursing Home Care Act, but shall not include persons representing residents in facilities for the developmentally disabled.  The Council shall annually elect a chair and vice-chair, and shall meet at least quarterly.  Meetings shall be conducted in the various areas of the state with at least one meeting in each of the four quadrants of the state to allow for participation by family members and residents where possible.  The members of the Council shall be reimbursed pursuant to the State Travel Reimbursement Act.  The Council shall have the power and duty to advise the State Department of Health concerning the development and improvement of services to and care and treatment of residents of facilities subject to the provisions of the Nursing Home Care Act and make recommendations to the Department as necessary and appropriate.  The members shall serve at the pleasure of the State Commissioner of Health; and

2.  Establish a toll free, twenty-four-hour hotline for filing of complaints against facilities licensed pursuant to the provisions of the Nursing Home Care Act.

Added by Laws 1995, c. 230, § 18, eff. July 1, 1995.

§6311924.  Information which may be disclosed by department.

The following information is subject to disclosure to the public from the Department:

1.  Information submitted under Section 40 of this act except information concerning the remuneration of personnel licensed, registered or certified by the Department and monthly charges for an individual private resident;

2.  Records of license and certification inspections, surveys and evaluations of facilities, other reports of inspections, surveys and evaluations of resident care, and reports concerning a facility prepared pursuant to Titles XVIII and XIX of the Social Security Act, subject to the provisions of the Social Security Act; and

3.  Complaints filed against a facility and complaint investigation reports, except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a facility as provided in Section 40 of this act and, further, except that a complainant or resident's name shall not be disclosed except as provided in Section 40 of this act.

Laws 1980, c. 241, § 24, eff. Oct. 1, 1980.

§6311925.  Minimum standards for facilities.

The State Department of Health shall prescribe minimum standards for facilities.  These standards shall regulate:

1.  Location and construction of the facility, including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety and comfort of residents and protection from fire hazards;

2.  Number and qualifications of all personnel, including management and nursing personnel, having responsibility for any part of the care given to residents; specifically, the Department shall establish staffing ratios for facilities which shall specify the number of staff hours per resident of care that are needed for professional nursing care for various types of facilities or areas within facilities;

3.  All sanitary conditions within the facility and its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which shall ensure the health and comfort of residents;

4.  Diet related to the needs of each resident based on sound nutritional practice and on recommendations which may be made by the physicians attending the resident;

5.  Equipment essential to the health and welfare of the residents;

6.  Minimum levels of supplies including, but not limited to, food and other perishables;

7.  Minimum financial solvency standards to ensure the operation of facilities; and

8.  A program of rehabilitation for those residents who would benefit from such programs.

Added by Laws 1980, c. 241, § 25, eff. Oct. 1, 1980.  Amended by Laws 2002, c. 230, § 9, eff. Nov. 1, 2002.

§6311925.1.  Longterm care facilities  Visiting or residential animals.

The State Board of Health shall establish rules and regulations allowing the use of visiting or residential animals in selected longterm health care facilities in this state.  Longterm health care facilities which want animals shall be required to apply to the State Department of Health for approval for residential animals. Such rules and regulations shall be established giving consideration to disease prevention, sanitation, prevention of injury to patients and animals, and other concerns deemed appropriate by the Board.

Added by Laws 1984, c. 52, § 1, eff. Nov. 1, 1984.

§63-1-1925.2.  Reimbursements from Nursing Facility Quality of Care Fund - Staffing ratios - Name and title posting - Rule promulgation - Appeal - Nursing Facility Funding Advisory Committee.

A.  The Oklahoma Health Care Authority shall fully recalculate and reimburse nursing facilities and intermediate care facilities for the mentally retarded (ICFs/MR) from the Nursing Facility Quality of Care Fund beginning October 1, 2000, the average actual, audited costs reflected in previously submitted cost reports for the cost-reporting period that began July 1, 1998, and ended June 30, 1999, inflated by the federally published inflationary factors for the two (2) years appropriate to reflect present-day costs at the midpoint of the July 1, 2000, through June 30, 2001, rate year.

1.  The recalculations provided for in this subsection shall be consistent for both nursing facilities and intermediate care facilities for the mentally retarded (ICFs/MR), and shall be calculated in the same manner as has been mutually understood by the long-term care industry and the Oklahoma Health Care Authority.

2.  The recalculated reimbursement rate shall be implemented September 1, 2000.

B.  1.  From September 1, 2000, through August 31, 2001, all nursing facilities subject to the Nursing Home Care Act, in addition to other state and federal requirements related to the staffing of nursing facilities, shall maintain the following minimum direct-care-staff-to-resident ratios:

a. from 7:00 a.m. to 3:00 p.m., one direct-care staff to every eight residents, or major fraction thereof,

b. from 3:00 p.m. to 11:00 p.m., one direct-care staff to every twelve residents, or major fraction thereof, and

c. from 11:00 p.m. to 7:00 a.m., one direct-care staff to every seventeen residents, or major fraction thereof.

2.  From September 1, 2001, through August 31, 2003, nursing facilities subject to the Nursing Home Care Act and intermediate care facilities for the mentally retarded with seventeen or more beds shall maintain, in addition to other state and federal requirements related to the staffing of nursing facilities, the following minimum direct-care-staff-to-resident ratios:

a. from 7:00 a.m. to 3:00 p.m., one direct-care staff to every seven residents, or major fraction thereof,

b. from 3:00 p.m. to 11:00 p.m., one direct-care staff to every ten residents, or major fraction thereof, and

c. from 11:00 p.m. to 7:00 a.m., one direct-care staff to every seventeen residents, or major fraction thereof.

3.  On and after September 1, 2003, subject to the availability of funds, nursing facilities subject to the Nursing Home Care Act and intermediate care facilities for the mentally retarded with seventeen or more beds shall maintain, in addition to other state and federal requirements related to the staffing of nursing facilities, the following minimum direct-care-staff-to-resident ratios:

a. from 7:00 a.m. to 3:00 p.m., one direct-care staff to every six residents, or major fraction thereof,

b. from 3:00 p.m. to 11:00 p.m., one direct-care staff to every eight residents, or major fraction thereof, and

c. from 11:00 p.m. to 7:00 a.m., one direct-care staff to every fifteen residents, or major fraction thereof.

4.  Effective immediately, facilities shall have the option of varying the starting times for the eight-hour shifts by one (1) hour before or one (1) hour after the times designated in this section without overlapping shifts.

5. a. On and after January 1, 2004, a facility that has been determined by the State Department of Health to have been in compliance with the provisions of paragraph 3 of this subsection since the implementation date of this subsection, may implement flexible staff scheduling; provided, however, such facility shall continue to maintain a direct-care service rate of at least two and eighty-six one-hundredths (2.86) hours of direct-care service per resident per day.

b. At no time shall direct-care staffing ratios in a facility with flexible staff-scheduling privileges fall below one direct-care staff to every sixteen residents, and at least two direct-care staff shall be on duty and awake at all times.

c. As used in this paragraph, "flexible staff-scheduling" means maintaining:

(1) a direct-care-staff-to-resident ratio based on overall hours of direct-care service per resident per day rate of not less than two and eighty-six one-hundredths (2.86) hours per day,

(2) a direct-care-staff-to-resident ratio of at least one direct-care staff person on duty to every sixteen residents at all times, and

(3) at least two direct-care staff persons on duty and awake at all times.

6. a. On and after January 1, 2004, the Department shall require a facility to maintain the shift-based, staff-to-resident ratios provided in paragraph 3 of this subsection if the facility has been determined by the Department to be deficient with regard to:

(1) the provisions of paragraph 3 of this subsection,

(2) fraudulent reporting of staffing on the Quality of Care Report,

(3) a complaint and/or survey investigation that has determined substandard quality of care, or

(4) a complaint and/or survey investigation that has determined quality-of-care problems related to insufficient staffing.

b. The Department shall require a facility described in subparagraph a of this paragraph to achieve and maintain the shift-based, staff-to-resident ratios provided in paragraph 3 of this subsection for a minimum of three (3) months before being considered eligible to implement flexible staff scheduling as defined in subparagraph c of paragraph 5 of this subsection.

c. Upon a subsequent determination by the Department that the facility has achieved and maintained for at least three (3) months the shift-based, staff-to-resident ratios described in paragraph 3 of this subsection, and has corrected any deficiency described in subparagraph a of this paragraph, the Department shall notify the facility of its eligibility to implement flexible staff-scheduling privileges.

7. a. For facilities that have been granted flexible staff-scheduling privileges, the Department shall monitor and evaluate facility compliance with the flexible staff-scheduling staffing provisions of paragraph 5 of this subsection through reviews of monthly staffing reports, results of complaint investigations and inspections.

b. If the Department identifies any quality-of-care problems related to insufficient staffing in such facility, the Department shall issue a directed plan of correction to the facility found to be out of compliance with the provisions of this subsection.

c. In a directed plan of correction, the Department shall require a facility described in subparagraph b of this paragraph to maintain shift-based, staff-to-resident ratios for the following periods of time:

(1) the first determination shall require that shift-based, staff-to-resident ratios be maintained until full compliance is achieved,

(2) the second determination within a two-year period shall require that shift-based, staff-to-resident ratios be maintained for a minimum period of six (6) months, and

(3) the third determination within a two-year period shall require that shift-based, staff-to-resident ratios be maintained for a minimum period of twelve (12) months.

C.  Effective September 1, 2002, facilities shall post the names and titles of direct-care staff on duty each day in a conspicuous place, including the name and title of the supervising nurse.

D.  The State Board of Health shall promulgate rules prescribing staffing requirements for intermediate care facilities for the mentally retarded serving six or fewer clients and for intermediate care facilities for the mentally retarded serving sixteen or fewer clients.

E.  Facilities shall have the right to appeal and to the informal dispute resolution process with regard to penalties and sanctions imposed due to staffing noncompliance.

F.  1.  When the state Medicaid program reimbursement rate reflects the sum of Ninety-four Dollars and eleven cents ($94.11), plus the increases in actual audited costs over and above the actual audited costs reflected in the cost reports submitted for the most current cost-reporting period and the costs estimated by the Oklahoma Health Care Authority to increase the direct-care, flexible staff-scheduling staffing level from two and eighty-six one-hundredths (2.86) hours per day per occupied bed to three and two-tenths (3.2) hours per day per occupied bed, all nursing facilities subject to the provisions of the Nursing Home Care Act and intermediate care facilities for the mentally retarded with seventeen or more beds, in addition to other state and federal requirements related to the staffing of nursing facilities, shall maintain direct-care, flexible staff-scheduling staffing levels based on an overall three and two-tenths (3.2) hours per day per occupied bed.

2.  When the state Medicaid program reimbursement rate reflects the sum of Ninety-four Dollars and eleven cents ($94.11), plus the increases in actual audited costs over and above the actual audited costs reflected in the cost reports submitted for the most current cost-reporting period and the costs estimated by the Oklahoma Health Care Authority to increase the direct-care flexible staff-scheduling staffing level from three and two-tenths (3.2) hours per day per occupied bed to three and eight-tenths (3.8) hours per day per occupied bed, all nursing facilities subject to the provisions of the Nursing Home Care Act and intermediate care facilities for the mentally retarded with seventeen or more beds, in addition to other state and federal requirements related to the staffing of nursing facilities, shall maintain direct-care, flexible staff-scheduling staffing levels based on an overall three and eight-tenths (3.8) hours per day per occupied bed.

3.  When the state Medicaid program reimbursement rate reflects the sum of Ninety-four Dollars and eleven cents ($94.11), plus the increases in actual audited costs over and above the actual audited costs reflected in the cost reports submitted for the most current cost-reporting period and the costs estimated by the Oklahoma Health Care Authority to increase the direct-care, flexible staff-scheduling staffing level from three and eight-tenths (3.8) hours per day per occupied bed to four and one-tenth (4.1) hours per day per occupied bed, all nursing facilities subject to the provisions of the Nursing Home Care Act and intermediate care facilities for the mentally retarded with seventeen or more beds, in addition to other state and federal requirements related to the staffing of nursing facilities, shall maintain direct-care, flexible staff-scheduling staffing levels based on an overall four and one-tenth (4.1) hours per day per occupied bed.

4.  The Board shall promulgate rules for shift-based, staff-to-resident ratios for noncompliant facilities denoting the incremental increases reflected in direct-care, flexible staff-scheduling staffing levels.

5.  In the event that the state Medicaid program reimbursement rate for facilities subject to the Nursing Home Care Act, and intermediate care facilities for the mentally retarded having seventeen or more beds is reduced below actual audited costs, the requirements for staffing ratio levels shall be adjusted to the appropriate levels provided in paragraphs 1 through 4 of this subsection.

G.  For purposes of this subsection:

1.  "Direct-care staff" means any nursing or therapy staff who provides direct, hands-on care to residents in a nursing facility; and

2.  Prior to September 1, 2003, activity and social services staff who are not providing direct, hands-on care to residents may be included in the direct-care-staff-to-resident ratio in any shift.  On and after September 1, 2003, such persons shall not be included in the direct-care-staff-to-resident ratio.

H.  1.  The Oklahoma Health Care Authority shall require all nursing facilities subject to the provisions of the Nursing Home Care Act and intermediate care facilities for the mentally retarded with seventeen or more beds to submit a monthly report on staffing ratios on a form that the Authority shall develop.

2.  The report shall document the extent to which such facilities are meeting or are failing to meet the minimum direct-care-staff-to-resident ratios specified by this section.  Such report shall be available to the public upon request.

3.  The Authority may assess administrative penalties for the failure of any facility to submit the report as required by the Authority.  Provided, however:

a. administrative penalties shall not accrue until the Authority notifies the facility in writing that the report was not timely submitted as required, and

b. a minimum of a one-day penalty shall be assessed in all instances.

4.  Administrative penalties shall not be assessed for computational errors made in preparing the report.

5.  Monies collected from administrative penalties shall be deposited in the Nursing Facility Quality of Care Fund and utilized for the purposes specified in the Oklahoma Healthcare Initiative Act.

I.  1.  All entities regulated by this state that provide long-term care services shall utilize a single assessment tool to determine client services needs.  The tool shall be developed by the Oklahoma Health Care Authority in consultation with the State Department of Health.

2. a. The Oklahoma Nursing Facility Funding Advisory Committee is hereby created and shall consist of the following:

(1) four members selected by the Oklahoma Association of Health Care Providers,

(2) three members selected by the Oklahoma Association of Homes and Services for the Aging, and

(3) two members selected by the State Council on Aging.

The Chair shall be elected by the committee.  No state employees may be appointed to serve.

b. The purpose of the advisory committee will be to develop a new methodology for calculating state Medicaid program reimbursements to nursing facilities by implementing facility-specific rates based on expenditures relating to direct care staffing.  No nursing home will receive less than the current rate at the time of implementation of facility-specific rates pursuant to this subparagraph.

c. The advisory committee shall be staffed and advised by the Oklahoma Health Care Authority.

d. The new methodology will be submitted for approval to the Board of the Oklahoma Health Care Authority by January 15, 2005, and shall be finalized by July 1, 2005.  The new methodology will apply only to new funds that become available for Medicaid nursing facility reimbursement after the methodology of this paragraph has been finalized.  Existing funds paid to nursing homes will not be subject to the methodology of this paragraph.  The methodology as outlined in this paragraph will only be applied to any new funding for nursing facilities appropriated above and beyond the funding amounts effective on January 15, 2005.

e. The new methodology shall divide the payment into two components:

(1) direct care which includes allowable costs for registered nurses, licensed practical nurses, certified medication aides and certified nurse aides.  The direct care component of the rate shall be a facility-specific rate, directly related to each facility's actual expenditures on direct care, and

(2) other costs.

f. The Oklahoma Health Care Authority, in calculating the base year prospective direct care rate component, shall use the following criteria:

(1) to construct an array of facility per diem allowable expenditures on direct care, the Authority shall use the most recent data available.  The limit on this array shall be no less than the ninetieth percentile,

(2) each facility's direct care base-year component of the rate shall be the lesser of the facility's allowable expenditures on direct care or the limit,

(3) other rate components shall be determined by the Oklahoma Nursing Facility Funding Advisory Committee in accordance with federal regulations and requirements, and

(4) rate components in divisions (2) and (3) of this subparagraph shall be re-based and adjusted for inflation when additional funds are made available.

3.  The Department of Human Services shall expand its statewide toll-free, Senior-Info Line for senior citizen services to include assistance with or information on long-term care services in this state.

4.  The Oklahoma Health Care Authority shall develop a nursing facility cost-reporting system that reflects the most current costs experienced by nursing and specialized facilities.  The Oklahoma Health Care Authority shall utilize the most current cost report data to estimate costs in determining daily per diem rates.

J.  1.  When the state Medicaid program reimbursement rate reflects the sum of Ninety-four Dollars and eleven cents ($94.11), plus the increases in actual audited costs, over and above the actual audited costs reflected in the cost reports submitted for the most current cost-reporting period, and the direct-care, flexible staff-scheduling staffing level has been prospectively funding at four and one-tenth (4.1) hours per day per occupied bed, the Authority may apportion funds for the implementation of the provisions of this section.

2.  The Authority shall make application to the United States Centers for Medicare and Medicaid Service for a waiver of the uniform requirement on health-care-related taxes as permitted by Section 433.72 of 42 C.F.R.

3.  Upon approval of the waiver, the Authority shall develop a program to implement the provisions of the waiver as it relates to all nursing facilities.

Added by Laws 2000, c. 340, § 4, eff. July 1, 2000.  Amended by Laws 2001, c. 428, § 7, emerg. eff. June 5, 2001; Laws 2002, c. 22, § 22, emerg. eff. March 8, 2002; Laws 2002, c. 470, § 1, eff. July 1, 2002; Laws 2004, c. 294, § 1, emerg. eff. May 11, 2004; Laws 2005, c. 216, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 2001, c. 331, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§63-1-1925.3.  Repealed by Laws 2002, c. 112, § 10, eff. Dec. 31, 2002.

§6311926.  Involuntary transfer or discharge of resident  Grounds.

A facility shall not involuntarily transfer or discharge a resident except for medical reasons, for the resident's safety or for the safety of other residents, or for nonpayment for the resident's stay, unless limited by the Federal Social Security Act.

Laws 1980, c. 241, § 26, eff. Oct. 1, 1980.

§6311927.  Notice of involuntary transfer or discharge.

Involuntary transfer or discharge of a resident from a facility shall be preceded by a minimum written notice of ten (10) days.  The ten day requirement shall notapply in any of the following instances:

1.  When an emergency transfer or discharge is mandated by the resident's health care needs and is in accordance with the written orders and medical justification of the attending physician; or

2.  When the transfer or discharge is necessary for the physical safety of other residents as documented in the clinical record.

§6311928.  Rules and regulations for transfer of residents by facility or home.

The Department shall develop reasonable rules and regulations that establish appropriate criteria for the transfer of residents initiated by a facility or a residential care home, including notice and hearings if the resident is aggrieved by the decision.  The primary purpose and emphasis of the departmental rules and regulations shall be the preservation of the health, welfare, and safety of the residents.

The process of developing these rules and regulations shall include the consideration of advice and comments from the LongTerm Care Facility Advisory Board, representatives of nursing homes, residential care homes, and representatives of statewide organizations for the elderly.

Amended by Laws 1984, c. 128, § 6, eff. Nov. 1, 1984; Laws 1987, c. 98, § 28, emerg. eff. May 20, 1987.

§6311929.  Rules and regulations for transfer of resident by Department.

The Department shall develop reasonable rules and regulations that establish appropriate criteria for the transfer of residents initiated by the Department in emergency situations, including notice and hearings if the resident is aggrieved by the decision.  The primary purpose and emphasis of the departmental rules and regulations shall be the preservation of the health, welfare, and safety of the residents.  In addition, the Department of Human Services shall cooperate with the Health Department and the Department of Mental Health and Substance Abuse Services to provide assistance in relocation of residents, to provide casework services, and in other ways to minimize the impact of the transfer on the residents.

In the development of these rules and regulations, the Department shall consider advice and comments from the LongTerm Care Facility Advisory Board, representatives of the nursing home residential care home industries, and representatives of statewide organizations for the elderly.

Amended by Laws 1984, c. 128, § 7, eff. Nov. 1, 1984; Laws 1987, c. 98, § 29, emerg. eff. May 20, 1987; Laws 1990, c. 51, § 128, emerg. eff. April 9, 1990.

§6311930.  Voluntary closing of facility  Notice  Alternative placement of residents  Relocation assistance.

Any owner of a facility licensed under this act shall give ninety (90) days' notice prior to voluntarily closing a facility or closing any part of a facility, or prior to closing any part of a facility if closing such part will require the transfer or discharge of more than ten percent (10%) of the residents.  Such notice shall be given to the Department, to any resident who must be transferred or discharged, to the resident's representative, and to a member of the resident's family, where practicable.  Notice shall state the proposed date of closing and the reason for closing.  The facility shall offer to assist the resident in securing an alternative placement and shall advise the resident on available alternatives. Where the resident is unable to choose an alternative placement and is not under guardianship, the Department shall be notified of the need for relocation assistance.  The facility shall comply with all applicable laws and regulations until the date of closing, including those related to transfer or discharge of residents.  The Department may place a relocation team in the facility if needed.  Also, the Department may promulgate rules and regulations that establish criteria for the acceleration of the notice requirement if extraordinary circumstances warrant it.

Laws 1980, c. 241, § 30, eff. Oct. 1, 1980.

§63-1-1930.1.  Notification of Department of certain events.

A.  The owner of a nursing facility shall notify the State Department of Health within twenty-four (24) hours of the occurrence of any of the events specified in subsection B of this section.  Such notification may be in written form.  When initial notification to the Department is made by telephone or telephone facsimile, it shall be followed by a written confirmation within five (5) calendar days.

B.  The occurrence of any of the following events shall require notification pursuant to the provisions of subsection A of this section:

1.  The owner of a facility receives notice that a judgment or tax lien has been levied against the facility or any of the assets of the facility or the licensee;

2.  A financial institution refuses to honor a check or other instrument issued by the owner, operator or manager to its employees for a regular payroll;

3.  The supplies, including food items and other perishables, on hand in the facility fall below the minimum specified in the Nursing Home Care Act or rules promulgated thereto by the State Board of Health;

4.  The owner, operator or manager fails to make timely payment of any tax of any governmental agency;

5.  The filing of a bankruptcy petition under Title 7 or Title 11 of the United States Code or any other laws of the United States, by any person or entity with a controlling interest in the facility;

6.  The appointment of a trustee by the bankruptcy court; and

7.  The filing of a petition in any jurisdiction by any person seeking appointment of a receiver for the facility.

Added by Laws 2002, c. 230, § 10, eff. Nov. 1, 2002.  Amended by Laws 2003, c. 429, § 1, emerg. eff. June 6, 2003.

§63-1-1930.2.  Petition to place facility under control of receiver - Hearing - Emergency hearing - Ex parte receivership.

A.  Whenever a determination is made that one of the following conditions exists, the State Commissioner of Health shall take whatever steps necessary to protect the health, welfare and safety of the residents including, if necessary, petitioning the court to place the facility under the control of a receiver to ensure that the residents receive adequate care:

1.  The facility is operating without a license;

2.  The State Department of Health has suspended, revoked or refused to renew the existing license of the facility;

3.  The facility is closing or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least thirty (30) days prior to closure;

4.  An emergency exists, whether or not the Department has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency, the appointment of a receiver is necessary; or

5.  It is necessary to ensure that the residents get adequate care in a situation in which the residents' health and safety are threatened.

B.  The court shall hold a hearing within five (5) days of the filing of the petition.  The petition and notice of the hearing shall be served on the owner, administrator or designated agent of the facility and the petition and notice of hearing shall be posted in a conspicuous place in the facility not later than three (3) days before the time specified for the hearing, unless a different time limit is fixed by order of the court.  The court shall appoint a receiver for a limited time period, not to exceed one hundred eighty (180) days, which shall automatically terminate the receivership unless extended by the court.

C.  If a petition filed under this section alleges an emergency exists, the court may set the matter for hearing at the earliest possible time.  The petitioner shall notify the licensee, administrator of the facility or registered agent of the licensee more than five (5) days prior to the hearing.  Any form of written notice may be used.  A receivership shall not be established ex parte by the court unless the Commissioner, under oath, has provided a statement that the Commissioner has personally determined that there is a life-endangering situation.  A waiver of the five-day notice requirement may be approved by the court in life-endangering situations as determined and confirmed under oath, by the Commissioner.

Added by Laws 2002, c. 230, § 11, eff. Nov. 1, 2002.

§63-1-1930.3.  Powers and duties of receiver - Liability - Limited duration license.

A.  The court may appoint any qualified person as a receiver, except it shall not appoint any owner or affiliate of the facility which is in receivership as its receiver.  The State Department of Health shall maintain a list of such persons to operate facilities which the court may consider.

B.  The receiver shall make provisions for the continued health, safety and welfare of all residents of the facility.

C.  A receiver appointed under this section shall exercise those powers and shall perform those duties set out by the court.  These powers and duties may include those generally ascribed to receivers and receiverships and may also include the powers and duties of trustees under the 1978 Bankruptcy Code.  The court shall provide for the receiver to have sufficient power and duties to ensure that the residents receive adequate care.

D.  All funds due to the facility from any source during the pendency of the receivership shall be made available to the receiver who shall use the funds to assure the health and safety of the facility's residents.

E.  A receiver may be held liable in a personal capacity only for the receiver's own gross negligence, intentional acts or breaches of fiduciary duty.

F.  Other provisions of this section notwithstanding, the Department may issue a license to a facility placed in receivership.  The duration of a license issued under this section is limited to the duration of the receivership.

Added by Laws 2002, c. 230, § 12, eff. Nov. 1, 2002.

§63-1-1930.4.  Termination of receivership.

A.  The court may terminate a receivership:

1.  If the time period specified in the order appointing the receiver elapses and is not extended;

2.  If the court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist or the State Department of Health grants the facility a new license; or

3.  If all of the residents in the facility have been transferred or discharged.

B.  1.  Within thirty (30) days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.

2.  If the operating funds exceed the reasonable expenses of the receivership, the court shall order payment of the surplus to the owner.  If the operating funds are insufficient to cover the reasonable expenses of the receivership, the owner shall be liable for the deficiency.

3.  The Department shall have a lien for any payment made to the receiver upon any beneficial interest, direct or indirect, of any owner in the following property:

a. the building in which the facility is located,

b. any fixtures, equipment or goods used in the operation of the facility,

c. the land on which the facility is located, or

d. the proceeds from any conveyance of property described in subparagraph a, b or c of this paragraph, made by the owner within one (1) year prior to the filing of the petition for receivership.

4.  The receiver shall, within sixty (60) days after termination of the receivership, file a notice of any lien created under this section.

Added by Laws 2002, c. 230, § 13, eff. Nov. 1, 2002.

§63-1-1930.5.  Liability of facility owner, administrator or employee notwithstanding receivership.

Notwithstanding the general rules of receiverships and trustees, nothing in Sections 10 through 13 of this act shall be deemed to relieve any owner, administrator or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, administrator or employee prior to the appointment of a receiver; provided, that nothing contained in this act shall be construed to suspend during the receivership any obligation of the owner, administrator or employee for payment of taxes or other operating and maintenance expenses of the facility or of the owner, administrator, employee or any other person for the payment of mortgage or liens.  The owner shall retain the right to sell or mortgage any facility under receivership, subject to approval of the court which ordered the receivership.

Added by Laws 2002, c. 230, § 14, eff. Nov. 1, 2002.

§63-1-1931.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1932.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1933.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1934.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1935.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1936.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1937.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1938.  Repealed by Laws 1995, c. 230, § 21, eff. July 1, 1995.

§63-1-1939.  Liability to residents - Injunctive and declaratory relief - Damages - Waiver of rights - Jury trial - Retaliation against residents - Immunity - Report of abuse or neglect and other serious incidents.

A.  The owner and licensee are liable to a resident for any intentional or negligent act or omission of their agents or employees which injures the resident.  In addition, any state employee that aids, abets, assists, or conspires with an owner or licensee to perform an act that causes injury to a resident shall be individually liable.

B.  A resident may maintain an action under the Nursing Home Care Act for any other type of relief, including injunctive and declaratory relief, permitted by law.

C.  Any damages recoverable under this section, including minimum damages as provided by this section, may be recovered in any action which a court may authorize to be brought as a class action. The remedies provided in this section, are in addition to and cumulative with any other legal remedies available to a resident. Exhaustion of any available administrative remedies shall not be required prior to commencement of suit hereunder.

D.  Any waiver by a resident or the legal representative of the resident of the right to commence an action under this section, whether oral or in writing, shall be null and void, and without legal force or effect.

E.  Any party to an action brought under this section shall be entitled to a trial by jury and any waiver of the right to a trial by a jury, whether oral or in writing, prior to the commencement of an action, shall be null and void, and without legal force or effect.

F.  A licensee or its agents or employees shall not transfer, discharge, evict, harass, dismiss or retaliate against a resident, a resident's guardian or an employee or agent who makes a report, brings, or testifies in, an action under this section, or files a complaint because of a report, testimony or complaint.

G.  Any person, institution or agency, under the Nursing Home Care Act, participating in good faith in the making of a report, or in the investigation of such a report shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil or criminal, or any other proceedings, civil or criminal, as a consequence of making such report.  The good faith of any persons required, or permitted to report cases of suspected resident abuse or neglect under this act shall be presumed.

H.  A facility employee or agent who becomes aware of abuse, neglect or exploitation of a resident prohibited by the Nursing Home Care Act shall immediately report the matter to the facility administrator.  A facility administrator who becomes aware of abuse, neglect, or exploitation of a resident shall immediately act to rectify the problem and shall make a report of the incident and its correction to the Department.

I.  1.  The facility shall be responsible for reporting the following serious incidents to the Department within twenty-four (24) hours:

a. communicable diseases,

b. deaths by unusual occurrence, including accidental deaths or deaths other than by natural causes, and deaths that may be attributed to a medical device,

c. missing residents.  In addition, the facility shall make a report to local law enforcement agencies within two (2) hours if the resident is still missing,

d. situations arising where criminal intent is suspected.  Such situations shall also be reported to local law enforcement, and

e. resident abuse, neglect and misappropriation of the property of a resident.

2.  All other incident reports shall be made in accordance with federal law.

3.  All initial written reports of incidents or situations shall be mailed to the Department within five (5) working days after the incident or situation.  The final report shall be filed with the Department when the full investigation is complete.

Added by Laws 1980, c. 241, § 39, eff. Oct. 1, 1980.  Amended by Laws 2003, c. 429, § 2, emerg. eff. June 6, 2003.

§63-1-1940.  Violations declared public nuisance - Injunction - Complaints.

A.  The operation or maintenance of a facility in violation of the Nursing Home Care Act or rules promulgated by the State Board of Health, pursuant thereto, is hereby declared a public nuisance, inimical to the public welfare.

B.  The State Commissioner of Health or the Department of Human Services, in the name of the people of the state, through the Attorney General, or the district attorney of the county in which the facility is located, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such facility.

C.  1.  Any person with personal knowledge or substantial specific information who believes that the Nursing Home Care Act, a rule promulgated thereto, or a federal certification rule applying to a facility may have been violated may file a complaint.

2.  The complaint may be submitted to the State Department of Health, in writing, by telephone, or personally.  An oral complaint shall be reduced to writing by the Department.

3.  Any person who willfully or recklessly makes a false complaint or a report without a reasonable basis in fact for such a complaint, under the provisions of the Nursing Home Care Act, shall be liable in a civil suit for any actual damages suffered by a facility for any punitive damages set by the court or jury which may be allowed in the discretion of the court or jury when deemed proper by the court or jury.

4.  The substance of the complaint shall be provided to the licensee, owner or administrator no earlier than at the commencement of the on-site inspection of the facility which takes place pursuant to the complaint.

5.  Upon receipt of a complaint pursuant to this subsection, the Department shall determine whether the Nursing Home Care Act, a rule promulgated pursuant thereto, or a federal certification rule for facilities has been or is being violated and whether the Department has jurisdiction over the complaint area.  If the Department does not have jurisdiction over the complaint area, the complaint shall not be investigated by the Department and notice of the decision not to investigate shall be given to the complainant.  The complaint shall be immediately referred to the appropriate agency having jurisdiction over the complaint area.  A report summarizing the complaint investigation shall be made in writing.  The Department shall give priority to investigations of complaints which allege continuing violations or which threaten the health and safety of residents.

6.  In all cases, the Department shall inform the complainant of its findings within ten (10) working days of its determination unless otherwise indicated by the complainant.  The complainant may direct the Department to send a copy of such findings to one other person.  The notice of such findings shall include a copy of the written determination, the remedial action taken, if any, and the state licensure or federal certification, or both, on which the violation is listed.

D.  1.  Upon receipt of a complaint submitted to the State Department of Health by the Department of Human Services or the Attorney General which alleges a violation of the Nursing Home Care Act, any rule promulgated thereto, or federal certification rules, and which also alleges that such violation is a serious threat to the health, safety and welfare of a resident of a nursing facility, the State Department of Health shall take immediate action to remedy the violation based upon the complaint of the Department of Human Services.

2.  The Department of Human Services or the Attorney General as applicable shall be deemed a party pursuant to the Administrative Procedures Act for purposes of any complaint made by the Department of Human Services or the Attorney General as applicable to the State Department of Health for violations of the Nursing Home Care Act, rules promulgated thereto or federal certification rules.

a. Within thirty (30) days of receipt of a final investigative report submitted by the Department of Human Services or the Attorney General as applicable pursuant to this section, the State Department of Health shall provide the Department of Human Services with a written summary of any action taken pertaining to the complaint including, but not limited to, any inspection or actions which may be taken by the State Department of Health.

b. Whenever the Department of Human Services or the Attorney General as applicable believes that the conditions giving rise to a complaint alleging a serious threat to the health, safety and welfare of a resident of a nursing facility have not been adequately addressed, the Department of Human Services may request a hearing on the complaint as provided by Section 309 of Title 75 of the Oklahoma Statutes.

E.  A written determination, notice of violation and remedial action taken concerning a complaint shall be available for public inspection at the facility.

F.  The Department shall seek any remedial action provided under  the Nursing Home Care Act for violations documented during complaint investigations.

G.  The State Board of Health shall promulgate rules governing the receipt, investigation and resolution of complaints and reports of violations.  The rules promulgated by the Board shall provide for the expeditious investigation and resolution of a complaint or report including, but not limited to:

1.  An easily understood and readily accessible method of submitting complaints and reports regarding complaints;

2.  Actions to be taken upon the receipt of a complaint or report of a complaint;

3.  Establishing a priority for investigations of complaints.  Specifically, the Department shall give higher priority to investigations of complaints which allege continuing violations or which threaten the health, safety or welfare of residents;

4.  The timely investigation of the complaint or report of a complaint;

5.  Written reports to the complainants or persons filing the complaint report;

6.  Any necessary or appropriate remedial action as determined by the findings of the investigation;

7.  The protection of the identity of the complainant, provided that the person is a current or past resident or resident's representative or designated guardian or a current or past employee of a facility;

8.  Specific information to be included in investigative protocols which must include at a minimum an interview with:

a. the complainant,

b. the resident, if possible, and

c. any potential witness, collateral resource or affected resident; and

9.  Any additional rules necessary for the timely and thorough investigation and resolution of complaints.

H.  The Department is authorized to employ hearing officers, and hire attorneys to represent the Department and Commissioner to ensure that this and other laws pertaining to the Department are properly executed.

Added by Laws 1980, c. 241, § 40, eff. Oct. 1, 1980.  Amended by Laws 1995, c. 230, § 19, eff. July 1, 1995; Laws 2000, c. 340, § 17, eff. July 1, 2000; Laws 2001, c. 379, § 1, emerg. eff. June 4, 2001.

NOTE:  Laws 2001, c. 393, § 4 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§6311941.  Copies of complaints, inspection or survey results to Ombudsman Program of Special Unit on Aging.

All state agencies receiving complaints on, or conducting surveys or inspections of, nursing home facilities shall forward complete copies of complaints or of inspection or survey results to the Ombudsman Program of the Special Unit on Aging.

Laws 1980, c. 241, § 41, eff. Oct. 1, 1980.

§6311942.  Rules and regulations.

The Department shall have the power to adopt rules and regulations in furtherance of the purpose of this act.

Laws 1980, c. 241, § 42, eff. Oct. 1, 1980.

§6311943.  Application of Administrative Procedure Act.

The provisions of the Oklahoma Administrative Procedures Act shall apply to all administrative rules and procedures of the Department under this act.

Laws 1980, c. 241, § 43, eff. Oct. 1, 1980.

§63-1-1944.  Short title.

Sections 2 through 6 of this act shall be known and may be cited as the "Long-term Care Security Act".

Added by Laws 2005, c. 465, § 2, emerg. eff. June 9, 2005.

§63-1-1945.  Definitions.

For purposes of the Long-term Care Security Act:

1.  "Long-term care facility" means:

a. a nursing facility, specialized facility, or residential care home as defined by Section 1-1902 of Title 63 of the Oklahoma Statutes,

b. an adult day care center as defined by Section 1-872 of Title 63 of the Oklahoma Statutes,

c. skilled nursing care provided in a distinct part of a hospital as defined by Section 1-701 of Title 63 of the Oklahoma Statutes,

d. an assisted living center as defined by Section 1-890.2 of Title 63 of the Oklahoma Statutes,

e. the nursing care component of a continuum of care facility as defined under the Continuum of Care and Assisted Living Act,

f. the nursing care component of a life care community as defined by the Long-term Care Insurance Act, or

g. a residential care home as defined by Section 1-820 of Title 63 of the Oklahoma Statutes; and

2.  "Ombudsman" means the individual employed by the Department of Human Services as the State Long-Term Care Ombudsman.

Added by Laws 2005, c. 465, § 3, emerg. eff. June 9, 2005.

§63-1-1946.  Notification of sex or violent offender status.

A.  1.  The Department of Corrections shall immediately notify the State Department of Health of any person who is registered pursuant to the Sex Offenders Registration Act or any person who is registered pursuant to the Mary Rippy Violent Crime Offenders Registration Act who is seeking placement from a Department of Corrections facility to any long-term care facility in this state.  Upon receipt of such notification, the State Department of Health shall notify the long-term care facility in which the sex offender is seeking placement.

2.  The State Board of Health shall promulgate rules requiring long-term care facilities to determine from the local law enforcement authority or the Department of Corrections the registration status of the following individuals who are required to register pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act:

a. an applicant for admission to a long-term care facility,

b. a resident of a long-term care facility, and

c. an employee of a long-term care facility.

3.  Once a long-term care facility is notified that an individual who is required to register pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act is residing at such facility, the facility shall immediately in writing notify the State Department of Health.

B.  Upon the effective date of this act, when the Department of Corrections knows of an offender who is required to register pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act is being released from Department of Corrections jurisdiction, the Department of Corrections shall immediately notify the State Department of Health.

Added by Laws 2005, c. 465, § 4, emerg. eff. June 9, 2005.

§63-1-1947.  Employee background checks.

A.  1.  The State Department of Health and the Department of Human Services shall conduct criminal history background checks on all current employees and applicants for employment of the State Department of Health and Department of Human Services whose responsibilities include working inside long-term care facilities on behalf of the State Department of Health or the Department of Human Services.

2.  A criminal history background check shall be conducted on the following individuals whose responsibilities include working inside long-term care facilities:

a. any current employee of or applicant for employment with the State of Oklahoma,

b. any individual contracting with the State of Oklahoma,

c. any individual volunteering for a state-sponsored program,

d. any individual contracting with the Department of Human Services Advantage Waiver Program who enters any long-term care facility,

e. any individual providing services to the disabled or elderly in a facility or client's home, and

f. any individual employed by or volunteering for the State Long-term Care Ombudsman Program.

3.  The State Department of Health and the Department of Human Services shall not hire or continue employment of an individual that has been convicted of the crimes listed in Section 1-1950.1 of Title 63 of the Oklahoma Statutes.  The criminal history background checks required by this section shall follow the requirements of Section 1-1950.1 of Title 63 of the Oklahoma Statutes.

B.  The State Department of Health and the Department of Human Services shall also submit a list of all employees of the State Department of Health and the Department of Human Services who work inside long-term care facilities to the Department of Corrections.  The Department of Corrections shall promptly notify the State Department of Health and the Department of Human Services of any employee who is required to register pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act.

C.  The State Department of Health shall conduct an employment screening prior to an offer of employment to a Health Facilities Surveyor applicant.  Each applicant shall fully disclose all employment history and professional licensure history, including actions taken regarding licensure.  The Department shall review the compliance history of the facilities during the time of the applicant's employment.  If the applicant served as Director of Nursing or as an administrator during a survey that resulted in substandard quality of care and the facility failed to achieve compliance in an appropriate and timely manner, the applicant shall not be considered for employment.  The Department shall also review professional licensure history of each applicant, including actions to suspend or revoke licenses by the Board of Nursing Home Administrators, Board of Nurse Licensure, or other applicable related licenses.  Failure to fully disclose employment history and professional licensure actions shall constitute grounds for dismissal or prohibit employment as a surveyor.

Added by Laws 2005, c. 465, § 5, emerg. eff. June 9, 2005.

§63-1-1948.  Employment of sex or violent offenders prohibited.

The State Long-Term Care Ombudsman is prohibited from employing or designating any state, area or local long-term care ombudsman whether paid or unpaid, who is registered pursuant to the Sex Offenders Registration Act or the Mary Rippy Violent Crime Offenders Registration Act.

Added by Laws 2005, c. 465, § 6, emerg. eff. June 9, 2005.

§63-1-1950.  Dispensing of nonprescription drugs - Maintaining bulk supplies.

A.  A nursing facility or a residential care facility is authorized to maintain bulk supplies of nonprescription drugs for dispensing to residents of such facility pursuant to the provisions of this section.

B.  If ordered or otherwise authorized by a physician currently licensed to practice medicine in this state, nonprescription drugs may be dispensed to a resident of the nursing facility or residential care facility for nonscheduled dosage regimens.

C.  1.  The State Board of Health shall promulgate rules necessary for proper control and dispensing of nonprescription drugs in nursing facilities and residential care facilities, relating to:

a. specific nonprescription drugs to be dispensed,

b. recordkeeping,

c. storage of nonprescription drugs, and

d. dispensing requirements.

2.  Rules promulgated by the State Board of Health shall not require facilities to package nonprescription drugs in individual containers with individual labels.

Added by Laws 1993, c. 119, § 1, eff. Sept. 1, 1993.

§63-1-1950.1.  Definitions - Criminal arrest check on certain persons offered employment - Exemptions.

For purposes of this section:

1.  "Nurse aide" means any person who provides, for compensation, nursing care or health-related services to residents in a nursing facility, a specialized facility, a residential care home, continuum of care facility, assisted living center or an adult day care center and who is not a licensed health professional.  Such term also means any person who provides such services to individuals in their own homes as an employee or contract provider of a home health or home care agency, or as a contract provider of the Medicaid State Plan Personal Care Program;

2.  "Employer" means any of the following facilities, homes, agencies or programs which are subject to the provision of this section:

a. a nursing facility or specialized facility as such terms are defined in the Nursing Home Care Act,

b. a residential care home as such term is defined by the Residential Care Act,

c. an adult day care center as such term is defined in the Adult Day Care Act,

d. an assisted living center as such term is defined by the Continuum of Care and Assisted Living Act,

e. a continuum of care facility as such term is defined by the Continuum of Care and Assisted Living Act,

f. a home health or home care agency, and

g. the Department of Human Services, in its capacity as an operator of any hospital or health care institution or as a contractor with providers under the Medicaid State Plan Personal Care Program;

3.  "Home health or home care agency" means any person, partnership, association, corporation or other organization which administers, offers or provides health care services or supportive assistance for compensation to three or more ill, disabled, or infirm persons in the temporary or permanent residence of such persons, and includes any subunits or branch offices of a parent home health or home care agency; and

4.  "Bureau" means the Oklahoma State Bureau of Investigation.

B.  1.  Except as otherwise provided by subsection C of this section, before any employer makes an offer to employ or to contract with a nurse aide or other person to provide nursing care, health-related services or supportive assistance to any individual except as provided by paragraph 4 of this subsection, the employer shall provide for a criminal history background check to be made on the nurse aide or other person pursuant to the provisions of this section.  If the employer is a facility, home or institution which is part of a larger complex of buildings, the requirement of a criminal history background check shall apply only to an offer of employment or contract made to a person who will work primarily in the immediate boundaries of the facility, home or institution.

2.  Except as otherwise specified by subsection D of this section, an employer is authorized to obtain any criminal history background records maintained by the Oklahoma State Bureau of Investigation which the employer is required or authorized to request by the provisions of this section.

3.  The employer shall request the Bureau to conduct a criminal history background check on the person and shall provide to the Bureau any relevant information required by the Bureau to conduct the check.  The employer shall pay a fee of Fifteen Dollars ($15.00) to the Bureau for each criminal history background check that is conducted pursuant to such a request.

4.  The requirement of a criminal history background check shall not apply to an offer of employment made to:

a. a nursing home administrator licensed pursuant to the provisions of Section 330.53 of this title,

b. any person who is the holder of a current license or certificate issued pursuant to the laws of this state authorizing such person to practice the healing arts,

c. a registered nurse or practical nurse licensed pursuant to the Oklahoma Nursing Practice Act,

d. a physical therapist registered pursuant to the Physical Therapy Practice Act,

e. a physical therapist assistant licensed pursuant to the Physical Therapy Practice Act,

f. a social worker licensed pursuant to the provisions of the Social Worker's Licensing Act,

g. a speech pathologist or audiologist licensed pursuant to the Speech-Language Pathology and Audiology Licensing Act,

h. a dietitian licensed pursuant to the provisions of the Licensed Dietitian Act,

i. an occupational therapist licensed pursuant to the Occupational Therapy Practice Act, or

j. an individual who is to be employed by a nursing service conducted by and for the adherents of any religious denomination, the tenets of which include reliance on spiritual means through prayer alone for healing.

5.  At the request of an employer, the Bureau shall conduct a criminal history background check on any person employed by the employer, including the persons specified in paragraph 4 of this subsection at any time during the period of employment of such person.

C.  1.  An employer may make an offer of temporary employment to a nurse aide or other person pending the results of the criminal history background check on the person.  The employer in such instance shall provide to the Bureau the name and relevant information relating to the person within seventy-two (72) hours after the date the person accepts temporary employment.  The employer shall not hire or contract with a person on a permanent basis until the results of the criminal history background check are received.

2.  An employer may accept a criminal history background report less than one (1) year old of a person to whom such employer makes an offer of employment or employment contract.  The report shall be obtained from the previous employer or contractor of such person and shall only be obtained upon the written consent of such person.

D.  1.  The Bureau shall not provide to the employer the criminal history background records of a person being investigated pursuant to this section unless the criminal records relate to:

a. any felony or misdemeanor classified as a crime against the person,

b. any felony or misdemeanor classified as a crime against public decency or morality,

c. any felony or misdemeanor classified as domestic abuse pursuant to the provisions of the Protection from Domestic Abuse Act,

d. a felony violation of any state statute intended to control the possession or distribution of a Schedule I through V drug pursuant to the Uniform Controlled Dangerous Substances Act, and

e. any felony or misdemeanor classified as a crime against property.

2.  Within five (5) days of receiving a request to conduct a criminal history background check, the Bureau shall complete the criminal history background check and report the results of the check to the requesting employer.

E.  Every employer who is subject to the provisions of this section shall inform each applicant for employment, or each prospective contract provider, as applicable, that the employer is required to obtain a criminal history background record before making an offer of permanent employment or contract to a nurse aide or other person described in subsection B of this section.

F.  1.  If the results of a criminal history background check reveal that the subject person has been convicted of any of the following offenses, the employer shall not hire or contract with the person:

a. assault, battery, or assault and battery with a dangerous weapon,

b. aggravated assault and battery,

c. murder or attempted murder,

d. manslaughter, except involuntary manslaughter,

e. rape, incest or sodomy,

f. indecent exposure and indecent exhibition,

g. pandering,

h. child abuse,

i. abuse, neglect or financial exploitation of any person entrusted to the care or possession of such person,

j. burglary in the first or second degree,

k. robbery in the first or second degree,

l. robbery or attempted robbery with a dangerous weapon, or imitation firearm,

m. arson in the first or second degree,

n. unlawful possession or distribution, or intent to distribute unlawfully, Schedule I through V drugs as defined by the Uniform Controlled Dangerous Substances Act,

o. grand larceny, or

p. petit larceny or shoplifting within the past seven (7) years.

2.  If the results of a criminal history background check reveal that an employee or a person hired on a temporary basis pursuant to subsection C of this section or any other person who is an employee or contract provider has been convicted of any of the offenses listed in paragraph 1 of this subsection, the employer shall immediately terminate the person's employment or contract.  The provisions of this paragraph shall not apply to an employee or contract provider of an employer who has completed the requirements for certification and placement on the nurse aide registry and who has been continuously employed by the employer prior to January 1, 1992.

G.  An employer shall not employ or continue employing a person addicted to any Schedule I through V drug as specified by the Uniform Controlled Dangerous Substances Act unless the person produces evidence that the person has successfully completed a drug rehabilitation program.

H.  All criminal records received by the employer are confidential and are for the exclusive use of the State Department of Health and the employer which requested the information.  Except on court order or with the written consent of the person being investigated, the records shall not be released or otherwise disclosed to any other person or agency.  These records shall be destroyed after one (1) year from the end of employment of the person to whom such records relate.

I.  Any person releasing or disclosing any information received pursuant to this section without the authorization prescribed by this section shall be guilty of a misdemeanor.

J.  As part of the inspections required by the Nursing Home Care Act, Continuum of Care and Assisted Living Act, the Residential Care Act, and the Adult Day Care Act, the State Department of Health shall review the employment files of any facility, home or institution required to obtain criminal history background records to ensure such facilities, homes or institutions are in compliance with the provisions of this section.

Added by Laws 1990, c. 149, § 1, eff. Oct. 1, 1990.  Amended by Laws 1991, c. 315, § 1, eff. Jan. 1, 1992; Laws 1992, c. 139, § 1, eff. September 1, 1992; Laws 1992, c. 249, § 5, eff. Sept. 1, 1992; Laws 2004, c. 287, § 1, eff. July 1, 2004; Laws 2004, c. 436, § 12, emerg. eff. June 4, 2004.

§63-1-1950.2.  Nontechnical medical care providers - Employment by department.

Nothing contained in this act shall be construed as creating an employer-employee relationship between the Department of Human Services and anyone contracting with the Department of Human Services as a nontechnical medical care provider.

Added by Laws 1991, c. 315, § 2, eff. Jan. 1, 1992.

§63-1-1950.3.  Nurses aides - Employment of persons not licensed - Medication aides - Rules for medication administration.

A.  1.  Until November 1, 2004, no employer or contractor who is subject to the provisions of Section 1-1950.1 or 1-1950.2 of this title shall use, on a full-time, temporary, per diem, or other basis, any individual who is not a licensed health professional as a nurse aide for more than four (4) months, unless such individual has satisfied all requirements for certification and is eligible for placement on the nurse aide registry maintained by the State Department of Health.

2. a. Effective November 1, 2004, no nursing facility, specialized facility, continuum of care facility, assisted living center, adult day care or residential home shall employ as a nurse aide, on a full-time, temporary, per diem, or any other basis, any individual who is not certified as a nurse aide in good standing and is not eligible for placement on the nurse aide registry maintained by the State Department of Health.

b. The Department may grant a temporary emergency waiver to the provisions of this paragraph to any nursing facility, continuum of care facility, assisted living center or adult day care or residential home which can demonstrate that such facility, home or institution has been unable to successfully meet its staffing requirements related to the provisions of subparagraph a of this paragraph.  No later than September 30, 2004, the State Board of Health shall promulgate rules related to eligibility for receipt of such waiver, and the process and the conditions for obtaining the waiver.

c. From November 1, 2004, until October 31, 2005, the Department shall not issue any monetary penalties nor shall it issue any licensure deficiency related to the provisions of subparagraph a of this paragraph to a nursing facility, specialized facility, continuum of care facility, assisted living center, adult day care or residential care home, which is unable to comply with the requirements and which has applied for a temporary waiver under subparagraph b of this paragraph, whether or not the waiver application has been approved.

B.  1.  Until November 1, 2004, no person shall use an individual as a nurse aide unless the individual:

a. is enrolled in a Department-approved training and competency evaluation program,

b. is currently certified and eligible to be listed on the nurse aide registry, or

c. has completed the requirements for certification and placement on the nurse aide registry.

2.  An individual employed as a nurse aide who is enrolled in a Department-approved training and competency evaluation program for nurse aides shall successfully complete such training and competency evaluations within four (4) months of entering the training program.

3.  The individual shall obtain certification, and the Department shall place the nurse aide on the registry within thirty (30) days after demonstration of competency.

4.  Any nursing facility, specialized facility, continuum of care facility, assisted living center, adult day care or residential care home that employs an individual who is in nurse aide training, as provided in this section, shall ensure that the trainee shall:

a. complete the required training and competency program as provided in rules prior to any direct contact with a resident or client,

b. not perform any service for which the trainee has not trained and been determined proficient by the instructor, and

c. be supervised at all times by no less than a licensed practical nurse.

5.  No employer may use as a nurse aide an individual who has not completed the nurse aide training and competency program within the required four-month period.

C.  For purposes of this section, "four (4) months" means the equivalent of four (4) months of full-time employment as a nurse aide by any employer in any nursing facility, specialized facility, continuum of care facility, assisted living center, adult day care or residential care home.

D.  1.  The Department may grant a trainee a one-time extension of the four-month training requirement if:

a. such requirement causes an undue hardship for the trainee due to unusual circumstances or illness, and

b. the trainee has demonstrated a good faith effort to complete the training and competency evaluation program.

2.  The State Board of Health shall promulgate rules related to the review of and the process and conditions for such an extension.

E.  1.  Certified medication aides, upon successful completion of competency standards or prescribed training courses, shall be eligible to distribute medications or treatments provided by paragraph 2 of this subsection within a nursing facility, specialized facility, continuum of care facility, assisted living center, adult day care or residential care home.

2.  Certified medication aides may:

a. perform fingerstick blood sugars,

b. administer diabetic medications, including subcutaneous injections of insulin, provided that the certified medication aide has completed a Department-approved advanced training program on diabetes and the administration of diabetes medications, including injections,

c. administer medications, first aid treatments and nutrition; by oral, rectal, vaginal, otic, ophthalmic, nasal, skin, topical, transdermal, and nasogastric/gastrostomy tubes routes, and

d. administer oral metered dose inhalers and nebulizers;

3.  The State Board of Health shall establish rules necessary to ensure the safety of medication administration by certified medication aides, including but not limited to:

a. competency and practice standards for medication aides,

b. maintaining a list of skills and functions that medication aides will be able to perform upon completion of certification course work,

c. certification and recertification requirements for medication aides,

d. development of criteria and procedures for approval or disapproval of training and competency evaluation programs, and

e. procedures for denying, suspending, withdrawing, or refusing to renew certification for a medication aide;

4.  Each facility shall develop policies and procedures that comply with the provisions of this subsection and rules promulgated by the State Board of Health.  This policy shall be reviewed and approved by the facility Medical Director, Director of Nurses and/or Registered Nurse Consultant.

F.  Any person convicted of violating any of the provisions of this section or Section 1-1950.1 of this title shall be guilty of a misdemeanor, punishable by a fine of not less than One Hundred Dollars ($100.00) nor more than Three Hundred Dollars ($300.00), imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

Added by Laws 1991, c. 315, § 3, eff. Jan. 1, 1992.  Amended by Laws 1999, c. 129, § 1, eff. Nov. 1, 1999; Laws 2002, c. 230, § 15, eff. Nov. 1, 2002; Laws 2003, c. 429, § 3, emerg. eff. June 6, 2003; Laws 2004, c. 436, § 13, emerg. eff. June 4, 2004; Laws 2005, c. 460, § 12, eff. Nov. 1, 2005.

NOTE:  Laws 2004, c. 420, § 1 repealed by Laws 2005, c. 1, § 92, emerg. eff. March 15, 2005.

§63-1-1950.4.  Nurse aides - Uniform employment application.

A.  1.  The State Department of Health, in conjunction with the Office of the State Long-term Care Ombudsman of the Department of Human Services, shall develop a uniform employment application to be used in the hiring of nurse aide staff by a nursing facility or a specialized facility as such terms are defined in the Nursing Home Care Act, a residential care home, as such term is defined by the Residential Care Act, an assisted living center as such term is defined by the Continuum of Care and Assisted Living Act, a continuum of care facility as defined by the Continuum of Care and Assisted Living Act, a hospice inpatient facility or program providing hospice services as such terms are defined by the Hospice Licensing Act, an adult day care center as such term is defined by the Adult Day Care Act, and a home care agency as defined by the Home Care Act.  Such uniform application shall be used as the only application for employment of nurse aides in such facilities on and after January 1, 2001.

2.  Nothing in this section shall prohibit the State Department of Health or any other state agency from requiring applicants for any position in the classified service to be certified by the state using the State of Oklahoma Employment Application.

B.  The uniform employment application shall be designed to gather all pertinent information for entry into the nurse aide registry maintained by the State Department of Health.  The uniform application shall also contain:

1.  A signature from the applicant to confirm or deny any previous felony conviction;

2.  A release statement for the applicant to sign giving the State Department of Health and the Oklahoma State Bureau of Investigation the authority to proceed with state criminal history record checks; and

3.  Such other information deemed necessary by the Department.

C.  The Department shall provide implementation training on the use of the uniform employment application.

Added by Laws 2000, c. 340, § 23, eff. July 1, 2000.  Amended by Laws 2001, c. 381, § 25, eff. July 1, 2001; Laws 2003, c. 339, § 5, eff. Nov. 1, 2003.

§63-1-1950.4a.  Uniform employment application for nurse aides - Providing false information - Penalties.

A.  It shall be unlawful for any person to provide false information regarding a criminal conviction on the uniform employment application for nurse aides.  The State Department of Health shall amend the uniform employment application to include a statement informing the applicant of this provision.

B.  Any violation of the provisions of subsection A of this section shall constitute a misdemeanor.  Every violator, upon conviction, shall be punished by a fine not to exceed Five Hundred Dollars ($500.00), by imprisonment in the county jail for a term of not more than one (1) year, or by both such fine and imprisonment.

Added by Laws 2003, c. 344, § 1, emerg. eff. May 29, 2003.

§63-1-1950.5.  Caregiver - Solicitation or acceptance of gifts - Offense.

A.  1.  It shall be unlawful for a caregiver to solicit or accept anything of value greater than One Dollar ($1.00) from any person in the caregiver's care; provided, however, nothing in this section shall be construed as prohibiting a group of individuals, including family members and friends of residents, from establishing an employee recognition program consisting of voluntary, anonymous and confidential donations to care providers; provided further, no care provider shall be included in the group making decisions regarding the disbursement.  Such donations may be disbursed pursuant to procedures established by the group.

2.  As used in this section, "caregiver" means a person who is:

a. the paid agent or employee of:

(1) an assisted living center,

(2) a nursing facility, specialized facility, or residential care home as such terms are defined in Section 1-1902 of this title,

(3) an adult day care center as such term is defined in Section 1-872 of this title,

(4) a home health or home care agency, or

(5) the Department of Human Services, in its capacity as an operator of any hospital or health care institution, or as a contractor with providers under the Personal Care Services Program, or

b. a personal care attendant hired by a consumer under the Oklahoma Consumer-Directed Personal Assistance and Support Services (Oklahoma CD-PASS) Program.

"Caregiver" does not include a guardian, limited guardian, or conservator as such terms are defined in the Oklahoma Guardianship and Conservatorship Act.

B.  Any person who violates the provisions of paragraph 1 of subsection A of this section, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 2001, c. 393, § 5, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 71, § 1, eff. Nov. 1, 2003; Laws 2004, c. 285, § 3, eff. July 1, 2004.

NOTE:  Laws 2004, c. 249, § 4 repealed by Laws 2005, c. 1, § 93, emerg. eff. March 15, 2005.

§63-1-1950.6.  Effective date - Definitions.

A.  Sections 1-1950.6 through 1-1950.9 of this title shall be effective September 1, 2005.

B.  As used in Sections 1-1950.6 through 1-1950.9 of this title:

1.  "Board" means the State Board of Health;

2.  "Bureau" means the Oklahoma State Bureau of Investigation;

3.  "Department" means the State Department of Health;

4.  "Nursing facility" means a nursing facility and specialized facility as such terms are defined in Section 1-1902 of this title;

5.  "Nontechnical services worker" means a person employed by a nursing facility to provide, for compensation, nontechnical services in or upon the premises of a nursing facility.  The term "nontechnical services worker" shall not include a nurse aide, or any person who is exempt from the criminal arrest check provisions of Section 1-1950.1 of this title; and

6.  "Nontechnical services" means services that:

a. are performed in or on the premises of a nursing facility and that are predominantly physical or manual in nature, and

b. involve or may involve patient contact including, but not limited to, housekeeping, janitorial or maintenance services, food preparation and administrative services.

Added by Laws 2002, c. 470, § 2, eff. July 1, 2002.  Amended by Laws 2005, c. 465, § 7, emerg. eff. June 9, 2005.

§63-1-1950.7.  Nontechnical services worker abuse registry.

A.  The State Department of Health shall establish a registry for those nontechnical services workers that have been noted to have committed abuse, verbal abuse, or exploitation of a resident in a nursing facility.

B.  The State Board of Health shall promulgate rules to establish and maintain the nontechnical services worker abuse registry.  Such rules may include, but need not be limited to:

1.  A procedure for notation in the abuse registry of a final State Department of Health investigative finding or an Administrative Law Judge finding of abuse, verbal abuse, or exploitation, as these terms are defined in Section 10-103 of Title 43A of the Oklahoma Statutes, of an individual by a nontechnical services worker;

2.  A procedure for notice and due process for a nontechnical services worker or applicant before the entering of such person's name in the abuse registry as having a final Department investigative finding or Administrative Law Judge finding of abuse, verbal abuse, or exploitation of an individual; and

3.  Disclosure requirements for information in the abuse registry.

C.  The nontechnical services worker abuse registry shall include, but not be limited to, the following information on each nontechnical services worker:

1.  The individual's full name;

2.  Information necessary to identify each individual;

3.  The date the individual's name was placed in the abuse registry; and

4.  Information on any final Department investigative finding or Administrative Law Judge finding of abuse, verbal abuse or exploitation, as these terms are defined in Section 10-103 of Title 43A of the Oklahoma Statutes, concerning the nontechnical services worker.

D.  A nontechnical services worker or applicant who is adversely affected by an Administrative Law Judge finding of abuse, verbal abuse or exploitation of an individual may seek judicial review pursuant to the provisions of Article II of the Administrative Procedures Act.  The finding of the Administrative Law Judge may be appealed to the district court in which the nontechnical services worker or applicant resides within thirty (30) days of the date of the decision.  A copy of the petition shall be served by mail upon the general counsel of the Department.

Added by Laws 2002, c. 470, § 3, eff. July 1, 2002.

§63-1-1950.8.  Criminal history records and nontechnical services worker abuse registry search - Temporary employment.

A.  1.  Except as otherwise provided in subsection C of this section, before any nursing facility makes an offer to employ a nontechnical services worker applicant subject to subsection A of Section 3 of this act on or after the effective date of Sections 2 through 5 of this act, to provide nontechnical services, the nursing facility shall:

a. provide for, prior to a check with the State Department of Health, a criminal history records search to be conducted upon the nontechnical services worker applicant pursuant to the provisions of this section, and

b. check with the Department to determine whether the name of the applicant seeking employment appears on the nontechnical services worker abuse registry created pursuant to the provisions of Section 3 of this act.  If the name of the applicant seeking employment with the nursing facility is listed on the abuse registry as having a final Department investigative finding or an Administrative Law Judge finding pursuant to the requirements of Section 3 of this act, and the Department has allowed for notice and opportunity for due process for such applicant, the nursing facility shall not hire the applicant.

2.  A nursing facility is authorized to obtain records of any criminal conviction, guilty plea, or plea of nolo contendere maintained by the Oklahoma State Bureau of Investigation which the nursing facility is required or authorized to request pursuant to the provisions of this section.

3.  The nursing facility shall request the Bureau to conduct a criminal history records search on a nontechnical services worker desiring employment with the nursing facility and shall provide to the Bureau any relevant information required by the Bureau to conduct the search.  The nursing facility shall pay a reasonable fee to the Bureau for each criminal history records search that is conducted pursuant to such a request.  The fee shall be determined by the Bureau.

B.  At the request of the nursing facility, the Bureau shall conduct a criminal history records search on any applicant desiring employment pursuant to the provisions of subsection A of this section or any nontechnical services worker employed by the nursing facility at any time during the period of employment of such worker with the nursing facility.

C.  A nursing facility may make an offer of temporary employment to a nontechnical services worker pending the results of such criminal history records search and the abuse registry review on the applicant.  The nursing facility in such instance shall provide to the Bureau the name and relevant information relating to the applicant within seventy-two (72) hours after the date the applicant accepts temporary employment.  The nursing facility shall not hire an applicant as a nontechnical services worker on a permanent basis until the results of the criminal history records search and the abuse registry review are received.

D.  Within five (5) days of the receipt of a request to conduct a criminal history records search, the Bureau shall complete the criminal history records search and report the results of the search to the requesting nursing facility.

E.  Every nursing facility shall inform each nontechnical services worker applicant for employment of the requirement to obtain a criminal check and an abuse registry review before making an offer of permanent employment with a nontechnical services worker applicant.

F.  A nursing facility shall not hire or contract with and shall immediately terminate the employment, contract or volunteer arrangement of any applicant, contract worker or employee for whom the results of a criminal history records search from any jurisdiction reveals that such person has been convicted of, or pled guilty or nolo contendere to:

1.  Assault, battery, or assault and battery with a dangerous weapon;

2.  Aggravated assault and battery;

3.  Murder or attempted murder;

4.  Manslaughter, except involuntary manslaughter;

5.  Rape, incest or sodomy;

6.  Abuse, neglect or financial exploitation of any person entrusted to his or her care or possession;

7.  Burglary in the first or second degree;

8.  Robbery in the first or second degree;

9.  Robbery or attempted robbery with a dangerous weapon, or imitation firearm;

10.  Arson in the first or second degree;

11.  Unlawful possession or distribution, or intent to distribute unlawfully, Schedule I through V drugs as defined by the Uniform Controlled Dangerous Substances Act;

12.  Grand larceny; or

13.  Petit larceny or shoplifting within the past seven (7) years.

G.  All criminal history records received by the nursing facility are for the exclusive use of the State Department of Health and the nursing facility that requested the information.  Except as otherwise provided by Sections 2 through 5 of this act or upon court order or with the written consent of the person being investigated, the criminal history records shall not be released or otherwise disclosed to any other person or agency.

H.  Any person releasing or disclosing any information in violation of this section, upon conviction thereof, shall be guilty of a misdemeanor.

I.  As part of any inspections required by law, the Department shall review the employment files of the nursing facility required to conduct a criminal history records search to ensure compliance with the provisions of this section.

Added by Laws 2002, c. 470, § 4, eff. July 1, 2002.

§63-1-1950.9.  Fine and imprisonment.

Any violation of the provisions of Sections 2 through 4 of this act shall be deemed a misdemeanor and, upon conviction or plea of guilty or nolo contendere, shall be punishable by a fine of not less than Three Hundred Dollars ($300.00), but not more than One Thousand Dollars ($1,000.00).  In addition to the fine, such violator may be imprisoned in the county jail for not more than thirty (30) days.  Each day that the violation continues shall be considered to be a separate violation.

Added by Laws 2002, c. 470, § 5, eff. July 1, 2002.

§63-1-1951.  Certified nurse aides.

A.  The State Department of Health shall have the power and duty to:

1.  Issue certificates of training and competency for nurse aides;

2.  Approve training and competency programs including, but not limited to, education-based programs and employer-based programs;

3.  Determine curricula and standards for training and competency programs.  The Department shall require such training to include a minimum of ten (10) hours of training in the care of Alzheimer's patients;

4.  Establish and maintain a registry for certified nurse aides and for nurse aide trainees;

5.  Establish categories and standards for nurse aide certification and registration, including feeding assistants as defined in 42 CFR Parts 483 and 488; and

6.  Exercise all incidental powers as necessary and proper to implement and enforce the provisions of this section.

B.  The State Board of Health shall promulgate rules to implement the provisions of this section and shall have power to assess fees.

1.  Each person certified as a nurse aide pursuant to the provisions of this section shall be required to pay certification and recertification fees in amounts to be determined by the State Board of Health, not to exceed Fifteen Dollars ($15.00).

2.  In addition to the certification and recertification fees, the State Board of Health may impose fees for training or education programs conducted or approved by the Board.

3.  All revenues collected as a result of fees authorized in this section and imposed by the Board shall be deposited into the Public Health Special Fund.

C.  Only a person who has qualified as a certified nurse aide and who holds a valid current nurse aide certificate for use in this state shall have the right and privilege of using the title Certified Nurse Aide and to use the abbreviation CNA after the name of such person.  Any person who violates the provisions of this section shall be subject to a civil monetary penalty to be assessed by the Department.

D.  1.  The State Department of Health shall establish and maintain a certified nurse aide, nurse aide trainee and feeding assistant registry that:

a. is sufficiently accessible to promptly meet the needs of the public and employers, and

b. provides a process for notification and investigation of alleged abuse, exploitation or neglect of residents of a facility or home, clients of an agency or center, or of misappropriation of resident or client property.

2.  The registry shall contain information as to whether a nurse aide has:

a. successfully completed a certified nurse aide training and competency examination,

b. met all the requirements for certification, or

c. received a waiver from the Board.

3.   a. The registry shall include, but not be limited to, the following information on each certified nurse aide or nurse aide trainee:

(1) the full name of the individual,

(2) information necessary to identify each individual,

(3) the date the individual became eligible for placement in the registry,

(4) information on any finding of the Department of abuse, neglect or exploitation by the certified nurse aide or nurse aide trainee, including:

(a) documentation of the Department's investigation, including the nature of the allegation and the evidence that led the Department to confirm the allegation,

(b) the date of the hearing, if requested by the certified nurse aide or nurse aide trainee, and

(c) a statement by the individual disputing the finding if the individual chooses to make one.

4.  The Department shall include the information specified in division (4) of subparagraph a of paragraph 3 of this subsection in the registry within ten (10) working days of the substantiating finding and it shall remain in the registry, unless:

a. it has been determined by an administrative law judge, a district court or an appeal court that the finding was in error, or

b. the Board is notified of the death of the certified nurse aide or nurse aide trainee.

5.  Upon receipt of an allegation of abuse, exploitation or neglect of a resident or client, or an allegation of misappropriation of resident or client property by a certified nurse aide or nurse aide trainee, the Department shall place a pending notation in the registry until a final determination has been made.  If the investigation, or administrative hearing held to determine whether the certified nurse aide or nurse aide trainee is in violation of the law or rules promulgated pursuant thereto, reveals that the abuse, exploitation or neglect, or misappropriation of resident or client property was unsubstantiated, the pending notation shall be removed within twenty-four (24) hours of receipt of notice by the Department.

6.  The Department shall, after notice to the individuals involved and a reasonable opportunity for a hearing, make a finding as to the accuracy of the allegations.

7.  If the Department after notice and opportunity for hearing determines with clear and convincing evidence that abuse, neglect or exploitation, or misappropriation of resident or client property has occurred and the alleged perpetrator is the person who committed the prohibited act, notice of the findings shall be sent to the nurse aide and to the district attorney for the county where the abuse, neglect or exploitation, or misappropriation of resident or client property occurred and to the Medicaid Fraud Control Unit of the Attorney General's Office.  Notice of ineligibility to work as a nurse aide in a long-term care facility, a residential care facility, assisted living facility, day care facility, or any entity that requires certification of nurse aides, and notice of any further appeal rights shall also be sent to the nurse aide.

8.  The Department shall require that each facility check the nurse aide registry before hiring a person to work as a nurse aide.  If the registry indicates that an individual has been found, as a result of a hearing, to be personally responsible for abuse, neglect or exploitation, that individual shall not be hired by the facility.

9.  If the state finds that any other individual employed by the facility has neglected, abused, misappropriated property or exploited in a facility, the Department shall notify the appropriate licensing authority and the district attorney for the county where the abuse, neglect or exploitation, or misappropriation of resident or client property occurred.

10.  Upon a written request by a certified nurse aide or nurse aide trainee, the Board shall provide within twenty (20) working days all information on the record of the certified nurse aide or nurse aide trainee when a finding of abuse, exploited or neglect is confirmed and placed in the registry.

11.  Upon request and except for the names of residents and clients, the Department shall disclose all of the information relating to the confirmed determination of abuse, exploitation and neglect by the certified nurse aide or nurse aide trainee to the person requesting such information, and may disclose additional information the Department determines necessary.

12.  A person who has acted in good faith to comply with state reporting requirements and this section of law shall be immune from liability for reporting allegations of abuse, neglect or exploitation.

E.  Each nurse aide trainee shall wear a badge which clearly identifies the person as a nurse aide trainee.  Such badge shall be furnished by the facility employing the trainee.  The badge shall be nontransferable and shall include the first and last name of the trainee.

F.  1.  For purposes of this section, "feeding assistant" means an individual who is paid to feed residents by a facility or who is used under an arrangement with another agency or organization and meets the requirements cited in 42 CFR Parts 483 and 488.

2.  Each facility that employs or contracts employment of a feeding assistant shall maintain a record of all individuals, used by the facility as feeding assistants, who have successfully completed a training course approved by the state for paid feeding assistants.

Added by Laws 1996, c. 336, § 8, eff. Nov. 1, 1996.  Amended by Laws 2002, c. 230, § 16, eff. Nov. 1, 2002; Laws 2005, c. 460, § 13, eff. Nov. 1, 2005; Laws 2006, c. 16, § 44, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 235, § 1 repealed by Laws 2006, c. 16, § 45, emerg. eff. March 29, 2006.

§63-1-1952.  Joint Legislative Oversight Committee for Oklahoma Long - Term Care.

A.  There is hereby created the Joint Legislative Oversight Committee for Oklahoma Long-Term Care.

B.  1.  The Committee shall be composed of five members from the Oklahoma State Senate, to be appointed by the President Pro Tempore of the Senate, and five members of the Oklahoma House of Representatives, to be appointed by the Speaker of the House of Representatives.

2.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate one member to serve as cochair of the Committee.  Members and cochairs shall serve at the pleasure of the appointing authority.

3.  Vacancies on the Committee shall be filled by the appointing authority.

C.  The Committee may use the expertise and services of the staffs of the Oklahoma State Senate and the Oklahoma House of Representatives.

D.  The Committee shall be convened no less than four times a year.

E.  Reimbursement for travel expenses shall be as provided by Section 456 of Title 74 of the Oklahoma Statutes.

F.  The Committee shall review provisions related to long-term care in this state including, but not limited to, recommendations for the 48th Oklahoma Legislature from the Continuum of Care Task Force and any agency responses.

G.  The Committee shall review and make recommendations concerning all proposals for long-term care services in this state.

H.  The Committee may appoint subcommittees composed of citizens, providers and state agency representatives, in furtherance of its purpose.

I.  The Committee shall periodically report its findings to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Added by Laws 2002, c. 254, § 1, eff. July 1, 2002.

§63-1-1955.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Long-Term Care Partnership Act".

Added by Laws 2004, c. 283, § 1.

§63-1-1955.2.  Definitions.

As used in the Oklahoma Long-Term Care Partnership Act, unless the context clearly indicates otherwise:

1.  "Asset disregard" means the total assets an individual owns and may retain upon application for the state Medicaid program and still qualify for benefits if the individual:

a. is a beneficiary of a Long-Term Care Partnership Program approved policy, and

b. has exhausted the benefits of such policy.

Asset disregard is increased by One Dollar ($1.00) for each One Dollar ($1.00) of benefit paid out under the individual's long-term insurance policy if the individual purchased the policy through the Oklahoma Long-Term Care Partnership Program;

2.  "Authority" means the Oklahoma Health Care Authority;

3.  "State Medicaid program" means the federal medical assistance program established under Title XIX of the Social Security Act; and

4.  "Oklahoma Long-Term Care Partnership Program approved policy" means a long-term care insurance policy that is approved by the Insurance Department and provided through state-approved long-term care insurers through the Oklahoma Long-Term Care Partnership Program.

Added by Laws 2004, c. 283, § 2.

§63-1-1955.3.  Oklahoma Long-Term Care Partnership Program - Purposes - Exhaustion of benefits - Asset disregard.

A.  Upon repeal of the restrictions to asset protection contained in the Omnibus Budget Reconciliation Act of 1993, Public Law 103-66, 107 Stat. 312, there shall be established the Oklahoma Long-Term Care Partnership Program, to be administered by the Oklahoma Health Care Authority, with the assistance of the Insurance Department, to do the following:

1.  Provide incentives for individuals to insure against the costs of providing for their long-term care needs;

2.  Provide a mechanism for individuals to qualify for coverage of the cost of their long-term care needs under the state Medicaid program without first being required to substantially exhaust their resources;

3.  Provide counseling services to individuals in planning for their long-term care needs; and

4.  Alleviate the financial burden on the state's Medicaid program by encouraging the pursuit of private initiatives.

B.  Upon exhaustion of benefits under a Long-Term Care Partnership Program policy, certain resources of an individual, as described in subsection C of this section, shall not be considered by the Authority when determining any of the following:

1.  Medicaid eligibility;

2.  The amount of any Medicaid payment; and

3.  Any subsequent recovery by the state of a payment for medical services.

C.  The Oklahoma Health Care Authority shall amend the state Medicaid program to allow for asset disregard.  The Authority shall provide for asset disregard by counting insurance benefits paid under a policy toward asset disregard to the extent the payments are for covered services under the Oklahoma Long-Term Care Partnership Program for purchasers of an Oklahoma Long-Term Care Partnership Program approved policy.

Added by Laws 2004, c. 283, § 3.

§63-1-1955.4.  Eligibility for assistance under state Medicaid program - Continuing eligibility for asset disregard - Reciprocal agreements.

A.  An individual who is a beneficiary of an Oklahoma Long-Term Care Partnership Program approved policy is eligible for assistance under the state Medicaid program using asset disregard pursuant to the provisions of subsection C of Section 3 of the Oklahoma Long-Term Care Partnership Act.

B.  If the Oklahoma Long-Term Care Partnership Program is discontinued, an individual who purchased an Oklahoma Long-Term Care Partnership Program approved policy prior to the date the program was discontinued shall be eligible to receive asset disregard.

C.  The Oklahoma Health Care Authority may enter into reciprocal agreements with other states to extend the asset disregard to residents of the state who purchase long-term care policies in another state which has an asset disregard program that is substantially similar to the asset disregard program as established under the Oklahoma Long-Term Care Partnership Act.

Added by Laws 2004, c. 283, § 4.

§63-1-1955.5.  Promulgation of rules.

The Oklahoma Health Care Authority and the Insurance Department are hereby authorized to promulgate rules to implement and administer the provisions of the Oklahoma Long-Term Care Partnership Act.

Added by Laws 2004, c. 283, § 5.

§63-1-1955.6.  Long-term care insurance policies - Notice regarding asset disregard and asset tests.

A.  A long-term care insurance policy issued after the effective date of this act shall contain a notice provision to the consumer detailing in plain language the current law pertaining to asset disregard and asset tests.

B.  The notice to the consumer under subsection A of this section shall be developed by the Insurance Commissioner.

Added by Laws 2004, c. 283, § 6.

§63-1-1960.  Short title.

This act shall be known and may be cited as the "Home Care Act".

Added by Laws 1992, c. 139, § 2, eff. Sept. 1, 1992.

§63-1-1961.  Definitions.

As used in the Home Care Act:

1.  "Board" means the State Board of Health;

2.  "Certification" means verification of appropriate training and competence established by the State Board of Health by rules promulgated pursuant to the Home Care Act for home health aides and home care agency administrators;

3.  "Department" means the State Department of Health;

4.  "Home care agency" means any sole proprietorship, partnership, association, corporation or other organization which administers, offers or provides home care services, for a fee or pursuant to a contract for such services, to clients in their place of residence.  The term "home care agency" shall not include:

a. individuals who contract with the Department of Human Services to provide personal care services, provided such individuals shall not be exempt from certification as home health aides,

b. organizations that contract with the Oklahoma Health Care Authority as Intermediary Services Organizations (ISO) to provide federal Internal Revenue Service fiscal and supportive services to Consumer-Directed Personal Assistance Supports and Services (CD-PASS) waiver program participants who have employer responsibility for hiring, training, directing and managing an individual personal care attendant, or

c. CD-PASS waiver program employer participants;

5.  "Home care services" means skilled or personal care services provided to clients in their place of residence for a fee;

6.  "Home health aide" means an individual who provides personal care to clients in their temporary or permanent place of residence for a fee;

7.  "Home care agency administrator" means a person who operates, manages, or supervises, or is in charge of a home care agency;

8.  "Personal care" means assistance with dressing, bathing, ambulation, exercise or other personal needs; and

9.  "Skilled care" means home care services performed on a regular basis by a trained Respiratory Therapist/Technician or by a person currently licensed by this state, including but not limited to a Licensed Practical Nurse, Registered Nurse, Physical Therapist, Occupational Therapist, Speech Therapist, or Social Worker.

Added by Laws 1992, c. 139, § 3, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 169, § 1, emerg. eff. May 4, 1995; Laws 1996, c. 349, § 1, eff. Nov. 1, 1996; Laws 2004, c. 249, § 1, eff. Nov. 1, 2004.

§63-1-1962.  Licenses required - Exemptions.

A.  No home care agency as such term is defined by this act shall operate without first obtaining a license as required by the Home Care Act.

B.  1.  No employer or contractor, except as otherwise provided by this subsection, shall employ or contract with any individual as a home health aide for more than four (4) months, on a full-time, temporary, per diem or other basis, unless such individual is a licensed health professional or unless such individual has satisfied the requirements for certification and placement on the home health aide registry maintained by the State Department of Health; and

2. a. Any person in the employment of a home care agency as a home health aide on June 30, 1992, with continuous employment through June 30, 1993, shall be granted home health aide certification by the Department on July 1, 1993.  The home care agency shall maintain responsibility for assurance of specific competencies of the home health aide and shall only assign the home health aide to tasks for which the aide has been determined to be competent.

b. Any home health aide employed between the dates of July 1, 1992, and June 30, 1993, shall be eligible for certification by passing a competency evaluation and testing as required by the Department.

c. Any home health aide employed on and after July 1, 1996, shall complete any specified training, competency evaluation and testing required by the Department.

C.  The provisions of the Home Care Act shall not apply to:

1.  A person acting alone who provides services in the home of a relative, neighbor or friend;

2.  A person who provides maid services only;

3.  A nurse service or home aide service conducted by and for the adherents to any religious denomination, the tenets of which include reliance on spiritual means through prayer alone for healing;

4.  A person providing hospice services pursuant to the Oklahoma Hospice Licensing Act;

5.  A nurse-midwife;

6.  An individual, agency, or organization that contracts with the Oklahoma Health Care Authority to provide services under the Home and Community-Based Waiver for persons with mental retardation or that contracts with the Department of Human Services to provide community services to persons with mental retardation; provided, that staff members and individuals providing such services shall receive a level of training, approved by the Department of Human Services, which meets or exceeds the level required pursuant to the Home Care Act.  An individual, agency or organization otherwise covered under the Home Care Act shall be exempt from the act only for those paraprofessional direct care services provided under contracts referenced in this paragraph;

7.  An individual, agency or organization that provides or supports the provision of personal care services to an individual who performs individual employer responsibilities of hiring, training, directing and managing a personal care attendant as part of the Oklahoma Health Care Authority Consumer-Directed Personal Assistance Supports and Services (CD-PASS) waiver program.  An individual, agency or organization otherwise covered under the provisions of the Home Care Act shall be exempt from the act only for those paraprofessional direct care services provided under Oklahoma Health Care Authority contracts referenced in this paragraph, but shall not be exempt from the criminal history background check required under the Home Care Act and Section 1-1950.1 of this title for other paraprofessional direct care service providers.  A personal care attendant hired by a consumer under the CD-PASS program shall be exempt from certification as a home health aide, provided such personal care attendant receives the training required and approved by the Department of Human Services;

8.  An individual who only provides Medicaid home- and community-based personal care services pursuant to a contract with the Oklahoma Health Care Authority; or

9.  An individual who:

a. is employed by a licensed home care agency exclusively to provide personal care services on a live-in basis,

b. has no convictions pursuant to a criminal history investigation as provided in Section 1-1950.1 of this title,

c. is being continuously trained by a registered nurse to provide care that is specific to the needs of the particular client receiving the care, and

d. is supervised by a registered nurse via an on-site visit at least once each month.

Added by Laws 1992, c. 139, § 4, eff. Sept. 1, 1992.  Amended by Laws 1996, c. 157, § 1, eff. July 1, 1996; Laws 1997, c. 407, § 20, eff. Nov. 1, 1997; Laws 1998, c. 5, § 19, emerg. eff. March 4, 1998; Laws 2004, c. 249, § 2, eff. Nov. 1, 2004.

NOTE:  Laws 1997, c. 219, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§63-1-1962a.  Certification of home care agency administrators.

A.  1.  The State Board of Health shall have authority to determine the qualifications, skill and fitness of any person employed to serve as an administrator of a home care agency.  The State Board of Health in promulgating rules pursuant to this section may consider advice and comments from representatives of home care agencies, home care agency administrators and representatives of statewide organizations for home care agency clients.

2.  The State Board of Health shall develop standards which must be met by individuals in order to receive certification as a home health agency administrator, which standards shall be designed to ensure that home health agency administrators will be individuals who are of good character and are suitable, and who, by training or experience, are qualified to serve as home health agency administrators.

B.  The State Department of Health, pursuant to rules promulgated by the Board, shall:

1.  Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards as established in paragraph 2 of subsection A of this section;

2.  Certify individuals determined, after the application of such techniques, to meet such standards, and revoke or suspend certification previously issued by the Department in any case where the individual holding any such certification is determined substantially to have failed to conform to the requirements of such standards;

3.  Establish and carry out procedures designed to ensure that individuals certified as home health agency administrators will, during any period that they serve as such, comply with the requirements of such standards; and

4.  Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the Department to the effect that any individual certified as a home care agency administrator has failed to comply with the requirements of such standards.

C.  1.  In order to further ensure minimum standards for certification, the Board shall require a home care agency administrator to receive education or training which shall include, but not be limited to, training in administration, supervision, fiscal management, ethics, community relations, public information and human relations, concerning the issues associated with the operation of home care agencies and programs.  Any person employed as an administrator after November 1, 1996, shall have completed the education or training specified by this subsection.

2.  On and after August 1, 1997, proof of successful completion of the education, training or continuing education, as applicable, for the home care agency administrator shall be required prior to issuance or renewal of a license for a home care agency pursuant to the provisions of the Home Care Act.

D.  It shall be unlawful and a misdemeanor for any person to act or serve in the capacity as a home care agency administrator unless such individual is the holder of a certification as a home care agency administrator, issued in accordance with the provisions of the Home Care Act.

E.  Each person certified as a home care agency administrator pursuant to the provisions of this section shall be required to pay an annual certification fee in an amount to be determined by the State Board of Health not to exceed Two Hundred Dollars ($200.00).  Each such certificate shall expire on the 31st day of July following its issuance and shall be renewable for twelve (12) months beginning August 1, upon payment of the annual certification fee.

F.  In addition to the annual certification fees, the State Board of Health may impose fees for training or education programs conducted or approved by the Board.

G.  All revenues collected as a result of fees authorized in this section and imposed by the Board shall be deposited into the Public Health Special Fund.

Added by Laws 1996, c. 349, § 4, eff. Nov. 1, 1996.

§63-1-1963.  State Department of Health - Powers and duties - Rules and regulations for investigation and hearing of complaints.

A.  The State Department of Health shall have the power and duty to:

1.  Issue, renew, deny, modify, suspend and revoke licenses and deny renewal of licenses for agencies, and issue, renew, deny, modify, suspend and revoke certificates and deny renewal of certificates for home health aides pursuant to the provisions of the Home Care Act;

2.  Establish and enforce qualifications, standards and requirements for licensure of home care agencies and certification of home health aides;

3.  Issue or renew a license to establish or operate a home care agency if the Department determines that the agency meets the requirements of or is accredited or certified by one of the following accrediting or certifying organizations or programs.  In addition, the accredited home care agency through this paragraph will not be subject to an inspection or examination by the Department unless necessary to investigate complaints under subsection B of this section:

a. Title XVIII or XIX of the federal Social Security Act,

b. the Joint Commission on Accreditation of Healthcare Organizations/Home Care Accreditation Services (JCAHO), or

c. the Community Health Accreditation Program of the National League for Nursing (CHAP);

4.  Establish and maintain a registry of certified home health aides;

5.  Enter any home care agency when reasonably necessary for the sole purpose of inspecting and investigating conditions of the agency for compliance with the provisions of the Home Care Act, or compliance with the standards and requirements for licensure or certification developed by the Department pursuant to the provisions of the Home Care Act;

6.  Establish administrative penalties for violations of the provisions of the Home Care Act; and

7.  Exercise all incidental powers as necessary and proper for the administration of the Home Care Act.

B.  1.  The State Board of Health shall promulgate rules necessary for the investigation and hearing of complaints regarding a home care agency or home health aide.

2.  The Department shall establish procedures for receipt and investigation of complaints regarding a home care agency or home health aide.

3.  A complaint regarding a home care agency or home health aide shall not be made public unless a completed investigation substantiates the violations alleged in the complaint.

Added by Laws 1992, c. 139, § 5, eff. Sept. 1, 1992.

§63-1-1964.  Contents, coverage and scope of rules.

The State Board of Health shall promulgate rules necessary to implement the provisions of the Home Care Act.  Such rules shall include, but shall not be limited to:

1.  Minimum standards for home care services.  In establishing such standards, the Board shall consider those standards adopted by state and national home care associations;

2.  Requirements for the certification and renewal certification of home health aides and home care agency administrators;

3.  Provisions for transfer of ownership of a licensed agency;

4.  A requirement that each licensed agency create and disclose to its clients a statement of clients' rights and responsibilities;

5.  Establishing continuing education requirements for renewal of certifications for home care agency administrators;

6.  Requirements for financial resources to ensure a home care agency's ability to provide adequate home care services;

7.  Standards for assessing an applicant's business and professional experience as demonstrated in prior health care provider operations including, but not limited to, nursing homes, residential care homes, and home care and in previous compliance with all lawful orders of suspension, receivership, administrative penalty or sanction issued by the State Department of Health or by other administrative agencies in other states with similar responsibilities;

8.  Restrictions on any agency, agency employee, or agency contractor providing skilled care or conducting an in-home assessment of the need for skilled care unless and until the agency receives a physician's order to provide skilled care or to conduct an in-home assessment of the need for skilled care; provided, however, such restrictions shall not prevent an agency from providing personal care to a client without a physician's order.  Provided further, such restrictions shall not apply to in-home assessments of home and community-based waiver clients in the state Medicaid program;

9.  Restrictions on any agency, agency employee, or agency contractor soliciting, coercing, or harassing a consumer of home care services or who may need home care services; and

10.  Standards or other provisions which do not conflict with any federal requirements relating to the federal Medicaid and Medicare programs.

Added by Laws 1992, c. 139, § 6, eff. Sept. 1, 1992.  Amended by Laws 1996, c. 349, § 2, eff. Nov. 1, 1996; Laws 1997, c. 238, § 7, eff. Nov. 1, 1997; Laws 2004, c. 249, § 3, eff. Nov. 1, 2004.

§63-1-1965.  Procedures for licensure.

A.  Every person, corporation, partnership, association or other legal entity desiring to obtain a license to establish, or to obtain a renewal license to operate, a home care agency in this state shall make application to the State Department of Health in such form and accompanied by such information as the State Commissioner of Health shall prescribe.  Such information shall include, but not be limited to:

1.  The name and location of the home care agency for which a license is sought; and

2.  The name and address of the person or persons under whose ownership, operation, management, or supervision the home care agency will be conducted.

B.  1.  An application for an initial license to establish or operate a new home care agency shall be accompanied by a nonrefundable application fee of up to Three Thousand Dollars ($3,000.00) not to exceed the reasonable costs incurred by the Department in implementing the Home Care Act.

2.  An application for a license, or renewal thereof, to operate an existing home care agency shall be accompanied by a nonrefundable licensing fee of Five Hundred Dollars ($500.00).

3.  An application for license, or renewal thereof, to establish or operate a home care agency branch office of an agency licensed in the State of Oklahoma shall be accompanied by a nonrefundable licensing fee of Twenty-five Dollars ($25.00).

4.  Funds collected pursuant to this section shall be deposited in the Home Health Care Revolving Fund.

C.  Disclosure statements shall be completed by the applicant and all affiliated persons and such other legal entities specified by this subsection.  The disclosure statements shall be made a part of the application and shall include, but not be limited to, the following information:

1.  The full name and address of the applicant, and all affiliated persons;

2.  The full name and address of any legal entity in which the applicant holds a debt or equity interest of at least five percent (5%) or which is a parent company or subsidiary of the applicant;

3.  A description of any ongoing organizational relationships as they may impact operations within the state; and

4.  The names, locations, and dates of ownership, operation, or management for all current and prior home care agencies owned, operated or managed in this state or in any other state by the applicant or by any affiliated persons.

D.  An application for a license for a home care agency may be denied by the Commissioner for any of the following reasons:

1.  Failure to meet any of the minimum standards of the Home Care Act or rules of the Board promulgated pursuant thereto; or

2.  Conviction of the applicant, or any affiliated persons, for any offense listed in subsection F of Section 1-1950.1 of this title.

E.  The license issued by the Commissioner shall:

1.  Not be transferable or assignable except to any affiliated person, parent company or subsidiary of the applicant or legal entity which has an ongoing organizational relationship with the applicant;

2.  Be posted in a conspicuous place, open to the public, on the licensed premises;

3.  Be issued only for the premises named in the application; and

4.  Except as otherwise provided by this paragraph, expire on July 31 of each year.  The Department shall promulgate rules which will authorize or allow:

a. the term of a renewal license issued pursuant to the Home Care Act prior to the effective date of this act which will expire prior to July 1, 1997, to be extended or any application fee or other fee required by the Home Care Act to be prorated so that a renewal license may be issued on August 1, 1997, and

b. the issuance of a new license, or a renewal license, prior to or after the effective date of this act to establish or operate a home care agency pursuant to the Home Care Act for less than one (1) year or the proration of any application fee or other fee so required so that a renewal license may be issued on August 1, 1997.

F.  After issuing a license, the Commissioner may revoke or suspend the license based on any of the following grounds:

1.  Violation of any of the provisions of the Home Care Act or the rules or standards promulgated by the Board; or

2.  Permitting, aiding, or abetting the commission of any illegal act by a licensed home care agency.

G.  The issuance or renewal of a license after notice of a violation shall not constitute a waiver by the Department of its power to rely on the violation as the basis for subsequent revocation of a license or other enforcement action authorized by the Home Care Act.

H.  For purposes of this section:

1.  "Affiliated person" means:

a. any officer, director or partner of the applicant,

b. any person employed by the applicant as a general or key manager who directs the operations of the facility which is the subject of the application, and

c. any person owning or controlling more than five percent (5%) of the applicant's debt or equity; and

2.  "Subsidiary" means any person, firm, corporation or other legal entity which:

a. controls or is controlled by the applicant,

b. is controlled by an entity that also controls the applicant, or

c. the applicant or an entity controlling the applicant has directly or indirectly the power to control.

Added by Laws 1992, c. 139, § 7, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 283, § 18, eff. Sept. 1, 1994; Laws 1994, c. 382, § 30, eff. Sept. 1, 1994; Laws 1996, c. 349, § 3, eff. Nov. 1, 1996.

§63-1-1966.  Violations - Penalties.

Any home care agency, home care agency administrator, or home health aide covered by the Home Care Act that has been determined by the State Department of Health to have violated any provision of the Home Care Act or any rule promulgated thereto may be liable for an administrative penalty of not more than One Hundred Dollars ($100.00) per violation for each day on which a violation occurs or continues.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.  Funds collected pursuant to this section shall be deposited in the Home Health Care Revolving Fund created in Section 1-1971 of this title.

Added by Laws 1992, c. 139, § 8, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 283, § 20, eff. Sept. 1, 1994; Laws 1994, c. 382, § 31, eff. Sept. 1, 1994; Laws 1997, c. 219, § 2, emerg. eff. May 19, 1997.

§63-1-1967.  Violations - Equitable relief - Jurisdiction.

The State Department of Health may bring an action in a court of competent jurisdiction for equitable relief to redress or restrain a violation by any person of a provision of the Home Care Act or any rule promulgated pursuant to the provisions of the Home Care Act.  Said court shall have jurisdiction to determine said action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief or interim equitable relief.

Added by Laws 1992, c. 139, § 9, eff. Sept. 1, 1992.

§63-1-1967a.  Civil actions.

A.  Any person, other legal entity, or any governmental agency may bring a civil action to restrain a provider of home care services, or a person acting on behalf of the provider or under the provider's control from, or for the collection of damages caused by:

1.  Making or enforcing unconscionable terms or provisions of a provider agreement;

2.  Fraudulent or unconscionable conduct in inducing a patient to enter into an agreement; or

3.  Fraudulent or unconscionable conduct in collecting fees for services.

B.  In an action brought pursuant to this section, the court may grant relief if it finds:

1.  That the defendant has made unconscionable agreements or has engaged in or is likely to engage in a course of fraudulent or unconscionable conduct;

2.  That the agreements or conduct of the defendant has caused or is likely to cause injury to a patient; or

3.  That the defendant has been able to cause or will be able to cause injury primarily because of the nature of the services involved.

C.  In applying this section, consideration shall be given to each of the following factors:

1.  Belief by the defendant at the time the services were provided that there was no reasonable probability of injury;

2.  Knowledge by the defendant at the time the services were provided of the inability of the patient to receive substantial benefit from the services provided;

3.  Gross disparity between the price of the services provided measured by the price at which similar services are readily available or obtainable by like patients;

4.  The fact that the defendant contracted for or received separate or additional charges for services with the effect of making the cost for the services provided, considered as a whole, unconscionable;

5.  The fact that the defendant has knowingly taken advantage of the inability of the patient reasonably to protect the patient's interests by reason of physical or mental infirmities, ignorance, illiteracy, or inability to understand the language of the agreements or similar factors; and

6.  Any other fact.

D.  In an action brought pursuant to this section, conduct, a charge, or a practice expressly specified in this section shall not in itself be deemed unconscionable.

E.  With respect to an action brought to restrain actions pursuant to the provisions of the Home Care Act, or unconscionable agreements or fraudulent or unconscionable conduct, a person may apply to the court for temporary relief against a defendant, pending final determination.  If the court finds after a hearing held upon notice to the defendant that there is reasonable cause to believe that the defendant should be restrained, it may grant any temporary relief or restraining order it deems appropriate.

F.  In addition, after demand, a person, other legal entity or governmental agency may bring a civil action against a provider of home care services, or a person acting on behalf of the provider or under the provider's control, to recover damages incurred as a result of any action taken by the provider or such person, subject to the provisions of this section.

G.  The provisions of this section shall not affect any other remedies available under other principles of law or equity.

Added by Laws 1996, c. 349, § 5, eff. Nov. 1, 1996.

§63-1-1968.  Eligibility to serve as guardian.

No agency, employee of any agency, or home health aide shall serve as the guardian of a client unless such home care provider is related to the client by blood or marriage and is otherwise eligible to serve as a guardian.

Added by Laws 1992, c. 139, § 10, eff. Sept. 1, 1992.

§63-1-1969.  Administrative Procedures Act - Application.

The provisions of the Administrative Procedures Act shall apply to all administrative rules and procedures of the State Board of Health promulgated pursuant to the Home Care Act.

Added by Laws 1992, c. 139, § 11, eff. Sept. 1, 1992.

§63-1-1970.  Home Health Advisory Board.

A.  There is hereby created a Home Health Advisory Board which shall be composed of seven (7) members as follows:

1.  One member who shall be a family practice physician or general practitioner of the medical professions licensed pursuant to the laws of this state and with a practice which includes home health service;

2.  One member who shall be a registered nurse licensed pursuant to the laws of this state and whose practice includes home health services;

3.  Two members who shall be administrators of home health agencies which shall, subsequent to the effective date of this act and its regulation, be licensed pursuant to this act; and

4.  Three members who shall represent the general public and who shall, within twenty-four (24) months of their appointment, be consumers of home health services for themselves or for family members within the third degree of consanguinity.

B.  The members of the Home Health Advisory Board shall be appointed by the State Commissioner of Health with the advice and consent of the State Board of Health from a list of names submitted to the Commissioner by any statewide organization comprised exclusively of home care agencies.  The lists submitted to the Commissioner shall contain a number of names equal to twice the number of positions to be appointed for each required membership category on the Home Health Advisory Board.  Each member shall be appointed for a term of three (3) years except that the initial appointment of the physician and one administrator shall be for one (1) year and the initial appointment of one administrator and one consumer shall be for two (2) years.  Vacancies shall be filled in like manner.

C.  The State Department of Health shall provide staff to perform the designated duties of the Home Health Advisory Board.  The Department shall provide meeting space for the Advisory Board.

D.  The Advisory Board shall annually elect from among its membership a chair.  The Home Health Advisory Board shall meet at least quarterly and at such other times as necessary.  The members shall serve without compensation but shall be reimbursed for expenses related to their service by the Department pursuant to the provisions of the State Travel Reimbursement Act.

E.  The Home Health Advisory Board shall have the power and duty to:

1.  Serve as an advisory body to the Department for the development and improvement of services to patients of home health agencies;

2.  Review and make recommendations to the State Board of Health regarding rules and standards promulgated by the Board;

3.  Approve, in its advisory capacity, rules and standards promulgated by the Board; and

4.  Evaluate and review the standards, practices and procedures of the Department regarding the administration and enforcement of the provisions of the Home Care Act.

Added by Laws 1992, c. 139, § 12, eff. Sept. 1, 1992.  Amended by Laws 1999, c. 93, § 9, eff. Nov. 1, 1999; Laws 1999, c. 213, § 3, eff. July 1, 1999.

§63-1-1971.  Home Health Care Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated as the "Home Health Care Revolving Fund".  Said fund shall be a continuing fund not subject to fiscal year limitations.  The fund shall consist of all monies collected pursuant to the provisions of Section 1-1965 and Section 1-1966 of Title 63 of the Oklahoma Statutes.  All monies accruing to said fund are hereby appropriated and shall be budgeted and expended by the State Department of Health for licensure and regulation of home care agencies and branch offices.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1994, c. 283, § 19, eff. Sept. 1, 1994.

§63-1-2001.  Renumbered as § 2-7-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2001.1.  Renumbered as § 2-7-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2002.  Renumbered as § 2-7-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2002.a.  Renumbered as § 2-7-122 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2003.  Renumbered as § 2-7-104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2003.1.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2004.  Renumbered as § 2-7-105 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2004.1.  Renumbered as § 2-7-106 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2004.2.  Renumbered as § 2-7-107 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2004.3.  Renumbered as § 2-7-109 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2005.1.  Renumbered as § 2-7-123 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.2.  Renumbered as § 2-7-119 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.3.  Renumbered as § 2-7-115 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.3A.  Renumbered as § 2-7-121 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.3B.  Renumbered as § 2-7-120 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.3C.  Renumbered as § 2-7-201 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2005.4.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2006.  Renumbered as § 2-7-113 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2006.1.  Renumbered as § 2-7-110 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2007.  Renumbered as § 2-7-112 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2008.  Renumbered as § 2-7-116 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2008.1.  Renumbered as § 2-7-117 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2009.  Renumbered as § 2-7-124 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2009.1.  Renumbered as § 2-7-108 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2010.  Renumbered as § 2-7-125 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2011.  Renumbered as § 2-7-130 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2012.  Renumbered as § 2-7-129 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2012.1.  Renumbered as § 2-7-126 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2012.2.  Renumbered as § 2-7-128 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2012.3.  Renumbered as § 2-7-127 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2012.4.  Renumbered as § 2-7-132 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2013.  Renumbered as § 2-7-131 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2013.1.  Renumbered as § 2-7-133 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2014.  Renumbered as § 2-7-111 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2014.1.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2014.2.  Renumbered as § 2-7-118 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2014.3.  Renumbered as § 2-7-114 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2015.  Renumbered as § 2-7-301 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2016.  Renumbered as § 2-7-302 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2017.  Renumbered as § 2-7-303 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2018.  Renumbered as § 2-7-304 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2019.  Renumbered as § 2-7-305 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2020.  Renumbered as § 2-7-306 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2021.  Renumbered as § 2-7-307 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2053.  Renumbered as § 2-11-204 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2101.  Renumbered as § 2-8-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2102.  Renumbered as § 2-8-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2103.  Renumbered as § 2-8-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2104.  Renumbered as § 2-8-201 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2105.  Renumbered as § 2-8-202 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2106.  Renumbered as § 2-8-203 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2107.  Renumbered as § 2-8-204 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2201.  Renumbered as § 1150.2 of Title 59 by Laws 1993, c. 145, § 360, eff. July 1, 1993.

§63-1-2202.  Renumbered as § 1150.7 of Title 59 by Laws 1993, c. 145, § 360, eff. July 1, 1993.

§63-1-2203.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§6312211.  Short title.

This act shall be known and may be cited as the "LongTerm Care Ombudsman Act".

§6312212.  Definitions.

As used in the LongTerm Care Ombudsman Act:

1.  "Office" means the Office of the State LongTerm Care Ombudsman.  For purposes of the LongTerm Care Ombudsman Act, any area or local ombudsman entity designated by the State LongTerm Care Ombudsman shall be deemed to be a subdivision of this Office;

2.  "State LongTerm Care Ombudsman" means the individual employed by the Department of Human Services to be the chief administrative officer of the Office;

3.  "Department" means the Department of Human Services;

4.  "Representative" means the State LongTerm Care Ombudsman, and any state, area or local longterm care ombudsman designated by the State LongTerm Care Ombudsman, whether paid or unpaid; and

5.  "Resident" means any person residing in a long-term care facility.

Added by Laws 1989, c. 326, § 2, emerg. eff. May 26, 1989.  Amended by Laws 1996, c. 336, § 10, emerg. eff. June 12, 1996.

§63-1-2213.  Office of the State Long-Term Care Ombudsman.

A.  There is hereby created within the Department of Human Services the Office of the State Long-Term Care Ombudsman.  The Office, under the auspices and general direction of the State Long-Term Care Ombudsman, shall carry out a long-term care ombudsman program in accordance with the Older Americans Act of 1965, as amended, and in accordance with federal regulations issued pursuant to the Older Americans Act or as provided by the Long-Term Care Ombudsman Act.

B.  The State Long-Term Care Ombudsman shall, personally or through representatives of the Office:

1.  Identify, investigate and resolve complaints that:

a. are made by, or on behalf of, residents, and

b. relate to action, inaction or decisions, of:

(1) providers, or representatives of providers, of long-term care services,

(2) public agencies, or

(3) health and social service agencies,

that may adversely affect the health, safety, welfare or rights of the residents;

2.  Provide services to assist the residents in protecting their health, safety, welfare and rights;

3.  Inform residents about means of obtaining services offered by providers or agencies;

4.  Ensure that the residents have regular and timely access to the services provided through the Office;

5.  Ensure that the residents and complainant receive timely responses from the Office and representatives of the Office regarding complaints;

6.  Represent the interests of residents before governmental agencies and seek administrative, legal and other remedies to protect the health, safety, welfare and rights of the residents;

7.  Provide administrative and technical assistance to area or local ombudsman entities to assist the entities in participating in the State Long-Term Care Ombudsman Program;

8. a. analyze, comment on and monitor the development and implementation of federal, state and local laws, rules and other government policies and actions that pertain to the health, safety, welfare and rights of the residents, with respect to the adequacy of long-term care facilities and services in this state,

b. recommend any changes in such laws, rules, policies and actions as the Office determines to be appropriate, and

c. facilitate public comment on the laws, rules, policies and actions;

9. a. provide for training representatives of the Office,

b. promote the development of citizen organizations, to participate in the State Long-Term Care Ombudsman Program, and

c. provide technical support for the development of resident and family councils to protect the well-being and rights of residents; and

10.  Carry out such other activities as the Commission for Human Services determines to be appropriate.

C.  1.  In carrying out the duties of the Office, the State Long-Term Care Ombudsman may designate an entity as an area or local Ombudsman entity, and may designate an employee or volunteer to represent the entity.

2.  An individual so designated shall, in accordance with the policies and procedures established by the Office and Commission for Human Services, carry out such duties and activities as required by the State Long-Term Care Ombudsman pursuant to the authority granted by the Long-Term Care Ombudsman Act and rules promulgated by the Commission thereto.

3.  Entities eligible to be designated as area or local Ombudsman entities, and individuals eligible to be designated as representatives of such entities, shall:

a. have demonstrated capability to carry out the responsibilities of the Office,

b. be free of conflicts of interest,

c. in the case of the entities, be public or nonprofit private entities, and

d. meet such additional requirements as the Ombudsman may specify.

D.  1.  In accordance with the Older Americans Act of 1965, as amended and in accordance with federal regulations issued pursuant thereto, or as otherwise provided by the Long-Term Care Ombudsman Act, the State Long-Term Care Ombudsman and representatives of the Office shall have:

a. access to long-term care facilities and residents,

b. (1) access to review the medical and social records of a resident, if:

(a) the representative of the Office has the permission of the resident, or the legal representative of the resident, or

(b) the resident is unable to consent to the review and has no legal representative and the representative of the Office obtains the approval of the State Long-Term Care Ombudsman, or

(2) access to the records as is necessary to investigate a complaint if:

(a) a legal guardian of the resident refuses to give the permission,

(b) a representative of the Office has reasonable cause to believe that the guardian is not acting in the best interests of the resident, and

(c) the representative obtains the approval of the State Long-Term Care Ombudsman,

c. access to the administrative records, policies and documents, to which the residents have, or the general public has access, of long-term care facilities, and

d. access to copies of all licensing and certification records maintained by the Department or any other agency of this state with respect to long-term care facilities.

2.  For purposes of this subsection, the term "Representative of the Office" shall not include any unpaid or volunteer state, area, or local ombudsman.

Added by Laws 1989, c. 326, § 3, emerg. eff. May 26, 1989.  Amended by Laws 1994, c. 89, § 1, emerg. eff. April 20, 1994; Laws 1996, c. 336, § 11, emerg. eff. June 12, 1996.

§63-1-2214.  Liability of long-term care ombudsman - Legal representation.

A.  For purposes of the Governmental Tort Claims Act, any state, area or local long-term care ombudsman shall be deemed to be an employee of this state and as such shall not be personally liable for any act or omission made within the "scope of employment", as such term is defined by the Governmental Tort Claims Act.

B.  1.  The Department of Human Services shall assure that adequate legal counsel is available to the Office of the State Long-Term Care Ombudsman for the advice and consultation needed to protect the health, safety, welfare and rights of residents, and that legal representation is provided to any representative of the Office:

a. against whom suit or other legal action is brought in connection with any act or omission of a representative made within the scope of employment, or

b. to assist the ombudsman and representatives of the Office in the performance of their official duties.

2.  The provisions of this section shall not be construed to require or authorize any legal counsel provided by the Department of Human Services to represent any resident of a nursing facility in an individual capacity.

Added by Laws 1989, c. 326, § 4, emerg. eff. May 26, 1989.  Amended by Laws 1994, c. 89, § 2, emerg. eff. April 20, 1994.

§6312215.  Willful interference with official duties  Retaliation or reprisal for filing complaint  Penalty.

A.  No person shall willfully interfere with a representative of the Office of the State LongTerm Care Ombudsman in the performance of official duties.

B.  No person shall engage in retaliation or reprisal against any resident or employee of a longterm care facility or other entity for having filed a complaint with or provided information to the Office.

C.  Any person convicted of violating any provisions of this section shall be guilty of a misdemeanor.

§63-1-2216.  Duties of Commission for Human Services - Advisory capacity of State Council on Aging.

A.  The Commission for Human Services shall promulgate rules regarding:

1.  The powers and official duties of the State LongTerm Care Ombudsman consistent with applicable federal law and rules or as provided by the Long-Term Care Ombudsman Act;

2.  Minimum qualifications for persons to serve as representatives of the Office of the State LongTerm Care Ombudsman;

3.  Initial and continuing training requirements for ombudsman staff and volunteers which shall provide for a minimum of eighteen (18) hours of continuing education relevant to the care of the aging and disabled;

4.  The minimum number of visits that must be made by an ombudsman to the assigned facilities;

5.  The proper documentation and reporting of visits made to facilities by the ombudsman;

6.  Procedures to ensure that officers, employees or other representatives of the Office are not subject to a conflict of interest which would impair their ability to carry out their official duties in an impartial manner; and

7.  The disclosure by the State Long-Term Care Ombudsman or area or local Ombudsman entities of files maintained by the State Long-Term Care Ombudsman Program.  Such rules shall:

a. provide that such files and records may be disclosed only at the discretion of the State Long-Term Care Ombudsman or the person designated by the State Long-Term Care Ombudsman to disclose the files and records, and

b. prohibit the disclosure of the identity of any complainant or resident with respect to whom the Office maintains such files or records unless:

(1) the complainant or resident, or the legal representative of the complainant or resident, consents to the disclosure and the consent is given in writing,

(2) (a) the complainant or resident gives consent orally, and

(b) the consent is documented contemporaneously in a writing made by a State Long-Term Care Ombudsman representative of the Office in accordance with such rules as the Commission shall promulgate, or

(3) the disclosure is required by court order.

B.  The Oklahoma State Council on Aging, established by the Commission for Human Services to review, monitor and evaluate programs targeted to older persons, shall serve in an advisory capacity to the State LongTerm Care Ombudsman through establishment of a committee with equal provider and consumer representation.

Added by Laws 1989, c. 326, § 6, emerg. eff. May 26, 1989.  Amended by Laws 1996, c. 336, § 12, emerg. eff. June 12, 1996; Laws 2005, c. 465, § 8, emerg. eff. June 9, 2005.

§63-1-2300.  Renumbered as § 2-10-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2301.  Renumbered as § 2-10-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2302.  Renumbered as § 2-10-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2302.a.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2303.  Repealed by Laws 1993, c. 94, § 1, emerg. eff. April 18, 1993 and by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2304.  Renumbered as § 2-10-801 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2304.1.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§63-1-2304.2.  Renumbered as § 2-10-404 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2305.  Renumbered as § 2-10-802 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2306.  Renumbered as § 2-10-302 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2307.  Renumbered as § 2-10-803 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2308.  Renumbered as § 2-10-403 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2309.  Renumbered as § 2-10-405 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2324.  Renumbered as § 2-10-602 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2325.  Renumbered as § 2-10-601 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2401.  Renumbered as § 2-10-1101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2402.  Renumbered as § 2-10-1102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2403.  Renumbered as § 2-10-1103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2404.  Renumbered as § 2-10-1104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2405.  Renumbered as § 2-10-1105 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2406.  Renumbered as § 2-10-1106 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2407.  Renumbered as § 2-10-1107 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2408.  Renumbered as § 2-10-1108 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2409.  Renumbered as § 2-10-1109 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2410.  Renumbered as § 2-10-1110 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2411.  Renumbered as § 2-10-1111 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2412.  Renumbered as § 2-10-901 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2413.  Renumbered as § 2-10-1001 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2414.  Renumbered as § 2-10-301 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2414.1.  Renumbered as § 2-10-305 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2414.2.  Renumbered as § 2-10-306 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2415.  Renumbered as § 2-10-303 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2416.  Renumbered as § 2-10-701 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2416.1.  Renumbered as § 2-10-501 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2417.  Renumbered as § 2-10-201 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2418.  Renumbered as § 2-10-202 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2419.  Renumbered as § 2-10-203 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2420.  Renumbered as § 2-10-204 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2421.  Renumbered as § 2-10-304 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2440.  Renumbered as § 2-11-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2441.  Renumbered as § 2-11-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2443.  Renumbered as § 2-11-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-1-2501.  Short title.

Sections 1-2502 through 1-2521 of this title shall be known and may be cited as the "Oklahoma Emergency Response Systems Development Act".

Added by Laws 1990, c. 320, § 5, emerg. eff. May 30, 1990.  Amended by Laws 1999, c. 156, § 1, eff. Nov. 1, 1999.

NOTE:  Editorially renumbered from § 1-2401 of this title to avoid a duplication in numbering.

§63-1-2502.  Legislative findings and declaration.

The Legislature hereby finds and declares that:

1.  There is a critical shortage of providers of emergency care for:

a.  the delivery of fast, efficient emergency medical care for the sick and injured at the scene of a medical emergency and during transport to a health care facility, and

b.  the delivery of stabilizing and definitive care at a health care facility; and

2.  Improved emergency service is required to reduce the mortality rate during the first critical minutes immediately following the onset of a medical emergency.

Added by Laws 1990, c. 320, § 6, emerg. eff. May 30, 1990.  Amended by Laws 1999, c. 156, § 2, eff. Nov. 1, 1999.

NOTE:  Editorially renumbered from § 1-2402 of this title to avoid a duplication in numbering.

§63-1-2503.  Definitions.

As used in the Oklahoma Emergency Response Systems Development Act:

1.  "Ambulance" means any ground, air or water vehicle which is or should be approved by the Commissioner of Health, designed and equipped to transport a patient or patients and to provide appropriate on-scene and en route patient stabilization and care as required.  Vehicles used as ambulances shall meet such standards as may be required by the State Board of Health for approval, and shall display evidence of such approval at all times;

2.  "Ambulance authority" means any public trust or nonprofit corporation established by the state or any unit of local government or combination of units of government for the express purpose of providing, directly or by contract, emergency medical services in a specified area of the state;

3.  "Ambulance patient" or "patient" means any person who is or will be transported in a reclining position to or from a health care facility in an ambulance;

4.  "Ambulance service" means any private firm or governmental agency which is or should be licensed by the State Department of Health to provide levels of medical care based on certification standards promulgated by the Board;

5.  "Ambulance service district" means any county, group of counties or parts of counties formed together to provide, operate and finance emergency medical services as provided by Section 9C of Article X of the Oklahoma Constitution or Sections 1201 through 1221 of Title 19 of the Oklahoma Statutes;

6.  "Board" means the State Board of Health;

7.  "Classification" means an inclusive standardized identification of stabilizing and definitive emergency services provided by each hospital that treats emergency patients;

8.  "Commissioner" means the State Commissioner of Health;

9.  "Council" means the Oklahoma Emergency Response Systems Development Advisory Council;

10.  "Department" means the State Department of Health;

11.  "Emergency medical services system" means a system which provides for the organization and appropriate designation of personnel, facilities and equipment for the effective and coordinated local, regional and statewide delivery of health care services primarily under emergency conditions;

12.  "Emergency Medical Technician/Basic, Emergency Medical Technician/Intermediate, Emergency Medical Technician/Advanced Cardiac, or Emergency Medical Technician/Paramedic" means an individual licensed by the Department to perform emergency medical services in accordance with the Oklahoma Emergency Response Systems Development Act and in accordance with the rules and standards promulgated by the Board;

13.  "First responder" means an individual certified by the Department to perform emergency medical services in accordance with the Oklahoma Emergency Response Systems Development Act and in accordance with the rules and standards promulgated by the Board;

14.  "First response agency" means an organization of any type certified by the Department to provide emergency medical care, but not transport.  First response agencies may utilize certified first responders or licensed emergency medical technicians; provided, however, that all personnel so utilized shall function under the direction of and consistent with guidelines for medical control;

15.  "Licensure" means the licensing of emergency medical care providers and ambulance services pursuant to rules and standards promulgated by the Board at one or more of the following levels:

a. Basic life support,

b. Intermediate life support,

c. Paramedic life support,

d. Stretcher aid van, and

e. Specialized Mobile Intensive Care, which shall be used solely for inter-hospital transport of patients requiring specialized en route medical monitoring and advanced life support which exceed the capabilities of the equipment and personnel provided by paramedic life support.

Requirements for each level of care shall be established by the Board.  Licensure at any level of care includes a license to operate at any lower level, with the exception of licensure for Specialized Mobile Intensive Care; provided, however, that the highest level of care offered by an ambulance service shall be available twenty-four (24) hours each day, three hundred sixty-five (365) days per year.

Licensure shall be granted or renewed for such periods and under such terms and conditions as may be promulgated by the State Board;

16.  "Medical control" means local, regional or statewide medical direction and quality assurance of health care delivery in an emergency medical service system.  On-line medical control is the medical direction given to emergency medical personnel and stretcher aid van personnel by a physician via radio or telephone.  Off-line medical control is the establishment and monitoring of all medical components of an emergency medical service system, which is to include stretcher aid van service including, but not limited to, protocols, standing orders, educational programs, and the quality and delivery of on-line control;

17.  "Medical director" means a physician, fully licensed without restriction, who acts as a paid or volunteer medical advisor to a licensed ambulance service and who monitors and directs the care so provided.  Such physicians shall meet such qualifications and requirements as may be promulgated by the Board;

18.  "Region" or "emergency medical service region" means two or more municipalities, counties, ambulance districts or other political subdivisions exercising joint control over one or more providers of emergency medical services and stretcher aid van service through common ordinances, authorities, boards or other means;

19.  "Regional emergency medical services system" means a network of organizations, individuals, facilities and equipment which serves a region, subject to a unified set of regional rules and standards which may exceed, but may not be in contravention of, those required by the state, which is under the medical direction of a single regional medical director, and which participates directly in the delivery of the following services:

a. medical call-taking and emergency medical services dispatching, emergency and routine, including priority dispatching of first response agencies, stretcher aid van and ambulances,

b. first response services provided by first response agencies,

c. ambulance services, both emergency, routine and stretcher aid van including, but not limited to, the transport of patients in accordance with transport protocols approved by the regional medical director, and

d. directions given by physicians directly via radio or telephone, or by written protocol, to first response agencies, stretcher aid van or ambulance personnel at the scene of an emergency or while en route to a hospital;

20.  "Regional medical director" means a licensed physician, who meets or exceeds the qualifications of a medical director as defined by the Oklahoma Emergency Response Systems Development Act, chosen by an emergency medical service region to provide external medical oversight, quality control and related services to that region;

21.  "Registration" means the listing of an ambulance service in a registry maintained by the Department; provided, however, registration shall not be deemed to be a license;

22.  "Stretcher aid van" means any ground vehicle which is or should be approved by the State Commissioner of Health, which is designed and equipped to transport individuals on a stretcher or gurney type apparatus.  Vehicles used as stretcher aid vans shall meet such standards as may be required by the State Board of Health for approval and shall display evidence of such approval at all times.  Stretcher aid van services shall only be permitted and approved by the Commissioner in emergency medical service regions, ambulance service districts, or municipalities with populations in excess of 300,000 people.  Notwithstanding the provisions of this paragraph, stretcher aid van transports may be made to and from any Oklahoma Veterans Center;

23.  "Stretcher aid van patient" means any person who is or will be transported in a reclining position on a stretcher or gurney, who is medically stable, non-emergent and does not require any medical monitoring equipment or assistance during transport; and

24.  "Transport protocol" means the written instructions governing decision-making at the scene of a medical emergency by ambulance personnel regarding the selection of the hospital to which the patient shall be transported.  Transport protocols shall be developed by the regional medical director for a regional emergency medical services system or by the Department if no regional emergency medical services system has been established.  Such transport protocols shall adhere to, at a minimum, the following guidelines:

a. nonemergency, routine transport shall be to the facility of the patient's choice,

b. urgent or emergency transport not involving life-threatening medical illness or injury shall be to the nearest facility, or, subject to transport availability and system area coverage, to the facility of the patient's choice, and

c. life-threatening medical illness or injury shall require transport to the nearest health care facility appropriate to the needs of the patient as established by regional or state guidelines.

Added by Laws 1990, c. 320, § 7, emerg. eff. May 30, 1990.  Amended by Laws 1999, c. 156, § 3, eff. Nov. 1, 1999; Laws 2001, c. 411, § 5, eff. Nov. 1, 2001; Laws 2005, c. 433, § 1, eff. July 1, 2005.

NOTE:  Editorially renumbered from Title 63, § 1-2403 to avoid a duplication in numbering.

§63-1-2504.  Utilization of emergency medical personnel in hospital or health care facilities - EMT students - Nurses.

A.  Any hospital or health care facility operating within the state may utilize EMT/Basic, EMT/Intermediate, EMT/Advanced Cardiac or EMT/Paramedic personnel for the delivery of emergency medical patient care within the hospital or health care facility.  All licensed ambulance services shall use EMT/Basic, EMT/Intermediate, EMT/Advanced Cardiac, or EMT/Paramedic personnel for on-scene patient care and stabilization and the delivery of prehospital and en route emergency medical care.

B.  While participating in an Emergency Medical Technician Basic, Intermediate, or Paramedic training course approved by the Department of Health, the EMT student shall be allowed to perform in the hospital, clinic or prehospital setting, while under the direct supervision of a physician, registered nurse, EMT licensed at a level equal to or above the level of training of the student, or other allied health preceptor, any of the skills determined to be appropriate for the training level of the student by the Department.

C.  A registered nurse or licensed practical nurse may be used in the back of an ambulance during an interhospital transfer to supplement the skills of an emergency medical technician.  A registered nurse or licensed practical nurse functioning in this fashion must be following written orders of a physician or be in direct radio or telephone contact with a physician.

Added by Laws 1990, c. 320, § 8, emerg. eff. May 30, 1990.

§63-1-2505.  Licensed personnel - Levels of care.

Personnel licensed in the following levels of care may perform as designated under their classification:

1.  "Emergency Medical Technician/Basic" or "EMT/Basic" means an individual licensed by the Department of Health following completion of a standard Basic Emergency Medical Technician training program approved by the Department, who has met such other standards of competence and character as may be required, and who has passed a standard licensing examination of knowledge and skill, administered by the Department.  The licensed Emergency Medical Technician/Basic is allowed to perform such skills as may be designated by the Department;

2.  "Emergency Medical Technician/Intermediate" or "EMT/Intermediate" means an individual licensed as an EMT/Basic, has completed an intermediate training program approved by the Department, who has met such other standards of competence and character as may be required, and who has passed a standard licensing examination of knowledge and skill administered by the Department.  The Emergency Medical Technician/Intermediate is allowed to perform such skills as may be designated by the Department;

3.  "Emergency Medical Technician/Paramedic" or "EMT/Paramedic" means an individual licensed as an EMT/Basic or EMT/Intermediate, who has completed a standard Paramedic training program, who has met such other standards of competence and character as may be required, and who has passed a standard licensing examination of knowledge and skill administered by the Department.  The Emergency Medical Technician/Paramedic is allowed to perform such skills as may be designated by the Department.

Added by Laws 1990, c. 320, § 9, emerg. eff. May 30, 1990.

§63-1-2506.  Performance of medical procedures.

Licensed and certified emergency medical personnel, while a duty to act is in effect, shall perform medical procedures to assist patients to the best of their abilities under the direction of a medical director or in accordance with written protocols, which may include standing orders, authorized and developed by the medical director and approved by the State Department of Health when not in conflict with standards recommended by the Medical Direction Subcommittee of the Oklahoma Emergency Response Systems Development Advisory Council and approved by the State Board of Health.  Licensure, certification and authorization for emergency medical personnel to perform medical procedures must be consistent with provisions of this act, and rules adopted by the Board.  Medical control and medical directors shall meet such requirements as prescribed through rules adopted by the Board.

Added by Laws 1990, c. 320, § 10, emerg. eff. May 30, 1990.  Amended by Laws 2005, c. 204, § 1, eff. July 1, 2005.

§63-1-2507.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2508.  Licensure of certain individuals without examination - Temporary licenses.

A.  The Commissioner may issue a license as an EMT/Basic, EMT/Intermediate or EMT/Paramedic without examination to an applicant who has been duly certified or licensed as such under the laws of another state, territory, or the District of Columbia, if such applicant meets the qualifications for licensure as established herein and such standards as may be promulgated by the State Board.

B.  The Commissioner may issue a temporary license valid for nine (9) months from the date of issuance to any person duly certified or licensed as an EMT/basic, EMT/intermediate, or EMT/paramedic under the laws of another state, territory, or the District of Columbia.  This temporary license may not be renewed and the holder must meet the qualifications for licensure as established herein and such standards as may be promulgated by the State Board in order to receive any further EMT license in this state.

Added by Laws 1990, c. 320, § 12, emerg. eff. May 30, 1990. Amended by Laws 1991, c. 167, § 4, eff. July 1, 1991.

§63-1-2509.  Operation of ambulance service - Violation of act - Penalties - Public nuisance - Injunctions.

A.  1.  No person, company, governmental entity or trust authority may operate an ambulance service within this state except as provided in this section.  The State Commissioner of Health, the district attorney of the county wherein the ambulance service operates or may be found, or the Attorney General of this state shall have the authority to bring an action to enjoin the operation of any ambulance service not in compliance with the provisions of this act.

2.  A ground ambulance service based outside of this state that is licensed and in good standing in its home state may respond to an emergency request for care and transport of a patient within this state provided no local licensed ambulance service is readily available, and may be exempt from the licensing requirements of this state pursuant to rules promulgated by the State Board of Health.

3.  Requests for service must be referred by an Oklahoma emergency dispatch center.  The Board may require such exempt ambulance service to subsequently provide documentation of emergency response activities performed within this state.

4.  The State Department of Health shall have the authority to investigate any complaint associated with an emergency response by an out-of-state ambulance service in the same manner as ambulance services licensed by the Department within this state.

B.  The Commissioner shall have the authority to revoke or suspend any license, to issue probationary licenses, or to levy such administrative fines and penalties as may be deemed necessary, for violations of the provisions of this act, subject to the provisions of the Administrative Procedures Act.  The powers afforded the Commissioner within the general enforcement provisions of the Public Health Code are additionally incorporated herein.

C.  In addition to any other penalties, any person, company, governmental entity or trust authority who violates any of the provisions of this act relating to compliance with the provisions of this act or of standards, specifications, procedures and rules adopted by the Board may be punished by the assessment of a civil penalty of not more than One Hundred Dollars ($100.00) for each violation.  Each day a violation continues shall be considered a separate offense.

D.  The operation or maintenance of an ambulance service in violation of this act, or the rules promulgated by the Board, is declared a public nuisance inimical to the public welfare.  The Commissioner in the name of the people of the state, through the Attorney General, or the district attorney of the county in which the ambulance service is located, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such ambulance service.

Added by Laws 1990, c. 320, § 13, emerg. eff. May 30, 1990.  Amended by Laws 2005, c. 191, § 1, eff. Nov. 1, 2005; Laws 2006, c. 16, § 46, emerg. eff. March 29, 2006.

NOTE:  Editorially renumbered from § 1-2409 of this title to avoid duplication in numbering.

NOTE:  Laws 2005, c. 204, § 2 repealed by Laws 2006, c. 16, § 47, emerg. eff. March 29, 2006.

§63-1-2510.  Division of Emergency Medical Services created.

There is hereby created within the State Department of Health the Division of Emergency Medical Services, for the operation of an Oklahoma Emergency Medical Services Program.

Added by Laws 1990, c. 320, § 14, emerg. eff. May 30, 1990.

§63-1-2511.  Commissioner - Powers and duties relating to Oklahoma Emergency Medical Services Improvement Program.

The State Commissioner of Health shall have the following powers and duties with regard to an Oklahoma Emergency Medical Services Improvement Program:

1.  Administer and coordinate all federal and state programs, not specifically assigned by state law to other state agencies, which include provisions of the Federal Emergency Medical Services Systems Act and other federal laws and programs relating to the development of emergency medical services in this state.  The administration and coordination of federal and state laws and programs relating to the development, planning, prevention, improvement and management of emergency medical services, including but not limited to the staffing of the Oklahoma Emergency Response Systems Development Advisory Council, shall be conducted by the Division of Emergency Medical Services, as prescribed by Section 1-2510 of this title;

2.  Assist private and public organizations, emergency medical and health care providers, ambulance authorities, district boards and other interested persons or groups in improving emergency medical services at the local, municipal, district or state levels.  This assistance shall be through professional advice and technical assistance;

3.  Coordinate the efforts of local units of government to establish service districts and set up boards of trustees or other authorities to operate and finance emergency medical services in the state as provided under Section 9C of Article X of the Oklahoma Constitution or under Sections 1201 through 1221 of Title 19 of the Oklahoma Statutes.  The Commissioner shall evaluate all proposed district areas and operational systems to determine the feasibility of their economic and health services delivery;

4.  Prepare, maintain and utilize a comprehensive plan and program for emergency medical services development throughout the state to be adopted by the State Board of Health and incorporated within the State Health Plan.  The plan shall establish goals, objectives and standards for a statewide integrated system and a timetable for accomplishing and implementing different elements of the system.  The plan shall also include, but not be limited to, all components of an emergency medical services system; regional and statewide planning; the establishment of standards and the appropriate criteria for the designation of facilities; data collection and quality assurance; and funding;

5.  Maintain a comprehensive registry of all ambulance services operating within the state, to be published annually.  All ambulance service providers shall register annually with the Commissioner on forms supplied by the State Department of Health, containing such requests for information as may be deemed necessary by the Commissioner;

6.  Develop a standard report form which may be used by local, regional and statewide emergency medical services and emergency medical services systems to facilitate the collection of data related to the provision of emergency medical and trauma care.  The Commissioner shall also develop a standardized emergency medical services data set and an electronic submission standard.  Each ambulance service shall submit the information required in this section at such intervals as may be prescribed by rules promulgated by the State Board of Health;

7.  Evaluate and certify all emergency medical services training programs and emergency medical technician training courses and operational services in accordance with specifications and procedures approved by the Board;

8.  Provide an emergency medical technicians' and ambulance service licensure program;

9.  Create a standing Medical Direction Subcommittee of the Advisory Council to be composed entirely of physicians who are or who have been medical directors or regional medical directors.  Members of the Subcommittee shall be appointed by and shall serve at the pleasure of the Commissioner.  The Subcommittee shall advise the Commissioner or the Commissioner's designee on the following:

a. the design of all medical aspects and components of emergency medical services systems,

b. the appropriateness of all standards for medical and patient care operations or services, treatment procedures and protocols,

c. the implementation and facilitation of regional EMS Systems, and

d. such other matters and activities as directed by the Commissioner or the Commissioner's designee;

10.  Employ and prescribe the duties of employees as may be necessary to administer the provisions of the Oklahoma Emergency Response Systems Development Act;

11.  Apply for and accept public and private gifts, grants, donations and other forms of financial assistance designed for the support of emergency medical services;

12.  Develop a classification system for all hospitals that treat emergency patients.  The classification system shall:

a. identify stabilizing and definitive emergency services provided by each hospital,

b. requires each hospital to notify the regional emergency medical services system control when treatment services are at maximum capacity and that emergency patients should be diverted to another hospital; and

13.  Develop and monitor a statewide emergency medical services and trauma analysis system designed to:

a. identify emergency patients and severely injured trauma patients treated in Oklahoma,

b. identify the total amount of uncompensated emergency care provided each fiscal year by each hospital and ambulance service in Oklahoma, and

c. monitor emergency patient care provided by emergency medical service and hospitals.

Added by Laws 1990, c. 320, § 15, emerg. eff. May 30, 1990.  Amended by Laws 1994, c. 236, § 1, eff. Sept. 1, 1994; Laws 1999, c. 156, § 4, eff. Nov. 1, 1999; Laws 2001, c. 411, § 6, eff. Nov. 1, 2001; Laws 2005, c. 204, § 3, eff. July 1, 2005.

§63-1-2512.  Rules.

A.  The State Board of Health shall promulgate rules to enact the provisions of the Oklahoma Emergency Response Systems Development Act.

B.  Such rules shall specify which vehicles of licensed ambulance service providers shall be considered authorized emergency vehicles pursuant to the provisions of Section 1-103 of Title 47 of the Oklahoma Statutes.  The rules shall provide that vehicles transporting licensed ambulance service personnel or life saving equipment that meet all other specifications required by the Board shall be considered authorized emergency vehicles.

Added by Laws 1990, c. 320, § 16, emerg. eff. May 30, 1990.  Amended by Laws 1991, c. 167, § 2, eff. July 1, 1991; Laws 2001, c. 411, § 7, eff. Nov. 1, 2001.

§63-1-2513.  Operation of ambulance service - Application for license - Air Ambulance providers.

A.  All persons, companies, governmental entities or trust authorities desiring to operate an ambulance service shall file with the State Commissioner of Health an application for a license to operate the service.  The Commissioner shall, within two (2) months of the date of the application, notify the applicant in writing of the granting or rejection of the license and shall, in the event of rejection, specify the reasons for the rejection.

B.  The Commissioner may issue an Oklahoma Air Ambulance Provider License to an Air Ambulance provider, duly licensed in good standing and operating from bases in an adjoining state, that makes application and provides documentation pursuant to rules promulgated by the State Board of Health.  Such ambulance provider staff shall not be required to be licensed in this state but shall be required to meet the licensure requirements in the state of origin.

Added by Laws 1990, c. 320, § 17, emerg. eff. May 30, 1990.  Amended by Laws 2005, c. 191, § 2, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1-2413 of this title to avoid duplication in numbering.

§63-1-2514.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2515.  EMS Regions, Ambulance Service districts or municipalities - Regulation and control of Ambulance Service transports - Exemptions.

A.  Notwithstanding any other provision of this title, Emergency Medical Services (EMS) Regions, Ambulance Service districts or municipalities are hereby authorized to regulate and control, pursuant to duly enacted ordinance or regulation, Ambulance Service transports originating within the jurisdiction of such EMS Regions, Ambulance Service districts or municipalities.

B.  Any ordinance or regulation adopted pursuant to subsection A of this section shall meet and may exceed, but shall not be in contravention of, the standards promulgated by the State Board of Health for Ambulance Service transports.

C.  1.  Any ordinance or regulation adopted by an EMS Region, Ambulance Service district or a municipality may establish a sole-provider system for stretcher aid van and/or Ambulance Service transports; provided, however, any such designated or contracted sole-provider which is not an EMS Region, Ambulance Service district, municipality, or other public entity shall be selected by competitive bidding.

2.  A contract entered into pursuant to such bidding shall be with the lowest and best bidder and may be for an initial term of such duration as deemed operationally and fiscally prudent by the contracting agency.  The term of such sole-provider contract shall be made public at the time bids are solicited, which solicitation shall be not less than sixty (60) days prior to the contract start date.

D.  Any EMS Region, Ambulance Service district or municipality may establish a sole-provider system for stretcher aid van and/or Ambulance Service transports and may allow additional geographic or political subdivisions to join such a system at any time.  Whenever such a geographic or political subdivision joins such a sole-provider system, competitive bidding shall not be required and provision for servicing the new jurisdiction may be accomplished by amending the existing sole-provider contract.  Furthermore, in the event the expansion of the service area of the EMS Region, Ambulance Service district or the municipality is substantial (in the sole opinion of the governing body of the EMS Region, Ambulance Service district or municipality), the existing sole-provider contract may be extended for a period sufficient to allow reasonable opportunity for recovery of capital costs of expansion, as determined by the contracting agency.

E.  The provisions of this section shall not be construed or applied to limit the operation of any emergency medical service district established and operating pursuant to Section 9C of Article 10 of the Oklahoma Constitution; provided, however, that, upon invitation and approval of a majority of the voters of the district, any such district is hereby authorized to join by appropriate agreement any system established by an EMS Region, Ambulance Service district or a municipality pursuant to the provisions of this section.

F.  The following types of patient transports shall be exempt from regulation by EMS Regions, Ambulance Service districts or municipalities:

1.  Any ambulance owned or operated by, or under contract to perform ambulance transport services for, the Federal or State government, or any agency thereof;

2.  Any ambulance owned and operated by a hospital and in use to transport a patient of the owner-hospital, which patient has been admitted to and not been discharged from the owner-hospital, to or from another hospital or medical care facility at which the patient receives a diagnostic or therapeutic procedure not available at the owner-hospital;

3.  Any ambulance engaged in a routine transport call to transport a patient from a hospital, nursing home, or dialysis center located within an EMS Region, Ambulance Service district or municipality to any location outside the EMS Region, Ambulance Service district or municipality;

4.  Any ambulance engaged in the transport of a patient from a location outside an EMS Region, Ambulance Service district or municipality to a location inside an EMS Region, Ambulance Service district or municipality; or

5.  Any ambulance engaged in the interstate transport of a patient.

Added by Laws 1990, c. 320, § 18, emerg. eff. May 30, 1990.  Amended by Laws 1991, c. 167, § 3, eff. July 1, 1991; Laws 1995, c. 194, § 4, eff. Nov. 1, 1995; Laws 1997, c. 281, § 1, eff. July 1, 1997; Laws 2001, c. 411, § 8, eff. Nov. 1, 2001.

§63-1-2516.  Emergency Response Systems Development Advisory Council.

A.  1.  There is hereby re-created the Oklahoma Emergency Response Systems Development Advisory Council until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, to be composed of physicians, health service providers, consumers of health care, other health care professionals, and persons involved in the education and training of emergency medical personnel.

2.  The Council shall consist of nineteen (19) persons, eight of whom shall be persons representing rural areas of this state and counties with populations under fifty thousand (50,000).  Members of the Council shall be appointed as follows:

a. six members shall be appointed by the Governor,

b. five members shall be appointed by the State Commissioner of Health,

c. four members shall be appointed by the Speaker of the House of Representatives, and

d. four members shall be appointed by the President Pro Tempore of the Senate.

3.  Two of the appointees of each appointing authority shall represent rural areas of this state and counties with populations under fifty thousand (50,000).  Initially, three of the appointees of the Governor, two appointees of the Commissioner, and one appointee each of the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall be appointed for terms of one (1) year.  The remaining appointees of the Council shall be appointed for terms of two (2) years.  Thereafter, all appointees shall be appointed for terms of two (2) years.  All appointees shall be eligible for reappointment, but in no case shall any appointee be appointed for more than six (6) consecutive years on the Council.

4.  The current members of the Council shall continue to serve as members of the Council until a majority of the appointments are made under this section and such current members shall be eligible for reappointment.

B.  Persons on the Council shall at all times serve without compensation, but shall be reimbursed for their actual and necessary travel expenses from funds available for the operation of the State Department of Health and in accordance with the provisions of the State Travel Reimbursement Act.  The Council shall advise the Commissioner or the Commissioner's designee on the following:

1.  Training program specifications for emergency medical personnel, the types of medical care procedures which may be performed by emergency medical personnel, and qualifications for licensure and certification of emergency medical personnel;

2.  Patient care equipment for ambulances, ambulance specifications, criteria and standards for the classification of emergency medical services rendered by providers, including communications and reporting requirements, and operational procedures for providers of ambulance services;

3.  Design of the statewide communications system, including procedures for summoning and dispatching emergency medical service, including 911;

4.  Projects, programs, and legislation needed to improve emergency medical services in the state; and

5.  Such other matters and activities as directed by the Commissioner or the Commissioner's designee.

Added by Laws 1994, c. 236, § 2, eff. Sept. 1, 1994.  Amended by Laws 1996, c. 62, § 1; Laws 2001, c. 411, § 9, eff. Nov. 1, 2001; Laws 2002, c. 85, § 1; Laws 2005, c. 204, § 4, eff. July 1, 2005.

§63-1-2517.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2518.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2519.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2520.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2521.  Repealed by Laws 2005, c. 204, § 5, eff. July 1, 2005.

§63-1-2522.  Renumbered as Title 63, § 1-2530.9 by Laws 2004, c. 459, § 11, emerg. eff. June 4, 2004.

§63-1-2530.  Short title.

This act shall be known and may be cited as the "Oklahoma Trauma Systems Improvement and Development Act".

Added by Laws 2004, c. 459, § 1, emerg. eff. June 4, 2004.

§63-1-2530.1.  Legislative findings and intent.

A.  The Legislature hereby finds and declares that:

1.  Traumatic injury is the leading cause of death for persons under forty (40) years of age, and the third leading cause of death overall for persons of all ages.  Traumatic injury is the leading cause of lost years of potential life for Oklahomans sixty-five (65) years of age and younger;

2.  In addition to the physical and emotional losses that result from traumatic injury, the economic costs of such injuries, which include lost wages, medical expenses and indirect costs, far exceed losses for other diseases such as cancer, heart disease, stroke and diabetes;

3.  Trauma systems dramatically reduce morbidity and mortality from major injuries; and

4.  Development and improvement of trauma systems is beneficial to all citizens.

B.  In order to improve the health and well-being of the people of this state, it is necessary to improve and further develop trauma systems by encouraging hospitals and emergency medical service providers to provide an organized system of trauma care.

Added by Laws 2004, c. 459, § 2, emerg. eff. June 4, 2004.

§63-1-2530.2.  Definitions.

As used in the Oklahoma Trauma Systems Improvement and Development Act:

1.  "Ambulance" means any ground, air or water vehicle operated by an ambulance service licensed pursuant to the provisions of Section 1-2513 of Title 63 of the Oklahoma Statutes;

2.  "Ambulance service" means any private firm or governmental agency which is licensed by the State Department of Health to provide levels of medical care based on certification standards promulgated by the State Board of Health;

3.  "Board" means the State Board of Health;

4.  "Classification" means an inclusive standardized identification of stabilizing and definitive emergency services provided by each hospital that treats emergency patients;

5.  "Commissioner" means the State Commissioner of Health;

6.  "Council" means the Oklahoma Trauma Systems Improvement and Development Advisory Council;

7.  "Department" means the State Department of Health;

8.  "Emergency medical care" means bona fide emergency services provided after the sudden onset of a medical or traumatic condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that the absence of immediate medical attention could reasonably be expected to result in:

a. a patient's health being placed in serious jeopardy,

b. serious impairment to bodily functions, or

c. serious dysfunction of any bodily organ or part;

9.  "Hospital" means a hospital licensed pursuant to the provisions of Section 1-704 of Title 63 of the Oklahoma Statutes;

10.  "Regional trauma care system" means an arrangement of available resources that are coordinated for the effective delivery of emergency trauma services within a geographic region consistent with an established plan;

11.  "Trauma and emergency operative services facility" means a hospital that is classified and recognized by the Department as providing emergency trauma and operative surgical services on a twenty-four-hour basis;

12.  "Trauma patient" means a severely or seriously injured person who has been:

a. evaluated by a physician, a registered nurse, or emergency medical services personnel, and

b. found to require medical care in a hospital classified as a trauma and emergency operative services facility; and

13.  "Trauma services" includes services provided to a severely or seriously injured patient.

Added by Laws 2004, c. 459, § 3, emerg. eff. June 4, 2004.

§63-1-2530.3.  Rules - Classification of trauma and emergency care - Requirements for distribution of trauma patients.

A.  The State Board of Health shall promulgate rules establishing minimum standards and objectives to implement the development, regulation and improvement of trauma systems on a statewide basis.  Rules shall provide for the classification of trauma and emergency care provided by all hospitals based on the level of service provided and for triage, transport and transfer guidelines.  The Board shall consider guidelines developed by the American College of Surgeons in promulgating rules under this section.

B.  The rules shall provide specific requirements for the distribution of trauma patients, ensure that trauma care is fully coordinated with all hospitals and emergency medical services in a regional area, and reflect the geographic areas of the state, considering time and distance.

C.  The rules shall include:

1.  Pre-hospital care management guidelines for triage and transport of trauma patients;

2.  Establishment of referral patterns of trauma patients and geographic boundaries regarding trauma patients;

3.  Requirements for licensed hospitals providing trauma and emergency operative services to provide quality care to trauma patients referred to these facilities;

4.  Minimum requirements for resources and equipment needed by a trauma and emergency operative services facility to treat trauma patients;

5.  Minimum standards for the availability and qualifications of health care personnel, including physicians and surgeons, treating trauma patients within a hospital;

6.  Minimum requirements for data collection including, but not limited to, trauma incidence reporting, system operation and patient outcome, and continuous quality improvement activities;

7.  Minimum requirements for periodic performance evaluation of the system and its components through continuous quality improvement activities;

8.  Minimum requirements for reviews of trauma patient transfers by a medical audit committee appointed by the State Commissioner of Health;

9.  Requirements that hospitals with the capacity and capability to provide care not refuse to accept the transfer of a trauma patient from another facility solely because of the person's inability to pay for services or because of the person's age, sex, race, religion or national origin; and

10.  Requirements for transferring hospitals to enter into reciprocal agreements with receiving hospitals that specify that the transferring hospital will accept the return transfer of trauma patients at such time as the hospital has the capability and capacity to provide care; provided, however, such reciprocal agreements shall not incorporate financial provisions for transfers.

Added by Laws 2004, c. 459, § 4, emerg. eff. June 4, 2004.

§63-1-2530.4.  Oklahoma Trauma Systems Improvement and Development Advisory Council - Members - Terms - Expenses - Duties.

A.  On or before July 1, 2004, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor shall appoint an Oklahoma Trauma Systems Improvement and Development Advisory Council to make recommendations regarding matters related to the responsibilities of the State Department of Health under the Oklahoma Trauma Systems Improvement and Development Act.

B.  The Council shall be composed of eighteen (18) members representing the following categories of individuals:

1.  The President Pro Tempore of the Senate shall appoint:

a. a faculty member from a state university college of public health,

b. a trauma registrar of a licensed hospital that is classified as providing trauma and emergency operative services,

c. a representative of a licensed hospital that is classified as providing trauma and emergency operative services in a rural community,

d. an emergency medical technician who is employed by a provider of emergency medical services,

e. an orthopedic surgeon with privileges at a licensed hospital classified as providing trauma and emergency services, and

f. a person representing a hospital primarily engaged in the practice of orthopedic medicine and/or neurosurgery;

2.  The Speaker of the House of Representatives shall appoint:

a. a board-certified emergency physician,

b. a licensed physician who is an emergency medical services medical director,

c. a representative from a rehabilitation facility,

d. a hospital administrator from a licensed hospital classified as a level I or II trauma and emergency services operative services facility,

e. a trauma surgeon with privileges at a licensed hospital classified as providing trauma and emergency operative services, and

f. a person representing a hospital primarily engaged in the practice of orthopedic medicine and/or neurosurgery; and

3.  The Governor shall appoint:

a. a representative from the Department of Public Safety,

b. a licensed physician who is a pediatrician with privileges at a licensed hospital classified as providing trauma and emergency operative services,

c. a representative of the general public who is not qualified to serve under another subdivision of this subsection,

d. an administrative director of a licensed ambulance service,

e. a representative of a licensed hospital that is classified as providing trauma and emergency operative services in an urban community, and

f. a person representing a hospital primarily engaged in the practice of orthopedic medicine and/or neurosurgery.

C.  Members of the Council shall serve staggered terms.  The initial appointments of two members appointed by each appointing authority shall be two (2) years, two members initially appointed by each authority shall serve three (3) years, and two members appointed by each authority shall serve four (4) years.  Thereafter, all reappointments shall be for four (4) years.  A vacancy on the Council shall be filled in the same manner as the original appointment, for the unexpired term.  Council members may be reappointed at the discretion of the appointing authority.

D.  The Council shall elect from among its members a chair and a vice-chair on an annual basis.

E.  Members of the Council shall serve without compensation but may be reimbursed for travel expenses pursuant to the provisions of the State Travel Reimbursement Act.

F.  The Council shall meet at least quarterly to review trauma system functions and provide recommendations to improve trauma care provided in the system.  The Council may appoint committees it deems necessary to assist in its duties.  A simple majority of the Council shall constitute a quorum at any meeting.  Staff support and meeting rooms for the Council shall be provided by the State Department of Health.

G.  The Council shall periodically review rules promulgated by the State Board of Health related to the Oklahoma Trauma Systems Improvement and Development Act and may recommend changes in those rules to the Board.

H.  The Council shall reassess as necessary the need to modify trauma care systems in all regions of the state and receive recommendations forwarded by regional trauma advisory boards.

I.  The Council shall develop and recommend a statewide trauma systems plan to be incorporated into the comprehensive plan for emergency medical services specified in Section 1-2511 of Title 63 of the Oklahoma Statutes.  This plan shall recognize geographic regions of the state and identify emergency medical services and licensed hospitals located in each region.  The plan shall also establish continuous quality improvement activities to be conducted in each region.

J.  Meetings of the Council shall be open and shall be conducted in accordance with the Oklahoma Open Meeting Act.  The Council shall not review patient specific information or medical records at these meetings.

Added by Laws 2004, c. 459, § 5, emerg. eff. June 4, 2004.

§63-1-2530.5.  Recognition of geographic regions with functioning trauma system - Regional trauma advisory boards - Funding.

A.  Each geographic region identified in the statewide trauma systems plan that has a functioning trauma system, as determined by the Oklahoma Trauma Systems Improvement and Development Advisory Council, shall be recognized by the State Department of Health.

B.  Licensed hospitals and ambulance service providers in these regions shall establish a regional trauma advisory board to represent the region and conduct continuous quality improvement activities of the system for the region.  Licensed hospitals and ambulance service providers in the region shall designate regional trauma advisory board members pursuant to procedures approved by the Oklahoma Trauma Systems Improvement and Development Advisory Council.  Regional trauma advisory board members shall consist of individuals who provide trauma services in the regional system, or individuals employed by licensed hospitals or ambulance service providers in the region.  The maximum number of board members for any region shall be twenty.

C.  As funds are available, regional trauma advisory boards may receive funding from the Department to support their administrative and continuous quality improvement activities.

Added by Laws 2004, c. 459, § 6, emerg. eff. June 4, 2004.

§63-1-2530.6.  Medical Audit Committee - Funding - Disclosure.

A.  The State Commissioner of Health shall appoint a Medical Audit Committee composed of licensed physicians to conduct periodic reviews of trauma patient care and to review continuous quality improvement activities of the regional trauma advisory boards.

B.  The State Department of Health shall provide funding for the activities of this committee and provide administrative support.

C.  The committee shall provide reports to the Commissioner for consideration and action.  These reports shall not be publicly disclosed and shall not be subject to the provisions of the Oklahoma Open Records Act.

Added by Laws 2004, c. 459, § 7, emerg. eff. June 4, 2004.

§63-1-2530.7.  Regional trauma advisory boards and Medical Audit Committee - Records and proceedings - Confidentiality.

A.  The proceedings and records of trauma patient care reviews and continuous quality improvement activities conducted by regional trauma advisory boards and the Medical Audit Committee shall be confidential and not subject to disclosure by subpoena or otherwise.

B.  The records and proceedings of these meetings may be used by the Medical Audit Committee, regional trauma advisory boards, and the State Commissioner of Health only in the exercise of proper quality review functions to improve trauma patient care.

C.  Meetings of the Medical Audit Committee and regional advisory boards where trauma patient care reviews are conducted shall not be public meetings and shall not be subject to the provisions of the Oklahoma Open Meeting Act.  Reports and materials generated at such meetings shall also be confidential and not subject to the Oklahoma Open Records Act.

Added by Laws 2004, c. 459, § 8, emerg. eff. June 4, 2004.

§63-1-2530.8.  Recognition and certification of trauma transfer and referral centers - Rules establishing minimum standards - Data - Funding.

A.  The State Department of Health shall recognize and certify a trauma transfer and referral center in each county and contiguous communities with populations in excess of three hundred thousand (300,000) persons for the purpose of directing ambulance patients to facilities with the clinical capacity and capability to appropriately care for the emergent medical needs of a patient.

B.  The State Board of Health shall promulgate rules establishing minimum certification standards for such centers which shall include, but not be limited to, staff certification, data management and communications equipment, medical control and oversight, record keeping, quality improvement activities, and such other issues as the State Commissioner of Health deems appropriate.

C.  Certified centers shall submit data as required by the Department to the Medical Audit Committee for the purpose of trauma system continuous quality improvement activities.  Such reports shall be confidential as provided in Section 8 of this act.

D.  The Board shall promulgate rules requiring emergency medical services providers to contact the appropriate regional trauma transfer and referral center while transporting injured patients into or within that region in order to ensure that patients are directed to the appropriate hospital based on the regional plan and the current capability and capacity of hospitals in the system.

E.  As funding is available, the Department may reimburse operators of certified trauma transfer and referral centers for the operations of the centers on an annual basis.

Added by Laws 2004, c. 459, § 9, emerg. eff. June 4, 2004.

§63-1-2530.9.  Trauma Care Assistance Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Department of Health to be designated the "Trauma Care Assistance Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Health from monies apportioned thereto for purposes of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department as follows:

1.  Ninety percent (90%) of such monies shall be used to reimburse recognized trauma facilities, licensed ambulance service providers and physicians for uncompensated trauma care expenditures as documented in the statewide emergency medical services and trauma analysis system developed pursuant to the provisions of Section 1-2511 of this title.  In lieu of or in combination with reimbursement for uncompensated care, monies from the fund may also be used to support readiness costs incurred by recognized trauma facilities associated with ensuring a stable trauma care system with availability of twenty-four-hour physician services for the provision of trauma care.  Any monies used for the treatment of Medicaid-eligible patients that are subsequently used to establish federal matching fund requirements shall also be reimbursed to eligible trauma facilities, licensed ambulance service providers and physicians; and

2.  Ten percent (10%) of such monies shall be used by the Department in the furtherance of its powers and duties set forth in the Oklahoma Emergency Response Systems Development Act.

B.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

C.  The State Board of Health shall establish by rule a formula and procedure for the distribution of funds for uncompensated trauma care and/or readiness costs that shall provide for the allocation of funds to hospitals, ambulance service providers and physicians.

D.  Annually, monies accumulated in the fund may be transferred to the Oklahoma Health Care Authority, by order of the State Commissioner of Health, to maximize Medicaid reimbursement of trauma care.  The Oklahoma Health Care Authority shall use these funds with federal matching funds to reimburse hospitals, ambulance service providers and physicians for trauma care provided to severely injured patients who are participants in Medicaid.

E.  An annual report detailing the disbursements from the fund shall be provided on January 1 of each year to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Chair of each health-related committee of both the House of Representatives and the Senate.

Added by Laws 1999, c. 278, § 1, eff. July 1, 1999.  Amended by Laws 2000, c. 223, § 1, eff. July 1, 2000.  Renumbered from § 330.97 of this title by Laws 2002, c. 374, § 11, eff. July 1, 2002.  Amended by Laws 2003, c. 367, § 1, emerg. eff. June 3, 2003; Laws 2004, c. 459, § 10, emerg. eff. June 4, 2004.  Renumbered from § 1-2522 of this title by Laws 2004, c. 459, § 11, emerg. eff. June 4, 2004.  Amended by Laws 2005, c. 1, § 94, emerg. eff. March 15, 2005; Laws 2005, c. 404, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 2004, c. 386, § 3 repealed by Laws 2005, c. 1, § 95, emerg. eff. March 15, 2005.  Laws 2004, c. 396, § 10 repealed by Laws 2005, c. 1, § 96, emerg. eff. March 15, 2005.

§63-1-2600.  Short title.

This act shall be known and may be cited as the "Kidney Health Planning Act of Oklahoma".

Added by Laws 1993, c. 250, § 1, eff. Sept. 1, 1993.

§63-1-2601.  Purpose of act.

The purpose of the Kidney Health Planning Act of Oklahoma is to provide financial assistance to persons who have permanent kidney failure which requires either dialysis or transplantation.

Added by Laws 1993, c. 250, § 2, eff. Sept. 1, 1993.

§63-1-2602.  Eligibility requirements - Areas of financial assistance.

A.  The State Department of Health shall establish eligibility requirements for financial assistance from the Kidney Health Revolving Fund.  Financial assistance shall include, but shall not be limited to, the following areas:

1.  Payment for three (3) months of Hemodialysis treatments prior to establishment of Medicare eligibility;

2.  Payment for the Social Security deductible in situations where the patient is unable to meet the deductible;

3.  Monthly medications;

4.  Transportation to and from dialysis;

5.  Pretransplant and posttransplant costs including lab work, tissue typing and the medication Cyclosporine;

6.  Certain physician's fees; and

7.  Such other financial assistance to indigent persons with permanent kidney failure as the Department deems appropriate.

B.  The State Department of Health shall promulgate rules for the proper administration of the Kidney Health Revolving Fund in accordance with the requirements of this section.

Added by Laws 1993, c. 250, § 3, eff. Sept. 1, 1993.

§63-1-2603.  Kidney Health Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Kidney Health Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Health from state appropriations for such fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Health for the purpose of implementing the provisions of the Kidney Health Planning Act of Oklahoma.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1993, c. 250, § 4, eff. Sept. 1, 1993.

§63-1-2604.  Individual policy coverage for prescription drugs for cancer treatment or study of oncology - Exclusion prohibited.

No individual policy of accident and health insurance issued which provides coverage for prescription drugs, nor any group blanket policy of accident and health insurance issued which provides coverage for prescription drugs shall exclude coverage of prescription drugs for cancer treatment or the study of oncology because the off-label use of such prescription drug has not been approved by the Federal Food and Drug Administration for that indication in one of the standard reference compendia, as defined in paragraph (d) of Section 1-1401 of Title 63 of the Oklahoma Statutes.

Any coverage of a prescription drug required by this section shall also include provisions for coverage of medically necessary services associated with the administration of the prescription drug.

Nothing in this section shall be construed as altering existing law with regard to provisions limiting the coverage of prescription drugs that have not been approved by the Federal Food and Drug Administration.

Added by Laws 1993, c. 250, § 5, eff. Sept. 1, 1993.

§63-1-2605.  Off-label uses of prescription drugs for cancer treatment - Coverage under health maintenance contracts.

Any group or non-group health maintenance contract which provides coverage for prescription drugs shall also provide coverage of off-label uses of prescription drugs used in the treatment of cancer or the study of oncology.

Added by Laws 1993, c. 250, § 6, eff. Sept. 1, 1993.

§63-1-2701.  Repealed by Laws 2004, c. 22, § 1 and by Laws 2004, c. 92, § 6, eff. July 1, 2004.

§63-1-2702.  Agency responsible for telemedicine and Oklahoma Telemedicine Network - Duties.

A.  1.  With available state or federal funds, the State Department of Health shall be the state entity responsible for telemedicine and development of a statewide Oklahoma telemedicine network.  The Department shall also be responsible for the continued development and implementation of a statewide system for the delivery of medical and other health care services through a telehealth system.

2.  In order to achieve these duties, the State Board of Health shall establish a separate office within the State Department of Health which shall be known as the Oklahoma Center for Telemedicine.  The State Commissioner of Health shall appoint or employ a director of the office who shall report to the Commissioner and the Board.  The Commissioner shall also employ such other personnel as necessary to carry out the duties of the Center.  The director and other Center personnel shall have no other duties within the Department except those directly related to the duties and responsibilities of the Center.

3.  The Center shall have the power and duty to:

a. assess the current status and needs of the telemedicine network and telehealth in the state,

b. utilize available state and federal funds to the maximum extent possible,

c. for the purposes of the continued development of telehealth services in the state, engage with any and all parties to encourage and assist communications between entities requiring telemedicine services and entities offering or providing telemedicine services,

d. resolve problems and otherwise improve the delivery of telemedicine services,

e. assist and facilitate the coordination efforts of hospitals and other health care facilities and providers in the development and delivery of telemedicine services,

f. explore ways to provide reimbursement to providers for telehealth services,

g. explore the feasibility of providing health education services through a telehealth system,

h. study issues of compatibility of technology, and

i. establish and maintain a website and a clearinghouse for grant information as provided by Section 1-2703 of this title.

B.  The Department shall enter into agreements with appropriate entities to provide the Center with assistance in carrying out the provisions of this section.

C.  The director of the Center may form advisory groups as is necessary to work with the Center on telehealth issues.

D.  The State Board of Health shall promulgate rules for the implementation of the teleradiology responsibilities outlined in this section.  The rules shall be based on the American College of Radiology Standards for Teleradiology.

Added by Laws 1998, c. 389, § 2, eff. July 1, 1998.  Amended by Laws 2000, c. 31, § 1, eff. Nov. 1, 2000; Laws 2001, c. 317, § 4, eff. Nov. 1, 2001; Laws 2004, c. 92, § 7, eff. July 1, 2004.

NOTE:  Laws 2004, c. 22, § 2 repealed by Laws 2005, c. 1, § 97, emerg. eff. March 15, 2005.

§63-1-2702.1.  Telehealth website - Establishment - Purpose.

A.  The Oklahoma Center for Telemedicine shall establish and maintain a telehealth website for the State of Oklahoma.  A direct link to the telehealth website shall be maintained on the State of Oklahoma government website page.

B.  The purpose of the telehealth website shall be to promote the utilization and expansion of telemedicine in this state by:

1.  Facilitating the exchange of information between telemedicine service providers and current or potential service users within the state;

2.  Providing links to additional telemedicine websites; and

3.  Providing a current listing of public and private grants available for:

a. the development of telehealth,

b. support or improvement of rural health facilities or services, and

c. enhancing the delivery of health care services to rural and underserved populations.

C.  The Oklahoma Center for Telemedicine shall provide information and assistance to hospitals and community health centers seeking technical assistance for the development and submission of grant applications and proposals.

Added by Laws 2001, c. 317, § 5, eff. Nov. 1, 2001.

§63-1-2703.  Telemedicine grants - Rural assistance.

A.  Contingent upon the provision of appropriated funds designated for Telemedicine Services Programs, the State Department of Health is authorized to award one or more competitive grants to public hospitals or health care facilities for programs which deliver medical and other health care services through a telemedicine system.  The goal of the grant program shall be to assist in the development of telemedicine programs which in turn have the effect of:

1.  Empowering rural health facilities;

2.  Expanding the range of services to rural areas;

3.  Providing greater access to patients in rural areas;

4.  Reducing the number of patient transfers to urban areas;

5.  Enhancing rural economic development; and

6.  Reducing the costs of medical care.

B.  Funding may cover the cost of equipment, software, or the connection costs of either upstream or downstream users.

C.  All grants shall be matched with funds from the grant recipient or in-kind contributions.

D.  In order to be eligible for a grant, the program shall:

1.  State clear and measurable program goals and objectives;

2.  Provide verifiable data on how the program is meeting its stated goals and objectives; and

3.  Include an evaluation component including an annual written self-evaluation.

E.  The State Board of Health shall promulgate rules as necessary to administer the Telemedicine Service Program grants and the process by which the grant funding shall be allocated.

Added by Laws 1999, c. 185, § 1, eff. July 1, 1999.

§63-2-101.  Definitions.

As used in the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title:

1.  "Administer" means the direct application of a controlled dangerous substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient, animal or research subject by:

a. a practitioner (or, in the presence of the practitioner, by the authorized agent of the practitioner), or

b. the patient or research subject at the direction and in the presence of the practitioner;

2.  "Agent" means a peace officer appointed by and who acts in behalf of the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or an authorized person who acts on behalf of or at the direction of a person who manufactures, distributes, dispenses, prescribes, administers or uses for scientific purposes controlled dangerous substances but does not include a common or contract carrier, public warehouser or employee thereof, or a person required to register under the Uniform Controlled Dangerous Substances Act;

3.  "Board" means the Advisory Board to the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

4.  "Bureau" means the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

5.  "Coca leaves" includes cocaine and any compound, manufacture, salt, derivative, mixture or preparation of coca leaves, except derivatives of coca leaves which do not contain cocaine or ecgonine;

6.  "Commissioner" or "Director" means the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

7.  "Control" means to add, remove or change the placement of a drug, substance or immediate precursor under the Uniform Controlled Dangerous Substances Act;

8.  "Controlled dangerous substance" means a drug, substance or immediate precursor in Schedules I through V of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title;

9.  "Counterfeit substance" means a controlled substance which, or the container or labeling of which without authorization, bears the trademark, trade name or other identifying marks, imprint, number or device or any likeness thereof of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance;

10.  "Deliver" or "delivery" means the actual, constructive or attempted transfer from one person to another of a controlled dangerous substance or drug paraphernalia, whether or not there is an agency relationship;

11.  "Dispense" means to deliver a controlled dangerous substance to an ultimate user or human research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling or compounding necessary to prepare the substance for such distribution.  "Dispenser" is a practitioner who delivers a controlled dangerous substance to an ultimate user or human research subject;

12.  "Distribute" means to deliver other than by administering or dispensing a controlled dangerous substance;

13.  "Distributor" means a commercial entity engaged in the distribution or reverse distribution of narcotics and dangerous drugs and who complies with all regulations promulgated by the federal Drug Enforcement Administration and the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

14.  "Drug" means articles:

a. recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them,

b. intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals,

c. other than food, intended to affect the structure or any function of the body of man or other animals, and

d. intended for use as a component of any article specified in this paragraph;

provided, however, the term "drug" does not include devices or their components, parts or accessories;

15.  "Drug-dependent person" means a person who is using a controlled dangerous substance and who is in a state of psychic or physical dependence, or both, arising from administration of that controlled dangerous substance on a continuous basis.  Drug dependence is characterized by behavioral and other responses which include a strong compulsion to take the substance on a continuous basis in order to experience its psychic effects, or to avoid the discomfort of its absence;

16.  "Home care agency" means any sole proprietorship, partnership, association, corporation, or other organization which administers, offers, or provides home care services, for a fee or pursuant to a contract for such services, to clients in their place of residence;

17.  "Home care services" means skilled or personal care services provided to clients in their place of residence for a fee;

18.  "Hospice" means a centrally administered, nonprofit or profit, medically directed, nurse-coordinated program which provides a continuum of home and inpatient care for the terminally ill patient and the patient's family.  Such term shall also include a centrally administered, nonprofit or profit, medically directed, nurse-coordinated program if such program is licensed pursuant to the provisions of this act.  A hospice program offers palliative and supportive care to meet the special needs arising out of the physical, emotional and spiritual stresses which are experienced during the final stages of illness and during dying and bereavement.  This care is available twenty-four (24) hours a day, seven (7) days a week, and is provided on the basis of need, regardless of ability to pay.  "Class A" Hospice refers to Medicare certified hospices.  "Class B" refers to all other providers of hospice services;

19.  "Imitation controlled substance" means a substance that is not a controlled dangerous substance, which by dosage unit appearance, color, shape, size, markings or by representations made, would lead a reasonable person to believe that the substance is a controlled dangerous substance.  In the event the appearance of the dosage unit is not reasonably sufficient to establish that the substance is an "imitation controlled substance", the court or authority concerned should consider, in addition to all other factors, the following factors as related to "representations made" in determining whether the substance is an "imitation controlled substance":

a. statements made by an owner or by any other person in control of the substance concerning the nature of the substance, or its use or effect,

b. statements made to the recipient that the substance may be resold for inordinate profit,

c. whether the substance is packaged in a manner normally used for illicit controlled substances,

d. evasive tactics or actions utilized by the owner or person in control of the substance to avoid detection by law enforcement authorities,

e. prior convictions, if any, of an owner, or any other person in control of the object, under state or federal law related to controlled substances or fraud, and

f. the proximity of the substances to controlled dangerous substances;

20.  "Immediate precursor" means a substance which the Director has found to be and by regulation designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used, or likely to be used, in the manufacture of a controlled dangerous substance, the control of which is necessary to prevent, curtail or limit such manufacture;

21.  "Laboratory" means a laboratory approved by the Director as proper to be entrusted with the custody of controlled dangerous substances and the use of controlled dangerous substances for scientific and medical purposes and for purposes of instruction;

22.  "Manufacture" means the production, preparation, propagation, compounding or processing of a controlled dangerous substance, either directly or indirectly by extraction from substances of natural or synthetic origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis.  "Manufacturer" includes any person who packages, repackages or labels any container of any controlled dangerous substance, except practitioners who dispense or compound prescription orders for delivery to the ultimate consumer;

23.  "Marihuana" means all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture or preparation of such plant, its seeds or resin, but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil or cake, or the sterilized seed of such plant which is incapable of germination;

24.  "Medical purpose" means an intention to utilize a controlled dangerous substance for physical or mental treatment, for diagnosis, or for the prevention of a disease condition not in violation of any state or federal law and not for the purpose of satisfying physiological or psychological dependence or other abuse;

25.  "Mid-level practitioner" means an advanced practice nurse as defined and within parameters specified in Section 567.3a of Title 59 of the Oklahoma Statutes, or a certified animal euthanasia technician as defined in Section 698.2 of Title 59 of the Oklahoma Statutes, or an animal control officer registered by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control under subsection B of Section 2-301 of this title within the parameters of such officer's duty under Sections 501 through 508 of Title 4 of the Oklahoma Statutes;

26.  "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

a. opium, coca leaves and opiates,

b. a compound, manufacture, salt, derivative or preparation of opium, coca leaves or opiates,

c. cocaine, its salts, optical and geometric isomers, and salts of isomers,

d. ecgonine, its derivatives, their salts, isomers and salts of isomers, and

e. a substance, and any compound, manufacture, salt, derivative or preparation thereof, which is chemically identical with any of the substances referred to in subparagraphs a through d of this paragraph, except that the words "narcotic drug" as used in Section 2-101 et seq. of this title shall not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine;

27.  "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability.  It does not include, unless specifically designated as controlled under the Uniform Controlled Dangerous Substances Act, the dextrorotatory isomer of 3-methoxy-n-methyl-morphinan and its salts (dextromethorphan).  It does include its racemic and levorotatory forms;

28.  "Opium poppy" means the plant of the species Papaver somniferum L., except the seeds thereof;

29.  "Peace officer" means a police officer, sheriff, deputy sheriff, district attorney's investigator, investigator from the Office of the Attorney General, or any other person elected or appointed by law to enforce any of the criminal laws of this state or of the United States;

30.  "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity;

31.  "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing;

32.  "Practitioner" means:

a. (1) a medical doctor or osteopathic physician,

(2) a dentist,

(3) a podiatrist,

(4) an optometrist,

(5) a veterinarian,

(6) a physician assistant under the supervision of a licensed medical doctor or osteopathic physician,

(7) a scientific investigator, or

(8) any other person,

licensed, registered or otherwise permitted to prescribe, distribute, dispense, conduct research with respect to, use for scientific purposes or administer a controlled dangerous substance in the course of professional practice or research in this state, or

b. a pharmacy, hospital, laboratory or other institution licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to, use for scientific purposes or administer a controlled dangerous substance in the course of professional practice or research in this state;

33.  "Production" includes the manufacture, planting, cultivation, growing or harvesting of a controlled dangerous substance;

34.  "State" means the State of Oklahoma or any other state of the United States;

35.  "Ultimate user" means a person who lawfully possesses a controlled dangerous substance for the person's own use or for the use of a member of the person's household or for administration to an animal owned by the person or by a member of the person's household;

36.  "Drug paraphernalia" means all equipment, products and materials of any kind which are used, intended for use, or fashioned specifically for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body, a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act including, but not limited to:

a. kits used, intended for use, or fashioned specifically for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled dangerous substance or from which a controlled dangerous substance can be derived,

b. kits used, intended for use, or fashioned specifically for use in manufacturing, compounding, converting, producing, processing or preparing controlled dangerous substances,

c. isomerization devices used, intended for use, or fashioned specifically for use in increasing the potency of any species of plant which is a controlled dangerous substance,

d. testing equipment used, intended for use, or fashioned specifically for use in identifying, or in analyzing the strength, effectiveness or purity of controlled dangerous substances,

e. scales and balances used, intended for use, or fashioned specifically for use in weighing or measuring controlled dangerous substances,

f. diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used, intended for use, or fashioned specifically for use in cutting controlled dangerous substances,

g. separation gins and sifters used, intended for use, or fashioned specifically for use in removing twigs and seeds from, or in otherwise cleaning or refining, marihuana,

h. blenders, bowls, containers, spoons and mixing devices used, intended for use, or fashioned specifically for use in compounding controlled dangerous substances,

i. capsules, balloons, envelopes and other containers used, intended for use, or fashioned specifically for use in packaging small quantities of controlled dangerous substances,

j. containers and other objects used, intended for use, or fashioned specifically for use in parenterally injecting controlled dangerous substances into the human body,

k. hypodermic syringes, needles and other objects used, intended for use, or fashioned specifically for use in parenterally injecting controlled dangerous substances into the human body,

l. objects used, intended for use, or fashioned specifically for use in ingesting, inhaling or otherwise introducing marihuana, cocaine, hashish or hashish oil into the human body, such as:

(1) metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls,

(2) water pipes,

(3) carburetion tubes and devices,

(4) smoking and carburetion masks,

(5) roach clips, meaning objects used to hold burning material, such as a marihuana cigarette, that has become too small or too short to be held in the hand,

(6) miniature cocaine spoons and cocaine vials,

(7) chamber pipes,

(8) carburetor pipes,

(9) electric pipes,

(10) air-driven pipes,

(11) chillums,

(12) bongs, or

(13) ice pipes or chillers,

m. all hidden or novelty pipes, and

n. any pipe that has a tobacco bowl or chamber of less than one-half (1/2) inch in diameter in which there is any detectable residue of any controlled dangerous substance as defined in this section or any other substances not legal for possession or use;

provided, however, the term "drug paraphernalia" shall not include separation gins intended for use in preparing tea or spice, clamps used for constructing electrical equipment, water pipes designed for ornamentation in which no detectable amount of an illegal substance is found or pipes designed and used solely for smoking tobacco, traditional pipes of an American Indian tribal religious ceremony, or antique pipes that are thirty (30) years of age or older;

37.  "Synthetic controlled substance" means a substance, whether synthetic or naturally occurring, that is not a controlled dangerous substance, but which produces a like or similar physiological or psychological effect on the human central nervous system that currently has no accepted medical use in treatment in the United States and has a potential for abuse.  The court or authority concerned with establishing that the substance is a synthetic controlled substance should consider, in addition to all other factors, the following factors as related to "representations made" in determining whether the substance is a synthetic controlled substance:

a. statements made by an owner or by any other person in control of the substance concerning the nature of the substance, its use or effect,

b. statements made to the recipient that the substance may be resold for an inordinate profit,

c. prior convictions, if any, of an owner or any person in control of the substance, under state or federal law related to controlled dangerous substances, and

d. the proximity of the substance to any controlled dangerous substance;

38.  "Tetrahydrocannabinols" means all substances that have been chemically synthesized to emulate the tetrahydrocannabinols of marihuana;

39.  "Isomer" means the optical isomer, except as used in subsection C of Section 2-204 of this title and paragraph 4 of subsection A of Section 2-206 of this title.  As used in subsection C of Section 2-204 of this title, "isomer" means the optical, positional or geometric isomer.  As used in paragraph 4 of subsection A of Section 2-206 of this title, the term "isomer" means the optical or geometric isomer;

40.  "Hazardous materials" means materials, whether solid, liquid or gas, which are toxic to human, animal, aquatic or plant life, and the disposal of which materials is controlled by state or federal guidelines; and

41.  "Anhydrous ammonia" means any substance that exhibits cryogenic evaporative behavior and tests positive for ammonia.

Added by Laws 1971, c. 119, § 2-101, operative Sept. 1, 1971.  Amended by Laws 1975, c. 133, § 1, emerg. eff. May 15, 1975; Laws 1981, c. 62, § 1, emerg. eff. April 13, 1981; Laws 1982, c. 12, § 1, operative Oct. 1, 1982; Laws 1985, c. 186, § 1, eff. July 1, 1985; Laws 1987, c. 138, § 1, emerg. eff. June 19, 1987; Laws 1988, c. 43, § 1, operative June 1, 1988; Laws 1989, c. 237, § 1, eff. Nov. 1, 1989; Laws 1994, c. 52, § 4; Laws 1996, c. 306, § 1, emerg. eff. June 10, 1996; Laws 1997, c. 2, § 14, emerg. eff. Feb. 26, 1997; Laws 1997, c. 250, § 10, eff. Nov. 1, 1997; Laws 1998, c. 128, § 5, eff. Nov. 1, 1998; Laws 2000, c. 199, § 6, eff. Nov. 1, 2000; Laws 2001, c. 373, § 1, eff. July 1, 2001; Laws 2003, c. 338, § 2, eff. Nov. 1, 2003; Laws 2004, c. 301, § 1, eff. Nov. 1, 2004; Laws 2005, c. 1, § 98, emerg. eff. March 15, 2005.

NOTE:  Laws 1996, c. 186, § 9 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2004, c. 116, § 1 repealed by Laws 2005, c. 1, § 99, emerg. eff. March 15, 2005.

§632101.1.  Drug paraphernalia  Factors used in determining.

In determining whether an object is "drug paraphernalia", a court or jury shall consider, in addition to all other logically relevant factors, the following:

1.  Statements by an owner or by anyone in control of the object concerning its use;

2.  The proximity of the object, in time and space, to a direct violation of the Uniform Controlled Dangerous Substances Act;

3.  The proximity of the object to controlled dangerous substances;

4.  The existence of any residue of controlled dangerous substances on the object;

5.  Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to any person who intends to use the object to facilitate a violation of the Uniform Controlled Dangerous Substances Act.  The innocence of an owner, or of anyone in control of the object, as to a direct violation of this act shall not prevent a finding that the object is intended for use, or fashioned specifically for use, as drug paraphernalia;

6.  Instructions, oral or written, provided with the object which either state directly or imply that the object is to be used for the consumption of controlled substances;

7.  Descriptive materials accompanying the object which explain or depict its use as an object for the consumption of controlled substances;

8.  The manner in which the object is displayed for sale;

9.  Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

10.  Direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

11.  The existence and scope of legitimate uses for the object in the community; and

12.  Expert testimony concerning its use.

Added by Laws 1981, c. 62, § 2, emerg. eff. April 13, 1981.  Amended by Laws 1982, c. 12, § 2, operative Oct. 1, 1982; Laws 2004, c. 301, § 2, eff. Nov. 1, 2004.

§632102.  Bureau of Narcotics and Dangerous Drug Control.

There is hereby established the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control.

Laws 1971, c. 119, Section 2102; Laws 1975, c. 133, Section 2. Emerg. Eff. May 13, 1975.

Laws 1971, c. 119, § 2102; Laws 1975, c. 133, § 2, emerg. eff. May 15, 1975.

§63-2-103.  Director - Appointment and powers - Agents - Custody of sidearms and badges upon death or retirement.

A.  The Director shall be appointed by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission.  The Director of Narcotics and Dangerous Drugs Control on January 1, 1984, shall be initially appointed as Director.  The succeeding Director shall, at the time of the appointment, have a Bachelor's Degree from an accredited college or university and at least five (5) years' experience in drug law enforcement.  The Director may appoint necessary assistants, agents, and other personnel to perform the work of the office and may prescribe their titles and duties and fix their compensation pursuant to Merit System rules.  The Director may appoint an employee to the position of Public Information/Education Officer.  Said position shall be unclassified and exempt from the rules and procedures of the Office of Personnel Management, except leave regulations.  The office of the Director shall be located at a suitable place in Oklahoma City, Oklahoma.

B.  1.  Agents appointed by the Director shall have the powers of peace officers generally; provided, the Director may appoint special agents to meet specific investigatory need, who do not meet the age and educational requirements as specified in this section.

2.  Agents appointed on and after November 1, 1998, shall be at least twenty-one (21) years of age and shall have a Bachelor's Degree from an accredited college or university.

3.  Each entering agent shall be required to serve one (1) year in a probationary status as a prerequisite to being placed on permanent status.

C.  Agents appointed pursuant to the provisions of this section shall have the responsibility of investigating alleged violations and shall have the authority to arrest those suspected of having violated the provisions of the Uniform Controlled Dangerous Substances Act.

D.  A commissioned employee of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control shall be entitled to receive upon retirement by reason of length of service, the continued custody and possession of the sidearm and badge carried by such employee immediately prior to retirement.

E.  A commissioned employee of the Bureau may be entitled to receive, upon retirement by reason of disability, the continued custody and possession of the sidearm and badge carried by such employee immediately prior to retirement upon written approval of the Director.

F.  Custody and possession of the sidearm and badge of a commissioned employee killed in the line of duty may be awarded by the Director to the spouse or next of kin of the deceased employee.

G.  Custody and possession of the sidearm and badge of a commissioned employee who dies while employed at the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control may be awarded by the Director to the spouse or next of kin of the deceased employee.

H.  Any Director appointed on or after July 1, 2003, shall be eligible to participate in either the Oklahoma Public Employees Retirement System or in the Oklahoma Law Enforcement Retirement System and shall make an irrevocable election in writing to participate in one of the two retirement systems.

Added by Laws 1971, c. 119, § 2-103.  Amended by Laws 1975, c. 133, § 3, emerg. eff. May 15, 1975; Laws 1976, c. 202, § 6, emerg. eff. June 4, 1976; Laws 1977, c. 177, § 7, emerg. eff. June 7, 1977; Laws 1978, c. 118, § 6, emerg. eff. March 31, 1978; Laws 1981, c. 340, § 19, eff. July 1, 1981; Laws 1983, c. 145, § 2, eff. Jan. 1, 1984; Laws 1987, c. 138, § 2, emerg. eff. June 19, 1987; Laws 1990, c. 258, § 9, operative July 1, 1990; Laws 1998, c. 387, § 2, eff. Nov. 1, 1998; Laws 1999, c. 60, § 1, eff. July 1, 1999; Laws 1999, c. 426, § 2, eff. July 1, 1999; Laws 2003, c. 199, § 13, emerg. eff. May 7, 2003.

NOTE:  Laws 1999, c. 40, § 1 repealed by Laws 1999, c. 426, § 5, eff. July 1, 1999.

§632103.1.  Investigations  Subpoena power.

A.  In any investigation relating to the functions of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control pursuant to the provisions of the Uniform Controlled Dangerous Substances Act with respect to controlled substances, the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, if recommended and approved by a chief agent of the Bureau and the legal counsel of the Bureau, may subpoena witnesses, compel the attendance and testimony of witnesses, and require the production of any records, including books, papers, documents, and other tangible things which constitute or contain evidence, which the Director or agent finds relevant or material to the investigation.  The attendance of witnesses and the production of records may be required from any place in the state to a designated location in the county seat of the county of which the subpoenaed person is an inhabitant or in which the subpoenaed person carries on business or may be found.  Witnesses summoned pursuant to this section shall be paid the same fees and mileage that are paid witnesses in the courts of this state.

B.  The witness shall have the option of complying with said subpoena by:

1.  Appearing and/or producing documents, as requested; or

2.  Notifying the Bureau, in writing, of refusal to appear or produce documents, within ten (10) days of the date of service.

The subpoena form shall clearly set forth the optional means of compliance including instructions for sending written notice of refusal.

C.  A subpoena issued pursuant to this section may be served by any person designated in the subpoena to serve it.  Service upon a natural person may be made by personal delivery of the subpoena to him.  Service may be made upon a domestic or foreign corporation or upon a partnership or other unincorporated association which is subject to suit under a common name, by delivering the subpoena to an officer, to a managing or general agent, or to any other agent authorized by appointment or by law to receive service of process. The affidavit of the person serving the subpoena entered on a true copy thereof by the person serving it shall be proof of service.

D.  In the case of contumacy by or refusal to obey a subpoena issued to any person, the Director may invoke the aid of any district court of the state within the jurisdiction of which the investigation is carried on or of which the subpoenaed person is an inhabitant, or in which he carries on business or may be found, to compel compliance with the subpoena.  The court may issue an order requiring the subpoenaed person to appear before the Director to produce records, if so ordered, or to give testimony touching the matter under investigation.  Any failure to obey the order of the court may be punished by the court as an indirect contempt thereof. All process in any such case may be served in any judicial district in which such person may be found.

E.  The district court of the county wherein the subpoena is served may quash a subpoena issued pursuant to this section, upon a motion to quash the subpoena filed with the court by the party to whom the subpoena is issued.

§63-2-104.1.  Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission.

A.  There is hereby created an Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission which shall consist of seven (7) members, not more than two of whom shall be from the same congressional district.  However, when congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  The members shall be appointed by the Governor and confirmed by the Senate and shall be removable only for cause, as provided by law for the removal of officers not subject to impeachment.  The term of office of each member shall be seven (7) years.  The first appointments shall be for the following terms as designated by the Governor:  one member for a term of one (1) year; one member for a term of two (2) years; one member for a term of three (3) years; one member for a term of four (4) years; one member for a term of five (5) years; one member for a term of six (6) years; and one member for a term of seven (7) years.  A member may serve more than one term on the Commission.  Each member shall continue to serve so long as the member is qualified until a successor has been appointed and confirmed by the Senate.  Vacancies occurring during a term shall be filled for the unexpired portion of the term by the same procedure used to make the regular appointments.

B.  Four of the members shall represent the lay citizenry, one member shall be a district attorney while serving in that capacity, one member shall be a sheriff while serving in that capacity, and one member shall be a chief of police while serving in that capacity; provided that the sheriff and police chief members shall have successfully completed an approved course of instruction for peace officers as required by law.

C.  Annually the Commission shall select one of the Commission members to serve as chair and one member to serve as vice-chair.  The Commission shall meet at least quarterly.  The chair shall preside at all meetings of the Commission and shall have the power to call meetings of the Commission.  In addition, meetings of the Commission may be called by a majority of the members.  The vice-chair shall perform these functions in the absence or incapacity of the chair.  A quorum of four members of the Commission shall be necessary to conduct any official business.  All actions taken by the Commission shall be by a simple majority vote of a quorum.  In the event of a tie vote, the measure being voted upon shall be deemed to have failed.

The Commission shall adopt rules of procedure for the orderly performance of its functions.

D.  Members of the Commission shall serve without salary but may be reimbursed for travel expenses in attending meetings and performing their duties in the manner provided for other state officers and employees under the State Travel Reimbursement Act.  No other provisions of law shall be construed as prohibiting public officers from also serving as members of the Commission, nor shall any other provisions of law be construed as prohibiting public officers or public employees from performing services for the Commission without compensation.  It is further provided that no town, city, county, or other subdivision or other agency of state government shall be prohibited from receiving a grant or from benefiting from grants or expenditures of the Commission for the reason that an officer or employee of such town, city, county, or other subdivision or agency of state government is a Commission member or employee.

E.  The Commission shall have the following powers and duties and responsibilities:

1.  To appoint the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, whose compensation shall be determined by the Legislature.

2.  To hear any complaint against the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or any of its employees according to the following procedure:

a. Only those complaints which have been submitted in writing and are signed will be acted upon by the Commission.

b. All hearings on complaints shall be conducted in executive sessions, and shall not be open to the public.

c. The Commission shall have limited access to pertinent investigative files when investigating a complaint.  The Director shall provide a procedure whereby the identification of all persons named in any investigative file except the subject of the complaint and the complaining witness shall not be revealed to the members of the Commission.  Any consideration of files shall be in executive session not open to the public.  No information or evidence received in connection with the hearings shall be revealed to any person or agency.  Any violation hereof shall be grounds for removal from the Commission, and shall constitute a misdemeanor.

3.  To make recommendations to the Director of any needed disciplinary action necessary as a result of an investigation conducted upon a complaint received.

4.  To establish general procedures with regard to assisting law enforcement officers and district attorneys.

5.  To establish a program of training for agents utilizing such courses as the National Police Academy conducted by the Federal Bureau of Investigation.

Added by Laws 1983, c. 145, § 3, eff. Jan. 1, 1984.  Amended by Laws 1985, c. 178, § 45, operative July 1, 1985; Laws 1992, c. 364, § 6, emerg. eff. June 4, 1992; Laws 2002, c. 375, § 12, eff. Nov. 5, 2002; Laws 2003, c. 229, § 4, emerg. eff. May 20, 2003.

§632105.  Duty of state departments, officers, agencies, and employees.

It shall be the duty of all departments, officers, agencies, and employees of the state to cooperate with the Director of the State Bureau of Narcotics and Dangerous Drugs Control in carrying out the functions of his office.  The State Medical Examiner shall promptly report to the office of the Director all deaths occurring within the state which were the result or probable result of abuse of a controlled dangerous substance.

Added by Laws 1971, c. 119, § 2-105.  Amended by Laws 1972, c. 229, § 1, emerg. eff. April 7, 1972; Laws 1985, c. 263, § 4, emerg. eff. July 15, 1985; Laws 1996, c. 306, § 2, emerg. eff. June 10, 1996.

§632106.  Powers and duties.

A.  The Director shall, in addition to other powers and duties vested in him:

1.  Cooperate with federal and other state agencies in discharging his responsibilities concerning traffic in narcotics and dangerous substances and in suppressing the abuse of dangerous substances;

2.  Arrange for the exchange of information between governmental officials concerning the use and abuse of dangerous substances;

3.  Coordinate and cooperate in training programs on dangerous substances law enforcement at the local and state levels;

4.  Cooperate with the Bureau of Narcotics and Dangerous Drugs by establishing a centralized unit which will accept, catalogue, file and collect statistics, including records of drug dependent persons and other dangerous substance law offenders within the state, and make such information available for federal, state and local law enforcement purposes; and may collect and furnish statistics for other appropriate purposes;

5.  Coordinate and cooperate in programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled dangerous substances may be extracted.

B.  Results, information and evidence received from the Bureau of Narcotics and Dangerous Drugs relating to the regulatory functions of this act, including results of inspections conducted by that agency, may be relied upon and acted upon by the Director in conformance with his regulatory functions under this act.

C.  The Director is further authorized and directed to:

1.  Coordinate and cooperate in educational programs designed to prevent and deter misuse and abuse of controlled dangerous substances;

2.  Promote better recognition of the problems of misuse and abuse of controlled dangerous substances within the regulated industry and among interested groups and organizations;

3.  Assist the regulated industry, interested groups and organizations in contributing to the reduction of misuse and abuse of controlled dangerous substances;

4.  Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

5.  Assist in evaluating procedures, projects, techniques and controls conducted or proposed as part of educational programs on misuse and abuse of controlled dangerous substances;

6.  Disseminate the results of research on misuse and abuse of controlled dangerous substances to promote a better public understanding of what problems exist and what can be done to combat them; and

7.  Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled dangerous substances.

8.  Conduct an annual seminar to be attended by selected law enforcement officers in order to teach new techniques and advances in the investigation of violations of the Uniform Controlled Dangerous Substances Act.

9.  Supervise and direct agents appointed in the performance of their function of enforcement of the provisions of this act.

D.  The Director is further authorized and directed to:

1.  Encourage research on misuse and abuse of controlled dangerous substances;

2.  Cooperate in establishing methods to assess accurately the effects of controlled dangerous substances and to identify and characterize controlled dangerous substances with potential for abuse;

3.  Cooperate in making studies and in undertaking programs of research to

a.  develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of this act;

b.  determine patterns of misuse and abuse of controlled dangerous substances and the social effects thereof; and

c.  improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled dangerous substances.

E.  The Director may enter into contracts with public agencies, institutions of higher education and private organizations or individuals for the purpose of conducting research, demonstrations or special projects which bear directly on misuse and abuse of controlled dangerous substances.

F.  The Director may enter into contracts for educational and research activities without performance bonds.

G.  The Director may authorize persons engaged in research or scientific activities on the use and effects of dangerous substances to withhold the names and other identifying characteristics of persons who are the subjects of such research. Persons who obtain this authorization may not be compelled in any state civil, criminal, administrative, legislative or other proceeding to identify the subjects of research for which such authorization was obtained.

H.  The Director may authorize the lawful possession, distribution and use of controlled dangerous substances by persons engaged in research or scientific activities;  authorization for possession of controlled dangerous substances may be extended to persons engaged in a program of drug education or persons in the performance of an official duty.  Persons who obtain this authorization shall be exempt from state prosecution for possession, distribution or use of dangerous substances to the extent authorized by the Director.

I.  The Director is authorized to accept gifts, bequests, devises, contributions and grants, public or private, including federal funds or funds from any other source for use in furthering the purpose of the office of the Director.

J.  The Director shall be in charge of all monies appropriated for or deposited to the credit of the office of the Director and is authorized to approve claims and payrolls as provided in Section 41.26 of Title 62 of the Oklahoma Statutes.

K.  The Director shall have the authority of a peace officer and is authorized to commission assistants of his office as peace officers.

Laws 1971, c. 119, Section 2106; Laws 1975, c. 133, Section 5. Emerg. Eff. May 13, 1975.

Laws 1971, c. 119, § 2106; Laws 1975, c. 133, § 5, emerg. eff. May 15, 1975.

§632106.1.  Lease of seaplane.

The Oklahoma State Bureau of Narcotics and Dangerous Drugs Control is hereby authorized to lease the seaplane owned by said Bureau.  Said lease shall not be subject to the provisions of Section 85.5 of Title 74 of the Oklahoma Statutes and shall not have to be approved by the Office of Public Affairs.

Added by Laws 1987, c. 205, § 54, operative July 1, 1987.

§632107.  Bureau of Narcotics Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control to be designated the "Bureau of Narcotics Revolving Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies received from the sale of surplus and confiscated property, fees and receipts collected pursuant to the Oklahoma Open Records Act, gifts, bequests, devises, contributions or grants, public or private, including federal funds unless otherwise provided by federal law or regulation, registration fees and receipts relating to prescription pads and receipts from any other source.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control for general operations of the agency. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Amended by Laws 1986, c. 202, § 6, operative July 1, 1986; Laws 1987, c. 205, § 55, operative July 1, 1987.

§632109.  Rental or charter of aircraft.

The Oklahoma Bureau of Narcotics and Dangerous Drugs Control is hereby authorized to rent and/or charter aircraft on a project mission basis; such rental or charter to last only for the duration of the project mission.  The Bureau is also authorized to pay, from any funds available to the Bureau, expenses involved in qualifying multiengine and instrument pilots as may be required to accomplish agency responsibilities.

Laws 1980, c. 301, § 8, emerg. eff. June 17, 1980.

§63-2-110.  Attorneys.

The Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control may employ attorneys, who shall be unclassified employees of the state, or contract with attorneys, as needed.  These attorneys may advise the Director, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission and Bureau personnel on all legal matters and shall appear for and represent the Director, the Commission and Bureau personnel in all administrative hearings and all litigation or other proceedings which may arise in the discharge of their duties.  At the request of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission, such attorney shall assist the district attorney in prosecuting charges of violators of the Uniform Controlled Dangerous Substances Act or any felony relating to or arising from a violation of the Uniform Controlled Dangerous Substances Act.  Provided, if a conflict of interest would be created by such attorney representing the Director, the Commission or Bureau personnel, additional counsel may be hired upon approval of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission.  Any classified employee who is serving in an attorney position which is subject to the Merit System of Personnel Administration on the effective date of this act shall have the option of retaining such classified status.  An incumbent who chooses to remain in the classified service shall be subject to all provisions and conditions of the Merit System of Personnel Administration.  An incumbent who chooses to change status from classified to unclassified shall so indicate in writing.  All future appointees to such positions shall be in the unclassified service.

Added by Laws 1985, c. 263, § 7, emerg. eff. July 15, 1985.  Amended by Laws 1988, c. 173, § 6, operative July 1, 1988; Laws 2000, c. 216, § 1, eff. Nov. 1, 2000.

§63-2-201.  Authority to control - Recommendations.

A.  The Commissioner shall administer the provisions of this act except as otherwise provided.

B.  The Board of Pharmacy by rule may classify new products determined to have a potential for abuse as controlled dangerous substances after notice and hearing; provided that such rule shall be submitted to the next regular session of the Legislature, and such rule shall remain in force and effect unless a concurrent resolution of disapproval is passed.  Hearings shall be conducted by the Board of Pharmacy or such officers, agents or employees as the Board of Pharmacy may designate for the purpose.  The Board of Pharmacy shall give appropriate notice of the proposed classification and of the time and place for a hearing.  The rule so promulgated shall become effective on a date fixed by the Board of Pharmacy.  Such rule may be amended or repealed in the same manner as provided for its adoption.  Proceedings pursuant to this subsection shall be governed by the Administrative Procedures Act.  A new substance controlled pursuant to this subsection shall be subject to the same regulatory provisions of this act applicable to the Schedule of substances to which it is classified.

C.  The Commissioner may recommend to the Legislature the addition, deletion or rescheduling of a substance.

D.  In considering whether to make a recommendation or issue an order under this section, the Commissioner or the Board of Pharmacy, as the case may be, shall consider the following:

1.  Its actual or relative potential for abuse;

2.  Scientific evidence of its pharmacological effect, if known;

3.  State of current scientific knowledge regarding the substance;

4.  Its history and current pattern of abuse;

5.  The scope, duration, and significance of abuse;

6.  What, if any, risk there is to the public health;

7.  Its psychic or physiological dependence liability; and

8.  Whether the substance is an immediate precursor or principal compound of a substance already controlled under this article.

E.  Substances which are precursors of a controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

F.  In addition to the filing requirements of the Administrative Procedures Act, copies of orders issued under this section shall, during the time the Legislature is not in session, be filed with the Chairman and Vice Chairman of the State Legislative Council's Judiciary Committee.

G.  The Board of Pharmacy shall exclude any nonnarcotic substance from a schedule if such substance may, under the Federal Food, Drug and Cosmetic Act and the law of this state; be lawfully sold over the counter without a prescription.

Laws 1971, c. 119, § 2-201.

§63-2-202.  Nomenclature in Schedules.

The schedules provided by this act include the controlled dangerous substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated.

Laws 1971, c. 119, § 2-202.

§632203.  Schedule I characteristics.

Schedule I includes substances with the following characteristics:

1.  High potential for abuse;

2.  No accepted medical use in the United States or lacks accepted safety for use in treatment under medical supervision. Laws 1971, c.  119, Section 2203.

Laws 1971, c. 119, § 2203.

§63-2-204.  Schedule I.

The controlled substances listed in this section are included in Schedule I.

A.  Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, when the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

1.  Acetylmethadol;

2.  Allylprodine;

3.  Alphacetylmethadol;

4.  Alphameprodine;

5.  Alphamethadol;

6.  Benzethidine;

7.  Betacetylmethadol;

8.  Betameprodine;

9.  Betamethadol;

10.  Betaprodine;

11.  Clonitazene;

12.  Dextromoramide;

13.  Dextrorphan (except its methyl ether);

14.  Diampromide;

15.  Diethylthiambutene;

16.  Dimenoxadol;

17.  Dimepheptanol;

18.  Dimethylthiambutene;

19.  Dioxaphetyl butyrate;

20.  Dipipanone;

21.  Ethylmethylthiambutene;

22.  Etonitazene;

23.  Etoxeridine;

24.  Furethidine;

25.  Hydroxypethidine;

26.  Ketobemidone;

27.  Levomoramide;

28.  Levophenacylmorphan;

29.  Morpheridine;

30.  Noracymethadol;

31.  Norlevorphanol;

32.  Normethadone;

33.  Norpipanone;

34.  Phenadoxone;

35.  Phenampromide;

36.  Phenomorphan;

37.  Phenoperidine;

38.  Piritramide;

39.  Proheptazine;

40.  Properidine;

41.  Racemoramide;

42.  Trimeperidine; or

43.  Flunitrazepam.

B.  Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted, when the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

1.  Acetorphine;

2.  Acetyldihydrocodeine;

3.  Benzylmorphine;

4.  Codeine methylbromide;

5.  Codeine-N-Oxide;

6.  Cyprenorphine;

7.  Desomorphine;

8.  Dihydromorphine;

9.  Etorphine;

10.  Heroin;

11.  Hydromorphinol;

12.  Methyldesorphine;

13.  Methylhydromorphine;

14.  Morphine methylbromide;

15.  Morphine methylsulfonate;

16.  Morphine-N-Oxide;

17.  Myrophine;

18.  Nicocodeine;

19.  Nicomorphine;

20.  Normorphine;

21.  Phoclodine; or

22.  Thebacon.

C.  Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted, when the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

1.  Methcathinone;

2.  3, 4-methylenedioxy amphetamine;

3.  3, 4-methylenedioxy methamphetamine;

4.  5-methoxy-3, 4-methylenedioxy amphetamine;

5.  3, 4, 5-trimethoxy amphetamine;

6.  Bufotenine;

7.  Diethyltryptamine;

8.  Dimethyltryptamine;

9.  4-methyl-2, 5-dimethoxyamphetamine;

10.  Ibogaine;

11.  Lysergic acid diethylamide;

12.  Marihuana;

13.  Mescaline;

14.  N-ethyl-3-piperidyl benzilate;

15.  N-methyl-3-piperidyl benzilate;

16.  Psilocybin;

17.  Psilocyn;

18.  2, 5 dimethoxyamphetamine;

19.  4 Bromo-2, 5-dimethoxyamphetamine;

20.  4 methoxyamphetamine;

21.  Cyclohexamine;

22.  Thiophene Analog of Phencyclidine.  Also known as: 1-(1-(2-thienyl) cyclohexyl) piperidine; 2-Thienyl Analog of Phencyclidine; TPCP, TCP;

23.  Phencyclidine (PCP); or

24.  Pyrrolidine Analog for Phencyclidine.  Also known as 1-(1-Phenyclyclohexyl) - Pyrrolidine, PCPy, PHP.

D.  Unless specifically excepted or unless listed in a different schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having stimulant or depressant effect on the central nervous system:

1.  Fenethylline;

2.  Mecloqualone;

3.  N-ethylamphetamine;

4.  Methaqualone;

5.  Gamma-Hydroxybutyric Acid, also known as GHB, gamma-hydroxybutyrate, 4-hydroxybutyrate, 4-hydroxybutanoic acid, sodium oxybate, and sodium oxybutyrate;

6.  Gamma-Butyrolactone (GBL) as packaged, marketed, manufactured or promoted for human consumption, with the exception of legitimate food additive and manufacturing purposes;

7.  Gamma Hydroxyvalerate (GHV) as packaged, marketed, or manufactured for human consumption, with the exception of legitimate food additive and manufacturing purposes;

8.  Gamma Valerolactone (GVL) as packaged, marketed, or manufactured for human consumption, with the exception of legitimate food additive and manufacturing purposes; or

9.  1,4 Butanediol (1,4 BD or BDO) as packaged, marketed, manufactured, or promoted for human consumption with the exception of legitimate manufacturing purposes.

E.  1.  The following industrial uses of Gamma-Butyrolactone, Gamma Hydroxyvalerate, Gamma Valerolactone, or 1,4 Butanediol are excluded from all schedules of controlled substances under this title:

a. pesticides,

b. photochemical etching,

c. electrolytes of small batteries or capacitors,

d. viscosity modifiers in polyurethane,

e. surface etching of metal coated plastics,

f. organic paint disbursements for water soluble inks,

g. pH regulators in the dyeing of wool and polyamide fibers,

h. foundry chemistry as a catalyst during curing,

i. curing agents in many coating systems based on urethanes and amides,

j. additives and flavoring agents in food, confectionary, and beverage products,

k. synthetic fiber and clothing production,

l. tetrahydrofuran production,

m. gamma butyrolactone production,

n. polybutylene terephthalate resin production,

o. polyester raw materials for polyurethane elastomers and foams,

p. coating resin raw material, and

q. as an intermediate in the manufacture of other chemicals and pharmaceuticals.

2.  At the request of any person, the Director may exempt any other product containing Gamma-Butyrolactone, Gamma Hydroxyvalerate, Gamma Valerolactone, or 1,4 Butanediol from being included as a Schedule I controlled substance if such product is labeled, marketed, manufactured and distributed for legitimate industrial use in a manner that reduces or eliminates the likelihood of abuse.

3.  In making a determination regarding an industrial product, the Director, after notice and hearing, shall consider the following:

a. the history and current pattern of abuse,

b. the name and labeling of the product,

c. the intended manner of distribution, advertising and promotion of the product, and

d. other factors as may be relevant to and consistent with the public health and safety.

4.  The hearing shall be held in accordance with the procedures of the Administrative Procedures Act.

Added by Laws 1971, c. 119, § 2-204.  Amended by Laws 1976, c. 291, § 1, emerg. eff. June 17, 1976; Laws 1978, c. 194, § 3, emerg. eff. April 14, 1978; Laws 1984, c. 127, § 1, eff. Nov. 1, 1984; Laws 1987, c. 138, § 3, emerg. eff. June 19, 1987; Laws 1994, c. 140, § 1, eff. Sept. 1, 1994; Laws 1995, c. 54, § 2, eff. July 1, 1995; Laws 1998, c. 100, § 1, emerg. eff. April 13, 1998; Laws 2000, c. 16, § 1, emerg. eff. April 3, 2000; Laws 2001, c. 99, § 2, eff. July 1, 2001; Laws 2001, c. 373, § 2, eff. July 1, 2001; Laws 2005, c. 283, § 1, eff. Nov. 1, 2005.

§632205.  Schedule II characteristics.

Schedule II includes substances with the following characteristics:

1.  High potential for abuse;

2.  Currently accepted medical use in the United States, or currently accepted medical use with severe restrictions; and

3.  The abuse of the substance may lead to severe psychic or physical dependence.  Laws 1971, c.  119, Section 2205.

§63-2-206.  Schedule II.

The controlled substances listed in this section are included in Schedule II.

A.  Any of the following substances except those narcotic drugs listed in other schedules whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

1.  Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate;

2.  Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph 1 of this subsection, but not including the isoquinoline alkaloids of opium;

3.  Opium poppy and poppy straw; or

4.  Coca leaves except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine, its salts, optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers and salts of isomers; or any compound, mixture or preparation which contains any quantity of any of the substances referred to in this paragraph.

B.  Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, when the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

1.  Alphaprodine;

2.  Anileridine;

3.  Bezitramide;

4.  Dihydrocodeine;

5.  Diphenoxylate;

6.  Fentanyl;

7.  Isomethadone;

8.  Levomethorphan;

9.  Levorphanol;

10.  Metazocine;

11.  Methadone;

12.  Methadone  Intermediate, 4cyano2dimethylamino4, 4diphenyl butane;

13.  Moramide  Intermediate, 2methyl3morpholino1, 1diphenylpropanecarboxylic acid;

14.  Pethidine (Meperidine);

15.  Pethidine  Intermediate  A, 4cyano1methyl4 phenylpiperidine;

16.  Pethidine  Intermediate  B, ethyl4phenylpiperidine4 carboxylate;

17.  Pethidine  Intermediate  C, 1methyl4phenylpiperidine 4carboxylic acid;

18.  Phenazocine;

19.  Piminodine;

20.  Racemethorphan;

21.  Racemorphan;

22.  Etorphine Hydrochloride salt only;

23.  Alfentanil hydrochloride; or

24.  Levo-alphacetylmethadol.

C.  Any substance which contains any quantity of:

1.  Methamphetamine, including its salts, isomers, and salts of isomers; or

2.  Amphetamine, its salts, optical isomers, and salts of its optical isomers.

D.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of the following substances having stimulant or depressant effect on the central nervous system:

1.  Phenmetrazine and its salts;

2.  Methylphenidate;

3.  Amobarbital;

4.  Pentobarbital; or

5.  Secobarbital.

Added by Laws 1971, c. 119, § 2-206.  Amended by Laws 1972, c. 229, § 2, emerg. eff. April 7, 1972; Laws 1976, c. 291, § 2, emerg. eff. June 17, 1976; Laws 1984, c. 127, § 2, eff. Nov. 1, 1984; Laws 1987, c. 138, § 4, emerg. eff. June 19, 1987; Laws 1988, c. 43, § 2, operative June 1, 1988; Laws 1990, c. 220, § 1, eff. Sept. 1, 1990; Laws 1994, c. 140, § 2, eff. Sept. 1, 1994; Laws 2005, c. 283, § 2, eff. Nov. 1, 2005.

§632207.  Schedule III characteristics.

Schedule III includes substances with the following characteristics:

1.  A potential for abuse less than the substances listed in Schedules I and II;

2.  Currently accepted medical use in treatment in the United States; and

3.  Abuse may lead to moderate or low physical dependence or high psychological dependence.  Laws 1971, c.  119, Section 2207.

Laws 1971, c. 119, § 2207.

§632208.  Schedule III.

The controlled substances listed in this section are included in Schedule III.

A.  Unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of the following substances or any other substance having a potential for abuse associated with a stimulant or depressant effect on the central nervous system:

1.  Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid unless specifically excepted or unless listed in another schedule;

2.  Chlorhexadol;

3.  Glutethimide;

4.  Lysergic acid;

5.  Lysergic acid amide;

6.  Methyprylon;

7.  Sulfondiethylmethane;

8.  Sulfonethylmethane;

9.  Sulfonmethane;

10.  Benzephetamine and its salts;

11.  Chlorphentermine and its salts;

12.  Clortermine;

13.  Mazindol;

14.  Phendimetrazine;

15.  Phenylacetone (P2P);

16.  1Phenycyclohexylamine;

17.  1Piperidinocychexanecarbo nitrile (PCC);

18.  Ketamine, its salts, isomers, and salts of isomers;

19.  Any material, compound, mixture, or preparation which contains any quantity of the following hormonal substances or steroids, including their salts, isomers, esters and salts of isomers and esters, when the existence of these salts, isomers, esters, and salts of isomers and esters is possible within the specific chemical designation:

a. Boldenone,

b. Chlorotestosterone,

c. Clostebol,

d. Dehydrochlormethyltestosterone,

e. Dihydrotestosterone,

f. Drostanolone,

g. Ethylestrenol,

h. Fluoxymesterone,

i. Formebolone,

j. Mesterolone,

k. Methandienone,

l. Methandranone,

m. Methandriol,

n. Methandrostenolone,

o. Methenolone,

p. Methyltestosterone, except as provided in subsection E of this section,

q. Mibolerone,

r. Nandrolone,

s. Norethandrolone,

t. Oxandrolone,

u. Oxymesterone,

v. Oxymetholone,

w. Stanolone,

x. Stanozolol,

y. Testolactone,

z. Testosterone, except as provided in subsection E of this section, and

aa. Trenbolone;

20.  Tetrahydrocannibinols; or

21.  Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application has been approved under Section 505 of the Federal Food, Drug, and Cosmetic Act.

Livestock implants as regulated by the Federal Food and Drug Administration shall be exempt.

B.  Nalorphine.

C.  Unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

1.  Not more than one and eighttenths (1.8) grams of codeine or any of its salts, per one hundred (100) milliliters or not more than ninety (90) milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

2.  Not more than one and eighttenths (1.8) grams of codeine or any of its salts, per one hundred (100) milliliters or not more than ninety (90) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

3.  Not more than three hundred (300) milligrams of dihydrocodeinone or any of its salts, per one hundred (100) milliliters or not more than fifteen (15) milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

4.  Not more than three hundred (300) milligrams of dihydrocodeinone or any of its salts, per one hundred (100) milliliters or not more than fifteen (15) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

5.  Not more than one and eighttenths (1.8) grams of dihydrocodeine or any of its salts, per one hundred (100) milliliters or not more than ninety (90) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

6.  Not more than three hundred (300) milligrams of ethylmorphine or any of its salts, per one hundred (100) milliliters or not more than fifteen (15) milligrams per dosage unit, with one or more ingredients in recognized therapeutic amounts;

7.  Not more than five hundred (500) milligrams of opium per one hundred (100) milliliters or per one hundred (100) grams, or not more than twentyfive (25) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts; or

8.  Not more than fifty (50) milligrams of morphine or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

D.  The Board of Pharmacy may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subsections A and B of this section from the application of all or any part of the Uniform Controlled Dangerous Substances Act if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

E.  The following hormonal substances or steroids are exempt from classification as Schedule III controlled dangerous substances:

1.  Estratest, containing 1.25 mg esterified estrogens and 2.5 mg methyltestosterone;

2.  Estratest HS, containing 0.625 mg esterified estrogens and 1.25 mg methyltestosterone;

3.  Premarin with Methyltestosterone, containing 1.25 mg conjugated estrogens and 10.0 mg methyltestosterone;

4.  Premarin with Methyltestosterone, containing 0.625 mg conjugated estrogens and 5.0 mg methyltestosterone;

5.  Testosterone Cypionate - Estrodiol Cypionate injection, containing 50 mg/ml Testosterone Cypionate; and

6.  Testosterone Enanthate - Estradiol Valerate injection, containing 90 mg/ml Testosterone Enanthate and 4 mg/ml Estradiol Valerate.

Added by Laws 1971, c. 119, § 2-208.  Amended by Laws 1972, c. 229, § 3, emerg. eff. April 7, 1972; Laws 1976, c. 291, § 3, emerg. eff. June 17, 1976; Laws 1984, c. 127, § 3, eff. Nov. 1, 1984; Laws 1991, c. 306, § 1, emerg. eff. June 4, 1991; Laws 1993, c. 22, § 1, emerg. eff. March 29, 1993; Laws 1995, c. 54, § 3, eff. July 1, 1995; Laws 2001, c. 373, § 3, eff. July 1, 2001; Laws 2005, c. 283, § 3, eff. Nov. 1, 2005.

§632209.  Schedule IV characteristics.

Schedule IV includes substances with the following characteristics:

1.  Low potential for abuse relative to substances listed in Schedule III;

2.  Currently accepted medical use in treatment in use in the United States; and

3.  Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances listed in Schedule III.  Laws 1971, c.  119, Section 2209.

Laws 1971, c. 119, § 2209.

§63-2-210.  Schedule IV.

A.  Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant or depressant effect on the central nervous system:

1.  Chloral betaine;

2.  Chloral hydrate;

3.  Ethchlorvynol;

4.  Ethinamate;

5.  Meprobamate;

6.  Paraldehyde;

7.  Petrichloral;

8.  Diethylpropion;

9.  Phentermine;

10.  Pemoline;

11.  Chlordiazepoxide;

12.  Chlordiazepoxide and its salts, but not including chlordiazepoxide hydrochloride and clidinium bromide or chlordiazepoxide and water-soluble esterified estrogens;

13.  Diazepam;

14.  Oxazepam;

15.  Clorazepate;

16.  Flurazepam and its salts;

17.  Clonazepam;

18.  Barbital;

19.  Mebutamate;

20.  Methohexital;

21.  Methylphenobarbital;

22.  Phenobarbital;

23.  Fenfluramine;

24.  Pentazocine;

25.  Dextropropoxyphene;

26.  Butorphanol;

27.  Alprazolam;

28.  Halazepam;

29.  Lorazepam;

30.  Prazepam;

31.  Temazepam;

32.  Triazolam;

33.  Carisoprodol;

34.  Ephedrine, its salts, optical isomers, and salts of optical isomers as the only active ingredient, or in combination with other active ingredients; or

35.  Dichloralphenazone.

B.  1.  The following nonnarcotic substances, which may, under the Federal Food, Drug, and Cosmetic Act (21 U.S.C., Section 301), be lawfully sold over the counter without a prescription, are excluded from all schedules of controlled substances under this title:

a. Breathe-Aid,

b. BronCare,

c. Bronchial Congestion,

d. Bronkaid Tablets,

e. Bronkaid Dual Action Caplets,

f. Bronkotabs,

g. Bronkolixir,

h. NeoRespin,

i. Pazo Hemorrhoid Ointment and Suppositories,

j. Primatene Tablets,

k. Primatene "Dual Action" Formula,

l. Quelidrine,

m. Resp, and

n. Vatronal Nose Drops.

2.  At the request of any person, the Director may exempt any other drug product containing ephedrine from being included as a Schedule IV controlled substance if such product:

a. is labeled and marketed in a manner consistent with the pertinent pertinent OTC tentative final or final monograph issued by the FDA, and

b. is manufactured and distributed for legitimate medicinal use and in a manner that reduces or eliminates the likelihood of abuse.

3.  In making a determination regarding a drug product, the Director, after notice and hearing, shall consider the following:

a. the history and current pattern of abuse,

b. the name and labeling of the product,

c. the intended manner of distribution, advertising and promotion of the product, and

d. other factors as may be relevant to and consistent with the public health and safety.

4.  The hearing shall be held in accordance with the Oklahoma Administrative Procedures Act.

5.  A list of current drug products meeting exemption requirements under this subsection may be obtained from the Bureau upon written request.

C.  The Board of Pharmacy may except by rule any compound, mixture, or preparation containing any depressant substance listed in subsection A of this section from the application of all or any part of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

Added by Laws 1971, c. 119, § 2-210.  Amended by Laws 1976, c. 291, § 4, emerg. eff. June 17, 1976; Laws 1978, c. 171, § 1, eff. Jan. 1, 1979; Laws 1984, c. 127, § 4, eff. Nov. 1, 1984; Laws 1990, c. 271, § 2, operative July 1, 1990; Laws 1991, c. 306, § 2, emerg. eff. June 4, 1991; Laws 1995, c. 147, § 1, eff. Nov. 1, 1995; Laws 1996, c. 306, § 3, emerg. eff. June 10, 1996; Laws 2002, c. 52, § 1, eff. Nov. 1, 2002.

§632211.  Schedule V characteristics.

Schedule V includes substances with the following characteristics:

1.  Low potential for abuse relative to the controlled substances listed in Schedule IV;

2.  Currently accepted medical use in treatment in the United States; and

3.  Limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.  Laws 1971, c.  119, Section 2211.

The controlled substances listed in this section are included in Schedule V.

Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

1.  Not more than two hundred (200) milligrams of codeine, or any of its salts, per one hundred (100) milliliters or per 100 grams.

2.  Not more than one hundred (100) milligrams of dihydrocodeine, or any of its salts, per one hundred (100) milliliters or per 100 grams.

3.  Not more than one hundred (100) milligrams of ethylmorphine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams.

4.  Not more than two and fivetenths (2.5) milligrams of diphenoxylate and not less than twentyfive (25) micrograms of atropine sulfate per dosage unit.

5.  Not more than one hundred (100) milligrams of opium per 100 milliliters or per 100 grams.

Laws 1971, c. 119, § 2211.

§63-2-212.  Schedule V.

A.  The controlled substances listed in this section are included in Schedule V.

1.  Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

a. not more than two hundred (200) milligrams of codeine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams,

b. not more than one hundred (100) milligrams of dihydrocodeine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams,

c. not more than one hundred (100) milligrams of ethylmorphine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams,

d. not more than two and five-tenths (2.5) milligrams of diphenoxylate and not less than twenty-five (25) micrograms of atropine sulfate per dosage unit, or

e. not more than one hundred (100) milligrams of opium per one hundred (100) milliliters or per one hundred (100) grams.

2.  Any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers.  If any compound, mixture, or preparation as specified in this paragraph is dispensed, sold, or distributed in a pharmacy:

a. it shall be dispensed, sold, or distributed only by, or under the supervision of, a licensed pharmacist or a registered pharmacy technician, and

b. any person purchasing, receiving, or otherwise acquiring any compound, mixture, or preparation shall produce a driver license or other state-issued identification card and shall sign a written log, receipt, or other program or mechanism approved by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control, showing:

(1) the date of the transaction,

(2) name of the purchaser,

(3) driver license number or state-issued identification number and state of residence of the purchaser,

(4) name and initials of the pharmacist or pharmacy technician conducting the transaction,

(5) the product being sold, and

(6) total quantity, in grams or milligrams, of pseudoephedrine purchased.

No person shall purchase, receive, or otherwise acquire more than nine (9) grams of any product, mixture, or preparation within any thirty-day period.  Provided, the requirements of this subsection shall not apply to any quantity of such product, mixture or preparation dispensed pursuant to a valid prescription.

B.  The Schedule, as specified in paragraph 2 of subsection A, shall not apply to any compounds, mixtures, or preparations which are in liquid, liquid capsule, or gel capsule form if pseudoephedrine is not the only active ingredient.

C.  The Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, by rule, may exempt other products from this Schedule which the Director finds are not used in the illegal manufacture of methamphetamine or other controlled dangerous substances.  A manufacturer of a drug product may apply for removal of the product from the Schedule if the product is determined by the Director to have been formulated in such a way as to effectively prevent the conversion of the active ingredient into methamphetamine.

D.  As used in this section:

1.  "Gel capsule" means any soft gelatin, liquid-filled capsule that contains a liquid suspension, which, in the case of pseudoephedrine, is suspended in a matrix of glycerin, polyethylene glycol, and propylene glycol, along with other liquid substances.  Regardless of product manufacturer labeling, a gelatin-covered solid does not constitute a gel capsule under this definition; and

2.  "Active ingredient" shall include the matrix of glycerin, polyethylene glycol, and propylene glycol that is found in liquid capsules.

Added by Laws 1971, c. 119, § 2-212.  Amended by Laws 1994, c. 140, § 3, eff. Sept. 1, 1994; Laws 1995, c. 147, § 2, eff. Nov. 1, 1995; Laws 2004, c. 59, § 3, emerg. eff. April 6, 2004; Laws 2004, c. 300, § 9, emerg. eff. May 12, 2004; Laws 2005, c. 128, § 2, eff. Nov. 1, 2005.

§63-2-301.  Rules and regulations.

A.  The Commissioner is authorized to promulgate rules and regulations relating to the registration and control of the manufacture, distribution, dispensing,  prescribing, administering or use for scientific purposes of controlled dangerous substances within this state.  All proceedings before the office of Commissioner shall be governed by the Administrative Procedures Act.

B.  The Commissioner shall promulgate rules relating to the training, certification and registration of animal control officers for the purpose of authorizing such individuals to purchase, possess and administer controlled dangerous substances for animal control within this state and operating under the parameters of Sections 501 through 508 of Title 4 of the Oklahoma Statutes.  In promulgating such rules, the Commissioner shall cooperate with any federal, state or local entity with jurisdiction over the euthanasia of animals.

Added by Laws 1971, c. 119, § 2-301.  Amended by Laws 2003, c. 338, § 3, eff. Nov. 1, 2003.

§63-2-302.  Registration requirements.

A.  Every person who manufactures, distributes, dispenses, prescribes, administers or uses for scientific purposes any controlled dangerous substance within this state, or who proposes to engage in the manufacture, distribution, dispensing, prescribing, administering or use for scientific purposes of any controlled dangerous substance within this state shall obtain a registration issued by the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, in accordance with rules promulgated by the Director.  Persons registered by the Director under Section 2-101 et seq. of this title to manufacture, distribute, dispense, or conduct research with controlled dangerous substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this article.  Every wholesaler, manufacturer or distributor of any drug product containing pseudoephedrine or phenylpropanolamine, or their salts, isomers, or salts of isomers shall obtain a registration issued by the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control in accordance with rules promulgated by the Director and as provided for in Section 2-332 of this title.

B.  Out-of-state pharmaceutical suppliers who provide controlled dangerous substances to individuals within this state shall obtain a registration issued by the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, in accordance with rules promulgated by the Director; provided that this provision shall not apply to wholesale distributors who ship controlled dangerous substances to pharmacies or other entities registered within this state in accordance with rules promulgated by the Director.

C.  Manufacturers, distributors, home care agencies, hospices, home care services, and scientific researchers shall obtain a registration annually.  Other practitioners shall obtain a registration for a period to be determined by the Director that will be for a period not less than one (1) year nor more than three (3) years.

D.  Every trainer or handler of a canine controlled dangerous substances detector who, in the ordinary course of such trainer's or handler's profession, desires to possess any controlled dangerous substance, annually, shall obtain a registration issued by the Director for a fee of Seventy Dollars ($70.00).  Such persons shall be subject to all applicable provisions of Section 2-101 et seq. of this title and such applicable rules promulgated by the Director for those individuals identified in subparagraph a of paragraph 32 of Section 2-101 of this title.  Persons registered by the Director pursuant to this subsection may possess controlled dangerous substances to the extent authorized by their registration and in conformity with the other provisions of this article.

E.  The following persons shall not be required to register and may lawfully possess controlled dangerous substances under the provisions of Section 2-101 et seq. of this title:

1.  An agent, or an employee thereof, of any registered manufacturer, distributor, dispenser or user for scientific purposes of any controlled dangerous substance, if such agent is acting in the usual course of such agent's or employee's business or employment;

2.  Any person lawfully acting under the direction of a person authorized to administer controlled dangerous substances under Section 2-312 of this title;

3.  A common or contract carrier or warehouser, or an employee thereof, whose possession of any controlled dangerous substance is in the usual course of such carrier's or warehouser's business or employment;

4.  An ultimate user or a person in possession of any controlled dangerous substance pursuant to a lawful order of a practitioner;

5.  An individual pharmacist acting in the usual course of such pharmacist's employment with a pharmacy registered pursuant to the provisions of Section 2-101 et seq. of this title;

6.  A nursing home licensed by this state;

7.  Any Department of Mental Health and Substance Abuse Services employee or any person whose facility contracts with the Department of Mental Health and Substance Abuse Services whose possession of any dangerous drug, as defined in Section 353.1 of Title 59 of the Oklahoma Statutes, is for the purpose of delivery of a mental health consumer's medicine to the consumer's home or residence; and

8.  Registered nurses and licensed practical nurses.

F.  The Director may, by rule, waive the requirement for registration or fee for registration of certain manufacturers, distributors, dispensers, prescribers, administrators, or users for scientific purposes if the Director finds it consistent with the public health and safety.

G.  A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, dispenses, prescribes, administers, or uses for scientific purposes controlled dangerous substances.

H.  The Director is authorized to inspect the establishment of a registrant or applicant for registration in accordance with rules promulgated by the Director.

I.  No person engaged in a profession or occupation for which a license to engage in such activity is provided by law shall be registered under this act unless such person holds a valid license of such person's profession or occupation.

J.  Registrations shall be issued on the first day of November of each year.  Registrations may be issued at other times, however, upon certification of the professional licensing board.

K.  The licensing boards of all professions and occupations to which the use of controlled dangerous substances is incidental shall furnish a current list to the Director, not later than the first day of October of each year, of the persons holding valid licenses.  All such persons except persons exempt from registration requirements under subsection E of this section shall be subject to the registration requirements of Section 2-101 et seq. of this title.

L.  The licensing board of any professional defined as a mid-level practitioner shall notify and furnish to the Director, not later than the first day of October of each year that such professional holds a valid license, a current listing of individuals licensed and registered with their respective boards to prescribe, order, select, obtain and administer controlled dangerous substances.  The licensing board shall immediately notify the Director of any action subsequently taken against any such individual.

Added by Laws 1971, c. 119, § 2-302.  Amended by Laws 1972, c. 43, § 1, emerg. eff. March 9, 1972; Laws 1987, c. 138, § 5, emerg. eff. June 19, 1987; Laws 1990, c. 232, § 4, emerg. eff. May 18, 1990; Laws 1991, c. 306, § 3, emerg. eff. June 4, 1991; Laws 1996, c. 306, § 4, emerg. eff. June 10, 1996; Laws 1997, c. 250, § 11, eff. Nov. 1, 1997; Laws 1998, c. 142, § 1, eff. July 1, 1998; Laws 2003, c. 226, § 1; Laws 2004, c. 5, § 59, emerg. eff. March 1, 2004; Laws 2005, c. 40, § 2, eff. July 1, 2005.

NOTE:  Laws 2003, c. 133, § 1 repealed by Laws 2004, c. 5, § 60, emerg. eff. March 1, 2004.

§63-2-303.  Registration.

A.  The Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control shall register an applicant to manufacture, distribute, dispense, prescribe, administer or use for scientific purposes controlled dangerous substances included in Schedules I through V of Section 2-101 et seq. of this title unless the Director determines that the issuance of such registration is inconsistent with the public interest.  In determining the public interest, the following factors shall be considered:

1.  Maintenance of effective controls against diversion of particular controlled dangerous substances and any Schedule I or II substance compounded therefrom into other than legitimate medical, scientific or industrial channels, including examination of the fitness of his employees or agents to handle dangerous substances;

2.  Compliance with applicable state and local law;

3.  Prior conviction record of applicant under federal or state laws relating to the manufacture, distribution or dispensing of such substances;

4.  Furnishing by the applicant false or fraudulent material information in any application filed under Section 2-101 et seq. of this title;

5.  Past experience in the manufacture, distribution, dispensing, prescribing, administering or use for scientific purposes of controlled dangerous substances, and the existence in the establishment of effective controls against diversion;

6.  Denial, suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense controlled dangerous substances as authorized by federal law; and

7.  Such other factors as may be relevant to and consistent with the public health and safety.

Nothing herein shall be deemed to require individual licensed pharmacists to register under the provisions of the Uniform Controlled Dangerous Substances Act.

B.  Registration granted under subsection A of this section shall not entitle a registrant to manufacture, distribute, dispense, prescribe, administer or use for scientific purposes controlled dangerous substances in Schedule I or II other than those specified in the registration.

C.  Practitioners shall be registered to dispense, prescribe, administer or use for scientific purposes substances in Schedules II through V if they are authorized to carry on their respective activities under the laws of this state.  A registration application by a practitioner who wishes to conduct research with Schedule I substances shall be accompanied by evidence of the applicant's federal registration to conduct such activity and shall be referred to the Medical Research Commission for advice.  The Medical Research Commission shall promptly advise the Director concerning the qualifications of each practitioner requesting such registration.  Registration for the purpose of bona fide research or of use for scientific purposes with Schedule I substances by a practitioner deemed qualified by the Medical Research Commission may be denied only on a ground specified in subsection A of Section 2-304 of this title or if there are reasonable grounds to believe that the applicant will abuse or unlawfully transfer such substances or fail to safeguard adequately such applicant's supply of such substances against diversion from legitimate medical or scientific use.

D.  1.  The Director shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution, dispensing, prescribing, administering or use for scientific purposes of any controlled dangerous substances prior to June 4, 1991, and who are registered or licensed by the state.  Fees for registration under this section shall be as follows:

Practitioners and mid-level practitioners $70.00 per year

of

registration

Home Care Agencies, Hospices & Home Care Services $70.00 annually

Distributors $100.00 annually

Manufacturers $200.00 annually

Manufacturer, Wholesaler, or Distributor of drug products containing pseudoephedrine or phenylpropanolamine $100.00 annually

2.  A registrant shall be required to pay double the amount of the above-listed fee for any renewal of registration received more than sixty (60) days late.

3.  A Ten Dollar ($10.00) fee shall be charged for a duplicate registration certificate.

E.  Compliance by manufacturers and distributors with the provisions of the Federal Controlled Substances Act, 21 U.S.C., Section 801 et seq., respecting registration, excluding fees, shall be deemed sufficient to qualify for registration under this act.

Added by Laws 1971, c. 119, § 2-303.  Amended by Laws 1982, c. 120, § 1, emerg. eff. April 6, 1982; Laws 1984, c. 299, § 5, operative July 1, 1984; Laws 1987, c. 138, § 6, emerg. eff. June 19, 1987; Laws 1990, c. 232, § 5, emerg. eff. May 18, 1990; Laws 1991, c. 306, § 4, emerg. eff. June 4, 1991; Laws 1996, c. 306, § 5, emerg. eff. June 10, 1996; Laws 1997, c. 250, § 12, eff. Nov. 1, 1997; Laws 2003, c. 226, § 2; Laws 2004, c. 5, § 61, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 133, § 2 repealed by Laws 2004, c. 5, § 62, emerg. eff. March 1, 2004.

§632304.  Denial, revocation or suspension of registration - Administrative penalty.

A.  A registration, pursuant to Section 2-303 of this title, to manufacture, distribute, dispense, prescribe, administer or use for scientific purposes a controlled dangerous substance shall be limited, conditioned, denied, suspended or revoked by the Director upon a finding that the registrant:

1.  Has materially falsified any application filed pursuant to this act or required by this act;

2.  Has been found guilty of, entered a plea of guilty, or entered a plea of nolo contendere to a misdemeanor relating to any substance defined herein as a controlled dangerous substance or any felony under the laws of any state or the United States;

3.  Has had his federal registration retired, suspended, or revoked by a competent federal authority and is no longer authorized by federal law to manufacture, distribute, dispense, prescribe, administer or use for scientific purposes controlled dangerous substances;

4.  Has failed to maintain effective controls against the diversion of controlled dangerous substances to unauthorized persons or entities;

5.  Has prescribed, dispensed or administered a controlled dangerous substance from schedules other than those specified in his state or federal registration;

6.  Has had a restriction, suspension, revocation, limitation, condition, or probation placed on his professional license or certificate or practice as a result of a proceeding pursuant to the general statutes;

7.  Is abusing or, within the past five (5) years, has abused or excessively used drugs or controlled dangerous substances;

8.  Has prescribed, sold, administered, or ordered any controlled substance for an immediate family member, himself or herself; provided that this shall not apply to a medical emergency when no other doctor is available to respond to the emergency;

9.  Has possessed, used, prescribed, dispensed or administered drugs or controlled dangerous substances for other than legitimate medical or scientific purposes or for purposes outside the normal course of his professional practice;

10.  Has been under the influence of alcohol or another intoxicating substance which adversely affected the central nervous system, vision, hearing or other sensory or motor functioning to such degree the person was impaired during the performance of his job; or

11.  Has violated any federal law relating to any controlled substances, any provision of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or any rules of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control.

B.  In the event the Director suspends or revokes a registration granted under Section 2-303 of this title, all controlled dangerous substances owned or possessed by the registrant pursuant to such registration at the time of denial or suspension or the effective date of the revocation order, as the case may be, may in the discretion of the Director be impounded and preserved.  No disposition may be made of substances impounded and preserved until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.  Upon a revocation order becoming final, all such controlled dangerous substances shall be forfeited to the state.

C.  The Drug Enforcement Administration shall promptly be notified of all orders suspending or revoking registration and all forfeitures of controlled dangerous substances.

D.  In lieu of or in addition to any other remedies available to the Director, if a finding is made that a registrant has committed any act in violation of federal law relating to any controlled substance, any provision of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or any rules of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Director is hereby authorized to assess an administrative penalty not to exceed Two Thousand Dollars ($2,000.00) for each such act.

Added by Laws 1971, c. 119, § 2-304.  Amended by Laws 1982, c. 120, § 2, emerg. eff. April 6, 1982; Laws 1993, c. 285, § 1, eff. Sept. 1, 1993; Laws 1996, c. 306, § 6, emerg. eff. June 10, 1996.

§632305.  Order to show cause.

A.  Before denying, suspending or revoking a registration or refusing a renewal of registration, the Director shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended or why the renewal should not be refused.  The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the appropriate person or agency at a time and place within thirty (30) days after the date of service of the order, but in the case of a denial or renewal of registration the show cause order shall be served within thirty (30) days before the expiration of the registration.  These proceedings shall be conducted in accordance with the Administrative Procedures Act without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

B.  The Director shall suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under Section 2304 of this title, if he finds there is imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the Director or dissolved by a court of competent jurisdiction.

Amended by Laws 1982, c. 120, § 3, emerg. eff. April 6, 1982.

§632306.  Transmission of copies of convictions.

On the conviction of any person of the violation of any provision of this act, a certified copy of the judgment of conviction shall be sent by the clerk of the court to the Commissioner and to the board or officer, if any, by whom the convicted defendant has been licensed or registered to practice his profession or to carry on his business.  Laws 1971, c.  119, Section 2306.

Laws 1971, c. 119, § 2306.

§632307.  Records of registrants.

Persons registered to manufacture, distribute, or dispense controlled dangerous substances under this act shall keep records and maintain inventories in conformance with the recordkeeping and inventory requirements of federal law and with the additional rules the Commissioner issues.  Laws 1971, c.  119, Section 2307.

Laws 1971, c. 119, § 2307.

§632308.  Order forms.

Controlled dangerous substances in Schedules I and II shall be distributed only by a registrant to another registrant pursuant to an order form obtained from the United States Attorney General. Compliance with the provisions of the Federal Controlled Substances Act respecting order forms shall be deemed compliance with this section.  This section shall not apply to dispensing as defined by this act, nor to distribution otherwise authorized by this act. Laws 1971, c.  119, Section 2308.

Laws 1971, c. 119, § 2308.

§632309.  Prescriptions.

A.  1.  Except for dosages medically required for a period not to exceed forty-eight (48) hours which are administered by or on direction of a practitioner, other than a pharmacist, or medication dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, no controlled dangerous substance included in Schedule II, which is a prescription drug as determined under regulation promulgated by the Board of Pharmacy, may be dispensed without the written prescription of a practitioner; provided, that, in emergency situations, as prescribed by the Board of Pharmacy by regulation, such drug may be dispensed upon oral prescription reduced promptly to writing and filed by the pharmacist in a manner to be prescribed by rules and regulations of the Director.

2.  The transmission of written prescription by practitioner to dispensing pharmacy by facsimile is permitted only under the following conditions:

a. for Schedule II drugs, the original prescription must be presented and verified against the facsimile at the time the substances are actually dispensed, and the original document must be properly annotated and retained for filing, except:

(1) home infusion pharmacy may consider the facsimile to be a "written prescription" as required by this act and as required by Title 21 U.S.C., Section 829(a).  The facsimile copy of the prescription shall be retained as an original prescription, and it must contain all the information required by this act and 21 CFR, Section 1306.05(a), including date issued, the patient's full name and address, and the practitioner's name, address, DEA registration number, and signature.  The exception to the regulations for home infusion/IV therapy is intended to facilitate the means by which home infusion pharmacies obtain prescriptions for patients requiring the frequently modified parenteral controlled release administration of narcotic substances, but does not extend to the dispensing of oral dosage units of controlled substances, and

(2) the same exception is granted to patients in Long Term Care facilities (LTCF), which are filled by and delivered to the facility by a dispensing pharmacy, and

b. for drugs in Schedules III and IV, a facsimile copy of a written, signed prescription transmitted directly by the prescribing practitioner to the pharmacy can serve as an original prescription.

3.  Prescriptions shall be retained in conformity with the requirements of this section and Section 2-307 of this title.  No prescription for a Schedule II substance may be refilled.

B.  1.  Except for dosages medically required for a period not to exceed forty-eight (48) hours which are administered by or on direction of a practitioner, other than a pharmacist, or medication dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, no controlled dangerous substance included in Schedule III or IV, which is a prescription drug as determined under regulation promulgated by the Board of Pharmacy, may be dispensed without a written or oral prescription.

2.  A written or oral prescription for a controlled dangerous substance in Schedule III or IV may not be filled or refilled more than six (6) months after the date thereof or be refilled more than five times after the date of the prescription, unless renewed by the practitioner.

C.  No controlled dangerous substance included in Schedule V may be distributed or dispensed other than for a legitimate medical or scientific purpose.

D.  Except for dosages medically required for a period not to exceed forty-eight (48) hours which are administered by or on direction of a practitioner, other than a pharmacist, or medication dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, tincture opium camphorated, commonly known as paregoric, may not be dispensed without a written or oral prescription.  The refilling of a prescription for paregoric shall be unlawful unless permission is granted by the prescriber, either written or oral.

E.  Whenever it appears to the Director that a drug not considered to be a prescription drug under existing state law or regulation of the Board of Pharmacy should be so considered because of its abuse potential, he shall so advise the Board of Pharmacy and furnish to him all available data relevant thereto.

F.  "Prescription", as used herein, means a written or oral order by a practitioner to a pharmacist for a controlled dangerous substance for a particular patient, which specifies the date of its issue, and the full name and address of the patient; if the controlled dangerous substance is prescribed for an animal, the species of the animal; the name and quantity of the controlled dangerous substance prescribed; the directions for use; the name and address of the owner of the animal and, if written, the signature of the practitioner.

G.  No person shall solicit, dispense, receive or deliver any controlled dangerous substance through the mail, unless the ultimate user is personally known to the practitioner and circumstances clearly indicate such method of delivery is in the best interest of the health and welfare of the ultimate user.

Added by Laws 1971, c. 119, § 2-309.  Amended by Laws 1972, c. 229, § 4, emerg. eff. April 7, 1972; Laws 1982, c. 120, § 4, emerg. eff. April 6, 1982; Laws 1990, c. 210, § 9, eff. Sept. 1, 1990; Laws 1996, c. 306, § 7, emerg. eff. June 10, 1996.

§63-2-309A.  Short title.

Section 2-309A et seq. of this title shall be known and may be cited as the "Anti-Drug Diversion Act".

Added by Laws 1990, c. 210, § 1, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 300, § 1, emerg. eff. May 12, 2004.

§63-2-309B.  Definitions.

For the purposes of the Anti-Drug Diversion Act:

1.  "Bureau" means the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

2.  "Dispenser" means a person who distributes a Schedule II controlled dangerous substance, but does not include a licensed hospital pharmacy or a licensed nurse or medication aide who administers such a substance at the direction of a licensed physician;

3.  "Dispenser's registration number" means the dispenser's Oklahoma Bureau of Narcotics and Dangerous Drugs Control registration number or, in the case of a pharmacist, the National Association of Boards of Pharmacy number for the pharmacy where the dispensation is made;

4.  "Exception report" means an output of data indicating Schedule II controlled dangerous substance dispensation which is outside expected norms for a prescriber practicing a particular specialty or field of health care, for a dispenser doing business in a particular location, or for a recipient;

5.  "Recipient's identification number" means the unique number contained on a recipient's valid driver license, or valid identification card issued pursuant to Section 6-105 of Title 47 of the Oklahoma Statutes or similar statute of another state if the recipient is not a resident of the State of Oklahoma, or, if the recipient is less than eighteen (18) years old and has no such identification, the unique number contained on the recipient's parent's or guardian's valid driver license, or valid identification card issued pursuant to Section 6-105 of Title 47 of the Oklahoma Statutes or similar statute of another state if the parent or guardian is not a resident of the State of Oklahoma, or, if the controlled dangerous substance is obtained for an animal, the unique number contained on the animal owner's valid driver license, or valid identification card issued pursuant to Section 6-105 of Title 47 of the Oklahoma Statutes or similar statute of another state if the owner is not a resident of the State of Oklahoma;

6.  "State" means any state, territory, or possession of the United States, the District of Columbia, or foreign nation.

Added by Laws 1990, c. 210, § 2, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 300, § 2, emerg. eff. May 12, 2004.

§63-2-309C.  Dispensers of Schedule II, III, IV or V controlled dangerous substances - Transmittal of certain information to central repository - Willful failure to transmit - Monitoring of pseudoephedrine product sales.

A.  A dispenser of a Schedule II, III, IV or V controlled dangerous substance, except Schedule V substances that contain any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers shall transmit to a central repository designated by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control using the American Society for Automation in Pharmacy's (ASAP) Telecommunications Format for Controlled Substances version designated in rules by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control, the following information for each dispensation:

1.  Recipient's name, when feasible to submit;

2.  Recipient's identification number;

3.  National Drug Code number of the substance dispensed;

4.  Date of the dispensation;

5.  Quantity of the substance dispensed;

6.  Prescriber's United States Drug Enforcement Agency registration number; and

7.  Dispenser's registration number.

B.  The information required by this section shall be transmitted:

1.  On an electronic device which is compatible with the receiving device of the central repository or by computer diskette, magnetic tape, CD-ROM or in a format or other media designated acceptable by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control; and

2.  Within thirty (30) days of the time that the substance is dispensed.

C.  Willful failure to transmit information as required by this section shall be a misdemeanor punishable, upon conviction, by not more than one (1) year in the county jail, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such imprisonment and fine, or administrative action may be taken pursuant to Section 2-304 of this title.

D.  The Director of the Bureau shall have the authority to allow paper submissions on the universal claim form, if the dispenser has an appropriate hardship.

E.  The Oklahoma Bureau of Narcotics and Dangerous Drugs Control is authorized, by any funds available to it, to implement a real-time electronic logbook to monitor the sale of Schedule V products containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers.  Dispensers of such pseudoephedrine products shall report all such sales electronically pursuant to rules promulgated by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control.  The reporting requirements of this title do not apply to any lawful sale of a Schedule V product containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers, until such time that:

1.  The Oklahoma Bureau of Narcotics and Dangerous Drugs Control implements a statewide real-time logbook that authorizes purchases and records purchaser information statewide; and

2.  The Oklahoma Bureau of Narcotics and Dangerous Drugs Control adopts rules for the reporting of sales of Schedule V product containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers.

Added by Laws 1990, c. 210, § 3, eff. Sept. 1, 1990.  Amended by Laws 1998, c. 142, § 2, eff. July 1, 1998; Laws 2004, c. 300, § 3, emerg. eff. May 12, 2004; Laws 2005, c. 128, § 3, eff. Nov. 1, 2005.

§63-2-309D.  Central repository information - Confidentiality - Access - Disclosure - Penalties - Liability.

A.  The information collected at the central repository pursuant to the Anti-Drug Diversion Act shall be confidential and shall not be open to the public.  Access to the information shall be limited to:

1.  Peace officers certified pursuant to Section 3311 of Title 70 of the Oklahoma Statutes who are employed as investigative agents of the Oklahoma Bureau of Narcotics and Dangerous Drugs Control;

2.  The United States Drug Enforcement Administration Diversion Group Supervisor;

3.  The executive director or chief investigator, as designated by each board, of the following state boards:

a. Board of Podiatric Medical Examiners,

b. Board of Dentistry,

c. Board of Pharmacy,

d. State Board of Medical Licensure and Supervision,

e. State Board of Osteopathic Examiners, and

f. State Board of Veterinary Medical Examiners;

provided, however, that the executive director or chief investigator of each of these boards shall be limited to access to information relevant to licensees of the employing board of such executive director or chief investigator; and

4.  A multicounty grand jury properly convened pursuant to the Multicounty Grand Jury Act, Sections 350 through 363 of Title 22 of the Oklahoma Statutes.

B.  This section shall not prevent the disclosure, at the discretion of the Director of the Oklahoma Bureau of Narcotics and Dangerous Drugs Control, of investigative information to peace officers and investigative agents of federal, state, county or municipal law enforcement agencies, district attorneys and the Attorney General in furtherance of criminal investigations or prosecutions within their respective jurisdictions, and to registrants in furtherance of efforts to guard against the diversion of controlled dangerous substances.

C.  Any unauthorized disclosure of any information collected at the central repository provided by the Anti-Drug Diversion Act shall be a misdemeanor.  Violation of the provisions of this section shall be deemed willful neglect of duty and shall be grounds for removal from office.

D.  Notwithstanding the provisions of subsection B, registrants shall have no requirement or obligation to access or check the information in the central repository prior to dispensing or administering medications or as part of their professional practices.  Registrants shall not be liable to any person for any claim of damages as a result of accessing or failing to access the information in the central repository and no lawsuit may be predicated thereon.  Nothing herein shall be construed to relieve a registrant from any duty to monitor and report the sales of certain products pursuant to subsection E of Section 2-309C of this title.

Added by Laws 1990, c. 210, § 4, eff. Sept. 1, 1990.  Amended by Laws 1997, c. 238, § 5, eff. Nov. 1, 1997; Laws 2004, c. 300, § 4, emerg. eff. May 12, 2004; Laws 2005, c. 128, § 4, eff. Nov. 1, 2005.

§63-2-309E.  Central repository information - Control of access.

All access to information in the central repository shall be controlled by and made through the Oklahoma Bureau of Narcotics and Dangerous Drugs Control.

Added by Laws 1990, c. 210, § 5, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 300, § 5, emerg. eff. May 12, 2004.

§63-2-309F.  Central repository - Powers, duties and responsibilities - Contract with vendor to serve as.

A.  The central repository provided by the Anti-Drug Diversion Act shall:

1.  Be capable of providing the collected information in forms required by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control, including but not limited to, dispensations by prescriber name or registration number, dispenser name or registration number, recipient name or identification number, type of substance, frequency, quantity, and location of dispensation;

2.  Provide the Bureau with continual, twenty-four-hour per day, on-line access to the collected information;

3.  Secure the collected information against access by unauthorized persons;

4.  Provide the Bureau, in a reasonable time, with all collected information in a format readily usable by the Bureau, in the event the relationship between the state and central repository is terminated; and

5.  Not withhold access to the collected information for any reason other than failure of the Bureau to timely pay agreed fees and charges for use of the central repository.

B.  The Bureau is authorized to enter into a contract with a vendor to serve as the central repository provided for in the Anti-Drug Diversion Act or to purchase the necessary equipment to create the central repository within the Bureau.

Added by Laws 1990, c. 210, § 6, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 300, § 6, emerg. eff. May 12, 2004.

§63-2-309G.  Development of criteria for production of exception reports out of information collected.

The Oklahoma Bureau of Narcotics and Dangerous Drugs Control shall develop criteria for the production of exception reports out of the information collected at the central repository.  In developing these criteria, the Bureau shall seek the counsel of the following entities:

1.  Board of Podiatric Medical Examiners;

2.  Board of Dentistry;

3.  Board of Pharmacy;

4.  State Board of Medical Licensure and Supervision;

5.  State Board of Osteopathic Examiners;

6.  State Board of Veterinary Medical Examiners;

7.  Oklahoma Podiatric Medical Association;

8.  Oklahoma Dental Association;

9.  Oklahoma Pharmaceutical Association;

10.  Oklahoma State Medical Association;

11.  Oklahoma Osteopathic Association; and

12.  Oklahoma Veterinary Medical Association.

Added by Laws 1990, c. 210, § 7, eff. Sept. 1, 1990.  Amended by Laws 1997, c. 238, § 6, eff. Nov. 1, 1997; Laws 2004, c. 300, § 7, emerg. eff. May 12, 2004.

§63-2-309H.  Implementation and enforcement of act - Rules and regulations.

The Director of the Oklahoma Bureau of Narcotics and Dangerous Drugs Control shall promulgate and adopt rules to implement and enforce the Anti-Drug Diversion Act.

Added by Laws 1990, c. 210, § 8, eff. Sept. 1, 1990.  Amended by Laws 2004, c. 300, § 8, emerg. eff. May 12, 2004.

§632310.  Samples.

No person shall distribute samples of controlled dangerous substances to a practitioner without simultaneously preparing and leaving with that practitioner a specific, written list of the items so distributed, the form and control of which shall be prescribed by rules promulgated by the Commissioner.  Laws 1971, c. 119, Section 2310.

Laws 1971, c. 119, § 2310.

§632311.  Sale of certain substances.

A.  The legal owner of any stock of controlled dangerous substances, as listed in Schedules II through IV, upon discontinuation of manufacture, distribution, dispensing, prescribing, administering or use for scientific purposes of said substances, may sell said stock to a manufacturer, wholesaler or pharmacist.  Schedule II substances must be transferred on an order form as provided in Section 2308 of this title.

B.  A pharmacist, only upon an order form as provided in Section 2308 of this title, may sell to a physician, dentist or veterinarian, in quantities not exceeding thirty (30) milliliters at any one time, aqueous or oleaginous solutions of which the content of controlled dangerous substances does not exceed a proportion greater than twenty percent (20%) of the complete solution, to be used for medical purposes.

Amended by Laws 1982, c. 120, § 5, emerg. eff. April 6, 1982.

§63-2-312.  Physicians, podiatrists, optometrists, dentists, veterinarians and advanced practice nurses - Authority to prescribe, administer or dispense.

A.  A physician, podiatrist, optometrist or a dentist who has complied with the registration requirements of the Uniform Controlled Dangerous Substances Act, in good faith and in the course of such person's professional practice only, may prescribe and administer controlled dangerous substances, or may cause the same to be administered by medical or paramedical personnel acting under the direction and supervision of the physician, podiatrist, optometrist or dentist, and only may dispense controlled dangerous substances pursuant to the provisions of Sections 355, 355.1 and 355.2 of Title 59 of the Oklahoma Statutes.

B.  A veterinarian who has complied with the registration requirements of the Uniform Controlled Dangerous Substances Act, in good faith and in the course of the professional practice of the veterinarian only, and not for use by a human being, may prescribe, administer, and dispense controlled dangerous substances and may cause them to be administered by an assistant or orderly under the direction and supervision of the veterinarian.

C.  An advanced practice nurse who is recognized to prescribe by the Oklahoma Board of Nursing as an advanced registered nurse practitioner, clinical nurse specialist or certified nurse-midwife, who is subject to medical direction by a supervising physician, pursuant to Section 567.3a of Title 59 of the Oklahoma Statutes, and who has complied with the registration requirements of the Uniform Controlled Dangerous Substances Act, in good faith and in the course of professional practice only, may prescribe and administer Schedule III, IV and V controlled dangerous substances.

D.  An advanced practice nurse who is recognized to order, select, obtain and administer drugs by the Oklahoma Board of Nursing as a certified registered nurse anesthetist pursuant to Section 353.1b of Title 59 of the Oklahoma Statutes and who has complied with the registration requirements of the Uniform Controlled Dangerous Substances Act, in good faith and in the course of such practitioner's professional practice only, may order, select, obtain and administer Schedules II through V controlled dangerous substances in a preanesthetic preparation or evaluation; anesthesia induction, maintenance or emergence; or postanesthesia care setting only.  A certified registered nurse anesthetist may order, select, obtain and administer such drugs only during the perioperative or periobstetrical period.

E.  A physician assistant who is recognized to prescribe by the State Board of Medical Licensure and Supervision under the medical direction of a supervising physician, pursuant to subsection D of Section 519.6 of Title 59 of the Oklahoma Statutes, and who has complied with the registration requirements of the Uniform Controlled Dangerous Substances Act, in good faith and in the course of professional practice only, may prescribe and administer Schedule II through V controlled dangerous substances.

Added by Laws 1971, c. 119, § 2-312.  Amended by Laws 1987, c. 20, § 3, eff. Nov. 1, 1987; Laws 1994, c. 52, § 5; Laws 1996, c. 186, § 10, eff. Nov. 1, 1996; Laws 1997, c. 250, § 13, eff. Nov. 1, 1997; Laws 1998, c. 128, § 6, eff. Nov. 1, 1998; Laws 2001, c. 385, § 6, eff. Nov. 1, 2001.

§63-2-312.1.  Prescription of anabolic steroids or human growth hormones.

A.  A licensed practitioner as defined in Section 355 of Title 59 of the Oklahoma Statutes shall not prescribe, dispense, deliver, or administer an anabolic steroid or human growth hormone or cause an anabolic steroid or human growth hormone to be administered under the direction or supervision of the practitioner except for a valid medical purpose and in the course of a professional practice.  A valid medical purpose for the use of anabolic steroids or human growth hormones shall not include bodybuilding, muscle enhancement or increasing muscle bulk or strength of a person who is in good health.  This section shall not prohibit the use of anabolic steroids for the treatment of livestock or domestic animals in accordance with state or federal law.

B.  The prescribing, dispensing, delivering or administering of an anabolic steroid by a licensed practitioner in violation of the provisions of subsection A of this section shall be grounds for revocation or nonrenewal of the license of such licensed practitioner to practice in this state.  In addition, any licensed practitioner prescribing, dispensing, delivering or administering an anabolic steroid in violation of the provisions of subsection A of this section, upon conviction thereof shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a term of not more than three (3) years, or by a fine not to exceed Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

Added by Laws 1989, c. 304, § 2, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 271, § 1, operative July 1, 1990.  Renumbered from § 355.3 of Title 59 by Laws 1990, c. 271, § 3, operative July 1, 1990.  Amended by Laws 1997, c. 133, § 527, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 380, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 527 from July 1, 1998, to July 1, 1999.

§632313.  Excepted preparations - Conditions of exemption.

A.  Except as otherwise in this act specifically provided, this act shall not apply to the following cases:

1.  Prescribing, administering, dispensing, or selling at retail not more than one of any of the following medicinal preparations that contain in thirty (30) milliliters or, if a solid or semisolid preparation, in one (1) avoirdupois ounce:

a. not more than one hundred sixty (160) milligrams of opium;

b. not more than twenty (20) milligrams of morphine or of any of its salts; or

c. not more than eighty (80) milligrams of codeine or any of its salts.

2.  Prescribing, administering, dispensing, or selling at retail of liniments, ointments, and other preparations, that are susceptible of external use only and that contain narcotic drugs in such combinations as to prevent their being readily extracted from such liniments, ointments, or preparations, except that this act shall apply to all liniments, ointments and other preparations that contain coca leaves in any quantity or combination.

B.  The exemptions authorized by subparagraphs 1 and 2 of subsection A of this section shall be subject to all of the conditions set out in this subsection.  The exemptions authorized by subparagraph 3 of subsection A of this section shall not, however, be subject to the conditions set out in subparagraphs 1, 2 or 3 of this subsection, but shall be subject to subparagraph 4 of this subsection.

1.  No person shall prescribe, administer, dispense, or distribute under the exemptions of this section, to any one person, or for the use of any one person or animal, any preparation or preparations included within this section, when he knows, or can by reasonable diligence ascertain, that such prescribing, administering, dispensing or distributing will provide the persons to whom or for whose use, or the owner of the animal for the use of which such preparation is prescribed, administered, dispensed, or distributed, within any fortyeight (48) consecutive hours, with more than three hundred twenty (320) milligrams of opium, or more than forty (40) milligrams of morphine or any of its salts, or more than one hundred sixty (160) milligrams of codeine or any of its salts, or will provide such person or the owner of such animal, within fortyeight (48) consecutive hours, with more than one preparation exempted by this section from the operation of this act.

2.  This act shall not apply to any compound, mixture or preparation which contains not more than one (1) drachm of paregoric per thirty (30) milliliters.

3.  The medicinal preparation, or the liniment, ointment, or other preparation susceptible of external use only, prescribed, administered, dispensed, or distributed, shall contain, in addition to the narcotic drug in it, some drug or drugs conferring upon it medicinal qualities other than those possessed by the narcotic drug alone.  Such preparation shall be prescribed, administered, dispensed, and distributed in good faith as a medicine, and not for the purpose of evading the provisions of this act.

4.  The provisions of Section 2314 of this act shall apply to the preparations referred to in subsection A of this section.  Nothing in this section shall be construed to limit the kind and quantity of any narcotic drug that may be prescribed, administered, dispensed, or distributed to any person or for the use of any person or animal when it is prescribed, administered, dispensed, or distributed in compliance with the general provisions of this act.

Laws 1971, c. 119, § 2-313.

§632314.  Labels.

A.  Whenever a manufacturer or wholesaler distributes a controlled dangerous substance in a container prepared by him, he shall securely affix to each individual container in which that substance is contained a label showing in legible English the name and address of the vendor and the quantity, kind, and form of substance contained therein.

B.  Whenever a pharmacist dispenses any controlled dangerous substance, he shall affix to each immediate container in which such substance is dispensed the prescription number, the date dispensed, the patient's name, the name of the doctor, name and address of the pharmacy for which he is lawfully acting; or, if the patient is an animal, the name of the owner of the animal and words "for veterinary use only".

C.  Whenever a practitioner dispenses any controlled dangerous substance, he shall affix to each immediate container in which such substance is dispensed a label showing date dispensed, his name, his address, his state registration number, name of the patient, or, if the patient is an animal, the name of the owner of the animal.

D.  No person except a pharmacist for the purpose of filling a prescription shall alter, deface, or remove any label so affixed. Laws 1971, c.  119, Section 2314.

§632315.  Submission of out-of-date controlled dangerous substances for destruction.

A.  Except as otherwise provided by law, any person required to obtain an annual registration pursuant to Section 2-302 of this title, or any group home, or residential care home as defined by Section 1-820 of this title shall submit for destruction all controlled dangerous substances which are out of date, which are unwanted, unused or which are abandoned by their owner at their facility due to death or other circumstances.

B.  All controlled dangerous substances described in subsection A of this section shall be submitted to the Oklahoma City laboratory of the Oklahoma State Bureau of Investigation, along with all required information on forms provided by the Oklahoma State Bureau of Investigation, to the federal Drug Enforcement Administration, to a duly registered reverse distributor, or to the original registered supplier or their registered agent.  When any such substance is transported by private contract or common carrier or United States Postal Service for the purpose of destruction, the sender shall require a receipt from such private contract or common carrier or United States Postal Service, and such receipt shall be retained as a permanent record by the sender.

C.  Controlled dangerous substances submitted to the Oklahoma State Bureau of Investigation pursuant to the provisions of this section shall be destroyed pursuant to the procedures provided in subsection A of Section 2-508 of this title.

Controlled dangerous substances submitted to any distributors, reverse distributors or their original registered suppliers pursuant to the provisions of this section shall be destroyed by incineration so as to make the substance absolutely unusable for human purposes.  An official record listing the property destroyed, the location of destruction and disposal, and the name and title of the person supervising the destruction and disposal shall be submitted to the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control and the federal Drug Enforcement Administration office located nearest the destruction site.

D.  The Office of the Chief Medical Examiner is hereby authorized to perform on-site incineration of all controlled dangerous substances which are obtained in the discharge of the official duties of the Chief Medical Examiner.  Any record relating to destruction of a controlled dangerous substance shall be maintained as required by the state or federal government and shall be available for inspection by appropriate state or federal government regulatory agencies.

E.  This section shall constitute a part of the Uniform Controlled Dangerous Substances Act.

Added by Laws 1988, c. 308, § 10, operative Jan. 1, 1989.  Amended by Laws 1990, c. 144, § 7, emerg. eff. May 1, 1990; Laws 1992, c. 127, § 1, emerg. eff. April 27, 1992; Laws 1996, c. 306, § 8, emerg. eff. June 10, 1996.

§63-2-321.  Short title.

Sections 3 through 11 of this act shall constitute a part of the Uniform Controlled Dangerous Substances Act and shall be known and may be cited as the "Precursor Substances Act".

Added by Laws 1990, c. 220, § 3, eff. Sept. 1, 1990.

§63-2-322.  Precursor substances - License or permit.

A.  No person or business shall possess, sell, manufacture, transfer, or otherwise furnish any of the following precursor substances without first having a permit or license issued by the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, except as provided in Section 2-327 of this title:

1.  D-Lysergic acid;

2.  Ergotamine and its salts;

3.  Ergonovine and its salts;

4.  Methylamine;

5.  Ethylamine;

6.  Phenyl-2-Propanone;

7.  Phenylacetic acid and its salts;

8.  Ephedrine, its salts, optical isomers and salts of optical isomers;

9.  Norpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

10.  Phenylpropanolamine, its salts, optical isomers and salts of optical isomers;

11.  Benzyl cyanide;

12.  N-methylephedrine, its salts, optical isomers and salts of optical isomers;

13.  Pseudoephedrine, its salts, optical isomers and salts of optical isomers;

14.  Chloroephedrine, its salts, optical isomers and salts of optical isomers;

15.  Piperidine and its salts;

16.  Pyrrolidine and its salts;

17.  Propionic anhydride;

18.  Isosafrole;

19.  Safrole;

20.  Piperonal; and

21.  Red Phosphorus.

B.  Upon completion of an application for a license pursuant to Section 2-323 of this title, or a permit pursuant to Section 2-324 of this title, the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control shall either grant or deny such license or permit.  A denial of an application for a permit or license shall be handled as provided by Section 2-325 of this title.

Added by Laws 1990, c. 220, § 4, eff. Sept. 1, 1990.  Amended by Laws 1998, c. 12, § 1, eff. Nov. 1, 1998.

§63-2-323.  License to sell, transfer or otherwise furnish - Application - Records - Fee.

A.  A manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any precursor substance defined in Section 4 of this act must first obtain a license annually from the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control.

B.  The procedure for obtaining a license to sell, transfer, manufacture, purchase for resale, or otherwise furnish a precursor substance shall be as follows:

1.  Obtain an application from the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

2.  Submit the application to the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control; and

3.  Demonstrate a legitimate reason to sell, transfer, or otherwise furnish precursor chemicals.

C.  The content of the application for a license shall include, but not be limited to, the following information:

1.  Name of business;

2.  Address of business other than a post office box number;

3.  Phone number of business;

4.  Names and addresses of business owners;

5.  Location of storage facility;

6.  Identification of precursor substances to be sold; and

7.  Criminal history of applicant.

D.  A licensee shall make an accurate and legible record of any transaction of precursor substances and maintain such record together with the following records for a period of at least two (2) years:

1.  Inventory on hand;

2.  Purchase receipts;

3.  Manufacturing records including the date and quantity of any precursor substance manufactured, the quantity of precursor substances used in manufacturing any other substance or product, and the inventory on hand of precursor substances after the manufacturing of any other substance or product;

4.  Copies of the Oklahoma Bureau of Narcotics purchase permits or written authorization waving the permit requirement, as provided by subsection E of Section 6 of this act; and

5.  Records of substance disposal.

E.  The license shall cost One Hundred Dollars ($100.00) annually and shall be renewable on July 1 of each year.  The fee shall be payable to the Oklahoma State Bureau of Narcotics Revolving Fund.

Added by Laws 1990, c. 220, § 5, eff. Sept. 1, 1990.

§63-2-324.  Permit to possess - Application Fee - Regular report in lieu of permit.

A.  Any person or business having a legitimate need for using precursor substances defined in Section 4 of this act, shall apply in person to the Director of Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, or his designee, for a permit to possess such substances each time said substance is obtained.

B.  The following must be submitted in person to the Director of Oklahoma Bureau of Narcotics and Dangerous Drugs Control, or his designee, to receive a permit for possession of precursor substances:

1.  A driver's license number or other personal identification certificate number, date of birth, residential or mailing address, other than a post office box number, and a driver's license or personal identification card issued by the Department of Public Safety which contains a photograph of the recipient.  In the event the applicant is a corporation, the information in this paragraph shall be required of the person making application for the permit.  In addition, the person making application for the permit on behalf of a corporation shall disclose his relationship to the corporation;

2.  A complete description of how the substance is to be used; and

3.  The location where the substance is to be stored and used.

C.  The permit shall consist of three parts, including:

1.  A copy to be retained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control;

2.  A copy to be retained by the manufacturer, wholesaler, retailer, or other person furnishing precursor substances; and

3.  A copy to be attached to the container of the precursor substances and to be kept with the substances at all times.

D.  The permit shall cost Ten Dollars ($10.00) and shall be payable to the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Revolving Fund.

E.  The Director may authorize in writing any person or business to submit a comprehensive monthly report in lieu of the permit required by this section, if the Director determines that the recipient has established a record of utilization of the substance solely for a lawful purpose.

Added by Laws 1990, c. 220, § 6, eff. Sept. 1, 1990.

§63-2-325.  Denial, suspension or revocation of license or permit - Grounds - Order to show cause - Administrative proceeding - Suspension without order to show cause.

A.  A license or permit, obtained pursuant to Sections 5 or 6 of this act, shall be denied, suspended, or revoked by the Director upon finding that the licensee or permit holder has:

1.  Materially falsified any application filed pursuant to this act or required by this act;

2.  Been convicted of a misdemeanor relating to any precursor substance defined in Section 4 of this act or any felony under the laws of this state or the United States; or

3.  Failed to maintain effective controls against the diversion of said precursors to unauthorized persons or entities.

B.  Before denying, suspending, or revoking a license or permit, the Director shall cause to be served upon the applicant, licensee, or permit holder an order to show cause why a license or a permit should not be denied, suspended, or revoked.  The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant, licensee, or permit holder to appear before the appropriate person or agency at the time and place within thirty (30) days after the date of service of the order.  The proceedings shall be conducted in accordance with the Administrative Procedures Act without regard to any criminal prosecution or other proceeding.

C.  The Director shall suspend, without an order to show cause, any license or permit simultaneously with the institution of proceedings described in subsection B of this section if he finds there is imminent danger to the public health or safety which warrants this action.  The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless withdrawn by the Director or dissolved by a court of competent jurisdiction.

Added by Laws 1990, c. 220, § 7, eff. Sept. 1, 1990.

§63-2-326.  Discovery of loss or theft - Disposal - Reports - Other duties.

A.  Any person or business, licensed or permitted, who discovers a loss or theft of, or disposes of a substance listed in Section 4  of this act shall:

1.  Submit a report of the loss, theft, or disposal to the Director of the Oklahoma Bureau of Narcotics and Dangerous Drugs Control no later than the third business day after the date the manufacturer, wholesaler, retailer, or other person discovers the loss or theft, or after the actual disposal; and

2.  Include the amount of loss, theft, or disposal in the report.  Any disposal of precursor substances must be done in accordance with the rules and regulations of the United States Environmental Protection Administration and shall be performed at the expense of the permit or license holder.

B.  A manufacturer, wholesaler, retailer, or other person who sells, transfers, possesses, uses, or otherwise furnishes any precursor substance shall:

1.  Maintain records as specified in Section 5 of this act;

2.  Permit agents of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control to conduct on-site audits, inspect inventory on hand and inspect all records made in accordance with this act at any reasonable time; and

3.  Cooperate with the audit, and the full and complete inspection or copying of any records.

Added by Laws 1990, c. 220, § 8, eff. Sept. 1, 1990.

§63-2-327.  Application of act - Sale or transfer of certain nonnarcotic products.

Sections 2-322 through 2-326 of this title shall not apply to the sale or transfer of a nonnarcotic product that includes a precursor substance defined in Section 2-322 of this title, if the product may be sold lawfully with a prescription or over the counter without a prescription pursuant to the Federal Food, Drug and Cosmetic Act, 21 U.S.C. Section 301 et seq., or a rule adopted pursuant thereto.  Further, this act shall not apply to common carriers in the transaction of business as common carriers.  This section shall not create an exemption for any person who has knowledge that a product sold over the counter is intended to be used to manufacture amphetamine or methamphetamine.

Added by Laws 1990, c. 220, § 9, eff. Sept. 1, 1990.  Amended by Laws 1999, c. 319, § 2, eff. July 1, 1999.

§63-2-328.  Violations - Penalties.

A.  A person or business who manufactures, sells, transfers, furnishes, or receives a precursor substance defined in Section 2-322 of this title commits an offense if the person:

1.  Does not comply with the requirements of Section 2-322, 2-323 or 2-326 of this title; or

2.  Knowingly makes a false statement in a report or record required by Section 2-323 or 2-326 of this title.

B.  Except as provided by subsection C of this section, an offense under subsection A of this section is a misdemeanor and punishable by imprisonment in the county jail for a term not to exceed one year or by a fine not to exceed Ten Thousand Dollars ($10,000.00).

C.  A person who manufactures, sells, transfers, or otherwise furnishes a precursor substance defined in Section 2-322 of this title commits an offense if the person manufactures, sells, transfers, or furnishes the substance with the knowledge or intent that the recipient shall use the substance to unlawfully manufacture a controlled substance or a controlled substance analog.

D.  A second or subsequent violation of subsection A of this section shall be a felony punishable by imprisonment in the State Penitentiary for a term of not more than ten (10) years or by a fine  not to exceed Twenty-five Thousand Dollars ($25,000.00), or by both such fine and imprisonment.  Any imprisonment imposed shall not run concurrent with other imprisonment sentences for violations of other provisions of Title 63 of the Oklahoma Statutes.

E.  A person who is required by Section 2-322 or 2-324 of this title to have a permit for precursor substances commits an offense if the person:

1.  Purchases, obtains, or possesses a precursor substance without having first obtained a permit;

2.  Has in his possession or immediate control a precursor substance with no attached permit;

3.  Knowingly makes a false statement in an application or report required by Section 2-324 or 2-326 of this title; or

4.  Manufacturers, sells, transfers, or otherwise furnishes any person or business a precursor substance defined in Section 2-322 of this title, who does not have a permit.

F.  An offense under subsection C or E of this section is a felony punishable by imprisonment in the State Penitentiary for a term of not more than ten (10) years or by a fine not to exceed Twenty-five Thousand Dollars ($25,000.00), or by both such fine and imprisonment.  Any imprisonment imposed shall not run concurrent with other imprisonment sentences for violations of other provisions of Title 63 of the Oklahoma Statutes.

Added by Laws 1990, c. 220, § 10, eff. Sept. 1, 1990.  Amended by Laws 1997, c. 133, § 528, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 381, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 528 from July 1, 1998, to July 1, 1999.

§63-2-329.  Drug cleanup fines - Disposition of fines collected.

A.  In addition to any fine or imprisonment imposed under Section 10 of this act, the following drug cleanup fine shall be imposed:

1.  Ten Thousand Dollars ($10,000.00) for violations described in subsection A of Section 10 of this act; and

2.  One Hundred Thousand Dollars ($100,000.00) for violations described in subsections C, D or E of Section 10 of this act.

B.  All fines collected under this section shall be transferred to the OSBI Revolving Fund, pursuant to Section 150.19a of Title 74 of the Oklahoma Statutes.

Added by Laws 1990, c. 220, § 11, eff. Sept. 1, 1990.

§63-2-330.  Notification of seizure - Duty of law enforcement agencies.

A.  Every law enforcement agency in this state shall notify the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control within ten (10) days of any officer of such agency seizing:

1.  Any precursor chemical, as defined in the Precursor Substances Act, used or allegedly used, in full or in part, to manufacture any controlled substance; and

2.  Any drug paraphernalia relating to an illegal laboratory, including but not limited to any glassware, instruments, devices, utensils or other objects or equipment used or allegedly used, in full or in part, to manufacture any controlled substance.

B.  The Bureau may promulgate rules and forms to facilitate the required notification pursuant to this section.

Added by Laws 1999, c. 56, § 1, emerg. eff. April 5, 1999.

§63-2-331.  Seizure of devices or precursor chemicals - Notice by peace officer to Bureau of Narcotics and Dangerous Drugs Control.

It shall be the duty of any peace officer of the State of Oklahoma who seizes any glassware, instruments, devices, utensils or precursor chemicals, as defined by Section 2-322 of Title 63 of the Oklahoma Statutes, which have been used or were intended to be used in the illicit manufacturing of any controlled dangerous substance, in full or in part, to make notice of the seizure in writing to the Oklahoma Bureau of Narcotics and Dangerous Drugs Control.

Added by Laws 1999, c. 60, § 2, eff. July 1, 1999.

NOTE:  This section was editorially renumbered from § 2-330 of this title to avoid a duplication in numbering.

§63-2-332.  Possession of substances to be used as precursor to manufacture of methamphetamine or another controlled substance - Presumption - Exceptions - Penalty - Registration - Records.

A.  It shall be unlawful for a person to knowingly and unlawfully possess a drug product containing ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers with intent to use the product as a precursor to manufacture methamphetamine or another controlled substance.

B.  Except as provided in this subsection, possession of a drug product containing more than nine (9) grams of ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers shall constitute a rebuttable presumption of the intent to use the product as a precursor to methamphetamine or another controlled substance.  The rebuttable presumption established by this subsection shall not apply to the following persons who are lawfully possessing drug products in the course of legitimate business:

1.  A retail distributor of drug products or wholesaler;

2.  A wholesale drug distributor, or its agents, licensed by the Board of Pharmacy;

3.  A manufacturer of drug products, or its agents, licensed by the Board of Pharmacy;

4.  A pharmacist licensed by the Board of Pharmacy; and

5.  A licensed healthcare professional possessing the drug products in the course of carrying out his profession.

C.  A violation of this section shall be a felony punishable as provided for in subsection G of Section 2-401 of this title.

D.  Any wholesaler, manufacturer, or distributor of drug products containing pseudoephedrine or phenylpropanolamine, or their salts, isomers, or salts of isomers shall obtain a registration annually from the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control.  Any such wholesaler, manufacturer, or distributor shall keep complete records of all transactions involving such drug products including the names of all parties involved in the transaction and amount of the drug products involved.  The records shall be kept readily retrievable and separate from all other invoices or records of transactions not involving such drug products, and shall be maintained for not less than three (3) years.

E.  As used in this section:

1.  "Manufacturer" means any person within this state who produces, compounds, packages, or in any manner initially prepares for sale or use any drug product described in subsection D of this section, or any such person in another state if they cause the products to be compounded, packaged, or transported into this state;

2.  "Wholesaler" means any person within this state or another state, other than a manufacturer, who sells, transfers, or in any manner furnishes a drug product described in subsection A of this section to any other person in this state for the purpose of being resold;

3.  "Distributor" means any person within this state or another state, other than a manufacturer or wholesaler, who sells, delivers, transfers, or in any manner furnishes a drug product described in subsection A of this section to any person who is not the ultimate user or consumer of the product; and

4.  "Readily retrievable" means available for inspection without prior notice at the registration address if that address is within the State of Oklahoma.  If the registration address is in a state other than Oklahoma, it means records must be furnished within three (3) working days by courier, facsimile, mail or electronic mail.

F.  Any substances possessed without a registration as provided in subsection D of this section shall be subject to forfeiture upon conviction for a violation of this section.

G.  In addition to any administrative penalties provided by law, any violation of this section shall be a misdemeanor, punishable upon conviction by a fine only in an amount not more than Ten Thousand Dollars ($10,000.00).

Added by Laws 2002, c. 288, § 1, eff. July 1, 2002.  Amended by Laws 2003, c. 133, § 3, emerg. eff. April 25, 2003; Laws 2004, c. 59, § 4, emerg. eff. April 6, 2004.

§63-2-333.  Knowingly selling, etc., any product containing substances to purchaser who will use product as precursor to manufacture of methamphetamine or another controlled substance - Penalty - Damages.

A.  It shall be unlawful for any person to knowingly sell, transfer, distribute, or dispense any product containing ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers if the person knows that the purchaser will use the product as a precursor to manufacture methamphetamine or another controlled illegal substance or if the person sells, transfers, distributes or dispenses the product with reckless disregard as to how the product will be used.

B.  A violation of this section shall be a felony punishable by imprisonment in the State Penitentiary for a term of not more than ten (10) years.

C.  Any person who sells, transfers, distributes, dispenses, or in any manner furnishes any product containing pseudoephedrine or phenylpropanolamine, or their salts, isomers, or salts of isomers in a negligent manner, with knowledge or reason to know that the product will be used as a precursor to manufacture methamphetamine or any other illegal controlled substance, or with reckless disregard as to how the product will be used, shall be liable for all damages, whether directly or indirectly caused by the sale, transfer, distribution, dispensation, or furnishing.

1.  Such damages may include, but are not limited to, any and all costs of detecting, investigating, and cleaning up or remediating clandestine or other unlawfully operated or maintained laboratories where controlled dangerous substances are manufactured, any and all costs of prosecuting criminal cases arising from such manufacture, and any and all consequential and punitive damages otherwise allowed by law.

2.  A civil action to recover damages against persons violating this subsection may be brought only by the Attorney General, Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or by any district attorney in whose jurisdiction such person may be shown to have committed such violation.  Any funds recovered from such an action shall be used for payment or reimbursement of costs arising from investigating or prosecuting criminal cases involving the manufacture of controlled dangerous substances or for payment or reimbursement of remediating contaminated methamphetamine laboratory sites.

D.  Violation of subsection A or C of this section shall be considered to affect at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon the individuals may be unequal and is subject to the provisions of Section 2 of Title 50 of the Oklahoma Statutes and Section 1397 of Title 12 of the Oklahoma Statutes.

Added by Laws 2002, c. 288, § 2, eff. July 1, 2002.  Amended by Laws 2003, c. 133, § 4, emerg. eff. April 25, 2003.

§63-2-401.  Prohibited acts A - Penalties.

A.  Except as authorized by the Uniform Controlled Dangerous Substances Act is shall be unlawful for any person:

1.  To distribute, dispense, transport with intent to distribute or dispense, possess with intent to manufacture, distribute, or dispense, a controlled dangerous substance or to solicit the use of or use the services of a person less than eighteen (18) years of age to cultivate, distribute or dispense a controlled dangerous substance;

2.  To create, distribute, transport with intent to distribute or dispense, or possess with intent to distribute, a counterfeit controlled dangerous substance; or

3.  To distribute any imitation controlled substance as defined by Section 2-101 of this title, except when authorized by the Food and Drug Administration of the United States Department of Health and Human Services.

B.  Any person who violates the provisions of this section with respect to:

1.  A substance classified in Schedule I or II which is a narcotic drug, lysergic acid diethylamide (LSD), gamma butyrolactone, gamma hydroxyvalerate, gamma valerolactone, 1,4 butanediol, or gamma-hydroxybutyric acid as defined in Sections 2-204 and 2-208 of this title, upon conviction, shall be guilty of a felony and shall be sentenced to a term of imprisonment for not less than five (5) years nor more than life and a fine of not more than One Hundred Thousand Dollars ($100,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.  Any sentence to the custody of the Department of Corrections shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation except when the conviction is for a first offense;

2.  Any other controlled dangerous substance classified in Schedule I, II, III, or IV, upon conviction, shall be guilty of a felony and shall be sentenced to a term of imprisonment for not less than two (2) years nor more than life and a fine of not more than Twenty Thousand Dollars ($20,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.  Any sentence to the custody of the Department of Corrections shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation except when the conviction is for a first offense;

3.  A substance classified in Schedule V, upon conviction, shall be guilty of a felony and shall be sentenced to a term of imprisonment for not more than five (5) years and a fine of not more than One Thousand Dollars ($1,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment; or

4.  An imitation controlled substance as defined by Section 2-101 of this title, upon conviction, shall be guilty of a misdemeanor and shall be sentenced to a term of imprisonment in the county jail for a period of not more than one (1) year and a fine of not more than One Thousand Dollars ($1,000.00).  A person convicted of a second violation of the provisions of this paragraph shall be guilty of a felony and shall be sentenced to a term of imprisonment for not more than five (5) years and a fine of not more than Five Thousand Dollars ($5,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.

C.  1.  Except when authorized by the Food and Drug Administration of the United States Department of Health and Human Services, it shall be unlawful for any person to manufacture, cultivate, distribute, or possess with intent to distribute a synthetic controlled substance.

2.  Any person convicted of violating the provisions of this paragraph is guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term not to exceed life and a fine of not more than Twenty-five Thousand Dollars ($25,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.

3.  A second or subsequent conviction for the violation of the provisions of this paragraph is a felony punishable as a habitual offender pursuant to Section 51.1 of Title 21 of the Oklahoma Statutes.

4.  In addition the violator shall be fined an amount not more than One Hundred Thousand Dollars ($100,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.

D.  1.  Any person convicted of a second or subsequent felony violation of the provisions of this section, except for paragraph 4 of subsection B of this section, shall be punished as a habitual offender pursuant to Section 51.1 of Title 21 of the Oklahoma Statutes.

2.  In addition the violator shall be fined twice the fine otherwise authorized, which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.

3.  Convictions for second or subsequent violations of the provisions of this section shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation.

E.  Any person who is at least eighteen (18) years of age and who violates the provisions of this section by using or soliciting the use of services of a person less than eighteen (18) years of age to distribute, dispense, transport with intent to distribute or dispense or cultivate a controlled dangerous substance or by distributing a controlled dangerous substance to a person under eighteen (18) years of age is punishable by twice the fine and by twice the imprisonment otherwise authorized.

F.  Any person who violates any provision of this section by transporting with intent to distribute or dispense, distributing or possessing with intent to distribute a controlled dangerous substance to a person, or violation of subsection G of this section, in or on, or within two thousand (2,000) feet of the real property comprising a public or private elementary or secondary school, public vocational school, public or private college or university, or other institution of higher education, recreation center or public park, including state parks and recreation areas, public housing project, or child care facility as defined by Section 402 of Title 10 of the Oklahoma Statutes shall be punished by:

1.  For a first offense, a term of imprisonment, or by the imposition of a fine or by both, not exceeding twice that authorized by the appropriate provision of this section and shall serve a minimum of fifty percent (50%) of the sentence received prior to becoming eligible for state correctional institution earned credits toward the completion of said sentence; or

2.  For a second or subsequent offense, a term of imprisonment as provided for a habitual offender pursuant to Section 51.1 of Title 21 of the Oklahoma Statutes.  In addition the violator shall serve eighty-five percent (85%) of the sentence received prior to becoming eligible for state correctional institution earned credits toward the completion of said sentence or eligibility for parole.

G.  1.  Except as authorized by the Uniform Controlled Dangerous Substances Act, it shall be unlawful for any person to manufacture or attempt to manufacture any controlled dangerous substance or possess any substance listed in Section 2-322 of this title or any substance containing any detectable amount of pseudoephedrine or its salts, optical isomers or salts of optical isomers, iodine or its salts, optical isomers or salts of optical isomers, hydriodic acid, sodium metal, lithium metal, anhydrous ammonia, phosphorus, or organic solvents with the intent to use that substance to manufacture a controlled dangerous substance.

2.  Any person violating the provisions of this subsection with respect to the unlawful manufacturing or attempting to unlawfully manufacture any controlled dangerous substance, or possessing any substance listed in this subsection or Section 2-322 of this title, upon conviction, is guilty of a felony and shall be punished by imprisonment in the State Penitentiary for not less than seven (7) years nor more than life and by a fine of not less than Fifty Thousand Dollars ($50,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.  The possession of any amount of anhydrous ammonia in an unauthorized container shall be prima facie evidence of intent to use such substance to manufacture a controlled dangerous substance.

3.  Any person violating the provisions of this subsection with respect to the unlawful manufacturing or attempting to unlawfully manufacture any controlled dangerous substance in the following amounts:

a. one (1) kilogram or more of a mixture or substance containing a detectable amount of heroin,

b. five (5) kilograms or more of a mixture or substance containing a detectable amount of:

(1) coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed,

(2) cocaine, its salts, optical and geometric isomers, and salts of isomers,

(3) ecgonine, its derivatives, their salts, isomers, and salts of isomers, or

(4) any compound, mixture, or preparation which contains any quantity of any of the substances referred to in divisions (1) through (3) of this subparagraph,

c. fifty (50) grams or more of a mixture or substance described in division (2) of subparagraph b of this paragraph which contains cocaine base,

d. one hundred (100) grams or more of phencyclidine (PCP) or 1 kilogram or more of a mixture or substance containing a detectable amount of phencyclidine (PCP),

e. ten (10) grams or more of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD),

f. four hundred (400) grams or more of a mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-pheylethy)-4-piperidinyl] propanamide or 100 grams or more of a mixture or substance containing a detectable amount of any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide,

g. one thousand (1,000) kilograms or more of a mixture or substance containing a detectable amount of marihuana or one thousand (1000) or more marihuana plants regardless of weight, or

h. fifty (50) grams or more of methamphetamine, its salts, isomers, and salts of its isomers or 500 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers,

upon conviction, is guilty of aggravated manufacturing a controlled dangerous substance punishable by imprisonment in the State Penitentiary for not less than twenty (20) years nor more than life and by a fine of not less than Fifty Thousand Dollars ($50,000.00), which shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.  Any person convicted of a violation of the provisions of this paragraph shall be required to serve a minimum of eighty-five percent (85%) of the sentence received prior to becoming eligible for state correctional earned credits towards the completion of the sentence or eligible for parole.

4.  Any sentence to the custody of the Department of Corrections for any violation of paragraph 3 of this subsection shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation.  A person convicted of a second or subsequent violation of the provisions of paragraph 3 of this subsection shall be punished as a habitual offender pursuant to Section 51.1 of Title 21 of the Oklahoma Statutes and shall be required to serve a minimum of eighty-five percent (85%) of the sentence received prior to becoming eligible for state correctional earned credits or eligibility for parole.

H.  Any person convicted of any offense described in the Uniform Controlled Dangerous Substances Act may, in addition to the fine imposed, be assessed an amount not to exceed ten percent (10%) of the fine imposed.  Such assessment shall be paid into a revolving fund for enforcement of controlled dangerous substances created pursuant to Section 2-506 of this title.

I.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

J.  For purposes of this section, "public housing project" means any dwelling or accommodations operated as a state or federally subsidized multifamily housing project by any housing authority, nonprofit corporation or municipal developer or housing projects created pursuant to the Oklahoma Housing Authorities Act.

K.  When a person is found guilty of a violation of the provisions of this section, the court shall order, in addition to any other penalty, the defendant to pay a one-hundred-dollar assessment to be deposited in the Drug Abuse Education and Treatment Revolving Fund created in Section 2-503.2 of this title, upon collection.

Added by Laws 1971, c. 119, § 2-401.  Amended by Laws 1975, c. 22, § 1; Laws 1981, c. 229, § 1, emerg. eff. June 22, 1981; Laws 1982, c. 12, § 3, operative Oct. 1, 1982; Laws 1984, c. 127, § 5, eff. Nov. 1, 1984; Laws 1984, c. 196, § 1, eff. Nov. 1, 1984; Laws 1985, c. 186, § 2, eff. July 1, 1985; Laws 1986, c. 199, § 1, eff. Nov. 1, 1986; Laws 1986, c. 240, § 10, eff. Nov. 1, 1986; Laws 1989, c. 114, § 1, eff. Nov. 1, 1989; Laws 1989, c. 237, § 2, eff. Nov. 1, 1989; Laws 1990, c. 232, § 6, emerg. eff. May 18, 1990; Laws 1991, c. 179, § 2, eff. Sept. 1, 1991; Laws 1992, c. 86, § 1, eff. Sept. 1, 1992; Laws 1994, c. 307, § 2, emerg. eff. June 7, 1994; Laws 1997, c. 133, § 529, eff. July 1, 1999; Laws 1999, c. 152, § 1, eff. Nov. 1, 1999; Laws 1999, c. 319, § 1, eff. July 1, 1999; Laws 2000, c. 265, § 1, emerg. eff. June 1, 2000; Laws 2001, c. 437, § 31, eff. July 1, 2001; Laws 2002, c. 22, § 23, emerg. eff. March 8, 2002; Laws 2003, c. 133, § 5, emerg. eff. April 25, 2003; Laws 2003, c. 437, § 2, eff. July 1, 2003; Laws 2004, c. 59, § 5, emerg. eff. April 6, 2004; Laws 2004, c. 275, § 14, eff. July 1, 2004; Laws 2004, c. 396, § 2, eff. Sept. 1, 2004; Laws 2005, c. 283, § 4, eff. Nov. 1, 2005.

NOTE:  Laws 1997, c. 59, § 1 repealed by Laws 1999, 1st Ex. Sess., c. 5, § 452, eff. July 1, 1999.  Laws 2001, c. 373, § 4 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2004, c. 116, § 2 repealed by Laws 2004, c. 396, § 11, eff. Sept. 1, 2004.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 529 from July 1, 1998 to July 1, 1999.  Laws 2004, c. 530, § 2 amended the effective date of Laws 2004, c. 396 from Nov. 1, 2004 to Sept. 1, 2004.

§63-2-401A.  Repealed by Laws 1992, c. 86, § 3, eff. Sept. 1, 1992.

§63-2-402.  Prohibited acts B - Penalties.

A.  1.  It shall be unlawful for any person knowingly or intentionally to possess a controlled dangerous substance unless such substance was obtained directly, or pursuant to a valid prescription or order from a practitioner, while acting in the course of his professional practice, or except as otherwise authorized by this act.

2.  It shall be unlawful for any person to purchase any preparation excepted from the provisions of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, pursuant to Section 2-313 of this title in an amount or within a time interval other than that permitted by Section 2-313 of this title.

3.  It shall be unlawful for any person or business to sell, market, advertise or label any product containing ephedrine, its salts, optical isomers, or salts of optical isomers, for the indication of stimulation, mental alertness, weight loss, appetite control, muscle development, energy or other indication which is not approved by the pertinent federal OTC Final Monograph, Tentative Final Monograph, or FDA-approved new drug application or its legal equivalent.  In determining compliance with this requirement, the following factors shall be considered:

a. the packaging of the product,

b. the name of the product, and

c. the distribution and promotion of the product, including verbal representations made at the point of sale.

B.  Any person who violates this section with respect to:

1.  Any Schedule I or II substance, except marihuana or a substance included in subsection D of Section 2-206 of this title, is guilty of a felony punishable by imprisonment for not less than two (2) years nor more than ten (10) years.  A second or subsequent violation of this section with respect to Schedule I or II substance, except marihuana or a substance included in subsection D of Section 2-206 of this title, is a felony punishable by imprisonment for not less than four (4) years nor more than twenty (20) years; or

2.  Any Schedule III, IV or V substance, marihuana, a substance included in subsection D of Section 2-206 of this title, or any preparation excepted from the provisions of the Uniform Controlled Dangerous Substances Act is guilty of a misdemeanor punishable by confinement for not more than one (1) year.  A second or subsequent violation of this section with respect to any Schedule III, IV or V substance, marihuana, a substance included in subsection D of Section 2-206 of this title, or any preparation excepted from the provisions of the Uniform Controlled Dangerous Substances Act is a felony punishable by imprisonment for not less than two (2) years nor more than ten (10) years.

C.  Any person who violates any provision of this section by possessing or purchasing a controlled dangerous substance from any person, in or on, or within one thousand (1,000) feet of the real property comprising a public or private elementary or secondary school, public vocational school, public or private college or university, or other institution of higher education, recreation center or public park, including state parks and recreation areas, or in the presence of any child under twelve (12) years of age, shall be guilty of a felony and punished by:

1.  For a first offense, a term of imprisonment, or by the imposition of a fine, or by both, not exceeding twice that authorized by the appropriate provision of this section.  In addition, the person shall serve a minimum of fifty percent (50%) of the sentence received prior to becoming eligible for state correctional institution earned credits toward the completion of said sentence; or

2.  For a second or subsequent offense, a term of imprisonment not exceeding three times that authorized by the appropriate provision of this section and the person shall serve a minimum of ninety percent (90%) of the sentence received prior to becoming eligible for state correctional institution earned credits toward the completion of said sentence.

D.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1971, c. 119, § 2-402.  Amended by Laws 1972, c. 229, § 5, emerg. eff. April 7, 1972; Laws 1981, c. 34, § 1, eff. Oct. 1, 1981; Laws 1984, c. 127, § 6, eff. Nov. 1, 1984; Laws 1987, c. 138, § 7, emerg. eff. June 19, 1987; Laws 1992, c. 86, § 2, eff. Sept. 1, 1992; Laws 1993, c. 311, § 1, emerg. eff. June 7, 1993; Laws 1995, c. 147, § 3, eff. Nov. 1, 1995; Laws 1997, c. 133, § 530, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 382, eff. July 1, 1999; Laws 2004, c. 396, § 3, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 530 from July 1, 1998 to July 1, 1999.

§63-2-403.  Prohibited acts C - Penalties.

A.  Any person found guilty of larceny, burglary or theft of controlled dangerous substances is guilty of a felony punishable by imprisonment for a period not to exceed ten (10) years.  A second or subsequent offense under this subsection is a felony punishable by imprisonment for not less than ten (10) years.  Convictions for second or subsequent violations of this subsection shall not be subject to statutory provisions for suspended sentences, deferred sentences or probation.

B.  Any person found guilty of robbery or attempted robbery of controlled dangerous substances from a practitioner, manufacturer, distributor or agent thereof as defined in Section 2-101 of this title is guilty of a felony punishable by imprisonment for a period of not less than five (5) years, and such sentence shall not be subject to statutory provisions for suspended sentences, deferred sentences or probation.  A second or subsequent offense under this subsection is a felony punishable by life imprisonment.  Convictions for second or subsequent offenses of this subsection shall not be subject to statutory provisions for suspended sentences, deferred sentences or probation.

Added by Laws 1971, c. 119, § 2-403.  Amended by Laws 1983, c. 82, § 1, emerg. eff. May 3, 1983.

§63-2-404.  Prohibited acts D - Penalties.

A.  It shall be unlawful for any person:

1.  Who is subject to the requirements of Article III of this act to distribute or dispense a controlled dangerous substance in violation of Section 2308 of this title;

2.  Who is a registrant to manufacture, distribute, or dispense a controlled dangerous substance not authorized by his registration to another registrant or other authorized person;

3.  To omit, remove, alter, or obliterate a symbol required by the Federal Controlled Substances Act or this act;

4.  To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under this act;

5.  To refuse any entry into any premises or inspection authorized by this act; or

6.  To keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is resorted to by persons using controlled dangerous substances in violation of this act for the purpose of using such substances, or which is used for the keeping or selling of the same in violation of this act.

B.  Any person who violates this section is punishable by a civil fine of not more than One Thousand Dollars ($1,000.00); provided, that, if the violation is prosecuted by an information or indictment which alleges that the violation was committed knowingly or intentionally, and the trier of fact specifically finds that the violation was committed knowingly or intentionally, such person is guilty of a felony punishable by imprisonment for not more than five (5) years, and a fine of not more than Ten Thousand Dollars ($10,000.00), except that if such person is a corporation it shall be subject to a civil penalty of not more than One Hundred Thousand Dollars ($100,000.00).  The fine provided for in this subsection shall be in addition to other punishments provided by law and shall not be in lieu of other punishment.

C.  Any person convicted of a second or subsequent violation of this section is punishable by a term of imprisonment twice that otherwise authorized and by twice the fine otherwise authorized.  The fine provided for in this subsection shall be in addition to other punishments provided by law and shall not be in lieu of other punishment.

D.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1971, c. 119, § 2-404.  Amended by Laws 1997, c. 133, § 531, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 383, eff. July 1, 1999; Laws 2004, c. 396, § 4, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 531 from July 1, 1998 to July 1, 1999.

§63-2-405.  Prohibited acts E - Penalties.

A.  No person shall use tincture of opium, tincture of opium camphorated, or any derivative thereof, by the hypodermic method, either with or without a medical prescription therefor.

B.  No person shall use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act, except those persons holding an unrevoked license in the professions of podiatry, dentistry, medicine, nursing, optometry, osteopathy, veterinary medicine or pharmacy.

C.  No person shall deliver, sell, possess or manufacture drug paraphernalia knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act.

D.  Any person eighteen (18) years of age or over who violates subsection C of this section by delivering or selling drug paraphernalia to a person under eighteen (18) years of age shall, upon conviction, be guilty of a felony.

E.  Any person who violates subsections A, B or C of this section shall, upon conviction, be guilty of a misdemeanor punishable as follows:

1.  For a first offense the person shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than One Thousand Dollars ($1,000.00), or both such fine and imprisonment;

2.  For a second offense the person shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than Five Thousand Dollars ($5,000.00), or both such fine and imprisonment; and

3.  For a third or subsequent offense the person shall be punished by imprisonment in the county jail for not more than one (1) year or by a fine of not more than Ten Thousand Dollars ($10,000.00), or both such fine and imprisonment.

F.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1971, c. 119, § 2-405.  Amended by Laws 1981, c. 62, § 3, emerg. eff. April 13, 1981; Laws 1982, c. 12, § 4, operative Oct. 1, 1982; Laws 1997, c. 133, § 532, eff. July 1, 1999; Laws 2004, c. 301, § 3, eff. Nov. 1, 2004; Laws 2004, c. 396, § 5, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 532 from July 1, 1998 to July 1, 1999.

§63-2-406.  Prohibited acts F - Penalties.

A.  It shall be unlawful for any registrant knowingly or intentionally:

1.  To distribute, other than by dispensing or as otherwise authorized by this act, a controlled dangerous substance classified in Schedules I or II, in the course of his legitimate business, except pursuant to an order form as required by Section 2308 of this title;

2.  To use in the course of the manufacture or distribution of a controlled dangerous substance a registration number which is fictitious, revoked, suspended or issued to another person;

3.  To acquire or obtain possession of a controlled dangerous substance by misrepresentation, fraud, forgery, deception or subterfuge;

4.  To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this act, or any record required to be kept by this act; and

5.  To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit controlled dangerous substance.

B.  Any person who violates this section is guilty of a felony punishable by imprisonment for not more than twenty (20) years or a fine of not more than Two Hundred Fifty Thousand Dollars ($250,000.00), or both.

C.  Any person convicted of a second or subsequent violation of this section is punishable by a term of imprisonment twice that otherwise authorized and by twice the fine otherwise authorized. Convictions for second or subsequent violations of this section shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation.

D.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1971, c. 119, § 2-406.  Amended by Laws 1997, c. 133, § 533, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 384, eff. July 1, 1999; Laws 2004, c. 396, § 6, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 533 from July 1, 1998 to July 1, 1999.

§63-2-407.  Prohibited acts G - Penalties.

A.  No person shall obtain or attempt to obtain any preparation excepted from the provisions of the Uniform Controlled Dangerous Substances Act pursuant to Section 2-313 of this title in a manner inconsistent with the provisions of paragraph 1 of subsection B of Section 2-313 of this title, or a controlled dangerous substance or procure or attempt to procure the administration of a controlled dangerous substance:

1.  By fraud, deceit, misrepresentation, or subterfuge;

2.  By the forgery of, alteration of, adding any information to or changing any information on a prescription or of any written order;

3.  By the concealment of a material fact; or

4.  By the use of a false name or the giving of a false address.

B.  Except as authorized by this act, a person shall not manufacture, create, deliver, or possess with intent to manufacture, create, or deliver or possess a prescription form, an original prescription form, or a counterfeit prescription form.  This shall not apply to the legitimate manufacture or delivery of prescription forms, or a person acting as an authorized agent of the practitioner.

C.  Information communicated to a physician in an effort unlawfully to procure a controlled dangerous substance, or unlawfully to procure the administration of any such drug, shall not be deemed a privileged communication.

D.  Any person who violates this section is guilty of a felony punishable by imprisonment for not more than ten (10) years, by a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such fine and imprisonment.  A second or subsequent offense under this section is a felony punishable by imprisonment for not less than four (4) years nor more than twenty (20) years, by a fine of not more than Twenty Thousand Dollars ($20,000.00), or by both such fine and imprisonment.

E.  Convictions for second or subsequent violations of this section shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation.

F.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1971, c. 119, § 2-407.  Amended by Laws 1987, c. 138, § 8, emerg. eff. June 19, 1987; Laws 1996, c. 306, § 9, emerg. eff. June 10, 1996; Laws 1997, c. 133, § 534, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 385, eff. July 1, 1999; Laws 2004, c. 396, § 7, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 534 from July 1, 1998 to July 1, 1999.

§63-2-407.1.  Certain substances causing intoxication, distortion or disturbances of auditory, visual, muscular or mental processes prohibited - Exemptions - Penalties.

A.  For the purpose of inducing intoxication or distortion or disturbance of the auditory, visual, muscular, or mental process, no person shall ingest, use, or possess any compound, liquid, or chemical which contains ethylchloride, butyl nitrite, isobutyl nitrite, secondary butyl nitrite, tertiary butyl nitrite, amyl nitrite, isopropyl nitrite, isopentyl nitrite, or mixtures containing butyl nitrite, isobutyl nitrite, secondary butyl nitrite, tertiary butyl nitrite, amyl nitrite, isopropyl nitrite, isopentyl nitrite, or any of their esters, isomers, or analogues, or any other similar compound.

B.  No person shall possess, buy, sell, or otherwise transfer any substance specified in subsection A of this section for the purpose of inducing or aiding any other person to inhale or ingest such substance or otherwise violate the provisions of this section.

C.  The provisions of subsections A and B of this section shall not apply to:

1.  The possession and use of a substance specified in subsection A of this section which is used as part of the care or treatment by a licensed physician of a disease, condition or injury or pursuant to a prescription of a licensed physician; and

2.  The possession of a substance specified in subsection A of this section which is used as part of a known manufacturing process or industrial operation when the possessor has obtained a permit from the State Department of Health.

D.  The State Board of Health shall promulgate rules and regulations establishing procedures for the application, form and issuance of a permit to legitimate manufacturing and industrial applicants as provided for in subsection C of this section.

E.  Any person convicted of violating any provision of subsection A or B of this section shall be guilty of a misdemeanor punishable by imprisonment in the county jail not to exceed ninety (90) days or by the imposition of a fine not to exceed Five Hundred Dollars ($500.00), or by both such imprisonment and fine.  Each violation shall be considered a separate offense.

F.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1990, c. 79, § 1, operative July 1, 1990.  Amended by  Laws 1991, c. 306, § 5, emerg. eff. June 4, 1991; Laws 2004, c. 396, § 8, eff. Nov. 1, 2004.

§632408.  Offering, soliciting, attempting, endeavoring or conspiring to commit offense  Penalties.

Any person who offers, solicits, attempts, endeavors, or conspires to commit anyoffense defined in the Uniform Controlled Dangerous Substances Act, Section 2101 et seq. of this title shall be subject to the penalty prescribed for the offense, the commission of which was the object of the offer, solicitation, attempt, endeavor or conspiracy.

Laws 1971, c. 119, § 2408.

§632409.  Additional penalties.

Any penalty imposed for violation of this article shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

Laws 1971, c. 119, § 2409.

§632410.  Conditional discharge for possession as first offense.

Whenever any person who has not previously been convicted of any offense under this act or under any statute of the United States or of any state relating to narcotic drugs, marihuana, or stimulant, depressant, or hallucinogenic drugs, pleads guilty to or is found guilty of possession of a controlled dangerous substance under Section 2402, the court may, without entering a judgment of guilt and with the consent of such person, defer further proceedings and place him on probation upon such reasonable terms and conditions as it may require including the requirement that such person cooperate in a treatment and rehabilitation program of a statesupported or stateapproved facility, if available.  Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided.  Upon fulfillment of the terms and conditions, the court shall discharge such person and dismiss the proceedings against him.  Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime.  Discharge and dismissal under this section may occur only once with respect to any person.

Any expunged arrest or conviction shall not thereafter be regarded as an arrest or conviction for purposes of employment, civil rights, or any statute, regulation, license, questionnaire or any other public or private purpose; provided, that, any such plea of guilty or finding of guilt shall constitute a conviction of the offense for the purpose of this act or any other criminal statute under which the existence of a prior conviction is relevant.  Laws 1971, c.  119, Section 2410.

Laws 1971, c. 119, § 2410.

§632411.  General penalty clause.

Any person who violates any provision of this act not subject to a specific penalty provision is guilty of a misdemeanor punishable by confinement for not more than one (1) year, or by a fine of not more than Five Hundred Dollars ($500.00), or both.  Laws 1971, c.  119, Section 2411.

Laws 1971, c. 119, § 2411.

§632412.  Second or subsequent offenses.

An offense shall be considered a second or subsequent offense under this act, if, prior to his conviction of the offense, the offender has at any time been convicted of an offense or offenses under this act, under any statute of the United States, or of any state relating to narcotic drugs, marihuana, depressant, stimulant, or hallucinogenic drugs, as defined by this act.  Laws 1971, c. 119, Section 2412.

Laws 1971, c. 119, § 2412.

§632413.  Bar to prosecution.

If a violation of this act is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.  Laws 1971, c.  119, Section 2413.

Laws 1971, c. 119, § 2413.

§632414.  Short title.

This act shall be known and may be cited as the "Trafficking in Illegal Drugs Act".

Added by Laws 1987, c. 136, § 1, eff. Nov. 1, 1987.

§63-2-415.  Application - Fines and penalties.

A.  The provisions of the Trafficking in Illegal Drugs Act shall apply to persons convicted of violations with respect to the following substances:

1.  Marihuana;

2.  Cocaine or coca leaves;

3.  Heroin;

4.  Amphetamine or methamphetamine;

5.  Lysergic acid diethylamide (LSD);

6.  Phencyclidine (PCP);

7.  Cocaine base, commonly known as "crack" or "rock"; or

8.  3,4-Methylenedioxy methamphetamine, commonly known as "ecstasy" or MDMA.

B.  Except as otherwise authorized by the Uniform Controlled Dangerous Substances Act, it shall be unlawful for any person to:

1.  Knowingly distribute, manufacture, bring into this state or possess a controlled substance specified in subsection A of this section in the quantities specified in subsection C of this section; or

2.  Possess any controlled substance with the intent to manufacture a controlled substance specified in subsection A of this section in quantities specified in subsection C of this section; or

3.  Use or solicit the use of services of a person less than eighteen (18) years of age to distribute or manufacture a controlled dangerous substance specified in subsection A of this section in quantities specified in subsection C of this section.

Violation of this section shall be known as "trafficking in illegal drugs".

Any person who commits the conduct described in paragraph 1, 2 or 3 of this subsection and represents the quantity of the controlled substance to be an amount described in subsection C of this section shall be punished under the provisions appropriate for the amount of controlled substance represented, regardless of the actual amount.

C.  In the case of a violation of the provisions of subsection B of this section, involving:

1.  Marihuana:

a. twentyfive (25) pounds or more of a mixture or substance containing a detectable amount of marihuana, such violation shall be punishable by a fine of not less than Twentyfive Thousand Dollars ($25,000.00) and not more than One Hundred Thousand Dollars ($100,000.00), or

b. one thousand (1,000) pounds or more of a mixture or substance containing a detectable amount of marihuana, such violation shall be punishable by a fine of not less than One Hundred Thousand Dollars ($100,000.00) and not more than Five Hundred Thousand Dollars ($500,000.00);

2.  Cocaine or coca leaves:

a. twentyeight (28) grams or more of a mixture or substance containing a detectable amount of cocaine or coca leaves, such violation shall be punishable by a fine of not less than Twentyfive Thousand Dollars ($25,000.00) and not more than One Hundred Thousand Dollars ($100,000.00), or

b. three hundred (300) grams or more of a mixture or substance containing a detectable amount of cocaine or coca leaves, such violation shall be punishable by a fine of not less than One Hundred Thousand Dollars ($100,000.00) and not more than Five Hundred Thousand Dollars ($500,000.00);

3.  Heroin:

a. ten (10) grams or more of a mixture or substance containing a detectable amount of heroin, such violation shall be punishable by a fine of not less than Twentyfive Thousand Dollars ($25,000.00) and not more than Fifty Thousand Dollars ($50,000.00), or

b. twentyeight (28) grams or more of a mixture or substance containing a detectable amount of heroin, such violation shall be punishable by a fine of not less than Fifty Thousand Dollars ($50,000.00) and not more than Five Hundred Thousand Dollars ($500,000.00);

4.  Amphetamine or methamphetamine:

a. twenty (20) grams or more of a mixture or substance containing a detectable amount of amphetamine or methamphetamine, such violation shall be punishable by a fine of not less than Twentyfive Thousand Dollars ($25,000.00) and not more than Two Hundred Thousand Dollars ($200,000.00), or

b. two hundred (200) grams or more of a mixture or substance containing a detectable amount of amphetamine or methamphetamine, such violation shall be punishable by a fine of not less than Fifty Thousand Dollars ($50,000.00) and not more than Five Hundred Thousand Dollars ($500,000.00);

5.  Lysergic acid diethylamide (LSD):

a. if the quantity involved is not less than fifty (50) dosage units and not more than one thousand (1,000) dosage units, such violation shall be punishable by a fine of not less than Fifty Thousand Dollars ($50,000.00) and not more than One Hundred Thousand Dollars ($100,000.00), or

b. if the quantity involved is more than one thousand (1,000) dosage units, such violation shall be punishable by a fine of not less than One Hundred Thousand Dollars ($100,000.00) and not more than Two Hundred Fifty Thousand Dollars ($250,000.00);

6.  Phencyclidine (PCP):

a. one (1) ounce or more of a substance containing a mixture or substance containing a detectable amount of phencyclidine (PCP), such violation shall be punishable by a fine of not less than Twenty Thousand Dollars ($20,000.00) and not more than Fifty Thousand Dollars ($50,000.00), or

b. eight (8) ounces or more of a substance containing a mixture or substance containing a detectable amount of phencyclidine (PCP), such violation shall be punishable by a fine of not less than Fifty Thousand Dollars ($50,000.00) and not more than Two Hundred Fifty Thousand Dollars ($250,000.00);

7.  Cocaine base:

a. five (5) grams or more of a mixture or substance described in paragraph 2 of this subsection which contains cocaine base, such violation shall be punishable by a fine of not less than Twentyfive Thousand Dollars ($25,000.00) and not more than One Hundred Thousand Dollars ($100,000.00), or

b. fifty (50) grams or more of a mixture or substance described in paragraph 2 of this subsection which contains cocaine base, such violation shall be punishable by a fine of not less than One Hundred Thousand Dollars ($100,000.00) and not more than Five Hundred Thousand Dollars ($500,000.00); and

8.  Methylenedioxy methamphetamine:

a. thirty (30) tablets or ten (10) grams of a mixture or substance containing a detectable amount of 3,4-Methylenedioxy methamphetamine, such violation shall be punishable by a fine of not less than Twenty-five Thousand Dollars ($25,000.00) and not more than One Hundred Thousand Dollars ($100,000.00), or

b. one hundred (100) tablets or thirty (30) grams of a mixture or substance containing a detectable amount of 3,4-Methylenedioxy methamphetamine, such violation shall be punishable by a fine of not less than One Hundred Thousand Dollars ($100,000.00) and not more than Five Hundred Thousand Dollars ($500,000.00).

D.  Any person who violates the provisions of this section with respect to a controlled substance specified in subsection A of this section in a quantity specified in subsection C of this section shall, in addition to any fines specified by this section, be punishable by a term of imprisonment as follows:

1.  Not less than twice the term of imprisonment provided for in Section 2401 of this title;

2.  If the person has previously been convicted of one violation of this section or has been previously convicted of a felony violation of the Uniform Controlled Dangerous Substances Act arising from separate and distinct transactions, not less than three times the term of imprisonment provided for in Section 2401 of this title; and

3.  If the person has previously been convicted of two or more violations of this section or any provision of the Uniform Controlled Dangerous Substances Act which constitutes a felony, or a combination of such violations arising out of separate and distinct transactions, life without parole.

The terms of imprisonment specified in this subsection shall not be subject to statutory provisions for suspension, deferral or probation, or state correctional institution earned credits accruing from and after November 1, 1989, except for the achievement earned credits authorized by subsection H of Section 138 of Title 57 of the Oklahoma Statutes.  To qualify for such achievement credits, such inmates must also be in compliance with the standards for Class level 2 behavior, as defined in subsection D of Section 138 of Title 57 of the Oklahoma Statutes.

Persons convicted of violations of this section shall not be eligible for appeal bonds.

E.  Any person convicted of any offense described in this section shall, in addition to any fine imposed, pay a special assessment trauma-care fee of One Hundred Dollars ($100.00) to be deposited into the Trauma Care Assistance Revolving Fund created in Section 1-2522 of this title.

Added by Laws 1987, c. 136, § 2, eff. Nov. 1, 1987.  Amended by Laws 1989, c. 114, § 2, eff. Nov. 1, 1989; Laws 1989, c. 237, § 3, eff. Nov. 1, 1989; Laws 1990, c. 232, § 7, emerg. eff. May 18, 1990; Laws 1993, c. 21, § 1, eff. Sept. 1, 1993; Laws 1997, c. 133, § 535, eff. July 1, 1999; Laws 1999, 1st Ex. Sess., c. 5, § 386, eff. July 1, 1999; Laws 2002, c. 135, § 1, emerg. eff. April 24, 2002; Laws 2004, c. 396, § 9, eff. Nov. 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 535 from July 1, 1998 to July 1, 1999.

§632416.  Apportionment of fines.

The fines specified in Section 2 of this act shall be apportioned as follows:

1.  Twentyfive percent (25%) shall be distributed to the revolving fund established pursuant to the provisions of Section 2506 of Title 63 of the Oklahoma Statutes to be used for enforcement of the Uniform Controlled Dangerous Substances Act; and

2.  Twentyfive percent (25%) shall be distributed to the municipality, county, or state agency or agencies which conducted the investigation.  The amount distributed to a municipality or county shall be placed in a revolving fund to be used for law enforcement purposes.  This fund shall be limited to Two Hundred Thousand Dollars ($200,000.00) at any one time in municipalities and counties with population in excess of three hundred thousand (300,000) and Fifty Thousand Dollars ($50,000.00) at any one time in municipalities and counties with population less than three hundred thousand (300,000).  This fund shall be audited by the State Auditor and Inspector at least every two (2) years in the manner provided in Section 171 of Title 19 of the Oklahoma Statutes. Said audit shall include, but not be limited to, a compliance audit.  Any amount in excess of these figures distributed to a municipality or county shall be placed in the general fund of the municipality or county. The amount distributed to a state agency shall be placed in the applicable revolving fund or special agency account of said agency to be used for law enforcement purposes.  If more than one law enforcement agency participates in the investigation, the amount to be distributed shall be divided among the agencies in proportion to the amount of work performed by each agency involved in the investigation, as determined by the district court; and

3.  Twentyfive percent (25%) shall be distributed to the Drug Abuse Education Revolving Fund to be used for drug abuse education programs within the State Department of Education; and

4.  Twentyfive percent (25%) shall be distributed to the court fund.

Added by Laws 1987, c. 136, § 3, eff. Nov. 1, 1987.

§632417.  Drug Abuse Education Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Board of Education to be designated the "Drug Abuse Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fines collected pursuant to the Trafficking in Illegal Drugs Act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board of Education for drug abuse education programs.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 136, § 4, eff. Nov. 1, 1987.

§63-2-418.  Repealed by Laws 1992, c. 86, § 3, eff. Sept. 1, 1992.

§63-2-419.  Repealed by Laws 1997, c. 133, § 610, eff. July 1, 1998.

§63-2-419.1.  Use of minors in transportation, sale, etc. of controlled dangerous substances.

A.  It shall be unlawful for any individual eighteen (18) years of age or older to solicit, employ, hire, or use an individual under eighteen (18) years of age to unlawfully transport, carry, sell, give away, prepare for sale, or peddle any controlled dangerous substance.

B.  A person who violates subsection A of this section shall be guilty of a felony and, upon conviction, shall be punishable by a term of imprisonment, or fine, or both, not exceeding twice that authorized by Section 2401 of Title 63 of the Oklahoma Statutes.

C.  A person who violates subsection A of this section after a previous conviction pursuant to that subsection which has become final, shall be punishable by a term of imprisonment not exceeding three times that authorized by Section 2401 of Title 63 of the Oklahoma Statutes.

D.  A person who violates subsection A of this section by employing, hiring, or using an individual under fifteen (15) years of age, may be imprisoned for not more than twentyfive (25) years, fined not more than One Hundred Thousand Dollars ($100,000.00), or both, in addition to any other punishment authorized by this section.

E.  It shall not be a defense to this section that a person did not know the age of an individual.

Added by Laws 1999, 1st Ex.Sess., c. 5, § 451, eff. July 1, 1999.

§632420.  Reporting of crimes related controlled dangerous substances.

A.  Any person convicted of any crime which may be related in any manner to any controlled dangerous substance shall be reported to the Department of Corrections.

B.  The Department of Corrections shall maintain records on any offense related to controlled dangerous substances.

§63-2-421.  Short title.

This act shall be known and may be cited as the "Drug Dealer Liability Act".

Added by Laws 1994, c. 179, § 1, eff. Sept. 1, 1994.

§63-2-422.  Definitions.

As used in the Drug Dealer Liability Act:

1.  "Illegal drug" means a drug whose distribution is a violation of state law;

2.  "Illegal drug market" means the support system of illegal drug-related operations, from production to retail sales, through which an illegal drug reaches the user;

3.  "Illegal drug market target community" is the area described under Section 7 of this act;

4.  "Individual drug user" means the individual whose illegal drug use is the basis of an action brought under this act;

5.  "Level one offense" means possession of one quarter (1/4) ounce or more, but less than four (4) ounces, or distribution of less than one (1) ounce of a specified illegal drug, or possession of one (1) pound or twenty-five plants or more, but less than four (4) pounds or fifty plants, or distribution of less than one (1) pound of marijuana;

6.  "Level two offense" means possession of four (4) ounces or more, but less than eight (8) ounces, or distribution of one (1) ounce or more, but less than two (2) ounces, of a specified illegal drug, or possession of four (4) pounds or more or fifty plants or more, but less than eight (8) pounds or seventy-five plants, or distribution of more than one (1) pound but less than ten (10) pounds of marijuana;

7.  "Level three offense" means possession of eight (8) ounces or more, but less than sixteen (16) ounces, or distribution of two (2) ounces or more, but less than four (4) ounces, of a specified illegal drug or possession of eight (8) pounds or more or seventy-five plants or more, but less than sixteen (16) pounds or one hundred plants, or distribution of more than five (5) pounds but less than ten (10) pounds of marijuana;

8.  "Level four offense" means possession of sixteen (16) ounces or more or distribution of four (4) ounces or more of a specified illegal drug or possession of sixteen (16) pounds or more or one hundred plants or more or distribution of ten (10) pounds or more of marijuana;

9.  "Participate in the illegal drug market" means to distribute, possess with an intent to distribute, commit an act intended to facilitate the marketing or distribution of, or agree to distribute, possess with an intent to distribute, or commit an act intended to facilitate the marketing and distribution of an illegal drug.  "Participate in the illegal drug market" does not include the purchase or receipt of an illegal drug for personal use only;

10.  "Person" means an individual, a governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or a foreign country;

11.  "Period of illegal drug use" means, in relation to the individual drug user, the time of first use by an individual of an illegal drug to the accrual of the cause of action.  The period of illegal drug use is presumed to commence two (2) years before the cause of action accrues unless the defendant proves otherwise by clear and convincing evidence;

12.  "Place of illegal drug activity" means, in relation to the individual drug user, each county in which the individual possesses or uses an illegal drug or in which the individual resides, attends school, or is employed during the period of the illegal drug use of the individual, unless the defendant proves otherwise by clear and convincing evidence;

13.  "Place of participation" means, in relation to a defendant in an action brought under the Drug Dealer Liability Act, each county in which the person participates in the illegal drug market or in which the person resides, attends school, or is employed during the period of the participation in the illegal drug market by the person; and

14.  "Specified illegal drug" means cocaine, heroin, or methamphetamine and any other drug the distribution of which is a violation of state law.

Added by Laws 1994, c. 179, § 2, eff. Sept. 1, 1994.

§63-2-423.  Liability for civil damages.

A.  A person who knowingly participates in the illegal drug market within this state is liable for civil damages as provided in the Drug Dealer Liability Act.  A person may recover damages under this act for injury resulting from use of an illegal drug by that person.

B.  A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency of the state is not liable for participating in the illegal drug market, if the participation is in furtherance of an official investigation.

Added by Laws 1994, c. 179, § 3, eff. Sept. 1, 1994.

§63-2-424.  Persons who may bring action - Persons liable - Damages recoverable.

A.  One or more of the following persons may bring an action for damages caused by use of an illegal drug by an individual:

1.  A parent, legal guardian, child, spouse, or sibling of the individual drug user;

2.  An individual who was exposed to an illegal drug in utero;

3.  An employer of the individual drug user; and

4.  A medical facility, insurer, governmental entity, employer, or other entity that funds a drug treatment program or employee assistance program for the individual drug user or that otherwise expended money on behalf of the individual drug user.

B.  A person entitled to bring an action under this section may seek damages from one or more of the following:

1.  A person who knowingly distributed, or knowingly participated in the chain of distribution of, an illegal drug that was actually used by the individual drug user;

2.  A person who knowingly participated in the illegal drug market if:

a. the place of the illegal drug activity by the individual drug user is within the illegal drug market target community of the defendant,

b. the participation of the defendant in the illegal drug market was connected with the same type of illegal drug used by the individual user, and

c. the defendant participated in the illegal drug market at any time during the illegal drug use of the individual user.

C.  A person entitled to bring an action under this section may recover all of the following damages:

1.  Economic damages including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the illegal drug use;

2.  Noneconomic damages, including, but not limited to, physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal drug;

3.  Exemplary damages;

4.  Reasonable attorney fees; and

5.  Cost of suit, including but not limited to, reasonable expenses for expert testimony.

Added by Laws 1994, c. 179, § 4, eff. Sept. 1, 1994.

§63-2-425.  Individual drug users who may bring action - Persons liable for damages - Damages recoverable.

A.  An individual drug user shall not bring an action for damages caused by the use of an illegal drug, except as otherwise provided in this subsection.  An individual drug user may bring an action for damages caused by the use of an illegal drug only if all of the following conditions are met:

1.  The individual personally discloses to narcotics enforcement authorities, more than six (6) months before filing the action, all the information known to the individual regarding their source of illegal drugs;

2.  The individual has not used an illegal drug within the six (6) months before filing the action; and

3.  The individual continues to remain free of the use of an illegal drug throughout the pendency of the action.

B.  A person entitled to bring an action under this section may seek damages only from a person who distributed, or is in the chain of distribution of, an illegal drug that was actually used by the individual drug user.

C.  A person entitled to bring an action under this section may recover only the following damages:

1.  Economic damages, including but not limited to the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and other pecuniary loss proximately caused by the person's illegal drug use;

2.  Reasonable attorney fees; and

3.  Costs of suit, including but not limited to reasonable expenses for expert testimony.

Added by Laws 1994, c. 179, § 5, eff. Sept. 1, 1994.

§63-2-426.  Third party payment of damages - Defense under contract of insurance - Indemnification - Prohibition.

A third party shall not pay damages awarded under the Drug Dealer Liability Act, or provide a defense or money for a defense, on behalf of an insured under a contract of insurance or indemnification.

Added by Laws 1994, c. 179, § 6, eff. Sept. 1, 1994.

§63-2-427.  Drug market target community - Level of offense.

A person whose participation in the illegal drug market constitutes the following level offense shall be considered to have the following illegal drug market target community:

1.  For a level one offense, the county in which the place of participation of the defendant is situated;

2.  For a level two offense, the target community described in paragraph 1 of this section along with all counties with a border contiguous to that target community;

3.  For a level three offense, the target community described in paragraph 2 of this section plus all counties with a border contiguous to that target community; and

4.  For a level four offense, the state.

Added by Laws 1994, c. 179, § 7, eff. Sept. 1, 1994.

§63-2-428.  Joinder of parties - Judgments.

A.  Two or more persons may join in one action under this act as plaintiffs if their respective actions have at least one place of illegal drug activity in common and if any portion of the period of illegal drug use overlaps with the period of illegal drug use for every other plaintiff.

B.  Two or more persons may be joined in one action under the Drug Dealer Liability Act as defendants if those persons are liable to at least one plaintiff.

C.  A plaintiff need not be interested in obtaining and a defendant need not be interested in defending against all the relief demanded.  Judgment may be given for one or more plaintiffs according to their respective liabilities.

Added by Laws 1994, c. 179, § 8, eff. Sept. 1, 1994.

§63-2-429.  Comparative responsibility - Burden and standard of proof.

A.  An action by an individual drug user is governed by the principles of comparative responsibility.  Comparative responsibility attributed to the plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally, according to the measure of responsibility attributed to the plaintiff.

B.  The burden of proving the comparative responsibility of the plaintiff is on the defendant, which shall be shown by clear and convincing evidence.

C.  Comparative responsibility shall not be attributed to a plaintiff who is not an individual drug user.

Added by Laws 1994, c. 179, § 9, eff. Sept. 1, 1994.

§63-2-430.  Right of contribution - Recovery by plaintiff.

A person subject to liability under this act has a right of action for contribution against another person subject to liability under the Drug Dealer Liability Act.  Contribution may be enforced either in the original action or by a separate action brought for that purpose.  A plaintiff may seek recovery in accordance with this act and existing law against a person whom a defendant has asserted a right of contribution.

Added by Laws 1994, c. 179, § 10, eff. Sept. 1, 1994.

§63-2-431.  Proof of participation in illegal drug market - Standard of proof - Prima facie evidence of participation.

A.  Proof of participation in the illegal drug market in an action brought under the Drug Dealer Liability Act shall be shown by clear and convincing evidence.  Except as otherwise provided in this act, other elements of the cause of action shall be shown by a preponderance of the evidence.

B.  A person against whom recovery is sought who has a criminal conviction pursuant to state drug laws or the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91-513, 84 Stat. 1236, codified at 21 U.S.C., Section 801 et seq.) is estopped from denying participation in the illegal drug market.  Such a conviction is also prima facie evidence of the participation of the person in the illegal drug market during the two (2) years preceding the date of an act giving rise to a conviction.

C.  The absence of criminal drug conviction of a person against whom recovery is sought does not bar an action against that person.

Added by Laws 1994, c. 179, § 11, eff. Sept. 1, 1994.

§63-2-432.  Attachments of assets - Execution of judgment - Exempt property - Property seized by forfeiture.

A.  A plaintiff under the Drug Dealer Liability Act, subject to subsection C of this section, may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award.  If attachment is instituted, a defendant is entitled to an immediate hearing.  Attachment may be lifted if the defendant demonstrates that the assets will be available for a potential award of if the defendant posts a bond sufficient to cover a potential award.

B.  A person against whom a judgment has been rendered under the Drug Dealer Liability Act is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment.

C.  Any assets sought to satisfy a judgment under the Drug Dealer Liability Act that are named in a forfeiture section or have been seized for forfeiture by any state or federal agency may not be used to satisfy a judgment unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.

Added by Laws 1994, c. 179, § 12, eff. Sept. 1, 1994.

§63-2-433.  Limitation of action - Accrual of cause of action - Tolling.

A.  Except as otherwise provided in this section, a claim under the Drug Dealer Liability Act shall not be brought more than two (2) years after the cause of action accrues.  A cause of action accrues under the Drug Dealer Liability Act when a person who may recover has reason to know of the harm from illegal drug use that is the basis for the cause of action and has reason to know that the illegal drug use is the cause of the harm.

B.  For a plaintiff, the statute of limitations under this section is tolled when the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this act or as otherwise provided for by law.  For a defendant, the statute of limitations under this section is tolled until six (6) months after the individual potential defendant is convicted of a criminal drug offense as otherwise provided for by law.

C.  The statute of limitations under the Drug Dealer Liability Act for a claim based on participation in the illegal drug market that occurred prior to the effective date of the Drug Dealer Liability Act does not begin to run until the effective date of this act.

Added by Laws 1994, c. 179, § 13, eff. Sept. 1, 1994.

§63-2-434.  Legal representation of state - Stay of action.

A.  A prosecuting attorney may represent the state or a political subdivision of the state in an action under the Drug Dealer Liability Act.

B.  On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this act shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for the stay of the action.

Added by Laws 1994, c. 179, § 14, eff. Sept. 1, 1994.

§63-2-435.  Interfamily tort immunity not altered.

The provisions of the Drug Dealer Liability Act are not intended to alter the law regarding interfamily tort immunity.

Added by Laws 1994, c. 179, § 15, eff. Sept. 1, 1994.

§63-2-501.  Powers of enforcement personnel.

Any peace officer may:

1.  Carry firearms;

2.  Execute search warrants, arrest warrants, subpoenas, and summonses issued under the authority of this state;

3.  Make an arrest without warrant of any person the officer has probable cause for believing has committed any felony under the Uniform Controlled Dangerous Substances Act or a violation of Section 2-402 of this title;

4.  Make seizures of property pursuant to the provisions of the Uniform Controlled Dangerous Substances Act; and

5.  Perform such other lawful duties as are required to carry out the provisions of the Uniform Controlled Dangerous Substances Act.

Added by Laws 1971, c. 119, § 2-501.  Amended by Laws 2004, c. 537, § 1, emerg. eff. June 9, 2004.

§632502.  Inspections.

A.  Prescriptions, orders, and records, required by this act, and stock of substances specified in this act shall be open for inspection only to specifically designated or assigned state, county, and municipal officers, whose duty it is to enforce the laws of this state relating to controlled dangerous substances.  No officer having knowledge by virtue of his office of any such prescription, order or record shall divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party.

B.  Any peace officer or agency charged with administration of this act is authorized to make administrative inspections of controlled premises in accordance with the following provisions:

1.  For purposes of this act only, "controlled premises" means:  a. places where persons registered or exempted from registration requirements under this act are required to keep records; and

b. places including factories, warehouses, establishments, and conveyances where persons registered or exempted from registration requirements under this act are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled dangerous substance.

2.  This section shall not be construed to prevent the inspection of books and records pursuant to the provisions of this act; nor shall this section be construed to prevent entries and administrative inspections at reasonable times without a warrant:

a. with the consent of the owner, operator, or agent in charge of the controlled premises;

b. in situations presenting imminent danger to health or safety;

c. in situations involving inspection of conveyances where there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

d. in any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; and

e. in all other situations where a warrant is not constitutionally required.

3.  Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this section shall extend to:

a. financial data;

b. sales data other than shipment data; or

c. pricing data.

Laws 1971, c. 119, Section 2502.

Laws 1971, c. 119, § 2502.

§63-2-503.  Property subject to forfeiture.

A.  The following shall be subject to forfeiture:

1.  All controlled dangerous substances which have been manufactured, distributed, dispensed, acquired, concealed or possessed in violation of the Uniform Controlled Dangerous Substances Act;

2.  All raw materials, products and equipment of any kind and all drug paraphernalia as defined by the Uniform Controlled Dangerous Substances Act, which are used, or intended for use, in manufacturing, compounding, processing, delivering, importing or exporting, injecting, ingesting, inhaling, or otherwise introducing into the human body any controlled dangerous substance in violation of the provisions of the Uniform Controlled Dangerous Substances Act;

3.  All property which is used, or intended for use, as a container for property described in paragraphs 1 and 2 of this subsection;

4.  All conveyances, including aircraft, vehicles, vessels, or farm implements which are used to transport, conceal, or cultivate for the purpose of distribution as defined in the Uniform Controlled Dangerous Substances Act, or which are used in any manner to facilitate the transportation or cultivation for the purpose of sale or receipt of property described in paragraphs 1 or 2 of this subsection or when the property described in paragraphs 1 or 2 of this subsection is unlawfully possessed by an occupant thereof, except that:

a. no conveyance used by a person as a common carrier in the transaction of business as a common carrier shall be forfeited under the provisions of the Uniform Controlled Dangerous Substances Act unless it shall appear that the owner or other person in charge of such conveyance was a consenting party or privy to a violation of the Uniform Controlled Dangerous Substances Act, and

b. no conveyance shall be forfeited under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of such owner, and if the act is committed by any person other than such owner the owner shall establish further that the conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States, or of any state;

5.  All books, records and research, including formulas, microfilm, tapes and data which are used in violation of the Uniform Controlled Dangerous Substances Act;

6.  All things of value furnished, or intended to be furnished, in exchange for a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act, all proceeds traceable to such an exchange, and all monies, negotiable instruments, and securities used, or intended to be used, to facilitate any violation of the Uniform Controlled Dangerous Substances Act;

7.  All moneys, coin and currency found in close proximity to any amount of forfeitable substances, to forfeitable drug manufacturing or distribution paraphernalia or to forfeitable records of the importation, manufacture or distribution of substances, which are rebuttably presumed to be forfeitable under the Uniform Controlled Dangerous Substances Act.  The burden of proof is upon claimants of the property to rebut this presumption;

8.  All real property, including any right, title, and interest in the whole of any lot or tract of land and any appurtenance or improvement thereto, which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of the Uniform Controlled Dangerous Substances Act which is punishable by imprisonment for more than one (1) year, except that no property right, title or interest shall be forfeited pursuant to this paragraph, by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of that owner; and

9.  All weapons possessed, used or available for use in any manner to facilitate a violation of the Uniform Controlled Dangerous Substances Act.

B.  Any property or thing of value of a person is subject to forfeiture if it is established by a preponderance of the evidence that such property or thing of value was acquired by such person during the period of the violation of the Uniform Controlled Dangerous Substances Act or within a reasonable time after such period and there was no likely source for such property or thing of value other than the violation of the Uniform Controlled Dangerous Substances Act.

C.  Any property or thing of value of a person is subject to forfeiture if it is established by a preponderance of the evidence that the person has not paid all or part of a fine imposed pursuant to the provisions of Section 2-415 of this title.

D.  All items forfeited in this section shall be forfeited under the procedures established in Section 2-506 of this title.  Whenever any item is forfeited pursuant to this section except for items confiscated by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections, or the Office of the Attorney General, the district court of the district shall order that such item, money, or monies derived from the sale of such item be deposited by the state, county or city law enforcement agency which seized the item in the revolving fund provided for in Section 2-506 of this title; provided, such item, money or monies derived from the sale of such item forfeited due to nonpayment of a fine imposed pursuant to the provisions of Section 2-415 of this title shall be apportioned as provided in Section 2-416 of this title.  Items, money or monies seized pursuant to subsections A and B of this section shall not be applied or considered toward satisfaction of the fine imposed by Section 2-415 of this title.  All raw materials used or intended to be used by persons to unlawfully manufacture or attempt to manufacture any controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act shall be summarily forfeited pursuant to the provisions of Section 2-505 of this title.

E.  All property taken or detained under this section by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections, or the Office of the Attorney General, shall not be repleviable, but shall remain in the custody of the Bureaus, Departments, Commission, or Office, respectively, subject only to the orders and decrees of a court of competent jurisdiction.  The Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Commissioner of Public Safety, the Director of the Oklahoma State Bureau of Investigation, the Director of the Alcoholic Beverage Laws Enforcement Commission, the Director of the Department of Corrections, and the Attorney General shall follow the procedures outlined in Section 2-506 of this title dealing with notification of seizure, intent of forfeiture, final disposition procedures, and release to innocent claimants with regard to all property included in this section detained by the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections, or the Office of the Attorney General.  Property taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections, or the Office of the Attorney General shall be disposed of or sold pursuant to the provisions of Section 2-508 of this title.  Any money, coins, and currency, taken or detained pursuant to this section may be deposited in an interest bearing account by or at the direction of the State Treasurer if the seizing agency determines the currency is not to be held as evidence.  All interest earned on such monies shall be returned to the claimant or forfeited with the money, coins, and currency which was taken or detained as provided by law.

F.  The proceeds of any forfeiture of items seized by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control shall be distributed as follows:

1.  To the bona fide or innocent purchaser, conditional sales vendor or mortgagee of the property, if any, up to the amount of his interest in the property, when the court declaring a forfeiture orders a distribution to such person; and

2.  The balance to the Oklahoma State Bureau of Narcotics' revolving fund or the Bureau's agency special account established pursuant to Section 7.2 of Title 62 of the Oklahoma Statutes, provided the Bureau may enter into agreements with municipal, county, state or federal law enforcement agencies, assisting in the forfeiture or underlying criminal investigation, to return to such an agency a percentage of said proceeds.

The Bureau may expend up to Nine Hundred Thousand Dollars ($900,000.00) of the forfeited funds within a fiscal year without prior approval of the Legislature.  Documentation of such expenditures shall be forwarded to the Governor, Speaker of the House of Representatives and the President Pro Tempore of the Senate on a quarterly basis.  Any additional expenditures of forfeited funds shall be pre-approved by the annual appropriations process or the Contingency Review Board.

G.  Any agency that acquires seized or forfeited property or money shall maintain a true and accurate inventory and record of all such property seized pursuant to this section.

Added by Laws 1971, c. 119, § 2-503.  Amended by Laws 1978, c. 194, § 1, emerg. eff. April 14, 1978; Laws 1981, c. 62, § 4, emerg. eff. April 13, 1981; Laws 1982, c. 153, § 1, operative Oct. 1, 1982; Laws 1985, c. 263, § 5, emerg. eff. July 15, 1985; Laws 1986, c. 291, § 1, eff. Nov. 1, 1986; Laws 1987, c. 136, § 5, eff. Nov. 1, 1987; Laws 1987, c. 138, § 9, emerg. eff. June 19, 1987; Laws 1988, c. 236, § 1, eff. Nov. 1, 1988; Laws 1989, c. 348, § 24, eff. Nov. 1, 1989; Laws 1990, c. 117, § 1, eff. Sept. 1, 1990; Laws 1991, c. 306, § 6, emerg. eff. June 4, 1991; Laws 1992, c. 373, § 13, eff. July 1, 1992; Laws 1993, c. 57, § 1, eff. July 1, 1993; Laws 1994, c. 325, § 1, eff. Sept. 1, 1994; Laws 1995, c. 147, § 4, eff. Nov. 1, 1995; Laws 1996, c. 347, § 2, emerg. eff. June 14, 1996; Laws 1997, c. 265, § 17, eff. Sept. 1, 1997; Laws 2004, c. 537, § 2, emerg. eff. June 9, 2004.

NOTE:  Laws 1991, c. 216, § 32 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§63-2-503.1.  Transactions involving proceeds derived from illegal drug activity prohibited - Penalties.

A.  It is unlawful for any person knowingly or intentionally to receive or acquire proceeds and to conceal such proceeds, or engage in transactions involving proceeds, known to be derived from any violation of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or of any statute of the United States relating to controlled dangerous substances as defined by the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title.  This subsection does not apply to any transaction between an individual and the counsel of the individual necessary to preserve the right to representation of the individual, as guaranteed by the Oklahoma Constitution and by the Sixth Amendment of the United States Constitution.  However, this exception does not create any presumption against or prohibition of the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or of any statute of the United States relating to controlled dangerous substances as defined by the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title.

B.  It is unlawful for any person knowingly or intentionally to give, sell, transfer, trade, invest, conceal, transport, or maintain an interest in or otherwise make available anything of value which that person knows is intended to be used for the purpose of committing or furthering the commission of any violation of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or of any statute of the United States relating to controlled dangerous substances as defined by the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title.

C.  It is unlawful for any person knowingly or intentionally to direct, plan, organize, initiate, finance, manage, supervise, or facilitate the transportation or transfer of proceeds known to be derived from any violation of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or of any statute of the United States relating to controlled dangerous substances as defined by the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title.

D.  It is unlawful for any person knowingly or intentionally to conduct a financial transaction involving proceeds derived from a violation of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or of any statute of the United States relating to controlled dangerous substances as defined by the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or control of the proceeds known to be derived from a violation of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or of any statute of the United States relating to controlled dangerous substances as defined by the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or to avoid a transaction reporting requirement under state or federal law.

E.  Any person convicted of violating any of the provisions of this section is guilty of a felony and may be punished by imprisonment for not less than two (2) years nor more than ten (10) years or by a fine of not more than Fifty Thousand Dollars ($50,000.00) or by both said imprisonment and fine.

Added by Laws 1990, c. 232, § 8, emerg. eff. May 18, 1990.  Amended by Laws 1998, c. 100, § 2, emerg. eff. April 13, 1998.

§63-2-503.2.  Assessment for violation of acts - Drug Abuse Education and Treatment Revolving Fund.

A.  1.  Every person convicted of a violation of the Uniform Controlled Dangerous Substances Act or the Trafficking In Illegal Drugs Act shall be assessed for each offense a sum of not less than One Hundred Dollars ($100.00) nor more than Three Thousand Dollars ($3,000.00).

2.  The assessment shall be mandatory and in addition to and not in lieu of any fines, restitution costs, other assessments, or forfeitures authorized or required by law for the offense.  The assessment required by this section shall not be subject to any order of suspension.  The court shall order either a lump sum payment or establish a payment schedule.

3.  Failure of the offender to comply with the payment schedule shall be considered contempt of court.

4.  For purposes of collection, the assessment order shall not expire until paid in full, nor shall the assessment order be limited by the term of imprisonment prescribed by law for the offense, nor by any term of imprisonment imposed against the offender, whether suspended or actually served.

B.  The assessment provided for in subsection A of this section shall be collected by the court clerk as provided for collection of fines and costs.  When assessment payments are collected by the court clerk pursuant to court order, the funds shall be forwarded to the Department of Mental Health and Substance Abuse Services for deposit into its Drug Abuse Education and Treatment Revolving Fund created by this section.

C.  1.  There is hereby created in the State Treasury a revolving fund for the Department of Mental Health and Substance Abuse Services to be designated the "Drug Abuse Education and Treatment Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of assessments collected pursuant to this section, court-ordered assessments collected pursuant to Section 11-902 of Title 47 of the Oklahoma Statutes and Section 2-401 of this title, the Oklahoma Drug Court Act, Section 7 of this act, grants, gifts and other money accruing to the benefit of the fund and the Oklahoma Drug Court Act.

2.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Mental Health and Substance Abuse Services for treatment and drug testing of indigent substance abusing offenders pursuant to the Oklahoma Drug Court Act, Section 7303-5.5 of Title 10 of the Oklahoma Statutes, and Sections 3 through 7 of this act, for substance abuse prevention, drug courts, and continuing education.

3.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

4.  Monies expended from this fund shall not supplant other local, state, or federal funds.

Added by Laws 1990, c. 232, § 9, emerg. eff. May 18, 1990.  Amended by Laws 1997, c. 359, § 14, eff. July 1, 1997; Laws 1998, c. 53, § 2, eff. July 1, 1998; Laws 2001, c. 258, § 10, eff. July 1, 2001; Laws 2003, c. 224, § 20, eff. July 1, 2003; Laws 2003, c. 437, § 3, eff. July 1, 2003; Laws 2005, c. 226, § 8, eff. Nov. 1, 2005.

§632504.  Seizure of property.

Any peace officer of this state shall seize property subject to forfeiture under this act when:

1.  The seizure is incident to arrest or search warrant;

2.  The property has been the subject of a prior judgment in favor of the state in an injunction or forfeiture proceeding under this act;

3.  Probable cause exists to believe the property is dangerous to health or safety; or

4.  Probable cause exists to believe the property has been used, or will be used, in violation of this act.  Laws 1971, c. 119, Section 2504.

Laws 1971, c. 119, § 2504.

§63-2-505.  Summary forfeiture of certain substances.

A.  All controlled substances in Schedule I of Section 2-101 et seq. of this title and all controlled substances in Schedules II, III, IV, and V that are not in properly labeled containers in accordance with this act that are possessed, transferred, sold, or offered for sale in violation of this act are deemed contraband and shall be seized and summarily forfeited.

B.  All hazardous materials and all property contaminated with hazardous materials described in paragraph 2 of subsection A of Section 2-503 of this title, used or intended to be used by persons to unlawfully manufacture or attempt to manufacture any controlled dangerous substance, shall be summarily forfeited to the state and submitted to the Oklahoma State Bureau of Investigation for prompt destruction in accordance with state and federal laws.

C.  Species of plants from which controlled substances in Schedules I or II of the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, may be derived which have been planted or cultivated in violation of the Uniform Controlled Dangerous Substances Act, or of which the owners or cultivators are unknown, or which are wild growths, may be seized by peace officers, summarily forfeited, and, in lieu of the eradication procedures contained in Section 2-509 of this title, promptly cut and burned where seized or destroyed by applications of herbicides approved for such purpose by the Department of Agriculture.  Spraying shall be limited to the chemical glyphosate and shall be applied directly to the plants by hand spraying from portable ground-based spray units or by using equipment affixed to rotary-wing aircraft.  Any application of glyphosate using rotary-wing aircraft shall employ equipment and methods capable of spot spraying and under no circumstances shall broadcast or other mass spraying methods be employed.  The Oklahoma Bureau of Narcotics shall cooperate with the Oklahoma Department of Agriculture to ensure that persons spraying the plants are trained in its appropriate use and any safety and protection issues.

Added by Laws 1971, c. 119, § 2-505.  Amended by Laws 1987, c. 138, § 10, emerg. eff. June 19, 1987; Laws 1989, c. 237, § 4, eff. Nov. 1, 1989; Laws 1994, c. 335, § 1, emerg. eff. June 8, 1994; Laws 1997, c. 110, § 1, emerg. eff. April 15, 1997.

§63-2-506.  Seizure of property - Notice of seizure and intended forfeiture proceeding - Verified answer and claim to property - Hearing - Evidence and proof - Proceeds of sale.

A.  Any peace officer of this state shall seize the following property:

1.  Any property described in subsection A of Section 2-503 of this title.  Such property shall be held as evidence until a forfeiture has been declared or release ordered, except for property described in paragraphs 1, 2 and 3 of subsection A of Section 2-503 of this title, or in the case of money, coins, and currency, deposited as provided in subsection E of Section 2-503 of this title;

2.  Any property described in subsection B of Section 2-503 of this title; or

3.  Any property described in subsection C of Section 2-503 of this title.

B.  Notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county wherein such property is seized and shall be given all owners and parties in interest.

C.  Notice shall be given by the agency seeking forfeiture according to one of the following methods:

1.  Upon each owner or party in interest whose right, title or interest is of record in the Tax Commission, by mailing a copy of the notice by certified mail to the address as given upon the records of the Tax Commission;

2.  Upon each owner or party in interest whose name and address is known to the attorney in the office of the agency prosecuting the action to recover unpaid fines, by mailing a copy of the notice by registered mail to the last-known address; or

3.  Upon all other owners or interested parties, whose addresses are unknown, but who are believed to have an interest in the property, by one publication in a newspaper of general circulation in the county where the seizure was made.

D.  Within forty-five (45) days after the mailing or publication of the notice, the owner of the property and any other party in interest or claimant may file a verified answer and claim to the property described in the notice of seizure and of the intended forfeiture proceeding.

E.  If at the end of forty-five (45) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use and shall order the property forfeited to the state, if such fact is proved.

F.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

G.  At a hearing in a proceeding against property described in paragraphs 3 through 9 of subsection A or subsections B and C of Section 2-503 of this title, the requirements set forth in said paragraph or subsection, respectively, shall be satisfied by the state by a preponderance of the evidence.

H.  The claimant of any right, title, or interest in the property may prove a lien, mortgage, or conditional sales contract to be a bona fide or innocent ownership interest and that such right, title, or interest was created without any knowledge or reason to believe that the property was being, or was to be, used for the purpose charged.

I.  In the event of such proof, the court shall order the property released to the bona fide or innocent owner, lien holder, mortgagee or vendor if the amount due him is equal to, or in excess of, the value of the property as of the date of the seizure, it being the intention of this section to forfeit only the right, title or interest of the purchaser.

J.  If the amount due to such person is less than the value of the property, or if no bona fide claim is established, the property shall be forfeited to the state and sold under judgment of the court, as on sale upon execution, and as provided for in Section 2-508 of this title, except as otherwise provided for in Section 2-503 of this title.

K.  Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the office of the district attorney of the county wherein the property was seized, subject only to the orders and decrees of the court or the official having jurisdiction thereof; said official shall maintain a true and accurate inventory and record of all such property seized under the provisions of this section.  The provisions of this subsection shall not apply to property taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections or the Office of the Attorney General.  Property taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections or the Office of the Attorney General shall be subject to the provisions of subsections E and F of Section 2-503 of this title.

L.  The proceeds of the sale of any property not taken or detained by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Alcoholic Beverage Laws Enforcement Commission, the Department of Corrections or the Office of the Attorney General shall be distributed as follows, in the order indicated:

1.  To the bona fide or innocent purchaser, conditional sales vendor or mortgagee of the property, if any, up to the amount of his interest in the property, when the court declaring the forfeiture orders a distribution to such person;

2.  To the payment of the actual expenses of preserving the property and legitimate costs related to the civil forfeiture proceedings; and

3.  The balance to a revolving fund in the office of the county treasurer of the county wherein the property was seized, said fund to be used as a revolving fund solely for enforcement of controlled dangerous substances laws, drug abuse prevention and drug abuse education, and maintained by the district attorney in his or her discretion for those purposes with a yearly accounting to the board of county commissioners in whose county the fund is established and to the District Attorneys Council; provided, one hundred percent (100%) of the balance of the proceeds of such sale of property forfeited due to nonpayment of a fine imposed pursuant to the provisions of Section 2-415 of this title shall be apportioned as provided in Section 2-416 of this title.  The revolving fund shall be audited by the State Auditor and Inspector at least every two (2) years in the manner provided in Section 171 of Title 19 of the Oklahoma Statutes.  Said audit shall include, but not be limited to, a compliance audit.  A district attorney may enter into agreements with municipal, county or state agencies to return to such an agency a percentage of proceeds of the sale of any property seized by the agency and forfeited under the provisions of this section.  The District Attorneys Council shall adopt guidelines which ensure that such agencies receive a reasonable percentage of such proceeds, considering the relative contribution of each agency to the drug enforcement and prosecution operations relating to the seizure.  In formulating said guidelines, the District Attorneys Council shall examine federal guidelines on asset distribution and use said guidelines as a basis for establishing guidelines for this state.  The Attorney General is hereby authorized to mediate disputes between district attorneys and such agencies concerning the application of said guidelines in particular instances.  Any agency that receives proceeds from an asset distribution shall maintain a true and accurate record of all such assets.

M.  Whenever any vehicle, airplane or vessel is forfeited under the Uniform Controlled Dangerous Substances Act, the district court of jurisdiction may order that the vehicle, airplane or vessel seized may be retained by the state, county or city law enforcement agency which seized the vehicle, airplane or vessel for its official use.

N.  If the court finds that the state failed to satisfy the required showing provided for in subsection G of this section, the court shall order the property released to the owner or owners.

O.  Except as provided for in subsection Q of this section, a bona fide or innocent owner, lien holder, mortgagee or vendor that recovers property pursuant to this section shall not be liable for storage fees.

P.  Except as provided for in subsection Q of this section, storage fees shall be paid by the agency which is processing the seizure and forfeiture from funds generated by seizure and forfeiture actions.

Q.  The bona fide or innocent owner, lien holder, mortgagee or vendor shall reclaim subject seized property within thirty (30) days of written notice from the seizing agency.  If such person fails to reclaim the property within the thirty-day time period, then storage fees may be assessed against their secured interest.

R.  1.  At any hearing held relevant to this section, a report of the findings of the laboratory of the Oklahoma State Bureau of Investigation, the medical examiner's report of investigation or autopsy report, or a laboratory report from a forensic laboratory operated by the State of Oklahoma or any political subdivision thereof, which has been made available to the accused by the office of the district attorney or other party to the forfeiture at least five (5) days prior to the hearing, with reference to all or part of the evidence submitted, when certified as correct by the persons making the report shall be received as evidence of the facts and findings stated, if relevant and otherwise admissible in evidence.  If such report is deemed relevant by the forfeiture applicant or the respondent, the court shall admit such report without the testimony of the person making the report, unless the court, pursuant to this subsection, orders such person to appear.

2.  When any alleged controlled dangerous substance has been submitted to the laboratory of the OSBI for analysis, and such analysis shows that the submitted material is a controlled dangerous substance, the distribution of which constitutes a felony under the laws of this state, no portion of such substance shall be released to any other person or laboratory except to the criminal justice agency originally submitting the substance to the OSBI for analysis, absent an order of a district court.  The defendant shall additionally be required to submit to the court a procedure for transfer and analysis of the subject material to ensure the integrity of the sample and to prevent the material from being used in any illegal manner.

3.  The court, upon motion of either party, shall order the attendance of any person preparing a report submitted as evidence in the hearing when it appears there is a substantial likelihood that material evidence not contained in said report may be produced by the testimony of any person having prepared a report.  The hearing shall be held and, if sustained, an order issued not less than five (5) days prior to the time when the testimony shall be required.

4.  If within five (5) days prior to the hearing or during a hearing, a motion is made pursuant to this section requiring a person having prepared a report to testify, the court may hear a report or other evidence but shall continue the hearing until such time notice of the motion and hearing is given to the person making the report, the motion is heard, and, if sustained, the testimony ordered can be given.

Added by Laws 1971, c. 119, § 2-506.  Amended by Laws 1978, c. 194, § 2, emerg. eff. April 14, 1978; Laws 1980, c. 102, § 1, eff. Oct. 1, 1980; Laws 1982, c. 153, § 2, operative Oct. 1, 1982; Laws 1985, c. 263, § 6, emerg. eff. July 15, 1985; Laws 1986, c. 240, § 11, eff. Nov. 1, 1986; Laws 1987, c. 136, § 6, eff. Nov. 1, 1987; Laws 1988, c. 236, § 2, eff. Nov. 1, 1988; Laws 1990, c. 117, § 2, eff. Sept. 1, 1990; Laws 1990, c. 264, § 27, operative July 1, 1990; Laws 1991, c. 318, § 1, eff. Sept. 1, 1991; Laws 1992, c. 64, § 1, eff. Sept. 1, 1992; Laws 1993, c. 57, § 2, eff. July 1, 1993; Laws 1994, c. 325, § 2, eff. Sept. 1, 1994; Laws 1995, c. 147, § 5, eff. Nov. 1, 1995; Laws 1996, c. 199, § 5, eff. Nov. 1, 1996; Laws 1996, c. 347, § 3, emerg. eff. June 14, 1996; Laws 1997, c. 93, § 1, emerg. eff. April 11, 1997; Laws 2001, c. 31, § 1, eff. Nov. 1, 2001; Laws 2002, c. 460, § 36, eff. Nov. 1, 2002; Laws 2004, c. 537, § 3, emerg. eff. June 9, 2004.

NOTE:  Laws 1991, c. 216, § 33 repealed by Laws 1992, c. 64, § 4, eff. Sept. 1, 1992.

§63-2-507.  Itemization and submission for destruction.

Any peace officer of this state seizing any of the property described in paragraphs 1 and 2 of subsection A of Section 2-503 of this title shall cause a written inventory to be made and maintain custody of the same until all legal actions have been exhausted unless such property has been placed in lawful custody of a court or state or federal law enforcement agency or unless otherwise provided by law.  After all legal actions have been exhausted with respect to such property, the property shall be surrendered by the court, law enforcement agency or person having custody of the same to the Oklahoma State Bureau of Investigation to be destroyed as provided in Section 2-508 of this title.  The property shall be accompanied with a written inventory on forms to be furnished by the Oklahoma State Bureau of Investigation.

Added by Laws 1971, c. 119, § 2-507.  Amended by Laws 2004, c. 537, § 4, emerg. eff. June 9, 2004.

§63-2-508.  Disposition of seized property.

A.  Except as otherwise provided, all property described in paragraphs 1 and 2 of subsection A of Section 2503 of this title which is seized or surrendered pursuant to the provisions of the Uniform Controlled Dangerous Substances Act shall be destroyed.  The destruction shall be done by or at the direction of the Oklahoma State Bureau of Investigation, who shall have the discretion prior to destruction to preserve samples of the substance for testing.  In any county with a population of four hundred thousand (400,000) or more according to the latest Federal Decennial Census, there shall be a located site, approved by the Oklahoma State Bureau of Investigation, for the destruction of the property.  Any such property submitted to the Oklahoma State Bureau of Investigation which it deems to be of use for investigative training, educational, or analytical purposes may be retained by the Oklahoma State Bureau of Investigation in lieu of destruction.

B.  1.  With respect to controlled dangerous substances seized or surrendered pursuant to the provisions of the Uniform Controlled Dangerous Substances Act, municipal police departments, sheriffs, the Oklahoma Bureau of Narcotics and Dangerous Drugs Control Commission, the Oklahoma Highway Patrol, and the Oklahoma State Bureau of Investigation shall have the authority to destroy seized controlled dangerous substances when the amount seized in a single incident exceeds ten (10) pounds.  The destroying agency shall:

a. photograph the seized substance with identifying case numbers or other means of identification,

b. prepare a report describing the seized substance prior to the destruction,

c. retain at least one (1) pound of the substance randomly selected from the seized substance for the purpose of evidence, and

d. obtain and retain samples of the substance from enough containers, bales, bricks, or other units of substance seized to establish the presence of a weight of the substance necessary to establish a violation of the Trafficking in Illegal Drugs Act pursuant to subsection C of Section 2-415 of this title, if such a weight is present.  If such weight is not present, samples of the substance from each container, bale, brick or other unit of substance seized shall be taken.  Each sample taken pursuant to this section shall be large enough for the destroying agency and the defendant or suspect to have an independent test performed on the substance for purposes of identification.

2.  If a defendant or suspect is known to the destroying agency, the destroying agency shall give at least seven (7) days' written notice to the defendant, suspect or counsel for the defendant or suspect of:

a. the date, the time, and the place where the photographing will take place and notice of the right to attend the photographing, and

b. the right to obtain samples of the controlled dangerous substance for independent testing and use as evidence.

3.  The written notice shall also inform the defendant, suspect or counsel for the defendant or suspect that the destroying agency must be notified in writing within seven (7) days from receipt of the notice of the intent of the suspect or defendant to obtain random samples and make arrangements for the taking of samples.  The samples for the defendant or suspect must be taken by a person licensed by the Drug Enforcement Administration.  If the defendant or counsel for the defendant fails to notify the destroying agency in writing of an intent to obtain samples and fails to make arrangements for the taking of samples, a sample taken pursuant to subparagraph d of paragraph 1 of this subsection shall be made available upon request of the defendant or suspect.

The representative samples, the photographs, the reports, and the records made under this section and properly identified shall be admissible in any court or administrative proceeding for any purposes for which the seized substance itself would have been admissible.

C.  All other property not otherwise provided for in the Uniform Controlled Dangerous Substances Act which has come into the possession of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or a district attorney may be disposed of by order of the district court when no longer needed in connection with any litigation.  If the owner of the property is unknown to the Bureau or district attorney, the Bureau shall hold the property for at least six (6) months prior to filing a petition for disposal with the district court except for laboratory equipment which may be forfeited when no longer needed in connection with litigation, unless the property is perishable.  The Director or district attorney shall file a petition in the district court of Oklahoma County or in the case of a district attorney, the petition shall be filed in a county within the district attorney's jurisdiction requesting the authority to:

1.  Conduct a sale of the property;

2.  Convert title of the property to the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or to the district attorney's office for donation or transfer in accordance with subsection I or K of this section; or

3.  Convert title of the property to the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control for the purpose of leasing the property in accordance with subsection J of this section.

The Director or district attorney shall attach to the petition a list describing the property, including all identifying numbers and marks, if any, the date the property came into the possession of the Bureau or district attorney, and the name and address of the owner, if known.  The notice of the hearing of the petition for the sale of the property, except laboratory equipment used in the processing, manufacturing or compounding of controlled dangerous substances in violation of the provisions of the Uniform Controlled Dangerous Substances Act, shall be given to every known owner, as set forth in the petition, by certified mail to the lastknown address of the owner at least ten (10) days prior to the date of the hearing.  Notice of a hearing on a petition for forfeiture or sale of laboratory equipment used in the processing, manufacturing or compounding of controlled dangerous substances in violation of the Uniform Controlled Dangerous Substances Act shall not be required.  The notice shall contain a brief description of the property, and the location and date of the hearing.  In addition, notice of the hearing shall be posted in three public places in the county, one such place being the county courthouse at the regular place assigned for the posting of legal notices.  At the hearing, if no owner appears and establishes ownership of the property, the court may enter an order authorizing the Director or district attorney to donate the property pursuant to subsection I of this section, to sell the property at a public auction to the highest bidder, or to convert title of the property to the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control for the purpose of leasing or transferring the property pursuant to subsection J or K of this section after at least ten (10) days' notice has been given by publication in one issue of a legal newspaper of the county.  If the property is offered for sale at public auction and no bid is received that exceeds fifty percent (50%) of the value of the property, such value to be announced prior to the sale, the Director or district attorney may refuse to sell the item pursuant to any bid received.  The Director or district attorney shall make a return of the sale and, when confirmed by the court, the order confirming the sale shall vest in the purchaser title to the property so purchased.  The money received from the sale shall be used for the purpose of purchasing controlled dangerous substances to be used as evidence in narcotic cases and fees for informers, or employees and other associated expenses necessary to apprehend and convict violators of the laws of the State of Oklahoma regulating controlled dangerous substances.  These funds shall be transferred to the agency special account established pursuant to Section 7.2 of Title 62 of the Oklahoma Statutes or the Bureau of Narcotics Revolving Fund or in the case of a district attorney, the revolving fund in that district for drug education and enforcement.  The Director of the Bureau of Narcotics and Dangerous Drugs Control and the Director of State Finance are hereby authorized and directed to promulgate in writing the necessary rules and regulations requiring strict accountability relative to the expenditure of the above funds.  In the case of a district attorney, the accountability relative to the expenditure of the fund shall be according to rules already existing for county revolving funds.

D.  At the request of the Department of Public Safety, the district attorney or a designee of the district attorney may conduct any forfeiture proceedings as described in Section 2-503 of this title on any property subject to forfeiture as described in subsection A, B, or C of Section 2-503 of this title.  Except as provided in subsection A of this section, all other property not otherwise provided for in the Uniform Controlled Dangerous Substances Act which has come into the possession of the Oklahoma Department of Public Safety may be disposed of by order of the district court when no longer needed in connection with any litigation.  If the owner of the property is unknown to the Department, the Department shall hold the property for at least six (6) months prior to filing a petition for disposal with the district court, unless the property is perishable.  The Commissioner of Public Safety shall file a petition in the district court of Oklahoma County requesting the authority to conduct a sale of the property or to convert title of the property to the Oklahoma Department of Public Safety.  The Commissioner of Public Safety shall attach to the petition a list describing the property, including all identifying numbers and marks, if any, the date the property came into the possession of the Department, and the name and address of the owner, if known.  The notice of the hearing of the petition for the sale of the property shall be given to every known owner, as set forth in the petition, by certified mail to the lastknown address of the owner and party in last possession if applicable, at least ten (10) days prior to the date of the hearing.  The notice shall contain a brief description of the property, and the location and date of the hearing.  In addition, notice of the hearing shall be posted in three public places in the county, one such place being the county courthouse at the regular place assigned for the posting of legal notices.  At the hearing, if no owner appears and establishes ownership of the property, the court may enter an order authorizing the Commissioner of Public Safety to donate the property pursuant to subsection I of this section, to sell the property to the highest bidder, or convert title of the property to the Oklahoma Department of Public Safety for the purpose of leasing or transferring the property pursuant to subsection J or K of this section after at least five (5) days' notice has been given by publication in one issue of a legal newspaper of the county.  The Commissioner of Public Safety shall make a return of the sale and, when confirmed by the court, the order confirming the sale shall vest in the purchaser title to the property so purchased.  The money received from the sale shall be deposited in the Department of Public Safety Revolving Fund and shall be expended for law enforcement purposes.

E.  Except as provided in subsection A of this section, all other property not otherwise provided for in the Uniform Controlled Dangerous Substances Act which has come into the possession of the Alcoholic Beverage Laws Enforcement Commission may be disposed of by order of the district court when no longer needed in connection with any litigation.  If the owner of the property is unknown to the Alcoholic Beverage Laws Enforcement Commission, the Commission shall hold the property for at least six (6) months prior to filing a petition for disposal with the district court, unless the property is perishable.  The Director of the Alcoholic Beverage Laws Enforcement Commission shall file a petition in the district court of Oklahoma County requesting the authority to conduct a sale of the property or to convert title of the property to the Alcoholic Beverage Laws Enforcement Commission.  The Director of the Alcoholic Beverage Laws Enforcement Commission shall attach to the petition a list describing the property, including all identifying numbers and marks, if any, the date the property came into the possession of the Alcoholic Beverage Laws Enforcement Commission, and the name and address of the owner, if known.  The notice of the hearing of the petition for the sale of the property shall be given to every known owner, as set forth in the petition, by certified mail to the lastknown address of the owner at least ten (10) days prior to the date of the hearing.  The notice shall contain a brief description of the property, and the location and date of the hearing.  In addition, notice of the hearing shall be posted in three public places in the county, one such place being the county courthouse at the regular place assigned for the posting of legal notices.  At the hearing, if no owner appears and establishes ownership of the property, the court may enter an order authorizing the Director of the Alcoholic Beverage Laws Enforcement Commission to donate the property pursuant to subsection I of this section or to sell the property to the highest bidder after at least five (5) days' notice has been given by publication in one issue of a legal newspaper of the county.  The Director of the Alcoholic Beverage Laws Enforcement Commission shall make a return of the sale and, when confirmed by the court, the order confirming the sale shall vest in the purchaser title to the property so purchased.  The money received from the sale shall be deposited in the General Revenue Fund of the state.

F.  Except as provided in subsection A of this section, all other property not otherwise provided for in the Uniform Controlled Dangerous Substances Act which has come into the possession of the Oklahoma State Bureau of Investigation may be disposed of by order of the district court when no longer needed in connection with any litigation.  If the owner of the property is unknown to the Bureau, the Bureau shall hold the property for at least six (6) months prior to filing a petition for disposal with the district court, unless the property is perishable.  The Director of the Oklahoma State Bureau of Investigation shall file a petition in the district court of Oklahoma County requesting the authority to conduct a sale of the property or to convert title of the property to the Oklahoma State Bureau of Investigation.  The Director of the Oklahoma State Bureau of Investigation shall attach to the petition a list describing the property, including all identifying numbers and marks, if any, the date the property came into the possession of the Bureau, and the name and address of the owner, if known.  The notice of the hearing of the petition for the sale of the property shall be given to every known owner, as set forth in the petition, by certified mail to the lastknown address of the owner and party in last possession if applicable, at least ten (10) days prior to the date of the hearing.  The notice shall contain a brief description of the property, and the location and date of the hearing.  In addition, notice of the hearing shall be posted in three public places in the county, one such place being the county courthouse at the regular place assigned for the posting of legal notices.  At the hearing, if no owner appears and establishes ownership of the property, the court may enter an order authorizing the Director of the Oklahoma State Bureau of Investigation to donate the property pursuant to subsection I of this section, to sell the property to the highest bidder, or convert title of the property to the Oklahoma State Bureau of Investigation for the purpose of leasing or transferring the property pursuant to subsection J or K of this section after at least five (5) days' notice has been given by publication in one issue of a legal newspaper of the county.  The Director of the Oklahoma State Bureau of Investigation shall make a return of the sale and, when confirmed by the court, the order confirming the sale shall vest in the purchaser title to the property so purchased.  The money received from the sale shall be deposited in the OSBI Revolving Fund and shall be expended for law enforcement purposes.

G.  Except as provided in subsection A of this section, all other property not otherwise provided for in the Uniform Controlled Dangerous Substances Act which has come into the possession of the Oklahoma Department of Corrections after being seized from persons not in the custody or supervision of the Department of Corrections may be disposed of by order of the district court when no longer needed in connection with any litigation.  If the owner of the property is unknown to the Department, the Department shall hold the property for at least six (6) months prior to filing a petition for disposal with the district court, unless the property is perishable.  The Director of the Oklahoma Department of Corrections shall file a petition in the district court of the county of seizure requesting the authority to conduct a sale of the property or to convert title to the property to the Oklahoma Department of Corrections.  The Director of the Oklahoma Department of Corrections shall attach to the petition a list describing the property, including all identifying numbers and marks, if any, the date the property came into possession of the Department and the name and address of the owner, if known.  The notice of the hearing of the petition for the sale of the property shall be given to every known owner, as set forth in the petition, by certified mail to the last-known address of the owner and party in last possession if applicable, at least ten (10) days prior to the date of the hearing.  The notice shall contain a brief description of the property and the location and date of the hearing.  In addition, notice of the hearing shall be posted in three public places in the county, one such place being the county courthouse at the regular place assigned for the posting of legal notices.  At the hearing, if no owner appears and establishes ownership of the property, the court may enter an order authorizing the Director of the Oklahoma Department of Corrections to donate the property pursuant to subsection I of this section, to sell the property to the highest bidder or convert title of the property to the Oklahoma Department of Corrections after at least five (5) days' notice has been given by publication in one issue of a legal newspaper of the county.  The Director of the Oklahoma Department of Corrections shall make a return of the sale and when confirmed by the court, the order confirming the sale shall vest in the purchaser title to the property so purchased.  Twenty-five percent (25%) of the money received from the sale shall be disbursed to a revolving fund in the office of the county treasurer of the county wherein the property was seized, said fund to be used as a revolving fund solely for enforcement of controlled dangerous substances laws, drug abuse prevention and drug abuse education.  The remaining seventy-five percent (75%) shall be deposited in the Department of Corrections Revolving Fund to be expended for equipment for probation and parole officers and correctional officers.

H.  Except as provided in subsection A of this section, all other property not otherwise provided for in the Uniform Controlled Dangerous Substances Act which has come into the possession of the Office of the Attorney General may be disposed of by order of the district court when no longer needed in connection with any litigation.  If the owner of the property is unknown to the Office, the Office shall hold the property for at least six (6) months prior to filing a petition for disposal with the district court, unless the property is perishable.  The Office of the Attorney General shall file a petition in the district court of Oklahoma County requesting the authority to conduct a sale of the property or to convert title of the property to the Office of the Attorney General.  The Office of the Attorney General shall attach to the petition a list describing the property, including all identifying numbers and marks, if any, the date the property came into the possession of the Office, and the name and address of the owner, if known.  The notice of the hearing of the petition for the sale of the property shall be given to every known owner, as set forth in the petition, by certified mail to the lastknown address of the owner and party in last possession, if applicable, at least ten (10) days prior to the date of the hearing.  The notice shall contain a brief description of the property and the location and date of the hearing.  In addition, notice of the hearing shall be posted in three public places in the county, one such place being the county courthouse at the regular place assigned for the posting of legal notices.  At the hearing, if no owner appears and establishes ownership of the property, the court may enter an order authorizing the Attorney General to donate the property pursuant to subsection I of this section, to sell the property to the highest bidder, or convert title of the property to the Office of the Attorney General for the purpose of leasing or transferring the property pursuant to subsection J or K of this section after at least five (5) days' notice has been given by publication in one issue of a legal newspaper of the county.  The Attorney General shall make a return of the sale and, when confirmed by the court, the order confirming the sale shall vest in the purchaser title to the property so purchased.  The money received from the sale shall be deposited in the Attorney General Law Enforcement Revolving Fund and shall be expended for law enforcement purposes.  The Office of the Attorney General may enter into agreements with municipal, county or state agencies to return to such an agency a percentage of proceeds of the sale of any property seized by the agency and forfeited under the provisions of this section.

I.  Any property, including but not limited to uncontaminated laboratory equipment used in the processing, manufacturing or compounding of controlled dangerous substances in violation of the provisions of the Uniform Controlled Dangerous Substances Act, upon a court order, may be donated for classroom or laboratory use by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, Oklahoma Department of Public Safety, district attorney, the Alcoholic Beverage Laws Enforcement Commission, the Oklahoma Department of Corrections, or the Office of the Attorney General to any public secondary school or technology center school in this state or any institution of higher education within The Oklahoma State System of Higher Education.

J.  Any vehicle or firearm which has come into the possession and title vested in the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Oklahoma Department of Public Safety, the Oklahoma State Bureau of Investigation, or the Office of the Attorney General, may be offered for lease to any sheriff's office or police department in this state on an annual basis to assist with the enforcement of the provisions of the Uniform Controlled Dangerous Substances Act.  Each agency shall promulgate rules, regulations and procedures for leasing vehicles and firearms.  No fully automatic weapons will be subject to the leasing agreement.  All firearms leased may be utilized only by C.L.E.E.T. certified officers who have received training in the type and class of weapon leased.  Every lessee shall be required to submit an annual report to the leasing agency stating the condition of all leased property.  A lease agreement may be renewed annually at the option of the leasing agency.  Upon termination of a lease agreement, the property shall be returned to the leasing agency for sale or other disposition.  All funds derived from lease agreements or other disposition of property no longer useful to law enforcement shall be deposited in the agency's revolving fund and shall be expended for law enforcement purposes.

K.  Before disposing of any property pursuant to subsections C through F of this section, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Public Safety, the Alcoholic Beverage Laws Enforcement Commission, the Oklahoma State Bureau of Investigation, the Office of the Attorney General, or a district attorney shall notify the Department of Corrections and the Oklahoma Department of Career and Technology Education of the identity of any such property in their possession.  The Department of Corrections and the Oklahoma Department of Career and Technology Education must respond within ten (10) days of such notification, as to whether or not such property could be used in the operations or training programs of either agency.  Upon receipt of the response, the agency or district attorney that issued the notification shall negotiate as to which agency will be entitled to the use of the property, the purpose of the use and the duration of such use.  Upon return of the property, the property may be disposed of as otherwise provided in this section.  The agencies and any district attorney that are parties to any transfer of property pursuant to this subsection shall enter into written agreements to carry out any such transfer of property.  Any such agreement may also provide for the granting of title to any property being transferred as the parties deem appropriate.

Added by Laws 1971, c. 119, § 2-508.  Amended by Laws 1983, c. 137, § 1, emerg. eff. May 23, 1983; Laws 1983, c. 287, § 6, operative July 1, 1983; Laws 1987, c. 138, § 11, emerg. eff. June 19, 1987; Laws 1987, c. 205, § 56, operative July 1, 1987; Laws 1988, c. 236, § 3, eff. Nov. 1, 1988; Laws 1989, c. 237, § 5, eff. Nov. 1, 1989; Laws 1990, c. 117, § 3, eff. Sept. 1, 1990; Laws 1990, c. 208, § 1, emerg. eff. May 14, 1990; Laws 1991, c. 119, § 1, eff. Sept. 1, 1991; Laws 1992, c. 64, § 2, eff. Sept. 1, 1992; Laws 1992, c. 377, § 1, eff. Sept. 1, 1992; Laws 1993, c. 57, § 3, eff. July 1, 1993; Laws 1994, c. 325, § 3, eff. Sept. 1, 1994; Laws 1996, c. 347, § 4, emerg. eff. June 14, 1996; Laws 1999, c. 152, § 2, eff. Nov. 1, 1999; Laws 2001, c. 33, § 61, eff. July 1, 2001; Laws 2002, c. 111, § 1, eff. Nov. 1, 2002; Laws 2004, c. 168, § 16, emerg. eff. April 27, 2004.

§63-2-509.  Eradication - Penalties - Prohibition of suspended or deferred sentences or probation.

A.  All species of plants from which controlled dangerous substances in Schedules I and II may be derived are hereby declared inimical to health and welfare of the public, and the intent of the Legislature is to control and eradicate these species of the plants in the State of Oklahoma.

B.  It shall be unlawful for any person to cultivate or produce, or to knowingly permit the cultivation, production, or wild growing of any species of such plants, on any lands owned or controlled by such person, and it is hereby declared the duty of every such person to destroy all such plants found growing on lands owned or controlled by him.

C.  1.  Whenever any peace officer of the state shall receive information that any species of any such plants has been found growing on any private lands in the State of Oklahoma, he shall notify the sheriff and county commissioners of the county wherein such plants are found growing.  Within five (5) days of receipt of such notice, the county commissioners shall notify the owner or person in possession of such lands that such plants have been found growing on the said lands and that the same must be destroyed or eradicated within fifteen (15) days.  When the fifteen (15) days have elapsed, the reporting peace officer shall cause an investigation to be made of the aforesaid lands, and if any such plants be found growing thereon, the commissioners shall cause the same to be destroyed or eradicated by either cutting and burning or by applications of herbicides approved for such purpose by the Department of Agriculture in accordance with Section 2-505 of this title.

2.  Whenever any such plants are destroyed or eradicated by order of the commissioners as provided herein, the cost of the same shall, if the work or labor be furnished by the commissioners, be taxed against the lands whereon the work was performed, and shall be a lien upon such land in all manner and respects as a lien of judgment, if the owner is charged with a violation of subsection B of this section.  If the violation of subsection B of this section is by a person other than the owner of the land, without the knowledge of the owner, the costs shall be paid by the initiating law enforcement agency.

D.  Knowingly violating the provisions of subsection B of this section is hereby declared, as to the owner, or person in possession of such lands, to be a felony and punishable as such by a fine not to exceed Fifty Thousand Dollars ($50,000.00) and imprisonment in the State Penitentiary for not less than two (2) years nor more than life.  The fine provided for in this subsection shall be in addition to other punishments provided by law and shall not be in lieu of other punishment.  Any person convicted of a second or subsequent violation of subsection B of this section is punishable by a term of imprisonment twice that otherwise authorized and by twice the fine otherwise authorized.  Any sentence shall not be subject to statutory provisions for suspended sentences, deferred sentences, or probation, except when the conviction is for a first offense.

E.  It shall be the duty of any peace officer of the State of Oklahoma who receives information of such plants growing in the State of Oklahoma, to make notice, in writing, to the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control and the future destruction or eradication of the annual growth of such plants shall be supervised by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control.  Any destruction or eradication of the annual growth of such plants supervised by the Bureau shall be by cutting and burning the same or by destruction and eradication through applications of herbicides approved for such purpose by the Department of Agriculture.

F.  Any application of herbicides authorized by this section shall be made pursuant to the provisions of Section 2-505 of this title.

G.  In lieu of the eradication procedures provided for in subsections B and C of this section, all species of plants from which controlled dangerous substances in Schedules I and II of the Uniform Controlled Dangerous Substances Act may be derived, may be disposed of pursuant to the provisions of subsection C of Section 2-505 of this title.

Added by Laws 1971, c. 119, § 2-509.  Amended by Laws 1976, c. 259, § 16, operative July 1, 1976; Laws 1987, c. 138, § 12, emerg. eff. June 19, 1987; Laws 1990, c. 220, § 2, eff. Sept. 1, 1990; Laws 1994, c. 335, § 2, emerg eff. June 8, 1994; Laws 1997, c. 133, § 536, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 387, eff. July 1, 1999.

NOTE:  Laws 1997, c. 110, § 2 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 536 from July 1, 1998, to July 1, 1999.

§632510.  Defenses  Descriptions.

A.  An exemption or exception set forth in this act shall constitute an affirmative defense.  Such affirmative defense shall be in accordance with the presentation of an alibi defense prescribed in Section 585 of Title 22 of the Oklahoma Statutes.

B.  In any prosecution for a violation of any of the provisions of this act relating to a controlled dangerous substance named in any of the schedules set out in the act, it shall be sufficient in any indictment or information to allege a general description of the controlled dangerous substance and the schedule wherein listed without other specific description.  Upon a trial under such indictment or information, it shall be sufficient to prove that the controlled dangerous substance is one listed within a particular schedule without further identification.

Laws 1971, c. 119, § 2510.

§632511.  Judicial review.

Judicial review of final determinations, findings, and conclusions of the Commissioner under this act shall be in the manner provided by the Administrative Procedures Act.  A revocation or suspension of a registration based on the revocation or suspension of a professional or occupational license shall be final and conclusive where judicial review is available with respect to the revocation or suspension of the professional or occupational license.  Laws 1971, c.  119, Section 2511.

Laws 1971, c. 119, § 2511.

§63-2-512.  Drug Eradication and Enforcement Plan Revolving Fund - Creation - Use of funds.

There is hereby created in the State Treasury a revolving fund to be known as the Drug Eradication and Enforcement Plan Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies appropriated or transferred to the fund and any monies contributed to the fund from any other source.  All monies accruing to the credit of such fund are hereby appropriated and may be budgeted and expended for the purpose of providing grants to district attorneys' offices, sheriffs' offices and municipal police departments.  The grants shall be used for eradication of illegal drugs and enforcement of drug laws.  Allowable expenditure of the grants shall include, but shall not be limited to, the following purposes:

1.  Purchase of equipment;

2.  Purchase of drug-sniffing dogs;

3.  Matching federal grants or funds;

4.  Funding advanced training programs;

5.  Funding drug education and awareness programs; and

6.  Funding drug courts.

Expenditures from such fund shall be made upon warrants issued by the State Treasurer against claims signed by an authorized state employee and filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 225, § 8, eff. July 1, 2001.

§63-2-551.  Appropriate pain management - High dosages of controlled dangerous drugs.

A.  Schedule II, III, IV and V controlled dangerous drugs have useful and legitimate medical and scientific purposes and are necessary to maintain the health and general welfare of the people of this state.

B.  The State of Oklahoma recognizes that principles of quality medical practice dictate that the people of the State of Oklahoma have access to appropriate and effective pain relief.  The appropriate application of up-to-date knowledge and treatment modalities can serve to improve the quality of life for those patients who suffer from pain as well as to reduce the morbidity, and costs associated with untreated or inappropriately treated pain.  The State of Oklahoma encourages physicians to view effective pain management as a part of quality medical practice for all patients with pain, acute or chronic.  It is especially important for patients who experience pain as a result of terminal illness.

C.  If, in the judgment of the medical doctor or the doctor of osteopathic medicine, appropriate pain management warrants a high dosage of controlled dangerous drugs and the benefit of the relief expected outweighs the risk of the high dosage, the medical doctor or doctor of osteopathic medicine may administer such a dosage, even if its use may increase the risk of death, so long as it is not also furnished for the purpose of causing, or the purpose of assisting in causing, death for any reason and so long as it falls within policies, guidelines and rules of the Oklahoma State Board of Medical Licensure and Supervision or the Oklahoma State Board of Osteopathic Examiners.

D.  The Oklahoma State Board of Medical Licensure and Supervision and the Oklahoma State Board of Osteopathic Examiners shall issue policies, guidelines or rules that ensure that physicians who are engaged in the appropriate treatment of pain are not subject to disciplinary action, and the Boards shall consider policies and guidelines developed by national organizations with expertise in pain medicine or in a medical discipline for this purpose.

Added by Laws 1998, c. 387, § 1, eff. Nov. 1, 1998.

§63-2-560.  Manufacture of controlled dangerous substance restrictions.

Any person who engages in manufacturing any controlled dangerous substance within two thousand (2,000) feet of the real property comprising a family child care home, a child care center, a large family child care home or part-day child care program, as those terms are defined by Section 402 of Title 10 of the Oklahoma Statutes, shall be liable for treble damages for any loss or harm caused thereby.

Added by Laws 2001, c. 225, § 11, eff. July 1, 2001.

§632603.  Uniformity of interpretation.

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. Laws 1971, c.  119, Section 2603.

Laws 1971, c. 119, § 2603.

§632604.  Short title.

This act may be cited as the Uniform Controlled Dangerous Substances Act.  Laws 1971, c.  119, Section 2604.

Laws 1971, c. 119, § 2604.

§632608.  Headings.

Article and section headings contained in this act shall not affect the interpretation of the meaning or intent of any provisions of this act.  Laws 1971, c.  119, Section 2608.

Laws 1971, c. 119, § 2608.

§639307.1.   Purpose.

Purpose.

The purpose of this act is to make the laws governing protection of buyers of farm products, commission merchants and selling agents comply with the provisions of Section 1324 of the Food Security Act of 1985 as codified at Section 1631 of Title 7 of the United States Code.

§63-91.  State Anatomical Board - Creation and membership - Duties - Organization - Rules and regulations - Records of bodies received and distributed - Exemptions.

There is hereby recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, an official Board to be known as the State Anatomical Board, to be composed of the following members:  The Deans or their designee of each accredited medical school and osteopathic medical school within the State of Oklahoma, the persons heading the Department of Anatomy, or comparable department, in the medical and osteopathic medical schools or their designee and two (2) persons appointed jointly by the presidents of institutions of higher education within the state which have educational programs other than medical which require on a regular basis human anatomical materials, provided that these programs have been approved by the State Regents for Higher Education.  It shall be the duty of the State Anatomical Board to provide for the collection, preservation, storage, distribution, delivery, recovery from users, cremation and final disposition of all dead human bodies used for health science education and research in the State of Oklahoma.  The Board shall elect from its membership a chairperson who shall perform such other duties as the Board may prescribe by rule.  The said Board shall have full power to establish rules and regulations for its government, and to appoint and remove officers, and shall keep full and complete minutes of its transactions.  Each member of the Board shall receive necessary travel expenses incurred in the discharge of official duties pursuant to the State Travel Reimbursement Act.  The Executive Director of the Board shall receive annual compensation to be fixed by the Board.  The expenditures authorized in this section shall not be a charge against the state, but shall be paid from the Anatomical Board Fund.  Records shall also be kept, under its directions, of all bodies received and distributed by said Board, and of the institutions to which the same may be distributed, which minutes and records shall be open at all times to the inspection of each member of said Board or any district attorney within this state.  The name of said Board of distribution shall be the Anatomical Board of the State of Oklahoma, hereinafter called the Anatomical Board.  The Anatomical Board may, in its discretion, exempt any county, district, or institution from the provisions of this act in any calendar year for any length of time.

Added by Laws 1935, p. 57, § 1, emerg. eff. April 16, 1935.  Amended by Laws 1969, c. 141, § 1, emerg. eff. April 9, 1969; Laws 1976, c. 126, § 1, emerg. eff. May 18, 1976; Laws 1982, c. 97, § 1, operative Oct. 1, 1982; Laws 1988, c. 225, § 20; Laws 1994, c. 9, § 1; Laws 2000, c. 92, § 1.

§6392.  Ascertainment if deceased person has relative, friend or representative  Notice to and delivery of bodies to Anatomical Board  Claim by relative or fraternal society  Burials at public expense.

The warden, superintendent or administrator of any state, county or municipal institution and any other state, county, or municipal officer in whose custody shall come the body of any deceased person, required to be buried at public expense, shall use reasonable effort to ascertain, if said deceased person has any relative, friend or other representative who will assume charge of said body for burial at his or her expense, and if such effort shall not result in the discovery of a claimant within twentyfour (24) hours after death, said superintendent, warden, or other official or person enumerated above, shall immediately notify said Anatomical Board or such person or persons as may from time to time be designated by said Board as its duly authorized officer or agent, whenever such unclaimed body or bodies come to his or their possession, charge or control and shall, without fee or reward, surrender except as otherwise specifically provided by law, such unclaimed body or bodies to the Anatomical Board, and permit and suffer the said Board or its agents to take and remove all such unclaimed bodies to be used for the advancement of medical and anatomical sciences.  Such notices shall be given to the said Anatomical Board in all cases, but no such body shall be delivered if:

1.  any relative, by blood or marriage, shall previously claim the body for burial at the expense of such relative, but in that event the body shall be surrendered to said claimant for interment;

2.  any warden, superintendent or administrator of any state, county or municipal institution or other state, county or municipal official is authorized pursuant to statutory law of this state to bury such body;

3.  any representative of a fraternal society of which deceased was a member, or a representative of any charitable organization, or if any friend of such deceased, shall claim the said body for burial prior to delivery to the Board.  Said burial to be at the expense of such fraternal society, charitable organization or friend or institution or official.

In case of the death of any person whose body is required to be buried at public expense, and the duly authorized officer or agent of the Anatomical Board deems such body unfit for anatomical purposes or the Anatomical Board does not need said body, he shall notify in writing the county commissioners, or such other agency as may be in charge of the poor persons, of the county in which such person died, who shall direct some person to take charge of the body of such deceased indigent person, and cause it to be buried, and draw warrants upon the treasurer of such county as provided by law for the payment of such expenses, or upon other funds so provided. No warrants for the payment of the expenses of the burial of any person whose body is required to be buried at the public expense shall be drawn or paid except upon the certificate of the duly authorized officer or agent of the Anatomical Board to the effect that such unclaimed body is unfit for anatomical purposes, by reason of decomposition or contagious disease, or is not needed by the Anatomical Board, and that the provisions of this act have been complied with.  The county commissioners shall, upon request of any relative of deceased to be buried at public expense, with consent of county health officer in writing, cause the said body to be buried at public expense; but the Anatomical Board must be notified in writing in all such cases within seventytwo (72) hours after death of indigent person.  Whenever through the failure of any person to deliver the body of a deceased indigent as required by this act, such unclaimed body shall become unfit for anatomical purposes, and is so certified by the duly authorized officer or agent of said Anatomical Board, such body shall be buried in accordance with the provisions of this act; and the person so failing to deliver such unclaimed body shall pay to the county treasurer the expense so incurred, and upon the refusal or failure of such person on demand, to pay such expense, the county commissioners or such other agency as may be in charge of the poor persons, may bring suit to recover the same, and the same may be recovered as debts of like amount are by law collectable.

Amended by Laws 1982, c. 97, § 2, operative Oct. 1, 1982; Laws 1986, c. 9, § 2, eff. Nov. 1, 1986.

§6393. Autopsies  Request of county attorney  Consent of Anatomical Board  Necessity.

It is hereby declared unlawful for any person or persons to hold an autopsy on any dead human body mentioned in this article, except on the request of district attorney of the county where such body is located, without the written, telegraphic or telephonic consent of the secretary of the said Anatomical Board; telegraphic or telephonic consent to be verified by written consent.

Laws 1935, p. 58, § 3.

§6394.  Board to receive unclaimed or donated bodies  Board approval to donees  Distribution.

A.  The Anatomical Board of the State of Oklahoma, or its duly authorized agent, shall take and receive such unclaimed or donated bodies so delivered as aforesaid, and after holding said bodies for a period of thirty (30) days to determine whether claimant for said bodies shall arise, shall distribute and deliver said unclaimed or donated bodies on requisition to and among the institutions aforesaid, to be used for anatomical purposes as such institutions shall determine.

B.  Any donee receiving a whole body donation from any source shall have approval from the Board prior to receiving such donation.  C.  Upon determination by the Board that the number of bodies available exceeds the needs of authorized institutions in this state, the Board may distribute and deliver excess bodies which would otherwise qualify for anatomical purposes in this state to authorized institutions in other states.

Laws 1935, p. 59, § 4; Laws 1976, c. 126, § 2, emerg. eff. May 18, 1976.

§6395.  Surrender of body when claimed

After an unclaimed body has been received by the said Anatomical Board or its dulyauthorized agent, and has been preserved and stored, said body may be claimed within thirty (30) days after death, by relatives, friends, fraternal or charitable organizations, for burial or cremation, at the expense of said claimant, and the body shall thereupon be surrendered to such claimant.  Provided, that if a body is claimed for burial whether by a private person, organization or a county and the body was embalmed at the expense of the Board, the claimant shall reimburse the Anatomical Board for the cost of embalming.

Laws 1935, p. 59, Section 5; Laws 1976, Chapter 125, Section 3. Emerg. eff. May 18, 1976.

Laws 1935, p. 59, § 5; Laws 1976, c. 126, § 3, emerg. eff. May 18, 1976.

§6396.  Authority to dissect, operate or experiment on dead bodies  Record of bodies received

Any and all schools, colleges, and persons who may be designated by said Anatomical Board shall be, and are, authorized to dissect, operate upon, examine and experiment upon bodies distributed  to them by said Board and no others; and such dissections, operations, examinations and experiments shall not be considered as amenable under any already existing laws for the prevention of mutilation of dead human bodies.  Such persons, schools or colleges shall keep a permanent record, sufficient for identification, of each body received from such Anatomical Board or agent, which record shall be subject to inspection by the Board or its authorized officer or agent.

Laws 1935, p. 59, Section 6; Laws 1976, Chapter 125, Section 4. Emerg. eff. May 18, 1976.

Laws 1935, p. 59, § 6; Laws 1976, c. 126, § 4, emerg. eff. May 18, 1976.

§6397.  Burial or cremation of bodies after scientific sudy completed

After the institutions, to whom said bodies have been distributed, shall have completed the scientific study of the bodies, the remains thereof shall in every case be returned to the Anatomical Board for final disposition by burial or cremation.

Laws 1935, p. 59, Section 7; Laws 1976, Chapter 125, Section 5. Emerg. eff. May 18, 1976.

Laws 1935, p. 59, § 7; Laws 1976, c. 126, § 5, emerg. eff. May 18, 1976.

§6398.  Expense of delivery or distribution of unclaimed body

No county, municipality, officer, agent or servant thereof, shall incur any expense by reason of the delivery or distribution of any such body.  All expenses for the storage, distribution or any other related services involved in the use of the bodies shall be borne by those institutions receiving and using said bodies, in such manner as may be determined by said Anatomical Board.  The Board shall direct the payment into, and disbursements from the Anatomical Board Fund, to pay for any services rendered by and to the separate institutions using the bodies.

Laws 1935, p. 59, § 8; Laws 1957, p. 19, § 3; Laws 1976, c. 126, § 6, emerg. eff. May 18, 1976.

§6398.1.  Anatomical Board Fund.

There is hereby created in the State Treasury a revolving fund for the State Anatomical Board to be designated the "Anatomical Board Fund".  The fund shall be a continuing fund and shall consist of all monies, other than appropriated funds, received by the State Anatomical Board.  Monies accruing to the fund may be expended by the State Anatomical Board pursuant to the laws of this state. Disbursements from the fund created herein shall be made on warrants issued by the State Treasurer, against claims submitted to the Director of State Finance for payment.

Laws 1976, c. 126, § 7, emerg. eff. May 18, 1976; Laws 1979, c. 47, § 66, emerg. eff. April 9, 1979.

§6399.  Neglect to perform duties  Punishment.

Any person having duties enjoined upon him by the provisions of this act, who shall neglect, refuse or omit to perform the same as hereby required shall be deemed guilty of a misdemeanor and shall on conviction thereof, be liable to a fine of not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00) for each offense.

Laws 1935, p. 59, § 9.

§63100.  Effect of partial unconstitutionality.

The Legislature declares that if any portion of this act is determined to be unconstitutional, it would nevertheless have enacted all of the remaining portion of this act, and no such decision shall invalidate the entire act.

Laws 1935, p. 59, § 10.

§63101.  Shipment of dead body.

No railroad or other common carrier shall receive for shipment to any point within the state or to any point outside the state the body of a deceased person unless there is attached to the shipping case, in a strong envelope, a burialtransit permit duly issued and signed by the local registrar of the district in which the death occurred or the body was found.

R.L.1910, § 6815; Laws 1951, p. 171, § 3.

§63102.  Violation by agent of railroad.

Any agent, or employee, or officer of any railroad, or transportation company, violating any of the provisions of this article, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum of not less than Twentyfive Dollars ($25.00), nor more than One Hundred Dollars ($100.00), or confined in the county jail for a period of not less than thirty (30) days nor more than ninety (90) days.

R.L.1910, § 6817.

§63103.  Post mortem caesarian section  Right to perform  Nonliability of physician and hospital.

It shall be lawful for a physician, legally qualified to practice in the State of Oklahoma, to perform a post mortem caesarian section upon any female who is the victim of accidental death, who at the time of said death, is in the advanced stages of pregnancy and where said physician has reason to believe, following immediate and due examination, that said child is viable in the mother.  In the performance of a caesarian s5tion, under such circumstances, the physician and the institution or hospital where such operation is performed, shall not be liable, either civilly or criminally, though performed without the consent by those in whom the law has recognized a legal right of the possession of the body of the deceased, provided the operation be performed in good faith and with due skill and without unnecessary injury or mutilation. Provided, however, said operation shall not be performed over the protest of those in whom the law has recognized a legal right to the possession of the body of the said deceased.

Laws 1943, p. 134, § 1.

§63104.  Nonliability of physician for failure to perform.

Failure on the part of the physician, under such circumstances, to perform a caesarian operation shall not subject said physician to criminal liability, if in his opinion after due examination, the child is not viable at the time of the death of the female, while in the advanced stages of pregnancy.

Laws 1943, p. 134, § 2.

§63-121.1.  Definitions.

A.  For purposes of this chapter:

1.  "Explosive" means any chemical compound or mechanical mixture that is commonly used or which is intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, by chemical reaction, or by detonation of any part of the compound or mixture may cause gaseous pressures capable of producing destructive effects on contiguous objects or of destroying life or limb.  Provided, that dynamite, nitroglycerin, gunpowder, blasting powder and trinitrotoluene shall be deemed explosives without further proof of their explosive nature.  The term "explosive" shall also include all material which is classified as explosive by the United States Department of Transportation.  The term "explosive" shall not include explosives in the forms prescribed in the official UNITED STATES PHARMACOPOEIA; fireworks as defined by Section 1622 of Title 68 of the Oklahoma Statutes; or small arms ammunition and components therefor, which are subject to the Gun Control Act of 1968 (Title 18, Chapter 44, U.S. Code) and regulations promulgated thereunder;

2.  "Blasting agent" means any material or mixture consisting of a fuel and oxidizer, intended for blasting, not otherwise classified as an explosive, provided that the finished product, as mixed and packaged for use or shipment, cannot be detonated when unconfined by means of a test blasting cap containing two (2) grams of a mixture eighty percent (80%) mercury fulminate and twenty percent (20%) potassium chlorate, or a cap of equivalent strength.  The term "blasting agent" shall not include explosives in the forms prescribed in the official UNITED STATES PHARMACOPOEIA; fireworks as defined by Section 1622 of Title 68 of the Oklahoma Statutes; or small arms ammunition and components therefor, which are subject to the Gun Control Act of 1968 (Title 18, Chapter 44, U.S. Code) and regulations promulgated thereunder; and

3.  "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, and includes any trustee, receiver, assignee or personal representative thereof.

Added by Laws 1971, c. 302, § 1, operative July 1, 1971.  Amended by Laws 1992, c. 192, § 6, emerg. eff. May 11, 1992; Laws 1995, c. 344, § 1, eff. Nov. 1, 1995.  Renumbered from § 141.1 of this title by Laws 1995, c. 344, § 32, eff. Nov. 1, 1995.

§63-122.1.  Short title.

The provisions of this part shall be known and may be cited as the "Oklahoma Explosives and Blasting Regulation Act".

Added by Laws 1995, c. 344, § 2, eff. Nov. 1, 1995.

§63-122.2.  Jurisdictional areas of state agencies.

The provisions of this section specify the jurisdictional areas of state agencies relating to the regulation of blasting and explosives.  Agencies regulating explosives and blasting are directed to cooperate and coordinate with each other as necessary to carrying out the duties required to regulate explosives.  Agencies regulating explosives may enter into interagency agreements with other state agencies and law enforcement agencies of any political subdivision of this state for the purpose of conducting investigations related to the regulation of explosives or criminal activity.  The jurisdictional areas of responsibility specified in this section shall be in addition to those otherwise provided by law and assigned to the specific state agency as follows:

1.  Department of Mines.  The Department of Mines shall have the following jurisdictional areas relating to the regulation of blasting and explosives:

a. the use of explosives and blasting activities for surface and nonsurface mining operations pursuant to Title 45 of the Oklahoma Statutes,

b. except as otherwise provided by this part, the use of explosives and blasting activities for nonmining activities, and

c. except as otherwise provided by this part, the regulation of the use of explosives or of blasting activity not subject to the specific statutory authority of another state agency;

2.  State Fire Marshal.  The State Fire Marshal shall have regulatory jurisdictional responsibility relating to explosives as follows:

a. the regulation of the manufacture, sale, transportation for hire or storage of explosives or blasting agents for resale pursuant to Division 2 of the Oklahoma Explosives and Blasting Regulation Act, and

b. the examination of buildings and premises and reporting and orders authorized pursuant to Section 317 of Title 74 of the Oklahoma Statutes;

3.  The Department of Public Safety.  The Department of Public Safety shall have the regulatory jurisdictional responsibility relating to explosives as follows:

a. the transportation of explosives or blasting agents classified as hazardous materials pursuant to the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act,

b. the construction or making of any explosive or explosive device not subject to specific regulatory authority of another state agency,

c. the intentional storage of any materials which are intended to be used to construct or make any explosive or explosive device not subject to specific regulatory authority of another state agency, and

d. the intentional use of any explosive or explosive device in any manner not subject to specific regulatory authority of another state agency.

Provided, nothing in this provision shall be construed to expand jurisdiction of the Department of Public Safety to investigate any crime occurring within the jurisdiction of another law enforcement authority of any political subdivision of this state, and nothing shall prohibit, limit, or restrict any law enforcement officer, agency, or specialized law enforcement unit from investigating or otherwise performing any duty or responsibility for crimes within their respective jurisdiction relating to explosives, blasting agents, or hazardous materials; and

4.  Department of Environmental Quality.  The Department of Environmental Quality shall have jurisdictional responsibility relating to the regulation and disposal of explosives or blasting agents classified as solid or hazardous waste pursuant to the Oklahoma Environmental Quality Code.

Added by Laws 1995, c. 344, § 3, eff. Nov. 1, 1995.  Amended by Laws 2003, c. 168, § 5, eff. July 1, 2003.

§63-123.1.  Responsibility for administration, regulation and enforcement of blasting operations or activities - Certification of blasters.

A.  Pursuant to the Oklahoma Explosives and Blasting Regulation Act, except as otherwise provided by this part, the Department of Mines shall be responsible for the administration, regulation and enforcement of all blasting operations or activities, and the storage and use of all blasting agents and explosives by any person, which is not located within the area of a mining operation or site.

B.  Except as otherwise provided by this part, it shall be unlawful for any person to store or use any blasting agents or explosives, or conduct, supervise or control a blasting operation in this state without first complying with the provisions of the Oklahoma Explosives and Blasting Regulation Act and rules promulgated by the Oklahoma Mining Commission.

C.  Except as otherwise required by this part, by January 1, 1996:

1.  Any person performing blasting activity shall be certified as a blaster by the Department of Mines;

2.  All blasting operations shall be conducted under the direction of a certified blaster.  Blaster certification may be obtained from the Department upon application and proof of competency as determined by rules of the Department; and

3.  Before January 1, 1996, all blasting operations and activities shall be conducted by competent, experienced persons who understand the hazards involved.

D.  Any blaster certification issued by the Department shall be carried by the blaster or shall be on file at the blasting area during blasting operations.

E.  A blaster and at least one other person shall be present at the firing of a blast.

Added by Laws 1995, c. 344, § 4, eff. Nov. 1, 1995.

§63-123.2.  Permit to manufacture, store, or use explosives or blasting agents - Records.

A.  Except as otherwise provided by this part, it is a violation to manufacture, store, or use explosives or blasting agents without first obtaining a permit from the Department of Mines.

B.  Permits issued under this division shall not be transferable, and shall be readily available for inspection by representatives of the Department and law enforcement officials.

C.  The Department may place such restrictions and limitations on permits as it deems necessary.

D.  The Department may issue one-time or limited-time permits or permits for continuous blasting operations.

E.  1.  Permits for continuous blasting operations issued under this division shall be valid for the calendar year after the date of issue unless revoked or suspended.  Permits for continuous blasting operations may be renewed on each issuance date and a showing of compliance with the Oklahoma Explosives and Blasting Regulation Act and rules promulgated thereto.

2.  Permits for one-time or limited-time permits shall be valid only for the time specified in the permit.

F.  Any person holding a permit issued under this division shall keep such records as may be required by the Department.  Records shall be maintained for not less than two (2) years following the year in which the record is made.  All such records shall be open to inspection by the Department or its representatives during normal business hours.

Added by Laws 1995, c. 344, § 5, eff. Nov. 1, 1995.

§63-123.2A.  Permit to purchase blasting agents or explosives.

A.  No person shall purchase blasting agents or explosives in this state without first obtaining a permit pursuant to the Oklahoma Explosives and Blasting Regulation Act or without first obtaining written notification from the Department of Mines that the person is exempt from this permit requirement.

B.  Distributors or sellers of blasting agents or explosives shall require presentation of either the permit or exemption notification required in subsection A of this section before the sale or transfer of blasting agents or explosives.

C.  The Oklahoma Mining Commission shall promulgate rules to implement this section.

Added by Laws 1997, c. 140, § 1, eff. July 1, 1997.

§63-123.3.  Issuance, denial, suspension, or revocation of permits - Hearings - Inspections - Injunctions.

The Department shall enforce the provisions of this division and for such purposes shall:

1.  Issue permits to applicants found by the Department, after inspection and investigation, to be qualified for such permit under the provisions of this division and the rules promulgated by the Department;

2.  Deny, suspend, or revoke permits upon a finding of noncompliance or violation of the provisions of this division or of the applicable rules of the Department;

3.  Hold hearings upon the application of any person aggrieved by any order of the Department with respect to the denial, suspension, or revocation of any permit; and

4.  Inspect, during normal business hours, any building, structure, or premises subject to the provisions of this division, and, upon the discovery of any violation of this division or the applicable rules, issue such orders as are necessary for the safety of workers and the public, and, in the case of imminent hazard or emergency, apply for an injunction in the appropriate district court.

Added by Laws 1995, c. 344, § 6, eff. Nov. 1, 1995.

§63-123.4.  Rules - Fees.

A.  The Department of Mines shall promulgate the necessary rules to implement the provisions of this Division.  Rules promulgated by the Department shall include but not be limited to requirements for blasting plans, use of explosives, public notices, and records.

B.  The Department of Mines may establish a schedule of fees to be charged for applications for or issuance of new and renewed certifications and permits required pursuant to this division.  The fees shall be subject to the following provisions:

1.  The Department shall follow the procedures required by the Administrative Procedures Act for promulgating rules in establishing or amending any such schedule of fees;

2.  The Department shall base its schedule of fees upon the reasonable costs of operating the programs specified by this division; and

3.  The fees authorized by this section shall not be implemented by emergency rule but shall be adopted by permanent rules, which shall be submitted to the Legislature for review pursuant to Section 308 of Title 75 of the Oklahoma Statutes prior to implementation.

Added by Laws 1995, c. 344, § 7, eff. Nov. 1, 1995.

§63-123.5.  Violations - Penalties.

A.  In the enforcement of the Oklahoma Explosives and Blasting Regulation Act pursuant to this division, any person who violates any permit condition or who violates any other provision of the Oklahoma Explosives and Blasting Regulation Act or rules promulgated thereto pursuant to this division may be assessed an administrative penalty by the Department.  Such penalty shall not exceed Five Thousand Dollars ($5,000.00) for each violation.  Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments.  In determining the amount of the penalty, consideration shall be given to the person's history of previous violations regarding explosives and blasting operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the person was negligent; and the demonstrated good faith of the person charged in attempting to achieve rapid compliance after notification of the violation.

B.  An administrative penalty shall be assessed by the Department only after the person charged with a violation described under subsection A of this section has been given an opportunity for a hearing pursuant to Article II of the Administrative Procedures Act.  Where such a hearing has been held, the Department shall make findings of fact, and shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid.  When appropriate, the Department shall consolidate such hearings with other proceedings under the Oklahoma Explosives and Blasting Regulation Act.  Any hearing under this section shall be of record.  Where the person charged with such a violation fails to avail himself of the opportunity for a hearing, an administrative penalty shall be assessed by the Department after determining that a violation did occur, and the amount of the penalty which is warranted, and issuing an order requiring that the penalty be paid.

C.  Upon the issuance of a notice or order charging that a violation of the Oklahoma Explosives and Blasting Regulation Act has occurred, the Department shall inform the operator within thirty (30) days of the proposed amount of said penalty.  The person charged with the penalty shall then have thirty (30) days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the Department for placement in an escrow account.  If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the Department shall within thirty (30) days remit the appropriate amount to the person.

D.  Administrative penalties owed under the Oklahoma Explosives and Blasting Regulation Act may be recovered in a civil action brought by the Attorney General or any district attorney in the district in which the violation occurred at the request of the Department in the appropriate district court.  Such action, also, may be brought by the Department.

E.  Any person who willfully and knowingly violates a condition of a permit issued pursuant to this division or fails or refuses to comply with any order issued under this division, or any order incorporated in a final decision issued by the Department under this division, shall, upon conviction, be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment for not more than one (1) year, or both.

F.  Whenever a corporate permittee violates a condition of a permit issued pursuant to this division or fails or refuses to comply with any order issued under this division, or any order incorporated in a final decision issued by the Executive Director of the Department of Mines under this division, any director, officer or agent of such corporation who willfully and knowingly authorized, ordered or carried out such violation, failure or refusal shall be subject to the same administrative penalties, fines and imprisonment that may be imposed upon a person under subsections A and E of this section.

G.  Whoever knowingly makes any false statement, representation or certification, or knowingly fails to make any statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to this division or any order of decision issued by the Department under this division, shall, upon conviction, be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment for not more than one (1) year, or both.

H.  Any person who fails to correct a violation for which a citation has been issued within the period permitted for its correction shall be assessed an administrative penalty of not less than Seven Hundred Fifty Dollars ($750.00) for each day during which such failure or violation continues.

The period permitted for corrections of violations shall not end until:

1.  The entry of a final order by the Department after an expedited hearing which ordered the suspension of the abatement requirements of the citation because it was determined that the person will suffer irreparable loss or damage from the application of the abatement requirements; or

2.  The entry of an order by a court in any review proceedings initiated by the person in which the court orders the suspension of the abatement requirements.

I.  Any person who shall, except as permitted by law, willfully resist, prevent, impede or interfere with the Department or any of the agents or employees thereof in the performance of duties pursuant to this division shall, upon conviction, be punished by a fine of not more than Five Thousand Dollars ($5,000.00), or by imprisonment for not more than one (1) year, or both.

Added by Laws 1995, c. 344, § 8, eff. Nov. 1, 1995.

§63-123.6.  Provisions cumulative to other laws and ordinances.

The provisions of this part shall be in addition to any other state or federal laws or municipal ordinances regulating explosives, blasting agents or similar devices.  Each person shall comply with all applicable state and federal laws and regulations and municipal ordinances for the storage, manufacture, transportation and the use of explosives or blasting agents.

Added by Laws 1995, c. 344, § 9, eff. Nov. 1, 1995.

§63-123.7.  Deposit of monies.

Any fees, administrative penalties or any other monies obtained by the Department of Mines pursuant to the Oklahoma Explosives and Blasting Regulation Act shall be deposited in the Department of Mines Revolving Fund and shall be expended by the Department of Mines for implementation and enforcement of this part or as otherwise deemed necessary by the Department for complying with its responsibilities and duties according to law.

Added by Laws 1995, c. 344, § 10, eff. Nov. 1, 1995.

§63-123.8.  Application of act.

A.  1.  The provisions of this part shall not apply to:

a. persons engaged in shooting wells or seismographic operations for the purpose of oil or gas production,

b. mining operations regulated by Title 45 of the Oklahoma Statutes, and

c. persons using explosives or blasting agents for noncommercial use on their own land, owned in fee or by contract, for the removal of trees, rocks and dams or for other normal agricultural purposes.

2.  Any person exempted from the provisions of the Oklahoma Explosives and Blasting Regulation Act pursuant to this subsection shall be liable for all damages caused by the use of explosives, or blasting agents and blasting operations, which damages shall be recoverable in any court of competent jurisdiction.

B.  In addition, the provisions of this part shall not apply to:

1.  Any municipalities or counties in this state using any blasting agents, explosives or conducting, supervising or controlling a blasting operation in this state.  Any such municipality or county shall comply with rules promulgated by the Oklahoma Mining Commission;

2.  The Department of Transportation in the conducting, supervision or controlling of any blasting operation in this state, provided the Department shall comply with rules promulgated by the Oklahoma Mining Commission; and

3.  Duly qualified and certified bomb technicians of a federally accredited bomb squad of municipal, county, state, and federal law enforcement agencies for the transportation, storage or disposal of any explosive chemical, compound or device, when such technician is performing responsibilities for the preservation of public peace, safety, or criminal investigation.

Added by Laws 1995, c. 344, § 11, eff. Nov. 1, 1995.  Amended by Laws 2003, c. 168, § 6, eff. July 1, 2003.

§63-124.  Renumbered as § 128.1 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-124.1.  Administration and enforcement - Personnel.

The State Fire Marshal Commission shall:

1.  Promulgate rules for the administration and enforcement of this division;

2.  Administer the provisions hereof, pursuant to said rules; and

3.  Employ such agents and clerical help as may be necessary for such purpose.

Added by Laws 1971, c. 302, § 2, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 12, eff. Nov. 1, 1995.  Renumbered from § 141.2 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.2.  Federal rules or regulations to govern.

Any rule or regulation promulgated by a duly authorized federal department, bureau, or agency shall supersede any rule promulgated under this division.

Added by Laws 1971, c. 302, § 3, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 13, eff. Nov. 1, 1995.  Renumbered from § 141.3 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.3.  Permits - Information required.

A.  No person shall manufacture, sell, transport for hire, or store for resale explosives or blasting agents without first obtaining a permit to engage in such activity from the State Fire Marshal; provided, however, the State Fire Marshal shall waive the state permit requirement where a valid federal license or permit has been issued.

B.  Explosives or blasting agents shall not be sold, given, delivered or transferred to any person who does not furnish the information required in subsection C of this section.

C.  It shall be unlawful for any person to purchase, receive or obtain explosives or blasting agents without first furnishing to the seller or distributor the following information: a statement of intended use, name, date, quantity, social security number or taxpayer identification number, and place of residence of any natural person to whom explosives or blasting agents are distributed.  If explosives or blasting agents are sold or distributed to a corporation or other entity, such information shall include the identity and principal and local places of business, statement of intended use, quantity, date, name, social security number, and place of residence of the natural person acting as agent of the corporation or other entity in arranging the purchase or distribution.

D.  An application for a permit under this division shall be accompanied by the payment of a fee in the amount of Ten Dollars ($10.00).

E.  All state, county and city agencies that use explosives and blasting agents shall furnish the information required in subsection C of this section.

F.  Permits shall be valid for the calendar year in which issued, unless sooner revoked or suspended, and may be renewed annually on January 1 upon the payment of the required fee.

G.  It shall be unlawful for any person to possess or use explosives or blasting agents unless such person can furnish proof of compliance with the provisions of this division.

Added by Laws 1971, c. 302, § 4, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 14, eff. Nov. 1, 1995.  Renumbered from § 141.4 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.4.  Disposition of permit fees.

All monies derived from the sale of permits as specified in this division shall be transferred to the State Treasurer of the State of Oklahoma, to be placed to the credit of the "General Revenue Fund".

Added by Laws 1971, c. 302, § 5, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 15, eff. Nov. 1, 1995.  Renumbered from § 141.5 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.5.  Records.

Every person permitted pursuant to the provisions of this division, including those holding federal licenses or permits, shall keep such records as may be required by the State Fire Marshal.  Records shall be maintained for a period of not less than five (5) years following the year in which the record is made.  All such records shall be open to inspection by the State Fire Marshal and his assistants during normal business hours.

Added by Laws 1971, c. 302, § 6, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 16, eff. Nov. 1, 1995.  Renumbered from § 141.6 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.6.  Inspection of premises.

The Fire Marshal and any assistants of the Fire Marshal may, during normal business hours, inspect any building, structure or premises of any person subject to the provisions of this division, and shall, upon the discovery of any violation of this division or rules promulgated hereunder, issue such orders as are necessary for the safety of occupants and the public.

Added by Laws 1971, c. 302, § 7, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 17, eff. Nov. 1, 1995.  Renumbered from § 141.7 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.7.  Denial, revocation or suspension of permit.

Any violation of this division or the rules promulgated hereunder shall constitute grounds for the denial, revocation or suspension of a permit by the State Fire Marshal as deemed appropriate by the State Fire Marshal.

Added by Laws 1971, c. 302, § 8, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 18, eff. Nov. 1, 1995.  Renumbered from § 141.8 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-124.8.  Responsibility of permit holders - Penalties.

A.  Any firm, corporation, company or partnership shall ensure that all personnel, field crews, magazine attendants, truck drivers, supervisors and superintendents are fully conversant with all provisions of this division and the rules promulgated hereunder.  The permit holder shall be responsible for violations committed by employees working under the company or corporation permit.

B.  Any person violating any of the provisions of this division or any rules or regulations made thereunder shall be guilty of a felony and shall be punished by a fine of not more than Five Thousand Dollars ($5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.  If such violation was committed with the knowledge or intent that any explosive or blasting agent involved was to be used to kill, injure or intimidate any person or unlawfully to damage any real or personal property, the person or persons committing such violations, upon conviction, shall be guilty of a felony and shall be punished by a fine of not more than Ten Thousand Dollars ($10,000.00) or imprisoned for not more than ten (10) years, or both.  If in a case involving such knowledge or intent personal injury results, such person shall be imprisoned for not more than twenty (20) years, or fined not more than Twenty Thousand Dollars ($20,000.00), or both; and if death results such person shall be subject to imprisonment for any term of years or for life.

Added by Laws 1971, c. 302, § 9, operative July 1, 1971.  Amended by Laws 1995, c. 344, § 19, eff. Nov. 1, 1995.  Renumbered from § 141.9 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-125.  Renumbered as § 128.2 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-126.  Renumbered as § 128.3 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-127.  Renumbered as § 128.4 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.  Renumbered as § 128.5 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.1.  Transporting vehicles to be labeled.

Except as otherwise regulated by federal law, every vehicle carrying or transporting nitroglycerine in this state shall have conspicuously marked thereon in letters not less than six (6) inches in height on each side and the rear of such vehicle, the words "Nitroglycerine - Dangerous."

R.L. 1910, § 6972.  Amended by Laws 1995, c. 344, § 20, eff. Nov. 1, 1995.  Renumbered from § 124 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.2.  Storage of explosives.

Nothing in this part shall be held to apply to persons, partnerships or corporations who store not to exceed twenty-five (25) pounds of said explosives, except nitroglycerine, in any one place at any one time, nor to the manufacturing or storing of drugs: Provided, however, that for good cause shown, the Chief Mine Inspector or deputy may issue a permit for temporary storage of any of said explosives, except nitroglycerine, not exceeding five hundred (500) pounds.

R.L. 1910, § 6973.  Amended by Laws 1995, c. 344, § 21, eff. Nov. 1, 1995.  Renumbered from § 125 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.3.  Penalty for violation of §§ 128.1 and 128.2.

Whoever, either as principal, agent, servant, or employee of such person, partnership, or corporation violates any of the provisions of Sections 20 and 21 of this act, or fails to procure a valid certificate from the Chief State Mine Inspector, as herein provided, shall be fined not less than Fifty Dollars ($50.00) nor more than Two Thousand Dollars ($2,000.00).

R.L. 1910, § 6974.  Amended by Laws 1995, c. 344, § 22, eff. Nov. 1, 1995.  Renumbered from § 126 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.4.  Transportation of nitroglycerine in or near city, town or village.

It shall be unlawful for any person, partnership, or corporation to haul, transport or cause to be hauled or transported in any manner, any nitroglycerin over, across, or upon any street, alley or highway of any city, town or village, or any highway or lands within one-fourth (1/4) mile of any city, town or village within this state.

Added by Laws 1919, c. 246, p. 347, § 1.  Amended by Laws 1995, c. 344, § 23, eff. Nov. 1, 1995.  Renumbered from § 127 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.5.  Shooting wells within limits.

If it becomes necessary to shoot a well located within any city, town or village or within the prohibited distance prescribed herein, before such well is shot or any nitroglycerin is taken within any city, town or village or within the prohibited distance herein prescribed, permission to take a sufficient amount of nitroglycerin to shoot said well must first be obtained from the mayor, city council, manager or board of trustees of such city, town or village where said well is to be shot.

Added by Laws 1919, c. 246, p. 347, § 2.  Amended by Laws 1995, c. 344, § 24, eff. Nov. 1, 1995.  Renumbered from § 128 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.6.  Penalty for violation of §§ 128.4 and 128.5.

Any person, partnership or corporation violating any of the provisions of Sections 23 and 24 of this act shall be fined not less than Two Hundred Dollars ($200.00) nor more than Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail for a term not exceeding twelve (12) months nor less than sixty (60) days.

Added by Laws 1919, c. 246, p. 347, § 4.  Amended by Laws 1995, c. 344, § 25, eff. Nov. 1, 1995.  Renumbered from § 130 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-128.7.  Authority of officers.

Any municipal, county or state law enforcement officer within this state shall have the right to arrest any person for the violation of any of the provisions of this part.

Added by Laws 1919, c. 246, p. 347, § 3.  Amended by Laws 1995, c. 344, § 26, eff. Nov. 1, 1995.  Renumbered from § 129 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63129.  Renumbered as § 128.7 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63-130.  Renumbered as § 128.6 of this title by Laws 1995, c. 344, § 34, eff. Nov. 1, 1995.

§63131.  Gasoline kept in red tanks.

All grocers, druggists, and all other vendors of gasoline in quantities of one hundred fifty (150) gallons and less are hereby required to put all gasoline by them hereafter kept for sale, or sold, in a red can, tank, barrel or other receptacle, which receptacle shall be labeled "Gasoline," and vendors of kerosene in quantities of two hundred fifty gallons or less shall not put kerosene in any can, tank, barrel or other receptacle painted red: Provided, that all dealers shall be required to keep for use and shall place all gasoline by them sold in red cans or other receptacles.

R.L.1910, § 6975.

§63132.  Penalty for violations  Civil liability.

Any grocer, druggist, or other person who shall be convicted of a violation of the provisions of the preceding section, shall be deemed guilty of a misdemeanor and shall be fined not less than Ten Dollars ($10.00) nor more than Fifty Dollars ($50.00), and shall in addition thereto be liable in damages in civil suit for any damage resulting from a violation of the preceding section.

R.L.1910, § 6976.

§63134.  Renumbered as § 36 of Title 25 by Laws 1995, c. 344, § 36, eff. Nov. 1, 1995.

§63-135.  Repealed by Laws 1990, c. 252, § 14, operative July 1, 1990.

§63-136.  Repealed by Laws 1990, c. 252, § 14, operative July 1, 1990.

§63-137.  Repealed by Laws 1990, c. 252, § 14, operative July 1, 1990.

§63-141.1.  Renumbered as § 121.1 of this title by Laws 1995, c. 344, § 32, eff. Nov. 1, 1995.

§63-141.2.  Renumbered as § 124.1 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.3.  Renumbered as § 124.2 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.4.  Renumbered as § 124.3 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.5.  Renumbered as § 124.4 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.6.  Renumbered as § 124.5 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.7.  Renumbered as § 124.6 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.8.  Renumbered as § 124.7 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63-141.9.  Renumbered as § 124.8 of this title by Laws 1995, c. 344, § 33, eff. Nov. 1, 1995.

§63142.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Underground Facilities Damage Prevention Act".

Laws 1981, c. 94, § 1, eff. Jan. 1, 1982.

§63-142.2.  Definitions.

As used in the Oklahoma Underground Facilities Damage Prevention Act:

1.  "Certified project" means a project where the public agency responsible for the public project, as part of its procedure, certifies that the project right-of-way is free and clear of underground facilities or wherein the public agency responsible for such project, as part of its procedure, notifies all persons determined by the public agency to have underground facilities located within the construction right-of-way and certifies that all known underground facilities are duly located or noted on the engineering drawings for the project;

2.  "Damage" means any impact upon or removal of support from an underground facility as a result of explosion, excavation or demolition which according to the operating practices of the operator of the underground facilities would necessitate the repair thereof;

3.  "Demolish" means to wreck, raze, render, move or remove a structure by means of any equipment or explosive;

4.  "Demolition" means the act or operation of demolishing a structure;

5.  "Excavate" means to dig, compress or remove earth, rock or other materials in or on the ground by use of mechanized equipment or blasting, including, but not necessarily limited to, augering, boring, backfilling, drilling, grading, pile driving, plowing in, pulling in, trenching, tunneling and plowing; provided, however, that neither:

a. the moving of earth by tools manipulated only by human or animal power, nor

b. any form of cultivation for agricultural purposes, nor any augering, dozing by noncommercial dozer operators or digging for postholes, farm ponds, land clearing or other normal agricultural purposes, nor

c. routine maintenance, nor

d. work by a public agency or its contractors on a preengineered project, nor

e. work on a certified project, nor

f. work on a permitted project, nor

g. the opening of a grave in a cemetery, nor

h. a solid waste disposal site which is a preengineered project, nor

i. any individual excavating on his own property and who is not in the excavating business for hire,

shall be deemed excavation;

6.  "Excavation" means the act or operation of excavating;

7.  "Excavator" means a person or public agency that intends to excavate or demolish within the State of Oklahoma;

8.  "Notification center" means the statewide center currently known as the Oklahoma One-Call System, Inc., which has as one of its purposes to receive notification of planned excavation and demolition in a specified area from excavators, and to disseminate such notification of planned excavation or demolition to operators who are members and participants;

9.  "Operator" shall mean and include any person or public agency owning or operating underground facilities;

10.  "Permitted project" means a project where a permit for the work to be performed must be issued by a state or federal agency and, as a prerequisite to receiving such permit, the applicant must locate all underground facilities in the area of the work and in the vicinity of any blasting and notify each owner of such underground facilities;

11.  "Person" includes any individual, partnership, corporation, association, cooperative, trust or other entity, including a person engaged as a contractor by a public agency, but not including a public agency;

12.  "Preengineered project" means a public project wherein the public agency responsible for such project, as part of its engineering and contract procedures, holds a meeting prior to the commencement of any construction work on such project in which all persons, determined by the public agency to have underground facilities located within the construction area of the project, are invited to attend and given an opportunity to verify or inform the public agency of the location of their underground facilities, if any, within the construction area and where the location of all known underground facilities are duly located or noted on the engineering drawing and specifications for the project;

13.  "Public agency" means the state or any board, commission or agency of the state, and any city, town, county, subdivision thereof or other governmental entity;

14.  "Routine maintenance" means the grading of roads and barrow or drainage ditches, the removal and replacement of pavement, including excavation relating thereto and the installation and maintenance of drainage and bridge facilities, signs, guardrails, and electrical and communications facilities in or on the public rights-of-way by a public agency; and

15.  "Underground facility" means any underground line, cable, facility, system and appurtenances thereto, for producing, storing, conveying, transmitting or distributing communication (including voice, video, or data information), electricity, power, light, heat, refined petroleum products, water (including storm water), steam, sewage and other commodities.  Underground facilities shall also mean oil and natural gas pipelines that are subject to the Hazardous Liquid Transportation System Safety Act and natural gas pipelines subject to the jurisdiction of the Oklahoma Corporation Commission Pipeline Safety Department, and any oil and gas pipeline located in a public right-of-way.

Added by Laws 1981, c. 94, § 2, eff. Jan. 1, 1982.  Amended by Laws 1995, c. 344, § 27, eff. Nov. 1, 1995; Laws 2002, c. 412, § 1, eff. July 1, 2002; Laws 2003, c. 362, § 1, eff. Nov. 1, 2003; Laws 2004, c. 427, § 1, emerg. eff. June 4, 2004.

§63142.3.  Filing of notice - Participation by municipality in statewide one-call notification center.

Except for a municipality, all operators of underground facilities shall participate in the statewide one-call notification center and shall have on file with the notification center a notice that such operator has underground facilities, the county or counties where such facilities are located, and the address and telephone number of the person or persons from whom information about such underground facilities may be obtained.  A municipality may, at its discretion, participate in the statewide one-call notification center as provided for in this section or may provide information concerning the underground facilities of the municipality as provided for in Section 9 of this act.

Added by Laws 1981, c. 94, § 3, eff. Jan. 1, 1982.  Amended by Laws 1992, c. 25, § 1, emerg. eff. March 30, 1992; Laws 2003, c. 362, § 2, eff. Nov. 1, 2003.

§63-142.4.  Filing fees.

A.  As provided for in this section, the notification center shall charge and collect fees from operators filing notices pursuant to Section 142.3 of this title, except for rural water districts which have less than one thousand one hundred meters and municipalities which have a population of less than three thousand (3,000).

B.  Upon the initial filing of a notice or statement and annually thereafter, a fee shall be collected in a manner as provided for in Section 142.10 of this title.  The fee shall be due and payable on January 1 of each year.  Failure to pay such fee on or before February 1 of such year shall result in the filing being void and the notification center shall remove such operator from the list of operators having underground facilities in the county.  Such operator may thereafter file again pursuant to this act, but only upon payment to the notification center of the above-specified initial filing fee and an additional late filing fee of Fifty Dollars ($50.00).

C.  The notification center shall maintain a current list of all operators on file pursuant to this act and shall make copies of such list available upon payment of the appropriate fees.

Added by Laws 1981, c. 94, § 4, eff. Jan. 1, 1982.  Amended by Laws 2003, c. 362, § 3, eff. Nov. 1, 2003.

§63142.5.  Certain excavations, demolitions and explosions prohibited near certain facilities.

No excavator shall demolish a structure, discharge an explosive or commence to excavate in a highway, street, alley or other public ground or way, a private easement, or on or near the location of the facilities of an operator without first complying with the requirements of the Underground Facilities Damage Prevention Act and the Oklahoma Explosives and Blasting Regulation Act.

Added by Laws 1981, c. 94, § 5, eff. Jan. 1, 1982.  Amended by Laws 1995, c. 344, § 28, eff. Nov. 1, 1995.

§63-142.6.  Notice of proposed demolition, explosion or excavation - Marking or providing location of facilities - Emergencies.

A.  Before an excavator shall demolish a structure, discharge any explosive or commence to excavate in a highway, street, alley or other public ground or way, on or near the location of an operator's underground facilities, or a private easement, such excavator shall first notify all operators in the geographic area defined by the notification center who have on file with the notification center a notice pursuant to Section 142.3 of this title to determine whether any operators have underground facilities in or near the proposed area of excavation or demolition.  When an excavator has knowledge that an operator does not have underground facilities within the area of the proposed excavation, the excavator need not notify the operator of the proposed excavation.  However, an excavator shall be responsible for damage to the underground facilities of an operator if the notification center was not notified.  Notice shall be given no more than ten (10) days nor less than forty-eight (48) hours, excluding Saturdays, Sundays and legal holidays, prior to the commencement of the excavation or demolition.

B.  Each operator served with notice in accordance with subsection A above either directly or by notice to the notification center shall, within forty-eight (48) hours after receipt of verification from the notification center that the notice has been accepted and acknowledged, excluding Saturdays, Sundays and legal holidays, unless otherwise agreed to between the excavator and operator, locate and mark or otherwise provide the approximate location of the underground facilities of the operator in a manner as to enable the excavator to employ hand-dug test holes to determine the precise location of the underground facilities in advance of excavation.  The operators of a municipally owned water, sewage, traffic control, communication facility or any other municipally owned facility need only notify the excavator within the prescribed period that they have facilities located in or near the proposed area of excavation or demolition, the type of facilities and their approximate location, if known.  For the purpose of this act, the approximate location of the underground facilities shall be defined as a strip of land two (2) feet on either side of such underground facilities.  Whenever an operator is served with notice of an excavation or demolition and determines that he does not have underground facilities located within the proposed area of excavation or demolition, the operator shall communicate this information to the excavator originating the notice prior to the commencement of such excavation or demolition.

C.  The only exception to subsection A of this section shall be when an emergency exists that endangers life, health or property. Under these conditions, excavation operations may begin immediately, providing reasonable precautions are taken to protect underground facilities.  All operators of underground facilities within the area of the emergency must be notified promptly when an emergency requires excavation prior to the location of the underground facilities being marked.

D.  Every notice given by an excavator to an operator pursuant to this section or to the notification center pursuant to Section 142.3 of this title, shall contain at least the following information:

1.  The name of the individual serving such notice;

2.  The location of the proposed area of excavation or demolition;

3.  The name, address and telephone number of the excavator or excavator's company;

4.  The excavator's field telephone number, if one is available;

5.  The type and the extent of the proposed work;

6.  Whether or not the discharging of explosives is anticipated; and

7.  The date and time when work is to begin.

E.  In marking the approximate location of underground facilities, an operator shall follow the standard color coding described herein:

OPERATOR AND TYPE OF PRODUCT SPECIFIC GROUP IDENTIFYING COLOR

Electric Power Distribution

and Transmission Safety Red

Municipal Electric Systems Safety Red

Gas Distribution and

Transmission High Visibility Safety Yellow

Oil Distribution and

Transmission High Visibility Safety Yellow

Dangerous Materials, Product

Lines, Steam Lines High Visibility Safety Yellow

Telephone and Telegraph

Systems Safety Alert Orange

Police and Fire

Communications Safety Alert Orange

Cable Television Safety Alert Orange

Water Systems Safety Precaution Blue

Slurry Systems Safety Precaution Blue

Sewer Systems Safety Green

Added by Laws 1981, c. 94, § 6, eff. Jan. 1, 1982.  Amended by Laws 2003, c. 362, § 4, eff. Nov. 1, 2003.

§63142.7.  Use of powered or mechanized equipment  Exemptions.

A.  Except as provided in subsection B of this section, powered or mechanized equipment shall not be used directly over marked routes of underground facilities until the precise location of the underground facilities has been determined by the excavator, and then only after the facilities have been exposed and properly protected to avoid damage to them.  If the precise location of the underground facilities cannot be determined by the excavator, the operator thereof shall be notified by the excavator so that the operator can determine the precise location of the underground facilities prior to continuing excavation or demolition.

B.  The only exception to the prohibition of the use of powered or mechanized equipment directly over marked routes of underground facilities shall be for the removal of pavement or masonry, and then only to the depth of such pavement or masonry.

Laws 1981, c. 94, § 7, eff. Jan. 1, 1982.

§63-142.8.  Additional notice required.

In addition to the notice required by Section 142.6 of this title, whenever the demolition of a structure is proposed, operators in the geographic area defined by the notification center who have a notice on file with the notification center pursuant to Section 142.3 of this title shall be given at least seven (7) business days' notice of the proposed demolition before the demolition work begins.  Such notice shall be initiated by the notification center after the excavator has met local code requirements for a demolition permit.  When an operator is served with notice and determines that underground facilities are within the proposed area of demolition and such facilities require additional protection, service removal or termination, the operator shall communicate this information to the excavator and by mutual agreement the operator and excavator shall determine a date to begin the demolition which shall not exceed sixty (60) business days from the original demolition notice.  If a public agency determines that the structure endangers the public health or safety, then the public agency may, in the manner provided by law, order the immediate demolition of the structure.

Added by Laws 1981, c. 94, § 8, eff. Jan. 1, 1982.  Amended by Laws 2003, c. 362, § 5, eff. Nov. 1, 2003; Laws 2004, c. 427, § 2, emerg. eff. June 4, 2004.

§63142.9.  Damage to underground facilities.

A.  When any damage occurs to an underground facility or its protective covering, the operator thereof shall be notified immediately by the excavator who caused the damage.

B.  Upon receiving notice of such damage, the operator shall promptly dispatch personnel to the location to effect temporary or permanent repairs.

C.  Should damage occur that endangers life, health or property, the excavator responsible for the work shall keep all sources of ignition away from the damaged area and shall take immediate action to protect the public and property and to minimize the hazard until arrival of the operator's personnel or until the appropriate police or fire officials shall have arrived and taken charge of the damaged area.

D.  An excavator shall delay any backfilling in the immediate area of the damaged underground facilities until the damage has been repaired, unless the operator authorizes otherwise.  The repair of such damage must be performed by the operator or by qualified personnel authorized by the operator.

Laws 1981, c. 94, § 9, eff. Jan. 1, 1982.

§63-142.9a.  Damage to underground facilities - Liability - Injunction.

A.  Any excavator, except for a public agency who fails to comply with the Oklahoma Underground Facilities Damage Prevention Act and who damages an underground facility owned or operated by a nonprofit rural water corporation organized pursuant to Section 863 of Title 18 of the Oklahoma Statutes or a rural water district organized pursuant to the Rural Water, Sewer, Gas, and Solid Waste Management Districts Act, shall be liable for the underground damage to and responsible for the repair of such facilities.  Any new underground facilities installed on and after September 1, 1992, shall contain materials capable of being detected so that the facilities can be accurately located.

B.  Any excavator who damages or cuts an underground facility, as a result of negligently failing to comply with the provisions of the Oklahoma Underground Facilities Damage Prevention Act or as a result of failing to take measures for the protection of an underground facility shall be liable to the operator of the underground facility for the repair of the damaged underground facility.

C.  Except for public agencies, any excavator who by willful act or by reckless disregard of the rights of others, repeatedly violates the provisions of the Oklahoma Underground Facilities Damage Prevention Act and repeatedly damages underground facilities, thereby threatening the public health, safety, and welfare, may be enjoined by a court of competent jurisdiction from further excavation.

Added by Laws 1992, c. 369, § 1, eff. Sept. 1, 1992.  Amended by Laws 2002, c. 412, § 2, eff. July 1, 2002; Laws 2003, c. 362, § 6, eff. Nov. 1, 2003.

§63142.10.  Statewide notification center.

A.  This act recognizes the value of and authorizes the establishment of a statewide notification center.

B.  Upon establishment, the notification center shall operate twenty-four (24) hours a day, seven (7) days a week.  Notification, as required by Section 142.6 of this title, to operators who are members of or participants in the notification center, shall be given by notifying the notification center by telephone or other acceptable means of communication, the content of such notification to conform to Section 142.6 of this title.

C.  All operators who have underground facilities within the defined geographical boundary of the notification center shall be afforded the opportunity to become a member of the notification center on the same terms as the original members.  Others may participate as nonmembers on terms and conditions as the members deem appropriate.

D.  A suitable record shall be maintained by the notification center to document the receipt of the notices from excavators as required by this act.

Added by Laws 1981, c. 94, § 10, eff. Jan. 1, 1982.  Amended by Laws 2003, c. 362, § 7, eff. Nov. 1, 2003.

§63142.11.  Exemptions.

Notwithstanding anything which may be contained in this act to the contrary, public agencies and their contractors engaged in work within the public rightofway which work is a preengineered project, certified project or routine maintenance shall be exempt from the provisions of this act.  Provided, a public agency contractor, prior to engaging in routine maintenance, shall take reasonable steps to determine the location of underground facilities in or near the proposed area of work.  Reasonable steps may include utilization of the statewide one-call notification center procedures as provided for in Section 142.6 of this title.

Added by Laws 1981, c. 94, § 11, eff. Jan. 1, 1982.  Amended by Laws 1986, c. 114, § 1, eff. Nov. 1, 1986; Laws 2003, c. 362, § 8, eff. Nov. 1, 2003.

§63-142.12.  Election not to participate in statewide one-call notification center - Designation of person authorized to provide information.

A.  A municipality that elects not to participate in the statewide one-call notification center, pursuant to Section 142.3 of Title 63 of the Oklahoma Statutes, shall designate one or more persons who are authorized to provide information concerning the underground facilities of the municipality.  The name, address, and telephone number or numbers of the person or persons designated to provide information shall be made available at the main office of the municipality.  The designated person or persons shall be available to provide information twenty-four (24) hours a day, seven (7) days a week.  After notification is received by the designated person the municipality shall, within forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, locate and mark or otherwise provide the approximate location of the underground facilities of the municipality.

B.  The information provided by the person designated by the municipality as provided for in subsection A of this section shall include the:

1.  Approximate location, if known, of any underground facilities of the municipality located within the county and located in or near the proposed area of excavation or demolition; and

2.  Type of underground facilities of the municipality located within the county and in or near the proposed area of excavation or demolition.

C.  For purposes of this section, the approximate location of the underground facilities shall be defined as a strip of land two (2) feet on either side of the underground facilities.

D.  A contractor for a municipality shall utilize the notification procedure, either the statewide one-call notification center or the procedure set forth in this section, that is utilized by the municipality.  A contractor for a municipality that utilizes a designated person shall also comply with the provisions of this section.

Added by Laws 2003, c. 362, § 9, eff. Nov. 1, 2003.

§63-176.  Fire drills in public schools.

A.  All public schools shall have a minimum of two fire drills per semester.  The first fire drill shall be conducted within the first fifteen (15) days of each semester.  The second fire drill must occur after the first thirty (30) days of the semester.  All students and teachers at the public schools shall participate.

B.  It shall be the duty of the principal, under the direction of the superintendent of the school district to formulate procedures for the orderly evacuation of buildings upon the sounding of a distinctive audible signal designated as the fire alarm signal.

C.  Each public school district shall document each fire drill in writing by public school site.  The records for each fire drill shall be preserved for at least three (3) years and made available to the State Fire Marshal or the Marshal's agent upon request.

Added by Laws 1981, c. 297, § 1.  Amended by Laws 1994, c. 369, § 1, eff. July 1, 1994.

§63315.  Display of sign by retailers as to meat inspection.

All retail establishments selling meats which have been either state or federally inspected shall display a sign adjacent to the meat counter and plainly visible to the customer stating that "meat sold over this counter has been state inspected," or if it is federally inspected it shall state that "meat sold over this counter has been federally inspected." This sign shall be not less than 24"x10" in size with prominent letters. Laws 1961 P. 692, Sec. 6.

Laws 1961, p. 692, § 6.

§63-330.21.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63-330.22.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63-330.23.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63-330.24.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63-330.25.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63-330.26.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63-330.27.  Repealed by Laws 1990, c. 85, § 3, operative July 1, 1990.

§63330.31.  Independent audits  Reimbursable cost statements.

The superintendent of each hospital operated by the State of Oklahoma or any department, commission, agency, or authority thereof is authorized to employ Certified Public Accountants for the purpose of conducting an independent audit of such hospital's books and records and preparing an audit report and reimbursable cost statement at the close of each fiscal year in accordance with the requirements of third party payors that may reimburse such hospital for care and treatment provided. Laws 1965 C. 128, Sec. 1. Emerg. Eff. May 24, 1965.

Laws 1965, c. 128, § 1, emerg. eff. May 24, 1965.

§63-330.51.  Definitions.

For the purposes of this act, and as used herein:

1.  "Board" means the Oklahoma State Board of Examiners for Nursing Home Administrators;

2.  "Nursing home administrator" means a person licensed by the State of Oklahoma who is in charge of a facility.  A nursing home administrator must devote at least one-half (1/2) of such person's working time to on-the-job supervision of such facility; provided that this requirement shall not apply to a nursing home administrator of an intermediate care facility for the mentally retarded with sixteen or fewer beds (ICF-MR/16), in which case the person licensed by the state may be in charge of more than one ICF-MR/16, if such facilities are located within a circle that has a radius of not more than fifteen (15) miles, and the total number of facilities and beds does not exceed six facilities and sixty-four beds.  The facilities may be free-standing in a community or may be on campus with a parent institution.  The ICF-MR/16 may be independently owned and operated or may be part of a larger institutional ownership and operation;

3.  "Nursing home", "rest home" and "specialized home" shall have the same meaning as the term "nursing facility" as such term is defined in the Nursing Home Care Act;

4.  "Administrator" and "owner" shall have the same meanings as such terms are defined in the Nursing Home Care Act; and

5.  "Qualified mental retardation professional" shall be an individual determined by the State Department of Health, pursuant to Section 483.430, 42 C.F.R., to:

a. have at least one (1) year of experience working directly with persons with mental retardation or other developmental disabilities, and

b. be one of the following:

(1) a doctor of medicine or osteopathy licensed to practice in this state,

(2) a registered nurse, or

(3) an individual who holds at least a bachelor's degree in a related field.

Added by Laws 1968, c. 100, § 1, emerg. eff. April 1, 1968.  Amended by Laws 1991, c. 168, § 1, eff. July 1, 1991; Laws 1995, c. 289, § 1, eff. Nov. 1, 1995; Laws 1996, c. 118, § 2, eff. Nov. 1, 1996; Laws 2005, c. 168, § 1, emerg. eff. May 13, 2005.

§63-330.52.  State Board of Nursing Homes - Membership - Qualifications - Tenure - Appointments.

A.  There is hereby re-created, to continue until July 1, 2012, in accordance with the provisions of the Oklahoma Sunset Law, the Oklahoma State Board of Examiners for Nursing Home Administrators.  The Oklahoma State Board of Examiners for Nursing Home Administrators shall consist of fifteen (15) members, ten of whom shall be representative of the professions and institutions concerned with the care and treatment of critically ill or infirm elderly patients, three members representing the general public, and the State Commissioner of Health and the Director of the Department of Human Services, or their designees.  The thirteen members shall be appointed by the Governor, with the advice and consent of the Senate.

B.  Five of the thirteen appointive members shall each be presently an owner or a licensed administrator and shall have had five (5) years' experience in the nursing home profession as an owner or administrator.  Three members shall be representatives of the general public.  No members other than the five owners or licensed administrators shall have a direct or indirect financial interest in nursing homes.

C.  Effective July 1, 2005, all appointed positions of the current Board shall be deemed vacant.  The Governor shall make initial appointments pursuant to the provisions of this subsection upon the effective date of this act.  Initial appointments shall become effective on July 1, 2005.  The new members of the Board shall be initially appointed as follows:

1.  Two members who are owners or licensed administrators, one member representing the general public and two other members shall be appointed for a term of one (1) year to expire on July 1, 2006;

2.  Two members who are owners or licensed administrators, one member representing the general public and two other members shall be appointed for a term of two (2) years to expire on July 1, 2007; and

3.  One member who is an owner or licensed administrator, one member representing the general public and one other member shall be appointed for a term of three (3) years to expire on July 1, 2008.

D.  After the initial terms, the terms of all appointive members shall be three (3) years.  Any vacancy occurring in the position of an appointive member shall be filled by the Governor, with the advice and consent of the Senate, for the unexpired term.

Added by Laws 1968, c. 100, § 2, emerg. eff. April 1, 1968.  Amended by Laws 1973, c. 264, § 1, emerg. eff. May 24, 1973; Laws 1980, c. 175, § 1, eff. Oct. 1, 1980; Laws 1982, c. 196, § 1, emerg. eff. April 27, 1982; Laws 1988, c. 225, § 21; Laws 1991, c. 168, § 2, eff. July 1, 1991; Laws 1995, c. 17, § 1, emerg. eff. March 31, 1995; Laws 2000, c. 91, § 1; Laws 2005, c. 168, § 2, emerg. eff. May 13, 2005.

§63-330.53.  Licensing of nursing home administrators - Qualified mental retardation professionals.

A.  The Oklahoma State Board of Examiners for Nursing Home Administrators shall have authority to issue licenses to qualified persons as nursing home administrators, and shall establish qualification criteria for such nursing home administrators.

B.  No license shall be issued to a person as a nursing home administrator unless:

1.  The person shall have submitted evidence satisfactory to the Board that the person is:

a. not less than twenty-one (21) years of age,

b. of reputable and responsible character, and

c. in sound physical and mental health; and

2.  The person shall have submitted evidence satisfactory to the Board of the person's ability to supervise a nursing home or specialized home.

C.  1.  A qualified mental retardation professional, as defined in Section 330.51 of this title, shall be determined to meet the educational requirements as a licensed nursing home administrator and shall be eligible to take the National Administrator Board and State Standards Examinations.

2.  A qualified mental retardation professional who meets the requirements of paragraph 1 of this subsection may serve as the licensed administrator for no more than four (4) intermediate care facilities for the mentally retarded with sixteen or less beds (ICF-MR/16).

Added by Laws 1968, c. 100, § 3, emerg. eff. April 1, 1968.  Amended by Laws 1991, c. 168, § 3, eff. July 1, 1991; Laws 1995, c. 289, § 2, eff. Nov. 1, 1995.

§63330.54.  License fees  Expiration date.

Each person licensed as a nursing home administrator pursuant to the provisions of Section 330.53 of this title shall be required to pay an annual license fee which shall be deposited in the Oklahoma State Board of Examiners for Nursing Home Administrators Revolving Fund.  Such fee shall be determined by the Oklahoma State Board of Examiners for Nursing Home Administrators in an amount not to exceed Two Hundred Dollars ($200.00).  Each such license shall expire on the 31st day of December following its issuance, and shall be renewable for a calendar year, upon payment of the annual license fee.

Amended by Laws 1984, c. 172, § 3, operative July 1, 1984; Laws 1988, c. 171, § 3, operative July 1, 1988; Laws 1991, c. 168, § 4, eff. July 1, 1991.

§63330.56.  Officers  Rules and regulations  Travel expenses  Personnel.

The Board shall elect from its membership a president, vicepresident, and secretarytreasurer, and shall adopt rules and regulations to govern its proceedings.  Each member shall be allowed necessary travel expenses, as may be approved by the Board pursuant to the State Travel Reimbursement Act.  The Board may employ and fix the compensation and duties of necessary personnel to assist it in the performance of its duties.

Amended by Laws 1985, c. 178, § 46, operative July 1, 1985.

§63330.57.  Qualifications of administrator.

The Oklahoma State Board of Examiners for Nursing Home Administrators shall have sole and exclusive authority to determine the qualifications, skill and fitness of any person to serve as an administrator of a nursing home or specialized home under the provisions of the Nursing Home Care Act, Section 1-1901 et seq. of this title.  The holder of a license under the provisions of this act shall be deemed qualified to serve as the administrator of a nursing home or specialized home.

Laws 1968, c. 100, § 7, emerg. eff. April 1, 1968; Laws 1991, c. 168, § 5, eff. July 1, 1991.

§63330.58.  Duties of Board.

The Oklahoma State Board of Examiners for Nursing Home Administrators shall:

1.  Develop, impose, and enforce standards which must be met by individuals in order to receive a license as a nursing home administrator, which standards shall be designed to ensure that nursing home administrators will be individuals who are of good character and are otherwise suitable, and who, by training or experience in the field of institutional administration, are qualified to serve as nursing home administrators;

2.  Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards;

3.  Issue licenses to individuals determined, after the application of such techniques, to meet such standards, and revoke or suspend licenses previously issued by the Board in any case where the individual holding any such license is determined substantially to have failed to conform to the requirements of such standards;

4.  Establish and carry out procedures designed to ensure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards;

5.  Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the Board to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards.  The longterm care ombudsman program of the Aging Services Division of the Department of Human Services shall be notified of all complaint investigations of the Board so that they may be present at any such complaint investigation for the purpose of representing nursing home consumers;

6.  Receive, investigate, and take appropriate action on any complaint received by the Board from the Department of Human Services or any other regulatory agency.  The Board shall promulgate rules that include, but are not limited to, provisions for:

a. establishing a complaint review process, and

b. creating a formal complaint file;

7.  Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state with a view toward the improvement of the standards imposed for the licensing of such administrators and of procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed;

8.  Cooperate with and provide assistance when necessary to state regulatory agencies in investigations of complaints;

9.  Develop a code of ethics for nursing home administrators which includes, but is not limited to, a statement that administrators have a fiduciary duty to the facility and cannot serve as guardian of the person or of the estate, or hold a durable power of attorney or power of attorney for any resident of a facility of which they are an administrator;

10.  Report a final adverse action against a nursing home administrator to the Healthcare Integrity and Protection Data Bank pursuant to federal regulatory requirements; and

11.  Refer completed investigations to the proper law enforcement authorities for prosecution of criminal activities.

Added by Laws 1968, c. 100, § 8, emerg. eff. April 1, 1968.  Amended by Laws 1980, c. 175, § 2, eff. Oct. 1, 1980; Laws 1991, c. 168, § 6, eff. July 1, 1991; Laws 2005, c. 168, § 3, emerg. eff. May 13, 2005.

§63330.59.  Penalty.

It shall be unlawful and a misdemeanor for any person to act or serve in the capacity as a nursing home administrator unless he is the holder of a license as a nursing home administrator, issued in accordance with the provisions of this act.

Laws 1968, c. 100, § 9, emerg. eff. April 1, 1968.

§63330.60.  Rules and regulations.

The Board shall establish such rules and regulations governing operations, reporting of fees, and compensation of employees, the maintenance of books, records and manner and time of employee compensation, all as may be in the public interest.

Laws 1968, c. 100, § 10, emerg. eff. April 1, 1968; Laws 1974, c. 48, § 1, emerg. eff. April 13, 1974.  Amended by Laws 1990, c. 85, § 1, operative July 1, 1990.

§63330.61.  Additional fees.

A.  In addition to the annual license fees, the Oklahoma State Board of Examiners for Nursing Home Administrators may impose fees for:

1.  Training programs conducted or approved by the Board; and

2.  Education programs conducted or approved by the Board.

B.  All revenues collected as a result of fees authorized in this section and imposed by the Board shall be deposited into the Oklahoma State Board of Examiners for Nursing Home Administrators Revolving Fund.

Added by Laws 1988, c. 171, § 4, operative July 1, 1988.  Amended by Laws 1990, c. 85, § 2, operative July 1, 1990; Laws 1991, c. 168, § 7, eff. July 1, 1991.

§63330.62.  Oklahoma State Board of Examiners for Nursing Home Administrators Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Board of Examiners for Nursing Home Administrators to be designated the "Oklahoma State Board of Examiners for Nursing Home Administrators Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of such sources of income as are provided by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Board of Examiners for Nursing Home Administrators to carry out the duties established by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 171, § 5, operative July 1, 1988.  Amended by Laws 1991, c. 168, § 8, eff. July 1, 1991.

§63330.63.  Payments to General Revenue Fund.

Beginning June 30, 1990, and on June 30 of each of the following three (3) years, the Oklahoma State Board of Examiners for Nursing Home Administrators shall pay the sum of Twelve Thousand Five Hundred Dollars ($12,500.00) from any monies available in the Oklahoma State Board of Examiners for Nursing Home Administrators Revolving Fund to the General Revenue Fund for the then current fiscal year.

Added by Laws 1988, c. 171, § 6, operative July 1, 1988. Amended by Laws 1991, c. 168, § 9, eff. July 1, 1991.

§63-330.64.  Complaints - Registry.

A.  Each investigation of a complaint received by the Oklahoma State Board of Examiners for Nursing Home Administrators shall be completed within one hundred eighty (180) days from the date the complaint is received by the Board.  The investigation may be extended for good cause for a maximum of two extensions of sixty (60) days.  A public statement of all grounds for such extension shall be prepared and presented to the entire Board prior to the expiration of the initial one hundred eighty (180) days of the investigation.  A majority vote of the Board is required to grant an extension of an investigation.

B.  Upon the effective date of this act, the Board shall create and maintain a registry of all complaints or other referrals complaining of acts or omissions of licensed administrators.  The registry shall be maintained in both electronic and paper formats and shall be available for inspection by the public.  Such registry shall be organized in chronological order both by the date of the complaint and by the name of the licensed administrator.  The registry shall contain information about the nature of the complaint and the action, if any, taken by the Board.  The registry shall also contain the number of complaints made against an individual administrator.

Added by Laws 2005, c. 168, § 4, emerg. eff. May 13, 2005.

§63-330.65.  Complaint procedures.

A.  Any decision by the Oklahoma State Board of Examiners for Nursing Home Administrators pursuant to a complaint received against an individual administrator shall be voted upon by a quorum of the Board in an open meeting.

B.  At least five (5) working days prior to the Board meeting at which a decision will be made, each member of the Board shall be furnished a complete written report which shall include, but not be limited to, the following information:

1.  The exact nature of the complaint(s);

2.  The identity of the administrator;

3.  A description of the investigation;

4.  The identity of the investigator;

5.  The identity of the witnesses interviewed, unless the witness wishes to remain anonymous and is a current resident, a current staff member, or the personal or legal representative of a current resident;

6.  A description of documents or other tangible items examined in the course of the investigation;

7.  All evidence obtained that would directly or by reference establish the ultimate fact of the complained act or omission; and

8.  All evidence that would either explain or mitigate the complained act or omission.

C.  Each complaint shall be acted upon pursuant to a motion after an opportunity for discussion by the Board.  Following discussion of the evidence, any member of the Board may make a motion to continue the investigation in order to gather additional evidence or to make further inquiries.  The investigation may be extended for sixty (60) days upon a finding of good cause as provided for in subsection A of Section 4 of this act.  If the motion to extend the investigation fails, the Board shall vote upon the merits of the complaint.

D.  No recommendation on a complaint shall be made to the Board by a subcommittee or a staff member of the Board.  Each member of the Board shall vote based on the evidence presented in the report required pursuant to the provisions of this section.

E.  The investigation report furnished to the Board pursuant to the provisions of this section shall be considered a confidential investigation document until a motion to vote on the complaint is made, at which time the report shall be considered a public record.  After the vote upon the complaint is made and recorded, the Board shall maintain as a public record a full and complete copy of the investigation report indexed by docket number or similar internal reference.

F.  Notice of a Board decision issued to a nursing home administrator who is the subject of a complaint shall be issued in accordance with the provisions of Article II of the Administrative Procedures Act governing individual proceedings.  Any request for a hearing by a nursing home administrator regarding the proposed action of the Board shall be received by the Board within ten (10) days of the receipt of the notice of the Board decision by the nursing home administrator.  Any party aggrieved by a decision of the Board following a hearing may appeal directly to district court pursuant to the provisions of Section 318 of Title 75 of the Oklahoma Statutes.

Added by Laws 2005, c. 168, § 5, emerg. eff. May 13, 2005.

§63-330.71.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.72.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.73.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.74.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.75.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.76.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.77.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.78.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.79.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.80.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.81.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.82.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.83.  Repealed by Laws 1990, c. 320, § 20, emerg. eff. May 30, 1990.

§63-330.84.  Renumbered as § 2451 of this title by Laws 1990, c. 320, § 19, emerg. eff. May 30, 1990.

§63-330.85.  Renumbered as § 2452 of this title by Laws 1990, c. 320, § 19, emerg. eff. May 30, 1990.

§63-330.86.  Renumbered as § 2453 of this title by Laws 1990, c. 320, § 19, emerg. eff. May 30, 1990.

§63-330.87.  Renumbered as § 2454 of this title by Laws 1990, c. 320, § 19, emerg. eff. May 30, 1990.

§63-330.88.  Renumbered as § 2455 of this title by Laws 1990, c. 320, § 19, emerg. eff. May 30, 1990.

§63-330.89.  Repealed by Laws 1990, c. 320, § 21, emerg. eff. May 30, 1990.

§63-330.90.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.91.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.92.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.93.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.94.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.95.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.96.  Repealed by Laws 1999, c. 156, § 6, eff. Nov. 1, 1999.

§63-330.97.  Renumbered as § 1-2522 of this title by Laws 2002, c. 374, § 11, eff. July 1, 2002.

§63465.20.  Smelling, inhaling, etc. of substances which cause unnatural conditions  Exemptions  Penalties.

(a) It shall be unlawful for any person deliberately to smell, inhale, breathe, drink or otherwise consume any compound, liquid, chemical, controlled dangerous substance, prescription drugs or any other substance or chemical containing any ketones, aldehydes, organic acetones, ether, chlorinated hydrocarbons or metallic powders, such as gasoline, glue, fingernailpolish, adhesive cement, mucilage, dope, paint dispensed from pressurized containers or any other substance or combination thereof containing solvents releasing toxic vapors, with the intent to cause conditions of intoxication, inebriation, excitement, elation, stupefaction, paralysis, irrationality, dulling of the brain or nervous system, or any other changing, distorting or disturbing of the eyesight, thinking processes, judgment, balance or coordination of such person.

(b) The provisions of this statute shall not pertain to any person who inhales, breathes, drinks or otherwise consumes such material or substance pursuant to the direction or prescription of any licensed doctor, physician, surgeon, dentist or podiatrist; nor to the consumption of intoxicating liquor.

(c) Any person who violates any provisions of this act relating to inhalation of glue or other substances shall be guilty of a misdemeanor, and upon conviction shall be subject to imprisonment in the county jail for not more than one (1) year or a fine of not more than Five Hundred Dollars ($500.00), or both such imprisonment and fine.

Laws 1971, c. 109, § 1, emerg. eff. April 27, 1971; Laws 1981, c. 52, § 1, emerg. eff. April 13, 1981.

§63465.21.  Sale of certain paint to intoxicated person.

Any person who knowingly sells paint containing metallic powders dispensed from a pressurized container to an obviously intoxicated person shall be guilty of a misdemeanor.

Laws 1981, c. 52, § 2, emerg. eff. April 13, 1981.

§63472.  City jails.

Section 472. It shall be the duty of the governing bodies of all municipalities to insure compliance with standards governing conditions in municipal jails as prescribed in Section 192 of Title 74 of the Oklahoma Statutes.

R.L.1910, § 6978; Laws 1978, c. 244, § 26, eff. July 1, 1978.

§63475.  Contagious disease  Isolation.

Should any prisoners in any county or city jail or holdover complain of illness, the county or city physician, whose duty it may be to attend such prisons, shall be summoned, and if such prisoner should be found to have a contagious disease, he shall be immediately removed and isolated to some room or place having no connection with the other prisoners. R.L. 1910 Sec. 6981.

R.L.1910, § 6981.

§63476.  Isolation of prisoners having contagious disease  Jail construction.

It shall be the duty of officials who construct jails, city prisons or holdovers to provide a room for the segregation of prisoners who may be found to have a contagious disease. R.L. 1910 Sec. 6982.

R.L.1910, § 6982.

§63477.  Sanitation of charitable institutions.

Section 477. The county commissioners shall provide necessary supplies and cause the charitable institutions of their county to be maintained in a clean and sanitary condition at all times. Enforcement of this section shall be the responsibility of the Director of the Department of Public Welfare.

R.L.1910, § 6983; Laws 1978, c. 244, § 27, eff. July 1, 1978.

§63479.  Violations  Penalty.

Any official failing in any duty prescribed by the provisions of this article shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined in any sum not less than ten dollars nor more than five hundred dollars, and in addition thereto may be removed from office. R.L. 1910 Sec. 6985.

R.L.1910, § 6985.

§63-485.1.  Purpose of act.

The purpose of Sections 485.1 through 485.8 of this title shall be to provide a specialized hospital, which shall be named the J.D. McCarty Center for Children with Developmental Disabilities, for the care, maintenance, training, treatment, and general mental and physical rehabilitation of the residents of the state, and when space permits nonresidents, who may be afflicted with cerebral palsy or other developmental disabilities, provided that such specialized hospital shall be able to refuse admission to those patients who after competent examination are determined to be unable to benefit from such training, treatment, and general mental and physical rehabilitation, and provided that such specialized hospital shall be able to discharge and return any child to its parent or guardian if it is determined after admission that such training, treatment, and general mental and physical rehabilitation is not aiding the child.  Educational services that may be required during an inpatient stay shall be arranged through and provided by the appropriate local education area (LEA).  The term "cerebral palsy" as used in this title shall include all types of cerebral palsy.

Added by Laws 1947, p. 401, § 1, emerg. eff. May 7, 1947.  Amended by Laws 1949, p. 433, § 1; Laws 1981, c. 71, § 1, operative July 1, 1981; Laws 1992, c. 307, § 15, eff. July 1, 1992; Laws 1995, c. 262, § 1, eff. July 1, 1995.

§63485.2.  Oklahoma Spastic Paralysis Commission  Creation  Powers and duties.

There is hereby created the Oklahoma Spastic Paralysis Commission, which is designated as an agency of the State of Oklahoma, and is hereby authorized to exercise the powers and duties authorized in this act and all other powers incident and necessary to the purpose of this act.

Laws 1947, p. 401, § 2.

§63-485.3.  J.D. McCarty Center for Children with Developmental Disabilities - Establishment and maintenance - Contracts - Payments - Power of Commission - Legal representation - Sale of surplus property and fixtures.

A.  The Oklahoma Cerebral Palsy Commission is hereby authorized and empowered to:

1.  Establish and maintain the J.D. McCarty Center for Children with Developmental Disabilities, to provide care, maintenance, training, treatment, habilitation and rehabilitation of persons afflicted with cerebral palsy and other developmental disabilities within such institute;

2.  Set fees and charges for patient services;

3.  Provide care, maintenance, training, treatment and rehabilitation services to children not afflicted with cerebral palsy or developmental disabilities but who may benefit from the services available from the J.D. McCarty Center for Children with Developmental Disabilities, as determined to be practicable by the Oklahoma Cerebral Palsy Commission;

4.  Provide services to any adults who may benefit from services available from the J.D. McCarty Center for Children with Developmental Disabilities, as determined to be practicable by the Oklahoma Cerebral Palsy Commission; provided, that services to adults shall not diminish any services available to children;

5.  Enter into contracts for the purchase of real estate or other property and to buy or sell real estate, personal property and equipment necessary or incidental to the carrying out of the provisions of Sections 485.1 through 485.11 of this title; and

6.  Enter into contracts with the Commission for Human Services and with other agencies of the state and of the counties in furtherance of the provisions of Sections 485.1 through 485.11 of this title; provided, the Oklahoma Cerebral Palsy Commission shall receive from the Commission for Human Services payments aggregating a minimum of One Hundred Thousand Dollars ($100,000.00) annually from funds set aside in the Children with Special Health Care Needs Program; and provided further, the Oklahoma Cerebral Palsy Commission may negotiate with the Commission for Human Services or its successors for additional payments above One Hundred Thousand Dollars ($100,000.00) from such funds.

B.  The Commission shall be charged with the duties of management and control of the J.D. McCarty Center for Children with Developmental Disabilities and shall:

1.  Have power to sue or be sued in its own name; and

2.  Obtain and pay for an annual audit of the books and records of the J.D. McCarty Center for Children with Developmental Disabilities, conducted by the Office of the State Auditor and Inspector or by a qualified, independent auditor in conformance with standards and guidelines established by the State Auditor and Inspector.

C.  The Attorney General shall furnish the Commission with legal representation.  The Commission shall not contract for private legal counsel except for extraordinary situations other than normal day-to-day situations, and when approved by the Attorney General.

D.  For the purposes of moving the J.D. McCarty Center for Children with Developmental Disabilities to its new facilities, the Oklahoma Cerebral Palsy Commission may sell surplus property and fixtures.  Such sale of surplus property and fixtures shall be exempt from Sections 62.2 through 62.6 of Title 74 of the Oklahoma Statutes.  The Commission shall sell such surplus property and fixtures at fair market value as determined by the members of the Commission.  The process for the sale and transfer of title shall originate with the Commission.  All proceeds from such sale of the property and fixtures shall be deposited into the J.D. McCarty Center for Children with Developmental Disabilities Revolving Fund.

Added by Laws 1947, p. 401, § 3, emerg. eff. May 7, 1947.  Amended by Laws 1949, p. 434, § 2, emerg. eff. May 31, 1949; Laws 1976, c. 191, § 4, emerg. eff. June 4, 1976; Laws 1981, c. 71, § 2, operative July 1, 1981; Laws 1988, c. 222, § 4, operative July 1, 1988; Laws 1992, c. 307, § 16, eff. July 1, 1992; Laws 1995, c. 262, § 2, eff. July 1, 1995; Laws 1997, c. 281, § 2, eff. July 1, 1997; Laws 2004, c. 426, § 1, eff. July 1, 2004.

NOTE:  Laws 1992, c. 249, § 4 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§63-485.4.  Oklahoma Cerebral Palsy Commission - Gifts and bequests.

The Oklahoma Cerebral Palsy Commission is authorized to accept and receive gifts and bequests of money and property, both real and personal, which may be tendered by will or gift, conditionally or unconditionally, for the use of the Commission in the exercise of its powers and duties described in this act.  The Commission shall administer the property or funds in the manner consistent with the terms of the gift and provisions of law.  The Commission is hereby directed, authorized, and empowered to hold such funds in trust or invest them and use either principal or interest in keeping with the terms of the gift as stipulated by the donors for the sole benefit of the Commission in the performance of its duties provided herein.

Added by Laws 1947, p. 401, § 4, emerg. eff. May 7, 1947.  Amended by Laws 2004, c. 426, § 2, eff. July 1, 2004.

§63-485.5.  Members of Commission - Appointment - Term - Travel expenses.

The Oklahoma Cerebral Palsy Commission shall be composed of five (5) members who shall serve without compensation.  The three members of the Commission serving on the Commission on June 30, 2004, shall serve the remainder of their respective terms.  Beginning July 1, 2004, the Governor of the State of Oklahoma shall appoint to the Commission two additional members who shall be chosen from a list of ten persons submitted to the Governor by the Grande Voiture of Oklahoma of La Societe des Quarante Hommes et Huit Chevaux.  One new member shall be appointed for a two-year term and one new member for a three-year term on the Commission.  Thereafter, any member who takes the place of a member whose term is expiring shall be appointed to a three-year term in the same manner and from a list to be submitted as provided in this section for the original Commission pursuant to this section.  Each member of the Commission shall be entitled to be reimbursed for necessary travel expenses pursuant to the State Travel Reimbursement Act.

Added by Laws 1947, p. 401, § 5, emerg. eff. May 7, 1947.  Amended by Laws 1949, p. 434, § 3, emerg. eff. May 31, 1949; Laws 1969, c. 5, § 1, emerg. eff. Feb. 3, 1969; Laws 1985, c. 178, § 47, operative July 1, 1985; Laws 2004, c. 426, § 3, eff. July 1, 2004.

§63-485.6.  Officers - Organization - Director and personnel - Legal assistance.

A.  The members of the Oklahoma Cerebral Palsy Commission shall select from among the members of the Commission a chair and a secretary, and organize itself for the purpose of carrying out the provisions of Section 485.1 et seq. of this title.

B.  The Commission is hereby authorized in its discretion to employ a director and such other professional and nonprofessional personnel as may be required in its estimation to carry out the provisions of this act and to fix the salaries or compensation of all such personnel so employed by the Commission; provided that physical therapists, physical therapist assistants, occupational therapists, certified occupational therapist aides and speech pathologists so employed shall be unclassified and exempt from the provisions of the Merit System of Personnel Administration.  The Commission is authorized to hire an attorney to provide legal assistance or to contract for such specialized services only as provided for in Section 485.3 of this title.

Added by Laws 1947, p. 401, § 6, emerg. eff. May 7, 1947.  Amended by Laws 1949, p. 435, § 5, emerg. eff. May 31, 1949; Laws 1995, c. 262, § 3, eff. July 1, 1995; Laws 1996, c. 326, § 4, eff. July 1, 1996.

§63485.7.  Bonds of members.

Each member of the Commission shall give bond to the State of Oklahoma in the sum of One Thousand Dollars ($1,000.00) conditioned for the honest and faithful performance of his duties, which bonds shall be approved by the Governor and deposited in the office of the Secretary of State.  Laws 1947 P.  402, Sec.  7; Laws 1949, p. 435, Sec. 6.

Laws 1947, p. 402, § 7; Laws 1949, p. 435, § 6.

§63485.8.  Partial invalidity.

It is the intention of the Legislature to enact each and every part of this Act and if any section, paragraph, sentence, item, or clause of this Act shall for any reason be held unconstitutional, such decision shall not affect the validity of the remaining portions of this Act. Laws 1947 P. 402, Sec. 9.

Laws 1947, p. 402, § 9.

§63485.9.  Change of name for Institute and Commission.

A.  The names of the "Oklahoma Cerebral Palsy Center", formerly the "Oklahoma Cerebral Palsy Institute", and the "Oklahoma Spastic Paralysis Commission" are hereby changed to the "J.D. McCarty Center for Children with Developmental Disabilities" and the "Cerebral Palsy Commission", respectively.

B.  Wherever in the statutes of this state the name "Oklahoma Cerebral Palsy Institute" or "Oklahoma Cerebral Palsy Center" occurs, the reference shall be deemed to be to the "J.D. McCarty Center for Children with Developmental Disabilities"; and wherever in said statutes the name "Oklahoma Spastic Paralysis Commission" appears, this reference shall be deemed to be to the "Cerebral Palsy Commission".

Laws 1961, p. 483, §§ 1, 2, emerg. eff. Jan. 30, 1961; Laws 1981, c. 71, § 3, operative July 1, 1981; Laws 1992, c. 307, § 17, eff. July 1, 1992.

§63485.10.  Annuity contracts  Purchases as salary payments.

A part of the salary, not to exceed the exclusion allowances provided in Section 403(b)(2), Internal Revenue Code, payable to any employee of the J.D. McCarty Center for Children with Developmental Disabilities may, at the request of the employee, be paid by the purchase of an annuity contract from any insurance company authorized to do business in Oklahoma by the J.D. McCarty Center for Children with Developmental Disabilities for the employee, and the employee shall be entitled to have such annuity contract continued in force in succeeding years by the J.D. McCarty Center for Children with Developmental Disabilities.  The amounts so contributed or paid by the J.D. McCarty Center for Children with Developmental Disabilities for the annuity contract, or to continue it in force, shall be considered as payment of salary, for the same amounts, to the employee for State Retirement purposes, State Aid purposes, or Social Security purposes, but not for State Income Tax purposes.  Provided that the amount received under such annuity contracts shall be income subject to state income tax when actually received.

Laws 1967, c. 243, § 3, emerg. eff. May 8, 1967; Laws 1981, c. 71, § 4, operative July 1, 1981; Laws 1992, c. 307, § 18, eff. July 1, 1992.

§63485.11.  J.D. McCarty Center for Children with Developmental Disabilities Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Cerebral Palsy Commission to be designated the "J.D. McCarty Center for Children with Developmental Disabilities Revolving Fund".  The fund shall consist of all monies received by the Commission pursuant to statutory authority, but not including appropriated funds, gifts and bequests.  The revolving fund shall be a continuing fund, not subject to fiscal year limitations and shall be under the control and management of the administrative authorities of the Commission.  Expenditures from the fund shall be made pursuant to the laws of the state and the statutes relating to the Commission and may include up to Twentyfive Thousand Dollars ($25,000.00) in expenditures for capital improvements within a single fiscal year or as otherwise provided by the Legislature.  Warrants for expenditures from the fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Commission and approved for payment by the Director of State Finance.

Added by Laws 1986, c. 209, § 5, operative July 1, 1986.  Amended by Laws 1988, c. 222, § 5, operative July 1, 1988; Laws 1992, c. 307, § 19, eff. July 1, 1992.

§63-485.12.  Exemptions.

Specialized vehicles utilized by the J.D. McCarthy Center for Children with Developmental Disabilities shall not be included in nor subject to provisions of law establishing the State Motor Pool Division within the Office of Public Affairs.

Added by Laws 1980, c. 345, § 16, emerg. eff. June 25, 1980.  Amended by Laws 1983, c. 304, § 27, eff. July 1, 1983; Laws 2002, c. 397, § 29, eff. Nov. 1, 2002.  Renumbered from § 159.11 of Title 47 by Laws 2002, c. 397, § 35, eff. Nov. 1, 2002.

§63488.1.  Program of immunization.

The State Department of Public Health is hereby authorized to initiate and organize a statewide program supplementing a program of the National Foundation for Infantile Paralysis and administer vaccine designed to immunize children against that disease.  Said Department is authorized to cooperate further with the authorities of the National Foundation for Infantile paralysis and to make such rules and regulations in connection therewith as will assure the administration of vaccine to the greatest possible number of children within the age group most susceptible to the disease and within the limits of the funds made available for that purpose under the provisions of this act.

Laws 1955, p. 348, § 1.

§63488.2.  Funds.

The Governor of the State is hereby authorized to set aside from his Emergency Contingency Fund such monies as he shall determine may be used for such purpose without impairing said fund beyond the amount deemed by him to be necessary as a reserve for possible contingencies involving the primary purpose of said fund. The State Emergency Relief Board is hereby authorized and directed to determine and set aside all funds which said Board shall determine are not necessary now or during the next biennium for the normal function of the Emergency Relief Program directed by said Board.  The funds made available under the provisions of this section are hereby appropriated to the State Department of Public Health to be used to defray the expenses of purchasing and administering vaccine under the program authorized by the provisions of Section 1 of this act.

Laws 1955, p. 348, § 2.

§63535.  Definitions.

As used in this act:

1.  "Commissioner" means the State Commissioner of Health, or his designated representative;

2.  "Committee" means the Hemophilia Advisory Committee;

3.  "Department" means the State Department of Health; and

4.  "Hemophilia" means a bleeding tendency resulting from a genetically determined deficiency factor in the blood.

§63536.  Hemophilia care and treatment program.

The Department shall establish a program for the care and treatment of persons suffering from hemophilia.  This program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with this critical, chronic bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital medical insurance coverages, medicare, medicaid, other government assistance programs and private charitable assistance programs.

§63537.  Hemophilia Advisory Committee.

The Commissioner shall appoint a Hemophilia Advisory Committee to consult with the Department in the administration of this act. The Committee shall be composed of seven (7) persons, one representative each from hospitals, medical schools, blood banks, voluntary agencies interested in hemophilia, local public health agencies, medical specialists in hemophilia, and the general public. Each member shall hold office for a term of four (4) years and until his successor is appointed and qualified.  However, the terms of the members first taking office shall expire, as designated at the time of appointment, one at the end of the first year, two at the end of the second year, two at the end of the third year, and two at the end of the fourth year, after date of appointment. Whenever a vacancy occurs in said office, the Governor shall appoint a qualified person to fulfill the remainder of the unexpired term. The Committee shall meet as frequently as the Commissioner deems necessary, but not less than once each year.  The Committee members shall receive no compensation but shall be reimbursed for travel expenses incurred in carrying out their duties as members of this Committee, in accordance with the State Travel Reimbursement Act.

§63538.  Powers and duties of Department.

The Department, with the advice of the Committee shall:

1.  Develop standards for determining eligibility for care and treatment under this program;

2.  Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including selfadministration, prevention and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

3.  Extend financial assistance to persons suffering from hemophilia in obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical and dental facilities, and at home or, participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives and concentrates and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the monies appropriated to carry out the provisions of this act;

4.  Institute and carry on educational programs among physicians, dentists, hospitals, public health departments and the public concerning hemophilia including dissemination of information and the conducting of education programs concerning the methods of care and treatment of persons suffering from hemophilia;

5.  Employ all necessary administrative personnel as may be provided in its budget to carry out the provisions of this act; and

6.  Promulgate all rules and regulations necessary to effectuate the purposes of this act.

§63-663.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63-680.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63681.  School buildings - Protection from tornadoes and severe weather.

School authorities of the State of Oklahoma, its political subdivisions, and its school districts are authorized to plan, design, and construct new school buildings and make additions to existing school buildings that afford protection for the anticipated school body, faculty, and visitors against tornadoes and severe weather.  Each school, administration building and institution of higher learning shall have written plans and procedures in place for protecting students, faculty, administrators and visitors from natural and man-made disasters and emergencies.  Plans shall be placed on file at each school district and each local emergency management organization within the district.  Each school district and institution of higher learning shall make annual reports to the local school board or Board of Regents detailing the status of emergency preparedness and identified safety needs for each school or institution.

Added by Laws 1967, c. 4, § 2, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 1, emerg. eff. May 29, 2003.

§63682.  Federal assistance programs  Participation.

Each state institution, agency, board, and department, each political subdivision of the state, and each school district of the state is authorized to participate in such federal assistance programs as may be available or may become available to assist in providing tornado and severe weather protection.

Added by Laws 1967, c. 4, § 3, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 2, emerg. eff. May 29, 2003.

§63-682.1.  Vaccination program for first responders.

A.  As used in this section:

1.  "Department" means the State Department of Health, Bioterrorism Division;

2.  "Director" means the Commissioner of Health;

3.  "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance or biological product, to cause or attempt to cause death, disease or other biological malfunction in any living organism;

4.  "Disaster locations" means any geographical location where a bioterrorism attack, terrorist attack, catastrophic or natural disaster or emergency occurs; and

5.  "First responders" means state and local law enforcement personnel, fire department personnel and emergency medical personnel who will be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters and emergencies.

B.  The Department shall offer a vaccination program for first responders who may be exposed to infectious diseases when deployed to disaster locations.  The vaccinations shall include, but are not limited to, hepatitis B vaccination, diphtheria-tetanus vaccination, influenza vaccination, and other vaccinations when recommended by the United States Public Health Service and in accordance with Federal Emergency Management Directors Policy.  Immune globulin will be made available when necessary.

C.  Participation in the vaccination program will be voluntary by the first responders, except for first responders who are classified as having "occupational exposure" to bloodborne pathogens as defined by the Occupational Safety and Health Administration Standard contained at 29 CFR 1910.1030.  First responders who are classified as having "occupational exposure" to bloodborne pathogens shall be required to take the designated vaccinations.

D.  A first responder shall be exempt from vaccinations when a written statement from a licensed physician is presented indicating that a vaccine is medically contraindicated for that person or the first responder signs a written statement that the administration of a vaccination conflicts with their religious tenets.

E.  In the event of a vaccine shortage, the Director, in consultation with the Governor and the Centers for Disease Control and Prevention, shall give priority for vaccination to first responders.

F.  The Department shall notify first responders of the availability of the vaccination program and shall provide educational materials on ways to prevent exposure to infectious diseases.

G.  The Department may contract with county and local health departments, not-for-profit home health care agencies, hospitals and physicians to administer a vaccination program for first responders.

H.  This section shall be effective upon receipt of federal funding and/or federal grants for administering a first responders vaccination program.  Upon receipt of such funding, the Department shall make available the vaccines to first responders as provided in this section.  If federal funds for these vaccines cease, the state shall not be liable for the continuation or cost of vaccines.

Added by Laws 2003, c. 292, § 1, emerg. eff. May 27, 2003.

§63683.1.  Citation.

This act may be cited as the "Oklahoma Emergency Management Act of 2003".

Added by Laws 1967, c. 33, § 1, emerg. eff. March 21, 1967.  Amended by Laws 1999, c. 57, § 1, eff. July 1, 1999; Laws 2003, c. 329, § 3, emerg. eff. May 29, 2003.

§63683.2.  Findings and declarations.

A.  Because of the existing and increasing possibility of the occurrence of disasters of unprecedented size and destructiveness resulting from natural and man-made causes, in order to ensure that preparations of this state will adequately deal with such disasters and emergencies, to generally provide for the common defense and to protect the public peace, health, and safety, to preserve the lives and property of the people of this state, and to carry out the objectives of state and national survival and recovery in the event of a disaster or emergency, it is hereby found and declared to be necessary to:

1.  Create the Oklahoma Department of Emergency Management (OEM);

2.  Authorize the creation of local organizations for emergency management in the counties and incorporated municipalities of this state;

3.  Provide for the formulation and execution of an emergency operations plan for the state;

4.  Confer upon the Governor and upon the executive heads or governing bodies of the political subdivisions of the state the emergency powers provided by the Oklahoma Emergency Management Act of 2003;

5.  Provide for the rendering of mutual aid among the political subdivisions of this state and with other states to cooperate with the federal government with respect to carrying out emergency management functions and hazard mitigation; and

6.  Provide sufficient organization to meet, prevent or reduce emergencies in the general interest and welfare of the public and this state.

B.  It is further declared to be the purpose of the Oklahoma Emergency Management Act of 2003 and the policy of this state that all emergency management and hazard mitigation functions of this state be coordinated to the maximum extent with the comparable functions of the federal government, including its various departments and agencies, of other states and localities, and of private agencies of every type, to the end that the most effective preparation and use may be made of available workforce, resources and facilities for dealing with disaster and hazard mitigation.

C.  It is also directed that each state agency, board, commission, department or other state entity having responsibilities either indicated in the state Emergency Operations Plan or by the nature of the service it provides to the citizens of Oklahoma shall have written plans and procedures in place to protect individual employees, administrators and visitors from natural and man-made disasters and emergencies occurring at the work place.  Plans and procedures shall be in concurrence with the Oklahoma Department of Emergency Management Guidebook titled "Emergency Standard Operating Procedures" for state departments, agencies, offices and employees.  Each state agency, board, commission, department or other state entity shall provide a calendar year annual report on the status of their emergency management program to the Department of Emergency Management.  The Department of Emergency Management shall compile and integrate all reports into a report to the Governor and Legislature on the status of state emergency preparedness.

D.  Each state agency, board, commission, department or other state entity shall have written plans and procedures in place to support the responsibilities stated in the state Emergency Operations Plan.

Added by Laws 1967, c. 33, § 2, emerg. eff. Feb. 14, 1967.  Amended by Laws 1976, c. 135, § 1, emerg. eff. May 24, 1976; Laws 1984, c. 113, § 1, eff. July 1, 1984; Laws 1999, c. 57, § 2, eff. July 1, 1999; Laws 2003, c.329, § 4, emerg. eff. May 29, 2003.

§63683.3.  Definitions.

As used in the Oklahoma Emergency Management Act of 2003:

1.  "Emergency management" means the preparation for and the coordination of all emergency functions by organized and trained persons, who will extend existent governmental functions and provide other necessary nongovernmental functions, to prevent, minimize and repair injury and damage resulting from natural or man-made disasters developing to such an extent to cause an extreme emergency situation to arise which by declaration of the Governor jeopardizes the welfare of the citizens of this state.  These emergency functions include, but are not limited to, fire fighting, law enforcement, medical and health, search and rescue, public works, warnings, communications, hazardous materials and other special response functions, evacuations of persons from affected areas, emergency assistance services, emergency transportation, and other functions related to preparedness, response, recovery and mitigation;

2.  "Emergency Operations Plan" means that plan which sets forth the organization, administration and functions for emergency management by the state or local government;

3.  "Emergency" means any occasion or instance for which, in the determination of the President of the United States or the Governor of the State of Oklahoma, federal or state assistance is needed to supplement state and local efforts and capabilities to save lives and to protect property and public health and safety, or to lessen or avert threat of a catastrophe in any part of the state;

4.  "Significant events" means all hazardous material releases of any size and type, earthquakes, fires involving large buildings or facilities and large grass or wild fires, explosions, bomb threats, terrorist/civil disturbance, aircraft crash, natural disaster, utility disruption, dam breach, technological/man-made incident, search and rescue, structural collapse, and any other incident that poses significant consequences to the jurisdiction;

5.  "Hazard mitigation" means any cost-effective measure which will reduce or eliminate the effects of a natural or man-made disaster;

6.  "Local organization for emergency management" means an organization created in accordance with the provisions of the Oklahoma Emergency Management Act of 2003 by state or local authority to perform local emergency management functions;

7.  "Man-made disaster" means a disaster caused by acts of man including, but not limited to, an act of war, terrorism, chemical spill or release, or power shortages that require assistance from outside the local political subdivision;

8.  "Natural disaster" means any natural catastrophe, including, but not limited to, a tornado, severe storm, high water, flood waters, wind-driven water, earthquake, landslide, mudslide, snowstorm, or drought which causes damage of sufficient severity and magnitude to warrant hazard mitigation or the use of resources of the federal government, or the state and political subdivisions thereof to alleviate the damage, loss, hardship or suffering caused thereby; and

9.  "Political subdivision" shall mean any county, city, town or municipal corporation of the State of Oklahoma represented by an elected governing body.

Added by Laws 1967, c. 33, § 3, emerg. eff. Feb. 14, 1967.  Amended by Laws 1976, c. 135, § 2, emerg. eff. May 24, 1976; Laws 1979, c. 50, § 1, eff. July 1, 1979; Laws 1999, c. 57, § 3, eff. July 1, 1999; Laws 2003, c. 329, § 5, emerg. eff. May 29, 2003.

§63683.4.  Oklahoma Department of Emergency Management - Powers and duties of Director.

A.  There is hereby created the Oklahoma Department of Emergency Management (OEM).  The Governor shall appoint a Director of the Department, with the advice and consent of the Senate, who shall be the head of the Department.  The Governor shall fix the salary of the Director, in cooperation with standards promulgated by the Office of Personnel Management.

B.  The Director may employ personnel and fix their compensation in cooperation with standards promulgated by the Office of Personnel Management, and may make such expenditures within the appropriation therefor, or from such other available funds as may be necessary to carry out the purposes of the Oklahoma Emergency Management Act of 2003 and other programs specified by law.

C.  The Director and other personnel of the Department shall be provided with appropriate office space, furniture, equipment, supplies, stationery, and printing in the same manner as provided for personnel of other state agencies.

D.  The Director, subject to the direction and control of the Governor, shall be the executive head of the Department and shall serve as the chief advisor to the Governor on emergency management and shall:

1.  Be responsible to the Governor for carrying out the programs as required by law;

2.  Coordinate the activities of all organizations for emergency management within the state;

3.  Maintain liaison with and cooperate with the emergency management agencies and organizations of other states and of the federal government;

4.  Develop and maintain a comprehensive all-hazards mitigation plan for this state;

5.  Implement the Oklahoma Hazard Mitigation Program;

6.  Have such additional authority, duties, and responsibilities authorized by the Oklahoma Emergency Management Act of 2003 and as may be prescribed by the Governor; and

7.  Supervise the Office of Volunteerism in accordance with Section 683.26 of this title.

E.  The Director shall supervise the formulation, execution, review and revisions of the state Emergency Operations Plan as provided for by Section 683.2 of this title.  The plan shall be reviewed annually and revised as necessary.

Added by Laws 1967, c. 33, § 4, emerg. eff. Feb. 14, 1967.  Amended by Laws 1982, c. 338, § 48, eff. July 1, 1982; Laws 1984, c. 113, § 2, eff. July 1, 1984; Laws 1991, c. 216, § 13, operative July 1, 1991; Laws 1999, c. 57, § 4, eff. July 1, 1999; Laws 2003, c. 329, § 6, emerg. eff. May 29, 2003.

§63-683.5a.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63683.6.  Emergency Management Advisory Council - State Hazard Mitigation Team - Members - Duties.

A.  There is hereby created an Emergency Management Advisory Council.  The members of the Council shall be composed of the Governor, who shall serve as chair of the Council, and the following department heads:

1.  The Director of the Oklahoma Department of Emergency Management;

2.  The Commissioner of Public Safety;

3.  The Adjutant General;

4.  The Commissioner of Health;

5.  The Commissioner of the State Department of Agriculture, Food, and Forestry;

6.  The Director of the Department of Human Services;

7.  The Director of the Department of Transportation;

8.  The Director of the Oklahoma Water Resources Board;

9.  The State Fire Marshal;

10.  The Department of Environmental Quality; and

11.  The Oklahoma Sheriff's Association,

who shall serve without additional compensation.

B.  The Council shall advise the Governor and the Director on all matters pertaining to emergency management.

C.  1.  There is hereby created the State Hazard Mitigation Team, composed of the administrative heads of the following agencies or their designees:

a. Oklahoma Department of Emergency Management, who shall serve as the Team Coordinator,

b. Oklahoma Water Resources Board,

c. Oklahoma Climatological Survey,

d. Oklahoma Conservation Commission,

e. Oklahoma Corporation Commission,

f. Oklahoma Department of Commerce,

g. Oklahoma Department of Environmental Quality,

h. Oklahoma Department of Human Services,

i. Oklahoma Department of Health,

j. Oklahoma Department of Transportation,

k. Oklahoma Department of Agriculture, Food, and Forestry or Secretary of the Oklahoma Department of Agriculture, Food, and Forestry,

l. Oklahoma Department of Wildlife Conservation,

m. Oklahoma Historical Society,

n. Oklahoma Insurance Commission,

o. Association of County Commissioners of Oklahoma,

p. Oklahoma Municipal League,

q. State Fire Marshal, and

r. Oklahoma Department of Labor.

2.  Depending on the circumstances, the Team Coordinator may request participation of the heads of any other state agencies as deemed appropriate.

3.  The Team Coordinator shall also request that a representative of the United States Army Corps of Engineers be appointed by the administrative head of the Tulsa District to participate on the Team.

4.  The Team Coordinator shall also request a representative of the U.S. Department of Housing and Urban Development be appointed by the administrative head of the Oklahoma City office to participate on the team.

5.  The State Hazard Mitigation Team will meet as determined by the Team Coordinator to review and recommend updates to the State Comprehensive All-hazard Mitigation Plan, and shall have those additional responsibilities as provided by the Team Coordinator, including, but not limited to, the review and recommendation for loan and grant application under the Oklahoma Flood Hazard Mitigation Program.

Added by Laws 1967, c. 33, § 6, emerg. eff. Feb. 14, 1967.  Amended by Laws 1979, c. 241, § 7, operative July 1, 1979; Laws 1999, c. 57, § 5, eff. July 1, 1999; Laws 2003, c. 329, § 7, emerg. eff. May 29, 2003.

§63683.8.  Powers and duties of Governor.

A.  The Governor shall have general direction and control of the Oklahoma Department of Emergency Management and shall be responsible for carrying out the provisions of the Oklahoma Emergency Management Act of 2003.  In the event of an emergency that exceeds local capability, the Governor may assume direct operational control over all or any part of the emergency management functions within this state.

B.  The Governor shall have general direction and control of emergency management within the state and all officers, boards, agencies, individual or groups established under the Emergency Operations Plan.  The Governor shall have the authority pursuant to the Oklahoma Emergency Management Act of 2003 to establish such offices, boards, agencies, or positions as may be necessary to carry into effect the Emergency Operations Plan.

C.  The Governor is authorized to cooperate with the federal government, with other states, and with private agencies in all matters pertaining to the emergency management of this state and of the nation.

D.  To effect the policy and purpose of the Oklahoma Emergency Management Act of 2003, the Governor is further authorized and empowered to:

1.  Make, amend, and rescind the necessary orders and rules to carry out the provisions of the Oklahoma Emergency Management Act of 2003 within the limits of authority conferred upon the Governor herein, with due consideration of the emergency management plans of the federal government;

2.  Cause to be prepared and updated annually a comprehensive plan and program for emergency management of this state, such plans and programs to be integrated into and coordinated with the plans of the federal government and of other states to the fullest possible extent, and to coordinate the preparation of plans and programs for emergency management by the political subdivisions of this state;

3.  Procure supplies and equipment in accordance with such plans and programs, institute training programs and public information programs, take all other preparatory steps, including the partial or full activation of emergency management organizations in advance of actual disaster, and to ensure the furnishing of adequately trained and equipped personnel in time of need, during periods of national emergency, or natural disasters that might occur in this state, or which develop into emergency situations;

4.  On behalf of this state, enter into mutual aid arrangements with other states and coordinate mutual aid plans between political subdivisions of this state;

5.  Delegate any administrative authority vested in the Governor pursuant to the Oklahoma Emergency Management Act of 2003, and provide for subdelegation of any such authority;

6.  Confirm the appointment of qualified emergency managers upon recommendations of local authorities as provided in Section 683.11 of this title;

7.  Cooperate with the President of the United States and the heads of the Armed Forces, the Federal Emergency Management Agency, and other appropriate federal officers and agencies, with the officers and agencies of other states in matters pertaining to the emergency management of the state and nation, including the direction and control of:

a. state emergency management activations and exercises,

b. warnings for actual or exercise events and the equipment to be used in connection therewith,

c. the conduct of civilians and the movement of and cessation of movement of pedestrians and vehicular traffic during, prior and subsequent to natural and man-made disasters and emergencies,

d. public meetings or gatherings, and

e. the evacuation and reception of the civil population; and

8.  Prescribe uniform signals, warnings, alerts, credentials and insignia.

E.  In addition to prevention measures included in the state and local comprehensive plans and programs for emergency management, the Governor shall consider on a continuing basis steps that could be taken to mitigate the harmful consequences of emergencies and natural disasters.  At the Governor's direction and pursuant to any other authority specified by law, state agencies, including but not limited to those charged with responsibilities in connection with floodplain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land use planning, and construction standards, shall make studies of matters related to potential to mitigate emergency and natural disasters.  The Governor, from time to time, shall make such recommendations to the Legislature, to political subdivisions and to other appropriate public and private entities as may facilitate measures for mitigation of the harmful consequences of emergencies and natural disasters.

Added by Laws 1967, c. 33, § 8, emerg. eff. Feb. 14, 1967.  Amended by Laws 1999, c. 57, § 6, eff. July 1, 1999; Laws 2003, c. 329, § 8, emerg. eff. May 29, 2003.

§63683.9.  Natural or man-made emergency  Additional powers of Governor.

The provisions of this section shall be operative only during the existence of a natural or man-made emergency.  The existence of such emergency may be proclaimed by the Governor or by concurrent resolution of the Legislature if the Governor in such proclamation, or the Legislature in such resolution, finds that an emergency or disaster has occurred or is anticipated in the immediate future.  Any such emergency, whether proclaimed by the Governor or by the Legislature, shall terminate upon the proclamation of the termination thereof by the Governor, or by passage by the Legislature of a concurrent resolution terminating such emergency.  During such period as such state of emergency exists or continues, the Governor shall have and may exercise the following additional emergency powers:

1.  To activate the Emergency Operations Plan, and to assume regulatory control over all essential resources of this state, directly or through the boards, agencies, offices and officers established by said Emergency Operations Plan, to determine priorities of such resources and allocate such resources as the Governor may deem necessary in cooperation with the political subdivisions of this state, the federal government, or other states.  "Resources" shall mean all economic resources within this state including but not limited to food, manpower, health and health manpower, water, transportation, economic stabilization, electric power, petroleum, gas, and solid fuel, industrial production, construction and housing.

2.  To enforce all laws, rules and regulations relating to emergency management and to assume direct operational control of any or all emergency management forces and helpers in this state.

3.  To provide for the evacuation of all or part of the population from any stricken or threatened area or areas within this state and to take such steps as are necessary for the receipt and care of such evacuees.

4.  Subject to the provisions of the State Constitution, to remove from office any public officer having administrative responsibilities under this act for willful failure to obey any order, rule or regulation adopted pursuant to this act.  Such removal shall be upon charges after service upon such person of a copy of such charges and after giving such person an opportunity to be heard in the defense of such person.  Pending the preparation and disposition of charges, the Governor may suspend such person for a period not exceeding thirty (30) days.  A vacancy resulting from removal or suspension pursuant to this section shall be filled by the Governor until it is filled as otherwise provided by law.

5.  To perform and exercise such other functions, powers, and duties as are necessary to promote and secure the safety and protection of the civilian population and to carry out the provisions of the Emergency Operations Plan in a national or state emergency.

Added by Laws 1967, c. 33, § 9, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 9, emerg. eff. May 29, 2003.

§63-683.10.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63683.11.  Political subdivisions - Emergency management programs - Emergency management directors - Declaration of local emergency.

A.  All incorporated jurisdictions of this state are required to develop an emergency management program in accordance with the Oklahoma Emergency Management Act of 2003.  County jurisdictions are required to have a qualified emergency management director as outlined in this section.  Incorporated municipalities are required to either have an emergency management director or create an agreement with the county for emergency management services.  Each local organization for emergency management shall have a director who shall be appointed by the executive officer or governing body of the political subdivision, who shall report directly to the chief executive officer or chief operating officer and who shall have direct responsibility for the organization, administration, and operation of such local organization for emergency management, subject to the direction and control of such executive officer or governing body.  Each local organization for emergency management shall perform emergency management functions within the territorial limits of the political subdivisions within which it is organized, and, in addition, shall conduct such functions outside of such territorial limits as may be required pursuant to this act.  Each local emergency management organization shall develop, maintain and revise, as necessary, an emergency operations plan for the jurisdiction.  Each plan shall address the emergency management system functions of preparedness, response, recovery and mitigation.  Such plan shall be coordinated with the state.

B.  Emergency Management Directors (EMD) shall meet the qualifications promulgated by the Oklahoma Department of Emergency Management (OEM).  The minimum qualifications include:

1.  U.S. citizenship;

2.  High school diploma or equivalent;

3.  Valid Oklahoma driver license;

4.  Social security number;

5.  Has not been convicted of a felony in Oklahoma; and

6.  Within one (1) year of appointment, the EMD must complete basic emergency management training provided by the OEM.

C.  Prior to employment, the employing agency shall obtain a name-based background search by the Oklahoma State Bureau of Investigation to determine if the EMD has been convicted of a felony.

D.  Each Emergency Management Director shall be responsible for all aspects of emergency management in their jurisdiction including: conducting a hazard analysis detailing risks and vulnerabilities, annually updating the existing all-hazard Emergency Operations Plan (EOP), conducting and arranging for necessary training of all relevant personnel, conducting annual exercises to evaluate the plan, managing resources, determining shortfalls in equipment, personnel and training, revising the EOP as necessary, establishing and maintaining an office of emergency management, communications, warnings, conducting or supervising damage assessment and other pre-and post-disaster-related duties.

E.  Local fire departments, law enforcement and other first response agencies shall notify the Emergency Management Director of all significant events occurring in the jurisdiction.  Emergency Management Directors shall promptly report significant events to the Oklahoma Department of Emergency Management.

F.  In carrying out the provisions of this act, each political subdivision, in which any disaster as described in Section 683.3 of this title occurs, shall have the authority to declare a local emergency and the power to enter into contracts and incur obligations necessary to combat such disaster, protecting the health and safety of persons and property, and providing emergency assistance to the victims of such disaster.  Each political subdivision is authorized to exercise the powers vested under this section in the light of the exigencies of the extreme emergency situation without regard to time-consuming procedures and formalities prescribed by law (excepting mandatory constitutional requirements) pertaining to the performance of public work, entering into contracts, the incurring of obligations, the employment of temporary workers, the rental of equipment, the purchase of supplies and materials, and the appropriation and expenditure of public funds.

Added by Laws 1967, c. 33, § 11, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 10, emerg. eff. May 29, 2003.

§63683.12.  Mutual aid arrangements for reciprocal emergency management.

A.  The Director of each local organization for emergency management may, in collaboration with other public and private agencies within this state, develop or cause to be developed mutual aid arrangements for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.  Such arrangements shall be consistent with the state emergency management plan and program, and in time of emergency it shall be the duty of each local organization for emergency management to render assistance in accordance with the provisions of such mutual aid arrangements.

B.  The Director of each local organization for emergency management may, subject to the approval of the Governor, enter into mutual aid arrangements with emergency management agencies or organizations in other border states for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.

Added by Laws 1967, c. 33, § 12, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 11, emerg. eff. May 29, 2003.

§63683.13.  Emergency management activities declared as governmental functions  Workers' benefit rights preserved.

A.  All functions hereunder and all other activities relating to emergency management are hereby declared to be governmental functions.  The provisions of this section shall not affect the right of any person to receive benefits to which the person would otherwise be entitled under this act, or under the workers' compensation law, or under any pension law, nor the right of any such person to receive any benefits or compensation under any Act of Congress.  Any municipal fireman or policeman engaged in any emergency management activities, while complying with or attempting to comply with this act or any rule or regulation pursuant thereto, shall be considered as serving in his or her regular line of duty and shall be entitled to all benefits of any applicable pension fund.

B.  Any requirement for a license to practice any professional, mechanical, or other skill shall not apply to any authorized emergency management worker from any state rendering mutual aid and who holds a comparable license in that state, who shall practice such professional, mechanical, or other skill during an emergency declared under the provisions of this act, when such professional, mechanical or other skill is exercised in accordance with the provisions of this act.

C.  As used in this section, the term "emergency management worker" shall include any full or part-time paid, volunteer, or auxiliary employee of this state, or other states, territories, possession or the District of Columbia, of the federal government, or any neighboring country, or of any political subdivision thereof, or of any agency or organization, performing emergency management services under state supervision, and who has been properly trained in the performance of emergency management functions, at any place in this state subject to the order or control of, or pursuant to a request of, the state government or any political subdivision thereof.

D.  Any emergency management worker, as defined in this section, performing emergency management services at any place in this state pursuant to agreements, compacts, or arrangements for mutual aid and assistance, to which the state or a political subdivision thereof is a party, shall possess the same powers, duties, immunities, and privileges the person would ordinarily possess if performing the same duties in the state, province, or political subdivision thereof in which normally employed or rendering services.

Added by Laws 1967, c. 33, § 13, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 12, emerg. eff. May 29, 2003.

§63683.14.  Exemption from civil liability.

A.  Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons during an actual or impending emergency or exercise shall, together with any successors in interest, if any, not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises for loss of, or damage to, the property of such person; provided, that the injury or death was caused by or incidental to the actual use of such premises for such real, actual or impending emergency or exercise, and further provided that nothing herein contained shall grant immunity from gross, willful or wanton acts of negligence.

B.  Neither the State of Oklahoma nor any political subdivision thereof nor any officer or employee of the State of Oklahoma or of any political subdivision thereof nor volunteer whose services have been accepted and utilized by an officer or employee of the State of Oklahoma or of any political subdivision thereof for carrying out the functions of this act shall be civilly liable for any loss or injury resulting to any person's company, corporation or other legal entity as a result of any decision, determination, order or action of such employee in the performance of his assigned duties and responsibilities under this act during a stated emergency unless such loss or injury was caused by the gross negligence, or willfully and unnecessarily or by the wanton act of such state officer or employee or volunteer.  Nothing in this act shall be construed to waive the sovereignty or immunity of the State of Oklahoma, or any political subdivision thereof, from being sued.

Added by Laws 1967, c. 33, § 14, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 13, emerg. eff. May 29, 2003.

§63683.15.  Limitation on political activity.

No organization for emergency management established under the authority of this act shall participate in any form of political activity, nor shall it be employed directly or indirectly for political purposes.

Added by Laws 1967, c. 33, § 15, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 14, emerg. eff. May 29, 2003.

§63683.16.  Restriction on employment  Loyalty oath.

No person shall be employed in any capacity in any emergency management organization who advocates or has advocated a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence, or who has been convicted of or is under indictment or information charging any subversive act against the United States.  Each person who is appointed to serve in an organization of emergency management shall, before entering upon employment duties, take the Oklahoma Loyalty Oath, in writing, before a person authorized to administer oaths in this state.

Added by Laws 1967, c. 33, § 16, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 15, emerg. eff. May 29, 2003.

§63683.17.   Appropriation powers  Gifts, grants and loans.

A.  Each political subdivision shall have the power to make appropriations in the manner provided by law for making appropriations for the ordinary expenses of such political subdivision for the payment of expenses of its local organizations for emergency management.

B.  Whenever the federal government or any agency or officer thereof shall offer to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purposes of emergency management, the state acting through the Governor, or such political subdivision acting with the consent of the Governor and through its executive officer or governing body, may accept such offer and upon such acceptance the Governor of the state or executive officer or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision, and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

C.  Whenever any person, firm, or corporation shall offer to the state, or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purposes of emergency management, the state acting through the Governor, or such political subdivision acting through its executive officer or governing body, may accept such offer and upon such acceptance the Governor of the state or executive officer or governing body of such political subdivision may authorize any officer of the state or the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision, and subject to the terms of the offer.

D.  Each political subdivision shall have the power to provide, by ordinances or otherwise, for a local emergency management organization, and said subdivisions shall have power to make appropriations for emergency management and disaster relief in the manner provided by law for making appropriations for ordinary expenses of such political subdivisions and shall have power to enter into agreements for the purpose of organizing civil defense units; to provide for a mutual method of financing the organization of such units on a basis approved by the State Emergency Management Director and satisfactory to said political subdivisions, but in which case the funds appropriated by said political subdivisions and any other funds provided for civil defense for such mutual purpose shall be nonfiscal funds and shall be placed on deposit with the county treasurer as custodian of such emergency management funds, and from which expenditures may be made on forms prescribed by the State Auditor and Inspector, in accordance with procedures approved by the State Emergency Management Director; and shall have power to render aid to other political subdivisions under mutual aid agreements, provided that the functioning of said units shall be coordinated by the State Emergency Management Director and the Director's staff according to plans promulgated for that purpose.

Added by Laws 1967, c. 33, § 17, emerg. eff. Feb. 14, 1967.  Amended by Laws 1979, c. 30, § 105, emerg. eff. April 6, 1979; Laws 2003, c. 329, § 16, emerg. eff. May 29, 2003.

§63683.18.  Utilization of services, equipment, etc.

In carrying out the provisions of this act, the Governor and the executive officers or governing bodies of the political subdivisions of the state are directed to utilize the services, equipment, supplies and facilities of existing departments, offices and agencies of the state and of the political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all such departments, offices, and agencies are directed to cooperate with and extend such services and facilities to the Governor and to the emergency management organizations of the state upon request.

Added by Laws 1967, c. 33, § 18, emerg. eff. Feb. 14, 1967.  Amended by Laws 2003, c. 329, § 17, emerg. eff. May 29, 2003.

§63-683.19.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63-683.21.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63-683.22.  Repealed by Laws 2003, c. 329, § 61, emerg. eff. May 29, 2003.

§63683.23.  Violations  Civil actions  Jurisdiction  Penalties  Enforcement.

A.  The Oklahoma Department of Emergency Management (OEM) may request the Attorney General to institute a civil action for relief, including a permanent or temporary injunction, restraining order or any other appropriate order in the appropriate district court, whenever any person:

1.  Violates or fails or refuses to comply with any order or decision issued by the OEM;

2.  Interferes with, hinders or delays the OEM in carrying out its duties and responsibilities;

3.  Refuses to admit authorized representatives of the OEM;

4.  Refuses to permit inspection by authorized representatives of the OEM;

5.  Refuses to furnish any information or report requested by the OEM to accomplish its duties and responsibilities;

6.  Refuses to permit access to, or copying of, such records as the OEM determines necessary to accomplish its duties and responsibilities.

B.  The court shall have jurisdiction to provide such relief as may be appropriate.  Any relief granted by the court to enforce an order under subsection A of this section shall continue in effect until the completion or final termination of all proceedings for review of such order is made, unless the district court granting such relief sets it aside or modifies it.

C.  Any person willfully violating any rule, regulation or order of the OEM shall be deemed guilty of a misdemeanor, and shall, upon conviction thereof, be punished by imprisonment in the county jail for not more than six (6) months, or by a fine of not more than Three Thousand Dollars ($3,000.00), or both.  Each day of violation shall constitute a separate offense.

D.  The Department of Public Safety, the Oklahoma State Bureau of Investigation, and the Oklahoma Tax Commission shall assist the OEM in the enforcement of any rule, regulation or order of the OEM.

Added by Laws 1981, c. 265, § 7, emerg. eff. June 25, 1981.  Amended by Laws 2003, c. 329, § 18, emerg. eff. May 29, 2003.

§63683.24.  Emergency Management Disaster Relief Matching Fund.

There is hereby created in the State Treasury a special fund for the Oklahoma Department of Emergency Management, to be designated the Emergency Management Disaster Relief Matching Fund.  The fund shall be a continuing fund not subject to fiscal year limitations, and shall be composed of monies that may be appropriated to or otherwise received by said fund.  Said fund is to be utilized as the state's share of matching requirements for federal funds advanced under the provisions of Sections 402, 403 and 419, Public Law 93-288, Disaster Relief Act of 1974 and shall not be subject to legislative appropriation.

Added by Laws 1982, c. 374, § 42, emerg. eff. July 20, 1982.  Amended by Laws 2003, c. 329, § 19, emerg. eff. May 29, 2003.

§63-683.25.  Short title.

This act shall be known and may be cited as the "Oklahoma Volunteerism Act".

Added by Laws 1992, c. 340, § 1.  Renumbered from § 8001 of Title 74 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§63-683.26.  Oklahoma Office of Volunteerism.

Within the Oklahoma Department of Emergency Management, there is hereby created the Oklahoma Office of Volunteerism for the purpose of developing, promoting and supporting emergency management volunteerism in the State of Oklahoma.  The Oklahoma Office of Volunteerism shall support voluntary involvement in public and private emergency management programs to meet the needs of the citizens of the State of Oklahoma, to stimulate new voluntary emergency management initiatives and partnerships, and to serve as a resource and advocate within the State of Oklahoma for volunteer agencies, volunteers and programs which utilize volunteers to support emergency response and disaster recovery operations.

Added by Laws 1992, c. 340, § 2.  Amended by Laws 1996, c. 244, § 1, eff. July 1, 1996.  Renumbered from § 8002 of Title 74 by Laws 1996, c. 244, § 11, eff. July 1, 1996.  Amended by Laws 2003, c. 329, § 20, emerg. eff. May 29, 2003.

§63-683.27.  Oklahoma Office of Volunteerism - Transfer of powers, duties and responsibilities to Department of Emergency Management.

A.  Effective July 1, 1996, the Oklahoma Office of Volunteerism and all of the powers, duties and responsibilities of the Secretary of State relating to the Oklahoma Office of Volunteerism are hereby transferred to the Oklahoma Department of Emergency Management, together with all unexpended funds, property, records, personnel and any outstanding financial obligations or encumbrances, exclusively or principally pertaining to such office.

B.  The Director of State Finance is hereby directed to coordinate the transfer of funds, allotments, purchase orders, outstanding financial obligations or encumbrances provided for in this section.

C.  Upon the transfer of the Office of Volunteerism, the Director of the Oklahoma Department of Emergency Management shall provide for the adequate staffing of the Office to ensure the transfer may be effectuated with minimum interruption of its work heretofore carried on and within the mission of the agency.  The transfer or division of resources provided herein, to be effected by an agreement between the Secretary of State and the Director of the Oklahoma Department of Emergency Management, shall not operate to prevent completion of any unconsummated legal contracts with corporations, individual parties, and other government units and other legal contracts previously entered into by the Office of Volunteerism.

D.  Any classified employee occupying the position of Director, Office of Volunteerism, on June 30, 1996, shall be transferred from the Office of Secretary of State to the Oklahoma Department of Emergency Management effective July 1, 1996.  Such employee shall remain subject to the provisions of the Merit System of Personnel Administration as provided for in the Oklahoma Personnel Act, and shall be transferred pursuant to OAC 530:10-11-74 without change in status, and without the need to pass further examination or meet additional qualifications.  The employee shall retain any retirement and longevity benefits and seniority which have accrued prior to the transfer.  The transfer shall be coordinated with the Office of Personnel Management.

Added by Laws 1996, c. 244, § 2, eff. July 1, 1996.  Amended by Laws 2003, c. 329, § 21, emerg. eff. May 29, 2003.

§63-683.28.  Oklahoma Office of Volunteerism - Duties.

A.  The Oklahoma Office of Volunteerism shall be subject to the authority and direction of the Director of the Oklahoma Department of Emergency Management.

B.  The Oklahoma Office of Volunteerism, in cooperation with governmental entities, individual volunteers and volunteer organizations throughout the State of Oklahoma, shall:

1.  Assist all state agencies in the development of emergency management volunteer programs;

2.  Operate as a statewide information center for volunteer programs and needed services that could be delivered by volunteer programs;

3.  Provide or aid in the provision of technical assistance and training for directors and coordinators of volunteers, for staff, and for individual volunteers for state, local or private entities;

4.  Assess and recognize the needs of communities throughout the State of Oklahoma and assist volunteer programs to meet emergency preparedness and disaster recovery programs;

5.  Promote and coordinate efforts to expand and improve the statewide voluntary network;

6.  Develop, implement and maintain a volunteer clearinghouse to disseminate information to support emergency management volunteer programs and to broaden voluntary involvement throughout the State of Oklahoma;

7.  Promote communication and collaboration between public and private volunteer programs in the State of Oklahoma and between the public and private sector's initiatives in meeting emergency human needs;

8.  Establish methods for supporting and promoting private sector leadership and responsibility for meeting emergency public needs;

9.  Cooperate with federal, state, and local volunteer groups in collecting information on federal, state and private resources which may encourage and improve emergency management volunteer projects within the State of Oklahoma;

10.  Develop a program to inform the public of the opportunities to volunteer and of the services emergency management volunteers provide within the State of Oklahoma; and

11.  Cooperate with federal, state and local governments and voluntary groups in developing a plan and operational procedures for the receiving and disbursement of donated goods during times of disaster or emergency.

Added by Laws 1992, c. 340, § 3.  Amended by Laws 1996, c. 244, § 3, eff. July 1, 1996.  Renumbered from § 8003 of Title 74 by Laws 1996, c. 244, § 11, eff. July 1, 1996.  Amended by Laws 2003, c. 329, § 22, emerg. eff. May 29, 2003.

§63-683.29.  Oklahoma Commission on Volunteerism - Members - Qualifications - Terms - Meetings.

In furtherance of its obligation to advance the general welfare of the state, the Legislature is cognizant of its duty to assist all citizens in their efforts to address the problems in our communities on a local level.  Therefore, the Legislature declares its intent that any inhibiting conditions caused by any factors which impede the volunteers and volunteer actions to reach their full potential are matters of public concern.

A.  There is hereby created an Oklahoma Commission on Volunteerism.  The Commission shall be comprised of fifteen (15) members representing the many areas of voluntary involvement of the citizens of the State of Oklahoma.  Five members each shall be appointed by the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives, respectively.  In making such appointments, the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall give due consideration to the following:

1.  Persons over sixty (60) years of age who actively volunteer in any organization;

2.  A professional director of volunteer services in the public sector;

3.  A representative of a statewide service club;

4.  A professional offering technical assistance to a not-for-profit organization;

5.  A representative of a state chapter of a national charitable organization;

6.  A representative of an active volunteer organization;

7.  A representative of business executives active in corporate volunteerism;

8.  A representative of a statewide civic association;

9.  A representative of a college or university active in volunteerism;

10.  A representative of a self-help organization;

11.  A professional director of a volunteer service in private industry;

12.  A representative of a labor organization active in volunteerism;

13.  A public relations or marketing professional;

14.  A representative of Oklahoma volunteer centers; and

15.  An active volunteer in a youth volunteer organization.

B.  Members of the Oklahoma Commission on Volunteerism shall serve three-year terms and shall not be eligible to serve more than two consecutive three-year terms.  No later than September 1, 1996, the Commission members shall be appointed as follows:

1.  Members appointed by the Governor for a term ending July 1, 1999;

2.  Members appointed by the President Pro Tempore of the Senate for a term ending July 1, 1998; and

3.  Members appointed by the Speaker of the House of Representatives for a term ending July 1, 1997.

C.  Each member shall hold office until the successor of the member is appointed and has qualified.  A member of the Commission may be removed by the appropriate appointing authority for cause.  A member appointed to fill a vacancy occurring before the expiration of a term of a member separated from the Commission for any cause shall be appointed for the remainder of the term of the member whose office has been so vacated.

D.  Members of the Commission shall elect from their number a chairperson to serve for a one-year term.  In addition to a chair, members shall elect a vice-chairperson and any other officers deemed necessary to conduct the business of the Commission.  Such election shall be held at the first meeting of the Commission and at the first meeting of each calendar year thereafter.

E.  The Commission shall meet a least once every three (3) months, in addition to any meeting called by the chairperson when necessary.

F.  Members of the Commission shall not receive any compensation except that provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes, from funds available to the appropriate appointing authority.

Added by Laws 1996, c. 244, § 4, eff. July 1, 1996.

§63-683.30.  Staff support to Oklahoma Commission on Volunteerism.

The Office of the Secretary of State shall provide staff support to support the work of the Oklahoma Commission on Volunteerism, as well as make arrangements for a suitable meeting space for the Commission as needed.

Added by Laws 1996, c. 244, § 5, eff. July 1, 1996.

§63-683.31.  Oklahoma Commission on Volunteerism - Powers and duties.

The Oklahoma Commission on Volunteerism shall have the power and duty to:

1.  Act as an advisory entity on issues relating to volunteers and volunteerism in public agencies, private agencies, communities, organizations and businesses of this state which desire the services of the Commission;

2.  Encourage working relationships between the public and private sectors in the field of volunteerism;

3.  Act as a monitor on legislation which may impact volunteers or organizations utilizing volunteers;

4.  Promote increased visibility and support for volunteers and volunteerism in meeting the needs of the citizens of the State of Oklahoma;

5.  Act as a resource and a clearinghouse for research on issues relating to volunteers and volunteerism;

6.  Conduct meetings and seminars within the state as appropriate to support the goals and duties of the Commission;

7.  Foster and promote the recognition of the accomplishments of volunteers and volunteerism within the State of Oklahoma;

8.  Make an annual report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives of its activities under this act.  Such report may include recommendations concerning needed legislation or regulatory changes relating to volunteers; and

9.  Represent the Commission and the State of Oklahoma on such occasions and in such manner as may be appropriate to carry out the provisions of the Oklahoma Volunteerism Act.

Added by Laws 1996, c. 244, § 6, eff. July 1, 1996.

§63-683.32.  Funds, grants, and services from federal government - Receipt and expenditure.

The Director of the Oklahoma Department of Emergency Management may receive and expend funds, grants, and services from the United States Government and agencies and instrumentalities thereof and any other source for reasonable purposes necessary to carry out a coordinated plan of voluntary action throughout the State of Oklahoma.  The monies remitted to the Director of the Oklahoma Department of Emergency Management pursuant to this section shall be credited to a separate account in the Revolving Fund for the Oklahoma Department of Emergency Management.

Added by Laws 1992, c. 340, § 6.  Amended by Laws 1996, c. 244, § 7, eff. July 1, 1996.  Renumbered from § 8006 of Title 74 by Laws 1996, c. 244, § 11, eff. July 1, 1996.  Amended by Laws 2003, c. 329, § 23, emerg. eff. May 29, 2003.

§63-683.33.  Power to make contracts and agreements.

The Director of the Oklahoma Department of Emergency Management may make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the provisions of the Oklahoma Volunteerism Act.

Added by Laws 1992, c. 340, § 7.  Amended by Laws 1996, c. 244, § 8, eff. July 1, 1996.  Renumbered from § 8007 of Title 74 by Laws 1996, c. 244, § 11, eff. July 1, 1996.  Amended by Laws 2003, c. 329, § 24, emerg. eff. May 29, 2003.

§63-683.34.  Rules.

The Director of the Oklahoma Department of Emergency Management shall promulgate rules necessary for the implementation of the provisions of the Oklahoma Volunteerism Act in accordance with Article 1 of the Administrative Procedures Act, Sections 250.3 through 308.2 and Article II, Sections 309 through 323 of Title 75 of the Oklahoma Statutes.

Added by Laws 1992, c. 340, § 8.  Amended by Laws 1996, c. 244, § 9, eff. July 1, 1996.  Renumbered from § 8008 of Title 74 by Laws 1996, c. 244, § 11, eff. July 1, 1996.  Amended by Laws 2003, c. 329, § 25, emerg. eff. May 29, 2003.

§63-684.1.  Entry into Emergency Management Compact.

The Emergency Management Compact is hereby entered into by this state with any and all other states legally joining therein in accordance with its terms, in the form substantially as follows:

Added by Laws 1996, c. 325, § 1, emerg. eff. June 12, 1996.

§63-684.2.  Purpose and authorities.

ARTICLE I

Purpose and Authorities

This compact is made and entered into by and between the participating member states, hereinafter called party states, which enact this compact.  For the purposes of this compact, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural or man-made disasters or emergencies.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods.  Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Added by Laws 1996, c. 325, § 2, emerg. eff. June 12, 1996.  Amended by Laws 2003, c. 329, § 26, emerg. eff. May 29, 2003.

§63-684.3.  General implementation.

ARTICLE II

General Implementation

Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact.  Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency.  This is because few, if any, individual states have all the resources they need in all types of emergencies or the capability of delivering resources to the area where emergencies occur.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Added by Laws 1996, c. 325, § 3, emerg. eff. June 12, 1996.

§63-684.4.  Party state responsibilities.

ARTICLE III

Party State Responsibilities

A.  It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article.  In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

1.  Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural or man-made disasters or emergencies;

2.  Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

3.  Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

4.  Assist in warning communities adjacent to or crossing the state boundaries;

5.  Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, and resources, both human and material;

6.  Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

7.  Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B.  The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state.  The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives.  Requests may be verbal or in writing.  If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request.  Requests shall provide the following information:

1.  A description of the emergency service function for which assistance is needed, including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue;

2.  The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed; and

3.  The specific place and time for staging of the assisting party's response and a point of contact at that location.

C.  There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

D.  The Governor of the State of Oklahoma shall not be obligated under this compact to send the requested assistance, except in such Governor's sole and absolute discretion, and may be withdrawn at any time in the sole and absolute discretion of the Governor of Oklahoma.

Added by Laws 1996, c. 325, § 4, emerg. eff. June 12, 1996.  Amended by Laws 2003, c. 329, § 27, emerg. eff. May 29, 2003.

§63-684.5.  Limitations.

ARTICLE IV

Limitations

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services.  Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance.  These conditions may be activated, as needed, only subsequent to a declaration of a state emergency or disaster by the governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue as long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.

Added by Laws 1996, c. 325, § 5, emerg. eff. June 12, 1996.

§63-684.6.  Licenses and permits.

ARTICLE V

Licenses and Permits

Whenever any person holds a license, certificate, or other permit issued by any state party evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Added by Laws 1996, c. 325, § 6, emerg. eff. June 12, 1996.

§63-684.7.  Liability.

ARTICLE VI

Liability

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes.  No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith.  Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

Added by Laws 1996, c. 325, § 7, emerg. eff. June 12, 1996.

§63-684.8.  Supplementary agreements.

ARTICLE VII

Supplementary Agreements

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing herein shall preclude any state entering into supplementary agreements with another state or affect any other agreements already in force between states.  Supplementary agreements may include, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Added by Laws 1996, c. 325, § 8, emerg. eff. June 12, 1996.

§63-684.9.  Compensation.

ARTICLE VIII

Compensation

Each state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces who sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Added by Laws 1996, c. 325, § 9, emerg. eff. June 12, 1996.

§63-684.10.  Reimbursement.

ARTICLE IX

Reimbursement

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states.  Article VIII expenses shall not be reimbursable under this article.

Added by Laws 1996, c. 325, § 10, emerg. eff. June 12, 1996.

§63-684.11.  Evacuation.

ARTICLE X

Evacuation

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur.  Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors.  Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items.  Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come.  After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Added by Laws 1996, c. 325, § 11, emerg. eff. June 12, 1996.

§63-684.12.  Implementation.

ARTICLE XI

Implementation

A.  This compact shall become effective immediately upon its enactment into law by any two states.  Thereafter, this compact shall become effective as to any other state upon enactment by that state.

B.  Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty (30) days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.  Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C.  Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

Added by Laws 1996, c. 325, § 12, emerg. eff. June 12, 1996.

§63-684.13.  Validity.

ARTICLE XII

Validity

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the United States Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18 of the United States Code.

Nothing in this compact shall limit or prohibit the Governor's authority to send troops out of state as specified in Section 229 of Title 44 of the Oklahoma Statutes.

Added by Laws 1996, c. 325, § 13, emerg. eff. June 12, 1996.

§63685.1.  Citation.

This act shall be known and may be cited as the "Emergency Interim Executive and Judicial Succession Act", and shall be cumulative to the Oklahoma Emergency Management Act of 2003.

Added by Laws 1959, p. 212, § 1, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 1, emerg. eff. June 13, 1963; Laws 2003, c. 329, § 28, emerg. eff. May 29, 2003.

§63685.2.  Findings and declarations.

Because of the existing possibility of natural and man-made emergencies and disasters in the United States of unprecedented size and destructiveness, and in the event such an incident occurs:  to assure continuity of government through legallyconstituted leadership, authority and responsibility in offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency caused by an incident in the United States; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary:  to provide for additional officers who can exercise the powers and discharge the duties of Governor; to provide for emergency interim succession to governmental offices of this state and its political subdivisions in the event incumbents thereof (and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices hereinafter referred to as deputies) are unavailable to perform the duties and functions of such offices; and to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable, the provisions of this act are adopted to meet emergency conditions, which result from natural and man-made emergencies and disasters in the United States.

Added by Laws 1959, p. 212, § 2, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 2, emerg. eff. June 13, 1963; Laws 2003, c. 329, § 29, emerg. eff. May 29, 2003.

§63685.3.  Definitions.

As used in this act:

1.  "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office, including any deputy exercising the powers and discharging the duties of an office because of a vacancy, and the duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the offices;

2.  "Emergency interim successor" means a person designated pursuant to this act, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office;

3.  "Office" includes all state and local offices, the powers and duties of which are defined by the Constitution, statutes, charters and ordinances, except the office of Governor, and except those in the Legislature and the judiciary;

4.  "Emergency" means any occasion or instance for which, in the determination of the President of the United States or the Governor of the State of Oklahoma, federal or state assistance is needed to supplement state and local efforts and capabilities to save lives and protect property and public health and safety, or to lessen or avert threat or catastrophe in any part of the state;

5.  "Political subdivision" includes counties, cities, towns, districts, authorities and other public corporations and entities whether organized and existing under charter or general law;

6.  "Deputy" means a person legally authorized by an officer to exercise the office or right which the official possesses, for and in place of the officer; and

7.  "Man-made disaster" means a disaster caused by acts of man including, but not limited to, an act of war, terrorism, chemical spill or release, and power shortage that require assistance in addition to the assistance of the local political subdivision.

Added by Laws 1959, p. 212, § 3, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 3, emerg. eff. June 13, 1963; Laws 2003, c. 329, § 30, emerg. eff. May 29, 2003.

§63685.4.  Emergency interim succession to office of Governor.

Whenever a natural or man-made disaster or emergency occurs in the United States, and in the event that the Governor, for any of the reasons specified in Article VI, Section 16 of the Oklahoma Constitution, is not able to exercise the powers and discharge the duties of the Governor's office, or is unavailable, and in the event the Lieutenant Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives be for any of the reasons specified in the Constitution not able to exercise the powers and discharge the duties of the office of Governor, or be unavailable, the State Auditor and Inspector, Attorney General, State Treasurer, Superintendent of Public Instruction, Commissioner of Labor, and members of the Corporation Commission in the order of their election districts, shall each in the order named, if no officer higher in the enumerated order is available, exercise the powers and discharge the duties of the office of Governor until a new Governor is elected and qualified; provided, however, that no emergency interim successor to the aforementioned offices may serve as Governor.

Added by Laws 1959, p. 212, § 4, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 4, emerg. eff. June 13, 1963; Laws 1979, c. 30, § 161, emerg. eff. April 6, 1979; Laws 2003, c. 329, § 31, emerg. eff. May 29, 2003.

§63685.5.  Emergency interim succession to state offices other than Governor.

All state officers, other than the Governor, subject to such regulations as the Governor, or other official authorized under the Constitution and this act to exercise the powers and discharge the duties of the Office of Governor, may issue, upon approval of this act, in addition to any deputy, shall designate, by the title of their office or position, emergency interim successors and specify their order of succession.  The officer shall review and revise, as necessary, designations made pursuant to this act to ensure their current status.  The officer shall designate a sufficient number of such emergency interim successors so that there will be not less than three nor more than seven deputies or emergency interim successors or any combination thereof, at any time.  In the event that any state officer is unavailable following an emergency or disaster, and in the event a deputy, if any, is also unavailable, the said powers of the office shall be exercised and said duties of the office shall be discharged by the designated emergency interim successors in the order specified.  The authority of an emergency successor shall cease:

1.  When the incumbent of the office, or a deputy or an interim successor higher in designation becomes available to exercise the powers and to perform the duties of the office; or

2.  When a successor to the office has been duly elected or appointed and has qualified according to law.

Added by Laws 1959, p. 213, § 5, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 5, emerg. eff. June 13, 1963; Laws 2003, c. 329, § 32, emerg. eff. May 29, 2003.

§63685.6.  Interim succession to political subdivision offices.

The respective officers of each city or incorporated town, and of all other political subdivisions, of this state, shall designate interim successors, and shall specify the order of succession of deputies and interim successors, in the same manner, and with the same effect, as is provided for state officers by Section 5 hereof.

Laws 1959, p. 213, § 6; Laws 1963, c. 270, § 6, emerg. eff. June 13, 1963.

§63685.7.  Special emergency judges.

Whenever an emergency or disaster occurs in the United States, and in the event that any judge of any court is unavailable to exercise the powers and discharge the duties of the office, and no other judge authorized to act or no special judge appointed in accordance with the provisions of the Constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges, each of whom shall otherwise be qualified to serve as a judge, as hereinafter provided for:

1.  The Governor shall designate for each member of the Supreme Court special emergency judges in the number of not less than three nor more than seven for each member of said court, and shall specify the order of their succession.

2.  The Governor shall designate for each member of the Court of Criminal Appeals special emergency judges in the number of not less than three nor more than seven for each member of said court, and shall specify the order of their succession.

3.  The Chief Justice of the Supreme Court, in consultation with the other members of said court, shall designate for each court of record, except the Supreme Court and the Court of Criminal Appeals, special emergency judges in the number of not less than three nor more than seven for each judge of said courts and shall specify their order of succession.

4.  The judge of the district court, or the senior judge of any such district, in consultation with the other district judges of that district, where there is more than one judge shall designate not less than three nor more than seven emergency judges for courts not of record within that district and shall specify their order of succession.

Such special emergency judges shall, in the order specified, exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge or judges or persons immediately preceding them in the designation.  The designating authority shall review and revise, as necessary, designations made pursuant to this act to ensure their current status.

Said special emergency judges shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the Constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of the office.

Added by Laws 1959, p. 213, § 7, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 7, emerg. eff. June 13, 1963; Laws 2003, c. 329, § 33, emerg. eff. May 29, 2003.

§63685.8.  Oaths.

At the time of their designation, emergency interim successors and special emergency judges shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed.  Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provisions of law relative to taking office. Laws 1959, p.214, Section 8; Laws 1963 C. 270, Sec. 8. Emerg. Eff. June 13, 1963.

Laws 1959, p. 214, § 8; Laws 1963, c. 270, § 8, emerg. eff. June 13, 1963.

§63685.9.  Limitation on exercise of powers and duties by interim successors and special emergency judges  Termination of authority by Legislature.

Officials authorized to act as Governor pursuant to this act, emergency interim successors and special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an emergency or disaster occurs in the United States, as defined herein, has occurred.  The Legislature by concurrent resolution may, at any time, terminate the authority of said emergency interim successors and special emergency judges to exercise the powers and discharge the duties of office as herein provided.

Added by Laws 1959, p. 214, § 9, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 270, § 9, emerg. eff. June 13, 1963; Laws 2003, c. 329, § 34, emerg. eff. May 29, 2003.

§63685.10.  Removal of successors.

Until such time as the persons designated as emergency interim successors or special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this act, including Section 9 hereof, said persons may be removed or replaced by said designating authority at any time, with or without cause.

Laws 1959, p. 214, § 10; Laws 1963, c. 270, § 10, emerg. eff. June 13, 1963.

§63685.11.  Disputes.

Any dispute concerning a question of fact arising under this act with respect to an office in the executive branch of the state government (except a dispute of fact relative to the Office of Governor) shall be adjudicated by the Governor (or other official authorized under the Constitution and this act to exercise the powers and discharge the duties of the office of Governor) and his decision shall be final.  Such disputes with respect to the Office of Governor shall be determined by the Supreme Court.

Laws 1959, p. 214, § 11; Laws 1963, c. 270, § 11, emerg. eff. June 13, 1963.

§63686.1.  Citation.

This act shall be known as the "Emergency Management Interim Legislative Succession Act" and shall be cumulative to the Oklahoma Emergency Management Act of 2003.

Added by Laws 1959, p. 215, § 1, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 1, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 35, emerg. eff. May 29, 2003.

§63686.2.  Declarations.

The Legislature declares:

1.  Because of existing possibilities of natural or man-made disasters or emergencies of unprecedented destructiveness, which may result in the death or inability to act of a large proportion of the membership of the Legislature; and

2.  Because to conform in time of emergency or disaster to existing legal requirements pertaining to the Legislature would be impracticable, and would jeopardize continuity of operation of a legally constituted Legislature; it is therefore necessary to adopt special provisions as hereinafter set out for the effective operation of the Legislature during natural or man-made disasters or emergencies.

Added by Laws 1959, p. 215, § 2, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 2, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 36, emerg. eff. May 29, 2003.

§63686.3.  Definitions.

As used in this act:

1.  "Emergency" means any occasion or instance for which, in the determination of the President of the United States or the Governor of the State of Oklahoma, federal or state assistance is needed to supplement state and local efforts and capabilities to save lives, protect property, public health and safety, or to lessen or avert threat of a catastrophe in any part of the state;

2.  "Man-made disaster" means a disaster caused by acts of man including, but not limited to, an act of war, terrorism, chemical spill or release, or a power shortage that requires assistance from outside the local political subdivision; and

3.  "Unavailable" means absent from the place of session, other than on official business of the Legislature, or unable, for physical, mental or legal reasons, to exercise the powers and discharge the duties of a legislator, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

Added by Laws 1959, p. 215, § 3, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 3, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 37, emerg. eff. May 29, 2003.

§63686.4.  Designation of emergency interim successor.

Each legislator shall designate not fewer than three nor more than seven emergency interim successors to his powers and duties and specify their order of succession.  Each legislator shall review and, as necessary, promptly revise the designations of emergency interim successors to his powers and duties to insure that at all times there are at least three such qualified emergency interim successors.

Laws 1959, p. 215, § 4; Laws 1963, c. 340, § 4, emerg. eff. June 24, 1963.

§63686.5.  Emergency interim successor defined  Qualification  Tenure.

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator.  No person shall be designated or serve as an emergency interim successor unless he may, under the Constitution and statutes hold the office of the legislator to whose powers and duties he is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the legislator designating him or of any subsequent incumbent of the legislative office.

Laws 1959, p. 215, § 5; Laws 1963, c. 340, § 5, emerg. eff. June 24, 1963.

§63686.6.  Maintaining minimum number of successors.

Prior to an emergency or disaster, if a legislator fails to designate the required minimum number of emergency interim successors within sixty (60) days following the effective date of this act or, after such period, if for any reason the number of emergency interim successors for any legislator falls below the required minimum and remains below such minimum for a period of sixty (60) days, then the floor leader of the same political party in the same house as such legislator shall, by and with the consent of the Speaker of the House of Representatives or President Pro Tempore of the Senate, promptly designate as many emergency interim successors as are required to achieve such minimum number, but the floor leader shall not assign to any designees a rank in order of succession higher than that of any remaining emergency interim successor previously designated by a legislator for succession to the legislator's own powers and duties.  Each emergency interim successor designated by the floor leader shall serve at the pleasure of the designating person, but the legislator for whom the emergency successor is designated or any subsequent incumbent of the office may change the rank in order of succession or replace at the pleasure of the designating person any emergency interim successor so designated.

Added by Laws 1959, p. 215, § 6, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 6, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 38, emerg. eff. May 29, 2003.

§63686.7.  Effective date of designations and removals  Recording.

Each designation of an emergency interim successor shall become effective when the legislator or party floor leader making the designation files with the Secretary of State the successor's name, address and rank in order of succession.  The removal of an emergency interim successor or change in order of succession shall become effective when the legislator or party floor leader, so acting, files this information with the Secretary of State.  All such data shall be open to public inspection.  The Secretary of State shall inform the Governor, the Oklahoma Department of Emergency Management, the journal clerk of the house concerned and all emergency interim successors, of all such designations, removals and changes in order of succession.  The journal clerk of each house shall enter all information regarding emergency interim successors for the house in its public journal at the beginning of each legislative session and shall enter all changes in membership or order of succession as soon as possible after the occurrence.

Added by Laws 1959, p. 216, § 7, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 7, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 39, emerg. eff. May 29, 2003.

§63686.8.  Oaths.

Promptly after designation each emergency interim successor shall take the oaths required for the legislator to whose powers and duties he is designated to succeed.  No other oath shall be required.  The oath shall be administered (by the Speaker of the House of Representatives for the emergency interim successors designated for that house, and by the President Pro Tempore of the Senate for the emergency interim successors designated to serve for the Senate.)

Laws 1959, p. 216, § 8; Laws 1963, c. 340, § 8, emerg. eff. June 24, 1963.

§63686.9.  Successors to keep informed.

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current business of the Legislature, and each legislator shall assist his emergency interim successors to keep themselves so informed.

Laws 1959, p. 216, § 9; Laws 1963, c. 340, § 9, emerg. eff. June 24, 1963.

§63686.10.  Changing place of session.

Whenever, in the event of an emergency or disaster or upon finding that an emergency or disaster may be imminent, the Governor deems the place of session then prescribed to be unsafe, the Governor may change it to any place within the state which the Governor deems safer and more convenient.

Added by Laws 1959, p. 216, § 10, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 10, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 40, emerg. eff. May 29, 2003.

§63686.11.  Calling of session  Limitations suspended.

In the event of an emergency or disaster, the Governor shall call the Legislature into session as soon as practicable, and in any case within thirty (30) days following the inception of the emergency or disaster.  Each legislator and each emergency interim successor, unless the Governor is certain that the legislator to whose powers and duties the legislator is designated to succeed or any emergency interim successor higher in order of succession will not be unavailable, shall proceed to the place of session as expeditiously as practicable.  At such session or at any session in operation at the inception of the emergency or disaster, and at any subsequent session, limitations on the length of session and on the subjects which may be acted upon shall be suspended.

Added by Laws 1959, p. 216, § 11, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 11, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 41, emerg. eff. May 29, 2003.

§63686.12.  Exercise of powers and duties by successors  Ouster provisions applicable.

If, in the event of an emergency or disaster a legislator is unavailable, the emergency interim successor highest in order of succession who is not unavailable shall, except for the power and duty to appoint emergency interim successors, exercise the powers and assume the duties of such legislator.  An emergency interim successor shall exercise these powers and assume these duties until the incumbent legislator, an emergency interim successor higher in order of succession, or a legislator appointed or elected and legally qualified can act.  Each house of the Legislature shall, in accordance with its own rules, determine who is entitled under the provisions of this act to exercise the powers and assume the duties of its members.  All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a legislator.

Added by Laws 1959, p. 216, § 12, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 12, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 42, emerg. eff. May 29, 2003.

§63686.13.  Privileges and immunities  Compensation and allowances.

When an emergency interim successor exercises the powers and assumes the duties of a legislator, the emergency interim successor shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled.  In the event of an emergency or disaster, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for travel in the same manner and amount as a legislator.  This section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.

Added by Laws 1959, p. 216, § 13, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 13, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 43, emerg. eff. May 29, 2003.

§63686.14.  Termination of authority.

The authority of emergency interim successors to succeed to the powers and duties of legislators, the operation of the provisions of this act relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon shall expire two (2) years following the inception of an emergency or disaster, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the Legislature in accordance with applicable constitutional and statutory provisions. The Governor, acting by proclamation, or the Legislature, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon a finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one (1) year.

Added by Laws 1959, p. 217, § 14, emerg. eff. June 5, 1959.  Amended by Laws 1963, c. 340, § 14, emerg. eff. June 24, 1963; Laws 2003, c. 329, § 44, emerg. eff. May 29, 2003.

§63687.1.  Citation.

This act shall be known as the "Emergency Interim Relocation Act", and shall be cumulative to the Oklahoma Emergency Management Act of 2003.

Added by Laws 1961, p. 587, § 1, emerg. eff. July 11, 1961.  Amended by Laws 2003, c. 329, § 45, emerg. eff. May 29, 2003.

§63687.2.  Definitions.

As used in this act:

1.  "Emergency" means any occasion or instance for which, in the determination of the President of the United States or the Governor of the State of Oklahoma, federal or state assistance is needed to supplement state and local efforts and capabilities to save lives, protect property, public health and safety, or to lessen or avert the threat of a catastrophe in any part of the state; and

2.  "Man-made disaster" means a disaster caused by acts of man including, but not limited to, an act of war, terrorism, chemical spill or release, or power shortage that requires assistance from outside the local political subdivision.

Added by Laws 1961, p. 587, § 2, emerg. eff. July 11, 1961.  Amended by Laws 2003, c. 329, § 46, emerg. eff. May 29, 2003.

§63687.3.  Temporary disaster locations for seat of state government.

A.  Whenever a disaster makes it imprudent or impossible to conduct the affairs of state government at its seat in Oklahoma City, Oklahoma, the Governor may proclaim temporary locations for the seat of state government at any place he deems advisable, either inside or outside of the state.  The Governor may issue necessary orders for orderly transition of the affairs of government to any temporary emergency or man-made disaster location, which remains the seat of state government until the Legislature establishes a new location, or until the emergency or man-made disaster is declared ended by the Legislature and the seat is returned to its normal location in Oklahoma City, Oklahoma.

B.  Any official act or meeting required to be performed at the seat of state government is valid when performed at a temporary emergency or man-made disaster location under this section.

Added by Laws 1961, p. 588, § 3, emerg. eff. July 11, 1961.  Amended by Laws 2003, c. 329, § 47, emerg. eff. May 29, 2003.

§63687.4.  Temporary disaster locations for seat of local government.

A.  Whenever an emergency or man-made disaster makes it imprudent or impossible to conduct the affairs of any local government at its regular location, the governing body may meet at any place, inside or outside the limits of the political subdivision, at the call of the presiding officer or any two members of the governing body, and designate by ordinance a temporary emergency or man-made disaster location of the local government, which remains the seat of the local government until the governing body establishes a new location or until the emergency or man-made disaster is declared ended by the Legislature and the seat is returned to its normal location.

B.  Any official act or meeting required to be performed at the seat of the local government is valid when performed at a temporary emergency or man-made disaster location under this section.

Added by Laws 1961, p. 588, § 4, emerg. eff. July 11, 1961.  Amended by Laws 2003, c. 329, § 48, emerg. eff. May 29, 2003.

§63688.1.  Citation.

This act shall be known as the "Civil Defense Shelter Incentive Act", and shall be cumulative to the Oklahoma Civil Defense Act of 1957, as amended.

Laws 1961, p. 485, § 1.

§63688.2.  Declarations.

The Legislature declares: (1) that since recent technological developments make possible an enemy attack of unprecedented destructiveness, which may result in the unnecessary death or injury of many of the people of Oklahoma; and, in the event such an attack occurs, it may cause an extensive amount of radioactive fallout of a high degree of radiation intensity, which would greatly jeopardize the health and wellbeing of the people of Oklahoma, unless they are properly protected; and, in the event such an enemy attack should occur, the people of Oklahoma can be sufficiently protected by providing for themselves a suitable fallout shelter, it is found necessary to provide certain incentives for the people of Oklahoma to encourage and assist them to construct or have constructed fallout shelters, in accordance with plans and specifications recommended and published by the federal and state civil defense authorities; (2) that such incentives and encouragement must consist of those provisions and actions not inconsistent with the laws of the State of Oklahoma; (3) and to provide such incentives and encouragement the people of Oklahoma must be provided certain exemptions from the real property tax assessments for the space utilized as the fallout shelter, and certain income tax exemptions for the additional and unusual costs incurred in accomplishing the construction of a fallout shelter, wherein such radiation fallout shelter is constructed according to federal and state civil defense specifications.

Laws 1961, p. 485, § 2.

§63688.3.  Radiation fallout shelters.

Radiation Fallout Shelters:

(a) For the purposes of this act a radiation fallout shelter is:

(1) a structure outside of another building, or an addition to, or alteration of, an existing building, or a portion of a newlyconstructed building which is of a type of construction more dense than the general type of construction of the remainder of said newlyconstructed building; and

(2) erected upon lands occupied for residential purposes by not more than two (2) families; and

(3) constructed in accordance with specifications published by the federal and state civil defense authorities, as being effective for affording protection from radioactive fallout.

(b) Any structure outside of another building, or any underground or partially underground addition to an existing building, or any underground or partially underground portion of a newlyconstructed building, which constitutes a radiation fallout shelter, and which is used for no other purpose, shall be exempt to the full extent of the increase in assessable value, if any, of the taxpayer's property, attributable to such radiation fallout shelter.  (c) All other radiation fallout shelters than those referred to in subsection (b) hereof shall be exempt to the extent of the difference between the increase in assessable value, if any, attributable to such radiation fallout shelter as actually constructed, and the increase in assessable value, if any, had the addition, alteration, or portion of a building constituting such other radiation fallout shelter been constructed in a manner, and of materials, similar to that of the remainder of the building, or had the structure outside any existing building, constituting such other radiation fallout shelter, been constructed in a manner and of materials similar to that of the principal residence building on the property.

Laws 1961, p. 486, § 3.

§63-688.4.  Cost as income tax exemption.

Income Tax Exemption for Fallout Shelter Construction:  For the further purpose of providing encouragement and incentive for the people of Oklahoma to construct a suitable radiation fallout shelter, which meets the definitions as set out in Section 3 hereof, certain income tax credits or exemptions shall be allowed the taxpayer, when the annual income tax return is filed with the Oklahoma Tax Commission, as herein provided:

(1)  Wherein the individual taxpayer, or when a joint income tax return is being filed by husband and wife, constructs a radiation fallout shelter for a single family dwelling, in accordance with the provisions of Section 3 of this act, an exemption in the amount of the actual cost for the construction of such radiation fallout shelter, not to exceed a total sum of One Thousand Five Hundred Dollars ($1,500.00), shall be allowed in computing the adjusted gross income for state income tax purposes.

(2)  Wherein the individual taxpayer, or when a joint income tax return is being filed by husband and wife, constructs a radiation fallout shelter for a multi-family unit, in accordance with the provisions of Section 3 of this act, an exemption in the amount of the actual costs for the construction of such radiation fallout shelter, not to exceed a total sum of Seven Hundred Fifty Dollars ($750.00), shall be allowed in computing the adjusted gross income for state income tax purposes.

(3)  Wherein the individual taxpayer, or when a joint income tax return is being filed by husband and wife, lists the cost for the construction of a radiation fallout shelter as an exemption from taxable income, as provided for in subsections (1) and (2) of this section, an itemized cost statement shall be attached to the individual income tax return, or joint income tax return, when being filed by husband and wife, which sufficiently sets forth the cost for labor, materials, equipment, and supplies required, for only the actual construction of such radiation fallout shelter.

(4)  Wherein it is determined, subsequently to the filing of the annual income tax return, that the radiation fallout shelter, the cost for which has been claimed as an income tax exemption, as provided for herein, does not, in fact comply with, and is not actually constructed in accordance with plans and specifications recommended and published by the federal and state civil defense authorities, then the amount claimed by the taxpayer shall be disallowed and the state income tax shall be recomputed, and such taxpayer shall be liable to the State of Oklahoma for the recomputed tax amount due, including interest and penalty, in accordance with the provisions of the statutes covering income tax matters.

(5)  Wherein the taxpayer intends to construct a radiation fallout shelter, as provided for in Section 3 of this act, and the intention of such taxpayer is to apply the cost for such construction as an exemption for income tax purposes, as herein provided, he shall be required to obtain a municipal building permit for such construction, as a condition for taking advantage of the income tax provisions herein included.

(6)  The income tax exemptions provided for herein shall be applicable only in those instances and cases wherein the construction of the radiation fallout shelter has been performed by the individual taxpayer or an Oklahoma builder or contractor residing and doing business within the State of Oklahoma, or which business is properly incorporated and registered with the Secretary of State, for the State of Oklahoma, according to the Oklahoma corporation laws, and wherein the essential building materials are procured in the State of Oklahoma.

Laws 1961, p. 486, § 4, emerg. eff. Aug. 7, 1961.

§63688.5.  Applicability of Act.

The provisions of this act, for the construction of radiation fallout shelters, shall be applicable in any city, town, county, or other political subdivision of the State of Oklahoma, notwithstanding the provisions or restrictions of existing building or zoning regulations, which might be construed to prevent such radiation fallout shelter construction.

Laws 1961, p. 487, § 5.

§63-689.  Repealed by Laws 2003, c. 292, § 2, emerg. eff. May 27, 2003.

§63-689.1.  Renumbered as § 4-2-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-689.1B.  Renumbered as § 4-2-104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-689.2.  Renumbered as § 4-2-105 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-690.1.  Short title - Purposes.

A.  Sections 7 through 12 of this act shall be known and may be cited as the "Oklahoma Flood Hazard Mitigation Program".

B.  The purposes of the Oklahoma Flood Hazard Mitigation Program are to provide:

1.  An orderly and continuing means of assistance by the state government to political subdivisions of this state in carrying out their responsibilities to alleviate the suffering and damage that result from flooding by:

a. providing state assistance programs for public losses and needs sustained in flood disasters,

b. encouraging the development of comprehensive disaster preparedness and assistance plans, programs, capabilities, and organizations by the state and political subdivisions,

c. achieving greater coordination and responsiveness of flood disaster preparedness and relief programs, and

d. encouraging hazard mitigation measures, such as development of land-use and construction regulations, floodplain management, and environmental planning, to reduce losses from flood disasters in municipalities;

2.  For the protection of life and property and to limit the repetitive expenditures of public funds in areas that are subject to chronic flooding and other flood disasters;

3.  Financial assistance to local governments for the development and implementation of flood hazard mitigation projects;

4.  For the cooperation of state environmental agencies and other state and federal agencies in the development and implementation of the Oklahoma Flood Hazard Mitigation Program; and

5.  For the establishment of land development principles which will eliminate inappropriate and unsafe real estate development in municipal areas subject to repetitive or chronic flooding.

Added by Laws 1999, c. 57, § 7, eff. July 1, 1999.

§63-690.2.  Definitions.

For purposes of the Oklahoma Flood Hazard Mitigation Program:

1.  "Board" means the Oklahoma Water Resources Board;

2.  "Department" means the Oklahoma Department of Emergency Management;

3.  "Dwelling unit" means a place of residence and may be a single- or multiple-dwelling building;

4.  "Flood" or "flooding" means general and temporary conditions of partial or complete inundation of normally dry land areas from the overflow of lakes, streams, rivers, or any other inland waters and from surface run-off;

5.  "Flood hazard mitigation" means any cost-effective measure which will reduce or eliminate the effects of a flood disaster;

6.  "Flood hazard mitigation projects" means those projects designed to correct, alleviate or eliminate a condition or situation which poses a repetitive threat to life, property, or public safety from the effects of a flood disaster;

7.  "Flood disaster" means any flood catastrophe, including but not limited to high water, flood waters, or wind-driven water which causes damage of sufficient severity and magnitude to warrant flood hazard mitigation or the use of resources of the federal government, or the state and political subdivisions thereof to alleviate the damage, loss, hardship, or suffering caused thereby;

8.  "Political subdivision" means any county, city, town, or municipal corporation of the State of Oklahoma;

9.  "Real property" includes all lands, including improvements and fixtures thereon, and property of any nature which is appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein including terms for years; and

10.  "State Hazard Mitigation Team" means the entity created pursuant to Section 683.6 of this title.

Added by Laws 1999, c. 57, § 8, eff. July 1, 1999.  Amended by Laws 2003, c. 329, § 49, emerg. eff. May 29, 2003.

§63-690.3.  Duties of Department of Emergency Management.

A.  In addition to other responsibilities and duties specified by law, the Oklahoma Department of Emergency Management:

1.  Shall develop and maintain flood hazard mitigation measures for this state, as a component of the state's comprehensive hazard mitigation plan and consistent with the flood hazard mitigation plans of the federal government to the fullest possible extent.  The Department shall coordinate and encourage the development and publication of flood hazard mitigation plans by political subdivisions to ensure that such political subdivision plans are consistent with the flood hazard mitigation measures in the comprehensive hazard mitigation plan of this state to the fullest possible extent;

2.  Shall provide guidance, information and training sufficient to allow political subdivisions to request state and federal natural disaster assistance;

3.  Shall coordinate the development and maintenance of flood hazard mitigation projects with other state and federal programs;

4.  Shall set mitigation priorities based upon recommendations of the State Hazard Mitigation Team;

5.  May, after recommendation from the State Hazard Mitigation Team, approve applications for grants and loans to political subdivisions for flood hazard mitigation projects from any funds available for such purposes pursuant to the considerations specified by Section 690.4 of this title;

6.  Shall evaluate, after recommendation from the State Hazard Mitigation Team, and award grant or loan applications based upon minimum eligibility criteria and state priorities;

7.  Shall be the initial recipient of applications for loans and grants for flood hazard mitigation activities from political subdivisions; and

8.  Shall have the State Hazard Mitigation Team meet as needed to review loan and grant applications and provide recommendations thereon to the Department.

B.  The Department shall be the lead agency and shall compile and submit to the Federal Emergency Management Agency an application to receive funds pursuant to the Flood Hazard Mitigation Financial Assistance Program, the Hazard Mitigation Grant Program or any other flood assistance programs, and other public or private planning or project grants to implement measures to reduce flood losses.

C.  The Department shall also have authority to:

1.  Establish advisory councils with sufficient geographic balance to ensure statewide representation;

2.  Coordinate central files and clearinghouse procedures for flood hazard mitigation resource data information and encourage the use of compatible information and standards; and

3.  Provide to the extent practicable financial, technical, research, and other assistance to effectuate the purposes of the Oklahoma Flood Hazard Mitigation Program.

D.  The Department shall promulgate, by rule, procedures and criteria for the evaluation of grant and subgrant applications that seek to receive a portion of those funds made available to this state for flood hazard mitigation.

Added by Laws 1999, c. 57, § 9, eff. July 1, 1999.  Amended by Laws 2003, c. 329, § 50, emerg. eff. May 29, 2003.

§63-690.4.  Grants or loans for flood hazard mitigation.

A.  A political subdivision of this state may apply to the Oklahoma Department of Emergency Management for a grant or loan for flood hazard mitigation projects on forms provided by the Department.

B.  Grants or loans for flood hazard mitigation shall be prioritized by the State Hazard Mitigation Team based on the following considerations:

1.  The extent and effectiveness of flood mitigation measures already implemented by the political subdivision requesting the grant;

2.  The feasibility, practicality, and effectiveness of the proposed flood mitigation measures and the associated benefits and detriments;

3.  The level of assistance that should be provided to the political subdivision, based on available facts regarding the nature, extent, and severity of the flood hazard problems;

4.  The frequency of occurrence of flooding disasters that has resulted in declaration of the area as a flood disaster area by the Governor of this state or by the President of the United States;

5.  The economic, social, and environmental benefits and detriments of the proposed flood mitigation measures;

6.  Whether the floodplain management ordinance or regulation adopted by the political subdivision meets the minimum standards established by the Federal Emergency Management Agency, the degree of enforcement of the ordinance or regulation, and whether the political subdivision is complying with the ordinance or regulation;

7.  The financial capability of the political subdivision to solve its flood hazard problems without financial assistance; and

8.  The estimated cost and method of financing of the proposed flood mitigation measures based on local money and federal and state financial assistance.

C.  A grant shall not exceed seventy-five percent (75%) of the total cost of the proposed mitigation project and a loan shall not exceed the total cost of the proposed mitigation project.

Added by Laws 1999, c. 57, § 10, eff. July 1, 1999.  Amended by Laws 2003, c. 329, § 51, emerg. eff. May 29, 2003.

§63-690.5.  Recommendation of priorities for flood hazard mitigation projects.

In addition to other responsibilities designated or assigned to it by the Department, the State Hazard Mitigation Team shall have the power and duty to recommend priorities for flood hazard mitigation projects for purposes of providing grants or loans for such projects, based upon considerations specified by Section 690.4 of this title.

Added by Laws 1999, c. 57, § 11, eff. July 1, 1999.  Amended by Laws 2003, c. 329, § 52, emerg. eff. May 29, 2003.

§63-690.6.  Funding of acquisition of real property by municipalities.

A.  The Legislature declares it to be necessary for the public health and welfare to provide a means for municipalities in this state to implement measures to reduce losses from flood disasters.  The acquisition of real property for this objective shall constitute a public purpose for which public funds may be expended.

B.  Municipalities are empowered and authorized to acquire fee title to real property and easements therein by purchase, gift, devise, lease or otherwise for flood control.

C.  Title information, appraisal reports, offers, and counteroffers are confidential until an option contract is executed or, if no option contract is executed, until thirty (30) days before a contract or agreement for purchase is considered for approval by the governing board of the municipality.  However, each municipality may, at its discretion, disclose appraisal reports to private landowners during negotiations for acquisitions using alternatives to fee simple techniques, if the municipality determines that disclosure of such reports will bring the proposed acquisition to closure.  In the event that negotiation is terminated by the municipality, the title information, appraisal report, offers, and counteroffers shall become available to the public.

D.  Real property acquired for the purposes enumerated in this section may also be used for recreational purposes, and whenever practicable such real property shall be open to the general public for recreational uses.  Except when prohibited by a covenant or other restriction, real property managed and controlled by the municipality may be used for multiple purposes, including, but not limited to, agriculture and silviculture, as well as boating and other recreational uses.

E.  The provisions of this section shall not limit the exercise of similar powers delegated by statute to any state or political subdivision of this state.

Added by Laws 1999, c. 57, § 12, eff. July 1, 1999.

§63-701.  Shooting galleries - Standards and specifications.

(A)  Open air shooting galleries constructed from and after the effective date of this act shall conform to the following standards and specifications:

(a)  There shall be a backstop not less than seven and one-half (7 1/2) feet high, which shall be constructed of steel of a thickness not less than U.S. standard eight-gauge steel and shall be well lapped at the joints; the backstop shall be not less than eight (8) nor more than twenty-five (25) feet wide.

(b)  Attached to each side of the backstop at ninety (90) degree angles, extending toward the counter, shall be side walls of the same height as the backstop, which side walls shall be constructed of steel of a thickness not less than U.S. standard sixteen-gauge steel and shall be from six (6) to twenty-five (25) feet in length.  In the event the steel side walls do not extend to the counter, the remaining portion of the side walls shall be so constructed as to prevent any person from getting into the line of fire.

(c)  The inside edge of the counter from which the shooting takes place shall be placed not less than twenty-five (25) feet from the backstop or any metal target.

(d)  All targets shall be placed not less than twelve (12) inches from the ends of the backstop, and shall be not less than twenty-four (24) inches from the top and not less than twelve (12) inches from the bottom of the backstop.

(B)  Closed shooting galleries constructed after the effective date of this act shall be lawful of any size, provided that closed shooting galleries shall be constructed so that they at least conform to the minimum requirements of open air shooting galleries.

Laws 1955, p. 187, § 1.

§63702.  Ammunition.

The only type of ammunition which shall be lawful for use in shooting galleries shall be twentytwo (22) caliber shorts.  Laws 1955 P. 187, Sec. 2.

Laws 1955, p. 187, § 2.

§63703.  Operators and employees  21 years of age.

No person under the age of twentyone (21) years shall operate or be employed at any shooting gallery.  Violation of this section shall be cause for revocation of the inspection statement provided for in Section 4 of this act.

Laws 1955, p. 187, § 3.

§63704.  Inspection statement.

Before any shooting gallery shall begin to operate in any county, city or town of this state, it shall be inspected by the sheriff of said county, or his authorized deputy, for safety, and the owner must have a statement in writing by said sheriff or his authorized deputy that he has inspected the premises and is of the opinion that it is safe to operate.  Such statement shall not be furnished by the sheriff or his authorized deputy unless the shooting gallery meets the requirements of this act.  In the event a shooting gallery is moved from one place to another, a new inspection statement must be secured by the owner or operator prior to beginning operation.  It is hereby made the duty of the sheriff of each county personally or through his authorized deputy to make the inspection required herein upon request of the owner or operator.  Shooting galleries constructed prior to the effective date of this act shall be furnished an inspection statement as required herein even though such shooting gallery does not meet the requirements of this act if, in the opinion of the sheriff or his authorized deputy, it is safe to operate.

Laws 1955, p. 187, § 4.

§63705.  License tax.

Cities and towns wherein shooting galleries are operated are hereby authorized to levy and collect a license tax upon their operation, which license tax shall not exceed Twenty Dollars ($20.00) per year.

Laws 1955, p. 187, § 5.

§63-706.  Hours for opening and closing - Exception.

In cities and towns and in areas outside the corporate limits of a city or town, shooting galleries shall close from 11:59 o'clock p.m. Saturday until 8:00 a.m. Monday, except that cities having a population in excess of fifty thousand (50,000), according to the next preceding Federal Decennial Census, may permit the operation of shooting galleries during the period from 11:59 o'clock p.m. Saturday and 8:00 a.m. Monday.

Laws 1955, p. 188, § 6.

§63707.  Penalties.

Any violation of this act is hereby made a misdemeanor punishable by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00) or by imprisonment in the county jail for a period not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1955, p. 188, § 7.

§63707b.  Granting of staff privileges  Criteria.

The administrator in charge of or the governing board of each hospital or related institution licensed by the State Commissioner of Health shall adopt written criteria for use in determining which licensed medical doctors and doctors of osteopathy shall be granted staff privileges by the hospital or related institution.

§63708.  Public shootings sponsored by nonprofit organizations exempt.

Nothing in this act shall apply to turkey shoots or similar types of public shootings sponsored by civic, fraternal, veterans, or other nonprofit organizations.

Laws 1955, p. 188, § 8.

§63-709.  Repealed by Laws 1997, c. 256, § 1, emerg. eff. May 23, 1997.

§63-709.1.  Repealed by Laws 1997, c. 256, § 1, emerg. eff. May 23, 1997.

§63-709.2.  Noise - Exemption from liability.

A.  Notwithstanding any municipal ordinance or rule regulating noise to the contrary, a governmental official may not seek a civil or criminal penalty or injunction against a shooting range, or its owner or operators, on the basis of noise emanating from the range, provided the noise at the property line of the shooting range does not exceed one hundred fifty (150) decibels.

B.  No person shall bring any suit in law or equity or any other claim for relief against a shooting range, or its owners or operators, based upon noise emanating from the shooting range, provided the noise at the property line of the range does not exceed one hundred fifty (150) decibels.

C.  Notwithstanding any law to the contrary, any ordinance or rule relating to noise adopted by any local unit of government, whether before, on, or after the effective date of this act, shall not be deemed to be enforceable against a shooting range, provided the noise at the property line of the range does not exceed one hundred fifty (150) decibels.  The ordinance or rule shall not serve as the basis for any suit in law or equity, whether brought by a governmental official or person.  In no event shall the provisions of this subsection affect the outcome of any suit brought prior to the effective date of this act in which a final order of judgment or relief has been entered.

Added by Laws 1996, c. 191, § 23, emerg. eff. May 16, 1996.

§63-931.  Board of Medicolegal Investigations - Membership - Compensation - Meetings.

The Board of Medicolegal Investigations is hereby re-created.  The members of the Board shall be:

1.  The Director of the State Bureau of Investigation, or a designee;

2.  The State Commissioner of Health, or a designee;

3.  The Dean of the College of Medicine of the University of Oklahoma, or a designee;

4.  The President or Dean of the Oklahoma State University Center for Health Sciences, or a designee;

5.  The President of the Oklahoma Bar Association, or a designee;

6.  The President of the Oklahoma Osteopathic Association, or a designee;

7.  The President of the Oklahoma State Medical Association, or a designee; and

8.  A funeral director, as provided by Section 396.3 of Title 59 of the Oklahoma Statutes, appointed by the Oklahoma State Board of Embalmers and Funeral Directors.

The Chief Medical Examiner shall be an ex officio nonvoting member of the Board.  The Board shall elect one of its members as chair and one of its members as vice-chair.  Members of the Board shall receive no compensation for their services on this Board.  Regular meetings of the Board shall be held at such times as determined by its members, and special meetings may be called by the chair.  Four members shall constitute a quorum.

Added by Laws 1961, p. 604, § 1, eff. Jan. 2, 1962.  Amended by Laws 1969, c. 143, § 1, emerg. eff. April 9, 1969; Laws 1972, c. 246, § 1, emerg. eff. April 7, 1972; Laws 1980, c. 112, § 1, emerg. eff. April 10, 1980; Laws 1983, c. 333, § 23, emerg. eff. June 29, 1983; Laws 1987, c. 231, § 7, eff. July 1, 1987; Laws 1996, c. 234, § 1, eff. July 1, 1996; Laws 2005, c. 410, § 1, eff. July 1, 2005.

§63932.  Rules and regulations.

The Board is hereby authorized to promulgate rules and regulations necessary or appropriate to carry out effectively the provisions of this act.  Such rules and regulations shall be filed with the Secretary of State and shall not be effective until ten (10) days after the date of filing.  The Board shall, on the date of filing, send a copy of the rules and regulations by the United States mail to the state regulatory board the licensees of which are affected thereby.

Laws 1961, p. 605, § 2.

§63933.  Office of Chief Medical Examiner.

The Office of the Chief Medical Examiner of the State of Oklahoma is hereby established to be operated under the control and supervision of the Board.  The Office shall be directed by the Chief Medical Examiner, and the Chief Medical Examiner may employ such other staff members as the Board shall specify.

Laws 1961, p. 605, § 3; Laws 1972, c. 246, § 2, emerg. eff. April 7, 1972.

§63-934.  Appointment and qualifications of examiner.

The Board of Medicolegal Investigations shall appoint a Chief Medical Examiner who shall be a physician licensed to practice in Oklahoma and a diplomate of the American Board of Pathology or the American Osteopathic Board of Pathology in forensic pathology.  The Chief Medical Examiner shall serve at the pleasure of the Board.  In addition to the duties prescribed by law, the Chief Medical Examiner may teach in any medical school in this state and conduct special classes for law enforcement officers.

Added by Laws 1961, p. 605, § 4, eff. Jan. 2, 1962.  Amended by Laws 1972, c. 246, § 3, emerg. eff. April 7, 1972; Laws 1996, c. 234, § 2, eff. July 1, 1996.

§63935.  Responsibility of Examiner  Delegation of duties.

The Chief Medical Examiner shall be directly responsible to the Board for the performance of the duties provided for in this act and for the administration of the office of the Chief Medical Examiner. The Chief Medical Examiner may, however, delegate specific duties to competent and qualified deputies who may act for the Chief Medical Examiner within the scope of the express authority granted by him, subject, however, to such rules as the Board may prescribe.

Laws 1961, p. 605, § 5; Laws 1972, c. 246, § 4, emerg. eff. April 7, 1972.

§63936.  Office and laboratory.

The Board shall provide for a central office and shall see that there is maintained a laboratory suitably equipped with facilities for performance of the duties imposed by this act.  Laws 1961, p. 605, Section 6;  Laws 1972, c.  246, Section 5.  Emerg.  eff.  April 7, 1972.

Laws 1961, p. 605, § 6; Laws 1972, c. 246, § 5, emerg. eff. April 7, 1972.

§63937.  County medical examinersQualificationsAppointment of nonresident.

The Chief Medical Examiner shall appoint medical examiners for each county of the state.  Each medical examiner so appointed shall be a Doctor of Medicine or Osteopathy and Surgery, shall hold a valid license to practice his profession in Oklahoma, and shall hold office at the pleasure of the Board.   In the event there is no qualified person in the county or no person willing to serve as a medical examiner, or in the event the medical examiner is absent from the county in which he serves, or is ill or disqualified by personal interest, the Chief Medical Examiner may in his discretion appoint as a medical examiner for such county a qualified person from another county, or may direct a medical examiner from another county to perform the duties of a medical examiner in both counties.  Nothing in this section or act shall prohibit or restrict the Chief Medical Examiner from appointing a medical examiner and directing him to cross a county line.  A medical examiner shall not be precluded from holding other public offices created by the laws of the state.

Laws 1961, p. 605, § 7; Laws 1963, c. 302, § 1; Laws 1965, c. 258, § 1, emerg. eff. June 21, 1965; Laws 1972, c. 246, § 6, emerg. eff. April 7, 1972.

§63-938.  Types of deaths to be investigated - Autopsies.

A.  All human deaths of the types listed herein shall be investigated as provided by law:

1.  Violent deaths, whether apparently homicidal, suicidal, or accidental, including but not limited to, deaths due to thermal, chemical, electrical, or radiational injury, and deaths due to criminal abortion, whether apparently selfinduced or not;

2.  Deaths under suspicious, unusual or unnatural circumstances;

3.  Deaths related to disease which might constitute a threat to public health;

4.  Deaths unattended by a licensed medical or osteopathic physician for a fatal or potentiallyfatal illness;

5.  Deaths of persons after unexplained coma;

6.  Deaths that are medically unexpected and that occur in the course of a therapeutic procedure;

7.  Deaths of any inmates occurring in any place of penal incarceration; and

8.  Deaths of persons whose bodies are to be cremated, buried at sea, transported out of the state, or otherwise made ultimately unavailable for pathological study.

B.  No autopsy shall be performed on the body of an executed inmate unless requested by the immediate family of the inmate prior to the execution or unless directed by the Department of Corrections or the Chief Medical Examiner.  The Chief Medical Examiner shall not automatically authorize or perform an autopsy in conjunction with an investigation of death of an inmate that resulted from a scheduled execution due to a death sentence imposed pursuant to Title 21 of the Oklahoma Statutes.  The Chief Medical Examiner may authorize or perform such an autopsy only when the public interest requires it.  The provisions of this subsection shall not prohibit an inmate from donating, in writing, his or her body to a teaching medical institution for scientific or research purposes.

C.  The Chief Medical Examiner shall state on the certificate of death of all persons whose death was caused by execution pursuant to a lawful court order that the cause of death was the execution of such order.

Added by Laws 1961, p. 605, § 8, eff. Jan. 2, 1962.  Amended by Laws 1963, c. 302, § 2, emerg. eff. June 19, 1963; Laws 1972, c. 246, § 7, emerg. eff. April 7, 1972; Laws 2000, c. 161, § 1, eff. July 1, 2000.

§63-939.  Investigation report forms - Production of records, documents, evidence or other material.

The Chief Medical Examiner shall prepare and distribute to all medical examiners appropriate forms to be used in filing reports of investigation, with instructions as to their use, and detailed instructions as to the nature, character, and extent of investigation and examination to be made in each case in which investigation is required pursuant to Sections 931 through 954 of this title.

Except as otherwise provided by law, the Chief Medical Examiner shall produce records, documents, evidence or other material of any nature only upon the order of a court of competent jurisdiction.  An interested party or litigant in a civil or criminal action may make application for an order to produce such materials.  The court, after notice to all parties, including the Chief Medical Examiner, and a hearing on the application, may, upon the showing of good cause, direct the release of a copy or any part of such material.  In addition, the court may also direct the payment of reasonable costs by the requesting party for the production of the material.  The production of such material shall take place at the Office of the Chief Medical Examiner unless, upon a showing of good cause, specifically ordered otherwise by the court.

Added by Laws 1961, p. 606, § 9, eff. Jan. 2, 1962.  Amended by Laws 1972, c. 246, § 8, emerg. eff. April 7, 1972; Laws 1996, c. 234, § 3, eff. July 1, 1996.

§63940.  Cooperation of state and county officials  Notification of deaths.

A.  All law enforcement officers and other state and county officials shall cooperate with the Chief Medical Examiner and all other medical examiners in making investigations required pursuant to the provisions of Sections 931 through 954 of this title.  Said officials and the physician in attendance of the deceased, or other persons when the deceased was unattended by a physician, shall promptly notify the medical examiner of the occurrence of all deaths coming to their attention which, pursuant to the provisions of Sections 931 through 954 of this title, are subject to investigation, and shall assist in making dead bodies and related evidence available for investigation.

The scene of a death subject to the provisions of Sections 931 through 954 of this title shall not be disturbed until authorized by the Chief Medical Examiner, his designee, or a county medical examiner, and the representative of any law enforcement agency which has begun an investigation of the cause of death.  Said authorization may be given by telephone.  Nothing in Sections 931 through 954 of this title shall prevent the district attorney or his designee from authorizing the removal of a body when the removal is determined by him to be in the public interest and conditions at the scene are adequately documented and preserved by photographs and measurements.

B.  The death of any patient, inmate, ward, or veteran in a state hospital or other institution, except Oklahoma Medical Center Hospitals and Clinics thereof, shall be reported by the chief administrative officer of the hospital or institution or his designee to the Office of the Chief Medical Examiner at the time of the death and prior to release of the body.

1.  Within thirtysix (36) hours, a written report shall be submitted and shall be accompanied by true and correct copies of all medical records of the hospital or institution concerning the deceased patient.

2.  The Chief Medical Examiner shall have the authority to require production of any records, documents, or equipment or other items regarding the deceased patient deemed necessary to investigate the death.

Amended by Laws 1984, c. 36, § 1, emerg. eff. March 28, 1984; Laws 1988, c. 326, § 34, emerg. eff. July 13, 1988.

§63-940a.  Liability for removal of body.

No funeral establishment or its employees shall be liable for the action, per se, of removing a body when ordered to do so by any public official having the authority to order such removal.

Added by Laws 1999, c. 188, § 1, emerg. eff. May 21, 1999.

§63941.  Investigation by county examiner.

Upon receipt of notice of death of any person which  under this act is subject to investigation, the medical  examiner shall immediately conduct an investigation into the cause and manner of death, and shall comply in detail with the instructions of the Chief Medical Examiner as provided for in Section 939 of this title.  He may have fingerprints and photographs taken.  He may take charge of any object or writing found on or near the body which he deems necessary for the purpose of establishing the cause and/or manner of death.

Upon conclusion of his investigation and his determination that such objects or writings are no longer needed as evidence, the medical examiner shall deliver them to the district attorney for disposition.

The investigating medical examiner shall have access at all times to any and all medical and dental records and history of the deceased, including, but not limited to, radiographs and electrocardiograms, in the course of his official investigation to determine the cause and manner of death.  Such records may not be released to any other person by the medical examiner, and the custodians of such records shall incur no liability by reason of the release of such records to the medical examiner.  The body of the deceased shall be turned over to the funeral director designated by the person responsible for burial within eighteen (18) hours unless a longer period is necessary to complete the required investigation.

Laws 1961, p. 606, § 11; Laws 1972, c. 246, § 10, emerg. eff. April 7, 1972.

§63941a.  Custody of the body.

Within three (3) hours after the death of any person who is at the time of death attended by a licensed medical or osteopathic physician, the body of the deceased shall be released, upon demand, to the person legally entitled to the custody thereof, or his representative, unless:

1.  A release is signed by the person legally entitled to the custody of the body; or

2.  The attending physician has notified the Chief Medical Examiner of the State of Oklahoma, or his designee, of the need for further investigation into the cause of death, or has notified the appropriate district attorney of such need; or

3.  The laws of this state or the regulations of the Board of Medicolegal Investigations require additional information or examination that cannot be obtained or completed within the above period of time.

Laws 1975, C. 174, Section 1.

Laws 1975, c. 174, § 1.

§63941b.  Condition of the body.

When attending a patient at time of death, physicians shall take care that the remains of the deceased are left in such a state that will not hinder or unnecessarily complicate the preparation for burial or other disposition, provided that nothing herein shall interfere with or restrict a physician's sworn duty to do all things necessary to save his patient's life.

Laws 1975, c. 174, Section 2.

Laws 1975, c. 174, § 2.

§63942.  Report of findings  Further investigation.

Upon completion of his investigation, the medical examiner shall reduce his findings to writing upon the form supplied to him which shall be promptly sent to the Chief Medical Examiner by mail.

Copies of reports shall be furnished by the Chief Medical Examiner to investigating agencies having official interest therein.  Laws 1961, p.  606, Section 12; Laws 1963, c.  302, Section 3; Laws 1972, c.  246, Section 11.  Emerg.  eff.  April 7, 1972.

Laws 1961, p. 606, § 12; Laws 1963, c. 302, § 3, emerg. eff. June 19, 1963; Laws 1972, c. 246, § 11, emerg. eff. April 7, 1972.

§63943.  Power of Chief Medical Examiner.

The Chief Medical Examiner or his designee may, in his discretion, conduct the investigation as herein specified, or relieve the medical examiner at any stage of the investigation, and the medical examiner shall thereafter be responsible only for such specific duties as the Chief Medical Examiner or his designee may assign.  Laws 1961, p.  606, Section 13;  Laws 1972, c.  246, Section 12.  Emerg.  eff.  April 7, 1972.

Laws 1961, p. 606, § 13; Laws 1972, c. 246, § 12, emerg. eff. April 7, 1972.

§63944.  Autopsy  Public interest  Collection of specimens.

When necessary in connection with an investigation to determine the cause and/or manner of death and when the public interest requires it, the Chief Medical Examiner, his designee, a medical examiner or a district attorney shall require and authorize an autopsy to be conducted.  In determining whether the public interest requires an autopsy the medical examiner or district attorney involved shall take into account but shall not be bound by request therefor from private persons or from other public officials.

The Chief Medical Examiner, his designee or a medical examiner, may collect such blood, fluid or body waste specimens as he deems necessary to carry out his duties as specified in this act.  No autopsy authorization shall be required as a prerequisite to the collection of such specimens.  Laws 1961, p.  606, Section 14; Laws 1965, c.  258, Section 2; Laws 1968, c.  182, Section 1; Laws 1972, c.  246, Section 13.  Emerg.  eff.  April 7, 1972.

Laws 1961, p. 606, § 14; Laws 1965, c. 258, § 2; Laws 1968, c. 182, § 1; Laws 1972, c. 246, § 13, emerg. eff. April 7, 1972.

§63944.1.  Pituitary glands  Removal  Donation.

A.  Any physician licensed in this state, when performing an autopsy, whether by statutory authority or permission of the next of kin, may remove or cause to have removed by a qualified person the pituitary gland from the body of the decedent if a cranial examination is performed.  The physician or other qualified person or hospital is further authorized to donate the pituitary gland to the National Hormone and Pituitary Program as established by the National Institute of Health for the preparation of human growth hormone.  Said persons and hospital shall not be subject to either criminal or civil liability for such removal or donation.

B.  The pituitary gland shall not be donated pursuant to the provisions of this section if the next of kin of the decedent notifies the physician performing the autopsy prior to said autopsy that he objects to such donation.

C.  This section is not subject to the provisions of the Uniform Anatomical Gift Act.

Added by Laws 1985, c. 80, § 1, emerg. eff. May 23, 1985.

§63944.2.  Autopsy fee.

For each medicolegal autopsy performed by the Office of the Chief Medical Examiner under Title 63 of the Oklahoma Statutes, including the making of required reports, the Office of the Chief Medical Examiner shall receive a fee of One Hundred Dollars ($100.00).  Such fee shall be paid by the city, town or county in which the death occurred or in which the injury which resulted in death was apparently sustained.  Provided that, if the death, or injury resulting in death, occurred within the municipal boundaries of a town or city, the fee shall be paid by that town or city; if the death, or injury resulting in death, occurred within the boundaries of a county and outside any municipal boundaries located in that county, the fee shall be paid by that county.

Added by Laws 1985, c. 245, § 3, emerg. eff. July 15, 1985.

§63945.  Person to perform autopsy  Extent  Report of findings.

When properly authorized, an autopsy shall be performed by the Chief Medical Examiner or such person as may be designated by him for such purpose.  The Chief Medical Examiner or a person designated by him may authorize arterial embalming of the body prior to the autopsy when such embalming would in his opinion not interfere with the autopsy.  The autopsy shall be made of such parts of the body as is deemed necessary by the person performing the autopsy.  A full and complete report of the facts developed by the autopsy together with the findings of the person making it shall be prepared and filed in the Office of the Chief Medical Examiner without unnecessary delay.  Copies of such reports and findings shall be furnished to district attorneys and law enforcement officers making a criminal investigation in connection with the death.  The next of kin, or any one of them if more than one, may designate a physician to be present when the autopsy is conducted.

Laws 1961, p. 607, § 15; Laws 1972, c. 246, § 14, emerg. eff. April 7, 1972.

§63946.  Exhuming of bodies  Hearing  Autopsy  Reports.

A.  If death occurred under circumstances as enumerated in Section 938 of this title, and if the body has been buried without proper certification of death, it shall be the duty of the medical examiner, upon ascertaining such facts, to notify the Chief Medical Examiner and the district attorney of the county in which the body was buried.  The district attorney shall present facts to the judge of the district court of that county, and the judge, after a hearing, may by written order require the body to be exhumed and an autopsy performed by the Chief Medical Examiner or his designee.  A complete report of the facts developed by the autopsy and the findings of the person making the same shall be filed with the Chief Medical Examiner without unnecessary delay and a copy furnished the district attorney of the county within which the death occurred or within which the body was buried, or both.

B.  No order for exhumation, as provided for in subsection A of this section, shall be made without notice of the hearing being served upon the decedent's surviving spouse, parents or next of kin, five (5) days prior to the hearing.  The notice shall be served in the same manner as provided for by law for the service of summons in a civil action, shall include the date, time and place of the hearing and shall advise the person so notified that he or she has the right to appear and be heard by the court at that time. Provided, that the district attorney may, by affidavit, advise the court that the identity or whereabouts of any persons required to be served with notice under this subsection is unknown and cannot be ascertained with due diligence.  Upon finding that the facts stated in the affidavit are true, the court shall not require notice be given.

Laws 1961, p. 607, § 16; Laws 1972, c. 246, § 15, emerg. eff. April 7, 1972; Laws 1981, c. 87, § 1.

§63947.  Certificate of death.

A.  The certification of death of any person whose death is investigated under this act shall be made by the Chief Medical Examiner, his designee, or the medical examiner who conducted the investigation, upon a medical examiner death certificate provided by the State Registrar of Vital Statistics.  Such death certificates shall be valid only when signed by a duly appointed medical examiner, the Chief Medical Examiner, or his designee.  Copies of all such certificates shall be forwarded immediately upon receipt by the State Registrar of Vital Statistics to the Office of the Chief Medical Examiner.

B.  Any certification of death by an attending physician may be referred by the State Registrar of Vital Statistics to the Chief Medical Examiner for investigation and the amending of the original certificate of death by the filing of a medical examiner death certificate by the medical examiner or Chief Medical Examiner when the death is determined by the Chief Medical Examiner to be one properly requiring investigation under Section 938 of this title.

C.  Medical examiner death certificates will not be required in cases investigated solely for the purpose of issuing a permit for transport of a body out of state.

D.  The Board of Medicolegal Investigations shall not charge a fee for outofstate shipment of human remains whenever the Office of the Chief Medical Examiner has not been required to conduct an investigation of the death.

Laws 1961, p. 607, § 17; Laws 1972, c. 246, § 16, emerg. eff. April 7, 1972.

§63-948.  Compensation for investigation or partial investigation - Storage fees - Drug screens.

A.  For each investigation or partial investigation in which the medical examiner is relieved by the Chief Medical Examiner or a designee, the medical examiner shall receive compensation for such services as provided in the rules approved and promulgated by the Board of Medicolegal Investigations, from funds appropriated to the Board of Medicolegal Investigations.  Where, in the opinion of the Chief Medical Examiner, it is necessary to designate a consultant pathologist to perform an autopsy, such pathologist shall be entitled to a reasonable fee.  Such fees shall be payable from funds appropriated to the Board of Medicolegal Investigations.

B.  The Office of the Chief Medical Examiner (OCME) shall store biological specimens in the control of the OCME for the potential purpose of independent analyses in matters of civil law, only upon receipt of a written request for such storage and payment of a storage fee.  The fee shall be paid by the person requesting storage to the Office of the Chief Medical Examiner.  The Board shall promulgate rules establishing a fee for storage of such biological specimens which shall not exceed One Hundred Dollars ($100.00) per year.  All fees collected pursuant to the provisions of this subsection shall be deposited to the credit of the Office of the Chief Medical Examiner Toxicology Laboratory Revolving Fund.

C.  1.  The Office of the Chief Medical Examiner (OCME) is authorized to perform drug screens on specimens in the custody of the OCME, provided the request is made by an agency or party authorized to receive such information.  The OCME may limit drug screens within the technical and physical capabilities of the OCME.

2.  The authorization for drug screens shall apply only to specimens from cases already within the jurisdiction of the OCME and only when the analyses are deemed by the Chief Medical Examiner or Deputy Chief Medical Examiner not to conflict with any investigation of the case by the state.

3.  The Board of Medicolegal Investigations shall establish a fee for drug screen services by rule.  All fees collected pursuant to the provisions of this subsection shall be deposited to the Chief Medical Examiner Toxicology Laboratory Revolving Fund.

Added by Laws 1961, p. 607, § 18, eff. Jan. 2, 1962.  Amended by Laws 1963, c. 302, § 4; Laws 1968, c. 182, § 2; Laws 1972, c. 246, § 17, emerg. eff. April 7, 1972; Laws 1996, c. 234, § 4, eff. July 1, 1996; Laws 2004, c. 559, § 1, eff. Nov. 1, 2004.

§63-948.1.  Fee schedule - Exemptions.

A.  The Board of Medicolegal Investigations may establish a fee schedule for forensic services, permits and reports rendered to members of the public and other agencies.

1.  No fee schedule may be established or amended by the Board except during a regular legislative session.  The Board shall comply with the Administrative Procedures Act for adoption of rules and establishing or amending any such fee schedule.

2.  Except as otherwise specified in this section, the Board shall charge fees only within the following ranges:

a. permit for cremations that occur within the state:  One Hundred Dollars ($100.00) to Two Hundred Dollars ($200.00),

b. forensic science service:  One Hundred Dollars ($100.00) to Three Thousand Dollars ($3,000.00),

c. report copies:  Ten Dollars ($10.00) for report of investigation, including toxicology, and Twenty Dollars ($20.00) for an autopsy report, including toxicology,

d. x-rays:  Fifteen Dollars ($15.00) each,

e. microscopic slides, Hematoxilyn and Eosin (H&E):  Ten Dollars ($10.00) each,

f. special stains:  Fifteen Dollars ($15.00) each, and

g. photographs:  Twenty-five Dollars ($25.00) per computer diskette (CD).

B.  The Board shall base the fee schedule for forensic science services, permits and reports upon reasonable costs of review, investigation and forensic science service delivery; provided, however, the fee schedule shall be within the ranges specified in subsection A of this section.  The Board shall continue a system of basic and continuing educational service and training for all personnel who render forensic science services in order to ensure uniform statewide application of the rules of the Board.  The Board shall consider the reasonable costs associated with such training and continuing education in setting the forensic science service fees.

C.  The Board may exempt by rule any agency or class of individuals from the requirements of the fee schedule if the Board determines that the fees would cause an unreasonable economic hardship or would otherwise hinder or conflict with an agency's responsibilities.

D.  All statutory fees currently in effect for permits or forensic science services administered by the Chief Medical Examiner and the Board of Medicolegal Investigations within the jurisdiction of the Office of the Chief Medical Examiner shall remain in effect until such time as the Board acts to implement new schedules pursuant to the provisions of this act.

Added by Laws 2004, c. 559, § 2, eff. Nov. 1, 2004.

§63-949.  Records - Evidence - Sudden infant death syndrome.

A. 1. a. The Office of the Chief Medical Examiner shall keep full and complete records, properly indexed, giving the name, if known, of every person whose death is investigated, the place where the body was found, the date, cause, and manner of death and all other relevant information concerning the death.  The full report and detailed findings of the autopsy, if any, shall be a part of the record in each case.

b. The Chief Medical Examiner shall track and forward, within seventy-two (72) hours after the examination, demographic information on sudden, unexpected and nontraumatic infant deaths including, but not limited to, Sudden Infant Death Syndrome (SIDS), to the Oklahoma SIDS Coordinator at the State Department of Health and the SIDS Foundation of Oklahoma.  As used in this subparagraph, "Sudden Infant Death Syndrome (SIDS)" means the sudden, unexpected death of an apparently healthy infant less than one (1) year of age which remains unexplained following a complete medicolegal analysis and death scene investigation.  The Chief Medical Examiner shall follow up with further notification upon final determination of a cause of death.  Such notification shall be for statistical reporting purposes only.

2.  The office shall promptly deliver to each district attorney having jurisdiction of the case, copies of all records relating to a death for which further investigation may be advisable.  Any district attorney or other law enforcement official may, upon request, obtain copies of such records or other information deemed necessary to the performance of such district attorney's or other law enforcement official's official duties.

B.  No report, findings, testimony, or other information of a medical examiner shall be admitted in evidence in any civil action in any court in this state, except under the following circumstances:

1.  Certified copies of reports pertaining to the factual determinations of views and examination of or autopsies upon the bodies of deceased persons by the Chief Medical Examiner, a medical examiner, consultant pathologist, or anyone under their supervision or control may be admitted in evidence in any civil case in a court of competent jurisdiction in this state by stipulation of all parties in the case;

2.  If a party refuses to stipulate to admission, the reports may be requested by any party seeking to admit the records as evidence.  The request shall be made to the Office of the Chief Medical Examiner, who shall furnish same;

3.  The party seeking admission of the reports shall then serve interrogatories concerning the facts to be answered under oath by the person preparing the records.  The interrogatories and answers thereto shall be subject to the rules of evidence and may be admissible in evidence in any civil case in a court of competent jurisdiction.  Objections to the interrogatories shall be made by any party in accordance with law just as if the interrogatories had been served on the objecting party.  Cross interrogatories shall be submitted and shall be answered and admitted in evidence in the same manner as interrogatories;

4.  The taking of depositions shall then be allowed pursuant to the provisions of Section 3230 of Title 12 of the Oklahoma Statutes; provided, however, depositions shall take place at the Office of the Chief Medical Examiner, a medical examiner, consultant pathologist, or anyone under their supervision or control whose testimony is sought, unless all parties, including the medical examiner, agree the deposition can be taken elsewhere;

5.  No other testimony of the Chief Medical Examiner, a medical examiner, consultant pathologist, or anyone under their supervision and control shall be admitted in evidence in any civil action in any court of this state, unless timely application is made to the court by an interested party or litigant and timely notice of the application is given to the medical examiner.  After a hearing, the court, for good cause shown, may order the appearance of the Chief Medical Examiner, a medical examiner, consultant pathologist, or anyone under their supervision and control for the purpose of testifying and may order that a subpoena be issued for that appearance; provided, however, that such order by the court shall be the exception and not the rule; and

6.  The cost of the records or certified copies thereof shall be paid by the party requesting same.  The reasonable fee charged by the Chief Medical Examiner, a medical examiner, consultant pathologist, or anyone under their supervision and control for answering interrogatories or cross interrogatories, submitting to depositions, or providing testimony shall be paid by the party submitting same.  This fee shall be in place of any other witness fee allowed by law.

C.  Certified copies of reports and findings, exclusive of hearsay evidence, may be admitted in evidence in preliminary hearings and criminal trials by stipulation.

D.  Certified copies of reports of investigations by a medical examiner, laboratory reports and/or autopsy reports may be furnished to the next of kin or others having need for them upon written statement and payment of a reasonable fee set by the Board of Medicolegal Investigations.

E.  1.  In a case in which possible SIDS is determined as the cause of death of an infant less than one (1) year of age, the medical examiner shall explain to the newly bereaved family that support services are available and can be rendered more efficiently if the family signs a waiver to allow release of confidential information.  The medical examiner shall provide such waiver to the family for signatures.

2.  The medical examiner shall document receipt of the signed waiver form and shall forward such documentation to the State Department of Health and the SIDS Foundation of Oklahoma, along with information related to the possible SIDS death including, but not limited to, the infant's name, date of birth, date of death, race, parents' names, address and phone number.

3.  As used in this subsection, "possible SIDS" means the sudden unexpected, nontraumatic death of an apparently healthy infant less than one (1) year of age.

Added by Laws 1961, p. 607, § 19.  Amended by Laws 1972, c. 246, § 18, emerg. eff. April 7, 1972; Laws 1974, c. 275, § 1, emerg. eff. May 29, 1974; Laws 1976, c. 63, § 1; Laws 1999, c. 55, § 2, emerg. eff. April 5, 1999; Laws 2004, c. 190, § 1, eff. July 1, 2004.

§63950.  Performance of autopsy at place other than state laboratory  Fees.

In the event it is necessary or advisable to perform an autopsy under the provisions of this act in some place other than the laboratories of the Chief Medical Examiner, said examiner may authorize payment of a reasonable fee for the use of an appropriate place for the performing of an autopsy, which payment shall be made upon a claim and submitted to the Board of Medicolegal Investigations.  Laws 1961, p.  608, Section 20; Laws 1963, c.  302, Section 5;  Laws 1972, c.  246, Section 19.  Emerg. eff.  April 7, 1972.

Laws 1961, p. 608, § 20; Laws 1963, c. 302, § 5, emerg. eff. June 19, 1963; Laws 1972, c. 246, § 19, emerg. eff. April 7, 1972.

§63951.  Transporting of bodies for autopsy or scientific tests.

The Chief Medical Examiner, his designee, or a medical examiner shall be authorized to transport bodies of deceased persons of whose death he is officially informed to an appropriate place for autopsy or for the performance of scientific tests; provided that, after said autopsy shall have been performed or such tests made, the bodies of such deceased persons shall be returned to the county from which they were brought, or, when so authorized by the district attorney of said county and upon request of the nearest relative of the deceased or other person who may be responsible for burial, the body may be transported to some place other than said county.  The Chief Medical Examiner or his designee may authorize payment for the services in transporting the body to the place designated for autopsy, which shall be submitted upon a claim filed with the Board of Medicolegal Investigations.  Laws 1961, p.  608, Section 21; Laws 1963, c.  302, Section 6; Laws 1972, c.  246, Section 20.  Emerg. eff.  April 7, 1972.

Laws 1961, p. 608, § 21; Laws 1963, c. 302, § 6, emerg. eff. June 19, 1963; Laws 1972, c. 246, § 20, emerg. eff. April 7, 1972.

§63952.  Persons excluded from serving as examiners or deputies.

It is specifically provided that no embalmer, funeral director, or employee of a funeral home shall be appointed or serve in any capacity as or with a medical examiner or deputy.

Laws 1961, p. 608, § 22.

§63953.  Penalties.

Any person who willfully fails to comply with the provisions of this act shall be guilty of a misdemeanor, and upon conviction shall be fined not to exceed Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a term not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1961, p. 608, § 23.

§63-954.  Chief Medical Examiner Revolving Fund.

A.  The Board of Medicolegal Investigations is authorized to accept grants, gifts, fees or funds from persons, associations, corporations, or foundations for any purpose authorized by the Board.

B.  There is hereby created in the State Treasury a revolving fund for the Office of the Chief Medical Examiner to be designated the "Chief Medical Examiner Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all moneys received from:

1.  Laboratory analysis fees pursuant to the provisions of Section 1313.2 of Title 20 of the Oklahoma Statutes;

2.  Grants, gifts, fees or funds from persons, associations, corporations or foundations pursuant to this section;

3.  Document fees pursuant to the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes; and

4.  Cremation, burial at sea or other recognized means of dissolution permit fees pursuant to Section 1-329.1 of this title.

All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of the Chief Medical Examiner for the duties imposed upon the Board of Medicolegal Investigations by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1961, p. 608, § 24, eff. Jan. 2, 1962.  Amended by Laws 1963, c. 302, § 7, emerg. eff. June 19, 1963; Laws 1972, c. 246, § 21, emerg. eff. April 7, 1972; Laws 1987, c. 5, § 73, emerg. eff. March 11, 1987; Laws 1987, c. 236, § 121, emerg. eff. July 20, 1987; Laws 1988, c. 74, § 2, eff. Nov. 1, 1988; Laws 1994, c. 382, § 33, eff. Sept. 1, 1994.

§63981.  Activity within six (6) feet of high voltage overhead line or conductorprohibited.

No person, firm, corporation or association shall, individually or through an agent or employee and no person as an agent or employee of any person, firm, corporation or association, shall perform or permit any agent or employee to perform any function or activity upon any land, building, highway, or other premises, when it is possible during the performance of such activity for any person or employee engaged in performing work connected with or related to such function or activity to move to or to be placed in a position within six feet of any high voltage overhead electrical line or conductor, or when it is possible for any part of any tool, equipment, machinery or material to be used by any such person or employee to be brought within six (6) feet of any such overhead high voltage line or conductor through any lateral, vertical or swinging motion during the performance of such function or activity.

Laws 1963 C. 118, Sec. 1. Emerg. Eff. May 31, 1963.

§63982.  Storing, moving, etc. of equipment, materials, or buildings within six feet of lines prohibited.

No person, firm, corporation or association shall, individually or through an agent or employee, and no person as an agent or employee of any person, firm, corporation or association, shall store, operate, erect, maintain, move or transport any tools, machinery, equipment, supplies, materials, apparatus, house or other building, or any part thereof, within six (6) feet of any high voltage overhead conductor.

Laws 1963, c. 118, § 2, emerg. eff. May 31, 1963.

§63983.  Posting of warning signs in cranes, derricks and similar apparatus.

No person, firm, corporation or association shall, individually or through an agent or employee, or as an agent or employee, operate any crane, derrick, power shovel, drilling rig, hoisting equipment, or similar apparatus, any part of which is capable of vertical, lateral or swinging motion, unless there is posted and maintained in plain view of the operator thereof, a durable warning sign legible at twelve (12) feet, reading:

"Unlawful to operate this equipment within six feet of high voltage lines."

Each day's failure to post or maintain such signs shall constitute a separate violation.

Laws 1963, c. 118, § 3, emerg. eff. May 31, 1963.

§63984.  Violations and penalties.

Every person, firm, corporation, association, and every agent or employee of any such person, firm, corporation, or association, who violates any of the provisions of this act, shall be guilty of a misdemeanor, and upon conviction thereof, shall be liable to a fine of not more than Five Hundred Dollars ($500.00), or imprisonment in the county jail for a term not to exceed six (6) months, or both such fine and imprisonment; and in addition thereof, if such violation results in physical or electrical contact with any overhead high voltage line or conductor, the person, firm, corporation or association violating the provisions of this act, shall be liable to the owner or operator of such high voltage line or conductor for all damage to such facilities and for all liability incurred by such owner or operator as a result of any such accidental contact.

Laws 1963 C. 118, Sec. 4. Emerg. Eff. May 31, 1963.

§63985.  Definitions.

For the purpose of this act: (a) "high voltage" shall mean a voltage in excess of seven hundred fifty (750) volts between conductors, or between any single conductor and the ground; (b) "overhead lines or overhead conductors" shall mean all bare or insulated electrical conductors installed above ground excepting those conductors that are deenergized and grounded or that are enclosed in iron pipe or other metal covering of equal strength.

Laws 1963, c. 118, § 5, emerg. eff. May 31, 1963.

§63986.  Temporary clearance of lines  Costs.

When any person, firm or corporation desires to temporarily carry on any function, activity, work or operation in closer proximity to any highvoltage line or conductor than permitted by this act, the person or persons responsible for the work to be done shall promptly notify the operator of the highvoltage conductors of the work to be performed and make appropriate arrangements with the operator of the highvoltage conductors for temporary mechanical barriers, temporary deenergization and grounding of the conductors, or temporarily raising of the conductors before proceeding with any work which would impair the clearances required by this act.

The actual costs incurred by any operator of highvoltage conductors in providing clearances as above set out shall be paid by the persons, firms or corporations requesting the operator of the highvoltage conductors to provide said temporary clearances. Unless and until arrangements satisfactory to the operator of the highvoltage conductors for such payment have been made, such operator shall be under no duty to provide clearances as set out herein.

Laws 1963, c. 118 § 6, emerg. eff. May 31, 1963.

§63987.  Operations and activities exempt.

This act shall not be construed as applying to, nor shall it apply to: (a) construction, reconstruction, operation or maintenance of any highvoltage overhead conductor, supporting structures or appurtenances for the support or operation of highvoltage conductor by person authorized by the owner or operator; nor (b) to work being done on telephone or communication circuits or their supporting structures; nor (c) to the operation or maintenance of any equipment traveling or moving upon fixed rails of any railroad company subject to the jurisdiction of the Interstate Commerce Commission and/or to the Corporation Commission of the State of Oklahoma.

Laws 1963, c. 118, § 7, emerg. eff. May 31, 1963.

§631051.  Short title.

This act may be cited as the "Oklahoma Housing Authorities Act." Laws 1965 C. 251, Sec. 1. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 1, emerg. eff. June 18, 1965.

§631052.  Application of act.

The provisions of this act shall apply in all counties of this state. Laws 1965 C. 251, Sec. 2. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 2, emerg. eff. June 18, 1965.

§631053.  Finding and declaration of necessity.

It is hereby declared:

(a) that there exists in urban and rural areas in certain counties in the state unsanitary, unsafe, and overcrowded dwelling accommodations; that in such urban and rural areas within the state there is a shortage of safe or sanitary dwelling accommodations available at rents or prices which persons of low income can afford and that such shortage forces such persons to occupy unsanitary, unsafe, and overcrowded dwelling accommodations;

(b) that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(c) that these slum areas cannot be cleared nor can the shortage of safe and sanitary dwelling for persons of low income be adequately relieved through the operation of private enterprise and that housing projects for persons of low income as herein defined would therefore not be competitive with private enterprise;

(d) that such projects would also make housing available for persons of low income who are displaced in the rehabilitation, clearance, or redevelopment of slums and blighted areas or as the result of other governmental action, and for veterans of low income who are unable to provide themselves with decent housing on the basis of the benefits heretofore made available to them through certain government guarantees of loans to veterans for the purchase of residential property;

(e) that the clearance, replanning and preparation for rebuilding of these areas and the providing of safe and sanitary dwelling accommodations and maintaining a wholesome living environment for persons of low income are charitable and public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(f) that residential construction activity is closely correlated with general economic activity and that the undertakings authorized by this act to aid the provision of better housing and more desirable neighborhood and community development at lower costs will make possible a more stable and larger volume of residential construction activity which will assist materially in maintaining full employment; and

(g) that it is in the public interest that preparations for such projects and activities be made now, and that the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

Laws 1965, c. 251, § 3, emerg. eff. June 18, 1965.

§631054.  Definitions.

The following terms, wherever used or referred to in this act, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) "Authority" means any public body corporate and politic created by this act.

(b) "City" means any incorporated city or town in the state. "County" means any county in the state.

(c) "Governing body" means, in the case of a city, the council or other governing body of the city in which is vested legislative authority customarily imposed on the city council, and, in the case of a county, the board of county commissioners.

(d) "Mayor" means the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive  head of a city.

(e) "Clerk" means the city clerk or the county clerk, as the case may be.

(f) "Area of operation" means:

(1) in the case of an authority of a city, the city and the area within one (1) mile of the territorial boundaries thereof, except that the area of operation of an authority of any city shall not include any area which lies within the territorial boundaries of some other city;

(2) in the case of an authority of a county, all of the county for which it is created: Provided, that a county authority shall not undertake any project within the boundaries of any city unless a resolution shall have been adopted by the governing body of the city and by any authority which shall have been theretofore established and authorized to exercise its powers in the city declaring that there is need for the county authority to exercise its powers within

that city.  No authority shall operate in any area in which an authority already established is operating without the consent by resolution of the authority already operating therein.

(g) "Federal government" includes the United States of America, the Public Housing Administration, or any other agency or instrumentality, corporate or otherwise, of the United States of America.

(h) "Slum" means any area where dwellings predominate which by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light, or sanitary facilities, or any combination  of these factors, are detrimental to safety, health and morals.

(i) "Housing project" or "project" means any work or undertaking  on contiguous or noncontiguous sites:

(1) to demolish, clear, or remove buildings from any slum

area;

(2) to provide or assist in providing (by any suitable method, including but not limited to: rental; sale of individual units in single or multifamily structures under conventional, condominium, or cooperative sales contract; leasepurchase agreement; loans; or subsidizing of rentals or charges) decent, safe and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income; or

(3) to accomplish a combination of the foregoing.  Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient or desirable appurtenances; streets, sewers, water service, utilities, parks, site preparation, and landscaping; and facilities for administrative, community, health, recreational, welfare, or other purposes.  The term "housing project" or "project" also may be applied to the planning of the buildings and improvements, the acquisition of property or any interest therein, the demolition of existing structures, the construction, reconstruction, rehabilitation, alteration or repair of the improvements and all other work in connection therewith; and the term shall include all other real and personal property and all tangible or intangible assets held or used in connection with the housing project.

(j) "Persons of low income" shall mean persons or families who lack the amount of income which is necessary (as determined by the authority undertaking the housing project) to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding, however, the local housing authority shall not exceed the guidelines in establishing incomes set forth by the Department of Housing and Urban Development.

(k) "Bonds" means any bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this act.

(l) "Real property" includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein including terms for years.

(m) "Obligee of an authority" or "obligee" includes any bondholder, agent or trustee for any bondholder, or lessor demising to the authority property used in connection with a project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority.

(n) "Persons engaged in national defense activities" means persons in the Armed Forces of the United States; employees of the Department of Defense; and workers engaged or to be engaged in activities connected with national defense.  The term also includes the families of the persons, employees, and workers who reside with them.

(o) "Major disaster" means any flood, drought, fire, hurricane, tornado, earthquake, storm, or other catastrophe which, in the determination of the governing body, is of sufficient severity and magnitude to warrant the use of available resources of the federal, state, and local governments to alleviate the damage, hardship, or suffering caused thereby.

(p) "State public body" means any city, county, municipal corporation, commission, district, authority, agency, subdivision, or public body of the state.

Added by Laws 1965, c. 251, § 4, emerg. eff. June 18, 1965.  Amended by Laws 1967, c. 339, § 1; Laws 1969, c. 281, § 1; Laws 1971, c. 218, § 1, emerg. eff. June 11, 1971.

§631055.  Creation of city and county authorities.

In each city and in each county of the state there is hereby created a public body corporate and politic to be known as the "housing authority" of the city or county; provided, that the authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the city or county, as the case may be, by proper resolution declares that there is need for an authority to function in the city or county.

The governing body shall give consideration as to the need for an authority (1) on its own motion or (2) upon the filing of a petition signed by not less than five percent (5%) of the qualified voters of the city or county, as the case may be, asserting that there is need for an authority to function in the city or county and requesting that its governing body so declare.

The governing body shall adopt a resolution declaring there is need for an authority in the city or county, as the case may be, if it finds (1) that insanitary or unsafe inhabited dwelling accommodations exist in the city or county, and (2) that there is a shortage of safe and sanitary dwelling accommodations in the city or county available to persons of low income at rentals or prices they can afford.  If the governing body declares a need for housing exists, as set forth in (1) and (2) of this paragraph, said governing body shall issue notice of such need and the number of housing units proposed in a newspaper having a general circulation in the area in which the need is certified.  Such notice shall set forth the facts that said declaration of need is final, if not protested within thirty (30) days from date of said notice by the method provided in the next succeeding paragraph.

Provided, however, that if a petition signed by not less than five percent (5%) of the legal registered voters of the city or county affected, as the case may be, is submitted to the governing body within thirty (30) days of the adoption of said resolution then said resolution shall be ineffective until approved by a majority of those voting on the question at a special or general election; provided that in the event said resolution is not approved by a majority of those voting at any special or general election, then the same or a similar resolution shall not be adopted by the governing body for a period of one (1) year thereafter.

Provided further, however, in all cities and counties of less than two hundred thousand (200,000) population, according to the last Federal Decennial Census, all projects not authorized prior to July 1, 1968, shall be ineffective until approved by a majority of those voting on the question at a special or general election; except projects authorized under the provisions of Section 1057 of this act.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, an authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of the resolution and proof of the approval by a majority of the voters as herein prescribed.  A copy of the resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

Laws 1965, c. 251, § 5; Laws 1967, c. 339, § 2; Laws 1969, c. 281, § 2, emerg. eff. April 25, 1969.

§631055.1.  Certain housing authorized to use state controlled communication towers.

Any city, county, Rural Electric Cooperative or Indian housing authority created pursuant to Sections 1055 and 1057 of Title 63 of the Oklahoma Statutes is hereby authorized subject to approval of the state agency controlling such communication towers to use state controlled communication towers; provided such use shall meet engineering specifications to ensure that such towers shall not be damaged or the purpose of such towers shall not be interfered with.

Added by Laws 1986, c. 94, § 1.

§63-1056.  Petitions and elections to discontinue the construction of additional public housing projects.

A.  1.  Upon the filing of a petition by five percent (5%) of the qualified voters of the city or county, as the case may be, asserting there is need for limiting an authority to its existing operations and prohibiting such authority from engaging in additional projects or additions to existing projects, or upon its own motion, the governing body of that city or county, as the case may be, shall call an election of the qualified voters residing in the area of the authority for the purpose of deciding whether or not the authority shall be limited to its existing operations and prohibited from engaging in additional projects or additions to existing projects.

2.  The date for such election shall be set by the governing body by resolution; provided, that such election shall be held not less than eight (8) weeks nor more than twelve (12) weeks after the date such petition is filed.

B.  If a protest to such petition is filed, the burden of proving the insufficiency of such petition shall be upon the protestants.  The hearing on such protest shall be held and the protest decided by the governing body within four (4) weeks after the filing thereof.

C.  1.  At such election the question before the voters shall be:

Shall the Public Housing Authority of ___________ be limited to its existing operations and prohibited from engaging in additional projects or making additions to existing projects?

( ) YES

( ) NO

2.  The question shall be decided by a majority of those voting thereon.

D.  The authority shall be limited to its existing operations and prohibited from engaging in additional projects or additions to existing projects upon certification that a majority of those voting thereon have voted in the affirmative.

E.  1.  If an authority has been so limited and prohibited as a result of such an election the filing of a petition by five percent (5%) of the qualified voters of the city or county, as the case may be, asserting that there is a need for restoring the power of an authority to engage in additional projects and additions to existing projects, the governing body shall, by resolution, call an election of the qualified voters residing in the area of the authority for the purpose of deciding whether such power shall be restored.

2.  Such election shall be held not less than eight (8) weeks nor more than twelve (12) weeks after the date such petition is filed.

3.  If a protest to such petition is filed, the burden of proving the insufficiency of such petition shall be upon the protestants.  The hearing on such protest shall be held and the protest decided by the governing body within four (4) weeks after the filing thereof.

4.  At such election the question before the voters shall be:

a. Shall the power of the Public Housing Authority of ______ to engage in additional projects and to make additions to existing projects be restored?

( ) YES

( ) NO

b. The question shall be decided by a majority of those voting thereon.

F.  No election under subsection C or E of this section shall be called or held within twelve (12) months after the last election thereunder.

G.  A public housing authority whose powers have been limited by an election held pursuant to this section prior to November 1, 1998, shall have its powers fully restored by operation of law if a period of at least fifteen (15) years has elapsed from the date the election results were certified.

Added by Laws 1965, c. 251, § 6, emerg. eff. June 18, 1965.  Amended by Laws 1998, c. 99, § 1, eff. Nov. 1, 1998.

§631057. Creation of Indian housing authorities.

There is hereby created, with respect to each Indian tribe, band, or nation in the state, a public body corporate and politic, to function in the operating area of such Indian tribe, band, or nation to be known as the "housing authority" of said Indian tribe, band, or nation, which shall be an agency of the State of Oklahoma, possessing all powers, rights, and functions herein specified for city and county authorities created pursuant to this act: Provided that said Indian housing authority shall not transact any business nor exercise its powers hereunder until or unless the governing council of said tribe, band, or nation, as the case may be, by proper resolution, declares that there is a need for an authority to function for said tribe, band, or nation.

Except as otherwise provided in this act, all the provisions of law applicable to housing authorities created for cities and counties and the commissioners of such authorities shall be applicable to Indian housing authorities and the commissioners thereof, unless a different meaning clearly appears from the context.  The Chief or other governing head of an Indian tribe, band, or nation is hereby authorized to exercise all appointing and other powers with respect to an Indian housing authority that are vested by this act in the mayor of a city relating to a City Housing Authority.

Laws 1965, c. 251, § 7, emerg. eff. June 18, 1965.

§631058.  Appointment, qualifications, tenure and meetings of authority commissioners.

A.  When a housing authority is authorized to transact business and exercise powers hereunder, five (5) persons shall be appointed as commissioners of the authority as follows:

1.  In the case of a city, by the mayor with the advice and consent of the governing body; or

2.  In the case of a county, by the board of county commissioners, and at least one of the persons so appointed shall be a tenant in a housing project under the jurisdiction of such authority.

The term of office of each commissioner shall be for three (3) years, except that of the commissioners first appointed one shall serve for a term of one (1) year and two shall serve for terms of two (2) years.  All vacancies shall be filled for the unexpired term.  Each commissioner shall qualify by taking the official oath of office prescribed by statute or ordinance for elected officials of the county or city, as the case may be.

B.  A commissioner shall receive no compensation for his services, but may be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties or receive a per diem payment of not to exceed Thirtyfive Dollars ($35.00) plus mileage as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74, for expenses incurred in attending meetings of the housing authority.  Each commissioner shall hold office until his successor has been appointed and qualified.  A certificate of appointment or reappointment of any commissioner shall be filed with the authority and this certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

C.  The powers of each authority shall be vested in the commissioners thereof in office from time to time.  A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number.  Meetings of the commissioners of an authority may be held anywhere within the area of operation of the authority or within any additional area in which the authority is authorized to undertake a project.  Such meetings shall be held pursuant to the provisions of the Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.

D.  The commissioners of an authority shall elect a chairman and vice chairman from among the commissioners.  An authority may employ an executive director, legal and technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation.  An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Amended by Laws 1982, c. 305, § 1, emerg. eff. May 28, 1982; Laws 1987, c. 34, § 1, eff. Nov. 1, 1987.

§631059.  Interest of commissioners, officers, or employees.

A.  During his tenure and for one (1) year thereafter, no commissioner, officer, or employee of the local housing authority shall voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, or in any contract or proposed contract relating to any housing project.  If any such commissioner, officer, or employee involuntarily acquired any such interest, or voluntarily or involuntarily acquired any such interest prior to appointment or employment as commissioner, officer, or employee, the commissioner, officer, or employee, in any such event, shall immediately disclose his interest in writing to the authority, and such disclosure shall be entered upon the minutes of the authority, and the commissioner, officer, or employee shall not participate in any action by the authority relating to the property or contract in which he has any such interest.  Any violation of the foregoing provisions of this section shall constitute misconduct in office.  This section shall not be applicable to the acquisition of any interest in notes or bonds of an authority issued in connection with any housing project, or to the execution of agreements by banking institutions for the deposit or handling of funds in connection with a project or to act as trustee under any trust indenture, or to utility services the rates for which are fixed or controlled by a governmental agency.

B.  Nothing in this section shall be construed to apply to the housing authority commissioner who is a tenant.

Amended by Laws 1988, c. 233, § 4, operative July 1, 1988.

§631060.  Removal of commissioners.

For inefficiency, neglect of duty or misconduct in office, or allowing any portion of any project to become dilapidated, unsanitary or unkept, a commissioner of an authority may be removed by the governing body, or, in the case of an authority for a county, by the board of county commissioners, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten (10) days prior to the hearing and had an opportunity to be heard in person or by counsel.  In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

Laws 1965, c. 251, § 10, emerg. eff. June 18, 1965.

§631061.  Power of authority.

Every authority shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers in addition to others herein specifically granted:

(a) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations.

(b) Within its area of operation:  to prepare, carry out and operate projects and to provide for the acquisition, construction, reconstruction, improvement, extension, alteration or repair of any project or any part thereof.  Provided, however, that a public hearing to consider a proposed project requiring construction, purchasing, leasing or renting of more than twenty new housing units shall be held together by the authority and governing body, and any such project must be found to be in the public interest by a majority of the members constituting said authority and a majority of the members constituting said governing body as a condition precedent to the implementation of any such project.  Notice of the public hearing required by this provision shall be given by publication in a newspaper of general circulation within the jurisdiction of the authority at least ten (10) days and not more than thirty (30) days prior to said hearing; provided that an additional public hearing shall be held by the authority before the same shall select any location for any contiguous or noncontiguous area of land on which the authority proposes to construct more than twenty additional new housing units, and such hearing shall have as its subject the location of the proposed additional units.  Notice of the public hearing required by this provision shall be given in a newspaper of general circulation within the jurisdiction of the authority at least ten (10) days and not more than thirty (30) days prior to said hearing and three members of the Commission must concur in the selection of any such location, except that the aforesaid proviso concerning an additional public hearing shall not apply to a location in an approved urban renewal project area.

(c) To undertake and carry out studies and analyses of housing needs within its area of operation and ways of meeting such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rental and sale prices, employment, wages and other factors affecting the local housing needs and the meeting thereof, and to make the results of such studies and analyses available to the public and the building, housing and supply industries; and to engage in research and disseminate information on housing and slum clearance.

(d) To utilize, contract with, act through, assist and cooperate or deal with any person, agency, institution or organization, public or private, for the provision of services, privileges, works or facilities for or in connection with its projects; and, notwithstanding anything to the contrary contained in this act or in any other provision of law, to agree to any conditions attached to federal financial assistance relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of projects, and to include in any contract awarded or entered into in connection with a project stipulations requiring that the contractor and all subcontractors comply with requirements as to minimum salaries or wages and maximum hours of labor, and comply with any conditions attached to the financial aid of the project.  Construction, restitution, improvement, extension, alteration or major repair of any project or any part thereof shall be open to competitive bidding:  provided, however, nothing in this section shall prevent a local housing authority from requesting proposals from property owners and/or developers to provide certain kinds of housing to the housing authority either presently existing or to be developed; provided, that the local authority establish safeguards relating to laws and regulations of the United States wherein the same has entered into contracts with the authority to provide financial assistance in acquiring the same; provided, further, that no authority shall discriminate in its seeking, or in the award, of any contract for services, acquisition of real or personal property, construction of buildings, dwelling units, streets, utilities, site grading, landscaping and repairs to any of its holdings or upon property that the authority plans to acquire, to include renovations, solely based on the race, sex, color, religious beliefs or national origin of a person or firm; except an Indian authority may give preference in its awarding of a contract in all forms so long as the services to be performed, or the construction of buildings, dwellings, site improvements, repairs or renovation is to be performed or carried out on a federally recognized tribal reservation or former reservations and only then upon land held in trust by, or owned by, the respective Indian tribe; and provided, further, that all previously listed restrictions and regulations concerning public hearings and locations of said projects are complied with in their entirety.

(e) To lease, rent, sell or lease with option to purchase any dwelling, accommodations, lands, buildings, structures or facilities embraced in any project and, subject to the limitations contained in this act with respect to the rental of or charges for dwellings in housing projects, to establish and revise the rents or charges therefor; to own, hold and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property or interest therein; to sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest therein, provided, however, that before any such personal property shall be sold it shall be advertised for sale in a newspaper of general circulation within the jurisdiction of the authority, and such advertisement shall state the time and place where written bids shall be received, or public auction shall be held, that such property shall be sold to the highest bidder, and that the authority may, within its discretion, reject all bids and readvertise such property for sale in the event any property, real or personal, acquired by the authority, by eminent domain or otherwise, is later found to be in excess of its needs, or unsuitable or unuseable for any reason, such property shall, before being sold, leased, exchanged, transferred, assigned, pledged or disposed of in any other manner, be first offered to those persons, individuals, groups, organizations, corporations, municipalities or their successors from whom it was first procured by the authority, at the same price as paid by the authority at the time of acquiring same, and except that lands acquired by the authority may be sold to other governmental agencies for public purposes, as long as such parcel of land does not exceed one percent (1%) of the total land held by the authority and the sale is made within ninety (90) days of the effective date of this act; to make loans for the provisions of housing for occupancy by persons of low income; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of government insurance or guarantees of the payment of any bonds or parts thereof issued by the authority, including the power to pay premiums on any such insurance; provided, however, that notwithstanding any provisions in this law, the authority may develop programs for the sale of individual homes and/or twofamily units to low income families or to families who have at one time qualified as low income families under this act, under terms which the housing authority may establish under conditions acceptable to bondholders, other lenders and the federal government.

(f) To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement in property or securities in which public funds in the custody of a county treasurer or the Treasurer of the State of Oklahoma may be legally invested; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than such redemption price, all bonds so redeemed or purchased to be cancelled.

(g) Within its area of operation:  to determine where slum areas exist or where there is unsafe, unsanitary or overcrowded housing; to make studies and recommendations relating to the problem of clearing, replanning and reconstruction of slum areas and the problem of eliminating unsafe, unsanitary or overcrowded housing and providing dwelling accommodations for persons of low income; and to cooperate with the state or any state public body in action taken in connection with such problems.  Provided, however, the authority shall not have the power to relocate any persons to other areas until housing has been provided for such persons under this act.

(h) Acting through one or more commissioners or other persons designated by the authority:  to conduct examinations and investigations and to hear testimony and take proof under oath at public hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or unsanitary structures within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

(i) To exercise all or any part or combination of powers herein granted.

The powers of an authority shall not include:  (1) the power to appropriate funds of a city or county; (2) the power to levy taxes and assessments; (3) the power to zone or rezone; or (4) the power to make exceptions to zoning ordinances or building regulations of a city or county.

No provision by law with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the Legislature shall specifically so state.

Amended by Laws 1982, c. 305, § 2, emerg. eff. May 28, 1982.

§631062.  Operation of housing not for profit.

It is hereby declared to be the policy of this state to accomplish the charitable and public purposes of this act that each authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals or payments for dwelling accommodations at low rates consistent with its providing decent, safe and sanitary dwelling accommodations for persons of low income and that no authority shall construct or operate any housing project for profit, or as a source of revenue to the city or county.  To this end an authority shall fix the rentals or payments for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which, together with all other available monies, revenues, income and receipts of the authority from whatever sources derived, including Federal financial assistance necessary to maintain the lowrent character of the project, will be sufficient:

(a) to pay, as the same become due, the principal and interest on the bonds of the authority;

(b) to create and maintain such reserves as may be required to assure the payment of principal and interest as it becomes due on its bonds;

(c) to meet the cost of, and to provide for, maintaining and operating the projects, including necessary reserves therefor and the cost of any insurance, and the administrative expenses of the authority; and

(d) to make such payments in lieu of taxes and, after payment in full of all obligations for which federal annual contributions are pledged, to make such repayments of federal and local contributions as it determines are consistent with the maintenance of the lowrent character of projects.

Rentals or payments for dwellings shall be established and the projects administered, insofar as possible, so as to assure that any federal financial assistance required shall be strictly limited to amounts and periods necessary to maintain the lowrent character of the projects.  Nothing herein shall be construed to limit the amount an authority may charge for nondwelling facilities.  All such income, together with other income and revenue, shall be used in the operation of the projects to aid in accomplishing the charitable and public purposes of this act.

Laws 1965, c. 251, § 12, emerg. eff. June 18, 1965.

§631063.  Tenant eligibility.

An authority shall issue regulations establishing eligibility requirements, consistent with the purposes and objectives of this act, for admission to and continued occupancy in its projects.

Nothing contained in this or the preceding section shall be construed as limiting the power of an authority with respect to a housing project, to vest in an obligee the right, in the event of a default by the authority, to take possession or cause the appointment of a receiver thereof, free from all of the restrictions imposed by this or the preceding section. Laws 1965 C. 251, Sec. 13. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 13, emerg. eff. June 18, 1965.

§631064.  Cooperation between authorities.

Any two or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and giving security therefor, planning, undertaking, owning, constructing, operating or contracting with respect to a housing project or projects located within the area of operation of any one or more of said housing authorities.  For such purpose a housing authority may by resolution prescribe and authorize any other housing authority or authorities, so joining or cooperating with it, to act on its behalf with respect to any or all powers, as its agent or otherwise, in the name of the housing authority or authorities so joining or cooperating, or in its own name.  Laws 1965 C. 251, Sec. 14. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 14, emerg. eff. June 18, 1965.

§631065.  Dwellings for disaster victims and defense workers.

Notwithstanding the provisions of this or any other act relating to rentals of, preferences or eligibility for admission to, or occupancy of dwellings in housing projects, during a time of war as declared by Congress an authority determines that there is an acute need for housing to assure the availability of dwellings for persons engaged in national defense activities or for victims of a major disaster at any time the same may occur, the authority may undertake the development and administration of housing projects for the federal government, and dwellings in any housing project under the jurisdiction of the authority may be made available to persons engaged in national defense activities or to victims of a Major disaster, as the case may be.  An authority is authorized to contract with the federal government or the state or a state public body for advance payment or reimbursement for the furnishing of housing to victims of a major disaster, including the furnishing of the housing free of charge to needy disaster victims during any period covered by a determination of acute need by the authority as herein provided.

Laws 1965, c. 251, § 15; Laws 1967, c. 339, § 6.

§631066.  Tax exemption and payments in lieu of taxes.

The property and funds of a housing authority are declared to be used for charitable purposes and to be public property used for essential public and governmental purposes, and such property and the authority are exempt from all taxes, including sales and use taxes and special assessments of the state or any state or local public body.  In lieu of taxes on its property an authority shall agree to make such payments to the state or any state or local public body as the governing body of the city or county finds consistent with the maintenance of the lowrent character of housing projects and the achievement of the purposes of this act, provided that not less than onehalf (1/2) of the annual amount of such payment in lieu of taxes shall be paid to the school district within which the property of the housing authority is located.  The amount of money collected under the provisions of this act shall not be considered as chargeable income to the district receiving such funds.  The tax exemption provided by this section does not apply to any portion of a project used by a profitmaking enterprise, but in taxing such portions appropriate allowance shall be made for any expenditure by an authority for utilities or other public services which it provides to serve the property.  Laws 1965 C.  251, Sec. 16, Laws 1969 C. 341, Sec. 1. Emerg. Eff. May 8, 1969.

Laws 1965, c. 251, § 16; Laws 1969, c. 341, § 1, emerg. eff. May 8, 1969.

§631067.  Planning, zoning and building laws.

All projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the project is situated.  Laws 1965 C. 251, Sec. 17. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 17, emerg. eff. June 18, 1965.

§631068.  Bonds.

An authority shall have power to issue bonds from time to time, in its discretion, for any of its corporate purposes.  It shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it.  An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable:

(a) exclusively from the income and revenues of the project financed with the proceeds of such bonds;

(b) exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or

(c) from its revenues generally.

Any such bonds may be additionally secured by a pledge of any loan, grant, or contributions, or parts thereof, from the federal government or other source, or a pledge of any income or revenues of the authority.

Neither the members of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.  The bonds and other obligations of an authority, and such bonds and obligations shall so state on their face, shall not be a debt of the city or county, or of the state or any political subdivision thereof, and neither the city or county nor the state or any political subdivision thereof shall be liable thereon, and in no event shall such bonds or obligations be payable out of any funds or properties other than those of the authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.  The provisions of this act exempting from taxation the properties of an authority and its bonds and interest thereon and income therefrom shall be considered part of the contract for the security of the bonds and shall have the force of contract, by virtue of this act and without the necessity of the same being restated in said bonds, between the bondholders and each and every one thereof, including all transferees of said bonds from time to time on the one hand and an authority and the state on the other.

Laws 1965, c. 251, § 18, emerg. eff. June 18, 1965.

§631069.  Form and sale of bonds.

Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding six percent (6%) per annum, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture may provide.

The bonds must be sold at public sale at not less than par. Bonds of the authority shall not be purchased by members of the authority or its employees or members of their immediate families.

In case any of the members or officers of an authority whose signatures appear on any bonds or coupons shall cease to be such members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.  Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable.

In any suit, action or proceeding involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a project, as herein defined, shall be conclusively deemed to have been issued for such purposes and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this act.  Laws 1965 C.  251, Sec.  19, Laws 1968 C. 254, Sec. 1; Laws 1969 C. 341, Sec. 2. Emerg. Eff. May 8, 1969.

Laws 1965, c. 251, § 19; Laws 1968, c. 254, § 1; Laws 1969, c. 341, § 2, emerg. eff. May 8, 1969.

§631070.  Provisions of bonds and trust indentures.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(a) to pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence.

(b) to covenant against pledging all or any part of its rents, fees and revenues, or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it.

(c) to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof.

(d) to covenant, subject to the limitations contained in this act, as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for monies held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the monies held in such funds.

(e) to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the proportion of outstanding bonds the holders of which must consent to such action, and the manner in which such consent may be given.

(f) to covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance monies.

(g) to covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligations; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(h) to vest in any obligee of the authority or any specified proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in such obligees the right, in the event of a default by said authority, to take possession of and use, operate and manage any project or any part thereof or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such monies in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds.

(i) to exercise all or any part or combination of the powers herein granted; to make such covenants, other than and in addition to the covenants herein expressly authorized, and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

Laws 1965, c. 251, § 20, emerg. eff. June 18, 1965.

§631071.  Housing bonds, legal investments and security.

The state and all public officers, private citizens, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations and savings and loan associations, investment companies, insurance companies, insurance associations and other persons carrying on a banking or insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any monies or funds belonging to them or within their control in any bonds or other obligations issued by a housing authority created by the Housing Authorities Law of this state or issued by any public housing authority or agency in the United States, any of its territories, the District of Columbia, Puerto Rico, Guam, or the Virgin Islands, when such bonds or other obligations are secured by a pledge of annual contributions or other financial assistance to be paid by the United States Government or any agency thereof, or when such bonds or other obligations are secured by an agreement between the United States Government or any agency thereof and the public housing authority or agency in which the United States Government or any agency thereof agrees to lend to the public housing authority or agency, prior to the maturity of the bonds or other obligations, monies in an amount which (together with any other monies irrevocably committed to the payment of interest on the bonds or other obligations) will suffice to pay the principal of the bonds or other obligations with interest to maturity, which monies under the terms of the agreement are required to be used for this purpose, and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; it being the purpose of this section to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations: Provided, however, that nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.  The provisions of this section shall apply notwithstanding any restrictions on investments contained in other laws.

Laws 1965, c. 251, § 21, emerg. eff. June 18, 1965.

§63-1072.  Construction of bond provisions.

This act without reference to other statutes of the state shall constitute full authority for the authorization and issuance of bonds hereunder.  No other law with regard to the authorization or issuance of obligations or the deposit of the proceeds thereof that requires a bond election or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

Added by Laws 1965, c. 251, § 22, emerg. eff. June 18, 1965.

§631073.  Remedies of an obligee.

An obligee of an authority shall have the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(a) by mandamus, suit, action or proceeding at law or in equity, to compel an authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of the authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of the authority and the fulfillment of all duties imposed upon it by this act.

(b) by suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of an obligee of the authority. Laws 1965 C. 251, Sec. 23. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 23, emerg. eff. June 18, 1965.

§631074.  Additional remedies conferrable by the authority.

An authority shall have power, by its resolution, trust indenture, lease or other contract, to confer upon any obligee the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(a) to cause possession of any project or any part thereof to be surrendered to any such obligee.

(b) to obtain the appointment of a receiver of any project of the authority or any part thereof and of the rents and profits therefrom. if such receiver be appointed, he may enter and take possession of such project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such monies in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct.

(c) to require the authority and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

Laws 1965, c. 251, § 24, emerg. eff. June 18, 1965.

§631075.  Exemption of property from execution sale.

All property, including funds acquired or held by an authority pursuant to this act, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against the authority be a charge or lien upon such property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the authority on its rents, fees, or revenues, or the right of the federal government to pursue any remedies conferred upon it pursuant to the provisions of this act.  An authority may waive its exemption hereunder with respect to claims against any profitmaking enterprise occupying any portion of a project provided that such waiver does not affect or impair the rights of any obligee of the authority.

Laws 1965, c. 251, § 25, emerg. eff. June 18, 1965.

§631076.  Aid from federal government.

In addition to the powers conferred upon an authority by other provisions of this act, an authority is empowered to borrow money or accept contributions, grants, or other financial assistance from the federal government for or in aid of any project or related activities concerning health, environmental and similar problems of persons of low income, to take over or lease or manage any project or undertaking constructed or owned by the federal government and, to these ends, to comply with such conditions and enter into such contracts, covenants, trust indentures, leases or agreements as may be necessary, convenient or desirable.  It is the purpose and intent of this act to authorize any authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the provision of decent, safe, and sanitary dwellings and maintaining a wholesome living environment for persons of low income by the authority.  To accomplish this purpose an authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government any provisions which the federal government may require as conditions to its financial aid not inconsistent with the purposes of this act. Laws 1965 C. 251, Sec. 26.  Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 26, emerg. eff. June 18, 1965.

§631077.  Transfer of possession or title to federal government.

In any contract with the federal government for annual contributions to any authority the authority may obligate itself, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government possession of or title to the project to which such contract relates, upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants and conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project and funds in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the project as then constituted.

Laws 1965, c. 251, § 27, emerg. eff. June 18, 1965.

§631078.  Eminent domain.

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property or interest therein which it may deem necessary for its purposes under this act after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the same manner and by like proceedings as provided for railroad corporations under the laws of this state.

Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to any city, county, or any other political subdivision of the state may be acquired without its consent.

In the event any housing authority in exercising any of the powers conferred by this act makes necessary the relocation, raising, rerouting or changing the grade of or altering the construction of any railroad, common carrier, public utility property or facility, all such relocation, raising, rerouting, changing of grade or alteration of construction shall be accomplished at the expense of the housing authority, provided that the housing authority shall not disturb the possession or operation of any railroad, common carrier, or public utility in or to the appropriated property or facility until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the railroad, common carrier or public utility.

Laws 1965, c. 251, § 28, emerg. eff. June 18, 1965.

§63-1079.  Reports and audits.

At least once a year an authority shall file with the clerk of the governing body of the jurisdiction within which the authority operates a complete financial and operating report of the preceding fiscal year which shall be and remain a public record.  When required by federal law, an authority shall file an audit of all financial and other transactions for the previous fiscal year and shall file such audit with the clerk as a public record and make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this act.

Added by Laws 1965, c. 251, § 29, emerg. eff. June 18, 1965.  Amended by Laws 2003, c. 79, § 1, eff. July 1, 2003.

§631080.  Cooperation in undertaking projects.

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of projects located within its jurisdiction, any state or local public body may, upon such terms, with or without consideration, as it may determine:

(a) dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses, or any other rights or privileges therein to a housing authority, or to the federal government;

(b) cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with such projects;

(c) furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

(d) plan or replan, zone or rezone any parts of such state or local public body; make exceptions from building regulations and ordinances; make changes in its map;

(e) cause services to be furnished to a housing authority of the character which such state or local public body is otherwise empowered to furnish;

(f) enter into agreements with respect to the exercise by such state or local public body of its powers relating to the repair, improvement, condemnation, closing or demolition of unsafe, unsanitary, or unfit buildings;

(g) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such projects;

(h) incur the entire expense of any public improvements made by such state or local public body in exercising the powers granted in this act; and

(i) enter into agreements with a housing authority respecting action to be taken by such state or local public body pursuant to any of the powers granted by this act.

If at any time title to or possession of any project is held by any public body or governmental agency authorized by law to engage in the development or administration of lowrent housing or slum clearance projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.  Except as heretofore provided in Section 11, subsection (e), for resale to prior owners, any sale, conveyance, lease or agreement provided for in this section shall be made by a state or local public body with appraisal, public notice, advertisement and public bidding.

Laws 1965, c. 251, § 30, emerg. eff. June 18, 1965.

§631081.  Agreements as to payments by housing authority.

In connection with any project of a housing authority located wholly or partly within the area in which any state or local public body is authorized to act, any state or local public body shall agree with the housing authority with respect to the payment by the authority of such sums in lieu of taxes for any year or period of years as are determined by the governing body of the city or county to be consistent with the maintenance of the lowrent character of housing projects or the achievement of the purposes of this act.  Laws 1965 C. 251, Sec. 31.  Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 31, emerg. eff. June 18, 1965.

§631082.  Other state and local aid.

In addition to other aids provided herein, the state or any state or local public body is authorized to make contributions in the form of donation of land, buildings or personal property for or in aid of the charitable purpose of housing persons or families of low income in decent, safe, and sanitary dwellings. Laws 1965 C. 251, Sec. 32. Emerg. Eff. June 18, 1965.

Laws 1965, c. 251, § 32, emerg. eff. June 18, 1965.

§631083.  Rural electric cooperative housing authority.

There is hereby created, with respect to each rural electric cooperative in the state, a public body corporate and politic, to function in the operating area of such rural electric cooperative to be known as the "housing authority" of said cooperative which shall be an agency of the State of Oklahoma possessing all powers, rights and functions provided by law for city and county housing authorities.  No rural electric cooperative housing authority shall transact any business or exercise any powers unless the governing board of said cooperative, by proper resolution, declares that there is a need for an authority to function for said cooperative.

Except as otherwise provided in this act, all the provisions of law applicable to housing authorities created for cities and counties and the commissioners of such authorities shall be applicable to rural electric cooperative housing authorities and the commissioners thereof unless a different meaning clearly appears from the context.  The chief executive officer of each rural electric cooperative is authorized to exercise all appointing and other powers with respect to a rural electric cooperative housing authority that are vested by law in the mayor of a city relating to a city housing authority.  Laws 1971, c.  218, Section 2.  Emerg. Eff.  June 11, 1971.

Laws 1971, c. 218, § 2, emerg. eff. June 11, 1971.

§631083.1.  Rural electric cooperative housing authorities  Exemption from publication of notice, petition and election procedure.

There is hereby created, with respect to each rural electric cooperative in the state, a public body corporate and politic, to function in the operating area of such rural electric cooperative to be known as the "housing authority" of said cooperative which shall be an agency of the State of Oklahoma possessing all powers, rights and functions provided by law for city and county housing authorities.  No rural electric cooperative housing authority shall transact any business or exercise any powers unless the governing board of said cooperative, by proper resolution, declares that there is a need for an authority to function for said cooperative.

Except as otherwise provided in this act, all the provisions of law applicable to housing authorities created for cities and counties and the commissioners of such authorities shall be applicable to rural electric cooperative housing authorities and the commissioners thereof unless a different meaning clearly appears from the context.  The chief executive officer of each rural electric cooperative is authorized to exercise all appointing and other powers with respect to a rural electric cooperative housing authority that are vested by law in the mayor of a city relating to a city housing authority.  The requirements of Section 1055 of Title 63 of the Oklahoma Statutes as to publication of notice, petition and election and the provisions of Section 1056 of Title 63 of the Oklahoma Statutes shall not apply to rural electric cooperative housing authorities.  Laws 1973, c.  274, Section 1. Emerg.  eff. May 30, 1973.

Laws 1973, c. 274, § 1, emerg. eff. May 30, 1973.

§631084.  Industrial housing  Adoption of Federal standards.

Notwithstanding any other provisions of law, or of any municipal or county ordinance or local building code, the standards for factorybuilt housing, housing prototypes, subsystems, materials and components certified as acceptable by the Federal Department of Housing and Urban Development are hereby deemed acceptable and approved for use in housing construction in this state.  A certificate from the State Director of the Federal Housing Administration of the Department of Housing and Urban Development shall constitute prima facie evidence that the products or materials listed therein are acceptable and such certificates shall be furnished by the building contractor to any local building inspector or other local housing authority upon request.  The provisions of this act will not preclude onsite inspections by cities and towns of the service connections for electrical and sanitary facilities. Laws 1971, c.  254, Section 1.  Emerg.  Eff. June 16, 1971.

Laws 1971, c. 254, § 1, emerg. eff. June 16, 1971.

§631092.1.  Short title.

Sections 3 and 4 of this act and Sections 1093, 1094, 1095, 1097, 1098 and 1099 of Title 63 of the Oklahoma Statutes shall be known and may be cited as the "Oklahoma Relocation Assistance Act".

Added by Laws 1988, c. 315, § 3, emerg. eff. July 6, 1988.

§631092.2.  Compliance with Federal Uniform Relocation Act  Compensation and reimbursement payments.

A.  When any department, agency or instrumentality of the state, or any county, municipality, or other political subdivision of the state, or any other public or private entity subject to the provisions of the Federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended, Public Laws 91646, and 10017, Title IV, hereinafter referred to as the Federal Uniform Relocation Act, undertakes any project which results in the acquisition of real property or in any person being displaced from the home, business, or farm of such person, such department, agency or instrumentality of the state, county, municipality or other political subdivision of the state, or other public or private entity may provide relocation assistance, and make relocation payments to such displaced person and do such other acts and follow such procedures and practices as may be necessary to comply with the provisions of the Federal Uniform Relocation Act.

B.  Any payment made or to be made pursuant to the authority granted in this section shall be for compensating or reimbursing the displaced person or owner of real property in accordance with the requirements of the Federal Uniform Relocation Act and such payment shall not for any purpose be deemed or considered compensation for real property acquired or compensation for damages to remaining property.

Added by Laws 1988, c. 315, § 4, emerg. eff. July 6, 1988.

§631093.  Responsibility for conduct of assistance programs.

Except as provided in this section, the responsibility for the conduct of the relocation assistance programs shall be with the entity authorizing or requiring the relocation.  An entity authorizing or requiring relocation may enter into contracts with any individual, firm, association or corporation for services in connection with such programs, or may carry out its functions pursuant to Section 4 of this act through any federal or state agency or instrumentality having an established organization for conducting relocation assistance programs.

Amended by Laws 1988, c. 315, § 5, emerg. eff. July 6, 1988.

§631094.  Availability of funds.

Funds appropriated or otherwise available to any state agency for the acquisition of real property or any interest therein for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this act as applied to that program or project.  Laws 1971, c.  342, Section 10. Operative July 1, 1971.

§631095.  Costs to units of local government.

If a unit of local government acquires real property, and federalstate financial assistance is available to pay the cost, in whole or in part, of the acquisition of such real property, or of the improvement for which such property is acquired, the cost to the unit of local government of providing the payments and services prescribed by this act shall be included as part of the costs of the project for which state financial assistance is available to such unit of local government, and shall be eligible for state financial assistance in the same manner and to the same extent as other project costs.  Laws 1971, c.  342, Section 11. Operative July 1, 1971.

Laws 1971, c. 342, § 11, operative July 1, 1971.

§631097.  Payments not considered as income or resources.

No payment received by a displaced person under this act shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's personal income tax law, corporation tax law or other tax laws. Such payments shall not be considered as income or resources of any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.  Laws 1971, c.  342, Section 13.  Operative July 1, 1971.

Laws 1971, c. 342, § 13, operative July 1, 1971.

§631098.  Act not to create new elements of value or damage.

Nothing in this act shall be construed as creating in any condemnation proceedings brought under the power of eminent domain any element of value or of damage not in existence immediately prior to the date of enactment of this act.  Laws 1971, c.  342, Section 14.  Operative July 1, 1971.

Laws 1971, c. 342, § 14, operative July 1, 1971.

§631099.  Appeals.

Any person or business concern aggrieved by final administrative determination, as provided by the Administrative Procedures Act, concerning eligibility for relocation payments authorized by this act may appeal such determination to the district court of the district in which the land taken for public use is located or in which the project is conducted.  Laws 1971, c.  342, Section 15.  Operative July 1, 1971.

Laws 1971, c. 342, § 15, operative July 1, 1971.

§632051.  Citation.

This act shall be cited as the Oklahoma Community Social Service Centers Act.

Laws 1967, c. 211, § 1, emerg. eff. May 1, 1967.

§632052.  Purpose.

It is the purpose of this act to provide and aid in providing in Oklahoma communities suitable and adequate space for housing state departments and other governmental and nongovernmental entities which provide social and/or health services for individuals or groups.

Laws 1967, c. 211, § 2, emerg. eff. May 1, 1967.

§632053.  Community defined.

For purposes of this act, community shall be defined as follows:

community shall be an area comprised of all or parts of one or more counties or a delineated area within one or more municipalities or counties as determined by the State Board of Health.

Laws 1967, c. 211, § 3; Laws 1971, c. 104, § 1, emerg. eff. April 27, 1971.

§632054.  Community Social Service Center Authority  Powers, rights and privileges.

The State Health Department is hereby designated as the Oklahoma Community Social Service Center authority and is authorized to exercise the following powers, rights, and privileges in carrying out the purposes of this act:

(a) To prepare and publish guidelines, procedures, priorities, and regulations following consultation with other state departments and approval by the State Board of Health.

(b) To acquire by purchase, lease, sublease, or gift, any and all property, real, personal, or mixed, necessary to the exercise of the powers, rights, privileges, and functions conferred upon it by this act.

(c) To acquire, build, extend, and improve any and all facilities which, in the judgment of the Authority, will benefit the people of the state, or which are necessary to the accomplishment of the purpose of this act.

(d) To maintain and operate or enter into contracts with official or nonprofit public bodies to maintain and operate facilities acquired under the provisions of this act.

(e) To fix and contract concerning annual charges to tenants occupying space in facilities acquired under the provisions of this act.

(f) To enter into agreements with any person or entity for the acquisition of property to accomplish the purposes of this act.

(g) To receive, allocate, or otherwise expend appropriations made by the Government of the State of Oklahoma to accomplish the purposes of this act.

(h) To apply for and receive directly, or through public bodies in which the state has taken a beneficial interest, grants or allocations from instrumentalities of the Government of the United States which will assist in accomplishing the purposes of this act.

(i) To deposit all funds received by it from Community Social Service Centers properties in a special account in the Office of the State Treasurer, which said account in the Office of the State Treasurer, which said account hereby is authorized and designated the County Social Service Centers Account.  Any funds in said account shall be disbursed by the State Treasurer at the direction of the authority for expenditures relative to the establishment, improvement, maintenance and operation of County Social Service Centers.

Laws 1967, c. 211, § 4, emerg. eff. May 1, 1967.

§632055.  Title to property.

Title to all property acquired under the provision of this act shall vest in the State of Oklahoma.

Laws 1967, c. 211, § 5, emerg. eff. May 1, 1967.

§632056.  Building of centers on leased land.

Any community social service center may be built on leased land owned by any other governmental agency subject to the approval of the Office of Public Affairs.

Amended by Laws 1983, c. 304, § 63, eff. July 1, 1983.

§632057.  East Central Oklahoma Health and Social Service Center at Ada  Transfer of management and operation.

The management and operation of the property used by the East Central Oklahoma Health and Social Service Center at Ada, Oklahoma, under the Oklahoma Community Social Service Centers Act, Section 2051 et seq. of this title, shall be transferred from the State Department of Health and shall be vested in the Office of Public Affairs, on April 7, 1972, which shall have sole authority to rent space in all buildings of the facility and to operate and maintain such buildings.  All income derived from the operations of the property shall be deposited in the Building and Facility Revolving Fund.

Amended by Laws 1983, c. 304, § 64, eff. July 1, 1983; Laws 1984, c. 279, § 12, operative July 1, 1984.

§632058.  Transfer of property, records, funds, etc.  Assumption of obligations.

All property, records, equipment, supplies, funds, including trust funds and revolving funds, and other assets, owned or possessed by the State Department of Health for the East Central Oklahoma Health and Social Service Center at Ada, Oklahoma, are hereby transferred on April 7, 1972, to the Office of Public Affairs.  All contracts, leases, agreements, and obligations to which the State Department of Health is a party for or on behalf of said Health Center shall be assumed by the Director of Public Affairs for the benefit of the East Central Oklahoma Health and Social Service Center at Ada, Oklahoma.

Amended by Laws 1983, c. 304, § 65, eff. July 1, 1983.

§632071.  Declaration  definition.

Family planning services are declared to be essential to the health and welfare of the citizens of Oklahoma.  The term "family planning" as used herein shall encompass the spacing of children and infertility or sterility in husbands and/or wives.

Laws 1967, c. 342, § 1, emerg. eff. May 18, 1967.

§632072.  Establishment and operation of centers.

The State Department of Health is authorized to establish family planning Centers.  These centers may be operated as a part of the services of a county, district, cooperative or citycounty department of health, or may be operated directly by the State Department of Health, or by the State Department of Health in cooperation with nongovernmental agencies or organizations.

Laws 1967, c. 342, § 2, emerg. eff. May 18, 1967.

§632073.  Educational materials and information  Physician to direct.

The family planning centers shall furnish educational materials and information with respect to achieving a planned parenthood, including advice as to contraceptive practices, medical surgery devices and pharmaceuticals.  These centers are authorized to carry out clinical activities incident to child spacing, including medical examinations, insertion of contraceptive devices, prescription of pharmaceuticals, and may furnish drugs and devices to eligible persons.  The family planning centers shall be under the direction of a physician, licensed by the State of Oklahoma to practice medicine.

Laws 1967, c. 342, § 3, emerg. eff. May 18, 1967.

§632074.  Rules, regulations and standards.

The State Board of Health is authorized to promulgate rules, regulations and standards for the operation of family planning centers as follows:

a.  Eligibility of persons for service.

b.  Approval of contraceptives, practices, devices and pharmaceuticals, and the methods of their utilization.

c.  Clinical procedures.

d.  Medical services to applicants.

e.  Establish a fee schedule to be charged applicants who are financially able to pay for services and devices, pharmaceuticals or other equipment and supplies furnished.

f.  Records to be maintained.

g.  Any other rules, regulations or standards required to carry out the legislative intent expressed in this act.

Laws 1967, c. 342, § 4, emerg. eff. May 18, 1967.

§632075.  Fees.

Fees collected in family planning centers shall be forwarded to the State Department of Health, and shall be deposited in the Public Health Special Fund, and expended as is now provided by statute, or as may be provided in the future.  Provided, however, that where family planning centers are a part of the services of a county, district, cooperative or citycounty department of health the State Commissioner of Health may direct that such fees be deposited with the county treasurer of the county where the center is located, and the Commissioner may direct that such fees be added to a specified item or items of appropriations for the county, district, cooperative or citycounty health department, and no further action or appropriation by the county excise board shall be required to make such funds available for expenditure.

Laws 1967, c. 342, § 5, emerg. eff. May 18, 1967.

§632151.  Blood products or tissues  Addition to human body  Warranty.

The procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissues such as corneas, bones or organs for the purpose of injecting, transfusing or transplanting any of them into the human body, for compensation or otherwise, shall be deemed a transaction for the purposes of this act.  No such transaction shall give rise to any implied warranty of the fitness, quality, suitability of purpose, safety, acceptability to the body of the patient or of any other characteristic or circumstance incident to the transaction involved bearing upon the propriety of the transaction, as applied to the recipient, on the part of the person or persons rendering such service, in the absence of negligence.  Provided, that the provisions of this act shall in no way be deemed to affect the operations of the Oklahoma State Penitentiary.

Laws 1968, c. 209, § 1.

§632151.1.  Donation of sperm, tissue or organ from person testing positive to human immunodeficiency virus prohibited.

No human sperm, tissue or organ shall be procured for donation purposes from any person testing positive for the human immunodeficiency virus infection.

1.  Every donor, donor candidate or tissue or organ to be donated shall be tested for said virus infection immediately prior to the donation of sperm, or tissues or organs for transplant.  If such test has not been conducted immediately prior to the donation, then the test shall be conducted immediately prior to the implantation of the donor organ or tissue.

2.  If the donor is living, the donor shall be notified of the test results.  Notification shall be consistent with donor confidentiality and with the requirements of state and federal law. The hospital or other facility responsible for the sperm, tissue or organ donation shall provide directly or otherwise make available appropriate information and counseling services to sperm donors and to living tissue or organ donors.

Added by Laws 1988, c. 153, § 5, eff. July 1, 1988.

§632152.  Donation of blood.

Any person seventeen (17) years of age or older shall be eligible to donate blood voluntarily without the necessity of obtaining parental permission or authorization; provided that only persons eighteen (18) years of age or older may receive compensation for blood so donated.

Amended by Laws 1984, c. 124, § 1, eff. Nov. 1, 1984.

§632153.  Preplacement or replacement of blood as a condition of treatment.

No hospital or blood donor organization shall require either preplacement or replacement of blood as a condition of treatment. Every statement of policy to or request of a patient or his next of kin by a physician or the personnel of a hospital or a blood donor organization regarding preplacement or replacement of blood through voluntary donations on behalf of the patient pursuant to any scheduled transfusion of whole blood or one or more of the component parts of whole blood, shall be made in a manner not calculated or likely to result in a marked increase in anxiety or emotional disturbance on the part of the patient or his next of kin.  Every blood donor organization shall adopt policies and procedures for directed blood donations.  Such designated donations must be medically suitable of purpose, safety, and acceptability to the body of the recipient.

Any hospital or blood donor organization that violates the provisions of this section may be denied all benefits and privileges granted by state law to such institutions.

Amended by Laws 1986, c. 146, § 1, operative June 1, 1986.

§632154.  Statement of benefits from donation of blood.

Section 2154.  Every hospital or blood donor organization shall furnish the donor, preceding or at the time of a blood donation, a concise, complete, written statement as to any benefits which may arise from his donation of blood.

This statement shall include, at least, the agency policy regarding blood replacement, financial benefit, if any, for blood program participation and designation of who shall be the recipient of any such financial benefit.

Laws 1978, c. 174, § 2.

§632161.  Short title.

This act shall be known and may be cited as the "Oklahoma Blood Exchange Act".

Laws 1980, c. 281, § 1, eff. Oct. 1, 1980.

§632162.  Purpose of act.

The purpose of the Oklahoma Blood Exchange Act is to insure cooperation among and between the regional blood service and distribution systems operating within the state and to provide whole blood, blood components and blood derivatives at the lowest possible cost to all persons in the state.

Laws 1980, c. 281, § 2, eff. Oct. 1, 1980.

§632163.  Definitions.

As used in this act:

"Blood service systems" means regional providers of whole blood, blood components or blood derivatives; provided, for purposes of this act, all regional providers operating with the same establishment license number of the United States Department of Health and Human Services will be considered one blood service system.  For purposes of this act, blood service systems shall not include individual hospital blood banks.

Amended by Laws 1986, c. 14, § 1, eff. July 1, 1986.

§632166.  Contracts for blood and blood products.

Regional blood service systems operating within the state shall establish plans and procedures for the exchange of blood and blood products on a basis of regularly scheduled shipments based upon past use and anticipated needs.  Prior to contracting with outofstate blood suppliers for blood products, blood service systems operating within the state shall first seek to contract with other systems operating within the state and shall not enter into contracts for shipments of blood and blood products from service systems not operating within the state until after exhausting efforts to establish a contractual agreement for shipments from blood service systems operating within the state.

Laws 1980, c. 281, § 6, eff. Oct. 1, 1980.

§632167.  Blood solicitation and donation.

A.  It shall be the intent of the Legislature that each blood service system operating in this state use only blood and blood products obtained from volunteer donors, except in an emergency calling for a rare blood type that is not available from a nonpaid donor or in an unusual disaster situation when normal supply is interrupted or depleted.  Blood collected from inmates in correctional facilities shall not be used to transfuse patients in this state.

B.  Blood solicitation or donation as a prerequisite for surgical or medical reasons is hereby prohibited.

C.  Every blood donor organization shall adopt policies and procedures for directed blood donations.  Such designated donations must be medically suitable of purpose, safety, and acceptability to the body of the recipient.

D.  Appeals for blood donations should be directed at the community at large, including organized groups within the community. While appeals to the family and friends of the hospitalized patients are an acceptable part of total donor recruitment program, blood service establishments should exercise discretion in such appeals and should carefully avoid the use of any undue pressure or coercion.

Amended by Laws 1986, c. 146, § 2, operative June 1, 1986.

§632167.1.  Test for detection of antibodies to human Tlymphotropic virus type III  Notification of donors.

Each blood service system shall have a test to detect the presence of antibodies to the human Tlymphotropic virus type III. Such test shall be performed on each donation of blood prior to the use, disposal, distribution, or exchange of such blood.  If antibodies to the human Tlymphotropic virus type III are found to be present in such blood donation, the blood shall not be used for any blood transfusion.  The donor of any blood donation containing antibodies to the human Tlymphotropic virus type III shall be notified of such results upon completion of specific confirmatory testing by the blood service system that took the donation.  The notification shall be made in a manner consistent with donor confidentiality.

Added by Laws 1986, c. 146, § 3, operative June 1, 1986.

§632168.  Statement of benefits arising from donation of blood  Donor forms  Unlawful representations.

A.  Every blood service system shall furnish a blood donor, preceding or at the time of a blood donation, a concise, complete, written statement as to any benefit which may arise from the donation of blood.  This statement shall include, at least, the system policy regarding blood replacement, benefits, if any, for blood program participation and designation of who shall be the recipient of any such benefits.

B.  Every blood service system shall provide a form to the donor to be filled in by the donor, preceding or at the time of the blood donation.  The form shall provide for the name, address, or location where the donor may be located for notification pursuant to Section 3 of this act.

C.  It shall be unlawful for any blood service system, or its agent or employee, to make any representation, oral or written, that a donation of blood will or may result in benefits to the blood donor or his designee, such as the refund of any fees, blood credits, family protection and the like, unless such benefits will, in fact, accrue to the blood donor or his designee.

D.  It shall be unlawful for any blood service system, or its agent or employee, to make any representation, oral or written, that blood or blood products are or will be provided free if such blood service system receives any fee or remuneration, whether directly or indirectly, for providing and/or transfusing blood or blood products.

Amended by Laws 1986, c. 146, § 4, operative June 1, 1986.

§632169.  Financial statements and reports.

Each blood service system operating within this state shall publish annually a financial statement which clearly identifies, on an individual system basis, its assets, liabilities, income, expenses and net worth and shall maintain an accounting system which facilitates a determination that its system of charges is reasonably related to the costs for blood, blood components and related services and activities.

Amended by Laws 1986, c. 14, § 2, eff. July 1, 1986.

§632170.  Violations  Penalties.

Any violation of this act shall be a misdemeanor and upon conviction thereof, shall result in a fine of not more than Five Hundred Dollars ($500.00).

Laws 1980, c. 281, § 10, eff. Oct. 1, 1980.

§63-2171.  Repealed by Laws 2005, c. 108, § 5, eff. July 1, 2005.

§63-2172.  Repealed by Laws 2005, c. 108, § 5, eff. July 1, 2005.

§63-2173.  Short title.

This act shall be known and may be cited as the "Danielle Martinez Act".

Added by Laws 2005, c. 87, § 1, emerg. eff. April 21, 2005.

§63-2174.  Advisory Council on Cord Blood Donations - Purpose - Members - Meetings - Compensation.

A.  There is hereby created, to continue until February 1, 2007, the Advisory Council on Cord Blood Donations in accordance with the provisions of the Oklahoma Sunset Law.  The Council shall have as its purpose to develop recommendations on the level cord blood donor program in Oklahoma.

B.  The Council shall consist of ten (10) members, four of whom shall be appointed by the Governor, three by the President Pro Tempore of the Senate and three by the Speaker of the House of Representatives as follows:

1.  The Governor shall appoint:

a. a representative from a statewide medical association,

b. a representative from a statewide association of osteopathic physicians,

c. a representative from a statewide association of hospitals; and

d. a member-at-large;

2.  The President Pro Tempore of the Senate shall appoint:

a. the Director of the Oklahoma Transplant Team of the University of Oklahoma Physicians Group,

b. a representative of a statewide association of nurses, and

c. a member of the Oklahoma State Senate; and

3.  The Speaker of the House of Representatives shall appoint:

a. the Medical Director of the Oklahoma Blood Institute,

b. the chaplain of the Children's Hospital, and

c. a member of the House of Representatives.

C.  1.  The member of the House of Representatives shall convene the first meeting of the Council on or before October 1, 2005.  The Council shall elect a chair and a vice-chair from among its members at the first meeting.  A majority of the members of the Council shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining members to exercise all of the powers of the Council.  Meetings of the Council shall be conducted in accordance with the provisions of the Oklahoma Open Meeting Act.

2.  Members of the Council shall serve without compensation, but may be reimbursed for actual and necessary expenses incurred in the performance of their duties in accordance with the provisions of the State Travel Reimbursement Act as follows:

a. legislative members of the Council may be reimbursed in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes, and

b. nonlegislative members of the Council may be reimbursed by their respective appointing authorities.

D.  1.  The Council shall make recommendations related to development of a level cord blood donor program in Oklahoma to the Legislature on or before December 1, 2008.

2.  The staffs of the Oklahoma House of Representatives and the Oklahoma State Senate shall provide such staff support as is required by the Council.

Added by Laws 2005, c. 87, § 2, emerg. eff. April 21, 2005.

§632201.  Citation.

This act shall be known and may be cited as the Uniform Anatomical Gift Act.

Amended by Laws 1989, c. 163, § 3, emerg. eff. May 8, 1989.

§63-2202.  Definitions.

1.  "Bank" or "storage facility" means a facility licensed, accredited, or approved under the laws of any state for storage of human bodies or parts thereof;

2.  "Decedent" means a deceased individual and includes a stillborn infant or fetus;

3.  "Donor" means an individual who makes a gift of all or part of the individual's body;

4.  "Hospital" means a hospital licensed, accredited, or approved under the laws of any state; including a hospital operated by the United States government, a state, or a subdivision thereof, although not required to be licensed under state laws;

5.  "Part" means organs, tissues, eyes, bones, arteries, blood, other fluids and any other portions of a human body;

6.  "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity;

7.  "Physician" or "surgeon" means a physician or surgeon licensed or authorized to practice under the laws of any state;

8.  "State" includes any state, district, commonwealth, territory, insular possession, and any other area subject to the legislative authority of the United States of America;

9.  "Designated organ procurement organization" means an organization in Oklahoma that is designated by the United States Department of Health and Human Services, or its successor, to perform or coordinate the surgical recovery, preservation, transportation, and placement of organs and which allocates organs to prospective recipients;

10.  "Reciprocal agreement" means an agreement to return to the recipient pool in Oklahoma an organ that is deemed locally acceptable for transplantation; and

11.  "Vascular organ" means the heart, lungs, kidneys, liver, pancreas, or any other organ that requires continuous circulation of blood to remain useful for transplantation purposes.  As used in Section 2204 of this title, the term "vascular organ" does not include human tissue, bones, or corneas.

Added by Laws 1969, c. 13, § 2.  Amended by Laws 1998, c. 112, § 1, emerg. eff. April 13, 1998; Laws 2004, c. 395, § 2, eff. July 1, 2004.

§63-2203.  Persons who may execute an anatomical gift.

A.  Any adult of sound mind may give all or any part of his or her body for any purpose specified in Section 2204 of this title, the gift to take effect upon death.  The wishes of the deceased, as evidenced by an advance directive, a driver license designation, a donor card, a state identification card, an on-line or other organ donor enrollment registry form, or a will shall take precedence over the wishes of the family.

B.  Any of the following persons, in order of priority stated, when persons in prior classes are not available at the time of death, and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class, may give all or any part of the decedent's body for any purpose specified in Section 2204 of this title:

1.  The spouse;

2.  An adult son or daughter;

3.  Either parent;

4.  An adult brother or sister;

5.  A guardian of the person of the decedent at the time of death; or

6.  Any other person authorized or under obligation to dispose of the body.

C.  If the donee has actual notice of contrary indications by the decedent or that a gift by a member of a class is opposed by a member of the same or a prior class, the donee shall not accept the gift.  The persons authorized by subsection B of this section may make the gift after or immediately before the decedent's death.

D.  A gift of all or part of a body authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended.

E.  The rights of the donee created by the gift are paramount to the rights of others except as provided by subsection (d) of Section 2208 of this title.

Added by Laws 1969, c. 13, § 3.  Amended by Laws 1976, c. 126, § 8, emerg. eff. May 18, 1976; Laws 2001, c. 46, § 1, emerg. eff. April 10, 2001; Laws 2003, c. 176, § 1, emerg. eff. May 5, 2003.

§63-2204.  Persons who may become donees - Purposes for which anatomical gifts may be made - Anatomical Board approval to donees.

A.  The following persons may become donees of gifts of bodies or parts thereof for the purposes stated:

1.  Any hospital, surgeon, or physician, for medical or dental education, research, advancement of medical or dental science, therapy or transplantation;

2.  Any accredited medical or dental school, college or university for education, research, advancement of medical or dental science or therapy;

3.  The designated Oklahoma organ procurement organization;

4.  Any bank or storage facility, for medical or dental education, research, advancement of medical or dental science, therapy or transplantation;

5.  Any specified individual for therapy or transplantation needed by him; or

6.  The Anatomical Board of the State of Oklahoma.

B.  Any donee receiving a whole body donation from any source shall have approval from the Anatomical Board of the State of Oklahoma prior to receiving such donation.

1.  Subject to the provisions of paragraph 2 of this subsection, if, in the judgment of the designated Oklahoma organ procurement organization, it is appropriate to allocate a vascular organ to a patient awaiting transplantation outside of the State of Oklahoma, that the organization shall have the authority to enter into such vascular organ sharing arrangements as may be deemed advisable, necessary or expedient.  The terms of such vascular organ sharing agreement shall provide that a vascular organ recovered in Oklahoma shall not be transferred to an out-of-state organ procurement organization and transplanted there into a suitable recipient before such vascular organ is offered and placed into a suitable recipient located in Oklahoma, unless there is a reciprocal agreement by which the recipient pool of patients awaiting transplantation in Oklahoma receive an organ deemed locally acceptable for transplantation in return for the organ sent out of the state.

2.  The designated Oklahoma organ procurement organization may only transfer a vascular organ to an out-of-state organ procurement organization or suitable out-of-state recipient for transplantation if one of the following requirements is met:

a. a suitable recipient in the State of Oklahoma is not known to the designated Oklahoma organ procurement organization within the amount of time necessary to preserve the organ, or

b. the designated Oklahoma organ procurement organization has a reciprocal agreement as provided by paragraph 1 of this subsection.

Added by Laws 1969, c. 13, § 4.  Amended by Laws 1976, c. 126, § 9, emerg. eff. May 18, 1976; Laws 1998, c. 112, § 2, emerg. eff. April 13, 1998.

§632205.  Manner of executing anatomical gifts.

(a) a gift of all or part of the body under Section 3(a) may be made by will.  The gift becomes effective upon the death of the testator without waiting for probate.  If the will is not probated, or if it is declared invalid for testamentary purposes, the gift, to the extent that it has been acted upon in good faith, is nevertheless valid and effective.

(b) A gift of all or part of the body under Section 3(a) may also be made by document other than a will.  The gift becomes effective upon the death of the donor.  The document, which may be a card designed to be carried on the person, must be signed by the donor in the presence of two witnesses who must sign the document in his presence.  If the donor cannot sign, the document may be signed for him at his direction and in his presence in the presence of two witnesses who must sign the document in his presence.  Delivery of the document of gift during the donor's lifetime is not necessary to make the gift valid.

(c) The gift may be made to a specified donee or without specifying a donee.  If the latter, the gift may be accepted by the attending physician as donee upon or following death.  If the gift is made to a specified donee who is not available at the time and place of death, the attending physician upon or following death, in the absence of any expressed indication that the donor desired otherwise, may accept the gift as donee.  The physician who becomes a donee under this subsection shall not participate in the procedures for removing or transplanting a part.

(d) Notwithstanding Section 8(b), the donor may designate in his will, card, or other document of gift the surgeon or physician to carry out the appropriate procedures.  In the absence of a designation or if the designee is not available, the donee or other person authorized to accept the gift may employ or authorize any surgeon or physician for the purpose.

(e) Any gift by a person designated in Section 3(b) shall be made by a document signed by him or made by his telegraphic, recorded telephonic, or other recorded message.  Laws 1969 C.  13, Sec. 5.

Laws 1969, c. 13, § 5.

§632206.  Delivery of document of gift.

If the gift is made by the donor to a specified donee, the will, card, or other document, or an executed copy thereof, may be delivered to the donee to expedite the appropriate procedures immediately after death.  Delivery is not necessary to the validity of the gift.  The will, card, or other document, or an executed copy thereof, may be deposited in any hospital, bank or storage facility, or registry office that accepts it for safekeeping or for facilitation of procedures after death.  On request of any interested party upon or after the donor's death, the person in possession shall produce the document for examination.  Laws 1969 C. 13, Sec. 6.

Laws 1969, c. 13, § 6.

§632207.  Revocation or amendment of gift.

(a) If the will, card, or other document, or executed copy thereof, has been delivered to a specified donee, the donor may amend or revoke the gift by:

(1)  the execution and delivery to the donee of a signed statement,

(2)  an oral statement made in the presence of two persons and communicated to the donee,

(3)  a statement during a terminal illness or injury addressed to an attending physician and communicated to the donee, or

(4)  a signed card or document found on his person or in his effects.

(b) Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set out in subsection (a) or by destruction, cancellation, or mutilation of the original document.

(c) Any gift made by a will may also be amended or revoked in the manner provided for amendment or revocation of wills, or as provided in subsection (a). Laws 1969 C. 13, Sec. 7.

Laws 1969, c. 13, § 7.

§632208.  Rights and duties at death.

(a) The donee may accept or reject the gift.  If the donee accepts a gift of the entire body, he may, subject to the terms of the gift, authorize embalming and the use of the body in funeral services.  If the gift is of a part of the body, the donee, upon the death of the decedent and prior to embalming, shall cause the part to be removed without unnecessary mutilation.  After removal of the part, custody of the remainder of the body vests in the surviving spouse, next of kin, or other persons under obligation to dispose of the body.

(b) The time of death shall be determined by a physician who attends the donor at his death, or, if none, the physician who certifies the death.  The physician shall not participate in the procedures for removing or transplanting a part.

(c) A person who acts in good faith in accord with the terms of this Act or the anatomical gift laws of another state or of a foreign country is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act.

(d) The provisions of this Act are subject to the laws of this state prescribing powers and duties with respect to autopsies.  Laws 1969 C. 13, Sec. 8.

Laws 1969, c. 13, § 8.

§632209.  Uniformity of interpretation.

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Laws 1969, c. 13, § 9.

§63-2209.1.  Permits - Rules.

A.  On or after November 1, 1999, no person, corporation, partnership, association or other legal entity shall establish, operate or maintain a tissue bank that procures bone, skin, or connective tissue unless that entity has been issued a permit by the State Department of Health.

B.  The State Board of Health shall promulgate rules necessary to implement the provisions of this section which shall include, but not be limited to:

1.  Requirements for the tissue banks to submit an initial permit application that identifies the proposed service area, the tissue transplantation patient needs in the service area, the probable impact of the establishment and operation of the entity on other tissue banks currently servicing the area, and whether the tissue bank is a for profit or not for profit entity;

2.  A requirement that tissue banks, within one (1) year after receipt of a permit, be accredited by the American Association of Tissue Banks or another nationally recognized accreditation organization for tissue agencies;

3.  Provisions that all tissue banks employ a procurement technician or other technical operations personnel certified as a Certified Tissue Bank Specialist by the American Association of Tissue Banks or another nationally recognized accreditation or certification organization for tissue agencies and personnel;

4.  A requirement that each tissue bank maintain compliance with federal Food and Drug Administration regulations;

5.  A provision that each tissue bank have a medical director who is a physician licensed to practice medicine in this state;

6.  Requirements for tissue banks to give priority in tissue distribution to the Oklahoma medical community and Oklahoma patients; and

7.  A requirement that each tissue bank submit an annual report to the Department which shall provide the accreditation status of the entity, report of regulatory or internal inspections that affect quality, the certification status of personnel employed by the tissue agency, identity and qualification of the current medical director, type and geographic origins of donor tissue obtained, and units of processed tissue used for patients in the service area of the tissue bank.

C.  A permit application or renewal thereof, shall be accompanied by a non-refundable fee established by the Board of Health not to exceed One Thousand Dollars ($1,000.00).

D.  Upon receipt of a complete initial permit application, the Department shall cause a public notice of the proposed tissue bank to be published in a newspaper with the greatest circulation.  The Department shall also provide written notice of the permit application to existing tissue banks in the state.  Any person or organization may submit written comments regarding the proposed tissue bank to the Department.

E.  The Department shall issue or deny an initial permit within seventy-five (75) days after publication of the notice.  All permits shall be issued for a period not to exceed thirty-six (36) months and shall automatically expire unless renewed.

F.  The Department may deny, revoke, suspend or not renew a permit for failure of a tissue bank to comply with the provisions of this section or rules promulgated pursuant thereto.  Any tissue bank that has been determined by the Department to have violated any provision of this section or rule promulgated pursuant thereto, is liable for an administrative penalty of no more than One Hundred Dollars ($100.00) for each day on which a violation occurs or continues.  The maximum administrative penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

G.  The issuance, denial, suspension, non-renewal or revocation of a permit may be appealed under the provisions of Article II of the Administrative Procedures Act, Section 308a of Title 75 of the Oklahoma Statutes.

H.  The Department may bring an action in a court of competent jurisdiction for equitable relief to redress or restrain any entity from providing tissue bank services without a valid permit.  Said court shall have jurisdiction to determine said action, and to grant the necessary appropriate relief, including but not limited to, mandatory or prohibitive injunctive relief or interim equitable relief.

Added by Laws 1999, c. 278, § 4, eff. July 1, 1999.  Amended by Laws 2001, c. 353, § 5, eff. Nov. 1, 2001.

§63-2210.  Eye enucleation - Eye Banks.

A.  1.  With respect to a gift of an eye as provided for in this chapter, a licensed embalmer, as defined by the Funeral Services Licensing Act, Section 396 et seq. of Title 59 of the Oklahoma Statutes, or other persons who have successfully completed a course in eye enucleation in the State of Oklahoma or elsewhere and have received a certificate of competence from the Eye Bank Association of America, may enucleate eyes for such gift after proper certification of death by a physician and compliance with the extent of such gift as required by the Uniform Anatomical Gift Act, Section 2201 et seq. of this title.

2.  No such properly certified embalmer or other person acting in accordance with the terms of this chapter shall have any liability, civil or criminal, for such eye enucleation.

B.  No eye bank shall operate in Oklahoma unless the eye bank:

1.  Within one (1) year after beginning operation, is accredited by the Eye Bank Association of America or other nationally recognized accrediting association for eye banks;

2.  Employs an eye bank technician certified by the Eye Bank Association of America or other nationally recognized accrediting or certifying association for eye banks;

3.  Has as its medical director a board-certified ophthalmic surgeon licensed to practice in this state; and

4.  Gives priority to the needs of patients being treated in Oklahoma.

C.  Before developing a new eye bank, the person proposing to operate the eye bank shall apply to the State Commissioner of Health for a permit.  The permit application shall be in such form as the Commissioner shall prescribe and shall include a demonstration of the eye bank's probable impact on existing eye banks serving the area where the new eye bank is to be located.  The permit application shall be accompanied by a filing fee equal to one quarter of one percent (.25%) of the capital cost of the proposed eye bank, with a minimum fee of Five Hundred Dollars ($500.00).

D.  Upon receipt of a completed permit application, the Commissioner shall cause public notice to be published in a newspaper of general circulation in the area where the eye bank is to be located and in a newspaper of general circulation in the area where the application is available for inspection.  Any person may submit written comments regarding the proposed eye bank to the Commissioner.

E.  The Commissioner shall issue or deny the permit within seventy-five (75) days after publication of the notice.  A permit shall expire thirty-six (36) months from the date of issue.  If construction is not completed on or before the permit's expiration date, the permit shall be null and void.

F.  Any issuance or denial of a permit may be appealed under Article II of the Administrative Procedures Act, Section 308a of Title 75 of the Oklahoma Statutes.

G.  Each eye bank operating in this state shall report annually to the Commissioner on a form prescribed by the Commissioner.  The form shall include information on the following:

1.  The accreditation status of the eye bank;

2.  The certification status of the eye bank technician;

3.  The identity and qualifications of the medical director;

4.  The numbers and geographic origins of donor corneas and whole eyes; and

5.  The numbers and geographic destinations of corneas and other parts of eyes.

Added by Laws 1971, c. 147, § 1, emerg. eff. May 21, 1971,  Amended by Laws 1978, c. 137, § 1; Laws 1997, c. 281, § 3, eff. July 1, 1997.

§63-2210.1.  Removal and release of corneal eye tissue during autopsy - Conditions - Liability.

A.  Notwithstanding any other provision of law, the Chief Medical Examiner, any County Medical Examiner, or any other person authorized by law to conduct an autopsy may, in the course of an autopsy, remove and release or authorize the removal or release of corneal eye tissue from a body within the custody of such person, if all the following conditions are met:

1.  The autopsy is authorized by law;

2.  The person performing the autopsy has made a reasonable attempt to contact the next of kin and has no knowledge of any objection to the removal or release of corneal tissue having been made by the decedent, or the next of kin of the decedent; provided, as used in this paragraph, "reasonable attempt" means reaching or attempting to reach the next of kin by telephone and documenting such in the records of the autopsy;

3.  The removal or release of such tissue will not interfere with the autopsy;

4.  The tissue will be removed by a person qualified under, and as specified by, Section 2210 of Title 63 of the Oklahoma Statutes; and

5.  The tissue will be released to a public or nonprofit facility for transplant, therapeutic or scientific purposes.

B.  Under such circumstances, neither the person removing or releasing the corneal tissue, nor any hospital, medical center, tissue bank, storage facility, or person acting upon the request, order or direction of such person in the removal or release of the corneal tissue pursuant to this section, shall incur civil liability for such removal or release in an action brought by any person who did not object prior to the removal or release of the corneal tissue, or be subject to criminal prosecution for the removal or release of such corneal tissue pursuant to the provisions of this section.

Added by Laws 1991, c. 76, § 1.  Amended by Laws 1997, c. 281, § 4, eff. July 1, 1997.

§632211.  Donor notation on driver license.

In order to provide an expeditious procedure for a person to make a gift of all or part of the body of the person pursuant to the provisions of the Uniform Anatomical Gift Act, the Department of Public Safety shall make space available on the front and back of the driver license and the identification card for an organ and tissue donor notation.  The donor notation shall identify the licensee or cardholder as an organ and tissue donor for the purposes of the Uniform Anatomical Gift Act.  Any person may have the organ and tissue donor notation removed from the records of the person maintained by the Department by notifying the Department in writing or by presenting the license or identification card to the Department or a motor license agent for replacement and payment of the appropriate fee, pursuant to the provisions of Section 6-114 or subsection H of Section 6-105 of Title 47 of the Oklahoma Statutes, and informing the Department or motor license agent that the person desires to have the organ and tissue donor notation removed from the license or identification card.

Added by Laws 1983, c. 173, § 1, eff. Jan. 1, 1984.  Amended by Laws 1987, c. 2, § 1, eff. Nov. 1, 1987; Laws 1992, c. 217, § 18, eff. July 1, 1992; Laws 2004, c. 395, § 3, eff. July 1, 2004.

§632212.  Removal of organs - Consent - Legislative intent.

In any death that the Office of the Chief Medical Examiner of the State of Oklahoma is required by law to investigate, a medical examiner may authorize the removal of organs from the deceased for donation to a suitable donee pursuant to the provisions of the Uniform Anatomical Gift Act if the next of kin of the deceased has been consulted and consents to said removal and donation in accordance with the provisions of Section 2203 of this title.  It is the intent of the Oklahoma Legislature that, if the removal of an organ or organs for transplant will not interfere with the subsequent course of an investigation or autopsy, and if the next of kin of the deceased has been consulted and consents to said removal and donation in accordance with the provisions of Section 2203 of this title, the Chief Medical Examiner, county medical examiner or any person authorized by law to conduct an autopsy shall authorize the removal of organs from the deceased for donation to a suitable donee pursuant to the provisions of the Uniform Anatomical Gift Act.  In such cases where the deceased has an organ donor card, the consent from next of kin shall not be required.

Added by Laws 1983, c. 173, § 2, eff. Jan. 1, 1984. Amended by Laws 1991, c. 187, § 1, eff. July 1, 1991.

§63-2213.  Accidental deaths, homicides and suicides - Organ donors.

Law enforcement and medical personnel involved with the investigation of accidental deaths, homicides, and suicides shall make reasonable efforts to ascertain if the victims are organ donors and, if so, to pass that information on to the proper officials. Said law enforcement and medical personnel shall not be subject to criminal or civil liability for complying with the provisions of this section.

Added by Laws 1983, c. 173, § 3, eff. Jan. 1, 1984.

§63-2214.  Request for consent to anatomical gift.

A.  When death occurs in a general hospital as defined by Section 1701 of this title, to a person determined to be a suitable candidate for organ or tissue donation based on accepted medical standards, the hospital administrator or designated representative shall request the appropriate person described in subsection B of Section 2203 of this title to consent to the gift of any part of the body of the decedent as an anatomical gift.

B.  No request shall be required, pursuant to this section, when the hospital administrator or designated representative has actual notice of contrary intention by the decedent or those persons described in subsection B of Section 2203 of this title according to the order of priority stated therein, or reason to believe that an anatomical gift is contrary to the religious beliefs of the decedent.

C.  Upon consent of the appropriate person specified in subsection B of Section 2203 of this title, the hospital administrator or designated representative shall notify an appropriate organ or tissue bank, or retrieval organization and cooperate in the procurement of the anatomical gift pursuant to the Uniform Anatomical Gift Act.

D.  The person consenting to the request for the anatomical gift may give such consent in person or by telephone, telegraph or other appropriate means pursuant to procedures established by rules of the State Board of Health.

E.  The consent provided for in this section is unnecessary if the decedent has a donor card, a state identification card, an on-line or other organ donor registry enrollment form, or other document consenting to an anatomical gift.

F.  With the consent of the parent or legal guardian of a minor, a minor may declare his or her intent to be an organ, eye and tissue donor on any form of donor registration, including a driver license; provided, however, such declaration shall only constitute an intent to donate and shall not constitute consent until such time as the minor attains the age of eighteen (18) years, at which time such donor registration shall constitute legal consent for purposes of organ, eye and tissue donation.

Added by Laws 1987, c. 143, § 1, eff. Nov. 1, 1987.  Amended by Laws 2001, c. 46, § 2, emerg. eff. April 10, 2001; Laws 2003, c. 176, § 2, emerg. eff. May 5, 2003.

§632215.  Certificate of request for anatomical gift.

A.  When a request is made, pursuant to Section 1 of this act, the person making the request shall complete a certificate of request for an anatomical gift, on a form to be supplied by the State Board of Health.  The certificate shall include the following:  1.  A statement indicating that a request for an anatomical gift was made;

2.  The name and affiliation of the person making the request;

3.  An indication of whether consent was granted and, if so, what organs and tissues were donated;

4.  The name of the person granting or refusing the request, and his relationship to the decedent; and

5.  Whether the consent was given in person, by telephone, telegraph or other appropriate means.

B.  A copy of the certificate required by subsection A of this section shall be included in the medical records of the decedent.

Added by Laws 1987, c. 143, § 2, eff. Nov. 1, 1987.

§632216.  Rules and regulations.

A.  The State Board of Health shall promulgate rules and regulations, concerning but not limited to:

1.  The training and qualification of hospital personnel or designated representatives who perform the request; and

2.  The procedures to be employed in making the request.

B.  The State Board of Health shall promulgate such rules and regulations as are necessary to implement appropriate procedures to facilitate proper coordination among hospitals, organ and tissue banks and retrieval organizations.

Added by Laws 1987, c. 143, § 3, eff. Nov. 1, 1987.

§632217.  Civil liability  Limitations.

No additional civil liability shall be created as a result of the duties imposed by the Uniform Anatomical Gift Act.  No person shall be held civilly liable for following the provisions of the Uniform Anatomical Gift Act.

Added by Laws 1987, c. 143, § 4, eff. Nov. 1, 1987.  Amended by Laws 2001, c. 46, § 3, emerg. eff. April 10, 2001.

§632218.  Exemptions.

All hospitals with a capacity of fewer than fifty (50) beds shall be exempt from the mandatory provisions of this act, but may elect to voluntarily comply with the provisions of this act and the rules and regulations promulgated by the State Board of Health, and to participate in any training program established or required by the State Board of Health.

Added by Laws 1987, c. 143, § 5, eff. Nov. 1, 1987.

§63-2220.1.  Short title.

This act shall be known and may be cited as the "Cheryl Selman Organ Donor Education and Awareness Act".  Any references in the statutes to the Oklahoma Organ Donor Education and Awareness Program Act shall be deemed references to the Cheryl Selman Organ Donor Education and Awareness Act.

There is hereby created the Organ Donor Education and Awareness Program (ODEAP), the purpose of which shall be to promote and encourage organ donor education and awareness in this state.

Added by Laws 2000, c. 279, § 1, eff. Nov. 1, 2000.

§63-2220.2.  Organ Donor Education and Awareness Program Advisory Council.

A.  There is hereby established within the State Department of Health the Organ Donor Education and Awareness Program Advisory Council which shall consist of the following members appointed by the Governor, with the advice and consent of the Senate:

1.  One representative from an organ procurement organization in this state that is certified by the United States Department of Health and Human Services;

2.  One representative from a tissue procurement organization in this state that is certified by a national association of tissue banks;

3.  One representative from an Oklahoma eye bank that is certified by a national eye bank enucleation organization;

4.  Four members representing organ, tissue and eye recipients and their relatives, or donors and relatives of donors who are residents of this state; provided, however, such appointments shall be geographically representative of the four regions of the state;

5.  One representative from an Oklahoma transplant center that is a member of a national organ procurement network; and

6.  Three at-large members who have demonstrated an interest in organ donor education and awareness and who are residents of this state.

B.  1.  Of the initial appointments made to the Oklahoma Organ Donor Education and Awareness Program Advisory Council pursuant to the provisions of subsection A of this section, the Governor shall designate four members to serve terms of four (4) years, four members to serve terms of three (3) years, and three members to serve terms of two (2) years.  After the initial appointments, members appointed to the Advisory Council shall serve terms of four (4) years.  Members shall serve until successors are appointed and qualified.  A member may be removed by the Governor for cause.  Members may serve no more than two full terms consecutively.  A vacancy on the Advisory Council shall be filled in the same manner as the original appointment, for the unexpired portion of the term.

2.  The Advisory Council shall elect from among its membership a chair and a vice-chair and shall adopt procedures for the governance of its operations.  The Advisory Council shall meet at least semiannually.  Six members shall constitute a quorum for the transaction of business.

3.  Members of the Advisory Council shall receive no compensation for their services but may be reimbursed for reasonable and necessary expenses incurred in the performance of their duties by the State Department of Health pursuant to the provisions of the State Travel Reimbursement Act.

4.  The State Commissioner of Health may employ such staff as necessary to carry out the provisions of this act; provided, however, the cost of administration of this act shall not exceed twenty percent (20%) of the total funds credited to the Organ Donor Education and Awareness Program Fund created in Section 3 of this act, including administrative fees paid to the Oklahoma Tax Commission and the Commissioner for Public Safety pursuant to the provisions of Sections 4 and 5 of this act.

C.  The Oklahoma Organ Donor Education and Awareness Program Advisory Council shall assist the State Department of Health and the State Department of Education in the development of organ donor education awareness programs to educate the general public on the importance of organ donation and shall recommend priorities in the expenditures from the Oklahoma Organ Donor Education and Awareness Program Fund.

D.  In administering this act, the Advisory Council is authorized, but not limited to:

1.  Develop and implement educational programs and campaigns to increase organ donation in Oklahoma;

2.  Make policy recommendations for the promotion of organ donation in Oklahoma;

3.  Recommend priorities in the expenditures from the Oklahoma Organ Donor Education Program Fund;

4.  Accept and hold property; and

5.  Utilize local resources including volunteers when appropriate.

E.  The Advisory Council shall annually submit to the Governor and the Legislature a report detailing its expenditures of fund monies, its activities, the status of organ donation in the state, and any recommendations for legislative changes by the first day of December beginning December 1, 2002.

Added by Laws 2000, c. 279, § 2, eff. Nov. 1, 2000.

§63-2220.3.  Oklahoma Organ Donor Education and Awareness Program Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Department of Health, to be designated the "Oklahoma Organ Donor Education and Awareness Program Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Department of Health from:

1.  Any state monies appropriated for the purpose of implementing the provisions of the Oklahoma Organ Donor Education and Awareness Program Act; and

2.  Any monies collected pursuant to this section or any other monies available to the State Department of Health to implement the provisions of the Oklahoma Organ Donor Education and Awareness Program Act.

B.  All monies accruing to the credit of the fund are hereby appropriated and shall be budgeted and expended to promote and encourage organ donor education and awareness.

C.  Monies credited to the fund, excluding administrative fees paid to the Oklahoma Tax Commission, may be used for, but are not limited to:

1.  Administration of the Act, including, but not limited to, personnel and Advisory Council expenses;

2.  Development and promotion of organ donor public education and awareness programs in cooperation with the Oklahoma Organ Sharing Network including, but not limited to, the American Red Cross and the Oklahoma Lions Eye Bank;

3.  To assist in the publication of information pamphlets or booklets by the State Department of Health and the State Superintendent of Public Instruction regarding organ donation and donations to the Oklahoma Organ Donor Education and Awareness Program Fund.  The State Department of Health shall distribute such informational pamphlets or booklets to the Department of Public Safety for distribution to applicants for original, renewal, or replacement driver licenses and identification cards when making a voluntary contribution pursuant to Section 2220.5 of this title and to the Oklahoma Tax Commission for distribution to individuals when making a voluntary contribution pursuant to the state income tax check off provided for in Section 2220.4 of this title;

4.  Implementation of organ donor education and awareness programs in the elementary and secondary schools of this state by the State Department of Education in cooperation with the Oklahoma Organ Donor Education and Awareness Program Advisory Council;

5.  Grants by the State Department of Health to certified organ procurement organizations for the development and implementation of organ donor education and awareness programs in this state;

6.  Encouraging the incorporation of organ donor information into the medical and nursing school curriculums of the state's medical and nursing schools.  If funds are provided to a university for this educational purpose, the university shall annually evaluate the extent to which the curriculum has affected the attitudes of its students and graduates with regard to organ donation and shall forward the evaluation results to the Advisory Council; and

7.  A reserve fund in an interest-bearing account with five percent (5%) of the monies received by the fund annually to be placed in this account.  No funds may be expended from the reserve fund account until the required balance has reached One Hundred Thousand Dollars ($100,000.00) and then these funds may only be used in years when donations do not meet the average normal operating fee incurred by the fund, and funds are expended to meet expenses.  Once the balance in the reserve fund account reaches One Hundred Thousand Dollars ($100,000.00), excess funds earned by interest, and yearly allocations may be used at the discretion of the Advisory Council to cover operating costs and to provide additional funds.

D.  The fund may accept bequests and grants from individuals, corporations, organizations, associations, and any other source.  The fund supplements and augments services provided by state agencies and does not take the place of such services.

E.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2000, c. 279, § 3, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 131, § 13, eff. July 1, 2001.

§63-2220.4.  Income tax return contributions.

A.  Each individual taxpayer required to file a state income tax return who desires to contribute to the Oklahoma Organ Donor Education and Awareness Program Fund, as created in Section 2220.3 of this title, may designate the contribution on the appropriate income tax form.  The contribution may not increase or decrease the income or liability of the taxpayer and may be made by reducing the income tax refund of a taxpayer by the amount designated or by accepting additional payment from the taxpayer by the amount designated, whichever is appropriate.

B.  1.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2001, an opportunity for the taxpayer to donate for the benefit of the Oklahoma Organ Donor Education and Awareness Program Fund.  The instructions accompanying the income tax form shall be provided to the Oklahoma Tax Commission by the State Department of Health and shall contain a description of the purpose for which the Oklahoma Organ Donor Education and Awareness Program Revolving Fund was established and information on the use of monies from the income tax contribution.

2.  Taxpayers who are entitled to refunds shall have the refunds reduced by the amount designated by the taxpayer.  The Oklahoma Tax Commission shall annually determine the total amount designated plus the amount received in excess payments and shall report the total amount to the Office of the State Treasurer.  The State Treasurer shall credit the total amount to the Oklahoma Organ Donor Education and Awareness Program Fund created in Section 2220.3 of this title at the earliest possible time.

C.  The incremental cost of administration of contributions shall be paid out of the fund to the Oklahoma Tax Commission from amounts received pursuant to this section before funds are expended for the purposes of the fund.

Added by Laws 2000, c. 279, § 4, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 358, § 27, eff. July 1, 2001.

§63-2220.5.  Driver license or identification applications - Voluntary contributions.

A.  1.  An applicant for an original or replacement driver license or identification card shall be given an opportunity to make a voluntary contribution of One Dollar ($1.00) to be credited to the Oklahoma Organ Donor Education and Awareness Program Revolving Fund established in Section 2220.3 of this title.  Any voluntary contribution shall be added to the driver license or identification card fee and then be referred to the State Treasurer and credited to the Oklahoma Organ Donor Education and Awareness Program Revolving Fund as provided in Section 2220.3 of this title.

2.  An applicant for a vehicle title or transfer of title or for a vehicle license plate shall be given an opportunity to make a minimum voluntary contribution of One Dollar ($1.00) to be credited to the Oklahoma Organ Donor Education and Awareness Program Revolving Fund established in Section 2220.3 of this title.  Any voluntary contribution shall be added to the title or license plate fee and then be referred to the State Treasurer and credited to the Oklahoma Organ Donor Education and Awareness Program Revolving Fund as provided in Section 2220.3 of this title.

3.  The contribution prescribed in this section is voluntary and may be refused by the applicant.  The Department of Public Safety and the Oklahoma Tax Commission shall make available an information booklet or other informational sources on the importance of organ donation to applicants for licensure, as designed and provided by the State Department of Health and the State Superintendent of Public Instruction with the assistance of the Oklahoma Organ Donor Education and Awareness Program Advisory Council established in Section 2220.2 of this title.

B.  The Department of Public Safety and motor license agents shall inquire of each applicant at the time of presentation of a completed application for an original driver license or identification card whether the applicant is interested in making the One Dollar ($1.00) contribution prescribed in subsection A of this section and whether the applicant is interested in being an organ and tissue donor.  The Department of Public Safety or motor license agents shall also specifically inform the applicant of the ability to make an organ and tissue donation.  The Department of Public Safety shall notify the State Commissioner of Health the name, address, date of birth, and driver license number or identification card number of applicants who indicate that they are interested in being an organ donor.

C.  The incremental cost of administration of contributions to the fund, not to exceed one percent (1%) of the monies received pursuant to the provisions of this section, shall be paid by the fund to the Department of Public Safety or the Oklahoma Tax Commission, as applicable, from amounts received pursuant to the provisions of this section before funds are expended for the purposes of the fund.

Added by Laws 2000, c. 279, § 5, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 131, § 14, eff. July 1, 2001; Laws 2004, c. 395, § 4, eff. July 1, 2004.

§63-2220.6.  Education and awareness curricula for elementary and secondary schools.

The State Superintendent of Public Instruction shall develop and implement in conjunction with the State Department of Health and the Oklahoma Organ Donor Education and Awareness Program Advisory Council within the State Department of Health an organ donor education and awareness curriculum for use in the elementary and secondary schools of this state.  The State Board of Education shall promulgate rules to enact the provisions of this section not later than the 2001-2002 school year.

Added by Laws 2000, c. 279, § 6, eff. Nov. 1, 2000.

§63-2220.10.  Life Share Donor Registry.

A.  1.  There is hereby established within the State Department of Health, an organ, eye and tissue donor registry for the State of Oklahoma to be known as the "Life Share Donor Registry".  The Department is authorized to contract with the designated organ procurement organization, as defined in Section 2202 of this title, who shall act on behalf of the Department by carrying out the functions of the Department in the administration of the Registry, in compliance with 18 U.S.C. Section 2721.  The contract between the Department and the designated organ procurement organization shall be subject to the concurrence and approval of the Department of Public Safety.

2.  The registry shall maintain and update as needed the pertinent information on all Oklahomans who have indicated a willingness to be an organ donor, eye donor or tissue donor by a designation on a driver license, a state identification card, a donor card, an online or other organ donor registry enrollment form, or any other document of gift.

3.  The registry shall be fully operational not later than July 1, 2004.

4.  The registry and all information therein shall be confidential and shall be subject to access only by the designated organ procurement organization and by eye banks and tissue banks licensed by the State of Oklahoma; however, the personal information and highly restricted personal information shall only be available to the designated organ procurement organization solely for the purpose of identifying a potential donor and only when acting on behalf of the Department of Health as prescribed in paragraph 1 of this subsection.  The placement of any personal information and highly restricted personal information on the Registry that, at the time of placement, was confidential under the Open Records Act or the Driver's Privacy Protection Act (DPPA), 18 U.S.C. Sections 2721 through 2725, shall remain confidential.

5.  The purpose of the registry shall include, but not be limited to:

a. providing a means of recovering an anatomical gift for transplantation or research, and

b. collecting data to develop and evaluate the effectiveness of educational initiatives promoting organ, eye and tissue donation.

B.  Procedures to administer the Life Share Donor Registry shall specify:

1.  The information placed in the registry may include personal information and highly restricted personal information, as defined in 18 U.S.C. Section 2721, and access to such information shall conform to the Driver's Privacy Protection Act (DPPA), 18 U.S.C. Sections 2721 through 2725;

2.  Authorization for the designated organ procurement organization or an eye or tissue bank, licensed by the State of Oklahoma, to analyze registry data under research protocols directed toward determination and identification of the means to promote and increase organ, eye and tissue donation within this state;

3.  A process for updating information in the registry including a method whereby an individual may revoke his or her intent to be an organ, eye, or tissue donor;

4.  The method for making information on the registry available to the designated organ procurement organizations and to tissue banks and eye banks licensed by the State of Oklahoma;

5.  Limitations on the use of and access to the registry;

6.  A toll-free telephone number, available twenty-four (24) hours a day, for use by the public to obtain information on becoming an organ, tissue or eye donor;

7.  A process for establishing, implementing, maintaining, and administering an online organ, eye and tissue donor registration process and ensuring the confidentiality of information provided;

8.  A process for a donor who has registered online to sign a confirmation card that will be returned to the designated organ procurement organization and made part of the registry record; and

9.  Procedures for collaborating with the Department of Public Safety to transmit stored driver license data by the Department of Public Safety, in conformance with 18 U.S.C. Section 2721, to the Life Share Donor Registry maintained by the designated organ procurement organization, and to ensure the confidentiality of such information for present and potential donors.  Monies credited to the Oklahoma Organ Donor Education and Awareness Program Revolving Fund created in Section 2220.3 of this title may be used for a one-time transfer to the Department of Public Safety for the reasonable costs associated with the initial installation and setup of equipment and software for electronic transfer of donor information.  All actual electronic transfers of donor information shall be at no charge to the designated organ procurement organization; however, all costs associated with the creation and maintenance of the Life Share Donor Registry shall be paid by the designated organ procurement organization.

C.  Information obtained by the designated organ procurement organization shall be used for the purpose of:

1.  Establishing a statewide organ, eye, and tissue donor registry that is accessible to designated organ procurement organizations and to eye banks and tissue banks, licensed by the State of Oklahoma, for the recovery, preservation, transportation, and placement of organs, eyes, and tissue; and

2.  Designated organ procurement organizations in other states when an Oklahoma resident is a donor of an anatomical gift and is not located in Oklahoma at the time of death or immediately before the death of the donor.

Added by Laws 2003, c. 176, § 3, emerg. eff. May 5, 2003.  Amended by Laws 2004, c. 395, § 5, eff. July 1, 2004.

§63-2220.11.  Renumbered as § 848-2.20B of Title 74 by Laws 2002, c. 451, § 2, eff. July 1, 2002.

§63-2251.  Renumbered as § 1-2300 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Also renumbered as § 1-2300 of this title by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2252.  Renumbered as § 1-2301 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Amended and also renumbered as § 1-2301 of this title by Laws 1990, c. 225, §§ 1 and 11, respectively, eff. Sept. 1, 1990.

§63-2253.  Renumbered as §1-2302 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.

§63-2254.  Renumbered as § 1-2303 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Amended and also renumbered as § 1-2303 of this title by Laws 1990, c. 225, §§ 3 and 11, respectively,  eff. Sept. 1, 1990.

§63-2255.1.  Renumbered as § 1-2401 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2401 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.2.  Renumbered as § 1-2402 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2402 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.3.  Renumbered as § 1-2403 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2403 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.4.  Renumbered as § 1-2404 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2404 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.4A.  Renumbered as § 1-2405 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2405 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.5.  Renumbered as § 1-2406 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2406 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.6.  Renumbered as § 1-2407 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2407 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.7.  Renumbered as § 1-2408 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2408 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.8.  Renumbered as § 1-2409 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2409 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.9.  Renumbered as § 1-2410 of Title 63 by Laws 1990, c. 217,  § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2410 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2255.10.  Renumbered as § 1-2411 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990.  Renumbered as § 1-2411 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2256.  Renumbered as § 1-2412 of Title 63 by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2257.  Renumbered as § 1-2413 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2258.  Renumbered as § 1-2414 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2258.2.  Renumbered as § 1-2415 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2258.3.  Renumbered as § 1-2416 of Title 63 by Laws 1990, c. 210, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2258.4.  Renumbered as § 1-2416.1 of this title by Laws 1991, c. 336, § 10, eff. July 1, 1991.

§63-2259.  Renumbered as § 1-2417 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2259.1.  Repealed by Laws 1990, c. 225, § 12, eff. Sept. 1, 1990.

§63-2260.  Renumbered as § 1-2418 of this title by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2261.  Renumbered as § 1-2419 of Title 63 by Laws 1990, c. 217, § 10, eff. Sept. 1, 1990 and by Laws 1990, c. 225, § 11, eff. Sept. 1, 1990.

§63-2263.  Repealed by Laws 1990, c. 225, § 12, eff. Sept. 1, 1990.

§63-2264.  Repealed by Laws 1990, c. 225, § 12, eff. Sept. 1,  1990.

§632351.  Definitions.

As used in this act:

1.  "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of ANSI Standard Z97.11966 and such further requirements as may be adopted by the State Health Department after notice and hearing as required by the Administrative Procedures Act, and which are so constructed, treated or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

2.  "Hazardous locations" means those installations, glazed or to be glazed in commercial and public buildings, known as framed or unframed glass extrance doors; and those installations, glazed or to be glazed in residential buildings and other structures used as dwellings, commercial buildings, and public buildings, known as sliding glass doors, storm doors, shower doors, bathtub enclosures, and fixed glazed panels adjacent to entrance and exit doors which because of their location present a barrier in the normal path traveled by persons going into or out of these buildings, and because of their size and design may be mistaken as means of ingress or egress; and any other installation, glazed or to be glazed, wherein the use of other than safety glazing materials would constitute an unreasonable hazard as the State Department of Health may determine after notice and hearings as required by the Administrative Procedures Act; whether or not the glazing in such doors, panels, enclosures and other installations is transparent. Laws 1971, c.  217, Section 1.  eff.  Jan.  1, 1972.

Laws 1971, c. 217, § 1, eff. Jan. 1, 1972.

§632352.  Labeling.

Each light of safety glazing material manufactured, distributed, imported or sold for use in hazardous locations or installed in such a location within the State of Oklahoma shall be permanently labeled by such means as etching, sandblasting or firing ceramic material on the safety glazing material.  The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and the fact that said material meets the test requirements of ANSI Standard Z97.11966 and such other further requirements as may be adopted by the State Health Department.  The label must be legible and visible after installation.  Such safety glazing labeling shall not be used on other than safety glazing materials.  Laws 1971, c. 217, Section 2.  eff.  Jan.  1, 1972.

Laws 1971, c. 217, § 2, eff. Jan. 1, 1972.

§632353.  Safety glazing materials required in hazardous locations.

It shall be unlawful within the State of Oklahoma to knowingly sell, fabricate, assemble, glaze, install, consent or cause to be installed glazing material other than safety glazing materials in, or for use in, any hazardous location as defined in Section 1, paragraph 2.  Laws 1971, c.  217, Section 3.  eff.  Jan.  1, 1972.

Laws 1971, c. 217, § 3, eff. Jan. 1, 1972.

§632354.  Employees  Nonliability.

No liability under this act shall be created as to workmen who are employees of a contractor, subcontractor or other employer responsible for compliance with this act.  Laws 1971, c.  217, Section 4.  eff.  Jan.  1, 1972.

Laws 1971, c. 217, § 4, eff. Jan. 1, 1972.

§632355.  Law governing.

Local ordinances that substantially comply to this act shall take precedence over this act.  Laws 1971, c.  217, Section 5. eff. Jan.  1, 1972.

Laws 1971, c. 217, § 5, eff. Jan. 1, 1972.

§632356.  Penalties.

Whoever violates the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof, shall be sentenced to pay a fine of not less than Five Hundred Dollars ($500.00) or imprisonment of not more than one (1) year, or both.  Laws 1971, c. 217, Section 6.  eff.  Jan.  1, 1972.

Laws 1971, c. 217, § 6, eff. Jan. 1, 1972.

§63-2407.  Short title.

Sections 2407 through 2415 of this title shall be known and may be cited as the "Oklahoma Legal Interpreter for the Deaf and Hard-of-Hearing Act".

Added by Laws 1982, c. 290, § 1.  Amended by Laws 2005, c. 395, § 1, eff. Nov. 1, 2005.

§63-2408.  Definitions.

As used in the Oklahoma Legal Interpreter for the Deaf and Hard-of-Hearing Act:

1.  "Deaf person" or "hard-of-hearing person" means an individual whose sense of hearing is nonfunctional for the ordinary purposes of life, and also may include a person who is deaf-blind, meaning a deaf or hard-of-hearing person whose vision is also nonfunctional for the ordinary purposes of life;

2.  "Qualified legal interpreter" means:

a. an individual certified by the State Board of Examiners of Certified Courtroom Interpreters, or

b.   (1) an individual who possesses the knowledge and skills necessary to accurately and impartially interpret spoken English into the equivalent visual languages and modes, and currently certified by the National Registry of Interpreters for the Deaf as one of the following:

(a) Specialist Certificate:  Legal (SC:L).  In the event none are available, then

(b) Certificate of Interpretation and Certificate of Transliteration (CI & CT), Comprehensive Skills Certificate (CSC), or National Association of the Deaf Certificate Level 5 (NAD5),

(2) an individual who possesses the knowledge and skills necessary to accurately and impartially transliterate for a person who is oral or nonsigning using the equivalent oral or captioned mode, and is currently certified by the National Registry of Interpreters for the Deaf as one of the following:

(a) Specialist Certificate:  Oral Transliteration Certificate (OTC).  In the event none are available, then

(b) Specialist Certificate:  Legal (SC:L).  In the event none are available, then

(c) Certificate of Interpretation and Certificate of Transliteration (CI & CT), Comprehensive Skills Certificate (CSC), or National Association of the Deaf Certificate Level 5 (NAD5).  In the event none are available, then a recognized national or state certifying body of captionists, or

(3) an individual who:

(a) is deaf or hard-of-hearing who possesses the knowledge, skills, specialized training and experience to enhance communication with persons who are deaf or hard-of-hearing and whose communication modes are so unique that they cannot be adequately assessed by interpreters who are hearing, and

(b) holds the following qualifications as a deaf interpreter:  National Registry of Interpreters for the Deaf, Certified Deaf Interpreter (CDI); in the event none are available, then an Oklahoma QAST Deaf Evaluator may be utilized; and

3.  "Appointing authority" means any court, department, board, commission, agency, licensing authority, political subdivision or municipality of the state.

Added by Laws 1982, c. 290, § 2.  Amended by Laws 2005, c. 395, § 2, eff. Nov. 1, 2005.

§63-2409.  Appointment of interpreter in court action or grand jury proceeding.

A.  In any case before any state or local court or grand jury, wherein a person who is deaf or hard-of-hearing is a litigant, defendant, spectator as required by subtitle A of Title II of the Americans with Disabilities Act, Pub. L. 101-336, witness, party, prospective juror, or juror, the court shall, upon request, appoint a qualified legal interpreter to interpret the proceedings to the deaf or hard-of-hearing person and interpret testimony or statements and to assist in preparation with counsel.  The court shall also appoint a qualified legal interpreter, upon request, for any party proceeding in forma pauperis in an action before the court.  The individual who is deaf or hard-of-hearing shall determine which type of qualified legal interpreter best fits the needs of the individual.

B.  Efforts to obtain the services of a qualified legal interpreter with the highest available level of certification, skill and specialized training in the area of legal interpretation for the deaf or hard-of-hearing will be made prior to accepting services of an interpreter with lesser certification and skill.  Once a qualified legal interpreter is appointed, the interpreter shall be afforded the time necessary to make a language assessment in order to ensure effective communication, and to assess whether a deaf interpreter may also be necessary.  Based on the language assessment, the interpreter will make recommendations to the court.

C.  The provisions of this section shall be construed in conjunction with Sections 1 through 10 of Senate Bill No. 779 of the 1st Session of the 50th Oklahoma Legislature, if that bill is enacted.

Added by Laws 1982, c. 290, § 3.  Amended by Laws 1989, c. 194, § 1, eff. Nov. 1, 1989; Laws 1995, c. 73, § 2, emerg. eff. April 12, 1995; Laws 2005, c. 395, § 3, eff. Nov. 1, 2005.

§63-2410.  Arrests - Appointment of interpreter.

A.  In the event a person who is deaf or hard-of-hearing is arrested and taken into custody for any alleged violation of a criminal law of this state or for civil contempt, a qualified legal interpreter shall be obtained through any interpreter service agency providing qualified legal interpreting services for the deaf and hard-of-hearing or with individuals who meet the qualifications for a qualified legal interpreter in order to communicate to the person that person's legal rights and to interview and interrogate properly.  No statement taken from such deaf or hard-of-hearing person before a qualified legal interpreter is present shall be admissible in court.  The individual who is deaf or hard-of-hearing shall determine which type of qualified legal interpreter best fits the needs of the individual.

B.  The provisions of this section shall be construed in conjunction with Sections 1 through 10 of Senate Bill No. 779 of the 1st Session of the 50th Oklahoma Legislature, if that bill is enacted.

Added by Laws 1982, c. 290, § 4.  Amended by Laws 2005, c. 395, § 4, eff. Nov. 1, 2005.

§63-2411.  Administrative proceedings - Appointment of interpreter.

In any proceeding before any department, board, commission, agency or licensing authority of the state, in any political subdivision or municipality, wherein any deaf or hard-of-hearing person is a defendant, applicant, spectator as required by subtitle A of Title II of the Americans with Disabilities Act, Pub. L. 101-336, complainant, principal witness or party, such department, board, commission, agency, licensing authority, political subdivision or municipality shall appoint a qualified legal interpreter upon request of the deaf or hard-of-hearing individual.  The individual who is deaf or hard-of-hearing shall determine which type of qualified legal interpreter best fits the needs of the individual.  It shall be the duty of the appointing authority to inform the deaf or hard-of-hearing person of the rights of that person to the services of an interpreter.

Added by Laws 1982, c. 290, § 5.  Amended by Laws 1989, c. 194, § 2, eff. Nov. 1, 1989; Laws 2005, c. 395, § 5, eff. Nov. 1, 2005.

§63-2412.  Notice of necessity of interpreter - Proof of hearing loss.

Every deaf or hard-of-hearing person whose appearance in any proceeding entitles that person to a qualified legal interpreter shall make a good faith effort to notify the appointing authority of the desire of the person for an interpreter.  An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of hearing loss when the appointing authority has reason to believe that the person does not have a hearing loss.

Added by Laws 1982, c. 290, § 6.  Amended by Laws 2005, c. 395, § 6, eff. Nov. 1, 2005.

§63-2413.  Request for interpreter.

It shall be the responsibility of the appointing authority to request interpreter services through any interpreter service agency providing qualified legal interpreting services for the deaf and hard-of-hearing or with individuals who meet the qualifications for a qualified legal interpreter.

Added by Laws 1982, c. 290, § 7.  Amended by Laws 1986, c. 7, § 3, eff. July 1, 1986; Laws 1995, c. 73, § 3, emerg. eff. April 12, 1995; Laws 2005, c. 395, § 7, eff. Nov. 1, 2005.

§632413.1.  Contracts with employees of other state agencies for interpreter services.

Any agency of this state that requires the services of a qualified interpreter for a deaf person is authorized to enter into contracts with employees of other state agencies if the work hours of employment would not be contemporaneous except as otherwise authorized by the agency who is the employer of such interpreter.

Added by Laws 1988, c. 69, § 1, emerg. eff. March 25, 1988.

§63-2414.  Oath or affirmation of true interpretation.

Before a qualified legal interpreter may participate in any proceedings under the provisions of the Oklahoma Legal Interpreter for the Deaf and Hard-of-Hearing Act, such interpreter shall make an oath or affirmation that the interpreter will make a true interpretation in the manner most readily understood by the person who is deaf or hard-of-hearing.

Added by Laws 1982, c. 290, § 8.  Amended by Laws 2005, c. 395, § 8, eff. Nov. 1, 2005.

§63-2415.  Interpreter's fees - Recess periods.

A.  A qualified legal interpreter appointed under the provisions of the Oklahoma Legal Interpreter for the Deaf and Hard-of-Hearing Act shall be entitled to the prevailing rate for qualified legal interpreters in this state; provided, any interpreter who is appointed pursuant to Section 2409 or 2410 of this title shall be paid in accordance with the fee schedule established pursuant to Section 7 of Senate Bill No. 779 of the 1st Session of the 50th Oklahoma Legislature, if that bill is enacted.  Prior to the establishment of a fee schedule or if Senate Bill No. 779 of the 1st Session of the 50th Oklahoma Legislature is not enacted, payment shall be the prevailing rate for qualified legal interpreters in this state.  When the interpreter is appointed by a court, the fee shall be paid out of the local court fund as provided for in Section 1304 of Title 20 of the Oklahoma Statutes and when the interpreter is otherwise appointed, the fee shall be paid by the appointing authority.  The person for whom the interpreter is appointed shall not be assessed a reimbursement fee.

B.  The appointing authority shall provide recess periods as necessary for the qualified legal interpreter as determined by the interpreter.

Added by Laws 1982, c. 290, § 9.  Amended by Laws 1989, c. 194, § 3, eff. Nov. 1, 1989; Laws 1995, c. 73, § 4, emerg. eff. April 12, 1995; Laws 1999, c. 11, § 1, emerg. eff. April 5, 1999; Laws 2005, c. 395, § 9, eff. Nov. 1, 2005.

§63-2416.  Short title.

This act shall be known and may be cited as the "Telecommunications for the Deaf and Hard-of-Hearing Act".

Added by Laws 1986, c. 183, § 1, eff. July 1, 1986.  Amended by Laws 1998, c. 246, § 24, eff. Nov. 1, 1998.

§63-2417.  Duties and responsibilities of State Department of Rehabilitation Services.

The State Department of Rehabilitation Services is hereby directed to:

1.  Provide for the availability, distribution and maintenance, at no cost to qualified individuals with hearing or speech disabilities, or both, telecommunication devices and ring-signaling devices compatible with the telecommunications relay services for deaf or hard-of-hearing and speech-impaired individuals requirements of the Americans with Disabilities Act of 1990 and regulations promulgated thereunder; and

2.  Design and implement a needs assessment test so that individuals with hearing or speech disabilities, or both, are benefited by this program.  Provided, however, that no equipment and maintenance shall be provided without charge for those individuals meeting more than two hundred percent (200%) of the income guidelines for food stamps.  The State Department of Rehabilitation Services shall develop a sliding scale to provide equipment and maintenance to individuals exceeding the needs test specified by this paragraph.

Added by Laws 1986, c. 183, § 2, eff. July 1, 1986.  Amended by Laws 1993, c. 364, § 19, emerg. eff. June 11, 1993; Laws 1994, c. 315, § 13, eff. July 1, 1994; Laws 1998, c. 246, § 25, eff. Nov. 1, 1998.

§63-2418.  Telephone access line surcharge - Telecommunications for the Hearing Impaired Revolving Fund.

A.  There is hereby imposed a surcharge of five cents ($0.05) per local exchange telephone access line per month to pay for the equipment and maintenance program provided for in Section 2417 of this title and to provide for other needed services for the deaf, severely hard-of-hearing, severely speech-impaired and deaf-blind programs administered through the Department of Rehabilitation Services, such surcharge to be paid by each local exchange subscriber to local telephone service in this state, unless such subscriber is otherwise exempt from taxation.

B.  The surcharge shall be collected on the regular monthly bill by each local exchange telephone company operating in this state and shall be remitted quarterly to the Oklahoma Tax Commission no later than fifteen (15) days following the end of each quarter.

C.  There is hereby created in the State Treasury the Telecommunications for the Deaf and Hard-of-Hearing Revolving Fund.  The fund shall consist of monies imposed in subsection A of this section.  All monies accruing to the fund are hereby appropriated and may be budgeted and expended by the Department of Rehabilitation Services.  The fund shall be a continuing fund not subject to fiscal year limitations and expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance for the purpose of implementation of this act.

Added by Laws 1986, c. 183, § 3, eff. July 1, 1986.  Amended by Laws 1987, c. 5, § 140, operative March 31, 1987; Laws 1987, c. 196, § 17, operative July 1, 1987; Laws 1994, c. 315, § 14, eff. July 1, 1994; Laws 1998, c. 246, § 26, eff. Nov. 1, 1998.

§63-2418.1.  Certified local exchange telephone companies - Compliance with federal legislation - Assessment of surcharge.

Each certified local exchange telephone company shall comply with the provisions of the Americans with Disabilities Act of 1990 and regulations promulgated thereunder relating to telecommunications relay services for deaf and hard-of-hearing and speech-impaired individuals and shall assess a surcharge to each customer on a per line per month basis to recover the costs associated with such compliance and advise the Commission of any changes.

Added by Laws 1994, c. 315, § 15, eff. July 1, 1994.  Amended by Laws 1998, c. 246, § 27, eff. Nov. 1, 1998.

§632419.  Collection of revenues to cease under certain conditions.

If the revenues collected under this act exceed the costs of operating the program provided for in this act, and if such excess at any time equals the threeyear average of expenditures under this act then such collections shall cease until one half of such surplus has been exhausted.

Added by Laws 1986, c. 183, § 4, eff. July 1, 1986.

§63-2451.  Renumbered as § 1-2517 of this title by Laws 1999, c. 156, § 5, eff. Nov. 1, 1999.

§63-2452.  Renumbered as § 1-2518 of this title by Laws 1999, c. 156, § 5, eff. Nov. 1, 1999.

§63-2453.  Renumbered as § 1-2519 of this title by Laws 1999, c. 156, § 5, eff. Nov. 1, 1999.

§63-2454.  Renumbered as § 1-2520 of this title by Laws 1999, c. 156, § 5, eff. Nov. 1, 1999.

§63-2455.  Renumbered as § 1-2521 of this title by Laws 1999, c. 156, § 5, eff. Nov. 1, 1999.

§63-2501.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2502.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2503.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2504.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2505.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2506.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2507.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2508.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2508.1.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2509.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2510.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2511.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2512.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2513.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2514.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2521.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2522.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2523.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2524.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2525.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2525.1.  Renumbered as § 2508.1 of this title by Laws 1995, c. 204, § 9, eff. July 1, 1995.

§63-2525.2.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2525.3.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2525.4.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2525.5.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2525.6.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2525.7.  Repealed by Laws 2003, c. 197, § 58, eff. Nov. 1, 2003.

§63-2526.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2527.  Repealed by Laws 1994, c. 100, § 3, eff. Sept. 1, 1994.

§63-2528.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Managed Care External Review Act".

Added by Laws 1999, c. 160, § 1, eff. Feb. 1, 2000.

§63-2528.2.  Definitions.

As used in the Oklahoma Managed Care External Review Act:

1.  "Designee of an insured person" means an individual designated through expressed written consent by an insured person to represent the interests of the insured person, including, but not limited to, the insured person's physician or where applicable such person's primary care physician;

2.  "External review" means a review of a decision by a health benefit plan to deny coverage of or reimbursement for a medical treatment or service that is otherwise a covered benefit by an independent review organization upon the request of an insured person or the designee of an insured person, and the organization's subsequent decision to uphold or reverse the denial of such coverage or reimbursement made by the health benefit plan;

3.  "Health benefit plan" means individual or group hospital or medical insurance coverage, a not-for-profit hospital or medical service or indemnity plan, a prepaid health plan, a health maintenance organization, a preferred provider plan, the State and Education Employees Group Insurance Plan, coverage provided by a Multiple Employer Welfare Arrangement (MEWA), or a self-insured plan;

4.  "Independent review organization" means an entity certified by the State Department of Health to conduct external reviews;

5.  "Insured person" means an individual who receives medical care and treatment through a health benefit plan.  In the case of a minor child, the term includes the parent or legal guardian of the child and, in the case of an incapacitated or partially incapacitated person, the legal guardian of such person;

6.  "Internal review" means procedures established by a health benefit plan, pursuant to the provisions of Section 4 of this act, for an internal reevaluation of an initial decision to deny coverage of or reimbursement for a medical treatment or service that is otherwise a covered benefit, and the subsequent decision by the health benefit plan to grant or deny such coverage or reimbursement; and

7.  "Physician" means and includes each of the classes of persons listed by Section 725.2 of Title 59 of the Oklahoma Statutes.

Added by Laws 1999, c. 160, § 2, eff. Feb. 1, 2000.

§63-2528.3.  Right to external review - When accruing - Conditions.

An insured person shall have the right to an external review by an independent review organization of a decision under a health benefit plan to deny coverage of or reimbursement for a medical treatment or service to the insured person that is otherwise a covered benefit when:

1.  All applicable internal appeals procedures established by the health benefit plan have been exhausted;

2.  The denial is based on a determination by the health benefit plan that the service or treatment is not medically necessary, medically appropriate, or medically effective;

3.  The usual, customary and reasonable charge or allowable charge, as shown in the health benefit plan's fee schedule, of the service or treatment for which coverage or reimbursement was denied by the health benefit plan exceeds One Thousand Dollars ($1,000.00); and

4.  The insured person or the designee of the insured person agrees to the terms and conditions of external review as provided in Section 5 of this act.

Added by Laws 1999, c. 160, § 3, eff. Feb. 1, 2000.

§63-2528.4.  Mandatory provision for external review process - Exemptions - Establishment of internal appeals procedure.

A.  Except as specifically provided by this section, every health benefit plan that is offered, issued or renewed after February 1, 2000, shall provide for an external review process by an independent review organization in accordance with the provisions of the Oklahoma Managed Care External Review Act.  The following shall not be subject to the provisions of the Oklahoma Managed Care External Review Act:

1.  Health benefit plans that do not use a primary care physician-based prior authorization system and that have written procedures that permit external review;

2.  Health benefit plans and health care provided pursuant to Titles XVIII, XIX or XXI of the federal Social Security Act; and

3.  Workers' compensation benefits or coverage subject to the provisions of Title 85 of the Oklahoma Statutes.

B.  Every health benefit plan subject to the provisions of the Oklahoma Managed Care External Review Act shall establish internal appeals procedures in accordance with rules promulgated by the state regulatory entity of the health benefit plan.  The State Board of Health and the Insurance Commissioner shall respectively promulgate rules for internal review procedures for the health benefit plans subject to licensure or regulation by the State Department of Health or the Insurance Department as applicable.  The rules shall include but not be limited to provisions for expedited internal review procedures in emergency situations.

C.  Upon the request of an insured person or the representative of an insured person, every health benefit plan shall provide the requester with clear information about the terms, conditions and procedures of the internal review process and the external review process.

Added by Laws 1999, c. 160, § 4, eff. Feb. 1, 2000.

§63-2528.5.  Cost to insured of external review - Reconsideration of denial - Construction of act - Liability.

A.  1.  An insured person or the designee of an insured person shall be required to pay Fifty Dollars ($50.00) to the health benefit plan toward the cost of an external review.

a. Such payment shall be due at the time the preliminary screening is completed and the insured person or the designee of the insured person is notified of a decision by the independent review organization to accept the appeal, pursuant to procedures specified in the Oklahoma Managed Care External Review Act, for a full external review.

b. At the completion of the external review, if the insured person prevails, the payment shall be refunded by the health benefit plan.

2.  The health benefit plan shall be responsible for the remaining costs related to the external review process.

B.  The number of appeals for an external review by an insured person or a designee of the insured person shall be limited to one appeal per authorization decision.

C.  The health benefit plan may, at its discretion, determine that additional information provided by the insured person or the designee or physician of the insured person justifies a reconsideration of the decision to deny coverage or reimbursement.  Upon notice to the insured person or the designee of the insured person and the independent review organization, a subsequent decision by the health benefit plan to grant coverage or reimbursement based upon such reconsideration shall terminate the external review.

D.  Nothing in the Oklahoma Managed Care External Review Act shall be construed to:

1.  Create any new private right or cause of action for or on behalf of any insured person; or

2.  Render the health benefit plan liable for injuries or damages arising from any act or omission of the independent review organization.

E.  Independent review organizations and expert reviewers assigned by an independent review organization to conduct an external review shall not be liable for injuries or damages arising from decisions made pursuant to the Oklahoma Managed Care External Review Act.  This provision shall not apply to any act or omission by independent review organizations or expert reviewers that is made in bad faith or that involves gross negligence.

F.  After an appeal has been accepted for external review by an independent review organization, an informed consent form, signed by the insured person or the designee of the insured person acknowledging receipt of a copy of the terms and conditions of the external review process as provided by this section and acknowledging understanding of and consent to such terms and conditions, shall be required prior to initiating a full external review.

G.  A health benefit plan shall not remove a physician from its plan, refuse to renew a physician with the plan, or otherwise discipline a physician for advocating on behalf of an insured person in either an internal review or external review.

Added by Laws 1999, c. 160, § 5, eff. Feb. 1, 2000.  Amended by Laws 2000, c. 163, § 7, eff. July 1, 2000.

§63-2528.6.  Appeal of denial of coverage and request for external review - Selection of independent review organization - Documents required - Preliminary review.

A.  An appeal of a decision by a health benefit plan to deny coverage or reimbursement for a service or treatment, except as provided in Section 7 of this act, and a request for an external review shall be initiated in writing by the insured person or the designee of the insured person.  The request shall be delivered to the health benefit plan within thirty (30) days after receipt of written notification of the denial from the health benefit plan following completion of the internal review process.

B.  1.  Upon receipt of the request for an external review, the health benefit plan shall immediately select and notify an independent review organization from a list of independent review organizations certified by the State Department of Health;

2.  The Department shall notify the insured person or the designee of the insured person of the name and location of the independent review organization selected;

3.  The insured person or the designee of the insured person may object to the selection for cause and shall make such objection known to the Department within three (3) days of the date of notification of the selection of the independent review organizations; and

4.  The Department may, after reviewing the objection, allow the insured person or the designee of the insured person to select a different independent review organization from the list.

C.  Within five (5) business days of notification of the final selection of an independent review organization, the insured person or the designee of the insured person shall provide the independent review organization with the following documents:

1.  A written request for an external review of the decision by the health benefit plan to deny coverage or reimbursement and a statement of the reasons for the request for an external review;

2.  A copy of the final decision to deny coverage or reimbursement made by the health benefit plan; and

3.  A fully executed release authorizing the independent review organization to obtain necessary medical records from the health benefit plan and any relevant health care providers.

D.  Upon receipt of a written request for an external review and other documentation required in subsection C of this section, the independent review organization shall conduct a preliminary review of the appeal and shall accept it for a full review when the independent review organization determines that:

1.  The individual on whose behalf the appeal is made is or was an insured person;

2.  The service or treatment for which coverage is desired or reimbursement is asked is a covered service or treatment, or a service or treatment provided by contract to the insured person;

3.  The insured person or the designee of the insured person has exhausted the internal review procedures of the health benefit plan; and

4.  The insured person or the designee of the insured person has notified the health benefit plan of an appeal of the decision and the request for an external review.

E.  Upon the completion of the preliminary review, the independent review organization shall immediately submit written notification of its decision to accept or deny the appeal for full external review to the insured person or the designee of the insured person, the health benefit plan and, if possible, the physician of the insured person.  If an appeal is denied for full external review, a statement of the reasons for such denial shall be included with the notification.

Added by Laws 1999, c. 160, § 6, eff. Feb. 1, 2000.

§63-2528.7.  Full external review - Documents required - Decision.

A.  Upon receipt of notification of acceptance of an appeal for full external review from an independent review organization, the health benefit plan shall provide the independent review organization with the following documents within five (5) business days after receipt of the notification of acceptance of an appeal for full external review:

1.  Any information that was submitted to the health benefit plan by the insured person or the designee or physician of the insured person in support of the request for coverage or reimbursement pursuant to the internal review process; and

2.  A copy of the contract provisions upon which the denial of coverage or reimbursement was based, any statement by the health benefit plan explaining the reasons for the decision of the health benefit plan not to provide coverage or to deny reimbursement, and any other relevant documents used by the health benefit plan in making its decision.

B.  Upon the request of the insured person or the designee of the insured person, the health benefit plan shall provide the information required by subsection A of this section to the insured person or the designee or physician of the insured person; provided, however, the health benefit plan shall not be required to provide any legally privileged information.

C.  The independent review organization shall notify the insured person or the designee of the insured person of any additional information it requires within five (5) business days after receipt of the information submitted by the health benefit plan.  The insured person or the designee of the insured person shall submit the additional information, or an explanation as to why the additional information cannot be submitted, within five (5) business days of receipt of the request for additional information.

D.  The independent review organization shall maintain the confidentiality of medical records submitted to it in accordance with state and federal law, and shall maintain the confidentiality of proprietary information submitted by the health benefit plan.

E.  The independent review organization shall issue a written decision on the appeal, stating the reasons why the desired service or treatment or reimbursement for service or treatment should or should not be made by the health benefit plan.  Such decision shall be sent or transmitted to the insured person or designee of the insured person, the physician of the insured person, and the health benefit plan that is the subject of its decision within thirty (30) days after acceptance of the appeal for external review and receipt of the documentation required by this section.

F.  When the physician of the insured person certifies in writing that an emergency exists and that as such, the time frames established by this section would jeopardize the life or health of the insured person, the decision shall be rendered as rapidly as warranted by the condition of the insured person, but in no event shall such rendering exceed seventy-two (72) hours.

Added by Laws 1999, c. 160, § 7, eff. Feb. 1, 2000.

§63-2528.8.  Basis of decision - Review of record - Evidence.

A.  The decision of an independent review organization as to the resolution of an appeal shall be based upon a review of the written record before it.  In reaching its decision, the independent review organization shall apply any applicable health benefit plan policy or contract provisions, taking into consideration all pertinent medical records, consulting physician reports, medical and scientific evidence, and other documentation submitted by the parties.

B.  Medical and scientific evidence includes, but is not limited to, the following sources:

1.  Peer-reviewed scientific studies published by medical journals that meet nationally recognized requirements for scientific manuscripts in that most of the published articles are submitted for review by experts who are not part of the editorial staff;

2.  Peer-reviewed literature, biomedical compendia, and other medical literature that meet the criteria of the National Institute of Health's National Library of Medicine for indexing in index medicus, excerpta medicus (EMBASE), medline, and Medlars data base of health services technology assessment research (HSTAR);

3.  The following standard reference compendia:

a. the American Hospital Formulary Service-Drug Information,

b. the American Medical Association Drug Evaluation,

c. the American Dental Association Accepted Dental Therapeutics, and

d. the United States Pharmacopoeia-Drug Information; and

4.  Findings, studies or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including, but not limited to, the Federal Agency for Health Care Policy and Research, National Institutes for Health, the National Academy of Sciences, the Health Care Financing Administration, and any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health services.

Added by Laws 1999, c. 160, § 8, eff. Feb. 1, 2000.

§63-2528.9.  Certification of independent review organizations - Minimum standards - Enforcement of rules - Organizations not eligible for certification.

A.  The State Board of Health shall promulgate rules for the certification of independent review organizations.  The rules promulgated by the Board shall establish minimum standards that:

1.  Include procedures for accomplishing informed consent for the external review process;

2.  Ensure the independence and objectivity of the review organization and the review process;

3.  Ensure the independence and objectivity of health care professionals providing analyses, recommendations, and other requested information;

4.  Ensure the identity of the physician as defined in Title 59 of the Oklahoma Statutes cannot be a factor in the decision by the independent review organization;

5.  Provide for the confidentiality of medical records and other confidential information submitted by the physician, insured person or designee of an insured person;

6.  Provide for expedited appeals in emergency situations pursuant to Section 7 of this act; and

7.  Ensure fair business practices by independent review organizations.

B.  The State Department of Health shall have the power and duty to issue, renew, not to renew, revoke, deny and suspend certifications of independent review organizations and shall enforce the rules promulgated by the Board.

C.  The following organizations shall not be eligible for certification as an independent review organization:

1.  Professional trade associations of health care providers or their subsidiaries or affiliates; and

2.  Health plans or health plan associations or their subsidiaries or affiliates.

Added by Laws 1999, c. 160, § 9, eff. Sept. 1, 1999.

§63-2528.10.  Expert reviewer - Qualifications - Conflicts of interest.

A.  A person assigned by an independent review organization as an expert reviewer shall be a physician and shall:

1.  Have expertise in the specific health condition of the insured person whose appeal is under review and have knowledge regarding the recommended service or treatment through actual clinical experience;

2.  Hold a nonrestricted license to practice medicine in a state of the United States;

3.  Be currently certified by an American medical specialty board recognized by the American Osteopathic Association and the American Board of Medical Specialties in the areas appropriate to the subject of review; and

4.  Have no history of disciplinary action or sanctions related to quality of care, fraud, or other criminal activity.

B.  Neither the expert reviewer nor the independent review organization shall have any material, professional, familial or financial conflict of interest with:

1.  The health benefit plan;

2.  Any officer, director, or management employee of the health benefit plan;

3.  The physician, the physician's medical group, or the independent practice association proposing the service or treatment;

4.  The institution at which the service or treatment would be provided;

5.  The development or manufacture of the principal drug, device, procedure or other therapy proposed for the insured person whose appeal is under review; or

6.  The insured person or designee of the insured person who requested the external review.

C.  A potential expert reviewer shall disclose any information regarding a potential conflict of interest to all parties to the review.

Added by Laws 1999, c. 160, § 10, eff. Feb. 1, 2000.

§63-1-2550.  Repealed by Laws 1999, c. 93, § 10, eff. Nov. 1, 1999.

§63-2550.1.  Definitions.

As used in Sections 2550.1 through 2550.4 of this title:

1.  "Covered person" means an individual who receives medical care and treatment through a managed care plan.  In the case of a minor child, the term includes the parent or legal guardian of the child and, in the case of an incapacitated or partially incapacitated person, the legal guardian of that person;

2.  "Degenerative and disabling condition or disease" means a condition or disease caused by a congenital or acquired injury or illness that requires a specialized rehabilitation program or a high level of care, service, resources or continued coordination of care in the community;

3.  "Designee of the covered person" means an individual designated by the covered person to represent the interests of the covered person, including the covered person's provider;

4.  "Managed care plan" means a plan operated by a managed care entity, including the Oklahoma State and Education Employees Group Insurance Board, that provides for the financing and delivery of health care services to persons enrolled in such plan through:

a. arrangements with selected providers to furnish health care services,

b. standards for the selection of participating providers,

c. organizational arrangements for ongoing quality assurance, utilization review programs, and dispute resolution, and

d. financial incentives for persons enrolled in the managed care plan to use the participating providers and procedures provided for by the managed care plan;

provided, however, the term "managed care plan" shall not include a preferred provider organization (PPO) as defined in Section 6054 of Title 36 of the Oklahoma Statutes, or a certified workplace medical plan as defined in Section 14.2 of Title 85 of the Oklahoma Statutes;

5.  "Provider" shall have the same meaning as such term is defined by a health maintenance organization, an indemnity plan or a preferred provider organization; and

6.  "Treatment plan" means a proposal developed for a covered person that is specifically tailored to the individual's treatment needs for a specific illness or condition, and that includes, but is not limited to:

a. a statement of treatment goals or objectives, based upon and related to a medical evaluation,

b. treatment methods and procedures to be used to obtain these goals, and

c. identification of the types of professional personnel who will carry out the treatment procedures.

Added by Laws 1999, c. 361, § 1, eff. Nov. 1, 1999.  Amended by Laws 2000, c. 292, § 4, eff. Nov. 1, 2000.

§63-2550.2.  Referral to and treatment by specialist.

A.  A managed care plan that has no participating provider for a covered benefit requiring a specialist shall arrange for a referral to a specialist with expertise in treating the covered benefit.  The specialist shall agree to abide by the terms of the plan's provider contract if the terms are commensurate with the terms of contracts for similar specialists.

B.  1.  A managed care plan shall include procedures by which a covered person in a managed care plan, upon diagnosis by a primary care provider of a condition that without specialized treatment would result in deleterious outcomes that would threaten life or limb or a degenerative and disabling condition or disease, either of which requires specialized medical care over a prolonged period of time, may be referred to a specialist with expertise in treating such condition or disease.

2.  The specialist may be responsible for and may provide and coordinate the covered person's primary and specialty care only if the specialist is willing to abide by the terms of the plan's contract and capable of providing such care.

3.  If the managed care plan, or the primary care provider in consultation with the managed care plan and the specialist, if any, determines that the most appropriate coordinator of the covered person's care is a specialist, the managed care plan shall authorize a referral of the covered person to the specialist.  In no event shall a managed care plan be required to permit a covered person to elect treatment by a nonparticipating specialist, except pursuant to the provisions of subsection A of this section.

C.  1.  A referral pursuant to this section shall be pursuant to a treatment plan agreed to by the managed care plan, the specialist and the primary care provider which complies with the covered benefits of the health plan and which is developed in consultation with the primary care provider, if appropriate, the specialist, and the covered person or the designee of the covered person.

2.  Subject to the terms of the treatment plan agreed to by the managed care plan, the specialist and the primary care provider and subject to the terms of the plan's contract, a specialist shall be permitted to treat the covered person without a referral from the covered person's primary care provider and may authorize referrals, procedures, tests and other medical services as the covered person's primary care provider would otherwise be permitted to provide or authorize.

3.  If a managed care plan refers a covered person to a nonparticipating specialist, services provided pursuant to the treatment plan shall be provided pursuant to the provisions of subsection A of this section at no additional cost to the covered person beyond what the covered person would otherwise pay for services received within the network of the managed care plan.

D.  A managed care plan shall implement procedures for a standing referral to a specialist if the primary care provider determines in consultation with the specialist and the managed care plan that a covered person needs continuing care from a specialist.  The referral shall be made pursuant to a treatment plan that complies with covered benefits of the managed care plan.

Added by Laws 1999, c. 361, § 2, eff. Nov. 1, 1999.

§63-2550.3.  Termination of participating providers - Procedures and conditions.

A.  Every managed care plan shall establish procedures governing termination of a participating provider who is terminated for reasons other than cause.  The procedures shall include assurance of continued coverage of services, at the contract terms and price by a terminated provider for up to ninety (90) calendar days from the date of notice to the covered person, for a covered person who:

1.  Has a degenerative and disabling condition or disease;

2.  Has entered the third trimester of pregnancy.  Additional coverage of services by the terminated provider shall continue through at least six (6) weeks of postpartum evaluation; or

3.  Is terminally ill.

B.  1.  If a participating provider voluntarily chooses to discontinue participation as a network provider in a managed care plan, the managed care plan shall permit a covered person to continue an ongoing course of treatment with the disaffiliated provider during a transitional period:

a. of up to ninety (90) days from the date of notice to the managed care plan of the provider's disaffiliation from the managed care plan's network, or

b. that includes delivery and postpartum care if the covered person has entered the third trimester of pregnancy at the time of the provider's disaffiliation.

2.  If a provider voluntarily chooses to discontinue participation as a network provider participating in a managed care plan, such provider shall give at least a ninety-day notice of the disaffiliation to the managed care plan.  The managed care plan shall immediately notify the disaffiliated provider's patients of that fact.

3.  Notwithstanding the provisions of paragraph 1 of this subsection, continuing care shall be authorized by the managed care plan during the transitional period only if the disaffiliated provider agrees to:

a. continue to accept reimbursement from the managed care plan at the rates applicable prior to the start of the transitional period as payment in full,

b. adhere to the managed care plan's quality assurance requirements and to provide to the managed care plan necessary medical information related to such care, and

c. otherwise adhere to the managed care plan's policies and procedures, including, but not limited to, policies and procedures regarding referrals, and obtaining preauthorization and treatment plan approval from the managed care plan.

Added by Laws 1999, c. 361, § 3, eff. Nov. 1, 1999.

§63-2550.4.  Nonformulary or prior-authorized drugs - Approval.

A.  A managed care plan that has a closed formulary or that requires prior authorization to obtain certain drugs shall approve or disapprove a provider's or a covered person's request for a nonformulary drug or a drug that requires prior authorization within twenty-four (24) hours of receipt of such request.

B.  If the managed care plan does not render a decision within twenty-four (24) hours, the provider or covered person shall be entitled to a seventy-two-hour supply of the drug.  The managed care plan shall then approve or disapprove the request for a nonformulary drug or prior authorized drug within the additional seventy-two-hour period.

C.  Failure of the managed care plan to respond within the subsequently allowed seventy-two-hour period shall be deemed as approval of the request for the nonformulary drug or prior authorized drug; provided, however, the approval shall be subject to the terms of the managed care plan's drug formulary; provided further, the purchase of the approved drug shall be at no additional cost to the covered person beyond what the covered person would otherwise pay for a prescription pursuant to the managed care plan.

D.  All providers and covered persons in a managed care plan shall be provided with a copy of the plan's drug prior authorization process upon initial contracting or enrollment and at the time of enactment of any subsequent changes to the process.

Added by Laws 1999, c. 361, § 4, eff. Nov. 1, 1999.

§632551.  Short title.

This act shall be known and may be cited as "The Uniform Duties to Disabled Persons Act."

Laws 1975, c. 212, Section 1.  Emerg. Eff. May 27, 1975.

§632552.  Definitions.

In the Uniform Duties to Disabled Persons Act:

1.  "Disabled condition" means the condition of being unconscious, semiconscious, incoherent or otherwise incapacitated to communicate;

2.  "Disabled person" means a person in a disabled condition;

3.  "The emergency symbol" means the caduceus inscribed within a sixbarred cross used by the American Medical Association to denote emergency information;

4.  "Identifying device" means an identifying bracelet, necklace, metal tag or similar device bearing the emergency symbol and the information needed in an emergency; and

5.  "Medical practitioner" means a person who is a member of the class of persons authorized to use the term "physician" pursuant to Section 725.2 of Title 59 of the Oklahoma Statutes.

Added by Laws 1975, c. 212, § 2, emerg. eff. May 27, 1975.  Amended by Laws 2000, c. 52, § 7, emerg. eff. April 14, 2000.

§632553.  Identifying devices and identification cards.

A.  A person who suffers from epilepsy, diabetes, a cardiac condition or any other type of illness that causes temporary blackouts, semiconscious periods or complete unconsciousness, or who suffers from a condition requiring specific medication or medical treatment, is allergic to certain medications or items used in medical treatment, wears contact lenses, has religious objections to certain forms of medication or medical treatment, or is unable to communicate coherently or effectively in the English language, is authorized and encouraged to wear an identifying device.

B.  Any person may carry an identification card bearing his name, type of medical condition, physician's name and other medical information.

C.  By wearing an identifying device a person gives his consent for any who finds him in a disabled condition to make a reasonable search if warranted of his clothing or other effects for an identification card of the type described in subsection B.

Laws 1975, c. 212, Section 3.  Emerg. Eff. May 27, 1975.

Laws 1975, c. 212, § 3, emerg. eff. May 27, 1975.

§632554.  Duties of law enforcement officers.

A.  A law enforcement officer shall make a diligent effort to determine whether any disabled person he finds is an epileptic or a diabetic or suffers from some other type of illness that would cause the condition.  Whenever feasible, this effort shall be made before the person is charged with a crime or taken to a place of detention.  B.  In seeking to determine whether a disabled person suffers from an illness, a law enforcement officer shall make a reasonable search for an identifying device and an identification card of the type described in subsection B, Section 3 of this act, and examine them for emergency information.  The law enforcement officer may not search for an identifying device or an identification card in a manner or to an extent that would appear to a reasonable person in the circumstances to cause an unreasonable risk of worsening the disabled person's condition.

C.  A law enforcement officer who finds a disabled person without an identifying device or identification card is not relieved of his duty to that person to make a diligent effort to ascertain the existence of any illness causing the disabled condition.

D.  A cause of action against a law enforcement officer does not arise from his making a reasonable search of the disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

E.  A law enforcement officer who determines or has reason to believe that a disabled person is suffering from an illness causing his condition shall promptly notify the person's physician, if practicable.  If the officer is unable to ascertain the physician's identity or to communicate with him, the officer shall make a reasonable effort to cause the disabled person to be transported immediately to a medical practitioner or to a facility where medical treatment is available.  If the officer believes it unduly dangerous to move the disabled person, he shall make a reasonable effort to obtain the assistance of a medical practitioner.

Laws 1975, c. 212, Section 4.  Emerg. Eff. May 27, 1975.

Laws 1975, c. 212, § 4, emerg. eff. May 27, 1975.

§632555.  Medical practitioners  Duties  Liability.

A.  A medical practitioner, in discharging his duty to a disabled person whom he has undertaken to examine or treat, shall make a reasonable search for an identifying device or identification card of the type described in subsection B, Section 3 of this act, and examine them for emergency information.

B.  A cause of action against a medical practitioner does not arise from his making a reasonable search of a disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

Laws 1975, c. 212, Section 5.  Emerg. Eff. May 27, 1975.

Laws 1975, c. 212, § 5, emerg. eff. May 27, 1975.

§632556.  Persons other than law enforcement officers or medical practitioners.

A.  A person, other than a law enforcement officer or medical practitioner, who finds and undertakes to help a disabled person may:

1.  Make a reasonable search for an identifying device; and

2.  If the identifying device is found may make a reasonable search for an identification card of the type described in subsection B, Section 3 of this act.

B.  A cause of action does not arise from a reasonable search to locate an identifying device or identification card as authorized by subsection A of this section.

Laws 1975, c. 212, Section 6.  Emerg. Eff. May 27, 1975.

Laws 1975, c. 212, § 6, emerg. eff. May 27, 1975.

§632557.  Penalties.

A person who with intent to deceive provides, wears, uses or possesses a false identifying device or identification card of the type described in subsection B, Section 3 of this act, is guilty of a misdemeanor and upon conviction may be fined not more than Three Hundred Dollars ($300.00) or imprisoned for not more than ninety (90) days, or both.

Laws 1975, c. 212, Section 7.  Emerg. Eff. May 27, 1975.

Laws 1975, c. 212, § 7, emerg. eff. May 27, 1975.

§632558.  Duties as additional.

The duties imposed by this act are in addition to, and not in limitation of, other duties existing under the law of this state.

Laws 1975, c. 212, Section 8.  Emerg. Eff. May 27, 1975.

Laws 1975, c. 212, § 8, emerg. eff. May 27, 1975.

§632601.  Definitions.

For the purposes of this act, the following words and phrases mean:

(a)  "Minor" means any person under the age of eighteen (18) years of age, except such person who is on active duty with or has served in any branch of the Armed Services of the United States shall be considered an adult.

(b)  "Health professional" means for the purposes of this act any licensed physician, psychologist, dentist, osteopathic physician, podiatrist, chiropractor, registered or licensed practical nurse or physician's assistant.

(c)  "Health services" means services delivered by any health professional including examination, preventive and curative treatment, surgical, hospitalization, and psychological services, except abortion or sterilization.  Should the health services include counseling concerning abortion, all alternatives will be fully presented to the minor.  Services in this act shall not include research or experimentation with minors except where used in an attempt to preserve the life of that minor, or research as approved by an appropriate review board involved in the management of reportable diseases.

Amended by Laws 1985, c. 299, § 8, eff. Nov. 1, 1985.

§632602.  Right of selfconsent under certain conditions  Doctor patient privileges

A.  Notwithstanding any other provision of law, the following minors may consent to have services provided by health professionals in the following cases:

1.  Any minor who is married, has a dependent child or is emancipated;

2.  Any minor who is separated from his parents or legal guardian for whatever reason and is not supported by his parents or guardian;

3.  Any minor who is or has been pregnant, afflicted with any reportable communicable disease, drug and substance abuse or abusive use of alcohol; provided, however, that such selfconsent only applies to the prevention, diagnosis and treatment of those conditions specified in this section.  Any health professional who accepts the responsibility of providing such health services also assumes the obligation to provide counseling for the minor by a health professional.  If the minor is found not to be pregnant nor suffering from a communicable disease nor drug or substance abuse nor abusive use of alcohol, the health professional shall not reveal any information whatsoever to the spouse, parent or legal guardian, without the consent of the minor;

4.  Any minor parent as to his child;

5.  Any spouse of a minor when the minor is unable to give consent by reason of physical or mental incapacity;

6.  Any minor who by reason of physical or mental capacity cannot give consent and has no known relatives or legal guardian, if two physicians agree on the health service to be given; or

7.  Any minor in need of emergency services for conditions which will endanger his health or life if delay would result by obtaining consent from his spouse, parent or legal guardian; provided, however, that the prescribing of any medicine or device for the prevention of pregnancy shall not be considered such an emergency service.

If any minor falsely represents that he may give consent and a health professional provides health services in good faith based upon that misrepresentation, the minor shall receive full services without the consent of the minor's parent or legal guardian and the health professional shall incur no liability except for negligence or intentional harm.  Consent of the minor shall not be subject to later disaffirmance or revocation because of his minority.

B.  The health professional shall be required to make a reasonable attempt to inform the spouse, parent or legal guardian of the minor of any treatment needed or provided under paragraph 7 of subsection A of this section.  In all other instances the health professional may, but shall not be required to inform the spouse, parent or legal guardian of the minor of any treatment needed or provided.  The judgment of the health professional as to notification shall be final, and his disclosure shall not constitute libel, slander, the breach of the right of privacy, the breach of the rule of privileged communication or result in any other breach that would incur liability.

Information about the minor obtained through care by a health professional under the provisions of this act shall not be disseminated to any health professional, school, law enforcement agency or official, court authority, government agency or official employer, without the consent of the minor, except through specific legal requirements or if the giving of the information is necessary to the health of the minor and public.  Statistical reporting may be done when the minor's identity is kept confidential.

The health professional shall not incur criminal liability for action under the provisions of this act except for negligence or intentional harm.

Laws 1975, c. 225, Section 2; Laws 1976, Chapter 161, Section 2.

Laws 1975, c. 225, § 2, emerg. eff. May 29, 1975; Laws 1976, c. 161, § 2.

§632603.  Payment for services.

The spouse, parents or legal guardian of the minor shall not be liable for payment for any health services provided under the authority of this act, unless they shall have expressly agreed to pay for such care.  Minors consenting to health services shall thereby assume financial responsibility for the cost of said services except those who are proven unable to pay and who receive the services in public institutions.

Laws 1975, c. 225, Section 3.  Emerg. Eff. May 29, 1975.

Laws 1975, c. 225, § 3, emerg. eff. May 29, 1975.

§632604.  Safeguards to protect minor.

If major surgery, general anesthesia; or a lifethreatening procedure has to be undertaken on a minor, it shall be necessary for the physician to obtain concurrence from another physician except in an emergency in a community where no other surgeon can be contacted within a reasonable time.

In cases where emergency care is needed and the minor is unable to give selfconsent; a parent, spouse or legal guardian may authorize consent.

Laws 1975, c. 225, Section 4.  Emerg. Eff. May 29, 1975.

Laws 1975, c. 225, § 4, emerg. eff. May 29, 1975.

§632605.  Providing of health care not mandatory.

Nothing in this act shall require any health professional to provide health care nor shall any health professional be liable for refusal to give health care.

Laws 1975, c. 225, Section 5.  Emerg. Eff. May 29, 1975.

Laws 1975, c. 225, § 5, emerg. eff. May 29, 1975.

§63-2621.  Short title.

Sections 1 through 3 of this act shall be known and may be cited as the "Medical Savings Account Act".

Added by Laws 1995, c. 249, § 1, eff. Nov. 1, 1995.

§63-2622.  Definitions.

As used in the Medical Savings Account Act:

1.  "Account holder" means the individual including but not limited to an employee of an employer or dependents of the individual on whose behalf the medical savings account is established;

2.  "Dependent child" means any person under the age of twenty-one (21) years or any person who is legally entitled or subject to a court order for the provision of proper and necessary subsistence, education, medical care, or any other care necessary for the health, or well-being of such person, and who is not otherwise emancipated, married or a member of the Armed Forces of the United States, or who is mentally or physically incapacitated and cannot provide for themselves;

3.  "Eligible medical expenses" means an expense paid by the taxpayer for medical care described in Section 213(d) of the Internal Revenue Code;

4.  "Medical savings account" or "account" means an account established in this state pursuant to a medical savings account program to pay the eligible medical expenses of an account holder and the dependents of the account holder;

5.  "Medical savings account program" or "program" means a program that includes all of the following:

a. the purchase by an individual or employer of a qualified higher deductible health benefit plan which is approved by the State Department of Health and offered by an entity regulated by the State Department of Health or is approved by the Insurance Commissioner and offered by an entity regulated by the Insurance Commissioner or is offered by the State and Education Employees Group Insurance Board for the benefit of the individual or an employee of the employer and the dependents of that individual or the employee,

b. the deposit by an individual into a medical savings account or the contribution on behalf of an employee into a medical care account by an employer of all or part of the premium differential realized by the employer based on the purchase of a qualified higher deductible health plan for the benefit of the employee.  An employer that did not previously provide a health plan or provide a health coverage policy, certificate, or contract for employees may contribute all or part of the deductible of a qualified higher deductible health benefit plan; and

6.  "Trustee" means a chartered state bank, savings and loan association, licensed securities dealer or trust company authorized to act as a fiduciary; a national banking association or savings and loan association authorized to act as a fiduciary; or an insurance company.

Added by Laws 1995, c. 249, § 2, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 183, § 1, eff. July 1, 1996.

§63-2623.  Medical savings account - Contributions and withdrawals.

A.  For taxable years beginning after December 31, 1995, an individual who is a resident of this state or an employer shall be allowed to deposit contributions to a medical savings account.  The amount of deposit for the first taxable year subsequent to the effective date of this act shall not exceed:

1.  Two Thousand Dollars ($2,000.00) for the account holder;

2.  Two Thousand Dollars ($2,000.00) for the spouse of the account holder; and

3.  One Thousand Dollars ($1,000.00) for each dependent child of the account holder.

B.  The maximum allowable amount of deposit for subsequent years shall be increased annually by a percentage equal to the previous year's increase in the national Consumer Price Index (CPI).

C.  Contributions made to and interest earned on a medical savings account shall be exempt from taxation as adjusted gross income in this state as provided for in Section 2358 of Title 68 of the Oklahoma Statutes.

D.  Upon agreement between an employer and employee, an employee may either have the employer contribute to the employee's medical savings account under a medical savings account program or continue to make contributions under the employee's existing health insurance policy or program, subject to the restrictions in paragraph 1 of subsection E of this section.  For purposes of the Medical Savings Account Act, an employer shall include a participating employer as defined in the Oklahoma State Employees Benefits Act.

E.  The medical savings account shall be established as a trust under the laws of this state and placed with a trustee.

1.  The trustee shall utilize the funds held in a medical savings account solely for the purpose of paying the eligible medical expenses of the account holder or the dependents of the account holder or to purchase a health benefit plan, certification, or contract if the account holder does not otherwise have health insurance coverage.  Funds held in a medical savings account shall not be used to cover medical expenses of the account holder or dependents of the account holder that are otherwise covered by other means, including but not limited to medical expenses covered pursuant to an automobile insurance policy, a workers' compensation insurance policy or self-insured plan, or another health coverage policy, certificate, or contract.

2.  The account holder may submit prior to the end of the tax year documentation of medical expenses paid by the account holder during that tax year to the trustee and the trustee shall reimburse the account holder for eligible medical expenses from the medical savings account.

3.  Any funds remaining in a medical savings account at the end of the tax year after all medical expenses have been paid unless withdrawn as provided for in this section shall remain in the account and may be used by the account holder for payment of future medical expenses.

F.  An account holder may withdraw money from the medical savings account of the account holder for any purpose other than a purpose listed in paragraph 1 of subsection E of this section, only on the last business day of the trustee's business year.  If money is withdrawn on that date, pursuant to this subsection, it shall be considered income for income tax purposes and shall not be eligible for the exemption provided in Section 2358 of Title 68 of the Oklahoma Statutes.

G.  If the account holder withdraws money for any purpose, other than a purpose described in paragraph 1 of subsection E of this section, at any time other than on the last business day of the trustee's business year, all of the following shall apply:

1.  The amount of the withdrawal shall be considered income for income tax purposes and shall not be eligible for the tax exemption provided in Section 2358 of Title 68 of the Oklahoma Statutes;

2.  The trustee shall withhold and shall pay on behalf of the account holder a penalty to the Oklahoma Tax Commission equal to ten percent (10%) of the amount of the withdrawal; and

3.  All interest earned on the account during the tax year in which a withdrawal occurs shall be considered income for income tax purposes.

H.  Upon the death of the account holder, the account principal, as well as any interest accumulated thereon, shall be distributed to the estate of the account holder and shall be taxed as part of the estate.

I.  If an employee is no longer employed by an employer that participates in a medical savings account program and the employee, not more than sixty (60) days after the final day of employment, transfers the account to a new trustee or requests in writing to the trustee of the former employer that the account remain with that trustee and that trustee agrees to retain the account, the money in the medical savings account may be utilized for the benefit of the account holder or the dependents of the account holder subject to this act, and the money shall remain exempt from taxation pursuant to Section 2358 of Title 68 of the Oklahoma Statutes.  Not more than thirty (30) days after the expiration of the sixty-day transfer period, if the account holder has not transferred the account or the trustee has not accepted the account of the former employee, the employer shall mail a check to the last-known address of the former employee in an amount equal to the amount in the account on the date the check is mailed.  The amount shall be taxed and subject to penalty as provided for in subsection G of this section.  If an employee becomes employed with a different employer that participates in a medical savings account program before the expiration of the sixty-day transfer period, the employee may transfer the medical savings account to the trustee of the new employer without penalty.

Added by Laws 1995, c. 249, § 3, eff. Nov. 1, 1995.  Amended by Laws 1996, c. 183, § 2, eff. July 1, 1996.

§63-2654.1.  Short title - Definitions.

A.  This act shall be known and may be cited as the "Oklahoma Poison Control Act".

B.  As used in the Oklahoma Poison Control Act:

1.  "Center" means the Oklahoma Poison Control Center; and

2.  "Director" means the dean of the College of Pharmacy at the Oklahoma Health Sciences Center.

Added by Laws 1994, c. 364, § 1, emerg. eff. June 10, 1994.

§63-2654.2.  Oklahoma Poison Control Center.

There is hereby created the Oklahoma Poison Control Center within Children's Hospital of Oklahoma.  The University Hospitals Authority shall contract with the University of Oklahoma Health Sciences Center College of Pharmacy for the implementation of this act.  The purpose of the center is to implement a statewide emergency poison and drug information program designed and structured to deliver reliable, accurate, qualified professional judgments and responses to requests for emergency poison and drug information data.

Added by Laws 1994, c. 364, § 2, emerg. eff. June 10, 1994.

§63-2654.3.  Authority of Director.

The Director may:

1.  Employ any and all coordination measures necessary to effectuate the purposes of the Oklahoma Poison Control Act;

2.  Engage in any educational program or effort if, in the judgment of the Director, such activity would effectuate the purposes of the Oklahoma Poison Control Act;

3.  Employ experts and consultants and compensate those individuals at rates determined by the Director;

4.  Engage in programs of experimental or demonstrational research;

5.  Appoint an advisory committee to assist in the development and review of rules promulgated under the authority of the Oklahoma Poison Control Act and reimburse the members for their expenses;

6.  Accept and administer loans, grants, or other funds and gifts, conditional or otherwise, from the federal government and any and all other public or private sources;

7.  Formulate, promulgate, adopt, amend, and enforce rules and regulatory standards necessary to effectuate the Oklahoma Poison Control Act; and

8.  Establish and charge fees for the provision of nonemergency informational and educational services as well as contract therefor.

Added by Laws 1994, c. 364, § 3, emerg. eff. June 10, 1994.

§63-2654.4.  Certification as regional poison control center.

The program of the center shall be structured and designed, to the extent resources permit, to meet the criteria for certification as a regional poison control center by the American Association of Poison Control Centers.

Added by Laws 1994, c. 364, § 4, emerg. eff. June 10, 1994.

§632656.1.  Administration of oaths  Federal grant or contract funds.

The Commission may administer oaths at any hearing or investigation conducted pursuant to this act, and may receive federal grant or contract funds by complying with the requirements therefor.

Laws 1980, c. 297, § 13, emerg. eff. June 13, 1980.

§632656.2.  Annual report  Distribution.

The Oklahoma Health Planning Commission shall prepare and distribute an annual report to the Oklahoma Legislature, to any health systems agency as established by federal law, and to any other person who requests the report, which shall include the status of each review currently being conducted, the reviews completed since the last report and a general statement of the findings and decisions made in the course of such reviews.

Laws 1980, c. 297, § 14, emerg. eff. June 13, 1980.

§632657.  Definitions.

As used in this act, unless the context clearly indicates otherwise:

1.  "Ambulatory surgical center" means an establishment with an organized medical staff of physicians, with permanent facilities that are equipped and operated primarily for the purpose of performing surgical procedures, with continuous physician services available on call, and registered professional nursing services available on site, whenever a patient is in the facility, which provides services or other accommodations for patients to recover for a period not to exceed twenty-three (23) hours after surgery;

2.  "Commissioner" means the Commissioner of Health;

3.  "Governmental unit" means any city, county or other political subdivision of this state, or any department, division, board or other agency of any political subdivision of this state; and

4.  "Person" means any individual, firm, partnership, corporation, company or association and the legal successors thereof.

Laws 1976, c. 293, § 1, emerg. eff. June 15, 1976.  Amended by Laws 1992, c. 356, § 2, eff. Sept. 1, 1992.

§632658.  License policy

No person or governmental unit acting severally or jointly with any other person or governmental unit shall establish, conduct or maintain an ambulatory surgical center in this state without a license under this act issued by the Commissioner.

Laws 1976, c. 293, Section 2.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 2, emerg. eff. June 15, 1976.

§632659.  Application

A.  Application for a license shall be made to the Commissioner upon forms provided by the Commissioner and shall contain such information as the Commissioner may require.  The Commissioner shall require affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under the provisions of this act.

B.  Each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of One Hundred Dollars ($100.00).  All license fees shall be deposited in the State Treasury to the credit of the General Fund of the Department of Health.

Laws 1976, c. 293, Section 3.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 3, emerg. eff. June 15, 1976.

§632660.  Issuance of a license

A.  Upon receipt of an application for a license, the Commissioner shall issue a license if the applicant and ambulatory surgical center facilities meet the requirements established under this act.  A license, unless sooner suspended or revoked, shall be renewable annually upon receipt of an application for a license and the license fee from the licensee and approval by the Commissioner.

B.  Each license shall be issued only for the premises, persons or governmental units named in the application and shall not be transferable or assignable except with the written consent of the Commissioner.  Licenses shall be posted in a conspicuous place on the licensed premises.

Laws 1976, c. 293, Section 4.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 4, emerg. eff. June 15, 1976.

§632661.  Hearing  Notice

A.  The Commissioner, after notice and opportunity for a hearing to the applicant or licensee, may deny, suspend or revoke a license in any case in which the Commissioner finds that there has been a substantial failure to comply with the requirements of this act.

B.  Notice shall be given by registered mail or by personal service and shall set forth the particular reasons for the action proposed by the Commissioner.  The notice shall fix a date not less than thirty (30) days from the date of the mailing or service, at which time the licensee or applicant shall be given an opportunity for a prompt and fair hearing.

C.  At the hearing the licensee or applicant may present evidence, examine witnesses and be represented by counsel of his choice.  On the basis of the hearing, or upon default of the licensee or applicant, the Commissioner shall make a determination specifying his findings of fact and conclusions of law.  A copy of such determination shall be sent by registered mail or served personally upon the licensee or applicant.

D.  The decision revoking, suspending or denying the license or application shall become final thirty (30) days after it is so mailed or served unless the applicant or licensee within that period appeals the decision.

E.  Any person or governmental unit aggrieved by a decision of the Commissioner may appeal to the district court.

Laws 1976, c. 293, Section 5.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 5, emerg. eff. June 15, 1976.

§632662.  Rules and regulations

The State Board of Health shall adopt such reasonable rules, regulations and standards as are necessary to insure that the quality of medical care in ambulatory surgical centers is the same as that required in hospitals licensed in the State of Oklahoma.

Laws 1976, c. 293, Section 6.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 6, emerg. eff. June 15, 1976.

§632663.  Inspections and investigations

The Commissioner shall make, or cause to be made, such inspections and investigations as he deems necessary.

Laws 1976, c. 293, Section 7.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 7, emerg. eff. June 15, 1976.

§632664.  Penalty

A.  Any person operating, conducting, managing or establishing an ambulatory surgical center without a license required by this act is guilty of a misdemeanor and, upon conviction, shall be punished as provided by law.  Each day of continuing violation shall constitute a separate offense.

B.  The Attorney General shall represent the Commissioner and shall institute an action in the name of the state for injunctive or other relief against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of an ambulatory surgical center without a license issued pursuant to the provisions of this act.

Laws 1976, c. 293, Section 8.  Emerg. eff. June 15, 1976.

Laws 1976, c. 293, § 8, emerg. eff. June 15, 1976.

§632665.  Discriminatory practices

No entity, governmental, public or private, providing individual or group health insurance or reimbursing for health care shall discriminate in its payment or reimbursement procedures against ambulatory surgical centers.  Provided, however, that this section shall not require the same dollar amount of benefits be paid on account of inpatient hospital treatment.

Laws 1976, c. 293, Section 9.  Emerg. eff. June 15, 1976.

§63-2701.  Public policy.

It is declared to be the public policy of this state, in order to safeguard the public health, safety and welfare, to encourage certain knowledgeable persons to make written report to the Division of Visual Services of the Department of Rehabilitation Services as to individuals suffering from blindness or serious visual impairment so that said Division of Visual Services may inform them as to rehabilitative education and training programs of the state.

Added by Laws 1976, c. 50, § 1, emerg. eff. April 12, 1976.  Amended by Laws 1998, c. 107, § 4, eff. July 1, 1998.

§63-2702.  Medical report - Immunity.

Any licensed surgeon, medical doctor, osteopathic physician, optometrist, dentist, intern or registered nurse who, from attending or examining an individual, concludes that such individual is blind or visually impaired to a material and uncorrected extent, and in good faith participates in the making of written report of said conclusion to the Division of Visual Services, Department of  Rehabilitation Services, shall have immunity from liability, civil and criminal, for so reporting.

Added by Laws 1976, c. 50, § 2, emerg. eff. April 12, 1976.  Amended by Laws 1998, c. 107, § 5, eff. July 1, 1998.

§632801.  Short title.

This act shall be known as the Oklahoma Emergency Telephone Act.

Laws 1979, c. 176, § 1, emerg. eff. May 16, 1979.

§632802.  Definitions.

As used in this act:

1.  "Basic system" means a telephone service which automatically connects a person dialing the primary emergency telephone number to an established public safety answering point through normal telephone service facilities;

2.  "Department" means the Department of Public Safety;

3.  "Direct dispatch method" means a method whereby a call over a basic or sophisticated system is connected to a centralized dispatch center providing for the dispatching of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken;

4.  "Methods", as used in paragraphs 3, 8, 9 and 11 of this section, means the procedures to be followed by the public agency or public safety agency affected by such paragraphs;

5.  "Primary emergency telephone number" means the digits nineoneone (911);

6.  "Public agency" means any agency or political subdivision of the state which provides or has authority to provide fire fighting, police, ambulance, medical or other emergency services;

7.  "Public safety agency" means a functional division of a public agency which provides fire fighting, police, medical or other emergency services;

8.  "Referral method" means a method whereby a call over a basic or sophisticated system results in providing the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services;

9.  "Relay method" means a method whereby a call over a basic or sophisticated system results in pertinent information being noted by the recipient of a telephone request for emergency services and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit;

10.  "Sophisticated system" means a basic system with the additional capability of automatic identification of the caller's number, holding the incoming call, reconnection on the same telephone line, clearing a telephone line or automatic call routing or combinations of such capabilities; and

11.  "Transfer method" means a method whereby a call over a basic or sophisticated system is received and directly transferred to an appropriate public safety agency or other provider of emergency services.

Laws 1979, c. 176, § 2, emerg. eff. May 16, 1979.

§632803.  Establishment of basic or sophisticated system.

Every public agency or public safety agency within its respective jurisdiction may establish a basic or sophisticated system, if technologically compatible with the existing local telephone network.  The establishment of such systems shall be centralized where feasible.  Any system established pursuant to this act may include a segment of the territory of a public agency.  All systems shall be designed to meet the requirements of each community and public agency served by the system.  Every system, whether basic or sophisticated, may be designed to have the capability of utilizing at least three of the four methods specified in paragraphs 3, 8, 9 and 11 of Section 2 of this act, in response to emergency calls.  In addition to the number "911", a public agency or public safety agency may maintain a separate secondary backup number, and shall maintain a separate number for nonemergency telephone calls.

Laws 1979, c. 176, § 3, emerg. eff. May 16, 1979.

§632804.  Services included in system.

Every system may include police, fire fighting and emergency medical and ambulance services, and may include other emergency services, in the discretion of the affected public agency, such as poison control services, suicide prevention services and emergency management services.  The system may incorporate a private ambulance service.  In those areas in which a public safety agency of the state provides such emergency services, the system may include such public safety agencies.

Added by Laws 1979, c. 176, § 4, emerg. eff. May 16, 1979.  Amended by Laws 2003, c. 329, § 53, emerg. eff. May 29, 2003.

§632805.  Preparation and implementation of system.

In order to insure that proper preparation and implementation of such systems can be accomplished as provided in Section 2803 of this title, the Department of Public Safety may develop an overall plan prior to development of any system and shall coordinate the implementation of systems to be established pursuant to the provisions of this act.  Any such plan shall contain an estimate of the costs of installing alternate 911 systems and an estimate of the first year's additional operating expenses, if any.  The Department may formulate a plan by which it and the public agencies and public safety agencies involved may share proportionately the costs of any system and method from their current funds.  The Department may aid such agencies in the formulation of concepts, methods and procedures which will improve the operation of systems and which will increase cooperation between public safety agencies.  The Department may consult at regular intervals with the Oklahoma Highway Safety Coordinating Committee, the State Fire Marshal, the Oklahoma Crime Commission, the State Department of Health, the Department of Emergency Management and the public utilities in this state providing telephone service.

Added by Laws 1979, c. 176, § 5, emerg. eff. May 16, 1979.  Amended by Laws 2003, c. 329, § 54, emerg. eff. May 29, 2003.

§632806.  Technical and operational standards for basic or sophisticated system.

The Department of Public Safety may establish technical and operational standards for the development of basic and sophisticated systems.  Such standards shall be forwarded to the Corporation Commission for consideration of any tariff limitations and conditions which may need revision to accommodate such standards; and the Corporation Commission may issue such revisions after whatever hearings or procedures it deems appropriate.

Laws 1979, c. 176, § 6, emerg. eff. May 16, 1979.

§632807.  Submission of final plan to public telephone utilities  Alternative reports.

A.  All public agencies shall submit final plans for the establishment of any system to the public telephone utilities and may make arrangement with such utilities for the implementation of the planned emergency telephone system.  A copy of the plan required by this subsection shall be filed with the Department of Public Safety.

B.  If any public agency has implemented or is a part of a system which would be authorized by this act on the effective date of this act such public agency may submit in lieu of the tentative or final plan a report describing the system and stating its operational date.

C.  Plans filed pursuant to subsection A of this section shall conform to minimum standards established pursuant to Section 6 of this act.

Laws 1979, c. 176, § 7, emerg. eff. May 16, 1979.

§632808.  Joint power or written cooperative agreements for implementation of plan  Powers of public safety agency employees  Immunity.

In implementing systems pursuant to this act, all public agencies in a single system may annually enter into a joint powers agreement or any other form of written cooperative agreement which is applicable when need arises on a daytoday basis.  Every employee of every public safety agency which is a participant in a system may respond and take any action to any call whether within or without the authorized territorial jurisdiction of the public safety agency.  In response to emergency calls, employees of public safety agencies shall have the same immunity for any acts performed in the line of duty outside their authorized jurisdiction as they enjoy within it.  No cause of action shall be created by any incorrect dispatch or response by any system or any public safety agency.

Laws 1979, c. 176, § 8, emerg. eff. May 16, 1979.

§63-2809.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§632810.  Duties or liabilities of public telephone utility not affected.

Nothing contained in this act shall be deemed to establish or impose upon any public telephone utility providing services needed to implement the provisions hereof any duties or liabilities beyond those specified in applicable tariffs filed with the Oklahoma Corporation Commission.

Laws 1979, c. 176, § 10, emerg. eff. May 16, 1979.

§632811.  Short title.

This act shall be known and may be cited as the "NineOneOne Emergency Number Act".

Added by Laws 1986, c. 230, § 1, emerg. eff. June 10, 1986.

§632812.  Purpose.

It is the purpose of the NineOneOne Emergency Number Act, Section 2811 et seq. of this title, to establish the telephone number nineoneone (911) as the primary emergency telephone number for use in this state and to encourage units of local governments and combinations of such units to develop and improve emergency communication procedures and facilities in order to expedite the response of law enforcement, fire, medical, rescue, and other emergency services to any person requiring such assistance.  The Legislature finds and declares that:

1.  It is in the public interest to shorten the time required for a citizen to request and receive emergency aid;

2.  Thousands of different emergency telephone numbers exist throughout the state, and telephone exchange boundaries and central office service areas do not necessarily correspond to political boundaries;

3.  Provision of a single, primary threedigit emergency number through which emergency services can be quickly and efficiently obtained would provide a significant contribution to law enforcement and other public safety efforts by making it less difficult to quickly notify public safety personnel.

Added by Laws 1986, c. 230, § 2, emerg. eff. June 10, 1986. Amended by Laws 1988, c. 130, § 1, emerg. eff. April 13, 1988.

§632813.  Definitions.

As used in the NineOneOne Emergency Number Act, Section 2811 et seq. of this title, unless the context otherwise requires:

1.  "Area served" means the geographic area which shall be served by the emergency telephone service provided by the governing body of a county, municipality, part of a county or combination of such governing bodies;

2.  "Emergency telephone service" means any telephone system utilizing a threedigit number, nineoneone (911), for reporting an emergency to the appropriate public agency providing law enforcement, fire, medical or other emergency services, including ancillary communications systems and personnel necessary to pass the reported emergency to the appropriate emergency service and personnel;

3.  "Emergency telephone fee" means a fee to finance the operation of emergency telephone service;

4.  "Governing body" means the board of county commissioners of a county, the city council or other governing body of a municipality, or a combination of such boards, councils or other municipal governing bodies, which shall have an administering board as provided in subsection G of Section 2815 of this title.  Any such combined administering board shall be formed and shall enter into an agreement between the governing body of each entity in accordance with the Interlocal Cooperation Act.  The agreement shall be filed with the office of the county clerk and in the offices of each governmental entity involved;

5.  "Local exchange telephone company" means any company providing exchange telephone services to any service user in this state, and shall include any competitive local exchange carrier as defined in Section 139.102 of Title 17 of the Oklahoma Statutes;

6.  "Person" means any service user, including but not limited to, any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, private corporation, whether organized for profit or not, fraternal organization, nonprofit organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, the United States of America, the state, any political subdivision of the state, or any federal or state agency, department, commission, board or bureau;

7.  "Public agency" means any city, town, county, municipal corporation, public district, public trust or public authority located within this state which provides or has authority to provide fire fighting, law enforcement, ambulance, emergency medical or other emergency services;

8.  "Service user" means any person who is provided exchange telephone service in this state; and

9.  "Tariff rate" means the rate or rates billed by a local exchange telephone company stated in tariffs applicable for such company, as approved by the Oklahoma Corporation Commission, which represent the recurring charges of such local exchange telephone company for exchange telephone service or its equivalent, exclusive of all taxes, fees, licenses or similar charges whatsoever.

Added by Laws 1986, c. 230, § 3, emerg. eff. June 10, 1986.  Amended by Laws 1988, c. 130, § 2, emerg. eff. April 13, 1988; Laws 1995, c. 350, § 1, eff. July 1, 1995; Laws 2001, c. 30, § 2, eff. July 1, 2001.

§632814.  Political subdivisions authorized to operate emergency telephone service  Service fee  Election.

A.  In addition to other powers for the protection of the public health, a governing body may provide for the operation of an emergency telephone service and may impose an emergency telephone fee, as provided in this section, for emergency telephone service in areas, subject to the jurisdiction of the governing body.  The governing body may do such other acts as are necessary for the protection and preservation of the public health if necessary for the operation of the emergency telephone system.

B.  The governing body is hereby authorized, by ordinance in the case of municipalities and by resolution in the case of counties or a combined governing body, to provide for the operation of emergency telephone service and to impose an emergency telephone fee in the area to be served by the system.  The ordinance or resolution shall submit to the voters in the area to be served the question of the imposition of emergency telephone service and the amount of the emergency telephone fee.  The ordinance or resolution shall propose the amount of the emergency telephone fee to begin the second year and for each year thereafter, in an amount not greater than fifteen percent (15%) of the tariff rate, and shall call for an election to be held within one (1) year from the date the ordinance or resolution is adopted.

The ordinance or resolution shall also provide for the collection of an amount not to exceed five percent (5%) of the tariff rate in areas subject to the jurisdiction of the governing body for a period of no longer than one (1) year.  The one (1) year, five percent (5%) fee shall be a part of, not an addition to, the fee set by the voters.  The collection of the five percent (5%) fee may begin, prior to the election, within thirty (30) days after the resolution or ordinance becomes effective.  The one (1) year, five percent (5%) fee shall be used to provide for the cost of conducting the election to set the emergency telephone fee and any initial or start-up cost necessary to implement the emergency telephone service.  If the fee is not approved by the electors, any remaining money collected during the first year shall be distributed to the local exchange telephone company and then shall be refunded to each service user charged on a pro rata basis.

C.  Within sixty (60) days of the publication of the resolution adopted pursuant to subsection B of this section, there may be filed with the county election board of the affected county or counties a petition signed by not less than three percent (3%) of the total number of votes cast in the next preceding general election of the county or affected area.

Within sixty (60) days of publication of an ordinance adopted by a municipality pursuant to subsection B of this section, there may be filed with the county election board of the county in which the municipality is located a petition signed by not less than three percent (3%) of the total number of votes cast in the next preceding election of the city.

The petitions may request that the question of the installation and operation of emergency telephone service and imposition of the one (1) year, five percent (5%) emergency telephone fee as called for in the resolution or ordinance be disapproved.

Upon determination of the sufficiency of the petition and certification by the county election board or boards, the proposition shall be submitted to the qualified voters of the county, municipality or area to be served not less than sixty (60) days following the certification of the petition.

If a majority of the votes cast in an election held pursuant to subsection B of this section disapprove the operation of emergency telephone service and imposition of an emergency telephone fee or a majority of the votes cast disapprove the one (1) year, five percent (5%) emergency telephone fee, upon certification of the election results by the county election board or boards, the resolution or ordinance shall not take effect and the emergency telephone service and the emergency telephone fee called for in the resolution or ordinance shall not be imposed.  If the resolution or ordinance is disapproved by the electors, any remaining money collected during the first year shall be distributed to the local exchange telephone company and then shall be refunded to each service user charged on a pro rata basis.

D.  If the governing board does not take action to provide for the operation of emergency telephone service and to impose an emergency telephone fee as provided in subsection B of this section, there may be filed with the county election board or boards of the affected area a petition signed by not less than three percent (3%) of the total numbers of votes cast in the next preceding election of the affected area.

The petition shall request that the question of the installation and operation of emergency telephone service and imposition of a fee in an amount not greater than fifteen percent (15%) of the tariff rate be submitted to the qualified voters of the county, municipality or area to be served.  Upon determination of the sufficiency of the petition and certification by the county election board or boards, the proposition shall be submitted to the qualified voters of the county, municipality or area to be served not less than sixty (60) days following the certification of the petition.

If a majority of the votes cast at an election held pursuant to this subsection approve the installation and operation of emergency telephone service and imposition of an emergency telephone fee the governing body shall provide for the installation and operation of the service, impose the approved fee and provide for the governance of the system.  If the affected area is governed by two or more governmental entities the governing bodies of each shall enter into an agreement in accordance with the Interlocal Cooperative Act to provide for the governance of the system.

E.  Any fee imposed by a county or combined governing body shall not apply to any portion of the county located within the boundaries of a municipality or other governmental entity also imposing an emergency telephone fee pursuant to the provisions of the Nine-One-One Emergency Number Act.  The approved emergency telephone fee shall be effective upon certification of the election results by the county election board or boards.  Except as provided for in subsections G and I of this section, an emergency telephone fee imposed prior to the effective date of this act shall continue at the established amount until an election to change the fee is called as provided for in this section.

F.  If a majority of the votes cast at an election held pursuant to subsection B of this section approve the installation and operation of emergency telephone service and imposition of an emergency telephone fee, the governing body shall provide for the installation and operation of the service and impose the approved fee.  The initial five percent (5%) fee, established by resolution or an ordinance, as provided pursuant to the provisions of subsection B of this section shall remain in effect for the remainder of the first year.

G.  The emergency telephone fee approved pursuant to the provisions of this section shall be reviewed at least once each calendar year by the governing body which shall, in accordance with subsection D of Section 2815 of this title, establish the amount of the fee for the next calendar year, not to exceed the amount set by the electors.  The governing body shall have the power and authority to reduce the emergency telephone fee being paid by the service users of the emergency telephone system to the estimated amount needed for the annual operation and maintenance of the system.  If the governing body makes a reduction and in a subsequent year determines it is necessary to increase the fee to operate and maintain the system, the governing body may raise the fee up to an amount not to exceed the amount previously set by the electors.  Any fee imposed by the electors of a county, municipality or area served shall remain at the amount approved by the electors until a new vote of the electors is conducted in the manner for which an election may be conducted to impose a fee as provided for in this section.  The proceeds of the fee shall be utilized to pay for the operation of emergency telephone service as specified in this section.  Collection of the fee may begin at any time if an existing service is already operative or at any time subsequent to execution of a contract with the provider of the emergency telephone service at the discretion of the governing body.

H.  If the fee approved by the voters is less than fifteen percent (15%) and the governing body determines there exists a need for ancillary communications systems necessary to communicate the reported emergency to the appropriate emergency service and personnel and the governing body also determines that the fee set by the electors is not sufficient to fund the ancillary communications systems, the governing body may by resolution or ordinance call an election to submit the question of raising the voter-approved fee in a sufficient amount, not to exceed fifteen percent (15%), for such additional time as determined by the governing body it is necessary to purchase the ancillary communications equipment.  The vote shall be conducted in the manner provided for in subsection B of this section.

I.  A governing body with an existing emergency telephone service system in operation prior to the effective date of this act may by ordinance or resolution restore the emergency telephone fee set at three percent (3%) to an amount not to exceed five percent (5%) of the tariff rate for such additional time as is necessary to fund ancillary communications equipment necessary to communicate the reported emergency to the appropriate emergency service and personnel.

Within sixty (60) days of the publication of the resolution adopted pursuant to this subsection, there may be filed with the county election board of the affected county or counties a petition signed by not less than three percent (3%) of the total number of votes cast in the next preceding general election of the county or affected area.

Within sixty (60) days of publication of an ordinance adopted by a municipality pursuant to this subsection, there may be filed with the county election board of the county in which the municipality is located a petition signed by not less than three percent (3%) of the total number of votes cast in the next preceding election of the city.

The petitions may request that the question of restoring the emergency telephone fee to an amount not to exceed five percent (5%) of the tariff rate to fund ancillary communications equipment be submitted to the qualified voters of the county, municipality or area to be served.

Upon determination of the sufficiency of the petition and certification by the county election board or boards, the proposition shall be submitted to the qualified voters of the county, municipality or area to be served not less than sixty (60) days following the certification of the petition.  If a majority of the votes cast at the election are for restoring the emergency telephone fee to an amount not to exceed five percent (5%) of the tariff rate to fund ancillary communications equipment, the resolution or ordinance restoring the fee shall become effective.  The increase of the fee may be implemented within thirty (30) days after the resolution or ordinance becomes effective.

J.  The tariff rate used for initial calculation of the emergency telephone service fee shall remain static for the purpose of calculating future fees for emergency telephone service.  Therefore, future rate changes for emergency telephone service shall be stated as a percentage of the initial tariff rate.

K.  The emergency telephone fee shall be imposed only upon the amount received from the tariff for exchange telephone service or its equivalent.  No fee shall be imposed upon more than one hundred exchange access lines or their equivalent per person per location.

L.  Every billed service user shall be liable for any fee imposed pursuant to this section until it has been paid to the local exchange telephone company.

M.  The duty to collect any fee imposed pursuant to the authority of the NineOneOne Emergency Number Act from a service user shall commence at a time specified by the governing body.  Fees imposed pursuant to this section that are required to be collected by the local exchange telephone company shall be added to and shall be stated separately in the billings to the service user.

N.  The local exchange telephone company shall have no obligation to take any legal action to enforce the collection of any fee imposed pursuant to authority of this section, however, should any service user tender a payment insufficient to satisfy all charges, tariffs, fees and taxes for exchange telephone service, the amount tendered shall be credited to the emergency telephone fee in the same manner as other taxes and fees.  The local exchange telephone company shall annually provide the governing body with a list of amounts uncollected along with the names and addresses of those service users which carry a balance that can be determined by the local exchange telephone company to be nonpayment of any fee imposed pursuant to the authority of this section.

O.  Any fee imposed pursuant to the authority provided by this section shall be collected insofar as practicable at the same time as, and along with, the charges for exchange telephone service in accordance with the regular billing practice of the local exchange telephone service.  The tariff rates determined by or stated in the billing of the local exchange telephone company shall be presumed to be correct if such charges were made in accordance with the business practices of the local exchange telephone company.  The presumption may be rebutted by evidence which establishes that an incorrect tariff rate was charged.

Added by Laws 1986, c. 230, § 4, emerg. eff. June 10, 1986.  Amended by Laws 1988, c. 130, § 3, emerg. eff. April 13, 1988; Laws 1990, c. 125, § 1, emerg. eff. April 24, 1990; Laws 1993, c. 67, § 1; Laws 1995, c. 350, § 2, eff. July 1, 1995.

§63-2815.  Due date of fee - Penalty for late payment - Filing of return - Determination of fee - Audit - Governing bodies, boards.

A.  Any fee imposed pursuant to Section 2814 of this title and the amounts required to be collected are due monthly.  The amount of fee collected in one (1) month by the local exchange telephone company shall be remitted to the governing body no later than thirty (30) days after the close of the month in which such fees were collected.  In the event the fee collected is not remitted by the local exchange telephone company or by a competitive local exchange company, as both are defined in Section 139.102 of Title 17 of the Oklahoma Statutes, to the governing body within thirty (30) days after the close of the month in which such fees were collected, then the local exchange telephone company shall remit a penalty to the governing body.  The penalty shall be equal to ten percent (10%) of the original unremitted fee, payable on the first day of each month the fee remains delinquent.  All fees collected by the local exchange telephone company and remitted to the governing body and any other money collected to fund the emergency telephone system shall be deposited in a special nine-one-one account established by the governing body, and shall be used only to fund the expenditures authorized by the Nine-One-One Emergency Number Act.  The governing body shall account for all disbursements from the account and shall not allow the funds to be transferred to another account not specifically established for the operation of the emergency telephone system.

B.  On or before the last day of each month, a return for the preceding month shall be filed with the governing body in a form the governing body and the local exchange telephone company agree to.  The local exchange telephone company required to file the return shall deliver the return together with a remittance of the amount of the fee payable to the treasurer or other person responsible to the governing body for receipt of payments from the fee.  The local exchange telephone company shall maintain records of the amount of any fee collected in accordance with the provisions of the Nine-One-One Emergency Number Act.  The records shall be maintained for a period of one (1) year from the time the fee is collected.

C.  From every remittance of the collected fee to the governing body made on or before the date when the same becomes due, the local exchange telephone company required to remit the fee shall be entitled to deduct and retain for administrative costs, an amount not to exceed three percent (3%) of the first five percent (5%) of the emergency telephone fee.

D.  At least once each calendar year, the governing body shall establish the fee for the subsequent year in an amount not to exceed the amount approved by the voters as provided by the provisions of Section 2814 of this title that, together with any surplus revenues, will produce sufficient revenues to fund the expenditures authorized by the Nine-One-One Emergency Number Act.  Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years.  The governing body shall make the determination of the fee amount no later than September 1 of each year and shall fix the new fee to take effect commencing with the first billing period of each service user on or following the next January 1.  Immediately upon making its determination and fixing the fee, the governing body shall publish in its minutes the new fee, and it shall, at least ninety (90) days before the new fee shall become effective, notify by certified mail every local exchange telephone company providing emergency telephone service to areas within the jurisdiction of the governing body.  The governing body may at its own expense require an annual audit of the books and records of the local exchange telephone company concerning the collection and remittance of the fee authorized by the Nine-One-One Emergency Number Act.

E.  The governing body shall be required to have conducted separately or as a part of the annual audit required by law of the municipality or county an annual audit of any accounts established or used by the governing body for the operation of an emergency telephone system.  The audit may be conducted by the State Auditor and Inspector at the discretion of the governing body.  All audits shall be conducted in accordance with generally accepted auditing standards and Government Auditing Standards issued by the Comptroller General of the United States.  A copy of the audit shall be filed with the State Auditor and Inspector and action taken in accordance with Section 212A of Title 74 of the Oklahoma Statutes.  The audit of the emergency telephone system accounts may be paid for and be considered a part of the operating expenses of the emergency telephone system.

F.  The governing body shall meet at least quarterly to oversee the operations of the emergency telephone system, review expenditures, set and approve an operating budget and take such other action as necessary for the operation and management of the system.  The records and meetings of the governing body shall be subject to the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

G.  A governing body made up of two or more governmental entities shall have a board consisting of not less than three members; provided, the board shall consist of at least one member representing each governmental entity, appointed by the governing body of each participating governmental entities, as set forth in the agreement forming the board.  The members shall serve for terms of not more than three (3) years as set forth in the agreement.  Members may be appointed to serve more than one term.  The names of the members of the governing body board and the appointing authority of each member shall be maintained in the office of the county clerk in the county or counties in which the system operates, along with copies of the agreement forming the board and any amendments to that agreement.

Added by Laws 1986, c. 230, § 5, emerg. eff. June 10, 1986.  Amended by Laws 1988, c. 130, § 4, emerg. eff. April 13, 1988; Laws 1995, c. 350, § 3, eff. July 1, 1995; Laws 2002, c. 192, § 1, eff. Nov. 1, 2002.

§63-2815.1.  Outgoing calls.

A.  Nine-one-one emergency telephone service information may be used by a public law enforcement or public health agency in a city having a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census for the purpose of placing outgoing emergency calls that notify the public of an emergency or provide to the public information relative to an emergency.

B.  Any public law enforcement or public health agency in a city having a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census that uses nine-one-one emergency telephone service information for the purposes set forth in subsection A of this section shall establish methods and procedures that ensure the confidentiality of the information.

C.  For purposes of this section "nine-one-one emergency telephone service information" shall mean the name, address and telephone number of a service user of a local exchange telephone company.

Added by Laws 2003, c. 309, § 1, eff. Jan. 1, 2004.

§632816.  Bonds.

The governing body may issue and sell bonds to finance:

1.  The acquisition by any method of facilities, equipment or supplies necessary to begin providing nineoneone emergency telephone service or nine-one-one wireless emergency telephone service or any component or system associated therewith; or

2.  Any payment necessary for the governing body to associate with an existing nineoneone emergency telephone service system or nine-one-one wireless emergency telephone service system.

Added by Laws 1986, c. 230, § 6, emerg. eff. June 10, 1986.  Amended by Laws 2000, c. 115, § 5, eff. Nov. 1, 2000.

§632817.  Liability.

A.  No employee of a public agency or public agency acting under the provisions of Section 2811 et seq. of this title shall be liable for the method of providing nine-one-one emergency telephone service or nine-one-one wireless emergency telephone service or for the method of providing or failure to provide emergency response service except as otherwise provided under the Governmental Tort Claims Act, nor shall such person or public agency have any special duty to any service user or other user of the nine-one-one emergency telephone system or nine-one-one wireless emergency telephone system.

B.  A service provider of telecommunications services involved in providing nine-one-one emergency telephone service or nine-one-one wireless emergency telephone service shall not be liable for any claim, damage, or loss arising from the provision of nine-one-one emergency telephone service or nine-one-one wireless emergency telephone service unless the act or omission proximately causing the claim, damage, or loss constitutes gross negligence, recklessness, or intentional misconduct.

Added by Laws 1986, c. 230, § 7, emerg. eff. June 10, 1986.  Amended by Laws 2000, c. 115, § 6, eff. Nov. 1, 2000.

§63-2818.  Contract for administration of emergency telephone service.

For the administration of nine-one-one emergency telephone service or nine-one-one wireless emergency telephone service, any governing body may contract directly with the provider of the nineoneone emergency telephone service or nine-one-one wireless emergency telephone service, or may contract and cooperate with:

1.  Any public agency;

2.  Other states or their political subdivisions;

3.  Any association or corporation for their political subdivisions; or

4.  Any association or corporation.

Added by Laws 1986, c. 230, § 8, emerg. eff. June 10, 1986.  Amended by Laws 1988, c. 130, § 5, emerg. eff. April 13, 1988; Laws 2000, c. 115, § 7, eff. Nov. 1, 2000.

§63-2818.2.  Repealed by Laws 1997, c. 46, § 14, emerg. eff. April 7, 1997.

§63-2818.3.  Repealed by Laws 1997, c. 46, § 14, emerg. eff. April 7, 1997.

§63-2818.4.  Presumption to be considered by committee in developing recommendations.

The Statewide Emergency 911 Advisory Committee shall, in developing its recommendations pursuant to Section 2818.3 of Title 63 of the Oklahoma Statutes, consider the presumption that all providers of dial tone are obligated to participate in the provision of 911 service and its funding.

Added by Laws 1996, c. 198, § 1, emerg. eff. May 20, 1996.

§63-2819.  False alarm, complaint or information - Penalty.

No person shall call the number nineoneone (911) for the purpose of making a knowingly false alarm or complaint or reporting knowingly false information which could result in the dispatch of emergency services from any public agency as defined in Section 2813 of this title or Section 3 of this act.  Nor shall any person call nine-one-one for nonemergency or personal use.  Any person violating the provisions of this section, upon conviction, shall be guilty of a misdemeanor punishable by a fine of not to exceed Five Hundred Dollars ($500.00) and by an assessment for the resulting costs of any dispatching of emergency personnel and equipment for each such offense.

Added by Laws 1986, c. 230, § 9, emerg. eff. June 10, 1986.  Amended by Laws 1988, c. 130, § 6, emerg. eff. April 13, 1988; Laws 1990, c. 92, § 1, eff. Sept. 1, 1990; Laws 2000, c. 115, § 8, eff. Nov. 1, 2000.

§632820.  Use of nine-one-one number for nonemergency purposes.

Any person who owns a telephone or who is charged line or rent charges from the telephone utility, who uses the nineoneone number for nonemergency calls or who allows minor children to use the nineoneone number for nonemergency purposes shall be notified by certified mail, restricted delivery, after the third such infraction.

Added by Laws 1988, c. 130, § 7, emerg. eff. April 13, 1988.  Amended by Laws 1990, c. 92, § 2, eff. Sept. 1, 1990.

§632821.  Prospective application of act.

The provisions of this act shall be prospective in nature and not invalidate any ordinance or resolutions previously adopted by a public agency pursuant to a special election in which voters have approved a nineoneone emergency plan.

Added by Laws 1988, c. 130, § 8, emerg. eff. April 13, 1988.

§63-2841.  Short title.

This act shall be known and may be cited as the "Nine-One-One Wireless Emergency Number Act".

Added by Laws 2000, c. 115, § 1, eff. Nov. 1, 2000.

§63-2842.  Purpose.

It is the purpose of the Nine-One-One Wireless Emergency Number Act to provide efficient communication between wireless telephone customers and emergency service providers in order to expedite the response of law enforcement, fire, medical, rescue, and other emergency services to any person requiring such assistance.  In addition, this enables the state, wireless telephone providers, and local jurisdictions to comply with FCC Docket 94-102 requiring enhanced nine-one-one wireless services when requested by local public safety answering points.

Added by Laws 2000, c. 115, § 2, eff. Nov. 1, 2000.

§63-2843.  Definitions.

As used in the Nine-One-One Wireless Emergency Number Act, unless the context otherwise requires:

1.  "Area served" means the geographic area which shall be served by the emergency telephone service provided by the governing body of a county, municipality, part of a county or combination of such governing bodies;

2.  "Governing body" means the board of county commissioners of a county, the city council or other governing body of a municipality, or a combination of such boards, councils or other municipal governing bodies, which shall have an administering board as provided in subsection G of Section 2815 of this title.  Any such combined administering board shall be formed and shall enter into an agreement with the governing body of each entity in accordance with the Interlocal Cooperation Act.  The agreement shall be filed with the office of the county clerk and in the offices of each governmental entity involved;

3.  "Nine-one-one wireless emergency telephone service" means any telephone system whereby wireless telephone subscribers may utilize a three-digit number, nine-one-one (911), for reporting an emergency to the appropriate public agency providing law enforcement, fire, medical, or other emergency services, including ancillary communications systems and personnel necessary to pass the reported emergency to the appropriate emergency service and which the wireless service provider is required to provide pursuant to the Federal Communications Commission Order 94-102 (961 Federal Register 40348);

4.  "Nine-one-one emergency wireless telephone fee" means a fee to finance the installation and operation of emergency wireless telephone service and related equipment;

5.  "Local exchange telephone company" means any company providing exchange telephone service to any service user in this state, and shall include any competitive local exchange carrier as defined in Section 139.102 of Title 17 of the Oklahoma Statutes;

6.  "Person" means any service user, including any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, private corporation, whether organized for profit or not, fraternal organization, nonprofit organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, the United States of America, the state, any political subdivision of the state or any federal or state agency, department, commission, board, or bureau;

7.  "Place of primary use" shall have the same meaning as defined in Section 55001 of Title 68 of the Oklahoma Statutes;

8.  "Proprietary information" shall include subscriber, market share, cost and review information;

9.  "Public agency" means any city, town, county, municipal corporation, public district, public trust, substate planning district or public authority located within this state which provides or has authority to provide fire fighting, law enforcement, ambulance, emergency medical, or other emergency services;

10.  "Substate planning district" means the following organizations:

a. Association of Central Oklahoma Governments (ACOG),

b. Association of South Central Oklahoma Governments (ASCOG),

c. Central Oklahoma Economic Development District (COEDD),

d. Eastern Oklahoma Economic Development District (EOEDD),

e. Grand Gateway Economic Development Association (GGEDA),

f. Indian Nations Council of Governments (INCOG),

g. Kiamichi Economic Development District (KEDDO),

h. Northern Oklahoma Development Association (NODA),

i. Oklahoma Economic Development Association (OEDA),

j. Southern Oklahoma Development Association (SODA), and

k. South Western Oklahoma Development Authority (SWODA);

11.  "Wireless service provider" means a provider of commercial mobile service under Section 332(d) of the Telecommunications Act of 1996, 47 U.S.C., Section 151 et seq., Federal Communications Commission rules, and the Omnibus Budget Reconciliation Act of 1993, Pub. L. No. 103-66, and includes a provider of wireless two-way communication service, radio-telephone communications related to cellular telephone service, network radio access lines or the equivalent, and personal communication service.  The term does not include a provider of:

a. a service whose users do not have access to nine-one-one service,

b. a communication channel used only for data transmission, or

c. a wireless roaming service or other nonlocal radio access line service; and

12.  "Wireless telecommunications connection" means the ten-digit access number assigned to a customer regardless of whether more than one such number is aggregated for the purpose of billing a service user.

Added by Laws 2000, c. 115, § 3, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 56, § 1, eff. July 1, 2001; Laws 2001, c. 414, § 8, eff. July 1, 2001; Laws 2002, c. 456, § 1, eff. Nov. 1, 2002; Laws 2005, c. 303, § 1, emerg. eff. June 6, 2005.

NOTE:  Laws 2001, c. 30, § 3 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.

§63-2843.1.  Emergency wireless telephone fee.

A.  To provide for processing nine-one-one emergency wireless calls, the board of county commissioners of a county may by resolution submit to the voters of the county the question of the imposition of a nine-one-one emergency wireless telephone fee for each wireless connection in the county as determined by the subscriber's place of primary use.  The resolution shall include the amount of the fee which shall be fifty cents ($0.50) per month for each wireless connection, and shall call for an election to be held within one (1) year from the date the resolution is adopted.  If a majority of the votes cast in an election held approve the imposition of an emergency telephone fee, the fee shall be imposed.  A political subdivision may not impose another fee on a wireless service provider or subscriber for nine-one-one emergency service.  The proceeds of the fee shall be utilized to pay for the operation of emergency wireless telephone service as specified in this section.

B.  A wireless service provider shall collect the emergency wireless telephone fee in an amount equal to the amount approved as provided for in subsection A of this section for each wireless telecommunications connection from each of its subscribers of wireless telephone service within the boundaries of the county as determined by the subscriber's place of primary use and shall pay the money collected to the substate planning district that represents that county not later than thirty (30) days after the last day of the month during which the fees were collected.  The wireless service provider may retain an administrative fee of two percent (2%) of the amount collected when remitted in the time specified, unless otherwise agreed upon.  The money remitted to the substate planning district and any other money collected to fund the emergency wireless telephone system shall be deposited in a special wireless nine-one-one account established by the district.

C.  Money collected under subsection B of this section shall be used only for services related to nine-one-one emergency wireless telephone services, including automatic number identification and automatic location information services.  The substate planning districts shall distribute the money collected for each county which has approved the emergency wireless telephone fee to each public agency within that county which has established emergency wireless telephone service or has sent a written request for installation, maintenance, and operation of an emergency wireless telephone service to a wireless service provider.  The money remitted to the public agency and any other money collected to fund the emergency wireless telephone system shall be deposited in a special wireless nine-one-one account established by the substate planning district.  From the emergency wireless telephone fee, the substate planning districts shall distribute to other public agencies in the county their proportionate share attributable to emergency wireless telephone services as determined by at least an annual census of wireless users provided by the wireless service provider.  All wireless user information provided by a wireless service provider shall be deemed proprietary and is not subject to disclosure to the public or any other party.  Remittance of the fee to a public agency may begin at any time if an existing emergency wireless telephone service is already operative or upon written request by the local governing body to the provider for installation, maintenance, and operation of a nine-one-one emergency wireless telephone service and related equipment.  Amounts not used within a given year shall be carried forward.

D.  Every billed service user shall be liable for any emergency wireless telephone fee imposed pursuant to this section until it has been paid to the wireless service provider.

E.  The duty to collect any emergency wireless telephone fee imposed pursuant to the authority of the Nine-One-One Wireless Emergency Number Act from a service user shall commence within sixty (60) days following the date that a wireless service provider receives notice from a local county that the voters in a county have approved the fee, the amount of such fee and the address to which the fee should be remitted.  Fees imposed pursuant to this section that are required to be collected by the wireless service provider shall be added to and shall be stated separately in the billings to the service user.

F.  The wireless service provider shall have no obligation to take any legal action to enforce the collection of any emergency wireless telephone fee imposed pursuant to the authority of this section; however, should any service user tender a payment insufficient to satisfy all charges, tariffs, fees, and taxes for wireless telephone service, the amount tendered shall be credited to the nine-one-one emergency wireless telephone fee in the same manner as other taxes and fees.  The wireless service provider shall at least annually provide the governing body with a list of amounts uncollected along with the names and addresses of those service users who carry a balance that can be determined by the wireless service provider to be nonpayment of any fee imposed pursuant to the authority of this section.

G.  Any emergency wireless telephone fee imposed pursuant to the authority provided by this section shall be collected insofar as practicable at the same time as, and along with, the charges for wireless telephone service in accordance with the regular billing practice of the wireless telephone service.  However, if the public agency has not deployed nine-one-one emergency wireless telephone service within twenty-four (24) months or thirty-six (36) months for counties with a population of less than thirty thousand (30,000), from the initial collection of the fee under subsection B of this section, the collection of the fee may be suspended until such service is deployed.  A wireless service provider is not liable for failing to suspend collection of a fee.

H.  Nothing in the Nine-One-One Wireless Emergency Number Act shall be construed to limit the ability of a wireless service provider from recovering its costs associated with designing, developing, deploying, and maintaining wireless enhanced nine-one-one service directly from the customers of the provider, whether the costs are itemized on the bill of the wireless customer as a surcharge or by any other lawful means.

Added by Laws 2001, c. 56, § 2, eff. July 1, 2001.  Amended by Laws 2002, c. 456, § 2, eff. Nov. 1, 2002; Laws 2005, c. 303, § 2, emerg. eff. June 6, 2005.

§63-2844.  Collection and records of emergency wireless telephone fees - Audits - Meetings.

A.  Any nine-one-one emergency wireless telephone fee imposed pursuant to Section 2843.1 of this title and the amounts required to be collected are due monthly.  The amount of fee collected in one (1) month by the wireless service provider shall be remitted to the appropriate substate planning district no later than thirty (30) days after the close of the month in which such fees were collected.  All fees collected by the wireless service provider and remitted to a substate planning district and any other money collected to fund the emergency wireless telephone system shall be deposited in a special nine-one-one account established by the district.  Each district shall account for all disbursements from the account established for the operation of the emergency wireless telephone system.

B.  The wireless service provider shall maintain records of the amount of any nine-one-one emergency wireless telephone fee collected in accordance with the provisions of the Nine-One-One Wireless Emergency Number Act.  The records shall be maintained for a period of three (3) years from the time the fee is collected.  The State Auditor and Inspector or any substate planning district or public agency may require an annual audit of the books and records of the wireless service provider concerning the collection and remittance of the fee authorized by the Nine-One-One Wireless Emergency Number Act.  Auditors shall have access to all information used by the wireless service provider to calculate and remit the nine-one-one emergency wireless telephone fee.  Any audit expenses shall be reimbursable pursuant to Section 2843.1 of this title.

C.  A public agency shall be required to have conducted separately or as a part of the annual audit required by law of the municipality or county an annual audit of any accounts established or used by the governing body for the operation of an emergency wireless telephone system.  The audit may be conducted by the State Auditor and Inspector at the discretion of the public agency.  All audits shall be conducted in accordance with generally accepted auditing standards and Government Auditing Standards issued by the Comptroller General of the United States.  A copy of the audit shall be filed with the State Auditor and Inspector and action taken in accordance with Section 212A of Title 74 of the Oklahoma Statutes.  The cost of the audit of the emergency wireless telephone system accounts may be paid from and be considered a part of the operating expenses of the emergency wireless telephone system.  Proprietary information of the wireless service providers shall be confidential.  Audit information pertaining to revenues collected or disbursed may be released only in aggregate form so that no provider-specific information may be extrapolated.

D.  The governing body of the public agency shall meet at least quarterly to oversee the operations of the emergency wireless telephone system, review expenditures, set and approve an operating budget, and take such other action as necessary for the operation and management of the system.  The records and meetings of the governing body shall be subject to the Oklahoma Open Records Act and the Oklahoma Open Meeting Act.  Notwithstanding any other provision to the contrary, all information deemed proprietary under subsection C of Section 2843.1 of this title shall be held confidential.

Added by Laws 2000, c. 115, § 4, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 56, § 3, eff. July 1, 2001; Laws 2002, c. 456, § 3, eff. Nov. 1, 2002; Laws 2005, c. 303, § 3, emerg. eff. June 6, 2005.

§63-2846.  Mandatory provision of emergency telephone service - Confidentiality - Liability.

A.  All local exchange companies, and wireless and other telephone service companies providing service to users in an area in which nine-one-one emergency telephone service is currently operating shall also provide emergency telephone service to all subscribing service users in that area.  Wireless and other telephone service companies shall provide information necessary for automatic number identification, automatic location identification and selective routing of nine-one-one emergency wireless calls to cities and counties answering emergency telephone calls for maintenance of existing nine-one-one databases.  The governing body may reasonably require sufficient information to ensure compliance with this section and to provide data for audit and budgetary calculation purposes.

B.  Information that a wireless service provider is required to furnish in providing nine-one-one service is confidential and exempt from disclosure.  The wireless service provider is not liable to any person who uses a nine-one-one service created under this act for the release of information furnished by the wireless service provider in providing nine-one-one service.  Information that is confidential under this section may be released only for budgetary calculation purposes and only in aggregate form so that no provider-specific information may be extrapolated.

Added by Laws 2000, c. 115, § 9, eff. Nov. 1, 2000.

§63-2847.  Statewide Nine-One-One Advisory Board.

A.  There is hereby created the Statewide Nine-One-One Advisory Board.  The purpose of the Board shall be to oversee development and operation of emergency nine-one-one systems in the state.

B.  The Board shall be composed of the following members:

1.  The Statewide Nine-One-One Coordinator, appointed as provided for in this section;

2.  One member who represents the Oklahoma Chapter of the Association of Public Safety Communication Officials (APSCO) to be appointed by the President Pro Tempore of the Senate;

3.  One member who represents the Oklahoma Chapter of the National Emergency Number Association (NENA) to be appointed by the Governor;

4.  One member who represents the Oklahoma Municipal League (OML) to be appointed by the Speaker of the House of Representatives;

5.  One member who represents the Association of County Commissioners of Oklahoma (ACCO) to be appointed by the Governor;

6.  One member who represents the Oklahoma Association of Regional Councils (OARC) to be appointed by the President Pro Tempore of the Senate;

7.  One member who represents the Oklahoma State Law Enforcement Communications Association (OSLECA) to be appointed by the President Pro Tempore of the Senate;

8.  One member who represents a substate planning district as defined in Section 2843 of Title 63 of the Oklahoma Statutes to be appointed by the Governor;

9.  Two members who each represent a municipal government that operates a nine-one-one system and has a population of less than one hundred thousand (100,000), one to be appointed by the Speaker of the House of Representatives and one to be appointed by the Governor;

10.  One member who represents a municipal government that operates a nine-one-one system and has a population of more than one hundred thousand (100,000) but less than four hundred fifty thousand (450,000) to be appointed by the Governor;

11.  One member who represents a municipal government that operates a nine-one-one system and has a population of more than four hundred fifty thousand (450,000) to be appointed by the Speaker of the House of Representatives;

12.  One member who represents an organization created by an interlocal agreement for the purpose of sharing public safety answering-point duties and whose members are municipal governments with a population of less than four hundred fifty thousand (450,000) to be appointed by the Governor;

13.  One member who represents an organization created by an interlocal agreement for the purpose of sharing public safety answering-point duties and whose members are municipal governments with a population of more than four hundred fifty thousand (450,000) to be appointed by the President Pro Tempore of the Senate;

14.  One member who is a nine-one-one coordinator for a county with a population of less than twenty thousand (20,000), to be appointed by the Speaker of the House of Representatives;

15.  One member who is a nine-one-one coordinator for a county with a population of more than twenty thousand (20,000), to be appointed by the President Pro Tempore of the Senate;

16.  One member who is a nine-one-one coordinator for a county, to be appointed by the Governor;

17.  One member who represents a local exchange telecommunications service provider which serves less than fifty thousand (50,000) access lines in the state or a telephone cooperative to be appointed by the President Pro Tempore of the Senate;

18.  One member who represents a local exchange telecommunications service provider which serves more than fifty thousand (50,000) access lines in the state to be appointed by the Speaker of the House of Representatives;

19.  One member who represents a Tier I wireless carrier, as defined by the Federal Communications Commission, to be appointed by the Speaker of the House of Representatives;

20.  One member who represents a Tier II wireless carrier, as defined by the Federal Communications Commission, to be appointed by the Speaker of the House of Representatives;

21.  One member who represents a Tier III wireless carrier, as defined by the Federal Communications Commission, to be appointed by the President Pro Tempore of the Senate;

22.  One member who represents a public or private entity that supports nine-one-one services or public safety providers to be appointed by the Speaker of the House of Representatives; and

23.  The Oklahoma Secretary of Safety and Security or a designee.

C.  At its first meeting the board shall designate a chair from its members.

D.  Meetings shall be held at the call of the chair.  The Board shall meet at such time as is established by the chair.

E.  Board members shall receive no compensation for serving on the Board but shall receive travel reimbursement by the appointing authority for travel expenses incurred in the performance of Board duties in accordance with the State Travel Reimbursement Act.

F.  The Board shall be subject to the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

G.  The duties of the Board shall be to:

1.  Secure resources for the creation, operation, expansion, and cooperative undertaking of local public safety answering points;

2.  Secure and direct the distribution of public funds and grants as needed;

3.  Facilitate information-sharing among public safety answering points;

4.  Create and maintain best practices databases for public safety answering-point operations;

5.  Encourage equipment and technology sharing among small jurisdictions;

6.  Take steps to expand enhanced wire-line nine-one-one service to every telephone user in the state;

7.  Assist public-safety answering points in implementing Phase I and Phase II wireless technology;

8.  Provide a clearinghouse of contact information for all telephone companies operating in the state and contact information and nine-one-one fees charged in each jurisdiction;

9.  Develop training program standards for nine-one-one call takers;

10.  Designate a Statewide Nine-One-One Coordinator; and

11.  Take any steps necessary to carry out the duties provided for in this subsection.

H.  The Oklahoma Department of Commerce shall provide administrative, fiscal, and staff support for the Board.

I.  To be eligible to serve as the Statewide Nine-One-One Coordinator, a person shall have a minimum of three (3) years nine-one-one or public safety experience and demonstrate an ability to work with diverse groups.  The Coordinator shall not receive direct or indirect income from a business or entity providing nine-one-one or public safety equipment or services in the state.

Added by Laws 2005, c. 305, § 1, emerg. eff. June 6, 2005.

§632901.  Energy Conservation Assistance Fund.

A.  There is hereby created in the State Treasury a special fund, which shall be designated the "Energy Conservation Assistance Fund".  Said fund shall, on and after July 1, 1982, consist of funds contributed to it.

B.  The purpose of said fund shall be to provide energy conservation grants to qualifying lowincome homeowners for insulation, weatherization and other methods of improving the energy efficiency of their principal residence for the purpose of reducing energy waste, improving the state's housing stock and stimulating the construction industry.

Added by Laws 1982, c. 324, § 1. Amended by Laws 1989, c. 112, § 1, operative July 1, 1989.

§632902.  Disbursement and implementation of Fund  Publicizing program  Eligibility standards  Priority of applications  Issuance of grants  Form of applications  Contractors; eligibility, payments, monitoring and audit of financial and operating records.

A.  The Oklahoma Department of Commerce shall be responsible for the disbursement and implementation of the Energy Conservation Assistance Fund.

B.  The Department shall involve senior citizen groups, social service agencies and other civic groups in publicizing such program.  C.  The Department of Human Services, in cooperation with the Oklahoma Department of Commerce, shall determine eligibility requirements necessary to qualify a homeowner to obtain such grants. Upon meeting any such eligibility standards, the Department of Human Services shall certify to the Oklahoma Department of Commerce that such homeowner is qualified to receive such grant upon notification of such certification.  The Oklahoma Department of Commerce shall distribute the grant funds.  Priorities shall be established for applications according to those indicating the greatest need.  Lowincome elderly and handicapped applicants shall be given first priority.

D.  In order to qualify for grant assistance, the property shall meet all of the following requirements:

1.  The property shall be the homestead of the applicant; and

2.  The property for which the grant is issued shall not be incomeproducing or used in any method other than as the principal residence of the applicant.

E.  Grants may be issued to finance the following types of weatherization:

1.  Structural repairs necessary to improve efficient heating and cooling of the residence;

2.  Insulation for attics, walls and water heaters;

3.  Replacement of broken glass, inefficient doors and door thresholds;

4.  Storm windows;

5.  Caulking and weather stripping; and

6.  Other appropriate energy conservation measures as determined by the Oklahoma Department of Commerce.

No grants shall be made through this program unless an energy audit has been performed on the applicant's principal residence.

No grant shall exceed Three Thousand Dollars ($3,000.00).  No grant shall be awarded to any applicant with an annual income in excess of the amount specified in this subsection.

Income eligibility shall be determined based on one hundred twentyfive percent (125%) of the poverty guidelines issued by the United States Office of Management and Budget.

F. The application for the grant shall be in such form as determined by the Oklahoma Department of Commerce.  No grant shall be issued to any person until such person has been certified as eligible by the Department of Human Services.  The applicant shall be provided with copies of all documents related to the issuance of the grant.  The applicant shall provide documents, as required, concerning the status of property and household income.

G.  1.  The Oklahoma Department of Commerce contractors shall be nonprofit community action agencies or other nonprofit entities experienced with weatherization programs.  The Oklahoma Department of Commerce shall monitor contractors for compliance with all Department policies, guidelines and regulations.

2.  Contractors shall be responsible for completion and inspection of all work undertaken.  No payment shall be made to any contractor until after the required documentation is submitted and approved by the Oklahoma Department of Commerce.  Payments to contractors shall be made for services rendered and shall be based on the costs previously agreed to in writing.

H.  The Oklahoma Department of Commerce shall actively monitor and audit the financial and operating records of the contractors involved with the Energy Conservation Assistance Fund to assure appropriate compliance with established regulations, guidelines and standards.  The Oklahoma Department of Commerce shall also monitor contractors to ensure use of proper materials and workmanship.

§632903.  Lien against property  Foreclosure  Repayment of loan.

A.  The State of Oklahoma through the Department shall have a lien against the property on which the work is being performed for the amount of the loan plus interest thereon.  The Department shall record a notice of lien with the county clerk where the property is located.  A delinquent installment of the loan may be foreclosed by the Department and the property concerned shall be sold in the manner provided for foreclosures of mortgages on land.  Any real estate sold under any order, judgment or decree of court to satisfy the lien may be redeemed by the owner or his assignee at any time within one (1) year of the date of the sale by paying to the purchaser thereof or his assignee the amount paid with interest from the date of purchase at the rate of twelve percent (12%) per year.

B.  Repayment of each loan shall be determined according to a repayment schedule determined by the Department.

C.  Repayment of the loan may be deferred until that time when the loan recipient sells the property or ownership is transferred. In such cases where a loan has not been repaid after ten (10) years, another tenyear extension shall be granted if the loan recipient or the surviving spouse is still the owneroccupier of the residence. Such extensions shall be granted until such time when the property is transferred from the loan recipient or the surviving spouse to another party.

D.  Loan repayments shall be made to the Oklahoma Department of Commerce and shall be deposited in the Energy Conservation Loan Fund.

Added by Laws 1982, c. 324, § 3. Amended by Laws 1986, c. 207, § 61, operative July 1, 1986.

§632904.  Consumer education programs.

Contractors shall provide consumer education programs to further maximize energy cost savings. Homeowners shall be encouraged to actively participate in consumer education programs to minimize energyrelated expenses.  Homeowners shall be responsible for proper upkeep and maintenance of the weatherization work completed on their homes.

§63-3001.  Sale of pull-top or flip-top can prohibited - Definitions.

A.  No person shall sell or offer for sale in this state any pull-top or flip-top container.

B.  For purposes of this section:

1.  "Pull-top" or "flip-top container" means a beverage container so designed and constructed that a part of the container is detachable in opening the container.  The term pull-top or flip-top container shall not mean a container on which the only detachable part of which is a pressure-sensitive tape;

2.  "Beverage container" means the individual, separate, sealed metal can containing a beverage; and

3.  "Beverage" means beer or other malt beverages, mineral waters, fruit juices, ades and similar noncarbonated drinks, soda water and similarly flavored carbonated soft drinks in liquid form and intended for human consumption.

Added by Laws 1981, c. 144, § 1, eff. Jan. 1, 1983.  Amended by Laws 1993, c. 145, § 348, eff. July 1, 1993.

§63-3001.1.  Renumbered as § 2-11-502 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§63-3001.2.  Renumbered as § 2-11-503 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§633080.1.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Hydration and Nutrition for Incompetent Patients Act".

Added by Laws 1987, c. 40, § 1, eff. Nov. 1, 1987.

§633080.2.  Definitions.

As used in the Hydration and Nutrition for Incompetent Patients Act:

1.  "Attending physician" means the physician who has primary responsibility for the overall medical treatment and care of a patient;

2.  "Final stage" means the last stage of a terminal illness or injury in which, even with the use of medical treatment, the person with the terminal illness or injury is in the dying process and will die within a reasonably short period of time;

3.  "Health care provider" means a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession;

4.  "Incompetent patient" means any person who:

a. is a minor, or

b. has been declared legally incompetent to make decisions affecting medical treatment or care, or

c. in the reasonable judgment of the attending physician, is unable to make decisions affecting medical treatment or other health care services;

5.  "Nutrition" means sustenance administered by way of the gastrointestinal tract;

6.  "Physician" means a physician or surgeon licensed by the State Board of Medical Examiners or State Board of Osteopathy; and

7.  "Terminal illness or injury" means an incurable and irreversible medical condition that, even with the use of medical treatment, will result in the death of a person from that condition or a complication arising from that condition.

Added by Laws 1987, c. 40, § 2, eff. Nov. 1, 1987.

§633080.3.  Presumption of hydration and nutrition sufficient to sustain life.

It shall be presumed that every incompetent patient has directed his health care providers to provide him with hydration and nutrition to a degree that is sufficient to sustain life.

Added by Laws 1987, c. 40, § 3, eff. Nov. 1, 1987.

§633080.4.  Presumption of nutrition and hydration, when  inapplicable

A.  The presumption pursuant to Section 3080.3 of this title shall not apply if:

1.  the attending physician of the incompetent patient knows, or a court finds, by clear and convincing evidence that the patient, when competent decided on the basis of information sufficient to constitute informed consent that artificially administered hydration or artificially administered nutrition should be withheld or withdrawn from him.  A directive executed pursuant to the Oklahoma Natural Death Act specifically authorizing the withholding or withdrawal of nutrition and/or hydration shall be deemed to satisfy the provisions of this paragraph.  An advance directive for health care executed pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act specifically authorizing the withholding or withdrawal of nutrition and/or hydration shall be deemed to satisfy the provisions of this paragraph; or

2.  in the reasonable medical judgment of the incompetent patient's attending physician and a second consulting physician, artificially administered hydration or artificially administered nutrition will itself cause severe, intractable, and long-lasting pain to the incompetent patient or such nutrition or hydration is not medically possible; or

3.  in the reasonable medical judgment of the incompetent patient's attending physician and a second consulting physician:

a. the incompetent patient is chronically and irreversibly incompetent,

b. the incompetent patient is in the final stage of a terminal illness or injury, and

c. the death of the incompetent patient is imminent.

B.  Hydration or nutrition may not be withheld or withdrawn pursuant to paragraph 3 of subsection A of this section if this would result in death from dehydration or starvation rather than from the underlying terminal illness or injury.

Added by Laws 1987, c. 40, § 4, eff. Nov. 1, 1987.  Amended by Laws 1990, c. 268, § 9, operative July 1, 1990; Laws 1992, c. 114, § 17, eff. Sept. 1, 1992.

§633080.5.  Withdrawing treatment or care.

A.  Notwithstanding any other provision of law, no person and no health care facility shall be required to participate in or provide facilities for medical treatment or care of an incompetent patient who is to die as the result of dehydration or starvation.

B.  The law of this state shall not be construed to permit withdrawal or withholding of medical treatment, care, nutrition or hydration from an incompetent patient because of the mental disability or mental status of that patient.

C.  No guardian, public or private agency, court, or any other person shall have the authority to make a decision on behalf of an incompetent patient to withhold or withdraw hydration or nutrition from said patient except in the circumstances and under the conditions specifically provided for in Section 3080.4 of this  title.

Added by Laws 1987, c. 40, § 5, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 114, § 18, eff. Sept. 1, 1992.

§63-3101.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3101.1.  Short title.

Sections 1 through 16 of this act shall be known and may be cited as the "Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act".

Added by Laws 1992, c. 114, § 1, eff. Sept. 1, 1992.

§63-3101.2.  Purpose - Protection of proxies and health care - Acts not covered.

A.  The purpose of the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act is to:

1.  Recognize the right of individuals to control some aspects of their own medical care and treatment, including but not limited to the right to decline medical treatment or to direct that it be withdrawn, even if death ensues;

2.  Recognize that the right of individuals to control some aspects of their own medical treatment is protected by the Constitution of the United States and overrides any obligation the physician and other health care providers may have to render care or to preserve life and health;

3.  Recognize that decisions concerning one's medical treatment involve highly sensitive, personal issues that do not belong in court, even if the individual is incapacitated, so long as a proxy decision-maker can make the necessary decisions based on the known intentions, personal views, or best interests of the individual.  If evidence of the individual's wishes is sufficient, those wishes should control; if there is not sufficient evidence of the individual's wishes, the proxy's decisions should be based on the proxy's reasonable judgment about the individual's values and what the individual's wishes would be based upon those values.  The proper role of the court is to settle disputes and to act as the proxy decision-maker of last resort when no other proxy is authorized by the individual or is otherwise authorized by law;

4.  Restate and clarify the law to ensure that the individual's advance directive for health care will continue to be honored during incapacity without court involvement; and

5.  Encourage and support health care instructions by the individual in advance of incapacity and the delegation of decision-making powers to a health care proxy.

B.  To be sure that the individual's health care instructions and proxy decision-making will be effective, the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act also includes necessary and appropriate protection for proxies and health care providers who rely in good faith on the instructions of the individual and the decisions of an authorized proxy.

C.  The Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act does not condone, authorize, or approve mercy killing, assisted suicide, or euthanasia.

Added by Laws 1992, c. 114, § 2, eff. Sept. 1, 1992.

§63-3101.3.  Definitions.

As used in the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act:

1.  "Advance directive for health care" means any writing executed in accordance with the requirements of Section 4 of this act and may include a living will, the appointment of a health care proxy, or both such living will and appointment of a proxy;

2.  "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient;

3.  "Declarant" means any individual who has issued an advance directive according to the procedure provided for in Section 4 of this act;

4.  "Health care provider" means a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession;

5.  "Health care proxy" is an individual eighteen (18) years old or older appointed by the declarant as attorney-in-fact to make health care decisions including but not limited to the withholding or withdrawal of life-sustaining treatment if a qualified patient, in the opinion of the attending physician and another physician, is persistently unconscious, incompetent, or otherwise mentally or physically incapable of communication;

6.  "Life-sustaining treatment" means any medical procedure or intervention, including but not limited to the artificial administration of nutrition and hydration if the declarant has specifically authorized the withholding and withdrawal of artificially administered nutrition and hydration, that, when administered to a qualified patient, will serve only to prolong the process of dying or to maintain the patient in a condition of persistent unconsciousness.  The term "life-sustaining treatment" shall not include the administration of medication or the performance of any medical treatment deemed necessary to alleviate pain nor the normal consumption of food and water;

7.  "Persistently unconscious" means an irreversible condition, as determined by the attending physician and another physician, in which thought and awareness of self and environment are absent;

8.  "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity;

9.  "Physician" means an individual licensed to practice medicine in this state;

10.  "Qualified patient" means a patient eighteen (18) years of age or older who has executed an advance directive and who has been determined to be in a terminal condition or in a persistently unconscious state by the attending physician and another physician who have examined the patient;

11.  "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico; and

12.  "Terminal condition" means an incurable and irreversible condition that, even with the administration of life-sustaining treatment, will, in the opinion of the attending physician and another physician, result in death within six (6) months.

Added by Laws 1992, c. 114, § 3, eff. Sept. 1, 1992.

§63-3101.4.  Advance directive - Form - Inclusion in declarant's medical records - Proxy's authority to make treatment decisions - Designation based on religious beliefs or tenets.

A.  An individual of sound mind and eighteen (18) years of age or older may execute at any time an advance directive governing the withholding or withdrawal of life-sustaining treatment.  The advance directive shall be signed by the declarant and witnessed by two individuals who are eighteen (18) years of age or older who are not legatees, devisees or heirs at law.

B.  An advance directive shall be in substantially the following form:

Advance Directive for Health Care

I, _____________________, being of sound mind and eighteen (18) years of age or older, willfully and voluntarily make known my desire, by my instructions to others through my living will, or by my appointment of a health care proxy, or both, that my life shall not be artificially prolonged under the circumstances set forth below.  I thus do hereby declare:

I.  Living Will

a.  If my attending physician and another physician determine that I am no longer able to make decisions regarding my medical treatment, I direct my attending physician and other health care providers, pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, to withhold or withdraw treatment from me under the circumstances I have indicated below by my initials.  I understand that I will be given treatment that is necessary for my comfort or to alleviate my pain.

b.  If I have a terminal condition or am persistently unconscious:

(1) I direct that life-sustaining treatment shall be withheld or withdrawn if such treatment would only prolong my process of dying, and if my attending physician and another physician determine that I:

(a) have an incurable and irreversible condition that even with the administration of life-sustaining treatment will cause my death within six (6) months, or

(Initial one box only)

YES NO

(b) am in an irreversible condition in which thought and awareness of self and environment are absent.

(Initial one box only)

YES NO

(2) I understand that the subject of the artificial administration of nutrition and hydration (food and water) that will only prolong the process of dying from an incurable and irreversible condition or for individuals who have become persistently unconscious is of particular importance.  I understand that if I do not initial the "yes" boxes below, artificially administered nutrition and hydration will be administered to me.  I further understand that if I initial the "yes" boxes below, I am authorizing the withholding or withdrawal of artificially administered nutrition (food) and hydration (water):

(a) if I have an incurable and irreversible condition that even with the administration of life-sustaining treatment will cause my death within six (6) months, or

(Initial one box only)

YES NO

(b) if I am in an irreversible condition in which thought and awareness of self and environment are absent.

(Initial one box only)

YES NO

(3) I direct that (add other medical directives, if any) ___________________________________________________________________________________________________________________.

(Initial one box only)

YES NO

II.  My Appointment of My Health Care Proxy

If my attending physician and another physician determine that I am no longer able to make decisions regarding my medical treatment, I direct my attending physician and other health care providers pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act to follow the instructions of _______________, whom I appoint as my health care proxy.  If my health care proxy is unable or unwilling to serve, I appoint ______________ as my alternate health care proxy with the same authority.  My health care proxy is authorized to make whatever medical treatment decisions I could make if I were able, except that decisions regarding life-sustaining treatment can be made by my health care proxy or alternate health care proxy only as I have indicated in the foregoing sections.

(Initial one box only)

YES NO

III.  Anatomical Gifts

I direct that at the time of my death my entire body or designated body organs or body parts be donated for purposes of transplantation, therapy, advancement of medical or dental science or research or education pursuant to the provisions of the Uniform Anatomical Gift Act.  Death means either irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the entire brain, including the brain stem.  If I initial the "yes" box below, I specifically donate:

My entire body

Yes

or

The following body organs or parts:

Yes

lungs   liver

pancreas  heart

kidneys   brain

skin   bones/marrow

blood/fluids  tissue

arteries  eyes/cornea/lens

______________.

IV.  General Provisions

a. I understand that if I have been diagnosed as pregnant and that diagnosis is known to my attending physician, this advance directive shall have no force or effect during the course of my pregnancy.

b. In the absence of my ability to give directions regarding the use of life-sustaining procedures, it is my intention that this advance directive shall be honored by my family and physicians as the final expression of my legal right to refuse medical or surgical treatment including, but not limited to, the administration of life-sustaining procedures, and I accept the consequences of such refusal.

c. This advance directive shall be in effect until it is revoked.

d. I understand that I may revoke this advance directive at any time.

e. I understand and agree that if I have any prior directives, and if I sign this advance directive, my prior directives are revoked.

f. I understand the full importance of this advance directive and I am emotionally and mentally competent to make this advance directive.

Signed this _____ day of __________,20 __.

___________________________________

(Signature)

___________________________________

City of

___________________________________

County, Oklahoma

___________________________________

Date of birth

_______________________________________

(Optional for identification purposes)

This advance directive was signed in my presence.

___________________________________

Witness

___________________________, Oklahoma

Residence

___________________________________

Witness

___________________________, Oklahoma

Residence

C.  A physician or other health care provider who is furnished the original or a photocopy of the advance directive shall make it a part of the declarant's medical record and, if unwilling to comply with the advance directive, promptly so advise the declarant.

D.  In the case of a qualified patient, the patient's health care proxy, in consultation with the attending physician, shall have the authority to make treatment decisions for the patient including the withholding or withdrawal of life-sustaining procedures if so indicated in the patient's advance directive.

E.  A person executing an advance directive appointing a health care proxy who may not have an attending physician for reasons based on established religious beliefs or tenets may designate an individual other than the designated health care proxy, in lieu of an attending physician and other physician, to determine the lack of decisional capacity of the person.  Such designation shall be specified and included as part of the advance directive executed pursuant to the provisions of this section.

Added by Laws 1992, c. 114, § 4, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 99, § 1, eff. Nov. 1, 1995; Laws 2003, c. 270, § 1, eff. Nov. 1, 2003; Laws 2004, c. 166, § 1, eff. Nov. 1, 2004.

§63-3101.5.  Advance directive - When and which become operative.

A.  An advance directive becomes operative when:

1.  It is communicated to the attending physician; and

2.  The declarant is no longer able to make decisions regarding administration of life-sustaining treatment.  When the advance directive becomes operative, the attending physician and other health care providers shall act in accordance with its provisions or comply with the provisions of Section 9 of this act.

B.  In the event more than one valid advance directive has been executed and not revoked, the last advance directive so executed shall be construed to be the last wishes of the declarant and shall become operative pursuant to subsection A of this section.

Added by Laws 1992, c. 114, § 5, eff. Sept. 1, 1992.

§63-3101.6.  Advance directive - Revocation.

A.  An advance directive may be revoked in whole or in part at any time and in any manner by the declarant, without regard to the declarant's mental or physical condition.  A revocation is effective upon communication to the attending physician or other health care provider by the declarant or a witness to the revocation.

B.  The attending physician or other health care provider shall make the revocation a part of the declarant's medical record.

Added by Laws 1992, c. 114, § 6, eff. Sept. 1, 1992.

§63-3101.7.  Qualified patient - Determination - Record.

The determination of the attending physician and another physician that the patient is a qualified patient shall become a part of the patient's medical record.

Added by Laws 1992, c. 114, § 7, eff. Sept. 1, 1992.

§63-3101.8.  Qualified patient - Right to make decisions - Patient's comfort or alleviation of pain - Pregnancy.

A.  A qualified patient may make decisions regarding life-sustaining treatment as long as the patient is able to do so.

B.  The Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act does not affect the responsibility of the attending physician or other health care provider to provide for a patient's comfort or alleviation of pain.

C.  The advance directive of a qualified patient known to the attending physician to be pregnant shall not be operative during the course of the pregnancy.  If it is not known if the patient is pregnant, the said physician shall, where appropriate considering age and other relevant factors, determine whether or not the patient is pregnant.

Added by Laws 1992, c. 114, § 8, eff. Sept. 1, 1992.

§63-3101.9.  Physician or health care provider unwilling to comply with act.

An attending physician or other health care provider who is unwilling to comply with the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act shall as promptly as practicable take all reasonable steps to arrange care of the declarant by another physician or health care provider when the declarant becomes a qualified patient.  Once a patient has established a physician-patient relationship with a physician or a provider-patient relationship with another health care provider, if the physician or other health care provider refuses to comply with a medical treatment decision made by or on behalf of the patient pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, or with a medical treatment decision made by such a patient who has decision-making capacity, and if the refusal would in reasonable medical judgment be likely to result in the death of the patient, then the physician or other health care provider must comply with the medical treatment decision pending the completion of the transfer of the patient to a physician or health care provider willing to comply with the decision.  Nothing in this section shall require the provision of treatment if the physician or other health care provider is physically or legally unable to provide or is physically or legally unable to provide without thereby denying the same treatment to another patient.  Nothing in this section may be construed to alter any legal obligation or lack of legal obligation of a physician or other health care provider to provide medical treatment, nutrition, or hydration to a patient who refuses or is unable to pay for them.

Added by Laws 1992, c. 114, § 9, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 99, § 2, eff. Nov. 1, 1995; Laws 1998, c. 164, § 1, emerg. eff. April 28, 1998.

§63-3101.10.  Civil and criminal liability and disciplinary actions.

A.  In the absence of knowledge of the revocation of an advance directive, a person is not subject to civil or criminal liability or discipline for unprofessional conduct for carrying out the advance directive pursuant to the requirements of the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act.

B.  A physician or other health care provider, whose actions under the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act are in accord with reasonable medical standards, is not subject to criminal or civil liability or discipline for unprofessional conduct with respect to those actions; provided, that this subsection may not be construed to authorize a violation of Section 3101.9 of this title.

C.  An individual designated as a health care proxy, pursuant to Section 3101.4 of this title, to make health care decisions for a declarant and whose decisions regarding the declarant are made in good faith pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, is not subject to criminal or civil liability, or discipline for unprofessional conduct with respect to those decisions.

Added by Laws 1992, c. 114, § 10, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 99, § 3, eff. Nov. 1, 1995.

§63-3101.11.  Persons and actions subject to criminal and civil liability and professional discipline.

A.  A physician or other health care provider who willfully fails to arrange the care of a patient in accordance with Section 9 of this act shall be guilty of unprofessional conduct.

B.  A physician who willfully fails to record the determination of the patient's condition in accordance with Section 7 of this act shall be guilty of unprofessional conduct.

C.  Any person who willfully conceals, cancels, defaces, alters, or obliterates the advance directive of another without the declarant's consent, or who falsifies or forges a revocation of the advance directive of another shall be, upon conviction, guilty of a felony.

D.  A person who in any way falsifies or forges the advance directive of another, or who willfully conceals or withholds personal knowledge of a revocation as provided in Section 6 of this act shall be, upon conviction, guilty of a felony.

E.  A person who requires or prohibits the execution of an advance directive as a condition for being insured for, or receiving, health care services shall be, upon conviction, guilty of a felony.

F.  A person who coerces or fraudulently induces another to execute an advance directive or revocation shall be, upon conviction, guilty of a felony.

G.  The sanctions provided in this section do not displace any sanction applicable under other law.

Added by Laws 1992, c. 114, § 11, eff. Sept. 1, 1992.

§63-3101.12.  Interpretation, construction and application of act.

A.  Death resulting from the withholding or withdrawal of life-sustaining treatment in accordance with the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act shall not constitute, for any purpose, a suicide or homicide.

B.  The making of an advance directive pursuant to Section  3101.4 of this title shall not affect in any manner the sale, procurement, or issuance of any policy of life insurance or annuity, nor shall it affect, impair, or modify the terms of an existing policy of life insurance or annuity.  A policy of life insurance or annuity shall not be legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining treatment from an insured qualified patient, regardless of any term of the policy or annuity to the contrary.

C.  A person shall not prohibit or require the execution of an advance directive as a condition for being insured for, or receiving, health care services.

D.  The Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act creates no presumption concerning the intention of an individual who has revoked or has not executed an advance directive with respect to the use, withholding, or withdrawal of life-sustaining treatment in the event the individual becomes persistently unconscious or in a terminal condition.

E.  The Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act shall not affect the right of a patient to make decisions regarding use of life-sustaining treatment, so long as the patient is able to do so, or impair or supersede any right or responsibility that a person has to effect the withholding or withdrawal of medical care.

F.  The Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act shall not require any physician or other health care provider to take any action contrary to reasonable medical standards; provided, that this subsection may not be construed to authorize a violation of Section 3101.9 of this title.

G.  The Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act shall not be construed to condone, authorize, or approve mercy killing, assisted suicide, or euthanasia.

H.  Failure to designate a health care proxy in accordance with Section 3101.4 of this title shall not be interpreted to invalidate the authority of a health care proxy to make life-sustaining treatment decisions if otherwise authorized by law.

Added by Laws 1992, c. 114, § 12, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 99, § 4, eff. Nov. 1, 1995.

§63-3101.13.  Advance directive - Presumption of compliance with act.

In the absence of knowledge to the contrary, a physician or other health care provider may presume that an advance directive complies with the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act and is valid.

Added by Laws 1992, c. 114, § 13, eff. Sept. 1, 1992.

§63-3101.14.  Formal documents executed out of state valid for certain purposes.

Execution of a formal document by an individual, which provides for the withholding or withdrawal of life-sustaining treatment for that individual or for the appointment of another to withhold or withdraw life-sustaining treatment, executed in another state in compliance with the law of that state or of this state is valid for purposes of the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act to the extent the formal document does not exceed authorizations allowed under the laws of this state.

Added by Laws 1992, c. 114, § 14, eff. Sept. 1, 1992.

§63-3101.15.  Directives executed prior to change in law.

A.  Any directive to a physician executed pursuant to the former Oklahoma Natural Death Act, 63 O.S. 1991, Section 3101 et seq., which was executed prior to September 1, 1992, shall be enforceable according to its terms until revoked and shall have the same force and effect as if made pursuant to this act.  Such directive shall be binding on the attending physician whether or not the person who executed the directive was in a terminal condition at the time of execution unless there is evidence that the person executing the directive intended that it should be binding only if executed or re-executed after the person became afflicted with a terminal condition as defined by the former Oklahoma Natural Death Act.

B.  Any advance directive executed prior to the enactment of any amendment to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act which substantially complied with the law in effect at the time of the execution of the directive shall be enforceable according to its terms until revoked and shall have the same force and effect as if made pursuant to this act, as amended.

Added by Laws 1992, c. 114, § 15, eff. Sept. 1, 1992.  Amended by Laws 1995, c. 99, § 5, eff. Nov. 1, 1995.

§63-3101.16.  Person making life-sustaining treatment decisions pursuant to act for declarant - Basis of decision.

An individual making life-sustaining treatment decisions pursuant to the provisions of the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act for a declarant shall make such decisions based on the known intentions, personal views and best interests of the declarant.  If evidence of the declarant's wishes is sufficient, those wishes shall control.  If there is not sufficient evidence of the wishes of the declarant, the decisions shall be based on the reasonable judgment of the individual so deciding about the values of the declarant and what the wishes of the declarant would be based upon those values.

Added by Laws 1992, c. 114, § 16, eff. Sept. 1, 1992.

§63-3102.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3102A.  Experimental treatments, tests or drugs - Persons eligible to give consent.

A.  When an adult person, because of a medical condition, is treated by a licensed medical doctor or doctor of osteopathy holding a faculty appointment at a medical school accredited by the Liaison Committee on Medical Education or American Osteopathic Association, or holding clinical privileges at a healthcare institution that conducts human subject research approved by local institutional review board, and such person is incapable of giving informed consent for a local-institutional-review-board-approved experimental treatment, test or drug, then such treatment, test or drug may proceed upon obtaining informed consent of a legal guardian, attorney-in-fact with health care decision authority, or a family member in the following order of priority:

1.  The spouse, unless the patient has no spouse, or is separated, or the spouse is physically or mentally incapable of giving consent, or the spouse's location is unknown or the spouse is overseas, or the spouse is otherwise not available;

2.  An adult son or daughter;

3.  Either parent;

4.  An adult brother or sister; or

5.  A relative by blood or marriage.

B.  Nothing in this section shall authorize such legal guardian, attorney-in-fact or family member to consent to treatment in contravention to such incapacitated person's expressed permission or prohibition regarding such treatment.

Added by Laws 1997, c. 122, § 1, eff. Nov. 1, 1997.  Amended by Laws 2005, c. 211, § 4, eff. Nov. 1, 2005.

§63-3103.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3103.1.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3104.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3105.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3106.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3107.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3108.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3109.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3110.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§63-3111.  Repealed by Laws 1992, c. 114, § 20, eff. Sept. 1, 1992.

§633121.  Short title.

Sections 1 through 3 of this act shall be known and may be cited as the "Uniform Determination of Death Act".

Added by Laws 1986, c. 262, § 1.

§633122.  Declaration of death.

An individual who has sustained either:

1.  irreversible cessation of circulatory and respiratory functions, or

2.  irreversible cessation of all functions of the entire brain, including the brain stem,

is dead.  A determination of death must be made in accordance with accepted medical standards; provided however all reasonable attempts to restore spontaneous circulatory or respiratory functions shall first be made, prior to such declaration.

Added by Laws 1986, c. 262, § 2.

§633123.  Application and construction.

The Uniform Determination of Death Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

This act does not concern itself with living wills, death with dignity, euthanasia, rules on death certificates, maintaining life support beyond brain death in cases of pregnant women or of organ donors, and protection for the dead body.

Added by Laws 1986, c. 262, § 3.

§63-3131.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Do-Not-Resuscitate Act".

Added by Laws 1997, c. 327, § 1, eff. Nov. 1, 1997.

§63-3131.2.  Legislative intent.

It is the intention of the Legislature to recognize that the existence of do-not-resuscitate identification or consent correctly expresses the will of any person who bears it and that foreign courts recognize this expression and give full faith and credit to do-not-resuscitate identification or consent.

Added by Laws 1997, c. 327, § 2, eff. Nov. 1, 1997.

§63-3131.3.  Definitions.

As used in the Oklahoma Do-Not-Resuscitate Act:

1.  "Attending physician" means a licensed physician who has primary responsibility for treatment or care of the person.  If more than one physician shares that responsibility, any of those physicians may act as the attending physician under the provisions of the Oklahoma Do-Not-Resuscitate Act;

2.  "Cardiopulmonary resuscitation" means those measures used to restore or support cardiac or respiratory function in the event of a cardiac or respiratory arrest;

3.  "Do-not-resuscitate identification" means a standardized identification necklace, bracelet, or card as set forth in the Oklahoma Do-Not-Resuscitate Act that signifies that a do-not-resuscitate consent or order has been executed for the possessor;

4.  "Do-not-resuscitate order" means an order issued by a licensed physician that cardiopulmonary resuscitation should not be administered to a particular person;

5.  "Emergency medical services personnel" means firefighters, law enforcement officers, emergency medical technicians, paramedics, or other emergency services personnel, providers, or entities, acting within the usual course of their professions;

6.  "Health care decision" means a decision to give, withhold, or withdraw informed consent to any type of health care including, but not limited to, medical and surgical treatments including life-prolonging interventions, nursing care, hospitalization, treatment in a nursing home or other extended care facility, home health care, and the gift or donation of a body organ or tissue;

7.  "Health care agency" means an agency established to administer or provide health care services and which is commonly known by a wide variety of titles including, but not limited to, hospitals, medical centers, ambulatory health care facilities, physicians' offices and clinics, extended care facilities operated in connection with hospitals, nursing homes, extended care facilities operated in connection with rehabilitation centers, home care agencies and hospices;

8.  "Health care provider" means any physician, dentist, nurse, paramedic, psychologist, or other person providing medical, dental, nursing, psychological, hospice, or other health care services of any kind;

9.  "Incapacity" means the inability, because of physical or mental impairment, to appreciate the nature and implications of a health care decision, to make an informed choice regarding the alternatives presented, and to communicate that choice in an unambiguous manner; and

10.  "Representative" means an attorney-in-fact for health care decisions acting pursuant to the Uniform Durable Power of Attorney Act, a health care proxy acting pursuant to the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, or a guardian of the person appointed under the Oklahoma Guardianship and Conservatorship Act.

Added by Laws 1997, c. 327, § 3, eff. Nov. 1, 1997.

§63-3131.4.  Health care presumption and exceptions - Health care agencies not required to provide certain treatment, facilities or services.

A.  Every person shall be presumed to consent to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest, unless one or more of the following conditions, of which the health care provider has actual knowledge, apply:

1.  The person has notified such person's attending physician that the person does not consent to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest and that notification has been entered in the patient's medical records;

2.  The parent or guardian of a minor child, after consultation with the minor child's attending physician, has notified the minor child's attending physician that the parent or guardian does not consent to the administration of cardiopulmonary resuscitation in the event of the minor child's cardiac or respiratory arrest, and that the minor child, if capable of doing so and possessing sufficient understanding and appreciation of the nature and consequences of the treatment decision despite the minor child's chronological age, has not objected to this decision of the parent or guardian, and such notification has been entered in the minor child's medical records; provided, medically indicated treatment may not be withheld from a disabled infant with life-threatening conditions to the extent that such medically indicated treatment is required by federal law or regulations as a condition for the receipt of federally funded grants to this state for child abuse and neglect prevention and treatment programs;

3.  An incapacitated person's representative has notified the incapacitated person's attending physician that the representative, based on the known wishes of the incapacitated person, does not consent to the administration of cardiopulmonary resuscitation in the event of the incapacitated person's cardiac or respiratory arrest and that notification has been entered in the patient's medical records;

4.  An attending physician of an incapacitated person without a representative knows by clear and convincing evidence that the incapacitated person, when competent, decided on the basis of information sufficient to constitute informed consent that the person would not have consented to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest.  Clear and convincing evidence for this purpose shall include oral, written, or other acts of communication between the patient, when competent, and family members, health care providers, or others close to the patient with knowledge of the patient's personal desires;

5.  A do-not-resuscitate consent form in accordance with the provisions of the Oklahoma Do-Not-Resuscitate Act has been executed for that person; or

6.  An executed advance directive for health care, or other document recognized by the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act, directing that life-sustaining treatment not be performed in the event of cardiac or respiratory arrest, is in effect for that person, pursuant to the provisions of paragraph 1 of Section 3101.3 or Section 3101.14 of this title.

B.  Health care agencies shall maintain written policies and procedures with respect to do-not-resuscitate orders, do-not-resuscitate consent forms, and certifications of physician.  Such written policies and procedures shall ensure the following rights to all persons under the care of health care agencies:

1.  All decisions with respect to the administration of cardiopulmonary resuscitation shall be made by the patient unless it is appropriate under this section for the patient's representative, as defined by Section 3131.3 of this title, to do so.  The reason the representative, rather than the patient, has made a decision shall be documented in the patient's medical record.

2.   a. No decision by the patient's representative shall be made until the representative has been instructed in writing by the patient's attending physician that such representative is deciding what the incapacitated person would have wanted if the incapacitated person could speak for himself or herself.  In addition, the attending physician shall encourage consultation among all reasonably available representatives, family members, and persons close to the incapacitated person to the extent feasible in the circumstances of the case.

b. Whenever possible, the attending physician shall explain to the representative and family members the nature and consequences of the decision to be made.  Evidence that this explanation was provided shall be documented in the medical records of the incapacitated person.

3.  Health care agencies shall provide ongoing education to patients, health care providers, and the community on issues concerning use of the do-not-resuscitate consent form.

C.  Nothing in the Oklahoma Do-Not-Resuscitate Act shall require:

1.  A health care agency to institute or maintain the ability to provide cardiopulmonary resuscitation or to expand its existing equipment, facilities, or personnel to provide cardiopulmonary resuscitation; provided, if such health care agency does not provide cardiopulmonary resuscitation, this policy shall be communicated in writing to the person or representative prior to the person coming under the care of the health care agency; and

2.  A physician, health care provider, or health care agency to begin or continue the administration of cardiopulmonary resuscitation when, in reasonable medical judgment, it would not prevent the imminent death of the patient.

Added by Laws 1997, c. 327, § 4, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 164, § 2, emerg. eff. April 28, 1998; Laws 1999, c. 335, § 1, eff. Nov. 1, 1999.

§63-3131.5.  Consent form.

A.  For persons under the care of a health care agency, a do-not-resuscitate order shall, if issued, be in accordance with the policies and procedures of the health care agency as long as not in conflict with the provisions of the Oklahoma Do-Not-Resuscitate Act.

B.  The do-not-resuscitate consent form shall be in substantially the following form:

FRONT PAGE

OKLAHOMA DO-NOT-RESUSCITATE (DNR) CONSENT FORM

I, _________________________, request limited health care as described in this document.  If my heart stops beating or if I stop breathing, no medical procedure to restore breathing or heart function will be instituted by any health care provider including, but not limited to, emergency medical services (EMS) personnel.

I understand that this decision will not prevent me from receiving other health care such as the Heimlich maneuver or oxygen and other comfort care measures.

I understand that I may revoke this consent at any time in one of the following ways:

1.  If I am under the care of a health care agency, by making an oral, written, or other act of communication to a physician or other health care provider of a health care agency;

2.  If I am not under the care of a health care agency, by destroying my do-not-resuscitate form, removing all do-not-resuscitate identification from my person, and notifying my attending physician of the revocation;

3.  If I am incapacitated and under the care of a health care agency, my representative may revoke the do-not-resuscitate consent by written notification of a physician or other health care provider of the health care agency or by oral notification of my attending physician; or

4.  If I am incapacitated and not under the care of a health care agency, my representative may revoke the do-not-resuscitate consent by destroying the do-not-resuscitate form, removing all do-not-resuscitate identification from my person, and notifying my attending physician of the revocation.

I give permission for this information to be given to EMS personnel, doctors, nurses, and other health care providers.  I hereby state that I am making an informed decision and agree to a do-not-resuscitate order.

____________________ OR ________________________________

Signature of Person Signature of Representative

(Limited to an attorney-in-fact for health care decisions acting under the Durable Power of Attorney Act, a health care proxy acting under the Oklahoma Rights of the Terminally Ill or Persistently Unconscious Act or a guardian of the person appointed under the Oklahoma Guardianship and Conservatorship Act.)

This DNR consent form was signed in my presence.

______________ ______________________  _____________

Date Signature of Witness  Address

______________________  _____________

Signature of Witness  Address

BACK OF PAGE

CERTIFICATION OF PHYSICIAN

(This form is to be used by an attending physician only to certify that an incapacitated person without a representative would not have consented to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest.  An attending physician of an incapacitated person without a representative must know by clear and convincing evidence that the incapacitated person, when competent, decided on the basis of information sufficient to constitute informed consent that such person would not have consented to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest.  Clear and convincing evidence for this purpose shall include oral, written, or other acts of communication between the patient, when competent, and family members, health care providers, or others close to the patient with knowledge of the patient's desires.)

I hereby certify, based on clear and convincing evidence presented to me, that I believe that ___________________________

Name of Incapacitated Person

would not have consented to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest.  Therefore, in the event of cardiac or respiratory arrest, no chest compressions, artificial ventilation, intubations, defibrillation, or emergency cardiac medications are to be initiated.

__________________________ _____________________________

Physician's Signature/Date Physician's Name (PRINT)

_________________________________________________________________

Physician's Address/Phone

C.  Witnesses must be individuals who are eighteen (18) years of age or older who are not legatees, devisees or heirs at law.

D.  It is the intention of the Legislature that the preferred, but not required, do-not-resuscitate form in Oklahoma shall be the form set out in subsection B of this section.

Added by Laws 1997, c. 327, § 5, eff. Nov. 1, 1997.

§63-3131.6.  Compliance required.

Health care providers shall, when presented with the original or copy of any do-not-resuscitate consent form created as provided under Section 5 of this act, take appropriate actions to comply with the do-not-resuscitate request.

Added by Laws 1997, c. 327, § 6, eff. Nov. 1, 1997.

§63-3131.7.  Revocation of consent.

A.  At any time, a person under the care of a health care agency may revoke such person's do-not-resuscitate consent by making an oral, written, or other act of communication to a physician or other health care provider of a health care agency.

B.  At any time, a person not under the care of a health care agency may revoke such person's do-not-resuscitate consent by destroying the form and removing all do-not-resuscitate identification from the person.  The person is responsible for notifying such person's attending physician of the revocation.

C.  At any time, the parent or guardian of a minor child, or the minor child, if capable of doing so and possessing sufficient understanding and appreciation of the nature and consequences of the treatment decision despite the minor child's chronological age, may revoke the do-not-resuscitate consent for the minor child by making an oral, written, or other act of communication to a physician or other health care provider.  The parent or guardian of the minor child is responsible for notifying the minor child's attending physician of the revocation.

D.  At any time, a representative may revoke the do-not-resuscitate consent for an incapacitated person under the care of a health care agency by notifying a physician or other health care provider of the health care agency of the revocation of consent in writing or by orally notifying the attending physician.

E.  At any time, a representative may revoke the do-not-resuscitate consent for an incapacitated person not under the care of a health care agency by destroying the form and removing all do-not-resuscitate identification from the person.  The representative is responsible for notifying the person's attending physician of the revocation.

F.  The attending physician who is informed of or provided with a revocation of consent to a do-not-resuscitate order pursuant to this section shall immediately cancel the order if the person is under the care of a health care agency and shall notify the health care providers of the health care agency responsible for the person's care of the revocation and cancellation.  Any professional staff of the health care agency who is informed of or provided with a revocation of consent for a do-not-resuscitate order pursuant to this section shall immediately notify the attending physician of the revocation.

Added by Laws 1997, c. 327, § 7, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 164, § 3, emerg. eff. April 28, 1998.

§63-3131.8.  Protection from criminal prosecution, civil liability and professional discipline.

A.  No health care provider, health care agency, or individual employed by, acting as the agent of, or under contract with any such health care provider, health care agency, or individual shall be subject to criminal prosecution, civil liability, or discipline for unprofessional conduct for carrying out in good faith a do-not-resuscitate consent or order authorized by the Oklahoma Do-Not-Resuscitate Act on behalf of a person as instructed by the person or representative or for those actions taken in compliance with the standards and procedures set forth in the Oklahoma Do-Not-Resuscitate Act.

B.  No health care provider, health care agency, individual employed by, acting as agent of, or under contract with any such health care provider, health care agency or individual or other individual who witnesses a cardiac or respiratory arrest shall be subject to criminal prosecution, civil liability or discipline for unprofessional conduct for providing cardiopulmonary resuscitation to a person for whom a do-not-resuscitate consent or order has been issued; provided, that such individual:

1.  Reasonably and in good faith was unaware of the issuance of a do-not-resuscitate consent or order; or

2.  Reasonably and in good faith believed that consent to a do- not-resuscitate order had been revoked or canceled.

C.  Any physician who refuses to issue a do-not-resuscitate order at a person's request or any health care provider or health care agency who refuses to comply with a do-not-resuscitate consent or order entered pursuant to the Oklahoma Do-Not-Resuscitate Act shall take reasonable steps to advise the person or representative of the person promptly that the physician is unwilling to effectuate the consent or order and shall as promptly as practicable take all reasonable steps to arrange care of the person by another physician or health care provider.

Added by Laws 1997, c. 327, § 8, eff. Nov. 1, 1997.

§63-3131.9.  Certain conditions for insurance prohibited.

A.  No policy of life insurance shall be impaired, modified, or invalidated in any manner by the issuance of a do-not-resuscitate consent or order, notwithstanding any term of the policy to the contrary.

B.  A person may not prohibit or require the issuance of a do-not-resuscitate consent or order for an individual as a condition of insurance or for receiving health care services.

Added by Laws 1997, c. 327, § 9, eff. Nov. 1, 1997.

§63-3131.10.  Consent or order to accompany person.

If a person with a do-not-resuscitate consent or order is transferred from such person's home to the care of a health care agency or from the care of one health care agency to another health care agency, the existence of a do-not-resuscitate consent or order shall be communicated to the receiving health care agency prior to the transfer, and a copy of the written do-not-resuscitate consent or order shall accompany the person to the health care agency receiving the person and shall remain effective unless revoked as provided in Section 7 of this act.

Added by Laws 1997, c. 327, § 10, eff. Nov. 1, 1997.

§63-3131.11.  Effect of act.

A.  Except as otherwise provided in the Oklahoma Do-Not-Resuscitate Act, a person's right to receive and a health care provider's responsibility to administer cardiopulmonary resuscitation shall not be impaired.  Nothing in the Oklahoma Do-Not-Resuscitate Act shall impair or supersede a person's right to choose to have cardiopulmonary resuscitation withheld or provided or a health care provider's responsibility to withhold or provide cardiopulmonary resuscitation as provided by law.  In this respect, the provisions of the Oklahoma Do-Not-Resuscitate Act are cumulative.

B.  In the event of cardiac or respiratory arrest, a patient's attending physician or other health care provider must comply with such patient's request for cardiopulmonary resuscitation whether requested by such patient or such patient's representative, or required by such patient's advance directive.

C.  Nothing in the Oklahoma Do-Not-Resuscitate Act shall be construed to preclude a court of competent jurisdiction from approving the issuance of a do-not-resuscitate order under circumstances other than those under which such an order may be issued pursuant to the provisions of the Oklahoma Do-Not-Resuscitate Act.

D.  The provisions of the Oklahoma Do-Not-Resuscitate Act shall not affect the validity of do-not-resuscitate consents or orders that were executed prior to November 1, 1997.

Added by Laws 1997, c. 327, § 11, eff. Nov. 1, 1997.  Amended by Laws 1998, c. 164, § 4, emerg. eff. April 28, 1998.

§63-3131.12.  Duties of the Department of Human Services.

A.  The Director of the Department of Human Services, no later than one (1) year after the effective date of this act, shall implement the statewide distribution of do-not-resuscitate forms which comply with Section 5 of this act.

B.  Do-not-resuscitate identification as set forth in the Oklahoma Do-Not-Resuscitate Act shall consist of either a medical condition bracelet, necklace, or card with the inscription of the patient's name, date of birth in numerical form, and "Oklahoma do-not-resuscitate" on it.  No other identification or wording shall be deemed to comply with the provisions of the Oklahoma Do-Not-Resuscitate Act.  This identification shall be issued only upon presentation of a properly executed do-not-resuscitate consent form as set forth in Section 5 of this act.

C.  The Director of the Department of Human Services, no later than one (1) year after the effective date of this act, shall be responsible for establishing a system for distribution of the do-not-resuscitate forms and identification bracelets, necklaces, or cards.

D.  The legal services developer from the Aging Services Division of the Department of Human Services, no later than one (1) year after the effective date of this act, shall develop and implement a statewide educational effort to inform the public of their right to accept or refuse cardiopulmonary resuscitation and to request their physician to write a do-not-resuscitate order for them, and to urge health care agencies within this state to utilize a do-not-resuscitate form which complies with Section 5 of this act.

Added by Laws 1997, c. 327, § 12, eff. Nov. 1, 1997.

§63-3131.13.  Construction of act.

The withholding of cardiopulmonary resuscitation from a person in accordance with the provisions of the Oklahoma Do-Not-Resuscitate Act shall not, for any purpose, constitute suicide or homicide.  The withholding of cardiopulmonary resuscitation from a person in accordance with the provisions of the Oklahoma Do-Not-Resuscitate Act, however, shall not relieve any individual of responsibility for any civil or criminal acts that may have caused the person's condition.  Nothing in the Oklahoma Do-Not-Resuscitate Act shall be construed to legalize, condone, authorize, or approve mercy killing or assisted suicide.

Added by Laws 1997, c. 327, § 13, eff. Nov. 1, 1997.

§63-3131.14.  Application of act.

The provisions of the Oklahoma Do-Not-Resuscitate Act apply to all persons regardless of whether or not they have completed an advance directive for health care, provided that the provisions of the Oklahoma Do-Not-Resuscitate Act may not be construed to authorize issuance of a do-not-resuscitate order in violation of a currently valid advance directive for health care.

Added by Laws 1997, c. 327, § 14, eff. Nov. 1, 1997.

§63-3141.1.  Short title - Legislative intent.

A.  Sections 1 through 8 of this act shall be known and may be cited as the "Assisted Suicide Prevention Act".

B.  It is the intent of the Oklahoma Legislature to protect vulnerable persons from suicide, to reduce the cost to taxpayers of enforcing the assisted-suicide laws by promoting civil enforcement and providing for reimbursement of attorney fees by those found to be violating the law.

Added by Laws 1998, c. 194, § 1, eff. Nov. 1, 1998.

§63-3141.2.  Definitions.

As used in the Assisted Suicide Prevention Act:

1.  "Licensed health care professional" means a physician and surgeon, podiatrist, osteopath, osteopathic physician and surgeon, physician assistant, nurse, dentist, or pharmacist; and

2.  "Suicide" means the act or instance of intentionally taking one's own life.

Added by Laws 1998, c. 194, § 2, eff. Nov. 1, 1998.

§63-3141.3.  Violations.

A person violates the Assisted Suicide Prevention Act when the person, with the purpose of assisting another person to commit or to attempt to commit suicide, knowingly either:

1.  Provides the physical means by which another person commits or attempts to commit suicide; or

2.  Participates in a physical act by which another person commits or attempts to commit suicide.

Added by Laws 1998, c. 194, § 3, eff. Nov. 1, 1998.

§63-3141.4.  Acts not constituting violations.

A.  A licensed health care professional who administers, prescribes, or dispenses medications or procedures for the purpose of alleviating pain or discomfort, even if their use may increase the risk of death, shall not be deemed to have violated Section 3 of this act or Section 813 or 814 of Title 21 of the Oklahoma Statutes so long as such medications or procedures are not also furnished for the purpose of causing, or the purpose of assisting in causing, death for any reason.

B.  A licensed health care professional who withholds or withdraws a medically administered, life-sustaining procedure does not violate Section 3 of this act or Sections 813 or 814 of Title 21 of the Oklahoma Statutes.

C.  This section shall not be construed to affect the duty of care or the legal requirements concerning acts or omissions under subsections A or B of this section.

Added by Laws 1998, c. 194, § 4, eff. Nov. 1, 1998.

§63-3141.5.  Injunctions - Persons who may bring.

A cause of action for injunctive relief may be maintained against any person who is reasonably believed to be about to violate, who is in the course of violating, or who has violated Section 3 of this act by any person who is:

1.  The spouse, parent, child, or sibling of the person who would commit suicide;

2.  Entitled to inherit from the person who would commit suicide;

3.  A current or former health care provider of the person who would commit suicide;

4.  A public official with appropriate jurisdiction to prosecute or enforce the laws of this state;

5.  A guardian of the person who would commit suicide;

6.  The Department of Human Services; or

7.  An attorney-in-fact of the person who would commit suicide.

Such an injunction shall legally prevent the person from assisting any suicide in this state regardless of who is being assisted.

Added by Laws 1998, c. 194, § 5, eff. Nov. 1, 1998.

§63-3141.6.  Actions for damages - Persons who may bring.

Any person given standing by paragraph 1 or 2 of Section 5 of this act, or the person who would have committed suicide, in the case of an attempt, may maintain a cause of action against any person who violates or attempts to violate Section 3 of this act for compensatory damages and punitive damages.  Any person given standing by paragraphs 3 through 7 of Section 5 of this act may maintain a cause of action against any person who violates or attempts to violate Section 3 of this act for punitive damages.  An action under this section may be brought whether or not the plaintiff had prior knowledge of the violation or attempt.

Added by Laws 1998, c. 194, § 6, eff. Nov. 1, 1998.

§63-3141.7.  Attorney fees.

In any action or proceeding brought pursuant to Section 5 or 6 of this act, the court shall allow the prevailing plaintiff a reasonable attorney fee as part of its costs.  If the court determines that the action or proceeding was brought frivolously or in bad faith, the court shall allow a prevailing defendant a reasonable attorney fee as part of its costs.

Added by Laws 1998, c. 194, § 7, eff. Nov. 1, 1998.

§63-3141.8.  Revocation or suspension of license or certificate.

The licensing agency which issued a license or certification to a licensed health care professional who assists in a suicide in violation of Section 3 of this act shall revoke or suspend the license or certificate of that person upon receipt of:

1.  A copy of the record of criminal conviction or plea of guilty for a felony in violation of Section 813, 814 or 815 of Title 21 of the Oklahoma Statutes;

2.  A copy of the record of a judgment of contempt of court for violating an injunction issued under Section 5 of this act; or

3.  A copy of the record of a judgment assessing damages under Section 6 of this act.

Added by Laws 1998, c. 194, § 8, eff. Nov. 1, 1998.

§63-3151.  Suicide data collection system - Confidentiality of data - Penalties.

A.  The Legislature hereby directs the State Department of Health to develop a state suicide data collection system to provide reliable data about attempted suicides in this state.  In developing the system the Department shall:

1.  Include information on the incidence of suicide attempts;

2.  Include demographic information on persons who attempt suicide; and

3.  Explore prevention strategies for reducing the number of attempted suicides and suicides.

B.  As used in this section:

1.  "Attempted suicide" means a voluntary and intentional injury to one's own body with the goal of ending one's own life;

2.  "E-codes" are external cause of injury codes contained in the International Classification of Diseases - 9th Revision; and

3.  "Suicide" means a voluntary and intentional taking of one's own life;

C.  The State Board of Health shall, if funds are available, establish a system for collecting information concerning attempted suicides among persons who were hospitalized or who were treated and released.  In establishing the system, the Board may require hospitals, and other related institutions, as defined in Section 1-701 of Title 63 of the Oklahoma Statutes, to include E-codes on all patient discharge data or, if necessary, to complete and submit a Report of Suicide Attempt form to be made available by the State Department of Health.

D.  The system shall be implemented statewide.

E.  Individual forms, computer tapes or other forms of data collected pursuant to this section shall be confidential and shall not be public records as defined in the Oklahoma Open Records Act.

F.  The confidentiality of identifying information is to be protected, and the pertinent statutes and rules of the State of Oklahoma and the regulations of the federal government relative to confidentiality shall apply.

G.  Identifying information shall not be disclosed and shall not be used for any purpose except statistical reporting and data analysis.

H.  Nothing in this section shall prohibit the publishing of statistical compilations relating to suicide attempts which do not in any way identify individual cases or individual sources of information.

I.  1.  A violation of the provisions of this section by an employee of the Department shall be grounds for termination of employment.

2.  Any person who violates the provisions of this section shall also be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of One Thousand Dollars ($1,000.00) or imprisonment in the county jail for up to one (1) year, or by both such fine and imprisonment.

J.  The State Board of Health is authorized to promulgate rules to carry out the provisions of this section.

Added by Laws 2001, c. 168, § 6, emerg. eff. May 2, 2001.

§63-3201.  Short title.

This act shall be known and may be cited as the "University Hospitals Authority Act".

Added by Laws 1993, c. 330, § 1, eff. July 1, 1993.

§63-3202.  Definitions.

As used in the University Hospitals Authority Act:

1.  "University Hospitals" include the Oklahoma Memorial Hospital, which shall be renamed University Hospital; the Children's Hospital of Oklahoma; the Child Study Center; and the O'Donoghue Rehabilitation Institute;

2.  "Authority" means the University Hospitals Authority;

3.  "Department" means the Department of Human Services; and

4.  "Commission" means the Commission for Human Services or the Oklahoma Public Welfare Commission.

Added by Laws 1993, c. 330, § 2, emerg. eff. June 8, 1993.

§63-3203.  Purposes - Legislative findings - Continued subsidized indigent health care - Powers of Board of Regents of University of Oklahoma.

A.  The purposes of the University Hospitals Authority Act are to provide for an effective and efficient administration, to ensure a dependable source of funding, and to effectuate the mission and purposes of the University Hospitals Authority.  The mission and purposes of the University Hospitals are to serve as general hospitals, to serve as teaching and training facilities for students enrolled at the University of Oklahoma, to serve as a site for conducting medical and biomedical research by faculty members of the University of Oklahoma Health Sciences Center and to provide care for the medically indigent.  The University Hospitals shall maintain a close affiliation with the University of Oklahoma Health Sciences Center and shall coordinate their operations and activities in a cooperative manner.  In addition, the University Hospitals Authority shall provide indigent and nonindigent patient care, as more fully described herein.

B.  The Legislature finds that the needs of the citizens of this state and the needs of the University of Oklahoma Health Sciences Center will be best served if the University Hospitals are operated by a separate Authority charged with the mission of operating or leasing the operations of the teaching hospitals for the benefit of the colleges of the University of Oklahoma Health Sciences Center and providing care for the medically indigent.

C.  The University Hospitals Authority, by receiving the assets and operating obligations, shall ensure that the costs of delivering medically indigent care continue to be subsidized in excess of the state reimbursement for the medically indigent, consistent with the teaching hospitals' past policy and performance and that of the University of Oklahoma Health Sciences Center.  The Authority shall make or cause to be made every reasonable effort to continue the hospitals' historic commitment to the provision of uncompensated care and that the allocation and investment of resources shall be made with a view to maximizing the hospitals' long-term ability to provide uncompensated care, except as may be modified by changes in federal or state law.  The University Hospitals Authority shall ensure that indigent care provided by the Oklahoma Medical Center during a fiscal year shall be equal to or exceed one hundred twenty percent (120%) of the annual appropriation to the University Hospitals Authority for indigent care.  The level of indigent care provided shall be based on Medicare costs as determined by the most recent report filed by any operating entity of the University Hospitals with the federal Health Care Finance Administration.

D.  As used in this section, "indigent care" means charity care, Medicaid contractual allowances, all debt arising from accounts for which there is no third-party coverage including services provided to the Department of Corrections and Department of Mental Health and Substance Abuse Services as otherwise required by law.  For purposes of this subsection, third-party coverage shall not include Medicaid coverage.

E.  The Board of Regents of the University of Oklahoma shall retain full power to govern the personnel, curriculum and facilities of the University of Oklahoma.

Added by Laws 1993, c. 330, § 3, emerg. eff. June 8, 1993.  Amended by Laws 1995, c. 263, § 1; Laws 1997, c. 174, § 1, emerg. eff. May 8, 1997; Laws 2000, 1st Ex.Sess., c. 8, § 11, eff. July 1, 2000; Laws 2002, c. 384, § 3, emerg. eff. June 4, 2002.

§63-3204.  University Hospitals - Transfer of jurisdiction, supervision, management and control.

A.  Until July 1, 1993, the University Hospitals shall be under the jurisdiction, supervision, management and control of the Department of Human Services and the Commission for Human Services.

B.  Effective July 1, 1993, the University Hospitals are hereby transferred from the Department of Human Services and the Commission for Human Services to the University Hospitals Authority.

C.  The transfer shall include:

1.  All powers, duties, responsibilities, properties, assets, fund balances, encumbrances, obligations, records, personnel and liabilities, including, but not limited to, liability for all University Hospital employees' sick leave, annual leave, holidays, unemployment benefits and workers' compensation benefits accruing to employees prior to July 1, 1993, which are attributable to the University Hospitals; provided, however, that any claims arising under the Governmental Tort Claims Act and filed prior to July 1, 1993, and from any other actions filed prior to July 1, 1993, shall remain the responsibility of the Department of Human Services and the Commission for Human Services.  All claims arising prior to July 1, 1993 and for which no action has been filed shall be paid by the Risk Management Program;

2.  The attorney employed by the Department of Human Services who provides legal representation for the University Hospitals Authority facilities.  The Authority shall make such attorney available, at the request of the Department, for purposes of resolving and terminating any claims arising from alleged medical malpractice and other actions filed prior to July 1, 1993.  The Authority and the Department of Human Services shall enter into an interagency agreement for the purpose of assisting the Department in resolving claims and other actions;

3.  Children's Hospital of Oklahoma and all buildings and appurtenances located on land which is described as follows:  Blocks B, 3, 4, 12 and 13, and the North 30 feet of Block 14; and Lots 6 through 15, Block 21, CULBERTSON HEIGHTS ADDITION less and except the West 7 feet of Lot 5 and all of Lots 6 through 19, and the East 5 feet of Lot 20 and the North 59.5 feet of Lots 21 through 26, and the North 59.5 feet of the West 49.5 feet of Lot 27, all in Block 13, CULBERTSON HEIGHTS ADDITION to the City of Oklahoma City, Oklahoma, and also less and except the West 106 feet of the vacated Northeast 12th Street abutting said Block 13; and a part of Block 20, CULBERTSON HEIGHTS ADDITION and a part of the alleys adjacent thereto, and a part of the SW 1/4, Section 26, T12N, R3W, I.M., and a part of the SE 1/4, Sec. 27, T12N, R3W, I.M., Oklahoma County, Oklahoma, and a part of vacated Kelley Avenue adjacent thereto, more particularly described as follows:  Commencing at the NE corner of Block 20, CULBERTSON HEIGHTS ADDITION, Oklahoma City, Oklahoma, thence S. 0 degrees 03' 34" E. and along the East line of said Block 20 and along the West Right-of-Way line of Stonewall Avenue a distance of 10 ft. to the point or place of beginning; thence continuing S. 0 degrees 03' 34" E. and along the East line of said Block 20 and along the West Right-of-Way line of Stonewall Avenue a distance of 341.27 ft., thence N. 89 degrees 54' 35" W. a distance of 520.10 ft., thence N. 0 degrees 11' 08" E. a distance of 18.0 ft.; thence N. 89 degrees 48' 52" W. a distance of 12.0 ft.; thence N. 0 degrees 11' 08" E. a distance of 6 ft.; thence N. 89 degrees 48' 52" W. a distance of 21.5 ft., thence N. 0 degrees 11' 08" E. a distance of 22.5 ft., thence N. 89 degrees 48' 52" W. a distance of 286.5 ft., thence N. 89 degrees 48' 52" W. a distance of 27.00 feet; thence N. 0 degrees 12' 03" E. a distance of 72.50 feet; thence N. 89 degrees 48' 51" W. a distance of 25.65 feet; thence N. 23 degrees 29' 12" W. a distance of 250.50 feet to a point on the South Right-of-Way line of N.E. 13th Street; thence S. 89 degrees 48' 51" E. and along the South Right-of-Way line of N.E. 13th Street a distance of 649.76 feet; to a point in the East line of said SE 1/4 of Section 27, T12N, R3W, thence S. 0 degrees 06' 23" W. along the East line of said Section 27, a distance of 10.0 ft., thence N. 89 degrees 33' 42" E. and parallel to and 10 ft., South of the North line of said Block 20 of said CULBERTSON HEIGHTS ADDITION a distance of 342.10 ft. to the point or place of beginning; and

4. a. Oklahoma Memorial Hospital and all buildings and appurtenances located on land which is described as follows:  A part of the South Half of the Southeast Quarter of Section 27, T12N, R3W of the Indian Meridian AND a part of the North Half of the Northeast Quarter of Section 34, T12N, R3W, of the Indian Meridian, all in Oklahoma County, Oklahoma, more particularly described as follows:  Beginning at the Southwest corner of Block 13, HOWE'S CAPITOL ADDITION; thence N. 0 degrees 10' 36" E. along the East line of Phillips Avenue a distance of 674.64 feet to a point on the South line of Northeast 13th Street; thence S. 89 degrees 48' 51" E. along the South line of said Northeast 13th Street a distance of 620.30 feet; thence S. 23 degrees 29' 12" E. a distance of 250.50 feet; thence S. 89 degrees 48' 51" E. a distance of 25.65 feet; thence S. 0 degrees 12' 03" W. a distance of 72.50 feet; thence S. 89 degrees 48' 51" E. a distance of 27.00 feet; thence S. 00 degrees 12' 03" W. a distance of 443.57 feet; thence S. 89 degrees 43' 03" E. a distance of 32.95 feet; thence S. 00 degrees 14' 28" W. along the East line of a retaining wall a distance of 733.66 feet to a point on the South line of Block 1 of OAK PARK ADDITION; thence S. 89 degrees 52' 55" W. along the South line of Blocks 1 and 7 of OAK PARK ADDITION a distance of 810.11 feet to the Southwest corner of said Block 7; thence N. 00 degrees 10' 36" E. along the West line of said Block 7, OAK PARK ADDITION a distance of 213.87 feet; thence N. 89 degrees 49' 24" W. a distance of 3.40 feet; thence N. 00 degrees 10' 36" E. along the West line of Block 24, HOWE'S CAPITOL ADDITION a distance of 190.00 feet; thence S. 89 degrees 49' 24" E. a distance of 8.10 feet; thence N. 00 degrees 10' 36" E. along the West line of Block 18, HOWE'S CAPITOL ADDITION a distance of 405.00 feet to the Point of Beginning and containing 1,146,572 Square Feet or 26.32 Acres more or less;

b. That portion of the property described in subparagraph a known as the Research Building shall be transferred to the Authority, but shall be leased to the University of Oklahoma for a term of not less than forty (40) years from the date thereof; and

c. All of Blocks 1 and 2 of Culbertson Heights Addition, and all of Block 3 and Lots 3 through 20 and the North 50 feet of Lots 21 through 38 of Block 12, Oak Park Addition to the City of Oklahoma City, Oklahoma, including the encompassed and abutting portions of the vacated Northeast 11th Street, Park Place and Northeast 10th Street, and the abutting portion of Everest Avenue and the alley way in Block 12 of the said Oak Park Addition.

D.  Properties to be retained by the Department of Human Services include:

1.  The Service Center Building and land located on:  The South 100 feet of Block 12 and all of Block 17, Oak Park Addition to the City of Oklahoma City, Oklahoma, including the encompassed or abutting portions of vacated Everest Avenue and Northeast 9th Street.  (219,300 sq. ft., 5.03 acres); and

2.  The Management Information Division Building and land located on:  The West 7 feet of Lot 5 and all of Lots 6 through 19, and the East 5 feet of Lot 20 and the North 59.5 feet of Lots 21 through 26, and the North 59.5 feet of the West 49.5 feet of Lot 27, all in Block 13, Culbertson Heights Addition to the City of Oklahoma City, Oklahoma, and also including the West 106 feet of the vacated Northeast 12th Street abutting said Block 13.  (82,199 sq. ft., 1.89 acres).

E.  Appropriate conveyances shall be executed to effectuate the transfers specified by subsections B, C and D of this section.

Added by Laws 1993, c. 330, § 4, emerg. eff. June 8, 1993.

§63-3205.  University Hospitals - Certificate of Need - Operation and licensing - Service and receiving payments - Teaching and training.

A.  The transfer of the University Hospitals from the Commission for Human Services and the Department of Human Services shall not require a Certificate of Need pursuant to the provisions of Sections 2651 through 2656.2 of Title 63 of the Oklahoma Statutes; provided, however, that any expansion or change to the University Hospitals requiring a Certificate of Need after such transfer shall be subject to the provisions of Sections 2651 through 2656.2 of Title 63 of the Oklahoma Statutes.

B.  1.  University Hospitals shall be operated as general hospitals and shall be licensed by the State Commissioner of Health, and shall, as far as possible, meet the standards, requirements and essentials of the Joint Commission on Accreditation of Health Care Organizations, the American Medical Association's Council on Medical Education, the American Specialty Boards and the Association of American Medical Colleges.

2.  The University Hospitals may provide services and receive payments therefor under Titles XVIII and XIX of the federal Social Security Act, and may participate in other federal medical programs.

3.  University Hospitals shall be available as teaching and training hospitals for the colleges of the University of Oklahoma Health Sciences Center, for the College of Medicine of the University of Oklahoma, for other health and educational facilities and shall provide indigent patient care.

Added by Laws 1993, c. 330, § 5, eff. July 1, 1993.

§63-3206.  Children's Hospital - General hospital and service institution for certain persons.

Children's Hospital of Oklahoma shall serve as a general hospital and service institution for persons under twenty-one (21) years of age and shall have the authority to extend transplant services to persons twenty-one (21) years or older.

Added by Laws 1993, c. 330, § 6, eff. July 1, 1993.

§63-3207.  University Hospitals Authority - Creation - Powers and authority - Status - Membership - Terms of office - Qualifications - Removal of member - Vacancies - Compensation and expenses - Quorum - Other laws.

A.  There is hereby created the University Hospitals Authority, an agency of the State of Oklahoma, a body corporate and politic, with powers of government and with the authority to exercise the rights, privileges and functions as specified in the University Hospitals Authority Act.  The University Hospitals Authority is an agency of the State of Oklahoma covered by the Governmental Tort Claims Act.

B.  The Authority shall consist of six (6) members as follows:

1.  One member shall be appointed by the Governor, with the advice and consent of the Senate;

2.  One member shall be appointed by the President Pro Tempore of the Senate;

3.  One member shall be appointed by the Speaker of the House of Representatives;

4.  One member shall be the Director for Human Services or the director of the successor organization responsible for Medicaid, or his or her designee;

5.  One member shall be the Provost of the University of Oklahoma Health Sciences Center; and

6.  The Chief Executive Officer of the University Hospitals Authority who shall be an ex officio, nonvoting member.

C.  All members shall be appointed by June 1, 1993.  Of the members of the Authority initially appointed, the member appointed by the President Pro Tempore of the Senate shall serve a term of one (1) year; the member appointed by the Speaker of the House of Representatives shall serve a term of two (2) years; and the member appointed by the Governor shall serve a term of three (3) years.  Successors shall be appointed for terms of three (3) years.

D.  Each member of the Authority, prior to appointment, shall be a resident of the state and a qualified elector.

E.  Members shall be removable only for cause by the appointing authority.  Any vacancy occurring on the Authority shall be filled by the original appointing authority.

F.  The members of the Authority shall serve without compensation but may be reimbursed for all actual and necessary travel expenses incurred in performance of their duties in accordance with the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

G.  All members of the Authority and administrative personnel of the Authority shall be subject to the provisions of the Oklahoma Ethics Commission Act, Section 4200 et seq. of Title 74 of the Oklahoma Statutes.

H.  A quorum of the Authority shall be three (3) voting members.  Members shall elect a chair and vice chair for the Authority from among its members.  The chair must be an appointed member of the Authority.

I.  The Authority shall be subject to the Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes, except as otherwise provided by this act.  Any information submitted to or compiled by the Authority except for budgetary information related to appropriations or the appropriations process with respect to the marketing plans, financial statements, trade secrets, research concepts, methods or products, or any other proprietary information of the Authority, persons, firms, associations, partnerships, agencies, corporations, institutions of higher education, nonprofit research institutions or other entities shall be confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure.  Executive sessions may be held to discuss such materials if deemed necessary by the Authority.

Added by Laws 1993, c. 330, § 7, emerg. eff. June 8, 1993.  Amended by Laws 1994, c. 283, § 5, eff. Sept. 1, 1994; Laws 1997, c. 174, § 2, emerg. eff. May 8, 1997.

§63-3208.  University Hospitals Authority - Powers and duties.

A.  On and after June 1, 1993, and until July 1, 1993, in order to effectuate the transfer of the University Hospitals from the Commission for Human Services and the Department of Human Services to the University Hospitals Authority, the Authority shall have the powers and duties to:

1.  Adopt bylaws and promulgate rules for the regulation of its affairs and the conduct of its business;

2.  Adopt an official seal;

3.  Maintain an office at the University Hospitals;

4.  Make and enter into all contracts necessary or incidental to the performance of its duties and the execution of its powers pursuant to the University Hospitals Authority Act;

5.  Appoint such officers, agents and employees, including but not limited to attorneys, as it deems necessary to implement the provisions of this subsection to prescribe their duties and to fix their compensation; and

6.  Establish petty cash funds and provide for appropriate accounting procedures and controls.

B.  On and after July 1, 1993, the Authority shall have the power and duty to:

1.  Adopt bylaws and promulgate rules for the regulation of its affairs and the conduct of its business;

2.  Adopt an official seal;

3.  Maintain an office at the University Hospitals;

4.  Sue and be sued, subject to the provisions of the Governmental Tort Claims Act;

5.  Establish rates of payment for hospital and clinical services, which shall provide for exceptions and adjustments in cases where the recipients of services are unable to pay and for whom no third party source of payment is available, and to establish different rates of payment for indigent and nonindigent care;

6.  Enter into cooperative agreements with the Board of Regents of the University of Oklahoma for educational programs, professional staffing, research and other medical activities;

7.  Make and enter into all contracts necessary or incidental to the performance of its duties and the execution of its powers pursuant to the University Hospitals Authority Act;

8.  Purchase or lease equipment, furniture, materials and supplies, and incur such other expenses as may be necessary to maintain and operate the hospitals or clinics, or to discharge its duties and responsibilities or to make any of its powers effective;

9.  Acquire by purchase, lease, gift, or by any other manner, and to maintain, use and operate or to contract for the maintenance, use and operation of or lease of any and all property of any kind, real, personal, or mixed or any interest therein unless otherwise provided by the University Hospitals Authority Act;

10.  Appoint such officers, agents and employees, including but not limited to attorneys, as it deems necessary to operate and maintain the University Hospitals and to prescribe their duties and to fix their compensation.  The Authority shall employ and fix the duties and compensation of an administrator of the hospitals.

11.  Accept grants from the United States of America, or from any corporation or agency created or designed by the United States of America, and, in connection with any such grant, to enter into such agreements as the United States of America or such corporation or agency may require;

12.  Make and issue bonds and to pledge revenues of the Authority subject to the Oklahoma Bond Oversight and Reform Act.  Nothing in the University Hospitals Authority Act shall authorize the issuance of any bonds of the Authority payable other than from revenues of the University Hospitals.  Funds appropriated to the University Hospitals shall not be used for issuance of bonds.  Authority revenue bonds issued under the provisions of this act shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision, but such bonds shall be payable solely from the funds herein provided.  Such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the Authority shall be obligated to pay the same or the interest thereon except from the revenues of the project or projects for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or the interest on such bonds.  The maximum amount of outstanding bonds at any time shall not exceed Fifty Million Dollars ($50,000,000.00) unless a greater amount is expressly approved by the Legislature by a concurrent resolution adopted prior to commencing any action in anticipation of issuance of revenue bonds of the University Hospitals Authority for the greater amount;

13.  Provide for complete financial audits on all accounts of the University Hospitals Authority and to authorize periodic audits by an independent external auditing agency.  Such audits to be performed annually in a format approved by the State Auditor and Inspector and all such audits shall be submitted to the State Auditor and Inspector for review.  Such audits shall be made in accordance with generally accepted auditing standards and government auditing standards.  Financial statements shall be prepared in accordance with generally accepted accounting principals.  In addition to said audits, the State Auditor and Inspector, whenever he deems it appropriate, and at least once each five (5) years, or upon receipt of a request to do so from the Governor, the Attorney General, the President Pro Tempore of the Senate, the Speaker of the House of Representatives or the Authority shall conduct a special audit of the Authority and the University Hospitals;

14.  Engage in long-term planning for the operation and management of the University Hospitals;

15.  Establish petty cash funds and provide for appropriate accounting procedures and controls;

16.  Contract with national manufacturers and distributors of drugs and medical supplies when appropriate to carry out the purposes of this act;

17.  Do all other things necessary and proper to implement the provisions of the University Hospitals Authority Act;

18.  Waive, by such means as the Authority deems appropriate, the exemption from federal income taxation of interest on the Authority's bonds provided by the Internal Revenue Code of 1986, as amended, or any other federal statute providing a similar exemption; and

19.  Arrange for guaranties or insurance of its bonds by the federal government or by any private insurer, and to pay any premiums therefor.

C.  The University Hospitals Authority and the University Hospitals shall be subject to the Oklahoma Budget Law of 1947, Section 41.1 et seq. of Title 62 of the Oklahoma Statutes.

D.  The Authority shall prepare monthly a "budget vs. actual" report which shows by budget activity the monthly and year-to-date revenues and expenditures compared to budgeted revenues and expenditures.  Such report shall be submitted to the Office of State Finance and to the Directors of the House of Representatives Fiscal Division and the Senate Fiscal Division.

E.  The Authority shall be subject to the professional risk management program provided for in Section 85.34 of Title 74 of the Oklahoma Statutes.

F.  The Department of Human Services Institutional Maintenance and Construction Unit and the Architecture and Engineering Planning Unit should be given first priority to be vendor for the University Hospitals Authority for construction and remodeling projects which fall within their scope of services.  The Authority may enter into contracts for construction and remodeling projects with another contractor only after compliance with all other applicable statutes and after making a specific finding that another contractor is more competitive.

G.  The Authority shall continue to provide space, utilities and janitorial services to the Department of Human Services Institutional Maintenance and Construction Architecture and Engineering Planning Unit.

Added by Laws 1993, c. 330, § 8, emerg. eff. June 8, 1993.

§63-3209.  Determination of criteria and standards for medicaid recipients and indigents - Medicaid eligibility office staff.

The Department of Human Services or the successor agency responsible for Medicaid shall continue to determine eligibility criteria and standards for Medicaid recipients and indigents and continue to staff a Medicaid eligibility office at the University Hospitals.

Added by Laws 1993, c. 330, § 9, eff. July 1, 1993.

§63-3210.  University Hospitals - Authority - Agreements and undertakings.

A.  Effective July 1, 1993, the University Hospitals, subject to the direction of the University Hospitals Authority, shall have the authority to:

1.  Enter into agreements and cooperative ventures with other health care providers to share services or to provide a benefit to the hospitals;

2.  Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers pursuant to the University Hospitals Authority Act;

3.  Join or sponsor membership in organizations or associations intended to benefit the hospitals;

4.  Have members of its governing body or its officers or administrators serve without pay as directors or officers of any organization, association or cooperative ventures authorized pursuant to the University Hospitals Authority Act; and

5.  Offer, directly or indirectly, products and services of the hospitals, any cooperative venture or organization to the general public.

B.  All agreements and obligations undertaken, as permitted under this section, by the University Hospitals Authority shall be for a public purpose.  In addition to any other limitations, conditions or restrictions provided by law, the following conditions shall apply to contractual agreements entered into pursuant to this section:

1.  Private and public funds shall be accounted for separately; and

2.  The state does not assume any liability for private entities.

Added by Laws 1993, c. 330, § 10, emerg. eff. June 8, 1993.

§63-3211.  Employees of University Hospitals - Systems, classes and procedures.

A.  Employees of the University Hospitals who are in the classified service of the State Merit System of Personnel Administration on June 30, 1993, shall be transferred to the University Hospitals Authority without change or loss of pay, seniority, rights, privileges or benefits.

B.  Employees of the University Hospitals who are in the unclassified service of the State Merit System of Personnel Administration on June 30, 1993, shall be transferred to the Authority without change or loss of pay, seniority, rights, privileges or benefits.

C.  By January 1, 1995, all employees of the Authority shall be required to elect whether to remain in their present classification pursuant to the Oklahoma Personnel Act or transfer to the University Hospitals Authority Model Personnel System established pursuant to subsection E of this section.  Any employee who elected not to transfer to the University Hospitals Authority Model Personnel System pursuant to this subsection may elect to transfer to the personnel system at any time as prescribed by the Authority.

D.  All new employees hired by the University Hospitals or the Authority and all positions vacated by classified employees of the University Hospitals and/or the Authority after June 30, 1993, shall be in the personnel system established pursuant to subsection E of this section.

E.  Except as otherwise provided in Section 4 of this act, the Authority shall develop, maintain or revise unclassified personnel systems, classes or procedures which are necessary for accommodating or responding to its human resource needs.  Such authority includes recruitment, position classifications, qualifications, selection criteria, search and selection procedures, use of consultants, salaries, benefits, retirement plans, leave benefits and personnel administration.  Such systems, classes or procedures shall require consultation with the Administrator of the Office of Personnel Management.

F.  Employees of the University Hospitals Authority who are members of the University Hospitals Authority Model Personnel System who become subject to the classified or unclassified service of state government shall be eligible to transfer any unused leave balances.  Unused paid-time-off leave shall be converted to annual leave.  Unused extended illness leave shall be converted to sick leave.  Such transfer of leave shall be subject to accumulation limits pursuant to Section 840-2.20 of Title 74 of the Oklahoma Statutes.

Added by Laws 1993, c. 330, § 11, eff. July 1, 1993.  Amended by Laws 1994, c. 283, § 9, eff. Sept. 1, 1994; Laws 1995, c. 263, § 2; Laws 1996, c. 321, § 3, emerg. eff. June 12, 1996.

§63-3212.  University Hospitals Authority Personnel Task Force.

A.  There is hereby created the University Hospitals Authority Personnel Task Force.  The Task Force shall consist of the following members:

1.  The Director of Personnel for the University Hospitals who shall serve as chair;

2.  The Affirmative Action Officer for the University Hospitals;

3.  The Director of the Office of Personnel Management or a designee;

4.  Two employees of the University Hospitals appointed by the Chief Executive Officer of the University Hospitals, one who shall be a health care professional and one who shall not be a health care professional; and

5.  The Executive Director of the Oklahoma Public Employees Association or a designee.

B.  The Task Force shall annually select a vice-chair from its membership.

C.  The Task Force shall annually give advice and make recommendations to the Authority regarding all aspects of personnel matters including, but not limited to:

1.  Development of clear mission and goal statements;

2.  Involvement of managers and employees in the identification of ways to improve organizational effectiveness;

3.  Participation of employees in the development of personnel policies and procedures;

4.  Assessment of agency effectiveness and progress toward goals with emphasis on productivity, quality of services, innovation and economical use of resources;

5.  Affirmative action programs to ensure workforce diversity and equal employment opportunity;

6.  Creation, modification, and elimination of positions;

7.  Employee disciplinary procedures with emphasis on timely resolution of personnel disputes at the lowest possible level; and

8.  Management and employee development programs.

D.  The Authority may delegate additional responsibilities to the Task Force.

E.  The Task Force shall assist the Authority in the preparation and implementation of an annual human resource management plan and evaluation report which shall be submitted to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate by November 1 of each year.

Added by Laws 1993, c. 330, § 12, eff. July 1, 1993.

§63-3213.  Employees of University Hospitals Authority - Retirement systems.

All employees of the University Hospitals Authority shall be members of the Oklahoma Public Employees Retirement System or the Teachers' Retirement System of Oklahoma as appropriate.

Added by Laws 1993, c. 330, § 13, eff. July 1, 1993.

§63-3213.1.  Repealed by Laws 1997, c. 287, § 19, eff. July 1, 1997.

§63-3213.2.  Lease with University Hospitals Trust - Personnel and staffing.

A.  If the University Hospitals Authority enters into a lease for the University Hospital and Children's Hospital of Oklahoma with the University Hospitals Trust as authorized in Section 3226 of Title 63 of the Oklahoma Statutes and the Authority enters into an agreement or contract with another entity for the purpose of performing services previously provided by the Authority which results in a reduction in the number of employees of the Authority, the following shall occur:

1.  The Authority shall be subject to the Merit System of Personnel Administration.  All positions and personnel of the University Hospitals Authority shall be placed in the classified service of the Merit System of Personnel Administration pursuant to Section 840-4.2 of Title 74 of the Oklahoma Statutes, except for the chief administrative officer, a deputy or principal assistant, and an executive secretary; and

2.  The Authority shall develop and implement a staffing component, which may include contracts for professional services, to ensure that the terms of any lease or other agreements between the University Hospitals Trust and other entities are fulfilled, particularly in regard to the missions of the Authority.  The Authority staff shall provide any staff assistance required by the University Hospitals Trust authorized by Section 3224 of Title 63 of the Oklahoma Statutes.

B.  Upon termination of a lease with the University Hospitals Trust and the resumption of the operation of the University Hospital or the Children's Hospital of Oklahoma by the University Hospitals Authority, the Authority, at its discretion, may elect to resume the University Hospitals Authority Model Personnel System as provided for in Section 3211 of Title 63 of the Oklahoma Statutes.

Added by Laws 1996, c. 321, § 4, emerg. eff. June 12, 1996.

§63-3214.  Investments of funds - University Hospitals Authority Agency Special Account - Blanket bond coverage.

A.  The funds deposited in the Agency Special Account as created in subsection B of this section shall be invested by the State Treasurer in the manner provided for by law.  The return on such investments shall be credited to the accounts of the Authority.

B.  There is hereby created in the State Treasury an Official Depository Account for the University Hospitals Authority, to be designated the University Hospitals Authority Agency Special Account.  The Official Depository Account shall consist of an agency clearing account and an agency special account.  All revenues, except federal entitlements and state appropriations, generated by the University Hospitals Authority shall be deposited in these accounts.

C.  The Authority shall be subject to blanket bond coverage as provided in Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes, provided the Authority shall be authorized to purchase increased amounts of fidelity bond coverage for those employees deemed necessary by the Authority.  When the amount listed in Section 85.29 of Title 74 of the Oklahoma Statutes is deemed inadequate, the cost of increased coverage shall be borne by the Authority.

Added by Laws 1993, c. 330, § 14, eff. July 1, 1993.

§63-3215.  Issuance of bonds - Resolution - Amount - Principal and interest - Credit enhancement - Form - Execution - Denominations - Place of payment - Signatures - Qualities and incidences - Manner of sale - Fees and expenses - Interim receipts or temporary bonds - Replacement bonds - Consent of issue - Refunding bonds.

A.  Subject to the provisions of paragraph 12 of subsection B of Section 8 of this act, the University Hospitals Authority may provide by resolution, from time to time, for the issuance of revenue bonds for its lawful purposes, in such amount or amounts as are necessary, incidental or convenient to the exercise of powers, rights, privileges and functions conferred upon it by the University Hospitals Authority Act or other law.  The principal of and interest on any indebtedness shall be payable solely from the revenues of the Authority and such other funds as may be provided by law for such payment.  The Authority may provide for credit enhancement as additional security or liquidity for its bonds and enter into such agreements as may be necessary or appropriate to provide for the repayment of any funds advanced by the provider of any such credit enhancement including the payment of any fees and expenses incurred in connection therewith.  The bonds of each issue shall bear interest at fixed or variable rates and shall bear an average interest rate not to exceed eleven percent (11%) per annum, shall mature at such time or times not exceeding thirty (30) years from their date or dates of issue, as may be determined by the Authority, and may be made redeemable before maturity at the option of the Authority, at such time or times and at such price or prices and pursuant to such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds.  The Authority shall determine the form of the bonds and the manner of execution thereof, and shall fix the denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank and trust company within or without this state.  If any officer whose signature or facsimile of whose signature appears on any bonds shall cease to be said officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes, the same as if the person had remained in office until such delivery.  All bonds issued pursuant to the provisions of the University Hospitals Authority Act shall have all the qualities and incidences of negotiable instruments subject to the laws of this state.  The Authority may sell the bonds in such amounts and in such manner, either at public or private sale, and for such price, as it may determine to be in the best interests of the state.  If the bonds are not sold by competitive bid, the sale must be approved by the State Bond Advisor.

B.  All fees and expenses of bond sales must be approved by the State Bond Advisor and the Bond Oversight Commission.  Prior to the preparation of definitive bonds, the Authority, subject to like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds which have been executed and are available for delivery.  The Authority may also provide for the replacement of any bonds which have become mutilated or which have been destroyed or lost.  Except as otherwise provided by Section 19 of this act, bonds may be issued pursuant to the provisions of the University Hospitals Authority Act without obtaining the consent of any department, division, commission, board, bureau, or agency of this state, and without any other proceedings or the occurrence of any other conditions or things than those proceedings, conditions, or things that are specifically required by the University Hospitals Authority.

C.  The Authority may, by resolution, provide for the issuance of refunding bonds then outstanding, including the payment of any redemption premium, any interest accrued to the date of redemption of such bonds, and for incurring additional indebtedness for its lawful purposes.  The issuance of such bonds shall be governed by the provisions of the University Hospitals Authority Act.

Added by Laws 1993, c. 330, § 15, eff. July 1, 1993.

§63-3216.  Issuance of bonds - Approval of Attorney General.

Before any bond shall be issued and delivered by the University Hospitals Authority, a certified copy of the proceedings for the issuance thereof, together with any other information which the Attorney General of the State of Oklahoma may require as the Bond Commissioner of the State of Oklahoma, shall be submitted to the Attorney General.  If the Attorney General shall find that such bonds have been issued in accordance with law, he shall approve such bonds and execute a certificate to that effect.  The Attorney General shall file such certificates in the office of the State Auditor and Inspector, and the certificates shall be recorded in a record kept for that purpose.  All bonds approved by the Attorney General, and issued in accordance with the approved proceedings, shall be valid and binding obligations of the Authority and shall be incontestable for any course from and after the date of such approval.

Added by Laws 1993, c. 330, § 16, eff. July 1, 1993.

§63-3217.  Issuance of bonds - Approval of Supreme Court.

The University Hospitals Authority or the University Hospitals Trust may file an application with the Supreme Court of the State of Oklahoma for approval of any bonds to be issued under the provisions of the University Hospitals Authority Act, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine such application.  The Supreme Court shall give such applications precedence over the other business of the Court and consider and determine the validity of the bonds and consider the application and any protest which may be filed thereto.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in this state that on a day named the Authority or the Trust will ask the Court to hear the application and approve the bonds.  Such notice shall inform all interested parties that they may file a protest against the issuance of the bonds, may be present at the hearing, and may contest the legality thereof.  Such notice shall be published one time, not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court is satisfied that the bonds have been properly authorized in accordance with the University Hospitals Authority Act, and that when issued such bonds will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which the petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Authority or the Trust, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Added by Laws 1993, c. 330, § 17, eff. July 1, 1993.  Amended by Laws 1997, c. 174, § 3, emerg. eff. May 8, 1997.

§63-3218.  Bonds not to be debt of state or political subdivision - Statement on bonds - Tax exemption.

Revenue bonds of the University Hospitals Authority issued pursuant to the provisions of the University Hospitals Authority shall not constitute a debt of the state or of any political subdivision thereof, or a pledge of the full faith and credit of the state, or of any political subdivision thereof, but such bonds shall be payable solely from the funds provided therefor.  The forms of the bonds so issued shall contain on the face thereof a statement to the effect that neither the state nor the Authority shall be obligated to pay the same or the interest thereon except from the revenues of the Authority pledged to the payment of such bonds and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or interest on such bonds.  The bonds so issued shall be exempt from taxation by the State of Oklahoma and any political subdivision thereof, including the income therefrom, and any gain from the sale thereof.

Added by laws 1993, c. 330, § 18, eff. July 1, 1993.

§63-3219.  Investment in bonds issued pursuant to this act - Use as collateral security.

Bonds issued pursuant to provisions of the University Hospitals Authority Act are hereby made securities in which all public officers and public boards, agencies and instrumentalities of the state and its political subdivisions, all banks, trust companies, trust and loan associations, investment companies, and others carrying on a banking business, and all insurance companies and insurance associations, and others carrying on an insurance business, may legally and properly invest.  Such bonds are also approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Added by Laws 1993, c. 330, § 19, eff. July 1, 1993.

§63-3220.  University Hospitals Authority - Annual report to Governor and Legislature.

The University Hospitals Authority shall submit an annual report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Such report shall be submitted in accordance with the requirements for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes, and shall include an account of the operations and actions of the Authority and an accounting of all revenue received and disbursed by the Authority for the previous fiscal year.  The report shall include an accounting of expenses related to each of the following:

1.  Education and training of students of the University of Oklahoma, resident physicians and others;

2.  Care and treatment of indigents for whom the Authority receives any form of state or federal reimbursement; and

3.  Research.

Added by Laws 1993, c. 330, § 20, eff. July 1, 1993.  Amended by Laws 1996, c. 290, § 10, eff. July 1, 1996.

§63-3221.  University Hospitals Authority Disbursing Fund.

A.  There is hereby created in the State Treasury a revolving fund for the University Hospitals Authority, to be designated the "University Hospitals Authority Disbursing Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriated revenues and federal entitlements.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the University Hospitals Authority.

B.  Following the execution of a lease of real properties under the jurisdiction of the University Hospitals Authority to the University Hospitals Trust pursuant to Section 3226 of this title, monies from the fund may be expended by the Authority for the fiscal year ending June 30, 1998, for the operations of the Authority after the execution of the lease to the University Hospitals Trust for payment of any costs to the Authority associated with the transfer of operations of facilities under the jurisdiction of the Authority, and legal obligations of the Authority.  After July 1, 1998, the operation of the Authority shall be funded solely from the interest earned by the fund.  The principal of the fund shall be reserved in the event that the state resumes operations of any of the facilities operated by the Authority prior to a lease being executed.

Added by Laws 1993, c. 330, § 21, eff. July 1, 1993.  Amended by Laws 1996, c. 326, § 5, eff. July 1, 1996; Laws 1997, c. 287, § 16, eff. July 1, 1997.

§63-3222.  Traffic and parking regulations on University Hospitals Authority property - Violations - Campus police officers and guards - Cooperative agreements.

A.  The University Hospitals Authority may regulate traffic and the parking of vehicles on property used by or for the University Hospitals Authority.  Such regulations shall be in writing, and copies thereof, including amendments thereto, shall be filed in the office of the Secretary of State, and in the office of the city clerk of the City of Oklahoma City.  The municipal court of the City of Oklahoma City shall have jurisdiction to hear and determine prosecutions for violations of such regulations, which may be prosecuted and shall be punishable as violations of ordinances of the City of Oklahoma City.  The Authority may cause to be removed, and may enter into contracts for such purpose, any vehicle parked in violation of such regulations.

B.  The Authority may appoint campus police officers and guards for buildings and grounds of the University Hospitals Authority in the same manner and with the same powers as campus police appointed by governing boards of state institutions for higher education under the provisions of Section 360.15 et seq. of Title 74 of the Oklahoma Statutes, and who may prevent or stop improper conduct and trespass in and upon such buildings and grounds, and make arrests and prosecute any and all persons arrested for such improper conduct and trespassing.  Employees of the Authority serving as police officers shall be certified as provided for in Section 3311 of Title 70 of the Oklahoma Statutes.

C.  The Authority and the City of Oklahoma City may enter into a cooperative agreement to effectuate the provisions of this section.

Added by Laws 1974, c. 4, § 1, emerg. eff. March 14, 1974.  Amended by Laws 1988, c. 326, § 25, emerg. eff. July 13, 1988; Laws 1993, c. 330, § 25, eff. July 1, 1993.  Renumbered from § 344 of Title 56 by Laws 1993, c. 330, § 31, eff. July 1, 1993.  Amended by Laws 1994, c. 283, § 2, eff. Sept. 1, 1994.

§63-3222.1.  University Hospitals Marketing Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the University Hospitals, to be designated the "University Hospitals Marketing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the University Hospitals pursuant to the provisions of this section.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the University Hospitals for the purpose of marketing research and planning, public education, special events customary to the health care industry, advertising and promotion of special and general services provided or sponsored by the University Hospitals and such other purposes specifically authorized by the Legislature.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  An amount equal to one-tenth of one percent (1/10 of 1%) of the total annual operating budget of the University Hospitals and such other funds as may be specifically designated for deposit to the fund shall be deposited in the University Hospitals Marketing Revolving Fund.

C.  The University Hospitals Marketing Revolving Fund shall be audited annually by the State Auditor and Inspector.  The University Hospitals shall reimburse the State Auditor and Inspector from the University Hospitals Marketing Revolving Fund for any expenses incurred in auditing said fund.

Added by Laws 1988, c. 266, § 23, operative July 1, 1988.  Amended by Laws 1994, c. 283, § 3, eff. Sept. 1, 1994.  Renumbered from Title 56, § 412.1 by Laws 1994, c. 283, § 21, eff. Sept. 1, 1994.

§63-3223.  Resident physicians of College of Medicine of University of Oklahoma  Payroll placement, insurance, status and termination.

The University Hospitals Authority is authorized to place resident physicians of the College of Medicine of the University of Oklahoma on the University Hospitals Authority payroll, and is further authorized to acquire through the Purchasing Division of the Department of Central Services health, life, and dental insurance for such residents.  Such residents shall not be considered employees of the Authority and shall not be eligible to participate in the Oklahoma Public Employees Retirement System.  This section shall not preclude the right of the University Hospitals Authority to terminate, for cause, the practicing privileges of any resident physician within the University Hospitals Authority.

Added by Laws 1985, c. 181, § 182, operative July 1, 1985.  Amended by Laws 1988, c. 326, § 30, emerg. eff. July 13, 1988; Laws 1993, c. 330, § 26, eff. July 1, 1993.  Renumbered from § 521 of Title 56 by Laws 1993, c. 330, § 31, eff. July 1, 1993.

§63-3224.  University Hospitals Trust.

A.  The State of Oklahoma expressly approves the creation of a public trust to be denominated the "University Hospitals Trust", of which the State of Oklahoma shall be the beneficiary, provided such approval shall be contingent upon the following conditions being satisfied:

1.  Finalizing of the Declaration of Trust;

2.  Adoption of the Declaration of Trust by an official action of the trustees of the Trust;

3.  Submission of the Trust for acceptance of the beneficial interest and approval as required by Section 177 of Title 60 of the Oklahoma Statutes; and

4.  The approved Declaration of Trust shall:

a. clearly state that the principal purpose of the University Hospitals Trust is to effectuate the purposes of the University Hospitals Authority as established in the University Hospitals Authority Act,

b. except as otherwise provided by law, provide that the fee simple title to real property held by the University Hospitals Authority shall not be transferred, conveyed, or assigned to the University Hospitals Trust without the express consent of the Legislature as the governing entity of the beneficiary pursuant to Section 176 of Title 60 of the Oklahoma Statutes,

c. provide that any indebtedness incurred by the University Hospitals Trust or the trustees of the Trust shall not be secured with or create a lien upon real property to which title is held by the University Hospitals Authority and shall not involve the bonding capacity of the University Hospitals Authority,

d. provide that the trust estate of the University Hospitals Trust shall not include fee simple title to real property owned by the University Hospitals Authority,

e. clearly state that the creation of the University Hospitals Trust shall not in any way reduce, limit or interfere with the power granted to the University Hospitals Authority in the University Hospitals Authority Act,

f. provide that any lease or contractual agreement involving use of the real property to which title is held by the University Hospitals Authority and any improvements thereto shall contain a provision and covenants requiring the proper maintenance and upkeep of the real property and improvements,

g. provide that the trustees of the University Hospitals Trust shall be the acting members of the University Hospitals Authority as provided in the University Hospitals Authority Act, and

h. provide that the trustees of the University Hospitals Trust shall have the duty to submit an annual report to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and members of the Task Force created by subsection D of this section.  The report shall be submitted by January 1 of each year and shall include an account of all operations, actions of the Trust, account of all revenue received and disbursed by the Trust for the previous fiscal year.  The report shall also provide a complete accounting of how the Trust meets its primary function of effectuating the purposes of the University Hospitals Authority, as established in the University Hospitals Authority Act.  The Trust shall meet with the Task Force created in subsection D of this section to review the contents of the annual report.

B.  The University Hospitals Trust shall require any agreements which it enters into with any entity pursuant to Section 3226 of this title for the operations of facilities leased by the University Hospitals Authority to the Trust to include, but not be limited to:

1.  The inclusion of four of the five members of the Trust as four of the five members representing the State of Oklahoma as state appointees to the governing committee created pursuant to a proposed agreement;

2.  Binding arbitration shall not be involved in such agreements for resolving issues under consideration by the governing committee; and

3.  Major decisions shall be resolved by the governing committee, and approval of any major decision by the governing committee must include the approval of a majority of the state appointees and the approval of a majority of the members of the private entity appointees to the governing committee.  Major decisions shall include:

a. approval of the annual operating and capital budgets,

b. sale or disposition of assets that individually have a fair market value over Two Hundred Fifty Thousand Dollars ($250,000.00),

c. the termination or transfer or material addition or material diminution of medical services at the Oklahoma Medical Center related to and part of a teaching program of the University of Oklahoma Health Sciences Center, and

d. other major decisions as may be agreed upon by the Trust and the private entity.

C.  To the extent it is determined by legislative enactment that the Trust has expended funds in contravention of its mission as set forth in this section, the Trust shall remit, upon thirty (30) days' written notice from the University Hospitals Authority, such sum or sums to the University Hospitals Authority.

D.  There is hereby created the "University Hospitals Trust Legislative Advisory Task Force".

1.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each appoint three legislators from their respective legislative bodies, provided that they shall each appoint one member from the minority party.

2.  The chair and vice-chair position shall rotate between the House of Representatives and Senate, provided that the Speaker shall appoint the initial chair whose term shall expire on the first day of the First Regular Session of the Forty-sixth Oklahoma Legislature.  The chair and vice-chair shall rotate on the first day of the first regular sessions of subsequent legislatures.

3.  Members of the Task Force shall be reimbursed by their respective legislative bodies for necessary duties related to the Task Force pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

4.  The purpose of the Task Force is to provide a means of communication between the Legislature and the University Hospitals Trust.  The Trust shall invite members to attend meetings of the Trust.  Task Force members shall be able to participate in discussions of the Trust in an advisory capacity.

Added by Laws 1995, c. 263, § 3.  Amended by Laws 1996, c. 326, § 6, eff. July 1, 1996; Laws 1997, c. 2, § 15, emerg. eff. Feb. 26, 1997; Laws 1997, c. 174, § 4, emerg. eff. May 8, 1997.

NOTE:  Laws 1996, c. 321, § 5 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.

§63-3225.  Submission of certain contractual agreements to Contingency Review Board - Declaratory judgment of Supreme Court of Oklahoma.

A.  Contingent upon the creation of the University Hospitals Trust as provided in Section 3224 of this title, the Trust, prior to acceptance, shall submit to the Contingency Review Board for review the proposed agreement regarding the lease and operations of the University Hospitals to any entity authorized to transact business in the state and an independent statement as to the fairness of said proposed agreement for the State of Oklahoma.  The Contingency Review Board shall upon receipt of the proposed agreement meet within fifteen (15) business days to review the proposed agreement; and unless the Contingency Review Board disapproves the proposed agreement, the proposed agreement may be executed, but no lease of the University Hospitals shall become effective until after Supreme Court approval pursuant to subsection B of this section.

B.  1.  If a proposed agreement is not disapproved by the Contingency Review Board pursuant to subsection A of this section, the University Hospitals Authority and University Hospitals Trust, within thirty (30) calendar days after the time for Contingency Review Board action has expired, may file a petition with the Supreme Court of Oklahoma for a declaratory judgment determining the validity of the proposed agreement.  The review of the Court shall be based upon the exercise of any of the powers, rights, privileges, and functions conferred upon the Authority or the University Hospitals Trust, as applicable, under the University Hospitals Authority Act and Oklahoma laws.  Exclusive original jurisdiction is conferred upon the Supreme Court to hear and determine such petitions.  The Supreme Court shall give such petitions precedence over other business of the Court except habeas corpus proceedings.

2.  Notice of the hearing of such a petition shall be given by a notice published in a newspaper of general circulation in this state that on a day specified the Supreme Court will hear the petition to approve the proposed agreement and enter a declaratory judgment.  The notice shall be published one time not less than ten (10) days prior to the date specified for the hearing.  The notice shall inform property owners, taxpayers, citizens, and all persons having or claiming any right, title, or interest in the proposed agreement or properties or funds to be affected by the implementation of the proposed agreement, or affected in any way thereby, that they may file protests against the approval of the proposed agreement, and be present at the hearing to contest the legality of the proposed agreement.  The hearing may be adjourned from time to time at the discretion of the Court.

3.  If the Court is satisfied that the proposed agreement is in accordance with the University Hospitals Authority Act and Oklahoma laws, the Court shall enter a declaratory judgment approving and declaring the proposed agreement to be valid and conclusive as to the Authority, the Trust, and all other parties to the proposed agreement; and, upon petition of the Authority, shall issue an order permanently enjoining all persons described in the notice required by this subsection from thereafter instituting any action or proceeding contesting the validity of the proposed agreement.  A declaratory judgment rendered pursuant to this subsection shall have the force and effect of a final judgment or decree and shall be incontestable in any court in this state.

4.  As used in the University Hospitals Authority Act, "proposed agreement" means one or more contracts regarding the lease and operations of the University Hospitals and all other agreements contemplated by or referred to in the contract regarding such lease and operations.

Added by Laws 1995, c. 263, § 4.  Amended by Laws 1996, c. 321, § 6, emerg. eff. June 12, 1996; Laws 1997, c. 174, § 5, emerg. eff. May 8, 1997.

§63-3226.  Leases from University Hospitals Authority to University Hospitals Trust.

A.  Contingent upon the creation of the University Hospitals Trust as provided in Section 3224 of this title, the University Hospitals Authority is hereby authorized to lease, for a term of not more than fifty (50) years, renewable at the option of the Authority, all real property known as the University Hospitals and any other sites under the control of the Authority to the University Hospitals Trust.  Any lease agreement made pursuant to this section shall be contingent upon:

1.  Prior review by the Attorney General of any contractual agreement between the University Hospitals Trust and any entity authorized to transact business in the State of Oklahoma regarding the lease and operations of the University Hospitals.  The Attorney General shall disapprove the agreement if it is determined that provisions of the agreement are not consistent with state law; and

2.  The execution of an operating and lease agreement between the University Hospitals Trust and any entity authorized to transact business in the State of Oklahoma.

B.  Concurrent with the execution of a lease of real property from the University Hospitals Authority to the University Hospitals Trust as provided in subsection A of this section, the Authority is authorized to transfer title to and possession of all tangible and intangible personal property under its control to the Trust.  In any contractual agreement regarding the lease and operations of the University Hospitals between the University Hospitals Trust and any entity authorized to transact business in the State of Oklahoma, the Trust is authorized to sell or otherwise convey to such entity all tangible and intangible personal property the Trust may receive from the University Hospitals Authority.  Any contract or other agreement which purports to exercise the powers authorized by this subsection is subject to review by the Contingency Review Board, as specified in Section 3225 of this title.

C.  If a contracting entity fails to take possession of the leased premises or abandons or surrenders possession of the leased premises, other than to a state agency, at any time during the term of the lease between the University Hospitals Trust and the contracting entity, the interest in the real property leased to the University Hospitals Trust by the University Hospitals Authority shall revert to and be the sole and exclusive property of the University Hospitals Authority.

D.  Contingent upon the execution of an agreement between the University Hospitals Trust and any entity authorized to transact business in the State of Oklahoma, as specified in subsection A of this section, the University Hospitals Authority is authorized to enter into an agreement for such entity to provide indigent care services and perform other related duties imposed upon the University Hospitals Authority by law.  Such an agreement between the University Hospitals Authority and such entity is exempt from the requirements of the Oklahoma Central Purchasing Act and any rules adopted by the University Hospitals Authority pursuant to the Administrative Procedures Act.

Added by Laws 1995, c. 263, § 5.  Amended by Laws 1996, c. 321, § 7, emerg. eff. June 12, 1996; Laws 2000, 1st Ex.Sess., c. 8, § 12, eff. July 1, 2000.

§63-3227.  University Hospitals Trust Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the University Hospitals Trust to be designated the "University Hospitals Trust Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriated revenues.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the University Hospitals Trust.

Added by Laws 1996, c. 264, § 38, eff. Sept. 1, 1996.

§63-3227.1.  Monies transferred from Authority to Trust - Repayment.

Any monies transferred by the Director of the Office of State Finance pursuant to Section 18 of this act from the University Hospitals Authority to the University Hospitals Trust Revolving Fund created by Section 3227 of this title shall be repaid by the Trust to the University Hospitals Authority Disbursing Fund created by Section 3221 of this title on or before December 31, 2002.

Added by Laws 1996, c. 326, § 7, eff. July 1, 1996.  Amended by Laws 1997, c. 287, § 17, eff. July 1, 1997.

§63-3228.  Telemedicine pilot program.

The Oklahoma Legislature, recognizing the advancement of technology in medicine and its benefits, hereby authorizes the implementation of a telemedicine pilot program for inmates from correctional institutions.  The purpose of the pilot program shall be to provide verifiable data on how telemedicine can improve medical services for correctional inmate patients and at a lower cost than the present system of medical care for inmate patients.  The pilot program shall be developed by the University Hospitals Trust and the Department of Corrections, working in conjunction with the University Hospital, the University of Oklahoma Health Sciences Center and Griffin Memorial Hospital.  The pilot program shall be implemented through an agreement between the University Hospitals Trust and the Department of Corrections and other participating entities.  At a minimum, the pilot program shall involve telemedicine connections between two Department of Corrections institutions, the University Hospital, and Griffin Memorial Hospital.

Added by Laws 1998, c. 389, § 12, eff. July 1, 1998.

§63-3240.1.  Short title.

This act shall be known and may be cited as the "Community Hospitals Authority Act".

Added by Laws 2002, c. 374, § 3, eff. July 1, 2002.

§63-3240.2.  Definitions.

As used in the Community Hospitals Authority Act:

1.  "Authority" means the Community Hospitals Authority;

2.  "Health care system" means a system providing inpatient and outpatient services that is not limited to a specific facility or modality of care;

3.  "Medically indigent" means a person requiring medically necessary hospital or other health care services for the person or the dependents of the person, who has insufficient or no public or private third-party coverage and whose personal resources are insufficient to provide for needed medical care; and

4.  "Participating health care system" means a health care system that has within it a major community hospital that expends at least Five Million Dollars ($5,000,000.00) annually providing care for medically indigent persons from a multicounty service area and  that is located in a municipality having a population of three hundred seventy-five thousand (375,000) or more which does not have a health care system statutorily charged with indigent care and medical teaching or training responsibilities on the effective date of the Community Hospitals Authority Act.

Added by Laws 2002, c. 374, § 4, eff. July 1, 2002.  Amended by Laws 2003, c. 412, § 1, eff. Nov. 1, 2003.

§63-3240.3.  Community Hospitals Authority - Purpose, establishment and duties - Indigent care services - Appropriation - Reimbursement.

A.  The Oklahoma Legislature finds that care of medically indigent persons and the needs of the Oklahoma State University Center for Health Sciences and the University of Oklahoma College of Medicine (Tulsa) will be enhanced through the establishment of the Community Hospitals Authority.  The purpose of the Community Hospitals Authority is to provide maximum utilization and efficient administration in order to deliver health care services to medically indigent persons and to promote the teaching and training of physicians.

B.  The Community Hospitals Authority shall:

1.  Support the missions of the Oklahoma State University Center for Health Sciences and the University of Oklahoma College of Medicine (Tulsa) with regard to:

a. teaching and training for medical students,

b. conducting medical and biomedical research, and

c. medical care for indigent and nonindigent populations;

2.  Act as a vehicle for securing funding that is in addition to existing state Medicaid Program appropriated funding for education and indigent care and graduate medical education; provided, however, under no circumstance shall funds secured pursuant to this provision be used to supplant such existing state Medicaid Program appropriated funding; and

3.  Coordinate the delivery and efficiency of medical service across Northeast Oklahoma including, but not limited to, all counties located totally or partly in the Tulsa Metropolitan Area.

C.  The Authority may contract for indigent care services with participating health care systems.

D.  In the event the Legislature enacts a statewide program to reimburse hospitals for the cost, or a portion thereof, of providing indigent health care, the Legislature shall ensure that such reimbursement shall be made to all hospitals providing indigent care within the state.

Added by Laws 2002, c. 374, § 5, eff. July 1, 2002.  Amended by Laws 2003, c. 412, § 2, eff. Nov. 1, 2003; Laws 2005, c. 410, § 2, eff. July 1, 2005.

§63-3240.4.  Licensure of hospitals - Services and payment - Teaching and training hospitals.

Hospitals within the participating health care systems:

1.  Shall be licensed by the State Commissioner of Health and shall meet the standards, requirements and essentials of the Joint Commission of Accreditation of Health Care Organizations and the American Osteopathic Association.  Provided, the State Commissioner of Health may waive any such standards, requirements and essentials as the Commissioner deems necessary;

2.  May provide services and receive payments therefor under Title XVIII and XIX of the federal Social Security Act, and may participate in other federal medical programs;

3.  Shall be available as teaching and training hospitals for Oklahoma State University College of Osteopathic Medicine and the University of Oklahoma College of Medicine (Tulsa), and other health and educational facilities, and shall provide indigent patient care consistent with their past policies and performance; and

4.  Shall not be covered by The Governmental Tort Claims Act, and their employees, agents, independent contractors and employees of independent contractors shall not be covered by The Governmental Tort Claims Act.

Added by Laws 2002, c. 374, § 6, eff. July 1, 2002.

§63-3240.5.  Composition of agency.

A.  There is hereby created the Community Hospitals Authority, an agency of the State of Oklahoma, a body corporate and politic, with powers of government and with the authority to exercise the rights, privileges and functions as specified in the Community Hospitals Authority Act.

B.  The Authority shall be composed as follows:

1.  The presidents of Oklahoma State University and the University of Oklahoma or their designees;

2.  One member appointed by the Governor who shall be a citizen and resident of a metropolitan area meeting the criteria provided in paragraph 4 of Section 3240.2 of this title who has no direct affiliation with a participating health care system or a university listed in paragraph 1 of this subsection;

3.  One member appointed by the Speaker of the House of Representatives;

4.  One member appointed by the President Pro Tempore of the State Senate;

5.  The Director of the Oklahoma Health Care Authority; and

6.  One representative from each of the three participating health care systems, as defined in Section 3240.2 of this title, who shall each serve terms of three (3) years and may be reappointed.

C.  The members appointed by the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the State Senate shall serve terms of three (3) years and may be reappointed.  Successors shall be appointed for terms of three (3) years.

D.  Each member of the Authority, prior to appointment, shall be a resident of the state and a registered voter.

E.  The members of the Authority shall serve without compensation but may be reimbursed for all actual and necessary travel expenses incurred in the performance of their duties in accordance with the provisions of the State Travel Reimbursement Act.

F.  A quorum of the Authority shall be a majority of the voting members.  The members of the Authority shall annually elect a chair from among its membership.

Added by Laws 2002, c. 374, § 7, eff. July 1, 2002.  Amended by Laws 2003, c. 412, § 3, eff. Nov. 1, 2003.

§63-3240.6.  Powers and duties.

A.  The Community Hospitals Authority shall have the power and duty to:

1.  Adopt bylaws and promulgate rules for the regulation of its affairs and the conduct of its business;

2.  Adopt an official seal;

3.  Maintain an office in one of the participating hospitals for the Community Hospitals Authority at no cost to the Authority;

4.  Sue and be sued;

5.  Make and enter into all contracts necessary or incidental to the performance of its duties and the execution of its powers pursuant to the Community Hospitals Authority Act;

6.  Purchase or lease equipment, furniture, materials and supplies, and incur such other expenses as may be necessary to discharge its duties and responsibilities or to make any of its powers effective;

7.  Accept any and all grants from persons and from the United States of America, or from any corporation or agency created or designed by the United States of America, and, in connection with any such grant, to enter into such agreements as the United States of America or such corporation or agency may require;

8.  Accept grants and gifts from private individuals and organizations;

9.  Provide for complete financial audits on all accounts of the Community Hospitals Authority and to authorize periodic audits by an independent external auditing agency.  Such audits shall be performed annually in a format approved by the State Auditor and Inspector, and all such audits shall be submitted to the State Auditor and Inspector for review.  Such audits shall be made in accordance with generally accepted auditing standards and government auditing standards.  Financial statements shall be prepared in accordance with generally accepted accounting principles.  In addition to the audits, the State Auditor and Inspector, whenever the State Auditor deems it appropriate, and at least once each five (5) years, or upon receipt of a request to do so from the Governor, the Attorney General, the President Pro Tempore of the Senate, the Speaker of the House of Representatives or the Authority shall conduct a special audit of the Authority;

10.  Engage in long-term planning for the operation and management of the Community Hospitals Authority;

11.  Establish petty cash funds and provide for appropriate accounting procedures and controls; and

12.  Do all other things necessary and proper to implement the provisions of the Community Hospitals Authority Act.

B.  The Community Hospitals Authority shall be subject to the Oklahoma Budget Law of 1947.

C.  The Authority shall prepare monthly a "budget vs. actual" report which shows by budget activity the monthly and year-to-date revenues and expenditures compared to budgeted revenues and expenditures.  Such report shall be submitted to the Office of State Finance and to the directors of the Fiscal Divisions of the State Senate and the Oklahoma House of Representatives.

D.  The Authority shall be subject to the professional risk management program provided for in Section 85.58A of Title 74 of the Oklahoma Statutes.

E.  The Authority shall be and is prohibited from issuing bonds or other evidences of indebtedness.

F.  The Authority shall be and is prohibited from acquiring any real property.

Added by Laws 2002, c. 374, § 8, eff. July 1, 2002.  Amended by Laws 2003, c. 412, § 4, eff. Nov. 1, 2003.

§63-3240.7.  Annual report.

The Community Hospitals Authority shall submit an annual report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Such report shall be submitted in accordance with the requirements for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes, and shall include an account of the operations and actions of the Authority and an accounting of all revenue received and disbursed by the Authority for the previous fiscal year.  The report shall include an accounting of expenses related to the care and treatment of indigent persons for whom the Authority receives any form of state or federal reimbursement.

Added by Laws 2002, c. 374, § 9, eff. July 1, 2002.

§63-3240.8.  Community Hospitals Authority Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Community Hospitals Authority to be designated the "Community Hospitals Authority Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies available to the Authority.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Community Hospitals Authority as authorized by law.  The Authority shall ensure that all monies deposited into the fund are matched with federal dollars whenever possible.

Added by Laws 2002, c. 374, § 10, eff. July 1, 2002.

§63-3250.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Community Hospitals Public Trust Authorities Act".

Added by Laws 2003, c. 432, § 1, emerg. eff. June 7, 2003.

§63-3250.2.  Definitions.

As used in the Oklahoma Community Hospitals Public Trust Authorities Act:

1.  "Community hospital public trust authority" or "public trust" means a community hospital public trust authority establishing a hospital district pursuant to the provisions of the Oklahoma Community Hospitals Public Trust Authorities Act;

2.  "Hospital" means a hospital as such term is defined by Section 1-701 of Title 63 of the Oklahoma Statutes and facilities within the definition of Section 2657 of Title 63 of the Oklahoma Statutes;

3.  "Hospital district" means a designated geographical area established by a community hospital public trust authority; and

4.  "Medically indigent person" means a person requiring medically necessary hospital or other health care services for the person or the dependents of the person, who has insufficient or no public or private third-party coverage, and whose personal resources are insufficient to provide for hospital or other health care services.

Added by Laws 2003, c. 432, § 2, emerg. eff. June 7, 2003.

§63-3250.3.  Purpose - Creation of public trust - Instrument - Condition precedent - Filing - Amendment.

A.  1.  The Oklahoma Legislature finds that the delivery of health care services to the public including medically indigent persons will be enhanced through the establishment of community hospital public trust authorities and the creation of hospital districts pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act.

2.  The purpose of the Oklahoma Community Hospitals Public Trust Authorities Act is to provide maximum utilization and efficient administration in delivering health care services by hospital districts to the public including medically indigent persons, and to provide for supplemental Medicaid programs.

B.  1.  A hospital or two or more hospitals located within a county or adjacent counties or located within a county or adjacent counties and a municipality may jointly create a public trust for the purposes of:

a. establishing a hospital district,

b. accessing and providing funding for coordination of the delivery of health care to the public including but not limited to programs that contribute to serving the medically indigent,

c. improving access to health care by the public,

d. coordinating the development of new health services in the hospital district,

e. considering various alternatives for integrating the services of the health care delivery system in the hospital district, and

f. providing for and supplementing Medicaid programs.

2.  A hospital participating in the creation of a public trust must:

a. expend at least Fifty Thousand Dollars ($50,000.00) annually providing care for medically indigent persons, and

b. have a system of inpatient and/or outpatient health care, trauma care, or emergency care services that is not limited to a specific modality of health care.

3.  The boundaries of a community hospital public trust authority should be coextensive with the boundaries of a county or a group of member counties.

4.  The county or counties or the county or counties and municipality in which a hospital district is established must approve and shall be the beneficiary of the public trust pursuant to the provisions of Sections 176 and 177 of Title 60 of the Oklahoma Statutes.

C.  The instrument creating the public trust shall provide at a minimum:

1.  The reasons for organizing and constituting a hospital district, including a statement that the community hospital public trust authority will comply with all applicable provisions of Sections 176 through 180.3 of Title 60 of the Oklahoma Statutes and the Oklahoma Community Hospitals Public Trust Authorities Act;

2.  A statement that the public trust shall be separate and independent from the affairs of the beneficiary in all matters or activities authorized by the written instrument creating the public trust;

3.  The names and corporate headquarters of each hospital located in the proposed hospital district;

4.  The general patient loads of each hospital within the proposed hospital district and the anticipated number of medically indigent persons for whom medical services will be provided;

5.  A concise description of the geographic boundaries to be embraced within the proposed hospital district;

6.  A statement that the proposed hospital district is embracing only those lands within the proposed boundaries specified by paragraph 5 of this subsection which can reasonably and economically be served in the foreseeable future;

7.  Assurance that all hospitals located within the hospital district which meet the eligibility criteria can participate in the public trust;

8.  For the appointment, succession, powers, duties, terms and manner of removal of trustees;

9.  For the appointment of at least five trustees as follows:

a. the chief executive officers of the hospitals participating in the community hospital public trust authority and may include the chief executive officers of hospitals located within the hospital district,

b.   (1) one county commissioner or their designee from each beneficiary county which the hospital district embraces, appointed by the commissioners of each such county, and

(2) the chief administrative officer or his or her designee from a municipality in which the hospital district is situated, if such municipality is the beneficiary of the public trust, and

c. one member appointed by the Governor who has no direct affiliation with any hospital participating in the community hospital public trust authority; provided, that if pursuant to the provisions of this paragraph the Board will have less than five members, the Governor shall appoint additional members; and

10.  The time and place of the regular meetings and the manner in which special meetings may be called.  A community hospital public trust authority shall keep a complete record of all its proceedings.

D.  As a condition precedent, each community hospital public trust authority must receive approval from the Attorney General that the public trust is in the proper form.

E.  A certified copy of the public trust agreement must be filed with the Secretary of State and with the court clerk of each beneficiary county and municipality.

F.  Each public trust established pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act shall not be amended without a two-thirds (2/3) vote of approval of the trustees of such trust.

Added by Laws 2003, c. 432, § 3, emerg. eff. June 7, 2003.

§63-3250.4.  Hospitals within hospital district - License, accreditation, and certification requirements - Participation in federal medical programs.

Hospitals located within a hospital district:

1.  Shall be licensed by the State Department of Health and shall meet the standards, requirements and essentials of the Joint Commission of Accreditation of Health Care Organizations or the American Osteopathic Association or meet Medicare certification by the Center for Medicare and Medicaid Services.  Provided, the State Commissioner of Health may waive any such standards, requirements and essentials as the Commissioner deems necessary; and

2.  May provide services and receive payments therefor pursuant to Titles XVIII and XIX of the federal Social Security Act, and may participate in other federal medical programs.

Added by Laws 2003, c. 432, § 4, emerg. eff. June 7, 2003.

§63-3250.5.  Members and officers of community hospital public trust authority - Residency - Bond.

A.  Each member of a community hospital public trust authority shall be a resident of the state and a registered voter.

B.  The members of the community hospital public trust authority shall serve without compensation but may be reimbursed for all reasonable and actual and necessary travel expenses incurred in the performance of their duties in accordance with the provisions of the State Travel Reimbursement Act.

C.  Each officer handling funds of the public trust shall furnish a good and sufficient fidelity bond in an amount and with surety as may be specified by the Oklahoma Central Purchasing Act.  The cost of the bond shall be paid from funds of the community hospital public trust authority.

Added by Laws 2003, c. 432, § 5, emerg. eff. June 7, 2003.

§63-3250.6.  Authority, powers, and duties of community hospital public trust authority - Conflict of interest - Compliance with statutes - Audits - Issuance of bonds.

A.  1.  Each community hospital public trust authority shall be a governmental entity and a body politic and corporate with powers of government and with authority to establish and operate a hospital district and to exercise the rights, privileges and functions specified by the Oklahoma Community Hospitals Public Trust Authorities Act and Sections 176 through 180.3 of Title 60 of the Oklahoma Statutes.

2.  Nothing in this subsection shall be construed as authorizing any hospital district to levy or collect taxes or to pledge the credit of the state or any subdivision of this state.

B.  Each community hospital public trust authority shall have the power to:

1.  Adopt bylaws and promulgate rules for the regulation of its affairs and the conduct of its business;

2.  Adopt an official seal;

3.  Act as a vehicle for securing funds for education, indigent medical care, trauma, emergency and other health care services;

4.  Coordinate the delivery and efficiency of health care services within the hospital district established pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act;

5.  Sue and be sued;

6.  Make and enter into all contracts necessary or incidental to the performance of its duties and the execution of its powers pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act;

7.  Purchase or lease equipment, furniture, materials and supplies, and incur such other expenses as may be necessary to discharge its duties and responsibilities or to implement the provisions of the Oklahoma Community Hospitals Public Trust Authorities Act;

8.  Accept grants and other funds from agencies of this state and the United States of America, from other government entities, or from any corporation or agency created or designed by the United States or other government entity, and to enter into such agreements as the United States or such corporation or agency may require;

9.  Accept grants and gifts from private individuals and organizations;

10.  Accept and make intergovernmental transfers authorized by state law.  A hospital district may make intergovernmental transfers to the Oklahoma Health Care Authority to the extent permitted by state or federal law;

11.  Issue bonds and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then-owned or after-acquired real or personal property, assets, franchises, or revenues;

12.  Become a member of other cooperatives, joint ventures, partnerships, corporations or other legal entities or to own stock therein;

13.  Conduct its business and exercise its powers within or without this state;

14.  Assess fees, levies, assessments, or charges upon and enforce the payment of such fees, levies, assessments or charges against any hospital located within the geographical boundaries of its hospital district and to remit such monies to the Oklahoma Health Care Authority for purposes of meeting the state's share for the supplemental Medicaid programs to the extent and manner authorized by federal law.  Fees, levies, assessments or charges may be enforced by a community hospital public trust authority through civil action brought in the district court in the county in which the community hospital public trust authority is located;

15.  Appoint officers, agents and employees, prescribe their duties and fix their compensation;

16.  Engage in long-term planning for the operation and management of a community hospital public trust authority;

17.  Establish petty cash funds as needed and provide for appropriate accounting procedures and controls; and

18.  Do all other things necessary and proper to implement the provisions of the Oklahoma Community Hospitals Public Trust Authorities Act.

C.  No director or officer of a community hospital public trust authority shall vote on any issue before the authority in which such director or officer has a direct interest in any contract or for any work by or for the community hospital public trust authority.

D.  The trustees of each community hospital public trust authority created pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act shall make and adopt bylaws for the due and orderly administration and regulation of the affairs of the community hospital public trust authority.  All bylaws and amendments thereto of a community hospital public trust authority shall be submitted in writing to each beneficiary of the community hospital public trust authority, the Governor of this state and to the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the State Senate.

E.  No appropriation of state funds shall be made to any community hospital public trust authority.  Each authority may receive the funds it may be entitled to receive pursuant to the Medicaid program as administered by the Oklahoma Health Care Authority.

F.  Each community hospital public trust authority shall comply with:

1.  The annual budget provisions of the state requiring a balanced budget.  A copy of the budget shall be submitted annually to the Governor and to each beneficiary of the community hospital public trust authority;

2.  The Public Competitive Bidding Act of 1974;

3.  The Oklahoma Open Records Act;

4.  The Oklahoma Open Meeting Act; and

5.  The provisions of Sections 176 through 180.3 of Title 60 of the Oklahoma Statutes and the Community Hospitals Public Trust Authorities Act.

G.  1.  Each community hospital public trust authority shall provide for complete financial audits on all accounts of the community hospital public trust authority and authorize periodic audits by an independent external auditing agency.  Such audits shall be performed annually in a format approved by the State Auditor and Inspector.  The audits shall be made in accordance with generally accepted auditing standards and government auditing standards.  Financial statements shall be prepared in accordance with generally accepted accounting principles.  Such audits shall be submitted to the State Auditor and Inspector and to the beneficiary of the community hospital public trust authority for review.

2.  In addition to the audits specified by this subsection, the State Auditor and Inspector, whenever the State Auditor and Inspector deems it appropriate, and at least once each five (5) years, or upon receipt of a request to do so from the beneficiary of a community hospital public trust authority, the Governor, the Attorney General, the President Pro Tempore of the Senate, the Speaker of the House of Representatives or the community hospital public trust authority shall conduct a special audit of the authority.  Such audit shall be paid from the funds of the community hospital public trust authority.

H.  1.  Except for acts of dishonesty, no trustee of a community hospital public trust authority shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property.

2.  A community hospital public trust authority established pursuant to the provisions of the Oklahoma Community Hospitals Public Trust Authorities Act shall be covered by The Governmental Tort Claims Act.

3.  Officers, employees, agents, independent contractors and employees of independent contractors of hospitals participating in the hospital district shall not be covered by The Governmental Tort Claims Act.  The provisions of this paragraph shall not affect the immunity provided to hospitals or to officers and employees of hospitals covered by Section 152 of Title 51 of the Oklahoma Statutes.

4.  In no event shall the state, county or municipality be construed to be or become liable for any act, omission or obligation of a trustee or of the community hospital public trust authority.

I.  A community hospital public trust authority may be terminated by agreement of the trustees of this state; provided, that such community hospital public trust authority shall not be terminated while there exists any outstanding contractual obligations chargeable against the trust property.

J.  1.  Compliance with the provisions of Sections 176 through 180.3 of Title 60 of the Oklahoma Statutes and the Oklahoma Community Hospitals Public Trust Authorities Act by a community hospital public trust authority shall be and constitute a binding contract with the county or counties and municipality beneficiaries for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations, of the public trust instrument.

2.  Each community hospital public trust authority shall be the regularly constituted authority of the beneficiary for the performance of the functions for which the community hospital public trust authority shall have been created.

K.  1.  A community hospital public trust authority shall have the power and duty to make and issue bonds and to pledge revenues of the community hospital public trust authority subject to the Oklahoma Bond Oversight and Reform Act.  Nothing in the Oklahoma Community Hospitals Public Trust Authorities Act shall authorize the issuance of any bonds by a community hospital public trust authority payable other than from revenues of the community hospital public trust authority.

2.  Community hospital public trust authority revenue bonds issued under the provisions of this subsection shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision, but such bonds shall be payable solely from the funds herein provided.

3.  Such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the community hospital public trust authority shall be obligated to pay the same or the interest thereon except from the revenues of the project or projects for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or the interest on such bonds.

4.  The interest income derived from any obligation issued by a community hospital public trust authority shall be exempt from the tax imposed pursuant to Section 2355 of Title 68 of the Oklahoma Statutes.

Added by Laws 2003, c. 432, § 6, emerg. eff. June 7, 2003.

§63-3250.7.  Reports.

Each community hospital public trust authority shall submit an annual report to each beneficiary of the authority, the Governor, the President Pro Tempore of the State Senate and the Speaker of the Oklahoma House of Representatives.  Such report shall be submitted in accordance with the requirements for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes, and shall include an account of the operations and actions of the authority and an accounting of all revenue received and disbursed by the authority for the previous fiscal year.

Added by Laws 2003, c. 432, § 7, emerg. eff. June 7, 2003.

§63-3250.8.  Medicaid Payment Reimbursement Fund.

A.  1.  There is hereby created in the State Treasury a revolving fund to be designated the "Medicaid Payment Reimbursement Fund".

2.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of:

a. all monies received by the Oklahoma Health Care Authority pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act and otherwise specified or authorized by law including, but not limited to, monies received by the Authority from assessments levied on hospitals included in a hospital district, and

b. interest attributable to investment of money in the fund.

3.  All monies accruing to the credit of the fund are hereby appropriated and shall be expended by the Authority for services to Medicaid beneficiaries residing within or receiving services within the boundaries of the community hospitals public trust.

B.  Any monies received from any assessment levied on hospitals within a hospital district for purposes of providing the state matching funds for supplemental Medicaid programs pursuant to the provisions of the Oklahoma Community Hospitals Public Trust Authorities Act shall be submitted to the Oklahoma Health Care Authority for deposit into the Medicaid Payment Reimbursement Fund.

C.  The Oklahoma Health Care Authority shall transfer to the Medicaid Payment Reimbursement Fund any payment received by the Oklahoma Health Care Authority pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act and rules promulgated by the Oklahoma Health Care Authority pursuant to federal law and the provisions of the Oklahoma Community Hospitals Public Trust Authorities Act.

D.  1.  The Oklahoma Health Care Authority shall make Medicaid reimbursement payments to hospitals to the extent permitted by federal law and rules promulgated by the Oklahoma Health Care Authority pursuant to federal law.

2.  Each community hospital public trust authority established shall be limited to receipt of supplemental Medicaid program funds for its designated area.

Added by Laws 2003, c. 432, § 8, emerg. eff. June 7, 2003.  Amended by Laws 2004, c. 460, § 1, emerg. eff. June 4, 2004.

§63-3250.9.  Waivers authorizing Medicaid supplements.

The Oklahoma Health Care Authority Board shall submit an application for any waiver necessary to authorize Medicaid supplements to hospital districts to the extent permitted by federal law and pursuant to the Oklahoma Community Hospitals Public Trust Authorities Act.

Added by Laws 2003, c. 432, § 9, emerg. eff. June 7, 2003.

§63-3301.  Joint Legislative Commission to Study and Evaluate the Operations of the Oklahoma State University Center for Health Sciences and the Indigent Health Care System in the Tulsa Metropolitan Service Area - Membership - Duties and responsibilities.

A.  There is hereby created until February 6, 2006, a Joint Legislative Commission to Study and Evaluate the Operations of the Oklahoma State University Center for Health Sciences and the Indigent Health Care System in the Tulsa Metropolitan Service Area.  The Commission shall be composed of nine (9) members as follows:

1.  Three members from the House of Representatives, to be appointed by the Speaker of the House of Representatives;

2.  Three members from the Senate, to be appointed by the President Pro Tempore of the Senate; and

3.  Three members from the Office of the Governor, to be appointed by the Governor.

B.  The co-chairpersons of the Commission shall be appointed by the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  Five members shall constitute a quorum.  A quorum shall be present to conduct official business of the Commission.  Vacancies on the Commission shall be filled by the authority where such vacancies exist.  The Commission shall commence work not later than July 15, 2005.

C.  Supportive services shall be provided by the staff of the Oklahoma House of Representatives and the State Senate.  The Commission shall also have the authority to hire such consultants or auditors as deemed necessary to accomplish the duties and responsibilities of the Commission.  The expense of hiring any consultants or auditors shall be paid by the Oklahoma State University Center for Health Sciences and/or private or foundation funds.

D.  The duties and responsibilities of the Commission shall include, but not be limited to:

1.  Study, evaluate and investigate the management and operations of the Oklahoma State University Center for Health Sciences, including any relationships currently existing or proposed with hospitals in the Tulsa Metropolitan Service Area;

2.  Evaluate the mission and ability of the Oklahoma State University Center for Health Sciences in providing medical teaching and residency programs to prepare doctors for placement in rural Oklahoma communities;

3.  Investigate potential options for providing a stable teaching hospital environment for the continuation of residency programs for the Oklahoma State University Center for Health Sciences;

4.  Audit and study all financial arrangements or proposed financial agreements related to maintaining the highest quality medical teaching and residency program possible for the Oklahoma State University Center for Health Sciences; and

5.  Study, make recommendations, and submit a written report to the Legislature and the Governor by December 15, 2005, regarding the Oklahoma State University Center for Health Sciences and the future of the delivery and efficiency of teaching, residency, and medical services across rural Oklahoma and the delivery of care to the indigent, underserved, and nonindigent populations of the Tulsa Metropolitan Service Area.  The report shall include, at a minimum, recommendations for appropriate written agreements for the lease and management of facilities, provision of indigent care, and recommended minimum levels of state appropriations required for the achievement of a long-term solution for graduate medical education at the Oklahoma State University Center for Health Sciences.

E.  In performing its duties and responsibilities, the Commission may hold public hearings in various geographical locations of the state and may invite individuals and organizations to make presentations to the Commission.  The Commission is further granted the authority to administer oaths, subpoena witnesses and records, and to hear evidence.

F.  Travel reimbursement shall be the responsibility of the appointing authority and shall be subject to the State Travel Reimbursement Act.  Legislative members to the Commission shall be reimbursed pursuant to the provisions of Section 456 of Title 74 of the Oklahoma Statutes.

G.  The Commission shall not be subject to the provisions of the Oklahoma Open Records Act with respect to any proprietary information, financial information related to a private for-profit business entity or a nonprofit organization, or other information that would place a business entity or nonprofit organization at a competitive disadvantage or that the entity would not disclose to a third party without the requirement of judicial process.  The Commission may require that documents and records that it requests or that it compels be produced for its review subject to a protective order that prohibits disclosure of the information provided to any person other than a member of the Commission or its designated agents or representatives.

Added by Laws 2005, c. 410, § 4, eff. July 1, 2005.

§634001.  Short title.

Sections 4002 through 4043 of this title shall be known and may be cited as the "Oklahoma Vessel and Motor Registration Act".

Added by Laws 1989, c. 346, § 1, eff. Jan 1, 1990.  Amended by Laws 1990, c. 304, § 1, emerg. eff. May 30, 1990.

§63-4002.  Definitions.

As used in the Oklahoma Vessel and Motor Registration Act:

1.  "Boat livery" means a business establishment engaged in renting or hiring out vessels for profit;

2.  "Certificate of documentation" means a document issued by the United States Coast Guard which is legal proof of ownership of a vessel;

3.  "Certificate of registration" means a document which is legal proof of registration of a vessel or motor;

4.  "Certificate of title" means a document which is proof of legal ownership of a vessel and/or motor;

5.  "Commission" means:

a. the Oklahoma Tax Commission, or

b. the equivalent vessel registration and licensing agency of a federally recognized Indian tribe in this state;

6.  "Dealer" means any person engaged in the business of selling, trading, renting with option to purchase, or attempting to negotiate or negotiating sales or exchanges of interests in new or used vessels or motors, or new and used vessels or motors, or any combination thereof;

7.  "Dealer agreement" means the agreement, authorization or written contract between a manufacturer and distributor and a new vessel dealer which purports to establish the legal rights and obligations of the parties to the agreement, authorization or written contract with regard to the purchase and sale of new vessels or new motors;

8.  "Designated successor" means one or more persons nominated by the new vessel dealer, in a written document filed by the dealer with the manufacturer or distributor at the time the dealer agreement is executed, to succeed the dealer in the event of the dealer's death or incapacity.  If a designated successor is not able to succeed the new vessel dealer because of the designated successor's death or legal incapacity, the dealer shall execute a new document nominating a designated successor within sixty (60) calendar days after the date of the death or incapacity;

9.  "Distributor" means a person, resident or nonresident, who in whole or in part offers for sale, sells, or distributes a new vessel or new motor to a new vessel dealer or who maintains a factory representative, resident or nonresident, or who controls a person, resident or nonresident, who in whole or in part offers for sale, sells, or distributes a new vessel or new motor to a new vessel dealer;

10.  "Distributor branch" means a branch office similarly maintained by a distributor or wholesaler for the same purposes a factory branch is maintained;

11.  "Distributor representative" means any person, firm, association, corporation or trust and each officer and employee thereof engaged as a representative of a distributor or distributor branch of vessels or motors, for the purpose of making or promoting the sale of his or her, its or their vessels or motors, or for supervising or contacting his, its or their dealers or prospective dealers;

12.  "Documented vessel" means any vessel in this state which shall have and carry on board the original certificate of documentation in legible form as issued by the United States Coast Guard or federal agency successor thereto.  All documented vessels shall be required to display a current State of Oklahoma annual registration decal;

13.  "Factory branch" means a branch office maintained by a person, firm, association, corporation or trust who manufactures or assembles vessels or motors for the sale of vessels or motors to distributors, or for the sale of vessels or motors to dealers, or for directing or supervising, in whole or in part, its representatives;

14.  "Factory representative" means any person, firm, association, corporation or trust and each officer and employee thereof engaged as a representative of a manufacturer of vessels or motors or by a factory branch, for the purpose of making or promoting the sale of his, her, its or their vessels or motors, or for supervising or contacting his, its or their dealers or prospective dealers;

15.  "Hull identification number" means the serial number affixed to the outside of the hull of a vessel on the upper starboard side (right) corner of the transom (back wall) which is assigned by the manufacturer or the Commission;

16.  "Inboard motor" means an internal combustion engine mounted inside a vessel which provides the transfer of power to move a vessel through the water;

17.  "Inboard/outboard motor" means an internal combustion  engine mounted inside a vessel and an external stern drive attached through the transom of the vessel providing the transfer of power to move the vessel through the water;

18.  "John boat" means a narrow, flat bottomed squareended boat propelled by a pole, paddle or a motor less than ten (10) horsepower;

19.  "Lifeboat" means a vessel carried on another vessel in excess of sixty-five (65) feet for use if such other vessel has to be abandoned;

20.  "Manufacturer" means a person who manufactures or assembles new vessels or new motors, or a distributor, factory branch, or factory representative;

21.  "Motor" means any internal combustion engine mounted at the stern of a vessel or placed inside a vessel which provides the transfer of power to move the vessel through the water;

22.  "New vessel dealer" means a person who holds a dealer agreement granted by a manufacturer or distributor for the sale of the manufacturer's or distributor's vessels or motors, who is engaged in the business of purchasing, selling, exchanging, or dealing in new vessels or new motors, and who has an established place of business;

23.  "Operate" means to navigate or be in actual physical control of a vessel or otherwise use a vessel or motor;

24.  "Outboard motor" means an internal combustion engine capable of being externally mounted at the stern of a vessel which provides the transfer of power to move a vessel through the water;

25.  "Owner" means a person, other than a lienholder, having a property interest in or title to a vessel or motor.  The term includes a person entitled to the use or possession of a vessel or motor subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security;

26.  "Permanent number" means the distinctive and unique number which:

a. the Commission permanently assigns to a vessel, irrespective of any change of ownership of said vessel.  The permanent number shall begin with the letters "OK", followed by four numerals, and then followed by two letters, or

b. any federally recognized Indian tribe in this state assigns to a vessel;

provided, the number is configured as prescribed in 33 C.F.R., Parts 173 and 174;

27.  "Person" means a natural person, partnership, corporation, association, trust, estate or other legal entity;

28.  "Proposed new vessel dealer" means a person who has an application pending for a new dealer agreement with a manufacturer or distributor.  Proposed new vessel dealer does not include a person whose dealer agreement is being renewed or continued;

29.  "Purchase date" means the purchase date on a bill of sale or the date of complete assignment of title by the current owner;

30.  "State" means the State of Oklahoma;

31.  "State of principal use" means the state where the vessel or motor is used, is to be used, or remains for any period in excess of sixty (60) calendar days;

32.  "Vessel" means every device, other than a seaplane on the water, used or capable of being used as a means of transportation on water, including but not limited to personal watercraft; and

33.  "Waters of this state" means and includes all waters within the territorial limits of this state; provided, such phrase shall not mean or include waters which are entirely owned by a private person or persons, and to which the public is not permitted access.

Added by Laws 1989, c. 346, § 2, eff. Jan. 1, 1990.  Amended by Laws 1990, c. 304, § 2, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 1, eff. Jan. 1, 1993; Laws 2003, c. 393, § 1, emerg. eff. June 4, 2003.

§634003.  Title and annual registration required  Vessels affected  Outboard motors affected  Sellers, traders and lessors required to be licensed.

A.  1.  Except as otherwise provided in Sections 4005 and 4024 of this title, every vessel in this state, irrespective of whether used on waters of this state, is required to be titled within thirty (30) calendar days from the purchase date or from the date the owner becomes a resident of this state and annually registered under the provisions of the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title.  The owner of any such vessel shall file an application as required by the Oklahoma Vessel and Motor Registration Act with the Oklahoma Tax Commission for a certificate of title, a number, and for the annual registration for such vessel on forms prescribed and furnished by the Commission.

2.  The provisions of this subsection shall not apply to new vessels in the inventory or stock of licensed dealers for resale which new vessels shall be subject to ad valorem taxation.

3.  Said provisions shall apply to and cover all used vessels in the possession and inventory of a dealer except as provided for in Section 4036 of this title.

B.  1.  Except as otherwise provided in Sections 4005 and 4024 of this title, every outboard motor in excess of ten (10) horsepower in this state, irrespective of whether used on waters of this state, is required to be titled within thirty (30) calendar days from the purchase date, or from the expiration of registration, or from the date the owner becomes a resident of this state and registered under the provisions of the Oklahoma Vessel and Motor Registration Act.

The owner of any such motor shall file an application as required by the Oklahoma Vessel and Motor Registration Act for a certificate of title and for an annual registration for such vessel on forms prescribed and furnished by the Commission.

2.  The provisions of this subsection shall not apply to new motors in the inventory or stock of licensed dealers for resale which such new motors shall be subject to ad valorem taxation.

3.  Said provisions shall apply to and cover all used motors in the possession and inventory of a dealer except as provided for in Section 4036 of this title.

C.  Any person engaged in the business of selling, trading, renting with option to purchase, or attempting to or negotiating sales or exchanges of interests in new or used vessels or motors, or new and used vessels or motors, or any combination thereof shall be licensed pursuant to Section 4033 of this title.

Laws 1989, c. 346, § 3, eff. Jan. 1, 1990; Laws 1992, c. 284, § 2, eff. Jan. 1, 1993.

§634004.  Administration of act - Promulgation of rules and preparation of forms and records - Jurisdiction to enforce act and rules - Determination of factory-delivered price - Manual of procedure - Rules to comply with certain other laws.

A.  It shall be the duty of the Oklahoma Tax Commission, and the Commission is hereby granted authority and jurisdiction to administer the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title, with the aid of its motor license agents and all duly authorized peace officers of this state.

B.  The Commission is hereby authorized to promulgate all necessary rules and prepare forms and records to enact and enforce the provisions of the Oklahoma Vessel and Motor Registration Act.

C.  All duly authorized peace officers of this state are hereby granted authority and jurisdiction to enforce the provisions of and any rules pertaining to the Oklahoma Vessel and Motor Registration Act within their jurisdiction.

D.  The Commission shall have the authority in cases of dispute to determine the factorydelivered price of any vessel or motor.

E.  The Commission shall periodically cause to be prepared and shall distribute to each authorized motor license agent a manual of procedure containing instructions, directions and guidelines to be followed by all motor license agents in the performance of their duties regarding vessels and motors.

F.  All rules promulgated pursuant to the provisions of this act shall comply with Article 1 of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.  In addition to other filing requirements of law, such rules shall be filed with the Commissioner of Public Safety.

Laws 1989, c. 346, § 4, eff. Jan. 1, 1990; Laws 1992, c. 284, § 3, eff. Jan. 1, 1993.

§634005.  Exemptions.

A.  A vessel or motor shall not be required to be titled and registered pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title, if:

1.  Such vessel or motor is owned by the United States, a state other than the State of Oklahoma, any agency thereof, or any subdivision of the state; provided, however, if such vessel is used for recreational or rental purposes on the waters of this state, said vessel shall be registered and numbered in accordance with Section 4002 et seq. of this title;

2.  Such vessel or motor is owned by a visiting nonresident and is currently registered in another state.  Provided that if any such vessel or motor remains in Oklahoma in excess of sixty (60) calendar days, such vessel or motor shall be registered pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act and the registration fees due thereon from the date of entry into Oklahoma must be paid;

3.  Such vessel or motor is from a country other than the United States provided such vessel or motor does not remain in Oklahoma in excess of sixty (60) calendar days;

4.  Such vessel is used exclusively and solely as a lifeboat;

5.  Such vessel is used exclusively and solely for racing purposes;

6.  Such vessel is a commercial flotation device which is issued a permit by the Oklahoma Scenic River Commission pursuant to the provisions of Section 1461 et seq. of Title 82 of the Oklahoma Statutes; provided, a commercial flotation device shall be required to be titled pursuant to the provisions of Section 4008 of this title; or

7.  Such vessel is a documented vessel provided such documented vessel shall be required to be registered pursuant to the provisions of Section 4016 of this title.

B.  Motors classified as inboard motors shall not be required to be titled or registered pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act.

C.  All vessels and motors which are owned by the State of Oklahoma, its agencies or departments, or political subdivisions thereof, or which, under the law, would be exempt from direct ad valorem taxation, shall be titled and registered pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act.  Provided, all vessels and motors titled and registered to the Department of Public Safety shall be exempt from all registration fees.

D.  All other vessels shall be titled and registered pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act.

Added by Laws 1989, c. 346, § 5, eff. Jan. 1, 1990.  Amended by Laws 1990, c. 304, § 3, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 4, eff. Jan. 1, 1993; Laws 1993, c. 321, § 1, emerg. eff. June 7, 1993; Laws 1994, c. 152, § 1, eff. July 1, 1994; Laws 2005, c. 190, § 16, eff. Sept. 1, 2005.

§634006.  Utilization of motor license agents.

The Commission is hereby authorized and directed to utilize its motor license agents appointed under the Oklahoma Vehicle License and Registration Laws in the administration of the Oklahoma Vessel and Motor Registration Act.

§63-4007.  Confidentiality of title and registration information - Penalties - Copies of certificate of title or registration.

A.  Except as otherwise provided by this section, all information contained in the certificate of title or the registration of any vessel or motor shall be confidential and privileged, subject only to disclosure to the following:

1.  Any duly authorized peace officer of this state in the regular course of the peace officer's duties;

2.  Any official person or body of any other state or of the United States, when required in their governmental functions;

3.  Any person or firm, when the Oklahoma Tax Commission is satisfied the request for information is reasonable and is related primarily to boating safety;

4.  Any filer of a mechanics, storage or abandoned vessel possessory lien under the applicable provisions of Sections 91 through 200 of Title 42, Section 908 of Title 47 or Section 4217.4 of Title 63 of the Oklahoma Statutes, when such information is required to fulfill the notification requirements contained therein;

5.  Any vessel or motor manufacturer or an authorized representative thereof in connection with matters of vessel or motor safety and theft, vessel motor emissions, vessel or motor product alterations, recalls or advisories, performance monitoring of vessel or motor parts and dealers, vessel or motor market research activities, including survey research, and removal of non-owner records from the original owner records of vessel or motor manufacturers.  The confidentiality of the information shall be protected, as set out above, and used only for the purpose stated; provided, further, that the Tax Commission shall be authorized to review the use of and the measures employed to safeguard the information; and provided, further, that the manufacturer or representative shall bear the cost incurred by the Tax Commission in the production of the information requested.  If the confidentiality provisions, pursuant to this section, are violated, the provisions of subsection D of Section 205 of Title 68 of the Oklahoma Statutes shall apply and the privilege of obtaining information shall be terminated.  Any manufacturer or representative violating the provisions of this section, upon conviction, shall be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00); and

6.  Any person compiling and publishing vessel or motor statistics, provided that such statistics do not disclose the names or addresses of individuals.  Such information shall be provided upon payment of a fee as determined by the Tax Commission.

B.  The Tax Commission or a motor license agent may furnish the holder of a security interest in a specific vessel or motor upon payment of the fee specified by Section 4014 of this title, a copy or certified copy of the certificate of title or registration information for such vessel.

Laws 1989, c. 346, § 7, eff. Jan. 1, 1990; Laws 1992, c. 284, § 5, eff. Jan. 1, 1993; Laws 2004, c. 534, § 12, eff. Nov. 1, 2004; Laws 2005, c. 479, § 3, eff. July 1, 2005.

§634008.  Application for certificate of title  Transmittal  Issuance  Confirmation.

Except as otherwise provided in Section 4005 of this title, the owner of every vessel or motor in this state shall possess a certificate of title as proof of ownership of such vessel or motor.  Application for a certificate of title, whether an original or duplicate, may be made to the Oklahoma Tax Commission or any motor license agent.  When application is made with a motor license agent, the application information shall be transmitted either electronically or by mail to the Commission by the motor license agent.  If the application information is transmitted electronically, the motor license agent shall forward the required application along with evidence of ownership, where required, by mail.  Where the transmission of application information cannot be performed electronically, the Commission is authorized to provide postagepaid envelopes to motor license agents for the purpose of mailing the application along with evidence of ownership, where required.  The Commission shall upon receipt of proper application information issue an Oklahoma certificate of title.  Such certificates may be mailed to the applicant.  Upon issuance of a certificate of title, the Commission shall provide the appropriate motor license agent with confirmation of such issuance.

Laws 1989, c. 346, § 8, eff. Jan. 1, 1990; Laws 1992, c. 284, § 6, eff. Jan. 1, 1993.

§63-4009.  Application for certificate of title or registration - Contents - Manufacturer's certificate of origin - Identification number - Homemade vessels - Lien entry form for certain vessels - Delivery of certificate.

A.  The application for a certificate of title and registration for a vessel or an outboard motor shall be upon a form furnished by the Oklahoma Tax Commission and shall contain:

1.  A full description of the vessel or outboard motor;

2.  The manufacturer's serial and model number or other identification number;

3.  The length of the vessel;

4.  The date on which first sold by the manufacturer or dealer to the owner;

5.  Any distinguishing marks;

6.  A statement of the applicant's source of title;

7.  Whether the vessel is a documented vessel and the number assigned to such vessel;

8.  Any security interest upon said vessel or outboard motor, or vessel and motor; and

9.  Such other information as the Commission may require.

Every original or duplicate certificate of title and registration for a vessel or an outboard motor shall contain all items listed in this subsection.

B.  To obtain an original certificate of title for a vessel or outboard motor that is being registered for the first time in this state or for a vessel or outboard motor that has not been previously registered in any other state, the applicant shall be required to deliver, as evidence of ownership, a manufacturer's certificate of origin or at the discretion of the Commission a copy of the manufacturer's certificate of origin properly assigned by the manufacturer, distributor, or dealer licensed in this or any other state shown thereon to be the last transferee to the applicant upon a form to be prescribed and approved by the Commission.  A manufacturer's certificate of origin shall contain:

1.  The manufacturer's serial or other identification number;

2.  Date on which first sold by the manufacturer to the dealer;

3.  Any distinguishing marks including model and the year same was made;

4.  A statement of any security interests upon said vessel or outboard motor, or vessel and motor; and

5.  Such other information as the Commission may require.

C.  In the absence of a dealer's or manufacturer's number, the Commission may assign such identifying number to the vessel or outboard motor, which shall be permanently stamped, burned or pressed into or attached onto such vessel or outboard motor.

D.  Every dealer selling new or used vessels or outboard motors and every individual not licensed as a dealer who sells a new or used vessel or outboard motor shall verify the hull identification number or serial number is the same as the number on the current registration of the vessel or outboard motor.  The seller of the vessel or outboard motor shall sign a notarized affidavit, under penalty of perjury, affirming the numbers are the same.

E.  1.  Before a homemade vessel is issued a hull identification number from the Commission, the vessel and the motor shall be inspected by a commissioned officer of the Oklahoma Highway Patrol Division of the Department of Public Safety or by any other employee of the Department or any other law enforcement officer of the state as the Commissioner of Public Safety may designate, pursuant to the rules promulgated by the Commissioner of Public Safety.  For the purposes of this act, "homemade vessel" means any vessel not allotted a hull identification number (HIN) by a manufacturer, and specifically excludes any vessel upon which the hull identification number has been covered, altered, defaced, destroyed, or removed.

2.  The Department of Public Safety is hereby granted authority and jurisdiction, pursuant to Article 1 of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, to promulgate, administer and enforce all necessary rules deemed necessary to implement the provisions of this section.

3.  The Department of Public Safety shall prescribe all forms deemed necessary to implement the provisions of this section.

F.  It shall be unlawful to:

1.  Improperly display or fail to display a vessel's hull identification number;

2.  Operate or possess a vessel on which the hull identification number has been removed; or

3.  Operate or possess a motor on which the serial number has been removed.

G.  When registering in this state a vessel which was titled in another state and which title contains the name of a secured party on the face of the other state certificate of title, the Oklahoma Tax Commission or the motor license agent shall complete a lien entry form as prescribed by said Commission.  A statement of the lien or encumbrance shall be included on the Oklahoma certificate of title and the lien or encumbrance shall be deemed continuously perfected as though it had been perfected pursuant to Section 4013 of this title.  For completing the lien entry form and recording the security interest on the certificate of title, the Commission or the motor license agent shall collect a fee of Three Dollars ($3.00) which shall be in addition to other fees provided by the Oklahoma Vessel and Motor Registration Act.

H.  Upon payment of all fees and taxes, a certificate of title, a certificate of registration and, for a vessel, two registration decals or, for an outboard motor, one registration decal shall be delivered to the applicant.  Provided, yearly decals shall be issued for vessels and motors titled and registered to the Department of Public Safety.

Added by Laws 1989, c. 346, § 9, eff. Jan. 1, 1990.  Amended by Laws 1992, c. 284, § 7, eff. Jan. 1, 1993; Laws 1997, c. 146, § 8, eff. Nov. 1, 1997; Laws 1999, c. 332, § 1, eff. Nov. 1, 1999; Laws 2005, c. 190, § 17, eff. Sept. 1, 2005.

§63-4009.1.  Serial numbers for outboard motors - Rules - Penalties.

A.  1.  The Department of Public Safety shall promulgate rules specifying the location and manner in which serial numbers for outboard motors shall be affixed.  In promulgating such rules, the Department shall consider the existence of voluntary industry standards, the current state of technology and the overall process of reducing vessel and motor thefts in this state.

2.  Any outboard motor manufactured on or after October 1, 1985, which is for sale in this state shall comply with the rules promulgated pursuant to this section.

3.  Any person, firm or corporation which sells or offers to sell any outboard motor or outboard motor part manufactured on or after October 1, 1985, which does not comply with this subsection shall be, upon conviction, guilty of a misdemeanor, punishable by a fine of up to Five Hundred Dollars ($500.00), imprisonment in the county jail for a period of up to one (1) year, or both such fine and imprisonment.

B.  1.  It is unlawful for any person to knowingly possess any outboard motor or outboard motor part upon which the serial number required by subsection A of this section has been removed, erased, defaced or otherwise altered to prevent identification.

2.  It is unlawful for any person to knowingly possess, manufacture, sell or exchange, offer to sell or exchange, aid in sale or exchange, supply in blank, authorize or direct, give away, or to conspire to or attempt to commit any of the previously mentioned acts, any counterfeit manufacturer's outboard motor or outboard motor part serial number plate or decal, used for the purpose of identification of any outboard motor or outboard motor part, or to conspire or attempt to commit any of these acts.

3.  Any person violating any provision of this subsection shall be, upon conviction, guilty of a felony.

C.  If any serial number required by this section to identify ownership of an outboard motor or outboard motor part does not exist or has been removed, erased, defaced or otherwise altered to prevent identification, and the true identity cannot be determined, the outboard motor or outboard motor part may be seized by any peace officer in this state and shall be subject to forfeiture pursuant to the procedures established for the law enforcement agency by which the seizing officer is employed.  Such outboard motor or outboard motor part may not be sold or used to propel a vessel on the waters of this state unless and until the Department of Public Safety is directed by the Oklahoma Tax Commission to issue to the outboard motor or outboard motor part a replacement identifying number which shall be affixed to the motor or part and shall thereafter be used for identification purposes of the motor or part.

Added by Laws 1999, c. 332, § 6, eff. Nov. 1, 1999.

§63-4010.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§63-4011.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§634012.  Sale or transfer of ownership - Assignment of certificate - Presentment of assigned certificate - Delivery of certificate  Filing and indexing  Passage of ownership by operation of law - Homemade vessels  Bills of sale  Duplicate certificates.

A.  In the event of the sale or transfer of the ownership of a vessel or motor for which a certificate of title has been issued, the holder of such certificate shall endorse on the back of same a complete assignment thereof with warranty of title in form printed thereon with a statement of all liens or encumbrances on said vessel or motor sworn to before a notary public or some other person authorized by law to take acknowledgments, and deliver same to the purchaser or transferee at the time of delivery to him of such vessel or motor.  The purchaser or transferee, unless such person is a bona fide dealer licensed by the State of Oklahoma, shall, within thirty (30) calendar days from the time of delivery to him of such vessel or motor, present the assigned certificate of title to the Oklahoma Tax Commission, or one of its motor license agents, accompanied by the fee required pursuant to Section 4014 of this title, together with any excise tax or registration fee that may be due, whereupon a new certificate of title, shall be issued to the assignee.

B.  A licensed dealer shall, on selling or otherwise disposing of a vessel or motor, execute and deliver to the purchaser thereof the certificate of title properly and completely reassigned.

C.  Said certificate, when so assigned and returned to the Commission, together with any subsequent assignment or reissue thereof, shall be appropriately filed and indexed so that at all times it will be possible to trace title to the vessel or motor designated therein.  Provided, when the ownership of any vessel or motor shall pass by operation of law, the person owning such vessel or motor may, upon furnishing satisfactory proof to the Commission of such ownership, procure a title to said vessel or motor, regardless of whether a certificate of title has ever been issued.  Provided, however, all homemade vessels shall first comply with the provisions of subsection D of Section 4009 of this title.

D.  The dealer shall execute and deliver to the purchaser bills of sale for all new vessels or new motors sold by him.  On presentation of a bill of sale by a dealer for a new vessel or motor sold in this state, accompanied by any fee required by Section 4014 of this title and any excise tax that may be due, a certificate of title shall be issued.

E.  Upon proper proof of a lost certificate of title being made to the Commission or one of its motor license agents, accompanied by an application therefor and payment of the fees required by Section  4014 of this title, a duplicate certificate of title shall be issued to said applicant.

Laws 1989, c. 346, § 12, eff. Jan. 1, 1990; Laws 1992, c. 284, § 8, eff. Jan. 1, 1993.

§63-4013.  Perfection of security interest - Applicability of Title 12A - Surrender of certificate or application to secured party - Delivery to Commission - Satisfaction and release - Penalty - New certificate - Security interests perfected prior to effective date of act.

A.  1.  Except for a security interest in vessels or motors held by a dealer for sale or lease, a security interest, as defined in paragraph (37) of Section 1201 of Title 12A of the Oklahoma Statutes, in a vessel or motor as to which a certificate of title may be properly issued by the Oklahoma Tax Commission shall be perfected only when a lien entry form prescribed by the Tax Commission, and the existing certificate of title, if any, or application for a certificate of title and manufacturer's certificate of origin or other identification number containing the  name and address of the secured party and the date of the security agreement and the required fee are delivered to the Tax Commission or to a motor license agent.  The filing and duration of perfection of a security interest, pursuant to the provisions of Title 12A of the Oklahoma Statutes, including, but not limited to, Section 19311 of Title 12A of the Oklahoma Statutes, shall not be applicable to perfection of security interests in vessels or motors as to which a certificate of title may be properly issued by the Tax Commission, except as to vessels or motors held by a dealer for sale or lease and except as provided in subsection D of this section.  In all other respects Title 12A of the Oklahoma Statutes shall be applicable to such security interests in vessels or motors as to which a certificate of title may be properly issued by the Tax Commission.

2.  Whenever a person creates a security interest in a vessel or motor, such person shall surrender to the secured party the certificate of title or the signed application for a new certificate of title, on the form prescribed by the Tax Commission, and the manufacturer's certificate of origin or other identification number.  The secured party shall deliver the lien entry form and the required lien filing fee within twenty-five (25) calendar days as provided hereafter with certificate of title or the application for certificate of title, and the manufacturer's certificate of origin or other identification number to the Tax Commission or to a motor license agent.  Perfection of the security interest shall begin from the date of the delivery to the Tax Commission or to a motor license agent of (i) the lien entry form, (ii) the lien filing fee, and (iii) the certificate of title or application for certificate of title and the manufacturer's certificate of origin or other identification number.  When a vessel or motor title is presented to a motor license agent for transfer or registration and the documents reflect a lienholder, the motor license agent shall perfect the lien as provided for in subsection G of Section 1105 of Title 47 of the Oklahoma Statutes.

3.  Upon the receipt of the lien entry form and the required fees with either the certificate of title or an application for certificate of title and manufacturer's certificate of origin or other identification number, a motor license agent shall, by placement of a clearly distinguishing mark, record the date and number shown in a conspicuous place, on each of these instruments.

4.  The certificate of title or the application for certificate of title and manufacturer's certificate of origin or other identification number with the record of the date of receipt clearly marked thereon shall be returned to the debtor together with a notice that the debtor is required to register and pay all additional fees and taxes due within thirty (30) calendar days from the date of purchase of said vessel or motor.

5.  Any person creating a security interest in a vessel or motor that has been previously registered in the debtor's name and on which all taxes due the state have been paid shall surrender the certificate of ownership to the secured party.  The secured party shall have the duty to record the security interest as provided in this section and shall, at the same time, obtain a new certificate of title which shall show the secured interest on the face of such certificate of title.

6.  The lien entry form with the date and assigned number thereof clearly marked thereon shall be returned to the secured party.  If the lien entry form is received and authenticated, as herein provided, by a motor license agent, such agent shall make a report thereof to the Tax Commission upon the forms and in the manner as may be prescribed by the Tax Commission.

7.  The Tax Commission shall have the duty to record the lien upon the face of the certificate of title issued at the time of registering and paying all fees and taxes due on such vessel or motor.

B.  1.  A secured party shall, within seven (7) business days after the satisfaction of such security interest, furnish directly or by mail a release of a security interest to the Tax Commission and mail a copy thereof to the lastknown address of the debtor.  If the security interest has been satisfied by payment from a licensed used boat dealer to whom the used vessel or motor has been transferred, the secured party shall also, within seven (7) business days after such satisfaction, mail a certified copy of copy number one of the release of security interest to such dealer.  If the secured party fails to furnish such release as herein required, the secured party shall be liable to the debtor for a penalty of One Hundred Dollars ($100.00) and, in addition, any loss caused to the debtor by such failure.

2.  Upon release of a security interest the owner may obtain a new certificate of title omitting reference to the security interest, by submitting to the Tax Commission or to a motor license agent:

a. a release signed by the secured party, an application for new certificate of title and the proper fees, or

b. by submitting to the Tax Commission or the motor license agent an affidavit, supported by such documentation as the Tax Commission may require, by the owner on a form prescribed by the Tax Commission stating that the security interest has been satisfied and stating the reasons why a release cannot be obtained, an application for a new certificate of title and the proper fees.

Upon receiving such affidavit that the security interest has been satisfied, the Tax Commission shall issue a new certificate of title eliminating the satisfied security interest and the name and address of the secured parties who have been paid and satisfied.  The Tax Commission shall accept a release of a security interest in any form that identifies the debtor, the secured party, and the vessel or motor and contains the signature of the secured party.  The Tax Commission shall not require any particular form for the release of a security interest.

The words "security interest" when used in the Oklahoma Vessel and Motor Registration Act do not include liens dependent upon possession.

C.  The Tax Commission shall file and index certificates of title so that at all times it will be possible to trace a certificate of title to the vessel or motor designated therein, identify the lien entry form, and the names and addresses of secured parties, or their assignees, so that all or any part of such information may be made readily available to those who make legitimate inquiry of the Tax Commission as to the existence or nonexistence of security interest in the vessel or motor.

D.  1.  Any security interest in a vessel or motor properly perfected prior to January 1, 1990, may be continued as to its effectiveness or duration as provided by Section 1-9-515 of Title 12A of the Oklahoma Statutes, or may be terminated, assigned or released as provided by Sections 1-9-513 and 1-9-514 of Title 12A of the Oklahoma Statutes, as fully as if this section had not been enacted, or, at the option of the secured party, may also be perfected under this section, and, if so perfected, the time of perfection under this section shall be the date said security interest was originally perfected under the prior law.

2.  Upon request of the secured party, the debtor or any other holder of the certificate of title shall surrender said certificate of title to the secured party and shall do such other acts as may be required to perfect said security interest under this section.

Added by Laws 1989, c. 346, § 13, eff. Jan. 1, 1990.  Amended by Laws 1992, c. 284, § 9, eff. Jan. 1, 1993; Laws 1996, c. 337, § 1, eff. July 1, 1996; Laws 2000, c. 371, § 179, eff. July 1, 2001; Laws 2004, c. 534, § 13, eff. Nov. 1, 2004.

§634014.  Fees.

A.  The charge for each certificate of title for any vessel or motor issued shall be Two Dollars and twentyfive cents ($2.25), which charge shall be in addition to any excise taxes or fees imposed by law for such vessel or motor.  One Dollar ($1.00) of each such fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

B.  The charge for a duplicate certificate of title shall be Two Dollars and twentyfive cents ($2.25) which charge shall be in addition to any other fees imposed by this section for any such vessel or motor.  One Dollar ($1.00) of such fee shall be deposited in the Oklahoma Tax Commission Reimbursement Fund.

C.  For each security interest recorded on a certificate of title, or manufacturer's certificate of origin or other identification number, such person shall pay a fee of Eight Dollars ($8.00), which shall be in addition to other fees provided for in this section.

D.  1.  When an application for a new certificate of title or duplicate certificate of title for a vessel or motor is made to the Commission or one of its motor license agents, anapplication fee in the amount of One Dollar and twentyfive cents ($1.25) for the issuance of such certificate of title shall be charged and collected.

2.  For recording a security interest on a certificate of title or manufacturer's certificate of origin or other identification number, the Commission or a motor license agent shall charge Two Dollars ($2.00) for each security interest so recorded.

E.  1.  The charge for a copy of certificate of title information is One Dollar ($1.00) for each instrument.

2.  The charge for a certified copy of certificate of title information is Two Dollars ($2.00) for each instrument.

§634015.  Application required  Time - Contents.

Except as otherwise provided by Sections 4005 and 4024 of this title, every owner of a vessel or motor possessing a certificate of title shall make an application for the registration of such vessel or motor with the Oklahoma Tax Commission or with a motor license agent within thirty (30) calendar days from the purchase date, or from the expiration of registration, or from the date the owner becomes a resident of this state.  The application shall contain such information as shall be required by the Commission pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title.

Laws 1989, c. 346, § 15, eff. Jan. 1, 1990; Laws 1992, c. 284, § 10, eff. Jan. 1, 1993.

§63-4016.  Application for registration of vessel - Contents - Issuance of certificate and assignment of permanent number - Availability and inspection of certificate and bill of sale.

A.  Every owner of a vessel, when making application for registration, shall furnish the following information:

1.  A full description of the vessel including the manufacturer's serial, model, or other identification number, the manufacturer's factory delivered price, and the total delivered price of said vessel;

2.  The correct name and address, the name of the city, county and state in which the person in whose name the vessel is to be registered resides;

3.  The county of location of the vessel; and

4.  Such other information as may be prescribed by the Commission.

B.  Upon the filing of a registration application for a vessel and the payment of the fees provided for in the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title, the Oklahoma Tax Commission shall issue the owner of the vessel a certificate of registration and two registration decals and shall also assign a permanent number for the vessel described in the application.  The registration decals and the permanent number shall be recorded on the annual registration certificate covering such vessel.  The permanent number shall be displayed upon the vessel as required by Section 4030 of this title.

C.  The current certificate of registration shall be legible and available for inspection at all times.

D.  On all new and used vessels, prior to receipt of the certificate of registration and the registration decals, the dealer's bill of sale shall be available for inspection at all times for the first thirty (30) calendar days from the date of purchase.  Thereafter, prior to receipt of the certificate of registration and the registration decals, the official registration receipt from the Commission or a motor license agent shall be available for inspection at all times.

Added by Laws 1989, c. 346, § 16, eff. Jan. 1, 1990.  Amended by Laws 1992, c. 284, § 11, eff. Jan. 1, 1993; Laws 1997, c. 146, § 9, eff. Nov. 1, 1997; Laws 1999, c. 332, § 2, eff. Nov. 1, 1999.

§63-4017.  Application for registration of motor - Contents - Issuance of certificate - Availability and inspection of certificate and bill of sale.

A.  Every owner of an outboard motor in excess of ten (10) horsepower, when making application for registration, shall furnish the following information:

1.  A full description of the outboard motor including the manufacturer's serial, model, or other identification number, the manufacturer's factory delivered price, and the total delivered price of said outboard motor;

2.  The correct name and address, and the name of the city, county and state in which the person in whose name the outboard motor is to be registered resides;

3.  The county of location of such outboard motor; and

4.  Such other information as may be prescribed by the Oklahoma Tax Commission.

B.  Upon the filing of a registration application for an outboard motor and the payment of the fees provided for in the Oklahoma Vessel and Motor Registration Act, the Commission shall issue the owner of the outboard motor a certificate of registration and a registration decal.

C.  The current certificate of registration shall be legible and available for inspection at all times.

D.  On all new and used outboard motors, prior to receipt of the certificate of registration and the registration decal, the dealer's bill of sale shall be available for inspection at all times for the first thirty (30) calendar days from the date of purchase.  Thereafter, prior to receipt of the certificate of registration and the registration decal, the official registration receipt from the Commission or a motor license agent shall be available for inspection at all times.

Added by Laws 1989, c. 346, § 17, eff. Jan. 1, 1990.  Amended by Laws 1992, c. 284, § 12, eff. Jan. 1, 1993; Laws 1997, c. 146, § 10, eff. Nov. 1, 1997; Laws 1999, c. 332, § 3, eff. Nov. 1, 1999.

§634018.  Members of armed forces or spouses  Registration requirements.

A.  Any vessel or motor in this state which is not registered and licensed for the current year in the state of residence or domicile of any person who is a member of the Armed Forces of the United States or the spouse of such member owning a vessel or motor must be registered as provided by the Oklahoma Vessel and Motor Registration Act, except that any such vessel or motor which has been licensed in some other state by such member or spouse of such member while stationed in said other state may be operated in this state for the remainder of the year or period for which it is licensed.  If the vessel or motor currently is registered with the Armed Forces of the United States rather than being registered in a state and the member is transferred to a duty station within this state pursuant to military orders, the member or spouse of such member owning the vessel or motor shall not be required to register the vessel or motor in this state for a period of thirty (30) days after the date the member is required to report for duty by said military.

B.  Any person who is a member of the Armed Forces of the United States who is a resident of this state and who is stationed in this state or spouse of such person may make application for a certificate of registration pursuant to the provisions of this section.

C.  Any person who is a member of the Armed Forces of the United States, or spouse applying for a registration of any such vessel or motor shall submit an appropriate statement, to be attached to the vessel or motor registration application, showing the following:  A description of the vessel or motor owned by applicant; the state and address of the applicant's legal residence or domicile; that applicant or applicant's spouse is on active duty in the Armed Forces of the United States assigned or stationed at a named location in compliance with official military orders.  The statement shall be signed by the applicant and certified to by a proper officer of the organization to which applicant is assigned for duty, or where the applicant is the spouse of such member serving in a foreign country the statement shall be signed by said spouse under the penalties of perjury.

§634019.  Registration fees  Due date  Delinquency  Registration dates  Proportional fees.

A.  1.  The registration fees herein levied upon vessels and motors located within this state shall be due on the first day of July each year and shall become delinquent on the first day of August thereafter.

2.  Any person owning a vessel or motor subject to the provisions of this subsection and failing or refusing to file application for the registration of such vessel or motor and to pay the annual registration fee as provided by the Oklahoma Vessel and Motor Registration Act, on or before the 31st day of July each year, shall be deemed delinquent.

B.  On the registration of new vessels or new motors purchased in this state and on new or used vessels or motors used in this state or brought into this state between July 1 and September 30, inclusive, of any year the payment of the full annual registration and license fee shall be collected; and between October 1 and December 31, inclusive, of any year the payment of threefourths (3/4) the annual registration and license fee shall be collected; and between January 1 and March 31, inclusive, of any year the payment of onehalf (1/2) the annual registration and license fee shall be collected; and between April 1 and June 30, inclusive, of any year the payment of onefourth (1/4) of the annual registration and license fee shall be collected.

C.  Any person registering a vessel or motor under the provisions of the Oklahoma Vessel and Motor Registration Act may elect to have the vessel or motor registered for a three-year period.  If a person elects to register the vessel or motor for a three-year period, the person shall pay ninety percent (90%) of the registration fees that the person would have otherwise paid if the person had registered the vessel or a motor on an annual basis over the three-year period.  If a person is registering a vessel or motor pursuant to the provisions of subsection B of this section and elects to register the vessel or motor for a three-year period, the partial year registration shall count as one of the three (3) years of registration.  The motor license agent registering the vessel or motor for a three-year period shall receive one hundred percent (100%) of the fees the motor license agent would have otherwise received pursuant to subsection B of Section 1141.1 of Title 47 of the Oklahoma Statutes if the vessel or motor had been registered on an annual basis over the three-year period.

Added by Laws 1989, c. 346, § 19, eff. Jan. 1, 1990.  Amended by Laws 1990, c. 304, § 4, emerg. eff. May 30, 1990; Laws 2004, c. 379, § 1, eff. Nov. 1, 2004.

§634020.  Notice of registration requirements  Registration by mail.

Beginning January 1, 1990, the Oklahoma Tax Commission shall notify through the mail all persons within the state who have previous vessel or motor registrations on record of the period for registration that are due to be registered in July of that year.  Such notice shall contain all necessary information for such registration including a breakdown of all charges to be paid by the owner.  The breakdown of the charges to be paid by the owner shall include the charges an owner would pay to register the vessel or motor for a one-year period and the charges an owner would pay to register the vessel or motor for a three-year period.  The notice shall also contain instructions as to the procedure for renewal upon presentation to a motor license agent or by return mail to the Commission's state office.  On the back of such registration notice form there shall be an explanation of the apportionment of all fees and penalties collected and their disposition.  Such explanation shall include information as to all charges and fees included in the total fee or incident to the registration of a vessel or motor.  If the owner chooses the option of receiving these services through the mail, either from the Commission or a motor license agent, he shall be instructed to pay the final total listed for the period of registration chosen by the owner.  The cost of mailing shall be One Dollar ($1.00) for titles or other forms or devices required by the Oklahoma Vessel and Motor Registration Act.  Provided, that the Commission may adjust any mailing costs as deemed appropriate to allow for increased or additional fees charged by the United States Postal Service.

Failure by any applicant to receive notification of renewal as provided by this section shall not excuse the applicant from properly obtaining any registration at the proper time by presenting proof of ownership to the Commission's state office or to a motor license agent.

Added by Laws 1989, c. 346, § 20, eff. Jan. 1, 1990.  Amended by Laws 2004, c. 379, § 2, eff. Nov. 1, 2004.

§63-4021.  Fees - Exemptions - Credits - Duplicate certificates.

A.  The application required for the initial and subsequent registration of a vessel or a motor shall be accompanied by payment of the following fees:

1.  Where the manufacturer's factory delivered price, or in the absence of such price being published in a recognized publication for the use of marine dealers and/or for purposes of insurance and financing firms, where the provable original or new cost of all materials, is One Hundred Fifty Dollars ($150.00) or less, the registration and license fee for the first and for each succeeding year's registration shall be One Dollar ($1.00);

2.  Where the manufacturer's factory delivered price, or in the absence of such price being published as provided in paragraph 1 of this section, where the value of such vessel or motor is determined and fixed as above required and, is in excess of One Hundred Fifty Dollars ($150.00), there shall be added to the fee of One Dollar ($1.00), the sum of One Dollar ($1.00) for each One Hundred Dollars ($100.00) or any fraction thereof, in excess of One Hundred Fifty Dollars ($150.00) provided such fee shall not exceed One Hundred Fifty Dollars ($150.00);

3.  After the first year's registration in this state under the Oklahoma Vessel and Motor Registration Act of any new vessel or new motor under paragraph 2 of this subsection, the registration for the second year shall be ninety percent (90%) of the fee computed and assessed hereunder for the first year, and thereafter, such fee shall be computed and assessed at ninety percent (90%) of the previous year's fee and shall be so computed and assessed for the next nine (9) successive years provided such fee shall not exceed One Hundred Fifty Dollars ($150.00);

4.  The initial and subsequent registration fee for any vessel which is a part of a fleet used for lodging and for which a rental fee and sales tax are collected shall be Forty Dollars ($40.00) in lieu of the fees required by paragraphs 1 through 3 of this subsection.  For the purpose of this paragraph, "fleet" means twenty or more vessels operated by a business organization from a single anchorage.  The fee provided for in this paragraph may be reduced annually to zero until the total reduction equals the difference between the sum of the fees paid pursuant to paragraphs 1 through 3 of this subsection for the two registration years preceding January 1, 1990, and the fee provided for in this paragraph;

5.  For any vessel or motor owned and numbered, registered or licensed prior to January 1, 1990, in this or any other state, or in the absence of such registration upon proof of the year, model and age of same, the registration fee shall be computed and assessed at the rate hereinabove provided for a new vessel or motor based on the value thereof determined as provided in this subsection, but reduced as though same had been registered for each prior year of its existence.  Except as provided in paragraph 1 of this subsection, the registration fee for the eleventh year computed in accordance with the provisions of this subsection shall be the amount of the fee to be assessed for such eleventh year and shall be the minimum annual registration fee for such vessel or motor for any subsequent year; and

6.  The initial and subsequent registration fee for any vessel or motor which is not being used in a trade or business or for any commercial purpose and is owned by:

a. a nonresident member of the Armed Forces of the United States assigned to duty in this state in compliance with official military or naval orders,

b. a resident member of the Armed Forces of the United States assigned to duty in this state in compliance with official military or naval orders,

c. the spouse, who resides in Oklahoma, of a resident or nonresident member of the Armed Forces of the United States serving in a foreign country, or

d. any Oklahoma resident who is stationed out of state due to an official assignment of the Armed Forces of the United States,

shall be the lesser of either a Fifteen Dollar ($15.00) registration fee or the fee computed and assessed for vessels or motors of similar age and model pursuant to this section.

B.  As used in this section, the term "manufacturer's factory delivered price" shall represent the recommended retail selling price and shall not mean the wholesale price to a dealer.

C.  The Oklahoma Tax Commission shall assess the registration fees and penalties for the year or years a vessel or motor was not registered as provided in the Oklahoma Vessel and Motor Registration Act.  For vessels or motors not registered for two (2) or more years, the registration fees and penalties shall be due only for the current year and one (1) previous year.

D.  Upon each vessel or motor repossessed by a mortgagee, a fee of Forty-six Dollars ($46.00) shall be assessed.  This fee shall be in lieu of any applicable vessel or motor excise tax and registration fees.  Each motor license agent accepting applications for certificates of title for such vessel or motors shall receive Seven Dollars ($7.00) to be deducted from the license fee specified in this paragraph for each application accepted.

E.  All vessels or motors owned by the State of Oklahoma, its agencies or departments, or political subdivisions thereof, or which under the law would be exempt from direct ad valorem taxation, shall be registered pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act for an annual fee of Two Dollars and twentyfive cents ($2.25) irrespective of whether registered by a motor license agent or the Tax Commission.

F.  All vessels and motors owned:

1.  By the Boy Scouts of America, the Girl Scouts of U.S.A., and the Camp Fire USA, devoted exclusively to youth programs emphasizing physical fitness, character development and citizenship training; and

2.  By the Department of Public Safety;

are hereby exempt from the payment of registration fees required by this section.  Provided all of such vessels or motors shall be registered and shall otherwise comply with the provisions of the Oklahoma Vessel and Motor Registration Act.

G.  A credit shall be allowed with respect to the fee for registration of any new vessel or new motor, when such new vessel or motor is a replacement for:

1.  A new original vessel or new original motor which is stolen from the purchaser/registrant within ninety (90) days of the date of purchase of the original vessel or new original motor as certified by a police report or other documentation as required by the Tax Commission; or

2.  A defective new original vessel or new original motor returned by the purchaser/registrant to the seller within six (6) months of the date of purchase of the defective new original vessel or new original motor as certified by the manufacturer.

Such credit shall be in the amount of the fee for registration which was paid for the new original vessel or new original motor and shall be applied to the registration fee for the replacement vessel or motor.  In no event will said credit be refunded.

H.  Upon proper proof of a lost certificate of registration being made to the Tax Commission or one of its motor license agents, accompanied by an application therefor and payment of the fees required by the Oklahoma Vessel and Motor Registration Act, a duplicate certificate of registration shall be issued to the applicant.  The charge for such duplicate certificate of registration shall be Two Dollars and twentyfive cents ($2.25), which charge shall be in addition to any other fees imposed by Section 4022 of this title for any such vessel or motor.

I.  In addition to any other fees levied by the Oklahoma Vessel and Motor Registration Act, there is levied and there shall be paid to the Tax Commission, for each year a vessel or motor is registered, a fee of One Dollar ($1.00) for each vessel or motor for which a registration or license fee is required pursuant to the provisions of this section.  The fee shall accrue and shall be collected upon each vessel or motor under the same circumstances and shall be payable in the same manner and times as apply to vessel and motor licenses and registrations under the provisions of the Oklahoma Vessel and Motor Registration Act; provided, the fee shall be paid in full for the then current year at the time any vehicle is first registered in a calendar year.

Monies collected pursuant to this subsection shall be apportioned by the Tax Commission to the State Treasurer for deposit in the Trauma Care Assistance Revolving Fund created in Section 330.97 of this title.

The collection and payment of the fee shall be a prerequisite to license or registration of any vessel or motor.

J.  If a vessel or motor is donated to a nonprofit charitable organization, the nonprofit charitable organization shall be exempt from paying any current or past due registration fees, excise tax, transfer fees, and penalties and interest; provided, subsequent to such donation, if the person, entity or party acting on another's behalf who donated the vessel or motor, purchases the same vessel or motor from the nonprofit charitable organization receiving the original donation, such person, entity or party acting on another's behalf shall be liable for all current and past due registration fees, excise tax, transfer fees, and penalties and interest on such vehicle.

Added by Laws 1989, c. 346, § 21, eff. Jan. 1, 1990.  Amended by Laws 1999, c. 332, § 4, eff. Nov. 1, 1999; Laws 2000, c. 6, § 14, emerg. eff. March 20, 2000; Laws 2002, c. 374, § 2, eff. July 1, 2003; Laws 2004, c. 534, § 14, eff. Nov. 1, 2004; Laws 2005, c. 190, § 18, eff. Sept. 1, 2005; Laws 2006, c. 16, § 48, emerg. eff. March 29, 2006.

NOTE:  Laws 1999, c. 278, § 3 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2004, c. 379, § 3 repealed by Laws 2005, c. 1, § 101, emerg. eff. March 15, 2005.  Laws 2005, c. 1, § 100 repealed by Laws 2006, c. 16, § 49, emerg. eff. March 29, 2006.

NOTE:  Laws 2002, c. 374, § 2 made no changes to this section.

§634022.  Application directly to Commission or motor vehicle agent  Copies  Fees.

A.  In addition to the registration fees required by Section 4021 of this title, when any such application for registration is made directly to the Commission or to any motor vehicle agent, a One Dollar and twentyfive cents ($1.25) fee for each year the vessel or motor is registered shall be collected and apportioned as provided by the provisions of the Oklahoma Vessel and Motor Registration Act.

B.  1.  The charge for a copy of certificate of registration information is One Dollar ($1.00) for each instrument.

2.  The charge for a certified copy of certificate of registration information is Two Dollars ($2.00) for each instrument.

Added by Laws 1989, c. 346, § 22, eff. Jan. 1, 1990.  Amended by Laws 2004, c. 379, § 4, eff. Nov. 1, 2004.

§634023.  Purpose of fees  Payment in lieu of ad valorem taxes.

The registration fees herein imposed upon vessels and motors shall be for the purpose of reimbursing and providing funds for general governmental functions of the state, and when paid in full such fees shall be in lieu of all ad valorem taxes, general or local, to which such vessels and motors may be subject as personal property under the laws of this state.

§634024.  Late registration  Failure or refusal to file application  Penalties.

A.  In the event a new vessel or a new motor is not registered within thirty (30) calendar days from the date purchased in this state by a resident of this state, the penalty shall be Twentyfive Dollars ($25.00), provided that in no event shall the penalty exceed an amount equal to the registration fee.  The rate of the registration fee shall be fixed and determined by the date of the sale by the dealer of said new vessel or motor to the purchaser.

B.  If a new or used vessel or motor is brought into Oklahoma by a resident of this state and is not registered within thirty (30) calendar days from the date such vessel or motor enters the state as required by the Oklahoma Vessel and Motor Registration Act, the penalty shall be Twentyfive Dollars ($25.00), provided that in no event shall the penalty exceed an amount equal to the registration fee.

C.  If a vessel or motor is purchased or is brought into Oklahoma by a nonresident of this state and such vessel or motor remains over sixty (60) calendar days and is not registered as required by the Oklahoma Vessel and Motor Registration Act, the penalty shall be Twentyfive Dollars ($25.00).

D.  Any person in this state owning a vessel or motor subject to the provisions of this subsection and failing or refusing to file application for the registration of such vessel or motor and to pay the registration fee as required by the Oklahoma Vessel and Motor Registration Act, within one (1) month after the expiration date, shall be deemed delinquent and there shall be added a penalty of twentyfive cents ($0.25) per day on the registration fee for each day such registration is delinquent.  The penalty for failure to register shall accrue for a threemonth calendar period. Thereafter, the penalty shall be Twentyfive Dollars ($25.00), provided that in no event shall the penalty exceed an amount equal to the registration fee.

E.  The failure to register any vessel or motor as required by the Oklahoma Vessel and Motor Registration Act shall in addition to penalties, subject such vessel or motor to the seizure provisions as provided in the Oklahoma Vehicle License and Registration Act.

§634025.  Payment of fees and taxes by check  Nonpayment of check  Cancellation of title and registration  Credit of motor license agent's account  Collection  Penalties.

A.  When, at the time of titling and registration of any vessel or motor payment is made by check for fees and taxes and the check is not paid by the bank on which drawn for any reason, such certificate of title or registration and other such instruments issued at the time of titling or registration of such vessel or motor shall be canceled immediately, without notice, by the Commission or motor license agent who issued such title or registration certificate.  In all such cases the title or registration certificate, number, receipt, and any other official document issued at the time of the acceptance of such check shall be null and void and returned to the issuer.

B.  The motor license agent shall transmit all documents and the dishonored check to the Oklahoma Tax Commission for credit to the motor license agent's account.  The Commission may enter into a contract for the collection of dishonored checks and canceled instruments.

C.  In all such cases, such vessels or motors shall be subject to the fees and penalties provided in the Oklahoma Vessel and Motor Registration Act as though no attempt to register the vehicle had been made and a further penalty of Twenty-five Dollars ($25.00) shall be assessed.

Added by Laws 1989, c. 346, § 25, eff. Jan. 1, 1990.  Amended by Laws 1997, c. 294, § 7, eff. July 1, 1997.

§634026.  Repossession by mortgagee  Liability for delinquent registration.

At any time that a mortgagee repossesses a vessel or motor on which the registration has become delinquent as of the date of such repossession, the mortgagee shall not be required, as a condition for registration of said vessel or motor to pay any of the penalties which had accrued as of the date of such repossession otherwise prescribed in the Oklahoma Vessel and Motor Registration Act. Provided that said penaltiesshall not be waived unless such vessel or motor is registered by the mortgagee within five (5) days after it is repossessed.  Provided further, that if the mortgagor or spouse, becomes the owner of the vessel or motor withinninety (90) days from the date of repossession, the penalty shall reattach and be paid when application is made for the new title.

§634027.  Lien of title and registration fees and penalties  Priority  Seizure  Costs of taking into custody and storage  Foreclosure.

All title and registration fees and penalties levied by the terms and provisions of the Oklahoma Vessel and Motor Registration Act shall become and remain a first lien upon any vessel or motor on which said fees, taxes and penalty is due and unpaid.  Said lien shall be prior, superior and paramount to all other liens of whatsoever kind or character.

After the thirtieth day after such title and registration fees become delinquent, it shall be the duty of the Oklahoma Tax Commission or the Department of Public Safety, its designated officers or employees, and of sheriffs and all other duly authorized peace officers of this state, to seize and take into custody every vessel or motor required to be titled and registered pursuant to the Oklahoma Vessel and Motor Registration Act but which is not so registered by the owner thereof, and such vessel or motor shall not be released to the owner thereof until it is duly registered and the fee due thereon paid in full, together with any penalty provided by law, plus the cost of seizure, including a reasonable cost of taking such vessel or motor into custody and storing it.  In the event the owner or possessor of any such vessel or motor seized, as provided by law, shall fail to pay the registration fee and penalty due thereon, together with said costs of seizure and storage, said officer shall proceed to foreclose the lien thereon by selling such vessel or motor following the procedure for foreclosure of liens on personal property prescribed in Section 91 of Title 42 of the Oklahoma Statutes.

The provisions of the Uniform Tax Procedure Code under Title 68 of the Oklahoma Statutes providing procedures and remedies with respect to all state taxes shall also be available for the enforcement of the provisions of the Oklahoma Vessel and Motor Registration Act.

§634028.  Apportionment of fees, taxes and penalties.

All titling and registration fees, taxes and penalties collected by the Oklahoma Tax Commission pursuant to the provisions of Sections 4014 and 4021 of this title shall be apportioned as provided in Section 1104 of Title 47 of the Oklahoma Statutes.

Laws 1989, c. 346, § 28, eff. Jan. 1, 1990; Laws 1992, c. 284, § 13, eff. Jan. 1, 1993.

§634029.  Refusal, revocation or cancellation of certificate of title or registration.

A.  If the Oklahoma Tax Commission shall determine at any time that an applicant for a certificate of title of or registration for a vessel or motor is not entitled thereto, it may refuse to issue such certificate or to register such vessel or motor.  The Commission may for a similar reason, after ten (10) calendar days' notice and a hearing, revoke the certificate of title and registration already acquired.  Said notice may be served in person or by registered mail.

B.  In addition, in every case where a vessel or motor has been titled or registered upon an application containing any false statement of a fact required in this section to be shown in an application for the title or registration thereof, the Commission shall give written notice of at least ten (10) calendar days to the owner of the vessel or motor and shall require the owner to appear before it for the purpose of showing cause why said title or registration should not be canceled.  Unless satisfactory explanation is given by the owner concerning such false statement, the Commission shall cancel the title or registration.  The owner of the vessel or motor shall then be required to immediately retitle or reregister the vessel or motor and pay the required fees.  The owner shall not be entitled to refund or credit for the fees paid for titling and registration of the vessel or motor made under the application which contained any false statement of fact.

C.  The Commission shall insert in said application forms appropriate notice to the applicant that any false statement of a fact required to be shown in such application for title or registration subjects the applicant to prosecution.

Laws 1989, c. 346, § 29, eff. Jan. 1, 1990; Laws 1992, c. 284, § 14, eff. Jan. 1, 1993.

§63-4030.  Display of permanent number on vessel - Display of other numbers - Location and maintenance of permanent number - Inapplicability to sailboards.

A.  Except as otherwise provided by this section, every vessel on the waters of this state shall display the permanent number assigned to it by the Oklahoma Tax Commission or by a federally recognized Indian tribe which number shall not be obliterated, erased, mutilated, removed or missing.

B.  The vessels authorized to display a number other than that required by the provisions of the Oklahoma Vessel and Motor Registration Act are:

1.  A documented vessel, provided that such vessel is currently registered, is displaying both current registration decals, and the name, hailing port and official federal documentation number assigned to it are displayed on the vessel according to federal law or federal rules and regulations;

2.  A vessel from a country other than the United States temporarily using the waters of this state;

3.  A vessel from another state owned by an out-of-state resident using the waters of this state;

4.  A vessel whose owner is the United States, a state or a subdivision thereof; provided, however, if such vessel is used for recreational or rental purposes on the public waters of this state, said vessel shall display the permanent number assigned to it by the Commission;

5.  A vessel that is used exclusively and solely for racing purposes;

6.  A vessel that is used exclusively and solely as a lifeboat; and

7.  A commercial flotation device which is assigned a permit by the Oklahoma Scenic Rivers Commission pursuant to the provisions of Sections 1461 et seq. of Title 82 of the Oklahoma Statutes.

C.  Except as otherwise provided for in this section, every vessel and every outboard motor on the waters of this state shall display the current registration decals or decal assigned to it by the Oklahoma Tax Commission.

D.  The owner of any vessel issued a permanent number pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title, shall place on or attach to the vessel said permanent number in such manner as may be prescribed by the rules of the Commission, in order that it may be clearly visible.  The number shall be maintained in legible condition.

E.  The provisions of this section shall not apply to sailboards or fishing tubes.

F.  The Tax Commission shall adopt rules for the placement of the registration decal in an alternate location for antique boats. In this subsection, "antique boat" means a boat that:

1.  Is used primarily for recreational purposes; and

2.  Was manufactured before 1968.

Such rules shall allow vessels registered as antique boats to display the registration decal on the left portion of the windshield.  In the absence of a windshield, the rules shall allow operators of antique boats to attach the registration decal to the certificate of registration and make such decal and certificate available for inspection when the boat is operated on public water.

Added by Laws 1989, c. 346, § 30, eff. Jan. 1, 1990.  Amended by Laws 1990, c. 304, § 5, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 15, eff. Jan. 1, 1993; Laws 1994, c. 152, § 2, eff. July 1, 1994; Laws 1997, c. 199, § 1, eff. Nov. 1, 1997; Laws 1999, c. 332, § 5, eff. Nov. 1, 1999; Laws 2003, c. 34, § 1, eff. Nov. 1, 2003; Laws 2003, c. 393, § 2, emerg. eff. June 4, 2003; Laws 2004, c. 379, § 5, eff. Nov. 1, 2004; Laws 2005, c. 1, § 102, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 364, § 2 repealed by Laws 2005, c. 1, § 103, emerg. eff. March 15, 2005.

§634031.  Boat liveries  Records  Safety equipment - Compliance with act.

A.  The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel, the identification number of such vessel, the number of occupants of said vessel, the departure date and time, and the expected date and time of return.  The record shall be preserved for at least six (6) months.

B.  Neither the owner of a boat livery nor his agent or employee shall permit any vessel to be operated or to depart from his premises unless it shall have been provided, either by owner or renter, with the equipment required pursuant to the Oklahoma Boating Safety Regulation Act and any rules promulgated thereto.

C.  The owner of a boat livery shall be required to comply with the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title.

Laws 1989, c. 346, § 31, eff. Jan. 1, 1990; Laws 1992, c. 284, § 16, eff. Jan. 1, 1993.

§63-4032.  Violations - Punishments.

A.  It shall be unlawful for any person to:

1.  Lend or to sell to, or knowingly permit the use of by one not entitled thereto, any certificate of title or registration issued to or in the custody of the person so lending or permitting the use thereof;

2.  Alter or in any manner change a certificate of title or registration certificate issued under the laws of this or any other state;

3.  Procure from another state or country or display upon any vessel owned by the person within this state, except as otherwise provided by the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title, any number issued by any state or country other than this state, unless there shall be displayed upon such vessel at all times the permanent number assigned to it by the Commission;

4.  Buy, sell or dispose of, or have in the person's possession for sale, use or storage, any secondhand or used vessel or motor on which the registration fee has not been paid, as required by law, and on which vessel or motor said person neglects, fails or refuses to display at all times the permanent number assigned to it;

5.  Register a vessel or motor on an assigned certificate of title.  This particular paragraph shall be applicable to all persons except bona fide dealers who are holders of current and valid dealers' licenses;

6.  Operate a vessel or motor upon the waters of this state after the registration deadline for that vessel or motor without a proper title and registration, as prescribed by the Oklahoma Vessel and Motor Registration Act, for the current year;

7.  Release a certificate of title or excise tax receipt to any unauthorized person or source, including any dealer.  Violation of this paragraph shall constitute sufficient grounds for discharge of a motor license agent by the Commission;

8.  Alter or in any manner change a permanent number issued for a vessel under the laws of this state or any other state; or

9.  Offer for sale any used vessel, used motor, or any used vessel or motor part if the vessel, motor, or part:

a. is not currently registered, if required,

b. has had the hull identification number or serial number removed,

c. has a hull identification number or serial number which does not match the number listed on the current title or registration, or

d. appears, is suspected, or is known to be stolen.

Anyone violating the provisions of this subsection shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine not to exceed Fifty Dollars ($50.00) for each such violation.

B.  Any owner who knowingly makes or causes to be made any false statement of a fact required in this section to be shown in an application for the title or registration of one or more vessels or motors shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than One Thousand Dollars ($1,000.00), or shall be imprisoned in the county jail for not more than one (1) year, or both such fine and imprisonment.

C.  A violation of this section and any of the provisions of Sections 4002 through 4031 of this title where a specific penalty has not been imposed shall constitute a misdemeanor and upon conviction thereof the person having violated it shall be fined not less than Ten Dollars ($10.00) and not more than One Hundred Dollars ($100.00).

D.  In addition thereto, it is specifically provided that any person stating or giving or causing to be stated or given any false information as to the location of any vessel or motor shall be deemed guilty of a misdemeanor, and, upon conviction, shall be punished by  a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a period not to exceed one (1) year, or by both such fine and imprisonment.

Added by Laws 1989, c. 346, § 32, eff. Jan. 1, 1990.  Amended by Laws 1992, c. 284, § 17, eff. Jan. 1, 1993; Laws 2003, c. 393, § 3, emerg. eff. June 4, 2003; Laws 2004, c. 364, § 3, eff. Nov. 1, 2004.

§634033.  Dealers license required  Multiple locations - Bona fide dealer status  Applications  Report of transfer of ownership  Posting license - Authority granted by license - Compliance with act.

A.  It shall be unlawful for any person to engage in the business of selling, or to serve in the capacity of, or act as a dealer of new or used vessels, or motors, or new and used vessels, and motors or any combination thereof in this state without first obtaining a license therefor as provided for by the Oklahoma Vessel and Motor Registration Act.  Any person having more than one location where such business is carried on or conducted shall be required to obtain and hold a current license for each such location.

B.  1.  Dealer licenses issued pursuant to this section shall be issued only to persons that prove to the satisfaction of the Oklahoma Tax Commission that they are clearly recognizable as bona fide dealers.  Proof of bona fide dealer status shall include, but need not be limited to, the following:

a. Maintenance of a display area capable of regularly displaying at least three vessels or motors, or a minimum of one thousand two hundred (1,200) square feet, indoors or outdoors,

b. Annual sales of substantial numbers of new or used vessels or motors.  "Substantial sales" normally means sale of five or more vessels or motors unless the applicant can show unusual circumstances justifying lesser sales,

c. Consistent identification of the business as a dealer or mercantile establishment in advertising, signs, telephone book listings, and the like.  The dealership must be clearly identifiable as such by any person who visits or deals with it,

d. Location of dealership in areas where zoning permits such sales and commercial operations,

e. Regular hours of operation from May 1 to September 1, inclusive, at least five (5) days per week, and

f. a picture, upon application for a new license, of the business location which includes the selling lot and the office and business sign.

2.  The Oklahoma Tax Commission shall issue a license to sell new vessels or motors only to those persons having a dealer agreement to sell new vessels or new motors in this state.

C.  1.  Applications for licenses required to be obtained pursuant to the provisions of this section shall be verified by the oath or affirmation of the applicant and shall be on forms prescribed by the Commission and furnished to such applicants, and shall contain such information as the Commission deems necessary to enable it to fully determine the qualifications and eligibility of the applicant to receive the license requested.  The Commission shall require in such application, or otherwise, information relating to:

a. the applicant's financial standing,

b. the applicant's business integrity,

c. whether the applicant has an established place of business and is primarily engaged in the pursuit, avocation or business for which a license or licenses have been requested,

d. whether the applicant is able to properly conduct the business for which a license or licenses have been requested, and

e. such other pertinent information consistent with the safeguarding of the public interest and the public welfare.

All such applications for license or licenses shall be accompanied by the appropriate fee or fees therefor in accordance with the schedule set out in Section 4034 of this title.

2.  In the event any such application is denied and the license for which requested is not issued, the entire license fee shall be returned to the applicant.

3.  All licenses issued under the provisions of the Oklahoma Vessel and Motor Registration Act shall expire on December 31 following the date of issue and shall be nontransferable.  All applications for renewal of a license issued pursuant to the provisions of this section shall be submitted by December 1 of each year, and such license will be issued by January 1.  If applications have not been made for renewal of licenses by December 31 of each year it shall be illegal for any person to sell or to serve in the capacity or act as a dealer.  If after January 31 of each year the license has not been renewed or the renewal paid, then such licensee shall be required to apply for a license as a new applicant.  Motor vehicle license agents will be notified not to accept such dealers' titles until such time as licenses have been issued by the Commission.  Provided, however, such dealers may transfer titles to vessels or motors purchased for resale prior to the expiration of their license.  Such dealer shall provide the purchaser with a copy of the invoice showing purchase of the vessel or motor prior to the expiration of the dealer's license.  Such transfers shall only be allowed within two (2) years of the license expiration.

D.  Application for a dealer's license must show that such dealer has not violated any of the provisions of this section.

E.  The Oklahoma Tax Commission may require every person licensed as a dealer, pursuant to the provisions of this subsection, to make a report to the Commission within a period of seven (7) days after the transfer by such person of the legal ownership of every vessel or motor upon a form prescribed and furnished by the Commission, showing the name and address of the purchaser, a description of the vessel or motor, including but not limited to the make, model, year made, permanent vessel number or motor number, as the case might be, the date of the transfer and such other information as the Commission may require, and containing a certificate signed by the seller that the purchaser was given notice at the time of the sale or transfer that the purchaser is required by law to obtain a certificate of title for such vessel or motor from the Commission within thirty (30) calendar days after such sale or transfer.  The Commission may cancel or suspend, in the manner provided by law, the license of any person licensed as a dealer pursuant to the provisions of this section who fails or refuses to comply with the provisions of this section.  Dealers failing to comply with provisions of this section shall be responsible for all taxes due on such sales or on such vessels or motors.

F.  The license of each dealer shall be posted in a conspicuous place in the dealer's place or places of business.

G.  1.  A new dealer's license authorizes a dealer to transfer, purchase and sell new and used vessels and motors.

2.  A used dealer's license authorizes a dealer to transfer, purchase and sell used vessels and motors.

3.  A new dealer's license or a used dealer's license authorizes a dealer to transfer and assign titles and purchase new and used vessels and motors without paying excise tax.

H.  Any dealer agreement executed or renewed on and after the effective date of this act shall comply with the provisions of the Oklahoma Vessel and Motor Registration Act.

Added by Laws 1989, c. 346, § 33, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 304, § 6, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 18, eff. Jan. 1, 1993.

§634034.  Fees.

The schedule of license fees to be charged and received by the Oklahoma Tax Commission for the licenses issued pursuant to Section 4033 of this title shall be as follows:

1.  For the license issued initially to each dealer of new vessels or new motors, the fee shall be Two Hundred Dollars ($200.00) per location licensed.  In addition to the license fee, a Ten Dollar ($10.00) fee per dealer agreement for each such vessel or motor sold at each location licensed shall be charged.  The annual renewal fee shall be One Hundred Dollars ($100.00) per location per year.  Any changes in the make of vessels or motors sold at any location licensed shall be specified in the renewal application.  A fee of Ten  Dollars ($10.00) per location shall be charged for such additional dealer agreement for each such vessel or motor sold; and

2.  For the license issued initially to each dealer of used vessels or motors, the fee shall be Fifty Dollars ($50.00) per each location licensed with an annual renewal fee of Fifty Dollars ($50.00) per location per year.

Laws 1989, c. 346, § 34, eff. Nov. 1, 1989; Laws 1992, c. 284, § 19, eff. Jan. 1, 1993.

§634035.  Demonstration permits  Record of purchases and sales.

A.  Upon issuance of a license to sell new vessels or new motors, there shall be assigned and issued to such dealer three demonstration permits for vessels, three demonstration permits for motors, or three demonstration permits for each such class the dealer has been authorized to sell.  Such permits shall be displayed upon each vessel or motor owned by the dealer when the vessel or motor is driven or displayed on any water of this state.  No such demonstration permit issued to any dealer shall be used or displayed upon any secondhand or used vessel or motor, or upon any new vessel or motor which is for private use, or for hire.  Any dealer or agent thereof for purposes of demonstrating a vessel or motor for a sale, or any other person, with consent of the dealer, while contemplating purchase, may operate a new vessel or motor with the dealer's demonstration permit affixed so long as this intent is limited to a consecutive seventytwohour period, or a weekend.  For the purposes of this subsection, "driven or displayed on any water of this state" does not include the use of a vessel or motor for participation in a contest.

B.  Each dealer of new and used vessels or motors, shall keep a record of the purchase and sale of each vessel or motor he buys or sells, which shall show the name of the seller or buyer as the case may be, and a complete description of the vessel or motor purchased or sold, and such other information as the Commission may prescribe.

Added by Laws 1989, c. 346, § 35, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 304, § 7, emerg. eff. May 30, 1990; Laws 2004, c. 364, § 4, eff. Nov. 1, 2004.

§63-4035.1.  Manufacturer's testing permits - Display - Fee.

Upon application, there shall be assigned and issued up to ten manufacturer's testing permits to manufacturers of new boats or motors.  Such permits shall be displayed upon each vessel or motor owned by the manufacturer when the vessel or motor is driven or tested on the waters of this state.  No such tester permit shall be used upon any new vessel or motor which is for private use or for hire.

The manufacturer's testing permit shall be provided at a cost of Five Dollars ($5.00) each and shall expire on December 31 of each year.

Added by Laws 1991, c. 126, § 6, emerg. eff. April 29, 1991.

§634036.  Used vessels or motors  Expiration of registration  Use of demonstration permit  Purchase or transfer of ownership of outofstate used vessel or motor  Application for certificate of title  Sale or transfer of ownership  Tax stamp  Registration by purchaser.

A.  When a registration expires on a used vessel or motor while in the possession of a dealer, the dealer shall affix a dealer's demonstration permit to such vessel or motor whenever the vessel or motor is used for demonstration.

B.  Upon the purchase or transfer of ownership of an outofstate used vessel or motor by a dealer, or the purchase or transfer of ownership of a vessel or motor which does not have a certificate of title or a certificate of registration the dealer shall make application for an Oklahoma certificate of title pursuant to the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title.  Upon receipt of the Oklahoma certificate of title, the dealer shall follow the procedure as set forth in subsection A of this section.  Provided, nothing in this title shall be construed as requiring a dealer to register a vessel or motor purchased in another state which will not be operated or sold in this state.

C.  Upon sale or transfer of ownership of the used vessel or motor, the dealer shall place upon the reassignment portion of the certificate of title a tax stamp issued by the county treasurer of the county in which the dealer has his primary place of business.  The tax stamp shall be issued upon payment of a fee of Three Dollars and fifty cents ($3.50) and shall be in lieu of the dealer's ad valorem tax on the inventories of used vessels or motors but shall not relieve any other property of the dealer from ad valorem taxation.

D.  Upon sale of a used vessel or motor to another licensed dealer, the selling dealer shall place the tax stamp required in subsection C of this section upon the certificate of title.

E.  The purchaser of every used vessel or motor except as otherwise provided by law, shall obtain registration and title for the vessel or motor within thirty (30) calendar days from the date of purchase of same.

Added by Laws 1989, c. 346, § 36, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 304, § 8, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 20, eff. Jan. 1, 1993.

§634037.  Dealer agreements  Restrictions.

A.  The following are the subjects that shall be covered by a dealer agreement:

1.  Length of term of dealer agreement;

2.  Performance and marketing standards;

3.  Notice provisions relative to termination, cancellation, or nonrenewal of a dealer agreement;

4.  The parties' respective obligations relative to preparation and delivery of the product and warranty service;

5.  The parties' respective obligations upon termination, cancellation, or nonrenewal of the dealer agreement relative to the disposal of inventory and equipment, furnishings, special tools, and signs required by the manufacturer or distributor and acquired within the two (2) years last preceding such termination, cancellation, or nonrenewal; and

6.  Process and procedure for the resolution of disputes between the parties.

B.  1.  No manufacturer shall enter into a dealer agreement with a dealer for the same product line regardless of brand name within a fifteen (15) mile radius of an existing dealer of the same product line regardless of brand name, provided any dealer agreements in existence on June 3, 1989, may be extended or re-issued.

2.  The provisions of this subsection shall not apply to dealer agreements relating to inboard and inboard/outboard motors or to dealer agreements relating to canoes.

Added by Laws 1989, c. 346, § 37, emerg. eff. June 3, 1989.  Amended by Laws 1990, c. 304, § 9, emerg. eff. May 30, 1990; Laws 1993, c. 321, § 2, emerg. eff. June 7, 1993.

§63-4037.1.  Relocating existing dealership within or into relevant market area where same product line is represented.

In the event that a dealer seeks to establish a new vessel or new motor dealership or relocate an existing vessel or motor dealership within or into a relevant market area where the same product line is then represented, the dealer shall notify the Tax Commission and each new vessel or new motor dealer of such product line in the relevant market area of the intention to establish or relocate a dealership within or into that market area.  The relevant market area is the area within a radius of fifteen (15) miles of the site of the proposed new vessel or new motor dealership.  Within fifteen (15) days of receiving such notice such new vessel or new motor dealer may file with the Commission a protest to the establishing or relocating of the proposed new vessel or new motor dealership.  When such a protest is filed, the Commission shall inform the dealer that a timely protest has been filed, and that the dealer shall not establish or relocate the proposed new vessel or new motor dealership until the Commission has held a hearing, nor thereafter, if the Commission has determined that there is good cause for not permitting such new vessel or new motor dealership.  The manufacturer or factory representative of the same product line may obtain a waiver of protest from each new vessel or new motor dealer of the same product line within that relevant market area.  If a waiver of protest from each dealer within the relevant market area is not attached to the application for the new dealer seeking to establish, the Commission shall render a final decision no later than sixty (60) days after the Commission's receipt of the notice of protest.  In any hearing held pursuant to this section on additional dealerships or relocation of dealerships the new dealer or existing dealer relocating shall have the burden of proof.  For the purposes of this section, the reopening in a relevant market area of a new vessel or new motor dealership that has not been in operation for two (2) years or more shall be deemed the establishment of a new vessel or new motor dealership.  For the purpose of this section, the designation of an additional location in an existing dealership agreement shall be deemed to be the establishment of a new vessel or new motor dealership.

Added by Laws 1990, c. 304, § 11, emerg. eff. May 30, 1990.

§63-4037.2.  Good cause for not relocating additional dealership for same product line - Circumstances considered.

In determining whether good cause has been established for not entering into or relocating an additional dealership for the same product line, the Tax Commission shall take into consideration the existing circumstances, including, but not limited to:

1.  Permanency of the investment of the proposed dealership;

2.  Effect on the retail new vessel or new motor business and the consuming public in the relevant market area;

3.  Whether it is injurious to the public welfare for an additional new vessel or new motor dealership to be established;

4.  Whether the new vessel or new motor dealers of the same line-make in that relevant market area are providing adequate competition and convenient consumer care for the new vessel or new motor and service facilities, equipment, supply of new vessel or new motor parts, and qualified service personnel; and

5.  Whether the establishment of an additional new vessel or new motor dealership would increase competition, and therefore be in the public interest.

Added by Laws 1990, c. 304, § 12, emerg. eff. May 30, 1990.

§634038.  Designated successor of deceased or incapacitated new vessel dealer  Continuation of existing dealer agreement  Refusal to honor succession  Notice.

A.  A designated successor of a deceased or incapacitated new vessel dealer may succeed the dealer in the ownership or operation of the dealership under the existing dealer agreement, if the designated successor gives the manufacturer or distributor written notice of his intention to succeed to the dealership within sixty (60) days after the dealer's death or incapacity and agrees to be bound by all of the terms and conditions of the dealer agreement.  A manufacturer or distributor may refuse to honor the existing dealer agreement with the designated successor for good cause or criteria agreed to in the existing dealer agreement, and may require the designated successor to supply personal and financial data necessary to determine whether the existing dealer agreement should be honored.

B.  Within sixty (60) days after receiving the notice of the designated successor's intent to succeed the dealer in the ownership and operation of the dealership or within sixty (60) days after receiving the requested personal and financial data, whichever last occurs, if a manufacturer or distributor believes that good cause or other criteria exists for refusing to honor the succession, the manufacturer or distributor may serve upon the designated successor notice of its refusal to approve the succession.

§634039.  Termination of dealer agreement  Continued sale of parts.

After the termination of the dealer agreement by the manufacturer, the manufacturer shall continue to sell parts to the dealer in order that the dealer may continue to service any ofthe manufacturer's products which the dealer may have sold to customers prior to termination for a period not to exceed eighteen (18) months from the date of termination.

§63-4039.1.  Commercial vessel dealer - Docking of vessels for sale.

Any currently licensed Oklahoma vessel dealer owning a commercial marina on the waters of this state may dock his vessels for sale at his marina.

Added by Laws 1991, c. 126, § 7, emerg. eff. April 29, 1991.  Amended by Laws 1992, c. 284, § 21, eff. Jan. 1, 1993.

§63-4040.  Brokers prohibited - Exception.

A.  It shall be unlawful to be a broker.

B.  For the purposes of this section, "broker" means a person who, for a fee, commission or other valuable consideration, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new or used vessel or new or used motor, and who is not:

1.  A new or used vessel or new or used motor dealer or agent or employee of such a dealer; or

2.  A distributor or an agent or employee of such a distributor.

However, an individual shall not be deemed to be a broker if the individual is the owner of the new or used vessel or new or used motor which is the object of the brokering transaction.

Added by Laws 1989, c. 346, § 40, eff. Jan. 1, 1990.  Amended by Laws 2003, c. 393, § 4, emerg. eff. June 4, 2003.

§634041.  Violations  Denial, revocation or suspension of license  Fine.

The Oklahoma Tax Commission may deny an application for a license, or revoke or suspend a license or impose a fine not to exceed Five Hundred Dollars ($500.00) against a dealer for each day that any provision of this section or Sections 4033 through 4040 of this title is violated or for any of the following reasons:

1.  On satisfactory proof of unfitness of the applicant in any application for any license pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act;

2.  For any material misstatement made by an applicant in any application for any license pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act;

3.  For any failure to comply with any provision of the Oklahoma Vessel and Motor Registration Act or any rule promulgated by the Commission under authority vested in it by the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title;

4.  A change of condition after license is granted resulting in failure to maintain the qualifications for license;

5.  Being a dealer who:

a. has required a purchaser of a new vessel or motor, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories or equipment not desired or requested by the purchaser and installed by the dealer,

b. uses any false or misleading advertising in connection with his business as such a dealer,

c. has committed any unlawful act which resulted in the revocation of any similar license in another state,

d. has failed or refused to perform any written agreement with any retail buyer involving the sale of a vessel or motor,

e. has been convicted of a crime involving moral turpitude,

f. has committed a fraudulent act in selling, purchasing, or otherwise dealing in vessels or motors or has misrepresented the terms and conditions of a sale, purchase, or contract for sale or purchase of a vessel or motor or any interest therein including an option to purchase such vessel or motor, or

g. has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license;

6.  Being a dealer who does not have an established place of business;

7.  Being a new vessel or new motor dealer who:

a. does not provide for a suitable repair shop separate from the display room with ample space to repair or recondition one or more vessels or motors at the same time, and which is equipped with such parts, tools and equipment as may be requisite for the servicing of vessels or motors in such a manner as to make them comply with the safety laws of this state and to properly fulfill the dealer's or manufacturer's warranty obligation.  Provided that the provisions of this subparagraph shall not apply to:

(1) mercantile establishments engaged in the selling of vessels and motors if:

(a) such vessel and motor business does not constitute more than ten percent (10%) of the business of such establishment,

(b) the vessels sold at such establishment are under fourteen (14) feet in length, and

(c) the outboard motors sold at such establishment are under ten (10) horsepower, or

(2) dealers which are engaged solely in the business of selling canoes.  For the purposes of this subsection, "canoe" shall mean a vessel that is long relative to its width, that has curved sides and is tapered to two (2) pointed ends, or is tapered to one (1) pointed end and blunt on the other end, and is generally of traditional shape,

b. does not hold a dealer agreement in effect with a manufacturer or distributor of new vessels or motors for the sale of the same and is not authorized by the manufacturer or distributor to render predelivery preparation of such vessels or motors sold to purchasers and to perform any authorized postsale work pursuant to the manufacturer's or distributor's warranty, or

c. does not properly service a new vessel or motor before delivery of same to the original purchaser thereof.

Added by Laws 1989, c. 346, § 41, eff. Jan. 1, 1990.  Amended by Laws 1990, c. 304, § 10, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 22, eff. Jan. 1, 1993.

§634042.  Denial, suspension or revocation of license  Hearing  Notice  Production of documents  Subpoena  Witnesses.

The Commission may deny any application for license, or suspend or revoke a license issued or impose a fine, only after a hearing of which the applicant, or licensee affected, shall be given at least ten (10) days' written notice specifying the reason for denying the applicant a license, or, in the case of a revocation or suspension or imposition of a fine, the offenses of which the licensee is charged.  Such notices may be served as provided by law for the service of notices, or by mailing a copy by registered mail to the lastknown residence or business address of such applicant or licensee.  The hearing on such charges shall be at such time and place as the Commission may prescribe and the aforementioned notice shall further specify the time and place.  The Commission shall have the power to compel the production of all records, papers and other documents which may be deemed relevant to the proceeding bearing upon the complaints.  The Commission shall have the power to subpoena and bring before it any person, or take testimony of any such person by deposition, with the same fees and mileage and in the same manner as prescribed in proceedings before courts of the state in civil cases.  Any party to such hearing shall have the right to the attendance of witnesses in his behalf upon designating to the Commission the person or persons sought to be subpoenaed.

§634043.  Injunction  Parties.

The Commission is hereby authorized, without cost, bond or deposit, to institute injunctive actions in courts of competent jurisdiction, in the name of the State of Oklahoma on the relation of said Commission, to enforce the provisions of Sections 4033 through 4042 of this title.  Any licensee or other person who violates or threatens to violate any provision of Sections 4033 through 4042 of this title or rule or regulation enacted thereunder or order of the Commission may be enjoined from so doing.

Laws 1989, c. 346, § 43, eff. Jan. 1, 1990; Laws 1992, c. 284, § 23, eff. Jan. 1, 1993.

§63-4044.  Permits for displays and sales of new vessels or motors held off premises of licensed dealer.

The Oklahoma Tax Commission shall issue permits for displays and sales of new vessels or motors which are held off the premises of a licensed dealer thereof as follows:

1.  A promotion by an individual new vessel or motor dealer which is held off the premises of such dealer and at which sales activities are conducted may be held only under the following conditions:

a. the dealer participates in an advertised vessel or motor show in which at least two other vessel or motor dealers are participating,

b. application for a permit for a sales promotion by an individual dealer shall be made to the Commission at least seven (7) calendar days prior to such promotion, and such permit shall be issued by the Commission upon payment of a fee of Fifty Dollars ($50.00) per event,

c. the permit shall be valid for a period not to exceed fourteen (14) consecutive days, and

d. the Commission shall not issue a permit to a dealer if he has obtained a permit within the past forty-five (45) calendar days for the same location;

2.  A dealer may not be denied a permit on the grounds that the sales promotion is to be held within the relevant market area of another dealer of the same product line;

3.  A dealer who fails to obtain such a permit shall be subject to the penalties and fines provided for in Section 4041 of Title 63 of the Oklahoma Statutes.

Provided, a permit shall not be required pursuant to the provisions of this section for a display or sale of new vessels or motors which is held off the premises of a licensed dealer if the display or sale is held within a twenty-five (25) mile radius of the location of the dealership; and

4.  Prior to the completion of a sale at an off-premises location, the dealer shall be required to disclose in writing to any person purchasing a new vessel or motor the following information:

a. that location of the dealership making the sale, and

b. that other dealers may not be willing to do repair or warranty work on vessels not purchased at their dealership.

Any salesperson working at an off-premises location shall not wear any identification or clothing indicating an affiliation with another retailer.

Added by Laws 1990, c. 315, § 6, eff. July 1, 1990.  Amended by Laws 1992, c. 284, § 24, eff. Jan. 1, 1993; Laws 1993, c. 321, § 3, emerg. eff. June 7, 1993; Laws 1997, c. 55, § 1, eff. Nov. 1, 1997.

§634101.  Short title  Definitions.

A.  This section and Sections 4102 through 4108 of this title shall be known and may be cited as the "Oklahoma Vessel and Motor Excise Tax Act".

B.  The terms used in the Oklahoma Vessel and Motor Excise Tax Act shall have the same definitions as those terms are defined by the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title.

Laws 1989, c. 346, § 44, eff. Jan. 1, 1990; Laws 1992, c. 284, § 25, eff. Jan. 1, 1993.

§634102.  Administration by Oklahoma Tax Commission  Execution of forms, declarations, applications, statements or other information in writing.

A.  The Oklahoma Tax Commission is hereby granted authority and jurisdiction to administer the Oklahoma Vessel and Motor Excise Tax Act, and the Commission is hereby authorized to promulgate, adopt and enforce all necessary rules and regulations and to prescribe all forms which it deems necessary to carry the Oklahoma Vessel and Motor Excise Tax Act into effect and to enforce the provisions thereof.

B.  All forms, declarations, applications, statements or other information in writing and executed by owners or representatives of owners are hereby declared to be executed and shall be considered to be executed under penalties of perjury.

§634103.  Excise tax  Amount  When due  Delinquency  Failure or refusal to pay  Penalty  Exceptions  Credits.

A.  There is hereby levied an excise tax of three and onefourth percent (3 1/4%) of the value of each vessel and motor upon the transfer of legal ownership of any such vessel or motor registered in this state and upon the use of any such vessel or motor registered in this state, and upon the use of any such vessel or motor registered for the first time in this state required to be registered pursuant to the Oklahoma Vessel and Motor Registration Act.  The tax hereby levied shall be due at the time of the transfer of legal ownership or first registration in this state of such vessel or motor and shall be collected by the Oklahoma Tax Commission at the time of the issuance of a certificate of title for any such vessel or motor.  The excise tax levied by the Oklahoma Vessel and Motor Excise Tax Act shall be delinquent from and after the thirtieth day after the legal ownership or possession of any vessel or motor is obtained.  Any person failing or refusing to pay the tax as herein provided on or before the date of delinquency shall pay, in addition to the tax, a penalty of twentyfive cents ($0.25) per day for each day of delinquency, but such penalty shall in no event exceed the amount of the tax.

B.  The provisions of this section shall not apply to transfers made without consideration between husband and wife or parent and child.

C.  There shall be a credit allowed with respect to the excise tax paid for a new vessel or motor which is a replacement for:

a. a new original vessel or motor which is stolen from the purchaser/registrant within ninety (90) days of the date of purchase of the original vessel or motor as certified by a police report or other documentation as required by the Commission, or

b. a defective new original vessel or motor returned by the purchaser/registrant to the seller within six (6) months of the date of purchase of the defective new original vessel or motor as certified by the manufacturer.

Said credit shall be in the amount of the excise tax which was paid for the new original vessel or motor and shall be applied to the excise tax due on the replacement vessel or motor. In no event will said credit be refunded.

§634104.  Apportionment and distribution of revenue.

All revenue derived under the Oklahoma Vessel and Motor Excise Tax Act, Section 4102 et seq. of this title, shall be apportioned and distributed by the Oklahoma Tax Commission as provided for in Section 1101 of Title 47 of the Oklahoma Statutes of the Oklahoma Vehicle License and Registration Act.

Laws 1989, c. 346, § 47, eff. Jan. 1, 1990; Laws 1992, c. 284, § 26, eff. Jan. 1, 1993.

§634105.  Value of vessel or motor  Time, method of determination  Disputed value.

A.  The value of any vessel or motor for the purposes of the excise tax levied by Section 4103 of this title shall be determined as of the time the person applying for a certificate of title thereto obtained either legal ownership or possession of the vessel or motor which shall be the actual date of the sale or other transfer of legal ownership, which date shall be shown by the assignment on the certificate of title or, in the case of a new vessel or motor on the manufacturer's certificate or statement of origin hereby required, and by the application for registration, required to be furnished by the licensed dealer for use by the purchaser.  The value of a new vessel or new motor for excise tax purposes shall be the manufacturer's price of such vessel or motor delivered at the factory.  As used herein, the manufacturer's factorydelivered price shall represent the recommended retail selling price and shall not mean the wholesale price to a dealer.  Further, for purposes of the Oklahoma Vessel and Motor Excise Tax Act, Section 4102 et seq. of this title, a new vessel or new motor used by a licensed dealer for demonstration purposes shall be considered a new vessel or new motor upon the first time sale and registration of such vessel or motor.  The value of a used vessel or used motor shall be sixtyfive percent (65%) of the manufacturer's price of such vessel or motor delivered at the factory for subsequent transfers for the first year and for the second year and sixtyfive percent (65%) of the value of the previous year so fixed for each successive year for which such vessel or motor is registered and licensed in this or any other state, until such vessel or motor reaches a minimum value of Two Hundred Fifty Dollars ($250.00).

B.  The Commission shall have the authority in cases of dispute to determine the factory delivered price or price of any vessel or motor.

C.  In computing the excise tax, the fees collected shall be rounded to the nearest dollar.

Laws 1989, c. 346, § 48, eff. Jan. 1, 1990; Laws 1992, c. 284, § 27, eff. Jan. 1, 1993.

§634106.  Exemptions.

An original or a transfer certificate of title shall be issued without the payment of the excise tax levied by this act for:

1.  Any vessel or motor owned by a nonresident which is already registered in another state and has been in Oklahoma for a period in excess of sixty (60) calendar days in any single registration year.

2.  Any vessel or motor brought into this state by a person formerly living in another state, who has owned and registered said vessel or motor in such other state of his residence at least sixty (60) calendar days prior to the time it is required to be registered in this state;

3.  Any vessel or motor registered by the United States, State of Oklahoma or by any of the political subdivisions thereof;

4.  Any vessel or motor the legal ownership of which is obtained by the applicant for a certificate of title by inheritance;  5.  Any vessel or motor which is owned and being offered for sale by a person licensed as a dealer under the provisions of the Oklahoma Vessel and Motor Registration Act, registered in Oklahoma and the excise tax paid thereon;

6.  Any vessel or motor, the ownership of which was obtained by the lienholder or mortgagee under or by foreclosure of a lien or mortgage in the manner provided by law or to the insurer under subrogated rights arising by reason of loss under an insurance contract;

7.  Any vessel or motor, the legal ownership of which is obtained by transfers:

a. from one corporation to another corporation pursuant to a reorganization.  As used in this section, the term "reorganization" means:

(1)  a statutory merger or consolidation, or

(2)  the acquisition by a corporation of substantially all of the properties of another corporation when the sole consideration is all or a part of the voting stock of the acquiring corporation, or of its parent or subsidiary corporation;

b. in connection with the winding up, dissolution or liquidation of a corporation only when there is a distribution in kind to the shareholders of the property of such corporation;

c. to a corporation for the purpose of organization of such corporation when the former owners of the vessel or motor transferred are immediately after the transfer in control of the corporation, and the stock or securities received by each is substantially in proportion to his interest in the vessel or motor prior to the transfer;

d. to a partnership in the organization of such partnership if the former owners of the vessel or motor transferred are, immediately after the transfer, members of such partnership and the interest in the partnership received by each is substantially in proportion to his interest in the vessel or motor prior to the transfer;

e. from a partnership to the members thereof when made in the dissolution of such partnership; and

8.  All vessels or motors owned by the council organizations or similar state supervisory organizations of the Boy Scouts of America, Girl Scouts of U.S.A. and the Campfire Girls.

§634107.  Tax in lieu of all other taxes  Sales tax on unattached accessories.

A.  The excise tax levied by the Oklahoma Vessel and Motor Excise Tax Act is in lieu of all other taxes on the transfer or the first registration in this state of vessels and motors, including the optional equipment and accessories attached thereto at the time of the sale and sold as a part thereof, except:

1.  Vessel and motor registration fees levied pursuant to the provisions of the Oklahoma Vessel and Motor Registration Act; and

2.  Any fees for the issuance of either an original, renewal, transfer or duplicate certificate of title.

B.  This section shall not relieve any vessel or motor dealer from liability for the sales tax on all sales of accessories or optional equipment, or parts, which are not attached to and sold as a part thereof and included in the sale of such vessels or motors.

§634108.  Failure or refusal to pay tax  Report to Commission  Seizure  Hearing  Sale.

A.  In any case where the owner of a vessel or motor subject to the tax levied by the Oklahoma Vessel and Motor Excise Tax Act fails or refuses to pay the same, after proper demand therefor by an officer or agent of the Oklahoma Tax Commission, such officer or agent shall immediately report such failure to the Commission and shall, at the same time in case of failure to pay, seize and hold said vessel or motor, as provided by law in case of failure to pay the annual vessel or motor registration fee.

B.  The Commission shall, upon demand of the owner of the vessel or motor, accord a hearing to said owner as provided by law and enter its findings and order accordingly.  If it is determined by the Commission that said tax is due and payable, then it shall issue its warrant, directly to the sheriff of the county, ordering and directing the sale of such vessel or motor according to the same procedure provided by law for the sale of vessels and motors for failure to pay the required registration fee.  Such seizure and sale may, at the time, include both the registration fee due and the excise tax levied by the Oklahoma Vessel and Motor Excise Tax Act, together with all costs of an advertisement and sale.  The sale shall be conducted in the manner provided by law for the sale of personal property under execution.

§634200.  Short title.

Section 4201 et seq. of this title shall be known and may be cited as the "Oklahoma Boating Safety Regulation Act".

Laws 1989, c. 346, § 52, emerg. eff. June 3, 1989; Laws 1992, c. 284, § 28, eff. Jan. 1, 1993.

§634201.  Definitions.

In addition to the terms defined by the Oklahoma Vessel and Motor Registration Act, for the purposes of the Oklahoma Boating Safety Regulation Act:

1.  "Buoy" means an anchored marker for marking a position on the water, or a hazard, shoal or mooring, or any other prohibitive activity area;

2.  "Capacity plate" means a sign posted in view of the operator's station on a vessel which designates the maximum weight capacity and horsepower restrictions of a vessel for safe operation;

3.  "Diver's flag" means a red flag not less than twenty (20) inches by twenty-four (24) inches with a four-inch white stripe running from one upper corner to a diagonal lower corner, and such flag is used to indicate a submerged diver;

4.  "Emergency vessel" means any law enforcement vessel which is legally authorized to operate in the emergency mode;

5.  "Law enforcement vessel" means any vessel legally authorized to operate under the color of law;

6.  "Lienholder" means a person holding a security interest in a vessel, as shown on the vessel title;

7.  "Manipulate" means to guide, steer or otherwise control;

8.  "Marine sewage" means any substance, treated or untreated, that contains any of the waste products of humans or animals or foodstuffs;

9.  "Marine toilet" means any latrine, head, lavatory or toilet intended to receive marine sewage and which is located on or in any vessel;

10.  "Operator" means the person who operates, has actual physical control, or has charge of the navigation or use of a vessel;

11.  "Parasail" means any device which, when airborne, is used or capable of being used for lifting or suspending a person who is being or will be towed by a vessel;

12.  "Personal flotation device" means only a United States Coast Guard approved flotation device;

13.  "Personal watercraft" means a vessel which uses an inboard motor powering a water jet pump as its primary source of motive power and which is designed to be operated by a person sitting, standing or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel, or a vessel which is similar in appearance and operation to a personal watercraft but which is powered by an outboard or propeller driven motor, or a vessel less than sixteen (16) feet in length which travels across the water above or on a cushion of air provided by engines, propellers or other means of propulsion;

14.  "Sanctioned event" means any organized event on the waters of this state, including but not limited to regattas, motorboat or other boat races, marine parades, tournaments and exhibitions, which is approved and permitted by an authorizing agency;

15.  "Under way" means the movement of a vessel whether by mechanical or nonmechanical means which is other than incidental to the force of wind, waves or current; and

16.  "Wake" means the track of waves left by a vessel or other object moving through the water, and such waves are greater than the natural waves in the immediate area of the vessel, or are cresting and showing white water, or may cause injury or damage to any person or property.

Added by Laws 1989, c. 346, § 53, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 29, eff. Jan. 1, 1993; Laws 2002, c. 66, § 2.

§634202.  Administration and enforcement of act - Promulgation of rules - Forms.

The Department of Public Safety is hereby granted authority and jurisdiction to administer and enforce all provisions of the Oklahoma Boating Safety Regulation Act, Section 4201 et seq. of this title, and the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of this title.  The Department is authorized to promulgate and enforce all necessary rules pursuant to Article 1 of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, and shall prescribe all forms it deems necessary to implement the provisions of the Oklahoma Boating Safety Regulation Act.

Laws 1989, c. 346, § 54, emerg. eff. June 3, 1989; Laws 1992, c. 284, § 30, eff. Jan. 1, 1993.

§63-4202.1.  Operators of emergency vessels - Exercise of certain privileges.

A.  The operator of an emergency vessel, when responding to an emergency call, when in the pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a response to an emergency situation, may exercise the privilege set forth in this section, subject to the conditions set forth in subsection B of this section.

B.  The operator of an emergency vessel may:

1.  Park, moor or beach the vessel irrespective of the provisions of this title;

2.  Proceed past a restrictive buoy, but only after slowing down as may be necessary for safe operation;

3.  Exceed the maximum speed or wake limits so long as that action does not endanger life or property; and

4.  Disregard rules governing direction of movement or turning in specified directions.

C.  The exemptions granted in this section shall apply only when an emergency vessel is making use of audible and visual signals meeting the requirements of Section 4207 of this title.

D.  The provisions of this section shall not relieve the operator of an emergency vessel from the duty to drive with due regard for the safety of all persons or protect the driver from the consequences of reckless disregard for the safety of others.

Added by Laws 1997, c. 199, § 2, eff. Nov. 1, 1997.

§63-4203.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§634204.  Administration and enforcement of Act upon waters under jurisdiction of Grand River Dam Authority  Authority as motor license agent  Remission of fees.

A.  The provisions of the Oklahoma Boating Safety Regulation Act shall apply to the waters of this state under the jurisdiction of the Grand River Dam Authority, provided, the Department of Public Safety may have jurisdiction to administer and enforce the provisions of the Oklahoma Boating Safety Regulation Act upon waters of this state under the jurisdiction of the Grand River Dam Authority.  The administration and enforcement of the Oklahoma Boating Safety Regulation Act upon the waters under the jurisdiction of the Grand River Dam Authority are vested in the Grand River Dam Authority.  Said Authority, and its employees, shall, except as otherwise provided in this section, have the same authority with respect to the enforcement and administration of the Oklahoma Boating Safety Regulation Act upon such waters as are vested by the Oklahoma Boating Safety Regulation Act in the Department of Public Safety with respect to the other waters of this state.

B.  The Authority may be designated by the Oklahoma Tax Commission as a motor license agent to award numbers and issue certificates of title and registration for vessels and motors in accordance with the provisions of the Oklahoma Vessel and Motor Registration Act and with any rules and regulations of the said Oklahoma Tax Commission either from blocks of numbers and certificates assigned to said Authority by said Oklahoma Tax Commission or such other method as shall be prescribed by the Oklahoma Tax Commission.  The Authority shall remit all fees collected by it pursuant to this section to the Oklahoma Tax Commission to be apportioned and deposited in accordance with the provisions of the Oklahoma Vessel and Motor Registration Act.

§634205.  Sanctioned water events - Administering entities - Safety rules - Permits - Filing of notification of event - Holding event in unsafe manner or unsafe environmental conditions.

A.  The United States Army Corps of Engineers, the Oklahoma Department of Tourism and Recreation, and the Grand River Dam Authority may authorize the holding of sanctioned events on any waters of this state under their jurisdiction.  Said administering entities shall promulgate rules pursuant to Article 1 of the Oklahoma Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes, concerning the safety of other vessels and persons thereon, both observers and participants.  No sanctioned event shall be held without a written permit from said administering entity, and said written permit shall be available for inspection at all times during the event.

B.  Whenever a sanctioned event is proposed to be held, the  administering entity shall, upon granting approval to hold such event and at least ten (10) days prior thereto, file a notification in writing of said event with the Lake Patrol Section of the Highway Patrol Division of the Department of Public Safety.  Such notification shall set forth the date, time, location where the sanctioned event is proposed to be held, the type of event and the person in charge of said event.

C.  No person shall hold or give permission to hold any sanctioned event in an unsafe manner or under unsafe environmental conditions so as to endanger life or property.  Should any duly authorized peace officer of this state determine within their jurisdiction that such event is being held or conducted in an unsafe manner or under unsafe environmental conditions, such officer shall have the authority to cancel or terminate said event.

Added by Laws 1989, c. 346, § 57, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 31, eff. Jan. 1, 1993; Laws 2000, c. 189, § 11, eff. July 1, 2000.

§63-4206.  Use of personal flotation devices.

A.  1.  The operator of a vessel less than twenty-six (26) feet in length, while under way, shall require each passenger who is twelve (12) years of age or younger to wear a personal flotation device.

2.  Any person operating or manipulating, or who is a passenger on a personal watercraft, water skis, a sailboard or a similar device shall wear a personal flotation device approved and designed for the activity in which the person is engaged.

B.  Each personal flotation device shall be in good and serviceable condition, of the type prescribed by the United States Coast Guard and of a size suitable to the person who is or will be wearing it.  A ski belt is not a United States Coast Guard approved personal flotation device.

Added by Laws 1989, c. 346, § 58, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 32, eff. Jan. 1, 1993; Laws 1997, c. 199, § 3, eff. Nov. 1, 1997.

§63-4207.  Lights and other equipment.

A.  Every vessel in all weathers between the hours from sunset to sunrise and during periods of restricted visibility shall carry and exhibit the lights prescribed by the United States Coast Guard when under way, including, but not limited to, the following:

1.  Every power-driven vessel shall carry and exhibit:

a. a masthead light forward.  A vessel less than twenty (20) meters, or less than sixty-five (65) feet seven and one-half (7 1/2) inches in length need not exhibit this light forward of amidships but shall exhibit it as far forward as practicable, and

b. side lights, and

c. a stern light;

2.  Any power-driven vessel of less than twelve (12) meters, or less than thirty-nine (39) feet four and one-half (4 1/2) inches in length may carry and exhibit, in lieu of the lights prescribed in paragraph 1 of this subsection, an all-around white light and side lights;

3.  Every sailing vessel shall carry and exhibit:

a. side lights, and

b. a stern light;

4.  Any sailing vessel of less than twenty (20) meters, or less than sixty-five (65) feet seven and one-half (7 1/2) inches, in length may combine the lights prescribed in paragraph 3 of this subsection within one lantern carried at or near the top of the mast where it can be seen as nearly all-around as possible;

5.  Any sailing vessel may carry and exhibit, in addition to the lights prescribed in paragraph 3 of this subsection but not in conjunction with any combination lantern as provided in paragraph 4 of this subsection, two all-around lights in a vertical line, the upper being red and the lower being green, at or near the top of the mast where they can be seen as nearly all-around as possible;

6.  Every sailing vessel of less than seven (7) meters, or less than twenty-three (23) feet eleven and one-half (11 1/2) inches in length shall carry and exhibit if practicable, the lights prescribed in paragraph 3 or 4 of this subsection.  If such exhibition is not practicable, there shall be carried ready at hand on the vessel a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision;

7.  Every sailing vessel propelled by a combination of sail and motor shall carry and exhibit the lights of a power-driven vessel prescribed in paragraph 1 or 2 of this subsection;

8.  Every manually powered vessel may carry and exhibit the lights prescribed in this subsection for sailing vessels.  If such lights are not carried and exhibited, there shall be carried ready at hand on the vessel a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision; and

9.  Every vessel at anchor shall carry and exhibit an all-around white light in such a position where it may best be seen.  The deck of an anchored vessel may be illuminated by available auxiliary lights, provided the auxiliary lights do not interfere with the visibility of required lights or impair the safe navigation of other vessels.

For purposes of this section, "restricted visibility" shall mean any condition which restricts visibility including but not limited to fog, mist, falling snow, heavy rain or sandstorm.

B.  Every vessel shall be provided with an efficient whistle or other soundproducing mechanical appliance; provided, however, no vessel, except for emergency and law enforcement vessels, shall be equipped with a siren.

C.  Every vessel of eight (8) meters or greater, or twenty-six (26) feet three (3) inches or greater, in length shall be equipped with an efficient bell.

D.  Every vessel shall be required to carry:

1.  At least one wearable personal flotation device for each person on board so placed as to be readily accessible and of a size suitable to the person who is or will be wearing it; and

2.  At least one type IV (throwable) personal flotation device on board, so placed as to be readily accessible.  This paragraph shall not apply to any vessel under sixteen (16) feet in length.

All lifesaving devices shall be in good and serviceable condition.

E.  Every vessel using flammable liquid as fuel shall be equipped with such number, size, and type of United States Coast Guard approved fire extinguisher as prescribed in the rules of the Department of Public Safety.  Such extinguisher shall be capable of promptly and effectively extinguishing burning fuel.  Fire extinguishers shall be at all times kept in condition for immediate  and effective use and shall be so placed and secured to the vessel as to be readily accessible.

F.  The provisions of subsections B, C, and E of this section shall not apply to vessels while competing in any race conducted pursuant to Section 4205 of this title, or, if such vessels are designed and intended solely for racing, while engaged in such navigation as is incidental to the tuning up of vessels and motors for the race.

G.  Every vessel shall have the carburetor or carburetors of every motor therein, except outboard motors, using any liquid as fuel, equipped with a United States Coast Guard or U.L. or S.A.E. approved backfire flame arrestor or other appropriate attachment, as  prescribed by the rules of the Department of Public Safety.

H.  Every vessel, except open vessels, using any liquid as fuel shall be provided with such means as may be prescribed by the United States Coast Guard for properly and efficiently ventilating the bilges of the motor and fuel tank compartments so as to remove any explosive or inflammable gases.

I.  No person shall operate or give permission for the operation of a vessel which is not equipped as required by this section or modification thereof and as prescribed in the rules of the Department of Public Safety.

Added by Laws 1989, c. 346, § 59, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 33, eff. Jan. 1, 1993; Laws 1997, c. 199, § 4, eff. Nov. 1, 1997; Laws 2003, c. 393, § 5, emerg. eff. June 4, 2003.

§634208.  Noise control equipment and noise levels.

A.  No person shall operate upon the waters of this state any vessel or motor which is not equipped with a muffler or muffler system in good working order.  The use of cutouts, removal of mufflers or muffler baffles, cutting or punching of holes in mufflers or otherwise modifying the original muffler or muffling system installed by the manufacturer or any subsequent muffler or muffling system so as to increase or modify the noise level is prohibited.  This section shall not apply to vessels in the act of participating in a sanctioned event.

B.  No person shall authorize, cause or permit unnecessary sounding of any whistle, horn, bell, siren or other sound-producing device on a vessel while such vessel is within any harbor limits or in areas of congested vessel traffic.

Laws 1989, c. 346, § 60, emerg. eff. June 3, 1989; Laws 1992, c. 284, § 34, eff. Jan. 1, 1993.

§634209.  Unlawful possession of vessel or motor - Penalties.

A person not entitled to possession of a vessel or motor who, without the consent of the owner and with intent to deprive him of the vessel or motor or its possession, takes, uses, or operates the vessel or motor, upon conviction, shall be guilty of a felony and shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

Laws 1989, c. 346, § 61, emerg. eff. June 3, 1989; Laws 1992, c. 284, § 35, eff. Jan. 1, 1993.

§63-4209.1.  Knowingly receiving, possessing, selling or disposing of stolen or converted vessel or motor - Penalties.

A person not entitled to the possession of a vessel or motor who receives, possesses, sells or disposes of such vessel or motor, knowing said vessel or motor to be stolen or converted under circumstances constituting a crime, upon conviction, shall be guilty of a felony and shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

Added by Laws 1992, c. 284, § 36, eff. Jan. 1, 1993.

§63-4209.2.  Removing or falsifying identification number of vessel or motor - Penalties.

A.  As used in this section:

1.  "Identification number" includes any identifying number, serial number, motor serial number or other distinguishing number or mark, placed on a vessel or motor by its manufacturer or by authority of the Oklahoma Tax Commission or in accordance with the laws of another state or country;

2.  "Remove" includes deface, cover and destroy; and

3.  "Falsify" includes alter and forge.

B.  Any person or persons who shall remove or falsify or cause to be removed or falsified the hull identification number of a vessel or motor in this state, without first giving notice of such act to the Oklahoma Tax Commission, upon such form as the Commission may prescribe, or any person who shall give a wrong description in any application for the registration of any vessel or motor in this state for the purpose of concealing or hiding the identity of such vessel or motor, upon conviction, shall be guilty of a felony and shall be punished by imprisonment in the State Penitentiary for a term of not less than one (1) year and not more than five (5) years.

C.  A person who buys, receives, possesses, sells or disposes of a vessel or motor, knowing that the identification number of the vessel or motor has been removed or falsified, upon conviction, shall be guilty of a misdemeanor.

D.  A person who buys, receives, possesses, sells or disposes of a vessel or motor, knowing that the identification number of the vessel or motor has been removed or falsified and with intent to conceal or misrepresent the identity of the vessel or motor, upon conviction, shall be guilty of a felony and shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

E.  An identification number may be placed on a vessel or motor by its manufacturer in the regular course of business or placed or restored on a vehicle or engine by authority of the Commission without violating this section.  An identification number so placed or restored is not falsified.

Added by Laws 1992, c. 284, § 37, eff. Jan. 1, 1993.

§63-4209.3.  Making false statement in application for certificate of title or assignment thereof for stolen vessel or motor - Penalties.

Any person who shall knowingly make any false statement of a material fact, either in his application for a certificate of title, as provided for in this title, or in any assignment thereof, or who, with intent to procure or pass title to a vessel or motor which he knows or has reason to believe has been stolen, or who shall receive or transfer possession of the same from or to another, or who shall have in his possession any vessel or motor which he knows or has reason to believe has been stolen, and who is not a duly authorized peace officer of this state engaged at the time in the performance of his duty as such officer, upon conviction, shall be guilty of a felony and shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Thousand Dollars ($5,000.00), or imprisonment in the State Penitentiary for a period of not less than one (1) year nor more than ten (10) years, or by both such fine and imprisonment, at the discretion of the court.  This provision shall not be exclusive of any other penalties prescribed by an existing or future law for the larceny or unauthorized taking of a vessel or motor.

Added by Laws 1992, c. 284, § 38, eff. Jan. 1, 1993.

§63-4209.4.  Altering or forging certificate of title or assignment thereof - Penalties.

Any person who shall alter or forge, or cause to be altered or forged, any certificate of title issued by the Oklahoma Tax Commission, pursuant to the provisions of this title, or any assignment thereof, or who shall hold or use any such certificate or assignment, knowing the same to have been altered or forged, upon conviction, shall be guilty of a felony and shall be punished by a fine of not less than Fifty Dollars ($50.00), and not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for a period of not less than one (1) year, nor more than ten (10) years, or by both such fine and imprisonment, at the discretion of the court.

Added by Laws 1992, c. 284, § 39, eff. Jan. 1, 1993.

§63-4209.5.  Injuring, tampering with or damaging vessel or motor or accessories, appurtenances or attachments thereto - Climbing into or upon vessel with intent to commit crime.

A.  A person who, with intent and without right to do so, injures or tampers with any vessel or motor or in any other manner damages any part or portion of said vessel or motor or any accessories, appurtenance or attachments thereto, upon conviction, shall be guilty of a misdemeanor.

B.  A person who, without right to do so and with intent to commit a crime, climbs into or upon a vessel whether it is in motion or at rest, attempts to manipulate any of the levers, starting mechanism or other mechanism or device of a vessel while the same is at rest and unattended, or sets in motion any vessel while the same is at rest and unattended, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1992, c. 284, § 40, eff. Jan. 1, 1993.

§63-4209.6.  Falsely reporting theft or conversion of vessel or motor.

A person who knowingly makes a false report of the theft or conversion of a vessel or motor to any duly authorized peace officer of this state, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1992, c. 284, § 41, eff. Jan. 1, 1993.

§63-4209.7.  Additional unlawful acts - Penalties.

A.  Except as otherwise authorized by law, it shall be unlawful for any person to commit any of the following acts:

1.  To lend or to sell to, or knowingly permit the use of by, one not entitled thereto any certificate of title or certificate of registration issued to or in the custody of the person so lending or permitting the use thereof;

2.  To alter or in any manner change a certificate of title or certificate of registration issued under the laws of this state or any other state;

3.  To purchase identification or number plates on a certificate of title assigned to another vessel or motor; or

4.  To sell or dispose of, in any manner, a used vessel or motor without delivering to the purchaser an Oklahoma certificate of title in such purchaser's name or one properly and completely assigned to him at the time of sale.

B.  Anyone violating any of the provisions of this section, upon conviction, shall be guilty of a misdemeanor and shall be fined not less than Ten Dollars ($10.00) and not more than One Hundred Dollars ($100.00).

Added by Laws 1992, c. 284, § 42, eff. Jan. 1, 1993.

§63-4209.8.  Inspections for purpose of locating stolen vessels and related equipment.

Any peace officer of the State of Oklahoma may inspect any vessel, motor, trailer, or related equipment in any public garage or repair shop or in any place where such vessel, motor, trailer or related equipment is being held for sale or wrecking, for the purpose of locating stolen vessels, motors, trailers, or related equipment and investigating the title and registration of those items.

Added by Laws 1997, c. 146, § 11, eff. Nov. 1, 1997.

§63-4210.  Operation or manipulation of vessels or certain devices - Reckless or negligent manner - Under influence of alcohol or controlled dangerous substance - Approach of authorized emergency vessels - Overloading - Speeding - Proximity to other vessels - Minimum age - Misdemeanor.

A.  No person shall operate, manipulate or give permission to any person to operate or manipulate any parasails, water skis, surfboard, personal watercraft, or similar device, or any vessel in a reckless or negligent manner so as to endanger the life or property of any person.

B.  No person shall lease or otherwise give permission to another person to operate any vessel on any waters of this state, except privately owned waters, while the operator is under the influence of alcohol or any substance included in the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of this title, or any combination of alcohol and such substance.

C.  Upon the immediate approach of an authorized emergency vessel making use of an audible or a visual signal or a combination thereof, the operator of every other vessel shall immediately stop his or her vessel whenever or wherever practical or otherwise yield the right-of-way until such authorized emergency vessel has passed, except when otherwise directed by a duly authorized peace officer of this state.

D.  No person shall overload or give permission to overload a vessel with persons or gear so as to exceed the posted capacity plate or to exceed United States Coast Guard standards.

E.  No person shall operate, drive or be in actual physical control of any vessel on any waters of this state, except privately owned waters, at speeds in excess of the speed limits established for those waters.

F.  No person shall operate on the waters of this state, except privately owned waters, any vessel, including personal watercraft, within fifty (50) feet in proximity to another vessel when running at speeds of over ten (10) miles per hour; provided, this prohibition shall not apply to vessels operating in sanctioned events.

G.  No person shall cause, allow, authorize, or permit any child under twelve (12) years of age to operate and no child under twelve (12) years of age shall operate any vessel powered by a motor or combination of motors in excess of ten (10) horsepower or any sail-powered vessel sixteen (16) feet or greater in length on any waters of this state, unless accompanied on the vessel by another person sixteen (16) years of age or older; provided, this subsection shall not apply on privately owned waters.

H.  Any violation of the provisions of this section shall constitute a misdemeanor and shall be punishable, upon conviction, by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Fifty Dollars ($250.00) shall be subject to imprisonment in the county jail for a period not to exceed six (6) months.

Added by Laws 1989, c. 346, § 62, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 43, eff. Jan. 1, 1993; Laws 1996, c. 337, § 2, eff. July 1, 1996; Laws 2000, c. 237, § 1, emerg. eff. May 24, 2000; Laws 2003, c. 393, § 6, emerg. eff. June 4, 2003.

§63-4210.1.  Negligent homicide - Penalties.

A.  When the death of any person ensues within one (1) year as a proximate result of injury received by the operating of a vessel by any person sixteen (16) years of age or older in reckless disregard of the safety of others, the person so operating such vessel shall be guilty of negligent homicide.

B.  Any person convicted of negligent homicide shall be punished by imprisonment in the county jail for not more than one (1) year, or by a fine of not less than One Hundred Dollars ($100.00) and not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.

Added by Laws 1992, c. 284, § 44, eff. Jan. 1, 1993.

§63-4210.2.  Eluding or attempting eluding peace officer - Assisting peace officer - Arrests.

Any operator of a vessel who has received a visual and audible signal, a red light and a siren, from any duly authorized peace officer of this state, operating a vessel showing the same to be a law enforcement vessel, directing the said operator to bring his vessel to a stop and who willfully increases his speed or extinguishes his lights in an attempt to elude such officer, or willfully attempts in any other manner to elude the officer, or who does elude such officer, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not more than Two Thousand Dollars ($2,000.00), or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.

Said peace officer, while attempting to stop a violator of this section, may communicate a request for the assistance of other duly authorized peace officers from any office, department or agency of this state.  Any such officer within this state, having knowledge of such request, is authorized to render such assistance in stopping the violator and may effect an arrest under this section upon probable cause.

Added by Laws 1992, c. 284, § 45, eff. Jan. 1, 1993.

§63-4210.3.  Transporting weapon in or discharging weapon from vessel - Exceptions - Penalties.

It shall be unlawful to transport a shotgun, rifle or pistol in or to discharge such weapons from a vessel, except for the purposes of hunting animals or fowl, and in compliance with existing state and federal laws.  Anyone violating the provisions of this section, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) and not more than One Hundred Dollars ($100.00), or by imprisonment in the county jail for not less than ten (10) days and not more than six (6) months, or by both such fine and imprisonment.  Any person in possession of a valid concealed handgun license from this state or a reciprocal state authorized by the Oklahoma Self-Defense Act shall not be deemed guilty of transporting a pistol in violation of this section when a handgun is concealed upon or about their person in compliance with the provisions of the Oklahoma Self-Defense Act.

Added by Laws 1992, c. 284, § 46, eff. Jan. 1, 1993.  Amended by Laws 1998, c. 286, § 9, eff. July 1, 1998.

§63-4210.4.  Care and prudent speed to be used in operation of vessel - Operation in wake zone - Parking, mooring or beaching in a swimming area - Violation.

A.  Any person who operates or gives permission to operate a vessel on any waters of this state shall operate the same at a careful and prudent speed not greater than nor less than is reasonable or proper, having due regard to other vessels, water skiers, swimmers, sanctioned events, restrictive and informational markers or buoys, existing wind conditions, waves, wakes or other weather conditions then existing.

B.  No person shall operate or give permission to operate a vessel in a wake zone at a speed which is other than reasonable and prudent and which shows due regard for the existence of actual or potential hazards and obstacles, or in such a manner as to endanger the life, limb or property of any other person, or in such a manner as to create a wake.  For the purpose of this title, "no wake zone" means any area posted with buoys or within one hundred fifty (150) feet of any boat ramp, dock, pier, or anchored or moored vessel.

C.  No person shall park, moor, or beach a vessel at the perimeter of or within a swimming area marked with buoys and cable.

D.  Any violation of the provisions of this section shall constitute a careless act in the operation of the vessel.

Added by Laws 1992, c. 284, § 47, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 199, § 5, eff. Nov. 1, 1997.

§63-4210.5.  Removing, tampering, or interfering with or attaching vessel to waterway marker, navigational aid or buoy.

No person shall remove, tamper or otherwise interfere with or attach or moor a vessel to the anchor cable or any other part of any waterway marker, navigational aid or buoy.

Added by Laws 1992, c. 284, § 48, eff. Jan. 1, 1993.

§63-4210.6.  Sitting and standing in vessel while under way.

No person shall sit or ride on the sides of any vessel or the back of any seat of a vessel while under way at any speed greater than idle or trolling speed; provided, however, the operator of such vessel may stand if said vessel is specifically designed to be operated from a standing position.  No person shall sit or ride on the covered bow of any vessel while under way at any speed greater than idle or trolling speed unless such vessel is designed as such to allow access to the covered bow by way of side walkways or factory-equipped walk-through areas which are surrounded by life rails, deck rails, bow rails, or other such enclosure extending at least twenty-four (24) inches above the deck; provided, that no person riding in or operating a vessel shall extend any appendage over the edge of the vessel either above or below the rail if such vessel is at any speed greater than idle or trolling speed.  No person shall stand on the covered bow of any vessel while under way at a speed greater than idle or trolling speed.

Added by Laws 1992, c. 284, § 49, eff. Jan. 1, 1993.  Amended by Laws 2000, c. 317, § 1, emerg. eff. June 5, 2000.

§63-4210.7.  Occupying front or back deck of vessel while under way.

No operator shall allow any person to occupy the front or back deck of any vessel while under way at any speed greater than idle or trolling speed unless such vessel is equipped with factory-installed seating or is designed as such to allow access to the front or back deck by way of side walkways or factory-equipped, walk-through areas to a flat deck surrounded by life rails, deck rails, stern rails, bow rails, or other such enclosures extending at least twenty-four (24) inches above the deck.

Added by Laws 1992, c. 284, § 50, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 199, § 6, eff. Nov. 1, 1997; Laws 2000, c. 317, § 2, emerg. eff. June 5, 2000.

§63-4210.8.  Operation or control of vessel under influence of alcohol or other intoxicating substance.

A.  It shall be unlawful for any person to operate or be in actual physical control of a vessel upon the waters of this state, except privately owned waters, who:

1.  Has a blood or breath alcohol concentration of ten-hundredths (0.10) or more at the time of a test of the person's blood or breath;

2.  Is under the influence of any other intoxicating substance to a degree which renders such person incapable of safely operating a vessel upon the waters of this state; or

3.  Is under the influence of alcohol and any other intoxicating substance to a degree which renders such person incapable of safely operating a vessel upon the waters of this state.

As used in this section, the term "other intoxicating substance" shall mean any controlled dangerous substance as defined in the Uniform Controlled Dangerous Substances Act or any other substance, other than alcohol, which is capable of being ingested, inhaled, injected or absorbed into the human body and is capable of adversely affecting the central nervous system, vision, hearing or other sensory or motor functions.

B.  1.  Any person operating a vessel upon the waters of this state, except privately owned waters, shall be deemed to have given consent to a test or tests of such person's blood, breath, saliva or urine for the purpose of determining the presence and concentration of alcohol or any other intoxicating substance.  Such tests shall be performed within two (2) hours of an arrest and in the same manner as provided for in Section 752 of Title 47 of the Oklahoma Statutes.

2.  Evidence that the person has refused to submit to a test or tests as required by this section shall be admissible upon the trial of any criminal action or proceeding arising out of acts alleged to have been committed in violation of the provisions of this section.

3.  Any person refusing to submit to such test or tests shall be in violation of this section and subject to the fines provided for herein.

C.  1.  Any person convicted of a violation of this section shall be guilty of a misdemeanor and fined in an amount not to exceed One Thousand Dollars ($1,000.00).  Any second or subsequent conviction shall be punishable by a fine in an amount of not less than One Thousand Dollars ($1,000.00), nor more than Two Thousand Five Hundred Dollars ($2,500.00).

2.  A person arrested by a law enforcement officer for a violation of this section may be allowed to post a cash bail in an amount set by the arresting law enforcement officer not to exceed the maximum fine provided by this section, or deposit a valid license to operate a motor vehicle in exchange for an official receipt issued by the arresting officer as provided for in Section 1111 et seq. of Title 22 of the Oklahoma Statutes.

Added by Laws 1996, c. 337, § 3, eff. July 1, 1996.  Amended by Laws 1997, c. 199, § 8, eff. Nov. 1, 1997.  Renumbered from Title 63, § 4210A by Laws 2003, c. 393, § 9, emerg. eff. June 4, 2003.

§4210A.  Renumbered as § 4210.8 of this title by Laws 2003, c. 393, § 9, emerg. eff. June 4, 2003.

§634211.  Diving or submerging in body of water  Use of buoys  Operating vessel in diving area.

A.  Any person diving or submerging in a body of water with the aid of any mechanical diving or breathing device or suit shall place a buoy with a flag in the water at or near the point of submergence or fly a flag from a vessel indicating divers are present, in the following manner:

1.  Either the nationally recognized diver's flag or Alpha flag may be flown;

2.  When flown from a vessel, at least one flag shall be flown not less than one (1) meter above the highest point of the vessel and shall be visible from a threehundredsixtydegree circle;

3.  The buoy, flag or flags shall be in place only while actual diving operations are in progress;

4.  No diving buoys may be closer than one hundred (100) yards to any functional boat ramp; and

5.  The flag or flags shall be in good condition and legible, and the flag shall be in the extended position so as to be visible to any other vessel.

B.  It shall be unlawful for any person to operate a vessel within one hundred fifty (150) feet of a diving buoy except while engaged in the rescue of a person in such area.

Added by Laws 1989, c. 346, § 63, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 51, eff. Jan. 1, 1993; Laws 1999, c. 9, § 1, eff. Nov. 1, 1999.

§63-4211.1.  Inner tubes, air mattresses or floating chairs - Distance from shore restricted.

Inner tubes, air mattresses, floating chairs or similar devices shall not be more than fifty (50) feet from shore when being used by a swimmer.

Added by Laws 1992, c. 284, § 52, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 199, § 7, eff. Nov. 1, 1997.

§63-4212.  Towing person or persons using parasails, water skis or similar devices - Time restrictions - Professional exhibitions excepted - Colliding with or striking object or person - Operation of personal watercraft.

A.  1.  No person shall operate or give permission to operate a vessel on any waters of this state for towing a person or persons using parasails or on water skis, a surfboard, or similar device unless there is in such vessel:

a. a person who is at least eight (8) years old, and who, in addition to the operator, is in a position to observe the progress of the person or persons being towed,

b. if the vessel is not a personal watercraft, an efficient wide angle convex rear view mirror installed on such vessel in such manner as to permit the person operating said vessel to face the direction of travel and be in a position to observe the progress of the person or persons being towed, or

c. if the vessel is a personal watercraft, two efficient wide angle convex rear view mirrors installed on such vessel in such manner as to permit the person operating such watercraft to face the direction of travel and be in a position to observe the progress of the person or person being towed.

2.  Water skiing shall be allowed with any watercraft which is designed to accommodate two or more persons.

B.  No person shall operate or give permission to operate a vessel on any waters of this state towing a person or persons using parasails or on water skis, a surfboard, a sailboard or similar device nor shall any person engage in parasailing, water skiing, surfboarding, sailboarding or similar activity at any time between the hours from sunset to sunrise or at such time visibility due to other existing conditions is obscured so as to endanger life or property.

C.  The provisions of subsections A and B of this section do not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized under Section 4205 of this title.

D.  No person shall operate or give permission to operate or manipulate any vessel, tow rope or other device by which the direction or location of parasails, water skis, a surfboard, or similar device may be affected or controlled in such a way as to cause the parasails, water skis, surfboard, or similar device, or any person thereon to collide with or strike against any object or person.

E.  1.  No person shall operate or give permission to operate a personal watercraft or similar device capable of being remote controlled by the skier unless such device is factory equipped with an engine kill switch capable of shutting off the engine in the event the skier becomes detached from the personal watercraft device.  A person operating a personal watercraft equipped by the manufacturer with a lanyard type engine cutoff switch shall attach such lanyard to his or her person, clothing, or personal flotation device as appropriate for the specific vessel.

2.  No person shall operate a personal watercraft at any time between the hours from sunset to sunrise unless equipped with prescribed lights.

Added by Laws 1989, c. 346, § 64, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 53, eff. Jan. 1, 1993; Laws 1993, c. 60, § 1, emerg. eff. April 12, 1993; Laws 1994, c. 231, § 1, eff. Sept. 1, 1994; Laws 2003, c. 393, § 7, emerg. eff. June 4, 2003.

§634213.  Placing or disposing of marine sewage in state waters prohibited - Use of total retention marine toilets required.

A.  No person shall place or dispose of marine sewage in any waters of this state.

B.  On and after July 1, 1995, no person shall operate a vessel equipped with a marine toilet which is not a total retention system in accordance with federal regulations regarding marine toilets.

Added by Laws 1989, c. 346, § 65, emerg. eff. June 3, 1989.  Amended by Laws 1990, c. 304, § 13, emerg. eff. May 30, 1990; Laws 1992, c. 284, § 54, eff. Jan. 1, 1993; Laws 1993, c. 321, § 4, emerg. eff. June 7, 1993.

§634214.  Collision, accident, or other casualty  Rendering of assistance by vessel operator  Notice to law enforcement authority  Filing of accident report  Violations complaint  Notice to appear  Written report  Occurrences covered.

A.  The operator and/or passenger of a vessel involved in a collision, accident, or other casualty, shall render to other persons involved in the collision, accident, or other casualty reasonable assistance as may be necessary and practicable and shall immediately, by the quickest means of communication, give notice of such accident to the local police department if such accident occurs within a municipality, or to the office of the county sheriff or nearest state highway patrol headquarters after complying with the requirements of this section.  The operator of a vessel involved in a collision, accident, or other casualty shall give his name, address, and identification of his vessel, in writing, to any person injured in the collision, accident, or other casualty and to the owner of any property damaged in the collision, accident, or other casualty.

B.  If a collision, accident, or other casualty results in death or injury to a person or damage to property in excess of Five Hundred Dollars ($500.00), the operator of the vessel involved in the collision, accident, or other casualty shall file with the Department of Public Safety a full description of the collision, accident, or other casualty, and such information as the Department may require.

C.  Whenever a person is halted by any duly authorized peace officer of this state for any violation of Chapters 70, 71 or 72 of this title, which shall be punishable as a misdemeanor, and is not taken before a magistrate as hereinbefore required or permitted, the officer shall prepare in quadruplicate using the "Oklahoma Uniform Violations Complaint", a written notice to appear in court, such notices to appear to be serially numbered, containing the name and address of the person, the state registration number of his vessel, if any, the offense charged, the time and place when and where the person shall appear in court, and such other pertinent information as may be necessary.

D.  The time specified in the notice to appear must be at least five (5) calendar days after the alleged violation unless the person charged with the violation shall demand an earlier hearing.

E.  The person charged with the violation may give his written promise to appear in court by signing the written notice to appear prepared by the officer, in which event the officer shall deliver a copy of the notice to appear to the person, and thereupon the officer shall not take the person into physical custody for the violation.

F.  If the person charged with the violation is a minor, then the citing officer shall ascertain from the minor the name and address of his parents or legal guardian, and said officer shall cause a copy of the "violation" to be mailed to the address of the parents or legal guardian, within three (3) calendar days after the date of violation.

G.  Except for felony violations, any duly authorized peace officer of this state at the scene of a boating accident may issue a written notice to appear to the operator of a vessel involved in the accident when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense in connection with the accident.

H.  In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the Department of Public Safety pursuant to this section shall be transmitted to said official or agency of the United States.

I.  Any employee or officer of an agency of this state, or employee or officer of a municipality or county in this state, shall make a written report to the Department of Public Safety if an occurrence involving a vessel or its equipment results in one or more of the following:

1.  A person dies;

2.  A person is injured and requires medical treatment beyond first aid;

3.  Damage to the vessel and other property totals more than  Five Hundred Dollars ($500.00) or there is a complete loss of the vessel;

4.  A person disappears from the vessel under circumstances that indicate death or injury;

5.  A person drowns in swimming to retrieve a vessel that is adrift from its mooring or dock, having departed from a position of inherent safety such as a shore or pier;

6.  A person drowns while swimming from a vessel for pleasure and the vessel does not contribute to the drowning;

7.  A person drowns after falling from a vessel that is moored or anchored for use as a swimming platform or other purpose;

8.  A person dies or is injured while in the act of launching a vessel into a body of water;

9.  A person drowns or is injured while surfing;

10.  A fatality or injury occurs to an operator or a crew member while participating in an organized/sanctioned race, or warmup, in a  vessel uniquely designed for racing; or

11.  Damage, injury or death on a docked, moored or anchored vessel resulting from unusual wake or wave conditions.

Added by Laws 1989, c. 346, § 66, emerg. eff. June 3, 1989.  Amended by Laws 1991, c. 182, § 65, eff. Sept. 1, 1991; Laws 1992, c. 284, § 55, eff. Jan. 1, 1993.

§634215.  Negligent operation  Liability.

The owner of a vessel shall be liable for any injury or damage occasioned by the negligent operation of such vessel, whether such negligence consists of a violation of the provisions of the statutes of this state, or the violation of any municipal ordinance, or neglecting to observe such ordinary care and such operation as the rules of the common law require.  The owner shall not be liable, however, unless such vessel is being used with his express or implied consent.  Nothing contained herein shall be construed to relieve any other person from any liability which he would otherwise have.

§634216.  Actions against nonresident owners or operators  Service of notice  Venue.

In an action in any court of this state, arising out of injury to person or property caused by any vessel or motor while operating in the waters of this state, including the Oklahoma portion of boundary rivers, or moored in such waters or against shore land in this state, when the owner or operator is a nonresident of this state or a corporation not incorporated under the laws of this state, service of the original notice may be made upon such nonresident owner or operator or upon such foreign corporation in the manner provided in Sections 2004 and 2005 of Title 12 of the Oklahoma Statutes.  The venue of such an action shall be the county in which the damage occurred and the presence of such vessel and the doing of said damage within the territory comprising the State of Oklahoma, together with the subsequent removal of said vessel from the jurisdiction of the State of Oklahoma, shall constitute a waiver by the owner or operator thereof of any objection to the venue of such an action commenced in a proper court of this state.

§634217.  Abandonment of vessel  Removal.

A.  It shall be unlawful to abandon a vessel on the waters of this state or other public property.  Any officer of the Department of Public Safety or any other law enforcement agency shall deem a vessel abandoned and shall have authority to remove or direct the removal of a vessel when found upon any portion of the waters of this state or other public property, if, after a period of fortyeight (48) hours, there is no evidence of an apparent owner who intends to remove the vessel.  Any law enforcement officer prior to removing such vessel shall attempt to notify the owner of such vessel if the vessel has an identification number registered in this state or if the name and address of the owner is attached to such vessel.

B.  If such officer has reasonable cause to believe a vessel has been abandoned in a location which would be hazardous to the free flow of traffic or would be highly susceptible to damage from vandalism or other harm, he shall have authority to remove or direct the removal of the vessel immediately.  At the time of ordering the removal of an abandoned vessel, the authorizing officer shall also determine the sale value of the vessel and certify that amount on the removal order.

C.  Any officer of the Department of Public Safety is hereby authorized to cause to be removed any vessel found upon the waters of this state or any other public property when:

1.  Report has been made that such vessel has been stolen or taken without the consent of its owner;

2.  The officer has reason to believe the vessel has been abandoned as defined in this section;

3.  The person operating or in control of such vessel is arrested for an alleged offense for which the officer is required by law to take the person arrested or summoned before a proper magistrate without unnecessary delay;

4.  At the scene of an accident, when the owner or operator is not in a position to take charge of his vessel and direct or request proper removal; or

5.  When a vessel and/or motor registration is thirty (30) days past the date of expiration.

Such officer may ensure the safe removal of said vessel by use of a trailer.

Added by Laws 1989, c. 346, § 69, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 56, eff. Jan. 1, 1993; Laws 2002, c. 66, § 3.

§63-4217.1.  Abandoned vessels - Notice of removal.

Any officer who has removed or directed the removal of any vessel, or an authorized person in the employing agency of the officer, shall within seventy-two (72) hours of the removal notify the Department of Public Safety of the removal.  The notice of removal shall contain the name and address of the owner, if known, the make, model, vessel identification number, registration number, date stored, place stored and the estimated value.  Upon receipt of such notice of removal, the Department of Public Safety shall promptly request the Oklahoma Tax Commission or other appropriate registering jurisdiction to furnish the name and address of the owner of and any lienholder on the vessel and must within five (5) days from receipt of the requested information send a notice to the owner and any lienholder by regular mail, postage prepaid, at the addresses furnished by the Tax Commission or registering jurisdiction, of the location of the vessel.  This section shall not be construed to create any civil liability upon the state, any agency of the state or employee thereof for failure to provide notice to the owner or lienholder.

Added by Laws 2002, c. 66, § 4.

§63-4217.2.  Abandoned vessels - Contest of removal or storage - Hearing.

A.  After the removal or storage of any abandoned or wrecked vessel at the request of a public agency, the registered or legal owner of the vessel, or their agent, may contest the validity of the removal or storage, by filing a written request for a hearing with the public agency.  The written request may be filed before or after the vessel is retrieved from the storage operator.  The public agency shall not be required to conduct a hearing if the request is received more than ten (10) days following actual or constructive notice to the owner or driver of the vessel that the vessel has been so removed or stored.  A hearing shall be scheduled within seventy-two (72) hours of the request, excluding weekends and holidays.  The public agency may authorize its own officer or employee to conduct the hearing, so long as the hearing officer is not the same person who directed the removal or storage of the vessel.  The public agency may, with the consent of the person requesting the hearing, schedule the hearing by telephone and conduct the hearing on the merits by telephone conference call.

The hearing officer shall apply the law to the evidence and make a determination whether the vessel removal and storage was justified.  If deemed unjustified, the public agency shall bear the cost of hookup and tow mileage, and the operator shall waive all storage costs in such cases as a condition of eligibility to respond to a service call request from a public agency.  The vessel owner or agent shall not be charged any type of fee or costs relating to impoundment or storage in such case.  If the tow and storage is deemed justified, the owner or agent shall bear the cost of reasonable tow and storage.

B.  Failure of either the registered or legal owner, or their agent, to timely request or to timely appear for a scheduled hearing shall satisfy the hearing requirement of this section.

C.  The hearing conducted by the public agency pursuant to this section shall not be governed by the Administrative Procedures Act.  The owner of a stored vessel may, either in lieu of such hearing or after such hearing, file a petition in the district court of the county wherein the vessel is stored.  The district court is vested with original jurisdiction to conduct a de novo hearing and determine the validity of removal and storage.

D.  The provisions of this section shall not apply to the removal of vessels pursuant to Section 954A of Title 47 of the Oklahoma Statutes.

Added by Laws 2002, c. 66, § 5.

§63-4217.3.  Abandoned vessels - Regaining possession.

The owner of a vessel or lienholder of the vessel abandoned in violation of Section 4217 of Title 63 of the Oklahoma Statutes, or the owner of any vessel or lienholder of the vessel or insurer of a vessel when the insurer has purchased the vessel as a total loss vessel from the registered owner which shall have been lawfully removed from any waters of this state or other public property may regain possession of the vessel in accordance with rules of the Department of Public Safety upon payment of the reasonable cost of removal and storage of the vessel.  The cost of removal and storage shall be paid to the wrecker or towing service.  An operator shall release the vessel from storage upon authorization from the owner, agent or lienholder of the vessel or, in the case of a total loss, the insurer of the vessel where the vessel is to be moved to an insurance pool yard for sale.

Added by Laws 2002, c. 66, § 6.

§63-4217.4.  Abandoned vessels - Lien - Foreclosure by sale - Notice - Application of proceeds.

A.  Every person lawfully in possession of an abandoned vessel shall have a special lien thereon for the compensation due from the owner of such abandoned vessel for all expenses incurred.

B.  The lien may be foreclosed by a sale of such abandoned vessel upon giving notice and in the following manner.  The notice shall contain:

1.  The name of the party bringing action and the name of the owner or any person claiming any interest therein;

2.  A full description of the vessel, giving all available information as to the make, year, serial number, registration decal number with year and the state from which the registration was issued;

3.  A full statement of all the facts;

4.  The amount of the claim, giving a full description of the work, labor, storage or any other costs involved; and

5.  The date, time and place of the sale.

The notice shall be posted in three public places in the county in which the vessel is to be sold at least ten (10) days before the time specified therein for such sale, and a copy of said notice shall be mailed to the owner and any other person claiming any interest in the abandoned motor vehicle, at their last-known mailing address, by registered mail on the same date of posting said notice.

C.  Proceedings for such sale under this section shall not be commenced until ten (10) days after the lien has accrued.

D.  A return of such sale shall be made at the time of sale and proof of posting and mailing of the notice of sale of abandoned vessel.

E.  The proceeds from the sale of an abandoned vessel made pursuant to subsection B of this section shall be applied in the following order:

1.  To the reasonable cost incurred in the sale of the abandoned vessel;

2.  To the satisfaction of the special lien provided for in subsection A of this section;

3.  To the satisfaction of any indebtedness secured by a subordinate security interest or lien in the vessel; and

4.  To the owner if the owner is known, and if the owner or the address of the owner is not known, to the Oklahoma Tax Commission to be remitted to the State Treasurer and deposited in the General Revenue Fund.

Added by Laws 2002, c. 66, § 7.

§63-4218.  Violations - Penalties.

A.  Except as otherwise provided by the provisions of this section, any person violating the provisions of the Oklahoma Boating Safety Regulation Act for which another penalty is not provided, upon conviction thereof, shall be guilty of a misdemeanor and shall be subject to a fine not to exceed Fifty Dollars ($50.00) for each such violation.

B.  Any person who violates Section 4213 of this title for which another penalty is not provided, upon conviction thereof, shall be guilty of a misdemeanor and shall be subject to a fine of not less than Two Hundred Dollars ($200.00) and not more than One Thousand Dollars ($1,000.00).

C.  Any person who violates any provision of Sections 4206 through 4212 of this title, for which another penalty is not provided, upon conviction thereof, shall be guilty of a misdemeanor and shall be subject to a fine of not to exceed One Hundred Dollars ($100.00) for each such violation.

Added by Laws 1989, c. 346, § 70, emerg. eff. June 3, 1989.  Amended by Laws 1992, c. 284, § 57, eff. Jan. 1, 1993; Laws 2003, c. 393, § 8, emerg. eff. June 4, 2003.

§63-4219.  Nighttime speed limit.

It shall be unlawful for any person to operate any vessel upon the waters of this state which are under the jurisdiction of the Grand River Dam Authority (GRDA), between the hours of one-half hour after sunset and one-half hour before sunrise at any speed in excess of thirty-five (35) miles per hour.  Any person violating the provisions of this section shall be guilty of a misdemeanor and shall be punishable by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Fifty Dollars ($250.00).

Added by Laws 1996, c. 337, § 4, eff. July 1, 1996.  Amended by Laws 1997, c. 199, § 9, eff. Nov. 1, 1997.

§63-4220.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§63-4220.1.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§63-4220.2.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§63-4220.3.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§63-4220.4.  Repealed by Laws 1992, c. 284, § 59, eff. Jan. 1, 1993.

§63-4221.  Failure to comply with lawful order or directive of law enforcement officer.

No person shall willfully fail or refuse to comply with any lawful order or directive of any law enforcement officer while in the performance of his or her duty of enforcing the provisions of Title 63 or Title 21 of the Oklahoma Statutes.  Failure to comply will constitute a misdemeanor punishable by a fine not to exceed Two Hundred Fifty Dollars ($250.00).

Added by Laws 1996, c. 337, § 5, eff. July 1, 1996.  Amended by Laws 2004, c. 364, § 5, eff. Nov. 1, 2004.

§63-4222.  Marina owners or operators - Motor fuel dispensing facilities.

Marina owners or operators in this state operating a motor fuel dispensing facility shall not be required to have an attendant or supervisor on duty to supervise, observe or control the dispensing of fuel.

Added by Laws 2003, c. 459, § 6, eff. July 1, 2003.

§63-4230.  Repealed by Laws 1997, c. 240, § 6, emerg. eff. May 23, 1997.

§63-4230.1.  Repealed by Laws 2003, c. 459, § 12, eff. July 1, 2003.

§63-4251.  Short title.

This act shall be known and may be cited as the "Vessel and Motor Chop Shop, Stolen and Altered Property Act".

Added by Laws 1997, c. 146, § 1, eff. Nov. 1, 1997.

§63-4252.  Definitions.

In addition to the terms defined by the Oklahoma Vessel and Motor Registration Act, Section 4002 et seq. of Title 63 of the Oklahoma Statutes, and the terms defined by the Oklahoma Boating Safety Regulation Act, Section 4201 et seq. of Title 63 of the Oklahoma Statutes, for the purposes of the Vessel and Motor Chop Shop, Stolen and Altered Property Act:

1.  "Chop shop" means any building, lot or other premises where one or more persons are or have been knowingly engaged in altering, destroying, disassembling, dismantling, reassembling, or knowingly storing any vessel or motor, or vessel or motor part known to be illegally obtained by theft, fraud or conspiracy to defraud, in order to either:

a. alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate, or remove the identity, including the hull identification number, manufacturer's serial number or other identification number of such vessel or motor or vessel or motor part, in order to misrepresent the identity of such vessel or motor or vessel or motor part, or to prevent the identification of such vessel or motor or vessel or motor part, or

b. sell or dispose of such vessel or motor or vessel or motor part; and

2.  "Unidentifiable" means that the uniqueness of a vessel or motor or vessel or motor part cannot be established by either expert law enforcement investigative personnel specially trained and experienced in vessel or motor theft investigative procedures and vessel or motor identification examination techniques, or by expert employees of not-for-profit vessel or motor theft prevention agencies specially trained and experienced in vessel or motor theft investigation procedures and vessel or motor identification examination techniques.

Added by Laws 1997, c. 146, § 2, eff. Nov. 1, 1997.

§63-4253.  Crimes and penalties - Exceptions - Punishment for second and subsequent offenses - Restitutions.

A.  Any person who knowingly and with intent that a violation of this section be committed:

1.  Owns, operates, or conducts a chop shop;

2.  Transports any vessel or motor or vessel or motor part to or from a location knowing it to be a chop shop; or

3.  Sells, transfers, purchases, or receives any vessel or motor or vessel or motor part either to or from a location knowing it to be a chop shop,

upon conviction, is guilty of a felony, punishable by imprisonment for not more than ten (10) years, or by a fine of not more than One Hundred Thousand Dollars ($100,000.00), or both such imprisonment and fine.

B.  Any person who knowingly alters, counterfeits, defaces, destroys, disguises, falsifies, forges, obliterates, or knowingly removes a hull identification number, manufacturer's serial number or other identification number with the intent to misrepresent the identity or prevent the identification of a vessel or motor or vessel or motor part, upon conviction, is guilty of a felony, punishable by imprisonment for not more than ten (10) years, or by a fine of not more than One Hundred Thousand Dollars ($100,000.00), or both such imprisonment and fine.

C.  1.  Any person who buys, disposes, sells, transfers, or possesses a vessel or motor or vessel or motor part, with knowledge that the hull identification number, manufacturer's serial number or other identification number of the vessel or motor or vessel or motor part has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed, upon conviction, is guilty of a felony, punishable by imprisonment for not more than five (5) years, or by a fine of not more than Fifty Thousand Dollars ($50,000.00), or both such imprisonment and fine.

2.  The provisions of paragraph 1 of this subsection shall not apply to a vessel or motor scrap processor who, in the normal legal course of business and in good faith, processes a vessel or motor or vessel or motor part by crushing, compacting, or other similar methods, provided that any hull identification number, manufacturer's serial number or other identification number is not removed from the vessel or motor or vessel or motor part prior to or during any such processing.

3.  The provisions of paragraph 1 of this subsection shall not apply to any owner or authorized possessor of a vessel or motor or vessel or motor part which has been recovered by law enforcement authorities after having been stolen or where the condition of the hull identification number, manufacturer's serial number or other identification number of the vessel or motor or vessel or motor part is known to or has been reported to law enforcement authorities.  It shall be presumed that law enforcement authorities have knowledge of all hull identification numbers, manufacturer's serial numbers or other identification numbers on a vessel or motor or vessel or motor part which are altered, counterfeited, defaced, disguised, falsified, forged, obliterated, or removed, when law enforcement authorities deliver or return the vessel or motor or vessel or motor part to its owner or authorized possessor after it has been recovered by law enforcement authorities after having been reported stolen.

D.  A person commits an attempt when, with intent to commit a violation proscribed by subsection A, B or C of this section, the person does any act which constitutes a substantial step toward the commission of the violation proscribed by subsection A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than five (5) years, or by a fine of not more than Fifty Thousand Dollars ($50,000.00), or both such imprisonment and fine.

E.  A person commits conspiracy when, with an intent that a violation proscribed by subsection A, B or C of this section be committed, the person agrees with another to the commission of the violation proscribed by subsection A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than two (2) years, or by a fine of not more than Twenty-five Thousand Dollars ($25,000.00), or both such imprisonment and fine.  No person may be convicted of conspiracy under this section unless an act in furtherance of such agreement is alleged and proved to have been committed by that person or a coconspirator.

F.  A person commits solicitation when, with intent that a violation proscribed by subsection A, B or C of this section be committed, the person commands, encourages, or requests another to commit the violation proscribed by subsection A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than two (2) years, or by a fine of not more than Ten Thousand Dollars ($10,000.00), or both such imprisonment and fine.

G.  A person commits aiding and abetting when, either before or during the commission of a violation proscribed by subsection A, B or C of this section, with the intent to promote or facilitate such commission, the person aids, abets, agrees or attempts to aid another in the planning or commission of the violation proscribed by subsection A, B or C of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than one (1) year, or by a fine of not more than Five Thousand Dollars ($5,000.00), or both such imprisonment and fine.

H.  A person is an accessory after the fact who maintains, assists, or gives any other aid to an offender while knowing or having reasonable grounds to believe the offender to have committed a violation under subsection A, B, C, D, E, F or G of this section, and upon conviction is guilty of a felony, punishable by imprisonment for not more than one (1) year, or by a fine of not more than Five Thousand Dollars ($5,000.00), or both such imprisonment and fine.

I.  No prosecution shall be brought and no person shall be convicted of any violation under this section, where acts of the person, otherwise constituting a violation, were done in good faith in order to comply with the laws or regulations of any state or territory of the United States, or of the federal government of the United States.

J.  The sentence imposed upon a person convicted of any violation of this section shall not be reduced to less than one (1) year imprisonment for a second conviction of any violation, or less than five (5) years for a third or subsequent conviction of any violation of this section, and no sentence imposed upon a person for a second or subsequent conviction of any violation of this section shall be suspended or reduced, until such person shall have served the minimum period of imprisonment provided for herein.  A person convicted of a second or subsequent violation of this section shall not be eligible for probation, parole, furlough or work release.

K.  1.  In addition to any other punishment, a person who violates this section shall be ordered to make restitution to the lawful owner or owners of the stolen vessel or motor or the stolen vessel or motor part or parts, or to the owner's insurer to the extent that the owner has been compensated by the insurer, and to any other person for any financial loss sustained as a result of a violation of this section.

Financial loss shall include, but not be limited to, loss of earnings, out-of-pocket and other expenses, repair and replacement costs and claims payments.  "Lawful owner" shall include an innocent bona fide purchaser for value of a stolen vessel or motor or stolen vessel or motor part who does not know that the vessel or motor or part is stolen; or an insurer to the extent that such insurer has compensated a bona fide purchaser for value.

2.  The court shall determine the extent and method of restitution.  In an extraordinary case, the court may determine that the best interests of the victim and justice would not be served by ordering restitution.  In any such case, the court shall make and enter specific written findings on the record concerning the extraordinary circumstances presented which militated against restitution.

Added by Laws 1997, c. 146, § 3, eff. Nov. 1, 1997.

§63-4254.  Seizure of property.

A.  Any tool, implement, or instrumentality, including, but not limited to, a vessel or motor or vessel or motor part, used or possessed in connection with any violation of Section 3 of this act may be seized by a member of a state or local law enforcement agency when:

1.  The seizure is incident to inspection under an administrative inspection warrant;

2.  The seizure is incident to a search made under a search warrant;

3.  The seizure is incident to a lawful arrest;

4.  The seizure is made pursuant to a valid consent to search;

5.  The property seized has been the subject of a prior judgment in favor of the state in a criminal proceeding, or in an injunction or forfeiture proceeding under Section 6 of this act; or

6.  There are reasonable grounds to believe that the property is directly or indirectly dangerous to health or safety.

B.  When property is seized under this section, the seizing agency may:

1.  Place the property under seal; or

2.  Remove the property to a place selected and designated by the seizing agency.

Added by Laws 1997, c. 146, § 4, eff. Nov. 1, 1997.

§63-4255.  Forfeiture of property.

A.  The following are subject to forfeiture unless obtained by theft, fraud or conspiracy to defraud and the rightful owner is known or can be identified and located:

1.  Any tool;

2.  Any implement; or

3.  Any instrumentality, including, but not limited to, any vessel or motor or vessel or motor part, whether owned or unowned by the person from whose possession or control it was seized, which is used or possessed either in violation of Section 3 of this act or to promote or facilitate a violation of Section 3 of this act.

B.  Any vessel or motor, other conveyance, or vessel or motor part used by any person as a common carrier is subject to forfeiture under this section where the owner or other person in charge of the vessel or motor, other conveyance, or vessel or motor part is a consenting party to a violation of Section 3 of this act.

C.  No vessel or motor, vessel or motor part, other conveyance, tool, implement, or instrumentality is subject to forfeiture under this section by reason of any act or omission which the owner proves to have been committed or omitted without the owner's knowledge or consent.

D.  1.  Seizing agencies shall utilize their best efforts to identify any seized vessel or motor or vessel or motor part to determine ownership or the identity of any other person having a right or interest in a seized vessel or motor or vessel or motor part.  In its reasonable identification and owner location attempts, the seizing agency shall cause the National Crime Information Center (NCIC) to be searched for stolen or wanted information on vessels or motors similar to the seized vessel or motor or consistent with the seized vessel or motor part.

2.  Where a vessel or motor or vessel or motor part has an apparent value in excess of One Thousand Dollars ($1,000.00):

a. the seizing agency shall consult with an expert of the type specified in Section 2 of this act, and

b. the seizing agency shall also request searches of the on-line and off-line files of the National Crime Information Center (NCIC) when the state law enforcement files have been searched with negative results.

E.  A forfeiture of a vessel or motor, vessel or motor part, or other conveyance encumbered by a bona fide security interest is subject to the interest of the secured party where the secured party neither had knowledge of nor consented to the act or omission forming the ground for the forfeiture.

F.  Property described in subsection A of this section seized and held for forfeiture shall not be subject to replevin and is subject only to the order and judgments of a court of competent jurisdiction hearing the forfeiture proceedings.

G.  1.  The district attorney in the county where the seizure occurs shall bring an action for forfeiture in a court of competent jurisdiction.  The forfeiture action shall be brought within sixty (60) days from the date of seizure except where the district attorney in the sound exercise of discretion determines that no forfeiture action should be brought because of the rights of property owners, lienholders, or secured creditors, or because of exculpatory, exonerating, or mitigating facts and circumstances.

2.  The district attorney shall give notice of the forfeiture proceeding by mailing a copy of the complaint in the forfeiture proceeding to each person whose right, title, or interest is of record in the Oklahoma Tax Commission, the Department of Public Safety, the Federal Aviation Agency, or any other department of the state, or any other state or territory of the United States, or of the federal government if such property is required to be registered in any such department.

3.  Notice of the proceeding shall be given to any such other person as may appear, from the facts and circumstances, to have any right, title, or interest in or to the property.

4.  The owner of the property, or any person having, or claiming, right, title, or interest in the property may within sixty (60) days after the mailing of such notice file a verified answer to the complaint and may appear at the hearing on the action for forfeiture.

5.  The district attorney shall show at a forfeiture hearing, by a preponderance of the evidence, that such property was used in the commission of a violation of Section 3 of this act, or was used or possessed to facilitate such violation.

6.  The owner of property may show by a preponderance of the evidence that the owner did not know, and did not have reason to know, that the property was to be used or possessed in the commission of any violation or that any of the exceptions to forfeiture are applicable.

7.  Unless the district attorney shall make the showing required of it, the court shall order the property released to the owner.  Where the prosecutor has made such a showing, the court may order:

a. the property be destroyed by the agency which seized it or some other agency designated by the court,

b. the property be delivered and retained for use by the agency which seized it or some other agency designated by the court, or

c. the property be sold at public sale.

H.  A copy of a forfeiture order shall be filed with the sheriff of the county in which the forfeiture occurs and with each federal or state department with which such property is required to be registered.  Such order, when filed, constitutes authority for the issuance to the agency to whom the property is delivered and retained for use or to any purchaser of the property of a title certificate, registration certificate, or other special certificate as may be required by law considering the condition of the property.

I.  Proceeds from sale at public auction, after payment of all reasonable charges and expenses incurred by the agency designated by the court to conduct the sale in storing and selling the property, shall be paid to the general fund of the county of seizure or treasury of the governmental unit employing the seizing agency.

J.  No vessel or motor, either seized under Section 4 of this act or forfeited under this section, shall be released by the seizing agency or used or sold by an agency designated by the court unless any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed hull identification number, manufacturer's serial number or other identification number is corrected by the issuance and affixing of either an assigned or replacement hull identification number plate, manufacturer's serial number plate or other identification number plate as may be appropriate under laws or regulations of this state.

K.  No motor part having any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed hull identification number, manufacturer's serial number or other identification number shall be disposed of upon forfeiture except by destruction thereof, except that this provision shall not apply to any vessel or motor part which is assembled with and constitutes part of a vessel or motor.

L.  No vessel or motor or vessel or motor part shall be forfeited under this section solely on the basis that it is unidentifiable.  Instead of forfeiture, any seized vessel or motor or vessel or motor part which is unidentifiable shall be the subject of a written report sent by the seizing agency to the Department of Public Safety which report shall include a description of the vessel or motor or vessel or motor part, its color, if any, the date, time and place of its seizure, the name of the person from whose possession or control it was seized, the grounds for its seizure, and the location where the same is held or stored.

M.  When a seized unidentifiable vessel or motor or vessel or motor part has been held for sixty (60) days or more after the notice to the Department of Public Safety specified in subsection L of this section has been given, the seizing agency or its agent shall cause the vessel or motor or vessel or motor part to be sold at public sale to the highest bidder.  Notice of the time and place of sale shall be posted in a conspicuous place for at least thirty (30) days prior to the sale on the premises where the vessel or motor or vessel or motor part has been stored.

N.  When a seized unidentifiable vessel or motor or vessel or motor part has an apparent value of One Thousand Dollars ($1,000.00) or less, the seizing agency shall authorize the disposal of the vessel or motor or vessel or motor part, provided that no such disposition shall be made less than sixty (60) days after the date of seizure.

O.  The proceeds of the public sale of an unidentifiable vessel or motor or vessel or motor part shall be deposited in the General Revenue Fund of the state, or treasury of the governmental unit employing the seizing agency after deduction of any reasonable and necessary towing and storage charges.

P.  Seizing agencies shall utilize their best efforts to arrange for the towing and storing of vessels or motors and vessel or motor parts in the most economical manner possible.  In no event shall the owner of a vessel or motor or a vessel or motor part be required to pay more than the minimum reasonable costs of towing and storage.

Q.  A seized vessel or motor or vessel or motor part that is neither forfeited nor unidentifiable shall be held subject to the order of the court in which the criminal action is pending or, if a request for its release from such custody is made, until the district attorney has notified the defendant or the defendant's attorney of such request and both the prosecution and defense have been afforded a reasonable opportunity for an examination of the property to determine its true value and to produce or reproduce, by photographs or other identifying techniques, legally sufficient evidence for introduction at trial or other criminal proceedings.  Upon expiration of a reasonable time for the completion of the examination, which in no event shall exceed fourteen (14) days from the date of service upon the defense of the notice of request for return of property as provided herein, the property shall be released to the person making such request after satisfactory proof of such person's entitlement to the possession thereof.  Notwithstanding the foregoing, upon application by either party with notice to the other, the court may order retention of the property if it determines that retention is necessary in the furtherance of justice.

R.  When a seized vessel or motor is forfeited, restored to its owner, or disposed of as unidentifiable, the seizing agency shall retain a report of the transaction for a period of at least one (1) year from the date of the transaction.

S.  When an applicant for a certificate of title or salvage certificate presents to the Oklahoma Tax Commission proof that the applicant purchased or acquired a vessel or motor at a public sale conducted pursuant to this section and such fact is attested to by the seizing agency, the Oklahoma Tax Commission shall issue a certificate of title, salvage certificate for the vessel or motor upon receipt of the statutory fee, properly executed application for a certificate of title, or other certificate of ownership, and the affidavit of the seizing agency that a state-assigned number was applied for and affixed to the vessel or motor prior to the time that the vessel or motor was released by the seizing agency to the purchaser.

Added by Laws 1997, c. 146, § 5, eff. Nov. 1, 1997.

§63-4256.  Civil proceedings.

A.  The Attorney General, any district attorney or any aggrieved person may institute civil proceedings against any person in any court of competent jurisdiction seeking relief from conduct constituting a violation of any provision of the Vessel and Motor Chop Shop, Stolen and Altered Property Act.  If the plaintiff in such a proceeding proves the alleged violation, or its threat, by a preponderance of the evidence, any court of competent jurisdiction, after due provision for the rights of innocent persons, shall grant relief by entering any appropriate order or judgment, including, but not limited to:

1.  Ordering any defendant to be divested of any interest in any property;

2.  Imposing reasonable restrictions upon the future activities or investments of any defendant, including prohibiting any defendant from engaging in the same type of endeavor as the defendant was engaged in previously;

3.  Ordering the suspension or revocation of a license, permit, or prior approval granted by any public agency or any other public authority; or

4.  Ordering the surrender of the charter of a corporation organized under the laws of the state or the revocation of a certificate authorizing a foreign corporation to conduct business within the state upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct made unlawful by the Vessel and Motor Chop Shop, Stolen and Altered Property Act and that, for the prevention of future criminal conduct, the public interest requires the charter of the corporation be surrendered and the corporation dissolved or the certificate revoked.

B.  In a proceeding under this section, injunctive relief shall be granted in conformity with the principles that govern the granting of relief from injury or threatened injury in other cases, but no showing of special or irreparable injury shall have to be made.  Pending final determination of a proceeding under this section, a temporary restraining order or a preliminary injunction may be issued upon a showing of immediate danger of significant injury, including the possibility that any judgment for money damages might be difficult to execute, and, in a proceeding initiated by an aggrieved person, upon the execution of proper bond against injury for an injunction improvidently granted.

C.  Any person injured, directly or indirectly, by conduct constituting a violation by any person of Section 3 of this act shall, in addition to any other relief, have a cause of action for threefold the actual damages sustained by the person.

D.  A final judgment or decree rendered against the defendant in any civil or criminal proceeding shall estop the defendant in any subsequent civil action or proceeding brought by any person as to all matters as to which the judgment or decree would be an estoppel as between the parties to the civil or criminal proceeding.

E.  Notwithstanding any other provision of law providing a shorter period of limitations, a civil action under this section may be commenced at any time within five (5) years after the conduct made unlawful under Section 3 of this act terminates or the cause of action accrues or within any longer statutory period that may be applicable.  If any action is brought by a prosecutor to punish, prevent or restrain any activity made unlawful under Section 3 of this act, the running of the period of limitations shall be suspended during the pendency of such action and for two (2) years following its termination.

F.  Personal service of any process in an action under this section may be made upon any person outside the state if the person has engaged in any conduct constituting a violation of Section 3 of this act in this state.  The person shall be deemed to have thereby submitted to the jurisdiction of the courts of this state for the purposes of this provision.

G.  Obtaining any civil remedy under this section shall not preclude obtaining any other civil or criminal remedy under either this act or any other provision of law.  Civil remedies under this section are supplemental and not mutually exclusive.

Added by Laws 1997, c. 146, § 6, eff. Nov. 1, 1997.

§63-4257.  Criminal proceedings.

In addition to the power of the Attorney General or any district attorney to institute civil proceedings under Section 6 of this act, the Attorney General or any district attorney is empowered to institute criminal prosecutions for a violation of Section 3 of this act in any court of competent jurisdiction.

Added by Laws 1997, c. 146, § 7, eff. Nov. 1, 1997.

§63-5000.24.  Medicaid Buy-In Program.

A.  The Oklahoma Health Care Authority, following directives of and upon approval of the Health Care Financing Administration, is directed to implement a Medicaid Buy-In Program for persons with disabilities, if funds become available.  Components of such program shall include, but not be limited to:

1.  Allowing individuals with disabilities who are sixteen (16) years of age and over, but under sixty-five (65) years of age, and who, except for earned income, would be eligible to receive Supplemental Security Income (SSI) benefits, regardless of whether they have ever received Supplemental Security Income (SSI) cash benefits, the option of purchasing Medicaid coverage that will enable individuals with disabilities to gain and/or maintain employment and reduce their dependency on existing cash benefit programs;

2.  Removing work disincentives that inhibit individuals with disabilities from engaging in work that is commensurate with their abilities and capabilities;

3.  Developing an infrastructure within and outside state government that supports efforts to enhance employment opportunities for individuals with disabilities; and

4.  Ensuring meaningful input in the design, implementation, and evaluation of programs, policies, and procedures developed under such program by individuals with disabilities and other interested parties.

B.  The Oklahoma Health Care Authority Board shall promulgate any rules necessary to implement provisions of the Oklahoma Ticket to Work and Work Incentives Improvement Act regarding the Medicaid Buy-In Program.

Added by Laws 2001, c. 365, § 3, emerg. eff. June 4, 2001.

§63-5000.25.  Results-based funding pilot project.

A.  The Oklahoma Health Care Authority, upon approval of the Health Care Financing Administration, is directed to develop a results-based funding pilot project for eligible persons who participate in the Oklahoma Medicaid program and who are currently receiving outpatient behavioral health services, if funds become available.

B.  As used in this section:

1.  "Results-based funding" means an approach which emphasizes performance outcome measures, accountability of programmatic results, program results showing cost efficiency and effectiveness for the delivery of such program service, and consumer choice and satisfaction; and

2.  "Medicaid" means the medical assistance program established in Title XIX of the Social Security Act, 42 U.S.C.A., Section 1396 et seq., and administered in this state by the Oklahoma Health Care Authority.

Added by Laws 2001, c. 365, § 4, emerg. eff. June 4, 2001.

§63-5003.  Legislative declaration - Purpose.

A.  The Legislature recognizes that the state is a major purchaser of health care services, and the increasing costs of such health care services are posing and will continue to pose a great financial burden on the state.  It is the policy of the state to provide comprehensive health care as an employer to state employees and officials and their dependents and to those who are dependent on the state for necessary medical care.  It is imperative that the state develop effective and efficient health care delivery systems and strategies for procuring health care services in order for the state to continue to purchase the most comprehensive health care possible.

B.  It is therefore incumbent upon the Legislature to establish the Oklahoma Health Care Authority whose purpose shall be to:

1.  Purchase state and education employees' health care benefits and Medicaid benefits;

2.  Study all state-purchased and state-subsidized health care, alternative health care delivery systems and strategies for the procurement of health care services in order to maximize cost containment in these programs while ensuring access to quality health care; and

3.  Make recommendations aimed at minimizing the financial burden which health care poses for the state, its employees and its charges, while at the same time allowing the state to provide the most comprehensive health care possible.

Added by Laws 1993, c. 332, § 1.

§63-5004.  Short title.

Sections 1 through 14 of this act shall be known and may be cited as the "Oklahoma Health Care Authority Act".

Added by Laws 1993, c. 332, § 2.

§63-5005.  Definitions.

For purposes of the Oklahoma Health Care Authority Act:

1.  "Administrator" means the chief executive officer of the Authority;

2.  "Authority" means the Oklahoma Health Care Authority;

3.  "Board" means the Oklahoma Health Care Authority Board;

4.  "Health services provider" means health insurance carriers, pre-paid health plans, hospitals, physicians and other health care professionals, and other entities who contract with the Authority for the delivery of health care services to state and education employees and persons covered by the state Medicaid program; and

5.  "State-purchased health care" or "state-subsidized health care" means medical and health care, pharmaceuticals and medical equipment purchased with or supported by state and federal funds through the Oklahoma Health Care Authority, the Department of Mental Health and Substance Abuse Services, the State Department of Health, the Department of Human Services, the Department of Corrections, the Department of Veterans Affairs, other state agencies administering state-purchased or state-subsidized health care programs, the Oklahoma State Regents for Higher Education, the State Board of Education and local school districts.

Added by Laws 1993, c. 332, § 3.  Amended by Laws 1997, c. 109, § 1, eff. Nov. 1, 1997.

§63-5006.  Oklahoma Health Care Authority - Creation - Powers and duties - Personnel.

A.  There is hereby created the Oklahoma Health Care Authority.  The Authority shall have the power and duty to:

1.  Purchase health care benefits for Medicaid recipients, and others who are dependent on the state for necessary medical care, as specifically authorized by law;

2.  Enter into contracts for the delivery of state-purchased health care and establish standards and criteria which must be met by entities to be eligible to contract with the Authority for the delivery of state-purchased health care;

3.  Develop a proposed standard basic health care benefits package or packages to be offered by health services providers, for Medicaid recipients;

4.  Study all matters connected with the provision of state-purchased and state-subsidized health care coverage;

5.  Develop and submit plans, reports and proposals, provide information and analyze areas of public and private health care interaction pursuant to the provisions of the Oklahoma Health Care Authority Act;

6.  Serve as a resource for information on state-purchased and state-subsidized health care access, cost containment and related health issues;

7.  Administer programs and enforce laws placed under the jurisdiction of the Authority pursuant to the Oklahoma Health Care Authority Act, and such other duties prescribed by law;

8.  Collaborate with and assist the Insurance Commissioner in the development of a Uniform Claim Processing System for use by third-party payors and health care providers;

9.  Collaborate with and assist the State Department of Health with the development of licensure standards and criteria for pre-paid health plans; and

10.  Exercise all incidental powers which are necessary and proper to carry out the purposes of the Oklahoma Health Care Authority Act.

B.  All positions within the Authority shall be unclassified until approval of the annual business and personnel plan submitted by January 1, 1995, by the Governor and the Legislature.  In the annual business plan submitted January 1, 1995, the Board shall include a personnel plan which shall list, describe and justify all unclassified positions within the Authority and their compensation.  All other employees and positions shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act.

Added by Laws 1993, c. 332, § 4.  Amended by Laws 1995, c. 204, § 6, eff. July 1, 1995; Laws 1999, c. 87, § 1, emerg. eff. April 13, 1999.

§63-5007.  Oklahoma Health Care Authority Board.

A.  There is hereby created the Oklahoma Health Care Authority Board.  On and after July 1, 1994, as the terms of the initially appointed members expire, the Board shall be composed of seven appointed members who shall serve for terms of four (4) years and shall be appointed as follows:

1.  Two members shall be appointed by the President Pro Tempore of the Senate;

2.  Two members shall be appointed by the Speaker of the House of Representatives; and

3.  Three members shall be appointed by the Governor.  Two of the members appointed by the Governor shall be consumers.

B.  Members appointed pursuant to this paragraph, with the exception of the consumer members, shall include persons having experience in medical care, health care services, health care delivery, health care finance, health insurance and managed health care.  Consumer members shall have no financial or professional interest in medical care, health care services, health care delivery, health finance, health insurance or managed care.  In making the appointments, the appointing authority shall also give consideration to urban, rural, gender and minority representation.

C.  1.  As the terms of office of members appointed before July 1, 1995, expire, appointments made on or after July 1, 1995, shall be subject to the following requirements:

a. One member appointed by the Governor shall be a resident of the First Congressional District.  The term of office of the member appointed by the Governor and serving as of the effective date of this act shall expire on September 1, 2003;

b. One member appointed by the President Pro Tempore of the Senate shall be a resident of the Second Congressional District and a consumer.  The term of office of the member appointed by the President Pro Tempore of the Senate and serving as of the effective date of this act shall expire on September 1, 1999;

c. One member appointed by the President Pro Tempore of the Senate shall be a resident of the Third Congressional District.  The term of office of the member appointed by the President Pro Tempore of the Senate and serving as of the effective date of this act shall expire on September 1, 2004;

d. One member appointed by the Speaker of the House of Representatives shall be a resident of the Fourth Congressional District.  The term of office of the member appointed by the Speaker of the House of Representatives and serving as of the effective date of this act shall expire on September 1, 2001;

e. One member appointed by the Speaker of the House of Representatives shall be a resident of the Fifth Congressional District and a consumer.  The term of office of the member appointed by the Speaker of the House of Representatives and serving as of the effective date of this act shall expire on September 1, 1998;

f. One member appointed by the Governor shall be a resident of the Sixth Congressional District and a consumer.  The term of office of the member appointed by the Governor and serving as of the effective date of this act shall expire on September 1, 2000; and

g. The second consumer member appointed by the Governor shall be appointed at large.  The term of office of the member appointed by the Governor and serving as of the effective date of this act shall expire on September 1, 2002.

2.  Appointments made subsequent to the effective date of this act shall not be restricted to any particular congressional district.  Appointments made after July 1 of the year in which a redrawing of a congressional district becomes effective shall be from the state at large.  However, no appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.

D.  The terms of the members serving on the Board as of the effective date of this act shall expire on September 1 of the year in which the respective terms expire.  Thereafter, as new terms begin, members shall be appointed to four-year staggered terms which shall expire on September 1.  Should a member serve less than a four-year term, the term of office of the member subsequently appointed shall be for the remainder of the four-year term.

E.  On and after July 1, 1994, any subsequently appointed administrator of the Authority shall be appointed by the Board.  The administrator shall have the training and experience necessary for the administration of the Authority, as determined by the Board, including, but not limited to, prior experience in the administration of managed health care.  The administrator shall serve at the pleasure of the Board.

F.  The Board shall have the power and duty to:

1.  Establish the policies of the Oklahoma Health Care Authority;

2.  Appoint the Administrator of the Authority;

3.  Adopt and promulgate rules as necessary and appropriate to carry out the duties and responsibilities of the Authority.  The Board shall be the rulemaking body for the Authority; and

4.  Adopt, publish and submit by January 1 of each year to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives appropriate administrative policies and the business plan for that year.  All actions governed by said administrative policies and annual business plan shall be examined annually in an independent audit.

G.  1.  A vacancy in a position shall be filled in the same manner as provided in subsection A of this section.

2.  A majority of the members of the Board shall constitute a quorum for the transaction of business and for taking any official action.  Official action of the Board must have a favorable vote by a majority of the members present.

3.  Members appointed pursuant to subsection A of this section shall serve without compensation but shall be reimbursed for expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.

H.  The Board and the Authority shall act in accordance with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act and the Administrative Procedures Act.

Added by Laws 1993, c. 332, § 5.  Amended by Laws 1994, c. 282, § 2, eff. July 1, 1994; Laws 1995, c. 98, § 1, eff. July 1, 1995; Laws 1995, c. 204, § 7, eff. July 1, 1995; Laws 1998, c. 143, § 1, eff. July 1, 1998; Laws 2002, c. 375, § 13, eff. Nov. 5, 2002.

§63-5007.1.  Oklahoma Medicaid Accountability and Outcomes Act.

A.  This act shall be known and may be cited as the "Oklahoma Medicaid Accountability and Outcomes Act".

B.  1.  Subject to the availability of funds, the Joint Legislative Oversight Committee for the Oklahoma Health Care Authority shall enter into a contract for a study of the Oklahoma Medicaid Program.  The contract shall be executed with an organization having nationally recognized expertise in the area of health care and health care service delivery.

2.  The study shall include the entire Oklahoma Medicaid Program, including the Medicaid managed care programs and services delivered pursuant to the Oklahoma Medicaid Program Reform Act of 2003.

3.  The purpose of the study shall be to evaluate access to care, health care outcomes, and the quality and cost of health care and related services delivered through the Oklahoma Medicaid Program.

4.  A report of the study and findings shall be made to the Oklahoma Health Care Authority Board, the Governor, and the appropriate committees of the Oklahoma State Senate and the Oklahoma House of Representatives.

Added by Laws 2002, c. 489, § 1, eff. Nov. 1, 2002.  Amended by Laws 2003, c. 464, § 9, eff. July 1, 2003.

§63-5008.  Administrator - Qualifications - Status - Powers and duties - Contract bidding process - Advisory committees.

A.  The Administrator of the Authority shall have the training and experience necessary for the administration of the Authority, as determined by the Oklahoma Health Care Authority Board, including, but not limited to, prior experience in the administration of managed health care.  The Administrator shall serve at the pleasure of the Board.

B.  The Administrator of the Oklahoma Health Care Authority shall be the chief executive officer of the Authority and shall act for the Authority in all matters except as may be otherwise provided by law.  The powers and duties of the Administrator shall include but not be limited to:

1.  Supervision of the activities of the Authority;

2.  Formulation and recommendation of rules for approval or rejection by the Oklahoma Health Care Authority Board and enforcement of rules and standards promulgated by the Board;

3.  Preparation of the plans, reports and proposals required by the Oklahoma Health Care Authority Act, Section 5003 et seq. of this title, other reports as necessary and appropriate, and an annual budget for the review and approval of the Board;

4.  Employment of such staff as may be necessary to perform the duties of the Authority including but not limited to an attorney to provide legal assistance to the Authority for the state Medicaid program; and

5.  Establishment of a contract bidding process which:

a. encourages competition among entities contracting with the Authority for state-purchased and state-subsidized health care; provided, however, the Authority may make patient volume adjustments to any managed care plan whose prime contractor is a state-sponsored, nationally accredited medical school.  The Authority may also make education or research supplemental payments to state-sponsored, nationally accredited medical schools based on the level of participation in any managed care plan by managed care plan participants,

b. coincides with the state budgetary process, and

c. specifies conditions for awarding contracts to any insuring entity.

C.  The Administrator may appoint advisory committees as necessary to assist the Authority with the performance of its duties or to provide the Authority with expertise in technical matters.

Added by Laws 1993, c. 332, § 6.  Amended by Laws 1994, c. 382, § 46, eff. Sept. 1, 1994; Laws 1995, c. 1, § 21, emerg. eff. Mar. 2, 1995; Laws 1995, c. 330, § 1, emerg. eff. June 8, 1995; Laws 1996, c. 3, § 11, emerg. eff. March 6, 1996.

NOTE:  Laws 1994, c. 282, § 3 repealed by Laws 1995, c. 1, § 40, emerg. eff. Mar. 2, 1995.  Laws 1995, c. 204, § 8 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§63-5009.  Development of managed care system - Administration of Oklahoma Medicaid Program.

A.  On and after July 1, 1993, the Oklahoma Health Care Authority shall be the state entity designated by law to assume the responsibilities for the preparation and development for converting the present delivery of the Oklahoma Medicaid Program to a managed care system.  The system shall emphasize:

1.  Managed care principles, including a capitated, prepaid system with either full or partial capitation, provided that highest priority shall be given to development of prepaid capitated health plans;

2.  Use of primary care physicians to establish the appropriate type of medical care a Medicaid recipient should receive; and

3.  Preventative care.

The Authority shall also study the feasibility of allowing a private entity to administer all or part of the managed care system.

B.  On and after January 1, 1995, the Authority shall be the designated state agency for the administration of the Oklahoma Medicaid Program.

1.  The Authority shall contract with the Department of Human Services for the determination of Medicaid eligibility and other administrative or operational functions related to the Oklahoma Medicaid Program as necessary and appropriate.

2.  To the extent possible and appropriate, upon the transfer of the administration of the Oklahoma Medicaid Program, the Authority shall employ the personnel of the Medical Services Division of the Department of Human Services.

3.  The Department of Human Services and the Authority shall jointly prepare a transition plan for the transfer of the administration of the Oklahoma Medicaid Program to the Authority.  The transition plan shall include provisions for the retraining and reassignment of employees of the Department of Human Services affected by the transfer.  The transition plan shall be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives on or before January 1, 1995.

C.  In order to provide adequate funding for the unique training and research purposes associated with the demonstration program conducted by the entity described in paragraph 7 of subsection B of Section 6201 of Title 74 of the Oklahoma Statutes, and to provide services to persons without regard to their ability to pay, the Oklahoma Health Care Authority shall analyze the feasibility of establishing a Medicaid reimbursement methodology for nursing facilities to provide a separate Medicaid payment rate sufficient to cover all costs allowable under Medicare principles of reimbursement for the facility to be constructed or operated, or constructed and operated, by the organization described in paragraph 7 of subsection B of Section 6201 of Title 74 of the Oklahoma Statutes.

Added by Laws 1993, c. 332, § 7.  Amended by Laws 1994, c. 282, § 4, eff. July 1, 1994; Laws 1995, c. 1, § 22, emerg. eff. March 2, 1995; Laws 1997, c. 292, § 11, eff. July 1, 1997; Laws 2000, c. 343, § 1, emerg. eff. June 6, 2000; Laws 2003, c. 464, § 10, eff. July 1, 2003; Laws 2004, c. 378, § 3, emerg. eff. June 3, 2004.

NOTE:  Laws 1994, c. 103, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§63-5009.1.  Oklahoma Health Care Authority - Acceptance of federal grants - Appropriations in advance.

A.  1.  The Oklahoma Health Care Authority may accept grants from the federal government of monies or services for the purpose of augmenting any assistance program or other program within the jurisdiction of the Authority or to reimburse the state for any such assistance payments.

2.  The Authority shall comply with the requirements of any federal agency governing the federal grants in any manner not inconsistent with the Constitution and laws of this state.

B.  The Authority may make apportionments in advance of funds under its control, in accordance with the requirements of the federal government, when such funds are to be matched in whole or in part by federal funds; provided, the provisions of this subsection shall not authorize the Authority to make apportionments in advance of such funds in violation of any constitutional or statutory restrictions or provisions.

Added by Laws 1996, c. 177, § 1, eff. Nov. 1, 1996.

§63-5009.2.  Advisory Committee on Medical Care for Public Assistance Recipients.

A.  The Advisory Committee on Medical Care for Public Assistance Recipients, created by the Oklahoma Health Care Authority, pursuant to 42 Code of Federal Regulations, Section 431.12, for the purpose of advising the Authority about health and medical care services, shall include among its membership the following:

1.  Board-certified physicians and other representatives of the health professions who are familiar with the medical needs of low-income population groups and with the resources available and required for their care.  The Advisory Committee shall, at all times, include at least one physician from each of the six classes of physicians listed in Section 725.2 of Title 59 of the Oklahoma Statutes; provided, however, such physicians shall be participating providers in the State Medicaid Plan;

2.  Members of consumers' groups, including, but not limited to:  a.Medicaid recipients, and

b. representatives from each of the following consumer organizations which represent the interests of:

(1) people who are economically disadvantaged,

(2) children,

(3) the elderly,

(4) people with mental illness,

(5) people who are developmentally disabled, and

(6) people with alcohol or substance abuse problems; and

3.  The Director of the Department of Human Services.

B.  The Advisory Committee shall meet bimonthly to review and make recommendations related to:

1.  Policy development and program administration;

2.  Policy changes proposed by the Authority prior to consideration of such changes by the Authority;

3.  Financial concerns related to the Authority and the administration of the programs under the Authority; and

4.  Other pertinent information related to the management and operation of the Authority and the delivery of health and medical care services.

C.  1.  The Administrator of the Authority shall provide such staff support and independent technical assistance as needed by the Advisory Committee to enable the Advisory Committee to make effective recommendations.

2.  The Advisory Committee shall elect from among its members a chair and a vice-chair.  A majority of the members of the Advisory Committee shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining members to exercise all of the powers of the Advisory Committee.

3.  Members shall not receive any compensation for their services, but shall be reimbursed pursuant to the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

D.  The Authority shall give due consideration to the comments and recommendations of the Advisory Committee in the Authority's deliberations on policies, administration, management and operation of the Authority.

Added by Laws 1992, c. 291, § 1, eff. Sept. 1, 1992.  Amended by Laws 1996, c. 213, § 1, eff. Nov. 1, 1996.  Renumbered from § 187.1 of Title 56 by Laws 1996, c. 213, § 2, eff. Nov. 1, 1996.

§63-5009.3.  Repealed by Laws 2001, c. 277, § 14, eff. July 1, 2001.

§63-5009.4.  Advisory Task Force on SoonerCare - Duties.

A.  The duties of the Advisory Task Force on SoonerCare shall include:

1.  Addressing methods of educating SoonerCare members regarding access to and proper utilization of emergency medical services provided by hospitals and other health care providers;

2.  Reviewing the eligibility determination process of the Department of Human Services to ensure accuracy on physician assignments and adequacy of education regarding availability of and access to services;

3.  Reviewing issues related to notification of participants by contracting providers as a condition of payment;

4.  Actively promoting equitable reimbursement rates for emergency room screening; and

5.  Addressing patient and provider educational endeavors necessary for expansion of SoonerCare to the Aged, Blind and Disabled and Title XXI populations.

B.  The Task Force shall make recommendations to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives no later than January 31, 2001.

Added by Laws 1999, c. 32, § 2, emerg. eff. April 5, 1999.

§63-5009.5.  Acturarial certification of Medicaid managed care plan capitation rates.

Contracted Medicaid managed care plan capitation rates shall be certified as actuarially sound and shall reflect any Legislative or Authority programmatic or administrative changes.  The results of the actuarial certification shall be disclosed to the public at least thirty (30) days prior to implementation of the modification.

Added by Laws 2002, c. 489, § 2, eff. Nov. 1, 2002.

§63-5010.  Analysis of state health care programs - Exploration of cost containment and delivery alternatives.

A.  The Oklahoma Health Care Authority shall analyze the state-purchased and state-subsidized health care programs and explore options for cost containment and delivery alternatives for those programs that are consistent with the purposes of those programs, including, but not limited to:

1.  Creation of economic incentives for the persons for whom the state purchases or subsidizes health care to appropriately utilize and purchase health care services, including the development of flexible benefit plans to offset increases in individual financial responsibility;

2.  Utilization of provider arrangements that encourage cost containment and ensure access to quality care, including, but not limited to, prepaid delivery systems, utilization review, and prospective payment methods;

3.  Coordination of state agency efforts to purchase drugs effectively;

4.  Development of recommendations and methods for purchasing medical equipment and supporting services on a volume discount basis; and

5.  Development of data systems to obtain utilization data from state-purchased and state-subsidized health care programs in order to identify cost centers, utilization patterns, provider and hospital practice patterns, and procedure costs.

B.  1.  The Authority shall prepare for the Governor, the Legislature and the Joint Legislative Oversight Committee for the Oklahoma Health Care Authority an annual report on the savings realized and all costs incurred in the implementation of any drug cost containment programs including, but not limited to:

a. development and implementation of a drug prior authorization list, and

b. other uses of prior authorizations.

2.  Costs shall include direct costs such as staffing, contracts and other resources used.

Added by Laws 1993, c. 332, § 8.  Amended by Laws 2004, c. 218, § 1, eff. Nov. 1, 2004.

§63-5011.  State-purchased health care benefits - Utilization and financial data review - Collection of cost and quality of service data.

A.  The Authority shall:

1.  Require utilization review and financial data review from participating entities which contract with the Authority for state-purchased and state-subsidized health care on a quarterly basis;

2.  Centralize enrollment files for all persons covered by state-purchased and state-subsidized health care benefit plans;

3.  Develop enrollment demographics on a plan-specific basis; and

4.  Establish methods for collecting, analyzing, and disseminating information on the cost and quality of services rendered by health care providers to all persons covered by such plans.

B.  The administrator may require that any entity that contracts for the delivery of services pursuant to a state-purchased or state-subsidized health care benefit plan administered by the Authority shall provide to said administrator all information deemed necessary to fulfill the administrator's duties as set forth in the Oklahoma Health Care Authority Act, Section 5003 et seq. of this title.  All data related to claims and produced pursuant to the Oklahoma Health Care Authority Act shall be the property of this state.

C.  Any savings realized pursuant to this section and Section  5009 of this title shall not be used to increase benefits unless such use is authorized by law.

Added by Laws 1993, c. 332, § 9.  Amended by Laws 1994, c. 282, § 5, eff. July 1, 1994; Laws 1999, c. 87, § 2, emerg. eff. April 13, 1999.

§63-5011.1.  State-purchased health care benefits - Optometrists to be permitted to provide vision care or medical diagnosis and treatment of the eye.

A.  All state-purchased and state-subsidized health care benefit plans, including but not limited to Medicaid, which offer services for vision care or medical diagnosis and treatment for the eye shall allow optometrists to be providers of those services.  Such state-purchased and state-subsidized health care benefit plans shall also require equal payment for the same services provided by an optometrist if the services are within the scope of practice of optometry.

B.  With respect to optometric services, any state-purchased and state-subsidized health care benefit plan, including but not limited to Medicaid, which uses a gatekeeper or equivalent for referrals for services for vision care or for medical diagnosis and treatment of the eye, shall require such covered services be provided on a referral basis within the medical group or network at the request of an enrollee who has a condition requiring vision care or medical diagnosis and treatment of the eye if:

1.  A referral is necessitated in the judgment of the primary care physician; and

2.  Treatment for the condition falls within the licensed scope of practice of an optometrist.

C.  All state-purchased and state-subsidized health care benefit plans shall have a defined set of standards and procedures for selecting providers, including specialists, to serve enrollees.  The standards and procedures shall be drafted in such a manner that they are applicable to all categories of providers and shall be utilized by the health plan in a manner that is without bias for or discrimination against a particular category or categories of providers.

D.  No health care benefit plan specified by this section shall require a provider to have hospital privileges if hospital privileges are not usual and customary for the services the provider provides.

E.  Nothing in this section shall be construed to:

1.  Prohibit any state-purchased and state-subsidized health care benefit plan which offers services for vision care or medical diagnosis and treatment for the eye from determining the adequacy of the size of its network;

2.  Prohibit an optometrist from agreeing to a fee schedule;

3.  Limit, expand, or otherwise affect the scope of practice of optometry; or

4.  Alter, repeal, modify or affect the laws of this state except where such laws are in conflict or are inconsistent with the express provisions of this section.

F.  Existing state-purchased and state-subsidized health care benefit plans shall comply with the requirements of this section upon issuance or renewal on or after the effective date of this act.

Added by Laws 2000, c. 54, § 3, eff. Nov. 1, 2000.

§63-5012.  Submission of plans, proposals and recommendations to Legislature - Contents.

On or before January 1, 1996, the Authority shall submit plans, recommendations and proposals to the Governor and the Legislature regarding state-purchased and state subsidized health care.  Said plans, proposals and recommendations shall include, but not be limited to:

1.  A plan for local and regional health planning for health care delivery;

2.  A proposal for the containment of health care costs;

3.  In collaboration with the Oklahoma State Regents, a proposal for enhancing the number of primary care physicians and physician extenders graduating from schools in Oklahoma and remaining to practice within the state.  The plan shall include recommendations for improving access to basic health care through more effective utilization of allied health care professionals and appropriate geographic distribution of physicians and other health care professionals;

4.  A plan for facilitating the use of practice parameters based upon outcomes research;

5.  A proposal for the utilization of Resource Based-Relative Value System for use as a rate schedule by third-party payors and health care providers; and

6.  A plan to reduce liability exposure and expense for all health care providers.

Added by Laws 1993, c. 332, § 10.

§63-5013.  Authority as resource for information on state health care access, cost containment and related health issues.

A.  The Authority shall serve as a resource for information on state-purchased and state-subsidized health care access, cost containment and related health issues, and shall:

1.  Provide data and information required by the Governor, the Legislature, or its committees, and to state agencies, institutions of higher education and cities, towns, counties and school districts and to private citizens and groups, within the limitations of the resources available to the Authority;

2.  Participate with any state agency or institution of higher education in developing specific goals, programs, and performance monitoring systems to assist in the development of health care delivery in this state;

3.  Conduct or contract for studies which are related to health care delivery, involving product or process innovation; and

4.  Prepare, publish and distribute such studies, reports, bulletins and other materials as it considers appropriate regarding health care studies and other relevant health care topics.  Provided that a copy of any material which evaluates health plans or health care providers shall be provided to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate at least sixty (60) days prior to public dissemination.

Added by Laws 1993, c. 332, § 11.  Amended by Laws 1996, c. 355, § 1, eff. July 1, 1996.

§63-5013.1.  Persons providing Medicaid home- and community-based personal care services pursuant to contract with Authority.

A.  An individual who only provides Medicaid home- and community-based personal care services, pursuant to a contract with the Oklahoma Health Care Authority, shall be exempt from the provisions of the Home Care Act, Section 1-1960 et seq. of Title 63 of the Oklahoma Statutes.

B.  The Authority, with the assistance of the Aging Services Division of the Department of Human Services, shall develop qualifying criteria that comply with federal standards for personal care services under the Medicaid program for persons providing Medicaid home- and community-based personal care services pursuant to a contract with the Oklahoma Health Care Authority.  Such criteria shall also include requirements for a criminal history investigation to be conducted on such persons pursuant to Section 1-1950.1 of Title 63 of the Oklahoma Statutes.

Added by Laws 1997, c. 219, § 3, emerg. eff. May 19, 1997.

§63-5014.  Repealed by Laws 2004, c. 378, § 5, emerg. eff. June 3, 2004.

§63-5015.  Review of state-purchased and state-subsidized health care programs and regulatory agencies - Report to Legislature.

The Oklahoma Health Care Authority shall review state-purchased and state-subsidized health care programs and health care regulatory agencies, including, but not limited to, medical services within the Department of Mental Health and Substance Abuse Services, the Department of Veterans Affairs, the Department of Human Services, the State Department of Health, the Oklahoma Medical Center, the State Education and Employees Group Insurance Board, and any other state-purchased and state-subsidized health care programs as deemed appropriate by the administrator, and submit to the Legislature, no later than December 1, 1995, an initial report including, but not limited to:

1.  A description of the respective roles of these programs and agencies regarding health care cost containment;

2.  A plan to increase the combined efficiency of these programs and agencies to control costs and maintain or improve access to quality care;

3.  Methods to ensure coordination between these programs and agencies and the Authority;

4.  An analysis of the real and potential impacts of cost shifting; and

5.  Recommendations regarding structural changes in the state's current health care delivery system.

Added by Laws 1993, c. 332, § 13.  Amended by Laws 1997, c. 109, § 3, eff. Nov. 1, 1997.

§63-5015.1.  Legal division or unit.

A.  The Oklahoma Health Care Authority Board shall establish a legal division or unit in the Oklahoma Health Care Authority.  The Administrator of the Oklahoma Health Care Authority may employ attorneys as needed, which may be on fulltime and parttime basis.  Provided the Oklahoma Health Care Authority shall not exceed the authorized full-time equivalent limit for attorneys as specified by the Legislature in the appropriations bill for the Authority.  Except as otherwise provided by this section, such attorneys, in addition to advising the Board, Administrator and Authority personnel on legal matters, may appear for and represent the Board, Administrator and Authority in legal actions and proceedings.

B.  The Legislature shall establish full-time-equivalent limits for attorneys employed by the Oklahoma Health Care Authority.

C.  It shall continue to be the duty of the Attorney General to give official opinions to the Board, Administrator and Authority, and to prosecute and defend actions therefor, if requested to do so.  The Attorney General may levy and collect costs, expenses of litigation and a reasonable attorney fee for such legal services from the Authority.  The Attorney General is authorized to levy and collect costs, expenses and fees which exceed the costs associated with the salary and benefits of one attorney FTE position per fiscal year.

D.  The Board, Administrator or Authority shall not contract for representation by private legal counsel unless approved by the Attorney General.  Such contract for private legal counsel shall be in the best interests of the state.

E.  1.  The Attorney General shall be notified by the Board or its counsel of all lawsuits against the Authority, its officers or employees that seek injunctive relief which would impose obligations requiring the expenditure of funds in excess of unencumbered monies in the agency's appropriations or beyond the current fiscal year.

2.  The Attorney General shall review any such cases and may represent the interests of the state, if the Attorney General considers it to be in the best interest of the state to do so, in which case the Attorney General shall be paid as provided in subsection C of this section.  Representation of multiple defendants in such actions may, at the discretion of the Attorney General, be divided with counsel for the Board, Administrator and Authority as necessary to avoid conflicts of interest.

Added by Laws 1995, c. 95, § 1, emerg. eff. April 13, 1995.

§63-5016.  Oklahoma Health Care Authority Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Health Care Authority to be designated the "Oklahoma Health Care Authority Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Authority, from any source.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Authority for any purpose authorized by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1993, c. 332, § 14.

§63-5017.  Oklahoma Health Care Authority Federal Disallowance Fund.

There is hereby created in the State Treasury a fund for the Oklahoma Health Care Authority to be designated the "Oklahoma Health Care Authority Federal Disallowance Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  It shall consist of monies received by the Oklahoma Health Care Authority which, in the opinion of the Oklahoma Health Care Authority Board, may be subject to federal disallowances and interest which may accrue on said receipts.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Health Care Authority at the discretion of the Oklahoma Health Care Authority Board for eventual settlement of the appropriate pending disallowances.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

The Administrator of the Oklahoma Health Care Authority may request the Director of State Finance to transfer monies between the Oklahoma Health Care Authority Federal Disallowance Fund and any other fund of the authority, as needed for the expenditure of funds.

Added by Laws 1995, c. 96, § 1, eff. July 1, 1995.

§63-5018.  Confidentiality of Medicaid applications and records - Disclosure to authorized representative.

All applications and records concerning any applicant or recipient under the Medicaid Program shall be confidential and shall be open to inspection only to persons duly authorized by the Oklahoma Health Care Authority, this state, or the United States, and for purposes directly related to plan administration.  Provided, however, the Oklahoma Health Care Authority shall maintain a process to allow an authorized representative of a client of the State Medicaid Program to have access to confidential information when necessary for eligibility determination and the appeals process.  For purposes of this section, "authorized representative" shall mean any person designated by a client of the State Medicaid Program to review confidential information about the client pertinent to eligibility determination and the appeals process.  For purposes of this section, "purposes directly related to plan administration" means establishing eligibility, determining the amount of medical assistance, providing services to recipients, conducting or assisting with an investigation or prosecution, or civil or criminal proceedings in relation to the administration of the State Medicaid Program.

Applications and records considered confidential are those which disclose:

1.  The name and address of the recipient;

2.  The medical services provided;

3.  The recipient's social and economic circumstances;

4.  The agency's evaluation of personal information;

5.  The medical data which includes but is not limited to diagnosis and past history of disease and disability; and

6.  Any information received for the purpose of verifying income eligibility and determining the amount of medical assistance payments.

Added by Laws 1995, c. 170, § 3, emerg. eff. May 8, 1995.

§63-5019.  Repealed by Laws 2004, c. 378, § 5, emerg. eff. June 3, 2004.

§63-5020.  Oklahoma Health Care Authority Medicaid Program Fund.

There is hereby created in the State Treasury a fund for the Oklahoma Health Care Authority to be designated the "Oklahoma Health Care Authority Medicaid Program Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Health Care Authority at the discretion of the Oklahoma Health Care Authority Board.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

The Administrator of the Oklahoma Health Care Authority may request the Director of State Finance to transfer monies between the Oklahoma Health Care Authority Medicaid Program Fund and any other fund of the Authority, as needed for the expenditure of funds.

Added by Laws 1995, c. 306, § 6, eff. July 1, 1995.

§63-5021.  Repealed by Laws 2004, c. 378, § 5, emerg. eff. June 3, 2004.

§63-5022.  Nursing facilities serving adults and intermediate care facilities for the mentally retarded - Wage and salary adjustment.

A.  The Oklahoma Health Care Authority shall grant a wage and salary adjustment (including employee benefits) to be paid as an enhancement to the facility per diem for specified employees in nursing facilities serving adults (NFs) and intermediate care facilities for the mentally retarded (ICFs/MR) effective May 1, 1997.  The adjustment shall not exceed Three Dollars and fifteen cents ($3.15) per patient day (PPD) for NFs, Four Dollars and twenty cents ($4.20) PPD for standard private ICFs/MR, and Five Dollars and fifteen cents ($5.15) PPD for specialized private ICFs/MR.  The wage enhancement expenditures paid by the facilities shall be audited quarterly against appropriately inflated base period expenditures for the specified employees.  Allowable program expenditures are limited to enhanced salaries, wages and benefits for the specified employees, in addition to additional specified staff cost for increased quality of care.  Following the reporting quarter, the Oklahoma Health Care Authority shall make an adjustment based on the difference between the enhancement payments (the maximum) and the actual cost (if less) as reported by the facility during the preceding quarter.  The specified employee positions to be covered under this section shall be limited to the following:  licensed practical nurse, nurse aide, certified medication aide, social service director, other social service staff, activities director, social worker, therapy aide assistant, and activities staff.

B.  Beginning October 1, 1998, any nursing home facility found to be in compliance with the State Wage Enhancement Program for two (2) consecutive audited quarters beginning with the 4th Qtr FY98 (April 1-June 30, 1998) shall not be required to submit any quarterly enhancement report but shall be subject to the Authority's regular cost reporting process and the Authority's normal auditing procedures.  Furthermore, these compliant facilities will no longer be required to account for these funds separate and apart from the standard per diem rate.

C.  Those facilities choosing not to participate in the program and those participating facilities which have not demonstrated compliance for two (2) consecutive quarters, beginning with the 4th Qtr FY98 (April 1-June 30, 1998), will be allowed one (1) year, beginning July 1, 1999, to meet compliance requirements.  During this one-year period, these facilities shall be subject to the quarterly reporting process and will be required to reimburse the Authority for expenditures determined to be in noncompliance with the wage enhancement program.  Facilities within these groups which are subsequently found to be in compliance for two (2) consecutive audited quarters will no longer be required to submit quarterly enhancement reports.  Facilities not in compliance by June 30, 2000, will no longer be allowed to participate in the program.

D.  A change in ownership of a facility which was noncompliant at June 30, 2000, and was excluded from participating in the wage enhancement program, will be allowed to participate in the program and will have one (1) year to demonstrate compliance.

Added by Laws 1996, c. 326, § 8, eff. July 1, 1996.  Amended by Laws 1998, c. 392, § 7, eff. Sept. 1, 1998; Laws 1999, c. 348, § 2, eff. July 1, 1999.

§63-5022.1.  Nursing facilities serving adults and intermediate care facilities for the mentally retarded - Wage and salary adjustment based on new minimum wage.

A.  1.  Effective November 1, 2000, the Oklahoma Health Care Authority shall grant a wage and salary adjustment including, but not limited to, employee benefits to be paid to the facility for employees specified in subsection B of this section in nursing facilities serving adults (NFs) and intermediate care facilities for the mentally retarded (ICFs/MR).

2.  The adjustment shall be based upon a new minimum wage for specified employees of nursing facilities, standard private intermediate care facilities for the mentally retarded (ICFs/MR) and specialized private intermediate care facilities for the mentally retarded (ICFs/MR) in the amount of Six Dollars and Sixty-five Cents ($6.65) per hour.

B.  The provisions of this section shall only apply to the following specified employees:

1.  Registered nurses;

2.  Licensed practical nurses;

3.  Nurses aides;

4.  Certified medication aides;

5.  Dietician staff;

6.  Housekeeping staff;

7.  Maintenance staff;

8.  Laundry staff;

9.  Social service staff; and

10. Other activities staff.

C.  The Oklahoma Health Care Authority may require reporting by facilities of compliance with this section and may penalize facilities for noncompliance with the payment of the adjustment.  Such penalties may include paying the facility employee for adjustments not paid by the nursing facility.  However, the Oklahoma Health Care Authority shall not assess penalties of any kind or nature if another agency of government, federal or state, has jurisdiction to assess or has assessed penalties or liquidated damages.

Added by Laws 2000, c. 340, § 5, eff. July 1, 2000.  Amended by Laws 2001, c. 331, § 3, eff. July 1, 2001; Laws 2002, c. 22, § 24, emerg. eff. March 8, 2002.

NOTE:  Laws 2001, c. 147, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§63-5022.2.  Nursing facilities liability insurance costs - Medicaid reimbursement.

The Oklahoma Health Care Authority shall promulgate rules which shall provide that the liability insurance costs of nursing facilities shall be allowable costs for purposes of Medicaid reimbursement.

Added by Laws 2000, c. 340, § 6, eff. July 1, 2000.

§63-5023.  Adjustment of per diem rate - Medicaid savings.

Effective January 1, 2000, and every January thereafter, the Oklahoma Health Care Authority will adjust the nursing facility per diem rate in an amount equal to the total amount of the savings to the Medicaid program as a result of the automatic cost-of-living adjustment on Social Security benefits received by nursing home recipients, as published in the Federal Register.

Added by Laws 1999, c. 348, § 3, eff. July 1, 1999.

§63-5024.  Incorporated physician providers - Income deferral programs.

A.  1. Effective July 1, 2001, the Oklahoma Health Care Authority is authorized to offer to eligible contracted incorporated physician providers, elective income deferral programs which can result in federal income tax advantages and other advantages to such providers and their employees.  These deferral programs shall take into account present and future provisions of the United States Internal Revenue Code which now or in the future might have the beneficial effect of magnifying the after-tax value payments made by the state to incorporated physician providers.

2.  The Oklahoma Health Care Authority may adopt a plan that provides for the investment of deferral amounts in life insurance or annuity contracts which offer a choice of underlying investment options.  Contract-issuing companies shall be limited to companies that are licensed to do business in this state.

3.  As a condition of participation in these income deferral programs, all participating incorporated physician providers shall be subject to provisions for forfeiture of benefits for failure to maintain in force a Medicaid provider agreement and to furnish services to Medicaid recipients for a specified duration.

B.  The Oklahoma Health Care Authority may consult with the State Treasurer and the Attorney General of the state for advice in establishing the program.

C.  The Oklahoma Health Care Authority Board shall have the authority to promulgate rules regarding the operation of the program.

Added by Laws 2001, c. 147, § 2, emerg. eff. April 30, 2001.  Amended by Laws 2001, c. 317, § 6, emerg. eff. June 1, 2001; Laws 2002, c. 122, § 1.

§63-5025.  Reimbursement methodology - Established.

The Oklahoma Health Care Authority may establish, with available funds, a reimbursement methodology that will enhance the reimbursement for services provided to Medicaid beneficiaries in emergency hospitals in rural areas of the state.

Added by Laws 2001, c. 317, § 2, eff. Nov. 1, 2001.

§63-5026.  Medicaid prescription drug program - Definition of phenylketonuria.

A.  The Oklahoma Health Care Authority Board shall, in administering the Medicaid prescription drug program, utilize the following definition for "phenylketonuria" to mean:  An inborn error of metabolism attributable to a deficiency of or a defect in phenylalanine hydroxylase, the enzyme that catalyzes the conversion of phenylalanine to tyrosine.  The deficiency permits the accumulation of phenylalanine and its metabolic products in the body fluids.  The deficiency can result in mental retardation (phenylpyruvic oligophrenia), neurologic manifestations (including hyperkinesia, epilepsy, and microcephaly), light pigmentation, and eczema.  The disorder is transmitted as an autosomal recessive trait and can be treated by administration of a diet low in phenylalanine.

B.  The Oklahoma Health Care Authority Board shall promulgate any rules necessary to effectuate the provisions of this section.

Added by Laws 2005, c. 452, § 2, eff. Nov. 1, 2005.

§63-5030.1.  Medicaid Drug Utilization Review Board.

A.  There is hereby created within the Oklahoma Health Care Authority the Medicaid Drug Utilization Review Board, which shall be responsible for the development, implementation and assessment of retrospective and prospective drug utilization programs under the direction of the Authority.

B.  The Medicaid Drug Utilization Review Board shall consist of ten (10) members appointed by the administrator of the Authority as follows:

1.  Four physicians, licensed and actively engaged in the practice of medicine or osteopathic medicine in this state, of which:

a. three shall be physicians chosen from a list of not less than six names submitted by the Oklahoma State Medical Association, and

b. one shall be a physician chosen from a list of not less than two names submitted by the Oklahoma Osteopathic Association;

2.  Four licensed pharmacists actively engaged in the practice of pharmacy, chosen from a list of not less than six names submitted by the Oklahoma Pharmaceutical Association;

3.  One person representing the lay community, who shall not be a physician or a pharmacist, but shall be a health care professional with recognized knowledge and expertise in at least one of the following:

a. clinically appropriate prescribing of covered outpatient drugs,

b. clinically appropriate dispensing and monitoring of covered outpatient drugs,

c. drug use review, evaluation and intervention, and

d. medical quality assurance; and

4.  One person representing the pharmaceutical industry who is a resident of the State of Oklahoma, chosen from a list of not less than two names submitted by the Pharmaceutical Research and Manufacturers of America.

C.  Members shall serve terms of three (3) years, except that one physician, one pharmacist and the lay representative shall each be initially appointed for two-year terms in order to stagger the terms.  In making the appointments, the administrator shall provide, to the extent possible, for geographic balance in the representation on the Medicaid Drug Utilization Review Board.  Members may be reappointed for a period not to exceed three three-year terms and one partial term.  Vacancies on the Medicaid Drug Utilization Review Board shall be filled for the balance of the unexpired term from new lists submitted by the entity originally submitting the list for the position vacated.

D.  The Medicaid Drug Utilization Review Board shall elect from among its members a chair and a vice-chair who shall serve one-year terms, provided they may succeed themselves.

E.  The proceedings of all meetings of the Medicaid Drug Utilization Review Board shall comply with the provisions of the Oklahoma Open Meeting Act and shall be subject to the provisions of the Administrative Procedures Act.

F.  The Medicaid Drug Utilization Review Board may advise and make recommendations to the Authority regarding existing, proposed and emergency rules governing retrospective and prospective drug utilization programs.  The Oklahoma Health Care Authority Board shall promulgate rules pursuant to the provisions of the Administrative Procedures Act for implementation of the provisions of this section.

Added by Laws 1995, c. 161, § 2, emerg. eff. May 2, 1995.  Amended by Laws 1996, c. 221, § 4, eff. Nov. 1, 1996.  Renumbered from § 504.1 of Title 56 by Laws 1996, c. 221, § 7, eff. Nov. 1, 1996.  Amended by Laws 1999, c. 201, § 1, eff. July 1, 1999.

§63-5030.2.  Definitions.

As used in Sections 1 through 5 of this act:

1.  "Compendia" means the "American Hospital Formulary Services Drug Information", "U.S. Pharmacopoeia Drug Information", peer-reviewed medical literature, other information provided by individuals involved in health care, and information as needed by the Medicaid Drug Utilization Review Board;

2.  "Criteria" means those explicit and predetermined elements that are used to assess or measure drug use on an ongoing basis to determine if the use is appropriate, medically necessary, and not likely to result in adverse medical outcomes;

3.  "Authority" means the Oklahoma Health Care Authority;

4.  "Drug-disease contraindication" means the possibility that the therapeutic effect of a drug would be adversely altered by the presence of another disease or condition;

5.  "Drug interactions" means the possibility that two or more drugs taken by a patient may lead to clinically significant toxicity that is uncharacteristic of any one of the drugs present or that the taking of which leads to interference with the effectiveness of one or any of the drugs;

6.  "Drug to drug interaction" means a clinically significant adverse medical effect that results from the use of two or more drugs together;

7.  "Drug Utilization Review" or "DUR" means both retrospective and prospective drug utilization review designed to educate physicians and pharmacists and thereby ensure that prescriptions are appropriate, medically necessary and not likely to have adverse medical results;

8.  "Overutilization" or "underutilization" means the use of a drug in such quantities that the desired therapeutic goal is not achieved;

9.  "Prospective drug utilization review" means the part of a drug utilization review program that occurs before a drug is dispensed, and that is designed to screen, based on explicit and predetermined criteria and standards, for potential drug therapy problems, including, but not limited to:

a. therapeutic duplication,

b. drug-disease contraindications,

c. incorrect drug dosage or duration of drug treatment,

d. drug allergy interactions, and

e. clinical abuse or misuse; and

10.  "Retrospective drug utilization review" means the part of the drug utilization review program that assesses or measures drug use based on an historical review of drug use data against predetermined and explicit criteria and standards on an ongoing basis with professional input.  Retrospective drug utilization review includes the periodic examination of Medicaid drug pharmacy claims data and other information sources to identify the frequency of patterns of fraud, abuse, gross overuse, or inappropriate or medically unnecessary care:

a. among physicians, pharmacists, and patients, or

b. associated with specific drugs.

Added by Laws 1999, c. 201, § 2, eff. July 1, 1999.

§63-5030.3.  Powers and duties of board.

A.  The Medicaid Drug Utilization Review Board shall have the power and duty to:

1.  Advise and make recommendations regarding rules promulgated by the Oklahoma Health Care Authority Board to implement the provisions of this act;

2.  Oversee the development, implementation and assessment of a Medicaid retrospective and prospective drug utilization review program, including making recommendations regarding contractual agreements of the Oklahoma Health Care Authority with any entity involved in processing and reviewing Medicaid drug profiles for the drug utilization review program in accordance with the provisions of this act;

3.  Develop and apply the criteria and standards to be used in retrospective and prospective drug utilization review.  The criteria and standards shall be based on the compendia and federal Food and Drug Act approved labeling, and shall be developed with professional input;

4.  Provide a period for public comment on each meeting agenda.  As necessary, the Medicaid Drug Utilization Review Board may include a public hearing as part of a meeting agenda to solicit public comment regarding proposed changes in the prior authorization program and the retrospective and prospective drug utilization review processes.  Notice of proposed changes to the prior authorization status of a drug or drugs shall be included in the monthly meeting agenda at least thirty (30) days prior to the consideration or recommendation of any proposed changes in prior authorization by the Medicaid Drug Utilization Review Board;

5.  Establish provisions to timely reassess and, as necessary, revise the retrospective and prospective drug utilization review process;

6.  Make recommendations regarding the prior authorization of prescription drugs pursuant to the provisions of Section 5 of this act; and

7.  Provide members of the provider community with educational opportunities related to the clinical appropriateness of prescription drugs.

B.  Any party aggrieved by a decision of the Oklahoma Health Care Authority Board or the Administrator of the Oklahoma Health Care Authority, pursuant to a recommendation of the Medicaid Drug Utilization Review Board, shall be entitled to an administrative hearing before the Oklahoma Health Care Authority Board pursuant to the provisions of the Administrative Procedures Act.

Added by Laws 1999, c. 201, § 3, eff. July 1, 1999.

§63-5030.4.  Drug utilization review program.

1.  The Medicaid Drug Utilization Review Board shall develop and recommend to the Oklahoma Health Care Authority Board a retrospective and prospective drug utilization review program for medical outpatient drugs to ensure that prescriptions are appropriate, medically necessary, and not likely to result in adverse medical outcomes.

2.  The retrospective and prospective drug utilization review program shall be operated under guidelines established by the Medicaid Drug Utilization Review Board as follows:

a. The retrospective drug utilization review program shall be based on guidelines established by the Medicaid Drug Utilization Review Board using the mechanized drug claims processing and information retrieval system to analyze claims data in order to:

(1) identify patterns of fraud, abuse, gross overuse or underuse, and inappropriate or medically unnecessary care,

(2) assess data on drug use against explicit predetermined standards that are based on the compendia and other sources for the purpose of monitoring:

(a) therapeutic appropriateness,

(b) overutilization or underutilization,

(c) appropriate use of generic drugs,

(d) therapeutic duplication,

(e) drug-disease contraindications

(f) drug-drug interactions,

(g) incorrect drug dosage,

(h) duration of drug treatment, and

(i) clinical abuse or misuse, and

(3) introduce remedial strategies in order to improve the quality of care and to conserve program funds or personal expenditures.

b. (1) The prospective drug utilization review program shall be based on guidelines established by the Medicaid Drug Utilization Review Board and shall provide that, before a prescription is filled or delivered, a review will be conducted by the pharmacist at the point of sale to screen for potential drug therapy problems resulting from:

(a) therapeutic duplication,

(b) drug-drug interactions,

(c) incorrect drug dosage or duration of drug treatment,

(d) drug-allergy interactions, and

(e) clinical abuse or misuse.

(2) In conducting the prospective drug utilization review, a pharmacist may not alter the prescribed outpatient drug therapy without the consent of the prescribing physician or purchaser.

Added by Laws 1999, c. 201, § 4, eff. July 1, 1999.

§63-5030.4A.  Disease state management programs - Feasibility study.

A.  The Oklahoma Health Care Authority shall study the feasibility of implementing one or more disease state management programs.

B.  The components of the study shall include, but not be limited to:

1.  A description and assessment of the findings, costs of the program, savings incurred and estimated costs and savings of an expansion of the pilot program for asthma disease state management developed by the Authority;

2.  An overview of disease state management programs for enrollees of health management organizations contracting with the Authority pursuant to the Sooner Care Plus Program;

3.  An assessment of the adaptability of such disease state management programs for the Medicaid fee-for-service population;

4.  An overview of representative vendors of the disease state management programs, including their characteristics, capabilities and charges for products and services;

5.  An overview and assessment of the disease state management pilot project developed by the Oklahoma State Education Employees Government Insurance Board; and

6.  A record, if available, of the savings generated by disease state management programs in other states by pharmaceutical manufacturers for Medicaid fee-for-service recipients.

C.  The study shall be under the joint direction of the Disease State Management Director and the Pharmacy Director of the Oklahoma Health Care Authority.  The Directors shall consult with the following entities as they deem necessary:

1.  Medical, pharmacy, and nursing professionals who are experienced in disease state management programs;

2.  Appropriate pharmaceutical manufacturers in connection with study components outlined in paragraphs 4 and 5 of subsection B of this section;

3.  Disease state management vendors; and

4.  Other resources as necessary including, but not limited to, health care advocates.

D.  The Oklahoma Health Care Authority shall submit periodic progress reports to the Joint Legislative Oversight Committee.  The Oklahoma Health Care Authority shall publish and submit a final report by December 1, 2002, to the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the Senate, the Governor, and the chair of the Health and Social Services Subcommittee of the Appropriation and Budget Committee of the Oklahoma House of Representatives and of the Health and Social Services Subcommittee of the Committee on Appropriations of the Oklahoma State Senate.

E.  As used in this section, "disease state management program" means an integrated system of interventions, measurements and refinements of health care delivery that include:

1.  Patient education and involvement in self-care techniques;

2.  Clinical policies/best practices that extend across the entire continuum of care;

3.  Outpatient drug management;

4.  Clinical information systems with the capacity to identify, classify, and track defined patient populations;

5.  Informed support of physicians;

6.  Team-oriented multidisciplinary approach; and

7.  Feedback or continuous review.

Added by Laws 2002, c. 411, § 1, emerg. eff. June 5, 2002.

§63-5030.5.  Drug prior authorization program - Conditions.

A.  Except as provided in subsection F of this section, any drug prior authorization program approved or implemented by the Medicaid Drug Utilization Review Board shall meet the following conditions:

1.  The Medicaid Drug Utilization Review Board shall make note of and consider information provided by interested parties, including, but not limited to, physicians, pharmacists, patients, and pharmaceutical manufacturers, related to the placement of a drug or drugs on prior authorization;

2.  Any drug or drug class placed on prior authorization shall be reconsidered no later than twelve (12) months after such placement;

3.  The program shall provide either telephone or fax approval or denial within twenty-four (24) hours after receipt of the prior authorization request; and

4.  In an emergency situation, including a situation in which an answer to a prior authorization request is unavailable, a seventy-two-hour supply shall be dispensed, or, at the discretion of the Medicaid Drug Utilization Review Board, a greater amount that will assure a minimum effective duration of therapy for an acute intervention.

B.  In formulating its recommendations for placement of a drug or drug class on prior authorization to the Oklahoma Health Care Authority Board, the Medicaid Drug Utilization Review Board shall:

1.  Consider the potential impact of any administrative delay on patient care and the potential fiscal impact of such prior authorization on pharmacy, physician, hospitalization and outpatient costs.  Any recommendation making a drug subject to placement on prior authorization shall be accompanied by a statement of the cost and clinical efficacy of such placement;

2.  Provide a period for public comment on each meeting agenda.  Prior to making any recommendations, the Medicaid Drug Utilization Review Board shall solicit public comment regarding proposed changes in the prior authorization program in accordance with the provisions of the Oklahoma Open Meeting Act and the Administrative Procedures Act; and

3.  Review Oklahoma Medicaid specific data related to utilization criterion standards as provided in division (1) of subparagraph b of paragraph 2 of Section 5030.4 of this title.

C.  The Oklahoma Health Care Authority Board may accept or reject the recommendations of the Medicaid Drug Utilization Review Board in whole or in part, and may amend or add to such recommendations.

D.  The Oklahoma Health Care Authority shall immediately provide coverage under prior authorization for any new drug approved by the United States Food and Drug Administration if the drug falls within a drug class that the Authority has already placed under prior authorization.

E.  1.  Prior to a vote by the Medicaid Drug Utilization Review Board to consider expansion of product-based prior authorization, the Authority shall:

a. develop a written estimate of savings expected to accrue from the proposed expansion, and

b. make the estimate of savings available, on request of interested persons, no later than the day following the first scheduled discussion of the estimate by the Medicaid Drug Utilization Review Board at a regularly scheduled meeting.

2.  The written savings estimate based upon savings estimate assumptions specified by paragraph 3 of this subsection prepared by the Authority shall include as a minimum:

a. a summary of all paid prescription claims for patients with a product in the therapeutic category under consideration during the most recent month with complete data, plus a breakdown, as available, of these patients according to whether the patients are residents of a long-term care facility or are receiving Advantage Waiver program services,

b. current number of prescriptions, amount reimbursed and trend for each product within the category under consideration,

c. average active ingredient cost reimbursed per day of therapy for each product and strength within the category under consideration,

d. for each product and strength within the category under consideration, where applicable, the prevailing State Maximum Allowable Cost reimbursed per dosage unit,

e. the anticipated impact of any patent expiration of any product within the category under consideration scheduled to occur within two (2) years from the anticipated implementation date of the proposed prior authorization expansion, and

f. a detailed estimate of administrative costs involved in the prior authorization expansion including, but not limited to, the anticipated increase in petition volume.

3.  Savings estimate assumptions shall include, at a minimum:

a. the prescription conversion rate of products requiring prior authorization (Tier II) to products not requiring prior authorization (Tier I) and to other alternative products,

b. aggregated rebate amount for the proposed Tier I and Tier II products within the category under consideration,

c. market shift of Tier II products due to other causes including, but not limited to, patent expiration,

d. Tier I to Tier II prescription conversion rate, and

e. nature of medical benefits and complications typically seen with products in this class when therapy is switched from one product to another.

4.  The Medicaid Drug Utilization Review Board shall consider prior authorization expansion in accordance with the following Medicaid Drug Utilization Review Board meeting sequence:

a. first meeting:  publish the category or categories to be considered for prior authorization expansion in the future business section of the Medicaid Drug Utilization Review Board agenda,

b. second meeting:  presentation and discussion of the written estimate of savings,

c. third meeting:  make formal notice in the agenda of intent to vote on the proposed prior authorization expansion, and

d. fourth meeting:  vote on prior authorization expansion.

F.  The Medicaid Drug Utilization Review Board may establish protocols and standards for the use of any prescription drug determined to be medically necessary, proven to be effective and approved by the Food and Drug Administration (FDA) for the treatment and prevention of human immunodeficiency virus/acquired immune deficiency syndrome (HIV/AIDS) and Hepatitis C without prior authorization, except when there is a generic equivalent drug available.

Added by Laws 1999, c. 201, § 5, eff. July 1, 1999.  Amended by Laws 2001, c. 340, § 1, emerg. eff. June 1, 2001; Laws 2002, c. 411, § 2, emerg. eff. June 5, 2002; Laws 2005, c. 206, § 1, eff. Nov. 1, 2005.

§63-5051.1.  Recovery from tortfeasors of amounts paid for medical expenses of injured and diseased persons - Liens or other legal action.

A.  1.  The payment of medical expenses by the Oklahoma Health Care Authority for or on behalf of or the receipt of medical assistance by a person who has been injured or who has suffered a disease as a result of the negligence or act of another person creates a debt to the Authority, subject to recovery by legal action pursuant to this section.

2.  The payment of medical expenses by the Authority for or on behalf of a person who has been injured or who has suffered a disease, and either has a claim or may have a claim against an insurer, to the extent recoverable, creates a debt to the Authority whether or not such person asserts or maintains a claim against an insurer.

B.  The Authority shall provide notice to all recipients of medical assistance at the time of application for such assistance of their obligation to report any claim or action, and any judgment, settlement or compromise arising from the claim or action, for injury or illness for which the Authority makes payments for medical assistance.

C.  The recipient of medical assistance from the Authority for an injury or disease who asserts a claim or maintains an action against another on account of the injury or disease, or the recipient's legal representative, shall notify the Authority of the claim or action and of any judgment, settlement or compromise arising from the claim or action prior to the final judgment, settlement or compromise.

D.  If the injured or diseased person asserts or maintains a claim against another person or tortfeasor on account of the injury or disease, the Authority:

1.  Shall have a lien upon payment of the medical assistance to the extent of the amount so paid upon that part going or belonging to the injured or diseased person of any recovery or sum had or collected or to be collected by the injured or diseased person, or by the heirs, personal representative or next of kin in case of the death of the person, whether by judgment or by settlement or compromise.  The lien authorized by this subsection shall:

a. be inferior to any lien or claim of any attorney or attorneys for handling the claim on behalf of the injured or diseased person, the heirs or personal representative,

b. not be applied or considered valid against any temporary or permanent disability award of the claimant due under the Workers' Compensation Act, and

c. be applied and considered valid as against any insurer adjudged responsible for medical expenses under the Workers' Compensation Act;

2.  May take any other legal action necessary to recover the amount so paid or to be paid to the injured or diseased person or to the heirs, personal representative or next of kin in case of the death of the person; and

3.  Shall have the right to file a written notice of its lien in any action commenced by the injured or diseased person.

E.  The Authority, to secure and enforce the right of recovery or reimbursement on behalf of the injured or diseased person, may initiate and prosecute any action or proceeding against any other person or tortfeasor who may be liable to the injured or diseased person, if the injured or diseased person has not initiated any legal proceedings against the other person or tortfeasor.

F.  Any person or insurer that has been notified by the Authority of a claim of lien authorized by this section and who, directly or indirectly, pays to the recipient any money as a settlement or compromise of the recipient's claim arising out of the injury shall be liable to the Authority for the money value of the medical assistance rendered by the Authority in an amount not in excess of the amount to which the recipient was entitled to recover from the tortfeasor or insurer because of the injury.

G.  As used in this section:

1.  "Medical expenses" includes the cost of hospital, medical, surgical and dental services, care and treatment, rehabilitation, and prostheses and medical appliances, and nursing and funeral services;

2.  "Person" includes, in addition to an individual, the guardian of an individual, and the administrator or executor of the estate of an individual, and a corporation; and

3.  "Insurer" means any insurance company that administers accident and health policies or plans or that administers any other type insurance policy containing medical provisions, and any nonprofit hospital service and indemnity and medical service and indemnity corporation, actually engaged in business in the state, regardless of where the insurance contract is written, or plan is administered or where such corporation is incorporated.

Added by Laws 1970, c. 313, § 1, emerg. eff. April 7, 1970.  Amended by Laws 1981, c. 159, § 1, emerg. eff. May 8, 1981; Laws 1986, c. 22, § 1, emerg. eff. March 18, 1986; Laws 1996, c. 221, § 1, eff. Nov. 1, 1996.  Renumbered from § 200 of Title 56 by Laws 1996, c. 221, § 6, eff. Nov. 1, 1996.  Amended by Laws 2005, c. 91, § 1, eff. Nov. 1, 2005.

§63-5051.2.  Right to reimbursement for medical services - Assignment to the Oklahoma Health Care Authority.

A.  Whenever the Oklahoma Health Care Authority pays for medical services or renders medical services, for or on behalf of a person who has been injured or suffered an illness or disease, the right of the provider of the services to reimbursement shall be automatically assigned to the Oklahoma Health Care Authority, upon notice to the insurer or other party obligated as a matter of law or agreement to reimburse the provider on behalf of the patient.

B.  Upon the assignment, the Authority, for purposes of the claim for reimbursement, becomes a provider of medical services.

C.  The assignment of the right to reimbursement shall be applied and considered valid against any employer or insurer under the Workers' Compensation Act in this state.

Added by Laws 1981, c. 159, § 2, emerg. eff. May 8, 1981.  Amended by Laws 1996, c. 221, § 2, eff. Nov. 1, 1996.  Renumbered from § 200a of Title 56 by Laws 1996, c. 221, § 6, eff. Nov. 1, 1996.

§63-5051.3.  Medical assistance - Homestead lien.

A.  Pursuant to the provisions of this section, the Oklahoma Health Care Authority is authorized to file and enforce a lien against the homestead of a recipient for payments of medical assistance made by the Authority to the recipient who is an inpatient of a nursing home if the Authority, upon competent medical testimony, determines the recipient cannot reasonably be expected to be discharged and returned home.  A one-year period of compensated inpatient care at a nursing home or nursing homes shall constitute a determination by the Authority that the recipient cannot reasonably be expected to be discharged and returned home.

B.  Upon certification for Title XIX of the federal Social Security Act payments for nursing home care, the Authority shall provide written notice to the recipient that:

1.  A one-year period of compensated inpatient care at a nursing home or nursing homes shall constitute a determination by the Authority that the recipient cannot reasonably be expected to be discharged and returned home;

2.  A lien will be filed against the homestead of the recipient pursuant to the provisions of this section and that the amount of the lien shall be for the amount of assistance paid by the Authority after the expiration of one (1) year from the date the recipient became eligible for compensated inpatient care at a nursing home or nursing homes until the time of the filing of the lien and for any amount paid thereafter for such medical assistance to the recipient; and

3.  The recipient is entitled to a hearing with the Authority prior to the filing of the lien pursuant to this section.

The notice shall also contain an explanation of the lien and the effect the lien will have on the ownership of the homestead of the recipient and any other person residing in the homestead.  The notice shall be signed by the recipient or the legal guardian of the recipient acknowledging that the recipient or the legal guardian of the recipient understands the notice and the effect that the payment of medical assistance on the recipient's behalf will have upon the homestead of the recipient.

C.  The lien filed pursuant to subsection E of this section shall be for the amount of assistance paid beginning one (1) year after the recipient has received inpatient care from a nursing home or nursing homes and has received payment of medical assistance by the Authority until the time of the filing of the lien and for any amount paid thereafter for the medical assistance to the recipient.

D.  The Authority shall not file a lien on the homestead of the recipient pursuant to subsection E of this section while the homestead is the lawful residence of:

1.  The surviving spouse of the recipient;

2.  A child related to the recipient by blood or marriage who is twenty (20) years of age or less;

3.  An adult child related to the recipient by blood or marriage who is incapacitated as defined by the Authority; or

4.  A brother or sister of the recipient who has an equity interest in the home and who was residing in the home for at least one (1) year immediately preceding the date the recipient was admitted to the nursing home and has resided there on a continuous basis since that time.

E.  No lien for payment of medical assistance pursuant to this section shall be effective unless:

1.  The Authority has provided notice to the recipient of the intent to file a lien against the homestead of the recipient and of the opportunity for a hearing on the matter; and

2.  After the notice specified in paragraph 1 of this subsection has been given, a lien is filed for record against the legal description of the homestead in the office of the county clerk of the county in which the homestead of the recipient is located.  The lien shall contain the following information:

a. the name and address of the place of residence of the recipient,

b. the amount of the assistance paid at the time of the filing of the lien and the amount which is expected to accumulate on a monthly basis,

c. the date the recipient began receiving compensated inpatient care at a nursing home or nursing homes,

d. the legal description of the real property against which the lien will be recorded, and

e. such other information as the Authority requires.

F.  1.  After the lien has been filed pursuant to subsection E of this section, the Authority may enforce a lien only:

a. after the death of the surviving spouse of the recipient;

b. when there is no child related to the recipient by blood or marriage who is twenty (20) years of age or less residing in the homestead;

c. when there is no adult child related to the recipient by blood or marriage who is incapacitated as defined by the Authority residing in the homestead; and

d. when no brother or sister of the recipient is residing in the homestead, who has resided there for at least one (1) year immediately before the date of the recipient's admission to the facility or institution, and has resided there on a continuous basis since that time.

2.  A lien filed pursuant to subsection E of this section shall remain on the homestead:

a. until the lien is satisfied,

b. until the value of the homestead is consumed by the lien, at which time the Authority may force the sale of the homestead to satisfy the lien, or

c. after transfer of title of the real property by conveyance, sale, succession, inheritance, or will.

3.  The lien filed pursuant to subsection E of this section may be enforceable by the Authority before or after the death of the recipient.

4.  The lien created by this section shall be treated as a mortgage and shall be released in accordance with the provisions as set forth in Section 15 of Title 46 of the Oklahoma Statutes.

5.  The lien shall not sever a joint tenancy nor affect the right of survivorship.  The lien shall be enforceable only to the extent of the ownership of the person receiving assistance as it existed at the time the recipient began receiving assistance.

G.  The recipient, the heirs, personal representative, or assigns of the recipient may discharge said lien at any time by paying the amount of the lien to the Authority.

H.  At the end of the one (1) year limitation, the Authority shall exclude from consideration as a resource the value of the homestead of the recipient.

I.  The payment of medical assistance on behalf of the recipient by the Authority and the signing of the notice pursuant to subsection B of this section shall constitute a waiver of the homestead rights of the recipient for the purposes of this section and Section 3 of Article XII of the Oklahoma Constitution.

J.  1.  Pursuant to the provisions of this subsection, if the homestead is sold to enforce the lien authorized pursuant to the provisions of this section, an amount up to Six Thousand Dollars ($6,000.00) from the proceeds of the sale of the homestead, less the value of any prepaid burial or insurance policies or designated accounts for funeral expenses already owned by the recipient, shall be set aside in an irrevocable trust fund to be used for the funeral expenses of the recipient.

2.  Payment of the funeral expenses from the proceeds of the sale of the homestead shall be made as follows:

a. If the proceeds exceed the amount of the lien, the payment of funeral expenses shall be first satisfied from any amount in excess of the lien amount.  After the excess is exhausted, the remainder of funeral expenses shall be satisfied from the lien amount prior to payment of any reimbursement to the Authority.

b. If the proceeds from the sale of the homestead do not exceed the amount of the lien, the payment of funeral expenses shall be satisfied from the lien amount prior to payment of any reimbursement to the Authority.

K.  As used in this section:

"Nursing home" means any home, establishment, or institution which offers or provides on a regular basis twenty-four-hour medical services, skilled nursing care, necessary special dietary service, and personal care and supervision to three or more of its residents who are not related to the owner or administrator of the facility.

L.  If any provision of this section shall be in conflict with any applicable federal statutes and regulations, the federal statutes and regulations shall prevail and be controlling until such time as the federal statutes and regulations shall be revised to conform to this section.

Added by Laws 1986, c. 175, § 1, emerg. eff. May 15, 1986.  Amended by Laws 1996, c. 221, § 3, eff. Nov. 1, 1996.  Renumbered from § 200b of Title 56 by Laws 1996, c. 221, § 6, eff. Nov. 1, 1996.

§63-5051.4.  Coverage under Medicaid Program Reform Act of 2003 - Enrollment fee and/or premium.

The Oklahoma Health Care Authority is hereby authorized to charge an enrollment fee and/or premium for the provision of health care coverage under the Oklahoma Medicaid Program Reform Act of 2003.  Such charges, if unpaid, create a debt to the state and are subject to recovery by the Authority by any legal action against an enrollee, the heirs or next of kin of the enrollee in the event of the death of the enrollee.  The Authority may end coverage for the nonpayment of such enrollment and/or premium pursuant to rules promulgated by the Oklahoma Health Care Authority Board.

Added by Laws 2003, c. 464, § 11, eff. July 1, 2003.

§63-5051.5.  Data files comparisons - File systems maintained by insurers - Exchange of information with Authority.

A.  1.  On or after November 1, 2003, any entity that provides health insurance in this state including, but not limited to, a licensed insurance company, not-for-profit hospital service or medical indemnity corporation or a health maintenance organization, is hereby required to compare data from its files with data in files provided to the entity by the Oklahoma Health Care Authority.  Data files requested by or provided to the Authority shall be limited to information necessary to determine whether a state Medicaid program recipient has health coverage with an insurer.

2.  The insurer shall transmit to the Authority an electronic file of all identified subscribers or policyholders, or their dependents, for whom there is data corresponding to the information contained in subsection C of this section.

B.  1.  An insurer shall comply with a request under the provisions of this subsection no later than sixty (60) days after the date of transmission by the Authority and shall only be required to provide the Authority with the information required by subsection C of this section.  The provisions of this section shall apply to a plan administrator in the same manner and to the same extent as an insurer.

2.  The Authority may make such request for data from an insurer no more than once every six (6) months, as determined by the date of the Authority's original request.

C.  Each insurer shall maintain a file system containing the name, address, group policy number, coverage type, social security number, and date of birth of each subscriber or policyholder, and each dependent of the subscriber or policyholder covered by the insurer, including policy effective and termination dates, claim submission address, and employer's mailing address.

D.  The Oklahoma Health Care Authority Board shall promulgate rules governing the exchange of information under this section.  Such rules shall be consistent with all laws relating to the confidentiality or privacy of personal information or medical records including, but not limited to, provisions under the federal Health Insurance Portability and Accountability Act (HIPAA).

Added by Laws 2003, c. 464, § 12, eff. July 1, 2003.

§63-5052.  Opportunity for hearing before Authority - Record - Review by Administrator - Judicial review.

A.  Any applicant or recipient, adversely affected by a decision of the Oklahoma Health Care Authority on benefits or services provided pursuant to the provisions of this title, shall be afforded an opportunity for a hearing pursuant to the provisions of subsection B of this section after such applicant or recipient has been notified of the adverse decision of the Authority.

B.  1.  Upon timely receipt of a request for a hearing as specified in the notice of adverse decision and exhaustion of other available administrative remedies, the Authority shall hold a hearing pursuant to the provisions of rules promulgated by the Oklahoma Health Care Authority Board pursuant to this section.

2.  The record of the hearing shall include, but shall not be limited to:

a. all pleadings, motions, and intermediate rulings,

b. evidence received or considered,

c. any decision, opinion, or report by the officer presiding at the hearing, and

d. all staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case.

3.  Oral proceedings shall be electronically recorded by the Authority.  Any party may request a copy of the tape recording of such person's administrative hearing or may request a transcription of the tape recording to comply with any federal or state law.

C.  Any decision of the Authority after such a hearing pursuant to subsection B of this section shall be subject to review by the Administrator of the Oklahoma Health Care Authority upon a timely request for review by the applicant or recipient.  The Administrator shall issue a decision after review.  A hearing decision of the Authority shall be final and binding unless a review is requested pursuant to the provisions of this subsection.  The decision of the Administrator may be appealed to the district court in which the applicant or recipient resides within thirty (30) days of the date of the decision of the Administrator as provided by the provisions of subsection D of this section.

D.  Any applicant or recipient under this title who is aggrieved by a decision of the Administrator rendered pursuant to this section may petition the district court in which the applicant or recipient resides for a judicial review of the decision pursuant to the provisions of Sections 318 through 323 of Title 75 of the Oklahoma Statutes.  A copy of the petition shall be served by mail upon the general counsel of the Authority.

Added by Laws 1997, c. 137, § 1, emerg. eff. April 22, 1997.

§63-6101.  Short title.

This act may be cited as the "Catastrophic Health Emergency Powers Act".

Added by Laws 2003, c. 473, § 1.

§63-6102.  Legislative findings.

The Oklahoma Legislature finds that:

1.  The government must do more to protect the health, safety, and general well-being of its citizens during a catastrophic health emergency;

2.  New and emerging dangers, including emergent and resurgent infectious diseases and incidents of civilian mass casualties, pose serious and immediate threats during a catastrophic health emergency;

3.  A renewed focus on the prevention, detection, management, and containment of catastrophic health emergencies is needed;

4.  Catastrophic health emergency threats, including those caused by nuclear, biological or chemical events, may require the exercise of extraordinary government powers and functions;

5.  This state must have the ability to respond, rapidly and effectively, to potential or actual catastrophic health emergencies;

6.  The exercise of catastrophic health emergency powers must promote the common good;

7.  Catastrophic emergency health powers must be grounded in a thorough scientific understanding of public health threats and disease transmission;

8.  Guided by principles of justice and antidiscrimination, it is the duty of this state to act with fairness and tolerance towards individuals and groups during catastrophic health emergencies;

9.  The rights of people to liberty, bodily integrity, and privacy must be respected to the fullest extent possible consistent with maintaining and preserving the health and security of the public during a catastrophic health emergency;

10.  This act is necessary to protect the health and safety of the citizens of this state during a catastrophic health emergency; and

11.  The provisions of Sections 9 through 25 of this act shall only be activated upon the occurrence of a catastrophic health emergency.

Added by Laws 2003, c. 473, § 2.

§63-6103.  Purposes.

The purposes of the Catastrophic Health Emergency Powers Act are:

1.  To require the development of a comprehensive plan to provide for a coordinated, appropriate response in the event of a catastrophic health emergency;

2.  To authorize the reporting and collection of data and records, the management of property, the protection of persons, and access to communications during a catastrophic health emergency;

3.  To facilitate the early detection of a catastrophic health emergency, and allow for immediate investigation of such a catastrophic health emergency by granting access to health information of individuals under specified circumstances;

4.  To grant state and local officials the authority during a catastrophic health emergency to provide care, treatment, and vaccination to persons who are ill or who have been exposed to transmissible diseases, and to separate affected individuals from the population at large to interrupt disease transmission;

5.  To ensure during a catastrophic health emergency that the needs of infected or exposed persons are properly addressed to the fullest extent possible, given the primary goal of controlling serious health threats; and

6.  To provide, during a catastrophic health emergency, state and local officials with the ability to prevent, detect, manage, and contain health threats without unduly interfering with civil rights and liberties.

Added by Laws 2003, c. 473, § 3.

§63-6104.  Definitions.

As used in the Catastrophic Health Emergency Powers Act:

1.  "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism in order to influence the conduct of government or to intimidate or coerce a civilian population;

2.  "Catastrophic health emergency" means an occurrence of imminent threat of an illness or health condition that:

a. is believed to be caused by any of the following:

(1) a nuclear attack,

(2) bioterrorism, or

(3) a chemical attack, and

b. poses a high probability of any of the following harms:

(1) a large number of deaths in the affected population,

(2) a large number of serious or long-term disabilities in the affected population, or

(3) widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population;

3.  "Chain of custody" means the methodology of tracking specimens for the purpose of maintaining control and accountability from initial collection to final disposition of the specimens and providing for accountability at each stage of collecting, handling, testing, storing, and transporting the specimens and reporting test results;

4.  "Contaminated waste" means:

a. "biological waste", which includes blood and blood products, excretions, exudates, secretions, suctioning and other body fluids, and waste materials saturated with blood or body fluids,

b. "cultures and stocks", which includes etiologic agents and associated biologicals, including specimen cultures and dishes and devices used to transfer, inoculate, and mix cultures, wastes from production of biologicals and serums, and discarded live and attenuated vaccines,

c. "pathological waste", which includes biopsy materials and all human tissues, anatomical parts that emanate from surgery, obstetrical procedures, necropsy or autopsy and laboratory procedures, and animal carcasses exposed to pathogens in research and the bedding and other waste from such animals, but does not include teeth or formaldehyde or other preservative agents, and

d. "sharps", which includes needles, intravenous (IV) tubing with needles attached, scalpel blades, lancets, breakable glass tubes, and syringes that have been removed from their original sterile containers;

5.  "Health care facility" means any nonfederal institution, building, or agency or portion thereof, whether public or private or for profit or nonprofit, that is used, operated, or designed to provide health services, medical treatment, or nursing, rehabilitative, or preventive care to any person or persons.  This includes, but is not limited to:  ambulatory surgical facilities, hospitals, infirmaries, intermediate care facilities, kidney dialysis centers, long-term care facilities, mental health centers, outpatient facilities, public health centers, rehabilitation facilities, residential treatments facilities, skilled nursing facilities, special care facilities, medical laboratories, and adult day-care centers.  This also includes, but is not limited to, the following related property when used for or in connection with the foregoing:  laboratories; research facilities; pharmacies; laundry facilities; health personnel training and lodging facilities; patient, guest, and health personnel food service facilities; and offices and office buildings for persons engaged in health care professions or services;

6.  "Health care provider" means any person or entity who provides health care services including, but not limited to, physicians, pharmacists, dentists, physician assistants, nurse practitioners, registered and other nurses, paramedics, emergency medical or laboratory technicians, and ambulance and emergency medical workers;

7.  "Infectious disease" means a disease caused by a living organism or other pathogen, including a fungus, bacillus, parasite, protozoan, or virus.  An infectious disease may, or may not, be transmissible from person to person, animal to person, or insect to person;

8.  "Isolation" means the physical separation and confinement of an individual or groups of individuals who are infected or reasonably believed to be infected with a transmissible or possibly transmissible disease from nonisolated individuals, to prevent or limit the transmission of the disease to nonisolated individuals;

9.  "Mental health support personnel" means, but is not limited to, psychiatrists, psychologists, social workers, and volunteer crisis counseling groups;

10.  "Protected health information" means any information, whether oral, written, electronic, visual, or any other form, that relates to the past, present, or future physical or mental health status, condition, treatment, service, products purchased, or provision of care of an individual, and that reveals the identity of the individual whose health care is the subject of the information, or where there is a reasonable basis to believe such information could be utilized either alone or with other information that is, or should reasonably be known to be, available to predictable recipients of such information to reveal the identity of that individual;

11.  "Public health authority" means the Oklahoma State Commissioner of Health; or local health department that acts principally to protect or preserve the health of the public; or any person directly authorized to act on behalf of the Oklahoma State Commissioner of Health or local health department;

12.  "Public safety authority" means the Commissioner of Public Safety; or any local government agency that acts principally to protect or preserve the public safety; or any person directly authorized to act on behalf of the Commissioner of Public Safety or local agency;

13.  "Quarantine" means the physical separation and confinement of an individual or groups of individuals, who are or may have been exposed to a transmissible or possibly transmissible disease and who do not show signs or symptoms of a transmissible disease, from nonquarantined individuals, to prevent or limit the transmission of the disease to nonquarantined individuals;

14.  "Specimens" means, but is not limited to, blood, sputum, urine, stool, other bodily fluids, wastes, tissues, and cultures necessary to perform required tests;

15.  "Tests" means, but is not limited to, any diagnostic or investigative analyses necessary to prevent the spread of disease or protect the health, safety, and welfare of the public;

16.  "Transmissible disease" means an infectious disease that can be transmitted from person to person; and

17.  "Trial court" means the district court for the area in which isolation or quarantine is to occur, a court designated by the Public Health Emergency Plan under the Catastrophic Health Emergency Powers Act, or to the district court for the area in which a catastrophic health emergency has been declared.

Added by Laws 2003, c. 473, § 4.

§63-6105.  Oklahoma Catastrophic Health Emergency Planning Task Force.

A.  There is hereby created the Oklahoma Catastrophic Health Emergency Planning Task Force.  The purpose of the task force is to prepare a plan for responding to a catastrophic health emergency.

B.  The task force shall be comprised as follows:

1.  The cabinet secretary with responsibilities for health and human services who shall serve as chair of the task force;

2.  The State Commissioner of Health or a designee;

3.  The Director of the Department of Public Safety or a designee;

4.  The State Attorney General or a designee;

5.  The Administrative Director of the Courts or a designee;

6.  The Director of Civil Emergency Management or a designee;

7.  Two members of the State Senate to be appointed by the President Pro Tempore of the Senate;

8.  Two members of the Oklahoma House of Representatives to be appointed by the Speaker of the House of Representatives;

9.  The Director of the Tulsa City-County Health Department or a designee;

10.  The Director of the Oklahoma City-County Health Department or a designee;

11.  The State Fire Marshal;

12.  A representative of the Oklahoma State Board of Medical Licensure and Supervision to be appointed by the State Board of Medical Licensure and Supervision;

13.  A representative of the State Board of Osteopathic Examiners to be appointed by the State Board of Osteopathic Examiners;

14.  A representative of the Governor to be appointed by the Governor;

15.  A person appointed by the Governor representing a statewide organization representing hospitals;

16.  A representative of the Oklahoma Nurses Association to be appointed by the Oklahoma Nurses Association; and

17.  A representative of the Oklahoma Psychological Association to be appointed by the Oklahoma Psychological Association.

C.  Appointees shall serve at the pleasure of the appointing authority.

D.  No later than December 31, 2004, the task force shall deliver a plan for responding to a catastrophic health emergency to the Governor, the President Pro Tempore of the State Senate, and the Speaker of the Oklahoma House of Representatives.  The plan shall include provisions or guidelines for the following:

1.  Notification of and communication with the population during a catastrophic health emergency;

2.  Central coordination of resources, manpower, and services, including coordination of responses by state, local, tribal, and federal agencies during a catastrophic health emergency;

3.  The location, procurement, storage, transportation, maintenance, and distribution of essential materials including, but not limited to, medical supplies, drugs, vaccines, food, shelter, clothing, and beds during a catastrophic health emergency;

4.  The role of law enforcement agencies in response to a catastrophic health emergency;

5.  The method of evacuating populations and housing and feeding evacuated populations during a catastrophic health emergency;

6.  The identification and training of health care providers to diagnose and treat persons with infectious disease during a catastrophic health emergency;

7.  The treatment of persons who have been exposed to or who are infected with diseases or health conditions that may be the cause of a catastrophic health emergency;

8.  The safe disposal of contaminated wastes and human remains during a catastrophic health emergency;

9.  The safe and effective control of persons treated during a catastrophic health emergency;

10.  Tracking the source and outcomes of infected persons during a catastrophic health emergency;

11.  Ensuring that during a catastrophic health emergency each city and county within the state identifies the following:

a. sites where medical supplies, food, and other essentials can be distributed to the population,

b. sites where public health and emergency workers can be housed and fed, and

c. routes and means of transportation of people and materials;

12.  The recognition of cultural norms, values, religious principles, and traditions that may be relevant during a catastrophic health emergency; and

13.  Other measures necessary to carry out the purposes of this act.

E.  The task force shall distribute this plan to those who will be responsible for its implementation, other interested persons and the public and seek their review and comments.

F.  The task force shall annually review its plan for responding to a catastrophic health emergency.

G.  Staff assistance for the task force shall be provided upon request by the chair of the task force by the agency or agencies determined to be appropriate by the chair.

H.  Members of the task force shall receive no compensation for serving on the task force, but shall receive travel reimbursement as follows:

1.  Legislative members of the task force shall be reimbursed for their necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of Title 74 of the Oklahoma Statutes; and

2.  Nonlegislative members of the task force shall be reimbursed pursuant to the Oklahoma Travel Reimbursement Act by their employing or appointing agencies.

Added by Laws 2003, c. 473, § 5.

§63-6301.  Reports required from health care providers, coroners, medical examiners, or pharmacists.

A.  A health care provider, coroner, or medical examiner shall report all cases of persons who harbor any illness or health condition that may be potential cause of a catastrophic health emergency.  Reportable illnesses and health conditions include, but are not limited to, the diseases caused by the biological agents listed in 42 C.F.R., Section 72, app. A (2000) and any illnesses or health conditions identified by the public health authority.

B.  In addition to the foregoing requirements for health care providers, a pharmacist shall report any unusual or increased prescription rates, unusual types of prescriptions, or unusual trends in pharmacy visits that may be potential causes of a catastrophic health emergency.  Prescription-related events that require a report include, but are not limited to:

1.  An unusual increase in the number of prescriptions or over-the-counter pharmaceuticals to treat conditions that the public health authority identifies through regulations;

2.  An unusual increase in the number of prescriptions for antibiotics; and

3.  Any prescription that treats a disease that is relatively uncommon or may be associated with bioterrorism.

C.  The report shall be made electronically or in writing within twenty-four (24) hours to the public health authority.  The report shall include as much of the following information as is available:  the specific illness or health condition that is the subject of the report; the name of the patient, date of birth, sex, race, occupation, and current home and work addresses, including city and county; the name and address of the health care provider, coroner, or medical examiner and of the reporting individual, if different; and any other information needed to locate the patient for follow-up.  For cases related to animal or insect bites, the suspected locating information of the biting animal or insect, and the name and address of any known owner, shall be reported.

D.  Any animal case of a zoonotic disease that is suspected to be a bioterrorism event or associated with an outbreak shall be reported to the State Veterinarian.  Appropriate clinical specimens will be required to be rapidly submitted for laboratory confirmation.  The State Veterinarian or State Veterinary Diagnostic Laboratory Director or a designee will immediately report by telephone confirmed veterinary cases of public health importance to the State Department of Health.

E.  For the purposes of this section, "health care provider" shall include out-of-state medical laboratories, provided that the out-of-state laboratories have agreed to the reporting requirements of this state.  Results must be reported by the laboratory that performs the test, but an in-state laboratory that sends specimens to an out-of-state laboratory is also responsible for reporting results.

F.  The public health authority may enforce the provisions of this section in accordance with existing enforcement rules.

Added by Laws 2003, c. 473, § 6.

§63-6302.  Investigations - Identification of exposed individuals - Closing, evacuation, or decontamination of facilities - Decontamination or destruction of materials - Enforcement powers.

A.  The public health authority shall ascertain the existence of cases of an illness or health condition that may be potential causes of a catastrophic health emergency; investigate all such cases for sources of infection or contamination and to ensure that they are subject to proper control measures; and define the distribution of the illness or health condition.  To fulfill these duties, the public health authority shall identify exposed individuals as follows:

1.  Acting on information developed in accordance with Section 6 of this act, or other reliable information, the public health authority shall identify all individuals thought to have been exposed to an illness or health condition that may be a potential cause of a catastrophic health emergency; and

2.  The public health authority shall counsel and interview such individuals where needed to assist in the positive identification of exposed individuals and develop information relating to the source and spread of the illness or health condition.  Such information includes the name and address, including city and county, of any person from whom the illness or health condition may have been contracted and to whom the illness or health condition may have spread.

B.  The public health authority, for examination purposes, shall close, evacuate, or decontaminate any facility or decontaminate or destroy any material when the authority reasonably suspects that such facility or material may endanger the public health.

C.  The public health authority may enforce the provisions of this section in accordance with existing enforcement rules.  An order of the public health authority given to effectuate the purposes of this section shall be enforceable immediately by the public safety authority.

Added by Laws 2003, c. 473, § 7.

§63-6303.  Reportable illnesses, health conditions, unusual clusters, or suspicious events - Duty to notify public health authorities - Sharing of information.

A.  Whenever the public safety authority or other state or local government agency learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that may be the cause of a catastrophic health emergency, it shall immediately notify the public health authority.

B.  Whenever the public health authority learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes has the potential to be caused by terrorism, it shall immediately notify the public safety authority, tribal authorities, and federal health and public safety authorities.

C.  Sharing of information on reportable illnesses, health conditions, unusual clusters, or suspicious events between public health and safety authorities shall be restricted to the information necessary for the treatment, control, investigation, and prevention of a catastrophic health emergency.

Added by Laws 2003, c. 473, § 8.

§63-6401.  Governor's declaration.

A state of catastrophic health emergency may be declared by the Governor upon the occurrence of a "catastrophic health emergency" as defined in paragraph 2 of Section 4 of this act.  Prior to such a declaration, the Governor shall consult with the public health authority and may consult with any additional public health or other experts as needed.

Added by Laws 2003, c. 473, § 9.

§63-6402.  Executive order.

A state of catastrophic health emergency shall be declared by an executive order that specifies:

1.  The nature of the catastrophic health emergency;

2.  The political subdivisions or geographic areas subject to the declaration;

3.  The conditions that have brought about the catastrophic health emergency;

4.  The duration of the state of the catastrophic health emergency, if less than thirty (30) days; and

5.  The primary public health authority responding to the catastrophic health emergency.

Added by Laws 2003, c. 473, § 10.

§63-6403.  Activation of disaster response and recovery aspects of emergency plans - Powers of Governor.

A.  The declaration of a state of catastrophic health emergency shall activate the disaster response and recovery aspects of the state, local, and inter-jurisdictional disaster emergency plans in the affected political subdivisions or geographic areas.  Such declaration authorizes the deployment and use of any forces to which the plans apply and the use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or available pursuant to this act.

B.  During a state of catastrophic health emergency, the Governor may:

1.  Suspend the provisions of any regulatory statute prescribing procedures for conducting state business, or the orders and rules of any state agency, to the extent that strict compliance with the same would prevent, hinder, or delay necessary action (including emergency purchases) by the public health authority to respond to the catastrophic health emergency, or increase the health threat to the population;

2.  Utilize all available resources of the state government and its political subdivisions, as reasonably necessary to respond to the catastrophic health emergency;

3.  Transfer the direction, personnel, or functions of state departments and agencies in order to perform or facilitate response and recovery programs regarding the catastrophic health emergency;

4.  Mobilize all or any part of the National Guard into service of the state.  An order directing the National Guard to report for active duty shall state the purpose for which it is mobilized and the objectives to be accomplished;

5.  Provide aid to and seek aid from other states during the catastrophic health emergency in accordance with any interstate emergency compact made with this state; and

6.  Seek aid from the federal government for the catastrophic health emergency in accordance with federal programs or requirements.

C.  The public health authority shall coordinate all matters pertaining to the catastrophic health emergency response of the state.  The public health authority shall have primary jurisdiction, responsibility, and authority for:

1.  Planning and executing catastrophic health emergency assessment, mitigation, preparedness response, and recovery for the state;

2.  Coordinating catastrophic health emergency response between state and local authorities during a catastrophic health emergency;

3.  Collaborating with relevant federal government authorities, elected officials of other states, private organizations or companies during a catastrophic health emergency;

4.  Coordinating recovery operations and mitigation initiatives subsequent to catastrophic health emergencies; and

5.  Organizing public information activities regarding catastrophic health emergency response operations.

D.  After the declaration of a state of catastrophic health emergency, special identification for all public health personnel working during the catastrophic health emergency shall be issued as soon as possible.  The identification shall indicate the authority of the bearer to exercise public health functions and emergency powers during the state of catastrophic health emergency.  Public health personnel shall wear the identification in plain view.

Added by Laws 2003, c. 473, § 11.

§63-6404.  Enforcement of public health authority orders - Assistance from public safety authority.

During a state of catastrophic health emergency, the public health authority may request assistance in enforcing orders pursuant to this act from the public safety authority.  The public safety authority may request assistance from the National Guard in enforcing the orders of the public health authority.

Added by Laws 2003, c. 473, § 12.

§63-6405.  Termination of declaration of emergency by executive order - Special Session of State Legislature.

A.  The Governor shall terminate the declaration of a state of catastrophic health emergency by executive order upon finding that the occurrence of the condition that caused the catastrophic health emergency no longer poses a high probability of a large number of deaths in the affected population, a large number of incidents of serious permanent or long-term disability in the affected population, or a significant risk of substantial future harm to a large number of people in the affected population.

B.  Notwithstanding any other provision of the Catastrophic Health Emergency Powers Act, the declaration of a state of catastrophic health emergency shall be terminated automatically after thirty (30) days unless renewed by the Governor under the same standards and procedures set forth in this act.  Any such renewal shall also be terminated automatically after thirty (30) days unless renewed by the Governor under the same standards and procedures set forth in the Catastrophic Health Emergency Powers Act.

C.  If the Governor declares a catastrophic health emergency, the State Legislature shall automatically be called into Special Session at 8:00 a.m. on the morning of the second day following the date of such declaration for the purpose of concurring with or terminating the catastrophic health emergency.  The State Legislature by concurrent resolution may terminate a state of catastrophic health emergency at any time.  Thereupon, the Governor shall by appropriate action end the state of catastrophic health emergency.  Such termination by the State Legislature shall override any renewal by the Governor.

D.  All orders or legislative actions terminating the declaration of a state of catastrophic health emergency shall indicate the nature of the emergency, the area or areas threatened, and the conditions that make possible the termination of the declaration.

Added by Laws 2003, c. 473, § 13.

§63-6501.  Safe disposal of contaminated waste - Powers of public health authority.

A.  The public health authority may exercise, for such period as the state of catastrophic health emergency exists, the following powers regarding the safe disposal of contaminated waste:

1.  To adopt and enforce measures to provide for the safe disposal of contaminated waste as may be reasonable and necessary to respond to the catastrophic health emergency.  Such measures may include, but are not limited to, the collection, storage, handling, destruction, treatment, transportation, and disposal of contaminated waste; and

2.  To require any business or facility authorized to collect, store, handle, destroy, treat, transport, and dispose of contaminated waste under the laws of this state, and any landfill business or other such property, to accept contaminated waste, or provide services or the use of the business, facility, or property if such action is reasonable and necessary to respond to the catastrophic health emergency as a condition of licensure, authorization, or the ability to continue doing business in the state as such a business or facility.  The use of the business, facility, or property may include transferring the management and supervision of such business, facility, or property to the public health authority for a period of time, which shall not exceed the termination of the declaration of a state of catastrophic health emergency.

B.  All bags, boxes, or other containers for contaminated waste shall be clearly identified as containing contaminated waste and, if known, the type of contaminated waste.

Added by Laws 2003, c. 473, § 14.

§63-6502.  Safe disposal of human remains - Powers of public health authority - Identification and written record.

A.  The public health authority may exercise, for such period as the state of catastrophic health emergency exists, the following powers regarding the safe disposal of human remains:

1.  To adopt and enforce measures to provide for the safe disposal of human remains as may be reasonable and necessary to respond to the catastrophic health emergency.  Such measures may include, but are not limited to, the embalming, burial, cremation, interment, disinterment, transportation, and disposal of human remains;

2.  To take possession or control of any human remains; and

3.  To order the disposal of any human remains of a person who has died of a transmissible disease through burial or cremation within twenty-four (24) hours after death.  To the extent possible, religious, cultural, family, and individual beliefs of the deceased person or the family of the deceased person shall be considered when disposing of any human remains.

B.  Any human remains prior to disposal shall be clearly labeled with all available information to identify the decedent and the circumstances of death.  Any human remains of a deceased person with a transmissible disease shall have an external, clearly visible tag indicating that the human remains are infected and, if known, the transmissible disease.

C.  Every person in charge of disposing of any human remains during a catastrophic health emergency shall maintain a written or electronic record of the human remains and all available information to identify the decedent and the circumstances of death and disposal.  If human remains cannot be identified prior to disposal, a qualified person shall, to the extent possible, take fingerprints and photographs of the human remains, obtain identifying dental information, and collect a DNA specimen.  All information gathered under this subsection shall be promptly forwarded to the public health authority.

Added by Laws 2003, c. 473, § 15.

§63-6503.  Pharmaceutical agents and medical supplies - Purchase and distribution by public health authority - Regulation of use, sale, dispensing, distribution or transportation - Hoarding.

A.  The public health authority may purchase and distribute antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies that it deems advisable in the interest of preparing for or controlling a catastrophic health emergency, without any additional legislative authorization.

B.  If a catastrophic health emergency results in a statewide or regional shortage or threatened shortage of any product under subsection A of this section, whether or not such product has been purchased by the public health authority, the public health authority may control, restrict, and regulate by rationing and using quotas, prohibitions on shipments, allocation, or other means, the use, sale, dispensing, distribution, or transportation of the relevant product necessary to protect the public health, safety, and welfare of the people of the state during the catastrophic health emergency.

C.  In making rationing or other supply and distribution decisions, the public health authority may give preference to health care providers, disaster response personnel, and mortuary staff.

D.  During a state of catastrophic health emergency, the public health authority may procure, store, or distribute any antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies located within the state as may be reasonable and necessary to respond to the catastrophic health emergency, with the right to take immediate possession thereof.  If a catastrophic health emergency simultaneously affects more than one state, nothing in this section shall be construed to allow the public health authority to obtain antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies for the primary purpose of hoarding such items or preventing fair and equitable distribution among affected states.

Added by Laws 2003, c. 473, § 16.

§63-6504.  Civil proceedings relating to destruction of property.

To the extent practicable consistent with the protection of public health, prior to the destruction of any property under the Catastrophic Health Emergency Powers Act, the public health authority shall institute appropriate civil proceedings against the property to be destroyed in accordance with the existing laws and rules of the courts of this state or any such rules that may be developed by the courts for use during a state of catastrophic health emergency.  Any property acquired by the public health authority through such proceedings shall, after entry of the decree, be disposed of by destruction as the court may direct.

Added by Laws 2003, c. 473, § 17.

§63-6601.  Prevention of utilization of nuclear, biological or chemical agents - Proper control and treatment of transmissible diseases - Duty of public health authority.

During a state of catastrophic health emergency, the public health authority shall use every available means to prevent the utilization of nuclear, biological, or chemical agents, and to otherwise ensure that all cases of transmissible disease are subject to proper control and treatment.

Added by Laws 2003, c. 473, § 18.

§63-6602.  Licensing and appointment of health personnel - Emergency powers of public health authority.

The public health authority, for the period the state of catastrophic health emergency exists, may exercise the following emergency powers regarding licensing and appointment of health personnel:

1.  To require in-state health care providers to assist in the performance of treatment or examination of any individual as a condition of licensure, authorization, or the ability to continue to function as a health care provider in this state;

2.  To appoint and prescribe the duties of such out-of-state emergency health care providers as may be reasonable and necessary to respond to the catastrophic health emergency.

a. The appointment of out-of-state emergency health care providers may be for a limited or unlimited time, but shall not exceed the termination of the declaration of a state of catastrophic health emergency.  The public health authority may terminate the out-of-state appointments at any time or for any reason provided that any such termination will not jeopardize the health, safety, and welfare of the people of this state.

b. The public health authority may waive any or all licensing requirements, permits, or fees required by the state and applicable orders or rules for health care providers from other jurisdictions to practice in this state; and

3.  To authorize the medical examiner or coroner to appoint and prescribe the duties of emergency assistant medical examiners or coroners as may be required for the proper performance of the duties of the office.

a. The appointment of emergency assistant medical examiners or coroners may be for a limited or unlimited time, but shall not exceed the termination of the declaration of a state of catastrophic health emergency.  The medical examiner or coroner may terminate such emergency appointments at any time or for any reason, provided that any such termination will not impede the performance of the duties of the office.

b. The medical examiner or coroner may waive licensing requirements, permits, or fees required by the state code and applicable orders or rules for the performance of these duties.

Added by Laws 2003, c. 473, § 19.

§63-6701.  Provision of information to general public.

A.  The public health authority shall inform the people of the state when a state of catastrophic health emergency has been declared or terminated, how to protect themselves during a state of catastrophic health emergency, and what actions are being taken to control the catastrophic health emergency.

B.  The public health authority shall provide information by all available and reasonable means calculated to bring the information promptly to the attention of the general public.

C.  If the public health authority has reason to believe there are large numbers of people of the state who lack sufficient skills in English to understand the information, the public health authority shall make reasonable efforts to provide the information in the primary languages of those people as well as in English.

D.  The provision of information shall be made in a manner accessible to individuals with disabilities.

Added by Laws 2003, c. 473, §20.

§63-6702.  Provision of information about and referrals to mental health support personnel.

During and after the declaration of a state of catastrophic health emergency, the public health authority shall provide information about and referrals to mental health support personnel to address psychological responses to the catastrophic health emergency.

Added by Laws 2003, c. 473, § 21.

§63-6801.  Enforcement of provisions of act - Rules - Fines and penalties - Orders and other remedies.

The public health authority and other affected agencies are authorized to promulgate and implement rules as are reasonable and necessary to implement and effectuate the provisions of the Catastrophic Health Emergency Powers Act.  The public health authority and other affected agencies shall have the power to enforce the provisions of the Catastrophic Health Emergency Powers Act through the imposition of fines and penalties, the issuance of orders, and any other remedies as are provided by law, but nothing in this section shall be construed to limit specific enforcement powers enumerated in the Catastrophic Health Emergency Powers Act.

Added by Laws 2003, c. 473, § 22.

§63-6802.  Transfer of monies from state funds - Conditions.

A.  During a catastrophic health emergency, the Governor may transfer from any fund available to the Governor in the State Treasury sums of money as may be necessary during a state of catastrophic health emergency.

B.  Monies so transferred shall be repaid to the fund from which they were transferred when monies become available for that purpose, by legislative appropriation or otherwise.

C.  A transfer of funds by the Governor under the provisions of this section may be made only when one or more of the following conditions exist:

1.  No appropriation or other authorization is available to meet the catastrophic health emergency;

2.  An appropriation is insufficient to meet the catastrophic health emergency; or

3.  Federal monies available for such a catastrophic health emergency require the use of state or other public monies.

D.  All expenses incurred by the state during a state of catastrophic health emergency shall be subject to the following limitations:

1.  No expense shall be incurred against the monies authorized under this section, without the general approval of the Governor;

2.  The aggregate amount of all expenses incurred pursuant to this section shall not exceed Fifty Million Dollars ($50,000,000.00) for any fiscal year; and

3.  Monies authorized for a state of catastrophic health emergency in prior fiscal years may be used in subsequent fiscal years only for the catastrophic health emergency for which they were authorized.  Monies authorized for a catastrophic health emergency in prior fiscal years, and expended in subsequent fiscal years for the catastrophic health emergency for which they were authorized, apply toward the fifty-million-dollar expense limit for the fiscal year in which they were authorized.

Added by Laws 2003, c. 473, § 23.

§63-6803.  Preemption.

The Catastrophic Health Emergency Powers Act does not explicitly preempt other laws or rules that preserve to a greater degree the powers of the Governor or public health authority, provided the laws or rules are consistent, and do not otherwise restrict or interfere, with the operation or enforcement of the provisions of the Catastrophic Health Emergency Powers Act.

Added by Laws 2003, c. 473, § 24.

§63-6804.  Compliance with federal law and regulations - Conflict of laws - Predesignation of hospitals.

A.  The Catastrophic Health Emergency Powers Act does not restrict any person from complying with federal law or regulations.  Any disclosure by a health care provider or other covered entity of information or data which is protected health information under the provisions of the Health Insurance Portability and Accountability Act of 1996 ("HIPPA"), Public Law 104-191, and which disclosure is occasioned or otherwise caused by the exercise of any emergency powers pursuant to the Catastrophic Health Emergency Powers Act, shall be deemed a disclosure for "Uses and Disclosures Required by Law", as defined by 45 C.F.R., Section 164.512(a), and for "Uses and Disclosures for Public Health Activities", as defined by 45 C.F.R., Section 164.512(b).

B.  During a catastrophic health emergency, in the event of a conflict between the Catastrophic Health Emergency Powers Act and other state or local laws or rules concerning public health powers, the provisions of the Catastrophic Health Emergency Powers Act apply.

C.  Nothing in the Catastrophic Health Emergency Powers Act shall imply the predesignation of hospitals.

Added by Laws 2003, c. 473, § 25.

§63-7002.  Sale, etc. of human or synthetic urine or of adulterants - Violation - Penalty.

A.  It is unlawful for a person to:

1.  Sell, give away, distribute, or market human or synthetic urine in this state or transport human or synthetic urine into this state with the intent of using the urine to defraud or cause deceitful results in a urine, drug, or alcohol screening test;

2.  Attempt to foil or defeat a urine, drug, or alcohol screening test by the substitution or spiking of a urine sample;

3.  Advertise for sale any product designed to foil or defeat a urine, drug, or alcohol screening test;

4.  Adulterate a urine or other bodily fluid sample with the intent to defraud or cause deceitful results in a urine, drug, or alcohol screening test;

5.  Possess adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding or causing deceitful results in a urine, drug, or alcohol screening test; or

6.  Sell or market an adulterant with the intent by the seller or marketer that the product be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding or causing deceitful results in a urine, drug, or alcohol screening test.

B.  Intent to defraud or cause deceitful results in a urine, drug, or alcohol screening test is presumed if:

1.  A heating element or any other device used to thwart a drug screening test accompanies the sale, giving, distribution, or marketing of urine; or

2.  Instructions that provide a method for thwarting a drug screening test accompany the sale, giving, distribution, or marketing of urine.

C.  As used in this section, "adulterant" means a substance that is not expected to be in human urine or a substance expected to be present in human urine but that is at a concentration so high that it is not consistent with human urine, including, but not limited to:

1.  Bleach;

2.  Chromium;

3.  Creatinine;

4.  Detergent;

5.  Glutaraldehyde;

6.  Glutaraldehyde/squalene;

7.  Hydrochloric acid;

8.  Hydroiodic acid;

9.  Iodine;

10. Nitrite;

11. Peroxidase;

12. Potassium dichromate;

13. Potassium nitrite;

14. Pyridinium chlorochromate; and

15. Sodium nitrite.

D.  Any person convicted of violating any of the provisions of subsection A of this section shall be guilty of a misdemeanor and shall be sentenced to a term of imprisonment in the county jail for a period of not more than one (1) year or a fine of not more than One Thousand Dollars ($1,000.00), or both such imprisonment and fine.

Added by Laws 2004, c. 59, § 6, emerg. eff. April 6, 2004.



Title 64. — Public Lands

OKLAHOMA STATUTES

TITLE 64.

PUBLIC LANDS

_________

§641.  Commissioners of Land Office  Personnel.

The Governor, Lieutenant Governor, State Auditor and Inspector, Superintendent of Public Instruction, and the President of the Board of Agriculture, shall constitute the Commissioners of the Land Office, who shall have charge of the sale, rental, disposal, and managing of the school lands and other public lands of the state, and of the funds and proceeds derived therefrom, under the rules and regulations prescribed by the Legislature.

Laws 1933, c. 91, p. 162, § 2; Laws 1979, c. 30, § 36, emerg. eff. April 6, 1979.

§641.1.  Administration of state school lands  Powers and duties.

In order that the state school lands may be administered in a manner to assure their preservation as well as the appreciation of the trust estate and the maximum return from the use of state school lands for the support and maintenance of the common schools of the state, the Commissioners of the Land Office, as trustees of the state school lands, are hereby authorized and empowered:

1.  To categorize the state school lands as agricultural or commercial according to the use which the Commissioners of the Land Office determine from time to time to be most beneficial to the interest of the present and future beneficiaries of the state.  In making such a determination, the Commissioners of the Land Office may take into account the potential of such lands in creating job opportunities through development as economic development parks as set forth in Section 11 of this title;

2.  To sell, at public auction after appraisement, the surface interest in any state school land categorized by the Commissioners of the Land Office to be excess; and

3.  To institute projects to develop and improve those state school lands which are categorized as commercial lands.  Provided however, no funds under the control or jurisdiction of the Commissioners shall be spent on such projects unless approved by the Legislature.

Added by Laws 1985, c. 196, § 13, emerg. eff. June 26, 1985. Amended by Laws 1986, c. 64, § 1, emerg. eff. April 1, 1986; Laws 1989, c. 173, § 1, operative July 1, 1989.

§641.2.  Administration of public lands  Powers and duties.

A.  In order that the public lands of this state are administered in a manner to assure that said lands are utilized in such a manner to produce the maximum benefit to the citizens of this state, the Commissioners of the Land Office, as trustees of said public lands, are hereby authorized and empowered to categorize public lands which would be suitable for consideration for development of economic development parks.

B.  Land owned by political subdivisions of this state or Indian lands located within the state may be nominated to the Commissioners of the Land Office for consideration for development of such economic development parks.  If such nominated land was suitable for such development, designation as an economic development park would be contingent upon the sale of such land to the State of Oklahoma.

C.  When such public land is interspersed with privately owned land, the Commissioners of the Land Office may exchange parcels of public land for parcels of privately owned land which has at least an equivalent value of such public land exchanged for.

Added by Laws 1986, c. 64, § 2, emerg. eff. April 1, 1986.  Amended by Laws 1989, c. 173, § 5, operative July 1, 1989.

§641.3.  Trust lands  Commercial leases.

A.  The Commissioners of the Land Office may acquire by exchange, gift, or grant all property necessary for the purposes of utilizing trust lands for the development of commercial leases to maximize trust income.

B.  The Commissioners of the Land Office may exchange any real property of the trust for any other real property of equal or greater value, in accordance with and under the safeguards of trust requirements and to maximize income.

Added by Laws 1989, c. 173, § 2, operative July 1, 1989.  Amended by Laws 2004, c. 433, § 1, eff. July 1, 2004.

§64-1.4.  Public project and programs using federal, state or local funds, nonprofit rural water districts and certain rural water districts - Easements.

A.  The Commissioners of the Land Office may grant easements to entities with power of eminent domain pursuant to the policies of Section 13 of Title 27 of the Oklahoma Statutes.

B.  The Commissioners shall, upon written application, grant easements to:

1.  Nonprofit rural water districts organized pursuant to Section 863 of Title 18 of the Oklahoma Statutes;

2.  Rural water districts organized pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act; or

3.  Rural electric cooperatives organized pursuant to Section 437 of Title 18 of the Oklahoma Statutes, for the purpose of laying a water or power line upon the property.

C.  Prior to the granting of such easement, an appraisal shall be conducted to determine the fair market value of the easement.  The district or cooperative requesting the easement shall petition the District Court in the county in which the easement is located to determine the fair market value of the easement.  The court shall appoint three disinterested persons who are residents of that county who shall first take an oath to fairly and impartially appraise the value of the easement.  The appraisers shall meet and determine the fair market value of the easement, in writing, and return the same under their signatures to the court.  Said appraisal shall show the fair market value of the easement.  Appraiser's fees shall be set by the court and charged to the requesting district or cooperative as costs.  The district or cooperative shall enclose a certified copy of the appraisal and payment in the amount of the appraised value with its written request for easement to the Commissioners of the Land Office.  Except for the amount received for the granting of an easement, no additional fees or other charges shall be assessed by Commissioners of the Land Office for the granting of such easement.

D.  The granting of easements pursuant to this section shall be timely and shall not exceed sixty (60) days from date that the appraisal is submitted to the district court.

E.  Easements shall run concurrently with the life of the facilities installed.

Added by Laws 1989, c. 173, § 3, operative July 1, 1989.  Amended by Laws 1992, c. 244, § 1, eff. Sept. 1, 1992; Laws 1994, c. 339, § 4, emerg. eff. June 8, 1994.

§64-1.5.  Retention of realtors to secure tenants in commercial leasing trust property.

The Commissioners of the Land Office may retain realtors for the purpose of securing tenants in the commercial leasing of trust property.  Realtors shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Commissioners.  The process of selecting realtors shall be exempt from the Oklahoma Central Purchasing Act.  The Commission may pay realtors retained to secure tenants for trust property on a commission basis.

Added by Laws 2004, c. 433, § 2, eff. July 1, 2004.

§642.  Commissioners of Land Office - Secretary - Duties.

The Department of the Commissioners of the Land Office shall be administered under the supervision of the Commissioners of the Land Office by the Secretary who shall be appointed by the Governor with the advice and consent of the Commissioners of the Land Office.  It shall be the duty of the Secretary to execute, under the supervision of the Commissioners of the Land Office, all laws pertaining to the Department of the Commissioners of the Land Office and to carry into execution the will of the Commissioners of the Land Office not in conflict with such laws.

Laws 1935, p. 108, § 1, emerg. eff. May 14, 1935.

§643.  Commissioners of Land Office - Secretary - Employees.

The Land Office shall be administered under the supervision of the Commissioners of the Land Office, by the Secretary of the Commission, who shall be appointed by the Governor.

Providing that the Governor of the State of Oklahoma shall be designated as chairman ex officio, and the Commissioners shall elect from their body a vicechairman whose duty it shall be to act as chairman in the absence of the chairman or in case of his failure, neglect, or refusal to act as chairman.

The Secretary shall select such employees as may be deemed necessary properly to operate the Land Office under the terms of this act, except the attorneys and appraisers, who shall be selected by a majority of the Commission; provided further, that the Commissioners of the Land Office shall appoint not exceeding seven (7) appraisers to make appraisements for loans provided herein and assist in the collection of loans and interest thereon, and the rents from agricultural and grazing lands belonging to the Department, and such other duties as may be assigned to them by the Secretary of the Commission, who shall direct in each case their services; provided further that the Commissioners of the Land Office shall appoint one Title Examiner and not more than two Assistant Title Examiners to attend to any legal matters which the School Land Commission is charged to administer and enforce, and such other duties as may be assigned to them by the Secretary of the Commission, who shall direct in each case their services.

The employees of the Land Office whose duties require them to handle funds, or securities, of the Department, shall be required to give bond in an amount sufficient to protect the Department against loss by reason of their negligence or willful misappropriation of such funds and securities.

The Commissioners, by a majority vote, may remove the Secretary or any appraiser, or any attorney, of the Land Office, and the Secretary may discharge and remove any employee, selected by him.

Laws 1933, c. 91, p. 168, § 13; Laws 1933, c. 184, p. 406, § 2.

§64-4.  Repealed by Laws 1941, p. 464, § 7.

§64-5.  Repealed by Laws 1975, c. 163, § 1, emerg. eff. May 20, 1975.

§646.  Supervision of division heads.

The head of each division in the Department of the Commissioners of the Land Office shall be under the immediate supervision and command, in the administration of their divisions, of the Secretary.

Laws 1935, p. 108, § 3, emerg. eff. May 14, 1935.

§64-7.  Repealed by Laws 1941, p. 466, § 16.

§64-8.  Repealed by Laws 1941, p. 466, § 16.

§649.  Employees - Bonds.

All employees in the office of the Commissioners of the Land Office whose duties require them to handle funds or securities shall be required to give a bond in an amount sufficient to protect the Department against loss by reason of their negligence or willful misappropriation of such funds and securities.

Laws 1935, p. 109, § 6, emerg. eff. May 14, 1935.

§6410.  Accounting system.

It is hereby made the mandatory duty of the Secretary and the Auditor for the Commissioners of the Land Office, to install modern forms and equipment for a system of accounting to properly protect, preserve and account for all transactions made by the Department of the Commissioners of the Land Office; the installation of all forms and equipment shall be under the supervision of the State Banking Department, which shall prescribe all records, forms and equipment to be installed and the Commissioners of the Land Office are hereby authorized and directed to approve such records, forms and equipment as may be prescribed by the State Banking Department.  All books, forms and other necessary equipment and supplies for the installation and maintaining a proper system of accounting shall be paid for from the revolving fund for the Commissioners of the Land Office.

Laws 1935, p. 109, § 7, emerg. eff. May 14, 1935.

§6411.  Evaluating public and school lands as sites for economic development parks.

For purposes of identifying school and public lands as potential sites for development as economic development parks, such land should be evaluated on the basis of suitability of locating the following types of parks on such land:

1.  Regional industrial parks  Such parks would provide a network of major industrial sites throughout the state but would be limited to a maximum of twenty such parks.  Characteristics to be considered for suitability would include transportation access, industrial and solid waste disposal capabilities, percolation rates of soils, access to water resources, topography, geology and proximity to other regional industrial park sites.

2.  Recreational theme parks  Such parks would have the potential to attract major private sector investments for such purposes due to factors such as location, uniqueness of setting, traffic patterns and proximity to other recreational attractions.

3.  Regional commercial parks  Such parks would provide a network of major commercial sites throughout the state. Characteristics to be considered for suitability would include location, traffic patterns and proximity to other regional commercial parks.

Added by Laws 1986, c. 64, § 3, emerg. eff. April 1, 1986.

§6412.  Categorization of school lands  Report.

A.  The Commissioners of the Land Office shall complete the categorization of school lands, as authorized by paragraphs 1 and 3 of Section 1.1 of Title 64 of the Oklahoma Statutes, and of public lands, as authorized by Section 2 of this act, and shall submit a written report by July 1, 1987, to the Speaker of the House of Representatives and the President Pro Tempore of the Senate detailing the categorization of school lands and public lands of this state.

B.  In order to fulfill the requirements of subsection A of this section, the Commissioners of the Land Office may utilize employees of other state agencies who are specially skilled in evaluating the potential uses of land pursuant to the State Personnel Interchange Program.

Added by Laws 1986, c. 64, § 4, emerg. eff. April 1, 1986.

§6413.  Retention of mineral interests in school and public lands.

The Commissioners of the Land Office shall retain all mineral interests to any school lands or public lands which are designated as economic development parks as provided for by law and which are leased for such purposes.

Added by Laws 1986, c. 64, § 5, emerg. eff. April 1, 1986.

§64-14.  Abolition of Depletion, Management and Sale Fund - Transfer and deposit of balance.

A.  The Depletion, Management and Sale Fund is hereby abolished.

B.  All unencumbered balances contained in the Depletion, Management and Sale Fund as of July 1, 1992, shall be deposited to the credit of the Commissioners of the Land Office Fund.  The Director of State Finance shall be authorized to transfer the unencumbered balance described by this subsection to the Commissioners of the Land Office Fund.

C.  Any unexpended balance contained in the Depletion, Management and Sale Fund as of November 15, 1992, shall be transferred and deposited to the credit of the Commissioners of the Land Office Fund.  The Director of State Finance shall be authorized to transfer the unexpended balance described by this subsection to the Commissioners of the Land Office Fund.

Added by Laws 1992, c. 324, § 1, eff. July 1, 1992.

§64-15.  Commissioners of the Land Office Fund - Deposit of funds - Use of funds.

A.  There is hereby created in the State Treasury a fund to be designated the Commissioners of the Land Office Fund.  The fund shall be subject to legislative appropriations and certification by the Board of Equalization.  The fund shall consist of revenues deposited to the fund pursuant to subsection B of this section and other revenues deposited to the fund by law.  The fund shall be a continuing fund, not subject to fiscal year limitations.

B.  Beginning July 1, 1992, the Commissioners of the Land Office shall deposit six percent (6%) of the revenue generated from the Common School Fund, the Education Institutions Fund, the University of Oklahoma Fund, the University Preparatory School Fund, the Oklahoma State University Fund, the Normal Schools Fund, the Langston University Fund, the Public Building Fund, and the Greer 33 Fund to the credit of the Commissioners of the Land Office Fund.

C.  Funds in the Commissioners of the Land Office Fund shall be used exclusively for carrying out the duties of the Commissioners of the Land Office as the law may prescribe.

Added by Laws 1992, c. 324, § 2, eff. July 1, 1992.  Amended by Laws 1997, c. 118, § 1, eff. July 1, 1997.

§64-16.  Employee real estate appraiser license - Payment of fee.

The Commissioners of the Land Office shall be responsible for and pay the fee for obtaining a real estate appraiser license for any employee who is required to obtain such license to perform job duties.

Added by Laws 2003, c. 205, § 3, eff. July 1, 2003.

§64-31.  Repealed by Laws 1941, p. 464, § 4.

§64-31a.  Repealed by Laws 1941, p. 467, § 18.

§64-31b.  Repealed by Laws 1975, c. 163, § 1, emerg. eff. May 20, 1975.

§64-32.  Repealed by Laws 1941, p. 464, § 4.

§64-33.  Repealed by Laws 1941, p. 464, § 4.

§64-34.  Repealed by Laws 1941, p. 464, § 4.

§6441.  Revolving fund created  Payments into fund  Payments from fund.

There is hereby created a revolving fund for the Department of the Commissioners of the Land Office, into which fund shall be paid by the Secretary to the Commissioners of the Land Office all fees that may be collected by the Commissioners of the Land Office, from which shall be made the payment for all books, forms, and other necessary equipment and supplies for the installation and maintenance of a modern system of accounting; provided however, no patented accounting system wherein copyrighted or patented forms or books are used shall be bought, installed, or used, and from which fund shall also be paid the expense of all necessary printing, foreclosure abstracts, and other expenses incidental to foreclosure and the acceptance of warranty deeds, and from which fund shall also be paid necessary communication and traveling expenses incurred by the employees of the Department of the Commissioners of the Land Office.  Provided further, that the Commissioners of the Land Office are also authorized to incur out of said revolving fund any expenses of the Land Office for personal services, including old-age and survivor insurance, operating expenses and the purchase of equipment necessary to carry out the function of the Land Office.  The Commissioners of the Land Office are prohibited from expending any funds for rental, lease, or use of any building, office, or space.

Laws 1935, p. 109, § 8, emerg. eff. May 14, 1935; Laws 1937, p. 125, § 1, emerg. eff. March 29, 1937; Laws 1961, p. 490, § 1, emerg. eff. July 12, 1961; Laws 1961, p. 649, § 4, emerg. eff. July 31, 1961; Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§64-42.  Repealed by Laws 1941, p. 465, § 11.

§6443.  Fees.

The Commissioners of the Land Office, by formal resolution adopted by a majority vote of the members of said Commission, shall fix a schedule of fees to be charged for services rendered by the Department and except as otherwise provided by law, said fees shall be collected and deposited in the revolving fund for the Department of the Commissioners of the Land Office.  Transfer of all fees earned and collected each month shall be made on or before the tenth day of the succeeding month.

Laws 1935, p. 109, § 9, emerg. eff. May 14, 1935.

§64-44.  Repealed by Laws 1941, p. 464, § 6.

§64-51.  Investment of permanent school funds and other educational funds.

A.  1.  The permanent school funds and other educational funds may be invested in first mortgages upon good and improved farm lands within the state (and in no case shall more than fifty percent (50%) of the reasonable value of the lands, without improvements, be loaned upon any tract).

2.  Sufficient monies shall be kept on hand at all times by the Commissioners of the Land Office to close all approved applications for first mortgage loans, as may be approved from time to time by the Commissioners of the Land Office.

B.  1.  The Commissioners of the Land Office shall be responsible for the investment of the permanent school funds, other educational funds and public building funds solely in the best interests of the beneficiaries.  The Commissioners of the Land Office shall make such investments:

a. for the exclusive purpose of:

(1) providing maximum benefits to current and future beneficiaries, and

(2) defraying reasonable expenses of administering the trust funds,

b. with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like enterprise of a like character and with like aims would use, and

c. by diversifying the investments of the trust funds so as to minimize the risk of large losses.

2.  The permanent school fund and other educational funds may only be invested in bonds issued in the United States and United States dollar denominated or other investments settled in United States dollars or traded on the United States exchange markets. Until July 1, 2001, the Commissioners of the Land Office shall not invest more than fifty percent (50%) of the permanent common school fund, other educational funds and public building funds in equity securities. On and after July 1, 2001, the investment in equity securities may be increased by five percent (5%) each year until the investment in equity securities reaches a maximum of sixty percent (60%).

3.  The Commissioners shall establish an investment committee.  The investment committee shall be composed of not more than three (3) members of the Commissioners of the Land Office or their designee.  The committee shall make recommendations to the Commissioners of the Land Office on all matters related to the choice of managers of the assets of the funds, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the Commissioners of the Land Office in any circumstances whatsoever.  No recommendations of the committee shall have effect as an action of the Commissioners of the Land Office or take effect without the approval of the Commissioners as provided by law.  The Commissioners shall promulgate and adopt on an annual basis an investment plan.  The investment plan shall state the criteria for selecting investment managers, the allocation of assets among investment managers, and established standards of investment and fund management.

4.  The Commissioners shall retain qualified investment managers to provide for investment of the fund monies pursuant to the investment plan.  Investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Commissioners.  Subject to the investment plan, each investment manager shall have full discretion in the management of the funds allocated to said investment managers.  The funds allocated to investment managers shall be actively managed by them, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

5.  The Commissioners shall take such measures as they deem appropriate to safeguard custody of securities and other assets of the Trusts.

6.  By August 1 of each year, the Commissioners shall develop a written investment plan for the trust funds.

7.  The Commissioners shall compile a quarterly financial report showing the performance of all the combined funds under their control on a fiscal year basis.  The report shall contain a list of all investments made by the Commissioners and a list of any commissions, fees or payments made for services regarding such investments for that reporting period.  The report shall be based on market values and shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be distributed to the Oklahoma State Pension Commission, the Cash Management and Investment Oversight Commission, and the Legislative Service Bureau.

8.  Before October 1 of each year, the Commissioners shall publish an annual report of all Trust operations, presented in a simple and easily understood manner to the extent possible.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the State Department of Education and each higher education beneficiary.  The annual report shall cover the operation of the Trusts during the past fiscal year, including income, disbursements and the financial condition of the Trusts at the end of each fiscal year on a cash basis.  The annual report shall also contain a summary of each Trust's assets and current market value as of the report date.

9.  The Cash Management and Investment Oversight Commission shall review reports prepared by the Commissioners of the Land Office pursuant to this subsection and shall make such recommendations regarding the investment strategies and practices, the development of internal auditing procedures and practices and such other matters as determined necessary and applicable.

10.  The Commissioners of the Land Office shall select one custodial bank to settle transactions involving the investment of the funds under the control of the Commissioners of the Land Office.  The Commissioners of the Land Office shall review the performance of the custodial bank at least once every year.  The Commissioners of the Land Office shall require a written competitive bid every five (5) years.  The custodial bank shall have a minimum of Five Hundred Million Dollars ($500,000,000.00) in assets to be eligible for selection.  Any out-of-state custodial bank shall have a service agent in the State of Oklahoma so that service of summons or legal notice may be had on such designated agent as is now or may hereafter be provided by law.  In order to be eligible for selection, the custodial bank shall allow electronic access to all transaction and portfolio reports maintained by the custodial bank involving the investment of state funds under control of the Commissioners of the Land Office and to the Cash Management and Investment Oversight Commission.  The requirement for electronic access shall be incorporated into any contract between the Commissioners of the Land Office and the custodial bank.  Neither the Commissioners of the Land Office nor the custodial bank shall permit any of the funds under the control of the Commissioners of the Land Office or any of the documents, instruments, securities or other evidence of a right to be paid money to be located in any place other than within a jurisdiction or territory under the control or regulatory power of the United States government.

Added by Laws 1963, c. 90, § 1, emerg. eff. May 22, 1963.  Amended by Laws 1968, c. 308, § 1, emerg. eff. May 7, 1968; Laws 1969, c. 186, § 1, emerg. eff. April 17, 1969; Laws 1986, c. 64, § 6, emerg. eff. April 1, 1986; Laws 1987, c. 21, § 1, emerg. eff. April 14, 1987; Laws 1994, c. 347, § 1, eff. Sept. 1, 1995; Laws 1995, c. 26, § 1, eff. Nov. 1, 1995; Laws 1995, c. 212, § 3, eff. July 1, 1995; Laws 1999, c. 116, § 1, eff. July 1, 1999; Laws 2001, c. 96, § 1, eff. July 1, 2001.

§64-51.1.  Investment of permanent school funds in real property owned or acquired by state or Tourism and Recreation Department and under jurisdiction of Tourism and Recreation Commission.

A.  The Commissioners of the Land Office may invest the permanent school funds in real property owned or acquired by the State of Oklahoma or the Oklahoma Tourism and Recreation Department  and under the jurisdiction of the Oklahoma Tourism and Recreation Commission.  The Commissioners of the Land Office shall not invest more than three percent (3%) of the total value of the permanent school funds in connection with this investment.

B.  The Commissioners of the Land Office are authorized to acquire, exchange, and grant any real property under its jurisdiction as is necessary to carry out the investment in the real property.

C.  The Commissioners of the Land Office may carry out the investment as authorized in this section only if the investment complies with all provisions of the Oklahoma Constitution related to preservation and use of the permanent school fund and with all other trust requirements under law related to investment of the fund.

D.  Any investment in or acquisition, exchange or grant of any real property by the Commissioners of the Land Office relating to the Texoma State Park, Lake Texoma Lodge or any real property in the area owned by the Oklahoma Tourism and Recreation Department shall be subject to the following provisions:

1.  Employees at Texoma State Park and/or Lake Texoma Lodge who have a minimum of two (2) years' continuous service with the Oklahoma Tourism and Recreation Department at Texoma State Park and/or Lake Texoma Lodge on the date of the facilities' closure shall have the opportunity to obtain employment with any successor operator of a resort or park facility located on the lands held by the Oklahoma Tourism and Recreation Department on the effective date of this act, provided such employees are qualified and eligible for any such employment.  Further, the Oklahoma Tourism and Recreation Department is hereby directed to develop a severance package for all such employees affected by any closure of facilities as provided for in this section;

2.  Any investment in or acquisition, exchange or grant of real property authorized by this section shall ensure a fair return to the Oklahoma Tourism and Recreation Department to be distributed as provided for in paragraph 3 of this subsection;

3.  All proceeds to the Oklahoma Tourism and Recreation Department from any such investment in or acquisition, exchange or grant of state property in the park shall be reinvested in the Texoma area in projects that enhance the visitor experience or augment the public facilities available to visitors as provided for in Section 1852.3 of Title 74 of the Oklahoma Statutes;

4.  Any such investment in or acquisition, exchange or grant of state property must lead to the highest and best use of the property;

5.  Existing concessionaires in and around the park shall be consulted and given opportunities to participate in any and all business opportunities and improvements resulting from such investment in or acquisition, exchange or grant of real property.  The private investments of existing concessionaires in and around the park shall be given due consideration by any state agency that is a party to any investment in or acquisition, exchange or grant of real property authorized by this act; and

6.  Any such investment in or acquisition, exchange or grant of any real property shall include a provision to ensure the Oklahoma Department of Tourism and Recreation grants to the Lake Texoma Association the real property that includes the association's headquarters and that the association be allowed to remain at its current location.

Added by Laws 2004, c. 394, § 1, emerg. eff. June 3, 2004.

§6452.  Investments in farm mortgages  Rules and regulations.

Investments of the permanent funds and other educational funds in farm mortgages shall be made under the following rules and regulations:

(a)  Such investments shall be made in first mortgages upon good and improved farm lands located within the State of Oklahoma, the cash value of which, disregarding all improvements, is at least double the amount of the loan, and the fair rental value of which is equal to the annual payments which are to be made by the borrower, and not to exceed One Hundred Fifty Thousand Dollars ($150,000.00), shall be loaned to any individual or family.

(b)  Persons to be eligible for a new loan from funds held by the Commissioners of the Land Office shall be citizens of the State of Oklahoma and shall be the owners of legal or equitable title, as determined by the Marketable Record Title Act, to the land offered as security for such loan on the date of filing application for said loan.  The provisions of this act shall not prohibit the Commissioners of the Land Office from renewing or increasing existing loans at the current rate of interest in cases where the applicant offers adequate security to justify a renewal.

(c)  All farm loans made by the Commissioners of the Land Office of the State of Oklahoma from the trust funds under their jurisdiction and control, as otherwise provided by the laws of this state, shall bear interest at the rate of eight and onehalf percent (8 1/2%) per annum, payable annually or semiannually, until paid.  All delinquent installments, both principal and interest, shall bear interest at a rate of ten percent (10%) per annum until paid.  All such loans shall be paid in the manner and within such period of time as may be required by the Commissioners of the Land Office; provided, the entire amount of any loan shall be paid within a period of not to exceed thirtythree (33) years from the date of the loan.  Provided, further, that persons receiving fifty percent (50%) or more of their total annual income from the operation of a farm shall be given preference by the Commissioners in approval of any loans made under the provisions of this act.

(d)  The Commissioners of the Land Office shall prepare applications for loans, appraisers' reports, notes and mortgages in conformity with these rules and regulations for use in making such loans.  No application shall be accepted unless the Commission has funds available for timely closing of such loans.  The necessary services incident to the making and closing of loans shall be rendered as nearly as practicable in the order in which applications are filed.

(e)  No loan shall be made until the applicant furnishes a duly certified abstract of title, showing that he is the owner of title to the security offered, and before any loan is paid out to a borrower a final certificate of the title examiner of the Commissioners shall be made approving the title.  Before any loan can be closed, the records held by the loan division must show that state's mortgage is a first and superior lien on the lands described therein and that all prior liens have been subordinated or released of record.  All abstracts furnished may be retained and filed in the Department or returned to the borrower when said loan is completed. In case of default and foreclosure the abstract shall be forfeited to and become the property of the School Land Department.

(f)  When an application for a loan is filed and a deposit made of the required fees, the application shall be referred to an appraiser who shall view and appraise the land and improvements thereon and make his report to the Commissioners, setting forth the value of the security offered, together with his estimate of the annual rental value thereof, and his recommendations as to the necessary steps that should be taken to protect said land from erosion, wastage, and depletion, and such additional information as the Commissioners may require.  If the report shows the security to be of sufficient value, said report shall be considered by the Commissioners at their next meeting following the filing of said report, and they shall either approve or reject said application; provided an applicant shall pay a loan fee on the basis of the amount of loan actually disbursed.  The Commissioners are hereby given authority to, and shall, before completing any approved application, require the applicant to take any steps found necessary to properly conserve and protect the land from erosion, wastage, or depletion.  After the Commissioners approve any application for a loan, the abstract of title shall be presented to the title examiners for examination.  The title examiners of the School Land Commission shall recognize and be bound by the title examination standards of the Oklahoma Bar Association, and the applicable curative statutes, in making title examinations for loan purposes.  Provided, further, that, in lieu of furnishing a duly certified abstract of title showing that he is the owner of title to the security offered, any such applicant for loan from the Commissioners of the Land Office may furnish, at his cost, mortgage guaranty of title or mortgage title insurance.  The instruments of guaranty or insurance shall be on forms approved by the Commissioners of the Land Office and issued by a title insurance company or title guaranty company authorized to transact title guaranty or title insurance business in the State of Oklahoma and approved by the Commissioners of the Land Office.

The guarantor or insurer shall be liable to the state for any and all damages or losses of the loan which the state may sustain by reason of any defect or irregularity in the chain of title to the subject land or encumbrance against said land covered by the state's mortgage, unless such defect or irregularity is shown as an exception in the guaranty or policy.

All instruments of guaranty or insurance in connection with any loan shall be retained by the Commissioners of the Land Office until such loan is liquidated.  The abstracts used to write the title guaranty or insurance shall be retained by the title underwriter until possession thereof is required by the Commissioners of the Land Office.

(g)  No loans shall be made to any state official, either legislative, executive, or judicial, whether elected or appointed, during his or her term of office or during his or her candidacy for an elective office; provided, that this rule and regulation shall not affect existing loans, nor hereafter to loans made to persons eligible therefor and who are elected after securing said loans.

(h)  No loan shall be made on a tract of land of less than twenty (20) acres and in no case shall more than an average of Three Hundred Fifty Dollars ($350.00) per acre be loaned, regardless of value.

(i)  The Commissioners shall permit payment of a loan in part or in whole at any time, provided, the borrower shall have the right at any time to pay all or any part of delinquent payments.  The cashier in all cases, upon receipt of any payments of whatever nature, shall issue a receipt to the payer at the time said payment is made.  Diligent effort shall be made to collect all matured installments of both interest and principal.  When a loan is liquidated, the Commissioners of the Land Office shall issue a release of their mortgage to be filed and recorded in the office of the county clerk, at the expense of the mortgagors.  No settlement shall be made by the Commissioners of the Land Office or any employee with any borrower for less than the amount due upon his obligation; provided, that in all cases where the Commissioners have heretofore accepted deeds to land in satisfaction of loans, such transactions are hereby confirmed and title in and to said lands is hereby validated and confirmed.

(j)  It shall be the duty of the Commissioners of the Land Office to authorize and approve all loans made and see to it that same are made in strict conformity to this act, and to authorize and approve all investments made from funds under their management and control.

(k)  The duties of the officers comprising the Commissioners of the Land Office when acting as such Commissioners shall be deemed to be a part of the official duties of the several offices to which they are elected and by reason whereof they are members of said Commission.  If any Commissioner or employee of the School Land Department knowingly permits, consents to, or participates in any act or transaction which is in violation of these rules, he shall be deemed guilty of a misdemeanor and shall be subject to removal from office, and shall be liable on his bond for any loss occasioned thereby.

(1)  The terms and provisions of this act providing for making of loans shall not prevent or prohibit the Commissioners of the Land Office from making loans which are approved prior to the date this act becomes effective under the rules and regulations prescribed by the Legislature as existed on the date said loans were approved.

Laws 1963, c. 90, § 2, emerg. eff. May 22, 1963; Laws 1965, c. 402, § 1, emerg. eff. July 5, 1965; Laws 1968, c. 308, § 2, emerg. eff. May 7, 1968; Laws 1969, c. 340, § 1; Laws 1974, c. 268, § 2; Laws 1978, c. 255, § 1; Laws 1979, c. 228, § 1, eff. Oct. 1, 1979.

§64-53.  Repealed by Laws 1937, p. 133, § 13.

§64-54.  Repealed by Laws 1963, c. 90, § 3, eff. May 22, 1963.

§64-55.  Repealed by Laws 1963, c. 90, § 3, eff. May 22, 1963.

§6456.  Lien on crops  Release of premises on payment.

The Commissioners of the Land Office shall have a first lien on all crops grown on the premises mortgaged to the state to secure the principal and interest installments delinquent at the time of the planting of the crops on said premises.  When satisfaction of said delinquent interest and principal payments have been made said premises shall be, by the terms and provisions of this act, automatically released.

Laws 1935, p. 112, § 14, emerg. eff. May 14, 1935.

§6457.  Maturity of installments.

All new loans and present loans which may be rewritten by the Commissioners of the Land Office shall be written so as to mature principal and interest installments at the time most suitable for the borrower or owner, in each instance, to meet such installments.

Laws 1935, p. 112, § 15, emerg. eff. May 14, 1935.

§64-58.  Repealed by Laws 1941, p. 295, § 6.

§6458.1.  Receivership in case of default  Payment of costs and expenses.

In case of default in payment of any item due on any mortgage contract made with the Commissioners of the Land Office, or upon the failure of the mortgagor or his assigns to comply with any of the terms or conditions of any such mortgage agreement, it shall be the duty of any court of competent jurisdiction, upon verified application made therefor by the Commissioners of the Land Office in any pending foreclosure action, to appoint a receiver to take charge of the real estate covered by the said mortgage, except as to homesteads actually occupied by the fee simple owner thereof, in which latter event the appointment of a receiver shall be discretionary with the court, and said receiver shall be authorized to assume full dominion, possession and control of said premises, pending the final determination of any such foreclosure action as may be instituted by the Commissioners of the Land Office.  Out of any funds which may be collected by such receivers, the district court, wherein such foreclosure action is pending, shall direct the receiver to pay all court costs incurred in such foreclosure action, including publication fees, mileage fees incurred by the sheriff actually and necessarily traveled, and docketing fees of the court clerk, premiums on receivers' bonds and the expense of securing such supplemental abstracts as may be required by the necessity of instituting the foreclosure action.

Laws 1941, p. 295, § 5, emerg. eff. April 17, 1941; Laws 1979, c. 221, § 15, emerg. eff. May 30, 1979.

§6459.  Collection of loans  Rewriting of delinquent loans  Foreclosure  Acceptance of warranty deeds.

Upon the passage and approval of this act, the Service Department shall take charge of collections on all loans made by the Commissioners of the Land Office; and shall have authority to make collection thereon in accordance with the terms and provisions of such mortgage agreements.  The Service Division is hereby authorized to cause the appraisement of the security of all delinquent loans, and to appraise additional securities offered by the borrower or owner, with the view and for the purpose of rewriting said delinquent loans into the form of the twentyyear or thirtythreeyear amortized loan plan as herein provided.  In the event a borrower or owner can give a valid first lien to the Commissioners of the Land Office, upon any property, either now securing a loan or offered in addition to the present security thereof, which property upon appraisement is valued at not less than double the amount due on such delinquent loan, then said loan shall be rewritten into the form of the twentyyear or thirtythreeyear amortized loan plan.  In the event the borrower or owner does not have adequate security to justify such rewriting of the indebtedness, the Service Division may, and it is hereby authorized to accept both chattel and real estate collateral in consideration of giving a borrower or owner reasonable extensions of time in which to reduce the indebtedness to the point that would justify the rewriting thereof.  In cases where the Service Division deems that no redemption is possible, the Commissioners of the Land Office are hereby authorized to cause the immediate foreclosure of such mortgages; provided, however, that in such cases the Commissioners of the Land Office are authorized to accept warranty deeds in settlement of such mortgage indebtedness, unless a foreclosure is necessary to clear the title to the lands securing such indebtedness.

Laws 1935, p. 112, § 17, emerg. eff. May 14, 1935.

§64-60.  Repealed by Laws 1943, p. 153, § 1.

§6461.  Appraisers  Duty - Prohibited activities - Violations.

A.  The appraiser for the Commissioners of the Land Office shall not appraise any land for loan purposes until after the application for the loan, together with the required fees have been received and filed in the Land Office.  It shall be his duty in appraising land to personally inspect and go over each and every subdivision of every tract offered as security for the loan.  The appraiser shall not at any time disclose to the applicant his valuation placed upon the land until after his appraisement is filed with the Commissioners of the Land Office.

B.  No appraiser for the Commissioners of the Land Office shall:

1.  Directly or indirectly solicit or accept any compensation, gift, loan, entertainment, favor or service given for the purpose of influencing such appraiser in the discharge of his official duties;

2.  Use his official position to solicit or secure special privileges or exemptions for himself or others, except as may be provided by law;

3.  Disclose or offer to disclose confidential information acquired by reason of his official position to any person, group or others not entitled to receive such confidential information, nor shall he use such information for his personal gain or benefit;

4.  Receive or solicit any compensation that would impair his independence of judgment for his services as an appraiser for the Commissioners of the Land Office, from any source other than the Commissioners, unless otherwise provided by law; or

5.  Accept or solicit other employment which would impair his efficiency or independence of judgment in the performance of his public duties.

Any appraiser violating this section shall be deemed guilty of a misdemeanor.

Laws 1933, c. 187, p. 410, § 2, emerg. eff. July 21, 1933; Laws 1979, c. 228, § 2.

§64-62.  Repealed by Laws 1970, c. 238, § 1.

§6463.  Approval of loans.

Before any loan shall be finally approved by the Commissioners of the Land Office, they shall have before them the information furnished by the departmental appraiser; but, in no case shall more than fifty percent (50%) of the value of the land as appraised by the appraiser of the Commissioners of the Land Office be loaned thereon.

Laws 1933, c. 187, p. 411, § 4, emerg. eff. July 21, 1933; Laws 1943, p. 153, § 2, emerg. eff. April 13, 1941; Laws 1970, c. 238, § 2.

§64-64.  False statements or affidavits - Perjury.

Any person who shall execute or make any sworn statement or affidavit containing false information in connection with any loan to be made from the funds held by the Commissioners of the Land Office shall be guilty of the felony of perjury and, upon conviction thereof, shall be punished by imprisonment in the State Penitentiary for a term not to exceed one (1) year.

Added by Laws 1933, c. 187, p. 411, § 5, emerg. eff. July 20, 1933.  Amended by Laws 1997, c. 133, § 537, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 388, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 537 from July 1, 1998, to July 1, 1999.

§6465.  Loans to state officers or employees  Collections.

In transactions where state officers and/or state employees are delinquent on obligations arising out of a loan of trust funds under the control and management of the Commissioners of the Land Office, the Commissioners of the Land Office shall, without first exhausting their remedy against mortgaged security, be entitled to proceed to require the Director of State Finance to issue them warrants in an amount not greater than twentyfive percent (25%) of the monthly salary, as said salary accrues, of any state officer or state employee who is in arrears with his interest or other obligation to the Commissioners of the Land Office, arising out of a loan of trust funds under the control and management of the Commissioners of the Land Office; the procedure to require such payment shall be as follows, to wit:

(a) Upon resolution adopted by the Commissioners of the Land Office, the Secretary to the Commissioners of the Land Office shall file an affidavit with the Director of State Finance showing the amount of delinquent interest, the length of time said interest has been delinquent, or any other delinquency and the length of time any such other delinquency has been in arrears, on any obligation due from any state officer or state employee to the Commissioners of the Land Office arising out of a loan of trust funds under the control and management of the Commissioners of the Land Office.

(b) Upon the filing of the affidavit required under subdivision (a) of Section 1 of this act, the Director of State Finance shall cause a notice to be served by registered mail upon the state officer or state employee who is affected by the affidavit of the Secretary to the Commissioners of the Land Office, and shall state in said notice that if the delinquent interest, or other delinquency arising out of a loan of trust funds under the control and management of the Commissioners of the Land Office, is not paid before the first day of the month following service of such notice that twentyfive percent (25%) of all of his or her future monthly salary warrants shall be issued to the Commissioners of the Land Office and credited by the Commissioners of the Land Office upon the account of such defaulting state officer or state employee, until such delinquent interest or other delinquency is satisfied in full.

Laws 1933, c. 188, p. 411, § 1, emerg. eff. July 20, 1933; Laws 1979, c. 47, § 67, emerg. eff. April 9, 1979.

§6466.  Notice  Service.

The notice by registered mail required under Section 1 of this act shall be served not less than ten (10) days before the first day of the month following such service.

Laws 1933, c. 188, p. 412, § 2, emerg. eff. July 20, 1933.

§6467.  Legal cause against collection.

Any state officer or state employee who is affected by the affidavit filed by the Secretary to the Commissioners of the Land Office, shall have the right to show any legal cause to the Director of State Finance as to why twentyfive percent (25%) of all his future monthly salary warrants should not, as they accrue, be applied to the payment or satisfaction of his delinquent interest account or other delinquency due from him or her to the Commissioners of the Land Office, on any obligation arising out of a loan of trust funds under the control and management of the Commissioners of the Land Office, until such time when said delinquent interest or other delinquency is satisfied in full, provided that no exemptions of any nature shall be a defense against payment to the Commissioners of the Land Office.

Laws 1933, c. 188, p. 412, § 3, emerg. eff. July 20, 1933; Laws 1979, c. 47, § 68, emerg. eff. April 9, 1979.

§6468.  Order requiring payment or to show cause for nonpayment.

The Director of State Finance shall, on or before the first day of the month following the registered mail notice required under Section 1 of this act, either make an order requiring the payment of twentyfive percent (25%) of the salary, as said salary accrues, of any state officer or state employee to the delinquent interest account or other delinquency owing from such state officer or state employee on any obligation arising out of a loan of trust funds under the control and management of the Commissioners of the Land Office, or shall make an order showing legal cause as to why such payment can not or should not be made.

Laws 1933, c. 188, p. 413, § 4, emerg. eff. July 20, 1933; Laws 1979, c. 47, § 69, emerg. eff. April 9, 1979.

§6469.  Appeal from order  Bond required.

Upon the filing with the Director of State Finance of a bond equal in amount to the delinquency shown by the affidavit of the Secretary to the Commissioners of the Land Office, to be due from any state officer or state employee who is affected by this act, an appeal shall lie in favor of any party who is aggrieved by the order made by the Director of State Finance to the district court of the county in which the mortgage securing the obligation of such state officer or state employee is recorded.

Laws 1933, c. 188, p. 413, § 5, emerg. eff. July 20, 1933; Laws 1979, c. 47, § 70, emerg. eff. April 9, 1979.

§6470.  Real estate loans to executors, administrators and guardians.

The Commissioners of the Land Office of the State of Oklahoma are hereby authorized to make real estate loans to administrators, executors and guardians to the same extent as to individuals, provided all other legal requirements are met where the titles to such real estate are otherwise merchantable.

Laws 1937, p. 133, § 1, emerg. eff. April 29, 1937.

§6471.  Refinancing unpaid balance on certificate of purchase.

That the Commissioners of the Land Office of the State of Oklahoma be, and they are hereby authorized and empowered to refinance, through real estate loans out of funds under their management and control, the balance remaining unpaid upon any certificate of purchase covering original grant lands, and any person or individual who is occupying any of such lands as a homestead, or who has been the owner and holder of a valid and enforceable certificate of purchase thereon for a period of one (1) year, shall be eligible to apply for and to receive a loan on such lands, for the purpose of refinancing the balance remaining unpaid of the certificate or certificates of purchase.  Any application for a loan, filed under authority herein given, must seek only to refinance the balance due on the certificate or certificates of purchase and shall be governed by the rules, regulations, limitations and restrictions as set out in Article 1, Chapter 28, Session Laws of Oklahoma, 1937, as pertaining to the making of renewal loans.  In no event shall any loan be made under the provisions of this act unless the cash value of the lands covered by such certificate or certificates of purchase which are sought to be refinanced, disregarding all improvements, is at least double the amount of the loan granted.  No owner and holder of a valid certificate of purchase, otherwise eligible to receive a loan hereunder, shall be disqualified from receiving the benefits of this enactment, because of the fact that he might already have a loan with the Commissioners of the Land Office on deeded land or because of the fact that a sum in excess of Ten Thousand Dollars ($10,000.00) may be required to refinance the balance due on his certificate or certificates of purchase.  Under no circumstances shall the Commissioners of the Land Office, acting under authority herein given, authorize or grant a loan in excess of the amount necessary to refinance the balance remaining unpaid on such certificate or certificates of purchase.  The limitation that not more than Ten Thousand Dollars ($10,000.00) shall be loaned to any individual or family, as set out in Article 1, Chapter 28, Session Laws of Oklahoma, 1937, shall not apply to any application for loan filed under the provisions of this enactment, and if the value of the land offered as security be sufficient, under the limitation as above set out, the Commissioners of the Land Office at their discretion are authorized to grant a loan in an amount that will be sufficient to refinance the balance remaining unpaid on such certificate or certificates of purchase, even though such amount may be in excess of Ten Thousand Dollars ($10,000.00), provided that any certificate of purchase, even though canceled, but upon which the fouryear period of redemption has not expired, shall be considered as a valid and enforcible certificate, under the provisions of this act.

Laws 1941, p. 293, § 1, emerg. eff. Feb. 19, 1941.

§6472.  Payment - Issuance of patent.

In closing any loans that the Commissioners of the Land Office may make, under authority herein granted, the full proceeds thereof shall be paid to the proper fund in the office of the Commissioners of the Land Office in payment of balance remaining unpaid on the certificate or certificates of purchase being refinanced, and thereupon the Commissioners of the Land Office shall issue patent or patents covering the same.

Laws 1941, p. 293, § 2, emerg. eff. Feb. 19, 1941.

§6473.  Lands to which statute inapplicable.

The provisions of this enactment shall not apply to any lands acquired by the state through foreclosure proceedings, or by the acceptance of warranty deeds in lieu thereof, and which may have thereafter been sold by the Commissioners of the Land Office under certificates of purchase.

Laws 1941, p. 293, § 3, emerg. eff. Feb. 19, 1941.

§6474.  Making of farm loans on deeded lands not affected.

The provisions of this enactment are not intended, in any wise, to amend or repeal any existing statutory regulations of the State of Oklahoma governing the Commissioners of the Land Office in the making of farm loans upon deeded lands, it being the legislative intent herein that this act shall be cumulative and shall apply only to the making of loans upon original grant land which has heretofore been sold by the Commissioners of the Land Office, upon contracts of sale, denominated as certificates of purchase, in order that the holder of such certificates of purchase by refinancing the balance remaining unpaid thereon may secure the benefits of the lower interest rate as now provided for loans made by the Commissioners of the Land Office.

Laws 1941, p. 294, § 4, emerg. eff. Feb. 19, 1941.

§6475.  Patents upon land mortgaged to state.

In order to protect the assets of the permanent school funds under their management and control, the Commissioners of the Land Office be, and they are hereby authorized, empowered and directed to proceed to purchase and obtain patents, in the name of the record owner as of March 17, 1930, upon any and all lands covered by unpaid mortgages held by the Commissioners of the Land Office, and located along the 100th degree of West Longitude and formerly claimed by Oklahoma but found to be located in the State of Texas by the Supreme Court of the United States, by decree entered on March 17, 1930 in the case of the State of Oklahoma vs. the State of Texas, United States of America, Intervenor, such purchase to be made by the Commissioners of the Land Office in accordance with, and under the provisions of Article 5330A, Revised Civil Statutes of Texas (Acts 1931, 42nd Legislature, Page 311, Chapter 185) as supplemented by Senate Bill No. 373 as enacted by the regular session of the 46th Legislature of the State of Texas, and in accordance with any rules and regulations as may have been heretofore or as may be hereafter promulgated by the special land board created by said enactments.  In purchasing such land and securing such patents the Commissioners of the Land Office are authorized and directed to pay the necessary fees and expenses as provided by the above enactments of the Texas Legislature and by any proclamation of the special land board that may be issued in pursuance thereto, and the Commissioners of the Land Office are authorized and directed to cooperate with said special land board to the end that the mortgage investments of the Commissioners of the Land Office, as secured by mortgages upon lands now found to be located in the State of Texas, may be fully protected.

Laws 1941, p. 301, § 1, emerg. eff. Feb. 7, 1941.

§6476.  Lands to which statute applicable  Amount expended added to indebtedness.

The provisions of this enactment shall apply to all of such lands as are mentioned and described in Section 1 herein, as may be covered by unpaid mortgages held by the Commissioners of the Land Office, and for which the record owner as of March 17, 1930, his assignee, or successor in title, has failed, neglected and refused, within the time prescribed by the State of Texas, to make application to purchase and secure patent; and any monies expended by the Commissioners of the Land Office under this enactment, in order to purchase and secure any patent, shall be added to and become a part of the total amount of the indebtedness owing the Commissioners of the Land Office and secured by their mortgage lien upon such land so patented.

Laws 1941, p. 302, § 2, emerg. eff. Feb. 7, 1941.

§6477.  Warranty deeds in settlement of indebtedness  Foreclosure actions.

The Commissioners of the Land Office are hereby authorized and empowered, under the present and existing statutes pertaining thereto, to accept warranty deeds in settlement of their mortgage indebtedness upon any of such lands as may be now located in the State of Texas, after patent thereto has been obtained, and are also authorized to bring and prosecute proper foreclosure action upon any such mortgage indebtedness, in a court of competent jurisdiction of the State of Texas or of the United States of America at the discretion of the Commissioners of the Land Office.

Laws 1941, p. 302, § 3, emerg. eff. Feb. 7, 1941.

§6478.  Lands in Texas - Authority to sell.

In view of the inconvenience of handling, managing and renting any lands located in the State of Texas which the Commissioners of the Land Office, acting for and on behalf of the State of Oklahoma, may acquire hereunder, the Commissioners of the Land Office are hereby authorized, empowered and directed to sell and dispose of all of such lands as early as practicable, such sale to be held in accordance with the present statutes of the State of Oklahoma governing the sale of foreclosed lands, with the exception that all such land as may be acquired by the Commissioners of the Land Office hereunder, and located in the State of Texas, when offered for sale and disposed of, shall be sold for cash at the time of sale and without reserving any of the mineral rights unto the State of Oklahoma.

Laws 1941, p. 302, § 4, emerg. eff. Feb. 7, 1941.

§6479.  Acceptance of provisions of Texas statute  Purpose of act.

In view of the fact that Article 5330A, Revised Civil Statutes of Texas (Acts 1931, 42nd Legislature, Page 311, Chapter 185) as supplemented by Senate Bill No. 373, as enacted by the regular session of the 46th Legislature of the State of Texas, is fair, liberal and generous to all persons and parties interested in the lands located along the 100th degree of West Longitude and formerly claimed by Oklahoma but now found to be in the State of Texas, the State of Oklahoma hereby accepts the provisions of said enactments as adopted by the Legislature of the State of Texas, and this act is passed by the Legislature of the State of Oklahoma for the express purpose of enabling the Commissioners of the Land Office, under the rules and regulations as prescribed in said acts, to protect the mortgage investments of the State of Oklahoma in such lands.

Laws 1941, p. 302, § 5, emerg. eff. Feb. 7, 1941.

§6480.1.  Bonds owned or held by Commissioners of Land Office.

All bonds now or hereafter owned or held by the Commissioners of the Land Office by reason of the investment of any funds under their management and control shall be deposited with the State Treasurer by the Secretary of the Commissioners of the Land Office, who shall take from the Treasurer a receipt therefor.

Laws 1943, p. 251, § 1, emerg. eff. March 18, 1943.

§6480.2.  Duties of State Treasurer  Liability on official bond of State Treasurer.

It shall be the duty of the State Treasurer to safely keep all bonds deposited with him by the Secretary of the Commissioners of the Land Office and, under the direction of the Commissioners of the Land Office, to collect and promptly report to said agency all interest and principal maturing on any such bonds.  All money collected by the Treasurer as interest or principal shall be deposited by him in the depository account of the Commissioners of the Land Office for transfer to the proper fund.  The official bond of the State Treasurer, as Treasurer and depository for the Commissioners of the Land Office, shall be liable for the faithful performance of the duties imposed upon the Treasurer by the provisions of this act.

Laws 1943, p. 251, § 2, emerg. eff. March 18, 1943.

§6480.3.  School clerk to assist in making application for loan  Fee.

The clerk of any school board or school district of the State of Oklahoma is hereby authorized to and may at his discretion, aid and assist any applicant for a loan from the funds under the jurisdiction and control of the Commissioners of the Land Office, in filling out an application for such loan; and said clerk may charge the applicant an amount not to exceed One Dollar ($1.00) for services rendered in connection with each application, which fee shall be the property of such clerk, and shall constitute no part of the funds of the school board or school district.

Laws 1943, p. 153, § 1, emerg. eff. April 13, 1943.

§6480.4.  Subscription, oath and certificate.

When the clerk of any school board or school district has aided and assisted in filling out an application as authorized by this act the application must be subscribed and sworn to by the applicant before said clerk who shall attach his certificate under the title and seal of his office to that effect and said certificate shall have the same legal force and effect as if made and executed by a notary public.  Any clerk who aids and assists in filling out an application for a loan as provided herein is hereby authorized to administer the oath, without additional charge, to the applicant executing such application.

Laws 1943, p. 153, § 2, emerg. eff. April 13, 1943.

§64-80.5.  Repealed by Laws 1963, c. 90, § 3, eff. May 22, 1963.

§64-80.6.  Repealed by Laws 1963, c. 90, § 3, eff. May 22, 1963.

§6481.  Collection of rents and royalty payments  Other collections.

Upon the passage and approval of this act, the Service Division shall take charge of all collections; on all real estate rental agreements, and shall proceed to collect the same according to the terms and provisions of such agreements; on all oil and gas lease rentals which are now delinquent or which may hereafter become delinquent; on all royalty payments delinquent or to hereafter become delinquent under any oil and gas lease agreement or other mineral lease made between the Commissioners of the Land Office and any corporation, association, or individual; and of all other collections of whatsoever nature.

Laws 1935, p. 113, § 18, emerg. eff. May 14, 1935.

§64-82.  Manner of disposal of lands - Collection of deficiency judgments.

All lands acquired by foreclosure of mortgages or the acceptance of deeds and all lands heretofore sold under a certificate of purchase contract where said certificate of purchase has been canceled, and all deficiency judgments owned by the Commissioners of the Land Office, shall be disposed of in the following manner.

(a)  Upon resolution adopted by the Commissioners of the Land Office, any or all lands acquired by foreclosure of mortgage or the acceptance of deeds or lands heretofore sold under certificate of purchase contract, where said certificate of purchase has been canceled, or all land acquired by original grant, except original grant land which can be used for grazing purposes only, may be sold by the Commissioners of the Land Office for cash or on sales contracts to be denominated, "Certificates of Purchase", providing for an initial payment of not less than ten percent (10%) of the total purchase price, at the discretion of the Commissioners, the balance to be paid in not more than forty equal annual payments with deferred payments drawing interest at the rate of three percent (3%) per annum.  Notice of the sale of such lands as may be offered for sale shall be published in five consecutive issues in at least one weekly newspaper of general circulation in the county in which such tract or tracts of land are situated.  Such notice shall give a brief description of the lands and improvements located thereon and the appraised value of both such lands and improvements, the time, place and terms of sale.  Said lands shall be sold to the highest responsible bidder at public auction.  No tract shall be sold for less than ninety percent (90%) of the appraised value thereof, and the same shall be appraised prior to sale by three duly authorized appraisers of the Commissioners of the Land Office.  In all cases the Commissioners of the Land Office shall have the right to reject any and all bids.  Said Commissioners are hereby authorized to pay for the cost of conducting said sales from the proceeds thereof.

(b)  The state shall have first lien upon all lands sold, together with all improvements and appurtenances thereunto belonging, until all payments, being both principal and interest, are made thereon; and upon such payments being made, the Commissioners of the Land Office shall in forms of law, execute to each purchaser, as in this article provided, a patent in fee simple; provided, that a certificate of purchase reciting the conditions of such purchase shall be issued to every purchaser under this article immediately upon execution of the contract of purchase, and such certificate of purchase shall be entitled to record, as evidence of the same, under the provisions of the law of conveyance.  Provided, that it shall be the duty of the tax assessor of each county wherein said lands are situated to place on the tax rolls all lands held under said certificate of purchase; said taxes to be paid by the purchaser named in said certificate of purchase or the assignee of said purchaser.

(c)  The Commissioners of the Land Office are hereby authorized to subdivide any tract or tracts of land, or to combine any tracts of land, subject to sale under the provisions of this act, when in their discretion it is deemed that such subdivision or combination would induce more purchasers for such sales.

(d)  The Commissioners of the Land Office shall reserve and retain forever the title to all the oil, gas and other mineral rights in and under all lands to be sold; provided further, that the Commissioners of the Land Office are empowered to join in the execution of any oil, gas or mineral lease on school lands, which have been sold and in which they have retained mineral interest, at their own discretion and without the necessity of advertising as required on state-owned lands.  Such reservation is to be set out and included in all certificates of purchase and patents issued to cover lands hereafter sold by the Commissioners of the Land Office.  Provided, that the provisions of this section shall not apply to any state-owned lands which the Commissioners of the Land Office may, by resolution duly adopted, find to be suitably situated for townsite developmental purposes.  Any such land may be by the Commissioners of the Land Office, platted and sold in separate town lots or in entire tracts at the discretion of the Commissioners, without reservation as to the mineral rights, and patent conveying the full fee simple title may be given the purchaser upon full payment of the purchase price.  Provided that the provisions hereof, with reference to the reservation and retention of all or part of the oil, gas and mineral rights in and under state lands, shall not apply to any stateowned lands which may be sold by the Commissioners of the Land Office, at any voluntary sale, to any public or municipal corporation, board, commission, department, agency or instrumentality for the construction, development and operation of any hydroelectric power, flood control, reclamation or irrigation project; for any needful public buildings, or for any other public use or purpose.  Provided however, that in the case of any lands being sold without the reservation of any mineral rights thereto, such sale shall be held only upon resolution adopted by a unanimous vote of the Commission, following thirty (30) days' notice in writing to the Governor of the State of Oklahoma, of the meeting of said Commission at which such resolution is to be considered, and any such conveyance shall be made only with the written consent of the Governor endorsed thereon.

(e)  When the lands, mortgaged to the state as security for a loan, have been acquired through foreclosure proceedings, or by deeds thereto accepted by the Commissioners of the Land Office and sold, the amount for which same is sold shall be applied as follows:  Any payment received at the time of the sale and all unpaid balance shall, when and as collected, be apportioned as follows:  1st, the entire balance of the principal of the loan shall be transferred into the fund from which the loan is made; 2nd, interest; 3rd, cost; 4th, fees earned, and the remainder, if any, shall be paid into and become a part of the fund from which the loan was made.

(f)  Diligent effort shall be made by the Commissioners of the Land Office to collect all deficiency judgments now held by the state or which may hereafter be rendered in favor of the state, and immediately after the passage and approval of this act, and after procuring any deficiency judgment, they shall cause execution to be issued thereon and placed in the hands of the sheriff of the proper county for service.  In addition to the return of such execution now required by law, the sheriff shall mail to the Commissioners of the Land Office a duplicate of his return of such execution.

(g)  From any monies collected upon a deficiency judgment there shall be paid:  1st, any balance of the principal, included therein; 2nd, interest; 3rd, costs; 4th, fees earned, and the remainder, if any, shall be paid into and become a part of the fund from which the loan was made.

(h)  Upon the death of any judgment debtor, if his estate be administered, the Commissioners shall cause proper claim to be made in the probate court for the amount due the state upon the deficiency judgment against said debtor and any sum collected shall be applied as provided for collections hereinabove.  Should all the judgment debtors in any deficiency judgment die without estate, the deficiency judgment shall be charged off and no longer carried as an asset in the department.  Such death shall be noted upon the record of judgments in the office and the transaction closed.  The same procedure shall be followed in cases where administrations are had and judgment cannot be collected from the estate.

(i)  When executions are returned, "no property found", or the property of the defendant is exhausted and the balance of the judgment unsatisfied, the judgment may, at the discretion of the Commissioners of the Land Office, be advertised in the county wherein such judgment was obtained, and sold at public outcry to the highest and best bidder for cash.  In case of a sale of any such judgment, the Commissioners of the Land Office shall cause notice of such sale, such notice to contain the pertinent facts, to be published in three consecutive issues of a newspaper of general circulation in the county wherein such judgment was obtained, and will be sold, such sale to be held at a specified hour at the front door of the court house in such county.  At any such judgment sale, the Commissioners of the Land Office shall reserve the right to reject any and all bids.  Any judgment that may be sold hereunder shall be assigned to the purchaser, without recourse, by the Commissioners of the Land Office, and any deficiency existing thereon shall be charged off and no longer carried as an asset of the Department.

(j)  Rules and regulations governing the sale of any lands to be sold under the terms and provisions of this act, not inconsistent herewith, may be made by the Commissioners of the Land Office.

Laws 1935, p. 113, § 19, emerg. eff. May 14, 1935; Laws 1937, p. 128, § 6, emerg. eff. March 29, 1937; Laws 1939, p. 133, § 1; Laws 1999, c. 116, § 2, eff. July 1, 1999.

§6482.1.  Lien of deficiency judgment  Action to determine.

The owner of any property which appears to be subject to the lien of a deficiency judgment in favor of the Commissioners of the Land Office may institute an action against the Commissioners of the Land Office in the county where the land is situated to determine whether such deficiency judgment is a lien against such property. Jurisdiction of the Commissioner of the Land Office may be obtained in such an action by service of a summons upon the Secretary of said Commissioners.  In such cases it shall be the duty of the Commissioners of the Land Office to cause such action to be defended in their behalf.

Laws 1945, p. 249, § 1, emerg. eff. April 28, 1945.

§6482.2.  Release of deficiency judgments.

The Commissioners of the Land Office of the State of Oklahoma are hereby authorized, empowered and directed to release all deficiency judgments obtained by the State of Oklahoma, resulting from the foreclosure and judicial sale of lands encumbered by mortgages, wherein the State of Oklahoma was mortgagee, upon payment by the judgment debtor, or debtors, of the amount of the judgment rendered, less all credits due on said judgment by reason of the judicial sale of the land, plus interest thereon at the rate of five percent (5%) per annum from the date of the aforesaid judgment, provided however the interest shall never exceed the principal and the costs of the action whereby said judgment was obtained, and the amount of attorney's fees provided in the note or mortgage, regardless of whether or not judgment was obtained for interest in excess of five percent (5%).

Laws 1953, p. 513, § 1.

§6483.  Patent on last payment  Refinancing with trust funds prohibited.

Upon the last payment of principal and interest due under certificates of purchase issued hereunder, the Commissioners of the Land Office shall issue a patent conveying title to the lands covered by such certificates of purchase.  The Commissioners of the Land Office are hereby prohibited from refinancing with trust funds under their control and supervision any certificate of purchase issued hereunder.

Laws 1935, p. 114, § 20, emerg. eff. May 14, 1935.

§6484.  Right to make payment at any time.

The purchaser of any land sold by the Commissioners of the Land Office of the State of Oklahoma shall have the privilege, at the time of purchase or at any time thereafter, to pay any or all deferred payments, both principal and accrued interest, to the Commissioners of the Land Office of the State of Oklahoma.

Laws 1935, p. 115, § 21, emerg. eff. May 14, 1935.

§64-85.  Repealed by Laws 1941, p. 466, § 15.

§6486.  Leases of nonpreference right lands  Preference right leases  Payment for improvements.

Nonpreference right lease lands may be leased by the Commissioners of the Land Office for a period not to exceed five (5) years.  In the event it becomes necessary to repair existing improvements or construct additional or new improvements on nonpreference right lease lands in order to obtain more desirable tenants the Commissioners of the Land Office may, in their discretion, grant a preference right lease on such lands in favor of the tenant who makes such repairs or improvements; provided, however, in all cases, if the nonpreference right lease lands are improved, such tenant shall be required to make payment in cash to the Commissioners of the Land Office for the appraised value of such improvements before a preference right lease can be issued.

Laws 1935, p. 115, § 22, emerg. eff. May 14, 1935.

§6486.1.  Leasing preference right lands.

The Commissioners of the Land Office when leasing or releasing preference right lands shall charge and collect therefor an annual rental equal to three percent (3%) of the fair cash market value thereof, exclusive of improvements, as determined and fixed by the appraisal of such lands under the provisions of Section 86, Title 64, Oklahoma Statutes, 1951, provided that the Commissioners of the Land Office may, whenever the market value of the land is greater than its market value for the purpose for which it is being leased, charge and collect an annual rental of not less than three percent (3%) of the value of the land for the purpose to which it is or may be devoted under the terms of the lease.  Every lease shall specify and limit the purpose for which the land shall be used, and no improvements or structures not necessary for the use of such land for agricultural or grazing purposes shall be placed thereon.  No lease authorizing the use of such land for purposes other than agriculture and grazing shall operate to ratify the previous action of any lessee who may have erected structures and improvements for purposes other than agriculture and grazing, and no such lease shall extend for a term of more than two (2) years.

Laws 1943, p. 153, § 1, emerg. eff. April 13, 1943.

§64-87.  Repealed by Laws 1941, p. 300, § 2.

§64-87a.  Repealed by Laws 1992, c. 324, § 28, eff. July 1, 1992.

§64-87b.  Repealed by Laws 1992, c. 324, § 28, eff. July 1, 1992.

§6487c.  Division of Examinations and Inspections  Expenses  Audit of accounts  Special audit report  Investigation and reports by State Auditor and Inspector.

Out of the Commissioners of the Land Office Fund, as established by this act within the definition of "management" of the rentals, leases, recoveries, commitments, profits, and controls of properties, funds, and accounts of the Common School Fund and Public Building Fund as accomplished by the agents and agencies of the Commissioners of the Land Offices in compliance with the rules, regulations, and directives of said Commissioners, and in vitalization of Section 30, Article 10 of the Constitution of the State of Oklahoma, through the State Auditor and Inspector as an independent but State Authority under said Constitution, there is hereby set up and established a Division of Examinations and Inspections within said Fund.  The State Auditor and Inspector is hereby authorized, directed and required through his duly authorized deputies to institute and maintain a continuous audit of the accounts of the Commissioners of the Land Office, and in particular with relation to the management of funds, accounts, and properties of the said Commissioners as accomplished by the employees, agents and agencies of said Commissioners in compliance with their rules, regulations and directives, and with statute, and including the accounts of receivers of properties under foreclosure procedure in the district courts of the state brought about by the Commissioners of the Land Office in enforcement of obligations due them.  The actual and necessary expenses incurred by the Office of the State Auditor and Inspector in performing said audit shall be paid by the Commissioners of the Land Office from the Commissioners of the Land Office Fund.

The State Auditor and Inspector shall inform the Commissioners, by special audit report, on any particular instance they may, by resolution, request; and he shall prepare a consolidated report as to such management and resultant condition, for the biennium ending June 30 preceding each regular legislative session, and file a copy thereof with the Governor, the Speaker of the House, the President of the Senate, and with the Secretary of the Commissioners of the Land Office not later than January 2 of such legislative year, and shall, at the request of either the Senate or House of Representatives, prepare such special report as it may require, within time and means available.

For purpose of this subsection, said State Auditor and Inspector is hereby authorized to invoke any of the provisions of Section 215 of Title 74 of the Oklahoma Statutes, not only as to public officers but also as to all persons, firms or corporations who have or have had, within inquiry period, accounts with or in relation to any agent, receiver, or debtor of the Commissioners of the Land Office.  Further, if, in any instance the State Auditor and Inspector ascertains that any sum of money is due the state in relation to any tract of land which the Commissioners of the Land Office now own, or have owned, or any sum of money is due from any employee of the Commissioners of the Land Office, or from any receiver appointed by any court after sale of the property over which he was such receiver, then the State Auditor and Inspector shall file a report of such findings in relation thereto, with the Commissioners of the Land Office and the Attorney General, and, where criminal action appears warranted by such disclosures, with the district attorney of such county, and it shall be the immediate duty of the Commissioners of the Land Office, in civil matters, to take immediate action to recover any such sums found to be due, and it shall be the mandatory duty of such district attorney to diligently prosecute such criminal action as may be warranted against any person or persons charged with the wrongful withholding of any such sums.  Thereafter, if such action be not instituted within ninety (90) days after the filing of such report, whether by the one or the other, or both, it shall be, and is hereby made, the duty of the Attorney General of the State of Oklahoma to institute forthwith, in the name of the State of Oklahoma, over his own official title, in lieu of those officers theretofore charged with such duty, such action or actions as may be warranted in the premises, and to prosecute diligently the same in his own official capacity and with all the rights, powers and privileges theretofore belonging to the officer or officers first charged with such duties, had the action, whether civil or criminal, been timely brought.

The State Auditor and Inspector is further authorized to designate deputies from the Division of Examinations and Inspections as persons with all of the powers and authorities of peace officers of this state with full investigative, arrest, search and seizure power permissible under the laws of this state, to be exercised in the protection of property on, and recovery of property removed from, lands and appurtenances administered by the Commissioners of the Land Office, as provided in this title, such property to include, but not limited to, timber, oil, gravel, sand, minerals of any type and things of any nature beneath or on the surface of said land.  Designation of deputies as peace officers shall constitute temporary appointments effective for one (1) year or until the appointee completes the basic police course provided by the Council on Law Enforcement Education and Training as provided in Section 3311 of Title 70 of the Oklahoma Statutes, at which time the appointment shall become permanent.

Laws 1947, p. 410, § 1; Laws 1973, c. 141, § 1, emerg. eff. May 10, 1973; Laws 1979, c. 30, § 106, emerg. eff. April 6, 1979; Laws 1987, c. 203, § 21, operative July 1, 1987; Laws 1992, c. 324, § 3, eff. July 1, 1992.

§64-87d.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§64-87e.  Repealed by Laws 1992, c. 324, § 28, eff. July 1, 1992.

§64-88.  Destruction of timber or improvements - Unlawful entry.

Any person who hereafter, without written authority from the Commissioners of the Land Office, cuts timber, injures or destroys improvements, removes anything of value, assumes possession without a lease, or who refuses to surrender possession at the expiration of his lease term, or upon cancellation of a certificate of purchase on stateowned lands, shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00), nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the State Penitentiary for not less than one (1) year nor more than five (5) years, or by both such fine and imprisonment.  The Commissioners of the Land Office are hereby given authority to issue a writ of ouster, after hearing upon ten (10) days' notice by registered mail to the occupant, over the signature of the Chairman or Vice Chairman and under the Seal of the Secretary, directed to the sheriff to oust and dispossess any such person or persons so unlawfully using or possessing any such stateowned lands.

Added by Laws 1935, p. 115, § 24, emerg. eff. May 14, 1935.  Amended by Laws 1937, p. 131, § 8, emerg. eff. March 29, 1937; Laws 1997, c. 133, § 538, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 389, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 538 from July 1, 1998, to July 1, 1999.

§6489.  Preference right leases.

Preference right lease lands shall be rented by the Commissioners of the Land Office for terms of five (5) years at an annual rental of four percent (4%) of the appraised value of such lands exclusive of improvements.  Provided, however, if in the opinion of the Commissioners of the Land Office, four percent (4%) is too high, then, on proper showing the rental may be reduced to not less than two percent (2%) by the Commissioners of the Land Office.  The land departmental appraisement of such lands shall be the basis of rental and including the year 1935, or until said lands be appraised again, which the Commissioners of the Land Office are directed to do during the year 1935, and in no event later than the month of September, 1936.

Laws 1935, p. 116, § 25, emerg. eff. May 14, 1935.

§6490.  Lien on crops to secure rentals.

The Commissioners of the Land Office shall have a first lien upon all crops produced on stateowned lands, either preference right or nonpreference right, to secure rentals payable for the use of said lands.

Laws 1935, p. 116, § 26, emerg. eff. May 14, 1935.

§6491.  Reinstatement of contracts and preference right leases.

The Commissioners of the Land Office may reinstate any certificate of purchase contract or preference right lease subject to valid intervening interests, upon the request of the holder of any such certificate of purchase or preference right lease and upon payment of all delinquencies due thereon, provided, that all reinstatements herein authorized shall be made within four (4) years from date of the cancellation of such certificate of purchase or preference right lease; provided further, that said lands are still held by the Commissioners of the Land Office.  The Administrator or the heirsatlaw of the estate of any holder of a certificate of purchase or preference right lease, whose certificate or lease has been canceled, and who dies during the fouryear period of redemption above specified, shall have the right to redeem such certificate of purchase or preference right lease upon the conditions above set out, at any time within fourteen (14) months from the date of the death of such person who had the right to redeem such certificate or preference right lease.

Laws 1935, p. 116, § 27, emerg. eff. May 14, 1935; Laws 1936, Ex. Sess., p. 25, § 2, emerg. eff. Dec. 30, 1936; Laws 1937, p. 131, § 9, emerg. eff. March 29, 1937.

§64-92.  Sale of oil, gas or mineral leases.

The Commissioners of the Land Office are hereby authorized to sell oil and gas or other mineral leases on any of the public lands under their control and supervision whether the same was acquired by federal grant, donation, foreclosure or otherwise.  The Commissioners of the Land Office shall publish notice of the lease sale one time not less than thirty (30) days prior to the lease sale date in two newspapers authorized by law to publish legal notices.  One of the newspapers shall be published in the county where the land is located or other newspaper as authorized by Section 106 of Title 25 of the Oklahoma Statutes.  The other shall be a newspaper of general circulation in this state.  The leasing shall require and the advertisement shall specify in each case a fixed royalty to be paid by the successful bidder, in addition to any bonus offered for the lease, and all proceeds from leases shall be covered into the fund to which that shall properly belong, and no transfer or assignment of any lease shall be valid or confer any right in the assignee without the consent of the Commissioners of the Land Office in writing; provided, however, that agricultural lessees in possession of such lands shall be reimbursed by the mining lessees for all damage done to said agricultural lessees' interest therein by reason of such mining operations.  The Commissioners of the Land Office have the right to reject any and all bids for such leases.  The Commissioners of the Land Office shall provide any other notice of oil and gas lease sales to all interested parties by any means it determines is needed to attract the best competition.

Added by Laws 1935, p. 116, § 28, emerg. eff. May 14, 1935.  Amended by Laws 2003, c. 205, § 1, eff. July 1, 2003.

§6492a.  Fee on natural gas sold to state or political subdivision.

The Commissioners of the Land Office are hereby authorized to charge a fee on natural gas sold to the state or political subdivisions thereof.  Said fee shall be for the purpose of funding the administrative costs of the Commissioners of the Land Office for selling and marketing the gas.  For the fiscal year 1990 the total amount charged pursuant to the provisions of this section shall not exceed One Hundred Fortynine Thousand Seven Hundred Fifty Dollars ($149,750.00).

Laws 1989, c. 294, § 10, emerg. eff. May 24, 1989.

§64-92b.  Reservation and retention of oil, gas and other minerals under certain lands.

The Commissioners of the Land Office shall reserve and retain one hundred percent (100%) of all oil, gas and other minerals under any school lands designated as grazing lands pursuant to Section 99 of Title 64 of the Oklahoma Statutes, economic development parks pursuant to Section 13 of Title 64 of the Oklahoma Statutes, except as otherwise provided for in this section, lands acquired by deficiency judgements pursuant to Section 82 of Title 64 of the Oklahoma Statutes, lands sold on sales contract denominated as Certificate of Purchase pursuant to Section 96 of Title 64 of the Oklahoma Statutes, or any other designated tracts of land under the jurisdiction or authority of the Commissioners of the Land Office.  Except for school land sold for homesites or tracts of nonproducing foreclosed lands, the Commissioners of the Land Office shall reserve and retain one hundred percent (100%) of all oil, gas and other minerals under any designated tract of school land that is sold for any purpose.  The Commissioners of the Land Office shall reserve and retain one hundred percent (100%) of all oil, gas and other mineral interest under the jurisdiction or authority of the Commissioners that is located beneath surface acreages not under the jurisdiction or authority of the Commissioners.  Except as otherwise provided for in this section, the Commissioners of the Land Office shall not sell any oil, gas or other mineral interest under the authority or jurisdiction of the Commissioners without prior approval of the Oklahoma Legislature.

Added by Laws 1999, c. 116, § 3, eff. July 1, 1999.

§6493.  Appraisal of lands.

That the Commissioners of the Land Office are hereby authorized in their discretion to make a new and complete appraisal of such lands acquired by foreclosure of mortgages and the acceptance of warranty deeds, when such appraisal is necessary to carry out the provisions of this act.  Such appraisals shall be made by two duly appointed appraisers in order that the following points of information may be ascertained:

1.  The present fair value of all such lands.

2.  The present value of the improvements thereon.

3.  The actual condition of the improvements thereon.

4.  The type of soil on each farm, and crops for which it is best adapted.

5.  Recommendations of said appraisers as to what should be done to make said farms saleable or to increase their value fairly and economically to the state, and to make them more productive through proper soil conservation practices and improvement methods.  The cost of such appraisement, together with other necessary expenses incurred under this act, shall be paid from the funds of the Commissioners of the Land Office now available for the care of these farms and known as the Depletion and Management Fund.

Laws 1939, p. 136, § 1, emerg. eff. May 9, 1939.

§6494.  Sale of lands.

That the Commissioners of the Land Office be requested and are hereby authorized by the Legislature to offer for sale and sell all lands acquired by foreclosure of mortgages and by acceptance of warranty deeds under the rules and regulations hereinafter set out.

Laws 1939, p. 137, § 2, emerg. eff. May 9, 1939.

§6495.  Manner of sale.

All sales of real property so had, under the provisions of this act shall be made pursuant to notice by publication in a newspaper of general circulation in the county wherein the land lies, such notice shall be published in three successive issues immediately before the date of such sale; which notice shall contain the legal description of each tract to be offered for sale, and the appraised value thereof, and shall advertise that same will be sold at auction to the highest and best bidder at the front door of the courthouse; provided, however, that no tract may be sold for less than ninety percent (90%) of the appraised value, at a date and time fixed therein.  The purchaser at such sale shall be required to make a down payment of not less than ten percent (10%) of the total purchase price bid; provided, further, that such purchaser must agree personally to farm and till the soil of the farm purchased under this act for not less than five (5) years following the issuance of the certificate of purchase.

(a) All such notices and sales of land shall be conducted on geographical basis of counties.

Laws 1939, p. 137, § 3, emerg. eff. May 9, 1939; Laws 1943, p. 156, § 1, emerg. eff. April 13, 1943.

§64-96.  Sales contract - Certificate of purchase - Terms - Patent.

Such land shall be sold by the Commissioners of the Land Office on sales contract, to be denominated Certificate of Purchase, providing for initial payment of at least ten percent (10%) of the total purchase price, or in a greater sum as may be fixed by the Commissioners under the provisions of Section 1 hereof, the balance to be paid over a period of twentyfive (25) years on the amortized plan, with interest at the rate of three percent (3%) per annum, and which provides for the payment of twentyfive equal annual principal and interest installments so as to liquidate such sales contract in full at maturity.  Provided, however, that veterans who have been honorably discharged from the Armed Forces of the United States shall be permitted to purchase such land upon a basis of an initial payment of five percent (5%) of the total purchase price, the balance to be paid as above provided.

(a)  All certificates of purchase issued under this act shall include an agreement by the purchaser that he will follow such suggestions for better agricultural production and soil conservation as may be made by the Soil Conservation Division of the Commissioners of the Land Office.  All lands sold upon certificate of purchase under the provisions of this act shall be subject to taxation, and it shall be the duty of the county assessor of each county wherein said lands are situated to place all lands so sold upon the tax rolls, such taxes to be paid by the holder of the certificate of purchase.

(b)  No certificate of purchase issued under the provisions of this act shall be transferred or assigned for a period of five (5) years after the date of the issuance thereof without the written consent of the Commissioners of the Land Office, except any transfer or assignment that might be caused by inheritance or caused by devise under will or by the laws of descent and distribution.  After such fiveyear period, no transfer or assignment of any certificate of purchase shall be valid until the Commissioners of the Land Office approve the same.

(c)  Upon the full payment of the purchase price of any tract of land sold under the provisions of this act, the Commissioners of the Land Office shall immediately execute and deliver to the purchaser thereof a patent thereto in fee simple; provided, however, the Commissioners of the Land Office shall, in all cases, reserve and retain forever title to all the oil, gas and other mineral rights in and under all lands so sold.

Laws 1939, p. 137, § 4, emerg. eff. May 9, 1939; Laws 1943, p. 156, § 2, emerg. eff. April 13, 1943; Laws 1951, p. 181, § 1, emerg. eff. May 26, 1951; Laws 1999, c. 116, § 4, eff. July 1, 1999.

§6497.  Subdivision or combination of tracts.

The Commissioners of the Land Office are hereby authorized to subdivide any tract or tracts of lands, or to combine any tract or tracts of land, subject to appraisement and sale under the provisions of this act, when, in their discretion, it is deemed that such combination of any tract or tracts of land is necessary to provide a farm of sufficient size and fertility to return a livelihood to the purchaser and his family over and above his obligations to the state.

Laws 1939, p. 138, § 5, emerg. eff. May 9, 1939.

§64-98.  Repealed by Laws 1943, p. 159, § 9.

§6499.  Grazing lands  Authorization to sell  Retention of mineral rights.

The Commissioners of the Land Office of the State of Oklahoma are hereby authorized to sell all lands known or designated as grazing lands under their jurisdiction and control or hereafter coming under their control.  All sales shall be made under the rules and regulations and procedures otherwise provided by law for the sale of other lands under their jurisdiction and control; provided, however, that the Commissioners of the Land Office of the State of Oklahoma shall reserve and retain all oil, gas and minerals under said lands.

Laws 1963, c. 289, § 1, emerg. eff. June 12, 1963.

§64100.  Interest rates.

The balance of the purchase price of any and all lands sold by the Commissioners of the Land Office after the effective date of this act under sales contract shall bear interest at the rate of seven and onehalf percent (7 1/2%) per annum.  All delinquent installments, both principal and interest, shall bear interest at the rate of ten percent (10%) per annum until paid.

Laws 1963, c. 289, § 2, emerg. eff. June 12, 1963; Laws 1968, c. 310, § 1, emerg. eff. May 7, 1968; Laws 1969, c. 248, § 1; Laws 1974, c. 268, § 1.

§64101.  Trust property  Commercial, agricultural and mineral leases.

A.  The Commissioners of the Land Office are authorized to grant commercial leases and agricultural leases in trust property.

Commercial leases shall not exceed fiftyfive (55) years.  The granting of any commercial lease in excess of three (3) years shall be by public bidding at not less than fair market value.  All commercial leases shall provide for fair market value throughout the term of the lease.

Agricultural leases of trust property shall be limited to a maximum of five (5) years and shall be by public bidding at not less than fair market value.

The granting of any interest in trust property at less than fair market value or not in compliance with this section is void.

Any permanent improvement made on commercial trust property from and after the passage of this act shall revert to the trust at the end of the lease.

B.  In connection with any such leases, the Commissioners of the Land Office shall, unless otherwise exempted by the Constitution or laws of Oklahoma:

1.  Require payment of ad valorem property taxes on any improvements and structures on state school land, which would otherwise be subject to ad valorem property taxation if constructed on privately owned land; and

2.  Indemnify and hold harmless the Commissioners of the Land Office from any financial obligation related to land, financing or operation.

C.  The Commissioners of the Land Office shall refuse to accept any bid or lease on a commercial, agricultural or mineral lease where the party placing the bid is in default of any annual installment due or in violation of any provisions contained in a prior lease contract.

Added by Laws 1989, c. 173, § 4, operative July 1, 1989.

§64-111.  Appraisers - Employees - Taking commission.

Any appraiser or other employee of the Commissioners of the Land Office who shall either directly or indirectly receive a commission, or take property (either real or personal), or accept a bribe for the recommendation of any loan to be made by the Commissioners of the Land Office, or who shall directly or indirectly receive any part of the proceeds of any loan made by the Commissioners of the Land Office, or who shall willfully place a false estimate of value upon property offered to the Commissioners of the Land Office as security for a loan, with the intent to defraud the state, shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding Three Thousand Dollars ($3,000.00) and imprisonment in jail not exceeding one (1) year.

Added by Laws 1933, c. 186, p. 409, § 1, emerg. eff. July 21, 1933.  Amended by Laws 1997, c. 133, § 539, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 390, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 539 from July 1, 1998, to July 1, 1999.

§64-112.  Offering commissions or bribes - Felony.

Any person who shall offer to pay a commission, or to convey property (either real or personal), or to pay any part of the proceeds of any loan made by the Commissioners of the Land Office, or to pay a bribe to any appraiser or other employee of the Commissioners of the Land Office for the making or recommendation of a loan to be made by the Commissioners of the Land Office, shall be deemed guilty of a felony and, upon conviction, shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years, or by a fine not exceeding Three Thousand Dollars ($3,000.00) and imprisonment in jail not exceeding one (1) year.

Added by Laws 1933, c. 186, p. 409, § 2, emerg. eff. July 21, 1933.  Amended by Laws 1997, c. 133, § 540, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 391, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 540 from July 1, 1998, to July 1, 1999.

§64113.  Bribes  Duty to report  Discharge for failure to report.

It is hereby made the mandatory duty of any appraiser or other employee of the Commissioners of the Land Office who is offered a bribe, commission, or property (either real or personal), or a part of the proceeds of any loan made by the Commissioners of the Land Office, to report such offer or offers to the proper authorities for prosecution of crimes and to the Commissioners of the Land Office; it is hereby made the mandatory duty of the Commissioners of the Land Office to immediately discharge any appraiser or other employee who fails to make the report required under this section.

Laws 1933, c. 186, p. 409, § 3, emerg. eff. July 21, 1933.

§64-114.  Embezzlement - Discharge upon conviction.

The Commissioners of the Land Office shall immediately discharge any employee who shall be convicted of embezzlement of any of the funds or monies of the Land Office.

Added by Laws 1933, c. 186, p. 409, § 4, emerg. eff. July 21, 1933.  Amended by Laws 1997, c. 133, § 541, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 392, eff. July 1, 1999; Laws 2002, c. 460, § 37, eff. Nov. 1, 2002.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 541 from July 1, 1998, to July 1, 1999.

§64-115.  Records - Destroying or forging a felony.

Any employee of the Commissioners of the Land Office who shall destroy, forge, falsify, steal, mutilate, hide or intentionally misplace any of the records of the Commissioners of the Land Office, or who permits or causes such destruction, forgery, falsifying, stealing, mutilating, hiding or intentional misplacing of any of such records of the Commissioners of the Land Office, shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the State Penitentiary not exceeding five (5) years and in addition thereto shall be immediately discharged by the Commissioners of the Land Office upon the discovery of such acts.

Added by Laws 1933, c. 186, p. 409, § 5, emerg. eff. July 21, 1933.  Amended by Laws 1997, c. 133, § 542, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 393, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 542 from July 1, 1998, to July 1, 1999.

§64116.  Statutes of limitation - Prosecutions.

The prosecution for any of the felonies or offenses defined in this act shall not be barred by the statutes of limitations until three (3) years after the discovery of the act.

Laws 1933, c. 186, p. 409, § 4, emerg. eff. July 21, 1933.

§64121.  Books required  Manner of keeping.

The Commissioners of the Land Office of the State of Oklahoma shall cause to be kept in the office of said Commission the followingstyled books: "Cash Journal", "General Journal" and "General Ledger", said books to be on forms prescribed by the State Auditor and Inspector and said Cash Journal shall be kept daily by the cashier or his assistant.

The Cash Journal shall carry a detailed statement of each day's business and shall be divided into two separate classifications to be designated as follows:

Cash collections, which must show the amount of all monies received, name of payer, address, purpose and the number given the transaction by the Department, and the fund for which collected.  Cash disbursements, which must show the amount of the check issued, name of payee, address, purpose, the number of the transaction given by the Department, and the fund against which said check is drawn; also, the amount deposited with the State Treasurer, together with other information as may be required by the State Auditor and Inspector.  The Cash Journal shall be balanced daily.  The General Journal shall contain adjusting entries affecting auxiliary books or accounts carried in the General Ledger and transfer entries from said auxiliary books to the General Ledger; and, a detailed statement must be given each entry made therein.  The General Ledger is hereby classified as a control book and shall show a brief and concise statement of each account carried therein, and said accounts shall be balanced with the close of each month and said account shall include the total amount of loans outstanding; the amount invested in bonds, and the cash balance which must agree with that balance reflected by the Cash Journal and the balance credited to the Commissioners of the Land Office as shown by the Office of the State Treasurer.  No change in the form or method of keeping a record of such collection or disbursement, the General Journal and General Ledger shall be made without the written consent of the State Auditor and Inspector.  It is the purpose of this act that every transaction involving the collections and disbursements of the School Land Department shall be made a matter of daily record to be summarized at least once each month or as often as may be required by the Commissioners or the Secretary.  Said order or orders so prescribed by the State Auditor and Inspector shall be spread of record in the minutes of the Commissioners of the Land Office.

Laws 1933, c. 189, p. 413, § 1, emerg. eff. July 21, 1933; Laws 1979, c. 30, § 107, emerg. eff. April 6, 1979.

§64122.  Loans and investments - Office number.

Each loan and investment, and other transactions, except interdepartmental transactions, made by the School Land Department shall be given an office number.

Laws 1933, c. 189, p. 414, § 2, emerg. eff. July 21, 1933.

§64-123.  Cash Journal - Checks and drafts - Endorsement - Penalty.

The Cash Journal shall be balanced daily and the total of each day's receipts shall be deposited with the State Treasurer as now required by the State Depository Law.  It shall be the duty of the Commissioners of the Land Office to notify each debtor to make their checks, drafts, or other transfer of monies payable to the order of the Commissioners of the Land Office.  No person shall have authority to endorse such checks, drafts or orders for monies unless specifically authorized by a resolution of a majority of the Commissioners.  The endorsements on the checks, drafts or other evidence of transfers of monies shall be in the following words:

"Pay to the order of the Treasury of the State of Oklahoma, for credit only to the Commissioners of the Land Office", and shall be signed by the person so designated by the Commissioners of the Land Office for such purpose.  No person, firm or corporation shall cash or pay out on any such check, voucher, draft, money order or other evidence of transfers of money, or its equivalent, without said endorsements, and the endorsement of the State Treasurer appearing thereon.

Any person, firm or corporation violating this provision shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment in the State Penitentiary for a term of not more than three (3) years or both such fine and imprisonment; and shall be civilly liable to the State of Oklahoma, for the use and benefit of the fund which has sustained such loss in double the amount of the check, voucher, money order, draft or other evidence of transfer of money, so cashed or paid.

All checks or vouchers drawn against any Special Agency Account by the Commissioners of the Land Office shall be issued only by the principal fiscal officer upon written application of the head of the division of the School Land Department, said check or voucher shall be signed in the name of the Commissioners of the Land Office by the Secretary or in his absence by the Assistant Secretary and shall be countersigned by the principal fiscal officer.  The form of check or voucher shall be prescribed by the State Treasurer and shall indicate on its face the purpose for which drawn, the amount and the account to which chargeable; and, no check shall leave the office until protected by some suitable protectograph.  The checks shall be issued in triplicate, the original to be given to the payee, the duplicate to be delivered to the head of the division who made application for said check, and the triplicate shall remain in the files in the office of the principal fiscal officer to become a part of the permanent records.

Added by Laws 1933, c. 189, p. 414, § 3, emerg. eff. July 21, 1933.  Amended by Laws 1979, c. 30, § 108, emerg. eff. April 6, 1979; Laws 1997, c. 133, § 543, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 394, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 543 from July 1, 1998, to July 1, 1999.

§64124.  Receipts  Form.

The cashier and/or his assistants shall issue individual receipts for all checks, drafts, money orders and monies, or the equivalent thereof, received by the Department.  The form of the receipt shall be prescribed by the State Auditor and Inspector and shall be in triplicate, the original thereof to go to the payer of the monies, the duplicate shall be delivered to the head of the Department for which the funds covered by the receipt were collected, and the triplicate shall remain in the office of the cashier to be made a part of the permanent records.  The receipt shall specifically state the purpose for which the monies were received.

Laws 1933, c. 189, p. 415, § 4, emerg. eff. July 21, 1933; Laws 1979, c. 30, § 109, emerg. eff. April 6, 1979.

§64125.  Record books of divisions.

It shall be the duty of each and every head of the several divisions of the Department to keep in record book, the forms of which shall be prescribed by the State Auditor and Inspector, a correct record of the business transactions of the division over which he or she has charge.

Laws 1933, c. 189, p. 416, § 5, emerg. eff. July 21, 1933; Laws 1979, c. 30, § 110, emerg. eff. April 6, 1979.

§64126.  Handling of mail  Entry on reception record  Disposition of checks, drafts and money  Earnest money checks.

The Secretary to the School Land Commission shall cause all mail received by the Department to be opened by some employee designated by the Secretary in writing, assisted by two other employees not connected with the cashier's office whose duty shall be to examine all incoming mail and make a proper duplicate record of all monies therein received; the original copy to be delivered to the Secretary and the duplicate delivered to the cashier.  The entries on such reception record shall be made at the time of the opening of the letters and when completed shall be signed by the maker and witnessed by the employees assisting, who must also sign.  All checks, drafts, money orders and monies or the equivalent thereof, together with duplicate reception record, shall be immediately and forthwith delivered to the cashier who shall give his receipt therefor by signing the original copy of the reception record, and shall make proper entries on the record as provided above.  No checks, drafts, or vouchers shall be cashed out of any funds held by the Commissioners of the Land Office.  The Secretary to the Commissioners of the Land Office and the cashier are charged jointly and severally with the proper keeping and it is hereby made their duty to see that the above and foregoing reception records are correctly kept.  The provisions of this section shall not apply to checks tendered as earnest money with sealed bids.  Sealed bids shall not be opened until hour and date designated for such bid opening.  Checks tendered as earnest money shall not be deposited unless accepted by the Commissioners.

Laws 1933, c. 189, p. 416, § 6, emerg. eff. July 21, 1933; Laws 1972, c. 168, § 1, emerg. eff. April 7, 1972.

§64127.  Mail - Duty of person receiving.

Any person receiving mail pertaining to the affairs of the Commissioners of the Land Office shall immediately upon its receipt deliver the same to the Secretary or the proper person designated by him as provided in Section 6.

Laws 1933, c. 189, p. 416, § 7, emerg. eff. July 21, 1933.

§64128.  Double entry set of books.

It is the intention and purpose of this act to set up within the School Land Department a double entry set of books which will intercheck with each other and provide an internal check on the transactions of the Department, and the State Auditor and Inspector is hereby required and it is hereby made his mandatory duty to prescribe the proper forms of double entry system of books herein designated, which shall be installed by the Commissioners of the Land Office.

Laws 1933, c. 189, p. 416, § 8, emerg. eff. July 21, 1933; Laws 1979, c. 30, § 111, emerg. eff. April 6, 1979.

§64129.  Auditor of the Commissioners of the Land Office - Duty.

It is hereby made the mandatory duty of the Auditor of the Commissioners of the Land Office, whose office is hereinafter created, to present to the Commissioners of the Land Office at their regular meeting a summarized statement of all cash transactions for the period of time beginning at the close of the day prior to the last meeting date and ending at the close of the day next preceding the meeting of the said Commissioners of the Land Office, or any other day's business that the Commission may require.  The Auditor shall assist and supervise other employees of the Department in the keeping of all subsidiary or auxiliary books of original entry and shall make all transfers of entries through the General Journal to the General Ledger at the close of each month.  When the books of original entries have been posted to the General Ledger at the close of each month, the Auditor is required to balance the General Ledger and submit his report to the Commissioners of the Land Office at their first meeting to be held the following month, showing the status of each and every account carried in the General Ledger.  At the close of each fiscal year ending June 30th, said Auditor shall render his report to the Commissioners of the Land Office after the books have been balanced for said fiscal year, showing the total amount of assets and liabilities held by the Department, and showing a revenue statement reflecting all receipts and disbursements together with losses and gains for said fiscal year; also, a statement of analysis of all lands, loans, bonds and coupons, contracts and judgments held by the Department.  It shall also be the duty of said Auditor to at least once each fiscal year check or make an audit of the bond and investment registry to be kept by the Commission and compare the transactions shown therein with the cash transactions shown in the Cash Journal to ascertain whether or not the proper amount of monies covering maturity of both interest and principal has been collected and deposited.  It shall also be his duty by physical count to compare the bonds and coupons and such other securities, if any, held by the School Land Department with the entries recorded in said bond investment registry; and, shall furnish the Commission a schedule of such bonds and other securities held in the form of an investment showing the fund to which said bonds or securities are credited.

Laws 1933, c. 189, p. 416, § 9, emerg. eff. July 21, 1933.

§64130.  Auditor - Qualifications - Salary.

For the purpose of enabling the Commissioners of the Land Office to keep a correct and accurate system of accounting at all times, the Commissioners of the Land Office shall employ an Auditor at a salary not to exceed Three Thousand Six Hundred Dollars ($3,600.00) per annum.  Said Auditor must be a competent, qualified and experienced accountant, and must have had special training and experience in either county or state auditing, or be thoroughly familiar with the system of accounting established in state departments.

Laws 1933, c. 189, p. 417, § 10, emerg. eff. July 21, 1933; Laws 1937, p. 132, § 11, emerg. eff. March 29, 1937.

§64131.  Bond - Contents of.

The said Auditor shall execute a good and sufficient bond in a sum not less than Ten Thousand Dollars ($10,000.00), signed by some surety company authorized to do business in the State of Oklahoma and to be approved by the Commissioners of the Land Office.  Said bond shall be in the name of the State of Oklahoma and for the use and benefit of the Commissioners of the Land Office, an additional bond may be required by the Commissioners of the Land Office as shall be deemed necessary to protect said office against any losses which may be sustained by reason of the negligence or any failure on the part of said auditor to perform any of the duties of his office, and for any misappropriations or misapplication of any funds or securities or thing of value belonging to said Commissioners of the Land Office.

Laws 1933, c. 189, p. 417, § 11, emerg. eff. July 21, 1933.

§64-132.  Failure to comply with act - Punishment.

This act shall be strictly complied with and if any official or employee of the Commissioners of the Land Office fails or neglects to comply with the provisions herein, or if any official or employee transacts any business of the Department contrary to the provisions herein, he shall be deemed guilty of a felony and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) and by imprisonment in the State Penitentiary for a term of not less than three (3) years nor more than ten (10) years or by both such fine and imprisonment.

Added by Laws 1933, c. 189, p. 418, § 13, emerg. eff. July 21, 1933.  Amended by Laws 1997, c. 133, § 544, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 395, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 544 from July 1, 1998, to July 1, 1999.

§64151.  Acquisition of title by Land Office  Removal from tax rolls - Duties of county treasurers.

Upon the acquirement of the legal title of any lands by the Commissioners of the Land Office, either by cancellation of the certificate of purchase, foreclosure of mortgage, warranty deeds, or otherwise, the Secretary to the Commissioners of the Land Office shall certify such fact to the county treasurer of the county in which such lands are situated, and upon such certification it shall be the mandatory duty of the county treasurer of such county to remove said lands from the taxable property list, and to strike from the record or make proper notation upon the books and records of such county treasurer that all delinquent taxes assessed and charged against said lands, and all tax certificates and tax deeds based upon such delinquent taxes, are canceled and nullified.  Any county treasurer of this state who fails and refuses to comply with the requirements and provisions of such certification by the Secretary, and of this section, shall render himself subject to ouster from office and shall be liable upon his official bond for any damage that may be caused by the state by his neglect and omission.  The recordation in the office of the proper county clerk of any sheriff's deed to the State of Oklahoma as grantee or of any warranty deed given to the State of Oklahoma in settlement of mortgage indebtedness, or the cancellation of any certificate of purchase, when certified by the Secretary to the Commissioners of the Land Office to the proper county treasurer, shall ipso facto cancel all delinquent taxes on the real estate involved, and shall likewise cancel all outstanding tax certificates or tax deeds based upon taxes levied subsequent to the recordation of the mortgage to the Commissioners of the Land Office, or subsequent to the issuance of the canceled certificate of purchase by the Commissioners of the Land Office.

Laws 1935, p. 116, § 29, emerg. eff. May 14, 1935; Laws 1937, p. 132, § 10, emerg. eff. March 29, 1937.

§64-152.  Repealed by Laws 1965, c. 418, § 2, eff. July 7, 1965.

§64-153.  Repealed by Laws 1965, c. 418, § 2, eff. July 7, 1965.

§64153.1.  Recordation of instruments  Fees.

All instruments, except mortgages, vesting any right, title or interest in lands or minerals and mineral rights, in the Commissioners of the Land Office, and all instruments to adjust any defect or irregularity in or to remove any cloud on the title to such lands or minerals or mineral rights owned by the state, and all notices and orders issued by the Commissioners of the Land Office and proofs of publication thereof shall be filed and recorded by the proper officers of all counties of the State of Oklahoma at the request of the Commissioners of the Land Office without any filing or recording fee being charged therefor.

Laws 1965, c. 418, § 1, emerg. eff. July 7, 1965.

§64154.  Record of proceedings  Approval  Certification of validity of proceedings  Number of concurring members required.

A permanent minute record shall be kept of all proceedings had by the Commissioners of the Land Office.  No action of the Commissioners of the Land Office shall be valid unless voted by at least three members.  No action heretofore taken, or which may hereafter be taken by the Commissioners of the Land Office, may be rescinded except by a threefifths (3/5) vote of the full membership of the Board of Commissioners of the Land Office.  The Commissioners of the Land Office shall approve the minutes of each Board meeting at the next succeeding meeting, and the attorney for the Department shall prior to each Board meeting certify to the validity of the proceedings taken by the Commissioners of the Land Office at their last preceding meeting.

Laws 1935, p. 117, § 31, emerg. eff. May 14, 1935; Laws 1976, c. 84, § 1, emerg. eff. May 3, 1976.

§64155.  Auditor - Duties - Financial statement.

It is hereby made the mandatory duty of the Auditor of the Commissioners of the Land Office to submit to the Commissioners of the Land Office at the close of each month, a statement of all assets and liabilities owned by the Department and at the close of each fiscal year ending June 30th, submit a detailed financial statement, together with a schedule of all assets owned and held by the Department.  The Secretary shall, not later than the fifth day of each regular session of the Legislature, submit a detailed financial statement to the Governor and to the Legislature for the biennium ending June 30th, preceding such regular session of the Legislature, reflecting all assets and liabilities owned and held by the Department.  The Secretary shall, not later than the fifth day of each regular session of the Legislature submit a detailed financial statement to the Governor and to the Legislature for the biennium ending June 30th, preceding each regular session of the Legislature, reflecting all assets and liabilities owned and held by the Department at the close of said period, profits made and losses sustained, together with a detailed schedule of all lands, loans, bonds, and coupons, contracts and judgments owned and held by the Department.

Laws 1935, p. 117, § 32, emerg. eff. May 14, 1935.

§64156.  School Land Department  Audit.

The accounts and records of the State School Land Department shall be audited annually by an Oklahoma certified public accountant.  The audit and the return thereof shall contain a statement of inventory of all property owned by the State School Land Department, together with the appraised value thereof.  A commission consisting of the Governor, the President Pro Tempore of the Senate, and the Speaker of the House is hereby authorized to contract for such audits.  Copies of the audits shall be filed with the Governor, the Commissioners of the Land Office, the State Senate, and the House of Representatives, in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1933, c. 91, p. 168, § 12.  Amended by Laws 1937, p. 133, § 1, emerg. eff. May 14, 1937; Laws 1996, c. 290, § 11, eff. July 1, 1996.

§64-157.  False statements or affidavits - Perjury.

Any person who shall execute or make any sworn statement or affidavit containing false information in connection with any loan, lease, sale or contract made or to be made by the Commissioners of the Land Office shall be guilty of the felony of perjury and upon conviction thereof in a court of competent jurisdiction shall be punished by a fine not to exceed Three Thousand Dollars ($3,000.00) or by imprisonment in the State Penitentiary not exceeding five (5) years or by both such fine and imprisonment.

Added by Laws 1935, p. 117, § 33, emerg. eff. May 14, 1935.  Amended by Laws 1997, c. 133, § 545, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 396, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 545 from July 1, 1998, to July 1, 1999.

§64158.  Construction of act.

The provisions of this act are severable, and if any section, part or portion hereof shall be held unconstitutional, void, invalid or inoperative the invalidity of such section, part or portion shall not affect or impair any of the remaining sections, parts or portions thereof.

Laws 1935, p. 117, § 34, emerg. eff. May 14, 1935.

§64159.  Orders of Commissioners  How enforced.

In all actions wherein an order of the Commissioners of the Land Office shall become final, and thereafter, when said order is certified by the Secretary to the Commissioners, to the sheriff of the county in which the land involved is situated, it shall be the duty of said sheriff to enforce said order in the same manner as orders from the district court are enforced.

Laws 191011, c. 44, p. 88, § 3, emerg. eff. March 4, 1911.

§64160.  Suits.

The Commissioners of the Land Office are hereby authorized and empowered to bring or defend suits in the name and on behalf of the State of Oklahoma in all matters affecting the public lands of the state, and in all matters affecting the loaning, investing or collecting of school land and state land monies, of, and belonging to the state; and it shall be the duty of the Attorney General of the state to represent the Commissioners of the Land Office, and the state in the prosecution or defense of any suit or action so instituted, brought or defended; provided, this act shall not abolish the office of Law and Executive Clerk of the Commissioners of the Land Office, which was created by Chapter 211, of the Session Laws of 1919.

Laws 191011, c. 44, p. 88, § 4, emerg. eff. March 4, 1911; Laws 1923, c. 27, p. 38, § 1, emerg. eff. March 28, 1923.

§64161.  Style of act.

The style and legal title of this act shall be:  Rules for administration and management of the lands, funds and assets held in trust by the Commissioners of the Land Office.

Laws 1933, c. 91, p. 162, § 1.

§64162.  Lands purchased under mortgage foreclosure  Report to Governor.

The Secretary to the Commissioners of the Land Office shall, at the close of each year, report to the Governor the legal descriptions and the number of acres of all lands purchased by the state under and by reason of mortgage foreclosures, including the amount of the original loan on each of said tracts, the earnings from said lands, and the amount sold for.

Laws 1915, c. 93, p. 146, § 6.

§64162.1.  Checks, warrants or vouchers - Remaining unpaid for 3 years.

All checks, vouchers or warrants heretofore or hereafter issued by the Commissioners of the Land Office in payment of any obligation of the state which shall for any cause remain unpaid and outstanding for a period of three (3) years shall be canceled.  Where the identity of the account originally charged cannot now be ascertained, the amount of such cancellation shall revert to and be credited to the common school fund of the state.  Where the account originally charged can be identified the cancellation shall have the effect of restoring to the account the amount theretofore charged.

Laws 1949, p. 437, § 1, emerg. eff. June 2, 1949.

§64162.2.  Rental, lease or use of any building, office or space authorized.

The Commissioners of the Land Office may expend funds for rental, lease, or use of any building, office, or space.

Laws 1961, p. 649, § 3; Laws 1970, c. 270, § 1.

§64-162.3.  Renumbered as § 12 of Title 80.

§64-162.4.  Renumbered as § 13 of Title 80.

§64163.  Borrowers  Payment of taxes.

All borrowers in real estate mortgages made by the Commissioners of the Land Office after the effective date of this act shall be required, by the Commissioners of the Land Office, to pay all real estate taxes upon the lands mortgaged to said department within two (2) years from the date that such taxes may become due, and shall also be required to pay within such time all personal taxes that may be levied and assessed against them within the county where the land covered by such mortgage, is situated.  In the event that any such borrower shall become delinquent as much as two (2) years in the payment of such real or personal taxes, then it is hereby made the mandatory duty of the Commissioners of the Land Office to order and direct the foreclosure of such mortgage.  Provided that the provisions of this section shall apply only to three percent (3%) amortization loans as may be made by the Commissioners of the Land Office after the effective date of this act.

Laws 1941, p. 294, § 1, emerg. eff. April 17, 1941.

§64164.  Extensions - Not granted unless taxes paid.

The Commissioners of the Land Office are hereby prohibited from granting an extension to any borrower upon any three percent (3%) amortization loan upon consideration of an assignment of rents, unless and until such borrower furnishes a certificate from the county treasurer of the county wherein the mortgaged land lies, showing that the real estate taxes assessed against the security of the state, as well as the personal taxes of the borrower, are paid up to the date of granting such extension.

Laws 1941, p. 294, § 2, emerg. eff. April 17, 1941.

§64165.  Report of status of taxes.

It is hereby made the duty of all borrowers of the School Land Department, both under three percent (3%) and five percent (5%) loans, to report to the Commissioners of the Land Office before the 15th day of April in each calendar year the status of the taxes upon the lands mortgaged to the School Land Department, and also the status of all personal taxes as may be assessed against any such borrower, and upon all such mortgages wherein the borrower fails to make such report, as required herein, the Commissioners of the Land Office shall request and secure from the various county treasurers of the State of Oklahoma a report covering the conditions of such tax payments, it being the intention of this provision to require the Commissioners of the Land Office to secure current information as to the tax condition affecting each and every tract of land as may be mortgaged to the state, as well as to the personal taxes that may be assessed against each of the state's borrowers.  It is hereby made the mandatory duty of the various county treasurers of the state to promptly furnish, without charge, such information and certificate that taxes have been paid, as required herein, upon the request of the Commissioners of the Land Office, or the borrower.

Laws 1941, p. 294, § 3, emerg. eff. April 17, 1941.

§64166.  Certificates of purchase - Payment of taxes.

Upon all lands as may be sold by the Commissioners of the Land Office, under certificates of purchase, after the effective date of this act, the purchaser and holder of such certificate of purchase shall likewise be required to keep his real and personal taxes paid within one (1) year from the time that such taxes may become due, and all such certificate of purchase holders shall likewise report to the Commissioners of the Land Office on or before the 15th day of April in each calendar year the status of the taxes upon the land covered by such certificates of purchase, and also the status of all personal taxes as may have been assessed against any such certificate of purchase holder.  Upon all such certificates of purchase wherein the holders fail to furnish a certificate of the county treasurer, as required herein, the Commissioners of the Land Office shall request and secure from the various county treasurers of the state of Oklahoma a report covering the status of such taxes, it being the intention by this provision to require the Commissioners of the Land Office to secure current information as to the tax condition affecting each and every tract of land as may be hereafter sold by the Commissioners of the Land Office under certificate of purchase. In the event that any such purchaser shall permit his real estate taxes on the lands covered by his certificate of purchase, or his personal taxes, to become delinquent as much as one year, then it is made the mandatory duty of the Commissioners of the Land Office, after proper notice, as otherwise provided by law, to cancel such certificate of purchase after the effective date of this act.

Laws 1941, p. 295, § 4, emerg. eff. April 17, 1941.

§64-181.  Certain lands to be sold.

The Commissioners of the Land Office shall dispose of, sell and convey, subject to the limitations, exceptions, conditions, rules, regulations and instructions, provided by law, except where same is embraced in any reservation specifically reserved from sale for any special purpose, all the following enumerated and described school and public lands of this state:

All lands owned by this state, reserved, granted, and taken in lieu of sections numbered sixteen, thirty-six, thirteen and thirty-three and known as indemnity lands:  Provided, that when such lands or any part thereof are sold and conveyed, the proceeds derived therefrom shall be prorated among the several funds as their interest may appear, and used as provided by law; also all lands embraced in sections numbered thirty-three in that part of the state formerly known as Oklahoma Territory, and granted to the state for charitable and penal institutions and public buildings:  Provided, further, that all the money derived from the sale of any or all of such lands, shall be apportioned and disposed of as may be provided by law; also all lands granted to this state by the United States under and by virtue of Section 12 of the Enabling Act for the following purposes, namely: for the benefit of the Oklahoma University, two hundred fifty thousand (250,000) acres; for the benefit of Oklahoma State University, two hundred fifty thousand (250,000) acres; for the benefit of the University Preparatory School, one hundred fifty thousand (150,000) acres; for the benefit of Langston University, one hundred thousand (100,000) acres; for the benefit of the normal schools now established or hereafter to be established, three hundred thousand (300,000) acres.  Provided, that all money derived from the sale of any of such lands shall be invested for the state in trust, and interest thereon shall be used exclusively and as above apportioned in the support and maintenance of such schools.  Provided, further, that if any tract, part or parcel of any of the land enumerated and described in this section, was or shall be returned to the Commissioners of the Land Office by a board of appraisers thereof, including those tracts of land embraced in sections numbered thirteen, sixteen and thirty-six, and otherwise herein reserved from sale, that are now platted and occupied and leased directly from the State of Oklahoma for townsite purposes, as being more valuable for townsite than for agricultural purposes, then such tract, part or parcel of such land shall be by the Commissioners of the Land Office reserved from sale and disposed of under the terms of this article:  Provided, further, that where any part of any of the above enumerated and described lands are known to be valuable for mineral, including gas or oil, such part of said lands shall not be sold prior to January 1, 1915.

R.L. 1910, § 7144.  Amended by Laws 1998, c. 246, § 28, eff. Nov. 1, 1998.

§64182.  Disposition of proceeds.

All proceeds of the sale of such land described in the preceding section shall be sacredly preserved for the use and benefit of the several funds, institutions, and purposes for which said land was granted by the United States to the State of Oklahoma, under the provisions of the Enabling Act, and of any other Acts of Congress, and by the Constitution, for the uses and purposes, and upon the conditions and under the limitations for which the same was granted and the money resulting from such sale shall be handled, disposed of and used by the state in like manner as the other monies belonging to the said several funds under the laws of this state.

R.L. 1910, § 7145.

§64183.  Limitations of purchase.

No person shall be permitted to purchase more than one quarter section of land under the provisions of this article, except as provided by the terms of the Enabling Act:  Provided, however, that the land granted to the state under and by virtue of Section 12, of the Enabling Act, commonly called "new college lands" shall be classified by the Commissioners of the Land Office from the appraisement heretofore made as agricultural and grazing lands.  All of said land which has of its surface twelve and onehalf percent (12 1/2%) or more and less than thirtyseven and onehalf percent (37 1/2%) that is tillable, productive and suitable for farming purposes, shall be classified as Class A, and said class of grazing lands shall be sold in tracts not to exceed one section; and all land having less than twelve and onehalf percent (12 1/2%) of its surface that is tillable, productive and suitable for farming purposes, or that is rough, mountainous or barren, shall be classified as Class B, and sold in tracts not to exceed two (2) sections, if in the opinion of the Commissioners of the Land Office it is deemed best and proper.

R.L. 1910, § 7146.

§64184.  Preference right of lessees.

Any lessee holding a preference right lease on any of the lands described in the first section of this article, same being Section 33 and indemnity shall have the preference right to purchase all of the lands so leased by him at the highest bid at the time of the sale, or in case of no bid, then to take the same at the appraised value.

R.L. 1910, § 7147; Laws 1915, c. 210, § 5, emerg. eff. April 2, 1915.

§64185.  Record for taxation  Tax sales.

The Commissioners of the Land Office shall, as soon as possible, after the sale of lands, transmit to the clerk of each county in which any lands mentioned in this article have been sold, a detailed description of each parcel of the land so sold and the names of the purchaser, and the clerk shall extend the same upon the tax rolls for the purpose of taxation, and the same shall thereupon become subject to taxation the same as other lands and the taxes assessed thereon collected and enforced in like manner as against other lands:  Provided, however, that the purchaser, at a tax sale of any such lands sold for delinquent taxes shall acquire, by virtue of such purchase only such rights and interest as belong to the holder and owner of the certificate of sale issued by the Commissioners of the Land Office under the provisions of this article and the right to be substituted in the place of the holder and owner of such certificate of sale as the assignee thereof; and upon a production to the proper officer of a tax certificate given upon such tax sale, in case such lands have been redeemed, such tax purchaser shall have the right to make any payment of principal or interest then in default upon such certificate of sale as the assignee thereof.  But no tax deed shall be issued upon any tax certificate procured under the provisions of this article, while legal title of said lands remains in the State of Oklahoma.

R.L. 1910, § 7148.

§64186.  Cancellation of certificate  Redemption.

Whenever a certificate for the sale of any of said lands has been canceled, it shall be the duty of the Commissioners of the Land Office to notify the clerk of the county in which such lands are located of said cancellation and thereafter such lands shall not be listed for taxation but in the event of the redemption of any such lands the party making such redemption shall pay as taxes and in addition to all other charges an amount equal to the taxes last levied thereon for each year such land was not listed for taxation, together with such interest and penalty as would have been charged if the same had been regularly listed and taxed.

R.L. 1910, § 7149.

§64187.  Lien  Certificate of purchase  Patents  Interest on deferred payments.

The state shall have first lien upon all lands sold, together with all improvements and appurtenances thereunto belonging, until all payments, both principal and interest are made thereon; and upon such payments being made, the Commissioners of the Land Office shall in forms of law execute to each purchaser, as in this article provided, a patent in fee simple; provided, that a certificate of purchase reciting the conditions of such purchase shall be issued to every purchaser under this article immediately upon execution of the contract of purchase, and such certificate of purchase shall be entitled to record, as evidence of the same, under the provisions of the law of conveyance.  Provided that it shall be the duty of the tax assessor of each county wherein said lands are situated to place on the tax rolls all lands held under said certificate of purchase; said taxes to be paid by the purchaser named in said certificate of purchase or said purchaser assignee.

Provided, that the Commissioners of the Land Office shall charge five percent (5%) interest upon any deferred payments and interest after the same have become due and payable.

R.L. 1910, § 7152; Laws 1916, c. 36, p. 96, § 2; Laws 1933, c. 91, p. 163, § 7.

§64188.  Lessee, not purchasing, to be paid for improvements.

Upon the sale of such lands as provided herein, if any lessee having preference right to purchase, fails or refuses to pay the highest bona fide bid thereon, then upon said lessee's fixing a date at which time he will surrender possession of said property, the purchaser shall pay to the Commissioners of the Land Office, or their authorized agent, to reimburse the lessee having such preference right, the appraised value of all such improvements, as defined herein, and all purchasers of land sold under this article shall pay to said Commissioners or their authorized agent the appraised value of all of the improvements upon said land to reimburse the lessee having such preference right to said value; and upon possession being given by the lessee, the Commissioners of the Land Office shall immediately pay to him the value of all such improvements paid to them by such purchaser.

R.L. 1910, § 7153.

§64189.  Payments  Resale.

In addition to the value of the improvements, five percent (5%) of the purchase price of the land shall be paid, at the time of the sale, except where the land sells for less than One Thousand Dollars ($1,000.00),in which case the initial payment shall be Fifty Dollars ($50.00) on any quarter section.  The remainder of the purchase price may be paid in forty equal annual payments, with interest at the rate of five percent (5%) per annum; provided, that after the expiration of one (1) year, the purchaser may at any time make any or all deferred payments, both principal and accrued interest; provided further, that the purchaser shall not be permitted to sell the land so purchased until the end of one (1) year from the date of purchase to any person or persons owning more than one section, according to the United States survey.

R.L. 1910, § 7154; Laws 1915, c. 210, § 6, emerg. eff. April 2, 1915.

§64190.  Improvements on lands sold - Requirements.

Improvement Required.  The purchaser of any land, sold under the provisions of this article, shall be required to establish and maintain valuable, lasting and permanent improvements other than fencing, together with tillage of same upon lands so purchased, and if the land purchased is grazing land, he shall not be required to establish and maintain valuable, lasting and permanent improvements, other than fencing, thereon before he shall acquire title from the state to any of the land so purchased; and purchasers of said lands shall be limited in purchase of said lands to said lands, and shall not exceed the above mentioned maximum amounts, respectively, of either agricultural or grazing lands; and such purchaser shall take such land subject to such restrictions and conditions.  Violations of this provision shall work a forfeiture of said lands, together with the appurtenances thereunto belonging, and the same shall then escheat to the state upon proof of a violation of the conditions herein provided.  Provided, that whenever the holders of any certificate of purchase of any state or school lands shall surrender the same to the Commissioners of the Land Office, with the request to have the same divided into two or more certificates, it shall be lawful for the Commissioners to issue the same; provided, further that no new certificate shall issue while there is due and unpaid any interest, principal or taxes on the principal certificate of same when in any case where the Commissioners of the Land Office shall be of the opinion, after examination of the land if necessary, that the security will be impaired and endangered by the proposed division and a fee of One Dollar ($1.00) for each certificate so issued shall be paid by the applicant, such fee to be a part of the expense fund of the Commissioners of the Land Office.

R.L. 1910, § 7155; Laws 1915, c. 210, § 7, emerg. eff. April 2, 1915.

§64191.  Transfer of purchaser's rights.

Any purchaser of lands under the provisions of this act shall have the right to transfer or assign all his rights, title and interest in and to such lands, and such assignments shall be in form and executed and acknowledged as required under the laws governing conveyances; provided, before delivery of patent, such assignment, to be valid, shall be duly recorded in a proper book, kept for that purpose by the Commissioners of the Land Office; and provided, further, that where the purchaser of such lands has a husband or wife, such husband or wife shall join in the assignment of any such contract.  Upon the sale and transfer of the interest of a holder of a certificate of purchase in and to the land covered thereby, if the same is approved by the Commissioners of the Land Office, and upon the payment of any principal or interest due to date of transfer, and the surrendering of the certificate of purchase transferred, the Commissioners of the Land Office shall issue and deliver to the transferee a new certificate of purchase upon the execution by the transferee of a new certificate of purchase note for the deferred payments, and the note, executed by the holder of the certificate of purchase transferred, shall be canceled and surrendered to him.

R.L. 1910, § 7156; Laws 191011, c. 44, p. 87, § 1; Laws 1915, c. 210, § 8, emerg. eff. April 2, 1915.

§64192.  Conditions imposed follow land.

All purchasers, lessees, or holders of any of the public lands of this state, shall take the same subject to the conditions of this article; and all certificates, contracts or written evidence issued to any purchaser shall recite that the same is taken and accepted subject to all the conditions of this article.

R.L. 1910, § 7157.

§64193.  Sale of land in or near city.

The Commissioners of the Land Office shall reserve from sale, any lands lying near or within the limits of any city or town, which may have a greater value than for farming purposes, by being platted and sold as town lots, acreage tracts, or public parks; and said Commissioners shall cause said lands to be surveyed, platted, appraised and sold at public auction for such purposes, and the lessee shall have the preference right to buy at the highest and best bid.

R.L. 1910, § 7161.

§64194.  Advertisement.

Before selling any public, state or school lands, the Commissioners of the Land Office shall advertise the fact that such sale shall be had by publication in four consecutive issues of at least one weekly newspaper of general circulation in the county in which said lands are situated.  Such notice shall state the time, place and terms of sale, give a brief description of the land and improvements, and of the appraised value of the land and the appraised value of the improvements, and state that any further information that is desired may be obtained by addressing the Secretary to the Commissioners of the Land Office.

Laws 1916, c. 36, p. 96, § 1.

§64195.  Lease or sale to commercial clubs  Terms.

That any commercial club, chamber of commerce, or other similar organization, incorporated under the laws of the State of Oklahoma, of any city, town or village of the State of Oklahoma, shall be permitted to lease or purchase land from the Commissioners of the Land Office of the State of Oklahoma, under the same rules and regulations as other lessees or purchasers of state land:  Provided that said land so leased or purchased must be located within one (1) mile of the corporate limits of said city, town or village, provided, that not more than three hundred twenty (320) acres of said land shall be leased or sold to such organization in any city, town or village.

Laws 191011, c. 50, p. 126, § 1, emerg. eff. March 6, 1911.

§64196.  Time limitation on deferred payments - Interest rates.

The balance of the purchase price of lands sold by the Commissioners of the Land Office after the effective date of this act under sales contract, to be denominated, certificate of purchase, shall be paid over a period to be fixed by the Commissioners of the Land Office not to exceed twentyfive (25) years, on an amortized plan, with interest at the rate of four percent (4%) per annum, payable semiannually, providing for the payment of principal and interest installments so as to liquidate such sales contract in full at maturity.  All delinquent installments, both principal and interest, shall bear interest at the rate of six percent (6%) per annum until paid.

Laws 1961, p. 491, § 1, emerg. eff. July 12, 1961.

§64-211.  Repealed by Laws 1943, p. 159, § 9.

§64-212.  Repealed by Laws 1943, p. 159, § 9.

§64-213.  Repealed by Laws 1943, p. 159, § 9.

§64214.  Officers - Misdemeanor.

The failure or neglect or refusal of the officers of the Land Office to comply with the provisions of this act, shall be deemed a misdemeanor, and they shall forfeit their office.

Laws 192324, c. 57, p. 71, § 4, emerg. eff. March 25, 1924.

§64215.  Waiver of interest on delinquent interest and rentals due on mortgages, certificates of purchase, and preference right leases.

The Commissioners of the Land Office of the State of Oklahoma are hereby authorized, empowered and directed to accept payment of delinquent interest due on any mortgage or certificate of purchase, without charging or adding thereto any interest on such delinquent interest, whether such delinquent interest be represented by coupons or notes, or by mortgages wherein the principal has matured, but all interest coupons have been paid; and the Commissioners of the Land Office are hereby further authorized, empowered and directed to accept the payment of delinquent rentals on preference right leases without charging or adding thereto any interest on such delinquent rentals, and that all penalty interest in excess of five percent (5%) as provided in any note, mortgage, contract of purchase, or lease, should be waived by the Commissioners of the Land Office in accepting delinquent payments due thereon.

Laws 1937, p. 134, § 1.

§64216.1.  Certificates of purchase - Cancellation.

Any certificate of purchase contract heretofore or hereafter issued by the Commissioners of the Land Office covering public lands of the State of Oklahoma, shall be subject to cancellation upon delinquency of any annual installment of either principal or interest, delinquency of any ad valorem or personal taxes constituting liens against the land covered thereby, or upon violation of any of the provisions of the certificate of purchase contract.  The Commissioners of the Land Office shall, in each calendar year, request and obtain from the county treasurer of the county in which any public lands covered by certificates of purchase contracts are located, a report showing the status of all ad valorem and personal taxes constituting liens against such lands.  It is hereby made the mandatory duty of any county treasurer of this state, when requested by the Commissioners of the Land Office, to furnish without cost the status of any ad valorem and personal taxes constituting liens against lands covered by certificates of purchase contracts.

Laws 1943, p. 157, § 1, eff. April 13, 1943.

§64216.2.  Delinquent installments - Interest.

All delinquent installments of both interest and principal on certificates of purchase contracts issued in connection with sales made after the effective date of this act shall bear interest at the rate of three percent (3%) per annum from the date of maturity until paid.

Laws 1943, p. 157, § 2, eff. April 13, 1943.

§64216.3.  Certificates heretofore issued.

The Commissioners of the Land Office are hereby authorized and directed at their discretion to cancel any certificate of purchase contract heretofore or hereafter issued by the Commissioners of the Land Office covering public lands of the State of Oklahoma where the lawful owner of such certificate of purchase contract is or shall be in default of any annual installment due thereon or upon violation of any of the provisions contained in such certificate of purchase contract:  Provided, that it shall be the mandatory duty of the Commissioners of the Land Office from and after the expiration of one (1) year subsequent to the effective date of this act to cancel any certificate of purchase contract issued or to be issued in connection with a sale of public lands made after May 9, 1939, where the lawful owner of the certificate of purchase contract is or shall be in default of any annual installment due thereon for a period of two (2) years.

Laws 1943, p. 157, § 3, eff. April 13, 1943.

§64216.4.  Sales prior to April 17, 1941.

The Commissioners of the Land Office are hereby authorized and directed, and it shall be their mandatory duty, to cancel any certificate of purchase contract heretofore or hereafter issued by the Commissioners of the Land Office covering public lands of the State of Oklahoma in connection with sales made prior to April 17, 1941, where the lawful owner of such certificate of purchase contract is or shall be in default of any ad valorem or personal taxes constituting liens against said land for a period of one (1) year: Provided, that no certificate of purchase contract covering lands sold prior to April 17, 1941, shall be canceled for failure to pay delinquent taxes until after the expiration of one (1) year subsequent to the effective date of this act.

Laws 1943, p. 157, § 4, eff. April 13, 1943.

§64216.5.  Notice of cancellation - Procedure.

The Secretary to the Commissioners of the Land Office when directed by the Commissioners of the Land Office shall issue and serve upon the delinquent lawful owner of the certificate of purchase contract a thirtyday notice, as hereinafter provided, of the fact of said delinquency and that unless said lawful owner shall appear and show cause, if any he has, why said certificate of purchase should not be canceled, same will be canceled, and all his rights, including payments made, will be forfeited.

The lawful owner of a certificate of purchase contract, his heirs, executors, administrators, devisees, trustees and assigns, shall be served with notice of cancellation, either by registered mail, by personal service of notice by any employee of the Commissioners of the Land Office authorized or directed by the Secretary to the Commission to make such service, or by publication. If said owner be living and his whereabouts are unknown, or personal service of notice or notice by registered mail cannot be had upon him, or if dead and the names and whereabouts of his heirs, executors, administrators, devisees, trustees, and assigns, or either of them, are unknown and cannot be ascertained by any means within the control of any employee of the Commissioners of the Land Office designated by the Secretary to the Commission, to ascertain said fact, then upon the filing of an affidavit, by said employee, setting forth said fact, service may be had upon said person or persons by publication of said notice in two consecutive issues of a weekly newspaper published in and of general circulation in the county wherein the land is situated.  Any party served by publication, as provided in this act, must answer on or before the expiration of thirty (30) days from and after the date of first publication.

Proof of personal service of notice and proof of service of notice by publication shall be made by affidavit.  If service of notice is made by registered mail, a registry return receipt with the signature of the addressee is sufficient proof of said service.

Proof of service of notice, as herein provided, shall be filed in the office of the Commissioners of the Land Office prior to the date of said hearing.

Laws 1943, p. 157, § 5, eff. April 13, 1943.

§64216.6.  Hearings  Order  Appeal.

The Commissioners of the Land Office may hear and determine the rights of the parties interested in said certificate of purchase contract, or either of them, at any time after the expiration of the thirty (30) days from date of service of notice of cancellation and in the event the Commissioners of the Land Office shall render an order canceling said certificate of purchase contract, said Commissioners of the Land Office shall enter their order to that effect, which order of cancellation shall become final and conclusive as to the rights of all parties concerned, and all sums paid by the purchaser prior to the cancellation of the certificate of purchase, together with all the improvements on said land, shall be retained by the Commissioners of the Land Office as compensation for the use and occupancy of said premises;  Provided, that the lawful owner of any certificate of purchase canceled shall have a right to appeal from the order of cancellation to the district court of the county in which the land covered by the canceled certificate is located by filing, within thirty (30) days after date of such order, with the Secretary to the Commissioners of the Land Office, a written notice of intention to appeal and by posting a supersedeas bond in an amount equal to, at least, double the annual rental value of the property involved, which bond shall in no event be less than Fifty Dollars ($50.00).  Such bond shall be conditioned that the appellant will pay all costs of such appeal, and such damages as the court may award, if the decision be adverse to him.  If such notice be given and such bond be furnished by the appellant and approved by the Commissioners of the Land Office, then it shall be the duty of the Secretary, within thirty (30) days thereafter, to certify a transcript of the proceedings had before the Commissioners of the Land Office, to the district court, which court shall hear and determine said appeal upon the record as made and submitted by the Secretary to the Commissioners of the Land Office.

Laws 1943, p. 158, § 6, eff. April 13, 1943.

§64216.7.  Failure to deliver possession.

If any party in possession of the land covered by a certificate of purchase which has been duly canceled fails to deliver possession of said land and premises within thirty (30) days after the rendition of the order of cancellation, provided no appeal has been perfected, or if perfected, denied, the Commissioners of the Land Office are hereby given authority to issue a writ of ouster over the signature of the Chairman or Vice Chairman and under the seal of the Secretary, directed to the sheriff of the county wherein the land is located, to oust and dispossess such purchaser or any person or persons so unlawfully using or possessing any such lands, and it is hereby made the mandatory duty of said sheriff to enforce said writ of ouster in the same form and manner as orders from the district court are enforced.  The sheriff shall make return on such writ of ouster within ten (10) days after receipt of same.

Laws 1943, p. 158, § 7, eff. April 13, 1943.

§64216.8.  Partial invalidity.

If any section, subsection, sentence, clause or phrase of this act is for any reason held to be invalid, such decision shall not affect the validity of the remaining portions of this act.

Laws 1943, p. 159, § 8, eff. April 13, 1943.

§64221.  Irrigation and flood control projects - Sale of lands.

The Commissioners of the Land Office are hereby authorized to sell for cash, and convey, subject to oil and gas and mineral rights therein and for not less than the appraised value, any portion of the lands held in trust by the State of Oklahoma for school or public building purposes upon proper showing to them that the lands are necessary and are to be used in connection with irrigation and flood control projects which involves the expenditure of state and federal monies.

Laws 1933, c. 192, p. 422, § 1.

§64222.  Oil and gas - Reservation - Lease.

The Commissioners of the Land Office shall reserve the oil and gas and other minerals in the land with the right to lease or enter upon and explore for oil and gas and mineral purposes that portion of the land not used by the purchaser or reasonably necessary for the use or purpose sold.

Laws 1933, c. 192, p. 422, § 2.

§64223.  Lessee - Preference right.

Any lessee holding a preference right lease shall have the preference right to purchase the lands so leased by him at the highest bid at the time of the sale.

Laws 1933, c. 192, p. 422, § 3.

§64224.  Sale - Reimbursement of lessee.

Upon the sale of such lands as provided herein, if any lessee having preference right to purchase fails or refuses to pay the highest bona fide bid thereof, said lessee shall be entitled to be reimbursed for the improvements placed on the preference right lease by him at their value fixed by the appraisers selected by the Commissioners of the Land Office to appraise the same and shall surrender possession of the said lease immediately following the sale of the land and payment for improvements.

Laws 1933, c. 192, p. 422, § 4.

§64-225.  Repealed by Laws 1947, p. 412, § 2.

§64225.1.  Appraisement  Right of appeal.

Before any lands under the jurisdiction and control of the Commissioners of the Land Office, covered by preference right leases and the improvements located thereon owned by the lessees, shall be offered for sale and sold, the Commissioners of the Land Office shall cause the same to be appraised by three disinterested appraisers, who are nonresidents of the county in which the land is situated, to be selected by said Commissioners, who, before entering upon their duties, shall take and subscribe the oath required of state officers.  Said appraisers shall make a true appraisement of said lands at the actual cash value thereof, exclusive of all improvements, and shall separately appraise all improvements owned by the lessee which can be removed without manifest injury to the land, and all improvements to said land placed thereon by the lessee at his expense which cannot be removed without manifest injury to the land, including trees, terraces, water wells, ponds, and other improvements of a similar nature, at their actual cash value.  The preference right lessee shall be entitled to appeal to the Commissioners of the Land Office from the appraisement made by the appraisers selected by the Commissioners and may present evidence to the Commissioners of the Land Office tending to prove a different value of the improvements than that fixed by the appraisers of the Commissioners.  Said appeal to the Commissioners shall be filed within ten (10) days after receiving notice of the appraisement fixed by the appraisers.

Laws 1947, p. 412, § 1.

§64226.  Public auction  Office of Secretary - Extension of time.

The lands herein authorized to be sold shall be offered for sale to the highest bidder at public auction at the Office of the Secretary to the Commissioners of the Land Office within six (6) months from the date of the final approval of the appraisement by the Commissioners, unless for good cause shown, the Commissioners of the Land Office extend the time of offering the land for sale for a period not to exceed one (1) year from the date of the final approvement of the appraisement.

Laws 1933, c. 192, p. 423, § 6.

§64227.  Notice of sale  Publication.

Before selling the lands and improvements herein authorized to be sold, the Commissioners of the Land Office shall advertise such sale by publication in a newspaper of general circulation in the county in which such land is situate for fifteen (15) days prior to the date of sale.  Such notice shall state the time and place of sale and the quantity of land to be sold and the purposes of the sale.

Laws 1933, c. 192, p. 423, § 7.

§64228.  Deed  Reservation of oil and gas.

The Commissioners of the Land Office upon completion of the sale and receipt of the purchase price shall issue a deed to the purchaser thereof which shall contain a provision therein reserving the oil, gas and other minerals as herein provided.

Laws 1933, c. 192, p. 423, § 8.

§64229.1.  Lands in Texas - Allocation of balances due.

That, in order that justice and right may be done to those holders of certificates of purchase covering original grant lands located along the 100th degree of West Longitude, a portion of which said lands have, as a result of the decision of the Supreme Court of the United States, been found to be situate in the State of Texas, the Commissioners of the Land Office be and they are hereby authorized, empowered, and directed to allocate the balance of the purchase price remaining unpaid on any such certificates of purchase, upon a proportionate acreage basis, thereby permitting any holder of such certificate of purchase to pay ratably for that portion of the land covered by his certificate or certificates of purchase which still remains in the State of Oklahoma, which land only the Commissioners of the Land Office were originally authorized to sell.

Laws 1941, p. 303, § 1.

§64229.2.  Allocation  Method of determining.

In making such allocation the Commissioners of the Land Office shall first determine the balance of the principal remaining unpaid upon any such certificate of purchase as of March 17, 1930, and shall accept, in full settlement of the purchase price of the land lying in Oklahoma, such share of the balance of said principal in proportion as the acreage still remaining in the State of Oklahoma bears to the total acreage covered by the original certificate of purchase, and interest shall be computed from said date of March 17, 1930, only upon such proportionate part of the principal as is ascertained hereby to be due against the land lying in Oklahoma.

Laws 1941, p. 303, § 2.

§64229.3.  Amended certificates of purchase.

In the event that any holder of such certificate of purchase shall desire merely to place his account on the land lying in Oklahoma in good standing and not immediately to patent the same, the Commissioners of the Land Office are authorized and directed, after computing the balance due on the land lying in Oklahoma, as herein provided, and after requiring the holder of such certificate to place his account on the Oklahoma land in current standing and paid to date, to issue an amended certificate of purchase covering only the portion of the land still remaining in the State of Oklahoma, and to accept from the holder of the amended certificate of purchase a note for the amount found to be remaining unpaid against the Oklahoma land, amortized and payable over the balance of the original fortyyear period of payment, such note to draw interest at the same rate as fixed in the original certificate of purchase note, as accepted by the Commissioners of the Land Office when the land was first sold.

Laws 1941, p. 303, § 3.

§64229.4.  Purpose of act.

It is hereby declared the purpose and legislative intent of this act to provide a fair and equitable method by which those holders of certificates of purchase covering in part lands located in the State of Texas, and which the Commissioners of the Land Office had no authority to sell, may protect their rights in that portion of the lands covered by any certificate of purchase held by them or their heirs, successors or assigns, which lies in the State of Oklahoma, without requiring the holders of such certificates of purchase to pay the State of Oklahoma for lands now found to be situate in the State of Texas, and to which the Commissioners of the Land Office can furnish no title after payment has been made.

Laws 1941, p. 304, § 4.

§64229.5.  Full payments - Credit.

The holder of any such certificate of purchase covering lands located partially in the State of Texas, who has since March 17, 1930, or whose predecessors in title have since said date, made any payments to the Commissioners of the Land Office upon the full purchase price on the lands covered by such certificate or certificates, shall be entitled to proper credit for all such overpayments as may be disclosed, upon a redetermination of the balance of the purchase price remaining as of March 17, 1930, to have been made on all or any of the land of such purchaser or certificate holder still situate in Oklahoma, and the Commissioners of the Land Office shall allow such credit in computing and making settlement of the balance yet remaining unpaid on the Oklahoma lands covered by such or any like certificate of purchase held by the original purchaser or his heirs, successors or assigns.  Provided, that the Commissioners of the Land Office shall not be authorized, by the provisions of this act, to make any refunds or to pay any sums of money whatsoever out of the funds now under their management and control.

Laws 1941, p. 304, § 5.

§64241.  All public lands subject to lease.

Except as otherwise provided by law, all the public lands of this state shall be subject to lease in the manner provided herein.  The Commissioners of the Land Office shall have charge of the leasing of such lands.

R.L. 1910, § 7170.  Amended by Laws 1997, c. 292, § 5, eff. July 1, 1997.

§64-242.  Repealed by Laws 1933, c. 91, § 14; Laws 1937, p. 133, § 13.

§64-243.  Repealed by Laws 1961, p. 491, § 1.

§64244.  Commissioners of Land Office - Delinquency - Notice.

If the lessee of any of the lands enumerated herein shall be in default of the annual rental due the state for a period of six (6) months, the Commissioners of the Land Office shall within ninety (90) days after such delinquency, cause notice to be given such delinquent lessee, and person in possession of the lands, that if such delinquency is not paid within thirty (30) days from the service of such notice, his lease will be declared forfeited to the state by the Commissioners of the Land Office.  If the amounts due are not paid within thirty (30) days from the date of the service of such notice, the said lease shall be declared forfeited and the possession of the land therein described shall revert to the state, the same as though such lease had never been made.  The order making such forfeiture shall be spread upon the records of the Commissioners of the Land Office.  The service of the notice herein provided shall be made by registered mail; in case the post office address of the owner of such lease be unknown, the notice herein provided shall be served upon the person in possession and shall be published in two consecutive issues of some weekly newspaper published in or of general circulation in the county where the land is situated.  The forfeiture shall be entered by said board after thirty (30) days from the date of the first publication or registered notice; provided, the lessee of any land so forfeited may redeem the same within thirty (30) days after the first notice to him, his agent or sublessee, by paying all delinquencies, fees and costs of forfeiture at any time before the expiration of thirty (30) days, as aforesaid, and as provided by this article; provided, further, the Commissioners of the Land Office are required to serve notice of delinquencies and proceed with forfeiture as stated herein, at least once each year.

The improvements on lands so reverting to the state shall be sold under the direction of the Commissioners of the Land Office, at public sale, after appraisement, upon due notice to the lessee, and sublessee, and the proceeds received therefrom shall inure to the holder of the delinquent lease after paying to the state all delinquencies and rents and expenses incurred in making such sale; provided, further, the Secretary to the Commissioners of the Land Office is hereby authorized at all such sales of the improvements on lands so reverting to the state, in case there are no other bidders to bid off such improvements offered at said sale at a reasonable figure, in the name of the state for the benefit of the fund to which said lands so reverting to the state belong, the state acquiring all the rights, both legal and equitable, that any other purchaser could acquire by reason of said purchase.

If the lessee of any tract, block or parcel of state school or other public lands shall fail, neglect or refuse, for a period of fifteen (15) days, to enter into a renewal lease and execute the notes for the annual rentals as provided by law, at the expiration of any agricultural lease after any appraisement for rental purposes has been approved by the Commissioners of the Land Office, the Commissioners of the Land Office shall cause notice to be given to such agricultural lessee that if such agricultural lease and notes for the annual rentals are not executed and delivered within ten (10) days from the service of such notice, his preference right to release will be declared forfeited to the state by the Commissioners of the Land Office.  If said agricultural lessee shall fail, neglect or refuse to enter into a renewal lease and execute the rental notes as provided by law, within ten (10) days of the date of service of such notice, the said agricultural lessee's preference right to re-lease shall be declared forfeited and the land therein described shall revert to the state, the same as though no such lease had ever been made.  Provided, however, the lessee may appeal to the district court of the county within ten (10) days, by making bond in double the amount of the appraised value of the lease, and provided, however, that if the agricultural lessee shall appeal from the order of the Commissioners of the Land Office approving the appraisement for rental purposes, to the district court of the county in which the land is so located, then no action shall be taken by the Commissioners of the Land Office pending a review of the appraisement made by the Commissioners of the Land Office in the said district court, until after ten (10) days from the date the order of the district court fixing the amount of said appraisement shall become final.  The order making such forfeiture shall be spread upon the records of the Commissioners of the Land Office.  The improvements on land so reverting to the state shall be sold under the direction of the Commissioners of the Land Office, at public sale, upon ten (10) days notice to the lessee; and the proceeds received therefrom shall inure to the owner of said improvements after payment shall have been made to the state for all rentals at the rental fixed by law, and all costs for the time said lands are withheld from the state, together with the expenses incurred in the making of such sale.  The service of the notice herein provided, the time of entering said order of forfeiture, and the right of the preference right lessee to redeem, shall be as provided herein.

That in all cases where improvements on lands reverting to the state under Sections 1 and 2, of this act, and are bid off by the Secretary of the Commissioners of the Land Office for the amount of delinquent rentals, interest and costs of forfeiture due and payable thereon, shall revert to the proper funds and the Commissioners of the Land Office may sell the improvements, on any tract of such lands at public auction.  Provided, however, that before any such sale be made, the Commissioners of the Land Office shall cause legal notice to be published for two (2) consecutive weeks prior to the date of said sale, in the county in which said lands are located. The proceeds from such sales shall be credited to the earnings of the fund to which said lands belonged.

R.L. 1910, § 7177; Laws 192324, c. 58, p. 71, § 1, emerg. eff. March 25, 1924.

§64245.  Commissioners of Land Office - Misdemeanor.

The failure, or neglect, or refusal of the officers of the Land Office to comply with the provisions of this act shall be deemed a misdemeanor, and they shall forfeit their office.

Laws 192324, c. 58, p. 73, § 2, emerg. eff. March 25, 1924.

§64246.  Assignment of lease as security.

No assignment of a school land lease as security shall be valid unless filed for record in the office of the Commissioners of the Land Office within thirty (30) days after the execution thereof, and the Commissioners of the Land Office shall charge a fee of One Dollar ($1.00) for entering and recording each assignment; provided, that no assignments of the lease which is the home of the family shall be valid unless executed by both husband and wife.

R.L. 1910, § 7178.

§64-247.  Repealed by Laws 1941, p. 462, § 1.

§64248.  Penalty for waste.

If any person shall commit waste, or trespass or other injury upon any of the lands herein referred to, the person so offending shall, upon conviction thereof, be fined in any sum not less than Twentyfive Dollars ($25.00) nor more than One Thousand Dollars ($1,000.00).

R.L. 1910, § 7182.

§64249.  Removal of crops and improvements.

Any lessee may, at the termination of his lease, remove any or all of his improvements, and he shall have the right to harvest or remove any growing crop thereon:  Provided, however, that in case the lessee is in default for nonpayment for any rental or assessment of any nature, he shall not be allowed to remove such improvement or make such entry to secure crops until all arrearage is fully satisfied;  said improvements, that are movable, shall then be moved immediately within sixty (60) days from termination of his lease.

R.L. 1910, § 7183.

§64250.  Appeals from Commissioners.

From all decisions of the Commissioners of the Land Office an appeal may be taken by any person affected thereby to the district court of the county where the land is situated.  Said appeals shall be taken by the appellant serving written notice upon the Secretary to the Commissioners of the Land Office, within fifteen (15) days after the rendition of the decisions complained of, and by executing bond with sureties in such sum as the Secretary shall prescribe, not to exceed double the annual rental of the land affected by such appeal, and not less than Fifty Dollars ($50.00), to the effect that the appellant will pay all costs of such appeal, if the decision be adverse to him, and such damages as the court may award.  Upon the giving of such notice and bond, the Secretary to the Commissioners of the Land Office shall forthwith transmit to the clerk of the district court certified copies of the original papers in the matter appealed from, together with a transcript of the record of the Commissioners relating to such cause.  The district court shall hear and try said cause de novo, and from the judgment of the district court either party may appeal to the Supreme Court, as provided by law in civil actions.

R.L. 1910, § 7187.

§64-251.  Power to administer oaths - False swearing.

The Commissioners of the Land Office and the Secretary thereof shall have the power to administer oaths to witnesses and take affidavits to petitions and other instruments filed before the Secretary or the Commissioners in the same manner as the clerks of the district courts of the State of Oklahoma; said affidavits shall be attested under seal of the Commissioners of the Land Office, which seal they shall provide, the Secretary to the Commissioners of the Land Office being custodian thereof; and any person, either as a witness or party interested, who makes false statements under oath in any matter or hearing pending before the Secretary or Commissioners of the Land Office, shall be deemed guilty of the felony of perjury and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term of not less than one (1) year nor more than three (3) years.  Any person who executes any written instrument, petition or affidavit before the Commission or the Secretary under oath, and who in said petition, affidavit or other instrument, makes false statements shall be guilty of the felony of perjury and shall be punished as herein provided.

R.L. 1910, § 7188.  Amended by Laws 1997, c. 133, § 546, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 397, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 546 from July 1, 1998, to July 1, 1999.

§64252.  Records made public.

All of the records in possession, control, care and custody of the Commissioners of the Land Office are hereby declared to be public records, and certified copies thereof are admissible in evidence in the courts of this state.  Any person shall be entitled to receive a certified copy of any instrument on record with the Commissioners of the Land Office on the payment of a fee as prescribed by the Commission.

R.L. 1910, § 7189.

§64-253.  Subleases.

A.  Any agricultural lessee of land under the management and control of the Commissioners of the Land Office who is a resident of the State of Oklahoma and who is unable by reason of age, sickness, accident or other circumstances beyond the lessee's control to operate the leased agricultural premises in accordance with the purpose or purposes specified in the lease may sublease the land not more than one time for a period not to exceed one (1) year by and with the consent of the Commissioners of the Land Office; provided, that before any lessee shall be permitted to sublet any of such land, the lessee shall make application to the Commissioners of the Land Office and obtain a sublease permit, which the Commissioners may issue if the said lessee is not delinquent in the payment of rental or other assessments due and payable.  Such sublease permit shall not be issued until the lessee has paid to the Commissioners of the Land Office a fee equal to ten percent (10%) of a year's rental.

B.  Any lessee holding a preference right or nonpreference right lease under the management and control of the Commissioners of the Land Office may transfer the lessee's interest in the leased land with consent of the Commissioners of the Land Office.

C.  Subject to the approval of the School Land Commission, the heirs or devisees of a deceased lessee or transferee of a preference right or nonpreference right lease under the management of the Commissioners of the Land Office shall succeed to the interest and have all the rights of the lessee under the terms of the lease agreement and such lease or transfer shall not terminate by reason of the death of any lessee or transferee of a preference right lease.

D.  Hereafter no preference right lease may be created by the School Land Commission.

R.L.1910, § 7190.  Amended by Laws 1965, c. 29, § 1, emerg. eff. Feb. 26, 1965; Laws 1976, c. 148, § 1; Laws 1977, c. 83, § 1; Laws 2000, c. 321, § 2.

§64254.  Irrigation of school land - Liabilities.

The Commissioners of the Land Office are hereby authorized in their discretion, upon showing made by the lessee in possession of any tract of school or state lands, to permit any such tract of school or state lands to be included in any proposed federal reclamation irrigation project; provided, that if any such tract is included in any such irrigation project, all costs and expenses connected with such project, same being the pro rata share of the construction of any such project, assessed by the United States Government through the reclamation service, shall be assessed against the improvements and the preference right of any such lessee in possession of any such tract of school or state lands; and any such assessments so made by the United States Government, through the reclamation service, shall be a lien against said improvements and preference right of any such lessee, subject only to the lien of the state for rents due the state; provided further, that in the event of the sale of any such tract or tracts of school and state lands, such irrigation improvements on said lands shall be considered an improvement owned by the lessee and shall be appraised as such; provided, that the state shall not be liable for any expense connected with the building, construction or operation of any such irrigation system.

Laws 1915, c. 210, § 3, emerg. eff. April 2, 1915.

§64255.  Division of land into acreage units.

For the purpose of including any tract of school or state lands in any proposed federal reclamation irrigation project, the Commissioners of the Land Office are hereby authorized in their discretion, upon showing made, to permit the lessee thereof to subdivide the land within such irrigation project and covered by his lease into tracts to conform to the acreage units as may be prescribed by the Secretary of the Interior.

Laws 1915, c. 210, § 4, emerg. eff. April 2, 1915.

§64256.  Lease of certain land to Oklahoma State Industries of the Department of Corrections.

A.  The Commissioners of the Land Office are hereby authorized and directed to make and enter into a lease for a period of ten (10) years, with the Oklahoma State Industries of the Department of Corrections for the following described land and premises:

1.  The whole of Section 36 in Township 6 north of Range 21 west, I.M., in Greer County, Oklahoma.

2.  The whole of Section 16 in Township 12 north of Range 6 east, I.M., less 2.55 acres in the NW 1/4 and 3 acres in the NE 1/4 and 2.5 acres in the SW 1/4 in Lincoln County, Oklahoma.

3.  The west 1/2 and NE 1/4 of Section 16 in Township 24 north of Range 10 west, I.M., less 5 acres in NE 1/4 in Alfalfa County Oklahoma.

B.  The lease shall contain the following provisions in addition to any which may be agreed upon by the Commissioners of the Land Office and the Oklahoma State Industries of the Department of Corrections:

1.  The lessee shall maintain, repair and preserve all improvements for said described lands; and

2.  The lessee shall take all necessary and proper measures to protect the area from fire and theft.

C.  Such properties shall be used for the benefit of the Oklahoma State Industries of the Department of Corrections.

D.  All other school lands leased by Oklahoma State Industries of the Department of Corrections at public auction shall be for a period of ten (10) years.

Laws 1910-11, c. 135, p. 315, § 2; Laws 1988, c. 23, § 1, eff. Nov. 1, 1988.

§64256.1.  Rentals  Determination and payment.

Unless otherwise provided by law, rentals shall be determined by public auction and shall be paid into the common school fund, out of the General Revenue Fund of the state, not otherwise appropriated;  Provided, that the lessees now occupying said lands shall receive and be paid in full value for their improvements and leasehold interest.

Added by Laws 1988, c. 23, § 2, eff. Nov. 1, 1988.

§64-257.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-258.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64259.  Term of lease.

Any lands leased by the Commissioners of the Land Office for agricultural and/or grazing purposes shall be leased for a period not to exceed five (5) years under such terms and conditions and at such annual rental as may be fixed by the Commissioners of the Land Office.

Laws 1965, c. 401, § 1, emerg. eff. July 5, 1965.

§64260.  Appraisement of land  Rules and regulations.

The Commissioners of the Land Office are hereby authorized and empowered to make and promulgate rules and regulations relating to the appraisement of land and any improvements located upon such land as may be owned by the state, leasing and subleasing such lands and improvements, reservation of rights and interests, collection of rentals, conservation and preservation of such lands and the fertility thereof and any other rules and regulations necessary in order that the purposes for which such lands are owned and held by the state may be accomplished.

Laws 1965, c. 401, § 2, emerg. eff. July 5, 1965.

§64-260.1.  Appeal.

The approval of the School Land Commission if not given shall be subject to an appeal as provided for in Section 250 of Title 64 of the Oklahoma Statutes to the district court of the county wherein the land under lease is located.

Laws 1976, c. 148, § 2.

§64260.2.  Renewal of lease.

Every lessee holding a preference right lease on agricultural or grazing lands who, after appraisement for rental purposes, desires to renew said lease covering the same tracts of land shall make application to the Commissioners of the Land Office for a new lease on or before October 1 next preceding the expiration of the term of his existing lease.  All other applicants for a lease on said land shall make proper application on or before November 1 next preceding the expiration of such existing lease.  If the current lessee has in good faith complied with all requirements of his existing lease to the satisfaction of the Commissioners of the Land Office, the new lease shall be awarded to said current lessee, if the Commissioners decide that said land be leased.

Laws 1976, c. 148, § 3.

§64-261.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-262.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-263.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-264.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-265.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-266.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-267.  Repealed by Laws 1965, c. 401, § 3, eff. July 5, 1965.

§64-281.  Leases authorized - Duration, terms and conditions - Public competition - Assignment.

The Commissioners of the Land Office are authorized to lease for oil and gas purposes any of the school or other lands owned by the State of Oklahoma, which such Commissioners may deem valuable for oil and gas.  Each such lease shall be a commencetype lease and shall provide for a term not less than one year and not to exceed five (5) years and as long thereafter as oil or gas may be produced therefrom in paying quantities, upon such terms and conditions and in such quantities as the Commissioners shall by rules and regulations prescribe.  Each such lease shall provide for the delivery to the state of a royalty of not less than oneeighth (1/8) part of the oil or gas produced from the leased premises or in lieu thereof the payment to the state of the market value of said royalty interest, as the Commissioners may elect.  The leases shall be offered by public competition after notice of the lease auction published one time not less than thirty (30) days prior to the lease auction date in two newspapers authorized by law to publish legal notices.  One of the newspapers shall be published in the county where the land is located or other newspaper as authorized by Section 106 of Title 25 of the Oklahoma Statutes.  The other shall be a newspaper of general circulation in this state.  Such leasing shall be let by sealed bids and each lease awarded to the highest responsible bidder, such oil and gas leases may be assigned only with the consent and approval of the Commissioners of the Land Office; provided, the Commissioners have the right to reject any and all bids.  The Commissioners of the Land Office shall provide any other notice of oil and gas lease sales to all interested parties by any means it determines is needed to attract the best competition.

Added by Laws 1917, c. 253, p. 462, § 1.  Amended by Laws 1968, c. 243, § 1, emerg. eff. April 24, 1968; Laws 1981, c. 54, § 1, eff. Oct. 1, 1981; Laws 2003, c. 205, § 2, eff. July 1, 2003.

§64282.  School lands - Leasing for oil and gas.

When any tract of the school or other public lands, granted to the State of Oklahoma under the Act of Congress known as the "Enabling Act", or any or all of stateowned lands set apart and designated for the use, benefit, and occupancy of state educational institutions, is known by the Commissioners of the Land Office of the state to contain oil or gas, or where such lands are, by said Commissioners, deemed valuable for oil and gas purposes, such Commissioners shall enter of record in their office their finding, declaring that such oil or gas character exists, and further declaring that the oil and gas deposits are segregated from the surface use and interest therein, and such segregation of such deposits shall conclusively withhold the same from sale, lease or other alienation, except as provided in this article.

R.L. 1910, § 7195; Laws 1933, c. 106, p. 209, § 1.

§64283.  Lease of surface interest to reserve mineral deposits.

Each agricultural, timber, grazing or other lease to any surface interest in land in which the deposits are segregated, as provided in the preceding section shall reserve to the state, its lessees or grantees the right to drill and operate oil and gas wells on such premises, and the easement, use and right-of-way to enter upon and fully enjoy the mining right reserved in this article.

R.L. 1910, § 7196.

§64-284.  Repealed by Laws 1947, p. 412, § 1.

§64-285.  Community oil and gas lease.

The lease contract of the state, with any lessee for oil and gas purposes, shall stipulate, and the advertisement for bids for leasing such land shall specify a fixed royalty, to be determined by the commissioners of the land office, and in no event less than twelve and one-half percent (12 1/2%) of the total output of such oil and gas, and in addition thereto any bonus offered for such lease, and shall also require a deposit of sufficient earnest money in the hands of the commission as the commission may require to accompany each bid, with appropriate conditions of forfeiture for failure to comply with the terms and conditions of bidding upon such lands.  All leases for oil and gas provided in this article shall contain a provision requiring the lessee to drill a sufficient number of wells upon the leased premises to offset the wells upon adjoining contiguous premises, and a further provision that a failure to faithfully operate the leased premises for oil and gas to as full an extent as individual and corporate premises are being operated within the general oil and gas field, where such land is located, shall forfeit such lease to the state.  No transfer or assignment of any lease shall be valid or convey any right in the assignee without the consent in writing of the commissioners of the land office.  The board of commissioners may make such additional rules that are determined necessary to enforce the provisions of this article.  Provided, the commissioners of the land office shall have authority to enter into agreements upon such terms and conditions as they may impose, providing for the communitizing of any oil and gas lease executed by them with other leases to be jointly operated and developed as a unit when they deem such communitization to be to the best interest of the funds and property under their management.  This provision shall apply to existing leases as well as to leases to be entered into hereafter.  (The word "communitizing" or "communitization", as used herein shall be defined as a combining of diverse interests or interests owned by different parties in lands and minerals on an area for a common development for oil and gas purposes so that such area may be considered as a unit or a whole.)

R.L. 1910, § 7198.  Amended by Laws 1941, p. 304, § 1, emerg. eff. May 1, 1941; Laws 1997, c. 118, § 2, eff. July 1, 1997.

§64-286.  Repealed by Laws 1947, p. 412, § 1.

§64287.  Lessee liable to surface holder for damages.

Any person, firm or corporation leasing under the provisions of this article and operating for oil and gas shall be liable to the surface owner, the lessee or purchaser for all damages or loss accruing to the surface interest in said land and to all crops and improvements thereupon and appurtenances and hereditaments thereunto belonging, whether said land be agricultural, timber, grazing or otherwise.

R.L. 1910, § 7200.

§64288.  Condemnation under certain conditions.

Should the lessee or owner of the surface interest and the lessee of the oil and gas interest specified in this article be unable to agree upon the damage and loss sustained by such surface lessee or owner by such lessee of the oil and gas interests therein, the latter may condemn the same for such purpose under the law of eminent domain to like extent and in the same manner and upon the same procedure and remedies as is provided for the assessment of damages and compensation to the owner of the fee in case of condemnation for railway purposes.

R.L. 1910, § 7201.

§64289.  Proceeds - Funds - Bonuses and royalties.

The proceeds derived in bonuses and royalties and from other inducements and considerations for the execution and operation of the oil and gas leases in this article provided, except oil and gas leases on stateowned lands set apart and designated for the use, benefit, and occupancy of state educational institutions, shall be carried into the several funds, for the use and benefit of which such lands were granted by the United States to the State of Oklahoma, and to the territory now comprising the area embraced within the said state, under the provisions of the Enabling Act, and any and all other Acts of Congress.  For the uses and purposes, and upon the conditions, and under the limitations for which the same were granted, and the money resulting from such lease and from the operation thereof shall be handled, disposed of and used in like manner as the other monies belonging to said several funds under the laws of this state.  The proceeds derived in bonuses, royalties, and from other inducements and considerations for the execution and operation of the oil and gas leases on stateowned lands set apart and designated for the use, benefit, and occupancy of state educational institutions shall be paid to the State Treasurer, and by him deposited to the credit of the General Revenue Fund of the State of Oklahoma, which shall at the next session of the Legislature be appropriated for the use and benefit of such institutions.

R.L. 1910, § 7203; Laws 1933, c. 106, p. 209, § 2.

§64290.  Leasing authorized.

The Commissioners of the Land Office are hereby authorized to lease for oil and gas purposes all lands between mean high water mark in all streams or rivers of two chains or over; all such streams are declared the property of the State of Oklahoma.

Laws 1919, c. 206, p. 293, § 1, emerg. eff. March 28, 1919.

§64291.  Mode of leasing.

Said lands are to be leased under the same provisions as the school and other lands of the State of Oklahoma.

Laws 1919, c. 206, p. 293, § 2, emerg. eff. March 28, 1919.

§64292.  Contracts authorized.

The Commissioners of the Land Office shall be, and they are hereby authorized to execute supplemental contracts to lessees on all lease contracts embracing more than thirty thousand (30,000) acres in one body without submitting same to bids for the renewal of said leases, providing that if oil and gas, or either of them, are being produced on said tracts of land in paying quantities at the expiration of said leases, that then, and in that event, said leases shall be extended for so long a period of time as gas and oil, or either of them, shall be produced on said tracts of land in paying quantities; provided, however, that drilling operations shall be commenced within six (6) months from the date of passage of this resolution, and shall be prosecuted with diligence.

Laws 1919, c. 304, p. 442.

§64293.  Royalty proceeds from sale of oil and gas production.

The royalty proceeds derived from the sale of oil or gas production under any oil and gas lease granted by the Commissioners of the Land Office shall be paid to the Commissioners pursuant to the terms of the Production Revenue Standards Act, Sections 1 through 15 of this act.

Added by Laws 1987, c. 204, § 39, operative July 1, 1987.  Amended by  Laws 1992, c. 190, § 16, eff. July 1, 1993.

§64-294.  Commissioners of the Land Office not to recover certain taxes from certain persons.

If any person responsible for paying oil and gas royalty to the Commissioners of the Land Office has paid, caused to be paid, pays or causes to be paid, to the Oklahoma Tax Commission, gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes, petroleum excise tax pursuant to Section 1101 of Title 68 of the Oklahoma Statutes, excise tax on gas pursuant to Section 1102 of Title 68 of the Oklahoma Statutes, or conservation excise tax pursuant to Section 1108 of Title 68 of the Oklahoma Statutes, on said royalty, the Commissioners of the Land Office shall not recover from such person the taxes so paid.

Added by Laws 1991, c. 342, § 7, emerg. eff. June 15, 1991.

§64-311.  Repealed by Laws 1955, p. 374, § 11.

§64-312.  Repealed by Laws 1955, p. 374, § 11.

§64-313.  Repealed by Laws 1955, p. 374, § 11.

§64-314.  Repealed by Laws 1955, p. 374, § 11.

§64-315.  Repealed by Laws 1955, p. 374, § 11.

§64-316.  Repealed by Laws 1955, p. 374, § 11.

§64-317.  Repealed by Laws 1955, p. 374, § 11.

§64-318.  Repealed by Laws 1955, p. 374, § 11.

§64-319.  Repealed by Laws 1955, p. 374, § 11.

§64-320.  Repealed by Laws 1955, p. 374, § 11.

§64-321.  Repealed by Laws 1955, p. 374, § 11.

§64-322.  Repealed by Laws 1955, p. 374, § 11.

§64-323.  Repealed by Laws 1955, p. 374, § 11.

§64-324.  Repealed by Laws 1955, p. 374, § 11.

§64-325.  Repealed by Laws 1955, p. 374, § 11.

§64-326.  Repealed by Laws 1955, p. 374, § 11.

§64-327.  Repealed by Laws 1955, p. 374, § 11.

§64-328.  Repealed by Laws 1955, p. 374, § 11.

§64-329.  Repealed by Laws 1955, p. 374, § 11.

§64-330.  Repealed by Laws 1955, p. 374, § 11.

§64-351.  Division of proceeds of sales and leases.

In accordance with Section 12 of the Enabling Act of this state, the income, interest, rentals and proceeds of the sale of the following lands, now collected and hereafter to be collected, are hereby made available to the institutions to which the grants were made, namely; for the benefit of -

The University of Oklahoma 250,000 acres.

The University Preparatory School 150,000 acres.

Oklahoma State University 250,000 acres.

Langston University 100,000 acres.

The normal schools now established or hereafter to be established 300,000 acres.

R.L. 1910, § 7225.  Amended by Laws 1998, c. 246, § 29, eff. Nov. 1, 1998.

§64352.  New College Fund  Designation.

The State Auditor and Inspector, Treasurer and Commissioners of the Land Office, and all other officers of the state are hereby directed and required to use the term "New College Fund" upon all their records as the proper name for designating fund created by virtue of the Enabling Act.  Hereafter such fund shall be known and referred to as above specified.

R.L. 1910, § 7226; Laws 1979, c. 30, § 37, emerg. eff. April 6, 1979.

§64353.  Proceeds made available.

In accordance with Section 3, Article 15, Chapter V., Session Laws of 1907 and 1908, the income, interest, rentals and proceeds from section numbered thirtysix, township numbered nine north, of range three west, of the Indian Meridian, in Cleveland County, Oklahoma, now collected and hereafter to be collected are hereby made available for the use and benefit of the University of Oklahoma.

Laws 191011, c. 85, p. 189, § 1.

§64354.  Payment to State Treasurer  Filing statement with treasurer.

The Commissioners of the Land Office are hereby authorized, empowered and directed to pay to the State Treasurer during the first week in January and the first week in July of each year hereafter, all income derived from the "Section Thirteen Fund State Educational Institutions"; and all income derived from the "New College Fund"; and shall file with the State Treasurer a statement showing in detail the sources from which said income has been derived.

Laws 1913, c. 101, p. 177, § 1.

§64355.  Apportionment of income among institutions.

The State Treasurer shall apportion the income derived from the "Section Thirteen Fund State Educational Institutions" among the educational institutions entitled thereto, in accordance with the division and distribution made in Section 1, of Article 11, Chapter 34, Session Laws of 19071908, entitled "An Act to provide for the division and distribution of the income, rentals, interest, and proceeds from certain lands among certain educational institutions, and making appropriations of such fund in pursuance thereof, designating a name by which such fund shall hereafter be known, and declaring an emergency"; and shall likewise apportion the income derived from the "New College Fund" to the educational institutions entitled thereto, in accordance with Section 1, Article 5, Chapter 28, Session Laws of 1909, entitled "An Act to provide for making available to various educational institutions the income, interest, rentals, and proceeds from certain lands, and making appropriations of such funds; designating a name by which such fund shall hereafter be known and declaring an emergency".  The Director of State Finance shall notify the chairman of the board having control of each of said educational institutions, and the president of each of said institutions, of the amount apportioned to it.  The amount so apportioned to each educational institution shall, immediately after each successive apportionment, become available and are hereby appropriated for the use of the respective institutions, and shall be paid out in accordance with the law.

Laws 1913, c. 101, p. 177, § 2; Laws 1979, c. 47, § 71, emerg. eff. April 9, 1979.

§64-356.  Repealed by Laws 1961, p. 491, § 1.

§64-357.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§64371.  Receipts to constitute Public Building Fund.

All monies heretofore or hereafter received from the sale or rentals of Section 33 and lands granted in lieu thereof, the same being lands granted to the State of Oklahoma for charitable and penal institutions and public buildings, shall constitute and be known as the "Public Building Fund".

R.L. 1910, § 7227; Laws 191011, c. 89, p. 194, § 1.

§64-371a.  Repealed by Laws 1993, c. 330, § 33, eff. July 1, 1993.

§64-372.  Repealed by Laws 1961, p. 491, § 1.

§64-373.  Repealed by Laws 1961, p. 491, § 1.

§64-374.  Repealed by Laws 1961, p. 491, § 1.

§64-375.  Repealed by Laws 1961, p. 491, § 1.

§64-376.  Repealed by Laws 1961, p. 491, § 1.

§64-377.  Repealed by Laws 1961, p. 491, § 1.

§64-378.  Repealed by Laws 1961, p. 491, § 1.

§64-379.  Repealed by Laws 1961, p. 491, § 1.

§64-380.  Repealed by Laws 1961, p. 491, § 1.

§64381.  Investment of Public Building Fund in dormitory building bonds.

The Commissioners of the Land Office of the State of Oklahoma are hereby authorized and directed to invest the Public Building Fund of the State of Oklahoma in University Dormitory Building Bonds of the State of Oklahoma and Agricultural and Mechanical College Dormitory Building Bonds of the State of Oklahoma, issued under and pursuant to the provisions of Chapter 87, Session Laws of Oklahoma, 192324, and to pay therefor the face value of said bonds with accrued interest thereon to date of purchase, the total investment hereby authorized being Six Hundred Thousand Dollars ($600,000.00), together with interest on said bonds from the date of execution thereof to date of purchase.

Laws 1925, c. 256, p. 364, § 1.

§64-401.  Repealed by Laws 1949, p. 440, § 1.

§64-402.  Repealed by Laws 1949, p. 440, § 1.

§64-403.  Repealed by Laws 1949, p. 440, § 1.

§64-404.  Repealed by Laws 1949, p. 440, § 1.

§64405.  Lease for oil and gas mining authorized  Duration  Provisions.

Any county, township, school district, city or town that now owns or may hereafter acquire any land under control of the board of county commissioners, board of town trustees, directors of school districts, boards of education or the governing body of any city acting by and through its duly constituted officers is hereby authorized and empowered to enter, from time to time, into valid oil and gas mining lease or leases of such land to any person, firm, association, or corporation for oil and gas development for a primary term not to exceed ten (10) years and as long thereafter as oil or gas is or can be produced, and any such oil and gas lease may provide that the lessee therein shall have the right and power to consolidate the land covered by said lease with other adjoining land for the purpose of joint development and operation of the entire consolidated premises as a unit, in which event, the lessor in such lease shall share in the royalty on oil and gas produced from said consolidated tract in the proportion that the area of the land covered by such lease bears to the total area of said consolidated tract, or for the purpose of constructing permanent improvements thereon for a term not to exceed ten (10) years.  This law does not apply to agricultural purposes.

Laws 1943, p. 160, § 1, emerg. eff. April 1, 1943.

§64406.  Notice by publication  Validation of leases heretofore executed.

The leases mentioned in the preceeding section shall be executed only after notice by publication for two (2) weeks in a newspaper of general circulation in the county in which the land is situated and a public sale thereof to the highest and best bidder:  Provided, that all leases heretofore executed by the board of county commissioners, board of town trustees, directors of school districts or boards of education covering lands under their control are hereby validated.

Laws 1943, p. 160, § 2, emerg. eff. April 1, 1943.

§64407.  "Abandoned municipality" - Definition - Oil and gas leases thereon.

(A) As used herein, "abandoned municipality" means any city, town, or school district in and for which there is not, and has not been for a period of one (1) year, any acting or functioning governing board and no persons purporting or claiming to act as such governing board:  Provided, however, that a school district which has been disorganized and its territory legally made a part of another school district, by annexation, uniting, consolidation, or otherwise, shall not be considered an "abandoned municipality" within this act.

(B) Oil and gas mining leases of lands belonging to or under the control of an abandoned municipality may be entered into and executed in the following manner:

(1) Any legal resident of said abandoned municipality, or any person desiring to offer to purchase an oil or gas mining lease or leases of any lands owned by or belonging to any abandoned municipality, may file a petition in the district court of the county in which said abandoned municipality is located, alleging that said municipality is an abandoned municipality as defined by this act, stating the particular facts upon which said allegation is based, and that there are lands belonging to said abandoned municipality upon which it is desirable to execute an oil or gas mining lease or leases, and requesting the appointment of a receiver authorized to enter into such lease or leases as herein provided.  If said abandoned municipality is located in more than one county, the petition shall be filed in the district court of the county in which the greater portion of the area thereof is located.

(2) Notice of the filing of said petition and of the purpose thereof, and of the date of the hearing to be held as provided herein, shall be given by publication for three successive issues in a weekly newspaper of general circulation in the county in which the abandoned municipality is located, the first publication to be not less than twentyfive (25) days prior to said hearing, and in addition, such notice shall be posted not less than twentyfive (25) days prior to said hearing at five public places within such abandoned municipality.

(3) The district court shall hold a hearing at which any interested person may appear in support of, or in opposition to, the appointment of a receiver for the purpose of executing and entering into an oil and gas mining lease or leases of lands belonging to or under the control of the abandoned municipality.  The district court may continue said hearing from time to time without additional notice.

(4) If the district court shall find that the municipality is an abandoned municipality as defined by this act, and that there are lands belonging to said abandoned municipality, and that there is a person or persons desiring to secure an oil or gas mining lease or leases upon such lands, or any part thereof, the court shall appoint a receiver who shall have power and authority, upon approval by the court, to enter into valid oil and gas mining lease or leases of such lands to any person, firm, association, or corporation for oil and gas development, said leases to be for the term and conditioned as are leases executed by governing boards under the provisions of Section 1, Chapter 8, Title 64, Session Laws 1943; and said leases must be offered for sale and sold in the manner prescribed by Section 2, Chapter 8, Title 64, Session Laws 1943.

(5) After said lease or leases have been executed by the receiver, they shall be submitted to the district court for approval, and the district court shall approve the same if they comply with the provisions of this act.

(6) After said lease or leases have been executed by the receiver and approved by the district court, and the said lease or leases shall be recorded in each county in which any portion of said lands may be located, and the receiver shall be discharged.

(7) All monies to which said abandoned municipality is entitled, including rents, royalties, bonus payments, or any monies whatsoever, under any lease entered into under the provisions of this section, shall be paid to the county treasurer of the county in which the petition was filed, and shall be by the county treasurer deposited in a special account to the credit of said abandoned municipality, to be disposed of as may now or hereafter be provided by law.

(8) Any lessee, or the assignee of any lessee, under any lease executed as provided in this section, who shall fail to pay any monies to which said abandoned municipality is legally entitled under the terms of said lease, to the county treasurer, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined a sum of not more than Ten Thousand Dollars ($10,000.00).

(9) The district attorney shall have authority to enforce the obligations of any lessee or the assignee thereof under any lease entered into as prescribed by this section, by any legal proceeding he may deem necessary, and he shall defend the interests of said abandoned municipality in any action or proceeding in which the interests of said abandoned municipality under said lease may be adversely affected.

(10) If any municipality, after having been an abandoned municipality, shall again have an acting, functioning, and duly constituted governing board, said governing board shall assume control of any lands belonging to said abandoned municipality, and of any leases thereof, including those executed as provided by this section, in the same manner and to the same extent as though said leases had been executed and entered into by said governing board.

Laws 1949, p. 438, § 1, emerg. eff. June 6, 1949.

§64408.  School lands - Leases.

Oil and gas mining lease or leases of lands belonging to the county separate schools of any county shall be entered into by the board of county commissioners as to such lands not located within any independent school district, and shall be entered into by the board of education of any independent school district in which any such lands are located.  Such leases shall be for the term and conditioned as are leases executed by governing boards under the provisions of Section 1, Chapter 8, Title 64, Session Laws 1943; and said leases must be offered for sale and sold in the manner prescribed by Section 2, Chapter 8, Title 64, Session Laws 1943.

Laws 1949, p. 439, § 2, emerg. eff. June 6, 1949.

§64421.  State lands - Contracts for use - Damages.

When the United States of America, acting through the Secretary of the Interior or his duly authorized representative, or acting through the Secretary of War or his duly authorized representative, or when any irrigation district, conservancy district or water users' association, organized under the laws of this state, acting by or through its board of directors, determines that the fee simple title or any lesser estate, interest, right or easement in and to any lands owned by the State of Oklahoma, including lands under the control and management of the Commissioners of the Land Office, except land acquired by the state through and by reason of grants to the state as made by the terms of the Enabling Act, is necessary or convenient for the construction, development, operation or maintenance of any irrigation, reclamation, water conservation and utilization, flood control, military or national defense project, needful public buildings, or for any other public use or purpose, or determines that the construction, development, operation or maintenance of any such project will result in the destruction, alteration, damaging or appropriation of any such lands, or any facility, structure, easement or right of the State of Oklahoma, the United States of America, or the irrigation district, conservancy district or water users' association, as the case may be, engaged in the construction, operation, development or maintenance of any such project, may file a certificate of such determination and a written application for the acquisition of the title to any such land, or any lesser estate, right, interest or easement therein or thereto, or the right to destroy, alter, damage or appropriate any existing facility, easement or right of the state, with the board, commission, officer, or agency of the State of Oklahoma, having the management or control of such stateowned lands, easements, rights or facilities.  Upon the filing of such certificate and request the board, officer, commission or agency having control or management of such land, easement, right or facility shall, with the consent and approval of the Governor, be authorized and empowered:

1.  To enter into contracts for sale and conveyance of, and to sell at private sale, the fee simple title or any lesser estate, right, interest or easement in and to or upon any such stateowned land to such applicant upon such terms and conditions and for such consideration as such board, commission, officer or agency may deem proper.

2.  To enter into contracts and agreements to convey to such applicant the fee simple title or any lesser estate, right or easement in and to or upon any stateowned lands in exchange for other like lands or property.

3.  To enter into contracts and agreements granting to the applicant the right to destroy, alter, damage or appropriate any right, easement or facility owned by the State of Oklahoma, upon such terms and conditions and for such consideration as such board, officer or agency may deem proper.

4.  To execute any and all contracts, deeds and instruments of conveyance, of every kind or character, which may be proper, necessary or convenient in the exercise of the powers herein conferred and to carry out or fulfill the intent and purpose of this act.

Laws 1941, p. 305, § 1, emerg. eff. Feb. 28, 1941.

§64422.  Execution of instruments  Approval by Governor.

Any instrument, easement, contract, or deed which may be required in, or convenient to, the exercise of the powers granted in Section 1 of this act shall be executed by the chairman or presiding officer and attested by the secretary, if such instrument be executed by a board or commission, and if such instrument be executed by an officer, it shall be signed by said officer.  No such contract, easement, deed or instrument of conveyance shall be effective unless and until the approval of the Governor is endorsed thereon in writing.

Laws 1941, p. 306, § 2, emerg. eff. Feb. 28, 1941.

§64423.  Eminent domain - Agreements.

When the United States of America, acting through the Secretary of the Interior, or his duly authorized representative, or acting through the Secretary of War, or his duly authorized representative, shall determine that the construction, development, operation or maintenance of any irrigation, reclamation, water conservation and utilization, flood control, military or national defense project, or any needful public building or other public project being constructed, operated, developed or maintained under the laws of the United States, requires the appropriation of the fee simple title or any lesser estate, right or easement in and to or upon any tract of land owned by the State of Oklahoma and acquired by the state through and by reason of grants to the State of Oklahoma, made by the terms of the Enabling Act, and files a certificate executed by the Secretary of the Interior, or his duly authorized representative, or by the Secretary of War, or his duly authorized representative, certifying that the fee simple title or some lesser estate, right or easement in and to or upon such land will be appropriated and taken for such purposes under the power of eminent domain, the Commissioners of the Land Office may enter into negotiations with the United States of America, acting as aforesaid, for the purpose of determining by agreement the amount which the State of Oklahoma will be entitled to receive by reason of such appropriation for said purposes.  If the Commissioners of the Land Office are able to agree with the United States of America, acting as aforesaid, on the amount to which the State of Oklahoma will be entitled by reason of such appropriation, the Commissioners of the Land Office, by and with the consent of the Governor of the State of Oklahoma, may upon payment of the amount of compensation agreed upon and in recognition of the taking and appropriation of such land and in lieu of condemnation proceedings for the determination of the amount of such damages, execute a deed of conveyance evidencing the title or right acquired by the United States of America in the exercise of its sovereign powers and further evidencing the payment and receipt of full compensation for the land, right, easement or estate so appropriated.  The execution and delivery of said deed shall operate as conclusive evidence of such appropriation and taking and the United States of America shall thereupon be authorized to enter upon and take possession of the land to the extent of such appropriation as evidenced by said deed.  Said deed of conveyance shall not be effective unless the approval of the Governor is endorsed thereon in writing.  The Commissioners of the Land Office shall have like power to execute deeds of conveyance in lieu of condemnation proceedings when any irrigation district, conservancy district or water users' association, organized under the laws of the State of Oklahoma, certifies by and through its board of directors the necessity of taking of any such lands, and upon such certification by such irrigation district, conservancy district or water users' association, the provisions of this section shall apply with like force and effect to all such stateowned lands, or any lesser estate, right or easement therein or thereon, so appropriated by any such district or association.

Deeds in lieu of condemnaton proceedings shall be executed by the presiding officer of the Commissioners of the Land Office and attested by the Secretary but no such deed shall be effective unless and until the approval of the Governor is endorsed thereon in writing.

Laws 1941, p. 306, § 3, emerg. eff. Feb. 28, 1941.

§64424.  Partial invalidity.

If any section, subsection, sentence, clause or phrase of this act is held to be invalid, the decision shall not affect the validity or the meaning of the remaining portions of this act.  The Legislature hereby declares that it would have passed this act, and each section, subsection, sentence, clause and phrase thereof, irrespective of the fact that any one or more sections, subsections, sentences, clauses or phrases be declared invalid.

Laws 1941, p. 307, § 4, emerg. eff. Feb. 28, 1941.

§64425.  Rights and powers  Cumulative.

Each and all of the rights, powers and remedies granted and conferred by the terms of this act shall be cumulative and shall be construed to be in addition to those already existing, except that at any private or voluntary sale of stateowned lands by the Commissioners of the Land Office such sale shall be held only upon resolution adopted by a unanimous vote of the Commissioners of the Land Office.

Laws 1941, p. 307, § 5, emerg. eff. Feb. 28, 1941.

§64451.  Prospecting - Permits.

To further the development of mineral resources in the State of Oklahoma, particularly with regard to valuable minerals, including uranium, the Commissioners of the Land Office are hereby authorized to issue prospecting permits to citizens of the United States, granting an exclusive right to prospect for any minerals owned by the state, under the jurisdiction and control of the Commissioners of the Land Office; provided, that all such permits shall be for a period of not to exceed one (1) year and no permit shall cover more than one hundred sixty (160) acres of land.

Laws 1955, p. 373, § 1, emerg. eff. June 7, 1955.

§64452.  Application for permit  Fee - Issuance of permit.

The application for a prospecting permit shall be in writing and addressed to the Secretary of the Commissioners of the Land Office, accompanied by a reasonable fee to be fixed by the Commissioners, to defray the expenses incurred in the issuance of such permit, keeping a permanent record thereof and services rendered in connection with enforcement of the terms and provisions of such permit.  Upon approval of an application by the Commissioners, they shall issue a written permit subject to such conditions and requirements as may be fixed by the Commissioners.

Laws 1955, p. 373, § 2, emerg. eff. June 7, 1955.

§64453.  Report of discovery  Preference right to purchase lease.

Should a prospector discover a valuable mineral, he shall make a detailed written report of his discovery to the Commissioners of the Land Office within thirty (30) days from the date of such discovery. He shall not remove any minerals in commercial quantities without a lease contract issued to him by the Commissioners of the Land Office.  As a consideration for the discovery of a valuable mineral, such prospector shall be granted a preference right to purchase a mining lease covering the land described in his permit, at the highest bid, should such lease be offered for sale.

Laws 1955, p. 373, § 3, emerg. eff. June 7, 1955.

§64454.  Notice and sale of lease.

Should the Commissioners of the Land Office find that the state owns a valuable mineral, they shall offer the necessary mineral lease for sale on competitive bids, and notice of such sale shall be published in at least one newspaper, authorized by law to publish legal notices, in the county in which the land is located.  The notice shall state the terms and conditions under which sale will be made; the annual rental and/or royalty which will be acceptable to the Commissioners, and that the Commissioners have the right to reject any and all bids.

Laws 1955, p. 373, § 4, emerg. eff. June 7, 1955.

§64455.  Terms of leases  Performance bond.

A mining lease shall cover not to exceed one hundred sixty (160) acres of land and shall provide for an annual rental of not less than One Dollar ($1.00) per acre, or if minerals are produced the royalty shall not be less than five percent (5%) of the gross receipts from sale of minerals produced, or in lieu thereof, if the minerals are not sold, the payment to the State of not less than five percent (5%) of the market value of the minerals produced, as the Commissioners may elect.  All leases shall be issued for a primary term of not more than five (5) years and as long thereafter as specified minerals are produced in paying quantities.  All leases for production of minerals provided in this act shall contain a provision that a failure to faithfully operate said premises to as full an extent as other premises are being operated within the general area, in which such land is located or a violation of any covenant contained in said lease shall forfeit such lease to the state.  The Commissioners shall require a good and sufficient bond for the faithful performance of the convenants contained in said lease.

Laws 1955, p. 374, § 5, emerg. eff. June 7, 1955.

§64456.  Cancellation of prospecting permits - Grounds for appeals.

Upon the violation of any of the terms or provisions of any prospecting permit or mining lease, or the laws of the State of Oklahoma relating to public lands of said state, the Commissioners of the Land Office shall have the right at any time to cancel the prospecting permit or lease, upon ten (10) days notice given by registered mail to the last known address of the prospector or lessee, or by posting notice in writing in a conspicuous place upon the premises, specifying the terms, provisions or laws violated.  All orders of cancellation shall become final, unless an appeal to the district court of the county in which the land is located is perfected within thirty (30) days after date of such order.

Laws 1955, p. 374, § 6, emerg. eff. June 7, 1955.

§64457.  Liability for damage to surface interests.

Any person, firm or corporation, receiving a prospecting permit or lease under the provisions of this act, and prospecting, exploring or operating for minerals, shall be liable to the surface owner or surface lessee for all damages or loss accruing to the surface interest in said land and to all crops and improvements thereupon and appurtenances and hereditaments thereunto belonging.

Laws 1955, p. 374, § 7, emerg. eff. June 7, 1955.

§64458.  Rules and regulations.

The Commissioners of the Land Office are hereby authorized to make and promulgate appropriate rules and regulations for the purpose of carrying into effect the provisions of this act.

Laws 1955, p. 374, § 8, emerg. eff. June 7, 1955.

§64-459.  Violations and penalty.

Any person who prospects for minerals owned by the State of Oklahoma, under the jurisdiction and control of the Commissioners of the Land Office, without a prospecting permit, or who removes any such minerals without a lease contract, contrary to the provisions of this act, or who violates any other terms or provisions of this act, shall be guilty of a felony and upon conviction shall be punished by a fine of not less than Fifty Dollars ($50.00) and not to exceed Fifty Thousand Dollars ($50,000.00), or by imprisonment for not less than thirty (30) days and not to exceed ten (10) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 374, § 9, emerg. eff. June 7, 1955.  Amended by Laws 1997, c. 133, § 547, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 398, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 547 from July 1, 1998, to July 1, 1999.

§64460.  Provisions shall not affect other uses of land.

The provisions of this act shall not affect the sale of sand, gravel, caliche or rock by the Commissioners of the Land Office for construction or road purposes, or the exploration for or production of oil and gas.

Laws 1955, p. 374, § 10, emerg. eff. June 7, 1955.



Title 65. — Public Libraries

OKLAHOMA STATUTES

TITLE 65.

PUBLIC LIBRARIES

_________

§65-1.  Repealed by Laws 1953, p. 319, § 8.

§65-1-101.  Short title.

This act shall be known as the Oklahoma Library Code.

Added by Laws 1967, c. 45, § 1-101, emerg. eff. April 6, 1967.

§65-1-102.  Policy.

It shall be the policy of the State of Oklahoma to promote, support, and implement the development and maintenance of adequate public and special library facilities and services throughout the state in whatever forms and by whatever means may be most beneficial and feasible.  Adequate library services are deemed to be necessary to the cultural, educational and economic development of the State of Oklahoma and to the health, safety and welfare of its people, and to be the responsibility of government at all levels.

Added by Laws 1967, c. 45, § 1-102, emerg. eff. April 6, 1967.

§65-1-103.  Purpose.

It is the purpose of the Oklahoma Library Code to accomplish this policy by providing for:

(a) Creation of the Oklahoma Department of Libraries to discharge the responsibility and exercise the authority of the State of Oklahoma for adequate library facilities and services in and for state government and throughout the state.

(b) Establishment, development and operation of libraries and library systems throughout the state with the goal of providing adequate library services to all the people of the state.

(c) Financial support for libraries with guidelines for maximum economy and effectiveness in use of all funds.

(d) Cooperation with other state agencies, federal agencies and private organizations in effecting the purposes of this Code.

Added by Laws 1967, c. 45, § 1-103, emerg. eff. April 6, 1967.

§65-1-104.  Definitions.

When used in this Code unless the context otherwise requires:

(a)  The term "library system" shall mean a unified public library organization under single direction in an area of not less than one county.

(b)  The term "public library" shall mean a library or library system that is freely open to all persons under identical conditions, and which is supported in whole or in part by public funds.

(c)  The term "metropolitan library" shall mean a library system which is the public library for a county in which is located a city of at least two hundred fifty thousand (250,000) population.

(d)  The term "multicounty library" shall mean a library system which is the public library for a library district composed of two or more counties.

(e)  The term "special library" shall mean any library, whether open to the general public or not, that is supported in whole or in part by public funds and which comes within one or more of the following categories:

(1)  All libraries which are operated within or as an integral part of a publicly supported institution.

(2)  All libraries that cater to a special clientele.

(3)  All libraries that are concerned primarily with materials on a special subject.

Provided, however, that this definition shall not be construed to include libraries operated as a part of any university, college, school, museum, the Oklahoma Historical Society and county law libraries.

(f)  The word "library" shall mean the contents as well as the building, equipment and facilities of the institution.

(g)  The word "Department" shall mean the Oklahoma Department of Libraries, which shall be the official library and archival agency of the state.

(h)  The word "Board" shall mean the Oklahoma Department of Libraries Board.

(i)  The word "standards" shall mean the criteria pertaining to the scope and quality of library facilities, levels of financial support, adequacy and qualifications of personnel, organization and resources for service, areas of service and population to be served, and other factors deemed necessary to insure proper, economical and effective use of funds and resources in providing library facilities and services.

(j)  The term "accreditation of libraries" shall mean the evaluation and rating of public libraries and library systems.

(k)  The word "Director" shall mean the Director of the Department who shall be the State Librarian and the State Archivist.

(l)  The term "county library" means a public library established, supported, and maintained by county taxation.

(m)  The term "municipal library" means a public library established, supported, and maintained through taxation by a city or town whose library board of trustees is appointed pursuant to municipal authority.

(n)  The term "city-county library" means a library system which consists of a public library for a county in which the population is at least 100,000.

(o)  The term "rural single county library" means a library system which consists of a public library for a county in which the population is less than one hundred thousand (100,000) and which is supported by ad valorem taxation designated for the support of the county library system.

Added by Laws 1967, c. 45, § 1-104, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 1, eff. July 1, 1992; Laws 1995, c. 165, § 1, emerg. eff. May 2, 1995.

§65-1-105.  Disclosure of records.

A.  Any library which is in whole or in part supported by public funds including but not limited to public, academic, school or special libraries, and having records indicating which of its documents or other materials, regardless of format, have been loaned to or used by an identifiable individual or group shall not disclose such records to any person except to:

1.  Persons acting within the scope of their duties in the administration of the library;

2.  Persons authorized to inspect such records, in writing, by the individual or group; or

3.  By order of a court of law.

B.  The requirements of this section shall not prohibit middle and elementary school libraries from maintaining a system of records that identifies the individual or group to whom library materials have been loaned even if such system permits a determination, independent of any disclosure of such information by the library, that documents or materials have been loaned to an individual or group.

Added by Laws 1985, c. 81, § 1, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 98, § 1, eff. Nov. 1, 1986.

§65-2-101.  Creation of Board.

The Oklahoma Department of Libraries Board is hereby created.  The Board shall consist of seven (7) appointive members, and the Director, who shall be an ex officio nonvoting member.  The Governor shall appoint, with the advice and consent of the Senate, one member from each congressional district and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  No appointive member shall be a librarian in active practice.  Appointments shall be made on the basis of ability, sound understanding of the total responsibilities and objectives of a state library agency and active interest in the attainment of these goals.

Added by Laws 1967, c. 45, § 2-101, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 364, § 7, emerg. eff. June 4, 1992; Laws 2002, c. 375, § 14, eff. Nov. 5, 2002.

§65-2-101.1.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-2-102.  Membership of Board.

The members appointed by the Governor shall be qualified electors of the state and actual residents of the Congressional Districts from which they are appointed.  No member of the Board shall in any way be connected with the business of publishing or selling books, periodicals or other forms of library materials, nor with the business of manufacturing or selling library supplies or equipment.  No member shall receive any compensation for his service on the Board directly or indirectly; provided that each appointive member may receive reimbursement for travel expense pursuant to the State Travel Reimbursement Act.

Added by Laws 1967, c. 45, § 2-102, emerg. eff. April 6, 1967.  Amended by Laws 1985, c. 178, § 50, operative July 1, 1985.

§65-2-103.  Terms of office.

The term of office of each appointive member, except for initial appointments as herein specified, shall be six (6) years, beginning July 1 of the year of appointment or until his successor has been appointed and qualified.  The present State Library Board shall become members of the Board of the Department and shall continue in office until their respective terms expire.  The Governor shall appoint one member on or before July 1 of each year; provided that he shall make the first appointments for the following terms in the years indicated: One member for a term of one (1) year, and one member for a term of two (2) years in 1967; one member for a term of two (2) years, one member for a term of three (3) years and the member-at-large for a term of three (3) years in 1968; one member for a term of three (3) years, and one member for a term of four (4) years in 1969.  After the initial appointments, terms shall be for six (6) years.  Any vacancy on the Board shall be filled for the remainder of the term only and by the method of the original appointment.  No person who has served a full six-year term shall be appointed to succeed himself.  Members may be removed only for cause.

Added by Laws 1967, c. 45, § 2-103, emerg. eff. April 6, 1967.

§65-2-104.  Officers.

The Board shall elect a Chairman and Vice Chairman at the first meeting held after July 1 of each year.  The Director shall be the Secretary of the Board, and shall have custody of all files and records of the Board.

Added by Laws 1967, c. 45, § 2-104, emerg. eff. April 6, 1967.

§65-2-105.  Meetings.

The Board shall meet at least once every three-month period.  Additional meetings may be held upon call of the chairman, vice-chairman, in the absence of the chairman, or the secretary.  Four voting members of the Board shall constitute a quorum.  No question before the Board shall be resolved without the concurrence of at least four members or a majority of those members voting, whichever is the greater.

Added by Laws 1967, c. 45, § 2-105, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 2, eff. July 1, 1992.

§65-2-106.  Powers and duties of the Board.

The Oklahoma Department of Libraries Board shall be the supervisory and policymaking body of the Department and shall:

(a) Appoint the Director, who shall possess the qualifications specified by Section 3-103 of this title, and shall hold office at the pleasure of the Board;

(b) Formulate the general policies of the Oklahoma Department of Libraries, in consultation with the Director;

(c) Review and approve the budget requests for the Department;

(d) Formulate standards for public and special libraries in consultation with the Director and his staff, and with the Oklahoma Library Association;

(e) Utilize such standards as guidelines in accreditation of public libraries and library systems;

(f) Utilize such standards and accreditation as guidelines in approval of apportionment of state funds of federal funds such as may be administered by a state agency to public libraries, library systems and special libraries and their use of such funds;

(g) Serve as an appeal board in the execution of the Library Services Construction Act, 20 U.S.C. Section 351(1991), including any amendments thereto, and any similar federal legislative acts requiring such services;

(h) Approve the formation of library systems and designate areas for library districts;

(i) Maintain liaison with the Oklahoma Library Association;

(j) Assist in communicating the goals, plans, budgets and work of the Department to executive, judicial and legislative officials, and to the public;

(k) Provide for the certification of public librarians;

(l) Establish a formula for the equitable apportionment of monies from the Oklahoma Local Library Support Revolving Fund; and

(m) Promulgate such rules as may be necessary to carry out the intent and purposes of this act.

Added by Laws 1967, c. 45, § 2-106, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 3, eff. July 1, 1992; Laws 1992, c. 373, § 14, eff. July 1, 1992.

§65-2-107.  Oklahoma Local Library Support Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Libraries, to be designated the "Oklahoma Local Library Support Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Department of Libraries from state appropriations designated specifically for deposit in this fund for purposes as specified in this act and from any other sources provided for by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Libraries for the purpose of providing convenient library service or access to library service for all citizens of Oklahoma.  In administering the fund the Department of Libraries shall encourage existing public libraries to cooperatively share library resources by:

1.  Extending or establishing public library services in unserved county areas or contracting for services with existing Oklahoma Department of Libraries certified municipal public libraries, other certified public libraries, library districts, or library systems; and

2.  Strengthening existing Oklahoma Department of Libraries certified municipal public libraries, other certified public libraries, library districts, and library systems.

The Oklahoma Department of Libraries Board shall establish a formula for the equitable apportionment of monies to counties applying and qualifying for such funds pursuant to the provisions of this act.

Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1992, c. 321, § 1, eff. July 1, 1992.

§65-2-108.  Oklahoma Local Library Support Revolving Fund - Applications for participation.

A.  Applications for participation in the Oklahoma Local Library Support Revolving Fund shall be submitted to the Oklahoma Department of Libraries for approval or disapproval by the Oklahoma Department of Libraries Board pursuant to rules and regulations promulgated by the Oklahoma Department of Libraries Board.  The applications shall be initiated by:

1.  The boards of county commissioners in the respective counties either without public library service or without existing countywide public library service;

2.  The board of county commissioners in the respective counties upon petition initiated by not less than ten percent (10%) of the qualified electors of the county based on the total number of votes cast at the last general election for the county office receiving the highest number of votes at such election;

3.  The district or system library boards or commissions in the respective counties with library districts or library systems providing countywide library service; or

4.  A joint application from all or a majority of the Oklahoma Department of Libraries certified municipal public libraries in a respective county joined together to apply for and to administer the expenditure of funds from the Oklahoma Local Library Support Revolving Fund and any other funds granted or donated for the purpose of county library services.

B.  The application shall include a five-year plan for library development for extending, initiating and/or strengthening public library service in the respective county.  The application shall include for the initial or next funding year, a detailed, line-item budget and descriptive program for the Oklahoma Local Library Support Revolving Fund appropriation.

Added by Laws 1992, c. 321, § 3, eff. July 1, 1992.

§65-2-109.  Applications for participation in Oklahoma Local Library Support Revolving Fund - Five-year plan for library development.

A.  The five-year plan for library development required pursuant to Section 2-108 of this title may address proposals to:

1.  Seek financing for additional levels or types of library services and/or contracting with existing Oklahoma Department of Libraries certified public libraries for:

a. free access and service by all county residents,

b. specific services such as bookmobile or book deposits/book centers,

c. access to information services through telecommunications,

d. surveys or studies of countywide library needs,

e. leased or permanent facilities, and

f. any other services as mandated by the Oklahoma Department of Libraries;

2.  Hold an election seeking a countywide mill levy for support.  Such plans shall be based on the needs, analysis and desires of the respective counties or existing library districts or library systems.  If a plan includes a proposal to hold an election on a mill levy for library support, the plan may specify how the public library authority will serve as the coordinator for cooperation between publicly funded libraries of all types;

3.  Include the utilization of technological equipment and telecommunications access consistent with Sections 55 and 56 of this title; and

4.  Provide for any other services as mandated by the Oklahoma Department of Libraries.

Added by Laws 1992, c. 321, § 4, eff. July 1, 1992.  Amended by Laws 1994, c. 362, § 2, eff. July 1, 1994.

§65-3.  Repealed by Laws 1953, p. 319, § 8.

§65-3-101.  Creation of Department.

A.  The Oklahoma Department of Libraries is hereby created.  The Department shall be the official library agency of the state and shall discharge the responsibilities and exercise the authority of the state with respect to all public and special libraries.  The Department shall cooperate with other state agencies, local units of government, federal agencies and private individuals and organizations with respect to library facilities and services, or any allied or related facilities and services.  The Department shall be responsible for the receipt and administration of all state funds and such federal funds as may be administered by a state agency, may receive and administer private and other funds, for libraries, library services or any allied or related services.

B.  The Department shall have its headquarters and shall maintain The State Library at the Allen Wright Memorial Library in the State Capitol area.

C.  Branches or offices of the Department may be established under such conditions and terms and in such locations within the state as are deemed necessary.

D.  The Jan Eric Cartwright Memorial Library, which shall be located in the State Capitol Building, shall provide law library and legislative reference services for state government and the citizens of Oklahoma.

Added by Laws 1967, c. 45, § 3-101, emerg. eff. April 6, 1967.  Amended by Laws 2002, c. 334, § 2, eff. July 1, 2002.

§65-3-102.  Department as official library of the state.

The Department shall constitute the official library of the State of Oklahoma.  The Department shall have custody of all books, documents, facsimiles, films, maps, manuscripts, pamphlets, papers, charts, archives, periodicals, records, and any other materials or objects now in its possession or that may be acquired.  No department or institution of state government, except institutions of higher learning, museums and the Oklahoma Historical Society, shall establish a library without prior approval of and except in cooperation with the Department; provided that this provision is not to prevent a state agency from having the minimal necessary and frequently used office copies of reference works, catalogs, legal reports or technical publications required to conduct its daily operations.

Added by Laws 1967, c. 45, § 3-102, emerg. eff. April 6, 1967.

§65-3-103.  Director and Assistant Director.

The offices of Director and Assistant Director are hereby created.  The Director shall be appointed by the Board on the basis of merit and appropriate experience, shall possess a library degree from a library school accredited by the American Library Association and shall serve at the pleasure of the Board.  The Assistant Director shall be appointed by the Director, with the approval of the Board, and shall be subject to the same qualifications as herein specified for the Director.  The Director shall be the State Librarian and the State Archivist, which offices are hereby created.

Added by Laws 1967, c. 45, § 3-103, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 4, eff. July 1, 1992.

§65-3-104.  Duties of Director.

The Director shall be the administrative, executive, directing and supervising official of the Department under the supervision of and in accordance with policies established by the Board.  He shall:

(a) Approve all requisitions and claims;

(b) Prepare budgets;

(c) Prepare the staff organization and position classification with the approval of the Board;

(d) Employ or terminate employment of all personnel as provided by 74 O.S.1961, Sections 801 - 839, as amended; and

(e) Make all reports, maintain all records and execute all instruments required by law or regulation and perform all duties necessary to discharge the functions of the Department.

The Director shall be accountable and responsible to all proper state and federal officials for the activities of the Department.  He shall be the representative of the state in all matters pertaining to the duties and services of the Department, or any other library, archival, public documents, reference, research, records, information and information processing functions, including all allied or related services, of the state government, or in which the state may participate; provided that he may designate a staff member of the Department to act as his agent under such conditions as he may prescribe.  The Director, or any staff member of the Department designated by him, shall receive travel expense and per diem as provided by 74 O.S.1961, Sections 500.5 - 500.12, as amended, including necessary fees incurred in the exercise of his duties, or in attending conferences, institutes and meetings of library, reference, research, documentation and informational associations or bodies, or any allied or related groups.

Added by Laws 1967, c. 45, § 3-104, emerg. eff. April 6, 1967.

§65-3-105.  Functions of Department.

The departmental functions shall include but not be limited to library services, library research, library development, archival, records management and preservation, legislative reference, legal reference, general reference, library promotion and public information, informational, information processing and retrieval, government documents and any allied, cognate or related functions, and the Department shall be the authority of the state for these functions.

The Department is authorized and directed to discharge the state's responsibility for library service, including service to state government, to public and special libraries and library services, cooperation with and rendering of services to local units of government in the establishment and operation of local libraries and library systems, and the performance of all technical and other services necessary to the Department.  The Department shall assist with and supervise the establishment and operation of libraries at all state institutions and agencies, except public schools and institutions of higher learning.

Added by Laws 1967, c. 45, § 3-105, emerg. eff. April 6, 1967.

§65-3-106.  Creation of divisions authorized.

There shall be created such divisions and subdivisions of the Department as are deemed necessary to effect the purposes of this Code.

Added by Laws 1967, c. 45, § 3-106, emerg. eff. April 6, 1967.

§65-3-107.  Appropriations, gifts, bequests or grants - Contracts - Libraries' Revolving Fund.

The Department may receive and use appropriations, gifts, bequests or grants from any source, public or private, and may take such action as may be necessary to receive such funds.  It may contract with other agencies, organizations, libraries, library schools or the agencies of other governments for library services, facilities, research or any allied or related purpose.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Libraries, to be designated the Oklahoma Department of Libraries' Revolving Fund.  The fund shall be administered in accordance with the Revolving Fund Procedures Act. The Department is authorized to receive all money from departmental forfeitures, fees, sales of materials and services, payments for lost books and other receipts, and other miscellaneous sources, and all such income shall be deposited in such fund.

Added by Laws 1967, c. 45, § 3-107, emerg. eff. April 6, 1967.  Amended by Laws 1978, c. 165, § 4, eff. Jan. 8, 1979.

§65-3-107.1.  Contracts for literacy services.

The Oklahoma Department of Libraries may enter into contracts for literacy services with library-based programs or community literacy councils, including but not limited to nonprofit corporations holding a valid exemption from taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 26 U.S.C., Section 501(a), and listed as an exempt organization in Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3).

Added by Laws 2002, c. 334, § 1, eff. July 1, 2002.

§65-3-108.  Participation in health insurance plans authorized.

The Department may participate in an approved health insurance program for full-time employees and use appropriated funds for said purpose, either for the exclusive benefits of its staff or jointly with other such programs.

Added by Laws 1967, c. 45, § 3-108, emerg. eff. April 6, 1967.

§65-3-109.  Purchase, lease and disposal of real and personal property.

A.  The Oklahoma Department of Libraries is authorized to purchase, lease or otherwise acquire and hold title to and dispose of lands and buildings and other facilities, and materials, motor vehicles or other equipment, or to erect and equip buildings necessary in effecting the purposes of this Code.

B.  The Department may expand the Allen Wright Memorial Library for the purpose of providing space that will serve as a repository and research center for Oklahoma state records pursuant to the Records Management Act and Sections 305 through 317 of Title 67 of the Oklahoma Statutes and to provide space for other Department of Libraries functions as it deems necessary.  No monies available to the Department for agency operations shall be used for this expansion project.

Added by Laws 1967, c. 45, § 3-109, emerg. eff. April 6, 1967.  Amended by Laws 2002, c. 334, § 3, eff. July 1, 2002.

§65-3-110.  Publications.

The Department may compile, prepare and issue publications of any type related to and deemed necessary in effecting the purposes of this Code.

Added by Laws 1967, c. 45, § 3-110, emerg. eff. April 6, 1967.

§65-3-111.  Standards for library equipment.

The Department may prescribe standards for equipment and supplies purchased for its use and the use of units under its direction.

Added by Laws 1967, c. 45, § 3-111, emerg. eff. April 6, 1967.

§65-3-112.  Petty cash fund.

A petty cash fund of not more than Three Hundred Dollars ($300.00) is authorized.  It shall be established and replenished by claims against appropriations.  The fund may be used for postage due payments and for the purchase of minor items and services that cost less than Twenty-five Dollars ($25.00) each.  Itemized receipts for all such purchases shall be secured and filed.  The fund shall be audited by the State Auditor and Inspector as are other accounts of the Department.

Added by Laws 1967, c. 45, § 3-112, emerg. eff. April 6, 1967.  Amended by Laws 1979, c. 30, § 112, emerg. eff. April 6, 1979.

§65-3-113.  Postage.

The Department is authorized to buy postage stamps and postal cards in an amount not to exceed Five Hundred Dollars ($500.00) for any one fiscal year for the purpose of prepaying the postage for the return of information or statistical materials, field operations and other like purposes.

Added by Laws 1967, c. 45, § 3-113, emerg. eff. April 6, 1967.

§65-3-113.1.  Publications Clearinghouse - Creation - Director - Rules and regulations.

The Publications Clearinghouse is hereby created as a unit of the Oklahoma Department of Libraries.  The Publications Clearinghouse shall be directed by the Director of the Department of Libraries.  The Director shall adopt rules and regulations necessary to implement the functions and duties of the Publications Clearinghouse as provided for by law.

Added by Laws 1978, c. 165, § 1.  Amended by Laws 1984, c. 13, § 1, eff. Nov. 1, 1984.

§65-3-113.2.  Definitions.

As used in Sections 3-113.1 through 3-115 of this title:

1.  "Agency" means any office, officer, department, division, unit, bureau, board, commission, authority, institution, substate planning district, or agency in any branch of the state government, and all subdivisions of each when applicable, including state institutions of higher education, defined as all state-supported colleges, universities, junior colleges, and technology center schools; and

2.  "State publications" means any informational materials, regardless of format, method of reproduction, or source, which originate in or are produced with the imprint, by the authority, or at the total or partial expense of an agency supported wholly or in part by state funds and which are distributed to persons outside of the creating agency or are required by law.  "State publication" incorporates those publications that may or may not be financed by state funds but are released by private entities pursuant to a contract with or subject to the supervision of any agency.

Added by Laws 1978, c. 165, § 2.  Amended by Laws 1984, c. 13, § 2, eff. Nov. 1, 1984; Laws 2001, c. 33, § 62, eff. July 1, 2001.

§65-3-113.3.  Duties of Publications Clearinghouse.

The Publications Clearinghouse shall have the following duties:

1.  To establish a state publications depository library system for the use of the citizens of this state; and

2.  To collect state publications from every agency and to retain and preserve permanently a minimum of two copies of said publications; and

3.  To enter into contracts with other libraries within this state whereby the Publications Clearinghouse designates the contracting library to be a depository library for the Oklahoma Department of Libraries and agrees to distribute copies of state publications deposited with the Publications Clearinghouse to said depository library, and the contracting library agrees to receive and maintain the collection of said publications and not to dispose of said publications without prior approval of the Publications Clearinghouse, to provide adequate facilities for the storage and use of the publications, and to provide free access to the publications for the use of its patrons; and

4.  To determine the necessity of and to make arrangements for the conversion of state publications to microform and to establish a system to assure the availability of said microform for distribution to designated depository libraries; and

5.  To prepare and publish official lists of state publications and to distribute said lists to all contracting depository libraries, other libraries within this state, and every agency; and

6.  To determine the quantity of each publication of an agency to a maximum of twenty-five copies required to meet the needs of the state publications depository library system and to notify each agency of the required quantity; and

7.  To distribute copies of state publications as follows:

a. One copy to the United States Library of Congress,

b. Two copies for the collection of state publications within the Publications Clearinghouse, and

c. Selected copies to each depository library; and

8.  To receive for use and for exchange purposes a maximum of fifty copies of all state legal publications including bar journals and official reports of decisions, codes, opinions, rules and regulations, and one hundred ten copies of Oklahoma Statutes, Oklahoma Statute Supplements, and Oklahoma Session Laws; and

9.  To compile and maintain a permanent record of state publications.

Added by Laws 1978, c. 165, § 3.  Amended by Laws 1981, c. 272, § 15, eff. July 1, 1981; Laws 1984, c. 13, § 3, eff. Nov. 1, 1984; Laws 1992, c. 322, § 5, eff. July 1, 1992.

§65-3-114.  Deposit of state publications with Publications Clearinghouse - Failure to comply.

A.  Every agency except institutions of higher education, but specifically including any board of regents for higher education, which issues a state publication shall immediately deposit a maximum of twenty-five copies with the Publications Clearinghouse.

B.  Upon failure of an agency to comply with the provisions of this section, the Director of the Department of Libraries shall forward a written notice of the failure to the chief administrative officer of the agency.  The notice shall state a reasonable time, not to exceed thirty (30) days, in which the agency shall fully comply. Further failure to comply shall be reported in writing to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Attorney General.  The Attorney General shall immediately institute mandamus proceedings to secure compliance by said agency.

Added by Laws 1967, c. 45, § 3-114, emerg. eff. April 6, 1967.  Amended by Laws 1978, c. 165, § 5; Laws 1984, c. 13, § 4, eff. Nov. 1, 1984.

§65-3-115.  Copies to other states, territories or possessions and The Library of Congress - Exchange agreements - Surplus publications.

The Publications Clearinghouse, pursuant to exchange agreements, shall send copies of state publications to the official library of each of the states, territories, and possessions of the United States and to The Library of Congress, may exchange copies for the publications of other governments or organizations, and may send copies upon request to other entities or persons.  The Department of Libraries may sell at the fair market value or otherwise dispose of any surplus publications.  Any receipts shall be deposited pursuant to the provisions of Section 3-107 of this title.

Added by Laws 1967, c. 45, § 3-115, emerg. eff. April 6, 1967.  Amended by Laws 1978, c. 165, § 6; Laws 1984, c. 13, § 5, eff. Nov. 1, 1984.

§65-3-116.  Citation.

This act shall be known and may be cited as the "Corner Perpetuation and Filing Act".

Added by Laws 1978, c. 140, § 1, eff. Oct. 1, 1978.

§65-3-117.  Purpose.

It is the purpose of this act to protect and perpetuate public land survey corners and information concerning the location of such corners by requiring the systematic establishment of monuments and filing of information concerning the marking of the location of such public land survey corners and to allow the systematic location of other property corners, thereby providing for property security and a coherent system of property location and identification; and thereby eliminating the repeated necessity for reestablishment and relocations of such corners once they are established and located.

Added by Laws 1978, c. 140, § 2, eff. Oct. 1, 1978.

§65-3-118.  Definitions.

As used in this act:

1.  "Property corner" means a geographic point on the surface of the earth, and is on, a part of, and controls a property line;

2.  "Property controlling corner" means a public land survey corner, or any property corner, which does not lie on a property line of the property in question, but which controls the location of one or more of the property corners of the property in question;

3.  "Public land survey corner" means any corner actually established and monumented in an original survey or resurvey used as a basis of legal description for issuing a patent for the land to a private person from the United States government;

4.  "Accessory to a corner" means any exclusively identifiable physical object whose spatial relationship to the corner is recorded.  Accessories may be bearing trees, bearing objects, monuments, reference monuments, line trees, pits, mounds, charcoal-filled bottles, steel or wooden stakes, or other objects;

5.  "Monument" means a physical structure that occupies the exact position of a corner;

6.  "Reference monument" means a special monument that does not occupy the same geographical position as the corner itself, but whose spatial relationship to the corner is recorded, and which serves to witness the corner;

7.  "Surveyor" means any person who is authorized by the laws of this state to practice land surveying;

8.  "Board" means the State Board of Registration for Professional Engineers and Land Surveyors; and

9.  "Division" means the Office of Archives and Records of the Oklahoma Department of Libraries.

Added by Laws 1978, c. 140, § 3, eff. Oct. 1, 1978.  Amended by Laws 1992, c. 322, § 6, eff. July 1, 1992.

§65-3-119.  Public land survey corner records - Filing.

A.  A surveyor shall complete, sign and file with the Division a written record of the establishment or restoration of a public land survey corner.  This record shall be known as a "public land survey corner record" and such a filing shall be made for every public land survey corner and accessory to such public land survey corner which is established, reestablished, monumented, remonumented, restored, rehabilitated, perpetuated or used as control in any survey.  The survey information shall be filed within ninety (90) days after the survey is completed, unless the public land survey corner and its accessories are substantially, as described in an existing public land survey corner record, filed in accordance with the provisions of this act.

B.  A surveyor may file or record any corner record as to any property corner, property controlling corner, reference monument or accessory to a corner.

C.  The Board shall, by regulation, provide and prescribe the information which shall be necessary to be included in the public land survey corner record and the Board shall prescribe the form in which such public land survey corner record shall be presented and filed or recorded.

D.  No corner record shall be filed or recorded unless it is signed by a land surveyor as defined herein, or in the case of an agency of the United States government, the certificate may be signed by the survey party chief making the survey.

Added by Laws 1978, c. 140, § 4, eff. Oct. 1, 1978.

§65-3-120.  Public land survey corner record book - Index - Filing and recording fees - Exemptions.

A.  The Division shall receive the completed public land survey corner record and preserve it in an appropriate book.  The books shall be in numerical order; provided, however, public land survey corner records may also be preserved in the same manner as any other recorded instruments.

B.  The Division shall provide a suitable system for indexing said documents, whereby access and recovery of the information contained therein shall be readily accessible and available for the use of the public.

C.  The Division may charge a reasonable filing fee for the filing and recording of the information.  However, all corners, monuments and their accessories established prior to the effective date of this act, for which a written record is completed as required herein, and which are offered for filing or recording within six (6) months of the effective date of this act, shall be accepted and filed by the Division without requiring the payment of fees therefor.

D.  Corner records concerning corners established, reestablished or restored may be filed or recorded before the effective date of this act.

Added by Laws 1978, c. 140, § 5, eff. Oct. 1, 1978.

§65-3-121.  Reconstruction or rehabilitation of monument corners.

In every case where a corner record of a public land survey corner is required to be filed or recorded under the provisions of this act, the surveyor shall reconstruct or rehabilitate the monument of such corner, and accessories to such corner so that it will be as permanent a monument as is reasonably possible to provide and so that it may be located with facility at any time in the future.

Added by Laws 1978, c. 140, § 6, eff. Oct. 1, 1978.

§65-3-122.  Federal government surveys.

All federal government surveys performed by authorized personnel of agencies of the federal government shall be subject to the provisions of this act but shall be exempt from filing fees required in Section 5 of this act.

Added by Laws 1978, c. 140, § 7, eff. Oct. 1, 1978.

§65-3-123.  Failure to comply with act.

A surveyor failing to comply with the provisions of this act shall be subject to the revocation or suspension of his certificate of registration, after a hearing by the Board.

Added by Laws 1978, c. 140, § 8, eff. Oct. 1, 1978.

§65-4.  Repealed by Laws 1953, p. 319, § 8.

§65-4-101.  Authority for establishment.

Counties, cities and towns are hereby authorized and empowered to join in creation, development, operation and maintenance of public libraries to serve multicounty systems, and to appropriate and allocate funds for the support of such systems.  Such systems shall provide equitable library services to all persons in the district.

To insure the effective development of library service in all rural and urban areas, the creation and organization of library systems and the district to be served shall be subject to approval by the Oklahoma Department of Libraries Board in accordance with the provisions of Article X, Section 10A of the Oklahoma Constitution. After establishment, library systems shall be subject to accreditation by the Oklahoma Department of Libraries Board.

Parts of an adjacent county may be added to or included in multicounty systems if these additions are determined by agreement of the system board, the petitioning parties, and the Oklahoma Department of Libraries Board to be the most feasible way to provide public library services to such part of a county.

Special levies of any and all taxes authorized to be levied by counties, cities and towns under this and other Oklahoma Statutes as amended and the Oklahoma Constitution as amended are hereby authorized to be levied for support of library systems.

When any multicounty system is established under provisions of this act, existing public libraries in the district may be incorporated into the system under a unified administration by act of local governing bodies or vote of the people as provided in the procedure for establishment.  Existing public libraries not incorporated into the system shall have the same relationship to the system as similar public libraries outside the district have to the local system and to other systems.

Added by Laws 1967, c. 45, § 4-101, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 7, eff. July 1, 1992.

§65-4-102.  Procedure for establishment and termination.

A library system may be created by resolution or ordinance approved by the boards of county commissioners or by the governing bodies of all cities or towns of two thousand (2,000) or more according to the latest U.S. Census within the proposed district, or by the county seat town if no city or town within a county has a population of at least two thousand (2,000), subject to approval by the Oklahoma Department of Libraries Board.  Such resolution and ordinances shall specify the type of system to be created, the district to be served, organization of the governing board of the system, proposed financing including agreement to call for a vote of the people as necessary for special tax levies, and shall constitute application for approval by the Oklahoma Department of Libraries Board when submitted to the Board.

A library system may be created upon initiative of the county, city and town governing bodies concerned, or upon presentation of petitions to the board of county commissioners of each county signed by not less than ten (10%) percent of of the qualified electors of each county voting in the latest preceding general election.  Upon receipt of such petitions, the board of county commissioners of each county shall forthwith call for a countywide vote on the proposed library system.

When approval of the proposed system is granted by the Oklahoma Department of Libraries Board, the county, city and town governing bodies shall proceed with appointment of the system board and financing.

After appointment of the governing board of the library system, it may request demonstration library services by the Oklahoma Department of Libraries before approval of special tax levies and/or may request a grant of funds for interim services before collection  of special tax levies by the people of the district.

The boards of county commissioners and the governing bodies of cities and towns involved in creation of a library system, and the governing board of the library system, are authorized to enter into contracts and agreements by and between such governing bodies and with other such library systems, special and school and college libraries, and the Oklahoma Department of Libraries in affecting the purposes of this article and other articles of this Code.

After a system has been created, another county or counties may be added to the system by action of the governing bodies of the applicant counties and cities as provided in the procedure for establishment.

Any library system created under the provisions of this Code may be terminated, or a part thereof may withdraw and resulting special tax levies shall be discontinued only by majority vote of qualified electors voting in an election called by petitions signed by not less than twenty (20%) percent of the qualified electors voting in the latest preceding general election of the county or counties wishing to terminate or withdraw.

This provision for termination of all or a part of a library system shall not prohibit the reorganization of any system, or the transfer of part of a system to another system or the merging of systems, by act of the county, city and town governing bodies with approval of the Oklahoma Department of Libraries Board, provided that such changes do not result in termination of library service in any other area for which such service has been approved.

Added by Laws 1967, c. 45, § 4-102, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 8, eff. July 1, 1992.

§65-4-103.  Governing boards - Membership - Tenure - Qualifications - Compensation.

(a)  The Board of Trustees of a library system containing two or more counties, herein defined as a multicounty library system, shall consist of at least five (5) members.  There shall be at least one member from each county appointed by the board of county commissioners.  Additional members shall be appointed for each city within the system with a population of two thousand (2,000) or more, with these appointments to be made by the governing body of the city.  In addition, any town with a population of at least one thousand (1,000), a distance of at least thirty (30) miles from the next nearest town having a board member, shall be entitled to a member, appointed by the governing board of such town, for a term of three (3) years.  In counties with no city with a population of two thousand (2,000) or more, a member shall be appointed by the governing body of the county seat city or town.  Should the board serving a multicounty unit result in fewer than five members, additional board members shall be appointed on a proportional basis agreed upon by the county governments involved.

(b)  Initial appointments shall be distributed among one-, two- and three-year terms, with one-third (1/3) of the appointments to be made for one (1) year, one-third (1/3) to be made for two (2) years and one-third (1/3) for three (3) years.  Subsequent appointments shall be for three-year terms, except in the case of an appointment to fill a vacancy in the membership of the system board, which appointment shall be for the remainder of the unexpired term of the member where death, resignation or removal has created the vacancy.  A partial term of not more than eighteen (18) months served immediately prior to a full three-year term shall not be counted as a full term.  No person shall serve more than two full successive terms.  Provided that a person who previously served for two (2) successive terms or less may be reappointed if two (2) years has expired since the person's last service on the board.  All tenure of initial and future appointees shall expire on June 30 of the designated year.  A member of a system board once qualified can thereafter be removed by the appointive authority during his term of office only for misconduct or neglect of duty.

(c)  Appointments to the system board shall be made on the basis of ability, a sound understanding of the total responsibilities and objectives of public libraries and an active interest in the attainment of these comprehensive goals.  Appointive members shall be qualified electors and bona fide residents of the counties from which they are appointed.  No member of the system board shall in any way be connected with the business of publishing or selling books, periodicals or other forms of library materials nor with the business of manufacturing or selling library supplies or equipment.

(d)  All system board members shall serve thereon without compensation except actual and necessary travel expenses as authorized by the State Travel Reimbursement Act.  Individual memberships for systems board members in state, regional, and national library associations and expenses incurred in attending conferences of these associations, board meetings and other library and library-related meetings may be paid from library funds upon proper authorization of the board.

Added by Laws 1967, c. 45, § 4-103, emerg. eff. April 6, 1967.  Amended by Laws 1976, c. 45, § 1, emerg. eff. April 9, 1976; Laws 1992, c. 322, § 9, eff. July 1, 1992; Laws 1996, c. 20, § 1, emerg. eff. April 3, 1996.

§65-4-104.  System board of trustees - Officers - Meetings - Quorum.

The system board shall elect a chairman, vice-chairman, and treasurer from the appointed members.  The term of the officers shall be one (1) year.

The system board shall meet as often as is required to transact necessary business and all meetings shall be open to the public in compliance with the Oklahoma Open Meetings Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.  It shall adopt rules for the transaction of business and keep a record of its functions and activities, which record shall be a public record.

A majority of the board membership shall constitute a quorum.

Added by Laws 1967, c. 45, § 4-104, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 10, eff. July 1, 1992.

§65-4-105.  System board of trustees - Powers and duties.

(a)  Every system board created by this Code shall have all powers necessary or convenient for the accomplishment of the purpose and provisions hereof, including, in addition to others granted in this article, the following powers:

(1)  To operate and maintain a library system and to adopt such rules and regulations for the operation thereof as may be deemed necessary or expedient.

(2)  To purchase, lease, or otherwise acquire land or buildings or portions of buildings for library purposes.

(3)  To erect, maintain, and operate public library buildings at one or more places.

(4)  To accept transfer of any existing public library or libraries by lease or other conveyance.

(5)  To acquire, by purchase or otherwise, books and other personal property customarily used in the operation of public libraries including necessary motor vehicles.

(6)  To sell and dispose of personal property acquired by purchase or any other means when by proper resolution the board finds that said property is not needed for library purposes.

(7)  To acquire, accept, hold, and convey legal title to interest in real property in the name of the system board.  Deeds or other conveyances of said interests in real property shall be executed for and on behalf of the system board by the chairman and shall be attested by the secretary upon proper resolution of the Board.

(8)  To accept or decline donations tendered to the library system.

(9)  To administer the expenditure of any funds which may become available for library purposes.

(10)  To establish a schedule of fees to cover various services rendered and also to contract with other persons, including legal counsel and independent certified public or certified municipal accounting service, within the limits of its appropriations, and to incur necessary expenses.  This subsection shall not be construed to preclude the use of the appropriate district attorney or assistant district attorney for legal counsel and the State Auditor and Inspector for auditing services.

(11)  To apply, contract for, receive and take advantage of any or all allocations of funds which may be available to the system board for library or library related purposes and services under the laws and regulations of the United States, the State of Oklahoma, or any other state, or any organization, agency, instrumentality or subdivision of these entities or undertake or contract for joint activities or programs with the United States, the State of Oklahoma or any other state, and any organization, agency, instrumentality, or subdivision of these entities pertaining to library or library related purposes or services; and to prepare and submit plans, specifications, reports or applications, to execute any agreements, to employ, fix duties and compensation of personnel, and to administer and direct any programs, plans or projects in connection with any of the foregoing.

(12)  To enter into agreements with school districts in any area served by the library upon such terms as may be mutually agreed.  The agreement shall prescribe equitable charges for the cost to serve schools which include on-site costs of library collection and library automation and the cost of providing assigned staffing which meets the certification requirements for school library media programs.

(13)  To borrow monies on the credit of the Board of Trustees for a term not to exceed one (1) year.

(14)  To do all other things necessary or desirable to carry out the purposes and provisions of this Code.

(b)  It shall be the duty of the system board to prepare an annual budget which shall be filed on or before June 1 with the boards of county commissioners and the county excise boards, the State Auditor and Inspector, the Oklahoma Department of Libraries, State Board of Equalization, and with cities and towns which participate in financial support of the system.  The system board shall also submit an annual audit of its income and expenditures within ninety (90) days following the close of the fiscal year to the boards of county commissioners, the State Auditor and Inspector, the Oklahoma Department of Libraries and with cities and towns which participate in financial support of the system.

(c)  In the case of withdrawal of a county or abolishing of a library system, disposal of the assets, including capital equipment and other property of the library district, shall be made in the most equitable manner possible as determined by the Oklahoma Department of Libraries Board, who shall give consideration to such items as the original source of the property, the amount of funds raised from each county of the system, and the ability of the counties to make further use of such property or equipment for library purposes.

(d)  Funds levied and collected pursuant to Article 10, Section 10-A of the Oklahoma Constitution shall be controlled and administered under the direction of the system board.

(e)  Other funds contributed from federal, state, county and city governments, and from any other source shall be deposited in the independent library account following such procedures as may be agreed upon by the contributing agency, the system board, and the Oklahoma Department of Libraries Board.

(f)  Vouchers shall be drawn by such officers or employees as prescribed by the system board.  Each designated officer or employee shall give a faithful performance bond approved by the system board in a sum determined by the board and sufficient in amount to equal the estimated largest sum of money which will be disbursed at any one time.  Premiums for such bond may be paid from funds of the library system.

Added by Laws 1967, c. 45, § 4-105, emerg. eff. April 6, 1967.  Amended by Laws 1979, c. 30, § 113, emerg. eff. April 6, 1979; Laws 1992, c. 322, § 11, eff. July 1, 1992; Laws 1994, c. 362, § 1, eff. July 1, 1994.

§65-4-106.  Personnel.

(a) The system board shall appoint a librarian of the library system on the basis of merit and experience.  Such librarian shall be a graduate of a library school accredited by the American Library Association.  The librarian shall be the administrative, executive and supervisory officer of the library and secretary to the system board.  The librarian shall serve at the discretion of the system board.

(b) The librarian may appoint and remove staff members and other employees.

(c) The system board may establish or participate in employee retirement and health insurance programs either for the exclusive benefit of its staff or jointly and, in conjunction with city, county, state, or other retirement systems, may expend upon authorization of the board funds allocated by the board for such purposes.

Added by Laws 1967, c. 45, § 4-106, emerg. eff. April 6, 1967.  Amended by Laws 1992, c. 322, § 12, eff. July 1, 1992.

§65-4-107.  Financing.

Library systems are hereby authorized and empowered to receive and allocate funds for establishment, development and maintenance of library facilities and services through special library tax levies as hereinafter provided and other funds, including appropriations from city, town and county general funds, state and federal grants-in-aid, and other public and private funds.  All such funds received and appropriated may be used for library services throughout the library district.

(a) The governing boards of cities, towns, counties, and library systems established by vote of the people, as authorized, may submit to a vote of the people special tax levies of any tax or taxes which are or may be authorized for levying in and by cities, towns, counties and library system districts.

(b) The initial financing of any library system established under this act shall be approved by the Oklahoma Department of Libraries Board.

Added by Laws 1967, c. 45, § 4-107, emerg. eff. April 6, 1967.

§65-4-107.1.  Oklahoma Local Library Capital Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Libraries to be designated the "Oklahoma Local Library Capital Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of monies received by the Oklahoma Department of Libraries from state appropriations, federal funds or from any other appropriate sources.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Libraries for the purpose of providing capital grants to public libraries within the state.  Capital grants made pursuant to this section shall not be made to systems within counties with a population of five hundred thousand (500,000) or more.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as provided by law with the Director of State Finance for approval and payment.

The Oklahoma Department of Libraries shall establish guidelines for the equitable apportionment of monies to public libraries applying for such grants.

Added by Laws 2001, c. 124, § 1, eff. Sept. 1, 2001.

§65-4-108.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-4-109.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-4-110.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-4-115.  Counties without countywide library services - Appointment of public library board.

Except as otherwise provided in this section, the board of county commissioners, in counties which do not have countywide library services through a rural single county library or as otherwise determined by the Oklahoma Department of Libraries, may appoint a public library board consisting of not less than five nor more than seven members.  There shall be at least one member appointed from each of the county commissioner districts.  Additional members shall be appointed as follows:

1.  One member appointed by the municipal governing board of the county seat; and

2.  If the county seat is not the municipality having the largest population, then one member to be appointed by the municipal governing board of the municipality having the largest population.  Initial appointments shall be distributed among one-, two- and three-year terms, with two of the appointments to be made for one year, two to be made for two (2) years and three to be made for three (3) years.  Subsequent appointments shall be for three-year terms, except in the case of an appointment to fill a vacancy in the membership of the board, which appointment shall be for the remainder of the unexpired term of the member when death, resignation or removal has created the vacancy.  No person shall serve more than two (2) successive terms or be appointed for another full term or temporary term until at least two (2) years have elapsed from the end of the second successive term until the beginning of the new term.  All tenure of initial and future appointees shall expire on June 30 of the designated year.  A member of a board once qualified can thereafter be removed by the appointive authority during his or her term of office only for misconduct or neglect of duty.

Appointments to the board shall be made on the basis of ability, a sound understanding of the total responsibilities and objectives of public libraries and an active interest in the attainment of these comprehensive goals.  Appointive members shall be qualified electors and bona fide residents of the county.

All board members shall serve thereon without compensation except actual and necessary travel expenses as authorized by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  Individual memberships for board members in state, regional, and national library associations and expenses incurred in attending board meetings and other library and library-related meetings may be paid from library funds upon proper authorization of the board.

If a multicounty library system or a rural single county library system is formed on or after July 1, 1992, which includes a county with a public library board and provides countywide service to the county, the public library board appointed pursuant to this section may be terminated.  All powers, duties and responsibilities of the public library board may be transferred to the Board of Trustees of the multicounty library system or the rural single county library system.

Added by Laws 1992, c. 321, § 5, eff. July 1, 1992.  Amended by Laws 1995, c. 165, § 2, emerg. eff. May 2, 1995.

§65-4-116.  Public library boards - Powers and duties.

The county public library board shall have the following powers and duties:

(a) To operate and maintain a county library system and to promulgate such rules for the operation and maintenance thereof as may be deemed necessary or expedient;

(b) To employ a director who shall have the authority to employ necessary staff and to terminate the employment of such staff upon approval of the board;

(c) To purchase, lease, or otherwise acquire land or buildings or portions of buildings for library purposes;

(d) To erect, maintain, and operate public library buildings at one or more places in the county;

(e) To accept transfer of any existing public library or libraries by lease or other conveyance;

(f) To acquire, by purchase or otherwise, books and other personal property customarily used in the operation of public libraries including necessary motor vehicles;

(g) To sell and dispose of personal property acquired by purchase or other means when by proper resolution the county public library board finds that said property is not needed for library purposes;

(h) To accept, hold, and convey legal title to interests in real property in the name "County Public Library Board of ________ County" which shall be its official name.  Deeds or other conveyances of said interests in real property shall be executed for and on behalf of the board by the chairperson and shall be attested by the secretary;

(i) To accept or in its discretion to decline donations tendered to the county library system;

(j) To apply for funds from the Oklahoma Local Library Support Revolving Fund and provide any information requested by the Oklahoma Department of Libraries in order to qualify and receive such funds;

(k) To administer the expenditure of any funds which become available for library purposes from the Oklahoma Local Library Support Revolving Fund and any other funds granted or donated to the county public library;

(l) To borrow on the credit of the county public library board for a period of time not to exceed one year; and

(m) To do all other things necessary or desirable to carry out the purposes and provisions of this act.

Added by Laws 1992, c. 321, § 6, eff. July 1, 1992.

§65-4-201.  Establishment, special levies authorized - Incorporation of existing libraries.

Counties, cities and towns are hereby authorized and empowered to join in creation, development, operation and maintenance of public libraries to serve rural single county library systems, and to appropriate and allocate funds for the support of such systems.  The systems shall provide equitable library services to all persons in the county.

After establishment a rural single county library system must be accredited by the Oklahoma Department of Libraries Board.

Special levies of any and all taxes authorized to be levied by counties, cities and towns under Oklahoma Statutes and the Oklahoma Constitution are hereby authorized to be levied for support of rural single county library systems.

When any rural single county library system is established, existing public libraries in the county may be incorporated into the system under a unified administration by act of local governing bodies or vote of the people as provided in the procedure for establishment of the rural single county library systems.  Existing public libraries in the county that are not incorporated into the system shall have the same relationship to the system as similar public libraries outside the county have to the local system and to other systems.

Added by Laws 1995, c. 165, § 4, emerg. eff. May 2, 1995.

§65-4-202.  Creation by resolution, ordinance or petition - Multicounty library systems - Termination.

A rural single county library system may be created by resolution or ordinance approved by the board of county commissioners or by the governing bodies of all cities or towns of two thousand (2,000) or more according to the most recent federal decennial census within the proposed district, or by the county seat town if no city or town within the county has a population of at least two thousand (2,000), subject to approval by the Oklahoma Department of Libraries Board.  The resolution and ordinances shall specify the type of system to be created, the county to be serviced, organization of the governing board of the system, and proposed financing including agreement to call for a vote of the people as necessary for special tax levies.  The resolution shall constitute application for approval by the Oklahoma Department of Libraries Board when submitted to the Board.

Upon approval of the proposed system by the Oklahoma Department of Libraries Board, the county, city and town governing bodies may proceed with appointment of the system board and financing.

The system board may request demonstration library services by the Oklahoma Department of Libraries before approval of special tax levies and may request a grant of funds for interim services before collection of special tax levies by the people of the district.

A rural single county library system may be proposed upon resolution or ordinance of the city and town governing bodies as provided in this section or upon presentation of petitions to the board of county commissioners of the county signed by not less than ten percent (10%) of the qualified electors of each county voting in the last general election requesting a vote on library funding.  Upon receipt of such petitions, the board of county commissioners shall call a countywide vote on the proposed system funding.  Upon approval of the proposed ad valorem levy in a countywide vote, the board of county commissioners shall submit application for approval of the system to the Oklahoma Department of Libraries Board.  The application shall specify the type of system to be created, the county to be served, organization of the governing board of the system including a list of board members and their terms, and the financing arrangement including the record of the vote of the people for special tax levies.

The board of county commissioners and the governing boards of cities and towns involved in creating the system and the governing board of the library system are authorized to enter into contracts and agreements with each other, other library systems, special libraries, school and college libraries, district boards of education, and the Oklahoma Department of Libraries as necessary to effect the purposes of this act.

A rural single county system may be joined with another county or counties to form a multicounty library system upon action of the board of county commissioners.  A multicounty system formed between a county having a rural single county system and other counties may be formed only upon compliance with the procedures for establishment of a multicounty library system set forth in the Oklahoma Statutes.

A rural single county library system created under the provisions of this act may be terminated only by majority vote of qualified electors voting in an election called by petitions signed by not less than twenty percent (20%) of the qualified electors voting in the last preceding general election in the county.

Added by Laws 1995, c. 165, § 5, emerg. eff. May 2, 1995.

§65-4-203.  Board of trustees - Membership - Terms.

A.  The board of trustees of a rural single county library system shall consist of at least five (5) members.  One member shall be appointed from each county commissioner district by the board of county commissioners.  One member shall be appointed by the governing body of the county seat city or town.  A member shall be appointed from the city or town with the largest population that is not the county seat.

B.  Initial appointments shall be for one-, two-, and three-year terms.  Subsequent appointments shall be for three-year terms, except in the case of an appointment to fill an unexpired term which appointment shall be for the remainder of the unexpired term.  No person shall serve more than two full consecutive terms in addition to any partial term served by appointment to fill an unexpired term.  A person who previously served for two consecutive terms or less may be reappointed if two (2) years has expired since the last service on the board.  All terms shall expire on June 30 of the designated year.  A member of a system board can be removed by the appointing authority during the term for which appointed only for misconduct or neglect of duty.

C.  Appointments to the system board shall be made on the basis of ability, a sound understanding of the total responsibilities and objectives of public libraries and active interest in the attainment of system goals.  Appointive members shall be qualified electors and bona fide residents of the county.  No member of the system board shall be in the business of publishing or selling books, periodicals or other forms of library materials or the business of manufacturing or selling library supplies or equipment.

D.  All system board members shall serve without compensation except for actual and necessary travel expenses which shall be compensated from library funds upon proper authorization of the board of trustees of the system at the rate provided in the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  Individual memberships for system board members in state, regional, and national library associations and expenses incurred in attending conferences of these associations, board meetings and other library and library-related meetings may be paid from library funds upon proper authorization of the board of trustees of the system.

Added by Laws 1995, c. 165, § 6, emerg. eff. May 2, 1995.

§65-4-204.  System board officers - Quorum.

The system board shall elect a chair, vice-chair, and treasurer for one-year terms from the appointed members.  The system board shall meet as often as necessary.  The system board shall be subject to the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes.  The board shall adopt rules for the transaction of business and keep a record of its functions and activities which shall be a public record.  A majority of the board membership shall constitute a quorum.

Added by Laws 1995, c. 165, § 7, emerg. eff. May 2, 1995.

§65-4-205.  System board of trustees - Powers and duties.

A.  Every rural single county library system board shall have all powers necessary or convenient to accomplish its purpose including the following:

1.  To operate and maintain a library system and to adopt rules and regulations;

2.  To purchase, lease, or otherwise acquire land or buildings for library services;

3.  To erect, maintain, and operate public library buildings at one or more places;

4.  To accept transfer of any existing public library or libraries by lease or other conveyance;

5.  To acquire by purchase or otherwise books and other personal property customarily used in the operation of public libraries including necessary motor vehicles;

6.  To sell and dispose of personal property acquired by purchase or any other means when by proper resolution the board finds that said property is not needed for library purposes;

7.  To acquire, accept, hold, and convey legal title to interest in real property in the name of the system board; deeds or other conveyances of said interests in real property shall be executed for and on behalf of the system board by the chair and shall be attested by the secretary upon proper resolution of the board;

8.  To accept or decline donations tendered to the library system;

9.  To administer the expenditures of any funds which may become available for library purposes;

10.  To establish a schedule of fees to cover various services rendered;

11.  To contract for professional services, including legal counsel and independent certified public or certified municipal accounting services, within the limits of the board's appropriations; provided this paragraph shall not be construed to preclude the use of the appropriate district attorney for legal counsel and the State Auditor and Inspector for auditing services;

12.  To apply, contract for, and receive any allocations of funds which may be available to the system board for library and library- related purposes and services under the laws and regulations of the United States, the State of Oklahoma, or any other state, organization, agency, instrumentality or subdivision of these entities, and to undertake or contract for joint activities or programs with the United States, the State of Oklahoma or any other state, organization, agency, instrumentality, or subdivision of these entities pertaining to library or library-related purposes or services; and to prepare and submit plans, specifications, reports or applications, to execute any agreements, to employ, fix duties and compensation of personnel and to administer and direct any programs, plans or projects in connection with any of the activities described in this paragraph;

13.  To enter into agreements with school districts in any area served by the library system upon such terms as may be mutually agreed.  The agreement shall prescribe equitable charges for the cost to serve schools which include on-site costs of library collection and library automation and the cost of providing assigned staffing which meets the certification requirements for school library media programs;

14.  To borrow money on the credit of the system board of trustees for a term not to exceed one (1) year;

15.  To do all other things necessary or desirable to carry out the purposes and provisions of this act; and

16.  When available, have access to a statewide library telecommunications network.

B.  The system board shall prepare an annual budget which shall be filed on or before June 1 with the board of county commissioners, the county excise board, the State Auditor and Inspector, the Oklahoma Department of Libraries, the State Board of Equalization, and cities and towns that participate in financial support of the system.  The system board shall submit an annual audit of its income and expenditures within ninety (90) days following the close of the fiscal year to the board of county commissioners, the county excise board, the State Auditor and Inspector, the Oklahoma Department of Libraries, the State Board of Equalization, and cities and towns that participate in financial support of the system.

C.  If a rural single county library system is abolished, the assets shall be disposed of by the board of county commissioners with the approval of the Oklahoma Department of Libraries Board.

D.  Funds levied and collected pursuant to Section 10A of Article X of the Oklahoma Constitution for the purpose of creating and maintaining a rural single county library system shall be controlled and administered by the system board.

E.  Funds from federal, state, county and city governments and from other sources shall be deposited in a separate library account following procedures as may be agreed upon by the contributing agency, the system board, and the Oklahoma Department of Libraries Board.

F.  Vouchers may be drawn by officers or employees as prescribed by the system board.  Each officer or employee allowed to draw vouchers shall give a faithful performance bond approved by the system board in an amount determined by the board equal to the estimated largest single disbursement to be made by the officer or employee.  Premiums for such bond may be paid from funds of the library system.

Added by Laws 1995, c. 165, § 8, emerg. eff. May 2, 1995.

§65-4-206.  Librarian - Qualifications - Powers.

A.  The rural single county library system board shall appoint a librarian of the library system on the basis of merit and experience.  In counties with a population of twenty thousand (20,000) or more, the librarian shall be a graduate of a library school accredited by the American Library Association.  In counties with a population of less than twenty thousand (20,000), during the first two (2) years after formation of a system the board may appoint a librarian who is not a graduate of a library school accredited by the American Library Association; provided, within five (5) years of formation of the system the librarian must graduate from a library school accredited by the American Library Association in order to continue as librarian.  Subsequent librarians appointed in counties with a population of less than twenty thousand (20,000) must be graduates at the time of appointment of a library school accredited by the American Library Association.

B.  The librarian shall be the administrative, executive and supervisory officer of the library and secretary to the system board.  The librarian shall serve at the discretion of the system board.

C.  The librarian may appoint and remove staff members and other employees.

D.  The librarian and other employees of the system board may participate in employee retirement and health insurance programs offered by the county for county employees or the state for state employees.  The costs of employee participation in the county or state programs shall be paid by the system board from library funds.

Added by Laws 1995, c. 165, § 9, emerg. eff. May 2, 1995.

§65-5.  Repealed by Laws 1953, p. 319, § 8.

§65-5-101.  Interlocal agreements.

In addition to the powers authorized by Chapter 189, Oklahoma Session Laws 1965, Sections 1-9, providing for interlocal cooperation among governmental agencies, libraries covered by this Code shall have the power to contract with private agencies under the same terms and conditions as stated in that act.

Added by Laws 1967, c. 45, § 5-101, emerg. eff. April 6, 1967.

§65-6.  Repealed by Laws 1953, p. 319, § 8.

§65-6-101.  Repealed by Laws 1995, c. 246, § 9, eff. Nov. 1, 1995.

§65-6-102.  Repealed by Laws 1995, c. 246, § 9, eff. Nov. 1, 1995.

§65-6-103.  Repealed by Laws 1995, c. 246, § 9, eff. Nov. 1, 1995.

§65-6-104.  Repealed by Laws 1995, c. 246, § 9, eff. Nov. 1, 1995.

§65-6-105.  Repealed by Laws 1995, c. 246, § 9, eff. Nov. 1, 1995.

§65-6-106.  Repealed by Laws 1995, c. 246, § 9, eff. Nov. 1, 1995.

§65-6-107.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§65-7.  Repealed by Laws 1953, p. 319, § 8.

§65-7.1.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-7.2.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-7.3.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-7.4.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-7.5.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-7.6.  Repealed by Laws 1965, c. 129, § 6.

§65-7-101.  Liberal interpretation.

The provisions of this Code shall be liberally construed to effect the purpose and object hereof.

Added by Laws 1967, c. 45, § 7-101, emerg. eff. April 6, 1967.

§65-7-102.  Effect of headings.

Article and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.

Added by Laws 1967, c. 45, § 7-102, emerg. eff. April 6, 1967.

§65-7-103.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§65-7-104.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§65-7-105.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§65-7-106.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§65-8.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-8.1.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-8.2.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-22.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-23.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-24.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-25.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-26.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-27.  Repealed by Laws 1941, p. 462, § 3.

§65-28.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-29.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-30.  Repealed by Laws 1965, c. 129, § 6.

§65-31.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-32.  Repealed by Laws 1941, p. 462, § 1.

§65-33.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-35.  Repealed by Laws 1965, c. 129, § 6.

§65-36.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-37.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-38.  Repealed by Laws 1965, c. 129, § 6.

§65-39.  Repealed by Laws 1965, c. 129, § 6.

§65-40.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-41.  Extension or operation of library services - Grants - Purchase of personal property.

In the administration of any state plan for the extension or operation of library services of any type, or of any allied or related services, the State Librarian and Archivist may, from funds available for the carrying out of said plan, make grants under such condition as he considers appropriate and may purchase personal property to be used in the operation of the plan.  He may either loan or transfer the title of such personal property to the libraries or other agencies participating in the plan, under such conditions as he may deem appropriate, including but not limited to conditions as to use, maintenance, repair, replacement, insurance, continuation of the program established by the plan, and the return of such personal property.

Added by Laws 1963, c. 285, § 1, emerg. eff. June 18, 1963.

§65-42.  Authorization to receive any available assistance.

The State Librarian and Archivist is authorized to apply for and receive and to take full advantage of any and all assistance, research, information, surveys, investigations, grants, allotments or allocations of funds which may be available to the State of Oklahoma, or The Oklahoma State Library, for library purposes, and library services of any type, or related or allied purposes and services, under the laws and regulations of the United States, any state, and any organization, or any agency, instrumentality or subdivision of these entities; and to cooperate or undertake joint activities or programs with the United States, any other state, and any organization, or any agency, instrumentality or subdivision of these entities, or with any agency, instrumentality or subdivision of this state, pertaining to library purposes, library services of any type, or related or allied purposes and services; and to prepare and submit any plans, specifications, reports or applications, to execute any agreements, to employ, fix the duties and compensation of personnel, and to administer and direct any programs, plans or projects in connection with any of the foregoing.

Added by Laws 1963, c. 285, § 2, emerg. eff. June 18, 1963.

§65-43.  Provisions cumulative.

The provisions of this act are cumulative to existing laws.

Added by Laws 1963, c. 285, § 3, emerg. eff. June 18, 1963.

§65-46.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-47.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-48.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-49.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-50.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-51.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-52.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-53.  Repealed by Laws 1965, c. 41, § 2.

§65-55.  Automated data processing and information center.

In order to expedite the management and organization of the vast and increasing resources of knowledge, to make it quickly available to our citizens, and to aid the functions of government, it shall be the policy of the state to foster the establishment and maintenance of a State Library Automated Data Processing and Information Center.

Added by Laws 1965, c. 253, § 1, emerg. eff. June 21, 1965.

§65-56.  Subjects included in system.

A.  The Oklahoma Department of Libraries is hereby authorized and directed to establish at the earliest possible date an automated data processing and information retrieval system and a statewide information network.  The automated data processing and information retrieval system shall be a part of and may utilize the equipment and services of the Oklahoma Government Telecommunications Network (OGTN) created in Section 1 of this act, when available.

B.  The automated data processing and information retrieval system shall include the following elements and operations as rapidly as circumstances permit:

1.  Legislative reference and research, including current legislative data;

2.  Data base of the holdings of Oklahoma libraries;

3.  Statistical information and reports of state institutions;

4.  Rules and regulations of state agencies;

5.  Laws of the state;

6.  Public documents of Oklahoma, the United States and other governments;

7.  Opinions of the Attorney General;

8.  General reference and research;

9.  Oklahoma information center;

10.  Legal reference and research;

11.  Archives and records of the state;

12.  Printed catalog of Oklahoma State Library Collections; and

13.  Any other operation considered desirable, necessary or feasible.

Added by Laws 1965, c. 253, § 2, emerg. eff. June 21, 1965.  Amended by Laws 1992, c. 268, § 9, eff. Sept. 1, 1992.

§65-57.  Powers and duties of Librarian.

The State Librarian is authorized to apply for and receive and to take advantage of any and all assistance, information, research, investigations, surveys, grants, appropriations, or allocations of funds made available for this or any related or allocated purposes from any source;  to cooperate or undertake joint activities or programs with any organization or government, including their agencies or subdivisions, pertaining to the purposes of this act; to prepare and submit plans, reports, applications, specifications to appropriate agencies or bodies, to execute any agreements, to employ and fix the compensation and duties of personnel, and to administer and direct any programs, plans or projects in connection with any of the foregoing.

Added by Laws 1965, c. 253, § 3, emerg. eff. June 21, 1965.

§65-58.  Provisions cumulative.

The provisions of this act are cumulative to existing laws.

Added by Laws 1965, c. 253, § 4, emerg. eff. June 21, 1965.

§65-61.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-62.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-63.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-64.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-65.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-66.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-67.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-68.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-69.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-70.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-71.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-72.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-73.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-74.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-75.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-76.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-77.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-78.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-79.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-80.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§65-81.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-82.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-83.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-91.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-92.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-93.  Repealed by Laws 1961, p. 492, § 1.

§65-141.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-142.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-143.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-144.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-145.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-146.  Repealed by Laws 1967, c. 45, § 7-104, eff. April 6, 1967.

§65-147.  Repealed by Laws 1961, p. 492, § 1.

§65-151.  Short title.

This act shall be known and may be cited as the City-County Library Act.

Added by Laws 1961, p. 492, § 1, emerg. eff. April 13, 1961.  Amended by Laws 1992, c. 322, § 13, eff. July 1, 1992.

§65-152.  Policy and purpose.

The purpose of this act is to foster and promote the establishment, maintenance and operation of city-county library systems in order to give all of the citizens of the counties affected hereby equal access to comprehensive library collections.  It is the policy of the state to encourage the formation of such cooperative library systems to the end of avoiding unnecessary duplication in the maintenance and operation of public libraries and to stimulate the use of books and other library materials.

In order to make adequate library services available to the residents of the more densely populated counties of this state, to provide for the most efficient development of library facilities within such counties and to provide for each of such counties a city-county library system, there is hereby created in each of such counties which avails itself of the provisions of this act a city-county library commission, with the powers and duties set out in this act.

Added by Laws 1961, p. 492, § 2, emerg. eff. April 13, 1961.

§65-153.  Application.

Any county of the state is hereby authorized to avail itself of the provisions of this act and to combine its funds with the funds of a city to be expended for the purposes herein set forth.  The board of county commissioners of any such county in this state is hereby authorized to contract with the governing body of a city, as herein provided, for the establishment of a city-county library system.

Added by Laws 1961, p. 492, § 3, emerg. eff. April 13, 1961.  Amended by Laws 1992, c. 322, § 14, eff. July 1, 1992.

§65-154.  Library commission - Appointment - Tenure - Vacancies - Compensation.

The city-county library commission shall consist of eleven (11) members.  Six of the members shall be appointed by the mayor of the city subject to approval of the governing body thereof.  Three of the members shall be appointed by the board of county commissioners.  The mayor of the city and the chairman of the board of county commissioners shall be ex officio members of the commission and shall be entitled to vote on all matters.  The initial appointments by the city shall designate two members to serve a term of three (3) years, two members to serve a term of two (2) years, and two members to serve a term of one (1) year.  The initial appointments by the county shall designate one member to serve a term of three (3) years, one member to serve a term of two (2) years, and one member to serve a term of one (1) year.  Provided, that the terms of such initial appointees and the terms of all future appointees of both the city and county shall expire July 31st of that year in which they expire, regardless of the calendar date when such appointments are made.  Subsequent appointments of either the city or the county shall be for three-year terms, except in the case of an appointment to fill a vacancy in the membership of the commission, which latter appointment shall be for the balance of the unexpired term of the member whose death, resignation, or removal has created the vacancy.  A member of such commission once qualified can thereafter be removed during his term of office only for misconduct or neglect of duty and, if he requests a hearing before the governing body by which he was appointed, after such hearing has been held.  All members of the commission shall serve thereon without compensation.  Expenses which are incurred by members pursuant to prior specific authorization by the board of county commissioners and the governing body of the city shall be reimbursed, provided that expenses incurred for transportation, meals, and lodging shall be reimbursed only if incurred in connection with authorized travel outside the county.

Added by Laws 1961, p. 492, § 4, emerg. eff. April 13, 1961.

§65-155.  Officers - Meetings - Quorums - Contracts.

The commission shall elect its chairman from the appointed members and fill such other offices as its bylaws may establish.  The term of the chairman shall be one (1) year.  The commission shall hold at least one meeting each month and all meetings shall be open to the public.  It shall adopt rules for the transaction of business and keep a record of its functions and activities, which record shall be a public record.  Six commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the commission.  The commission may establish a schedule of fees to cover various services rendered and may also contract with other persons and agencies for such services as it may require, including private legal counsel and private auditing service, within the limits of its appropriations, and may incur necessary expenses.  The commission may contract for, receive, and utilize any grants or other financial assistance from the United States or from any other source, public or private, in furtherance of its functions; may incur necessary expenses in obtaining said grants and/or financial assistance, within the limits of its appropriations; and shall receive and disburse such grants and/or other financial assistance in such manner as herein provided.

Added by Laws 1961, p. 493, § 5, emerg. eff. April 13, 1961.  Amended by Laws 1993, c. 335, § 1, eff. July 1, 1993.

§65-156.  Librarian - Qualifications - Staff - Other employees.

The commission shall appoint a librarian of the city-county library system on the basis of merit and experience.  Such librarian shall be a graduate of a library school accredited by the American Library Association.  The librarian shall serve at the discretion of the commission.  The librarian may appoint and remove staff members and other employees, subject to the approval of the commission.

Added by Laws 1961, p. 493, § 6, emerg. eff. April 13, 1961.  Amended by Laws 1992, c. 322, § 15, eff. July 1, 1992.

§65-157.  Budget - Contributions - Expenditures.

It shall be the duty of the commission to prepare an annual budget.

Each county and city establishing a city-county library system, as herein provided, at the beginning of each fiscal year or as soon thereafter as may be practicable, shall agree upon the necessary contributions to be made by each for the establishment, operation and maintenance of the city-county library system, appropriate such funds as may be agreed upon, and combine said funds with funds from any other source.  Periodically, as may be agreed upon, the city and county shall contribute their appropriated funds to a common fund upon claims therefor being filed by the commission with the governing body of the city and with the board of county commissioners.  The contributions shall be made by warrants, issued by the appropriate officers and made payable to the city treasurer or county treasurer, as may be agreed upon by the city and county.  Said common fund shall be maintained as a depository account with either the city treasurer or county treasurer, as may be agreed upon, and shall be disbursed upon vouchers drawn by such officer or employee of the commission as may be agreed upon by the city and county.  Said vouchers shall be issued only in payment of claims which have been executed in the manner prescribed by law for claims against the county or the city and before delivery to the payee, shall be registered with the city treasurer or county treasurer, as the case may be.

The officer or employee of the commission designated by the city and county to draw vouchers in payment of such claims shall be bonded in an amount as may be required by the city and county, but not less than Twenty Thousand Dollars ($20,000.00).  The designated officer or employee shall be governed by the same statutory provisions relating to depository accounts as apply to county officials generally.  Nothing contained herein shall be construed as exempting from the application of the general statutes relating to appropriations the funds contributed by the city and county to this common fund.

Income of the city-county library system from fines, fees, sales of personal property, and other miscellaneous sources, excluding income from sales of real property, shall not be considered general revenue of either the city or the county.  It shall be deposited promptly with the city treasurer or the county treasurer, as the case may be, and shall be credited directly to the depository account of the commission without appropriation.  Income from this source shall constitute a revolving fund which shall not be subject to fiscal limitations and which may be expended by the commission for the replacement or repair of books and other personal property other than motor vehicles.

In the event funds are made available for library purposes in the county, pursuant to the provisions of Section 10A of Article X of the Oklahoma Constitution, all or any part of the cost of establishing, maintaining and operating the city-county library system as set forth in the powers granted to the commission in Section 158 of this title, and otherwise, may be paid with such funds, and the city-county library commission is authorized hereby to administer the expenditure of such funds in the same manner as herein provided for expenditure of funds appropriated from general revenue for library purposes.

Added by Laws 1961, p. 493, § 7, emerg. eff. April 13, 1961.  Amended by Laws 1992, c. 322, § 16, eff. July 1, 1992; Laws 1993, c. 335, § 2, eff. July 1, 1993.

§65-158.  Library commission - General powers and duties.

Every city-county library commission created by this act shall have all the powers necessary or convenient for the accomplishment of the purpose and provisions hereof, including in addition to others herein granted, the following powers:

(a)  To establish a city-county library system and to adopt such rules and regulations for the operation thereof as may be deemed necessary or expedient.

(b)  To purchase, lease, or otherwise acquire land or buildings or portions of buildings for library purposes.

(c)  To erect, maintain, and operate public library buildings at one or more places in the county.

(d)  To accept transfer of any existing public library or libraries by lease or other conveyance.

(e)  To acquire by purchase or otherwise books and other personal property customarily used in the operation of public libraries, including necessary motor vehicles.

(f)  To sell and dispose of personal property acquired by purchase or other means when by proper resolution the commission finds that said property is not needed for library purposes.

(g)  To accept, hold, and convey legal title to interests in real property in the name "City-County Library Commission of _____ County" which shall be its official name.  Deeds or other conveyances of said interests in real property shall be executed for and on behalf of the commission by the chairman and shall be attested by the secretary, only after authorization by resolution of the governing body of the city and the board of county commissioners.

(h)  To accept, or in its discretion to decline donations tendered to the city-county library system.

(i)  To administer the expenditure of any funds which may become available for library purposes pursuant to the provisions of Section 10A, Article X of the Constitution of the State of Oklahoma.

(j)  To enter into agreements with school districts in any area served by the library upon such terms as may be mutually agreed.  The agreement shall prescribe equitable charges for the cost to serve schools which include on-site costs of library collection and library automation and the cost of providing assigned staffing which meets the certification requirements for school library media programs.

Added by Laws 1961, p. 494, § 8, emerg. eff. April 13, 1961.  Amended by Laws 1993, c. 335, § 3, eff. July 1, 1993; Laws 1994, c. 362, § 3, eff. July 1, 1994.

§65-158.1.  Limitations on library commissions in counties of less than 200,000 population.

In exercising its powers and fulfilling its duties, a commission for a city-county library in a county having a population of less than two hundred thousand (200,000) shall be subject to the following limitations in addition to other limitations specifically provided by statute:

1.  The commission's exercise of the powers granted pursuant to Section 158 of this title shall be subject to approval by the governing body of the city and the board of county commissioners;

2.  The commission shall submit its fee schedules, contracts, expenses and annual budget for approval of the governing body of the city and the board of county commissioners;

3.  The commission may contract for, receive, utilize and disburse any grants or other financial assistance from the United States or from any other source only in such manner as may be agreed upon by the governing body of the city and the board of county commissioners;

4.  Vouchers to pay claims authorized by the commission may be issued only after the claims have been approved by the governing body of the city and the board of county commissioners; and

5.  The commission may execute deeds or other conveyances of interests in real property only after authorization by resolutions of the governing body of the city and the board of county commissioners.

Added by Laws 1993, c. 335, § 4, eff. July 1, 1993

§65-159.  Other libraries - Contracts.

The governing body of any other city or town in any county is authorized to contract with the city-county library commission, subject to the approval of the governing body of the city and the board of county commissioners, to bring such other city or town into the city-county library system, upon such terms as may be mutually agreed upon, and for that purpose may lease to the city-county library commission any library facilities or property which such other city or town may own, may include in its annual budget appropriations for participation in the city-county library system, and shall pay over to the city-county library system funds so appropriated.

Added by Laws 1961, p. 495, § 9, emerg. eff. April 13, 1961.  Amended by Laws 1992, c. 322, § 17, eff. July 1, 1992.

§65-160.  Employee retirement.

If, pursuant to the provisions of Chapter 37 of Title 11 of the Oklahoma Statutes or of any statute supplemental thereto or of any charter provision of the city, a retirement system is established for the employees of the city, the employees of the city-county library system may be included in that retirement system on the same basis applicable to employees of the city, if the commission so recommends and the board of county commissioners and the governing body of the city approve.  Nothing otherwise provided by law shall operate to prohibit the appropriation of county funds for the payment of the county's pro rata share of the contribution to be made to the retirement fund on behalf of the employees of the city-county library system.  In the event funds become available for library purposes pursuant to the provisions of Section 10A of Article X of the Oklahoma Constitution, the entire contribution on behalf of the employees of the city-county library system may be paid from such funds.

Added by Laws 1961, p. 495, § 10, emerg. eff. April 13, 1961.

§65-161.  Act cumulative.

This act is intended to be cumulative and in addition to any other law heretofore passed on libraries and shall not repeal any law on this subject.

Added by Laws 1961, p. 495, § 11, emerg. eff. April 13, 1961.

§65-181.  Repealed by Laws 1992, c. 322, § 21, eff. July 1, 1992.

§65-182.  Insurance - Public governmental function.

Any library or libraries owned or operated by the state or any multicounty or district, city-county or joint city-county, county, city, town, or other public library or libraries, may purchase insurance from the funds of such libraries or entities for protection against loss, loss of use, destruction, theft, damages, or other casualties to the property belonging to or used by said libraries or library entities.  The ownership and operation of such libraries is hereby declared to be a public governmental function.

Added by Laws 1961, p. 496, § 1, emerg. eff. Aug. 7, 1961.

§65-183.  Act construed.

Nothing in this act shall affect, limit, modify, restrict, or supplant the provisions of House Bill 839, Twenty-eighth Legislature.

Added by Laws 1961, p. 496, § 2, emerg. eff. Aug. 7, 1961.

§65-184.  Workers' compensation insurance for library employees.

From and after the effective date of this act, it shall be lawful to purchase Workers' Compensation Insurance for all employees of city-county, joint city-county, cooperative county, and all other employees of public libraries authorized to be created under the Constitution and laws of Oklahoma.

Added by Laws 1965, c. 130, § 1, emerg. eff. May 24, 1965.

§65-185.  Cost of premiums.

The cost of premiums of such Workers' Compensation Insurance shall be lawful expenditures, and shall be set up and estimated for budgetary purposes as are other governmental expenses.

Added by Laws 1965, c. 130, § 2, emerg. eff. May 24, 1965.

§65-501.  Repealed by Laws 1973, c. 196, §1.

§65-502.  Repealed by Laws 1973, c. 196, §1.

§65-503.  Repealed by Laws 1973, c. 196, §1.

§65-504.  Repealed by Laws 1973, c. 196, §1.

§65-505.  Repealed by Laws 1973, c. 196, §1.

§65-506.  Repealed by Laws 1973, c. 196, §1.

§65-507.  Repealed by Laws 1973, c. 196, §1.

§65-508.  Repealed by Laws 1973, c. 196, §1.

§65-509.  Repealed by Laws 1973, c. 196, §1.

§65-510.  Repealed by Laws 1973, c. 196, §1.

§65-551.  Short title.

This act shall be known and may be cited as the "Metropolitan Library Act".

Added by Laws 1965, c. 192, § 1, emerg. eff. June 8, 1965.

§65-552.  Applicability.

This act shall apply to any joint city-county public libraries established and maintained under the provisions of Article X, Section 10A of the Oklahoma Constitution in any county having a population of one hundred thousand (100,000) or more according to the latest Federal Decennial Census, provided, that in counties with more than one hundred thousand (100,000) population, and having a metropolitan library system, such library may elect to come under the provisions of this act upon a majority vote of the city-county library commission.

Added by Laws 1965, c. 192, § 2, emerg. eff. June 8, 1965.  Amended by Laws 1971, c. 77, § 1, emerg. eff. April 16, 1971; Laws 1992, c. 322, § 18, eff. July 1, 1992.

§65-553.  Purpose - Commission created.

The purpose of this act is to foster and promote the establishment, maintenance and operation of city-county library systems in order to give all of the citizens of the counties affected hereby equal access to comprehensive library collections.  It is the policy of the state to encourage the formation of such cooperative library systems to the end of avoiding unnecessary duplication in the maintenance and operation of public libraries and to stimulate the use of books and other library materials.

In order to make adequate library services available to the residents of the more densely populated counties of this state, to provide for the most efficient development of library facilities within such counties and to provide for each of such counties a city-county library system, there is hereby created in each of such counties which avails itself of the provisions of this act a metropolitan library commission, with the powers and duties set out in this act.

Added by Laws 1965, c. 192, § 3, emerg. eff. June 8, 1965.

§65-554.  Membership - Tenure.

A.  The metropolitan library commission shall consist of eleven (11) members.  Six of the members shall be appointed by the mayor of the county seat city, subject to approval of the governing body thereof.  Three of the members shall be appointed by the board of county commissioners.  The mayor of the county seat city and the chairman of the board of county commissioners shall be ex officio members of the commission and shall be entitled to vote on all matters.  The initial appointments by the city shall designate two members to serve a term of three (3) years, two members to serve a term of two (2) years, and two members to serve a term of one (1) year.  The initial appointments by the county shall designate one member to serve a term of three (3) years, one member to serve a term of two (2) years, and one member to serve a term of one (1) year.  The terms of such initial appointees and the terms of all future appointees of both the city and county shall expire July 31 of the year the term expires, regardless of the calendar date when such appointments are made.  Subsequent appointments of either the city or the county shall be for three-year terms, except in the case of an appointment to fill a vacancy in the membership of the commission, which latter appointment shall be for the balance of the unexpired term of the member whose death, resignation, or removal has created the vacancy.  A member of this commission, once qualified, can be removed during his term of office only for misconduct or neglect of duty and, if he requests a hearing before the governing body by which he was appointed, after such hearing has been held.  All members of the commission shall serve without compensation and shall serve until their successors are appointed and confirmed.  The librarian provided for in Section 556 of this title shall be the secretary of the metropolitan library commission and shall be a nonvoting member of the commission.

B.  The composition of and appointment procedure for any metropolitan library commission serving a metropolitan library system existing as of July 1, 1992, shall not be affected by the provisions of this act.

Added by Laws 1965, c. 192, § 4, emerg. eff. June 8, 1965.  Amended by Laws 1982, c. 66, § 1, operative July 1, 1982; Laws 1992, c. 322, § 19, eff. July 1, 1992.

§65-555.  Officers - Meetings - Quorum - Contracts.

The commission shall elect its chairman from the appointed members and fill such other offices as its bylaws may establish.  The commission shall hold at least one meeting each month and all meetings shall be open to the public.  It shall adopt rules for the transaction of business and keep a record of its functions and activities, which record shall be a public record.  For the purpose of conducting business and exercising the powers of the commission, a majority of the membership shall constitute a quorum. The commission may establish a schedule of fees to cover various services rendered and may also contract with other persons, agencies and any governmental unit for such services as it may require, including private legal counsel and private auditing service, within the limits of its appropriations, and may incur necessary expenses.  The commission may contract for, receive, and utilize any grants or other financial assistance from the United States or from any other source, public or private, in furtherance of its functions; may incur necessary expenses in obtaining said grants or financial assistance, within the limits of its appropriations; and shall receive and disburse such grants or other financial assistance.

Added by Laws 1965, c. 192, § 5, emerg. eff. June 8, 1965.  Amended by Laws 1982, c. 66, § 2, operative July 1, 1982; Laws 1992, c. 322, § 20, eff. July 1, 1992.

§65-556.  Librarian.

The commission shall appoint a librarian of the metropolitan library system on the basis of merit and experience.  Such librarian shall be a graduate of a library school accredited by the American Library Association.  The librarian shall serve at the discretion of the commission.  The librarian may appoint and remove staff members and other employees, subject to the approval of the commission.

Added by Laws 1965, c. 192, § 6, emerg. eff. June 8, 1965.

§65-557.  Annual budget and audit - Contributions - Allocation of income.

It shall be the duty of the commission to prepare an annual budget which shall be subject to the general review of the governing body of the city and the board of county commissioners.  The metropolitan library commission shall submit an annual audit of its expenditures and income to the board of county commissioners and the governing board of the city.  This audit shall be prepared by an independent accountant.

Each county and city establishing a city-county library system, as herein provided, at the beginning of each fiscal year or as soon thereafter as may be practicable, shall agree upon the necessary contributions to be made by each for the establishment, operation and maintenance of the city-county library system, appropriate such funds as may be agreed upon and combine said funds with funds from any source.  Periodically, as may be agreed upon, the city and county shall contribute their appropriated funds to a common fund upon claims therefor being filed by the commission with the governing body of the city and with the board of county commissioners.  After approval of the claims, the contributions shall be made by warrants issued by the appropriate officers and made payable to the city treasurer or county treasurer, as may be agreed upon by the city and county.  Said common fund shall be maintained as a depository account.  Vouchers shall be drawn by such officer or employee as prescribed by the metropolitan library commission.

The officer or employee of the commission designated shall be bonded in an amount not less than Twenty Thousand Dollars ($20,000.00) the premiums for which shall be payable from the operating funds of the metropolitan library.  The designated officer or employee shall be governed by the same statutory provisions relating to depository accounts as apply to county officials generally.  Nothing contained herein shall be construed as exempting from the application of the general statutes relating to appropriations the funds contributed by the city and county to the common fund.

Income of the city-county library system from fines, fees, sales of personal property, and other miscellaneous sources, excluding income from sales of real property, shall not be considered general revenue of either the city or the county.  It shall be deposited promptly directly to the depository account of the metropolitan library.  Income from this source shall constitute a revolving fund which shall not be subject to fiscal limitations and which may be expended by the commission.

In the event funds are made available for library purposes in the county, pursuant to the provisions of Article X, Section 10A of the Oklahoma Constitution, all or any part of the cost of establishing, maintaining and operating the city-county library system as set forth in the powers granted to the commission in the succeeding section, and otherwise, may be paid with such funds, and the metropolitan library commission is authorized hereby to administer the expenditure of such funds.

Added by Laws 1965, c. 192, § 7, emerg. eff. June 8, 1965.

§65-558.  Powers of commission.

Every metropolitan library commission created by this act shall have all powers necessary or convenient for the accomplishment of the purpose and provisions hereof, including, in addition to others herein granted, the following powers:

(a) To operate and maintain a city-county library system and to adopt such rules and regulations for the operation thereof as may be deemed necessary or expedient.

(b) To purchase, lease, or otherwise acquire land or buildings or portions of buildings for library purposes.

(c) To erect, maintain, and operate public library buildings at one or more places in the county.

(d) To accept transfer of any existing public library or libraries by lease or other conveyance.

(e) To acquire, by purchase or otherwise, books and other personal property customarily used in the operation of public libraries including necessary motor vehicles.

(f) To sell and dispose of personal property acquired by purchase or other means when by proper resolution the commission finds that said property is not needed for library purposes.

(g) To accept, hold, and convey legal title to interests in real property in the name "Metropolitan Library Commission of ________ County" which shall be its official name.  Deeds or other conveyances of said interests in real property shall be executed for and on behalf of the commission by the chairman and shall be attested by the secretary.

(h) To accept, or in its discretion to decline, donations tendered to the city-county library system.

(i) To administer the expenditure of any funds which may become available for library purposes pursuant to the provisions of Article X, Section 10A of the Constitution of the State of Oklahoma.

(j) To borrow on the credit of the commission for a period of time not to exceed one (1) year.

(k) To do all other things necessary or desirable to carry out the purposes and provisions of this act.

Added by Laws 1965, c. 192, § 8, emerg. eff. June 8, 1965.

§65-559.  Bringing other cities and towns into system.

The governing body of any other city or town in any county is authorized to contract with the metropolitan library commission, to bring such other city or town into the city-county library system, upon such terms as may be mutually agreed upon, and for that purpose may lease to the metropolitan library commission any library facilities or property which such other city or town may own, may include in its annual budget appropriations for participation in the city-county library system, and shall pay over to the city-county system funds so appropriated.

Added by Laws 1965, c. 192, § 9, emerg. eff. June 8, 1965.

§65-560.  Retirement system.

If, pursuant to the provisions of Chapter 37 of Title 11 of the Oklahoma Statutes, or of any statute supplemental thereto or of any charter provision of the city, a retirement system is established for the employees of the city, the employees of the city-county library system may be included in that retirement system on the same basis applicable to employees of the city, if the commission so recommends and the governing body of the city approves.  Nothing otherwise provided by law shall operate to prohibit the appropriation of county funds for the payment of the county's pro rata share of the contribution to be made to the retirement fund on behalf of the employees of the city-county library system.  In the event funds become available for library purposes pursuant to the provisions of Article X, Section 10A, of the Oklahoma Constitution, the entire contribution on behalf of the employees of the city-county library system may be paid from such funds.  The commission may act so as to cause its employees to be included in the state retirement system and from its funds make the contributions necessary therefor.  The commission may, in lieu of participation in the above-mentioned retirement systems, provide for the retirement of the employees of the city-county library system by the establishment of a self-insured trust, or by the purchase of annuity contracts or pension contracts from any insurance company authorized to do business in the State of Oklahoma.

Added by Laws 1965, c. 192, § 10, emerg. eff. June 8, 1965.  Amended by Laws 1968, c. 196, § 1, emerg. eff. April 15, 1968.

§65-561.  Act as cumulative.

This act is intended to be cumulative and in addition to any other law heretofore passed on libraries and shall not repeal any law on this subject.

Added by Laws 1965, c. 192, § 11, emerg. eff. June 8, 1965.



Title 66. — Railroads

OKLAHOMA STATUTES

TITLE 66.

RAILROADS

_________

§661.  Articles and certificate.

Any number of persons, not less than five, may form a corporation for the purpose of constructing, maintaining and operating a railroad for the transportation of freight and passengers, and for the purpose of maintaining and operating any railroad already constructed for the like purpose, by making articles of organization in which shall be stated:

1.  Name - the name of the corporation.

2.  Termini - the place from and to which such railroad is to be constructed, or maintained and operated, as the case may be.

3.  Length and route - the estimated length of such railroad and name of each county in this state through or into which it is made or intended to be made.

4.  Stock - the amount of the capital stock of the corporation, the number of shares of which it shall consist, and if such stock shall consist of common and preferred stock, the number and amount of each class.

5.  Directors and their duty - the names and residences of the directors of the corporation, who shall manage its affairs for the first year, and until others are chosen in their places, and who shall be not less than five (5) nor more than thirteen (13) in number;

and each such person shall subscribe thereto his name, place of residence, and the number of shares of stock he agrees to take in such corporation.  There shall be annexed to such articles an affidavit of at least three of the directors therein named, that the signatures thereto are genuine, and that it is intended in good faith to construct or maintain and operate the railroad therein mentioned; and thereupon said articles and affidavits shall be filed in the office of the Secretary of State, who shall endorse thereon the date of their filing, and record the same.  After such filing a patent under the seal of the state, signed by the Governor and Secretary of State, shall be issued in substantially the following form:

To all to whom these presents shall come, Greeting:

Whereas (naming the person subscribing the articles of organization), have filed in the office of the Secretary of State certain articles of organization with a view of forming a corporation to be known as (here insert the name), and with a capital of (here insert the amount), for the purpose of constructing, maintaining and operating or maintaining and operating a railroad from ............. to ..............and having complied with the provisions of the statutes in such cases made and provided; therefore the State of Oklahoma hereby grants unto the abovenamed persons and their associates, successors and assigns, full authority by and under the said name of ..........to exercise the powers and privileges of a corporation for the purpose above stated and in accordance with their said articles of organization and the laws of this state.

In witness whereof these presents have been attested with the great seal and signed and countersigned by the Governor and Secretary of State at ...........the ............day of .............., in the year one thousand nine hundred and ............................

........................

Governor.

........................

Secretary of State.

Upon the issue of such patent, the subscribers to such articles, and all persons who shall hereafter become stockholders in such corporation shall be a corporation by the name specified in such articles, and shall possess all the powers and privileges, and be subject to all the provisions of the law regulating railroad corporations and the provisions of this chapter applicable thereto.

R.L. 1910, § 1376.

§66-2.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-3.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-4.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-5.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-6.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-7.  Powers of railroad corporations.

Every corporation formed under this article and every railroad corporation, authorized to construct, operate or maintain a railroad within this state, shall be a body corporate by the name designated in its articles, shall have perpetual succession, shall have the right to sue and be sued, may have a common seal and alter the same at pleasure, and shall also have power:

First.  To cause such examination and surveys for its proposed railroad to be made, either within or without this state, as may be necessary to the selection of the most advantageous route; and for such purpose by its officers or agents and servants, to enter upon the lands or waters of any person, but subject to responsibility for all damage which shall be done thereto.

Second.  To take and hold such voluntary grants of real estate and other property, either within or without this state, as may be made to it to aid in the construction, maintenance and accommodation of its railroad; but the real estate received by voluntary grant shall be held and used for the purposes of such grant only.

Third.  To acquire under the provisions of this article, or by purchase, all such real estate and other property, either within or without this state, as may be necessary for the construction, maintenance and operation of its railroad, and the station, depot grounds, and other accommodations reasonably necessary to accomplish the objects of its incorporation; to hold and use the same, to lease or otherwise dispose of any part or parcel thereof, or sell the same when not required for railroad uses, and no longer necessary to its use.

Fourth.  To lay out its road, not exceeding one hundred (100) feet in width, either within or without this state, and to construct the same; and for the purpose of cuttings and embankments and of obtaining gravel or other material to take such land as may be necessary for the proper construction, operation and security of the road, and for the protection of such road from snow, and to cut down any standing trees that may be in danger of falling on the road, making compensation therefor as provided by law for lands taken for the use of the corporation.

Fifth.  To construct its railroad across, along, or upon any stream of water, watercourse, street, highway, toll or wagon road, plank road, turnpike, wharf, levee, river front, steamboat or other public landing, or canal which its route shall intersect, or touch; to carry any highway, street, toll, or wagon road, plank road, turnpike, which it shall touch, intersect, or cross, over or under its track, as may be most expedient for the public good; to change the course or direction of any highway, street, turnpike, toll or wagon road, or plank road, when made necessary or desirable to secure more easy ascent or descent by reason of an embankment or cut made in the construction of the railroad, and take land necessary therefor:  Provided, that such highway or road be not so changed from its original course more than six (6) rods, nor its distance lengthened more than five (5) rods.

Sixth.  To cross, intersect, join, and unite its railroad with any railroad heretofore, or hereafter constructed, at any point on its route, and upon the grounds of such railroad corporation, with the necessary turnouts, sidings, and switches, and other conveniences in furtherance of the objects of its connections.  And every corporation whose railroad is or shall be hereafter intersected by any new railroad, shall unite with the owners of such new railroad in forming such intersection and connections and grant the facilities aforesaid; and if the two corporations cannot agree upon the amount of the compensation to be made therefor, or the points and manner of such crossings and connections, the same shall be ascertained and determined in the manner provided by law for the ascertainment and determination of damages for the taking of real property.  But no corporation which shall have obtained the right-of-way and constructed its road at the point of intersection, before the application for the appointment of commissioners may be made shall be required to alter the grade or change the location of its road, or be required to bear any part of the expense of making and maintaining such crossings.

Seventh.  To have and use equal room, ground, rights, privileges and conveniences for tracks, switches, sidings and turnouts upon any levee, river bank or front, steamboat or other public landing, and upon any street, block, alley, square, or public ground within any incorporated town or city, any charter or ordinance of any such town or city to the contrary notwithstanding; and to accomplish this, may adjust, with other corporations, the ground to be occupied by each with such tracks, switches, sidings and turnouts; and if such corporations cannot agree upon such adjustment, and the amount of compensation to be paid for the purchase or necessary change of location and removal of any track previously laid, the same shall be ascertained and determined, and the common, mutual and separate rights adjusted in the manner provided by law for the ascertainment and determination of damages for the taking of real property.  The commissioners provided by law may employ a competent engineer, and define, locate and plat the ground and assign to each corporation the part for the tracks and other conveniences for each, and may require the removal or purchase of tracks previously laid, so as to settle justly the rights of each corporation upon such ground, and assess the damages to be paid under the law providing for the taking of real property.

Eighth.  To take and convey persons or property over their railroad by the power or force of steam or of animals, or by any mechanical power either within or without this state, and to receive compensation therefor, and to do all the business incident to railroad corporations.

Ninth.  To erect and maintain all necessary and convenient buildings, stations, fixtures and machinery for the accommodation and use of their passengers, freight and business, subject to the statutes in relation thereto.

Tenth.  To regulate the time and manner in which passengers and property shall be transported, and the compensation to be paid therefor.

Eleventh.  To have all the rights, privileges, immunities and powers vested or accrued by and pursuant to the Oklahoma General Corporation Act, Section 1001 et seq. of Title 18 of the Oklahoma Statutes.

R.L. 1910, § 1382.  Amended by Laws 1997, c. 29, § 1, eff. Nov. 1, 1997.

§667.1.  Certain maps to be filed with Archives and Records Division of Department of Libraries.

Any railroad corporation abandoning any section of track or rightofway in the state shall file a copy of all maps pertaining to said section of track or rightofway with the Archives and Records Division of the Oklahoma Department of Libraries within six (6) months after a final decision and certificate of abandonment has been issued by the Interstate Commerce Commission.

Laws 1981, c. 39, § 1.

§668.  Public Service Corporations - Capital stock - Indebtedness.

Public Service Corporations as defined by Section 34, Article IX, of the Constitution of the State of Oklahoma, may, by proper corporate action, and for lawful corporate purposes, borrow, from time to time, such sums of money at such rates of interest and upon such terms as may be deemed necessary or expedient and the total amount of indebtedness of such corporation so created shall not in any way be limited by the amount of their subscribed capital stock, nor shall the total of said indebtedness affect in any way the right of such corporations to reduce or increase their capital stock. Such corporations shall have the power to execute trust deeds, or mortgages, or both, as the occasion may require, on any of its property, or parts thereof, constructed or in process of construction, for amounts borrowed or owing by the corporation and therein to make provisions granting, transferring, or mortgaging their railroad track, rightofway, depot ground, rights, privileges, franchise, immunities, exemptions, machine houses, power houses, rolling stock, transmission lines, furniture, tools, implements, appendages and appurtenances used in connection with such corporation's business in any manner whatever, then belonging to the corporation or which may thereafter belong to it, as security for any bonds or evidence of debt therein mentioned, in such manner as the corporation or directors shall think proper, and such instruments shall fully convey the same or so much thereof as shall be therein described.  In case of sale by virtue of any such trust deed or upon foreclosure of any such mortgage, the persons acquiring title under such sale and their associates, successors and assigns, or such corporation as they organize, according to law, with all the powers conferred upon corporations by this article, shall thereafter have, exercise and enjoy all such described grants which were purchased at such sale, including all rights, privileges, grants, franchises, immunities and advantages mentioned in such instruments which were possessed by such corporation making the same or contracting such debt, so far as the same relate or appertain to that portion of property granted or mortgaged and purchased at such sale and no further, as fully and absolutely in all respects as such corporation, its shareholders, officers and agents might have done if such sale had not taken place.  And whenever the person so acquiring title under any such sale shall own or represent a majority in amount of the bonds or other evidence of debt secured by any such trust deed or mortgage, and shall also include the persons who owned at the time of the sale, a majority in amount of the capital stock of such mortgage or corporation, such purchasers and such corporation as they shall organize as aforesaid, shall also have, possess and enjoy any exemption, privileges or immunity previously granted by any law to such former corporation relating to any of the property so acquired, to the same extent as if such latter corporation had been named in such law as the grantee thereof.

R.L. 1910, § 1383; Laws 192324, c. 90, p. 108, § 1, emerg. eff. March 22, 1924.

§669.  Extensions and branches may be built.

Any railroad corporation may, under the provisions of this article, extend its road from any point named in its charter or articles of organization, or may build branch roads either from any point on its line of road or from any point on the line of any other road connecting or to be connected with its road, the use of which other roads between such points and the connection with its own road such corporation shall have secured by lease or agreement for a term of not less than ten (10) years from its date.  Before making such extension or building any such branch road, such corporation shall, by resolution of its directors, to be entered in the record of its proceedings, designate the route of such proposed extension or branch in the manner provided in Section 1376, and file a copy of such record, certified by the president and secretary, in the office of the Secretary of State, and cause the same to be recorded as provided in said Section 1376.  Thereupon such corporation shall have all the rights and privileges to make such extension or build such branch and receive aid thereto which it would have had if it had been authorized in its charter or articles of organization.  But this section shall not be construed to authorize any railroad corporations to consolidate with each other.

R.L. 1910, § 1384.

§66-10.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-11.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§6612.  To restore stream or highway.

Every corporation constructing, owning, or using a railroad, shall restore every stream of water, watercourse, street, highway, plank road, toll or wagon road, turnpike, or canal, across, along, or upon which said railroad may be constructed, to its former state, or to such condition as that its usefulness shall not be materially impaired, and thereafter maintain the same in such condition against any effects in any manner produced by such railroad.  When any lands shall be required in order to change any highway, street, turnpike, or plank road, toll or wagon road, the same may be condemned, taken, and compensation made in the manner provided by law, and, when taken, shall become a part of such highway, street, turnpike, or plank road, toll or wagon road, to the same extent as, and by the same tenure, by which the adjacent parts thereof are held.

R.L. 1910, § 1387.

§66-13.  Repealed by Laws 1961, p. 496, § 1.

§6614.  What property subject to mortgage.

All rolling stock of any railroad corporation organized under the provisions of this article, used and employed in connection with its railroad, and all fuel necessary to the operation of the same, are declared and shall be held to be fixtures; and all such property, and all additional rights-of-way, depot grounds, and other real property, acquired subsequently to the execution of any trust deed or mortgage which shall have been described or provided for therein, shall be subject to the lien thereof to the same extent as the property therein described, which the corporation owned at the time of its execution.

R.L. 1910, § 1389.

§6615.  Execution of conveyance or lease.

Every conveyance or lease, deed of trust, mortgage or satisfaction thereof, made by any railroad corporation, of any franchises, real estate fixtures, or other real property, in pursuance of law, shall be executed and acknowledged in the manner in which conveyances of real estate by corporations are required to be, to entitle the same to be recorded, and shall be recorded in the office of the Secretary of State, who shall endorse thereon his certificate thereof, specifying the day and hour of its reception, and the volume and page where recorded, which shall be evidence of such facts.  Every such record of any such instrument shall, from the time of reception, have the same effect as to any property in this state described therein, as the record of any similar instrument in the office of a register of deeds may have by law as to property in his county, and shall be notice of the rights and interests of the grantee, lessee, or mortgagee, by such instrument to the same extent as if it were recorded in each and all of the several counties in which any property therein described may be situated.

R.L. 1910, § 1390.

§66-16.  Repealed by Laws 2001, c. 354, § 8, eff. July 1, 2001.

§66-17.  Repealed by Laws 2001, c. 354, § 8, eff. July 1, 2001.

§66-18.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-19.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-20.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-21.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-22.  Reporting to Corporation Commission.

Every railroad corporation shall provide an identical copy of its annual report as filed with the Surface Transportation Board, or its successor, to the Corporation Commission on or before the fifteenth day of May of each year.  Railroad corporations not required to file annual reports with the Surface Transportation Board shall furnish information to the Corporation Commission upon request.

Added by Laws 1997, c. 29, § 2, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 297, § 1, emerg. eff. May 22, 2002.

§6651.  Power to enter upon lands.

Every railroad corporation incorporated under this article, and any railroad corporation authorized to construct, operate or maintain a railroad within this state, has power and is authorized to enter upon any land for the purpose of examining and surveying its railroad, and to take, hold and appropriate so much real estate as may be necessary for the location, construction and convenient use of its road, including all necessary grounds for buildings, stations, workshops, depots, machine shops, switches, sidetracks, turntables, snow defences and water stations; all material for the construction of such road and its appurtenances, and the rightofway over adjacent land sufficient to enable such corporation to construct and repair its road and the right to conduct water to its water stations, and to construct and maintain proper drains, and may obtain the right to such real estate by purchase or condemnation in the manner provided by the law.

R.L. 1910, § 1397.

§6652.  May purchase or take realty.

Any railroad corporation may purchase and use real property for a price to be agreed upon with the owners thereof; or the damages to be paid by such corporation for any real property taken as aforesaid, when not agreed upon, shall be ascertained and determined as hereinafter provided.

R.L. 1910, § 1399.

§6653.  Taking by eminent domain  Commissioners  Appointment and proceedings  Right to construct road.

A.  If the owner of any real property or interest therein, over which any railroad corporation, incorporated under the laws of this state, may desire to locate its road, shall refuse to grant the rightofway through and over his premises, the district judge of the county in which said real property may be situated shall, upon the application or petition of either party, and after ten (10) days' notice to the opposite party, direct the sheriff of said county to summon three disinterested freeholders, to be selected by said judge as commissioners, and who shall not be interested in a like question.

B.  The condemnor shall give notice to a condemnee by personal service or by leaving a copy of the notice at the condemnee's place of residence with some member of his family over fifteen (15) years of age, or by publication in the case of a condemnee who resides out of this state or a resident of this state who has departed herefrom with intent to avoid service of notice, or whose whereabouts or identity the condemnor, or his attorney, upon diligent inquiry is unable to ascertain, or an unknown heir, successor or assign of one in whom some right, title or interest in the property concerned was possessed, by publishing such notice once a week for two (2) consecutive weeks in a newspaper authorized by law to publish legal notices in the county where the petition is filed, the tenday period to begin with the first publication.  A copy of such notice and a copy of the petition shall be mailed to such opposite party's lastknown mailing address within five (5) days of the first publication thereof.  The procedure for service by publication as authorized herein shall in all other respects be as provided by law for service by publication in civil actions, except summons need not first be issued.

C.  The commissioners shall be sworn to perform their duties impartially and justly; and they shall inspect said real property and consider the injury which said owner may sustain by reason of the condemnation and they shall assess the just compensation to which said owner is entitled; and they shall forthwith make report in writing to the clerk of the court, setting forth the quantity, boundaries, and just compensation for the property taken, and amount of injury done to the property, either directly or indirectly, which they assess to the owner; which report must be filed and recorded by the clerk.  A certified copy of the report may be transmitted to the county clerk of the county where the land lies, to be by him filed and recorded, without further acknowledgment or proof, in the manner and with like force and effect as is provided for the recording of deeds.  And if said corporation shall, at any time before it enters upon said real property for the purpose of constructing said road, pay to said clerk for the use of said owner the sum so assessed and reported to him as aforesaid, it shall thereby be authorized to construct and maintain its road over and across said premises.

D.  "Just compensation", as used in subsection C of this section, shall mean the value of the property taken, and in addition, any injury to any part of the property not taken.  Any special and direct benefits to the part of the property not taken may be offset only against any injury to the property not taken.  If only a part of a tract is taken, just compensation shall be ascertained by determining the difference between the fair market value of the whole tract immediately before the taking and the fair market value of that portion left remaining immediately after the taking.

R.L. 1910, § 1400; Laws 1971, c. 33, § 1, operative Jan. 1, 1972; Laws 1973, c. 28, § 1, eff. Jan. 1, 1974; Laws 1991, c. 175, § 2, emerg. eff. May 8, 1991.

§6654.  Taking by eminent domain - Owner entitled to compensation, when.

When possession is taken of property condemned, as provided herein, the owner shall be entitled to the immediate receipt of the compensation awarded, without prejudice to the right of either party to prosecute further proceedings for the judicial determination of the sufficiency or insufficiency of said compensation.

R.L. 1910, § 1401.

§66-55.  Review of commissioner's report - Jury trial - Notice - Costs.

(A)  The report of the commissioners may be reviewed by the district court, on written exceptions filed by either party, in the clerk's office within thirty (30) days after the filing of such report; and the court shall make such order therein as right and justice may require, either by confirmation, rejection or by ordering a new appraisement on good cause shown; or either party may within sixty (60) days after the filing of such report file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury, and the trial shall be conducted and judgment entered in the same manner as civil actions in the district court.  If the party demanding such trial does not recover a verdict more favorable to him than the assessment of the commissioners, all costs in the district court may be taxed against him.

(B)  Within ten (10) days after the report of commissioners is filed, the court clerk shall forward to the attorney of record for the condemnor, the attorney of record for each condemnee, and to all unrepresented condemnees, a copy of the commissioners' report and a notice stating the time limits for filing an exception or demand for jury trial as specified in paragraph (A) of this section.  This notice shall be on a form prepared by the Court Administrator, which shall be approved by the Supreme Court, and shall be distributed to all clerks of the district court by said Court Administrator.  If a party has been served by publication, the clerk shall forward a copy of the report of commissioners and notice of time limits for filing an exception or demand for jury trial to the last-known mailing address, if any, and shall cause a copy of the notice of time limits to be published in one (1) issue of a newspaper qualified to publish legal notices, as defined in Section 106 of Title 25.  After issuing the notices provided herein, the court clerk shall endorse on the notice form filed in the case, the date and that a copy of the report together with the notice was mailed to each party or his attorney of record, or the date the notice was published in compliance with the provisions hereof.

(C)  The time limits for filing an exception and demand for jury trial, as prescribed in paragraph (A) of this section, shall be calculated from the date the report of the commissioners is filed in the case.  On failure of the court clerk to give notice within the time prescribed in paragraph (B) of this section, the court, on application of any party, may extend the time for filing an exception to the report or a demand for trial by jury for a period not to exceed twenty (20) days from the date the application is heard.

(D)  Where the party instituting a condemnation proceeding abandons such proceeding, or where the final judgment is that the real property cannot be acquired by condemnation or if the award of the jury exceeds the award of the court-appointed commissioners by at least ten percent (10%), then the owner of any right, title or interest in the property involved may be paid such sum as in the opinion of the court will reimburse such owner for his reasonable attorney, appraisal, engineering, and expert witness fees actually incurred because of the condemnation proceeding.  The sum awarded shall be paid by the party instituting the condemnation proceeding.

R.L. 1910, § 1402; Laws 1961, p. 497, § 1; Laws 1970, c. 322, § 1, eff. Jan. 1, 1971; Laws 1980, c. 195, § 1, emerg. eff. May 12, 1980.

§66-56.  Taking by eminent domain - Appeal to Supreme Court.

Either party aggrieved may appeal from the decision of the district court to the Supreme Court; but such review or appeal shall not delay the prosecution of the work on such railroad over the premises in question, if such corporation shall first have paid to the owner of said real property, or deposited with the said clerk for said owner, the amount so assessed by said commissioners or district court; and in no case shall said corporation be liable for the costs on such review or appeal, unless the owner of such real property shall be adjudged entitled, upon either review or appeal, to a greater amount of damages than was awarded by said commissioners.  The corporation shall in all cases pay the costs and expenses of the first assessment.  And in case of review or appeal, the final decision may be transmitted by the clerk of the proper court, duly certified, to the proper register of deeds, to be by him filed and recorded as hereinbefore provided for the recording of the report, and with like effect.  The fee of land over which a mere easement is taken, without the consent of the owner, shall remain in such owner subject only to the use for which it was taken.

R.L. 1910, § 1403.

§66-57.  Eminent domain and condemnation proceedings by railroads.

The provisions of this article with reference to eminent domain shall apply to all corporations having the right to eminent domain, and shall apply to the State of Oklahoma and its various educational, reformatory, penal and eleemosynary institutions, including departments of state having the power to purchase real property for public purposes, and such institutions and departments shall have the right under this article to acquire fee simple title to the property taken.  When the State of Oklahoma through the managing board or commission of the institution or department of state concerned is unable to purchase any real property needed for any such institution or department, condemnation proceedings to take the same and to pay damages therefor may be instituted in the name of the State of Oklahoma by the managing board or commission of the institution or department of state involved; and all such institutions and corporations shall have the right, under the provisions of this article, to acquire right-of-way over, under, along or across the property or right-of-way of any other such corporation, not inconsistent with the purposes for which such property was taken or acquired.  In all cases of condemnation of property for either public or private use, the determination of the character of the use shall be a judicial question; and the procedure shall be as provided herein:  Provided, that in case any corporation or municipality authorized to exercise the right of eminent domain shall have taken and occupied, for purposes for which it might have resorted to condemnation proceedings, as provided in this article, any land, without having purchased or condemned the same, the damage thereby inflicted upon the owner of such land shall be determined in the manner provided in this article for condemnation proceedings.

R.L. 1910, § 1404; Laws 1929, c. 24, p. 20, § 1, emerg. eff. March 19, 1929.

§66-58.  Commissioners to act in all cases.

Freeholders so appointed shall be the commissioners to assess all the damages to the owners of real property in said county or subdivision; and said corporation may, at any time after their appointment, upon the refusal of any owner or guardian of any owner of lands in said county or subdivision to grant the right-of-way as aforesaid, by giving said owner or guardian ten (10) days' notice thereof in the manner required on the original appointment of commissioners, have the damages assessed in the manner hereinbefore prescribed.  In case of the death, absence, or refusal or neglect of any of said freeholders to act as commissioners as aforesaid, the sheriff shall, upon the selection of the district judge, summon other freeholders to complete the panel, and said commissioners shall receive Three Dollars ($3.00) per day each for their services, and the same shall be taxed in the bill of costs.

R.L. 1910, § 1405.

§66-59.  Settlement with incompetents.

Whenever any railroad corporation shall take any real property as aforesaid, of any minor, any person who is incapacitated or partially incapacitated as such terms are defined by Section 1-111 of Title 30 of the Oklahoma Statutes, the guardian of the minor, or incompetent person, may agree and settle with the corporation for all damages or claims by reason of the taking of such real property, and may give valid releases and discharges therefor upon the approval thereof by the judge of the county court.

R.L. 1910, § 1406.  Amended by Laws 1998, c. 246, § 31, eff. Nov. 1, 1998.

§6660.  Unknown owner.

If upon the location of said railroad it shall be found to run through the real property of any nonresident owner who is unknown to the corporation, or who has not been by it informed thereof, and has neither granted nor refused to grant the right-of-way through and over his said premises, the said corporation may give four (4) weeks' notice to such owner, if known, and if not known, by a description of such real property, by publication four (4) consecutive weeks in some newspaper published in the county or subdivision where such real property may lie, if there be any, and if not, in one nearest thereto on the line of their said road, that said railroad has been located through and over his lands; and if said owner do not, within thirty (30) days thereafter, apply to the district judge to have the damages assessed, in the mode prescribed in this article, said corporation may proceed to have the damages assessed as herein before provided, subject to the same right of review and appeal, as in case of resident owners; and upon payment of damages assessed to the clerk of the district court, the corporation shall acquire all the rights and privileges mentioned in this article.

R.L. 1910, § 1407.

§66-61.  Right-of-way on public lands - Damages to occupants.

Any railroad corporation is authorized to pass over, occupy and enjoy all the public lands, to the extent and in the manner prescribed by the Act of Congress approved March 3, 1875:  Provided, that the damages accruing to any occupant or possessory claimant or other person who may reside on or have improvements upon said public land, shall be determined and paid by said railroad corporation as provided in this chapter for owners of private lands.

R.L. 1910, § 1408.

§6662.  Changing line or grade.

Whenever any railroad corporation shall find it necessary, for the purpose of avoiding annoyance to public travel, or dangerous or difficult curves or grades, or unsafe or unsubstantial grounds or foundations, or for other reasonable causes, to change the grade or location of any portion of its road, such railroad corporation shall be and is hereby authorized to make such changes of grade and location, not departing from its general route.  And for the purpose of making any such change in the location and grades of any such roads as aforesaid, such corporation shall have all the rights, powers and privileges to enter upon and appropriate such real property, and make surveys necessary to effect such changes and grades, upon the same terms, and subject to the same obligations, rules and regulations as are prescribed by law; and shall also be liable in damages, when any may have been caused by such change to the owner of real property upon which such road was heretofore constructed, to be ascertained and paid, or deposited as herein provided; but no damages shall be allowed unless claimed within ninety (90) days after actual notice in writing of such intended change shall be given to such owner residing on the premises, or, if nonresident, notice by such publication in some newspaper in general circulation, as the district judge may order.

R.L. 1910, § 1409.

§6663.  Municipal authorities may convey - Improvement districts - How highways occupied.

If it shall be necessary, in the location of any part of any railroad, to occupy any road, street, alley or public way or ground of any kind, or any part thereof, it shall be competent for the municipal, or other corporation, or public officer, or public authorities owning or having charge thereof, and the railroad corporation, to agree upon the manner, and upon the terms and conditions upon which the same may be used or occupied; and if said parties shall be unable to agree thereon, and it shall be necessary, in the judgment of the directors of such railroad corporation, to use or occupy such road, street, alley, or other public way or ground, such corporation may appropriate so much of the same as may be necessary for the purpose of such road, in the same manner and upon the same terms as are provided in this chapter for the appropriation of the property of individuals.  Provided, however, that if any railroad shall be so located as to occupy any road or public way, constructed by any road improvement district organized under the laws of this state, for a greater distance than onefourth (1/4) of one (1) mile, before any such railroad shall acquire the right to enter upon, use, occupy and maintain its railroad along such, and upon such public highway, it shall file in the office of the county clerk, in the county wherein such road improvement district is located, a statement showing the total length of the line proposed to be located along, and upon, such public highway, the amount of compensation they propose to pay to such road improvement district for the use of such public highway, and the time and manner in which such payment is to be made.  Immediately upon the filing of such proposal, the county clerk shall notify the county commissioners and shall cause same to be published in one issue, at the expense of the railroad company, of some newspaper of general circulation within said road improvement district.  The county commissioners shall meet within ten (10) days and shall immediately order an election to be held, within such road improvement district, for the purpose of submitting, to the qualified electors within such road improvement district, the question of accepting or rejecting the proposal of such railroad company.  They shall pass all orders and resolutions necessary for the holding of such elections and shall canvass the returns thereof, and declare the result, and if threefifths (3/5) of all the votes cast on such question shall be in favor of the acceptance of the proposal of said railroad company, the same shall be accepted and the board of county commissioners shall have power to execute all contracts and do all things necessary to secure to said road improvement district the performance of the conditions of such proposal of said railroad company.

R.L. 1910, § 1410; Laws 191011, c. 71, p. 167, § 1, emerg. eff. March 11, 1911.

§6664.  Execution of conveyances by certain estates and guardianships.

When an estate is being probated, or a minor or incompetent person has a legal guardian, the administrator or executor of the estate, or guardian of the minor or incompetent person, shall have the authority to execute all instruments of conveyance provided for in this chapter on behalf of the estate, minor or incompetent person without other proceedings than approval by the judge of the district court endorsed on the instrument of conveyance.  Competent evidence to prove that reasonable compensation is being paid for the execution of said instrument shall be presented to the court prior to said approval.

Laws 1971, c. 33, § 2, operative Jan. 1, 1972.

§6665.  Purchase of abandoned real property or real property of bankrupt railroad company  Priority  Price.

A.  1.  Any person who owns real property adjacent to real property owned by a railroad company shall have first priority to purchase such real property, at the price provided by subsection D of this section, from the railroad company upon the bankruptcy of the railroad company or the abandonment of the real property as determined by the Interstate Commerce Commission and offered for sale if such real property is not purchased within one (1) year by:

a. Another railroad company;

b. Businesses operated on such railroad property pursuant to a lease or other agreement which was in effect at the time bankruptcy or abandonment occurred;

c. The State Department of Transportation under the authority of the Railroad Revitalization Act, Section 302.1 et seq. of this title;

d. Other federal entities for valid public purposes; or

e. In counties of over five hundred thousand (500,000) population, municipalities or counties, or joint agreements between municipalities and counties for valid public purposes.

2.  If any of the persons or entities specified in paragraph 1 of this subsection fail to purchase any such real property, any state or local governmental entity shall be entitled to purchase the property for valid public purposes.

3.  Provided, if more than one of the parties named in paragraph 1 or 2 of this subsection shall offer to purchase, they shall be granted a preference in the order specified in this subsection.  If two (2) or more people own property adjacent to the same portion of railroad property, the person from whose property such railroad property was taken shall be entitled to the priority provided for in this section.

B.  Notice for the sale of any real property under the provisions of this section shall be given by the bankruptcy court, the receiver, or the railroad company by publication once a week for two (2) consecutive weeks in a newspaper authorized by law to publish legal notices in the county where the real property is located.

C.  Any purchase as provided for in this section shall be subject to any encumbrances on the real property.  Nothing in this act shall affect any reversionary interest retained in the original grant.

D.  The price of such property shall be established by the receiver or bankruptcy court if the railroad company is in bankruptcy or by the railroad company if such property is determined abandoned pursuant to this section.

E.  However, for any railroad company purchasing property under subparagraph a of paragraph 1 of subsection A of this section, the Corporation Commission shall certify the intent of said railroad company to continue operation of rail service on said property as a prerequisite to making such purchase.

Laws 1981, c. 241, § 1, emerg. eff. June 23, 1981; Laws 1988, c. 289, § 14, operative July 1, 1988; Laws 1991, c. 266, § 1, emerg. eff. May 27, 1991.

§6666.  Railroad Division of Department of Transportation as trustee for purchaser.

The Railroad Division of the Department of Transportation is authorized to act as trustee for the purchasers of real property under the provisions of this act and, in such capacity, receive funds for such purpose from prospective purchasers, disburse such funds for such purpose, accept and make proper transfer of title and perform such further actions as are necessary to carry out the purposes of this act.  No state funds shall be used for such purchase.

Laws 1981, c. 241, § 2, emerg. eff. June 23, 1981.

§66-81.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-82.  Liability for violation.

In case of the refusal by such corporation or its agents to take or transport any passenger or property as provided in the preceding section; or in case of the neglect or refusal of such corporation or its agents to discharge or deliver passengers or property at the regularly appointed place, under the laws which regulate common carriers, such corporation shall pay to the party aggrieved all damages which shall be sustained thereby with costs of action.

R.L. 1910, § 1412.

§66-83.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-84.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§6685.  Must receive and forward freight  Rate of speed  Penalty.

When such freight in car loads or less is tendered to said station agent and correct shipping instructions given, it shall be the duty of said company immediately to receive the same for shipment and issue bills of lading therefor, and when such shipments have been so received they must be carried forward at the rate of not less than sixty (60) miles per day of twentyfour (24) hours, computing from seven o'clock a.m., of the day following receipt of the same, except that if in case of fires, wrecks, destruction of bridges or tracks, or washouts, such company shall not be able to transport said cars at the rate of sixty (60) miles per day then and in that event such company shall be released from such provision during the time that such unavoidable obstacles exist; and for failure to receive and transport such shipments within the time herein prescribed, said company shall forfeit and pay to the consignee the sum of One Dollar ($1.00) per car per day or fraction of a day on all car load freight and one cent (0.01) per hundred pounds per day, or fraction thereof on freight in less than car load lots, with minimum charge of five (0.05) cents for any one package, together with all actual damages the consignor or consignee may sustain thereby:  Provided, that in computing the time of freight in transit, there shall be allowed twentyfour (24) hours at each point where transferring from one railroad to another is involved.

R.L. 1910, § 1415.

§6686.  Must give notice of arrival of freight.

Such railroad companies shall within twentyfour (24) hours after arrival of shipments give written notice by mail, or otherwise, to consignees of the arrival of the shipments together with the amount of freight charges thereon, and when goods or freight in car load lots arrive, such notice shall contain the number and initials of the car or cars, and if transferred in transit, the number and the initials of the car or cars in which originally shipped.  Any railroad company failing to give said notice shall forfeit and pay to the consignee or other party whose interest is affected, the sum of One Dollar ($1.00) per car per day or fraction of a day's delay, in all car load shipments, and one cent ($0.01) per hundred pounds per day or fraction thereof on freight in less than car load lots with minimum charge of five cents ($0.05) for any one package after the expiration of said twentyfour (24) hours, together with all actual damages sustained thereby.

R.L. 1910, § 1416.

§66-87.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-88.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-89.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-90.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§6691.  Action to enforce penalty  Attorney's fee.

Suit to collect any of the damages, penalties, forfeitures, demurrage or storage charges provided for herein, may be brought in any court of this state having jurisdiction of the subject matter and parties; and if the plaintiff therein recover judgment, such plaintiff shall also recover a reasonable attorney's fee for bringing such suit, to be taxed on motion and paid as other costs by defendant in such suit.

R.L. 1910, § 1421.

§6692.  Scope of law.

This article is not intended to repeal, modify, or affect any law concerning the shipment, transportation or delivery of any kind of freight without unnecessary delay, or within a reasonable time, or any other law concerning common carriers now in force unless in direct conflict herewith, and this article is hereby declared to be supplemental to such law.

R.L. 1910, § 1422.

§6693.  Injuries to persons.

In case any passenger on any railroad shall be injured while on the platform of a car while in motion, or in any baggage, wood or freight car, in violation of the printed regulations of the corporation posted up at the time in a conspicuous place inside of its passenger cars then in the train, such corporation shall not be liable for the injury, if it had furnished room inside its passenger cars sufficient for the accommodation of its passengers.

R.L. 1910, § 1423.

§66-94.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-95.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-96.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-96.1.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-97.  Repealed by Laws 1994, c. 173, § 2, eff. Sept. 1, 1994.

§66-98.  Repealed by Laws 1994, c. 173, § 2, eff. Sept. 1, 1994.

§6699.  Name of town to be name of station.

It shall hereafter be unlawful for any corporation or receiver operating any line of railroad in whole or in part in this state, or any officer, agent or representative of such corporation or receiver to retain, maintain or establish a name for any railroad station or depot in any incorporated or unincorporated town or city within this state other than the name of the town or city which have and bears, the name of its post office so given by the United States government.

Laws 1915, c. 247, § 1.

§66-100.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-101.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-102.  Repealed by Laws 1961, p. 497, § 1.

§66-103.  Repealed by Laws 1961, p. 497, § 1.

§66121.  Changing highway.

Any railroad corporation may raise or lower any turnpike, plank road, or other way for the purpose of having its railroad pass over or under the same; and in such cases said corporation shall put such turnpike, plank road or other way, as soon as may be, in good repair.

R.L. 1910, § 1425.

§66122.  Changing highway - To provide temporary way.

Every railroad corporation, while employed in raising or lowering any turnpike or other way, or in making any other alterations, by means of which the said way may be obstructed, shall provide and keep in good order, suitable temporary ways to enable travelers to avoid or pass such obstructions.

R.L. 1910, § 1426.

§66123.  Bridge repairs.

Every railroad corporation shall maintain and keep in good repair all bridges, with their abutments, which such corporation shall construct for the purpose of enabling its road to pass over or under any turnpike road, canal, watercourse, or other way.

R.L. 1910, § 1427.

§66124.  Signs at crossings.

Every railroad corporation operating a line of road within this state must erect suitable signs of caution at each crossing of its road with a public highway.

R.L. 1910, § 1428; Laws 1963, c. 46, § 1, emerg. eff. May 2, 1963.

§66125.  Signs at crossings - Neglect.

In case any railroad corporation shall refuse or neglect, for a space of thirty (30) days after notice given by the board of county commissioners, to comply with the provisions of the preceding section, it shall become the duty of the county commissioners of each county through which any such railroad shall be in operation to erect such signs, and the company shall be liable for all expenses so incurred by said commissioners.

R.L. 1910, § 1429.

§66125a.  Railroads - Highway crossings - Safety devices.

Whenever the public authorities having jurisdiction and control over any public highway or street in this state shall deem that the safety of lives and property at any railroad intersection with any highway or street, shall so require, such public authorities as are hereby authorized and empowered to construct or install, or to order the company owning such railroad so intersected, to construct or install, and thereafter maintain and operate, an automatic or mechanically operated barricading device, which, when giving warning, shall become a barrier in such highway or street; provided, however, that before any such device is constructed or installed, maintained and operated at a railroad intersection, the detailed plans of such device, with a description of the proposed mode of operation thereof, and a map showing the proposed location of the same, shall be first submitted to, and approved by, the State Highway Commission of Oklahoma.

Laws 1937, p. 398, § 1, emerg. eff. May 25, 1937.

§66125b.  Warning signs.

Whenever said barricading device shall be constructed or installed and maintained and operated, the public authorities having jurisdiction and control over the highway or street at such point shall erect and maintain a reflector warning sign with appropriate words thereon.  If said barricading device is located at a railroad crossing, said warning shall be installed and maintained not less than four hundred (400) feet from the crossing, when said crossing is located on highways or streets where vehicular traffic is permitted to travel at speeds in excess of thirty (30) miles per hour; and not less than two hundred (200) feet from the crossing, when said crossing is located on highways or streets where vehicular traffic is permitted to travel at speeds not in excess of thirty (30) miles per hour.  It shall be the duty of the driver of any vehicle, on approaching such warning sign, to place his vehicle under such control as to be able to bring such vehicle to a complete stop at a distance of not less than seventyfive (75) feet in advance of the crossing.  The colliding of a vehicle with the barricading device at a crossing shall be prima facie evidence that the driver thereof did not comply with the provisions of this act, and such driver shall be deemed a reckless driver, and be subjected to the penalties provided for reckless driving under the motor vehicle laws of this state, and shall be liable for any damage done to such barricading device on account of such collision.

Laws 1937, p. 398, § 2, emerg. eff. May 25, 1937.

§66125c.  Expenses of construction.

The public authorities, or the political subdivision of the state, having jurisdiction and control over any public highway or street in which such barricading device is constructed or installed, maintained and operated, may expend public funds to pay the cost and expense thereof; provided, however, that the parties in interest may agree in writing otherwise.

Laws 1937, p. 399, § 3, emerg. eff. May 25, 1937.

§66125d.  Cooperation with federal government.

The public authorities, or political subdivision of the state or the Highway Commission of the state are authorized to cooperate with the federal government in the construction, or installing, maintaining and operating such barricading devices and other safety devices.

Laws 1937, p. 399, § 4, emerg. eff. May 25, 1937.

§66-126.  Bells and whistles.

A bell of at least thirty (30) pounds weight, or a whistle, shall be placed on each locomotive engine, and shall be rung or whistled at the distance of at least eighty (80) rods from the place where the railroad shall cross any other road or street, under a penalty of Fifty Dollars ($50.00) for every neglect, to be paid by the corporation owning the railroad, one-half thereof to go to the informer, and the other half to the state, and shall also be liable for all damages which shall be sustained by any person by reason of such neglect.

R.L. 1910, § 1430.  Amended by Laws 1996, c. 222, § 1, eff. Nov. 1, 1996.

§66127.  Causeway.

When any person owns land on both sides of any railroad, the corporation owning such railroad, shall, when required to so do, make and keep in good repair one causeway or other safe and adequate means of crossing the same.

R.L. 1910, § 1431.

§66128.  Railroads to construct crossings.

It shall be the duty of every railroad company or corporation doing business, or operating a line of railroad, within this state, to construct a crossing across that portion of its track, roadbed or rightofway over which any public highway may run, and maintain the same unobstructed, in a good condition for the use of the public, and to build and maintain in good condition all bridges and culverts that may be necessary on its rightofway at such crossing and in case any railroad company or corporation fails so to construct and maintain said crossing for thirty (30) days after written notice by the road overseer of any road district or the council or board of trustees of any city or town in this state, or fifty (50) petitioners of any city or town who are interested (where such work or repairs are needed), to be given to the section boss, or any station agent of any railroad company or corporation in the county (where such work or repairs are needed) it shall forfeit and pay to said county, road district, city or town complaining, the sum of Twentyfive Dollars ($25.00) per day for every day said company or corporation may neglect to comply with the requirements of this section.

R.L. 1910, § 1432.

§66129.  Rules and regulations governing crossing sign specifications.

The Oklahoma Corporation Commission is hereby delegated the authority to prescribe rules and regulations governing the design, construction and location of such suitable signs hereafter erected which shall conform to one of the then current standards of the Association of American Railroads for highway crossings crossbuck signs.

Laws 1963, c. 46, § 2, emerg. eff. May 2, 1963.

§66130.  Warning signal devices  Rules and regulations.

The Oklahoma Corporation Commission shall promulgate rules and regulations for the design, installation, construction, maintenance, inspection, and testing of warning signal devices at highway and railroad crossings in the State of Oklahoma.

Laws 1965, c. 201, § 1, emerg. eff. June 14, 1965.

§66141.  Railroads to fence their roads.

It shall be the duty of every person or corporation owning or operating any railroad in the State of Oklahoma to fence its road, except at public highways and station grounds, with a good and lawful fence.

R.L. 1910, § 1435.

§66142.  Lawful fence defined.

A lawful fence, under the provisions of the preceding section, shall be composed of posts and barb wires, four wires to be firmly fastened to the posts, such posts to be not more than one (1) rod apart, the top wire to be not less than fiftyfour (54) nor more than fiftyeight (58) inches from the ground, and the bottom wire to be not more than twenty (20) nor less than fourteen (14) inches from the ground.

R.L. 1910, § 1436.

§66143.  Rights of adjacent land owners.

Any person owning or occupying land adjacent to any railroad track shall have the right to attach to the fence constructed along the track or rightofway of said railroad company, any wires boards or other material, so as to make the fence of said railroad company sufficient to prevent any hogs or pigs from getting upon the track of said railroad company.

R.L. 1910, § 1437.

§66144.  Failure to fence  Penalty.

Whenever any railroad corporation or the lessee, person, company or corporation operating any railroad, shall neglect to build and maintain such lawful fence, such railroad corporation, lessee, person, company or corporation operating the same, shall be liable for all animals killed by reason of the failure to construct such fence.

R.L. 1910, § 1438.

§66145.  Railroads must fence right-of-way with hog wire, when.

Whenever the owner or occupant of any tract of land abutting on any line of railroad within this state shall desire to enclose any such tract of land for the purpose of making a hog, sheep or goat pasture, and shall construct a fence for said purpose about said tract of land on all sides except along the side abutting on such railroad, it shall be the duty of such railroad company to construct a good and sufficient fence not less than four and onehalf (4 1/2) feet high, one barbed wire at bottom of such fence immediately above which shall be attached heavy woven wire not less than twentyeight (28) inches high, and sufficient for the purpose of restraining swine, sheep and goats, with three barbed wires above the same, on the side of such tract, so far as the same extends along the line of such railroad, and maintain the same in good condition, so long as such owner or occupant of such tract may desire to maintain such pasture.

R.L. 1910, § 1439.

§66146.  Notice to railroads.

Whenever the owner or occupant of any tract of land desires to construct a fence as provided in the preceding section, he shall give written notice of his intention to the railroad company upon whose line such tract is situated, by personal service upon the agent of said company at the station within this state, nearest to such tract of land, giving in said notice a description of said land, and it shall be the duty of the railroad company to construct and complete its portion of such fence within sixty (60) days after the service of such notice:  Provided, that if such owner or occupant fails to construct his portion of such fence, then the railroad company shall not be required to construct such fence.

R.L. 1910, § 1440.

§66147.  Owner of abutting land may construct if railroad refuses - Penalty.

If any railroad company shall neglect or refuse to comply with the provisions of the two preceding sections, it shall be lawful for the owner or occupant of such tract of land to construct or repair the fence along the line of such railroad, and the owner or occupant of such tract of land, shall be entitled to recover from such railroad company the cost of the material and labor used in constructing the railroad company's portion of such fence.

R.L. 1910, § 1441.

§66-161.  Extension of road into state.

Any railroad corporation chartered by or organized under the laws of the United States or any state or territory, whose constructed railroad shall reach or intersect the boundary line of this state at any point, may extend its railroad into this state from any such point or points to any place or places within the state, and may build branches from any point on such extension.  Before making such extension or building any such branch road, such corporation shall, by resolution of its directors, to be entered in the record of its proceedings, designate the route of such proposed extension or branch in the manner provided in Section 1376, and file a copy of such record, certified by the president and secretary, in the office of the Corporation Commission, and cause the same to be recorded as provided in said Section 1376.  Thereupon such corporation shall have all the rights and privileges to make such extension or build such branch and receive such aid thereto as it would have had had it been authorized so to do by articles of association duly filed in accordance with the provisions of this article.

R.L. 1910, § 1398.

§66-162.  Repealed by Laws 1941, p. 462, § 1.

§66163.  Time extended.

Every railroad corporation organized under the laws of the Territory of Oklahoma, or of the Indian Territory, prior to the taking effect of the Constitution of this state and within three (3) years before said date and that has heretofore or shall within one (1) year from the taking effect of this act, in good faith, comply with the provisions of the Constitution of this state, and shall, in good faith, commence the construction of its works contemplated in its articles of incorporation or organization is hereby declared to be a domestic corporation under the Constitution and laws of this state.

Laws 191011, c. 104, p. 220, § 1.

§66164.  Domestication of foreign corporations in the Territory.

Every railroad corporation organized under the laws of any other state or territory or of the United States that has complied with the laws of the Territory of Oklahoma or of the Indian Territory, within three (3) years before the taking effect of the Constitution of this state, to authorize such corporation to transact business in either or both of such territories and organized for the purpose of constructing its line of railroad through the Territory of Oklahoma, or Indian Territory, or either or both of them, is hereby authorized and empowered to construct, maintain and operate its railroad with all proper branches or extensions thereof through the State of Oklahoma or any part thereof formerly constituting the Territory of Oklahoma or Indian Territory, or either or both of them, and may, by complying with the provisions of Section 1454 and the Constitution of this state become domestic corporation under the Constitution and laws of this state.

R.L. 1910, § 1452.

§66165.  Filing map of route.

Any railroad corporation organized under the laws of any other state or territory whose chartered line or route passes through the Territory of Oklahoma or Indian Territory or either or both of them, and whose chartered line or route was not specifically designated or described in its articles of incorporation or organization, is hereby authorized to prescribe its line or route through the State of Oklahoma by filing with the Secretary of State a copy of a resolution of its board of directors describing the same and a map duly certified by its president and chief engineer showing such route: Provided, that such route may be changed on account of engineering difficulties or for other sufficient reasons by resolution of its board of directors; and a duly certified copy of such resolution and a map showing such change in its route shall be filed with the Secretary of State.

R.L. 1910, § 1453.

§66166.  Domestication of foreign corporations filing resolutions.

Every railroad corporation organized under the laws of any other state or territory or the United States, that within three (3) years before the taking effect of the Constitution of this state, shall have complied with the laws of the Territory of Oklahoma or Indian Territory, to authorize such corporation to transact business in the Territory of Oklahoma or Indian Territory or either or both of them, and that shall file with the Secretary of State of this state a resolution of its board of directors duly certified by its president and attested by its secretary under the seal of such corporation accepting the provisions of the Constitution of this state and agreeing that the Constitution and laws of this state applying to domestic corporations shall apply to such corporation in all respects, is hereby declared to be a domestic corporation under the Constitution and laws of this state.

R.L. 1910, § 1454.

§66-167.  Foreign corporations - Increase of capital stock.

Every railroad corporation organized under the laws of any other state or territory or the United States, that shall have within the three (3) years prior to the taking effect of the Constitution of this state, complied with the laws of the Territory of Oklahoma or Indian Territory to authorize such corporation to transact business within the Territory of Oklahoma or of the Indian Territory, or either or both of them, and shall have complied with the provisions of the preceding section, whose chartered line or route shall pass through other states or territories, or other states and territories, and the Territory of Oklahoma or Indian Territory, or either or both of them, and the capital stock of which, as provided in its articles of incorporation, was or is insufficient to construct its contemplated railroad and which has been, or is, in order to construct the same, required by necessity to increase its capital stock, and may increase its capital stock under the laws of the state or territory of its creation, may file with the Secretary of State of this state a certified copy of the proceedings of its board of directors and stockholders authorizing such increase, and a certificate of its chief engineer, under oath, showing the estimated cost of its main line, sidetracks, and permanent improvements in the state, and such corporation shall pay to the Secretary of State one-tenth of one percent (1/10 of 1%) of such estimated cost, and such other fees as required by law, without being required to pay to the State of Oklahoma the fee required under Section 3253.

R.L. 1910, § 1455.

§66168.  Domestic corporations  Increase of capital stock.

Every railroad corporation organized under the laws of the Territory of Oklahoma or of the Indian Territory within three (3) years prior to the taking effect of the Constitution of this state, that has complied with the Constitution of this state, and the capital stock of which, as provided in its articles of incorporation, was or is insufficient to construct its contemplated railroad, and which has been, or is in order to construct the same, required by necessity to increase its capital stock, may increase its capital stock under the laws of this state, and may file with the Secretary of State a certified copy of the proceedings of its board of directors and stockholders authorizing such increase, and a certificate of its chief engineer under oath, showing the estimated cost of its main lines, sidetracks, and permanent improvements in the state, and such corporation shall pay to the Secretary of State onetenth of one percent (1/10 of 1%) of such estimated cost, without being required to pay to the State of Oklahoma the fee required under Section 3253: Provided, that such corporation shall pay all other fees required by law.

R.L. 1910, § 1456.

§66169.  Must begin work in two years.

Every railroad corporation accepting the benefits of this article regarding domestication or increase of stock, organized under the laws of any other state or territory or of the United States, or the Territory of Oklahoma or the Indian Territory that shall not within two (2) years commence, in good faith, its works as contemplated in its charter, shall forfeit all rights hereunder.

R.L. 1910, § 1457.

§66170.  Cancellation of charter rights.

An attested copy of the writing, in which any corporation which becomes a domestic corporation hereunder claims a domicile elsewhere than in this state, shall be made out forthwith by the clerk of the court in which such writing is filed, and shall be mailed by such clerk to the Secretary of State.  When such attested copy is received by said Secretary of State, he shall immediately enter upon the records of his office an order canceling and annulling all charter rights of such corporation and such corporation shall thereafter enjoy only the privileges of a foreign corporation and shall forfeit all rights hereunder.

R.L. 1910, § 1458.

§66-181.  Right to deal in passage tickets.

Any person having an established place of business in any town or city within this state, shall have the right to buy, sell and exchange passage tickets or other evidences of a right of passage from one place to another upon any railroad line or steamboat line and their connections that said tickets may have been regularly issued over and for.

R.L. 1910, § 1442.

§66-182.  Purchasers may sell tickets.

Any person purchasing a ticket from the authorized office of any line for the transportation of passengers shall have the right to sell his ticket or tickets to any person doing business under the preceding section:  Provided, that nothing herein shall be construed to prevent any town or city from regulating such business by any law deemed necessary for the protection of the public.

R.L. 1910, § 1443.

§66-183.  Railway law enforcement officers - Power and authority.

Railway companies organized under the laws of this state, or doing business within the state, are hereby authorized and empowered at their own expense to appoint and employ law enforcement officers at such stations or other places on the lines of their railroads within this state, as said companies may deem necessary for the protection of their property, and the preservation of order on their premises, and in and about their cars, depots, depot grounds, yards, buildings or other structures; and said law enforcement officers shall have power and authority to arrest, with or without warrant, any person or persons who shall commit any offense against the laws of this state, or the ordinances of any town, city, or other municipality when such offense shall have been committed upon the premises of said companies, or in and about their cars, depots, depot grounds, yards, buildings, or other structures.  Nothing herein contained shall be construed as restricting the lawful rights, powers or privileges of any sheriff, constable, policeman, or peace officer within their respective jurisdiction, and for the official acts of railway law enforcement officers, the railroad company making such appointment shall be held responsible to the same extent as for the acts of any of its general agents or employees.

R.L. 1910, § 1444; Laws 1994, c. 64, § 1, emerg. eff. April 15, 1994.

§66-184.  Company may lease or sell.

Any railroad company, owning any railroad in this state, may sell or lease the whole or any part of its railroad and branches constructed or to be constructed, or any interest therein, together with all the property, rights, privileges, and franchises thereto pertaining, to any other railroad company, subject to the provisions of Article 9 of the Constitution:  Provided, that no such sale or lease shall be entered into unless the line of railroad so sold or leased shall, when constructed, form a continuous line of railroad with the road of the company purchasing or leasing the same, either by direct connection therewith, or through an intermediate line or lines, constructed, or to be constructed, which such purchasing or leasing company shall have the right, by contract or otherwise, when completed, to use or operate, and any railroad company which shall so purchase or lease a railroad or railroads in this state shall possess and enjoy, within this state all the rights, powers, privileges, and franchises conferred by the laws of this state upon a railroad corporation formed thereunder.

R.L. 1910, §1446.

§66-185.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-186.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-187.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66-188.  Repealed by Laws 1997, c. 29, § 4, eff. Nov. 1, 1997.

§66201.  Electric railways.

Corporations may be formed under the general railway laws of the State of Oklahoma who shall have the power to use electricity for the propulsion of their cars and rolling stock:  Provided, that no surface conductor, third rail or other similar device for the transmission of such power other than for return circuit shall be used.

R.L. 1910, § 1482.

§66202.  Light and power franchises in cities and towns.

Such corporations in addition to the powers exercised by railroad corporations generally, may, with the consent of the authorities of any city or town in the State of Oklahoma located upon or along its lines, construct system of street railways upon such streets and upon such terms and conditions as may be agreed upon between such corporations and such city or town, and may also accept lighting contracts with such cities or towns, to supply the said cities or towns or the inhabitants thereof, with light or electric current for power.  Such corporations may also acquire, by purchase or consolidation, plants, franchises, contracts, good will and other property of any existing street railway or lighting company.

R.L. 1910, § 1483.

§66-203.  Repealed by Laws 2000, c. 140, § 1, emerg. eff. April 25, 2000.

§66204.  Operation of buses.

Owners of franchises for the operation of electric street railways propelled by means of tracks and trolleys shall have full power and authority under such franchises to extend such transportation system by means of buses or other selfpropelled vehicles, and such transportation shall be and become a part of the general transportation system of such street railway company, subject to all regulations imposed on such vehicles by law.

Laws 1925, c. 97, p. 146, § 1.

§66251.  Applicability of act.

Except as to Sections 6, 9 and 18, the provisions of this act shall apply only to cabooses used on mainline trains, except that within four (4) years of the effective date of this act all cabooses in the State of Oklahoma shall be in compliance with this act, except the act shall not apply to cabooses used as rider cars in yard transfer movements having a oneway route mileage of fifty (50) miles or less; and, except the requirement outline in Section 5 of this act shall apply only to mainline through trains, and the four (4) year provision set to above shall not apply thereto.  The provisions of Sections 2, 3, 4 and 5 hereof shall not apply to cabooses presently operated by railroads having less than one hundred (100) miles of main and branch line trackage; provided, however, that any additional cabooses acquired by said railroads shall comply with all of the provisions of this act.

No caboose shall be used in service subsequent to one (1) year after the effective date of this act unless it complies with Sections 3, 6, 8, 9, 10, 11, 12, 13, 14, 15, and 18 hereof.  No caboose shall be used in service subsequent to two (2) years after the effective date of this act unless it complies with Sections 2, 4, 5 and 7 hereof.  The Corporation Commission of the State of Oklahoma may, for good cause shown, extend the limitation of time allowed for compliance herewith.

Laws 1967, c. 205, § 1, emerg. eff. May 1, 1967.

§66252.  Types  Floors.

Cabooses shall be of either the cupola or bay window type.  Cabooses of metal construction shall have wooden or insulated metal floors. A cupola shall not extend inward toward the center line of the car more than five and onehalf (5 1/2) inches from either side of the caboose.

Laws 1967, c. 205, § 2, emerg. eff. May 1, 1967.

§66253.  Riding qualities.

Trucks shall provide riding qualities at least equal to those of freight type trucks modified with elliptic or additional coil springs or other means of equal or greater efficiency and shall be equipped with steel wheels.

Laws 1967, c. 205, § 3, emerg. eff. May 1, 1967.

§66254.  Draft gears.

Draft gears shall have a minimum travel of two and onehalf (2 1/2) inches and a minimum capacity of eighteen thousand (18,000) foot pounds.  Draft gears shall be of rubber or combination of friction and rubber types, or shall have other means of providing equal shock control.

Laws 1967, c. 205, § 4, emerg. eff. May 1, 1967.

§66255.  Lights.

A shielded electric light, or lights, shall be provided for the direct illumination of the caboose desk.  A ceiling or wall light, or lights, operable from separate switches shall be provided to otherwise illuminate the caboose interior.  The area of the drinking water and lavatory facilities shall be illuminated.  All cabooses constructed after the effective date of this act shall have toilets which are illuminated.

Laws 1967, c. 205, § 5, emerg. eff. May 1, 1967.

§66256.  Heat.

A heating facility shall be maintained and shall be capable of providing a temperature of at least sixtyfive (65) degrees Fahrenheit in a standard caboose.

Laws 1967, c. 205, § 6, emerg. eff. May 1, 1967.

§66257.  Seats and cushions.

Seats and cushions shall be provided with a shock absorbent material initially at least three (3) inches in thickness and backrests shall be of a sufficient height to protect the neck and head from injuries.  Seats in cupolas will be of the pullman or swivel type and those in bays shall be of the passenger reversible type.  The backrests shall be provided with shock absorbent material initially of at least three (3) inches in thickness.  Seats of a different design or materials may be used when such design or materials provide equal or better protection or comfort than those enumerated in this section.

Laws 1967, c. 205, § 7, emerg. eff. May 1, 1967.

§66258.  Safety glass  Wind deflectors.

Wherever glass or glazing materials are used in partitions, doors, windows or wind deflectors, they shall be of the safety glass type. For the purpose of this section, safety glass is any type of glass or glazing material so manufactured, fabricated, treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects, other external sources, or by glass or glazing material when the same is cracked or broken.

Each cupola side window shall be equipped with a wind deflector. Wind deflectors shall not be required where the presence of the same would violate safety clearance regulations of the Interstate Commerce Commission.

Laws 1967, c. 205, § 8, emerg. eff. May 1, 1967.

§66259.  Weatherstripping.

Weatherstripping or weatherproof sash shall be installed and maintained at all windows and doors to protect against weather and the seepage of dirt or dust.

Laws 1967, c. 205, § 9, emerg. eff. May 1, 1967.

§66260.  Grab handles.

Stanchions, grab handles, or bars, shall be installed at entrances and exits and at other locations within convenient reach of employees moving about the caboose while a train is in motion.

Laws 1967, c. 205, § 10, emerg. eff. May 1, 1967.

§66261.  Drinking water.

Drinking water facilities shall be installed and maintained so as to provide fresh and pure drinking water.  When ice is used for water cooling purposes, the containers shall be so arranged that the drinking water will not come in contact with the ice.  Containers used for storing or dispensing potable water shall be kept clean at all times and shall be subjected to effective bactericidal treatment as often as may be necessary to prevent the contamination of the water so stored and dispensed.

Laws 1967, c. 205, § 11, emerg. eff. May 1, 1967.

§66262.  Washing facilities.

Facilities for the washing of hands and face shall be provided at a location where the use thereof will not result in contamination of the drinking water dispensing system.

Laws 1967, c. 205, § 12, emerg. eff. May 1, 1967.

§66263.  Fire extinguishers.

Cabooses used in road service shall be equipped with an effective means of extinguishing minor fires.  Such extinguishing agents shall be placed in a readily accessible location and shall be effectively maintained.

Laws 1967, c. 205, § 13, emerg. eff. May 1, 1967.

§66264.  First aid kits.

Each caboose shall carry in a readily accessible place, a plainly marked first aid kit which shall be so constructed that it and its entire contents are readily removable.  The kit shall be reasonably equipped and maintained in good condition.  Employees using any portion of the kit will be responsible for reporting the use and removal of the same to the proper authorities.

Laws 1967, c. 205, § 14, emerg. eff. May 1, 1967.

§66265.  Fresh water, towels, cups, etc.

Cabooses shall be supplied with fresh water, paper towels, sanitary drinking cups, fuel, ice as needed, hand soap or other cleaning agent in appropriate dispensers.

Laws 1967, c. 205, § 15, emerg. eff. May 1, 1967.

§66266.  Correction of failures at first designated maintenance point.

In the event a failure of required equipment or standards of maintenance occurs in a caboose after it has commenced a move in service, the railroad operating that caboose shall not be deemed in violation of this act if said failure of equipment or standards of maintenance is corrected at the first designated maintenance point, or, in the case of repairs, the first designated maintenance point at which materials and repair facilities are available and repairs can reasonably be made.

Laws 1967, c. 205, § 16, emerg. eff. May 1, 1967.

§66267.  Reporting defects.

An equipment defect and repair register comprising a card or paper having thereon spaces to record the date and caboose upon which a defect occurs shall be available in the caboose for the purpose of reporting defects.  Any defects so reported will be repaired without undue delay.

Laws 1967, c. 205, § 17, emerg. eff. May 1, 1967.

§66268.  Toilet facilities  Cleaning.

Toilet facilities in such cabooses will be steam cleaned at least once a month.  Each such caboose will display a card to be signed and dated by the supervisor employee in charge of the cleaning operation.

Laws 1967, c. 205, § 18, emerg. eff. May 1, 1967.

§66269.  Penalties.

Violation of any provision of this act shall be deemed a misdemeanor, and any person or corporation in violation hereof shall be subject to a fine of not less than One Hundred Dollars ($100.00).

Laws 1967, c. 205, § 19, emerg. eff. May 1, 1967.

§66-301.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-302.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66302.1.  Citation.

This act shall be known and may be cited as the "Railroad Revitalization Act".

Laws 1978, c. 164, § 1, emerg. eff. April 10, 1978.

§66303.  Definitions.

As used in the Railroad Revitalization Act:

1.  "Department" means the Oklahoma Department of Transportation;

2.  "Railroad rightsofways", "trackage" or "projects" shall include within their meaning, but shall not be limited to:  any roadbed, drains, fences, ties, switches, rails, ballast, signs, signals, lights, equipment, bridges, tools, crossings, underpasses, overpasses, construction and administration buildings and any and all other property, rights, easements and interests whether owned in fee or leased by this state, or at any public highway railroad crossing;

3.  "Owner" shall include all individuals, copartnerships, associations, corporations, companies, transportation companies, public service corporations, the United States or any agency or instrumentality thereof, common carriers by rail and railroad companies having any title or interest in any real or personal property rights, easements and interest authorized to be acquired, leased or used by this act;

4.  "Income" and "funds" and "revenue" shall include such money as may be appropriated, dedicated, granted or donated to the Department to accomplish the purposes of this act together with any funds otherwise dedicated to the Railroad Maintenance Revolving Fund; and

5.  "Intermodal transportation" shall mean the linking of two or more modes of transportation including highway, mass transit, railroad, aviation or waterway transportation of all transportation-related industries in this state.

Added by Laws 1971, c. 348, § 3, emerg. eff. June 19, 1971.  Amended by Laws 1978, c. 164, § 2, emerg. eff. April 10, 1978; Laws 1994, c. 173, § 1, eff. Sept. 1, 1994; Laws 1998, c. 376, § 1, eff. Nov. 1, 1998.

§66-304.  Powers and duties.

A.  The Department of Transportation is hereby authorized and empowered:

1.  To acquire, construct, reconstruct, repair, replace, operate and maintain railroad rights-of-way and trackage projects at such locations and on such routes as it shall determine to be feasible and economically sound;

2.  To enter into agreements with the owners of operating railroads for the acquisition and/or use of railroad rights-of-way and trackage on such terms, conditions, rates or rentals as the Department may consider to be in the best interests of the state;

3.  To enter directly into agreements with owners of operating railroads or persons intending to operate as common carriers by rail to sell, lease, or sell by lease-purchase agreement any state-owned railroad property on such terms, conditions or amounts as the Department may consider to be in the best interests of the state and to promote the purposes of the Railroad Revitalization Act;

4.  To acquire and hold real or personal property in the exercise of its powers for the performance of its duties as authorized by this act.  Surplus property may be disposed of by the Department;

5.  To acquire in the name of the Department, by purchase or otherwise on such terms and conditions and in such manner as it may deem proper, or by exercise of the right of condemnation, such public or private lands and personalty, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, trackage, property, rights, easements, and interests, as it may deem necessary for carrying out the provisions of the Railroad Revitalization Act;

6.  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under the Railroad Revitalization Act, and to employ rail planning and management consultants, consulting engineers, attorneys, accountants, construction and financial consultants, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation; provided, that all such expenses shall be payable solely from funds made available under and pursuant to the provisions of the Railroad Revitalization Act or from revenues; provided, further, no attorney employed by the Department, nor any member of any law firm of which the member may be connected, shall ever be paid any fee or compensation for any special or extraordinary services;

7.  To receive, accept and expend funds from the state, any federal agency, or from private sources, for rail planning and for administration of railroad assistance projects, and for or in aid of the acquisition, construction, reconstruction, replacement, repair, maintenance and operation of railroad rights-of-way and trackage and for rail service continuation payments to railroad companies for operating losses sustained by reasons of continuing service on a line which may otherwise be abandoned or which may experience a reduced level of service not in the public interest, where such continuation of service is carried out under a written agreement with the Department establishing the terms and conditions for such payments, and to receive and accept funds, aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such funds, aid or contributions may be made;

8.  To adopt such rules and to do any and all things necessary to comply with rules, regulations or requirements of the United States Department of Transportation, any successor thereof, the Interstate Commerce Commission or any federal agency administering any law enacted by the Congress of the United States or having funds available for the purpose of the Department that are not inconsistent with or contrary to the prohibitions and restrictions of Oklahoma law or public interest;

9.  To expend, not to exceed twenty percent (20%) of the funds available in the Railroad Maintenance Revolving Fund during any one (1) year, at locations approved by the Oklahoma Corporation Commission, such Oklahoma Railroad Maintenance Revolving Fund monies as may be budgeted by the Department of Transportation for the purposes of installing signal lights, gate arms, or other active warning devices where any public road, street, or highway crosses a railroad right-of-way; provided, however, nothing in this act shall negate, change, or otherwise modify any existing statutory or common law duty of a railroad company;

10.  To expend income and funds from the Oklahoma Railroad Maintenance Revolving Fund in the exercise of any or all of the foregoing powers;

11.  To do all things necessary or convenient to carry out the powers expressly granted in this act.

B.  It shall be unlawful for any member, officer or employee of the Department to transact with the Department, either directly or indirectly, any business for profit of such member, officer or employee; and any person, firm or corporation knowingly participating therein shall be equally liable for violation of this provision.

The term "business for profit" shall include, but not be limited to, the acceptance or payment of any fee, commission, gift, or consideration to such member, officer or employee.

Violation of this provision shall constitute a felony and upon conviction shall be punishable by incarceration in the State Penitentiary for a term not to exceed five (5) years or by a fine of not less than Five Hundred Dollars ($500.00) and not more than Five Thousand Dollars ($5,000.00), or by both such imprisonment and fine.

C.  All meetings of the Department shall be open public meetings, and all records shall be public records, except when considering personnel.

Added by Laws 1971, c. 348, § 4, emerg. eff. June 19, 1971.  Amended by Laws 1978, c. 164, § 3, emerg. eff. April 10, 1978; Laws 1980, c. 139, § 1, emerg. eff. March 26, 1980; Laws 1981, c. 214, § 1, emerg. eff. June 1, 1981; Laws 1997, c. 133, § 548, eff. July 1, 1999; Laws 1998, c. 376, § 2, eff. Nov. 1, 1998; Laws 1998, 1st Ex.Sess., c. 2, § 20, emerg. eff. June 19, 1998; Laws 1999, 1st Ex.Sess., c. 5, § 399, eff. July  1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 548 from July 1, 1998, to July 1, 1999.

§66304.1.  Action to determine constitutionality of Railroad Revitalization Act.

The Department is authorized, in its discretion, to file an application with the Supreme Court of Oklahoma to determine the constitutionality of the Railroad Revitalization Act, Sections 302.1 through 309 of this title and the programs relating to funding or assistance to railroads contemplated thereby; and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine such application.  It shall be the duty of the Court to give such application precedence over the other business of the Court and to pass upon said application as speedily as possible.

Laws 1980, c. 139, § 2, emerg. eff. March 26, 1980; Laws 1981, c. 214, § 2, emerg. eff. June 1, 1981.

§66-305.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-306.  Essential governmental functions.

The Legislature hereby finds and declares that the exercise of the powers granted by the Railroad Revitalization Act is in all respects for the benefit of the people of the state, to enhance their safety at public railroad crossings, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as such the acquisition, construction, reconstruction, repair, replacement, operation and maintenance of railroad rightsofway and trackage projects by the Department constitute the performance of essential discretionary governmental functions as set forth in Section 155 of Title 51 of the Oklahoma Statutes.

Added by Laws 1971, c. 348, § 6, emerg. eff. June 19, 1971.  Amended by Laws 1978, c. 164, § 4, emerg. eff. April 10, 1978; Laws 1998, c. 376, § 3, eff. Nov. 1, 1998.

§66307.  Reports.

The Department shall make and submit to the Governor, on or before December 31 of each year, a full report showing anticipated projects, projects under construction and projects in operation, the financial condition of the Department and such other information as the Governor shall require.

Laws 1971, c. 348, § 7, emerg. eff. June 19, 1971; Laws 1978, c. 164, § 5, emerg. eff. April 10, 1978.

§66308.  Contracts.

All contracts for the construction, reconstruction, repair, replacement and maintenance of railroad rightsofway or trackage shall be let by the Department to the lowest responsible bidder, or bidders, after notice by publication in the same manner as provided in the Public Competitive Bidding Act of 1974; provided, the Department may reject all bids and readvertise the same.

Laws 1971, c. 348, § 8, emerg. eff. June 19, 1971; Laws 1978, c. 164, § 6, emerg. eff. April 10, 1978.

§66309.  Fund.

There is hereby created in the State Treasurer's office a revolving fund for the Department, to be designated the Oklahoma Railroad Maintenance Revolving Fund.  The fund shall be composed of all revenues generated by the provisions of Sections 2201 et seq. of Title 68 of the Oklahoma Statutes, which are, beginning July 1, 1978, henceforth levied for and dedicated to the implementation of the provisions of this act together with any federal grants, or financial assistance payments or contributions by any state or agency thereof or any authority constituted by a state, private donation or the proceeds from any rail property sale or payments for the use of any rail property and any accumulated interest thereon.  No state funds except those appropriated for the purposes of this act shall be expended by the Department of Transportation in furtherance of the provisions of this act.

Laws 1971, c. 348, § 9, emerg. eff. June 19, 1971; Laws 1978, c. 164, § 7, emerg. eff. April 10, 1978; Laws 1981, c. 214, § 3, emerg. eff. June 1, 1981.

§66-309.1.  Railroad Rehabilitation Act - Short title.

Sections 2 through 4 of this act shall be known and may be cited as the "Railroad Rehabilitation Act".

Added by Laws 2002, c. 297, § 2, emerg. eff. May 22, 2002.

§66-309.2.  Railroad Rehabilitation Act - Definitions.

As used in the Railroad Rehabilitation Act:

1.  "Qualified railroad entity" means any certified freight railroad regulated by the United States Surface Transportation Board; and

2.  "Rehabilitation" means the replacement of antiquated rail; replacement or reconstruction of deteriorating roadbeds with adequate rail, ties and ballast; reconstruction of sidings and industrial leads; and bridge replacement or reconstruction.

Added by Laws 2002, c. 297, § 3, emerg. eff. May 22, 2002.

§66-309.3.  Railroad Rehabilitation Act - Powers and duties of Department of Transportation.

The exercise of the powers granted to the Department of Transportation by the Railroad Rehabilitation Act will be in all respects for the benefit of the people of this state, for the increase of their commerce and prosperity and shall be recognized as an essential government function.

1.  On or before November 1, 2002, the Department may make loans from the Oklahoma Railroad Maintenance Revolving Fund to a qualified railroad entity for the purpose of financing the rehabilitation of railroads in this state.

2.  Rehabilitation loans shall be made upon such terms as the Department deems appropriate.  The loans shall be at or below market interest and for a duration not to exceed ten (10) years.  All loan applications are subject to the approval of the Transportation Commission.

3.  The Department shall adopt within one hundred twenty (120) days of the effective date of this act any emergency rules necessary to the implementation of this act.

4.  No more than fifty percent (50%) of the balance of the Oklahoma Railroad Maintenance Revolving Fund for any one (1) year may be encumbered for Railroad Rehabilitation Act loans and the aggregate amount of all loans from the Oklahoma Railroad Maintenance Revolving Fund shall not exceed Five Million Dollars ($5,000,000.00).

Added by Laws 2002, c. 297, § 4, emerg. eff. May 22, 2002.

§66-310.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-311.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-312.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-313.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-314.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-315.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-316.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-317.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-318.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-319.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-320.  Repealed by Laws 1978, c. 164, § 9, emerg. eff. April 10, 1978.

§66-321.  Short title.

This act shall be known and may be cited as the "Oklahoma Tourism and Passenger Rail Act".

Added by Laws 1996, c. 255, § 1, eff. July 1, 1996.

§66-322.  Purpose.

The purpose of the Oklahoma Tourism and Passenger Rail Act shall be to do all things necessary to restore passenger rail service to the state, to enhance the state's position as a tourist destination site and to improve the quality of life for residents of this state by offering an alternative mode of intrastate and interstate travel.

Added by Laws 1996, c. 255, § 2, eff. July 1, 1996.

§66-323.  Definitions.

As used in this act:

1.  "Department" means the Department of Transportation;

2.  "Railroad rights-of-way", "trackage" or "projects" shall include within their meaning, but shall not be limited to:  any roadbed, drains, fences, ties, switches, rails, ballast, signs, signals, lights, equipment, bridges, tools, crossings, underpasses, overpasses, construction and administration buildings and any and all other property, rights, easements and interests whether owned in fee or leased;

3.  "Owner" shall include all individuals, copartnerships, associations, corporations, companies, transportation companies, public service corporations, the United States or any agency or instrumentality thereof, common carriers by rail and railroad companies having any title or interest in any real or personal property rights, easements and interest authorized to be acquired, leased or used by this act;

4.  "Income" and "funds" and "revenue" shall include such money as may be appropriated, dedicated, granted or donated to the Department to accomplish the purposes of this act together with any funds otherwise dedicated to the Oklahoma Tourism and Passenger Rail Revolving Fund as created by Section 5 of this act;

5.  "Intermodal transportation" shall mean the linking of two or more modes of transportation including highway, mass transit, railroad, aviation or waterway transportation of all transportation-related industries in this state; and

6.  "Passenger rail service" shall mean interstate or intrastate passenger rail service, including but not limited to a route linking stations in Oklahoma and Tulsa Counties with other primary points in the national railroad passenger system.

Added by Laws 1996, c. 255, § 3, eff. July 1, 1996.

§66-324.  Powers and duties of Department - Conflict of interest - Public meetings and records.

A.  The Department of Transportation is hereby authorized and empowered to:

1.  Acquire, construct, reconstruct, repair, replace, operate and maintain railroad rightsofway and trackage projects at such locations and on such passenger routes as it shall determine to be feasible and economically sound;

2.  Enter into agreements with the owners of operating railroads for the acquisition and/or use of railroad rightsofway and trackage on such terms, conditions, rates or rentals as the Department may consider to be in the best interests of the state;

3.  Enter directly into agreements with owners of operating passenger railroads to sell, lease, or sell by leasepurchase agreement any stateowned railroad property on such terms, conditions or amounts as the Department may consider to be in the best interests of the state and to promote the purposes of this act;

4.  Acquire and hold real or personal property in the exercise of its powers for the performance of its duties as authorized by this act.  Surplus property may be disposed of by the Department;

5.  Acquire in the name of the Department, by purchase or otherwise on such terms and conditions and in such manner as it may deem proper, or by exercise of the right of condemnation, such public or private lands and personality, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rightsofway, trackage, property, rights, easements, and interests, as it may deem necessary for carrying out the provisions of this act;

6.  Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act, and to employ passenger rail planning and management consultants, consulting engineers, attorneys, accountants, construction and financial consultants, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation; provided, that all such expenses shall be payable solely from funds made available under and pursuant to the provisions of this act or from revenues; provided, further, no attorney employed by the Department, nor any member of any law firm of which he or she may be connected, shall ever be paid any fee or compensation for any special or extraordinary services;

7.  Receive, accept and expend funds from the state, any federal agency, or from private sources, for passenger rail planning and for administration of passenger railroad assistance projects, and for, or in aid of the acquisition, construction, reconstruction, replacement, repair, maintenance and operation of passenger railroad rightsofway and trackage and for passenger rail service continuation payments to railroad companies for operating losses sustained by reasons of continuing service on a line which may otherwise be abandoned or which may experience a reduced level of service not in the public interest, where such continuation of service is carried out under a written agreement with the Department establishing the terms and conditions for such payments, and to receive and accept funds, aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such funds, aid or contributions may be made;

8.  Adopt such rules and to do any and all things necessary to comply with rules, regulations or requirements of the United States Department of Transportation, any successor thereof, the Interstate Commerce Commission or any federal agency administering any law enacted by the Congress of the United States or having funds available for the purpose of the Department that are not inconsistent with or contrary to the prohibitions and restrictions of Oklahoma law or public interest;

9.  Expend income and funds from the Oklahoma Tourism and Passenger Rail Revolving Fund created in Section 5 of this act in the exercise of any or all of the foregoing powers; and

10.  Do all things necessary or convenient to carry out the powers expressly granted in this act.

B.  It shall be unlawful for any member, officer or employee of the Department to transact with the Department, either directly or indirectly, any business for profit of such member, officer or employee; and any person, firm or corporation knowingly participating therein shall be equally liable for violation of this provision.

The term "business for profit" shall include, but not be limited to, the acceptance or payment of any fee, commission, gift, or consideration to such member, officer or employee.

Violation of this provision shall constitute a felony and, upon conviction, shall be punishable by a fine of not less than Five Hundred Dollars ($500.00) and not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the custody of the Department of Corrections for not more than five (5) years, or by both such fine and imprisonment.

C.  All meetings of the Department shall be open public meetings, and all records shall be public records, except when considering personnel.

Added by Laws 1996, c. 255, § 4, eff. July 1, 1996.

§66-325.  Oklahoma Tourism and Passenger Rail Revolving Fund.

There is hereby created in the State Treasurer's office a revolving fund for the Department of Transportation, to be designated the "Oklahoma Tourism and Passenger Rail Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be composed of all revenues generated pursuant to the federal Intercity Passenger Rail Trust Fund Act of 1995, together with any federal grants, or financial assistance payments or contributions by any state or agency thereof or any authority constituted by the state, private donation or the proceeds from any rail property sale or payments for the use of any rail property and any accumulated interest thereon, or any revenues apportioned thereto pursuant to the provisions of subparagraph b of paragraph 3 of subsection A of Section 500.6 of Title 68 of the Oklahoma Statutes.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Transportation in furtherance of the provisions of this act.

Added by Laws 1996, c. 255, § 5, eff. July 1, 1996.  Amended by Laws 2001, c. 267, § 2, eff. July 1, 2001.

§66-326.  Short title and application.

This act shall be known and may be cited as the "Interstate Midwest Regional Passenger Rail Compact".

The Interstate Midwest Regional Passenger Rail Compact is hereby enacted into law and entered into by this state as a party with any other state or states legally joining therein in substantially this form.

Added by Laws 1999, c. 70, § 1, emerg. eff. April 7, 1999.

§66-327.  Purpose of compact.

PURPOSE

The purpose of this compact is to facilitate and promote the improvement and development of regional passenger rail service in the Midwest.  A Commission is hereby created to achieve this purpose and to carry out the duties specified in this compact.

Added by Laws 1999, c. 70, § 2, emerg. eff. April 7, 1999.

§66-328.  Powers and duties of Commission.

POWERS AND DUTIES OF THE COMMISSION

A.  The duties of the Commission are to:

1.  Secure the funding and authorization necessary to make passenger rail improvements a reality for the region;

2.  Examine and facilitate ways that states can form partnerships to implement improved passenger rail service in the region;

3.  Create and facilitate a long-term, interstate plan for high-speed rail passenger service implementation; and

4.  Serve as a liaison with Amtrak, the Federal Railroad Administration, the High-Speed Ground Transportation Association, and other regions and entities to ensure that the Midwest is adequately represented and integrated into national plans for passenger rail development.

B.  In addition to its exercise of these duties, the Commission may:

1.  Provide the multistate leadership necessary to implement the Interstate Midwest Regional Passenger Rail Compact;

2.  Work with local elected officials, economic development planning organizations, and similar entities to raise the visibility of passenger rail service needs; and

3.  Educate other state officials and the public on the advantages of passenger rail services as an integral part of an intermodal transportation system in the region.

Added by Laws 1999, c. 70, § 3, emerg. eff. April 7, 1999.

§66-329.  Membership and compensation.

MEMBERSHIP AND COMPENSATION

The manner of appointment of Commission members, terms of office, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each member shall be a resident of the state of appointment.  Commission members shall serve without compensation, but the actual and necessary expenses incurred by a Commission member in the performance of duties shall be met by the state which the member represents, according to its laws.

Added by Laws 1999, c. 70, § 4, emerg. eff. April 7, 1999.

§66-330.  Election of officers.

OFFICERS

The Commission shall annually elect from among its members a chair, and a vice-chair who shall not be a resident of the state represented by the chair, and a secretary-treasurer.

Added by Laws 1999, c. 70, § 5, emerg. eff. April 7, 1999.

§66-331.  Powers and duties of officers.

POWERS AND DUTIES OF OFFICERS

The chair of the Commission shall, if present, preside at meetings of the Commission, serve as a principal spokesperson for the Commission, and perform other duties assigned by the Commission.  The vice-chair shall perform the duties of the chair if the chair is absent or unable to perform required duties.  The secretary-treasurer shall create and maintain a record of Commission meetings and shall receive and be responsible for money paid to the Commission and shall disburse money as authorized by the Commission according to law.

Added by Laws 1999, c. 70, § 6, emerg. eff. April 7, 1999.

§66-332.  Meetings and administration.

MEETINGS AND COMMISSION ADMINISTRATION

The Commission shall meet at the call of the chair, or at the call of a majority of its members, upon fourteen (14) days' notice, but at least three (3) times in each calendar year.

Added by Laws 1999, c. 70, § 7, emerg. eff. April 7, 1999.

§66-333.  Finance and budgeting.

FINANCE

The Commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials, and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation.  The Commission, out of the funds available to it, shall pay all expenses incurred by the Commission in executing the duties imposed upon it by this compact.  The Commission shall not go into debt.  The Commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.

Added by Laws 1999, c. 70, § 8, emerg. eff. April 7, 1999.

§66-334.  Effective dates and entry of other states.

ENACTMENT AND EFFECTIVE DATE

This compact shall be open for membership for this state as a party with any other state or states legally joining therein.  It shall become effective immediately after the passage of an act by any party states incorporating the provisions of this compact into the laws of such states.  The compact shall become effective with respect to any eligible state when such state has enacted the compact into law.  Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one (1) year after the effective date of such statute.

Added by Laws 1999, c. 70, § 9, emerg. eff. April 7, 1999.



Title 67. — Records

OKLAHOMA STATUTES

TITLE 67.

RECORDS

_________

§67-1.  Petition to restore record by certified copy.

Whenever the record of any judgment or decree, or other proceeding, of any court of this state, or any part of the record of any judicial proceeding or any other public records, shall have been lost or destroyed, any person interested therein may, on application by petition in writing, under oath, to the proper court of the county wherein the records were kept, on showing, to the satisfaction of such court, that the same has been lost or destroyed without fault or neglect of the person making such application, obtain on order from such court, authorizing such defect to be supplied by a duly certified copy of such original record, where the same can be obtained; which certified copy shall, thereafter, have the same effect as such original record would have had, in all respects.

R.L. 1910, § 7267.

§67-2.  What necessary when certified copies cannot be had.

Whenever the loss or destruction of any such record or part thereof shall have happened, and such defect cannot be supplied, as provided in the next preceding section, any person interested therein may make a written application to the proper court of the county wherein the records were kept, verified by affidavit, showing the loss or destruction thereof; that certified copies thereof cannot be obtained by the person making such application; the substance of the record so lost or destroyed; that such loss or destruction occurred without the fault or neglect of the person making such application, and that the loss or destruction of such record, unless supplied, will or may result in damage to the person making such application; and thereupon said court shall cause said application to be entered of record in said court, and due notice of said application shall be given that said application will be heard by said court.  And if, upon such hearing, said court shall be satisfied that the statements contained in said written application are true, said court shall make an order, reciting the substance and effect of said lost or destroyed record; which order shall be entered of record in said court, and have the same effect which said original record would have had if the same had not been lost or destroyed, so far as concerns the person making such application, and the persons who shall have been notified, as provided in this section.  The record, in all cases where the proceeding was in rem, and no personal service was had, may be supplied upon like notice, as nearly as may be, as in the original proceeding.  The court in which the application is pending may, in all cases in which publication is required, direct, by order, to be entered of record, the form of the notice, and designate the newspaper in which the same shall be published.

R.L. 1910, § 7268.

§67-3.  Restoration of lost probate records.

In case of the destruction by fire or otherwise of the records, or any part thereof, of any district court, the judge of such court may proceed upon his own motion, or upon application in writing of any party in interest, to restore the records, papers and proceedings of his court relating to the estate of deceased persons, including recorded wills and wills probated or filed for probate in said court; and for the purpose of restoring said records, wills, papers or proceedings, or any part thereof, may cause citations to be issued to any and all parties to be designated by him, and may compel the attendance in court of any witnesses whose testimony may be necessary to the establishment of any such record or part thereof, and the production of any and all written or documentary evidence which may be by him deemed necessary in determining the true import and effect of the original record, will, paper or other document belonging to the files of said court; and may make such orders and decrees establishing said original record, will, paper, document or proceeding, or the substance thereof, as to him shall seem just and proper; and such judge may make all such rules and regulations governing the said proceedings for the restoration of the record, will, paper, document or proceeding pertaining to said court, as in his judgment will best secure the rights and protect the interests of all parties concerned.

R.L. 1910, § 7269.

§67-4.  Restoration from Supreme Court files.

In all causes which have been removed to the Supreme Court the record whereof in the lower court shall have been lost or destroyed, a duly certified copy of the record of such cause remaining in the said Supreme Court may be filed in the court from which said cause was removed, on motion of any person interested therein; and the copy so filed shall have the same effect as the original record would have had if the same had not been lost or destroyed.

R.L. 1910, § 7270.

§67-11.  County records destroyed replaced by other records.

Whenever it shall appear that the records, or any material part thereof, of any county in this state have been destroyed by fire or otherwise, any map, plat, deed, conveyance, contract, mortgage, deed of trust, or other instrument in writing affecting real estate in such county, which has been heretofore recorded, or certified copies thereof, may be recorded in the place of such county records; and in recording the same the register of deeds shall record the certificate of the previous record, and the date of filing for record appearing in said original certificate so recorded shall be deemed and taken as the date of the record thereof.  And copies of any such record, so authorized to be made under this section, duly certified by the register of deeds of any such county, under his seal of office, shall be received in evidence, and have the same force and effect as certified copies of the original record.

R.L. 1910, § 7271.

§67-12.  County clerk authorized to rerecord without expense.

The county clerk of any county, as ex officio register of deeds, is hereby authorized and directed to receive for record and to record any deed, mortgage or other instrument entitled to record; provided, that said rerecording of any such instrument shall be made by said county clerk without expense to the person furnishing and submitting said instrument for rerecording.

Added by Laws 1915, S.J.R. No. 37, § 1.

§67-13.  Recording of certified copies of records of another county.

In any county of this state where the records have been burned or destroyed, as specified in the last section, and any map, plat, deed, conveyance, contract, mortgage, deed of trust or other instrument in writing affecting real estate in such county, has been recorded in any other county of this state, certified copies of the same, may be recorded in such county, where the records have been so burned or destroyed, and in recording the same the register of deeds shall record all certificates attached thereto:  and if any of such certificates show the previous recording of the same in the county where the records have been burned or destroyed, the date of filing for record in such county appearing in said certificate so recorded shall be deemed and taken as the date of the record thereof. And copies of any such record, so authorized to be made under this section, duly certified by the register of deeds of any such county, under his seal of office, shall be received in evidence, and have the same force and effect as certified copies of the original record.

R.L. 1910, § 7272.

§67-14.  County record supplied by court records.

Whenever in any court of record in this state, or any other state, or in any court of the United States, there are original or certified copies of any deed, conveyance, contract, mortgage, deed of trust, or other instrument in writing affecting real estate in any county where the records have been so burned or destroyed, copies thereof, certified by the clerk of such court, under his seal of office, may be made and recorded in such county, and in recording the same the register of deeds shall record all the certificates attached thereto; and if any of such certificates show the previous recording of the same in the county where the records have been so burned or destroyed, the date of filing for record in such county appearing in said certificate so recorded shall be deemed and taken as the date of the record thereof.  Copies of any such record, so authorized to be made under this section, duly certified by the register of deeds of any such county, under his seal of office, shall be received in evidence, and have the same force and effect as certified copies of the original record.

R.L. 1910, § 7273.

§67-15.  Restoration of plat or map.

Whenever the public record of any plat or map, which is required by law to be kept by the register of deeds, has been lost, injured or destroyed by fire or otherwise, it shall be the duty of the district attorney of the county in which such injury, loss or destruction has occurred, forthwith to file in the district court an information setting forth substantially the fact of such injury, loss or destruction, with the circumstances attending the same, as near as may be; and thereupon the clerk of such court shall cause such information to be published in full in one or more newspapers published in such county, for the period of four (4) weeks, together with a notice, addressed to "All whom it may concern," that the court will, at a term therein designated, to be held not less than four (4) weeks from the first publication of such information and notice, proceed to hear and determine the matters in said information set forth, and will take testimony for the purpose of reproducing and reestablishing such records of maps and plats as the court shall find to be injured, lost or destroyed.

R.L. 1910, § 7274.

§67-16.  Hearing - Filing and recording.

Upon such publication being made, all persons interested shall be deemed defendants, and may appear in person or by counsel, and be heard touching such proceedings.  If the court shall be satisfied that any public record of maps and plats has been injured, lost or destroyed, an order to that effect shall be entered of record, and thereupon the court shall proceed to take testimony for the purpose or reproducing and reestablishing the record so injured, lost or destroyed.  The proceedings may be continued from time to time, whether in term or not, and orders and decrees shall be made as to each map or plat separately.  The clerk shall cause all maps and plats adjudged by the court to be correct copies of the records injured, lost or destroyed, as often and as soon as they are so adjudged, to be filed in the office of the register of deeds, with a certified copy of the order or judgment of the court in the premises attached thereto, and recorded in a book to be provided for that purpose.  And the said record shall be deemed and taken in all courts and places as a public record, and as a true and correct reproduction of the original record so injured, lost or destroyed.

R.L. 1910, § 7275.

§67-17.  Costs to be taxed against county.

All costs and expenses incurred in the proceeding under the last preceding section, including copies of maps and plats and recording the same, shall be taxed as costs against the county in which such proceedings are had.

R.L. 1910, § 7276.

§67-18.  Duty of county commissioners in restoring records.

Whenever it shall appear that the records or any material part thereof, of any county in this state, have been lost or destroyed by fire or otherwise so that a connected chain of title cannot be deduced therefrom, and are of record in any other county, or in any office maintained by the state or by the United States for recording and filing instruments, pertaining to or in any wise affecting the title, boundary or description of property situated within such county, then it shall be the duty of the board of county commissioners of such county, immediately to employ some responsible and experienced firm or person to transcribe or copy any part of the records, deeds, patents, certificates, maps, plats, field notes or files, from the records or files of such other county, or of any office maintained by the state or by the United States for recording and filing instruments pertaining to or in any wise affecting the title, boundary or description of property situated within the bounds of that county; and such copies or transcripts, when duly certified to by the persons employed, or officer in charge of such records shall become a part of the records in the register of deeds office of such county; and the record so made shall have the same force and effect as the record of the originals of such instruments, and the board of county commissioners shall approve, accept, and pay for the same as they are completed and delivered.  The person or firm employed to do such copying or transcribing shall give the county a bond similar to bonds given by abstractors, in the sum of Five Thousand Dollars ($5,000.00).

R.L. 1910, § 7277.

§67-19.  Procuring documents or copies.

It shall be the duty of the county commissioners of such county, to procure from the United States authorities and the state or county authorities, or elsewhere, all such maps, tracts, and books, or official or properly authenticated copies thereof as relate to any of the lands in such county, and cause the same to be recorded in the office of the register of deeds of such county, at a fee not exceeding the actual cost of clerical work necessary for properly recording same.

R.L. 1910, § 7278.

§67-20.  Restoration of records by means of abstracts.

It shall be the duty of the judge of the county court, or the judge of the district court of any county in this state, in which any public records have been lost or destroyed to examine into the state of the records in such county, and in case he finds any abstracts, copies, minutes or extracts from said records existing after such destruction as aforesaid, and finds that said abstracts, copies, minutes or extracts were fairly made before the destruction of the records by any person, in the ordinary course of business, and that they contain a material and substantial part of said records, and, that such abstracts, copies, minutes and extracts tend to show a connected chain of title to the land in said county, the said judge shall certify the facts found by him in respect to such abstracts, copies, minutes and extracts, and said judge, shall cause all evidence produced as to said abstract books to be reduced to writing, and shall cause all such evidence to be spread of record, as a part of the order of said court.

R.L. 1910, § 7279.

§67-21.  Abstract records may be purchased.

Upon filing of a certificate of such county or district judge with the clerk of the county, the county commissioners may, with the approval of the judge of the county or district court, of the county purchase from the owners thereof such abstracts, copies, minutes or extracts, or such part thereof as may tend to show a connected chain of title to the land in such county, including all such judgments and decrees as form a part of any such chain of title, paying therefor such fair and reasonable price as may be agreed upon between them and such owners; the amount thus agreed to be paid for such abstracts, copies, minutes or extracts shall be paid by such county in money or in bonds, to be issued by said county as the county commissioners may determine, or such county commissioners may, with said approval, procure a copy of said abstracts, copies, minutes and extracts, instead of the original, to be paid for in like manner.

R.L. 1910, § 7280.

§67-22.  Abstractor may petition.

Any owner of said abstracts, copies or minutes shall have the right to file a petition at any regular term of the county or district court of the county, in which petition he shall set forth the manner in which such abstracts, copies or minutes were made or procured, and if the court shall find from the evidence produced (which evidence shall be preserved as hereinbefore provided) that said abstracts, copies, or minutes were fairly made in the regular course of business before such destruction of the records, the court shall enter his decree to that effect, and the evidence produced on the trial of said cause shall be entered of record at large as a part of the decree of the court.  And thereupon said abstracts, copies or minutes of said burnt records shall be taken as prima facie evidence of all such matters as they contain (but no such abstract, copies, minutes or extracts shall be taken or held to be prima facie evidence of what they contain that does not purport to recite all deeds and mortgages previously executed and recorded, and describing the several tracts of land and town lots to which said abstracts, copies, minutes or extracts refer from the date of entry):  Provided, that all abstracts to separate tracts of lands made by the owner of said abstracts shall also be taken as prima facie evidence of what they contain when they shall be accompanied with an affidavit signed and sworn to by the owner of said abstracts, copies, minutes or extracts, showing that said separate abstracts contain a full, true and perfect copy of all transfers on the tracts set forth in said separate abstracts as appears upon said abstracts, copies, minutes or extracts, as established by the county or district court of the county, and that said separate abstracts contain all deeds, mortgages and other liens on said separate tracts, as shown by said abstracts, copies, minutes or extracts established as aforesaid.

R.L. 1910, § 7281.

§67-23.  Effect of record of abstracts.

Said abstracts, copies, minutes and extracts, or said copies thereof, if so bought as aforesaid, shall thereupon be placed in the office of the register of deeds of such county, to be copied, and arranged in such form as the county commissioners shall deem best for the public interest, and in case the originals have been lost or destroyed, or are not in the power of the party asking to use the same on any trial or other proceeding, copies of the same or any part thereof, duly certified by the register of deeds of such county, shall be admissible as evidence in all the courts in this state.

R.L. 1910, § 7282.

§67-24.  County clerk to furnish copies - Compensation.

It shall be the duty of the register of deeds of such county to furnish to any parties requesting it (upon being paid the charges herein provided for) certified copies of the same, or parts thereof; and for the purpose of repaying the cost of the same to the county, the county commissioners may fix a compensation, to be paid to the county, in addition to the fees allowed by law to the register of deeds for transcribing the same.

R.L. 1910, § 7283.

§67-25.  Prima facie evidence.

In all causes in which any abstracts, copies, minutes and extracts, or copies thereof, shall be received in evidence under any of the provisions of this article, all deeds or other instruments of writing appearing thereby to have been executed by any person, shall be presumed to have been executed and acknowledged according to law; and all sales under powers, and all judgments, decrees and legal proceedings, and all sales thereunder shall be presumed to be regular and correct, except as against the persons in this section before mentioned, and any person alleging any defect or irregularity in any such conveyance, acknowledgment, sale, judgment, decree or legal proceeding shall be held bound to prove the same, and any deed proved under the provisions of this article, purporting to be based upon the execution of any power or upon a judgment or decree shall be prima facie evidence of the existence of such power, judgment or decree:  Provided, that nothing herein contained shall impair the effect of said destroyed record or notice.

R.L. 1910, § 7284.

§67-41.  Power of courts after destruction of records.

In case of such destruction of records, as aforesaid, any and all courts in such county having jurisdiction shall have power to inquire into the condition of any title to or interest in any land in such county, and to make all such orders, judgments and decrees as may be necessary to determine and establish said title or interest legal or equitable, against all persons known or unknown, and all liens existing on such land, whether by statute, judgment, mortgage, deed of trust or otherwise.

R.L. 1910, § 7285.

§67-42.  Owner of lands may petition for confirmation of title.

It shall be lawful for any person claiming title to any lands in such county at the time of the destruction of such records, and for all claiming under any such person, to file a petition in the district court in such county, praying for a decree establishing and confirming his said title.  Any number of parcels of land may be included in one petition, or separate petitions may be filed, as the petitioner may elect.  Said petition shall state clearly the description of said lands, the character and extent of the estate claimed by the petitioner, and from whom, and when, and by what mode he derived his title thereto.  It shall give the names of all persons owning or claiming any estate in fee in said lands, or any part thereof, and also all persons in possession of said lands, or any part thereof, and also all persons to whom any such lands shall have been conveyed, and the deeds of such conveyances recorded in the office of the register of deeds of such county, since the time of the destruction of such records as aforesaid, and prior to the time of filing of such petition, and their residences, so far as the same are known to said petitioner; and if no such persons are known to said petitioner, it shall be so stated in said petition.  All persons so named in said petition shall be made defendants, and shall be notified of said suit by summons, if residents of this state, in the same manner as required in civil proceedings by the laws of this state:  Provided, that the notice specified in Sections 7287 and 7288 shall be the only publication notice required, either in case of residents, nonresidents or otherwise; all other persons shall be deemed and taken as defendants, by the name or designation of "All whom it may concern".  Said petition shall be verified by the affidavit of the petitioner, or by the agent of said petitioner; and any party so swearing falsely shall be deemed guilty of perjury and punished accordingly and shall be liable in damages to any person injured by such false statement, to be recovered in an action on the case in any court having jurisdiction thereof.

R.L. 1910, § 7286.

§67-43.  Record and notice.

It shall be the duty of the clerk of the court in which said petition is filed, to enter, in a separate book to be kept for the purpose, the names of the petitioners and defendants, the date of filing said petition, and a description of all the lands included therein, which record shall be at all times open to the public.  All lands in each separate town, addition, section or subdivision shall be entered on the same page or consecutive pages, with an index to said book showing on what page any such separate town, addition, section or subdivision may be found.  Said clerk shall also, in all cases, cause publication of notice to be made of the filing of said petition, which notice shall be entitled "Land Title Notice", and shall be substantially as follows:

A. B. C. D. etc. (here giving the names of all known defendants, if any), and to all whom it may concern:

Take notice ______ that on the ____ day of _____, A. D., 19___, a petition was filed by the undersigned in the _______ court of ______ county, to establish his title to the following described lands (here insert a full description of the lands in said petition).  Now, unless you appear at the _____ term of said court (naming the first term after thirty days from the first insertion of said notice), and show cause against such application: said petition shall be taken for confessed, and the title or interest of said petitioner will be decreed and established according to the prayer of said petition, and you forever barred from disputing the same.

______________,

Petitioner.

R.L. 1910, § 7287.

§67-44.  Publication of notice.

Said notice shall be published once a week for four (4) weeks successively, the first insertion to be at least thirty (30) days prior to said term of court, and the several publications shall all be in the same newspaper in said county or if there is no newspaper published in said county, then in a newspaper published in one of the counties nearest thereto.  The clerk of court wherein the petition was filed, shall advertise for bids for publishing said notices (said advertisement to be inserted one (1) week in at least two of the principal newspapers in such county or the adjoining counties, to be selected by the judge of the district court in said county), and the publishing of said notices shall thereupon be awarded by said judge to the newspaper making the lowest bid therefor; or if there are two or more making the same bid, then said judge shall determine to which of them said publishing shall be awarded, said award to be by order of said court entered of record therein; and a copy of such order, certified by the clerk of said court under the said seal thereof, shall be transmitted to and entered of record in any other court in such county having jurisdiction before which proceedings under this section may be had.  All publications provided for in this section shall be made in the newspaper so designated.  Said newspaper shall not be changed unless the judge of said court shall, for good cause, in his discretion, decide to change the same; in which case another paper shall be selected in like manner, and the order naming or changing said paper shall be entered of record, as aforesaid.

R.L. 1910, § 7288.

§67-45.  Opposition to petition.

Any person interested may oppose any such petition, and file his demurrer or answer thereto on or before the third day of the term of court named in said publication notice, unless the time be extended by order of court, and may also file a cross petition if he or she desires to do so.  Said answer shall admit, confess and avoid, or deny all the material allegations of the petition, and shall, except when made by guardian ad litem, be verified by the affidavit either of the respondent or his agent, in the same manner as above required in cases of the petition.  Said answer shall have no other or greater weight as evidence than the petition.

R.L. 1910, § 7289.

§67-46.  Proceedings on hearing.

If no demurrer or other pleading or answer shall, be filed by the third day of said term, or by the day allowed by the order of said court, as above provided, the petition may be taken as confessed, and a decree entered according to the prayer of said petition, upon proof of the facts stated in said petition, but if any person shall file an answer, as aforesaid, to such petition, the court may hear evidence, or order a reference to a referee or special commissioner to take evidence and report, when the same proceedings shall be had as on a reference to a referee or special commissioner under and according to the practice in the courts of this state.  If the petition included more than one parcel of land, and no demurrer or answer shall be filed as to some of said parcels the court may enter a decree pro confesso as to those parcels as to which no demurrer or answer shall be filed, and hear evidence, or order a reference as to the remaining parcels.

R.L. 1910, § 7290.

§67-47.  Court to determine title - Liens not affected.

It shall be competent for said courts in all such decrees, whether pro confesso or on the report of any referee or special commissioner, or otherwise, to determine and decree in whom the title in any or all of the lands described in said petition is vested, whether in the petitioner or in any other of the parties before the court; but said decree shall not in any wise affect any lien or liens to which said fee may be subject, and which have been created since the destruction of such records, whether the same be by mortgage, deed of trust, judgment, statute, mechanics' lien or otherwise, but shall leave all such liens to be ascertained or established in some other proceeding, or to be enforced as the parties holding them may see fit.

R.L. 1910, § 7291.

§67-48.  Decree conclusive - Except when.

Said decree of court, when entered, shall be binding and conclusive: Provided, that any decree shall be subject to be opened, modified, vacated or set aside on appeal sued within two (2) years after the entry of such decree:  Provided, further, that insane persons and minors shall have two (2) years after their disabilities are removed to prosecute a writ of error upon said decree:  And provided, further, that any decree entered upon any petition or cross petition, which does not make defendant, by name, all persons who shall be in possession of such lands or part thereof, at the time of the filing of such petition, or which does not make defendant, by name, all persons to whom any such lands shall have been conveyed, and whose deeds of conveyance shall have been recorded in the office of the register of deeds of such county since the time of the destruction of the records, as aforesaid, and prior to the time of the filing of any such petition, shall be absolutely void as to such person omitted, but shall be final and conclusive as to all others:  And provided, further, that all defendants who shall not be actually served with a summons in the suit in which such decree may be rendered, shall have allowed to them one (1) year after the entry of such decree within which, upon petition to the court rendering the same, to have the said decree vacated and set aside.

R.L. 1910, § 7292.

§67-61.  Copy of record may be recorded.

In all cases when any original deed and the record thereof have been lost or destroyed, it shall be lawful for any person having a duly certified copy of said record to cause the same to be recorded, which record shall have the same force and effect as now belong to the record of original deeds.

R.L. 1910, § 7293.

§67-62.  Legal representative may act hereunder.

Executors, administrators, guardians and trustees shall be entitled to proceed under this article, in behalf of the interest and rights they represent.

R.L. 1910, § 7294.

§67-63.  Special commissioners - Fees.

The judges of courts having jurisdiction in such county shall have power to appoint as many special commissioners from time to time as they may deem necessary to carry out the provisions of this article, to take evidence and report all such petitions as may be referred to them.  The fees of all referees, commissioners, clerks, sheriffs, and all officers and employees, for services under this article, shall not, in any case, exceed two-thirds (2/3) of the fees provided by law for similar services.

R.L. 1910, § 7295.

§67-64.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§67-65.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§67-66.  Repealed by Laws 1978, c. 285, § 1102, eff. Oct. 1, 1978.

§67-81.  Copies of old records for new counties.

The board of county commissioners of any county, created in whole or in part out of any county or counties, of the Territory of Oklahoma, or to which territory taken from any other county may have been attached, is hereby authorized and empowered to demand and secure the original taxrolls, or a duly authenticated copy of the same as herein provided of all of the property situated in all new counties formerly a part of the old counties, and to copy or transcribe, or to make contracts to procure copies or transcripts in substantial record books such as are required for said instruments, the same to be furnished by said counties so transcribing or copying the same at a rate not to exceed five cents ($0.05) per folio, of the records and government field notes of any county so divided, or from which territory may have been taken necessary to complete the records, so that the said counties may have a complete record of any such county or territory so affected.  The party making such transcript or copy of records and files, shall verify and certify under oath to the accuracy of any such copy, copies or transcripts, and such copy, copies or transcripts, so verified shall, after approval by the board of county commissioners of said new county be treated for all purposes as the original records of such county.  One certificate attached to each separate volume of such records or any portion thereof, identifying the same by proper recitals, to be made under the direction of the board of county commissioners, shall be deemed for all purposes a sufficient authentication of such record.

R.L. 1910, § 7299.

§67-82.  Custodians of records to facilitate copying.

It is hereby made the duty of any officer or person having possession, custody or control of any record, book, paper, taxroll, assessment or any other files or matter of record, or any portion of same so required to be copied or transcribed, to produce and exhibit all records, books, papers, taxrolls, assessments, and any other files or matters of record in his possession, custody, or control, and to permit and facilitate the copying or transcribing of any such record, book, paper, taxroll, assessment and other file or matter of record, or other evidence of any record or any portion thereof, when requested by the board of county commissioners or anyone authorized by them to make such copies or transcripts.

R.L. 1910, § 7300.

§67-83.  Obstructing copying a felony.

If any officer or person having possession, custody or control of any record, book, paper taxroll, assessment, or any other file or matter of record, authorized herein to be copied or transcribed, shall fail, refuse, or neglect, or in any manner hinder or delay, after demand shall have been made to permit such transcribing or copying, or who shall destroy, mutilate, conceal or remove any such record, book, paper, taxroll, assessment, or any other file or matter of record, or other evidence so required to be copied or transcribed, or who shall cause or permit to be removed from its customary place any such record, book, paper, taxroll, assessment, or any other file or matter of record, or who shall refuse upon request to divulge the location of any such record, book, paper, taxroll, assessment, or any other file or matter of record, shall be deemed guilty of a felony, and upon conviction in any court of competent jurisdiction shall be fined in any sum not less than Two Hundred Fifty Dollars ($250.00) nor more than Three Thousand Five Hundred Dollars ($3,500.00) and confined in the State Penitentiary for a term of not less than one (1) year and not more than five (5) years, and any person so convicted shall be forever barred from holding any office of profit or trust within the State of Oklahoma.

R.L. 1910, § 7301.  Amended by Laws 1997, c. 133, § 549, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 400, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 549 from July 1, 1998, to July 1, 1999.

§67-91.  Adoption of system of recording - Equipment, supplies and operators - Contracts for recording work.

The board of county commissioners of any county in this state may by resolution adopt the system of photographic recording for any or all offices of the respective counties where instruments are filed which are required to be recorded in books to be kept for that purpose. Said board of county commissioners in such counties where such system of recording is adopted may purchase such machines, equipment, and supplies as may be necessary and proper to do said work and also employ a competent operator or operators to operate said machines, the salary of such operator or operators to be fixed by the board of county commissioners in such amount as they shall deem advisable.  In lieu of the purchase of said machines, equipment, and supplies by the county, the board of county commissioners may, if they deem it advisable, contract with some suitable person or persons, firm, or corporation having proper machines and equipment therefor to do all recording work required to be done in any office in their respective counties and fix the compensation therefor.  No contract shall be made wherein the county shall be required to pay for such work a greater price than sixty percent (60%) of the total fees charged for such recording, as fixed by law at the time said contract is entered into.  The adoption of this system by any county prior to the passage of this act, and the record heretofore made by such system, are hereby validated.

Added by Laws 1923, c. 50, p. 87, § 1, emerg. eff. April 9, 1923.  Amended by Laws 1961, p. 497, § 1, emerg. eff. March 3, 1961.

§67-92.  Contractor's bond - Term of contract.

The person, firm or corporation, to whom any contract may be awarded under the provisions of this act, shall before entering upon the duties provided in said contract and prescribed by law, execute to the State of Oklahoma and file with the county clerk a bond in the penal sum of not less than Five Thousand Dollars ($5,000.00), nor more than Ten Thousand Dollars ($10,000.00), according as the board of county commissioners shall determine, with one or more sufficient sureties, to be approved by the board of county commissioners, which bond shall be conditioned for the faithful performance of said contract and the duties to be performed by said contractor as fixed by the laws of this state.  The term of said contract shall be fixed by the board of county commissioners for such period of time as they may deem advisable, not to exceed two (2) years.

Added by Laws 1923, c. 50, p. 87, § 2, emerg. eff. April 9, 1923.

§67-93.  Procedure in making photographic record - Place of doing work - Liability for instruments.

When said work is done by contract, each instrument sought to be recorded shall be first filed with the officer having charge of the records of the office in which such instrument is sought to be recorded, and by him entered in a receiving book, kept for that purpose, and with reasonable dispatch thereafter delivered to such person, firm or corporation designated in said contract, for the purpose of recording, who shall with equal dispatch, make one photographic copy thereof as a part of the official records of such county, and immediately thereafter, deliver the original of such instrument together with said photographic copy to the office in which the same was received, and shall make, preserve and maintain an additional photographic copy of said record in some suitable and safe place, so that in the event of destruction or mutilation of the official record, the same can be replaced or substituted from the additional copy so preserved and maintained; provided, further, that no record shall be removed from the county for the purpose of photographing and when the work is done by contract, if not done at the courthouse, the place of doing said work shall be definitely fixed and described in said contract with reasonable accuracy and certainty; provided, further, that the board of county commissioners shall have the right and privilege to fix the size of the sheet upon which such instrument is being photographed for record at the time of making said contract; provided, further, that when any instrument is delivered to the contractor for recording, the official bond of such contractor shall be liable for the prompt and safe return of such instrument to the office in which it belongs and during such interval of time between delivery to the contractor and return to the proper officer, such officer having the permanent custody and control of said record shall not be liable on his official bond for the preservation of such instrument; provided, further, that the contractor shall give his receipt for every instrument at time of receiving same and may require the officer to give receipt upon return of such instrument.

Added by Laws 1923, c. 50, p. 88, § 3, emerg. eff. April 9, 1923.  Amended by Laws 1989, c. 367, § 4, eff. Nov. 1, 1989.

§67-94.  Fees.

In all counties wherein photographic recording may be adopted, the following fees shall be charged the public by the receiving officer, to wit:

For the first page of deeds, mortgages and

other instruments on billhead paper

(size 8 1/2 inches by 14 inches), per

instrument.......................................  $ .75

For each additional page of same size, per

instrument.......................................  .50

For recording contrasts or colors other

than black, white, green or red,

additional per page..............................  .10

For furnishing photographic copies of

typewritten script or printed

records, per page................................  .75

For furnishing photographic copies of

photographic records, per page...................  .50

For each entry exceeding one on index,

including description of property................  .10

For recording town plat for the first 119

square inches or fractional part

thereof..........................................  .75

For each additional 119 square inches................  .50

For certifying to each photographic copy,

including seal...................................  .25

Added by Laws 1923, c. 50, p. 88, § 4, emerg. eff. April 9, 1923.

§67-95.  Replacements - Charges.

Whenever any contractor shall be required to replace any record lost or destroyed, such contractor shall be entitled to have and receive for such replacement, the original contract price in force at the time demand is made for replacement, plus fifty percent (50%) thereof, unless a different sum is specifically fixed in the original contract.

Added by Laws 1923, c. 50, p. 88, § 5, emerg. eff. April 9, 1923.

§67-101.  Repealed by Laws 1994, c. 62, § 1, eff. Sept. 1, 1994.

§67-102.  Repealed by Laws 1994, c. 62, § 1, eff. Sept. 1, 1994.

§67-121.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§67-122.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§67-123.  Repealed by Laws 1977, c. 256, § 1-106, eff. July 1, 1978.

§67-151.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-152.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-153.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-154.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-155.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-156.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-157.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-158.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-159.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-160.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-161.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-162.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-163.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-164.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-165.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-166.  Repealed by Laws 1968, c. 67, § 1, eff. March 25, 1968.

§67-167.  Repealed by Laws 1989, c. 367, § 13, eff. Nov. 1, 1989.

§67-168.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§67-201.  Name.

This act shall be known as the "Records Management Act".

Added by Laws 1961, p. 498, § 1, eff. Jan. 2, 1962.

§67-202.  Declaration.

The Legislature declares that programs for the efficient and economical management of state and local records will promote economy and efficiency in the day-to-day record-keeping activities of state and local governments and will facilitate and expedite government operations.

Added by Laws 1961, p. 498, § 2, eff. Jan. 2, 1962.

§67-203.  Definitions.

As used in the Records Management Act, Section 201 et seq. of this title:

(a)  "Record" means document, book, paper, photograph, microfilm, computer tape, disk, record, sound recording, film recording, video record or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business the expenditure of public funds, or the administration of public property.  Library and museum material made or acquired and preserved solely for reference or exhibition purposes and stocks of publications are not included within the definition of records as used in this act.

(b)  "State record" means:

(1)  A record of a department, office, commission, board, authority or other agency, however designated, of the state government.

(2)  A record of the State Legislature.

(3)  A record of the Supreme Court, the Court of Criminal Appeals or any other court of record, whether of statewide or local jurisdiction.

(4)  Any other record designated or treated as a state record under state law.

(c)  "Local record" means a record of a county, city, town, village, township, district, authority or any public corporation or political entity whether organized and existing under charter or under general law unless the record is designated or treated as a state record under state law.

(d)  "Agency" means any department, office, commission, board, authority or other unit, however designated, of the state government.

(e)  "Essential record" means a state or local record necessary to the operation of government during an emergency created by a disaster, or necessary to protect the rights and interests of persons or to establish and affirm powers and duties of governments in the resumption of operations after a disaster.

(f)  "Disaster" means any occurrence of fire, flood, storm, earthquake, tornado, explosion, epidemic, riot, sabotage, or other condition of extreme peril resulting in substantial damage or injury to persons or property within this state, whether such occurrence is caused by an act of nature or by persons, including an enemy of the United States.

(g)  "Preservation duplicate" means a copy of an essential record used for preservation purposes pursuant to the Records Management Act.

Added by Laws 1961, p. 498, § 3, eff. Jan. 2, 1962.  Amended by Laws 1989, c. 367, § 5, eff. Nov. 1, 1989.

§67-204.  State Records Administrator, State Librarian - Program.

The State Librarian, as the State Archivist, is hereby designated the State Records Administrator, hereinafter called the Administrator.  The Administrator shall establish and administer a records management program, which will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation and disposal of state records.

Added by Laws 1961, p. 498, § 4, eff. Jan. 2, 1962.

§67-205.  Duties of Administrator.

1.  The Administrator shall, with due regard for the functions of the agencies concerned:

(a)  Establish standards, procedures, and techniques for effective management of records;

(b)  Make continuing surveys of records and information operations and recommend improvements in current records management practices including the use of space, equipment and supplies employed in creating, maintaining, storing and servicing records;

(c)  Establish standards for the preparation of schedules providing for the retention of state records of continuing value and for the prompt and orderly disposal of state records no longer possessing sufficient administrative, legal or fiscal value to warrant their further keeping;

(d)  Establish programs for the selection and preservation of essential records; and

(e)  Obtain reports from agencies as are required for the administration of the program.

2.  The Administrator may remove an essential record from its legally designated and customary location if a disaster has occurred or is imminent, make or cause to be made preservation duplicates, and designate as preservation duplicates existing copies of essential records.

Added by Laws 1961, p. 498, § 5, eff. Jan. 2, 1962.  Amended by Laws 1989, c. 367, § 6, eff. Nov. 1, 1989.

§67-206.  Duties of agency heads - Records exempt from act.

A.  The head of each agency shall:

1.  Establish and maintain an active, continuing program for the economical and efficient management of the records of the agency;

2.  Make and maintain records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures and essential transactions of the agency designed to furnish information to protect the legal and financial rights of the state and of persons directly affected by the agency's activities;

3.  Submit to the Administrator, in accordance with the standards established by the Administrator, schedules proposing the length of time each state record series warrants retention for administrative, legal or fiscal purposes after it has been created or received by the agency.  The head of each agency also shall submit lists of state records in the custody of the head of the agency that are not needed in the transaction of current business and that do not have sufficient administrative, legal or fiscal value to warrant their further keeping for disposal in conformity with the requirements of Section 210 of this title;

4.  Cooperate with the Administrator in the conduct of surveys made by the Administrator pursuant to the provisions of this act; and

5.  Comply with the rules, regulations, standards and procedures issued by the Administrator.

B.  Confidential health, life, disability and dental claims or related files of the State and Education Employees Group Insurance Program shall be exempt from this act.

Added by Laws 1961, p. 499, § 6, eff. Jan. 2, 1962.  Amended by Laws 1989, c. 367, § 7, eff. Nov. 1, 1989; Laws 1998, c. 297, § 1, eff. July 1, 1998.

§67-207.  Local records management.

The governing body of each county, city, town, village, township, district, authority or any public corporation or political entity whether organized and existing under charter or under general law shall promote the principles of efficient records management for local records.  Such governing body shall, as far as practical, follow the program, established for the management of state records. The Administrator shall, insofar as possible, upon the request of a governing body provide advice on the establishment of a local records management program.

Added by Laws 1961, p. 499, § 7, eff. Jan. 2, 1962.

§67-208.  Records management program for legislative and judicial branches.

Upon request, the Administrator shall advise and assist in the establishment of records management programs in the legislative and judicial branches of state government and shall, upon request, provide a program of services similar to those available to the executive branch of state government pursuant to the provisions of this act.

Added by Laws 1961, p. 499, § 8, eff. Jan. 2, 1962.

§67-209.  Prohibition on mutilation, destruction, etc. of records.

All records made or received by or under the authority of or coming into the custody, control or possession of public officials of this state in the course of their public duties shall not be mutilated, destroyed, transferred, removed, altered or otherwise damaged or disposed of, in whole or in part, except as provided by law.

Added by Laws 1961, p. 499, § 9, eff. Jan. 2, 1962.

§67-210.  Disposition of records.

Except as otherwise provided by law, no state record shall be destroyed or otherwise disposed of unless it is determined by the Archives and Records Commission that the record has no further administrative, legal, fiscal, research or historical value.

Added by Laws 1961, p. 499, § 10, eff. Jan. 2, 1962.  Amended by Laws 1989, c. 367, § 8, eff. Nov. 1, 1989.

§67-211.  Destruction of nonrecord materials - Procedure.

Nonrecord materials or materials not included within the definition of records as contained in this act may, if not otherwise prohibited by law, be destroyed at any time by the agency in possession of such materials with the prior approval of the Administrator.  The Administrator may formulate procedures and interpretation to guide in the disposition of nonrecord materials.

Added by Laws 1961, p. 499, § 11, eff. Jan. 2, 1962.

§67-212.  Rules and regulations.

The Administrator shall promulgate such rules and regulations as are necessary or proper to effectuate the purposes of this act, except that rules and regulations relating to the disposal of records pursuant to Section 10 of this act shall be issued jointly by the Administrator and the Archives and Records Commission.

Added by Laws 1961, p. 499, § 12, eff. Jan. 2, 1962.

§67-213.  Report to Governor by State Administrator.

The Administrator shall make a biennial report to the Governor for transmission to the Legislature.  The report shall describe the status and progress of programs established pursuant to this act and shall include the recommendations of the Administrator for improvements in the management of records in the state government.

Added by Laws 1961, p. 500, § 13, eff. Jan. 2, 1962.

§67-214.  Personnel - Expenditure of funds - Contract for records management - Bond.

(a) When a state agency institutes a records management program under the provisions of this act it is hereby authorized and directed to furnish the Administrator with as many persons in its employ as he considers necessary to carry on the program, and such employees shall be under his direction and supervision while performing the duties connected with the execution of the provisions of this act, and the agency is furthermore authorized and directed to expend amounts from any funds under its control that the Administrator requests for the purpose of establishing and maintaining a records management program in the agency.

(b) In the furtherance of a records management program a state agency may contract, with the approval of the Administrator, with a reputable records management organization, having at least five (5) years of experience in the techniques of records management operations, for the establishment of a records management program in the agency and may pay out sums for this purpose from any funds under its control.  Such organization shall give a performance bond with good and sufficient sureties, payable to the State of Oklahoma, for a sum not less than the amount of the contract and the bond shall be approved by the Attorney General.  All work performed under such contract shall be under the general direction and supervision of the Administrator and shall have his written approval before any payments are made for such services.

Added by Laws 1961, p. 500, § 14, eff. Jan. 2, 1962.  Amended by Laws 1968, c. 67, § 2, emerg. eff. March 25, 1968.

§67-215.  Provisions cumulative.

The provisions of the Records Management Act, Section 201 et seq. of this title shall not affect and are cumulative to other statutory provisions pertaining to the disposition of records.

Added by Laws 1961, p. 500, § 15, eff. Jan. 2, 1962.  Amended by Laws 1989, c. 367, § 9, eff. Nov. 1, 1989.

§67-216.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§67-251.  Definitions.

As used in this act, "business" includes every kind of private business, profession, occupation, calling or operation of private institutions, whether carried on for profit or not.  "Persons" means an individual, partnership, corporation, or any other association. "Record" or "business records" include books of account, vouchers, documents, canceled checks, payrolls, correspondence, records of sales, personnel, equipment and production, reports relating to any or all of such records, and other business papers.  "Reproduction" means a reproduction or durable medium for making a reproduction obtained by any photographic, photostatic, microfilm, microcard, miniature photographic or other process which accurately reproduces or forms a durable medium for so reproducing the original.

Added by Laws 1965, c. 453, § 1.

§67-252.  Preservation period.

Unless a specific period is designated by law for their preservation, business records which persons by the law of this state are required to keep or preserve may be destroyed after the expiration of three (3) years from the making of such records without constituting an offense under such laws.  This section does not apply to minute books of corporation nor to records of sales or other transactions involving weapons, poisons or other dangerous articles or substances capable of use in the commission of crimes.

Added by Laws 1965, c. 453, § 2.

§67-253.  Reproductions.

If in regular course of business a person makes reproductions of original business records, the preservation of such reproductions constitutes compliance with any laws of this state requiring that business records be kept or preserved.

Added by Laws 1965, c. 453, § 3.

§67-254.  Destruction of records by state officers.

Nothing in this act shall be construed to diminish the authority of an officer of this state under existing law to permit the destruction of business records.

Added by Laws 1965, c. 453, § 4.

§67-255.  Construction.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Added by Laws 1965, c. 453, § 5.

§67-256.  Citation.

This act may be cited as the Uniform Preservation of Private Business Records Act.

Added by Laws 1965, c. 453, § 6.

§67-301.  Photographing, microphotographing or filming of records - Standards - Preservation of original negatives.

A.  1.  Any public officer of the state or any county, public trust, authority or agency, city, municipality, district or legal subdivision thereof, may cause any or all records, papers or documents kept by him to be photographed, microphotographed, reproduced on film, or duplicated in a manner acceptable to the State Archives and Records Commission.  The custodian of the records may permit any record to be removed from his office for the purpose of photographic filming or other duplication, and his responsibility for their care and return shall continue during the times of their removal from the area controlled by the custodian of the records during photographic or duplication processes.  The custodian of the records shall, before delivering any records for photographing, duplication or microphotographing make a complete catalog list of the records to be filmed and retain the same until the records are returned.  He may require a bond, and shall require written receipt identifying each record removed from his custody.  Such photographic film shall comply with the minimum standards of quality for film, processing, and storage of permanent photographic records promulgated by the Archives and Records Commission.  Any other media containing duplicates of records shall comply with standards promulgated by the Archives and Records Commission.  The device used to reproduce such records on such film or other media shall accurately reproduce the original thereof in all details.  Such photographs, microphotographs, photographic film or other duplicates shall be deemed to be original records for all purposes, including introduction in evidence in all courts or administrative agencies.  A transcript, exemplification, or certified copy thereof, for all purposes recited herein, shall be deemed to be a transcript, exemplification, or certified copy of the original.

2.  The original photographs, microphotographs, film or other media containing duplicate records shall be stored in a maximum security vault and only be removed therefrom for the purpose of making copies thereof as the custodian of the records may require.  At the election of the custodian of the records, however, the master negative or copy may, immediately upon being made, be deposited with the Oklahoma Department of Libraries which shall retain it in a maximum security vault and furnish such copies thereof as may be required for the purposes of the custodian of the records.  The cost of any photographic, microphotographic, reproduction or filming service requested by and furnished to a state agency or subdivision of government shall be paid to the Department of Libraries rendered on the basis of fee schedules established by the Archives and Records Commission.

3.  A copy of such photographs, microphotographs, reproductions on film or other duplicates properly certified and cataloged shall be placed in conveniently accessible files and provisions made for preserving, examining and using the same, including reproduction of same.  There shall be available for use by the public at least two devices for viewing, and at least one of said devices shall provide for reproducing the photographic or other duplicate records.  Such copies shall be certified by their custodian as true copies of the originals, and the copies so certified shall have the same force and effect as the originals.  A statement in writing describing the record and certifying it to be a true copy, and attached securely to the reproduction, will be deemed a sufficient certification.  Any viewing devices in use at the time of the passage of this act may continue to be used, although such device does not provide a reproducing system.

B.  The provisions of this section shall not affect and are cumulative to the provisions of the Records Management Act, Section 201 et seq. of this title and Sections 564 through 576 of Title 74 of the Oklahoma Statutes.

Added by Laws 1968, c. 116, § 1, emerg. eff. April 1, 1968.  Amended by Laws 1972, c. 209, § 1, emerg. eff. March 31, 1972; Laws 1989, c. 367, § 10, eff. Nov. 1, 1989; Laws 1997, c. 164, § 9, eff. July 1, 1997.

§67-302.  Instruments filed for record - Microfilming - Security copies - Sale of copies.

The county clerk and ex officio registrar of deeds may record the instruments lawfully filed for record in his office by making and preserving microfilm thereof.

Whenever a system of microfilming is established at least two (2) microfilms shall be made of each recorded instrument which shall be kept separate, in order that they may not be subject to the same hazards.  Additional copies of such microfilmed records may be produced by the public officer for sale to bonded abstractors of the county at a price not to exceed the cost of production plus twenty percent (20%).

The security copy of the microfilm may be deposited in a bank or other safe place.

Added by Laws 1968, c. 116, § 2, emerg. eff. April 1, 1968.

§67-303.  Court or judicial records.

This act shall not apply to any court or judicial records.

Added by Laws 1968, c. 116, § 3, emerg. eff. April 1, 1968.

§67-305.  Creation - Composition - Delegation of duties - Authority - Exemptions.

There is hereby re-created until July 1, 2007, in accordance with the Oklahoma Sunset Law, the Archives and Records Commission, hereinafter referred to as the Commission, to be composed of one (1) member to be appointed by the Governor who shall serve as Chairman, the State Librarian as Vice Chairman and Secretary, the Lieutenant Governor, the State Auditor and Inspector and the State Treasurer as members.  Any member may appoint and designate a subofficer or employee as his proxy for purposes of carrying on the duties of the Commission.  The Commission shall have sole, entire and exclusive authority of the disposition for all public records and archives of state officers, departments, boards, commissions, agencies and institutions of this state.  The authority herein granted shall not apply to records and archives of political subdivisions of the state; provided, however, this act shall not apply to the confidential records and files of the Oklahoma Tax Commission which are exempt from all provisions of this act.

Added by Laws 1947, p. 616, § 1, emerg. eff. May 22, 1947.  Amended by Laws 1975, c. 230, § 8, emerg. eff. May 30, 1975; Laws 1978, c. 146, § 1; Laws 1979, c. 20, § 1, eff. March 30, 1979; Laws 1979, c. 241, § 11, operative July 1, 1979; Laws 1983, c. 177, § 1, emerg. eff. June 7, 1983; Laws 1989, c. 61, § 1, operative July 1, 1989.  Renumbered from Title 74, § 564 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.  Amended by Laws 1995, c. 32, § 1, eff. Nov. 1, 1995; Laws 2001, c. 9, § 1.

§67-306.  Unnecessary records and archives - Consultation with State Librarian - Application to Commission - Disposition.

Every state officer and the heads of all departments, boards, commissions, agencies and institutions of the State of Oklahoma who have in their custody public records and archives deemed by them to be unnecessary for the transaction of the business of their offices shall consult with the State Librarian for the purpose of determining if such records and archives are desired for deposit in the archives division of the Oklahoma State Library.  Upon certification by the State Librarian that such records and archives are or are not desired for such purpose, then such custodian shall, in conformity with such determination, apply to the Commission for authorization to destroy or transfer such records and archives to the Oklahoma State Library as hereinafter provided.  Upon the filing of such application the Commission shall have authority to authorize or direct the disposition of such records and archives by any one or more of the following methods:

1.  By destruction; provided that, the Commission shall not authorize destruction of records and archives less than five (5) years old except upon a showing of good cause by the agency or the Archives and Records Division of the Oklahoma Department of Libraries and a unanimous vote of the members of the Commission, or their designees, present.

2.  By transfer to the custody and control of the Oklahoma State Library and there retained.  The State Librarian may, in his discretion, microfilm such records and archives, especially if so doing would aid in the preservation of their contents.

3.  By transfer to the Oklahoma State Library with authorization to the State Librarian to microfilm said records and archives and upon the completion of this process to destroy said records and archives in accordance with the order of the Commission.

Records and archives transferred to the Oklahoma State Library shall never be returned to their former custody except by order of the Commission and written consent of the State Librarian.

Added by Laws 1947, p. 616, § 2, emerg. eff. May 22, 1947.  Amended by Laws 1978, c. 146, § 2.  Renumbered from Title 74, § 565 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-307.  Commission - Power to require assistance.

The Commission is hereby given the authority to request any state officer or the head of any department, board, commission, agency or institution of the State of Oklahoma whose records and archives are being checked to furnish as many persons in the employ thereof, as in its discretion are necessary, to properly check and survey the records and archives of said state officer, department, board, commission, agency or institution.  And it shall be the duty of any state officer, or the head of any department, board, commission, agency or institution to furnish the number of persons requested by the said Commission.  Said employees so assigned to the Commission shall be under its direction and supervision in the performance of the functions set out by this act.

Added by Laws 1947, p. 617, § 3, emerg. eff. May 22, 1947.  Renumbered from Title 74, § 566 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-308.  Record of destroyed, transferred or microfilmed records or archives - Report to Secretary of State.

A record shall be kept of the records and archives which are destroyed or transferred and it shall be in such form as prescribed by the Commission and shall disclose among other things the date and content of the records and archives destroyed, transferred, or microfilmed.  One copy of said record shall be kept by the state officer, department, board, commission, agency, or institution of the State of Oklahoma whose records have been destroyed or transferred.  The original of such record shall be retained by the Secretary of the Commission.  The Secretary of the Commission shall file annually a summary report with the Secretary of State detailing records which have been destroyed, transferred or microfilmed during the previous year.

Added by Laws 1947, p. 617, § 4, emerg. eff. May 22, 1947.  Amended by Laws 1989, c. 367, § 11, eff. Nov. 1, 1989.  Renumbered from Title 74, § 567 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-309.  Microfilm - Deemed original record for all purposes.

Any microfilm, duplicate created in a manner acceptable to the State Archives and Records Commission, or microphotograph film, of any original record or archives shall be deemed to be an original record or archive for all purposes and shall be admissible in evidence in all courts or administrative agencies the same as the originals.  A facsimile exemplification or certified copy thereof shall for all purposes recited herein be deemed to be a description exemplification or certified copy of the original.

Added by Laws 1947, p. 617, § 5, emerg. eff. May 22, 1947.  Renumbered from Title 74, § 568 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.  Amended by Laws 1997, c. 164, § 10, eff. July 1, 1997.

§67-310.  Termination of office or department - Records disposed of.

All records and archives of any state officer or of any department, board, commission, agency or institution, shall upon the termination of the functions of that office, department, board, commission, or institution, be disposed of in accordance with the provisions of this act.

Added by Laws 1947, p. 617, § 6, emerg. eff. May 22, 1947.  Renumbered from Title 74, § 569 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-311.  Secretary - Powers - Attorney General powers.

The Secretary of the Archives and Records Commission in person, or through a deputy authorized by him, shall have the right of access to all public records and archives of this state, except those records and archives classified as confidential by Act of the Legislature, with a view of securing their safety and preservation and determining their administrative or legal value.  On behalf of the State of Oklahoma and the Oklahoma State Library the Attorney General may replevin any public records or archives illegally removed which were formerly part of the records or files of any public office of the Territory or of the State of Oklahoma.

Added by Laws 1947, p. 617, § 7, emerg. eff. May 22, 1947.  Renumbered from Title 74, § 570 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-312.  Equipment and supplies - Film library.

The State Librarian shall acquire and maintain sufficient equipment and supplies to microfilm all records, archives and documents transferred to him for that purpose in conformity with the minimum standards of quality approved for microfilming records and archives by the Archives and Records Commission; and shall maintain a film library with a catalog system or index and adequate equipment to enable the various state officers, departments, boards, commissions, agencies and institutions to effectively use the microfilm service which is hereby established in the Oklahoma Department of Libraries.

Added by Laws 1947, p. 618, § 8, emerg. eff. May 22, 1947.  Amended by Laws 1989, c. 367, § 12, eff. Nov. 1, 1989.  Renumbered from Title 74, § 571 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-313.  Secretary of Archives and Records Commission - Duty to determine preservation or disposition of records - Exception to rule of confidential records.

(a) The Secretary of the Archives and Records Commission is directed and authorized to begin not later than thirty (30) days after the effective date of this Resolution on examination of the documents, records, papers, and archives located in Oklahoma City, Oklahoma which belong to the agencies, authorities, boards, commissions, departments, institutions, instrumentalities, office, officers, officials, and societies of the State of Oklahoma, to determine (a) what part or parts of such documents, records, papers, and archives are to be preserved, (b) what part or parts of such documents, records, papers and archives are to be destroyed or sold as waste, and (c) what part or parts of such documents, records, papers, and archives are to be microfilmed and the original of such documents, records, papers, and archives destroyed or sold thereafter.  The Secretary of the Archives and Records Commission is authorized to delegate his executive duties under this subsection.

(b) No document, record, paper, or archive is to be withheld from examination by the Secretary of the Archives and Records Commission on the ground or grounds that the same is a privileged or confidential document, record, paper, or archive.  If any statute or statutes of the State of Oklahoma as now enacted create any class of privileged or confidential document, record, paper, or archives and provide any penalty or penalties for disclosure of such document, record, paper, or archive it is the intent of the Legislature that such penalty or penalties not be applied in connection with any examination by the Secretary made for the purpose of compliance with this Resolution.  In the event the Secretary examines a confidential or privileged document, record, paper, or archive he is forbidden to divulge or to disclose any information obtained from his examination.

Added by Laws 1953, p. 516, § 1.  Renumbered from Title 74, § 572 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-314.  Listing of documents to be retained, destroyed or microfilmed, shall be furnished heads of departments.

The Secretary of the Archives and Records Commission is directed at such time as he completes the examination of each such agency, authority, board, commission, department, institution, instrumentality, office, officer, official, or society, to furnish to the appropriate head of each agency, authority, board, commission, department, institution, instrumentality, office, officer, official, or society with a listing which shows the type or class of the documents, records, papers, and archives which are to be: (a) retained, (b) destroyed, and (c) microfilmed.

Added by Laws 1953, p. 517, § 2.  Renumbered from Title 74, § 573 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-315.  Delivery of records for disposition - Reports for noncompliance.

Within thirty (30) days after the head of each such agency, authority, board, commission, department, institution, instrumentality, office, officer, official, or society is furnished with such a listing by the Secretary of such documents, records, papers, and archives are to be delivered to the Secretary of the Archives and Records Commission for disposition as provided.

In the event delivery is refused of such documents, records, papers, and archives the Secretary of the Archives and Records Commission is directed not later than ten (10) days after the expiration of thirty-day period of compliance to report such noncompliance to the President Pro Tempore of the Senate, to the Speaker of the House of the Oklahoma Legislature, and to the Governor of the State of Oklahoma, setting forth in detail the extent of noncompliance and the reasons assigned therefor.  In addition the Secretary is directed to file a copy of such report or reports of noncompliance with the Secretary of State of Oklahoma, and the same is to be a public record open for the inspection and information of the public.

Added by Laws 1953, p. 517, § 3.  Renumbered from Title 74, § 574 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-316.  Preparation of records for retention, microfilming and destruction - Disposition of monies received - Use.

Upon the delivery to the Secretary of the Archives and Records Commission of the documents, records, papers, and archives, the Secretary is authorized and directed to prepare them for retention, microfilming, and destruction, in accordance with the terms of the Archives and Records Act.  The Secretary is authorized and directed to deposit the money or monies received from the disposition of such documents, records, papers, and archives in the Official Depository Account Number 21 of the State Treasurer of Oklahoma.  The money or monies so received is to be expended at the discretion of the Secretary in the advancement of this program.

Added by Laws 1953, p. 517, § 4.  Renumbered from Title 74, § 575 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.

§67-317.  Definitions.

As used in this resolution unless the context otherwise requires:

1.  Secretary of the Archives and Records Commission means and refers to that office created under the terms of Title 74 O.S.1951, Section 564 and following, and to the powers, privileges, and duties assigned that office under such statutes.

2.  The Archives and Records Commission means and refers to that Commission created under the terms of Title 74 O.S.1951, Section 564, and to the powers, privileges, and duties assigned such Commission under such statutes.

3.  The phrase "dead storage files" refers to and includes all rooms, storehouses, warehouses, floor space, office space, files, filing cabinets, vaults, and other places in which are stored, kept, maintained, or otherwise held documents, papers, records, and archives not in actual use which belong to, or are in the custody of, any agency, authority, board, commission, department, institution, instrumentality, office, officer, official, or society of the State of Oklahoma.  To be in actual usage such documents, papers, records, and archives must be in continual demand for immediate reference purposes, for actual use in the day-to-day work required of any agency, authority, board, commission, department, institution, instrumentality, office, officer, official, or society of the State of Oklahoma in their principal offices or places of business.  Any documents, papers, records, and archives not in such continual usage are to be considered dead storage files.

Added by Laws 1953, p. 517, § 5.  Renumbered from Title 74, § 576 by Laws 1989, c. 367, § 14, eff. Nov. 1, 1989.



Title 68. — Revenue and Taxation

OKLAHOMA STATUTES

TITLE 68.

REVENUE AND TAXATION

_____

§68-12-1213.  Renumbered as § 1213 of this title by Laws 1965, c. 215, § 2.

§68-21-103.  Renumbered as § 2103 of this title by Laws 1965, c. 215, § 3.

§68101.  Tax code.

The several tax laws recodified as Tax Codes, together with this act, shall be known as the Oklahoma Tax Code.

Laws 1965, c. 235, § 1, emerg. eff. June 17, 1965.

§68102.  Creation  Duties, powers and authority  Membership  Appointment and confirmation  Removal Term  Vacancies  Residency  Administrator.

The "Oklahoma Tax Commission" is hereby created, and shall possess such duties, powers and authority as are hereinafter defined, and as are now or as may hereafter be conferred upon it by law.  The Tax Commission shall consist of three (3) persons to be appointed by the Governor of the State of Oklahoma by and with the consent of the State Senate of the State of Oklahoma.  No more than two (2) members of the Tax Commission shall be, or shall have been in the previous six (6) months, members of the same political party. The members of the Tax Commission shall not be subject to removal from office at the will and pleasure of the Governor, but may be removed only for cause and in the manner provided by law for the removal of state officials not subject to impeachment under the provision of Section 1, Article VIII, of the Constitution.

The members of the Oklahoma Tax Commission as now constituted shall continue to serve until the members of the Tax Commission created by this act are duly appointed, confirmed and qualified. Within twenty (20) days after the effective date of this act, the Governor shall appoint a new Tax Commission with the term of office of one member to expire on the second Monday of January 1955, the term of office of the second member to expire on the second Monday of January 1957, and the term of office of the third member to expire on the second Monday of January 1959.  Except as set out above the term of office of each member of said Commission shall be for six (6) years with the term of office of one member of the Tax Commission expiring on the second Monday of January of each oddnumbered year.  Provided, however, that a member of the Commission shall continue to serve after the expiration of his term of office until his successor is appointed, confirmed and qualified.  In the event of a vacancy in the membership of the Tax Commission before the expiration of any term of office, the Governor shall fill such vacancy for the unexpired term within twenty (20) days, and no member of the Commission shall be entitled to draw any salary or perform any service until his appointment is confirmed by the Senate, if the Senate then be in session.  If the Senate be not in session, then such member may serve and draw his salary until some special or regular session convenes; and if his appointment is then not confirmed within twenty (20) days, he shall cease to perform such services and cease to draw a salary.

Each member of the Tax Commission shall, at the time of his appointment, be a resident and citizen of the State of Oklahoma, and shall devote all of his time to the administration of the affairs of the Tax Commission.  The Governor shall at the time of making the initial appointments, and also at the time of making each appointment to fill a vacancy on the Commission as provided by this act, designate one member to serve as Chairman, one member to serve as Vice Chairman and one member to serve as Secretary.

The Oklahoma Tax Commission shall appoint an administrator who shall serve at the pleasure of the Commission and who shall be the administrative officer of the Commission and manage the activities of the employees provided for in Sections 104 and 105 of this title.

Amended by Laws 1986, c. 223, § 32, operative July 1, 1986; Laws 1987, c. 236, § 140, emerg. eff. July 20, 1987.

§68-102.1.  Salaries.

A.  For any period commencing on or after January, 1995, the annual salary of an officer of the Oklahoma Tax Commission shall be increased by the percentage or amount provided for salary increases for employees of the Oklahoma Tax Commission for each fiscal year beginning with Fiscal Year 1995, if such employee salary increases are authorized by the Legislature.

B.  From and after the beginning date of a term of office which commences in, or after January 1997, the annual salary, payable monthly, of the officers of the Tax Commission shall be as follows:

Chairman $85,000.00

Vice-Chairman $84,500.00

Secretary-Member $84,500.00

C.  Effective January 2005, from and after the beginning date of a term of office which commences in or after January 2003, the annual salary, payable to the officers of the Tax Commission shall be equal to that paid to a judge of the Workers' Compensation Court.

D.  All such salaries shall be payable monthly out of monies available for expenditure for such purpose.

Added by Laws 1967, c. 238, § 1, emerg. eff. May 4, 1967.  Amended by Laws 1974, c. 311, § 3, emerg. eff. May 31, 1974; Laws 1976, c. 232, § 6, emerg. eff. June 15, 1976; Laws 1978, c. 266, § 7, emerg. eff. May 10, 1978; Laws 1979, c. 264, § 8, emerg. eff. June 5, 1979; Laws 1980, c. 269, § 6, emerg. eff. June 11, 1980; Laws 1981, c. 333, § 13, eff. July 1, 1981; Laws 1982, c. 350, § 15, emerg. eff. June 2, 1982; Laws 1985, c. 345, § 8, emerg. eff. July 30, 1985; Laws 1986, c. 223, § 33, operative July 1, 1986; Laws 1989, c. 279, § 14, operative July 1, 1989; Laws 1992, c. 367, § 21, eff. July 1, 1992; Laws 1997, c. 384, § 10, emerg. eff. June 11, 1997; Laws 1998, c. 396, § 1, emerg. eff. June 10, 1998; Laws 2002, c. 389, § 3, emerg. eff. June 4, 2002.

§68102.2.  Political activities by members of Tax Commission prohibited.

No member of the Oklahoma Tax Commission shall, directly or indirectly, solicit, receive or in any manner be concerned in soliciting or receiving any assessment, subscription or contribution for any political organization, candidacy or other political purpose. No member of said Commission shall be a member of any national, state or local committee of a political party, or an officer or a member of a committee of a partisan political club, or a candidate for nomination or election to any paid public office, or take part in the management or affairs of any political party or in any political campaign, except to exercise his right as a citizen privately to express his opinion and to cast his vote. Laws 1969 C. 335, Sec. 1.

Laws 1969, c. 335, § 1.

§68102.3.  Additional duties and compensation for commissioners.

In addition to their other duties, the members of the Oklahoma Tax Commission shall make a continuous study of the critical national energy crisis to determine its impact on the tax revenues of Oklahoma, particularly the revenues derived from the gross production taxes and gasoline and other motor fuel taxes and also to determine and project the degree of the consequent erosion of the present tax structure of the state which will be caused by the gradual change from the use of oil and natural gas as a basic fuel for energy.  The Commission shall make periodic appraisals concerning the several taxes directly related to the fuels presently used by motor vehicles and other modes of travel and for heating and cooling, as well as the tax paid by those engaged in the business of producing oil and gas, as the use of substitute types of fuels evolve which undoubtedly will result in substantial changes in the types and size of vehicles used in the business activities of many taxpayers.

The Commission shall also develop such econometric models as are deemed necessary, compile data and other information as to the possible rate of decline in tax revenue and report to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate by the second Tuesday of every year, to insure the availability of revenue to properly operate and carry on the functions of state and local government.

For the performance of such additional duties, the members of said Commission not receiving the maximum salary provided in Section 102.1 of Title 68 of the Oklahoma Statutes shall be compensated as follows:

The Chairman of said Commission shall receive Eleven Thousand Five Hundred Dollars ($11,500.00) per annum and the Vice Chairman and SecretaryMember of said Commission shall each receive Fifteen Thousand Five Hundred Dollars ($15,500.00) per annum, payable monthly.  Provided, it is the intent hereof that no member of said Commission shall receive total compensation greater than that provided in Section 102.1 of Title 68 of the Oklahoma Statutes as amended.

Laws 1974, c. 309, § 4, emerg. eff. May 31, 1974; Laws 1975, c. 247, § 7, emerg. eff. June 2, 1975; Laws 1976, c. 232, § 7, emerg. eff. June 15, 1976; Laws 1978, c. 266, § 8, emerg. eff. May 10, 1978; Laws 1979, c. 264, § 9, emerg. eff. June 5, 1979; Laws 1980, c. 269, § 7, emerg. eff. June 11, 1980.

§68-103.  Conduct of hearings - Production of books and records - Perjury.

In the performance of its duties, as defined by law, the Tax Commission, or any member thereof, shall have the power to administer oaths, to conduct hearings, and to compel the attendance of witnesses and the production of the books, records and papers of any person, firm, association or corporation.

Any person, or any member of any firm or association, or any official, agent or employee of any corporation, who shall fail or refuse to testify, or who shall fail or refuse to produce any books, records or papers which the Commission shall require; or who shall fail or refuse to permit the examination of the same; or who shall fail or refuse to furnish any other evidence or information which the Commission, or any member thereof, may require; or who shall fail or refuse to answer any question which may be put to him by said Commission, or any member thereof, touching the business, property, assets or effects of any such person, firm, association or corporation, or the valuation thereof or the income or profits therefrom, shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or by imprisonment in the jail of the county where such offense shall have been committed for not more than one (1) year, or by both such fine and imprisonment.

Any person, or member of any firm or association, or any official, agent or employee of any corporation, who shall knowingly make false answer to any question which may be put to him by the Commission, or any member thereof, touching the business, property, assets or effects of any such person, firm, association or corporation, or the valuation thereof or the income or profits therefrom; or who shall make or present any false affidavit concerning any list, schedule, statement, report or return, or for any other purpose, filed with the Commission or required to be filed by this Code or by any other law of the state, shall be guilty of the felony of perjury, and, upon conviction, shall be punished as provided by law.

Added by Laws 1965, c. 235, § 1, emerg. eff. June 17, 1965.  Amended by Laws 1997, c. 133, § 550, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 550 from July 1, 1998, to July 1, 1999.

§68104.  Employees and expenses  Bonds.

The Tax Commission may employ such employees and incur such expense as may be necessary for the proper discharge of its duties under the limitations and restrictions as hereinafter set out.  All such employees who shall be required to handle public monies, or who shall be responsible therefor, shall give bonds for the honest and faithful performance of their duties, in such amounts as may be fixed by the Commission.

Laws 1965, c. 235, § 1.

§68105.  Attorneys for Commission.

A.  The Tax Commission shall employ a Chief Attorney to be designated "General Counsel" and other attorneys each to be designated "attorney" who shall be the legal advisors for the Commission and are authorized to appear for and represent the Commission in any and all litigation that may arise in the discharge of its duties.

B.  The General Counsel or the district attorney shall initiate criminal actions for violations of the tax laws of this state in the district court of the county in which the defendant resides or maintains a place of business.  The attorneys for the Tax Commission may prosecute such criminal actions or may, upon request of a district attorney, appear and assist in the prosecution of such actions initiated by the district attorney.

C.  For purposes of this section, the term "tax laws of this state" means any law of the State of Oklahoma which levies, imposes, provides for administration of, or in any way relates to a tax, fee, or revenue raising property which is collected by or required to be deposited with the Commission.

D.  The General Counsel and attorneys shall devote all of their time to the Commission and their salaries shall be fixed by the Commission.

Amended by Laws 1983, c. 275, § 3, emerg. eff. June 24, 1983; Laws 1984, c. 292, § 10, operative July 1, 1984; Laws 1985, c. 345, § 14, emerg. eff. July 30, 1985.

§68-105.1.  Designation of peace officer to conduct personnel investigations and background checks.

The Oklahoma Tax Commission shall have the authority to designate as a peace officer the employee in the position of Director of Internal Affairs for the purpose of conducting personnel investigations and background checks.  An employee designated as a peace officer pursuant to this section shall have the authority to review information contained in the files of federal, state or local law enforcement officials in order to conduct the investigations prescribed by this section.  The employee designated as a peace officer shall not be authorized to carry a firearm nor shall be required to be certified pursuant to Section 3311 of Title 70 of the Oklahoma Statutes.

Added by Laws 1990, c. 339, § 1, emerg. eff. May 31, 1990.

§68106.  Audit of books and accounts  Reports  Special audit  Expenses.

The State Auditor and Inspector is hereby authorized and directed to make a continuous examination and audit of the books and accounts of the Tax Commission, making separate reports for each fiscal year ending June 30.  Said report shall be distributed as follows:

1.  One (1) copy to be filed with the Governor;

2.  One (1) copy to be filed with the Tax Commission;

3.  One (1) copy to be filed with the State Budget Director;

4.  One (1) copy to be filed with the President Pro Tempore of the Senate;

5.  One (1) copy to be filed with the Speaker of the House of Representatives;

6.  One (1) copy to be filed with the Legislative Service Bureau; and

7.  One (1) copy to be retained in the office of the State Auditor and Inspector as a public record.

The audit for each fiscal year shall, when possible, be completed by the close of the following fiscal year.  It shall also be the duty of the State Auditor and Inspector to make a special audit at any time upon a written request of the Tax Commission or the Governor. The Tax Commission shall furnish the necessary office space for the employees of the State Auditor and Inspector making said audit and, to the extent of the amount included in the Tax Commission's appropriation therefor, the Tax Commission shall pay the expenses of such audits, including personal services, equipment and supplies, from said appropriation.  The salaries of the head deputy in charge of such audit, and of his assistants, shall be the same as provided by law for the head deputy State Auditor and Inspector and assistant deputy State Auditors and Inspectors.

Amended by Laws 1985, c. 319, § 17, operative Oct. 1, 1985.

§68107.  Disbursements to be within appropriations.

The total amount disbursed by the Tax Commission in any one fiscal year for the payment of salaries, expenses and incidentals shall not exceed the amount appropriated therefor by the Legislature.

Laws 1965, c. 235, § 1.

§68108.  Schedule of fees and charges  Transcripts and other services.

The Tax Commission shall have the authority to adopt and promulgate a schedule of fees and charges for services rendered relating to transcripts and certificates as to records; for transcripts for appeal and other services, involving the furnishing of copies of proceedings, files and records; and, in case of transcripts of records for appeal, the Commission may prescribe a reasonable charge therefor to be paid by the party demanding the record, which said fees and charges shall be credited to miscellaneous receipts of the Commission. Laws 1965 C. 235, Sec. 1.

Laws 1965, c. 235, § 1.

§68109.  Legislative intent.

It is hereby declared to be the intention of the Legislature that the purpose of this act is to revise, amend and reenact those statutes set forth in full herein by deleting language and provisions contained in Section 3 through Section 10b of Title 68 O.S.1961, which provisions have long since become obsolete by reason of changing conditions or superseded by provisions of later laws, to make same consistent with present conditions and laws and to reenact same as a part of the Oklahoma Tax Code.

Laws 1965, c. 235, § 1.

§68110.  Repealer.

68 O.S.1961, Sections 1, 3, 4, 5, 6, 7, 8, 9, 10, 10a and 10b, inclusive, are hereby repealed for the purpose of being revised, amended and reenacted as herein set forth. Laws 1965 C. 235, Sec. 1.

Laws 1965, c. 235, § 1.

§68112.  Tax Commission Fund  Credits for all miscellaneous receipts.

All miscellaneous receipts authorized by law to be charged and collected by the Oklahoma Tax Commission for furnishing of copies of transcripts, minutes or other recordings of proceedings, or reports or other information filed with the Commission, or any information authorized by law to be furnished shall be placed to the credit of the Oklahoma Tax Commission Fund.

Amended by Laws 1986, c. 269, § 17, operative July 1, 1986.

§68-113.  Tax Commission Reimbursement Fund - Full-time employees.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Tax Commission to be known as the "Tax Commission Reimbursement Fund".  Said revolving fund shall consist of any funds received by the Tax Commission for data processing services or equipment rental and any funds received by the Tax Commission from any incorporated city, town, or county pursuant to a contractual agreement for the augmentation of the enforcement and collection of municipal or county taxes entered into pursuant to the provisions of Sections 1371 or 2702 of this title.  The Tax Commission is authorized to hire full-time-equivalent employees as necessary to perform such duties as to fulfill contractual agreements authorized pursuant to Sections 1371 and 2702 of this title, however, such employees hired to perform such contractual duties shall be supported solely by funds in the Tax Commission Reimbursement Fund which are collected by the Tax Commission from incorporated cities, towns, and counties pursuant to such contractual agreements and such employees shall be terminated upon the discontinuation of such funds or inadequate funds to support such positions.  Such full-time-equivalent employees shall be in the unclassified service and shall not be subject to any provisions of the Oklahoma Personnel Act or to any of the rules or regulations promulgated by the Office of Personnel Management except leave regulations.  All fees collected and apportioned to this fund under the Oklahoma Vehicle License and Registration Act, Section 1101 et seq. of Title 47 of the Oklahoma Statutes, may be used by the Motor Vehicle Division of the Oklahoma Tax Commission to pay all costs incurred in the issuance of certificates of title and inspection of vehicles, including, but not limited to, additional computer costs for the Tax Commission and motor license agents and the check verification system authorized pursuant to the provisions of paragraph 1 of subsection A of Section 1144 of Title 47 of the Oklahoma Statutes or be used for capital expenditures as authorized by the Oklahoma State Legislature.  For the fiscal year beginning July 1, 2004, disbursements from the fund shall be exempt from all agency budget limits.

Added by Laws 1985, c. 197, § 8, operative July 1, 1985.  Amended by Laws 1986, c. 170, § 1, emerg. eff. May 9, 1986; Laws 1989, c. 290, § 13, emerg. eff. May 24, 1989; Laws 1990, c. 264, § 113, operative July 1, 1990; Laws 1997, c. 294, § 8, eff. July 1, 1997 ; Laws 2004, c. 504, § 16, eff. July 1, 2004.

§68114.  Payment of fees for employees in performance of duties.

The Oklahoma Tax Commission may expend monies to pay membership fees for Commission members or employees of the Commission in regional or national tax associations as the Commission deems in the best interest of this state for education and training in tax administration, practices, and procedures, and any other fees required to be paid by an employee in the performance of his official duties.

Added by Laws 1986, c. 269, § 10, operative July 1, 1986.

§68116.  Mineral interests in land  Taxation of owners, heirs, devisees or assigns  Publication of information from estate tax records  Confidentiality  Fees  Revolving fund.

For the purpose of assisting the public in locating owners of mineral interests and other property, or the heirs, devisees and assigns of such owners, the Oklahoma Tax Commission is authorized and directed to make available to the public, by display or by request by mail or otherwise, reports from an annual listing, for the years when an index is available, of the names of decedents from its estate tax records, the date of death, address, county in which the probate was conducted and the number assigned to the probate.

All other information of the Commission shall remain confidential, as prescribed in Section 205 of Title 68 of the Oklahoma Statutes or as otherwise provided by law.

The Commission is authorized to prescribe procedures and may assess reasonable fees to cover costs of the services rendered, and may establish a revolving fund for such revenues, which may be a continuing fund not subject to fiscal limitations.

Added by Laws 1988, c. 146, § 1, operative July 1, 1988.

§68-117.  Electronic access to data and reports.

The Oklahoma Tax Commission, upon request, shall provide the Office of State Finance, the Oklahoma State Senate and the Oklahoma State House of Representatives electronic access to any aggregate data and reports used by the Oklahoma Tax Commission in developing revenue estimates and economic forecasts.  The aggregate data and reports which will be made accessible pursuant to the provisions of this section shall not include any records or other information required by law to be kept confidential.

Added by Laws 1995, c. 325, § 4, eff. July 1, 1995.

§68-118.  Written estimate of revenue gain or loss and written statement of recommendation as to proposed or actual tax law changes - Annual forecast of gross production tax revenues.

A.  Upon receipt of a written request from a member or employee of the Legislature, the Oklahoma Tax Commission shall provide:

1.  A written estimate of the revenue gain or loss to the state as a result of an actual or proposed change to a state tax law; and

2.  A written statement of the Tax Commission's recommendation to the State Board of Equalization as to the change in the amount certified as available for appropriation by the Legislature as a result of an actual or proposed change to a state tax law.

The Tax Commission shall provide such estimate and statement within two (2) weeks of the date the request was received unless the member or employee of the Legislature specifies an earlier date.  If the Tax Commission determines that it is unable to provide such estimate and statement within the time period required by this section, it shall provide a written explanation and date by which the estimate and statement will be provided to the member or employee.

B.  For the purpose of providing an annual forecast of gross production tax revenues from the production of natural and casinghead gas to the Office of State Finance, the Tax Commission shall subscribe to appropriate reference materials which provide economic outlook of future gas prices that have most closely followed the historical trend of Oklahoma gas prices.  To determine the average differential between the published forecasted prices and Oklahoma gas prices, the Tax Commission shall compare prices in at least twenty-four (24) of the immediate thirty-six (36) previous months of production.  The Tax Commission shall utilize the procedures provided herein to forecast the collection of gross production tax revenues from the production of natural and casinghead gas for the fiscal year beginning July 1, 2005, and each fiscal year thereafter.

Added by Laws 1995, c. 325, § 5, eff. July 1, 1995.  Amended by Laws 2003, c. 397, § 1; Laws 2005, c. 447, § 1.

§68201.  Purpose of Article.

The purpose of this article, which may be cited as the "Uniform Tax Procedure Code", is to provide, so far as is possible, uniform procedures and remedies with respect to all state taxes.  Unless otherwise expressly provided in any state tax law, heretofore or hereafter enacted, the provisions of this article shall control and shall be exclusive.

Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.

§68202.  Definitions.

The terms defined in this section shall, in this article, be construed as follows:

(a) The term "Tax Commission" shall mean the Oklahoma Tax Commission;

(b) The term "state tax" shall mean any tax which is payable to, collectible by or administered by the Oklahoma Tax Commission;

(c) The term "state tax law" shall mean any law of the State of Oklahoma which levies, imposes, or relates to a state tax as herein defined;

(d) The term "taxpayer" shall mean:

(1) Any person owing or liable to pay any state tax;

(2) Any person required to file a report, a return, or remit any tax required by the provisions of any state tax law;

(3) Any person required to obtain a license or a permit or to keep any records under the provisions of any state tax law;

(e) The term "person" means an individual, trust, estate, fiduciary, partnership, limited liability company, or a corporation, and shall include any municipal subdivision of the state;

(f) The term "individual" means a natural person;

(g) The term "corporation" means an organization, other than a partnership, as hereinafter defined:

(1) Created or organized under the laws of Oklahoma;

(2) Qualified to do or doing business in Oklahoma, in a corporate or organized capacity, by virtue of creation or organization under the laws of the United States or of some state, territory or district, or of a foreign country;

(3) Associations, jointstock companies, insurance companies, including surety and bond companies;

(4) Business trusts, which shall mean and include common law trusts, such as Massachusetts trusts and every other business organization consisting essentially of an arrangement whereby property is conveyed to one or more trustees for purposes other than the protection and conservation of assets or the protection of debtholders; and

(5) National banking associations, state banks, and trust companies;

(h) The term "fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator or any person, whether individual or corporate, acting in any fiduciary capacity for any person, trust or estate;

(i) The term "partnership" includes a syndicate, group, pool, joint venture or other unincorporated organization, through or by means of which any business, financial operation or venture is carried on, and which is not a trust or estate or classed as a corporation within the provisions of this article; and the term "partner" includes a member of such syndicate, group, pool, joint venture or organization;

(j) The term "limited liability company" means an organization other than a corporation or partnership which is organized pursuant to Section 2000 et seq. of Title 18 of the Oklahoma Statutes.  Except as otherwise specifically provided, for all purposes under Title 68 of the Oklahoma Statutes, a domestic limited liability company shall be treated the same and taxed as a domestic partnership and a foreign limited liability company shall be treated the same and taxed as a foreign partnership, provided that such domestic or foreign limited liability companies are classified as partnerships for federal income tax purposes.

Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965; Laws 1985, c. 182, § 1, emerg. eff. June 20, 1985; Laws 1993, c. 366, § 26, eff. Sept. 1, 1993.

§68203.  Enforcement by Tax Commission  Rules - Electronic filing.

The Oklahoma Tax Commission is hereby authorized to enforce the provisions of Section 201 et seq. of this title and to promulgate and enforce any reasonable rules with respect thereto.  The Tax Commission may also prescribe, promulgate and enforce all necessary rules for the purpose of making and filing of all reports required under any state tax law, and such rules as may be necessary to ascertain and compute the tax payable by any taxpayer subject to taxation under any state tax law; and may, at all times, exercise such authority as may be necessary to administer and enforce each and every provision of any state tax law.  The Tax Commission is further authorized to require any person filing a report or return required by the provisions of any state tax law to file the report or return by electronic means.  The Tax Commission is also authorized to allow a taxpayer to file a return on paper that is required by this title to be filed electronically.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 2003, c. 472, § 2.

§68204.  Records of official acts of Commission  Fees.

The Tax Commission shall keep a record of all its official acts, and shall preserve copies of all rules, regulations, decisions and orders made by it.  Copies of any rule, regulation, decision or order made by it in the administration of this article or any state tax law may be authenticated under its official seal and, when so authenticated, shall be evidence in all courts of this state of the same weight and force as the original thereof.  For authenticating any such copy the Tax Commission shall be paid a fee of One Dollar ($1.00), said fee to be apportioned to the General Revenue Fund of the state the same as are other fees.  Under no circumstances shall the Tax Commission furnish copies of records which it may by law be prohibited from making public.

Laws 1965, c. 414, § 2.

§68-205.  Records and files of Commission confidential and privileged - Exceptions - Annual report.

A.  The records and files of the Oklahoma Tax Commission concerning the administration of the Uniform Tax Procedure Code or of any state tax law shall be considered confidential and privileged, except as otherwise provided for by law, and neither the Tax Commission nor any employee engaged in the administration of the Tax Commission or charged with the custody of any such records or files nor any person who may have secured information from the Tax Commission shall disclose any information obtained from the records or files or from any examination or inspection of the premises or property of any person.

B.  Except as provided in paragraph 26 of subsection C of this section, neither the Tax Commission nor any employee engaged in the administration of the Tax Commission or charged with the custody of any such records or files shall be required by any court of this state to produce any of the records or files for the inspection of any person or for use in any action or proceeding, except when the records or files or the facts shown thereby are directly involved in an action or proceeding pursuant to the provisions of the Uniform Tax Procedure Code or of the state tax law, or when the determination of the action or proceeding will affect the validity or the amount of the claim of the state pursuant to any state tax law, or when the information contained in the records or files constitutes evidence of violation of the provisions of the Uniform Tax Procedure Code or of any state tax law.

C.  The provisions of this section shall not prevent the Tax Commission from disclosing the following information and no liability whatsoever, civil or criminal, shall attach to any member of the Tax Commission or any employee thereof for any error or omission in the disclosure of such information:

1.  The delivery to a taxpayer or a duly authorized representative of the taxpayer of a copy of any report or any other paper filed by the taxpayer pursuant to the provisions of the Uniform Tax Procedure Code or of any state tax law;

2.  The exchange of information that is not protected by the federal Privacy Protection Act, 42 U.S.C., Section 2000aa et seq., pursuant to reciprocal agreements entered into by the Tax Commission and other state agencies or agencies of the federal government;

3.  The publication of statistics so classified as to prevent the identification of a particular report and the items thereof;

4.  The examination of records and files by the State Auditor and Inspector or the duly authorized agents of the State Auditor and Inspector;

5.  The disclosing of information or evidence to the Oklahoma State Bureau of Investigation, Attorney General, Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, any district attorney, or agent of any federal law enforcement agency when the information or evidence is to be used by such officials to investigate or prosecute violations of the criminal provisions of the Uniform Tax Procedure Code or of any state tax law or of any federal crime committed against this state.  Any information disclosed to the Oklahoma State Bureau of Investigation, Attorney General, Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, any district attorney, or agent of any federal law enforcement agency shall be kept confidential by such person and not be disclosed except when presented to a court in a prosecution for violation of the tax laws of this state or except as specifically authorized by law, and a violation by the Oklahoma State Bureau of Investigation, Attorney General, Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, district attorney, or agent of any federal law enforcement agency by otherwise releasing the information shall be a felony;

6.  The use by any division of the Tax Commission of any information or evidence in the possession of or contained in any report or return filed with any other division of the Tax Commission;

7.  The furnishing, at the discretion of the Tax Commission, of any information disclosed by its records or files to any official person or body of this state, any other state, the United States, or foreign country who is concerned with the administration or assessment of any similar tax in this state, any other state or the United States.  The provisions of this paragraph shall include the furnishing of information by the Tax Commission to a county assessor to determine the amount of gross household income pursuant to the provisions of Section 8C of Article X of the Oklahoma Constitution or Section 2890 of this title.  The Tax Commission shall promulgate rules to give guidance to the county assessors regarding the type of information which may be used by the county assessors in determining the amount of gross household income pursuant to Section 8C of Article X of the Oklahoma Constitution or Section 2890 of this title.  The provisions of this paragraph shall also include the furnishing of information to the State Treasurer for the purpose of administration of the Uniform Unclaimed Property Act;

8.  The furnishing of information to other state agencies for the limited purpose of aiding in the collection of debts owed by individuals to such requesting agencies;

9.  The furnishing of information requested by any member of the general public and stated in the sworn lists or schedules of taxable property of public service corporations organized, existing, or doing business in this state which are submitted to and certified by the State Board of Equalization pursuant to the provisions of Section 2858 of this title and Section 21 of Article X of the Oklahoma Constitution, provided such information would be a public record if filed pursuant to Sections 2838 and 2839 of this title on behalf of a corporation other than a public service corporation;

10.  The furnishing of information requested by any member of the general public and stated in the findings of the Tax Commission as to the adjustment and equalization of the valuation of real and personal property of the counties of the state, which are submitted to and certified by the State Board of Equalization pursuant to the provisions of Section 2865 of this title and Section 21 of Article X of the Oklahoma Constitution;

11.  The furnishing of information to an Oklahoma wholesaler of low-point beer, licensed under the provisions of Section 163.1 et seq. of Title 37 of the Oklahoma Statutes, of the licensed retailers authorized by law to purchase low-point beer in this state or the furnishing of information to a licensed Oklahoma wholesaler of shipments by licensed manufacturers into this state;

12.  The furnishing of information as to the issuance or revocation of any tax permit, license or exemption by the Tax Commission as provided for by law.  Such information shall be limited to the name of the person issued the permit, license or exemption, the name of the business entity authorized to engage in business pursuant to the permit, license or exemption, the address of the business entity, and the grounds for revocation;

13.  The posting of notice of revocation of any tax permit or license upon the premises of the place of business of any business entity which has had any tax permit or license revoked by the Tax Commission as provided for by law.  Such notice shall be limited to the name of the person issued the permit or license, the name of the business entity authorized to engage in business pursuant to the permit or license, the address of the business entity, and the grounds for revocation;

14.  The furnishing of information upon written request by any member of the general public as to the outstanding and unpaid amount due and owing by any taxpayer of this state for any delinquent tax, together with penalty and interest, for which a tax warrant or a certificate of indebtedness has been filed pursuant to law;

15.  After the filing of a tax warrant pursuant to law, the furnishing of information upon written request by any member of the general public as to any agreement entered into by the Tax Commission concerning a compromise of tax liability for an amount less than the amount of tax liability stated on such warrant;

16.  The disclosure of information necessary to complete the performance of any contract authorized by Sections 255 and 262 of this title to any person with whom the Tax Commission has contracted;

17.  The disclosure of information to any person for a purpose as authorized by the taxpayer pursuant to a waiver of confidentiality.  The waiver shall be in writing and shall be made upon such form as the Tax Commission may prescribe;

18.  The disclosure of information required in order to comply with the provisions of Section 2369 of this title;

19.  The disclosure to an employer, as defined in Sections 2385.1 and 2385.3 of this title, of information required in order to collect the tax imposed by Section 2385.2 of this title;

20.  The disclosure to a plaintiff of a corporation's last-known address shown on the records of the Franchise Tax Division of the Tax Commission in order for such plaintiff to comply with the requirements of Section 2004 of Title 12 of the Oklahoma Statutes;

21.  The disclosure of information directly involved in the resolution of the protest by a taxpayer to an assessment of tax or additional tax or the resolution of a claim for refund filed by a taxpayer, including the disclosure of the pendency of an administrative proceeding involving such protest or claim, to a person called by the Tax Commission as an expert witness or as a witness whose area of knowledge or expertise specifically addresses the issue addressed in the protest or claim for refund.  Such disclosure to a witness shall be limited to information pertaining to the specific knowledge of that witness as to the transaction or relationship between taxpayer and witness;

22.  The disclosure of information necessary to implement an agreement authorized by Section 2702 of this title when such information is directly involved in the resolution of issues arising out of the enforcement of a municipal sales tax ordinance.  Such disclosure shall be to the governing body or to the municipal attorney, if so designated by the governing body;

23.  The furnishing of information regarding incentive payments made pursuant to the provisions of Sections 3601 through 3609 of this title or incentive payments made pursuant to the provisions of Sections 3501 through 3508 of this title;

24.  The furnishing to a prospective purchaser of any business, or his or her authorized representative, of information relating to any liabilities, delinquencies, assessments or warrants of the prospective seller of the business which have not been filed of record, established, or become final and which relate solely to the seller's business.  Any disclosure under this paragraph shall only be allowed upon the presentment by the prospective buyer, or the buyer's authorized representative, of the purchase contract and a written authorization between the parties;

25.  The furnishing of information as to the amount of state revenue affected by the issuance or granting of any tax permit, license, exemption, deduction, credit or other tax preference by the Tax Commission as provided for by law.  Such information shall be limited to the type of permit, license, exemption, deduction, credit or other tax preference issued or granted, the date and duration of such permit, license, exemption, deduction, credit or other tax preference and the amount of such revenue.  The provisions of this paragraph shall not authorize the disclosure of the name of the person issued such permit, license, exemption, deduction, credit or other tax preference, or the name of the business entity authorized to engage in business pursuant to the permit, license, exemption, deduction, credit or other tax preference; or

26.  The examination of records and files of a person or entity by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control pursuant to a court order by a magistrate in whose territorial jurisdiction the person or entity resides, or where the Tax Commission records and files are physically located.  Such an order may only be issued upon a sworn application by an agent of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, certifying that the person or entity whose records and files are to be examined is the target of an ongoing investigation of a felony violation of the Uniform Controlled Dangerous Substances Act and that information resulting from such an examination would likely be relevant to that investigation.  Any records or information obtained pursuant to such an order may only be used by the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control in the investigation and prosecution of a felony violation of the Uniform Controlled Dangerous Substances Act.  Any such order issued pursuant to this paragraph, along with the underlying application, shall be sealed and not disclosed to the person or entity whose records were examined, for a period of ninety (90) days.  The issuing magistrate may grant extensions of such period upon a showing of good cause in furtherance of the investigation.  Upon the expiration of ninety (90) days and any extensions granted by the magistrate, a copy of the application and order shall be served upon the person or entity whose records were examined, along with a copy of the records or information actually provided by the Tax Commission.

D.  The Tax Commission shall cause to be prepared and made available for public inspection in the office of the Tax Commission in such manner as it may determine an annual list containing the name and post office address of each person, whether individual, corporate, or otherwise, making and filing an income tax return with the Tax Commission.

It is specifically provided that no liability whatsoever, civil or criminal, shall attach to any member of the Tax Commission or any employee thereof for any error or omission of any name or address in the preparation and publication of the list.

E.  The Tax Commission shall prepare or cause to be prepared a report on all provisions of state tax law that reduce state revenue through exclusions, deductions, credits, exemptions, deferrals or other preferential tax treatments.  The report shall be prepared not later than October 1 of each even-numbered year and shall be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The Tax Commission may prepare and submit supplements to the report at other times of the year if additional or updated information relevant to the report becomes available.  The report shall include, for the previous fiscal year, the Tax Commission's best estimate of the amount of state revenue that would have been collected but for the existence of each such exclusion, deduction, credit, exemption, deferral or other preferential tax treatment allowed by law.  The Tax Commission may request the assistance of other state agencies as may be needed to prepare the report.  The Tax Commission is authorized to require any recipient of a tax incentive or tax expenditure to report to the Tax Commission such information as requested so that the Tax Commission may provide the information to the Incentive Review Committee or fulfill its obligations as required by this subsection.  The Tax Commission may require this information to be submitted in an electronic format.  The Tax Commission may disallow any claim of a person for a tax incentive due to its failure to file a report as required under the authority of this subsection.  The Tax Commission may consult with the Incentive Review Committee to develop a reporting system to obtain the information requested in a manner that is the least burdensome on the taxpayer.

F.  It is further provided that the provisions of this section shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the records and files of the Tax Commission relating to income tax or to any other taxes.

G.  Unless otherwise provided for in this section, any violation of the provisions of this section shall constitute a misdemeanor and shall be punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for a term not exceeding one (1) year, or by both such fine and imprisonment, and the offender shall be removed or dismissed from office.

H.  Offenses described in Section 2376 of this title shall be reported to the appropriate district attorney of this state by the Tax Commission as soon as the offenses are discovered by the Tax Commission or its agents or employees.  The Tax Commission shall make available to the appropriate district attorney or to the authorized agent of the district attorney its records and files pertinent to prosecutions, and such records and files shall be fully admissible as evidence for the purpose of such prosecutions.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1976, c. 123, § 1, emerg. eff. May 18, 1976; Laws 1979, c. 30, § 115, emerg. eff. April 6, 1979; Laws 1983, c. 206, § 2, eff. July 1, 1984; Laws 1984, c. 103, § 1, eff. Nov. 1, 1984; Laws 1985, c. 356, § 1, emerg. eff. July 30, 1985; Laws 1986, c. 218, § 3, emerg. eff. June 9, 1986; Laws 1988, c. 281, § 13, operative July 1, 1988; Laws 1988, c. 330, § 16; Laws 1989, c. 249, § 5, emerg. eff. May 19, 1989; Laws 1990, c. 339, § 2, emerg. eff. May 31, 1990; Laws 1991, c. 293, § 5, emerg. eff. May 30, 1991; Laws 1993, c. 275, § 10, eff. July 1, 1993; Laws 1994, c. 80, § 1, eff. Sept. 1, 1994; Laws 1994, c. 385, § 1, eff. Sept. 1, 1994; Laws 1995, c. 1, § 23, emerg. eff. March 2, 1995; Laws 1995, c. 325, § 1, eff. July 1, 1995; Laws 1996, c. 3, § 12, emerg. eff. March 6, 1996; Laws 1997, c. 304, § 1, emerg. eff. May 29, 1997; Laws 1998, c. 385, § 1, eff. Nov. 1, 1998; Laws 1999, c. 10, § 37, eff. July 1, 1999; Laws 2000, c. 314, § 4, eff. July 1, 2000; Laws 2004, c. 303, § 2, eff. July 1, 2004; Laws 2005, c. 375, § 1, eff. Nov. 1, 2005.

NOTE:  Laws 1994, c. 278, § 5 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 274, § 52 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.

§68205.1.  Municipal sales tax  Report of certain information.

A.  To determine the actual municipal sales tax liability of any person engaged in any business upon which the Oklahoma excise tax is levied, the Oklahoma Tax Commission, not withstanding the provisions of Section 205 of this title, shall mail not less than quarterly to the governing body of each city or town that levies a municipal sales tax, a notice that the governing body may request the following report from the Commission. Said report shall contain only the following information:

1.  A full and complete list of the names and addresses of persons who report doing business during the preceding calendar year within the boundary of the city or town and who have a sales tax permit; and

2.  A full and complete list of such persons specified in paragraph 1 of this subsection who are more than sixty (60) days delinquent in remitting sales tax levied pursuant to the provisions of the Oklahoma Sales Tax Code.

B.  Upon request by the governing body of a city or town that levies a municipal sales tax, the Oklahoma Tax Commission, notwithstanding the provisions of Section 205 of this title, shall release to such governing body such information or evidence necessary to be used by such body to prosecute violations of municipal sales tax ordinances.  Such information or evidence shall include, but is not limited to, the following:

1.  Certified copies of sales tax permit applications;

2.  Certified copies of sales tax permits;

3.  Certified copies of sales tax reports; and

4.  Names of Tax Commission employees who may be potential witnesses for municipal prosecution purposes.

C.  Except in reporting to the members of the governing body of the city or town, no city or town official or employee shall divulge any information gained from the Oklahoma Tax Commission except that the municipal prosecutor and other municipal enforcement personnel may receive all information necessary to enforce municipal sales tax ordinances.

D.  Any city or town official or employee found in violation of this section shall be removed or dismissed from office in the manner provided by law.  In addition, any violation of the provisions of this section shall constitute a misdemeanor and shall be punishable by the imposition of a fine not exceeding One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for a term not exceeding one (1) year, or by both said fine and imprisonment.

Amended by Laws 1984, c. 102, § 2, emerg. eff. April 5, 1984; Laws 1985, c. 95, § 1, eff. Jan. 1, 1986; Laws 1986, c. 218, § 4, emerg. eff. June 9, 1986; Laws 1988, c. 281, § 14, operative July 1, 1988.

§68-205.2.  Claims by state agencies or district courts against state income tax refunds.

A.  A state agency or a district court seeking to collect a debt or final judgment of at least Fifty Dollars ($50.00) from an individual who has filed a state income tax return may file a claim with the Oklahoma Tax Commission requesting that the amount owed to the agency or a district court be deducted from any state income tax refund due to that individual.  The claim shall be filed electronically in a form prescribed by the Tax Commission and shall contain information necessary to identify the person owing the debt, including the full name and Social Security number of the debtor.

1.  Upon receiving a claim from a state agency or a district court, the Tax Commission shall notify the agency or the district court whether there are funds available to pay the claim.  Provided, the Tax Commission need not report available funds of less than Fifty Dollars ($50.00).

2.  The state agency or the district court shall send notice to the debtor by regular mail at the last-known address of the debtor as shown by the records of the Tax Commission when seeking to collect a debt not reduced to final judgment.  The state agency or the district court shall send notice to the judgment debtor by first class mail at the last-known address of the judgment debtor as shown by the records of the Tax Commission when seeking to collect a final judgment.  The notice shall state:

a. that a claim has been filed,

b. the basis for the claim,

c. that such state agency or district court has applied to the Tax Commission for any portion of the tax refund due to the debtor which would satisfy the debt or final judgment in full or in part,

d. that the debtor has the right to contest the claim by sending a written request to the state agency or the district court for a hearing to protest the claim and if the debtor fails to apply for a hearing within sixty (60) days after the receipt of the notice, the debtor shall be deemed to have waived his or her opportunity to contest the claim,

e. that a collection expense of five percent (5%) of the gross proceeds owed to the state agency or district court shall be charged to the debtor and withheld from the refund upon final determination of the debt or final judgment at the hearing or upon failure of the debtor to request a hearing, and

f. if the taxpayer settles the outstanding debt or final judgment with the agency or district court before the sixty (60) days expire, the agency or the district court shall notify the Tax Commission in writing or by electronic media that the claim has been released.

3.  In the case of a joint return, the notice shall state:

a. the name of any taxpayer named in the return against whom no debt or final judgment is claimed,

b. the fact that a debt or final judgment is not claimed against the taxpayer,

c. the fact that the taxpayer is entitled to receive a refund if it is due regardless of the debt or final judgment asserted against the debtor,

d. that in order to obtain the refund due, the taxpayer must apply, in writing, for a hearing with the district court or the agency named in the notice within sixty (60) days after the date of the mailing of the notice, and

e. if the taxpayer against whom no debt or final judgment is claimed fails to apply in writing for a hearing within sixty (60) days after the mailing of the notice, the taxpayer shall have waived his or her right to a refund.

B.  If the district court or agency asserting the claim receives a written request from the debtor or taxpayer against whom no debt or final judgment is claimed requesting a hearing, the agency or the district court shall grant a hearing according to the provisions of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.  It shall be determined at the hearing whether the claimed sum is correct or whether an adjustment to the claim shall be made.  Pending final determination at the hearing of the validity of the debt or final judgment asserted by the district court or the agency, no action shall be taken in furtherance of the collection of the debt or final judgment.  Appeals from actions taken at the hearing shall be in accordance with the provisions of the Administrative Procedures Act.

C.  Upon final determination at a hearing, as provided for in subsection B of this section, of the amount of the debt or final judgment or upon failure of the debtor or taxpayer against whom no debt or final judgment is claimed to request such a hearing, the district court or the agency shall submit in the manner prescribed by the Tax Commission notification of the action taken on the claim and a request that the amount owed including the collection expense be deducted from the tax refund due to the debtor and transferred to the district court or the agency.  However, if the tax refund due is inadequate to pay the collection expense and debt or final judgment, the balance due the state agency or the district court shall be a continuing debt or final judgment until paid in full.

D.  Upon receipt of notification provided in subsection C of this section, the Tax Commission shall:

1.  Deduct from the refund five percent (5%) of the gross proceeds owed to the state agency or district court and distribute it by retaining two percent (2%) and transferring three percent (3%) to the district court or the state agency as an expense of collection.  The two percent (2%) retained by the Tax Commission shall be deposited in the Oklahoma Tax Commission Fund;

2.  Transfer the amount of debt or final judgment or so much thereof as is available to the state agency or the district court;

3.  Notify the debtor in writing as to how the refund was applied; and

4.  Refund to the debtor any balance remaining after deducting the collection expense and debt or final judgment.

E.  The Tax Commission shall deduct from any state tax refund due to a taxpayer the amount of delinquent state tax, and penalty and interest thereon, which such taxpayer owes pursuant to any state tax law prior to payment of such refund.

F.  The Tax Commission shall have first priority over all other agencies or district courts when the Tax Commission is collecting a debt or final judgment pursuant to the provisions of this section.  Priority in multiple claims by other agencies or district courts pursuant to the provisions of this section shall be in the order in time, in which the Tax Commission receives the claim from the agencies and district courts required by the provisions of subsection A of this section.

G.  The Tax Commission shall prescribe or approve forms and promulgate rules and regulations for implementing the provisions of this section.

H.  The information obtained by an agency or by the district court from the Tax Commission pursuant to the provisions of this section shall be used only to aid in collection of the debt or final judgment owed to the agency or a district court.  Disclosure of the information for any other purpose shall constitute a misdemeanor.  Any agency or court employee or person convicted of violating this provision shall be subject to a fine not exceeding One Thousand Dollars ($1,000.00) or imprisonment in the county jail for a term not exceeding one (1) year, or both said fine and imprisonment and, if still employed by the agency or the courts, shall be dismissed from employment.

I.  The Tax Commission may employ the procedures provided by this section in order to collect a debt owed to the Internal Revenue Service if the Internal Revenue Service requires such procedure as a condition to providing information to the Commission concerning federal income tax.

J.  The provisions of this section shall not apply to claims filed under the provisions of Section 2906 or Section 5011 of this title.

Added by Laws 1983, c. 206, § 1, eff. July 1, 1984.  Amended by Laws 1986, c. 269, § 18, operative July 1, 1986; Laws 1989, c. 249, § 6, eff. July 1, 1989; Laws 1992, c. 66, § 4, eff. July 1, 1992; Laws 1994, c. 29, § 1, eff. Sept. 1, 1994; Laws 1996, c. 146, § 1, eff. Nov. 1, 1996; Laws 1997, c. 403, § 20, eff. Nov. 1, 1997; Laws 2003, c. 472, § 3.

NOTE:  Laws 1986, c. 218, § 5 repealed by Laws 1989, c. 249, § 49, eff. July 1, 1989.

§68205.3.  Claims for collection of child support.

A.  For purposes of Section 205.2 of Title 68 of the Oklahoma Statutes, a claim from a state agency shall include a claim filed by the Department of Human Services for the collection of child support and spousal support where authorized for recipients of aid to families with dependent children and for the collection of child support in behalf of any person who has applied for services from the Department of Human Services pursuant to the federal Social Security Act.  Such claims shall have priority over claims filed pursuant to Section 205.2 of Title 68 of the Oklahoma Statutes.

B.  The Oklahoma Tax Commission is required to provide the Department of Human Services, upon request by the Department, the home address and the Social Security number of the taxpayer.

C.  The fee charged for such services of the Tax Commission pursuant to this section shall be Five Dollars ($5.00) or two percent (2%) of the amount actually collected, whichever is greater.  D.  Upon collection of such monies, the Oklahoma Tax Commission shall transfer the monies to the Department of Human Services.  The Department of Human Services shall pay the fees charged by the Commission pursuant to subsection C of this section within sixty (60) days of the date such monies were transferred to the Department.

Added by Laws 1985, c. 297, § 32, operative Oct. 1, 1985.

§68-205.4.  Tax incentives - Quantification of costs and benefits - Incentive Review Committee - Contents of review.

A.  The Legislature hereby finds that a system to quantify the costs and benefits of existing tax incentives is necessary to determine the achievement of desired objectives in fiscal policy.  This system must include a regular and comprehensive review of provisions of state tax incentives.  For purposes of this section, "tax incentive" shall include special exclusions, credits, exemptions, or deductions that are not a part of the essential structure of the tax in question and are designed to reduce the tax liability for a special project.  A tax incentive shall also include any provision of law that provides direct payment incentives and other measures designed to entice businesses to locate or expand in Oklahoma.

B.  There is hereby created an Incentive Review Committee, which shall consist of nine (9) members, three each to be appointed by the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Each member shall serve a four-year term and can be reappointed up to three times.  The Oklahoma Tax Commission and the Oklahoma Department of Commerce shall provide the staffing needs of the Committee.  The Committee shall annually conduct a review of existing tax incentives in an individual tax code and may conduct an in-depth review of the cost and benefits of selected tax incentives.  Committee review reports shall be submitted to the Governor, Speaker of the House of Representatives and the President Pro Tempore of the Senate.  This review shall include:

1.  An identification of the purpose of the tax incentive;

2.  A determination of whether the potential revenue impact on the state can be quantified and if so, an estimate of the potential revenue impact on the state;

3.  A determination of whether the economic gain to the state can be quantified and if so, an estimate of the economic gain measured in jobs, wages, investments, or other economic criteria;

4.  An estimate of the effect on the distribution of the tax burden;

5.  An estimate of the number of taxpayers receiving the benefit;

6.  A determination of the growth potential of the industry eligible to claim the incentive;

7.  A determination of the effectiveness in achieving the desired objective;

8.  A determination of whether the tax incentive is the most fiscally effective means of achieving its stated purpose;

9.  An analysis of the costs and burdens of administration;

10.  An analysis of the competitive position of Oklahoma relative to other states with similar incentives;

11.  A determination of the effectiveness of evoking a change in taxpayer behavior; and

12.  A public hearing, at which persons receiving the incentives reviewed, or other interested parties, may testify.

Nothing in this section shall preclude the Committee from reviewing incentives outside the tax code selected for the annual review.

Added by Laws 2004, c. 303, § 1, eff. July 1, 2004.

§68206.  Examinations or investigations.

(a) In the administration of this article or any state tax law, the Tax Commission may make, or cause to be made by its employees or agents, an examination or investigation of the place of business, the tangible personal property, equipment and facilities, and the books, records, papers, vouchers, accounts and documents of any taxpayer. It shall be the duty of every taxpayer and of every director, officer, agent, or employee of every taxpayer to exhibit to the Tax Commission, or to the employees or agents of such Tax Commission, the place of business, the tangible personal property, equipment and facilities, and the books, records, papers, vouchers, accounts and documents of such taxpayer, and to facilitate any such examination or investigation so far as it may be in his or her power so to do.

(b) When books, records, papers, vouchers, accounts or documents of a taxpayer are in the possession of any person, firm or corporation other than the taxpayer, any member of the Tax Commission may compel by subpoena the production of such books, records, papers, vouchers, accounts or documents by the party in possession for inspection by employees or agents of the Tax Commission.  Failure to obey such a subpoena issued pursuant to this subsection shall be punishable in the same manner as provided for in Section 243 of this title.

(c) It shall be lawful for the Tax Commission, or for any employee or agent of the Tax Commission by it designated, to take the oath of any person signing any application, deposition, statement, report or return required by the Tax Commission in the administration of this article or of any state tax law.

Amended by Laws 1985, c. 356, § 2, emerg. eff. July 30, 1985.

§68206.1.  Tax Commission  Examinations and inspections outside state  Compensation and expenses.

When it is deemed advisable by the Oklahoma Tax Commission to examine or inspect the books and records of any taxpayer at a location outside this state, the necessary and reasonable expenses of the Tax Commission or its employees incurred in the examination or inspection shall be reimbursed by the state.  Reimbursements for all necessary and reasonable expenses provided for in this section may exceed the limits authorized by the State Travel Reimbursement Act.

Added by Laws 1983, c. 166, § 1, emerg. eff. June 6, 1983. Amended by Laws 1983, c. 275, § 4, emerg. eff. June 24, 1983; Laws 1984, c. 193, § 1, emerg. eff. May 14, 1984; Laws 1998, c. 301, § 1, eff. Nov. 1, 1998.

§68207.  Hearings by Tax Commission.

(a) Incidental to the performance of its duties in the administration of this article or any state tax law, any member of the Tax Commission shall have the power to administer oaths, conduct hearings, and compel by subpoena the attendance of witnesses and the production of any books, records, or papers of any person, firm, or corporation.  The Tax Commission may examine under oath any taxpayer, and the directors, officers, agents and employees of any taxpayer, as well as all other witnesses, relative to the business of such taxpayer in respect of any matter incident to the administration of this article or any state tax law.

(b) The fees of witnesses required by the Tax Commission to attend any hearing shall be the same as those allowed to witnesses appearing before district courts of this state.  Such fees shall be paid in the manner provided for the payment of other expenses incident to the administration of this article or of any state tax law.

(c) Any person desiring a hearing before the Tax Commission shall file an application for such hearing, signed by himself or his duly authorized agent, setting out therein:

(1) A statement of the nature of the tax, the amount thereof in controversy, and the action of the Tax Commission complained of;

(2) A clear and concise assignment of each error alleged to have been committed by the Tax Commission;

(3) The argument and legal authority upon which each assignment of error is made; provided, that the applicant shall not be bound or restricted in such hearing, or on appeal, to the arguments and legal authorities contained and cited in said application;

(4) A statement of the relief sought by the taxpayer;

(5) A statement of the witnesses, so far as such witnesses are then known to the taxpayer, showing their names and addresses, and, if the taxpayer so desires, a request that such witnesses be subpoenaed;

(6) A verification by such person, or his duly authorized agent, that the statements and facts therein contained are true.

(d) If, in such application, the taxpayer shall request an oral hearing, the Tax Commission shall grant such hearing and shall, by written notice, advise the taxpayer of a date, which shall not be less than ten (10) days from the date of mailing such written notice, when such taxpayer may appear before the Tax Commission and present argument and evidence, oral or written.  The Tax Commission shall, as soon as practicable thereafter, hold a hearing upon the matter and, pursuant to such hearing, shall, as soon as practicable, make an order confirming, modifying or vacating its prior determination, and shall send to the parties appearing before it at such hearing immediately a copy of such order.

Laws 1965, c. 414, § 2.

§68208.  Notice of hearing.

Any notice required by this article, or any state tax law, to be given by the Tax Commission shall be in writing and may be served personally or by mail.  If mailed, it shall be addressed to the person to be notified at the last-known address of such person.  As used in this article or any other state tax law, "last-known address" shall mean the last address given for such person as it appears on the records of the division of the Tax Commission giving such notice, or if no address appears on the records of that division, the last address given as appears on the records of any other division of the Tax Commission.  If no such address appears, the notice shall be mailed to such address as may reasonably be obtainable.  The mailing of such notice shall be presumptive evidence of receipt of the same by the person to whom addressed.  If the notice has been mailed as provided in this section, failure of the person to receive such notice shall neither invalidate nor be grounds for invalidating any action taken pursuant thereto, nor shall such failure relieve any taxpayer from any tax or addition to tax or any interest or penalties thereon.

Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965; Laws 1989, c. 249, § 7, eff. July 1, 1989; Laws 1993, c. 146, § 6.

§68209.  Notice to Commission's attorney before judicial hearing  Costs.

No court of this state shall hear or try any case in which the Tax Commission is a party plaintiff, defendant or intervener, until it has been made to appear to said court that notice of the time and place of said hearing has been given by registered or certified mail, for at least ten (10) days, to the attorney of the Tax Commission. Such notice shall be given by the court clerk and the cost thereof taxed as court costs in the case.

Laws 1965, c. 414, § 2.

§68-210.  Bonds.

(a)  Any bond required to be filed to protect the State of Oklahoma under this article or any state tax law must be approved by the Tax Commission and shall be in such form and amount as such tax law shall require, or, in the absence of a specific requirement, in such amount as the Tax Commission may require, and shall be signed as surety by a surety company authorized to transact business in this state, or in lieu of such surety bond, there may be filed negotiable bonds or other obligations of the United States or of the State of Oklahoma of an actual market value not less than the amount fixed by such law or by the Tax Commission.

(b)  Notwithstanding the limitation as to the amount of any bond fixed by any tax law requiring a bond, if a taxpayer:

1.  Becomes delinquent in the payment of any tax;

2.  Tenders a check in payment of a tax which check is returned unpaid because of insufficient funds; or

3.  Is unable to furnish a financial statement that, in the judgment of the Tax Commission, indicates ability to properly discharge his liability for the tax currently accruing against such taxpayer;

then, in any of such events, the Tax Commission shall demand an additional bond of such taxpayer in an amount necessary, in the judgment of the Tax Commission, to protect the revenue of the State.  Provided, that the penal sum of the additional bond and the bond furnished under the provisions of the law requiring such bond, may not, in total amount, exceed three (3) months' tax liability.

(c)  If any bond or other instrument filed to protect the State of Oklahoma under this article or any state tax law is revoked or canceled by the issuer thereof, such issuer shall provide notice of such revocation or cancellation to the Oklahoma Tax Commission by certified mail.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1994, c. 278, § 6, eff. Sept. 1, 1994.

§68211.  Return of deposited money or securities to taxpayer.

When, to secure compliance with the provisions of this article or any other State tax law, money or securities have been deposited with the Tax Commission, and the Tax Commission is satisfied that the taxpayer has complied with all tax laws and has, through independent payment or through authorization granted by the taxpayer to the Tax Commission to satisfy such tax indebtedness out of the money or securities deposited, paid all taxes due the State, then the Tax Commission shall return to the owner all or such part of the deposited money or securities as remains after the liquidation of taxpayer's tax liability.

If such money or securities have by the Tax Commission been deposited with the State Treasurer, then the Tax Commission shall, under the circumstances above stated, notify the Treasurer that the money or securities, or such part as the Tax Commission shall direct, should be returned to the owner.

Laws 1965, c. 414, § 2.

§68212.  Cancellation or refusal of license or permit.

(a) The Tax Commission is authorized to cancel or to refuse the issuance, extension or reinstatement of any license, permit or duplicate copy thereof, under the provisions of any state tax law or other law, to any person, firm, or corporation who shall be guilty of:

(1) Violation of any of the provisions of this article;

(2) Violation of the provisions of any state tax law;

(3) Violation of the rules and regulations promulgated by the Tax Commission for the administration and enforcement of any state tax law, or

(4) Failure to observe or fulfill the conditions upon which the license or permit was issued, or

(5) Nonpayment of any delinquent tax or penalty.

(b) Before any license, permit or duplicate copy thereof may be canceled, or the issuance, reinstatement, or extension thereof refused, the Tax Commission shall give the owner of such license or permit, or applicant therefor, twenty (20) days' notice by registered mail or certified mail with return receipt requested, of a hearing before said Tax Commission, granting said person an opportunity to show cause why such action should not be taken.  If the notice has been mailed as required by this section, failure of the person to have received actual notice of the hearing shall neither invalidate nor be grounds for invalidating any action taken at the hearing or pursuant to the hearing.

(c) Upon the cancellation of any license, permit, or duplicate copy thereof by the Tax Commission, all accrued taxes and penalties, although said taxes and penalties are not, at the time of the cancellation, due and payable under the terms of the state tax law imposing or levying such tax or taxes, shall become due and payable concurrently with the cancellation of such license, permit or duplicate copy thereof, and the licensee or permittee shall forthwith make a report covering the period of time not covered by preceding reports filed by said person and ending with the date of the cancellation and shall pay all such taxes and penalties.

(d) The Tax Commission may enter its order temporarily suspending any license, permit or duplicate copy thereof pending a final hearing before it on the subject of the cancellation of such license, permit or duplicate copy thereof, and may give notice of such temporary suspension at the same time that notice of its intention to cancel any license, permit or duplicate copy or to refuse the issuance, reinstatement or extension thereof is given, as provided by this section.  After being given notice of any such order of suspension, it shall be unlawful for any person to continue to operate his business under any such suspended license, permit or duplicate copy thereof, and in the event any such person shall continue or threaten to continue such unlawful operations after having received proper notice of the suspension of his license, permit or duplicate copy thereof, upon complaint of the Tax Commission such person shall be enjoined from further operating or conducting such unlawful business pending final hearing by the Tax Commission.  In all cases where injunction proceedings are brought under this article, the Commission shall not be required to furnish bond, and where notice of suspension of any license, permit or duplicate copy thereof has been given in accordance with the provisions of this section, no further notice shall be required before the issuance of a temporary restraining order.

Laws 1965, c. 414, § 2.

§68213.  Notice to taxpayer on final determination of tax liability when security on file  Forfeiture of bond and collection of amount due.

Where, as security for the payment of any state tax, the taxpayer has filed with the Tax Commission a bond, the Tax Commission shall, as soon as the tax has been finally determined to be due and payable, notify the taxpayer and his surety or sureties of such fact by sending to each of them, addressed to their respective post office addresses last known to the Tax Commission, a letter by registered or certified mail with return receipt requested.

If, within thirty (30) days after the mailing of such notice the amount due remains unpaid, the bond posted shall be forfeited and the Tax Commission shall proceed to collect the amount due thereunder, together with any penalties and costs incident thereto. It shall not be necessary to make the delinquent taxpayer a party to any suit that may be brought against his surety or sureties.

Laws 1965, c. 414, § 2.

§68214.  Release of property from lien  Execution and recording.

The Oklahoma Tax Commission may release any property from the lien of any warrant, certificate, judgment, or levy procured by it; provided, payment shall be made to the Tax Commission of such sum as it shall deem adequate consideration for such release, or a deposit shall be made with the Tax Commission of such security as it shall deem adequate to secure the payment of any debt evidenced by any such warrant, certificate, judgment, or levy, the lien of which is sought to be released.  Provided further, however, the Tax Commission shall issue such releases without the payment of any consideration in cases where it determines that its warrant, certificate or judgment is clouding the title of such property by reason of error in the description of properties or similarity of names.  Such release shall be filed in the office of the county clerk in which the lien is filed or same shall be recorded in any office in which conveyances of real estate may be recorded.  Such release may be filed in the appropriate office of the county clerk by the taxpayer or by the Tax Commission.  If such release is filed by the Tax Commission, the Tax Commission shall collect the filing fee, as authorized by statute, along with the other consideration for the release.  The Tax Commission may file the release in the appropriate office of the county clerk by electronic means.  Upon collection of the filing fees, the Tax Commission shall transmit the revenue to the State Treasurer to be deposited in the Oklahoma Tax Commission Fund.  The revenue from the fees collected shall be remitted monthly by the Tax Commission to the appropriate county treasurers to be deposited in the appropriate fund of the county clerk's department.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1986, c. 218, § 6, emerg. eff. June 9, 1986; Laws 1993, c. 146, § 7; Laws 2003, c. 472, § 4.

§68215.  Collection of taxes, penalties, in same manner as personal debt.

(a) The taxes, fees, interest, and penalties imposed or levied by any State tax law, or by this article, from the time the same shall become due, may be collected in the same manner as a personal debt of the taxpayer to the State of Oklahoma, recoverable in any court of competent jurisdiction in any action in the name of the State of Oklahoma, on relation of the Oklahoma Tax Commission.  Such suit may be maintained and prosecuted, and all proceedings taken, to the same effect and extent as for the enforcement of a right of action for debt.  All provisional remedies available in such actions shall be, and are hereby made, available to the State of Oklahoma in the enforcement of the payment of any state tax.

(b) The proceeds of any judgment or order obtained hereunder shall be paid to the Tax Commission.

Laws 1965, c. 414, § 2.

§68-216.  Extension of time for filing return.

The Tax Commission, whenever in its judgment good cause exists and pursuant to written request, may grant a reasonable extension for the filing of any return required under any state tax law.  The Tax Commission shall keep a record of every extension granted with the reason therefor.  Except in the case of corporation income or franchise tax returns, if franchise tax returns are filed at the same time as the corporate income tax return, the time for filing any return may not extend in the aggregate later than one-half (1/2) the period of time for which any such return is filed under the particular state tax law involved nor may any such extension extend the date on which any payment of a state tax is due.  An extension not to exceed seven (7) months for the filing of corporation income or franchise tax returns, if franchise tax returns are filed at the same time as the corporate income tax return, shall be allowed.  Any extension granted for the corporate income tax return shall be deemed to cover the filing of a franchise tax return if a taxpayer elects to file the franchise tax return at the same time as the corporate income tax return.  An extension shall not extend the date for payment of the state income or franchise tax due.  In case an extension is granted, the taxpayer may file a tentative return on or before the date when the return is required by any state tax law showing the estimated amount of tax for the period covered by the return and may pay the estimated tax or the first installment thereof at the time of filing such tentative return and no interest or penalty shall attach or be payable on sums so paid in due course.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1983, c. 275, § 5, emerg. eff. June 24, 1983; Laws 1997, c. 249, § 1, eff. Sept. 1, 1998.

§68-216.1.  Repealed by Laws 1999, c. 390, § 16, emerg. eff. June 8, 1999.

§68-216.2.  Tax amnesty program.

For the purpose of encouraging the voluntary disclosure and payment of taxes owed to this state, the Oklahoma Tax Commission is hereby authorized and directed to establish a tax amnesty program during which penalties and one-half interest due on delinquent taxes assessed by the Tax Commission and imposed pursuant to the provisions of Title 68 of the Oklahoma Statutes and the Oklahoma Alcoholic Beverage Control Act shall be waived, except as provided herein.  The amnesty program shall not include any penalties or interest that may have been assessed pursuant to the Ad Valorem Tax Code or the Motor Vehicle Excise Tax Code or penalties or interest assessed by an agency other than the Tax Commission.  A taxpayer shall be entitled to a waiver of penalty and one-half interest due on taxes which are delinquent prior to August 15, 2002, if the taxpayer voluntarily files delinquent tax returns and pays the taxes and remaining interest due during the amnesty period.  The amnesty period shall extend from August 15, 2002, through November 15, 2002.  The waiver of penalties and one-half interest shall apply to:

1.  The under-reporting of tax liabilities;

2.  The nonpayment of taxes; and

3.  The nonreporting of tax liabilities.

The Tax Commission shall promulgate rules detailing the terms and other conditions of this program.

The Tax Commission is authorized to expend necessary available funds to publicly advertise this program and shall be exempt from the provisions of Section 85.7 of Title 74 for the purpose of implementing this section.

Added by Laws 2002, c. 458, § 3, eff. July 1, 2002.

§68-217.  Interest and penalties.

A.  If any amount of tax imposed or levied by any state tax law, or any part of such amount, is not paid before such tax becomes delinquent, there shall be collected on the total delinquent tax interest at the rate of one and one-quarter percent (1 1/4%) per month from the date of the delinquency until paid.

B.  Interest upon any amount of state tax determined as a deficiency, under the provisions of Section 221 of this title, shall be assessed at the same time as the deficiency and shall be paid upon notice and demand of the Oklahoma Tax Commission at the rate of one and one-quarter percent (1 1/4%) per month from the date prescribed in the state tax law levying such tax for the payment thereof to the date the deficiency is assessed.

C.  If any tax due under state sales, use, tourism, mixed beverage gross receipts, or motor fuel tax laws, or any part thereof, is not paid within fifteen (15) days after such tax becomes delinquent a penalty of ten percent (10%) on the total amount of tax due and delinquent shall be added thereto, collected and paid.  However, the Tax Commission shall not collect the penalty assessed if the taxpayer remits the tax within thirty (30) days of the mailing of a proposed assessment or voluntarily pays the tax upon the filing of an amended return.

D.  If any tax due under any state tax law other than those specified in subsection C of this section, or any part thereof, is not paid within thirty (30) days after such tax becomes delinquent a penalty of ten percent (10%) on the total amount of tax due and delinquent shall be added thereto, collected and paid.  However, the Tax Commission shall not collect the penalty assessed if the taxpayer remits the tax and interest within sixty (60) days of the mailing of a proposed assessment or voluntarily pays the tax upon the filing of an amended return.

E.  If any part of any deficiency, arbitrary or jeopardy assessment made by the Tax Commission is based upon or occasioned by the taxpayer's negligence or by the failure or refusal of any taxpayer to file with the Tax Commission any report or return, as required by this title, or by any state tax law, within ten (10) days after a written demand for such report or return has been served upon any taxpayer by the Tax Commission by letter, the Tax Commission may assess and collect, as a penalty, twenty-five percent (25%) of the amount of the assessment.  For purposes of this subsection, "negligence" shall mean the consistent understatement of income, consistent understatement of receipts or a system of recordkeeping by the taxpayer that consistently results in an inaccurate reporting of tax liability.

F.  If any part of any deficiency is due to fraud with intent to evade tax, then fifty percent (50%) of the total amount of the deficiency, in addition to such deficiency, including interest as herein provided, shall be added, collected and paid.

G.  All penalties or interest imposed by this title, or any state tax law, shall be recoverable by the Tax Commission as a part of the tax with respect to which they are imposed, the penalties bearing interest as provided in this section for the tax, and all penalties and interest shall be apportioned as provided for the apportionment of the tax on which such penalties or interest are collected.

H.  Whenever an income tax refund is not paid to the taxpayer within ninety (90) days after the return is filed or due, whichever is later, with all documents as required by the Tax Commission, entitling the taxpayer to a refund, then the Tax Commission shall pay interest on the refund, at the same rate specified for interest on delinquent tax payments.  The payment of interest on refunds provided for by this section shall apply to tax year 1987 and subsequent tax years.  The Tax Commission shall not be required to pay interest on an income tax refund which is applied, in whole or in part, to a prior year tax liability pursuant to Section 2385.17 of this title or upon an income tax refund applied, in whole or in part, to satisfy a debt owed to the Internal Revenue Service of the United States or to a state agency, including the Oklahoma Tax Commission, as provided by Section 205.2 of this title.

For tax returns filed after January 1, 2004, whenever an income tax refund is not paid to the taxpayer within the following number of days after the income tax return is filed with all documents as required by the Tax Commission or after the income tax return is due, whichever is later, entitling the taxpayer to a refund, then the Tax Commission shall pay interest on the refund at the same rate specified for interest on delinquent tax payments:

1.  For returns filed electronically, thirty (30) days; and

2.  For all other returns, one hundred fifty (150) days.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1983, c. 13, § 1, emerg. eff. March 23, 1983; Laws 1988, c. 87, § 1, operative July 1, 1988; Laws 1988, c. 204, § 9, operative July 1, 1988; Laws 1989, c. 249, § 9, eff. July 1, 1989; Laws 1990, c. 339, § 12, eff. July 1, 1990; Laws 1991, c. 342, § 8, emerg. eff. June 15, 1991; Laws 1993, c. 146, § 8; Laws 1998, c. 385, § 2, eff. Nov. 1, 1998; Laws 2003, c. 472, § 5; Laws 2004, c. 535, § 1, eff. Nov. 1, 2004.

§68218.  Remittance for taxes  Dishonored checks.

A.  All remittances of taxes and fees under any state tax law or this Code, shall be made payable to the Oklahoma Tax Commission, at Oklahoma City, Oklahoma, by bank draft, check, cashier's check, money order, money, or nationally recognized credit or debit card.  The Tax Commission shall issue its receipt for cash or money payment to the taxpayer.  If payment is made by a credit or debit card, the Oklahoma Tax Commission may add an amount equal to the amount of the service charge incurred, not to exceed four percent (4%) of the amount of such payment as a service charge for the acceptance of such card.  For purposes of this paragraph, "nationally recognized credit or debit card" means any instrument or device, whether known as a credit card, credit plate, charge plate, debit card, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining goods, services or anything of value on credit which is accepted by over one thousand merchants in this state.  The Oklahoma Tax Commission shall determine which nationally recognized cards will be accepted.  However, the Oklahoma Tax Commission must ensure that no loss of state revenue will occur by the use of such card.  The Oklahoma Tax Commission shall promulgate rules to allow for the orderly implementation of payment by credit or debit cards.

B.  No remittance other than cash shall be final discharge of liability due the Tax Commission unless and until it shall have been paid in cash.  All money collected shall be deposited with the State Treasurer to be distributed as provided by the state tax law under which the tax was levied.

C.  There shall be assessed, in addition to any other penalties provided for by law, an administrative service fee of Twentyfive Dollars ($25.00) for each check returned to the Tax Commission or any agent thereof by reason of the refusal of the bank upon which such check was drawn to honor the same.  However, the fee provided in this subsection shall not be assessed for any check returned because of "insufficient funds" unless the check has been presented to the bank two times and payment declined by the bank.

D.  Upon the return of any check by reason of the refusal of the bank upon which such check was drawn to honor the same, the Tax Commission may file a bogus check complaint with the appropriate district attorney who shall refer the complaint to the Bogus Check Restitution Program established by Section 111 of Title 22 of the Oklahoma Statutes.  Funds collected through the program after collection of the fee authorized by Section 114 of Title 22 of the Oklahoma Statutes for deposit in the Bogus Check Restitution Program Fund in the county treasury shall be transmitted to the Tax Commission and credited to the tax liability for which the returned check was drawn and to the administrative service fee provided by this section.

E.  Any remittances for registration fees, license plates or decals or excise taxes as required by the provisions of the Oklahoma Vehicle License and Registration Act and Sections 2101 through 2110 of this title may be paid by a nationally recognized credit card pursuant to the provisions of Section 1144 of Title 47 of the Oklahoma Statutes.

Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965; Laws 1968, c. 50, § 1, emerg. eff. March 18, 1968; Laws 1985, c. 179, § 69, operative July 1, 1985; Laws 1985, c. 356, § 3, emerg. eff. July 30, 1985; Laws 1986, c. 218, § 7, emerg. eff. June 9, 1986; Laws 1989, c. 284, § 4, emerg. eff. May 22, 1989; Laws 1991, c. 75, § 2, eff. Sept. 1, 1991; Laws 1993, c. 146, § 9.

§68-218.1.  False or bogus check - Penalties.

A.  Any person who shall knowingly give a false or bogus check, as defined in this section, of a value less than Five Hundred Dollars ($500.00) in payment or remittance of any taxes, fees, penalties, or interest levied pursuant to any state tax law shall be, upon conviction, guilty of a misdemeanor punishable by a fine not to exceed One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a term of not more than one (1) year, or by both such fine and imprisonment.  If the value of the false or bogus check referred to in this subsection is Five Hundred Dollars ($500.00) or more, such person shall be, upon conviction, guilty of a felony punishable by a fine not to exceed Five Thousand Dollars ($5,000.00) or by imprisonment in the State Penitentiary for a term of not more than ten (10) years or by both such fine and imprisonment.

B.  Any person who shall knowingly give two or more false or bogus checks, the total sum of which is Five Hundred Dollars ($500.00) or more, even though each separate instrument is written for less than Five Hundred Dollars ($500.00), in payment or remittance of any taxes, fees, penalties, or interest levied pursuant to any state tax law shall be, upon conviction, guilty of a felony punishable by a fine not to exceed Five Thousand Dollars ($5,000.00) or by imprisonment in the State Penitentiary for a term of not more than ten (10) years, or by both such fine and imprisonment.

C.  For purposes of this section, the term "false or bogus check or checks" shall include any check or order which is not honored on account of insufficient funds of the maker to pay same, or because the check or order was drawn on a closed account or on a nonexistent account.  The making, drawing, uttering or delivering of a check or order, the payment of which is refused by the drawee, shall be prima facie evidence of the knowledge of insufficient funds, a closed account, or a nonexistent account with such bank or other depository drawee.  Said term shall not include any check or order not honored on account of insufficient funds if the maker or drawer shall pay the drawee thereof the amount due within five (5) days from the date the same is presented for payment nor any check or order that is not presented for payment within thirty (30) days after same is delivered and accepted.

Added by Laws 1986, c. 218, § 8, emerg. eff. June 9, 1986.  Amended by Laws 1997, c. 133, § 551, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 401, eff. July 1, 1999; Laws 2001, c. 437, § 32, eff. July 1, 2001.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 551 from July 1, 1998, to July 1, 1999.

§68-219.  Compounding, settlement or compromise of controversies, judicial approval in certain cases.

The Oklahoma Tax Commission is authorized to enter into an agreement to compound, settle or compromise any controversy relating to taxes collectible by the Tax Commission, or any admitted or established tax liability as to any tax collectible under any State Law in the following cases:

(1)  In cases of controversy arising over the amount of tax due, or,

(2)  In case of inability to pay, resulting from insolvency of the taxpayer.

In any case where the amount of any tax liability which has been admitted or established exceeds Ten Thousand Dollars ($10,000.00), no agreement to compound, settle or compromise such tax liability shall be effective until the settlement thereof shall have been approved by judgment of one of the judges of the district court of Oklahoma County, after a full hearing thereon.

Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965; Laws 2005, c. 362, § 1, eff. Nov. 1, 2005.

§68-219.1.  Abatement of tax liability and interest and penalties accruing thereto - Settlement agreement - Considerations.

A.  In accordance with the provisions of the amendment to Section 5 of Article X of the Oklahoma Constitution as set forth in Senate Joint Resolution No. 32 of the 2nd Session of the 48th Oklahoma Legislature, the Oklahoma Tax Commission is hereby authorized to abate all or any portion of tax liability and interest and penalties accruing thereto, pursuant to a settlement agreement entered into with a taxpayer, if the Tax Commission finds, by clear and convincing evidence, that:

1.  Collection of the tax liability and interest and penalties accruing thereto would reasonably result in the taxpayer declaring bankruptcy;

2.  The tax is uncollectible due to insolvency of the taxpayer resulting from factors beyond the control of the taxpayer or for other similar cause beyond the control of the taxpayer;

3.  The tax liability is attributable to actions of a person other than the taxpayer and it would be inequitable to hold the taxpayer liable for the tax liability; or

4.  In cases of nonpayment of trust fund taxes, the taxes were not collected by the taxpayer from its customer and the taxpayer had a good faith belief that collection of the taxes was not required.

B.  The Tax Commission may consider the following circumstances, in addition to any other aggravating or mitigating circumstances, in determining whether or not to enter into an agreement pursuant to the provisions of this section:

1.  Whether the taxpayer has made efforts in good faith to comply with the tax laws of this state;

2.  Whether the taxpayer has benefited from nonpayment of the tax; and

3.  Involvement of the taxpayer in economic activity from which the tax liability originated.

C.  All agreements entered into pursuant to the provisions of this section shall provide for the collection of all or a portion of the tax liability if at all possible, and in all cases collection of the tax liability shall take precedence over collection of interest and penalties.

D.  Any abatement of tax liability authorized by this section shall only be granted by a unanimous vote of the members of the Tax Commission.  The decision of the members of the Tax Commission in denying the abatement of any tax liability pursuant to this section shall be final and no right of appeal to any court may be taken from such decision.

E.  In any case where the amount of tax liability to be abated pursuant to an agreement entered into pursuant to the provisions of this section exceeds Ten Thousand Dollars ($10,000.00), the agreement shall not become effective until it shall have been approved by one of the judges of the district court of Oklahoma County, after a full hearing thereon.  Such judge shall be assigned to the matter by the chief judge on a rotating basis.

F.  The provisions of this section shall not be construed to grant any legal right to any taxpayer for the abatement of any tax liability.  A decision to grant abatement of tax liability pursuant to the provisions of this section shall be a discretionary act within the authority of the members of the Tax Commission.

G.  No appointed or elected official shall be eligible to seek relief pursuant to any of the provisions of this section.

H.  The Tax Commission shall promulgate rules to implement the provisions of this section.

Added by Laws 2002, c. 162, § 1, emerg. eff. April 30, 2002.  Amended by Laws 2005, c. 362, § 2, eff. Nov. 1, 2005.

§68-220.  Waiver or remission of interest or penalties.

A.  The interest or penalty or any portion thereof ordinarily accruing by reason of a taxpayer's failure to file a report or return or failure to file a report or return in the correct form as required by any state tax law or by this Code or to pay a state tax within the statutory period allowed for its payment may be waived or remitted by the Oklahoma Tax Commission or its designee provided the taxpayer's failure to file a report or return or to pay the tax is satisfactorily explained to the Tax Commission or such designee, or provided such failure has resulted from a mistake by the taxpayer of either the law or the facts subjecting him to such tax, or inability to pay such interest or penalty resulting from insolvency.

B.  The waiver or remission of all or any part of any such interest or penalties in excess of Ten Thousand Dollars ($10,000.00) shall not become effective unless approved by one of the judges of the district court of Oklahoma County after a full hearing thereon.

The application for the approval of such waiver or remission shall be filed in the office of the court clerk of the court at least twenty (20) days prior to the entry of the order of the judge finally approving or disapproving the waiver or remission.  The order so entered shall be a final order of the district court of the county.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1989, c. 249, § 10, eff. July 1, 1989; Laws 1993, c. 146, § 10; Laws 1997, c. 294, § 9, eff. July 1, 1997; Laws 2005, c. 362, § 3, eff. Nov. 1, 2005.

§68-221.  Reports or returns by taxpayer.

A.  If any taxpayer shall fail to make any report or return as required by any state tax law, the Oklahoma Tax Commission, from any information in its possession or obtainable by it, may determine the correct amount of tax for the taxable period.  If a report or return has been filed, the Tax Commission shall examine such report or return and make such audit or investigation as it may deem necessary.  If, in cases where no report or return has been filed, the Tax Commission determines that there is a tax due for the taxable period, or if, in cases where a report or return has been filed, the Tax Commission shall determine that the tax disclosed by such report or return is less than the tax disclosed by its examination, it shall in writing propose the assessment of taxes or additional taxes, as the case may be, and shall mail a copy of the proposed assessment to the taxpayer at the taxpayer's lastknown address.  Proposed assessments made in the name of the "Oklahoma Tax Commission" by its authorized agents shall be considered as the action of the Tax Commission.

B.  Any assessment, correction or adjustment made as a result of an office audit shall be presumed to be the result of an audit of the report or return only, and such office audit shall not be deemed a verification of any item in the report or return unless the item shall have been made the subject of a hearing before the Tax Commission, and the correctness and amount of such item determined at such hearing; and such office audit shall not preclude the Tax Commission from subsequently making further adjustment, correction or assessment as a result of a field audit of the books and records of the taxpayer, wherever located, or upon disclosures from any source other than the return.  In cases where no report or return has been filed, the assessment of the tax on any information available shall in no event preclude the assessment at any time on subsequently disclosed information.

C.  Within sixty (60) days after the mailing of the aforesaid proposed assessment, the taxpayer may file with the Tax Commission a written protest under oath, signed by the taxpayer or the taxpayer's duly authorized agent, setting out therein:

1.  A statement of the amount of deficiency as determined by the Tax Commission, the nature of the tax and the amount thereof in controversy;

2.  A clear and concise assignment of each error alleged to have been committed by the Tax Commission;

3.  The argument and legal authority upon which each assignment of error is made; provided, that the applicant shall not be bound or restricted in such hearing, or on appeal, to the arguments and legal authorities contained and cited in the application;

4.  A statement of relief sought by the taxpayer; and

5.  A verification by the taxpayer or the taxpayer's duly authorized agent that the statements and facts contained therein are true.

D.  If in such written protest the taxpayer shall request an oral hearing, the Tax Commission shall grant such hearing, and shall, by written notice, advise the taxpayer of a date, which shall not be less than ten (10) days from the date of mailing of such written notice, when such taxpayer may appear before the Tax Commission and present arguments and evidence, oral or written, in support of the protest.  Hearings shall be held as soon as practicable.  In the event an oral hearing is not requested, the Tax Commission shall proceed without further notice to examine into the merits of the protest and enter an order in accordance with its findings.  Upon request of any taxpayer and upon proper showing that the principle of law involved in the assessment of any tax is already pending before the courts for judicial determination, the taxpayer, upon agreement to abide by the decision of the court, may pay the tax so assessed under protest and such protest shall be resolved in accordance with the agreement to abide.

E.  If the taxpayer fails to file a written protest within the sixty-day period herein provided for or within the period as extended by the Tax Commission, or if the taxpayer fails to file the notice required by Section 226 of this title within thirty (30) days from the date of mailing of an assessment, then the proposed assessment, without further action of the Tax Commission, shall become final and absolute.  A taxpayer who fails to file a protest to an assessment of taxes within the time period prescribed by this section may, within one (1) year of the date the assessment becomes final, request the Tax Commission to adjust or abate the assessment if the taxpayer can demonstrate, by a preponderance of the evidence, that the assessment or some portion thereof is clearly erroneous.  If the Tax Commission determines that the proper showing has been made, the assessment or portion thereof determined to be clearly erroneous shall be deemed not to have become final and absolute.  No hearing to adjust or abate a clearly erroneous assessment may be granted after the Tax Commission's denial of such a request.  An order of the Tax Commission denying a taxpayer's request to adjust or abate an assessment alleged to be clearly erroneous is not an appealable order under Section 225 of this title.  No proceeding instituted by the Tax Commission to collect a tax liability may be stayed because of a request made by a taxpayer to adjust or abate an assessment alleged to be clearly erroneous.

F.  The Tax Commission may in its discretion extend the time for filing a protest for any period of time not to exceed an additional ninety (90) days.  Any extension granted shall not extend the period of time within which the notice required by Section 226 of this title may be filed.

G.  Within a reasonable time after the hearing herein provided for, the Tax Commission shall make and enter an order in writing in which it shall set forth the disposition made of the protest and a copy of such order shall forthwith be mailed to the taxpayer.  The order shall contain findings of fact and conclusions of law.  After removing the identity of the taxpayer, the Tax Commission shall make the order available for public inspection and shall publish those orders the Tax Commission deems to be of precedential value.  The taxpayer may within the time and in the manner provided for by Section 225 of this title, appeal to the Supreme Court, but in the event the taxpayer fails to so proceed, the order shall within thirty (30) days from the date a certified copy thereof is mailed to the taxpayer, become final.  The provisions of Section 226 of this title shall not apply where a proposed assessment or an assessment of taxes has been permitted to become final.

H.  In all instances where the proposed assessment or the assessment of taxes or additional taxes has been permitted to become final, a certified copy of the assessment may be filed in the office of the county clerk of any county in this state, and upon being so filed, the county clerk shall enter same upon the judgment docket in the same manner as provided for in connection with judgments of district courts.  When an assessment is so filed and docketed, it shall have the same force and be subject to the same law as a judgment of the district court, and accordingly it shall constitute a lien on any real estate of the taxpayer located in the county wherein filed; and execution may issue and proceedings in aid of execution may be had the same as on judgments of district courts.  Such lien is hereby released and extinguished upon the payment of such assessment, or, except as otherwise provided herein, upon the expiration of ten (10) years after the date upon which the assessment was filed in the office of the county clerk; provided, the Tax Commission may, prior to the release and extinguishment of such lien, refile the assessment one time in the office of the county clerk.  An assessment so refiled shall continue the lien until payment of the assessment, or upon the expiration of ten (10) years after the date upon which the assessment was refiled in the office of the county clerk.  The remedies provided in this subsection shall be in addition to other remedies provided by law.  All active liens evidenced by an assessment filed with a county clerk's office prior to November 1, 1989, shall be released and extinguished if the assessment is not refiled prior to November 1, 2001.

I.  In order to make more definite the intention of the Legislature in connection with the applicability or lack of applicability of the refund provisions of the tax statutes to those treating with proposed assessments and assessments that have become final, the Legislature being cognizant of the fact that such intent has been questioned, it is declared to be the intent of the Legislature that the refund provisions shall be without application to taxes where the amount thereof has been determined by an assessment, other than an assessment designated as an "office audit", that has become final.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1987, c. 236, § 199, emerg. eff. July 20, 1987; Laws 1989, c. 249, § 11, eff. July 1, 1989; Laws 1999, c. 407, § 1, eff. Nov. 1, 1999; Laws 2002, c. 458, § 1, eff. July 1, 2002.

§68-221.1.  Date of postmark deemed to be date of delivery or of payment.

A.  For any return, claim, statement, or other document required to be filed or any payment required to be made within a prescribed period or on or before a prescribed date under authority of any provision of a tax law of this state, the date of the postmark stamped on the cover in which the return, claim, statement, or other document or payment is mailed shall be deemed to be the date of delivery or the date of payment, as the case may be.

B.  The provisions of this section shall apply only if:

1.  The postmark date falls within the prescribed period or on or before the prescribed date for filing, including any extension, of the return, claim, statement, or other document or for making payment, including any extension granted for making such payment; and

2.  The return, claim, statement, or other document or payment was, within the prescribed period or on or before the prescribed date for filing, deposited in the mail in the United States in an envelope or other appropriate wrapper, postage prepaid, properly addressed to the Oklahoma Tax Commission, agency, officer, or office with which the return, claim, statement, or other document is required to be filed, or to which the payment is required to be made.

C.  The provisions of this section shall apply in the case of postmarks not made by the United States Postal Service only and to the extent provided by rules or regulations prescribed by the Tax Commission.

D.  For purposes of this section, if any return, claim, statement, or other document or payment, is sent by United States registered mail, the registration shall be prima facie evidence that the return, claim, statement, or other document was delivered to the Tax Commission, agency, officer, or office to which addressed, and the date of registration shall be deemed the postmark date.  The Tax Commission is authorized to provide by rules or regulations the extent to which the foregoing provisions of this subsection with respect to prima facie evidence of delivery and the postmark date shall apply to certified mail.

E.  The provisions of this section shall not apply with respect to the filing of a document in, or the making of payment to, any court, or to currency or other medium of payment unless actually received and accounted for, or returns, claims, statements or other documents or payments which are required under any provision of a tax law or rules of this state to be delivered by any method other than by mailing.

F.  Any reference in this section to the United States mail shall be treated as including a reference to any designated delivery service, and any reference in this section to a postmark by the United States Postal Service shall be treated as including a reference to any date recorded or marked as described in this subsection by a designated delivery service.  For purposes of this section, the term "designated delivery service" means a delivery service provided by a trade or business if the service is designated by a rule of the Tax Commission for purposes of this section.  The Tax Commission may designate a delivery service under the preceding sentence only if the Tax Commission determines that the service is available to the general public, is at least as timely and reliable on a regular basis as the United States mail, records electronically to its data base kept in the regular course of its business or marks on the cover in which any item referred to in this section is to be delivered, the date on which the item was given to the service for delivery, and meets all other criteria prescribed by the Tax Commission.  The Tax Commission may provide a rule similar to the rule stated in the first sentence of this subsection with respect to any service provided by a designated delivery service which is substantially equivalent to United States registered or certified mail.

Added by Laws 1999, c. 293, § 25, eff. Nov. 1, 1999.

§68222.  Procedure on default of taxpayer in enumerated matters.

(a) If any taxpayer shall fail or refuse to make any report or return as required by any state tax law, or shall fail or refuse to permit an examination of its books, records or papers, or to appear and answer questions within the scope of such investigation relating to any state tax, the Tax Commission may apply to the district court of the county wherein the taxpayer resides, or to any judge thereof, for an order requiring such taxpayer to make such report or return, or requiring the taxpayer, his agents or employees, to appear to answer such questions or permit such examination; and the court, or any Judge thereof, shall thereupon issue an order, upon such reasonable notice as shall be prescribed thereon, to be served upon said taxpayer or the agent of such taxpayer directing it to appear and testify and to produce such books, records and papers as may be required.

(b) Any person, or any member of any firm or association, failing to comply with such order, shall be guilty of contempt, and shall be punished as provided by law in cases of contempt; and the district court of the county in which such person resides shall have jurisdiction of contempt cases arising under this Section.

Laws 1965, c. 414, § 2.

§68-223.  Limitation of time for assessment of taxes - Extension agreements - False or fraudulent or failure to file report or return.

A.  No assessment of any tax levied under the provisions of any state tax law except as provided in this section, shall be made after the expiration of three (3) years from the date the return was required to be filed or the date the return was filed, whichever period expires the later, and no proceedings by tax warrant or in court without the previous assessment for the collection of such tax shall be begun after the expiration of such period.  No assessment shall be required if a report or return, signed by the taxpayer, was filed and the liability evidenced by the report or return has not been paid.  If the assessment has been made within the limitation period set forth in this subsection, the tax may be collected by tax warrant or court proceeding, but only if the tax warrant is issued or the proceeding begun within ten (10) years after the assessment of the tax has become final.

B.  Where before the expiration of the time prescribed in subsection A of this section for the assessment of the tax, both the Tax Commission and the taxpayer have consented in writing to its assessment after such time, the tax may be assessed at any time prior to the expiration of the period agreed upon, and the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.  In those instances where the time to file a claim for a refund has not expired at the date the extension agreement is entered into, the entering into such an agreement shall automatically extend the period in which a refund may be allowed or a claim for a refund may be filed to the final date of such agreement.

C.  In the case of either a false or a fraudulent report or return, or failure to file a report or return, as required under any state tax law, the Tax Commission is authorized to compute, determine and assess the estimated amount of tax due from any information in its possession, or a proceeding in court may be begun for the collection of such tax without assessment at any time.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1996, c. 34, § 1, emerg. eff. April 8, 1996; Laws 1999, c. 168, § 1, eff. Nov. 1, 1999.

§68224.  Declaration of termination of taxable period and acceleration of assessment.

(a) If the Tax Commission, notwithstanding that a tax return or report, or the tax with respect thereto, may not yet be due, and whether prior to or after the close of the taxable period, believes that:

(1) The tax liability of any person, who has a bond on file with the Tax Commission to indemnify the state for the payment of any state tax, has accrued in excess of the amount of the bond, or

(2) A taxpayer intends to depart or remove from the state, or conceal himself or any of his property subject to a lien for the payment of any state tax, or

(3) A taxpayer intends to discontinue business, or

(4) A taxpayer intends to do any other act tending to prejudice or render wholly or partially ineffectual proceedings to compute, assess or collect any state tax, the Tax Commission shall by its order declare the taxable period of any State tax terminated for such person, and shall immediately assess the tax from any information in its possession, notify the taxpayer, and demand immediate payment thereof.  In the event of any failure or refusal to pay the tax by the taxpayer upon the demand of the Tax Commission, the tax shall become delinquent and the Tax Commission shall proceed to collect the same as in other cases of delinquent tax.

(b) The order of the Tax Commission assessing the tax may be appealed from as provided in this article, or the taxpayer may furnish to the Tax Commission security that he will make any return or report thereafter required to be filed with the Tax Commission, and pay the tax with respect to the taxable period when due, as provided for by the general procedure pertaining to the tax involved. After security is approved and accepted, and such further and other security with respect to the tax or taxes covered thereby is given, as the Tax Commission shall, from time to time find necessary and require, the payment of such taxes shall not be enforced by any proceedings prior to the expiration of the time otherwise allowed for paying such taxes.

(c) In cases where the assessment here authorized is made prior to the close of the taxable period, and in case the taxpayer elects to pay his taxes rather than to file a bond as herein provided for, the taxpayer may pay to the Tax Commission the sum assessed, together with additions to the tax provided by law, and at the time of making such payment shall notify the Tax Commission of his intention, at the close of the taxable period to file suit for recovery as provided in this article.  Upon receipt of such notice the amount paid shall be segregated and held until the termination of thirty (30) days following the close of the taxable period for which levied; and if within such period, namely within thirty (30) days following the close of the taxable period, taxpayer files suit for recovery, the fund so segregated shall be further held pending the final determination of such suit.

Laws 1965, c. 414, § 2.

§68-225.  Appeals.

A.  Any taxpayer aggrieved by any order, ruling, or finding of the Oklahoma Tax Commission directly affecting the taxpayer or aggrieved by a final order of the Tax Commission issued pursuant to subsection G of Section 221 of this title may appeal therefrom directly to the Supreme Court of Oklahoma.

B.  Within thirty (30) days after the date of mailing to the taxpayer of the order, ruling, or finding complained of, the taxpayer desiring to appeal shall:

1.  File a petition in error in the office of the Clerk of the Supreme Court; and

2.  Request that the Tax Commission prepare for filing with the Supreme Court, within thirty (30) days, the record of the appeal, certified by the Secretary of the Tax Commission, and consisting of any citations, findings, judgments, motions, orders, pleadings and rulings, together with a transcript of all evidence introduced at any hearing relative thereto, or such portion of such citations, findings, judgments, motions, orders, pleadings, rulings, and evidence as the appealing parties and the Tax Commission may agree to be sufficient to present fully to the Court the questions involved.

C.  Upon request of the taxpayer, the Tax Commission shall furnish the taxpayer a copy of the proceedings had in connection with the matter complained of.

D.  If the appeal is from an order of the Tax Commission assessing a tax or an additional tax, a penalty, or interest, the Tax Commission, within thirty (30) days from the date of the filing of the petition in error, may request the Court to order the taxpayer to pay to the Tax Commission the amounts of tax, additional tax, any penalty assessed, and interest accrued through the date of the payment, as a condition precedent to the right of the taxpayer to make and prosecute an appeal, and a jurisdictional prerequisite to the Supreme Court having jurisdiction to hear and determine the appeal.  If, upon a final determination of the appeal the order assessing a tax, penalty, or interest is reversed or modified and it is determined that the tax or part thereof was erroneously or illegally assessed, the amounts paid by the taxpayer, together with the interest thereon at the rate of three percent (3%) per annum, shall be refunded to the taxpayer by the Tax Commission.

E.  If the appeal is from an order of the Tax Commission or a district court denying a refund of taxes previously paid and if upon final determination of the appeal, the order denying the refund is reversed or modified, the taxes previously paid, together with interest thereon from the date of the filing of the petition in error at the rate of three percent (3%) per annum, shall be refunded to the taxpayer by the Tax Commission.

F.  Such refunds and interest thereon shall be paid by the Tax Commission out of monies in the Tax Commission clearing account from subsequent collections from the same source as the original tax assessment, provided that in the event there are insufficient funds for refunds from subsequent collections from the same source, the refund shall be paid by the Tax Commission from monies appropriated by the Legislature to the special refund reserve account for such purposes as hereinafter provided.  There is hereby created within the official depository of the State Treasury an agency special account for the Tax Commission for the purpose of making such refunds as may be required under this section, not otherwise provided.  This account shall consist of monies appropriated by the Legislature for the purpose of making refunds under this section.

G.  In lieu of the cash payment provided for in subsection D of this section, the taxpayer may file with the Tax Commission, pursuant to Section 210 of this title, a bond in double the amount of the tax, additional tax, penalties and interest so assessed, conditioned that the taxpayer will faithfully and diligently prosecute such appeal to a final determination, and in the event the order of the Tax Commission be affirmed on appeal, will pay such tax, additional tax, penalties and interest, and costs so assessed against the taxpayer.  Any bond submitted pursuant to this subsection must be approved by the Tax Commission as to form and amount and accepted within the time prescribed by the Court.

H.  If the appeal be from an order, judgment, finding, or ruling of the Tax Commission other than one assessing a tax and from which a right of appeal is not otherwise specifically provided for in this article the Uniform Tax Procedure Code, any aggrieved taxpayer may appeal from that order, judgment, finding, or ruling as provided in this section and may supersede the effect of such order, judgment, ruling, or finding by filing with the Tax Commission a bond in an amount fixed by the Tax Commission payable to the State of Oklahoma conditioned that the appeal will faithfully and diligently be prosecuted to a final determination, and in the event the order, judgment, ruling, or finding of the Tax Commission be affirmed on appeal, that such person will immediately conform thereto.

I.  This section shall be construed to provide to the taxpayer a legal remedy by action at law in any case where a tax, or the method of collection or enforcement thereof, or any order, ruling, finding, or judgment of the Tax Commission is complained of, or is sought to be enjoined in any action in any court of this state or the United States of America.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1978, c. 211, § 1, emerg. eff. April 19, 1978; Laws 1989, c. 249, § 12, eff. July 1, 1989; Laws 1991, c. 342, § 9, emerg. eff. June 15, 1991; Laws 1994, c. 278, § 7, eff. Sept. 1, 1994; Laws 1998, c. 385, § 3, eff. Nov. 1, 1998; Laws 1999, c. 293, § 26, eff. Nov. 1, 1999; Laws 2000, c. 314, § 5, eff. July 1, 2000; Laws 2002, c. 458, § 2, eff. July 1, 2002.

§68226.  Action to recover taxes as additional remedy to aggrieved taxpayer.

(a)  In addition to the right to a protest of a proposed assessment as authorized by Section 221 of this title, a right of action is hereby created to afford a remedy to a taxpayer aggrieved by the provisions of this article or of any other state tax law, or who resists the collection of or the enforcement of the rules or regulations of the Tax Commission relating to the collection of any state tax; however, such remedy shall be limited as prescribed by subsection (c) of this section.

(b)  Within thirty (30) days from the date of mailing to the taxpayer of an assessment for taxes or additional taxes pursuant to Section 221 of this title by the Tax Commission, any such taxpayer shall pay the tax to the Tax Commission, and at the time of making such payment shall give notice to the Tax Commission of his intention to file suit for recovery of such tax.  The taxpayer shall not be required to file suit within such thirtyday period in order to prosecute an action as authorized by this section; however, failure to file such suit within one (1) year from the date of mailing of the assessment shall result in the assessment becoming final and absolute.  If the taxpayer prevails the Tax Commission shall, by cash voucher drawn by the Tax Commission upon its official depository clearing account or special refund reserve account with the State Treasurer, refund to the taxpayer the amount of tax determined not to be due pursuant to the final judgment of the court having jurisdiction, together with interest on such amount at the rate  applicable to money judgments in civil cases from the date of payment by the taxpayer to the date of the refund by the Tax Commission.  The refunds paid shall be payable as provided in Section 225(d).  If the taxpayer prevails and the court determines that the position of the Tax Commission in the proceeding was not substantially justified, the court shall award the taxpayer a judgment for reasonable attorney fees, reasonable expenses of expert witnesses in connection with the proceeding and reasonable costs of any study, analysis, engineering report, test or project which is found by the court to be necessary for the preparation of the taxpayer's case.

(c)  This section shall afford a legal remedy and right of action in any state or federal court having jurisdiction of the parties and the subject matter.  It shall be construed to provide a legal remedy in the state or federal courts by action at law only in cases where the taxes complained of are claimed to be an unlawful burden on interstate commerce, or the collection thereof violative of any Congressional Act or provision of the Federal Constitution, or in cases where jurisdiction is vested in any of the Courts of the United States.  In all actions brought hereunder service of process upon the Chairman of the Tax Commission shall be sufficient service, and the Tax Commission shall be the sole, necessary and proper party defendant in any such suit, and the State Treasurer shall not be a necessary or proper party thereto.

(d)  Upon request of any taxpayer and upon proper showing that the principle of law involved in the assessment of any tax is already pending before the courts for judicial determination, the taxpayer, upon agreement to abide by the decision of the court, may pay the tax so assessed under protest, but need not file a suit.

Laws 1965, c. 414, § 2; Laws 1978, c. 211, § 2, emerg. eff. April 19, 1978; Laws 1989, c. 249, § 13, eff. July 1, 1989; Laws 1990, c. 339, § 16, emerg. eff. May 31, 1990.

§68227.  Erroneous payments  Claims for refund  Demand for hearing.

(a)  Any taxpayer who has paid to the State of Oklahoma, through error of fact, or computation, or misinterpretation of law, any tax collected by the Tax Commission may, as hereinafter provided, be refunded the amount of such tax so erroneously paid, without interest.

(b)  Any taxpayer who has so paid any such tax may, within three (3) years from the date of payment thereof file with the Tax Commission a verified claim for refund of such tax so erroneously paid.  The Tax Commission may accept an amended sales tax, withholding tax or other report or return as a verified claim for refund if the amended report or return establishes a liability less than the original report or return previously filed.

(c)  Said claim so filed with the Tax Commission, except for an amended report or return, shall specify the name of the taxpayer, the time when and period for which said tax was paid, the nature and kind of tax so paid, the amount of the tax which said taxpayer claimed was erroneously paid, the grounds upon which a refund is sought, and such other information or data relative to such payment as may be necessary to an adjustment thereof by the Tax Commission.  It shall be the duty of the Commission to determine what amount of refund, if any, is due as soon as practicable after such claim has been filed and advise the taxpayer about the correctness of his claim and the claim for refund shall be approved or denied by written notice to the taxpayer.

(d)  If the claim for refund is denied, the taxpayer may file a demand for hearing with the Commission.  The demand for hearing must be filed on or before the thirtieth day after the date the notice of denial was mailed.  If the taxpayer fails to file a demand for hearing, the claim for refund shall be barred.

(e)  Upon the taxpayer's timely filing of a demand for hearing, the Commission shall set a date for hearing upon the claim for refund which date shall not be later than sixty (60) days from the date the demand for hearing was mailed.  The taxpayer shall be notified of the time and place of the hearing.  The hearing may be held after the sixtyday period provided by this subsection upon agreement of the taxpayer.

(f)  The provisions of this section shall not apply:  (1) to refunds of income tax erroneously paid, refunds of which tax shall be payable out of the income tax adjustment fund as provided by law; (2) to estate tax because the payment of such tax is covered by an order of the Tax Commission and the estate and interested parties are given notice that Commission's position and computation of the tax will become final unless they protest and resist the payment thereof as provided by statute; nor, (3) in any case where the tax was paid after an assessment thereof was made by the Tax Commission which assessment became final under the law.

Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965; Laws 1978, c. 211, § 3, emerg. eff. April 19, 1978; Laws 1989, c. 249, § 14, eff. July 1, 1989; Laws 1993, c. 146, § 11.

§68-227.1.  Illegal or invalid state tax laws - Process for obtaining refund of amounts paid.

A.  Notwithstanding the provisions of any state tax law relating to or providing for the refund of taxes erroneously paid, no taxpayer shall be entitled to nor be allowed any refund of taxes, penalties or interest paid pursuant to a state tax law subsequently determined by a final decision of a court of competent jurisdiction to be illegal or invalid under the Constitution or laws of this state or of the United States, unless such taxpayer shall have timely availed himself or herself of the remedies and procedures provided by Section 207, 221, 226 or 815 of Title 68 of the Oklahoma Statutes to protest or challenge such tax, or, where the remedies provided by such sections are unavailable because the tax has not yet been assessed or proposed against such taxpayer, such taxpayer shall have brought an action for declaratory judgment in the district court to declare such tax or tax law illegal or invalid.

B.  The provisions of this section shall apply to all state taxes, and shall also apply to the refund of any tax imposed by any municipality or county of this state where, under applicable law, such tax is collected by the Oklahoma Tax Commission.

Added by Laws 1994, c. 278, § 36, eff. Sept. 1, 1994.

§68228.  Hearings on claims for refunds.

(a) If, upon the hearing as required by Section 227 of this title, the Tax Commission finds that such tax was erroneously paid through mistake of fact, or computation or misinterpretation of law, it shall enter its written order allowing said claim for refund, which refund may be paid to the taxpayer as provided by law, or credited against any taxes due or to become due by the taxpayer as the case may be; otherwise, the Tax Commission shall deny said claim.  The taxpayer shall have the right of appeal to the Supreme Court from a decision of the Commission denying said claim for refund as provided in Section 225 of this article.

(b) Any order entered by the Tax Commission, disallowing a claim for refund, shall become final within thirtyone (31) days from the date it is entered, unless an appeal is prosecuted therefrom, in which event said order shall not become final until the appeal shall have been determined.  In the event the Tax Commission allows said claim for refund, it shall pay the claimant the amount of refund, so allowed out of funds in the official depository clearing account of the Tax Commission, derived from collections in said fund from the same source from which the overpayment occurred; and an appropriation of so much of said fund as is necessary to pay said claims for refund erroneously paid or collected is hereby made; provided, that in the case of refunds due hereunder to taxpayers who are required to remit taxes to the Tax Commission on a monthly or quarterly basis, the Commission may, in lieu of a refund of the tax erroneously paid, credit the account of the taxpayer for such amount.

Laws 1965, c. 414, § 2; Laws 1978, c. 211, § 4, emerg. eff. April 19, 1978.

§68-228.1.  Payment of refunds.

Except as otherwise provided by law, claims for refunds which are required to be paid by the Oklahoma Tax Commission shall be paid from funds in the official depository clearing account of the Tax Commission, derived from collections from the same source from which the overpayment occurred.  Provided, in the case of refunds due to taxpayers who are required to remit taxes to the Tax Commission on a monthly or quarterly basis, the Tax Commission may, in lieu of such refund, credit the account of the taxpayer for such amount.

Added by Laws 1999, c. 390, § 4, emerg. eff. June 8, 1999.

§68229.  Refunds  Interest.

In case of any judgment rendered under any provision of law for the filing of a suit and recovery of taxes erroneously paid, in which judgment interest is allowed the taxpayer, said interest may be paid from the appropriation herein made where there is no other provision of law for paying same.

Laws 1965 C. 414, Sec. 2.

Laws 1965, c. 414, § 2.

§68-230.  Certificate of indebtedness to state - Recording and indexing - Lien status.

The Oklahoma Tax Commission may issue to the county clerk of any county of the state a certificate certifying that the person therein named is indebted to the state for a specified state tax in the amount stated.  The county clerk shall immediately record and index such certificate using the name of the delinquent taxpayer, the amount certified as being due, a short name of the tax, and the date and time of the filing for record.  Such recording shall have the same force and effect as a judgment and shall constitute and be evidence and notice of the state's lien upon the title to any interest in any real property of the taxpayer named in such certificate.  Such lien shall be in addition to any and all other liens existing in favor of the state to secure the payment of such unpaid tax, penalty, interest and costs, and such lien shall be paramount and superior to all other liens of whatsoever kind or character attaching to any of said property subsequent to the date of such recording and shall be in addition to any lien provided by Section 234 of this title.  Such lien is hereby released and extinguished upon the payment of the tax, penalty, interest and costs, or, except as otherwise provided herein, upon the expiration of ten (10) years after the date upon which such certificate was recorded and indexed by the county clerk; provided, the Tax Commission may, prior to the release and extinguishment of such lien, reissue the certificate of indebtedness to the county clerk.  A certificate so reissued shall continue the lien until payment of the tax, penalty, interest and costs, or upon the expiration of ten (10) years after the date upon which the certificate was re-recorded and indexed by the county clerk.  All active liens evidenced by a certificate of indebtedness filed with a county clerk's office prior to November 1, 1989, shall be released and extinguished if the certificate of indebtedness is not refiled prior to November 1, 2001.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1979, c. 148, § 2, eff. Oct. 1, 1979; Laws 1992, c. 66, § 1, eff. July 1, 1992; Laws 1999, c. 407, § 2, eff. Nov. 1, 1999; Laws 2001, c. 358, § 9, eff. July 1, 2001.

§68-231.  Warrant for sale of property to pay delinquent taxes, interest and penalties - Recording and indexing - Lien status - Execution - Costs and expenses.

A.  If any tax, imposed or levied by any state tax law, or any portion of such tax, is not paid before the same becomes delinquent, the Oklahoma Tax Commission may immediately issue a warrant under its official seal.  A tax warrant directed to the sheriff of any county of the state shall command the sheriff to levy upon and sell without any appraisement or valuation any real or personal property of the taxpayer found within the county for the payment of the delinquent tax, interest and penalties, and the cost of executing the warrant, and to return such warrant to the Tax Commission, and to pay to it any monies collected by virtue thereof, by a time to be therein specified, not more than sixty (60) days from the date of the warrant.

B.  The Tax Commission shall, immediately upon issuance of the warrant, file with the county clerk of the county for which the warrant was issued a copy thereof, and thereupon the county clerk shall record and index such warrant in the same manner as judgments using the name of the taxpayer named in the warrant, a short name for the tax, the amount of the tax or portion thereof, and interest and penalties for which the warrant was issued, and the date and time when such copy was filed.  The Tax Commission may file the warrant in the appropriate office of the county clerk by electronic means.  The filing of the warrant in the office of the county clerk of the county, shall constitute and be evidence and notice of the state's lien upon any interest in any real property of the taxpayer against whom such warrant is issued, until such tax, penalty and interest accruing thereon is paid.  Such lien shall be in addition to any and all other liens existing in favor of the state to secure the payment of the unpaid tax, penalty, interest and costs, and such lien shall be paramount and superior to all other liens of whatsoever kind or character, attaching to any of said property subsequent to the date and time of such filing and shall be in addition to any lien provided by Section 234 of this title.  The Tax Commission shall, immediately upon issuance of the warrant, mail, by regular mail, a copy of the warrant to the last-known address of the delinquent taxpayer.  Such lien is hereby released and extinguished upon the payment of such tax, penalty, interest and costs, or, except as otherwise provided herein, upon the expiration of ten (10) years after the date upon which the warrant was filed with the county clerk; provided, the Tax Commission may, prior to the release and extinguishment of such lien, refile the warrant in the office of the county clerk.  A warrant so refiled shall continue the lien until payment of the tax, penalty, interest and costs, or upon the expiration of ten (10) years after the date upon which the warrant was refiled and indexed by the county clerk.  All active liens evidenced by a warrant filed with a county clerk's office prior to November 1, 1989, shall be released and extinguished if the warrant is not refiled prior to November 1, 2001.

C.  Except as otherwise provided in subsection D of this section, the Tax Commission shall forward the filed warrant to the sheriff of the county in which the warrant was filed.  Upon receipt of the warrant, such sheriff shall thereupon proceed to execute the tax warrant in the same manner prescribed by law for executions against property upon judgment of a court of record; and such sheriff shall execute and deliver to the purchaser a bill of sale or deed, as the case may be.

D.  The Tax Commission shall not direct or forward to the sheriff of any county any tax warrant issued pursuant to collection by the Tax Commission.  The Tax Commission shall promulgate rules pertaining to tax warrants issued under this section.

E.  The Tax Commission may levy upon and sell without any appraisement or valuation any real or personal property of any taxpayer identified by a filed tax warrant.  The Tax Commission may execute the tax warrant in the same manner prescribed by law for executions against property upon judgment of a court of record and may execute and deliver to the purchaser a bill of sale or deed, as the case may be.

F.  Any purchaser, other than the State of Oklahoma, shall be entitled, upon application to the court having jurisdiction of the property, to have confirmation, the procedure for which shall be the same as is now provided for the confirmation of a sale of property under execution, of such sale prior to the issuance of a bill of sale or deed.  The State of Oklahoma shall be authorized to make bids at any such sale to the amount of tax, penalty and costs accrued.  In the event such bid is successful, the sheriff shall issue proper muniment of title to the Tax Commission which shall hold such title for the use and benefit of the State of Oklahoma; and any taxpayer, or transferee of such taxpayer, shall have the right, at any time within one (1) year from the date of such sale, to redeem such property, upon the payment of all taxes, penalties and costs accrued to the date of redemption.  Such applicant shall not be entitled to a credit upon such taxes, penalties and costs, by reason of revenue that might have accrued to the State of Oklahoma or other purchaser under sale, prior to such redemption.  After the expiration of the period of redemption herein provided, the Tax Commission acting for the State of Oklahoma may sell such property at public auction, upon giving thirty (30) days' notice, published in a newspaper of general circulation in the county where such property is located, to the highest and best bidder for cash; and upon a sale had thereof, or when a redemption is made, the Tax Commission, for and on behalf of the State of Oklahoma, shall issue its bill of sale or quit claim deed, as the case may be, to the successful bidder or to the redemptioner.  Such muniment of title shall be executed by the Tax Commission, and attested by its secretary, with the seal of the Tax Commission affixed.  The sheriff shall be entitled to the same fee for services in executing the warrant, as the sheriff would be entitled to receive if he or she were executing an execution issued by the court clerk of the county upon a judgment of a court of record.

G.  If any sheriff shall refuse or neglect to levy upon and sell any real or personal property of any taxpayer as directed by any warrant issued by the Tax Commission, or shall refuse or neglect, on demand, to pay over to the Tax Commission, its agents or attorneys, all monies collected or received under any warrant issued by the Tax Commission, at any time after collecting or receiving the same, such sheriff or other officer shall, upon motion of the Tax Commission in court, and after thirty (30) days' notice thereof, in writing, be amerced in the amount for which any such warrant was issued by the Tax Commission, together with all penalties and costs and with an additional penalty of ten percent (10%) thereon, to and for the use of the State of Oklahoma.  Every surety of any sheriff or officer shall be made a party to the judgment rendered as aforesaid against the sheriff or other officer.

H.  The Tax Commission may expend funds from the Oklahoma Tax Commission Fund in the State Treasury to reimburse the sheriff for travel and administrative costs actually and necessarily incurred while performing duties required by this section.  Such costs shall be assessed against the delinquent taxpayer, shall be added to the amount necessary to satisfy the tax warrant, and upon collection thereof shall be deposited in the Oklahoma Tax Commission Fund.

I.  A tax warrant issued and filed under authority of this section shall:

1.  Constitute and be evidence and notice of the state's lien upon real property; and

2.  Not be subject to the provisions of any dormancy statute which would limit the enforceability, effect or operation of the lien, except as otherwise provided in this section.

J.  After July 1, 1993, the Tax Commission shall not issue any certificates of indebtedness pursuant to the provisions of Section 230 of this title.

K.  When a tax warrant has been issued and filed as provided in this section, the Tax Commission shall have all of the remedies and may take all of the proceedings thereon for the collection thereof which may be had or taken upon a judgment of the district court.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1979, c. 148, § 3, eff. Oct. 1, 1979; Laws 1985, c. 356, § 4, emerg. eff. July 30, 1985; Laws 1986, c. 269, § 19, operative July 1, 1986; Laws 1990, c. 339, § 14, emerg. eff. May 31, 1990; Laws 1992, c. 66, § 2, eff. July 1, 1992; Laws 1993, c. 28, § 1, emerg. eff. March 30, 1993; Laws 1993, c. 146, § 12; Laws 1999, c. 407, § 3, eff. Nov. 1, 1999; Laws 2001, c. 358, § 10, eff. July 1, 2001; Laws 2003, c. 472, § 6.

NOTE:  Laws 1993, c. 14, § 1 repealed by Laws 1993, c. 146, § 29.

§68231.1.  Additional penalty for failure to pay delinquent taxes.

An additional penalty of Fifteen Dollars ($15.00) or an amount equal to ten percent (10%), but not to exceed Two Hundred Dollars ($200.00), of the total amount of tax, penalty and interest as stated on the face of a tax warrant, unless the actual liability at the date of issuance of the warrant is determined to be a lesser amount, whichever amount is greater, is hereby imposed upon each tax debtor who neglects, refuses or fails to pay delinquent taxes.  The additional penalty shall be added to and become a part of the total tax debt due the state and may be collected in the same manner as provided by law for collection of delinquent taxes.  Provided, however, the penalty imposed pursuant to this section shall not be assessed or collected more than once for the execution of a tax warrant in each county.

Upon collection of the additional penalty imposed herein, the Oklahoma Tax Commission shall transmit the revenue to the State Treasurer to be deposited in the Oklahoma Tax Commission Fund.  The revenue from the additional penalty collected by the sheriff shall be apportioned by the Oklahoma Tax Commission to the various county treasurers to be deposited in the appropriate fund of the county sheriff's department to be used by such department to increase efforts to locate tax debtors and their property, to execute upon tax warrants, and to collect delinquent taxes.  The revenue from the additional penalty collected by the Oklahoma Tax Commission shall be apportioned to the Oklahoma Tax Commission Fund to be used by the Oklahoma Tax Commission to enhance its efforts to collect delinquent taxes.  The additional penalty is imposed as a fee for the  collection of delinquent taxes by the sheriff, undersheriff, deputy sheriff or Tax Commission.  The penalty is in addition to the reimbursement of actual and necessary travel and costs authorized in Section 231 of this title and any other fees which may be allowed by the district court.

Added by Laws 1986, c. 218, § 9, operative July 1, 1986.  Amended by Laws 1990, c. 339, § 15, emerg. eff. May 31, 1990; Laws 1992, c. 66, § 3, eff. July 1, 1992; Laws 1998, c. 385, § 4, eff. Nov. 1, 1998.

§68231.2.  Attachment of assets of delinquent taxpayer.

Upon a final determination by a court of competent jurisdiction that a tax levied or collected by the state is delinquent, the Oklahoma Tax Commission may issue an order attaching the assets, up to the amount of tax liability, of any bank accounts maintained within this state by the delinquent taxpayer.  The Tax Commission shall mail a certified copy of the attachment order to the banks in which the accounts are maintained. Upon receipt of such order the banks shall be liable to the Tax Commission in an amount equal to any attached funds released from the accounts without the written permission of the Tax Commission.  The Tax Commission may release funds from the accounts to effectuate payment of the tax liability or to protect the interests of the state and shall release the account within thirty (30) days of full payment of the tax liability.

Added by Laws 1985, c. 356, § 9, emerg. eff. July 30, 1985.

§68-231.3.  Recovery of fees and costs by Tax Commission.

The Tax Commission shall be entitled to recover from the taxpayer named in the warrant any fees or costs charged to the Tax Commission by the county clerk for the filing of any tax lien or tax warrant against the taxpayer.  The Tax Commission shall also be entitled to recover or offset the filing fees or costs previously paid to the county clerk for the filing of a tax lien or tax warrant upon the withdrawal of a tax warrant or lien by the Tax Commission, or upon the filing of a release issued by the Tax Commission for no consideration after a determination by the Tax Commission that the lien or warrant is clouding the title of property by reason of an error in the description of such property or by reason of similarity of names.

Added by Laws 1994, c. 221, § 3, eff. Sept. 1, 1994.

§68232.  Injunction proceedings.

When any reports required under any state tax law have not been filed or may be insufficient to furnish all the information required by the Tax Commission, or when the taxes imposed by any state tax law have not been paid, the Tax Commission may institute, in the name of the State of Oklahoma upon relation of the Tax Commission, any necessary action or proceedings to enjoin such person, firm, or corporation from continuing operations until such reports have been filed or taxes paid as required, and in all proper cases, including but not limited to cases in which the evidence establishes that a taxpayer has repeatedly failed to collect and remit sales or withholding taxes, injunction shall be issued without a bond being required from the state.  After an action to enjoin the operation of any person, firm or corporation has been instituted by the Tax Commission a payout agreement under which the delinquent taxpayer is to make periodic payments toward the satisfaction of the tax debt may only be entered into upon the specific request or motion of the Tax Commission.  Upon a proper showing in any such action that the claim of the state for taxes is in danger of being lost or rendered uncollectible by reason of the mismanagement, dissipation or concealment of the property by the taxpayer and a request is made for the appointment of a receiver to manage the property of the taxpayer, a receiver shall be appointed.

Amended by Laws 1985, c. 356, § 5, emerg. eff. July 30, 1985.

§68233.  Municipalities  Procedure when taxes delinquent.

(a) In case any city, town, county, or other political subdivision of the state shall fail or refuse to pay in whole or in part any tax when due under the provisions of any state tax law, the Tax Commission shall issue a tax warrant for the amount of tax due, and the sheriff shall serve such warrant on the county treasurer. From the date of such service, the said tax, penalties and interest shall be a lien on all ad valorem tax penalties collected by said treasurer for and on account of any such city, town, county, or other political subdivision of the state until the amount of all such delinquent tax, penalties and interest is paid; and the county treasurer is hereby directed and required to remit the amount of all such ad valorem tax penalties, when collected by him, to the Tax Commission until the amount due the State of Oklahoma on such delinquent tax is paid; provided that such lien shall not attach to the property to which such penalties so collected are attributable.

(b) The State of Oklahoma shall have the right, on the relation of the Tax Commission, to sue any such city, town, county, or other political subdivision for any such tax in any court of competent jurisdiction, and if judgment is rendered in favor of the state in such suit it shall be collected and paid as provided by law for the collection of judgments against cities, towns, counties, or other political subdivisions of the state.

Laws 1965, c. 414, § 2.

§68-234.  Lien for unpaid taxes, interest and penalties.

A.  All taxes, interest and penalties imposed by the provisions of Section 201 et seq. of this title, or any state tax law, are hereby declared to constitute a lien in favor of the state upon all franchises, property, and rights to property, whether real or personal, then belonging to or thereafter acquired by the person owing the tax, whether such property is employed by such person in the prosecution of business, or is in the hands of an assignee, trustee or receiver for the benefit of creditors, from the date the taxes are due and payable under the provisions of the state tax laws levying such taxes.  The lien shall be in addition to any lien accrued by the filing of a tax warrant or tax certificate as provided by Sections 230 and 231 of this title.  The lien shall be prior, superior and paramount to all other liens, claims, or encumbrances on the property of whatsoever kind or character, except those of any bona fide mortgagee, pledgee, judgment creditor, or purchaser, whose right shall have attached prior to the date of the filing and indexing in the office of the county clerk in the county in which the property is located, of the notice of the lien of the state under a tax certificate as provided by Section 230 of this title, or under a tax warrant as provided by Section 231 of this title, and who have filed or recorded the mortgages and conveyances in the office of the county clerk of the county in which the property is located.  Such taxes, penalties and interest shall at all times, constitute a prior, superior and paramount claim as against the claims of unsecured creditors.  The lien of the state shall continue until the amount of the tax and penalty due and owing, and interest subsequently accruing thereon, is paid, or, except as otherwise provided herein, upon the expiration of ten (10) years after the date of the filing and indexing in the office of the county clerk in the county in which the property is located, of the notice of the lien of the state under a tax certificate as provided by Section 230 of this title, or under a tax warrant as provided by Section 231 of this title; provided, the Oklahoma Tax Commission may, prior to the expiration of the ten-year period provided for herein, refile the notice of the lien with the county clerk.  A notice so refiled shall continue the lien until payment of the tax, penalty, interest and costs, or upon the expiration of ten (10) years after the date upon which the notice was refiled.  All active liens evidenced by a notice of lien filed with a county clerk's office prior to November 1, 1989, shall be released and extinguished if the notice of lien is not refiled prior to November 1, 2001.

B.  In any action affecting the title to real estate or the ownership or right to possession of personal property, the State of Oklahoma may be made a party defendant, for the purpose of determining its lien upon the property involved therein only in cases where notice of the lien of the state has been filed and indexed as provided in Sections 230 and 231 of this title.  In any such action, service of summons upon the Oklahoma Tax Commission, by serving any member thereof, shall be sufficient service and binding upon the State of Oklahoma.  In all such actions or suits, the complaint or pleading shall include the name and address of the taxpayer whose liability created the lien and the identifying number evidencing the lien.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1979, c. 148, § 4, eff. Oct. 1, 1979; Laws 1997, c. 294, § 10, eff. July 1, 1997; Laws 1999, c. 407, § 4, eff. Nov. 1, 1999; Laws 2001, c. 358, § 11, eff. July 1, 2001.

§68235.  Fiduciaries  Final accounts.

(a) No final account of any fiduciary shall be allowed by any probate court of the state, unless such account shows, and the judge of said court finds, that all taxes imposed by the provisions of any state tax law which have become payable, have been paid, and that all taxes which may become due are secured by bond, deposit or otherwise.  The certificate of the Tax Commission shall be conclusive as to the payment of any tax, to the extent of said certificate.

(b) For the purpose of facilitating the settlement and distribution of the estates held by fiduciaries, the Tax Commission may, subject to the approval of the court having jurisdiction of any such estate, or as provided by Section 219 of this Code, agree upon the amount of taxes, at any time due or to become due, from such fiduciaries, under the provisions of any state tax law, and payment, in accordance with such agreement, shall be in full satisfaction of all taxes to which the agreement relates.

Laws 1965, c. 414, § 2.

§68236.  Agents, accountants, attorneys or other persons representing taxpayers before Commission.

The Tax Commission may prescribe rules and regulations governing the recognition of agents, accountants, attorneys, or other persons representing taxpayers before the Tax Commission, and may require that such person, before being recognized as representatives of taxpayers, shall make a proper showing that they are of good character and in good repute and are possessed of the necessary qualifications to enable them to render such taxpayers valuable services, and are otherwise competent to advise and assist such taxpayers in the preparation of reports, returns or cases to be filed with or heard before the Tax Commission.  The Tax Commission may, after due notice and an opportunity for hearing, suspend and disbar from further practice before the Tax Commission any such person, agent, accountant or attorney shown to be incompetent or disreputable or who refuses to comply with the said rules and regulations, or who shall, with intent to defraud, in any manner willfully and knowingly deceive, mislead, or threaten any taxpayer or prospective client by words, circular, letter, or by advertisement, or who shall advise a taxpayer to file a fraudulent or false report or return, or who shall prepare a false or fraudulent report or return in any particular whatsoever, or who shall assist, aid or abet any taxpayer in concealing any information pertaining to said taxpayer's books, records, reports or returns, or who shall delay proceedings of the Tax Commission to assist a taxpayer in disposing of or concealing property upon which a levy could be made for the collection of taxes accrued, or who shall be in default in payment of taxes or filing reports or returns under any state tax law.

Laws 1965, c. 414, § 2.

§68237.  Taxes imposed by other States.

The courts of this state shall recognize and enforce liability for taxes lawfully imposed by other states which extend a like comity to this state.

Laws 1965, c. 414, § 2.

§68238.  Conduct of business or activities without license or permit.

Any person, association, or corporation required to obtain a license or permit by any state tax law, or by other law which the Tax Commission is required to enforce, who shall, without obtaining such license or permit, conduct the business or carry on the activities required to be licensed, shall be guilty, upon conviction, of a misdemeanor and shall be punished by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00), or shall be punished by imprisonment in the county jail for not more than one (1) year; and, upon complaint of the Tax Commission shall be enjoined from further operating or conducting such business until such license or permit has been procured.

The venue for prosecutions arising pursuant to the provisions of this section shall be in the district court of any county in which such business activities are transacted.

Amended by Laws 1984, c. 220, § 2, operative July 1, 1984.

§68-238.1.  State license - Collection of income taxes - Notification - Definitions.

A.  It is the intent of the Legislature that the provisions of this section operate to provide for the collection of income taxes due to the State of Oklahoma by persons holding state licenses in a manner that will maximize flexibility for licensees to pay any such taxes due while minimizing disruption to operations of licensing entities.  It is the further intent of the Legislature that the Oklahoma Tax Commission allow at least six (6) months notice to licensees pursuant to the provisions of subsection C of this section prior to notification of noncompliance to a licensing entity.

B.  Each licensing entity shall, on a date that allows the Tax Commission to comply with the notice provisions of subsection A of this section, provide to the Tax Commission a list of all its licensees and such identifying information as may be required by the Tax Commission.  Such list and information shall be used by the Tax Commission exclusively for the purpose of collection of income taxes due to the State of Oklahoma.  The provisions of any laws making application information confidential shall not apply with respect to information supplied to the Tax Commission pursuant to the provisions of this section; provided, such information shall be subject to the provisions of Section 205 of Title 68 of the Oklahoma Statutes.

C.  The Tax Commission shall notify any licensee who is not in compliance with the income tax laws of this state.  Such notification shall include:

1.  A statement that the licensee's license will not be renewed until the taxpayer is deemed by the Tax Commission to be in compliance with the income tax laws of this state;

2.  The reasons that the taxpayer is considered to be out of compliance with the income tax laws of this state, including a statement of the amount of any tax, penalties and interest due or a list of the tax years for which income tax returns have not been filed as required by law;

3.  An explanation of the rights of the taxpayer and the procedures which must be followed by the taxpayer in order to come into compliance with the income tax laws of this state; and

4.  Such other information as may be deemed necessary by the Tax Commission.

D.  A licensee who has entered into and is abiding by a payment agreement, or who has requested relief as an innocent spouse which is pending or has been granted, shall be deemed to be in compliance with the state income tax laws for purposes of this section.

E.  If the Tax Commission notifies a licensee who is not in compliance with the income tax laws of this state as required in this section and such licensee does not respond to such notification or fails to come into compliance with the income tax laws of this state after an assessment has been made final or after the Tax Commission determines that every reasonable effort has been made to assist the licensee to come into compliance with the income tax laws of this state, the Tax Commission, notwithstanding the provisions of Section 205 of this title, shall so notify the licensing entity, which shall not renew the licensee's license at such time as it is subject to renewal and shall notify the applicant of the reason for  nonrenewal.  If a licensee who has been previously reported by the Tax Commission to a licensing entity as being out of compliance comes into compliance, the Tax Commission shall immediately notify the licensing entity.  A licensing entity shall not be held liable for any action with respect to a state license pursuant to the provisions of this section.

F.  If the Oklahoma Bar Association receives notice that a licensed attorney is not in compliance with the income tax laws of this state as provided in this section, the Bar Association shall begin proceedings by which the attorney may be suspended pursuant to Rule Governing Disciplinary Proceedings.  If suspended, the attorney may be reinstated pursuant to reinstatement procedures as provided in the Rules Governing Disciplinary Proceedings.

G.  The Tax Commission shall promulgate rules for the implementation of the provisions of this section.

H.  As used in this section:

1.  "State license" means a license, certificate, registration, permit, approval or other similar document issued by a licensing entity granting to an individual or business a right or privilege to engage in a profession, occupation or business in this state.  "State license" does not include an inactive license issued by a licensing entity which does not grant an individual the right to engage in a profession, occupation or business in this state; and

2.  "Licensing entity" means a bureau, department, division, board, agency, commission or other entity of this state or of a municipality in this state that issues a state license.

Added by Laws 2000, c. 314, § 6, eff. July 1, 2000.  Amended by Laws 2001, c. 295, § 1, emerg. eff. May 31, 2001.

§68-238.2.  Compliance of state employees with state income tax laws - Notification - Disciplinary action.

A.  It is the intent of the Legislature that the provisions of this section operate to provide for the collection of income taxes due to the State of Oklahoma by state employees in a manner that will maximize flexibility for state employees to pay any such taxes due while minimizing disruption to operations of state agencies.  It is the further intent of the Legislature that the Oklahoma Tax Commission provide notice to state employees pursuant to the provisions of subsection C of this section and that the Tax Commission provide such notice to state employees at least six (6) months prior to notification of noncompliance to a state agency.

B.  The Office of State Finance shall, not later than August 1, 2003, and August 1 of each year thereafter, provide to the Tax Commission a list of all state employees as of the preceding July 1 and such identifying information as may be required by the Tax Commission.  Such list and information shall be used by the Tax Commission exclusively for the purpose of collection of income taxes due to the State of Oklahoma.  The provisions of any laws making information confidential shall not apply with respect to information supplied to the Tax Commission pursuant to the provisions of this section; provided, such information shall be subject to the provisions of Section 205 of Title 68 of the Oklahoma Statutes.

C.  The Tax Commission shall, not later than November 1, 2003, and November 1 of each year thereafter, notify any state employee who is not in compliance with the income tax laws of this state.  Such notification shall include:

1.  A statement that the employee will be subject to disciplinary action by the appointing authority unless the taxpayer is deemed by the Tax Commission to be in compliance with the income tax laws of this state;

2.  The reasons that the taxpayer is considered to be out of compliance with the income tax laws of this state, including a statement of the amount of any tax, penalties and interest due or a list of the tax years for which income tax returns have not been filed as required by law;

3.  An explanation of the rights of the taxpayer and the procedures which must be followed by the taxpayer in order to come into compliance with the income tax laws of this state; and

4.  Such other information as may be deemed necessary by the Tax Commission.

D.  A state employee who has entered into and is abiding by a payment agreement, or who has requested relief as an innocent spouse which is pending or has been granted, shall be deemed to be in compliance with the state income tax laws for purposes of this section.

E.  If the Tax Commission notifies a state employee who is not in compliance with the income tax laws of this state as required in this section and such state employee does not respond to such notification or fails to come into compliance with the income tax laws of this state after an assessment has been made final or after the Tax Commission determines that every reasonable effort has been made to assist the state employee to come into compliance with the income tax laws of this state, the Tax Commission, notwithstanding the provisions of Section 205 of Title 68 of the Oklahoma Statutes, shall so notify the appointing authority, which shall commence disciplinary action with respect to the state employee and shall notify the state employee of the reason for such action; provided, if a state agency receives a third notification with respect to a state employee who has failed to come into compliance with the income tax laws for the same tax year or years, such employee shall be terminated by the state agency according to the procedures provided by law.  If a state employee who has been previously reported by the Tax Commission to a state agency as being out of compliance comes into compliance, the Tax Commission shall immediately notify the appointing authority.  Neither a state agency nor an appointing authority shall be held liable for any action with respect to a state employee pursuant to the provisions of this section.

F.  The Tax Commission shall promulgate rules for the implementation of the provisions of this section.

G.  As used in this section:

1.  "State agency" means any office, department, board, commission or institution of the executive, legislative or judicial branch of state government;

2.  "Employee" or "state employee" means an appointed officer or employee of a state agency; provided, the term employee or state employee shall not include an elected official or an employee of a local governmental entity; and

3.  "Appointing authority" means the chief administrative officer of a state agency.

Added by Laws 2003, c. 376, § 1, eff. July 1, 2003.  Amended by Laws 2005, c. 479, § 4, eff. July 1, 2005.

§68239.  Continuance of business or operations after forfeiture of required bond.

Any person, association, or corporation who, after the forfeiture by the Tax Commission of any bond posted by him, shall continue or attempt to continue in the business or operations made taxable by any state tax law pursuant to which the bond was required to be posted, without having said bond reinstated or without making a new bond, shall be guilty, upon conviction, of a misdemeanor and shall be punished by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00), or shall be imprisoned in the county jail for not more than one (1) year; and, upon complaint of the Tax Commission, shall be enjoined from further operating or conducting such business until such bond has been reinstated or a new bond has been approved.

The venue for prosecutions arising pursuant to the provisions of this section shall be in the district court of any county in which such business activities are transacted.

Amended by Laws 1984, c. 220, § 3, operative July 1, 1984.

§68240.  Failure or refusal to file report or return  Penalty.

(a) Any taxpayer who, due to intentional disregard of any state tax law, but without intent to defraud, shall fail or refuse to file any report or return required to be filed pursuant to the provisions of any state tax law, or shall fail or refuse to furnish a supplemental return or other data required by the Tax Commission, shall be guilty, upon conviction, of a misdemeanor and shall be punished by a fine of not exceeding Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail for not more than one (1) year, or by both said fine and imprisonment.

(b) The venue for prosecutions arising pursuant to the provisions of this section shall be in the district court of any county in which such person resides or, if such person is not a resident of this state, any county in which such person does business or maintains an established place of business.

(c) Failure or refusal of any taxpayer to file any report or return required to be filed pursuant to the provisions of any state tax law, or failure or refusal of a taxpayer to furnish a supplemental return or other data required by the Tax Commission within thirty (30) days after notice by personal service or by registered or certified mail with return receipt requested of the due date of such report or return, shall, for the purpose of this section, be prima facie evidence of intentional disregard of state tax law.  Provided, that this subsection shall be set out in full in the notice to the taxpayer.

(d) The Tax Commission may grant additional time to the taxpayer to furnish such return or other data.  In such event, a failure of the taxpayer to furnish such return or other data within thirty (30) days from the date to which the time is extended shall, for the purpose of this article, be prima facie evidence of intentional disregard of state tax law.

Amended by Laws 1984, c. 220, § 4, operative July 1, 1984; Laws 1986, c. 218, § 10, emerg. eff. June 9, 1986.

§68-240.1.  False return or return with intent to defraud - Penalty.

A.  Any taxpayer who, with intent to defraud the state or evade the payment of any state tax, fee, interest, or penalty which shall be due pursuant to any state tax law, shall fail or refuse to file any report or return required to be filed pursuant to the provisions of any state tax law, or shall fail or refuse to furnish a supplemental return or other data required by the Tax Commission, shall be guilty, upon conviction, of a felony and shall be punished by imposition of a fine of not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00) or by imprisonment in the State Penitentiary for not less than two (2) years and not more than five (5) years, or by both such fine and imprisonment.

B.  The venue for prosecutions arising pursuant to the provisions of this section shall be in the district court of any county in which such taxpayer resides or, if such taxpayer is not a resident of this state, any county in which such taxpayer conducts business or maintains an established place of business.

C.  Failure or refusal of a taxpayer to file any report or return required to be filed pursuant to the provisions of any state law, or failure or refusal of a taxpayer to furnish a supplemental return or other data required by the Tax Commission within thirty (30) days after notice by personal service or by registered or certified mail with return receipt requested of the due date of such report or return, shall be, for purposes of this section, prima facie evidence of intent of the taxpayer to defraud the state and evade the payment of such tax.  The provisions of this subsection shall be set forth in full in such notice to the taxpayer.

D.  The Tax Commission may grant additional time to the taxpayer to furnish such return or other data.  In such event, a failure of the taxpayer to furnish such return or other data within thirty (30) days from the date to which the time is extended shall, for purposes of this section, be prima facie evidence of the intent of the taxpayer to defraud the state and evade the payment of such tax.

Added by Laws 1986, c. 218, § 11, emerg. eff. June 9, 1986.  Amended by Laws 1997, c. 133, § 552, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 402, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 552 from July 1, 1998, to July 1, 1999.

§68-241.  False or fraudulent reports, returns - Penalty - Venue.

A.  Any person required to make, render, sign or verify any report, return, statement, claim, application, or other instrument, pursuant to the provisions of this title or of any state tax law who, with intent to defeat or evade the payment of the tax, shall make a false or fraudulent return, statement, report, claim, invoice, application, or other instrument, or any person who shall aid or abet another in filing with the Tax Commission such a false or fraudulent report or statement, shall be guilty, upon conviction, of a felony and shall be punished by the imposition of a fine of not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00), or shall be imprisoned in the State Penitentiary for not less than two (2) years and not more than five (5) years, or shall be punished by both said fine and imprisonment.

B.  The venue of prosecutions arising pursuant to the provisions of this section shall be in the district court of any county where such return or report was verified.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1984, c. 220, § 5, operative July 1, 1984; Laws 1986, c. 218, § 12, emerg. eff. June 9, 1986; Laws 1997, c. 133, § 553, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 403, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 553 from July 1, 1998, to July 1, 1999.

§68242.  False entries or neglect to make entries  Penalty  Venue.

Any person, whether acting for himself or for any other person, who willfully makes any false entry or who fails to make any entry which it is his duty to make in any book, ledger, or account required by the provisions of this title or any state tax law to be kept, shall be guilty, upon conviction, of a misdemeanor and shall be punished by the imposition of a fine of not more than Five Thousand Dollars ($5,000.00) or shall be sentenced to the county jail for a term not exceeding one (1) year, or both.

The venue of all prosecutions arising pursuant to the provisions of this section shall be in the district court of the county in which such person resides, or if such person is not a resident of this state, any county in which such person does business or maintains an established place of business.

Amended by Laws 1984, c. 220, § 6, operative July 1, 1984.

§68243.  Evidence and witnesses  Penalty  Venue.

(a) Any person, or any member of any firm or association, or any official, agent, or employee of any corporation, who shall fail or refuse:

(1) to testify, or

(2) to produce any books, records, or papers which the Tax Commission shall require, or

(3) to permit the examination of the same, or

(4) to furnish any other evidence or information which the Tax Commission may require, or

(5) to answer any questions which may be put to him by the Tax Commission touching the business, property, assets, or effects of any such person, firm, association, or corporation, or the valuation thereof, or the income or profits therefrom, shall be guilty, upon conviction, of a misdemeanor and shall be punished by a fine of not more than Five Thousand Dollars ($5,000.00), or by imprisonment for not more than one (1) year in the county jail, or by both said fine and imprisonment.

(b) The venue of prosecutions arising pursuant to the provisions of this section shall be in the district court of either the county in which the person resides or maintains his place of business or in the county in which the hearing is held.

Amended by Laws 1984, c. 220, § 7, operative July 1, 1984.

§68-244.  False answers to questions or false affidavits.

Any person, or member of any firm or association, or any official, agent, or employee of any corporation, who shall knowingly make false answer to any question which may be put to him by the Tax Commission, touching the business, property, assets, or effects of any such person, firm, association, or corporation, or the valuation thereof, or the income or profits therefrom, or who shall make or present any false affidavit concerning any list, schedule, statement, report or return, or for any other purpose, filed with said Tax Commission or required to be filed by this title or by any state tax law, shall be guilty of the felony of perjury, and, upon conviction, shall be punished as provided for in Section 246 of this title.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1984, c. 220, § 8, operative July 1, 1984; Laws 1997, c. 133, § 554, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 554 from July 1, 1998, to July 1, 1999.

§68245.  Verification of reports or returns.

Reports or returns or other matter which are required by law to be verified by oath or affirmation and filed with the Tax Commission may be verified by oath or affirmation taken before a person authorized to administer oaths, or by a declaration in writing that the report or return or other matter is signed under the penalties of perjury. The fact that a report or return or other matter purports to have been signed by a person shall for all purposes be prima facie evidence that he in fact signed the report or return or other matter. Laws 1965 C. 414, Sec. 2.

Laws 1965, c. 414, § 2.

§68-246.  Penalty.

Any person who shall knowingly verify, by oath, affirmation, or declaration, any false report or false return or other matter which is false, which by statute is required to be verified by oath, affirmation, or declaration and filed with the Tax Commission, shall be guilty, upon conviction, of the felony of perjury and shall be punished by the imposition of a fine of not less than Five Hundred Dollars ($500.00) or more than Five Thousand Dollars ($5,000.00), or by imprisonment in the county jail for not less than ninety (90) days or more than one (1) year or by imprisonment in a state correctional institution for not less than ninety (90) days, or more than ten (10) years.

Added by Laws 1965, c. 414, § 2, emerg. eff. July 7, 1965.  Amended by Laws 1984, c. 220, § 9, operative July 1, 1984; Laws 1997, c. 133, § 555, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 404, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 555 from July 1, 1998, to July 1, 1999.

§68247.  Additional penalty for filing return or report containing insufficient information to determine correctness of tax liability  Purpose.

Any taxpayer who files a purported state tax return or report that does not contain sufficient information to determine the correctness of the reported tax liability and that, on its face, indicates a prima facie intent to delay or impede the administration or enforcement of any state tax law shall be subject to a penalty, in addition to any other penalty imposed by law, in the amount of Five Thousand Dollars ($5,000.00). Said penalty shall be recoverable by the Tax Commission as a part of the tax and shall be apportioned as provided for the apportionment of the tax on which such penalty is collected.

This provision is intended to impose an additional penalty on those taxpayers who do not file required tax returns or reports in processible form, make spurious constitutional claims on the face of the return or report, refuse to complete the return or report, present information that is clearly inconsistent, or declare "gold standard" or "war tax" deductions or any other similar claim with the intent not to file required tax returns or reports in a processible form.

Added by Laws 1983, c. 275, § 15, emerg. eff. June 24, 1983. Amended by Laws 1984, c. 220, § 10, operative July 1, 1984.

§68248.  Commission may require taxpayer to furnish certain information.

In addition to information required on any state tax return or report prescribed by the Oklahoma Tax Commission, upon request or demand for production of information by the Commission, or its duly authorized agent, a state taxpayer shall furnish any information deemed necessary to determine the amount of state tax liability.  Notwithstanding Section 205 of this title the Commission shall have the power to compel the production of books, records or papers of any person, firm, association, partnership, corporation or other legal entity regarding the business, property, assets or effects of any Oklahoma taxpayer which may be necessary to a determination of state tax liability of such taxpayer, including any books, records or papers necessary to obtain or verify information necessary for resolution of a protest by a taxpayer to an assessment of tax or additional tax or to the resolution of a claim for refund filed by a taxpayer.  If the information is deemed confidential or proprietary by the person, firm, association, partnership, corporation or other legal entity, no production can be compelled pending a hearing on the nature and extent of the production of privileged and confidential information.

Added by Laws 1983, c. 275, § 16, emerg. eff. June 24, 1983.  Amended by Laws 1990, c. 339, § 3, emerg. eff. May 31, 1990.

§68-249.  Tax preparers - Duties - Violations - Penalties.

A.  Any person that prepares any state tax returns or reports for an Oklahoma taxpayer, other than the employer of the preparer, for compensation, shall:

1.  Set forth the name, identifying number, and address of the preparer on the face of the prepared return or report; and

2.  Manually, or by means of a rubber stamp, mechanical device, or computer software program which includes a facsimile of the individual preparer's signature or printed name, sign and execute the prepared return or report; and

3.  Furnish the taxpayer a copy of the prepared return or report and retain a copy of same for a period of three (3) years from the date the prepared return or report was filed or required to be filed, whichever expires the later.

Upon a determination of a violation of this subsection, the preparer shall be subject to a penalty in the amount of Five Hundred Dollars ($500.00) which shall be apportioned as provided for the apportionment of the tax for which the return or report was prepared.

B.  Any person that prepares any state tax returns or reports for an Oklahoma taxpayer for compensation is hereby prohibited from endorsing or negotiating the state income tax refund check of the taxpayer.  Upon a determination by the Tax Commission that a preparer violated this subsection, a penalty in the amount of Five Hundred Dollars ($500.00) shall be assessed.  Said penalty shall be apportioned in the same manner as provided for the apportionment of the state income tax revenues.

C.  The penalties imposed pursuant to the provisions of this

section shall be in addition to any other penalties imposed by any tax laws or civil or criminal laws of this state.

Added by Laws 1983, c. 275, § 17, emerg. eff. June 24, 1893.  Amended by Laws 1984, c. 220, § 11, operative July 1, 1984; Laws 2005, c. 479, § 5, eff. July 1, 2005.

§68250.  Register of tax warrants  Establishment and maintenance - Public inspection.

The Oklahoma Tax Commission shall establish and maintain a register of tax warrants filed pursuant to the provisions of the Uniform Tax Procedure Code, Sections 201 through 260 of this title.  The Tax Commission shall establish and maintain a separate register of tax warrants filed pursuant to the provisions of subsection D of Section 231 of this title.  Said registers shall be public records which shall be open to public inspection.

Added by Laws 1985, c. 95, § 3, eff. Jan. 1, 1986.  Amended by Laws 1986, c. 55, § 1, eff. Nov. 1, 1986; Laws 1993, c. 28, § 2, emerg. eff. Mar. 30, 1993.

§68251.  Filing petitions and applications for collection of delinquent taxes by mail.

Notwithstanding the provisions of any statute or court rule to the contrary the Tax Commission may file petitions and applications in the various district courts of this state to initiate actions authorized in Section 201 et seq. of Title 68 of the Oklahoma Statutes, for collection of delinquent state taxes by mailing same to the respective court clerk of the district courts of this state. Upon receipt of such petition or application, the court clerk shall cause hearings to be set as required by law, and shall cause the necessary summons or notice to be issued and served by sheriff or mail, as set forth in the summons or notice.

§68252.  Attorney General  Duty to prosecute actions to collect certain taxes.

In addition to the obligations of state or local agencies or entities, the Attorney General shall have the duty to file and prosecute all actions to enforce the collection of sales tax, withheld income tax, or other taxes owed to the State of Oklahoma:

1.  In all necessary civil proceedings; and

2.  In all criminal cases, when the district attorney fails to file a case, within thirty (30) days after being requested to do so by the Tax Commission or other state agency.

Added by Laws 1985, c. 356, § 7, emerg. eff. July 30, 1985.

§68253.  Corporations or limited liability companies  Filing assessment for certain unpaid taxes  Liability of principal officers, managers or members.

When the Oklahoma Tax Commission files a proposed assessment against corporations or limited liability companies for unpaid sales taxes, withheld income taxes or motor fuel taxes collected pursuant to Article 5, 6 or 7 of this title, the Commission shall file such proposed assessments against the principal officers of the corporations or the managers or members personally liable for the tax.  The principal officers of any corporation shall be liable for the payment of any tax as prescribed by this section if such officers were officers of the corporation during the period of time for which the assessment was made.  Managers or members of any limited liability company shall be liable for the payment of any tax as prescribed by this section if the managers or members were specified as responsible for withholding or collection and remittance of taxes during the period of time for which the assessment was made.  If no managers or members were specified to be responsible for the duty of withholding and remittance of taxes during the period of time for which the assessment was made, then all managers and members shall be liable.

The liability of a principal officer for sales tax, withheld income tax or motor fuel tax shall be determined in accordance with the standards for determining liability for payment of federal withholding tax pursuant to the Internal Revenue Code of 1986, as amended, or regulations promulgated pursuant to such section.

Added by Laws 1985, c. 356, § 8, emerg. eff. July 30, 1985.  Amended by Laws 1989, c. 249, § 16, eff. July 1, 1989; Laws 1993, c. 366, § 27, eff. Sept. 1, 1993.

§68254.  Garnishment proceeding to collect delinquent taxes, penalties or interest.

Upon a hearing with notice the Oklahoma Tax Commission shall be entitled to proceed by garnishment to collect any delinquent tax and to collect any penalty or interest due and owing as a result of a tax delinquency.  Provided, that upon proper application under the procedures outlined herein, the court may issue an order continuing the garnishment for the collection of delinquent taxes, penalties or interest until the total amount of such delinquent taxes, penalties or interest have been collected.

Added by Laws 1985, c. 356, § 10, emerg. eff. July 30, 1985. Amended by Laws 1986, c. 218, § 13, emerg. eff. June 9, 1986.

§68-255.  Contracting with debt collection agency to collect delinquent taxes.

A.  In order to facilitate and expedite the collection of taxes more than ninety (90) days overdue from any taxpayer, the Oklahoma Tax Commission may enter into a contract with a debt collection agency doing business in the State of Oklahoma or in any other state for the collection of such delinquent taxes in addition to all other taxes accrued or accruing, including penalties and interest thereon, from the taxpayer.  The contract shall only authorize the debt collection agency to collect tax liabilities which are already established and the Commission shall not refer accounts to the debt collection agency unless the Commission has notified the taxpayer, by first class mail, of the liability and has made additional efforts to collect the debt.  In addition, the contract shall not authorize the debt collection agency to conduct audits or examine the books and records of a taxpayer in any manner.  The Tax Commission may also enter into a contract with a person doing business in the State of Oklahoma or in any other state for the purpose of identifying and locating the assets of such delinquent taxpayer.  Such contracts authorized by this section shall be subject to the provisions of the Oklahoma Central Purchasing Act.

B.  In addition to the authority provided in subsection A of this section, the Tax Commission may enter into a contract for the purpose of identifying nonresident businesses and individuals who are required by law to file and pay Oklahoma state taxes and who are presently unknown to the Tax Commission.

C.  Prior to entering into such a contract with a debt collection agency, the Tax Commission shall require that the debt collection agency file a bond in the amount of One Hundred Thousand Dollars ($100,000.00).  The bond shall be a bond from a surety company chartered or authorized to do business in this state, cash bond, certificates of deposits, certificates of savings or U.S. Treasury bonds, as the Tax Commission may deem necessary to guarantee compliance with the terms of the contract.

D.  Each contract entered into by the Tax Commission with a debt collection agency, pursuant to the provisions of this section, shall specify that fees for services rendered, reimbursements or other remuneration shall be based on the total amount of delinquent taxes, including accrued penalties and interest, which is actually collected.  No costs shall be reimbursed unless authorized in the contract.  Each contract entered into between the Tax Commission and a debt collection agency shall provide for the payment of fees for such services, reimbursements or other remuneration not in excess of twenty percent (20%) of the total amount of delinquent taxes, penalty and interest actually collected.

E.  Each contract entered into by the Tax Commission with a person for the purpose of identifying and locating assets of delinquent taxpayers shall specify the amount of money to be paid for the performance of such services.  No costs shall be reimbursed unless authorized in the contract.

F.  All such funds collected by a debt collection agency, including the fees for collection services as provided for in such contract, shall be remitted to the Tax Commission within five (5) days from the date of collection from a taxpayer.  The Tax Commission shall pay from such remitted fees the amount of fees such debt collecting agency is entitled to for services performed pursuant to the provisions of such contract.  All assets of such delinquent taxpayers which are identified and located shall be reported to the Tax Commission within five (5) days from the date of identification and location.  Forms to be used for such remittances and reports shall be prescribed by the Tax Commission.

G.  A debt collection agency entering into a contract with the Tax Commission or a person entering into a contract with the Tax Commission for asset location purposes pursuant to this section shall agree that it is receiving income from sources within this state or doing business in this state for purposes of the Oklahoma tax laws.

Added by Laws 1986, c. 218, § 14, emerg. eff. June 9, 1986.  Amended by Laws 1994, c. 385, § 2, eff. Sept. 1, 1994; Laws 1997, c. 294, § 11, eff. July 1, 1997; Laws 1998, c. 385, § 5, eff. July 1, 1998.

§68-255.1.  Repealed by Laws 1994, c. 385, § 4, eff. Sept. 1, 1994.

§68256.  Taxpayer assistance program.

The Tax Commission shall establish a taxpayer assistance program to provide information and problemsolving expertise to the general public regarding the tax laws of this state.  Said program shall include, but not be limited to, the following:

1.  The installation of tollfree telephone lines within the Commission in order to provide information and problemsolving assistance to the general public.  Such telephone lines shall provide access to Tax Commission employees who are specially trained and equipped to provide such assistance; and

2.  The preparation and distribution of publications providing information to the taxpayer regarding the tax laws of this state. Such publications shall be made available statewide; and

3.  The presentation of taxpayer education programs by specially trained Tax Commission employees throughout the state to inform the general public regarding the state tax laws and to provide problemsolving assistance to taxpayers.

Added by Laws 1986, c. 218, § 15, emerg. eff. June 9, 1986.

§68257.  Notice of changes in state tax law.

The Tax Commission shall inform taxpayers that the Tax Commission is not required to give actual notice to taxpayers of changes in any state tax law.  Such information shall be printed on all tax return or report forms prescribed by the Tax Commission and on any Tax Commission publications for general distribution as the Commission may prescribe.

Added by Laws 1986, c. 218, § 16, operative July 1, 1987.

§68-258.  Service of summons or notice in state tax proceedings.

Notwithstanding the provisions of any statute to the contrary, employees of the Tax Commission may personally serve the necessary summons or notice issued for any hearing, civil proceeding, or criminal proceeding initiated by the Tax Commission pursuant to any state tax law.  Service by the Tax Commission pursuant to this section shall have the same force and effect as if such service had been made by any other person authorized by law to perform such service.  The provisions of this section shall not authorize the execution of tax warrants by the Tax Commission.

Added by Laws 1986, c. 218, § 17, emerg. eff. June 9, 1986.  Amended by Laws 1998, c. 59, § 1, eff. Nov. 1, 1998.

§68259.  Additional penalty in criminal proceedings for violating state tax law.

An additional penalty of an amount equal to ten percent (10%) of the amount of tax, penalty and interest, alleged and determined in a criminal action to be due and delinquent, is imposed upon any person convicted of, entering a plea of guilty, or entering a plea of nolo contendere to a violation of a tax law of this state.  The additional penalty shall be added to and become a part of the total debt due the state pursuant to the tax law allegedly violated.  Upon collection of the additional penalty imposed herein, the Oklahoma Tax Commission shall transmit the revenue to the State Treasurer to be deposited in the Oklahoma Tax Commission Fund.  The revenue from the additional penalty herein shall be apportioned by the Oklahoma Tax Commission to the county treasurers for deposit to the appropriate fund of the district attorney to reimburse the district attorney for costs of prosecution of criminal actions for violations of state tax laws.

Added by Laws 1986, c. 218, § 18, operative July 1, 1986.

§68260.  Special tax enforcement unit  Staff - Violations - Criminal actions - Reports.

A.  For the purpose of insuring that taxes due and owing to the State of Oklahoma are collected, the Oklahoma Tax Commission is hereby directed to create a special tax enforcement unit, within the Commission, whose sole function shall be to determine compliance with state tax laws and to enforce such laws.  The duties of the special tax enforcement unit shall include but not be limited to the investigation for and initiation of criminal action for violations of state tax laws.

B.  The special tax enforcement unit shall be staffed at a level and in such form as may be determined by the Commission of not more than twenty-five (25) employees as the Commission may determine.

C.  The General Counsel of the Oklahoma Tax Commission shall notify the appropriate district attorney of violations of state tax laws.  The General Counsel or the district attorney may initiate criminal actions for violations of the tax laws of this state in the district court of the county in which the defendant resides or maintains a place of business.  The attorneys for the Tax Commission may prosecute such criminal actions, or may, upon the request of the district attorney, appear and assist in the prosecution of such actions initiated by the district attorney.

D.  The Tax Commission shall submit a report to the Legislature before January 31 of each year detailing the activities of the special tax enforcement unit.  Said report shall include, but is not limited to, the amount of total delinquent taxes collected.

Added by Laws 1985, c. 345, § 13, emerg. eff. July 30, 1985. Amended by Laws 1986, c. 269, § 13, operative July 1, 1986; Laws 1991, c. 274, § 9, eff. July 1, 1991.

§68261.  Data processing services  Bonds  Contracts.

The Oklahoma Tax Commission may expend funds for data processing services necessary to microfilm, record, or otherwise preserve information in the files and records of the Commission. Any nongovernmental entity contracting to provide data processing services for the Commission shall provide a surety bond in an amount set by the Commission of not less than Twentyfive Thousand Dollars ($25,000.00).  The Commission may enter into such contracts when it deems the contracts to be necessary for the performance of the duties imposed upon the Commission by law.  Any governmental or nongovernmental entity contracting with the Commission to provide data processing services shall be subject to the penalty provisions of Section 205 of Title 68 of the Oklahoma Statutes.

Added by Laws 1986, c. 269, § 11, operative July 1, 1986.

§68-262.  Audits of entities believed to owe additional taxes.

The Oklahoma Tax Commission may contract with private auditors or audit firms to audit the books of individuals, firms, or corporations which the Tax Commission believes may owe the State of Oklahoma additional tax monies.  The Tax Commission may contract and may expend monies from the Oklahoma Tax Commission Reimbursement Fund to enter into such contracts.  However, in no instance shall any such contract be paid upon a percentage basis, or on any basis whereby the compensation under the contract is dependent upon the amount of monies collected.  Any such contract containing a provision whereby the compensation is conditioned upon or measured directly or indirectly by the amount of money collected shall be void and unenforceable.  The Tax Commission may contract and may expend monies from the Oklahoma Tax Commission Reimbursement Fund in payment of a reasonable fee of the delivered funds in payment of contracts entered into with temporary service companies or professional collection agencies as necessary for the collection of delinquent taxes or other monies owed to the state.  Such payment shall not be made until the funds have been deposited with the Tax Commission.  Temporary employees or contractors hereunder shall not disclose confidential tax information except as authorized by Section 205 of this title, subject to the penalties contained therein.

Added by Laws 1986, c. 269, § 12, operative July 1, 1986.  Amended by Laws 1994, c. 385, § 3, eff. Sept. 1, 1994; Laws 1996, c. 290, § 23, eff. July 1, 1996; Laws 1998, c. 240, § 1, eff. Nov. 1, 1998.

§68263.  Attachment of sums due taxpayer from state.

A.  If any tax warrant or certificate remains outstanding and unpaid, the Tax Commission may issue an order attaching the sums due or to become due, up to the amount of the liability upon such tax warrant or certificate, upon any contract between the taxpayer named in such tax warrant or certificate and the State of Oklahoma or any department, board, institution, commission or agency thereof, for the furnishing of any services, goods, merchandise, supplies, materials or equipment for which payment is made upon claims approved by the Office of State Finance.

B.  A certified copy of the attachment order shall be delivered to the Director of State Finance and notice of such attachment shall be mailed to the taxpayer at the taxpayer's lastknown address.

C.  From and after receipt of the attachment order, the Director of State Finance shall not pay nor shall the State Treasurer issue any check or warrant for payment to the taxpayer for the sums or funds so attached without a written release from the Tax Commission.

D.  The attachment orders issued by the Tax Commission shall continue in force until released by the Tax Commission.  The Tax Commission may issue subsequent or successive attachment orders, which shall be cumulative.

E.  If the taxpayer fails within thirty (30) days after his claim upon such contract, or contracts if there are more than one, has been initially received by the Director of State Finance, or within thirty (30) days after the mailing of notice of such attachment, whichever is later, to obtain and file with the Director of State Finance a release executed by the Tax Commission, the Director of State Finance shall authorize the payment to the Tax Commission of the sums or funds attached, or so much thereof as have been certified for payment pursuant to procedures prescribed by the Director of State Finance.  Such payments to the Tax Commission shall be credited against the liability on the tax warrant or certificate, and shall constitute to the extent thereof, payment by the state, department, board, institution, commission or agency to the taxpayer upon such contract.

F.  The Tax Commission may release funds from the claims or contracts attached to effectuate payment of the liability on such tax warrant or certificate or to protect the interest of the state, and shall release the funds attached within thirty (30) days of full payment of such liability.

G.  The provisions of this section shall not apply to payroll claims of or on behalf of employees of this state.

H.  No person, firm or corporation that is delinquent in the reporting or paying of any tax due under the laws of this state shall be registered as a vendor under the provisions of Section 85.33 of Title 74 of the Oklahoma Statutes, nor included on the approved bidder lists maintained by the Purchasing Division of the Office of Public Affairs.

Added by Laws 1986, c. 301, § 30, operative July 1, 1986.

§68-264.  Contract and release of taxpayer information to certain entities - Search for nonregistered taxpayers, nonfilers and underreporting taxpayers - Confidentiality - Penalty.

A.  Notwithstanding the provisions of Section 205 of this title and Section 85.7 of Title 74 of the Oklahoma Statutes, the Oklahoma Tax Commission is authorized to enter into a contract with and release taxpayer information to entities deemed to be qualified by the Tax Commission to acquire or utilize their technology systems or information to detect non-registered taxpayers, non-filers and under-reporting taxpayers.  Functions and duties to be performed by the contracting entity may include registration, processing, and collection functions and other functions deemed necessary by the Tax Commission.

B.  Compensation shall be based on a percentage of the additional tax revenues attributable to the implementation and use of the technology systems or information.  The contract may provide for additional fixed fees for services performed under the contract to be paid from monies appropriated by the Legislature or from the additional tax revenues.

C.  The taxpayer information released to the contracting party shall be considered confidential and privileged and neither the contracting party nor its employees, shall disclose any information obtained from the records or files.  A violation of any of the provisions of this section shall constitute a misdemeanor punishable in the same manner and to the same extent as a violation of any of the provision of Section 205 of this title.

D.  The Tax Commission shall pay from the taxes collected and attributable to the utilization of the acquired technology systems the amount of fees the contracting party is entitled for services performed pursuant to the contract.

Added by Laws 2002, c. 154, § 1, emerg. eff. April 29, 2002.  Amended by Laws 2003, c. 472, § 7.

§68-270.  Certification of credit qualification - Report of credits claimed and allowed.

A.  Notwithstanding any other provisions of this section, the Oklahoma Tax Commission shall, upon request of any taxpayer or the taxpayer's authorized agent, representative or attorney, provide certification in writing of qualification for the credits in the following sections of law:

1.  Section 2357.7 of Title 68 of the Oklahoma Statutes;

2.  Section 2357.11 of Title 68 of the Oklahoma Statutes;

3.  Section 2357.32A of Title 68 of the Oklahoma Statutes;

4.  Section 2357.41 of Title 68 of the Oklahoma Statutes; and

5.  Section 2357.42 of Title 68 of the Oklahoma Statutes.

B.  On or before November 1 of each year subsequent to the effective date of this section, the Oklahoma Tax Commission shall file a report with the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the State Senate and the Director of the Office of State Finance, stating the amount of credits claimed and allowed.

Added by Laws 2005, c. 381, § 14, eff. July 1, 2005.

§68-301.  Definitions.

For purposes of Section 301 et seq. of this title:

1.  The term "cigarette" is defined to mean and include all rolled tobacco or any substitute therefor, wrapped in paper or any substitute therefor and weighing not to exceed three (3) pounds per thousand cigarettes;

2.  The term "person" is defined to mean and include any individual, company, partnership, joint venture, joint agreement, association (mutual or otherwise), limited liability company, corporation, estate, trust, business trust receiver, or trustee appointed by any state or federal court, or otherwise, syndicate, or any political subdivision of the state or combination acting as a unit, in the plural or singular number;

3.  The term "wholesaler", "distributor" and/or "jobber" is defined to mean and include a person, firm or corporation organized and existing, or doing business, primarily to sell cigarettes to, and render service to retailers in the territory such person, firm or corporation chooses to serve, and that:

a. purchases cigarettes directly from the manufacturer,

b. at least seventy-five percent (75%) of whose gross sales are made at wholesale,

c. handles goods in wholesale quantities and sells through salespersons, advertising and/or sales promotion devices,

d. carries at all times at its principal place of business a representative stock of cigarettes for sale, and

e. comes into the possession of cigarettes for the purpose of selling them to retailers or to persons outside or within the state who might resell or retail such cigarettes to consumers.

In addition to the foregoing, and irrespective of the percentage or type of sales, the term "wholesaler", "distributor" and/or "jobber" shall also include all purchasers of cigarettes making purchases directly from the manufacturer for distribution at wholesale or retail sale and this shall not affect the requirements relating to retail licenses;

4.  The term "retailer" is defined to be:

a. a person who comes into the possession of cigarettes for the purpose of selling, or who sells them at retail, or

b. a person, not coming within the classification of wholesaler, distributor and/or jobber as herein defined, having possession of more than one thousand cigarettes;

5.  The term "consumer" is defined to be a person who receives or who in any way comes into possession of cigarettes for the purpose of consuming them, giving them away, or disposing of them in a way other than by sale, barter or exchange;

6.  The term "Tax Commission" is defined to mean the Oklahoma Tax Commission;

7.  The term "sale" and/or "sales" is hereby defined to be and declared to include sales, barters, exchanges and every other manner, method and form of transferring the ownership of personal property from one person to another, and is also declared to be the use or consumption in this state in the first instance of cigarettes received from without the state or of any other cigarettes upon which the tax has not been paid.  The term "first sale" shall mean and include the first sale or distribution of cigarettes in intrastate commerce or the first use or consumption of cigarettes within this state;

8.  The term "stamp" as herein used shall mean the stamp or stamps by use of which:

a. the tax levied pursuant to the provisions of Section 301 et seq. of this title is paid,

b. the tax levied pursuant to the provisions of Section 349 of this title is paid, or

c. the payment in lieu of taxes authorized pursuant to a compact entered into by the State of Oklahoma and a federally recognized Indian tribe or nation pursuant to the provisions of subsection C of Section 346 of this title is paid;

9.  The term "drop shipment" shall mean and include any delivery of cigarettes received by any person within this state when payment for such cigarettes is made to the shipper or seller by or through a person other than the consignee;

10.  The term "distributing agent" shall mean and include every person in this state who acts as an agent of any person outside the state by receiving cigarettes in interstate commerce and storing such cigarettes subject to distribution or delivery upon order from the person outside the state to distributors, wholesale dealers and retail dealers, or to consumers.  The term "distributing agent" shall also mean and include any person who solicits or takes orders for cigarettes to be shipped in interstate commerce to a person in this state by a person residing outside of Oklahoma, the tax not having been paid on such cigarettes;

11.  The term "vending machine" shall mean and include any coin operating machine, contrivance, or device, by means of which cigarettes are sold or dispensed in their original container;

12.  The term "use" means and includes the exercise of any right or power over cigarettes incident to the ownership or possession thereof, except that it shall not include the sale of cigarettes in the regular course of business;

13.  a. The term "delivery sale" means any sale of cigarettes to a consumer in Oklahoma where either:

(1) the purchaser submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, or the Internet or other online service, or

(2) the cigarettes are delivered by use of the mails or other delivery service.

b. A sale of cigarettes which satisfies the criteria in subparagraph a of this paragraph shall be a delivery sale regardless of whether the seller is located within or outside of Oklahoma.

c. A sale of cigarettes not for personal consumption to a person who is a wholesale dealer or a retail dealer shall not be a delivery sale.

d. For purposes of this paragraph, any sale of cigarettes to an individual in Oklahoma shall be treated as a sale to a consumer unless such individual is licensed as a distributor or retailer of cigarettes by the Tax Commission;

14.  The term "delivery service" means any person, including but not limited to the United States Postal Service, that is engaged in the commercial delivery of letters, packages, or other containers;

15.  The term "manufacturer" means any person who manufactures, fabricates, assembles, processes, or labels a finished cigarette; or imports, either directly or indirectly, a finished cigarette for sale or distribution in this state;

16.  The term "mails" or "mailing" means the shipment of cigarettes through the United States Postal Service;

17.  The term "shipping container" means a container in which cigarettes are shipped in connection with a delivery sale; and

18.  The term "shipping documents" means bills of lading, airbills, or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages, or other containers.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 1988, c. 47, § 13, operative July 1, 1988; Laws 1992, c. 339, § 14, eff. Jan. 1, 1993; Laws 1993, c. 366, § 28, eff. Sept. 1, 1993; Laws 2003, c. 475, § 1, eff. Nov. 1, 2003.

§68-302.  Stamp excise tax upon sale, use, gift, possession or consumption of cigarettes.

There is hereby levied upon the sale, use, gift, possession, or consumption of cigarettes within the State of Oklahoma a tax at the rate of four (4) mills per cigarette.  Beginning November 3, 1992, the revenue resulting from the tax levied pursuant to this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the Oklahoma Building Bonds of 1992 Sinking Fund.  No part of the cigarette tax receipts derived from the increase in the cigarette tax rate shall be used in determining the amount of cigarette tax collections to be paid into the State of Oklahoma Building Bonds of 1961 Sinking Fund pursuant to the provisions of Sections 57.31 through 57.43 of Title 62 of the Oklahoma Statutes.

The tax hereby levied shall be paid only once on any cigarettes sold, used, received, possessed, or consumed in this state.  The tax shall be evidenced by stamps which shall be furnished by and purchased from the Tax Commission or by an impression of such tax by the use of a metering device when authorized by the Tax Commission as provided for in Section 301 et seq. of this title, and the stamps or impression shall be securely affixed to one end of each package in which cigarettes are contained or from which consumed.

The impact of the tax levied by the provisions of Section 301 et seq. of this title is hereby declared to be on the vendee, user, consumer, or possessor of cigarettes in this state, and, when the tax is paid by any other person, such payment shall be considered as an advance payment and shall thereafter be added to the price of the cigarettes and recovered from the ultimate consumer or user.  In making a sale of cigarettes in this state, a wholesaler or jobber may separately state and show upon the invoice covering the sale the amount of tax paid on the cigarettes sold.  The tax shall be evidenced by appropriate stamps attached to each package of cigarettes sold.  Every retailer who makes sales of cigarettes within this state to persons for use or consumption shall separately show the amount of tax paid as evidenced by appropriate stamps on each package of cigarettes sold, and the tax shall be collected by the retailer from the user or consumer.  The provisions of this section shall in no way affect the method of collection of tax on cigarettes as now provided for by existing law.  As to cigarettes packed in quantities of less than ten, for distribution as samples, payment of the tax may be made to the Tax Commission in a lump sum without affixing stamps on such packages.

Notwithstanding any other provision of law, the tax levied pursuant to the provisions of Section 301 et seq. of this title shall be part of the gross proceeds or gross receipts from the sale of cigarettes, as those terms are defined in paragraph 7 of Section 1352 of this title.

Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965; Laws 1984, c. 3, § 1, emerg. eff. Feb. 21, 1984; Laws 1984, c. 153, § 6, emerg. eff. April 21, 1984; Laws 1992, c. 350, § 17; Laws 1999, c. 390, § 5, emerg. eff. June 8, 1999.

§683021.  Additional tax on cigarettes  Rates  Apportionment of revenues.

(a)  In addition to the tax levied in Section 302 of this title, there is hereby levied upon the sale, use, gift, possession, or consumption of cigarettes, as defined in Sections 301 through 325 of this title, within the State of Oklahoma a tax at the rate of two and onehalf (2 1/2) mills per cigarette. Such tax shall be evidenced by tax stamps as now provided for by law for other cigarette taxes, except that as to cigarette packages of less than ten cigarettes for free distribution as samples, the tax levied in this section shall be computed and paid as provided for other cigarette taxes without affixing stamps on each such package.

(b)  No part of the revenues resulting from the additional tax levied in this section shall be used in determining the amount of cigarette tax collections to be paid into the State of Oklahoma Building Bonds of 1961 Sinking Fund pursuant to the provisions of Sections 57.31 through 57.43 of Title 62 of the Oklahoma Statutes, into the State of Oklahoma Building Bonds of 1965 Sinking Fund pursuant to the provisions of Sections 57.51 through 57.60 of Title 62 of the Oklahoma Statutes, or into the State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund pursuant to the provisions of Sections 57.61 through 57.73 of Title 62 of the Oklahoma Statutes.

(c)  The revenues resulting from the additional tax levied in this section through June 30, 1968, shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the State Treasury in a fund to be known as the "State of Oklahoma Building Bonds of 1968 Reserve Fund", which fund is hereby created.  The Legislature shall appropriate monies from such fund or so much thereof as may be deemed necessary; first, for the payment of interest and principal upon any bonds issued for capital improvements pursuant to the provisions of Section 38 of Article X of the Oklahoma Constitution; second, for other capital improvements at state institutions; third, for operating expenses of such capital improvements; and fourth, for any other purposes of state government.  From and after July 1, 1968, all revenues resulting from the additional tax levied in this section, except revenues dedicated to the retirement of the State of Oklahoma Building Bonds of 1968, Series A, B, C, D and E, or any refunding of any or all of such series, and except revenues required to be deposited in the Oklahoma Memorial Hospital Fund, shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the General Revenue Fund.

(d)  The cigarette tax levied in this section shall be collected and administered in all respects not inconsistent with as now or hereafter provided for by law for other cigarette taxes now levied, collected and administered pursuant to the provisions of Sections 301 through 325 of this title.

Amended by Laws 1984, c. 3, § 2, emerg. eff. Feb. 21, 1984.

§683022.  Additional tax on cigarettes  Rates  Disposition of revenue.

(a)  In addition to the tax levied in Sections 302 and 3021 of this title, there is hereby levied upon the sale, use, gift, possession, or consumption of cigarettes, as defined in Sections 301 through 325 of this title, within the State of Oklahoma a tax at the rate of two and onehalf (2 1/2) mills per cigarette.  Such tax shall be evidenced by tax stamps as now provided for; however, as to cigarette packages of less than ten cigarettes for free distribution as samples, the tax herein levied shall be computed and paid as provided for other cigarette taxes without affixing stamps on each such package.

(b)  No part of the revenues resulting from the additional tax levied in this section shall be used in determining the amount of cigarette tax collections to be paid into the State of Oklahoma Building Bonds of 1961 Sinking Fund pursuant to the provisions of Sections 57.31 through 57.43 of Title 62 of the Oklahoma Statutes or into the State of Oklahoma Building Bonds of 1965 Sinking Fund pursuant to the provisions of Sections 57.61 through 57.73 of Title 62 of the Oklahoma Statutes.

(c)  Except as otherwise provided in this subsection, the revenue resulting from the additional tax levied in this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the General Revenue Fund of the State of Oklahoma.  Beginning on the effective date of this section, the revenue resulting from the additional tax levied in this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the Oklahoma Building Bonds of 1992 Sinking Fund.

(d)  The cigarette tax levied in this section shall be collected and administered in all respects not inconsistent with as now or hereafter provided for by law for other cigarette taxes now levied, collected, and administered pursuant to the provisions of Sections 301 through 325 of this title.

Laws 1979, c. 195, § 5, eff. July 1, 1979; Laws 1980, c. 245, § 1, emerg. eff. May 16, 1980; Laws 1981, c. 211, § 1, emerg. eff. June 1, 1981; Laws 1982, c. 46, § 1, emerg. eff. March 26, 1982; Laws 1984, c. 3, § 3, emerg. eff. Feb. 21, 1984; Laws 1992, c. 350, § 18, eff.

§683023.  Additional tax on cigarettes  Rate  Apportionment of revenues.

(a)  In addition to the tax levied in Sections 302, 3021 and 3022 of Title 68 of the Oklahoma Statutes, except as otherwise provided in this section, there is hereby levied upon the sale, use, gift, possession, or consumption of cigarettes, as defined in Sections 301 through 325 of Title 68 of the Oklahoma Statutes, within the State of Oklahoma a tax at a rate reflecting the amount of the reduction of the federal cigarette tax levied pursuant to the provisions of subsection (b) of Section 5701 of the Internal Revenue Code, scheduled to be effective October 1, 1985.  However, if the federal cigarette tax is increased subsequent to said reduction but prior to January 1, 1986, and said federal cigarette tax is increased by the amount of the reduction of said tax which was effective October 1, 1985, the provisions of this section shall cease to be effective.  If the federal cigarette tax is increased subsequent to said reduction but prior to January 1, 1986, and said federal cigarette tax is increased by an amount less than the amount of the reduction of said tax which was effective October 1, 1985, the tax levied pursuant to the provisions of this section shall be at a rate reflecting the difference between the amount of the reduction of federal cigarette tax which was effective October 1, 1985, and the amount of the increase of said tax.  Such tax shall be evidenced by tax stamps as now provided for by law for other cigarette taxes, except that as to cigarette packages of less than ten cigarettes for free distribution as samples, the tax therein levied shall be computed and paid as provided for other cigarette taxes without affixing stamps on such package.

(b)  No part of the revenues resulting from the additional tax levied in this section shall be used in determining the amount of cigarette tax collections to be paid into the State of Oklahoma Institutional Building Bonds of 1961 Sinking Fund pursuant to the provisions of Sections 57.31 through 57.43 of Title 62 of the Oklahoma Statutes or into the State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund pursuant to the provisions of Sections 57.61 through 57.73 of Title 62 of the Oklahoma Statutes.

(c)  The revenue resulting from the additional tax levied in this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the General Revenue Fund of the State of Oklahoma.

(d)  The cigarette tax levied in this section shall be collected and administered in all respects not inconsistent with as now or hereafter provided for by law for other cigarette taxes now levied, collected, and administered pursuant to the provisions of Sections 301 through 325 of Title 68 of the Oklahoma Statutes.

Added by Laws 1985, c. 179, § 72, operative Oct. 1, 1985. Amended by Laws 1985, c. 301, § 1, operative Oct. 1, 1985.

§683024.  Additional excise tax on cigarettes  Rate  Apportionment.

(a)  In addition to the tax levied in Sections 302, 3021, 3022 and 3023 of Title 68 of the Oklahoma Statutes, there is hereby levied upon the sale, use, gift, possession, or consumption of cigarettes, as defined in Sections 301 through 325 of Title 68 of the Oklahoma Statutes, within the State of Oklahoma a tax at the rate of two and onehalf (2 1/2) mills per cigarette.  Such tax shall be evidenced by tax stamps as now provided for; however, as to cigarette packages of less than ten cigarettes for free distribution as samples, the tax herein levied shall be computed and paid as provided for other cigarette taxes without affixing stamps on each such package.

(b)  No part of the revenues resulting from the additional tax levied in this section shall be used in determining the amount of cigarette tax collections to be paid into the State of Oklahoma Building Bonds of 1961 Sinking Fund pursuant to the provisions of Sections 57.31 through 57.43 of Title 62 of the Oklahoma Statutes or into the State of Oklahoma Building Bonds of 1965 Sinking Fund pursuant to the provisions of Sections 57.61 through 57.73 of Title 62 of the Oklahoma Statutes.

(c)  Except as provided for in this subsection, the revenue resulting from the additional tax levied in this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the General Revenue Fund of the State of Oklahoma.  Beginning on the effective date of this section, the revenue resulting from the additional tax levied in this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the Oklahoma Building Bonds of 1992 Sinking Fund.

(d)  The cigarette tax levied in this section shall be collected and administered in all respects not inconsistent with as now or hereafter provided for by law for other cigarette taxes now levied, collected, and administered pursuant to the provisions of Sections 301 through 325 of Title 68 of the Oklahoma Statutes.

Added by Laws 1987, c. 113, § 5, operative June 1, 1987.  Amended by Laws 1992, c. 350, § 19.

§68-302-5.  Tax on cigarettes in addition to tax levied in Sections 302 to 302-4 - Rate - Apportionment.

A.  Effective January 1, 2005, in addition to the tax levied in Sections 302, 3021, 3022, 3023 and 302-4 of Title 68 of the Oklahoma Statutes, there is hereby levied upon the sale, use, gift, possession, or consumption of cigarettes, as defined in Sections 301 through 325 of Title 68 of the Oklahoma Statutes, within this state, a tax at the rate of forty (40) mills per cigarette.

B.  Except as provided in subsection D of this section, the revenue resulting from the additional tax levied in subsection A of this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer as follows:

1.  Twenty-two and six-hundredths percent (22.06%) shall be placed to the credit of the Health Employee and Economy Improvement Act Revolving Fund created in Section 1 of Enrolled Senate Bill No. 1546 of the 2nd Session of the 49th Oklahoma Legislature;

2.  Three and nine-hundredths percent (3.09%) shall be placed to the credit of the Comprehensive Cancer Center Debt Service Revolving Fund created in Section 5 of this act;

3.  Seven and fifty-hundredths percent (7.50%) shall be placed to the credit of the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes;

4.  Three and nine-hundredths percent (3.09%) shall be placed to the credit of the Oklahoma State University College of Osteopathic Medicine Revolving Fund created in Section 6 of this act;

5.  Twenty-six and thirty-eight-hundredths percent (26.38%) shall be placed to the credit of the Oklahoma Health Care Authority Medicaid Program Fund created in Section 5020 of Title 63 of the Oklahoma Statutes for the purposes of maintaining programs and services funded under the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", reimbursing city/county-owned hospitals, increasing emergency room physician rates, and providing TEFRA 134, also known as "Katie Beckett" services;

6.  Two and sixty-five-hundredths percent (2.65%) shall be placed to the credit of the Department of Mental Health and Substance Abuse Services Revolving Fund created in Section 2-303 of Title 43A of the Oklahoma Statutes;

7.  Forty-four-hundredths of one percent (0.44%) shall be placed to the credit of the Belle Maxine Hilliard Breast and Cervical Cancer Treatment Revolving Fund created in Section 1 of Enrolled House Bill No. 2552 of the 2nd Session of the 49th Oklahoma Legislature;

8.  One percent (1%) shall be placed to the credit of the Teachers' Retirement System Revolving Fund created in Section 158 of Title 62 of the Oklahoma Statutes;

9.  Two and seven-hundredths percent (2.07%) shall be placed to the credit of the Education Reform Revolving Fund created in Section 41.29b of Title 62 of the Oklahoma Statutes;

10.  Sixty-six-hundredths percent (0.66%) shall be placed to the credit of the Tobacco Prevention and Cessation Revolving Fund created in Section 1-105d of Title 63 of the Oklahoma Statutes;

11.  Sixteen and eighty-three-hundredths percent (16.83%) shall be placed to the credit of the General Revenue Fund; and

12.  For fiscal years beginning July 1, 2004, and ending June 30, 2006, fourteen and twenty-three-hundredths percent (14.23%) shall be apportioned to municipalities and counties that levy a sales tax, in the proportions which total municipal and county sales tax revenue was apportioned by the Tax Commission in the preceding month.

For fiscal years beginning July 1, 2006, and thereafter, the apportionment percentage specified in paragraph 12 of this subsection will be adjusted by dividing the total municipal and county sales tax revenue collected in the calendar year immediately preceding the commencement of the fiscal year by the sum of the state sales tax revenue and total municipal and county sales tax revenue collected in the same year.  This ratio shall be divided by the ratio of the total municipal and county sales tax revenue collected in the calendar year beginning January 1, 2004, and ending December 31, 2004, divided by the sum of the state sales tax revenue and total municipal and county sales tax revenue collected in the same year.  The resulting quotient shall be multiplied by fourteen and twenty-three-hundredths percent (14.23%) to determine the apportionment percentage for the fiscal year.

For fiscal years beginning July 1, 2006, and thereafter, any adjustment to the percentage of revenues apportioned to municipalities and counties shall be reflected in the percent of revenues apportioned to the General Revenue Fund.

C.  The tax shall be evidenced by tax stamps as now provided for; however, as to cigarette packages of less than ten cigarettes for free distribution as samples, the tax herein levied shall be computed and paid as provided for other cigarette taxes without affixing stamps on each such package.

D.  The net amount of any revenue resulting from a payment in lieu of excise taxes on cigarettes levied by this section, pursuant to a compact with a federally recognized Indian tribe or nation after deductions for deposits into trust accounts pursuant to such compacts, shall be apportioned by the Tax Commission and transmitted to the State Treasurer as follows:

1.  Thirty-three and forty-nine-hundredths percent (33.49%) shall be placed to the credit of the Health Employee and Economy Improvement Act Revolving Fund created in Section 1 of Enrolled Senate Bill No. 1546 of the 2nd Session of the 49th Oklahoma Legislature;

2.  Four and sixty-nine-hundredths percent (4.69%) shall be placed to the credit of the Comprehensive Cancer Center Debt Service Revolving Fund created in Section 5 of this act;

3.  Eleven and thirty-nine-hundredths percent (11.39%) shall be placed to the credit of the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes;

4.  Four and sixty-nine-hundredths percent (4.69%) shall be placed to the credit of the Oklahoma State University College of Osteopathic Medicine Revolving Fund created in Section 6 of this act;

5.  Forty and six-hundredths percent (40.06%) shall be placed to the credit of the Oklahoma Health Care Authority Medicaid Program Fund created in Section 5020 of Title 63 of the Oklahoma Statutes for the purposes of maintaining programs and services funded under the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", reimbursing city/county-owned hospitals, increasing emergency room physician rates, and providing TEFRA 134, also known as "Katie Beckett" services;

6.  Four and one-hundredths percent (4.01%) shall be placed to the credit of the Department of Mental Health and Substance Abuse Services Revolving Fund created in Section 2-303 of Title 43A of the Oklahoma Statutes;

7.  Sixty-seven-hundredths percent (0.67%) shall be placed to the credit of the Belle Maxine Hilliard Breast and Cervical Cancer Treatment Revolving Fund created in Section 1 of Enrolled House Bill No. 2552 of the 2nd Session of the 49th Oklahoma Legislature; and

8.  One percent (1%) shall be placed to the credit of the Tobacco Prevention and Cessation Revolving Fund created in Section 1-105d of Title 63 of the Oklahoma Statutes.

E.  No part of the revenues resulting from the additional taxes levied in this section shall be used in determining the amount of cigarette tax collections to be paid into:

1.  The State of Oklahoma Building Bonds of 1961 Sinking Fund pursuant to the provisions of Sections 57.31 through 57.43 of Title 62 of the Oklahoma Statutes;

2.  The State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund pursuant to the provisions of Sections 57.61 through 57.73 of Title 62 of the Oklahoma Statutes;

3.  The State of Oklahoma Institutional Building Bonds of 1965 Sinking Fund Series C and Series D pursuant to Sections 57.81 through 57.112 of Title 62 of the Oklahoma Statutes;

4.  The State of Oklahoma Building Bonds of 1968 Sinking Fund pursuant to the provisions of Sections 57.121 through 57.193 of Title 62 of the Oklahoma Statutes; or

5.  The Oklahoma Building Bonds of 1992 Sinking Fund pursuant to the provisions of Sections 57.300 through 57.313 of Title 62 of the Oklahoma Statutes.

F.  The cigarette taxes levied in this section shall be collected and administered in all respects not inconsistent with as now or hereafter provided for by law for other cigarette taxes now levied, collected, and administered pursuant to the provisions of Sections 301 through 325 of Title 68 of the Oklahoma Statutes.

Added by Laws 2004, c. 322, § 2, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68-302-6.  Cigarette and Tobacco Tax Advisory Committee.

A.  There is hereby created the Cigarette and Tobacco Tax Advisory Committee.  The Committee shall consist of nine (9) members.  Three members shall be appointed by the Governor, three members shall be appointed by the President Pro Tempore of the Senate and three members shall be appointed by the Speaker of the House of Representatives.  The initial appointments of each appointing authority shall be made for progressive terms of one (1) through three (3) years so that the term of only one member appointed by each appointing authority expires each calendar year; subsequent appointments shall be for three-year terms.  Members shall continue to serve until their successors are appointed.  Any vacancy shall be filled in the same manner as the original appointments.  Five members shall constitute a quorum.  The Committee shall be composed as follows:

1.  The Governor shall appoint three members as follows:

a. one member who shall be a retailer of cigarettes and tobacco products licensed by a federally recognized Indian tribe or nation,

b. one member who shall be a nontribal retailer of cigarettes and tobacco products, and

c.  one member who shall be a wholesaler of cigarettes and tobacco products;

2.  The President Pro Tempore of the Senate shall appoint three members as follows:

a. one member who shall be a retailer of cigarettes and tobacco products licensed by a federally recognized Indian tribe or nation,

b. one member who shall be a nontribal retailer of cigarettes and tobacco products, and

c.  one member who shall be primarily engaged in the retail sales of groceries in this state;

3.  The Speaker of the House of Representatives shall appoint three members as follows:

a. one member who shall be a retailer of cigarettes and tobacco products licensed by a federally recognized Indian tribe or nation,

b. one member who shall be a nontribal retailer of cigarettes and tobacco products, and

c.  one member who shall be primarily engaged in the practice of law or financial services.

B.  The Committee shall annually elect a chair and a vice-chair from among its members.  The Committee shall meet as desired to review proposed rules of the Oklahoma Tax Commission and discuss other issues relating to the implementation and enforcement of the levy, collections and remittance of taxes on cigarettes and tobacco products in this state.

C.  The Committee may recommend to the Oklahoma Tax Commission rules to implement and enforce the provisions of this act and other provisions of law relating to the levy, collection and remittance of taxes on cigarettes and tobacco products in this state.  The Tax Commission shall consider comments submitted by the Committee prior to the adoption of a proposed rule.  Prior to the adoption of any rule or amendment or revocation of a rule relating to the administration of taxes levied on cigarettes and tobacco products, the Tax Commission shall send notice of any intended action to the members of the Committee.  If the intended action relates to permanent rulemaking, such notice shall be given at least thirty (30) days prior to publication of notice of intended rulemaking action required under Section 303 of Title 75 of the Oklahoma Statutes.  If the intended action relates to emergency rulemaking, the Tax Commission will provide the Committee as much notice as practicable prior to the rulemaking action.  The Committee may submit comments on issues related to the intended rulemaking action including, but not limited to, identifying portions of the industry affected, probable economic impact, and any costs or benefits to the industry.

D.  In addition to making recommendations, the Committee may represent the industry in communicating concerns to the Tax Commission about issues related to the levy and remittance of taxes pursuant to Section 301 et seq. of Title 68 of the Oklahoma Statutes and Section 401 et seq. of Title 68 of the Oklahoma Statutes.

E.  Members of the Committee shall serve without compensation but may be reimbursed expenses incurred in the performance of their duties by their respective appointing authorities, as provided in the State Travel Reimbursement Act.

Added by Laws 2004, c. 322, § 3, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68303.  Purpose of tax  Disposition of revenue.

The sale, gift, barter, or exchange of cigarettes, or the having possession of cigarettes for consumption, is hereby declared to be subject to taxation authorized by Section 12 of Article X of the Oklahoma Constitution, and it is the purpose and intention of the State of Oklahoma, and it is the purpose and intention of this article, to provide revenue for the expense of the state government.  The revenues, including interest and penalties, collected under this article shall be paid monthly by the Tax Commission to the State Treasurer to be apportioned as follows:  Of the amounts specified by law to be used for the payment and discharge of the interest on and the principal of the bonds issued pursuant to the provisions of Sections 57.31 through 57.43, 57.61 through 57.73, 57.81 through 57.92, 57.101 through 57.112, 57.121 through 57.135 and 57.300 through 57.313 of Title 62 of the Oklahoma Statutes or any other law providing for such payment and discharge, any amount in excess of the amount necessary for such payment and discharge shall be deposited in the General Revenue Fund of this state, to be paid out only on direct appropriations of the Legislature of the State of Oklahoma.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 1989, c. 279, § 12, operative July 1, 1989; Laws 1992, c. 350, § 20; Laws 1995, c. 337, § 1, eff. July 1, 1995.

§68-304.  Licenses - Fees - Conditions - Revocation or suspension.

A.  Every manufacturer, wholesaler, warehouseman, jobber or distributor of cigarettes in this state, as a condition of carrying on such business, shall annually secure from the Oklahoma Tax Commission a written license, and shall pay therefor an annual fee of Twenty-five Dollars ($25.00).  This license, which will be for the ensuing year, must at all times be displayed in a conspicuous place so that it can be seen.  Persons operating more than one place of business must secure a license for each place of business.  "Place of business" shall be construed to include the place where orders are received, or where cigarettes are sold.  If cigarettes are sold on or from any vehicle, the vehicle shall constitute a place of business and the regular license fee of Twenty-five Dollars ($25.00) shall be paid with respect thereto.  However, if the vehicle is owned or operated by a place of business for which the regular Twenty-five Dollars ($25.00) is paid, the annual fee for the license with respect to such vehicle shall be only Ten Dollars ($10.00).  The expiration for such vehicle license shall expire on the same date as the current license of the place of business.

Provided, that the Tax Commission shall not authorize the use of a stamp-metering device by any manufacturer, wholesaler, warehouseman, jobber or distributor who does not maintain a warehouse or wholesale establishment or place of business within the State of Oklahoma from which cigarettes are received, stocked and sold and where such metering device is kept and used; but the Tax Commission may, in its discretion, permit the use of such metering device by manufacturers, wholesalers, warehousemen, jobbers or distributors of cigarettes residing wholly within another state where such state permits a licensed Oklahoma resident, manufacturer, wholesaler, warehouseman, jobber or distributor of cigarettes the use of the metering device of such state without first requiring that such manufacturer, wholesaler, warehouseman, jobber or distributor establish a place of business in such other state.  The provisions of this subsection relating to metering devices shall not apply to states which do not require the affixing of tax stamps to packages of cigarettes before same are offered for sale in such states.

B.  Every retailer in this state, as a condition of carrying on such business, shall secure from the Tax Commission a license and shall pay therefor a fee of Thirty Dollars ($30.00).  Such license, which will be for the ensuing three (3) years, must at all times be displayed in a conspicuous place so that it can be seen.  Upon expiration of such license, the retailer to whom such license was issued may obtain a renewal license which shall be valid for three (3) years or until expiration of the retailer's sales tax permit, whichever is earlier, after which a renewal license shall be valid for three (3) years.  The manner and prorated fee for renewals shall be prescribed by the Tax Commission.  Every person operating under such license as a retailer and who owns or operates more than one place of business must secure a license for each place of business.  "Place of business" shall be construed to include places where orders are received or where cigarettes are sold.

C.  Every distributing agent shall, as a condition of carrying on such business, pursuant to written application on a form prescribed by and in such detailed form as the Tax Commission may require, annually secure from the Tax Commission a license, and shall pay therefor an annual fee of One Hundred Dollars ($100.00).  An application shall be filed and a license obtained for each place of business owned or operated by a distributing agent.  The license, which will be for the ensuing year, shall be consecutively numbered, nonassignable and nontransferable, and shall authorize the storing and distribution of unstamped cigarettes within this state when such distribution is made upon interstate orders only.

D.  1.  All wholesale, retail, and distributing agent's licenses shall be nonassignable and nontransferable from one person to another person.  Such licenses may be transferred from one location to another location after an application has been filed with the Tax Commission requesting such transfer and after the approval of the Tax Commission.

2.  Wholesale, retail, and distributing agent's licenses shall be applied for on a form prescribed by the Tax Commission.  Any person operating as a wholesaler, retailer, or distributing agent must at all times have an effective unexpired license which has been issued by the Tax Commission.  If any such person or licensee continues to operate as such on a license issued by the Tax Commission which has expired, or operates without ever having obtained from the Tax Commission such license, such person or licensee shall, after becoming delinquent for a period in excess of fifteen (15) days, pay to the Tax Commission, in addition to the annual license fee, a penalty of twenty-five cents ($0.25) per day on each delinquent license for each day so operated in excess of fifteen (15) days.  The penalty provided for herein shall not exceed the annual license fee for such license.

E.  No license may be granted, maintained or renewed if any of the following conditions applies to the applicant.  For purposes of this section, "applicant" includes any combination of persons owning directly or indirectly, in the aggregate, more than ten percent (10%) of the ownership interests in the applicant:

1.  The applicant owes Five Hundred Dollars ($500.00) or more in delinquent cigarette taxes;

2.  The applicant had a cigarette manufacturer, retailer or distributor license revoked by the Tax Commission within the past two (2) years;

3.  The applicant has been convicted of a crime relating to stolen or counterfeit cigarettes, or receiving stolen or counterfeit cigarettes;

4.  If the applicant is a cigarette manufacturer, the applicant is neither:

a. a participating manufacturer as defined in Section II (jj) of the Master Settlement Agreement as defined in Section 600.22 of Title 37 of the Oklahoma Statutes, nor

b. in full compliance with the provisions of paragraph 2 of subsection A of Section 600.23 of Title 37 of the Oklahoma Statutes;

5.  If the applicant is a cigarette manufacturer, if any cigarette imported by such applicant is imported into the United States in violation of 19 U.S.C., Section 1681a; or

6.  If the applicant is a cigarette manufacturer, if any cigarette imported or manufactured by the applicant does not fully comply with the Federal Cigarette Labeling and Advertising Act, 15 U.S.C., Section 1331 et seq.

F.  No person or entity licensed pursuant to the provisions of this section shall purchase cigarettes from or sell cigarettes to a person or entity required to obtain a license unless such person or entity has obtained such license.

G.  In addition to any civil or criminal penalty provided by law, upon a finding that a licensee has violated any provision of Section 301 et seq. of this title, the Tax Commission may revoke or suspend the license or licenses of the licensee pursuant to the procedures applicable to revocation of a license set forth in Section 316 of this title.

H.  The Tax Commission shall create and maintain a web site setting forth all current valid licenses and the identity of licensees holding such licenses, and shall update the site no less frequently than once per month.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 1988, c. 47, § 14, operative July 1, 1988; Laws 1991, c. 342, § 10, emerg. eff. June 15, 1991; Laws 1994, c. 278, § 8, eff. Sept. 1, 1994; Laws 1995, c. 1, § 24, emerg. eff. March 2, 1995; Laws 2003, c. 475, § 2, eff. Nov. 1, 2003; Laws 2005, c. 479, § 6, eff. July 1, 2005.

NOTE:  Laws 1994, c. 258, § 6 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§68-305.  Stamps required.

A.  Every wholesaler, jobber, distributor, or warehouseman doing business within this state and required to secure a license as provided under Section 304 of this title shall, upon withdrawal from storage, and before making any sale or distribution of cigarettes for consumption thereof, affix or cause the same to have affixed thereto the stamp or stamps as required by Section 301 et seq. of this title.  It shall be the duty of the wholesaler, jobber, distributor, or warehouseman to supply and charge to the retailer the necessary stamps to cover any and all drop shipments of cigarettes billed to the retailer or consumer by the wholesaler, jobber, distributor, or warehouseman; and the wholesaler, jobber, distributor, or warehouseman shall be liable to the Oklahoma Tax Commission to perform this service.  Distributors may apply stamps only to cigarette packages that they have received directly from a manufacturer or importer of cigarettes who possesses a valid and current permit under Section 5712 of Title 26 of the United States Code.

B.  Every retailer who has received cigarettes from a manufacturer, wholesaler, jobber, warehouseman or distributor not required to secure a license as provided for under Section 304 of this title, or to affix stamps as required under subsection A of this section, shall, within seventy-two (72) hours, excluding Sundays and holidays, from the time such cigarettes come into the retailer's possession, and before making any sale or distribution for consumption thereof, affix stamps upon all cigarette packages in the proper denomination and amount, as required by Section 302 of this title.

C.  Any unlicensed consumer who buys direct from any distributor, jobber, manufacturer, warehouseman, or wholesaler, or other person, within or without this state, any cigarettes in excess of forty, at any one time to which are not affixed the stamps required by Section 301 et seq. of this title shall, before purchasing such cigarettes, secure from the Tax Commission a written license and shall pay therefor an annual fee of Twenty-five Dollars ($25.00), and shall immediately, upon the receipt of any unstamped cigarettes, report the same to the Tax Commission on such forms as the Tax Commission may prescribe, and immediately purchase from the Tax Commission proper stamps and attach the same to all such cigarettes received.  It shall be unlawful for any person to sell or consume cigarettes on which the tax, as levied by Section 301 et seq. of this title, has not been paid, and which are not contained in packages to which are securely affixed the stamps evidencing payment of the tax imposed by Section 301 et seq. of this title.

D.  If, upon examination of invoices or from other investigations, the Tax Commission finds that cigarettes have been sold without stamps affixed as required by Section 301 et seq. of this title, the Tax Commission shall have the power to require such person to pay to the Tax Commission a sum equal to twice the amount of the tax due.  If, under the same circumstances, a person is unable to furnish evidence to the Tax Commission of sufficient stamp purchases to cover unstamped cigarettes purchased, the prima facie presumption shall arise that such cigarettes were sold without proper stamps being affixed thereto.

E.  1.  All unstamped cigarettes upon which taxes are imposed by Section 301 et seq. of this title and all cigarettes stamped, sold, offered for sale, or imported into this state in violation of the provisions of Section 305.1 of this title which shall be found in the possession, custody, or control of any person, for the purpose of being consumed, sold or transported from one place to another in this state, for the purpose of evading or violating the provisions of Section 301 et seq. of this title, or with intent to avoid payment of the tax imposed hereunder, and any automobile, truck, conveyance, or other vehicle whatsoever used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property incident to the use of such purposes, found in the place, building, vehicle or vehicles, where such cigarettes are found, may be seized by any authorized agent of the Tax Commission, or any sheriff, deputy sheriff, constable or other peace officer within the state, without process.  The same shall be, from the time of such seizure, forfeited to the State of Oklahoma, and a proper proceeding filed in a court of competent jurisdiction in the county of seizure, to maintain such seizure and prosecute the forfeiture as herein provided.

2.  All such cigarettes, vehicles and property so seized shall first be listed and appraised by the officer making such seizure and turned over to the county sheriff of the county in which the seizure is made and a receipt therefor taken.  The person making such seizure shall immediately make and file a written report thereof, showing the name of the person making such seizure, the place, and the person where, and from whom such property was seized, and an inventory and appraisement thereof, at the usual and ordinary retail price of such articles received, to the Tax Commission, or the Attorney General, in the case of cigarettes stamped, sold, offered for sale, or imported into this state in violation of the provisions of Section 305.1 of this title.  The district attorney of the county in which the seizures are made shall, at the request of the Tax Commission or Attorney General, file in the district court forfeiture proceedings in the name of the State of Oklahoma, as plaintiff, and in the name of the owner or person in possession, as defendant, if known, and if unknown in the name of the property seized.  The clerk of the court shall issue summons to the owner or person in whose possession such property was found, directing the owner or person to answer within ten (10) days.  If the property is declared forfeited and ordered sold, notice of the sale shall be posted in five public places in the county not less than ten (10) days before the date of sale; provided, cigarette packages or containers as described in Section 305.1 of this title shall only be sold for export outside the United States or as otherwise permitted by federal law.  The proceeds of the sale shall be deposited with the clerk of the court, who shall after deducting costs, including the costs of sale, pay the balance to the Tax Commission as cigarette tax collected, or in the case of cigarettes seized as being in violation of the provisions of Section 305.1 of this title, to the Attorney General.  The Attorney General shall remit the amount of cigarette tax, if any be due, including all penalties and interest due, to the Tax Commission as cigarette tax collected and shall deposit the remainder to the revolving fund created in Section 305.2 of this title.

3.  The seizure and sale of cigarettes shall not relieve the person from whom such cigarettes were seized from any prosecution or the payment of any penalties provided for under Section 301 et seq. of this title; nor shall it relieve the purchaser thereof from any payment of the regular cigarette tax and the placing of proper stamps thereon before making any sale of the cigarettes or the personal consumption of the same.

4.  The forfeiture provisions of Section 301 et seq. of this title shall only apply to persons having possession of or transporting cigarettes with intent to barter, sell or give away the same; provided, that such possession of cigarettes in any quantity of five or more cartons of ten packages each shall be prima facie evidence of intent to barter, sell or give away such cigarettes in violation of the provisions of Section 301 et seq. of this title.

F.  The Tax Commission shall exchange new stamps for any stamps which are damaged, or for stamps which have been affixed to packages of cigarettes returned to factories, or shipped to other states, or sold to government agencies or state institutions, or for stamps purchased in excess of floor stocks.  Application to the Tax Commission for such exchanges must be accompanied by affidavit, damaged stamps, bill of lading covering shipment to factory or other states, or other proof required by the Tax Commission.  Any person to whom stamps shall be issued under this paragraph may, upon approval of the Tax Commission, sell such stamps to any wholesaler as defined in Section 301 et seq. of this title.

G.  Any person, including distributing agents, wholesalers, jobbers, carriers, warehousemen, retailers and consumers, having possession of unstamped cigarettes in this state shall be liable for the tax on such cigarettes in case the same are lost, stolen or unaccounted for, in transit, storage or otherwise, and in such event a presumption shall exist for the purposes of taxation, that such cigarettes were used and consumed in Oklahoma.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 1994, c. 278, § 9, eff. Sept. 1, 1994; Laws 1999, c. 162, § 1, eff. June 16, 1999; Laws 2003, c. 475, § 3, eff. Nov. 1, 2003.

§68-305.1.  Unlawful affixing of stamp - Prima facie evidence of violation.

A.  It shall be unlawful to affix a stamp to any cigarette package or container or to sell, offer for sale, or import into this state any cigarette package or container:

1.  Which bears any label or notice prescribed by the United States Department of Treasury to identify cigarettes intended for export and exempt from tax by the United States pursuant to Section 5704(b) of Title 26 of the United States Code or any notice or label described in Section 290.185 of Title 27 of the United States Code of Federal Regulations;

2.  Which is not labeled in conformity with the provisions of the Federal Cigarette Labeling and Advertising Act, or any other federal requirement for the placement of labels, warnings or other information applicable to packages or containers of cigarettes intended for domestic consumption;

3.  Upon which all federal taxes due have not been paid or which is not in compliance with all federal trademark and copyright laws; or

4.  The packaging of which has been modified or altered by a person other than the manufacturer or person specifically authorized by the manufacturer, including, but not limited to, the placement of a sticker or label to cover information on the package or container.

Possession of more than one thousand cigarettes in packages or containers bearing Oklahoma stamps in violation of this subsection by a person other than an employee of this state or the federal government performing official duties relating to enforcement of the provisions of Section 301 et seq. of this title shall constitute prima facie evidence of a violation of the provisions of this subsection.

B.  Except as otherwise provided by law, the Attorney General shall enforce the provisions of this section.

Added by Laws 1999, c. 162, § 2, eff. June 17, 1999.

§68-305.2.  Revolving fund for Office of Attorney General.

There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Office of the Attorney General pursuant to the provisions of Sections 305, 316, 417 and 418 of Title 68 of the Oklahoma Statutes.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Office of the Attorney General.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 162, § 7, eff. June 17, 1999.

§68306.  Sale, when tax not paid or stamps not affixed.

It shall be unlawful for any person to sell, or display for sale, or have in his possession for consumption in this state, cigarettes on which the tax levied by this article has not been paid, and which are not contained in packages to which are securely affixed the stamps evidencing payment of the tax.  Any cigarettes so held shall be subject to seizure and sale as provided by law for sale of property under execution, and the proceeds derived from the sale thereof shall be paid to the State Treasurer and placed in the State General Revenue Fund.

Laws 1965, c. 195, § 2.

§68307.  Consumer bringing cigarettes from without state as retailer.

A consumer who secures cigarettes from without the state and has same brought into the state by a common carrier or otherwise shall be held to be a retailer, and its, his or her place of business shall be deemed the point within the state at which the cigarettes are received.  Such person holding himself out as consumer and purchasing cigarettes in a larger quantity than forty shall be subject to the same provisions, rules and regulations with respect to cigarettes as are by this article imposed upon retailers.

Laws 1965, c. 195, § 2.

§68308.  Purchase, manufacture, custody and sale of stamps.

(a) The stamps placed upon packages of cigarettes shall be purchased by the Commission in proper denominations, shall contain the words "Oklahoma Tax Commission," and shall be of such design, character, color combinations, color changes, sizes and material as the Commission may, by its rules and regulations, determine to afford the best security to the state.  The Commission may require of the manufacturer from whom it purchases such stamps a bond in an amount to be determined by the Commission, containing such conditions as the Commission may deem necessary in order to protect the state against loss.  The Commission shall be responsible for the custody and sale of the stamps, and for the disposition of the proceeds thereof.  It shall be the duty of the Tax Commission to manufacture or contract for revenue stamps required by this article; provided, that if such stamps are contracted for, the manufacture thereof shall be within the jurisdiction of the criminal and civil courts of this state, unless such stamps cannot be obtained in this state at a fair price or of acceptable quality.  If stamps are manufactured outside of the state, then the Commission shall keep a reliable agent at the place of manufacture during the period of manufacture and such agent shall be authorized and instructed to take any and all precautions necessary to safeguard the state against forgery and misdelivery of any stamps.  The Commission shall, in contracting for manufacture, consider the safeguarding of stamps to be of paramount importance and shall provide therefor in a manner commensurate with the monetary value of such stamps.

(b) The Tax Commission shall, under rules and regulations promulgated by the Commission, exchange new stamps or give credit for any stamps affixed to any cigarettes which stamps have become unfit for use or consumption or unsalable.

(c) Any person to whom stamps shall be issued hereunder may, upon notice and approval of the Tax Commission, sell such stamps to any licensed manufacturer, wholesaler, warehouseman, jobber and/or retailer.

(d) The Commission shall sell the stamps to all licensed manufacturers, wholesalers, warehousemen and/or jobbers, retailers, or consumers, who have purchased cigarettes from wholesalers or jobbers within or without the State of Oklahoma, doing business within the State of Oklahoma.  All orders for stamps must be accompanied by cash, cashier's check or money order, made payable to the Oklahoma Tax Commission; provided, however, that the Tax Commission may accept personal checks in payment for such stamps upon a determination by the Commission that the purchaser thereof is financially responsible.

Laws 1965, c. 195, § 2.

§68309.  Common carriers transporting cigarettes.

(a)  The right of a common carrier in this state to carry unstamped cigarettes, as defined in this article, shall not be affected by this article; provided that common carriers delivering unstamped cigarettes to any person in this state for the purpose of selling or consuming unstamped cigarettes in this state in violation of Section 301 et seq. of this title or this act shall be subject to seizure of the shipments and forfeiture of the inventory pursuant to the provisions of Section 305 of this title.  Should any common carrier sell cigarettes to its passengers while being carried in this state, the sale shall be subject to the stamp tax and other provisions of this article, and to the rules and regulations of the Tax Commission.

(b)  Common carriers transporting cigarettes to a point within the state, or a bonded warehouseman or bailee having possession of cigarettes, are required, under this article and the rules and regulations to be prescribed by the Commission, to transmit to the Commission a statement of such consignment of cigarettes, showing the date, point of origin, point of delivery, and to whom delivered, and such other information as the Commission may require.  All common carriers, bailees or warehousemen shall permit an examination by the Commission, or its agents or legally authorized representatives, of their records relating to the shipment or receipt of cigarettes.  Any person who fails or refuses to transmit to the Commission the statements above provided for, or whoever refuses to permit the examination of the records by the Commission, shall be guilty of a misdemeanor.

Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965; Laws 1992, c. 339, § 15, eff. Jan. 1, 1993.

§68-310.  Repealed by Laws 1994, c. 278, § 38, eff. Sept. 1, 1994.

§68311.  Sale of stamps to wholesalers or jobbers at discount as compensation for costs incurred.

For the purpose of allowing compensation for the costs necessarily incurred in affixing the proper tax stamp to each package of cigarettes and tobacco before making a sale of such cigarettes and tobacco, each person purchasing cigarette or tobacco tax stamps from the Oklahoma Tax Commission as required by law may purchase stamps from the Tax Commission at a reduction of one and one-half cents ($0.015) per stamp, provided that such discount or reduction shall not be applicable on purchases of less than One Hundred Dollars ($100.00) at any one time; and provided, further, that no discount shall be allowed to outofstate purchasers which reside in the states that do not give discounts on cigarette stamps purchased from State of Oklahoma cigarette dealers.  The discount herein provided shall be the only discount allowed to purchasers from the Tax Commission; provided, that if a purchaser refuses to comply with the laws of the State of Oklahoma, the Tax Commission shall require the full face value for stamps purchased until such time as the person has complied with the provisions of the law.  The Tax Commission may authorize the use of a metering device for the impress of the tax stamp.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 2004, c. 322, § 7, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68312.  Records and reports.

(a) Every person subject to the payment of a tax hereunder shall keep in Oklahoma accurate records covering the business carried on and shall for three (3) years, and more if required by the rules and regulations of the Tax Commission, keep and preserve all invoices, showing all purchases and sales of cigarettes; and such invoices and stock of cigarettes shall at all times be subject to the examination and inspection of any member or legally authorized agent or representative of the Commission, in the enforcement of this article. Every wholesaler, jobber, warehouseman or retailer operating in the State of Oklahoma, whose main warehouse or headquarters is in another state shall keep all records of all cigarette transactions made by him at his place of business in Oklahoma, or at a designated place in the State of Oklahoma.

(b) Every wholesaler and retailer receiving unstamped cigarettes shall file a report with the Commission on or before the 10th day of each month covering the previous calendar month, on forms prescribed and furnished by the Commission, disclosing the beginning and closing inventory of unstamped cigarettes, the beginning and closing inventory of stamped cigarettes, the beginning and closing inventory of cigarette stamps, the number and denomination of cigarette stamps affixed to packages of cigarettes, and all purchases of cigarettes by showing the invoice number, name and address of the consignee or seller, the date, and the number of cigarettes purchased, and such other information as may be required by the Tax Commission. Retailers or consumers purchasing cigarettes in drop shipments shall be required to make monthly reports to the Commission as are required of wholesale dealers.

(c) Every distributing agent shall, except as otherwise provided herein, keep at each place of business in Oklahoma for a period of three (3) years for inspection by the Commission a complete record of all cigarettes received by him, including all orders, invoices, bills of lading, waybills, freight bills, express receipts, and all other shipping records which are furnished to the distributing agent by the carrier and the shipper of said cigarettes, or copies thereof, and, in addition thereto, a complete record of each and every distribution or delivery made by said distributing agent.  Such records of distribution or delivery shall include all orders, invoices or copies thereof, all other shipping records furnished by the carrier, and the person ordering distribution or delivery of the cigarettes.

(d) Upon a form to be prescribed by the Commission, every distributing agent in Oklahoma shall report each day, except Sundays and holidays, to the Commission all deliveries of cigarettes made on the preceding day or days.  The reports shall show the name of the person ordering the delivery, date of delivery, name and address of the person to whom delivered, the invoice number, bill of lading or waybill number, the number and kind of cigarettes delivered, the means of delivery and/or the transportation agent and the destination of drop shipment, if a drop shipment.  However, if the invoice furnished the distributing agent by the manufacturer or other person ordering such delivery, or the bill of lading prepared by said distributing agent to cover the shipment under said invoice, contains all the information required to be reported, it will be sufficient to send a copy of said invoice or invoices, or a copy of said bill of lading or bills of lading, to the Commission.

Laws 1965, c. 195, § 2.

§68-312.1.  Procedures for maintaining records and filing reports - Required information.

A.  The Oklahoma Tax Commission, if in its discretion it deems practical and reasonable, may establish procedures for maintaining records and filing reports containing the information required by this section.  The exercise by the Tax Commission of the authority granted in this subsection shall be by adoption of rules necessary to establish procedures that increase compliance with the requirements of this article.  If the Tax Commission determines to utilize its discretion, the provisions of subsections B through J of this section shall apply.

B.  Every wholesaler and distributor receiving cigarettes shall submit periodic reports containing the information required by this subsection.  In each case, the information required shall be itemized so as to disclose clearly the brand style of the product.  The reports shall be provided separately with respect to each of the facilities operated by the wholesaler and distributor and shall include:

1.  The quantity of cigarette packages that were distributed or shipped to another distributor or to a retailer within the borders of Oklahoma during the reporting period and the name and address of each person to whom those products were distributed or shipped;

2.  The quantity of cigarette packages that were distributed or shipped to another facility of the same distributor within the borders of Oklahoma during the reporting period; and

3.  The quantity of cigarette packages that were distributed or shipped within the borders of Oklahoma to Indian tribal entities or instrumentalities of the federal government during the reporting period and the name and address of each person to whom those products were distributed or shipped.

C.  Manufacturers shall submit periodic reports containing the information required by this subsection.  In each case, the information required shall be itemized so as to disclose clearly the brand style of the product.  The reports shall be provided separately with respect to each of the facilities operated by the manufacturer and shall include:

1.  The quantity of cigarette packages that were distributed or shipped to another manufacturer or to a distributor within the borders of Oklahoma during the reporting period and the name and address of each person to whom those products were distributed or shipped;

2.  The quantity of cigarette packages that were distributed or shipped to another facility of the same manufacturer within the borders of Oklahoma during the reporting period; and

3.  The quantity of cigarette packages that were distributed or shipped within the borders of Oklahoma to instrumentalities of the federal government during the reporting period and the name and address of each person to whom those products were distributed or shipped.

D.  The Tax Commission shall establish the reporting period, which shall be no longer than three (3) calendar months and no shorter than one (1) calendar month.  Reports shall be submitted electronically as prescribed by the Tax Commission.

E.  Each distributor shall maintain copies of invoices or equivalent documentation for each of its facilities for every transaction in which the distributor is the seller, purchaser, consignor, consignee, or recipient of cigarettes.  The invoices or documentation shall show the name, address, phone number and wholesale license number of the consignor, seller, purchaser, or consignee, and the quantity by brand style of the cigarettes involved in the transaction.

F.  Each retailer shall maintain copies of invoices or equivalent documentation for every transaction in which the retailer receives or purchases cigarettes at each of its facilities.  The invoices or documentation shall show the name and address of the distributor from whom, or the address of another facility of the same retailer from which, the cigarettes were received, the quantity of each brand style received in such transaction and the retail cigarette license number or sales tax license number.

G.  Each manufacturer shall maintain copies of invoices or equivalent documentation for each of its facilities for every transaction in which the manufacturer is the seller, purchaser, consignor, consignee, or recipient of cigarettes.  The invoices or documentation shall show the name and address of the consignor, seller, purchaser, or consignee, and the quantity by brand style of the cigarettes involved in the transaction.

H.  Records required under subsections E through G of this section shall be preserved on the premises described in the license in such a manner as to ensure permanency and accessibility for inspection at reasonable hours by authorized personnel of the Oklahoma Tax Commission.  With the permission of the Tax Commission, manufacturers, distributors, and retailers with multiple places of business may retain centralized records, but shall transmit duplicates of the invoices or the equivalent documentation to each place of business within twenty-four (24) hours upon the request of the Tax Commission.

I.  The records required by subsections E through G of this section shall be retained for a period of three (3) years from the date of the transaction.

J.  The Tax Commission, upon request, shall have access to reports and records required under this act.  The Tax Commission at its sole discretion may share the records and reports required by such sections with law enforcement officials of the federal government, other states, or international authorities.

Added by Laws 2003, c. 475, § 4, eff. Nov. 1, 2003.  Amended by Laws 2005, c. 479, § 7, eff. July 1, 2005.

§68313.  Wholesale and retail stocks to be kept separate.

(a) Any person holding under this article a wholesale and retail license, and whose wholesale and retail business is conducted within the same building, or a building adjoining thereto, shall keep separate the wholesale and retail stocks of cigarettes.

(b) Every wholesaler or jobber who maintains a retail business at his place of business shall keep a record of the wholesale operations the same as for the retail operations, and keep such records, including invoices, separate and apart for the inspection of such wholesale and retail business by the Commission, said records to show the amount of stamps purchased, if any, and all purchases from whatever source, and all sales, whether to himself as a retailer, from himself as a wholesaler, or to another than himself as a retailer.  All invoices, records, files and other information shall be available for inspection by representatives of the Commission for a period of three (3) years from the date of the purchase and/or delivery.

(c) If such invoices, records, files and information are not kept as herein required, the licenses, both as retailer and as wholesaler or jobber, shall be revoked, and such person shall be subject to all penalties as provided for in this article.  If a licensee refuses to comply with the provisions of this article, the Commission shall cancel all licenses that have been issued for such place of business.

Laws 1965, c. 195, § 2.

§68314.  Salesmen for manufacturers  Records and reports.

(a) Salesmen in the employ of a manufacturer, and handling only the products of his employer, who engage in the business of selling or distributing cigarettes in this state for the purpose of resale, shall be required to keep the same records, for a period of three (3) years, for the inspection at all times by the Commission, as are required of wholesale dealers.  Such salesmen shall also be required to furnish monthly reports to the Commission of the business of the previous month.  However, salesmen having a district supervisor or division manager may make their monthly reports to the Commission through the division manager or district supervisor.

(b) Any such salesman who takes orders for cigarettes to be shipped in interstate commerce to any person other than licensed dealers shall also be required to have a distributing agent's license and be compelled to comply with all of the rules and regulations pertaining to distributing agents.

Laws 1965, c. 195, § 2.

§68315.  Inspections and examinations.

For the purpose of enabling the Oklahoma Tax Commission to determine the tax liability of a distributor, wholesale dealer, retail dealer, distributing agent or any other person dealing in cigarettes, or to determine whether a tax liability has been incurred, it shall have the right to inspect any premises where cigarettes are manufactured, produced, made, stored, transported, sold, or offered for sale or exchange, and to examine all of the records required herein to be kept or any other records that may be kept incident to the conduct of the cigarette business of such distributor, wholesale dealer, retail dealer, distributing agent, or any other person dealing in cigarettes.  The authorized agent of the Oklahoma Tax Commission shall also have the right, as an incident, to determine the said tax liability, or whether a tax liability has been incurred, to examine all stocks of cigarette stamps, and for the foregoing purpose such authorized agent shall also have the right to remain upon the premises for such length of time as may be necessary to fully determine such tax liability, or whether a tax liability has been incurred; and it shall be unlawful for any of the foregoing persons to fail to produce upon demand by the Tax Commission, or any of its authorized agents, any records herein required to be kept, or to hinder or prevent in any manner the inspection of said records, or the examination of said premises.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.

§68-316.  Offenses - Penalties.

A.  Any person who shall:

1.  Sell, offer for sale or present as a prize or gift cigarettes without a stamp being then and there affixed to each individual package;

2.  Sell cigarettes in quantities less than an individual package;

3.  Knowingly consume, use or smoke any cigarettes upon which a tax is required to be paid without a stamp being affixed upon each individual package;

4.  Knowingly cancel or mutilate any stamp affixed to any individual package of cigarettes for the purpose of concealing any violation of Section 301 et seq. of this title or with any other fraudulent intent;

5.  Use any artful device or deceptive practice to conceal any violation of Section 301 et seq. of this title;

6.  Refuse to surrender to the Oklahoma Tax Commission upon demand any cigarettes possessed in violation of any provision of Section 301 et seq. of this title; or

7.  Make a first sale of cigarettes without a stamp being then and there affixed to each individual package;

shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not more than Two Hundred Dollars ($200.00), where specific penalties are not otherwise provided.

B.  Any distributor, wholesale dealer, retail dealer or distributing agent who shall:

1.  Commit any of the acts specifically enumerated in subsection A of this section, where such acts are applicable to such person;

2.  Sell any cigarettes upon which tax is required to be paid by Section 301 et seq. of this title without at the time of making such sale having a valid license;

3.  Make a first sale of cigarettes without at the time of first sale having a license posted so as to be easily seen by the public; or

4.  Fail to deliver an invoice required by law to a purchaser of cigarettes;

shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than Two Hundred Dollars ($200.00), where specific penalties are not otherwise provided.

C.  Any distributing agent who shall:

1.  Commit any of the acts specifically enumerated in subsections A and B of this section where such provisions are applicable to such distributing agent; or

2.  Store any unstamped cigarettes in the state or deliver or distribute any unstamped cigarettes within this state, without at the time of storage or delivery having a valid license posted so as to be easily seen by the public;

shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than Two Hundred Dollars ($200.00).

D.  Any retailer violating the provisions of Section 305.1 of this title shall:

1.  For a first offense, be punished by an administrative fine of not more than One Hundred Dollars ($100.00);

2.  For a second offense, be punished by an administrative fine of not more than One Thousand Dollars ($1,000.00); and

3.  For a third or subsequent offense, be punished by an administrative fine of not more than Five Thousand Dollars ($5,000.00).

E.  Any wholesaler, jobber or warehouseman violating the provisions of Section 305.1 of this title shall:

1.  For a first offense, be punished by an administrative fine of not more than Five Thousand Dollars ($5,000.00); and

2.  For a second or subsequent offense, be punished by an administrative fine of not more than Twenty Thousand Dollars ($20,000.00).

Administrative fines collected pursuant to the provisions of this subsection shall be deposited to the revolving fund created in Section 305.2 of this title.

F.  The Tax Commission shall immediately revoke the license of a person punished for a violation pursuant to the provisions of paragraph 3 of subsection D of this section or a person punished for a violation pursuant to the provisions of subsection E of this section.  A person whose license is so revoked shall not be eligible to receive another license pursuant to the provisions of Section 301 et seq. of this title for a period of ten (10) years.

G.  Whoever, with intent to defraud Oklahoma:

1.  Fails to keep or make any record, return, report, or inventory, or keeps or makes any false or fraudulent record, return, report, or inventory, required by Section 301 et seq. of this title or rules promulgated thereunder;

2.  Refuses to pay any tax imposed by Section 301 et seq. of this title, or attempts in any manner to evade or defeat the tax or the payment thereof; or

3.  Fails to comply with any requirement of Section 301 et seq. of this title;

shall, for each such offense, be fined not more than Ten Thousand Dollars ($10,000.00), or imprisoned not more than five (5) years, or both.

H.  Whoever knowingly omits, neglects, or refuses to comply with any duty imposed upon the person by Section 301 et seq. of this title, or to do, or cause to be done, any of the things required by Section 301 et seq. of this title, or does anything prohibited by Section 301 et seq. of this title, shall, in addition to any other penalty provided in Section 301 et seq. of this title, pay an administrative penalty of One Thousand Dollars ($1,000.00).

I.  Whoever fails to pay any tax imposed by Section 301 et seq. of this title at the time prescribed by law or rules, shall, in addition to any other penalty provided in Section 301 et seq. of this title, be liable to a penalty of five hundred percent (500%) of the tax due but unpaid.

J.  1.  All cigarettes which are held for sale or distribution within the borders of Oklahoma, in violation of the requirements of Section 301 et seq. of this title, and the machinery used to manufacture counterfeit cigarettes shall be forfeited to Oklahoma.  All cigarettes and machinery forfeited to Oklahoma under this paragraph shall be destroyed.

2.  All fixtures, equipment, and all other materials and personal property on the premises of any distributor or retailer who, with intent to defraud the state, fails to keep or make any record, return, report, or inventory; keeps or makes any false or fraudulent record, return, report, or inventory required by Section 301 et seq. of this title; refuses to pay any tax imposed by Section 301 et seq. of this title; or attempts in any manner to evade or defeat the requirements of Section 301 et seq. of this title shall be forfeited to Oklahoma.

K.  Notwithstanding any other provision of law, the sale or possession for sale of counterfeit cigarettes, or the sale or possession for sale of counterfeit cigarettes by a manufacturer, distributor, or retailer shall result in the seizure of the product and related machinery by the Tax Commission or any law enforcement agency and shall be punishable as follows:

1.  A first violation with a total quantity of less than two cartons of cigarettes or the equivalent amount of other cigarettes shall be punishable by a fine not to exceed One Thousand Dollars ($1,000.00) or imprisonment not to exceed five (5) years, or both fine and imprisonment;

2.  A subsequent violation with a total quantity of less than two cartons of cigarettes, or the equivalent amount of other cigarettes shall be punishable by a fine not to exceed Five Thousand Dollars ($5,000.00), or imprisonment not to exceed five (5) years, or both the fine and the imprisonment, and shall also result in the revocation by the Tax Commission of the manufacturer, distributor, or retailer license;

3.  A first violation with a total quantity of more than two cartons of cigarettes, or the equivalent amount of other cigarettes, shall be punishable by a fine not to exceed Two Thousand Dollars ($2,000.00) or imprisonment not to exceed five (5) years, or both the fine and imprisonment; and

4.  A subsequent violation with a quantity of two cartons of cigarettes or more, or the equivalent amount of other cigarettes shall be punishable by a fine not to exceed Fifty Thousand Dollars ($50,000.00) or imprisonment not to exceed five (5) years, or both the fine and imprisonment, and shall also result in the revocation by the Tax Commission of the manufacturer, distributor, or retailer license.

For the purposes of this section, "counterfeit cigarettes" includes cigarettes that have false manufacturing labels or tobacco product packs without tax stamps or with counterfeit tax stamps or a combination thereof.  Any counterfeit cigarette seized by the Tax Commission shall be destroyed.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 1999, c. 162, § 3, eff. June 16, 1999; Laws 2003, c. 475, § 5, eff. Nov. 1, 2003.

§68-317.  Unlawful sale, use and manufacture of stamps, impressions, etc. - Forgery - Counterfeiting.

(a)  Any person who shall, without the authorization of the Tax Commission, make or manufacture, or who shall falsely or fraudulently forge, counterfeit, reproduce, or possess any stamps, impression, copy, facsimile, or other evidence for the purpose of indicating the payment of the tax levied by the Cigarette Stamp Tax Law, Sections 301 through 325, Title 68 of the Oklahoma Statutes, prescribed for use in the administration of this article, or who shall knowingly or by any deceptive act use or pass, or tender as true, or affix, impress or imprint, by use of any device, rubber stamp or by any other means, on any package containing cigarettes, any unauthorized, false, altered, forged, counterfeit or previously used stamps, impressions, copies, facsimiles or other evidence of cigarette tax payment, shall be guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term of not more than twenty (20) years, or by a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

(b)  Each person violating any other provision of this article shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by imprisonment in the county jail for a period of not more than twelve (12) months, or by a fine of not more than Five Hundred Dollars ($500.00), or by both such imprisonment and fine.

Added by Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965.  Amended by Laws 1971, c. 52, § 1, emerg. eff. March 31, 1971; Laws 1997, c. 133, § 556, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 405, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 556 from July 1, 1998, to July 1, 1999.

§68-317.1.  Delivery sale to underage individual.

A.  No person shall make a delivery sale of cigarettes to any individual who is under the legal minimum purchase age in this state.

B.  Each person taking a delivery sale order shall comply with:

1.  The age verification requirements set forth in Section 7 of this act;

2.  The disclosure requirements set forth in Section 8 of this act;

3.  The shipping requirements set forth in Section 9 of this act;

4.  The registration and reporting requirements set forth in Section 10 of this act;

5.  The tax collection requirements set forth in Section 11 of this act; and

6.  All other laws of Oklahoma generally applicable to sales of cigarettes that occur entirely within Oklahoma, including, but not limited to, those laws imposing:

a. excise taxes,

b. sales taxes,

c. licensing and tax-stamping requirements, and

d. escrow or other payment obligations.

Added by Laws 2003, c. 475, § 6, eff. Nov. 1, 2003.

§68-317.2.  Requirements for delivery sale - Certification from prospective customer - Verification of information provided - Notice.

A.  No person shall mail, ship or otherwise deliver cigarettes in connection with a delivery sale unless, prior to the first delivery sale to such consumer, the person:

1.  Obtains from the prospective customer a certification which includes:

a. reliable confirmation that the purchaser is at least the legal minimum purchase age, and

b. a statement signed by the prospective purchaser in writing and under penalty of perjury which:

(1) certifies the prospective purchaser's address and date of birth, and

(2)  confirms that the prospective purchaser understands:

(i) that signing another person's name to such certification is illegal,

(ii) that sales of cigarettes to individuals under the legal minimum purchase age are illegal,

(iii) that the purchase of cigarettes by individuals under the legal minimum purchase age is illegal under the laws of Oklahoma, and

(iv) that the prospective consumer wants to receive mailings from a tobacco company;

2.  Makes a good-faith effort to verify the information contained in the certification provided by the prospective purchaser pursuant to paragraph 1 of this subsection against a commercially available database or obtains a photocopy or other image of the valid, government-issued identification stating the date of birth or age of the individual placing the order;

3.  Provides to the prospective purchaser, via e-mail or other means, a notice which meets the requirements of Section 8 of this act and requests confirmation that the delivery sale order was placed by the prospective purchaser; and

4.  In the case of an order for cigarettes pursuant to an advertisement on the Internet, receives payment for the delivery sale from the prospective purchaser by a credit or debit card that has been issued in such purchaser's name or by check.

B.  Persons taking delivery sale orders may request that prospective purchasers provide their e-mail addresses.

Added by Laws 2003, c. 475, § 7, eff. Nov. 1, 2003.

§68-317.3.  Contents of notice.

The notice required under paragraph 3 of subsection A of Section 7 of this act shall include:

1.  A prominent and clearly legible statement that cigarette sales to individuals below the legal minimum purchase age are illegal;

2.  A prominent and clearly legible statement that consists of one of the warnings set forth in Section 4(a)(1) of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C., Section 1333(a)(1), rotated on a quarterly basis;

3.  A prominent and clearly legible statement that sales of cigarettes are restricted to those individuals who provide verifiable proof of age in accordance with Section 8 of this act; and

4.  A prominent and clearly legible statement that cigarette sales are taxable under Section 301 et seq. of Title 68 of the Oklahoma Statutes, and an explanation of how such tax has been, or is to be, paid with respect to such delivery sale.

Added by Laws 2003, c. 475, § 8, eff. Nov. 1, 2003.

68-317.4.  Mailing or shipping - Documents - Conspicuous statement - Proof of legal minimum purchase age - Proof of collection and remission of tax.

A.  Each person who mails, ships or otherwise delivers cigarettes in connection with a delivery sale:

1.  Shall include as part of the shipping documents a clear and conspicuous statement providing as follows: "CIGARETTES:  OKLAHOMA LAW PROHIBITS SHIPPING TO INDIVIDUALS UNDER THE AGE OF EIGHTEEN, AND REQUIRES THE PAYMENT OF ALL APPLICABLE TAXES";

2.  Shall use a method of mailing or shipping that obligates the delivery service to require:

a. the purchaser placing the delivery sale, or another adult of legal minimum purchase age residing at the purchaser's address, to sign to accept delivery of the shipping container, and

b. proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that such person is either the addressee or another adult of legal minimum purchase age residing at the purchaser's address, but such proof shall be required only if that individual appears to be under twenty-seven (27) years of age; and

3.  Shall provide to the delivery service retained to deliver such delivery sale evidence of full compliance with Section 11 of this act.

B.  If the person taking a purchase order for delivery sale delivers the cigarettes without using a delivery service, such person shall comply with all requirements of this act applicable to a delivery service and shall be in violation of this act if it fails to comply with any such requirement.

Added by Laws 2003, c. 475, § 9, eff. Nov. 1, 2003.

§68-317.5.  Filings with Tax Commission.

A.  Prior to making delivery sales or mailing, shipping, or otherwise delivering cigarettes in connection with any such sales, every person shall file with the Oklahoma Tax Commission a statement setting forth such person's name, trade name, and the address of such person's principal place of business and any other place of business.

B.  Not later than the tenth day of each calendar month, each person that has made a delivery sale or mailed, shipped or otherwise delivered cigarettes in connection with any such sale during the previous calendar month shall file with the Tax Commission a memorandum or a copy of the invoice which provides for each and every such delivery sale:

1.  The name and address of the individual to whom such delivery sale was made;

2.  The brand or brands of the cigarettes that were sold in such delivery sale; and

3.  The quantity of cigarettes that were sold in such delivery sale.

C.  Any person that satisfies the requirements of Section 376 of Title 15 of the United States Code shall be deemed to satisfy the requirements of this section.

Added by Laws 2003, c. 475, § 10, eff. Nov. 1, 2003.

§68-317.6.  Collection and remission of taxes.

Each person accepting a purchase order for a delivery sale shall collect and remit to the Oklahoma Tax Commission any taxes levied by Oklahoma with respect to such delivery sale, except that such collection and remission shall not be required to the extent such person has obtained proof, in the form of the presence of applicable tax stamps or otherwise, that such taxes already have been paid to Oklahoma.

Added by Laws 2003, c. 475, § 11, eff. Nov. 1, 2003.

§68-317.7.  Violations - Penalties.

A.  1.  Except as otherwise provided in this section, the first time a person violates any provision of Section 6, 7, 8, 9, 10 or 11 of this act, such person shall be fined not more than One Thousand Dollars ($1,000.00).

2.  In the case of a second or subsequent violation of Section 6, 7, 8, 9, 10 or 11 of this act, such person shall be fined not less than One Thousand Dollars ($1,000.00) or five times the retail value of the cigarettes involved, whichever is greater.

B.  Any person who knowingly violates any provision of Section 6, 7, 8, 9, 10 or 11 of this act, or who knowingly and falsely submits a certification under paragraph 1 of subsection A of Section 7 of this act in another person's name, shall, for each such offense, be fined Ten Thousand Dollars ($10,000.00) or five times the retail value of the cigarettes involved, whichever is greater, or imprisoned not more than five (5) years, or both.

C.  Whoever fails to collect or remit any tax required in connection with a delivery sale shall pay, in addition to any other penalty, a penalty of five times the retail value of the cigarettes involved.

D.  1.  Any cigarettes sold or attempted to be sold in a delivery sale that does not meet the requirements of Section 301 et seq. of this title shall be forfeited to the State of Oklahoma and destroyed.

2.  All fixtures, equipment, and all other materials and personal property on the premises of any person who, with the intent to defraud the State of Oklahoma, fails to satisfy any of the requirements of Section 6, 7, 8, 9, 10 or 11 of this act shall be forfeited to the State of Oklahoma.

Added by Laws 2003, c. 475, § 12, eff. Nov. 1, 2003.

§68-317.8.  Actions to prevent or restrain violations.

The Attorney General or his or her designee, or any person who holds a permit under 26 U.S.C., Section 5712, may bring an action in the appropriate court in the State of Oklahoma to prevent or restrain violations of Section 6, 7, 8, 9, 10 or 11 of this act by any person or any person controlling such person.

Added by Laws 2003, c. 475, § 13, eff. Nov. 1, 2003.

§68319.  Restricting of licenses to residents and domesticated foreign corporations  Prohibition on discrimination.

(a) No wholesaler's license shall be issued under this article or the following article of this Code to or held by a person who is not an actual resident and domiciled in this state, or to any foreign corporation which is not domesticated under the laws of this state.

(b) No manufacturer, wholesaler, distributor or jobber of cigarettes or tobacco products licensed under the laws of this state shall discriminate by refusing to sell to any other wholesaler, distributor or jobber in this state, and likewise no such wholesaler, distributor or jobber shall refuse to sell to any retailer of cigarettes or such products in this state; and any violation of the provisions hereof shall be grounds for revocation and cancellation of such license.

(c) This section shall not change or modify the provisions for reciprocity contained in Section 303 of this Code.

Laws 1965, c. 195, § 2.

§68320.  Surety, collateral or cash bond requirements to distributing agents, wholesalers or jobbers.

Every person making application for a distributing agent's license under this article or the following article containing the tobacco Products Tax Code shall, before being issued such license and as a condition of carrying on such business, file with the Tax Commission a surety or collateral or cash bond in the amount of One Thousand Dollars ($1,000.00) payable to the State of Oklahoma, and conditioned upon compliance with the provisions of this article or the following article of this Code, and the rules and regulations of the Oklahoma Tax Commission.

Every person making application for a wholesaler's or jobber's license under this article shall, before being issued such license and as a condition of carrying on such business, file with the Tax Commission a surety or collateral or cash bond in the amount of One Thousand Dollars ($1,000.00) payable to the State of Oklahoma, and conditioned upon compliance with the provisions of this article, and the rules and regulations of the Oklahoma Tax Commission.

Laws 1965, c. 195, § 2; Laws 1968, c. 235, § 1, emerg. eff. April 24, 1968.

§68321.  Exemptions from tax.

The following sales are hereby exempted from the stamp excise tax levied pursuant to the provisions of Section 301 et seq. of this title:

1.  All cigarettes sold to veterans hospitals and state operated domiciliary homes for veterans located in the State of Oklahoma, for distribution or sale to disabled exservicemen or disabled exservicewomen interned in, or inmates of, such hospitals, or residents of such homes;

2.  All sales to the United States;

3.  All sales to a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 1 of this act or to a licensee of such a tribe or nation, upon which the payment in lieu of taxes required by the compact has been paid; and

4.  All sales to a federally recognized Indian tribe or nation or to a licensee of such a tribe or nation upon which the tax levied pursuant to the provisions of Section 4 of this act has been paid.

Laws 1965, c. 195, § 2, emerg. eff. June 10, 1965; Laws 1992, c. 339, § 16, eff. Jan. 1, 1993.

§68322.  Rules and regulations.

The Oklahoma Tax Commission shall prescribe such rules and make such regulations as to the sale or distribution of cigarettes, and the exemption from the stamp excise tax thereof, as shall be deemed necessary to comply with the provisions of the preceding section.

Laws 1965, c. 195, § 2.

§68323.  Restricted to sale or distribution to inmates  Possession by others.

The sale of such exempted cigarettes shall be restricted to such exempted cigarettes shall be restricted to sales or distribution to patients or inmates of veterans hospitals and residents of state operated domiciliary homes for veterans, as shown by the records thereof, for their own personal use and consumption. Possession of twenty or more of such exempted cigarettes by persons other than such exempted cigarettes by persons other than such inmates, patients or residents shall be deemed prima facie evidence of intention to evade payment of the stamp excise tax levied thereon, and shall be punishable as is provided by Section 305 of this Code.

Laws 1965, c. 195, § 2.

§68324.  Compliance with law.

All manufacturers, wholesalers, jobbers, retailers or other persons selling or distributing such cigarettes are hereby required to comply with the provisions of the three preceding sections, and the rules and regulations of the Oklahoma Tax Commission as to such sales or distributions, and failure or refusal to so comply shall constitute grounds for revocation of any license issued to such manufacturer, wholesaler, jobber, retailer or other person, by the Oklahoma Tax Commission.

Laws 1965, c. 195, § 2.

§68325.  Continuity of law.

It is hereby declared that it is the intention of the Legislature that this act be construed as amending and revising the present cigarette tax law and that the repeal and reenactment of said law herein shall not affect any license issued or tax liability accrued under such prior law.

Laws 1965, c. 195, § 2.

§68326. Short title.

This Act shall be known and may be cited as the "Unfair Cigarette and Tobacco Products Sales Act".

Laws 1949, p. 107, § 1.

§68-327.  Definitions.

The following words, terms and phrases, when used in this act, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

a.  "Person" shall mean and include any individual, firm, association, company, partnership, limited liability company, corporation, joint stock company, club, agency, syndicate municipal corporation, or other political subdivision of this state, trust, receiver, trustee, fiduciary, and conservator.

b.  "Cigarettes" shall mean and include any roll for smoking, made wholly or in part of tobacco, irrespective of size or shape and whether or not such tobacco is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper, leaves, string, or any other substance or material, excepting tobacco.

c.  "Tobacco Products" shall mean any bidis, cigars, cheroots, stogies, smoking tobacco (including granulated, plug cut, crimp cut, ready rubbed, and any other kinds and forms of tobacco suitable for smoking in a pipe or cigarette), chewing tobacco (including cavendish, twist, plug, scrap, and any other kinds and forms of tobacco suitable for chewing), however prepared; and shall include any other articles or products made of tobacco or any substitute therefor.

d.  "Sale" shall mean any transfer for a consideration, exchange, barter, gift, offer for sale, and distribution in any manner or by any means whatsoever.

e.  "Wholesaler" and/or "jobber" is defined to mean a person, firm, or corporation organized and existing, or doing business primarily to sell cigarettes to, and render service to retailers in the territory such person, firm or corporation chooses to serve; that purchases cigarettes directly from the manufacturer; that at least seventyfive percent (75%) of whose gross sales are made at wholesale; to other than their own retail stores, that handles goods in wholesale quantities and sells through salesmen, advertising, and/or sales promotion devices; that carries at all times at his or its principal place of business a representative stock of cigarettes and tobacco products for sale, and that comes into the possession of cigarettes for the purpose of selling them to retailers or to persons outside or within the state who might resell or retail such cigarettes to consumers.

f.  The word "SubJobber" is defined to mean any person in this state who does not purchase cigarettes and tobacco products from a manufacturer and who acquires stamped cigarettes and tobacco products from a wholesaler, at least seventyfive percent (75%) of which are for purposes of resale to retailers in this state, or to persons for the purpose of resale only.

g.  "Retailer" means any person in this state who is engaged in the business of selling cigarettes and tobacco products at retail and any person selling cigarettes through vending machines.

h.  "Manufacturer's representative, or manufacturer's salesman" shall mean any person working for or under the supervision of a manufacturer and whose action is not controlled by the wholesaler or retailer.

i.  "Consumer" shall mean a person who comes into possession of cigarettes or tobacco products for the purpose of consuming them, giving them away, or disposing of them in a way other than by sale, barter, or exchange.

j.  "Drop shipment" shall mean and include any delivery of cigarettes or tobacco products received by any person within this state when payment for such cigarettes or tobacco products is made to the shipper or seller by or through a person other than the consignee.

k.  "Sell at retail", "sale at retail", and "retail sales" shall mean and include any transfer of title to cigarettes and tobacco products for a valuable consideration, made in the ordinary course of trade or usual conduct of the seller's business, to the purchaser for consumption or use.

l.  "Sell at wholesale", "sale at wholesale", and "wholesale sales" shall mean and include any transfer of title to cigarettes and tobacco products for a valuable consideration, made in the ordinary course of trade or usual conduct of the wholesaler's business, to the retailer for the purpose of resale.

m.  "Basic costs of cigarettes and tobacco products" shall mean the invoice cost of cigarettes and tobacco products to the retailer or wholesaler, as the case may be, or the replacement cost of cigarettes and tobacco products to the retailer or wholesaler, as the case may be, within thirty (30) days prior to the date of sale in the quantity last purchased, whichever is lower, less all trade discounts, except the customary discounts for cash, to which shall be added the full face value of any stamps which may be required by any cigarette and tobacco products tax act of this state or federal act now in effect or hereafter enacted, if not already included by the manufacturer in the list price.

Added by Laws 1949, p. 107, § 2, emerg. eff. May 31, 1949.  Renumbered from Title 15, § 599.2 by Laws 1981, c. 211, § 7, emerg. eff. June 1, 1981.  Amended by Laws 1993, c. 366, § 29, eff. Sept. 1, 1993; Laws 2002, c. 76, § 2, emerg. eff. April 15, 2002.

§68328.  Sales at less than cost; penalty.

a.  It shall be unlawful for any retailer or wholesaler, with intent to injure competitors or destroy or substantially lessen competition, to advertise, offer to sell, or sell, at retail or wholesale, cigarettes and tobacco products at less than cost to such retailer or wholesaler, as the case may be.  Any retailer or wholesaler who violates the provisions of this Section shall be guilty of a misdemeanor and be punishable by fine of not more than Five Hundred Dollars ($500.00).

b.  Evidence of advertisement, offering to sell, or sale of cigarettes and tobacco products by any retailer or wholesaler at less than cost to him as defined in this Act shall be prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.

Laws 1949, p. 108, § 3. Laws 1949, p. 108, § 3.

§68329.  Cost to wholesaler; meaning.

a.  The term "cost to the wholesaler" shall mean the "basic cost of cigarettes and tobacco products" to the wholesaler plus the "cost of doing business by the wholesaler", as evidenced by the recognized statistical and cost accounting practices in allocation of overhead costs and expenses, paid or incurred, and must include, without limitation, labor costs (including salaries or drawing accounts of owners, salaries of executives and officers, or general and special allocations and charges made by parent organizations), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurances, and advertising, and any other cost.

b.  In the absence of proof of a lesser cost of doing business by the wholesaler making the sale, the "cost of doing business by the wholesaler" shall be presumed to be two per centum (2%) of the "basic cost of cigarettes and tobacco products" to the wholesaler, plus cartage to the retail trade, if performed or paid for by the wholesaler, which cartage cost, in the absence of proof of a lesser cost, shall be deemed to be threefourths of one per centum (3/4 of 1%) of the "basic cost of cigarettes and tobacco products" to the wholesaler.

Laws 1949, p. 108, § 4.

§68330.  Cost to the retailer; meaning.

a.  The term "cost to the retailer" shall mean the "basic cost of cigarettes and tobacco products" to the retailer plus the "cost of doing business by the retailer", as evidenced by the recognized statistical and cost accounting practices in allocation of overhead costs and expenses, paid or incurred, and must include, without limitation, labor (including salaries or drawing accounts of owners, salaries of executives and officers, or general and special allocations and charges made by parent organizations), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising, and any other cost:  Provided, that any retailer who, in connection with the retailer's purchase, receives not only the discounts ordinarily allowed upon purchases by a retailer but also, in whole or in part, discounts ordinarily allowed upon purchases by a wholesaler, shall, in determining "cost to the retailer", pursuant to this subsection, add the "cost of doing business by the wholesaler", as defined in Section 4 of this Act, to the "basic cost of cigarettes and tobacco products" to said retailer, as well as the "cost of doing business by the retailer".

b.  In the absence of proof of a lesser cost of doing business by the retailer making the sale, the "cost of doing business by the retailer" shall be presumed to be six per centum (6%) of the "basic cost of cigarettes and tobacco products" to the retailer, plus cartage to the retail outlet if performed or paid for by the retailer (and not previously included in the charge by the wholesaler), which cartage cost, in the absence of proof of a lesser cost, shall be deemed to be threefourths of one per centum (3/4 of 1%) of the basic cost of cigarettes and tobacco products to the retailer.

c.  In the absence of proof of a lesser cost of doing business, the "cost of doing business by the retailer", who, in connection with the retailer's purchase, receives not only the discounts ordinarily allowed upon purchases by a retailer but also, in whole or in part, the discounts ordinarily allowed upon purchases by a wholesaler, shall be presumed to be six percentum (6%) of the sum of the "basic cost of cigarettes and tobacco products" and the "cost of doing business by the wholesaler".

Laws 1949, p. 109, § 5.

§68331.  Sales by a wholesaler to a subjobber.

When a wholesaler sells cigarettes and/or tobacco products to a subjobber, the former shall use the basic cost of cigarettes and/or tobacco products (which is the factory list, less all discounts except customary discounts for cash, plus the full face value of any stamps which may be required by any cigarette tax act of this State now in effect or hereafter enacted) in making such sales.  The subjobber, upon resale to a retailer, shall be subject to the provisions of Section 4 of this Act.

Laws 1949, p. 109, § 6.

§68332.  Sales by a wholesaler to a wholesaler.

When one wholesaler sells cigarettes and tobacco products to any other wholesaler, the former shall not be required to include in his selling price to the latter "cost to the wholesaler", as provided by Section 4 of this Act, but the latter wholesaler, upon resale to a retailer, shall be subject to the provisions of said section: Provided further, that manufacturer's representatives, manufacturer's salesmen, or any other person not coming under the definition of a wholesaler, shall not be eligible to purchase cigarettes or tobacco products under the provisions of this Section. Sales by manufacturer's representatives, manufacturer's salesmen, or any other person selling cigarettes and tobacco products to retailers or consumers, as the case may be, shall be required to sell at prices no lower than the prices of the wholesaler to the retailer or of the retailer to the consumer, as the case may be.

Laws 1949, p. 109, § 7.

§68333.  Combination sales.

In all advertisements, offers for sale or sales involving two (2) or more items, at least one of which items or cigarettes and tobacco products, at a combined price, and in all advertisements, offers for sale, or sales, involving the giving of any gift or concession of any kind whatsoever (whether it be coupons or otherwise), the retailer's or wholesaler's combined selling price shall not be below the "cost to the retailer" or the "cost to the wholesaler", respectively, of the total of all articles, products, commodities, gifts, and concessions included in such transactions.

Laws 1949, p. 110, § 8.

§68334.  Sales exceptions.

The provisions of this Act shall not apply to sales at retail or sales at wholesale made (a) in an isolated transaction and not in the usual course of business; (b) where cigarettes and tobacco products are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and tobacco products, and said advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes and tobacco products advertised, offered for sale, or to be sold; (c) where cigarettes or tobacco products advertised, offered for sale, or sold as imperfect or damaged, and said advertising, offer to sell, or sale shall state the reason therefor and the quantity of such cigarettes and tobacco products advertised, offered for sale, or to be sold; (d) where cigarettes and tobacco products are sold upon the final liquidation of a business; or (e) where cigarettes and tobacco products are advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court.

Laws 1949, p. 110, § 9.

§68335.  Advertising of certain sales; good faith.

a.  Any retailer may advertise, offer to sell, or sell cigarettes and tobacco products at a price made in good faith to meet the price of a competitor who is selling the same article at cost to him as a retailer.  Any wholesaler may advertise, offer to sell, or sell cigarettes and tobacco products at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to him as a wholesaler.  The price of cigarettes and tobacco products advertised, offered for sale, or sold under the exceptions specified in Section 9 shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of this Section.

b.  In the absence of proof of the "price of a competitor", under this Section, the "lowest cost to the retailer", or the "lowest cost to the wholesaler", as the case may be determined by any "cost survey", made pursuant to Section 14 of this Act, may be deemed the "price of a competitor" within the meaning of this Section.

Laws 1949, p. 110, § 10.

§68336.  Sales contracts void.

Any contract expressed or implied, made by any person in violation of any of the provisions of this Act, is declared to be an illegal and void contract and no recovery thereon shall be had.

Laws 1949, p. 110, § 11.

§68337.  Admissible evidence.

a.  In determining "cost to the retailer" and "cost to the wholesaler", the court shall receive and consider as bearing on the bona fides of such cost, evidence tending to show that any person complained against under any of the provisions of this Act purchased cigarettes and tobacco products, with respect to the sale of which complaint is made, at a fictitious price, or upon terms, or in such a manner, or under such invoices, as to conceal the true cost, discounts, or terms of purchase, and shall also receive and consider as bearing on the bona fides of such cost, evidence of the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in the trade area or State.

b.  Merchandise given gratis or payment made to a retailer or wholesaler for display, or advertising, promotion purposes, or otherwise, shall not be considered in determining the cost of cigarettes and tobacco products to the retailer or wholesaler.

Laws 1949, p. 110, § 12.

§68338.  Sales outside ordinary channels of business; effect.

In establishing the cost of cigarettes and tobacco products to the retailer or wholesaler, the invoice cost of said cigarettes and tobacco products purchased at a forced, bankrupt, or closeout sale, or other sale outside of the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes and tobacco products to the retailer or wholesaler, within thirty (30) days prior to the date of sale, in the quantity last purchased, through the ordinary channels of trade.

Laws 1949, p. 111, § 13.

§68339.  Cost survey; admissibility.

a.  Where a cost survey, pursuant to recognized statistical and cost accounting practices, has been made for the trading area in which the offense is committed, to establish the lowest "cost to the retailer" and the lowest "cost to the wholesaler", said cost survey shall be deemed competent evidence to be used in proving the cost to the person complained against, within the provisions of this Act.

b.  Any defendant, or any witness, in any civil action brought under the provisions of this act, may be required to testify, and the books, records, invoices, and all other documents of any such defendant, may be brought into court and introduced as evidence, but no defendant, or any witness in any such civil action, shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, and no testimony given or produced shall be received against him upon any criminal proceeding or investigation.

Laws 1949, p. 111, § 14.

§68340.  Association empowered to file suits.

Any duly organized and existing trade association, whether incorporated or not, is hereby authorized to institute and prosecute a suit or suits for injunctive or other relief provided for under the terms of this Act, as the real party in interest for and on behalf of one or more of said association's members, when violation of this Act directly or indirectly affects or threatens to affect or injure such member or members, or where violation of this Act threatens to impair fair competition or otherwise affects such member as herein provided.

Laws 1949, p. 111, § 16.

§68341.  Cancellation of license for violations.

The Oklahoma Tax Commission shall cancel the license of any cigarette or tobacco dealer who has been determined by any court to have violated the provisions of this Act.

Laws 1949, p. 111, § 17; Laws 1957, p. 86, § 1.

§68342.  Partial unconstitutionality.

The provisions of this Act shall be deemed to be severable and if for any reason any provision, phrase, or clause shall be determined to be unconstitutional or invalid, such determination shall not be held to affect any other provision hereof.  And no such determination shall be deemed to invalidate or render ineffectual any of the provisions of the "unfair cigarette and tobacco products sales act".

Laws 1949, p. 112, § 18.

§68343.  Violations  Injunctions  Damages.

A.  The Commission or any person injured by any violation, or who would suffer injury from any threatened violation of Sections 326 through 345 of Title 68 of the Oklahoma Statutes, may maintain an action in any court of equitable jurisdiction to prevent, restrain or enjoin such violation or threatened violation.  If in such action a violation or threatened violation of Sections 326 through 345 of Title 68 of the Oklahoma Statutes shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation, and, in addition thereto, the court shall assess in favor of the plaintiff and against the defendant the costs of suit including reasonable attorney's fees.  In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in the action, in addition to such injunctive relief and cost of suit, including reasonable attorney's fees shall be entitled to recover from the defendant the actual damages sustained by him.

B.  In the event that no injunctive relief is sought or required, any person injured by a violation of Sections 326 through 345 of Title 68 of the Oklahoma Statutes may maintain an action for damages and costs of suit in any court of general jurisdiction.

Laws 1981, c. 211, § 3, emerg. eff. June 1, 1981.

§68344.  Enforcement of act.

The Oklahoma Tax Commission shall prescribe, adopt and enforce rules and regulations relating to the administration and enforcement of Sections 326 through 345 of Title 68 of the Oklahoma Statutes. The Commission is hereby empowered to and may from time to time undertake and make or cause to be made one or more cost surveys for the state or such trading area or areas as it shall define and when such cost survey shall have been made by or approved by it, it shall be permissible to use such cost survey as provided in Section 337 of Title 68 of the Oklahoma Statutes.  The Commission may revoke or suspend the license issued under the provisions of Sections 326 through 345 of Title 68 of the Oklahoma Statutes or the cigarette tax laws of this state, of any person who refuses or neglects to comply with any provisions of Sections 326 through 345 of Title 68 of the Oklahoma Statutes or any rule or regulation of the Commission prescribed under Sections 326 through 345 of Title 68 of the Oklahoma Statutes.

Whenever any person fails to comply with any provision of Sections 326 through 345 of Title 68 of the Oklahoma Statutes or any rule or regulation of the Commission promulgated thereunder, the Commission upon hearing, after giving said person ten (10) days' notice in writing specifying the time and place of the hearing and requiring him to show cause why his license or licenses should not be revoked, may revoke or suspend the license held by the person.

Any ruling, order or decision of the Commission shall be subject to review as provided by Section 225 of Title 68 of the Oklahoma Statutes.

Laws 1981, c. 211, § 4, emerg. eff. June 1, 1981.

§68345.  Licenses required.

After the effective date of this act, no person shall engage in or conduct the business of purchasing for resale or selling cigarettes without having first obtained the appropriate license for that purpose.

All such licenses shall be issued by the Commission which shall make rules and regulations respecting applications therefor and issuance thereof.

A wholesaler or retailer who sells or intends to sell cigarettes at one, two or more places of business shall be required to obtain a separate license for each place of business.

Any person licensed only as a wholesaler shall not operate as a retailer unless the appropriate license therefor is first secured, and any person licensed only as a retailer shall not operate as a wholesaler unless the appropriate license therefor is first secured.

Laws 1981, c. 211, § 5, emerg. eff. June 1, 1981.

§68-346.  Legislative findings - Intent of Legislature - Cigarette and tobacco products tax compacts - Audits.

A.  The Legislature finds that:

1.  Federal law recognizes the right of Indian tribes or nations to engage in sales of cigarettes and tobacco products to their members free of state taxation;

2.  The doctrine of tribal sovereign immunity prohibits the State of Oklahoma from bringing a lawsuit against an Indian tribe or nation to compel the tribe or nation to collect state taxes on sales made in Indian country to either members or nonmembers of the tribe or nation without a waiver of immunity by the tribe or nation or congressional abrogation of the doctrine; and

3.  The Supreme Court of the United States, in "Oklahoma Tax Commission v. Citizen Band Pottawatomie Indian Tribe of Oklahoma", suggested that a state may provide other methods of collection of state taxes on sales of cigarettes and tobacco products made by Indian tribes or nations to persons who are not members of the tribe or nation, such as entering into mutually satisfactory agreements with Indian tribes or nations.

B.  It is the intent of the Legislature to establish a system of state taxation of sales of cigarettes and tobacco products made by federally recognized Indian tribes or nations or their licensees, other than such tribes or nations which have entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of this section, under which the rate of payments in lieu of state taxes is less than the rate of state taxes on other sales of cigarettes and tobacco products in order to allow such tribes or nations or their licensees to make sales of cigarettes and tobacco products to tribal members free of state taxation.

C.  The Governor is authorized by this enactment to enter into cigarette and tobacco products tax compacts on behalf of the State of Oklahoma with the federally recognized Indian tribes or nations of this state.  The compacts shall set forth the terms of agreement between the sovereign parties regulating sale of cigarettes and tobacco products by the tribes or nations or their licensees in Indian country.  All sales in Indian country by those compacting tribes or nations and their licensees shall be exempt from the taxes levied pursuant to the provisions of Section 301 et seq., Section 401 et seq. and Section 1350 et seq. of Title 68 of the Oklahoma Statutes and Sections 349 and 425 of this title, subject to the following terms and conditions:

1.  A payment in lieu of state sales and excise taxes, as provided for in said compact, shall be paid to the State of Oklahoma by the tribes or nations, their licensees or their wholesalers upon purchase of all cigarettes and tobacco products intended for resale in Indian country by the tribes or nations or their licensees;

2.  All cigarettes and tobacco products sold or held for sale to the public, without distinction between member and nonmember sales, shall bear a payment in lieu of tax stamp evidencing that payment in lieu of state taxes has been paid to the state.  State and tribal officials may provide for use of a single joint stamp evidencing payment of both the payment in lieu of tax as specified in a compact pursuant to the provisions of this section and any tax levied by a tribe or nation;

3.  In the event that a compacting tribe or nation fails to comply with all terms and conditions of the compact including, but not limited to, requirements to include all state taxes required by the terms of the compact to be collected by the tribe or nation in the price of its cigarettes or tobacco products, the tribe or nation shall not be eligible to receive any payment due from the state pursuant to the terms of the compact for the tax-reporting period during which the noncompliance occurred;

4.  Records of all sales of cigarettes and tobacco products to the tribes or nations and their licensees shall be kept by all wholesalers doing business in the State of Oklahoma and shall be made available for inspection by state officials on a timely basis.  Copies of all invoices of wholesale sales of cigarettes or tobacco products to tribally owned or licensed retail stores shall be forwarded by the wholesaler to the Oklahoma Tax Commission; and

5.  For purposes of a compact pursuant to the provisions of this section, the term "tribal licensee" shall only extend to:

a. members of the tribe or nation, and

b. business entities in which the tribe or nation or tribal members have a majority ownership interest.

D.  In addition to any other authority granted by law, the Tax Commission shall regularly conduct an audit of wholesalers, distributors, jobbers and warehousemen selling cigarettes or tobacco products to a federally recognized Indian tribe or nation or a tribally owned or licensed store to determine if the correct amount of tax payable under this act has been collected and to determine compliance with any and all compacts.

Added by Laws 1992, c. 339, § 1, emerg. eff. May 28, 1992.  Amended by Laws 2004, c. 322, § 8, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68-347.  Inapplicability of certain provision to certain tribes or nations or their licensees.

The provisions of Sections 3 through 6 of this act shall not apply to a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 1 of this act or to a licensee of such a tribe or nation during the period that such compact is effective.

Added by Laws 1992, c. 339, § 2, eff. Jan. 1, 1993.

§68-348.  Definitions.

As used in Sections 346 through 352 of this title:

1.  "Tribally owned or licensed store" means a store or place of business which is owned and operated by a federally recognized Indian tribe or nation, other than a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 346 of this title during the period that such compact is effective, on Indian country within the territorial jurisdiction of that tribe or nation or which is duly licensed by such tribe or nation pursuant to tribal laws or ordinances to conduct business located on Indian country within the territorial jurisdiction of that tribe or nation;

2.  "Federally recognized Indian tribe or nation" means an Indian tribal entity which is recognized by the United States Bureau of Indian Affairs as having a special relationship with the United States;

3.  "Indian country" means:

a. land held in trust by the United States of America for the benefit of a federally recognized Indian tribe or nation,

b. all land within the limits of any Indian reservation under the jurisdiction of the United States Government, notwithstanding the issuance of any patent, including rights-of-way running through the reservation,

c. all dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a state, and

d. all Indian allotments, the Indian titles to which have not been extinguished, including individual allotments held in trust by the United States or allotments owned in fee by individual Indians subject to federal law restrictions regarding disposition of said allotments and including rights-of-way running through the same;

4.  "Member of the tribe" or "tribal member" means a person who is duly enrolled within the membership of the federally recognized Indian tribe or nation which owns or licenses the store;

5.  "Nonmember of the tribe" or "nontribal member" means, with respect to a particular Indian tribe or nation, any person who is not a duly enrolled member of that tribe or nation, and shall include any person who is a member of another Indian tribe or nation but not a member of that tribe or nation;

6.  "Unstamped cigarettes" means packages of cigarettes which bear no evidence of a tax stamp required by state law;

7.  "Contraband cigarettes" means unstamped cigarettes which are required by the provisions of Sections 348 through 351 of this title or Section 301 et seq. of this title to bear stamps and which are in the possession, custody or control of any person, for the purpose of being consumed, sold, offered for sale or consumption or transported to any person in this state other than a wholesaler licensed under Section 304 of this title; provided, contraband cigarettes shall not include unstamped cigarettes sold to veterans' hospitals, to state-operated domiciliary homes for veterans or to the United States for sale or distribution by said entities in accordance with Sections 321 through 324 of this title;

8.  "Stamped cigarettes" means packages of cigarettes which bear a tax stamp required by state law;

9.  "Commission" means the Oklahoma Tax Commission; and

10.  "Person" shall include any individual, company, partnership, joint venture, joint agreement, association (mutual or otherwise), limited liability company, corporation, trust, estate, business trust receiver or trustee appointed by any state or federal court, syndicates or any combination acting as a unit, in the plural or singular number.

Added by Laws 1992, c. 339, § 3, eff. Jan. 1, 1993.  Amended by Laws 1993, c. 366, § 30, eff. Sept. 1, 1993.

§68-349.  Levy of tax - Tax refunds - In lieu tax stamp - Shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband cigarettes.

A.  There is hereby levied upon the sale of cigarettes at a tribally owned or licensed store a tax in the amount of seventy-five percent (75%) of the cigarette excise taxes imposed by Section 301 et seq. of Title 68 of the Oklahoma Statutes, which tax shall be in lieu of all sales and excise taxes on such cigarettes.

B.  A federally recognized Indian tribe or nation may receive a refund for a portion of the tax imposed pursuant to the provisions of this section if it can provide sufficient documentation that sales of cigarettes to its tribal members exceed twenty-five percent (25%) of its total sales of cigarettes.  The amount of the refund shall be the amount of tax paid which is attributable to sales of cigarettes made to tribal members which is in excess of twenty-five percent (25%) of the tribe's or nation's total sales of cigarettes.  Refunds shall be paid quarterly.  The Tax Commission shall promulgate rules and regulations to administer the provisions of this subsection.

C.  All cigarettes which are sold or held for sale at a tribally owned or licensed store shall have affixed thereto a stamp or stamps evidencing payment of the in lieu tax required by subsection A of this section.

D.  It shall be unlawful for any person knowingly to ship, transport, receive, possess, sell, distribute or purchase contraband cigarettes.  Any person who engages in shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband cigarettes shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than One Thousand Dollars ($1,000.00).  Any person convicted of a second or subsequent violation hereof shall be guilty of a felony and shall be punishable by a fine of not more than Five Thousand Dollars ($5,000.00), by a term of imprisonment in the State Penitentiary for not more than two (2) years, or by both such fine and imprisonment.

E.  Any person who knowingly engages in shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband cigarettes shall be subject to the forfeiture of property as is provided by Section 305 of Title 68 of the Oklahoma Statutes and assessment of penalty as provided thereby and assessment for any delinquent taxes found to be owing.

Added by Laws 1992, c. 339, § 4, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 133, § 557, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 406, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 557 from July 1, 1998, to July 1, 1999.

§68-350.  Persons eligible to sell cigarettes to tribally owned or licensed store - Duty to affix tax stamp - Tribally owned or licensed stores to do business only with stamped cigarettes.

A.  Every wholesaler, jobber or warehouseman doing business within this state and required to secure a license as provided in Section 304 of Title 68 of the Oklahoma Statutes may sell cigarettes to tribally owned or licensed stores in this state.  It shall be the duty of the wholesaler, jobber or warehouseman to affix the tax stamp required by Section 4 of this act to cigarette inventory sold to a tribally owned or licensed store.

B.  Tribally owned or licensed stores may only purchase, receive, stock, possess, sell or distribute stamped cigarettes.

Added by Laws 1992, c. 339, § 5, eff. Jan. 1, 1993.

§68-350.1.  Cigarettes not purchased for sale at tribally owned or licensed store - Liability for additional tax due - Wholesaler, jobber or warehouseman.

If a wholesaler, jobber or warehouseman timely accepts documentation which shall require identification by drivers license and social security number as prescribed by the Oklahoma Tax Commission from a person claiming that the cigarettes will be sold at a tribally owned or licensed store, the wholesaler, jobber or warehouseman shall be relieved of any liability for any additional tax due or required to be collected should it later be determined that the cigarettes were not purchased for sale at a tribally owned or licensed store.

Added by Laws 1993, c. 146, § 13.

§68-351.  Seizure and forfeiture of unstamped cigarettes - Authority of peace officers - Cooperation with Tax Commission.

A.  All unstamped cigarettes sold or shipped to tribally owned or licensed stores in this state by wholesalers, jobbers or warehousemen not licensed by this state pursuant to the provisions of Section 304 of Title 68 of the Oklahoma Statutes for the purpose of selling or consuming unstamped cigarettes in this state in violation of this act shall be subject to seizure of the shipments and forfeiture of the inventory pursuant to the provisions of Section 305 of Title 68 of the Oklahoma Statutes.

B.  Any peace officer of this state, including but not limited to officers of the Department of Public Safety or the Oklahoma State Bureau of Investigation, any sheriff, any salaried deputy sheriff or any municipal police officer is authorized to stop any vehicle upon any road or highway of this state in order to inspect the bill of lading or to take such action as may be necessary to determine if unstamped cigarettes are being sold or shipped in violation of the provisions of this section.  Such officers shall also have the duty to cooperate with the Oklahoma Tax Commission to enforce the provisions of this act.

Added by Laws 1992, c. 339, § 6, eff. Jan. 1, 1993.

§68-352.  Disposition of revenues.

A.  Except as otherwise provided in subsection D of Section 2 of this act, any revenue from a payment in lieu of excise taxes on cigarettes pursuant to a compact entered into by the State of Oklahoma and a federally recognized Indian tribe or nation pursuant to the provisions of subsection C of Section 346 of this title shall be deposited to the General Revenue Fund.

B.  Any revenue from payment of the tax imposed by Section 349 of this title shall be deposited to the General Revenue Fund.

Added by Laws 1992, c. 339, § 7, eff. Jan. 1, 1993.  Amended by Laws 2004, c. 322, § 9, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68-360.  Repealed by Laws 2004, c. 266, § 9, emerg. eff. May 6, 2004.

§68-360.1.  Short title.

Sections 1 through 8 of this act shall be known and may be cited as the "Master Settlement Agreement Complementary Act".

Added by Laws 2004, c. 266, § 1, emerg. eff. May 6, 2004.

§68-360.2.  Declaration of public policy.

The Oklahoma Legislature declares that violations of Sections 600.1 through 600.23 of Title 37 of the Oklahoma Statutes threaten the integrity of the Master Settlement Agreement as defined in Section 600.22 of Title 37 of the Oklahoma Statutes, the fiscal soundness of the state, and the public health.  The Legislature declares that enacting this act enhances the Prevention of Youth Access to Tobacco Act by preventing violations and aiding in the enforcement of the Master Settlement Agreement Complementary Act and thereby safeguard the Master Settlement Agreement, the fiscal soundness of the state, and the public health.

Added by Laws 2004, c. 266, § 2, emerg. eff. May 6, 2004.

§68-360.3.  Definitions.

As used in the Master Settlement Agreement Complementary Act:

1.  "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol", "lights", "kings", and "100s", and includes any brand name alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

2.  "Cigarette" has the same meaning as that term is defined in Section 600.22 of Title 37 of the Oklahoma Statutes;

3.  "Tax Commission" means the Oklahoma Tax Commission;

4.  "Master Settlement Agreement" has the same meaning as in Section 600.22 of Title 37 of the Oklahoma Statutes;

5.  "Nonparticipating manufacturer" means any tobacco product manufacturer as defined in Section 600.22 of Title 37 of the Oklahoma Statutes that is not a participating manufacturer;

6.  "Participating manufacturer" has the meaning given that term in Section II(jj) of the Master Settlement Agreement as defined in Section 600.22 of Title 37 of the Oklahoma Statutes and all amendments to the Master Settlement Agreement;

7.  "Qualified escrow fund" has the same meaning as that term is defined in Section 600.22 of Title 37 of the Oklahoma Statutes;

8.  "Stamping agent" means any entity that is authorized under subsection A of Section 304 of Title 68 of the Oklahoma Statutes to affix any tax stamps issued by the Oklahoma Tax Commission to packages of cigarettes, or any entity authorized pursuant to Section 415 of Title 68 of the Oklahoma Statutes to pay to the Oklahoma Tax Commission any tobacco products tax; and

9.  "Units sold" has the same meaning as that term is defined in Section 600.22 of Title 37 of the Oklahoma Statutes.

Added by Laws 2004, c. 266, § 3, emerg. eff. May 6, 2004.

§68-360.4.  Certification by manufacturer.

A.  1.  Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, shall execute and deliver on a form or in the manner prescribed by the Attorney General a certification to the Oklahoma Tax Commission and Attorney General, no later than April 30 of each year, certifying under penalty of perjury that, as of the date of certification, the tobacco product manufacturer either:

a. is a participating manufacturer, or

b. is in full compliance with the provisions of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes.

2.  A participating manufacturer shall include in its certification a list of its brand families.  The participating manufacturer shall update the list thirty (30) calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General and the Oklahoma Tax Commission.

3.  A nonparticipating manufacturer shall include in its certification:

a. a list of all of its brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year, and

b. a list of all of its brand families that have been sold in the state at any time during the current calendar year:

(1) indicating, by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification, and

(2) identifying by name and address any other manufacturer of the brand families in the preceding or current calendar year.

The nonparticipating manufacturer shall update the list thirty (30) calendar days prior to any corrected final addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General and the Oklahoma Tax Commission.

4.  In the case of a nonparticipating manufacturer, the certification shall further certify that the nonparticipating manufacturer:

a. is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by Section 5 of this act,

b. has established and continues to maintain a qualified escrow fund, and

c. has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund as defined in Section 600.22 of Title 37 of the Oklahoma Statutes that the nonparticipating manufacturer is in full compliance with the provisions of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes and the Master Settlement Agreement Complementary Act and any rules promulgated pursuant to the Master Settlement Agreement Complementary Act.

5.  The nonparticipating manufacturer shall include with certification:

a. the name, address, and telephone number of the financial institution with which the nonparticipating manufacturer has established its qualified escrow fund,

b. the account number of its qualified escrow fund and any subaccount number for the State of Oklahoma,

c. the amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in Oklahoma during the preceding calendar year, the date and amount of each deposit to the fund, and any evidence or verification as may be deemed necessary by the Attorney General to confirm the information required by this paragraph, and

d. the amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer made escrow payments pursuant to Section 600.23 of Title 37 of the Oklahoma Statutes rules promulgated thereto.

6.  A tobacco product manufacturer may not include a brand family in its certification unless:

a. in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement, or

b. in the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of the provisions of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes.

7.  Nothing in this section shall be construed as limiting or otherwise affecting the right of this state to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes.

8.  Tobacco product manufacturers shall maintain all invoices and documentation of sales and other information relied upon for the certification for a period of five (5) years, unless otherwise required by law to maintain them for a greater period of time.

B.  1.  Not later than ninety (90) calendar days after this act takes effect, the Attorney General shall develop and publish on its website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subparagraph a of paragraph 4 of subsection A of this section and all brand families that are listed in the certifications, except as otherwise provided in this section.

2.  The Attorney General shall not include or retain in the directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the Attorney General determines is not in compliance with paragraphs 3, 4, and 5 of subsection A of this section, unless the Attorney General has determined that a violation has been cured to the satisfaction of the Attorney General.

3.  Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the Attorney General concludes, in the case of a nonparticipating manufacturer, that:

a. any escrow payment required pursuant to Section 600.23 of Title 37 of the Oklahoma Statutes for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General, or

b. any outstanding final judgment, including interest thereon, for a violation of the provisions of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes has not been fully satisfied for the brand family or manufacturer.

4.  The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of the Master Settlement Agreement Complementary Act.

5.  Every stamping agent shall provide and update, as necessary, an electronic mail address to the Oklahoma Tax Commission and the Attorney General for the purpose of receiving any notifications as may be required by the Master Settlement Agreement Complementary Act.

6.  Any nonparticipating manufacturer may request, by facsimile transmission or other means to the Attorney General's Tobacco Enforcement Unit, information regarding its current compliance status pursuant to this act and to Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes.  Upon receipt of such request, the Attorney General shall inform the requesting nonparticipating manufacturer of its current compliance status before close of business within three (3) business days.

C.  It shall be unlawful for any person to:

1.  Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; and

2.  Sell, offer, or possess for sale, in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

Added by Laws 2004, c. 266, § 4, emerg. eff. May 6, 2004.

§68-360.5.  Nonresident or foreign nonparticipating manufacturers - Appointment of agent - Appointment of Secretary of State.

A.  Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in this state as a foreign corporation or business entity shall appoint and continually engage without interruption, as a condition precedent to having its brand families included or retained in the directory, the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of the Master Settlement Agreement Complementary Act and Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes, may be served in any manner authorized by law.  The service shall constitute legal and valid service of process on the nonparticipating manufacturer.  The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to perform the duties of an agent pursuant to the Master Settlement Agreement Complementary Act and to the satisfaction of the Oklahoma Tax Commission and the Attorney General.

B.  The nonparticipating manufacturer shall provide notice to the Oklahoma Tax Commission and Attorney General thirty (30) calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than five (5) calendar days prior to the termination of an existing agent appointment.  If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Oklahoma Tax Commission and Attorney General of the termination within five (5) calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

C.  Any nonparticipating manufacturer whose cigarettes are sold in this state, who has not appointed and engaged an agent as required by this section, shall be deemed to have appointed the Secretary of State as its agent and may be proceeded against in courts of this state by service of process upon the Secretary of State.  However, the appointment of the Secretary of State as the agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included or retained in the directory.

Added by Laws 2004, c. 266, § 5, emerg. eff. May 6, 2004.

§68-360.6.  Submission of information by stamping agents - Escrow deposits.

A.  Not later than twenty (20) calendar days after the end of each calendar month, and more frequently if so directed by the Oklahoma Tax Commission, each stamping agent shall submit any information the Oklahoma Tax Commission requires to facilitate compliance with the Master Settlement Agreement Complementary Act, including, but not limited to, a list by brand families of the total number of cigarettes, or in the case of roll-your-own tobacco, the equivalent stick count, for which the stamping agent affixed stamps during the previous calendar month or otherwise paid the tax due for such cigarettes.  The stamping agent shall maintain, and make available to the Oklahoma Tax Commission and the Attorney General, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the Oklahoma Tax Commission for a period of five (5) years.

B.  The Oklahoma Tax Commission may disclose to the Attorney General any information received under the Master Settlement Agreement Complementary Act and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of the act.  The Oklahoma Tax Commission and Attorney General shall share with each other the information received under the Master Settlement Agreement Complementary Act and may share the information with other federal, state, or local agencies only for purposes of enforcement or litigation of the act, the provisions of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes, corresponding laws of other states, and the Master Settlement Agreement.

C.  The Attorney General may require at any time from a nonparticipating manufacturer proof, from the financial institution in which the nonparticipating manufacturer has established a qualified escrow fund for the purpose of compliance with the provisions of Sections 600.21 through 600.23 of Title 37 of the Oklahoma Statutes, of the amount of money in the fund, exclusive of interest, the amount and date of each deposit to the fund, and the amount and date of each withdrawal from the fund.

D.  In addition to the information required to be submitted pursuant to the Oklahoma Tax Commission, the Attorney General may require a stamping agent or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, and proof of compliance with laws and regulations regarding the manufacture, labeling, importation, and exportation of cigarettes, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with the Master Settlement Agreement Complementary Act.  The Oklahoma Tax Commission and the Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

E.  To promote compliance with the Master Settlement Agreement Complementary Act, the Oklahoma Tax Commission, at the request of the Attorney General, may promulgate rules requiring a tobacco product manufacturer subject to the requirements of paragraph 2 of subsection A of Section 600.23 of Title 37 of the Oklahoma Statutes to make the escrow deposits required in quarterly installments during the year in which the sales covered by the deposits are made.

Added by Laws 2004, c. 266, § 6, emerg. eff. May 6, 2004.

§68-360.7.  Violations - Civil penalties - Contraband - Seizure and forfeiture - Injunction.

A.  In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a stamping agent has violated Section 6 of this act or any rule promulgated pursuant to the Master Settlement Agreement Complementary Act, the Oklahoma Tax Commission may revoke or suspend the license of the stamping agent.  Each stamp affixed and each sale or offer to sell cigarettes in violation of the Master Settlement Agreement Complementary Act shall constitute a separate violation.  For each violation, the Oklahoma Tax Commission may also impose a civil penalty in an amount not to exceed the greater of five hundred percent (500%) of the retail value of the cigarettes or Five Thousand Dollars ($5,000.00) upon a determination of violation of the Master Settlement Agreement Complementary Act or any rules promulgated pursuant thereto.

B.  Any cigarettes that have been sold, offered for sale, or possessed for sale in this state or imported for personal consumption in this state, in violation of the Master Settlement Agreement Complementary Act, shall be deemed contraband pursuant to the Master Settlement Agreement Complementary Act.  Those cigarettes shall be subject to seizure and forfeiture as provided by this section and all cigarettes so seized and forfeited shall be destroyed as provided by this section and not resold.

C.  1.  Cigarettes or tobacco product distributors and wholesalers licensed by the Oklahoma Tax Commission, pursuant to Section 304 or 415 of Title 68 of the Oklahoma Statutes, who also distribute cigarettes in a state bordering Oklahoma may store in their Oklahoma warehouse cigarettes made contraband under this section if, and only if, they have the tax stamp of another state affixed to each package of cigarettes.

2.  Cigarettes or roll-your-own tobacco products made contraband pursuant to this section, without being subject to seizure or forfeiture, may be transported in, into, or through the state either:

a. on a commercial carrier with a proper bill of lading with an out-of-state destination,

b. when the tax stamp of another state is affixed to each pack of cigarettes or tobacco product transported, or

c. on a commercial carrier with a proper bill of lading to a tobacco product distributor or wholesaler licensed by the Oklahoma Tax Commission, pursuant to Section 304 or 415 of Title 68 of the Oklahoma Statutes, who also distributes cigarettes in a state bordering Oklahoma if, and only if, the packing slip accompanying the shipment indicates the shipment is for sale in another state and indicates which state, and the invoice for the shipment also indicates the shipment is for sale in a state other than Oklahoma and identifies the state in which the shipment is to be sold.  The time of delivery of the shipments shall be indicated on the bill of lading of the common carrier when delivery is completed.  The receiving Oklahoma distributor or wholesaler must, within twenty-four (24) hours of receiving the delivery, affix or cause to be affixed to each package of cigarettes the stamp of the state in which they are to be sold.

3.  All cigarettes, tobacco products, vehicles, and property so seized shall be listed and appraised by the officer making the seizure and turned over to the county sheriff of the county in which the seizure is made and a receipt therefor taken.  The person making the seizure shall immediately make a written report of the seizure, showing the name of the person making the seizure, the location of the seizure, the person from whom the property was seized, and an inventory and appraisement of the property at the usual and ordinary retail price of the articles received.  The report shall be filed with the Oklahoma Tax Commission and the Attorney General.  The district attorney of the county in which the seizures are made, at the request of the Oklahoma Tax Commission or Attorney General, shall file in the district court forfeiture proceedings in the name of the State of Oklahoma, as plaintiff, and in the name of the owner or person in possession, as defendant, if known, and if unknown or not susceptible to the jurisdiction of the court, in the name of the property seized.  The clerk of the court shall issue a summons to the owner or person in whose possession the property was found directing the owner or person to answer within ten (10) days.  At the forfeiture proceeding, if a distributor or wholesaler demonstrates through clear and convincing evidence that the possession of contraband by the distributor or wholesaler was accidental, the vehicle in which the contraband was being transported shall not be forfeited.  In no case, however, shall possession of more than twenty (20) cartons of contraband product be considered by the courts as being possessed accidentally.  If the property is declared forfeited and ordered sold, notice of the sale shall be posted not less than ten (10) days before the date of sale in five public places in the county in which the seizures are made.  However, any cigarettes or tobacco products forfeited pursuant to this section shall be destroyed by the county sheriff.  Proceeds of the sale shall be deposited with the clerk of the court, who shall, after deducting costs including the costs of prosecution, storage, and sale, pay the balance to the Oklahoma Tax Commission for deposit in the Tobacco Settlement Endowment Trust Fund.

D.  The Attorney General may seek an injunction to restrain a threatened or actual violation of the Master Settlement Agreement Complementary Act by a stamping agent and to compel the stamping agent to comply with those provisions.  In any action brought pursuant to this section, the state shall be entitled to recover the costs of investigation, costs of the action, and reasonable attorney fees.

E.  1.  It shall be unlawful for a person to:

a. sell or distribute cigarettes, or

b. acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of the Master Settlement Agreement Complementary Act.  A violation of the act shall be a misdemeanor.

2.  A person who violates subsection C of Section 4 of this act engages in an unfair and deceptive trade practice in violation of the provisions of the Oklahoma Consumer Protection Act.

Added by Laws 2004, c. 266, § 7, emerg. eff. May 6, 2004.

§68-360.8.  Placement of products on directory - Issuance of license - Certification of compliance - Due dates for reports - Recovery of costs.

A.  The Attorney General need not place on the directory the products of a tobacco product manufacturer that has not provided all the information required in the certification.

B.  The consideration of a certification of a tobacco product manufacturer to have its brand added to the directory by the Attorney General shall not be considered an individual proceeding under the Administrative Procedures Act, nor shall the procedural requirements for an individual proceeding apply to that consideration.

C.  No person shall be issued a license or granted a renewal of a license to act as a stamping agent unless the person has certified in writing, under penalty of perjury, that the person will comply fully with this section.

D.  For calendar year 2004, if the effective date of this act is later than March 16, 2004, the first report of stamping agents required by subsection A of Section 6 of this act shall be due thirty (30) calendar days after the effective date of this act.  The certifications by a tobacco product manufacturer described in subsection A of Section 4 of this act shall be due forty-five (45) calendar days after the effective date of this act.  The directory described in subsection B of Section 4 of this act shall be published or made available within ninety (90) calendar days after the effective date of this act.  Until the directory is published on the website of the Attorney General, all cigarette brands of tobacco product manufacturers which are on a list of the names and brand names of tobacco product manufacturers that have failed to comply with the provisions of Sections 600.21 through 600.23 of the Title 37 of the Oklahoma Statutes and published on the website of the Oklahoma Tax Commission as provided for in Section 360 of Title 68 of the Oklahoma Statutes, shall remain contraband and be subject to seizure and forfeiture as provided for in that section.

E.  The Oklahoma Tax Commission may promulgate rules necessary to implement the provisions of the Master Settlement Agreement Complementary Act.

F.  In any action brought by the state to enforce the Master Settlement Agreement Complementary Act, the state shall be entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney fees.

G.  If a court determines that a person has violated the Master Settlement Agreement Complementary Act, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the State Treasurer for deposit in the Tobacco Settlement Endowment Trust Fund.  Unless otherwise expressly provided, the remedies or penalties provided by the Master Settlement Agreement Complementary Act are cumulative to each other and to the remedies or penalties available under all other laws of this state.

Added by Laws 2004, c. 266, § 8, emerg. eff. May 6, 2004.

§68401.  Definitions.

For the purpose of this article:

(a)  The word "person" shall mean any individual, company, limited liability company, corporation, partnership, association, joint adventure, estate, trust, or any other group, or combination acting as a unit, and the plural as well as the singular, unless the intention to give a more limited meaning is disclosed by the context.

(b)  The term "Tax Commission" shall mean the Oklahoma Tax Commission.

(c)  The word "wholesaler" shall include dealers whose principal business is that of a wholesale dealer or jobber, and who is known to the trade as such, who shall sell any cigars or tobacco products to licensed retail dealers only for the purpose of resale, or giving them away, or exposing the same where they may be taken or purchased, or otherwise acquired by the retailer.

(d)  The word "retailer" shall include every dealer, other than a wholesale dealer as defined above, whose principal business is that of selling merchandise at retail, who shall sell, or offer for sale, cigars or tobacco products, irrespective of quantity, number of sales, giving the same away or exposing the same where they may be taken, or purchased, or otherwise acquired by the consumer.

(e)  The word "consumer" shall mean a person who comes into possession of tobacco for the purpose of consuming it, giving it away, or disposing of it in any way by sale, barter or exchange.

(f)  The words "first sale" shall mean and include the first sale, or distribution, of cigars or tobacco products in intrastate commerce, or the first use or consumption of cigars, or tobacco products within this state.

(g)  The words "tobacco products" shall mean any cigars, cheroots, stogies, smoking tobacco (including granulated, plug cut, crimp cut, ready rubbed and any other kinds and forms of tobacco suitable for smoking in a pipe or cigarette), chewing tobacco (including cavendish, twist, plug, scrap and any other kinds and forms of tobacco suitable for chewing), however prepared; and shall include any other articles or products made of tobacco or any substitute therefor.

(h)  The term "distributing agent" shall mean and include every person in this state who acts as an agent of any person outside the state by receiving cigars and tobacco products in interstate commerce and storing such items subject to distribution or delivery, upon order from said person outside the state, to distributors, wholesale dealers and retail dealers, or to consumers.  The term "distributing agent" shall also mean and include any person who solicits or takes orders for cigars and tobacco products to be shipped in interstate commerce to a person in this state by a person residing outside of Oklahoma, the tax not having been paid on such cigars and tobacco products.

(i)  The term "stamp" shall mean the stamp or stamps by use of which:

1.  The tax levied pursuant to the provisions of Section 401 et seq. of this title is paid;

2.  The tax levied pursuant to the provisions of Section 426 of this title is paid; or

3.  The payment in lieu of taxes authorized pursuant to a compact entered into by the State of Oklahoma and a federally recognized Indian tribe or nation pursuant to the provisions of subsection C of Section 346 of this title is paid.

(j)  The term "drop shipment" shall mean and include any delivery of cigars or tobacco products received by any person within the state when payment for such cigars or tobacco products is made to the shipper or seller by or through a person other than the consignee.

(k)  The term "cigars" shall include any roll of tobacco for smoking, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(l)  The word "dealer" shall include every person, firm, corporation, or association of persons, who manufactures cigars or tobacco products for distribution, sale, use or consumption in the State of Oklahoma.  The word "dealer" is also further defined to mean any person, firm, corporation or association of persons, who imports cigars or tobacco products from any state or foreign country, for distribution, sale, use or consumption in the State of Oklahoma.

Laws 1965, c. 238, § 2, eff. July 1, 1965; Laws 1992, c. 339, § 17, eff. Jan. 1, 1993; Laws 1993, c. 366, § 31, eff. Sept. 1, 1993.

§68-402.  Amount of tax.

There shall be levied, assessed, collected, and paid in respect to the articles containing tobacco enumerated in Section 401 et seq. of this title, a tax in the following amounts:

1.  Little Cigars.  Upon cigars of all descriptions made of tobacco, or any substitute therefor, and weighing not more than three (3) pounds per thousand, four (4) mills for each cigar. Provided, that the tax levied on the products coming under this paragraph shall not apply if the tax on such products is reported and paid as cigarette tax under Sections 301 through 325 of this title;

2.  Cigars.  Upon cigars of all descriptions made of tobacco, or any substitute therefor, weighing more than three (3) pounds per thousand and having a manufacturer's recommended retail selling price, under the Federal Code, of not exceeding four cents ($0.04) per cigar, one cent ($0.01) for each cigar;

3.  Cigars.  Upon all other cigars of all descriptions made of tobacco, or any substitute therefor, and weighing more than three (3) pounds per thousand, Twenty Dollars ($20.00) per thousand.  For the purpose of computing the tax, cheroots, stogies, etc., are hereby classed as cigars;

4.  Smoking Tobacco.  Upon all smoking tobacco including granulated, plug cut, crimp cut, ready rubbed and other kinds and forms of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette, the tax shall be twenty-five percent (25%) of the factory list price exclusive of any trade discount, special discount or deals; and

5.  Chewing Tobacco.  Upon chewing tobacco, smokeless tobacco, and snuff, the tax shall be twenty percent (20%) of the factory list price exclusive of any trade discount, special discount or deals.

It shall not be permissible for a retailer to advertise that the retailer will absorb the tax due on the taxable merchandise described herein.  Such tax shall be paid by the consumer.

Notwithstanding any other provision of law, the tax levied pursuant to the provisions of Section 401 et seq. of this title shall be part of the gross proceeds or gross receipts from the sale of cigars or tobacco products, or both, as those terms are defined in paragraph 7 of Section 1352 of this title.

Laws 1965, c. 238, § 2, eff. July 1, 1965; Laws 1972, c. 48, § 1, emerg. eff. March 10, 1972; Laws 1985, c. 179, § 73, operative July 1, 1985; Laws 1999, c. 390, § 6, emerg. eff. June 8, 1999.

§684021.  Additional tax on tobacco products  Rates  Apportionment of revenues.

In addition to the tax levied by Section 402 of this title, there is hereby levied upon the sale, use, exchange or possession of articles containing tobacco as defined in said Section 402, a tax in the following amounts:

(a) Upon little cigars of all descriptions made of tobacco, or any substitute therefor, and weighing not more than three (3) pounds per thousand, two and onehalf (2 1/2) mills for each cigar. Provided, that the tax levied on the products coming under this paragraph shall not apply if the tax on such products is reported and paid as cigarette tax under Sections 301 through 325 of this title.

(b) Upon cigars of all descriptions made of tobacco, or any substitute therefor, and weighing more than three (3) pounds per thousand, and having a manufacturer's recommended retail selling price, under the Federal Code, of more than four cents ($0.04) for each cigar, Ten Dollars ($10.00) per thousand.  For the purpose of computing the tax, cheroots, stogies, etc., are hereby classed as cigars.

(c) Upon all smoking tobacco including granulated, plug cut, crimp cut, ready rubbed and other kinds and forms of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette, the tax shall be fifteen percent (15%) of the factory list price exclusive of any trade discount, special discount or deals.

(d) Upon chewing tobacco, smokeless tobacco, and snuff, the tax shall be ten percent (10%) of the factory list price exclusive of any trade discount, special discount or deals.

This tax shall be paid by the consumer and no retailer may advertise that he will pay or absorb this tax.

(e) The tax herein levied on tobacco products shall be evidenced by stamps and collected on the same basis and in the same manner and in all respects as the tax levied by the Tobacco Products Tax Law.  The revenue from this additional tax shall be apportioned by the Oklahoma Tax Commission in the same manner as provided in Section 404 of this title, for the apportionment of other tobacco products tax revenue.

Amended by Laws 1985, c. 179, § 74, operative July 1, 1985.

§684022.  Additional tax on tobacco products  Rates  Apportionment of records.

In addition to the tax levied by Section 402 of this title, and 4021 of Section 2, Chapter 48, Oklahoma Session Laws 1972 (68 O.S. Supp. 1972, Section 4021), there is hereby levied upon the sale, use, exchange or possession of articles containing tobacco as defined in said Section 402, a tax in the following amounts:

(a) Upon little cigars of all descriptions made of tobacco, or any substitute therefor, and weighing not more than three (3) pounds per thousand, two and onehalf (2 1/2) mills for each cigar. Provided, that the tax levied on the products coming under this paragraph shall not apply if the tax on such products is reported and paid as cigarette tax under Sections 301 et seq. of this title.

(b) The revenue from the additional tax herein levied shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer who shall deposit the same in the General Revenue Fund of the State of Oklahoma.

Laws 1979, c. 195, § 6, eff. July 1, 1979.

§68-402-3.  Tobacco products tax in addition to tax levied in Sections 402 to 402-2 - Rates - Apportionment.

A.  In addition to the tax levied in Sections 402, 402-1 and 402-2 of Title 68 of the Oklahoma Statutes, effective January 1, 2005, there shall be levied, assessed, collected, and paid in respect to the articles containing tobacco enumerated in Section 401 et seq. of Title 68 of the Oklahoma Statutes, a tax in the following amounts:

1.  Little Cigars.  Upon cigars of all descriptions made of tobacco, or any substitute therefor, and weighing not more than three (3) pounds per thousand, twenty-seven (27) mills for each cigar.  Provided, that the tax levied on the products coming under this paragraph shall not apply if the tax on such products is reported and paid as cigarette tax under Sections 301 through 325 of Title 68 of the Oklahoma Statutes;

2.  Cigars.  Upon all other cigars of all descriptions made of tobacco, or any substitute therefor, and weighing more than three (3) pounds per thousand, Ninety Dollars ($90.00) per thousand.  For the purpose of computing the tax, cheroots, stogies, etc., are hereby classed as cigars;

3.  Smoking Tobacco.  Upon all smoking tobacco including granulated, plug cut, crimp cut, ready rubbed and other kinds and forms of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette, the tax shall be forty percent (40%) of the factory list price exclusive of any trade discount, special discount or deals; and

4.  Chewing Tobacco.  Upon chewing tobacco, smokeless tobacco, and snuff, the tax shall be thirty percent (30%) of the factory list price exclusive of any trade discount, special discount or deals.

B.  Except as provided in subsection C of this section, the revenue resulting from the additional tax levied in subsection A of this section shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer as follows:

1.  Twenty-two and six-hundredths percent (22.06%) shall be placed to the credit of the Health Employee and Economy Improvement Act Revolving Fund created in Section 1 of Enrolled Senate Bill No. 1546 of the 2nd Session of the 49th Oklahoma Legislature;

2.  Three and nine-hundredths percent (3.09%) shall be placed to the credit of the Comprehensive Cancer Center Debt Service Revolving Fund created in Section 5 of this act;

3.  Seven and fifty-hundredths percent (7.50%) shall be placed to the credit of the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes;

4.  Three and nine-hundredths percent (3.09%) shall be placed to the credit of the Oklahoma State University College of Osteopathic Medicine Revolving Fund created in Section 6 of this act;

5.  Twenty-six and thirty-eight-hundredths percent (26.38%) shall be placed to the credit of the Oklahoma Health Care Authority Medicaid Program Fund created in Section 5020 of Title 63 of the Oklahoma Statutes for the purposes of maintaining programs and services funded under the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", reimbursing city/county-owned hospitals, increasing emergency room physician rates, and providing TEFRA 134, also known as "Katie Beckett" services;

6.  Two and sixty-five-hundredths percent (2.65%) shall be placed to the credit of the Department of Mental Health and Substance Abuse Services Revolving Fund created in Section 2-303 of Title 43A of the Oklahoma Statutes;

7.  Forty-four-hundredths of one percent (0.44%) shall be placed to the credit of the Belle Maxine Hilliard Breast and Cervical Cancer Treatment Revolving Fund created in Section 1 of Enrolled House Bill No. 2552 of the 2nd Session of the 49th Oklahoma Legislature;

8.  One percent (1%) shall be placed to the credit of the Teachers' Retirement System Revolving Fund created in Section 158 of Title 62 of the Oklahoma Statutes;

9.  Two and seven-hundredths percent (2.07%) shall be placed to the credit of the Education Reform Revolving Fund created in Section 41.29b of Title 62 of the Oklahoma Statutes;

10.  Sixty-six-hundredths percent (.66%) shall be placed to the credit of the Tobacco Prevention and Cessation Revolving Fund created in Section 1-105d of Title 63 of the Oklahoma Statutes;

11.  Sixteen and eighty-three-hundredths percent (16.83%) shall be placed to the credit of the General Revenue Fund; and

12.  For fiscal years beginning July 1, 2004, and ending June 30, 2006, fourteen and twenty-three-hundredths percent (14.23%) shall be apportioned to municipalities and counties that levy a sales tax, in the proportions which total municipal and county sales tax revenue was apportioned by the Tax Commission in the preceding month.

For fiscal years beginning July 1, 2006, and thereafter, the apportionment percentage specified in paragraph 12 of this subsection will be adjusted by dividing the total municipal and county sales tax revenue collected in the calendar year immediately preceding the commencement of the fiscal year by the sum of the state sales tax revenue and total municipal and county sales tax revenue collected in the same year.  This ratio shall be divided by the ratio of the total municipal and county sales tax revenue collected in the calendar year beginning January 1, 2004, and ending December 31, 2004, divided by the sum of the state sales tax revenue and total municipal and county sales tax revenue collected in the same year.  The resulting quotient shall be multiplied by fourteen and twenty-three-hundredths percent (14.23%) to determine the apportionment percentage for the fiscal year.

For fiscal years beginning July 1, 2006, and thereafter, any adjustment to the percentage of revenues apportioned to municipalities and counties shall be reflected in the percent of revenues apportioned to the General Revenue Fund.

C.  The net amount of any revenue resulting from a payment in lieu of excise taxes on little cigars, cigars, smoking tobacco and chewing tobacco levied by this section, pursuant to a compact with a federally recognized Indian tribe or nation after deductions for deposits into trust accounts pursuant to such compacts, shall be apportioned by the Tax Commission and transmitted to the State Treasurer as follows:

1.  Thirty-three and forty-nine-hundredths percent (33.49%) shall be placed to the credit of the Health Employee and Economy Improvement Act Revolving Fund created in Section 1 of Enrolled Senate Bill No. 1546 of the 2nd Session of the 49th Oklahoma Legislature;

2.  Four and sixty-nine-hundredths percent (4.69%) shall be placed to the credit of the Comprehensive Cancer Center Debt Service Revolving Fund created in Section 5 of this act;

3.  Eleven and thirty-nine-hundredths percent (11.39%) shall be placed to the credit of the Trauma Care Assistance Revolving Fund created in Section 1-2522 of Title 63 of the Oklahoma Statutes;

4.  Four and sixty-nine-hundredths percent (4.69%) shall be placed to the credit of the Oklahoma State University College of Osteopathic Medicine Revolving Fund created in Section 6 of this act;

5.  Forty and six-hundredths percent (40.06%) shall be placed to the credit of the Oklahoma Health Care Authority Medicaid Program Fund created in Section 5020 of Title 63 of the Oklahoma Statutes for the purposes of maintaining programs and services funded under the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", reimbursing city/county-owned hospitals, increasing emergency room physician rates, and providing TEFRA 134, also known as "Katie Beckett" services;

6.  Four and one-hundredths percent (4.01%) shall be placed to the credit of the Department of Mental Health and Substance Abuse Services Revolving Fund created in Section 2-303 of Title 43A of the Oklahoma Statutes;

7.  Sixty-seven-hundredths percent (0.67%) shall be placed to the credit of the Belle Maxine Hilliard Breast and Cervical Cancer Treatment Revolving Fund created in Section 1 of Enrolled House Bill No. 2552 of the 2nd Session of the 49th Oklahoma Legislature; and

8.  One percent (1%) shall be placed to the credit of the Tobacco Prevention and Cessation Revolving Fund created in Section 1-105d of Title 63 of the Oklahoma Statutes.

D.  It shall not be permissible for a retailer to advertise that the retailer will absorb the tax due on the taxable merchandise described herein.  Such tax shall be paid by the consumer.

Added by Laws 2004, c. 322, § 10, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68403.  Payment by affixing stamps.

(a) The excise taxes levied by this article shall be paid by affixing stamps in the manner and at the time herein set forth.  In the case of cigars, including fivepack and other small packs, stogies and cheroots, the stamps shall be affixed to the box, or container, in which or from which normally sold at wholesale. Wholesalers and jobbers shall affix the required stamps within seventytwo (72) hours after such tobacco products are received by them.  Any retailer shall have twentyfour (24) hours within which to affix the stamps after such tobacco products are received by him, or them.  Provided that the Tax Commission may, in its discretion, where it is practical and reasonable for the enforcement of the collection of taxes provided hereunder, promulgate such rules and regulations as to permit cigars, stogies, cheroots, and tobacco products, to remain unstamped in the hands of the wholesalers and jobbers until the original case or crate is broken, unpacked or sold.

(b) In the case of tobacco products wrapped in packages of two (2) pounds or less, the stamps shall be affixed to the containers in which or from which the individual packages are normally sold at wholesale and the stamps shall be affixed by wholesalers and jobbers within seventytwo (72) hours after such products are received by them, and by any retailer within the twentyfour (24) hours of receipt by him or them of any such products.  Such goods must be stamped before being sold.  All retail dealers in manufactured tobacco products, purchasing or receiving such commodities from without the state, whether the same shall have been ordered through a wholesaler or jobber in this state and/or by drop shipment and/or otherwise, shall within five (5) days after receipt of same, mail a duplicate invoice of all such purchases or receipts to the Tax Commission.  Failure to furnish duplicate invoices as required shall be deemed a misdemeanor, and, upon conviction, be punishable by a fine of not more than One Hundred Dollars ($100.00) for each offense, or imprisonment in the county jail for a period not exceeding thirty (30) days.

(c) It is the intent and purpose of this section to require all manufacturers within this state, wholesale dealers, jobbers, distributors and retail dealers, to affix the stamps provided for in this section to taxable commodities, but when the stamps have been affixed as required herein, no further or other stamp shall be required regardless of how often such articles may be sold or resold within this state.

Laws 1965, c. 238, § 2.

§68403.1.  Procedures for collection of certain payments in lieu of excise taxes and payment of excise taxes.

The Oklahoma Tax Commission is hereby authorized and empowered, if in its discretion it deems practical and reasonable, to establish procedures for payment of excise taxes levied in Sections 401 et seq. of this title, for the collection from a wholesaler, jobber or warehouseman of payments in lieu of excise taxes authorized pursuant to a compact entered into by the State of Oklahoma and a federally recognized Indian tribe or nation pursuant to the provisions of subsection C of Section 1 of this act or for the payment of the tax specified in Section 10 of this act, in respect to articles containing tobacco, pursuant to monthly tobacco products tax reports in lieu of payment by purchasing and affixing stamps, notwithstanding the provisions of Sections 403 et seq. of this title.  Provided, exercise by the Tax Commission of the authority granted herein shall be by adoption of rules and regulations necessary to establish procedures for collection of such tax through monthly reporting procedures consistent with the provisions of Sections 401 et seq. of this title, other than those provisions relating directly to payment of such tax by purchasing and affixing stamps.

In the event the Tax Commission shall determine to collect such tax through monthly reporting procedures and adopt rules and regulations therefor:

1.  All provisions of Sections 401 et seq. of this title relating to unstamped tobacco products shall be interpreted to include and shall be applicable to all tobacco products for which the tax required by law has not been paid;

2.  No person, dealer, distributing agent or wholesaler, as defined in Section 401 of this title, shall possess, sell, use, exchange, barter, give away or in any manner deal with any tobacco products within this state upon which such tax is levied and unpaid, unless such person, dealer, retailer, distributing agent or wholesaler holds a valid tobacco license issued pursuant to Section 415 of this title; and

3.  Any person required to report and remit such taxes or payments in lieu of taxes required pursuant to a compact authorized by subsection C of Section 1 of this act to the Tax Commission shall be allowed a discount of two percent (2%) of the tax due for maintaining and collecting such tax or payments for the benefit of the state, if such tax or payment is timely reported and remitted.

Laws 1980, c. 207, § 3, emerg. eff. May 29, 1980; Laws 1992, c. 339, § 18, eff. Jan. 1, 1993.

§68-403.2.  Unlawful affixing of stamp - Prima facie evidence of violation.

A.  It shall be unlawful to affix a stamp to any package or container of tobacco products or to sell, offer for sale, or import into this state any package or container of tobacco products:

1.  Which bears any label or notice prescribed by the United States Department of Treasury to identify tobacco products intended for export and exempt from tax by the United States pursuant to Section 5704(b) of Title 26 of the United States Code or any notice or label described in Section 290.185 of Title 27 of the United States Code of Federal Regulations;

2.  Which is not labeled in conformity with the provisions of the Federal Cigarette Labeling and Advertising Act, or any other federal requirement for the placement of labels, warnings or other information applicable to packages or containers of tobacco products intended for domestic consumption;

3.  Upon which all federal taxes due have not been paid or which is not in compliance with all federal trademark and copyright laws; or

4.  The packaging of which has been modified or altered by a person other than the manufacturer or person specifically authorized by the manufacturer, including, but not limited to, the placement of a sticker or label to cover information on the package or container.

Possession of more than thirty (30) ounces of tobacco products in packages or containers bearing Oklahoma stamps in violation of this subsection by a person other than an employee of this state or the federal government performing official duties relating to enforcement of the provisions of Section 401 et seq. of this title shall constitute prima facie evidence of a violation of the provisions of this subsection.

B.  Except as otherwise provided by law, the Attorney General shall enforce the provisions of this section.

Added by Laws 1999, c. 162, § 4.

NOTE:  Editorially renumbered from § 403.1 of this title to avoid duplication in numbering.

NOTE:  Section 8 of Laws 1999, c. 162 provides:  "This act shall become effective thirty (30) days after approval of this act by the Governor."  Laws 1999, c. 162 was approved by the Governor on May 17, 1999.

§68404.  Transactions subject to taxation  Revenue purpose  Disposition of revenue.

The sale, barter or exchange of tobacco products or  possession of tobacco products for consumption, is hereby declared to be subject to taxation authorized by Section 12 of Article X of the Oklahoma Constitution, and it is the purpose and intention of this article to provide revenue for the expense of the state government. The revenue, including interest and penalties, collected under this article shall be paid monthly by the Tax Commission to the State Treasurer to be placed in the General Revenue Fund, to be paid out pursuant to direct appropriation by the Legislature.

Amended by Laws 1987, c. 5, § 141, operative March 31, 1987.

§68-405.  Repealed by Laws 1994, c. 278, § 38, eff. Sept. 1, 1994.

§68406.  Wholesalers and jobbers supplying and charging retailers with stamps.

It shall be the duty of a wholesaler or jobber to supply and charge to the retailer the necessary stamps to cover any and all drop shipments of tobacco products and cigars billed to the retailer or consumer by the wholesaler or jobber, and the wholesaler or jobber shall be liable to the Tax Commission, under his bond, to perform such service.  No wholesaler or jobber shall be permitted to sell or transfer stamps to any retailer or consumer other than to customers who purchased drop shipments directly through him.

Laws 1965, c. 238, § 2.

§68407.  Regulations  Punishment for prohibited practices or hindering inspection.

It shall be provided by regulations of the Tax Commission the methods of breaking packages, forms and kinds of containers, and methods of affixing stamps, that shall be employed by persons subject to the tax levied by this Article which will make possible the enforcement of payment by inspection; and any such person engaging in or permitting such practices as are prohibited by this article, or in any other practice which makes it difficult to enforce the provisions of this article by inspection, and any person or agent thereof who shall upon demand of any officer or agent of the Tax Commission refuse to allow full inspection of the premises or any part thereof, or who shall hinder or in anywise delay or prevent such inspection when demand is made therefor, shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than Two Hundred Dollars ($200.00) for each offense, or imprisonment in the county jail for a period not exceeding sixty (60) days or both.

Laws 1965, c. 238, § 2.

§68408.  Purchase and sale of stamps  Design, etc.  Bond from manufacturer of stamps  Matters to appear on stamps.

(a) The Tax Commission shall purchase stamps in the proper denominations necessary to carry out the provisions of this article, and shall sell the same only to licensed manufacturers, wholesalers, warehousemen and/or jobbers doing business within the state of Oklahoma upon demand and payment therefor.  All orders for stamps must be accompanied by cash, cashier's check or money order, made payable to the Oklahoma Tax Commission; and the Commission shall be responsible for the custody and sale of such stamps, and for the disposition of the proceeds of such sales as hereinafter provided. Such stamps shall be of such design, character, color combination, color changes, sizes and material as the Tax Commission may, by its rules and regulations determine to afford the best security to the state.  The Commission may, by its rules and regulations, require of the manufacturer from whom it purchases such stamps a bond in an amount to be determined by the Commission, containing such conditions as the Commission may deem necessary in order to protect the state against loss.

(b) The stamp, when placed on cigars and tobacco products by the wholesaler, manufacturer, warehouseman, jobber, retailer and/or consumer, shall state the amount of the tax, the payment of which is evidenced thereby, and shall contain the words "Oklahoma Stamp Tax".

Laws 1965, c. 238, § 2.

§68409.  Offenses respecting stamps.

Whoever willfully removes or otherwise prepares any adhesive stamps, with intent to use, or cause the same to be used, after it has already been used; or knowingly or willfully buys, sells, offers for sale, or gives away, any such washed or restored stamp to any person, or knowingly uses the same, or has in his possession any washed, restored or altered stamp which has been removed from the articles to which it had been previously affixed, or whoever, for the purpose of indicating the payment of any tax hereunder, reuses any stamp which has heretofore been used for the purpose of paying any tax provided in this article, or whoever buys, sells, offers for sale, or has in his or its possession, any counterfeit stamps, shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than five (5) years, or both.

Laws 1965, c. 238, § 2.

§68410.  Administration and enforcement of Article.

The Tax Commission shall administer and enforce all provisions of this article.  It shall have the power to enter upon the premises of any taxpayer and to examine, or cause to be examined by an agent or representative designated by it for such purpose, any books, invoices, papers, records or memoranda bearing upon the amount of taxes payable, and to secure other information directly concerned in the enforcement of this article.

Laws 1965, c. 238, § 2.

§68411.  Temporary, transient or itinerant business.

In case of any person engaging in a temporary, transient, or itinerant business, which is taxable under the provisions of this article, the entire tax shall be paid upon demand by the Tax Commission, or any authorized agent thereof, and in case the tax is not paid upon demand, all penalties provided for by this article shall immediately apply.

Laws 1965, c. 238, § 2.

§68412.  Unstamped merchandise  Bond.

(a) Every wholesaler, jobber, retailer or consumer, who purchases or allows to come into his possession any unstamped merchandise coming under the scope of this article, shall file with the Tax Commission a surety or collateral or cash bond in such amount as the Commission may prescribe but not less than Five Hundred Dollars ($500.00), payable to the State of Oklahoma and conditioned upon compliance with the provisions of this article and the rules and regulations of the Tax Commission.

(b) Any consumer who purchases or brings into this state unstamped cigars or tobacco products whereon the tax would be more than twentyfive cents ($0.25) is subject to the tax thereon.  Upon failure to pay the tax levied in this article, the consumer shall be subject to a fine of not more than Five Hundred Dollars ($500.00) or not less than Twentyfive Dollars ($25.00).

Laws 1965, c. 238, § 2.

§68413.  Common carriers - Transportation of tobacco products and cigars - Sales - Statement of consignment - Examination of records - Monthly reports.

(a)  The right of a common carrier in this state to carry unstamped cigars and tobacco products shall not be affected hereby; provided, that common carriers delivering untaxed tobacco products to any person in this state for the purpose of selling or consuming untaxed tobacco products in this state in violation of this article shall be subject to seizure of the shipments and forfeiture of the inventory pursuant to the provisions of Section 417 of this title.  Provided further, that should any such carrier sell any cigars and tobacco products in this state, such sale shall be subject to the stamp tax and other provisions of this article and to the rules and regulations of the Tax Commission.  The common carrier transporting tobacco products and cigars to a point within this state, or a bonded warehouseman or bailee having in its possession tobacco products and cigars, shall transmit to the Commission a statement of such consignment of tobacco products and cigars, showing the date, point of origin, point of delivery, and to whom delivered.  All common carriers or bailees or warehousemen shall permit an examination by the Tax Commission, or its agents or legally authorized representatives, of their records relating to the shipment or receipt of tobacco products and cigars.  Any person who fails or refuses to transmit to the Commission the aforesaid statement, or who refuses to permit the examination of his records by the Commission or its legally authorized agents or representatives, shall be guilty of a misdemeanor and shall be subject to a fine of not to exceed Five Hundred Dollars ($500.00) and not less than Twenty-five Dollars ($25.00).

(b)  Wholesalers, jobbers, and/or warehousemen shall make a monthly report to the Tax Commission.  Such report must be received in the office of the Tax Commission not later than the fifteenth day of each month, showing purchases and invoices of all merchandise coming under this article, for the previous month; and the report shall also show the invoice number, the name and address of the consignee and consignor, the date, and such other information as may be requested by the Tax Commission.  Retailers or consumers purchasing tobacco products and cigars in drop shipments shall be required to make monthly reports to the Oklahoma Tax Commission, as are required of wholesale dealers.

Laws 1965, c. 238, § 2, eff. July 1, 1965; Laws 1992, c. 339, § 19, eff. Jan. 1, 1993.

§68414.  Trucks and vehicles  Unstamped merchandise.

(a) Each truck or vehicle wherefrom cigars or tobacco products are sold shall be considered as a place of business and required to have a wholesale license and a bond of not less than Five Hundred Dollars ($500.00).

(b) Any person operating a truck or vehicle by selling, exchanging, or giving away unstamped merchandise covered by this article shall be deemed guilty of violation of same and shall be penalized as hereinbefore set forth, and unstamped merchandise handled by him shall be subject to confiscation by authorized agents of the Tax Commission or duly authorized peace officers.

(c) After seizure or confiscation by such agent or officer, the merchandise and property shall be held until all taxes, interest and penalties due have been paid.  If not paid within five (5) days after date of seizure, it shall be sold at public sale by the sheriff of the county where confiscated, after being advertised by posting of notice of such sale in five public places in the county where the sale is to occur.  The proceeds of the sale shall be applied to taxes, interest and penalties due and to the cost of the sale, and the remainder, if any, shall be paid to the State Treasurer, by the sheriff conducting such sale, to be deposited to the credit of the General Revenue Fund.

Laws 1965, c. 238, § 2.

§68415.  License of purchasers of unstamped products.

All wholesalers, jobbers, retailers and consumers who purchase unstamped cigars and tobacco products covered in this article shall be required to purchase a tobacco license annually, the cost of which shall be Five Dollars ($5.00).

Laws 1965, c. 238, § 2.

§68-417.  Unstamped or unlawfully stamped tobacco products - Seizure.

A.  All unstamped tobacco products upon which a tax is levied by Section 401 et seq. of this title and all tobacco products stamped, sold, offered for sale, or imported into this state in violation of the provisions of Section 4 of this act, found in the possession, custody or control of any person for the purpose of being consumed, sold or transported from one place to another in this state, for the purpose of evading or violating the provisions of Section 401 et seq. of this title, or with intent to avoid payment of the tax imposed thereunder, may be seized by any authorized agent of the Oklahoma Tax Commission or any sheriff, deputy sheriff or police within the state.  Tobacco products from the time of seizure shall be forfeited to the State of Oklahoma.  A proper proceeding shall be filed in the district court of the county of seizure, to maintain such seizure and prosecute the forfeiture as herein provided; the provisions of this section shall not apply, however, where the tax on such unstamped tobacco products does not exceed One Dollar ($1.00).

B.  All such tobacco products so seized shall first be listed and appraised by the officer making such seizure and turned over to the sheriff of the county in which the seizure is made, and a receipt taken therefor.

C.  The person making such seizure shall immediately make and file a written report thereof to the Tax Commission, showing the name of the person making such seizure, the place where seized, the person from whom seized, the property seized and an inventory and appraisement thereof, which inventory shall be based on the usual and ordinary retail price or value of the articles seized, or the Attorney General, in the case of tobacco products stamped, sold, offered for sale, or imported into this state in violation of the provisions of Section 4 of this act.  The district attorney of the county in which such seizure is made shall, at the request of the Tax Commission or Attorney General, file in the district court forfeiture proceedings in the name of the State of Oklahoma against the owner or person in possession of the property seized, if known, and if unknown, against the property seized.  The clerk of the court shall issue summons to the owner or person in whose possession such property was found.  Summons so issued and all procedure thereafter shall be governed by statutes relating to procedure in civil actions.  If personal service cannot be had, or if suit be filed against the property seized, service may be obtained by the posting of notices in five public places within the county.  The notice shall direct the owner, or if the owner be unknown, the person in possession of the property seized, to answer the petition filed within twenty (20) days from the date of the posting of such notices.  The district attorney shall within three (3) days after the posting of the notices cause a copy of the same to be mailed to any defendant on whom personal service was not had, addressed to the defendant's last-known address.  If, after a full hearing upon the petition, the court finds that the property seized is forfeited to the State of Oklahoma, the court shall direct to the sheriff to sell the property at public auction ten (10) days after the posting of notices of sale in five public places within the county; provided, tobacco products as described in Section 4 of this act shall only be sold for export outside the United States or as otherwise permitted by federal law.  The proceeds of the sale shall be deposited with the clerk of the court who shall, after deducting costs including the cost of the sale, pay same to the Tax Commission as tobacco products tax collected, or in the case of tobacco products seized as being in violation of the provisions of Section 4 of this act, to the Attorney General.  The Attorney General shall remit the amount of tobacco products tax, if any be due, including all penalties and interest due, to the Tax Commission as tobacco products tax collected and shall deposit the remainder to the revolving fund created in Section 7 of this act.

D.  The seizure and sale of such tobacco products shall not relieve the person from whom such tobacco products were seized from prosecution or the payment of penalties.  The purchaser of forfeited tobacco products shall pay the regular tobacco products tax and shall place proper stamps thereon before any of such tobacco products are sold or consumed.

E.  The forfeiture provisions of Section 401 et seq. of this title shall only apply to persons having possession of or transporting tobacco products with intent to barter, sell or give away the same.

Added by Laws 1965, c. 238, § 2.  Amended by Laws 1999, c. 162, § 5, eff. June 17, 1999.

§68-418.  Transportation or possession of unstamped tobacco products - Penalties - Unlawful affixing of stamp - Administrative fines - Revocation of license.

A.  It shall be unlawful for any person to transport or possess unstamped tobacco products where the tax on such unstamped tobacco products exceeds the sum of One Dollar ($1.00).

B.  Except as otherwise provided in subsections C and D of this section, any person found guilty of violating the provisions of Section 401 et seq. of this title shall be deemed guilty of a misdemeanor, and shall upon conviction be punished by a fine of not more than Five Hundred Dollars ($500.00) or by confinement in the county jail for not to exceed thirty (30) days, or by both such fine and imprisonment.

C.  Any retailer violating the provisions of Section 4 of this act shall:

1.  For a first offense, be punished by an administrative fine of not more than One Hundred Dollars ($100.00);

2.  For a second offense, punished by an administrative fine of not more than One Thousand Dollars ($1,000.00); and

3.  For a third or subsequent offense, be punished by an administrative fine of not more than Five Thousand Dollars ($5,000.00).

D.  Any wholesaler, distributing agent or dealer violating the provisions of Section 4 of this act shall:

1.  For a first offense, be punished by an administrative fine of not more than Five Thousand Dollars ($5,000.00); and

2.  For a second or subsequent offense, be punished by an administrative fine of not more than Twenty Thousand Dollars ($20,000.00).

Administrative fines collected pursuant to the provisions of this subsection shall be deposited to the revolving fund created in Section 7 of this act.

E.  The Oklahoma Tax Commission shall immediately revoke the license of a person punished for a violation pursuant to the provisions of paragraph 3 of subsection C of this section or a person punished for a violation pursuant to the provisions of subsection D of this section.  A person whose license is so revoked shall not be eligible to receive another license pursuant to the provisions of Section 301 et seq. of this title for a period of ten (10) years.

Added by Laws 1965, c. 238, § 2.  Amended by Laws 1999, c. 162, § 6, eff. June 17, 1999.

§68419.  Exempt sales.

The following sales are hereby exempted from the tobacco products tax levied pursuant to the provisions of Section 401 et seq. of this title:

1.  All tobacco products sold to veterans hospitals and stateoperated domiciliary homes for veterans located in the State of Oklahoma, for sale or distribution to disabled exservicemen or disabled exservicewomen interned in or inmates of such hospitals, or residents of such homes;

2.  All sales to a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 1 of this act or to a licensee of such a tribe or nation, upon which the payment in lieu of taxes required by the compact has been paid; and

3.  All sales to a federally recognized Indian tribe or nation or to a licensee of such a tribe or nation upon which the tax levied pursuant to the provisions of Section 10 of this act has been paid.

Laws 1965, c. 238, § 2, eff. July 1, 1965; Laws 1992, c. 339, § 20, eff. Jan. 1, 1993.

§68420.  Rules and regulations.

The Oklahoma Tax Commission shall prescribe such rules and make such regulations as to the sale of such tobacco products and the exemption from the tobacco products tax thereon, as shall be deemed necessary to comply with the provisions of the preceding section.

Laws 1965, c. 238, § 2.

§68-420.1.  Maintenance of copies of invoices or equivalent documentation.

A.  Each distributor of tobacco products, as defined in Section 401 of Title 68 of the Oklahoma Statutes, shall maintain copies of invoices or equivalent documentation for each of its facilities for every transaction in which the distributor is the seller, purchaser, consignor, consignee, or recipient of tobacco products.  The invoices or documentation shall contain the distributor's tobacco license number and the quantity by brand style of the tobacco products involved in the transaction.

B.  Each retailer of tobacco products, as defined in Section 401 of Title 68 of the Oklahoma Statutes, shall maintain copies of invoices or equivalent documentation for every transaction in which the retailer receives or purchases tobacco products at each of its facilities.  The invoices or documentation shall show the name and address of the distributor from whom, or the address of another facility of the same retailer from which, the tobacco products were received, the quantity of each brand style received in such transaction and the retail cigarette license number or sales tax license number.

Added by Laws 2005, c. 479, § 8, eff. July 1, 2005.

§68421.  Restriction on exempt sales  Possession by others.

The sale of such tobacco products under the two preceding sections shall be restricted to sales or distribution to inmates of such veterans hospitals, or residents of such state operated domiciliary homes for veterans, as shown by the records thereof, for their own personal use and consumption.  Possession of tobacco products taxed under this article, which have been purchased or received from any such veterans hospital or any such home by any person other than an inmate or resident thereof, shall be deemed a misdemeanor and punishable by a fine of Two Hundred Dollars ($200.00) for each offense.

Laws 1965, c. 238, § 2.

§68422.  Sellers.

All manufacturers, wholesalers, jobbers, retailers, or other person, selling or distributing such tobacco products under the three preceding sections shall comply with the provisions of such sections, and the rules and regulations of the Oklahoma Tax Commission as to such sale or distribution, and failure to so comply shall constitute grounds for revocation of any license issued to said manufacturer, wholesaler, jobber, retailer or other person, by the Tax Commission.

Laws 1965, c. 238, § 2.

§68423.  Intention of Legislature.

It is hereby declared to be the intention of the Legislature that this act be construed as being an amendment and revision of the present tobacco tax law and that the repeal and reenactment of said law herein for such purpose shall not affect any license issued or any tax liability accrued under such prior law.

Laws 1965, c. 238, § 2.

§68-424.  Application of §§ 425 to 428 of this title.

The provisions of Sections 9 through 12 of this act shall not apply to a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 1 of this act or to a licensee of such a tribe or nation during the period that such compact is effective.

Added by Laws 1992, c. 339, § 8, eff. Jan. 1, 1993.

§68-425.  Definitions.

As used in Sections 9 through 13 of this act:

1.  "Tribally owned or licensed store" means a store or place of business which is owned and operated by a federally recognized Indian tribe or nation, other than a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 1 of this act during the period that such compact is effective, on Indian country within the territorial jurisdiction of that tribe or nation or which is duly licensed by such tribe or nation pursuant to tribal laws or ordinances to conduct business located on Indian country within the territorial jurisdiction of that tribe or nation;

2.  "Federally recognized Indian tribe or nation" means an Indian tribal entity which is recognized by the United States Bureau of Indian Affairs as having a special relationship with the United States;

3.  "Indian country" means:

a. land held in trust by the United States of America for the benefit of a federally recognized Indian tribe or nation,

b. all land within the limits of any Indian reservation under the jurisdiction of the United States Government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation,

c. all dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a state, and

d. all Indian allotments, the Indian titles to which have not been extinguished, including individual allotments held in trust by the United States or allotments owned in fee by individual Indians subject to federal law restrictions regarding disposition of said allotments and including rights-of-way running through the same;

4.  "Member of the tribe" or "tribal member" means a person who is duly enrolled within the membership of the federally recognized Indian tribe or nation which owns or licenses the store;

5.  "Nonmember of the tribe or nation" or "nontribal member" means, with respect to a particular Indian tribe or nation, any person who is not a duly enrolled member of that tribe or nation, and shall include any person who is a member of another Indian tribe or nation but not a member of that tribe or nation;

6.  "Untaxed tobacco products" means packages of tobacco products upon which taxes required by state law have not been paid;

7.  "Contraband tobacco products" means untaxed tobacco products for which taxes are required to be paid pursuant to the provisions of Sections 9 through 12 of this act or Section 401 et seq. of Title 68 of the Oklahoma Statutes and which are in the possession, custody or control of any person, for the purpose of being consumed, sold, offered for sale or consumption or transported to any person in this state other than a wholesaler licensed under Section 415 of Title 68 of the Oklahoma Statutes; provided, contraband tobacco products shall not include untaxed tobacco products sold to veterans' hospitals, to state-operated domiciliary homes for veterans or to the United States for sale or distribution by said entities in accordance with Sections 419 through 421 of Title 68 of the Oklahoma Statutes;

8.  "Taxed tobacco products" means packages of tobacco products upon which taxes required by law have been paid;

9.  "Commission" means the Oklahoma Tax Commission; and

10.  "Person" shall include any individual, company, partnership, joint venture, joint agreement, association (mutual or otherwise), corporation, trust, estate, business trust receiver or trustee appointed by any state or federal court, syndicates or any combination acting as a unit, in the plural or singular number.

Added by Laws 1992, c. 339, § 9, eff. Jan. 1, 1993.

§68-426.  Levy of tax - Tax refunds - Shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband tobacco products.

A.  There is hereby levied upon the sale of tobacco products at a tribally owned or licensed store a tax in the amount of seventy-five percent (75%) of the tobacco products excise taxes imposed by Section 401 et seq. of Title 68 of the Oklahoma Statutes, which tax shall be in lieu of all sales and excise taxes on said tobacco products.

B.  A federally recognized Indian tribe or nation may receive a refund for a portion of the tax imposed pursuant to the provisions of this section if it can provide sufficient documentation that sales of tobacco products to its tribal members exceed twenty-five percent (25%) of its total sales of tobacco products.  The amount of the refund shall be the amount of tax paid which is attributable to sales of tobacco products made to tribal members which is in excess of twenty-five percent (25%) of the tribe's or nation's total sales of tobacco products.  Refunds shall be paid quarterly.  The Tax Commission shall promulgate rules and regulations to administer the provisions of this subsection.

C.  It shall be unlawful for any person knowingly to ship, transport, receive, possess, sell, distribute or purchase contraband tobacco products.  Any person who engages in shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband tobacco products shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than One Thousand Dollars ($1,000.00).  Any person convicted of a second or subsequent violation hereof shall be guilty of a felony and shall be punishable by a fine of not more than Five Thousand Dollars ($5,000.00), by a term of imprisonment in the State Penitentiary for not more than two (2) years, or by both such fine and imprisonment.

D.  Any person who knowingly engages in shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband tobacco products shall be subject to the forfeiture of property as is provided by Section 417 of Title 68 of the Oklahoma Statutes and assessment of penalty as provided thereby and assessment for any delinquent taxes found to be owing.

Added by Laws 1992, c. 339, § 10, eff. Jan. 1, 1993.  Amended by Laws 1997, c. 133, § 558, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 407, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 558 from July 1, 1998, to July 1, 1999.

§68-427.  Persons who may sell tobacco products to tribally owned or licensed stores - Collecting, reporting and remitting tax.

Every wholesaler, jobber or warehouseman doing business within this state and required to secure a license as provided in Section 415 of Title 68 of the Oklahoma Statutes may sell tobacco products to tribally owned or licensed stores in this state.  It shall be the duty of the wholesaler, jobber or warehouseman to collect, report and remit the tax imposed by Section 10 of this act on the tobacco products inventory sold to a tribally owned or licensed store.

Added by Laws 1992, c. 339, § 11, eff. Jan. 1, 1993.

§68-427.1.  Tobacco products not purchased for sale at tribally owned or licensed store - Liability for additional tax due or required to be collected.

If a wholesaler, jobber or warehouseman timely accepts documentation as prescribed by the Oklahoma Tax Commission from a person claiming that the tobacco products will be sold at a tribally owned or licensed store, the wholesaler, jobber or warehouseman shall be relieved of any liability for any additional tax due or required to be collected should it later be determined that the tobacco products were not purchased for sale at a tribally owned or licensed store.

Added by Laws 1993, c. 146, § 14.

§68-427.2.  Violation of § 350.1 or § 427.1.

Any person determined to have violated the provisions of Section 13 or 14 of this act shall have their license suspended for a period of six (6) months and a subsequent violation by said person shall be grounds to permanently cancel the license.

Added by Laws 1993, c. 146, § 15.

§68-428.  Seizure and forfeiture of untaxed tobacco products - Authority of peace officers - Cooperation with Tax Commission.

A.  All untaxed tobacco products sold or shipped to tribally owned or licensed stores in this state by wholesalers, jobbers or warehousemen not licensed by this state pursuant to the provisions of Section 415 of Title 68 of the Oklahoma Statutes for the purpose of selling or consuming untaxed tobacco products in this state in violation of this act shall be subject to seizure of the shipments and forfeiture of the inventory pursuant to the provisions of Section 417 of Title 68 of the Oklahoma Statutes.

B.  Any peace officer of this state, including but not limited to officers of the Department of Public Safety or the Oklahoma State Bureau of Investigation, any sheriff, any salaried deputy sheriff or any municipal police officer is authorized to stop any vehicle upon any road or highway of this state in order to inspect the bill of lading or to take such action as may be necessary to determine if untaxed tobacco products are being sold or shipped in violation of the provisions of this section.  Such officers shall also have the duty to cooperate with the Oklahoma Tax Commission to enforce the provisions of this act.

Added by Laws 1992, c. 339, § 12, eff. Jan. 1, 1993.

§68-429.  Disposition of revenues.

A.  Any revenue from a payment in lieu of excise taxes on tobacco products pursuant to a compact entered into by the State of Oklahoma and a federally recognized Indian tribe or nation pursuant to the provisions of subsection C of Section 1 of this act shall be deposited to the General Revenue Fund.

B.  Any revenue from payment of the tax imposed by Section 10 of this act shall be deposited to the General Revenue Fund.

Added by Laws 1992, c. 339, § 13, eff. Jan. 1, 1993.

§68-450.1.  Definitions.

As used in Sections 1 through 9 of this act:

1.  "Controlled dangerous substance" means a drug, substance, or immediate precursor specified in Schedules I through V of the Uniform Controlled Dangerous Substances Act which is held, possessed, transported, transferred, sold or offered to be sold in violation of the laws of this state;

2.  "Dealer" means a person who in violation of the Uniform Controlled Dangerous Substances Act manufactures, distributes, produces, ships, transports, or imports into Oklahoma or in any manner acquires or possesses more than fortytwo and onehalf (42 1/2) grams of marihuana, or seven or more grams of any controlled dangerous substance other than marihuana, or ten or more dosage units of any controlled dangerous substance other than marihuana which is not sold by weight.  A quantity of a controlled dangerous substance is measured by the weight of the substance whether pure, impure or dilute, or by dosage units when the controlled dangerous substance is not sold by weight, in the possession of the dealer.  A quantity of a controlled dangerous substance is dilute if it consists of a detectable quantity of pure controlled dangerous substance and any excipients or fillers; and

3.  "Commission" means the Oklahoma Tax Commission.

Added by Laws 1990, c. 25, § 1, operative July 1, 1990.

§68-450.2.  Levy of tax - Calculation.

There shall be levied, assessed, collected, and paid in respect to controlled dangerous substances, a tax in the following amounts:

1.  On each gram of marihuana, or each portion of a gram, Three Dollars and fifty cents ($3.50); and

2.  On each gram or portion of a gram of a controlled dangerous substance, other than marihuana, Two Hundred Dollars ($200.00); or

3.  On each fifty (50) dosage units or portion thereof, of a controlled dangerous substance, that is not sold by weight, other than marihuana, One Thousand Dollars ($1,000.00).

For the purpose of calculating the tax pursuant to this section, a quantity of marihuana or other controlled dangerous substance is measured by the weight of the substance whether pure, impure or dilute, or by dosage units when the substance is not sold by weight, in the possession of the dealer.  A quantity of a controlled dangerous substance is dilute if it consists of a detectable quantity of pure controlled dangerous substance and any excipients or fillers.

Added by Laws 1990, c. 25, § 2, operative July 1, 1990.

§68-450.3.  Manner of payment of tax - Intent and purpose of act.

A.  The tax levied by Section 2 of this act shall be paid by affixing stamps in the manner and at the time herein set forth.

When a dealer purchases, acquires, transports, or imports into this state a controlled dangerous substance on which a tax is levied by Section 2 of this act, the dealer shall have the stamp affixed on the controlled dangerous substance immediately after receiving the controlled dangerous substance.  Each stamp may be used only once.

Taxes imposed upon controlled dangerous substances by Section 2 of this act are due and payable immediately upon acquisition or possession of a controlled dangerous substance in this state by a dealer.

B.  It is the intent and purpose of this act that no dealer shall possess any controlled dangerous substance upon which a tax is imposed by Section 2 of this act unless the tax has been paid on the controlled dangerous substance as evidenced by a stamp issued by the Commission.

Added by Laws 1990, c. 25, § 3, operative July 1, 1990.

§68-450.4.  Rules and regulations - Purchase of stamps - Reporting forms - Use of stamps in administrative, civil and criminal proceedings.

A.  The Commission shall promulgate rules and regulations for a uniform system of providing, affixing, and displaying official stamps for any controlled dangerous substance on which the tax levied in Section 2 of this act is imposed.

B.  The official stamps to be affixed to all controlled dangerous substances shall be purchased from the Commission.  The dealer purchasing said stamps shall pay in cash one hundred percent (100%) of face value for each stamp at the time of purchase.  The Commission shall make the stamps in denominations of Ten Dollars ($10.00).

C.  The Commission shall provide reporting forms for the reporting and payment of the taxes levied by Section 2 of this act.  Dealers are not required to give their name, address, social security number, or other identifying information on the forms.  Neither the Commission nor any public employee may reveal facts contained in a report required by this section, nor can any information contained in such a report be used against the dealer in any criminal proceeding, unless independently obtained, except in connection with a proceeding involving taxes due pursuant to this act from the dealer making the report.

D.  A stamp denoting payment of the tax levied by Section 2 of this act shall not be used against the taxpayer in a criminal proceeding, except that the stamp may be used against the taxpayer in connection with the administration or civil or criminal enforcement of the tax levied by Section 2 of this act.

Added by Laws 1990, c. 25, § 4, operative July 1, 1990.

§68-450.5.  Immediate assessment and collection of tax - Delinquency - Penalties.

A.  The taxable period of the tax levied by Section 2 of this act for any dealer not possessing valid stamps showing that the tax has been paid shall be declared terminated by the Commission as provided in paragraph 4 of subsection a of Section 224 of this title.  The Commission shall immediately assess the tax and applicable penalties from any information in its possession, notify the taxpayer, and demand immediate payment thereof.  In the event of any failure or refusal to pay the tax and penalties immediately by the taxpayer, the tax shall become delinquent and the Commission shall proceed to collect such tax and penalties in the manner prescribed by law.

B.  No person may bring an action to enjoin the assessment or collection of any taxes, interest or penalties imposed by the provisions of this act.

C.  The tax and penalties assessed by the Commission pursuant to the provisions of this act are presumed to be valid and correctly determined and assessed.  The burden is upon the taxpayer to show their incorrectness or invalidity.

Added by Laws 1990, c. 25, § 5, operative July 1, 1990.

§68-450.6.  Exemptions from tax.

Nothing in this act requires any person, including but not limited to pharmacists or doctors licensed by this state, lawfully in possession of a controlled dangerous substance, to pay the tax levied by Section 2 of this act.

Added by Laws 1990, c. 25, § 6, operative July 1, 1990.

§68-450.7.  Disposition of revenues.

The revenue, including interest and penalties, collected pursuant to this act shall be paid monthly by the Commission to the State Treasurer to be placed in the Drug Abuse Education Revolving Fund created in Section 2-417 of Title 63 of the Oklahoma Statutes.  The monies shall be budgeted and expended by the State Board of Education for drug abuse education programs.

Added by Laws 1990, c. 25, § 7, operative July 1, 1990.

§68-450.8.  Civil and criminal penalties - Immunities.

A.  Any dealer violating the provisions of this act, except Section 450.9 of this title, shall pay a civil penalty of one hundred percent (100%) of the amount of the tax levied in Section 450.2 of this title in addition to the actual tax levied in said section.

B.  Any dealer manufacturing, distributing, producing, shipping, transporting, importing or possessing any controlled dangerous substance without affixing the appropriate stamp, upon conviction, is guilty of a felony punishable by imprisonment in the State Penitentiary for not more than five (5) years or by the imposition of a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

C.  Nothing in this act may in any manner provide immunity for a dealer from criminal prosecution pursuant to Oklahoma law.

Added by Laws 1990, c. 25, § 8, operative July 1, 1990.  Amended by Laws 1997, c. 133, § 559, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 408, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 559 from July 1, 1998, to July 1, 1999.

§68-450.9.  Reuse of used stamp prohibited - Penalty.

A.  No person shall willfully remove or otherwise prepare any adhesive stamps, with intent to use, or cause the same to be used, after it has already been used or knowingly or willfully buy, sell, offer for sale, or give away, any such washed or restored stamp to any person, or knowingly use the same, or have in his possession any washed, restored, or altered stamp which has been removed from the controlled dangerous substance to which it had been previously affixed.

B.  No person shall for the purpose of indicating the payment of any tax levied by Section 450.2 of this title, reuse any stamp which has heretofore been used for the purpose of paying any tax levied by Section 450.2 of this title, or buy, sell, offer for sale, or have in his possession, any counterfeit stamps.

C.  Any person convicted of violating any provision of this section shall be guilty of a felony and shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

Added by Laws 1990, c. 25, § 9, operative July 1, 1990.  Amended by Laws 1997, c. 133, § 560, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 409, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 560 from July 1, 1998, to July 1, 1999.

§68451.  Capital Improvement Fund.

There is hereby created in the State Treasury a special fund to be designated the "Oklahoma Capital Improvement Fund".  Said fund shall consist of amounts deposited therein pursuant to Section 5(d) of this act, and monies, if any, which have accrued to the State General Revenue Fund at the close of the fiscal year ending June 30, 1979, which were in excess of Five Million Dollars ($5,000,000.00) that year, in excess of the amounts required to satisfy all appropriations made from the State General Revenue Fund for the then current fiscal year together with all other statutory obligations. Provided, the amount apportioned to the Oklahoma Capital Improvement Fund by the Director of State Finance from the fiscal year ending June 30, 1979, shall not exceed the sum of Thirty Million Dollars ($30,000,000.00).

Laws 1979, c. 195, § 7, emerg. eff. May 24, 1979.

§68452.  Expenditure of funds.

Revenues dedicated, apportioned, deposited and accruing to the credit of the Oklahoma Capital Improvement Fund created by this act shall be expended only pursuant to legislative appropriation for capital improvement projects.

Laws 1979, c. 195, § 8, emerg. eff. May 24, 1979.

§68-500.1.  Short title.

Sections 1 through 63 of this act shall be known and may be cited as the "Motor Fuel Tax Code".

Added by Laws 1996, c. 345, § 1, eff. Oct. 1, 1996.

§68-500.2.  Legislative intent and purpose.

A.  It is the intent of this act to amend, revise, incorporate and recodify established revenue raising procedures applied to motor fuels for the construction and maintenance of safe public highways and bridges in this state.  It is the intent of the Legislature that the taxes imposed on motor fuel have always been and continue to be declared and conclusively presumed to be a direct tax on the ultimate or retail consumer.  When the taxes are paid by any person other than the ultimate or retail consumer, the payment shall be considered as precollected and as an advance payment for the purpose of convenience and facility to the consumer and shall thereafter be added to the price of the motor fuel and recovered from the ultimate or retail consumer, regardless of where or how the taxable fuel is ultimately consumed.

B.  In order to promote and protect the public safety, health and welfare of this state, it is also the intent of this act to establish a modern, efficient and effective motor fuel tax collection and enforcement system adequate to substantially deter motor fuel tax evasion emanating from sources within and outside this state.  In order to achieve the purpose and intent of this act, the Legislature finds it necessary to increase conformity with federal law concerning the imposition of tax on motor fuels and increased reliance on highway enforcement systems.  This act is intended to conform the method in this state of imposing an excise tax on motor fuel with the method imposed in the Internal Revenue Code and the regulations issued pursuant thereto.

C.  It is also the intent of the Legislature that the recodification of the tax levied by this act shall not be considered and construed to be a new tax or change in the motor fuel tax, but a clarification of the motor fuel tax as it existed prior to the effective date of this act.  The purpose of this recodification is a result of the interpretation of the motor fuel tax code of this state by the federal courts, specifically the decision by the Supreme Court of the United States in "Oklahoma Tax Commission v. Chickasaw Nation", 115 S. Ct. 2214 (1995).

Added by Laws 1996, c. 345, § 2, eff. Oct. 1, 1996.

§68-500.3.  Definitions.

As used in this act:

1.  "Act" or "this act" means the Motor Fuel Tax Code;

2.  "Agricultural purposes" means clearing, terracing or otherwise preparing the ground on a farm; preparing soil for planting and fertilizing, cultivating, raising and harvesting crops; raising and feeding livestock and poultry; building fences; pumping water for any and all uses on the farm, including irrigation; building roads upon any farm by the owner or person farming same; operating milking machines; sawing wood for use on a farm; producing electricity for use on a farm; movement of tractors, farm implements and equipment from one field to another and use of farm tractors to move farm products from farm to market;

3.  "Blend stock" means any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel without further processing.  However, the term does not include any substance that:

a. will be ultimately used for consumer nonmotor-fuel use, and

b. is sold or removed in drum quantities (55 gallons) or less at the time of the removal or sale;

4.  "Blended fuel" means a mixture composed of gasoline or diesel fuel and another liquid, other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle.  This term includes gasohol, ethanol and fuel grade ethanol;

5.  "Blender" means any person that produces blended motor fuel outside the bulk transfer/terminal system;

6.  "Blending" means the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat.  The term does not include that blending that occurs in the process of refining by the original refiner of crude petroleum or the blending or products known as lubricating oil and greases;

7.  "Bulk end user" means a person who receives into the person's own storage facilities in transport truck lots of motor fuel for the person's own consumption;

8.  "Bulk plant" means a motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack;

9.  "Bulk transfer" means any transfer of motor fuel from one location to another by pipeline tender or marine delivery within the bulk transfer/terminal system;

10.  "Bulk transfer/terminal system" means the motor fuel distribution system consisting of refineries, pipelines, vessels, and terminals.  Gasoline in a refinery, pipeline, vessel, or terminal is in the bulk transfer/terminal system.  Motor fuel in the fuel supply tank of any engine, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system;

11.  "Tax Commission" or "Commission" means the Oklahoma Tax Commission;

12.  "Consumer" means the user of the motor fuel on the public highways of this state;

13.  "Dead storage" means the amount of motor fuel that will not be pumped out of a storage tank because the motor fuel is below the mouth of the draw pipe.  For purposes of this act, a dealer may assume that the amount of motor fuel in dead storage is two hundred (200) gallons for a tank with a capacity of less than ten thousand (10,000) gallons and four hundred (400) gallons for a tank with a capacity of ten thousand (10,000) gallons or more;

14.  "Delivery" means the placing of motor fuel or any liquid into the fuel tank of a motor vehicle;

15.  "Destination state" means the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use;

16.  "Diesel fuel" means any liquid that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle.  A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle.  Except as provided in subsection B of Section 4 of this act, "diesel fuel" does not include jet fuel sold to a buyer who is registered with and certified by the Internal Revenue Service to purchase jet fuel subject to the Internal Revenue Service;

17.  "Diesel-powered highway vehicle" means a motor vehicle operated on a highway that is propelled by a diesel-powered engine;

18.  "Distributor" means a person who acquires motor fuel from a supplier or from another distributor for subsequent sale or use;

19.  "Dyed diesel fuel" means diesel fuel that is required to be dyed pursuant to United States Environmental Protection Agency rules or is dyed pursuant to Internal Revenue Service rules or pursuant to any other requirements subsequently set by the United States Environmental Protection Agency or Internal Revenue Service including any invisible marker requirements;

20.  "Eligible purchaser" means a person who has been authorized by the Commission pursuant to Section 23 of this act to make the election pursuant to Section 22 of this act;

21.  "Enterer" includes any person who is the importer of record, pursuant to federal customs law, with respect to motor fuel.  If the importer of record is acting as an agent, the person for whom the agent is acting is the enterer.  If there is no importer of record of motor fuel entered into this state, the owner of the motor fuel at the time it is brought into this state is the enterer;

22.  "Entry" means the importing of motor fuel into this state.  Motor fuel brought into this state in the fuel tank of a motor vehicle shall not be deemed to be an "entry" if not removed from the fuel tank except as used for the propulsion of that motor vehicle, except to the extent that motor fuel was acquired tax free for export or a refund of tax was claimed as a result of exportation from the state from which that motor fuel was transported into this state;

23.  "Export" means to obtain motor fuel in this state for sale or other distribution in another state.  In applying this definition, motor fuel delivered out of state by or for the seller constitutes an export by the seller and motor fuel delivered out of state by or for the purchaser constitutes an export by the purchaser;

24.  "Exporter" means any person, other than a supplier, who purchases motor fuel in this state for the purpose of transporting or delivering the fuel to another state or country;

25.  "Farm tractor" means all tractor-type, motorized farm implements and equipment but shall not include motor vehicles of the truck-type, pickup truck-type, automobiles, and other motor vehicles required to be registered and licensed each year pursuant to the provisions of the motor vehicle license and registration laws of this state;

26.  "Fuel transportation vehicle" means any vehicle designed for highway use which is also designed or used to transport motor fuels and includes transport trucks and tank wagons;

27.  "Gasoline" means all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel.  Gasoline does not include products that have an American Society for Testing Materials ("A.S.T.M.") octane number of less than seventy-five (75) as determined by the "motor method".  Except as provided in subsection B of Section 4 of this act, "gasoline" does not include aviation gasoline provided that the buyer is registered to purchase aviation gasoline free of tax and the seller obtains certification of such fact satisfactory to the Commission prior to making the sale;

28.  "Gasoline blend stocks" includes any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel.  The term shall not include any substance that will be ultimately used for consumer nonmotor-fuel use and is sold or removed in drum quantities of 55 gallons or less at the time of the removal or sale;

29.  "Gross gallons" means the total measured motor fuel, exclusive of any temperature or pressure adjustments, in U.S. gallons;

30.  "Heating oil" means a motor fuel that is burned in a boiler, furnace, or stove for heating or industrial processing purposes;

31.  "Highway vehicle" means a self-propelled vehicle that is designed for use on a highway;

32.  "Import" means to bring motor fuel into this state by any means of conveyance other than in the fuel supply tank of a motor vehicle.  In applying this definition, motor fuel delivered into this state from out of state by or for the seller constitutes an import by the seller, and motor fuel delivered into this state from out of state by or for the purchaser constitutes an import by the purchaser;

33.  "Import verification number" means the number assigned by the Commission with respect to a single transport truck delivery into this state from another state upon request for an assigned number by an importer or the transporter carrying motor fuel into this state for the account of an importer;

34.  "In this state" means the area within the border of this state, including all land within the borders of this state owned by the United States of America;

35.  "Indian country" means:

a. land held in trust by the United States of America for the benefit of a federally recognized Indian tribe or nation,

b. all land within the limits of any Indian reservation under the jurisdiction of the United States Government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation,

c. all dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a state, and

d. all Indian allotments, the Indian titles to which have not been extinguished, including individual allotments held in trust by the United States or allotments owned in fee by individual Indians subject to federal law restrictions regarding disposition of said allotments and including rights-of-way running through the same.

The term shall also include the definition of Indian country as found in 18 U.S.C., Section 1151;

36.  "Indian tribe", "tribes", or "federally recognized Indian tribe or nation" means an Indian tribal entity which is recognized by the United States Bureau of Indian Affairs as having a special relationship with the United States.  The term shall also include the definition of a tribe as defined in 25 U.S.C., Section 479a;

37.  "Invoiced gallons" means the gallons actually billed on an invoice in payment to a supplier;

38.  "K-1 kerosene" means a petroleum product having an A.P.I. gravity of not less than forty degrees (40°), at a temperature of sixty degrees (60°) Fahrenheit and a minimum flash point of one hundred degrees (100°) Fahrenheit with a sulphur content not exceeding five one-hundredths percent (0.05%) by weight;

39.  "Liquid" means any substance that is liquid in excess of sixty degrees (60°) Fahrenheit and a pressure of fourteen and seven-tenths (14.7) pounds per square inch absolute;

40.  "Motor fuel" means gasoline, diesel fuel and blended fuel;

41.  "Motor fuel transporter" means a person who transports motor fuel outside the bulk terminal/transfer system by transport truck or railroad tank car;

42.  "Motor vehicle" means every automobile, truck, truck-tractor or any motor bus or self-propelled vehicle not operated or driven upon fixed rails or tracks.  The term does not include:

a. farm tractors or machinery including tractors and machinery designed for off-road use but capable of movement on roads at low speeds,

b. a vehicle operated on rails, or

c. machinery designed principally for off-road use;

43.  "Net gallons" means the motor fuel, measured in U.S. gallons, when corrected to a temperature of sixty degrees (60°) Fahrenheit (13° Celsius) and a pressure of fourteen and seven-tenths (14.7) pounds per square inch (psi);

44.  "Permissive supplier" means an out-of-state supplier that elects, but is not required, to have a supplier's license pursuant to this act;

45.  "Person" means natural persons, individuals, partnerships, firms, associations, corporations, estates, trustees, business trusts, syndicates, this state, any county, city, municipality, school district or other political subdivision of the state, federally recognized Indian tribe, or any corporation or combination acting as a unit or any receiver appointed by any state or federal court;

46.  "Position holder" means the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator.  A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for fuel at the terminal.  The term includes a terminal operator who owns fuel in the terminal;

47.  "Public highway" means every road, toll road, highway, street, way or place generally open to the use of the public as a matter of right for the purposes of vehicular travel, including streets and alleys of any town or city notwithstanding that the same may be temporarily closed for construction, reconstruction, maintenance or repair;

48.  "Qualified terminal" means a terminal designated as a qualified terminal pursuant to the Internal Revenue Code, regulation and practices and which has been assigned a terminal control number ("tcn") by the Internal Revenue Service;

49.  "Rack" means a mechanism for delivering motor fuel from a refinery, a terminal, or a bulk plant into a railroad tank car, a transport truck or other means of bulk transfer outside of the bulk transfer/terminal system;

50.  "Refiner" means any person that owns, operates, or otherwise controls a refinery within the United States;

51.  "Refinery" means a facility used to produce motor fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which motor fuel may be removed by pipeline, by vessel, or at a rack;

52.  "Removal" means any physical transfer other than by evaporation, loss, or destruction of motor fuel from a terminal, manufacturing plant, customs custody, pipeline, marine vessel such as a barge or tanker, refinery or any receptacle that stores motor fuel;

53.  "Retailer" means a person that engages in the business of selling or distributing to the consumer within this state;

54.  "Supplier" means a person that is:

a. registered pursuant to Section 4101 of the Internal Revenue Code for transactions in motor fuels in the bulk transfer/terminal distribution system, and

b. one of the following:

(1) the position holder in a terminal or refinery in this state,

(2) imports motor fuel into this state from a foreign country,

(3) acquires motor fuel from a terminal or refinery in this state from a position holder pursuant to a two-party exchange, or

(4) the position holder in a terminal or refinery outside this state with respect to motor fuel which that person imports into this state on the account of that person.

A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.  "Supplier" also means a person that produces alcohol or alcohol derivative substances in this state, produces alcohol or alcohol derivative substances for import to this state into a terminal, or acquires upon import by truck, railcar or barge into a terminal or refinery, alcohol or alcohol derivative substances.  "Supplier" includes a permissive supplier unless specifically provided otherwise;

55.  "Tank wagon" means a straight truck having multiple compartments designed or used to carry motor fuel;

56.  "Terminal" means a storage and distribution facility for motor fuel, supplied by pipeline or marine vessel which is registered as a qualified terminal by the Internal Revenue Service and from which motor fuel may be removed at a rack;

57.  "Terminal bulk transfers" include but are not limited to the following:

a. a marine barge movement of fuel from a refinery or terminal to a terminal,

b. pipeline movements of fuel from a refinery or terminal to a terminal,

c. book transfers of product within a terminal between suppliers prior to completion of removal across the rack, and

d. two-party exchanges between licensed suppliers;

58.  "Terminal operator" means any person that owns, operates, or otherwise controls a terminal, and does not use a substantial portion of the motor fuel that is transferred through or stored in the terminal for its own use or consumption or in the manufacture of products other than motor fuel.  A terminal operator may own the motor fuel that is transferred through or stored in the terminal;

59.  "Throughputter" means any person that:

a. receives transfer of motor fuel from refiners, importers, terminal operators, or other throughputters,

b. stores the motor fuel in a terminal, and

c. owns the motor fuel or holds the inventory position to the motor fuel, as reflected on the records of the terminal operator, at the time of removal or sale from a terminal;

60.  "Transmix" means the buffer or interface between two different products in a pipeline shipment, or a mix of two different products within a refinery or terminal that results in an off-grade mixture;

61.  "Transport truck" means a semitrailer combination rig designed or used for the purpose of transporting motor fuel over the highways;

62.  "Transporter" means any operator of a pipeline, barge, railroad or transport truck engaged in the business of transporting motor fuels;

63.  "Two-party exchange" means a transaction in which the motor fuel is transferred from one licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier and:

a. which transaction includes a transfer from the person that holds the original inventory position for motor fuel in the terminal as reflected on the records of the terminal operator, and

b. the exchange transaction is simultaneous with removal from the terminal by the receiving exchange partner.

However, in any event, the terminal operator in the books and records of such terminal operator treats the receiving exchange party as the supplier which removes the product across a terminal rack for purposes of reporting such events to this state;

64.  "Ultimate vendor" means a person that sells motor fuel to the consumer;

65.  "Undyed diesel fuel" means diesel fuel that is not subject to the United States Environmental Projection Agency dyeing requirements, or has not been dyed in accordance with Internal Revenue Service fuel dyeing provisions;

66.  "Vehicle fuel tank" means any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the motor vehicle; and

67.  "Wholesaler" means a person that acquires motor fuel from a supplier or from another wholesaler for subsequent sale and distribution at wholesale.

Added by Laws 1996, c. 345, § 3, eff. Oct. 1, 1996.

§68-500.4.  Levy of tax.

A.  A tax is imposed on all gasoline and all diesel fuel used or consumed in this state as follows:

1.  Gasoline, sixteen cents ($0.16) per gallon; and

2.  Diesel fuel, thirteen cents ($0.13) per gallon.

B.  A tax is imposed on all gasoline, diesel fuel and kerosene used or consumed in this state for use as fuel to generate power in aircraft engines or for training, testing or research on aircraft engines in the amount of eight one-hundredths of one cent ($0.0008) per gallon.  All gasoline, diesel fuel and kerosene sold for use under this subsection shall not be subject to the excise tax levied in subsection A of this section.

C.  Notwithstanding any exemption provided in Section 500.1 et seq. of this title, all gasoline used or consumed in this state for use as fuel for farm tractors or stationary engines and used exclusively for agricultural purposes shall be subject to a tax in the amount of two and eight one-hundredths cents ($0.0208) per gallon.  All gasoline sold for use pursuant to this subsection shall not be subject to the excise tax levied in subsection A of this section.  The term "farm tractor", as used herein, shall include all tractor-type, motorized farm implements and equipment but shall not include motor vehicles of the truck-type, pickup truck-type, automobiles and other motor vehicles required to be registered and licensed each year under the Oklahoma Vehicle License and Registration Act.

D.  It is the intent of this section to amend, revise, incorporate and recodify the tax imposed on motor fuel and that the tax shall be conclusively presumed to be a direct tax and shall be a direct tax on the retail or ultimate consumer precollected for the purpose of convenience and facility to the consumer.  The levy and assessment on other persons as specified in this act shall be as agents of the state for the precollection of the tax.  The provisions of this section shall in no way affect the method of collecting the tax as provided in this act.  The tax imposed by this section shall be collected and paid at those times, in the manner, and by those persons specified in this act.

Added by Laws 1996, c. 345, § 4, eff. Oct. 1, 1996.  Amended by Laws 2000, c. 314, § 7, eff. July 1, 2000.

§68-500.4A.  Levy of tax equal to reduction in federal excise tax.

A.  In the event that, by federal law, the federal excise tax imposed on gasoline or diesel fuel or both is reduced from the rate imposed on January 1, 1996, there shall be levied a tax equal to the reduction in the federal excise tax on gasoline or diesel fuel or both.  The tax on gasoline or diesel fuel or both shall be imposed beginning the first day following the reduction in the rate of the federal excise tax on gasoline or diesel fuel or both.  The tax imposed by this subsection resulting from a reduction in federal excise tax on gasoline or diesel fuel or both shall not include any reduction in federal excise tax imposed on diesel fuel for use in trains pursuant to the Internal Revenue Code, 26 U.S.C., Section 4041, in that the federal excise tax levy on diesel fuel for use in trains is not appropriated or apportioned to the Federal Highway Trust Fund.

B.  The tax levied pursuant to subsection A of this section shall be in addition to and applicable to all gasoline and diesel fuel subject to the tax imposed and levied pursuant to Section 500.4 of Title 68 of the Oklahoma Statutes.  It is the intent of this section that the tax shall be conclusively presumed to be a direct tax and shall be a direct tax on the retail or ultimate consumer precollected for the purpose of convenience and facility to the consumer.  The levy and assessment on other persons as specified in the Motor Fuel Tax Code shall be as agents of the state for the precollection of the tax.  The provisions of this section shall in no way affect the method of collecting the tax as provided in the Motor Fuel Tax Code.  The tax imposed by this section shall be collected and paid at those times, in the manner, and by those persons specified in the Motor Fuel Tax Code.

Added by Laws 1997, c. 259, § 1, eff. Nov. 1, 1997.

§68-500.5.  Presumptions.

A.  Except as otherwise provided in paragraph 11 of Section 10 of this act, the Commission shall consider it a presumption that all motor fuel delivered in this state into a motor vehicle fuel supply tank is to be used or consumed on the highways in this state in producing or generating power for propelling motor vehicles.

B.  The Commission shall consider it a rebuttable presumption, subject to proof of exemption under Section 10 of this act, that all motor fuel removed from a terminal in this state, or imported into this state other than by a bulk transfer within the bulk transfer/terminal system or delivered into a bulk end user's storage tank, is to be used or consumed on the highways in this state in producing or generating power for propelling motor vehicles.

Added by Laws 1996, c. 345, § 5, eff. Oct. 1, 1996.

§68-500.6.  Apportionment of gasoline tax.

A.  The tax of sixteen cents ($0.16) per gallon of gasoline that is levied by paragraph 1 of subsection A of Section 500.4 of this title, and the tax of two and eight one-hundredths cents ($0.0208) per gallon of gasoline that is levied by subsection C of Section 500.4 of this title, and penalties and interest thereon, collected by the Oklahoma Tax Commission under the levy shall be apportioned and distributed monthly as follows:

1.  The first Two Hundred Fifty Thousand Dollars ($250,000.00) of the levy collected each month shall be deposited in the State Treasury to the credit of the State Transportation Fund;

2.  One and six hundred twenty-five one-thousandths percent (1.625%) of the levy shall be remitted to the State Treasurer to the credit of the General Revenue Fund of the State Treasury;

3.  Sixty-three and seventy-five one-hundredths percent (63.75%) of the levy shall be deposited in the State Treasury to the credit of the State Transportation Fund to be apportioned as follows:

a. the first Eight Hundred Fifty Thousand Dollars ($850,000.00) collected each fiscal year shall be deposited into the Public Transit Revolving Fund, created in Section 4031 of Title 69 of the Oklahoma Statutes,

b. the second Eight Hundred Fifty Thousand Dollars ($850,000.00) collected each fiscal year shall be deposited into the Oklahoma Tourism and Passenger Rail Revolving Fund and shall be used by the Department of Transportation:

(1) to contract railroad passenger services, including but not limited to a route linking stations in Oklahoma and Tulsa Counties with other primary points in the national railroad passenger system and passenger rail service within the state, and a route beginning at a station in Oklahoma County and extending north to the Kansas state line in Kay County, and

(2) to provide necessary facility, signaling, and track improvements for those contracted services,

c. forty-one and two-tenths percent (41.2%) of the monies apportioned to the State Transportation Fund shall be used for any purpose provided for in Section 1502 of Title 69 of the Oklahoma Statutes,

d. nine and eight-tenths percent (9.8%) of the monies apportioned to the State Transportation Fund shall be used to provide funds for the construction and maintenance of farm-to-market roads on the state highway system, and other rural farm-to-market roads and bridges, and

e. any remaining amount of the apportionment shall be deposited into the State Transportation Fund;

4.  Twenty-seven percent (27%) of the levy shall be transmitted by the Tax Commission to the various counties of the state, to be apportioned and used as follows:

a. sixty-five and three-tenths percent (65.3%) of the monies apportioned under this paragraph shall be used on the following basis:

(1) forty percent (40%) of such sum shall be distributed to the various counties in the proportion which the county road mileage of each county bears to the entire state road mileage as certified by the Transportation Commission, and

(2) the remaining sixty percent (60%) of such sum shall be distributed to the various counties on the basis which the population and area of each county bears to the total population and area of the state.  The population shall be as shown by the last Federal Decennial Census or the most recent annual estimate provided by the U.S. Bureau of the Census,

b. twenty-three and one-tenth percent (23.1%) of the monies apportioned under this paragraph shall be distributed to the counties in the following manner:

One-third (1/3) on area; one-third (1/3) on rural population, defined as including the population of all municipalities with a population of less than five thousand (5,000) according to the latest Federal Decennial Census; and one-third (1/3) on county road mileage, as last certified by the Department of Transportation, as each county bears to the entire area, rural population and road mileage of the state, and

c. eleven and six-tenths percent (11.6%) of the monies apportioned under this paragraph shall be distributed to the various counties of the state based on a formula developed by the Department of Transportation and approved by the Department of Transportation County Advisory Board created pursuant to Section 302.1 of Title 69 of the Oklahoma Statutes.  The formula shall be similar to the formula currently used for the distribution of monies in the County Bridge Program funds, but shall also take into consideration the effect of the terrain and traffic volume as related to county road improvement and maintenance costs.  Any county may, by resolution of the board of county commissioners, direct the Tax Commission to deposit the funds apportioned pursuant to this subparagraph directly into the County Bridge and Road Improvement Fund to be used for the purposes set forth in the County Bridge and Road Improvement Act;

5.  Three and one hundred twenty-five one-thousandths percent (3.125%) of the levy shall be distributed to the various counties of the state based on a formula developed by the Department of Transportation and approved by the Department of Transportation County Advisory Board created pursuant to Section 302.1 of Title 69 of the Oklahoma Statutes.  The formula shall be similar to the formula currently used for the distribution of monies in the County Bridge Program funds, but shall also take into consideration the effect of the terrain and traffic volume as related to county road improvement and maintenance costs.  Any county may, by resolution approved by a majority of the board of county commissioners and filed with the Tax Commission, direct the Tax Commission to deposit the funds apportioned pursuant to this paragraph directly into the County Bridge and Road Improvement Fund to be used for the purposes set forth in the County Bridge and Road Improvement Act;

6.  Two and six hundred twenty-five one-thousandths percent (2.625%) of the levy shall be deposited in the County Bridge and Road Improvement Fund of the State Treasury to be used for the purposes set forth in the County Bridge and Road Improvement Act; and

7.  One and eight hundred seventy-five one-thousandths percent (1.875%) of the levy shall be transmitted by the Tax Commission to the treasurers of the various incorporated cities and towns of the state in the percentage which the population, as shown by the last Federal Decennial Census or the most recent annual estimate provided by the U.S. Bureau of the Census, bears to the total population of all the incorporated cities and towns in this state.  The funds shall be expended for the construction, repair and maintenance of the streets and alleys of the incorporated cities and towns of this state.

Provided, for the fiscal year beginning July 1, 2002, the first Two Hundred Thousand Dollars ($200,000.00) of such revenues shall be apportioned to the Education Reform Revolving Fund.

B.  1.  The funds apportioned or transmitted pursuant to subparagraphs a, b, and c of paragraph 4 of subsection A of this section, subsection B of Section 500.7 of this title, subsection B of Section 704 of this title, Section 706 of this title, and paragraph 2 of subsection D of Section 707.3 of this title shall be sent to the respective county treasurers and deposited in the county highway fund to be used by the county commissioners for the purpose of constructing and maintaining county highways and bridges.

2.  The funds received by any county shall not be diverted to any other county of the state, and shall only be expended under the direction and control of the board of county commissioners in the county to which the funds are appropriated.  If any part of the funds is diverted for any other purpose, the county commissioners shall be liable on their bond for double the amount of the money so diverted.  This paragraph shall not prohibit counties from entering into cooperative agreements pertaining to the maintenance and construction of roads and bridges.

3.  Where any county highway has been laid out over a road already constructed in any county by the use of money raised from county bond issues for that purpose, either alone or by the use of federal or state aid, or both, the county commissioners may set aside out of the funds apportioned to that county, as provided in this section, an amount of money equal to the value of any part thereof, of the interest of such county in such highway or bridge, which amount of money shall be considered by the excise board in reducing the levy for the purpose of retiring the bonded indebtedness and interest thereon of the county, and shall be used for investment or deposit in the same manner as provided by law for the disposition of other sinking fund money.

4.  In all counties where the county excise board may find it necessary, because of insufficient revenue, to maintain county government out of the general fund, after a levy of ten (10) mills has been made for any fiscal year, the county excise board may appropriate out of any such funds apportioned to the county an amount sufficient to pay the salaries of the county commissioners of the county for the fiscal year.

5.  Counties may use funds deposited in the county highway fund for the purpose of matching federal or state funds, provided such funds are available, as necessary to secure assistance in the construction or improvement of the county road system.

C.  With regards to the apportionment of the levy as set forth in paragraph 5 of subsection A of this section, paragraph 5 of subsection A of Section 500.7 of this title, and subsection C of Section 707.2 of this title:

1.  If any county has an accrued balance of funds which were appropriated to or otherwise accrued in a restricted road maintenance fund, such funds shall be deposited directly to the county highway fund of the county;

2.  If any county has an accrued balance of funds which were appropriated to or otherwise accrued in the County Road Improvement Fund, or the County Bridge Improvement Fund, such funds shall, by resolution approved by a majority of the board of county commissioners and filed with the Department of Transportation, be deposited in the county highway fund of the county or shall be deposited to the County Bridge and Road Improvement Fund to be used for the purposes set forth in the County Bridge and Road Improvement Act; and

3.  If any county has an advanced funding agreement with the Department of Transportation, the Department of Transportation shall notify the Tax Commission as to the amount the county is obligated to pay according to the terms of the advanced funding agreement.  The obligated amount shall be transferred each month by the Tax Commission to the Department of Transportation to the credit of the County Bridge and Road Improvement Fund from the funds apportioned to the county pursuant to paragraph 5 of subsection A of this section.  A county may elect to increase the monthly amount to be repaid pursuant to the advanced funding agreement from the funds apportioned to the county, but a county shall not be permitted to reduce the amount agreed to pursuant to the advanced funding agreement.

D.  The tax levied on gasoline pursuant to Section 500.4A of this title, and the penalties and interest thereon, collected by the Tax Commission under the levy shall be apportioned and distributed on a monthly basis to the State Highway Construction and Maintenance Fund for the purposes authorized by Section 1502 of Title 69 of the Oklahoma Statutes.

Added by Laws 1996, c. 345, § 6, eff. Oct. 1, 1996.  Amended by Laws 1997, c. 284, § 1, eff. July 1, 1997; Laws 1998, c. 5, § 20, emerg. eff. March 4, 1998; Laws 1998, c. 405, § 3, eff. Nov. 1, 1998; Laws 1999, c. 340, § 1, eff. July 1, 1999; Laws 2001, c. 267, § 1, eff. July 1, 2001; Laws 2002, c. 458, § 4, eff. July 1, 2002; Laws 2003, c. 472, § 8.

NOTE:  Laws 1997, c. 259, § 2 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§68-500.6a.  Distribution of tax revenue.

All revenue from the tax of eight one-hundredths of one cent ($0.0008) per gallon imposed pursuant to the provisions of subsection B of Section 500.4 of Title 68 of the Oklahoma Statutes, and penalties and interest thereon, collected by the Oklahoma Tax Commission shall be apportioned and distributed monthly as follows:

1.  For the fiscal year beginning July 1, 1999, one-third shall be paid to the State Treasurer and placed to the credit of the Oklahoma Aeronautics Commission Revolving Fund and two-thirds shall be apportioned pursuant to the provisions of Section 500.6 of Title 68 of the Oklahoma Statutes;

2.  For the fiscal year beginning July 1, 2000, two-thirds shall be paid to the State Treasurer and placed to the credit of the Oklahoma Aeronautics Commission Revolving Fund and one-third shall be apportioned pursuant to the provisions of Section 500.6 of Title 68 of the Oklahoma Statutes; and

3.  For the fiscal year beginning July 1, 2001, and for each fiscal year thereafter, all such revenue shall be paid to the State Treasurer and placed to the credit of the Oklahoma Aeronautics Commission Revolving Fund.

Added by Laws 1999, c. 283, § 4, eff. July 1, 1999.

§68-500.7.  Apportionment of diesel fuel tax.

A.  The tax of thirteen cents ($0.13) per gallon of diesel fuel that is levied by Section 500.4 of this title, and all penalties and interest thereon, collected by the Commission under the levy shall be apportioned and distributed monthly as follows:

1.  The first Eighty-three Thousand Three Hundred Thirty-three Dollars and thirty-three cents ($83,333.33) of the levy collected each month shall be deposited in the State Treasury to the credit of the State Transportation Fund;

2.  One and thirty-nine one-hundredths percent (1.39%) of the levy shall be paid by the Commission to the State Treasurer to the credit of the General Revenue Fund of the State Treasury;

3.  Sixty-four and thirty-four one-hundredths percent (64.34%) of the levy shall be deposited in the State Treasury to the credit of the State Transportation Fund;

4.  Twenty-six and fifty-eight one-hundredths percent (26.58%) of the levy shall be transmitted by the Commission to various counties of the state, to be apportioned as follows:

a. forty-two and one-tenth percent (42.1%) of the monies apportioned under this paragraph shall be transmitted to the various counties in the percentage which the population and area of each county bears to the population and area of the entire state.  The population shall be as shown by the last Federal Decennial Census or the most recent annual estimate provided by the U.S. Bureau of the Census,

b. fourteen and five-tenths percent (14.5%) of the monies apportioned under this paragraph shall be distributed as follows:

Forty percent (40%) of such sum shall be distributed to the various counties in that proportion which the county road mileage of each county bears to the entire state road mileage as certified by the Transportation Commission, and the remaining sixty percent (60%) of such sum shall be distributed to the various counties on the basis which the population and area of each county bears to the total population and area of the state.  The population shall be as shown by the last Federal Decennial Census or the most recent annual estimate provided by the U.S. Bureau of the Census,

c. twenty-eight and nine-tenths percent (28.9%) of the monies apportioned under this paragraph shall be distributed to the several counties in the following manner:  one-third (1/3) on area, one-third (1/3) on rural population (defined as including the population of all municipalities with a population of less than five thousand (5,000) according to the latest Federal Decennial Census), and one-third (1/3) on county road mileage, as last certified by the Oklahoma Department of Transportation, as each county bears to the entire area, rural population and road mileage of the state, and

d. fourteen and five-tenths percent (14.5%) of the monies apportioned under this paragraph shall be distributed to the various counties of the state based on a formula developed by the Oklahoma Department of Transportation and approved by the Department of Transportation County Advisory Board created pursuant to Section 302.1 of Title 69 of the Oklahoma Statutes.  The formula shall be similar to the formula currently used for the distribution of the County Bridge Program funds, but shall also take into consideration the effect of the terrain and traffic volume as related to the county road improvement and maintenance costs.  Any county may, by resolution approved by a majority of the board of county commissioners and filed with the Oklahoma Tax Commission, direct the Oklahoma Tax Commission to deposit the funds so apportioned by this subparagraph directly into the County Bridge and Road Improvement Fund to be used for the purposes set forth in the County Bridge and Road Improvement Act;

5.  Three and eighty-five one-hundredths percent (3.85%) of the levy shall be distributed based on a formula developed by the Oklahoma Department of Transportation and approved by the Department of Transportation County Advisory Board created pursuant to Section 302.1 of Title 69 of the Oklahoma Statutes.  The formula shall be similar to the formula currently used for the distribution of the County Bridge Program funds, but shall also take into consideration the effect of the terrain and traffic volume as related to the county road improvement and maintenance costs.  Any county may, by resolution approved by a majority of the board of county commissioners and filed with the Oklahoma Tax Commission, direct the Oklahoma Tax Commission to deposit the funds so apportioned by this paragraph directly into the County Bridge and Road Improvement Fund to be used for the purposes set forth in the County Bridge and Road Improvement Act.  The apportionment of the levy as set forth in this paragraph shall be subject to the provisions of subsection C of Section 500.6 of this title; and

6.  Three and eighty-four one-hundredths percent (3.84%) of the levy shall be deposited in the County Bridge and Road Improvement Fund of the State Treasury to be used for the purposes set forth in the County Bridge and Road Improvement Act.

B.  The funds apportioned or transmitted pursuant to the provisions of subparagraphs a, b, and c of paragraph 4 of subsection A of this section shall be used in accordance with and subject to the provisions of subsection B of Section 500.6 of this title.

C.  The tax levied on diesel fuel pursuant to Section 500.4A of this title, and all penalties and interest thereon, collected by the Commission under the levy shall be apportioned and distributed on a monthly basis to the State Highway Construction and Maintenance Fund for the purposes authorized by Section 1502 of Title 69 of the Oklahoma Statutes.

Added by Laws 1996, c. 345, § 7, eff. Oct. 1, 1996.  Amended by Laws 1997, c. 284, § 2, eff. July 1, 1997; Laws 1998, c. 5, § 21, emerg. eff. March 4, 1998.

NOTE:  Laws 1997, c. 259, § 3 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§68-500.8.  Measurement of tax on importer gallons and supplier gallons.

A.  The tax imposed by this act on use of motor fuel which was imported into this state by a licensed importer, other than by a bulk transfer, shall arise at the time the product is entered into the state and shall be measured by invoiced gallons received outside this state at a refinery, terminal or at a bulk plant for delivery to a destination in this state.

B.  Except as provided in subsection A of this section, the tax imposed by this act on use of motor fuel shall be measured by invoiced gallons of motor fuel removed, other than by a bulk transfer by a licensed supplier:

1.  From the bulk transfer/terminal system or from a qualified terminal or refinery within this state;

2.  From the bulk transfer/terminal system or from a qualified terminal or refinery outside this state for delivery to a location in this state as represented on the shipping papers, provided that the supplier imports the motor fuel for the account of the supplier, or the supplier has made a tax precollection election under Section 19 of this act; and

3.  Upon sale in a qualified terminal or refinery in this state to an unlicensed supplier.

Added by Laws 1996, c. 345, § 8, eff. Oct. 1, 1996.

§68-500.9.  Taxation of motor fuels held in inventory on date of increase in tax rate.

A.  The tax imposed by Section 4 of this act on the date of an increase in the tax rate set out in Section 4 of this act shall be applicable to previously taxed motor fuel:

1.  In excess of one thousand (1,000) gallons held in storage by a bulk end user or a consumer; and

2.  Inventory held for sale by a fuel vendor.

B.  Persons in possession of motor fuel subject to this section:

1.  Shall take an inventory to determine the gallons in storage for purposes of determining the tax on inventory in determining the amount of motor fuel tax due under this section;

2.  May deduct the amount of motor fuel in dead storage;

3.  May deduct these gallons in which tax at the full rate has previously been paid;

4.  May take a deduction for gallons of dyed diesel fuel; and

5.  Report the gallons listed in paragraph 1 of this subsection on forms provided by the Commission.

C.  The amount of the inventory tax is equal to the inventory tax rate times the gallons in storage as determined pursuant to the provisions of this section.  The inventory tax rate is equal to the difference between the increased tax rate minus the previous tax rate to which those gallons were previously subjected to tax.

D.  The inventory tax report required by this section shall be accompanied by payment of the inventory tax calculated in accordance with this section, and payment made on or before the due date of the report.

Added by Laws 1996, c. 345, § 9, eff. Oct. 1, 1996.

§68-500.10.  Exemptions from motor fuels tax.

Subject to the procedural requirements and conditions set out in this section and Sections 500.11 through 500.17 of this title, the following are exempt from the tax imposed by Section 500.4 of this title on motor fuel:

1.  Motor fuel for which proof of export is available in the form of a terminal-issued destination state shipping paper:

a. exported by a supplier who is licensed in the destination state, or

b. sold by a supplier to a licensed exporter for immediate export;

2.  Motor fuel which was acquired by an unlicensed exporter and as to which the tax imposed by Section 500.4 of this title has previously been paid or accrued and was subsequently exported by transport truck by or on behalf of the licensed exporter in a diversion across state boundaries properly reported in conformity with Section 500.46 of this title;

3.  Motor fuel exported out of a bulk plant in this state in a tank wagon if the destination of that vehicle does not exceed twenty-five (25) miles from the border of this state and as to which the tax imposed by Section 500.4 of this title has previously been paid or accrued, subject to gallonage limits and other conditions established by the Oklahoma Tax Commission;

4.  K-1 kerosene sold at retail through dispensers which have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank, and K-1 kerosene sold at retail through nonbarricaded dispensers in quantities of not more than twenty-one (21) gallons for use other than for highway purposes, under such rules as the Tax Commission shall reasonably require;

5.  Motor fuel sold to the United States or any agency or instrumentality thereof;

6.  Motor fuel used solely and exclusively in district-owned public school vehicles or FFA and 4-H Club trucks for the purpose of legally transporting public school children, and motor fuel purchased by any school district for use exclusively in school buses leased or hired for the purpose of legally transporting public school children, or in the operation of vehicles used in driver training;

7.  Motor fuel used solely and exclusively as fuel to propel motor vehicles on the public roads and highways of this state, when leased or owned and being operated for the sole benefit of a county, city, town, a volunteer fire department with a state certification and rating, rural electric cooperatives, rural water and sewer districts, rural ambulance service districts, or federally recognized Indian tribes;

8.  Motor fuel used as fuel for farm tractors or stationary engines owned or leased and operated by any person and used exclusively for agricultural purposes, except as to two and eight one-hundredths cents ($0.0208) per gallon of gasoline as provided in subsection C of Section 500.4 of this title;

9.  Gasoline, diesel fuel and kerosene sold for use as fuel to generate power in aircraft engines, whether in aircraft or for training, testing or research purposes of aircraft engines, except as to eight one-hundredths of one cent ($0.0008) per gallon as provided in subsection B of Section 500.4 of this title;

10.  Motor fuel sold within an Indian reservation or within Indian country by a federally recognized Indian tribe to a member of that tribe and used in motor vehicles owned by that member of the tribe.  This exemption does not apply to sales within an Indian reservation or within Indian country by a federally recognized Indian tribe to non-Indian consumers or to Indian consumers who are not members of the tribe selling the motor fuel;

11.  Subject to determination by the Tax Commission, that portion of diesel fuel:

a. used to operate equipment attached to a motor vehicle, if the diesel fuel was placed into the fuel supply tank of a motor vehicle that has a common fuel reservoir for travel on a highway and for the operation of equipment, or

b. consumed by the vehicle while the vehicle is parked off the highways of this state;

12.  Motor fuel acquired by a consumer out of state and carried into this state, retained within and consumed from the same vehicle fuel supply tank within which it was imported;

13.  Diesel fuel used as heating oil, or in railroad locomotives or any other motorized flanged-wheel rail equipment, or used for other nonhighway purposes other than as expressly exempted under another provision;

14.  Motor fuel which was lost or destroyed as a direct result of a sudden and unexpected casualty;

15.  Taxable diesel which had been accidentally contaminated by dye so as to be unsaleable as highway fuel as proved by proper documentation;

16.  Dyed diesel fuel; and

17.  Motor fuel sold to the Oklahoma Space Industry Development Authority or any spaceport user as defined in the Oklahoma Space Industry Development Act.

Added by Laws 1996, c. 345, § 10, eff. Oct. 1, 1996.  Amended by Laws 1999, c. 164, § 38, eff. July 1, 1999.

§68-500.10-1.  Ethanol credit - Refund claims process.

A.  As used in this section:

1.  "Ethanol" means a blend of gasoline and ethyl alcohol consisting of not more than fifteen percent (15%) ethyl alcohol by volume; and

2.  "Retail dealer" means the type of dealer described by paragraph 53 of Section 500.3 of Title 68 of the Oklahoma Statutes.

B.  Unless the federal government mandates the use of reformulated fuel in an area within the State of Oklahoma in nonattainment with the National Ambient Air Quality Standards, there shall be allowed as a credit against the tax levy imposed pursuant to paragraph 1 of subsection A of Section 500.4 of Title 68 of the Oklahoma Statutes in the amount of one and six-tenths cents ($0.016) for each gallon of ethyl alcohol which is contained in ethanol sold by a retail dealer.

C.  Notwithstanding any other provision of the Oklahoma Motor Fuel Tax Code to the contrary, the retail dealer described by subsection A of this section may make the claim for refund from the Oklahoma Tax Commission.  The refund claim process for the credit authorized by this section shall be substantially the same as the refund claims process authorized by the Motor Fuel Tax Code for other refunds provided by law.

D.  Each claim for refund filed pursuant to this section shall be accompanied by such documentation as may be required by the Tax Commission that the retail dealer reduced the retail price for each gallon of ethyl alcohol which is contained in ethanol sold, and for which the credit authorized by this section is claimed, by one and six-tenths cents ($0.016) and that such cost savings was economically provided to the purchaser of the ethanol fuel.

Added by Laws 2005, c. 294, § 2, eff. Jan. 1, 2006.

§68-500.11.  Perfecting exemption for exports.

The exemption for exports:

1.  Under paragraph 1 of Section 10 of this act, shall be perfected by a deduction on the report of the supplier or licensed exporter which is otherwise responsible for the tax on removal of the product from a terminal or refinery in this state;

2.  Under paragraph 3 of Section 10 of this act, shall be perfected by the exporter by a refund claim if the claim in the aggregate month to date exceeds One Thousand Dollars ($1,000.00) upon a refund application made to the Commission within three (3) years; or

3.  Under paragraph 2 of Section 10 of this act, shall be perfected by the unlicensed exporter, if a diversion by an unlicensed exporter, upon a refund application made to the Commission within three (3) years.

Added by Laws 1996, c. 345, § 11, eff. Oct. 1, 1996.

§68-500.12.  Regulations for exempt use of kerosene.

Exempt use of K-1 kerosene shall be governed by regulations promulgated by the Commission which shall follow regulations governing the exemption promulgated by the federal government to the extent that impositions of the conforming regulations would be practical and not be a hardship on sellers and consumers in this state.

Added by Laws 1996, c. 345, § 12, eff. Oct. 1, 1996.

§68-500.13.  Procedures for tax exempt sales of motor fuel to governmental agencies.

The exemption for sales of motor fuel for use by the United States or any agency or instrumentality thereof, as provided in paragraph 5 of Section 500.10 of this title, district-owned public school vehicles and buses or FFA and 4-H Club trucks used for the purpose of legally transporting public school children and in the operation of vehicles used in driver training, as provided in paragraph 6 of Section 500.10 of this title, for use by a county, city, town, volunteer fire department, rural electric cooperative, rural water and sewer district, rural ambulance service district, or federally recognized Indian tribe, as provided in paragraph 7 of Section 500.10 of this title, and for use by the Oklahoma Space Industry Development Authority or any spaceport user, as provided in paragraph 17 of Section 500.10 of this title, shall be perfected as follows:

1.  The ultimate vendor shall obtain a certificate signed by the purchasing entity listed in this section setting forth:

a. the name and address of the purchasing entity,

b. the quantity of motor fuel, or if the certificate is for all the motor fuel purchased by the purchasing entity, the certificate shall be for a period not to exceed three (3) years,

c. the exempt use of the motor fuel,

d. the name and address of the ultimate vendor from whom the motor fuel was purchased,

e. the federal employer identification number of the purchasing entity, and

f. a statement that the purchasing entity understands that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to Section 500.1 et seq. of this title shall result in the purchaser paying the tax, with penalties and interest, as well as such other penalties provided in Section 500.1 et seq. of this title;

2.  The ultimate vendor, having obtained from the purchasing entity the certificate, which the ultimate vendor shall retain for a period of not less than three (3) years, shall execute an ultimate vendor certificate which shall contain the following information:

a. the name and address of the ultimate vendor,

b. the federal employment identification number of the ultimate vendor,

c. the quantity of motor fuel sold and the date of the sale,

d. a certification that the ultimate vendor sold motor fuel to the purchasing entity for the exempt purpose,

e. that the ultimate vendor has the necessary records to support the sale of the motor fuel, and

f. that the ultimate vendor understands and agrees that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to Section 500.1 et seq. of this title, or paying a refund of the tax, whether for the ultimate vendor or others, shall result in the payment of the tax by the ultimate vendor, with penalties and interest, as well as such other penalties provided in Section 500.1 et seq. of this title;

3.  The ultimate vendor shall give the executed ultimate vendor certificate to the supplier who, having made reasonable commercial inquiries into the accuracy of the information in the certificate, shall be eligible to claim a credit against the tax liability on the ensuing monthly report of the supplier.  As a condition of obtaining the credit, the supplier shall credit or refund the tax to the ultimate vendor who made the sale to the purchasing entity.  If there is an intermediate vendor, or vendors, in the distribution chain between the supplier and the ultimate vendor, each vendor shall endorse the certificate, subject to rules promulgated by the Oklahoma Tax Commission, and transmit the certificate to the supplier and remit the credit, once received, to the customer of the intermediate vendor.  The supplier and all vendors, if they accept the certificate in good faith and make a reasonable inquiry as to the accuracy of the information contained in the certificate, shall be held harmless if the purchasing entity has made a fraudulent claim; and

4.  If the sale of motor fuel to the purchasing entity occurs at a fixed retail pump available to the general public, the ultimate vendor, having made the sale to the purchasing entity without the tax, may apply for a refund from the Tax Commission by submitting the application and supporting documentation as the Tax Commission shall reasonably prescribe by regulation.  However, if the purchase is charged to a fleet or government fueling credit card, or to an oil company credit card issued to the purchasing entity, the ultimate vendor may bill the purchasing entity without the tax and seek a refund, or utilize the provisions of paragraph 1, 2, or 3 of this section if the issuer of the card is a supplier.

Added by Laws 1996, c. 345, § 13, eff. Oct. 1, 1996.  Amended by Laws 1999, c. 164, § 39, eff. July 1, 1999.

§68-500.14.  Perfection of certain exemptions by refund claim.

A.  1.  The exemption for use pursuant to paragraph 11 of Section 500.10 of this title shall be perfected by a refund claim filed by the consumer who shall provide evidence of an allocation of use satisfactory to the Oklahoma Tax Commission.

2.  The exemption for a consumer who claims a refund pursuant to paragraph 1 of this subsection for tax paid on fuel used to operate trucks designed, equipped and used exclusively for garbage, refuse or solid waste disposal shall be thirty-five percent (35%) of the tax paid on such fuel; provided, the taxpayer may claim an amount greater than thirty-five percent (35%) if the taxpayer supplies evidence of an allocation of use for a tax exempt purpose satisfactory to the Tax Commission of an amount greater than thirty-five percent (35%).

B.  The exemption for motor fuel pursuant to paragraphs 14 and 15 of Section 500.10 of this title which fuel was purchased tax paid for a taxable use and was, after the purchase, contaminated by the presence of a dye or marker or subject to a sudden and unexpected casualty loss shall be refunded to the person responsible for the contamination or loss event upon application therefor and on proof shown acceptable to the Tax Commission.

C.  Motor fuel tax that has otherwise been erroneously paid by a person shall be refunded by the Tax Commission upon proof shown satisfactory to the Tax Commission.  The authority of the Tax Commission under this section shall be broadly construed to prevent unjust and unintended payment of taxes on exempt uses or by exempt users.

D.  The consumer shall apply for a refund with respect to motor fuel purchased by the consumer for consumption in an exempt use described under paragraphs 8 and 13 of Section 500.10 of this title as to which the tax imposed by this act had been previously paid and no refund previously issued.

E.  The exemption from taxation set forth in paragraph 10 of Section 500.10 of this title shall be perfected by the consumer applying for a refund with respect to motor fuel purchased by the consumer for consumption as to which the tax imposed by this act had been previously paid and no refund previously issued.  The Tax Commission shall promulgate any necessary rules to administer this exemption.

F.  Motor fuel tax that has been paid more than once with respect to the same gallon of motor fuel shall be refunded by the Tax Commission to the person who last paid the tax upon proof satisfactory to the Tax Commission.

Added by Laws 1996, c. 345, § 14, eff. Oct. 1, 1996.  Amended by Laws 2004, c. 37, § 1, eff. Nov. 1, 2004.

§68-500.15.  Perfecting exemptions for suppliers, tank wagon importers and importers of dyed diesel fuel.

All exemptions under Section 10 of this act, not expressly covered under Sections 11 through 14 of this act, shall be perfected as follows:

1.  A supplier or tank wagon importer shall take a deduction against motor fuel shown on the monthly report for those gallons of diesel fuel removed from a terminal or refinery destined for delivery to a point in this state as shown on the shipping papers, as to which dye was added in a manner which conforms to federal requirements established by the Internal Revenue Code and regulations issued thereunder; or

2.  An importer shall take a deduction against tax owed under Section 18 of this act for dyed diesel fuel if such diesel fuel would have met the requirements of paragraph 1 of this section.

Added by Laws 1996, c. 345, § 15, eff. Oct. 1, 1996.

§68-500.16.  Procedures for claiming refund - Investigations - Credit in lieu of refund.

A.  To claim a refund under Sections 10 through 14 of this act, a person shall present to the Commission a statement containing a written verification that the claim is made under penalties of perjury and lists the total amount of motor fuel purchased and used for exempt purposes.  The claim shall not be transferred or assigned and shall be filed not more than three (3) years after the date the motor fuel was purchased.  The statement shall show that payment for the purchase has been made and the amount of tax paid on the purchase has been remitted.

B.  The Commission may make any investigations it considers necessary before refunding the motor fuel tax to a person and may investigate a refund after the refund has been issued and within the time frame for making adjustments to the tax under this act.

C.  In any case where a refund would be payable to a supplier under this act, the supplier may claim a credit in lieu of such refund.

Added by Laws 1996, c. 345, § 16, eff. Oct. 1, 1996.

§68-500.17.  Interest on refund.

If a refund is not issued within twenty (20) days of the filing required by this act, the Commission shall pay interest at the rate of six percent (6%) per annum from the date of filing of the claim for refund until the date on which the refund is made.

Added by Laws 1996, c. 345, § 17, eff. Oct. 1, 1996.  Amended by Laws 1998, c. 254, § 1, eff. Nov. 1, 1998.

§68-500.18.  Payment of tax by licensed occasional importers and licensed bonded importers.

Except as otherwise provided in this act, the tax imposed by Section 4 of this act on motor fuel measured by gallons imported from another state shall be paid by the:

1.  Licensed occasional importer who has imported the nonexempt motor fuel within three (3) business days of the earlier of the time that the nonexempt motor fuel was entered into the state, or the time that a valid import verification number required by subsection F of Section 33 of this act was assigned by the Commission, under such rules and procedures as the Commission may provide; or

2.  Licensed bonded importer who has imported the nonexempt motor fuel during a month on or before the twenty-fifth day of the following month unless such day falls upon a weekend or state or banking holiday, in which case the liability would be due the next succeeding business day.

However, if the supplier has made a blanket election to precollect tax under Section 19 of this act, then the supplier shall become jointly liable with the importer for the tax and shall remit the tax to the Commission on behalf of the importer under the same terms as a supplier payment under Section 20 of this act, and no import verification number shall be required.

Added by Laws 1996, c. 345, § 18, eff. Oct. 1, 1996.

§68-500.19.  Election regarding fuel removals from out-of-state terminals.

A.  Any licensed supplier or licensed permissive supplier may make a blanket election with the Commission to treat all removals from all of its out-of-state terminals with a destination in this state as shown on the terminal-issued shipping paper as if the removals were removed across the rack by the supplier from a terminal in this state for all purposes.

B.  The election provided by this section shall be made by filing a "notice of election" with the Commission.

C.  The Commission shall release a list of electing suppliers under this section upon request by any person.

D.  The absence of an election by a supplier under this section shall in no way relieve the supplier of responsibility for remitting the tax imposed by this act upon the removal from an out-of-state terminal for import into this state by the supplier.

E.  Any supplier which makes the election provided by this section shall precollect the tax imposed by this act on all removals from a qualified terminal on its account as a position holder, or as a person receiving fuel from a position holder pursuant to a two-party exchange agreement without regard to the license status of the person acquiring the fuel from the supplier, except deliveries from out-of-state terminals to licensed bonded importers, the point or terms of sale, or the character of delivery.

F.  Each supplier who elects to precollect tax under this act agrees to waive any defense that the state lacks jurisdiction to require collection on all out-of-state sales by such person as to which the person had knowledge that the shipments were destined for this state and that this state imposes the requirement pursuant to this subsection under its general police powers to regulate the movement of motor fuels.

G.  Each supplier who elects to precollect tax pursuant to this act shall not be subject to any civil penalties or interest imposed pursuant to this act for any corrections resulting from a diversion of the motor fuel from the original destination as represented by the purchaser or the agent of the purchaser.  However, the supplier and exporter under this subsection may, by mutual agreement, permit the supplier to assume the liability of the exporter and adjust the taxes of the exporter payable to the supplier.

Added by Laws 1996, c. 345, § 19, eff. Oct. 1, 1996.

§68-500.20.  Precollection and remittance of tax by suppliers.

A.  The tax imposed by Section 500.4 of this title, measured by motor fuel removed by a licensed supplier from a terminal or refinery in this state other than a bulk transfer, shall be precollected and remitted on behalf of the retail consumers to the state by the supplier, as shown in the records of the terminal operator, who removes the taxable gallons.

B.  The supplier, and each reseller, shall list the amount of tax as a separate line item on all invoices or billings.

C.  All tax to be paid by a supplier with respect to gallons removed on the account of the supplier during a calendar month shall be due and payable on or before the twenty-seventh day of the following month unless such day falls upon a weekend or state or banking holiday in which case the liability would be due the next succeeding business day.

D.  A supplier shall remit any late taxes remitted to the supplier by an eligible purchaser and shall timely notify the Commission of any late remittances if that supplier has previously given notice to the Commission of an uncollectible tax amount pursuant to subsection B of Section 500.24 of this title.  For the purposes of reporting a payment received on previously claimed uncollectible taxes, any payments made to a supplier on a debt or account shall be applied first proportionally to the gallons sold and the tax thereon, and secondly to interest, service charges, and any other charges.

Added by Laws 1996, c. 345, § 20, eff. Oct. 1, 1996.  Amended by Laws 2003, c. 472, § 9.

§68-500.21.  Joint and several liability of termianl operators - Remittance of tax by terminal operators.

The terminal operator of a terminal in this state is jointly and severally liable for the tax imposed under Section 4 of this act and shall remit payment to this state upon discovery of either of the following conditions:

1.  The supplier, with respect to the motor fuel, is a person other than the terminal operator and is not a licensed supplier.  However, the terminal operator shall be relieved of liability if the terminal operator establishes all of the following:

a. the terminal operator has a valid terminal operator's license issued for the facility from which the motor fuel is withdrawn,

b. the terminal operator has an unexpired notification certificate from the supplier as required by the Commission or the Internal Revenue Service, and

c. the terminal operator has no reason to believe that any information on the certificate is false; or

2.  In connection with the removal of diesel fuel that is not dyed and marked in accordance with Internal Revenue Service requirements, the terminal operator provides any person with any bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed and marked in accordance with Internal Revenue Service requirements.

Added by Laws 1996, c. 345, § 21, eff. Oct. 1, 1996.

§68-500.22.  Election by eligible purchasers to defer motor fuel tax remittance.

Each supplier and bonded importer who sells motor fuel shall precollect and remit on behalf of and from the purchaser the motor fuel tax imposed under Section 4 of this act.  At the election of an eligible purchaser, which notice shall be evidenced by a written statement from the Commission as to the purchaser eligibility status as determined under Section 23 of this act, the seller shall not require a payment of motor fuel tax on transport truck loads from the purchaser sooner than two (2) business days prior to the date on which the tax is required to be remitted by the supplier or bonded importer under Section 20 of this act.  This election shall be subject to a condition that the remittances by the eligible purchaser of all amounts of tax due the seller shall be paid on the basis of ninety-eight and four-tenths percent (98.4%) for gasoline and ninety-eight and one-tenth percent (98.1%) for diesel fuel and which shall be paid by electronic funds transfer on or before the second preceding day prior to the date of the remittance by the supplier to the Commission, and the election by the eligible purchaser under this section may be terminated by the seller if the eligible purchaser does not make timely payments to the seller as required by this section.

Added by Laws 1996, c. 345, § 22, eff. Oct. 1, 1996.

§68-500.23.  Election to defer motor fuel tax remittances - Rescission of eligibility and election by Commission.

A.  Each purchaser that desires to make an election under Section 500.22 of this title shall submit a request to the Oklahoma Tax Commission for approval, setting forth such information as the Tax Commission may require.

B.  The Tax Commission may require a purchaser which pays the tax to a supplier to file with the Tax Commission a surety bond payable to the state, upon which the purchaser is the obligor or other financial security, in an amount satisfactory to the Tax Commission.  The Tax Commission may require that the bond indemnify the Tax Commission against uncollectible tax credits claimed by the supplier under Section 500.24 of this title.

C.  The Tax Commission shall have the authority to rescind a purchaser's eligibility and election to defer motor fuel tax remittances after a hearing and upon a showing of good cause, including failure to make timely tax-deferred payment of tax to a supplier under Section 500.22 of this title, by sending written notice to all suppliers or publishing notice of the revocation pursuant to regulations.  The Tax Commission may require further assurance of the financial responsibility of the purchaser, or may increase the bond requirement for that purchaser, or any other action that the Tax Commission may require to ensure remittance of the motor fuel tax.  The Tax Commission shall follow the cancellation procedures as provided in Section 212 of this title in rescinding eligible purchaser status.

Added by Laws 1996, c. 345, § 23, eff. Oct. 1, 1996.  Amended by Laws 2005, c. 479, § 9, eff. July 1, 2005.

§68-500.24.  Suppliers' entitlement to credit for uncollectible taxes.

A.  In computing the amount of motor fuel tax due, the supplier shall be entitled to a credit against the tax payable the amount of tax paid by the supplier that has become uncollectible from an eligible purchaser.

B.  The supplier shall provide notice to the Commission of a failure to collect tax within ten (10) business days following the date on which the supplier was earliest entitled to collect the tax from the eligible purchaser under Section 22 of this act.

C.  The Commission shall adopt rules establishing the evidence a supplier must provide to receive the credit.

D.  The credit shall be claimed on the first return following the expiration of the ten-day period as provided in this section if the payment remains unpaid as of the filing date of that return or the credit shall be disallowed.

E.  The claim for credit shall identify the defaulting eligible purchaser and any tax liability that remains unpaid.

F.  If an eligible purchaser fails to make a timely payment of the amount of tax due, the credit of the supplier shall be limited to the amount due from the purchaser, plus any tax that accrues from that purchaser for a period of ten (10) days following the date of failure to pay.

G.  No additional credit shall be allowed to a supplier under this section until the Commission has authorized the purchaser to make a new election under Section 23 of this act.

Added by Laws 1996, c. 345, § 24, eff. Oct. 1, 1996.

§68-500.25.  Remittance of motor fuel taxes by licensed tank wagon operator-importers.

Each licensed tank wagon operator-importer who is liable for the tax imposed by this act on nonexempt motor fuel imported by a tank wagon as to which tax has not previously been paid to a supplier, shall remit the motor fuel tax for the preceding month's import activities with the monthly report of activities.  The remittance of all amounts of tax due shall be paid on the basis of ninety-eight and four-tenths percent (98.4%) for gasoline and ninety-eight and one-tenth percent (98.1%) for diesel fuel.

Added by Laws 1996, c. 345, § 25, eff. Oct. 1, 1996.

§68-500.26.  Remittance by electronic funds transfer required.

All suppliers and bonded importers required to remit the motor fuel tax shall remit the motor fuel taxes due by electronic fund transfer acceptable to the Commission.  The transfer or payment shall be made on or before the date the tax is due.

Added by Laws 1996, c. 345, § 26, eff. Oct. 1, 1996.

§68-500.27.  Retainage of 0.1% of tax for administrative costs.

Every supplier and permissive supplier which properly remits tax under this act shall be allowed to retain one-tenth of one percent (0.1%) of the tax imposed by this act and collected and remitted by that supplier in accordance with this act to cover the costs of administration imposed by this act including reporting, audit compliance, dye injection, and shipping paper preparation.

Added by Laws 1996, c. 345, § 27, eff. Oct. 1, 1996.

§68-500.28.  Collection from ultimate consumer - Joint and several liability of ultimate vendor.

A.  In the event the tax imposed by Section 4 of this act is not otherwise precollected, it shall be collected from the ultimate consumer in accordance with regulations promulgated by the Commission, for the use of motor fuel on the highways by any consumer, unless such person is otherwise exempted pursuant to paragraphs 5, 6 and 7 of Section 10 of this act, upon the delivery into the fuel supply tank of a highway vehicle of, including, but not limited to:

1.  Any diesel fuel that contains a dye; or

2.  Any motor fuel on which a claim for refund has been made.

B.  The ultimate vendor of motor fuel, other than a federally recognized Indian tribe, shall be jointly and severally liable for the backup tax precollected by subsection A of this section if the ultimate vendor knows or has reason to know that the motor fuel, as to which tax imposed by this act has not been paid, is or will be consumed in a nonexempt use.

Added by Laws 1996, c. 345, § 28, eff. Oct. 1, 1996.

§68-500.29.  Diversions of motor fuel - Payment of tax.

A.  In the event an exporter diverts motor fuel removed from a terminal in this state from an intended destination outside this state as shown on the terminal-issued shipping papers to a destination within this state, the exporter, in addition to compliance with the notification provided for in Section 46 of this act, shall notify and pay the tax imposed by Section 4 of this act to the state upon the same terms and conditions as if the exporter were an occasional importer licensed under Section 18 of this act.  Each supplier who elects to precollect tax pursuant to this act shall not be subject to any civil penalties or interest imposed pursuant to this act for any corrections resulting from a diversion of the motor fuel from the original destination as represented by the purchaser or the agent of the purchaser.  However, the supplier and exporter under this subsection may, by mutual agreement, permit the supplier to assume the liability of the exporter and adjust the taxes of the exporter payable to the supplier.

B.  In the event that an exporter removes from a bulk plant in this state motor fuel as to which the tax imposed by this act has previously been paid or accrued, the exporter may apply for and the state shall issue a refund of the tax upon a showing of proof of export satisfactory to the Commission in conformity with Section 11 of this act.

C.  In the event that an unlicensed importer diverts motor fuel from a destination outside this state to a destination inside this state after having removed the product from a terminal outside this state, the importer, in addition to compliance with the notification provided for in Section 46 of this act, shall notify the state and shall pay the tax imposed by this act to this state upon the same terms and conditions as if the unlicensed importer were a licensed occasional importer subject to Section 18 of this act without deduction for the allowances provided by Section 27 of this act.  However, an importer who has purchased the product from a licensed supplier may, by mutual agreement with the supplier, permit the supplier to assume the liability of the importer and adjust the taxes of the importer payable to the supplier.

D.  All licensed importers shall otherwise report and pay tax on diversions into this state of imported product under Section 18 of this act in accordance with the rules applicable to that license class.  However, an importer who has purchased the product from a licensed supplier may, by mutual agreement with the supplier, permit the supplier to assume the liability of the importer and adjust the taxes of the importer payable to the supplier.

E.  If a monthly report is filed or the amount due is remitted later than the time required by this act, the tax remitter shall pay to the Commission all of the motor fuel tax the remitter collected from the sale of motor fuel during the taxable period in addition to penalties and interest.

F.  In the event of a legal diversion from a destination in this state to another state, Section 45 of this act shall apply and an unlicensed exporter diverting the product shall apply for a refund from this state in conformity with paragraph 2 of Section 10 of this act and Section 11 of this act.  However, a supplier may take a credit for diversions directed by that supplier for the account of the supplier.  Additionally, the exporter may, by mutual agreement with the supplier, assign the claim of the exporter to the supplier for which the supplier may take a credit.

G.  In the event that the second state involved in a cross-border shipment has entered into a multi-state compact with this state, the diverter shall pay or seek refund only upon the difference in state taxes with notice to both states upon proof shown of payment to the actual destination state.  The Commission shall periodically determine procedures for making this adjustment and a list of those states which meet these criteria.

Added by Laws 1996, c. 345, § 29, eff. Oct. 1, 1996.

§68-500.30.  Deferred payment by vendors without eligible purchaser.

A.  The final report required by Section 40 of this act shall be accompanied by payment of the liability of the final month except as otherwise provided in this section.

B.  Any motor fuel vendor who possessed a license to sell motor fuel at wholesale or at retail prior to the effective date of this act who is ineligible to elect eligible purchaser status, or who otherwise does not apply for or does not receive eligible purchaser status under Section 23 of this act, may in the alternative elect to make payment of the tax calculated pursuant to the final report provided in Section 40 of this act if the tax is paid in two equal installments beginning twelve (12) months after the effective date of this act and subject to regulations promulgated by the Commission.

C.  If a person elects under subsection B of this section to defer payment, the person shall not be eligible to claim eligible purchaser status under Section 23 of this act for a period of thirty-six (36) months following the election under subsection B of this section.

Added by Laws 1996, c. 345, § 30, eff. Oct. 1, 1996.

§68-500.31.  Blending untaxed materials with taxed fuels - Remittance of tax.

A.  Each person blending untaxed materials, including blendstocks, fuel grade ethanol and additives with motor fuels as to which tax has already been paid or accrued shall remit the tax imposed by this act.

B.  Any consumer liable for the tax payable under subsection A of this section shall remit the tax directly to the Commission within thirty (30) days of the blending event in accordance with regulations promulgated by the Commission.

Added by Laws 1996, c. 345, § 31, eff. Oct. 1, 1996.

§68-500.32.  Importation of motor fuel in tank wagons - Destination within 25 miles of border - Remittance of tax.

Subject to gallonage limits and other conditions established by the Commission, the Commission shall provide for the payment of tax imposed by this act by a person importing gasoline or diesel motor fuel from a bulk plant in another state in a tank wagon if the destination of that vehicle does not exceed twenty-five (25) miles from the border of this state.

Added by Laws 1996, c. 345, § 32, eff. Oct. 1, 1996.

§68-500.33.  Licenses.

A.  Each supplier engaged in business in this state as a supplier shall first obtain a supplier's license.

B.  Any person who desires to precollect the tax imposed by this act as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license.  Application for or possession of a permissive supplier's license shall not in itself subject the applicant or licensee to the jurisdiction of this state for any other purpose than administration and enforcement of this act.

C.  Each terminal operator, other than a supplier licensed under subsection A of this section, engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site.

D.  Each person, except suppliers, desiring to export motor fuel to a destination outside of this state shall first obtain an exporter's license.  The state shall require that any exporter who exports product to another state without first paying the motor fuel tax of that destination state to the supplier shall first obtain an exporter's license.

E.  Each person who is not licensed as a supplier or bonded importer shall obtain a transporter's license before transporting motor fuel by whatever manner from a point outside this state to a point inside this state, or from a point inside this state to a point outside this state, regardless of whether the person is engaged for hire in interstate commerce or for hire in intrastate commerce.

F.  1.  Each person desiring to deliver motor fuel into this state on behalf of such person, for the account of that person, or for resale to a purchaser in this state, from another state in a fuel transport truck or in a pipeline or barge shipment into storage facilities other than a qualified terminal, shall first make application for and obtain either an occasional importer's license, or a bonded importer's license.

2.  Paragraph 1 of this subsection shall not apply to persons who exclusively import motor fuel which is exempted because in accordance with paragraph 16 of Section 10 of this act it has been dyed.

3.  Paragraph 1 of this subsection shall not apply to persons who import nonexempt motor fuels meeting the following conditions:

a. all of the motor fuel is subject to one or more tax precollection agreements with suppliers as provided under Section 19 of this act,

b. all of the motor fuel tax precollected by the supplier is expressly evidenced on the terminal-issued shipping paper as more specifically provided under Section 44 of this act, and

c. the Commission has determined that all border states have adopted terminal reporting requirements adequate for the mutual enforcement of this act.

4.  A person desiring to import motor fuel to a destination in this state from another specific terminal source state, and who has not entered into an agreement to prepay the motor fuel tax of this state to the supplier or permissive supplier with respect to the imports, shall obtain a valid occasional importer's license, or subject to the bonding requirements of subsection B of Section 35 of this act, a valid bonded importer's license under paragraph 1 of this subsection.  In either event, the person shall:

a. obtain an import verification number from the Commission no sooner than twenty-four (24) hours prior to entering the state for each separate import into this state, but in any event the number shall be obtained prior to entering this state, and

b. display the handwritten import verification number on the terminal-issued shipping document required under Section 50 of this act, and

c. comply with the payment requirements under Section 18 of this act, whichever is applicable.

5.  The importers' licenses issued pursuant to this section shall be specific to each source of supply state, and in the event that the other terminal source of supply state shall have adopted reciprocal legislation, or a multi-state compact, providing for collection of destination state tax by the terminal supplier in accordance with terminal-issued shipping papers designating the intended state of destination, then the importer shall be ineligible for a license to import motor fuel outside the bulk transfer system from the other state, and any license to so import from the other state shall be rendered invalid.

G.  Each person who is an importer of motor fuel into this state by a tank wagon operating out of or controlling a bulk plant in another state, if the destination of that tank wagon is within twenty-five (25) miles of the border of this state, shall make application for and obtain a license from the Commission prior to engaging in such importation activities.  However, registration as a tank wagon operator-importer shall not constitute authorization of such persons to acquire nonexempt motor fuel free of the tax imposed by this act at a terminal either within this state or without this state for direct delivery to a location in this state.  Any person who possesses a valid importer's license shall be eligible as a tank wagon operator-importer without issuance of a separate license provided the importer also operates one or more bulk plants outside this state.  Operators of a tank wagon delivering a product into this state more than twenty-five (25) miles from the border shall be required to apply for an importer's license under subsection F of this section.

H.  1.  Each person who engages in the business of selling motor fuel at wholesale or retail, or storing or distributing motor fuel for resale within this state, shall first obtain a fuel vendor license which shall be operative for all locations controlled or operated by that licensee in this state or in any other state from which the person removes fuel for delivery and use in this state.

2.  Each fuel vendor shall maintain detailed records of all purchases and sales for a period of not less than three (3) years.

3.  All fuel vendor records shall be maintained in English and Arabic numerals or language acceptable to electronic formats.

4.  The Commission may, in its discretion, exempt from paragraph 1 of this subsection any or all classes of persons who possess a valid supplier, terminal operator, carrier, importer, tank wagon operator or exporter license.

Added by Laws 1996, c. 345, § 33, eff. Oct. 1, 1996.

§68-500.34.  License application process.

A.  Each application for a license under this act shall be made upon a form prepared and furnished by the Commission.  It shall be subscribed to by the applicant and shall contain the information as the Commission may reasonably require for the administration of this act, including the applicant's federal identification number and, with respect to the applicant for an exporter's license, a copy of the applicant's license to purchase or handle motor fuel tax free in the specified destination state or states for which the export license is to be issued.

B.  The Commission shall investigate each applicant for a license under this act.  No license shall be issued if the Commission determines that any one of the following exists:

1.  The application is not filed in good faith;

2.  The applicant is not the real party in interest;

3.  The license of the real party in interest has been revoked for cause;

4.  Any good cause the Commission may determine;

5.  With respect to an exporter's license, the applicant is not licensed in the intended specific state(s) of destination; or

6.  The applicant has a prior conviction for motor fuel tax evasion.

C.  Applicants, including corporate officers, partners, and individuals, for a license issued by the Commission may be required to submit their fingerprints to the Commission at the time of applying.  Officers of publicly held corporations and their subsidiaries shall be exempt from this fingerprinting provision.  Persons, other than applicants for an importer's license, who possessed licenses issued under a predecessor statute continuously for three (3) years prior to the effective date of this act shall also be exempt from this provision.  Fingerprints required by this section must be submitted on forms prescribed by the Commission.  The Commission may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants.  The receiving agency shall issue its findings to the Commission.  The Commission, or another state agency, may maintain a file of fingerprints.

Added by Laws 1996, c. 345, § 34, eff. Oct. 1, 1996.

§68-500.35.  Bond - Alternative proof of financial responsibility - Qualifications of bond - Financial statements and inquiry - New bond required - Release of existing bond.

A.  1.  Terminal operators shall be required to post a bond of not less than three (3) months potential tax liability based on the number of gallons handled as estimated by the Commission, but in no event shall the bond be more than Five Hundred Thousand Dollars ($500,000.00).

2.  Exporters shall be required to post a bond of not less than three (3) months potential tax liability based on the number of gallons handled as estimated by the Commission, but in no event shall the bond be more than One Million Dollars ($1,000,000.00).

3.  Transporters shall be required to post a bond of not less than three (3) months potential tax liability based on the number of gallons handled as estimated by the Commission, but in no event shall the bond be more than One Hundred Thousand Dollars ($100,000.00).

4.  Tank wagon importers shall be required to post a bond of not less than three (3) months potential tax liability based on the number of gallons handled as estimated by the Commission, but in no event shall the bond be more than Fifty Thousand Dollars ($50,000.00).

B.  Suppliers and bonded importers shall be required to post a bond of not less than three (3) months potential tax liability based on the number of gallons handled as estimated by the Commission, but in no event shall the bond be less than One Hundred Thousand Dollars ($100,000.00) nor more than Two Million Dollars ($2,000,000.00).  An applicant may alternatively show proof of financial responsibility in the following amounts in lieu of posting of bond or in lieu of posting of the full amount of bond, which shall constitute evidence of financial responsibility in the absence of circumstances indicating the Commission is otherwise at risk with respect to collection of taxes from the applicant:

1.  Proof of Five Million Dollars ($5,000,000.00) net worth shall constitute evidence of financial responsibility in lieu of posting of bond;

2.  Proof of Two Million Five Hundred Thousand Dollars ($2,500,000.00) net worth shall constitute financial responsibility in lieu of posting one-half (1/2) of the bond; and

3.  Proof of One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) net worth shall constitute financial responsibility in lieu of posting one-fourth (1/4) of the bond.

C.  If the applicant files a bond, the bond shall:

1.  Be with a surety company approved by the Commission which may be an affiliate in the business of assuring such obligations;

2.  Name the applicant as the principal and the state as the obliged; and

3.  Be on forms prescribed by the Commission.

D.  The Commission may, at the reasonable discretion of the Commission, require a licensee, or an applicant, to furnish current verified, financial statements.  The Commission may make independent inquiry into the financial condition of the applicant and, in any case, is not required to accept as accurate financial statements which have not been certified or independently audited.  If the Commission determines that a financial condition of a licensee warrants an increase in the bond or cash deposit, the Commission may require the licensee to furnish an increased bond or cash deposit.

E.  1.  The Commission may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:

a. liability upon the previous bond is discharged or reduced by a judgment rendered, payment made, or otherwise disposed of, or

b. in the opinion of the Commission, any surety on the previous bond becomes unsatisfactory.

If the new bond is unsatisfactory, the Commission shall cancel the license.  If the new bond is satisfactorily furnished, the Commission shall release in writing the surety on the previous bond from any liability accruing after the effective date of the new bond.

2.  If a licensee has a cash deposit with the Commission and the deposit is reduced by a judgment rendered, payment made, or otherwise disposed of, the Commission may require the licensee to make a new deposit equal to the amount of the reduction.

F.  1.  If the Commission reasonably determines that the amount of the existing bond or cash deposit is insufficient to ensure payment to the state of the tax and any penalty and interest for which the licensee is or may become liable, the licensee shall, upon written demand of the Commission, file a new bond or increase the cash deposit.  The Commission shall allow the licensee at least fifteen (15) days to secure the increased bond or cash deposit.

2.  The new bond or cash deposit shall meet the requirements set forth in this act.

3.  If the new bond or cash deposit required under this section is unsatisfactory, the Commission shall cancel the license.

G.  1.  Sixty (60) days after making a written request for release to the Commission, the surety of a bond furnished by a licensee shall be released from any liability to the state accruing on the bond after the sixty-day period.  The release does not affect any liability accruing before the expiration of the sixty-day period.

2.  The Commission shall promptly notify the licensee furnishing the bond that a release has been requested.  Unless the licensee obtains a new bond that meets the requirements of this act and files with the Commission the new bond within the sixty-day period, the Commission shall cancel the license.

3.  Sixty (60) days after making a written request for release to the Commission, the cash deposit provided by a licensee shall be canceled as security for any obligation accruing after the expiration of the sixty-day period.  However, the Commission may retain all or part of the cash deposit for up to three (3) years and one (1) day as security for any obligations accruing before the effective date of the cancellation.  Any part of the deposit not retained by the Commission shall be released to the licensee.  Before the expiration of the sixty-day period, the licensee shall provide the Commission with a bond that satisfies the requirements of this act or the Commission shall cancel the license.

4.  Any licensee who has filed a bond or other security under this act is entitled, on request, to have the Commission return, refund, or release the bond or security if, in the judgment of the Commission, the licensee has continuously complied with the provisions of this act for the previous three (3) consecutive years.  However, if the Commission determines that the revenues of the state would be jeopardized by the return, refund or release of bond or security, the Commission may elect to retain the bond or security, or having released such, may reimpose a requirement for bond or security to protect the revenues of this state.  The decision of the Commission to not release a bond or security may be reviewed, after application by the licensee, pursuant to the Administrative Procedures Act.

H.  In the event any applicant for a license applies for more than one license pursuant to this act, the applicant shall not be required to post a bond for each license, but shall be required to post the bond for the license which requires the greatest amount of bond.

Added by Laws 1996, c. 345, § 35, eff. Oct. 1, 1996.

§68-500.36.  Issuance of licenses - Duration - Nontransferability - Display - Surrender - Notice of discontinuance, sale or transfer of business.

A.  If the applicant and bond are approved, the Commission shall issue a license and as many copies as the licensee has places of business for which a license is required.

B.  A license is valid until suspended, revoked for cause, or canceled.

C.  No license is transferable to another person or to another place of business.  For purposes of this section, a transfer of a majority interest in a business association, other than a publicly held association, including corporations, partnerships, trusts, joint ventures and any other business association shall be deemed to be a transfer of any license held by the business association to another person.  Any substantial change in ownership of a business association, other than a publicly held business association, shall be reported to the Commission pursuant to rules promulgated by the Commission.

D.  Each license shall be preserved and conspicuously displayed at the place of business for which it is issued.  The Commission shall have authority to waive this requirement for any class of licensee in its discretion.

E.  Upon the discontinuance or relocation of the business, the license issued for the location shall be immediately surrendered to the Commission.

F.  Whenever any person licensed to do business under this act discontinues, sells, or transfers the business, the licensee shall immediately notify the Commission in writing of the discontinuance, sale, or transfer.  The notice shall give the date of discontinuance, sale, or transfer and in the event of the sale or transfer of the business, the name and address of the purchaser or transferee.  The licensee shall be liable for all taxes, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs prior to issuance of the notice.

Added by Laws 1996, c. 345, § 36, eff. Oct. 1, 1996.

§68-500.37.  Supplier reports.

A.  For the purpose of determining the amount of precollected motor fuel tax due, every supplier shall file with the Commission, on forms prescribed and furnished by the Commission, a verified statement.  The Commission may require the reporting of any information reasonably necessary to determine the amount of precollected motor fuel tax due.

B.  The reports required by this section shall be filed with respect to information for the preceding calendar month on or before the twenty-seventh day of the current month.

C.  The supplier report required by this section shall include the following information with respect to billed gallons of motor fuel, for all products in the aggregate provided the supplier shall identify if billed gallon is net or gross:

1.  Removal of gallons of motor fuel by the reporting supplier from the bulk transfer/terminal system in this state as to which the tax imposed by this act has been precollected or accrued by the reporting supplier;

2.  Removal of gallons of diesel fuel or heating oil from terminals in this state by the reporting supplier, tax exempt, as to which dye has been added in accordance with paragraph 16 of Section 10 of this act;

3.  Removal of gallons of motor fuel from terminals in this state by the reporting supplier, tax exempt, for export from this state by that supplier, sorted by state of destination;

4.  Removal of gallons of motor fuel from terminals in this state by the reporting supplier, tax exempt, for sale to licensed exporters, sorted by state of destination;

5.  Removal of gallons of motor fuel from terminals within this state for sale by the reporting supplier directly to the United States government or any agency or instrumentality thereof;

6.  Removal of gallons of motor fuel from terminals within this state for sale by the reporting supplier directly to consumers other than the federal government, or any agencies and instrumentalities thereof, for any other exempt use for which the consumers have properly assigned refund claims to the ultimate vendor and each distributor in the chain including the reporting supplier;

7.  Total removals in this state;

8.  Removal of gallons of motor fuel from a terminal in another state by the reporting supplier, for sale to a licensed importer, tax exempt, for import into this state by that licensed importer;

9.  Removal of gallons of motor fuel from a terminal in another state by the reporting supplier for import other than by bulk transfer by that supplier into this state, or for sale by the reporting supplier to a person for import into this state by that person, and in either case, as to which the tax in this state was accrued by the reporting supplier at the time of removal from the out-of-state terminal;

10.  Removal of gallons of diesel fuel or heating oil from a terminal in another state by the reporting supplier, for import or for sale for import into this state, as to which dye has been added in accordance with paragraph 16 of Section 10 of this act;

11.  Total removals from out-of-state terminals with this state as the state of destination;

12.  Corrections made by the supplier pursuant to Section 17 of this act for changes in destination state which affect the tax liability of the supplier or the customer of the supplier to this state; and

13.  Such other information which the Commission in its discretion determines is reasonably required to determine tax liability under this act.

D.  Every licensed supplier or permissive supplier shall separately disclose and identify, in a written statement to the Commission with the supplier or permissive supplier report, any removal and sale from the bulk transfer/terminal system in another state by that supplier to a person other than a licensed supplier, permissive supplier or importer of gallons of motor fuel, other than diesel fuel dyed in accordance with paragraph 16 of Section 10 of this act, and which gallons are destined for this state, as shown by the terminal-issued shipping paper, and as to which gallons the tax imposed by this act has not been collected or accrued by the supplier upon the removal.  Any person who knowingly violates or knowingly aids or abets another to violate this provision shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or shall be sentenced to a term of not more than one (1) year in the county jail, or both such fine and imprisonment.

E.  Each supplier shall separately identify each sale of K-1 kerosene, other than dyed diesel fuel, sold free of tax in accordance with reporting requirements established by the Commission.

Added by Laws 1996, c. 345, § 37, eff. Oct. 1, 1996.

§68-500.38.  Statement of operations - Licensed occasional importers, licensed bonded importers and licensed tank wagon importers.

A.  Each licensed occasional importer and each licensed bonded importer shall file with the Commission by the twenty-seventh day of each month a verified sworn statement of operations within this state including:

1.  Taxable gallons tax prepaid to a supplier upon removal from an out-of-state terminal;

2.  With regard to a licensed occasional importer, taxable gallons subject to the three-day payment rule as set forth in Section 500.18 of this title sorted by source state, by supplier, and by terminal or bulk plant location;

3.  With regard to a licensed bonded importer, taxable gallons subject to tax remittance by the bonded importer according to Section 500.18 of this title, sorted by source state, by supplier, and by terminal or bulk plant;

4.  Such other information with respect to the source and means of transportation of nonexempt motor fuel as the Commission in its discretion may require on forms prescribed and furnished by the Commission.  However, the Commission may waive any portion or all of the reporting requirements if it determines that border states have adopted and implemented reciprocal terminal report requirements adequate to assure the Commission that it receives complete information in respect of motor fuel removed by and on behalf of suppliers from terminals in border states which is destined for this state.

B.  Each licensed tank wagon importer shall file with the Commission by the twenty-fifth day of each month a verified sworn statement of operations within this state and such other information in respect of the source and means of transportation of nonexempt motor fuel as the Commission in its discretion may require on forms prescribed and furnished by the Commission.

C.  A person who knowingly violates or knowingly aids and abets another to violate this section shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or shall be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 38, eff. Oct. 1, 1996.  Amended by Laws 1998, c. 385, § 6, eff. Nov. 1, 1998.

§68-500.39.  Statement of operations by terminal operators - Inventory records - Reports by out-of-state terminal operators.

A.  Each person operating a terminal in this state shall file with the Commission by the twenty-seventh day of each month a sworn statement of operations within this state for each terminal within this state, including the information set out in subsection B of this section, on forms prescribed and furnished by the Commission.  The Commission may require the reporting of any information it considers reasonably necessary in addition to that required under subsection B of this section.

B.  The monthly terminal report required by this section shall include the following information for each terminal location in this state:

1.  Terminal code assigned by the Internal Revenue Service;

2.  Total inventory at the terminal operated by the terminal operator;

3.  Detailed schedules of receipts by shipment including:

a. carrier name or alpha code,

b. carrier federal identification number,

c. mode of transportation,

d. date received,

e. document number,

f. net gallons received, and

g. product type;

4.  Detailed schedules of removals by shipment including:

a. carrier name or alpha code,

b. carrier federal identification number,

c. mode of transportation,

d. destination state,

e. supplier removing the fuel,

f. supplier federal identification number,

g. date removed from terminal,

h. document number,

i. net gallons, and

j. gross gallons;

In the event the Internal Revenue Service provides a common system of assigning to carriers alpha-numeric codes in lieu of names, then this data will be required in lieu of carrier names.

C.  For purposes of reporting and determining tax liability under this act, every licensee shall maintain inventory records as required by the Commission.

D.  In the event that the source state does not require a terminal report which provides data substantially similar to that required by this section, any terminal operator subject to the police power of this state, and who operates a terminal outside that state, shall provide a report of gallons removed as to which the operator issued a shipping paper indicating this state as the destination state consistent with the information required under this section.  This provision shall be ineffective if substantially similar data is readily available to this state from a federal terminal report or from the source state.

Added by Laws 1996, c. 345, § 39, eff. Oct. 1, 1996.

§68-500.40.  Final report and payment of tax upon termination of business or cancellation of license - Termination of certain licenses - Application by former licensees for eligible purchaser status.

A.  Every licensee shall, upon the discontinuance, sale, or transfer of the business or upon the cancellation, revocation or termination by law of a license under subsection C or F of Section 36 of this act, or as otherwise provided, within thirty (30) days, make a report as required under this act marked "Final Report", and shall pay all motor fuel taxes and penalties that may be due the state except as may otherwise be provided by law.

B.  The payment shall be made to the Commission in accordance with Section 30 of this act.

C.  For purposes of this section, any person who was licensed to remit motor fuel taxes by this state prior to the effective date of this act and who is not licensed as a supplier under this act shall be deemed to have the license terminated under this section as of the effective date of this act.

D.  Any former licensee shall be given the opportunity to apply for eligible purchaser status as provided in Sections 22 and 23 of this act, prior to the effective date of this act.  Should such determination not be complete before the effective date, collection of tax shown on the final report of the former license shall be delayed until the determination is complete.  However, the final report shall be due not later than thirty (30) days after a denial of eligible purchaser status under Section 30 of this act becomes final.

Added by Laws 1996, c. 345, § 40, eff. Oct. 1, 1996.

§68-500.41.  Exporter reports.

A.  Each person licensed as an exporter shall file by the twenty-seventh day of each month reports with the Commission on forms prescribed and furnished by the Commission concerning the amount of motor fuel exported from this state.

B.  The report shall contain the following information with respect to motor fuel other than diesel fuel dyed in accordance with the Internal Revenue Code:

1.  All shipments of motor fuel removed from a terminal in this state for direct delivery outside of this state by the licensed exporter, sorted by state of destination;

2.  The gallons delivered to taxing jurisdictions outside this state out of bulk plant storage, and whether by transport truck or tank wagon;

3.  The name and federal employer identification number of the person receiving the exported motor fuel from the exporter;

4.  The date of the shipments; and

5.  The carrier name or alpha code and carrier federal identification number.

The Commission may, in addition, require the reporting of any other information it considers reasonably necessary to the enforcement of this act.  The Commission may waive this reporting requirement if it finds the reports unnecessary to the administration of this act.

Added by Laws 1996, c. 345, § 41, eff. Oct. 1, 1996.

§68-500.42.  Licensed transporter reports.

A.  Each person licensed as a transporter in this state shall file monthly reports with the Commission on forms prescribed and furnished by the Commission concerning the amount of motor fuel transported within or across the borders of this state.  However, transport truck operations exclusively within the state and those transport trucks operated by a supplier are not reportable.  If a transporter fails to make the reports required by this section, the person is subject to a civil penalty of One Thousand Dollars ($1,000.00) for each violation, as reasonably determined by the Commission.

B.  The reports required by this section are for information purposes only and the Commission may waive the filing of the reports if the reports are unnecessary for the proper administration of this act.  This section shall cease to be effective if substantially similar data is available from federal government sources including a federal terminal report.

Added by Laws 1996, c. 345, § 42, eff. Oct. 1, 1996.

§68-500.43.  Payment of tax by consumer.

In the event the tax imposed by this act is not precollected and must be collected from the consumer in accordance with Section 28 of this act, the tax is due and payable by the consumer on the first day of each month for the preceding calendar month, and if not paid on or before the 15th day of the following month, shall be delinquent.  The consumer shall file with the Commission, on forms furnished by the Commission, a return verified by affidavit showing in detail the total purchase price of the motor fuel, the number of gallons purchased, the price per gallon, the location of the purchase and any other information the Commission may deem reasonably necessary.  With each return, the consumer shall remit to the Commission the amount of tax shown on the return to be due.  Reports timely mailed shall be considered timely filed.  If a report is not timely filed, interest shall be charged from the date the report should have been filed until the report is actually filed.

Added by Laws 1996, c. 345, § 43, eff. Oct. 1, 1996.

§68-500.44.  Shipping documents - Contents - Manual preparation - Certain bulk plant operators exempted - Split loads - Posting of notice - Penalties.

A.  Each person operating a refinery, terminal, or bulk plant in this state shall prepare and provide to the driver of every fuel transportation vehicle receiving motor fuel into the vehicle storage tank at the facility a shipping document setting out on its face:

1.  Identification by address of the terminal or bulk plant from which the motor fuel was removed;

2.  The date the motor fuel was removed;

3.  The amount of motor fuel removed, actual gallons and net gallons;

4.  The state of destination as represented to the terminal operator by the transporter, the shipper or the agent of the shipper; and

5.  Any other information reasonably required by the Commission for the enforcement of this act.

B.  A terminal operator may manually prepare shipping papers if the terminal does not have the ability to prepare automated shipping papers or as a result of extraordinary unforeseen circumstances, including acts of God, which temporarily interfere with the ability of the terminal operator to issue automated machine-generated shipping papers.  However, the terminal operator shall, prior to manually preparing the papers, provide, in the case of a terminal not having the ability to prepare automated shipping papers, written notice to the Commission, or in the case of extraordinary circumstances, telephonic notice to the Commission and obtain a service interruption authorization number which the employees of the terminal operator shall add to the manually prepared papers prior to removal of each effected transport load from the terminal.  The service interruption authorization number shall be valid for use by the terminal operator for a period not to exceed twenty-four (24) hours.  If the interruption has not been cured within the twenty-four-hour period, additional notice(s) to the Commission shall be required and interruption authorization number(s) may be issued upon explanation by the terminal operator satisfactory to the Commission.  If the terminal operator acquires the ability to prepare automated machine-printed shipping papers, the terminal operator shall notify the Commission no later than ten (10) days prior to the initial use of such capability.

C.  An operator of a bulk plant in this state delivering motor fuel into a tank wagon for subsequent delivery to a consumer in this state shall be exempt from this section.  An operator of a bulk plant in this state shall not be required to identify net gallons on the shipping documents as provided by this section.

D.  A terminal operator may load motor or diesel fuel, a portion of which fuel is destined for sale or use in this state and a portion of which fuel is destined for sale or use in another state or states.  However, such split loads removed shall be documented by the terminal operator by issuing shipping papers designating the state of destination for each portion of the fuel.

E.  Each terminal operator shall post a conspicuous notice proximately located to the point of receipt of shipping papers by transport truck operators, which notice shall describe in clear and concise terms the duties of the transport operator and retail dealer under Section 45 of this act, provided that the Commission may by rule or notice establish the language, type, style and format of the notice.

F.  A person who knowingly violates or knowingly aids and abets another to violate this section with the intent to evade the tax levied by this act shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 44, eff. Oct. 1, 1996.

§68-500.45.  Transporters to carry and follow information in shipping documents - Shipping documents to be provided to certain outlets - Retention of shipping documents - Acceptance of delivery without shipping documents prohibited - Penalties.

A.  Each person transporting motor fuel in a fuel transportation vehicle upon the public highways of this state shall:

1.  Carry on board the shipping document issued by the terminal operator or the bulk plant operator of the facility where the motor fuel was obtained, whether within or without this state.  The shipping paper shall set out on its face the state of destination of the motor fuel transported in the vehicle as represented to the terminal operator at the time the fuel transportation vehicle was loaded, or as otherwise provided in paragraph 3 of this subsection;

2.  Show and permit duplication of the shipping document by a law enforcement officer, or representative of the Commission, upon request, when transporting, holding or off-loading the motor fuel described in the shipping document;

3.  Deliver motor fuel described in the shipping document to a point in the destination state shown on the face of the document unless the person or the agent of the person does all of the following:

a. notifies the Commission before the earlier of removal from the state in which the shipment originated, or the initiation of delivery, that the person received instructions after the shipping document was issued to deliver the motor fuel to a different destination state,

b. receives from the Commission a verification number authorizing the diversion, and

c. writes on the shipping document the change in destination state and the verification number for the diversion;

4.  Provide a copy of the shipping document to the distributor or other person who controls the facility to which the motor fuel is delivered;

5.  Meet such other conditions as the Commission may reasonably require for the enforcement of this act.

The Commission shall provide by regulation for handwritten designations and alternative procedures for operators of tank wagons that have received motor fuel at a bulk plant for delivery within or without this state.

B.  Every person transporting motor fuel in vehicles upon the public highways of this state shall provide the original or a copy of the terminal-issued shipping document accompanying the shipment to the operator of the retail outlet, bulk plant or bulk end user bulk storage facility to which delivery of the shipment was made.

C.  Each operator of a motor fuel retail outlet, bulk plant or bulk end user bulk storage facility shall receive, examine, and retain for a period of thirty (30) days at the delivery location the terminal-issued shipping document received from the transporter for every shipment of motor fuel that is delivered to that location with record retention of the shipping paper of three (3) years required off-site.  If the delivery location is an unattended location, the operator may retain the shipping documents at the normal billing address of the operator.

D.  No retail dealer, bulk plant operator, wholesale distributor or bulk end user shall knowingly accept delivery of motor fuel into bulk storage facilities in this state if that delivery is not accompanied by a shipping paper issued by the terminal operator, or bulk plant operator as provided by regulations, that sets out on its face this state as the state of destination of the motor fuel or a diversion verification number pursuant to Section 46 of this act, and such other information as is required under Sections 49 and 50 of this act.

E.  Any person who knowingly violates or knowingly aids and abets another to violate subsection B or D of this section shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or shall be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 45, eff. Oct. 1, 1996.

§68-500.46.  Legitimate diversions or erroneous information on shipping paper - Relief.

A.  The Commission shall promulgate rules for relief in a case where a shipment of motor fuel is legitimately diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper.

B.  The relief rules shall include a provision requiring that the shipper, the transporter, or an agent of either provide notification before the diversion or correction to the Commission if an intended diversion or correction is to occur, that a verification number be assigned and manually added to the face of the terminal-issued shipping paper, and the relief provision shall be consistent with the refund provisions of this act, including Section 21 of this act.

C.  The relief provisions shall establish a protest procedure so that any person found to be in violation of Section 44 and subsection C of Section 45 of this act may establish a defense to any civil penalty imposed under this act for violation of such section or sections upon establishing substantial evidence satisfactory to the Commission that the violation was the result of honest error made in the context of a good faith and reasonable effort to properly account for and report fuel shipments and taxes.

D.  The Commission shall make reasonable efforts to coordinate with neighboring states and the Federation of Tax Administrators for the operation of common telephonic diversion verification number assignment system including the shared burdens thereof.

Added by Laws 1996, c. 345, § 46, eff. Oct. 1, 1996.

§68-500.47.  Reliance on certain representations.

The supplier and the terminal operator shall be entitled to rely for all purposes of this act on the representation by the transporter, the shipper or the agent of the shipper as to the intended state of destination and tax-exempt use of the shipper.  The shipper, importer, transporter, agent of the shipper and any purchaser, not the supplier or terminal operator, shall be jointly liable for any tax otherwise due to the state as a result of a diversion of the motor fuel from the represented destination state.  A terminal operator shall be entitled to rely on the representation of a licensed supplier with respect to the obligation of the supplier to precollect tax and the related shipping paper representation to be as shown on the shipping paper as provided by subsection A of Section 44 of this act.

Added by Laws 1996, c. 345, § 47, eff. Oct. 1, 1996.

§68-500.48.  Sale or delivery of motor fuel without payment of taxes prohibited - Exceptions - Penalties.

A.  Except as expressly provided in subsection B of this section, no person shall sell, use, deliver, or store in this state, or import for sale, use, delivery or storage in this state, motor fuel as to which the tax imposed by Section 4 of this act has not been previously paid to or accrued by either a licensed supplier, or permissive supplier, at the time of removal from a terminal, or a licensed importer provided all the conditions of Section 50 of this act applicable to lawful import by the importer shall have been met.

B.  The provisions of subsection A of this section shall not apply to:

1.  A supplier with respect to motor fuel held within the bulk transfer/terminal system in this state which was manufactured in this state or imported into this state in a bulk transfer;

2.  A consumer with respect to motor fuel placed in the vehicle supply tank of that person outside of this state;

3.  Diesel fuel dyed in accordance with paragraph 16 of Section 10 of this act;

4.  Motor fuel in the process of exportation by a supplier or a licensed exporter in accordance with the shipping papers required by Section 45 of this act and a statement meeting the requirements of paragraph 2 of subsection A of Section 49 of this act is shown on the shipping papers;

5.  Gasoline, diesel fuel and kerosene used in aircraft subject to the conditions and exceptions in paragraph 9 of Section 10 of this act;

6.  Fuel in possession of a consumer as to which a refund has been issued;

7.  Government and other exempt fuel under paragraphs 5, 6 and 7 of Section 10 of this act; or

8.  A licensed importer who has met the conditions of Section 49 of this act.

C.  A person who violates this section shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment and shall be subject to the provisions of Section 59 of this act.

Added by Laws 1996, c. 345, § 48, eff. Oct. 1, 1996.

§68-500.49.  Operation of transport truck without shipping paper prohibited - Violation occurs upon boarding - Advance notification - Penalties - Seizure.

A.  Except as provided in subsections C and D of this section, no person shall operate a transport truck that is engaged in the shipment of motor fuel on the public highways of this state without having on board a terminal-issued shipping paper bearing, in addition to the requirements of subsection A of Section 45 of this act, a notation indicating that, with respect to diesel fuel acquired under claim of exempt use, a statement indicating the fuel is "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load.

B.  A person is in violation of subsection A of this section upon boarding the vehicle with a shipping paper which does not meet the requirements set forth in this section.

C.  The Commission may in its discretion provide an advance notification procedure with respect to documentation for imported motor fuel as to which the importer is unable to obtain terminal-issued shipping papers which comply with this section.

D.  Any person who knowingly violates any part of this section shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than six (6) months in the county jail, or shall be punishable by both such fine and imprisonment.

E.  The Commission, its appointee, or representative may seize, confiscate and dispose of any motor fuel which should be accompanied by a shipping paper meeting the requirements of this section which is not accompanied by the required shipping paper.

Added by Laws 1996, c. 345, § 49, eff. Oct. 1, 1996.

§68-500.50.  Conditions for importers prior to bringing undyed and untaxed fuel into state - Penalties - Seizure.

A.  In the event that an importer acquires motor fuel destined for this state which has neither been dyed in accordance with the Internal Revenue Code and the regulations issued thereunder, nor tax paid to or accrued by the supplier at the time of removal from the out-of-state terminal, any licensed importer and transporter operating on behalf of the licensed importer shall meet all of the following conditions prior to entering motor fuel onto the highways of this state by loaded transport truck:

1.  The importer or the transporter shall have obtained an import verification number from the Commission not sooner than twenty-four (24) hours prior to entering this state;

2.  The import verification number shall have been set out prominently and indelibly on the face of each copy of the terminal-issued shipping paper carried on board the transport truck;

3.  The terminal origin and the name and address of the importer shall also be set out prominently on the face of each copy of the terminal-issued shipping paper;

4.  The terminal-issued shipping paper data otherwise required by this act shall be present; and

5.  All tax imposed by this act with respect to previously requested import verification number activity on the account of the importer or the transporter shall have been timely precollected and remitted.

B.  Any person who knowingly violates or knowingly aids and abets another to violate this provision shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment and shall be subject to the provisions of Section 59 of this act.

C.  The Commission, its appointee, or representative may seize, confiscate and dispose of any motor fuel which should be accompanied by a shipping paper meeting the requirement of this section which is not accompanied by the required shipping paper.

Added by Laws 1996, c. 345, § 50, eff. Oct. 1, 1996.

§68-500.51.  Export of motor fuel without license prohibited - Exemption - Penalties.

A.  No person shall export motor fuel from this state unless that person has obtained an exporter's license or a supplier's license and can demonstrate proof of export in the form of a destination state bill of lading.

B.  A consumer which exports fuel in a vehicle fuel supply tank incident to interstate transportation shall be exempt from this section.

C.  Any person who knowingly violates or knowingly aids and abets another to violate this provision with the intent to evade the tax levied by this act shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 51, eff. Oct. 1, 1996.

§68-500.52.  Use of dyed fuel on public highways prohibited - Exceptions - Penalties.

A.  No person shall operate or maintain a motor vehicle on any public highway in this state with motor fuel contained in the fuel supply tank for the motor vehicle that contains dye as provided under paragraph 16 of Section 10 of this act.

B.  This section does not apply to:

1.  Persons operating motor vehicles that have received fuel into their fuel tanks outside of this state in a jurisdiction that permits introduction of dyed motor fuel of that color and type into the motor fuel tank of highway vehicles; or

2.  Uses of dyed fuel on the highway which are lawful under the Internal Revenue Code and regulations thereunder and as set forth in Section 10 of this act unless otherwise prohibited by this act.

C.  Any person who knowingly violates or knowingly aids and abets another to violate the provisions of this section with the intent to evade the tax levied by this act shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 52, eff. Oct. 1, 1996.

§68-500.53.  Failure to obtain required licenses - Penalties.

No person shall engage in any business activity in this state as to which a license is required by this act unless the person shall have first obtained the license.  Any person who negligently violates this section is subject to a civil penalty in the amount of One Thousand Dollars ($1,000.00).  Any person who knowingly violates or knowingly aids and abets another to violate this section with the intent to evade the tax levied by this act shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 53, eff. Oct. 1, 1996.

§68-500.54.  Certain statements on shipping papers prohibited.

A.  No terminal operator shall imprint, and no supplier shall knowingly permit a terminal operator to imprint on behalf of the supplier, any statement on a shipping paper relating to motor fuel to be delivered to this state or to a state having substantially the same shipping paper legending requirements with respect to:

1.  Any responsibility of the supplier or liability for payment of the tax imposed by this act; or

2.  The tax-paid or tax-collected status of any motor fuel unless the supplier or representative of the supplier shall have first provided the terminal operator with a representation or direction to make the statement on behalf of the supplier.

B.  Any terminal operator who shall knowingly imprint any statement in violation of this section shall be jointly and severally liable for all the taxes levied by this act which are not collected by this state as a result of such actions.

C.  Any supplier who knowingly violates this section shall be jointly and severally liable with the terminal operator.

Added by Laws 1996, c. 345, § 54, eff. Oct. 1, 1996.

§68-500.55.  Notice to be provided and posted with dyed diesel fuel.

A notice stating "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" shall be:

1.  Provided by the terminal operator to any person that receives dyed diesel fuel at a terminal rack of that terminal operator;

2.  Provided by any seller of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer/terminal system and is not sold from a retail pump posted in accordance with the requirements of paragraph 3 of this section; and

3.  Posted by a seller on any retail pump where it sells dyed diesel fuel for use by its buyer.

The form of notice required under paragraphs 1 and 2 of this section shall be provided by the time of the removal or sale and shall appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.

Added by Laws 1996, c. 345, § 55, eff. Oct. 1, 1996.

§68-500.56.  Shipping papers to meet tamper-resistant standards.

Each terminal operator in this state and every supplier licensed by this state for the collection of tax on motor fuel shall cause terminal-issued shipping papers to meet such tamper-resistant standards as the Commission may by regulation require including, but not limited to messages which identify whether shipping papers have been photocopied, numbering systems, nonreproducible coding and other devices.  However, the Commission may not make any such regulations effective earlier than twenty-four (24) months after the promulgation of a final regulation imposing the requirements.

Added by Laws 1996, c. 345, § 56, eff. Oct. 1, 1996.

§68-500.57.  Sale or use of dyed diesel fuel for taxable purpose - Evasion of tax or altering dye in diesel fuel - Joint and several liability of certain entities, officers and employees.

A.  No person shall sell or hold for sale dyed diesel fuel for any use that the person knows or has reason to know is not a nontaxable use of the diesel fuel.

B.  No person shall use or hold for use any dyed diesel fuel for a use other than a nontaxable use and the person knew or had reason to know that the diesel fuel was so dyed.

C.  No person shall willfully, with intent to evade tax, alter or attempt to alter the strength or composition of any dye or marker in any dyed diesel fuel.

D.  Any business entity, each officer, employee, or agent of the entity who willfully participates in any act in violation of this section shall be jointly and severally liable with the entity for the penalty which shall be the same as imposed pursuant to 26 U.S.C., Section 6714.

Added by Laws 1996, c. 345, § 57, eff. Oct. 1, 1996.

§68-500.58.  Failure to precollect or timely remit tax - Fraudulent returns - Operation of motor vehicle in violation of act - Transporting motor fuel without adequate shipping papers - Terminal operators failing to meet shipping paper requirements - Penalties.

A.  A supplier, permissive supplier, or importer who knowingly fails to precollect or timely remit tax otherwise required to be paid over to the Commission pursuant to Section 500.18 or 500.20 of this title, or pursuant to a tax precollection agreement under Section 500.19 of this title shall be liable for the uncollected tax plus the appropriate penalties as set forth in Section 217 of this title.

B.  If any person liable for the tax under this act files a false or fraudulent return with the intent to evade the tax, then fifty percent (50%) of the total amount of any deficiency, in addition to the deficiency, including interest as provided in Section 217 of this title, shall be added, collected and paid.

C.  Any person operating a motor vehicle in violation of Section 500.45, 500.49 or 500.50 of this title shall be guilty of a misdemeanor for the first offense and shall, upon conviction, be fined not more than Five Hundred Dollars ($500.00), or shall be sentenced to a term of not more than six (6) months in the county jail, or shall be punishable by both such fine and imprisonment.  For the second and each subsequent offense, violators shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or shall be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

D.  The Commission shall impose a civil penalty of One Thousand Dollars ($1,000.00) for the first occurrence of transporting motor fuel without adequate shipping papers annotated as required under Section 500.45, 500.49 or 500.50 of this title.  Each subsequent occurrence described in this subsection is subject to a civil penalty of Five Thousand Dollars ($5,000.00).

E.  The Commission may impose a civil penalty against every terminal operator that fails to meet shipping paper issuance requirements under Sections 500.21, 500.44 and 500.55 of this title.  The civil penalty imposed on the terminal operator shall be the same as the civil penalty imposed under subsection D of this section.

Added by Laws 1996, c. 345, § 58, eff. Oct. 1, 1996.  Amended by Laws 2002, c. 460, § 38, eff. Nov. 1, 2002.

§68-500.59.  Impoundment, seizure and sale of vehicle and cargo upon violation of shipping paper requirements - Presumption.

If a person is found operating a motor vehicle in violation of the shipping paper requirements in Sections 45, 49, 50 and 55 of this act, the vehicle and its cargo is subject to impoundment, seizure, and subsequent sale and forfeiture, in accordance with the general laws of this state respecting seizure and forfeiture.  The failure of the operator of a motor vehicle to have on board, when loaded, the proper shipping papers with a destination state machine-printed on its face pursuant to Section 45 of this act or which fails to meet the descriptive annotation requirements of Sections 49, 50 and 56 of this act, if applicable, shall be presumptive evidence of a violation sufficient to warrant impoundment and seizure of the vehicle and its cargo.

Added by Laws 1996, c. 345, § 59, eff. Oct. 1, 1996.

§68-500.60.  Inspections.

A.  The Commission, or its appointees, including federal government employees or persons operating under contract with the state, upon presenting appropriate credentials may conduct inspections and remove samples of fuel to determine coloration of diesel fuel, or to identify shipping paper violations at any place where taxable fuel is or may be produced, stored or loaded into transport vehicles.  Inspections shall be performed in a reasonable manner consistent with the circumstances, but in no event is prior notice required.  Inspectors may physically inspect, examine or otherwise search any tank, reservoir, or other container that can or might be used for the production, storage, or transportation of fuel.  Inspection may be made of any equipment used for, or in connection with, the production, storage, or transportation of fuel.  Inspectors may demand to be produced for immediate inspection the shipping papers, documents and records required to be kept by a person transporting fuel.  The places which may be inspected pursuant to this section may include, but are not limited to:

1.  A terminal;

2.  A fuel storage facility that is not a terminal;

3.  A retail fuel facility;

4.  Highway rest stops; or

5.  A designated inspection site.  For purposes of this section, a "designated inspection site" means any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the Commission either fixed or mobile.

B.  Inspections to determine violations under this act may be conducted by the Department of Public Safety, agents of the Commission, Oklahoma Corporation Commission, motor carrier inspectors in this state in addition to their duties otherwise defined, and any other law enforcement officer through procedures established by the Commission.  Agents of the Commission have the same power and authority provided to authorized personnel under the applicable statute.

C.  Inspectors may reasonably detain any person or equipment transporting fuel in or through this state for the purpose of determining whether the person is operating in compliance with the provisions of this act and any rules promulgated pursuant to this act.  Detainment may continue for such time only as is necessary to determine whether the person is in compliance.

Added by Laws 1996, c. 345, § 60, eff. Oct. 1, 1996.

§68-500.61.  Audits and examinations - Penalties.

A.  The Commission or any authorized deputy, employee, or agent is authorized to audit and examine the records, books, papers, and equipment of terminal suppliers, importers, wholesalers, jobbers, retail dealers, terminal operators, fuel vendors and all private and common carriers of motor fuel to verify the completeness, truth and accuracy of any statement or report and ascertain whether or not the tax imposed by this act has been paid.

B.  The Commission shall have the same general authority provided under subsection A of this section with respect to narrow transportation sampling audits.  However, all fuel vendors and bulk purchasers of fuel shall make available to the Commission necessary records with respect to such transaction(s) which the Commission is attempting to verify during normal business hours at the physical location of the person in this state, or at the offices of the Commission if the location at which the records are located is outside of this state, within three (3) business days after request.

C.  The Commission or any appointee, including federal government employees and persons contracting with the state, may, upon proof of credentials shown, in the aggregate referred to for purposes of this section as fuel inspectors, inspect and each fuel vendor, motor fuel transporter or bulk purchaser shall disclose, immediately upon request, any shipping paper required by this act to be maintained at the physical location where the request is made which may include any place motor fuel is stored or held for sale or transportation.

D.  Any person who shall refuse to permit any inspection or audit authorized by this act shall be subject to a civil penalty of Five Thousand Dollars ($5,000.00) in addition to any penalty imposed by any other provision of this act.

E.  Any person who refuses, for the purpose of evading tax, to allow an inspection shall, in addition to being liable for any other penalties imposed by this act, be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or be sentenced to a term of not more than one (1) year in the county jail, or shall be punishable by both such fine and imprisonment.

Added by Laws 1996, c. 345, § 61, eff. Oct. 1, 1996.

§68-500.62.  Taxation of motor fuel inventory not taxed under predecessor statutes.

The tax imposed by Section 4 of this act shall be applicable to all nonexempt inventory held by any person outside of the bulk transfer system in this state in quantities which, in the aggregate with respect to such person, exceed one thousand (1,000) gallons, to the extent the inventory has not previously been subject to the tax imposed by this state under the predecessor motor fuel tax statute.  However, no tax shall be payable with respect to motor fuel which is dyed diesel fuel or held by an exempt user.  The inventory tax imposed on inventory held outside of the bulk transfer system on the effective date of this act reportable under this section shall be payable in two equal annual installments beginning twelve (12) months after the effective date of this act.

Added by Laws 1996, c. 345, § 62, eff. Oct. 1, 1996.

§68-500.63.  Sale of motor fuels by Indian tribes.

A.  The Legislature hereby finds:

1.  Some Indian tribes within the State of Oklahoma are engaged in the retail sales of motor fuels at locations within their sovereign territories;

2.  Both Indian tribes and the government of the State of Oklahoma impose motor fuel taxes;

3.  By reason of the ruling of the United States Supreme Court in "Oklahoma Tax Commission v. Chickasaw Nation", 115 S.Ct. 2214 (1995), the State of Oklahoma does not now collect state motor fuel taxes on sales made by Indian tribes.  The Legislature hereby acknowledges that, as a matter of federal law, the existing law of the state may not be used to levy or enforce taxes on certain sales of motor fuel made by Indian tribes;

4.  It is mutually beneficial to the State of Oklahoma and the federally recognized Indian tribes of this state, exercising their sovereign powers, to enter into contracts as set forth in subsection B of this section, for the purpose of limiting litigation on the issue of state government taxation of motor fuel sales made by Indian tribes.  It is in the interest of this state to resolve disputes between the state and federally recognized Indian tribes on this issue by entering into contracts under which the Indian tribes are in part compensated for any tribal motor fuel tax revenues the Indian tribes might lose by reason of the adoption and enforcement of this act.  Such mutually beneficial agreements allow both the State of Oklahoma and the Indian tribes to benefit from tax revenues from sales of motor fuel on Indian country.

B.  In lieu of the refund procedure provided in subsection E of Section 14 of this act for the exemption provided for sales of motor fuels by an Indian tribe to its tribal members as provided in paragraph 10 of Section 10 of this act, an Indian tribe, on its behalf and on behalf of its members, may elect to enter into a contract with the State of Oklahoma as provided in subsection C of this section.

C.  The State of Oklahoma hereby makes the following offer to all federally recognized Indian tribes within this state which, if accepted, will constitute a contract between this state and the accepting tribe or tribes:

1.  The accepting tribe shall agree that it will not challenge the constitutionality of this act or the application of this act to motor fuel sales on Indian country in any court or tribunal and shall include all state motor fuel taxes and assessments in the price of its motor fuel sales, including but not limited to sales to tribal members on tribal land.  The accepting tribe shall agree as a material term of its agreement to abide with all parts of this act in its entirety and shall agree not to procure, or attempt to procure, motor fuel for sale in Indian country on which the tax imposed by this act has not been precollected as provided for herein;

2.  In consideration of this agreement by the tribe or tribes, the State of Oklahoma, through the Oklahoma Tax Commission, shall withhold a percentage of its motor fuel tax revenues, as specified in paragraph 3 of this subsection, which shall be apportioned quarterly to the accepting Indian tribes.  The funds apportioned as provided herein are deemed to be in lieu of tribal tax revenues that the tribes would otherwise have collected on sales of motor fuels.  The first such apportionment shall be made not later than February 1, 1997, which shall be for motor fuels taxes received by the Tax Commission during the last calendar quarter of 1996, and subsequent apportionments shall be made no later than thirty (30) days after the end of each calendar quarter thereafter.  The first such apportionment shall be made to all tribes which have elected and accepted the terms of the contract specified in this subsection before October 1, 1996.  Any tribe electing and accepting the terms of the contract specified in this subsection on or after October 1, 1996, shall be eligible to receive quarterly apportionments beginning with the calendar quarter following such election;

3.  The percentage of state motor fuel tax and assessment revenues collected pursuant to the provisions of this act which shall be withheld monthly and apportioned quarterly to accepting Indian tribes shall be as follows:

a. for the portion of the fiscal year beginning July 1, 1996, for which this act is effective, three percent (3%),

b. for the fiscal year beginning July 1, 1997, four percent (4%), and

c. for the fiscal year beginning July 1, 1998, and for each fiscal year thereafter, four and one-half percent (4 1/2%);

4.  The funds withheld by the Oklahoma Tax Commission pursuant to paragraph 3 of this subsection shall be apportioned quarterly to each accepting Indian tribe as follows:

a. each accepting Indian tribe shall receive a base quarterly sum of Six Thousand Two Hundred Fifty Dollars ($6,250.00).  If the gross state motor fuel tax revenues collected do not exceed One Hundred Million Dollars ($100,000,000.00) in any fiscal year, the provisions of this subparagraph shall not be applicable,

b. to those tribes who were engaged in the sales of motor fuels during the fourth calendar quarter of the calendar year 1996:

(1) for the fiscal year beginning July 1, 1996, an amount equal to ten cents ($0.10) per gallon of motor fuels sold by such tribe during the fourth calendar quarter of 1996,

(2) for the fiscal year beginning July 1, 1997, an amount equal to eight cents ($0.08) per gallon of motor fuels sold by such tribe during the fourth calendar quarter of 1996,

(3) for the fiscal year beginning July 1, 1998, an amount equal to six cents ($0.06) per gallon of motor fuels sold by such tribe during the fourth calendar quarter of 1996,

(4) for the fiscal year beginning July 1, 1999, an amount equal to four cents ($0.04) per gallon of motor fuels sold by such tribe during the fourth calendar quarter of 1996, and

(5) for the fiscal year beginning July 1, 2000, and thereafter for the duration of the contract, an amount equal to two cents ($0.02) per gallon of motor fuels sold by such tribe during the fourth calendar quarter of 1996, and

c. after determination of amounts to be apportioned pursuant to subparagraphs a and b of this paragraph, the remainder shall be apportioned according to the proportion the accepting Indian tribe's total Oklahoma resident membership bears to the total Oklahoma tribal resident membership of all accepting Indian tribes;

5.  The funds withheld by the Oklahoma Tax Commission and apportioned quarterly pursuant to the provisions of this section shall be used by the accepting tribe exclusively for tribal government programs limited to highway and bridge construction, health, education, corrections, and law enforcement;

6.  In the event, at any time during a calendar quarter, an accepting tribe selling motor fuel fails to procure, for whatever reason, motor fuel for sale in Indian country on which the tax imposed by this act has been precollected as provided in this act, or fails, for whatever reason, to include all state motor fuel taxes and assessments in the price of its motor fuels sales including, but not limited to, sales to tribal members on Indian country, the tribe shall not be eligible to receive an apportionment under this section for that calendar quarter.  In such instances, the Tax Commission shall notify the tribe that its apportionment shall be withheld and the reasons therefor.  The tribe shall have six (6) months from the date of issuance of the notice under this paragraph to file a legal action contesting the decision of the state to withhold its apportionment.  The amount withheld from the tribe pursuant to the provisions of this paragraph shall not be apportioned and shall be withheld from all tribes until the expiration of the six-month limitation period and during the pendency of any legal action filed pursuant to this paragraph.

7.  Each tribe shall provide to the Oklahoma Tax Commission an audit of its tribal membership or citizenship rolls certified by a certified public accountant showing the correct number of its respective tribal members by blood, excluding members of bands, tribal towns and other tribes or affiliates which may be included on its rolls but who are ineligible for tribal services and benefits.  Only tribal members who reside within the State of Oklahoma shall be included in the audit.  Citizens of tribal towns, bands of Indians and tribes who are also counted in the audits as members of another tribe participating in the contract provided for in this section and eligible to receive services from the tribe shall not be eligible to also participate under this section.  Any tribal member who is also a member of another tribe may only be counted once for purposes of determining tribal membership.  Those tribes who were engaged in the sales of motor fuels during the fourth calendar quarter of calendar year 1996 shall also provide certified audited reports on or before January 10, 1997, showing the quantity of motor fuels sold by them during that period.  For all tribes electing to accept the terms of the contract specified in this subsection before October 1, 1996, the membership audit report shall be submitted on or before October 1, 1996, and not later than July 1 of each year thereafter.  The information provided shall be the basis from which the Oklahoma Tax Commission shall calculate the distribution of the funds withheld pursuant to the provisions of this section.  The State of Oklahoma shall be absolved of any liability if the information submitted pursuant to the provisions of this section is not correct.  If such information is not submitted by an accepting or participating tribe by October 1, 1996, or in subsequent years by July 1, the Tax Commission shall calculate the distribution of the funds on the basis of the information previously submitted by that tribe.  Notwithstanding the provisions of Section 205 of Title 68 of the Oklahoma Statutes, copies of the audits and reports shall be made available to any requesting participating tribes;

8.  Acceptance of the offer contained in this section shall be made in writing to the Oklahoma Tax Commission, signed by the chief executive officer of the tribal government, stating that the tribe accepts, without condition, the terms of this section, and for the sole purpose of resolving disputes arising out of a contract entered into pursuant to the provisions of this section, the tribe waives its immunity from suit and liability in state and federal court.  In addition, proof of adoption of an ordinance or resolution by the governing body of the tribe accepting without condition the terms of this section, and an effective waiver of its immunity, as specified herein, shall be required.  Notwithstanding the enactment of any future legislation on this topic, the term of the contract created by the acceptance of this offer shall extend through and include fiscal year 2016 and shall be renewed for successive ten-year terms unless a tribe notifies the State of Oklahoma of its intention not to participate further or the State of Oklahoma notifies the tribe of its intent not to participate further.  Notification by the tribe shall be made in the same manner as required by this paragraph for acceptance of the offer to participate in the contract.  Notification by the state shall be made by the Governor in writing to the tribe, and such notification shall be filed with the Secretary of State;

9.  The State of Oklahoma hereby waives its immunities from suit granted by the Eleventh Amendment to the Constitution of the United States for the sole purpose of resolving disputes arising out of a contract entered into pursuant to the provisions of this section;

10.  Both the State of Oklahoma and the accepting Indian tribe recognize, respect and accept the fact that under applicable laws each is a sovereign with dominion over their respective territories and governments.  By entering into this proposed intergovernmental contractual relationship, neither the state nor the tribe has, in any way, caused the other's sovereignty to be diminished;

11.  Members of accepting tribes shall not be individually eligible for the exemption provided in paragraph 10 of Section 10 of this act.  Apportionment of funds to accepting tribes pursuant to the provisions of paragraph 4 of this subsection are in part in lieu of the refunds to individual tribal members as provided in paragraph 10 of Section 10 of this act.  Indian tribes shall continue to be eligible for the tribal government exemption provided in paragraph 7 of Section 10 of this act;

12.  A tribe accepting the offer contained in this section agrees to hold the state harmless from suit by its individual tribal members and further agrees that, if a final judgment is rendered against the state pursuant to such a suit, that the tribe will reimburse the state for the amount of any such judgment paid and any costs incurred by the state pursuant to such suit.  If a tribe fails to make such reimbursement within ninety (90) days of demand by the Oklahoma Tax Commission, the state shall withhold such amount from the apportionment of funds to the tribe pursuant to the provisions of paragraph 4 of this subsection; and

13.  A tribe accepting the offer contained in this section agrees not to license or otherwise authorize an individual tribal member or other person or entity to make sales of motor fuel in violation of the terms of the contract.

Added by Laws 1996, c. 345, § 63, eff. Oct. 1, 1996.

§68-501.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.1.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.2.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.3.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.4.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.5.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.6.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-502.7.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-504.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-504.1.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-505.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-506.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-507.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-508.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-509.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-509.1.  Repealed by Laws 1993, c. 146, § 29.

§68-509.2.  Exempt diesel fuel - Fuel used for purposes other than to operate motor vehicles on public highways.

A.  The tax levied by this act shall not apply to diesel fuel used exclusively for purposes other than to operate motor vehicles on the public highways of this state.  Provided that distributors shall execute on monthly reports, certification that the purchasers represented to the seller that the diesel fuel was to be used exclusively for purposes other than to operate motor vehicles on the public highways.

B.  Every person, firm, corporation, partnership or limited liability company claiming an exemption under the provisions of this section shall first obtain an annual fuel tax exemption permit from the Tax Commission by filing a verified application on a form furnished by the Tax Commission.  Each fuel tax exemption permit holder must furnish a copy of the permit to a supplier prior to purchasing diesel fuel.  Suppliers selling to permit holders must maintain a record of each sale to a permit holder and shall report the total gallons of tax-exempt diesel fuel sold during a calendar month on a form prescribed by the Tax Commission.  Said form will include a listing of the total gallons sold to each permit holder, by name and exemption number.  The supplier shall furnish each permit holder a copy of its tax-exempt sales for the calendar month.  The supplier and permit holder shall maintain these records for three (3) years.  Any supplier selling diesel fuel that is exempt under this section may deduct the number of gallons of such diesel fuel from the total gallonage required to be reported to the Tax Commission only if prescribed forms listing the tax-exempt sales are attached to the report required by the Tax Commission.  A supplier shall not deduct from the required report the sale of diesel fuel made by any other distributor.  All fuel tax exemption permits expire on the 30th day of June of each year and no exemption shall be allowed to the holder thereof after September 30 of that year.  Provided, the Tax Commission may exempt such purchases after September 30 upon verifying that the fuel was actually used in accordance with the exemption provisions of this section.

C.  Any person who places diesel fuel that was purchased under an exemption permit authorized by this section into the fuel tank of a motor vehicle for use in operating the motor vehicle on the public highways shall be liable for the taxes levied under Sections 502.1, 502.3, 502.5, 502.7 and 522.1 of this title.  Further, the permit issued shall be subject to cancellation and if so canceled shall not be reissued for a period of at least one (1) year.  Such person shall also be guilty of a misdemeanor and shall, upon conviction, be fined not more than One Thousand Dollars ($1,000.00), or shall be sentenced to a term of not more than one (1) year in the county jail.

The Tax Commission shall conduct field audits and investigate the uses for which the holder of an off-road exemption permit has made of diesel fuel acquired by him under his permit.  Upon a determination that the permit holder has improperly used the diesel fuel purchased, the Tax Commission shall issue a proposed assessment against the permit holder, in accordance with Section 221 of this title, for the diesel fuel taxes levied under this article.

D.  The tax levied by Sections 502.1 and 522.1 of this title shall not apply to diesel fuel used exclusively in road machinery and equipment built for and being used on location in the construction, repair or maintenance of public highways, roads and bridges by road contractors and by counties, cities and towns of this state.  However, this exemption shall not apply to automobiles or truck-type vehicles such as dump trucks, flatbed trucks and pickup trucks.

E.  The tax levied by Sections 502.1 and 522.1 of this title shall not apply to diesel fuel used exclusively in passenger motor buses or coaches, having a seating capacity of ten or more persons, when such fuel is purchased by and used exclusively in public transit systems operated by any county, city or town of this state, or by any public trust created under the laws of this state of which a county, city or town of this state is the sole beneficiary thereof.  Provided this exemption shall be allowed only when supported by a certificate executed by such city or trust on forms prescribed and furnished by the Oklahoma Tax Commission.

F.  The tax levied by Sections 502.1 and 522.1 of this title shall not apply to diesel fuel purchased by any county, city or town for use as fuel to propel motor vehicles on the public roads and highways of this state, when said vehicles are being operated for the sole benefit of said county, city or town; provided that if the diesel fuel is placed directly into the fuel supply tank or tanks of the motor vehicle by the supplier, certification must be made on the invoice and all such sales must be reported by the supplier on forms furnished by the Oklahoma Tax Commission.

Added by Laws 1993, c. 146, § 18.

§68-510.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-510.1.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-511.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-512.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-513.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-514.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-515.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-516.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-517.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-518.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-519.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-520.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-521.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-522.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-522.1.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-523.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-523.1.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-524.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-525.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-526.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-527.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-530.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-531.  Repealed by Laws 1996, c. 345, § 67, eff. Oct. 1, 1996.

§68-601.  Definitions.

For the purposes of this article:

1.  "Motor vehicle" or "vehicle" means and includes any automobile, truck, truck-tractor, bus, vehicle, engine, machine, mechanical contrivance, or other conveyance which is propelled by an internal combustion engine or motor and not used in the air or upon fixed rails or tracks;

2.  "Use" means and includes the consumption of motor fuel by any person in a motor vehicle for the propulsion thereof upon the public highways of this state;

3.  "Gasoline" means the same as the term "motor fuel," and the term "motor fuel" means and includes every petroleum product, fluid, or liquid, or any combination thereof, having an A.P.I. gravity of forty-six (46) degrees Fahrenheit and at atmospheric pressure, and shall include drip, casinghead or natural gasoline, benzol, naphtha, benzine and solvents, and shall include any liquid or fluid of less than forty-six (46) degrees A.P.I. gravity at a temperature of sixty (60) degrees Fahrenheit compounded, blended, manufactured, or otherwise produced by mixing or blending gasoline or naphthas with any blending materials, when the blended product can be used for generating power in internal combustion engines, regardless of how such liquid or fluid is made, compounded, manufactured or recovered, and regardless of the name by which such liquid or fluid may be known or sold;

4.  "Diesel fuel" means diesel engine fuel, kerosene, and all other liquids suitable for the generation of power for the propulsion of motor vehicles except those products subject to the tax imposed by Section 500.4 of this title;

5.  "Person" means and includes natural persons, individuals, partnerships, firms, associations, limited liability companies, corporations, estate, trustees, business trusts, syndicates, or any corporations or combinations acting as a unit or any receiver appointed by any state or federal court; and the use of the singular number shall include the plural number;

6.  "Tax Commission" means the Oklahoma Tax Commission;

7.  "Motor Fuel/Diesel Fuel Importer for Use" means and includes any person importing gasoline or motor fuel or diesel fuel into this state in the fuel supply tank or tanks of any motor vehicle or in any other containers for use in propelling said vehicle upon the highways of this state;

8.  "Gallon" means the quantity of fluid or liquid at a temperature of sixty (60) degrees Fahrenheit necessary to completely fill a United States standard gallon liquid measure; and

9.  "Public highways" means and includes every road, highway, street, way or place within this state, of whatever nature, generally open to the use of the public as a matter of right for the purposes of vehicular travel, including a toll highway, and including streets and alleys of any town or city notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance, or repair.

Added by Laws 1963, c. 363, § 2, eff. July 1, 1963.  Renumbered from § 6-601 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1978, c. 220, § 26, eff. Jan. 1, 1979; Laws 1993, c. 366, § 34, eff. Sept. 1, 1993; Laws 1997, c. 284, § 3, eff. July 1, 1997.

§68-602.  Purpose of Article - Apportionment and use of revenues.

It is hereby declared to be the purpose of Section 601 et seq. of this title to levy a tax on those importing gasoline and diesel fuel into this state in the fuel supply tanks of vehicles being used on the highways of this state for commercial purposes, as a just and reasonable contribution to the cost of constructing, maintaining and policing such highways incident to the use thereof by such persons, and to the end that the highway users shall pay to this state an equal amount in taxes as is paid by other commercial highway users who use gasoline and diesel fuel on which the motor fuel excise tax has been paid to this state.  The revenues, including interest and penalties, collected under the provisions of this article, shall be apportioned monthly in the manner and in the same proportion for the same purposes as the revenue collected pursuant to the Motor Fuel Tax Code is apportioned.

Provided, in the event that collections are insufficient for the monthly payment of motor fuel taxes to other states or jurisdictions in accordance with the International Fuel Tax Agreement, the Oklahoma Tax Commission shall transfer to the Corporation Commission the sum necessary for payment in full from current diesel fuel tax collections.  Such transfer shall occur within five (5) working days of the request by the Corporation Commission.

Added by Laws 1963, c. 363, § 2, eff. July 1, 1963.  Renumbered from § 6-602 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1985, c. 194, § 5, eff. Nov. 1, 1985; Laws 1986, c. 223, § 36, operative July 1, 1986; Laws 1986, c. 284, § 8, operative July 1, 1986; Laws 1989, 1st Ex.Sess., c. 1, § 12, eff. July 1, 1990; Laws 1997, c. 284, § 4, eff. July 1, 1997; Laws 2005, c. 479, § 10, eff. July 1, 2005.

NOTE:  Laws 2005, c. 411, § 2 repealed by Laws 2006, c. 16, § 50, emerg. eff. March 29, 2006.

§68-602.1a.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-602.2.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-603.  Levy of tax.

A.  In consideration of the use of the highways of this state, and in addition to all other taxes levied for such purposes, all persons who import gasoline and diesel fuel into this state in the fuel supply tank or tanks of motor vehicles or in any other containers for use in propelling such vehicles on the highways for commercial purposes, shall report and pay to the Tax Commission a tax for such use of the highways as provided in this section.  The tax shall be levied and imposed as follows:

1.  Gasoline, sixteen cents ($0.16) per gallon; and

2.  Diesel fuel, thirteen cents ($0.13) per gallon.

The tax levied and imposed shall be measured and determined by the number of gallons of gasoline and diesel fuel so imported and actually used on the highways of this state.  No gasoline or diesel fuel on which the tax levied by the Motor Fuel Tax Code has been paid to this state shall be used in computing the tax imposed by this section.  In the event the tax levied by this section can be more accurately determined on a mileage basis, that is, by determining and using the total number of miles traveled in Oklahoma, or in case it is practicable to so determine the tax, the Tax Commission is authorized to accept and approve such basis.

B.  Each person licensed pursuant to Section 607 of this title who properly remits the tax pursuant to this act shall be entitled to retain one and twenty-five one-hundredths percent (1.25%) of the tax imposed on gasoline by this section and remitted by that licensee and one and fifty-four one-hundredths percent (1.54%) of the tax imposed on diesel fuel by this section and remitted by the licensee to cover the costs of administration imposed by this act including record keeping, report filing, and remitting of the tax.  The retention of a percentage of the tax permitted by this section shall not be allowed by a licensee if any report or the tax remittance is delinquent.

Added by Laws 1963, c. 363, § 2.  Renumbered from § 6-603 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1997, c. 284, § 5, eff. July 1, 1997.

§68-603.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.2.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.3.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.4.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.5.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.6.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-604.7.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68-605.  Exemptions.

The tax levied by this article shall not apply to motor fuel or diesel fuel imported into and used on the highways of this state by:

1.  Persons operating motor vehicles commonly designated as automobiles or recreational vehicles which are constructed for and being used solely for the transportation of persons for purposes other than for hire or compensation;

2.  Any person operating a motor vehicle or combination of vehicles used, designed, or maintained for transportation of persons or property, and a gross vehicle weight of less than twenty-six thousand (26,000) pounds;

3.  Persons importing livestock and farm products in the raw state, including cotton, whether in the seed or ginned, and including cottonseed and baled hay, when such commodities are moved from farm to market, or from market to farm on a vehicle or on vehicles owned and operated by a bona fide farmer not engaged in motor vehicle transportation on a commercial scale;

4.  Tour buses operated to transport passengers by charter or special service as defined by the Interstate Commerce Commission;

5.  Motor fuel or diesel fuel used in vehicles owned by the United States of America; and

6.  Persons importing motor fuel/diesel fuel for use into this state having applied for and received a temporary fuel permit from the Tax Commission.

No exemption from the tax levied by Section 603 of this title and as set forth in this section shall be construed as an exemption from the tax levied by the Motor Fuel Tax Code.

Added by Laws 1963, c. 363, § 2, eff. July 1, 1963.  Renumbered from § 6-605 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1978, c. 220, § 32, eff. Jan. 1, 1979; Laws 1980, c. 209, § 5, emerg. eff. May 30, 1980; Laws 1988, c. 14, § 6, operative July 1, 1988; Laws 1988, c. 244, § 10, emerg. eff. June 24, 1988; Laws 1997, c. 284, § 6, eff. July 1, 1997.

§68606.  Accrual of liability  Persons liable  Exemptions.

The liability for the tax imposed by this article shall arise and accrue against the person operating a motor vehicle, the operation of which is subject to said tax, at the time and place said motor vehicle shall enter upon the highways of this state. Provided, however, a lessor who is engaged in the business of leasing for compensation motor vehicles and equipment he owns without drivers to carriers or other lessees for interstate operation may be deemed to be the Motor Fuel/Diesel Importer for Use when he supplies or pays for the motor fuel or diesel fuel consumed in such vehicles, and such lessor may be issued Motor Fuel/Diesel Fuel Importer for Use license.  Any lessee may exclude motor vehicles of which he is lessee from his reports and liabilities, but only if the motor vehicles in question have been leased from a lessor holding a valid Motor Fuel/Diesel Fuel Importer for Use License.

Laws 1963, c. 363, § 2; Laws 1965, c. 215, § 2; Laws 1978, c. 220, § 33, eff. Jan. 1, 1979.

§68-607.  Importer for use licenses - Temporary permits - Cooperative compacts or agreements with other states to collect taxes.

A.  Before any person imports gasoline or diesel fuel into the state in the fuel supply tank or tanks of any motor vehicle, or in any other container for use on the highways of this state, such person shall file application for and obtain a Motor Fuel/Diesel Fuel Importer for Use License.  Such requirement shall be complied with notwithstanding the tax levied by the Motor Fuel Tax Code has been paid on such gasoline or diesel fuel.  However, persons exempted by Section 605 of this title from the tax levied pursuant to Section 603 of this title shall not be required to obtain such license.  The application required by this section shall be verified and filed on a form prescribed and furnished by the Corporation Commission showing the name and address and kind of business of the applicant, a designation of the principal place of business and such other information as the Corporation Commission may require.  Such application must also contain, as a condition to the issuance of the license, an agreement by the applicant to comply with the requirements of Section 601 et seq. of this title and the rules of the Corporation Commission.

B.  Before any such application may be approved by the Corporation Commission, the applicant must fully comply with the contribution requirements pursuant to Section 607.2 of this title.  In addition, prior to the approval, the Corporation Commission may require the applicant to file a bond payable to the State of Oklahoma conditioned upon compliance with the provisions of Section 601 et seq. of this title and the rules of the Corporation Commission in a sum of not more than Ten Thousand Dollars ($10,000.00), the amount thereof to be fixed by an order of the Corporation Commission.  During the license year, the amount of any such bond required may be increased or reduced by the Tax Commission at its discretion, and the Corporation Commission may in its discretion, waive the filing of a bond by any person who regularly purchases sufficient gasoline or diesel fuel on which the motor fuel or diesel fuel excise tax has been paid to this state when the tax equals or exceeds the amount of the tax levied against such person under Section 601 et seq. of this title.

C.  Upon approval of such application and bond, the Corporation Commission shall issue to the applicant a nontransferable Motor Fuel/Diesel Fuel Importer for Use License bearing a distinctive number, at no charge to the applicant.  The license shall be issued on an annual basis and shall remain in full force and effect until surrendered, suspended, or canceled in the manner provided by law.  Each license shall be valid only for the operation of motor vehicles on the highways of this state by the person to whom it is issued including motor vehicles transporting persons or property in furtherance of the business of the licensee under a lease, a contract or any other arrangement, whether permanent or temporary in nature.  The Corporation Commission may issue one (1) license credential to evidence the compliance of the applicant with the provisions of this section and the provisions of Section 1120 of Title 47 of the Oklahoma Statutes.

D.  In consideration of the use of the highways of this state, and in addition to all other taxes levied for such purposes, all persons who import motor fuel/diesel fuel into the state in the fuel supply tank or tanks of motor vehicles for use in propelling the vehicles on the highways for commercial purposes may receive a temporary motor fuel/diesel fuel permit from the Corporation Commission.  This permit shall be recognized in lieu of licensing requirements in this state.  The permit shall indicate the time and date of its issuance and shall be valid for a period not to exceed one hundred twenty (120) hours from such indicated time.

A fee of Twenty-five Dollars ($25.00) shall be charged for the issuance of the temporary permit.  Eight Dollars ($8.00) of the fee shall be apportioned in the same manner as other motor fuel/diesel fuel revenue.  Two Dollars ($2.00) of the fee shall be retained by the Corporation Commission and apportioned as provided in Section 3 of this act.  Fifteen Dollars ($15.00) of the fee shall be paid to the State Treasurer for deposit in the General Revenue Fund.

Any person importing motor fuel/diesel fuel into this state for use while in possession of an expired, altered or undated temporary fuel permit shall be deemed to be operating without proper licensing and shall be subject to licensing and penalties as provided for in the Motor Fuel/Diesel Fuel Importer for Use Tax Code.

The Corporation Commission may prescribe an application form for the temporary permit and such other forms as it deems appropriate.  The Corporation Commission, without notice, may suspend the issuance of temporary permits to any person found to be in violation of the Motor Fuel/Diesel Fuel Importer for Use Tax Code or similar laws of this state.

The Corporation Commission may enter into an agreement with any person or corporation located within or without the state for transmission of temporary permits by way of a facsimile machine or other device when the Corporation Commission determines that such agreement is in the best interests of the state.

E.  In lieu of the requirements as provided for in Section 601 et seq. of this title in respect to licensing, bonding, reporting and auditing, the Corporation Commission may, when in the best interests of this state and its residents, enter into the International Fuel Tax Agreement or other cooperative compacts or agreements with another state or other states or provinces to permit base state or base jurisdiction licensing of persons importing motor fuel or diesel fuel into this state and liable for the tax levied pursuant to Section 601 et seq. of this title and provide for the cooperation and assistance among the member states and provinces in the administration and collection of motor fuels consumption and use taxes.  Any action taken by the Oklahoma Tax Commission with respect to the International Fuel Tax Agreement or other such compacts or agreements prior to the effective date of this act shall remain in effect unless altered by the Corporation Commission pursuant to its authority to do so after the effective date of this act.

Added by Laws 1963, c. 363, § 2, eff. July 1, 1963.  Renumbered from § 6-607 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1978, c. 220, § 34, eff. Jan. 1, 1979; Laws 1980, c. 209, § 6, emerg. eff. May 30, 1980; Laws 1986, c. 142, § 4, emerg. eff. April 21, 1986; Laws 1988, c. 14, § 7, operative July 1, 1988; Laws 1990, c. 95, § 1, operative July 1, 1990; Laws 1993, c. 273, § 11, emerg. eff. May 27, 1993; Laws 1997, c. 284, § 7, eff. July 1, 1997; Laws 2003, c. 472, § 10; Laws 2004, c. 522, § 25, eff. July 1, 2004.

§68-607.1.  Operation of vehicle without proper display of identification credentials - Penalties.

A penalty of not less than Fifty Dollars ($50.00) shall be imposed for any person operating a vehicle subject to the provisions of Section 601 et seq. of this title and Section 701 et seq. of this title without the proper display of, or, carrying in such vehicle, the identification credentials issued by the Corporation Commission.  Such penalty shall not exceed the amount established by the Corporation Commission pursuant to the provisions of subsection A of Section 3 of this act.  Revenue from such penalties shall be apportioned as provided in Section 3 of this act.

Added by Laws 1982, c. 104, § 1, operative July 1, 1982.  Amended by Laws 1986, c. 142, § 3, emerg. eff. April 21, 1986; Laws 1987, c. 6, § 12, emerg. eff. March 16, 1987; Laws 1997, c. 284, § 8, eff. July 1, 1997; Laws 2004, c. 522, § 26, eff. July 1, 2004.

§68-607.2.  Repealed by Laws 2004, c. 529, § 8, eff. Sept. 1, 2004.

§68608.  Display of license  Operating vehicle without license  Penalties  Venue.

Section 608.  (a) Every person operating a motor vehicle on the highways of this state as a Motor Fuel/Diesel Fuel Importer for Use must at all times during such operation have displayed in the cab of such motor vehicle, a photostatic copy of the Motor Fuel/Diesel Fuel Importer for Use License which shall be subject to inspection at all times by representatives of the Tax Commission.

(b) Any person operating a motor vehicle on the highways of this state, the operation of which is subject to the tax levied by this article, without having obtained a Motor Fuel/Diesel Fuel Importer for Use License as required by Section 607 of this title, shall be guilty of a misdemeanor and, upon conviction, punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not exceeding one (1) year or both.  The venue for prosecutions arising under this section shall be in the district court of any county in which such vehicle is being operated.

Laws 1963, c. 363, § 2; Laws 1965, c. 215, § 2; Laws 1978, c. 220, § 35, eff. Jan. 1, 1979.

§68-609.  Reports and payments to Tax Commission - Delinquent payments.

A.  Every person licensed under this article shall make and transmit to the Tax Commission on or before the last day of April, July, October, and January of each year, upon a form prescribed and furnished by the Tax Commission, a verified quarterly report, showing the total miles traveled, miles traveled in Oklahoma by each motor vehicle, the total gallonage of motor fuel or diesel fuel consumed, the number of gallons of motor fuel or diesel fuel purchased or received in this state, the date of each purchase or receipt, the name and address of the seller, the delivery invoice number of each purchase or receipt, and the number of gallons of motor fuel or diesel fuel imported into and used in this state.  The report must also include the amount of motor fuel or diesel fuel on hand at the beginning and close of the period as shown by the physical inventory taken on that date (those dates), if storage is maintained, and a complete record of all receipts and withdrawals into and from said storage.

The number of gallons of motor fuel or diesel fuel shown to have been purchased or received in Oklahoma on which the tax levied by the Motor Fuel Tax Code has been paid to this state shall be deducted from the total number of gallons of motor fuel or diesel fuel used by such person in Oklahoma to determine the number of gallons of motor fuel or diesel fuel upon which the tax levied by this article is to be computed and paid.

Every person licensed under this article who travels less than ten thousand (10,000) miles per year in Oklahoma may, at the option of the Tax Commission, file an annual report in lieu of filing the quarterly report.

B.  Every person at the time of filing each quarterly report shall pay to the Tax Commission the full amount of tax due for the preceding quarter at the rate provided for in this article.  Such tax is due and payable on the first day of the succeeding quarter for which the report is filed, and if not paid, is delinquent from and after the twentieth day of such month.  When any person shall fail to submit to the Tax Commission any report required hereunder within thirty (30) days from the date it is required to be filed, the Tax Commission shall assess, in addition to the penalties and interest provided for in Section 217 of this title, a penalty of not less than Five Dollars ($5.00) for the first offense and not less than Five Dollars ($5.00) for each subsequent offense.

C.  The Motor Fuel/Diesel Fuel Importer for Use License of any person who is delinquent in the payment of tax levied by this article may be canceled by the Tax Commission in the manner provided by law.

Added by Laws 1963, c. 363, § 2, eff. July 1, 1963.  Renumbered from § 6-609 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1978, c. 220, § 36, eff. Jan. 1, 1979; Laws 1988, c. 14, § 8, operative July 1, 1988; Laws 1997, c. 284, § 10, eff. July 1, 1997.

§68610.  Records of importers.

(a) Each Motor Fuel/Diesel Fuel Importer for Use must maintain and keep for a period of three (3) years such records of motor fuel or diesel fuel used and mileage traveled by each and all motor vehicles on the highways of this state including motor vehicles owned, operated, leased or under any other form of contract, together with inventories, withdrawals, deliveries, purchases supported by invoices, bills of lading and all pertinent records and papers as may be required by the Tax Commission for the administration of this article.

(b) Every retailer or dealer who sells and delivers any motor fuel or diesel fuel into the fuel supply tanks of any motor vehicle of a licensed Motor Fuel/Diesel Fuel Importer for Use must, at the time of the delivery, make and deliver to the person owning or operating such vehicle an invoice covering each such delivery, showing the name of the purchaser, the date, the name and address of the seller printed thereon, the number of gallons delivered, the price per gallon and total sales price, and such other information as the Tax Commission may require.  Each invoice must be made in duplicate, be identified by consecutive numbers with at least three digits printed thereon, and each retailer or dealer must furnish said invoices and retain one copy thereof and be able to account for each invoice and each copy thereof.

The invoices required by this section must be demanded by every Motor Fuel/Diesel Fuel Importer for Use covering each purchase.

(c) Any person willfully violating any of the provisions of this section shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than One Thousand Dollars ($1,000.00), or be sentenced to imprisonment in the county jail for not more than one (1) year, or both.  Venue for prosecution arising under this section shall be in the district court of any county in which such person resides or, if such person is not a resident of this state, any county in which such person uses the highways of this state or maintains an established place of business.

Laws 1963, c. 363, § 2; Laws 1965, c. 215, § 2; Laws 1978, c. 220, § 37, eff. Jan. 1, 1979.

§68-611.  Importation of motor fuel or diesel fuel without license - Tax payable - Credits - Refunds - Second and subsequent violations.

(a) Any person importing motor fuel or diesel fuel into this state and liable for the tax levied by this article for the first time who has not obtained a Motor Fuel/Diesel Fuel Importer for Use License, shall, for the purpose of determining the number of gallons of motor fuel or diesel fuel used on the highways of this state, be required to pay to the Tax Commission the tax levied by this article on all motor fuel or diesel fuel contained in the fuel supply tank or tanks, and any other containers for use in propelling said vehicle.  Upon obtaining a Motor Fuel/Diesel Fuel Importer for Use License and filing a report showing all of the operations of such person subject to tax by this article, credit shall be allowed on said report for the tax paid under the provisions of this section and any overpayment of tax shall be refunded or credited to a future report.  However, this credit shall not be allowed and no refund of such tax shall be made unless the report taking the credit or the claim for the refund is filed within thirty (30) days from the date of payment of said tax.

(b) The second time any person imports motor fuel or diesel fuel into this state and becomes liable for the tax levied by this article, without having obtained a Motor Fuel/Diesel Fuel Importer for Use License, the motor vehicle operated by such person may be seized and held until such person complies with the provisions of this article and pays all taxes determined to be due hereunder. However, said motor vehicle may be released upon the making of a bond or furnishing other security for the payment of the tax.

Added by Laws 1963, c. 363, § 2.  Renumbered from § 6-611 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1978, c. 220, § 38, eff. Jan. 1, 1979.

§68-612.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§68613.  Discontinuance of operations.

(a) Whenever any person to whom a Motor Fuel/Diesel Fuel Importer for Use License has been issued ceases doing business or discontinues all operations in Oklahoma subject to the tax levied by this article, such person must notify the Tax Commission in writing of said fact within fifteen (15) days after such discontinuance and surrender such license together with all Motor Fuel/Diesel Fuel Importer for Use Licenses issued. All tax, penalties and interest levied by this article due from such person at the time of such discontinuance, shall become due and payable concurrently with such discontinuance, and such person must make a report and pay all such tax, interest and penalties at the time his license is surrendered.

(b) Any person willfully violating any of the provisions of this section shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than One Thousand Dollars ($1,000.00), or be sentenced to imprisonment in the county jail for not more than one (1) year or both.  Venue for prosecution arising under this section shall be in the district court of any county in which such person resides, or, if such person is not a resident of this state, any county in which such person uses the highways of this state or maintains an established place of business.

Laws 1963, c. 363, § 2; Laws 1965, c. 215, § 2; Laws 1978, c. 220, § 40, eff. Jan. 1, 1979.

§68614.  Interstate carriers  Partial invalidity.

Section 614.  Nothing in this article shall be construed as requiring interstatecarriers to make a showing of "public convenience and necessity" in order to secure any license required by the provisions hereof, and the provisions of this article shall apply to interstate commerce only insofar as such regulation is permitted by the Constitutions of Oklahoma and the United States, and the holding of any part of this article or any section or part thereof to be void or ineffective for any cause by any court shall not affect any other section or part of this article.

Laws 1963, c. 363, § 2; Laws 1965, c. 215, § 2; Laws 1978, c. 220, § 41, eff. Jan. 1, 1979.

§68-615.  Tax credit on gasoline or diesel fuel consumed outside state - Application and procedure.

Any person licensed under the Motor Fuel/Diesel Fuel Importer for Use Law shall be entitled to a credit equivalent to the tax rate per gallon on all gasoline or diesel fuel upon which the Oklahoma gasoline or diesel fuel tax has been paid and which has thereafter been consumed in motor vehicles outside this state.  When the amount of credit provided in this section to which the person is entitled for any calendar quarter exceeds the amount of tax for which such person is liable for gasoline or diesel fuel consumed in Oklahoma in such vehicles during the same quarter, such excess shall, under regulations promulgated by the Tax Commission, be allowed as a credit if used within twenty-four (24) months from the first day of any calendar quarter against the tax for which such person would be otherwise liable for any of the succeeding quarters; or, upon claim filed with the Tax Commission within twenty-four (24) months from the first day of any calendar quarter in which the gasoline or diesel fuel was used, such excess, less one and seven-tenths percent (1.7%) of gasoline tax levied and two percent (2%) of diesel fuel tax levied pursuant to Section 500.4 of this title, may be refunded.  Application for refund must be supported by evidence of the mileage traveled and the gallonage consumed and satisfactory evidence of the tax-paid purchases.  Refund vouchers shall be paid from current collections derived from the tax levied under which the tax refund claims have been allowed, and a portion of such current collections as are necessary to pay such refund is hereby appropriated.

Added by Laws 1968, c. 79, § 1, emerg. eff. March 26, 1968.  Amended by Laws 1978, c. 220, § 42, eff. Jan. 1, 1979; Laws 1988, c. 14, § 9, operative July 1, 1988; Laws 1997, c. 284, § 11, eff. July 1, 1997.

§68616.  Citation.

Section 616.  Sections 601 through 615 of this title shall be known as the Oklahoma Motor Fuel/Diesel Fuel Importer for Use Tax Code.

Laws 1978, c. 220, § 25, eff. Jan. 1, 1979.

§68701.  Definitions.

The following words and phrases when used in this act are hereby defined as follows:

(a)  The term "motor vehicle" or "vehicle" means and includes any automobile, truck, truck-tractor, bus, vehicle or mechanical contrivance which is propelled by an internal combustion engine or motor and not used in the air or upon fixed rails or tracks.

(b)  The term "person" means and includes every natural person, fiduciary, individual, partnership, firm, association, limited liability company, corporation, business trust, or combination acting as a unit, or any receiver appointed by any state or federal court, and the use of the singular number shall include the plural.  Whenever used in any clause prescribing and imposing a fine or imprisonment or both, the term "person" as applied to an association means and includes the parties or members thereof, and as applied to corporations, the officers thereof.

(c)  "Commission" or "Tax Commission" means the Oklahoma Tax Commission.

(d)  The term "special fuel" or "fuel" means and includes all combustible gases and liquids, including liquefied gases, which exist in the gaseous state at a temperature of sixty (60) degrees Fahrenheit and at a pressure of fourteen and seventenths (14.7) pounds per square inch absolute.

(e)  The term "use" shall mean and include the following:  (1) the delivery or placing of special fuel into the fuel supply tank or tanks of any motor vehicle in this state for use in whole or in part to propel such vehicle on the public highways of this state; (2) the consumption on the public highways of Oklahoma of any special fuel imported into this state in the fuel supply tank or tanks of any motor vehicle using the public highways of this state for commercial purposes; (3) the consumption of special fuel in any type of motor vehicle on the public highways of this state for any purpose by any person who refuses to divulge the source of such fuel.

(f)  The term "public highway" means and includes every road, highway, street, way or place within this state, of whatever nature, generally open to the use of the public as a matter of right for the purposes of vehicular travel, including a toll highway, and including streets and alleys of any town or city, notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance, or repair.

(g)  The term "gallon" means one (1) United States standard gallon at a temperature of sixty (60) degrees Fahrenheit.

(h)  The term "special fuel dealer" shall mean any person engaged in the business of handling special fuel who delivers any part thereof into the fuel supply tank or tanks of any motor vehicle.

(i)  The term "special fuel user" shall mean and include any person other than a special fuel dealer, who uses special fuel in this state, within the meanings of the word "use" as defined in this act, and shall include any person who consumes special fuel to propel a motor vehicle upon the public highways of this state when such special fuel has been purchased or obtained from any source free from the payment to this state of the tax levied by this act.

Laws 1953, p. 328, § 1, eff. May 31, 1953.  Renumbered from § 727.1 by Laws 1965, c. 215, § 1.  Amended by Laws 1978, c. 220, § 43, eff. Jan. 1, 1979; Laws 1993, c. 366, § 35, eff. Sept. 1, 1993.

§68702.  Purpose of act  Collection, report and payment of tax.

It is hereby declared to be the purpose of this act to levy a tax upon the use as defined in this act of all special fuels:

(1) delivered into the fuel supply tanks of motor vehicles in Oklahoma or,

(2) imported into Oklahoma in the fuel supply tanks of motor vehicles by persons using Oklahoma highways for hire, compensation or other commercial purposes, not specifically exempted herein, to the end that such highway users shall pay to the State of Oklahoma an equal amount in taxes on special fuels so used by them in Oklahoma as is paid by other commercial highway users who use special fuel obtained in Oklahoma and on which the tax levied by this act is collected by special fuel dealers and remitted to the Tax Commission.  Said tax is levied as a toll for the use of the public highways of this state.

When special fuel is delivered into the supply tank or tanks of a motor vehicle in Oklahoma by a special fuel dealer the tax shall be collected by the special fuel dealer at the time of such sale and delivery and shall be reported and remitted to the Tax Commission as hereinafter provided.  The tax shall be reported and paid by special fuel dealers on all special fuel delivered by special fuel dealers into the supply tanks of motor vehicles owned or operated by them. In all other cases persons delivering special fuel into the supply tank of any motor vehicle in Oklahoma and all persons who use any special fuel to propel a motor vehicle upon the public highways of this state on which fuel the tax levied by this act has not been paid shall report such use and remit the tax on such special fuel to the Tax Commission as a special fuel user as hereinafter provided.

Laws 1953, p. 328, § 2; Laws 1965, c. 215, § 1.

§68703.  Imposition of tax.

(a) There is hereby levied and imposed an excise tax of five and onehalf ($0.055) cents per gallon on the use, within the meanings of the word "use" as defined in this act, of all special fuels delivered in this state into the fuel supply tank or tanks of motor vehicles.  The delivery or placing of special fuel into the fuel supply tank or tanks of motor vehicles for use in whole or in part for power to propel such vehicles on the public highways shall constitute and is hereby declared to be the taxable incidence of this levy.

(b) An excise tax of five and onehalf ($0.055) cents per gallon is also levied, in consideration of the use of the highways of this State, on the use of all special fuels imported into Oklahoma in the fuel supply tank or tanks of motor vehicles and used to propel said motor vehicles for commercial purposes, public or private, or for transportation for hire or compensation, on the public highways of this state, which tax shall be measured and determined by the number of gallons of such imported special fuels actually used in Oklahoma.

Laws 1953, p. 329, § 3; Laws 1965, c. 215, § 1.

§68-704.  Apportionment and use of proceeds of tax.

A.  The purpose of Section 701 et seq. of this title is to provide revenue for general governmental functions of state government and for the construction and maintenance of state and county highways and bridges.  The tax, including penalties and interest collected under the levy in Section 703 of this title, shall be apportioned monthly for use as follows:

1.  An amount equal to the revenue, including penalties and interest thereon, accruing from four cents ($0.04) per gallon of the five and one-half cents ($0.055) per gallon collected of the tax levied by Section 703 of this title, shall be apportioned monthly and used for the following purposes:

a. three percent (3%) shall be paid by the Tax Commission to the State Treasurer and placed to the credit of the General Revenue Fund of the State Treasury,

b. seventy-two and three-fourths percent (72 3/4%) shall be deposited in the State Treasury to the credit of the State Transportation Fund, and

c. twenty-four and one-fourth percent (24 1/4%) shall be transmitted by the Tax Commission to various counties of the state, in the percentage which the population and area of each county bears to the population and area of the entire state.  The population shall be as shown by the last Federal Census or the most recent annual estimate provided by the U.S. Bureau of the Census;

2.  An amount equal to the revenue, including penalties and interest thereon, accruing from one cent ($0.01) per gallon of the five and one-half cents ($0.055) per gallon collected of the tax levied by Section 703 of this title, shall be apportioned monthly and shall be deposited in the State Treasury to the credit of the State Transportation Fund; and

3.  An amount equal to the revenue, including penalties and interest thereon, accruing from one-half cent ($0.005) per gallon of the five and one-half cents ($0.055) per gallon collected of the tax levied by Section 703 of this title, shall be apportioned monthly and distributed as follows:

Forty percent (40%) of such sum shall be distributed to the various counties in that proportion which the county road mileage of each county bears to the entire state road mileage as certified by the State Transportation Commission, and the remaining sixty percent (60%) of such sum shall be distributed to the various counties on the basis which the population and area of each county bears to the total population and area of the state.  The population shall be as shown by the last Federal Census or the most recent annual estimate provided by the U.S. Bureau of the Census.

B.  The funds apportioned or transmitted pursuant to the provisions of subparagraph c of paragraph 1 of subsection A of this section and paragraph 3 of subsection A of this section shall be used in accordance with and subject to the provisions of subsection B of Section 500.6 of this title.

Added by Laws 1953, p. 329, § 4, eff. May 31, 1953.  Renumbered from § 727.4 of this title by Laws 1965, c. 215, § 1.  Amended by Laws 1985, c. 194, § 6, eff. Nov. 1, 1985; Laws 1986, c. 223, § 38, operative July 1, 1986; Laws 1986, c. 284, § 12, operative July 1, 1986; Laws 1989, 1st Ex.Sess, c. 1, § 16, eff. July 1, 1990; Laws 1997, c. 284, § 12, eff. July 1, 1997.

§68705.  Additional tax.

(a) There is hereby levied and imposed an excise tax of one ($0.01) cent per gallon on the use, within the meanings of the word "use" as defined in this act, of all special fuels delivered in this state into the fuel supply tank or tanks of motor vehicles.  The delivery or placing of special fuel into the fuel supply tank or tanks of motor vehicles for use in whole or in part for power to propel such vehicles on the public highways shall constitute and is hereby declared to be the taxable incidence of this levy.

(b) An excise tax of one ($0.01) cent per gallon is also levied, in consideration of the use of the highways of this state, on the use of all special fuels imported into Oklahoma in the fuel supply tank or tanks of motor vehicles and used to propel said motor vehicles for commercial purposes, public or private, or for transportation for hire or compensation, on the public highways of this state, which tax shall be measured and determined by the number of gallons of such imported special fuels actually used in Oklahoma.

Laws 1953, p. 331, § 5; Laws 1955, p. 388, § 1; Laws 1965, c. 215, § 1.

§68-706.  Purpose, apportionment and distribution of tax.

It is hereby declared to be the purpose of the levy in Section 705 of this title to provide funds for the construction and maintenance of county highways and permanent bridges in such counties and for these purposes it is hereby expressly provided that the special fuel use tax levied by Section 705 of this title shall be apportioned and distributed monthly by the Tax Commission to the several counties in the following manner: one-third (1/3) on area, one-third (1/3) on rural population, defined as including the population of all municipalities with a population of less than five thousand (5,000) according to the latest Federal Decennial Census, and one-third (1/3) on county road mileage, as last certified by the Department of Transportation, as each county bears to the entire area, rural population and road mileage of the state.  The funds apportioned pursuant to this section shall be used in accordance with and subject to the provisions of subsection B of Section 500.6 of this title.

Added by Laws 1953, p. 331, § 6, eff. May 31, 1953.  Amended by Laws 1959, p. 284, § 1.  Renumbered from § 727.6 by Laws 1965, c. 215, § 1.  Amended by Laws 1986, c. 284, § 13, operative July 1, 1986; Laws 1997, c. 284, § 13, eff. July 1, 1997.

§68707.  Determination of tax on mileage basis  Levies by political subdivisions prohibited.

In the event the tax herein imposed on special fuels imported into this state in the fuel supply tanks of motor vehicles and the tax on special fuels used in motor vehicles owned and operated by licensed special fuel dealers or other persons acting as special fuel users can be more accurately determined on a mileage basis, that is, by determining and using the total number of miles traveled in Oklahoma and the total gallons of fuel consumed, or in case it is more practicable to so determine the tax, the Tax Commission is authorized to approve and accept such basis.

No city, town, county or other subdivision of the state shall levy or collect any excise tax to be paid upon the use of special fuels as defined by this act.

Laws 1953, p. 332, § 7; Laws 1965, c. 215, § 1.

§68-707.1.  Additional excise tax on special fuel - Levy - Exemptions - Disposition of revenues.

A.  In addition to the excise taxes levied by Sections 703 and 705 of this title, there is hereby levied an excise tax of two and one-half cents ($0.025) upon the use within this state of each and every gallon of special fuel, which shall be reported and collected in the same manner as provided by law for the reporting and collecting of all other tax levies upon the use of special fuel within this state.

B.  The tax levied by this section shall not apply to special fuel which is exempt from tax under the provisions of Section 708 of this title.

C.  The excise tax of two and one-half cents ($0.025) per gallon of special fuel levied in this section, together with any interest and penalties thereon, collected by the Tax Commission shall be apportioned monthly as follows:

Two cents ($0.02) of the two and one-half cents ($0.025), together with any interest and penalties thereon, shall be apportioned according to the provisions of paragraph 1 of Section 704 of this title.

One-half of one cent ($0.005) of the two and one-half cents ($0.025), together with any interest and penalties thereon, shall be deposited in the County Bridge and Road Improvement Fund of the State Treasury to be used for the purposes set forth in the County Bridge and Road Improvement Act.

Added by Laws 1984, c. 139, § 5, emerg. eff. April 16, 1984.  Amended by Laws 1985, c. 179, § 83, operative July 1, 1985; Laws 1997, c. 284, § 14, eff. July 1, 1997.

§68-707.2.  Excise tax on special fuel - Levy - Exemptions - Disposition of revenues.

A.  There is hereby levied an excise tax of one cent ($0.01) upon the use within this state of each and every gallon of special fuel, which shall be reported and collected in the same manner as provided by law for the reporting and collecting of all other tax levies upon the use of special fuel within this state.

B.  The tax levied by this section shall not apply to special fuel which is exempt from tax pursuant to the provisions of Section 708 of this title.

C.  The excise tax of one cent ($0.01) per gallon of special fuel levied by this section, together with any interest and penalties thereon, collected by the Tax Commission shall be apportioned as set forth in paragraph 5 of subsection A and subsection C of Section 500.6 of this title.

Added by Laws 1985, c. 179, § 84, operative July 1, 1985.  Amended by Laws 1985, c. 351, § 18, emerg. eff. July 31, 1985; Laws 1987, c. 113, § 15, operative May 18, 1987; Laws 1995, c. 114, § 5, eff. July 1, 1995; Laws 1996, c. 205, § 6, eff. July 1, 1996; Laws 1997, c. 284, § 15, eff. July 1, 1997.

§68-707.3.  Additional excise tax on special fuel - Levy - Exemptions - Intent of Legislature - Apportionment of revenues.

A.  In addition to the excise taxes levied by Sections 703, 705, 707.1 and 707.2 of this title, there is hereby levied an excise tax of six cents ($0.06) upon the use within this state of each and every gallon of special fuel, which shall be reported and collected in the same manner as provided by law for the reporting and collecting of all other tax levies upon the use of special fuel within this state.  The basis for computation of the amount due shall be one hundred percent (100%) of the net gallonage reported to the Tax Commission for taxation, after all deductions allowed by law have been made.

B.  The tax levied by this section shall not apply to special fuel which is exempt from tax pursuant to the provisions of Section 708 of this title.

C.  It is hereby declared to be the intent of the Legislature that the total state excise tax, levied by this section and Sections 703, 705, 707.1 and 707.2 of this title, shall be sixteen cents ($0.16) upon each gallon of special fuel used within Oklahoma and that no special fuel shall be subject to the total tax more than one time.

D.  The additional excise tax of six cents ($0.06) per gallon of special fuel levied by this section, together with any interest and penalties thereon, collected by the Tax Commission shall be apportioned monthly as follows:

1.  Five cents ($0.05) of the six cents ($0.06), together with any interest and penalties thereon, shall be apportioned to the State Transportation Fund; and

2.  One cent ($0.01) of the six cents ($0.06), together with any interest and penalties thereon, shall be distributed to the various counties in the following manner:  thirty percent (30%) based upon area, thirty percent (30%) based upon population according to the latest Federal Decennial Census or the most recent annual estimate provided by the U.S. Bureau of the Census and forty percent (40%) based upon county road mileage on the basis which the respective area, population and county road mileage of each county bear to the total area, population and county road mileage of the state.  The funds so transmitted shall be used in accordance with and subject to the provisions of subsection B of Section 500.6 of this title.

Added by Laws 1987, c. 113, § 10, operative May 18, 1987.  Amended by Laws 1989, 1st Ex.Sess., c. 1, § 17, eff. July 1, 1990; Laws 1997, c. 284, § 16, eff. July 1, 1997.

§68-708.  Exemptions from tax.

The tax levied by this act shall not apply to:

1.  Special fuel delivered into the supply tanks of or used by motor vehicles owned by the United States of America.  Provided this exemption shall not apply to supply tank deliveries in Oklahoma unless the special fuel dealer demands and receives of the purchaser an exemption certificate of the kind and type prescribed and furnished by the Comptroller General of the United States, and such certificates shall be presented to the Tax Commission in lieu of the tax only by the special fuel dealer handling and delivering such special fuel;

2.  Special fuel delivered into the supply tanks of farm tractors and stationary engines owned and operated by the purchaser of such special fuel and used exclusively for agricultural purposes as such purposes and uses are defined and enumerated in paragraph 2 of Section 500.3 of this title;

3.  Special fuel imported into Oklahoma in the fuel supply tanks of motor vehicles commonly known and designated as automobiles, as distinguished from truck-type vehicles, which are constructed for, and being used solely for, the transportation of persons for purposes other than for hire or compensation and provided that the aggregate capacity of the fuel supply tank or tanks of any such vehicle shall not exceed thirty (30) gallons;

4.  Special fuel imported into Oklahoma in the fuel supply tank or tanks of a motor vehicle when said supply tank or tanks and any additional containers have an aggregate capacity of not more than twenty-five (25) gallons and if such motor vehicle is not being used as a common carrier of persons or property, a contract carrier of persons or property, or as a private commercial carrier of property;

5.  Special fuel imported into Oklahoma in the fuel supply tanks of motor vehicles and used on the highways of this state in importing or exporting livestock and farm products in the raw state, including cotton, whether in the seed or ginned, and including cottonseed and baled hay, when such commodities are moved from farm to market, or from market to farm on a vehicle or on vehicles owned and operated by a bona fide farmer not engaged in motor vehicle transportation for hire or compensation;

6.  Special fuel used exclusively in road machinery and equipment built for and being used on location in the construction, repair or maintenance of public highways, roads and bridges by road contractors and by counties, cities and towns of this state, provided, however, this exemption shall not apply to automobiles nor to truck-type vehicles such as dump trucks, flatbed trucks and pickup trucks;

7.  Special fuel used exclusively in passenger motor buses or coaches, having a seating capacity of ten or more persons, when such fuel is purchased by and used exclusively in public transit systems operated by any county, city, or town of this state, or by any public trust created under the laws of this state of which a county, city, or town of this state is the sole beneficiary thereof.  Provided this exemption shall be allowed only when supported by a certificate executed by such city or trust on forms prescribed and furnished by the Tax Commission;

8.  Special fuel purchased by any county, city or town for use as fuel to propel motor vehicles on the public roads and highways of this state, when said vehicles are being operated for the sole benefit of said county, city or town; provided that if the special fuel is placed directly into the fuel supply tank or tanks of the motor vehicle by the supplier, an exemption certificate must be furnished to the supplier on forms prescribed and furnished by the Tax Commission;

9.  Special fuel purchased by any Oklahoma school district for use as fuel to propel motor vehicles on the public roads and highways of this state, when the vehicles are being operated for the sole benefit of the school district, provided that if the special fuel is placed directly into the fuel supply tank or tanks of the motor vehicle by the supplier, an exemption certificate must be furnished to the supplier on forms prescribed and furnished by the Tax Commission; and

10.  Motor fuels purchased by the Oklahoma Department of Transportation for use as fuel to propel motor vehicles on the public roads and highways of this state, when the vehicles are being operated for the sole benefit of the Department of Transportation.

Added by Laws 1953, p. 382, § 8.  Amended by Laws 1955, c. 383, § 2.  Renumbered from § 727.8 of this title by Laws 1965, c. 215, § 1.  Amended by Laws 1969, c. 111, § 1, operative May 1, 1969; Laws 1976, c. 16, § 1, emerg. eff. Feb. 26, 1976; Laws 1997, c. 284, § 17, eff. July 1, 1997; Laws 2001, c. 144, § 1, eff. Nov. 1, 2001.

§68709.  Special fuel dealers' and users' licenses.

(a) Before any person uses any special fuel in this state, within the meanings of the word "use" as defined herein, such person shall file an application for and obtain the license (a special fuel dealer's license or a special fuel user's license) required herein to cover such use.  Provided, however, that persons exempted from the payment of the tax herein imposed shall not be required to obtain a license. The application required by this section shall be verified by affidavit and filed on a form prescribed and furnished by the Tax Commission showing the name and address and kind of business of the applicant, the type of license desired, a designation of the principal place of business and such other information as the Tax Commission may require.  Such application must also contain as a condition to the issuance of the license, an agreement by the applicant to comply with the requirements of this act and the rules and regulations of the Tax Commission.

(b) Before any such application may be approved by the Tax Commission, the applicant must file a bond payable to the State of Oklahoma conditioned upon compliance with the provisions of this act and the rules and regulations of the Tax Commission in the sum of not more than Twentyfive Thousand Dollars ($25,000.00), the amount thereof to be fixed by an order of the Tax Commission.  The amount of any such bond required may be increased or reduced by the Tax Commission at any time.  Provided, however, that one bond in an amount fixed by the Tax Commission of not more than Fifty Thousand Dollars ($50,000.00) may be made to secure the payment of the tax due the State of Oklahoma under the provisions of this act, and the other motor fuel tax laws.

(c) Upon approval of such application and bond, the Tax Commission shall issue to the applicant a nontransferable special fuel dealer's license or special fuel user's license, as the case may be, bearing a distinctive number.  Such license shall remain in full force until surrendered, suspended or canceled in the manner provided by law.  The license of each special fuel dealer shall be valid only for the use of special fuel by the person to whom it is issued and shall be displayed conspicuously in the principal place of business of the holder thereof.  The license issued to a special fuel user shall be valid only for the use of special fuel in the operation of motor vehicles on the highways of this state by the person to whom it is issued, including motor vehicles, transporting persons or property in furtherance of the business of said licensee under a lease, a contract or any other arrangement, whether permanent or temporary in nature.

(d) Each special fuel dealer or special fuel user must make application for and secure a duplicate of his license for each station or location operated by such dealer or user at which special fuel is placed into the fuel tanks of motor vehicles.  The application must be made on a form prescribed and furnished by the Tax Commission, showing the name, address and license number of the applicant, the location of the station or storage for which the duplicate is applied, and such other information as the Tax Commission may require.  Upon approval of such application, the Tax Commission shall issue to the applicant a nontransferable duplicate of such special fuel dealer's or special fuel user's license.  Each duplicate license shall continue in full force and effect until surrendered by the person holding such license, or until canceled by the Tax Commission.  There shall be displayed at each station or location, where special fuel is placed into fuel supply tanks of motor vehicles, the duplicate special fuel dealer's or special fuel user's license under which it is operated.  Such license shall be clearly visible from the driver's seat of any vehicle being serviced.

(e) It shall be unlawful for any person, notwithstanding that such person holds a valid license as a distributor or importeruser of motor fuel or gasoline, to act or carry on any operation as a special fuel dealer or a special fuel user in this state unless such person is the holder of an uncanceled special fuel dealer's license or a special fuel user's license, as the case may be, as herein required, issued to him by the Oklahoma Tax Commission.  A license issued under the provisions of other motor fuel or gasoline tax laws shall not authorize the holder thereof to use special fuel.  Any retail outlet as defined herein may, at its option, pay to the supplier, for the benefit of the state, all taxes due on all special fuels purchased from suppliers or may report all special fuels sales and make payment of all taxes due as provided in Section 710 of this act.

Laws 1953, p. 332, § 9; Laws 1965, c. 215, § 1; Laws 1978, c. 98, § 2, eff. July 1, 1978.

§68710.  Reports by dealers and users  Payment of tax.

(a) Every special fuel dealer and special fuel user must on or before the twentieth day of each calendar month, file with the Tax Commission a verified report, on a form prescribed and furnished by the Tax Commission showing the total number of gallons of special fuel used within this state during the preceding calendar month.

(b) The monthly reports of every special fuel dealer must show the following information on special fuels:  The number of gallons on hand at the beginning and end of each month; the number of gallons received from any and all sources supported by detailed schedules and receipts and purchases; the number of gallons sold and delivered to any other licensed special fuel dealer on which the special fuel tax is assumed by such other licensed dealer, giving full details of each sale, including the date thereof, invoice number and O.T.C. license number of the seller and purchaser; number of gallons delivered into the fuel supply tanks of motor vehicles and such other information as the Tax Commission may require.

(c) The monthly report of every special fuel user must show the following information on special fuels:  The total miles traveled; miles traveled in Oklahoma by each motor vehicle using special fuel; the total gallonage of special fuel consumed; the number of gallons of special fuel purchased or received in this state; the date of each purchase or receipt; the name and address of the seller; the delivery invoice number of each purchase or receipt; and the number of gallons of special fuel imported into and used in this state. The report must also include the amount of special fuel on hand at the beginning and close of the month as shown by the physical inventory, if storage is maintained in Oklahoma, and a complete record of all receipts into and withdrawals from said storage.  The number of gallons of special fuel shown to have been purchased tax paid from a licensed special fuel dealer in Oklahoma shall be deducted from the total number of gallons of special fuel used in Oklahoma by such special fuel user to determine the number of gallons of special fuel upon which the tax levied by this act is to be computed and paid.  The requirement of this section shall not apply to receipts and inventory control date covering separate bulk storage from which only wholesale distribution of special fuel is made.

(d) Each special fuel dealer and special fuel user at the time of filing each monthly report must pay to the Tax Commission the full amount of tax due for the preceding calendar month at the rate provided for in this act.  Such tax is due and payable on the first day of each month and if not paid is delinquent from and after the twentieth day of such month.  Motor fuel taxes collected by a distributor on behalf of a licensed retailer of the distributor or collected on behalf of a nonlicensed purchaser of motor fuel that are subsequently determined to be uncollectible by the distributor may be credited against subsequent motor fuel tax liability imposed by law upon such distributor.  For purposes of this subsection, motor fuel taxes collected on behalf of a licensed retailer of the distributor or collected on behalf of a nonlicensed purchaser shall be deemed uncollectible if such taxes are deducted for purposes of calculating the federal income tax liability of the distributor. The method for crediting uncollectible motor fuel taxes as provided by this subsection shall be prescribed in rules and regulations of the Oklahoma Tax Commission.

(e) The license of any person using special fuel who is delinquent in the payment of the tax levied by this act may be canceled by the Tax Commission in the manner provided by law.

Amended by Laws 1988, c. 14, § 10, operative July 1, 1988.

§68711.  Registration of vehicles  Use of liquefied gas from cargo tank.

(a) Before any motor vehicle is operated on the public highways of this state, the operation of which is subject to the tax levied by subsection (b) of Section 3 of this act, and including the vehicles of licensed dealers using special fuel, such motor vehicles must be registered under this act with the Tax Commission as herein provided.  An application for registration of each motor vehicle required to be registered must be on a form prescribed and furnished by the Tax Commission showing the name, address and special fuel user's or special fuel dealer's license number of the owner or operator of such vehicle, a complete description of the motor vehicle, including the make, model, year made, motor number, license tag number, kind of special fuel used by such motor vehicle and such other information as the Tax Commission may require.

(b) No vehicle used for the transportation of any liquefied gas, including butane or propane, shall be allowed to use, for the operation of said vehicle, gas directly from the cargo tank of said vehicle or any trailer attached thereto; and any connection of a fuel line between the motor of such vehicle and any tank other than the regularly installed fuel tank of such vehicle, direct or indirect, and any valve or outlet for such a connection, is hereby prohibited.

(c) Upon approval of said application, the Tax Commission shall register such vehicle and issue a nontransferable special fuel use vehicle permit therefor bearing a distinctive number and showing that the vehicle described is registered with the Commission by a licensed special fuel dealer or user who has complied with the provisions of this act.  Such permits shall remain in force until surrendered, suspended or canceled in the manner provided by law.

(d) Every person operating a motor vehicle on the highways of this state as a special fuel dealer or a special fuel user must at all times during such operation have displayed in the cab of such motor vehicle a special fuel use vehicle permit which shall be subject to inspection at all times by representatives of the Tax Commission and peace officers.

Laws 1953, p. 334, § 11; 1965, c. 215, § 1.

§68712.  Records of dealers and users.

Every special fuel dealer using special fuel to propel any motor vehicle on the highways of this state and all special fuel users, including special fuel users who import special fuel into this state in the supply tanks of motor vehicles using the highways for commercial purposes, shall keep, in addition to the foregoing requirements as to records which apply to them, records of the mileage traveled by each and all motor vehicles propelled by special fuel using the highways of this state including the motor vehicles owned, operated, leased or under any other form of contract, together with inventories, withdrawals, deliveries, purchases supported by invoices, and such other records as may be required by the tax Commission.  All such records and invoices must be preserved for a period of at least three (3) years.

Laws 1953, p. 335, § 12; Laws 1965, c. 215, § 1.

§68713.  Unlicensed first time users  Payment of tax  Credit or refund.

Any person operating any motor vehicle on the highways of this state as a special fuel user by importing special fuel into this state in the supply tanks of the motor vehicle who shall be liable for the tax levied by this act for the first time and who has not obtained a special fuel user's license and special fuel use vehicle permit, shall, for the purpose of determining the number of gallons of special fuel used on the highways of this state, be required to pay the Tax Commission the tax levied by this act on all special fuel contained in the fuel supply tank or tanks, and any other containers, for use in propelling said vehicle.  Upon obtaining a special fuel user's license and proper vehicle permits and filing a report showing all of the operations of such person subject to the tax levied by this act, credit shall be allowed on said report for the tax paid under the provisions of this section, and any overpayment of the tax shall be refunded or credited to a future report.  However, this credit shall not be allowed and no refund of such tax shall be made unless the report taking the credit or the claim for refund is filed within thirty (30) days from the date of payment of said tax.

Laws 1953, p. 335, § 13; Laws 1965, c. 215, § 1.

§68714.  Accrual of liability for tax  Liability of lessees.

The liability for the tax imposed by this act shall arise and accrue on the first use of special fuels in this state either against the special fuel dealer at the time of delivery of special fuel into the supply tank or tanks of a motor vehicle or against a special fuel user operating a motor vehicle upon the highways of this state, the operation of which is subject to and liable for the payment of said tax.  The liability for said tax shall accrue against a special fuel user importing special fuel into this state in the supply tank or tanks of a motor vehicle using Oklahoma highways for commercial purposes at the time and place such motor vehicle shall enter upon a public highway of this state.

Any special fuel dealer or special fuel user who as lessee, in furtherance of his business enters into a lease for one or more trips or a contract or other arrangement, with another person for the operation of a motor vehicle, the operation of which vehicle is or will be subject to the tax herein imposed, shall be deemed to be the operator of said vehicle or vehicles, and shall report and pay the tax accruing by reason of such use under said lease, or contract.  Provided that this provision shall not be construed as relieving any lessor or person acting as a special fuel user from the payment of the tax herein imposed in cases where the lessee, with whom such lessor has entered into a lease or contract has not obtained a special fuel dealer's or user's license under this act. Provided further, nothing herein shall be construed as requiring the filing of more than one report covering a given special fuel use operation or as requiring the payment of the tax herein imposed more than once on the same special fuel.

Laws 1953, p. 335, § 14; Laws 1965, c. 215, § 1.

§68715.  Cessation of use of special fuel.

Whenever any person to whom a special fuel dealer's license or a special fuel user's license has been issued ceases using special fuel within this state, such person must notify the Tax Commission in writing of said fact within fifteen (15) days after such discontinuance and surrender his license together with all special fuel use vehicle permits issued and outstanding under said license. All tax, penalty and interest on special fuel levied by this act and due from such person at the time of such discontinuance, shall become due and payable concurrently with such discontinuance, and such person must make a report and pay all the tax, interest and penalties due at the time his license is surrendered.

Laws 1953, p. 336, § 15; Laws 1965, c. 215, § 1.

§68716.  Invoices  Record of deliveries.

Every person acting as a special fuel dealer who sells and delivers any special fuel, as defined in this act, into the fuel supply tank or tanks of any motor vehicle in this state must, at the time of such delivery, make and deliver to the person owning or operating such vehicle (the purchaser of such fuel or his agent) an invoice covering each such delivery, showing the name of the operator or purchaser, the date, the name and address of the special fuel dealer and his special fuel dealer's license number, the number of gallons of special fuel delivered, the place of delivery, the correct name of such fuel, the price per gallon and total sale price of the amount delivered, and such other information as the Commission may require. Each such invoice must be made in duplicate, be identified by consecutive numbers printed thereon, and each special fuel dealer must furnish said invoices and retain one copy thereof and be able to account for each numbered delivery invoice and each copy thereof.

The invoices required by this section must be demanded by every person purchasing and receiving a delivery of special fuel into the supply tank of a motor vehicle in Oklahoma at the time of such delivery and such person shall carry any such invoice with the vehicle until the fuel covered by same is consumed.  If the special fuel is delivered by a licensed dealer or user into the supply tank or tanks of his own vehicles, a notation or proper record of same shall be made on the invoice.

Every person making such sales and deliveries of special fuel and every person so receiving and purchasing special fuel must each retain one copy of each such invoice as a part of his permanent records for a period of at least three (3) years.

Every special fuel dealer or user who shall make any delivery of special fuel into the supply tank of any motor vehicle owned and operated by such dealer or user shall make and maintain for at least three (3) years a record of all such deliveries of special fuel showing such information as the Commission may require.

Laws 1953, p. 336, § 16; Laws 1965, c. 215, § 1.

§68717.  Records of purchases, sales, delivery, use or disposition of special fuel  Monthly reports.

All persons manufacturing, refining, producing, importing or causing to be imported into Oklahoma, any special fuel and all persons purchasing, receiving or in any manner coming into possession of such fuel, as defined herein, for sale or use must keep a record of all such fuel purchased, received, sold, delivered, used, or otherwise disposed of, including the date and number of gallons of each such transaction, together with the purchase or sales invoices, or copies thereof.  All such records and invoices must be kept for a period of at least three (3) years.

All persons making sales or deliveries to any service station or to any person acting as a special fuel dealer or operating as a special fuel user must on or before the twentieth day of each calendar month, file with the Tax Commission a report covering the preceding calendar month, on a form prescribed and furnished by the Tax Commission, scheduling and giving full details of each such sale and such other information as the Tax Commission may require. Provided, however, that if it should be determined by the Tax Commission that a report filed on the basis of the total gallons of special fuel sold or delivered to each station, dealer or user per month is sufficient the Commission is authorized to approve and accept such a report.  Laws 1953 P.  337, Sec.  17;  Laws 1965 C. 215, Sec. 1.

Laws 1953, p. 337, § 17; Laws 1965, c. 215, § 1.

§68718.  Reports by carriers.

The Tax Commission may require any railroad company, street, suburban or interurban railway company, pipeline company, common carrier and any other person transporting special fuel, either in interstate or intrastate commerce, to a point within this state, to make a verified report on a form prescribed and furnished by the Tax Commission on or before the twentieth day of each month for the preceding calendar month, showing the name and address of the transporter, a schedule of all deliveries and consignments of fuel within the state, including the name and address of the person to whom such fuel was actually delivered, delivery date, waybill or invoice number, consignor, point of origin, shipping date, tank car initial and number, true name of fuel, number of gallons delivered and such other information as the Tax Commission may require.

The requirements of this section shall not apply to the transportation of special fuel contained in the fuel supply tank or tanks of motor vehicles.

Laws 1953, p. 337, § 18; Laws 1965, c. 215, § 1.

§68719.  Violations  Punishment  Venue.

Any person who uses special fuel in this state without a proper license or who violates any of the provisions of this act shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not more than one (1) year, or by both such fine and imprisonment.  The venue for prosecutions arising under this section shall be in the county court in which such violation is committed.

Laws 1953, p. 337, § 19; Laws 1965, c. 215, § 1.

§68720.  Interstate carriers  Showing of public convenience and necessity  Application of Act.

Nothing in this act shall be construed as requiring interstate carriers to make a showing of "public convenience and necessity" in order to secure any license or permit required by the provisions hereof, and the provisions of this act shall apply to interstate commerce only in so far as such regulation is permitted by the Constitution of Oklahoma and the United States, and the holding of any part of this act or any section or part thereof to be void or ineffective for any cause by any court shall not affect any other section or part of this act.

Laws 1953, p. 337, § 20; Laws 1965, c. 215, § 1.

§68721.  Lien of tax.

The tax levied by this act is hereby declared to be a lien upon any motor vehicle owned or operated in Oklahoma by any person:  (1) who is delinquent in the payment of the tax levied by this act; or, (2) who imports special fuel into this state in the supply tank or tanks of a motor vehicle, the use of which special fuel is subject to the tax levied by this act, when such person has not obtained a special fuel user's license.

Any motor vehicle subject to such lien, or being operated on the highways of Oklahoma in violation of any of the provisions of this act, may be seized by any authorized agent of the Oklahoma Tax Commission or any highway patrolman, sheriff, deputy sheriff, or other peace officer within this state, and disposed of or sold under said lien to satisfy payment of any tax due from the owner or operator of such vehicle under this act.  Such seizure and sale shall be in the manner and form as provided by law.

Laws 1953, p. 337, § 21; Laws 1965, c. 215, § 1.

§68722.  Tax credit on special fuels consumed outside State  Application and procedure.

Any person licensed as a special fuel dealer or special fuel user shall be entitled to a credit equivalent to the tax rate per gallon on all special fuels upon which the Oklahoma special fuel tax has been paid and which has thereafter been consumed in motor vehicles outside the State of Oklahoma.  When the amount of credit herein provided to which the dealer or user is entitled for any calendar month exceeds the amount of tax for which such dealer or user is liable for special fuels consumed in Oklahoma in such vehicles during the same month, such excess shall, under regulations promulgated by the Oklahoma Tax Commission, be allowed as a credit against the tax for which such dealer or user would be otherwise liable for any of the succeeding months; or, upon claim filed with the Oklahoma Tax Commission within one (1) year from the first day of any calendar month in which said special fuel was used, such excess may be refunded.  Application for refund must be supported by evidence of the mileage traveled and the gallonage consumed and satisfactory evidence of the taxpaid purchases.  Refund vouchers shall be paid from current collections derived from the tax levied under which the tax refund claims have been allowed, and a portion of such current collections as are necessary to pay such refund is hereby appropriated.

Laws 1968, c. 80, § 1, emerg. eff. March 26, 1968.

§68723.  Fee in lieu of tax.

A.  In lieu of the special fuel tax imposed by Sections 703, 705, 707.1, 707.2 and 707.3 of this title, there is hereby levied a flat fee of Fifty Dollars ($50.00) on each passenger automobile, and on each pickup truck or van not exceeding one (1) ton in capacity, using liquefied petroleum gas or natural gas as fuel, except that no such fee shall be levied on any vehicle which is the subject of an exemption pursuant to Section 708 of this title. Provided that, should the passenger automobile, pickup truck or van have been acquired or should the liquefied petroleum gas or natural gas system be installed on or after July 1, the flat fee shall be Twentyfive Dollars ($25.00) for the remainder of the calendar year, except as hereinafter provided.

B.  Beginning January 1, 1991, in lieu of the special fuel tax imposed by Sections 703, 705, 707.1, 707.2 and 707.3 of this title, there is hereby levied a flat fee of One Hundred Dollars ($100.00) on each passenger automobile, and on each pickup truck or van not exceeding one (1) ton in capacity, using compressed natural gas, liquefied natural gas, methanol or "M-85" which is a mixture of methanol and gasoline containing at least eighty-five percent (85%) methanol as fuel, except that no such fee shall be levied on any vehicle which is the subject of an exemption pursuant to Section 708 of this title.  Provided that, should the passenger automobile, pickup truck or van have been acquired or should the compressed natural gas, liquefied natural gas, methanol or "M-85" system be installed on or after July 1, the flat fee shall be Fifty Dollars ($50.00) for the remainder of the calendar year, except as hereinafter provided.

C.  Beginning January 1, 1993, in lieu of the special fuel tax imposed by Sections 703, 705, 707.1, 707.2 and 707.3 of this title, there is hereby levied a flat fee of One Hundred Fifty Dollars ($150.00) on each vehicle exceeding one (1) ton in capacity, using liquefied petroleum gas, compressed natural gas, liquefied natural gas, methanol or "M-85" as fuel, except that no such fee shall be levied on any vehicle which is the subject of an exemption pursuant to Section 708 of this title.  Provided that, should the vehicle be acquired or should the compressed natural gas, liquefied natural gas, methanol or "M-85" system be installed on or after July 1, the flat fee shall be Seventy-five Dollars ($75.00) for the remainder of the calendar year, except as hereinafter provided.

D.  Every person operating a vehicle using liquefied petroleum gas, liquefied natural gas, compressed natural gas, methanol or "M-85" as fuel shall make application for and obtain a decal to be issued on a yearly basis by the Oklahoma Tax Commission on forms prescribed and furnished by the Tax Commission.

E.  Every person required to make application for and receive a decal under this section shall, at the time of making said application, remit to the Tax Commission the total amount of the fee due.

F.  Each decal issued by the Tax Commission pursuant to the provisions of this section, shall expire on December 31 of every year, and in addition thereto said decals shall be displayed in the lower right hand corner of the front windshield of said vehicle.  Upon receipt of satisfactory proof by the Tax Commission that it has become necessary to replace the windshield of the vehicle for which the decal was issued, another decal shall be issued by the Tax Commission as a replacement for a fee of One Dollar ($1.00).

G.  When any vehicle using liquefied petroleum gas, liquefied natural gas, compressed natural gas, methanol or "M-85" as fuel and displaying a current decal as provided in this section is sold, such decal shall remain with the vehicle sold, unless the equipment installed to enable the vehicle to use liquefied petroleum gas, liquefied natural gas, compressed natural gas, methanol or "M-85" has been removed from the vehicle before the sale.

H.  When the aforementioned equipment has been removed before the sale, the seller of the vehicle shall also remove the decal required of vehicles using liquefied petroleum gas, liquefied natural gas, compressed natural gas, methanol or "M-85".  The removed decal, a receipt from the Oklahoma Tax Commission showing that the fee required has been paid for the current year, and the payment of a onedollar fee for duplicate decal shall entitle the seller to make application for and obtain a new decal to be used for the remainder of the year on any vehicle using liquefied petroleum gas, liquefied natural gas, compressed natural gas, methanol or "M-85" in accordance with the provisions of this section.

I.  Provisions contained in Sections 701 through 721 of this title shall not apply to any vehicle using liquefied petroleum gas, liquefied natural gas, compressed natural gas, methanol or "M-85".

J.  All funds derived from the fee imposed by subsection A of this section shall be deposited annually in the General Revenue Fund of the State Treasury by the Tax Commission.  When any person fails to obtain a current decal within thirty (30) days of the date said decal is required as provided in this section, there shall become due and payable a penalty of twenty percent (20%) of the fee in addition to the fee.  Said penalty to be deposited in the same manner as the fee pursuant to this subsection.

K.  All funds derived from the fee imposed by subsections B and C of this section shall be collected by the Oklahoma Tax Commission and apportioned annually to the State Transportation Fund.  When any person fails to obtain a current decal within thirty (30) days of the date such decal is required as provided in this section, there shall become due and payable a penalty of twenty percent (20%) of the fee in addition to the fee.  Such penalty shall be deposited in the same manner as the fee pursuant to this subsection.

Laws 1975, c. 360, § 1, eff. Jan. 1, 1976; Laws 1978, c. 242, § 1, eff. July 1, 1978; Laws 1982, c. 54, § 1, emerg. eff. March 30, 1982; Laws 1990, c. 336, § 11, operative July 1, 1990; Laws 1991, c. 235, § 18, eff. July 1, 1991; Laws 1992, c. 306, § 2, eff. July 1, 1992; Laws 1993, c. 224, § 7, eff. Sept. 1, 1993.

§68801.  Determination of state's claim for inheritance or transfer taxes  Process  Disclaimer  Pleading.

In any action to determine heirs, partition real estate, quiet title thereto, foreclose a lien thereon, or any combination thereof, where such title has been derived wholly or in part, directly or remotely, by inheritance, devise or gift made in contemplation of death, from any deceased person, the State of Oklahoma may be made a party defendant for the purpose of determining its claim against the estate of such deceased person for inheritance or transfer taxes.  The court shall not acquire jurisdiction to enter any judgment against the State of Oklahoma or the Oklahoma Tax Commission in any such action until there shall have been served on the Oklahoma Tax Commission, in the manner hereinafter provided, a notice of the pendency of the suit containing the title and number under which the action is filed, the court in which filed, the name, date and place of death of the deceased person, the name, relationship and address, if known, of each heir, executor, administrator, devisee, trustee, and assign, of such deceased person, the identifying number of any tax liens which may have been filed against the decedent, and a description of the real estate covered by such action in which it is claimed the decedent owned or held any right, title or interest, which notice shall be signed by the plaintiff or his attorney of record.  The notice, with a copy of the petition in the cause thereto attached, shall be served on the Oklahoma Tax Commission in the same manner as for the service of summons.  The Oklahoma Tax Commission or its General Counsel may, in lieu of service, accept service by indorsement of such acceptance on one copy of the notice and the service or acceptance of service shall operate to make the State of Oklahoma a party to such action.  The Oklahoma Tax Commission may in its discretion, without service of any notice on the Commission, disclaim or plead in any such cause.  The Oklahoma Tax Commission shall have forty (40) days after the date of service or acceptance of service within which to plead in the cause, and the Oklahoma Tax Commission shall set up any interest the State of Oklahoma may have in the subject matter of the action.  If the Oklahoma Tax Commission fails to answer such petition within the time allowed, judgment may be rendered foreclosing the State of Oklahoma from any interest, lien or claim for state taxes, interest or penalty on or against the property described in the notice.  Provided, that in all cases where the person, or persons, owning the real property involved in the action at the time of death has been dead for more than ten (10) years, prior to the institution of the action and such facts are set forth in the petition, it shall not be necessary to make the State of Oklahoma a party to such action.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1997, c. 294, § 13, eff. July 1, 1997.

§68802.  Levy of tax.

A tax, at the rates prescribed in the following section is hereby levied upon the transfer of the net estate of every decedent, whether in trust or otherwise, to persons, associations, corporations, or bodies politic, of property, real, personal, or mixed, whether tangible or intangible, or any interest therein or income therefrom, by will or the intestate laws of this state, by any order setting apart property and/or granting family allowances pursuant to the probate code, by deed, grant, bargain, sale, or gift made in contemplation of death of the grantor, vendor or donor or intended to take effect in possession or enjoyment at or after such death.  Provided, however, that nothing in this article shall be construed as subjecting to payment of such tax the escheat of property to the state for the benefit of its common schools.  Such tax shall be imposed upon the value of the net estate and transfers at the rates, under the conditions, and subject to the exemptions and limitations hereinafter prescribed.

The word "transfer," as used in this article, shall be taken to include, but shall not be limited to, the passing of property, or any vested or contingent interest therein, in possession or enjoyment, present or future, by distribution, by statute, descent, devise, bequest, grant, deed, bargain, sale, or gift.

Laws 1965, c. 250, § 2.

§68802.1.  Credit to tax levied by Section 802.

A credit to the tax levied by Section 802 of Title 68 of the Oklahoma Statutes shall be allowed for all or a part of the Oklahoma estate tax paid with respect to the transfer of property, including property passing as a result of the exercise or nonexercise of a power of appointment, to the present decedent by or from a person who died within ten (10) years before, or within two (2) years after, the present decedent.  The credit shall be computed in the same manner as provided by Section 2013 of the Internal Revenue Code of 1954, as amended.

Added by Laws 1974, c. 312, § 4, emerg. eff. June 1, 1974.  Amended by Laws 1996, c. 334, § 1, eff. Nov. 1, 1996.

§68803.  Rates of tax.

The tax upon the net estate and transfers, as defined and determined under this Article, shall be determined and computed as follows:

1.  Upon the net estate and transfers passing to the father, mother, child, child of husband or wife, adopted child, or any lineal descendant of decedent or of such adopted child, the rate shall be as follows:

(a)  Fivetenths percent (0.5%) of the value of the net estate not in excess of Ten Thousand Dollars ($10,000.00).

(b)  One percent (1%) of the value of the net estate in excess of Ten Thousand Dollars ($10,000.00), and not in excess of Twenty Thousand Dollars ($20,000.00).

(c)  One and fivetenths percent (1.5%) of the value of the net estate in excess of Twenty Thousand Dollars ($20,000.00), and not in excess of Forty Thousand Dollars ($40,000.00).

(d)  Two percent (2%) of the value of the net estate in excess of Forty Thousand Dollars ($40,000.00), and not in excess of Sixty Thousand Dollars ($60,000.00).  (e)  Two and fivetenths percent (2.5%) of the value of the net estate in excess of Sixty Thousand Dollars ($60,000.00), and not in excess of One Hundred Thousand Dollars ($100,000.00).

(f)  Three percent (3%) of the value of the net estate in excess of One Hundred Thousand Dollars ($100,000.00), and not in excess of Two Hundred Fifty Thousand Dollars ($250,000.00).

(g)  Six and fivetenths percent (6.5%) of the value of the net estate in excess of Two Hundred Fifty Thousand Dollars ($250,000.00), and not in excess of Five Hundred Thousand Dollars ($500,000.00).

(h)  Seven percent (7%) of the value of the net estate in excess of Five Hundred Thousand Dollars ($500,000.00), and not in excess of Seven Hundred Fifty Thousand Dollars ($750,000.00).

(i)  Seven and fivetenths percent (7.5%) of the value of the net estate in excess of Seven Hundred Fifty Thousand Dollars ($750,000.00), and not in excess of One Million Dollars ($1,000,000.00).

(j)  Eight percent (8%) of the value of the net estate in excess of One Million Dollars ($1,000,000.00), and not in excess of Three Million Dollars ($3,000,000.00).

(k)  Eight and fivetenths percent (8.5%) of the value of the net estate in excess of Three Million Dollars ($3,000,000.00), and not in excess of Five Million Dollars ($5,000,000.00).

(l)  Nine percent (9%) of the value of the net estate in excess of Five Million Dollars ($5,000,000.00), and not in excess of Ten Million Dollars ($10,000,000.00).

(m)  Ten percent (10%) of the value of the net estate in excess of Ten Million Dollars ($10,000,000.00).

2.  The tax upon the net estate and transfers other than those transfers specified in paragraph 1, above, shall be at the following rates:

(a)  One percent (1%) of the value of the net estate not in excess of Ten Thousand Dollars ($10,000.00).

(b)  Two percent (2%) of the value of the net estate in excess of Ten Thousand Dollars ($10,000,00), and not in excess of Twenty Thousand Dollars ($20,000.00).

(c)  Three percent (3%) of the value of the net estate in excess of Twenty Thousand Dollars ($20,000.00), and not in excess of Forty Thousand Dollars ($40,000.00).  (d)  Four percent (4%) of the value of the net estate in excess of Forty Thousand Dollars ($40,000.00), and not in excess of Sixty Thousand Dollars ($60,000.00).  (e)  Five percent (5%) of the value of the net estate in excess of Sixty Thousand Dollars ($60,000.00), and not in excess of One Hundred Thousand Dollars ($100,000.00).

(f)  Six percent (6%) of the value of the net estate in excess of One Hundred Thousand Dollars ($100,000.00), and not in excess of Two Hundred Fifty Thousand Dollars ($250,000.00).

(g)  Thirteen percent (13%) of the value of the net estate in excess of Two Hundred Fifty Thousand Dollars ($250,000.00), and not in excess of Five Hundred Thousand Dollars ($500,000.00).

(h)  Fourteen percent (14%) of the value of the net estate in excess of Five Hundred Thousand Dollars ($500,000.00), and not in excess of One Million Dollars ($1,000,000.00).

(i)  Fifteen percent (15%) of the value of the net estate in excess of One Million Dollars ($1,000,000.00).

Laws 1965, c. 250, § 2; Laws 1973, c. 206, § 1, operative July 1, 1974; Laws 1975, c. 1, § 1, emerg. eff. Feb. 4, 1975; Laws 1981, c. 237, § 1, eff. Jan. 1, 1982.

§68804.  Additional tax to absorb federal credit.

In case the tax levied upon the value of the property of the estate in Oklahoma and transfers by Section 801 et seq. of this title is less than the credit allowed by the federal government on estate tax imposed upon the value of the property of the estate in Oklahoma, for state estate and inheritance taxes imposed upon the value of the property of the estate in Oklahoma, pursuant to 26 U.S.C. Section 2011, then, in that event, there shall be levied an additional tax which shall be imposed upon the value of the property of the estate in Oklahoma, as of the date of the determination of the Federal Estate Tax, equal to the difference between such credit and the Oklahoma Estate Tax levied upon the value of the property of the estate in Oklahoma and transfers by this Article.  Such credit allowed by the federal government shall be the percentage of such credit which is the percentage which the value of the property of the estate in Oklahoma bears to the total value of the estate of the decedent.  Such additional tax to absorb the credit shall be determined, assessed, collected and paid pursuant to the provisions of Section 801 et seq. of this title.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1981, c. 237, § 2, eff. Jan. 1, 1982; Laws 1996, c. 334, § 2, eff. Nov. 1, 1996.

§68-805.  Payment of tax.

The tax levied by Section 801 et seq. of this title, with any interest or penalties pertaining thereto, shall be payable to and collectible by the Oklahoma Tax Commission.  All revenues, including fees collected under the provisions of Section 801 et seq. of this title shall be paid monthly by the Tax Commission to the State Treasurer and placed to the credit of the General Revenue Fund of the state to be used for governmental functions and to be paid out only pursuant to direct appropriation by the Legislature; provided, for the fiscal year beginning July 1, 2002, the first One Million Four Hundred Thousand Dollars ($1,400,000.00) of such revenues shall be apportioned to the Education Reform Revolving Fund.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 2002, c. 458, § 5, eff. July 1, 2002.

§68806.  Time when tax due  Inability to determine amount  Hearing.

(a)  The tax levied by this article shall accrue at the time of the transfer by the death of decedent or otherwise and shall be due and payable nine (9) months after the date of the death of the decedent.  All taxes shall bear interest at the rate of one and onequarter percent (1 1/4%) per month from the date when the same are delinquent.  No interest or penalty shall be collected on any tax levied by this article except as provided in this section.

(b)  The Tax Commission is authorized to accept payment of any tax hereunder in partial payments and shall provide by rules and regulations for the manner, method and time of making such partial payments.  If, because of pending litigation, contingent claims, or disagreement between interested parties as to the value of the estate subject to tax, a determination of the full amount of taxes cannot be had and upon a finding of the district court that such a situation reasonably exists, the tax on that portion of the estate, the taxable value of which cannot be reasonably determined, shall bear interest at the rate of onehalf (1/2) of the rate of interest specified in subsection (a) of this section per month in lieu of the rate provided in this section for other cases.  The district court shall conduct a hearing and shall make findings of fact.  The district court shall notify the Oklahoma Tax Commission at least thirty (30) days prior to the hearing for purposes of making the finding required by this subsection.  The district court shall make specific findings of fact in support of any conclusion that some portion of the taxable value of the estate cannot be reasonably determined as a result of pending litigation, contingent claims or disagreement between interested parties as to the value of the estate subject to tax.  For purposes of this subsection, neither the Oklahoma Tax Commission nor the Internal Revenue Service shall be considered interested parties.

(c)  Upon the payment of taxes, interest and penalties the Tax Commission shall issue its official receipt therefor.  The Commission may, if requested, issue acquittances, releases and waivers for the transfer of stock or shares which shall be admitted to record and registration without further attestation; and such receipt or certificate shall be furnished by the Tax Commission without cost to the estate or beneficiaries.  The Tax Commission may issue a duplicate certificate, showing that the tax upon any particular parcel or tract of real estate has been paid, to any person entitled to such certificate under the provisions of this article, charging therefor a fee of fifty cents ($0.50).

Amended by Laws 1983, c. 13, § 2, emerg. eff. March 23, 1983; Laws 1988, c. 87, § 2, operative July 1, 1988; Laws 1989, c. 249, § 17, eff. July 1, 1989; Laws 1990, c. 339, § 5, emerg. eff. May 31, 1990.

§68-807.  Value of gross estate - Terms defined - Property not specifically devised - Exempt estates.

A.  The value of the gross estate, used as a basis for a determination of the value of the net estate, shall be determined by including:

1.  The value, at the time of the death of the decedent, or the alternate valuation as herein authorized, of all property, real, personal, or mixed, whether tangible or intangible, in which the decedent had an interest, whether vested or contingent, within the jurisdiction of this state, and any interest therein, or income therefrom, which shall pass in possession or enjoyment, present or future, by distribution, by statute, descent, devise, bequest, grant, deed, bargain, sale, gift or contract, to any person or persons, associations or corporations, in trust or otherwise, by testamentary disposition or by the laws of inheritance or succession of this or any other state or country, and including the value of the homestead.

However, in determining the value of the gross estate of a nonresident of this state, there shall be excluded all intangible personal property, except intangible personal property required to be included in such gross estate and subjected to tax under paragraph 7 of this subsection, if:

a. the transferor at the time of the transfer was a resident of a state or territory of the United States, or of any foreign country, which at the time of the transfer did not impose a transfer tax or death tax of any character in respect of personal property of residents of this state, except tangible personal property having an actual situs in such state or territory or foreign country, or

b. the laws of the state, territory or country of residence of the transferor at the time of the transfer contained a reciprocal exemption provision under which nonresidents were exempted from transfer taxes or death taxes of every character in respect to personal property, except tangible personal property having an actual situs therein, provided the state, territory or country of residence of such nonresident allowed a similar exemption to residents of the state, territory or country of residence of such transferor.  For the purpose of this subsection the District of Columbia and possessions of the United States shall be considered territories of the United States;

2.  Except as provided in this paragraph, the value of any real or personal property, including the homestead passing by deed, grant, bargain, sale or gift made in contemplation of death of the grantor, vendor, or donor, or intended to take effect in possession or enjoyment at or after the death of the decedent.  Any transfer made by the decedent of a material part of the estate of the decedent within three (3) years prior to death, without an equivalent in monetary consideration, shall, unless shown to the contrary, be deemed to have been in contemplation of death, and such transfers shall be included at their net value at the date of decedent's death.  Except as to gifts with respect to a life insurance policy, this paragraph shall not apply to that portion of a gift which is properly excluded from the decedent's federal taxable gifts or which is treated as a federal taxable gift of the decedent only because the decedent consented to have a gift made by his or her spouse treated as made one-half by the decedent;

3.  To the extent of any interest therein of which the decedent has, at any time, made a transfer, in trust or otherwise, where the enjoyment thereof was subject, at the date of the death of the decedent, to any change through the exercise of a power, either by the decedent alone or in conjunction with any person, to alter, amend or revoke the terms of such trust, or where the decedent relinquished any such power in contemplation of death, or where the decedent reserved to the decedent during the life of the decedent the income from the property included in any such transfer; and to the extent of any interest in property in which the decedent donee has released a general power of appointment in contemplation of the death of the decedent, whether or not the decedent had previously transferred such property;

4.  To the extent of the value of any interest of the decedent in any property owned by the decedent and any other person as joint tenants, or tenants by the entirety, including funds or securities deposited with any person, corporation, bank or trust company or held in any safety box kept by the beneficiary or joint survivor, except such part of the property or deposit as may be shown to have originally belonged to such other person and never to have been acquired by the latter from the decedent for less than an adequate and full consideration in money or money's worth.  Persons claiming to own an interest with the decedent in any property, real or personal, included in the taxable estate of the decedent must support said claim by adequate proof, showing the value of claimant's interest contributed in money or money's worth from separate funds or properties, and provided that a sworn affidavit setting forth the facts supporting such claims shall be considered prima facie evidence of adequate proof;

5.  To the extent of the total amount of the proceeds of insurance payable or accruing to the decedent's estate by virtue of policies upon the life of the decedent or the annuities, cash surrender values or options held in life insurance policies upon the lives of others;

6.  To the extent of the amount receivable directly, in trust, or as annuities by all other beneficiaries, or under a joint policy by the survivor, of the proceeds of life insurance, by virtue of policies taken out on the life of the decedent and in which, at the time of death, the decedent had the right, directly or indirectly, to change the beneficiary or to convert the policy to decedent's own use, or in which the decedent possessed any other incidents of ownership, exercisable either alone or in conjunction with any other person.

This section shall not operate to include as a taxable asset any interest in any policy or contract of insurance, wherein the insured survives such spouse or beneficiary, belonging to any deceased spouse as such, or to any deceased spouse as beneficiary, or to any deceased beneficiary, claimed or existing on account of payment of premiums from funds of any beneficiary.

Each and every insurance company, association or other institution which has outstanding on the life of a deceased resident of this state policies of insurance in an aggregate amount of Two Thousand Five Hundred Dollars ($2,500.00) or more, immediately upon being notified of the death of the insured, shall file with the Oklahoma Tax Commission an information return containing complete information pertaining to such insurance, including any information on file with the reporting insurer concerning policies of insurance issued by other insurers on the life of the decedent. Notwithstanding any provisions of this or other sections, no insurer shall be liable for any part of the tax levied by Section 801 et seq. of this title, and no insurer shall be required to retain any portion of the proceeds of a policy.

The provisions of this section and of Section 801 et seq. of this title shall not apply to the value of an annuity or other payment receivable by any beneficiary under:

a. an employees' trust, or under a contract purchased by an employees' trust, forming a part of a pension, stock bonus, or profit-sharing plan, where said trust was created for the exclusive benefit of the employee members or their beneficiaries and said purpose had not been altered at the time of the decedent's separation from employment, whether by death or otherwise, or at the time of termination of the plan if earlier, and was a plan described in Section 401(a) of the Internal Revenue Code of 1954, as amended,

b. a retirement annuity contract purchased by an employer, and not by an employees' trust, pursuant to a plan which, at the time of decedent's separation from employment, by death or otherwise, or at the time of termination of the plan if earlier, was a plan described in Section 403(a) of the Internal Revenue Code of 1954, as amended, or

c. a retirement annuity contract purchased for an employee by an employer which is an organization referred to in subsection A of Section 2359 of this title, and which is exempt from tax.

If such amounts payable after the death of the decedent under a plan described in subparagraph a or b of this paragraph, under a contract described in subparagraph c of this paragraph, are attributable to any extent to payments or contributions made by the decedent, no exclusion shall be allowed for that part of the value of such amounts in the proportion that the total payments or contributions made by the decedent bear to the total payments or contributions, except that all amounts payable to a surviving spouse shall not be included in the decedent's estate.  For purposes of this subsection, contributions or payments made by the decedent's employer or former employer under a trust or plan described in subparagraph a or b of this paragraph shall not be considered to be contributed by the decedent, and contributions or payments made by the decedent's employer or former employer toward the purchase of an annuity contract described in subparagraph c of this paragraph shall, to the extent excludable from gross income under Section 403(b) of the Internal Revenue Code of 1954, as amended, not be considered to be contributed by the decedent;

7.  To the extent of the interest of any decedent, who at the time of death was a nonresident of the State of Oklahoma, in any intangible personal property which is used in connection with any established business, having a business situs in this state including, the interest of such nonresident in a partnership the business of which is conducted in the state or the majority of assets of which are located in this state.  None of the intangible personal property subject to tax under this paragraph shall be exempt under the provisions for reciprocity in paragraph 1 of subsection A of this section.  No property exempted by paragraph 6 of this subsection shall be subject to tax by reason of this paragraph;

8.  If a decedent bequeaths property to one or more executors or trustees in lieu of their commissions or allowance or in any amount exceeding the commission or allowance prescribed by law, the excess in value of the property so bequeathed over the amount prescribed by law; and

9.  To the extent of the value of any interest in property within the jurisdiction of this state, over which the decedent at the time of the death of the decedent had possessed a "general power of appointment".  A "general power of appointment" as used herein is restricted to one which is exercisable in favor of the decedent, the estate of the decedent, creditors of the decedent, or the creditors of the estate of the decedent.

B.  In determining the value of the gross estate under this section there shall be excluded the value of any interest in decedent's estate, beneficial or otherwise, vesting in the surviving spouse, provided that the value of such interest shall be included for the purpose of computing additional tax liability under Section 804 of this title.

Such exclusion shall be limited to that value of the gross estate, beneficial or otherwise, vesting in the surviving spouse, less debts, mortgages, liens, administration charges or other encumbrances chargeable against the value of the gross estate so vested.

C.  The gross value of the estate shall not be diminished by any transfers due to the claim of any creditor against the estate arising from a contract payable by its terms at or after the death of the decedent, except insofar as it may be affirmatively shown by competent evidence that such claim was legally due and payable in the lifetime of the decedent or was supported by a consideration of equivalent monetary value; and the forgiveness of any debt or the surrender of any right in any contract or chose in action upon the death of the decedent shall be deemed a transfer to the extent of the value or interest of the decedent therein at the time of death.

The deduction of any right of dower or curtesy claimed or passing under the laws of any other state, territory or foreign country, and the ownership of property, devolution, and succession thereto, the construction of wills, deeds, or transfers of both real and personal property within this state, the taxable situs thereof and the domicile of the decedent shall be governed by the laws of this state for the purposes of Section 801 et seq. of this title.

D.  The term "tangible property," as used in Section 801 et seq. of this title, means and includes all corporeal property such as real estate, goods, wares and merchandise, or any interest therein, or income therefrom.  The term "real estate" includes any royalty, ground rental, leasehold interest or income therefrom.  The terms "goods, wares, and merchandise" means and includes all property, real, personal or mixed, situated within the State of Oklahoma or within its jurisdiction.  The term "intangible property," as used herein, means and includes all incorporeal property other than that named as tangible.

E.  Whenever the property within this state of a resident or nonresident decedent is not specifically bequeathed or devised, such property, including all transfers under a residuary clause, shall for the purpose of Section 801 et seq. of this title be deemed to be transferred proportionally to and divided pro rata among all the general legatees and devisees named in the will.

F.  There shall be exempt from payment of tax hereunder any estate, the total net value of which, within the State of Oklahoma, does not exceed the sum of One Hundred Dollars ($100.00).

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1968, c. 171, § 1, emerg. eff. April 15, 1968; Laws 1972, c. 237, § 1, emerg. eff. April 7, 1972; Laws 1973, c. 206, § 3, operative July 1, 1974; Laws 1974, c. 312, § 1, emerg. eff. June 1, 1974; Laws 1975, c. 1, § 2, emerg. eff. Feb. 4, 1975; Laws 1976, c. 266, § 1, emerg. eff. June 17, 1976; Laws 1989, c. 249, § 18, eff. July 1, 1989; Laws 1998, c. 301, § 2, eff. Nov. 1, 1998; Laws 2003, c. 472, § 11.

NOTE:  Laws 2003, c. 408, § 1 repealed by Laws 2004, c. 5, § 63, emerg. eff. March 1, 2004.

§68808.  Determining net estate  Deductions.

For the purpose of determining the net estate and transfers there shall be deducted from the value of the gross estate, as provided in Section 807 of this title, the following amounts and no others:

(a)  All debts of the decedent, taxes on real property within this state which are a lien at the date of the decedent's death and taxes on the personal property which were a personal obligation of the decedent during his lifetime or a lien upon such personal property at the date of death.

(b)  State and federal income taxes on the income of the decedent to the date of death and unpaid federal gift taxes on gifts made by the decedent.

(c)  Death duties, estate or inheritance taxes paid or payable to foreign countries or other states and territories on intangible personal property included in the gross estate of the decedent, provided that federal estate taxes upon the decedent's estate shall not be deducted.

(d)  Special assessments which are due and which are a lien upon taxable property located within the state.

(e)  Funeral expenses, all amounts actually expended in the last sickness for the care of the deceased which are proven and allowed by the court having jurisdiction of the settlement of said estate or by the Tax Commission.  Provided, that the amount actually expended for a burial lot or crypt or a mausoleum not exceeding One Thousand Dollars ($1,000.00) and any amount actually expended for a tombstone, monument or marker not exceeding the sum of Five Hundred Dollars ($500.00) shall be included.

(f)  Commissions of executors and administrators not in excess of the statutory fees and allowances actually allowed by the court and paid.

(g)  The costs of administration, including reasonable attorney's fees allowed by the court and paid, documentary stamps purchased for deed recordation, auction fees, and abstract costs.

(h)  All transfers, gifts or bequests made in good faith to, or in trust for, the use, benefit or support of any charitable, educational or religious institution or agency, or nonprofit medical research foundation, or to nonprofit organizations devoted exclusively to youth programs emphasizing physical fitness, character development, and citizenship training, such as the Girl Scouts or Boy Scouts of America, incorporated or operating either

(1)  Under the laws of this state or

(2)  Under the laws of another state or territory, if at the time of the transfer either

a.  Such other state or territory did not impose any transfer or death tax of any character in respect to property transferred to a similar institution, agency, foundation, organization or trust incorporated or operating under the laws of this state, or

b.  The laws of the other state or territory in which such institution, agency, foundation, organization or trust is incorporated or operating contained a reciprocal exemption provision under which property transferred to similar donees incorporated or operating under the laws of this state was exempt from all transfer or death taxes of any character provided this state allowed a similar exemption in regard to property transferred to a similar institution, agency, foundation, organization or trust incorporated or operating under the laws of such other state, or to, or in trust for, the education, support and relief of the poor, indigent, blind or crippled of this state.

Amended by Laws 1988, c. 312, § 1, eff. Nov. 1, 1988.

§68809.  Exemptions to parents, children or descendants.

A.  If any portion of the net estate, as herein determined, in excess of the deductions allowed in Section 808 of this title passes to the father, mother, child, child of husband or wife, adopted child or any lineal descendant of decedent or of such adopted child, there shall be deducted from such net estate the portion of the net estate passing to such person or persons to the extent of and not exceeding a total aggregate exemption in amounts as follows, and the tax shall be paid on the remainder at the rates herein set out:

1.  For the estate of a decedent who dies before January 1, 1999, the exemption shall be One Hundred Seventy-five Thousand Dollars ($175,000.00);

2.  For the estate of a decedent who dies on or after January 1, 1999, and before January 1, 2000, the exemption shall be Two Hundred Seventy-five Thousand Dollars ($275,000.00);

3.  For the estate of a decedent who dies on or after January 1, 2000, and before January 1, 2001, the exemption shall be Four Hundred Seventy-five Thousand Dollars ($475,000.00);

4.  For the estate of a decedent who dies on or after January 1, 2001, and before January 1, 2002, the exemption shall be Six Hundred Seventy-five Thousand Dollars ($675,000.00);

5.  For the estate of a decedent who dies on or after January 1, 2002, and before January 1, 2004, the exemption shall be Seven Hundred Thousand Dollars ($700,000.00);

6.  For the estate of a decedent who dies on or after January 1, 2004, and before January 1, 2005, the exemption shall be Eight Hundred Fifty Thousand Dollars ($850,000.00);

7.  For the estate of a decedent who dies on or after January 1, 2005, and before January 1, 2006, the exemption shall be Nine Hundred Fifty Thousand Dollars ($950,000.00); and

8.  For the estate of a decedent who dies on or after January 1, 2006, the exemption shall be One Million Dollars ($1,000,000.00).

B.  1.  In addition to the exemption provided pursuant to subsection A of this section, for the estate of a decedent who dies on or after January 1, 1997, there shall be deducted the value of the assets used in a qualifying family business or farm passing to one or more qualifying heirs of the decedent to the extent of and not exceeding a total aggregate exemption of the amounts specified in this subsection.  The additional exemption shall be in an amount as follows:

a. for the estate of a decedent who dies before January 1, 1999, the exemption shall be Four Hundred Twenty-five Thousand Dollars ($425,000.00),

b. for the estate of a decedent who dies on or after January 1, 1999, and before January 1, 2000, the exemption shall be Three Hundred Twenty-five Thousand Dollars ($325,000.00),

c. for the estate of a decedent who dies on or after January 1, 2000, and before January 1, 2001, the exemption shall be One Hundred Twenty-five Thousand Dollars ($125,000.00),

d. for the estate of a decedent who dies on or after January 1, 2001, no additional exemption shall be allowed.

2.  For the estate of a decedent who dies prior to January 1, 2001, the total exemption allowed pursuant to subsection A of this section and this subsection shall not exceed a total of Six Hundred Thousand Dollars ($600,000.00) for any estate.  For purposes of this subsection:

a. "assets of a qualifying family business or farm" means real or tangible personal property owned by a qualifying business or farm and used as a farm or for farming purposes, or in a trade or business other than farming,

b. "qualifying family business or farm" means any interest in a closely held family corporation, sole proprietorship, partnership, limited liability company, or other unincorporated family business engaged in the trade or business of farming or in a trade or business other than farming, where some or all of the assets thereof are held by a decedent or are held collectively by a decedent and one or more qualifying heirs of the decedent, provided the decedent, or at least one qualifying heir of the decedent, was receiving wages from the business or farm or was subject to the self employment tax on income earned from the business or farm on the date of the death of the decedent,

c. "closely held family corporation" means any corporation if at least fifty percent (50%) of the total combined voting power of all classes of stock entitled to vote, and at least fifty percent (50%) of all other classes of stock of the corporation are owned by the decedent and not more than ten (10) qualifying heirs, and

d. "qualifying heir" means any heir as set forth in subsection A of this section.

C.  In order to qualify for the exemption provided in subsection B of this section, the estate of the decedent shall submit the appropriate tax returns or tax schedules of the qualifying family business or farm for the five (5) taxable years prior to the death of the decedent showing proof of continuous operation of the qualifying family business or farm.  The qualifying family business or farm shall also be required to continue the business or farm for a period of five (5) years following the date of death of decedent and shall submit each taxable year the appropriate tax returns or tax schedules to the Oklahoma Tax Commission as proof of continuous operation of the business or farm.  If evidence of continuous operation is not submitted, the qualified heirs shall be liable for twenty percent (20%) of the total estate tax which would have been due if the business or farm had not qualified for the exemption provided for in subsection B of this section for each year evidence of continuous operation is not submitted.

D.  It is declared to be intended by this section that where a portion of the net estate passes to any of the parties named herein, no greater amount shall be deducted from the net estate than passes to such person or persons combined and that the exemption shall in no event exceed the amounts specified in this section, regardless of the amount of the estate that may pass to any or all of such person or persons; provided, that when the property comprising the estate of the decedent consists of property within and property without the state, only the percentage of the exemptions and deductions enumerated in this section, and in Section 808 of this title, shall be allowed as the ratio of the value of the estate within this state bears to the value of the entire estate.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1973, c. 206, § 5, operative July 1, 1974; Laws 1975, c. 1, § 3, emerg. eff. Feb. 4, 1975; Laws 1981, c. 237, § 3, eff. Jan. 1, 1982; Laws 1996, c. 334, § 3, eff. Nov. 1, 1996; Laws 1998, c. 427, § 1, eff. Jan. 1, 1999.

§68810.  Executors, administrators and others may borrow and pledge assets to pay tax.

(a) Any executor, administrator or other person required to pay a tax under this article is hereby authorized to borrow money equal to but not in excess of an amount sufficient to pay the tax due, including the principal, interest and penalties and such reasonable expenses as may be incident to the borrowing of the money and the mortgaging or pledging of the assets of the estate, and for this purpose, is authorized to mortgage or pledge any of the assets of the estate.

(b) Any contract for the borrowing of money or the mortgaging or pledging of the estate assets for the purpose stated must have the approval of the judge of the district court having jurisdiction of the settlement of the estate.  Such authority shall be granted and the procedure therefor shall be the same procedure as that provided for in 58 O.S.1961, Sections 385b  385d.

Laws 1965, c. 250, § 2.

§68-811.  Lien of tax.

A.  Taxes levied pursuant to the provisions of this article shall be and remain a lien upon all the property transferred until paid, except that such part of the gross estate as is used for the payment of charges against the estate and expenses of administration, allowed by the court having jurisdiction thereof, shall be divested of such lien.  The person, corporation, or association to whom the property is transferred and the administrator, executor, and trustee of every estate so transferred who, before paying the tax, distributes or transfers any of said estate, to the extent of the value of the property at the time the tax became due, shall be personally liable for such tax until its payment.  Every executor, administrator, or trustee shall have full power to sell or to convert into money so much of the property of the decedent or the property of any transferee subject to the tax as will enable him to pay such tax in the same manner as he might be entitled to do by law for the payment of other preferred and secured claims against the decedent.

B.  If any executor, administrator, trustee, or other person serving in a fiduciary capacity shall make written application to the Oklahoma Tax Commission for a determination by the Tax Commission of the amount of the tax, and discharge from liability therefor, accompanied by an inventory of the estate prepared by such person showing the estate taxable pursuant to the provisions of this article, the Tax Commission, as soon as possible, and in any event within one (1) year from the date such application is filed, unless such time shall be extended by an order of the district court having jurisdiction of the estate, shall notify such executor, administrator, trustee, or other applicant of the amount of tax due.  Upon payment of the amount of tax as determined by the Tax Commission, such executor, administrator, trustee, or other applicant shall be discharged from personal liability for any deficiency in tax thereafter found to be due, unless such additional tax thereafter found to be due shall arise by reason of a false or fraudulent inventory filed by such applicant.  The applicant shall be entitled to a receipt in writing showing such discharge.

C.  The provisions of subsection B of this section shall not operate as a release of any part of the gross estate from the lien for any tax that may thereafter be determined to be due unless the title to such part of the gross estate as shall have been reported to the Tax Commission by the executor, administrator, trustee, or other person charged with the payment of the tax thereon shall have passed to a bona fide purchaser for value, in which case such part shall not be subject to a lien or any claim or demand for any such deficiency in tax, but the lien for such tax shall attach to the consideration received from such purchaser by the heirs, legatees, devisees, distributees, donees, or transferees.

D.  No lien provided for in subsection A of this section shall attach to any property passing to a surviving spouse, either through the estate of the decedent, by joint tenancy, or otherwise.  No order exempting estate tax liability shall be necessary to authorize the release of such property by any safe deposit company, trust company, bank, or other financial institution to such surviving spouse, or for the title of real property passing to such surviving spouse to be marketable.

E.  The lien provided for in subsection A of this section is extinguished upon the expiration of ten (10) years from the date of the death of the decedent, unless prior thereto steps have been taken that would cause the fact that a lien is asserted to appear of record in the county wherein the property is located.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1984, c. 231, § 3, eff. Nov. 1, 1984; Laws 1988, c. 312, § 2, eff. Nov. 1, 1988; Laws 2004, c. 535, § 2, eff. Nov. 1, 2004.

§68812.  Safe deposit companies, trust companies, banks and others holding decedent's assets  Release of deposits.

A.  1.  When the president or managing officer of a safe deposit company, trust company, bank, or other financial institution operating in this state, or person or persons, holding securities or assets of a decedent who was a resident of this state receives actual notice, from the person or persons entitled or claiming to be entitled to the securities or assets, from a source deemed reliable by the safe deposit company, trust company, bank, or other financial institution or from the Oklahoma Tax Commission, of the death of the decedent, such safe deposit company, trust company, bank, or other financial institution operating in this state, or person or persons, holding securities or assets of such decedent shall not deliver or transfer the same except as provided for in subsection (d) of Section 811 of this title, to the beneficiary or joint survivor, executor, administrator, or legal representatives of the decedent, or upon their order or request, unless notice of the time and place of such intended transfer be served upon the Oklahoma Tax Commission at least ten (10) days prior to said transfer or delivery.  No such safe deposit company, trust company, bank, or other financial institution, person or persons, shall deliver or transfer any securities or assets of the estate of a decedent except as provided for in subsection (d) of Section 811 of this title, without retaining a sufficient portion or amount thereof to pay any tax which may thereafter be assessed on account of the transfer of such securities or assets pursuant to the provisions of Section 801 et seq. of this title, unless the Oklahoma Tax Commission consents to such delivery or transfer in writing, and it shall be lawful for the Oklahoma Tax Commission, personally or by representative, to examine the securities or assets at the time of such delivery or transfer.  Failure to serve such notice of transfer and to retain a sufficient portion of the amount to pay the tax provided for in this section, after having received actual notice of the death of the owner of any such securities or assets, shall render such safe deposit company, trust company, bank, or other financial institution, person or persons, liable for the payment of the tax.

2.  In all cases, regardless of the aggregate amount of deposits of money in such safe deposit company, trust company, bank, or other financial institution:

a. to the credit of the decedent and any other person or persons not the spouse or a lineal descendant of the decedent, as joint tenants, or

b. to the credit of the decedent individually, with any other person or persons not the spouse or lineal descendant of the decedent as payable-on-death beneficiary or beneficiaries,

not more than Five Thousand Dollars ($5,000.00) or ninety percent (90%) of the amount of deposits of money, whichever is greater, may be released or paid out by such institutions without notifying the Oklahoma Tax Commission.

3.  From deposits of money in such safe deposit company, trust company, bank, or other financial institution:

a. to the credit of the decedent and one or more lineal descendants as joint tenants, or

b. to the credit of the decedent individually with one or more lineal descendants as payable-on-death beneficiary or beneficiaries,

not more than Ten Thousand Dollars ($10,000.00) may be released or paid out by such institutions without notifying the Oklahoma Tax Commission, and a combined total of not more than One Hundred Seventy-five Thousand Dollars ($175,000.00) or ninety percent (90%) of the deposits, whichever is greater, including any previous release of money to such person or persons after decedent's death, may be released or paid out by such institutions ten (10) days after receipt of notification in writing to the Oklahoma Tax Commission.

4.  Any funds held:

a. jointly by the decedent and the surviving spouse only, or

b. by the decedent individually with the surviving spouse as the only payable-on-death beneficiary,

without limit, may be released or paid out by such institutions without notifying the Tax Commission.

B.  No safe deposit company, trust company, bank, or other financial institution, or an officer thereof, or person or persons holding securities or assets of a decedent, shall be held liable for the wrongful release of deposits within the limits of this section.

C.  The restrictions of this section shall not be applicable to oil and gas producing monies, received after date of death, whether from royalties, working interests, overriding royalties or otherwise.

D.  1.  This section shall not be applicable to deposit accounts and safe deposit boxes held by a trust other than a grantor trust.  The restrictions of this section shall apply to a grantor trust upon the death of a grantor.

2.  For purposes of this subsection, a "grantor trust" means a trust for which the grantor is the trustee or a co-trustee and the right to revoke the trust is retained by the grantor or a nonadverse party, or both.  A grantor trust includes a trust where a husband and wife are the grantors and the husband or wife is the trustee or a co-trustee and either the husband or wife or a nonadverse party, or both, retain the right to revoke the trust.

3.   a. In all cases, regardless of the aggregate amount of deposits of money in such safe deposit company, trust company, bank, or other financial institution to the credit of decedent's grantor trust, upon request of the trustee of the grantor trust, not more than Five Thousand Dollars ($5,000.00) or ninety percent (90%) of the amount of deposits of money, whichever is greater, may be released or paid out by such institution to a person or persons not the spouse or a lineal descendant of the decedent without notifying the Oklahoma Tax Commission.

b. From deposits of money in such safe deposit company, trust company, bank, or other financial institution to the credit of decedent's grantor trust, upon request of the trustee of the grantor trust as authorized under the terms of the grantor trust, not more than Ten Thousand Dollars ($10,000.00) in the aggregate may be released or paid out by such institutions to one or more lineal descendants of the decedent without notifying the Oklahoma Tax Commission and a combined total of not more than One Hundred Seventy-five Thousand Dollars ($175,000.00) in the aggregate or ninety percent (90%) of the deposits, whichever is greater, including any previous distributions to such person or persons after decedent's death, may be released or paid out to one or more lineal descendants of the decedent ten (10) days after receipt of notification in writing to the Oklahoma Tax Commission.

c. Any funds held to the credit of the decedent's grantor trust, if paid out or released by the trustee of the grantor trust as authorized under the terms of the grantor trust, to the surviving spouse of decedent, may be released or paid out without notifying the Oklahoma Tax Commission.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1974, c. 179, § 1, emerg. eff. May 11, 1974; Laws 1975, c. 150, § 1, emerg. eff. May 20, 1975; Laws 1979, c. 173, § 12; Laws 1980, c. 202, § 1, eff. Oct. 1, 1980; Laws 1984, c. 231, § 4, eff. Nov. 1, 1984; Laws 1992, c. 295, § 9, eff. July 1, 1992; Laws 1993, c. 110, § 1, eff. Sept. 1, 1993; Laws 1996, c. 334, § 4, eff. Nov. 1, 1996; Laws 2001, c. 358, § 12, eff. July 1, 2001.

§68813.  Corporations, associations, jointstock companies and trusts.

All corporations, associations, jointstock companies, or trusts, whose ownership is held or represented by shares, which do business within this state, shall keep a record at some convenient place within this state showing the ownership of the stock, shares, indebtedness, bonds, or other pecuniary interest in the corporation, association, jointstock company, or trust, and if it shall come to their notice that the record owner thereof is dead, they, before making a transfer of any of such stock or paying any dividends due thereon or paying any indebtedness on bonds due by it or the delivery of any such property, shall make a report of such matter to the Oklahoma Tax Commission and secure a waiver from it before such transfer or payment is made except as provided for in subsection (d) of Section 811 of this title.  If the corporation, association, jointstock company, or trust fails to give notice of such transfer and obtain a waiver of the Tax Commission therefor and there is a tax due upon the value of the transfer of such stock or other pecuniary interest, the corporation, association, jointstock company, or trust shall be personally liable for such tax, and the collection thereof may be enforced as any other debt against such corporation, association, jointstock company, or trust.

Amended by Laws 1984, c. 231, § 5, eff. Nov. 1, 1984.

§68814.  County court  Sale of property  Notice to creditor  Appraisal.

Except as herein provided, the judge of the district court of every county in this state having jurisdiction of the settlement of the estate of any decedent, to appoint a trustee of any estate or any part thereof, or to give ancillary letters thereon, shall have jurisdiction and it shall be his duty, when application is made therefor by any interested party or by the Tax Commission, to issue orders of sale of any property subject to the payment of the tax and to do any act in relation thereto authorized by law to be done by the district court in other matters or proceedings coming within its jurisdiction, and, except as herein provided, such proceedings shall be governed by the procedure provided in probate matters.  In addition thereto, said judge of the district court, at the time of the issuance of letters to any administrator or executor, shall require by order that such administrator, executor or trustee immediately give notice to creditors, as provided by law, and that such administrator, executor, and the trustee holding said estate or the beneficaries of any transfer within ninety (90) days therefrom, unless the time be extended by the court for good cause shown, file with the court clerk a detailed inventory of the property transferred, or held in trust, in said estate and all transfers made in contemplation of death, including the homestead, and all exempt property which has come to their knowledge, and the district court shall thereupon have the same appraised as provided by law and shall furnish a copy of such appraisement to the Tax Commission.

Laws 1965, c. 250, § 2.

§68-815.  Return by fiduciaries.

A.  1.  The executor, administrator, trustee, devisee, heir or transferee shall within nine (9) months after the date of death of the decedent, unless the time has been extended by the Oklahoma Tax Commission, make a detailed return, verified by affidavit, to the Tax Commission upon forms furnished by it, giving all the information called for or that may be necessary to determine the value of the net estate.  The provisions of this subsection shall not apply to estates exempt from filing such return by the provisions of subsections D, E and F of this section.

2.  For estate tax returns filed pursuant to this section, an extension of time to file the return may be granted for a period not to exceed six (6) months.  The request for the extension shall be made to the Tax Commission before the expiration of the normal filing period as allowed pursuant to paragraph 1 of this subsection.

B.  Upon receipt of such return, the Tax Commission may, for the purpose of determining the value of the estate or any transfer, audit the books of account and records of any executor, administrator, trustee, devisee, heir, corporation, bank, trust company or transferee, and may appraise the property transferred or returned and investigate and include any property or transfers which may have been omitted from the return and shall thereupon compute, and by order assess, the tax, together with any interest or penalty which it may find to be due, and shall forthwith notify the administrator, executor, trustee or transferee and such person's attorney of record of such assessment by furnishing a detailed statement of the values of the estate or transfers, as fixed by the Tax Commission, and the amount of tax assessed.  Such notice may be delivered in person or may be by mail addressed to such administrator, executor, trustee, transferee and such person's attorney of record at the last-known post office addresses, with the postage thereon prepaid, and upon receipt of such notice of assessment, the administrator, executor, trustee, devisee, heir or transferee liable for such tax shall pay the tax to the Tax Commission as provided herein.  Provided, however, that if upon receipt of such notice the administrator, executor, or trustee or any party interested is dissatisfied with such findings or assessment or any appraisement made by the Tax Commission, such person shall, within sixty (60) days from the date of mailing of such notice, file with the Tax Commission an objection, in writing, specifically setting forth the grounds of the objections, and thereupon the Tax Commission may grant a hearing, and upon such hearing may adjust the matters in controversy and correct the assessment as justice may require.  Provided further, the administrator, executor, trustee or any interested party who finds, within one (1) year from the date of mailing of the notice, an error of omission or inclusion of property on return, may file in writing, an objection with the Tax Commission specifically setting forth the grounds of the objection, and thereupon the Tax Commission shall grant a hearing, and upon such hearing shall adjust the matters in controversy and add to or delete from the return such property as justice may require.

An administrator, executor, trustee or any interested party who fails to file an objection within the sixty-day time period prescribed by this section may, within one (1) year from the date of mailing of the notice, request the Tax Commission to adjust or abate the assessment for reasons other than an error of omission or inclusion of property on return, if the administrator, executor, trustee or any interested party can demonstrate, by a preponderance of the evidence, that the assessment or some portion thereof is clearly erroneous.  If the Tax Commission determines that the proper showing has been made, the assessment or portion thereof determined to be clearly erroneous shall be deemed not to have become final and absolute.  No hearing to adjust or abate a clearly erroneous assessment may be granted after the denial by the Tax Commission of such a request.  An order of the Tax Commission denying a request of an administrator, executor, trustee or any interested party to adjust or abate an assessment alleged to be clearly erroneous is not an appealable order under Section 225 of this title.  No proceeding instituted by the Tax Commission to collect a tax liability may be stayed because of a request made by a taxpayer to adjust or abate an assessment alleged to be clearly erroneous.

C.  No assessment of inheritance, estate or transfer tax shall be made hereunder subsequent to the lapse of ten (10) years after the date of the death of any decedent, except that this time limitation on the making of assessments and the beginning of proceedings for collection shall not affect or apply to assessments of inheritance, estate, transfer or gift taxes upon the estates of restricted Indians.  If an estate tax return is filed as required by law, additional assessment may be made based upon unreported assets of the estate if such assessment is made not later than ten (10) years from the date of death of the decedent; provided, however, such additional assessment shall be made and any lien applicable thereto shall attach only against such unreported assets.

D.  When all the property, both real and personal, of a decedent passes to the surviving spouse, no estate tax return shall be required and no order from the Tax Commission exempting such estate, the executor, administrator or beneficiary from payment of estate tax shall be necessary for any purpose, unless there are taxes due under the provisions of Section 804 of this title.  However, an estate tax return or affidavit in a form provided by the Tax Commission may be filed which indicates that all the property of the decedent passes to the surviving spouse, and the Tax Commission, upon being satisfied from an examination of the return or affidavit and any other information available to it that all of the property of the decedent passes to the surviving spouse, shall issue an order exempting as nontaxable all property included in such decedent's estate.

E.  When an order releasing estate tax liability is obtained from the district court, as provided in this act, no estate tax return shall be required and no order from the Tax Commission exempting such estate, the executor, administrator or beneficiaries from the payment of estate tax shall be necessary for any purpose for any property described in such order of the district court.

F.  When all the property, both real and personal, of a decedent passes to the father, mother, child, child of husband or wife, adopted child or any lineal descendant of decedent or of such adopted child and the net estate is equal to or less than the applicable exemption provided in Section 809 of this title, a simplified return or affidavit, on a form prescribed by the Tax Commission, may be filed in lieu of the return required in subsection A of this section.  The return shall contain sufficient information to determine that all the property of the decedent passes to one or more of the persons listed in this subsection and that the value of the net estate is equal to or less than the applicable exemption provided in Section 809 of this title.  The Tax Commission, upon being satisfied from an examination of the return or affidavit and any other information available to it, shall issue an order exempting as nontaxable all property included in such decedent's estate.

G.  The provisions of this section or Section 205 of this title shall not prevent the Tax Commission from delivering, upon written request, to a duly authorized representative of the taxpayer, or any individual who has judicially been determined to be an heir, devisee, or legatee of the taxpayer by a court of competent jurisdiction, or any individual named as a beneficiary of a trust of the taxpayer, a copy of any return exclusive of distribution schedule, any order assessing tax or any other paper or report filed or issued pursuant to the provisions of Sections 801 et seq. of this title.

Added by Laws 1965, c. 250, § 2.  Amended by Laws 1980, c. 207, § 1, emerg. eff. May 29, 1980; Laws 1980, c. 286, § 4, eff. Oct. 1, 1980; Laws 1988, c. 312, § 3, eff. Nov. 1, 1988; Laws 1989, c. 249, § 19, eff. July 1, 1989; Laws 1993, c. 102, § 1, eff. Sept. 1, 1993; Laws 1994, c. 278, § 10, eff. Sept. 1, 1994; Laws 1996, c. 334, § 5, eff. Nov. 1, 1996; Laws 2003, c. 472, § 12; Laws 2004, c. 535, § 3, eff. Nov. 1, 2004.

§68-815.1.  Time for completing audit of estate tax returns - Failure to complete audit.

The Tax Commission shall complete its audit of any completed estate tax return filed with it within ninety (90) days from the date the return is filed, except where the return shows the amount of tax to be in excess of Five Hundred Dollars ($500.00).  If the audit be not completed and notice of the findings of the Tax Commission forwarded to the person filing the return within the times above specified the amount of tax due as shown on the return shall be deemed correct, and upon request, the Tax Commission shall issue its order disclaiming any further interest as to estate, inheritance and transfer taxes in the estate listed in the return.

Added by Laws 1968, c. 396, § 2, emerg. eff. May 17, 1968.  Amended by Laws 1980, c. 207, § 2, eff. Oct. 1, 1980; Laws 1994, c. 278, § 11, eff. Sept. 1, 1994.

§68816.  Appraisements  Election by executor.

A.  Any and all appraisements of property provided by this article shall be made at the fair cash market value of the property transferred as of the date of the death of the decedent, and the term "fair cash market value," as used herein, is hereby declared to mean the value and price at which the property transferred would change hands between a willing buyer and a willing seller, both being free of any compulsion to buy or sell, and the locally assessed value of such property shall not be the criterion of the fair cash market value of such property, but all appraisements for estate, inheritance, gift or transfer tax purposes under the provisions of this article shall be made independently of the locally assessed value for ad valorem tax, at the full one hundred percent (100%) fair cash market value of such property as the measures of applying the provisions of this article.

B.  1.  The value of the gross estate may be determined, if the executor so elects, by valuing all the property included in the gross estate as follows:

(a)  In the case of property distributed, sold, exchanged or

otherwise disposed of, within six (6) months after the

decedent's death such property shall be valued as of the

date of distribution, sale, exchange or other disposition; (b)  In the case of property not distributed, sold, exchanged

or otherwise disposed of, within six (6) months after the

decedent's death such property shall be valued as of the

date six (6) months after the decedent's death;

(c)  Any interest or estate which is affected by mere lapse of

time shall be included at its value as of the time of death (instead of the later date) with adjustment for any

difference in its value as of the later date not due to mere lapse of time.

2.  No deduction under this article of any item shall be allowed if allowance for such item is in effect given by the alternate valuation provided by this section.  Wherever in any other subsection or section of this article reference is made to the value of property at the time of the decedent's death, such reference shall be deemed to refer to the value of such property used in determining the value of the gross estate.  In case of an election made by the executor under this section then for purposes of the charitable deduction under Section 808 (h) any bequest, legacy, devise or transfer enumerated therein, shall be valued as of the date of the decedent's death with adjustment for any difference in value, not due to mere lapse of time or the occurrence or nonoccurrence of a contingency, of the property as of the date six (6) months after the decedent's death, substituting, in the case of property distributed by the executor or trustee, or sold, exchanged or otherwise disposed of, during such sixmonth period, the date thereof.

3.  The election provided for in this section shall be exercised by the executor on his return if filed within the time prescribed by law or before the expiration of any extension of time granted pursuant to law for the filing of the return.

Laws 1965, c. 250, § 2; Laws 1973, c. 206, § 6, operative July 1, 1974.

§68816.1.  United States bonds or other obligations  Valuation.

Any bonds of the United States, savings notes or other obligations which, upon the date of death of a decedent, constitute a part of his estate, and which may be and are received, by the United States at par and accrued interest, in payment of any estate or inheritance taxes or any other tax liability imposed by the United States shall for Oklahoma estate tax purposes be valued in such estate at the amount for which same are used in payment of any such Federal tax liability.

Laws 1969, c. 149, § 1, emerg. eff. April 14, 1969.

§68817.  Appraisal made when  Method of determining value.

Whenever a transfer of property is made upon which there is, or in any contingency may be, a tax imposed or levied, such property shall be appraised at its full value immediately upon transfer or as soon thereafter as practicable.  The value of every future or limited estate, income, interest or annuity dependent upon life or lives in being shall be determined by the rule, method and standard of mortality and value employed in ascertaining the value of policies of life insurance and annuities for the determination of liabilities of life insurance companies, using the American Experience Table of Mortality, except that the rate of interest for making such computation shall be five percent (5%) per annum.

Laws 1965, c. 250, § 2.

§68818.  Nonresidents, estate of.

In the absence of administration in this state upon the estate of a nonresident, the Tax Commission may, on its own motion or at the request of an executor or administrator duly appointed and qualified in the state of the domicile of the decedent or of a grantee under a conveyance made during the grantor's lifetime and upon satisfactory evidence or return furnished by such executor, administrator, or grantee, determine whether or not any property or transfer of property made by said decedent within this state is subject to a tax under the provisions of this article, and, if so, may determine from such return and other evidence the amount of such tax and adjust the same with such executor, administrator, grantee or transferee and for that purpose may appoint an appraiser to appraise said property. The expense of such appraisal shall be charged upon said property in addition to the tax and upon consideration of the return, the report of the appraiser or any other evidence before it, the Tax Commission shall determine the value of said estate or transfer which is taxable and by order assess the tax thereon, giving notice thereof to such executor, administrator, grantee or transferee, and thereupon the same proceedings may be had or taken as is provided by Section 815 of this article.  The tax and penalty assessed shall until paid be and remain a lien upon the property superior to all other liens, except mortgages or other liens of record at the time of the death of the person whose estate is subject to the tax, and such lien may be foreclosed in any court of competent jurisdiction.

Laws 1965, c. 250, § 2.

§68819.  Proceedings where no administration is had.

Where the Tax Commission has reason to believe that there are transfers or estates taxable under this article or any other inheritance or transfer tax law of this state in connection with which no proceedings have been had to determine same or where there is any omitted property or transfer or the disallowance of any charge claimed as a deduction, the Tax Commission shall have jurisdiction to require the filing of returns, to make audits, to examine the records of any bank, corporation, association or individual holding assets of the decedent, to ascertain by appraisement or otherwise the amount of the tax or additional tax due and the parties liable therefor, and shall, after giving notice to the parties interested, assess said inheritance, transfer or estate tax, require payment of same and grant acquittances, releases of liens and waivers of transfers to the same extent as might have been done by the officers or courts charged with the assessment and collection of such tax at the time it accrued.  The remedies afforded by this section shall be cumulative and shall not restrict or abrogate any remedy or procedure under other laws.

Laws 1965, c. 250, § 2.

§68820.  County and state officers to cooperate with Tax Commission  Reports.

The judge of the county court, the court clerk and all other district and state officers shall fully cooperate with the Tax Commission in the enforcement of this article and shall furnish without cost to the State of Oklahoma any information or report or the copy of any instrument on file in their office that may be required by the Tax Commission in the determination of the tax provided for by this article.  The willful failure or refusal to furnish such report or information or the failure to perform any duty enjoined upon them by this article, by which the state is deprived of any tax or right defined by this article, shall constitute malfeasance in office.

Laws 1965, c. 250, § 2.

§68821.  Estates not taxable  Order exempting estate  Final account or order of distribution invalid unless tax is paid.

(a)  In all cases involving estates which are not taxable under the terms of this article and where no order releasing estate tax liability has been issued by the district court, the Tax Commission if requested shall issue its order exempting such estate and the executor, administrator and beneficiaries from the payment of any estate tax.  Before issuing such order, the Tax Commission may require a tax return to be filed.  Such order shall contain the valuation of the estate, the deductions which have been allowed and may give the reason for the finding of the Tax Commission.  The order shall be under the seal of the Tax Commission, and a copy thereof may be filed with the judge of the district court and considered in the allowance and settlement of any final account. Such order shall be furnished by the Tax Commission without cost to the estate or beneficiaries.  The Tax Commission may issue a duplicate order, showing there is no tax due upon any particular parcel or tract of real estate returned as an asset of the estate, to any person entitled to such certificate under the provisions of this article, charging therefor a fee of fifty cents ($0.50).

(b)  Except insofar as it affects property passing from a decedent to a surviving spouse, the allowance of any final account or order of distribution and discharge of the administrator, executor, trustee and their bondsmen shall be invalid as against the state unless the district court shall have made an order releasing estate tax liability, and shall be set aside upon application of the Tax Commission unless the tax due under this article has been paid in full; and such administrator, executor, trustee or transferee liable for such tax shall exhibit the receipt of the Tax Commission to the district court before said court shall make a final or partial distribution of the estate unless the court shall make an order releasing estate tax liability.

Amended by Laws 1984, c. 231, § 6, eff. Nov. 1, 1984.

§68822.  "Death taxes" include what  Fiduciary to file proof of payment  Certificate  Final account allowed when  Nonresident decedents  Liberal construction.

(a) The terms "death tax" and "death taxes," as used in this section, shall include inheritance, succession, transfer and estate taxes, and any taxes levied against the estate of a decedent upon the occasion of his death.

(b) At any time before the expiration of fifteen (15) months after the qualification in any district court in this state of any executor of the will or administrator of the estate of any nonresident decedent, such executor or administrator shall file with such court proof that all death taxes, together with interest or penalties thereon, which are due to the state of domicile of such decedent, or to any political subdivision thereof, have been paid or secured, or that no such taxes, interest or penalties are due, as the case may be, unless it appears that letters testamentary or of administration have been issued on the estate of such decedent in the state of his domicile, in the four following paragraphs called the domiciliary state.

(c) The proof required by paragraph (b) may be in the form of a certificate issued by the official or body charged with the administration of the death tax laws of the domiciliary state.  If such proof has not been filed within the time limited in paragraph (b) and if within such time it does not appear that letters testamentary or of administration have been issued in the domiciliary state, the register of probate shall forthwith upon the expiration of such time notify by mail the official or body of the domiciliary state charged with the administration of the death tax laws thereof with respect to such estate, and shall state in such notice so far as is known to him (1) the name, date of death and last domicile of such decedent, (2) the name and address of each executor or administrator, (3) a summary of the values of the real estate, tangible personalty, and intangible personalty, wherever situated, belonging to such decedent at the time of his death, and (4) the fact that such executor or Administrator has not filed theretofore the proof required in paragraph (b).  Such register shall attach to such notice a plain copy of the will and codicils of such decedent, if he dies testate, or, if he died intestate, a list of his heirs and next of kin, so far as is known to such register. Within sixty (60) days after the mailing of such notice the official or body charged with the administration of the death tax laws of the domiciliary state may file with such district court in this state a petition for an accounting in such estate, and such official or body of the domiciliary state shall, for the purposes of this Section, be a party interested for the purpose of petitioning such district court for such accounting.  If such petition be filed within said period of sixty (60) days, such district court shall decree such accounting, and upon such accounting being filed and approved shall decree either the payment of any such tax found to be due to the domiciliary state or subdivision thereof or the remission to a fiduciary appointed or to be appointed by the district court, or other court charged with the administration of estates of decedents, of the domiciliary state, of the balance of the intangible personalty after the payment of creditors and expenses of administration in this state.

(d) No final account of an executor or administrator of a nonresident decedent shall be allowed unless either (1) proof has been filed as required by paragraph (b), or (2) notice under paragraph (c) has been given to the official body charged with the administration of the death tax laws of the domiciliary state, and such official or body has not petitioned for an accounting under said paragraph within sixty (60) days after the mailing of such notice, or (3) an accounting has been had under said paragraph (c), a decree has been made upon such accounting and it appears that the executor or administrator has paid such sums and remitted such securities, if any, as he was required to pay or remit by such decree, or (4) it appears that letters testamentary or of administration have been issued by the domiciliary state and that no notice has been given under said paragraph (c).

(e) Paragraphs (a) to (d), inclusive, shall apply to the estate of a nonresident decedent, only in case the laws of the domiciliary state contain a provision, of any nature or however expressed, whereby this state is given reasonable assurance, as finally determined by the Tax Commission, of the collection of its death taxes, interest and penalties from the estates of decedents dying domiciled in this state, when such estates are administered in whole or in part by a district court, or other court charged with the administration of estates of decedents, in such other state.

(f) The provisions of paragraphs (a) to (e), inclusive, shall be liberally construed in order to ensure that the domiciliary state of any nonresident decedent whose estate is administered in this state shall receive any death taxes, together with interest and penalties thereon, due to it from the estate of such decedent.

Laws 1965, c. 250, § 2.

§68823.  Letters of administration  Application for by State.

Application for letters of administration may be made by the State of Oklahoma, on relation of the Attorney General, to the district court of any county in this state, in which actions may be maintained against any corporation, association, joint stock company or trust association, when it is shown by such application that any stockholder, in any such corporation, association, joint stock company or trust association or any other person has died, out of the state, owning any such stock or other property in such county, subject to the estate, inheritance or transfer tax laws of this state.

Laws 1965, c. 250, § 2.

§68824.  Hearings  Appointment of administrators  Determination of tax.

When application is made, as set out in the preceding section, the district court, upon notice as now provided by law for appointment of an administrator, shall hear said application, and in all cases where it is made to appear that a tax is due the State of Oklahoma, from said estate, shall appoint some suitable person as administrator of said estate for the purpose of making an inventory of the assets of said estate; whereupon, the amount of inheritance or transfer tax due thereon shall be determined and fixed by order of said court, as provided by law.

Laws 1965, c. 250, § 2.

§68825.  Table for computing estate tax.

A.  The following table shall be used in computing taxes upon the net taxable estate and transfers, subject to the tax rates provided in paragraph 1 of Section 803 of this Article, as amended:

Rate of

Tax

on Excess

Taxable Estate Over Amount

Equal to or Taxable Estate Tax on Amount   in

More than Less than in Column 1 Column 1

$ 0   $10,000.00  $  0 0.5%

10,000.00 20,000.00 50.00   1%

20,000.00 40,000.00 150.00 1.5%

40,000.00 60,000.00 450.00   2%

60,000.00   100,000.00 850.00 2.5%

100,000.00   250,000.00 1,850.00   3%

250,000.00   500,000.00 6,350.00 6.5%

500,000.00   750,000.00 22,600.00   7%

750,000.00   1,000,000.00 40,100.00 7.5%

1,000,000.00   3,000,000.00 58,850.00   8%

3,000,000.00   5,000,000.00 218,850.00 8.5%

5,000,000.00 10,000,000.00 388,850.00   9%

10,000,000.00 838,850.00   10%

The total tax shall be the tax imposed at the rates under this article plus any additional tax imposed by Section 804 of this code.  To determine from the above schedule the amount of tax due on any given net taxable estate passing to a lineal heir, take the specified amount in column 1 nearest the value of the decedent's estate, but less than such value in column 2, and set out the amount of tax therein as indicated in column 3.  Upon the remainder, the tax is computed at the rate shown in column 4.  These two amounts of tax added together equal the tax due for lineal heirs.

Thus, for example, on a net estate passing to lineal heirs of $267,525.00, the total tax would be computed as follows:

Tax

$250,000.00 (Amount in column 1 but less than

amount in column 2) $6,350.00

17,525.00 (Balance of net taxable estate,

at 6.5%)       1,139.13

$267,525.00 (Total net taxable estate)

Total Tax   $7,489.13

B.  The following table shall be used in computing taxes upon the net taxable estate and transfers subject to the tax rates provided in paragraph 2 of Section 803 of this article, as amended:

Rate of

Tax

on Excess

Taxable Estate Over Amount

Equal to or Taxable Estate Tax on Amount   in

More than   Less than in Column 1 Column 1

$ 0 $  10,000.00 $   0 1%

10,000.00   20,000.00   100.00 2%

20,000.00   40,000.00   300.00 3%

40,000.00   60,000.00   900.00 4%

60,000.00   100,000.00   1,700.00 5%

100,000.00   250,000.00   3,700.00 6%

250,000.00   500,000.00   12,700.00   13%

500,000.00 1,000,000.00   45,200.00   14%

1,000,000.00 115,200.00   15%

The total tax shall be the tax imposed at the rates under this article plus any additional tax imposed by Section 804 of this code.  To determine from the above schedule the amount of tax due on any given net taxable estate passing to a collateral heir, take the specified amount in column 1 nearest the value of the estate passing to the collateral heir, but less than such value in column 2, and set out the amount of tax thereon as indicated in column 4.  Upon the remainder, the tax is computed at the rate shown in column 4. These two amounts of tax added together equal the tax due for collateral heirs.

Thus, for example, on a net estate passing to collateral heirs of $242,000.00, the tax due would be computed as follows:

Tax

$100,000.00 (Amount in column 1 but less

than amount in column 2) $ 3,700.00

142,000.00 (Balance of taxable estate at 6%)  8,520.00

$242,000.00 (Total net taxable estate)

Total tax 12,220.00

If the estate passes to lineal heirs and also collateral heirs, determine the tax separately as to each under A and B above as if there were two estates.  These two amounts of tax would be equal the total tax due on the decedent's estate.

Unless the will otherwise provides, the tax shall be apportioned among lineal and collateral persons.

The tax on interests passing to collateral persons shall be apportioned in the proportion that the value of interest received by each collateral person bears to the total of the interests passing to all collateral persons.

The tax on interests passing to lineal persons shall be apportioned in the proportion that the value of interest received by each lineal person bears to the total of all interests passing to lineal persons.

The values used in determining the tax shall be used for that purpose.

§68-826.  Repealed by Laws 2004, c. 535, § 16, eff. Nov. 1, 2004.

§68-827.  Repealed by Laws 2004, c. 535, § 17, eff. Nov. 1, 2004.

§68-1001.  Gross production tax on asphalt, ores, oil and gas, and royalty interests - Exemptions.

A.  There is hereby levied upon the production of asphalt, ores bearing lead, zinc, jack, gold, silver and copper a tax equal to three-fourths of one percent (3/4 of 1%) on the gross value thereof.

B.  1.  Effective January 1, 1999, through June 30, 2007, except as otherwise exempted pursuant to subsections D, E, F, G, H, I and J of this section, there is hereby levied upon the production of oil a tax as set forth in this subsection on the gross value of the production of oil based on a per barrel measurement of forty-two (42) U.S. gallons of two hundred thirty-one (231) cubic inches per gallon, computed at a temperature of sixty (60) degrees Fahrenheit.  If the average price of Oklahoma oil as determined by the Oklahoma Tax Commission pursuant to the provisions of paragraph 3 of this subsection equals or exceeds Seventeen Dollars ($17.00) per barrel, then the tax shall be seven percent (7%).  If the average price of Oklahoma oil as determined by the Tax Commission pursuant to paragraph 3 of this subsection is less than Seventeen Dollars ($17.00) but is equal to or exceeds Fourteen Dollars ($14.00) per barrel, then the tax shall be four percent (4%).  If the average price of Oklahoma oil as determined by the Tax Commission pursuant to paragraph 3 of this subsection is less than Fourteen Dollars ($14.00) per barrel, then the tax shall be one percent (1%).

2.  Effective July 1, 2007, except as otherwise exempted pursuant to subsections D, E, F, G, H, I and J of this section, there shall be levied upon the production of oil a tax equal to seven percent (7%) of the gross value of the production of oil based on a per barrel measurement of forty-two (42) U.S. gallons of two hundred thirty-one (231) cubic inches per gallon, computed at a temperature of sixty (60) degrees Fahrenheit.

3.  Effective January 1, 1999, through June 30, 2007, the average price of Oklahoma oil for purposes of this section shall be computed by the Tax Commission based on the total value of oil reported each month that is subject to the tax levied under this section.  At the first of each month, the Tax Commission shall compute the average price paid per barrel of oil reported on the monthly tax report for the most current production month on file.  The average price as computed by the Tax Commission shall be used to determine the applicable tax rate for the third month following production.  Effective July 1, 2002, through June 30, 2007, the average price of gas for purposes of this section shall be computed by the Tax Commission based on the total value of gas reported each month that is subject to the tax levied by this section.  At the first of each month, the Tax Commission shall compute the average price paid per thousand cubic feet (mcf) of gas as reported on the monthly tax report for the most current production month on file.  The average price as computed by the Tax Commission shall be used to determine the applicable tax rate for the third month following production.

4.  Effective July 1, 2002, through June 30, 2007, except as otherwise exempted pursuant to subsections D, E, F, G, H, I and J of this section, there is hereby levied upon the production of gas a tax as set forth in this subsection on the gross value of the production of gas.  If the average price of gas as determined by the Tax Commission pursuant to the provisions of paragraph 3 of this subsection equals or exceeds Two Dollars and ten cents ($2.10) per thousand cubic feet (mcf), then the tax shall be seven percent (7%).  If the average price of gas as determined by the Tax Commission pursuant to the provisions of paragraph 3 of this subsection is less than Two Dollars and ten cents ($2.10) per thousand cubic feet (mcf) but is equal to or exceeds One Dollar and seventy-five cents ($1.75) per thousand cubic feet (mcf), then the tax shall be four percent (4%).  If the average price of gas as determined by the Tax Commission pursuant to the provisions of paragraph 3 of this subsection is less than One Dollar and seventy-five cents ($1.75) per thousand cubic feet (mcf), then the tax shall be one percent (1%).

5.  Effective July 1, 2007, except as otherwise exempted pursuant to subsections D, E, F, G, H, I and J of this section, there shall be levied a tax equal to seven percent (7%) of the gross value of the production of gas.

C.  The taxes hereby levied shall also attach to, and are levied on, what is known as the royalty interest, and the amount of such tax shall be a lien on such interest.

D.  1.  Except as otherwise provided in this section, any incremental production attributable to the working interest owners which results from an enhanced recovery project shall be exempt from the gross production tax levied pursuant to this section from the project beginning date until project payback is achieved for new enhanced recovery projects or until project payback is achieved but not to exceed a period of thirty-six (36) months for tertiary enhanced recovery projects existing on July 1, 1988.  This exemption shall take effect July 1, 1988, and shall apply to enhanced recovery projects approved or having a project beginning date prior to July 1, 1993.  Project payback pursuant to this paragraph for enhanced recovery projects qualifying for this exemption on or after July 1, 1990, and on or before June 30, 1993, shall be determined by appropriate payback indicators which will not include any expenses beyond the completion date of the well.  Project payback pursuant to this paragraph for enhanced recovery projects qualifying for this exemption on or after October 17, 1987, and on or before June 30, 1990, shall be determined by appropriate payback indicators as previously established and allowed by the Tax Commission for projects qualifying during such period.

2.  Except as otherwise provided in this section, for secondary recovery projects approved and having a project beginning date on or after July 1, 1993, and before July 1, 2000, any incremental production attributable to the working interest owners which results from such secondary recovery projects shall be exempt from the gross production tax levied pursuant to this section from the project beginning date until project payback is achieved but not to exceed a period of ten (10) years.  Project payback pursuant to this paragraph shall be determined by appropriate payback indicators which will provide for the recovery of capital expenses and fifty percent (50%) of operating expenses, in determining project payback.

3.  Except as otherwise provided in this section, for secondary recovery properties approved or having an initial project beginning date on or after July 1, 2000, and before July 1, 2006, any incremental production attributable to the working interest owners which results from such secondary recovery property shall be exempt from the gross production tax levied pursuant to this section for a period not to exceed five (5) years from the initial project beginning date or for a period ending upon the termination of the secondary recovery process, whichever occurs first.

4.  Except as otherwise provided in this section, for tertiary recovery projects approved and having a project beginning date on or after July 1, 1993, and before July 1, 2006, any incremental production attributable to the working interest owners which results from such tertiary recovery projects shall be exempt from the gross production tax levied pursuant to this section from the project beginning date until project payback is achieved, but not to exceed a period of ten (10) years.  Project payback pursuant to this paragraph shall be determined by appropriate payback indicators which will provide for the recovery of capital expenses and operating expenses, excluding administrative expenses, in determining project payback.  The capital expenses of pipelines constructed to transport carbon dioxide to a tertiary recovery project shall not be included in determining project payback pursuant to this paragraph.

5.  The provisions of this subsection shall also not apply to any enhanced recovery project using fresh water as the primary injectant, except when using steam.

6.  For purposes of this subsection:

a. "incremental production" means the amount of crude oil or other liquid hydrocarbons which is produced during an enhanced recovery project and which is in excess of the base production amount of crude oil or other liquid hydrocarbons.  The base production amount shall be the average monthly amount of production for the twelve-month period immediately prior to the project beginning date minus the monthly rate of production decline for the project for each month beginning one hundred eighty (180) days prior to the project beginning date.  The monthly rate of production decline shall be equal to the average extrapolated monthly decline rate for the twelve-month period immediately prior to the project beginning date as determined by the Corporation Commission based on the production history of the field, its current status, and sound reservoir engineering principles, and

b. "project beginning date" means the date on which the injection of liquids, gases, or other matter begins on an enhanced recovery project.

7.  The Corporation Commission shall promulgate rules for the qualification for this exemption which shall include, but not be limited to, procedures for determining incremental production as defined in subparagraph a of paragraph 6 of this subsection, and the establishment of appropriate payback indicators as approved by the Tax Commission for the determination of project payback for each of the exemptions authorized by this subsection.

8.  For new secondary recovery projects and tertiary recovery projects approved by the Corporation Commission on or after July 1, 1993, and before July 1, 2006, such approval shall constitute qualification for an exemption.

9.  Any person seeking an exemption shall file an application for such exemption with the Tax Commission which, upon determination of qualification by the Corporation Commission, shall approve the application for such exemption.

10.  The Tax Commission may require any person requesting such exemption to furnish information or records concerning the exemption as is deemed necessary by the Tax Commission.

11.  Upon the expiration of the exemption granted pursuant to this subsection, the Tax Commission shall collect the gross production tax levied pursuant to this section.

E.  1.  Except as otherwise provided in this section, the production of oil, gas or oil and gas from a horizontally drilled well producing prior to July 1, 2002, which production commenced after July 1, 1995, shall be exempt from the gross production tax levied pursuant to subsection B of this section from the project beginning date until project payback is achieved but not to exceed a period of twenty-four (24) months commencing with the month of initial production from the horizontally drilled well.  Except as otherwise provided in this section, the production of oil, gas or oil and gas from a horizontally drilled well producing prior to July 1, 2006, which production commenced after July 1, 2002, shall be exempt from the gross production tax levied pursuant to subsection B of this section from the project beginning date until project payback is achieved but not to exceed a period of forty-eight (48) months commencing with the month of initial production from the horizontally drilled well.  Provided, any incremental production which results from a horizontally drilled well producing prior to July 1, 1994, shall be exempt from the gross production tax levied pursuant to subsection B of this section from the project beginning date until project payback is achieved but not to exceed a period of twenty-four (24) months commencing with the month of initial production from the horizontally drilled well.  For purposes of subsection D of this section and this subsection, project payback shall be determined as of the date of the completion of the well and shall not include any expenses beyond the completion date of the well, and subject to the approval of the Tax Commission.

2.  As used in this subsection, "horizontally drilled well" shall mean an oil, gas or oil and gas well drilled or recompleted in a manner which encounters and subsequently produces from a geological formation at an angle in excess of seventy (70) degrees from vertical and which laterally penetrates a minimum of one hundred fifty (150) feet into the pay zone of the formation.

F.  1.  Except as otherwise provided by this section, the severance or production of oil, gas or oil and gas from an inactive well shall be exempt from the gross production tax levied pursuant to subsection B of this section for a period of twenty-eight (28) months from the date upon which production is reestablished.  This exemption shall take effect July 1, 1994, and shall apply to wells for which work to reestablish or enhance production began on or after July 1, 1994, and for which production is reestablished prior to July 1, 2006.  For all such production, a refund against gross production taxes shall be issued as provided in subsection L of this section.

2.  As used in this subsection, for wells for which production is reestablished prior to July 1, 1997, "inactive well" means any well that has not produced oil, gas or oil and gas for a period of not less than two (2) years as evidenced by the appropriate forms on file with the Corporation Commission reflecting the well's status.  As used in this subsection, for wells for which production is reestablished on or after July 1, 1997, and prior to July 1, 2006, "inactive well" means any well that has not produced oil, gas or oil and gas for a period of not less than one (1) year as evidenced by the appropriate forms on file with the Corporation Commission reflecting the well's status.  Wells which experience mechanical failure or loss of mechanical integrity, as defined by the Corporation Commission, including but not limited to, casing leaks, collapse of casing or loss of equipment in a wellbore, or any similar event which causes cessation of production, shall also be considered inactive wells.

G.  1.  Except as otherwise provided by this section, any incremental production which results from a production enhancement project shall be exempt from the gross production tax levied pursuant to subsection B of this section for a period of twenty-eight (28) months from the date of first sale after project completion of the production enhancement project.  This exemption shall take effect July 1, 1994, and shall apply to production enhancement projects having a project beginning date on or after July 1, 1994, and prior to July 1, 2006.  For all such production, a refund against gross production taxes shall be issued as provided in subsection L of this section.

2.  As used in this subsection:

a. (1) for production enhancement projects having a project beginning date prior to July 1, 1997, "production enhancement project" means any workover as defined in this paragraph, recompletion as defined in this paragraph, or fracturing of a producing well, and

(2) for production enhancement projects having a project beginning date on or after July 1, 1997, and prior to July 1, 2006, "production enhancement project" means any workover as defined in this paragraph, recompletion as defined in this paragraph, reentry of plugged and abandoned wellbores, or addition of a well or field compression,

b. "incremental production" means the amount of crude oil, natural gas or other hydrocarbons which are produced as a result of the production enhancement project in excess of the base production,

c. "base production" means the average monthly amount of production for the twelve-month period immediately prior to the commencement of the project or the average monthly amount of production for the twelve-month period immediately prior to the commencement of the project less the monthly rate of production decline for the project for each month beginning one hundred eighty (180) days prior to the commencement of the project.  The monthly rate of production decline shall be equal to the average extrapolated monthly decline rate for the twelve-month period immediately prior to the commencement of the project based on the production history of the well.  If the well or wells covered in the application had production for less than the full twelve-month period prior to the filing of the application for the production enhancement project, the base production shall be the average monthly production for the months during that period that the well or wells produced,

d. (1) for production enhancement projects having a project beginning date prior to July 1, 1997, "recompletion" means any downhole operation in an existing oil or gas well that is conducted to establish production of oil or gas from any geological interval not currently completed or producing in such existing oil or gas well, and

(2) for production enhancement projects having a project beginning date on or after July 1, 1997, and prior to July 1, 2006, "recompletion" means any downhole operation in an existing oil or gas well that is conducted to establish production of oil or gas from any geologic interval not currently completed or producing in such existing oil or gas well within the same or a different geologic formation, and

e. "workover" means any downhole operation in an existing oil or gas well that is designed to sustain, restore or increase the production rate or ultimate recovery in a geologic interval currently completed or producing in the existing oil or gas well.  For production enhancement projects having a project beginning date prior to July 1, 1997, "workover" includes, but is not limited to, acidizing, reperforating, fracture treating, sand/paraffin removal, casing repair, squeeze cementing, or setting bridge plugs to isolate water productive zones from oil or gas productive zones, or any combination thereof.  For production enhancement projects having a project beginning date on or after July 1, 1997, and prior to July 1, 2006, "workover" includes, but is not limited to:

(1) acidizing,

(2) reperforating,

(3) fracture treating,

(4) sand/paraffin/scale removal or other wellbore cleanouts,

(5) casing repair,

(6) squeeze cementing,

(7) installation of compression on a well or group of wells or initial installation of artificial lifts on gas wells, including plunger lifts, rod pumps, submersible pumps and coiled tubing velocity strings,

(8) downsizing existing tubing to reduce well loading,

(9) downhole commingling,

(10) bacteria treatments,

(11) upgrading the size of pumping unit equipment,

(12) setting bridge plugs to isolate water production zones, or

(13) any combination thereof.

"Workover" shall not mean the routine maintenance, routine repair, or like for like replacement of downhole equipment such as rods, pumps, tubing, packers, or other mechanical devices.

H.  1.  For purposes of this subsection, "depth" means the length of the maximum continuous string of drill pipe utilized between the drill bit face and the drilling rig's kelly bushing.

2.  Except as otherwise provided in subsection K of this section:

a. the production of oil, gas or oil and gas from wells spudded between July 1, 1997, and July 1, 2005, and drilled to a depth of twelve thousand five hundred (12,500) feet or greater and wells spudded between July 1, 2005, and July 1, 2006, and drilled to a depth between twelve thousand five hundred (12,500) feet and fourteen thousand nine hundred ninety-nine (14,999) feet shall be exempt from the gross production tax levied pursuant to subsection B of this section from the date of first sales for a period of twenty-eight (28) months;

b. the production of oil, gas or oil and gas from wells spudded between July 1, 2002, and July 1, 2005, and drilled to a depth of fifteen thousand (15,000) feet or greater and wells spudded between July 1, 2005, and July 1, 2008, and drilled to a depth between fifteen thousand (15,000) feet and seventeen thousand four hundred ninety-nine (17,499) feet shall be exempt from the gross production tax levied pursuant to subsection B of this section from the date of first sales for a period of forty-eight (48) months; and

c. the production of oil, gas or oil and gas from wells spudded between July 1, 2002, and July 1, 2008, and drilled to a depth of seventeen thousand five hundred (17,500) feet or greater shall be exempt from the gross production tax levied pursuant to subsection B of this section from the date of first sales for a period of sixty (60) months.

3.  Except as otherwise provided for in this subsection, for all such wells spudded, a refund against gross production taxes shall be issued as provided in subsection L of this section.

4.  For all wells spudded after July 1, 2005, and which are exempt from gross production tax pursuant to subparagraphs b and c of paragraph 2 of this subsection, the amount of refunds paid by the Tax Commission shall be limited as follows:

a. for the fiscal year ending June 30, 2006, no claims for refunds shall be paid,

b. for the fiscal year ending June 30, 2007, the total amount of refunds paid shall be equal to or less than Seventeen Million Dollars ($17,000,000.00),

c. for the fiscal year ending June 30, 2008, the total amount of refunds paid shall be equal to or less than Twenty Million Dollars ($20,000,000.00), and

d. for the fiscal year ending June 30, 2009, and any fiscal year thereafter, the total amount of refunds paid each fiscal year shall be equal to or less than Twenty-five Million Dollars ($25,000,000.00).

5.  Except as otherwise provided for in paragraph 7 of this subsection and paragraph 2 of subsection L of this section, for the fiscal year ending June 30, 2006, and each fiscal year thereafter, in order to qualify for a refund of gross production tax on wells which are exempt pursuant to subparagraphs b and c of paragraph 2 of this subsection, claims for refunds shall be filed within six (6) months after the first day of the fiscal year in which the refund is first available pursuant to subsection L of this section.  When processing applications for qualification for an exemption as provided for in paragraph 2 of subsection M of this section, the Corporation Commission shall give priority to those applications filed for an exemption pursuant to subparagraphs b and c of paragraph 2 of this subsection in order for applicants to comply with the six-month filing period as provided for in this paragraph.

6.  If the total amount of claims for refunds made during any fiscal year are greater than the total amount of refunds allowed for that fiscal year as provided for in paragraph 4 of this subsection, the Tax Commission shall proportionately reduce the amount of each claim so that the total amount of claims equal the total amount allowed for refunds.

7.  If the total amount of claims for a refund filed within the six-month filing period for a fiscal year is less than the total amount of refunds allowed for that fiscal year as provided for in paragraph 4 of this subsection, the Tax Commission shall pay the claims that have been filed.  Then for any remaining funds, the Tax Commission shall extend the claims-filing period for three (3) months and shall pay any claims filed during the extended filing period up to the total amount of remaining funds.  If the amount of claims for refunds filed during the extended filing period is greater than the total amount of remaining funds, the Tax Commission shall proportionately reduce the amount of each claim as provided for in paragraph 6 of this subsection.

I.  1.  Except as otherwise provided by this section, the production of oil, gas or oil and gas from wells spudded or reentered between July 1, 1995, and July 1, 2006, which qualify as a new discovery pursuant to this subsection shall be exempt from the gross production tax levied pursuant to subsection B of this section from the date of first sales for a period of twenty-eight (28) months.  For all such wells spudded or reentered, a refund against gross production taxes shall be issued as provided in subsection L of this section.  As used in this subsection, "new discovery" means production of oil, gas or oil and gas from:

a. (1) for wells spudded or reentered on or after July 1, 1997, a well that discovers crude oil in paying quantities that is more than one (1) mile from the nearest oil well producing from the same producing formation, and

(2) for wells spudded or reentered on or after July 1, 1997, and prior to July 1, 2006, a well that discovers crude oil in paying quantities that is more than one (1) mile from the nearest oil well producing from the same producing interval of the same formation,

b. (1) for wells spudded or reentered prior to July 1, 1997, a well that discovers crude oil in paying quantities beneath current production in a deeper producing formation that is more than one (1) mile from the nearest oil well producing from the same deeper producing formation, and

(2) for wells spudded or reentered on or after July 1, 1997, and prior to July 1, 2006, a well that discovers crude oil in paying quantities beneath current production in a deeper producing interval that is more than one (1) mile from the nearest oil well producing from the same deeper producing interval,

c. (1) for wells spudded or reentered prior to July 1, 1997, a well that discovers natural gas in paying quantities that is more than two (2) miles from the nearest gas well producing from the same producing formation, and

(2) for wells spudded or reentered on or after July 1, 1997, and prior to July 1, 2006, a well that discovers natural gas in paying quantities that is more than two (2) miles from the nearest gas well producing from the same producing interval, or

d. (1) for wells spudded or reentered prior to July 1, 1997, a well that discovers natural gas in paying quantities beneath current production in a deeper producing formation that is more than two (2) miles from the nearest gas well producing from the same deeper producing formation, and

(2) for wells spudded or reentered on and after July 1, 1997, and prior to July 1, 2006, a well that discovers natural gas in paying quantities beneath current production in a deeper producing interval that is more than two (2) miles from the nearest gas well producing from the same deeper producing interval.

2.  The Corporation Commission shall deliver to the Legislature a report on the number of wells as defined by paragraph 1 of this subsection that are drilled and the amount of production from those wells.  The first such report shall be delivered to the Legislature no later than February 1, 1997, and each February 1, thereafter, until the conclusion of the program.

J.  Except as otherwise provided by this section, the production of oil, gas or oil and gas from any well, drilling of which is commenced after July 1, 2000, and prior to July 1, 2006, located within the boundaries of a three-dimensional seismic shoot and drilled based on three-dimensional seismic technology, shall be exempt from the gross production tax levied pursuant to subsection B of this section from the date of first sales as follows:

1.  If the three-dimensional seismic shoot is shot prior to July 1, 2000, for a period of eighteen (18) months; and

2.  If the three-dimensional seismic shoot is shot on or after July 1, 2000, for a period of twenty-eight (28) months.

For all such production, a refund against gross production taxes shall be issued as provided in subsection L of this section.

K.  1.  The exemptions provided for in subsections F, G, I and J of this section, the exemption provided for in subparagraph a of paragraph 2 of subsection H of this section, and the exemptions provided for in subparagraphs b and c of paragraph 2 of subsection H of this section for production from wells spudded before July 1, 2005, shall not apply:

a. to the severance or production of oil, upon determination by the Tax Commission that the weighted average price of Oklahoma oil exceeds Thirty Dollars ($30.00) per barrel calculated on an annual calendar year basis,

b. to the severance or production of oil or gas upon which gross production taxes are paid at a rate of one percent (1%) pursuant to the provisions of subsection B of this section, and

c. to the severance or production of gas, upon determination by the Tax Commission that the weighted average wellhead price of Oklahoma gas exceeds Five Dollars ($5.00) per thousand cubic feet (mcf) calculated on an annual calendar year basis.

2.  Notwithstanding the exemptions granted pursuant to subsections E, F, G, H, I and J of this section, there shall continue to be levied upon the production of petroleum or other crude or mineral oil or natural gas or casinghead gas, as provided in subsection B of this section, from any wells provided for in subsection E, F, G, H, I or J of this section, a tax equal to one percent (1%) of the gross value of the production of petroleum or other crude or mineral oil or natural gas or casinghead gas.  The tax hereby levied shall be apportioned as follows:

a. fifty percent (50%) of the sum collected shall be apportioned to the County Highway Fund as provided in subparagraph b of paragraph 1 of Section 1004 of this title, and

b. fifty percent (50%) of the sum collected shall be apportioned to the appropriate school district as provided in subparagraph c of paragraph 1 of Section 1004 of this title.

Upon the expiration of the exemption granted pursuant to subsection E, F, G, H, I or J of this section, the provisions of this paragraph shall have no force or effect.

L.  For all oil and gas production exempt from gross production taxes pursuant to subsections E, F, G, H, I and J of this section during a given fiscal year, a refund of gross production taxes shall be issued to the well operator or a designee in the amount of such gross production taxes paid during such period, subject to the following provisions:

1.  A refund shall not be claimed until after the end of such fiscal year.  As used in this subsection, a fiscal year shall be deemed to begin on July 1 of one calendar year and shall end on June 30 of the subsequent calendar year;

2.  No claims for refunds pursuant to the provisions of this subsection shall be filed more than eighteen (18) months after the first day of the fiscal year in which the refund is first available;

3.  No claims for refunds pursuant to the provisions of this subsection shall be filed by or on behalf of persons other than the operator or a working interest owner of record at the time of production;

4.  No refunds shall be claimed or paid pursuant to the provisions of this subsection for oil or gas production upon which a tax is paid at a rate of one percent (1%) as specified in subsection B of this section; and

5.  No refund shall be paid unless the person making the claim for refund demonstrates by affidavit or other means prescribed by the Tax Commission that an amount equal to or greater than the amount of the refund has been invested in the exploration for or production of crude oil or natural gas in this state by such person not more than three (3) years prior to the date of the claim.  No amount of investment used to qualify for a refund pursuant to the provisions of this paragraph may be used to qualify for another refund pursuant to the provisions of this paragraph.

If there are insufficient funds collected from the production of oil to satisfy the refunds claimed for oil production pursuant to subsection E, F, G, H, I or J of this section, the Tax Commission shall pay the balance of the refund claims out of the gross production taxes collected from the production of gas.

M.  1.  The Corporation Commission and the Tax Commission shall promulgate joint rules for the qualification for the exemptions provided for in subsections E, F, G, H, I and J of this section and the rules shall contain provisions for verification of any wells from which production may be qualified for the exemptions.

2.  Any person requesting any exemption shall file an application for qualification for the exemption with the Corporation Commission which, upon finding that the well meets the requirements of subsection E, F, G, H, I or J of this section, shall approve the application for qualification.

3.  Any person seeking an exemption shall:

a. file an application for the exemption with the Tax Commission which, upon determination of qualification by the Corporation Commission, shall approve the application for an exemption, and

b. provide a copy of the approved application to the remitter of the gross production tax.

4.  The Tax Commission may require any person requesting an exemption to furnish necessary financial and other information or records in order to determine and justify the refund.

5.  Upon the expiration of the exemption granted pursuant to subsection E, F, G, H, I or J of this section, the Tax Commission shall collect the gross production tax levied pursuant to this section.  If a person who qualifies for the exemption elects to remit his or her own gross production tax during the exemption period, the first purchaser shall not be liable to withhold or remit the tax until the first day of the month following the receipt of written notification from the person who is qualified for such exemption stating that such exemption has expired and directing the first purchaser to resume tax remittance on his or her behalf.

N.  All persons shall only be entitled to either the exemption granted pursuant to subsection D of this section or the exemption granted pursuant to subsection E, F, G, H, I or J of this section for each oil, gas or oil and gas well drilled or recompleted in this state.  However, any person who qualifies for the exemption granted pursuant to subsection E, F, G, H, I or J of this section shall not be prohibited from qualification for the exemption granted pursuant to subsection D of this section, if the exemption granted pursuant to subsection E, F, G, H, I or J of this section has expired.

O.  The Tax Commission shall have the power to require any such person engaged in mining or the production or the purchase of such asphalt, mineral ores aforesaid, oil, or gas, or the owner of any royalty interest therein to furnish any additional information by it deemed to be necessary for the purpose of correctly computing the amount of the tax; and to examine the books, records and files of such person; and shall have power to conduct hearings and compel the attendance of witnesses, and the production of books, records and papers of any person.

P.  Any person or any member of any firm or association, or any officer, official, agent or employee of any corporation who shall fail or refuse to testify; or who shall fail or refuse to produce any books, records or papers which the Tax Commission shall require; or who shall fail or refuse to furnish any other evidence or information which the Tax Commission may require; or who shall fail or refuse to answer any competent questions which may be put to him or her by the Tax Commission, touching the business, property, assets or effects of any such person relating to the gross production tax imposed by this article or exemption authorized pursuant to this section or other laws, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not more than Five Hundred Dollars ($500.00), or imprisonment in the jail of the county where such offense shall have been committed, for not more than one (1) year, or by both such fine and imprisonment; and each day of such refusal on the part of such person shall constitute a separate and distinct offense.

Q.  The Tax Commission shall have the power and authority to ascertain and determine whether or not any report herein required to be filed with it is a true and correct report of the gross products, and of the value thereof, of such person engaged in the mining or production or purchase of asphalt and ores bearing minerals aforesaid and of oil and gas.  If any person has made an untrue or incorrect report of the gross production or value or volume thereof, or shall have failed or refused to make such report, the Tax Commission shall, under the rules prescribed by it, ascertain the correct amount of either, and compute the tax.

R.  The payment of the taxes herein levied shall be in full, and in lieu of all taxes by the state, counties, cities, towns, school districts and other municipalities upon any property rights attached to or inherent in the right to the minerals, upon producing leases for the mining of asphalt and ores bearing lead, zinc, jack, gold, silver or copper, or for oil, or for gas, upon the mineral rights and privileges for the minerals aforesaid belonging or appertaining to land, upon the machinery, appliances and equipment used in and around any well producing oil, or gas, or any mine producing asphalt or any of the mineral ores aforesaid and actually used in the operation of such well or mine.  The payment of gross production tax shall also be in lieu of all taxes upon the oil, gas, asphalt or ores bearing minerals hereinbefore mentioned during the tax year in which the same is produced, and upon any investment in any of the leases, rights, privileges, minerals or other property described herein.  Any interest in the land, other than that herein enumerated, and oil in storage, asphalt and ores bearing minerals hereinbefore named, mined, produced and on hand at the date as of which property is assessed for general and ad valorem taxation for any subsequent tax year, shall be assessed and taxed as other property within the taxing district in which such property is situated at the time.

S.  No equipment, material or property shall be exempt from the payment of ad valorem tax by reason of the payment of the gross production tax except such equipment, machinery, tools, material or property as is actually necessary and being used and in use in the production of asphalt or of ores bearing lead, zinc, jack, gold, silver or copper or of oil or gas.  It is expressly declared that no ice plants, hospitals, office buildings, garages, residences, gasoline extraction or absorption plants, water systems, fuel systems, rooming houses and other buildings, nor any equipment or material used in connection therewith, shall be exempt from ad valorem tax.

T.  The exemption from ad valorem tax set forth in subsections R and S of this section shall continue to apply to all property from which production of oil, gas or oil and gas is exempt from gross production tax pursuant to subsection D, E, F, G, H, I or J of this section.

Added by Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1001 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1971, c. 53, § 1, emerg. eff. March 31, 1971; Laws 1976, c. 62, § 1, emerg. eff. April 22, 1976; Laws 1980, c. 129, § 1, emerg. eff. April 14, 1980; Laws 1987, c. 50, § 1; Laws 1990, c. 229, § 1, operative July 1, 1990; Laws 1992, c. 30, § 1, emerg. eff. March 31, 1992; Laws 1993, c. 273, § 4, eff. July 1, 1993; Laws 1994, c. 311, § 1, eff. July 1, 1994; Laws 1995, c. 321, § 1, eff. July 1, 1995; Laws 1996, c. 360, § 1, eff. July 1, 1996; Laws 1997, c. 390, § 2, eff. July 1, 1997; Laws 1999, 1st Ex. Sess., c. 1, § 1, emerg. eff. Feb. 5, 1999; Laws 2000, c. 315, § 5, eff. July 1, 2000; Laws 2001, c. 249, § 1, eff. July 1, 2001; Laws 2002, c. 416, § 1, eff. July 1, 2002; Laws 2003, c. 463, § 1, eff. July 1, 2003; Laws 2004, c. 189, § 1, eff. July 1, 2004; Laws 2004, c. 444, § 1, eff. Nov. 1, 2004; Laws 2005, c. 297, § 1, eff. July 1, 2005.

§68-1001.1.  Property exempt from taxation pursuant to Title 68, § 1001, subsections (p) and (q) - Rules and regulations for determination.

The Oklahoma Tax Commission shall adopt rules and regulations which establish guidelines for the determination of property exempt from ad valorem taxation pursuant to the provisions of subsections (p) and (q) of Section 1001 of this title.  Said guidelines shall include, but are not limited to, the following:

1.  "Producing leases" means wells or leases or production units which have had production during any of the previous three (3) calendar years which is subject to the gross production tax levied by Section 1001 of this title and which have not been abandoned or required to be plugged as required by law on or before January 1 of the year for which the assessment or valuation is made;

2.  "Payment of gross production tax" means payment of the tax levied by Section 1001 of this title on production during any of the three (3) calendar years immediately prior to January 1 of the year for which the assessment or valuation is made; and

3.  Property exempt from ad valorem tax pursuant to the provisions of subsections (p) and (q) of Section 1001 of this title shall include, but is not limited to, lease production tanks, lease production meters, and disposal systems which are not for commercial purposes.  Such exempt property shall remain exempt as long as the property is essential to the production of oil and gas in commercial quantities.  The county assessor shall be notified when such property becomes nonexempt.

Added by Laws 1985, c. 345, § 16, emerg. eff. July 30, 1985.  Amended by Laws 1991, c. 342, § 11, emerg. eff. June 15, 1991.  Renumbered from § 1101.1 by Laws 1991, c. 342, § 27, emerg. eff. June 15, 1991.  Amended by Laws 1994, c. 311, § 2, eff. July 1, 1994; Laws 1998, c. 106, § 1, eff. Nov. 1, 1998.

§68-1001.2.  Definitions.

As used in this article:

(a)  "Gas" means natural gas or casinghead gas.  The terms gas, natural gas or casinghead gas when used in this article are interchangeable, and any provisions relating to any one of these shall relate to all gas, natural gas or casinghead gas;

(b)  "Lease" means a spaced unit, a separately metered formation within the spaced unit, or each tract within a Corporation Commission approved unitization, or a lease which, for tax reporting purposes, has been assigned a production unit number;

(c)  "Oil" means petroleum or other crude or mineral oil; and

(d)  "Person" means any natural person, firm, partnership, joint venture, association, limited liability company, corporation, estate, trust, and any other group or combination acting as a unit.

Added by Laws 1992, c. 30, § 2, emerg. eff. March 30, 1992.  Amended by Laws 1993, c. 366, § 36, eff. Sept. 1, 1993.

§68-1001.3.  Repealed by Laws 1999, 1st Ex.Sess., c. 1, § 8, eff. Jan. 1, 2000.

§68-1001.3a.  Economically at-risk oil or gas lease - Tax exemptions.

A.  As used in this section:

1.  "Economically at-risk oil or gas lease" means any oil or gas lease operated at a net loss or at a net profit which is less than the total gross production tax remitted for such lease during the previous calendar year; and

2.  "Lease" shall be defined as in Section 1001.2 of Title 68 of the Oklahoma Statutes.

B.  When certified as such pursuant to the provisions of this section, production from an economically at-risk oil or gas lease shall be eligible for an exemption from the gross production tax levied pursuant to subsection B of Section 1001 of Title 68 of the Oklahoma Statutes for production on such lease during the previous calendar year in the following amounts:

1.  If the gross production tax rate levied pursuant to subsection B of Section 1001 of Title 68 of the Oklahoma Statutes was seven percent (7%), then the exemption shall equal six-sevenths (6/7) of the gross production tax levied;

2.  If the gross production tax rate levied pursuant to subsection B of Section 1001 of Title 68 of the Oklahoma Statutes was four percent (4%), then the exemption shall equal three-fourths (3/4) of the gross production tax levied; and

3.  If the gross production tax rate levied pursuant to subsection B of Section 1001 of Title 68 of the Oklahoma Statutes was one percent (1%), no exemption shall apply.

C.  For all production exempt from gross production taxes pursuant to this section, a refund of gross production taxes paid for production in the previous calendar year in the amounts specified in this subsection shall be issued to the well operator or a designee.  The refund shall not be claimed until after July 1 of the year subsequent to the year of production.

D.  Any operator making application for an economically at-risk oil or gas lease status under the provisions of this section shall submit documentation to the Tax Commission, as determined by the Tax Commission to be appropriate and necessary including, but not limited to, the operator's federal income tax return for the previous year for such lease.

E.  For the purposes of this section, determination of the economically at-risk oil or gas lease status shall be made by subtracting from the gross revenue of that lease for the previous calendar year severance taxes, if any, royalty, operating expenses of the lease to include expendable workover and recompletion costs for the previous calendar year, and including overhead costs up to the maximum overhead percentage allowed by the Council of Petroleum Accountants Societies (COPAS) guidelines.  For the purposes of this calculation, depreciation, depletion or intangible drilling costs shall not be included as lease operating expenses.

F.  The Tax Commission shall have sole authority to determine if an oil or gas lease qualifies for certification as an economically at-risk oil or gas lease and shall make the determination within sixty (60) days after an application is filed for economically at-risk oil or gas lease status.  The Tax Commission shall promulgate rules governing the certification process.

G.  Gross production tax exemptions under the provisions of this section shall be limited to production from calendar years 2005, 2006 and 2007.

Added by Laws 2005, c. 436, § 1, eff. July 1, 2005.

§681002.  Failure to make report of gross production.

If any person shall fail to make the report of the gross production of any mine or oil or gas well, upon which a gross production tax is levied, within the time prescribed by law for such report it shall be the duty of the Tax Commission to examine the books, records and files of such person to ascertain the amount and value of such production and to compute the tax thereon.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1002 by Laws 1965, c. 215, § 2.  Amended by Laws 1965, c. 346, § 1, emerg. eff. June 28, 1965; Laws 1992, c. 30, § 3, emerg. eff. March 30, 1992.

§68-1003.  Tax on oil recovered or from unknown sources.

A.  It shall be the duty of the Oklahoma Tax Commission to collect, in addition to the gross production tax, twelve and onehalf percent (12 1/2%) of the gross value of all oil reported to the Tax Commission as recovered from streams, lakes, ponds, ravines and other natural depressions to which oil shall have escaped or therein was found and twelve and onehalf percent (12 1/2%) of the gross value of all oil which is reported to the Tax Commission and which report does not disclose the actual source of the oil.  The Tax Commission shall hold the proceeds thereof for twelve (12) months in its depository account with the State Treasurer, during which time the rightful owner or owners of the royalty interest therein, upon proper application and satisfactory proof made to the Tax Commission, shall be paid their proper interest or interests out of the depository account.  Otherwise, the Tax Commission shall, after the lapse of one (1) year from the collection of any such sum, distribute the same as provided by law for the distribution of gross production taxes.

B.  For purposes of this section, "actual source" shall be the well or wells and particular leasehold from which the oil was produced.

C.  The operators of salt water disposal facilities shall be required to pay to the Tax Commission the fee of twelve and onehalf percent (12 1/2%) as required by this section on the amount of oil recovered in excess of two percent (2%) of the volume of water handled.

Added by Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1003 by Laws 1965, c. 215, § 2.  Amended by Laws 1989, c. 279, § 10, operative July 1, 1989; Laws 1992, c. 30, § 4, emerg. eff. March 30, 1992; Laws 2001, c. 249, § 2, eff. July 1, 2001.

§68-1004.  Apportionment and use of proceeds of tax.

Beginning July 1, 2002, the gross production tax provided for in Section 1001 of this title is hereby levied and shall be collected and apportioned as follows:

1.  For all monies collected from the tax levied on asphalt or ores bearing uranium, lead, zinc, jack, gold, silver or copper:

a. eighty-five and seventy-two one-hundredths percent (85.72%) shall be paid to the State Treasurer of the state to be placed in the General Revenue Fund of the state and used for the general expense of state government, to be paid out pursuant to direct appropriation by the Legislature,

b. seven and fourteen one-hundredths percent (7.14%) of the sum collected from natural gas and/or casinghead gas or asphalt or ores bearing uranium, lead, zinc, jack, gold, silver or copper shall be paid to the various county treasurers to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

c. seven and fourteen one-hundredths percent (7.14%) shall be allocated to each county as provided for in subparagraph b of this paragraph and shall be apportioned, on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction;

2.  For all monies collected from the tax levied on natural gas and/or casinghead gas at a tax rate of seven percent (7%) pursuant to the provisions of subsection B of Section 1001 of this title:

a. eighty-five and seventy-two one-hundredths percent (85.72%) shall be paid to the State Treasurer of the state to be placed in the General Revenue Fund of the state and used for the general expense of state government, to be paid out pursuant to direct appropriation by the Legislature,

b. seven and fourteen one-hundredths percent (7.14%) of the sum collected from natural gas and/or casinghead gas shall be paid to the various county treasurers to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

c. seven and fourteen one-hundredths percent (7.14%) shall be allocated to each county as provided for in subparagraph b of this paragraph and shall be apportioned, on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction;

3.  For all monies collected from the tax levied on natural gas and/or casinghead gas at a tax rate of four percent (4%) pursuant to the provisions of subsection B of Section 1001 of this title:

a. seventy-five percent (75%) shall be paid to the State Treasurer of the state to be placed in the General Revenue Fund of the state and used for the general expense of state government, to be paid out pursuant to direct appropriation by the Legislature,

b. twelve and one-half percent (12.5%) of the sum collected from natural gas and/or casinghead gas shall be paid to the various county treasurers to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

c. twelve and one-half percent (12.5%) shall be allocated to each county as provided for in subparagraph b of this paragraph and shall be apportioned, on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction;

4.  For all monies collected from the tax levied on natural gas and/or casinghead gas at a tax rate of one percent (1%) pursuant to the provisions of subsection B of Section 1001 of this title:

a. fifty percent (50%) of the sum collected from natural gas and/or casinghead gas shall be paid to the various county treasurers to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

b. fifty percent (50%) shall be allocated to each county as provided for in subparagraph a of this paragraph and shall be apportioned, on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction;

5.  For all monies collected from the tax levied on oil at a tax rate of seven percent (7%) pursuant to the provisions of subsection B of Section 1001 of this title:

a. twenty-five and seventy-two one-hundredths percent (25.72%) shall be paid to the State Treasurer to be placed in the Common Education Technology Revolving Fund created in Section 41.29c of Title 62 of the Oklahoma Statutes,

b. twenty-five and seventy-two one-hundredths percent (25.72%) shall be paid to the State Treasurer to be placed in the Higher Education Capital Revolving Fund created in Section 41.29d of Title 62 of the Oklahoma Statutes,

c. twenty-five and seventy-two one-hundredths percent (25.72%) shall be paid to the State Treasurer to be placed in the Oklahoma Tuition Scholarship Revolving Fund created in Section 41.29e of Title 62 of the Oklahoma Statutes,

d. four and twenty-eight one-hundredths percent (4.28%) shall be paid to the State Treasurer to be apportioned to the County Bridge and Road Improvement Fund of the State Treasury,

e. four and twenty-eight one-hundredths percent (4.28%) shall be paid to the State Treasurer to be apportioned to the Oklahoma Water Resources Board Rural Economic Action Plan Water Projects Fund,

f. seven and fourteen one-hundredths percent (7.14%) of the sum collected from oil shall be paid to the various county treasurers, to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

g. seven and fourteen one-hundredths percent (7.14%) shall be allocated to each county as provided in subparagraph f of this paragraph and shall be apportioned, on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction, to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction;

6.  For all monies collected from the tax levied on oil at a tax rate of four percent (4%) pursuant to the provisions of subsection B of Section 1001 of this title:

a. twenty-two and one-half percent (22.5%) shall be paid to the State Treasurer to be placed in the Common Education Technology Revolving Fund created in Section 41.29c of Title 62 of the Oklahoma Statutes,

b. twenty-two and one-half percent (22.5%) shall be paid to the State Treasurer to be placed in the Higher Education Capital Revolving Fund created in Section 41.29d of Title 62 of the Oklahoma Statutes,

c. twenty-two and one-half percent (22.5%) shall be paid to the State Treasurer to be placed in the Oklahoma Tuition Scholarship Revolving Fund created in Section 41.29e of Title 62 of the Oklahoma Statutes,

d. three and seventy-five one-hundredths percent (3.75%) shall be paid to the State Treasurer to be apportioned to the County Bridge and Road Improvement Fund of the State Treasury,

e. three and seventy-five one-hundredths percent (3.75%) shall be paid to the State Treasurer to be apportioned to the Oklahoma Water Resources Board Rural Economic Action Plan Water Projects Fund,

f. twelve and one-half percent (12.5%) of the sum collected from oil shall be paid to the various county treasurers, to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

g. twelve and one-half percent (12.5%) shall be allocated to each county as provided in subparagraph f of this paragraph and shall be apportioned on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction, to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction; and

7.  For all monies collected from the tax levied on oil at a tax rate of one percent (1%) pursuant to the provisions of subsection B of Section 1001 of this title:

a. fifty percent (50%) of the sum collected shall be paid to the various county treasurers, to be credited to the County Highway Fund as follows:  Each county shall receive a proportionate share of the funds available based upon the proportion of the total value of production from such county in the corresponding month of the preceding year, and

b. fifty percent (50%) shall be allocated to each county as provided for in subparagraph a of this paragraph and shall be apportioned on an average daily attendance per capita distribution basis, as certified by the State Superintendent of Public Instruction, to the school districts of the county where such pupils attend school regardless of residence of such pupil, provided the school district makes an ad valorem tax levy of fifteen (15) mills for the current year and maintains twelve (12) years of instruction.

Provided, notwithstanding any other provision of this section, the total amounts deposited to the Common Education Technology Revolving Fund, the Higher Education Capital Revolving Fund, the Oklahoma Tuition Scholarship Revolving Fund, the County Bridge and Road Improvement Fund and the Rural Economic Action Plan Water Projects Fund pursuant to paragraphs 5 and 6 of this section shall not exceed One Hundred Fifty Million Dollars ($150,000,000.00) in any fiscal year.  All sums in excess of One Hundred Fifty Million Dollars ($150,000,000.00) in any fiscal year which would otherwise be deposited in such funds shall be placed by the State Treasurer in the General Revenue Fund of the state.

Added by Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963. Renumbered from § 10-1004 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1982, c. 329, § 1, eff. July 1, 1982; Laws 1985, c. 180, § 8, eff. July 1, 1985; Laws 1986, c. 223, § 39, operative July 1, 1986; Laws 1988, c. 165, § 28, operative July 1, 1988; Laws 1989, 1st Ex.Sess., c. 2, § 95, emerg. eff. April 25, 1990; Laws 1992, c. 376, § 5, eff. July 1, 1992; Laws 1993, c. 239, § 18, eff. July 1, 1993; Laws 1999, 1st Ex.Sess., c. 1, § 3, emerg. eff. Feb. 5, 1999; Laws 1999, c. 254, § 6, eff. June 30, 1999; Laws 2000, c. 419, § 4, emerg. eff. June 9, 2000; Laws 2001, c. 270, § 1, emerg. eff. May 24, 2001; Laws 2002, c. 416, § 2, eff. July 1, 2002.

NOTE:  Laws 1998, c. 317, § 5 repealed by Laws 1999, 1st Ex.Sess., c. 1, § 7, emerg. eff. Feb. 5, 1999.

§68-1004a.  Repealed by Laws 1999, 1st Ex.Sess., c. 1, § 7, emerg. eff. Feb. 5, 1999.

§681005.  Reports by carriers of oil and gas transported  Refiners  Persons purchasing or storing oil  Delinquency dates.

(a)  It shall be the duty of every railroad company, pipeline or transportation company to furnish to the Tax Commission, upon forms prescribed by it, any and all information relative to the transportation of crude oil or gas subject to gross production tax, that may be required to properly enforce the provisions of this article; and such reports shall contain, along with other information required, the name of shipper, amount of oil and gas transported, point of receipt of shipment and point of destination.  The Tax Commission may require any such pipeline or transportation company to install suitable measuring devices to enable such company to include in such reports the quantity of oil or gas transported within, into, out of, or across the State of Oklahoma.

(b)  It shall be the duty of every person engaged in the operation of a refinery for the processing of oil or gas in the State of Oklahoma to furnish monthly to the Tax Commission, upon forms prescribed by it, any and all information relative to the amount of oil or gas subject to gross production tax that has been processed by it during such monthly period, and oil on hand at the close of such period, that may be required to properly enforce the provisions of this article.

(c)  It shall be the duty of every person engaged in the selling, purchasing, treating or transporting of tank bottoms, pit oil or liquid hydrocarbons from which petroleum oil is extracted, to furnish monthly a report to the Tax Commission, upon forms prescribed by it, any and all information relative to the selling, purchasing, treating or transporting of all tank bottoms, pit oil or liquid hydrocarbons that may be required to properly enforce the provisions of this article.

(d)  It shall be the duty of every person engaged in the purchasing or storing of oil subject to gross production tax in the State of Oklahoma to furnish monthly a report to the Tax Commission, upon forms prescribed by it, showing the amount of such oil in storage, giving, along with other information required, the location, identity, character and capacity of the storage receptacle in which such oil is stored.

(e)  All reports required by this article shall become due on the first day of each calendar month on all lead, zinc, jack, gold, silver or copper, petroleum oil, tank bottoms, pit oil and liquid hydrocarbons from which petroleum oil is extracted, natural gas or casinghead gas produced in and saved during the preceding monthly period, and if such reports are not received on or before the tenth day of the calendar month following the month such reports become due, the reports shall become delinquent.  The failure of any person to comply with the provisions of this section shall make any such person liable for a penalty, in accordance with Section 1010 of this title, for each day it shall fail or refuse to furnish such statement or comply with the provisions of this article.  Such penalty may be recovered at the suit of the state, on relation of the Tax Commission and shall be apportioned as other gross production tax penalties.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1005 by Laws 1965, c. 215, § 2.  Amended by Laws 1968, c. 341, § 1, emerg. eff. May 9, 1968; Laws 1979, c. 88, § 1, emerg. eff. April 24, 1979; Laws 1992, c. 30, § 5, emerg. eff. March 30, 1992.

§681006.  Payment where ownership is in dispute  Assignment as security.

Whenever oil, gas or any other minerals upon which gross production tax is paid under the laws of the State of Oklahoma, are in litigation or dispute involving ownership of such oil, gas or other minerals, subject to such tax, and such oil, gas or other minerals are sold, the usual gross production tax, as provided by law, shall be paid from the proceeds or funds in the hands of the purchaser of such oil, gas or other minerals; and in lieu of payment for such production, to the extent of such tax, the Tax Commission's receipt therefor shall be accepted in lieu of money in settlement of the purchase price of such production; and whenever any such oil, gas or other minerals are assigned as security for debt or otherwise, such tax shall be likewise paid by such assignee; and such tax shall constitute a lien upon the interest assigned, which shall be paramount to such indebtedness for which the assignment is made; and whenever such tax shall become delinquent, the usual penalty shall apply.  Laws 1963, c. 365, Section 2;  Laws 1965, c. 215, Section 2.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681007.  Purchaser to withhold tax  Payment by purchaser.

All purchasers of oil or gas, or other minerals subject to the tax levied by this article shall recognize the Tax Commission's order to withhold payment for all production wherein the required producers' reports are delinquent or the gross production tax and penalty, payable by any producer or royalty owner are unreported, unpaid or delinquent, until such reports are received or the tax and penalty paid; and on failure of the producer or royalty owner to file reports and/or pay such tax and penalty, the purchaser of such production shall, on order of the Tax Commission, (1) withhold payment for all production until notified by the Tax Commission that all reports have been received, (2) pay such tax and penalty, and its receipt therefor shall be accepted by such producer or royalty owner in lieu of cash in settlement for such production.  This shall also apply in any case where a subsequent purchaser, or purchaser of subsequent oil, gas or casinghead gas or other minerals shall be so notified, and shall also apply when the interest against which such tax and penalty shall have accrued may have been transferred subsequent to the accrual of said tax and penalty.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1007 by Laws 1965, c. 215, § 2.  Amended by Laws 1968, c. 341, § 2, emerg. eff. May 9, 1968; Laws 1992, c. 30, § 6, emerg. eff. March 30, 1992.

§681008.  Refund of overpayments, duplicate payments and erroneous payments  Rebuttable presumptions.

A.  Except as set forth in subsection B of this section, in all cases of overpayment, duplicate payment or payment made in error on account of the production being derived from restricted Indian lands and lands owned by the United States, the state, counties, cities, towns and school districts, and therefore exempt from taxation, the Oklahoma Tax Commission is authorized to refund any such overpaid duplicate or erroneously paid gross production taxes, where an application for such refund is made within three (3) years from the date of the payment thereof, out of any undistributed gross production tax collections in the depository account of the Oklahoma Tax Commission, from the same county from which the original tax was derived.  Provided, however, this exemption shall apply only to the interest in such production owned by the restricted Indian or exempt governmental entity.  A determination made by the federal government or any agency thereof in allowing a refund or recovery of overpayment, duplicate payment or erroneous payment of taxes arising out of the same circumstances under which a claim has been submitted to the Oklahoma Tax Commission for a refund may create a presumption that the evidence upon which the federal government or agency thereof relied in allowing a refund or recovery is correct.  The Oklahoma Tax Commission shall not, however, be bound by such presumption of correctness, but may if it deems the circumstances to warrant present evidence in rebuttal thereof.

B.  Notwithstanding the provisions of subsection A of this section, the Oklahoma Tax Commission is authorized to refund directly to the Commissioners of the Land Office any gross production tax paid to the Tax Commission in error after January 1, 1978, on any oil and gas royalty interest of the Commissioners of the Land Office out of any undistributed gross production tax collections in the depository account of the Oklahoma Tax Commission, from the same county from which the original tax was derived.

Said refund shall only be issued as the result of a determination by the Commissioners of the Land Office that said erroneous payment of such gross production tax has been made to the Tax Commission during the period after January 1, 1978.  Such determination by the Commissioners of the Land Office may create a presumption that the evidence upon which the Commissioners of the Land Office relied in reaching the determination of erroneous payment is correct.  The Tax Commission shall not, however, be bound by the presumption of correctness, but may if it deems the circumstances to warrant, present evidence in rebuttal thereof.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1008 by Laws 1965, c. 215, § 2.  Amended by Laws 1968, c. 248, § 1, emerg. eff. April 26, 1968; Laws 1992, c. 392, § 1, emerg. eff. June 9, 1992.

§68-1008a.  Refund of payments to Commissioners of the Land Office.

A.  If any person responsible for paying oil or gas royalty to the Commissioners of the Land Office has, after January 1, 1978, paid or caused to be paid, or pays, or causes to be paid, to the Oklahoma Tax Commission, gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes, petroleum excise tax pursuant to Section 1102 of Title 68 of the Oklahoma Statutes, or conservation excise tax pursuant to Section 1108 of Title 68 of the Oklahoma Statutes, on such royalty, the Commissioners of the Land Office shall recover the taxes so paid directly from the Oklahoma Tax Commission.  For the purposes of this act, the Commissioners of the Land Office shall not be subject to the time limitations for refunds of Section 227 or Section 1008 of Title 68 of the Oklahoma Statutes.  Notwithstanding any other provision of the Oklahoma Statutes, the Oklahoma Tax Commission shall not be required to pay interest or penalties on such taxes to the Commissioners of the Land Office.

B.  Upon written request and proper documentation provided by the Commissioners of the Land Office, the Oklahoma Tax Commission shall pay to the Commissioners of the Land Office any gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes, petroleum excise tax pursuant to Section 1101 of Title 68 of the Oklahoma Statutes, excise tax on gas, pursuant to Section 1102 of Title 68 of the Oklahoma Statutes, or conservation excise tax pursuant to Section 1108 of Title 68 of the Oklahoma Statutes paid on oil or gas royalty due to the Commissioners of the Land Office.  Said written request shall only be issued as the result of a determination by the Commissioners of the Land Office that erroneous payment of such gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes, excise tax on gas pursuant to Section 1102 of Title 68 of the Oklahoma Statutes, or conservation excise tax pursuant to Section 1108 of Title 68 of the Oklahoma Statutes has been made to the Oklahoma Tax Commission after January 1, 1978.  Such determination by the Commissioners of the Land Office may create a presumption that the evidence upon which the Commissioners of the Land Office relied in reaching the determination of erroneous payment is correct.  The Oklahoma Tax Commission shall not, however, be bound by the presumption of correctness but may, if the Oklahoma Tax Commission deems the circumstances to warrant, present evidence in rebuttal thereof.

C.  Any person responsible for paying oil or gas royalty to the Commissioners of the Land Office who has, after January 1, 1978, and before January 1, 1989, paid or caused to be paid, or pays, or causes to be paid, to the Oklahoma Tax Commission, gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes, petroleum excise tax pursuant to Section 1101 of Title 68 of the Oklahoma Statutes, excise tax on gas pursuant to Section 1103 of Title 68 of the Oklahoma Statutes, or conservation excise tax pursuant to Section 1108 of Title 68 of the Oklahoma Statutes, on said royalty, shall be liable to the Commissioners of the Land Office for interest thereon, pursuant to the Oklahoma Statutes.  Notwithstanding any other provision of the Oklahoma Statutes, such person shall not be liable to the Commissioners of the Land Office for penalties thereon.

D.  Any person responsible for paying oil or gas royalty to the Commissioners of the Land Office who has, on or after January 1, 1989, paid or caused to be paid, or pays or causes to be paid, to the Oklahoma Tax Commission, gross production tax pursuant to Section 1001 of Title 68 of the Oklahoma Statutes, petroleum excise tax pursuant to Section 1101 of Title 68 of the Oklahoma Statutes, excise tax on gas pursuant to Section 1103 of Title 68 of the Oklahoma Statutes, or conservation excise tax pursuant to Section 1108 of Title 68 of the Oklahoma Statutes, on said royalty, shall be liable to the Commissioners of the Land Office for interest and penalties thereon, pursuant to the Oklahoma Statutes.

E.  The Oklahoma Tax Commission is hereby authorized to make refund payments to the Commissioners of the Land Office pursuant to the provisions of this act as though the Commissioners of the Land Office were a taxpayer or tax remitter.

F.  Nothing in this act shall preclude the Commissioners of the Land Office from collecting royalty payments directly from their lessees or the designees of their lessees, other than as specified in this act.

Added by Laws 1992, c. 392, § 3, emerg. eff. June 9, 1992.

§68-1009.  Payment of tax - Basis - Due date - Delinquent taxes - Application of subsection - Persons liable for tax - Election to report and pay tax - Payment pursuant to contract or agreement.

A.  The gross production tax on asphalt and on ores bearing lead, zinc, jack, gold, silver or copper, and on petroleum oil, tank bottoms, pit oil, and liquid hydrocarbons from which petroleum oil is extracted, and on gas shall be paid on a monthly basis in accordance with this article.

B.  The gross production tax shall become due on the first day of each calendar month on all lead, zinc, jack, gold, silver or copper, petroleum oil, tank bottoms, pit oil, and liquid hydrocarbons from which petroleum oil is extracted, natural gas or casinghead gas produced in and saved during the preceding monthly period, and, if the tax is not paid on or before the twenty-fifth day of the second calendar month following the month of production, the tax shall become delinquent and shall be collected in the manner provided by law for the collection of delinquent gross production taxes.  The provisions of this subsection shall apply to payment of gross production taxes irrespective of any other statute relating thereto.

C.  On all petroleum oil extracted from tank bottoms, pit oil, or liquid hydrocarbons, the gross production tax shall be paid by the operator of the reclaiming plant, unless the tax levied by this article has already been paid thereon.

D.  On oil and gas sold at the time of production, the gross production tax shall be paid by the purchaser of such products, and such purchaser shall, and is hereby authorized to deduct in making settlements with the producer and/or royalty owner, the amount of tax so paid.  In the event oil is not sold at the time of production but is retained by the producer, the tax on such oil not so sold shall be paid by the producer for himself including the tax due on royalty oil not sold; provided, that in settlement with the royalty owner such producer shall have the right to deduct the amount of such tax so paid on royalty oil or to deduct therefrom royalty oil equivalent in value at the time such tax becomes due with the amount of the tax paid.  The gross production tax upon asphalt, or on ores bearing lead, zinc, jack, gold, silver or copper shall be paid by the producer for himself, including the royalty interest; provided, that in settlement with the royalty owner such producer shall have the right to deduct the amount of such tax so paid on royalty asphalt, or on ores bearing lead, zinc, jack, gold, silver or copper, or to deduct therefrom royalty asphalt, or ores bearing lead, zinc, jack, gold, silver or copper, equivalent in value at the time such tax became due, to the amount of tax paid.

E.  1.  Producers, either as operators of producing wells or as nonoperating working interest owners who take gas in kind at the wellhead at the time of production, may elect to report and pay the gross production tax on such gas in accordance with the provisions of this section, if the first sale of such gas by the producer is to a final consumer or user of the gas.  This election shall not be available to a producer if the first sale of such gas is to a purchaser who is approved and bonded to remit gross production taxes or unless prior approval of the Oklahoma Tax Commission is obtained by the producer.  This election shall not be controlled by any contractual provisions between the producer and the purchaser.  This election shall be made only by the producer upon forms prescribed therefor.

Upon exercise of the election to report and pay the gross production tax by a producer, the purchaser of such gas shall not be liable for the gross production tax and shall not be required to obtain a purchaser's reporting number for such gas.

2.  Gas when produced and utilized in any manner, except when used in the operation of the lease or premises in the production of oil or gas, or for repressuring, shall be considered for the purpose of this article, as to the amount utilized, as gas actually produced and saved.

F.  In case oil or gas is sold under circumstances where the sale price does not represent the cash price prevailing for oil or gas of like kind, character or quality in the field from which such product is produced, the Tax Commission may require the said tax to be paid upon the basis of the prevailing price then being paid at the time of production in said field for oil or gas of like kind, quality and character.

G.  Pursuant to the provisions of a gas purchase contract or agreement, if the first purchaser makes payments to the producer as a result of the failure or refusal of said purchaser to take gas, said payments, for purposes of this article, are hereby deemed to be part of the gross value of gas taken according to said contract or agreement.  The gross production tax shall be calculated upon the gross value, including said payments, in accordance with the provisions of this article.  Gas on which the gross production tax has been paid in this manner when taken by said purchaser shall be reported as gas on which said tax has been paid.  If said gas, which corresponds to such payments, is not taken but payments therefor are retained by the producer, then said payments are hereby deemed to be a premium on gas which was taken under said contract or agreement.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1009 by Laws 1965, c. 215, § 2.  Amended by Laws 1968, c. 155, § 1; Laws 1979, c. 88, § 2, emerg. eff. April 24, 1979; Laws 1983, c. 13, § 3, emerg. eff. March 23, 1983; Laws 1983, c. 275, § 6, emerg. eff. June 24, 1983; Laws 1987, c. 203, § 142, operative July 1, 1987; Laws 1992, c. 30, § 7, emerg. eff. March 30, 1992; Laws 2004, c. 444, § 2, eff. Nov. 1, 2004.

§68-1010.  Information in monthly report - Reporting numbers assigned by Tax Commission - Delinquencies - Allowance of semiannual reports.

A.  The tax provided for in Section 1001 et seq. of this title shall be paid to the Oklahoma Tax Commission.

B.  Except as otherwise provided in subsection G of this section, every person responsible for paying or remitting the tax levied by Section 1001 et seq. of this title on the production from any lease shall file with the Tax Commission a monthly report on each lease, regardless of sales or purchases of production from the lease during the report period, under oath, on forms prescribed by the Tax Commission, giving, with other information required, the following:

1.  The Tax Commission assigned production unit number, subnumber and merge number, or, with the consent of the Tax Commission, the full description of the property by lease name, subdivision of quarter section, section, township, and range, from which the oil or gas was produced, or both, as may be required by the Tax Commission;

2.  The Tax Commission assigned company reporting numbers of the producer and purchaser, or with the consent of the Tax Commission, the company name;

3.  The gross amount of asphalt, ores bearing lead, zinc, jack, gold, silver or copper, oil or gas produced or purchased, or, in the event of no production or no sale or purchase during the report period, zero gross amount shall be reported;

4.  The kind of mineral, oil, gas, or casinghead gas produced or purchased;

5.  The total value of the mineral oil, gas, or casinghead gas, at the time and place of production, including any and all premiums paid for the sale thereof, at the price paid, if purchased at the time of production;

6.  If requested by the Tax Commission, the prevailing market price of oil not sold at the time of production; and

7.  The amount of royalty payable on the production from the lease, if the royalty is claimed to be exempt from taxation by law, and the facts on which such claim of exemption is based and such other information pertaining to the claim as the Tax Commission may require.

Each report required by the provisions of this section shall be filed on separate forms as to product and county.

C.  No person shall engage in the mining or production within this state of asphalt or ores bearing lead, zinc, jack, gold, silver, or copper, oil or gas, prior to obtaining from the Tax Commission a Tax Commission assigned producer reporting number and a Tax Commission assigned production unit number, subnumber and merge number for each producing lease.  No person shall engage in the purchase of asphalt, ores bearing lead, zinc, jack, gold, silver or copper, oil or gas from a producing lease prior to obtaining from the Tax Commission a Tax Commission assigned purchaser reporting number and the Tax Commission assigned production unit number, subnumber and merge number, of the lease from which the production is to be purchased.

1.  Every producer and purchaser shall make application, upon forms prescribed by the Tax Commission, for a Tax Commission assigned producer or purchaser reporting number prior to producing or purchasing production.  Every producer shall obtain, by making application upon forms prescribed by the Tax Commission, a Tax Commission assigned production unit number, subnumber and merge number for each lease from which lease production will be sold or disposed before disposing of production from any lease in the state.

Provided, however, the Tax Commission shall not approve any application for a Tax Commission assigned producer or purchaser reporting number without proper confirmation that the applicant has posted the requisite surety documents with the Corporation Commission pursuant to Section 318.1 of Title 52 of the Oklahoma Statutes.

2.  Every producer or purchaser shall notify the Tax Commission within thirty (30) days of any changes of any producing lease in the state as may be required by the Tax Commission.  Provided, the Tax Commission may relieve producers and purchasers of their duty to file the notification required by this paragraph if the Tax Commission determines that the notification is not necessary.

3.  Gross production tax reports from either the purchaser or producer shall become due on the first day of each calendar month on all products subject to the tax levied by Section 1001 et seq. of this title produced in and saved during the preceding monthly period.  If such reports are not received by the Tax Commission on or before the twenty-fifth day of the second calendar month following the month of production, the reports shall become delinquent.  Any requested or required amended report or any requested information submitted in response to written demand for information which is not received by the Tax Commission on or before thirty (30) days after the mailing of the request or demand by the Tax Commission or any of its employees shall be delinquent.

D.  Every person required to file such forms or reports or who has been requested to file an amended report to provide information by written demand, or who has purchased oil or gas from a lease prior to being authorized by the Tax Commission to purchase production from such lease, will be subject to and may be assessed the following penalties for each delinquency:

1.  Five Dollars ($5.00) per day for each Tax Commission assigned production unit number or subnumber or merge number or product code, upon which a form, report, amended report, or for which requested information in response to written demand is delinquent and for each day from the date a purchaser buys production from a lease from which it is not authorized to purchase to the date the Tax Commission approves the purchaser to buy from such lease; provided, such penalty shall not be assessed for an amount in excess of One Thousand Five Hundred Dollars ($1,500.00).  The penalties may be waived by the Tax Commission or its designee for good cause shown; and

2.  If within twelve (12) months after a previous assessment of penalties as provided for by this section a subsequent delinquency occurs, penalties may be assessed at the rate of Ten Dollars ($10.00) per day for each Tax Commission assigned production unit number or subnumber or merge number, or product code; provided such penalty shall not be assessed for an amount in excess of One Thousand Five Hundred Dollars ($1,500.00).  The penalty thereon may be waived, in whole or in part, by the Tax Commission, for good cause shown.

The penalties prescribed herein shall be in addition to other penalties assessable by the Tax Commission pursuant to the laws of this state.  The penalties prescribed by this section may be collected and shall be apportioned to the General Revenue Fund.

E.  Gross production tax forms reports, amended reports, or requested information in response to written demands which are received by the Tax Commission on or after the time fixed for delinquency, but which were mailed prior to the time fixed for delinquency, shall be deemed to have been received by the Tax Commission before becoming delinquent.  Postmark or registry or certified receipt showing deposit in the U.S. mails shall be conclusive evidence of the date of mailing.  Provided all remittances due under such reports or amended reports must be received by the Tax Commission on or before the date specified by law regardless of when mailed.

F.  In the event a person required to remit the tax levied by the provisions of Section 1001 et seq. of this title becomes delinquent in reporting or remitting the tax, or upon a determination by the Tax Commission that the state may lose tax revenues due to the difficulty of collecting same, the Tax Commission may require any person required to remit the tax to furnish a sufficient cash deposit, bond, or other security in an amount as will protect the tax revenues of this state.

G.  In lieu of monthly reporting, a royalty owner taking gas in kind for the royalty owner's own consumption who is responsible for remitting the tax levied by Section 1001 et seq. of this title may file semiannual reports and remit taxes due thereunder to the Tax Commission on or before the first day of January and July of each year for the preceding six-month period.  If not received on or before the last day of such month, the report and tax shall be delinquent.

Added by Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1010 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1965, c. 346, § 2; Laws 1968, c. 341, § 3, emerg. eff. May 9, 1968; Laws 1979, c. 88, § 3, emerg. eff. April 24, 1979; Laws 1980, c. 129, § 2, emerg. eff. April 14, 1980; Laws 1983, c. 13, § 4, emerg. eff. March 23, 1983; Laws 1983, c. 275, § 7, emerg. eff. June 24, 1983; Laws 1989, c. 28, § 1, eff. July 1, 1989; Laws 1989, c. 249, § 20, eff. July 1, 1989; Laws 1990, c. 339, § 4, emerg. eff. May 31, 1990; Laws 1992, c. 30, § 8, emerg. eff. March 31, 1992; Laws 1994, c. 278, § 12, eff. Sept. 1, 1994; Laws 2001, c. 358, § 13, eff. July 1, 2001; Laws 2004, c. 444, § 3, eff. Nov. 1, 2004.

§68-1010a.  One-time payment of gross production tax - Reduction of bond - Delinquency - Reduction of amount of tax due on final return.

A.  On or before November 25, 2004, all persons who have received a gross production tax purchaser reporting number or have otherwise been approved to remit gross production taxes, shall remit a one-time payment of gross production tax in an amount equal to the lesser of the average monthly remittance due from the tax remitter for the period from September 1, 2003, through August 31, 2004, or the average monthly remittance for the period from March 1, 2004, through August 31, 2004.  Provided, a tax remitter may apply to the Oklahoma Tax Commission to reduce its remittance because the average monthly remittance computed under this paragraph is not reflective of the current volumes of production reported by the tax remitter.  The application to remit a lesser amount must be filed with the Tax Commission on or before October 1, 2004.  The decision of the Tax Commission on the application shall be final and no right of appeal to any court may be taken from such decision.

B.  The Tax Commission shall reduce the amount of the bond required by the Tax Commission by the amount of the one-time payment.  If the bond posted is equal to or less than the amount of the payment, the tax remitter shall be relieved from the bond requirement, upon request.  The tax remitter shall neither deduct nor otherwise collect all or any portion of the one-time payment from any person or entity entitled to the proceeds of production from an oil or gas lease in the State of Oklahoma.

C.  If the tax is not paid on or before November 25, 2004, the tax shall become delinquent and shall be collected in the manner provided by law for the collection of delinquent gross production taxes.

D.  The amount of tax due on the final return of a tax remitter shall be reduced by the amount of the payment made pursuant to this section.  If the amount due is less than the amount of the payment required by this section, the Tax Commission shall refund the balance of the payment to the tax remitter.

Added by Laws 2004, c. 444, § 4, eff. Sept. 1, 2004.

§681011.  Statements as to tax on settlements.

All statements or settlement sheets for oil, gas or casinghead gas shall have stamped or written thereon the following words: "gross production tax deducted and paid, and payee accepts such deduction and authorizes payment thereof to State of Oklahoma."

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681012.  Lien for tax  Liability not released by provision for payment.

The tax herein referred to shall, at all times, be and constitute a first and paramount lien against the purchaser's or producer's property as the case may be, both real and personal; and the provisions hereof, making the purchaser liable to pay such tax, and the provisions requiring the producer to pay the royalty owner's tax, in no wise releases the producer or purchaser from liability to pay same, in all cases where such tax is not paid.  Laws 1963 C. 365, Sec. 2; Laws 1965 C. 215, Sec. 2.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681013.  Rules and regulations  Bond  Licenses and permits  Reports  Logs, invoices and load tickets  Stops and inspections.

A.  The Tax Commission is hereby authorized and empowered to prescribe and promulgate all necessary rules and regulations for the purpose of making and filing all reports required and otherwise necessary to the enforcement of this article.  The Tax Commission, at its option and discretion, may require a sufficient bond from any person charged with the making and filing of reports and the payment of the taxes levied pursuant to the provisions of this article.  Said bond shall run to the State of Oklahoma and shall be conditioned upon the making and filing of reports as required by law, upon compliance with the rules and regulations of the Tax Commission, and for the prompt payment of all taxes due the state by virtue of the provisions of this article.

B.  1.  Every person engaged in the transportation or hauling of petroleum oil, tank bottoms, pit oil, condensate, distillate, or other liquid hydrocarbons from which petroleum crude oil or other product subject to gross production tax is extracted, except where the transportation is by railroad tank car or by pipeline, shall secure a license and permit before engaging in such activity and shall post a surety bond with the Tax Commission.  Said bond shall run to the State of Oklahoma and shall be conditioned upon compliance with the provisions of this article, the rules and regulations of the Tax Commission promulgated thereto.  Said permits shall expire three (3) years after the date of issuance or renewal thereof and shall become invalid on said date unless renewed.  The fee for issuance of such permit or renewal thereof shall be determined by the Commission but shall not exceed One Hundred Fifty Dollars ($150.00).  A permit issued prior to the effective date of this act shall be valid until it expires.

The application for and acceptance of the permit required by this section and any renewal thereof shall be conclusively deemed consent by the applicant for the stopping of the vehicle transporting said hydrocarbons, and the inspection of the load ticket and the cargo pursuant to Section 152.6 of Title 74 of the Oklahoma Statutes.

2.  Every person operating a tank truck or other conveyance except railroad tank cars or pipelines transporting any of the products described in paragraph 1 of this subsection shall have in his possession at all times during such transportation an invoice or load ticket showing, in addition to other information thereon, the following:

a. date,

b. truck permit number,

c. name of company from whom trucker obtained product being transported,

d. lease name and/or number,

e. county,

f. approximate number of barrels being transported,

g. name of product,

h. destination, and

i. signature of truck driver.

The invoice or load ticket shall be made in triplicate, one copy of which shall be retained by the company or person authorizing such transportation, one copy of which shall be retained by the person transporting such product, and one copy of which shall be furnished to the person storing, receiving, renting, or purchasing such product.

3.  Any person transporting oil or gas or any deleterious substance as such term is defined by Section 139 of Title 52 of the Oklahoma Statutes shall maintain a log containing the name of the agent of the company or person owning the product which authorized the transportation.

4.  All such copies of said log and invoices or load tickets shall be retained for a period of three (3) years.  All copies of such log and invoices or load tickets shall be subject to inspection by the Tax Commission or its representatives or the Oklahoma Bureau of Investigation at all times during transit of such product or while same is stored or in the possession of any such person.

5.  A member of the Oklahoma State Bureau of Investigation or the Oklahoma Highway Patrol, any sheriff, any salaried deputy sheriff, any Oklahoma Corporation Commission inspector or enforcement officer, shall have the authority to stop and inspect any invoices or load tickets at all times during transit of any such product.  If a person transporting or hauling petroleum oil, tank bottoms, pit oil, condensate, distillate, or other liquid hydrocarbons from which petroleum crude oil or any other product subject to gross production tax is extracted, fails to produce the invoice or load ticket as required pursuant to the provisions of this section upon proper request therefor, or if the invoice or load ticket does not contain the required information, the product being transported, together with the tank truck or other conveyance, may be seized and held until a proper invoice or load ticket is furnished and the information thereon is verified by the seizing authority.

In the event a proper invoice or load ticket is not furnished the seizing authority within forty-eight (48) hours after such seizure, the seizing authority shall then deliver possession of such seized property to the sheriff of the county in which it was seized, who shall issue his receipt therefor, and inform the Tax Commission which shall declare the gross production tax, together with the amount due pursuant to the provisions of Section 1003 of this article, due immediately on the product so seized, and shall assess the same together with a penalty equal to the amount of said tax due.  If the tax, penalty, additional amount due, and all accrued sheriff's costs are not paid to such sheriff within thirty (30) days after delivery to him, he will proceed to sell, without valuation as for taxes due the state, such seized property and distribute the proceeds of such sale in the same manner as is now provided for sales upon execution.

6.  Every tank truck or other conveyance except railroad tank cars or pipelines used in transporting any of the products named in this section must have painted or affixed by decalcomania process in a conspicuous place in at least four-inch letters and figures the company name and Gross Production Transport Permit number which permit number shall be preceded by the initials "O.T.C.".

C.  Any person transporting deleterious substances shall have in his possession at all times during such transportation an invoice or load ticket complying with paragraph 2 of subsection B of this section.

D.  The application for and acceptance of the permit or license required by Section 177.2 of Title 47 of the Oklahoma Statutes shall be conclusively deemed consent by the applicant for the stopping of the vehicle transporting said substances, and the inspection of the load ticket and the cargo by the Oklahoma Highway Patrol, sheriffs, or by agents of the Oklahoma State Bureau of Investigation or Federal Bureau of Investigation pursuant to Section 152.6 of Title 74 of the Oklahoma Statutes.

Added by Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1013 by Laws 1965, c. 215, § 2.  Amended by Laws 1965, c. 346, § 3, emerg. eff. June 28, 1965; Laws 1981, c. 180, § 1, emerg. eff. May 19, 1981; Laws 1984, c. 123, § 1, emerg. eff. April 10, 1984; Laws 1985, c. 187, § 10, eff. Nov. 1, 1985; Laws 1992, c. 30, § 9, emerg. eff. March 31, 1992; Laws 1994, c. 258, § 8, eff. Sept. 1, 1994.

§681013a.  Seller and purchaser to secure and retain invoice copies.

A copy of the invoice required to be made by transporters under Section 1013(2) shall be demanded, and retained as therein provided, by every seller and purchaser of the products on which such invoice is required.  Failure of any such seller or purchaser to secure and retain such invoice copy shall constitute a misdemeanor as provided in Section 1017 of this Article. Laws 1968 C. 341, Sec. 4. emerg. eff. May 9, 1968.

Laws 1968, c. 341, § 4, emerg. eff. May 9, 1968.

§681014.  Amended reports.

All producers, refiners, processors or purchasers of oil or gas shall prepare and file with the Tax Commission, at any time upon the demand of the Tax Commission, such amended producers', refiners', processors' or purchasers' reports as may be necessary to show the particular leasehold and also the particular well or wells from which oil or gas produced, refined, processed or purchased by them was produced.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1014 by Laws 1965, c. 215, § 2.  Amended by Laws 1992, c. 30, § 10, emerg. eff. March 30, 1992.

§681015.  Refiners and processors to obtain permit  Bond - Failure to secure permit.

All persons operating refineries or processing plants engaged in the business of refining or processing of oil or gas, upon which there is paid or payable gross production tax, shall secure a permit which shall be in the form of a license from the Tax Commission, by making application upon forms prescribed by it, and the Tax Commission may, at its option and discretion, require a bond from any such person before the issuance of such permit; any bond required herein by the Tax Commission shall be for the purpose of indemnifying the State of Oklahoma against loss by reason of nonpayment of gross production tax upon any oil or gas refined or processed in such refineries or processing plants.  In all cases where such permit is not secured, the State of Oklahoma may institute, upon relation of the Tax Commission, suit to restrain such person from operating such refinery or processing plant, until such permit is secured.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1015 by Laws 1965, c. 215, § 2.  Amended by Laws 1985, c. 187, § 11, eff. Nov. 1, 1985; Laws 1992, c. 30, § 11, emerg. eff. March 30, 1992.

§681015.1.  Oil reclamation  Permits.

A.  All persons operating reclaiming plants, or reclaiming oil, upon which there is paid or payable gross production tax, shall secure a permit which shall be in the form of a license from the Tax Commission, by making application upon forms prescribed by it.  The Tax Commission may, at its option and discretion, require a bond from any such person before the issuance of such permit.  Any bond required herein by the Tax Commission shall be for the purpose of indemnifying the State of Oklahoma against loss by reason of nonpayment of gross production tax upon any oil reclaiming plants.  In all cases where such permit is not secured, the State of Oklahoma may institute, upon relation of the Tax Commission, suit to restrain such person from operating such reclaiming plant, until such permit is secured.

B.  1.  Said permits shall expire three (3) years after the date of issuance or renewal thereof and shall become invalid on said date unless renewed.  The fee for issuance of such permit or renewal thereof shall be determined by the Commission but shall not exceed One Hundred Fifty Dollars ($150.00).

2.  A permit issued prior to the effective date of this act shall be valid until it expires.

C.  The application for and acceptance of the permit required by subsection A of this section and any renewal thereof shall be conclusively deemed consent by the applicant for the inspections of the property of the applicant by the Oklahoma Tax Commission as authorized by Section 206 of this title and by the Oklahoma State Bureau of Investigation.

Added by Laws 1985, c. 187, § 9, eff. Nov. 1, 1985.  Amended by Laws 1992, c. 30, § 12, emerg. eff. March 31, 1992; Laws 1994, c. 258, § 9, eff. Sept. 1, 1994.

§681016.  Distribution of proceeds to General Revenue Fund in certain cases.

In all cases where gross production tax is paid to the Tax Commission and the reports accompanying such tax are insufficient to enable the Tax Commission to determine the source, by wells or leasehold, the oil, gas or casinghead gas upon which said gross production tax is paid and where the Tax Commission is unable to secure such information as will enable it to determine the source of such oil, gas or casinghead gas, it shall be the duty of the Tax Commission, at the expiration of six (6) months from the date of payment of such gross production tax, to apportion and distribute the same to the General Revenue Fund of the State of Oklahoma.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681017.  Noncompliance by producers, refiners, processors or purchasers.

Failure on the part of any person, producer, refiner, processor, reclaimer, transporter, or purchaser of oil, petroleum oil, tank bottoms, pit oil, liquid hydrocarbons, natural gas, or casinghead gas, to comply with the provisions of this article shall be deemed a misdemeanor, and upon conviction therefor, such person, producer, refiner, processor, reclaimer, transporter, or purchaser of oil or gas shall be punished by the imposition of a fine of not to exceed One Thousand Dollars ($1,000.00), or of a jail sentence of not to exceed six (6) months, or by the imposition of both such fine and imprisonment.  Each day's failure to comply with the provisions of this article within the period of time fixed therein, shall constitute a separate offense.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681018.  Tax on uranium.

The purpose of the following sections of this article is to broaden the tax provided for in the preceding sections, so as to subject to gross production tax the interest of all persons in ore bearing uranium as the term uranium is hereinafter defined.  In the event the ore bears any other metal, mineral, substance or matter subjected to the aforesaid gross production tax, the tax levied by Section 1019 shall be in addition to said tax.  Provided, however, that any mineral, substance or matter subjected to the tax levied by the preceding sections of this article shall not be subjected to the tax levied by Section 1019.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681019.  Definitions.

The following words, terms and phrases shall when used in Sections 1017 through 1020, except where the context clearly indicates a different meaning, have the following meaning:

(a) The word "Tax Commission" shall mean the Oklahoma Tax Commission.

(b) The word "person" shall mean and include an individual, a limited liability company, a corporation, a trust and any other entity recognized as such under the laws of the State of Oklahoma.

(c) The word "ore" or "ores" shall mean and include alluvium soil or earth or any sedimentary formation or rocks, or intrusive or igneous dike, vein, or fissure, or any liquid substance or matter which bears uranium, thorium, and any other fissionable material together with vanadium, manganese, and nonfissionable materials associated with fissionable materials or which bear tin, vanadium, molybdenum, bismuth and any other metal or mineral, excepting coal only, provided a tax is not levied in connection therewith under the Gross Production Act referred to in Section 1001 hereof.

(d) The word "uranium" shall mean and include uranium, thorium, and any other fissionable material together with vanadium, manganese, and nonfissionable materials associated with fissionable materials, also tin, vanadium, molybdenum, bismuth and any other metal or mineral, excepting coal only, provided a tax is not levied in connection therewith under Sections 1001  1016 of this Code.

(e) The words "gross value" mean the value of ore immediately after being mined or produced, therefore, the amount received or the amount that could or should have been received for ore if sold, including any and all premiums, inducement payments, bonus payments, or subsidies.  In case ore is sold under circumstances where the sales price does not represent the cash price thereof prevailing for ore of like kinds, character or quality in the area from which the ore is produced, the Tax Commission may require the tax to be paid upon the basis of the prevailing price then being paid at the time of production thereof in said area for ore of like kind, quality and character.

Laws 1963, c. 365, § 2, emerg. eff. June 22, 1963.  Renumbered from § 10-1019 by Laws 1965, c. 215, § 2.  Amended by Laws 1993, c. 366, § 37, eff. Sept. 1, 1993.

§681020.  Application of Sections 1017 to 1020.

A gross production tax equal to five percent (5%) of the gross value of all ores bearing uranium, as that term is defined in the preceding section, that are mined or produced in this state, is hereby levied.

(a) The tax hereby levied shall apply and attach immediately upon ore bearing uranium being mined or produced, provided the ore is mined or produced for the purpose of obtaining uranium or is in fact so used. The tax shall be measured by the gross value of the ore at the time and place same is mined or produced.

(b) The payment of the taxes herein imposed shall be in full, and in lieu of all taxes by the state, counties, cities, towns, school districts and other municipalities upon any property rights attached to or inherent in the right to ore upon producing leases for the mining ores bearing uranium, upon the uranium rights and privileges to the uranium aforesaid belonging or appertaining to land, upon the machinery, appliances and equipment used in and around any mine producing ore and actually used in the operation of such mine;  and also upon the ores bearing uranium hereinbefore mentioned during the tax year in which the same is produced, and upon any investment in any of the leases, rights, privileges, minerals or other property hereinbefore in this paragraph mentioned or described;  and any interest in the land, other than that herein enumerated, and ores bearing uranium which are mined, (produced) and on hand at the date as of which property is assessed for general and ad valorem taxation for any subsequent tax year, shall be assessed and taxed as other property within the taxing district in which such property is situated at the time.

(c) No equipment, material or property shall be exempt from the payment of ad valorem tax by reason of the payment of ad valorem tax by reason of the payment of the gross production tax as herein provided except such equipment, machinery, tools, materials or property as is actually necessary and being used and in use in the production of ores bearing uranium; and it is expressly declared that no ice plants, hospitals, office buildings, garages, residences, gasoline extractions or absorption plants, water systems, fuel systems, rooming houses and other buildings, nor any equipment or material used in connection therewith shall be exempt from ad valorem tax.

(d) The State Board of Equalization, upon its own initiative, may, and upon complaint of any person who claims that he is taxed too great a rate hereunder shall, take testimony to determine whether the taxes herein imposed are greater, or less, than the general ad valorem tax for all purposes would be on the property of such producer subject to taxation in the district or districts where the same is situated and also the value of ore, or of the mining ore rights, the machinery, equipment or appliances used in the actual operation of in and around any such mine, the value of the ore produced and any other element of value in lieu of which the tax herein is levied.  The said Board shall have power and it shall be its duty to raise or lower the rate herein imposed to conform thereto.  An appeal may be had from the decision fo the State Board of Equalization thereon, by any person aggrieved to the Supreme Court, in like manner and with like effect as provided by law in other appeals from said Board to said Court; provided, that after such tax has been collected and distributed or paid without protest, no complaint with reference to rate thereof shall be heard or considered.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681021.  Reports and collection  Apportionment.

The gross production tax levied by the preceding section shall be reported to and collected by the Tax Commission at the same time and in the same manner as is now provided by law for the collection of gross production tax on ore.  Upon being collected the taxes shall be apportioned precisely like taxes collected under Sections 10011016 of this Code.  On ores sold at the time of production, the tax thereon shall be paid by the producer, who is hereby authorized to deduct in making settlement with the producer and/or royalty owner the amount of tax so paid; provided, that in the event ore on which such tax becomes due is not sold at the time of production, but is retained by the producer, the tax on such ore not so sold shall be paid by the producer for himself, including the tax due on royalty ore not sold; provided, further, that in settlement with the royalty owner, such producer shall have the right to deduct the amount of tax so paid on royalty ore, or to deduct therefrom royalty ore equivalent in value at the time such tax becomes due with the amount of tax paid.

Laws 1963, c. 365, § 2; Laws 1965, c. 215, § 2.

§681022.  Conditional increase in value of natural gas  Handling and distribution of tax levied thereon.

Section 1022. When an increase in the gross value of petroleum or other crude or mineral oil, natural gas, casinghead gas or liquids extracted therefrom sold by a producer is subject to the approval of an agency of the United States of America or a court of competent jurisdiction adjudicating an appeal from said agency, the gross production tax provided for in this article on any such proposed increase in gross value when collected by a producer shall be separately reported and conditionally paid, subject to and pending the final outcome of any proceeding by such agency or court relating to a determination of the amount of such increase in gross value; provided, however that nothing herein shall be construed to impose any duty upon a producer to collect any proposed increase in gross value; and provided further, that "gross value" or "increase in gross value" as used in this section shall mean the amount a producer is collecting for the sale of any petroleum or other crude or mineral oil, natural gas, casinghead gas or liquids extracted therefrom sold which is subject to the jurisdiction of such agency or court.  All monies so conditionally collected by the Tax Commission under the provisions of this section shall be accounted for in the following manner:

(a)  At least once each month the Tax Commission shall deposit such collections in a special account in a bank or banks approved as a depository for monies of the State of Oklahoma.  Each bank in which such monies are deposited shall credit the account at the end of each calendar quarter with the highest rate of interest then being paid by such bank for deposited monies of the State of Oklahoma, calculated on the total daily average balance on deposit during such calendar quarter.

(b)  When a producer or purchaser gives written notice to the Tax Commission that such agency or court has, by final order, disapproved, in whole or in part, the proposed increase in gross value, then the Tax Commission shall, within thirty (30) days after receipt of such notice, withdraw from the bank holding such monies an amount of money equal to the tax conditionally paid on the proposed increase in gross value which has been disapproved, together with the interest earned on such money, and remit it to the person, firm, association or corporation which conditionally paid such tax.

(c)  When such agency or court approves, by final order, the proposed increase in gross value, in whole or in part, the producer or purchaser involved having paid the tax conditionally shall immediately give written notice of such approval to the Tax Commission and it shall promptly withdraw from the bank holding such monies an amount of money equal to said tax conditionally paid on the proposed increase in gross value which has been approved, together with the interest earned on such money, and shall distribute the same as provided by the law then in force for the distribution of gross production taxes.

Laws 1968, c. 155, § 2, emerg. eff. April 9, 1968; Laws 1978, c. 211, § 5, emerg. eff. April 19, 1978.

§681023.  Downward adjustment of value of oil and gas  Refund of excess tax.

Section 1023.  In the event the gross value of petroleum or other crude or mineral oil, natural gas, casinghead gas or liquids extracted therefrom is adjusted downward by any agency of the United States of America or a court of competent jurisdiction adjudicating an appeal from said agency, then the amount of the tax paid in excess of the tax due on the adjusted gross value shall be considered excess tax.  Within one (1) year following the final determination of the gross value, any producer or purchaser who has paid any such excess tax may apply for a refund, and the Tax Commission, upon proper finding, shall have the authority to refund the amount of excess tax paid.  Any refund may, at the discretion of the Tax Commission, be made in the form of a credit against future tax payments.

Laws 1978, c. 211, § 6, emerg. eff. April 19, 1978.

§681024.  Release of information  Costs  Civil and criminal liability - Disposition of funds - Examination of records and files - Construction with other sections.

A.  The Tax Commission may upon written request, release to any person the volume of production, during any specified available period of time, of any substance taxable pursuant to the provisions of this article from any lease lawfully plugged, pursuant to the laws of this state after certification of said plugging by the Oklahoma Corporation Commission.

B.  The Tax Commission may, upon oral or written request, release the lease name, legal description, Oklahoma Tax Commission assigned production unit number for any lease or unit in this state and the Oklahoma Tax Commission assigned purchaser or producer reporting number and purchaser or producer name to any person.

C.  The Tax Commission may, upon written request, release the volume of production, producing formation and well classification, active or inactive, on a lease by lease basis to any person.

D.  The Tax Commission shall, upon written request, release information provided in the Reclaimer's and Transporters Monthly Tax Report of Lease Production Stored and Sold, OTC Form 323A-7-81, or any form succeeding this form, to any person.

E.  The Tax Commission shall, upon written request, release the following information to any person executing an affidavit, under penalty of perjury, declaring that they are an interest owner in the well, lease or unit for which the information is requested:

1.  The gross, exempt and net volumes and values of production, tax reimbursements, additional values and taxes remitted thereon, during any available period of time of any substance taxable pursuant to the provisions of this article or the Petroleum Excise Tax of this state.

2.  The lease name, legal description, industry or company well or lease unique number, Oklahoma Tax Commission assigned production unit number for any lease or unit in this state and the Oklahoma Tax Commission assigned purchaser or producer reporting number and purchaser or producer name.

3.  The producing formation and well classification, active or inactive, on a lease by lease basis and if available, on a well by well basis, and British Thermal Unit content, NGPA classification, gas code, gravity, tier, category and oil class.

F.  It is specifically provided that:

1.  The Tax Commission shall establish a schedule of costs for the furnishing of the information in accordance with the provisions of subsections A and B of this section and shall collect said costs;

2.  No civil or criminal liability shall attach to any member of the Tax Commission, or to any agents, servants, or employees of the Tax Commission for any error or omission in the preparation and publication of the requested information;

3.  No costs shall be charged to the Oklahoma Corporation Commission Oil and Gas Conservation Division or Energy Conservation Services Division or to the Oklahoma Geological Survey for examination of the files and records of the Tax Commission; and

4.  All funds collected pursuant to the provisions of this section shall be paid to the State Treasury and deposited to the credit of the Tax Commission Revolving Fund.

G.  A duly authorized agent of the Oklahoma Corporation Commission Oil and Gas Conservation Division or Energy Conservation Services Division or of the Oklahoma Geological Survey may examine necessary records and files of the Tax Commission relating to the gross production tax for the purpose of estimating or forecasting reserves or production of oil or gas.  Such examination shall be limited to information of volume of production, producing formation and well classification, active or inactive, on a lease by lease basis.

H.  A duly authorized agent of the Commissioners of the Land Office may examine necessary records and files of the Tax Commission relating to the gross production tax for the purpose of determining the amount of erroneous payment of gross production tax made to the Oklahoma Tax Commission after January 1, 1978.

I.  The provisions of this section shall be exceptions to the provisions of Sections 205 and 205.1 of this title and said sections shall be strictly construed against the disclosure of any other information contained in the records and files of the Tax Commission except as otherwise provided by law.

J.  Any violation of the provisions of this section shall constitute a misdemeanor and shall be punishable as provided for in Section 205 of this title.

Laws 1979, c. 100, § 1; Laws 1981, c. 76, § 1; Laws 1983, c. 107, § 1, eff. Nov. 1, 1983; Laws 1986, c. 223, § 40, operative July 1, 1986; Laws 1988, c. 281, § 20, operative July 1, 1988; Laws 1990, c. 310, § 4, eff. Sept. 1, 1990; Laws 1991, c. 224, § 2, emerg. eff. May 23, 1991; Laws 1992, c. 30, § 13, emerg. eff. March 30, 1992; Laws 1992, c. 392, § 2, emerg. eff. June 9, 1992.

§68-1101.  Excise tax on oil - Additional tax.

A.  Prior to July 1, 2006, and as provided in Section 1103.1 of this title, there is hereby levied, in addition to the gross production tax, an excise tax equal to ninety-five one thousandths of one percent (.095 of 1%) of the gross value on each and every barrel of petroleum oil produced in the State of Oklahoma which is subject to gross production tax in the State of Oklahoma.  Such excise tax of ninety-five one thousandths of one percent (.095 of 1%) of the gross value shall be reported to and collected by the Tax Commission at the same time and in the same manner as is provided by law for the collection of gross production tax on petroleum oil.  On petroleum oil sold at the time of production, the excise tax thereon shall be paid by the purchaser, who is hereby authorized to deduct in making settlement with the producer and/or royalty owner the amount of tax so paid; provided, that in the event oil on which such tax becomes due is not sold at the time of production, but is retained by the producer, the tax on such oil not so sold shall be paid by the producer for himself, including the tax due on royalty oil not sold; and provided, further, that in settlement with royalty owner, such producer shall have the right to deduct the amount of tax so paid on royalty oil, or to deduct therefrom royalty oil equivalent in value at the time such tax becomes due with the amount of tax paid.

The provisions of this subsection shall terminate on June 30, 2006.

B.  Beginning on July 1, 2006, there is hereby levied, in addition to the gross production tax, an excise tax equal to eighty-five one thousandths of one percent (.085 of 1%) of the gross value on each and every barrel of petroleum oil produced in the State of Oklahoma which is subject to gross production tax in the State of Oklahoma.  Such excise tax of eighty-five one thousandths of one percent (.085 of 1%) of the gross value shall be reported to and collected by the Tax Commission at the same time and in the same manner as is provided by law for the collection of gross production tax on petroleum oil.  On petroleum oil sold at the time of production, the excise tax thereon shall be paid by the purchaser, who is hereby authorized to deduct in making settlement with the producer and/or royalty owner the amount of tax so paid; provided, that in the event oil on which such tax becomes due is not sold at the time of production, but is retained by the producer, the tax on such oil not so sold shall be paid by the producer, including the tax due on royalty oil not sold; and provided, further, that in settlement with royalty owner, such producer shall have the right to deduct the amount of tax so paid on royalty oil, or to deduct therefrom royalty oil equivalent in value at the time such tax becomes due with the amount of tax paid.

Added by Laws 1965, c. 442, § 2.  Amended by Laws 1974, c. 63, § 1, operative July 1, 1974; Laws 1976, c. 100, § 1, operative July 1, 1976; Laws 1990, c. 107, § 5, eff. Oct. 1, 1990; Laws 1995, c. 328, § 9, eff. July 1, 1995; Laws 2001, c. 249, § 5, eff. July 1, 2001.

§681101.1.  Renumbered as § 1001.1 of this title by Laws 1991, c.  342, § 27, emerg. eff. June 15, 1991.

§68-1102.  Excise tax on gas - Additional tax.

A.  Prior to July 1, 2006, and as provided in Section 1103.1 of this title, there is hereby levied, in addition to the gross production tax, an excise tax equal to ninety-five one thousandths of one percent (.095 of 1%) of the gross value of all natural gas and/or casinghead gas produced in the State of Oklahoma which is subject to gross production tax in the State of Oklahoma.  Such excise tax of ninety-five one thousandths of one percent (.095 of 1%) of the gross value shall be reported to and collected by the Tax Commission at the same time and in the same manner as is provided by law for the collection of gross production tax on natural gas and/or casinghead gas, and this excise tax shall apply in all cases where the gross production tax provided for by law applies to the production of natural gas and/or casinghead gas.  The excise tax shall be paid by the purchaser, who is hereby authorized to deduct in making settlement with the producer and/or royalty owner the amount of tax so paid, provided, however, that if such natural gas and/or casinghead gas is retained by the producer, then the tax shall be paid by the producer, who shall have the right to deduct the amount of tax so paid on royalty gas at the time of settlement with the royalty owner.

The provisions of this subsection shall terminate on June 30, 2006.

B.  Beginning on July 1, 2006, there is hereby levied, in addition to the gross production tax, an excise tax equal to eighty-five one thousandths of one percent (.085 of 1%) of the gross value of all natural gas and/or casinghead gas produced in the State of Oklahoma which is subject to gross production tax in the State of Oklahoma.  Such excise tax of eighty-five one thousandths of one percent (.085 of 1%) of the gross value shall be reported to and collected by the Tax Commission at the same time and in the same manner as is provided by law for the collection of gross production tax on natural gas and/or casinghead gas, and this excise tax shall apply in all cases where the gross production tax provided for by law applies to the production of natural gas and/or casinghead gas.  The excise tax shall be paid by the purchaser, who is hereby authorized to deduct in making settlement with the producer and/or royalty owner the amount of tax so paid, provided, however, that if such natural gas and/or casinghead gas is retained by the producer, then the tax shall be paid by the producer, who shall have the right to deduct the amount of tax so paid on royalty gas at the time of settlement with the royalty owner.

Added by Laws 1965, c. 442, § 2.  Amended by Laws 1967, c. 208, § 1, eff. July 1, 1967; Laws 1974, c. 63, § 2, operative July 1, 1974; Laws 1976, c. 100, § 2, operative July 1, 1976; Laws 1990, c. 107, § 6, eff. Oct. 1, 1990; Laws 1995, c. 328, § 10, eff. July 1, 1995; Laws 2001, c. 249, § 6, eff. July 1, 2001.

§68-1103.  Deposit, apportionment and use of proceeds of tax.

A.  1.  Prior to July 1, 2006, and as provided in Section 1103.1 of this title, all monies derived from the levy of the excise tax on petroleum oil provided for by Section 1101 of this title shall be deposited with the State Treasurer, who shall credit and apportion the same as follows:

a. eighty-two and six hundred thirty-four thousandths percent (82.634%) of said excise tax shall be credited to the General Revenue Fund of the State Treasury;

b. ten and five hundred twenty-six thousandths percent (10.526%) shall be credited and apportioned to a separate and distinct fund to be known as the "Corporation Commission Plugging Fund"; and

c. the remaining six and eighty-four hundredths percent (6.84%) of said excise tax shall be credited and apportioned to a separate and distinct fund to be known as "The Interstate Oil Compact Fund of Oklahoma", which fund is hereby created.

2.  Prior to July 1, 2006, and as provided in Section 1103.1 of this title, all monies derived from the levy of the excise tax on natural gas and/or casinghead gas provided for by Section 1102 of this title shall be deposited with the State Treasurer, who shall credit and apportion the same as follows:

a. eighty-two and six thousand forty-five ten thousandths percent (82.6045%) of said excise tax shall be credited to the General Revenue Fund of the State Treasury;

b. ten and five thousand five hundred fifty-five ten thousandths percent (10.5555%) shall be credited and apportioned to the Corporation Commission Plugging Fund; and

c. six and eighty-four hundredths percent (6.84%) of said excise tax shall be credited and apportioned to The Interstate Oil Compact Fund of Oklahoma.

3.  Prior to July 1, 2006, and as provided in Section 1103.1 of this title, all monies to accrue to "The Interstate Oil Compact Fund of Oklahoma" under the provisions of this article, together with all monies remaining unexpended in "The Interstate Oil Compact Fund of Oklahoma" created under this subsection are hereby appropriated and shall be used for the payment of the compensation of the assistant representative of the State of Oklahoma on "The Interstate Oil Compact Commission", the compensation of such clerical, technical, and legal assistants as he or she may with the consent of the Governor employ; the actual and necessary traveling expenses of said assistant representative and employees, and of the Governor when traveling in his or her capacity as official representative of the State of Oklahoma on "The Interstate Oil Compact Commission"; all items of office expense, including the cost of office supplies and equipment; such contributions as the Governor shall deem necessary and proper to pay to "The Interstate Oil Compact Commission" to defray its expenses; and such other necessary expenses as may be incurred in enabling the State of Oklahoma to fully cooperate in accomplishing the objects of the Interstate Compact to conserve oil and gas.  Said fund shall be disbursed by the State Treasurer upon sworn, itemized claims approved by the assistant representative and the Governor; provided, that if at the end of any fiscal year any part of said special fund shall remain unexpended, such balance shall be transferred by the State Treasurer to, and become a part of, the General Revenue Fund of the state for the ensuing fiscal year.  Provided, further, that if the State of Oklahoma withdraws from the Interstate Compact to conserve oil and gas, any unencumbered monies in "The Interstate Oil Compact Fund of Oklahoma" shall be transferred to and become a part of the General Revenue Fund of the State Treasury and thereafter the excise tax on petroleum oil, natural gas and/or casinghead gas levied by this article shall be levied, collected and deposited in the General Revenue Fund of the State Treasury.

4.  All monies to accrue to the Corporation Commission Plugging Fund are hereby appropriated and shall be used for payment of expenses related to the statutory purpose of said fund.

The provisions of this subsection shall terminate on June 30,  2006.

B.  1.  Beginning on July 1, 2006, all monies derived from the levy of the excise tax on petroleum oil provided for by Section 1101 of this Code shall be deposited with the State Treasurer, who shall credit and apportion the same as follows:

a. ninety-two and thirty-five hundredths percent (92.35%) of said excise tax shall be credited and apportioned to the General Revenue Fund of the State Treasury, and

b. the remaining seven and sixty-five hundredths percent (7.65%) of said excise tax shall be credited and apportioned to a separate and distinct fund to be known as "The Interstate Oil Compact Fund of Oklahoma", which fund is hereby created.

2.  Beginning on July 1, 2006, all monies derived from the levy of the excise tax on natural gas and/or casinghead gas provided for by Section 1102 of this Code shall be deposited with the State Treasurer, who shall credit and apportion the same as follows:

a. ninety-two and thirty-five hundredths percent (92.35%) of said excise tax shall be credited and apportioned to the General Revenue Fund of the State Treasury, and

b. seven and sixty-five hundredths percent (7.65%) of said excise tax shall be credited and apportioned to The Interstate Oil Compact Fund of Oklahoma.

3.  Beginning on July 1, 2006, all monies to accrue to "The Interstate Oil Compact Fund of Oklahoma" under the provisions of this article, together with all monies remaining unexpended in "The Interstate Oil Compact Fund of Oklahoma" created under this subsection are hereby appropriated and shall be used for the payment of the compensation of the assistant representative of the State of Oklahoma on "The Interstate Oil Compact Commission", the compensation of such clerical, technical, and legal assistants as he or she may with the consent of the Governor employ; the actual and necessary traveling expenses of said assistant representative and employees, and of the Governor when traveling in his or her capacity as official representative of the State of Oklahoma on "The Interstate Oil Compact Commission"; all items of office expense, including the cost of office supplies and equipment; such contributions as the Governor shall deem necessary and proper to pay to "The Interstate Oil Compact Commission" to defray its expenses; and such other necessary expenses as may be incurred in enabling the State of Oklahoma to fully cooperate in accomplishing the objects of the Interstate Compact to conserve oil and gas.  Said fund shall be disbursed by the State Treasurer upon sworn, itemized claims approved by the assistant representative and the Governor; provided, that if at the end of any fiscal year any part of said special fund shall remain unexpended, such balance shall be transferred by the State Treasurer to, and become a part of, the General Revenue Fund of the State Treasury for the ensuing fiscal year.  Provided, further, that if the State of Oklahoma withdraws from the Interstate Compact to conserve oil and gas, any unencumbered monies in "The Interstate Oil Compact Fund of Oklahoma" shall be transferred to and become a part of the General Revenue Fund of the State Treasury and thereafter the excise tax on petroleum oil, natural gas and/or casinghead gas levied by this article shall be levied, collected and deposited in the General Revenue Fund of the State Treasury.

Added by Laws 1965, c. 442, § 2.  Amended by Laws 1967, c. 208, § 2, eff. July 1, 1967; Laws 1974, c. 63, § 3, operative July 1, 1974; Laws 1979, c. 47, § 72, emerg. eff. April 9, 1979; Laws 1990, c. 107, § 7, eff. Oct. 1, 1990; Laws 1995, c. 328, § 11, eff. July 1, 1995; Laws 1997, c. 275, § 12, eff. July 1, 1997; Laws 2001, c. 249, § 7, eff. July 1, 2001; Laws 2005, c. 436, § 2, eff. July 1, 2005.

§68-1103.1.  Maintenance of Corporation Commission Plugging Fund minimal level.

The additional excise tax levied by subsection A of Section 5 of this act and subsection A of Section 6 of this act which is credited and apportioned to the Corporation Commission Plugging Fund pursuant to Section 7 of this act shall be imposed and collected at such times as required by Section 1 of this act to maintain the Corporation Commission Plugging Fund at a five-million-dollar maintenance level.

Added by Laws 1990, c. 107, § 8, eff. Oct. 1, 1990.

§681104.  Due date of tax  Delinquency  Reports on leases.

(a)  The tax provided for in Section 1101 and Section 1102 of this Code shall become due on the first day of each calendar month on all petroleum oil, natural gas and/or casinghead gas, produced in the State of Oklahoma during the preceding monthly period, and if the tax is not paid on or before the last day of the month when the same becomes due, such tax shall become delinquent.

(b)  Every person, firm, association, or corporation responsible for paying or remitting the petroleum excise tax levied by this article on the production from any lease shall file with the Tax Commission a monthly report on each lease, regardless of sales or purchases of production from said lease during the period, at the same time and in the same manner as is required for the reporting of the gross production tax.

Laws 1965, c. 442, § 2; Laws 1968, c. 142, § 1.

§681105.  Failure to make report.

If any person, firm, association or corporation shall fail to make the report of the production, purchase, or production without sale, as the case may be, of petroleum oil, natural gas and/or casinghead gas, or the computation of the excise tax hereby levied, within the time prescribed by law for such report, it shall be the duty of the Tax Commission to examine the books, records and files of such persons, firm, association or corporation to ascertain the amount of oil produced and/or sold, and compute and assess the tax and penalty accrued thereon, as provided herein.  Any such person, firm, association or corporation who shall fail to file any sworn statement or report required by the provisions of this article in the manner and in the time prescribed, or who shall fail to provide any information regarding the production from any lease in this state within thirty (30) days of the mailing by the Commission of a demand for such information, shall be liable for the assessment by the Commission and the payment thereto of the penalties as prescribed in Section 1010 of this title.

Laws 1965, c. 442, § 2.

§681106.  Exemption  Refund.

The provisions of the gross production tax law in respect to refunds of such tax on the production derived from restricted Indian lands and lands owned by the United States, the state, counties, cities, towns and school districts, and therefore exempt from taxation, shall apply to petroleum excise tax on such exempt interest in said production from said lands. Laws 1965 C. 442, Sec. 2.

Laws 1965, c. 442, § 2.

§68-1107.  Repealed by Laws 1994, c. 311, § 3, emerg. eff. July 1, 1995.

§68-1108.  Repealed by Laws 1994, c. 311, § 3, emerg. eff. July 1, 1995.

§68-1109.  Repealed by Laws 1994, c. 311, § 3, emerg. eff. July 1, 1995.

§68-1110.  Repealed by Laws 1994, c. 311, § 3, emerg. eff. July 1, 1995.

§68-1111.  Repealed by Laws 1994, c. 311, § 3, emerg. eff. July 1, 1995.

§68-1135.3.  Editorially renumbered as § 1135.3 of Title 47 of the Oklahoma Statutes to provide consistency in numbering.

§681201.  Corporations and organizations to which article applicable.

The terms of this article shall apply to every corporation organized under the laws of this state, or qualified to do, or doing business in Oklahoma in a corporate or organized capacity by virtue of creation or organization under the laws of this or any other state, territory or district, or a foreign country, including associations, jointstock companies and business trusts as defined by Section 202 of this title, but not including limited liability companies as defined by Section 2001 of Title 18 of the Oklahoma Statutes.

Laws 1963, c. 366, § 2, emerg. eff. June 18, 1963.  Renumbered from § 12-1201 by Laws 1965, c. 215, § 2.  Amended by Laws 1985, c. 182, § 2, emerg. eff. June 20, 1985; Laws 1993, c. 366, § 38, eff. Sept. 1, 1993.

§681202.  "Doing Business" defined.

When the term "doing business" is used in this article, it shall mean and include each and every act, power or privilege exercised or enjoyed in this state, as an incident to, or by virtue of the powers and privileges acquired by the nature of such organizations, as are enumerated in the preceding section.

Laws 1963, c. 366, § 2; Laws 1965, c. 215, § 2.

§681203.  Tax on domestic corporations and business organizations.

There is hereby levied and assessed a franchise or excise tax upon every corporation, association, jointstock company and business trust organized under the laws of this state, equal to One Dollar and twentyfive cents ($1.25) for each One Thousand Dollars ($1,000.00) or fraction thereof of the amount of capital used, invested or employed in the exercise of any power, privilege or right inuring to such organization, within this state; it being the purpose of this section to require the payment to the State of Oklahoma this tax for the right granted by the laws of this state to exist as such organization and enjoy, under the protection of the laws of this state, the powers, rights, privileges and immunities derived from the state by reason of the form of such existence.

Amended by Laws 1985, c. 182, § 3, emerg. eff. June 20, 1985.

§681204.  Tax on foreign corporations and business organizations.

There is hereby levied and assessed upon every corporation, association, jointstock company and business trust, organized and existing by virtue of the laws of some other state, territory or country, now or hereafter doing business in this state, as hereinbefore defined, a franchise or excise tax equal to One Dollar and twentyfive cents ($1.25) for each One Thousand Dollars ($1,000.00) or fraction thereof of the amount of capital used, invested or employed within this state; it being the purpose of this section to require the payment of a tax by all organizations not organized under the laws of this state, measured by the amount of capital, or its equivalent, used, invested or employed in this state for which such organization receives the benefit and protection of the government and laws of the state.

Amended by Laws 1985, c. 182, § 4, emerg. eff. June 20, 1985.

§68-1205.  Minimum and maximum taxes.

A.  In determining the amount of tax to be levied, assessed and collected under the terms of this Article, the maximum amount shall not exceed Twenty Thousand Dollars ($20,000.00).

B.  If, as a result of the computation of tax required by Section 1209 of this title, the resulting liability is Ten Dollars ($10.00) or less, the corporation or other entity shall be exempt from the tax levied by Section 1203 or Section 1204 of this title for such reporting period.

Added by Laws 1963, c. 366, § 2, eff. July 1, 1963.  Renumbered from § 12-1205 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 2005, c. 388, § 1, eff. July 1, 2006.

§681206.  Corporations and organization exempted.

The terms of this article shall not apply to the following institutions, foreign or domestic:  Savings and loan associations, small business investment companies licensed under the Federal Small Business Act of 1958, credit unions, trust companies, real estate trusts operating under the Federal Real Estate Trust Act of 1960, insurance companies, including surety and bond companies, retirement or pension funds, savings banks and savings fund societies; nor to any organization enumerated in Section 1201 of this title if such organization is neither organized for profit nor operated for profit, irrespective of the form of organization.

Amended by Laws 1983, c. 167, § 1, operative July 1, 1983; Laws 1985, c. 182, § 5, emerg. eff. June 20, 1985.

§681207.  No tax for year in which other tax or fee paid.

The tax herein levied shall not be exacted for the fiscal year during which a domestic or foreign corporation, association or organization has paid an incorporating, filing or qualifying fee or tax to the Secretary of State.  However, such corporations or organizations shall file a "no tax" report to comply with such regulations as shall be adopted by the Tax Commission, who shall, upon such filing, issue a "no tax" license expiring on the next ensuing June 30th. Provided, that in the computation of the tax imposed by this article no credit shall be allowed against such tax by reason of any money paid to the Secretary of State as additional incorporation, qualifying or filing fee covering an increase of authorized capital or capital apportioned to this state.

Laws 1963, c. 366, § 2; Laws 1965, c. 215, § 2.

§68-1208.  Purpose and disposition of revenue - When due.

A.  It is hereby declared to be the purpose of Section 1201 et seq. of this title to provide for revenue for general governmental functions of the State of Oklahoma.

B.  All monies collected under Section 1201 et seq. of this title shall be transmitted monthly to the State Treasurer of the State of Oklahoma to be placed to the credit of the General Revenue Fund of the state, to be paid out only pursuant to direct appropriations of the Legislature.

C.  The tax levied by Section 1201 et seq. of this title shall become due and payable on July 1 of each year or at the option of the taxpayer upon the last day of the income tax year of the taxpayer, and if not paid on or before the next ensuing September 1 for taxpayers electing to pay tax by July 1, or the date by which an income tax return is required to be filed pursuant to the provisions of subsection G of Section 2368 of this title or pursuant to the provisions of Section 216 of this title, for taxpayers electing to pay the tax at the time such income tax return is due, the penalties hereinafter provided shall apply.

Added by Laws 1963, c. 366, § 2.  Renumbered from § 12-1208 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1997, c. 249, § 2, eff. Sept. 1, 1998.

§681209.  Capital  Computation.

(a) For the purpose of computing the amount of annual franchise tax levied upon and payable by the corporations, associations and organizations enumerated in Sections 1203 and 1204 of this title, the word "capital" shall be construed to include the following:

Outstanding capital stock, surplus and undivided profits, which shall include any amounts designated for the payment of dividends until such amounts are definitely and irrevocably placed to the credit of stockholders subject to withdrawal on demand, plus the amount of bonds, notes, debentures or other evidences of indebtedness maturing and payable more than three (3) years after issuance.  The term "capital" stock where herein used shall include all written evidence of interest or ownership in the control or management of a corporation or other organization.  The term "evidence of indebtedness" where herein used shall not include any deposit made in any bank.

(b) Advances made by a parent to a subsidiary or by a subsidiary to a parent corporation, organization or association shall be eliminated by both the parent and subsidiary from the calculations necessary to determine the amount of taxable capital employed in the business of either or both the parent and subsidiary.  Provided, however, advances made for purely operating expenses may, upon proper showing, satisfactory to the Tax Commission, be included in such calculations.

(c) The amount of capital employed in this state is hereby declared to be that portion of the capital of the corporation, association or organization which equals the proportion which the property owned, or property owned and business done, in Oklahoma bears to the total property owned, or total property owned and total business done, by the corporation, association or organization.

(d) In the determination of the amount of tax payable under this article where intangibles are involved, such as notes, accounts receivable, stocks, bonds, and other securities, including cash, and the business of the corporation is managed, directed and controlled from within the State of Oklahoma, the value of such intangibles shall be apportioned wholly to Oklahoma, unless a commercial or business situs for such intangibles has been established elsewhere.

(e) Management, direction and control of the corporation's business shall be deemed to be within the State of Oklahoma where (1) the corporation is incorporated under the laws of Oklahoma, or (2) where any corporation organized under the laws of some other state transacts in Oklahoma its principal business, or maintains in this state its "business domicile" or "commercial domicile".

(f) The portion of capital of any corporation, association or organization employed in this state, shall be segregated, and its value stated, based upon the proportions herein prescribed, and shall be reported to the Tax Commission; and the amount of said capital so reported shall be prima facie the measure of the value of the capital of such corporation, association or organization, apportioned to this state, for the purposes of this article.

(g)  The capital of a bank holding company or multibank holding company shall not include the capital, as defined in this article, of the owned bank or banks.  Such banks, bank holding companies and multibank holding companies each shall comply with the terms of this article as separate corporations.

Amended by Laws 1985, c. 182, § 6, emerg. eff. June 20, 1985.

§68-1210.  Annual statement or return.

A.  In addition to any other statement required by law, each and every corporation, association or organization, as enumerated in Sections 1201, 1203, and 1204 of this title, subject to the provisions of Section 1201 et seq. of this title, either during the period of July 1 to August 31, inclusive, of each year or on or before the date by which an income tax return is required to be filed pursuant to the provisions of subsection G of Section 2368 of this title or pursuant to the provisions of Section 216 of this title, based upon the election by the taxpayer regarding the due date for payment of tax, shall file with the Oklahoma Tax Commission a statement under oath of its president, secretary or managing officer, or managing agent in this state.  The statement shall be in such form as the Tax Commission shall prescribe, including balance sheets as at the close of its last preceding taxable year for which an income tax return was required to be filed, showing the following:

1.  The amount of its authorized capital stock, interests, certificates, or other evidence of interest or ownership;

2.  The amount thereof then paid up;

3.  The number of units into which the same is divided;

4.  The par value of each unit and the number of such units issued and outstanding;

5.  The location of the office or offices;

6.  The value of all property owned or used in its business and wherever located;

7.  The value of all property owned or used in its business within this state as it existed on the last day of the tax year;

8.  The total amount of all business wherever transacted during the tax year;

9.  The total amount of business transacted within the State of Oklahoma during such year; and

10.  The names of its officers and the residence and post office address of each as the same appear of record on the last day of the tax year, based upon the election by the taxpayer regarding the due date for payment of tax.

B.  If any corporation, association or organization making a return under the provisions of Section 1201 et seq. of this title has no authorized capital, or if any of its shares of stock or other evidences of interest or ownership have no par value, then such corporation, association or organization shall so state in its return, and shall, in addition thereto, state the book value of its shares of stock or other evidences of interest or ownership.  It shall also, in making its return, make the showing required of all other corporations, associations and organizations, and each foreign corporation shall state the name of its registered agent residing at the capital of the state.  The return shall be in such form as the Tax Commission shall prescribe.

C.  A corporation or organization subject to the tax levied by Section 1203 or Section 1204 of this title for which the computation of capital employed in the state equals or exceeds Sixteen Million Dollars ($16,000,000.00), shall file a maximum franchise tax return on such form as may be prescribed by the Oklahoma Tax Commission.

D.  The Tax Commission shall prescribe a form for use by corporations or organizations subject to the maximum tax imposed by Section 1205 of this title in order for such corporations or organizations to determine if the value of capital employed in this state requires filing a maximum franchise tax return.  The Tax Commission shall also prescribe a form for use by corporations or organizations exempt from the tax imposed by Sections 1203 and 1204 of this title pursuant to Section 1205 of this title.  Such form shall include the names of the officers of the corporation or organization and the residence and post office address of each as the same appears of record on the last day of the tax year and a statement attesting that no tax is due for the taxable period.  If a corporation or organization is required to file the maximum franchise tax return or is exempt from the tax imposed by Sections 1203 and 1204 of this title pursuant to Section 1205 of this title, such return shall not be subject to the requirements of subsection A of this section and the return shall only contain such information as may be prescribed by the Commission.  The return shall be in such form as the Tax Commission shall prescribe.

Added by Laws 1963, c. 366, § 2, eff. July 1, 1963.  Renumbered from § 12-1210 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1989, c. 249, § 24, eff. July 1, 1989; Laws 1997, c. 249, § 3, eff. Sept. 1, 1998; Laws 2005, c. 388, § 2, eff. July 1, 2006.

§681211.  Organization of business trust.

The county clerks of the several counties of the state shall not receive for filing in their offices any instrument providing for the organization of any business trust unless and until a duplicate of such instrument is provided for filing with the Tax Commission, which duplicate shall show the filing references of the county clerk in whose office the original of such instrument is filed, and it is hereby made the duty of such county clerk to see that such duplicate is immediately forwarded to the Tax Commission.

Amended by Laws 1985, c. 182, § 7, emerg. eff. June 20, 1985.

§68-1212.  Penalties - Uniform procedure - Operation without license - Suspension and forfeiture.

A.  If the report required pursuant to the provisions of Section 1210 of this title is not filed and the tax levied pursuant to the provisions of Section 1203, 1204 or 1205 of this title is not paid within the time provided under subsection C of Section 1208 of this title, the Oklahoma Tax Commission shall levy and collect a penalty for such delinquency in the amount of ten percent (10%) of the tax due.  Such penalty shall be collected and apportioned in the same manner as is the tax itself.  In such event, or if a form is not filed, as required by subsection D of Section 1210 of this title by a corporation, association or organization exempt from the tax pursuant to subsection B of Section 1205 of this title, the Tax Commission may enter an order directing the suspension of the charter or other instrument of organization, under which the corporation, association or organization may be organized, and the forfeiture of all corporate or other rights inuring thereunder.  However, no such order of the Tax Commission shall be issued nor effective as to any corporation, association or organization the charter or certificate of authority of which is issued by the State Banking Board or State Banking Commissioner rather than the Secretary of State and the Tax Commission shall only notify the registered agents or managing officer of the corporation, association, or organization and shall notify the State Banking Board or State Banking Commissioner of the amount of unpaid tax.  The Commissioner shall require the payment of such tax, plus interest and penalty, if any, within a reasonable time.

B.  Any person who attempts or purports to exercise any of the rights, privileges or powers of any such domestic corporation, association or organization, or who does or attempts to do any business in the state in behalf of any such foreign corporation, association or organization, without having first obtained a license therefor, as provided herein, or after any such license so obtained shall have been canceled, forfeited, or expired, shall be guilty of a misdemeanor.

C.  Each trustee, director or officer of any such corporation, association or organization, whose right to do business within this state shall be so forfeited, shall, as to any and all debts of such corporation, association or organization, which may be created or incurred with his or her knowledge, approval and consent, within this state after such forfeiture and before the reinstatement of the right of such corporation to do business, be deemed and held liable thereon in the same manner and to the same extent as if such trustees, directors, and officers of such corporation, association or organization were partners.  Any corporation, association or organization whose right to do business shall be thus forfeited shall be denied the right to sue or defend in any court of this state, except in a suit to forfeit the charter of such corporation, association or organization.  In any suit against such corporation, association or organization on a cause of action arising before such forfeiture, no affirmative relief shall be granted to such corporation, association or organization unless its right to do business in this state shall be reinstated as provided herein.  Every contract entered into by or in behalf of such corporation, association or organization, after such forfeiture as provided herein, is hereby declared to be voidable.

D.  Notice of such suspension and forfeiture shall be forwarded by certified mail, return receipt requested, to the last-known address of the registered agent or managing officer of each corporation, association or organization, and the Tax Commission may cause notice of such suspension and forfeiture to be published in a newspaper of general circulation in the county in which the general business office of each such corporation, association or organization is located in this state.

E.  The Tax Commission, shall immediately upon entering an order suspending and forfeiting any such charter or other instrument of organization, transmit the name of each such corporation, association or organization named therein to the Secretary of State or the county clerk of the county in which the instrument under which it may be organized is filed, and the Secretary of State or county clerk, as the case may be, shall immediately record the same and such record shall constitute notice to the public.  The suspension and forfeiture herein provided for shall become effective immediately upon such record being made and the certificate of the Secretary of State or the county clerk shall be prima facie evidence of such suspension and forfeiture.

F.  After the issuance of such order of suspension and forfeiture by the Tax Commission, the charter or other instrument of organization may only be revived and reinstated upon the payment of the accrued fees and penalties and a reinstatement fee in the amount of Fifteen Dollars ($15.00), and a showing by the corporation, association or organization of a full compliance with the laws of this state.  Such payment of accrued fees and penalties must be made prior to the expiration of the time provided in such charter or other instrument of organization for the life of such corporation, association or organization.

Added by Laws 1963, c. 366, § 2, eff. July 1, 1963.  Renumbered from § 12-1212 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1985, c. 182, § 8, emerg. eff. June 20, 1985; Laws 1985, c. 356, § 12, emerg. eff. July 30, 1985; Laws 1991, c. 342, § 12, emerg. eff. June 15, 1991; Laws 2005, c. 388, § 3, eff. July 1, 2006.

§681213.  Tax Commission may furnish names  Certificates of compliance or noncompliance.

The provisions of Section 205 of this title shall not be construed to prevent the Tax Commission from furnishing the names of officers, or registered agents, and it may furnish certificates to show the compliance or noncompliance with the provisions of this article by any particular corporation, association or organization, under such rules as the Tax Commission may adopt, and shall collect a fee of One Dollar ($1.00) for each certificate so furnished.

Added by Laws 1963, c. 366, § 2, emerg. eff. June 18, 1963.  Renumbered from § 12-1213 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1997, c. 294, § 14, eff. July 1, 1997.

§681214.  Exemption from excise and income taxes  License fee.

Each cooperative and each foreign corporation transacting business in this State pursuant to the Rural Electric Cooperative Act (18 O.S.1961 Sections 437  437.30) shall pay annually, on or before the Thirtyfirst day of August, to the Tax Commission, a fee of One Dollar ($1.00) for each one hundred persons or fraction thereof to whom electricity is supplied within the state by it, as of June 30th preceding, but shall be exempt from all other excise and income taxes whatsoever.

Laws 1963, c. 366, § 2; Laws 1965, c. 215, § 2.

§681350.  Citation.

This article shall be known as and may be cited as the "Oklahoma Sales Tax Code".

Laws 1981, c. 313, § 2 emerg. eff. June 29, 1981.

§681351.  Intent.

It is hereby declared that the intent of the Legislature is that this Code shall be construed as amending, revising and renumbering the present statutes relating to sales tax in respect to matters herein.  It is further hereby declared that the intent of the Legislature is that the excise tax levy reenacted herein and all other provisions of this Code shall be construed as imposing a tax upon the sale of tangible personal property and services, not otherwise exempted, to the consumer.

Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.

§68-1352.  Definitions.

As used in the Oklahoma Sales Tax Code:

1.  "Business" means any activity engaged in or caused to be engaged in by any person with the object of gain, benefit, or advantage, either direct or indirect;

2.  "Commission" or "Tax Commission" means the Oklahoma Tax Commission;

3.  "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions;

4.  "Computer software" means a set of coded instructions designed to cause a "computer" or automatic data processing equipment to perform a task;

5.  "Consumer" or "user" means a person to whom a taxable sale of tangible personal property is made or to whom a taxable service is furnished.  "Consumer" or "user" includes all contractors to whom a taxable sale of materials, supplies, equipment, or other tangible personal property is made or to whom a taxable service is furnished to be used or consumed in the performance of any contract;

6.  "Contractor" means any person who performs any improvement upon real property and who, as a necessary and incidental part of performing such improvement, incorporates tangible personal property belonging to or purchased by the person into the real property being improved;

7.  "Drug" means a compound, substance or preparation, and any component of a compound, substance or preparation:

a. recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, and supplement to any of them,

b. intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease, or

c. intended to affect the structure or any function of the body;

8.  "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

9.  "Established place of business" means the location at which any person regularly engages in, conducts, or operates a business in a continuous manner for any length of time, that is open to the public during the hours customary to such business, in which a stock of merchandise for resale is maintained, and which is not exempted by law from attachment, execution, or other species of forced sale barring any satisfaction of any delinquent tax liability accrued under the Oklahoma Sales Tax Code;

10.  "Fair authority" means:

a. any county, municipality, school district, public trust or any other political subdivision of this state, or

b. any not-for-profit corporation acting pursuant to an agency, operating or management agreement which has been approved or authorized by the governing body of any of the entities specified in subparagraph a of this paragraph which conduct, operate or produce a fair commonly understood to be a county, district or state fair;

11.  a.   "Gross receipts", "gross proceeds" or "sales price" means the total amount of consideration, including cash, credit, property and services, for which personal property or services are sold, leased or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) the seller's cost of the property sold,

(2) the cost of materials used, labor or service cost,

(3) interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, and any other expense of the seller,

(4) charges by the seller for any services necessary to complete the sale, other than delivery and installation charges,

(5) delivery charges and installation charges, unless separately stated on the invoice, billing or similar document given to the purchaser, and

(6) the value of exempt personal property given to the purchaser where taxable and exempt personal property have been bundled together and sold by the seller as a single product or piece of merchandise.

b. Such term shall not include:

(1) discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a seller and taken by a purchaser on a sale,

(2) interest, financing, and carrying charges from credit extended on the sale of personal property or services, if the amount is separately stated on the invoice, bill of sale or similar document given to the purchaser, and

(3) any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale or similar document given to the purchaser;

12.  "Maintaining a place of business in this state" means and includes having or maintaining in this state, directly or by subsidiary, an office, distribution house, sales house, warehouse, or other physical place of business, or having agents operating in this state, whether the place of business or agent is within this state temporarily or permanently or whether the person or subsidiary is authorized to do business within this state;

13.  "Manufacturing" means and includes the activity of converting or conditioning tangible personal property by changing the form, composition, or quality of character of some existing material or materials, including natural resources, by procedures commonly regarded by the average person as manufacturing, compounding, processing or assembling, into a material or materials with a different form or use.  "Manufacturing" does not include extractive industrial activities such as mining, quarrying, logging, and drilling for oil, gas and water, nor oil and gas field processes, such as natural pressure reduction, mechanical separation, heating, cooling, dehydration and compression;

14.  "Manufacturing operation" means the designing, manufacturing, compounding, processing, assembling, warehousing, or preparing of articles for sale as tangible personal property.  A manufacturing operation begins at the point where the materials enter the manufacturing site and ends at the point where a finished product leaves the manufacturing site.  "Manufacturing operation" does not include administration, sales, distribution, transportation, site construction, or site maintenance.  Extractive activities and field processes shall not be deemed to be a part of a manufacturing operation even when performed by a person otherwise engaged in manufacturing;

15.  "Manufacturing site" means a location where a manufacturing operation is conducted, including a location consisting of one or more buildings or structures in an area owned, leased, or controlled by a manufacturer;

16.  "Over-the-counter drug" means a drug that contains a label that identifies the product as a drug as required by 21 C.F.R., Section 201.66.  The over-the-counter-drug label includes:

a. a "Drug Facts" panel, or

b. a statement of the "active ingredient(s)" with a list of those ingredients contained in the compound, substance or preparation;

17.  "Person" means any individual, company, partnership, joint venture, joint agreement, association, mutual or otherwise, limited liability company, corporation, estate, trust, business trust, receiver or trustee appointed by any state or federal court or otherwise, syndicate, this state, any county, city, municipality, school district, any other political subdivision of the state, or any group or combination acting as a unit, in the plural or singular number;

18.  "Prescription" means an order, formula or recipe issued in any form of oral, written, electronic, or other means of transmission by a duly licensed "practitioner" as defined in Section 1357.6 of this title;

19.  "Prewritten computer software" means "computer software", including prewritten upgrades, which is not designed and developed by the author or other creator to the specifications of a specific purchaser.  The combining of two or more prewritten computer software programs or prewritten portions thereof does not cause the combination to be other than prewritten computer software.  Prewritten software includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than the purchaser.  Where a person modifies or enhances computer software of which the person is not the author or creator, the person shall be deemed to be the author or creator only of such person's modifications or enhancements.  Prewritten software or a prewritten portion thereof that is modified or enhanced to any degree, where such modification or enhancement is designed and developed to the specifications of a specific purchaser, remains prewritten software; provided, however, that where there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for such modification or enhancement, such modification or enhancement shall not constitute prewritten computer software;

20.  "Repairman" means any person who performs any repair service upon tangible personal property of the consumer, whether or not the repairman, as a necessary and incidental part of performing the service, incorporates tangible personal property belonging to or purchased by the repairman into the tangible personal property being repaired;

21.  "Sale" means the transfer of either title or possession of tangible personal property for a valuable consideration regardless of the manner, method, instrumentality, or device by which the transfer is accomplished in this state, or other transactions as provided by this paragraph, including but not limited to:

a. the exchange, barter, lease, or rental of tangible personal property resulting in the transfer of the title to or possession of the property,

b. the disposition for consumption or use in any business or by any person of all goods, wares, merchandise, or property which has been purchased for resale, manufacturing, or further processing,

c. the sale, gift, exchange, or other disposition of admission, dues, or fees to clubs, places of amusement, or recreational or athletic events or for the privilege of having access to or the use of amusement, recreational, athletic or entertainment facilities,

d. the furnishing or rendering of services taxable under the Oklahoma Sales Tax Code, and

e. any use of motor fuel or diesel fuel by a supplier, as defined in Section 500.3 of this title, upon which sales tax has not previously been paid, for purposes other than to propel motor vehicles over the public highways of this state.  Motor fuel or diesel fuel purchased outside the state and used for purposes other than to propel motor vehicles over the public highways of this state shall not constitute a sale within the meaning of this paragraph;

22.  "Sale for resale" means:

a. a sale of tangible personal property to any purchaser who is purchasing tangible personal property for the purpose of reselling it within the geographical limits of the United States of America or its territories or possessions, in the normal course of business either in the form or condition in which it is purchased or as an attachment to or integral part of other tangible personal property,

b. a sale of tangible personal property to a purchaser for the sole purpose of the renting or leasing, within the geographical limits of the United States of America or its territories or possessions, of the tangible personal property to another person by the purchaser, but not if incidental to the renting or leasing of real estate, or

c. a sale of tangible goods and products within this state if, simultaneously with the sale, the vendor issues an export bill of lading, or other documentation that the point of delivery of such goods for use and consumption is in a foreign country and not within the territorial confines of the United States;

23.  "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is in any other manner perceptible to the senses.  "Tangible personal property" includes electricity, water, gas, steam and prewritten computer software.  This definition shall be applicable only for purposes of the Oklahoma Sales Tax Code;

24.  "Taxpayer" means any person liable to pay a tax imposed by the Oklahoma Sales Tax Code;

25.  "Tax period" or "taxable period" means the calendar period or the taxpayer's fiscal period for which a taxpayer has obtained a permit from the Tax Commission to use a fiscal period in lieu of a calendar period;

26.  "Tax remitter" means any person required to collect, report, or remit the tax imposed by the Oklahoma Sales Tax Code.  A tax remitter who fails, for any reason, to collect, report, or remit the tax shall be considered a taxpayer for purposes of assessment, collection, and enforcement of the tax imposed by the Oklahoma Sales Tax Code; and

27.  "Vendor" means:

a. any person making sales of tangible personal property or services in this state, the gross receipts or gross proceeds from which are taxed by the Oklahoma Sales Tax Code,

b. any person maintaining a place of business in this state and making sales of tangible personal property or services, whether at the place of business or elsewhere, to persons within this state, the gross receipts or gross proceeds from which are taxed by the Oklahoma Sales Tax Code,

c. any person who solicits business by employees, independent contractors, agents, or other representatives or by distribution of catalogs or other advertising matter, and thereby makes sales to persons within this state of tangible personal property or services, the gross receipts or gross proceeds from which are taxed by the Oklahoma Sales Tax Code, or

d. any person, pursuant to an agreement with the person with an ownership interest in or title to tangible personal property, who has been entrusted with the possession of any such property and has the power to designate who is to obtain title, to physically transfer possession of, or otherwise make sales of the property.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1983, c. 8, § 1, eff. Jan. 1, 1984; Laws 1985, c. 161, § 1, eff. July 1, 1985; Laws 1987, c. 213, § 1, operative July 1, 1987; Laws 1988, c. 52, § 1, emerg. eff. March 23, 1988; Laws 1989, c. 167, § 3, eff. July 1, 1989; Laws 1991, c. 342, § 13, emerg. eff. June 15, 1991; Laws 1992, c. 172, § 1, emerg. eff. May 5, 1992; Laws 1993, c. 366, § 39, eff. Sept. 1, 1993; Laws 1994, c. 2, § 22, emerg. eff. March 2, 1994; Laws 1998, c. 301, § 3, eff. Nov. 1, 1998; Laws 2001, c. 153, § 6; Laws 2003, c. 125, § 1; Laws 2003, c. 413, § 1, eff. Nov. 1, 2003; Laws 2004, c. 5, § 64, emerg. eff. March 1, 2004.

NOTE:  Laws 1987, c. 203, § 143 repealed by Laws 1988, c. 52, § 2, emerg. eff. March 23, 1988.  Laws 1993, c. 146, § 20 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 2003, c. 472, § 13 repealed by Laws 2004, c. 5, § 65, emerg. eff. March 1, 2004.

§68-1352.1.  "Farm", "farming", "farming operation", "agricultural production" and "production of agricultural products" defined.

As used in the Oklahoma Sales Tax Code, the terms "farm", "farming", "farming operation", "agricultural production" and "production of agricultural products" shall be deemed to include the planting, growing, cultivation and harvesting of shrubs, flowers, trees and other plants for sale in the wholesale division of a nursery operation and the planting, growing, cultivation and harvesting of sod by commercial growers of sod.

Added by Laws 1989, c. 24, § 3, emerg. eff. March 30, 1989.  Amended by Laws 1994, c. 289, § 5, emerg. eff. June 6, 1994.

§68-1353.  Purpose of article - Apportionment of revenues.

Purpose of Article - Apportionment of Revenues.

It is hereby declared to be the purpose of the Oklahoma Sales Tax Code to provide funds for the financing of the program provided for by the Oklahoma Social Security Act and to provide revenues for the support of the functions of the state government of Oklahoma, and for this purpose it is hereby expressly provided that, revenues derived pursuant to the provisions of the Oklahoma Sales Tax Code shall be apportioned as follows:

1.  The following amounts shall be paid to the State Treasurer to be placed to the credit of the General Revenue Fund to be paid out pursuant to direct appropriation by the Legislature:

Fiscal Year Amount

FY 2003 and FY 2004 86.04%

FY 2005 85.83%

FY 2006 85.54%

FY 2007 85.04%

FY 2008 and each fiscal year thereafter % 84.54%

2.  For FY 2003, FY 2004 and FY 2005, ten and forty-two one-hundredths percent (10.42%), shall be paid to the State Treasurer to be placed to the credit of the Education Reform Revolving Fund of the State Department of Education and for FY 2006 and each fiscal year thereafter, ten and forty-six one hundredths percent (10.46%) shall be paid to the State Treasurer to be placed to the credit of the Education Reform Revolving Fund of the State Department of Education; and

3.  The following amounts shall be paid to the State Treasurer to be placed to the credit of the Teachers' Retirement System Dedicated Revenue Revolving Fund:

Fiscal Year Amount

FY 2003 and FY 2004 3.54%

FY 2005 3.75%

FY 2006 4.0%

FY 2007 4.5%

FY 2008 and each fiscal year thereafter 5.0%

Provided, for the fiscal year beginning July 1, 2002, the first Five Million Four Hundred Thousand Dollars ($5,400,000.00) of revenue derived pursuant to the provisions of the Oklahoma Sales Tax Code shall be apportioned to the Education Reform Revolving Fund.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1982, c. 244, § 1; Laws 1983, c. 183, § 3, emerg. eff. June 9, 1983; Laws 1984, c. 2, § 1, emerg. eff. Feb. 15, 1984; Laws 1985, c. 179, § 85, operative July 1, 1985; Laws 1987, c. 5, § 142, operative March 31, 1987; Laws 1996, c. 269, § 3, eff. June 1, 1996; Laws 1999, c. 254, § 8, eff. June 30, 1999; Laws 2002, c. 482, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 58, emerg. eff. March 19, 2003; Laws 2005, c. 479, § 11, eff. July 1, 2005.

NOTE:  Laws 2002, c. 458, § 6 repealed by Laws 2003, c. 3, § 59, emerg. eff. March 19, 2003.

§68-1354.  Tax levy - Rate - Sales subject to tax.

A.  There is hereby levied upon all sales, not otherwise exempted in the Oklahoma Sales Tax Code, an excise tax of four and one-half percent (4.5%) of the gross receipts or gross proceeds of each sale of the following:

1.  Tangible personal property, except newspapers and periodicals;

2.  Natural or artificial gas, electricity, ice, steam, or any other utility or public service, except water, sewage and refuse.  Provided, the rate of four and one-half percent (4.5%) shall not apply to sales subject to the provisions of paragraph 6 of Section 1357 of this title;

3.  Transportation for hire to persons by common carriers, including railroads both steam and electric, motor transportation companies, pullman car companies, airlines, and other means of transportation for hire, excluding:

a. transportation services provided by a tourism service broker which are incidental to the rendition of tourism brokerage services by such broker to a customer regardless of whether or not such transportation services are actually owned and operated by the tourism service broker.  For purposes of this subsection, "tourism service broker" means any person, firm, association or corporation or any employee of such person, firm, association or corporation which, for a fee, commission or other valuable consideration, arranges or offers to arrange trips, tours or other vacation or recreational travel plans for a customer, and

b. transportation services provided by a funeral establishment to family members and other persons for purposes of conducting a funeral in this state;

4.  Telecommunications services that originate and terminate in this state and that originate or terminate in this state and are charged to the consumer's telephone number or account in this state regardless of where the billing for such service is made, all mobile telecommunications services that are sourced to this state pursuant to the federal Mobile Telecommunications Sourcing Act, 4 U.S.C., Sections 116-126, and all local telecommunications service and rental charges, including all installation and construction charges and all service and rental charges having any connection with transmission of any message or image.  Provided:

a. the term "telecommunications services" shall mean the transmission of any interactive, two-way electromagnetic communications, including voice, image, data and information, through the use of any medium such as wires, cables, microwaves, cellular radio, radio waves, light waves, or any combination of those or similar media, but shall not include the following:

(1) sales of value-added nonvocal services in which computer processing applications are used to act on the form, content, code, or protocol of the information to be transmitted, including charges for the storage of data or information for subsequent retrieval but not including services commonly known as voice mail,

(2) any interstate telecommunications service which is:

(a) rendered by a company for private use within its organization, or

(b) used, allocated, or distributed by a company to its affiliated group,

(3) sales of any carrier access services, right of access services, telecommunications services to be resold, or telecommunications services used in the subsequent provision of, use as a component part of, or integrated into end-to-end telecommunications service,

(4) labor charges for the construction, installation, movement, servicing repair or maintenance of any equipment such as antennas or dishes that have a connection with the transmission of a message or image from cellular towers that are used for the transmission of telecommunications, or

(5) regulatory assessments and charges, including charges to fund the Oklahoma Universal Service Fund, the Oklahoma Lifeline Fund and the Oklahoma High Cost Fund, and

b. the term "telecommunications services" shall include, but not be limited to sales of any interstate telecommunications services which:

(1) entitle the subscriber to inward or outward calling respectively between a station associated with an access line in the local telephone system area or a station directly connected to any interexchange carrier's facilities and telephone or radiotelephone stations in diverse geographical locations specified by the subscriber, or

(2) entitle the subscriber to private communications services which allow exclusive or priority use of a communications channel or group of channels between exchanges, and

c. the term "interstate" includes any international service that either originates or terminates outside of the fifty (50) United States and the District of Columbia, and

d. if charges for taxable telecommunications services are aggregated with and not separately stated from charges for nontaxable services or products, the nontaxable charges will be subject to taxation unless the provider can reasonably identify charges not subject to the tax, charge or fee from the provider's books and records kept in the regular course of business;

5.  Printing or printed matter of all types, kinds, or character and, except for services of printing, copying or photocopying performed by a privately owned scientific and educational library sustained by monthly or annual dues paid by members sharing the use of such services with students interested in the study of geology, petroleum engineering or related subjects, any service of printing or overprinting, including the copying of information by mimeograph, multigraph, or by otherwise duplicating written or printed matter in any manner, or the production of microfiche containing information from magnetic tapes or other media furnished by customers;

6.  Service of furnishing rooms by hotel, apartment hotel, public rooming house, motel, public lodging house, or tourist camp;

7.  Service of furnishing storage or parking privileges by auto hotels or parking lots;

8.  Computer hardware, software, coding sheets, cards, magnetic tapes or other media on which prewritten programs have been coded, punched, or otherwise recorded, including the gross receipts from the licensing of software programs;

9.  Foods, confections, and all drinks sold or dispensed by hotels, restaurants, or other dispensers, and sold for immediate consumption upon the premises or delivered or carried away from the premises for consumption elsewhere;

10.  Advertising of all kinds, types, and characters, including any and all devices used for advertising purposes except those specifically exempt pursuant to the provisions of Section 1357 of this title;

11.  Dues or fees to clubs including free or complimentary dues or fees which have a value equivalent to the charge that would have otherwise been made, including any fees paid for the use of facilities or services rendered at a health spa or club or any similar facility or business;

12.  Tickets for admission to or voluntary contributions made to places of amusement, sports, entertainment, exhibition, display, or other recreational events or activities, including free or complimentary admissions which have a value equivalent to the charge that would have otherwise been made;

13.  Charges made for the privilege of entering or engaging in any kind of activity, such as tennis, racquetball, or handball, when spectators are charged no admission fee;

14.  Charges made for the privilege of using items for amusement, sports, entertainment, or recreational activity, such as trampolines or golf carts;

15.  The rental of equipment for amusement, sports, entertainment, or other recreational activities, such as bowling shoes, skates, golf carts, or other sports or athletic equipment;

16.  The gross receipts from sales from any vending machine without any deduction for rental to locate the vending machine on the premises of a person who is not the owner or any other deductions therefrom;

17.  The gross receipts or gross proceeds from the rental or lease of tangible personal property, including rental or lease of personal property when the rental or lease agreement requires the vendor to launder, clean, repair, or otherwise service the rented or leased property on a regular basis, without any deduction for the cost of the service rendered.  If the rental or lease charge is based on the retail value of the property at the time of making the rental or lease agreement and the expected life of the property, and the rental or lease charge is separately stated from the service cost in the statement, bill, or invoice delivered to the consumer, the cost of services rendered shall be deducted from the gross receipts or gross proceeds;

18.  Flowers, plants, shrubs, trees, and other floral items, whether or not produced by the vendor, sold by persons engaged in florist or nursery business in this state, including all orders taken by an Oklahoma business for delivery in another state.  All orders taken outside this state for delivery within this state shall not be subject to the taxes levied in this section;

19.  Tangible personal property sold to persons, peddlers, solicitors, or other salesmen, for resale when there is likelihood that this state will lose tax revenue due to the difficulty of enforcing the provisions of the Oklahoma Sales Tax Code because of:

a. the operation of the business,

b. the nature of the business,

c. the turnover of independent contractors,

d. the lack of place of business in which to display a permit or keep records,

e. lack of adequate records,

f. the fact that the persons are minors or transients,

g. the fact that the persons are engaged in service businesses, or

h. any other reasonable reason;

20.  Any taxable services and tangible personal property including materials, supplies, and equipment sold to contractors for the purpose of developing and improving real estate even though said real estate is intended for resale as real property, hereby declared to be sales to consumers or users, however, taxable materials, supplies and equipment sold to contractors as provided by this subsection which are purchased as a result of and subsequent to the date of a contract entered into either prior to the effective date of any law increasing the rate of sales tax imposed by this article, or entered into prior to the effective date of an ordinance or other measure increasing the sales tax levy of a political subdivision shall be subject to the rate of sales tax applicable, as of the date such contract was entered into, to sales of such materials, supplies and equipment if such purchases are required in order to complete the contract.  Such rate shall be applicable to purchases made pursuant to the contract or any change order under the contract until the contract or any change order has been completed, accepted and the contractor has been discharged from any further obligation under the contract or change order or until two (2) years from the date on which the contract was entered into whichever occurs first.  The increased sales tax rate shall be applicable to all such purchases at the time of sale and the contractor shall file a claim for refund before the expiration of three (3) years after the date of contract completion or five (5) years after the contract was entered into, whichever occurs earlier.  However, the Oklahoma Tax Commission shall prescribe rules and regulations and shall provide procedures for the refund to a contractor of sales taxes collected on purchases eligible for the lower sales tax rate authorized by this subsection; and

21.  Any taxable services and tangible personal property sold to persons who are primarily engaged in selling their services, such as repairmen, hereby declared to be sales to consumers or users.

B.  All solicitations or advertisements in print or electronic media by Group Three vendors, for the sale of tangible property to be delivered within this state, shall contain a notice that the sale is subject to Oklahoma sales tax, unless the sale is exempt from such taxation.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1984, c. 2, § 2, emerg. eff. Feb. 15, 1984; Laws 1985, c. 179, § 86, operative July 1, 1985; Laws 1985, c. 356, § 13, emerg. eff. July 30, 1985; Laws 1987, c. 113, § 16, operative June 1, 1987; Laws 1988, c. 142, § 1, emerg. eff. April 25, 1988; Laws 1988, c. 192, § 1, operative July 1, 1988; Laws 1989, 1st Ex. Sess., c. 2, § 101, operative Feb. 1, 1990; Laws 1990, c. 280, § 1, emerg. eff. May 25, 1990; Laws 1991, c. 342, § 14, emerg. eff. June 15, 1991; Laws 1992, c. 175, § 1, emerg. eff. May 6, 1992; Laws 1992, c. 383, § 1, emerg. eff. June 9, 1992; Laws 1994, c. 278, § 13, eff. Sept. 1, 1994; Laws 1997, c. 252, § 1, emerg. eff. May 23, 1997; Laws 1998, c. 301, § 4, eff. Nov. 1, 1998; Laws 1999, c. 390, § 7, emerg. eff. June 8, 1999; Laws 2001, c. 153, § 7; Laws 2003, c. 413, § 2, eff. Nov. 1, 2003; Laws 2004, c. 535, § 4, eff. Nov. 1, 2004; Laws 2005, c. 1, § 104, emerg. eff. March 15, 2005; Laws 2005, c. 479, § 12, eff. July 1, 2005.

NOTE:  Laws 2004, c. 362, § 1 repealed by Laws 2005, c. 1, § 105, emerg. eff. March 15, 2005.

§681354.1.  Intent of Legislature  Sales tax.

It is hereby declared to be the intent of the Oklahoma Legislature that this act constitutes an amendment to the levy in the Oklahoma Sales Tax Code, Sections 1350 et seq. of Title 68 of the Oklahoma Statutes; that this act does not impose a tax in addition to the tax levied in Section 1354 of Title 68 of the Oklahoma Statutes; and, that this act constitutes a reenactment for the purpose of clarification of the sales tax levy.

It is the intent of the Oklahoma Legislature to specifically include within the sales and use tax levies by this state all sales of tangible personal property and all storage, use or other consumption of tangible personal property occurring within this state through the continuous, regular or systematic solicitation in the Oklahoma consumer market by outofstate vendors by advertisement in the newspapers or radio or television media operating within Oklahoma.

It is the intent of the Oklahoma Legislature to specifically include within the sales and use tax levies by this state all sales of tangible personal property and all storage, use or other consumption of tangible personal property occurring within this state through the continuous, regular or systematic solicitation in the Oklahoma consumer market by outofstate vendors through mail order and catalog publications.

The Oklahoma Legislature finds that outofstate vendors regularly, continuously and systematically engage in retail sales business in the Oklahoma marketplace by display of products in the homes and businesses of Oklahoma consumers through advertisement. These retail sales are made to Oklahoma consumers who reside in Oklahoma, who are employed in Oklahoma, and, who enjoy the services provided by Oklahoma.  The consumers of these retail sales are escaping the sales and use tax burdens because the outofstate vendor does not have an established place of business in this state, nor an agent solicitor in this state.

The absence of a place of business or agent in this state does not diminish the protections afforded the taxpayer consumer by this state.  The consumers of these retail sales escape the sales and use tax burdens paid by other Oklahoma consumers who buy from local businesses. The incidence of the sales or use tax in the purchase or use by the Oklahoma consumer user, even though the burdens of recordkeeping, reporting, collecting and remitting Oklahoma's sales or use tax are upon the outofstate vendor.  The vendor is compensated for this burden by the discount allowed under the applicable tax laws of this state.

Added by Laws 1986, c. 41, § 1, operative July 1, 1986.

§681354.2.  Outofstate vendors  Tax on sales within state.

(A) There is hereby levied upon all sales, not otherwise exempted in the Oklahoma Sales Tax Code, an excise tax of four and onehalf percent (4.5%) of the gross receipts or gross proceeds of each sale of tangible personal property to the consumeruser in this state by an outofstate vendor who engages in business in this state through the continuous, regular or systematic solicitation of retail sales by advertisement in the newspapers or radio or television media operating within Oklahoma.  The tax shall be collected, reported, and remitted or paid in accordance with the Oklahoma Sales Tax Code.

(B) For purposes of administration of the sales tax laws, a sale occurs within this state if delivery or transfer of possession of the tangible personal property occurs within this state.

(C) Any advertisement soliciting sales to the Oklahoma consumer, subject to this section, to be published or broadcasted by newspapers or radio or television media operating in this state, shall contain a notice that the sale is subject to Oklahoma sales or use tax and shall include the sales tax permit number issued the advertising vendor by the Oklahoma Tax Commission.  It shall be the duty of the vendor to provide such notice in advertisements referred to herein.  No penalty as a result of this act shall lie against any newspaper, broadcaster or other Oklahoma advertising media.

(D) Any outofstate vendor required to collect, report and remit or pay sales or use tax in accordance with this act shall be entitled to the discount allowed other vendors pursuant to the Oklahoma Sales Tax Code.

(E) Any outofstate vendor doing business in this state subject to this act shall be subject to all the civil and criminal penalties and liabilities imposed by the Oklahoma Sales Tax Code on vendors within the state.

(F) All sales or use tax revenues collected pursuant to this act shall be apportioned in the same manner as other sales or use tax revenues.

Added by Laws 1986, c. 41, § 2, operative July 1, 1986. Amended by Laws 1987, c. 113, § 17, operative June 1, 1987; Laws 1989, 1st Ex.Sess., c. 2, § 102, operative Feb. 1, 1990.

§681354.3.  Mail order or catalog outofstate vendors  Tax on sales within state.

(A) There is hereby levied upon all sales, not otherwise exempted in the Oklahoma Sales Tax Code, Sections 1350 et seq. of Title 68 of the Oklahoma Statutes, or the Oklahoma Use Tax Code, Sections 1401 et seq. of Title 68 of the Oklahoma Statutes, an excise tax of four and onehalf percent (4.5%) of the gross receipts or gross proceeds of each sale or use of tangible personal property to or by a consumeruser in this state purchased from an outofstate vendor who engages in business in this state through the continuous, regular or systematic solicitation of retail sales by advertisement through mail order or catalog publications.  The tax shall be collected, reported and remitted or paid and apportioned in the same manner as any other sales or use tax levied by this state.

(B) Any outofstate vendor required to collect, report or remit or pay sales or use tax in accordance with this act shall be entitled to the discount allowed other vendors required to collect and report Oklahoma sales or use tax.

Added by Laws 1986, c. 41, § 3, operative July 1, 1986. Amended by Laws 1987, c. 113, § 18, operative June 1, 1987; Laws 1989, 1st Ex.Sess., c. 2, § 103, operative Feb. 1, 1990.

§681354.4.  Solicitation permit  Fee.

Every person desiring to engage in continuous, regular or systematic solicitation through display of products by advertisement in newspapers or radio or television media located in this state shall be required to secure from the Oklahoma Tax Commission every three (3) years a written permit for a fee of Twenty Dollars ($20.00) prior to engaging in such solicitation within this state. Each such person shall file with the Tax Commission an application for a permit to engage in or transact business in this state, setting forth such information as the Commission may require.  The application shall be signed by the owner of the business or representative of the business entity as a legally constituted and authorized officer thereof and as a natural person.

The permit required herein shall be issued in accordance with the Oklahoma Sales Tax Code and the applicant shall be subject to all the provisions of the Oklahoma Sales Tax Code.

Added by Laws 1986, c. 41, § 4, operative July 1, 1986.

§681354.5.  Collection of sales or use tax by certain outofstate vendors.

Every person desiring to engage in continuous, regular or systematic solicitation through display of products by advertisement in mail order or catalog publications in this state is authorized to collect the Oklahoma sales or use tax levied upon the sale or use of such products whether or not such person maintains a place of business in this state.  The Oklahoma Tax Commission is hereby authorized, upon application in accordance with the sales or use tax laws of this state, to issue permits to such outofstate vendors to collect such taxes, without charge.  Such permit may be canceled when, at any time, the Commission determines the tax can be more effectively collected from the consumeruser.  In all instances where the sales are made or completed by delivery or transfer of possession to the consumer within this state by the outofstate vendor, the state and any applicable local sales tax shall be collected and reported under the vendor's sales tax permit number.

Added by Laws 1986, c. 41, § 5, operative July 1, 1986.

§681354.6.  Collection of sales or use tax  Reciprocal agreements.

(A)  For the purpose of providing for the efficient administration of the Oklahoma sales and use tax laws when in its judgment it is necessary or beneficial in order to secure the collection of sales or use taxes, penalty and interest thereon, due or to become due under the sales and use tax laws of this state, the Oklahoma Tax Commission is authorized to enter into reciprocal agreements with the tax departments of other states in respect to the collection, payment and enforcement of such taxes on sales of tangible personal property to residents of Oklahoma by vendors and retailers maintaining places of business in this state or in such other states.

In consideration of such an agreement by the tax departments or administrators of such other states, the Tax Commission is authorized to make similar agreements for the collection, payment and enforcement of sales and use taxes imposed by such other states on sales of tangible personal property to residents of the other state by vendors or retailers maintaining places of business in Oklahoma.

The administration of this act is vested in the Oklahoma Tax Commission and it is hereby authorized to make and enforce such rules and regulations as it may deem necessary to carry out the provisions and purpose of this act.

(B)  Any reciprocal agreement entered into between the Tax Commission and another state may, when it is deemed advisable by the Tax Commission, include the exchange of information to officials of the other state with respect to sales tax reports and the performance of joint audits of the vendor. Any such agreement shall require the other state to maintain confidentiality, for any purpose other than the administration of that state's sales or use tax law in accordance with the Uniform Tax Procedure Code, Section 201 et seq. of Title 68 of the Oklahoma Statutes, of any such information provided by the Commission.

(C)  For the purpose of providing for the efficient and uniform enforcement of the Oklahoma sales and use tax laws, specifically as to those vendors regularly making sales in Oklahoma, whether such vendor is located within or without this state, the Tax Commission is authorized to take all necessary actions, to enter into reciprocal agreements if necessary, to secure from other states recognition of tax debts due this state which are entitled to full faith and credit in the other state.  In furtherance of this subsection, the Tax Commission is authorized to enter into reciprocal agreements with other states to provide the attorneys employed by the Tax Commission to enter appearances as local counsel in the courts of this state on behalf of the reciprocal state enforcing its tax laws in Oklahoma courts.  The Tax Commission is authorized to utilize its attorneys for collection and enforcement of Oklahoma's sales and use tax laws, including injunctive proceedings, in the courts of any other state, as the complaining party.

Added by Laws 1986, c. 41, § 6, operative July 1, 1986.

§68-1354.7.  Streamlined Sales Tax System Act - Short title.

This act shall be known and may be cited as the "Streamlined Sales Tax System Act".

Added by Laws 2000, c. 314, § 8, eff. July 1, 2000.

§68-1354.8.  Streamlined Sales Tax System Act - Legislative findings.

The Legislature finds that:

1.  State and local tax systems should treat transactions in a competitively neutral manner;

2.  A simplified sales and use tax system that treats all transactions in a competitively neutral manner will strengthen and preserve the sales and use tax as vital state and local revenue sources and preserve state fiscal sovereignty;

3.  Remote sellers should not receive preferential tax treatment at the expense of local "Main Street" merchants, nor should such vendors be burdened with special, discriminatory or multiple taxes;

4.  The state should simplify sales and use taxes to reduce the administrative burden of collection; and

5.  While states have the sovereign right to set their own tax policies, states working together have the opportunity to develop a more simple, uniform and fair system of state sales and use taxation without federal government mandates or interference.

Added by Laws 2000, c. 314, § 9, eff. July 1, 2000.

§68-1354.9.  Streamlined Sales Tax System Act - Multi-state discussions - Tax exempt status.

The Oklahoma Tax Commission shall enter into discussions with states regarding development of a multi-state, voluntary, streamlined system for sales and use tax collection and administration.  These discussions shall focus on a system that would have the capability to determine whether the transaction is taxable or tax exempt, the appropriate tax rate applied to the transaction, and the total tax due on the transaction, and shall provide a method for collecting and remitting sales and use taxes to the state.  Such system may provide compensation for the costs of collecting and remitting sales and use taxes.  Discussions between the Tax Commission and other states may include, but are not limited to:

1.  The development of a "Joint Request for Information" from potential public and private parties governing the specifications for such system;

2.  The mechanism for compensating parties for the development and operation of such system;

3.  Establishment of minimum statutory simplification measures necessary for state participation in such system; and

4.  Measures to preserve confidentiality of taxpayer information and privacy rights of consumers.

Following these discussions, the Tax Commission may proceed to issue a Joint Request for Information.

Added by Laws 2000, c. 314, § 10, eff. July 1, 2000.

§68-1354.10.  Streamlined Sales Tax System Act - Sales tax pilot project.

The Oklahoma Tax Commission is authorized to participate in a sales tax pilot project with other states and selected businesses to test means for simplifying sales and use tax administration and may enter into joint agreements for that purpose.

Agreements to participate in the test shall establish provisions for the administration, imposition and collection of sales and use taxes resulting in revenues paid that are the same as would be paid under existing law.

Parties to the agreements are excused from complying with the provisions of the Oklahoma Sales Tax Code or the Oklahoma Use Tax Code to the extent a different procedure is required by the agreements, except for confidentiality of taxpayer information as detailed in Section 12 of this act.

Agreements authorized under this section shall terminate no later than December 31, 2001.

Added by Laws 2000, c. 314, § 11, eff. July 1, 2000.

§68-1354.11.  Streamlined Sales Tax System Act - Confidential taxpayer information.

Return information submitted to any party or parties acting for and on behalf of the state shall be treated as confidential taxpayer information.  Disclosure of confidential taxpayer information necessary under Sections 10 and 11 of this act shall be pursuant to a written agreement between the Oklahoma Tax Commission and the party or parties.  Such party or parties shall be bound by the same requirements of confidentiality as the Tax Commission pursuant to the provisions of Section 205 of Title 68 of the Oklahoma Statutes.

Added by Laws 2000, c. 314, § 12, eff. July 1, 2000.

§68-1354.12.  Streamlined Sales Tax System Act - Legislative Oversight Committee - Members.

There is hereby created the Legislative Oversight Committee on the Streamlined Sales Tax System.  The Committee shall be jointly chaired by the Chairs of the Senate Finance Committee and the House of Representatives Revenue and Taxation Committee.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall appoint such additional members as they deem appropriate.  The Oklahoma Tax Commission shall provide testimony and information as requested by the Committee.  The Tax Commission shall provide quarterly reports to the members of the Committee on the progress of multi-state discussions and pilot projects authorized pursuant to the provisions of Section 11 of this act.

Added by Laws 2000, c. 314, § 13, eff. July 1, 2000.

§68-1354.13.  Streamlined Sales Tax System Act - Status of the multi-state discussions.

Not later than March 1, 2001, the Oklahoma Tax Commission shall report to the Governor and to the President Pro Tempore of the Senate and the Speaker of the House of Representatives and to the members of the Legislative Oversight Committee on the status of multi-state discussions and, if a proposed system has been agreed upon by participating states, shall also recommend whether the state should participate in such system.

Added by Laws 2000, c. 314, § 14, eff. July 1, 2000.

§68-1354.14.  Streamlined Sales and Use Tax Administration Act - Short title.

Sections 1354.14 through 1354.23 of this title shall be known and may be cited as the "Streamlined Sales and Use Tax Administration Act".

Added by Laws 2001, c. 272, § 1, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 413, § 3, eff. Nov. 1, 2003.

§68-1354.15.  Streamlined Sales and Use Tax Administration Act - Definitions.

As used in the Streamlined Sales and Use Tax Administration Act:

1.  "Agreement" means the Streamlined Sales and Use Tax Agreement;

2.  "Certified automated system" means software certified jointly by the states that are signatories to the Agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

3.  "Certified service provider" means an agent certified jointly by the states that are signatories to the Agreement to perform all of the seller's sales tax functions;

4.  "Commission" or "Tax Commission" means the Oklahoma Tax Commission;

5.  "Model 1 Seller" means a seller that has selected a certified service provider as its agent to perform all the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases;

6.  "Model 2 Seller" means a seller that has selected a certified automated system to perform part of its sales and use tax functions but retains responsibility for remitting the tax;

7.  "Model 3 Seller" means a seller that has sales in at least five states that are members of the Streamlined Sales and Use Tax Agreement, has total annual sales revenue of at least Five Hundred Million Dollars ($500,000,000.00), has a proprietary system that calculates the amount of tax due each jurisdiction, and has entered into a performance agreement with the member states that establishes a tax performance standard for the seller.  As used in this definition, a seller includes an affiliated group of sellers using the same proprietary system;

8.  "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

9.  "Sales tax" means a tax levied by the state, by a county or by another entity under Section 1350 et seq. of this title or a sales tax levied by a municipality under Section 2701 of this title;

10.  "Seller" means any person making sales, leases or rentals of personal property or services;

11.  "State" means any state of the United States and the District of Columbia; and

12.  "Use tax" means a tax levied under Section 1401 et seq. of this title or a use tax levied by a county, municipality or other entity as provided by law.

Added by Laws 2001, c. 272, § 2, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 413, § 4, eff. Nov. 1, 2003.

§68-1354.16.  Streamlined Sales and Use Tax Administration Act - Purpose.

The Legislature finds that a streamlined sales and use tax system will reduce and, over time, eliminate the burden and cost for all vendors to collect sales and use taxes levied by this state and its political subdivisions.  The Legislature further finds that this state should enter into the Streamlined Sales and Use Tax Agreement to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

Added by Laws 2001, c. 272, § 3, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 413, § 5, eff. Nov. 1, 2003.

§68-1354.17.  Streamlined Sales and Use Tax Administration Act - Representatives on governing board.

For the purposes of representing this state on the governing board authorized by the Streamlined Sales and Use Tax Agreement, there shall be four representatives as authorized by this section.  The state shall be represented by one member of the State Senate appointed by the President Pro Tempore of the Senate, one member of the Oklahoma House of Representatives appointed by the Speaker of the Oklahoma House of Representatives, one state employee employed in the area of taxation or finance appointed by the Governor and one member or employee of the Oklahoma Tax Commission appointed by the Tax Commission.

Added by Laws 2001, c. 272, § 4, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 413, § 6, eff. Nov. 1, 2003.

§68-1354.18.  Streamlined Sales and Use Tax Administration Act - Duties and authority of Tax Commission - Entry into Streamlined Sales and Use Tax Agreement.

Subject to the provisions of Section 1354.20 of this title, the Oklahoma Tax Commission is authorized and directed to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.  In furtherance of the Agreement, the Tax Commission is authorized to act jointly with other states that are members of the Agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The Tax Commission is further authorized to take other actions reasonably required to implement the provisions set forth in the Streamlined Sales and Use Tax Administration Act, including, but not limited to, the promulgation of rules and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The Tax Commission or the Tax Commission's designee is authorized to represent this state before the other states that are signatories to the Agreement.

Added by Laws 2001, c. 272, § 5, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 413, § 7, eff. Nov. 1, 2003.

§68-1354.19.  Simplified Sales and Use Tax Administration Act - Effect of Agreements on laws of state.

No provision of the Agreement authorized by this act in whole or part invalidates or amends any provision of the law of this state.  Adoption of the Agreement by this state does not amend or modify any law of this state.  Implementation of any condition of the Agreement in this state, whether adopted before, at, or after membership of this state in the Agreement, must be by the action of this state.

Added by Laws 2001, c. 272, § 6, eff. Nov. 1, 2001.

§68-1354.20.  Streamlined Sales and Use Tax Administration Act - Requirements for entering into Streamlined Sales and Use Tax Agreement.

The Oklahoma Tax Commission shall not enter into the Streamlined Sales and Use Tax Agreement unless the Agreement requires each state to abide by the following requirements:

1.  Simplified State Rate.  The Agreement must set restrictions to limit over time the number of state rates;

2.  Uniform Standards.  The Agreement must establish uniform standards for the following:

a. the sourcing of transactions to taxing jurisdictions,

b. the administration of exempt sales, and

c. sales and use tax returns and remittances;

3.  Central Registration.  The Agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states;

4.  No Nexus Attribution.  The Agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax;

5.  Local Sales and Use Taxes.  The Agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

a. restricting variances between the state and local tax bases,

b. requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions,

c. restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes, and

d. providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions;

6.  Monetary Allowances.  The Agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.  The Agreement must allow for a review of the costs and benefits of administration and collection of sales and use taxes incurred by states and sellers under the existing sales and use tax laws at the time of adoption of the Agreement and the proposed Streamlined Sales and Use Tax Agreement;

7.  State Compliance.  The Agreement must require each state to certify compliance with the terms of the Agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the Agreement while a member;

8.  Consumer Privacy.  The Agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information; and

9.  Advisory Councils.  The Agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the Agreement.

Added by Laws 2001, c. 272, § 7, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 413, § 8, eff. Nov. 1, 2003.

§68-1354.21.  Simplified Sales and Use Tax Administration Act - Effect of Agreement.

The Agreement authorized by this act is an accord among individual cooperating sovereigns in furtherance of their governmental functions.  The Agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

Added by Laws 2001, c. 272, § 8, eff. Nov. 1, 2001.

§68-1354.22.  Simplified Sales and Use Tax Administration Act - Persons benefitted by Agreement.

A.  The Agreement authorized by this act binds and inures only to the benefit of this state and the other member states.  No person, other than a member state, is an intended beneficiary of the Agreement.  Any benefit to a person other than a state is established by the law of this state and the other member states and not by the terms of the Agreement.

B.  Consistent with subsection A of this section, no person shall have any cause of action or defense under the Agreement or by virtue of this state's approval of the Agreement.  No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this state, or any political subdivision of this state on the ground that the action or inaction is inconsistent with the Agreement.

C.  No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the Agreement.

Added by Laws 2001, c. 272, § 9, eff. Nov. 1, 2001.

§68-1354.23.  Simplified Sales and Use Tax Administration Act - Certified service provider defined - Seller liability.

A.  A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes.  As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud.  In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider.  A seller is subject to audit for transactions not processed by the certified service provider.  The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

B.  A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system.  A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

C.  A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

Added by Laws 2001, c. 272, § 10, eff. Nov. 1, 2001.

§68-1354.24.  Amnesty for uncollected or unpaid sales or use taxes.

A.  If the Oklahoma Tax Commission enters into the Streamlined Sales and Use Tax Agreement under Section 1354.18 of Title 68 of the Oklahoma Statutes and subject to the limitations in this section:

1.  Amnesty shall be granted for uncollected or unpaid sales or use taxes to a seller who registers to pay or to collect and remit applicable sales or use taxes on sales made to purchasers in this state in accordance with the terms of the Streamlined Sales and Use Tax Agreement, provided that the seller was not registered in this state in the twelve-month period preceding the effective date of this state's participation in the Agreement; and

2.  The amnesty will preclude assessment for uncollected or unpaid sales or use tax together with penalty or interest for sales made during the period the seller was not registered in this state, provided registration occurs within twelve (12) months of the effective date of this state's participation in the Agreement.

B.  The amnesty is not available to a seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and which audit is not yet finally resolved including any related administrative and judicial processes.

C.  The amnesty is not available for sales or use taxes already paid or remitted to the state or to taxes collected by the seller.

D.  The amnesty is fully effective, absent the seller's fraud or intentional misrepresentation of a material fact, as long as the seller continues registration and continues payment or collection and remittance of applicable sales or use taxes for a period of at least thirty-six (36) months.  The statute of limitations applicable to asserting a tax liability during this thirty-six-month period shall be tolled.

E.  The amnesty is applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a buyer.

Added by Laws 2003, c. 413, § 17, eff. Nov. 1, 2003.

§68-1354.25.  Effective date of state or local sales and use tax rate changes.

The effective date of state or local sales and use tax rate changes for services covering a period starting before and ending after the statutory effective date shall be as follows:

1.  For a rate increase, the new rate shall apply to the first billing period starting on or after the effective date; and

2.  For a rate decrease, the new rate shall apply to bills rendered on or after the effective date.

Added by Laws 2003, c. 413, § 18, eff. Nov. 1, 2003.

§68-1354.26.  Refund of incorrectly paid sales or use taxes.

A.  A consumer may seek a refund of incorrectly paid sales or use taxes directly from the state or it may seek a refund from its vendor.

B.  These refund procedures provide the first course of remedy available to purchasers seeking a return of over-collected sales or use taxes from the seller.  A cause of action against the seller for the over-collected sales or use taxes does not accrue until a purchaser has provided written notice to a seller and the seller has had sixty (60) days to respond.  Such notice to the seller must contain the information necessary to determine the validity of the request.

C.  In connection with a purchaser's request from a seller of over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller uses either a certified service provider or a certified automated system, including a proprietary system, that is certified by the Oklahoma Tax Commission and has remitted to the state all taxes collected less any deductions, credits, or collection allowances.

D.  Nothing in this section shall operate to extend any person's time to seek a refund of sales or use taxes collected or remitted in error.

Added by Laws 2003, c. 413, § 19, eff. Nov. 1, 2003.

§68-1354.27.  Sourcing of retail sale or lease or rental of tangible personal property.

A.  The retail sale, excluding lease or rental, of a product shall be sourced as follows:

1.  When the product is received by the purchaser at a business location of the seller, the sale is sourced to that business location;

2.  When the product is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser, or the purchaser's donee, designated as such by the purchaser, occurs, including the location indicated by instructions for delivery to the purchaser or donee, known to the seller.  Provided, this subsection shall not apply to florists until January 1, 2006.  Prior to that date, all sales by florists shall be sourced to its business location;

3.  When the provisions of paragraphs 1 and 2 of this subsection do not apply, the sale is sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith;

4.  When the provisions of paragraphs 1, 2 and 3 of this subsection do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith; and

5.  When none of the previous rules of paragraphs 1, 2, 3 and 4 of this subsection apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, then the location will be determined by the address from which tangible personal property was shipped, from which the digital good or the computer software delivered electronically was first available for transmission by the seller, or from which the service was provided, disregarding for these purposes any location that merely provided the digital transfer of the product sold.  In the case of a sale of mobile telecommunications service that is a prepaid telecommunications service, the location will be that which is associated with the mobile telephone number.

B.  The lease or rental of tangible personal property, other than property identified in subsection C or D of this section, shall be sourced as follows:

1.  For a lease or rental that requires recurring periodic payments, the first periodic payment is sourced the same as a retail sale in accordance with the provisions of subsection A of this section.  Periodic payments made subsequent to the first payment are sourced to the primary property location for each period covered by the payment.  The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location shall not be altered by intermittent use at different locations, such as use of business property that accompanies employees on business trips and service calls; and

2.  For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection A of this section.

This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

C.  The lease or rental of motor vehicles, trailers, semitrailers, or aircraft that do not qualify as transportation equipment, as defined in subsection D of this section, shall be sourced as follows:

1.  For a lease or rental that requires recurring periodic payments, each periodic payment is sourced to the primary property location.  The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. This location shall not be altered by intermittent use at different locations; and

2.  For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection A of this section.

This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

D.  The retail sale, including lease or rental, of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of subsection A of this section, notwithstanding the exclusion of lease or rental in subsection A of this section. "Transportation equipment" means any of the following:

1.  Locomotives and railcars that are utilized for the carriage of persons or property in interstate commerce;

2.  Trucks and truck-tractors with a Gross Vehicle Weight Rating (GVWR) of ten thousand one (10,001) pounds or greater, trailers, semitrailers, or passenger buses that are:

a. registered through the International Registration Plan, and

b. operated under authority of a carrier authorized and certificated by the United States Department of Transportation or another federal authority to engage in the carriage of persons or property in interstate commerce;

3.  Aircraft that are operated by air carriers authorized and certificated by the United States Department of Transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce; and

4.  Containers designed for use on and component parts attached or secured on the items set forth in paragraphs 1, 2 and 3 of this subsection.

E.  For the purposes of this section, the terms "receive" and "receipt" mean:

1.  Taking possession of tangible personal property;

2.  Making first use of services; or

3.  Taking possession or making first use of digital goods, whichever comes first.

The terms "receive" and "receipt" do not include possession by a shipping company on behalf of the purchaser.

Added by Laws 2003, c. 413, § 20, eff. Nov. 1, 2003.

§68-1354.28.  Purchase of digital good, computer software delivered electronically, or service delivered electronically - Multiple Points of Use (MPU) Exemption Form.

A.  Notwithstanding the provisions of Section 20 of this act, a business purchaser that is not a holder of a direct pay permit that knows at the time of its purchase of a digital good, computer software delivered electronically, or a service that the digital good, computer software delivered electronically, or service will be concurrently available for use in more than one jurisdiction shall deliver to the seller in conjunction with its purchase a form disclosing this fact, to be known as the "Multiple Points of Use (MPU)" Exemption Form.

B.  Upon receipt of the MPU Exemption Form, the seller is relieved of all obligation to collect, pay, or remit the applicable tax and the purchaser shall be obligated to collect, pay, or remit the applicable tax on a direct pay basis.

C.  A purchaser delivering the MPU Exemption Form may use any reasonable, but consistent and uniform, method of apportionment that is supported by the purchaser's business records as they exist at the time of the consummation of the sale.

D.  The MPU Exemption Form will remain in effect for all future sales by the seller to the purchaser, except as to the subsequent sale's specific apportionment that is governed by the principle of subsection C of this section and the facts existing at the time of the sale, until it is revoked in writing.

E.  A holder of a direct pay permit shall not be required to deliver a MPU Exemption Form to the seller.  A direct pay permit holder shall follow the provisions of subsection C of this section in apportioning the tax due on a digital good or a service that will be concurrently available for use in more than one jurisdiction.

Added by Laws 2003, c. 413, § 21, eff. Nov. 1, 2003.

§68-1354.29.  Purchase of digital good, computer software delivered electronically, or service delivered electronically - Multiple Points of Use (MPU) Exemption Form.

A.  Notwithstanding the provisions of Section 20 of this act, a purchaser of direct mail that is not a holder of a direct pay permit shall provide to the seller in conjunction with the purchase either a Direct Mail Form or information to show the jurisdictions to which the direct mail is delivered to recipients.

Upon receipt of the Direct Mail Form, the seller is relieved of all obligations to collect, pay or remit the applicable tax and the purchaser is obligated to pay or remit the applicable tax on a direct pay basis.  A Direct Mail Form shall remain in effect for all future sales of direct mail by the seller to the purchaser until it is revoked in writing.

Upon receipt of information from the purchaser showing the jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to the delivery information provided by the purchaser.  In the absence of bad faith, the seller is relieved of any further obligation to collect tax on any transaction where the seller has collected tax pursuant to the delivery information provided by the purchaser.

B.  If the purchaser of direct mail does not have a direct pay permit and does not provide the seller with either a Direct Mail Form or delivery information, as required by subsection A of this section, the seller shall collect the tax according to paragraph 5 of subsection A of Section 20 of this act.  Nothing in this subsection shall limit a purchaser's obligation for sales or use tax to any state to which the direct mail is delivered.

C.  If a purchaser of direct mail provides the seller with documentation of direct pay authority, the purchaser shall not be required to provide a Direct Mail Form or delivery information to the seller.

Added by Laws 2003, c. 413, § 22, eff. Nov. 1, 2003.

§68-1354.30.  Sourcing of sale of telecommunications services sold on call-by-call basis.

A.  For the purpose of this section, the following definitions apply:

1.  "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft;

2.  "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls;

3.  "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points;

4.  "Customer" means the person or entity that contracts with the seller of telecommunications services.  If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunications service.  "Customer" does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area;

5.  "Customer channel termination point" means the location where the customer either inputs or receives the communications;

6.  "End user" means the person who utilizes the telecommunications service.  In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity;

7.  "Home service provider" means the same as that term is defined in Section 124(5) of Public Law 106-252, the Mobile Telecommunications Sourcing Act;

8.  "Mobile telecommunications service" means the same as that term is defined in Section 124(5) of Public Law 106-252, the Mobile Telecommunications Sourcing Act;

9.  "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer.  In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider;

10.  "Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to which a telephone number which is not associated with the origination or termination of the telecommunications service.  A post-paid calling service includes a telecommunications service that would be a prepaid calling service except it is not exclusively a telecommunications service;

11.  "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

12.  "Private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

13.  "Service address" means:

a. the location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid,

b. if the location in subparagraph a of this paragraph is not known, "service address" means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller, and

c. if the locations in subparagraphs a and b of this paragraph are not known, "service address" means the location of the customer's place of primary use.

B.  Except for the defined telecommunications services in subsection D of this section, the sale of telecommunications services sold on a call-by-call basis shall be sourced to:

1.  Each level of taxing jurisdiction where the call originates and terminates in that jurisdiction; or

2.  Each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

C.  Except for the defined telecommunications services in subsection D of this section, a sale of telecommunications services sold on a basis other than a call-by-call basis, is sourced to the customer's place of primary use.

D.  The sale of the following telecommunications services shall be sourced to each level of taxing jurisdiction as follows:

1.  A sale of mobile telecommunications services other than air-to-ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the provisions of Section 55001 of Title 68 of the Oklahoma Statutes;

2.  A sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either:

a. the seller's telecommunications system, or

b. information received by the seller from its service provider, where the system used to transport such signals is not that of the seller;

3.  A sale of prepaid calling service is sourced in accordance with Section 20 of this act.  Provided, in the case of a sale of mobile telecommunications service that is a prepaid telecommunications service, the provisions of paragraph 5 of subsection A of Section 20 of this act shall apply; and

4.  A sale of a private communication service is sourced as follows:

a. service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located,

b. service where all customer termination points are located entirely within one jurisdiction or levels of jurisdiction is sourced in such jurisdiction in which the customer channel termination points are located,

c. service for segments of a channel between two customer channel termination points located in different jurisdictions and which segment of channel are separately charged is sourced fifty percent (50%) in each level of jurisdiction in which the customer channel termination points are located, and

d. service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.

Added by Laws 2003, c. 413, § 23, eff. Nov. 1, 2003.

§68-1354.31.  Entry into Streamlined Sales and Use Tax Agreement - Monetary allowance from taxes collected.

A.  If the Oklahoma Tax Commission enters into the Streamlined Sales and Use Tax Agreement under Section 1354.18 of Title 68 of the Oklahoma Statutes, the Tax Commission is authorized to provide a monetary allowance from the taxes collected to each of the following:

1.  A certified service provider, in accordance with the agreement and under the terms of the contract signed with the provider;

2.  Any vendor registered under the agreement that selects a certified automated system to perform part of its sales or use tax functions; and

3.  Any vendor registered under the agreement that uses a proprietary system to calculate taxes due and has entered into a performance agreement with states that are members to the Streamlined Sales and Use Tax Agreement.

B.  The monetary allowance provided for in paragraph 2 or 3 of subsection A of this section shall be given to the vendor for the period established by, and at the rate set in, the Streamlined Sales and Use Tax Agreement entered into under Section 1354.18 of Title 68 of the Oklahoma Statutes if the Tax Commission determines that such terms are reasonable and provide adequate incentive for such vendors.

Added by Laws 2003, c. 413, § 24, eff. Nov. 1, 2003.

§68-1354.32.  Database describing boundary changes for taxing jurisdictions.

The Oklahoma Tax Commission shall:

1.  Provide and maintain a database that describes boundary changes for all taxing jurisdictions within this state for sales and use tax purposes.  This database shall include a description of the change and the effective date of the change for sales and use tax purposes;

2.  Provide and maintain a database of all sales and use tax rates for all of the jurisdictions levying taxes within the state.  For the identification of the state, counties, and cities, codes corresponding to the rates must be provided according to Federal Information Processing Standards (FIPS) as developed by the National Institute of Standards and Technology;

3.  Provide and maintain a database that assigns each five-digit and nine-digit zip code within the state to the proper tax rates and jurisdictions.  The lowest combined tax rate imposed in the zip code area shall apply if the area includes more than one tax rate in any level of taxing jurisdictions.  The collections from an area that includes more than one jurisdiction in a level shall be allocated between the jurisdictions according to the pro rata population of each jurisdiction in the area.  If a nine-digit zip code designation is not available for a street address or if a seller is unable to determine the nine-digit zip code designation of a purchaser after exercising due diligence to determine the designation, the seller may apply the rate for the five-digit zip code area.  For the purposes of this section, there is a rebuttable presumption that a seller has exercised due diligence if the seller has attempted to determine the nine-digit zip code designation by utilizing software approved by the Tax Commission that makes this designation from the street address and the five-digit zip code of the purchaser;

4.  Participate with other states in the Streamlined Sales and Use Tax Agreement in the development of an address-based system for assigning taxing jurisdictions.  The system must meet the requirements developed pursuant to the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. Sec. 119.  If the Tax Commission develops and adopts an address-based assignment system pursuant to the Mobile Telecommunications Sourcing Act, a seller may use that system in place of the system provided for in paragraph 3 of this section;

5.  Relieve vendors and certified service providers from liability for having charged and collected the incorrect amount of sales or use tax resulting from the seller of the certified service provider relying on erroneous data provided by the Tax Commission on tax rates, boundaries, or taxing jurisdiction assignments.  Provided, the vendor or certified service provider shall not be relieved from liability for errors resulting from the reliance on the information provided pursuant to paragraph 3 of this section if the Tax Commission has provided an address-based system pursuant to paragraph 4 of this section; and

6.  Be authorized to provide relief from liability to vendors and certified service providers who are participating with the Tax Commission in the use of a sales and use tax collection system that incorporates one or more databases provided by the Tax Commission under this section if the Tax Commission has reviewed and approved such sales and use tax collection system.

Added by Laws 2003, c. 413, § 25, eff. Nov. 1, 2003.  Amended by Laws 2004, c. 535, § 5, eff. Nov. 1, 2004.

§68-1354.33.  Streamlined Sales and Use Tax Agreement system - Confidentiality rights and privacy interests.

A.  The purpose of this section is to set forth the intent of the Legislature to protect the confidentiality rights of all participants in the Streamlined Sales and Use Tax Agreement system and of the privacy interests of consumers who deal with Model 1 sellers.

B.  As used in this section:

1.  The term "confidential taxpayer information" means all information that is protected pursuant to Section 205 of Title 68 of the Oklahoma Statutes;

2.  The term "personally identifiable information" means information that identifies a person; and

3.  The term "anonymous data" means information that does not identify a person.

C.  The fundamental precept in Model 1 is to preserve the privacy of consumers by protecting their anonymity.  With very limited exceptions, a certified service provider shall perform its tax calculation, remittance, and reporting functions without retaining the personally identifiable information of consumers.

D.  The Tax Commission shall provide public notification to consumers, including their exempt purchasers, of the state's practices relating to the collection, use and retention of personally identifiable information.

E.  When any personally identifiable information that has been collected and retained is no longer required for the purposes of verifying the validity of an exemption, such information shall no longer be retained by the Tax Commission.

F.  When personally identifiable information regarding an individual is retained, the Tax Commission shall provide reasonable access by such individual to his or her own information in the state's possession and a right to correct any inaccurately recorded information.

G.  If anyone other than the state, or a person authorized by this state's law or the Agreement, seeks to discover personally identifiable information, a reasonable and timely effort to notify the individual of such request shall be made.

H.  This privacy policy is subject to enforcement in the same manner as set out in Section 205 of Title 68 of the Oklahoma Statutes.

I.  All laws and other rules regarding the collection, use, and maintenance of confidential taxpayer information remain fully applicable and binding.

Added by Laws 2003, c. 413, § 26, eff. Nov. 1, 2003.

§68-1354.34.  Taxability matrix - Relief from liability.

A.  The Tax Commission shall complete a taxability matrix as required under the Streamlined Sales and Use Tax Agreement to verify application of terms defined within the Library of Definitions in the Agreement.

B.  Sellers and certified service providers shall be relieved from liability for having charged and collected the incorrect amount of sales or use tax resulting from the seller or certified service provider relying on erroneous data provided in the taxability matrix.

Added by Laws 2003, c. 413, § 27, eff. Nov. 1, 2003.

§68-1355.  Exemptions - Subject to other tax.

Exemptions - Subject to other tax.

There are hereby specifically exempted from the tax levied pursuant to the provisions of Section 1350 et seq. of this title:

1.  Sale of gasoline, motor fuel, methanol, "M-85" which is a mixture of methanol and gasoline containing at least eighty-five percent (85%) methanol, compressed natural gas, liquefied natural gas, or liquefied petroleum gas on which the Motor Fuel Tax, Gasoline Excise Tax, Special Fuels Tax or the fee in lieu of Special Fuels Tax levied in Section 500.1 et seq., Section 601 et seq. or Section 701 et seq. of this title has been, or will be paid;

2.  Sale of motor vehicles or any optional equipment or accessories attached to motor vehicles on which the Oklahoma Motor Vehicle Excise Tax levied in Section 2101 et seq. of this title has been, or will be paid;

3.  Sale of crude petroleum or natural or casinghead gas and other products subject to gross production tax pursuant to the provisions of Section 1001 et seq. and Section 1101 et seq. of this title.  This exemption shall not apply when such products are sold to a consumer or user for consumption or use, except when used for injection into the earth for the purpose of promoting or facilitating the production of oil or gas.  This paragraph shall not operate to increase or repeal the gross production tax levied by the laws of this state;

4.  Sale of aircraft on which the tax levied pursuant to the provisions of Sections 6001 through 6007 of this title has been, or will be paid or which are specifically exempt from such tax pursuant to the provisions of Section 6003 of this title;

5.  Sales from coin-operated devices on which the fee imposed by Sections 1501 through 1512 of this title has been paid;

6.  Leases of twelve (12) months or more of motor vehicles in which the owners of the vehicles have paid the vehicle excise tax levied by Section 2103 of this title;

7.  Sales of charity game equipment on which a tax is levied pursuant to the Oklahoma Charity Games Act, Section 401 et seq. of Title 3A of the Oklahoma Statutes, or which is sold to an organization that is a veterans' organization exempt from taxation pursuant to the provisions of paragraph (4), (7), (8), (10) or (19) of subsection (c) of Section 501 of the United States Internal Revenue Code of 1986, as amended;

8.  Sales of cigarettes or tobacco products to:

a. a federally recognized Indian tribe or nation which has entered into a compact with the State of Oklahoma pursuant to the provisions of subsection C of Section 346 of this title or to a licensee of such a tribe or nation, upon which the payment in lieu of taxes required by the compact has been paid, or

b. a federally recognized Indian tribe or nation or to a licensee of such a tribe or nation upon which the tax levied pursuant to the provisions of Section 349 or Section 426 of this title has been paid;

9.  Leases of aircraft upon which the owners have paid the aircraft excise tax levied by Section 6001 et seq. of this title or which are specifically exempt from such tax pursuant to the provisions of Section 6003 of this title;

10.  The sale of low-speed electrical vehicles on which the Oklahoma Motor Vehicle Excise Tax levied in Section 2101 et seq. of this title has been or will be paid; and

11.  Effective January 1, 2005, sales of cigarettes on which the tax levied in Section 301 et seq. of this title or tobacco products on which the tax levied in Section 401 et seq. of this title has been paid.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1984, c. 138, § 1, operative July 1, 1984; Laws 1984, c. 153, § 7, emerg. eff. April 21, 1984; Laws 1988, c. 47, § 15, operative July 1, 1988; Laws 1989, c. 167, § 4, eff. July 1, 1989; Laws 1990, c. 113, § 1, operative July 1, 1990; Laws 1991, 1st. Ex. Sess., c. 2, § 3, emerg. eff. Jan. 18, 1991; Laws 1991, c. 337, § 1, emerg. eff. June 15, 1991; Laws 1992, c. 328, § 32, eff. Dec. 1, 1992; Laws 1993, c. 10, § 10, emerg. eff. March 21, 1993; Laws 1993, c. 224, § 8, eff. Sept. 1, 1993; Laws 1994, c. 54, § 1, eff. July 1, 1994; Laws 1995, c. 337, § 3, emerg. eff. June 9, 1995; Laws 2000, c. 239, § 1, eff. July 1, 2000; Laws 2001, c. 243, § 5, eff. Nov. 1, 2001; Laws 2004, c. 322, § 12, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004); Laws 2005, c. 1, § 106, emerg. eff. March 15, 2005.

NOTE:  Laws 1991, c. 235, § 19 repealed by Laws 1992, c. 328, § 33, eff. Dec. 1, 1992 (State Question No. 650, Legislative Referendum No. 294, adopted at election held Nov. 3, 1992) and Laws 1992, c. 339, § 22, eff. Jan. 1, 1993.  Laws 1992, c. 339, § 21 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 2004, c. 330, § 3 repealed by Laws 2005, c. 1, § 107, emerg. eff. March 15, 2005.

§68-1355.1.  Leased passenger vehicles - Report of lease.

Any person, firm, corporation or other entity which leases a passenger motor vehicle for use in the State of Oklahoma shall file a report with the Oklahoma Tax Commission on forms prescribed by the Commission on the number of such motor vehicles leased to any other person, firm, corporation or other entity.  Such report shall be filed at the same time and in the same manner as sales tax reports.

Added by Laws 1990, c. 113, § 2, operative July 1, 1990.

§68-1356.  Exemptions - Governmental and nonprofit entities.

Exemptions - Governmental and nonprofit entities.

There are hereby specifically exempted from the tax levied by Section 1350 et seq. of this title:

1.  Sale of tangible personal property or services to the United States government or to the State of Oklahoma, any political subdivision of this state or any agency of a political subdivision of this state; provided, all sales to contractors in connection with the performance of any contract with the United States government, State of Oklahoma or any of its political subdivisions shall not be exempted from the tax levied by Section 1350 et seq. of this title, except as hereinafter provided;

2.  Sales of property to agents appointed by or under contract with agencies or instrumentalities of the United States government if ownership and possession of such property transfers immediately to the United States government;

3.  Sales of property to agents appointed by or under contract with a political subdivision of this state if the sale of such property is associated with the development of a qualified federal facility, as provided in the Oklahoma Federal Facilities Development Act, and if ownership and possession of such property transfers immediately to the political subdivision or the state;

4.  Sales made directly by county, district or state fair authorities of this state, upon the premises of the fair authority, for the sole benefit of the fair authority or sales of admission tickets to such fairs or fair events at any location in the state authorized by county, district or state fair authorities; provided, the exemption provided by this paragraph for admission tickets to fair events shall apply only to any portion of the admission price that is retained by or distributed to the fair authority.  As used in this paragraph, "fair event" shall be limited to an event held on the premises of the fair authority in conjunction with and during the time period of a county, district or state fair;

5.  Sale of food in cafeterias or lunch rooms of elementary schools, high schools, colleges or universities which are operated primarily for teachers and pupils and are not operated primarily for the public or for profit;

6.  Dues paid to fraternal, religious, civic, charitable or educational societies or organizations by regular members thereof, provided, such societies or organizations operate under what is commonly termed the lodge plan or system, and provided such societies or organizations do not operate for a profit which inures to the benefit of any individual member or members thereof to the exclusion of other members and dues paid monthly or annually to privately owned scientific and educational libraries by members sharing the use of services rendered by such libraries with students interested in the study of geology, petroleum engineering or related subjects;

7.  Sale of tangible personal property or services to or by churches, except sales made in the course of business for profit or savings, competing with other persons engaged in the same or a similar business or sale of tangible personal property or services by an organization exempt from federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, made on behalf of or at the request of a church or churches if the sale of such property is conducted not more than once each calendar year for a period not to exceed three (3) days by the organization and proceeds from the sale of such property are used by the church or churches or by the organization for charitable purposes;

8.  The amount of proceeds received from the sale of admission tickets which is separately stated on the ticket of admission for the repayment of money borrowed by any accredited state-supported college or university or any public trust of which a county in this state is the beneficiary, for the purpose of constructing or enlarging any facility to be used for the staging of an athletic event, a theatrical production, or any other form of entertainment, edification or cultural cultivation to which entry is gained with a paid admission ticket.  Such facilities include, but are not limited to, athletic fields, athletic stadiums, field houses, amphitheaters and theaters.  To be eligible for this sales tax exemption, the amount separately stated on the admission ticket shall be a surcharge which is imposed, collected and used for the sole purpose of servicing or aiding in the servicing of debt incurred by the college or university to effect the capital improvements hereinbefore described;

9.  Sales of tangible personal property or services to the council organizations or similar state supervisory organizations of the Boy Scouts of America, Girl Scouts of U.S.A. and the Campfire Boys and Girls;

10.  Sale of tangible personal property or services to any county, municipality, rural water district, public school district, the institutions of The Oklahoma State System of Higher Education, the Grand River Dam Authority, the Northeast Oklahoma Public Facilities Authority, the Oklahoma Municipal Power Authority, City of Tulsa-Rogers County Port Authority, Muskogee City-County Port Authority, the Oklahoma Department of Veterans Affairs, the Broken Bow Economic Development Authority, Ardmore Development Authority, Durant Industrial Authority, Oklahoma Ordnance Works Authority or to any person with whom any of the above-named subdivisions or agencies of this state has duly entered into a public contract pursuant to law, necessary for carrying out such public contract or to any subcontractor to such a public contract.  Any person making purchases on behalf of such subdivision or agency of this state shall certify, in writing, on the copy of the invoice or sales ticket to be retained by the vendor that the purchases are made for and on behalf of such subdivision or agency of this state and set out the name of such public subdivision or agency.  Any person who wrongfully or erroneously certifies that purchases are for any of the above-named subdivisions or agencies of this state or who otherwise violates this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined an amount equal to double the amount of sales tax involved or incarcerated for not more than sixty (60) days or both;

11.  Sales of tangible personal property or services to private institutions of higher education and private elementary and secondary institutions of education accredited by the State Department of Education or registered by the State Board of Education for purposes of participating in federal programs or accredited as defined by the Oklahoma State Regents for Higher Education which are exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), including materials, supplies, and equipment used in the construction and improvement of buildings and other structures owned by the institutions and operated for educational purposes.

Any person, firm, agency or entity making purchases on behalf of any institution, agency or subdivision in this state, shall certify in writing, on the copy of the invoice or sales ticket the nature of the purchases, and violation of this paragraph shall be a misdemeanor as set forth in paragraph 10 of this section;

12.  Tuition and educational fees paid to private institutions of higher education and private elementary and secondary institutions of education accredited by the State Department of Education or registered by the State Board of Education for purposes of participating in federal programs or accredited as defined by the Oklahoma State Regents for Higher Education which are exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3);

13.  a. Sales of tangible personal property made by:

(1) a public school,

(2) a private school offering instruction for grade levels kindergarten through twelfth grade,

(3) a public school district,

(4) a public or private school board,

(5) a public or private school student group or organization,

(6) a parent-teacher association or organization other than as specified in subparagraph b of this paragraph, or

(7) public or private school personnel for purposes of raising funds for the benefit of a public or private school, public school district, public or private school board or public or private school student group or organization, or

b. Sales of tangible personal property made by or to nonprofit parent-teacher associations or organizations exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3).

The exemption provided by this paragraph for sales made by a public or private school shall be limited to those public or private schools accredited by the State Department of Education or registered by the State Board of Education for purposes of participating in federal programs.  Sale of tangible personal property in this paragraph shall include sale of admission tickets and concessions at athletic events;

14.  Sales of tangible personal property by:

a. local 4-H clubs,

b. county, regional or state 4-H councils,

c. county, regional or state 4-H committees,

d. 4-H leader associations,

e. county, regional or state 4-H foundations, and

f. authorized 4-H camps and training centers.

The exemption provided by this paragraph shall be limited to sales for the purpose of raising funds for the benefit of such organizations.  Sale of tangible personal property exempted by this paragraph shall include sale of admission tickets;

15.  The first Seventy-five Thousand Dollars ($75,000.00) each year from sale of tickets and concessions at athletic events by each organization exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(4);

16.  Items or services which are subsequently given away by the Oklahoma Tourism and Recreation Department as promotional items pursuant to Section 1834 of Title 74 of the Oklahoma Statutes;

17.  Sales of tangible personal property or services to fire departments organized pursuant to Section 592 of Title 18 of the Oklahoma Statutes which items are to be used for the purposes of the fire department.  Any person making purchases on behalf of any such fire department shall certify, in writing, on the copy of the invoice or sales ticket to be retained by the vendor that the purchases are made for and on behalf of such fire department and set out the name of such fire department.  Any person who wrongfully or erroneously certifies that the purchases are for any such fire department or who otherwise violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be fined an amount equal to double the amount of sales tax involved or incarcerated for not more than sixty (60) days, or both;

18.  Complimentary or free tickets for admission to places of amusement, sports, entertainment, exhibition, display or other recreational events or activities which are issued through a box office or other entity which is operated by a state institution of higher education with institutional employees or by a municipality with municipal employees;

19.  The first Fifteen Thousand Dollars ($15,000.00) each year from sales of tangible personal property by fire departments organized pursuant to Titles 11, 18, or 19 of the Oklahoma Statutes for the purposes of raising funds for the benefit of the fire department.  Fire departments selling tangible personal property for the purposes of raising funds shall be limited to no more than six (6) days each year to raise such funds in order to receive the exemption granted by this paragraph;

20.  Sales of tangible personal property or services to any Boys & Girls Clubs of America affiliate in this state which is not affiliated with the Salvation Army and which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3);

21.  Sales of tangible personal property or services to any organization, which takes court-adjudicated juveniles for purposes of rehabilitation, and which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), provided that at least fifty percent (50%) of the juveniles served by such organization are court adjudicated and the organization receives state funds in an amount less than ten percent (10%) of the annual budget of the organization;

22.  Sales of tangible personal property or services to:

a. any federally qualified community health center as defined in Section 254c of Title 42 of the United States Code,

b. any migrant health center as defined in Section 254b of Title 42 of the United States Code,

c. any clinic receiving disbursements of state monies from the Indigent Health Care Revolving Fund pursuant to the provisions of Section 66 of Title 56 of the Oklahoma Statutes, and

d. any community based health center which meets all of the following criteria:

(1) provides primary care services at no cost to the recipient, and

(2) is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3);

23.  Dues or fees, including free or complimentary dues or fees which have a value equivalent to the charge that could have otherwise been made, to YMCAs, YWCAs or municipally-owned recreation centers for the use of facilities and programs;

24.  The first Fifteen Thousand Dollars ($15,000.00) each year from sales of tangible personal property or services to or by a cultural organization established to sponsor and promote educational, charitable and cultural events for disadvantaged children, and which organization is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3);

25.  Sales of tangible personal property or services to museums or other entities which have been accredited by the American Association of Museums.  Any person making purchases on behalf of any such museum or other entity shall certify, in writing, on the copy of the invoice or sales ticket to be retained by the vendor that the purchases are made for and on behalf of such museum or other entity and set out the name of such museum or other entity.  Any person who wrongfully or erroneously certifies that the purchases are for any such museum or other entity or who otherwise violates the provisions of this paragraph shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined an amount equal to double the amount of sales tax involved or incarcerated for not more than sixty (60) days, or by both such fine and incarceration;

26.  Sales of tickets for admission by any museum accredited by the American Association of Museums.  In order to be eligible for the exemption provided by this paragraph, an amount equivalent to the amount of the tax which would otherwise be required to be collected pursuant to the provisions of Section 1350 et seq. of this title shall be separately stated on the admission ticket and shall be collected and used for the sole purpose of servicing or aiding in the servicing of debt incurred by the museum to effect the construction, enlarging or renovation of any facility to be used for entertainment, edification or cultural cultivation to which entry is gained with a paid admission ticket;

27.  Sales of tangible personal property or services occurring on or after June 1, 1995, to children's homes which are supported or sponsored by one or more churches, members of which serve as trustees of the home;

28.  Sales of tangible personal property or services to the organization known as the Disabled American Veterans, Department of Oklahoma, Inc., and subordinate chapters thereof;

29.  Sales of tangible personal property or services to youth camps which are supported or sponsored by one or more churches, members of which serve as trustees of the organization;

30.  Transfer of tangible personal property made pursuant to Section 3226 of Title 63 of the Oklahoma Statutes by the University Hospitals Trust;

31.  Sales of tangible personal property or services to a municipality, county or school district pursuant to a lease or lease-purchase agreement executed between the vendor and a municipality, county or school district.  A copy of the lease or lease-purchase agreement shall be retained by the vendor;

32.  Sales of tangible personal property or services to any spaceport user, as defined in the Oklahoma Space Industry Development Act;

33.  The sale, use, storage, consumption, or distribution in this state, whether by the importer, exporter, or another person, of any satellite or any associated launch vehicle, including components of, and parts and motors for, any such satellite or launch vehicle, imported or caused to be imported into this state for the purpose of export by means of launching into space.  This exemption provided by this paragraph shall not be affected by:

a. the destruction in whole or in part of the satellite or launch vehicle,

b. the failure of a launch to occur or be successful, or

c. the absence of any transfer or title to, or possession of, the satellite or launch vehicle after launch;

34.  The sale, lease, use, storage, consumption, or distribution in this state of any space facility, space propulsion system or space vehicle, satellite, or station of any kind possessing space flight capacity, including components thereof;

35.  The sale, lease, use, storage, consumption, or distribution in this state of tangible personal property, placed on or used aboard any space facility, space propulsion system or space vehicle, satellite, or station possessing space flight capacity, which is launched into space, irrespective of whether such tangible property is returned to this state for subsequent use, storage, or consumption in any manner;

36.  The sale, lease, use, storage, consumption, or distribution in this state of tangible personal property meeting the definition of "section 38 property" as defined in Sections 48(a)(1)(A) and (B)(i) of the Internal Revenue Code of 1986, that is an integral part of and used primarily in support of space flight; however, section 38 property used in support of space flight shall not include general office equipment, any boat, mobile home, motor vehicle, or other vehicle of a class or type required to be registered, licensed, titled, or documented in this state or by the United States government, or any other property not specifically suited to supporting space activity.  The term "in support of space flight", for purposes of this paragraph, means the altering, monitoring, controlling, regulating, adjusting, servicing, or repairing of any space facility, space propulsion systems or space vehicle, satellite, or station possessing space flight capacity, including the components thereof;

37.  The purchase or lease of machinery and equipment for use at a fixed location in this state, which is used exclusively in the manufacturing, processing, compounding, or producing of any space facility, space propulsion system or space vehicle, satellite, or station of any kind possessing space flight capacity.  Provided, the exemption provided for in this paragraph shall not be allowed unless the purchaser or lessee signs an affidavit stating that the item or items to be exempted are for the exclusive use designated herein.  Any person furnishing a false affidavit to the vendor for the purpose of evading payment of any tax imposed by Section 1354 of this title shall be subject to the penalties provided by law.  As used in this paragraph, "machinery and equipment" means "section 38 property" as defined in Sections 48(a)(1)(A) and (B)(i) of the Internal Revenue Code of 1986, which is used as an integral part of the manufacturing, processing, compounding, or producing of items of tangible personal property.  Such term includes parts and accessories only to the extent that the exemption thereof is consistent with the provisions of this paragraph;

38.  The amount of a surcharge or any other amount which is separately stated on an admission ticket which is imposed, collected and used for the sole purpose of constructing, remodeling or enlarging facilities of a public trust having a municipality or county as its sole beneficiary;

39.  Sales of tangible personal property or services which are directly used in or for the benefit of a state park in this state, which are made to an organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) and which is organized primarily for the purpose of supporting one or more state parks located in this state;

40.  The sale, lease or use of parking privileges by an institution of The Oklahoma State System of Higher Education;

41.  Sales of tangible personal property or services for use on campus or school construction projects for the benefit of institutions of The Oklahoma State System of Higher Education, private institutions of higher education accredited by the Oklahoma State Regents for Higher Education or any public school or school district when such projects are financed by or through the use of nonprofit entities which are exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3);

42.  Sales of tangible personal property or services by an organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), in the course of conducting a national championship sports event, but only if all or a portion of the payment in exchange therefor would qualify as the receipt of a qualified sponsorship payment described in Internal Revenue Code, 26 U.S.C., Section 513(i).  Sales exempted pursuant to this paragraph shall be exempt from all Oklahoma sales, use, excise and gross receipts taxes;

43.  Sales of tangible personal property or services to or by an organization which:

a. is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3),

b. is affiliated with a comprehensive university within The Oklahoma State System of Higher Education, and

c. has been organized primarily for the purpose of providing education and teacher training and conducting events relating to robotics;

44.  The first Fifteen Thousand Dollars ($15,000.00) each year from sales of tangible personal property to or by youth athletic teams which are part of an athletic organization exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(4), for the purposes of raising funds for the benefit of the team;

45.  Sales of tickets for admission to a collegiate athletic event that is held in a facility owned or operated by a municipality or a public trust of which the municipality is the sole beneficiary and that actually determines or is part of a tournament or tournament process for determining a conference tournament championship, a conference championship, or a national championship;

46.  Sales of tangible personal property or services to or by an organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) and is operating the Oklahoma City National Memorial and Museum, an affiliate of the National Park System;

47.  Sales of tangible personal property or services to organizations which are exempt from federal taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), the memberships of which are limited to honorably discharged veterans, and which furnish financial support to area veterans' organizations to be used for the purpose of constructing a memorial or museum;

48.  Sales of tangible personal property or services on or after January 1, 2003, to an organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) that is expending monies received from a private foundation grant in conjunction with expenditures of local sales tax revenue to construct a local public library;

49.  Sales of tangible personal property or services to a state that borders this state or any political subdivision of that state, but only to the extent that the other state or political subdivision exempts or does not impose a tax on similar sales of items to this state or a political subdivision of this state;

50.  Effective July 1, 2005, sales of tangible personal property or services to the Career Technology Student Organizations under the direction and supervision of the Oklahoma Department of Career and Technology Education;

51.  Sales of tangible personal property to a public trust having either a single city, town or county or multiple cities, towns or counties or combination thereof as beneficiary or beneficiaries or a nonprofit organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) for the purpose of constructing improvements to or expanding a hospital or nursing home owned and operated by any such public trust or nonprofit entity prior to the effective date of this act in counties with a population of less than one hundred thousand (100,000) persons, according to the most recent Federal Decennial Census.  As used in this paragraph, "constructing improvements to or expanding" shall not mean any expense for routine maintenance or general repairs and shall require a project cost of at least One Hundred Thousand Dollars ($100,000.00).  For purposes of this paragraph, sales made to a contractor or subcontractor that enters into a contractual relationship with a public trust or nonprofit entity as described by this paragraph shall be considered sales made to the public trust or nonprofit entity.  The exemption authorized by this paragraph shall be administered in the form of a refund from the sales tax revenues apportioned pursuant to Section 1353 of this title and the vendor shall be required to collect the sales tax otherwise applicable to the transaction.  The purchaser may apply for a refund of the sales tax paid in the manner prescribed by this paragraph.  Within thirty (30) days after the end of each fiscal year, any purchaser that is entitled to make application for a refund based upon the exempt treatment authorized by this paragraph may file an application for refund of the sales taxes paid during such preceding fiscal year.  The Tax Commission shall prescribe a form for purposes of making the application for refund.  The Tax Commission shall determine whether or not the total amount of sales tax exemptions claimed by all purchasers is equal to or less than Six Hundred Fifty Thousand Dollars ($650,000.00).  If such claims are less than or equal to that amount, the Tax Commission shall make refunds to the purchasers in the full amount of the documented and verified sales tax amounts.  If such claims by all purchasers are in excess of Six Hundred Fifty Thousand Dollars ($650,000.00), the Tax Commission shall determine the amount of each purchaser's claim, the total amount of all claims by all purchasers, and the percentage each purchaser's claim amount bears to the total.  The resulting percentage determined for each purchaser shall be multiplied by Six Hundred Fifty Thousand Dollars ($650,000.00) to determine the amount of refundable sales tax to be paid to each purchaser.  The pro rata refund amount shall be the only method to recover sales taxes paid during the preceding fiscal year and no balance of any sales taxes paid on a pro rata basis shall be the subject of any subsequent refund claim pursuant to this paragraph;

52.  Effective July 1, 2006, sales of tangible personal property or services to any organization which assists, trains, educates, and provides housing for physically and mentally handicapped persons and which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) and that receives at least eighty-five percent (85%) of its annual budget from state or federal funds.  In order to receive the benefit of the exemption authorized by this paragraph, the taxpayer shall be required to make payment of the applicable sales tax at the time of sale to the vendor in the manner otherwise required by law.  Notwithstanding any other provision of the Oklahoma Uniform Tax Procedure Code to the contrary, the taxpayer shall be authorized to file a claim for refund of sales taxes paid that qualify for the exemption authorized by this paragraph for a period of one (1) year after the date of the sale transaction.  The taxpayer shall be required to provide documentation as may be prescribed by the Oklahoma Tax Commission in support of the refund claim.  The total amount of sales tax qualifying for exempt treatment pursuant to this paragraph shall not exceed One Hundred Seventy-five Thousand Dollars ($175,000.00) each fiscal year.  Claims for refund shall be processed in the order in which such claims are received by the Oklahoma Tax Commission.  If a claim otherwise timely filed exceeds the total amount of refunds payable for a fiscal year, such claim shall be barred;

53.  The first Two Thousand Dollars ($2,000.00) each year of sales of tangible personal property or services to, by, or for the benefit of a qualified neighborhood watch organization that is endorsed or supported by or working directly with a law enforcement agency with jurisdiction in the area in which the neighborhood watch organization is located.  As used in this paragraph, "qualified neighborhood watch organization" means an organization that is a not-for-profit corporation under the laws of the State of Oklahoma that was created to help prevent criminal activity in an area through community involvement and interaction with local law enforcement and which is one of the first two thousand organizations which makes application to the Oklahoma Tax Commission for the exemption after the effective date of this act;

54.  Sales of tangible personal property to a nonprofit organization, exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), organized primarily for the purpose of providing services to homeless persons during the day and located in a metropolitan area with a population in excess of five hundred thousand (500,000) persons according to the latest Federal Decennial Census.  The exemption authorized by this paragraph shall be applicable to sales of tangible personal property to a qualified entity occurring on or after January 1, 2005;

55.  Sales of tangible personal property or services by an organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) made during auction events the principal purpose of which is to provide funding for the preservation of wetlands and habitat for wild ducks;

56.  Sales of tangible personal property or services by an organization which is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) made during auction events the principal purpose of which is to provide funding for the preservation and conservation of wild turkeys; and

57.  Sales of tangible personal property or services to an organization which:

a. is exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and

b. is part of a network of community-based, autonomous member organizations that meets the following criteria:

(1) serves people with workplace disadvantages and disabilities by providing job training and employment services, as well as job placement opportunities and post-employment support,

(2) has locations in the United States and at least twenty other countries,

(3) collects donated clothing and household goods to sell in retail stores and provides contract labor services to business and government, and

(4) provides documentation to the Oklahoma Tax Commission that over seventy-five percent (75%) of its revenues are channeled into employment, job training and placement programs and other critical community services.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1985, c. 177, § 1, eff. Jan. 1, 1986; Laws 1987, c. 149, § 1, emerg. eff. June 24, 1987; Laws 1987, c. 203, § 144, operative July 1, 1987; Laws 1988, c. 142, § 2, emerg. eff. April 25, 1988; Laws 1988, c. 192, § 2, operative July 1, 1988; Laws 1988, c. 312, § 4, eff. July 1, 1989; Laws 1989, c. 4, § 1, emerg. eff. March 14, 1989; Laws 1989, c. 249, § 26, eff. July 1, 1989; Laws 1989, c. 351, § 1, emerg. eff. June 3, 1989; Laws 1991, c. 243, § 1, emerg. eff. May 28, 1991; Laws 1991, c. 335, § 24, emerg. eff. June 15, 1991; Laws 1992, c. 110, § 1, emerg. eff. April 20, 1992; Laws 1993, c. 1, § 9, emerg. eff. Feb. 8, 1993; Laws 1993, c. 246, § 1, emerg. eff. May 26, 1993; Laws 1994, c. 26, § 1, eff. July 1, 1994; Laws 1994, c. 278, § 14, eff. Sept. 1, 1994; Laws 1995, c. 183, § 1, eff. July 1, 1995; Laws 1995, c. 337, § 4, emerg. eff. June 9, 1995; Laws 1996, c. 3, § 13, emerg. eff. March 6, 1996; Laws 1996, c. 156, § 1, eff. July 1, 1996; Laws 1996, c. 289, § 1, eff. July 1, 1996; Laws 1997, c. 190, § 1, eff. July 1, 1997; Laws 1997, c. 294, § 15, eff. July 1, 1997; Laws 1997, c. 390, § 4, eff. July 1, 1997; Laws 1998, c. 203, § 2, emerg. eff. May 11, 1998; Laws 1998, c. 385, § 7, eff. July 1, 1998; Laws 1999, c. 149, § 4, eff. July 1, 1999; Laws 1999, c. 164, § 40, eff. July 1, 1999; Laws 1999, c. 390, § 8, emerg. eff. June 8, 1999; Laws 2000, c. 214, § 1, eff. July 1, 2000; Laws 2000, c. 314, § 15, eff. July 1, 2000; Laws 2001, c. 5, § 37, emerg. eff. March 21, 2001; Laws 2001, c. 358, § 14, emerg. eff. June 4, 2001; Laws 2002, c. 22, § 25, emerg. eff. March 8, 2002; Laws 2002, c. 162, § 2, eff. July 1, 2002; Laws 2002, c. 503, § 1, emerg. eff. June 7, 2002; Laws 2003, c. 3, § 60, emerg. eff. March 19, 2003; Laws 2003, c. 472, § 14; Laws 2004, c. 5, § 66, emerg. eff. March 1, 2004; Laws 2004, c. 56, § 1, emerg. eff. April 1, 2004; Laws 2004, c. 535, § 6, eff. Nov. 1, 2004; Laws 2005, c. 1, § 108, emerg. eff. March 15, 2005; Laws 2005, c. 296, § 1, eff. July 1, 2005; Laws 2006, c. 16, § 51, emerg. eff. March 29, 2006.

NOTE:  Laws 1988, c. 281, § 21 repealed by Laws 1989, c. 4, § 2, emerg. eff. March 14, 1989.  Laws 1991, c. 208, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1995, c. 271, § 3 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1996, c. 108, § 1 repealed by Laws 1996, c. 289, § 10, eff. July 1, 1996.  Laws 2000, c. 268, § 1 and Laws 2000, c. 274, § 1 repealed by Laws 2001, c. 5, § 38, emerg. eff. March 21, 2001.  Laws 2001, c. 2, § 1 repealed by Laws 2001, c. 223, § 2, emerg. eff. May 21, 2001 and Laws 2001, c. 358, § 31, emerg. eff. June 4, 2001.  Laws 2001, c. 223, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2002, c. 393, § 1 repealed by Laws 2003, c. 3, § 61, emerg. eff. March 19, 2003.  Laws 2002, c. 458, § 7 repealed by Laws 2003, c. 3, § 62, emerg. eff. March 19, 2003.  Laws 2003, c. 291, § 1 repealed by Laws 2004, c. 5, § 67, emerg. eff. March 1, 2004.  Laws 2003, c. 431, § 1 repealed by Laws 2004, c. 5, § 68, emerg. eff. March 1, 2004.  Laws 2004, c. 384, § 1 repealed by Laws 2005, c. 1, § 109, emerg. eff. March 15, 2005.  Laws 2004, c. 518, § 1 repealed by Laws 2005, c. 1, § 110, emerg. eff. March 15, 2005.  Laws 2005, c. 279, § 1 repealed by Laws 2006, c. 16, § 52, emerg. eff. March 29, 2006.  Laws 2005, c. 381, § 8 repealed by Laws 2006, c. 16, § 53, emerg. eff. March 29, 2006.  Laws 2005, c. 449, § 1 repealed by Laws 2006, c. 16, § 54, emerg. eff. March 29, 2006.  Laws 2005, c. 456, § 1 repealed by Laws 2006, c. 16, § 55, emerg. eff. March 29, 2006.  Laws 2005, c. 475, § 1 repealed by Laws 2006, c. 16, § 56, emerg. eff. March 29, 2006.  Laws 2005, c. 479, § 13 repealed by Laws 2006, c. 16, § 57, emerg. eff. March 29, 2006.

§68-1356.1.  Fire departments for unincorporated areas - Qualification for exemption - Proof of eligibility.

(A)  In order to qualify for any exemption authorized by paragraph 17 of Section 1356 of this title, at the time of sale, the person to whom the sale is made may be required to furnish the vendor proof of eligibility for such exemption as required by this section.

(B)  All vendors shall honor the proof of eligibility for sales tax exemption as authorized by this section and sales to a person providing such proof shall be exempt from the tax levied by this article.

(C)  A fire department organized pursuant to Section 592 of Title 18 of the Oklahoma Statutes may obtain one card, the size and design of which shall be prescribed by the Oklahoma Tax Commission, which shall constitute proof of eligibility for sales tax exemptions authorized by paragraph 17 of Section 1356 of this title.  Such card may be obtained upon application to the Tax Commission on a form prescribed by the Tax Commission.  The application shall contain such other information as may be required by the Tax Commission.  Upon approval by the Tax Commission, the fire department shall be issued one card as prescribed by this section.  The card shall be renewable every three (3) years upon application therefor, as provided by this section, to the Tax Commission.

Added by Laws 1991, c. 208, § 2, eff. July 1, 1991.  Amended by Laws 2004, c. 535, § 7, eff. Nov. 1, 2004.

§68-1357.  Exemptions - General.

Exemptions - General.

There are hereby specifically exempted from the tax levied by Section 1350 et seq. of this title:

1.  Transportation of school pupils to and from elementary schools or high schools in motor or other vehicles;

2.  Transportation of persons where the fare of each person does not exceed One Dollar ($1.00), or local transportation of persons within the corporate limits of a municipality except by taxicabs;

3.  Sales for resale to persons engaged in the business of reselling the articles purchased, whether within or without the state, provided that such sales to residents of this state are made to persons to whom sales tax permits have been issued as provided in Section 1350 et seq. of this title.  This exemption shall not apply to the sales of articles made to persons holding permits when such persons purchase items for their use and which they are not regularly engaged in the business of reselling; neither shall this exemption apply to sales of tangible personal property to peddlers, solicitors and other salespersons who do not have an established place of business and a sales tax permit.  The exemption provided by this paragraph shall apply to sales of motor fuel or diesel fuel to a Group Five vendor, but the use of such motor fuel or diesel fuel by the Group Five vendor shall not be exempt from the tax levied by Section 1350 et seq. of this title.  The purchase of motor fuel or diesel fuel is exempt from sales tax when the motor fuel is for shipment outside this state and consumed by a common carrier by rail in the conduct of its business.  The sales tax shall apply to the purchase of motor fuel or diesel fuel in Oklahoma by a common carrier by rail when such motor fuel is purchased for fueling, within this state, of any locomotive or other motorized flanged wheel equipment;

4.  Sales of advertising space in newspapers, periodicals, programs relating to sporting and entertainment events, and on billboards (including signage, posters, panels, marquees, or on other similar surfaces, whether indoors or outdoors), and any advertising via the Internet, electronic display devices, or through the electronic media, including radio, public address or broadcast systems, television (whether through closed circuit broadcasting systems or otherwise), and cable and satellite television, and the servicing of any advertising devices;

5.  Eggs, feed, supplies, machinery and equipment purchased by persons regularly engaged in the business of raising worms, fish, any insect or any other form of terrestrial or aquatic animal life and used for the purpose of raising same for marketing.  This exemption shall only be granted and extended to the purchaser when the items are to be used and in fact are used in the raising of animal life as set out above.  Each purchaser shall certify, in writing, on the invoice or sales ticket retained by the vendor that the purchaser is regularly engaged in the business of raising such animal life and that the items purchased will be used only in such business.  The vendor shall certify to the Oklahoma Tax Commission that the price of the items has been reduced to grant the full benefit of the exemption.  Violation hereof by the purchaser or vendor shall be a misdemeanor;

6.  Sale of natural or artificial gas and electricity, and associated delivery or transmission services, when sold exclusively for residential use.  Provided, this exemption shall not apply to any sales tax levied by a city or town, or a county, or any other jurisdiction in this state;

7.  In addition to the exemptions authorized by Section 1357.6 of this title, sales of drugs sold pursuant to a prescription written for the treatment of human beings by a person licensed to prescribe the drugs, and sales of insulin and medical oxygen.  Provided, this exemption shall not apply to over-the-counter drugs;

8.  Transfers of title or possession of empty, partially filled, or filled returnable oil and chemical drums to any person who is not regularly engaged in the business of selling, reselling or otherwise transferring empty, partially filled, or filled returnable oil drums;

9.  Sales of one-way utensils, paper napkins, paper cups, disposable hot containers and other one-way carry out materials to a vendor of meals or beverages;

10.  Sales of food or food products for home consumption which are purchased in whole or in part with coupons issued pursuant to the federal food stamp program as authorized by Sections 2011 through 2029 of Title 7 of the United States Code, as to that portion purchased with such coupons.  The exemption provided for such sales shall be inapplicable to such sales upon the effective date of any federal law that removes the requirement of the exemption as a condition for participation by the state in the federal food stamp program;

11.  Sales of food or food products, or any equipment or supplies used in the preparation of the food or food products to or by an organization which:

a. is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and which provides and delivers prepared meals for home consumption to elderly or homebound persons as part of a program commonly known as "Meals on Wheels" or "Mobile Meals", or

b. is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and which receives federal funding pursuant to the Older Americans Act of 1965, as amended, for the purpose of providing nutrition programs for the care and benefit of elderly persons;

12.  a. Sales of tangible personal property or services to or by organizations which are exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and:

(1) are primarily involved in the collection and distribution of food and other household products to other organizations that facilitate the distribution of such products to the needy and such distributee organizations are exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), or

(2) facilitate the distribution of such products to the needy.

b. Sales made in the course of business for profit or savings, competing with other persons engaged in the same or similar business shall not be exempt under this paragraph;

13.  Sales of tangible personal property or services to children's homes which are located on church-owned property and are operated by organizations exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3);

14.  Sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment for use in a qualified aircraft maintenance or manufacturing facility.  For purposes of this paragraph, "qualified aircraft maintenance or manufacturing facility" means a new or expanding facility primarily engaged in aircraft repair, building or rebuilding whether or not on a factory basis, whose total cost of construction exceeds the sum of Five Million Dollars ($5,000,000.00) and which employs at least two hundred fifty (250) new full-time-equivalent employees, as certified by the Oklahoma Employment Security Commission, upon completion of the facility.  In order to qualify for the exemption provided for by this paragraph, the cost of the items purchased by the qualified aircraft maintenance or manufacturing facility shall equal or exceed the sum of Two Million Dollars ($2,000,000.00);

15.  Sales of tangible personal property consumed or incorporated in the construction or expansion of a qualified aircraft maintenance or manufacturing facility as defined in paragraph 14 of this section.  For purposes of this paragraph, sales made to a contractor or subcontractor that has previously entered into a contractual relationship with a qualified aircraft maintenance or manufacturing facility for construction or expansion of such a facility shall be considered sales made to a qualified aircraft maintenance or manufacturing facility;

16.  Sales of any interstate telecommunications services which:

a. entitle the subscriber to inward or outward calling respectively between a station associated with an access line in the local telephone system area or a station directly connected to any interexchange carrier's facilities and telephone or radiotelephone stations in diverse geographical locations specified by the subscriber, or

b. entitle the subscriber to private communications services which allow exclusive or priority use of a communications channel or group of channels between exchanges;

17.  Sales of railroad track spikes manufactured and sold for use in this state in the construction or repair of railroad tracks, switches, sidings and turnouts;

18.  Sales of aircraft and aircraft parts provided such sales occur at a qualified aircraft maintenance facility.  As used in this paragraph, "qualified aircraft maintenance facility" means a facility operated by an air common carrier at which there were employed at least two thousand (2,000) full-time-equivalent employees in the preceding year as certified by the Oklahoma Employment Security Commission and which is primarily related to the fabrication, repair, alteration, modification, refurbishing, maintenance, building or rebuilding of commercial aircraft or aircraft parts used in air common carriage.  For purposes of this paragraph, "air common carrier" shall also include members of an affiliated group as defined by Section 1504 of the Internal Revenue Code, 26 U.S.C., Section 1504;

19.  Sales of machinery and equipment purchased and used by persons and establishments primarily engaged in computer services and data processing:

a. as defined under Industrial Group Numbers 7372 and 7373 of the Standard Industrial Classification (SIC) Manual, latest version, which derive at least fifty percent (50%) of their annual gross revenues from the sale of a product or service to an out-of-state buyer or consumer, and

b. as defined under Industrial Group Number 7374 of the SIC Manual, latest version, which derive at least eighty percent (80%) of their annual gross revenues from the sale of a product or service to an out-of-state buyer or consumer.

Eligibility for the exemption set out in this paragraph shall be established, subject to review by the Tax Commission, by annually filing an affidavit with the Tax Commission stating that the facility so qualifies and such information as required by the Tax Commission.  For purposes of determining whether annual gross revenues are derived from sales to out-of-state buyers or consumers, all sales to the federal government shall be considered to be to an out-of-state buyer or consumer;

20.  Sales of prosthetic devices to an individual for use by such individual.  For purposes of this paragraph, "prosthetic device" shall have the same meaning as provided in Section 1357.6 of this title, but shall not include corrective eye glasses, contact lenses or hearing aids;

21.  Sales of tangible personal property or services to a motion picture or television production company to be used or consumed in connection with an eligible production.  For purposes of this paragraph, "eligible production" means a documentary, special, music video, or a television commercial or television program that will serve as a pilot for or be a segment of an ongoing dramatic or situation comedy series filmed or taped for network or national or regional syndication or a feature-length motion picture intended for theatrical release or for network or national or regional syndication or broadcast.  The provisions of this paragraph shall apply to sales occurring on or after July 1, 1996.  In order to qualify for the exemption, the motion picture or television production company shall file any documentation and information required to be submitted pursuant to rules promulgated by the Tax Commission;

22.  Sales of diesel fuel sold for consumption by commercial vessels, barges and other commercial watercraft;

23.  Sales of tangible personal property or services to tax-exempt independent nonprofit biomedical research foundations that provide educational programs for Oklahoma science students and teachers and to tax-exempt independent nonprofit community blood banks headquartered in this state;

24.  Effective May 6, 1992, sales of wireless telecommunications equipment to a vendor who subsequently transfers the equipment at no charge or for a discounted charge to a consumer as part of a promotional package or as an inducement to commence or continue a contract for wireless telecommunications services;

25.  Effective January 1, 1991, leases of rail transportation cars to haul coal to coal-fired plants located in this state which generate electric power;

26.  Beginning July 1, 2005, sales of aircraft engine repairs, modification, and replacement parts, sales of aircraft frame repairs and modification, aircraft interior modification, and paint, and sales of services employed in the repair, modification and replacement of parts of aircraft engines, aircraft frame and interior repair and modification, and paint;

27.  Sales of materials and supplies to the owner or operator of a ship, motor vessel or barge that is used in interstate or international commerce if the materials and supplies:

a. are loaded on the ship, motor vessel or barge and used in the maintenance and operation of the ship, motor vessel or barge, or

b. enter into and become component parts of the ship, motor vessel or barge;

28.  Sales of tangible personal property made at estate sales at which such property is offered for sale on the premises of the former residence of the decedent by a person who is not required to be licensed pursuant to the Transient Merchant Licensing Act, Section 1601 et seq. of Title 19 of the Oklahoma Statutes, or who is not otherwise required to obtain a sales tax permit for the sale of such property pursuant to the provisions of Section 1364 of this title; provided:

a. such sale or event may not be held for a period exceeding three (3) consecutive days,

b. the sale must be conducted within six (6) months of the date of death of the decedent, and

c. the exemption allowed by this paragraph shall not be allowed for property that was not part of the decedent's estate;

29.  Beginning January 1, 2004, sales of electricity and associated delivery and transmission services, when sold exclusively for use by an oil and gas operator for reservoir dewatering projects and associated operations commencing on or after July 1, 2003, in which the initial water-to-oil ratio is greater than or equal to five-to-one water-to-oil, and such oil and gas development projects have been classified by the Corporation Commission as a reservoir dewatering unit;

30.  Sales of prewritten computer software that is delivered electronically.  For purposes of this paragraph, "delivered electronically" means delivered to the purchaser by means other than tangible storage media;

31.  Sales of modular dwelling units when built at a production facility and moved in whole or in parts, to be assembled on-site, and permanently affixed to the real property and used for residential or commercial purposes.  The exemption provided by this paragraph shall equal forty-five percent (45%) of the total sales price of the modular dwelling unit.  For purposes of this paragraph, "modular dwelling unit" means a structure that is not subject to the motor vehicle excise tax imposed pursuant to Section 2103 of this title;

32.  Sales of tangible personal property or services to persons who have been honorably discharged from active service in any branch of the Armed Forces of the United States or Oklahoma National Guard and who have been certified by the United States Department of Veterans Affairs or its successor to be in receipt of disability compensation at the one-hundred-percent rate and the disability shall be permanent and have been sustained through military action or accident or resulting from disease contracted while in such active service.  Sales qualifying for the exemption authorized by this paragraph shall not exceed Twenty-five Thousand Dollars ($25,000.00) per year per individual.  Upon request of the Oklahoma Tax Commission, a person asserting or claiming the exemption authorized by this paragraph shall provide a statement, executed under oath, that the total sales amounts for which the exemption is applicable have not exceeded Twenty-five Thousand Dollars ($25,000.00) per year.  If the amount of such exempt sales exceeds such amount, the sales tax in excess of the authorized amount shall be treated as a direct sales tax liability and may be recovered by the Oklahoma Tax Commission in the same manner provided by law for other taxes, including penalty and interest;

33.  Sales of electricity to the operator, specifically designated by the Oklahoma Corporation Commission, of a spacing unit or lease from which oil is produced or attempted to be produced using enhanced recovery methods, including, but not limited to, increased pressure in a producing formation through the use of water or saltwater if the electrical usage is associated with and necessary for the operation of equipment required to inject or circulate fluids in a producing formation for the purpose of forcing oil or petroleum into a wellbore for eventual recovery and production from the wellhead.  In order to be eligible for the sales tax exemption authorized by this paragraph, the oil well production shall not exceed ten (10) barrels per day prior to the use of enhanced recovery methods and the total content of oil recovered prior to the use of enhanced recovery methods shall not exceed one percent (1%) by volume.  The exemption authorized by this paragraph shall be applicable only to the state sales tax rate and shall not be applicable to any county or municipal sales tax rate; and

34.  Sales of intrastate charter and tour bus transportation.  As used in this paragraph, "intrastate charter and tour bus transportation" means the transportation of persons from one location in this state to another location in this state in a motor vehicle which has been constructed in such a manner that it may lawfully carry more than eighteen persons, and which is ordinarily used or rented to carry persons for compensation.  Provided, this exemption shall not apply to regularly scheduled bus transportation for the general public.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1981, c. 351, § 1, operative Jan. 1, 1982; Laws 1985, c. 161, § 2, eff. July 1, 1985; Laws 1987, c. 7, § 1, operative Sept. 30, 1987; Laws 1988, c. 142, § 3, emerg. eff. April 25, 1988; Laws 1988, c. 190, § 1, eff. June 1, 1988; Laws 1989, c. 167, § 5, eff. July 1, 1989; Laws 1990, c. 280, § 2, emerg. eff. May 25, 1990; Laws 1991, 1st Ex. Sess., c. 1, § 4, emerg. eff. Jan. 18, 1991; Laws 1991, 1st Ex. Sess., c. 2, § 4, emerg. eff. Jan. 18, 1991; Laws 1991, c. 342, § 15, emerg. eff. June 15, 1991; Laws 1992, c. 383, § 2, emerg. eff. June 9, 1992; Laws 1993, c. 53, § 1, eff. July 1, 1993; Laws 1993, c. 275, § 11, eff. July 1, 1993; Laws 1994, c. 2, § 23, emerg. eff. March 2, 1994; Laws 1994, c. 278, § 15, eff. Sept. 1, 1994; Laws 1995, c. 337, § 5, emerg. eff. June 9, 1995; Laws 1996, c. 342, § 3, eff. July 1, 1996; Laws 1997, c. 2, § 16, emerg. eff. Feb. 26, 1997; Laws 1997, c. 190, § 2, eff. July 1, 1997; Laws 1997, c. 294, § 16, eff. July 1, 1997; Laws 1998, c. 5, § 22, emerg. eff. March 4, 1998; Laws 1998, c. 301, § 5, eff. Nov. 1, 1998; Laws 1999, c. 163, § 1, emerg. eff. May 17, 1999; Laws 1999, c. 390, § 9, emerg. eff. June 8, 1999; Laws 2000, c. 6, § 15, emerg. eff. March 20, 2000; Laws 2000, c. 337, § 2, eff. July 1, 2000; Laws 2001, c. 402, § 1, eff. July 1, 2001; Laws 2002, c. 22, § 26, emerg. eff. March 8, 2002; Laws 2002, c. 163, § 1, eff. July 1, 2002; Laws 2002, c. 385, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 63, emerg. eff. March 19, 2003; Laws 2003, c. 413, § 9, eff. Nov. 1, 2003; Laws 2004, c. 535, § 8, eff. Nov. 1, 2004; Laws 2005, c. 381, § 9, eff. July 1, 2005; Laws 2006, c. 16, § 58, emerg. eff. March 29, 2006.

NOTE:  Laws 1991, c. 337, § 2 repealed by Laws 1992, c. 383, § 4, emerg. eff. June 9, 1992.  Laws 1993, c. 246, § 2 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1996, c. 289, § 2 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1997, c. 252, § 2 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 1999, c. 243, § 1 and Laws 1999, c. 329, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2001, c. 358, § 15 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2002, c. 382, § 2 repealed by Laws 2003, c. 3, § 64, emerg. eff. March 19, 2003.  Laws 2005, c. 293, § 1 repealed by Laws 2006, c. 16, § 59, emerg. eff. March 29, 2006.  Laws 2005, c. 295, § 1 repealed by Laws 2006, c. 16, § 60, emerg. eff. March 29, 2006.  Laws 2005, c. 383, § 1 repealed by Laws 2006, c. 16, § 61, emerg. eff. March 29, 2006.  Laws 2005, c. 479, § 14 repealed by Laws 2006, c. 16, § 62, emerg. eff. March 29, 2006.

§68-1357.1.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-1357.2  Repealed by Laws 1996, c. 289, § 10, emerg. eff. July 1, 1996.

§68-1357.3  Repealed by Laws 1996, c. 289, § 10, emerg. eff. July 1, 1996.

§68-1357.4.  Aircraft maintenance or manufacturing facilities - Sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunication services and equipment - Sales tax refund - Computation of interest - Claim documentation - Filing.

A.  In order to administer the exemption for sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment related thereto to a qualified purchaser as provided by paragraph 11 of Section 1357 of this title, there shall be made a sales tax refund for state and local sales taxes paid by a qualified purchaser for the purchase of said items.

B.  The Oklahoma Tax Commission shall transfer each month from sales tax collected the amount which the Commission estimates to be necessary to make the sales tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local sales taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified purchaser of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment related thereto upon the principal amount of any refund made to such purchaser for purposes of administering the exemption provided by  paragraph 11 of Section 1357 of this title, shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a three-months Treasury Bill of the United States government as of the first working day of the month and such interest shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  The qualified purchaser of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment related thereto shall file, within thirty-six (36) months of the date of purchase, with the Oklahoma Tax Commission, the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local sales tax paid;

2.  Affidavit of each vendor that state and local sales tax billed to the purchaser has not been audited, rebated, or refunded to the purchaser but rather the sales tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

E.  Only sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment may qualify for the refund established by this section, provided the total cost of said equipment equals or exceeds the sum of Two Million Dollars ($2,000,000.00) and occurs after the effective date of this act.

F.  The qualified purchaser shall file, within sixty (60) months of the date of the first purchase, with the Oklahoma Tax Commission a certification issued by the Oklahoma Employment Security Commission in order to qualify for the refund authorized by this section.

Added by Laws 1991, 1st Ex. Sess., c. 2, § 6, emerg. eff. Jan. 18, 1991.  Amended by Laws 1993, c. 275, § 12, eff. July 1, 1993.

§68-1357.5.  Aircraft maintenance or manufacturing facilities - Sales of tangible property consumed or incorporated in construction or expansion - Sales tax refund - Computation of interest - Documentation of claims - Affidavits by contractors.

A.  In order to administer the exemption for sales to a qualified aircraft maintenance or manufacturing facility as provided by paragraph 12 of Section 1357 of this title, there shall be made a sales tax refund for state and local sales taxes paid by a qualified purchaser for tangible personal property purchased to be consumed or incorporated in the construction or expansion of a qualified aircraft maintenance or manufacturing facility, as defined in paragraph 11 of Section 1357 of this title, in the state from the account created by this section.

B.  The Oklahoma Tax Commission shall transfer each month from sales tax collected the amount which the Commission estimates to be necessary to make the sales tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local sales taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified aircraft maintenance or manufacturing facility upon the principal amount of any refund made to such facility for purposes of administering the exemption provided by paragraph 12 of Section 1357 of this title, shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a three-month Treasury Bill of the United States government as of the first working day of the month in which the transfer is made.  The interest rate so determined shall accrue upon the amount transferred to the account.  In each subsequent month, the Commission shall determine the interest rate paid for a three-month Treasury Bill of the United States government as of the first working day of the month and such interest rate shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  For purposes of this section, state and local sales taxes paid by a contractor or subcontractor for tangible personal property purchased by that contractor or subcontractor to be consumed or incorporated in the construction or expansion of a qualified aircraft maintenance or manufacturing facility pursuant to a contract with a qualified facility shall, upon proper showing, be refunded to the qualified facility.

E.  The qualified purchaser shall file, within thirty-six (36) months of the date of purchase, with the Oklahoma Tax Commission the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local sales tax billed;

2.  Affidavit of each vendor that state and local sales tax billed has not been audited, rebated, or refunded to the qualified purchaser but rather the sales tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

F.  In the event that state and local sales tax was paid by a contractor or subcontractor, the qualified purchaser shall file with the Oklahoma Tax Commission all documentation required in subsection E of this section but in lieu of the affidavit of each vendor the qualified facility shall file, for any refund claimed, an affidavit from the contractor or subcontractor stating that the sales tax refund of the qualified purchaser is based on state and local sales tax paid by the contractor or subcontractor on tangible personal property purchased to be consumed or incorporated in the construction or expansion of a qualified aircraft maintenance facility and that the amount of state and local sales tax claimed was paid to the vendor and no credit, refund, or rebate has been claimed by the contractor or subcontractor.

G.  Only sales of tangible personal property made after the effective date of this act, shall be eligible for the refund established by this section.

H.  The qualified purchaser shall file, within sixty (60) months of the date of the first purchase, with the Oklahoma Tax Commission a certification issued by the Oklahoma Employment Security Commission in order to qualify for the refund authorized by this section.

Added by Laws 1991, 1st Ex. Sess., c. 2, § 7 emerg. eff. Jan. 18, 1991.  Amended by Laws 1993, c. 275, § 13, eff. July 1, 1993.

§68-1357.6.  Drugs and medical devices and equipment - Exemption.

A.  Effective July 1, 1992, there are hereby exempted from the tax levied by Section 1351 et seq. of, this title sales of drugs for the treatment of human beings, medical appliances, medical devices and other medical equipment including but not limited to corrective eyeglasses, contact lenses, hearing aids, prosthetic devices, as defined in subsection C of this section, durable medical equipment, as defined in subsection D of this section, and mobility enhancing equipment, as defined in subsection E of this section, when administered or distributed by a practitioner, as defined in subsection B of this section, who is authorized by law to administer or distribute such items or when purchased or leased by or on behalf of an individual for use by such individual under a prescription or work order of a practitioner who is authorized by law to prescribe such items and when the cost of such items will be reimbursed under the Medicare or Medicaid Program.

B.  The term "practitioner" means a physician, osteopathic physician, surgeon, podiatrist, chiropractor, optometrist, pharmacist, psychologist, ophthalmologist, nurse practitioner, audiologist or hearing aid dealer or fitter who is licensed by the state as required by law.

C.  The term "prosthetic device" means a replacement, corrective or supportive device, including repair and replacement parts for same, worn on or in the body to:

1.  Artificially replace a missing portion of the body;

2.  Prevent or correct physical deformity or malfunction; or

3.  Support a weak or deformed portion of the body.

Provided, the term shall not include corrective eyeglasses, contact lenses or hearing aids.

D.  The term "durable medical equipment" means equipment, including repair and replacement parts for same, which:

1.  Can withstand repeated use;

2.  Is primarily and customarily used to serve a medical purpose;

3.  Generally is not useful to a person in the absence of illness or injury; and

4.  Is not worn in or on the body.

The term "durable medical equipment" shall not include "mobility enhancing equipment" as defined in subsection E of this section.

E.  The term "mobility enhancing equipment" means equipment, including repair and replacement parts for same, which:

1.  Is primarily and customarily used to provide or increase the ability to move from one place to another and which is appropriate for use either in a home or a motor vehicle;

2.  Is not generally used by persons with normal mobility; and

3.  Does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.

The term "mobility enhancing equipment" shall not include "durable medical equipment" as defined in subsection D of this section.

Added by Laws 1991, c. 342, § 16, emerg. eff. June 15, 1991.  Amended by Laws 2003, c. 413, § 10, eff. Nov. 1, 2003; Laws 2004, c. 535, § 9, eff. Nov. 1, 2004.

§68-1357.7.  Horses - Exemption.

There are hereby specifically exempted from the tax levied by this article, sales of horses after January 1, 1989.

Added by Laws 1992, c. 366, § 2, emerg. eff. June 9, 1992.

§68-1357.8.  Repealed by Laws 2005, c. 381, § 18, eff. July 1, 2005.

§68-1357.9.  Service transactions among related entities - Exemptions.

A.  There are exempt from the taxes imposed by Section 1351 et seq. of Title 68 of the Oklahoma Statutes service transactions among related entities.

B.  For purposes of this section, "related entity" includes persons as defined by subsection (b) of Section 267 of the Internal Revenue Code.

C.  An exemption authorized by this section does not apply to a service that would have been taxable under Section 1351 et seq. of Title 68 of the Oklahoma Statutes as it existed on July 1, 2003.

D.  Services that are exempt under this section may not be purchased for resale by the providing company.

E.  Tangible personal property that is transferred as an integral part of a service exempted under this section may not be purchased for resale by the providing company.

Added by Laws 2003, c. 462, § 1, eff. July 1, 2003.

§68-1358.  Exemptions - Agriculture.

Exemptions - Agriculture.

A.  There are hereby specifically exempted from the tax levied by Section 1350 et seq. of this title:

1.  Sales of agricultural products produced in this state by the producer thereof directly to the consumer or user when such articles are sold at or from a farm and not from some other place of business, as follows:

a. farm, orchard or garden products, and

b. dairy products sold by a dairy producer or farmer who owns all the cows from which the dairy products offered for sale are produced;

provided, the provisions of this paragraph shall not be construed as exempting sales by florists, nursery operators or chicken hatcheries, or sales of dairy products by any other business except as set out herein;

2.  Livestock, including cattle, horses, mules or other domestic or draft animals, sold by the producer by private treaty or at a special livestock sale;

3.  Sale of baby chicks, turkey poults and starter pullets used in the commercial production of chickens, turkeys and eggs, provided that the purchaser certifies, in writing, on the copy of the invoice or sales ticket to be retained by the vendor that the pullets will be used primarily for egg production;

4.  Sale of salt, grains, tankage, oyster shells, mineral supplements, limestone and other generally recognized animal feeds for the following purposes and subject to the following limitations:

a. feed which is fed to poultry and livestock, including breeding stock and wool-bearing stock, for the purpose of producing eggs, poultry, milk or meat for human consumption,

b. feed purchased in Oklahoma for the purpose of being fed to and which is fed by the purchaser to horses, mules or other domestic or draft animals used directly in the producing and marketing of agricultural products, and

c. any stock tonics, water purifying products, stock sprays, disinfectants or other such agricultural supplies.

"Poultry" shall not be construed to include any fowl other than domestic fowl kept and raised for the market or production of eggs.  "Livestock" shall not be construed to include any pet animals such as dogs, cats, birds or such other fur-bearing animals.  This exemption shall only be granted and extended where the purchaser of feed that is to be used and in fact is used for a purpose that would bring about an exemption hereunder executes an invoice or sales ticket in duplicate on a form to be prescribed by the Oklahoma Tax Commission.  The purchaser may demand and receive a copy of the invoice or sales ticket and the vendor shall retain a copy;

5.  Sales of items to be and in fact used in the production of agricultural products.  Sale of the following items shall be subject to the following limitations:

a. sales of agricultural fertilizer to any person regularly engaged, for profit, in the business of farming or ranching,

b. sales of agricultural fertilizer to any person engaged in the business of applying such materials on a contract or custom basis to land owned or leased and operated by persons regularly engaged, for profit, in the business of farming or ranching.  In addition to providing the vendor proof of eligibility as provided in Section 1358.1 of this title, the purchaser shall provide the name or names of such owner or lessee and operator and the location of the lands on which said materials are to be applied to each such land,

c. sales of agricultural fertilizer, pharmaceuticals and biologicals to persons engaged in the business of applying such materials on a contract or custom basis shall not be considered to be sales to contractors under this article, and said sales shall not be considered to be taxable sales within the meaning of the Oklahoma Sales Tax Code.  As used in this section, "agricultural fertilizer", "pharmaceuticals" and "biologicals" mean any substance sold and used for soil enrichment or soil corrective purposes or for promoting the growth and productivity of plants or animals,

d. sales of agricultural seed or plants to any person regularly engaged, for profit, in the business of farming or ranching.  This section shall not be construed as exempting from sales tax, seed which is packaged and sold for use in noncommercial flower and vegetable gardens, and

e. sales of agricultural chemical pesticides to any person regularly engaged, for profit, in the business of farming or ranching.  For the purposes of this subparagraph, "agricultural chemical pesticides" shall include any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any insect, snail, slug, rodent, bird, nematode, fungus, weed or any other form of terrestrial or aquatic plant or animal life or virus, bacteria or other microorganism, except viruses, bacteria or other microorganisms on or in living man, or any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.

The exemption provided in this paragraph shall only be granted and extended to the purchaser where the items are to be used and in fact are used in the production of agricultural products;

6.  Sale of farm machinery, repair parts thereto or fuel, oil, lubricants and other substances used for operation and maintenance of the farm machinery to be used directly on a farm or ranch in the production, cultivation, planting, sowing, harvesting, processing, spraying, preservation or irrigation of any livestock, poultry, agricultural or dairy products produced from such lands.  The exemption specified in this paragraph shall apply to such farm machinery, repair parts or fuel, oil, lubricants and other substances used by persons engaged in the business of custom production, cultivation, planting, sowing, harvesting, processing, spraying, preservation, or irrigation of any livestock, poultry, agricultural, or dairy products for farmers or ranchers.  The exemption provided for herein shall not apply to motor vehicles;

7.  Sales of supplies, machinery and equipment to persons regularly engaged in the business of raising evergreen trees for retail sale in which such trees are cut down on the premises by the consumer purchasing such tree.  This exemption shall only be granted and extended when the items in fact are used in the raising of such evergreen trees; and

8.  Sales of materials, supplies and equipment to an agricultural permit holder or to any person with whom the permit holder has contracted to construct facilities which are or which will be used directly in the production of any livestock, including, but not limited to, facilities used in the production and storage of feed for livestock owned by the permit holder.  Any person making purchases on behalf of the agricultural permit holder shall certify, in writing, on the copy of the invoice or sales ticket to be retained by the vendor that the purchases are made for and on behalf of such permit holder and set out the name and permit number of such holder.  Any person who wrongfully or erroneously certifies that purchases are for an agricultural permit holder or who otherwise violates this subsection shall be guilty of a misdemeanor and upon conviction thereof shall be punishable by a fine of an amount equal to double the amount of sales tax involved or imprisonment in the county jail for not more than sixty (60) days or by both such fine and imprisonment.

B.  As used in this section and Section 1358.1 of this title:

1.  "Agricultural products" shall include horses; and

2.  "Ranching" or "ranch" shall include the business, or facilities for the business, of raising horses.

Provided, sales of items at race meetings as defined in Section 200.1 of Title 3A of the Oklahoma Statutes shall not be exempt pursuant to the provisions of this section and Section 1358.1 of this title.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1984, c. 195, § 1, eff. Jan. 1, 1985; Laws 1985, c. 177, § 2, eff. Jan. 1, 1986; Laws 1989, c. 249, § 25, eff. July 1, 1989; Laws 1992, c. 70, § 1, eff. July 1, 1993; Laws 1995, c. 337, § 6, emerg. eff. June 9, 1995; Laws 1999, c. 390, § 10, emerg. eff. June 8, 1999.

§68-1358.1.  Exemptions - Agriculture - Proof of eligibility.

A.  In order to qualify for any exemption authorized by Section 1358 of this title, at the time of sale, the person to whom the sale is made shall be required to furnish the vendor proof of eligibility for the exemption as required by this section.

B.  All vendors shall honor the proof of eligibility for sales tax exemption as authorized by this section and sales to a person providing such proof shall be exempt from the tax levied by this article, Section 1350 et seq. of this title.

C.  The agricultural exemption permit, the size and design of which shall be prescribed by the Oklahoma Tax Commission, shall constitute proof of eligibility for sales tax exemptions authorized by Section 1358 of this title.  The permit shall be obtained by listing personal property used in farming or ranching by the person with the county assessor each year as provided by law.  If the assessor determines that the personal property is correctly listed and assessed for ad valorem taxation and the county treasurer certifies whether the person has delinquent accounts appearing on the personal property tax lien docket in the county treasurer's office, the assessor shall certify the assessment upon a form prescribed by the Oklahoma Tax Commission.  One copy shall be retained by the assessor, one copy shall be forwarded to the Oklahoma Tax Commission and one copy shall be given to the person listing the personal property.  Upon verification that the applicant qualifies for the exemptions authorized by Section 1358 of this title and that the applicant has no delinquent accounts appearing on the personal property tax lien docket in the office of the county treasurer, a permit shall be issued as prescribed by this section.  The permit shall be renewable every three (3) years in the manner provided by this section.

D.  A person who does not otherwise qualify for a permit pursuant to subsection C of this section, except as provided in subsection E of this section, shall file with the Oklahoma Tax Commission an application for an agricultural exemption permit constituting proof of eligibility for the sales tax exemptions authorized by Section 1358 of this title, setting forth such information as the Tax Commission may require.  The application shall be certified by the applicant that the applicant is engaged in custom farming operations or in the business of farming or ranching.  If the applicant is a corporation, the application shall be certified by a legally constituted officer thereof.

E.  Except as provided in this subsection, for a person who is a resident of another state and who is engaged in custom farming operations in this state, the person shall provide the vendor proof of residency, the name, address and telephone number of the person engaging the custom farmer and certification on the face of the invoice, under the penalty of perjury, that the property purchased shall be used in agricultural production as proof of eligibility for the sales tax exemption authorized by Section 1358 of this title.  Any person who is a resident of another state and who is engaged in custom farming operations in this state and who owns property in this state, shall obtain proof of eligibility as provided in subsection C or D of this section.

F.  If an agricultural exemption permit holder purchases tangible personal property from a vendor on a regular basis, the permit holder may furnish the vendor proof of eligibility as provided for in subsections C and D of this section and the vendor may subsequently make sales of tangible personal property to the permit holder without requiring proof of eligibility for each subsequent sale.  Provided, the permit holder shall notify the vendor of all purchases which are not exempt from sales tax under the provisions of Section 1358 of this title and remit the applicable amount of tax thereon.  If the permit holder fails to notify the vendor of purchases not exempt from sales tax, then sufficient grounds shall exist for the Oklahoma Tax Commission to cancel the agricultural exemption permit of the permit holder who so failed to notify the vendor.

G.  A purchaser who uses an agricultural exemption permit or provides proof of eligibility pursuant to subsection E of this section to purchase, exempt from sales tax, items not authorized for exemption under Section 1358 of this title shall be subject to a penalty in the amount of Five Hundred Dollars ($500.00).

Added by Laws 1988, c. 146, § 3, operative Nov. 1, 1988.  Amended by Laws 1992, c. 70, § 2, eff. July 1, 1993; Laws 1995, c. 182, § 1, eff. Nov. 1, 1995; Laws 1997, c. 294, § 17, eff. July 1, 1997; Laws 1998, c. 403, § 3, emerg. eff. June 10, 1998; Laws 1999, c. 1, § 20, emerg. eff. Feb. 24, 1999.

NOTE:  Laws 1998, c. 300, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§68-1359.  Exemptions - Manufacturers.

Exemptions - Manufacturers.

There are hereby specifically exempted from the tax levied by Section 1350 et seq. of this title:

1.  Sales of goods, wares, merchandise, tangible personal property, machinery and equipment to a manufacturer for use in a manufacturing operation.  Goods, wares, merchandise, property, machinery and equipment used in a nonmanufacturing activity or process as set forth in paragraph 9 of Section 1352 of this title shall not be eligible for the exemption provided for in this subsection by virtue of the activity or process being performed in conjunction with or integrated into a manufacturing operation;

2.  Ethyl alcohol when sold and used for the purpose of blending same with motor fuel on which motor fuel tax is levied by Section 500.4 of this title;

3.  Sales of containers when sold to a person regularly engaged in the business of reselling empty or filled containers or when purchased for the purpose of packaging raw products of farm, garden, or orchard for resale to the consumer or processor.  This exemption shall not apply to the sale of any containers used more than once and which are ordinarily known as returnable containers, except returnable soft drink bottles and the cartons, crates, pallets, and containers used to transport returnable soft drink bottles.  Each and every transfer of title or possession of such returnable containers in this state to any person who is not regularly engaged in the business of selling, reselling or otherwise transferring empty or filled containers shall be taxable under this Code.  Additionally, this exemption shall not apply to the sale of labels or other materials delivered along with items sold but which are not necessary or absolutely essential to the sale of the sold merchandise;

4.  Sales of or transfers of title to or possession of any containers, after June 30, 1987, used or to be used more than once and which are ordinarily known as returnable containers and which do or will contain beverages defined by paragraphs 4 and 14 of Section 506 of Title 37 of the Oklahoma Statutes, or water for human consumption and the cartons, crates, pallets, and containers used to transport such returnable containers;

5.  Sale of tangible personal property when sold by the manufacturer to a person who transports it to a state other than Oklahoma for immediate and exclusive use in a state other than Oklahoma.  Provided, no sales at a retail outlet shall qualify for the exemption under this paragraph;

6.  Machinery, equipment, fuels and chemicals or other materials incorporated into and directly used or consumed in the process of treatment to substantially reduce the volume or harmful properties of hazardous waste at treatment facilities specifically permitted pursuant to the Oklahoma Hazardous Waste Management Act and operated at the place of waste generation, or facilities approved by the Department of Environmental Quality for the cleanup of a site of contamination.  The term "hazardous" waste may include low-level radioactive waste for the purpose of this paragraph;

7.  Except as otherwise provided by subsection I of Section 3658 of this title pursuant to which the exemption authorized by this paragraph may not be claimed, sales of tangible personal property to a qualified manufacturer or distributor to be consumed or incorporated in a new manufacturing or distribution facility or to expand an existing manufacturing or distribution facility.  For purposes of this paragraph, sales made to a contractor or subcontractor that has previously entered into a contractual relationship with a qualified manufacturer or distributor for construction or expansion of a manufacturing or distribution facility shall be considered sales made to a qualified manufacturer or distributor.  For the purposes of this paragraph, "qualified manufacturer or distributor" means:

a. any manufacturing enterprise whose total cost of construction of a new or expanded facility exceeds the sum of Five Million Dollars ($5,000,000.00) and in which at least one hundred (100) new full-time-equivalent employees, as certified by the Oklahoma Employment Security Commission, are added and maintained for a period of at least thirty-six (36) months as a direct result of the new or expanded facility,

b. any manufacturing enterprise whose total cost of construction of a new or expanded facility exceeds the sum of Ten Million Dollars ($10,000,000.00) and the combined cost of construction material, machinery, equipment and other tangible personal property exempt from sales tax under the provisions of this paragraph exceeds the sum of Fifty Million Dollars ($50,000,000.00) and in which at least seventy-five (75) new full-time-equivalent employees, as certified by the Oklahoma Employment Security Commission, are added and maintained for a period of at least thirty-six (36) months as a direct result of the new or expanded facility,

c. any manufacturing enterprise whose total cost of construction of an expanded facility exceeds the sum of Three Hundred Million Dollars ($300,000,000.00) and in which the manufacturer has and maintains an average employment level of at least one thousand seven hundred fifty (1,750) full-time-equivalent employees, as certified by the Employment Security Commission, or

d. any enterprise primarily engaged in the general wholesale distribution of groceries defined or classified in the North American Industry Classification System (NAICS) Manual under Industry Groups No. 4244 and 4245 and which has at least seventy-five percent (75%) of its total sales to in-state customers or buyers and whose total cost of construction of a new or expanded facility exceeds the sum of Forty Million Dollars ($40,000,000.00) with such construction commencing on or after July 1, 2005, and before December 31, 2005, and which at least fifty new full-time-equivalent employees, as certified by the Oklahoma Employment Security Commission, are added and maintained for a period of at least thirty-six (36) months as a direct result of the new or expanded facility.

For purposes of this paragraph, the total cost of construction shall include building and construction material and engineering and architectural fees or charges directly associated with the construction of a new or expanded facility.  The total cost of construction shall not include attorney fees.  For purposes of subparagraph c of this paragraph, the total cost of construction shall also include the cost of qualified depreciable property as defined in Section 2357.4 of this title and labor services performed in the construction of an expanded facility.  The employment requirement of this paragraph can be satisfied by the employment of a portion of the required number of new full-time-equivalent employees at a manufacturing or distribution facility that is related to or supported by the new or expanded manufacturing or distribution facility as long as both facilities are owned by one person or business entity.  For purposes of this section, "manufacturing facility" shall mean building and land improvements used in manufacturing as defined by the Standard Industrial Classification Code and shall also mean building and land improvements used for the purpose of packing, repackaging, labeling or assembling for distribution to market, products at least seventy percent (70%) of which are made in Oklahoma by the same company but at an off-site, in-state manufacturing or distribution facility or facilities.  It shall not include a retail outlet unless the retail outlet is operated in conjunction with and on the same site or premises as the manufacturing facility.  Up to ten percent (10%) of the square feet of a manufacturing or distribution facility building may be devoted to office space used to provide clerical support for the manufacturing operation.  Such ten percent (10%) may be in a separate building as long as it is part of the same contiguous tract of property on which the manufacturing or distribution facility is located.  Only sales of tangible personal property made after June 1, 1988, shall be eligible for the exemption provided by this paragraph.  The exemption authorized pursuant to subparagraph d of this paragraph shall only become effective when the governing body of the municipality in which the enterprise is located approves a resolution expressing the municipality's support for the construction for such new or expanded facility.  Upon approval by the municipality, the municipality shall forward a copy of such resolution to the Oklahoma Tax Commission;

8.  Sales of tangible personal property purchased and used by a licensed radio or television station in broadcasting.  This exemption shall not apply unless such machinery and equipment is used directly in the manufacturing process, is necessary for the proper production of a broadcast signal or is such that the failure of the machinery or equipment to operate would cause broadcasting to cease.  This exemption begins with the equipment used in producing live programming or the electronic equipment directly behind the satellite receiving dish or antenna, and ends with the transmission of the broadcast signal from the broadcast antenna system.  For purposes of this paragraph, "proper production" shall include, but not be limited to, machinery or equipment required by Federal Communications Commission rules and regulations;

9.  Sales of tangible personal property purchased or used by a licensed cable television operator in cablecasting.  This exemption shall not apply unless such machinery and equipment is used directly in the manufacturing process, is necessary for the proper production of a cablecast signal or is such that the failure of the machinery or equipment to operate would cause cablecasting to cease.  This exemption begins with the equipment used in producing local programming or the electronic equipment behind the satellite receiving dish, microwave tower or antenna, and ends with the transmission of the signal from the cablecast head-end system.  For purposes of this paragraph, "proper production" shall include, but not be limited to, machinery or equipment required by Federal Communications Commission rules and regulations;

10.  Sales of packaging materials for use in packing, shipping or delivering tangible personal property for sale when sold to a producer of agricultural products.  This exemption shall not apply to the sale of any packaging material which is ordinarily known as a returnable container;

11.  Sales of any pattern used in the process of manufacturing iron, steel or other metal castings.  The exemption provided by this paragraph shall be applicable irrespective of ownership of the pattern provided that such pattern is used in the commercial production of metal castings;

12.  Deposits or other charges made and which are subsequently refunded for returnable cartons, crates, pallets, and containers used to transport cement and cement products;

13.  Beginning January 1, 1998, machinery, electricity, fuels, explosives and materials, excluding chemicals, used in the mining of coal in this state; and

14.  Deposits, rent or other charges made for returnable cartons, crates, pallets, and containers used to transport mushrooms or mushroom products from a farm for resale to the consumer or processor.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1983, c. 275, § 8, emerg. eff. June 24, 1983; Laws 1987, c. 203, § 154, operative July 1, 1987; Laws 1988, c. 9, § 1, operative June 1, 1988; Laws 1988, c. 37, § 1, operative July 1, 1988; Laws 1990, c. 280, § 3, emerg. eff. May 25, 1990; Laws 1991, c. 133, § 1, emerg. eff. April 29, 1991; Laws 1991, c. 191, § 1, emerg. eff. May 15, 1991; Laws 1991, c. 342, § 17, emerg. eff. June 15, 1991; Laws 1992, c. 189, § 1, emerg. eff. May 8, 1992; Laws 1992, c. 403, § 44, eff. Sept. 1, 1992; Laws 1993, c. 10, § 11, emerg. eff. March 21, 1993; Laws 1994, c. 120, § 1, emerg. eff. April 28, 1994; Laws 1994, c. 278, § 16, eff. Sept. 1, 1994; Laws 1995, c. 349, § 5, emerg. eff. June 9, 1995; Laws 1996, c. 3, § 14, emerg. eff. March 6, 1996; Laws 1996, c. 289, § 5, eff. July 1, 1996; Laws 1997, c. 294, § 18, eff. July 1, 1997; Laws 1997, c. 390, § 5, eff. July 1, 1997; Laws 1998, c. 301, § 7, eff. Nov. 1, 1998; Laws 2000, c. 3, § 1, emerg. eff. March 2, 2000; Laws 2000, c. 314, § 16, eff. July 1, 2000; Laws 2001, c. 5, § 39, emerg. eff. March 21, 2001; Laws 2002, c. 299, § 12, emerg. eff. May 23, 2002; Laws 2003, c. 472, § 15; Laws 2005, c. 413, § 1, eff. July 1, 2005.

NOTE:  Laws 1992, c. 225, § 1 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1995, c. 285, § 20 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 2000, c. 273, § 1 repealed by Laws 2001, c. 5, § 40, emerg. eff. March 21, 2001.

§68-1359.1.  Manufacturers - Refund of certain state and local sales taxes.

A.  In order to administer the exemption for sales to a qualified manufacturer or distributor as provided by Section 1359 of this title, there shall be made a sales tax refund for state and local sales taxes paid by qualified manufacturers or distributors for tangible personal property purchased to be consumed or incorporated in the construction of a new manufacturing or distribution facility or to expand an existing manufacturing or distribution facility in the state from the account created by this section.  Provided, no claim for a refund shall be filed by a distributor pursuant to subparagraph d of paragraph 7 of Section 1359 of this title before July 1, 2006.

B.  The Oklahoma Tax Commission shall transfer each month from sales tax collected the amount which the Commission estimates to be necessary to make the sales tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Tax Commission.  The amount of the refund shall not exceed the total state and local sales taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified manufacturer or distributor upon the principal amount of any refund made to such manufacturer or distributor for purposes of administering the exemption provided by Section 1359 of this title shall be determined according to the amount earned as invested by the State Treasurer's Office.  The interest rate shall accrue upon the amount transferred to the account.

D.  For purposes of this section, state and local sales taxes paid by a contractor or subcontractor for tangible personal property purchased by that contractor or subcontractor to be consumed or incorporated in the construction of a new or expanded manufacturing facility pursuant to a contract with a qualified manufacturer or distributor shall, upon proper showing, be refunded to the qualified manufacturer or distributor.

E.  The qualified manufacturer or distributor shall file with the  Tax Commission the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local sales tax billed;

2.  Affidavit of each vendor that state and local sales tax billed has not been audited, rebated, or refunded to the qualified manufacturer but rather the sales tax charged has been collected by the vendor and remitted to the Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Tax Commission.

F.  In the event that state and local sales tax was paid by a contractor or subcontractor, the qualified manufacturer or distributor shall file with the Tax Commission all documentation required in subsection E of this section but in lieu of the affidavit of each vendor the qualified manufacturer or distributor shall file, for any refund claimed, an affidavit from the contractor or subcontractor stating that the sales tax refund of the qualified manufacturer or distributor is based on state and local sales tax paid by the contractor or subcontractor on tangible personal property purchased to be consumed or incorporated in the construction of a new or expanded business activity and that the amount of state and local sales tax claimed was paid to the vendor and no credit, refund, or rebate has been claimed by the contractor or subcontractor.

G.  Only sales of tangible personal property made after June 1, 1988, shall be eligible for the refund established by this section.

H.  The qualified manufacturer or distributor shall file, within thirty-six (36) months of the date of the first purchase which is exempt from taxation pursuant to the provisions of paragraph 7 of Section 1359 of this title, with the Tax Commission a certification issued by the Employment Security Commission in order to qualify for the refund authorized by this section.

I.  Notwithstanding the provisions of any state tax law, the amount refunded under this section shall be assessed if the number of full-time-equivalent employees drops below the number prescribed in paragraph 7 of Section 1359 of this title, at any time within thirty-six (36) months of the date certification is issued by the Oklahoma Employment Security Commission.

Added by Laws 1988, c. 9, § 2, operative June 1, 1988.  Amended by Laws 1991, c. 133, § 2, emerg. eff. April 29, 1991; Laws 1992, c. 225, § 2, eff. July 1, 1992; Laws 2004, c. 535, § 10, eff. Nov. 1, 2004; Laws 2005, c. 413, § 2, eff. July 1, 2005.

§68-1359.2.  Manufacturer exemption permit.

A.  In order to qualify for the exemption authorized in paragraph 1 of Section 1359 of Title 68 of the Oklahoma Statutes, at the time of sale, the person to whom the sale is made, provided the purchaser is a resident of this state, shall be required to furnish the vendor proof of eligibility for the exemption as required by this section.  All vendors shall honor the proof of eligibility for sales tax exemption as authorized under this section, and sales to a person providing such proof shall be exempt from the tax levied by Section 1350 et seq. of Title 68 of the Oklahoma Statutes.

B.  Each resident manufacturer wishing to claim the exemption authorized in paragraph 1 of Section 1359 of Title 68 of the Oklahoma Statutes shall be required to secure from the Oklahoma Tax Commission a manufacturer exemption permit, the size and design of which shall be prescribed by the Tax Commission.  This permit shall constitute proof of eligibility for the exemption provided in paragraph 1 of Section 1359 of Title 68 of the Oklahoma Statutes.  Each such manufacturer shall file with the Tax Commission an application for an exemption permit, setting forth such information as the Tax Commission may require.  The application shall be signed by the owner of the business or representative of the business entity and as a natural person, and, in the case of a corporation, as a legally constituted officer thereof.

C.  Each manufacturer exemption permit issued shall be valid for a period of three (3) years from the date of issuance.  If a manufacturer applying for a manufacturer exemption permit is already the holder of a manufacturer's sales tax permit issued under Section 1364 of Title 68 of the Oklahoma Statutes at the time of initial application, the manufacturer exemption permit shall be issued with an expiration date which corresponds with the expiration date of the manufacturer's sales tax permit.  Thereafter, the Tax Commission shall issue the exemption permits at the same time of issuance or renewal of the manufacturer's sales tax permit issued under Section 1364 of Title 68 of the Oklahoma Statutes.

D.  The Tax Commission shall honor all manufacturer's limited exemption certificates issued prior to the effective date of this act.  However, holders of such certificates shall apply for a manufacturer exemption permit pursuant to the provisions of this section at the same time they apply for issuance or renewal of a manufacturer's sales tax permit.

Added by Laws 1998, c. 301, § 8, eff. Nov. 1, 1998.

§681360.  Exemptions  Corporations  Partnerships.

Exemptions - Corporations - Partnerships.

There are hereby specifically exempted from the tax levied in this article:

(A)  The transfer of tangible personal property, as follows:

(1)  From one corporation to another corporation pursuant to a reorganization.  As used in this subsection the term "reorganization" means a statutory merger or consolidation or the acquisition by a corporation of substantially all of the properties of another corporation when the consideration is solely all or a part of the voting stock of the acquiring corporation, or of its parent or subsidiary corporation;

(2)  In connection with the winding up, dissolution or liquidation of a corporation only when there is a distribution in kind to the shareholders of the property of such corporation;

(3)  To a corporation for the purpose of organization of such corporation where the former owners of the property transferred are immediately after the transfer in control of the corporation, and the stock or securities received by each is substantially in proportion to his interest in the property prior to the transfer;

(4)  To a partnership in the organization of such partnership if the former owners of the property transferred are immediately after the transfer, members of such partnership and the interest in the partnership, received by each, is substantially in proportion to his interest in the property prior to the transfer;

(5)  From a partnership to the members thereof when made in kind in the dissolution of such partnership;

(6)  To a limited liability company in the organization of the limited liability company if the former owners of the property transferred are, immediately after the transfer, members of the limited liability company and the interest in the limited liability company received by each is substantially in proportion to the interest in the property prior to the transfer;

(7)  From a limited liability company to the members thereof when made in kind in the dissolution of the limited liability company.

(B)  Sale of an interest in tangible personal property to a partner or other person who after such sale owns a joint interest in such tangible personal property where the Oklahoma Sales or Use Tax has previously been paid on such tangible personal property.

Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981; Laws 1993, c. 366, § 40, eff. Sept. 1, 1993.

§68-1361.  Consumer to pay tax - Vendor to collect tax - Penalties for failure to collect.

Consumer to pay tax - Vendor to collect tax - Penalties for failure to collect.

A.  Except as otherwise provided by subsection C of this section, the tax levied by Section 1350 et seq. of this title shall be paid by the consumer or user to the vendor as trustee for and on account of this state.  Except as otherwise provided by subsection C of this section, each and every vendor in this state shall collect from the consumer or user the full amount of the tax levied by Section 1350 et seq. of this title, or an amount equal as nearly as possible or practicable to the average equivalent thereof.  Every person required to collect any tax imposed by Section 1350 et seq. of this title, and in the case of a corporation, each principal officer thereof, shall be personally liable for the tax.  In the case of a limited liability company, all managers and members under a duty to collect and remit taxes for the limited liability company shall be liable for the tax.  If no managers or members have been specified to be under the duty of withholding and remitting taxes, then all managers and members shall be liable for the tax.

However, if the Oklahoma Tax Commission finds that a consumer or user improperly presented a sales tax permit or other certification or used the property purchased exempt from tax in a manner that would not have qualified for exemption, the purchaser shall be liable for the remittance of the tax, interest and penalty due thereon and the Tax Commission shall pursue collection thereof from the purchaser in any manner in which sales tax may be collected from a vendor.  Upon such determination, the vendor shall be relieved of any liability for any sales tax imposed by the provisions of this section upon such vendor with respect to such sale.

B.  Except as otherwise provided by subsection C of this section, vendors shall add the tax imposed by Section 1350 et seq. of this title, or the average equivalent thereof, to the sales price, charge, consideration, gross receipts or gross proceeds of the sale of tangible personal property or services taxed by Section 1350 et seq. of this title, and when added such tax shall constitute a part of such price or charge, shall be a debt from the consumer or user to vendor until paid, and shall be recoverable at law in the same manner as other debts.

C.  A person who has obtained a direct payment permit as provided in Section 1364.1 of this title shall accrue all taxes imposed pursuant to Sections 1354 or 1402 of this title on all purchases made by the person pursuant to the permit at the time the purchased items are first used or consumed in a taxable manner and pay the accrued tax directly to the Oklahoma Tax Commission on reports as required by Section 1365 of this title.

D.  Except as otherwise provided by subsection C of this section, a vendor who willfully or intentionally fails, neglects or refuses to collect the full amount of the tax levied by Section 1350 et seq. of this title, or willfully or intentionally fails, neglects or refuses to comply with the provisions of Section 1350 et seq. of this title, or remits or rebates to a consumer or user, either directly or indirectly, and by whatsoever means, all or any part of the tax levied by Section 1350 et seq. of this title, or makes in any form of advertising, verbally or otherwise, any statement which implies that the vendor is absorbing the tax, or paying the tax for the consumer or user by an adjustment of prices or at a price including the tax, or in any manner whatsoever, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not more than Five Hundred Dollars ($500.00), and upon conviction for a second or other subsequent offense shall be fined not more than One Thousand Dollars ($1,000.00), or incarcerated for not more than sixty (60) days, or both.  Provided, sales by vending machines may be made at a stated price which includes state and any municipal sales tax.

E.  A consumer or user who willfully or intentionally fails, neglects or refuses to pay the full amount of tax levied by Section 1350 et seq. of this title or willfully or intentionally uses a sales tax permit or direct payment permit which is invalid, expired, revoked, canceled or otherwise limited to a specific line of business or willfully or intentionally issues a resale certificate to a vendor to evade the tax levied by Section 1350 et seq. of this title shall be subject to a penalty in the amount of Five Hundred Dollars ($500.00) per reporting period upon determination thereof, which shall be apportioned as provided for the apportionment of the tax.

F.  Any sum or sums collected or accrued or required to be collected or accrued in Section 1350 et seq. of this title shall be deemed to be held in trust for the State of Oklahoma, and, as trustee, the collecting vendor or holder of a direct payment permit as provided for in Section 1364.1 of this title shall have a fiduciary duty to the State of Oklahoma in regards to such sums and shall be subject to the trust laws of this state.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1985, c. 127, § 1, eff. Jan. 1, 1986; Laws 1991, c. 159, § 2, emerg. eff. May 6, 1991; Laws 1993, c. 366, § 41, eff. Sept. 1, 1993; Laws 1996, c. 126, § 2, eff. Nov. 1, 1996; Laws 1996, c. 288, § 5, eff. Nov. 1, 1996; Laws 1997, c. 133, § 561, eff. July 1, 1999; Laws 2002, c. 460, § 39, eff. Nov. 1, 2002.

NOTE:  Laws 1996, c. 17, § 1 repealed by Laws 1996, c. 288, § 9, eff. Nov. 1, 1996.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 561 from July 1, 1998, to July 1, 1999.

§68-1361.1.  Consumer exempt from tax - Liability of vendor.

If a vendor, in good faith, timely accepts from a consumer properly completed documentation certified by the Oklahoma Tax Commission that such consumer is exempt from the taxes levied by the Oklahoma Sales Tax Code, the vendor shall be relieved of any liability for any sales tax or the duty to collect any sales tax imposed by the provisions of Section 1361 of this title upon such vendor with respect to such sale.

Added by Laws 1991, c. 159, § 1, emerg. eff. May 6, 1991.

§68-1362.  Remittance of tax - Tax brackets.

A. Except as otherwise provided by Section 1361 of this title, the tax levied pursuant to the provisions of the Oklahoma Sales Tax Code, Section 1350 et seq. of this title, shall be remitted or paid to the Oklahoma Tax Commission by the vendor of tangible personal property, services, privileges, admissions, dues, fees, or any other item subject to the tax levied pursuant to the provisions of the Oklahoma Sales Tax Code.

B.  The amount of tax to be collected by the vendor or to be remitted by the holder of a direct payment permit on each sale shall be the applicable percentage of the gross receipts or gross proceeds thereof as provided by Section 1354 of this title.  The applicable percentage shall equal the combination of the state and any applicable municipal and county sales tax rates.  In computing the tax to be collected or remitted as the result of any transaction, the tax amount must be carried to the third decimal place when the tax amount is expressed in dollars.  The tax must be rounded to a whole cent using a method that rounds up to the next cent whenever the third decimal place is greater than four.  The vendor or direct payment permit holder may elect to compute the tax due on transactions on an item or invoice basis.

C.  For the convenience of the vendor or direct payment permit holder, the Tax Commission is hereby authorized to establish and revise, when necessary, bracket system guidelines to be followed in collecting the tax levied pursuant to the provisions of the Oklahoma Sales Tax Code, any municipal sales tax, or county sales tax.

The use of bracket system guidelines does not relieve the vendor or direct payment permit holder from the duty and liability to remit to the Tax Commission, an amount equal to the applicable percentage of the gross receipts or gross proceeds derived from all sales during the taxable period as provided by Section 1354 of this title.

D.  Except as otherwise provided by Section 1361 of this title, each person required pursuant to the provisions of the Oklahoma Sales Tax Code to make a sales tax report shall include in the gross proceeds derived from sales to consumers or users, the sales value of all tangible personal property which has been purchased for resale, manufacturing, or further processing, and withdrawn from stock in trade for use or consumption during the taxable period covered by such report, and shall pay the tax on the sales value of this tangible personal property withdrawn from stock in trade for consumption or use; provided, such tax shall not be due on such tangible personal property which has been donated for the purpose of assisting persons affected by the tornadoes occurring May 3, 1999, or May 8 or 9, 2003.

E.  All persons, either within or without the state, selling merchandise or other tangible personal property in this state through peddlers, solicitors, or other salespersons who do not have established places of business in this state, shall remit or pay the tax levied pursuant to the provisions of the Oklahoma Sales Tax Code and shall be required to file reports and pay the taxes due on all sales made to consumers or users by themselves or by their peddlers, solicitors, or other salespersons.

F.  All persons defined as Group Five vendors remitting sales tax based upon use of motor fuel or diesel fuel as a sale shall include in a monthly sales tax report the number of gallons of fuel so used and the sales price of the motor fuel or diesel fuel.  The amount of tax to be remitted by the Group Five vendor shall be the applicable percentage as provided by Section 1354 of this title, of the sales price of the fuel used during the applicable reporting period.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1984, c. 2, § 3, emerg. eff. Feb. 15, 1984; Laws 1985, c. 179, § 87, operative July 1, 1985; Laws 1987, c. 113, § 19, operative June 1, 1987; Laws 1989, c. 167, § 6, eff. July 1, 1989; Laws 1996, c. 126, § 3, eff. Nov. 1, 1996; Laws 1999, c. 390, § 11, emerg. eff. June 8, 1999; Laws 2003, c. 413, § 11, eff. Nov. 1, 2003; Laws 2004, c. 5, § 69, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 374, § 2 repealed by Laws 2004, c. 5, § 70, emerg. eff. March 1, 2004.

§681363.  Classification of vendors.

Classification of vendors.

For the purpose of this article, all vendors are classified into five groups:

1.  Group One, vendors who are regularly and continuously engaged in a business at an established place of business and make sales subject to this article;

2.  Group Two, vendors who occasionally make sales or become subject to this article;

3.  Group Three, vendors who are transient persons, firms or corporations and make seasonal sales or in any manner become subject to this article, or vendors, either within or without this state, who make sales, subject to this article, through peddlers, solicitors or other salesmen who do not have established places of business in this state;

4.  Group Four, vendors who continuously, regularly or systematically engage in retail sales to the Oklahoma consumer by solicitation through display of products by advertisement in newspapers, or radio or television media located in this state and make sales subject to this article; or vendors who continuously, regularly or systematically engage in retail sales to the consumer within Oklahoma by solicitation by advertisement through mail order or catalog publications; and

5.  Group Five, vendors who hold a valid license pursuant to Section 33 of this act remitting sales tax based upon the use of motor fuel or diesel fuel as a sale defined pursuant to Section 1352 of this title.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1986, c. 41, § 7, operative July 1, 1986; Laws 1989, c. 167, § 7, eff. July 1, 1989; Laws 1991, c. 342, § 18, emerg. eff. June 15, 1991; Laws 1996, c. 345, § 64, eff. Oct. 1, 1996.

§68-1364.  Permits to do business.

Permits to do business.

A.  Every person desiring to engage in a business within this state who would be designated as a Group One or Group Three vendor, pursuant to Section 1363 of this title, shall be required to secure from the Oklahoma Tax Commission every three (3) years a written permit for a fee of Twenty Dollars ($20.00) prior to engaging in such business in this state.  Each such person shall file with the Tax Commission an application for a permit to engage in or transact business in this state, setting forth such information as the Tax Commission may require.  The application shall be signed by the owner of the business or representative of the business entity and as a natural person, and, in the case of a corporation, as a legally constituted officer thereof.

B.  Upon receipt of an initial application, the Tax Commission may issue a probationary permit effective for six (6) months which will automatically renew for an additional thirty (30) months unless the applicant receives written notification of the refusal of the Commission to renew the permit.  If the applicant receives a notice of refusal, the applicant may request a hearing to show cause why the permit should be renewed.  Upon receipt of a request for a hearing, the Tax Commission shall set the matter for hearing and give ten (10) days' notice in writing of the time and place of the hearing.  At the hearing, the applicant shall set forth the qualifications of the applicant for a permit and proof of compliance with all state tax laws.

C.  Holders of a probationary permit as provided in subsection B of this section shall not be permitted to present the permit to obtain a commercial license plate for their motor vehicle as provided in Section 1133.1 of Title 47 of the Oklahoma Statutes.

D.  Upon verification that the applicant is a Group Three vendor, the Tax Commission may require such applicant to furnish a surety bond or other security as the Commission may deem necessary to secure payment of taxes under this article, prior to issuance of a permit for the place of business set forth in the application for permit.  Provided, the Tax Commission is hereby authorized to set guidelines, by adoption of regulations, for the issuance of sales tax permits.  Pursuant to said guidelines the Tax Commission may refuse to issue permits to any Group Three vendors, or any class of vendors included in the whole classification of Group Three vendors, if the Tax Commission determines that it is likely this state will lose tax revenue due to the difficulty of enforcing this article for any reasons stated in subsection (T) of Section 1354 of this title.

E.  A separate permit for each additional place of business to be operated must be obtained from the Tax Commission for a fee of Ten Dollars ($10.00).  Such permit shall be good for a period of three (3) years.  The Tax Commission shall grant and issue to each applicant a separate permit for each place of business in this state, upon proper application therefor and verification thereof by the Tax Commission.

F.  A permit is not assignable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated therein.  The permit shall at all times be conspicuously displayed at the place of business for which issued in a position where it can be easily seen.  The permit shall be in addition to all other permits required by the laws of this state.  Provided, if the location of the business is changed, such person shall file with the Tax Commission an application for a permit to engage in or transact business at the new location.  Upon issuance of the permit to the new location of such business, no additional permit fee shall be due until the expiration of the permit issued to the previous location of such business.

G.  It shall be unlawful for any person coming within the class designated as Group One or the class designated as Group Three to engage in or transact a business of reselling tangible personal property or services within this state unless a written permit or permits shall have been issued to such person.  Any person who engages in a business subject to the provisions of this section without a permit or permits, or after a permit has been suspended, upon conviction, shall be guilty of a misdemeanor punishable by a fine of not more than One Thousand Dollars ($1,000.00).  Any person convicted of a second or subsequent violation hereof shall be guilty of a felony and punishable by a fine of not more than Five Thousand Dollars ($5,000.00) or by a term of imprisonment in the State Penitentiary for not more than two (2) years, or both such fine and imprisonment.

H.  Any person operating under a permit as provided in this article shall, upon discontinuance of business by sale or otherwise, return such permit to the Tax Commission for cancellation, together with a remittance for any unpaid or accrued taxes.  Failure to surrender a permit and pay any and all accrued taxes will be sufficient cause for the Tax Commission to refuse to issue a permit subsequently to such person to engage in or transact any other business in this state.  In the case of a sale of any business, the tax shall be deemed to be due on the sale of the fixtures and equipment, and the Tax Commission shall not issue a permit to continue or conduct the business to the purchaser until all tax claims due the State of Oklahoma have been settled.

I.  All permits issued under the provisions of this article shall expire three (3) years from the date of issuance at the close of business at each place or location of the business within this state.  No refund of the fee shall be made if the business is terminated prior to the expiration of the permit.

J.  Whenever a holder of a permit fails to comply with any provisions of this article, the Tax Commission, after giving ten (10) days' notice in writing of the time and place of hearing to show cause why the permit should not be revoked, may revoke or suspend the permit, the permit to be renewed upon removal of cause or causes of revocation or suspension.  However, if a holder of a permit becomes delinquent for a period of three (3) months or more in reporting or paying of any tax due under this article, any duly authorized agent of the Tax Commission may remove the permit from the taxpayer's premises and it shall be returned or renewed only upon the filing of proper reports and payment of all taxes due under this article.

K.  Permits are not required of persons coming within the classification designated as Group Two.  The Oklahoma Tax Commission shall issue a limited permit to Group Five vendors.  The permit shall be in such form as the Tax Commission may prescribe.

L.  Nothing in this article shall be construed to allow a permit holder to purchase, tax exempt, anything for resale that the permit holder is not regularly in the business of reselling.

M.  All monies received pursuant to issuance of such permits to do business shall be paid to the State Treasurer and placed to the credit of the General Revenue Fund of the State Treasury.

N.  Notwithstanding the provisions of Section 205 of this title, the Oklahoma Tax Commission is authorized to release the following information contained in the Master Sales and Use Tax File to vendors:

1.  Permit number;

2.  Name in which permit is issued;

3.  Name of business operation if different from ownership (DBA);

4.  Mailing address;

5.  Business address;

6.  Business class or Standard Industrial Code (SIC); and

7.  Effective date and expiration or cancellation date of permit.

Release of such information shall be limited to tax remitters for the express purpose of determining the validity of sales permits presented as evidence of purchasers' sales tax resale status under this Code.

The provisions of this subsection shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the records and files of the Tax Commission relating to sales tax or to any other taxes.

This information may be provided on a subscription basis, with periodic updates, and sufficient fee charged, not to exceed One Hundred Fifty Dollars ($150.00) per year, to offset the administrative costs of providing the list.  All revenue received by the Oklahoma Tax Commission from such fees shall be deposited to the credit of the Oklahoma Tax Commission Revolving Fund.  No liability whatsoever, civil or criminal, shall attach to any member of the Tax Commission or any employee thereof for any error or omission in the disclosure of information pursuant to this subsection.

O.  If the Tax Commission enters into the Streamlined Sales and Use Tax Agreement under Section 1354.18 of this title, the Tax Commission is authorized to participate in its online sales and use tax registration system and shall not require the payment of the registration fees or other charges provided in this section from a vendor who registers within the online system if the vendor has no legal requirement to register.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1985, c. 127, § 2, eff. Jan. 1, 1986; Laws 1986, c. 218, § 19, emerg. eff. June 9, 1986; Laws 1987, c. 213, § 2, operative July 1, 1987; Laws 1989, c. 167, § 8, eff. July 1, 1989; Laws 1989, c. 249, § 27, eff. July 1, 1989; Laws 1990, c. 278, § 1, eff. Sept. 1, 1990; Laws 1997, c. 294, § 19, eff. July 1, 1997; Laws 2003, c. 413, § 12, eff. Nov. 1, 2003.

NOTE:  Laws 1986, c. 223, § 41 repealed by Laws 1987, c. 203, § 163, operative July 1, 1987 and by Laws 1987, c. 213, § 4, operative July 1, 1987.  Laws 1987, c. 203, § 145 repealed by Laws 1989, c. 167, § 9, eff. July 1, 1989.  Laws 1997, c. 133, § 562 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 562 from July 1, 1998, to July 1, 1999.

§68-1364.1.  Direct payment permits.

Every person who makes purchases of Eight Hundred Thousand Dollars ($800,000.00) or more annually in taxable items for use in Oklahoma enterprises and desires to directly remit the taxes due under Section 1350 et seq. of this title or Section 1401 et seq. of this title to the Oklahoma Tax Commission rather than remit such taxes to the vendor may apply to the Tax Commission for a direct payment permit.  The permit shall be valid for three (3) years and the fee for the permit shall be Twenty Dollars ($20.00).  Each such person shall file with the Tax Commission an application for a direct payment permit, setting forth such information as the Tax Commission may require, including but not limited to:

1.  An agreement that is signed by the owner of the business or representative of the business entity and as a natural person, and, in the case of a corporation, as a legally constituted officer thereof, that provides that the applicant agrees to:

a. accrue and remit all taxes imposed by Section 1350 et seq. of this title or Section 1401 et seq. of this title on the sale or use of all taxable personal property or services sold to or leased or rented by the applicant,

b. pay such taxes as required by Section 1365 of this title,

c. waive the discount permitted by Section 1367.1 of this title on the payment of all taxes remitted directly to the Tax Commission; and

2.  A description of the accounting method by which the applicant proposes to differentiate between taxable and exempt transactions.

Upon verification that the applicant is eligible to receive a direct payment permit, the Tax Commission shall issue a direct payment permit for the place of business set forth in the application for the permit.  The Tax Commission shall be the sole judge of the applicant's qualifications and may refuse to issue a direct payment permit to an applicant.  An applicant who has been denied the issuance of a permit may submit an amended application or may submit a new application after a reasonable period of time after the denial of the original application.

Added by Laws 1996, c. 126, § 1, eff. Nov. 1, 1996.  Amended by Laws 1997, c. 294, § 20, eff. July 1, 1997; Laws 2000, c. 314, § 17, eff. July 1, 2000.

§68-1364.2.  Special events - Permit - Fee - Sales tax collection by vendors - Report - Annual events- Definitions.

A.  Promoters or organizers of special events shall submit an application for a special event permit to the Oklahoma Tax Commission at least twenty (20) days prior to the special event.  The application shall be accompanied by a fee of Fifty Dollars ($50.00).  The application shall include the location and dates of the special event, expected number of vendors, and any other information that may be required by the Tax Commission.  A separate permit shall be required for each special event and must be prominently displayed.  Multiple events held at the same location during the calendar year may be included in one application.

B.  All monies received from such fees shall be paid to the State Treasurer and placed to the credit of the General Revenue Fund of the State Treasurer.

C.  Promoters or organizers shall provide forms to special event vendors for reporting sales tax collections and any other information that may be required by the Tax Commission.

D.  Unless otherwise provided in this section, special event vendors shall collect sales tax from purchasers of tangible personal property and services taxable under Section 1350 et seq. of this title and shall remit the tax, along with a sales tax report, to the promoter or organizer.

E.  Within fifteen (15) days following the conclusion of the special event, the organizer or promoter shall forward all reports and payments to the Tax Commission along with a completed sales tax report.  If not filed on or before the fifteenth day, the tax shall be delinquent from such date.  Reports timely mailed shall be considered timely filed.  If a report is not timely filed, interest shall be charged from the date the report should have been filed until the report is actually filed.

F.  Within fifteen (15) days following the conclusion of the special event, the organizer or promoter shall also submit a list of vendors at each event that hold a valid sales tax permit issued under Section 1364 of this title.  The list shall include the vendor's name, address, telephone number and sales tax permit number.

G.  For the purposes of compensating the promoter or organizer in keeping sales tax records, filing reports and remitting the tax when due, a promoter or organizer shall be allowed a deduction of the tax due as provided in Section 1367.1 of this title.

H.  Promoters and organizers shall only be liable for failure to report and remit all taxes that are remitted to them by special event vendors.

I.  Promoters or organizers of a special event that is held on an annual basis during the same thirty-day period each year may request that the Tax Commission limit their responsibilities to the following:

1.  Submitting of an application for a special event permit as provided in subsection A of this section;

2.  Providing report forms to special event vendors as provided in subsection C of this section; and

3.  Within fifteen (15) days following the conclusion of the special event, submitting a list of special event vendors at each event, including the vendor's name, address, and telephone number.

Such requests may be denied by the Tax Commission for reasons including, but not limited to, failure by the promoter to comply with the requirements of this section or failure by vendors of the promoter's previous special events to comply with the provisions of subsection J of this section.

J.  Special event vendors of special events that are approved under subsection I of this section shall remit the tax along with a sales tax report directly to the Tax Commission within fifteen (15) days following the conclusion of the special event.  If not filed on or before the fifteenth day, the tax shall be delinquent from such date.  Reports timely mailed shall be considered timely filed.  If a report is not timely filed, interest shall be charged from the date the report should have been filed until the report is actually filed.

K.  As used in this section:

1.  "Promoter" or "organizer" means any person who organizes or promotes a special event which results in the rental, occupation, or use of any structure, lot, tract of land, sample or display case, table, or any other similar items for the exhibition and sale of tangible personal property or services taxable under Section 1350 et seq. of this title by special event vendors;

2.  "Special event" means an entertainment, amusement, recreation, or marketing event that occurs at a single location on an irregular basis and at which tangible personal property is sold. "Special event" shall include, but not be limited to, gun shows, knife shows, craft shows, antique shows, flea markets, carnivals, bazaars, art shows, and other merchandise displays or exhibits. Special event shall not include any county, district, or state fair or public or private school or university-sponsored event.  Special event shall not include an event sponsored by a city or town that includes less than ten special event vendors; and

3.  "Special event vendor" means a person making sales of tangible personal property or services taxable under Section 1350 et seq. of this title at a special event within this state and who is not permitted under Section 1364 of this title.

Added by Laws 2003, c. 472, § 16.  Amended by Laws 2004, c. 518, § 2, eff. July 1, 2004.

§68-1365.  When tax due - Reports - Records.

When Tax Due - Reports - Records.

A.  The tax levied hereunder shall be due and payable on the first day of each month, except as herein provided, by any person liable to remit or pay any tax due under Section 1350 et seq. of this title.  For the purpose of ascertaining the amount of the tax payable, it shall be the duty of all tax remitters, on or before the twentieth day of each month, to deliver to the Oklahoma Tax Commission, upon forms prescribed and furnished by it, sales tax reports signed under oath, showing the gross receipts or gross proceeds arising from all sales taxable or nontaxable under Section 1350 et seq. of this title during the preceding calendar month.  Such reports shall show such further information as the Tax Commission may require to enable it to compute correctly and collect the tax herein levied.  In addition to the information required on reports, the Tax Commission may request and the taxpayer must furnish any information deemed necessary for a correct computation of the tax levied herein.  Such tax remitter shall compute and remit to the Tax Commission the required tax due for the preceding calendar month, the remittance or remittances of the tax to accompany the reports herein required.  If not filed on or before the twentieth day of such month, the tax shall be delinquent from such date.  Reports timely mailed shall be considered timely filed.  If a report is not timely filed, interest shall be charged from the date the report should have been filed until the report is actually filed.

B.  Effective July 1, 2001, every person owing an average of One Hundred Thousand Dollars ($100,000.00) or more per month in total sales taxes in the previous fiscal year shall remit the tax due and shall participate in the Tax Commission's electronic funds transfer and electronic data interchange program, according to the following schedule:

1.  For sales from the first day through the fifteenth day of each month, the tax shall be due and payable on the twentieth day of such month and remitted to the Tax Commission by electronic funds transfer.  A taxpayer will be considered to have complied with the reporting requirements of this paragraph if, on or before the twentieth day of such month, the taxpayer paid at least ninety percent (90%) of the liability for that fifteen-day period or at least fifty percent (50%) of the taxpayer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs; and

2.  For sales from the sixteenth day through the end of each month, the tax shall be due and payable on the twentieth day of the following month and remitted to the Tax Commission by electronic funds transfer.

Every person required to remit the tax due pursuant to this subsection shall file its monthly sales tax report in accordance with the Tax Commission's electronic data interchange program on the twentieth day of the month following the month the sales occurred.

Taxes not paid on or before the due dates specified in this subsection shall be delinquent from such dates.

C.  Effective March 1, 2002, every person owing an average of Twenty-five Thousand Dollars ($25,000.00) or more per month in total sales taxes in the previous fiscal year shall remit the tax due and shall participate in the Tax Commission's electronic funds transfer and electronic data interchange program, according to the following schedule:

1.  For sales from the first day through the fifteenth day of each month, the tax shall be due and payable on the twentieth day of such month and remitted to the Tax Commission by electronic funds transfer.  A taxpayer will be considered to have complied with the reporting requirements of this paragraph if, on or before the twentieth day of such month, the taxpayer paid at least ninety percent (90%) of the liability for that fifteen-day period or at least fifty percent (50%) of the taxpayer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs; and

2.  For sales from the sixteenth day through the end of each month, the tax shall be due and payable on the twentieth day of the following month and remitted to the Tax Commission by electronic funds transfer.

Every person required to remit the tax due pursuant to this subsection shall file its monthly sales tax report in accordance with the Tax Commission's electronic data interchange program on the twentieth day of the month following the month the sales occurred.  Provided, persons primarily engaged in selling lumber and other building materials, including cement and concrete, except for home centers classified under Industry No. 444110 of the North American Industrial Classification System (NAICS) Manual, shall remit and report as required in subsection A of this section, with the exception of taxes due on sales made during the periods of June 1 through June 15, 2002, which shall be remitted and reported on June 20, 2002, and June 1 through June 15, 2003, which shall be remitted and reported on June 20, 2003.

Taxes not paid on or before the due dates specified in this subsection shall be delinquent from such dates.

D.  Effective October 1, 2003, every person owing an average of Two Thousand Five Hundred Dollars ($2,500.00) or more per month in total sales taxes in the previous fiscal year shall remit the tax due and shall participate in the Tax Commission's electronic funds transfer and electronic data interchange program, according to the following schedule:

1.  For sales from the first day through the fifteenth day of each month, the tax shall be due and payable on the twentieth day of such month and remitted to the Tax Commission by electronic funds transfer.  A taxpayer will be considered to have complied with the reporting requirements of this paragraph if, on or before the twentieth day of such month, the taxpayer paid at least ninety percent (90%) of the liability for that fifteen-day period or at least fifty percent (50%) of the taxpayer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs; and

2.  For sales from the sixteenth day through the end of each month, the tax shall be due and payable on the twentieth day of the following month and remitted to the Tax Commission by electronic funds transfer.

Every person required to remit the tax due pursuant to this subsection shall file its monthly sales tax report in accordance with the Tax Commission's electronic data interchange program on the twentieth day of the month following the month the sales occurred.  Provided, persons primarily engaged in selling lumber and other building materials, including cement and concrete, except for home centers classified under Industry No. 444110 of the North American Industrial Classification System (NAICS) Manual, shall remit and report as required in subsection A of this section.

Taxes not paid on or before the due dates specified in this subsection shall be delinquent from such dates.

E.  In lieu of monthly reports, tax remitters or taxpayers who are classified as Group Three vendors in Section 1350 et seq. of this title or tax remitters or taxpayers whose total amount of tax liability for any one month does not exceed Fifty Dollars ($50.00) may file semiannual reports and remit taxes due thereunder to the Tax Commission on or before the twentieth day of January and July of each year for the preceding six-month period.  If not paid on or before the twentieth day of such month, the tax shall be delinquent.

F.  It shall be the duty of every tax remitter required to make a sales tax report and pay any tax under Section 1350 et seq. of this title to keep and preserve suitable records of the gross daily sales together with invoices of purchases and sales, bills of lading, bills of sale and other pertinent records and documents which may be necessary to determine the amount of tax due hereunder and such other records of goods, wares and merchandise, and other subjects of taxation under Section 1350 et seq. of this title as will substantiate and prove the accuracy of such returns.  It shall also be the duty of every person who makes sales for resale to keep records of such sales which shall be subject to examination by the Tax Commission or any authorized employee thereof while engaged in checking or auditing the records of any person required to make a report under the terms of Section 1350 et seq. of this title.  All such records shall remain in Oklahoma and be preserved for a period of three (3) years, unless the Tax Commission, in writing, has authorized their destruction or disposal at an earlier date, and shall be open to examination at any time by the Tax Commission or by any of its duly authorized agents.  The burden of proving that a sale was not a taxable sale shall be upon the person who made the sale.

G.  The purchaser must provide the vendor with the purchaser's sales tax permit number, the direct payment permit number or a copy of the direct payment permit if the sale is made within Oklahoma.  In addition to furnishing the sales tax permit number to the vendor, the purchaser must certify in writing to the vendor that the purchaser is engaged in the business of reselling the articles purchased.  Failure to so certify, or to falsely certify with the knowledge that the items purchased are not for resale, shall be sufficient grounds upon which the Tax Commission may cause the purchaser's sales tax permit to be canceled.  Certification may be made on the bill, invoice or sales slip retained by the vendor or by furnishing a certification letter to the seller which contains the following:

1.  The name and address of the purchaser;

2.  The sales tax permit number of the permit issued to the purchaser;

3.  A statement that the purchaser is engaged in the business of reselling the articles purchased, if applicable;

4.  A statement that the articles purchased are purchased for resale, if applicable; and

5.  The signature of the purchaser or a person authorized to legally bind the purchaser.

H.  If a sales tax permit holder purchases goods, wares and merchandise from a vendor on a regular basis, then the permit holder may furnish the certification letter described in subsection G of this section to the vendor and the vendor may subsequently make sales of tangible personal property to the permit holder without requiring a certification letter or certification statement for each subsequent sale.  The permit holder must notify the seller of all purchases which are not for resale and remit the applicable amount of tax thereon.  If the permit holder fails to notify the vendor of purchases not intended for resale, then sufficient grounds shall exist for the Tax Commission to cancel the sales tax permit of the permit holder who so failed to notify the vendor.

I.  In lieu of filing reports as required in subsection A of this section, tax remitters or taxpayers who agree to participate in the Tax Commission's electronic funds transfer and electronic data interchange programs may file according to the following schedule:

1.  For sales from the first day through the fifteenth day of each month, the tax shall be due and payable on the twentieth day of such month and remitted to the Tax Commission by electronic funds transfer.  A taxpayer will be considered to have complied with the reporting requirements of this paragraph if, on or before the twentieth day of such month, the taxpayer paid at least ninety percent (90%) of the liability for that fifteen-day period or at least fifty percent (50%) of the taxpayer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs; and

2.  For sales from the sixteenth day through the end of each month, the tax shall be due and payable on the twentieth day of the following month and remitted to the Tax Commission by electronic funds transfer.

Every person required to remit the tax due pursuant to this subsection shall file its monthly sales tax report in accordance with the Tax Commission's electronic data interchange program on the twentieth day of the month following the month the sales occurred.

Taxes not paid on or before the due dates specified in this subsection shall be delinquent from such dates.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1985, c. 127, § 3, eff. Jan. 1, 1986; Laws 1987, c. 113, § 20, operative June 1, 1987; Laws 1996, c. 126, § 4, eff. Nov. 1, 1996; Laws 2000, c. 420, § 1, emerg. eff. June 9, 2000; Laws 2001, c. 5, § 41, emerg. eff. March 21, 2001; Laws 2001, c. 383, § 3, eff. July 1, 2001; Laws 2002, c. 503, § 2, emerg. eff. June 7, 2002; Laws 2003, c. 376, § 2, eff. July 1, 2003; Laws 2004, c. 5, § 71, emerg. eff. March 1, 2004; Laws 2004, c. 535, § 11, eff. Nov. 1, 2004.

NOTE:  Laws 2000, c. 314, § 18 repealed by Laws 2001, c. 5, § 42, emerg. eff. March 21, 2001.  Laws 2003, c. 413, § 13 repealed by Laws 2004, c. 5, § 72, emerg. eff. March 1, 2004.

§68-1365.1.  Model 1, Model 2, or Model 3 seller - Streamlined Sales and Use Tax Agreement - Returns in simplified format - Additional informational returns.

A.  The Oklahoma Tax Commission shall allow any Model 1, Model 2 or Model 3 seller, as defined in Section 1354.15 of Title 68 of the Oklahoma Statutes, to submit its sales and use tax returns in a simplified format.  The Tax Commission shall promulgate rules providing for the format in accordance with the Streamlined Sales and Use Tax Agreement.  The Tax Commission is further authorized to promulgate rules requiring these sellers to file additional informational returns.  Provided, the informational returns may not be required more frequently than every six (6) months.

B.  All remittances from sellers under Models 1, 2 and 3 shall be remitted electronically.

C.  Any seller that is registered under the Agreement, which does not have a legal requirement to register in this state, and is not a Model 1, Model 2 or Model 3 seller, shall submit its sales and use tax returns as follows:

1.  Upon registration, the Tax Commission shall provide to the seller the returns required by this state;

2.  The seller shall file a return within one year of the month of initial registration, and on an annual basis in succeeding years; and

3.  In addition to the returns required in paragraph 2 of this subsection, a seller shall submit returns in the month following any month in which the seller has accumulated state and local tax funds for the state in the amount of One Thousand Dollars ($1,000.00) or more.

D.  The Tax Commission shall participate with other states which are members of the Agreement in developing a more uniform sales and use tax return that, when completed, would be available to all sellers.

Added by Laws 2003, c. 413, § 14, eff. Nov. 1, 2003.

§68-1366.  Deduction from taxable sales for bad debts.

A.  There is herein provided a deduction to the vendor from taxable sales for bad debts.  Any deduction taken that is attributed to bad debts shall not include interest.

B.  The federal definition of "bad debt" in 26 U.S.C., Section 166 shall be the basis for calculating bad debt recovery.  However, the amount calculated pursuant to 26 U.S.C., Section 166, shall be adjusted to exclude:

1.  Financing charges or interest;

2.  Sales or use taxes charged on the purchase price;

3.  Uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid; and

4.  Expenses incurred in attempting to collect any debt and repossessed property.

C.  Bad debts may be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes if the taxpayer kept accounts on a cash basis or could be eligible to be claimed if the taxpayer kept accounts on an accrual basis.  For purposes of this subsection, a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return.

D.  If a deduction is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax on the amount so collected must be paid and reported on the return filed for the period in which the collection is made.

E.  When the amount of bad debt exceeds the amount of taxable sales for the period during which the bad debt is written off, a refund claim may be filed within the statute of limitations for refund claims provided in Section 227 of this title; however, the statute of limitations shall be measured from the due date of the return on which the bad debt could first be claimed.

F.  Where filing responsibilities have been assumed by a certified service provider, the certified service provider may claim, on behalf of the seller, any bad debt allowance provided by this section.  The certified service provider must credit or refund the full amount of any bad debt allowance or refund received to the seller.

G.  For the purposes of reporting a payment received on a previously claimed bad debt, any payments made on a debt or account are applied first proportionally to the taxable price of the property or service and the sales tax thereon, and secondly to interest, service charges, and any other charges.

H.  In situations where the books and records of the party claiming the bad debt allowance support an allocation of the bad debts among the states which are members of the Streamlined Sales and Use Tax Agreement, the allocation will be permitted.

Added by Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.  Amended by Laws 1990, c. 339, § 18, emerg. eff. May 31, 1990; Laws 2003, c. 413, § 15, eff. Nov. 1, 2003.

§68-1367.  Repealed by Laws 1993, c. 146, § 29.

§68-1367.1.  Deduction for keeping records, filing reports and remitting tax when due.

A.  For the purpose of compensating the seller or vendor in keeping sales tax records, filing reports and remitting the tax when due, a seller or vendor shall be allowed a deduction as follows:

1.  For sellers or vendors participating in the Oklahoma Tax Commission's electronic funds transfer and electronic data interchange program, two and one-fourth percent (2 1/4%) of the tax due under the applicable provisions of this title; and

2.  For all other sellers or vendors, one and one-fourth percent (1 1/4%) of the tax due under the applicable provisions of this title.  The Tax Commission is authorized to allow a vendor to deduct two and one-fourth percent (2 1/4%) if the Tax Commission determines that the vendor is unable to participate in the Tax Commission's electronic funds transfer and electronic data interchange program.

Such deduction shall not be allowed with respect to a direct payment permit.

B.  No deductions from tax shall be allowed if any such report or payment of tax is delinquent; provided, the deduction shall be allowed if the Oklahoma Tax Commission determines that the reason that such report or payment of tax was delinquent was due to the tornadoes occurring May 3, 1999, or May 8 or 9, 2003.

C.  Notwithstanding the formula provided by subsection A of this section, the deduction provided by this section shall be limited to a maximum of Three Thousand Three Hundred Dollars ($3,300.00) per month per sales tax permit.  No such sales tax permit holder may change sales tax permit status in order to avoid the provisions of this subsection.

D.  Notwithstanding any other provision of law, an amount equal to the excess of the amount calculated by the formula provided by subsection A of this section over the Three-Thousand-Three-Hundred- Dollar limit provided by subsection C of this section shall be retained by the state as an administrative expense and deposited to the General Revenue Fund.

Added by Laws 1993, c. 146, § 21.  Amended by Laws 1996, c. 126, § 5, eff. Nov. 1, 1996; Laws 1999, c. 390, § 12, emerg. eff. June 8, 1999; Laws 2000, c. 314, § 19, eff. July 1, 2000; Laws 2003, c. 472, § 17, eff. Oct. 1, 2003; Laws 2004, c. 5, § 73, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 374, § 3 repealed by Laws 2004, c. 5, § 74, emerg. eff. March 1, 2004.

§681368.  Bond or security.

Bond or Security.

(A)  The Tax Commission may require every person who holds a sales tax permit pursuant to the provisions of the Oklahoma Sales Tax Code and is delinquent or becomes delinquent in the reporting or paying any taxes levied under this article or penalties or interest thereon to furnish to the Commission a cash bond, bond from a surety company chartered or authorized to do business in this state, certificates of deposits, certificates of savings or U.S. Treasury bonds, an assignment of negotiable stocks or bonds or such other security as the Commission may deem necessary to secure payment of taxes under this article.  Any surety bond furnished under this section shall be a continuing instrument and shall constitute a new and separate obligation in the sum stated therein for each calendar year or a portion thereof while such bond is in force.  Such bond shall remain in effect until the surety or sureties are released and discharged by the Tax Commission.  The Tax Commission shall fix the amount of such bond or other security required in each case after considering the tax liability expected to accrue, not to exceed three times the amount of the average quarterly tax liability. Provided, any taxpayer who reports and remits taxes hereunder on a semiannual basis and is or becomes delinquent in reporting or paying may be required to provide a bond or other security in an amount not to exceed three times the amount of the average semiannual tax liability.  Any bond or other security furnished shall be such as will protect this state against failure of the taxpayer to pay the tax levied by this article.

(B)  If any vendor fails or refuses to furnish a bond or other security as required by the Tax Commission within ten (10) days after mailing of notice thereof to said vendor, any authorized agent of the Tax Commission may remove the permit issued under this article from the taxpayer's premises and cause the same to be revoked.  The forfeiture or cancellation of such bond or security, for any reason whatsoever, shall automatically revoke the permit issued pursuant to the provisions of the Oklahoma Sales Tax Code.

(C)  All persons doing business in this state, classified as Group Three vendors under this article, shall make a sufficient cash deposit or sufficient bond with the Tax Commission as the Tax Commission may deem necessary to secure payment of the semiannual tax liability before doing business in this state or before receiving a permit to do business in this state as provided in this article.

Amended by Laws 1986, c. 218, § 20, emerg. eff. June 9, 1986.

§681368.2.  Notice to sales tax permit holders of statutory penalties for violation of Oklahoma Sales Tax Code.

The Tax Commission shall annually mail to all holders of sales tax permits, issued pursuant to the Oklahoma Sales Tax Code, a notice informing such permit holder of the statutory penalties for violations of the Oklahoma Sales Tax Code.

Added by Laws 1986, c. 218, § 21, emerg. eff. June 9, 1986.

§681369.  Collection of Delinquent Taxes  Political Subdivisions Failing to Pay.

(A)  All taxes levied in this article which are delinquent together with any penalty and interest thereon may be collected in the same manner as any other taxes imposed by law in addition to any remedies or penalties set out in this article.

(B)  All delinquent taxes levied in this article or penalties or interest shall at all times constitute a lien upon the property of any person liable for the payment thereof, which shall be prior, superior and paramount as against the claims of unsecured creditors.  (C)  In case any city, town, county or other political subdivision of this state shall fail or refuse to pay the tax, or any part thereof, becoming due the state under the terms and provisions of this article from such city, town, county or other political subdivision, when due, the Tax Commission shall issue a warrant for the amount of the tax, penalty and interest, due just as in the case of delinquency of any other delinquent taxpayer who fails or refuses to pay the said tax; and the sheriff shall serve such warrant upon the county treasurer of the county in which such delinquent taxpayer is located and from the date of such service the same shall constitute and be a lien upon all ad valorem tax penalties collected by said treasurer for and on account of such delinquent taxpayer until the amount of such delinquent tax due by such taxpayer is paid; and the county treasurer upon whom such tax warrant is served is hereby directed and required to remit the amount of all such ad valorem tax penalty when collected by him to the Tax Commission until the amount due the state by the taxpayer, against whom such warrant was issued, is paid.

Laws 1981, c. 313, § 2, emerg. eff. June 29, 1981.

§68-1370.  County sales tax - Election - Initiative petitions - Exemptions - Purpose of levy - Duration - Sheriff's office - County sales tax revolving fund.

A.  Any county of this state may levy a sales tax of not to exceed two percent (2%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by this state.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by the board of county commissioners or by initiative petition signed by not less than five percent (5%) of the registered voters of the county who were registered at the time of the last general election.  However, if a majority of the registered voters of a county voting fail to approve such a tax, the board of county commissioners shall not call another special election for such purpose for six (6) months.  Any sales tax approved by the registered voters of a county shall be applicable only when the point of sale is within the territorial limits of such county.  Any sales tax levied or any change in the rate of a sales tax levied pursuant to the provisions of this section shall become effective on the first day of the calendar quarter following approval by the voters of the county unless another effective date, which shall also be on the first day of a calendar quarter, is specified in the ordinance or resolution levying the sales tax or changing the rate of sales tax.

B.  The Oklahoma Tax Commission shall give notice to all vendors of a rate change at least sixty (60) days prior to the effective date of the rate change.  Provided, for purchases from printed catalogs wherein the purchaser computed the tax based upon local tax rates published in the catalog, the rate change shall not be effective until the first day of a calendar quarter after a minimum of one hundred twenty (120) days' notice to vendors.  Failure to give notice as required by this section shall delay the effective date of the rate change to the first day of the next calendar quarter.

C.  Initiative petitions calling for a special election concerning county sales tax proposals shall be in accordance with Sections 2, 3, 3.1, 6, 18 and 24 of Title 34 of the Oklahoma Statutes.  Petitions shall be submitted to the office of county clerk for approval as to form prior to circulation.  Following approval, the petitioner shall have ninety (90) days to secure the required signatures.  After securing the requisite number of signatures, the petitioner shall submit the petition and signatures to the county clerk.  Following the verification of signatures, the county clerk shall present the petition to the board of county commissioners.  The special election shall be held within sixty (60) days of receiving the petition.  The ballot title presented to the voters at the special election shall be identical to the ballot as presented in the initiative petition.

D.  All items that are exempt from the state sales tax shall be exempt from any sales tax levied by a county.

E.  Any sales tax which may be levied by a county shall be designated for a particular purpose.  Such purposes may include, but are not limited to, projects owned by the state, any agency or instrumentality thereof, the county and/or any political subdivision located in whole or in part within such county, regional development, economic development, common education, general operations, capital improvements, county roads, weather modification or any other purpose deemed, by a majority vote of the county commissioners or as stated by initiative petition, to be necessary to promote safety, security and the general well being of the people.  The county shall identify the purpose of the sales tax when it is presented to the voters pursuant to the provisions of subsection A of this section.  Except as otherwise provided in this section, the proceeds of any sales tax levied by a county shall be deposited in the general revenue or sales tax revolving fund of the county and shall be used only for the purpose for which such sales tax was designated.  If the proceeds of any sales tax levied by a county pursuant to this section are pledged for the purpose of retiring indebtedness incurred for the specific purpose for which the sales tax is imposed, the sales tax shall not be repealed until such time as the indebtedness is retired.  However, in no event shall the life of the tax be extended beyond the duration approved by the voters of the county.

F.  1.  Notwithstanding any other provisions of law, any county that has approved a sales tax for the construction, support or operation of a county hospital may continue to collect such tax if such hospital is subsequently sold.  Such collection shall only continue if the county remains indebted for the past construction, support or operation of such hospital.  The collection may continue only until the debt is repaid or for the stated term of the sales tax, whichever period is shorter.

2.  If the construction, support or operation of a hospital is funded through the levy of a county sales tax pursuant to this section and such hospital is subsequently sold, the county levying the tax may dissolve the governing board of such hospital following the sale.  Upon the sale of the hospital and dissolution of any governing board, the county is relieved of any future liability for the operation of such hospital.

G.  Proceeds from any sales tax levied that is designated to be used solely by the sheriff for the operation of the office of sheriff shall be placed in the special revenue account of the sheriff.

H.  The life of the tax could be limited or unlimited in duration.  The county shall identify the duration of the tax when it is presented to the voters pursuant to the provisions of subsections A and C of this section.

I.  There are hereby created one or more county sales tax revolving funds in each county which levies a sales tax under this section if any or all of the proceeds of such tax are not to be deposited in the general revenue fund of the county or comply with the provisions of subsection G of this section.  Each such revolving fund shall be designated for a particular purpose and shall consist of all monies generated by such sales tax which are designated for such purpose.  Monies in such funds shall only be expended for the purposes specifically designated as required by this section.  A county sales tax revolving fund shall be

Added by Laws 1983, c. 8, § 2, eff. Jan. 1, 1984.  Amended by Laws 1983, c. 275, § 9, operative Jan. 1, 1984; Laws 1985, c. 1, § 1, emerg. eff. Feb. 4, 1985; Laws 1985, c. 167, § 1, emerg. eff. June 18, 1985; Laws 1993, c. 319, § 1, emerg. eff. June 7, 1993; Laws 1994, c. 159, § 1, eff. Sept. 1, 1994; Laws 1994, c. 303, § 1, eff. July 1, 1994; Laws 1996, c. 228, § 1, emerg. eff. May 23, 1996; Laws 1998, c. 301, § 9, eff. Nov. 1, 1998; Laws 2001, c. 23, § 1, emerg. eff. April 3, 2001; Laws 2002, c. 381, § 5, eff. July 1, 2002; Laws 2003, c. 472, § 18; Laws 2004, c. 5, § 75, emerg. eff. March 1, 2004; Laws 2004, c. 103, § 1, emerg. eff. April 14, 2004; Laws 2004, c. 317, § 1, emerg. eff. May 19, 2004.

NOTE:  Laws 2003, c. 413, § 16 repealed by Laws 2004, c. 5, § 76, emerg. eff. March 1, 2004.

§681370.1.  Counties  Sales tax.

Notwithstanding the provisions of Section 1370 of this title, any county of this state with a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census may levy a sales tax of not to exceed one-half of one percent (1/2 of 1%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by the state subject to the following conditions:

1.  The proceeds of such sales tax shall be used solely for the purpose of constructing and equipping county jail facilities or capital improvements for jail facilities only;

2.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners;

3.  Such sales tax can only be imposed for a period not to exceed three (3) years; and

4.  Any special election called pursuant to this section must be held no later than January 1, 1992.

Added by Laws 1987, c. 149, § 2, emerg. eff. June 24, 1987.  Amended by Laws 1990, c. 192, § 1, eff. Sept. 1, 1990.

§68-1370.2.  Counties with population of more than 300,000 - Sales tax - Use of proceeds - Aircraft maintenance or manufacturing facilities - Approval by voters - Time period.

Notwithstanding the provisions of Section 1370 of this title, any county of this state with a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census may levy a sales tax of not to exceed one percent (1%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by the state, except as provided in subsection (F) of Section 1357 of this title, subject to the following conditions:

1.  The proceeds of such sales tax and the interest thereon shall be used solely for the purpose of development of qualified aircraft maintenance or manufacturing facilities and any necessary infrastructure changes or airport improvements directly related to such facilities located within the county to be owned by the county, any municipality within the county or a public trust in which the county or municipality is a beneficiary.  However, such municipality or public trust shall hold such title for the use and benefit of the residents of the entire county in which the tax is levied and collected.  The acceptance by the municipality or public trust of any title or tax proceeds shall be deemed an acceptance of this requirement.  The board of county commissioners of any county that has approved the imposition of a sales tax pursuant to this section may not commence the collection of any such sales tax until a qualified aircraft maintenance or manufacturing facility has signed an agreement to locate such facility within the county.  As used in this paragraph, "qualified aircraft maintenance or manufacturing facility" means a new or expanding facility primarily engaged in aircraft repair, building or rebuilding, whether or not on a factory basis, whose total cost of construction exceeds the sum of One Hundred Fifty Million Dollars ($150,000,000.00) and which employs at least one thousand (1,000) new full-time-equivalent employees, as certified by the Employment Security Commission upon completion of the facility;

2.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners;

3.  The monies collected pursuant to the provisions of this section shall only be expended by the board of county commissioners to finance an amount not to exceed twenty-five percent (25%) of the total cost of construction of the qualified aircraft maintenance or manufacturing facility and any necessary infrastructure changes or airport improvements directly related to such facility; and

4.  Such sales tax can only be imposed for a period not to exceed three (3) years.

Added by Laws 1991, 1st Ex. Sess., c. 1, § 5, emerg. eff. Jan. 18, 1991.

§68-1370.2A.  Counties with population of more than 300,000 - Sales tax - Acquisition and development of qualified manufacturing facilities.

Notwithstanding the provisions of Section 1370 of this title, any county of this state with a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census may levy a sales tax of not to exceed one percent (1%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by the state subject to the following conditions:

1.  The proceeds of such sales tax and the interest thereon shall be used solely for the purpose of acquisition and development of qualified manufacturing facilities, related machinery and equipment and any necessary infrastructure changes or improvements related to such facilities located within the county to be owned by the county, any municipality within the county or a public trust in which the county or municipality is a beneficiary.  However, such municipality or public trust shall hold such title for the use and benefit of the residents of the entire county in which the tax is levied and collected.  The acceptance by the municipality or public trust of any title or tax proceeds shall be deemed an acceptance of this requirement.  The board of county commissioners of any county that has approved the imposition of a sales tax pursuant to this section may not commence the collection of any such sales tax until a qualified manufacturing facility has signed an agreement to locate such facility within the county.  As used in this paragraph, "qualified manufacturing facility" means a new or expanding facility primarily engaged in manufacturing, production and/or assembly of consumer or other products, whether or not on a factory basis, whose total cost of acquisition and construction exceeds the sum of Fifteen Million Dollars ($15,000,000.00) and which will employ at least one thousand (1,000) new full-time-equivalent employees, as certified by the Employment Security Commission within three (3) years after the completion of the facility;

2.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners in the manner provided by law for county elections;

3.  The monies collected pursuant to the provisions of this section shall only be expended by the board of county commissioners to finance an amount not to exceed twenty-five percent (25%) of the total cost related to the acquisition and construction of the qualified manufacturing facility, related machinery and equipment and any necessary infrastructure changes or improvements directly related to such facility; and

4.  Such sales tax can only be imposed for a period not to exceed three (3) years.

Added by Laws 1994, c. 1, § 1, emerg. eff. Feb. 25, 1994.  Amended by Laws 1994, c. 7, § 4, emerg. eff. March 29, 1994.

§68-1370.3.  County sales tax - Aircraft maintenance or manufacturing facilities - Tax relief - Claims - Computation - Deadline for submission.

A.  Any person who is a resident of and domiciled in a county which levies a sales tax pursuant to Section 1370.2 of this title or Section 2 of this act during the time such tax was in effect and whose gross household income does not exceed Twelve Thousand Dollars ($12,000.00) per year for each year in which the tax is in effect shall be eligible to file a claim for sales tax relief pursuant to the provisions of this section.

B.  1.  Except as otherwise provided in paragraph 2 of this subsection, any inmate in the custody of the Department of Corrections during any part of a calendar year shall not be eligible to file a claim for sales tax relief pursuant to subsection A of this section for such calendar year.  The provisions of this subsection shall not prohibit all other members of the household of an inmate from filing a claim based upon the personal exemptions to which the household members would be entitled pursuant to the provisions of the Oklahoma Income Tax Act, Section 2351 et seq. of this title.

2.  Any inmate in the custody of the Department of Corrections who is assigned to pre-parole conditional supervision, house arrest or is housed at a community treatment center or halfway house which is under contract with the Department shall be eligible to file a claim for sales tax relief pursuant to subsection A of this section.

C.  The amount of the claim filed pursuant to this section shall be Forty Dollars ($40.00) multiplied by the number of personal exemptions to which the taxpayer would be entitled pursuant to the provisions of the Oklahoma Income Tax Act, except for the exemptions such taxpayer would be entitled to pursuant to Section 2358 of this title if such taxpayer or spouse is blind or sixty-five (65) years of age or older at the close of the tax year.

D.  All claims for relief authorized by this section shall be received by and in the possession of the board of county commissioners after December 31, 1993, and before July 1, 1994.  The failure of a claimant to file a claim for relief as authorized by this subsection shall be deemed a forfeiture of the claimant's right to receive such relief.

E.  All claims authorized by this section shall be made under oath and filed on forms prescribed and provided by the board of county commissioners.  Such forms shall contain appropriate certifications, under a penalty of perjury, sufficient to verify the claim.  The board of county commissioners or its designee may request additional information to determine the claimant's eligibility to receive the sales tax relief authorized by this section.  Willful failure to provide such information shall be deemed by the board or its designee to be grounds for denial of the claim or modification of the amount of the claim.

F.  As used in this section:  "Gross household income" means the gross amount of income of every type, regardless of the source, received by all persons occupying the same household, whether such income was taxable or nontaxable for federal or state income tax purposes, including pensions, annuities, federal social security, unemployment payments, veteran disability compensation, public assistance payments, alimony, support money, worker's compensation, loss of time insurance payments, capital gains and any other type of income received; and excluding gifts.

Added by Laws 1991, 1st Ex. Sess., c. 1, § 6, emerg. eff. Jan. 18, 1991.  Amended by Laws 1992, c. 287, § 1, eff. Sept. 1, 1992.

§68-1370.4.  County sales tax - Conditions for levy.

Notwithstanding the provisions of Section 1370 of Title 68 of the Oklahoma Statutes, any county of this state with a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census may levy a sales tax of not to exceed one percent (1%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by the state, except as provided in subsection (F) of Section 1357 of Title 68 of the Oklahoma Statutes, subject to the following conditions:

1.  The proceeds of such sales tax and the interest thereon shall be used solely for the purpose of development of facilities for lease or conveyance to the government of the United States and any necessary infrastructure changes or improvements directly related to such facilities located within the county.  The board of county commissioners of any county that has approved the imposition of a sales tax pursuant to this section may not commence the collection of any such sales tax until an agreement to locate such facility within the county is reached;

2.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners;

3.  The monies collected pursuant to the provisions of this section shall only be expended by the board of county commissioners to finance the construction of the facility and any necessary infrastructure changes or improvements directly related to such facility; and

4.  Such sales tax can only be imposed for a period not to exceed three (3) years.

Added by Laws 1992, c. 287, § 2, eff. Sept. 1, 1992.

§68-1370.5.  County sales tax - Levy of tax on gross proceeds or receipts derived from certain consumer sales and services to fund economic development projects.

A.  Notwithstanding the provisions of Section 1370 of Title 68 of the Oklahoma Statutes, any county of this state with a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census may levy a sales tax of not to exceed one percent (1%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by the state, except as provided in paragraph 6 of Section 1357 of Title 68 of the Oklahoma Statutes, subject to the following conditions:

1.  The proceeds of such sales tax shall be used solely for the purpose of funding one or more economic development projects;

2.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners;

3.  Such sales tax can only be imposed for a period of not to exceed three (3) years; and

4.  Any special election called pursuant to this section must be held no later than March 1, 1994.

B.  The board of county commissioners shall create a limited-purpose fund and deposit therein any revenue generated by any sales tax levied pursuant to the provisions of subsection A of this section.  The fund shall be placed in an insured or collateralized interest-bearing account and the interest which accrues to the fund shall be retained in the fund.  Monies in the limited-purpose fund shall be expended only as accumulated and only for the purpose specifically described in paragraph 1 of subsection A of this section.

C.  As used in this section, "economic development project" means any project which the board of county commissioners determines will promote, enhance or improve economic conditions within the county.

Added by Laws 1993, c. 275, § 14, eff. July 1, 1993.

§68-1370.6.  County sales tax - Levy of tax on gross proceeds or receipts derived from certain consumer sales and services to fund projects for new public improvements.

A.  Notwithstanding the provisions of Section 1370 of Title 68 of the Oklahoma Statutes, any county of this state with a population of more than three hundred thousand (300,000) according to the latest Federal Decennial Census may levy a sales tax of not to exceed one percent (1%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by the state, except as provided in paragraph 6 of Section 1357 of Title 68 of the Oklahoma Statutes, subject to the following conditions:

1.  The proceeds of such sales tax shall be used solely for the purpose of funding one or more projects for new public improvements;

2.  Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners;

3.  Such sales tax can only be imposed for a period of not to exceed three (3) years; and

4.  Any special election called pursuant to this section must be held no later than March 1, 1994.

B.  The board of county commissioners shall create a limited-purpose fund and deposit therein any revenue generated by any sales tax levied pursuant to the provisions of subsection A of this section.  The fund shall be placed in an insured interest-bearing account and the interest which accrues to the fund shall be retained in the fund.  Monies in the limited-purpose fund shall be expended only as accumulated and only for the purpose specifically described in paragraph 1 of subsection A of this section.

C.  As used in this section:

1.  "Projects for new public improvements" means any new and beneficial change, addition, betterment or enhancement of or upon any real property belonging to a public agency, intended to enhance the value, beauty or utility of said property or to adapt it to new or further purposes; and

2.  "Public agency" means the State of Oklahoma and any county, city, public trust or other public entity specifically created by the statutes of the State of Oklahoma or as a result of statutory authorization contained therein.

Added by Laws 1993, c. 275, § 15, eff. July 1, 1993.

§68-1370.7.  Creation of transportation authorities - Sales tax levy - Dissolution.

A.  Any combination of cities, towns and counties, by resolution of their governing boards, may jointly create a transportation authority pursuant to the provisions of Section 176 of Title 60 of the Oklahoma Statutes for the purpose of planning, financing and constructing transportation-related projects located within the boundaries of such cities, towns or counties.  An authority created pursuant to the provisions of this subsection shall have the powers granted pursuant to the provisions of Section 176 of Title 60 of the Oklahoma Statutes in addition to the powers granted pursuant to the provisions of this section.  The combination of cities, towns and counties creating the authority shall be designated the beneficiary of the authority.  The boundaries of the authority shall be coterminous with the boundaries of the cities, towns or counties creating the authority.

B.  Any transportation authority created pursuant to the provisions of subsection A of this section may levy a sales tax of not to exceed two percent (2%) upon the gross proceeds or gross receipts derived from all sales or services in the cities, towns and counties comprising the authority upon which a consumer's sales tax is levied by this state.  Before a sales tax may be levied by the authority, the imposition of the tax shall first be approved by a majority of the registered voters within the boundaries of each of the cities, towns and counties comprising the authority voting thereon at a special election jointly called by the governing boards of the cities, towns and counties comprising the authority.   Provided, if a majority of the registered voters of an authority voting fail to approve such a tax, the governing boards of such cities, towns and counties shall not jointly call another special election for such purpose for at least six (6) months.  Any sales tax approved by the registered voters of an authority shall be applicable only when the point of sale is within the boundaries or limits of the authority.

C.  All items that are exempt from the state sales tax shall be exempt from any sales tax levied pursuant to the provisions of this section.

D.  Any sales tax which may be levied pursuant to the provisions of this section shall be designated for the purposes of planning, financing and constructing transportation-related projects within the boundaries of the authority.  The authority shall identify the purpose of the sales tax when it is presented to the voters pursuant to the provisions of this section.  The proceeds of any sales tax levied by an authority shall be used only for the purposes for which the sales tax was designated.

E.  The authority shall identify the duration of the tax when it is presented to the voters pursuant to the provisions of this section.

F.  An authority created pursuant to the provisions of subsection A of this section may utilize the provisions of the Local Development Act, Section 850 et seq. of Title 62 of the Oklahoma Statutes, as it relates to the financing of such transportation-related projects.

G.  An authority created pursuant to the provisions of subsection A of this section shall be dissolved:

1.  At such time as the planning, financing and constructing of the transportation-related project within the boundaries of the authority is completed; and

2.  At such time as the revenue collected from any taxes levied by the authority is sufficient for payment of any and all expenses incurred by the authority in the planning, financing and constructing of a transportation-related project.

H.  If the proceeds of any tax levied by an authority pursuant to this section are pledged for the purpose of retiring indebtedness incurred for the specific purpose for which the tax is imposed, the tax shall not be repealed until such time as the indebtedness is retired.  In no event shall the life of the tax be extended beyond the duration approved by the voters of the authority.

I.  If the revenue collected from any taxes levied by the authority exceeds the amount necessary for payment of any and all expenses incurred by the authority in the planning, financing and constructing of transportation-related projects, the excess funds shall be apportioned to the general funds of the cities, towns and counties comprising the authority in proportion to the population of each city, town and county.

J.  A transportation authority created pursuant to this section may provide for the financing of a toll bridge utilizing any revenue measures available pursuant to subsections A through I of this section in combination with revenue derived from toll charges.  Such combination financing shall be fully described in the resolution of the transportation authority which authorizes the construction of such toll bridge.  The resolution shall set out minimum and maximum percentages of the total debt which shall be retired utilizing revenue received from toll charges.

Added by Laws 1995, c. 332, § 1, eff. Nov. 1, 1995.  Amended by Laws 2003, c. 336, § 2, emerg. eff. May 29, 2003.

§68-1370.8.  Creation of hospital authorities - Sales tax levy - Dissolution.

A.  Any combination of cities, towns and counties, by resolution of their governing boards, may jointly create a hospital authority pursuant to the provisions of Section 176 of Title 60 of the Oklahoma Statutes for the purpose of planning, financing and constructing hospitals or related medical facilities located within the boundaries of such cities, towns or counties.  An authority created pursuant to the provisions of this subsection shall have the powers granted pursuant to the provisions of Section 176 of Title 60 of the Oklahoma Statutes in addition to the powers granted pursuant to the provisions of this section.  The combination of cities, towns and counties creating the authority shall be designated the beneficiary of the authority.  The boundaries of the authority shall be coterminous with the boundaries of the cities, towns or counties creating the authority.

B.  Any hospital authority created pursuant to the provisions of subsection A of this section may levy a sales tax of not to exceed two percent (2%) upon the gross proceeds or gross receipts derived from all sales or services in the cities, towns and counties comprising the authority upon which a consumer's sales tax is levied by this state.  Before a sales tax may be levied by the authority, the imposition of the tax shall first be approved by a majority of the registered voters within the boundaries of each of the cities, towns and counties comprising the authority voting thereon at a special election jointly called by the governing boards of the cities, towns and counties comprising the authority.  Provided, if a majority of the registered voters of an authority voting fail to approve such a tax, the governing boards of such cities, towns and counties shall not jointly call another special election for such purpose for at least six (6) months.  Any sales tax approved by the registered voters of an authority shall be applicable only when the point of sale is within the boundaries or limits of the authority.

C.  All items that are exempt from the state sales tax shall be exempt from any sales tax levied pursuant to the provisions of this section.

D.  Any sales tax which may be levied pursuant to the provisions of this section shall be designated for the purposes of planning, financing and constructing hospitals or related medical facilities within the boundaries of the authority.  The authority shall identify the purpose of the sales tax when it is presented to the voters pursuant to the provisions of this section.  The proceeds of any sales tax levied by an authority shall be used only for the purposes for which the sales tax was designated.

E.  The authority shall identify the duration of the tax when it is presented to the voters pursuant to the provisions of this section.

F.  An authority created pursuant to the provisions of subsection A of this section may utilize the provisions of the Local Development Act as it relates to the financing of such hospitals or related medical facilities.

G.  An authority created pursuant to the provisions of subsection A of this section shall be dissolved:

1.  At such time as the planning, financing and constructing of the hospitals or related medical facilities within the boundaries of the authority is completed; and

2.  At such time as the revenue collected from any taxes levied by the authority is sufficient for payment of any and all expenses incurred by the authority in the planning, financing and constructing of a hospital or related medical facility.

H.  If the proceeds of any tax levied by an authority pursuant to this section are pledged for the purpose of retiring indebtedness incurred for the specific purpose for which the tax is imposed, the tax shall not be repealed until such time as the indebtedness is retired.  Notwithstanding any other provisions of law, any county or hospital authority that has approved a sales tax for the support and operation of a county hospital may continue to collect such tax if such hospital is subsequently sold.  Such collection shall only continue if the county or hospital authority remains indebted for the support and operation of such hospital and only until the debt is repaid or for the stated term of the tax, whichever period is shorter.  In no event shall the life of the tax be extended beyond the duration approved by the voters of the authority.

I.  If the revenue collected from any taxes levied by the authority exceeds the amount necessary for payment of any and all expenses incurred by the authority in the planning, financing and constructing of hospitals or related medical facilities, the excess funds shall be apportioned to the general funds of the cities, towns and counties comprising the authority in proportion to the population of each city, town and county.

J.  If the construction, support, or operation of a hospital is funded through the levy of a sales tax by a county or hospital authority pursuant to this section and such hospital is subsequently sold, the county or hospital authority levying the tax may dissolve the governing board of such hospital at the time of the sale.  When the sale of the hospital and dissolution of any governing board is final, the county or hospital authority is thereby relieved of any liability for the operation of such hospital.

Added by Laws 1996, c. 86, § 1, eff. Nov. 1, 1996.  Amended by Laws 2004, c. 103, § 2, emerg. eff. April 14, 2004.

§68-1370.9.  Lodging tax - Approval by voters - Designation of purpose - Revolving funds.

A.  In addition to any other sales tax levied by a county pursuant to the provisions of Section 1350 et seq. of this title, any county of this state having a population of less than Two Hundred Thousand (200,000), according to the latest Federal Decennial Census, may levy a lodging tax, not to exceed five percent (5%), upon the gross proceeds or gross receipts derived from the service of furnishing of rooms by hotel, apartment hotel, or motel and for the furnishing of any other facility for public lodging, except campsites.  Before such a tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by the board of county commissioners or by initiative petition signed by not less than five percent (5%) of the registered voters of the county who were registered at the time of the last general election.  However, if a majority of the registered voters of a county voting fail to approve such a tax, the board of county commissioners shall not call another special election for such purpose for six (6) months.  Any tax levied or any change in the rate of a tax levied pursuant to the provisions of this section shall become effective on the first day of the calendar quarter following approval by the voters of the county unless another effective date, which shall also be on the first day of a calendar quarter, is specified in the ordinance or resolution levying the tax or changing the rate of tax.

B.  Any tax which may be levied by a county pursuant to the provisions of this section shall be inapplicable to the furnishing of public lodging in the corporate limits of any municipality in the county which has levied a lodging tax.

C.  Any tax which may be levied by a county pursuant to the provisions of this section shall be designated for a particular purpose.  The proceeds of any tax levied by a county pursuant to the provisions of this section shall be deposited in the general revenue or a lodging tax revolving fund of the county pursuant to subsection  E of this section.

D.  The tax may be limited or unlimited in duration.  The county shall identify the duration of the tax when it is presented to the voters pursuant to the provisions of subsection A of this section.

E.  There are hereby created one or more county lodging tax revolving funds in each county which levies a tax pursuant to the provisions of this section if any or all of the proceeds of such tax are not to be deposited in the general revenue fund of the county.  Each such revolving fund shall be designated for a particular purpose and shall consist of all monies generated by such tax which are designated for such purpose.  Monies in such funds shall only be expended for the purposes specifically designated as required by this section.  A county lodging tax revolving fund shall be a continuing fund, not subject to fiscal year limitations.

Added by Laws 2001, c. 215, § 1, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 200, § 1, eff. Nov. 1, 2002.

§681371.  County sales tax  Assessment, collection, and enforcement.

Any sales tax levied by a county pursuant to the provisions of Section 1370 of this title shall be paid by the consumer to the vendor.  The board of county commissioners and the Oklahoma Tax Commission are authorized to enter into a contract whereby the Tax Commission shall have authority to assess, collect, and enforce the sales tax, and any penalties or interest thereon, levied by such county, and to remit the same to the county.  Such assessment, collection, and enforcement authority shall apply to any sales tax, and any penalty or interest liability existing at the time of contracting.  Upon contracting, the Tax Commission shall have the power of enforcement of the sales tax, and any penalties or interest that are vested in the county.  The contract shall provide for the assessment, collection, and enforcement of the sales tax, and the penalties or interest, in the same manner as the administration, collection, and enforcement of the state sales tax by the Tax Commission.  For providing such collection assistance, the Tax Commission shall charge the county a fee of one percent (1%) of the gross collection proceeds.

The Tax Commission shall place all sales taxes, including penalties and interest, collected on behalf of a county pursuant to the provisions of this section in the Sales Tax Remitting Account as provided in Section 1373 of this title.  As used in this section and Sections 1372, 1373 and 1374 of this title, "sales tax" includes any tax imposed pursuant to the provisions of Section 1 of this act.

Added by Laws 1983, c. 8, § 3, eff. Jan. 1, 1984.  Amended by Laws 1989, c. 168, § 1, eff. Nov. 1, 1989; Laws 2001, c. 215, § 2, eff. Nov. 1, 2001.

§681372.  County sales tax as lien.

The sales tax levied by a county and any penalties or interest thereon shall constitute a lien in favor of such county from the date the sales tax is due and payable upon all real or personal property then belonging to or thereafter acquired by the person owing the tax, whether such property is employed by such person in the conduct of business or is in the hands of an assignee, trustee, or receiver for the benefit of creditors. The lien shall be coequal with all tax liens created by law, except for specific tax liens the Legislature by law declares to be first or prior liens.  The liens created pursuant to the provisions of this section shall be prior, superior, and paramount to all other liens, claims, or encumbrances on the property of the person, firm, or corporation owing the tax. Such liens, however, shall be inferior to those of any bona fide mortgagee, pledgee, judgment creditor, or purchaser who has filed or recorded said mortgages or conveyances in the office of the county clerk of the county in which the property is located, and whose rights shall have attached prior to the date on which the notice of the lien of the claiming county is entered upon the district court judgment docket in the office of the court clerk in the county in which the property is located. Such sales tax, penalty, and interest owed the county shall, at all times, constitute a prior, superior, and paramount claim as against the claims of unsecured creditors. The lien of the county shall continue until the amount of the tax and penalty due and owing and interest subsequently accruing thereon is paid.  In any action affecting the title to real estate or the ownership or right to possession of personal property, the county asserting a lien on such property may be made a party defendant for the purpose of determining its lien upon the property involved therein only in cases where notice of the lien of the county has been entered upon the district court judgment docket.  In such action service of summons upon the county by serving the county clerk shall be sufficient service and binding upon the county.

Added by Laws 1983, c. 8, § 4, eff. Jan. 1, 1984.

§681373.  Sales Tax Remitting Account  Creation  Contents  Investment of deposits.

A.  There is hereby created within the State Treasury an account to be designated the "Sales Tax Remitting Account".

B.  The account shall consist of all sales tax revenue, penalties and interest, collected by the Oklahoma Tax Commission pursuant to the Oklahoma Sales Tax Code, Section 1350 et seq. of this title, all sales tax revenue, penalties and interest collected by the Oklahoma Tax Commission on behalf of counties or municipalities pursuant to a contractual agreement authorized by Section 1371 or Section 2702 of  this title and all use tax revenue, penalties and interest collected by the Oklahoma Tax Commission on behalf of municipalities pursuant to a contractual agreement authorized by Section 2702 of this title.

C.  The State Treasurer shall invest the monies deposited in the Sales Tax Remitting Account in investments as authorized by law for municipalities and counties and in a manner consistent with the requirements of law concerning remittance of sales tax revenue to municipalities and counties upon behalf of which the Oklahoma Tax Commission collects such taxes.

Added by Laws 1989, c. 168, § 3, eff. Oct 1, 1989.  Amended by Laws 1990, c. 60, § 1, emerg. eff. April 16, 1990.

§681374.  Sales Tax Remitting Account  Certification of interest earned  Remittance to municipalities and counties.

A.  Not later than the fifth day of each month, the State Treasurer shall determine and shall certify to the Oklahoma Tax Commission the aggregate amount of interest earned upon the total of all amounts deposited to the Sales Tax Remitting Account during the preceding month.

B.  Not later than the fifteenth day of each month, the Oklahoma Tax Commission, acting on behalf of a municipality or county for collection of sales taxes and on behalf of a municipality for collection of use taxes, shall determine and then remit to each municipality or county:

1.  The amount of sales tax revenue, penalties and interest collected on behalf of the municipality or county and the amount of use tax revenue, penalties and interest collected on behalf of the municipality for the preceding month; and

2.  An amount equal to the municipality's or county's proportionate share of the total interest earned upon all amounts deposited to the Sales Tax Remitting Account for the month as determined by the Oklahoma Tax Commission as provided in subsections C and D of this section.

C.  The proportionate share of interest earned by each municipality shall be determined by dividing the total deposit of sales tax or use tax revenue, penalties and interest made on behalf of each municipality for the month, after deduction of the retention fee authorized by Section 2702 of Title 68 of the Oklahoma Statutes, by the total amount of all sales tax or use tax revenue, penalties and interest deposited into the Sales Tax Remitting Account for the same month.  The resulting figure shall be multiplied by the total amount of interest earned upon all deposits of sales tax or use tax revenue, penalties and interest made to the Sales Tax Remitting Account for the same month.  The resulting dollar amount shall be remitted to each municipality together with the amount as required by paragraph 1 of subsection B of this section.

D.  The proportionate share of interest earned by each county shall be determined by dividing the total deposit of sales tax revenue, penalties and interest made on behalf of each county for the month, after deduction of the onepercent fee authorized by Section 1371 of Title 68 of the Oklahoma Statutes, by the total amount of all sales tax revenue, penalties and interest deposited into the Sales Tax Remitting Account for the same month.  The resulting figure shall be multiplied by the total amount of interest earned upon all deposits of sales tax revenue, penalties and interest made to the Sales Tax Remitting Account for the same month.  The resulting dollar amount shall be remitted to each county together with the amount as required by paragraph 1 of subsection B of this section.

Added by Laws 1989, c. 168, § 4, eff. Nov. 1, 1989.  Amended by Laws 1990, c. 60, § 2, emerg. eff. April 16, 1990.

§68-1375.  Digital mapping system - Information to vendors.

A.  In order to provide for the efficient and accurate administration of sales and use taxes, the Oklahoma Tax Commission is authorized to develop and maintain a digital mapping system for municipal boundaries.  The Tax Commission shall coordinate the development of the mapping system with municipalities.

B.  The Tax Commission shall provide vendors subject to the provisions of subparagraph g of paragraph 13 of Section 1352 of this title with information as may be necessary to assist such vendors in determining the appropriate municipal or county sales or use tax rate at a place of delivery of tangible personal property or services subject to sales or use tax.

Added by Laws 2000, c. 314, § 20, eff. July 1, 2000.  Amended by Laws 2003, c. 125, § 2, eff. July 1, 2003.

§68-1376.  Printing - Printing-related activities - Distribution of printed materials - Exemptions.

The following activities, either singularly or in the aggregate, with respect to any person that is not otherwise required to remit sales and use taxes to the State of Oklahoma, that has contracted with a commercial printer for any printing, including printing-related activities and distribution of printed materials, to be performed in Oklahoma, shall not require such person to remit sales and use taxes to this state:

1.  The ownership by that person of tangible or intangible property located at the Oklahoma premises of the commercial printer for use by the printer in performing its services for the owner;

2.  The periodic presence of employees of that person at the Oklahoma premises of the commercial printer which is directly related to the services provided by that commercial printer; or

3.  The printing, including printing-related activities and distribution of printed materials, performed by the commercial printer in Oklahoma for or on behalf of that person.

Added by Laws 2001, c. 15, § 1, emerg. eff. April 4, 2001.

§68-1401.  Definitions.

The following words, terms and phrases when used in this article shall have the meanings respectively given to them in this section:

1.  The term "person" shall mean and include any individual, company, partnership, joint venture, joint agreement, association (mutual or otherwise), limited liability company, corporation, estate, trust, business trust, receiver, or trustee appointed by the state or federal court, syndicate, this state, any county, city, municipality, or other political subdivision or agency of the state, or group or combination acting as a unit in the plural or singular number;

2.  The term "Tax Commission" means the Oklahoma Tax Commission;

3.  The term "purchase price" applies to the measure subject to the tax levied under Section 1402 of this title and has the same meaning as "gross receipts" or "gross proceeds" or "sales price" as defined in Section 1352 of this title;

4.  The term "taxpayer" means any person liable to pay a tax hereunder, or charged with the collection and remission thereof, or to make a report for the purpose of claiming any exemptions in payment of any tax levied by this article;

5.  The term "purchase at retail" means and includes all purchases except purchases made for the purpose of resale;

6.  The term "sale" means and includes the transfer of either the title or possession for a valuable consideration of tangible personal property, regardless of the manner, method, instrumentality or device by which such transfer is accomplished.  The term "sale" also includes the exchange, barter, lease, or rental of tangible personal property where such exchange, barter, lease or rental results in either the transfer of the title or the possession;

7.  The term "purchase" means and includes any method whereby a transferee receives from a transferor either the title or possession, for a valuable consideration, of tangible personal property, regardless of the manner, method, instrumentality or device by which such transfer is accomplished.  The term "purchase" also includes the exchange, barter, lease or rental of tangible personal property where such exchange, barter, lease or rental results in either the transfer of the title or the possession to the transferee;

8.  The term "use" means and includes the exercise of any right or power over tangible personal property incident to the ownership or possession of that property, except that it shall not include the sale of that property in the regular course of business;

9.  The term "retailer" means every person engaged in the business of selling tangible personal property for use within the meaning of the article; provided, however, that when in the opinion of the Tax Commission it is necessary for the efficient administration of this article to regard any salesmen, representatives, truckers, peddlers, or canvassers as the agents of the dealers, distributors, supervisors, employers, or persons under whom they operate or from whom they obtain the tangible personal property sold by them, irrespective of whether they are making sales on their own behalf or on behalf of such dealers, distributors, supervisors, employers, or persons, the Tax Commission may so regard them and may regard the dealers, distributors, supervisors, employers or persons as retailers for purposes of this article; and

10.  The phrase "maintaining a place of business within the state" includes any person having or maintaining in the state, directly or by subsidiary, an office, distribution house, sales house, warehouse, or other place of business.  It also includes any person having agents operating in the state under authority of the retailer or subsidiary, whether the place of business or agent is within the state permanently or temporarily, or whether the person or subsidiary is authorized to do business within the state is immaterial.

Added by Laws 1963, c. 368, § 2, emerg. eff. June 18, 1963.  Renumbered from § 14-1401 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1993, c. 366, § 42, eff. Sept. 1, 1993; Laws 1998, c. 301, § 10, eff. Nov. 1, 1998; Laws 2003, c. 413, § 28, eff. Nov. 1, 2003.

§681402.  Excise tax on storage, use or other consumption of intangible personal property.

There is hereby levied and there shall be paid by every person storing, using, or otherwise consuming within this state, tangible personal property purchased or brought into this state, an excise tax on the storage, use, or other consumption in this state of such property at the rate of four and onehalf percent (4.5%) of the purchase price of such property.  Said tax shall not be levied on tangible personal property intended solely for use in other states, but which is stored in Oklahoma pending shipment to such other states or which is temporarily retained in Oklahoma for the purpose of fabrication, repair, testing, alteration, maintenance, or other service.  The tax in such instances shall be paid at the time of importation or storage of the property within the state and a subsequent credit shall be taken by the taxpayer for the amount so paid upon removal of the property from the state.  Such tax is hereby levied and shall be paid in an amount equal to four and onehalf percent (4.5%) of the purchase price of such tangible personal property.

Amended by Laws 1984, c. 2, § 4, emerg. eff. Feb. 15, 1984; Laws 1985, c. 179, § 88, operative July 1, 1985; Laws 1987, c. 113, § 22, operative June 1, 1987; Laws 1989, 1st Ex.Sess., c. 2, § 104, operative Feb. 1, 1990.

§68-1403.  Purpose of article - Apportionment of revenues.

It is hereby declared to be the purpose of Section 1401 et seq. of this title to provide for the support of the functions of the state and local government of Oklahoma; and for this purpose and to this end, it is hereby expressly provided that the revenues derived hereunder are hereby apportioned as follows:

1.  The following amounts shall be paid by the Tax Commission to the State Treasurer and placed to the credit of the General Revenue Fund to be paid out pursuant to direct appropriation by the Legislature:

Fiscal Year Amount

FY 2004 85.35%

FY 2005 85.14%

FY 2006 85.54%

FY 2007 85.04%

FY 2008 and each fiscal year thereafter 84.54%

2.  For FY 2003, FY 2004 and FY 2005, eleven and eleven one-hundredths percent (11.11%) shall be paid to the State Treasurer to be placed to the credit of the Education Reform Revolving Fund of the State Department of Education and for FY 2006 and each fiscal year thereafter, ten and forty-six one hundredths percent (10.46%) shall be paid to the State Treasurer to be placed to the credit of the Education Reform Revolving Fund of the State Department of Education; and

3.  The following amounts shall be paid to the State Treasurer to be placed to the credit of the Teachers' Retirement System Dedicated Revenue Revolving Fund:

Fiscal Year Amount

FY 2003 and FY 2004 3.54%

FY 2005 3.75%

FY 2006 4.0%

FY 2007 4.5%

FY 2008 and each fiscal year thereafter 5.0%

Provided, for the fiscal year beginning July 1, 2002, the first One Million Sixty-eight Thousand Dollars ($1,068,000.00) of revenue derived pursuant to the provisions of Section 1401 et seq. of this title shall be apportioned to the Education Reform Revolving Fund.

Added by Laws 1963, c. 368, § 2, emerg. eff. June 18, 1963.  Renumbered from § 14-1403 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1977, c. 113, § 2, eff. July 1, 1977; Laws 1996, c. 269, § 4, eff. June 1, 1996; Laws 1999, c. 254, § 9, eff. June 30, 1999; Laws 2002, c. 482, § 2, eff. July 1, 2002; Laws 2003, c. 3, § 65, emerg. eff. March 19, 2003; Laws 2005, c. 479, § 15, eff. July 1, 2005.

NOTE:  Laws 2002, c. 458, § 8 repealed by Laws 2003, c. 3, § 66, emerg. eff. March 19, 2003.

§68-1404.  Exemptions.

The provisions of Section 1401 et seq. of this title shall not apply:

1.  In respect to the use of any article of tangible personal property brought into the State of Oklahoma by a nonresident individual, visiting in this state, for his or her personal use or enjoyment, while within the state;

2.  In respect to the use of tangible personal property purchased for resale before being used;

3.  In respect to the use of any article of tangible personal property on which a tax, equal to or in excess of that levied by Section 1401 et seq. of this title, has been paid by the person using such tangible personal property in this state, whether such tax was levied under the laws of this state or some other state of the United States.  If any article of tangible personal property has already been subjected to a tax, by this or any other state, in respect to its sale or use, in an amount less than the tax imposed by Section 1401 et seq. of this title, the provisions of Section 1401 et seq. of this title shall apply to it by a rate measured by the difference only between the rate herein provided and the rate by which the previous tax upon the sale or use was computed.  Provided, that no credit shall be given for taxes paid in another state, if that state does not grant like credit for taxes paid in Oklahoma;

4.  In respect to the use of tangible personal property now specifically exempted from taxation under Oklahoma Sales Tax Code;

5.  In respect to the use of any article or tangible personal property brought into the state by an individual with intent to become a resident of this state where such personal property is for such individual's personal use or enjoyment;

6.  In respect to the use of any article of tangible personal property used or to be used by commercial airlines or railroads;

7.  In respect to livestock purchased outside this state and brought into this state for feeding or breeding purposes, and which is later resold; and

8.  Effective January 1, 1991, in respect to the use of rail transportation cars to haul coal to coal-fired plants located in this state which generate electric power.

Added by Laws 1963, c. 368, § 2, emerg. eff. June 18, 1963.  Renumbered from § 14-1404 by Laws 1965, c. 215, § 2.  Amended by Laws 1998, c. 301, § 11, eff. Nov. 1, 1998; Laws 1999, c. 163, § 2, emerg. eff. May 17, 1999.

§681404.1.  Manufacturers  Refund of certain state and local use taxes.

A.  In order to administer the exemption for sales to a qualified manufacturer as provided by Section 1359 of this title as applicable to the use tax imposed by law, there shall be made a use tax refund for state and local taxes paid by qualified manufacturers for tangible personal property purchased to be consumed or incorporated in the construction of a new manufacturing facility or to expand an existing manufacturing facility in the state from the account created by this section.

B.  The Oklahoma Tax Commission shall transfer each month from use tax collected the amount which the Commission estimates to be necessary to make the use tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local use taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified manufacturer upon the principal amount of any refund made to such manufacturer for purposes of administering the exemption provided by Section 1359 of this title shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a threemonth Treasury Bill of the United States government as of the first working day of the month in which the transfer is made.  The interest rate so determined shall accrue upon the amount transferred to the account.  In each subsequent month, the Commission shall determine the interest rate paid for a threemonth Treasury Bill of the United States government as of the first working day of the month and such interest rate shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  For purposes of this section, state and local use taxes paid by a contractor or subcontractor for tangible personal property purchased by that contractor or subcontractor to be consumed or incorporated in the construction of a new or expanded manufacturing facility pursuant to a contract with a qualified manufacturer shall, upon proper showing, be refunded to the qualified manufacturer.

E.  The qualified manufacturer shall file with the Oklahoma Tax Commission the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local use tax billed;

2.  Affidavit of each vendor that state and local use tax billed has not been audited, rebated, or refunded to the qualified manufacturer but rather the use tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

F.  In the event that state and local use tax was paid by a contractor or subcontractor, the qualified manufacturer shall file with the Oklahoma Tax Commission all documentation required in subsection E of this section but in lieu of the affidavit of each vendor the qualified manufacturer shall file, for any refund claimed, an affidavit from the contractor or subcontractor stating that the use tax refund of the qualified manufacturer is based on state and local use tax, paid by the contractor or subcontractor on tangible personal property purchased to be consumed or incorporated in the construction of a new or expanded business activity and that the amount of the state and local use tax claimed was paid to the vendor and no credit, refund, or rebate has been claimed by the contractor or subcontractor.

G.  Only sales of tangible personal property made after June 1, 1988, shall be eligible for the refund established by this section.

H.  The qualified manufacturer shall file, within thirty-six (36) months of the date of the first purchase which is exempt from taxation pursuant to the provisions of subsection (H) of Section 1359 of this title, with the Oklahoma Tax Commission, a certification issued by the Employment Security Commission in order to qualify for the refund authorized by this section.

I.  Notwithstanding the provisions of any state tax law, the amount refunded under this section shall be assessed if the number of full-time-equivalent employees drops below the number prescribed in subsection (H) of Section 1359 of this title, as amended by Section 1 of this act, at any time within thirty-six (36) months of the date certification is issued by the Oklahoma Employment Security Commission.

Added by Laws 1988, c. 9, § 3, operative June 1, 1988.  Amended by Laws 1991, c. 133, § 3, emerg. eff. April 29, 1991; Laws 1992, c. 225, § 3, eff. July 1, 1992.

§68-1404.2.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-1404.3.  Aircraft maintenance or manufacturing facilities - Sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service or equipment - Use tax refund - Computation of interest - Documentation of claims - Filing of certification.

A.  In order to administer the exemption for sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment related thereto to a qualified purchaser as provided by paragraph 11 of Section 1357 of this title, as applicable to the use tax imposed by law, there shall be made a use tax refund for state and local taxes paid by a qualified purchaser for the purchase of such items.

B.  The Oklahoma Tax Commission shall transfer each month from use tax collected the amount which the Commission estimates to be necessary to make the use tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local use taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified purchaser of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment related thereto upon the principal amount of any refund made to such purchaser for purposes of administering the exemption provided by  paragraph 11 of Section 1357 of this title, shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a three-months Treasury Bill of the United States government as of the first working day of the month and such interest rate shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  The qualified purchaser of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment related thereto shall file, within thirty-six (36) months of the date of purchase, with the Oklahoma Tax Commission the following documentation for any refund claimed:

1.  Affidavit of the purchaser that the amount of use tax claimed has been remitted to the State of Oklahoma and that no refund of the use tax paid has previously been requested;

2.  In cases where the purchaser remitted the use tax to its vendor, invoices indicating the amount of state and local use tax paid and affidavit of each vendor that state and local use tax billed to the purchaser has not been audited, rebated, or refunded to the purchaser but rather the use tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

E.  Only sales of computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment may qualify for the refund established by this section, provided the total cost of said equipment equals or exceeds the sum of Two Million Dollars ($2,000,000.00) and occurs after the effective date of this act.

F.  The qualified purchaser shall file, within sixty (60) months of the date of the first purchase, with the Oklahoma Tax Commission a certification issued by the Oklahoma Employment Security Commission in order to qualify for the refund authorized by this section.

Added by Laws 1991, 1st Ex. Sess., c. 2, § 9, emerg. eff. Jan. 18, 1991.  Amended by Laws 1993, c. 275, § 16, eff. July 1, 1993.

§68-1404.4.  Aircraft maintenance or manufacturing facilities - Sales of tangible personal property consumed or incorporated in construction or expansion - Use tax refund - Computation of interest - Taxes paid by contractors - Documentation of claims - Affidavits - Filing of certification.

A.  In order to administer the exemption for sales to a qualified aircraft maintenance or manufacturing facility as provided by paragraph 12 of Section 1357 of this title, as applicable to the use tax imposed by law, there shall be made a use tax refund for state and local taxes paid by a qualified purchaser for tangible personal property purchased to be consumed or incorporated in the construction or expansion of a qualified aircraft maintenance or manufacturing facility in the state from the account created by this section.

B.  The Oklahoma Tax Commission shall transfer each month from use tax collected the amount which the Commission estimates to be necessary to make the use tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local use taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified aircraft maintenance or manufacturing facility upon the principal amount of any refund made to such facility for purposes of administering the exemption provided by paragraph 12 of Section 1357 of this title, shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a three-month Treasury Bill of the United States government as of the first working day of the month in which the transfer is made.  The interest rate so determined shall accrue upon the amount transferred to the account.  In each subsequent month, the Commission shall determine the interest rate paid for a three-month Treasury Bill of the United States government as of the first working day of the month and such interest rate shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  For purposes of this section, state and local use taxes paid by a contractor or subcontractor for tangible personal property purchased by that contractor or subcontractor to be consumed or incorporated in the construction of a qualified aircraft maintenance or manufacturing facility pursuant to a contract with a qualified facility shall, upon proper showing, be refunded to the qualified facility.

E.  The qualified facility shall file, within thirty-six (36) months of the date of purchase, with the Oklahoma Tax Commission the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local use tax billed;

2.  Affidavit of each vendor that state and local use tax billed has not been audited, rebated, or refunded to the qualified facility but rather the use tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

F.  In the event that state and local use tax was paid by a contractor or subcontractor, the qualified purchaser shall file with the Oklahoma Tax Commission all documentation required in subsection E of this section but in lieu of the affidavit of each vendor the qualified facility shall file, for any refund claimed, an affidavit from the contractor or subcontractor stating that the use tax refund of the qualified purchaser is based on state and local use tax, paid by the contractor or subcontractor on tangible personal property purchased to be consumed or incorporated in the construction of a qualified aircraft maintenance or manufacturing facility and that the amount of the state and local use tax claimed was paid to the vendor and no credit, refund, or rebate has been claimed by the contractor or subcontractor.

G.  Only sales of tangible personal property made after the effective date of this act shall be eligible for the refund established by this section.

H.  The qualified facility shall file, within sixty (60) months of the date of the first purchase, with the Oklahoma Tax Commission, a certification issued by the Oklahoma Employment Security Commission in order to qualify for the refund authorized by this section.

Added by Laws 1991, 1st Ex. Sess., c. 2, § 10, emerg. eff. Jan. 18, 1991.  Amended by Laws 1993, c. 275, § 17, eff. July 1, 1993.

§68-1404.5.  Motion pictures or television - Refund of use taxes paid for property to be used in productions.

A.  In order to administer the exemption for sales of tangible personal property to a motion picture or television production company as provided by paragraph 20 of Section 1357 of Title 68 of the Oklahoma Statutes there shall be made a use tax refund for state and local use taxes paid with regard to such items for use in an eligible production.

B.  The Oklahoma Tax Commission shall transfer each month from use tax collected the amount which the Tax Commission estimates to be necessary to make the use tax refund provided by this section to an account designated as the Tax Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local use taxes paid together with accrued interest upon such total.  The amount of interest paid upon the principal amount of any refund made to such production company for purposes of administering the exemption provided by paragraph 20 of Section 1357 of Title 68 of the Oklahoma Statutes shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Tax Commission shall determine an interest rate by determining the rate of interest paid for a three-month Treasury Bill of the United States government as of the first working day of the month and such interest shall accrue upon any amount transferred to the account together with interest previously accrued upon such amounts.

D.  The qualified purchaser shall file, during the preproduction phase, with the Oklahoma Tax Commission, a registration form containing the estimated production dates, estimated local production expenditures, name and address of the representative responsible for the expenditure records, and other such documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

E.  The qualified purchaser shall file, within sixty (60) days after the completion of the filming, with the Oklahoma Tax Commission, the following documentation for any refund claimed:

1.  Affidavit of the purchaser that the amount of use tax claimed has been remitted to the State of Oklahoma and that no refund of the use tax paid has previously been requested;

2.  In cases where the purchaser remitted the use tax to its vendor, invoices indicating the amount of state and local use tax paid and affidavit of each vendor that state and local use tax billed to the purchaser has not been audited, rebated, or refunded to the purchaser but rather the use tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

Added by Laws 1996, c. 289, § 4, eff. July 1, 1996.

§68-1405.  Time when due - Returns - Payment.

A.  The tax levied by Section 1401 et seq. of this title is due and payable on the first day of each month for the preceding calendar month, and if not paid on or before the twentieth day of each month shall thereafter be delinquent.  Each taxpayer subject to the provisions of this article shall, on or before the twentieth day of every calendar month, file with the Oklahoma Tax Commission on forms to be furnished by the Tax Commission, a return verified by affidavit showing in detail the total purchase price of tangible personal property used by the taxpayer within the state during the preceding calendar month subject to the tax herein levied and such other information as the Tax Commission may require.  With each such return each taxpayer shall remit to the Tax Commission the amount of tax shown therein to be due.  Reports timely mailed shall be considered timely filed.  If a report is not timely filed, interest shall be charged from the date the report should have been filed until the report is actually filed.

B.  In lieu of monthly reports, tax remitters whose total amount of tax liability for any one (1) month does not exceed Fifty Dollars ($50.00) may file semiannual reports and remit taxes due thereunder to the Tax Commission on or before the twentieth day of January and July of each year for the preceding six-month period.  If not paid on or before the twentieth day of such month, the tax shall be delinquent.

C.  Effective March 1, 2003, every person owing an average of Twenty-five Thousand Dollars ($25,000.00) or more per month in total use taxes in the previous fiscal year shall remit the tax due and shall participate in the Tax Commission's electronic funds transfer and electronic data interchange program, according to the following schedule:

1.  For taxes levied from the first day through the fifteenth day of each month, the tax shall be due and payable on the twentieth day of such month and remitted to the Tax Commission by electronic funds transfer.  A taxpayer will be considered to have complied with the reporting requirements of this paragraph if, on or before the twentieth day of such month, the taxpayer paid at least ninety percent (90%) of the liability for that fifteen-day period or at least fifty percent (50%) of the taxpayer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs; and

2.  For taxes levied from the sixteenth day through the end of each month, the tax shall be due and payable on the twentieth day of the following month and remitted to the Tax Commission by electronic funds transfer.

Every person required to remit the tax due pursuant to this subsection shall file its monthly use tax report in accordance with the Tax Commission's electronic data interchange program on the twentieth day of the month following the month the tax is levied.  Provided, persons primarily engaged in selling lumber and other building materials, including cement and concrete, except for home centers classified under Industry No. 444110 of the North American Industrial Classification System (NAICS) Manual, shall remit and report as required in subsection A of this section, with the exception of taxes levied during the periods of June 1 through June 15, 2003, which shall be remitted and reported on June 20, 2003, and June 1 through June 15, 2004, which shall be remitted and reported on June 20, 2004.

Taxes not paid on or before the due dates specified in this subsection shall be delinquent from such dates.

D.  Effective October 1, 2003, every person owing an average of Two Thousand Five Hundred Dollars ($2,500.00) or more per month in total use taxes in the previous fiscal year shall remit the tax due and shall participate in the Tax Commission's electronic funds transfer and electronic data interchange program, according to the following schedule:

1.  For taxes levied from the first day through the fifteenth day of each month, the tax shall be due and payable on the twentieth day of such month and remitted to the Tax Commission by electronic funds transfer.  A taxpayer will be considered to have complied with the reporting requirements of this paragraph if, on or before the twentieth day of such month, the taxpayer paid at least ninety percent (90%) of the liability for that fifteen-day period or at least fifty percent (50%) of the taxpayer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs; and

2.  For taxes levied from the sixteenth day through the end of each month, the tax shall be due and payable on the twentieth day of the following month and remitted to the Tax Commission by electronic funds transfer.

Every person required to remit the tax due pursuant to this subsection shall file its monthly use tax report in accordance with the Tax Commission's electronic data interchange program on the twentieth day of the month following the month the tax is levied.  Provided, persons primarily engaged in selling lumber and other building materials, including cement and concrete, except for home centers classified under Industry No. 444110 of the North American Industrial Classification System (NAICS) Manual, shall remit and report as required in subsection A of this section, with the exception of taxes levied during the periods of June 1 through June 15, 2004, which shall be remitted and reported on June 20, 2004, and June 1 through June 15, 2005, which shall be remitted and reported on June 20, 2005.

Taxes not paid on or before the due dates specified in this subsection shall be delinquent from such dates.

Added by Laws 1963, c. 368, § 2, emerg. eff. June 18, 1963.  Renumbered from § 14-1405 of this title by Laws 1965, c. 215, § 2.  Amended by Laws 1987, c. 203, § 147, operative July 1, 1987; Laws 2002, c. 458, § 9, eff. July 1, 2002; Laws 2003, c. 376, § 3, eff. July 1, 2003; Laws 2004, c. 5, § 77, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 413, § 29 repealed by Laws 2004, c. 5, § 78, emerg. eff. March 1, 2004.

§68-1406.  Collection of tax by retailer or vendor.

Except as otherwise provided in Section 1 of this act, every retailer or vendor maintaining places of business both within and without this state and making sales of tangible personal property from a place of business outside this state for use in this state shall at the time of making such sales collect the use tax levied by Section 1401 et seq. of this title from the purchaser and give to the purchaser a receipt therefor in the manner and form prescribed by the Tax Commission, if the Tax Commission shall, by regulation, require such receipt.  Each retailer or vendor shall list with the Tax Commission the name and address of all the retailer's or vendor's agents operating in this state and location of any and all distribution or sales houses or offices or other places of business in this state.  The retailer or vendor shall not collect the use tax levied by Section 1402 of this title from a purchaser who is a holder of a direct payment permit issued pursuant to Section 1364.1 of this title.

Added by Laws 1963, c. 368, § 2, emerg. eff. June 18, 1963.  Renumbered from § 14-1406 by Laws 1965, c. 215, § 2.  Amended by Laws 1968, c. 112, § 2, eff. July 1, 1968; Laws 1996, c. 126, § 6, eff. Nov. 1, 1996; Laws 1996, c. 289, § 6, eff. July 1, 1996; Laws 2001, c. 15, § 2, emerg. eff. April 2, 2001.

§681407.  Collection of tax by retailer or vendor not maintaining place of business within State or both within and without State  Permits.

The Tax Commission may in its discretion, upon application, authorize the collection of the tax herein levied by any retailer or vendor not maintaining a place of business within this state but who makes sales of tangible personal property for use in this state and by the outofstate place of business of any retailer or vendor maintaining places of business both within and without Oklahoma and making sales of tangible personal property at such outofstate place of business for use in this state. Such retailer or vendor shall be issued, without charge, a permit to collect such taxes, in such manner and subject to such regulations and agreements as the Tax Commission shall prescribe.  When so authorized, it shall be the duty of such retailer or vendor to collect the tax upon all tangible personal property sold to his knowledge for use within this state. Such authority and permit may be canceled when at any time the Tax Commission considers that such tax can more effectively be collected from the person using such property in this state.  Provided, however, that in all instances where such sales are made or completed by delivery to the purchaser within this state by the retailer or vendor in such retailer's or vendor's vehicle, whether owned or leased (not by common carrier), such sales or transactions shall continue to be subject to applicable state and any local sales tax at the point of delivery and the tax shall be collected and reported under taxpayer's sales tax permit number accordingly.

Laws 1963, c. 368, § 2; Laws 1965, c. 215, § 2; Laws 1968, c. 112, § 3, eff. July 1, 1968.

§68-1407.1.  Tax paid on worthless or uncollectible gross receipts - Credit.

Any taxes paid by vendors pursuant to Sections 1406 and 1407 of Title 68 of the Oklahoma Statutes on gross receipts represented by accounts receivable which, on or after December 31, 1990, are found to be worthless or uncollectible and that are eligible to be claimed if the taxpayer kept accounts on a cash basis or could be eligible to be claimed if the taxpayer kept accounts on an accrual basis, as a deduction pursuant to Section 166 of the Internal Revenue Code, or the unpaid portion of any account at the time repossession is accomplished under the terms of a conditional sales contract, may be credited upon subsequent reports and remittances of the tax levied in this article, in accordance with the rules and regulations of the Tax Commission.  If such accounts are thereafter collected, the same shall be reported and the tax shall be paid upon the amount so collected.

Added by Laws 1993, c. 146, § 19.

§681408.  Revoking permits.

Whenever any retailer or vendor not maintaining a place of business in this state, or both within and without this state, and authorized to collect the tax herein levied, fails to comply with any of the provisions of this article or any order, rules or regulations of the Commission, prescribed and adopted under this article, the Tax Commission may, upon notice and hearing as hereinafter provided, by order revoke the use tax permit, if any, issued to such retailer or vendor, and if any such retailer or vendor is a corporation authorized to do business in this state may, after notice and hearing as herein provided, cancel said corporation's license to do business in this state and shall issue a new license only when such corporation has complied with the obligations under this article.  No order authorized in this section shall be made until the retailer or vendor is given an opportunity to be heard and to show cause why such order should not be made and he shall be given ten (10) days' notice by mail of the time, place and purpose of such hearing.

Laws 1963, c. 368, § 2; Laws 1965, c. 215, § 2; Laws 1968, c. 112, § 4, eff. July 1, 1968.

§681409.  Reciprocal agreements with other states in administration of Sales and Use Tax Laws.

For the purpose of providing for the efficient administration of the Oklahoma Sales and Use Tax Laws the Oklahoma Tax Commission, when in its judgment it is necessary or beneficial in order to secure the collection of sales or use taxes, penalty and interest thereon, due or to become due under the Sales and Use Tax Codes of this state, is authorized to enter into reciprocal agreements with the tax departments of other states in respect to the collection, payment and enforcement of such taxes on sales of tangible personal property to residents of Oklahoma by vendors and retailers maintaining places of business in such other states.

In consideration of such an agreement by the tax departments or administrators of such other states, the Tax Commission is authorized to make similar agreements for the collection, payment and enforcement of sales and use taxes imposed by such other states on sales of tangible personal property to residents of the other states by vendors or retailers maintaining places of business in Oklahoma.

The administration of this act is vested in the Oklahoma Tax Commission and it is hereby authorized to make and enforce such rules and regulations as it may deem necessary to carry out the provisions and purpose of this act.

Laws 1968, c. 112, § 1, eff. July 1, 1968.

§68-1410.  Repealed by Laws 1993, c. 146, § 29.

§68-1410.1.  Deduction for keeping records, filing reports and remitting tax when due.

A.  For the purpose of compensating the seller or vendor in keeping use tax records, filing reports and remitting the tax when due, a seller or vendor shall be allowed a deduction not to exceed two and one-fourth percent (2 1/4%) of the tax due under the applicable provisions of this title.

B.  No deductions from tax shall be allowed if any such report or payment of tax is delinquent.

C.  Notwithstanding the formula provided by subsection A of this section, the deduction provided by this section shall be limited to a maximum of Three Thousand Three Hundred Dollars ($3,300.00) per reporting period.  Persons remitting use tax pursuant to Section 1406 or 1407 of Title 68 of the Oklahoma Statutes as of April 1, 1993, shall continue to remit use tax in the same manner as they were on April 1, 1993.  No such person may change the manner by which the person remits use tax in order to avoid the provisions of this subsection.

D.  Notwithstanding any other provision of law, an amount equal to the excess of the amount calculated by the formula provided by subsection A of this section over the Three-Thousand-Three-Hundred-Dollar limit provided by subsection  C of this section shall be retained by the state as an administrative expense and deposited to the General Revenue Fund.

Added by Laws 1993, c. 146, § 22.  Amended by Laws 1994, c. 278, § 17, eff. Sept. 1, 1994.

§68-1411.  Additional excise tax on storage, use or other consumption of tangible personal property.

The board of county commissioners of a county levying a county sales tax or the governing body of a municipality levying a municipal sales tax may levy an additional excise tax, at a rate that equals the county or municipal sales tax rate of such county or municipality, whichever is applicable, on the storage, use or other consumption of tangible personal property used, stored or consumed within the county or municipality.  This authorization to levy and impose a county or municipal use tax shall be in addition to the tax levied by Section 1402 of this title.  Such tax shall be paid by every person storing, using or otherwise consuming, within the county or municipality, tangible personal property purchased or brought into the county or municipality.

The tax levy permitted in this section shall not be levied against tangible personal property intended solely for use outside the county or municipality, but which is stored in the county or municipality pending shipment outside the county or municipality or which is temporarily retained in the county or municipality for the purpose of fabrication, repair, testing, alteration, maintenance or other service.

The additional tax levied pursuant to this section shall be paid at the time of importation or storage of the property within the county or municipality.  This tax shall be assessed to only property purchased outside Oklahoma.

Any person liable for payment of the tax authorized pursuant to this section, may deduct from such tax any local, county, or municipal sales tax previously paid on such goods or services.  However, the amount deducted shall not exceed the amount that would have been due if the taxes imposed by the county or municipality had been levied on the sale of such goods or services.

Added by Laws 1980, c. 172, § 1.  Amended by Laws 1984, c. 295, § 1, eff. Jan. 1, 1985; Laws 1998, c. 301, § 12, eff. Jan. 1, 1999; Laws 2004, c. 535, § 12, eff. Nov. 1, 2004.

§681501.  Definitions.

As used in Sections 1501 through 1512 of this title:

1.  "Person" means any individual, partnership, association, limited liability company or corporation;

2.  "Music device" means any and all mechanical devices which render, cause to sound, or release music where the same may be heard by one or more public patrons, and each separate loudspeaker, phonograph, juke box, or outlet from which such music emits shall each be construed to be a separate "music device" as herein defined; except in the case where the music emits from more than one speaker transmitting from the same musicproducing mechanism, in which case the several outlets or speakers in each place of business shall be collectively considered one such music device;

3.  "Coinoperated music device" means any such music device which is operated, motivated, released, or played by or upon the payment or insertion of a coin, token or similar object, whether there is one or more boxes or devices in the premises for the reception of such coin, tokens, or similar objects; coinoperated radio or television receiving sets in hotels, motels, or tourist cabins for the use and benefit of the guests and visitors of such hotels, motels, or tourist rooms or cabins shall be included in such definition;

4.  "Coinoperated amusement device" means any and all nongambling mechanical or electronic machines which, upon the payment or insertion of a coin, token, or similar object, provide music, amusement or entertainment, including, but not limited to, such games as pool, phonographs, video television, shooting galleries, pinball, foosball, bowling, shuffle board, or any other amusement device with or without a replay feature which can be legally shipped interstate according to federal law;

5.  "Coinoperated vending device" means any and all machines or devices which, upon the payment or insertion of a coin, token or similar object, dispenses tangible personal property, including but not limited to cigarettes, candies, gum, cold drinks, hot drinks, sandwiches, or chips.  It shall not mean vending machines or devices used exclusively for the purpose of selling services, such as pay telephone booths, parking meters, gas and electric meters or other distribution of needful service;

6.  "Coinoperated bulk vending device" means a machine or device which, upon the payment or insertion of a coin, token or similar object dispenses to the purchaser ballpoint pens, combs, cigarette lighters, prophylactics, filled capsules, peanuts, gum balls, mints, perfume or novelties; and

7.  "Coinoperated devices" means coinoperated music devices, coinoperated amusement devices, coinoperated vending devices and coinoperated bulk vending devices.

Laws 1949, p. 482, § 1, emerg. eff. May 7, 1949; Laws 1959, p. 308, § emerg. eff. July 15, 1959.  Renumbered from § 1545 by Laws 1965, c. 175, § 1.  Amended by Laws 1965, c. 215, § 1; Laws 1981, c. 142, § 1; Laws 1988, c. 47, § 1, operative July 1, 1988; Laws 1993, c. 366, § 43, eff. Sept. 1, 1993.

§68-1503.  Amount of fee - In lieu of sales tax - Special decal.

A.  Every person who owns and has available to any of the public for operation, or who permits to be operated in or on his place of business, coinoperated devices shall pay for such privilege an annual fee.  A fee shall be required for each machine, regardless of the number of coin slots, if the machine, upon insertion of a coin, token or similar object, provides music, amusement or entertainment or dispenses one or more products separate and apart from any other provider of music, amusement or entertainment or dispenser of one or more products.  The test to determine whether the machine can operate separate and apart from any other shall be whether the provider or dispenser can still function if separated from the others to which it is attached.  When multiple machines are placed on a single stand, a decal shall be required for each machine as provided in Section 1501 et seq. of this title.  The annual fee required shall be as follows:

1.  For each coinoperated music device or coinoperated amusement device, Fifty Dollars ($50.00);

2.  For each coinoperated vending device requiring a coin or thing of value of twentyfive cents ($0.25) or more, Fifty Dollars ($50.00);

3.  For each coinoperated vending device requiring a coin or thing of value of less than twentyfive cents ($0.25), Ten Dollars ($10.00);

4.  For each coinoperated bulk vending device which vends one or more products through a single distribution mechanism requiring a coin or thing of value of twentyfive cents ($0.25) or more, Five Dollars ($5.00);

5.  For each coin-operated bulk vending device which vends one or more products through more than one but not more than five distribution mechanisms, requiring a coin or thing of value of twenty-five cents ($0.25) or more, Fifteen Dollars ($15.00).  For each coin-operated bulk vending device which vends one or more products through six or more distribution mechanisms, the appropriate number of fifteen-dollar decals will be required.  The number of decals required shall be determined by dividing the number of distribution mechanisms by five and rounding to the next highest whole number; and

6.  For each coinoperated bulk vending device requiring a coin or thing of value less than twentyfive cents ($0.25), Two Dollars ($2.00).

B.  The annual fee required by this section shall be in lieu of sales tax levied pursuant to Sections 1350 through 1372 of this title.

C.  In those instances where it is shown to the satisfaction of the Tax Commission that a coinoperated device, upon which an annual fee is imposed, will be placed available for use by the public for a definite but limited period of time less than one (1) year, such as where displayed in connection with fairs, carnivals, and places of amusement that operate only during certain seasons of the year, the Commission may issue a special decal therefor.  Such special decal may be issued for any number of calendar months less than a full year, and shall indicate that it is a special decal; and shall be for one or more calendar months and shall state the precise months for which issued and shall not be transferred from one machine to another.  The fee shall be computed and paid on the basis of onetenth (1/10) of the annual rate for the type of device operated, for each calendar month for which such special decal is issued.  In the event the mechanical device is made available to the public for a period beyond that for which the special decal is issued, then a full year's fee and penalty, as set out in Section 1506 of this title, shall be due.

Laws 1949, p. 483, § 3, emerg. eff. May 7, 1949; Laws 1959, p. 308, § 2, emerg. eff. July 15, 1959.  Renumbered from Title 68, § 1547 by Laws 1965, c. 215, § 1.  Laws 1981, c. 142, § 2, eff. Oct. 1, 1981; Laws 1982, c. 292, § 1, eff. July 1, 1982; Laws 1988, c. 47, § 2, operative July 1, 1988; Laws 1990, c. 174, § 1, eff. July 1, 1990; Laws 2005, c. 479, § 16, eff. July 1, 2005.

§68-1503.1.  Exempted devices.

The following coinoperated vending devices shall be exempt from the provisions of this article, Section 1501 et seq. of this title:

1.  All coinoperated vending devices owned by and located in a public or private school, a church, or a governmental entity;

2.  All coinoperated vending devices which dispense only newspapers or periodicals;

3.  All coinoperated vending devices which dispense only postage stamps; and

4.  All coin-operated vending devices installed on federal military bases.

Added by Laws 1990, c. 174, § 2, eff. July 1, 1990.  Amended by Laws 1991, c. 342, § 19, emerg. eff. June 15, 1991.

§681504.  Application and issuance of decal  Display.

Any person owning a coinoperated device or operating the premises where the same is to be operated or exposed to the public, shall apply to the Oklahoma Tax Commission for a decal for such device and shall, at the same time, pay to the Oklahoma Tax Commission the annual fee herein levied.  The Oklahoma Tax Commission shall, upon receipt of such payment and approval of such application, issue a decal for the type of coinoperated device covered by such application and payment.  The decal and application provided for herein shall be prescribed by the Oklahoma Tax Commission, and shall contain such information and description as shall be required by rule of said Commission.  Any number of coinoperated devices may be included in one application.  Before any coinoperated device is put in operation or placed where the same may be operated by any of the public, and at all times when the same is being operated or available to any of the public for operation, a decal shall be firmly affixed to the coinoperated device covered thereby, and plainly visible to and readable by the public.

Amended by Laws 1982, c. 292, § 2, eff. July 1, 1982; Laws 1988, c. 47, § 3, operative July 1, 1988.

§681505.  Taxable year  Decal for remainder of year.

For the purpose of the decal issued under Sections 1501 et seq. of this title, the fee year shall begin on the first day of July and end on the last day of the following June; and shall be divided into two (2) halves.  The Tax Commission shall in each instance issue decals for the remainder of the fee year upon payment of the fee on the basis of the current and remaining half of such fee year.  Any product purchased for resale, through a vending machine where fees have been paid and decals affixed, shall not be subject to sales tax.

Amended by Laws 1982, c. 292, § 3, eff. July 1, 1982; Laws 1988, c. 47, § 4, operative July 1, 1988.

§681506.  Operation without decal  Fee and penalty.

Any owner of a coinoperated device who places such device in operation or in a place available to the public for operation, and any person who permits a coinoperated device to be in operation or accessible to the public for operation in his place of business, without a decal affixed as required by Section 1504 of this title, shall be liable for the fee on such device at the full annual rate as herein levied and shall be liable to a penalty, in addition to the amount of the fee, in the amount of One Hundred Dollars ($100.00).

Amended by Laws 1988, c. 47, § 5, operative July 1, 1988.

§681507.  Seizure and forfeiture of devices without decal affixed.

Where any coinoperated device as hereinbefore defined is placed on location, or, after having been placed on location is there left without the decal affixed thereon as herein provided, the device, including all cash in the receptacle thereof, shall be considered forfeited to the State of Oklahoma, and may be sealed until released by the Tax Commission or seized by any authorized agent of the Oklahoma Tax Commission, or any sheriff, constable, or other peace officer of this state, and upon so being seized shall, together with the cash, if any, contained in the receptacle of such device, forthwith, be delivered to the Oklahoma Tax Commission.  The Oklahoma Tax Commission shall then proceed to hear and determine the matter of whether or not the device and cash, if any, should, in fact, be forfeited to the State of Oklahoma.  The owner of the device shall be given at least ten (10) days' notice of the date of the hearing.  In the event said Commission finds that the device including the cash contents, if any, should be forfeited to the State of Oklahoma, it shall make an order forfeiting the same to the State of Oklahoma, and directing the sale of such device.  The device shall be sold in the county where seized or in Oklahoma County, at the discretion of the Commission, after ten (10) days' notice, which notice shall be by posting five notices in conspicuous places in the county where the sale is to be made, one of which notices shall be posted on the bulletin board at the county courthouse of said county.  The sale shall be for cash, and the proceeds thereof shall be applied as follows: (1) To the payment of the costs incident to the seizure and sale; (2) To the payment of any taxes, including penalties, that may have accrued against the device; and (3) The balance, if any, shall be remitted to the owner.  The cash contained in any device and forfeited under the provisions of this section shall be forfeited as an additional tax penalty and shall be in addition to all other penalties provided for in Sections 1501 through 1512 of this title.  The order of the Tax Commission, declaring a forfeiture of the device including the cash contents thereof, if any, and directing the sale of such device shall be a final order and may be appealed from as provided for in the Uniform Tax Procedure Act.  It shall be the duty of all sheriffs, constables and other peace officers to cooperate with the Oklahoma Tax Commission in the enforcement of the seizure and forfeiture provisions of this section.

Added by Laws 1949, p. 484, § 7, emerg. eff. May 7, 1949.  Renumbered from § 1551 by Laws 1965, c. 215, § 1.  Amended by Laws 1988, c. 47, § 6, operative July 1, 1988; Laws 1993, c. 146, § 23.

§681508.  Operating device without decal affixed  Punishment.

Any owner of a coinoperated device who places such device in operation or in a place available to the public for operation, and any person who permits a coinoperated device to be in operation or accessible to the public for operation in his place of business, without attaching the decal herein provided for, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding Two Hundred Dollars ($200.00) or by imprisonment in the county jail for a period not exceeding thirty (30) days or by both such fine and imprisonment.

Amended by Laws 1988, c. 47, § 7, operative July 1, 1988.

§681509.  Prohibited devices not legalized  Fees not refunded.

Nothing in Sections 1501 through 1512 of this title shall be construed to legalize any device that may be prohibited by any of the statutes of this state.  The Oklahoma Tax Commission may assume that any device described in any application, and for which a fee is paid, is lawful and no claim for refund of any such fee will be entertained based on an owner's inability to operate such device because of any law of this state or for any other reason.

Amended by Laws 1988, c. 47, § 8, operative July 1, 1988.

§681509.1.  Sale or distribution of coinoperated devices  Permit required  Rules and regulations.

The Tax Commission shall issue permits for the sale or distribution of one or more coinoperated devices pursuant to the provisions of Sections 1509.2 et seq. of this title and shall adopt such rules and regulations as are necessary to implement such provisions.

Amended by Laws 1982, c. 292, § 4, eff. July 1, 1982; Laws 1988, c. 47, § 9, operative July 1, 1988.

§681509.2.  Requirements to obtain permit.

To obtain a permit to sell or distribute coinoperated devices, an applicant shall comply with the following requirements:

1.  Be a resident of this state for two (2) years preceding the date of the application;

2.  Not be a convicted felon;

3.  Have obtained an Oklahoma Sales Tax Permit to be used exclusively to report the sale of coinoperated devices; and

4.  Be either an owner or partner of a business selling or distributing coinoperated devices.

Laws 1981, c. 142, § 5, eff. Oct. 1, 1981; Laws 1982, c. 292, § 5, eff. July 1, 1982; Laws 1988, c. 47, § 10, operative July 1, 1988; Laws 1993, c. 146, § 24.

§681509.3.  Distributor's permit  Fees.

A.  The seller or distributor of coinoperated devices shall be required to purchase a distributor's permit at an annual fee of Two Hundred Dollars ($200.00).

B.  The permit and fees required by this section shall be in lieu of any similar permit or fee requirements of any county or municipality.

C.  All permit fees collected hereunder shall be distributed in accordance with Section 1510 of this title.

Amended by Laws 1982, c. 292, § 6, eff. July 1, 1982; Laws 1988, c. 47, § 11, operative July 1, 1988.

§681509.4.  Failure to obtain permit  Purchase or sale of replay game  Application of act.

A.  Failure to obtain a permit under the provisions of this act shall be a misdemeanor, punishable by a fine in the amount of twice the permit fee required and ineligibility to apply for a permit for two (2) years from date of adjudication of a violation of this act.

B.  Purchasing or selling a replay game shall be a felony.

C.  The provisions of this act shall not apply to retail sales to individuals for personal use. The licensing provisions of this act shall not apply to machines installed on federal military bases.

Laws 1981, c. 142, § 7.

§681510.  Distribution of revenues.

It is hereby declared to be the purpose of this act to provide revenues for general government functions of the state government, and for that purpose and to that end, it is expressly provided that the revenue derived herefrom, including penalties, shall be deposited monthly to the credit of the General Revenue Fund of the state for the support of the state government, to be paid out only pursuant to appropriation by the Legislature.

Amended by Laws 1986, c. 223, § 43, operative July 1, 1986.

§681511.  Fee in lieu of taxes.

The fee herein levied is the exclusive fee to be imposed by the state, and is in lieu of all taxes upon coinoperated devices, except ad valorem taxes and municipal license fees except as otherwise provided by Sections 1509.1 through 1509.4 of this title. It is further provided that cities, municipalities and towns are authorized to levy a license or occupation tax upon coinoperated devices, or persons operating the same, or premises where same are located, in an amount not in excess of seventyfive percent (75%) of the fee hereby imposed.

Amended by Laws 1988, c. 47, § 12, operative July 1, 1988.

§681512.  Partial invalidity.

If any section, or part hereof, of this act is declared invalid such declaration shall not affect the remaining portions thereof.

Laws 1949, p. 485, § 12; Laws 1965, c. 215, § 1.

§681621.  Purpose and intent of act.

The purpose and intent of this act is to establish orderly sales, use and storage of fireworks, to specify conditions of sales and licensing provisions, to prohibit certain fireworks, to provide for seizure and disposition of illegal fireworks and to establish penalties for violations.

Laws 1969, c. 337, § 1, operative June 1, 1969; Laws 1981, c. 268, § 1, emerg. eff. June 25, 1981.

§681622.  Definitions.

As used in this act, the following terms shall have the meanings specified below:

(a) The term "fireworks" shall mean and include any composition or device for the purpose of producing a visible or an audible effect by combustion, explosion, deflagration or detonation, and which is defined as common or special fireworks by the United States Department of Transportation (DOT).  Fireworks are further classified in this law as Class C or Class B.  The term "fireworks" shall not include toy cap pistols and caps, blank cartridges, railroad flares and model rockets.

1.  Class C Fireworks (DOT Common Fireworks) shall mean any devices suitable for use by the public that conform with the requirements of the United States Consumer Products Safety Commission (CPSC) and are designed primarily to produce visible effects by combustion, and some small devices designed to produce an audible effect.

2.  Class B Display Fireworks (DOT Special Fireworks) shall mean all articles of larger fireworks designed primarily to produce visible or audible effects by combustion or explosion. Class B fireworks include, but are not limited to, firecrackers and salutes containing more than two grains (130mg) of explosive composition and other exhibition display items that exceed the limits for Classification as Class C Fireworks according to the Department of Transportation.

(b) The term "manufacturer" shall mean any person engaged in the making or constructing of fireworks.

(c) The term "distributor" shall mean any person who sells fireworks to other distributors, wholesalers or retailers for resale.

(d) The term "wholesaler" shall mean any person who purchases fireworks for resale only to retailers and consumers.

(e) The term "retailer" shall mean any person who purchases fireworks for resale to consumers only.  A retailer who sells to the consumer buys only an Oklahoma Retail License and may purchase merchandise in or out of the state as long as the retailer buys from a person that has a legal license to do business in the State of Oklahoma.

(f) The term "person" shall include any corporation, association, partnership or one or more individuals.

Laws 1969, c. 337, § 2, operative June 1, 1969; Laws 1981, c. 268, § 2, emerg. eff. June 25, 1981.

§681623.  Conditions for storage, sale and use.

Class "C" Common Fireworks may be legally stored, sold and used in this state with the exceptions and conditions specified under the provisions of this act.

(a) All fireworks storage and sales areas shall be conspicuously posted with signs reading "FIREWORKSNO SMOKING".

(b) Fireworks offered for retail sale must be protected from direct contact and handling by the public at all times.  Selfserve or marketing where retail customers are allowed to move among stocks of fireworks or serve themselves from fireworks stocks or displays is strictly prohibited.  Mailorder sales to consumers are prohibited through any medium of either interstate or intrastate commerce.  Sales of fireworks may only be made at properly licensed retail locations within the State of Oklahoma.  A sales clerk must be on duty to serve the consumer at the time of purchase.

(c) Fireworks shall not be sold or displayed to the public within any building or portion thereof or any vehicle which allows entry by any persons other than employees within such building or vehicle unless the fireworks are kept where they cannot be reached or handled by those persons.  An enclosed building used for sale of fireworks to the public shall have adequate exits as determined by the State Fire Marshal.  The use of tents or other nonrigid shelters for the sale or storage of fireworks where the public may move about under or within the confines of a shelter is prohibited.

(d) The retail license holder shall be responsible for the safe operation of retail sales to the public.  The retail license holder shall be at least sixteen (16) years of age.

(e) No person shall offer fireworks for sale to residents of the State of Oklahoma at retail before the 15th day of June or after the 6th day of July and before the 15th day of December or after the 2nd day of January in each year.

Amended by Laws 1983, c. 17, § 1, emerg. eff. March 25, 1983.

§681624.  Certain fireworks prohibited  Labeling of fireworks.

(a) From and after July 5, 1981, the sale, gift, distribution or use of skyrockets with sticks as defined by the United States Department of Transportation is hereby prohibited within the State of Oklahoma.  This prohibition shall include, but is not limited to, explosive devices commonly known as "bottlerockets" or "stickrockets".  Distribution, gift or sale from Oklahoma to a person outside the State of Oklahoma shall not be considered as occurring within the State of Oklahoma.

(b) Any and all items of Class "C" Common Fireworks not properly labeled according to the United States Consumer Product Safety Commission and identified with the "DOT Class 'C' Common Fireworks" marking on each retail sale unit is prohibited under the provisions of this act.

Laws 1969, c. 337, § 4, operative June 1, 1969; Laws 1981, c. 268, § 4, emerg. eff. June 25, 1981.

§68-1625.  License fees.

The following license fees shall be due and payable on or before March 1 of each and every year beginning March 1, 1981, to the Oklahoma Tax Commission.

(a) A license fee of One Thousand Dollars ($1,000.00) annually shall be charged for the license to do business within this state as a manufacturer.  Provided no manufacturer's license shall be issued without:  (1) proof of inspection by the State Fire Marshal pursuant to Section 1633 of this title; and (2) without proof of workers' compensation coverage pursuant to the provisions of Title 85 of the Oklahoma Statutes.

(b) A license fee of One Thousand Dollars ($1,000.00) annually shall be charged for the license to do business within this state as a distributor.

(c) A license fee of Five Hundred Dollars ($500.00) annually shall be charged for the license to do business within this state as a wholesaler.

(d) Any person operating a retail location where fireworks are sold directly to the consumer shall be required to purchase a retail fireworks license.  The retail license fee shall be Ten Dollars ($10.00) annually and may be purchased from any licensed wholesaler, manufacturer or distributor.  These serially numbered licenses shall be made available at any time to the licensed wholesalers, manufacturers or distributors in books of twenty (20) licenses to a book.  Retail licenses which are unsold may be exchanged for new licenses.  Any person purchasing a retail fireworks license pursuant to this paragraph shall, at the time of purchasing such license, sign an affidavit attesting to the fact that the name, mailing address and telephone number of the purchaser as it appears on such license is correct and that the purchaser operates a retail location where fireworks are sold directly to the consumer.  Said affidavit shall be an integral but easily detachable part of the application form for a retail fireworks license.  Any person who signs said affidavit as required by this paragraph when such person knows that it is not true, upon conviction, shall be guilty of the felony of perjury and shall be punished as provided for by law.

Added by Laws 1969, c. 337, § 5, operative June 1, 1969.  Amended by Laws 1981, c. 268, § 5, emerg. eff. June 25, 1981; Laws 1985, c. 308, § 1, emerg. eff. July 24, 1985; Laws 1986, c. 239, § 1, operative Aug. 1, 1986; Laws 1997, c. 133, § 563, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 563 from July 1, 1998, to July 1, 1999.

§681625.1.  Certain persons to deliver license copies to Tax Commission.

A.  Any wholesaler, manufacturer or distributor who sells retail fireworks licenses, pursuant to paragraph (d) of Section 1625 of Title 68 of the Oklahoma Statutes, shall deliver to the Tax Commission on January 31 and July 31 of each calendar year all copies of retail fireworks licenses which such wholesaler, manufacturer or distributor has issued during the preceding sixmonth period.

B.  If the license copies are not delivered to the Tax Commission on January 31 and July 31 of each calendar year, an additional penalty of Five Dollars ($5.00) shall accrue for each day thereafter that said license copies are not delivered pursuant to the provisions of this section.

Added by Laws 1986, c. 239, § 2, operative Aug. 1, 1986.

§681626.  Collection and disposition of fees.

All license fees specified in Section 1625 of this title shall be collected by the Oklahoma Tax Commission and shall be paid to the State Treasurer of the State of Oklahoma, to be placed to the credit of the General Revenue Fund of the State Treasury.

Amended by Laws 1984, c. 180, § 3, operative July 1, 1984; Laws 1985, c. 308, § 2, emerg. eff. July 24, 1985; Laws 1986, c. 190, § 6, operative July 1, 1986;. Laws 1986, c. 223, § 44, operative July 1, 1986.

§681627.  Necessity for licenses  Unlawful sales  Unlawful discharging.

(a) No person shall knowingly sell, purchase or deliver, or cause to be sold, purchased or delivered, fireworks for resale to any other person who does not possess a valid license under this act.  It shall be unlawful for a distributor, wholesaler or retailer,licensed under this act, to purchase fireworks from any person, unless the distributor, wholesaler or retailer determines that the person holds a valid distributor's, wholesaler's or manufacturer's license under this act.  All retail sales outlets shall have a current retail license.  The license shall be conspicuously posted in the immediate vicinity of the sales operation and shall be immediately available for examination by the public or any enforcement officer.  No license provided for herein shall be transferable nor shall any person be permitted to operate under a license granted to another person.

(b) It shall be unlawful to offer for retail sale or to sell any fireworks to children under the age of twelve (12) years, unless accompanied by an adult, or to any intoxicated or irresponsible person.

(c) It shall be unlawful to explode or ignite fireworks within five hundred (500) feet of any church, hospital, asylum, unharvested, flammable agricultural crop, public school or where fireworks are stored, sold or offered for sale.  No person shall ignite or discharge any permissible articles of fireworks within or throw the same from a motor vehicle; nor shall any person place or throw any ignited article of fireworks into or at such a motor vehicle or at or near any group of people.

Laws 1969, c. 337, § 7, operative June 1, 1969; Laws 1981, c. 268, § 6, emerg. eff. June 25, 1981.

§681628.  Violations and penalties  Contraband  Enforcement.

Violation of any provision of this act is a misdemeanor punishable as follows:

(a) Discharging fireworks in violation of this act shall be punishable by a fine not to exceed One Hundred Dollars ($100.00).

(b) Illegal sale, violation of licensing provision, false labeling, or any other violation of this act shall be punishable by a fine not to exceed One Thousand Dollars ($1,000.00), ninety (90) days' imprisonment in the county jail, or both.  In the event of a second conviction the license shall be revoked for a period of eighteen (18) months.  Each violation of this act shall constitute a separate offense.  No other person shall be granted a license to operate in the same location during the period of a revoked license.  (c) The State Fire Marshal, his deputies, or any authorized police or peace officer of this state shall seize as contraband any illegal fireworks as defined under the terms of this act.  Fireworks seized in the enforcement of this act shall be held in custody of the county sheriff in which county such fireworks were seized.  The party surrendering the fireworks, if aggrieved by the action, may file an appeal in writing to the district court in the county where fireworks were seized.  Upon hearing the appeal, the district court may authorize the return of part or all of the confiscated fireworks; otherwise, the court shall authorize and direct that such contraband fireworks be destroyed.

(d) The provisions of this act shall be enforced by the State Fire Marshal and local fire marshals, the sheriff, the police or any peace officer licensed or authorized by this state or by their respective deputies.

Laws 1969, c. 337, § 8, operative June 1, 1969; Laws 1981, c. 268, § 7, emerg. eff. June 25, 1981.

§681629.  Public displays.

Nothing in this act shall be construed as applying to shipping, sale, possession or use of fireworks for Class B Display by holders of a permit for a public display to be conducted in accordance with the rules and regulations of the State Fire Marshal Commission.

Applications for permits for Class B Displays must be submitted in writing five (5) days prior to date of display to the clerk of the city or town where display is to occur.  If the display is in an area outside the jurisdiction of a city or town, application for permit shall be made to the State Fire Marshal.  Every display shall be under the direction of a competent, responsible operator of legal age and the person or organization making application for permit must show financial liability coverage in minimum amounts of Five Thousand Dollars ($5,000.00) per person, Ten Thousand Dollars ($10,000.00) personal injuries from any single accident, and Five Thousand Dollars ($5,000.00) property damage, or in the amount set forth by ordinance. Before a permit is granted, a local fire inspector or an agent of the State Fire Marshal shall inspect and approve or reject the site of the display.  No permit so granted shall be transferable.

Laws 1969, c. 337, § 9, operative June 1, 1969; Laws 1981, c. 268, § 8, emerg. eff. June 25, 1981.

§681630.  Sale or possession of display fireworks  Definition  Interstate transportation.

It shall be unlawful for any person to sell display fireworks to any holder of a permit unless the seller possesses a valid manufacturer's, distributor's or wholesaler's license under this act.

Those items that may be used for public display as herein specified shall include display shells designed to be fired from mortars and display set pieces of fireworks classified by the regulations of the Department of Transportation as "Class A and B Display Special Fireworks", and shall not include such items of Class B Commercial Fireworks as cherry bombs, tubular salutes, repeating bombs, aerial bombs, M80's and torpedoes.  No person shall ship Class B Commercial Fireworks into the State of Oklahoma except in the course of continuous interstate transportation.  It shall be unlawful for any person to sell or possess Class B Commercial Fireworks in the State of Oklahoma.

Laws 1969, c. 337, § 10, operative June 1, 1969; Laws 1981, c. 268, § 9, emerg. eff. June 25, 1981.

§681631.  Minimum requirements  Additional regulation by city ordinance.

The provisions of this act shall be construed as imposing minimum requirements and shall not be construed as prohibiting any city or town within the State of Oklahoma from passing such ordinances as may be deemed necessary to properly regulate or prohibit the sale and use of fireworks within its corporate limits.  Laws 1969 C. 337, Sec. 11.

Laws 1969, c. 337, § 11, operative June 1, 1969.

§681633.  Inspection and certification of Class B Display Fireworks facilities.

No person shall engage in the business of manufacturing Class B Display Fireworks without first requesting the State Fire Marshal to conduct a fire and safety inspection and receiving certification that a satisfactory inspection was conducted.  All manufacturers of Class B Display Fireworks shall be required to comply with the standards promulgated by the National Fire Protection Agency, Section 1124Code for Manufacture, Transportation and Storage of Fireworks.

Upon written request of a Class B Display Fireworks manufacturer, the State Fire Marshal shall, within ten (10) days, conduct a fire and safety inspection and shall, upon satisfactory inspection, issue certification of the inspection.  Thereafter, the State Fire Marshal shall conduct a fire and safety inspection at least once every six (6) months.

Whenever the State Fire Marshal shall find any violation of NFPA1124 which would endanger persons or property, the State Fire Marshal shall immediately order the manufacturing facility closed until such time as the violations are remedied and a new inspection and certification takes place.

Any person engaging in the business of manufacturing Class B Display Fireworks without current certification of a satisfactory fire and safety inspection or any person refusing to comply with the State Fire Marshal's order to close a Class B Display Fireworks manufacturing facility shall, upon conviction, be guilty of a misdemeanor and be punished by imprisonment in the county jail not exceeding one (1) year or by a fine not exceeding Ten Thousand Dollars ($10,000.00) or both such fine and imprisonment.

Any person manufacturing Class B Display Fireworks on the effective date of this act shall, within ninety (90) days, be licensed and inspected pursuant to this act.

Added by Laws 1985, c. 308, § 5, emerg. eff. July 24, 1985.

§681634.  Sales tax on fireworks.

Any sale of fireworks to a consumer by a wholesaler or a retailer shall be subject to the levy and collection of sales tax pursuant to the provisions of the Oklahoma State Tax Code.

Added by Laws 1986, c. 239, § 3, operative Aug. 1, 1986.

§681701.  Definitions.

As used in Sections 1701 through 1707 of this title:

1.  "Contractor" includes all prime and general contractors, subcontractors, independent contractors and persons engaged in contract labor who through negotiations or competititve bidding enter into contracts to furnish labor, materials or both and the required equipment to perform the contract for a fixed price and who in pursuit of independent business undertake a job in whole or in part retaining substantial control of the method and manner of accomplishing the desired result and means any person, firm, joint venture, partnership, copartnership, association, corporation, or other organization engaged in the business of the construction, alteration, repairing, dismantling,or demolition of roads, bridges, viaducts, sewers, water and gas mains, streets,disposal plants, water filters, tanks, towers, airports, buildings, dams, levees, canals, railways and rail facilities, oil and gas wells, water wells, pipelines, refineries, industrial or processing plants, chemical plants, power plants, electric or telephone or any other type of energy or message transmission lines or equipment, or any other type of construction excluding family farm operations.  The term contractor shall not include the state or any agency, institution, or political subdivision of the state or any duly constituted authority of a political subdivision;

2.  "Resident contractor" means a contractor who maintains his principal place of business in this state or a multi state employer who maintains a permanent work force of three or more employees in this state;

3.  "Nonresident contractor" means a contractor who maintains his principal place of business outside this state or a multi state employer who does not maintain a permanent work force of three or more employees in this state.

Amended by Laws 1984, c. 213, § 1, operative July 1, 1984.

§681701.1.  Employer identification numbers  Responsibility of contractors  Violations and liability  Exemptions.

A.  All resident and nonresident contractors shall have in their possession current employer identification numbers issued to them by the Oklahoma Tax Commission, the Oklahoma Employment Security Commission, the Internal Revenue Service, and the Social Security Administration.  Each contractor shall be responsible for maintaining his own payroll reports and records including reports and records required by the Oklahoma Tax Commission, the Oklahoma Employment Security Commission, the Internal Revenue Service, and the Social Security Administration.  No contractor shall be required to keep payroll records or make any other report for any other contractor.

B.  Owners, lessees, or renters awarding a contract shall not be required to ascertain if a contractor has complied with the provisions of subsection A of this section or be responsible for a contractor's reports, records, or be liable for any penalty resulting from the contract.

C.  Any contractor who violates or does not comply with the provisions of subsection A of this section shall be liable for any unpaid taxes and wages resulting from his contract in addition to the penalties provided in Section 1707 of Title 68 of the Oklahoma Statutes.  The failure of a contractor to comply with the provisions of subsection A of this section shall neither present any liability or responsibility for any unpaid taxes, wages, or penalties resulting from his contract upon any other contractor nor shall any future contracts of said contractor be impaired because of his failure to comply with the provisions of subsection A of this section on a prior contract.

D.  Subsection A of this section shall not apply where a contract for an entire project requires the services of less than three  employees.  A resident contractor shall not be required to comply with the provisions of subsection A of this section in the construction of a single family dwelling when the total cost of the project is less than the average sales price of a single family dwelling in this state as set each year by the National Association of Home Builders.  This subsection shall not be construed to exempt any person of any tax liabilities or other requirements provided for by law.

Added by Laws 1984, c. 213, § 2, operative July 1, 1984.

§681702.  Notice to state and local taxing authorities as to contracts.

To the end that the State of Oklahoma and the political subdivisions thereof may receive all taxes due in every instance, nonresident contractors desiring to engage in, prosecute, follow, or carry on the business of contracting shall give written notice by certified mail, with return receipt requested, to the Oklahoma Tax Commission, the Oklahoma Employment Security Commission, the Workers' Compensation Court, and the county assessor of each county in which such contract work or service is to be performed before actually commencing work or undertaking to perform any duties pursuant to any such contract.  The notice shall state the approximate amount of the contract price, the location where work is to be performed, the approximate date work is to be commenced, a description of the general nature of the work to be performed and a complete list of all subcontractors, if any, including their addresses, and the amount of each such subcontract.  The prime contractor shall also notify the above if they have a subcontract let after the work begins, so that the name of every subcontractor shall be known to the above before said subcontractor initiates his work.

Amended by Laws 1984, c. 213, § 3, operative July 1, 1984.

§68-1703.  Surety bond conditioned upon compliance with tax laws - Waiver.

Notwithstanding the provisions of Sections 1103 and 1731 of Title 69 of the Oklahoma Statutes, every nonresident contractor, including those in the position of subcontractor, subject to the provisions of this article, before actually commencing work or undertaking to perform any services or duties under any such contract in excess of One Hundred Thousand Dollars ($100,000.00), shall file with the Oklahoma Tax Commission a surety bond with a surety authorized to do business in this state, in the penal sum of not less than three times the tax liability incurred or to be incurred under any such contract, payable to the State of Oklahoma, or, in lieu of such surety bonds, cash or negotiable bonds or other obligations of the United States of America, the State of Oklahoma or its subdivisions, conditioned upon compliance with the tax laws of Oklahoma, both state and local, the Oklahoma Employment Security Act, the Oklahoma Workers' Compensation Act, and the provisions and requirements of this article; provided:

1.  If such contractor receives another contract to perform services or duties in this state or if, in the judgment of the Tax Commission the amount of tax liability incurred or to be incurred under such contract is increased from the amount used to compute the amount of the original bond, the amount of such bond shall be increased to meet the requirements set forth in this subsection;

2.  The amount of such tax liability may be reduced by the amount of the tax liability incurred or to be incurred by nonresident contractors in the position of subcontractors, who actually post bonds on their subcontracts, listed in the notice to the Oklahoma Tax Commission by a prime contractor, as required by the preceding section; and

3.  If the Tax Commission, after making an investigation at the request of a nonresident contractor, finds that such nonresident contractor has and will continue to have property within Oklahoma, and has regularly engaged in business in this state and will continue to do so, and the Tax Commission, for said reason, determines in writing that such nonresident contractor's financial responsibility is sufficient to cover its tax liability and the other obligations covered by this article, such nonresident contractor shall not be required to make and file the surety bond required in this section nor to give the notices required by this article, and the Tax Commission shall notify the nonresident contractor of its findings.

Added by Laws 1965, c. 30, § 2.  Amended by Laws 1971, c. 330, § 2, emerg. eff. June 26, 1971; Laws 1972, c. 165, § 1, emerg. eff. April 7, 1972; Laws 1989, c. 279, § 11, operative July 1, 1989; Laws 1994, c. 278, § 18, eff. Sept. 1, 1994; Laws 2004, c. 535, § 13, eff. Nov. 1, 2004.

§681704.  Failure to give notice or execute bond.

Every contractor failing to give notice as required by this article or to execute the bond herein provided, before beginning the performance of any such contract, shall be denied the right to perform such contract until he complies with such requirement.

Laws 1965, c. 30, § 2.

§681705.  Notice upon completion of work.

Every such contractor shall also give written notice to the Tax Commission, the Oklahoma Employment Security Commission, the State Industrial Court, and the county assessor of each county in which such contract work or service has been performed, by certified mail, with return receipt requested, immediately upon completion of the work and services required by any such contract.  The date of mailing such notice shall, for the purposes of this article, be considered the date of the completion of said contract.  No action shall be commenced on the surety bond required by this article after the expiration of one (1) year from the date of the mailing of said notice of the completion of the contract.

Laws 1965, c. 30, § 2.

§681706.  Actions.

(a) An action against any contractor or the surety on any bond required by this article may be brought in any court of competent jurisdiction in Oklahoma County or any county in which any work under any such contract is performed.  The entering into of any contract for the performance of work in the State of Oklahoma by any such nonresident contractor shall be deemed to constitute an agreement to be subject to the jurisdiction of the courts of this state and shall constitute an appointment of the Secretary of State of Oklahoma as service agent of such contractor in any such action, and the service of summons or other process issued in any such action when served on the Secretary of State shall have the same legal force and validity as if served upon the contractor personally within the State; provided, that the service agent may be served in any manner now provided by law or in lieu thereof by mailing such summons to said service agent by certified mail with return receipt requested, postage prepaid, which such in lieu service shall be sufficient upon proof of mailing with the return receipt attached.

(b) The summons shall be directed to the Secretary of State and shall require the defendant to answer by a day certain not less than fortyone (41) days from the return date fixed therein.  The Secretary of State shall immediately forward a copy of the summons to the contractor by certified mail, return receipt requested, to the address given by such contractor in the notice given to the Tax Commission, and shall thereupon make his return of said summons to the court from which the same issued, showing the date of its receipt by him, the date of forwarding, and the name and address of the contractor to whom the same was forwarded.  The Secretary of State shall keep a suitable record of every such action showing the name of the court in which the action is brought, the date of commencement, the style of the case, and the date and manner of service.  The plaintiff in any such action shall cause a fee of Two Dollars ($2.00) to be paid to the Secretary of State at the time of service.  Every notice required of a contractor under this article to be given to the Tax Commission shall also contain the address of the principal place of business of the contractor, which shall be deemed to be the mailing address of such contractor for the purpose of service of process in any action brought under this article.

Laws 1965, c. 30, § 2.

§681707.  Penalty.

Any contractor who, or which, fails to make and file a bond or to give the notices to the Oklahoma Tax Commission, the Employment Security Commission, the Workers' Compensation Court, and the county assessor of each county involved, as required by Sections 1701 through 1706 of this title, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00).  Any contractor who violates the provisions of Section 2 of this act shall be quilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00). Venue for such prosecution shall be in Oklahoma County, or in any county where such contract work is performed.

Amended by Laws 1984, c. 213, § 4, operative July 1, 1984.

§681801.  Classification for taxation.

Cooperative, nonprofit, membership corporations organized or operating under the provisions of the Rural Electric Cooperative Act, Senate Bill No. 141, as enacted by the Seventeenth Oklahoma Legislature, for the generation, transmission and distribution of electric energy, are hereby expressly classified for purposes of taxation.  Such corporations are hereinafter referred to as "Cooperatives".

Laws 1943, p. 178, § 1; Laws 1965, c. 215, § 1.

§681802.  Statements of gross receipts.

Within sixty (60) days after this act shall become effective, each Cooperative shall file with the Oklahoma Tax Commission, on forms prescribed thereby, a statement of its total gross receipts derived from the sale and distribution of electric energy during the period beginning January 1, 1943, and ending on the last day of the calendar month next preceding the time for making such statement and shall pay the tax hereinafter levied thereon; and, on or before the twentieth day of each month thereafter each cooperative shall so file such statement of such gross receipts so derived during the next preceding calendar month and pay the tax hereinafter levied thereon; each such statement shall contain such other and further information as the Oklahoma Tax Commission may require and shall be sworn to and verified by an officer of the cooperative.

Laws 1943, p. 178, § 2; Laws 1965, c. 215, § 1.

§681803.  Tax levied  Rate  Payment monthly  In lieu of other taxes.

There is hereby levied on each Cooperative an annual tax which shall equal two percent (2%) of the gross receipts derived by it from the sale and distribution of electric energy during the calendar year.  The tax hereby levied shall be payable monthly according to, and as and when the statements shall be made as required in Section 2 of this act.  The tax so levied or so imposed shall, when paid as herein provided, be in full and in lieu of any and all other taxes imposed by the state, counties, cities, towns, townships, school district, and other municipalities or political subdivisions of the state on the property of each such cooperative.

Laws 1943, p. 178, § 3; Laws 1965, c. 215, § 1.

§681804.  Definition of property.

For the purposes of this act "property" shall include any and all property, tangible and intangible, real, personal, and/or mixed, used or intended for use, in generation, transmission and distribution of electric energy, and for the operation and maintenance of such rural electric cooperatives, hereinabove classified, for the taxable year 1943, and subsequent years.

Added by Laws 1943, p. 178, § 4, emerg. eff. April 1, 1943.  Renumbered from § 864 of this title by Laws 1965, c. 215, § 1.

§681805.  Statements of mileage of lines.

On or prior to the first day of May, 1943, and on or before the first day of March of each succeeding year, each such cooperative shall file with the Oklahoma Tax Commission, on forms prescribed by said Commission, a statement of the total number of miles of line of such cooperative, owned, maintained, and operated by such cooperative, in each county and school district of the state as of January first of each year; and each such cooperative shall likewise file a statement of the total number of miles of line owned, maintained, and operated as of January first of each year within each school district of each county with the county treasurer of each county.

Added by Laws 1943, p. 178, § 5, emerg. eff. April 1, 1943.  Renumbered from § 865 of this title by Laws 1965, c. 215, § 1.

§681806.  Proceeds of tax, how applied.

All monies, funds and revenues arising, collected, received, by the Oklahoma Tax Commission pursuant to the provisions of this act shall be applied as follows:

(a) Five percent (5%) of all monies collected under the provisions of this act shall be paid to the State Treasurer and placed to the credit of the General Revenue Fund of the State Treasury.

(b) (1) Except as provided in paragraph (2) of this subsection, the remaining ninetyfive percent (95%) of all monies collected under this act shall be apportioned and paid each month by the Oklahoma Tax Commission to the school treasurers or school districts of the respective counties in which the remitting cooperative owns and operates property, as defined in Section 1804 of this title, according to the proportion which the number of miles of electrical distribution lines of such cooperative in such school district bears to the total number of miles of such lines owned and operated by such cooperative within the state.

(2) Beginning July 1, 1991, if the amendment to Section 12a of Article X of the Constitution of the State of Oklahoma contained in Enrolled House Joint Resolution No. 1005 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature is approved by the people, the remaining ninetyfive percent (95%) of all monies collected under this act shall be remitted to the State Treasurer to be deposited in the Common School Fund.

Amended by Laws 1986, c. 223, § 45, operative July 1, 1986; Laws 1989, 1st Ex.Sess., c. 2, § 96, emerg. eff. April 25, 1990.

§681807.  Liberal construction.

The provisions of this act shall be liberally construed.

Laws 1943, p. 179, § 7; Laws 1965, c. 215, § 1.

§681901.  Real estate mortgage defined.

The words or term "real estate mortgage" as used in this article shall be understood to include every species of conveyance intended to secure the payment of money by lien upon real estate. Any contract for the sale of real estate in which title is retained in the vendor for the purpose of enforcing payment of the balance due shall be deemed a mortgage upon real property.  If an indebtedness is secured by both real and personal property, said mortgage shall be deemed to be a mortgage on real property for the purpose of this article.  Any contract or agreement by which the indebtedness secured by any mortgage is increased or added to shall be deemed a mortgage of real property for the purposes of this article and shall be taxable as such upon the amount of such increase or addition.

Laws 1965, c. 31, § 2.

§681902.  Exemption from other taxes.

All mortgages of real property situated within this state which are taxed by this article, and the debts and obligations which they secure, together with the paper writings evincing the same, shall be exempt from ad valorem and all other taxation by the state, counties, towns, cities, school districts and other local subdivisions of the state, except this article shall not affect in any manner the collection of any income tax payable in whole or in part from the interest received from such mortgage indebtedness. The exemption conferred by this exemption shall not be construed to impair or in any manner affect the purchaser of real estate which may be sold for nonpayment of taxes levied by any local authority.

Laws 1965, c. 31, § 2.

§681903.  Exemptions prohibited.

No mortgage of real property situated within this state shall be exempt, and no person or corporation owning any debt or obligation secured by mortgage of real property situated within this state shall be exempt, from the tax imposed by this article by reason of anything contained in any other statute, or by reason of nonresidence within this state, or for any other cause.

Laws 1965 C. 31, Sec. 2.

Laws 1965, c. 31, § 2.

§68-1904.  Amount of tax - Fee - Payment.

A.  The following taxes are hereby levied on real estate mortgages:

1.  A tax of ten cents ($0.10) for each One Hundred Dollars ($100.00) and each remaining fraction thereof where such mortgage is for five (5) years or more;

2.  A tax of eight cents ($0.08) for each One Hundred Dollars ($100.00) for each mortgage where such mortgage is for four (4) years or more but less than five (5) years;

3.  A tax of six cents ($0.06) for each One Hundred Dollars ($100.00) where such mortgage is for three (3) years or more but less than four (4) years;

4.  A tax of four cents ($0.04) for each One Hundred Dollars ($100.00) where such mortgage is for two (2) years or more but less than three (3) years; and

5.  A tax of two cents ($0.02) for each One Hundred Dollars ($100.00) where such mortgage is for less than two (2) years.

If the principal debt or obligation secured by the mortgage is less than One Hundred Dollars ($100.00), a tax of ten cents ($0.10) shall be levied on such mortgage and shall be collected and paid as provided for in this article.

B.  In addition to the taxes levied pursuant to the provisions of subsection A of this section, the county treasurer shall collect a fee of Five Dollars ($5.00) on each mortgage presented to the county treasurer for certification.  The fees collected pursuant to the provisions of this subsection shall be deposited into a cash account to be known as the "County Treasurer's Mortgage Certification Fee Account".  Monies from the account shall be expended by the county treasurer in the lawful operation of the treasurer's office.

C.  The tax provided for in subsection A of this section may be paid by the mortgagor, the mortgagee or any other interested party.

Added by Laws 1965, c. 31, § 2.  Amended by Laws 1984, c. 195, § 2, eff. Jan. 1, 1985; Laws 1986, c. 135, § 7, emerg. eff. April 17, 1986; Laws 1992, c. 208, § 1; Laws 2000, c. 217, § 25, eff. July 1, 2000.

§68-1905.  Supplemental instruments or assignments of mortgages - Procedure.

If subsequent to the recording of a mortgage on which all taxes, if any, accrued under this article have been paid, a supplemental instrument or mortgage is recorded for the purpose of correcting or perfecting any recorded mortgage, or pursuant to some provision or covenant therein, or an additional mortgage is recorded imposing the lien thereof upon property not originally covered by or not described in such recorded primary mortgage for the purpose of securing the principal indebtedness which is, or under any contingency may be, secured by such recorded primary mortgage, or an assignment of mortgage is recorded, such supplemental instrument or assignment of mortgage or mortgage shall not be subject to the tax or fee levied and imposed by Section 1904 of this title unless it creates or secures a new or further indebtedness or obligation other than the principal indebtedness or obligation secured by or which under any contingency may be secured by the recorded primary mortgage, in which case a tax is levied on such new or further indebtedness or obligation as heretofore provided in Section 1904 of this title, and shall be paid to the county treasurer before the time such instrument or additional mortgage is recorded.  If, at the time of recording such instrument, or additional mortgage, any exemption is claimed under this section, there shall be filed with the county treasurer and preserved in the office of the county treasurer a statement under oath of the facts on which such claim for exemption is based.  The determination of the county treasurer upon the question of exemption shall be reviewable on appeal to the district court under the same procedure as appeals from the county commissioners to the district court.

Added by Laws 1965, c. 31, § 2.  Amended by Laws 1996, c. 100, § 1, eff. July 1, 1996.

§681906.  Mortgages for indefinite amounts  Procedure.

If the principal indebtedness secured or which by any contingency may be secured by a mortgage is not determinable from the terms of the mortgage, or if a mortgage is given to secure the performance by the mortgagor, or of any other person of a contract obligation other than the payment of a specific sum of money and the maximum amount secured or which by any contingency may be secured by the mortgage is not expressed therein, such mortgage shall be taxable upon the value of the property covered by the mortgage, which shall be determined by the county treasurer to whom such mortgage is presented for taxation, unless at the time of presenting such mortgage for taxation the owner thereof shall file with the county treasurer a sworn statement of the maximum amount secured by the mortgage.  If such maximum amount is expressed in the mortgage or in a sworn statement filed as required by this section, such amount shall be the basis for assessing the tax levied by this article.  The statement filed by the owner of a mortgage pursuant to this section shall thereafter at all times be binding upon and conclusive against such owner, the holders of any bonds or obligations secured by such mortgage and all persons claiming through the mortgagee any interest in the mortgage or the mortgaged premises.  If the maximum amount secured or which by any contingency may be secured by the mortgage is not expressed in the mortgage or in a sworn statement so authorized by this section, the county treasurer at the time such mortgage is offered for taxation may require the mortgagor or mortgagee to furnish him with proofs as to such facts as he deems necessary for the purpose of computing the value of the property covered by the mortgage, and such proofs shall be preserved in his office.  His determination as to the basis for computing the tax on such mortgage shall be subject to review on appeal to the district court under the same procedure as cases appealed from the county commissioners to the district court.

Laws 1965, c. 31, § 2.

§681907.  Payment prerequisite to recording, use as evidence.

No mortgage of real property shall be recorded by any county clerk unless there shall be paid the tax imposed by and as in this article provided.  No mortgage of real property which is subject to the taxes levied by this article shall be released, discharged of record or received in evidence in any action or proceeding, nor shall any agreement extending any such mortgage be recorded unless the taxes levied thereon by this article shall have been paid as provided in this article.  No judgment or final order in any action or proceeding shall be made for the foreclosure or enforcement of any mortgage which is subject to the taxes levied by this article or of any debt or obligation secured by or which secures any such mortgage unless the taxes levied by this article shall have been paid as provided in this article.

Added by Laws 1965, c. 31, § 2.  Amended by Laws 1996, c. 100, § 2, eff. July 1, 1996.

§681908.  Corporate mortgages  Further loans  Additional tax.

In the case of mortgages made by corporations in trust to secure payments of bonds or obligations issued or to be issued thereafter, if the total amount of principal indebtedness which under any contingency may be advanced or accrued, or which may become secured by any such mortgage which is subject to this article has not been advanced or secured thereon or become secured thereby before such mortgage is recorded, it may contain at the end thereof a statement of the amount which at the time of the execution and delivery thereof has been advanced or accrued thereon or which is then secured by such mortgage; thereupon the tax payable on the recording of the mortgage shall be computed on the basis of the amount so stated to have been so advanced or accrued thereon, or which is stated to be secured thereby.  Such statement shall thereafter at all times be binding upon and conclusive against the mortgagee, the holders of any bonds or obligations secured by such mortgage and all persons claiming through the mortgagee any interest in the mortgage or in the mortgaged premises.  Whenever a further amount is to be advanced under the original mortgage, or shall accrue thereon or become secured thereby, the corporation making such mortgage shall, at or before the time when such amount is to be advanced, accrues or becomes secured, file in the office of the county treasurer in the county where such mortgage has been or is first recorded, a statement, verified by the secretary, treasurer or other proper officer of said corporation of the amount of principal indebtedness to be so advanced, accruing or becoming secured, and the tax on such amount shall become due and payable at the time of filing such statement.  Such additional tax shall be paid to the county treasurer in the county where such mortgage has been or is first recorded and a receipt therefor shall be noted in the margin of the record of such mortgage and if requested a duplicate receipt for such payment shall also be given to the party paying such tax and the note of such payment or additional payment or such receipt shall have the same force and effect as the record of receipt of the tax which under this article is payable at or before the recording of the mortgage. If such additional tax is not paid as required by this section, the trust mortgagee shall not certify any bond or other obligation issued on account thereof, and the district attorney of the county in which such mortgage has been or is first recorded may maintain an action against the corporation making such mortgage to recover the amount of such tax, with interest at the rate of one percent (1%) per month from the date when the same became due, and upon recovering such tax and interest such district attorney shall pay the same to the county treasurer of such county in satisfaction of such tax.  The corporation making such mortgage or the owner of the property which secures the mortgage debt shall annually within thirty (30) days after July 1st, until the maximum amount of principal indebtedness secured by such mortgage has been advanced, has accrued or become secured and the tax thereon paid, file in the office of the county treasurer in the county where such mortgage has been or is first recorded, a statement, verified by the secretary, treasurer or other proper

officer of said corporation, of the total amount of principal indebtedness that has been advanced or has accrued on such mortgage, or has become secured thereby, prior to the first day of July preceding the filing of such statement.  A failure to file any statement required by this section within the time required shall subject the corporation making such mortgage to a penalty of One Hundred Dollars ($100.00) per day for each day such failure continues, recoverable by the district attorney of the county in which such mortgage has been or is first recorded.  Provided, however, that where a mortgage, or deed of trust, is executed to secure the payment of bonds issued by any domestic railroad, transportation, transmission or industrial corporation and the money derived from the sale of said bonds so secured by said mortgage, or deed of trust, is to be used for the creation, construction, building, improving and erecting of property that will be subject to an ad valorem tax in the county where same is situated, there shall be paid a recording fee on said mortgage, or deed of trust, so executed for recording said mortgage, or deed of trust, the sum of twentyfive cents ($0.25) for first folio and ten cents ($0.10) for each additional folio and fifty cents ($0.50) for indexing and recorder's certificate instead of the fees designated in this article, and on payment of same shall not be subject to the penalties prescribed in this article.

Laws 1965, c. 31, § 2.

§681909.  Property in more than one county  Apportionment.

When property is in more than one county, or when the real property covered by a mortgage is assessed in more than one county, it shall be the duty of the county treasurer of the county where said mortgage is offered for taxation to ascertain the assessed value of the property in each county and to apportion the amount upon which the tax shall be paid to the county treasurer in each of the said counties upon the basis of the relative assessments.  Where the mortgage is a first lien upon the real property situate in another county, it shall be his duty to apportion the amount of the tax property to be credited to said county by ascertaining the valuation of each parcel as appears from the last preceding assessment roll of the county in which such parcel is located, after deducting therefrom the taxable amount of any prior lien.  If, however, the whole or a part of the property covered by the mortgage in a county is not assessed in the last preceding assessment roll or rolls of said county in which it is located, or is assessed as a part of a larger tract in such a manner that the assessed value cannot be determined from the assessment rolls or roll, or improvements have been made upon the property so assessed, the county treasurer may determine the value of the property covered by the mortgage and for such purpose may require the mortgagor or mortgagee to furnish him with proofs as to such facts as he deems necessary for the purpose of computing such value, and the value so determined shall be deemed to be the assessed value for the purpose of such apportionment.  When the real property covered by a mortgage is located partly within the state and partly without the state, it shall be the duty of the county treasurer to whom said mortgage is offered for taxation to determine what proportion shall be taxable under this article by determining the relative value of the mortgaged property within this state as compared to the total value of the entire mortgaged property, taking into consideration in so doing the amount of all prior encumbrances upon such property or any portion thereof.  If a mortgage covering property located partly within the state and partly without the state is presented for taxation before such determination has been made, then there may be presented to the recording officers, with such mortgage, or at the time when the first advance is made on prior advance mortgage as provided in Section 1911 of this article, a statement in duplicate verified by the mortgagor or an officer or a duly authorized agent or attorney of the mortgagor, specifying the value of the property covered by the mortgage within the state and the property covered by the mortgage without the state, stated separately.  Such statements shall be filed with the county treasurer.  The tax payable under this article shall be computed upon such properties of the principal indebtedness secured by the mortgage or of the sum advanced thereon, as the case may be, as the value of the mortgaged property within the state shall bear to the total value of the entire mortgaged property, as set forth in such statement.  In determining the separate values of the property covered by any such mortgage within and without the state for the purpose of ascertaining the proportion of the principal indebtedness secured by the mortgage which is taxable under this Article, the county treasurer shall consider only the value of the tangible property covered by each mortgage, taking into consideration in so doing the amount of all prior encumbrances thereon.  For the purpose of determining such value the county treasurer may require the mortgagor or mortgagee to furnish him by affidavit or verified report such information or data as he deems needed for the purpose, or he may take the testimony of the mortgagor or any other person in relation thereto, and if any person whose testimony is desired can be found within the state, may require him by subpoena to attend before him at a specified time and place for the purpose of testifying in relation to the value of said property.  He may also determine at the same time the proportion of the tax which shall be paid by the county treasurer who has received the same to the several county treasurers of the respective counties in the state in which parts of the mortgaged property are situated. When such county treasurer shall pay any portion of such tax to the county treasurer of any other county, he shall at the same time file in the office of the county clerk of such county a brief description of the mortgage on which such tax is paid sufficient to identify the same, together with a statement of the payment of such tax, and the amount thereof, and the county clerk of such other county shall note on the margin of the record of such mortgage the fact of such payment, attested by his signature.

Laws 1965, c. 31, § 2.

§681910.  Mortgage tax turned into school fund.

The county treasurer shall place to the credit of the common school fund of the county, for distribution as all other common school funds, all money collected under the provisions of this article.

Laws 1965, c. 31, § 2.

§682001.  Return by manufacturer  Amount of taxes  Powers of county assessors  Tax in lieu of other taxes  Complaints as to tax.

Every person, firm, association, or corporation engaged in the manufacture of products from lint cotton, wool, synthetic fibers, or any combination thereof, by carding, spinning, making twine, or weaving into cloth, or other processes, or using any property whatever in such enterprise, shall within thirty (30) days after the expiration of the quarter annual period ending the last day of March, June, September and December of each year, file with the County Assessor of the county in which said property so engaged, including all buildings housing such textile mill in which such cotton, wool or synthetic fibers are manufactured, is located, a statement under oath, on a form prescribed by the State Auditor and Inspector, showing the location of the said textile mill within the county, the kind of product manufactured by the said mill, the gross amount thereof produced, the selling price for all such products sold, and the actual cash value of the manufactured product on hand at the place of production, and such other information pertaining thereto, as the county assessor shall require, and shall at the same time pay to the county treasurer of the county a tax equal to onetenth of one percent (1/10 of 1%) of the gross value of the manufactured product of the said textile mill or mills within such county.

This act is intended to classify property engaged in the manufacture of lint cotton, wool, or synthetic fibers in this State for the purposes of taxation, and the county assessor of any county in which any textile mill is located and operated shall have power to require the operating officers or agents of the said textile mill company or institution to furnish any information by him deemed to be necessary for the purpose of correctly computing the amount of the said tax and to examine the books, records and files of such person, firm, corporation, or association and shall have the power to examine witnesses, and if any witness shall fail or refuse to appear and testify at the summons or requests of the said county assessor, the said county assessor shall certify the facts and the name of the witness so failing and refusing to appear and testify or to produce any book, record or file to the district court of the county having jurisdiction of the party, and said court shall thereupon issue a

summons to said party to appear and give such evidence and produce such books, records and files as may be required and, upon failing to do so, the offending party shall be punished as provided by law in cases of contempt.

The county assessor shall have power to ascertain and determine whether or not any return herein required is a true and correct return of the gross products and of the value thereof of such textile manufactory engaged in the manufacture of textiles in this state.

The payment of the taxes herein imposed shall be in full and in lieu of all taxes by the state, counties, cities, towns, townships, school districts and other municipalities upon any property rights attached to or inherent in the property of the said textile manufactory, and upon any buildings, machinery, engines, spindles, weaving machines, and upon any and all other machinery and appliances and equipments used in and around such textile manufactory producing any manufactured product from lint cotton, wool, or synthetic fibers in the raw state in this state, and actually used in the operation of such textile mill and upon any investment whatever in such property; but the land exclusive of the buildings and such other property than that herein enumerated, and any raw cotton, wool, or synthetic fibers not purchased for and intended to be manufactured on the ad valorem taxing date and thereafter manufactured in said textile mill or mills, shall be assessed and taxed ad valorem as other property within the taxing district in which such property was situated at the time.

Any person, firm, or corporation who claims that he is erroneously or excessively taxed under this act shall have a right to make complaint before the board of county commissioners in the county in which the textile mill is located, and the said board shall have a right to hear and determine the said complaint as in other cases for the equalization of taxes, and the said property so engaged and devoted to the textile manufacture shall not be subject to ad valorem tax or any other taxes than are herein provided for.

Laws 1927, c. 111, p. 173, § 1; Laws 1955, p. 390, § 1; Laws 1965, c. 215, § 1; Laws 1979, c. 30, § 116, emerg. eff. April 6, 1979.

§682002.  Tax, when delinquent  How enforced  Tax warrant.

The tax provided for in the preceding section shall become delinquent thirty (30) days after the time fixed for the filing of each quarterly statement, and as to the tax on the land shall become delinquent as other taxes on land shall become delinquent, and the land taxation shall be enforced as other land taxes, and when any tax on the gross production of the said textile mill shall become delinquent, the county treasurer of the county shall issue the warrant directed to the sheriff wherein the same or any part thereof accrued for the collection of the said amount of the said tax, interest and penalty, and the sheriff shall levy the said tax warrant as in case of warrants and taxes upon personal property.

Laws 1927, c. 111, p. 175, § 2; Laws 1955, p. 391, § 2; Laws 1965, c. 215, § 1.

§682003.  False oath to report  Penalty.

Any person who shall make any false oath to any report required by the provisions of this Act, shall be deemed guilty of perjury.

Laws 1927, c. 111, p. 175, § 3; Laws 1965, c. 215, § 1.

§682004.  Purposes of tax.

The gross production tax provided for by this act is hereby levied and collected for the following specific purposes, to wit:

First:  The tax on the land shall be collected and distributed by the county treasurer to the same funds as other land taxes in the taxing district shall go and be distributed.

Second:  The tax on the buildings, mill, machinery, appliances, equipments and property used in the production of textile manufactured products shall go to and be distributed by the county treasurer to the various funds as follows:

One thirtieth (1/30) of the said tax to the State of Oklahoma for the general revenue purposes.

Fifteen thirtieths (15/30) of the said tax to the school district in which the mill is located for school purposes.

Seven thirtieths (7/30) of the said tax to the city or township in which the said mill is located for city or township purposes, as the case may be.

Two thirtieths (2/30) of the said tax to the sinking funds of the county school district and city or township in which the said mill is located to be divided in proportion to the respective levies made for that year for the said sinking funds.

Five thirtieths (5/30) of the said tax to the county general fund.

Said apportionment and distribution for the said funds shall be made by the county treasurer of the said county.

Laws 1927, c. 111, p. 175, § 4; Laws 1955, p. 391, § 3; Laws 1965, c. 215, § 1.

§682005.  Date of application of act.

This act shall be applicable to any and all properties of any and all textile mills in this state on the first day of January, 1927, and for all years thereafter, and the said properties shall be taxed from that date forward only under the provisions of this act.

Laws 1927, c. 111, p. 175, § 5; Laws 1955, p. 391, § 4; Laws 1965, c. 215, § 1. der 6

§682006.  Partial invalidity.

The invalidity of any Sections or Clauses in this Act shall not in any manner affect the validity of the remaining portion or portions thereof.

Laws 1927 ch.  111, P.  175, Sec.  6;  Laws 1965 C. 215, Sec. 1.

Laws 1927, c. 111, p. 175, § 6; Laws 1965, c. 215, § 1.

§682101.  Definitions.

For the purpose of this article:

1.  The term "motor vehicle" means and includes every automobile, truck, truck-tractor, all-terrain vehicle, or any motor bus or any self-propelled vehicle not operated or driven upon fixed rails or tracks or in the air or on water;

2.  The term "vehicle" means and includes every device in, upon, or by which any person or property is, or may be, transported or drawn, excepting devices moved by human or animal power, when not used upon fixed rails or tracks, or in the air or on water;

3.  The term "low-speed electrical vehicle" means and includes any four-wheeled electrical vehicle that is powered by an electric motor that draws current from rechargeable storage batteries or other sources of electrical current and whose top speed is greater than twenty (20) miles per hour but not greater than twenty-five (25) miles per hour and is manufactured in compliance with the National Highway Traffic Safety Administration standards for low-speed vehicles in 49 C.F.R. 571.500;

4.  The term "automobile" means and includes every motor vehicle constructed and used solely for the transportation of persons for purposes other than for hire or compensation;

5.  The term "motorcycle" means and includes every motor vehicle designed to travel on not more than three wheels other than an all-terrain vehicle;

6.  The term "truck" means and includes every motor vehicle constructed or used for the transportation of property not falling within the definition of trucktractor, trailer or semitrailer, as herein defined;

7.  The term "truck-tractor" means and includes every motor vehicle of the truck type designed to draw or support the front end of a semitrailer;

8.  The term "trailer" means and includes any vehicle designed to be drawn by a truck, tractor or a truck-tractor, but supported upon its own wheels;

9.  The term "semitrailer" means and includes any vehicle designed to be attached to, and having its front end supported by a truck, tractor, or truck-tractor;

10.  The term "motor bus" means and includes every motor vehicle constructed so as to carry persons, and which is used or rented to carry persons for compensation;

11.  The term "manufactured home" means a residential dwelling built in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C., Section 5401 et seq., and rules promulgated pursuant thereto and the rules promulgated by the Oklahoma Used Motor Vehicle and Parts Commission pursuant to Section 582 of Title 47 of the Oklahoma Statutes;

12.  The term "farm tractor" means and includes any vehicle of tractor type owned and operated by the purchaser and used exclusively for agricultural purposes;

13.  The term "all-terrain vehicle" means and includes every vehicle defined as an all-terrain vehicle in Section 1102 of Title 47 of the Oklahoma Statutes;

14.  The terms "legal ownership" and "legally owned" mean the right to possession, whether acquired by purchase, barter, exchange, assignment, gift, operation of law, or in any other manner;

15.  The term "person" means and includes natural persons, individuals, partnerships, firms, associations, limited liability companies, corporations, estates, trustees, business trusts, syndicates, this state, any county, city, municipality, school district or other political subdivision of the state, or any corporation or combination acting as a unit or any receiver appointed by any state or federal court; and the use of the singular number shall include the plural number; and

16.  The term "Tax Commission" means the Oklahoma Tax Commission.

Added by Laws 1963, c. 361, § 2, eff. July 1, 1963.  Renumbered from § 21-101 of Title 47 by Laws 1965, c. 215, § 3.  Amended by Laws 1981, c. 118, § 27, eff. Oct. 1, 1981; Laws 1993, c. 366, § 44, eff. Sept. 1, 1993; Laws 2000, c. 150, § 8, eff. July 1, 2000; Laws 2001, c. 243, § 6, eff. Nov. 1, 2001; Laws 2005, c. 284, § 8, eff. July 1, 2005.

§682102.  Purpose of article  Apportionment of revenue.

A.  It is hereby declared to be the purpose of this article to provide funds for general governmental functions of state government.

B.  All revenue derived under this article shall be apportioned and distributed by the Oklahoma Tax Commission as provided for in Section 1104 of Title 47 of the Oklahoma Statutes, except all revenue derived from transfers of legal ownership of all-terrain vehicles or motorcycles used exclusively off roads and highways which occur on or after July 1, 2005, shall be apportioned as provided for in Section 1353 of this title.

Added by Laws 1963, c. 361, § 2, eff. July 1, 1963.  Renumbered from § 21-2102 of Title 47 by Laws 1965, c. 215, § 3.  Amended by Laws 1975, c. 169, § 1, emerg. eff. May 21, 1975; Laws 1977, c. 103, § 63, emerg. eff. May 30, 1977; Laws 1978, c. 209, § 28, eff. July 1, 1978; Laws 1980, c. 116, § 4, emerg. eff. April 14, 1980; Laws 1981, c. 210, § 4, operative July 1, 1982; Laws 1985, c. 179, § 89, operative July 1, 1985; Laws 2005, c. 284, § 9, eff. July 1, 2005.

§68-2103.  Tax on transfer of legal ownership, use and first registration of vehicles - Credit.

A.  1.  Except as otherwise provided in Sections 2101 through 2108 of this title, there shall be levied an excise tax upon the transfer of legal ownership of any vehicle registered in this state and upon the use of any vehicle registered in this state and upon the use of any vehicle registered for the first time in this state.  Except for persons that possess an agricultural exemption pursuant to Section 1358.1 of this title, the excise tax shall be levied upon transfers of legal ownership of all-terrain vehicles and motorcycles used exclusively off roads and highways which occur on or after July 1, 2005.  The excise tax for new and used all-terrain vehicles and motorcycles used exclusively off roads and highways shall be levied at four and one-half percent (4 1/2%) of the actual sales price of each new and used all-terrain vehicle and motorcycle used exclusively off roads and highways before any discounts or credits are given for a trade-in.  The excise tax for new vehicles shall be levied at three and one-fourth percent (3 1/4%) of the value of each new vehicle.  The excise tax for used vehicles shall be as follows:

a. from October 1, 2000, until June 30, 2001, Twenty Dollars ($20.00) on the first One Thousand Dollars ($1,000.00) or less of value of such vehicle, and three and one-fourth percent (3 1/4%) of the remaining value of such vehicle,

b. for the year beginning July 1, 2001, and ending June 30, 2002, Twenty Dollars ($20.00) on the first One Thousand Two Hundred Fifty Dollars ($1,250.00) or less of value of such vehicle, and three and one-fourth percent (3 1/4%) of the remaining value of such vehicle, and

c. for the year beginning July 1, 2002, and all subsequent years, Twenty Dollars ($20.00) on the first One Thousand Five Hundred Dollars ($1,500.00) or less of value of such vehicle, and three and one-fourth percent (3 1/4%) of the remaining value of such vehicle.

2.  There shall be levied an excise tax of Ten Dollars ($10.00) for any:

a. truck or truck-tractor registered under the provisions of subsection A of Section 1133 of Title 47 of the Oklahoma Statutes, for a laden weight or combined laden weight of fifty-four thousand one (54,001) pounds or more,

b. trailer or semitrailer registered under subsection C of Section 1133 of Title 47 of the Oklahoma Statutes, which is primarily designed to transport cargo over the highways of this state and generally recognized as such, and

c. frac tank, as defined by Section 54 of Title 17 of the Oklahoma Statutes, and registered under subsection C of Section 1133 of Title 47 of the Oklahoma Statutes.

Except for frac tanks, the excise tax levied pursuant to this paragraph shall not apply to special mobilized machinery, trailers, or semitrailers manufactured, modified or remanufactured for the purpose of providing services other than transporting cargo over the highways of this state.  The excise tax levied pursuant to this paragraph shall also not apply to pickup trucks, vans, or sport utility vehicles.

3.  The tax levied pursuant to this section shall be due at the time of the transfer of legal ownership or first registration in this state of such vehicle; provided, the tax shall not be due at the time of the issuance of a certificate of title for an all-terrain vehicle or motorcycle used exclusively off roads and highways which is not required to be registered but which the owner chooses to register pursuant to the provisions of subsection B of Section 5 of this act, and shall be collected by the Oklahoma Tax Commission or Corporation Commission, as applicable, or an appointed motor license agent, at the time of the issuance of a certificate of title for any such vehicle.  In the event an excise tax is collected on the transfer of legal ownership or use of the vehicle during any calendar year, then an additional excise tax must be collected upon all subsequent transfers of legal ownership.  In computing the motor vehicle excise tax, the amount collected shall be rounded to the nearest dollar.  The excise tax levied by this section shall be delinquent from and after the thirtieth day after the legal ownership or possession of any vehicle is obtained.  Any person failing or refusing to pay the tax as herein provided on or before date of delinquency shall pay in addition to the tax a penalty of twenty-five cents ($0.25) per day for each day of delinquency, but such penalty shall in no event exceed the amount of the tax.

B.  The excise tax levied in subsection A of this section assessed on all commercial vehicles registered pursuant to Section 1120 of Title 47 of the Oklahoma Statutes shall be in lieu of all sales and use taxes levied pursuant to the Sales Tax Code or the Use Tax Code.  The transfer of legal ownership of any motor vehicle as used in this section and the Sales Tax Code and the Use Tax Code shall include the lease, lease purchase or lease finance agreement involving any truck in excess of eight thousand (8,000) pounds combined laden weight or any truck-tractor provided the vehicle is registered in Oklahoma pursuant to Section 1120 of Title 47 of the Oklahoma Statutes or any frac tank, trailer, semitrailer or open commercial vehicle registered pursuant to Section 1133 of Title 47 of the Oklahoma Statutes.  The excise tax levied pursuant to this section shall not be subsequently collected at the end of the lease period if the lessee acquires complete legal title of the vehicle.

C.  The provisions of this section shall not apply to transfers made without consideration between:

1.  Husband and wife;

2.  Parent and child; or

3.  An individual and an express trust which that individual or the spouse, child or parent of that individual has a right to revoke.

D.  1.  There shall be a credit allowed with respect to the excise tax paid for a new vehicle which is a replacement for:

a. a new original vehicle which is stolen from the purchaser/registrant within ninety (90) days of the date of purchase of the original vehicle as certified by a police report or other documentation as required by the Tax Commission, or

b. a defective new original vehicle returned by the purchaser/registrant to the seller within six (6) months of the date of purchase of the defective new original vehicle as certified by the manufacturer.

2.  The credit allowed pursuant to paragraph 1 of this subsection shall be in the amount of the excise tax which was paid for the new original vehicle and shall be applied to the excise tax due on the replacement vehicle.  In no event shall the credit be refunded.

E.  Despite any other definitions of the terms "new vehicle" and "used vehicle", to the contrary, contained in any other law, the term "new vehicle" as used in this section shall also include any vehicle of the latest manufactured model which is owned or acquired by a licensed used motor vehicle dealer which has not previously been registered in this state and upon which the motor vehicle excise tax as set forth in this section has not been paid.  However, upon the sale or transfer by a licensed used motor vehicle dealer located in this state of any such vehicle which is the latest manufactured model, the vehicle shall be considered a used vehicle for purposes of determining excise tax.

Added by Laws 1963, c. 361, § 2, eff. July 1, 1963.  Renumbered from § 21-103 of Title 47 by Laws 1965, c. 215, § 3.  Amended by Laws 1979, c. 181, § 4, eff. and operative July 1, 1979; Laws 1982, c. 95, § 14, emerg. eff. April 6, 1982; Laws 1985, c. 179, § 90, operative July 1, 1985; Laws 1986, c. 68, § 1, eff. July 1, 1986; Laws 1987, c. 6, § 13, emerg. eff. March 16, 1987; Laws 1988, c. 156, § 4, emerg. eff. May 5, 1988; Laws 1988, c. 179, § 5, operative July 1, 1988; Laws 1988, c. 240, § 6, emerg. eff. June 24, 1988; Laws 1991, c. 148, § 5, eff. Sept. 1, 1991; Laws 1997, c. 294, § 21, eff. July 1, 1997; Laws 2000, c. 250, § 8, eff. Oct. 1, 2000 (State Question No. 691, Legislative Referendum No. 319, adopted at election held Aug. 22, 2000); Laws 2004, c. 555, § 2, eff. Nov. 1, 2004; Laws 2005, c. 1, § 111, emerg. eff. March 15, 2005; Laws 2005, c. 284, § 10, eff. July 1, 2005.

NOTE:  Laws 1988, c. 204, § 10 repealed by Laws 1988, c. 240, § 9, emerg. eff. June 24, 1988.  Laws 2004, c. 522, § 27 repealed by Laws 2005, c. 1, § 112, emerg. eff. March 15, 2005.

§68-2103.1.  Credit for replacement of vehicles destroyed in tornadoes.

There shall be a credit allowed with respect to the excise tax paid for a vehicle which is:

1.  A replacement for a vehicle which was destroyed by a tornado on May 3, 1999, and upon which excise tax had been paid pursuant to the provisions of Section 2103 of this title on or after May 3, 1998;

2.  A replacement for a vehicle which was destroyed by a tornado on October 9, 2001, and upon which excise tax had been paid pursuant to the provisions of Section 2103 of this title on or after October 9, 2000; or

3.  A replacement for a vehicle which was destroyed by a tornado on May 8 or 9, 2003, and upon which excise tax had been paid pursuant to the provisions of Section 2103 of this title on or after May 8 or 9, 2002.

The credit shall be in the amount of the excise tax which was paid for the destroyed vehicle and shall be applied to the excise tax due on the replacement vehicle.  In no event shall the credit be refunded.

Added by Laws 1999, c. 186, § 2, emerg. eff. May 21, 1999.  Amended by Laws 2002, c. 190, § 1, emerg. eff. May 6, 2002; Laws 2003, c. 374, § 4, emerg. eff. June 4, 2003.

§682104.  Value of vehicles.

A.  The value of any motor vehicle, except a manufactured home, for the purposes of the excise tax levied by Section 2103 of this title, shall be determined as of the time the person applying for a certificate of title thereto obtained either ownership or possession of the vehicle, which shall be presumed to be the actual date of the sale or other transfer of ownership, and assignment of the certificate of title.

B.  The value of any vehicle, for purposes of the excise tax levied by Section 2103 of this title, shall be the actual sales price of such a vehicle before any discounts or credits are given for a trade-in.  However, the value of the vehicle prior to the subtraction of such discounts or credits for a trade-in shall be required to be within twenty percent (20%) of the average retail price value of such vehicle as listed in the automotive reference material prescribed by the Oklahoma Tax Commission.  The actual sales price of the vehicle, which total shall be the basis of the motor vehicle excise tax, shall be entered on the bill of sale furnished by the seller to the purchaser, or on such other form as may be prescribed by the Tax Commission.  Upon receipt of the properly completed bill of sale or other form as prescribed by the Tax Commission, and the payment of all applicable taxes and fees, the Tax Commission or an appointed motor license agent shall issue a vehicle certificate of title in accordance with the provisions of the Oklahoma Vehicle License and Registration Act.

Added by Laws 1963, c. 361, § 2, eff. July 1, 1963.  Renumbered from § 21-104 of this title by Laws 1965, c. 215, § 3.  Amended by Laws 1980, c. 85, § 13, eff. Jan. 1, 1981; Laws 1981, c. 118, § 28, eff. Oct. 1, 1981; Laws 1982, c. 95, § 15, emerg. eff. April 6, 1982; Laws 1985, c. 179, § 91, operative July 1, 1985; Laws 1992, c. 300, § 2, eff. July 1, 1992; Laws 2000, c. 250, § 9, eff. Oct. 1, 2000, and adopted by State Question No. 691, Legislative Referendum No. 319, at election held Aug. 22, 2000.

§68-2104.1.  Repealed by Laws 2000, c. 250, § 10, eff. Oct. 1, 2000, and adopted by State Question No. 691, Legislative Referendum No. 319, at election held Aug. 22, 2000.

§682104.3.  Manufactured home  Payment of tax  Valuation  Apportionment of tax collected.

A.  Any person purchasing a new or used manufactured home or owning a manufactured home which has not been registered in this state pursuant to the provisions of Section 6 of this act shall pay the excise tax levied by Section 2103 of Title 68 of the Oklahoma Statutes at the time such person is applying for a certificate of title for such manufactured home.

B.  The value of any manufactured home for the purposes of the excise tax levied by Section 2103 of Title 68 of the Oklahoma Statutes shall be determined as of the date the person applying for a certificate of title obtained either legal ownership or possession of the manufactured home.  Such date shall be presumed to be the actual date of sale or other transfer of legal ownership and assignment of the certificate of title.  The value of a new manufactured home shall be onehalf (1/2) of the actual retail selling price of such a home excluding Oklahoma state taxes.  The value of a used manufactured home shall be sixtyfive percent (65%) of onehalf (1/2) of the new actual retail selling price of said home, excluding Oklahoma state taxes.

C.  The excise tax collected pursuant to subsection B of this section shall be apportioned in accordance with the provisions of Section 2102 of Title 68 of the Oklahoma Statutes.

Added by Laws 1984, c. 253, § 18, operative July 1, 1984.

§68-2105.  Exemptions.

An original or a transfer certificate of title shall be issued without the payment of the excise tax levied by Section 2101 et seq. of this title for:

1.  Any vehicle owned by a nonresident person who operates principally in some other state but who is in Oklahoma only occasionally;

2.  Any vehicle brought into this state by a person formerly living in another state, who has owned and registered the vehicle in such other state of residence at least sixty (60) days prior to the time it is required to be registered in this state; provided, however, this paragraph shall not apply to businesses engaged in renting cars without a driver;

3.  Any vehicle registered by the State of Oklahoma, by any of the political subdivisions thereof, or by a fire department organized pursuant to Section 592 of Title 18 of the Oklahoma Statutes to be used for the purposes of the fire department, or a vehicle which is the subject of a lease or lease-purchase agreement executed between the person seeking an original or transfer certificate of title for the vehicle and a municipality, county, school district, or fire protection district.  The person seeking an original or transfer certificate of title shall provide adequate proof that the vehicle is subject to a lease or lease-purchase agreement with a municipality, county, school district, or fire protection district at the time the excise tax levied would otherwise be payable.  The Oklahoma Tax Commission shall have the authority to determine what constitutes adequate proof as required by this section;

4.  Any vehicle, the legal ownership of which is obtained by the applicant for a certificate of title by inheritance;

5.  Any used motor vehicle, travel trailer, or commercial trailer which is owned and being offered for sale by a person licensed as a dealer to sell the same, under the provisions of Section 1101 et seq. of Title 47 of the Oklahoma Statutes:

a. if such vehicle, travel trailer, or commercial trailer has been registered in Oklahoma and the excise tax paid thereon, or

b. when such vehicle, travel trailer, or commercial trailer has been registered in some other state but is not the latest manufactured model.

Provided, the provisions of this paragraph shall not be construed as allowing an exemption to any person not licensed as a dealer of used motor vehicles, travel trailers, or commercial trailers, or as an automotive dismantler and parts recycler in this state;

6.  Any vehicle which was purchased by a person licensed to sell new or used motor vehicles in another state:

a. if such vehicle is not purchased for operation or resale in this state, and

b. the state from which the dealer is licensed offers reciprocal privileges to a dealer licensed in this state, pursuant to a reciprocal agreement between the duly authorized agent of the Tax Commission and the licensing state;

7.  Any vehicle, the ownership of which was obtained by the lienholder or mortgagee under or by foreclosure of a lien or mortgage in the manner provided by law or to the insurer under subrogated rights arising by reason of loss under an insurance contract;

8.  Any vehicle which is taxed on an ad valorem basis;

9.  Any vehicle or motor vehicle, the legal ownership of which is obtained by transfers:

a. from one corporation to another corporation pursuant to a reorganization.  As used in this subsection the term "reorganization" means:

(1) a statutory merger or consolidation, or

(2) the acquisition by a corporation of substantially all of the properties of another corporation when the consideration is solely all or a part of the voting stock of the acquiring corporation, or of its parent or subsidiary corporation,

b. in connection with the winding up, dissolution, or liquidation of a corporation only when there is a distribution in kind to the shareholders of the property of such corporation,

c. to a corporation where the former owners of the vehicle or motor vehicle transferred are, immediately after the transfer, in control of the corporation, and the stock or securities received by each is substantially in proportion to the interest in the vehicle or motor vehicle prior to the transfer,

d. to a partnership if the former owners of the vehicle or motor vehicle transferred are, immediately after the transfer, members of such partnership and the interest in the partnership received by each is substantially in proportion to the interest in the vehicle or motor vehicle prior to the transfer,

e. from a partnership to the members thereof when made in the dissolution of such partnership,

f. to a limited liability company if the former owners of the vehicle or motor vehicle transferred are, immediately after the transfer, members of the limited liability company and the interest in the limited liability company received by each is substantially in proportion to the interest in the vehicle or motor vehicle prior to the transfer, or

g. from a limited liability company to the members thereof when made in the dissolution of such partnership;

10.  Any vehicle which is purchased by a person to be used by a business engaged in renting motor vehicles without a driver, provided:

a. the vehicle shall not be rented to the same person for a period exceeding ninety (90) days,

b. any such vehicle exempted from the excise tax by these provisions shall not be placed under any type of lease agreement,

c. on any such vehicle exempted from the excise tax by this subsection that is reregistered in this state, without a prior sale or transfer to the persons specified in divisions (1) and (2) of this subparagraph, at any time prior to the expiration of twelve (12) months from the date of issuance of the original title, the seller shall pay immediately the amount of excise tax which would have been due had this exemption not been granted plus a penalty of twenty percent (20%).  No such excise tax or penalty shall become due and payable if the vehicle is sold or transferred in a condition either physical or mechanical which would render it eligible for a salvage title pursuant to law or if the vehicle is sold and transferred in this state at any time prior to the expiration of twelve (12) months:

(1) to the manufacturer of the vehicle or its controlled financing arm, or

(2) to a factory authorized franchised new motor vehicle dealer which holds a franchise of the same line-make of the vehicle being purchased, or

d. when this exemption is claimed, the Tax Commission shall issue a special title which shall restrict the transfer of the title only within this state prior to the expiration of twelve (12) months unless:

(1) payment of the excise tax plus penalty as provided in this section is made,

(2) the sale is made to a person specified in division (1) or (2) of subparagraph c of this paragraph, or

(3) the vehicle is eligible for a salvage title.

For all other tax purposes vehicles herein exempted shall be treated as though the excise tax has been paid;

11.  Any vehicle of the latest manufactured model, registered from a title in the name of the original manufacturer or assigned to the original manufacturer and issued by any state and transferred to a licensed, franchised Oklahoma motor vehicle dealer, as defined by Section 1102 of Title 47 of the Oklahoma Statutes, which holds a franchise of the same line-make as the vehicle being registered;

12.  Any new motor vehicle, registered in the name of a manufacturer or dealer of new motor vehicles, for which a license plate has been issued pursuant to Section 1116.1 of Title 47 of the Oklahoma Statutes, if such vehicle is authorized by the manufacturer or dealer for personal use by an individual.  The authorization for such use shall not exceed four (4) months which shall not be renewed or the exemption provided by this subsection shall not be applicable.  The exemption provided by this subsection shall not be applicable to a transfer of ownership or registration subsequent to the first registration of the vehicle by a manufacturer or dealer;

13.  Any vehicle, travel trailer, or commercial trailer of the latest manufacturer model purchased by a franchised Oklahoma dealer licensed to sell the same which holds a franchise of the same line-make as the vehicle, travel trailer, or commercial trailer being registered;

14.  Any vehicle which is the subject of a lease or lease-purchase agreement and which the ownership of such vehicle is being obtained by the lessee, if the vehicle excise tax was paid at the time of the initial lease or lease-purchase agreement;

15.  Any vehicle which:

a. is purchased by a private, nonprofit organization which is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), and which is primarily funded by a fraternal or civic service organization with at least one hundred local chapters or clubs, and

b. is designed and used to provide mobile health screening services to the general public at no cost to the recipient, and for which no reimbursement of any kind is received from any health insurance provider, health maintenance organization, or governmental program; or

16.  Any vehicle which is purchased by an individual who has been honorably discharged from active service in any branch of the Armed Forces of the United States or Oklahoma National Guard and who has been certified by the United States Department of Veterans Affairs, its successor, or the Armed Forces of the United States to be a disabled veteran in receipt of compensation at the one-hundred-percent rate for a permanent disability sustained through military action or accident resulting from disease contracted while in such active service.  Provided, this exemption may not be claimed by an individual for more than one vehicle in a consecutive three-year period.

Added by Laws 1963, c. 361, § 2, eff. July 1, 1963.  Renumbered from § 21-105 by Laws 1965, c. 215, § 3.  Amended by Laws 1980, c. 85, § 14, eff. Jan. 1, 1981; Laws 1982, c. 180, § 1; Laws 1986, c. 172, § 6, eff. July 1, 1986; Laws 1986, c. 284, § 14, operative July 1, 1986; Laws 1988, c. 34, § 1, emerg. eff. March 17, 1988; Laws 1988, c. 156, § 5, emerg. eff. May 5, 1988; Laws 1988, c. 240, § 7, emerg. eff. June 24, 1988; Laws 1989, c. 290, § 6, emerg. eff. May 24, 1989;  Laws 1991, c. 331, § 60, eff. Sept. 1, 1991; Laws 1993, c. 93, § 6, eff. July 1, 1993; Laws 1993, c. 366, § 45, eff. Sept. 1, 1993; Laws 1994, c. 2, § 24, emerg. eff. March 2, 1994; Laws 1995, c. 41, § 1,  eff. Sept. 1, 1995; Laws 1996, c. 289, § 7, eff. July 1, 1996; Laws 1998, c. 179, § 3, emerg. eff. April 29, 1998; Laws 1999, c. 149, § 5, eff. July 1, 1999; Laws 2001, c. 248, § 1, emerg. eff. May 23, 2001; Laws 2005, c. 413, § 3, eff. July 1, 2005.

NOTE:  Laws 1993, c. 347, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§682106.  Excise tax in lieu of other taxes  Exemptions.

(a) The excise tax levied by this article is in lieu of all other taxes on the transfer or the first registration in this state of vehicles, including the optional equipment and accessories attached thereto at the time of sale and sold as a part thereof, except:

(1) Annual vehicle registration and license fees;

(2) The fee of One Dollar ($1.00) for the issuance of a certificate of title; and

(3) Any fee charged under the jurisdiction of the Corporation Commission.

(b) This section shall not relieve any new or used motor vehicle dealer or any other vendor of vehicles from liability for the sales tax on all sales of accessories or optional equipment, or parts, which are not attached to, and sold as a part thereof and included in the sale of such vehicles.

Laws 1963, c. 361, § 2; Laws 1965, c. 215, § 3; Laws 1980, c. 85, § 15, eff. Jan. 1, 1981.

§682108.  Nonpayment of tax.

(a) In any case where the owner of a vehicle subject to the tax levied by this article fails or refuses to pay the same, after proper demand therefor by an officer or agent of the Tax Commission, such officer or agent shall immediately report such failure to the Tax Commission, and shall at the same time in case of failure to pay, seize and hold the said vehicle, as now provided by law in case of failure to pay the annual vehicle license or registration fee.

(b) The Tax Commission shall, upon demand of the owner of the vehicle, accord a hearing to said owner as provided by law and enter its findings and order accordingly.  If it is determined by the Tax Commission that said tax is due and payable, then it shall issue its warrant, directly to the sheriff of the county, ordering and directing the sale of such vehicle according to the same procedure now provided by law for the sale of vehicles for failure to pay the annual license fee.  Such seizure and sale may at the time include both the registration fee due and the excise tax levied by this article, together with all costs of advertisement and sale.  The sale shall be conducted in all manner as provided by law for the sale of personal property under execution.

Laws 1963, c. 361, § 2; Laws 1965, c. 215, § 3.

§68-2110.  Rental tax on motor vehicle rentals.

A.  There is hereby levied a rental tax of six percent (6%) on the gross receipts of all motor vehicle rental agreements as provided in this section.  This tax shall be levied on any rental agreement of ninety (90) days or less duration on any motor vehicle that is rented to a person by a business engaged in renting motor vehicles without a driver in Oklahoma, irrespective of the state in which the vehicle is registered.  This rental tax shall not apply to the following:

1.  Any lease agreements;

2.  Any truck or truck-tractor registered pursuant to the provisions of Section 1120 or Section 1133 of Title 47 of the Oklahoma Statutes having a laden weight or a combined laden weight of eight thousand (8,000) pounds or more; or

3.  Any trailer or semitrailer registered pursuant to the provisions of Section 1133 of Title 47 of the Oklahoma Statutes.  For purposes of this section, "vehicle" and "person" shall have the same meanings as defined in Section 2101 of this title.

B.  The rental tax specified in subsection A of this section shall be apportioned in the manner as provided in Section 2102 of this title.

C.  The tax hereby levied shall be collected at the time of the payment of the rental agreement and shall be due and payable to the Oklahoma Tax Commission by the business engaged in renting these vehicles on the twentieth day of each month following the month in which payments for rental agreements subject to tax are made.  The Tax Commission shall implement such rules and regulations and devise such forms as it deems necessary for the orderly collection of this tax and the excise tax and penalty provided for in subsection (i) of Section 2105 of this title.

Added by Laws 1982, c. 180, § 2.  Amended by Laws 1985, c. 179, § 92, operative July 1, 1985; Laws 1989, c. 249, § 28, eff. July 1, 1989; Laws 1991, c. 331, § 62, eff. Sept. 1, 1991; Laws 1992, c. 138, § 1, emerg. eff. April 30, 1992; Laws 2005, c. 479, § 17, eff. July 1, 2005.

§682201.  Definitions.

As used in this act the following terms shall be construed as follows:

(a) "Gross revenue" shall mean and include all earnings or revenue derived from the use or operation of freight cars, as hereinafter defined, upon or over the lines of any railroad company, as hereinafter defined.

(b) "Gross revenue in this state" shall mean and include (a) all gross revenue on intrastate business and (b) a portion of the gross revenue on all interstate business passing through or into or out of the state, based, in each instance, on the proportion of mileage over which such business is done within this state.

(c) "Freight cars" shall mean and include all stockcars, furniture cars, refrigerator cars, tank cars, or any other kind of cars used to transport any commodity over the lines of any railroad company in this state, as hereinafter defined.  All such freight cars are hereby declared to have, and are hereby given a situs for taxation purposes in this state.  This act does not include (1) cars owned by an express company, or (2) cars owned by a sleepingcar company, such as the Pullman Company, or (3) cars owned by a railroad company.

(d) "Company" shall mean and include all persons, firms, associations and corporations.

(e) "Freight line company" shall mean and include all companies engaged in the business of operating freight cars or engaged in the business of furnishing, renting or leasing freight cars for the transportation of freight (whether such cars be owned by such company or by any other person or company) over any line of railroad, in whole or in part, within this state, such line or lines not being owned, rented, leased or operated by such company.

(f) "Equipment company" shall mean and include every company engaged in the business of furnishing, renting or leasing freight cars to be used in the operation of any line of railroad wholly or partially within this state, such line or lines not being owned, leased or operated by such company.

(g) "Mercantile company" shall mean and include every company whose principal business is other than that of a freight line company or equipment company, as hereinbefore defined, but which owns, operates, leases, rents, or otherwise uses any freight cars in the operation of its business.

(h) "Railroad company" shall mean and include every steam railroad, street railway, or interurban railway company operating or doing business in this state as a common carrier.

Laws 1939, p. 416, § 1; Laws 1965, c. 215, § 1.

§682202.  Classification of freight cars  Percentage of gross revenue  In lieu of ad valorem tax  Application to public service and private corporations.

All freight cars owned, operated, rented, leased, or used by any freight line company, equipment company, or mercantile company which are moved over, or used in the operation of, the line of any railroad company, as hereinbefore defined, wholly or partially within this state, are hereby classified for the purpose of taxation; and a tax equivalent to four percent (4%) of the gross revenue in this state, is hereby levied on such freight cars; and such tax shall be in lieu of ad valorem taxes upon such freight cars.

Nothing in this act shall be construed to exempt from ad valorem taxation any real or personal property other than freight cars, or any freight cars which are not operated over the line of any common carrier railroad, as hereinbefore defined, upon which the gross revenue tax herein levied does not apply.  It is hereby expressly provided that the provisions of this act shall apply to both public service and private corporations.

Laws 1939, p. 417, Sec.  2; Laws 1965, c. 215, Sec. 1.

Laws 1939, p. 417, § 2; Laws 1965, c. 215, § 1.

§68-2203.  Tax not to exceed what ad valorem tax would have been - Review by Oklahoma Tax Commission.

It is hereby declared to be the intention of the Legislature that the tax herein imposed be not greater than the amount of tax such freight line companies, equipment companies, and mercantile companies would pay if their cars were taxed on an ad valorem basis, including any value inuring to such cars by reason of being a part of a going concern.

The Oklahoma Tax Commission upon the complaint of any person who claims he is taxed too great a rate hereunder, shall take testimony to determine whether the taxes herein imposed are greater than the general ad valorem tax for all purposes would be on such freight cars, if taxed on an ad valorem basis.  The Commission shall have the power and it shall be its duty to lower the rate herein imposed to conform to the facts disclosed at said hearing.

In order to determine the amount of tax such companies would pay, said Commission may value all cars of any company as a unit and allocate to Oklahoma that proportion of the total value which the Oklahoma car mileage bears to the total car mileage of the cars of any such company during the twelve-month period ending on December 31 of any year, and may then apply to such value so ascertained the average ad valorem tax rate applied to property throughout the state for that calendar year.

Added by Laws 1939, p. 417, § 3, emerg. eff. April 15, 1939.  Renumbered from § 805b by Laws 1965, c. 215, § 1.  Amended by Laws 1994, c. 278, § 19, eff. Sept. 1, 1994.

§68-2204.  Disposition of taxes collected.

All revenues collected pursuant to the provisions of Section 2201 et seq. of this title shall be paid by the Tax Commission to the State Treasurer and placed to the credit of the Oklahoma Department of Transportation in the Railroad Maintenance Revolving Fund for the implementation of the Railroad Revitalization Act or for matching of available federal funds for at-grade railroad crossing protection projects.  Such crossing projects must be authorized by the Transportation Commission.

Added by Laws 1939, p. 417, § 4, emerg. eff. April 15, 1939.  Renumbered from § 805c by Laws 1965, c. 215, § 1.  Amended by Laws 1978, c. 164, § 8, emerg. eff. April 10, 1978; Laws 1992, c. 17, § 1, emerg. eff. March 30, 1992; Laws 1994, c. 278, § 20, eff. Sept. 1, 1994.

§68-2205.  Statements to be filed with Oklahoma Tax Commission.

On or before April 1 of each year, every freight line company, equipment company, and mercantile company owning, operating, renting or leasing any freight car or cars which are moved over or used in the operation of the line of any railroad company wholly or partially within this state, shall prepare and file with the Oklahoma Tax Commission a true and accurate statement showing the gross earnings in this state on each freight car owned, operated, leased or rented by such company within the twelve-month period ending December 31 next preceding the date of the report; provided:

1.  For the period from July 1, 1993, through June 30, 1994, such statement shall be due on or before October 1, 1994; and

2.  For the period from July 1, 1994, through December 31, 1994, such statement shall be due on or before April 1, 1995.

Such statements shall be subscribed and sworn to by the president, secretary or general accounting officer of the company, and shall be made on forms prescribed and furnished by the Tax Commission, and shall contain such other information as the Commission shall deem necessary to enable it to correctly compute the taxes due upon all such freight cars.

Added by Laws 1939, p. 418, § 5, emerg. eff. April 15, 1939.  Renumbered from § 805d by Laws 1965, c. 215, § 1.  Amended by Laws 1994, c. 278, § 21, eff. Sept. 1, 1994.

§68-2206.  Railroads renting or leasing cars from taxpayers to withhold amount of tax - Statements by such railroads - Payment - Liability of taxpayers.

Every railroad company using, renting or leasing the freight cars of any freight line company, equipment company, or mercantile company shall, upon making payment to such company for the use, rental, or lease of such cars, withhold from such payment four percent (4%) of the amount constituting the gross revenue in this state from such source of each and every freight car so used, rented or leased.

On or before April 1 of each year, such railroad company shall prepare and file with the Tax Commission a statement under oath showing the amount of such payment for the next preceding twelve-month period ending December 31, and of the amount so withheld by it; provided:

1.  For the period from July 1, 1993, through June 30, 1994, such statement shall be due on or before October 1, 1994; and

2.  For the period from July 1, 1994, through December 31, 1994, such statement shall be due on or before April 1, 1995.

The statement shall be on forms prescribed and furnished by the Tax Commission, and shall contain such information as the Tax Commission may deem necessary.

Such statements shall be accompanied by remittance in full of all taxes withheld by the railroad company from freight line companies, equipment companies and mercantile companies during the next preceding twelve-month period ending December 31 or the period specified in paragraphs 1 and 2 of this section.  Each railroad company shall be liable for the withholding and payment on or before April 1 of each year, of four percent (4%) of the gross revenue of each freight line company, equipment company and mercantile company, to the extent that such gross earnings were derived from payments or amounts due from such railroad company.

Each freight line company, equipment company and mercantile company shall be liable for the payment of four percent (4%) of all gross revenue in this state over and above payments and amounts due from railroads, and shall be liable for the payment of any additional taxes which the Commission may find due under its authority to raise or lower the rate to conform to the taxes which would be payable if the cars were taxed on an ad valorem basis.

Added by Laws 1939, p. 418, § 6, emerg. eff. April 15, 1939.  Renumbered from § 805e by Laws 1965, c. 215, § 1.  Amended by Laws 1994, c. 278, § 22, eff. Sept. 1, 1994.

§68-2207.  Examination of statements - Determination of tax -  Monies paid by railroads to be segregated - Protests.

A.  As soon as practicable after the date specified in Sections 2205 and 2206 of this title, the Tax Commission shall examine the statements required by Sections 2205 and 2206 of this title, and shall determine:

1.  The amount of money which should have been withheld and remitted by each railroad company; and

2.  The total amount of taxes due from each freight line company, equipment company and mercantile company, including the amounts remitted by railroad companies, and the amount of tax, if any, due from each such company in addition to amounts remitted by railroad companies.

B.  The Commission shall thereupon make demand of each railroad for any additional amounts required to be remitted by railroad companies, and shall notify each freight line company, equipment company and mercantile company of:

1.  The total amount of taxes due from each such company for the next preceding twelve-month period ending December 31 or the period specified in Sections 2205 and 2206 of this title;

2.  The amount of money remitted by the various railroad companies for the account of such company; and

3.  The amount of additional taxes, if any, due to be paid by such company, or the amount, if any, due to be refunded.

C.  All monies paid to the Commission by railroads for the account of freight line companies, equipment companies and mercantile companies shall be segregated by the Commission and held in its depository account with the State Treasurer until the companies for whose account such monies are paid shall have had an opportunity to file protest as provided by Section 221 of this title, and if such protest is filed an opportunity to notify the Commission that the tax is paid under protest and the taxpayer intends to file suit for recovery, as provided by Section 226 of this title.

D.  In any case where protest is not filed within thirty (30) days from the mailing of the notices herein required, the monies paid by railroad companies for the account of others shall be released and apportioned to the proper fund.

Added by Laws 1939, p. 419, § 7, emerg. eff. April 15, 1939.  Renumbered from § 805f by Laws 1965, c. 215, § 1.  Amended by Laws 1994, c. 278, § 23, eff. Sept. 1, 1994.

§682208.  Refusal of railroad to comply with act, liability  Taxpayer estopped to question Commission's determination, when.

If any railroad company shall fail or refuse to make any report required by this act, or shall fail or refuse to withhold and pay the tax due from any such company within the time hereinbefore provided, it shall be liable for the full amount of such tax, penalty and costs of collection.

If any freight line company, equipment company or mercantile company as hereinbefore defined, shall refuse or neglect to make any reports required by this act, or shall refuse or neglect to permit an examination of its books, records, accounts and papers upon demand of the Tax Commission, or shall refuse or neglect to appear before the said Commission in obedience to its citation or summons; it shall be estopped to question or impeach the action or determination of the said Commission or the validity of the tax imposed hereunder.

Laws 1939, p. 419, § 8; Laws 1965, c. 215, § 1.

§68-2336.  Renumbered as § 2385.7 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.

§68-2338.  Renumbered as § 2385.9 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.

§682351.  Short title and effective date.

This article may be cited as the "Oklahoma Income Tax Act" and shall be applicable to all years commencing after December 31, 1970.

Laws 1971, c. 137, Sec. 1.  Emerg. Eff. May 11, 1971.

Laws 1971, c. 137, § 1, emerg. eff. May 11, 1971.

§68-2352.  Purpose of article - Distribution of revenues.

It is hereby declared to be the purpose of Section 2351 et seq. of this title to provide revenue for general governmental functions of state government; and, for that purpose and to that end, it is expressly declared that the revenue derived herefrom and penalties and interest thereon, subject to the apportionment requirements for the Rebuilding Oklahoma Access and Driver Safety Fund, the Oklahoma Tourism and Passenger Rail Revolving Fund and the Public Transit Revolving Fund to be derived from income tax revenue that would otherwise be apportioned to the General Revenue Fund as provided by Section 1 of this act, shall be distributed as follows:

1.  For the fiscal year beginning July 1, 2002, the first Five Million Eight Hundred Thousand Dollars ($5,800,000.00) of revenue derived pursuant to the provisions of subsections A, B and E of Section 2355 of this title shall be apportioned to the Education Reform Revolving Fund.  The remainder of such revenue for the fiscal year beginning July 1, 2002, and all such revenue for each fiscal year thereafter shall be apportioned monthly as follows:

a. the following amounts shall be paid to the State Treasurer to be placed to the credit of the General Revenue Fund of the state for such fiscal year for the support of the state government to be paid out only pursuant to appropriation by the Legislature:

Fiscal Year Amount

FY 2003 and FY 2004 87.12%

FY 2005 86.91%

FY 2006 86.66%

FY 2007 86.16%

FY 2008 and each fiscal year thereafter 85.66%

b. for FY 2003 and each fiscal year thereafter, eight and thirty-four one-hundredths percent (8.34%) shall be paid to the State Treasurer to be placed to the credit of the Education Reform Revolving Fund,

c. the following amounts shall be paid to the State Treasurer to be placed to the credit of the Teachers' Retirement System Dedicated Revenue Revolving Fund:

Fiscal Year Amount

FY 2003 and FY 2004 3.54%

FY 2005 3.75%

FY 2006 4.0%

FY 2007 4.5%

FY 2008 and each fiscal year thereafter 5.0%

d. for FY 2003 and each fiscal year thereafter, one percent (1%) shall be placed to the credit of the Ad Valorem Reimbursement Fund;

2.  Beginning July 1, 2003, for any period of time as certified by the Oklahoma Development Finance Authority and the Oklahoma Department of Commerce to be necessary for the repayment of obligations issued by the Oklahoma Development Finance Authority pursuant to Section 3654 of this title if the other sources of revenue paid to or apportioned to the Quality Jobs Program Incentive Leverage Fund are not adequate, including the proceeds from payment pursuant to the guaranty required by subsection M of Section 3654 of this title, an amount certified by the Oklahoma Development Finance Authority to the Oklahoma Tax Commission shall be apportioned to the Quality Jobs Program Incentive Leverage Fund before any other apportionments are made as otherwise authorized by this paragraph.  The Oklahoma Development Finance Authority shall certify to the Oklahoma Tax Commission the time as of which the revenue authorized for apportionment pursuant to this paragraph is no longer required.  After the certification, the revenue derived from the income tax shall be apportioned in the manner otherwise provided by this section.  Except as otherwise provided by this paragraph, for the fiscal year beginning July 1, 2002, the first Forty-One Million One Hundred Ninety Thousand Eight Hundred Dollars ($41,190,800.00) of revenue derived pursuant to the provisions of subsections C and D of Section 2355 of this title shall be apportioned to the Education Reform Revolving Fund.  The remainder of such revenue for the fiscal year beginning July 1, 2002, and all such revenue for each fiscal year thereafter shall be apportioned monthly as follows:

a. the following amounts shall be paid to the State Treasurer to be placed to the credit of the General Revenue Fund of the state for such fiscal year for the support of the state government to be paid out only pursuant to appropriation by the Legislature:

Fiscal Year Amount

FY 2003 and FY 2004 78.96%

FY 2005 78.75%

FY 2006 78.50%

FY 2007 78.0%

FY 2008 and each fiscal year thereafter 77.50%

b. for FY 2003 and each fiscal year thereafter, sixteen and five-tenths percent (16.5%) shall be paid to the State Treasurer to be placed to the credit of the Education Reform Revolving Fund of the State Department of Education,

c. the following amounts shall be paid to the State Treasurer to be placed to the credit of the Teachers' Retirement System Dedicated Revenue Revolving Fund:

Fiscal Year Amount

FY 2003 and FY 2004 3.54%

FY 2005 3.75%

FY 2006 4.0%

FY 2007 4.5%

FY 2008 and each fiscal year thereafter 5.0%

d. for FY 2003 and each fiscal year thereafter, one percent (1%) shall be placed to the credit of the Ad Valorem Reimbursement Fund.

Added by Laws 1971, c. 137, § 2, emerg. eff. May 11, 1971.  Amended by Laws 1975, c. 131, § 1, emerg. eff. May 13, 1975; Laws 1976, c. 26, § 1, emerg. eff. March 15, 1976; Laws 1976, c. 232, § 9, emerg. eff. June 15, 1976; Laws 1978, c. 193, § 1, emerg. eff. April 14, 1978; Laws 1979, c. 195, § 1, emerg. eff. May 24, 1979; Laws 1980, c. 252, § 1, emerg. eff. May 16, 1980; Laws 1981, c. 210, § 5, emerg. eff. May 29, 1981; Laws 1983, c. 183, § 5, emerg. eff. June 9, 1983; Laws 1985, c. 15, § 1, emerg. eff. April 11, 1985; Laws 1986, c. 223, § 46, operative July 1, 1986; Laws 1987, c. 204, § 131, operative July 1, 1987; Laws 1988, c. 204, § 11, operative July 1, 1988; Laws 1989, c. 279, § 15, operative July 1, 1989; Laws 1990, c. 258, § 78, operative July 1, 1990; Laws 1991, c. 274, § 10, emerg. eff. May 28, 1991; Laws 1996, c. 269, § 5, eff. June 1, 1996; Laws 1999, c. 254, § 10, eff. June 30, 1999; Laws 2002, c. 458, § 10, eff. July 1, 2002; Laws 2002, c. 503, § 4, emerg. eff. June 7, 2002; Laws 2003, c. 3, § 67, emerg. eff. March 19, 2003; Laws 2005, c. 444, § 2, eff. July 1, 2005.

NOTE:  Laws 2002, c. 299, § 13 repealed by Laws 2003, c. 3, § 68, emerg. eff. March 19, 2003.  Laws 2002, c. 482, § 3 repealed by Laws 2003, c. 3, § 69, emerg. eff. March 19, 2003.

§68-2352.1.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§68-2353.  Definitions.

For the purpose of and when used in Section 2351 et seq. of this title, unless the context otherwise requires:

1.  "Tax Commission" means the Oklahoma Tax Commission;

2.  "Internal Revenue Code" means the United States Internal Revenue Code, as the same may be amended or adopted from time to time applicable to the taxable year; and other provisions of the laws of the United States relating to federal income taxes, as the same may be or become effective at any time or from time to time applicable to the taxable year;

3.  Any term used in Section 2351 et seq. of this title shall have the same meaning as when used in a comparable context in the Internal Revenue Code, unless a different meaning is clearly required.  For all taxable periods covered by Section 2351 et seq. of this title, the tax status and all elections of all taxpayers covered by Section 2351 et seq. of this title shall be the same for all purposes material hereto as they are for federal income tax purposes except when Section 2351 et seq. of this title specifically provides otherwise;

4.  "Resident individual" means a natural person who is domiciled in this state, and any other natural person who spends in the aggregate more than seven (7) months of the taxable year within this state shall be presumed to be a resident for purposes of Section 2351 et seq. of this title in absence of proof to the contrary.  A natural person who resides less than seven (7) months of the taxable year within this state is presumed to be a "part-year resident individual" for purposes of the Oklahoma Income Tax Code, Section 2351 et seq. of this title, in absence of proof to the contrary.  A "nonresident individual" means an individual other than a resident individual or a part-year resident individual.

For all tax years beginning after December 31, 1981, a nonresident individual, with respect to foreign earned income and deductions, shall include an individual who:

a. during any period of twenty-four (24) consecutive months is out of the United States at least five hundred fifty (550) days,

b. during such period referred to in subparagraph a of this paragraph is not present in this state for more than ninety (90) days during any taxable year,

c. during any period of less than an entire taxable year, which period is contained within the period referred to in subparagraph a of this paragraph, is not present in this state for a number of days in excess of an amount which bears the same ratio to ninety (90) days as the number of days contained in the period of less than an entire taxable year bears to three hundred sixty-five (365), and

d. during such period referred to in subparagraph a of this paragraph does not maintain a permanent place of abode in this state at which the spouse of the individual, unless such spouse is legally separated, or minor children of the individual are present for more than one hundred eighty (180) days;

5.  "Resident estate" means the estate of a decedent who at death was domiciled in this state.  "Nonresident estate" means an estate other than a resident estate;

6.  "Resident trust" means:

a. a trust, or a portion of a trust, consisting of property transferred by will of a decedent domiciled in this state at death, or a trust, or a portion of a trust, consisting of the property of a person domiciled in this state if such trust is not irrevocable, and

b. a trust, or portion of a trust, consisting of property of a person domiciled in this state at the time such property was transferred to the trust if such trust or portion was then irrevocable or a person domiciled in this state at the time such trust or portion became irrevocable.  A trust, or portion of a trust, is irrevocable if it is not subject to a power exercisable solely by the transferor of such property, at any time, to revest title in the transferor.  "Nonresident trust" means a trust other than a resident trust;

7.  "Resident partner" means a partner who is a resident individual, a resident estate, a resident trust or a resident corporation.  "Nonresident partner" means a partner other than a resident partner;

8.  "Resident beneficiary" means a beneficiary of an estate or trust which beneficiary is a resident individual, a resident estate, a resident trust or a resident corporation.  "Nonresident beneficiary" means a beneficiary other than a resident beneficiary;

9.  "Resident corporation" means a corporation whose principal place of business is located within the State of Oklahoma. "Nonresident corporation" means any corporation other than a resident corporation;

10.  "Taxable income" with respect to any taxpayer means the "taxable income", "life insurance company taxable income", "mutual insurance company taxable income", "(regulated) investment company taxable income", "real estate investment trust taxable income", and "cooperatives' taxable income" and any other "taxable income" as defined in the Internal Revenue Code as applies to such taxpayer or any other income of such taxpayer including, but not limited to, lump sum distributions as defined by the Internal Revenue Code of 1986, as amended; provided, in the case of income derived from oil and gas well production, any taxpayer, at his or her option, may deduct as an allowance for depletion, in lieu of other calculation of depletion based on the cost of the oil and gas deposit, twenty-two percent (22%) of the gross income derived from the properties during the taxable year.  Provided further, for tax years beginning on or after January 1, 1997, and ending on or before December 31, 1999, and for tax years beginning on or after January 1, 2001, and ending on or before December 31, 2006, for major oil companies as defined in Section 288.2 of Title 52 of the Oklahoma Statutes, such allowance shall not exceed fifty percent (50%) of the net income of the taxpayer (computed without allowance for depletion) from the property.  During taxable years other than those specified herein, for all taxpayers, such allowance shall not exceed fifty percent (50%) of the net income of the taxpayer (computed without allowance for depletion) from the property.  If a depletion allowance is allowed as a deduction in arriving at the adjusted gross income in the case of an individual, or taxable income for corporations and trusts, or distributable income of partnerships by the Internal Revenue Service, the percentage depletion so calculated shall in no event be a duplication of depletion allowed on the Federal Income Tax Return;

11.  "Adjusted gross income" means "adjusted gross income" as defined in the Internal Revenue Code;

12.  "Oklahoma taxable income" means "taxable income" as reported (or as would have been reported by the taxpayer had a return been filed) to the federal government, and in the event of adjustments thereto by the federal government as finally ascertained under the Internal Revenue Code, adjusted further as hereinafter provided;

13.  "Oklahoma adjusted gross income" means "adjusted gross income" as reported to the federal government (or as would have been reported by the taxpayer had a return been filed), or in the event of adjustments thereby by the federal government as finally ascertained under the Internal Revenue Code, adjusted further as hereinafter provided;

14.  "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States or any political subdivision thereof; and

15.  "Taxpayer" means any person subject to a tax imposed by this Article, or whose income is, in whole or in part, subject to a tax imposed by any provision of this article.

Added by Laws 1971, c. 137, § 3, emerg. eff. May 11, 1971.  Amended by Laws 1972, c. 252, § 1, emerg. eff. April 7, 1972; Laws 1975, c. 264, § 1, emerg. eff. June 4, 1975; Laws 1982, c. 293, § 1, emerg. eff. May 24, 1982; Laws 1989, c. 249, § 29, eff. Jan. 1, 1990; Laws 1994, c. 278, § 24, eff. Sept. 1, 1994; Laws 1996, c. 360, § 3, eff. July 1, 1996; Laws 2001, c. 249, § 3, eff. July 1, 2001; Laws 2003, c. 463, § 2, emerg. eff. June 7, 2003.

§682354.  Optional transitional deduction.

A.  If a taxpayer (including a partnership) shall have been required to report his taxable income to the State of Oklahoma for years prior to the effective date of this act, in a manner different than he has been required to report his federal income for the same period of time, and, as a consequence of the differences in reporting income during that period of time, has a different basis of assets for gain or loss through the taking of different amounts for depletion, depreciation or amortization, or shall have a different amount of some prepaid income or deferred expense or other similar balance sheet item, such taxpayer shall be entitled, at his option, to a transitional deduction.  The determination of the amount of the deduction shall be made as though an application to change accounting method had been granted and shall include all items subject to adjustment, whether resulting in an increase or decrease in the transitional deduction. Items subject to adjustment shall be only those which:

1.  Have been treated differently in determining amounts subject to tax under Oklahoma and federal income tax laws which were applicable in a prior period;

2.  Have been an element in determining Oklahoma income subject to tax in periods with respect to which Oklahoma income tax was paid; and

3.  Except for the required change in reporting income, would have produced in a subsequent taxable period an adjustment to income subject to tax on account of the differences in federal and Oklahoma tax reporting.

Items subject to adjustment may consist of deductions taken or not taken in prior years, or amounts of income required to be included or excluded in such years, but such items shall be disregarded to the extent it can be shown that the prior treatment of such items had no actual effect on the amount of Oklahoma income tax paid; in making such showing, no items other than the items subject to this transitional adjustment shall be considered.

No net addition to Oklahoma taxable income shall be required by reason of this section, but, at the election of the taxpayer, a deduction in the amount of such net adjustment shall be available as provided below.

B.  An affirmative election to use the optional transitional deduction shall be made on the income tax return filed for the first taxable period in which a deduction under this section is allowable, on or before the due date of the return including any extension of time granted in which to file said return or on an amended return. Failure to claim such deduction within three (3) years shall be deemed an election not to claim the optional transitional deduction.  C.  The net deduction allowable under this section shall be deductible only in equal amounts of onethird (1/3) each over the first three taxable periods ending after the effective date of this act except that if such net deduction is less than Twentyfive Thousand Dollars ($25,000.00) the deduction shall be allowable in full in the first taxable period after the effective date hereof to the extent of the taxpayer's taxable income and to the second and third taxable period thereafter to the extent not previously taken in the earliest successive taxable year.  In no event shall the deduction allowed under this section be carried back or applied against income for years prior to the effective date of this act or carried forward to any taxable year subsequent to the third full taxable year following the effective date hereof.  Laws 1971, c. 137, Section 4; Laws 1971, p. 1042, H.J.R. No. 1026, Section 2A2. Emerg. eff. June 22, 1971.

Laws 1971, c. 137, § 4; Laws 1971, p. 1042, H.J.R. No. 1026, § 2A2, emerg. eff. June 22, 1971.

§68-2355.  Tax imposed - Classes of taxpayers.

A.  Individuals.  For all taxable years beginning after December 31, 1998 and before January 1, 2006, a tax is hereby imposed upon the Oklahoma taxable income of every resident or nonresident individual, which tax shall be computed at the option of the taxpayer under one of the two following methods:

1.  METHOD 1.

a. Single individuals and married individuals filing separately not deducting federal income tax:

(1) 1/2% tax on first $1,000.00 or part thereof,

(2) 1% tax on next $1,500.00 or part thereof,

(3) 2% tax on next $1,250.00 or part thereof,

(4) 3% tax on next $1,150.00 or part thereof,

(5) 4% tax on next $1,300.00 or part thereof,

(6) 5% tax on next $1,500.00 or part thereof,

(7) 6% tax on next $2,300.00 or part thereof, and

(8) (a) for taxable years beginning after December 31, 1998, and before January 1, 2002, 6.75% tax on the remainder,

(b) for taxable years beginning on or after January 1, 2002, and before January 1, 2004, 7% tax on the remainder, and

(c) for taxable years beginning on or after January 1, 2004, 6.65% tax on the remainder.

b. Married individuals filing jointly and surviving spouse to the extent and in the manner that a surviving spouse is permitted to file a joint return under the provisions of the Internal Revenue Code and heads of households as defined in the Internal Revenue Code not deducting federal income tax:

(1) 1/2% tax on first $2,000.00 or part thereof,

(2) 1% tax on next $3,000.00 or part thereof,

(3) 2% tax on next $2,500.00 or part thereof,

(4) 3% tax on next $2,300.00 or part thereof,

(5) 4% tax on next $2,400.00 or part thereof,

(6) 5% tax on next $2,800.00 or part thereof,

(7) 6% tax on next $6,000.00 or part thereof, and

(8) (a) for taxable years beginning after December 31, 1998, and before January 1, 2002, 6.75% tax on the remainder,

(b) for taxable years beginning on or after January 1, 2002, and before January 1, 2004, 7% tax on the remainder, and

(c) for taxable years beginning on or after January 1, 2004, 6.65% tax on the remainder.

2.  METHOD 2.

a. Single individuals and married individuals filing separately deducting federal income tax:

(1) 1/2% tax on first $1,000.00 or part thereof,

(2) 1% tax on next $1,500.00 or part thereof,

(3) 2% tax on next $1,250.00 or part thereof,

(4) 3% tax on next $1,150.00 or part thereof,

(5) 4% tax on next $1,200.00 or part thereof,

(6) 5% tax on next $1,400.00 or part thereof,

(7) 6% tax on next $1,500.00 or part thereof,

(8) 7% tax on next $1,500.00 or part thereof,

(9) 8% tax on next $2,000.00 or part thereof,

(10) 9% tax on next $3,500.00 or part thereof, and

(11) 10% tax on the remainder.

b. Married individuals filing jointly and surviving spouse to the extent and in the manner that a surviving spouse is permitted to file a joint return under the provisions of the Internal Revenue Code and heads of households as defined in the Internal Revenue Code deducting federal income tax:

(1) 1/2% tax on the first $2,000.00 or part thereof,

(2) 1% tax on the next $3,000.00 or part thereof,

(3) 2% tax on the next $2,500.00 or part thereof,

(4) 3% tax on the next $1,400.00 or part thereof,

(5) 4% tax on the next $1,500.00 or part thereof,

(6) 5% tax on the next $1,600.00 or part thereof,

(7) 6% tax on the next $1,250.00 or part thereof,

(8) 7% tax on the next $1,750.00 or part thereof,

(9) 8% tax on the next $3,000.00 or part thereof,

(10) 9% tax on the next $6,000.00 or part thereof, and

(11) 10% tax on the remainder.

B.  Individuals.  For all taxable years beginning on or after January 1, 2006, a tax is hereby imposed upon the Oklahoma taxable income of every resident or nonresident individual, which tax shall be computed as follows:

1.  Single individuals and married individuals filing separately:

(a) 1/2% tax on first $1,000.00 or part thereof,

(b) 1% tax on next $1,500.00 or part thereof,

(c) 2% tax on next $1,250.00 or part thereof,

(d) 3% tax on next $1,150.00 or part thereof,

(e) 4% tax on next $2,300.00 or part thereof,

(f) 5% tax on next $1,500.00 or part thereof,

(g) 6% tax on next $1,800.00 or part thereof, and

(h) a 6.25% tax on the remainder.

2.  Married individuals filing jointly and surviving spouse to the extent and in the manner that a surviving spouse is permitted to file a joint return under the provisions of the Internal Revenue Code and heads of households as defined in the Internal Revenue Code:

(a) 1/2% tax on first $2,000.00 or part thereof,

(b) 1% tax on next $3,000.00 or part thereof,

(c) 2% tax on next $2,500.00 or part thereof,

(d) 3% tax on next $2,300.00 or part thereof,

(e) 4% tax on next $2,400.00 or part thereof,

(f) 5% tax on next $2,800.00 or part thereof,

(g) 6% tax on next $6,000.00 or part thereof, and

(h) a 6.25% tax on the remainder.

No deduction for federal income taxes paid shall be allowed to any taxpayer to arrive at taxable income.

C.  Nonresident aliens.  In lieu of the rates set forth in subsection A above, there shall be imposed on nonresident aliens, as defined in the Internal Revenue Code, a tax of eight percent (8%) instead of thirty percent (30%) as used in the Internal Revenue Code, with respect to the Oklahoma taxable income of such nonresident aliens as determined under the provision of the Oklahoma Income Tax Act.

Every payer of amounts covered by this subsection shall deduct and withhold from such amounts paid each payee an amount equal to eight percent (8%) thereof.  Every payer required to deduct and withhold taxes under this subsection shall for each quarterly period on or before the last day of the month following the close of each such quarterly period, pay over the amount so withheld as taxes to the Tax Commission, and shall file a return with each such payment.  Such return shall be in such form as the Tax Commission shall prescribe.  Every payer required under this subsection to deduct and withhold a tax from a payee shall, as to the total amounts paid to each payee during the calendar year, furnish to such payee, on or before January 31, of the succeeding year, a written statement showing the name of the payer, the name of the payee and the payee's social security account number, if any, the total amount paid subject to taxation, and the total amount deducted and withheld as tax and such other information as the Tax Commission may require.  Any payer who fails to withhold or pay to the Tax Commission any sums herein required to be withheld or paid shall be personally and individually liable therefor to the State of Oklahoma.

D.  Corporations.  For all taxable years beginning after December 31, 1989, a tax is hereby imposed upon the Oklahoma taxable income of every corporation doing business within this state or deriving income from sources within this state in an amount equal to six percent (6%) thereof.

There shall be no additional Oklahoma income tax imposed on accumulated taxable income or on undistributed personal holding company income as those terms are defined in the Internal Revenue Code.

E.  Certain foreign corporations.  In lieu of the tax imposed in the first paragraph of subsection C of this section, for all taxable years beginning after December 31, 1989, there shall be imposed on foreign corporations, as defined in the Internal Revenue Code, a tax of six percent (6%) instead of thirty percent (30%) as used in the Internal Revenue Code, where such income is received from sources within Oklahoma, in accordance with the provisions of the Internal Revenue Code and the Oklahoma Income Tax Act.

Every payer of amounts covered by this subsection shall deduct and withhold from such amounts paid each payee an amount equal to six percent (6%) thereof.  Every payer required to deduct and withhold taxes under this subsection shall for each quarterly period on or before the last day of the month following the close of each such quarterly period, pay over the amount so withheld as taxes to the Tax Commission, and shall file a return with each such payment.  Such return shall be in such form as the Tax Commission shall prescribe.  Every payer required under this subsection to deduct and withhold a tax from a payee shall, as to the total amounts paid to each payee during the calendar year, furnish to such payee, on or before January 31, of the succeeding year, a written statement showing the name of the payer, the name of the payee and the payee's social security account number, if any, the total amounts paid subject to taxation, the total amount deducted and withheld as tax and such other information as the Tax Commission may require.  Any payer who fails to withhold or pay to the Tax Commission any sums herein required to be withheld or paid shall be personally and individually liable therefor to the State of Oklahoma.

F.  Fiduciaries.  A tax is hereby imposed upon the Oklahoma taxable income of every trust and estate at the same rates as are provided in subsection B of this section for single individuals.  Fiduciaries are not allowed a deduction for any federal income tax paid.

G.  Tax rate tables.  For all taxable years beginning after December 31, 1991, in lieu of the tax imposed by subsection A or B of this section, as applicable there is hereby imposed for each taxable year on the taxable income of every individual, whose taxable income for such taxable year does not exceed the ceiling amount, a tax determined under tables, applicable to such taxable year which shall be prescribed by the Tax Commission and which shall be in such form as it determines appropriate.  In the table so prescribed, the amounts of the tax shall be computed on the basis of the rates prescribed by subsections A and B of this section.  For purposes of this subsection, the term "ceiling amount" means, with respect to any taxpayer, the amount determined by the Tax Commission for the tax rate category in which such taxpayer falls.

Added by Laws 1971, c. 137, § 5, emerg. eff. May 11, 1971.  Amended by Laws 1971, pp. 1042, 1043, H.J.R. No. 1026, §§ 2A3 to 2A6, 3A, emerg. eff. June 22, 1971; Laws 1977, c. 53, § 1, eff. Jan. 1, 1979; Laws 1979, c. 195, § 2, emerg. eff. May 24, 1979; Laws 1980, c. 288, § 4, eff. July 1, 1980; Laws 1985, c. 179, § 93, operative July 1, 1985; Laws 1985, c. 200, § 1, operative July 1, 1985; Laws 1988, c. 204, § 12, operative July 1, 1988; Laws 1989, 1st Ex. Sess., c. 2, § 99, operative Jan. 1, 1990; Laws 1992, c. 311, § 1, eff. Sept. 1, 1992; Laws 1998, c. 427, § 2, eff. Jan. 1, 1999; Laws 2001, c. 383, § 2, eff. July 1, 2001; Laws 2004, c. 322, § 13, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004); Laws 2005, c. 413, § 4, eff. July 1, 2005; Laws 2006, c. 16, § 63, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 381, § 10 repealed by Laws 2006, c. 16, § 64, emerg. eff. March 29, 2006.

§68-2355.2.  Oklahoma Taxpayer Relief Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the State Treasurer to be designated the "Oklahoma Taxpayer Relief Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of the monies transferred to such fund pursuant to paragraph 2 of Section 1 of this act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Treasurer for the purpose of providing payments to Oklahoma residents who have filed an income tax return pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for the preceding tax year, except for those residents who were inmates in the custody of the Department of Corrections, and for the purpose of administrative costs incurred by the State Treasurer in making payments provided by this section.  The payments to taxpayers filing as married filing jointly, surviving spouse or head of household shall be equal to two times the payment to taxpayers filing as an individual or married filing separately.  No taxpayer filing as an individual who claims zero personal exemptions shall receive a payment.  During each year funds accrue pursuant to Section 1 of this act, the Oklahoma Tax Commission shall provide the State Treasurer with information necessary for such payments to be issued.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The State Treasurer shall promulgate any necessary rules in order to administer the provisions of this section.

Added by Laws 2005, c. 446, § 3, eff. July 1, 2005.

§68-2357.  Credits against tax.

A.  The withheld taxes and estimated taxes paid shall be allowed as credits as provided by law.

B.  1.  There shall be allowed as a credit against the tax imposed by Section 2355 of this title the amount of tax paid another state by a resident individual, as defined in paragraph 4 of Section 2353 of this title, upon income received as compensation for personal services in such other state; provided, such credit shall not be allowed with respect to any income specified in Section 114 of Title 4 of the United States Code, 4 U.S.C., Section 114, upon which a state is prohibited from imposing an income tax.  The credit shall not exceed such proportion of the tax payable under Section 2355 of this title as the compensation for personal services subject to tax in the other state and also taxable under Section 2355 of this title bears to the Oklahoma adjusted gross income as defined in paragraph 13 of Section 2353 of this title.

2.  For tax years beginning after December 31, 1975, there shall be allowed to a resident individual or part-year resident individual or nonresident individual member of the Armed Forces as a credit against the tax imposed by Section 2355 of this title twenty percent (20%) of the credit for child care expenses allowed under the Internal Revenue Code of the United States.  The credit shall not exceed the tax imposed by Section 2355 of this title.  The maximum child care credit allowable on the Oklahoma income tax return shall be prorated on the ratio that Oklahoma adjusted gross income bears to the federal adjusted gross income.

C.  1.  Every taxpayer who operates a manufacturing establishment in the state shall be allowed a direct credit against income taxes owed by such taxpayer to the state, the amount of which credit shall be proportioned to the amount of gas used or consumed in Oklahoma by such taxpayer in the operation of a manufacturing establishment, at a rate of three (3) mills per thousand (1,000) cubic feet of gas used or consumed after May 1, 1971, and during each taxable year of such taxpayer provided that the credit allowed herein shall not apply to the first twenty-five thousand (25,000) MCF of gas used or gas used to generate electricity or consumed after May 1, 1971, and during each taxable year of such taxpayer.

2.  As used in this subsection:

a. "manufacturing establishment" means a plant or establishment which engages in the business of working raw materials into wares suitable for use or which gives new shapes, new qualities or new combinations to matter which has already gone through some artificial process,

b. "gas used or consumed" shall include all natural or casinghead gas used in the operation of the manufacturing establishment for whatever purposes, but shall not include the following:

(1) gas which, after being severed from the earth, is subsequently injected into a formation in the state for the purpose of storing, recycling, repressuring or pressure maintenance,

(2) gas vented or flared directly into the atmosphere,

(3) gas used for fuel in connection with the operation and development for or production of oil or gas in the field where produced, and

(4) gas, any part of which is resold by the manufacturing establishment, except as to that part and quantity of the gas which is actually used by the establishment and not resold, and

c. "one thousand (1,000) cubic feet of gas" (MCF) means that quantity of gas which, measured at a pressure of fifteen and twenty-five thousandths (15.025) pounds per square inch absolute and at a temperature of sixty-nine (69) degrees Fahrenheit, would have the volume of one thousand (1,000) cubic feet.

D.  No additions to tax shall be made in Oklahoma income tax returns by reason of the recapture or restoration of credits under the Internal Revenue Code, and no other credits against tax shall be allowed in Oklahoma income tax returns except as follows:

1.  Those credits provided in this section; and

2.  Those credits authorized by Sections 921 through 925 of Title 82 of the Oklahoma Statutes, or Sections 2001 through 2008 of Title 63 of the Oklahoma Statutes, which have been, or may hereafter be, certified pursuant to applications therefor made on or before March 22, 1971.  Provided, the total amount of the credits referred to in this subparagraph to be taken by the taxpayer shall not exceed the certified net investment cost of the facilities or processes to which such credits pertain, reduced by the greater of:

a. the reduction in federal income tax of taxpayer as the result of deducting depreciation on such facilities or processes, or deducting nondepreciable costs for which credit has been so certified, or

b. the increase in the amount of Oklahoma income tax that would result if taxable income were increased by the amount deducted as set forth in subparagraph a of this paragraph.

And, provided further, that, after such credits have been exhausted, taxpayer shall each year thereafter adjust taxable income by adding any depreciation taken on such facilities or processes, or any nondepreciable costs having been included in the net investment cost allowed as credit, and which depreciation or costs have been allowed as a deduction in arriving at federal taxable income for such year.

Added by Laws 1971, c. 137, § 7.  Amended by Laws 1971, p. 1042, H.J.R. No. 1026, §§ 2A7, 8, emerg. eff. June 22, 1971; Laws 1977, c. 3, § 1, emerg. eff. Feb. 8, 1977; Laws 1977, c. 47, § 1, emerg. eff. May 11, 1977; Laws 1978, c. 214, § 1, emerg. eff. April 19, 1978; Laws 1980, c. 224, § 1, eff. July 1, 1980; Laws 1987, c. 113, § 23, operative Jan. 1, 1987; Laws 1996, c. 289, § 8, eff. July 1, 1996; Laws 1997, c. 294, § 22, eff. July 1, 1997.

§682357.1.  Solar energy system defined.

As used in this section and Section 2357.2 of this title, "solar energy system" means a system primarily designed to provide heating or cooling, electrical or mechanical power, or any combination thereof by means of collecting, transferring or storing solar generated energy for such purposes.  Such term shall include passive structural and nonstructural features which are designed to provide a calculated net energy gain to a structure from renewable energy sources, commonly referred to as "passive solar energy systems", but shall not include those parts of a structural system which would be required regardless of the energy source being utilized.  Solar energy may be derived from either direct processes or indirect processes using wind energy systems.

Amended by Laws 1982, c. 322, § 1, operative July 1, 1982.

§68-2357.2.  Repealed by Laws 1996, c. 289, § 10, emerg. eff. July 1, 1996.

§68-2357.4.  Investment credit.

A.  Except as otherwise provided in subsection F of Section 3658 of this title, for taxable years beginning after December 31, 1987, there shall be allowed a credit against the tax imposed by Section 2355 of this title for:

1.  Investment in qualified depreciable property placed in service during those years for use in a manufacturing operation, as defined in Section 1352 of this title, which has received a manufacturer exemption permit pursuant to the provisions of Section 1359.2 of this title or a qualified aircraft maintenance or manufacturing facility as defined in paragraph 14 of Section 1357 of this title in this state; or

2.  A net increase in the number of full-time-equivalent employees engaged in manufacturing, processing or aircraft maintenance in this state including employees engaged in support services.

B.  Except as otherwise provided in subsection F of Section 3658 of this title, for taxable years beginning after December 31, 1998, there shall be allowed a credit against the tax imposed by Section 2355 of this title for:

1.  Investment in qualified depreciable property with a total cost equal to or greater than Forty Million Dollars ($40,000,000.00) within three (3) years from the date of initial qualifying expenditure and placed in service in this state during those years for use in the manufacture of products described by any Industry Number contained in Division D of Part I of the Standard Industrial Classification (SIC) Manual, latest revision; or

2.  A net increase in the number of full-time-equivalent employees in this state engaged in the manufacture of any goods identified by any Industry Number contained in Division D of Part I of the Standard Industrial Classification (SIC) Manual, latest revision, if the total cost of qualified depreciable property placed in service by the business entity within the state equals or exceeds Forty Million Dollars ($40,000,000.00) within three (3) years from the date of initial qualifying expenditure.

C.  The business entity may claim the credit authorized by subsection B of this section for expenditures incurred or for a net increase in the number of full-time-equivalent employees after the business entity provides proof satisfactory to the Oklahoma Tax Commission that the conditions imposed pursuant to paragraph 1 or paragraph 2 of subsection B of this section have been satisfied.

D.  If a business entity fails to expend the amount required by paragraph 1 or paragraph 2 of subsection B of this section within the time required, the business entity may not claim the credit authorized by subsection B of this section, but shall be allowed to claim a credit pursuant to subsection A of this section if the requirements of subsection A of this section are met with respect to the investment in qualified depreciable property or net increase in the number of full-time-equivalent employees.

E.  The credit provided for in subsection A of this section, if based upon investment in qualified depreciable property, shall not be allowed unless the investment in qualified depreciable property is at least Fifty Thousand Dollars ($50,000.00).  The credit provided for in subsection A or B of this section shall not be allowed if the applicable investment is the direct cause of a decrease in the number of full-time-equivalent employees.  Qualified property shall be limited to machinery, fixtures, equipment, buildings or substantial improvements thereto, placed in service in this state during the taxable year.  The taxable years for which the credit may be allowed if based upon investment in qualified depreciable property shall be measured from the year in which the qualified property is placed in service.  If the credit provided for in subsection A or B of this section is calculated on the basis of the cost of the qualified property, the credit shall be allowed in each of the four (4) subsequent years.  If the qualified property on which a credit has previously been allowed is acquired from a related party, the date such property is placed in service by the transferor shall be considered to be the date such property is placed in service by the transferee, for purposes of determining the aggregate number of years for which credit may be allowed.

F.  The credit provided for in subsection A or B of this section, if based upon an increase in the number of full-time-equivalent employees, shall be allowed in each of the four (4) subsequent years only if the level of new employees is maintained in the subsequent year.  In calculating the credit by the number of new employees, only those employees whose paid wages or salary were at least Seven Thousand Dollars ($7,000.00) during each year the credit is claimed shall be included in the calculation.  Provided, that the first year a credit is claimed for a new employee, such employee may be included in the calculation notwithstanding paid wages of less than Seven Thousand Dollars ($7,000.00) if the employee was hired in the last three quarters of the tax year, has wages or salary which will result in annual paid wages in excess of Seven Thousand Dollars ($7,000.00) and the taxpayer submits an affidavit stating that the employee's position will be retained in the following tax year and will result in the payment of wages in excess of Seven Thousand Dollars ($7,000.00).  The number of new employees shall be determined by comparing the monthly average number of full-time employees subject to Oklahoma income tax withholding for the final quarter of the taxable year with the corresponding period of the prior taxable year, as substantiated by such reports as may be required by the Tax Commission.

G.  The credit allowed by subsection A of this section shall be the greater amount of either:

1.  One percent (1%) of the cost of the qualified property in the year the property is placed in service; or

2.  Five Hundred Dollars ($500.00) for each new employee.  No credit shall be allowed in any taxable year for a net increase in the number of full-time-equivalent employees if such increase is a result of an investment in qualified depreciable property for which an income tax credit has been allowed as authorized by this section.

H.  The credit allowed by subsection B of this section shall be the greater amount of either:

1.  Two percent (2%) of the cost of the qualified property in the year the property is placed in service; or

2.  One Thousand Dollars ($1,000.00) for each new employee.

No credit shall be allowed in any taxable year for a net increase in the number of full-time-equivalent employees if such increase is a result of an investment in qualified depreciable property for which an income tax credit has been allowed as authorized by this section.

I.  Except as provided by subsection G of Section 3658 of this title, any credits allowed but not used in any taxable year may be carried over in order as follows:

1.  To each of the four (4) years following the year of qualification; and

2.  To the extent not used in those years in order to each of the fifteen (15) years following the initial five-year period.

To the extent not used in paragraphs 1 and 2 of this subsection, such credits from qualified depreciable property placed in service on or after January 1, 2000, may be utilized in any subsequent tax years after the initial twenty-year period.

Added by Laws 1980, c. 299, § 1.  Amended by Laws 1984, c. 94, § 1, eff. Jan. 1, 1985; Laws 1985, c. 342, § 1, eff. Jan. 1, 1986; Laws 1986, c. 52, § 1, eff. Jan. 1, 1987; Laws 1987, c. 228, § 10, eff. Jan. 1, 1988; Laws 1991, 1st Ex. Sess., c. 2, § 11, emerg. eff. Jan. 18, 1991; Laws 1992, c. 383, § 3, emerg. eff. June 9, 1992; Laws 1997, c. 190, § 3, eff. July 1, 1997; Laws 1998, c. 364, § 20, emerg. eff. June 8, 1998; Laws 1999, c. 1, § 21, emerg. eff. Feb. 24, 1999; Laws 2000, c. 3, § 2, emerg. eff. March 2, 2000; Laws 2000, c. 214, § 2, eff. July 1, 2000; Laws 2002, c. 299, § 14, emerg. eff. May 23, 2002; Laws 2003, c. 462, § 2, eff. July 1, 2003.

NOTE:  Laws 1998, c. 301, § 13 and Laws 1998, c. 349, § 5 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§682357.6.  Contributions to Energy Conservation Assistance Fund  Tax Credit.

Any person or corporation may contribute monies to the Energy Conservation Assistance Fund. Such contributions shall be entitled to an income tax credit against the state personal or corporate income tax liability of fifty percent (50%) of the amount contributed to the fund for the taxable year in which it was made.

Added by Laws 1982, c. 324, § 4. Amended by laws 1989, c. 112, § 4, operative July 1, 1989.

§68-2357.7.  Credit for investments in qualified venture capital companies.

A.  For taxable years beginning after December 31, 1986, and before January 1, 2009, there shall be allowed a credit against the tax imposed by Section 2355 of this title or Section 624 of Title 36 of the Oklahoma Statutes for investments in qualified venture capital companies whose purpose is to establish or expand the development of business and industry within Oklahoma.  Provided, tax credits against liabilities imposed pursuant to Section 624 of Title 36 of the Oklahoma Statutes shall be limited to the amount that would otherwise be collected and allocated to the General Revenue Fund of the State Treasury.

B.  For purposes of this section:

1.  "Qualified venture capital company" means a C corporation, as defined by the Internal Revenue Code of 1986, as amended, incorporated pursuant to the laws of Oklahoma or a registered business partnership with a certificate of partnership filed as required by law if such corporation or partnership is organized to provide the direct investment of debt and equity funds to companies within this state, with its principal place of business located within this state and which meets the following criteria:

a. capitalization of not less than Five Million Dollars ($5,000,000.00),

b. having a purpose and objective of investing at least a portion, as specified herein, of its capitalization in Oklahoma business ventures.  Such portion shall be at least fifty-five percent (55%) for capitalization occurring before January 1, 1999, and at least seventy-five percent (75%) for capitalization occurring on and after January 1, 1999.  Investment capital received by such venture capital company shall be invested pursuant to said objective within five (5) years after receipt of such capital.  Provided, of the portion of capitalization required to be invested in Oklahoma business ventures, as specified herein, ten percent (10%) of capitalization may be reserved for additional investment, within ten (10) years after receipt of capital, in portfolio companies which are Oklahoma business ventures.  The temporary investment of funds by a qualified venture capital company in obligations of the United States, state and municipal bonds, bank certificates of deposit, or money market securities pending investment in Oklahoma business ventures is hereby authorized, and

c. investment of not more than ten percent (10%) of its funds in any one company;

2.  "Oklahoma business venture" means a business, incorporated or unincorporated, which:

a. has or will have, immediately after a loan or investment is made by a qualified venture capital company, at least fifty percent (50%) of its employees or assets located in Oklahoma,

b. needs financial assistance in order to commence or expand such business which provides or intends to provide goods or services, and

c. is not engaged in oil and gas exploration, real estate development, real estate sales, retail sales of food or clothing, farming, ranching, banking, or lending or investing funds in other businesses.  Provided, however, businesses which provide or intend to provide goods or services, including, but not limited to, goods or services involving new technology, equipment, or techniques to such businesses listed in this subparagraph, and investments in the development of tourism facilities in the form of amusement parks, entertainment parks, theme parks, golf courses, or museums shall not be subject to said prohibition;

3.  "Direct investment" means the purchase of securities of a private company, or securities of a public company if the securities constitute a new issue of a public company and such public company had previous year sales of less than Ten Million Dollars ($10,000,000.00); and

4.  "Debt and equity funds" means investments in debt securities; including unsecured, undersecured, subordinated or convertible loans or debt securities; and/or equity securities, including common and preferred stock, royalty rights, limited partnership interest, and any other securities or rights that evidence ownership in businesses.

C.  The credit provided for in subsection A of this section shall be twenty percent (20%) of the cash amount invested in qualified venture capital companies.  The Oklahoma Capital Investment Board shall have the authority to certify an entity as a qualified venture capital company and to certify an investment to be a qualifying Oklahoma business venture for purposes of complying with subsection B of this section.  Such certification shall be binding on the Oklahoma Tax Commission.  Such certification shall not be mandatory but may be requested by any entity that desires to be certified.  A reasonable certification fee may be charged by the Oklahoma Capital Investment Board for this service.  If the tax credit allowed pursuant to subsection A of this section exceeds the amount of taxes due or if there are no state taxes due of the taxpayer, the amount of the claim not used as an offset against the taxes of a taxable year may be carried forward as a credit against subsequent tax liability for a period not to exceed three (3) years.  No investor in a venture capital company organized after July 1, 1992, may claim tax credits under the provisions of this section.

D.  No taxpayer may claim the credit provided for in subsection A of this section for investments in qualified venture capital companies made prior to January 1, 1987.

E.  No investor whose capital is guaranteed by the Oklahoma Capital Investment Board may claim or transfer the credit provided for in subsection A of this section for investments in such guaranteed portfolio.

F.  The credit provided for in subsection A of this section, to the extent not previously utilized, shall be freely transferable to and by subsequent transferees for a period of three (3) years from the date of investment.

Added by Laws 1986, c. 265, § 1, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 222, § 110, operative July 1, 1987; Laws 1988, 3rd Ex.Sess., c. 2, § 2, emerg. eff. Sept. 9, 1988; Laws 1989, c. 350, § 3, operative July 1, 1989; Laws 1990, c. 328, § 14, eff. Sept. 1, 1990; Laws 1991, c. 188, § 13, eff. July 1, 1991; Laws 1998, c. 226, § 1, eff. Jan. 1, 1999; Laws 2003, c. 181, § 2, eff. Nov. 1, 2003.

§682357.8.  Qualified venture capital company  Annual report  Written statement to investors  Violations and penalties  Registration system.

A.  Each qualified venture capital company, as defined in Section 2357.7 of this title, shall file an annual report within one hundred twenty (120) days after each successive calendar year end with the Oklahoma Tax Commission which lists all funds invested in such company which may qualify for the tax credit allowed by Section 2357.7 of this title.  Said report shall state the amount of funds invested in such company during the taxable year by persons or corporations, the Social Security number of such person or the federal identification number of such corporation making such investments, and shall include a schedule listing the type and amount of investments made by said venture capital company together with such other information as the Tax Commission may prescribe.

B.  Each qualified venture capital company shall furnish to each person or corporation who made an investment in such company during the preceding year a written statement showing the name of the venture capital company, the name of the investor, the total amount of investments in the company made by such person or corporation and such other information as the Tax Commission may require.  Said statement shall be attached to the income tax return of such person or corporation in order to qualify for said tax credit.

C.  Any qualified venture capital company who refuses or fails to comply with the provisions of this section or is hereafter found guilty in a court of competent jurisdiction of any violation of any Oklahoma income tax law shall not be eligible to be a qualified venture capital company for purposes of Section 2357.7 of this title.  If a venture capital company does not invest its funds in Oklahoma business ventures as provided for in paragraph 1 of subsection B of Section 2357.7 of this title within five (5) years after receipt of capital, the venture capital company shall pay to the Tax Commission a penalty equal to the aggregate amount of tax credit provided to investors in such venture capital company multiplied by a fraction, the numerator of which is a percentage equal to the difference between the percentage of capitalization required to be invested in Oklahoma business ventures and the percentage of funds invested in Oklahoma business ventures calculated in accordance with subparagraph b of paragraph 1 of subsection B of Section 2357.7 of this title and the denominator of which is the percentage of capitalization required to be invested in Oklahoma business ventures.  Provided, to the extent that the penalty cannot be collected from the venture capital company, the penalty shall be collected from the taxpayers to whom the tax credits have been granted or transferred.

D.  Any taxpayer who refuses or fails to comply with the provisions of this section or is hereafter found guilty in a court of competent jurisdiction of any violation of any Oklahoma income tax law shall not be eligible for the tax credit granted in Section 2357.7 of this title.

E.  The Tax Commission is directed to immediately develop a system for registration of any income tax credits issued pursuant to Section 2357.7 et seq. of this title and a system which permits verification that any tax credit claimed upon an income tax return is validly issued and properly taken in the year of claim and ensures that any transfers of the income tax credit are not unduly restricted or hindered.

Added by Laws 1986, c. 265, § 2, eff. Jan. 1, 1987.  Amended by Laws 1987, c. 222, § 111, operative July 1, 1987; Laws 1988, 3rd Ex.Sess., c. 2, § 3, emerg. eff. Sept. 9, 1988; Laws 1998, c. 226, § 2, eff. Jan. 1, 1999.

§68-2357.9.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§682357.10.  Oklahoma Coal Production Incentive Act  Short title.

This act shall be known and may be cited as the "Oklahoma Coal Production Incentive Act".

Added by Laws 1988, c. 316, § 1, eff. Jan. 1, 1989.

§68-2357.11.  Tax credit.

A.  For purposes of this section, the term "person" means any legal business entity including limited and general partnerships, corporations, sole proprietorships, and limited liability companies, but does not include individuals.

B.  For tax years beginning on or after January 1, 1993, and ending on or before December 31, 2007, there shall be allowed a credit against the tax imposed by Section 1803 or Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes for every person in this state furnishing water, heat, light or power to the state or its citizens, or for every person in this state burning coal to generate heat, light or power for use in manufacturing operations located in this state.  The credit shall be in the amount of Two Dollars ($2.00) per ton for each ton of Oklahoma-mined coal purchased by such person.

C.  For tax years beginning on or after January 1, 1995, and ending on or before December 31, 2007, there shall be allowed, in addition to the credits allowed pursuant to subsection B of this section, a credit against the tax imposed by Section 1803 or Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes for every person in this state which:

1.  Furnishes water, heat, light or power to the state or its citizens, or burns coal to generate heat, light or power for use in manufacturing operations located in this state; and

2.  Purchases at least seven hundred fifty thousand (750,000) tons of Oklahoma-mined coal in the tax year.

The additional credit allowed pursuant to this subsection shall be in the amount of Three Dollars ($3.00) per ton for each ton of Oklahoma-mined coal purchased by such person.

D.  Except as otherwise provided in subsection E of this section, for tax years beginning on or after January 1, 2001, there shall be allowed a credit against the tax imposed by Section 1803 or Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes for every person in this state primarily engaged in mining, producing or extracting coal, and holding a valid permit issued by the Oklahoma Department of Mines in the amount of ninety-five cents ($0.95) per ton for each ton of coal mined, produced or extracted in this state by such person on or after January 1, 2001.

E.  In addition to the credit allowed pursuant to the provisions of subsection D of this section and except as otherwise provided in subsection F of this section, for tax years beginning on or after January 1, 2001, there shall be allowed a credit against the tax imposed by Section 1803 or Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes for every person in this state primarily engaged in mining, producing or extracting coal, and holding a valid permit issued by the Oklahoma Department of Mines in the amount of ninety-five cents ($0.95) per ton for each ton of coal mined, produced or extracted from thin seams in this state by such person; provided, the credit shall not apply to such coal sold to any consumer who purchases at least seven hundred fifty thousand (750,000) tons of Oklahoma-mined coal per year.

F.  In addition to the credit allowed pursuant to the provisions of subsection D of this section and except as otherwise provided in subsection G of this section, for tax years beginning on or after January 1, 2005, there shall be allowed a credit against the tax imposed by Section 1803 or Section 2355 of this title or that portion of the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes, which is actually paid to and placed into the General Revenue Fund, in the amount of ninety-five cents ($0.95) per ton for each ton of coal mined, produced or extracted from thin seams in this state by such person on or after July 1, 2005.

G.  The credits provided in subsections D and E of this section shall not be allowed for coal mined, produced or extracted in any month in which the average price of coal is Forty-five Dollars ($45.00) or more per ton, excluding freight charges, as determined by the Tax Commission.

H.  The additional credits allowed pursuant to subsections B, C, D and E of this section but not used shall be freely transferable after January 1, 2002, by written agreement to subsequent transferees at any time during the five (5) years following the year of qualification.  An eligible transferee shall be any taxpayer subject to the tax imposed by Section 1803 or Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes.  The person originally allowed the credit and the subsequent transferee shall jointly file a copy of the written credit transfer agreement with the Tax Commission within thirty (30) days of the transfer.  The written agreement shall contain the name, address and taxpayer identification number of the parties to the transfer, the amount of credit being transferred, the year the credit was originally allowed to the transferring person and the tax year or years for which the credit may be claimed.  The Tax Commission may promulgate rules to permit verification of the validity and timeliness of a tax credit claimed upon a tax return pursuant to this subsection but shall not promulgate any rules which unduly restrict or hinder the transfers of such tax credit.

I.  The additional credit allowed pursuant to subsection F of this section but not used shall be freely transferable on or after July 1, 2006, by written agreement to subsequent transferees at any time during the five (5) years following the year of qualification.  An eligible transferee shall be any taxpayer subject to the tax imposed by Section 1803 or Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes.  The person originally allowed the credit and the subsequent transferee shall jointly file a copy of the written credit transfer agreement with the Tax Commission within thirty (30) days of the transfer.  The written agreement shall contain the name, address and taxpayer identification number of the parties to the transfer, the amount of credit being transferred, the year the credit was originally allowed to the transferring person and the tax year or years for which the credit may be claimed.  The Tax Commission may promulgate rules to permit verification of the validity and timeliness of a tax credit claimed upon a tax return pursuant to this subsection but shall not promulgate any rules which unduly restrict or hinder the transfers of such tax credit.

J.  The credits allowed by subsections B, C, D, E and F of this section, upon election of the taxpayer, shall be treated and may be claimed as a payment of tax, a prepayment of tax or a payment of estimated tax for purposes of Section 1803 or 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes.

K.  Any credits allowed pursuant to the provisions of subsections B, C, D, E and F of this section but not used in any tax year may be carried over in order to each of the five (5) years following the year of qualification.

Added by Laws 1988, c. 316, § 2, eff. Jan. 1, 1989.  Amended by Laws 1992, c. 162, § 1, emerg. eff. May 5, 1992; Laws 1993, c. 138, § 1, eff. Sept. 1, 1993; Laws 1994, c. 278, § 25, eff. Sept. 1, 1994; Laws 1996, c. 360, § 4, eff. July 1, 1996; Laws 1999, c. 79, § 1, eff. July 1, 1999; Laws 2001, c. 402, § 2, eff. July 1, 2001; Laws 2002, c. 170, § 1, emerg. eff. May 6, 2002; Laws 2002, c. 458, § 11, eff. July 1, 2002; Laws 2005, c. 413, § 5, eff. July 1, 2005.

§68-2357.12.  Renumbered as § 2358.2 of this title by Laws 1986, c. 269, § 23, operative July 1, 1986.

§68-2357.13.  Credits for commercial space industries - Definitions.

A.  For taxable years beginning after December 31, 1999, there shall be allowed a credit against the tax imposed by Section 2355 of this title for investments in qualifying projects, the purpose of which is to encourage the development of commercial space industries in this state.

B.  As used in this section:

1.  "Commencement of operations" means the beginning of active operations by a qualifying business of the principal function for which a qualifying project was constructed;

2.  "Cumulative capital investment" means the total capital investment in land, buildings, and equipment made in connection with a qualifying project during the period from the beginning of construction of the project to the commencement of operations;

3.  "Eligible capital costs" means all expenses incurred by a qualifying business in connection with the acquisition, construction, installation, and equipping of a qualifying project during the period from the beginning of construction of the project to the commencement of operations, including, but not limited to:

a. costs of acquiring, constructing, installing, equipping, and financing a qualifying project, including all obligations incurred for labor and obligations to contractors, subcontractors, builders, and materialmen,

b. costs of acquiring land or rights to land and any cost incidental thereto,

c. costs of architectural and engineering services, including, but not limited to, test borings, surveys, estimates, plans and specifications, preliminary investigations, environmental mitigation, and supervision of construction, as well as the performance of all duties required by or consequent to the acquisition, construction, installation, and equipping of a qualifying project, and

d. costs associated with the installation of fixtures and equipment, surveys, site tests and inspections, subsurface site work and excavation, removal of structures, roadways, and other surface obstructions, filling, grading, paving, and providing for drainage, storm water retention, and installation of utilities, and offsite construction of utility extensions to the boundaries of the property.

"Eligible capital costs" shall not include the cost of any property previously owned or leased by the qualifying business;

4.  "Jobs" means full-time-equivalent positions, as such term is consistent with terms used by Oklahoma Employment Security Commission and the United States Department of Labor for purposes of unemployment tax administration and employment estimation, resulting directly from a project in this state.  Such term does not include temporary construction jobs involved in the construction of the project facility;

5.  "Qualifying business" means a business which establishes a qualifying project in this state and which is certified by the Oklahoma Tax Commission to receive tax credits pursuant to the provisions of this section; and

6.  "Qualifying project" means a new or expanding facility in this state or a combination of two new or expanding facilities in this state which facility or combination of facilities creates at least one hundred (100) new jobs in this state and is engaged in an industry which the Oklahoma Space Industry Development Authority is authorized to promote.

C.  The credit provided for in this section shall be in the amount of five percent (5%) of the eligible capital costs generated by a qualifying project.  In order to qualify to receive the credit, application shall be made to the Tax Commission, which shall certify the amount of eligible capital costs generated by a qualifying project and the maximum amount of the tax credit to which the taxpayer will be entitled.  The credit shall be granted only against the tax liability upon income generated by or arising out of the qualifying project and shall not exceed the following percentages of the corporate income tax liability upon income generated by or arising out of a qualifying project for any tax year in which a credit may be claimed:

1.  One hundred percent (100%) for a qualifying project which results in a cumulative capital investment of more than One Hundred Million Dollars ($100,000,000.00);

2.  Seventy-five percent (75%) for a qualifying project which results in a cumulative capital investment of more than Fifty Million Dollars ($50,000,000.00), but not exceeding One Hundred Million Dollars ($100,000,000.00); and

3.  Fifty percent (50%) for a qualifying project which results in a cumulative capital investment of Twenty-five Million Dollars ($25,000,000.00) or more, but not exceeding Fifty Million Dollars ($50,000,000.00).

A qualifying project which results in a cumulative capital investment of less than Twenty-five Million Dollars ($25,000,000.00) shall not be eligible for the credit.  No credit may be claimed for investments made prior to July 1, 1999.

The amount of any credit allowed but not used in any tax year may be carried over in order to each of the four (4) years following the year of qualification subject to the limitations provided in this subsection.  In no event shall any credit granted pursuant to the provisions of this section be transferable or refundable.

D.  The credit allowed pursuant to the provisions of this section shall not be allowed for any project undertaken by a qualified space transportation vehicle provider in which a credit for an eligible investment is claimed pursuant to the provisions of Section 1 of this act.

Added by Laws 1999, c. 203, § 1, eff. July 1, 1999.  Amended by Laws 2001, c. 266, § 2, emerg. eff. May 24, 2001.

§68-2357.14.  Renumbered as § 2-11-301 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.15.  Renumbered as § 2-11-302 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.16.  Renumbered as § 2-11-303 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.17.  Renumbered as § 2-11-304 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.18.  Renumbered as § 2-11-305 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.19.  Renumbered as § 2-11-306 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.20.  Renumbered as § 2-11-307 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-2357.21.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993 and by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.22.  Credit for investments in qualified clean-burning motor fuel vehicle property or qualified electric motor vehicle property.

A.  For tax years beginning before January 1, 2009, there shall be allowed a one-time credit against the income tax imposed by Section 2355 of this title for investments in qualified clean-burning motor vehicle fuel property placed in service after December 31, 1990, and for investments in qualified electric motor vehicle property placed in service after December 31, 1995.

B.  As used in this section, "qualified clean-burning motor vehicle fuel property" means:

1.  Equipment installed to modify a motor vehicle which is propelled by gasoline or diesel fuel so that the vehicle may be propelled by methanol, "M-85" which is a mixture of methanol and gasoline containing at least eighty-five percent (85%) methanol, compressed natural gas, liquefied natural gas or liquefied petroleum gas or a combination of at least fifty percent (50%) natural gas;

2.  A motor vehicle originally equipped so that the vehicle may be propelled by compressed natural gas, liquefied natural gas or liquefied petroleum gas, or propelled by methanol or "M-85" but only to the extent of the portion of the basis of such motor vehicle which is attributable to the storage of such fuel, the delivery to the engine of such motor vehicle of such fuel, and the exhaust of gases from combustion of such fuel; or

3.  Property which is directly related to the delivery of methanol, "M-85", compressed natural gas, liquefied natural gas or liquefied petroleum gas into the fuel tank of a motor vehicle propelled by such fuel including compression equipment and storage tanks for such fuel at the point where such fuel is so delivered but only if such property is not used to deliver such fuel into any other type of storage tank or receptacle and such fuel is not used for any purpose other than to propel a motor vehicle.  However, property which is directly related to the delivery of methanol or "M-85" into the fuel tank of a motor vehicle propelled by such fuel as provided in this paragraph shall be used solely for the purpose of delivering methanol or "M-85" and no other purpose in order to claim the tax credit pursuant to this section.  If the property is used for any other purpose than the delivery of methanol or "M-85", the tax credit shall immediately be refunded to the Oklahoma Tax Commission.  The Corporation Commission shall inspect the property to determine whether the property is being used for the delivery of methanol or "M-85".

C.  As used in this section, "qualified electric motor vehicle property" means a motor vehicle originally equipped to be propelled only by electricity to the extent of the full purchase price of the vehicle; provided, if a motor vehicle is also equipped with an internal combustion engine, then such vehicle shall be considered "qualified electric motor vehicle property" only to the extent of the portion of the basis of such motor vehicle which is attributable to the propulsion of the vehicle by electricity.  The term "qualified electric motor vehicle property" shall not apply to vehicles known as "golf carts," "go-carts" and other motor vehicles which are manufactured principally for use off the streets and highways.

D.  The credit provided for in subsection A of this section shall be fifty percent (50%) of the cost of the qualified clean-burning motor vehicle fuel property or qualified electric motor vehicle property.

E.  In cases where no credit has been claimed pursuant to subsection D of this section and in which a motor vehicle is purchased by a taxpayer with qualified clean-burning motor vehicle fuel property or qualified electric motor vehicle property installed by the manufacturer of such motor vehicle and the taxpayer is unable or elects not to determine the exact basis which is attributable to such property, the taxpayer may claim a credit in an amount not exceeding the lesser of ten percent (10%) of the cost of the motor vehicle or One Thousand Five Hundred Dollars ($1,500.00).

F.  If the tax credit allowed pursuant to subsection A of this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of the credit not used as an offset against the income taxes of a taxable year may be carried forward as a credit against subsequent income tax liability for a period not to exceed three (3) years.

G.  A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half (1/2) of the tax credit that would have been allowed for a joint return.

Added by Laws 1990, c. 336, § 12, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 20, eff. July 1, 1991; Laws 1992, c. 306, § 1, eff. July 1, 1992; Laws 1993, c. 271, § 1, eff. July 1, 1993; Laws 1994, c. 2, § 25, emerg. eff. March 2, 1994; Laws 1994, c. 379, § 1, eff. Sept. 1, 1994; Laws 1996, c. 224, § 1, eff. Nov. 1, 1996; Laws 2001, c. 144, § 2, eff. Nov. 1, 2001; Laws 2003, c. 186, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1993, c. 224, § 9 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§68-2357.23.  Qualified clean-burning train locomotive fuel property - Tax credit.

A.  For taxable years beginning after December 31, 1992, there shall be allowed a one-time credit against the income tax imposed by Section 2355 of this title for investments in qualified clean-burning train locomotive fuel property.

B.  As used in this section, "qualified clean-burning train locomotive fuel property" means:

1.  Equipment installed to modify a train locomotive which is propelled by diesel or other means so that the train locomotive may be propelled by compressed natural gas, liquefied natural gas or liquefied petroleum gas if such installation occurs in the State of Oklahoma; and

2.  Property which is directly related to the delivery of compressed natural gas, liquefied natural gas or liquefied petroleum gas into the fuel tank of a train locomotive propelled by such fuel including compression equipment and storage tanks for such fuel at the point where such fuel is so delivered but only if such property is not used to deliver such fuel into any other type of storage tank or receptacle and such fuel is not used for any purpose other than to propel a train locomotive.

C.  The credit provided for in subsection A of this section shall be fifty percent (50%) of the cost of the qualified clean-burning train locomotive fuel property.

D.  In cases where no credit has been claimed pursuant to subsection C of this section and in which a train locomotive is purchased in the State of Oklahoma by a taxpayer with qualified clean-burning train locomotive fuel property installed by the manufacturer of such train locomotive and the taxpayer is unable or elects not to determine the exact basis which is attributable to such property, the taxpayer may claim a credit in an amount not exceeding the lesser of ten percent (10%) of the cost of the train locomotive or One Thousand Five Hundred Dollars ($1,500.00).

E.  If the tax credit allowed pursuant to subsection A of this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of the credit not used as an offset against the income taxes of a taxable year may be carried forward as a credit against subsequent income tax liability for a period not to exceed three (3) years.

Added by Laws 1992, c. 287, § 3, eff. Sept. 1, 1992.  Amended by Laws 1993, c. 58, § 1, emerg. eff. April 12, 1993.

§68-2357.24.  Historic battle sites - Deduction from taxable income for sale to state.

A.  For taxable years beginning after December 31, 1994, there shall be allowed a deduction from the taxable income of any resident taxpayer who sells to this state any real property in which the taxpayer is the record owner and which real property was the site of a historic battle during the nineteenth century and is or has been designated a National Historic Landmark.  For purposes of this section, a "National Historic Landmark" is a district, site, building, structure or object, designated by the Secretary of the Interior as possessing national significance in American history, archaeology, architecture, engineering or culture.

B.  The deduction allowed by this section shall be limited to fifty percent (50%) of any capital gain the owner of the property receives or realizes upon the sale of the property and shall be allowed for the taxable year in which the sale occurred.

C.  A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half (1/2) of the tax deduction that would have been allowed for a joint return.  If record title to the property is held in more than one individual other than a husband and wife, each owner shall be allowed the deduction in the same percentage as that individual's  percentage of ownership in the property.  In no event shall the total deduction allowed by this section exceed fifty percent (50%) in the taxable year of the capital gain realized on the sale of the property.

D.  Record title to the property subject to the provisions of this section may be initially transferred or conveyed by the resident taxpayer to a private, nonprofit organization if the organization transfers or conveys record title to the property to this state within one (1) year of the sale or transfer of the property from the resident taxpayer to the organization.  The private, nonprofit organization shall not be entitled to the deduction provided by this section.  If record title is not transferred or conveyed to this state by the private, nonprofit organization within the one-year period, the resident taxpayer shall not be allowed the deduction.

Added by Laws 1995, c. 79, § 1, eff. Sept. 1, 1995.

§68-2357.25.  Credit for investments in agricultural processing cooperatives, ventures and marketing associations.

A.  There shall be allowed a credit against the tax imposed by Section 2355 of this title for direct investments by Oklahoma agricultural producers in Oklahoma producer-owned agricultural processing cooperatives, Oklahoma producer-owned agricultural processing ventures, or Oklahoma producer-owned agricultural processing marketing associations or Oklahoma-owned and -based corporations or partnerships created and designed to develop and advance the production, processing, handling and marketing of agricultural commodities grown, made or manufactured in Oklahoma.  For calendar years 1997 and 1998, the amount of the credit shall be thirty percent (30%) of the amount of the investment by the Oklahoma agricultural producer in Oklahoma producer-owned agricultural processing cooperatives, ventures, or marketing associations.

B.  For calendar year 2006, and all subsequent years, the credit percentage, not to exceed thirty percent (30%), shall be adjusted annually so that the total estimate of credits does not exceed Two Million Dollars ($2,000,000.00) annually.  The formula to be used for the percentage adjustment shall be thirty percent (30%) times Two Million Dollars ($2,000,000.00) divided by the credits claimed in the preceding year.  In no event shall the credit be claimed more than once by a taxpayer each taxable year.

C.  In the event the total tax credits authorized by this section exceed Two Million Dollars ($2,000,000.00) in any calendar year, the Oklahoma Tax Commission shall permit any excess over Two Million Dollars ($2,000,000.00) but shall factor such excess into the percentage adjustment formula for subsequent years.

D.  The credits authorized by this act may only be claimed for taxable years beginning after December 31, 2006, and ending before January 1, 2010.  The provisions of this subsection shall not be applicable to any credits earned, but not utilized, prior to the effective date of this act.

E.  If the credit allowed pursuant to this section exceeds the amount of state income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of credit allowed but not used in any taxable year may be carried forward as a credit against subsequent income tax liability for a period not exceeding six (6) years following the year in which the investment was originally made.

F.  The Oklahoma Tax Commission shall have the authority to prescribe forms for purposes of claiming the credit authorized by this section.  The Oklahoma Tax Commission shall be authorized to conduct an investigation of the relevant facts as may be required in order to verify the eligibility of a claimant to receive a credit for any applicable income tax year.

G.  1.  For any taxable year during which a taxpayer sells or otherwise disposes of the ownership interest for which a tax credit has previously been allowed to the taxpayer or for which a tax credit will be allowed to the taxpayer for the year in which the sale or other disposition of the ownership interest is made, the taxpayer shall be required to reduce the cost of the ownership interest in the Oklahoma producer-owned agricultural processing cooperative, venture, or marketing association, as reported upon the applicable income tax return, by the amount of the tax credit which has previously been granted or for which the taxpayer is claiming credit if the credit is allowable for the year during which the sale or other disposition is made.

2.  If a taxpayer sells or otherwise disposes of an ownership interest in the Oklahoma producer-owned agricultural processing cooperative, venture, or marketing association for which the tax credit authorized by this section may be taken in a taxable year following the year in which the ownership interest in the Oklahoma producer-owned agricultural processing cooperative, venture, or marketing association is sold or otherwise disposed of, the credit authorized by this section shall be reduced to account for the prior sale or other disposition.

H.  The tax credit authorized by this section shall not be available or taken for any calendar year during which the claimant of the credit received any incentive payments pursuant to the Oklahoma Quality Jobs Program Act or the Saving Quality Jobs Act.

I.  As used in this section:

1.  "Direct investment" means the payment of money in an Oklahoma producer-owned agricultural processing cooperative, venture, or marketing association or the transfer of any form of economic value, whether tangible or intangible, other than money;

2.  "Oklahoma producer-owned agricultural processing cooperative" means a legal entity in the nature of a partnership or business undertaking agricultural transactions or agricultural commercial enterprises for mutual profit which are owned and controlled by Oklahoma agricultural producers.  An Oklahoma producer-owned agricultural processing cooperative requires a community of interest in the performance of the undertaking, transaction or enterprise, a right to direct and govern the policy in connection therewith and the duty, which may be altered by agreement, to share both in profit and losses.  The term does not include a cooperative that provides only, and nothing more than, storage, cleaning, or transportation of agricultural commodities;

3.  "Oklahoma producer-owned agricultural processing venture" means a legal entity in the nature of a corporation or company organized to invest in or operate an agricultural commodity processing facility operated primarily for the processing or production of marketable products from agricultural commodities.  The term shall include a dairy operation that requires a depreciable investment of at least Two Hundred Fifty Thousand Dollars ($250,000.00) and which produces milk from dairy cows.  The term does not include a venture that provides only, and nothing more than, storage, cleaning, or transportation of agricultural commodities;

4.  "Oklahoma producer-owned agricultural processing marketing association" means:

a. a legal entity owned by Oklahoma producers of agricultural commodities and organized to jointly market agricultural commodities and/or natural-resource-based recreational activities, facilitate the marketing process and to promote and stimulate the processing, sales, and marketing of agricultural commodities, or

b. a legal entity owned by Oklahoma producers of agricultural commodities and organized for collective marketing and improvement of land for natural-resource-based recreational activity;

The term does not include a marketing association that provides only, and nothing more than, storage, cleaning, or transportation of agricultural commodities;

5.  "Oklahoma agricultural producer" means any person who produces agricultural commodities in this state;

6.  "Oklahoma-based corporation or partnership" means an entity created pursuant to the Oklahoma General Corporation Act or other laws of the state authorizing either a corporate entity or an entity with limited liability or any form of partnership, whether general, limited or other authorized partnership form having either its principal place of business within the state or substantial assets located within the state.  For the purpose of this section, the definition contained in this paragraph shall not include an Oklahoma-based corporation or partnership that engages only in and nothing more than the storage, cleaning, and transportation or production of its commodity;

7.  "Agricultural commodities" means a farm or ranch product, including but not limited to, wheat, corn, soybeans, cotton, timber, cattle, hogs, sheep, horses, poultry, animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group produced in farming or ranching operations or a product of such crop or livestock in its unmanufactured state such as ginned cotton, wool-dip, maple syrup, milk and eggs, or any other commodity listed under any Industry Group Number under Major Group 20 of Division D of the Standard Industrial Classification (SIC) Manual; and

8.  "Dairy operation" means and includes equipment and facilities to store and prepare feed, dairy cows, milking parlors, bulk cooling tanks, buildings, and all such depreciable investment commonly utilized in the dairy industry.

J.  For purposes of this section, an agricultural commodity shall be deemed to be produced within this state if it is substantially produced, by any person, partnership, company, association or corporation:

1.  Authorized to do and doing business under the laws of this state;

2.  Paying all taxes duly assessed; and

3.  Domiciled within this state by having a location of production within this state.

Added by Laws 1996, c. 296, § 2, eff. Jan. 1, 1997.  Amended by Laws 1998, c. 385, § 8, eff. Nov. 1, 1998; Laws 1999, c. 1, § 22, emerg. eff. Feb. 24, 1999; Laws 2000, c. 271, § 2, eff. Nov. 1, 2000; Laws 2005, c. 299, § 1, eff. Jan. 1, 2006.

NOTE:  Laws 1998, c. 364, § 21 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§68-2357.25A.  Credit for recreational activities groups that are Oklahoma producer-owned agricultural processing marketing associations.

No recreational activities group as described in Section 1 of this act can receive more than fifteen percent (15%) of the tax credits allowed pursuant to Section 1 of this act.

Added by Laws 2005, c. 299, § 2, eff. Jan. 1, 2006.

§68-2357.26.  Employers incurring eligible expenses in provision of child care services.

A.  For tax years beginning after December 31, 2001, there shall be allowed a credit against the tax imposed by Section 2355 of this title for employers incurring eligible expenses in connection with the provision of child care services.

B.  As used in this section:

1.  "Eligible expenses" means amounts paid for:

a. the purchase of qualifying child care services that are actually provided to children of employees, at a program licensed by the Department of Human Services with a rating of two stars or higher pursuant to rules promulgated by the Department, at a:

(1) child care center, or

(2) family child care home,

b. planning, preparing a site and constructing a child care center,

c. renovating or remodeling a structure to be used for a child care center,

d. purchasing equipment necessary for use by a child care center,

e. expanding a child care center,

f. maintaining and operating a child care center, including paying direct administrative and staff costs,

g. purchasing child care slots actually provided or reserved for children of employees, or

h. fees and grants provided to child care resource and referral organizations doing business within this state; and

2.  "Employer" means a taxpayer who employs one or more full-time-equivalent employees and whose primary source of income is from a business other than the business of providing child care services.

C.  In lieu of a deduction from taxable income, the credit allowed by subsection A of this section shall be twenty percent (20%) of the amount of eligible expenses.

D.  The amount of eligible expenses upon which the credit will be based in any taxable year shall be limited to:

1.  Three Thousand One Hundred Dollars ($3,100.00) for expenses described in subparagraph a of paragraph 1 of subsection B of this section for each child of an employee receiving qualifying child care services;

2.  Fifty Thousand Dollars ($50,000.00) for expenses described in subparagraphs b through g of paragraph 1 of subsection B of this section; and

3.  Five Thousand Dollars ($5,000.00) for expenses described in subparagraph h of paragraph 1 of subsection B of this section.

E.  Any credits allowed but not used in any tax year may be carried over in order to each of the four (4) tax years following the year of qualification.

F.  The Oklahoma Tax Commission, on or before January 31 of each year, shall submit a report regarding the credit authorized by this section to both houses of the Oklahoma Legislature.  Such report shall summarize the total amount of credits claimed and likely to be claimed and allowed under this section.

Added by Laws 1998, c. 386, § 4, eff. Nov. 1, 1998.  Amended by Laws 2002, c. 441, § 1, eff. Nov. 1, 2002.

§68-2357.27.  Tax credits - Child care services - Definitions.

A.  For tax years beginning after December 31, 1998 there shall be allowed a credit against the tax imposed by Section 2355 of this title for eligible expenses incurred by entities primarily engaged in the business of providing child care services.

B.  As used in this section, "eligible expenses" means amounts paid by an entity primarily engaged in the business of providing child care services for expenses incurred by the entity to comply with the standards promulgated by a national accrediting association recognized by the Department of Human Services and which would not have been incurred by the entity to comply with the Oklahoma Child Care Facilities Licensing Act.

C.  The credit allowed by subsection A of this section shall be twenty percent (20%) of the amount of eligible expenses.  Such credit shall not be allowed for any amounts for which the entity claims or receives an income tax credit, exemption or deduction.

D.  Any credits allowed but not used in any tax year may be carried over in order to each of the four (4) tax years following the year of qualification.

Added by Laws 1998, c. 386, § 5, eff. Nov. 1, 1998.  Amended by Laws 2004, c. 347, § 1, eff. Nov. 1, 2004.

§68-2357.28.  Tax credit for investment in certain enterprises.

A.  For tax years beginning after December 31, 1999, and ending before January 1, 2006, there shall be allowed to an investor making an eligible investment a credit against the tax imposed by Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes.  The credit may be used in the payment of estimated tax payments for the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes.  The credit shall be in the amount as set forth in subsection F or subsection G of this section.

B.  The amount of the credit shall be freely transferable to subsequent transferees.

C.  As used in this section:

1.  "Capitalization commitment" means a commitment by a local governmental entity or the beneficiary thereof or a private entity, whether by contract, letter agreement, terms sheet, resolution, ordinance or indenture, to provide funds, personal property or real property.  "Capitalization commitment" shall also mean, in circumstances limited to local governmental entities or the beneficiaries thereof, a moral obligation to provide future funds, personal property or real property.  To provide funds, personal property or real property shall include but not be limited to providing funds, personal property or real property in the form of security or collateral to a financial lending institution in support of a revenue bond, financial obligation or other evidence of indebtedness issued by a local governmental entity;

2.  "Consideration" means, but is not limited to, funds, personal property or real property and a capitalization commitment. The source of the funds or other consideration for the investment by one or more investors, whether borrowed or otherwise, is irrelevant to the determination of investment.  The fact that the source of funds is from a financial lending institution is also irrelevant;

3.  "Eligible investment" means an investment made during a period not earlier than January 1, 1999, and not later than December 31, 2002, in an establishment that:

a. is headquartered in this state or is ultimately controlled by an entity headquartered in this state, and

b. has been certified by the Tax Commission as meeting the following minimum qualifications:

(1)  is included within the definition of "basic industry" as set forth in division (7) of subparagraph a of paragraph 1 of subsection A of Section 3603 of this title and has been preapproved by the Oklahoma Department of Commerce to receive incentive payments pursuant to the Oklahoma Quality Jobs Program Act.  The Department shall establish a process for preapproval of applicants for the Oklahoma Quality Jobs Program Act for purposes of this division.  The establishment shall agree to submit such information as may be required under this section and the Oklahoma Quality Jobs Program Act to allow the Tax Commission to determine the amount of the tax credit allowed pursuant to the provisions of this section and the amount of incentive payments allowed pursuant to the Oklahoma Quality Jobs Program Act for purposes of subsection K of this section,

(2)  can demonstrate commitments from not fewer than twenty entities doing business in this state, with such entities having in the aggregate not fewer than two thousand (2,000) employees in this state, to utilize the services of the establishment in providing nonstop air transportation from this state to either the west coast or the east coast of the continental United States, or both.  Such commitments, at a minimum, may be in the form of letters of intent from authorized officers of such entities which demonstrate a best efforts intention to utilize such air transportation, and

(3)  has received, or its parent has received, in calendar year 2000, a capitalization commitment in the amount of Fifteen Million Dollars ($15,000,000.00) or more from a local governmental entity, including, but not limited to, proceeds from the issuance of revenue bonds, financial obligations or other evidences of indebtedness.  For purposes of this section and notwithstanding the provisions of Section 5063.4 of Title 74 of the Oklahoma Statutes or any other laws to the contrary, credit enhancement by the Oklahoma Development Finance Authority through the Oklahoma Credit Enhancement Reserve Fund up to a maximum of Ten Million Dollars ($10,000,000.00) is hereby authorized, subject to the approval of the Executive and Legislative Bond Oversight Commissions pursuant to Section 695.8 of Title 62 of the Oklahoma Statutes.

The tax credit provided for in this section shall not be allowed or, if already claimed, shall be subject to recapture as to the initial investor or investors, with respect to any amount of an eligible investment made which is subsequently refunded or returned to any such investor.  Any such recapture shall only apply as to that part of the tax credit as is associated with the investment refunded or returned.

Nothing in this subsection is intended to preclude an establishment from utilizing a wholly owned operating subsidiary to perform its flight and related operations to meet the requirements of this subsection;

4.  "Financial lending institution" means a bank, credit union, savings and loan association, commercial finance company, governmental agency, including a local governmental entity, or other entity principally engaged in investment, finance or the extension of credit;

5.  "Investment" means:

a. consideration in exchange for "equity and near-equity", which means common stock, preferred stock, warrants or other rights to subscribe to stock or its equivalent, or an interest in a partnership, or debt that is convertible into or entitles the holder to receive upon its exercise, common stock, preferred stock, royalty interest, or an interest in a partnership,

b. consideration in exchange for "subordinated debt", which means indebtedness that is subordinated to other indebtedness of the issuer that has been issued or is to be issued by a financial lending institution, or

c. in the event of a capitalization commitment in accordance with the provisions of division (3) of subparagraph b of paragraph 3 of this subsection, where a local governmental entity is issuing revenue bonds, financial obligations or other evidences of indebtedness, the receipt of the proceeds of revenue bonds, financial obligations or other evidences of indebtedness issued by a local governmental entity by a parent and the subsequent transfer of such proceeds to a subsidiary.

Actions of the establishment to use such investment as security for indebtedness, even as security for that of another party, or other uses, in compliance with loan covenants as may be part of the issuance of revenue bonds, financial obligations or other evidences of indebtedness, shall not affect its determination as investment.  For purposes of this section, investment in an establishment which has, prior to February 1, 2002, been certified as an eligible establishment by the Oklahoma Tax Commission shall be treated as an eligible investment in such establishment for the purposes of this section with respect to investment made at any time prior to December 31, 2002;

6.  "Investor" means one or more persons or entities making an investment and may include one or more persons or entities which wholly or partially own the establishment;

7.  "Local governmental entity" includes, but is not limited to, a county, municipality or public authority or trust created pursuant to the provisions of Title 60 of the Oklahoma Statutes of which the state or a county or municipality or combination thereof, is a beneficiary, or a state public authority or trust;

8.  "Parent" means an entity owning fifty-one percent (51%) or more of the establishment and providing fifty-one percent (51%) or more of the investment in the establishment; and

9.  "Subsequently refunded or returned", when used in reference to an eligible investment, means an actual redemption by the establishment of the securities or other indicia of ownership in the establishment received by the investor from the investor's investment.  The failure to allow the tax credits or the recapture of the tax credits shall not affect the validity of the tax credits in the hands of a transferee of the initial investor or subsequent transferees.  Provided, an investor to whom an eligible investment, or portion thereof, is subsequently refunded or returned shall reimburse the Tax Commission the amount of any credits claimed by a transferee with respect to any such amount.

D.  The Oklahoma Tax Commission shall:

1.  Certify, upon request of an authorized agent or representative of an establishment described by paragraph 3 of subsection C of this section, that the establishment for which the certification is sought meets the qualifications prescribed by subparagraphs a and b of paragraph 3 of subsection C of this section.  The certification shall be in writing and signed by an authorized representative of the Tax Commission and, for purposes of determining qualifications of an establishment in which an investment may be eligible for the credit authorized by this section, shall be binding upon the Tax Commission; and

2.  Issue a certificate to an investor that provides adequate documentation of qualification for the credit authorized by this section even if the credit may not be claimed until after the date upon which the certificate is requested.  Upon issuance, the certificate shall be evidence that an investor or a transferee of the original tax credit claimant submitting the certificate, or a certified copy thereof, with the relevant tax return or other form, has the legal right to exercise the credit in order to reduce the relevant tax liability for the period authorized by this section.

E.  Except as otherwise provided by subsection G of this section, the maximum amount of all eligible investments for which tax credits may be claimed under this section shall be Thirty Million Dollars ($30,000,000.00).  If more than one establishment has been certified by the Tax Commission pursuant to the provisions of subsection D of this section, the investors in the first such approved establishment shall be entitled to a credit based on their investment of the lesser of their eligible investment or Thirty Million Dollars ($30,000,000.00).  The investors in the second such approved establishment shall then be entitled to a credit based on their investment of the lesser of their eligible investment or the difference between the total eligible investments in previously approved establishments and Thirty Million Dollars ($30,000,000.00).  This same procedure will apply for all subsequently approved establishments.  If the amount of eligible investments exceeds the amount upon which the tax credit may be claimed as provided herein, investors shall be allowed a share of the amount of the available tax credit in order of the dates of receipt of certification therefor by the Tax Commission pursuant to the provisions of paragraph 1 of subsection D of this section.

F.  Except as otherwise provided by subsection G of this section, the amount of the tax credit allowed pursuant to the provisions of subsection A of this section shall be deemed fully earned as of the date of the investment and shall be fully redeemable as follows:

Period for Which

Tax Liability Determined Credit Allowed

Tax year subsequent

to year of eligible investment 10.6% of eligible investment

Second tax year subsequent to

year of eligible investment 11.236% of eligible investment

Third tax year subsequent to

year of eligible investment 11.910% of eligible

investment

Fourth tax year subsequent to

year of eligible investment 12.624% of eligible

investment

Fifth tax year subsequent to

year of eligible investment 13.381% of eligible

investment

G.  An investor or investors in an establishment that has been approved for eligible investment before February 1, 2002, pursuant to this section may receive tax credits for additional eligible investment in such establishment during the period February 1, 2002, to December 31, 2002.  The maximum amount of such additional tax credits shall be Nine Million Dollars ($9,000,000.00) with One Dollar ($1.00) of tax credit for each dollar of eligible investment.  The tax credits authorized by this subsection may not be used as to any tax obligation that is due and payable before July 1, 2003.  For the fiscal year that begins July 1, 2003, and the fiscal years that begin July 1, 2004, and July 1, 2005, the amount of tax credits authorized by this subsection which may be used during each such fiscal year shall not exceed Three Million Dollars ($3,000,000.00).

H.  The amount of a tax credit allowed pursuant to the provisions of this section not used in payment of taxes due in the year in which such credit is allowed pursuant to subsection F or subsection G of this section may be used as a credit against subsequent tax liability of the investor or a subsequent transferee for a period not to exceed three (3) years from the year in which such credit is originally allowed.

I.  The Tax Commission shall develop and issue appropriate forms and instructions to enable investors to claim the tax credit provided for in this section.

J.  An establishment in which an eligible investment qualifies for a credit authorized by this section shall maintain a record of investment made in the establishment for the period beginning January 1, 1999, and ending December 31, 2002.  The establishment shall notify the Tax Commission not later than January 31, 2003, of the total investment amount for such period.  Any such establishment which refunds or returns any amount of an eligible investment to the investor shall notify the Tax Commission in writing of the amount and recipient of such refunds or returns.  The Tax Commission shall compute the maximum amount of credits available pursuant to this section based upon notification of the investment amount transmitted to the Tax Commission by the establishment.

K.  An establishment in which eligible investments qualify for the tax credit authorized by this section shall not receive incentive payments pursuant to the Oklahoma Quality Jobs Program Act until the total of such incentive payments the establishment would otherwise receive exceeds the total amount of the credit authorized by this section as computed by the Tax Commission pursuant to subsection J of this section.  The amount of incentive payments for any year which would otherwise be paid to the establishment shall be distributed as follows:

1.  If the amount of such incentive payments equals or exceeds the amount of the tax credit for the year, the amount of such payments which is equal to the amount of the tax credit shall be apportioned as if collected from the tax imposed by Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes according to which tax the credit was claimed against.  The amount of such payments which is in excess of the amount of the tax credit shall be retained by the Tax Commission to be paid as provided for in this paragraph for subsequent years for which the tax credit is allowed to the establishment;

2.  If the amount of such incentive payments and any amount retained by the Tax Commission pursuant to the provisions of paragraph 1 of this subsection is less than the amount of the tax credit for the year, notwithstanding the provisions of Section 1727 of Title 69 of the Oklahoma Statutes, the Tax Commission shall withhold a portion of the taxes levied and collected pursuant to the provisions of paragraph 1 of subsection A of Section 500.4 of this title which would otherwise be paid over to the Department of Transportation by the Oklahoma Turnpike Authority pursuant to the provisions of paragraph (2) of subsection (d) of Section 1730 of Title 69 of the Oklahoma Statutes equal to the amount of the deficit.  The Tax Commission shall apportion all funds collected pursuant to the provisions of this paragraph as if collected from the tax imposed by Section 2355 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes according to the tax against which the credit was claimed; and

3.  If any amount is withheld by or paid to the Tax Commission pursuant to the provisions of paragraph 2 of this subsection, the amount of incentive payments to be subsequently paid to the establishment shall be apportioned by the Tax Commission to the Department of Transportation until such time as all amounts paid pursuant to the provisions of paragraph 2 of this subsection are repaid.

L.  No establishment in which investments qualify for the credit allowed by this section shall be entitled to payment of any incentive payments accrued prior to the date authorized for the initial eligible investments as provided by this subsection.

M.  Notwithstanding the provisions of this section, an establishment may, prior to the issuance of a tax credit with respect to the establishment pursuant to the provisions of this section, elect to receive incentive payments pursuant to the provisions of the Oklahoma Quality Jobs Program Act in lieu of allowing the tax credit provided for herein, in which case it shall so notify the Tax Commission in writing and the provisions of this section shall not be applicable.

N.  Except as provided by subsection M of this section, no establishment defined by this section which would otherwise qualify for incentive payments pursuant to the provisions of the Oklahoma Quality Jobs Program Act may receive such incentive payments prior to January 1, 2001.

O.  No establishment defined by this section which has made application to the Oklahoma Department of Commerce or which has executed any agreement with the Oklahoma Department of Commerce with respect to the receipt of incentive payments pursuant to the provisions of the Oklahoma Quality Jobs Program Act or which has received any incentive payment pursuant to the Oklahoma Quality Jobs Program Act prior to June 9, 1999, may be certified as an establishment for purposes of determining eligibility for the credit authorized by this section.

Added by Laws 1999, c. 393, § 1, emerg. eff. June 9, 1999.  Amended by Laws 2000, c. 339, § 19, emerg. eff. June 6, 2000; Laws 2002, c. 18, § 1, emerg. eff. Feb. 19, 2002.

§68-2357.29.  Tax credit for owners of residential real property damaged or destroyed in certain tornadoes.

A.  For tax years beginning after December 31, 1999, there shall be allowed a credit against the tax imposed by Section 2355 of this title for owners of residential real property whose primary residence was damaged or destroyed in the May 3, 1999, tornado.  For tax years beginning after December 31, 2001, there shall be allowed a credit against the tax imposed by Section 2355 of this title for owners of residential real property whose primary residence was damaged or destroyed in the October 9, 2001, tornado.  For tax years beginning after December 31, 2003, there shall be allowed a credit against the tax imposed by Section 2355 of this title for owners of residential real property whose primary residence was damaged or destroyed in the May 8 or 9, 2003, tornado.  The amount of the credit shall be the difference between the ad valorem property tax paid on such property and improvements in the year prior to the tornado damage or destruction and the amount of ad valorem property tax paid on the property and improvements the first year after the improvement is completely or fully repaired or rebuilt.  For purposes of this credit, the amount of ad valorem property tax paid the first year after the improvement is repaired or rebuilt shall be based on the same or similar square footage as the improvement which was damaged or destroyed.

B.  The credit shall be a refundable credit.  Eligible taxpayers shall be entitled to claim this credit for five (5) consecutive years.  After the first year the credit is claimed, the amount of the credit shall be eighty percent (80%) of the previous year's credit.  If the taxpayer has no income tax liability, or if the credit exceeds the amount of the income tax liability of the taxpayer, then the credit, or balance thereof, shall be paid out in the same manner and out of the same fund as refunds of income taxes are paid and so much of the fund as is necessary for such purposes is hereby appropriated.

C.  In order to qualify for this credit:

1.  The property shall have been damaged or destroyed by a tornado or similar cyclonic winds on May 3, 1999, October 9, 2001, or May 8 or 9, 2003;

2.  The property shall be within an area which has been declared a federal disaster area;

3.  The property shall be the primary residence of the owner both prior to and after the tornado;

4.  The owner shall have been granted a homestead exemption or be eligible to claim a homestead exemption both prior to and after the tornado;

5.  The primary residence shall be repaired or rebuilt on the same property as it existed prior to the tornado; and

6.  The primary residence shall be repaired or rebuilt and used as the primary residence no later than December 31, 2001, with respect to the May 3, 1999, tornado, no later than December 31, 2003, with respect to the October 9, 2001, tornado, or no later than December 31, 2005, with respect to the May 8 or 9, 2003, tornado.

D.  The credit shall not be allowed if the property is transferred or title is changed or conveyed as defined in Section 2802.1 of this title.  Any credit claimed and allowed prior to the transfer of the property or the change or conveyance of title shall not be affected.

E.  The Oklahoma Tax Commission shall promulgate any necessary rules and develop any necessary forms to implement the provisions of this section.

Added by Laws 1999, c. 354, § 1, eff. Jan. 1, 2000.  Amended by Laws 2002, c. 190, § 2, emerg. eff. May 6, 2002; Laws 2003, c. 374, § 5, emerg. eff. June 4, 2003.

§68-2357.30.  Small business credit.

A.  As used in this section, "small business" means any corporation, partnership, sole proprietorship or other business entity qualifying as "small" under the standards contained in Section 121 of Title 13 of the Code of Federal Regulations (13 C.F.R., Section 121).

B.  For taxable years beginning after December 31, 1998, every small business operating within this state shall be entitled to claim as a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes, subject to the limitations provided by subsection C of this section, any amount paid to the U.S. Small Business Administration as a guaranty fee pursuant to the obtaining of financing guaranteed by the Small Business Administration.

C.  The credit authorized by this section shall only be claimed against the tax liability resulting from income generated by the small business.  If an income tax return upon which this credit is claimed includes taxable income from sources other than the small business, the credit shall only be allowed to be claimed upon a percentage of the income tax liability which does not exceed the percentage of income generated by the small business as compared to the total Oklahoma adjusted gross income shown on the return.  The Oklahoma Tax Commission shall promulgate rules and prescribe forms to implement the provisions of this section.

D.  If the credit authorized by this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer as computed pursuant to the provisions of subsection C of this section, the amount of the credit not used may be carried forward as a credit against subsequent income tax liability for a period not to exceed five (5) years.  The credit shall be claimable only by the small business which is the primary obligor in the financing transaction and which actually paid the guaranty fee.

Added by Laws 1998, c. 427, § 4, eff. Jan. 1, 1999.

§68-2357.31.  Definitions - Tax credit.

A.  As used in this section:

1.  "Eligible employer" means a corporation, partnership or proprietorship which:

a. has done business in this state for at least one (1)  year,

b. has not provided group health insurance within the fifteen (15) months preceding the offer to purchase group health insurance which meets the requirements of this section to at least seventy-five percent (75%) of its employees who are residents of this state and work an average of twenty-four (24) hours or more a week for said employer,

c. offers the state-certified, basic health benefits plan to all eligible employees who worked an average of twenty-four (24) hours or more a week during the calendar quarter preceding the purchase of the policy, and

d. pays fifty percent (50%) or more of the full cost of  the portion of the premium attributable to the employee for which the employer is claiming credit;

2.  "Eligible employee" means an employee, proprietor or partner of the employer claiming the credit who:

a. is a resident of this state,

b. works an average of twenty-four (24) hours a week or  more for the employer, and

c. was not covered by a group health insurance policy or plan offered by the same employer within the fifteen (15) months preceding the offer to purchase health insurance which meets the requirements of this section; and

3.  "State-certified, basic health benefits plan" means the basic health benefits plan developed and approved by the Oklahoma Basic Health Benefits Board prior to July 1, 1995.

B.  1.  For tax years beginning after December 31, 1990, there shall be allowed to an eligible employer a credit against the tax imposed by Section 2355 of this title for premiums paid on behalf of each eligible employee who elects to participate in the state-certified, basic health benefits plan and meets the requirements of this section.  The credit shall be in the amount of Fifteen Dollars ($15.00) a month for each eligible employee and shall be allowed for two (2) consecutive tax years.  Provided, if the tax liability of an employer pursuant to Section 2355 of this title is less than the credit to which the employer is entitled pursuant to this section, the Oklahoma Tax Commission shall pay a refund to the employer.  The refund shall equal the difference between the amount of taxes owed, after any other credits or exemptions to which the employer is entitled have been applied to the tax liability, and the credit to which the employer is entitled pursuant to this section for the tax year.

2.  Tax credits or refunds may not be granted pursuant to the provisions of this section to an employer who, prior to July 1, 1995, was not covered under a state-certified, basic health benefits plan.

C.  The credit shall not be granted unless the eligible employer certifies to the Oklahoma Tax Commission that each employee for which the credit is claimed is participating in the state-certified, basic health benefits plan.

D.  The Oklahoma Tax Commission shall develop and issue appropriate forms and instructions to enable eligible employers to claim the tax credit.  The Commission shall promulgate rules to facilitate the implementation of this section.

Added by Laws 1990, c. 338, § 8, eff. July 1, 1990.  Amended by Laws 1991, c. 344, § 7, emerg. eff. June 15, 1991; Laws 1995, c. 355, § 3, eff. July 1, 1995; Laws 1997, c. 109, § 4, eff. Nov. 1, 1997.

§68-2357.32.  Wind or photovoltaic energy systems - Income tax credit.

A.  1.  For all taxable years beginning after December 31, 1992, any taxpayer, having a wind or photovoltaic energy system installed on residential property in this state, may claim a credit against the tax imposed by Section 2355 of this title.  In determining the amount of credit allowed, the taxpayer may include in the total costs of the wind or photovoltaic energy system such direct expenses incurred for equipment, construction and installation of the system, less all rebates and remunerations of any type resulting from the installation.  For the purposes of the allowable tax credit provided for in this subsection, the total cost allowed to be claimed shall not exceed Twenty-five Thousand Dollars ($25,000.00).

2.  The following percentage of the qualified renewable energy system expenditures shall be allowed as a credit under the provisions of this subsection for the taxable year in which the cost is incurred:

Taxable Year Percentage of Expenditure

a.  1993 40%

b.  1994 40%

c.  1995 30%

3.  If the tax credit allowable to a taxpayer for the cost of a renewable energy system exceeds the taxes due on the income of the taxpayer, the amount of the claim not used as an offset against the income taxes of a taxable year may be carried forward as a credit against subsequent income tax liability for a period not to exceed five (5) years.

B.  1.  For all taxable years beginning after December 31, 1992, any taxpayer, having a wind or photovoltaic energy system installed on nonresidential property in this state, may claim a credit against the tax imposed by Section 2355 of this title.  In determining the amount of credit allowed, the taxpayer may include in the total costs of the wind or photovoltaic energy system such direct expenses incurred for equipment, construction and installation of the system, less all rebates and remunerations of any type resulting from the installation.  For the purposes of the allowable tax credit provided for in this subsection, the total cost allowed to be claimed shall not exceed One Hundred Fifty Thousand Dollars ($150,000.00).

2.  The following percentage of the qualified renewable energy system expenditures shall be allowed as a credit under the provisions of this subsection for the taxable year in which the cost is incurred:

Taxable Year Percentage of Expenditure

a.  1993 30%

b.  1994 30%

c.  1995 20%

3.  If the tax credit allowable to a taxpayer for the cost of a renewable energy system exceeds the taxes due on the income of the taxpayer, the amount of the claim not used as an offset against the income taxes of a taxable year may be carried forward as a credit against subsequent income tax liability for a period not to exceed five (5) years.

4.  For purposes of qualifying for the tax credit provided for in this subsection, more than fifty percent (50%) of the energy produced by the wind or photovoltaic energy system must be utilized on the premises of the installation.

C.  An itemized accounting of the cost and an affidavit attesting to the facts thereof shall be furnished to the taxpayer by the supplier of the renewable energy system.  The itemized accounting shall include the amounts properly attributable to the cost of construction, reconstruction, installation and acquisition of the renewable energy system.  The taxpayer shall include a copy of said accounting when claiming either credit provided for in this section.

D.  Wind turbines or photovoltaic modules shall be certified by the Solar Rating and Certification Corporation (SRCC), the American Wind Energy Association (AWEA), the Oklahoma Solar Energy Industries Association (OK-SEIA), or other nationally recognized certification agency in order to qualify for the credits provided for in this section.  Product performance specifications conforming to the Solar Energy Industries Association (SEIA), SRCC, Jet Propulsion Laboratory (JPL), or AWEA standards, as appropriate, for renewable energy generating equipment shall be provided to potential purchasers prior to any qualifying purchase.  Solar and/or wind energy resource information, as most recently published by the U.S. Department of Energy, for the state shall also be provided to potential purchasers prior to any qualifying purchase pursuant to the provisions of this section.

E.  For purposes of either credit provided for in this section, qualifying renewable energy generating equipment shall carry, as a minimum, a three-year warranty against defects in design, manufacture or installation.

F.  For purposes of either credit provided for in this section, qualifying renewable energy technologies shall utilize solar energy and/or wind energy.

G.  Renewable energy resource assessment equipment, such as wind data loggers, qualifies for either credit provided for in this section, if said equipment is utilized solely for the purpose of determining the feasibility of installing renewable energy systems.

Added by Laws 1992, c. 224, § 1, eff. Jan. 1, 1993.

§68-2357.32A.  Electricity generated by zero-emission facilities - Tax credit.

A.  For tax years beginning on or after January 1, 2003, there shall be allowed a credit against the tax imposed by Section 2355 of this title to a taxpayer for the taxpayer's production and sale to an unrelated person of electricity generated by zero-emission facilities located in this state.  As used in this section:

1.  "Electricity generated by zero-emission facilities" means electricity that is exclusively produced by any facility located in this state with a rated production capacity of fifty megawatts (50 mw) or greater, constructed for the generation of electricity and placed in operation after June 4, 2001, which utilizes eligible renewable resources as its fuel source.  The construction and operation of such facilities shall result in no pollution or emissions that are or may be harmful to the environment, pursuant to a determination by the Department of Environmental Quality; and

2.  "Eligible renewable resources" means resources derived from:

a. wind,

b. moving water,

c. sun, or

d. geothermal energy.

B.  For electricity generated on or after January 1, 2003, but prior to January 1, 2004, the amount of the credit shall be seventy-five one hundredths of one cent ($0.0075) for each kilowatt-hour of electricity generated by zero-emission facilities.  For electricity generated on or after January 1, 2004, but prior to January 1, 2007, the amount of the credit shall be fifty one hundredths of one cent ($0.0050) per kilowatt-hour for electricity generated by zero-emission facilities.  For electricity generated on or after January 1, 2007, but prior to January 1, 2012, the amount of the credit shall be twenty-five one hundredths of one cent ($0.0025) per kilowatt-hour of electricity generated by zero-emission facilities.

C.  Credits may be claimed with respect to electricity generated on or after January 1, 2003, during a ten-year period following the date that the facility is placed in operation on or after June 4, 2001.

D.  If the credit allowed pursuant to this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of the credit allowed but not used in any tax year may be carried forward as a credit against subsequent income tax liability for a period not exceeding ten (10) years.

E.  Any nontaxable entities, including agencies of the State of Oklahoma or political subdivisions thereof, shall be eligible to establish a transferable tax credit in the amount provided in subsection B of this section.  Such tax credit shall be a property right available to a state agency or political subdivision of this state to transfer or sell to a taxable entity, whether individual or corporate, who shall have an actual or anticipated income tax liability under Section 2355 of this title.  These tax credit provisions are authorized as an incentive to the State of Oklahoma, its agencies and political subdivisions to encourage the expenditure of funds in the development, construction and utilization of electricity from zero-emission facilities as defined in subsection A of this section.

F.  The amount of the credit allowed, but not used, shall be freely transferable at any time during the ten (10) years following the year of qualification.  Any person to whom or to which a tax credit is transferred shall have only such rights to claim and use the credit under the terms that would have applied to the entity by whom or by which the tax credit was transferred.  The provisions of this subsection shall not limit the ability of a tax credit transferee to reduce the tax liability of the transferee, regardless of the actual tax liability of the tax credit transferor, for the relevant taxable period.  The transferor initially allowed the credit and any subsequent transferees shall jointly file a copy of any written transfer agreement with the Oklahoma Tax Commission within thirty (30) days of the transfer.  The written agreement shall contain the name, address and taxpayer identification number or social security number of the parties to the transfer, the amount of the credit being transferred, the year the credit was originally allowed to the transferor, and the tax year or years for which the credit may be claimed.  The Tax Commission may promulgate rules to permit verification of the validity and timeliness of the tax credit claimed upon a tax return pursuant to this subsection but shall not promulgate any rules that unduly restrict or hinder the transfers of such tax credit.  The tax credit allowed by this section, upon the election of the taxpayer, may be claimed as a payment of tax, a prepayment of tax or a payment of estimated tax for purposes of Section 1803 or Section 2355 of this title.

G.  For electricity generation produced and sold in a calendar year, the tax credit allowed by the provisions of this section, upon election of the taxpayer, shall be treated and may be claimed as a payment of tax, a prepayment of tax or a payment of estimated tax for purposes of Section 2355 of this title on or after July 1 of the following calendar year.

Added by Laws 2001, c. 397, § 5, emerg. eff. June 4, 2001.  Amended by Laws 2002, c. 313, § 2, eff. Nov. 1, 2002.

§68-2357.32B.  Credit for manufacturers of small wind turbines.

A.  For tax years beginning on or after January 1, 2003, and ending on or before December 31, 2007, there shall be allowed a credit against the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes, and actually paid to and placed into the General Revenue Fund, or Section 1803 or 2355 of this title to Oklahoma manufacturers of advanced small wind turbines.  As used in this section:

1.  "Oklahoma manufacturers" means manufacturers who operate facilities located in this state which have the capability to manufacture small wind turbine products, including rotor blade and alternator fabrication; and

2.  "Advanced small wind turbines" means upwind, furling wind turbines that meet the following requirements:

a. have a rated capacity of at least one kilowatt (1 kw) but not greater than fifty kilowatts (50 kw),

b. incorporate advanced technologies such as new airfoils, new generators, and new power electronics, variable speed,

c. at least one unit of each model has undergone testing at the US-DOE National Wind Technology Center, and

d. comply with appropriate interconnection safety standards of the Institute of Electrical and Electronics Engineers applicable to small wind turbines.

B.  The amount of the credit shall be based on the square footage of rotor swept area of advanced small wind turbines manufactured in this state.  The amount of the credit shall be Twenty-five Dollars ($25.00) per square foot produced in calendar year 2003, Twelve Dollars and fifty cents ($12.50) per square foot produced in calendar year 2004, and Twenty-five Dollars ($25.00) per square foot produced in calendar years 2005 through 2007.

C.  The companies claiming the credit allowed by this section shall agree in advance to allow their production and claims to be audited by the Oklahoma Tax Commission and they must be able to show that they have made economic development investments in this state over the period of time for which the credit was claimed that exceed the net proceeds from the amount of credit claimed.

D.  If the amount of the credits allowed pursuant to this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of the credit allowed but not used in any taxable year may be carried forward as a credit against subsequent income tax liability for a period not exceeding ten (10) years.

E.  The amount of the credit allowed but not used shall be freely transferable at any time during the ten (10) years following the year of qualification.  Any person to whom or to which a tax credit is transferred shall have only such rights to claim and use the credit under the terms that would have applied to the entity by whom or by which the tax credit was transferred.  The provisions of this subsection shall not limit the ability of a tax credit transferee to reduce the tax liability of the transferee regardless of the actual tax liability of the tax credit transferor for the relevant taxable period.  The transferor originally allowed the credit and the subsequent transferee shall jointly file a copy of the written credit transfer agreement with the Tax Commission within thirty (30) days of the transfer.  The written agreement shall contain the name, address and taxpayer identification number of the parties to the transfer, the amount of the credit being transferred, the year the credit was originally allowed to the transferor and the tax year or years for which the credit may be claimed.  The Tax Commission may promulgate rules to permit verification of the validity and timeliness of a tax credit claimed upon a tax return pursuant to this subsection but shall not promulgate any rules that unduly restrict or hinder the transfers of such tax credit.

F.  For advanced small wind turbines produced in a calendar year, the tax credit allowed by the provisions of this section, upon election of the taxpayer, shall be treated and may be claimed as a payment of tax, a prepayment of tax or a payment of estimated tax for purposes of Section 624 or 628 of Title 36 of the Oklahoma Statutes, and actually paid to and placed into the General Revenue Fund, or Section 1803 or 2355 of this title on or after July 1 of the following calendar year.

Added by Laws 2002, c. 313, § 1, eff. Nov. 1, 2002.  Amended by Laws 2005, c. 384, § 1, emerg. eff. June 6, 2005.

§68-2357.33.  Tax credit for immunization against Hepatitis A.

A.  For taxable years beginning after December 31, 1999, there shall be allowed a credit against the tax imposed by Section 2355 of this title for amounts paid by a taxpayer operating one or more food service establishments for immunizations against Hepatitis A for employees of the taxpayer who work in such establishments.

B.  As used in this section, "food service establishment" means an establishment where food or drink is offered for sale or sold to the public and which is licensed pursuant to the provisions of Section 1-1118 of Title 63 of the Oklahoma Statutes.

C.  The amount of the credit allowed pursuant to the provisions of this section for each employee of the taxpayer shall not exceed the usual and customary fee that would be allowed for an immunization against Hepatitis A as approved by the State and Education Employees Group Insurance Board.

D.  The credit provided by this section shall be available to the taxpayer in the tax year in which an employee was immunized and shall not carry forward to subsequent tax years.  Such credit shall not be refunded to the taxpayer.

Added by Laws 1999, c. 236, § 1, eff. Nov 1, 1999.  Amended by Laws 2004, c. 144, § 1, eff. Nov. 1, 2004.

§68-2357.34.  Short title.

This act shall be known and may be cited as the "Oklahoma Tourism Development Act".

Added by Laws 2000, c. 352, § 1, eff. Nov. 1, 2000.

§68-2357.35.  Legislative intent.

The Legislature hereby finds:

1.  That the general welfare and material well-being of the citizens of the State of Oklahoma depend, in large measure, upon the development of tourism attractions and film or music production facilities in this state;

2.  That it is in the best interests of the citizens of this state to induce the creation of new or the expansion of existing tourism attractions and film or music production facilities within this state in order to advance the public purposes of relieving unemployment by preserving and creating jobs that would not exist if not for the inducements to be offered by this state to approved companies, and by preserving and creating sources of tax revenues for the support of public services provided by this state;

3.  That the authority prescribed by this act, and the purposes to be accomplished under the provisions of this act, are proper governmental and public purposes for which public funds may be expended; and

4.  That the inducement of the creation or expansion of tourism attraction projects and film or music production facility projects is of paramount importance, mandating that the provisions of this act be liberally construed and applied in order to advance public purposes.

Added by Laws 2000, c. 352, § 2, eff. Nov. 1, 2000.  Amended by Laws 2005, c. 429, § 1, eff. Nov. 1, 2005.

§68-2357.36.  Definitions.

As used in the Oklahoma Tourism Development Act:

1.  "Agreement" means an agreement entered into pursuant to Section 2357.39 of this title, by and between the Director of the Oklahoma Tourism and Recreation Department and an approved company, with respect to a tourism attraction project or film or music production and development facility project;

2.  "Approved company" means any eligible company that is seeking to undertake a tourism attraction or film or music production and development facility project and is approved by the Director pursuant to Sections 2357.38 and 2357.39 of this title;

3.  "Approved costs" means:

a. obligations incurred for labor and to vendors, contractors, subcontractors, builders and suppliers in connection with the acquisition, construction, equipping and installation of a tourism attraction project or film or music production and development facility project,

b. the costs of acquiring real property or rights in real property in connection with a tourism attraction project or film or music production and development facility project, and any costs incidental thereto,

c. the costs of contract bonds and of insurance of all kinds that may be required or necessary during the course of the acquisition, construction, equipping and installation of a tourism attraction project or film or music production and development facility project which is not paid by the vendor, supplier, contractor, or otherwise provided,

d. all costs of architectural and engineering services including, but not limited to, estimates, plans and specifications, preliminary investigations, and supervision of construction and installation, as well as for the performance of all the duties required by or consequent to the acquisition, construction, equipping and installation of a tourism attraction project or film or music production and development facility project,

e. all costs required to be paid under the terms of any contract for the acquisition, construction, equipping and installation of a tourism attraction project or film or music production and development facility project,

f. all costs required for the installation of utilities in connection with a tourism attraction project or film or music production and development facility project including, but not limited to, water, sewer, sewage treatment, gas, electricity and communications, and including off-site construction of utility extensions paid for by the approved company, and

g. all other costs comparable with those described in this paragraph;

4.  "Director" means the Director of the Oklahoma Tourism and Recreation Department or the Director's designated representative;

5.  "Eligible company" means any corporation, limited liability company, partnership, sole proprietorship, business trust or any other entity, operating or intending to operate a tourism attraction project or undertake film or music production and development facility project, whether owned or leased, within this state that meets the standards promulgated by the Director pursuant to Section 2357.37 of this title;

6.  "Final approval" means the action taken by the Director authorizing the eligible company to receive inducements under Section 2357.40 of this title;

7.  "Increased state sales tax liability" means that portion of an approved company's reported state sales tax liability resulting from taxable sales of goods and services to its customers at the tourist attraction or for purposes of a film or music production and development facility project for any monthly sales tax reporting period after the approved company provides the certification required by subsection B of Section 2357.40 of this title, which exceeds the reported state sales tax liability for sales to its customers for the same month in the calendar year immediately preceding the certification;

8.  "Inducements" means the income tax credit or sales tax credit as prescribed in Section 2357.40 of this title;

9.  "Preliminary approval" means the action taken by the Director conditioned upon final approval by the Director upon satisfaction by the eligible company of the requirements of the Oklahoma Tourism Development Act;

10. a. "Tourism attraction" means:

(1) a cultural or historical site,

(2) a recreational or entertainment facility,

(3) an area of natural phenomenon or scenic beauty,

(4) a theme park,

(5) an amusement or entertainment park,

(6) an indoor or outdoor play or music show,

(7) a botanical garden, or

(8) a cultural or educational center.

b. A tourism attraction shall not include:

(1) lodging facilities, unless the facilities constitute a portion of a tourism attraction project and represent less than fifty percent (50%) of the total approved costs of the tourism attraction project,

(2) facilities that are primarily devoted to the retail sale of goods, unless the goods are created at the site of the tourism attraction project or if the sale of goods is incidental to the tourism attraction project,

(3) facilities that are not open to the general public,

(4) facilities that do not serve as a likely destination where individuals who are not residents of this state would remain overnight in commercial lodging at or near the tourism attraction project,

(5) facilities owned by the State of Oklahoma or a political subdivision of this state, or

(6) facilities established for the purpose of conducting legalized gambling.  However, a facility regulated under Section 200 et seq. of Title 3A of the Oklahoma Statutes shall be a tourism attraction for purposes of the Oklahoma Tourism Development Act for any approved project as outlined in subparagraph a of this paragraph or for an approved project relating to pari-mutuel racing at the facility and not for establishing a casino or for offering casino-style gambling; and

11.  "Tourism attraction project", "film or music production and development facility project" or "project" means:

a. the acquisition, including the acquisition of real estate by leasehold interest with a minimum term of ten (10) years, construction, and equipping of a tourism attraction or film or music production and development facility, and

b. the construction and installation of improvements to facilities necessary or desirable for the acquisition, construction, and installation of a tourism attraction or film or music production and development facility, including, but not limited to:

(1) surveys, and

(2) installation of utilities, which may include:

(a) water, sewer, sewage treatment, gas, electricity, communications, and similar facilities, and

(b) off-site construction of utility extensions to the boundaries of the real estate on which the facilities are located,

all of which are to be used to improve the economic situation of the approved company in a manner that shall allow the approved company to attract tourists.

Added by Laws 2000, c. 352, § 3, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 181, § 1, eff. July 1, 2001; Laws 2005, c. 429, § 2, eff. Nov. 1, 2005.

§68-2357.37.  Director to establish standards - Applications for inducements.

A.  The Director of the Oklahoma Tourism and Recreation Department, with approval of the Oklahoma Tourism and Recreation Commission, shall establish standards for the making of applications for inducements to eligible companies and their tourism attraction projects, or film and music production and development facility projects by the promulgation of rules in accordance with the Administrative Procedures Act.

B.  With respect to each eligible company making an application to the Director for inducements, and with respect to the tourism attraction or film and music production and development facility project described in the application, the Director shall make inquiries and request materials of the applicant that shall include, but shall not be limited to:

1.  Marketing plans for the project that target individuals who are not residents of this state;

2.  A description and location of the project;

3.  Capital and other anticipated expenditures for the project that indicate that the total cost of the project shall exceed Five Hundred Thousand Dollars ($500,000.00) and the anticipated sources of funding therefor;

4.  The anticipated employment and wages to be paid at the project;

5.  Business plans which indicate the average number of days in a year in which the project will be in operation and open to the public, if applicable; and

6.  The anticipated revenues and expenses generated by the project.

Based upon a review of these materials, if the Director determines that the eligible company and the tourism attraction or film and music production and development facility project may reasonably be expected to satisfy the criteria for final approval in subsection C of this section, then the Director may consider granting a preliminary approval of the eligible company and the tourism attraction project pursuant to subsection B of Section 2357.38 of this title.

C.  1.  For a tourism attraction project, after granting a preliminary approval, the Director shall engage the services of a competent consulting firm which shall submit to the Director a report analyzing the data made available by the eligible company and which shall collect and analyze additional information necessary to determine that, in the independent judgment of the consultant, the tourism attraction project will:

a. attract at least twenty-five percent (25%) of its visitors from among persons who are not residents of this state;

b. have costs in excess of Five Hundred Thousand Dollars ($500,000.00);

c. have a significant and positive economic impact on this state considering, among other factors, the extent to which the tourism attraction project will compete directly with existing tourism attractions in this state, and the amount by which increased tax revenues from the tourism attraction project will exceed the sales tax credit or income tax credit allowed pursuant to Section 2357.40 of this title;

d. produce sufficient revenues and public demand to be operating and open to the public on a regular and persistent basis; and

e. not adversely affect existing employment in this state.

2.  For a film or music production and development facility project, after granting a preliminary approval, the Director shall engage the services of a competent consulting firm which shall submit to the Director a report analyzing the data made available by the eligible company and which shall collect and analyze additional information necessary to determine that, in the independent judgment of the consultant, the film or music production and development facility will:

a. have costs in excess of Five Hundred Thousand Dollars ($500,000.00);

b. have a significant and positive economic impact on this state considering, among other factors, the extent to which the film or music production and development facility will compete directly with existing facilities in this state, and the amount by which increased tax revenues from the facility will exceed the sales tax credit or income tax credit allowed pursuant to Section 2357.40 of this title; and

c. not adversely affect existing employment in this state.

D.  The eligible company shall pay for the cost of the consultant's report and shall cooperate with the consultant and provide all of the data that the consultant deems necessary to make a determination of this section.

Added by Laws 2000, c. 352, § 4, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 181, § 2, eff. July 1, 2001; Laws 2005, c. 429, § 3, eff. Nov. 1, 2005.

§68-2357.38.  Director to establish standards - Preliminary and final approval of eligible companies.

A.  The Director of the Oklahoma Tourism and Recreation Department, with the approval of the Oklahoma Tourism and Recreation Commission, shall establish standards for preliminary approval and final approval of eligible companies and their projects by the promulgation of rules in accordance with the Administrative Procedures Act.

B.  The Director may give preliminary approval by designating an eligible company as a preliminarily approved company and preliminarily authorizing the undertaking of the tourism attraction project or film or music production and development facility project.

C.  The Director shall review the report of the consultant prepared pursuant to subsection C of Section 2357.37 of this title and other information that has been made available to the Director in order to assist the Director in determining whether the tourism attraction project or film and music production and development facility project will further the purposes of the Oklahoma Tourism Development Act.

D.  The criteria for final approval of eligible companies and tourism attraction projects or film and music production and development facility projects shall include, but shall not be limited to, the criteria set forth in subsection C of Section 2357.37 of this title.

E.  After a review of the relevant materials, the consultant's report, other information made available to the Director, and completion of other inquiries, the Director may give final approval to the eligible company's application for a tourism attraction project or film and music production and development facility project and may grant to the eligible company the status of an approved company.  The decision reached by the Director may be appealed by the eligible company to the Oklahoma Tourism and Recreation Commission.  The decision of the Oklahoma Tourism and Recreation Commission shall constitute the final administrative decision of the Oklahoma Tourism and Recreation Department.

Added by Laws 2000, c. 352, § 5, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 181, § 3, eff. July 1, 2001; Laws 2005, c. 429, § 4, eff. Nov. 1, 2005.

§68-2357.39.  Tourism attraction project agreements - Terms and conditions.

A.  Upon granting final approval, the Director of the Oklahoma Tourism and Recreation Department may enter into an agreement with an approved company with respect to its tourism attraction project or film and music production and development facility project.  The terms and provisions of each agreement shall include, but shall not be limited to:

1.  The amount of approved costs, which shall be determined by negotiations between the Director and the approved company;

2.  A date certain by which the approved company shall have completed the tourism attraction project or film and music production and development facility project.  Within three (3) months of the completion date, the approved company shall document the actual cost of the project through a certification of the costs by an independent certified public accountant acceptable to the Director; and

3.  The following provisions:

a. the term of the agreement shall be ten (10) years from the later of:

(1) the date of the final approval of the tourism attraction project or film and music production and development facility project, or

(2) the completion date specified in the agreement, if the completion date is within two (2) years of the date of the final approval of the tourism attraction project or film and music production and development facility project.  However, the term of the agreement may be extended for up to two (2) additional years by the Director, with the advice and consent of the Oklahoma Tax Commission, if the Director determines that the failure to complete the tourism attraction project or film and music production and development facility project within two (2) years resulted from:

(a) unanticipated and unavoidable delay in the construction of the tourism attraction project or film and music production and development facility project,

(b) an original completion date for the tourism attraction project or film and music production and development facility project, as originally planned, which will be more than two (2) years from the date construction began, or

(c) a change in business ownership or business structure resulting from a merger or acquisition,

b. in any tax year during which an agreement is in effect, if the amount of income tax due from the approved company exceeds the state income tax credit available to the approved company, then the approved company shall pay the excess to this state as income tax, and if in any tax year during which an agreement is in effect, if the amount of sales tax to be remitted by the approved company exceeds the sales tax credit available to the approved company, then the approved company shall pay the excess to this state as sales tax,

c. within forty-five (45) days after the end of each calendar year, the approved company shall supply the Director with such reports and certifications as the Director may request demonstrating to the satisfaction of the Director that the approved company is in compliance with the provisions of the Oklahoma Tourism Development Act, and

d. the approved company shall not receive an inducement with respect to any calendar year if:

(1) for a tourism attraction project:

(a) in any calendar year following the fourth year of the agreement, the tourism attraction project fails to attract at least fifteen percent (15%) of its visitors from among persons who are not residents of this state, or

(b) in any calendar year following the first year of the agreement, the tourism attraction project is not operating and open to the public on a regular and consistent basis, or

(2) for a film or music production and development facility project, in any calendar year following the fourth year of the agreement, the facility fails to have a significant and positive impact on the state.

B.  The agreement shall not be transferable or assignable by the approved company without the written consent of the Director.

C.  If the approved company utilizes inducements which are subsequently disallowed, then the approved company will be liable for the payment to the Tax Commission of all taxes resulting from the disallowance of the inducements plus applicable penalties and interest.

D.  The Director shall provide a copy of each agreement entered into with an approved company to the Tax Commission.

Added by Laws 2000, c. 352, § 6, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 181, § 4, eff. July 1, 2001; Laws 2004, c. 446, § 1, eff. Sept. 1, 2004; Laws 2005, c. 429, § 5, eff. Nov. 1, 2005.

§68-2357.40.  Inducements - Tax credits.

A.  Upon receiving notification from the Director of the Oklahoma Tourism and Recreation Department that an approved company has entered into a tourism project agreement or a film and music production and development facility project agreement and is entitled to the inducements provided by the Oklahoma Tourism Development Act, the Oklahoma Tax Commission shall provide the approved company with forms and instructions as necessary to claim those inducements.

B.  An approved company whose agreement provides that it shall expend approved costs of more than Five Hundred Thousand Dollars ($500,000.00) but less than One Million Dollars ($1,000,000.00) shall be entitled to an income tax credit or a sales tax credit if the company certifies to the Tax Commission that it has expended at least Five Hundred Thousand Dollars ($500,000.00) in approved costs, and the Director certifies that the approved company is in compliance with the Oklahoma Tourism Development Act.  The Tax Commission shall then issue a tax credit memorandum to the approved company granting an income tax credit or sales tax credit in the amount of ten percent (10%) of the approved costs.  Subsequent requests for credit for additional certified approved costs in excess of Five Hundred Thousand Dollars ($500,000.00) but less than One Million Dollars ($1,000,000.00) shall result in an income tax credit or sales tax credit in the amount of ten percent (10%) of the approved costs.  Income tax credits or sales tax credits allowed pursuant to the provisions of the Oklahoma Tourism Development Act shall not be transferable or assignable.

An approved company whose agreement provides that it shall expend approved costs in excess of One Million Dollars ($1,000,000.00) shall be entitled to an income tax credit or sales tax credit if the company certifies to the Tax Commission that it has expended at least One Million Dollars ($1,000,000.00) in approved costs and the Director certifies that the approved company is in compliance with the Oklahoma Tourism Development Act.  The Tax Commission shall then issue a tax credit memorandum to the approved company granting an income tax credit or sales tax credit in the amount of twenty-five percent (25%) of the approved costs.  The credit on all subsequent additional certified approved costs shall be in the amount of twenty-five percent (25%) of the costs.

The Tax Commission may require proof of expenditures.  Additional credit memoranda may be issued as the approved company certifies additional expenditures of approved costs.

No tax credit memorandum shall be issued for any approved costs expended after the expiration of two (2) years from the date the agreement was signed by the Director and the approved company.  However, the Director, with the advice and consent of the Tax Commission, may authorize tax credits for approved costs expended up to four (4) years from the date the agreement was signed if the Director determines that the failure to complete the tourism attraction project within two (2) years resulted from:

1.  Unanticipated and unavoidable delay in the construction of the tourism attraction or film and music production and development facility project;

2.  An original completion date for the tourism attraction or film and music production and development facility project, as originally planned, which will be more than two (2) years from the date construction began; or

3.  A change in business ownership or business structure resulting from a merger or acquisition.

C.  1.  An income tax credit allowed pursuant to the provisions of this section shall be applied to the amount of income taxes due from the approved company.  If the amount of an income tax credit allowed pursuant to the provisions of this section exceeds the amount of income taxes due for the year in which the credit is granted, the amount of the credit not used may be carried forward for a period not to exceed ten (10) years.

2.  A sales tax credit allowed pursuant to the provisions of this section may be used to offset a portion of the reported state sales tax liability of the approved company for all sales tax reporting periods following the issuance of the credit memorandum subject to the following limitations:

a. only increased state sales tax liability may be offset by the issued credit,

b. an approved company whose agreement provides that it shall expend approved costs in excess of One Million Dollars ($1,000,000.00) shall be entitled to use only ten percent (10%) of the amount of each issued credit to offset increased state sales tax liability during each calendar year, plus the amount of any unused credit carried forward from a prior calendar year, and an approved company whose agreement provides that it shall expend approved costs of more than Five Hundred Thousand Dollars ($500,000.00) but less than One Million Dollars ($1,000,000.00) shall be entitled to use only twenty percent (20%) of the amount of each issued credit to offset increased state sales tax liability during each calendar year, plus the amount of any unused credit carried forward from a prior calendar year, and

c. all issued credit memoranda shall expire at the end of the month following the expiration of the agreement as provided in Section 2357.39 of this title.

The approved company shall have no obligation to refund or otherwise return any amount of this credit to the person from whom the sales tax was collected.

D.  The Tax Commission shall promulgate rules as are necessary for the proper administration of the Oklahoma Tourism Development Act.  The Tax Commission may also develop forms and instructions as necessary for an approved company to claim the income tax credit provided by the Oklahoma Tourism Development Act.

E.  The Tax Commission shall have the authority to obtain any information necessary from the approved company and the Director to verify that approved companies have received the proper amounts of  tax credits as authorized by the Oklahoma Tourism Development Act.  The Oklahoma Tax Commission shall demand the repayment of any credits taken in excess of the credit allowed by the Oklahoma Tourism Development Act.

Added by Laws 2000, c. 352, § 7, eff. Nov. 1, 2000.  Amended by Laws 2001, c. 181, § 5, eff. July 1, 2001; Laws 2005, c. 429, § 6, eff. Nov. 1, 2005.

§68-2357.41.  Tax credit for qualified rehabilitation expenditures - Certified historic buildings.

A.  For tax years beginning after December 31, 2000, there shall be allowed a credit against the tax imposed by Sections 2355 and 2370 of this title or that portion of the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes that would otherwise have been apportioned to the General Revenue Fund for qualified rehabilitation expenditures incurred in connection with any certified historic hotel or historic newspaper plant building located in an increment or incentive district created pursuant to the Local Development Act or for qualified rehabilitation expenditures incurred after January 1, 2006, in connection with any certified historic building.  The amount of the credit shall be one hundred percent (100%) of the federal rehabilitation credit provided for in Section 47 of Title 26 of the United States Code.

B.  If the credit allowed pursuant to this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of the credit allowed but not used in any taxable year may be carried forward as a credit against subsequent income tax liability for a period not exceeding ten (10) years following the qualified expenditures.

C.  All rehabilitation work to which the credit may be applied shall be approved by the State Historic Preservation Office prior to completion of the rehabilitation project as meeting the Secretary of the Interior's Standards for Rehabilitation so that the office can provide corrective comments to the taxpayer in order to preserve the historical qualities of the building.  A certified historic building may be rehabilitated for any lawful use or uses, including without limitation mixed uses and still retain eligibility for the credit provided for in this section.

D.  The amount of the credit allowed for any credit claimed for a certified historic hotel or historic newspaper plant building, but not used, shall be freely transferable to subsequent transferees at any time during the five (5) years following the year of qualification.  Any person to whom or to which a tax credit is transferred shall have only such rights to claim and use the credit under the terms that would have applied to the entity by whom or by which the tax credit was transferred.  The provisions of this subsection shall not limit the ability of a tax credit transferee to reduce the tax liability of the transferee regardless of the actual tax liability of the tax credit transferor for the relevant taxable period.  The transferor originally allowed the credit and the subsequent transferee shall jointly file a copy of the written credit transfer agreement with the Oklahoma Tax Commission within thirty (30) days of the transfer.  The written agreement shall contain the name, address and taxpayer identification number of the parties to the transfer, the amount of credit being transferred, the year the credit was originally allowed to the transferor and the tax year or years for which the credit may be claimed.  The Tax Commission may promulgate rules to permit verification of the validity and timeliness of a tax credit claimed upon a tax return pursuant to this subsection but shall not promulgate any rules which unduly restrict or hinder the transfers of such tax credit.

E.  As used in this section:

1.  "Certified historic hotel or historic newspaper plant building" means a hotel or newspaper plant building that is listed on the National Register of Historic Places within three (3) years of taking the credit pursuant to this section;

2.  "Certified historic building" means a building that is listed on the National Register of Historic Places within three (3) years of taking the credit pursuant to this section; and

3.  "Qualified rehabilitation expenditures" means capital expenditures that qualify for the federal rehabilitation credit provided in Section 47 of Title 26 of the United States Code and that were paid after December 31, 2000.  Qualified rehabilitation expenditures do not include capital expenditures for nonhistoric additions except an addition that is required by state or federal regulations that related to historic preservation, safety, or accessibility.  In addition, qualified rehabilitation expenditures do not include expenditures related to the cost of acquisition of the property.

Added by Laws 2000, c. 351, § 8, emerg. eff. June 6, 2000.  Amended by Laws 2001, c. 382, § 4, eff. Jan. 1, 2002; Laws 2003, c. 186, § 2, eff. Nov. 1, 2003; Laws 2005, c. 413, § 6, eff. July 1, 2005.

NOTE:  Editorially renumbered from § 2357.34 of this title to avoid duplication in numbering.

§68-2357.42.  Tax credit for investments by space transportation vehicle providers.

A.  For tax years beginning after December 31, 2000, and ending before January 1, 2009, there shall be allowed to an investor making an eligible investment a credit against the tax imposed by Section 2355 or 2370 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes.  The credit may be used in the payment of estimated tax payments for the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes.  The credit shall be in the amount as set forth in subsection G of this section.

B.  The amount of the credit shall be transferable to subsequent transferees.

C.  As used in this section:

1.  "Eligible investment" means an investment made during a period not earlier than January 1, 2001, and not later than December 31, 2003, in a qualified space transportation vehicle provider that:

a. is headquartered in this state or is ultimately controlled by an entity headquartered in this state,

b. has been certified by the Oklahoma Tax Commission as meeting the following minimum qualifications:

(1) is included within the definition of "basic industry" as set forth in division (1) of subparagraph a of paragraph 1 of subsection A of Section 3603 of this title and has been preapproved by the Oklahoma Department of Commerce to receive incentive payments pursuant to the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act.  The Department shall establish a process for preapproval of applicants for the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act for purposes of this division.  The qualified space transportation vehicle provider shall agree to submit such information as may be required under this section and the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act to allow the Tax Commission to determine the amount of the tax credit allowed pursuant to the provisions of this section and the amount of incentive payments allowed pursuant to the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act for purposes of subsection K of this section,

(2) has equity capitalization of not less than Ten Million Dollars ($10,000,000.00), and

(3) has received a commitment by a local governmental entity, whether by contract, letter agreement, terms sheet, resolution, ordinance or indenture, to provide funds, personal property or real property in the aggregate amount of Fifteen Million Dollars ($15,000,000.00) or more which will be utilized by one or more qualified space transportation vehicle providers.  For purposes of this division, such property may include personal or real property owned by a local governmental entity which has been leased to a state authority pursuant to a long-term lease or personal or real property which a local governmental entity has transferred to a state authority.  If such property has been so transferred, the commitment required by this division may be satisfied if the state authority agrees in writing to make the property so transferred available for use by one or more qualified space transportation vehicle providers;

2.  "Qualified space transportation vehicle provider" means any commercial provider organized under the laws of this state as a corporation or a limited liability company and engaged in designing, developing, producing, or operating commercial space transportation vehicles in this state;

3.  "Space transportation vehicle" includes all types of vehicles or orbital or suborbital spacecraft, whether now in existence, developed in the future, or currently under design, development, construction, reconstruction, or reconditioning, constructed in this state and owned by a qualified space transportation vehicle provider, for the purpose of operating in, or transporting a payload to, from, or within, outer space, or in suborbital trajectory, and includes any component of such vehicle or spacecraft not specifically designed or adapted for a payload; and

4.  "Subsequently refunded or returned", when used in reference to an eligible investment, means an actual redemption by the qualified space transportation vehicle provider of the securities or other indicia of ownership in the qualified space transportation vehicle provider received by the investor from the investor's investment.  The failure to allow the tax credits or the recapture of the tax credits shall not affect the validity of the tax credits in the hands of a transferee of the initial investor or subsequent transferees.  Provided, an investor to whom an eligible investment, or portion thereof, is subsequently refunded or returned shall reimburse the Tax Commission the amount of any credits claimed by a transferee with respect to any such amount.

D.  The tax credit provided for in this section shall not be allowed or, if already claimed, shall be subject to recapture as to the initial investor or investors with respect to any amount of an eligible investment made which is subsequently refunded or returned to such investor.  Further, a tax credit shall not be allowed to an investor making an eligible investment in a qualified space transportation vehicle provider or shall be subject to recapture as to the initial investor or investors if previously allowed if the qualified space transportation vehicle provider in which the investment was made fails to make use of such funds or property within three (3) years of the date the tax credit was allowed.  Any recapture under this subsection shall only apply as to that part of the tax credit as is associated with the amount of the investment which is subsequently refunded or returned or which is not utilized.

E.  The Tax Commission shall:

1.  Certify, upon request of an authorized agent or representative of a qualified space transportation vehicle provider, that the qualified space transportation vehicle provider for which the certification is sought meets the qualifications prescribed by subparagraph b of paragraph 1 of subsection C of this section.  The certification shall be in writing and signed by an authorized representative of the Tax Commission and, for purposes of determining qualifications of a qualified space transportation vehicle provider in which an investment may be eligible for the credit authorized by this section, shall be binding upon the Tax Commission; and

2.  Issue a certificate to an investor that provides adequate documentation of qualification for the credit authorized by this section even if the credit may not be claimed until after the date upon which the certificate is requested.  Upon issuance, the certificate shall be evidence that an investor or a transferee of the original tax credit claimant submitting the certificate, or a certified copy thereof, with the relevant tax return or other form, has the legal right to exercise the credit in order to reduce the relevant tax liability for the period authorized by this section.

F.  The maximum amount of all eligible investments for which tax credits may be claimed under this section shall be Thirty Million Dollars ($30,000,000.00).  If more than one qualified space transportation vehicle provider has been certified by the Tax Commission pursuant to the provisions of subsection E of this section, the investors in the first such approved qualified space transportation vehicle provider shall be entitled to a credit based on their investment of the lesser of their eligible investment or Thirty Million Dollars ($30,000,000.00).  The investors in the second such approved qualified space transportation vehicle provider shall then be entitled to a credit based on their investment of the lesser of their eligible investment or the difference between the total eligible investments in previously approved qualified space transportation vehicle providers and Thirty Million Dollars ($30,000,000.00).  This same procedure will apply for all subsequently approved qualified space transportation vehicle providers.  If the amount of eligible investments exceeds the amount upon which the tax credit may be claimed as provided herein, investors shall be allowed a share of the amount of the available tax credit in order of the dates of receipt of certification therefor by the Tax Commission pursuant to the provisions of paragraph 1 of subsection E of this section.

G.  The amount of the tax credit allowed pursuant to the provisions of subsection A of this section shall be deemed fully earned as of the date of the investment and shall be fully redeemable as follows:

Period for Which

Tax Liability Determined Credit Allowed

Tax year subsequent to year of eligible investment 10.6% of eligible

investment

Second tax year subsequent to year of eligible investment 11.236% of eligible

investment

Third tax year subsequent to year of eligible investment 11.910% of eligible

investment

Fourth tax year subsequent to year of eligible investment 12.624% of eligible

investment

Fifth tax year subsequent to year of eligible investment 13.381% of eligible

investment

H.  The amount of a tax credit allowed pursuant to the provisions of this section not used in payment of taxes due in the year in which such credit is allowed pursuant to subsection G of this section may be used as a credit against subsequent tax liability of the investor or a subsequent transferee for a period not to exceed three (3) years from the year in which such credit is originally allowed.

I.  The Tax Commission shall develop and issue appropriate forms and instructions to enable investors to claim the tax credit provided for in this section.

J.  A qualified space transportation vehicle provider in which an eligible investment qualifies for a credit authorized by this section shall maintain a record of investment made in the qualified space transportation vehicle provider for the period beginning January 1, 2001, and ending December 31, 2003.  The qualified space transportation vehicle provider shall notify the Tax Commission not later than January 31, 2004, of the total investment amount for such period.  Any such qualified space transportation vehicle provider which refunds or returns any amount of an eligible investment to the investor shall notify the Tax Commission in writing of the amount and recipient of such refunds or returns.  The Tax Commission shall compute the maximum amount of credits available pursuant to this section based upon notification of the investment amount transmitted to the Tax Commission by the qualified space transportation vehicle provider.

K.  A qualified space transportation vehicle provider in which eligible investments qualify for the tax credit authorized by this section shall not receive incentive payments pursuant to the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act until the total of such incentive payments the qualified space transportation vehicle provider would otherwise receive exceeds the total amount of the credit authorized by this section as computed by the Tax Commission pursuant to subsection J of this section.  The amount of incentive payments for any year which would otherwise be paid to the qualified space transportation vehicle provider shall be distributed as follows:

1.  If the amount of such incentive payments equals or exceeds the amount of the tax credit for the year, the amount of such payments which is equal to the amount of the tax credit shall be apportioned as if collected from the tax imposed by Section 2355 or 2370 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes according to the tax against which the credit was claimed.  The amount of such payments which is in excess of the amount of the tax credit shall be retained by the Tax Commission to be paid as provided for in this paragraph for subsequent years for which the tax credit is allowed to the qualified space transportation vehicle provider;

2.  If the amount of such incentive payments and any amount retained by the Tax Commission pursuant to the provisions of paragraph 1 of this subsection is less than the amount of the tax credit for the year, notwithstanding the provisions of Section 1727 of Title 69 of the Oklahoma Statutes, the Tax Commission shall withhold a portion of the taxes levied and collected pursuant to the provisions of paragraph 1 of subsection A of Section 500.4 of this title which would otherwise be paid to the Department of Transportation by the Oklahoma Transportation Authority pursuant to the provisions of paragraph (2) of subsection (d) of Section 1730 of Title 69 of the Oklahoma Statutes equal to the amount of the deficit.

The Tax Commission shall apportion all funds collected pursuant to the provisions of this paragraph as if collected from the tax imposed by Section 2355 or 2370 of this title or Section 624 or 628 of Title 36 of the Oklahoma Statutes according to the tax against which the credit was claimed; and

3.  If any amount is withheld by or paid to the Tax Commission pursuant to the provisions of paragraph 2 of this subsection, the amount of incentive payments to be subsequently paid to the qualified space transportation vehicle provider shall be apportioned by the Tax Commission to the Department of Transportation until such time as all amounts paid pursuant to the provisions of paragraph 2 of this subsection are repaid.

L.  A qualified space transportation vehicle provider in which investments qualify for the credit allowed by this section shall not be entitled to payment of any incentive payments accrued prior to January 1, 2001, under the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act.

M.  Notwithstanding the provisions of this section, a qualified space transportation vehicle provider may, prior to the issuance of a tax credit with respect to the qualified space transportation vehicle provider pursuant to the provisions of this section, elect to receive incentive payments pursuant to the provisions of the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act in lieu of allowing the tax credit provided for herein, in which case it shall so notify the Tax Commission in writing and the provisions of this section shall not be applicable.

N.  Except as provided by subsection M of this section, no qualified space transportation vehicle provider which would otherwise qualify for incentive payments pursuant to the provisions of the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act may receive such incentive payments prior to January 1, 2003.

O.  No qualified space transportation vehicle provider which has made application to the Oklahoma Department of Commerce or which has executed any agreement with the Oklahoma Department of Commerce with respect to the receipt of incentive payments pursuant to the provisions of the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act or which has received any incentive payment pursuant to the Oklahoma Quality Jobs Program Act or the Former Military Facility Development Act prior to May 24, 2001, may be certified for purposes of determining eligibility for the credit authorized by this section.

Added by Laws 2001, c. 266, § 1, emerg. eff. May 24, 2001.  Amended by Laws 2002, c. 379, § 1, emerg. eff. June 4, 2002; Laws 2004, c. 13, § 1, emerg. eff. March 23, 2004.

§68-2357.43.  State earned income tax credit.

For tax years beginning after December 31, 2001, there shall be allowed to a resident individual or a part-year resident individual as a credit against the tax imposed by Section 2355 of this title five percent (5%) of the earned income tax credit allowed under Section 32 of the Internal Revenue Code of the United States, 26 U.S.C., Section 32.  However, this credit shall not be paid in advance pursuant to the provisions of Section 3507 of the Internal Revenue Code.  If the credit exceeds the tax imposed by Section 2355 of this title, the excess amount shall be refunded to the taxpayer.  The maximum earned income tax credit allowable on the Oklahoma income tax return shall be prorated on the ratio that Oklahoma adjusted gross income bears to the federal adjusted gross income.

Added by Laws 2001, c. 383, § 1, eff. July 1, 2001.

NOTE:  Editorially renumbered from Section 2357.42 of this title to avoid a duplication in numbering.

§68-2357.44.  Repealed by Laws 2002, c. 31, § 5, emerg. eff. April 10, 2002.

§68-2357.45.  Donation to independent biomedical research institute - Tax credit.

A.  1.  For tax years beginning after December 31, 2004, there shall be allowed against the tax imposed by Section 2355 of this title, a credit for any taxpayer who makes a donation to an independent biomedical research institute.  For calendar years 2005 and 2006, the amount of the credit shall be fifty percent (50%) of the amount donated to an independent biomedical research institute but in no event shall the credit exceed One Thousand Dollars ($1,000.00) for each taxpayer.  For calendar year 2007 and all subsequent years, the credit percentage, not to exceed fifty percent (50%), shall be adjusted annually so that the total estimate of the credits does not exceed Two Million Dollars ($2,000,000.00) annually.  The formula to be used for the percentage adjusted shall be fifty percent (50%) times Two Million Dollars ($2,000,000.00) divided by the credits claimed in the preceding year.  In no event shall the credit be claimed more than once by a taxpayer each taxable year nor shall the credit exceed One Thousand Dollars ($1,000.00) for each taxpayer.  In the event the total tax credits authorized by this section exceed Two Million Dollars ($2,000,000.00) in any calendar year, the Oklahoma Tax Commission shall permit any excess over Two Million Dollars ($2,000,000.00) but shall factor such excess into the percentage adjustment formula for subsequent years.

2.  For purposes of this section, "independent biomedical research institute" means an organization which is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3) whose primary focus is conducting peer-reviewed basic biomedical research.  The organization shall:

a. have a board of directors,

b. be able to accept grants in its own name,

c. be an identifiable institute that has its own employees and administrative staff, and

d. receive at least Fifteen Million Dollars ($15,000,000.00) in National Institute of Health funding each year.

B.  In no event shall the amount of the credit exceed the amount of any tax liability of the taxpayer.

C.  Any credits allowed but not used in any tax year may be carried over, in order, to each of the four (4) years following the year of qualification.

D.  The Tax Commission shall have the authority to prescribe forms for purposes of claiming the credit authorized by this section.

Added by Laws 2003, c. 472, § 19, eff. Jan. 1, 2005.  Amended by Laws 2004, c. 518, § 3, eff. July 1, 2004.

§68-2357.46.  Tax credit for contractor expenditures for construction of certain energy efficient residential properties.

A.  For tax years beginning after December 31, 2005, there shall be allowed a credit against the tax imposed by Section 2355 of Title 68 of Oklahoma Statutes for eligible expenditures incurred by a contractor in the construction of energy efficient residential property of two thousand (2,000) square feet or less.  The amount of the credit shall be based upon the following:

1.  For any eligible energy efficient residential property constructed and certified as forty percent (40%) or more above the International Energy Conservation Code 2003 and any supplement in effect at the time of completion, the amount of the credit shall be equal to the eligible expenses, not to exceed Four Thousand Dollars ($4,000.00) for the taxpayer who is the contractor; and

2.  For any eligible energy efficient residential property constructed and certified as between twenty percent (20%) and thirty-nine percent (39%) above the International Energy Conservation Code 2003 and any supplement in effect at the time of completion, the credit shall be equal to the eligible expenditures, not to exceed Two Thousand Dollars ($2,000.00) for the taxpayer who is the contractor.

B.  As used in this section:

1.  "Eligible expenditure" means any:

a. energy efficient heating or cooling system,

b. insulation material or system which is specifically and primarily designed to reduce the heat gain or loss of a residential property when installed in or on such property,

c. exterior windows, including skylights,

d. exterior doors, and

e. any metal roof installed on a residential property, but only if such roof has appropriate pigmented coatings which are specifically and primarily designed to reduce the heat gain of such dwelling unit and which meet Energy Star program requirements;

2.  "Contractor" means the taxpayer who constructed the residential property or manufactured home, or if more than one taxpayer qualifies as the contractor, the primary contractor; and

3.  "Eligible energy efficient residential property" means a newly constructed residential property or manufactured home property which is located in the State of Oklahoma and substantially complete after December 31, 2005, and which is two thousand (2,000) square feet or less:

a. for the credit provided pursuant to paragraph 1 of subsection A of this section, which is certified by an accredited Residential Energy Services Network Provider using the Home Energy Rating System to have:

(1) a level of annual heating and cooling energy consumption which is at least forty percent (40%) below the annual level of heating and cooling energy consumption of a comparable residential property constructed in accordance with the standards of Chapter 4 of the 2003 International Energy Conservation Code, as such code is in effect on the effective date of this act,

(2) heating and cooling equipment efficiencies which correspond to the minimum allowed under the regulations established by the Department of Energy pursuant to the National Appliance Energy Conservation Act of 1987 and in effect at the time of construction of the property, and

(3) building envelope component improvements which account for at least one-fifth of the reduced annual heating and cooling energy consumption levels,

b. for the credit provided pursuant to paragraph 2 of subsection A of this section, which is certified by an accredited Residential Energy Services Network Provider using the Home Energy Rating System to have:

(1) a level of annual heating and cooling energy consumption which is between twenty percent (20%) and thirty-nine percent (39%) below the annual level of heating and cooling energy consumption of a comparable residential property constructed in accordance with the standards of Chapter 4 of the 2003 International Energy Conservation Code, as such code is in effect on the effective date of this act,

(2) heating and cooling equipment efficiencies which correspond to the minimum allowed under the regulations established by the Department of Energy pursuant to the National Appliance Energy Conservation Act of 1987 and in effect at the time of construction of the property, and

(3) building envelope component improvements which account for at least one-third of the reduced annual heating and cooling energy consumption levels.

C.  The credit provided for in subsection A of this section may only be claimed once for the contractor of any eligible residential energy efficient property during the taxable year when the property is substantially complete.

D.  If the credit allowed pursuant to this section exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of credit allowed but not used in any taxable year may be carried forward as a credit against subsequent income tax liability for a period not exceeding four (4) years following the qualified expenditures.

E.  The Oklahoma Tax Commission shall promulgate rules necessary to implement this act.

Added by Laws 2005, c. 439, § 1, eff. Nov. 1, 2005.

§68-2357.47.  Employers - Eligible wages paid - Eligible modification expenses.

A.  1.  For tax years beginning after December 31, 2005, there shall be allowed against the tax imposed by Section 2355 of this title, a credit for eligible wages paid by an employer to an employee.  The amount of the credit shall be ten percent (10%) of the amount of the gross wages paid to the employee for a period not to exceed ninety (90) days but in no event shall the credit exceed Five Thousand Dollars ($5,000.00) for each employee of each taxpayer.  In no event shall the total credit claimed exceed Twenty-five Thousand Dollars ($25,000.00) in any one year for any taxpayer.

2.  For tax years beginning after December 31, 2005, there shall be allowed against the tax imposed by Section 2355 of this title, a credit for eligible modification expenses of an employer.  The amount of the credit shall be fifty percent (50%) of the amount of the funds expended for eligible modification expenses or new tools or equipment but in no event shall the credit exceed One Thousand Dollars ($1,000.00) for eligible modification expenses incurred for any single employee.  In no event shall the total credit claimed exceed Ten Thousand Dollars ($10,000.00) in any year for any taxpayer.

3.  As used in this section:

a. "employee", "employer", "maximum medical improvement", "treating physician", and "wages" shall be defined as in Section 3 of Title 85 of the Oklahoma Statutes,

b. "eligible wages" means gross wages paid by an employer to an employee who is injured as a result of an injury which is compensable under the Workers' Compensation Act and which are paid beginning when the employee returns to work with restricted duties as provided by the employee's treating physician or an independent medical examiner before the employee has reached maximum medical improvement, and ending after ninety (90) days or when the employee has reached maximum medical improvement, and

c. "eligible modification expenses" means expenses incurred by an employer to modify a workplace, tools or equipment or to obtain new tools or equipment and which are incurred by an employer solely to enable a specific injured employee who is injured as a result of an injury which is compensable under the Workers' Compensation Act to return to work with restricted duties as provided by the employee's treating physician or an independent medical examiner before the employee has reached maximum medical improvement, and which workplace, tools or equipment are used primarily by the injured employee.

B.  In no event shall the amount of the credit(s) exceed the amount of any tax liability of the taxpayer.

C.  The Oklahoma Tax Commission shall have the authority to promulgate rules necessary to effectuate the purposes of this section.

Added by Laws 2005, 1st Ex.Sess., c. 1, § 5, eff. July 1, 2006.

Editorially renumbered from § 2357.46 to avoid a duplication in numbering.

§68-2357.51.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.52.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.53.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.54.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.55.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.56.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.57.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.58.  Repealed by Laws 1993, c. 275, § 51, eff. July 1, 1993.

§68-2357.59.  Certain tax credits to be allowed.

A.  If any person, firm, corporation, partnership or other legal entity has made application or filed an information report on forms prescribed by the Oklahoma Tax Commission to receive a credit against the tax imposed by Section 2355 of this title or Section 624 of Title 36 of the Oklahoma Statutes pursuant to the provisions of Sections 2357.23, 2357.51, 2357.52, 2357.53, 2357.54, 2357.55, 2357.56, 2357.57 or 2357.58 of this title on or before July 1, 1993, such credit may be received notwithstanding the provisions of Section 51 of Senate Bill No. 459 of the 1st Session of the 44th Oklahoma Legislature or that the other requirements for allowance of such credit are not established until after July 1, 1993.

B.  Except as provided in this section, no person, firm, corporation, partnership or other legal entity shall qualify to receive any such credit after July 1, 1993.

C.  For any person, firm, corporation, partnership or other legal entity or its successor who has filed the information report specified in subsection A of this section, for taxable years beginning after December 31, 1995, and ending on or before December 31, 2000, there shall be allowed a credit against the tax imposed by Section 2355 of this title for fifteen percent (15%) of the investment cost of a new qualified recycling facility.  A person, firm, corporation, partnership or other legal entity or its successor which has withdrawn its application or information report specified in subsection A of this section shall not be eligible for such credit.  For purposes of this subsection, a "qualified recycling facility" shall mean buildings, land, improvements, machinery and equipment located in Oklahoma and used in manufacturing as defined by the Standard Industrial Classification Code and at which facility is produced a qualified finished product, provided that up to ten percent (10%) of the square feet of a building may be devoted to office space used to provide clerical support for the manufacturing operation.  Such ten percent (10%) may be in a separate building as long as it is part of the same contiguous tract of property on which the manufacturing facility is located.  For purposes of this subsection, a "qualified finished product" shall mean a marketable product or component thereof which has economic value to the consumer and ninety percent (90%) of which is composed of materials which have been separated, diverted or removed from the waste stream and incorporated into the finished product by any means or method.

D.  The credit provided for in subsection C of this section shall be subject to the following limitations:

1.  The credit shall apply to investment in a qualified recycling facility only if construction or on-site installation of the facility commences on or after January 1, 1996, and before December 31, 1999;

2.  The credit shall only be available if the total cost of the new qualified recycling facility exceeds Twenty Million Dollars ($20,000,000.00) and employs at least seventy-five new full-time-equivalent employees, as certified by the Oklahoma Employment Security Commission;

3.  The credit shall be initially allowed for the tax year in which the qualified recycling facility is placed in service.  However, any credit allowed but not used in any tax year due to the limitation provided in paragraph 4 of this subsection shall be carried over in order, but used only once, to each of the fourteen (14) years following the year of initial allowance; and

4.  The credit shall not be utilized in any tax year to reduce the income tax liability of the owner of the qualified recycling facility for such year by more than fifty percent (50%) of the tax liability calculated from the income of the qualified recycling facility.  For purposes of subsections C and D of this section, the "owner" shall include the user of a qualified recycling facility under a lease with a term of five (5) years or more.

E.  The Oklahoma Tax Commission may promulgate rules in order to implement the provisions of this section including requirements to submit any additional information as deemed necessary to implement and administer this credit.

Added by Laws 1993, c. 275, § 49, eff. July 1, 1993.  Amended by Laws 1996, c. 342, § 4, emerg. eff. June, 14, 1996; Laws 1998, c. 101, § 1, eff. Nov. 1, 1998.

§68-2357.60.  Small Business Capital Formation Incentive Act - Short title.

This act shall be known and may be cited as the "Small Business Capital Formation Incentive Act".

Added by Laws 1997, c. 167, § 1, eff. Jan. 1, 1998.

§68-2357.61.  Definitions.

As used in this act:

1.  "Acquisition" means the use of capital by an Oklahoma small business venture within six (6) months after obtaining the capital to purchase fifty-one percent (51%) or more of the voting interest entitled to elect the governing board, or its equivalent, of any other legal entity, regardless of the legal form of the entity.  As used in this act, "acquisition" does not mean the right to participate in the proceeds from sale of goods or services, whether denominated a royalty, royalty interest or otherwise, and does not mean the right to intellectual property, whether the rights arise from copyright, trademark or patent law;

2.  "Capitalization" means the amount of:

a. any funds that have actually been contributed to the corporation, limited liability company or partnership,

b. any contractual commitment to provide funds to the corporation, limited liability company or partnership to the extent that such commitment is payable on demand and has substantial economic penalties for breach of the commitment to provide such funds, and

c. any allocation of tax credit authority awarded to the corporation, limited liability company or partnership by the Community Development Financial Institutions Fund pursuant to Section 45D of the Internal Revenue Code of 1986, as amended, to the extent such allocation has not been previously designated by the corporation, limited liability company or partnership as contemplated by Section 45D(b)(1)(C) of the Internal Revenue Code of 1986, as amended;

3.  "Equity and near-equity security" means common stock, preferred stock, warrants or other rights to subscribe to stock or its equivalent, or an interest in a partnership, or subordinated debt that is convertible into, or entitles the holder to receive upon its exercise, common stock, preferred stock, royalty interest, or an interest in a partnership;

4.  "Financial lending institution" means a bank, credit union, savings and loan, commercial finance company or other entity principally engaged in the extension of credit;

5.  "Oklahoma small business venture" means a business, incorporated or unincorporated, which:

a. has or will have, immediately after a loan or investment is made by a qualified small business capital company, at least fifty percent (50%) of its employees or assets located in Oklahoma,

b. needs financial assistance in order to commence or expand such business which provides or intends to provide goods or services,

c. is engaged in a lawful business activity under any Industry Number appearing under any Major Group Number of Divisions A, C, D, E, F or I of the Standard Industrial Classification Manual, 1987 revision with the following exceptions:

(1) Major Group 1 of Division A, and

(2) Major Group 2 of Division A, and

d. qualifies as a small business as defined by the federal Small Business Administration;

6.  "Qualified investment" means "equity" and "near-equity" as defined in paragraph 3 of this section or "subordinated debt" as defined in paragraph 8 of this section;

7.  "Qualified small business capital company" means a C corporation or a subchapter S corporation, as defined by the Internal Revenue Code of 1986, as amended, incorporated pursuant to the laws of Oklahoma, limited liability company or a registered business partnership with a certificate of partnership filed as required by law, which meets the following criteria:

a. the corporation, limited liability company or partnership is organized to provide the direct investment of equity and near-equity funds to companies within this state,

b. the principal place of business of the corporation, limited liability company or partnership is located within this state,

c. the capitalization of the corporation, limited liability company or partnership is not less than One Million Dollars ($1,000,000.00), and

d. the corporation, limited liability company or partnership has investment of not more than twenty percent (20%) of its capitalization in any one company; and

8.  "Subordinated debt" means indebtedness that is subordinated to all other indebtedness of the issuer that has been issued or is to be issued to a financial lending institution.

Added by Laws 1997, c. 167, § 2, eff. Jan. 1, 1998.  Amended by Laws 2004, c. 508, § 1, emerg. eff. June 9, 2004; Laws 2005, c. 479, § 18, eff. July 1, 2005.

§68-2357.62.  Credit for qualified investment in qualified small business capital companies.

A.  For taxable years beginning after December 31, 1997, and before January 1, 2012, there shall be allowed a credit against the tax imposed by Section 2355 or, effective January 1, 2001, Section 2370 of this title or, effective July 1, 2001, against the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes, or effective July 1, 2006, against the taxes imposed by Sections 1001, 1101 or 1102 of this title, for qualified investment in qualified small business capital companies.  Credits shall be allowed based upon investments, occurring after May 31, 2004, using capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.61 of this title; however, no credits may be claimed based upon investments using capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.61 of this title prior to July 1, 2005.

B.  The credit provided for in subsection A of this section shall be twenty percent (20%) of the cash amount invested in qualified small business capital companies and may only be claimed for a taxable year during which the qualified small business capital company invests funds in an Oklahoma small business venture and the credit shall be allowed for the amount of funds invested in an Oklahoma small business venture.  If the tax credit exceeds the amount of taxes due or if there are no state taxes due of the taxpayer, the amount of the claim not used as an offset against the taxes of a taxable year may be carried forward for a period not to exceed ten (10) taxable years.

C.  No taxpayer may claim the credit provided for in this section for investments in qualified small business capital companies made prior to January 1, 1998.

D.  No taxpayer may claim the credit provided for in this section if the capital provided by a qualified small business capital company is used by an Oklahoma small business venture for the acquisition of any other legal entity.

E.  No financial lending institution shall be eligible to claim the credit provided for in this section except with respect to amounts invested in a qualified small business capital company.

F.  No taxpayer may claim the credit authorized by this section for the same invested amount for which any credit is claimed pursuant to either Section 2357.73 or 2357.74 of this title.

Added by Laws 1997, c. 167, § 3, eff. Jan. 1, 1998.  Amended by Laws 1998, c. 226, § 3, emerg. eff. May 20, 1998; Laws 2000, c. 241, § 1; Laws 2001, c. 382, § 5, emerg. eff. June 4, 2001; Laws 2004, c. 508, § 2, emerg. eff. June 9, 2004; Laws 2005, c. 299, § 3, eff. July 1, 2006.

NOTE:  A July 1, 2001, effective date for Laws 2000, c. 241, § 1 was repealed by Laws 2001, c. 382, § 10, emerg. eff. June 4, 2001.

§68-2357.63.  Credit for qualified investment made in Oklahoma small business ventures in conjunction with investment made by qualified small business capital company.

A.  For taxable years beginning after December 31, 1997, and before January 1, 2012, there shall be allowed a credit against the tax imposed by Section 2355 or, effective January 1, 2001, Section 2370 of this title or, effective July 1, 2001, against the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes, or effective July 1, 2006, against the taxes imposed by Section 1001, 1101 or 1102 of this title, for qualified investment made in Oklahoma small business ventures in conjunction with investment in such ventures made by a qualified small business capital company.  Credits shall be allowed based upon investments, occurring after May 31, 2004, using capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.61 of this title; however, no credits may be claimed for an investment in conjunction with capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.61 of this title prior to July 1, 2005.

B.  The credit provided for in this section shall be twenty percent (20%) of the cash amount of qualified investment made in Oklahoma small business ventures in conjunction with investment in such ventures made by a qualified small business capital company and shall be allowed for a taxable year during which the investment is made in an Oklahoma small business venture.  If the tax credit allowed pursuant to subsection A of this section exceeds the amount of taxes due or if there are no state taxes due of the taxpayer, the amount of the claim not used as an offset against the taxes of a taxable year may be carried forward for a period not to exceed ten (10) taxable years.  To qualify for the credit authorized by this section, an investment shall be:

1.  Made by a shareholder or partner of a qualified small business capital company that has invested funds in an Oklahoma small business venture;

2.  Invested in the purchase of equity or near-equity in an Oklahoma small business venture;

3.  Made under the same terms and conditions as the investment made by the qualified small business capital company; and

4.  Limited to the lesser of:

a. two hundred percent (200%) of any investment by the taxpayer in the qualified small business capital company, or

b. two hundred percent (200%) of the investment made by the qualified small business capital company in the Oklahoma small business venture.

C.  No taxpayer may claim the credit provided for in this section for investment made prior to January 1, 1998.

D.  No taxpayer may claim the credit authorized by this section for the same invested amount for which any credit is claimed pursuant to either Section 2357.73 or 2357.74 of this title.

Added by Laws 1997, c. 167, § 4, eff. Jan. 1, 1998.  Amended by Laws 1998, c. 226, § 4, emerg. eff. May 20, 1998; Laws 2000, c. 241, § 2; Laws 2001, c. 382, § 6, emerg. eff. June 4, 2001; Laws 2004, c. 508, § 3, emerg. eff. June 9, 2004; Laws 2005, c. 299, § 4, eff. July 1, 2006.

NOTE:  A July 1, 2001, effective date for Laws 2000, c. 241, § 2 was repealed by Laws 2001, c. 382, § 10, emerg. eff. June 4, 2001.

§68-2357.64.  Annual report to Commission - Annual written statement to investors - Penalties - Registration of credits.

A.  Each qualified small business capital company shall file an annual report with the Oklahoma Tax Commission no later than April 30 of each year which lists all funds invested in or in conjunction with such company which may qualify for the tax credit allowed by Section 3 or Section 4 of this act.  The report shall state the amount of funds invested in or in conjunction with such company during the taxable year by persons, partnerships or corporations and the social security number of such person or the federal identification number of such partnership or corporation making such investments.  The report shall also include a schedule listing the type and amount of investment made by or in conjunction with the small business capital company and such other information as the Tax Commission may prescribe.

B.  Each qualified small business capital company shall furnish to each person, partnership or corporation which made an investment in or in conjunction with such company during the preceding year a written statement showing the name of the small business capital company, the name of the investor, the total amount of investment in or in conjunction with the company made by such person, partnership or corporation and such other information as the Tax Commission may require.  The statement shall be attached to the income tax return of such person, partnership or corporation in order to qualify for the tax credit allowed by Section 3 or Section 4 of this act.

C.  Any qualified small business capital company who refuses or fails to comply with the provisions of this section or is hereafter found guilty in a court of competent jurisdiction of any violation of any Oklahoma income tax law shall not be eligible to be a qualified small business capital company for purposes of this act.

D.  Any taxpayer who refuses or fails to comply with the provisions of this section or is hereafter found guilty in a court of competent jurisdiction of any violation of any Oklahoma income tax law shall not be eligible for the tax credits granted in Sections 3 and 4 of this act.

E.  The Tax Commission is directed to immediately develop a system for registration of any income tax credits issued pursuant to Sections 3 and 4 of this act and a system which permits verification that any tax credit claimed upon an income tax return is validly issued and properly taken in the year of claim.

Added by Laws 1997, c. 167, § 5, eff. Jan. 1, 1998.

§68-2357.65.  Annual report to the Legislature.

On or before November 1 of each year subsequent to the effective date of this act, the Oklahoma Tax Commission shall file a report with the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  The report shall state the amount of credits actually claimed and allowed pursuant to the provisions of this act and the amount of credits likely to be claimed and allowed pursuant to this act for the following year.

Added by Laws 1997, c. 167, § 6, eff. Jan. 1, 1998.

§68-2357.66.  Tax credit for ethanol facilities.

A.  For tax years beginning after December 31, 2003, and before January 1, 2011, there shall be allowed a credit against the tax imposed by Section 2355 of this title, and against the tax imposed by Section 2370 of this title, and against the taxes imposed by Sections 624 and 628 of Title 36 of the Oklahoma Statutes and actually paid to and placed into the General Revenue Fund for any ethanol facility which is in production at the rate of at least twenty-five percent (25%) of its name plate design capacity for the production of ethanol, before denaturing, on or before December 31, 2008.  The completion of the construction of such facilities must be after July 1, 2003.  The credit shall be in the amount of twenty cents ($0.20) per gallon of ethanol produced and shall be allowed for sixty (60) months beginning with the first month for which the facility is eligible to receive such credit and ending not later than December 31, 2010.  The credit may only be claimed if the ethanol facility maintains an average production rate of at least twenty-five percent (25%) of its name plate design capacity for at least six (6) months after the first month for which it is eligible to receive such credit.

B.  As used in this section:

1.  "Ethanol facility" means a plant or facility primarily engaged in the production of ethanol or ethyl alcohol derived from grain components, coproducts, or byproducts; and

2.  "Name plate design capacity" means the original designed capacity of an ethanol facility.  Capacity may be specified as bushels of grain ground or gallons of ethanol produced per year.

C.  Any ethanol facility eligible for a tax credit under subsection A of this section shall also receive a credit against the tax imposed by Section 2355 of this title in the amount of twenty cents ($0.20) per gallon of ethanol produced in excess of the original name plate design capacity which results from expansion of the facility completed on or after July 1, 2003, and before December 31, 2006.  Such tax credit shall be allowed for sixty (60) months beginning with the first month for which production from the expanded facility is eligible to receive such tax credit and ending not later than December 31, 2010.

D.  1.  Beginning January 1, 2011, an ethanol facility shall receive a credit against the tax imposed by Section 2355 of this title in the amount of seven and one-half cents ($0.075) per gallon of ethanol, before denaturing, for new production for a period not to exceed thirty-six (36) consecutive months.

2.  For purposes of this subsection, "new production" means production which results from a new facility, a facility which has not received credits prior to January 1, 2011, or the expansion of the capacity of an existing facility by at least two million (2,000,000) gallons first placed into service after January 1, 2011, as certified by the design engineer of the facility to the Oklahoma Tax Commission.

3.  For expansion of the capacity of an existing facility, "new production" means annual production in excess of twelve times the monthly average of the highest three (3) months of ethanol production at an ethanol facility during the twenty-four-month period immediately preceding certification of the facility by the design engineer.

4.  No credits shall be allowed under this subsection for expansion of the capacity of an existing facility until production is in excess of twelve times the three-month average amount determined under this subsection during any twelve-consecutive-month period beginning no sooner than January 1, 2011.

5.  The amount of a credit granted pursuant to this section based on new production shall be approved by the Tax Commission based on such ethanol production records as may be necessary to reasonably determine the level of new production.

E.  1.  The credits described in this section shall be given only for ethanol produced at a plant in this state at which all fermentation, distillation, and dehydration takes place.  No credit shall be given on ethanol produced or sold for use in the production of distilled spirits.

2.  Not more than twenty-five million (25,000,000) gallons of ethanol produced annually at any single ethanol facility nor more than seventy-five million (75,000,000) gallons of ethanol produced annually at all ethanol facilities in this state shall be eligible for the credits in subsections A and C of this section, and the credits may only be claimed by a producer for the periods specified in subsections A and C of this section.

3.  Not more than ten million (10,000,000) gallons of ethanol produced during any twelve-consecutive-month period at any single ethanol facility nor more than thirty million (30,000,000) gallons of ethanol produced annually at all ethanol facilities in this state shall be eligible for the credit described in subsection D of this section, and the credit may only be claimed by a producer for the periods specified in subsection D of this section.

4.  Not more than one hundred twenty-five million (125,000,000) gallons of ethanol produced at an ethanol facility by the end of the sixty-month period set forth in subsection A or C of this section shall be eligible for the credit under such subsection.  An ethanol facility which receives a credit for ethanol produced under subsection A or C of this section shall not receive a credit under subsection D of this section until its eligibility to receive a credit under subsection A or C of this section has been completed.

F.  The Tax Commission shall prescribe an application form and promulgate rules for claiming credits under this section.

G.  For purposes of ascertaining the correctness of any application for claiming a credit provided in this section, the Tax Commission may examine or cause to have examined, by any agent or representative designated for that purpose, any books, papers, records, or memoranda bearing upon such matters.

Added by Laws 2003, c. 385, § 1, eff. July 1, 2003.  Amended by Laws 2005, c. 294, § 1, eff. Jan. 1, 2006.

§68-2357.67.  Tax credit for biodiesel facilities.

A.  For tax years beginning after December 31, 2004, and before January 1, 2012, there shall be allowed a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes for any biodiesel facility which is in production at the rate of at least twenty-five percent (25%) of its name plate design capacity for the production of biodiesel, on or before December 31, 2007.  The completion of the construction of such facilities must be after the date of this act.  The credit shall be in the amount of twenty cents ($0.20) per gallon of biodiesel produced and shall be allowed for sixty (60) months beginning with the first month for which the facility is eligible to receive such credit and ending not later than December 31, 2011.  The credit may only be claimed if the biodiesel facility maintains an average production rate of at least twenty-five percent (25%) of its name plate design capacity for at least six (6) months after the first month for which it is eligible to receive such credit.

B.  As used in this section:

1.  "Biodiesel facility" means a plant or facility located within the State of Oklahoma and primarily engaged in the production of biodiesel derived from animal fats, grain components, coproducts, or byproducts; and

2.  "Name plate design capacity" means the original designed capacity of a biodiesel facility.  Capacity may be specified as gallons of biodiesel produced per year.

C.  Any biodiesel facility eligible for a tax credit under subsection A of this section shall also receive a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes in the amount of twenty cents ($0.20) per gallon of biodiesel produced in excess of the original name plate design capacity which results from expansion of the facility completed on or after the effective date of this act and before December 31, 2007.  Such tax credit shall be allowed for sixty (60) months beginning with the first month for which production from the expanded facility is eligible to receive such tax credit and ending not later than December 31, 2011.

D.  1.  Beginning January 1, 2012, a biodiesel facility shall receive a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes in the amount of seven and one-half cents ($0.075) per gallon of biodiesel, for new production for a period not to exceed thirty-six (36) consecutive months.

2.  For purposes of this subsection, "new production" means production which results from a new facility, a facility which has not received credits prior to January 1, 2012, or the expansion of the capacity of an existing facility by at least two million (2,000,000) gallons first placed into service after January 1, 2012, as certified by the design engineer of the facility to the Oklahoma Tax Commission.

3.  For expansion of the capacity of an existing facility, "new production" means annual production in excess of twelve times the monthly average of the highest three (3) months of biodiesel production at a biodiesel facility during the twenty-four-month period immediately preceding certification of the facility by the design engineer.

4.  No credits shall be allowed under this subsection for expansion of the capacity of an existing facility until production is in excess of twelve times the three-month average amount determined under this subsection during any twelve-consecutive-month period beginning no sooner than January 1, 2012.

5.  The amount of a credit granted pursuant to this section based on new production shall be approved by the Tax Commission based on such biodiesel production records as may be necessary to reasonably determine the level of new production.

E.  1.  The credits described in this section shall be given only for biodiesel produced at a plant in this state at which all biodiesel esterification takes place.

2.  Not more than twenty-five million (25,000,000) gallons of biodiesel produced annually at a biodiesel facility shall be eligible for the credits in subsections A and C of this section, and the credits may only be claimed by a producer for the periods specified in subsections A and C of this section.

3.  Not more than ten million (10,000,000) gallons of biodiesel produced during any twelve-consecutive-month period at a biodiesel facility shall be eligible for the credit described in subsection D of this section, and the credit may only be claimed by a producer for the periods specified in subsection D of this section.

4.  Not more than one hundred twenty-five million (125,000,000) gallons of biodiesel produced at a biodiesel facility by the end of the sixty-month period set forth in subsection A or C of this section shall be eligible for the credit under such subsection.  A biodiesel facility which receives a credit for biodiesel produced under subsection A or C of this section shall not receive a credit under subsection D of this section until its eligibility to receive a credit under subsection A or C of this section has been completed.

F.  The Tax Commission shall prescribe an application form and promulgate rules for claiming credits under this section.

G.  For purposes of ascertaining the correctness of any application for claiming a credit provided in this section, the Tax Commission may examine or cause to have examined, by any agent or representative designated for that purpose, any books, papers, records, or memoranda bearing upon such matters.

Added by Laws 2005, c. 287, § 1, eff. July 1, 2005.

§68-2357.71.  Short title.

Sections 1 through 6 of this act shall be known and may be cited as the "Rural Venture Capital Formation Incentive Act".

Added by Laws 2000, c. 339, § 1, eff. Jan. 1, 2001.

§68-2357.72.  Definitions.

Definitions.

As used in this act:

1.  "Acquisition" means the use of capital by an Oklahoma rural small business venture within six (6) months after obtaining the capital to purchase fifty-one percent (51%) or more of the voting interest entitled to elect the governing board, or its equivalent, of any other legal entity, regardless of the legal form of the entity.  As used in this act, "acquisition" does not mean the right to participate in the proceeds from sale of goods or services, whether denominated a royalty, royalty interest or otherwise, and does not mean the right to intellectual property, whether the rights arise from copyright, trademark or patent law;

2.  "Capitalization" means the amount of:

a. any funds that have actually been contributed to the corporation, limited liability company or partnership,

b. any contractual commitment to provide funds to the corporation, limited liability company or partnership to the extent that such commitment is payable on demand and has substantial economic penalties for breach of the commitment to provide such funds, and

c. any allocation of tax credit authority awarded to the corporation, limited liability company or partnership by the Community Development Financial Institutions Fund pursuant to Section 45D of the Internal Revenue Code of 1986, as amended, to the extent such allocation has not been previously designated by the corporation, limited liability company or partnership as contemplated by Section 45D(b)(1)(C) of the Internal Revenue Code of 1986, as amended;

3.  "Equity and near-equity security" means common stock, preferred stock, warrants or other rights to subscribe to stock or its equivalent, or an interest in a partnership, or subordinated debt that is convertible into, or entitles the holder to receive upon its exercise, common stock, preferred stock, royalty interest, or an interest in a partnership;

4.  "Financial lending institution" means a bank, credit union, savings and loan, commercial finance company or other entity principally engaged in the extension of credit;

5.  "Nonmetropolitan area" means an area which is not an "urbanized area" as defined by the United States Bureau of the Census.  An urbanized area comprises one or more places ("central places") and the adjacent densely settled surrounding territory ("urban fringe") that together have a minimum of fifty thousand (50,000) persons.  An urban fringe generally consists of contiguous territory having a density of at least one thousand (1,000) persons per square mile.  An urban fringe also includes outlying territory of such density if it was connected to the core of the contiguous area by road and is within one and one-half road miles of that core, or within five (5) road miles of the core but separated by water or other undevelopable territory.  Other territory with a population density of fewer than one thousand (1,000) people per square mile is included within an urban fringe if it eliminates an enclave or closes an indentation in the boundary of the urbanized area;

6.  "Oklahoma rural small business venture" means a business, incorporated or unincorporated, which:

a. has or will have, immediately after a loan or investment is made by a qualified rural small business capital company, at least fifty percent (50%) of its employees or assets located in Oklahoma,

b. needs financial assistance in order to commence or expand such business which provides or intends to provide goods or services,

c. has its principal place of business within a nonmetropolitan area of the state and conducts the activity resulting in at least seventy-five percent (75%) of its gross annual revenue from a nonmetropolitan area of the state,

d. except as otherwise provided by this subparagraph, is engaged in a lawful business activity under any Industry Number appearing under any Major Group Number of Divisions A, C, D, E, F or I of the Standard Industrial Classification Manual, 1987 revision with the following exceptions:

(1) Major Group 1 of Division A, and

(2) Major Group 2 of Division A, and

e. qualifies as a small business as defined by the federal Small Business Administration;

7.  "Qualified investment" means "equity" and "near-equity" as defined in paragraph 3 of this section or "subordinated debt" as defined in paragraph 9 of this section;

8.  "Qualified rural small business capital company" means a C corporation or a subchapter S corporation, as defined by the Internal Revenue Code of 1986, as amended, incorporated pursuant to the laws of Oklahoma, limited liability company or a registered business partnership with a certificate of partnership filed as required by law, which meets the following criteria:

a. the corporation, limited liability company or partnership is organized to provide the direct investment of equity and near-equity funds to companies within this state,

b. the principal place of business of the corporation, limited liability company or partnership is located within this state,

c. the capitalization of the corporation, limited liability company or partnership is not less than Five Hundred Thousand Dollars ($500,000.00), and

d. the corporation, limited liability company or partnership has investment of not more than twenty-five percent (25%) of its capitalization in any one company; and

9.  "Subordinated debt" means indebtedness that is subordinated to all other indebtedness of the issuer that has been issued or is to be issued to a financial lending institution.

Added by Laws 2000, c. 339, § 2, eff. Jan. 1, 2001.  Amended by Laws 2001, c. 382, § 7, emerg. eff. June 4, 2001; Laws 2004, c. 508, § 4, emerg. eff. June 9, 2004; Laws 2005, c. 479, § 19, eff. July 1, 2005.

§68-2357.73.  Credits for investments in qualified rural small business capital companies.

A.  For taxable years beginning after December 31, 2000, and before January 1, 2008, there shall be allowed a credit against the tax imposed by Section 2355 or, effective January 1, 2001, Section 2370 of this title or, effective July 1, 2001, against the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes, or effective July 1, 2006, against the taxes imposed by Section 1001, 1101 or 1102 of this title, for qualified investment in qualified rural small business capital companies.  Credits shall be allowed based upon investments, occurring after May 31, 2004, using capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.72 of this title; however, no credits may be claimed based upon investments using capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.72 of this title prior to July 1, 2005.

B.  The credit provided for in subsection A of this section shall be thirty percent (30%) of the cash amount invested in qualified rural small business capital companies and may only be claimed for a taxable year during which the qualified rural small business capital company invests funds in an Oklahoma rural small business venture and the credit shall be allowed for the amount of funds invested in an Oklahoma rural small business venture.  If the tax credit exceeds the amount of taxes due or if there are no state taxes due of the taxpayer, the amount of the claim not used as an offset against the taxes of a taxable year may be carried forward for a period not to exceed ten (10) taxable years.

C.  No taxpayer may claim the credit provided for in this section for investments in qualified rural small business capital companies made prior to January 1, 2001.

D.  No taxpayer may claim the credit provided for in this section if the capital provided by a qualified rural small business capital company is used by an Oklahoma rural small business venture for the acquisition of any other legal entity.

E.  No financial lending institution shall be eligible to claim the credit provided for in this section except with respect to amounts invested in a qualified rural small business capital company.

F.  No taxpayer may claim the credit authorized by this section for the same invested amount for which any credit is claimed pursuant to either Section 2357.62 or 2357.63 of this title.

Added by Laws 2000, c. 339, § 3, eff. Jan. 1, 2001.  Amended by Laws 2001, c. 382, § 8, emerg. eff. June 4, 2001; Laws 2004, c. 508, § 5, emerg. eff. June 9, 2004; Laws 2005, c. 299, § 5, eff. July 1, 2006.

§68-2357.74.  Credit for investment made in rural small business ventures in conjunction with investment made by qualified rural small business capital company.

A.  For taxable years beginning after December 31, 2000, and before January 1, 2008, there shall be allowed a credit against the tax imposed by Section 2355 or, effective January 1, 2001, Section 2370 of this title or, effective July 1, 2001, against the tax imposed by Section 624 or 628 of Title 36 of the Oklahoma Statutes, or effective July 1, 2006, against the taxes imposed by Section 1001, 1101 or 1102 of this title, for qualified investment made in Oklahoma rural small business ventures in conjunction with investment in such ventures made by a qualified rural small business capital company.  Credits shall be allowed based upon investments, occurring after May 31, 2004, using capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.72 of this title; however, no credits may be claimed for an investment in conjunction with capitalization pursuant to subparagraph c of paragraph 2 of Section 2357.72 of this title prior to July 1, 2005.

B.  The credit provided for in this section shall be thirty percent (30%) of the cash amount of qualified investment made in Oklahoma rural small business ventures in conjunction with investment in such ventures made by a qualified rural small business capital company and shall be allowed for a taxable year during which the investment is made in an Oklahoma rural small business venture.  If the tax credit allowed pursuant to subsection A of this section exceeds the amount of taxes due or if there are no state taxes due of the taxpayer, the amount of the claim not used as an offset against the taxes of a taxable year may be carried forward for a period not to exceed ten (10) taxable years.  To qualify for the credit authorized by this section, an investment shall be:

1.  Made by a shareholder or partner of a qualified rural small business capital company that has invested funds in an Oklahoma rural small business venture;

2.  Invested in the purchase of equity or near-equity in an Oklahoma rural small business venture;

3.  Made under the same terms and conditions as the investment made by the qualified rural small business capital company; and

4.  Limited to the lesser of:

a. two hundred percent (200%) of any investment by the taxpayer in the qualified rural small business capital company, or

b. two hundred percent (200%) of the investment made by the qualified rural small business capital company in the Oklahoma rural small business venture.

C.  No taxpayer may claim the credit provided for in this section for investment made prior to January 1, 2001.

D.  No taxpayer may claim the credit authorized by this section for the same invested amount for which any credit is claimed pursuant to either Section 2357.62 or 2357.63 of this title.

Added by Laws 2000, c. 339, § 4, eff. Jan. 1, 2001.  Amended by Laws 2001, c. 382, § 9, emerg. eff. June 4, 2001; Laws 2004, c. 508, § 6, emerg. eff. June 9, 2004; Laws 2005, c. 299, § 6, eff. July 1, 2006.

§68-2357.75.  Annual reporting to Oklahoma Tax Commission.

A.  Each qualified rural small business capital company shall file an annual report with the Oklahoma Tax Commission no later than April 30 of each year which lists all funds invested in or in conjunction with such company which may qualify for the tax credit allowed by Section 3 or Section 4 of this act.  The report shall state the amount of funds invested in or in conjunction with such company during the taxable year by persons, partnerships or corporations and the social security number of such person or the federal identification number of such partnership or corporation making such investments.  The report shall also include a schedule listing the type and amount of investment made by or in conjunction with the rural small business capital company and such other information as the Tax Commission may prescribe.

B.  Each qualified rural small business capital company shall furnish to each person, partnership or corporation which made an investment in or in conjunction with such company during the preceding year a written statement showing the name of the rural small business capital company, the name of the investor, the total amount of investment in or in conjunction with the company made by such person, partnership or corporation and such other information as the Tax Commission may require.  The statement shall be attached to the income tax return of such person, partnership or corporation in order to qualify for the tax credit allowed by Section 3 or Section 4 of this act.

C.  Any qualified rural small business capital company who refuses or fails to comply with the provisions of this section or is hereafter found guilty in a court of competent jurisdiction of any violation of any Oklahoma income tax law shall not be eligible to be a qualified rural small business capital company for purposes of this act.

D.  Any taxpayer who refuses or fails to comply with the provisions of this section or is hereafter found guilty in a court of competent jurisdiction of any violation of any Oklahoma income tax law shall not be eligible for the tax credits granted in Sections 3 and 4 of this act.

E.  The Tax Commission is directed to immediately develop a system for registration of any income tax credits issued pursuant to Sections 3 and 4 of this act and a system which permits verification that any tax credit claimed upon an income tax return is validly issued and properly taken in the year of claim.

Added by Laws 2000, c. 339, § 5, eff. Jan. 1, 2001.

§68-2357.76.  Annual reporting to Legislature.

On or before November 1 of each year subsequent to the effective date of the Rural Venture Capital Formation Incentive Act, the Oklahoma Tax Commission shall file a report with the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  The report shall state the amount of credits actually claimed and allowed pursuant to the provisions of this act and the amount of credits likely to be claimed and allowed pursuant to the Rural Venture Capital Formation Incentive Act for the following year.

Added by Laws 2000, c. 339, § 6, eff. Jan. 1, 2001.

§68-2357.81.  Credit.

A.  Subject to the limitation imposed pursuant to subsection C of Section 11 of this act, for taxable years beginning after December 31, 2000, there shall be allowed as a credit against the tax imposed pursuant to Section 2355 of Title 68 of the Oklahoma Statutes, an amount equal to one hundred percent (100%) of the amount of ad valorem taxes exempted pursuant to the provisions of Section 860 of Title 62 of the Oklahoma Statutes for an enterprise locating a new facility within or expanding an existing facility within an enterprise zone as designated pursuant to Section 690.2 of Title 68 of the Oklahoma Statutes if such facility is also located within an incentive district.

B.  The income tax credit authorized by this section shall only be available, to the extent otherwise allowable, for ad valorem taxes for which an exemption has been provided pursuant to Section 860 of Title 62 of the Oklahoma Statutes on or after January 1, 2001.  The county assessor of the county in which the facility is located, or any part of the facility, shall provide an annual certification to the Oklahoma Tax Commission not later than January 31 of each calendar year as to the amount of ad valorem taxes which would have been payable by the owner of the facility without the exemption provided by Section 860 of Title 62 of the Oklahoma Statutes.

C.  In order to claim the credit authorized by this section, the taxpayer shall obtain a certification from the local governing body approving the incentive district which shall be acknowledged by the chief elected official of the local governing body.  The certification shall be signed by the Director of the Oklahoma Department of Commerce or designee, that the facility is located within an enterprise zone.  The signature required by this subsection shall be acknowledged in the manner provided by law.

D.  The credit authorized by this section shall be allowable only to the extent of ad valorem taxes which would have been levied upon the taxable value of real property and improvements physically attached to real property constituting the eligible facility without the exemption provided by Section 860 of Title 62 of the Oklahoma Statutes and shall not be allowable to the extent that the credit is claimed for ad valorem taxes which would have been levied upon the taxable value of personal property of the enterprise even if the incentive granted by the participating governmental entities in the incentive district includes personal property.

E.  If the tax credit authorized by this section exceeds the amount of taxes due or if there are no state taxes due of the taxpayer, the amount of the claim not used as an offset against the taxes of a taxable year may be carried forward for a period not to exceed ten (10) years.

Added by Laws 2000, c. 339, § 17, eff. July 1, 2000.

§68-2357.100.  Credit for purchase and transportation of poultry litter - Calculation - Qualification - Carry-forward period.

A.  For taxable years beginning after December 31, 2004, and ending on or before December 31, 2008, there shall be allowed a credit against the tax imposed by Section 2355 of this title for the purchase and transportation of poultry litter.  Subject to the limitations provided in subsection B of this section, the credit shall be available to the purchaser of the poultry litter and shall equal Five Dollars ($5.00) per ton purchased and transported.

B.  1.  The total of the credits authorized by this section shall not exceed Three Hundred Seventy-five Thousand Dollars ($375,000.00) annually.  The amount of the credit for each purchaser shall be adjusted annually so that the total estimate of the credits authorized by this section does not exceed Three Hundred Seventy-five Thousand Dollars ($375,000.00).  The formula to be used for the percentage adjustment shall be Three Hundred Seventy-five Thousand Dollars ($375,000.00) divided by the credits claimed in the preceding year.  In no event shall the credit be claimed more than once by a taxpayer each taxable year.

2.  In the event the total tax credits authorized by this section exceed Three Hundred Seventy-five Thousand Dollars ($375,000.00) in any calendar year, the Oklahoma Tax Commission shall permit any excess over Three Hundred Seventy-five Thousand Dollars ($375,000.00) but shall factor such excess into the percentage adjustment formula for subsequent years.

C.  In order to qualify for the credit provided for in subsection A of this section:

1.  The poultry litter shall only be purchased from an Oklahoma-based poultry operation registered with the State Board of Agriculture and located within an environmentally sensitive and nutrient-limited watershed area as defined in the most recent Oklahoma Water Quality Standards;

2.  The poultry litter shall be used or spread in a watershed that is not environmentally sensitive and nutrient-limited as defined in the most recent Oklahoma Water Quality Standards; and

3.  The poultry litter shall be applied by a certified poultry waste applicator as defined by Section 10-9.1 of Title 2 of the Oklahoma Statutes and in accordance with the provisions of Sections 10-9.16 through 10-9.21 of Title 2 of the Oklahoma Statutes and any rules promulgated by the Oklahoma Department of Agriculture, Food, and Forestry.

D.  The credit allowed by this section shall be available to the taxpayer in the year in which the poultry litter was purchased and transported, provided the taxpayer is found by the Oklahoma Department of Agriculture, Food, and Forestry to have applied the poultry litter in a manner consistent with an Animal Waste Management Plan, as defined in Section 10-9.1 of Title 2 of the Oklahoma Statutes, specifically designed to restore and protect beneficial uses from impairment from nutrients.  If the credit exceeds the amount of income taxes due or if there are no state income taxes due on the income of the taxpayer, the amount of the credit not used as an offset against the income taxes for a year may be carried forward as a credit against subsequent income tax liability for a period not to exceed five (5) years.

Added by Laws 2004, c. 510, § 1, eff. Jan. 1, 2005.  Amended by Laws 2005, c. 442, § 1, eff. Nov. 1, 2005.

§68-2357.101.  Credit for investment in film or movie project.

A.  For taxable years beginning after December 31, 2004, there shall be allowed against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statues, a credit equal to twenty-five percent (25%) of the amount of profit made by a taxpayer from investment in an existing Oklahoma film or music project with a production company to pay for production costs that is reinvested by the taxpayer with the production company to pay for the production cost of the production company for a new Oklahoma film or music project.

B.  In no event shall the amount of the credit provided for in subsection A of this section for an eligible taxpayer exceed the tax liability of the taxpayer in a calendar year.

C.  The Oklahoma Tax Commission shall have the authority to prescribe forms for purposes of claiming the credit authorized in subsection A of this section.  The forms shall include, but not be limited to, requests for information that prove who the investment was with, the amount of the original investment and the amount of the profit realized from the investment.

D.  As used in this section:

1.  "Film" means a professional single media, multimedia program or feature, which is not child pornography as defined in subsection A of Section 1024.1 of Title 21 of the Oklahoma Statutes or obscene material as defined in paragraph 1 of subsection B of Section 1024.1 of Title 21 of the Oklahoma Statutes including, but not limited to, national advertising messages that are broadcast on a national affiliate or cable network, fixed on film or digital video, which can be viewed or reproduced and which is exhibited in theaters, licensed for exhibition by individual television stations, groups of stations, networks, cable television stations or other means or licensed for home viewing markets;

2.  "Music project" means a professional recording released on a national or international level, whether via traditional manufacturing or distributing or electronic distribution, using technology currently in use or future technology including, but not limited to, music CDs, radio commercials, jingles, cues, or electronic device recordings;

3.  "Production company" means a person who produces film for exhibition in theaters, on television or elsewhere; and

4.  "Production cost" includes, but is not limited to:

a. wages or salaries of persons who have earned income from working on a film or music project in this state, including payments to personal services corporations with respect to the services of qualified performing artists, as determined under Section 62(a)(A) of the Internal Revenue Code,

b. the cost of construction and operations, wardrobe, accessories and related services,

c. the cost of photography, sound synchronization, lighting and related services,

d. the cost of editing and related services,

e. rental of facilities and equipment, and

f. other direct costs of producing a film or music project.

Added by Laws 2005, c. 301, § 1, emerg. eff. June 6, 2005.

§68-2357.102.  Tax credit for cost of dry fire hydrant or water storage.

A.  For taxable years beginning after December 31, 2005, there shall be allowed a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes for the cost of the purchase of a dry fire hydrant or the cost to provide an acceptable means of water storage for such dry fire hydrant including a pond, tank, or other storage facility with the primary purpose of fire protection within the State of Oklahoma.  The credit shall be equal to fifty percent (50%) of the purchase price of the dry fire hydrant or the actual expenditure for any new water storage construction, equipment, development and installation of the dry hydrant, including pipes, valves, hydrants, and labor for each installation of a dry hydrant or new water storage facility but in no event shall the amount of the credit exceed Five Thousand Dollars ($5,000.00) for each taxpayer.

B.  In order to qualify for the tax credit provided for in subsection A of this section, the dry fire hydrant or new water storage facility must meet the following minimum requirements:

1.  Each body of water or water storage structure must be able to provide two hundred fifty (250) gallons per minute for a continuous two-hour period during a fifty-year drought or freeze at a vertical lift of eighteen (18) feet;

2.  Each dry fire hydrant must be located within twenty-five (25) feet of an all-weather roadway and must be accessible to fire protection equipment; and

3.  Dry fire hydrants shall be located a reasonable distance from other dry or pressurized hydrants.

C.  In no event shall the amount of the credit exceed the amount of any tax liability of the taxpayer.

D.  Any credits allowed but not used in any tax year may be carried over, in order, to each of the four (4) years following the year of qualification.

E.  The Oklahoma Tax Commission and the State Fire Marshal Commission shall promulgate rules to establish the requirements for the construction of a dry fire hydrant or new water storage facility and permit verification of eligibility of a dry fire hydrant or new water storage facility for the credit provided for in subsection A of this section.

F.  As used in this section, "dry fire hydrant" means nonpressurized pipes permanently installed in lakes, farm ponds, and streams that provide a ready means of drawing water.

Added by Laws 2005, c. 381, § 11, eff. Jan. 1, 2006.

NOTE:  Editorially renumbered from § 2357.101 of this title to avoid a duplication in numbering.

§68-2357.103.  Credit for investment in film or music project.

A.  Sections 7 and 8 of this act shall be known and may be cited as the "Railroad Modernization Act of 2005".

B.  The exercise of the powers granted to the Department of Transportation and the Oklahoma Tax Commission by the Railroad Modernization Act of 2005 shall be in all respects for the benefit of the people of this state and for the increase of their commerce and prosperity.

Added by Laws 2005, c. 301, § 1, emerg. eff. June 6, 2005.

NOTE:  Editorially renumbered from § 2357.101 to avoid a duplication in numbering.

§68-2357.104.  Tax credit for cost of dry fire hydrant or water storage.

A.  For taxable years beginning after December 31, 2005, there shall be allowed a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes equal to fifty percent (50%) of an eligible taxpayer's qualified railroad reconstruction or replacement expenditures.

B.  In no event shall the amount of the credit exceed the product of Five Hundred Dollars ($500.00) and the number of miles of railroad track owned or leased within this state by the eligible taxpayer as of the close of the taxable year.

C.  The credit allowed pursuant to subsection A of this section but not used shall be freely transferable, by written agreement, to subsequent transferees at any time during the five (5) years following the year of qualification.  An eligible transferee shall be any taxpayer subject to the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes.  The person originally allowed the credit and the subsequent transferee shall jointly file a copy of the written credit transfer agreement with the Oklahoma Tax Commission within thirty (30) days of the transfer.  The written agreement shall contain the name, address and taxpayer identification number of the parties to the transfer, the amount of credit being transferred, the year the credit was originally allowed to the transferring person and the tax year or years for which the credit may be claimed.  The Tax Commission shall promulgate rules to permit verification of the timeliness of a tax credit claimed upon a tax return pursuant to this subsection but shall not promulgate any rules which unduly restrict or hinder the transfers of such tax credit.  The Department of Transportation shall promulgate rules to permit verification of the eligibility of an eligible taxpayer's expenditures for the purpose of claiming the credit.  The rules shall provide for the approval of qualified railroad reconstruction or replacement expenditures prior to commencement of a project and provide a certificate of verification upon completion of a project that uses qualified railroad reconstruction or replacement expenditures.  The certificate of verification shall satisfy all requirements of the Tax Commission pertaining to the eligibility of the person claiming the credit.

D.  Any credits allowed pursuant to the provisions of subsection A of this section but not used in any tax year may be carried over in order to each of the five (5) years following the year of qualification.

E.  As used in this section:

1.  "Class II and Class III railroad" means a railroad that is classified by the United States Surface Transportation Board as a Class II or Class III railroad;

2.  "Eligible taxpayer" means any Class II or Class III railroad; and

3.  "Qualified railroad reconstruction or replacement expenditures" means expenditures for:

a. reconstruction or replacement of railroad infrastructure including track, roadbed, bridges, industrial leads and track-related structures owned or leased by a Class II or Class III railroad as of January 1, 2006, or

b. new construction of industrial leads, switches, spurs and sidings and extensions of existing sidings by a Class II or Class III railroad.

Added by Laws 2005, c. 381, § 11, eff. Jan. 1, 2006.

NOTE:  Editorially renumbered from § 2357.102 to avoid a duplication in numbering.

§68-2357.201.  Definitions - Amount of credit.

A.  As used in this act:

1.  "Qualified business enterprise" means an entity or affiliated group of entities electing to file a consolidated Oklahoma income tax return:

a. organized as a corporation, partnership, limited liability company or other entity having limited liability pursuant to the laws of the State of Oklahoma or the laws of another state, if such entity is registered to do business within the state, a general partnership, limited liability partnership, limited liability limited partnership or other legal entity having the right to conduct lawful business within the state,

b. whose principal business activities are described by the North American Industry Classification System by Industry No. 514210, or Industry No. 541512 or Industry No. 541519 as reflected in the 1997 edition of such publication,

c. that makes at least seventy-five percent (75%) of its sales to out-of-state customers or buyers which shall be determined in the same manner as provided for purposes of the Oklahoma Quality Jobs Program Act,

d. that is a high-speed processing facility in Oklahoma utilizing systems such as TPF, zTPF or other advanced technical systems,

e. that, as of the effective date of this act, maintains an Oklahoma annual payroll of at least Eighty-five Million Dollars ($85,000,000.00), and

f. that, as of the effective date of this act, maintains an Oklahoma labor force of one thousand (1,000) or more persons;

2.  "Qualified capital expenditures" means those costs incurred by the qualified business enterprise for acquisition of personal property to be used in business operations within the state that qualifies for depreciation and/or amortization pursuant to the Internal Revenue Code of 1986, as amended, during the taxable year for which the credit authorized by this section is claimed, or costs incurred to refurbish, repair or maintain any existing personal property located within the state;

3.  "Qualified wages" means compensation, including any employer-paid health care benefits, to full-time or part-time employees of the qualified business enterprise if such employees are full-time residents of the state; and

4.  "Qualified training expenses" means those costs, whether or not deductible as a business expense pursuant to the Internal Revenue Code of 1986, as amended, incurred to locate, interview, hire and educate an employee of the enterprise who has not previously been employed by the enterprise and who is a resident of the state.

B.  For taxable years beginning after December 31, 2005, and ending not later than December 31, 2008, there shall be allowed as a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes, subject to the limitations imposed by subsection C of this section, an amount equal to fifteen percent (15%) of:

1.  Qualified capital expenditures; or

2.  Qualified wages; or

3.  Qualified training expenses; or

4.  The sum of any of the expenses identified in paragraphs 1 through 3 of this subsection, in any combination.

C.  For purposes of computing the credit amount prescribed by subsection B of this section, the expenses described by paragraphs 1, 2 and 3 of subsection B of this section may be added together or considered independently, but the total credit amount shall not exceed Three Hundred Fifty Thousand Dollars ($350,000.00) each year for the fiscal year ending June 30, 2007, the fiscal year ending June 30, 2008, and the fiscal year ending June 30, 2009.

D.  For purposes of the expenditures described by subsection B of this section a qualified business enterprise may incur expenditures beginning January 1, 2005, through December 31, 2008, for purposes of computing the credit amount.  The claim for such credits earned for the fiscal year ending June 30, 2007, shall not be filed earlier than July 1, 2006, and the claims for each subsequent taxable year may be filed no earlier than July 1 of each of the two (2) succeeding years.

E.  For purposes of the limitation on the credit amount that may be claimed by a qualified business enterprise, an extension of time for filing of an income tax return shall not extend the time period for purposes of claiming the credit authorized by this section.

F.  If the amount of the credit allowable is in excess of the tax liability, the amount of the credit not used shall be refunded to the taxpayer subject to the total limit of Three Hundred Fifty Thousand Dollars ($350,000.00) each year for the fiscal year ending June 30, 2007, the fiscal year ending June 30, 2008, and the fiscal year ending June 30, 2009.

G.  No credit for any fiscal year as otherwise authorized by this section shall be based upon any qualified expenditure used to compute a credit amount for any preceding taxable year.

H.  The credit authorized by the provisions of this section shall not be transferable.

I.  The Tax Commission may prescribe forms for purposes of claiming the credit authorized by this section and for verifying eligibility for the credit.

Added by Laws 2005, c. 458, § 1, eff. July 1, 2005.

§68-2357.202.  Definitions - Amount of credit.

A.  As used in this act:

1.  "Qualified business enterprise" means an entity:

a. organized as a corporation, partnership, limited partnership, limited liability company, business trust or other entity, if such entity is registered to do business within the state, or is otherwise lawfully conducting business within the state,

b. whose principal business activity in the state is described by the North American Industry Classification System by Industry No. 336413, as reflected in the 1997 edition of such publication, and is engaged in the manufacture of wing components for large commercial aircraft and other aerospace structures and components for commercial and government aerospace products, and

c. that makes at least seventy-five percent (75%) of its sales to out-of-state customers or buyers which shall be determined in the same manner as provided for purposes of determining eligibility for the incentive payment pursuant to the Oklahoma Quality Jobs Program Act;

2.  "Qualified expenditures" means:

a. costs incurred by the qualified business enterprise during the taxable year for the acquisition of personal property used, or to be used, in business operations within the state, to the extent a depreciation deduction is allowed or allowable for federal income tax purposes with respect to such property pursuant to Section 167, Section 168 or Section 179 of the Internal Revenue Code of 1986, as amended, in the taxable year for which the credit authorized by this section is claimed, and

b. costs incurred during the taxable year to refurbish, repair or maintain any existing personal property located within the state whether or not such costs are capitalized by the taxpayer;

3.  "Qualified wages" means gross compensation and benefits paid by the taxpayer during the taxable year, including any employer-paid health care benefits, to full-time or part-time employees of the qualified business enterprise, if such employees are full-time residents of this state as of the time the services for which such qualified wages are received are performed; and

4.  "Qualified training expenses" means those costs, whether or not deductible as a business expense pursuant to the Internal Revenue Code of 1986, as amended, incurred during the taxable year to locate, interview, hire and train employees and prospective employees of the qualified business enterprise who:

a. have not previously been employed as employees by the qualified business enterprise, either full-time or part-time, at any time within the five (5) prior taxable years, and

b. are full-time residents of the state as of the end of the taxable year for which the credit authorized by this section is claimed.

B.  For taxable years beginning after December 31, 2005, and ending not later than December 31, 2008, there shall be allowed as a credit against the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes, subject to the limitations imposed by subsection C of this section, an amount equal to fifteen percent (15%) of:

1.  Qualified expenditures; or

2.  Qualified wages; or

3.  Qualified training expenses; or

4.  The sum of any of the expenses identified in paragraphs 1 through 3 of this subsection, in any combination.

C.  For purposes of computing the credit amount prescribed by subsection B of this section, the expenses described by paragraphs 1, 2 and 3 of subsection B of this section may be added together or combined in any order or considered independently, but the total credit amount shall not exceed One Hundred Fifty Thousand Dollars ($150,000.00) each year for the fiscal year ending June 30, 2007, the fiscal year ending June 30, 2008, and the fiscal year ending June 30, 2009.

D.  For purposes of the expenditures described by subsection B of this section a qualified business enterprise may incur expenditures beginning January 1, 2005, through December 31, 2008, for purposes of computing the credit amount.  The claim for such credits earned for the fiscal year ending June 30, 2007, shall not be filed earlier than July 1, 2006, and the claims for each subsequent taxable year may be filed no earlier than July 1 of each of the two (2) succeeding years.

E.  For purposes of the limitation on the credit amount that may be claimed by a qualified business enterprise, an extension of time for filing of an income tax return shall not extend the time period for purposes of claiming the credit authorized by this section.

F.  If the amount of the credit allowable is in excess of the tax liability, the amount of the credit not used shall be refunded to the taxpayer subject to the total limit of One Hundred Fifty Thousand Dollars ($150,000.00) each year for the fiscal year ending June 30, 2007, the fiscal year ending June 30, 2008, and the fiscal year ending June 30, 2009.

G.  No credit for any fiscal year as otherwise authorized by this section shall be based upon any qualified expenditure used to compute a credit amount for any preceding taxable year.

H.  The credit authorized by the provisions of this section shall not be transferable.

I.  The Tax Commission may prescribe forms for purposes of claiming the credit authorized by this section and for verifying eligibility for the credit.

Added by Laws 2005, c. 458, § 2, eff. July 1, 2005.

§68-2357.203.  Definitions - Amount of tax.

A.  As used in this section:

1.  "Nonqualified operating expenditures" means labor costs, salary and other compensation, whether direct or indirect, paid to directors, officers, limited liability company members, limited liability company managers, partners or other principals or employees of the business entity;

2.  "Qualified direct costs" means expenditures, other than nonqualified operating expenditures, to construct dog kennels, fences, pens, training areas for canines, structures for office space or other improvements to real property necessary for the proper training of a specially trained canine, including the cost of food, water, veterinary expenses and other costs directly related to the operation of the training facility; and

3.  "Specially trained canines" means dogs that are raised by a person who is officially licensed as a dog breeder by the United States Department of Agriculture.

B.  For taxable years beginning after December 31, 2005, there shall be allowed a credit against the tax imposed pursuant to Section 2355 of Title 68 of the Oklahoma Statutes in the amount of fifty percent (50%) of the qualified direct costs associated with the operation of a business enterprise the principal purpose of which is the rearing of specially trained canines.

C.  The provisions of this section shall not be applicable to nonqualified operating expenditures.

D.  The credit authorized by this section shall not be used to reduce the tax liability of the taxpayer to less than zero (0).  Any credits authorized by this section claimed for a taxable year which are unable to be used may be carried over, in order, to each of the five (5) subsequent taxable years.

E.  The Oklahoma Tax Commission shall be authorized to prescribe such forms as may be necessary in order to administer the tax credit authorized by this section.  The Tax Commission may request such additional documentation as may be required from the taxpayer in order to verify the eligibility for the credit authorized by this section.

Added by Laws 2005, c. 442, § 2, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 2357.201 of this title to avoid duplication in numbering.

§68-2358.  Adjustments to arrive at Oklahoma taxable income and Oklahoma adjusted gross income.

For all tax years beginning after December 31, 1981, taxable income and adjusted gross income shall be adjusted to arrive at Oklahoma taxable income and Oklahoma adjusted gross income as required by this section.

A.  The taxable income of any taxpayer shall be adjusted to arrive at Oklahoma taxable income for corporations and Oklahoma adjusted gross income for individuals, as follows:

1.  There shall be added interest income on obligations of any state or political subdivision thereto which is not otherwise exempted pursuant to other laws of this state, to the extent that such interest is not included in taxable income and adjusted gross income.

2.  There shall be deducted amounts included in such income that the state is prohibited from taxing because of the provisions of the Federal Constitution, the State Constitution, federal laws or laws of Oklahoma.

3.  The amount of any federal net operating loss deduction shall be adjusted as follows:

a. For carryovers and carrybacks to taxable years beginning before January 1, 1981, the amount of any net operating loss deduction allowed to a taxpayer for federal income tax purposes shall be reduced to an amount which is the same portion thereof as the loss from sources within this state, as determined pursuant to this section and Section 2362 of this title, for the taxable year in which such loss is sustained is of the total loss for such year;

b. For carryovers and carrybacks to taxable years beginning after December 31, 1980, the amount of any net operating loss deduction allowed for the taxable year shall be an amount equal to the aggregate of the Oklahoma net operating loss carryovers and carrybacks to such year.  Oklahoma net operating losses shall be separately determined by reference to Section 172 of the Internal Revenue Code, 26 U.S.C., Section 172, as modified by the Oklahoma Income Tax Act, Section 2351 et seq. of this title, and shall be allowed without regard to the existence of a federal net operating loss.  For tax years beginning after December 31, 2000, the years to which such losses may be carried shall be determined solely by reference to Section 172 of the Internal Revenue Code, 26 U.S.C., Section 172, with the exception that the terms "net operating loss" and "taxable income" shall be replaced with "Oklahoma net operating loss" and "Oklahoma taxable income".

4.  Items of the following nature shall be allocated as indicated.  Allowable deductions attributable to items separately allocable in subparagraphs a, b and c of this paragraph, whether or not such items of income were actually received, shall be allocated on the same basis as those items:

a. Income from real and tangible personal property, such as rents, oil and mining production or royalties, and gains or losses from sales of such property, shall be allocated in accordance with the situs of such property;

b. Income from intangible personal property, such as interest, dividends, patent or copyright royalties, and gains or losses from sales of such property, shall be allocated in accordance with the domiciliary situs of the taxpayer, except that:

(1) where such property has acquired a nonunitary business or commercial situs apart from the domicile of the taxpayer such income shall be allocated in accordance with such business or commercial situs; interest income from investments held to generate working capital for a unitary business enterprise shall be included in apportionable income; a resident trust or resident estate shall be treated as having a separate commercial or business situs insofar as undistributed income is concerned, but shall not be treated as having a separate commercial or business situs insofar as distributed income is concerned,

(2) for taxable years beginning after December 31, 2003, capital or ordinary gains or losses from the sale of an ownership interest in a publicly traded partnership, as defined by Section 7704(b) of the Internal Revenue Code of 1986, as amended, shall be allocated to this state in the ratio of the original cost of such partnership's tangible property in this state to the original cost of such partnership's tangible property everywhere, as determined at the time of the sale; if more than fifty percent (50%) of the value of the partnership's assets consists of intangible assets, capital or ordinary gains or losses from the sale of an ownership interest in the partnership shall be allocated to this state in accordance with the sales factor of the partnership for its first full tax period immediately preceding its tax period during which the ownership interest in the partnership was sold; the provisions of this division shall only apply if the capital or ordinary gains or losses from the sale of an ownership interest in a partnership do not constitute qualifying gain receiving capital treatment as defined in subparagraph a of paragraph 2 of subsection F of this section,

(3) income from such property which is required to be allocated pursuant to the provisions of paragraph 5 of this subsection shall be allocated as herein provided;

c. Net income or loss from a business activity which is not a part of business carried on within or without the state of a unitary character shall be separately allocated to the state in which such activity is conducted;

d. In the case of a manufacturing or processing enterprise the business of which in Oklahoma consists solely of marketing its products by:

(1) sales having a situs without this state, shipped directly to a point from without the state to a purchaser within the state, commonly known as interstate sales,

(2) sales of the product stored in public warehouses within the state pursuant to "in transit" tariffs, as prescribed and allowed by the Interstate Commerce Commission, to a purchaser within the state,

(3) sales of the product stored in public warehouses within the state where the shipment to such warehouses is not covered by "in transit" tariffs, as prescribed and allowed by the Interstate Commerce Commission, to a purchaser within or without the state,

the Oklahoma net income shall, at the option of the taxpayer, be that portion of the total net income of the taxpayer for federal income tax purposes derived from the manufacture and/or processing and sales everywhere as determined by the ratio of the sales defined in this section made to the purchaser within the state to the total sales everywhere.  The term "public warehouse" as used in this subparagraph means a licensed public warehouse, the principal business of which is warehousing merchandise for the public;

e. In the case of insurance companies, Oklahoma taxable income shall be taxable income of the taxpayer for federal tax purposes, as adjusted for the adjustments provided pursuant to the provisions of paragraphs 1 and 2 of this subsection, apportioned as follows:

(1) except as otherwise provided by division (2) of this subparagraph, taxable income of an insurance company for a taxable year shall be apportioned to this state by multiplying such income by a fraction, the numerator of which is the direct premiums written for insurance on property or risks in this state, and the denominator of which is the direct premiums written for insurance on property or risks everywhere.  For purposes of this subsection, the term "direct premiums written" means the total amount of direct premiums written, assessments and annuity considerations as reported for the taxable year on the annual statement filed by the company with the Insurance Commissioner in the form approved by the National Association of Insurance Commissioners, or such other form as may be prescribed in lieu thereof,

(2) if the principal source of premiums written by an insurance company consists of premiums for reinsurance accepted by it, the taxable income of such company shall be apportioned to this state by multiplying such income by a fraction, the numerator of which is the sum of (a) direct premiums written for insurance on property or risks in this state, plus (b) premiums written for reinsurance accepted in respect of property or risks in this state, and the denominator of which is the sum of (c) direct premiums written for insurance on property or risks everywhere, plus (d) premiums written for reinsurance accepted in respect of property or risks everywhere.  For purposes of this paragraph, premiums written for reinsurance accepted in respect of property or risks in this state, whether or not otherwise determinable, may at the election of the company be determined on the basis of the proportion which premiums written for insurance accepted from companies commercially domiciled in Oklahoma bears to premiums written for reinsurance accepted from all sources, or alternatively in the proportion which the sum of the direct premiums written for insurance on property or risks in this state by each ceding company from which reinsurance is accepted bears to the sum of the total direct premiums written by each such ceding company for the taxable year.

5.  The net income or loss remaining after the separate allocation in paragraph 4 of this subsection, being that which is derived from a unitary business enterprise, shall be apportioned to this state on the basis of the arithmetical average of three factors consisting of property, payroll and sales or gross revenue enumerated as subparagraphs a, b and c of this paragraph.  Net income or loss as used in this paragraph includes that derived from patent or copyright royalties, purchase discounts, and interest on accounts receivable relating to or arising from a business activity, the income from which is apportioned pursuant to this subsection, including the sale or other disposition of such property and any other property used in the unitary enterprise.  Deductions used in computing such net income or loss shall not include taxes based on or measured by income.  Provided, for corporations whose property for purposes of the tax imposed by Section 2355 of this title has an initial investment cost equaling or exceeding Two Hundred Million Dollars ($200,000,000.00) and such investment is made on or after July 1, 1997, or for corporations which expand their property or facilities in this state and such expansion has an investment cost equaling or exceeding Two Hundred Million Dollars ($200,000,000.00) over a period not to exceed three (3) years, and such expansion is commenced on or after January 1, 2000, the three factors shall be apportioned with property and payroll, each comprising twenty-five percent (25%) of the apportionment factor and sales comprising fifty percent (50%) of the apportionment factor.  The apportionment factors shall be computed as follows:

a. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property everywhere owned or rented and used during the tax period.

(1) Property, the income from which is separately allocated in paragraph 4 of this subsection, shall not be included in determining this fraction.  The numerator of the fraction shall include a portion of the investment in transportation and other equipment having no fixed situs, such as rolling stock, buses, trucks and trailers, including machinery and equipment carried thereon, airplanes, salespersons' automobiles and other similar equipment, in the proportion that miles traveled in Oklahoma by such equipment bears to total miles traveled,

(2) Property owned by the taxpayer is valued at its original cost.  Property rented by the taxpayer is valued at eight times the net annual rental rate.  Net annual rental rate is the annual rental rate paid by the taxpayer, less any annual rental rate received by the taxpayer from subrentals,

(3) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the Oklahoma Tax Commission may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property;

b. The payroll factor is a fraction, the numerator of which is the total compensation for services rendered in the state during the tax period, and the denominator of which is the total compensation for services rendered everywhere during the tax period.  "Compensation", as used in this subsection means those paid-for services to the extent related to the unitary business but does not include officers' salaries, wages and other compensation.

(1) In the case of a transportation enterprise, the numerator of the fraction shall include a portion of such expenditure in connection with employees operating equipment over a fixed route, such as railroad employees, airline pilots, or bus drivers, in this state only a part of the time, in the proportion that mileage traveled in Oklahoma bears to total mileage traveled by such employees,

(2) In any case the numerator of the fraction shall include a portion of such expenditures in connection with itinerant employees, such as traveling salespersons, in this state only a part of the time, in the proportion that time spent in Oklahoma bears to total time spent in furtherance of the enterprise by such employees;

c. The sales factor is a fraction, the numerator of which is the total sales or gross revenue of the taxpayer in this state during the tax period, and the denominator of which is the total sales or gross revenue of the taxpayer everywhere during the tax period.  "Sales", as used in this subsection does not include sales or gross revenue which are separately allocated in paragraph 4 of this subsection.

(1) Sales of tangible personal property have a situs in this state if the property is delivered or shipped to a purchaser other than the United States government, within this state regardless of the FOB point or other conditions of the sale; or the property is shipped from an office, store, warehouse, factory or other place of storage in this state and (a) the purchaser is the United States government or (b) the taxpayer is not doing business in the state of the destination of the shipment.

(2) In the case of a railroad or interurban railway enterprise, the numerator of the fraction shall not be less than the allocation of revenues to this state as shown in its annual report to the Corporation Commission.

(3) In the case of an airline, truck or bus enterprise or freight car, tank car, refrigerator car or other railroad equipment enterprise, the numerator of the fraction shall include a portion of revenue from interstate transportation in the proportion that interstate mileage traveled in Oklahoma bears to total interstate mileage traveled.

(4) In the case of an oil, gasoline or gas pipeline enterprise, the numerator of the fraction shall be either the total of traffic units of the enterprise within Oklahoma or the revenue allocated to Oklahoma based upon miles moved, at the option of the taxpayer, and the denominator of which shall be the total of traffic units of the enterprise or the revenue of the enterprise everywhere as appropriate to the numerator.  A "traffic unit" is hereby defined as the transportation for a distance of one (1) mile of one (1) barrel of oil, one (1) gallon of gasoline or one thousand (1,000) cubic feet of natural or casinghead gas, as the case may be.

(5) In the case of a telephone or telegraph or other communication enterprise, the numerator of the fraction shall include that portion of the interstate revenue as is allocated pursuant to the accounting procedures prescribed by the Federal Communications Commission; provided that in respect to each corporation or business entity required by the Federal Communications Commission to keep its books and records in accordance with a uniform system of accounts prescribed by such Commission, the intrastate net income shall be determined separately in the manner provided by such uniform system of accounts and only the interstate income shall be subject to allocation pursuant to the provisions of this subsection.  Provided further, that the gross revenue factors shall be those as are determined pursuant to the accounting procedures prescribed by the Federal Communications Commission.

In any case where the apportionment of the three factors prescribed in this paragraph attributes to Oklahoma a portion of net income of the enterprise out of all appropriate proportion to the property owned and/or business transacted within this state, because of the fact that one or more of the factors so prescribed are not employed to any appreciable extent in furtherance of the enterprise; or because one or more factors not so prescribed are employed to a considerable extent in furtherance of the enterprise; or because of other reasons, the Tax Commission is empowered to permit, after a showing by taxpayer that an excessive portion of net income has been attributed to Oklahoma, or require, when in its judgment an insufficient portion of net income has been attributed to Oklahoma, the elimination, substitution, or use of additional factors, or reduction or increase in the weight of such prescribed factors.  Provided, however, that any such variance from such prescribed factors which has the effect of increasing the portion of net income attributable to Oklahoma must not be inherently arbitrary, and application of the recomputed final apportionment to the net income of the enterprise must attribute to Oklahoma only a reasonable portion thereof.

6.  For calendar years 1997 and 1998, the owner of a new or expanded agricultural commodity processing facility in this state may exclude from Oklahoma taxable income, or in the case of an individual, the Oklahoma adjusted gross income, fifteen percent (15%) of the investment by the owner in the new or expanded agricultural commodity processing facility.  For calendar year 1999, and all subsequent years, the percentage, not to exceed fifteen percent (15%), available to the owner of a new or expanded agricultural commodity processing facility in this state claiming the exemption shall be adjusted annually so that the total estimated reduction in tax liability does not exceed One Million Dollars ($1,000,000.00) annually.  The Tax Commission shall promulgate rules for determining the percentage of the investment which each eligible taxpayer may exclude.  The exclusion provided by this paragraph shall be taken in the taxable year when the investment is made.  In the event the total reduction in tax liability authorized by this paragraph exceeds One Million Dollars ($1,000,000.00) in any calendar year, the Tax Commission shall permit any excess over One Million Dollars ($1,000,000.00) and shall factor such excess into the percentage for subsequent years.  Any amount of the exemption permitted to be excluded pursuant to the provisions of this paragraph but not used in any year may be carried forward as an exemption from income pursuant to the provisions of this paragraph for a period not exceeding six (6) years following the year in which the investment was originally made.

For purposes of this paragraph:

a. "Agricultural commodity processing facility" means building, structures, fixtures and improvements used or operated primarily for the processing or production of marketable products from agricultural commodities.  The term shall also mean a dairy operation that requires a depreciable investment of at least Two Hundred Fifty Thousand Dollars ($250,000.00) and which produces milk from dairy cows.  The term does not include a facility that provides only, and nothing more than, storage, cleaning, drying or transportation of agricultural commodities, and

b. "Facility" means each part of the facility which is used in a process primarily for:

(1) the processing of agricultural commodities, including receiving or storing agricultural commodities, or the production of milk at a dairy operation,

(2) transporting the agricultural commodities or product before, during or after the processing, or

(3) packaging or otherwise preparing the product for sale or shipment.

7.  Despite any provision to the contrary in paragraph 3 of this subsection, for taxable years beginning after December 31, 1999, in the case of a taxpayer which has a farming loss, such farming loss shall be considered a net operating loss carryback in accordance with and to the extent of the Internal Revenue Code, 26 U.S.C., Section 172(b)(G).  However, the amount of the net operating loss carryback shall not exceed the lesser of:

a. Sixty Thousand Dollars ($60,000.00), or

b. the loss properly shown on Schedule F of the Internal Revenue Service Form 1040 reduced by one-half (1/2) of the income from all other sources other than reflected on Schedule F.

8.  In taxable years beginning after December 31, 1995, all qualified wages equal to the federal income tax credit set forth in 26 U.S.C.A., Section 45A, shall be deducted from taxable income.  The deduction allowed pursuant to this paragraph shall only be permitted for the tax years in which the federal tax credit pursuant to 26 U.S.C.A., Section 45A, is allowed.  For purposes of this paragraph, "qualified wages" means those wages used to calculate the federal credit pursuant to 26 U.S.C.A., Section 45A.

9.  In taxable years beginning after December 31, 2005, an employer that is eligible for and utilizes the Safety Pays OSHA Consultation Service provided by the Oklahoma Department of Labor shall receive an exemption from taxable income in the amount of One Thousand Dollars ($1,000.00) for the tax year that the service is utilized.

B.  The taxable income of any corporation shall be further adjusted to arrive at Oklahoma taxable income, except those corporations electing treatment as provided in subchapter S of the Internal Revenue Code, 26 U.S.C., Section 1361 et seq., and Section 2365 of this title, deductions pursuant to the provisions of the Accelerated Cost Recovery System as defined and allowed in the Economic Recovery Tax Act of 1981, Public Law 97-34, 26 U.S.C., Section 168, for depreciation of assets placed into service after December 31, 1981, shall not be allowed in calculating Oklahoma taxable income.  Such corporations shall be allowed a deduction for depreciation of assets placed into service after December 31, 1981, in accordance with provisions of the Internal Revenue Code, 26 U.S.C., Section 1 et seq., in effect immediately prior to the enactment of the Accelerated Cost Recovery System.  The Oklahoma tax basis for all such assets placed into service after December 31, 1981, calculated in this section shall be retained and utilized for all Oklahoma income tax purposes through the final disposition of  such assets.

Notwithstanding any other provisions of the Oklahoma Income Tax Act, Section 2351 et seq. of this title, or of the Internal Revenue Code to the contrary, this subsection shall control calculation of depreciation of assets placed into service after December 31, 1981, and before January 1, 1983.

For assets placed in service and held by a corporation in which accelerated cost recovery system was previously disallowed, an adjustment to taxable income is required in the first taxable year beginning after December 31, 1982, to reconcile the basis of such assets to the basis allowed in the Internal Revenue Code.  The purpose of this adjustment is to equalize the basis and allowance for depreciation accounts between that reported to the Internal Revenue Service and that reported to Oklahoma.

C.  1.  For taxable years beginning after December 31, 1987, the taxable income of any corporation shall be further adjusted to arrive at Oklahoma taxable income for transfers of technology to qualified small businesses located in Oklahoma.  Such transferor corporation shall be allowed an exemption from taxable income of an amount equal to the amount of royalty payment received as a result of such transfer; provided, however, such amount shall not exceed ten percent (10%) of the amount of gross proceeds received by such transferor corporation as a result of the technology transfer.  Such exemption shall be allowed for a period not to exceed ten (10) years from the date of receipt of the first royalty payment accruing from such transfer.  No exemption may be claimed for transfers of technology to qualified small businesses made prior to January 1, 1988.

2.  For purposes of this subsection:

a. "Qualified small business" means an entity, whether organized as a corporation, partnership, or proprietorship, organized for profit with its principal place of business located within this state and which meets the following criteria:

(1) Capitalization of not more than Two Hundred Fifty Thousand Dollars ($250,000.00),

(2) Having at least fifty percent (50%) of its employees and assets located in Oklahoma at the time of the transfer, and

(3) Not a subsidiary or affiliate of the transferor corporation;

b. "Technology" means a proprietary process, formula, pattern, device or compilation of scientific or technical information which is not in the public domain;

c. "Transferor corporation" means a corporation which is the exclusive and undisputed owner of the technology at the time the transfer is made; and

d. "Gross proceeds" means the total amount of consideration for the transfer of technology, whether the consideration is in money or otherwise.

D.  1.  For taxable years beginning after December 31, 2005, the taxable income of any corporation shall be further adjusted for qualifying gains receiving capital treatment.  Such corporations shall be allowed a deduction from Oklahoma taxable income for the amount of qualifying gains receiving capital treatment earned by the corporation during the taxable year and included in the federal taxable income of such corporation.

2.  As used in this subsection:

a. "qualifying gains receiving capital treatment" means the amount of net capital gains, as defined in Section 1222(11) of the Internal Revenue Code, included in the corporation's federal income tax return that was:

(1) earned by the corporation on real or tangible personal property located within Oklahoma that has been owned by the corporation for a holding period of at least five (5) years prior to the date of the transaction from which such net capital gains arise, or

(2) earned on the sale of stock or on the sale of an ownership interest in an Oklahoma company, limited liability company, or partnership where such stock or ownership interest has been owned by the corporation for a holding period of at least three (3) years prior to the date of the transaction from which the net capital gains arise,

b. "holding period" means an uninterrupted period of time, and

c. "Oklahoma company", "limited liability company", or "partnership" means an entity whose primary headquarters have been located in Oklahoma for at least three (3) uninterrupted years prior to the date of the transaction from which the net capital gains arise.

E.  The Oklahoma adjusted gross income of any individual taxpayer shall be further adjusted as follows to arrive at Oklahoma taxable income:

1. a. In the case of individuals, there shall be added or deducted, as the case may be, the difference necessary to allow personal exemptions of One Thousand Dollars ($1,000.00) in lieu of the personal exemptions allowed by the Internal Revenue Code.

b. There shall be allowed an additional exemption of One Thousand Dollars ($1,000.00) for each taxpayer or spouse who is blind at the close of the tax year.  For purposes of this subparagraph, an individual is blind only if the central visual acuity of the individual does not exceed 20/200 in the better eye with correcting lenses, or if the visual acuity of the individual is greater than 20/200, but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty (20) degrees.

c. There shall be allowed an additional exemption of One Thousand Dollars ($1,000.00) for each taxpayer or spouse who is sixty-five (65) years of age or older at the close of the tax year based upon the filing status and federal adjusted gross income of the taxpayer.  Taxpayers with the following filing status may claim this exemption if the federal adjusted gross income does not exceed:

(1) Twenty-five Thousand Dollars ($25,000.00) if married and filing jointly;

(2) Twelve Thousand Five Hundred Dollars ($12,500.00) if married and filing separately;

(3) Fifteen Thousand Dollars ($15,000.00) if single; and

(4) Nineteen Thousand Dollars ($19,000.00) if a qualifying head of household.

Provided, for taxable years beginning after December 31, 1999, amounts included in the calculation of federal adjusted gross income pursuant to the conversion of a traditional individual retirement account to a Roth individual retirement account shall be excluded from federal adjusted gross income for purposes of the income thresholds provided in this subparagraph.

d. For taxable years beginning after December 31, 1990, and beginning before January 1, 1992, there shall be allowed a one-time additional exemption of Four Hundred Dollars ($400.00) for each taxpayer or spouse who is a member of the National Guard or any reserve unit of the Armed Forces of the United States and who was at any time during such taxable year deployed in active service during a time of war or conflict with an enemy of the United States.

2.   a. For taxable years beginning on or before December 31, 2005, in the case of individuals who use the standard deduction in determining taxable income, there shall be added or deducted, as the case may be, the difference necessary to allow a standard deduction in lieu of the standard deduction allowed by the Internal Revenue Code, in an amount equal to the larger of fifteen percent (15%) of the Oklahoma adjusted gross income or One Thousand Dollars ($1,000.00), but not to exceed Two Thousand Dollars ($2,000.00), except that in the case of a married individual filing a separate return such deduction shall be the larger of fifteen percent (15%) of such Oklahoma adjusted gross income or Five Hundred Dollars ($500.00), but not to exceed the maximum amount of One Thousand Dollars ($1,000.00),

b. For taxable years beginning on or after January 1, 2006 and before January 1, 2007, in the case of individuals who use the standard deduction in determining taxable income, there shall be added or deducted, as the case may be, the difference necessary to allow a standard deduction in lieu of the standard deduction allowed by the Internal Revenue Code, in an amount equal to:

(1) Three Thousand Dollars ($3,000.00), if the filing status is married filing joint, head of household or qualifying widow; or

(2) Two Thousand Dollars ($2,000.00), if the filing status is single or married filing separate.

c. For taxable years beginning on or after January 1, 2007, in the case of individuals who use the standard deduction in determining taxable income, there shall be added or deducted, as the case may be, the difference necessary to allow a standard deduction in lieu of the standard deduction allowed by the Internal Revenue Code, in an amount equal to:

(1) Four Thousand Dollars ($4,000.00), if the filing status is married filing joint, head of household or qualifying widow; or

(2) Two Thousand Dollars ($2,000.00), if the filing status is single or married filing separate.

3.  In the case of resident and part-year resident individuals having adjusted gross income from sources both within and without the state, the itemized or standard deductions and personal exemptions shall be reduced to an amount which is the same portion of the total thereof as Oklahoma adjusted gross income is of adjusted gross income.  To the extent itemized deductions include allowable moving expense, proration of moving expense shall not be required or permitted but allowable moving expense shall be fully deductible for those taxpayers moving within or into Oklahoma and no part of moving expense shall be deductible for those taxpayers moving without or out of Oklahoma.  All other itemized or standard deductions and personal exemptions shall be subject to proration as provided by law.

4.  A resident individual with a physical disability constituting a substantial handicap to employment may deduct from Oklahoma adjusted gross income such expenditures to modify a motor vehicle, home or workplace as are necessary to compensate for his or her handicap.  A veteran certified by the Veterans Administration of the federal government as having a service-connected disability shall be conclusively presumed to be an individual with a physical disability constituting a substantial handicap to employment.  The  Tax Commission shall promulgate rules containing a list of combinations of common disabilities and modifications which may be presumed to qualify for this deduction.  The Tax Commission shall prescribe necessary requirements for verification.

5.  In any taxable year the first One Thousand Five Hundred Dollars ($1,500.00) received by any person from the United States as salary or compensation in any form, other than retirement benefits, as a member of any component of the Armed Forces of the United States shall be deducted from taxable income.  Whenever the filing of a timely income tax return by a member of the Armed Forces of the United States is made impracticable or impossible of accomplishment by reason of:

a. absence from the United States, which term includes only the states and the District of Columbia;

b. absence from the State of Oklahoma while on active duty; or

c. confinement in a hospital within the United States for treatment of wounds, injuries or disease,

the time for filing a return and paying an income tax shall be and is hereby extended without incurring liability for interest or penalties, to the fifteenth day of the third month following the month in which:

(1) Such individual shall return to the United States if the extension is granted pursuant to subparagraph a of this paragraph, return to the State of Oklahoma if the extension is granted pursuant to subparagraph b of this paragraph or be discharged from such hospital if the extension is granted pursuant to subparagraph c of this paragraph; or

(2) An executor, administrator, or conservator of the estate of the taxpayer is appointed, whichever event occurs the earliest.

Provided, that the Tax Commission may, in its discretion, grant any member of the Armed Forces of the United States an extension of time for filing of income tax returns and payment of income tax without incurring liabilities for interest or penalties.  Such extension may be granted only when in the judgment of the Tax Commission a good cause exists therefor and may be for a period in excess of six (6) months.  A record of every such extension granted, and the reason therefor, shall be kept.

6.  The salary or any other form of compensation, received from the United States by a member of any component of the Armed Forces of the United States, shall be deducted from taxable income during the time in which the person is detained by the enemy in a conflict, is a prisoner of war or is missing in action and not deceased.

7.  Notwithstanding anything in the Internal Revenue Code or in the Oklahoma Income Tax Act to the contrary, it is expressly provided that, in the case of resident individuals, amounts received as dividends or distributions of earnings from savings and loan associations or credit unions located in Oklahoma, and interest received on savings accounts and time deposits from such sources or from state and national banks or trust companies located in Oklahoma, shall qualify as dividends for the purpose of the dividend exclusion, and taxable income shall be adjusted accordingly to arrive at Oklahoma taxable income; provided, however, that the dividend, distribution of earnings and/or interest exclusion provided for hereinabove shall not be cumulative to the maximum dividend exclusion allowed by the Internal Revenue Code.  Any dividend exclusion already allowed by the Internal Revenue Code and reflected in the taxpayer's Oklahoma taxable income together with exclusion allowed herein shall not exceed the total of One Hundred Dollars ($100.00) per individual or Two Hundred Dollars ($200.00) per couple filing a joint return.

8. a. An individual taxpayer, whether resident or nonresident, may deduct an amount equal to the federal income taxes paid by the taxpayer during the taxable year.

b. Federal taxes as described in subparagraph a of this paragraph shall be deductible by any individual taxpayer, whether resident or nonresident, only to the extent they relate to income subject to taxation pursuant to the provisions of the Oklahoma Income Tax Act.  The maximum amount allowable in the preceding paragraph shall be prorated on the ratio of the Oklahoma adjusted gross income to federal adjusted gross income.

c. For the purpose of this paragraph, "federal income taxes paid" shall mean federal income taxes, surtaxes imposed on incomes or excess profits taxes, as though the taxpayer was on the accrual basis.  In determining the amount of deduction for federal income taxes for tax year 2001, the amount of the deduction shall not be adjusted by the amount of any accelerated ten percent (10%) tax rate bracket credit or advanced refund of the credit received during the tax year provided pursuant to the federal Economic Growth and Tax Relief Reconciliation Act of 2001, P.L. No. 107-16, and the advanced refund of such credit shall not be subject to taxation.

d. The provisions of this paragraph shall apply to all taxable years ending after December 31, 1978, and beginning before January 1, 2006.

9.  Retirement benefits not to exceed Five Thousand Five Hundred Dollars ($5,500.00) for the 2004 tax year, Seven Thousand Five Hundred Dollars ($7,500.00) for the 2005 tax year and Ten Thousand Dollars ($10,000.00) for the 2006 tax year and all subsequent tax years, which are received by an individual from the civil service of the United States, the Oklahoma Public Employees Retirement System, the Teachers' Retirement System of Oklahoma, the Oklahoma Law Enforcement Retirement System, the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the employee retirement systems created by counties pursuant to Section 951 et seq. of Title 19 of the Oklahoma Statutes, the Uniform Retirement System for Justices and Judges, the Oklahoma Wildlife Conservation Department Retirement Fund, the Oklahoma Employment Security Commission Retirement Plan, or the employee retirement systems created by municipalities pursuant to Section 48-101 et seq. of Title 11 of the Oklahoma Statutes shall be exempt from taxable income.

10.  In taxable years beginning after December 3l, 1984, Social Security benefits received by an individual shall be exempt from taxable income, to the extent such benefits are included in the federal adjusted gross income pursuant to the provisions of Section 86 of the Internal Revenue Code, 26 U.S.C., Section 86.

11.  For taxable years beginning after December 31, 1994, lump-sum distributions from employer plans of deferred compensation, which are not qualified plans within the meaning of Section 401(a) of the Internal Revenue Code, 26 U.S.C., Section 401(a), and which are deposited in and accounted for within a separate bank account or brokerage account in a financial institution within this state, shall be excluded from taxable income in the same manner as a qualifying rollover contribution to an individual retirement account within the meaning of Section 408 of the Internal Revenue Code, 26 U.S.C., Section 408.  Amounts withdrawn from such bank or brokerage account, including any earnings thereon, shall be included in taxable income when withdrawn in the same manner as withdrawals from individual retirement accounts within the meaning of Section 408 of the Internal Revenue Code.

12.  In taxable years beginning after December 31, 1995, contributions made to and interest received from a medical savings account established pursuant to Sections 2621 through 2623 of Title 63 of the Oklahoma Statutes shall be exempt from taxable income.

13.  For taxable years beginning after December 31, 1996, the Oklahoma adjusted gross income of any individual taxpayer who is a swine or poultry producer may be further adjusted for the deduction for depreciation allowed for new construction or expansion costs which may be computed using the same depreciation method elected for federal income tax purposes except that the useful life shall be seven (7) years for purposes of this paragraph.  If depreciation is allowed as a deduction in determining the adjusted gross income of an individual, any depreciation calculated and claimed pursuant to this section shall in no event be a duplication of any depreciation allowed or permitted on the federal income tax return of the individual.

14. a. In taxable years beginning after December 31, 2002, nonrecurring adoption expenses paid by a resident individual taxpayer in connection with:

(1) the adoption of a minor, or

(2) a proposed adoption of a minor which did not result in a decreed adoption,

may be deducted from the Oklahoma adjusted gross income.

b. The deductions for adoptions and proposed adoptions authorized by this paragraph shall not exceed Twenty Thousand Dollars ($20,000.00) per calendar year.

c. The Tax Commission shall promulgate rules to implement the provisions of this paragraph which shall contain a specific list of nonrecurring adoption expenses which may be presumed to qualify for the deduction.  The Tax Commission shall prescribe necessary requirements for verification.

d. "Nonrecurring adoption expenses" means adoption fees, court costs, medical expenses, attorney fees and expenses which are directly related to the legal process of adoption of a child including, but not limited to, costs relating to the adoption study, health and psychological examinations, transportation and reasonable costs of lodging and food for the child or adoptive parents which are incurred to complete the adoption process and are not reimbursed by other sources.  The term "nonrecurring adoption expenses" shall not include attorney fees incurred for the purpose of litigating a contested adoption, from and after the point of the initiation of the contest, costs associated with physical remodeling, renovation and alteration of the adoptive parents' home or property, except for a special needs child as authorized by the court.

15.  In taxable years beginning before January 1, 2005, retirement benefits not to exceed the amounts specified in this paragraph, which are received by an individual sixty-five (65) years of age or older and whose Oklahoma adjusted gross income is Twenty-five Thousand Dollars ($25,000.00) or less if the filing status is single, head of household, or married filing separate, or Fifty Thousand Dollars ($50,000.00) or less if the filing status is married filing joint or qualifying widow, shall be exempt from taxable income.  In taxable years beginning after December 31, 2004, retirement benefits not to exceed the amounts specified in this paragraph, which are received by an individual whose Oklahoma adjusted gross income is Thirty-seven Thousand Five Hundred Dollars ($37,500.00) or less if the filing status is single, head of household, or married filing separate, or Seventy-Five Thousand Dollars ($75,000.00) or less if the filing status is married filing jointly or qualifying widow, shall be exempt from taxable income.  For purposes of this paragraph, "retirement benefits" means the total distributions or withdrawals from the following:

a. an employee pension benefit plan which satisfies the requirements of Section 401 of the Internal Revenue Code, 26 U.S.C., Section 401,

b. an eligible deferred compensation plan that satisfies the requirements of Section 457 of the Internal Revenue Code, 26 U.S.C., Section 457,

c. an individual retirement account, annuity or trust or simplified employee pension that satisfies the requirements of Section 408 of the Internal Revenue Code, 26 U.S.C., Section 408,

d. an employee annuity subject to the provisions of Section 403(a) or (b) of the Internal Revenue Code, 26 U.S.C., Section 403(a) or (b),

e. United States Retirement Bonds which satisfy the requirements of Section 86 of the Internal Revenue Code, 26 U.S.C., Section 86, or

f. lump-sum distributions from a retirement plan which satisfies the requirements of Section 402(e) of the Internal Revenue Code, 26 U.S.C., Section 402(e).

The amount of the exemption provided by this paragraph shall be limited to Five Thousand Five Hundred Dollars ($5,500.00) for the 2004 tax year, Seven Thousand Five Hundred Dollars ($7,500.00) for the 2005 tax year and Ten Thousand Dollars ($10,000.00) for the tax year 2006 and for all subsequent tax years.  Any individual who claims the exemption provided for in paragraph 9 of this subsection shall not be permitted to claim a combined total exemption pursuant to this paragraph and paragraph 9 of this subsection in an amount exceeding Five Thousand Five Hundred Dollars ($5,500.00) for the 2004 tax year, Seven Thousand Five Hundred Dollars ($7,500.00) for the 2005 tax year and Ten Thousand Dollars ($10,000.00) for the 2006 tax year and all subsequent tax years.

16.  In taxable years beginning after December 31, 1999, for an individual engaged in production agriculture who has filed a Schedule F form with the taxpayer's federal income tax return for such taxable year, there shall be excluded from taxable income any amount which was included as federal taxable income or federal adjusted gross income and which consists of the discharge of an obligation by a creditor of the taxpayer incurred to finance the production of agricultural products.

17.  In taxable years beginning December 31, 2000, an amount equal to one hundred percent (100%) of the amount of any scholarship or stipend received from participation in the Oklahoma Police Corps Program, as established in Section 2-140.3 of Title 47 of the Oklahoma Statutes shall be exempt from taxable income.

18.  a. In taxable years beginning after December 31, 2001 and before January 1, 2005, there shall be allowed a deduction in the amount of contributions to accounts established pursuant to the Oklahoma College Savings Plan Act.  The deduction shall equal the amount of contributions to accounts, but in no event shall the deduction for each contributor exceed Two Thousand Five Hundred Dollars ($2,500.00) each taxable year for each account.

b. In taxable years beginning after December 31, 2004, each taxpayer shall be allowed a deduction for contributions to accounts established pursuant to the Oklahoma College Savings Plan Act.  The maximum annual deduction shall equal the amount of contributions to all such accounts plus any contributions to such accounts by the taxpayer for prior taxable years after December 31, 2004, which were not deducted, but in no event shall the deduction for each tax year exceed Ten Thousand Dollars ($10,000.00) for each individual taxpayer or Twenty Thousand Dollars ($20,000.00) for taxpayers filing a joint return.  Any amount of a contribution that is not deducted by the taxpayer in the year for which the contribution is made may be carried forward as a deduction from income for the succeeding five (5) years.

19.  For taxable years beginning after December 31, 2005, retirement benefits received by an individual from any component of the Armed Forces of the United States in an amount not to exceed the greater of fifty percent (50%) of such benefits or Ten Thousand Dollars ($10,000.00) shall be exempt from taxable income but in no case less than the amount of the exemption provided by paragraph 15 of this subsection.

F.  1.  For taxable years beginning after December 31, 2004, a deduction from the Oklahoma adjusted gross income of any individual taxpayer shall be allowed for qualifying gains receiving capital treatment that are included in the federal adjusted gross income of such individual taxpayer during the taxable year.

2.  As used in this subsection:

a. "qualifying gains receiving capital treatment" means the amount of net capital gains, as defined in Section 1222(11) of the Internal Revenue Code, included in an individual taxpayer's federal income tax return that result from:

(1) the sale of real or tangible personal property located within Oklahoma that has been directly or indirectly owned by the individual taxpayer for a holding period of at least five (5) years prior to the date of the transaction from which such net capital gains arise, or

(2) the sale of stock or the sale of a direct or indirect ownership interest in an Oklahoma company, limited liability company, or partnership where such stock or ownership interest has been directly or indirectly owned by the individual taxpayer for a holding period of at least three (3) years prior to the date of the transaction from which the net capital gains arise,

b. "holding period" means an uninterrupted period of time,

c. "Oklahoma company," "limited liability company," or "partnership" means an entity whose primary headquarters have been located in Oklahoma for at least three (3) uninterrupted years prior to the date of the transaction from which the net capital gains arise,

d. "direct" means the individual taxpayer directly owns the asset, and

e. "indirect" means the individual taxpayer owns an interest in a pass-through entity (or chain of pass-through entities) that sells the asset that gives rise to the qualifying gains receiving capital treatment.

(1) With respect to sales of real or personal property located within Oklahoma, the deduction described in this subsection shall not apply unless the pass-through entity that makes the sale has held the property for not less than five (5) uninterrupted years prior to the date of the transaction that created the capital gain, and each pass-through entity included in the chain of ownership has been a member, partner, or shareholder of the pass-through entity in the tier immediately below it for an uninterrupted period of not less than five (5) years.

(2) With respect to sales of stock or ownership interest in an Oklahoma company, limited liability company, or partnership, the deduction described in this subsection shall not apply unless the pass-through entity that makes the sale has held the stock or ownership interest for not less than three (3) uninterrupted years prior to the date of the transaction that created the capital gain, and each pass-through entity included in the chain of ownership has been a member, partner or shareholder of the pass-through entity in the tier immediately below it for an uninterrupted period of not less than three (3) years.

Added by Laws 1971, c. 137, § 8, emerg. eff. May 11, 1971.  Amended by Laws 1971, c. 182, § 1, emerg. eff. May 28, 1971; Laws 1971, pp. 1042, 1043, H.J.R. No. 1026, §§ 2A9 to 17, 25, emerg. eff. June 22, 1971; Laws 1972, c. 252, § 2, emerg. eff. April 7, 1972; Laws 1975, c. 188, § 1, emerg. eff. May 23, 1975; Laws 1977, c. 32, § 1, emerg. eff. May 6, 1977; Laws 1978, c. 198, § 1, eff. July 1, 1978; Laws 1979, c. 195, § 4, emerg. eff. May 24, 1979; Laws 1980, c. 163, § 1; Laws 1980, c. 299, § 3; Laws 1980, c. 351, § 1, eff. Jan. 1, 1981; Laws 1982, c. 293, § 2, emerg. eff. May 24, 1982; Laws 1983, c. 275, § 10, emerg. eff. June 24, 1983; Laws 1985, c. 307, § 1, emerg. eff. July 24, 1985; Laws 1987, c. 113, § 24, operative Jan. 1, 1987; Laws 1987, c. 222, § 112, operative July 1, 1987; Laws 1988, c. 204, § 13, operative July 1, 1988; Laws 1989, c. 249, § 39, eff. Jan. 1, 1989; Laws 1991, 1st Ex. Sess., c. 2, § 12, emerg. eff. Jan. 18, 1991; Laws 1991, c. 66, § 1, emerg. eff. April 11, 1991; Laws 1991, c. 342, § 20, eff. Jan. 1, 1992; Laws 1992, c. 373, § 15, eff. July 1, 1992; Laws 1993, c. 275, § 25, eff. July 1, 1993; Laws 1993, c. 273, § 15, emerg. eff. May 27, 1993; Laws 1993, c. 308, § 1, emerg. eff. June 7, 1993; Laws 1995, c. 337, § 7, emerg. eff. June 9, 1995; Laws 1996, c. 3, § 15, emerg. eff. March 6, 1996; Laws 1996, c. 296, § 1, eff. Jan. 1, 1997; Laws 1997, c. 2, § 17, emerg. eff. Feb. 26, 1997; Laws 1997, c. 190, § 4, eff. July 1, 1997; Laws 1998, c. 208, § 1, eff. Jan. 1, 1999; Laws 1998, c. 385, § 9, eff. Nov. 1, 1998; Laws 1999, c. 1, § 23, emerg. eff. Feb. 24, 1999; Laws 1999, c. 338, § 1, eff. Jan. 1, 2000; Laws 2000, c. 73, § 2, emerg. eff. April 14, 2000; Laws 2000, c. 271, § 1, eff. Nov. 1, 2000; Laws 2001, c. 5, § 43, emerg. eff. March 21, 2001; Laws 2001, c. 167, § 12, emerg. eff. May 2, 2001; Laws 2001, c. 358, § 16, eff. July 1, 2001; Laws 2001, 1st Ex. Sess., c. 1, § 1, emerg. eff. Oct 8, 2001; Laws 2002, c. 372, § 1, eff. Jan. 1, 2003; Laws 2003, c. 3, § 70, emerg. eff. March 19, 2003; Laws 2004, c. 322, § 14, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004); Laws 2005, c. 381, § 12, eff. Jan. 1, 2006; Laws 2006, c. 16, § 65, emerg. eff. March 29, 2006.

NOTE:  Laws 1975, c. 18, § 1 repealed by Laws 1977, c. 32, § 2, emerg. eff. May 6, 1977.  Laws 1991, c. 232, § 1 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1995, c. 249, § 4 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1996, c. 216, § 1 and Laws 1996, c. 217, § 1 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1998, c. 366, § 13 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2000, c. 212, § 1, Laws 2000, c. 214, § 3 and Laws 2000, c. 225, § 1 repealed by Laws 2001, c. 5, § 44, emerg. eff. March 21, 2001.  Laws 2001, c. 316, § 1 and Laws 2001, c. 294, § 1 repealed by Laws 2001, 1st Ex. Sess., c. 1, § 3, emerg. eff. Oct. 8, 2001.  Laws 2002, c. 144, § 1 repealed by Laws 2003, c. 3, § 71, emerg. eff. March 19, 2003.  Laws 2005, c. 237, § 1 repealed by Laws 2006, c. 16, § 66, emerg. eff. March 29, 2006.  Laws 2005, c. 354, § 1 repealed by Laws 2006, c. 16, § 67, emerg. eff. March 29, 2006.  Laws 2005, c. 413, § 9 repealed by Laws 2006, c. 16, § 68, emerg. eff. March 29, 2006.  Laws 2005, 1st Ex. Sess., c. 1, § 6 repealed by Laws 2006, c. 16, § 69, emerg. eff. March 29, 2006.

§682358.1.  Prisoners of war  Missing in action  Exceptions  Refunds.

The income of a member of the Armed Forces of the United States or a civilian who has been or is detained as a prisoner of war or listed as missing in action in a conflict with the enemy in the Southeast Asia and Vietnam war or conflict, and in any future war or conflict with an enemy of the United States, and the income of the spouse or dependent of such person shall be exempt from Oklahoma income tax for and during the time in which such person was or is detained as a prisoner of war or as confirmed missing in action, and for the remainder of such taxpayer's income tax year following the release of such prisoner of war or, if a person missing in action, until he is declared deceased by the Armed Forces.

In any case where an income tax has been paid upon the income, irrespective of the source of such income, of any such person who was or is a prisoner of war or missing in action, or upon the income of such person's spouse or dependent for any year during the time in which such person was or is a prisoner of war or missing in action, the tax monies shall be refunded to the person or persons having paid such tax.  Such refund shall be made by the Oklahoma Tax Commission out of the Oklahoma Income Tax Adjustment Fund, and so much of such fund as is necessary for such purpose is hereby appropriated.  The provisions of this act shall be liberally construed to accomplish its purpose and the statute of limitations in respect to refunds of income taxes shall not apply to taxpayers covered by this act.

Laws 1973, c. 128, § 1, emerg. eff. May 9, 1973.

§68-2358.2.  Repealed by Laws 1996, c. 289, § 10, emerg. eff. July 1, 1996.

§68-2358.3.  Income tax deduction for political contributions.

A person who contributes money to a political party or to a candidate or candidate committee shall be entitled to deduct the amount contributed, not to exceed One Hundred Dollars ($100.00) in any one tax year, from the person's adjusted gross income in the computation of Oklahoma income tax.

Added by Laws 1995, c. 343, § 41, eff. July 1, 1995.

§68-2358.4.  Adjustment for individuals engaged in farming business.

A.  For taxable years beginning after December 31, 2000, at the election of an individual engaged in a farming business, the tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes for such taxable year shall be equal to the sum of:

1.  A tax computed under such section on taxable income reduced by elected farm income; and

2.  The increase in tax imposed by Section 2355 of Title 68 of the Oklahoma Statutes which would result if taxable income for each of the three (3) prior taxable years were increased by an amount equal to one-third (1/3) of the elected farm income.

Any adjustment under this section for any taxable year shall be taken into account in applying this section for any subsequent taxable year.

B.  As used in this section:

1.  "Elected farm income" means so much of the taxable income for the taxable year which is attributable to any farming business, and which is specified in the election under subsection A of this section.  For purposes of this paragraph, a gain from the sale or other disposition of property, other than land, regularly used by the taxpayer in such a farming business for a substantial period shall be treated as attributable to such a farming business;

2.  "Individual" shall not mean or include any estate or trust; and

3.  "Farming business" shall have the same meaning as the term is defined in the Internal Revenue Code, 26 U.S.C., Section 263A(e)(4).

C.  The Oklahoma Tax Commission shall promulgate any necessary rules to implement the provisions of this section.

Added by Laws 2000, c. 290, § 1, eff. Jan. 1, 2001.

§68-2358.5.  Interest on certain governmental obligations exempt from income tax.

A.  Interest on local governmental obligations issued after the effective date of this act for purposes other than to provide financing for projects for nonprofit corporations shall be exempt from Oklahoma income taxation.  For these purposes, local governmental obligations shall include bonds or notes issued by, or on behalf of, or for the benefit of Oklahoma educational institutions, cities, towns, or counties or by public trusts of which any of the foregoing is a beneficiary.

B.  Interest on governmental obligations issued by the Oklahoma Department of Transportation after the effective date of this act for purposes of highway construction and maintenance shall be exempt from Oklahoma income taxation.

Added by Laws 2000, c. 351, § 12, eff. July 1, 2001.  Amended by Laws 2002, c. 290, § 1, eff. July 1, 2002.

NOTE:  Editorially renumbered from § 2358.4 of this title to avoid duplication in numbering.

§68-2358.6.  Bonus depreciation received under federal law - Addition to federal taxable income - Subtraction in later years.

A.  For income tax returns filed after September 10, 2001, by corporations and fiduciaries, federal taxable income shall be increased by eighty percent (80%) of any amount of bonus depreciation received under the federal Job Creation and Worker Assistance Act of 2002, under Section 168(k) or Section 1400L of the Internal Revenue Code of 1986, as amended, for assets placed in service after September 10, 2001, and before September 11, 2004.

B.  For a corporation with a unitary business having activity both inside and outside the state, the increase shall be apportioned to Oklahoma in the same manner as income is apportioned to the state under Section 2358 and Section 2362 of Title 68 of the Oklahoma Statutes.

C.  The amount of bonus depreciation added to federal taxable income by this section shall be subtracted in a later taxable year as herein provided.  Twenty-five percent (25%) of the total amount of bonus depreciation added back may be subtracted in the first taxable year following the year of the addition and twenty-five percent (25%) may be subtracted in each of the next three following taxable years.

D.  A corporation or fiduciary filing a return for which federal taxable income is not increased as provided in this section prior to October 1, 2002, shall file an amended return reflecting such increase not later than June 30, 2003.  The Oklahoma Tax Commission shall not assess penalties or interest with respect to the failure to reflect such increase if a correct amended return is filed as required herein.

Added by Laws 2002, c. 503, § 3, emerg. eff. June 7, 2002.

§68-2358.7.  Tax credit - Volunteer firefighter.

A.  For taxable years beginning after December 31, 2004, there shall be allowed as a credit against the tax imposed pursuant to Section 2355 of Title 68 of the Oklahoma Statutes in an amount equal to:

1.  Two Hundred Dollars ($200.00) each year for which a volunteer firefighter provides proof of certification as required by subsection B of this section; and

2.  Four Hundred Dollars ($400.00) each year following the taxable years for which a taxpayer is eligible for the credit provided by paragraph 1 of this subsection for a volunteer firefighter providing proof of certification as required by subsection D of this section.

B.  In order to claim the tax credit authorized by paragraph 1 of subsection A of this section, a volunteer firefighter shall be required to provide adequate documentation to the Oklahoma Tax Commission of at least twelve (12) credited hours toward the Volunteer Firefighter Practices program offered by Oklahoma State University Fire Service Training prior to or during the first taxable year for which a tax credit is claimed pursuant to paragraph 1 of subsection A of this section.

C.  For each year subsequent to the first year for which a volunteer firefighter may claim the tax credit authorized by paragraph 1 of subsection A of this section, in order to claim any further tax credits pursuant to paragraph 1 of subsection A of this section, the volunteer firefighter shall be required to provide documentation that the firefighter has completed an additional six (6) hours of Fire Service Training Volunteer Firefighter Practices program until such program or its equivalent is completed.  For purposes of this subsection, equivalency shall be determined by Oklahoma State University Fire Service Training.  For purposes of this subsection, Firefighter I, Firefighter II or Firefighter III certifications or their equivalents may be provided in lieu of the Volunteer Firefighter Practices certification.

D.  After having completed at least thirty (30) hours of instruction and having completed the Volunteer Firefighter Practices program, in order to be eligible for the tax credit authorized by paragraph 2 of subsection A of this section, the volunteer firefighter shall:

1.  Attend and receive certification for annual chemical, biological, radiological and nuclear (CBRN) response training and weapons of mass destruction (WMD) training of at least one (1) hour per subject, respectively;

2.  Complete at least six (6) hours of continuing education each year until the volunteer firefighter completes a certification as Firefighter I or its equivalent.  For purposes of this paragraph, equivalency shall be determined by Oklahoma State University Fire Service Training;

3.  Provide documentation from the fire chief of the applicable department that the firefighter has been provided and participated in all annual training as required by federal and state authorities including, but not limited to, annual fit testing for breathing apparatus, "right-to-know" laws, Homeland Defense, CBRN, WMD or other applicable requirements; and

4.  Provide documentation from the fire chief of the applicable department that the volunteer firefighter has met the requirements under the fire department's constitution and bylaws and is a member in good standing of the department together with a record of the total number of years of service in good standing with such department.

E.  In order to assist the Oklahoma Tax Commission with the administration of the tax credits authorized by this section, the Oklahoma State University Fire Service Training program shall provide to all fire departments a uniform document that indicates the annual training hours and continuing education training hours completed by each volunteer firefighter through the Fire Service Training program.

F.  The Office of the State Fire Marshal shall prescribe a reporting form for use by volunteer fire departments and by volunteer firefighters in order to provide the certifications required by this section.

G.  The Oklahoma Tax Commission may require copies of such documentation provided by Oklahoma State University Fire Service Training program or the Office of the State Fire Marshal regarding training history to verify eligibility for the tax credits provided by this section.

Added by Laws 2004, c. 515, § 3, eff. July 1, 2004.

§68-2358.100.  Filing of amended income tax return for 2004 or 2005.

Notwithstanding any other provision of law to the contrary, any taxpayer who has filed an income tax return for the 2004 or 2005 income tax year or who requested an extension, whether or not the extension was granted, and whether or not the extension has expired prior to the effective date of this act, or will expire at any time prior to January 1, 2006, may file an amended return in order to recompute adjusted gross income or taxable income, as applicable, based upon the amendments as contained in Enrolled House Bill No. 1547 of the 1st Session of the 50th Oklahoma Legislature with respect to allocation of capital or ordinary gains from the sale of a publicly traded partnership as provided by division (2) of subparagraph b of paragraph 4 of subsection A of Section 2358 of Title 68 of the Oklahoma Statutes.

Added by Laws 2005, c. 458, § 3, eff. July 1, 2005.

§682359.  Exempted organizations.

A.  A person or organization exempt from federal income taxation under the provisions of the Internal Revenue Code shall also be exempt from the tax imposed by Section 2351 et seq. of this title in each year in which such person or organization satisfies the requirements of the Internal Revenue Code for exemption from federal income taxation. If the exemption applicable to any person or organization under the provisions of the Internal Revenue Code is limited or qualified in any manner, the exemption from taxes imposed by this article shall be limited or qualified in a similar manner.

B.  Notwithstanding the provisions of subsection A of this section, the unrelated business taxable income or other income subject to tax, as computed under the provisions of the Internal Revenue Code, of any person or organization exempt from the tax imposed by this act and subject to the tax imposed on such income by the Internal Revenue Code shall be subject to the tax which would have been imposed by this act but for the provisions of subsection A of this section.

C.  Insurance companies paying, during or for the taxable year, a tax to this state on gross premium income shall be exempt from the provisions of this article and the taxes levied thereby.

D.  Royalty earned by an inventor from products developed and manufactured in this state shall be exempt from the tax imposed by Section 2355 of this title for a sevenyear period, pursuant to the provisions of Section 5064.7 of Title 74 of the Oklahoma Statutes.

E.  Sponsors and tenants of small business incubators shall be exempt for the tax imposed by Section 2355 of this title, pursuant to the provisions of Sections 5075 and 5078 of Title 74 of the Oklahoma Statutes.

Amended by Laws 1987, c. 121, § 10, eff. Nov. 1, 1987; Laws 1987, c. 228, § 11, eff. Jan. 1, 1988; Laws 1988, c. 313, § 1, emerg. eff. July 1, 1988.

§682360.  Accounting periods and methods.

A. The taxpayer's taxable year under this act shall be the same as his taxable year for federal income tax purposes.  If, on the effective date of this act, the taxpayer's taxable year for Oklahoma income tax purposes is different than his taxable year for federal income tax purposes, the taxpayer shall file a return for the short period ending on the day for which his current taxable year for federal income tax purposes ends.  If such taxpayer's taxable year for federal income tax purposes ends after his taxable year for Oklahoma income tax purposes, then the taxpayer shall file a return for such regular Oklahoma taxable year and a return for the short period ending with the federal taxable year.

The Tax Commission shall prescribe and promulgate all necessary rules and regulations for annualizing income and/or deductions for short years necessitated by the transition, if any, to the federal taxable year.

B. If a taxpayer's taxable year is changed for federal income tax purposes, his Oklahoma taxable year shall be similarly changed under the same rules applicable under the Internal Revenue Code.

C. The taxpayer's method of accounting under this act shall be the same as his method of accounting for federal income tax purposes.

D. If a taxpayer's method of accounting is changed for federal income tax purposes, such taxpayer's method for Oklahoma income tax purposes shall be similarly changed under the same rules applicable under the Internal Revenue Code. Laws 1971, c. 137, Section 10. Emerg. eff. May 11, 1971.

Laws 1971, c. 137, § 10, emerg. eff. May 11, 1971.

§68-2361.  Filings by married taxpayers - Joint returns - Relief from liability for deficiency.

Married taxpayers shall file joint or separate returns in accordance with the manner in which they file returns to the federal government, or in the event of an adjustment thereto by the federal government, as finally ascertained to be proper under the Internal Revenue Code; except that:  where either is a resident and the other is a nonresident, they shall not be entitled to file joint Oklahoma income tax returns, but if a joint return was filed with the federal government, then the adjusted gross income as returned to the federal government, or in the event of an adjustment thereto by the federal government as finally ascertained under the Internal Revenue Code, shall be allocated between the husband and wife.  The foregoing exception shall not apply if the nonresident is an active duty service member whose income is not subject to Oklahoma income tax by virtue of the Soldier's and Sailor's Civil Relief Act or if both have net income and they desire to file a joint Oklahoma return and elect to have their Oklahoma income determined and taxed on the basis of a joint Oklahoma return as if both were residents.

If a joint return has been made under this section for a tax year and taking into account all the facts and circumstances, the Tax Commission determines that it is inequitable to hold one of the spouses liable for the deficiency in tax for such tax year, then such spouse shall be relieved of liability for tax, including interest and penalties, for such tax year to the extent that such deficiency is determined to be the liability of the other spouse. For purposes of this section, the determination made by the Tax Commission shall be the same as the determination made by the Internal Revenue Service provided the tax year and circumstances surrounding the liability are the same.  If there has been no determination made by the Internal Revenue Service, the Tax Commission shall apply the factors that would have been applied by the Internal Revenue Service had a determination been requested.

Added by Laws 1971, c. 137, § 11, emerg. eff. May 11, 1971.  Amended by Laws 1994, c. 278, § 26, eff. Sept. 1, 1994; Laws 1995, c. 337, § 8, emerg. eff. June 9, 1995; Laws 2001, c. 244, § 1, emerg. eff. May 23, 2001.

§68-2362.  Oklahoma taxable income of a part-year resident individual, nonresident individual, a nonresident trust and a nonresident estate.

A.  For tax years beginning on or after January 1, 1994, the Oklahoma taxable income of a part-year resident individual, nonresident individual, a nonresident trust and a nonresident estate shall be calculated following the provisions of Section 2358 of this title as if all income were earned in Oklahoma.

B.  Using Oklahoma income tax rates, part-year resident individuals, nonresident individuals, nonresident trusts and nonresident estates shall compute their tax liability on the amount computed in the preceding paragraph.

C.  From the liability computed there shall be deducted all allowable credits to determine the amount of tax due.

D.  Part-year resident individuals, nonresident individuals, nonresident trusts and nonresident estates shall divide adjusted gross income from Oklahoma sources by the adjusted gross income from all sources to arrive at the applicable percentage that Oklahoma adjusted gross income represents of all adjusted income received by the taxpayer in the income year.

E.  Part-year resident individuals, nonresident individuals, nonresident trusts and nonresident estates shall multiply the amount of Oklahoma tax computed by the applicable percentage calculated in the preceding paragraph in order to determine the amount of income tax which must be paid to the State of Oklahoma.  Nothing in this section shall be construed to allow for greater than one hundred percent (100%) of a taxpayer's income to be taxed.

F.  For purposes of determining the adjusted gross income from Oklahoma, the following shall be includable:

1.  The ownership of any interest in real or tangible personal property in this state;

2.  A business, trade, profession or occupation carried on in this state or compensation for services performed in this state;

3.  A business, trade, profession or occupation carried on or compensation for services performed partly within and partly without this state to the extent allocable and apportionable to Oklahoma as determined under Section 2358 of this title;

4.  The distributive share of the Oklahoma part of partnership income, gains, losses or deductions;

5.  The distributive share of the Oklahoma part of estate or trust income, gains, losses or deductions;

6.  Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property to the extent that such income is from property employed in a trade, business, profession or occupation carried on in Oklahoma.  A part-year resident individual, nonresident individual, nonresident trust or nonresident estate, other than a dealer holding property primarily for sale to customers in the ordinary course of trade or business, shall not be deemed to carry on a business, trade, profession or occupation in Oklahoma solely by reason of the purchase and sale of property for its own account;

7.  The distributive share of the Oklahoma taxable income or loss of a corporation defined in subchapter S of the Internal Revenue Code, 26 U.S.C., Section 1361 et seq.;

8.  Income received from all sources of wagering, games of chance or any other winnings from sources within this state.  Proceeds which are not money shall be taken into account at their fair market value; and

9.  The distributive share of the Oklahoma part of limited liability company income, gains, losses or deductions.

Added by Laws 1971, c. 137, § 12, emerg. eff. May 11, 1971.  Amended by Laws 1971, p. 1043, H.J.R. No. 1026, § 2A18, emerg. eff. June 22, 1971; Laws 1972, c. 252, § 3, emerg. eff. April 7, 1972; Laws 1989, c. 249, § 30, eff. Jan. 1, 1990; Laws 1990, c. 339, § 6, emerg. eff. May 31, 1990; Laws 1991, c. 342, § 21, eff. Jan. 1, 1992; Laws 1994, c. 278, § 27, eff. Sept. 1, 1994; Laws 2003, c. 472, § 20.

§682363.  Partners and Partnerships.

The Oklahoma distributive share of partnership income, gains, losses or deductions of a partnership to be reported by the partners shall be the same portion of that reported for federal income tax purposes, as the Oklahoma income, gain, losses or deduction determined under Sections 2358 and/or 2362 of this title for said partnership, bears to the federal income, gains, losses or deductions.

Laws 1971, c. 137, § 13, emerg. eff. May 11, 1971.

§682364.  Estates, trusts and beneficiaries.

A.  The Oklahoma taxable income or loss of an estate, trust or any beneficiary of either shall be the same portion of that reported for federal income tax purposes as the Oklahoma income, gains, losses or deductions determined under applicable provisions of this act for said estate, trust and/or beneficiary bears to the federal income, gains, losses or deductions.  Amounts allowable under the Oklahoma Estate Tax Law as deductions in computing the taxable estate of a decedent shall not be allowed as deductions in computing the taxable income of the estate or of any other person unless there is filed, as provided in Internal Revenue Code, Section 642, or any provisions comparable thereto, the statement required therein and if such waiver is filed then to the extent allowed as a deduction for income tax purposes, such amount shall not be allowed for estate tax purposes.

B.  A beneficiary of a trust shall exclude from Oklahoma taxable income any excess distributions by trusts required to be included in the beneficiary's federal taxable income by reason of Sections 665 through 669 of the Internal Revenue Code, or any provisions comparable thereto.  Laws 1971, c.  137, Section 14; Laws 1971, p.  1043, H.J.R.  No.  1026, Section 2A26.  Emerg.  eff.  June 22, 1971.

Laws 1971, c. 137, § 14; Laws 1971, p. 1043, H.J.R. No. 1026, § 2A26, emerg. eff. June 22, 1971.

§682365.  Subchapter S corporations.

The provisions, applicable to the taxation of income of corporations and stockholders, electing treatment as provided in subchapter S of the Internal Revenue Code, shall apply to taxpayers as provided under this act.  A corporation having an election in effect under subchapter S of the Internal Revenue Code shall not be subject to the Oklahoma income tax on corporations and for tax years beginning after December 31, 1996, shall not be subject to the tax imposed by subsection A of Section 2370 of this title, and the shareholders of such corporation shall include in their taxable incomes their proportionate part of the federal income of such corporation, subject to the modifications as set forth in Sections 2358, 2362 and 2370.2 of this title, in the same manner and to the same extent as provided by the Internal Revenue Code.  However, if any of the shareholders of such corporation are nonresidents during any part of the taxable year of the corporation, such corporation shall be taxable for such year on that part of the income of the corporation, as determined pursuant to Sections 2358, 2362 and 2370.2 of this title, allocable to the shares of stock owned by such nonresident unless the corporation files with its return for such year an agreement executed by each nonresident stockholder stating that such nonresident will file an Oklahoma income tax return which will include in the adjusted gross income of such nonresident that portion of the Oklahoma taxable income of the corporation allocable to the interest of the nonresident in such corporation.  For purposes of this section, the term "corporation" shall include state-chartered banks, state and federal savings associations and national banking associations that have total assets of Three Billion Dollars ($3,000,000,000.00) or less and that are organized pursuant to the laws of this state, or the United States, or are located or doing business in this state.

Added by Laws 1971, c. 137, § 15, emerg. eff. May 11, 1971.  Amended by Laws 2000, c. 5, § 1, emerg. eff. March 14, 2000; Laws 2001, c. 319, § 1, eff. July 1, 2001.

§682366.  Allocation of income and deductions.

The Tax Commission may allocate gross income, gains, losses, deductions, credits or allowances between two or more organizations, trades or businesses (whether or not incorporated, or organized in the United States or affiliated) owned or controlled directly or indirectly by the same interests, if the Tax Commission reasonably determines such allocation is necessary to prevent evasion of taxes or to clearly reflect income of the organizations, trades or businesses.  Each such organization shall be deemed to be transacting business in Oklahoma and subject to all the provisions of this act.  This section shall apply only with respect to related organizations, trades or businesses which in the aggregate derive income both within and outside the State of Oklahoma and then only with respect to such income, deductions, credits or allowances related thereto.  Laws 1971, c.  137, Section 16.  Emerg.  eff.  May 11, 1971.

Laws 1971, c. 137, § 16, emerg. eff. May 11, 1971.

§682367.  Consolidated returns.

The provisions of the Internal Revenue Code, 26 U.S.C., Section 1 et seq., applicable to consolidated corporate income tax returns, shall not apply to taxpayers under this act, except that:

1.  If two or more corporations file federal income tax returns on a consolidated basis, and if all of such corporations derive all of their income from sources within Oklahoma, then such corporations shall be required to file consolidated returns for purposes of determining their Oklahoma income tax liability.

2.  If two or more corporations file federal income tax returns on a consolidated basis, and if one or more of such corporations derive a portion of their income from sources outside the State of Oklahoma, then such corporations shall not be required to file consolidated returns for purposes of determining their Oklahoma income tax liability except as hereinafter provided in subsection 3 of this section.

3.  The Oklahoma Tax Commission shall permit an affiliated group of corporations described in subsection 2 of this section to elect to file a consolidated return for Oklahoma income tax purposes provided such group files an appropriate election in accordance with regulations to be promulgated by the Tax Commission.  If an affiliated group of corporations elects to file a consolidated Oklahoma income tax return under the provisions of this section, such election shall be binding and the affiliated group of corporations shall be required to file a consolidated Oklahoma income tax return for future tax years unless the Oklahoma Tax Commission releases the affiliated group of corporations from such election.  If an affiliated group of corporations elects to file a consolidated Oklahoma income tax return under the provisions of this subsection, the group's consolidated income, loss or deductions shall be determined on a component member by component member basis in accordance with the provisions of Sections 2358 and 2362 of this  title.

Laws 1971, c. 137, § 17; Laws 1971, p. 1043, H.J.R. No. 1026, § 2A19, emerg. eff. June 22, 1971; Laws 1993, c. 273, § 5, eff. Sept. 1, 1993.

§68-2368.  Persons required to make returns  Income of estates and trusts  Income of partnerships  Returns by corporations  Time for returns  Verification of returns  Form of returns.

A.  The following individuals shall each make a return stating specifically the taxable income and, where necessary, the adjusted gross income and the adjustments provided in Section 2351 et seq. of this title to arrive at Oklahoma taxable income and, where necessary, Oklahoma adjusted gross income:

1.  Every resident individual having a gross income, or gross receipts, for the taxable year in an amount sufficient to require the filing of a federal income tax return, if single, or if married and not living with husband or wife; and

2.  Every resident individual having a gross income, or gross receipts, for the taxable year in an amount sufficient to require the filing of a federal income tax return, if married and living with husband or wife.

Provided however, every resident individual who does not meet the requirements sufficient to file a federal return, but has Oklahoma withholding, may file a claim for refund for all Oklahoma income taxes withheld and shall not be subject to the provisions of Section 2358 of this title; and

3.  Every nonresident individual having Oklahoma gross income for the taxable year of One Thousand Dollars ($1,000.00) or more.

B.  If a husband and wife, living together, have an aggregate gross income or gross receipts, for such year, in an amount sufficient to require the filing of a federal income tax return:

1.  Each shall make a return; or

2.  The income of each shall be included in a single joint return, in which case the tax shall be computed on the aggregate net income.

C.  If an individual is unable to make his or her own return, the return shall be made by a duly authorized agent or by the guardian or other person charged with the care of the person or property of such individual.

D.  Every partnership shall make a return for each taxable year, stating the taxable income and the adjustments to arrive at Oklahoma income.  The Oklahoma return shall include a schedule showing the distribution to partners of the various items of income as per the federal return and the adjustments required by Section 2351 et seq. of this title for Oklahoma.  The return shall be signed by one of the partners.  If a partnership has elected pursuant to the provisions of Section 761 of the Internal Revenue Code, or any provision comparable thereto, not to file partnership income tax returns, that partnership shall not be required to file an Oklahoma partnership return.  The Oklahoma Tax Commission shall promulgate rules for purposes of partnership returns when multiple partners would otherwise be required to file a nonresident return.  The rules shall provide a specific number of partners in a partnership above which a composite return may be filed.  The return shall be in such form as prescribed by the Tax Commission.

E.  Every corporation shall make a return for each taxable year stating the taxable income and the adjustments provided in Section 2351 et seq. of this title to arrive at Oklahoma taxable income.  In addition, corporations electing subchapter S treatment pursuant to the Internal Revenue Code and Section 2351 et seq. of this title, shall include a schedule showing the distribution to shareholders of the various items of income as per the federal return and the adjustments for Oklahoma.  All corporation returns shall be signed by the president, vice president, or other principal officer and the corporate seal impressed.  In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall make a return for such corporations in the same manner and form as corporations are required to make returns.  Any tax due on the basis of such returns made by receivers, trustees, or assignees shall be collected in the same manner as if collected from the corporations of whose business or property they have custody and control.

F.  Every resident estate and trust shall make a return for each taxable year stating the taxable income and the adjustments to arrive at Oklahoma taxable income.  Every nonresident estate or trust having Oklahoma taxable income as provided in Section 2362 of this title, shall make a return for each taxable year stating the taxable income and the adjustments to arrive at Oklahoma taxable income.  The Oklahoma return shall include a schedule showing the distribution to beneficiaries, if any, of the various items of income as per the federal return and the adjustments for Oklahoma.  The fiduciary shall be responsible for making the return and the return shall be signed by the fiduciary, or by one fiduciary if there is more than one.  The Tax Commission shall promulgate rules for purposes of estate and trust returns when multiple returns would otherwise be required of nonresident beneficiaries of estates or trusts.  The return shall be in such form as prescribed by the Tax Commission.

G.  1.  All returns, except corporate returns, made on the basis of the calendar year shall be made on or before the fifteenth day of April following the close of the taxable year.  Provided, if the Internal Revenue Code provides for a later due date for returns of individuals which are filed electronically, the Tax Commission shall accept returns electronically filed by individuals by such date and such returns shall be considered as timely filed.

2.  Calendar year corporation returns shall be due on or before the fifteenth day of March following the close of the taxable year.

3.  All returns, except corporation returns, made on the basis of a fiscal year shall be made on or before the fifteenth day of the fourth month following the close of the fiscal year.

4.  Fiscal year corporation returns shall be made on or before the fifteenth day of the third month following the close of the fiscal year.

5.  In the case of complete liquidation, or the dissolution, of a corporation the return of such corporation shall be made on or before the fifteenth day of the fourth month following the month in which the corporation is completely liquidated.  A corporation which has terminated its business activities, satisfied or made provision for all of its liabilities or has distributed all of its assets, even though not formally dissolved under state law, is deemed to have completely liquidated for purposes of this subsection.

H.  Returns by individuals, fiduciaries, partnerships, corporations or any other person or entity required, or that may hereafter be required to file a return, shall contain or be verified by a written declaration that such return is made under the penalties of perjury and the fact that any individual's name is signed to a filed return shall be prima facie evidence for all purposes that the return was actually signed by that individual.  Provided, the Tax Commission shall promulgate rules to provide procedures for verification of signatures on returns which are filed electronically.

I.  Every return required by Section 2351 et seq. of this title shall be in such form as the Tax Commission may, from time to time, prescribe.  Each return shall be filed with the Tax Commission and forms shall be furnished by the Tax Commission on application therefor, but failure to secure or receive the form of a return prescribed shall not relieve any taxpayer from the obligation of making and filing any return herein required.

Added by Laws 1971, c. 137, § 18, emerg. eff. May 11, 1971.  Amended by Laws 1971, H.J.R. No. 1026, p. 1043, § 2A20, emerg. eff. June 22, 1971; Laws 1972, c. 252, § 4, emerg. eff. April 7, 1972; Laws 1983, c. 13, § 5, emerg. eff. March 23, 1982; Laws 1983, c. 275, § 11, emerg. eff. June 24, 1983; Laws 1988, c. 204, § 14, operative July 1, 1988; Laws 1989, c. 249, § 32, eff. July 1, 1989; Laws 1993, c. 273, § 6, eff. Sept. 1, 1993; Laws 2002, c. 458, § 12, eff. July 1, 2002.

§68-2368.1.  Check-off for donation to Oklahoma City National Memorial Foundation.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2001, and each state corporate tax return form for tax years beginning after December 31, 2001, an opportunity for the taxpayer to donate from a tax refund for the benefit of the Oklahoma City National Memorial Foundation.

B.  The monies generated from donations made pursuant to subsection A of this section shall be collected by the Oklahoma Tax Commission and placed to the credit of the Oklahoma City National Memorial Foundation to help defray the expense to construct and maintain the national memorial created to honor the victims of the bombing of the Alfred P. Murrah Federal Building in Oklahoma City.

Added by Laws 2000, c. 25, § 1, eff. Sept. 1, 2000.  Amended by Laws 2001, c. 358, § 28, eff. July 1, 2001.

§68-2368.2.  Minimum cumulative donations from check-offs - Removal of check-off from forms.

If, on September 1 of any year, the total contributions to any one of the funds created through donations or contributions from income tax refunds by checking the appropriate box on the income tax return forms do not equal Fifteen Thousand Dollars ($15,000.00) or more for three (3) consecutive years, the explanations and spaces for designating contributions to the fund shall be removed from the income tax return forms for the following and all subsequent years.  All contributions to the removed fund after September 1 shall be refunded to the taxpayer.

Added by Laws 2000, c. 25, § 2, eff. Sept. 1, 2000.

§68-2368.3.  Tax refund donation to Oklahoma School for the Deaf and Oklahoma School for the Blind - Revolving fund.

A.  Each state individual income tax return form for tax years which begin after December 31, 2001, and each state corporate tax return form for tax years beginning after December 31, 2001, shall contain a provision to allow a donation from a tax refund for the benefit of the Oklahoma School for the Deaf and the Oklahoma School for the Blind, as follows:

Oklahoma School for the Deaf/Oklahoma School for the Blind.  Check if you wish to donate from your tax refund:  ( ) $2, ( ) $5, or ( ) $____.

B.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Oklahoma School for the Deaf/Oklahoma School for the Blind Revolving Fund created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the State Department of Rehabilitation Services to be designated the "Oklahoma School for the Deaf/Oklahoma School for the Blind Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Rehabilitation Services for the purpose of funding programs at the Oklahoma School for the Deaf and the Oklahoma School for the Blind.  Such monies shall be equally divided between the two designated schools.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 2001, c. 251, § 1, eff. Nov. 1, 2001.

§68-2368.3a.  Oklahoma Silver Haired Legislature - Excellence in State Government Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Human Services, to be designated the "Oklahoma Silver Haired Legislature - Excellence in State Government Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by Section 1 of this act.

B.  All monies accruing to the credit of said fund are hereby appropriated and shall be budgeted and expended by the Department of Human Services for the purposes specified by Section 1 of this act; provided no monies in the fund shall be expended for salaries or other administrative costs, or any programs or services not authorized by Section 1 of this act.

C.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2002, c. 321, § 2, eff. Nov. 1, 2002.

§68-2368.4.  Oklahoma Silver Haired Legislature activities - Donation from tax refund.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2002, and each state corporate tax return form for tax years beginning after December 31, 2002, an opportunity for the taxpayer to donate from a tax refund for the benefit of Oklahoma Silver Haired Legislature activities.

B.  The monies generated from donations made pursuant to subsection A of this section shall be used by the Department of Human Services for the following purposes:

1.   a. To fund all reasonable expenses of:

(1) Oklahoma Silver Haired Legislatures,

(2) Oklahoma Silver Haired Legislature training sessions, and

(3) Silver Haired Legislature interim studies, and

b. Monies authorized by this paragraph may only be used for expenses incurred by Silver Haired Legislators and alternates for reasonable expenses incurred while attending called meetings; and

2.  Monies generated in excess of Fifty Thousand Dollars ($50,000.00) shall be used to fund those programs or services for senior citizens which are recommended to the Department for funding by the Oklahoma Silver Haired Legislature Alumni Association.

C.  All monies generated pursuant to subsection A of this section shall be paid to the State Treasurer and placed to the credit of the Oklahoma Silver Haired Legislature - Excellence in State Government Revolving Fund.

Added by Laws 2002, c.321, § 1, eff. Nov. 1, 2002.

§68-2368.5.  Support of common schools - Donation from tax refund.

A.  Each state individual income tax return form for tax years which begin after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, shall contain a provision to allow a donation from a tax refund for the benefit of the common schools of this state, as follows:

Support of Oklahoma Common Schools.  Check if you wish to donate from your tax refund:  ( ) $2, ( ) $5, or ( ) $____.

B.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Income Tax Checkoff Revolving Fund for the Support of Oklahoma Common Schools created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the State Department of Education to be designated the "Income Tax Checkoff Revolving Fund for the Support of Oklahoma Common Schools".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Education for the purpose of funding common education in this state.  Such monies shall be apportioned as and in the manner that state aid is provided to the common schools of this state.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 2003, c. 104, § 1, eff. Nov. 1, 2003.

§68-2368.6.  Support of road and highway maintenance - Donation from tax refund.

A.  Each state individual income tax return form for tax years which begin after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, shall contain a provision to allow a donation from a tax refund for the benefit of maintenance of the roads and highways in this state, as follows:

Support of Oklahoma Road and Highway Maintenance.  Check if you wish to donate from your tax refund:  ( ) $2, ( ) $5, or ( ) $____.

B.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Income Tax Checkoff Revolving Fund for the Support of Oklahoma Road and Highway Maintenance created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the Department of Transportation to be designated the "Income Tax Checkoff Revolving Fund for the Support of Oklahoma Road and Highway Maintenance".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Transportation for the purpose of funding road and highway maintenance in this state.  Such monies shall be apportioned as and in a manner specified by the State Transportation Commission.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 2003, c. 104, § 2, eff. Nov. 1, 2003.

§68-2368.7.  Support of medicaid program - Donation from tax refund.

A.  Each state individual income tax return form for tax years which begin after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, shall contain a provision to allow a donation from a tax refund for the benefit of the Medicaid program of this state, as follows:

Support of Oklahoma Medicaid Program.  Check if you wish to donate from your tax refund:  ( ) $2, ( ) $5, or ( ) $____.

B.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Income Tax Checkoff Revolving Fund for the Support of the Oklahoma Medicaid Program created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Health Care Authority to be designated the "Income Tax Checkoff Revolving Fund for the Support of the Oklahoma Medicaid Program".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Health Care Authority for the purpose of funding the Medicaid program in this state.  Such monies shall be apportioned as and in the manner specified by the Oklahoma Health Care Authority.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 2003, c. 104, § 3, eff. Nov. 1, 2003.

§68-2368.8.  County fairs - Donation from tax refund.

A.  The Oklahoma Tax Commission shall include on each state individual tax return form for tax years beginning after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, an opportunity for the taxpayer to donate from a tax refund for the benefit of Oklahoma county fairs.

B.  The monies generated from donations made pursuant to subsection A of this section shall be collected by the Oklahoma Tax Commission and placed to the credit of the Oklahoma County Fair Enhancement Fund.

Added by Laws 2003, c. 123, § 1, eff. Nov. 1, 2003.

NOTE:  Editorially renumbered from Title 68, § 2368.5 to avoid duplication in numbering.

§68-2368.9.  Junior Livestock Auction Scholarship Revolving Fund - Donation from tax refund.

A.  The Oklahoma Tax Commission shall include on each state individual tax return form for tax years beginning after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, an opportunity for the taxpayer to donate from a tax refund for the benefit of the State of Oklahoma Junior Livestock Auction Scholarship Revolving Fund.

B.  The monies generated from donations made pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the State of Oklahoma Junior Livestock Auction Scholarship Revolving Fund created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the State Department of Agriculture, Food, and Forestry to be designated the "State of Oklahoma Junior Livestock Auction Scholarship Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies transferred thereto by subsection A of this section.

D.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Agriculture, Food, and Forestry for the purpose of helping fund educational opportunities for students exhibiting at the two statewide Junior Livestock Auctions which serve the entire state and are held annually in Oklahoma City and Tulsa.

Added by Laws 2003, c. 123, § 2, eff. Nov. 1, 2003.

NOTE:  Editorially renumbered from Title 68, § 2368.6 to avoid duplication in numbering.

§68-2368.10.  Line for remittance of use tax on individual tax returns - Information in income tax form instructions.

A.  In order to raise awareness of liabilities for use taxes levied in Section 1401 et seq. of Title 68 of the Oklahoma Statutes for purchases of tangible personal property made outside this state to be consumed within this state, and to increase compliance with such provisions of law, the Oklahoma Tax Commission is hereby directed to include a line for the remittance of use tax on individual income tax returns for tax years beginning on or after July 1, 2003.

B.  The Tax Commission shall include the following information in the income tax form instructions:

1.  An explanation of an individual's obligation to pay use tax on items purchased from mail order, Internet, or other sellers that do not collect state and local sales and use taxes on the items; and

2.  A method to help an individual determine the amount of use tax the individual owes.  The method may include a table that gives the average amounts of use tax payable by taxpayers in various income ranges.

C.  The revenues derived pursuant to the provisions of this section shall be apportioned by the Tax Commission as follows:

1.  Sixty-five percent (65%) shall be apportioned according to the provisions of Section 1403 of Title 68 of the Oklahoma Statutes; and

2.  Thirty-five percent (35%) shall be apportioned to each municipality and county that levies a use tax, in the proportions which total municipal and county use tax revenue was apportioned by the Tax Commission in the preceding month.

D.  No penalties or interest shall be applied with respect to any taxes remitted pursuant to the provisions of this section.

Added by Laws 2003, c. 376, § 4, eff. July 1, 2003.

NOTE:  Editorially renumbered from Title 68, § 2368.8 to avoid duplication in numbering.

§68-2368.11.  Retirement of Capitol dome debt - Donation from tax refund.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2004, and each state corporate tax return form for tax years beginning after December 31, 2004, an opportunity for the taxpayer to donate from a tax refund for retiring the debt incurred in construction and completion of the dome on the Oklahoma State Capitol.

B.  The monies generated from donations made pursuant to subsection A of this section shall be collected by the Tax Commission and placed to the credit of the Oklahoma Capitol Complex and Centennial Commemoration Commission Revolving Fund to help defray the expense to construct and complete the dome on the Oklahoma State Capitol.

Added by Laws 2004, c. 35, § 1, eff. July 1, 2004.

NOTE:  Editorially renumbered from Title 68, § 2368.11 to avoid a duplication in numbering.

§68-2368.12.  Donation from tax refund - Programs to recruit, train, and supervise volunteers as Court Appointed Special Advocates.

A.  Each state individual income tax return form for tax years which begin after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, shall contain a provision to allow a donation from a tax refund for the benefit of programs to recruit, train, and supervise volunteers as Court Appointed Special Advocates, as follows:

Support of programs for volunteers to act as Court Appointed Special Advocates for abused or neglected children.  Check if you wish to donate from your tax refund:  ( ) $2, ( ) $5, or ( ) $____.

B.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Income Tax Checkoff Revolving Fund for Court Appointed Special Advocates created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General to be designated the "Income Tax Checkoff Revolving Fund for Court Appointed Special Advocates".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Office of the Attorney General for the purpose of providing recruitment, training, and supervision for Court Appointed Special Advocates for abused and neglected children.  The fund shall be available for expenses incurred by Court Appointed Special Advocate programs in the State of Oklahoma.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

E.  All Court Appointed Special Advocate programs in the State of Oklahoma shall receive a portion of this money.

Added by Laws 2004, c. 295, § 1, eff. Jan. 1, 2005.

NOTE:  Editorially renumbered from § 2368.11 of this title to avoid duplication in numbering.

§68-2368.13.  Oklahoma Pet Overpopulation Fund - Donation from tax refund.

A.  The Oklahoma Tax Commission shall include on each state individual tax return form for tax years beginning after December 31, 2003, and each state corporate tax return form for tax years beginning after December 31, 2003, an opportunity for the taxpayer to donate from a tax refund for the benefit of the Oklahoma Pet Overpopulation Fund created in subsection C of this section.

B.  The monies generated from donations made pursuant to subsection A of this section shall be collected by the Tax Commission and placed to the credit of the Oklahoma Pet Overpopulation Fund created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund to be designated the "Oklahoma Pet Overpopulation Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies transferred to the fund pursuant to subsection A of this section, all monies transferred to the fund through the purchase of Animal Friendly special license plates, and any monies received in the form of gifts, grants, reimbursements, or donations specifically designated for the fund.

D.  All monies accruing to the credit of the Oklahoma Pet Overpopulation Fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Agriculture, Food, and Forestry through the State Veterinarian for the purpose of implementing and maintaining pet sterilization efforts in the State of Oklahoma.

E.  Expenditures from the Oklahoma Pet Overpopulation Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 504, § 17, eff. July 1, 2004.

NOTE:  Editorially renumbered from § 2368.11 of this title to avoid duplication in numbering.

NOTE:  An identical section was added by Laws 2004, c. 366, § 2 and repealed by Laws 2005, c. 1, § 113, emerg. eff. March 15, 2005.

§68-2368.14.  Tax refund donation to Oklahoma National Guard Relief Program.

A.  Each state individual income tax return form for tax years which begin after December 31, 2004, and each state corporate tax return form for tax years beginning after December 31, 2004, shall contain a provision to allow a donation from a tax refund for the benefit of providing financial relief to qualified members of the Oklahoma National Guard, as follows:

Support of the Oklahoma National Guard Relief Program.  Check if you wish to donate from your tax refund:  ( ) $2, ( ) $5, or ( ) $____.

B.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Income Tax Checkoff Revolving Fund for the Support of the Oklahoma National Guard Relief Program created in subsection C of this section.

C.  There is hereby created in the State Treasury a revolving fund for the Military Department of the State of Oklahoma to be designated the "Income Tax Checkoff Revolving Fund for the Support of the Oklahoma National Guard Relief Program".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Military Department for the purpose of funding qualified National Guard members to assist with approved expenses.  Such monies shall be apportioned as and in a manner specified by the Military Department.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 2005, c. 238, § 2, eff. Nov. 1, 2005.

§682369.  Reports by persons making payments to taxpayers  Withholding production payments for failure to file state income tax return.

A.  Except as otherwise provided for in this section, all persons, banks or corporations, in whatever capacity acting, and whether or not otherwise exempted from taxation under this act, including lessees, mortgagors of real or personal property, fiduciaries, employers and all officers or employees of the state or of any political subdivision thereof, having the control, receipt, custody, disposal or payment of interest, income from real property and tangible personal property including rents, oil or gas production payments, and mining production payments, salaries, wages, premiums, annuities, compensation, remunerations, emoluments or other fixed or determinable annual or other periodical gains, profits or income, amounting to Seven Hundred Fifty Dollars ($750.00) or over, paid or payable during any year, to any taxpayer, shall make complete reports thereof, under oath, to the Tax Commission, under such rules and regulations, in such form and manner and to such extent, as may be prescribed by it.

B.  Such reports may be required, regardless of amounts, (1) in case of payments of interest upon bonds, mortgages, deeds of trust, or other similar obligations of corporations, and (2) in the case of dividend payments by corporations subject to the tax levied by this act and (3) in the case of any broker transacting any business, as such, for any individual subject to the provisions of this act.  The Tax Commission may require such corporations to state the name and address of each shareholder, the number of shares owned by him and, in the case of a broker, it may require submission of the names of the customer for whom such broker transacted any business, with such details as to profits, losses or other information as the Tax Commission may require as to each such customer.  Any reports required under this subsection shall likewise be rendered under oath, and in accordance with rules and regulations prescribed and adopted by the Tax Commission.

C.  Complete reports shall be required, regardless of amounts and not limited to payments exceeding Seven Hundred Fifty Dollars ($750.00), for all oil, gas, or mining production payments, paid or payable during any year, to any person, as defined in Section 202 of of this title.  The Tax Commission may require any person or corporation making such production payments to report the total production payments made to any person during any calendar year, in addition to any other information necessary to calculate Oklahoma income tax upon such production payments.  The Tax Commission may require such reports from any person or corporation making production payments for any time period prior to the effective date of this act based on payment records that such person or corporation is required to maintain by state or federal law.  For purposes of this section, the term "production payment" means payments of proceeds generated from mineral interests in this state, including but not limited to, a lease bonus, delay rental, royalty and working interest payment, and overriding royalty interest payment.

D.  1.  The Tax Commission, or its duly authorized agent, is authorized and empowered to issue orders to withhold all production payments to any person upon a determination that the person has failed to file a state income tax return as required by law reporting production payment income or has failed to pay state income tax.  The order to withhold production payments shall be directed to the person or corporation making production payments and shall apply to all production payments that the person named within such order is entitled to until the return is filed and the income tax, penalty and interest are paid.  Release of the order to withhold shall be mailed by the Tax Commission to the person or corporation withholding production payments upon the filing of the return and payment of the tax, penalty and interest by the person named within such order or upon payment of the tax, penalty and interest by the person or corporation withholding the production payment.

2.  Upon receipt of the Tax Commission order to withhold production payments, the person or corporation making production payments, within thirty (30) days of receiving such order, shall:

a. withhold payments for all production of the person named within such order until such order is released by the Tax Commission,

b. hold in suspense all production payments subject to such order to withhold, and

c. in the case of established delinquent income tax, upon receiving such order from the Tax Commission of such established delinquency, pay the tax, penalty and interest out of the withheld production payments and receipt such tax payment to the taxpayer in lieu of cash in settlement for such production.

The order to withhold shall apply to production payments in any case where a successor person or corporation is required to make production payments and to production payments of subsequent production of minerals in this state.  Any person or corporation that withholds production payments or pays same to the Tax Commission pursuant to such order is hereby relieved of all liability for such acts.

3.  The Tax Commission shall mail notice to each delinquent taxpayer at the lastknown address reported by the person or corporation making production payments at least twenty (20) days prior to issuance of an order to withhold production payments.  The notice shall contain a statement that the taxpayer has failed to file an income tax return as required by law or has failed to pay delinquent income tax.  An order to withhold production payments may be issued by the Tax Commission, or its duly authorized agent, for collection of any delinquent income tax, penalty and interest owed by the taxpayer entitled to production payments.

4.  Any person or corporation making production payments who refuses or fails tofile the reports required by this section, in the manner and at the time prescribed by the Tax Commission, shall be subject to a penalty in the amount of One Hundred Dollars ($100.00) for each day such report is delinquent.  Any person or corporation making production payments who refuses to withhold payments shall be subject to a penalty in the amount of One Hundred Dollars ($100.00) for each payment made which was ordered to be withheld.  All penaltiesassessed pursuant to this subsection shall be collected and apportioned in the same manner as the state income tax.

Amended by Laws 1986, c. 218, § 22, emerg. eff. June 9, 1986.

§68-2370.  In lieu taxes for state, national banking associations and credit unions.

A.  For taxable years beginning after December 31, 1989, for the privilege of doing business within this state, every state banking association, national banking association and credit union organized under the laws of this state, located or doing business within the limits of the State of Oklahoma shall annually pay to this state a privilege tax at the rate of six percent (6%) of the amount of the taxable income as provided in this section.

B.  1.  The privilege tax levied by this section shall be in addition to the franchise tax levied in Article 12 of this title and in lieu of the tax levied by Section 2355 of this title and in lieu of all taxes levied by the State of Oklahoma, or any subdivision thereof, upon the shares of stock or personal property of any banking association or credit union subject to taxation under this section.

2.  Nothing in this section shall be construed to exempt the real property of any banking associations or credit unions from taxation to the same extent, according to its value, as other real property is taxed.  Nothing herein shall be construed to exempt an association from payment of any fee or tax authorized or levied pursuant to the banking laws.

3.  Personal property which is subject to a lease agreement between a bank or credit union, as lessor, and a nonbanking business entity or individual, as lessee, is not exempt from personal property ad valorem taxation.  Provided further, that it shall be the duty of the lessee of such personal property to return sworn lists or schedules of their taxable property within each county to the county assessor of such county as provided in Sections 2433 and 2434 of this title.

C.  Any tax levied under this section shall accrue on the last day of the taxable year and be payable as provided in Section 2375 of this title.  The accrual of such tax for the first taxable year to which this act applies, shall apply notwithstanding the prior accrual of a tax in the same taxable year based upon the net income of the next preceding taxable year; provided, however, any additional deduction enuring to the benefit of the taxpayer shall be deducted in accordance with the optional transitional deduction procedures in Section 2354 of this title.

D.  The basis of the tax shall be United States taxable income as defined in paragraph 10 of Section 2353 of this title and any adjustments thereto under the provisions of Section 2358 of this title with the following adjustments:

1.  There shall be deducted all interest income on obligations of the United States government and agencies thereof not otherwise exempted and all interest income on obligations of the State of Oklahoma or political subdivisions thereof, including public trust authorities, not otherwise exempted under the laws of this state; and

2.  Expense deductions claimed in arriving at taxable income under paragraph 10 of Section 2353 of this title shall be reduced by an amount equal to fifty percent (50%) of excluded interest income on obligations of the United States government or agencies thereof and obligations of the State of Oklahoma or political subdivisions thereof.

E.  There shall be allowed a credit against the tax levied in subsection A of this section in an amount equal to the amount of taxable income received by a participating financial institution as defined in Section 2 of this act pursuant to a loan made under the Rural Economic Development Loan Act.  Such credit shall be limited each year to five percent (5%) of the amount of annual payroll certified by the Oklahoma Rural Economic Development Loan Program Review Board pursuant to the provisions of paragraph 3 of subsection B of Section 4 of this act with respect to the loan made by the participating financial institution and may be claimed for any number of years necessary until the amount of total credits claimed is equal to the total amount of taxable income received by the participating financial institution pursuant to the loan.  Any credit allowed but not used in a taxable year may be carried forward for a period not to exceed five (5) taxable years.  In no event shall a credit allowed pursuant to the provisions of this subsection be transferable or refundable.

Added by Laws 1971, c. 137, § 20, emerg. eff. May 11, 1971.  Amended by Laws 1971, H.J.R. No. 1026, p. 1043, § 2A22, emerg. eff. June 22, 1971; Laws 1983, c. 167, § 2, emerg. eff. June 6, 1983; Laws 1983, c. 300, § 1, emerg. eff. June 24, 1983; Laws 1986, c. 109, § 1, emerg. eff. April 9, 1986; Laws 1989, 1st Ex.Sess., c. 2, § 100, operative Jan. 1, 1990; Laws 1991, c. 128, § 13, emerg. eff. April 29, 1991; Laws 2002, c. 486, § 10, eff. Jan. 1, 2003.

§68-2370.1.  Credit against tax imposed by Section 2370.

A.  There shall be allowed a credit against the tax imposed by Section 2370 of Title 68 of the Oklahoma Statutes for any state banking association, national banking association and credit union organized under the laws of this state for the amount of the guaranty fee paid by the banking association or credit union to the United States Small Business Administration pursuant to the "7(a)" loan guaranty program.

B.  The credit authorized by this section may be claimed for guaranty fees paid on or after January 1, 2000.

C.  No credit may be claimed pursuant to this section if, pursuant to the agreement between the banking association or credit union and the entity to which proceeds are made available, the banking association or credit union adds the amount of the SBA 7(a) loan guaranty fee to the amount financed by the borrower or in any other way recovers the guaranty fee amount from the borrower.

D.  The credit authorized by this section may be claimed and if not fully used in the initial year for which the credit is claimed may be carried over, in order, to each of the five (5) succeeding taxable years.  The credit authorized by this section may not be used to reduce the tax liability of the credit claimant below zero (0).

E.  The Oklahoma Tax Commission shall prepare a report regarding the amount of tax credits claimed as authorized by this section. The report shall be submitted to the Speaker of the House of Representatives and to the President Pro Tempore of the Senate not later than March 31 of each year.

Added by Laws 1999, c. 242, § 1, eff. Jan. 1, 2000.

§68-2370.2.  Subchapter S elections.

A state banking association or national banking association having an election in effect under subchapter S of the Internal Revenue Code for any tax year beginning after December 31, 1996, in reporting items of income, loss, deductions and credits proportionately to its shareholders for inclusion in their taxable incomes, shall use as a basis items of income, loss, deductions and credits of such banking association as shown on its federal income tax return, subject to modifications as set forth in Sections 2358 and 2362 of this title.

Added by Laws 2000, c. 5, § 2, emerg. eff. March 14, 2000.  Amended by Laws 2001, c. 319, § 2, eff. July 1, 2001.

§682372.  Returns by banking institutions.

Every national banking association or state bank, subject to taxation under this act, shall make its return to the Tax Commission at the same time and in the same manner required of other corporations, as specified herein, and except to the manner of computing the net income subject to the tax levied by this act, each shall be subject to all other provisions of this act applicable to such other corporations. Laws 1971, c. 137, Section 22. Emerg. eff. May 11, 1971.

Laws 1971, c. 137, § 22, emerg. eff. May 11, 1971.

§68-2373.  Payment of refunds - Extension of time.

If, upon any revision or adjustment, including overpayment or illegal payment on account of income derived from tax-exempt Indian land, any refund is found to be due any taxpayer, it shall be paid out of the "Income Tax Withholding Refund Account", created by Section 2385.16 of this title, in the same manner as refunds are paid pursuant to such section.  The information filed, reflecting the revision or adjustment, shall constitute the claim for refund.

Except as provided in subsection H of Section 2375 of this title, the amount of the refund shall not exceed the portion of the tax paid during the three (3) years immediately preceding the filing of the claim, or, if no claim was filed, then during the three (3) years immediately preceding the allowance of the refund.  However, this three-year limitation shall not apply to the amount of refunds payable upon claims filed by members of federally recognized Indian tribes or the United States on behalf of its Indian wards or former Indian wards, to recover taxes illegally collected from tax-exempt lands.  In the case of any refund to a member of a federally recognized Indian tribe or to the United States on behalf of its Indian wards or former Indian wards, to recover taxes illegally collected on bonus payments from oil and gas leases located on tax-exempt Indian lands pursuant to this section, the Tax Commission shall pay interest on all refunds issued after January 1, 1996, at the rate of six percent (6%) per annum from the date of payment by the taxpayer to the date of the refund.

In cases where the Tax Commission and the taxpayer have signed a consent, as provided by law, extending the period during which the tax may be assessed, the period during which the taxpayer may file a claim for refund or during which an allowance for a refund may be made shall be automatically extended to the final date fixed by such consent plus thirty (30) days.

The Oklahoma Tax Commission may authorize the use of direct deposit in lieu of refund checks for electronically filed income tax returns.

Added by Laws 1971, c. 137, § 23, emerg. eff. May 11, 1971.  Amended by Laws 1971, p. 1043, H.J.R. No. 1026, § 2A24, emerg. eff. June 22, 1971; Laws 1979, c. 47, § 73, emerg. eff. April 9, 1979; Laws 1979, c. 264, § 10, emerg. eff. June 5, 1979; Laws 1985, c. 15, § 2, emerg. eff. April 11, 1985; Laws 1991, c. 342, § 22, emerg. eff. June 15, 1991; Laws 1993, c. 146, § 25; Laws 1996, c. 289, § 9, eff. July 1, 1996; Laws 1997, c. 294, § 23, eff. July 1, 1997.

§682374.  Interest.

In the case of any refund to a taxpayer as provided in Section 226 of the Uniform Tax Procedure Code for taxes collected pursuant to this act, the Tax Commission shall pay interest thereon at the rate of six percent (6%) per annum from the date of payment by the taxpayer to the date of such refund. To the extent inconsistent herewith, Section 226 of the Uniform Tax Procedure Code is hereby superseded.

Amended by Laws 1983, c. 13, § 7, emerg. eff. March 23, 1983. x

§68-2375.  Payment of tax - Delinquency - Penalties and interest - Assessment or refund during IRS extension.

A.  At the time of transmitting the return required hereunder to the Oklahoma Tax Commission, the taxpayer shall remit therewith to the Tax Commission the amount of tax due under the applicable provisions of Section 2351 et seq. of this title.  Failure to pay such tax on or before the date the return is due shall cause the tax to become delinquent.  If the return is filed electronically, the amount of the tax due pursuant to the provisions of this article shall be due on or before the fifteenth day of April following the close of the taxable year regardless of when the return is electronically filed.  The tax shall be deemed delinquent if unpaid after the fifteenth day of April if the return is electronically filed.  Provided, if the Internal Revenue Code provides for a later due date for returns of individuals which are filed electronically, the Tax Commission shall accept payments made with returns electronically filed by individuals by such date and such payments shall be considered as timely paid.

B.  If any tax due under Section 2351 et seq. of this title, except a deficiency determined under Section 221 of this title, is not paid on or before the date such tax becomes delinquent, a penalty of five percent (5%) of the total amount of the tax due shall be added thereto, collected and paid.  However, the Tax Commission shall not collect the penalty assessed if the taxpayer remits the tax within thirty (30) days of the mailing of a proposed assessment or voluntarily pays the tax upon the filing of an amended return.

C.  If any part of deficiency, arbitrary or jeopardy assessment made by the Tax Commission is based upon or occasioned by the refusal of any taxpayer to file with the Tax Commission any return as required by Section 2351 et seq. of this title, within ten (10) days after a written demand for such report or return has been served upon any taxpayer by the Tax Commission by registered letter with a return receipt attached, the Tax Commission may assess and collect, as a penalty, twenty-five percent (25%) of the amount of the assessment.  In the exercise of the authority granted by subsection C of Section 223 and Section 224 of this title, the Tax Commission shall assess the tax as an estimated tax on the basis of its own determination of the Oklahoma taxable income of the taxpayer, to be adjusted if and when Oklahoma taxable income is ascertained under the provisions of Section 2351 et seq. of this title.

D.  If any part of any deficiency was due to negligence or intentional disregard, without the intent to defraud, then ten percent (10%) of the total amount of the deficiency, in addition to such deficiency, including interest as authorized by law, shall be added, collected and paid.

E.  If any part of any deficiency was due to fraud with intent to evade tax, then fifty percent (50%) of the total amount of the deficiency, in addition to such deficiency, including interest as herein provided, shall be added, collected and paid.

F.  The provisions in this section for penalties shall supersede all other provisions for penalties on income taxes.  The provisions in this section for penalties shall supersede the provisions in the Uniform Tax Procedure Code, Section 201 et seq. of this title, only to the extent of conflict between such provisions and the penalty provisions in this section.

G.  All taxes, penalties and interest levied under Section 2351 et seq. of this title must be paid to the Tax Commission at Oklahoma City, in the form or remittance required by and payable to it.

H.  1.  The period of time prescribed in Section 223 of this title, in which the procedures for the assessment of income tax may be commenced by the Tax Commission, shall be tolled and extended until the amount of taxable income for any year of a taxpayer under the Internal Revenue Code has been finally determined under applicable federal law and for the additional period of time hereinafter provided in this subsection.

2.  If, in such final determination, the amount of taxable income for any year of a taxpayer under the Internal Revenue Code is changed or corrected from the amounts included in the federal return of the taxpayer for such year and such change or correction affects the Oklahoma taxable income of the taxpayer for such year, the taxpayer, within one (1) year after such final determination of the corrected taxable income, shall file an amended return under Section 2351 et seq. of this title reporting the corrected Oklahoma taxable income, and the Tax Commission shall make assessment or refund within two (2) years from the date the return required by this paragraph is filed and not thereafter, unless a waiver is agreed to and signed by the Tax Commission and the taxpayer.

3.  In the event of failure by a taxpayer to comply with the provisions of paragraph 2 of this subsection, the statute of limitations shall be tolled for a period of time equal to the time between the date the amended return under this subsection is required until such return is actually furnished.

4.  In administering the provisions of this subsection, the Tax Commission shall have the authority to audit each and every item of income, deduction, credit or any other matter related to the return where such items or matters relate to allocation or apportionment between the State of Oklahoma and some other state or the federal government even if such items or matters were not affected by revisions made in such final determination.  Where such items or matters do not relate to allocation or apportionment between the State of Oklahoma and some other state or the federal government, the Tax Commission shall be bound by the revisions made in such final determination.

5.  The provisions of this subsection shall be effective on September 1, 1993, and except in the case of tax years which are the subject of closing, settlement or resolution agreements entered into by taxpayers and the Tax Commission, keep open all tax years beginning after June 30, 1988, and all tax years beginning on or before June 30, 1988, for which extensions of the statute of limitations have been executed by the taxpayer, but only to the extent such extensions remain open on the date of enactment hereof.

Added by Laws 1971, c. 137, § 25, emerg. eff. May 11, 1971.  Amended by Laws 1986, c. 218, § 23, emerg. eff. June 9, 1986; Laws 1989, c. 249, § 33, eff. Jan. 1, 1990; Laws 1992, c. 172, § 2, emerg. eff. May 5, 1992; Laws 1993, c. 273, § 7, emerg. eff. May 27, 1993; Laws 1994, c. 278, § 28, eff. Sept. 1, 1994; Laws 1997, c. 294, § 24, eff. July 1, 1997; Laws 1998, c. 385, § 10, eff. Nov. 1, 1998; Laws 2002, c. 458, § 13, eff. July 1, 2002.

§68-2376.  False return - Failure to return - Prosecution - Penalty.

A.  Any person, natural or corporate, or any officer or agent of any corporation who, with the intent to defraud the state or evade the payment of any income tax, shall fail to file a state income tax return when such person is required to do so by the statutes of Oklahoma, and within the time in which such returns are required to be filed, or within a time extension if obtained from the Tax Commission shall be guilty, upon conviction, of a felony and shall be punished as provided for in Section 240.1 of this title.

B.  Any person, natural or corporate, or any officer or agent of any corporation who, with the intent to defraud the state, or evade the payment of any income tax, files a state income tax return which is false in any material items or particular, shall be guilty, upon conviction, of a felony and shall be punished as provided for in subsection A of Section 241 of this title.

C.  Nothing in this section shall be construed to prevent the state or any agency thereof from collecting any fees or penalties as provided by law.  Any corporate violator may be so fined.

D.  Offenses defined in this section shall be reported to the appropriate district attorney of this state by the Oklahoma Tax Commission as soon as said offenses are discovered by the Commission or its agents or employees.  Any other provision of law to the contrary notwithstanding, the Commission shall make available to the appropriate district attorney, or to the authorized agent of said district attorney, its records and files pertinent to such prosecutions, and such records and files shall be fully admissible for the purpose of such prosecutions.

Added by Laws 1971, c. 137, § 26, emerg. eff. May 11, 1971.  Amended by Laws 1986, c. 218, § 24, emerg. eff. June 9, 1986; Laws 1997, c. 133, § 564, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 564 from July 1, 1998, to July 1, 1999.

§682377.  Prosecutions for failure to file income tax return or for filing false return.

Offenses defined by Title 68, O.S. 1961, Section 919, shall be reported to the appropriate county or district attorney of this State by the Oklahoma Tax Commission as soon as said offenses are discovered by the Commission or its agents or employees.  Any other provision of law to the contrary notwithstanding, the Commission shall make available to the appropriate county or district attorney, or to the authorized agent of said county or district attorney, its records and files pertinent to such prosecutions, and such records and files shall be fully admissible for the purpose of such prosecutions.

Laws 1967, c. 334, § 7, emerg. eff. May 18, 1967.

§682378.  Other taxes not in lieu of income tax.

All taxes, required to be paid under any other law of this state in which law it is stated either, that such taxes are to be in lieu of other taxes, or that the property on which the tax is levied shall be subject to no other form of tax than therein provided, are hereby declared to be in lieu of general ad valorem property taxes, and shall not be construed to be in lieu of the net income tax hereby levied.  Laws 1971, c.  137, Section 27.  Emerg. eff.  May 11, 1971.

Laws 1971, c. 137, § 27, emerg. eff. May 11, 1971.

§682379.  Taxes levied by prior laws.

This act shall not release, extinguish or otherwise affect the liability of any person or property for taxes that shall have accrued, or become payable or owing, under any law repealed by this act, and which shall have not been paid when this act becomes effective.  All such taxes shall remain payable and be subject to the laws levying same to the same extent as if this act had not been enacted, and when collected shall be apportioned or distributed as provided by such laws.  All remedies for the collection of unpaid taxes, existing or available when this act becomes effective, shall be available for the collection of taxes due under such prior laws or due under this act, and this act shall not affect any proceeding or action commenced before the effective date hereof, or any proceeding or action pending when this act becomes effective.  Laws 1971, c. 137, Section 28.  Emerg.  eff. May 11, 1971.

Laws 1971, c. 137, § 28, emerg. eff. May 11, 1971.

§682381.  Applicability of act to taxable years.

The provisions of this act shall apply to all taxpayers whose taxable year begins on and after January 1, 1971; provided, however, that in respect to any taxpayer whose taxable year begins in 1970 and ends in 1971, such taxpayer may, at his option, determine his tax under this act or compute his tax liability for such fiscal year ending in 1971, by using the sum of the computations of 1, and 2, as follows:

1.  The tax computed under the provisions of the law applicable to the calendar year 1970, multiplied by the ratio of the number of months of the year in 1970, to the total number of months of the taxable year.

2.  The tax computed under the provisions of this law applicable to the calendar year 1971, multiplied by the ratio of the number of months of the year in 1971, to the total number of months of the taxable year.  Laws 1971, c.  137, Section 30. Emerg.  eff. May 11, 1971.

Laws 1971, c. 137, § 30, emerg. eff. May 11, 1971.

§682382.  Invalidity clause.

If any of the provisions of this act shall be adjudged to be invalid or unconstitutional, such adjudication shall not affect the validity or constitutionality of any of the other provisions of this act.  Laws 1971, c.  137, Section 31.  Emerg.  eff.  May 11, 1971.

Laws 1971, c. 137, § 31, emerg. eff. May 11, 1971.

§68-2385.  Tax return preparers - Electronic filing.

Any tax return preparer, who prepared more than fifty Oklahoma tax returns for the prior tax year, must file all Oklahoma tax returns prepared for the current tax year by electronic means.  The term "tax return preparer" means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed by Title 68 of the Oklahoma Statutes or any claim for refund of tax imposed by Title 68 of the Oklahoma Statutes.  The preparation of a substantial part of a return or claim for refund is treated as if it were the preparation of the entire return or claim for refund.  This section shall not apply to a return upon which the taxpayer has indicated that the taxpayer did not want the return filed by electronic means.

Added by Laws 2003, c. 472, § 21.

§68-2385.1.  Definitions.

When used in the remaining sections of this article, the following terms shall, unless the context otherwise requires, have the following meanings:

(a)  The term "Tax Commission" shall mean the Oklahoma Tax Commission;

(b)  The term "employer" shall mean any person (including any individual, fiduciary, estate, trust, partnership, limited liability company or corporation) transacting business in or deriving any income from sources within the State of Oklahoma for whom an individual performs or performed any service, of whatever nature, as the employee of such person, except that if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services, the term "employer" shall mean the person having control of the payment of such wages.  As used in the preceding sentence, the term "employer" includes any limited liability company, corporation, individual, estate, trust, or organization which is exempt from taxation under this article.  The term "employer" shall not include those nonresident employers who have no office, warehouse, or place of business in Oklahoma and whose transactions are limited to the solicitation of orders for merchandise, which orders are filled from a point without the state and delivered directly from said point to the purchaser in Oklahoma;

(c)  The term "employee" shall mean any "resident individual," as defined by Section 2353 of this title, performing services for an employer, either within or without, or both within and without, the State of Oklahoma, and every other individual performing services within the State of Oklahoma, the performance of which services constitutes, establishes, and determines the relationship between the parties as that of employer and employee.  As used in the preceding sentence, the term "employee" includes an officer of a corporation and an officer, employee, or elected official of the United States, a state, territory, or any political subdivision thereof, or the District of Columbia, or any agency or instrumentality of any one or more of the foregoing;

(d)  The term "taxpayer" is as defined by Section 2353 of this title, other than estates;

(e)  The term "wages" shall have the same meaning as used in the Internal Revenue Code, 26 U.S.C., Section 1 et seq., except as otherwise provided in this section and article.  "Wages" shall not include remuneration paid:

(1) for services paid to an employee in connection with farming activities where the amount paid is Nine Hundred Dollars ($900.00) or less monthly; or

(2) for domestic service in a private home, local college club, or local chapter of a college fraternity or sorority; or

(3) for service not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is Two Hundred Dollars ($200.00) or more; or

(4) for services performed in the state by a person who is not a "resident individual," whose income in any calendar quarter is not more than Three Hundred Dollars ($300.00); or

(5) for services performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order; and

(f)  The term "winnings subject to withholding" shall have the same meaning as used in the Internal Revenue Code, 26 U.S.C., Section 1 et seq., and shall apply to transactions in this state.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2330 by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1977, c. 104, § 1, emerg. eff. May 30, 1977; Laws 1990, c. 339, § 7, emerg. eff. May 31, 1990; Laws 1991, c. 342, § 23, eff. Jan. 1, 1992; Laws 1993, c. 366, § 46, eff. Sept. 1, 1993; Laws 1994, c. 278, § 29, eff. Sept. 1, 1994.

§68-2385.2.  Amount to be withheld.

A.  Every employer making payment of wages shall deduct and withhold from the wages paid each employee a tax in an amount determined in accordance with a table fixing graduated rates of tax to be withheld, which table shall be devised by the Oklahoma Tax Commission and fix the rate of such tax to be withheld from each employee as a percentage of the amount of federal income tax withheld under the Internal Revenue Code, and/or a percentage of the amount of salary paid to the employee, giving consideration to the approximate amount of the state tax liability of any such employee, if such employee-taxpayer were to elect to use the standard deduction.  Such table shall be published by the Oklahoma Tax Commission and furnished to all employers filing income withholding tax returns as required by law.

B.  Whenever the amount to be withheld from the wages of an employee is calculated to total less than twenty-five cents ($0.25) in any quarterly period of a year, the provisions of subsection A of this section shall not apply.

C.  Every person, including the government of the United States, a state or a political subdivision thereof or any instrumentalities of the foregoing, making any payment of winnings which are subject to withholding shall deduct and withhold from such payment a tax in an amount equal to four percent (4%) of such payment.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2331 by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1971, p. 1041, H.J.R. No. 1026, § 1, emerg. eff. June 22, 1971; Laws 1990, c. 339, § 8, emerg. eff. May 31, 1990; Laws 1994, c. 278, § 30, eff. Sept. 1, 1994.

§68-2385.3.  Payment of taxes to Tax Commission - Statement to employee - Failure to withhold or pay over.

A.  Every employer required to deduct and withhold taxes under Section 2385.2 of this title shall pay over the amount so withheld as taxes to the Oklahoma Tax Commission, and shall file a return in such form as the Tax Commission shall prescribe under the following schedule:

1.  Effective January 1, 1999, every employer owing an average of One Hundred Thousand Dollars ($100,000.00) or more per month in taxes in the previous fiscal year shall pay over the amount so withheld on the same dates as required under the Federal Semiweekly Deposit Schedule for federal withholding taxes.  For employers making payments other than by electronic funds transfer, a withholding return shall be filed with each payment.  For employers making payments by electronic funds transfer, a withholding return shall not be required to be filed with each payment.  A withholding return for payments made by electronic funds transfer shall be filed monthly on or before the twentieth day of the month following the close of each monthly period;

2.  Effective July 1, 1999, every employer owing an average of Ten Thousand Dollars ($10,000.00) or more per month in taxes in the previous fiscal year shall pay over the amount so withheld on the same dates as required under the Federal Semiweekly Deposit Schedule for federal withholding taxes.  For employers making payments other than by electronic funds transfer, a withholding return shall be filed with each payment.  For employers making payments by electronic funds transfer, a withholding return shall not be required to be filed with each payment.  A withholding return for payments made by electronic funds transfer shall be filed monthly on or before the twentieth day of the month following the close of each monthly period;

3.  Every employer owing an average of Five Hundred Dollars ($500.00) or more per quarter in taxes in the previous fiscal year who is not subject to the provisions of paragraph 1 or 2 of this subsection shall pay over the amount so withheld on or before the twentieth day of each succeeding month and shall file a monthly return together with the payment; and

4.  Every employer owing an average of less than Five Hundred Dollars ($500.00) per quarter in taxes in the previous fiscal year shall pay over the amount so withheld on or before the twentieth day of the month following the close of each succeeding quarterly period and shall file a quarterly return together with the payment.

B.  Effective October 1, 2003, every employer owing an average of Five Thousand Dollars ($5,000.00) or more per month in taxes in the previous fiscal year shall file returns pursuant to the Tax Commission's electronic data interchange program.

C.  Every employer required under Section 2385.2 of this title to deduct and withhold a tax from the wages paid an employee shall, as to the total wages paid to each employee during the calendar year, furnish to such employee, on or before January 31 of the succeeding year, a written statement showing the name of the employer, the name of the employee and the employee's social security account number, if any, the total amount of wages subject to taxation, and the total amount deducted and withheld as tax and such other information as the Tax Commission may require.  If an employee's employment is terminated before the close of a calendar year, the written statement must be furnished within thirty (30) days of the date of which the last payment of wages is made.

D.  If the Tax Commission, in any case, has justifiable reason to believe that the collection of the tax provided for in Section 2385.2 of this title is in jeopardy, the Tax Commission may require the employer to file a return and pay the tax at any time.

E.  Every employer who fails to withhold or pay to the Tax Commission any sums herein required to be withheld or paid shall be personally and individually liable therefor to the State of Oklahoma.  The term "employer" as used in this subsection and in Section 2385.6 of this title includes an officer or employee of a corporation, manager or member of a limited liability company or a member or employee of a partnership, who as an officer or employee of a corporation, or manager or member of a limited liability company or member or employee of a partnership is under a duty to act for a corporation, limited liability company or partnership to withhold and remit withholding taxes in accordance with this section and Section 2385.2 of this title.  Any sum or sums withheld in accordance with the provisions of Section 2385.2 of this title shall be deemed to be held in trust for the State of Oklahoma, and, as trustee, the employer shall have a fiduciary duty to the State of Oklahoma in regard to such sums and shall be subject to the trust laws of this state.

F.  If any employer fails to withhold the tax required to be withheld by Section 2385.2 of this title and thereafter the income tax is paid by the employee, the tax so required to be withheld shall not be collected from the employer but such employer shall not be relieved from the liability for penalties or interest otherwise applicable because of such failure to withhold the tax.

G.  Every person making payments of winnings subject to withholding shall, for each monthly period, on or before the twentieth day of the month following the payment of such winnings pay over to the Tax Commission the amounts so withheld, and shall file a return, in a form as prescribed by the Tax Commission.

H.  Every person making payments of winnings subject to withholding shall furnish to each recipient on or before January 31 of the succeeding year a written statement in a form as prescribed by the Tax Commission.  Every person making such reports shall also furnish a copy of such report to the Tax Commission in a manner and at a time as shall be prescribed by the Tax Commission.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Amended by Laws 1968, c. 200, § 1.  Renumbered from § 2332 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1983, c. 13, § 6, emerg. eff. March 23, 1983; Laws 1986, c. 218, § 25, emerg. eff. June 9, 1986; Laws 1990, c. 339, § 9, emerg. eff. May 31, 1990; Laws 1991, c. 342, § 24, emerg. eff. June 15, 1991; Laws 1993, c. 366, § 47, eff. Sept. 1, 1993; Laws 1998, c. 427, § 5, eff. Jan. 1, 1999; Laws 1998, 1st Ex. Sess., c. 1, § 12, eff. Jan. 1, 1999; Laws 1999, c. 320, § 30, operative July 1, 1999; Laws 2002, c. 460, § 40, eff. Nov. 1, 2002; Laws 2003, c. 472, § 22; Laws 2005, c. 479, § 20, eff. July 1, 2006.

§682385.4.  Overpayments.

When an employer believes that he has made an overpayment of the tax required to be paid under Section 2385.3, he may file an application with the Tax Commission on a form approved by it either to have the amount of such overpayment refunded to him or to have the sum credited against the payment which he is required to make for a subsequent period, but such refund or credit shall be made or allowed to the employer only to the extent that the amount of such overpayment was not withheld under Section 2385.2 by the employer. Any employer aggrieved by the refusal of the Tax Commission to refund in accordance with an application duly filed by him may pursue the remedies provided in Article 2 of this Code, the Uniform Tax Procedure Law. Laws 1965, c. 530, Section 2; Laws 1968, c. 200, Section 2;

Laws 1965, c. 530, § 2; Laws 1968, c. 200, § 2.

§682385.5.  Credit as taxes paid.

The amount deducted and withheld as tax under Section 2385.2 of this title during any calendar year shall be allowed as a credit to the recipient of the income as income taxes paid.

Laws 1965, c. 530, § 2.  Amended by Laws 1990, c. 339, § 10, emerg. eff. May 31, 1990.

§68-2385.6.  Penalty for failure to pay over or file return - Failure to furnish statement to employee.

A.  If an employer fails to file a return or to pay to the Oklahoma Tax Commission the withholding tax within the time prescribed by this article, there shall be imposed on him a penalty equal to ten percent (10%) of the amount of tax, or ten percent (10%) of the amount of the underpayment of tax, if such failure is not corrected on or before the last day of the month when due.  There shall also be imposed on such employer interest at the rate of one and one-quarter percent (1 1/4%) per month during the period such underpayment exists.  For the purposes of this paragraph "underpayment" shall mean the excess of the amount of the tax required to be paid over the amount thereof actually paid on or before the date prescribed therefor.  Such penalty and interest shall be added to and become a part of the tax assessed.  However, the Tax Commission shall not collect the penalty assessed if the taxpayer remits the tax within sixty (60) days of the mailing of a proposed assessment or voluntarily pays the tax upon the filing of an amended return.

B.  Any employer who is required under the provisions of Section 2385.3 of this title to furnish a statement to an employee, but who willfully fails to furnish such employee the statement required by said section, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not exceeding One Hundred Dollars ($100.00), or by imprisonment for not more than six (6) months in the county jail, or by both such fine and imprisonment for each such offense.

C.  The provisions of subsections A and B of this section shall also apply to every person making payments of winnings subject to withholding.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2335 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1986, c. 218, § 26, emerg. eff. June 9, 1986; Laws 1988, c. 87, § 3, operative July 1, 1988; Laws 1990, c. 339, § 11, emerg. eff. May 31, 1990; Laws 1998, c. 385, § 11, eff. Nov. 1, 1998; Laws 2005, c. 479, § 21, eff. July 1, 2005.

§68-2385.7.  Declaration of estimated tax.

A.  Except as provided in subsection B of this section, every taxpayer, as defined by Section 2353 of this title, shall make estimated tax payments for the taxable year if:

1.  In the case of a single individual taxpayer, the tax liability of the taxpayer can reasonably be expected to be Five Hundred Dollars ($500.00) or more in excess of taxes to be withheld from wages;

2.  In the case of married individuals, the combined tax liability of the married individuals can reasonably be expected to be Five Hundred Dollars ($500.00) or more in excess of taxes to be withheld from wages; or

3.  In the case of a corporation or trust, the tax of the corporation or trust for the taxable year can reasonably be expected to be Five Hundred Dollars ($500.00) or more.

B.  Subsection A of this section shall not apply to:

1.  Estates; and

2.  Any individual whose gross income from farming for the taxable year is at least sixty-six and two-thirds percent (66 2/3%) of the total estimated gross income from all sources for the taxable year.  However, if an individual whose gross income from farming qualifies pursuant to the provisions of this paragraph for the previous taxable year, the individual shall not be required to qualify for the current taxable year.  In no event shall the qualification for the previous taxable year be carried forward for more than one (1) year.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2336 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1989, c. 249, § 34, eff. Jan. 1, 1990; Laws 1997, c. 294, § 25, eff. July 1, 1997; Laws 2000, c. 314, § 21, eff. July 1, 2000.

§68-2385.8.  Repealed by Laws 2000, c. 314, § 31, eff. July 1, 2000.

§68-2385.9.  Payment of estimated tax.

A.  The required annual payment of estimated tax shall be paid in four equal installments as follows:

1.  In the case of a taxpayer on a calendar year basis, the first installment shall be paid on April 15 of the taxable year, the second and third on June 15 and September 15, respectively, of the taxable year and the fourth on January 15 of the succeeding taxable year.  However, if taxpayer files return and pays tax due on or before January 31, the payment of the installment due January 15 is waived; and

2.  In the application of this section to the case of a taxable year beginning on any date other than January 1, there shall be substituted, for the months specified in this section, the months which correspond thereto.

B.  As used in this section, the "required annual payment" shall mean the lesser of:

1.  Seventy percent (70%) of the tax shown on the return for the taxable year; or

2.  One hundred percent (100%) of the tax shown on the return for the preceding taxable year of twelve (12) months.

C.  For purposes of determining the amount of tax due on any of the respective dates, taxpayers may compute the tax by placing taxable income on an annualized basis as prescribed by rules promulgated by the Tax Commission, which shall be in accordance with the annualization provisions of the Internal Revenue Code.  For corporate taxpayers, the annualization provisions found in Section 6655(e)(2)(c) and 6655(e)(3) of the Internal Revenue Code may not be used.  The provisions allowed in this section for computing estimated taxes on an annualized basis shall only be permitted for a taxable year of twelve (12) months.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2338 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1989, c. 249, § 35, eff. Jan. 1, 1990; Laws 1997, c. 294, § 26, eff. July 1, 1997; Laws 2000, c. 314, § 22, eff. July 1, 2000.

§682385.10.  Refunds  Filing of return as constituting claim.

In the event that the completed return of the taxpayer discloses a refund to be due by reason of the credits for withholding and/or estimated taxes previously paid, the filing of such tax return shall constitute a claim for refund of the excess. Laws 1965, c.  530, Section 2.

Laws 1965, c. 530, § 2.

§682385.11.  Extensions of time for filing declarations and payment of tax.

The Tax Commission may allow reasonable extensions of time for the filing of declarations of estimated tax and the payment of said tax.  No extensions shall be granted for more than two (2) months, except in the case of taxpayers who are outside the continental limits of the United States in which case, at the discretion of the Tax Commission, a longer period may be granted.  Laws 1965, c.  530, Section 2.

Laws 1965, c. 530, § 2.

§68-2385.12.  Repealed by Laws 2000, c. 314, § 31, eff. July 1, 2000.

§68-2385.13.  Amount of estimate - Penalty for underestimating.

A.  In the case of any underpayment of the estimated tax payment required in Section 2385.9 of this title, there shall be added to the amount of the underpayment interest thereon at an annual rate of twenty percent (20%) for the period of the underpayment.

B.  As used in subsection A of this section, the amount of the underpayment shall be the excess of the required installment over the amount paid on or before the due date of the installment.  The period of underpayment shall run from the due date of the required installment to the earlier of the fifteenth day of the fourth month, or for corporations, the fifteenth day of the third month, following the close of the taxable year or the date on which the required installment is paid.

C.  No addition to tax shall be imposed under subsection A of this section if the tax shown on the return for the taxable year is less than One Thousand Dollars ($1,000.00) or if the taxpayer was an Oklahoma resident throughout the preceding taxable year of twelve (12) months and did not have any liability for tax for the preceding taxable year.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2342 of this title by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1971, p. 1041, H.J.R. No. 1026, § 4, emerg. eff. June 22, 1971; Laws 1972, c. 252, § 5, emerg. eff. April 7, 1972; Laws 1986, c. 218, § 27, emerg. eff. June 9, 1986; Laws 1988, c. 87, § 4, operative July 1, 1988; Laws 1996, c. 42, § 1, eff. July 1, 1996; Laws 2000, c. 314, § 23, eff. July 1, 2000.

§682385.14.  Taxes as payment on account.

All taxes deducted and withheld by an employer pursuant to Section 2385.2 and all taxes paid to the Tax Commission by taxpayers hereunder shall be deemed and credited as payments on account of the tax levied on income for the taxable year.  Laws 1965, c.  530, Section 2.

Laws 1965, c. 530, § 2.

§682385.15.  Administration.

The administration of the provisions of Sections 2385.1 through 2385.19, inclusive, is vested in the Tax Commission.  All forms necessary and proper for the enforcement of such provisions shall be prescribed and furnished by the Tax Commission, and the Tax Commission may promulgate rules and regulations to enforce such provisions, if not inconsistent with such provisions, as may be reasonably necessary to make practical the administration thereof, including the use of a bracket or tables closely approximating the amount required to be withheld under the provisions of Section 2385.2.  In cases where employers have difficulty in determining the exact amount of wages earned by employees in this State, the Tax Commission may enter into an agreement with such employers as may be deemed most practical.  Laws 1965, c. 530, Sec. 2; Renumbered by Laws 1971, c. 137, Sec. 32.  Eff. May 11, 1971.

Laws 1965, c. 530, § 2.

§68-2385.16.  Deposit of payments - Refunds.

A.  All payments received by the Oklahoma Tax Commission transmitted by employers for taxes withheld from employees and all payments received by the Tax Commission from taxpayers as herein provided shall be deposited with the State Treasurer in the Tax Commission's Official Depository Clearing Account and be designated Income Tax Withholding Funds.  These funds shall be under the exclusive control of the Tax Commission.  The Tax Commission is empowered and directed each month to transfer the amount thereof which the Tax Commission estimates to be necessary to make tax refunds to a separate account designated as the Income Tax Withholding Refund Account, and to make apportionments from such funds remaining in said Official Depository Clearing Account, of the amount it considers available for distribution as income taxes collected.  The Tax Commission shall maintain a balance in the refund account sufficient to cover anticipated tax refunds.

All warrants drawn against such refund account as provided in the preceding subsection which are not presented for payment within ninety (90) days of issuance thereof shall be void.

Persons entitled to refunds of monies represented by warrants which are not presented for payment within ninety (90) days from the date of issuance thereof may file claims for refund at any time within three (3) years from the due date of the return.  Such claims shall be filed and paid under the provisions of Section 2373 of this Code, and if allowed shall be paid under the provisions of such section.  An income tax refund warrant which was not presented for payment within ninety (90) days from the date of issuance or reissued for a like amount up to three (3) years from the date of issuance of the original warrant shall be subject to reporting and remittance to the Oklahoma State Treasurer pursuant to the Uniform Unclaimed Property Act.

B.  Neither the Tax Commission nor any member or employee thereof shall be held personally liable for making any refund by reason of a fraudulent withholding certificate being used as a basis for such refund.

Added by Laws 1965, c. 530, § 2, emerg. eff. July 24, 1965.  Renumbered from § 2345 by Laws 1971, c. 137, § 32, emerg. eff. May 11, 1971.  Amended by Laws 1985, c. 15, § 3, emerg. eff. April 11, 1985; Laws 1988, c. 204, § 15, operative July 1, 1988; Laws 1992, c. 28, § 1, emerg. eff. April 2, 1992; Laws 2004, c. 535, § 14, eff. Nov. 1, 2004.

§682385.17.  Refund  Credit against estimated income tax  Necessity for withholding certificate  Effect of refund.

Any amount withheld or paid by estimate in excess of the amount due shown by a return filed by any employee shall be refunded to said employee.  The Tax Commission shall prescribe regulations providing for the crediting against the estimated income tax for any taxable year of the amount determined by the taxpayer or Tax Commission to be an overpayment of the income tax for a preceding taxable year.  In order to obtain a credit against the tax due or a refund, said employee shall attach to his return a legible copy of the withholding certificate required to be furnished to said employee by his employer, as provided for by Section 2385.3 of this title.  The Tax Commission may delay making any refund until such time as the claim may be verified by audit, or if the employee is delinquent in the filing of prior returns.  The making of any refund shall not be a conclusive finding of the tax due by any individual but shall be made subject to the future audit of his return and the determination of his liability.

Amended by Laws 1983, c. 275, § 12, emerg. eff. June 24, 1983; Laws 1986, c. 218, § 28, emerg. eff. June 9, 1986.

§682385.18.  Procedures and remedies.

In administering the withholding tax required by the foregoing provisions, except when specific provisions require otherwise, the Tax Commission shall follow other provisions of this Article, insofar as the same can be followed and applied, and it is specifically provided that in all other instances the procedures and remedies contained in Article 2 of this Code, in connection with the making of assessments and the enforcement and collection thereof, the penalties and interest to be applied, all lien and tax warrant provisions, all incidental remedies including proceedings for an injunction, and any and all other provisions contained in Article 2 which may be applied or used to enforce the provisions hereof, shall be available and applicable to the same extent as if same were made a part hereof. Laws 1965, c. 530, Section 2.

Laws 1965, c. 530, § 2.

§682385.19.  Agreement with Treasury Secretary of United States.

The Tax Commission is hereby authorized and directed to make an agreement with the Secretary of the Treasury of the United States with respect to withholding of income tax as provided by this Article, pursuant to an Act of Congress, 66 Stat. 765, Ch. 940; Pub. L. 587; 5 USCA Sections 84b, 84c, July 17, 1952, and Executive Order No. 10407, 17 F.R. 10132, November 7, 1952. Laws 1965, c. 530, Section 2.

Laws 1965, c. 530, § 2.

§682385.20.  Lists of persons filing tax returns.

Notwithstanding the provisions of a section of the Uniform Tax Procedure Act, as same now exists or as same may hereafter be amended, making the records and files of the Oklahoma Tax Commission relating to all state tax laws privileged and confidential, the Oklahoma Tax Commission shall as soon as practicable in each year cause to be prepared and made available to the public inspection in the offices of the Oklahoma Tax Commission in Oklahoma City, Oklahoma, in such manner as it may determine, lists containing the name and postoffice address of each person, whether individual, corporate or otherwise, making and filing an income tax return with the Oklahoma Tax Commission.

It is specifically provided that no liability whatsoever, civil or criminal, shall attach to any member of the Oklahoma Tax Commission or any employee thereof, for any error or omission of any name or address, in the preparation and publication of said list.

It is further provided that the provisions of this Act shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the records and files of the Tax Commission relating to income tax or to any other taxes. Laws 1965, c. 530, Section 2.

Laws 1965, c. 530, § 2.

§682385.23.  Employer's surety bond.

A.  The Oklahoma Tax Commission may require every employer who is delinquent or becomes delinquent in the withholding and remitting of taxes as required by the provisions of Sections 2385.1 through 2385.22 of Title 68 of the Oklahoma Statutes to furnish to the Tax Commission a bond from a surety company chartered or authorized to do business in this state, cash bond, certificates of deposits, certificates of savings or U.S. Treasury bonds, or an assignment of negotiable stocks or bonds, as the Tax Commission may deem necessary to secure the withholding and remitting of taxes levied pursuant to the Oklahoma Income Tax Act.

B.  Any surety bond furnished pursuant to this section shall be a continuing instrument and shall constitute a new and separate obligation in the sum stated therein for each calendar year or a portion thereof while such bond is in force.  Such bond shall remain in effect until the surety or sureties are released and discharged by the Tax Commission.

C.  The Tax Commission shall fix the amount of such bond or other security required in each case after considering the estimated tax liability of such employer.  Such bond shall not be greater than an amount equal to three times the amount of the average quarterly tax liability of such employer.  Any bond or security shall be such as will protect this state against failure of an employer to withhold and remit the taxes levied pursuant to the Oklahoma Income Tax Act.

Added by Laws 1986, c. 218, § 29, emerg. eff. June 9, 1986.

§682385.24.  State, county and municipal retirement systems  Withholding.

Beginning July 1, 1989, all state and county retirement systems whose benefits were exempt from state income taxation prior to January 1, 1989, and all municipal retirement systems whose benefits were subject to state income taxation prior to January 1, 1989, shall begin to withhold monies, as required by Sections 2385.1 et seq. of this title, for state income tax purposes from the benefits paid to each member of the retirement systems, unless the member requests the retirement system not to withhold monies for state income tax purposes.

§68-2385.25.  Definitions.

As used in this section through Section 2385.28 of this title:

1.  "Oil" and "gas" shall be defined as such terms are defined in Section 1001.2 of this title;

2.  "Remitter" means any person who distributes revenue to royalty interest owners; and

3.  "Royalty interest owner" means any person who retains a non-working interest in oil or gas production.

Added by Laws 2000, c. 315, § 6, eff. Oct. 1, 2000.  Amended by Laws 2001, c. 402, § 3, eff. July 1, 2001.

§68-2385.26.  Royalty interest owner - Withholding and deducting - Exceptions.

A.  Each remitter, except as otherwise provided in subsection B of this section, shall deduct and withhold from each payment being made to any royalty interest owner in respect to production of oil and gas in this state, but not including that to which the remitter is entitled, an amount equal to six and three-fourths percent (6 3/4%) of the gross amount which would have otherwise been payable to the person entitled to the payment.

B.  The obligation to deduct and withhold from payments as provided in subsection A of this section does not apply to those payments which are made to:

1.  Current or permanent residents of Oklahoma;

2.  The United States, this state or any state or federal agency or political subdivision;

3.  Any charitable institution; or

4.  Any federally recognized Indian tribe.

The obligation to deduct and withhold from payments as provided in subsection A of this section does not apply if the remitter and the royalty interest owner are the same person.

C.  Any royalty interest owner from whom an amount is withheld pursuant to the provisions of subsection A of this section, or if the royalty interest owner is not liable to the State of Oklahoma for income taxes, any person to whom a royalty interest owner subsequently distributes royalty payments with respect to which an amount is withheld pursuant to the provisions of subsection A of this section, and who files an income tax return with this state is entitled to a credit against the tax as shown on the return for the amount withheld by the remitter under subsection A of this section.  If the amount withheld is greater than the tax due on the return, the person filing the return shall be entitled to a refund in the amount of the overpayment.

Added by Laws 2000, c. 315, § 7, eff. Oct. 1, 2000.  Amended by Laws 2001, c. 402, § 4, eff. July 1, 2001.

§68-2385.27.  Payments - Due dates - Returns

A.  Any remitter required to deduct and withhold any amount under Section 7 of this act shall pay to the Oklahoma Tax Commission the amounts required to be deducted and withheld as follows:

1.  For payments made to royalty interest owners during the months of January, February and March, the withholding amounts shall be due on or before April 30;

2.  For payments made to royalty interest owners during the months of April, May and June, the withholding amounts shall be due on or before July 30;

3.  For payments made to royalty interest owners during the months of July, August and September, the withholding amounts shall be due on or before October 30; and

4.  For payments made to royalty interest owners during the months of October, November and December, the withholding amounts shall be due on or before January 30 of the succeeding calendar year.

B.  The remitter shall file a return with each payment to the Tax Commission.  The return, in a form prescribed by the Tax Commission, shall show the amount of total royalty payments made subject to withholding under Section 7 of this act and the amount of the payment withheld.

C.  Every remitter required under Section 7 of this act to deduct and withhold an amount from payments made during a calendar year shall furnish by January 31 of the succeeding year to the person to whom such payment was made and to the Tax Commission a written statement showing the name of the remitter, the name of the recipient of the royalty payment, the recipient's social security number or federal identification number, the amount of royalty payments made, the amounts withheld, and any such other information as the Tax Commission may require.

D.  If the Tax Commission, in any case, has justifiable reason to believe that the collection of the amount provided for in Section 7 of this act is in jeopardy, the Tax Commission may require a remitter to file a return and pay the withheld amounts at any time.

E.  All amounts received by the Tax Commission pursuant to the provisions of Sections 6 through 9 of this act shall be deposited as provided in Section 2385.16 of Title 68 of the Oklahoma Statutes.  Except as otherwise provided in Sections 6 through 9 of this act, such amounts shall be treated as other amounts withheld under the provisions of Section 2385.1 of Title 68 of the Oklahoma Statutes.

Added by Laws 2000, c. 315, § 8, eff. Oct. 1, 2000.

§68-2385.28.  Remitters - Fiduciary duty - Penalties.

A.  Any amounts withheld in accordance with the provisions of Section 7 of this act shall be deemed to be held in trust for the State of Oklahoma, and, as trustee, the remitter shall have a fiduciary duty to the State of Oklahoma in regard to such amounts and shall be subject to the trust laws of this state.  Any remitter who fails to pay to the Tax Commission any amounts required to be withheld by such remitter, after such amounts have been withheld from oil or gas royalty payments, and appropriates the amount held in trust to the remitter's own use, or to the use of any person not entitled thereto, without authority of law, shall be guilty of embezzlement.

B.  If any remitter fails to withhold the amounts required to be withheld by Section 7 of this act and thereafter income tax is paid by the recipient of the oil or gas production payment with respect to such payment, the amount so required to be withheld shall not be collected from the remitter but such remitter shall not be relieved from the liability for penalties or interest otherwise applicable because of such failure to withhold such amount.

C.  If a remitter fails to file a return or to pay to the Tax Commission the amounts withheld within the time prescribed by Sections 6 through 9 of this act, there shall be imposed on the remitter a penalty equal to ten percent (10%) of the amount required to be withheld, or ten percent (10%) of the amount of the underpayment of the amount required to be withheld, if such failure is not corrected on or before the last day of the month when due.  There shall also be imposed on such remitter interest at the rate of one and onequarter percent (1 1/4%) per month during the period such underpayment exists.  For the purposes of this subsection, "underpayment" shall mean the excess of the amount required to be paid over the amount thereof actually paid on or before the date prescribed therefor.  Such penalty and interest shall be added to and become a part of the amount assessed.  However, the Tax Commission shall not collect the penalty assessed if the remitter remits the amount required to be withheld within thirty (30) days of the mailing of a proposed assessment or voluntarily pays such amount upon the filing of an amended return.

D.  Any remitter who is required under the provisions of subsection C of Section 8 of this act to furnish a statement to a recipient of oil or gas royalty payment, but who willfully fails to furnish such recipient the statement, shall be punished by an administrative fine not exceeding One Thousand Dollars ($1,000.00).

Added by Laws 2000, c. 315, § 9, eff. Oct. 1, 2000.

§68-2385.29.  Pass-through entities - Definitions.

As used in Sections 23 through 25 of this act:

1.  "Member" means any person who is a shareholder of an S Corporation, a partner in a general partnership, a limited partnership, or limited liability partnership, a member of a limited liability company, or a beneficiary of a trust;

2.  "Nonresident" means an individual who is not a resident of or domiciled in this state, a business entity that does not have its commercial domicile in this state, or a trust not organized in this state; and

3.  "Pass-through entity" means a corporation that for the applicable tax years is treated as an S Corporation under the Internal Revenue Code, general partnership, limited partnership, limited liability partnership, trust, or limited liability company that for the applicable tax year is not taxed as a corporation for federal income tax purposes.

Added by Laws 2003, c. 472, § 23.

§68-2385.30.  Withholding by pass-through entities - Returns - Quarterly estimated payments - Written statement of taxable income upon which withholding was based and tax withheld.

A.  A pass-through entity shall withhold income tax at the rate of five percent (5%) from a nonresident member's share of the Oklahoma share of income of the entity distributed to each nonresident member and pay the withheld amount on or before the due date of the pass-through entity's income tax return, including extensions.

The pass-through entity shall file a return with each payment to the Oklahoma Tax Commission.  The return, in a form prescribed by the Tax Commission, shall show the amount of the Oklahoma taxable income upon which withholding was based and the amount withheld.

B.  A pass-through entity may make quarterly estimated payments for the taxable year and a pass-through entity shall be required to make quarterly estimated payments for the taxable year if the amount that must be withheld from all nonresident members for the taxable year can reasonably be expected to exceed Five Hundred Dollars ($500.00).  The estimated tax payments shall be paid in equal quarterly installments on or before the last day of the month succeeding the calendar quarter.  The total of quarterly estimated payments required to be paid by a pass-through entity for the taxable year shall be the lesser of:

1.  Seventy percent (70%) of the withholding tax that must be withheld from all its nonresident members for the taxable year; or

2.  One hundred percent (100%) of the withholding tax that had to be withheld from all of its nonresident members for the preceding taxable year.

The provisions of this subsection shall not relieve a pass-through entity from the requirement of remitting amounts to the Tax Commission that were actually withheld from distributions.

C.  The amount of income tax withheld shall be allowed as a credit to the recipient of the income as income taxes paid.

D.  A pass-through entity shall not be required to withhold income tax from an entity exempt pursuant to subsection C of Section 2359 of this title or Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3).

E.  Every pass-through entity required pursuant to this section to withhold income tax shall furnish to its nonresident member and to the Tax Commission annually, but not later than the due date of the pass-through entity's income tax return for the taxable year including extensions, a written statement of the amount of taxable income upon which withholding was based and of the tax withheld on behalf of the nonresident member on forms prescribed by the Tax Commission.  The written statement shall show the name of member, the applicable social security number or federal identification number, the amount of the nonresident member's share of Oklahoma taxable income upon which withholding was based, the amounts withheld, and any such information as may be required by the Tax Commission.

F.  If the Tax Commission, in any case, has justifiable reason to believe that the collection of the amount required in subsection A of this section is in jeopardy, the Tax Commission may require a pass-through entity to file a return and pay the withheld amounts at any time.

G.  All amounts received by the Tax Commission pursuant to the provisions of Sections 2385.29 through 2385.31 of this title shall be deposited as provided by Section 2385.16 of this title.

H.  Notwithstanding the provisions of subsection A of this section, a pass-through entity is not required to withhold tax for a nonresident member if:

1.  The Tax Commission has determined, by rule, that the income of the nonresident member is not subject to withholding;

2.  The nonresident member files an affidavit with the Tax Commission, in the form and manner prescribed by the Tax Commission, whereby such nonresident member agrees to be subject to the personal jurisdiction of the Tax Commission in the courts of this state for the purpose of determining and collecting any Oklahoma taxes, including estimated tax payments, together with any related interest and penalties.  The Tax Commission may revoke an exemption granted by this subsection at any time it determines that the nonresident member is not abiding by the terms of the affidavit; or

3.  The entity is a publicly traded partnership, as defined by Section 7704(b) of the Internal Revenue Code, which is treated as a partnership for the purposes of the Internal Revenue Code, and which has agreed to file an annual information return reporting the name, address, taxpayer identification number and other information requested by the Tax Commission of each unitholder with an income in the state in excess of Five Hundred Dollars ($500.00).

Added by Laws 2003, c. 472, § 24.  Amended by Laws 2004, c. 356, § 1, eff. July 1, 2004; Laws 2004, c. 518, § 4, eff. July 1, 2004.

§68-2385.31.  Amounts withheld by pass-through entities - Fiduciary duty to state - Failure to withhold, file return, pay required amounts, or furnish statement - Liability for penalties and interest - Fine.

A.  Any amounts withheld in accordance with the provisions of Section 2385.30 of this title shall be deemed to be held in trust for the State of Oklahoma, and, as trustee, the pass-through entity shall have a fiduciary duty to the State of Oklahoma in regard to such amounts and shall be subject to the trust laws of this state.  Any pass-through entity who fails to pay to the Tax Commission any amounts required to be withheld by such pass-through entity, after such amounts have been withheld from distributions to nonresident members, and appropriates the amount held in trust to the pass-through entity's own use, or to the use of any person not entitled thereto, without authority of law, shall be guilty of embezzlement.

B.  If any pass-through entity fails to withhold or pay required estimated payments of the amounts required to be withheld by Section 2385.30 of this title and thereafter income tax is paid by the nonresident member with respect to such payment, the amount so required to be withheld shall not be collected from the pass-through entity, but such pass-through entity shall not be relieved from the liability for penalties or interest otherwise applicable because of such failure to withhold or pay such amount.

C.  If a pass-through entity fails to file a return or to pay to the Tax Commission the amounts withheld or any estimated payment required within the time prescribed by Section 2385.30 of this title, there shall be imposed on the pass-through entity a penalty equal to ten percent (10%) of the amount required to be withheld or paid, or ten percent (10%) of the amount of the underpayment of the amount required to be withheld or paid, if such failure is not corrected on or before the last day of the month when due.  There shall also be imposed on such pass-through entity interest at the rate of one and one-fourth percent (1 1/4%) per month during the period such underpayment exists.  For the purposes of this subsection, "underpayment" shall mean the excess of the amount required to be paid over the amount thereof actually paid on or before the date prescribed therefor.  Such penalty and interest shall be added to and become a part of the amount assessed.  However, the Tax Commission shall not collect the penalty assessed if the pass-through entity remits the amount required to be withheld within thirty (30) days of the mailing of a proposed assessment or voluntarily pays such amount upon the filing of an amended return.

D.  Any pass-through entity who is required under the provisions of subsection E of Section 2385.30 of this title to furnish a statement to a nonresident member, but who willfully fails to furnish such recipient the statement, shall be punished by an administrative fine not exceeding One Thousand Dollars ($1,000.00).

Added by Laws 2003, c. 472, § 25.  Amended by Laws 2004, c. 518, § 5, eff. July 1, 2004.

§68-2386.  Printing - Printing-related activities - Distribution of printed materials - Exemptions.

The following activities, either singularly or in the aggregate, with respect to any person that is not otherwise subject to income taxation in the State of Oklahoma, that has contracted with a commercial printer in this state for any printing, including but not limited to printing-related activities and distribution of printed materials, to be performed in Oklahoma, shall not subject that person to the income tax laws of this state:

1.  The ownership by that person of tangible or intangible property located at the Oklahoma premises of the commercial printer for use by the printer in performing its services for the owner;

2.  The periodic presence of employees of that person at the Oklahoma premises of the commercial printer which is directly related to the services provided by that commercial printer; or

3.  The printing, including printing-related activities and distribution of printed materials, performed by the commercial printer in Oklahoma for or on behalf of that person.

Added by Laws 2001, c. 15, § 3, emerg. eff. April 2, 2001.

§68-2401.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2402.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2403.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2404.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2404.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2404.2.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2404.3.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2404.4.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2404.5.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2405.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2405.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2405.2.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2406.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2407.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2407.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2408.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2409.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2410.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2411.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2412.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2413.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2414.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2415.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2416.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2417.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2418.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2419.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2420.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2421.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2422.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2423.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2424.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2425.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2426.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2427.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2427.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2427.2.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2428.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2429.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2430.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2431.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2432.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2433.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2434.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2435.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2436.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2437.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2439.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2440.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2441.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2442.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2443.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2444.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2445.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2446.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2447.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2448.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2449.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2450.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2451.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2452.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2453.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2454.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2455.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2456.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2457.  Repealed by Laws 1989, c. 321, § 28.

NOTE:  Prior to repeal, this section as amended by Laws 1988, c. 162, § 146 was renumbered as § 3005 of this title by Laws 1988, c. 162, § 164, eff. Jan. 1, 1992.

§68-2458.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2459.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992.  Repealed by Laws 1989, c. 321, § 28.  Repealed by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2460.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2461.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2462.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2462.1.  Repealed by Laws 1988, c. 162, § 167, eff. January 1, 1992 and by Laws 1991, c. 249, § 6, eff. Jan. 1, 1992.

§68-2463.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2463.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2464.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2465.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2466.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2467.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2468.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2469.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2470.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2471.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2472.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2473.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2474.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2475.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2476.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2477.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2478.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2479.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2479.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2480.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.1.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.2.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.3.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§682481.4.  Payment of revaluation costs  Apportionment of costs  Appropriation of amount  Statement to jurisdictions receiving revenue  Billing statement.

A.  The cost of the comprehensive program of revaluation shall be paid by appropriate warrants from those who receive the revenues of the mill rates levied on the property of the county in the following manner:  The county assessor shall prepare a special budget for such comprehensive program of revaluation and file the same with the county excise board or county budget board.

B.  That board shall apportion such cost among the various recipients of revenues from the mill rates levied, including the county, all cities and towns, all school districts excluding any sinking funds of such recipients, in the ratio which each recipient's total tax proceeds collected from its mill rates levied for the preceding year bears to the total tax proceeds of all recipients, excluding sinking funds, from all their mill rates levied for the preceding year.

C.  Such amounts shall be included in or added to the budgets of each such recipient and the mill rates to be established by the board for each such recipient for the current year shall include and be based upon such amounts.  Then the board and each such recipient shall appropriate the said amounts to the county assessor for expenditure for the comprehensive program of revaluation.

D.  The county assessor shall render a statement to each of the jurisdictions within the county which receive revenue from an ad valorem mill rate excluding sinking funds.  Such statement shall include the following information:

1.  The current fiscal year in which the charge has been incorporated in the jurisdiction's budget;

2.  All jurisdictions receiving statements from the county assessor, the mill rate for each in the previous year, and the proportion of each to the combined mill rates of each jurisdiction within the county for the previous year; the proportions specified in this paragraph should sum to one hundred percent (100%); and

3.  The charge for the entity receiving the statement as well as the charge for each jurisdiction of the county based upon the proportions specified in paragraph 2 of this subsection; the total of all current year charges for all county jurisdictions should sum to the total county assessor's budget for the comprehensive program of revaluation for the current fiscal year.

E.  In any county wherein any jurisdiction's budget and mill rates are not subject to review and approval by the county excise board, the county assessor shall nevertheless include any such jurisdiction in the calculations required under subsection A of this section.  The county assessor shall also render a billing statement to any such jurisdiction showing the charge for the current fiscal year due from the jurisdiction.  Such billing statement shall also show all the information specified in paragraphs 2 and 3 of subsection D of this section.  Such billing statement shall clearly indicate that the charge payable by the jurisdiction is due and payable by December 31 of the current fiscal year.

Amended by Laws 1988, c. 90, § 9, operative July 1, 1988; Laws 1988, c. 162, § 153, eff. July 1, 1989; Laws 1989, c. 321, § 5, operative July 1, 1989; Amended by Laws 1991, c. 124, § 34, eff. July 1, 1991. (Repeal of this section by Laws 1991, c. 249, § 5, is effective July 1, 1992).

§68-2481.5.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.6.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.8.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.9.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.10.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.11.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-2481.12.  Repealed by Laws 1988, c. 162, § 167, eff. January 1, 1992 and by Laws 1991, c. 249, § 6, eff. Jan. 1, 1992.

§68-2482.  Renumbered as § 3001 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2483.  Renumbered as § 3002 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2484.  Renumbered as § 3003 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2486.  Renumbered as § 3006 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2487.  Renumbered as § 3007 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2488.  Renumbered as § 3008 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2489.  Renumbered as § 3009 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2490.  Renumbered as § 3010 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2491.  Renumbered as § 3011 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2492.  Renumbered as § 3012 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2493.  Renumbered as § 3013 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2494.  Renumbered as § 3014 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2495.  Renumbered as § 3015 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2496.  Renumbered as § 3016 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2497.  Renumbered as § 3017 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2498.  Renumbered as § 3018 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-2499.  Renumbered as § 3019 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§682601.  Power to levy and assess tax  Tax in lieu of other taxes.

The power is hereby vested in the governing body of any city or town in the State of Oklahoma to levy and assess, by ordinance, an annual tax upon the gross receipts from residential and commercial sales of power, light, heat, gas, electricity or water in said city or town in an amount not exceeding two percent (2%) of the gross receipts  from residential and commercial sales, which tax shall be in lieu of any other franchise, license, occupation or excise tax, levied by such city or town.

Laws 1935, p. 131, § 1; Laws 1965, c. 215, § 1.

§682602.  Application of tax.

The tax authorized to be levied under Section 1, of this act, shall, when levied, apply to all persons, firms, associations or corporations engaged in the business of furnishing power, light, heat, gas, electricity or water in any city or town, except it shall not apply to any person, firm, association or corporation operating under a valid franchise from said city or town.

Laws 1935, p. 131, § 2; Laws 1965, c. 215, § 1.

§682603.  Tax levied for one year  Payable quarterly  Disposition.

The tax authorized to be levied under Section 2601 of this title, shall be levied for a term of not less than one (1) year; shall be payable monthly.

Laws 1935, p. 132, § 3; Laws 1965, c. 215, § 1; Laws 1991, c. 124, § 33, eff. July 1, 1991.

§682604.  Failure or refusal to pay tax  Penalties.

Any person, firm or corporation failing or refusing to pay such tax, when levied, shall be regarded as a trespasser and may be ousted from such city or town, and in addition thereto, an action may be maintained against such person, firm or corporation for the amount of the tax, and all expenses of collecting same, including reasonable attorney fees.  Laws 1935, p. 132, Sec. 4.   Laws 1965, c. 215, Sec. 1.

Laws 1935, p. 132, § 4; Laws 1965, c. 215, § 1.

§682605.  Lien for tax.

The tax so imposed shall constitute a first and prior lien on all of the assets, located within said city or town, of any person, firm or corporation engaged in the business of selling power, light, heat, gas, electricity or water.  Laws 1935, p. 132, Sec. 5.  Laws 1965, c. 215, Sec. 1.

Laws 1935, p. 132, § 5; Laws 1965, c. 215, § 1.

§68-2701.  Authorization to tax for purposes of municipal government - Exceptions and limitations.

A.  Any incorporated city or town in this state is hereby authorized to assess, levy, and collect taxes for general and special purposes of municipal government as the Legislature may levy and collect for purposes of state government except ad valorem property taxes.  Provided:

1.  Taxes shall be uniform upon the same class subjects, and any tax, charge, or fee levied upon or measured by income or receipts from the sale of products or services shall be uniform upon all classes of taxpayers;

2.  Motor vehicles may be taxed by the city or town only when such vehicles are primarily used or located in such city or town for a period of time longer than six (6) months of a taxable year;

3.  The provisions of this section shall not be construed to authorize imposition of any tax upon persons, firms, or corporations exempted from other taxation under the provisions of Sections 348.1, 624 and 321 of Title 36 of the Oklahoma Statutes, by reason of payment of taxes imposed under such sections;

4.  Cooperatives and communications companies are hereby authorized to pass on to their subscribers in the incorporated city or town involved, the amount of any special municipal fee, charge or tax hereafter assessed or levied on or collected from such cooperatives or communications companies;

5.  No earnings, payroll or income taxes may be levied on nonresidents of the cities or towns levying such tax;

6.  The governing body of any city or town shall be prohibited from proposing taxing ordinances more often than three times in any calendar year, or twice in any six-month period; and

7.  Any revenues derived from a tax authorized by this subsection not dedicated to a limited purpose shall be deposited in the municipal general fund.

B.  A sales tax authorized in subsection A of this section may be levied for limited purposes specified in the ordinance levying the tax.  Such ordinance shall be submitted to the voters for approval as provided in Section 2705 of this title.  Any sales tax levied or any change in the rate of a sales tax levied pursuant to the provisions of this section shall become effective on the first day of the calendar quarter following approval by the voters of the city or town unless another effective date, which shall also be on the first day of a calendar quarter, is specified in the ordinance levying the sales tax or changing the rate of sales tax.  Such ordinance shall describe with specificity the projects or expenditures for which the limited-purpose tax levy would be made.  The municipal governing body shall create a limited-purpose fund and deposit therein any revenue generated by any tax levied pursuant to this subsection.  Money in the fund shall be accumulated from year to year.  The fund shall be placed in an insured interest-bearing account and the interest which accrues on the fund shall be retained in the fund.  The fund shall be nonfiscal and shall not be considered in computing any levy when the municipality makes its estimate to the excise board for needed appropriations.  Money in the limited-purpose tax fund shall be expended only as accumulated and only for the purposes specifically described in the taxing ordinance as approved by the voters.

C.  The Oklahoma Tax Commission shall give notice to all vendors of a rate change at least sixty (60) days prior to the effective date of the rate change.  Provided, for purchases from printed catalogs wherein the purchaser computed the tax based upon local tax rates published in the catalog, the rate change shall not be effective until the first day of a calendar quarter after a minimum of one hundred twenty (120) days' notice to vendors.  Failure to give notice as required by this section shall delay the effective date of the rate change to the first day of the next calendar quarter.

D.  The change in the boundary of a municipality shall be effective, for sales and use tax purposes only, on the first day of a calendar quarter after a minimum of sixty (60) days' notice to vendors.

E.  If the proceeds of any sales tax levied by a municipality pursuant to subsection B of this section are being used by the municipality for the purpose of retiring indebtedness incurred by the municipality or by a public trust of which the municipality is a beneficiary for the specific purpose for which the sales tax was imposed, the sales tax shall not be repealed until such time as the indebtedness is retired.  However, in no event shall the life of the tax be extended beyond the duration approved by the voters of the municipality.  The provisions of this subsection shall apply to all sales tax levies imposed by a municipality and being used by the municipality for the purposes set forth in this subsection prior to or after July 1, 1995.

Added by Laws 1965, c. 430, § 1, emerg. eff. July 8, 1965.  Amended by Laws 1987, c. 213, § 3, operative July 1, 1987; Laws 1995, c. 70, § 1, eff. July 1, 1995; Laws 1998, c. 301, § 14, eff. Nov. 1, 1998; Laws 2003, c. 413, § 30, eff. Nov. 1, 2003.

§68-2702.  Contractual agreements to collect taxes and enforce and assess penalties by Tax Commission.

The governing body of any incorporated city or town and the Oklahoma Tax Commission are authorized and empowered to enter into contractual agreements whereby the Oklahoma Tax Commission shall have authority to assess, to collect and to enforce any taxes or, penalties or interest thereon, levied by such incorporated city or town, and remit the same to such municipality.  Said assessment, collection, and enforcement authority shall apply to any taxes, penalty or interest liability existing at the time of contracting.  Upon contracting, the Oklahoma Tax Commission shall have all the powers of enforcement in regard to such taxes, penalties and interest as are granted to or vested in the contracting municipality.  Such agreement shall provide for the assessment, collection, enforcement, and prosecution of such municipal tax, penalties and interest, in the same manner as and in accordance with the administration, collection, enforcement, and prosecution by the Oklahoma Tax Commission of any similar state tax except as provided by agreement.  The municipality shall agree to refrain from any assessment, collection, or enforcement of the municipal tax except as specified in the agreement.  Such agreement shall authorize the Oklahoma Tax Commission to retain an amount not to exceed one and threefourths percent (1 3/4%) as a retention fee of municipal tax collected for services rendered in connection with such collections; provided, if a municipality files an action resulting in collection of delinquent state and municipal taxes, the Tax Commission shall remit one-half (1/2) of the retention fee applied to the amount of such taxes to the municipality to be apportioned as are other sales tax revenue.  All funds retained by the Oklahoma Tax Commission for the collection services to municipalities shall be deposited in the Oklahoma Tax Commission Revolving Fund in the State Treasury.

The Oklahoma Tax Commission shall place all sales taxes, including penalties and interest, collected on behalf of a municipality pursuant to the provisions of this section and all use taxes, including penalties and interest, collected on behalf of a municipality pursuant to the provisions of Section 1411 of this title in the Sales Tax Remitting Account as provided in Section 1373 of this title.

Provided that the Oklahoma Tax Commission and the governing body of any incorporated city or town may enter into contractual agreements whereby the municipality would be authorized to implement or augment the enforcement, collection and prosecution of the municipal tax in those contracting municipalities and to provide for the satisfaction of refunds or credits to taxpayers.  Such agreements shall and are hereby authorized to provide that the municipality and the Oklahoma Tax Commission may exchange necessary information to effectively carry out the terms of such agreements.  The municipality, its officers and employees shall preserve the confidentiality of such information in the same manner and be subject to the same penalties as provided by Section 205 of this title, provided that the municipal prosecutor and other municipal enforcement personnel may receive all information necessary to implement or augment the enforcement and prosecution of municipal sales tax ordinances.  Any sum or sums collected or required to be collected pursuant to a municipal sales tax levy shall be deemed to be held in trust for the municipality, and, as trustee, the collecting vendor shall have a fiduciary duty to the municipality in regards to such sums and shall be subject to the trust laws of this state.

Added by Laws 1965, c. 430, § 2, emerg. eff. July 8, 1965.  Amended by Laws 1979, c. 139, § 1, emerg. eff. May 3, 1979; Laws 1981, c. 351, § 2, eff. Jan. 1, 1982; Laws 1984, c. 1, § 70, emerg. eff. Jan. 30, 1984; Laws 1984, c. 102, § 3, emerg. eff. April 5, 1984; Laws 1985, c. 95, § 2, eff. Jan. 1, 1986; Laws 1986, c. 218, § 30, emerg. eff. June 9, 1986; Laws 1989, c. 168, § 2, eff. Nov. 1, 1989; Laws 1990, c. 60, § 3, emerg. eff. April 16, 1990; Laws 1991, c. 293, § 6, emerg. eff. May 30, 1991; Laws 1993, c. 28, § 3, emerg. eff. Mar. 30, 1993; Laws 2002, c. 460, § 41, eff. Nov. 1, 2002.

§682703.  Enforcement and collection.

Any incorporated city or town may provide ordinance for the enforcement and collection of taxes assessed and levied by such municipality, including penal provisions and civil actions, to enforce payment brought in a court of competent jurisdiction.  Laws 1965 C. 430, Sec. 3.

Laws 1965, c. 430, § 3.

§682704.  Liens and priorities.

All taxes, interest and penalties imposed by any incorporated city, town or the Oklahoma Tax Commission under authority of this act, or other authorized municipal taxes, are hereby declared to constitute a lien in favor of such municipality upon all franchises, property and rights to property, whether real or personal, then belonging to or thereafter acquired by the person owing the tax, whether such property is employed by such person in the conduct of business, or is in the hands of an assignee, trustee, or receiver for the benefit of creditors, from the date said taxes are due and payable under the provisions of the municipal tax ordinances levying such taxes.  Said lien shall be co equal with all tax liens created by state statutes, except where the Legislature by statute declares certain and specific municipal tax liens to be a first or prior lien.  The liens herein created shall otherwise be prior, superior and paramount to all other liens, claims or encumbrances on the property of the person, firm or corporation owing the tax.  Such liens, however, shall be inferior to those of any bona fide mortgagee, pledgee, judgment creditor, or purchaser, who has filed or recorded said mortgages or conveyances in the office of the county clerk of the county in which the property is located, and whose rights shall have attached prior to the date of the entry of the notice of the lien of the claiming incorporated city or town upon the district court judgment docket in the office of the court clerk, in the county in which the property is located.  Such taxes, penalties and interest owing the incorporated city or town shall at all times, constitute a prior, superior and paramount claim as against the claims of unsecured creditors.  The said lien of the incorporated city or town shall continue until the amount of the tax and penalty due and owing, and interest subsequently accruing thereon, is paid.  In any action affecting the title to real estate or the ownership or right to possession of personal property, the incorporated city or town asserting a lien on such property may be made a party defendant, for the purpose of determining its lien upon the property involved therein only in cases where notice of the lien of the municipality has been entered upon the district court judgment docket; and in such action service of summons upon such municipality, by serving the mayor or clerk of such incorporated city or the president or clerk of the board of trustees of any incorporated town, shall be sufficient service and binding upon such municipality.

Laws 1965, c. 430, § 4; Laws 1979, c. 139, § 2, emerg. eff. May 3, 1979.

§682705.  Exemptions.

Any taxes which may be levied by an incorporated city or town as authorized by this act shall not become valid until the ordinance setting the rate of such tax shall have been approved by a majority vote of the registered voters of such incorporated city or town voting on such question at a general or special municipal election and no ordinance shall be resubmitted for ratification within six (6) months following its defeat by the electors.

Amended by Laws 1985, c. 179, § 94, operative July 1, 1985.

§682706.  Provisions as cumulative.

The provisions of this act shall be cumulative to any existing authority of incorporated cities and towns to raise revenue, and shall not repeal any existing law on the subject excepting those sections enumerated herein. Laws 1965, c. 430, Sec. 6.

Laws 1965, c. 430, § 6.

§682801.  Short title.

Articles 28, 29, 30 and 31 of Title 68 of the Oklahoma Statutes shall be known and may be cited as the Ad Valorem Tax Code.

Added by Laws 1988, c. 162, § 1, eff. Jan. 1, 1992.

§682802.  Definitions.

As used in Section 2801 et seq. of this title:

1.  "Accepted standards for mass appraisal practice" means those standards for the collection and analysis of information about taxable properties within a taxing jurisdiction permitting the accurate estimate of fair cash value for similar properties in the jurisdiction either without direct observation of such similar properties or without direct sales price information for such similar properties using a reliable statistical or other method to estimate the values of such properties;

2.  "Additional homestead exemption" means the exemption provided by Section 2890 of this title;

3.  "Assessor" means the county assessor and, unless the context clearly requires otherwise, deputy assessors and persons employed by the county assessor in performance of duties imposed by law;

4.  "Assess and value" means to establish the actual and taxable fair cash value of taxable real and personal property pursuant to requirements of law;

5.  "Assessed valuation" or "assessed value" means the taxable value of real or personal property either of individual items of personal property or parcels of real property or the aggregate total of such individual taxable items or parcels within a jurisdiction;

6.  "Assessment ratio" means the relationship between assessed value and taxable fair cash value for a county or for use categories within a county expressed as a percentage determined in the annual equalization ratio study;

7.  "Assessment roll" means a computerized or noncomputerized record required by law to be kept by the county assessor and containing information about property within a taxing jurisdiction;

8.  "Assessment year" means the year beginning January 1 of each calendar year and ending on December 31 preceding the following January 1 assessment date;

9.  "Circuit breaker" means the form of property tax relief provided by Sections 2904 through 2911 of this title;

10.  "Class of subjects" means a category of property specifically designated pursuant to provisions of the Oklahoma Constitution for purposes of ad valorem taxation;

11.  "Code" means the Ad Valorem Tax Code, Section 2801 et seq. of this title;

12.  "Coefficient of dispersion" means a statistical measure of assessment uniformity for a category of property or for all property within a taxing jurisdiction;

13.  "Confidence level" means a statistical procedure for determining the degree of reliability for use in reporting the assessment ratio for a taxing jurisdiction;

14.  "Cost approach" means a method used to establish the fair cash value of property involving an estimate of current construction cost of improvements, subtracting accrued depreciation and adding the value of land;

15.  "County board of equalization" means the board which, upon hearing competent evidence, has the authority to correct and adjust the assessment rolls in its respective county to conform to fair cash value and such other responsibilities as prescribed in Section 2801 et seq. of this title;

16.  "Equalization" means the process for making adjustments to taxable property values within a county by analyzing the relationships between assessed values and fair cash values in one or more use categories within the county or between counties by analyzing the relationship between assessed value and fair cash value in each county;

17.  "Equalization ratio study" means the analysis of the relationships between assessed values and fair cash values in the manner provided by law;

18.  "Actual fair cash value" means the value or price at which a willing buyer would purchase property and a willing seller would sell property if both parties are knowledgeable about the property and its uses and if neither party is under any undue pressure to buy or sell and for real property shall mean the value for the highest and best use for which such property was actually used, or was previously classified for use, during the calendar year next preceding the applicable January 1 assessment date;

19.  "Homestead exemption" means the reduction in the taxable value of a homestead as authorized by law;

20.  "Income and expense approach" means a method to estimate fair cash value of a property by determining the present value of the projected income stream;

21.  "List and assess" means the process by which taxable property is discovered, its description recorded for purposes of ad valorem taxation and its actual fair cash value and taxable fair cash value are established;

22.  "Mill" or "millage" means the rate of tax imposed upon taxable value.  One (1) mill equals One Dollar ($1.00) of tax for each One Thousand Dollars ($1,000.00) of taxable value;

23.  "Multiple regression analysis" means a statistical technique for estimating unknown data on the basis of known and available data;

24.  "Parcel" means a contiguous area of land described in a single description by a deed or other instrument or as one of a number of lots on a plat or plan, separately owned and capable of being separately conveyed;

25.  "Sales comparison approach" means the collection, verification, and screening of sales data, stratification of sales information for purposes of comparison and use of such information to establish the fair cash value of taxable property;

26.  "State Board of Equalization" means the Board responsible for valuation of railroad, airline and public service corporation property and the adjustment and equalization of all property values both centrally and locally assessed;

27.  "Taxable value" means the percentage of fair cash value, less applicable exemptions, upon which an ad valorem tax rate is levied pursuant to the provisions of Section 8 of Article X of the Oklahoma Constitution;

28.  "Taxable fair cash value" means the actual fair cash value of locally assessed real property as capped by Section 8B of Article X of the Oklahoma Constitution;

29.  "Use category" means a subcategory of real property, that is either agricultural use, residential use or commercial/industrial use but does not and shall not constitute a class of subjects within the meaning of the Oklahoma Constitution for purposes of ad valorem taxation;

30.  "Use value" means the basis for establishing fair cash value of real property pursuant to the requirement of Section 8 of Article X of the Oklahoma Constitution; and

31.  "Visual inspection program" means the program required in order to gather data about real property from physical examination of the property and improvements in order to establish the fair cash values of properties so inspected at least once each four (4) years and the fair cash values of similar properties on an annual basis.

Added by Laws 1988, c. 162, § 2, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 304, § 2, emerg. eff. May 29, 1997; Laws 2005, c. 116, § 3, eff. Nov. 1, 2005.

§68-2802.1.  Implementation of Oklahoma Constitution Article X, Section 8B - Definitions - Promulgation of rules.

A.  For purposes of implementing Section 8B of Article X of the Oklahoma Constitution:

1.  "Any person" means any person or entity, whether real or artificial, other than the present owner;

2.  "Any year when title to the property is transferred, changed, or conveyed to another person or when improvements have been made to the property" means the year next preceding the January 1 assessment date;

3.  "Improvement" means a valuable addition made to property amounting to more than normal repairs, replacement, maintenance or upkeep; and

4.  "Transfers, change or conveyance of title" means all types of transfers, changes or conveyances of any interest, whether legal or equitable.  However, "transfers, change or conveyance of title" shall not include the following:

a. deeds recorded prior to January 1, 1996,

b. deeds which secure a debt or other obligation,

c. deeds which, without additional consideration, confirm, correct, modify or supplement a deed previously recorded,

d. deeds between husband and wife, or parent and child, or any persons related within the second degree of consanguinity, without actual consideration therefor, or deeds between any person and an express revocable trust created by such person or such person's spouse,

e. deeds of release of property which is security for a debt or other obligation,

f. deeds of partition, unless, for consideration, some of the parties take shares greater in value than their undivided interests,

g. deeds made pursuant to mergers of partnerships, limited liability companies or corporations, or deeds pursuant to which property is transferred from a person to a partnership, limited liability company or corporation of which the transferor or the transferor's spouse, parent, child, or other person related within the second degree of consanguinity to the transferor, or trust for primary benefit of such persons, are the only owners of the partnership, limited liability company or corporation,

h. deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the subsidiary's stock, or

i. any deed executed pursuant to a foreclosure proceeding in which the grantee is the holder of a mortgage on the property being foreclosed, or any deed executed pursuant to a power of sale in which the grantee is the party exercising such power of sale or any deed executed in favor of the holder of a mortgage on the property in consideration for the release of the borrower from liability on the indebtedness secured by such mortgage except as to cash consideration paid.

B.  This section shall be applied effective from the date of the passage of Section 8B of Article X of the Oklahoma Constitution.

C.  The Oklahoma Tax Commission shall promulgate rules necessary to implement Section 8B of Article X of the Oklahoma Constitution and this section.

Added by Laws 1997, c. 304, § 3, emerg. eff. May 29, 1997.  Amended by Laws 2002, c. 476, § 3, emerg. eff. June 6, 2002.

§68-2803.  Classification of property  Valuation of classes  Uniformity of treatment.

A.  The Legislature, pursuant to authority of Article X, Section 22 of the Oklahoma Constitution, hereby classifies the following types of property for purposes of ad valorem taxation:

1.  Real property;

2.  Personal property, except as provided in paragraph 3 of this subsection;

3.  Personal property which is household goods of the head of families and livestock employed in support of the family in those counties which have exempted such property pursuant to subsection (b) of Section 6 of Article X of the Oklahoma Constitution;

4.  Public service corporation property; and

5.  Railroad and air carrier property.

B.  Valuation of each class of subjects shall be made by a method appropriate for each class or any subclass thereof, as established by the Ad Valorem Division of the Oklahoma Tax Commission.

C.  Classification as provided by this section shall require uniform treatment of each item within a class or any subclass as provided in Article X, Section 5 of the Oklahoma Constitution.

Added by Laws 1988, c. 162, § 3, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 7, operative Jan. 1, 1992; Laws 1994, c. 326, § 1, eff. July 1, 1994; Laws 1995, c. 57, § 1, eff. July 1, 1995.

§682804.  Property subject to tax.

All property in this state, whether real or personal, except that which is specifically exempt by law, and except that which is relieved of ad valorem taxation by reason of the payment of an in lieu tax, shall be subject to ad valorem taxation.

Added by Laws 1988, c. 162, § 4, eff. Jan. 1, 1992.

§682805.  Fees or taxes to be levied in lieu of ad valorem tax.

The following fees or taxes levied by the provisions of the Oklahoma Statutes shall be in lieu of ad valorem tax, whether in lieu of real property tax, personal property tax, or both as provided by law:

1.  The registration fees and taxes imposed upon aircraft by Section 251 et seq. of Title 3 of the Oklahoma Statutes;

2.  Registration fees for motor vehicles as provided in Section 1103 of Title 47 of the Oklahoma Statutes, except as otherwise specifically provided;

3.  The fee imposed upon transfers of used vehicles in lieu of the ad valorem tax upon inventories of used motor vehicles by Section 1137.1 of Title 47 of the Oklahoma Statutes;

4.  The registration and license fees imposed upon vessels and motors pursuant to the Oklahoma Vessel and Motor Registration Act, Section 4001 et seq. of Title 63 of the Oklahoma Statutes;

5.  The taxes levied upon the gross production of substances pursuant to Section 1001 of this title;

6.  The taxes levied upon the gross production of substances pursuant to Section 1020 of this title;

7.  The tax imposed upon gross receipts pursuant to Section 1803 of this title;

8.  The tax imposed upon certain textile products pursuant to Section 2001 of this title;

9.  The tax imposed upon certain freight cars pursuant to Section 2202 of this title;

10.  The tax imposed on certain parts of the inventories, both new and used items, owned and/or possessed for sale by retailers of farm tractors and other equipment pursuant to Sections 1 through 4 of this act;

11.  The tax imposed upon inventories of new vehicles and certain vessels pursuant to Section 5301 of this title; and

12.  Such other fees or taxes as may be expressly provided by law to be in lieu of ad valorem taxation.

Added by Laws 1988, c. 162, § 5, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 346, § 73, eff. Jan. 1, 1992; Laws 1991, 1st Ex. Sess., c. 2, § 13, eff. Jan. 1, 1992; Laws 1991, c. 149, § 5, eff. Jan. 1, 1992.

§682806.  Real property defined.

Real property, for the purpose of ad valorem taxation, shall be construed to mean the land itself, and all rights and privileges thereto belonging or in any wise appertaining, such as permanent irrigation, or any other right or privilege that adds value to real property, and all mines, minerals, quarries and trees on or under the same, and all buildings, structures and improvements or other fixtures, including but not limited to improvements such as barns, bins or cattle pens, or other improvements or fixtures of whatsoever kind thereon, exclusive of such machinery and fixtures on the same as are, for the purpose of ad valorem taxation, defined as personal property.

Added by Laws 1988, c. 162, § 6, eff. Jan. 1, 1992.

§682807.  Personal property defined.

Personal property, for the purpose of ad valorem taxation, shall be construed to include:

1.  All goods, chattels and effects;

2.  All improvements made by others upon lands, the fee of which is vested in the United States or this state; all improvements, including elevators and other structures, upon lands, the title to which is vested in any railway company or other corporation whose property is not subject to the same mode and rule of taxation as other property; and all improvements on leased lands that do not become a part of the realty;

3.  The dormant, and other stock of nurserymen, including all trees, shrubs and plants that have been dug and placed in bins or storage, and are ready for sale.  The trees, shrubs or plants of a nurseryman shall be "growing crops" within the meaning of Section 6 of Article X of the Oklahoma Constitution and exempt from ad valorem taxation, if such trees, shrubs or plants are grown upon the premises of the nurseryman, removed from the earth on such premises prior to any preparation for resale, and if such trees, shrubs or plants are held for resale in a manner that will permit the continued growth or development of the tree, shrub or plant;

4.  All horses, cattle, mules, asses, sheep, swine, goats and other livestock including poultry, and commercially raised livestock including but not limited to animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group.  Such livestock or poultry having a speculative value, by reason of the fact that the same is subject to registration in some recognized association, shall be assessed on the market value as though the same had no speculative value;

5.  All household furniture, including gold and silver plate, musical instruments, watches and jewelry;

6.  Personal, private or professional libraries;

7.  All wagons, vehicles or carriages and all farm tractors, implements or machinery appertaining to agricultural labor; and all types of motors, feed grinders, pumps for irrigation and other irrigation equipment;

8.  All machinery and materials used by manufacturers, and all manufactured articles, including all machinery and equipment of cotton gins, cottonseed oil mills, newspaper and printing plants, refineries, gasoline plants, flour and grain mills and elevators, bakeries, ice plants, laundries, automobile assembly plants, repair shops, breweries, radio broadcasting stations, tractors, graders, road machinery and equipment, and all other similar or related plants or industries;

9.  All goods and capital employed in merchandising;

10.  All abstractors' books and the records contained therein; and equipment and all other personal property and records and files of mercantile credit reporting organizations;

11.  All agricultural implements or machinery, goods, wares, merchandise, or other chattels, in this state, in possession of, or under the control of, or held for sale by, any warehouseman, agent, factor or representative in any capacity of any manufacturer, or any dealer or agent of any such manufacturer;

12. a. All tanks and containers used to store or hold crude oil or any of its products or byproducts and all tanks and containers used to store or hold gasoline, water, or other liquids or gases,

b. All oil, gas, water or other pipelines,

c. All telegraph and telephone lines,

d. All railroad tracks,

e. All oil and petroleum products in storage; and

13.  All other property, having an actual, constructive or taxable situs in this state, and not included within the definition of real property.

Added by Laws 1988, c. 162, § 7, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 24, § 2, eff. Jan. 1, 1992; Laws 1995, c. 19, § 1, eff. July 1, 1995.

§68-2807.1.  Livestock employed in support of family - Defined.

For purposes of the exemption authorized pursuant to subsection (b) of Section 6 of Article X of the Oklahoma Constitution, "livestock employed in support of the family" means all horses, cattle, mules, asses, sheep, swine, goats, poultry and any other livestock.

Added by Laws 1994, c. 51, § 1, eff. Sept. 1, 1994.

§68-2808.  Definitions - Certain property to be assessed by State Board of Equalization.

A.  As used in the Ad Valorem Tax Code:

1.  "Public service corporation" means all transportation companies, transmission companies, all gas, electric, light, heat and power companies and all waterworks and water power companies, and all persons authorized to exercise the right of eminent domain or to use or occupy any right-of-way, street, alley, or public highway, along, over or under the same in a manner not permitted to the general public;

2.  "Transportation company" means any company, corporation, trustee, receiver, or any other person owning, leasing or operating for hire, a street railway, canal, steamboat line, and also any sleeping car company, parlor car company and express company, and any other company, trustee, or person in any way engaged in such business as a common carrier.  As used in the Ad Valorem Tax Code, the term "transportation company" shall not include any railroad or any air carrier.  However, all railroad and air carrier property shall continue to be valued and assessed by the State Board of Equalization for purposes of ad valorem taxation;

3.  "Transmission company" means any company, corporation, trustee, receiver, or other person owning, leasing or operating for hire any telegraph or telephone line or radio broadcasting system; and

4.  "Person" means individuals, partnerships, associations, and corporations in the singular as well as plural number.

B.  As used in the Ad Valorem Tax Code, "transmission company" and "public service corporation" shall not be construed to include cable television companies.

C.  Any real or personal property used by any company, corporation, trustee, receiver, or other person owning, leasing, or operating for hire any pipeline or oil or gas gathering system which was assessed by the State Board of Equalization after January 1, 1997, shall continue to be assessed by the State Board of Equalization through ad valorem tax year 1998.

Added by Laws 1988, c. 162, § 8, eff. Jan. 1, 1992.  Amended by Laws 1988, c. 258, § 5, emerg. eff. June 27, 1988; Laws 1995, c. 57, § 2, eff. July 1, 1995; Laws 1997, c. 337, § 1, eff. July 1, 1997.

§682809.  Farm tractors  Subject of tax  Definition  Designation.

A.  Each farm tractor in the state shall be subject to ad valorem taxation and shall be returned and assessed as other personal property.

B.  The term farm tractor as used in this section and in the Ad Valorem Tax Code is hereby defined to be any motor vehicle of tractor type designed and used primarily as a farm implement for drawing plows, listers, mowing machines, harvesters, and other implements of husbandry on a farm, or any motor vehicle of tractor type used for the purpose of hauling farm products, by the producer thereof, from farm to farm, or from farm to market.

C.  No tractor shall be designated a farm tractor unless it is used in whole or in part by the owner thereof upon, or in connection with, a farm owned, leased or operated by such tractor owner.

Added by Laws 1988, c. 162, § 9, eff. Jan. 1, 1992.

§68-2810.  Repealed by Laws 1997, c. 294, § 30, eff. July 1, 1997.

§68-2811.  Manufactured homes not registered or assessed for ad valorem taxation - Listing and assessment - Proof of registration and payment of taxes - Exemptions.

A.  Upon locating a manufactured home which is not registered as required pursuant to the provisions of Title 47 of the Oklahoma Statutes or is not listed and assessed for ad valorem taxation pursuant to the provisions of the Ad Valorem Tax Code, the county assessor of the county in which the manufactured home is located shall list and assess the manufactured home, and place the home on the tax rolls as required by law.  The county assessor shall cause such manufactured home to be entered on the assessment rolls and tax rolls for the year or years not to exceed three (3) years omitted pursuant to the provisions of Section 2844 of this title whether or not such manufactured home had situs in such county on January 1 of the year in which the manufactured home was located.  No manufactured home shall be entered upon the assessment roll of any county for an assessment year in which the manufactured home was previously assessed for ad valorem taxation in such county or any other county of this state.  The county assessor may use the following method to determine the fair cash value of such a manufactured home:

1.  If a bill of sale is provided to the county assessor, the actual consideration reflected thereon may be used as the fair cash value; or

2.  If a bill of sale is not provided to the county assessor, the total delivered price may be used as the fair cash value, depreciated at a rate of ten percent (10%) per year for the first three (3) years of age of such manufactured home and at a rate of three percent (3%) per year for each year thereafter until accumulated depreciation shall equal eighty percent (80%), after which the depreciated fair cash value shall remain at such level.

B.  The county assessor of the county in which a manufactured home is located shall require satisfactory proof of registration, payment of ad valorem taxes and excise taxes on a manufactured home.  An ad valorem tax receipt for a manufactured home presented as evidence of payment of ad valorem taxes for such home shall be conclusive as to proper payment of ad valorem taxes upon such home for all assessment years preceding the year of the receipt by the county issuing such receipt.

C.  Any person owning a manufactured home and refusing to show satisfactory proof of registration of such manufactured home pursuant to the provisions of this section or payment of ad valorem taxes pursuant to the provisions of the Ad Valorem Tax Code upon demand by the county assessor of the county in which the manufactured home is located, upon conviction, shall be guilty of a misdemeanor.

D.  A used manufactured home held for resale, on a sales lot, by a licensed manufactured housing dealer on January 1, shall be exempt from ad valorem taxation and the dealer shall be required to obtain a current certificate of title and registration decal for the manufactured home.  A purchaser of a used manufactured home held for resale for which a certificate of title and registration decal has been obtained shall provide to the county assessor of the county in which the home is to be located the information specified in subsection G of Section 2813 of this title.  The manufactured home shall not be subject to ad valorem taxation until the first January 1 date following the date of purchase.

Added by Laws 1988, c. 162, § 11, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 192, § 5, eff. Jan. 1, 1998; Laws 1998, c. 403, § 4, emerg. eff. June 10, 1998.

§68-2812.  Manufactured homes - Locus of listing and assessment - Transmission of information.

A.  Subject to the provisions of subsection B of Section 2813 of this title, a manufactured home which is located on land owned by the owner of the manufactured home shall be listed and assessed in the county in which it is located for ad valorem taxation as is real property pursuant to the provisions of the Ad Valorem Tax Code.  The person owning and residing in such manufactured home may apply for homestead exemption.  The county assessor shall approve the application of such person if all requirements of law for such exemption have been met.

B.  A manufactured home which is located on land not owned by the owner of the manufactured home shall be listed and assessed in the county in which it is located for ad valorem taxation as is personal property pursuant to the provisions of the Ad Valorem Tax Code.

C.  Each year that a manufactured home is subject to ad valorem taxes as provided by law, the county assessor and the county treasurer shall transmit the information relating to ad valorem tax payment to the Oklahoma Tax Commission which shall identify the manufactured home and record the payment in the computer system provided for by Section 1113 of Title 47 of the Oklahoma Statutes. The county assessor and treasurer of each county shall provide such information as may be required in order to implement the provisions of this section.

Added by Laws 1988, c. 162, § 12, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 192, § 6, eff. Jan. 1, 1998.

§68-2813.  Manufactured homes - Listing, assessment and payment of tax.

A.  On the first day of January of each year, the county assessor of the county in which a manufactured home is located shall list, assess and tax such manufactured home as required by the provisions of Section 2812 of this title and the Ad Valorem Tax Code, Section 2801 et seq. of this title.

B.  In addition to the other requirements prescribed by law for the listing and assessing of real property pursuant to the provisions of the Ad Valorem Tax Code, when listing the value of real property on which a manufactured home is located and owned by the person owning the manufactured home and when listing the value of the improvements thereon, the county assessor shall separately describe and identify the value of the manufactured home apart from other real property and the value of the other improvements thereon.  The value of the real property, the manufactured home, and the other improvements shall be shown separately.

C.  Except as authorized by subsection E of this section, when a manufactured home is moved, or whenever title to a manufactured home is transferred, any county treasurer shall collect all ad valorem taxes due for the current calendar year and all delinquent taxes due and owing prior to the change of title or location and shall issue a receipt of taxes paid, which shall be a Form 936, and a tax payment decal.  These transactions may be handled by mail or facsimile transmission at the option of the taxpayer, except for tax payments which shall be handled either by mail or in person.

D.  After issuance of a receipt of taxes paid and a decal pursuant to the provisions of subsection C of this section and after notification by the county treasurer of such payment, the county assessor of the county in which the manufactured home is located shall furnish to the county assessor of the county where the manufactured home is to be located, the following information:

1.  The name of the owner of the manufactured home;

2.  The serial number or identification number of the manufactured home;

3.  The registration number given to the manufactured home by the Oklahoma Tax Commission;

4.  The address or legal description where the manufactured home is to be located;

5.  The actual retail selling price of the manufactured home, excluding Oklahoma state taxes; and

6.  Any other information necessary to enable the county assessor to list and assess the proper ad valorem taxes for the manufactured home for the following year.

E.  When lawfully repossessing a manufactured home which has been listed and assessed as real property pursuant to the provisions of subsection A of Section 2812 of this title, a holder of a perfected security interest in the home is authorized to pay the ad valorem taxes for the full current year and any registration fees or ad valorem taxes which may be due for any prior year on the manufactured home based on the assessed value of the home pursuant to the provisions of subsection B of this section apart from other real property and the other improvements thereon.  When lawfully repossessing a manufactured home which has been listed and assessed as personal property pursuant to the provisions of subsection B of Section 2812 of this title, a holder of a perfected security interest in the home is authorized to pay the ad valorem taxes for the full current year and any registration fees or ad valorem taxes which may be due for any prior years.  The county treasurer shall issue a receipt of taxes paid to said holder and a decal showing the payment of such taxes.  Such receipt shall be issued notwithstanding the existence of a tax sale certificate issued as a result of a tax sale to a purchaser of property upon which a manufactured home is located and for which the holder of a perfected security interest makes payment as authorized by this subsection.  Such receipt shall be issued if the procedures prescribed by Section 3106 of this title are followed.  If a tax sale certificate has been issued as required by law and the notice of sale contained the statement concerning the right of a secured party to repossess the manufactured home, the amount of taxes paid by the holder of the security interest shall be refunded to the holder of the tax sale certificate.  The receipt shall be evidence of payment of the ad valorem taxes for purposes of obtaining a permit.  The Department shall issue a permit immediately to the holder of a perfected security interest or licensed representative thereof, if the holder or representative is bonded by the state, to move the manufactured home to a secure location with a repossession affidavit.  However, all excise taxes and ad valorem taxes due on such a manufactured home shall be required to be paid within thirty (30) days of the issuance of the permit.  A certificate of title for a manufactured home shall not be issued pursuant to a repossession prior to the furnishing of proof satisfactory to the Oklahoma Tax Commission or motor license agent that all ad valorem taxes due have been paid.  If the home is subject to registration pursuant to the provisions of the Oklahoma Vehicle License and Registration Act, the holder of a perfected security interest in a manufactured home may repossess the manufactured home and transport the manufactured home within the state for the purpose of securing the property after registering the manufactured home pursuant to the provisions of Section 1113 or 1117 of Title 47 of the Oklahoma Statutes.

F.  1.  The decal shall be affixed to the manufactured home license plate as evidence of the ad valorem tax paid and shall remain on the license plate, which shall be affixed to the exterior of the manufactured home, while the manufactured home is in transit.

2.  It shall be a misdemeanor for any person to transport or cause to be transported a manufactured home without the decal affixed as required by this section.

3.  The decal issued pursuant to subsection C of this section shall be of such size, color, design and numbering as the Tax Commission may direct.  The tax payment decals shall be made with reflectionized material so as to provide effective and dependable brighteners during the service period for which the tax payment decal is issued.  The Tax Commission shall issue such tax payment decals to the various county treasurers of the state in order for a manufactured home owner or repossessor to move the manufactured home.

Added by Laws 1988, c. 162, § 13, eff. Jan. 1, 1992.  Amended by Laws 1991, c. 249, § 7, eff. Jan. 1, 1992; Laws 1997, c. 117, § 1, eff. Nov. 1, 1997; Laws 1997, c. 192, § 7, eff. Jan. 1, 1998; Laws 1998, c. 403, § 5, emerg. eff. June 10, 1998; Laws 2002, c. 417, § 5, eff. July 1, 2002.

§682814.  Office of county assessor  Creation  Filling.

There is hereby created the office of county assessor in and for each county of this state, which office shall be filled in the same manner as provided by Section 131 of Title 19 of the Oklahoma Statutes.

Added by Laws 1988, c. 162, § 14, eff. Jan. 1, 1992.

§682815.  County assessor  Oath.

The county assessor shall take an oath that he will assess all property as provided by law, and he shall maintain his office at the county seat, which office shall be provided, furnished and maintained as required by law.

Added by Laws 1988, c. 162, § 15, eff. Jan. 1, 1992.

§68-2815.1.  Removal of elected officials from office - Exhaustion of remedies.

All elected county officers may not be subject to any legal or disciplinary action for causes related to job performance and the assessment of a specific parcel of property unless the owner of the specific parcel of property has already exhausted the remedies provided in Sections 2876, 2877 and 2880.1 of Title 68 of the Oklahoma Statutes.

Added by Laws 2000, c. 60, § 1, eff. Nov. 1, 2000.

§68-2815.2.  Current boundary descriptions - Maintenance and use by county assessor.

The county assessor shall maintain and use the current boundary descriptions of each and every school district or part of a district in the county furnished by the State Department of Education pursuant to Section 4-104 of Title 70 of the Oklahoma Statutes.

Added by Laws 2001, c. 239, § 1, eff. Nov. 1, 2001.

§682816.  Real property appraisers  Educational accreditation.

A.  The Director of the Ad Valorem Division of the Oklahoma Tax Commission, the first deputy within such division, all field analysts or equalization and assessment analysts within such division, each elected county assessor assuming office on or after January 1, 1991, all first deputies within such assessors' offices and all personnel involved in the actual appraisal of real property shall be required to achieve educational accreditation as prescribed by this section.  Such accreditation shall be achieved within the time prescribed.  Failure to achieve such accreditation shall result in forfeiture of office or termination of employment.  A vacancy in a public office created for failure to achieve such accreditation shall be filled in the manner provided by law.

B.  Accreditation for persons designated in subsection A of this section shall consist of initial accreditation and advanced accreditation as follows:

1.  Within one (1) year from the date an assessor is elected to office, the assessor shall be required to successfully complete initial accreditation.  If the assessor does not successfully complete testing or some part of the requirement, initial accreditation shall be completed within eighteen (18) months from the date of the assessor's election to office.  Initial accreditation shall consist of successful completion of two (2) academic units.  The first academic unit shall consist of basic ad valorem taxation law, legal responsibilities of the assessor's office, the role of the county assessor, valuation requirements and assessment administration.  The second academic unit shall consist of basic appraisal and assessment processes.

2.  Within one (1) year from the completion date of initial accreditation, the assessor shall be required to successfully complete advanced accreditation.  If the assessor does not successfully complete advanced accreditation testing or some part of the requirement, advanced accreditation shall be completed by July 1, 1995, for persons holding office on May 27, 1993, or for persons assuming office after May 27, 1993, within eighteen (18) months from the date initial accreditation is completed.  Advanced accreditation shall consist of successful completion of four (4) academic units.  Each unit shall consist of one of the following topics:

a. appraisal procedures,

b. valuation of personal property,

c. valuation of agricultural property, and

d. mass appraisal procedures.

3.  A county assessor's deputy not previously accredited pursuant to paragraphs 1 and 2 of this subsection shall be subject to the same requirements as the county assessor.  Failure to complete the accreditations within the times prescribed shall result in dismissal of the deputy.

4.  For any person required to achieve accreditation pursuant to this section and for whom the period of time to complete the accreditation is not otherwise prescribed, the accreditation shall be completed within eighteen (18) months of January 1, 1991 or within eighteen (18) months of the beginning date of employment if such person is initially employed after January 1, 1991.

C.  Each county assessor who has successfully completed advanced accreditation shall thereafter be required to complete a continuing education requirement of thirty (30) hours every three (3) years.  Failure to complete the continuing education requirement shall result in forfeiture of any travel reimbursement until the requirement is completed.  Continuing education shall consist of successful completion of academic units on changes in Oklahoma Statutes affecting ad valorem taxation, real estate or appraisal, valuation and appraisal methods, mass appraisal methods or other topics appropriate to the improvement of county assessor's offices.  A deputy who has completed advanced accreditation as required by this section shall be subject to the continuing education requirement.

D.  The Oklahoma State University Center for Local Government Technology, in cooperation with the Oklahoma Tax Commission and the County Assessors' Association, shall develop educational requirements, curriculum materials, appropriate study resources and examinations for an education program for accreditation purposes established in this section.  The Center for Local Government Technology shall provide necessary classes, seminars and materials in support of the accreditation requirements.  Nothing in this section shall be construed to prohibit use of the International Association of Assessing Officers' course work, where applicable, or any of its professional designations, as a substitute for or supplement to the accreditation program requirements.

E.  For purposes of the administration of the accreditation requirements, the Oklahoma State University Center for Local Government Technology shall be responsible for keeping an official record as to the accreditation of individual county assessors and deputies and others who are required to achieve accreditation.  Such record shall be the sole responsibility of Oklahoma State University and shall be defined as an open record under Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.  The Oklahoma State University Center for Local Government Technology shall be responsible for forwarding only the pass/fail results of individual testing to the Oklahoma Tax Commission.  The Oklahoma Tax Commission shall issue the accreditations to all persons who have so qualified.  The university may charge a reasonable fee to defray the cost of sponsoring the educational accreditation academic units required by this section.

Added by Laws 1988, c. 162, § 16, eff. Jan. 1, 1991.  Amended by Laws 1993, c. 273, § 8, emerg. eff. May 27, 1993; Laws 1996, c. 114, § 1, eff. Nov. 1, 1996.

§68-2817.  Valuation and assessment of property - Fair cash value - Use value.

A.  All taxable personal property, except intangible personal property, personal property exempt from ad valorem taxation, or household personal property, shall be listed and assessed each year at its fair cash value, estimated at the price it would bring at a fair voluntary sale, as of January 1.

The fair cash value of household personal property shall be valued at ten percent (10%) of the appraised value of the improvement to the residential real property within which such personal property is located as of January 1 each year.  The assessment of household personal property as provided by this section may be altered by the taxpayer listing such property at its actual fair cash value.  For purposes of establishing the value of household personal property, pursuant to the requirement of Section 8 of Article X of the Oklahoma Constitution, the percentage of value prescribed by this section for the household personal property shall be presumed to constitute the fair cash value of the personal property.

All unmanufactured farm products shall be assessed and valued as of the preceding May 31.  Every person, firm, company, association, or corporation, in making the assessment, shall assess all unmanufactured farm products owned by the person, firm, company, association or corporation on the preceding May 31, at its fair cash value on that date instead of January 1.

Stocks of goods, wares and merchandise shall be assessed at the value of the average amount on hand during the preceding year, or the average amount on hand during the part of the preceding year the stock of goods, wares or merchandise was at its January 1 location.

B.  All taxable real property shall be assessed annually as of January 1, at its fair cash value, estimated at the price it would bring at a fair voluntary sale for:

1.  The highest and best use for which the property was actually used during the preceding calendar year; or

2.  The highest and best use for which the property was last classified for use if not actually used during the preceding calendar year.

The Ad Valorem Division of the Tax Commission shall be responsible for the promulgation of rules which shall be followed by each county assessor of the state, for the purposes of providing for the equitable use valuation of locally assessed real property in this state.  Agricultural land and nonresidential improvements necessary or convenient for agricultural purposes shall be assessed for ad valorem taxation based upon the highest and best use for which the property was actually used, or was previously classified for use, during the calendar year next preceding January 1 on which the assessment is made.

C.  The use value of agricultural land shall be based on the income capitalization approach using cash rent.  The rental income shall be calculated using the direct capitalization method based upon factors including, but not limited to:

1.  Soil types, as depicted on soil maps published by the Natural Resources Conservation Service of the United States Department of Agriculture;

2.  Soil productivity indices approved by the Ad Valorem Division of the Tax Commission;

3.  The specific agricultural purpose of the soil based on use categories approved by the Ad Valorem Division of the Tax Commission; and

4.  A capitalization rate to be determined annually by the Ad Valorem Division of the Tax Commission based on the sum of the average first mortgage interest rate charged by the Federal Land Bank for the immediately preceding five (5) years, weighted with the prevailing rate or rates for additional loans or equity, and the effective tax rate.

The final use value will be calculated using the soil productivity indices and the agricultural use classification as defined by rules promulgated by the State Board of Equalization.  This subsection shall not be construed in a manner which is inconsistent with the duties, powers and authority of the Board as to valuation of the counties as fixed and defined by Section 21 of Article X of the Oklahoma Constitution.

However, in calculating the use value of buffer strips as defined in Section 2817.2 of this title, exclusive consideration shall be based only on income from production agriculture from such buffer strips, not including federal or state subsidies, when valued as required by subsection C of Section 2817.2 of this title.

D.  The use value of nonresidential improvements on agricultural land shall be based on the cost approach to value estimation using currently updated cost manuals published by the Marshall and Swift Company or similar cost manuals approved by the Ad Valorem Division of the Tax Commission.  The use value estimates for the nonresidential improvements shall take obsolescence and depreciation into consideration in addition to necessary adjustments for local variations in the cost of labor and materials.  This section shall not be construed in a manner which is inconsistent with the duties, powers and authority of the Board as to equalization of valuation of the counties as determined and defined by Section 21 of Article X of the Oklahoma Constitution.

The use value of facilities used for poultry production shall be determined according to the following procedures:

1.  The Ad Valorem Division of the Tax Commission is hereby directed to develop a standard system of valuation of both real and personal property of such facilities, which shall be used by all county assessors in this state, under which valuation based on the following shall be presumed to be the fair cash value of the property:

a. for real property, a ten-year depreciation schedule, at the end of which the residual value is twenty percent (20%) of the value of the facility during its first year of operation, and

b. for personal property, a five-year depreciation schedule, at the end of which the residual value is zero;

2.  Such facilities shall be valued only in comparison to other facilities used exclusively for poultry production.  Such a facility which is no longer used for poultry production shall be deemed to have no productive use;

3.  During the first year such a facility is placed on the tax rolls, its fair cash value shall be presumed to be the lesser of the actual purchase price or the actual documented cost of construction; and

4.  For the purpose of determining the valuation of nonresidential improvements used for poultry production, the provisions of this subsection shall be applicable and such improvements shall not be considered to be commercial property.

E.  The value of investment in property used exclusively by an oil refinery that is used wholly as a facility, device or method for the desulphurization of gasoline or diesel fuel as defined in Section 2817.3 of this title shall not be included in the capitalization used in the determination of fair market value of such oil refinery if such property would qualify as exempt property pursuant to Section 2902 of this title, whether or not an application for such exemption is made by an otherwise qualifying manufacturing concern owning the property described by Section 2817.3 of this title.

F.  The transfer of real property without a change in its use classification shall not require a reassessment thereof based exclusively upon the sale value of the property.  However, if the county assessor determines:

1.  That by reason of the transfer of a property there is a change in the actual use or classification of the property; or

2.  That by reason of the amount of the sales consideration it is obvious that the use classification prior to the transfer of the property is not commensurate with and would not justify the amount of the sales consideration of the property;

then the assessor shall, in either event, reassess the property for the new use classification for which the property is being used, or, the highest and best use classification for which the property may, by reason of the transfer, be classified for use.

G.  When the term "fair cash value" or the language "fair cash value, estimated at the price it would bring at a fair voluntary sale" is used in the Ad Valorem Tax Code, in connection with and in relation to the assessment of real property, it is defined to mean and shall be given the meaning ascribed and assigned to it in this section and when the term or language is used in the Code in connection with the assessment of personal property it shall be given its ordinary or literal meaning.

H.  Where any real property is zoned for a use by a proper zoning authority, and the use of the property has not been changed, the use and not zoning shall determine assessment.  Any reassessment required shall be effective January 1 following the change in use.  Taxable real property need not be listed annually with the county assessor.

I.  If any real property shall become taxable after January 1 of any year, the county assessor shall assess the same and place it upon the tax rolls for the next ensuing year.  When any building is constructed upon land after January 1 of any year, the value of the building shall be added by the county assessor to the assessed valuation of the land upon which the building is constructed at the fair cash value thereof for the next ensuing year.  However, after the building has been completed it shall be deemed to have a value for assessment purposes of the fair cash value of the materials used in such building only, until the building and the land on which the building is located shall have been conveyed to a bona fide purchaser or shall have been occupied or used for any purpose other than as a sales office by the owner thereof, or shall have been leased, whichever event shall first occur.  The county assessor shall continue to assess the building based upon the fair market value of the materials used therein until the building and land upon which the building is located shall have been conveyed to a bona fide purchaser or is occupied or used for any purpose other than as a sales office by the owner thereof, or is leased, whichever event shall first occur.  However, the fair cash value of a lot in any platted addition or a subdivision in a city, town or county zoned for residential, commercial, industrial or other use shall be deemed to be the total purchase price paid by the developer of the addition or subdivision for the land comprising the platted addition or subdivision divided by the number of lots contained in the addition or subdivision until the lot with building or buildings located thereon shall have been conveyed to a bona fide purchaser or shall have been occupied other than as a sales office by the owner thereof, or shall have been leased, whichever event shall first occur.  One who purchases a lot for the purposes of constructing and selling a building on such lot shall not be deemed to be a bona fide purchaser for purposes of this section.  However, if the lot is held for a period longer than two (2) years before construction, then the assessor may consider the lot to have been conveyed to a bona fide purchaser.  The cost of any land or improvements to any real property required to be dedicated to public use, including, but not limited to, streets, curbs, gutters, sidewalks, storm or sanitary sewers, utilities, detention or retention ponds, easements, parks or reserves shall not be utilized by the county assessor in the valuation of any real property for assessment purposes.

J.  In case improvements on land or personal property located therein or thereon are destroyed by fire, lightning, storm, winds, floodwaters, overflow of streams or other cause, or the value of land is impaired, damaged or destroyed by fire, lightning, storm, winds, floodwaters, overflow of streams or other cause, after January 1 and before the adjournment of the county board of equalization during any year, the county board of equalization, in cooperation with the county assessor, shall determine the amount of damage, and shall make an order directing the assessment of the property for that year at the fair cash value of the property, as defined herein, taking into account the damage occasioned by fire, lightning, storm, winds, floodwaters, overflow of streams or other cause.

Added by Laws 1988, c. 162, § 17, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 8, operative Jan. 1, 1991; Laws 1996, c. 189, § 1, eff. Nov. 1, 1996; Laws 1997, c. 318, § 1, eff. Nov. 1, 1997; Laws 1998, c. 405, § 4, eff. Nov. 1, 1998; Laws 1999, c. 1, § 24, emerg. eff. Feb. 24, 1999; Laws 2000, c. 255, § 1, eff. Jan. 1, 2001; Laws 2001, c. 358, § 17, eff. July 1, 2001; Laws 2002, c. 345, § 1, eff. Jan. 1, 2003; Laws 2003, c. 431, § 2, eff. Jan. 1, 2004; Laws 2005, c. 381, § 13, eff. Jan. 1, 2006; Laws 2006, c. 16, § 70, emerg. eff. March 29, 2006.

NOTE:  Laws 1998, c. 403, § 6 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2005, c. 451, § 1 repealed by Laws 2006, c. 16, § 71, emerg. eff. March 29, 2006.

§68-2817.1.  Implementation of Oklahoma Constitution Article X, Section 8B - Increasing taxable fair cash value of locally assessed real property.

A.  For purposes of implementing Section 8B of Article X of the Oklahoma Constitution, the taxable fair cash value of locally assessed real property shall not be automatically increased five percent (5%) each year, the five-percent limitation on the increase in the taxable fair cash value shall not be cumulative, and the five-percent limitation shall not be considered as a twenty-percent increase every four (4) years.

B.  For purposes of implementing Section 8B of Article X of the Oklahoma Constitution, improvements made to locally assessed real property shall be assessed in accordance with law by the county assessor based on the fair cash value of the improvement.  The assessed value of the improvement shall then be added to the existing assessed value of the property, except as otherwise provided in the Oklahoma Housing Reinvestment Program Act.  The existing property shall continue to be subject to the five-percent limitation on the increase in valuation as set forth in Section 8B of Article X of the Oklahoma Constitution.  Except when title to the property is transferred, changed, or conveyed to another person as defined in Section 2802.1 of this title, and in accordance with Legislative intent as set forth in subsection A of this section, under no circumstances shall the taxable fair cash value of the existing property increase by more than five percent (5%) in any taxable year.

Added by Laws 1997, c. 304, § 4, emerg. eff. May 29, 1997.  Amended by Laws 2002, c. 344, § 8, eff. Jan. 1, 2003; Laws 2005, c. 116, § 4, eff. Nov. 1, 2005.

§68-2817.2.  Buffer strips - Uniform certified document - Duties of Conservation Commission.

A.  For purposes of this section, the term "buffer strip" shall include any of the following approved Natural Resources Conservation Service (NRCS) practices which meet the standards and specifications of the NRCS:

1.  Alley cropping;

2.  Filter strip;

3.  Field border;

4.  Contour buffer strips;

5.  Grassed waterway;

6.  Riparian forest buffer; or

7.  Riparian herbaceous cover.

B.  In order to qualify under this section, the landowner must be participating in an Oklahoma Conservation Commission state cost-share program or be participating in federal conservation cost share programs through the United States Department of Agriculture.  Eligibility for land to be considered under this section shall be based on the Natural Resources Conservation Service Buffer Strip Standards and Specifications and eligibility for state buffer programs shall be based on the requirements of the local conservation district.

C.  For purposes of valuation and assessment as provided in Section 2817 of Title 68 of the Oklahoma Statutes, a buffer strip shall be valued as a separate parcel of property.

D.  1.  The conservation district in which the land is located shall assist the taxpayer in completing a uniform certified document as prescribed by the Oklahoma Tax Commission in cooperation with the Conservation Commission that certifies:

a. the property meets the requirements established under this section for buffer strips, and

b. the acreage or square footage of property which qualifies for assessment as a buffer strip.

2.  The document shall be filed by the applicant with the county assessor of the county in which the land is located by March 15.  Approved applications shall be filed by the county assessor with the Tax Commission.

E.  Nothing in this section shall be construed to require any taxpayer to have buffer strips.

F.  The Oklahoma Conservation Commission, in consultation with the Natural Resources Conservation Service, shall provide a report concerning the implementation of this program to the Oklahoma Legislature by March 1, 2002.

G.  The Oklahoma Conservation Commission shall be responsible for the administration of any state programs for assessing, monitoring, studying and restoring buffer strips.  Such administration shall include, but not be limited to, the receipt and expenditure of funds from federal, state and private sources for buffer strips.

Added by Laws 2000, c. 255, § 2, eff. Jan. 1, 2001.  Amended by Laws 2005, c. 451, § 2, eff. Jan. 1, 2006.

§68-2817.3.  Exclusion of property used for desulphurization of gasoline or diesel fuel.

A.  As used in subsection E of Section 2817 of this title, "facility, device or method for the desulphurization of gasoline or diesel fuel" means any structure, building, installation, excavation, machinery, equipment or device and any attachment or addition to or reconstruction, replacement or improvement of that property, that is used, constructed, acquired or installed on or after January 1, 2003, wholly or partly to meet or exceed rules adopted by the Oklahoma Environmental Quality Board, or by the United States Environmental Protection Agency with respect to any program which has been delegated to the Department of Environmental Quality for the prevention, monitoring, control or reduction of the amount of sulfur in gasoline or diesel fuel.  This definition shall not apply to a motor vehicle.

B.  In applying for an exclusion of property under the provisions of subsection E of Section 2817 of this title, a person seeking the exclusion shall present in a request to the Executive Director of the Department of Environmental Quality information detailing:

1.  The anticipated environmental benefits from the installation of the facility, device or method for the desulphurization of gasoline or diesel fuel;

2.  The estimated cost of the facility, device or method; and

3.  The purpose of the installation of such facility, device or method and the proportion of the installation that is such a facility, device or method.

C.  Following submission of the information required by subsection B of this section, the Executive Director of the Department of Environmental Quality shall determine if the facility, device or method is used wholly as a facility, device or method for the desulphurization of gasoline or diesel fuel.  As soon as practicable, the Executive Director shall send notice by regular mail to the Director of the Ad Valorem Division of the Oklahoma Tax Commission that the person has applied for a determination under this section.  If the Executive Director determines that the facility, device or method is used wholly for the desulphurization of gasoline or diesel fuel, the Executive Director shall issue a letter to the person stating that determination and the proportion of the installation that is a facility, device or method for the desulphurization of gasoline or diesel fuel.

D.  The Department of Environmental Quality may charge a person seeking a determination under the provisions of this section an additional fee not to exceed its administrative costs for processing the information, making the determination and issuing the letter required by this section.  The Environmental Quality Board may adopt rules to implement this section.

E.  A person seeking an exclusion under this section shall provide to the county assessor or the Director of the Ad Valorem Division of the Oklahoma Tax Commission a copy of the letter issued by the Executive Director of the Department of Environmental Quality under subsection C of this section.  The county assessor or the Director of the Ad Valorem Division of the Tax Commission shall accept the copy of the letter from the Executive Director as conclusive evidence that the facility, device or method is used wholly for the desulphurization of gasoline or diesel fuel.  The county assessor or the Director of the Ad Valorem Division of the Tax Commission shall further determine if the property for which the exclusion is sought is qualified as provided in subsection E of Section 2817 of this title.

F.  The exclusion provided by this section, once allowed, need not be applied for subsequent years, and the exclusion applies to the property until it changes ownership or the qualification of the property for the exclusion changes.  However, the county assessor or the Director of the Ad Valorem Division of the Tax Commission may require a person allowed an exclusion in a prior year to file a new application to confirm the current qualification for the exclusion by delivering a written notice that a new application is required, accompanied by an appropriate application form, to the person previously allowed the exclusion.

Added by Laws 2002, c. 345, § 2, eff. Jan. 1, 2003.  Amended by Laws 2003, c. 431, § 3, eff. Jan. 1, 2004.

§682818.  Taxpayer's return not conclusive of value  Raising or lowering returned value  Separate valuation by county assessor  Inspection and examination of premises.

A.  The return of the taxpayer shall not be conclusive as to the value or amount of any property.  The county assessor shall have the authority and it shall be his duty to raise or lower the returned value:

1.  Of any personal property, to conform to the fair cash value thereof, estimated at the price it would bring at a fair voluntary sale; or

2.  Of any real property so that the assessment thereof shall be made in accordance with the provisions of Section 2817 of this title and with all provisions of the Ad Valorem Tax Code applicable to the valuation of real property.

B.  The county assessor shall assess and value all property, both real and personal, which is subject to assessment by him, and shall place a separate value on the land and improvements in assessing real estate; and he shall do all things necessary, including the viewing and inspecting of property, to enable him to assess and value all taxable property, determine the accuracy of assessment lists filed with him, discover and assess omitted property, and determine the taxable status of any property which is claimed to be exempt from ad valorem taxation for any reason.

C.  In the performance of his duties, the county assessor, or his duly appointed and authorized deputy, shall have the power and authority to:

1.  Go upon any premises and enter any business building or structure and view the same and the property therein, and to view, inspect or appraise any property located within his county, however, the county assessor shall not have the power or authority to enter the private dwelling of a taxpayer except as provided for in subsection D of this section; and

2.  Examine any person under oath in regard to the amount or value of his property.

D.  In the event of a dispute concerning the valuation of household personal property, a taxpayer may request the county assessor to perform a visual inspection of such property.

E.  Prior to entering the business or commercial premises of any taxpayer for purposes of discovering personal property, the county assessor or deputy shall request permission to enter the business or commercial premises and shall state the reason for the inspection.  If access to the business or commercial premises is denied, the county assessor or deputy shall be required to obtain a search warrant in order to conduct an inspection of the interior of the business or commercial premises.  A search warrant may be obtained upon a showing of probable cause that personal property located within particularly described business or commercial premises is subject to ad valorem taxation, but not listed or assessed for ad valorem taxation as required by law.

Added by Laws 1988, c. 162, § 18, eff. Jan. 1, 1992. Amended by Laws 1989, c. 152, § 5, eff. Jan. 1, 1992.

§682819.  Determination of taxable value.

Taxable values of real and personal property shall be established in accordance with the requirements of Sections 8, 8B and 8C of Article X of the Oklahoma Constitution.  The county assessor shall determine the taxable value of all taxable property that the assessor is required by law to assess and value and shall determine such taxable value in accordance with the requirements of Sections 8, 8B and 8C of Article X of the Oklahoma Constitution.

Added by Laws 1988, c. 162, § 19, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 304, § 5, emerg. eff. May 29, 1997.

§682820.  Visual inspection of taxable property.

A.  Each county assessor shall conduct a comprehensive program for the individual visual inspection of all taxable property within his respective county.  Each assessor shall thereafter maintain an active and systematic program of visual inspection on a continuous basis and shall establish an inspection schedule which will result in the individual visual inspection of all taxable property within the county at least once each four (4) years.

B.  The first cycle of visual inspections for property shall begin upon January 1, 1991, as prescribed by Section 2481.1 of Title 68 of the Oklahoma Statutes, and shall end upon December 31, 1994.  Thereafter, each succeeding fouryear cycle for visual inspections shall begin upon January 1 of the year following the fourth year of the preceding cycle and shall end upon December 31 of the applicable fouryear cycle.  The county assessor shall utilize the standard parcel identification system required by law to assign each parcel of real property a unique identification code or number. The code or number shall be used to ensure that the inspection sequence for real property results in a visual inspection of each parcel at least once each four (4) years.  Each successor of the county assessor shall use the same cycle as used by the assessor's predecessor in office for visual inspections of property.

C.  Prior to the beginning of the first visual inspection cycle and each subsequent visual inspection cycle, the county assessor shall develop a plan that details the number of real property parcels to be inspected in each year of the cycle by use category, geographic area or other basis, the resources and budget proposed to complete the inspections and the valuation methodology to be used in determining the fair cash value of the real property and improvements thereon.  The plan shall be adequate to ensure the visual inspection of all parcels of real property within the county at least once each four (4) years.  The plan shall also be adequate to ensure that the information collected from the visual inspection of real property each year is sufficient to establish a representative sample from each use category in order to conduct the proper valuation of all taxable property within each use category by means of an accepted standard for mass appraisal practice.  The county assessor shall submit the proposed plan to the Oklahoma Tax Commission by the first working day in October preceding the beginning of the fouryear cycle.  The Oklahoma Tax Commission shall either approve the plan if the plan and resources are adequate to complete the cycle and if the plan will result in a representative sample from each use category in order to value all taxable property each year or shall correct and modify the plan in order to establish a program for visual inspection that will be completed by the end of the cycle and that will provide a representative sample from each use category in order to value all taxable property each year.  An approved plan shall be made for each county as of the beginning date of each cycle and a copy of such plan shall be filed with the Oklahoma Tax Commission.

D.  Each year the county assessor shall submit a progress report to the Oklahoma Tax Commission indicating the number of real property parcels inspected by use category, geographic area or other basis, the resources and budget expended in the last completed fiscal year and the valuation methodology used to determine fair cash values of the real property and improvements.  The Oklahoma Tax Commission shall correct and modify any visual inspection plan during the fouryear cycle if progress reports indicate that inspection of real property parcels will not be completed or will be performed in violation of legal requirements for such inspections. The county assessor shall be required to complete the fouryear cycle in accordance with such plan as corrected and modified.

E.  Each county assessor shall prepare and submit to the Oklahoma Tax Commission a detailed report of the progress made in the visual inspection program in his county to the date of the report and it shall be made a matter of public record.  Such report shall be submitted upon forms supplied by the Oklahoma Tax Commission and shall consist of such information as the Oklahoma Tax Commission requires.  The progress report shall be submitted not later than October 15 each year or the first working day thereafter. Based in part on all such county progress reports, the Oklahoma Tax Commission shall prepare its own report from all sources and transmit a copy of its own report to the Legislature and the State Board of Equalization.

Added by Laws 1988, c. 162, § 20, eff. Jan. 1, 1991.  Amended by Laws 2001, c. 358, § 18, eff. July 1, 2001.

§682821.  Physical inspection of real property  Type of information to be gathered  Recording  Cadastral maps and parcel identification system to be required and maintained  Comprehensive sales file  Office equipment.

A.  Each county assessor shall cause real property to be physically inspected as part of the visual inspection cycle and shall require such examination as will provide adequate data from which to make accurate valuations.

B.  The information gathered from the physical inspection shall be relevant to the type of property involved, its use category, the valuation methodology to be used for the property, whether the methodology consists of the cost approach, an income and expense approach or sales comparison approach, and shall be complete enough in order to establish the fair cash value of the property in accordance with accepted standards for mass appraisal practice.

C.  Information gathered during the physical inspection shall be recorded using a standard method as prescribed by the Oklahoma Tax Commission in computerized or noncomputerized form.  The information may include property ownership, location, size, use, use category, a physical description of the land and improvements or such other information as may be required.

D.  In order to conduct the visual inspections of real property during the fouryear cycle, each county assessor shall acquire and maintain cadastral maps and a parcel identification system.  The standards for the cadastral maps and the parcel identification system shall be uniform for each county of the state and shall be in such form as developed by the Ad Valorem Task Force.

E.  The county assessor shall maintain a comprehensive sales file for each parcel of real property within the county containing relevant property characteristics, sales price information, adjustments to sales price for purposes of cash equivalency, transaction terms and such other information as may be required in order to establish the fair cash value of taxable real property.

Each county assessor shall ensure that the office is equipped with adequate drafting facilities, tools, equipment and supplies in order to produce or update maps, sketches or drawings necessary to support the proper administration of the ad valorem tax and such other tools or equipment as may be required to perform duties imposed by law for the discovery and valuation of taxable property.

Added by Laws 1988, c. 162, § 21, eff. Jan. 1, 1992. Amended by Laws 1989, c. 321, § 9, operative Jan. 1, 1992; Laws 1991, c. 338, § 1, eff. Jan. 1, 1992.

§682822.  Adequate provisions to effectuate visual inspection program to be included in assessors' budgets.

A.  Each county assessor in budgets submitted to the county excise board or county budget board shall make adequate provision to effect countywide visual inspections of real property during the four-year cycle.

B.  Each jurisdiction within a county which receives revenue from an ad valorem mill rate shall receive a copy of the budget for the countywide visual inspection program for that county.  The county excise board or county budget board shall notify all such jurisdictions of any meetings at which discussion or action on the budget for the comprehensive program of visual inspections is or may be on the agenda.  Such jurisdictions shall have the opportunity to appear before the county excise board or the county budget board, prior to approval of such budgets, to provide testimony, comments, information and documentation concerning the budgets submitted by the county assessor pursuant to subsection A of this section.

C.  The several county excise and budget boards, in passing upon budgets submitted by the several assessors, shall authorize and levy amounts which will suffice to carry out the countywide visual inspection program as approved by the Oklahoma Tax Commission under Section 2820 of this title.  Such amounts shall be separate from other funds allocated to the office of county assessor and shall be used exclusively to carry out the countywide visual inspection program.  The allocation of such amounts shall not serve to decrease other funds allocated to the office of county assessor by the county excise board or the county budget board.  Any disputes as to the amount authorized to carry out the countywide visual inspection program shall be resolved by the county excise board; provided, the Oklahoma Tax Commission shall take such action as may be necessary to ensure that such amounts are used exclusively to carry out the countywide visual inspection program and that the allocation of such amounts does not serve to decrease other funds allocated to the office of county assessor.

Added by Laws 1988, c. 162, § 22, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 366, § 1, emerg. eff. June 9, 1992; Laws 1993, c. 273, § 9, emerg. eff. May 27, 1993; Laws 1994, c. 326, § 2, eff. July 1, 1994.

§68-2823.  Cost of comprehensive visual inspection program.

A.  For each fiscal year, the cost of the comprehensive program of visual inspections for real property and the cost of physical inspections of personal property shall be paid by appropriate warrants from those who receive the revenues of the mill rates levied on the property of the county as prescribed by this section.  School districts are hereby authorized to pay such costs from revenues accruing to their building funds.  The county assessor shall prepare a budget for the comprehensive program of visual inspections for real property and the cost of physical inspections of personal property and file such budget with the county excise board or county budget board.

B.  The county excise board or county budget board shall apportion such cost among the various recipients of revenues from the mill rates levied, including the county, all cities and towns, all school districts, all sinking funds of such recipients, and all jurisdictions specified in subsection D of this section, in the ratio which each recipient's total tax collection authorized from its mill rates levied for the preceding year bears to the total tax collection authorized of all recipients from all their mill rates levied for the preceding year.  The cost shall include only those expenses directly attributable to the visual inspection program and those expenses directly attributable to physical inspections of personal property and shall not include any expenses of the office of the county assessor which, in the judgment of the county excise board or county budget board, are expenses of county assessor's office which would exist in the absence of such program or in the absence of physical inspection of personal property.  Expenses that are attributable both to the visual inspection program and physical inspection of personal property, and which would exist in the absence of such program or inspection, including but not limited to salaries, employee benefits, office supplies and equipment, may be prorated; provided, no portion of the salary of the county assessor shall be included in such costs.

C.  Upon receipt of the billing statement provided for in subsections D and E of this section by each such recipient, the mill rates to be established by the board for each such recipient for the current year shall include and be based upon such amounts and shall constitute an appropriation of such amounts to the county assessor for expenditure for the expenses of administering the visual inspection program each year.  In the case of a sinking fund of a recipient, if, after approving its budget, the governing body of a recipient notifies the board in writing that there are no funds appropriated to pay the amount of the billing statement for such sinking fund, such notice shall constitute conclusive evidence of a financial obligation of the recipient as it relates to such sinking fund.  The board may seek a judgment for the amount of such obligation and court costs in the district court of the county in which the board is located.

D.  The county assessor shall render a statement to each of the jurisdictions within the county which receive revenue from an ad valorem mill rate.  Such statement shall include the following information:

1.  The current fiscal year in which the charge has been incorporated in the jurisdiction's budget;

2.  All jurisdictions receiving statements from the county assessor, the mill rate for each in the previous year, and the proportion of each to the combined mill rates of all jurisdictions within the county for the previous year.  The proportions specified in this paragraph should equal a total of one hundred percent (100%);

3.  The charge for the entity receiving the statement as well as the charge for each jurisdiction of the county based upon the proportions specified in paragraph 2 of this subsection.  The total of all current year charges for all county jurisdictions should equal the total visual inspection program budget for the current fiscal year;

4.  The amount of the total budget for the office of the county assessor and the percentage that visual inspection program expenses are of such total budget; and

5.  A copy of the County Budget Visual Inspection Account and a brief description of the areas to be visually inspected for the current fiscal year, consistent with the plan on file with the Oklahoma Tax Commission pursuant to Section 2820 of this title.

E.  In any county wherein any jurisdiction's budget and mill rates are not subject to review and approval by the county excise board, the county assessor shall nevertheless include any such jurisdiction in the calculations required under subsection A of this section.  The county assessor shall also render a billing statement to any such jurisdiction showing the charge for the current fiscal year due from the jurisdiction.  Such billing statement shall also show all the information specified in subsection D of this section.  Such billing statement shall clearly indicate that the charge payable by the jurisdiction is due and payable by December 31 of the current fiscal year.

Added by Laws 1988, c. 162, § 23, eff. July 1, 1992.  Amended by Laws 1991, c. 249, § 8, eff. July 1, 1992; Laws 1992, c. 208, § 2; Laws 1994, c. 326, § 3, eff. July 1, 1994; Laws 2001, c. 358, § 19, eff. July 1, 2001; Laws 2002, c. 476, § 4, emerg. eff. June 6, 2002.

§682824.  Special assistance in valuation of certain property.

Any county assessor may request special assistance from the Oklahoma Tax Commission in the valuation of property which requires specialized knowledge not otherwise available to the assessor's staff.  Upon approval of such request, the Oklahoma Tax Commission may assist the assessor in the valuation of such property in such manner as the Oklahoma Tax Commission, in its discretion, considers proper and adequate.

Added by Laws 1988, c. 162, § 24, eff. Jan. 1, 1992.

§682825.  Valuation guidance and assistance.

The Oklahoma Tax Commission shall make and publish such rules, regulations and guides which it determines are needed for the general guidance and assistance of county assessors.  Each assessor is hereby directed and required to value property in accordance with the standards established by law.

Added by Laws 1988, c. 162, § 25, eff. Jan. 1, 1992.

§682826.  Appraisers  Nature and effect of services  Valuation to be made by assessor.

Appraisers whose services may be obtained by appointment by the assessor or who may be assigned by the Oklahoma Tax Commission, upon request of the county assessor, to assist any county assessor shall act in an advisory capacity only.  Valuations made by such appraisers shall not be binding upon the assessor.  All valuations made pursuant to the Ad Valorem Tax Code shall be made and entered by the assessor pursuant to law.

Added by Laws 1988, c. 162, § 26, eff. Jan. 1, 1992.

§682827.  Book, records and materials to be maintained by county assessor.

Each county assessor shall keep such books and records as are required by the rules and regulations of the Oklahoma Tax Commission including, but not limited to, publications provided by the Oklahoma Tax Commission to assist the assessor and appraisal staff in the valuation of taxable property as required by law.

Added by Laws 1988, c. 162, § 27, eff. Jan. 1, 1992.

§682828.  Visual inspection program  Annual progress report to Legislature.

The Oklahoma Tax Commission, prior to the convening of each regular session of the Legislature, shall submit a comprehensive report showing the extent or progress of the real property visual inspection program in each county based upon data from all sources available to the Oklahoma Tax Commission.  Such report shall also include any comments and recommendations the Oklahoma Tax Commission may have in regard to the program.

Added by Laws 1988, c. 162, § 28, eff. Jan. 1, 1992.

§682829.  Valuation of property pursuant to accepted mass appraisal methodology.

A.  Each county assessor, in order to comply with the provisions of Section 17 of this act requiring the annual valuation of all taxable real and personal property within the county, shall establish the fair cash value of such taxable property using an accepted mass appraisal methodology.

B.  For purposes of this section "accepted mass appraisal methodology" shall mean the process for making estimates of fair cash value for a property about which no direct or timely information is available concerning economic value by using known information about the property characteristics, location, use, size, sales price and other information of similar properties.  Such mass appraisal methodology may include multiple regression analysis or other statistical techniques for mass appraisal.  If information of similar properties is not available in the taxing jurisdiction, the county assessor may use other applicable regional or national information to annually determine the fair cash value of a property estimated at the price it would bring at a fair voluntary sale as provided in Section 17 of this act.

C.  Each county assessor shall utilize the information gathered from the visual inspection of real property conducted during each year of the fouryear cycle for such inspections and shall conduct such statistical calculations using the data so acquired together with sales price or other information available as may be required to make accurate estimates of fair cash values for all taxable real or personal property within the county each year.  The results of such calculations shall be recorded on the assessment roll of the county on an annual basis in order to reflect any increase or decrease in the fair cash value of any property in any year.

D.  The statistical analysis required by this section shall be performed within each county using such computer facilities as may be available, but shall be conducted in accordance with procedures established for the uniform mass appraisal program established by the Oklahoma Tax Commission.

Added by Laws 1988, c. 162, § 29, eff. Jan. 1, 1992.

§68-2829.1.  County Assessor Fee Revolving Fund.

There is hereby created in the office of the county treasurer a revolving fund for the office of the county assessor, to be designated the "County Assessor Fee Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all fees collected by the assessor and all monies accruing to the fund.  Monies deposited to the fund shall be expended by the county assessor and shall not be transferred to any other account for a purpose other than:

1.  For maintenance, replacement and upgrade of computer hardware and software associated with county assessor databases and geographic information systems; and

2.  To provide products and services generated from the database and geographic information system to both public and private parties.

The intent of this section is to increase the net funding level available to the county assessor to maintain electronic databases and geographic information systems as required pursuant to Section 2829 of this title.

Added by Laws 1994, c. 200, § 3.

§682830.  Monitoring valuations  Noncompliance guidelines and procedure.

A.  The Oklahoma Tax Commission shall monitor the progress of valuation in each county as it occurs each year.  Such monitoring may be conducted by periodic audits of assessments through visits to the county or through an analysis of assessment activity by means of a computer-assisted monitoring program.

B.  The Oklahoma Tax Commission shall establish guidelines for determining the extent of noncompliance with the applicable law or administrative rules governing valuation of taxable property.  Such guidelines shall establish three categories of noncompliance.  The categories shall be respectively denominated as Category 1, Category 2 and Category 3.  Each category shall represent progressive degrees of noncompliance.  Provided, if the Tax Commission finds that a county assessor is not annually valuing taxable real and personal property within the county as required by Sections 2817 and 2829 of this title, the Tax Commission shall certify that the county is not in compliance with such statutes and shall be required to take action as prescribed by this section for the appropriate category of noncompliance according to the guidelines established pursuant to the provisions of this subsection.  The Oklahoma Tax Commission shall be authorized to take action as prescribed by this section for each category of noncompliance as follows:

Category 1:  The Oklahoma Tax Commission shall notify the county assessor of the nature of the noncompliance and shall indicate the action required to correct such noncompliance.

Category 2:  The Oklahoma Tax Commission shall order the action to be taken in order to bring the county into compliance.  The Oklahoma Tax Commission is authorized to do any or all of the following:

1.  Impose a schedule of required actions by county officials to bring the county into compliance;

2.  Establish deadlines for bringing the county into compliance; or

3.  Impose changes in procedures in the assessor's office, if necessary, to facilitate continued compliance.

Category 3:  The Oklahoma Tax Commission shall notify the board of county commissioners and the county assessor of the affected county that the county is in violation of law or regulations relating to the valuation function for the administration of the ad valorem tax.  The Oklahoma Tax Commission shall conduct a conference, within thirty (30) days after such notice, in that county with the board of county commissioners, the county assessor and the county board of equalization, to formally notify the county of the extent of noncompliance and the measures necessary to correct it.  The Oklahoma Tax Commission is authorized to do any or all of the following:

1.  Impose a schedule of required actions by county officials to bring the county into compliance;

2.  Establish deadlines for bringing the county into compliance;

3.  Impose changes in procedures in the assessor's office, if necessary, to facilitate continued compliance;

4.  Place the county valuation function under the temporary supervision of a qualified Oklahoma Tax Commission employee;

5.  Require additional training for the assessor, deputies or members of the equalization board; or

6.  Provide written or oral reports to the board of county commissioners and the county board of equalization of the progress in regaining compliance status for the county.  Such reports shall be public records.

The Oklahoma Tax Commission shall periodically conduct a review of the extent of noncompliance in each county determined to be in Category 3 noncompliance.  When the Oklahoma Tax Commission determines that such a county is in substantial compliance with the applicable law or administrative regulations governing valuation of taxable property, the Commission shall so certify.

C.  The Oklahoma Tax Commission may request the Court of Tax Review to order a county determined to be in Category 3 noncompliance to reimburse the Oklahoma Tax Commission from the county assessor's budget as established in Section 2823 of this title for all costs incurred as a result of the assumption of the valuation function by the Commission.  The salary of the county assessor shall not be paid during the time that a qualified employee of the Oklahoma Tax Commission is supervising the valuation function in the county, but shall be restored as of the date the Commission certifies to the board of county commissioners that noncompliance has been corrected.

D.  The county assessor shall have the right to appeal an order issued by the Oklahoma Tax Commission to correct Category 2 noncompliance or to appeal a decision finding Category 3 noncompliance in the manner provided by Section 2883 of this title.

Added by Laws 1988, c. 162, § 30, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 10, operative Jan. 1, 1992; Laws 1996, c. 323, § 1, eff. July 1, 1996.

§682831.  Place of listing and assessment.

A.  All property, both real and personal, having an actual, constructive or taxable situs in this state, shall, except as hereinafter provided, be listed and assessed and taxable in the county, school districts, and municipal subdivision thereof, where actually located on the first day of January of each year.  In all cases oil field equipment, drilling equipment, construction equipment, road machinery, and equipment used by construction, road building, or drilling contractors or companies or individuals engaged in such businesses, shall be taxable in the county, school districts, and municipal subdivision thereof, where actually located on the first day of January of each year, but if same is not assessed in said county it shall be subject to assessment and taxation in the county of the owner's domicile.  Goods, wares, merchandise and property becoming a part of the finished product of drilling equipment, for use outside the continental United States shall not be subject to any other taxes.

B.  When any personal property is brought into or located in this state or removed from one county to another within this state between January 1 and September 1, and shall acquire an actual situs therein before the first of September, such property shall be listed and assessed and taxable where situated after such removal or change in location, unless such property has already been assessed in some other state or county for the current year, or the property was originally produced in this state subsequent to January 1, but if same is not assessed in said county it shall be subject to assessment and taxation in the county of the owner's domicile.

C.  When cattle or other livestock are pastured or kept on a tract of land situated partially within each of two or more counties or other taxing districts, so that they may roam or be driven from one county or taxing district to another and are not kept in any one county or taxing district, the number to be listed and assessed in each county or taxing district shall be determined by ascertaining the acreage proportion of the entire tract which is located in each county or taxing district and applying the same proportion to the total number of cattle or other livestock.  When cattle or other livestock are likewise pastured or kept on a tract of land situated partially in the State of Oklahoma and partially in some other state, the number having a taxable situs in Oklahoma shall be determined in like manner.

D.  In any case where other personal property, by reason of its nature or use, does not stay in one place long enough to acquire a definite taxable situs, such property shall be listed and assessed at the domicile of the owner, if the owner is domiciled in this state, and otherwise in the county, school districts, and municipal subdivision thereof, where the owner has his principal business in this state.

E.  Tangible personal property moving through the state from a point outside the state, in transit to a final destination outside the state, shall for purposes of taxation, acquire no situs in the state.  The owner shall, if required, in order to obtain a determination that any property has not acquired a situs in the state, submit to the appropriate assessing officer documentary proof of the intransit character and the final destination of the property.

Added by Laws 1988, c. 162, § 31, eff. Jan. 1, 1992.

§682832.  Persons required to list property.

A.  Property subject to ad valorem taxation shall, unless otherwise provided, be listed for taxation by the owner thereof or his duly authorized agent.

B.  Property belonging to or controlled by the following shall be listed by the following persons or their duly authorized agents:

1.  A corporation or joint stock association, by an officer;

2.  A partnership, by a partner;

3.  A minor child or insane person, by the guardian or the person having such property in charge;

4.  A person for whose benefit it is held in trust, by the trustee;

5.  The estate of a deceased person, by the executor or administrator;

6.  A body politic or corporate, by the proper agent or officer thereof;

7.  Manufacturers and others in the hands of an agent, by such agent in the name of the principal;

8.  Persons, companies, or corporations whose assets are in the hands of receivers, by such receiver; and

9.  Merchandise consigned or floorplanned to a dealer by a manufacturer or jobber, by the dealer.

C.  A person required to list property in behalf of another shall list it separately from his own, naming the person to whom it belongs.  The undivided property of a person deceased, belonging to his heirs, may be listed as belonging to such heirs without enumerating them.

Added by Laws 1988, c. 162, § 32, eff. Jan. 1, 1992.

§682833.  Jointly owned property  Listing, assessment and taxation  Taxes as lien.

A.  If any real estate in this state is jointly owned by two or more persons, or by tenants in common, and the interest of one or more of such joint owners or tenants in common is subject to taxation, and that of the others is not, then it shall be the duty of the joint owners or tenants in common whose interests are subject to taxation to list such undivided interests for taxation at the time and in the same manner as other taxable property is listed.

B.  In any other case where the owner of an undivided interest in real estate desires to have his interest separately assessed, he shall list such undivided interest with the county assessor and advise the county assessor of the name and amounts owned by other owners of undivided interests in such real estate.

C.  In either instance, it shall be the duty of the county assessor to assess such undivided interest or interests for taxation as other property.  Such assessment shall be equalized, and taxes levied and extended against the same, as other taxable property.

D.  Such taxes shall be a lien on such interest and if same be not paid and become delinquent, it shall be the duty of the county treasurer to advertise and sell such interests as in the case of other real property for delinquent taxes, and the purchasers at such sale shall be entitled to certificate of purchase, and to a deed if not redeemed, and all other rights and remedies as in cases of the sale of other real estate for taxes.  If any such interests in real estate have been omitted or escaped taxation for any year or years for which same was liable, it shall be the duty of all officers to discover and assess the same for such omitted year or years the same as other property which has been omitted or escaped taxation, and such taxes shall be a lien and collected in the same manner and to the same extent as other taxes on omitted property.

Added by Laws 1988, c. 162, § 33, eff. Jan. 1, 1992.

§682834.  Subdivided land or lot  Surveying and platting.

A.  Whenever a legal subdivision of land, or any lot or subdivision, is owned by two or more persons in severalty and the description of one or more parts or parcels thereof cannot, in the judgment of the county assessor, be made sufficiently certain and accurate for the purpose of assessment and taxation, without noting the metes and bounds of the same, he shall make his report thereof to the board of county commissioners of his county, setting forth the description of the legal subdivision, with his request that the same be surveyed and platted in conformity with this section.

B.  When so requested the board of county commissioners shall cause a survey and plat to be made of such tract of land by a competent person selected by the board of county commissioners, which plat shall describe said tract and any other subdivisions of the smallest legal subdivision of which the same is a part, conforming as nearly as possible to the present location of the separate lots, parcels, subdivisions, highways and easements as shown by the records of the county clerk and county assessor, numbering them by progressive numbers, setting forth the courses and distances, the number of acres, and such other memoranda as is necessary; and description of such lots and subdivisions according to number and designation thereon as shown by said plat shall be deemed a sufficient description for all purposes, inclusive of transfer, by reference thereto.

C.  Said plat shall be certified to by the person making the survey as correct and when so certified shall be submitted to the board of county commissioners for approval; and when endorsed with the approval of the board it shall be signed and acknowledged by the chairman thereof and filed for record with the county clerk and shall be known as commissioners' plat of the tract or subdivision therein designated, and when so executed and filed shall have the same effect as if executed, acknowledged, and filed by the owners thereof.

D. Whenever each of the legal subdivisions comprising an entire quarter section of land is so owned by two or more persons in severalty, said entire quarter section may be ordered surveyed and platted in one plat as provided by the preceding provisions of this section.

E.  The costs and expenses of such plat, survey and record shall be ordered paid by the board of county commissioners out of the county general fund.

Added by Laws 1988, c. 162, § 34, eff. Jan. 1, 1992.

§68-2835.  Forms for listing and assessment of property.

A.  On or before January 1 of each year, the Oklahoma Tax Commission shall prescribe for the use of all county assessors, suitable blank forms for the listing and assessment of all property, both real and personal.  Such forms shall contain such information and instructions as may be necessary in order to obtain a full and complete list of all taxable property and such forms shall be used uniformly throughout the state.  Any change in these forms must have the approval of the Tax Commission.

B.  It shall be the duty of the county assessor to furnish such forms to any taxpayer upon request, and all personal property shall be listed on such forms in the manner provided therein.  Such lists shall be signed and sworn to and filed with the county assessor not later than March 15 of each year; and such lists may show the description of real property, which may be by subdivision of quarter sections, or less if any such subdivision is owned in less quantity, describing such less quantity by United States Land Survey nomenclature if that can be done, otherwise by metes and bounds, according to ownership.

C.  Real estate need not be listed by the taxpayer, but may be listed if the taxpayer so desires, in which case the list shall show the taxpayer's estimate of the value of each tract of land and shall separately show the value of the buildings and improvements thereon.

D.  All such sworn lists of property shall contain such other information concerning both real and personal property as may be required by such forms so prescribed.

E.  All such sworn lists of property shall be protected as confidential and shall not be available for inspection under the Open Records Act.

Added by Laws 1988, c. 162, § 35, eff. Jan. 1, 1992.  Amended by Laws 2000, c. 314, § 25, eff. July 1, 2000.

§682836.  County assessor to take lists  Meeting taxpayers  Taxpayer failing to meet assessor  Receiving lists at assessor's office  Penalty for failure to list.

A.  The county assessor of each county in the state shall, on the first day of January of each year, or as soon thereafter as may be practicable, proceed to take a list of taxable property in the county.  In order to take lists of personal property and receive homestead exemption applications, the county assessor, or his deputy, shall meet the taxpayers at various places throughout the county.  The county assessor may exercise his discretion as to where he meets the taxpayers and how long he shall stay at each place, provided he spends at least one (1) day in each city and incorporated town.  At least ten (10) days prior to the date the county assessor will meet the taxpayers to list their property, he shall give notice by publication in at least one (1) newspaper of general circulation in the county, stating the date and hours of the day of each visit to each city, town or other place; and such notice may be published in the manner of commercial advertising, rather than legal notices, and the county may pay up to rates prevalent in the area for commercial advertising.

B.  If any taxpayer shall fail to meet the county assessor and list his property on the date advertised, such taxpayer may render a written list of all his personal property and make written application for homestead exemption, and shall subscribe and swear to the oath required by each taxpayer as to its correctness. Such written lists or applications shall not constitute a valid return or application unless made on the forms prescribed by the Oklahoma Tax Commission and in the manner required by law.

C.  After the county assessor shall have visited each city, town, or other place, he shall be in his office at the county seat from March 1 to March 15, inclusive, for the purpose of receiving lists from those who have not listed their property for the current year, and all who fail to list all or any part of their personal property for the current year, on or before March 15, shall be delinquent. If any personal property is not listed by the person whose duty it is to list such property on or before March 15 of any year, when such property is assessed there shall be added to the assessed valuation of such property as a mandatory penalty, amounts as follows:

1.  If listed or assessed after March 15, but on or before April 15, ten percent (10%) of the assessed value; and

2.  If listed or assessed after April 15, twenty percent (20%) of the assessed value.

D.  If the county assessor fails, neglects, or refuses to add the valuation penalty as provided by this section, he shall be liable on his official bond for the amount of said penalties.

Added by Laws 1988, c. 162, § 36, eff. Jan. 1, 1992.

§68-2837.  Corporations  Assessment.

All corporations organized, existing or doing business in this state, other than railroads, air carriers and public service corporations assessed by the State Board of Equalization, and other than national banks, state banks, trust companies, and building and loan associations, shall be assessed upon the value of their real property and personal property as listed separately by such corporation and less the value of any property which may be relieved of ad valorem taxation by the payment of an in lieu tax.

Added by Laws 1988, c. 162, § 37, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 3, eff. July 1, 1995.

§68-2838.  Corporations  Lists or schedules of property  Tax liability of property  Statement of capital stock, capital, indebtedness and other financial information.

A.  All corporations organized, existing or doing business in this state, other than railroads, air carriers and public service corporations assessed by the State Board of Equalization, and other than national banks, state banks and trust companies, and building and loan associations, shall, on or before March 15th of each year, return sworn lists or schedules of their taxable property within each county, to the county assessor of such county, and such property shall be listed with reference to amount, kind and value, on the first day of January of the year in which it is listed; and said property shall be subject to taxation for county, municipal, public school and other purposes to the same extent as the real and personal property of private persons, in the taxing districts in which such property is located.  Any real estate owned by such corporation shall be assessed annually at the same time and in the same manner as real estate belonging to private persons.  In making such sworn lists, all corporations shall itemize their property in the same manner and to the same extent as required by railroads, air carriers and public service corporations.

B.  It shall be the duty of each corporation to make, under oath, and deliver to the county assessor of the county where its principal business is transacted, a statement on forms prescribed by the Oklahoma Tax Commission, of its authorized capital stock and the amount of capital paid thereon, the amount of its outstanding bonded and other indebtedness, the total amount of its invested capital within and without Oklahoma, and such other financial information as may be deemed necessary to enable the county assessor to determine the value of real or personal property owned by any such corporation; and each corporation shall also deliver to the county assessor of the county where its principal business is located, a copy of all lists or schedules of property filed in every other county in this state.

Added by Laws 1988, c. 162, § 38, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 4, eff. July 1, 1995.

§682839.  Statements of capital invested and other necessary information  Neglect, failure or refusal to furnish information.

A.  It shall be the duty of each taxpayer, upon written request of the county assessor or the county board of equalization of any county, to furnish, under oath, a written statement showing the amount of capital invested in any plant, equipment, stock of merchandise or material, or any other species of property located in such county, and any other information which may reasonably be deemed necessary to enable the county officials to assess the property of such taxpayer at the fair cash value of such property. In any case where such written statement is requested, the taxpayer shall have ten (10) days from receipt of the written request within which to prepare and furnish such statement under oath.

B.  Should any taxpayer neglect, fail or refuse to make a proper itemization of his property in any county, or neglect, fail or refuse to furnish any other information required by this section, or Section 38 of this act, it shall be the duty of the county assessor or the county board of equalization to ascertain, from the best information obtainable, the value of the property of such taxpayer, and as a penalty shall add ten percent (10%) of the value thereof so ascertained.  The penalty shall not be applied until the taxpayer shall have had ten (10) days' notice of the intention to apply the penalty and an opportunity to be heard.

Added by Laws 1988, c. 162, § 39, eff. Jan. 1, 1992.

§68-2840.  County assessor to prepare, build and maintain certain permanent records.

A.  Each county assessor shall prepare, build and maintain permanent records containing the following information:

1.  The classification, grade and value of each tract of land located outside cities and towns and platted subdivisions and additions and the improvements thereon;

2.  The description and value of all lots and tracts and the improvements thereon, and a list of lands that have been annexed to any city or town, commencing with the lowest numbered section and the different subdivisions and fractional parts thereof in the lowest numbered townships in the lowest numbered range in the county, and ending with the highest numbered section, township and range and the improvements thereon; and

3.  The information required herein to be shown on such permanent records shall be shown as to tax exempt as well as taxable property, and shall be in such forms as may be acceptable to the Oklahoma Tax Commission.  It shall not be necessary to place upon such records any grade or value on land and improvements owned by the United States of America, the State of Oklahoma or any subdivision thereof, or any land and improvements exempt from ad valorem taxation by reason of the same being used exclusively and directly for religious, charitable, or educational purposes, such as churches, schools, colleges, universities, cemeteries, and all lands owned by railroads, air carriers, and public service corporations that are assessed by the State Board of Equalization.  Exempt Indian land and other exempt property shall be valued and the value placed upon such records.

B.  When the valuation of the real estate of each county has been completed, as required by this section, it shall be the mandatory duty of the county assessor and each of his successors in office, to continuously maintain, revise and correct the records relating thereto, and to continuously adjust and correct assessed valuations in conformity therewith.  Such maintenance, revision and correction shall be made each year based upon the results of the calculations required by law to be performed each year in order to determine the fair cash value of all property within the county.

C.  Each county assessor shall request in his budget request each year sufficient funds to carry out the provisions of this section.  It shall be the mandatory duty of the several boards of county commissioners, the several county excise boards, and the several county budget boards each year to make sufficient appropriations to enable the county assessor to perform the duties required of him by this section.  If any board of county commissioners, county excise board, or county budget board fails, neglects or refuses, upon written request of the county assessor, to provide adequate appropriations for supplies, deputy hire or traveling expenses for the performance of the duties imposed upon the county assessor by this section, such appropriations may be obtained by mandamus action instituted in district court by the county assessor or any other county officer, or any taxpayer of the county.

D.  The classification and valuation provided for by this section shall be done under the supervisory assistance of the Oklahoma Tax Commission.  The forms used in such classification and valuation of property shall be prescribed by the Oklahoma Tax Commission.  Where the classification and valuation has already been completed, it shall not be necessary for the county assessor to again make such classification and valuation, except it shall be the duty of such county assessor to continuously maintain, revise and correct the same as required by this section.

Added by Laws 1988, c. 162, § 40, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 5, eff. July 1, 1995.

§682841.  Land list.

Each county assessor in the state shall prepare and keep a book to be known as a "land list", which shall contain:

1.  The name of the owner and a description, sufficient for identification of all real estate in the county, with the number of acres and value of the land and the value of the improvements;

2.  The number of the lot or lots;

3.  The name of the city or town;

4.  The value of the city or town lots; and

5.  The value of the improvements.

Provided, in those counties in this state which have approved an exemption of household goods of the heads of families and livestock employed in support of the family from ad valorem taxation pursuant to the provisions of subsection (b) of Section 6 of Article X of the Oklahoma Constitution, the county assessor may, in preparation of the land list, combine the value of land and improvements thereon.  The county assessor shall correct the land list each year before commencing the assessment by noting thereon all transfers of record as shown by the office of county clerk, and shall note thereon such transfers as may be brought to the attention of the assessor while assessing, and also note thereon what real estate is not subject to taxation and the reason therefor.  The land list shall be in such form as may be acceptable to the Oklahoma Tax Commission.

Added by Laws 1988, c. 162, § 41, eff. Jan. 1, 1992.  Amended by Laws 1998, c. 405, § 5, eff. Nov. 1, 1998.

§68-2842.  Assessment roll - Form - Content - Adjustments - Annual report.

A.  Each county assessor in the state shall annually prepare an assessment roll, which shall be in such form as may be prescribed by the Oklahoma Tax Commission and shall contain the following:

1.  A list of all lands in the county in numerical order beginning with the lowest numbered section, in the lowest numbered township in the lowest numbered range in the county, and ending in the highest numbered section, township and range, with the number of acres in each tract, and the numbers of the school districts in which such lands are located, and the name and address of the owner in each instance excepting unplatted lands located inside a city or town;

2.  A list of town lots in each town or city in like numerical order and the unplatted lands located inside each city and town, in numerical order beginning with the lowest numbered section in the lowest numbered township and range with the number of acres in each tract, and the number of the school district in which such lots or tracts are located, and the name and address of the owner in each instance;

3.  A list in alphabetical order of all persons and bodies corporate in whose names any personal property has been assessed, the address of each such taxpayer, the number of the school district in which such property is taxable, with a sufficient number of columns opposite each name to enter the value, and where practicable the number of the several classes of property assessed to each property owner;

4.  The value fixed by the county assessor of all property; and additional columns to show the equalized value as fixed by the State Board of Equalization.  In listing real estate the value of land and improvements shall be shown separately in each instance; provided, in those counties in this state which have approved an exemption of household goods of the heads of families and livestock employed in support of the family from ad valorem taxation pursuant to the provisions of subsection (b) of Section 6 of Article X of the Oklahoma Constitution, the county assessor may, in preparation of the assessment roll, combine the value of land and improvements thereon; and

5.  Such other information as may be required by the Tax Commission.  Each property in which there is a homestead interest shall be entered on a separate line, and the assessment roll shall show the total assessed valuation of each homestead, the amount of exemption allowed, and the assessed valuation less the exemption.

B.  The assessment roll shall be available electronically to the county board of equalization while the board is in session, in order that the board may correct and adjust the taxable value of the property of the county.  If there should be any lawful adjustments necessary, the board shall inform the county assessor in writing on a form prescribed by the Oklahoma Tax Commission.

C.  Prior to November 1 each year, the county assessor shall submit on a form prepared by the Tax Commission a report to the Tax Commission which states the net assessed valuation and millage levy of each political subdivision or taxing authority of the state that is authorized to levy a property tax regardless of whether such property tax is actually levied.

Added by Laws 1988, c. 162, § 42, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 11, operative Jan. 1, 1992; Laws 1998, c. 405, § 6, eff. Nov. 1, 1998; Laws 2005, c. 116, § 5, eff. Nov. 1, 2005.

§682843.  Unlisted personal property  Discovery and assessment.

A.  If any personal property is not listed with the county assessor on or before March 15th of any year, the county assessor shall proceed, as soon as the omission is discovered, to ascertain and estimate from the best information obtainable, the amount and value of such property, and shall list and assess the same in the name of the owner thereof if such owner be known.  If the owner is unknown the property may be listed and assessed in the name of the person in charge of such property as agent, or it may be listed and assessed to "unknown owner"; and the failure of the county assessor to ascertain the true owner shall not invalidate the assessment.

B.  If any person, firm, association or corporation has any property belonging to others under his control or charge or in his possession, as warehouseman, factor, bailee, agent, employee or otherwise, he shall, upon written request of the county assessor or county board of equalization, make report, under oath, of the amount and ownership of such property, and upon refusal, neglect or failure to make such report, such person, firm, association or corporation shall be personally liable for the taxes on such property.

C.  No assessment of personal property not listed with the county assessor shall become final until ten (10) days after the county assessor has mailed to the lastknown address of the person, firm, association, corporation or company he believes to be the owner, or to the person in charge of such property, a copy of the assessment sheet upon which such property is listed, and which assessment sheet shall show a reasonable itemization and description of the property assessed and the value thereof, and shall show that the list and assessment was made by the county assessor.

Added by Laws 1988, c. 162, § 43, eff. Jan. 1, 1992.

§68-2844.  Omitted property - Entry on assessment rolls and tax rolls - Assessments - Arrearages - Taxing during current year.

A.  If any real, personal, railroad, air carrier or public service corporation property is omitted in the assessment of any prior year or years, and the property thereby escapes just and proper taxation, at any time and as soon as such omission is discovered, the county assessor or the county board of equalization, or the State Board of Equalization in the case of public service corporation property or railroad and air carrier property, whose duty it is to assess the class of property which has been omitted, shall at any time cause such property to be entered on the assessment rolls and tax rolls for the year or years omitted, not to exceed the last fifteen (15) years as to real property and the last three (3) years as to personal property, and shall, after reasonable notice to the parties affected, in order that they be heard, assess such omitted property for said periods and cause to be extended against the same on the tax rolls for the current year all arrearage of taxes properly accruing against it, including therein interest at the lawful rate as set forth in Section 2913 of this title, calculated from the time such tax should have become delinquent.

B.  If any tax on property subject to taxation is prevented from being collected for any year or years by reason of any erroneous proceedings, or failure to give notice, or otherwise, the amount of such tax which such property should have paid or should have been paid thereon shall be added to the tax on such property for the current year, and if for want of sufficient time or for any cause such assessment cannot be entered, and the tax thereon extended on the tax rolls for the current year, the same shall be done the following year.

Added by Laws 1988, c. 162, § 44, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 6, eff. July 1, 1995; Laws 2005, c. 116, § 6, eff. Nov. 1, 2005.

§682845.  Assessment of unassessed real estate.

When any real estate has failed to be assessed for ad valorem taxes for any prior year or years, the same shall be assessed for ad valorem taxes for said prior year or years by the county assessor, and the taxes thereupon may be paid without the payment of any penalty or interest accruing prior to the date of assessment, provided that all taxes are paid within thirty (30) days after the date of such assessment and the sending of written notice thereof. If not so paid within said thirty (30) days, it shall be the duty of the county treasurer to collect the same in the manner provided by law, together with penalty at the lawful rate calculated from the date the same would have been delinquent had it been timely assessed, but in no event to an extent greater than one hundred percent (100%) of the principal amount thereof and not to exceed fifteen (15) years.

Added by Laws 1988, c. 162, § 45, eff. Jan. 1, 1992.

§682846.  Undervalued and underassessed property  Reassessment.

A.  Whenever real or personal property has in any year, through false representations or concealments willfully and fraudulently made by the owner or agent in listing the same for assessment, been grossly undervalued and has escaped for that year just and proper taxation, the county assessor or the State Board of Equalization, whose duty it is to assess such class of property shall, at any time within two (2) years from the date of such original undervaluation, cause such property to be entered on the assessment roll and tax books for the year or years so undervalued.

B.  After reasonable notice to the party affected, in order that he may be heard, the county assessor or State Board of Equalization shall reassess such undervalued property and cause same to be extended against such property on the tax list or rolls for the current year, with all arrearage of taxes thus properly accruing against it, including interest thereon at the rate of six percent (6%) per annum from the time such tax should have become delinquent.  C.  As to such property so grossly undervalued in assessment no contract shall be made with anyone by either the State Board of Equalization, or the board of county commissioners, to pay anyone a commission or in any way causing same to be reassessed; but it shall be the duty of the State Board of Equalization, with the assistance of the Attorney General and the county assessor, with the assistance of the district attorney, to make and cause such reassessment to be made.

Added by Laws 1988, c. 162, § 46, eff. Jan. 1, 1992.

§68-2847.  Property of railroads, air carriers and public service corporations - Valuation and assessment.

A.  The property of all railroads, air carriers and public service corporations shall be assessed annually by the State Board of Equalization at its fair cash value estimated at the price it would bring at a fair voluntary sale.

B.  Taxable values of real and personal property of all railroads, air carriers and public service corporations shall be established in accordance with the requirements of Section 8 of Article X of the Oklahoma Constitution.  The State Board of Equalization shall determine the taxable value of all taxable property that the Board is required by law to assess and value, and shall determine such taxable value in accordance with the requirements of Section 8 of Article X of the Oklahoma Constitution.

C.  The percentage of fair cash value for real and personal property of railroads, air carriers and public service corporations required by the Oklahoma Constitution to be taxable shall be the percentage at which it was assessed on January 1, 1996, in accordance with the provisions of paragraph 3 of subsection A of Section 8 of Article X of the Oklahoma Constitution, and, subject to the requirements of federal law, shall be uniformly applied to calculate the taxable values of public service corporation property within the state for the applicable assessment year.

Added by Laws 1988, c. 162, § 47, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 7, eff. July 1, 1995; Laws 1997, c. 304, § 6, emerg. eff. May 29, 1997.

§68-2848.  Railroads, air carriers and public service corporations  Sworn lists or schedules.

A.  Every railroad, air carrier and public service corporation organized, existing, or doing business in this state, shall, on or before April 15 of each year, return sworn lists or schedules of its taxable property to the Oklahoma Tax Commission as provided by law, or as may be required by the Commission; and such property shall be listed with reference to the amount, kind, and value as of the first day of January of the year in which it is listed; and said property shall be subject to taxation for county, municipal, public school and other purposes to the same extent as the real and personal property of individuals.

B.  The Oklahoma Tax Commission may request certain financial data be included on any statement or schedule including, but not limited to:

1.  The amount of capital stock authorized, and the number of shares into which such capital stock is divided;

2.  The amount of capital stock paid up;

3.  The market value of such stock, or if no market value, then the actual value of the shares of stock; and

4.  The total amount of bonded indebtedness.

Added by Laws 1988, c. 162, § 48, eff. Jan. 1, 1992.  Amended by Laws 1988, c. 258, § 6, emerg. eff. June 27, 1988; Laws 1995, c. 57, § 8, eff. July 1, 1995.

§68-2849.  Repealed by Laws 1988, c. 258, § 7, emerg. eff. June 27, 1988.

§682850.  Transmission companies  Sworn lists or schedules.

Every transmission company doing business in this state shall return sworn lists or schedules of its taxable property to the Oklahoma Tax Commission, and such lists or schedules shall show the total length of line in each county, school district or other subdivision of the state, total number of wires to each line and total number of poles per mile, the total number of instruments in each municipal subdivision, the total amount of office furniture and the total amount of tools, and material, the total amount of other property, and the location thereof.

Added by Laws 1988, c. 162, § 50, eff. Jan. 1, 1992.

§682851.  Pipeline companies  Sworn statement or schedule.

Each pipeline company doing business in this state shall return to the Oklahoma Tax Commission a sworn statement or schedule as follows:

1.  The rightofway and main line, giving the entire length of main line in this and other states, showing the size of pipe and showing the proportion in each city, school district, and county, and the total in this state;

2.  The total length of each lateral or branch line and the size of the pipe, together with the name of each city, school district, and county in which such lateral and branch lines are located;

3.  A complete list giving location as to city, school district or county of all pumping stations, storage depots, machine shops, or other buildings together with all machinery, tools, tanks and material;

4.  A statement or schedule showing the amount of its authorized capital stock and the number of shares into which the same is divided; the amount of capital stock paid up; the market value of such stock, or if it has no market value, then the actual value thereof, and the total amount of outstanding bonded indebtedness; and

5.  A correct detailed statement of all other personal property, including oil in storage, and giving the location thereof.

Added by Laws 1988, c. 162, § 51, eff. Jan. 1, 1992.

§68-2851.2.  Task Force on Valuation of Gas Gathering System Assets.

A.  There is hereby created the "Task Force on Valuation of Gas Gathering System Assets".

B.  The Task Force shall consist of six (6) members to be appointed as follows:

1.  Three members shall be appointed by the Speaker of the Oklahoma House of Representatives from the membership of the House; and

2.  Three members shall be appointed by the President Pro Tempore of the Oklahoma State Senate from the membership of the Senate.

C.  The Speaker of the Oklahoma House of Representatives shall designate one of the Speaker's appointees as a cochair.  The President Pro Tempore of the Oklahoma State Senate shall designate one of the Pro Tempore's appointees as a cochair.  The Task Force shall conduct an organizational meeting not later than August 31, 2002.

D.  The Task Force shall conduct a study of the valuation of gas gathering system assets for purposes of ad valorem taxation.  The study shall include:

1.  The valuation methods currently used for gas gathering systems;

2.  The methods used to determine whether gas gathering system assets are subject to the jurisdiction of a county assessor or the State Board of Equalization for purposes of valuation and assessment;

3.  Existing opinions of the courts of the State of Oklahoma governing the valuation and assessment of gas gathering system assets or such other materials, cases, opinions or determinations that may be relevant to the study; and

4.  Other matters as may be pertinent to the study and recommendations of the Task Force as the Task Force deems relevant.

E.  The Task Force shall not be subject to the Oklahoma Open Meeting Act or to the Oklahoma Open Records Act.

F.  The Task Force shall be authorized to meet at such times as may be required in order to fulfill the duties imposed upon the Task Force by law.  Members of the Task Force shall be reimbursed for their necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of Title 74 of the Oklahoma Statutes.

G.  Staff assistance for the Task Force shall be provided by the Oklahoma House of Representatives and the Oklahoma State Senate.

H.  The Task Force shall complete its study not later than December 31, 2005.

Added by Laws 2002, c. 265, § 1, emerg. eff. May 17, 2002.  Amended by Laws 2003, c. 462, § 3, eff. July 1, 2003.

§68-2851.3.  Valuation methodology of gas gathering system assets - Local or central assessment - Changes.

A.  Effective January 1, 2003, there shall be no changes in the valuation methodology of gas gathering system assets.

B.  Effective January 1, 2003, there shall be no changes in the determination of whether gas gathering system assets are locally assessed or centrally assessed and the treatment of such assets for the January 1, 2002, assessment year shall be maintained and preserved.

Added by Laws 2002, c. 265, § 2, emerg. eff. May 17, 2002.

§682852.  Gas, light, heat and power companies  Sworn statement.

All gas, light, heat and power companies shall annually return to the Oklahoma Tax Commission a sworn statement showing the size and total length of pipe owned by such company and the location thereof, giving the county, city and school district; a statement of franchises held by such company from any municipal corporation in this state, the length of time the same are to run, and the conditions under which they were granted; and a statement of all buildings and other permanent improvements, pumping stations, tools, material and other personal property, and the location thereof.

Added by Laws 1988, c. 162, § 52, eff. Jan. 1, 1992.

§682853.  Electric light and power companies  Statement under oath.

Electric light and power companies doing business in this state shall return to the Oklahoma Tax Commission a statement under oath, showing size, capacity, location and value of each powerhouse or power plant owned by such company, the total amount of poles, wire and other equipment for the transportation or transmission of light, heat and power; the total amount of its authorized capital stock and the amount actually paid up thereon, the total amount of its outstanding bonded indebtedness; all contracts between such corporation and any municipal corporations of this state, and the amount of revenue derived therefrom; any franchises owned or held by such company, and granted by any municipal corporation of this state; and cash on hand and the location thereof.

Added by Laws 1988, c. 162, § 53, eff. Jan. 1, 1992.

§682854.  Waterworks and power companies  Sworn return.

Each waterworks and power company doing business in this state, shall file with the Oklahoma Tax Commission a sworn return, giving size, capacity, location and value of its pumping stations, and all other permanent improvements used in connection therewith, the total length and size of pipe and other means used for conducting and conveying water; total number of hydrants and the rental thereof; the total amount of its authorized capital stock and the amount actually paid thereon; total amount of its outstanding indebtedness; total amount of tools, material and other personal property, including cash on hand, and the location thereof.

Added by Laws 1988, c. 162, § 54, eff. Jan. 1, 1992.

§68-2855.  Sleepingcar and parlorcar companies  Statement under oath  Valuation and assessment.

Every sleepingcar company and parlorcar company engaged in business in this state shall file with the Oklahoma Tax Commission a statement under oath, showing the aggregate number of miles made by cars operated by such company over the several lines of railroad in this state during the fiscal year next preceding the date of such statement; the total number of cars owned by such company and the total value thereof and the average number of miles traveled by cars of the particular class covered by the statement in the ordinary course of business during the fiscal year, and it shall be the duty of the State Board of Equalization to ascertain the number of cars required to make the total mileage of cars of such corporation within the period of one (1) year.  Said Board shall ascertain and fix a valuation upon each particular class of said cars, and the number so ascertained to be required to make the total mileage of the cars of each such corporation, within the period of one (1) year, shall be assessed to the respective corporations, and such assessment shall be included in the record of the proceedings of the Board and shall be certified by the State Auditor and Inspector to the county clerks of the several counties of the state wherein such cars are operated in the same manner as property of the other railroads, air carriers and public service corporations is certified and returned.

Added by Laws 1988, c. 162, § 55, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 9, eff. July 1, 1995.

§682856.  Express companies  Statement under oath  Assessment.

A.  Every express company doing business in this state shall file with the Oklahoma Tax Commission a statement under oath, which shall include a duplicate of the report made by said company to the Interstate Commerce Commission of its assets, income, disbursements and business for the year ending on the thirtyfirst day of December of the preceding year.

B.  Each statement shall also contain the following items, or such of them as may not be covered by the information contained in the report to the Interstate Commerce Commission, and which said item shall be reported as the same existed on the thirtyfirst day of December of the preceding year:

1.  The total net assets of the company, as the same are carried upon the books of the company;

2.  The total net assets of the company invested in or pertaining to business other than the express business, as such assets are carried upon the books of the company;

3.  The total net assets of the company pertaining to or invested in its express business, as the same are carried upon the books of the company;

4.  The amount of the capital stock of the company and the number of shares into which the same is divided, or if the company has no capital stock, then the number of shares or interests into which it is divided, together with the value placed upon each share, or interest, for bookkeeping purposes;

5.  The market value of the share of the capital stock, or of the shares or interest of the company, which market price shall be determined by the average price at which such shares of the capital stock or shares or interest of the company shall have been sold during the year upon the New York Stock Exchange, or if such shares or interest of the company are not listed upon the New York Stock Exchange, then the average price at which the same have been sold during the year upon all other stock exchanges;

6.  The total mileage, other than ocean mileage, over which the company conducts an express business; and

7.  The mileage over which the company conducts an express business in this state, the mileage in each county of the state, and the mileage in each taxing district of each county of the state.

C.  In assessing any express company, the State Board of Equalization may determine the value of all property of such company pertaining to or employed in its express business, and allocate to Oklahoma its proportion of the total value upon any just and reasonable basis. The total assessment for the state shall then be allocated to the various counties, and municipal subdivisions thereof, in the proportion which the mileage of the express company in such counties and subdivisions bears to the total mileage of such company in this state.  Where an express company has an office or other taxable property in a county or other taxing district in which it has no operated mileage, such property shall be listed and assessed in the county and taxing district where located on January 1.

Added by Laws 1988, c. 162, § 56, eff. Jan. 1, 1992.

§68-2857.  Railroad, air carrier or public service corporation  Failure or refusal to make statements or schedules - Ascertainment of value - Penalty.

A.  Should any railroad, air carrier or public service corporation doing business in this state fail or refuse to file the statements or schedules with the Oklahoma Tax Commission within the time and manner required by law, it shall be the duty of the State Board of Equalization to ascertain from the best information obtainable the value of the property of such company.  The Tax Commission may grant an extension without penalty, upon written request of the taxpayer and for a good cause, of not to exceed fifteen (15) days for the filing of the returns as required by the Ad Valorem Tax Code.

B.  There shall be assessed by the State Board of Equalization an administrative penalty for every day which a railroad, air carrier or public service corporation doing business in this state fails or refuses to file the statements or schedules with the Tax Commission within the time and manner required by law in the lesser of the amount of Two Hundred Dollars ($200.00) per day for each county in which such entity has property subject to ad valorem tax or one percent (1%) of the assessed value.  The State Board of Equalization shall be responsible for collecting this penalty and shall remit fifty percent (50%) of such penalty to the county general fund of the counties in which such entity has property subject to ad valorem tax.  Fifty percent (50%) of such penalty shall be deposited in the General Revenue Fund.

Added by Laws 1988, c. 162, § 57, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 10, eff. July 1, 1995; Laws 1998, c. 405, § 7, eff. Jan. 1, 1999; Laws 2000, c. 314, § 26, eff. July 1, 2000.

§68-2858.  Railroad, air carrier and public service corporation  Findings as to assessment  Powers, duties and authority of Tax Commission relating to assessment  Discovery and inspection of personal property.

A.  The Oklahoma Tax Commission shall make its findings as to the assessment of all railroad, air carrier and public service corporation property; and such findings shall, on or before the third Monday of June of each year, be presented to the State Board of Equalization as recommendations for its final action under Section 21 of Article X of the Oklahoma Constitution.  A copy of the Oklahoma Tax Commission's letter of transmittal of its findings shall, at such time, be furnished each member of said Board.

B.  All duties, powers and authority of all officers and agencies of the state, relating to the assessment of railroad, air carrier and public service corporation property, which have been conferred upon them and vested in them, by law, are hereby transferred to, conferred upon and vested in, the Oklahoma Tax Commission; excepting only the duties, powers and authority of the State Board of Equalization, as fixed and defined by Section 21 of Article X of the Oklahoma Constitution.

C.  In the performance of its duties, as prescribed by this section, the Oklahoma Tax Commission, or any duly authorized representative thereof, shall have the power to administer oaths, to conduct hearings and to compel the attendance of witnesses and the production of the books, records and papers of any person, firm, association, or corporation, and to enter any business or commercial premises and inspect the property of the taxpayer.

D.  Prior to entering the business or commercial premises of any taxpayer for purposes of discovering personal property, the Oklahoma Tax Commission shall request permission to enter the business or commercial premises and shall state the reason for the inspection.  If access to the business or commercial premises is denied, the Oklahoma Tax Commission shall be required to obtain a search warrant in order to conduct an inspection of the interior of the business or commercial premises.  A search warrant may be obtained upon a showing of probable cause that personal property located within particularly described business or commercial premises is subject to ad valorem taxation, but not listed or assessed for ad valorem taxation as required by law.

Added by Laws 1988, c. 162, § 58, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 152, § 6, eff. Jan. 1, 1992; Laws 1995, c. 57, § 11, eff. July 1, 1995.

§68-2859.  Railroads, air carriers and public service corporations  Returns not conclusive as to value or amount of property  Duties, power and authority of State Board of Equalization.

A.  The returns of railroads, air carriers and public service corporations shall not be conclusive as to the value or amount of any property.  The State Board of Equalization shall have the authority and it shall be its duty to raise or lower the returned value:

1.  Of any personal property, to conform to the fair cash value thereof, estimated at the price it would bring at a fair voluntary sale; or

2.  Of any real property at not to exceed its fair cash value for the highest and best use for which such property is actually used or classified for use.

B.  It shall be the duty of the State Board of Equalization, with the assistance of the Oklahoma Tax Commission, to do all things necessary to enable it to assess and value all taxable property of railroads, air carriers and public service corporations, discover omitted property, and determine the taxable status of any property which is claimed to be exempt from ad valorem taxation for any reason.

C.  In the performance of its duties, as prescribed by this section, the State Board of Equalization, or any duly authorized representative thereof, shall have the power to administer oaths, to conduct hearings, and to compel the attendance of witnesses and the production of the books, records and papers of any person, firm, association, or corporation; and to enter any business or commercial premises and inspect the property of the taxpayer.

D.  Prior to entering the business or commercial premises of any taxpayer for purposes of discovering personal property, the State Board of Equalization shall request permission to enter the business or commercial premises and shall state the reason for the inspection. If access to the business or commercial premises is denied, the State Board of Equalization shall be required to obtain a search warrant in order to conduct an inspection of the interior of the business or commercial premises.  A search warrant may be obtained upon a showing of probable cause that personal property located within particularly described business or commercial premises is subject to ad valorem taxation, but not listed or assessed for ad valorem taxation as required by law.

Added by Laws 1988, c. 162, § 59, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 152, § 7, eff. Jan. 1, 1992; Laws 1995, c. 57, § 12, eff. July 1, 1995.

§68-2860.  Railroads, air carriers and public service corporations  Certification of assessed valuations.

A.  The State Board of Equalization, after having assessed all property of railroads, air carriers and public service corporations in this state according to the provisions of the Ad Valorem Tax Code, shall cause the assessed valuations to be certified by the State Auditor and Inspector to the county assessors of each county in which any portion of the property of any such railroad, air carrier or public service corporation may be located.  Such certificates of assessment shall show the various portions of the property of such corporations located and taxable in each county, and in every city, town, school district or other municipal subdivision thereof, and shall include a full statement of all property of such corporations located in each of the said several subdivisions, together with the assessed value thereof.  Said valuations shall be certified by the State Auditor and Inspector to the assessors of the several counties wherein such property is located on or before July 31 of each year.

B.  The county assessor shall enter on his assessment roll in its appropriate place the assessed valuation of each railroad, air carrier and public service corporation, and at the proper time, place such assessment on the proper tax roll of his county, subject to the levies as provided by law.

Added by Laws 1988, c. 162, § 60, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 13, eff. July 1, 1995; Laws 2001, c. 358, § 20, eff. July 1, 2001.

§68-2861.  County boards of equalization - Creation - Membership - Appointment - Term - Qualifications - Secretary and clerk - Conflicts and disputes - Unlawful acts - Penalty.

A.  A county board of equalization is hereby created for each county in the state.  Said board shall consist of three (3) members.

B.  Members of the county board of equalization shall be appointed as follows:

1.  One member shall be appointed by the Oklahoma Tax Commission;

2.  One member shall be appointed by the board of county commissioners; and

3.  One member shall be appointed by the district judge or a majority of the district judges in all judicial districts where more than one district judge is elected.

C.  The tenure of office of each county board of equalization member shall be coterminous with that of the first county commissioner district and the third county commissioner district.

D.  The qualifications of the members of the county board of equalization shall be as follows:

1.  The member must be a qualified elector and resident of the county;

2.  The member may not hold an elected office of the state, county, school district or municipal subdivision;

3.  The member may not file for any elected office of the state, county, school district or municipal subdivision without first resigning from the county board of equalization; and

4.  Not more than one member shall live in any one county commissioner's district; provided, any member serving on the effective date of this act may continue to serve until completion of the member's tenure of office pursuant to the provisions of subsection C of this section notwithstanding the provisions of this paragraph.

E.  The county clerk shall serve as secretary and clerk of said board without additional compensation.

F.  If there is a conflict or dispute as to the membership, the eligibility of any appointee for membership, the priority of an appointment or appointments, one as opposed to another, or the right of any appointee to serve in any county commissioner's district, then, such conflict or dispute shall be resolved by a determination and order of the Oklahoma Tax Commission.

G.  It shall be unlawful for any member of the county board of equalization to sell or contract to sell, or to lease or contract to lease, or to represent any person, firm, corporation or association in the sale or the lease of any machinery, supplies, equipment, material, or other goods, wares, or merchandise to any county or city or town of the county.  It shall also be unlawful for any member of the county board of equalization to serve as employee, official, or attorney for any county or city, or town of the county, or for any such member to represent any taxpayer before the board in any manner, or to use the position as a board member to further the member's own interests.  It shall also be unlawful for any taxpayer or interested party to employ any member of the county board of equalization in any matter coming before the board.

H.  Any person violating any of the provisions of this section shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine of not less than Two Hundred Dollars ($200.00) and not more than One Thousand Dollars ($1,000.00) or by imprisonment in the State Penitentiary for not less than six (6) months or more than two (2) years, or by both such fine and imprisonment.

I.  Any action taken by a county excise board after August 24, 1989, and before May 30, 1990, are hereby declared to be official actions of a duly constituted county excise board.

Added by Laws 1988, c. 162, § 61, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 12; Laws 1990, c. 322, § 1, emerg. eff. May 30, 1990; Laws 1995, c. 117, § 1, eff. July 1, 1995; Laws 1997, c. 133, § 565, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 410, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 565 from July 1, 1998, to July 1, 1999.

§68-2862.  County board of equalization members - Oath - Training course - Compensation.

A.  The members of the county board of equalization for each county in the state, before entering upon their duties, shall subscribe to the oath required of other county officers.

B.  Each member of the county board of equalization shall be required to attend and successfully complete a course for purposes of instructing the members about the duties imposed on the board by law.  The course shall be developed by the Oklahoma State University Center for Local Government Technology and shall include subjects similar to those prescribed by law for certification of county assessors and their deputies.  Failure of a county board of equalization member to successfully complete such course within eighteen (18) months of the date as of which the member was appointed shall result in forfeiture of the office and the vacancy shall be filled in the manner provided by law.

C.  The members of county boards of equalization in all counties having an assessed valuation of Two Billion Dollars ($2,000,000,000.00) or more shall receive as compensation an amount not to exceed Seventy-five Dollars ($75.00) per day.  The members of county boards of equalization in all other counties may receive as compensation an amount not to exceed Fifty Dollars ($50.00) per day, such amount to be established by the boards.

D.  In addition to the amounts specified in subsection C of this section, members of county boards of equalization residing outside of the county seat shall be reimbursed for each mile of travel to and from their residences to the place of meeting of the board for each session attended at the rate provided for other county officers.  The members shall also be reimbursed for each mile of necessary travel in the performance of their official duties at the same rate.

E.  The total number of days in each year for which the members of a county board of equalization may be paid shall be as follows:

1.  In counties having an assessed valuation of Forty Million Dollars ($40,000,000.00) or less, not to exceed forty (40) days;

2.  In counties having an assessed valuation of more than Forty Million Dollars ($40,000,000.00) and not more than Eighty Million Dollars ($80,000,000.00), not to exceed forty-five (45) days; and

3.  In counties having an assessed valuation of more than Eighty Million Dollars ($80,000,000.00), not to exceed ninety (90) days.

Added by Laws 1988, c. 162, § 62, eff. Jan. 1, 1991.  Amended by Laws 1997, c. 304, § 7, emerg. eff. May 29, 1997; Laws 1999, c. 134, § 3, emerg. eff. April 28, 1999; Laws 1999, c. 187, § 1, eff. Nov. 1, 1999; Laws 2000, c. 64, § 1, eff. July 1, 2000.

§68-2863.  County board of equalization - Sessions - Purpose - Special sessions - Duties and authority - Hearing officers.

A.  The county boards of equalization shall hold sessions commencing on April 1, or the first working day thereafter, and ending not later than May 31, for the purpose of correcting and adjusting the assessment rolls in their respective counties to conform to the fair cash value of the property assessed, as defined by law.  However, in counties having an assessed valuation in excess of One Billion Dollars ($1,000,000,000.00), sessions shall commence on the fourth Monday in January and end not later than May 31.  If the number of protests pending would in the estimation of the board make it impracticable for the county board of equalization to complete hearing and adjudication of such protests on or before May 31, a special session may be called, for such time as is necessary to complete consideration of the protests, subject to the approval of the county budget board, between June 1 and no later than July 31.  Such approval of the county budget board must be requested no later than May 15.  The county board of equalization may meet in special session between March 1 and March 31 for the purpose of considering protests pending on or before the date of notice of such special session, if the number of protests pending would in the estimation of the board make it impracticable for the county board of equalization to complete hearing and adjudication of such protests on or before May 31.  At any such special session called between March 1 and March 31, the board shall conduct no other business than the hearing or adjudication of such protests pending pursuant to the provisions of Section 2801 et seq. of this title.  Except for special sessions, the meetings of each board shall be called by the chair or, in the event of the refusal or inability of the chair, by a majority membership of the board.  The secretary of the board of equalization shall fix the dates of the extended special session hearings provided for in this section.

B.  It shall be the duty of the boards and they shall have the authority to:

1.  Raise or lower appraisals to conform to the fair cash value of the property, as defined by law in response to a protest filed as prescribed by law;

2.  Add omitted property;

3.  Cancel assessments of property not taxable; and

4.  Hear all grievances and protests filed with the board secretary as outlined in Section 2877 of this title.

C.  It shall be the duty of each county board of equalization to cooperate with and assist the county assessor in performing the duties imposed upon the assessor by the provisions of Section 2840 of this title, to the end that the records required by the provisions of such section shall be fully and accurately prepared and maintained and shall reflect the assessed valuations of the real property of the county.  After such records have been prepared and the assessed valuations adjusted in accordance with the provisions of this section, the county board of equalization shall not raise or lower the assessed valuation of any parcel or tract of real estate without hearing competent evidence justifying such change or until at least one member of the board or a person designated by the board has made a personal inspection of such property and submitted a written report to the board.  In no event shall any such change be made by the county board of equalization if such change would be inconsistent with the equalized value of other similar property in the county.

D.  In counties with a net assessed valuation in excess of Five Hundred Million Dollars ($500,000,000.00), the county board of equalization may, subject to the approval of the county budget board, appoint sufficient hearing officers to assist in the hearing of protests filed before the county board of equalization.  Such hearing officers shall be knowledgeable in the field of mass appraisal, real estate or related experience.  Hearing officers shall receive the same compensation as county board of equalization members.  The secretary of the county budget board shall appoint such personnel necessary to assist the hearing officers in the performance of their duties.

Such hearing officers shall review protests assigned to them by the board of equalization, hold hearings, receive testimony from the taxpayer and county assessor and submit a written recommendation to the county board of equalization as to the fair market value of the protested property.  Upon submission of the hearing officer's written recommendation, the county board of equalization shall take final action on the protest by either adopting, amending or rejecting the final report.  The county board of equalization may also re-hear the protest itself, request additional testimony from the taxpayer or county assessor or request additional review by a hearing officer.

All proceedings before any hearing officer shall be subject to the provisions of the Oklahoma Open Records Act and the Oklahoma Open  Meeting Act.

Added by Laws 1988, c. 162, § 63, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 13; Laws 1991, c. 158, § 1, emerg. eff. May 7, 1991; Laws 1997, c. 304, § 8, emerg. eff. May 29, 1997.

§68-2864.  State Board of Equalization - Membership - Sessions - Officers - Quorum - Powers, duties and authority.

A.  The Governor, State Auditor and Inspector, State Treasurer, Lieutenant Governor, Attorney General, Superintendent of Public Instruction and President of the Board of Agriculture shall constitute the State Board of Equalization, and the Board must hold a session at the Capitol of the state, commencing at 10:00 a.m. on December 1, or the first working day thereafter, of each year for the purpose of equalizing the taxable property values of the several counties for the next following assessment year.  The State Auditor and Inspector shall notify all other members of the Board of the time and place of the annual session as herein required.  The Governor shall serve as chair and the State Auditor and Inspector shall serve as secretary of the Board, and a vice-chair shall be elected from the other members.  In case of the absence or failure of the chair and secretary, or either of them, to so act on the statutory meeting date, any four or more members thereof shall proceed on such date to conduct the Board's session and carry on its work as herein required.  Any official action by the Board shall require approval by a majority of all members of the Board.

B.  It shall be the duty of the Board to examine the various county assessments and to equalize, correct and adjust the same as between and within the counties by determining the ratio of the aggregate assessed value of the property or any class thereof, in any or all of them, to the fair cash value thereof as herein defined, and to order and direct the assessment rolls of any county in this state to be so corrected as to adjust and equalize the valuation of the real and personal property among the several counties during the next succeeding assessment year.  The Board is hereby authorized to appoint a committee of its members or designate a third party to assist the Board in the resolution of any dispute between a county assessor and the Oklahoma Tax Commission.  Any recommendation or proposed means of resolving the dispute developed by such committee or third party shall be submitted to the Board for final action.

C.  In determining the assessment ratio for all air carrier property and all railroad property, the Board shall be subject to the provisions of paragraph 3 of subsection A of Section 8 of Article X of the Oklahoma Constitution.

D.  In order to equalize, correct and adjust the various county assessments within the counties as required by this section, the Board shall analyze the relationship between the assessed value and the fair cash value for each use category of real property and separately analyze the relationship between the assessed value and the fair cash value for the agricultural use category, the residential use category and the commercial/industrial use category.  The Board shall order any increase or decrease determined by the Board to be necessary for equalization of property values within the county, including, but not limited to, the authority to require an assessment ratio for a use category bearing a specific relationship to the percentage used to determine taxable value of real property in the county for the applicable assessment year pursuant to the provisions of Section 8 of Article X of the Oklahoma Constitution.

E.  The Board shall equalize, correct and adjust the various county assessments as between the counties as required by this section by ordering any increase or decrease required as prescribed by this subsection.  The Board shall order any increase or decrease required to comply with the assessment ratio in effect for the applicable assessment year pursuant to the provisions of Section 8 of Article X of the Oklahoma Constitution.

Added by Laws 1988, c. 162, § 64, eff. Jan. 1, 1992.  Amended by Laws 1990, c. 212, § 2, eff. Jan. 1, 1992; Laws 1997, c. 304, § 9, emerg. eff. May 29, 1997; Laws 1998, c. 318, § 1, eff. Nov. 1, 1998.

§682865.  Oklahoma Tax Commission  Adjustment and equalization of valuation of real and personal property  Findings  Powers, duties and authority.

A.  The Oklahoma Tax Commission shall render its findings as to the adjustment and equalization of the valuation of real and personal property of the several counties of the state by reporting to the State Board of Equalization the ratio derived from comparing the assessed value of the real property of each county to the full or fair cash value of the real property of such county; and such findings shall, on or before December 1 of each calendar year, be presented to the State Board of Equalization as recommendations for its final action under Section 21 of Article X of the Oklahoma Constitution.

B.  All duties, powers and authority relating to the adjustment and equalization of the valuation of real and personal property of the several counties of the state, shall be vested in the Oklahoma Tax Commission, excepting only the duties, powers and authority of the State Board of Equalization, as fixed and defined by Section 21 of Article X of the Oklahoma Constitution.

C.  In the assessment of all property which it is their duty to assess for taxation, all county officers shall continue to perform all the duties required of them, and to exercise all the powers and authority vested in them, by law.

D.  In the performance of its duties, as herein defined, the Oklahoma Tax Commission, or any duly authorized representative thereof, shall have the power to administer oaths, to conduct hearings, and to compel the attendance of witnesses and the production of the books, records and papers of any person, firm, association or corporation, or of any county; and to enter any business or commercial premises and inspect the property of the taxpayer.

E.  Prior to entering the business or commercial premises of any taxpayer for purposes of discovering personal property, the Oklahoma Tax Commission shall request permission to enter the business or commercial premises and shall state the reason for the inspection.  If access to the business or commercial premises is denied, the Oklahoma Tax Commission shall be required to obtain a search warrant in order to conduct an inspection of the interior of the business or commercial premises.  A search warrant may be obtained upon a showing of probable cause that personal property located within particularly described business or commercial premises is subject to ad valorem taxation, but not listed or assessed for ad valorem taxation as required by law.

Added by Laws 1988, c. 162, § 65, eff. Jan. 1, 1992. Amended by Laws 1989, c. 152, § 8, eff. Jan. 1, 1992.

§682866.  Oklahoma Tax Commission  Equalization ratio study.

A.  For purposes of reporting to the State Board of Equalization the ratio derived from comparing the assessed value of the real property of each county to the full or fair cash value of such real property, the Oklahoma Tax Commission shall conduct and publish an equalization ratio study for each county annually in accordance with the requirements of this section.

B.  The equalization ratio study shall be conducted in a manner that ensures:

1.  the ratio of assessed value to the fair cash value of properties in a sample extracted from a county is expressed as a median of the ratios determined for all properties included in the sample;

2.  sample data gathered for purposes of establishing the fair cash value of properties within the sample relates to the applicable assessment date of the study in a manner that produces reliable ratio study results;

3.  sample sizes of sufficient numbers to produce an estimated ratio for a use category within a county or a ratio for an entire county at a ratio that accurately estimates the true, but unknown, assessment level;

4.  appraisals selected for inclusion in the ratio study are representative of the use category or stratum of properties included in the sample;

5.  sales files containing adequate information are developed and maintained for purposes of appraisals; and

6.  uniformity of assessments within a use category or stratum for a county do not exceed a coefficient of dispersion value of twenty percent (20%).

C.  The Oklahoma Tax Commission shall provide for a computer system that permits the equalization ratio study to be conducted pursuant to the requirements of this section.  Such computer system shall be designed to permit monitoring and analysis of assessment performance in the several counties and to detect noncompliance with legal standards for valuation of taxable property in order to fulfill the duties imposed by Section 2830 of this title.  The provisions of this subsection shall not be construed to authorize the Oklahoma Tax Commission to install a mainframe computer capable of remote monitoring of or making inputs into computers in the offices of the various county assessors.

Added by Laws 1988, c. 162, § 66, eff. Jan. 1, 1992. Amended by Laws 1989, c. 321, § 14, operative Jan. 1, 1992.

§68-2867.  Abstract of assessments.

A.  As soon as practicable after the assessment rolls are corrected and adjusted by the county board of equalization through the first Monday in June, the county assessor shall make out an abstract thereof, containing the total amount of property listed under the various classifications appearing on the blank forms for the listing and assessment of property, and the total value of each class, and it shall be the mandatory duty of the county assessor under the penalties as outlined pursuant to Section 2943 of this title, to transmit this abstract to the Oklahoma Tax Commission not later than June 15 of each year or the first working day thereafter, unless delayed by court action or other causes beyond his control.

B.  It is hereby specifically provided that where any county assessor fails to comply with the provisions of this section by the time herein required, the Oklahoma Tax Commission shall immediately notify the chairman of the board of county commissioners and the county clerk of such county and neither such county assessor nor any of his deputies or employees shall be paid any remuneration, compensation or salary for the month of June and each succeeding month thereafter until such abstract is transmitted to the Oklahoma Tax Commission.  This penalty provision shall be cumulative to the penalty provisions and requirements of Section 2943 of this title.

C.  It shall be the duty of the Oklahoma Tax Commission to furnish the necessary forms for such abstract, which forms shall be subject to approval by the State Auditor and Inspector.

D.  Within ten (10) days after the county assessor of each county receives from the State Board of Equalization the certificates of assessment of all railroads, air carriers and public service corporations, and the equalized value of real and personal property of such county, it shall be the duty of the county assessor to prepare and file with the county excise board an abstract of the assessed valuations of the county and each municipal subdivision thereof as shown by his records through that date; and said abstract shall show separately the valuations of all personal property, real property, railroad and air carrier property and public service corporation property, in each municipality, and shall be properly totaled and balanced.

Added by Laws 1988, c. 162, § 67, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 57, § 14, eff. July 1, 1995.

§682868.  Tax rolls  Preparation  Contents.

A.  As soon as practicable, and not later than October 1, the county assessor shall prepare tax rolls containing all adjustments by either the equalization board or the excise board which have been completed and provided to the assessor, and containing:

1.  A list or lists in alphabetical order of all the persons and bodies corporate in whose name any personal or public service property has been assessed, with the assessed valuation thereof distinguished by separate amounts if located in more than one school district and by the number of each school district, each in a separate column opposite the name, and the total amount of the tax as to each school district location extended in another column.  In city and town districts, distinction shall be made as to urban and rural locations;

2.  A list or lists of all taxable lands in the county or school districts of the county, not including city or town lots, nor unplatted tracts of land inside a city or town, in numerical order, commencing with the lowest numbered section and the different subdivisions and fractional parts thereof in the lowest numbered township in the lowest numbered range in the county, and ending with the highest numbered section, township and range, with the number of the school district located in and the name of the owner in each instance, the assessed valuation of each tract, and the total amount of taxes extended in separate columns opposite each tract in the same manner as provided in the alphabetical list or lists of names; except where homestead exemptions are involved, then by distinctive valuations and amounts of tax as hereinafter provided; and

3.  A list of the city or town lots in each city or town and the unplatted tracts in each city or town in the county, commencing with the lowest numbered section in the lowest numbered township in the lowest numbered range in the county and the different subdivisions and fractional parts thereof and ending with the highest numbered section, township and range, and the number of acres in each tract with the name of the owner in each instance, and the valuation and total tax extended in separate columns in the same manner as hereinbefore provided in respect to personal property and lands, except homesteads which shall be distinguished as provided for lands.  Each lot shall be separately listed, except as hereinafter provided, and the valuation and tax separately extended thereon.  Where one building or one set of improvements is situated on two or more lots or parts of lots so as to preclude distinction as to the value of improvements as to each such lot or parts of lots, such lots or parts of lots shall be listed together with one valuation, and the tax extended in one amount.  Unless the owner otherwise elects, vacant lots valued and equalized at Ten Dollars ($10.00) or less per lot and belonging to the same owner may, if adjacent and lying within the same city or town block, be so listed with one valuation and the tax extended in one amount; and in either or any event where more than one lot or part of lot is listed under one valuation, the tax rolls shall disclose whether the same be vacant or improved.  All additions to cities and towns shall be arranged in the tax rolls in alphabetical order immediately following the original townsite.

B.  In applying the tax rate to determine the amount of tax due, the county assessor shall compute same to the nearest dollar, that is, any fraction of a dollar in the amount of fifty cents ($0.50) or less shall be disregarded, and any fraction of a dollar in the amount of fifty-one cents ($0.51) or more shall be shown as a full dollar.  The total amount of the tax due and extended on the tax rolls, as required by this section, shall be determined and shown accordingly.  Provided, however, in all cases where, under the tax rate, the tax is computed to be less than One Dollar ($1.00), then the tax due shall be shown as One Dollar ($1.00).

C.  Each property, whether lands or lots, lawfully exempted from taxation in whole or in part by reason of a homestead interest, shall be distinguished upon the tax rolls by the word "homestead" or an appropriate symbol, and opposite each of such properties shall be entered in separate columns the total assessed valuation, the value of the exemption allowed and approved and the assessed valuation after the amount of exemption allowed has been deducted.  In extending the tax the county assessor shall, as to each such property, consolidate all levies to which the homestead exemption is subject, compute the tax thereon and enter the same in one column in one amount, and all the levies to which the valuation in excess of the homestead exemption is subject, compute the tax thereon and enter the same in another column in one amount.

D.  All real property which is exempt from taxation shall be listed in the tax rolls, with the name of the owner, in all respects as if the same were taxable but with the reason for the exemption noted thereon across the columns where otherwise the tax would have been entered.

E.  The county treasurer shall transfer to the tax rolls for the current year, in a separate column, all delinquent taxes remaining unpaid for the previous years, distinguishing the same as to each lot and tract of land by the year and amount of tax, exclusive of penalty, as to all real properties; and when giving a statement of taxes on any property, said statement shall include all taxes due and shall designate the sum due for the current year, and the sum past due and delinquent.  Said transfer to the current rolls of unpaid real property tax of previous years is hereby declared to be mandatory; and the county treasurer shall be allowed not to exceed fifteen (15) days after the delivery to him of said current rolls within which to make such transfer, before he shall be required to open the same for the reception and collection of taxes and to begin the thirty-day nonpenalty-taxpaying period before delinquency.

F.  The tax rolls shall be made up as required by and in the form prescribed by the State Auditor and Inspector and shall contain such other information as may be required by the State Auditor and Inspector.

Added by Laws 1988, c. 162, § 68, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 2, eff. July 1, 1992.

§682869.  Extension of tax levies on tax rolls  Delivery of tax rolls to county treasurer  Filing abstract of tax rolls  Correction of levy or tax rolls  Assessor's warrant  Receipt and acceptance of tax rolls  Collection of taxes.

A.  It shall be the duty of the county assessor to proceed to extend the tax levies on his tax rolls immediately upon receipt of the certification of such levies from the county excise board, without regard to any protest that may be filed against any levy.

B.  It shall further be the duty of the county assessor to deliver the tax rolls to the county treasurer when the same shall

have been completed, and at the same time to file a true and correct abstract of such tax rolls with the county clerk, which abstract shall be made on forms prescribed by and in the manner required by the State Auditor and Inspector.  The county clerk shall charge the county treasurer with the amount contained in said abstract.

C.  If there is any correction or change in the levy of any municipality, after such levy has been certified by the county excise board to the county assessor, regardless of whether such change is made by order of the county excise board or by a court of competent jurisdiction, it shall be the duty of the county assessor to deliver the tax rolls to the county treasurer, without regard to such change; and it shall be the duty of the county treasurer, with the assistance of the county assessor, to make the necessary corrections on the tax rolls after the same shall have been delivered to the county treasurer.

D.  The county assessor shall, notwithstanding the filing of any protest against the levies or budgets or the pendency of any procedure with reference to the correctness of the assessment of any property or as to the legality of any levy, complete the tax rolls and abstract thereof, and deliver the same to the county treasurer and county clerk, respectively, on or before the first day of October of each year.

E.  The county assessor shall attach to the tax rolls his warrant, under his own hand, requiring the county treasurer to collect the taxes in accordance with said tax rolls, and such warrant and tax rolls shall be full and sufficient authority for the collection by the county treasurer of all taxes therein contained. No informality in the foregoing requirement shall render illegal any proceeding for the collection of taxes.

F.  The county treasurer shall accept the tax rolls and give his receipt therefor; and upon the date fixed when taxes shall become due and payable to the county treasurer shall proceed to collect the taxes as provided by law.

Added by Laws 1988, c. 162, § 69, eff. Jan. 1, 1992.

§682870.  Destruction or loss of tax lists, rolls or abstracts.

A.  In case of the destruction or loss of tax lists, rolls or abstracts, or any portion thereof, of any county of this state, after the assessments have been adjusted by the county board of equalization according to law, and before the taxes have become delinquent according to law, it shall be the duty of the county assessor with the approval of the board of county commissioners of the county in which said loss or destruction shall occur, within ninety (90) days after such loss or destruction, to appoint special deputy assessors, whose duty it shall be to assist the county assessor in reassessing all taxable property of said county, or such portion thereof, the tax records of which have been lost or destroyed as aforesaid, in the manner and form provided by law. Before entering upon the duties of such appointment, such special deputy assessors shall qualify before the county assessor as provided by law for the qualification of deputy assessors, and such special deputy assessors shall receive the same compensation for their services, as other personnel in such assessor's office for each day actually employed.  The original assessment, the record of which is lost, shall, in the new assessment, be followed and adopted as far as practicable.

B.  The county assessor shall, within ten (10) days after the appointment of the special deputies, proceed to make out and deliver to the county board of equalization the assessment rolls of the county as provided by law.  The county board of equalization shall meet within ten (10) days after the delivery of the assessment rolls to it, which assessment rolls and lists shall be received by said board and corrected so as to correspond, as nearly as may be, to the original rolls and lists lost or destroyed.

C.  The county assessor shall, within thirty (30) days after the date of the meeting of the county board of equalization required by this section, make out and file with the treasurer of said county, an abstract of the special assessment herein provided.  Such assessment, and the assessment lists, assessment rolls, tax rolls and abstracts, when so made and filed shall, in all respects, be of the same force and effect as if made at the regular assessment, and shall have the same effect and value as evidence, as the lists, assessment rolls, tax rolls, and abstracts lost or destroyed; and the rates of taxation shall in no case be changed or varied from those theretofore fixed for the year covered by such restored records.  In such cases no penalty shall attach for nonpayment of taxes until at least ninety (90) days after the said abstract is filed with the county treasurer.

D.  In all cases contemplated in, and covered by this section, the Oklahoma Tax Commission shall provide for the use of said county assessor and special deputy assessors, upon the requisition or request of the board of county commissioners of the county, all necessary notices, blank forms, lists and instructions and forward the same to the county assessor of said county.

E.  In all cases where duplicates or copies of the assessment rolls and tax rolls for the year involved can be reproduced from the land list or other available records, if the said county assessor and the board of county commissioners shall determine that said reproduced roll is correct, and upon the verification of the same by the persons who made such assessment, or other person competent to make such verification, such reproduced assessment roll shall be accepted in lieu of the special assessment herein required.

F.  Upon the receipt by the county treasurer of the county assessor's abstract of the tax roll, all persons who have theretofore paid the whole or any part of the tax chargeable against them for the year involved may, within sixty (60) days, present their receipts to the county treasurer who shall credit them upon the proper record with the amount of taxes so paid.

G.  For the purpose of performing the extraordinary duties provided by this section, the county assessor and county treasurer shall be empowered, with the consent and under the direction of the board of county commissioners, to employ such additional deputies as may be necessary to enable them to perform the duties required by this section within the period herein limited.

Added by Laws 1988, c. 162, § 70, eff. Jan. 1, 1992.

§68-2871.  Correction or alteration of tax rolls - Board of tax rolls corrections created.

A.  After delivery of the tax rolls to the county treasurer of any county, no correction or alteration as to any item contained therein as of such date of delivery shall ever be made, except by the county treasurer and on authority of a proper certificate authorized by law or pursuant to order or decree of court in determination of a tax protest or other proper case.

B.  A board of tax roll corrections is hereby created and shall consist of the chair of the board of county commissioners as chair, the chair of the county equalization board as vice-chair, the county clerk as nonvoting member and secretary, and the county assessor, a majority of whom shall constitute a quorum.  The board is hereby authorized to hear and determine allegations of error, mistake or difference as to any item or items so contained in the tax rolls, in any instances hereinafter enumerated, on application of any person or persons whose interest may in any manner be affected thereby, or by his or her agent or attorney, verified by affidavit and showing that the complainant was not at fault through failure to fulfill any duty enjoined upon him or her by law, or upon discovery by the county treasurer or assessor before the tax has been paid or attempted to be paid and disclosure by statement of fact in writing signed by the treasurer or assessor and verified by the assessor or treasurer as the case may be.  Such right shall not be available to anyone attempting to acquire, or who has acquired, the lien of the county for such tax, whether by purchase, assignment, deed or otherwise.  In counties with two county boards of equalization, the chair of each such board shall serve, in alternating years, as the vice-chair of the board of tax roll corrections.  When a complaint is pending before the board of tax roll corrections, such taxes as may be owed by the protesting taxpayer shall not become due until thirty (30) days after the decision of the board of tax roll corrections.  When a complaint is filed on a tax account which has been delinquent for more than one (1) year, and upon showing that the tax is delinquent, the complaint shall be dismissed, with prejudice.

C.  If, upon such hearing, it appears that:

1.  Any personal or real property has been assessed to any person, firm, or corporation not owning or claiming to own the same;

2.  Property exempt from taxation has been assessed;

3.  Exemption deductions allowed by law have not been taken into account;

4.  The same property, whether real or personal, has been assessed more than once for the taxes of the same year;

5.  Property, whether real or personal, has been assessed in the county for the taxes of a year to which the same was not subject;

6.  The county board of equalization has, after delivery of the tax rolls, made a finding of fact under authority of law that, after January 1 of any year and before May 1 of the same year, improvements to real estate or other property assessed have been destroyed by fire, or that the value of land has been impaired, damaged or destroyed by floods or overflow of streams, and has made and entered an adjustment to assessments previously made and entered;

7.  Lands or lots have in any manner been erroneously described;

8.  Any valuation or valuations assessed and entered are at variance with the valuation finally equalized;

9.  Any valuation or valuations returned for assessment and not increased by the county assessor have been entered on the assessment rolls for equalization at variance with the value returned, or in the event of increase by either the county assessor or the county board of equalization and no notice thereof was sent; provided, offer of proof of failure to receive notice may not be heard;

10.  Any valuation assessed and entered included, in whole or in part, as of the date of assessment under the law relating thereto, any property that had no taxable situs in the county, did not exist or had been erroneously placed;

11.  Any property subject to taxation as of January 1 of any year was thereafter acquired by conveyance of title, including tax title, by the county, or any city, town or school district therein;

12.  An error resulted from inclusion in the total of levies computed against the valuation entered, a tax levy or levies certified and final for none or part of which such property was liable in fact and the same be self-evident on recomputation, and involve no question of law;

13.  As to personal tax, if there has been an error in the name of the person assessed, or, as to real property, the record owner at the time of assessment desires that his or her name be entered in lieu of whatever other name may have been entered as "owner" upon the roll;

14.  There has been any error in the tax extended against the valuation entered, whether by erroneous computation or otherwise;

15.  There has been any error in transcribing from the county assessor's permanent survey record to the assessment rolls either as to area or value of lands or lots or as to improvements thereon;

16.  The county treasurer has, of his or her own volition, restored to the tax rolls any tax or assessment where the entry upon the tax rolls shows the same theretofore to have been stricken or reduced by certificate issued by constituted authority, except where restored by specific court order or in conformity to general decree of the Supreme Court of Oklahoma invalidating in mass all such certificates of a class certain, and except if the owner of such property demand its restoration and make payment, in which instance the county treasurer shall require that the owner sign on the face of the owner's receipt a statement that the owner "paid voluntarily without demand, request or duress"; or

17.  Any personal property assessment and personal tax charge has been entered upon the assessment and tax rolls except upon proper return of assessment by the taxpayer or increase thereof with due notice, or as a delinquent assessment made by the county assessor or deputies in detail either on view or reliable information; then, in the event any of the grounds stated in this subsection are present, it shall be the duty of the board of tax roll corrections to make and the secretary to enter its findings of fact and to correct such error, if such exists, by issuing its order, in words and figures, to accomplish such:

a. if such error increases the amount of tax charged, the county clerk shall issue a certificate of error to the county assessor ordering the assessor to certify such correction or increase to the county treasurer for entry on the tax rolls, and

b. if such error does not increase the amount of tax charged, the county clerk shall issue a certificate of error to the county treasurer if the tax be not paid, stating the amount or other effect of such order, and it shall be the duty of such county treasurer to make and enter such correction upon the tax rolls and, if there be a decrease to the amount of tax charged, to enter a credit, in lieu of cash, for the amount of decrease of tax shown in such certificate.

D.  If, prior to such hearing by the board, as provided by this section, the tax has been paid, no certificate shall issue; but if less than one (1) year shall have elapsed after the payment of the tax and before the filing of such application for correction of error, and after such hearing the findings of fact disclose that less tax was due to have been paid than was paid, then the person who paid the tax, or such person's heirs, successors, or assigns, may execute a cash voucher claim setting forth facts and findings, verify it, and file it with the county clerk, who shall thereupon deliver such claim to the county treasurer for designation of the fund from which the claim must be paid and approval of the claim as to availability of funds by the county treasurer.  If taxes have been paid under protest, the county treasurer must designate the refund to be paid from such protest fund.  If taxes have been paid but not paid under protest and if there are funds available in current collections of the taxing unit which received the taxes paid, then the county treasurer must designate the refund to be paid from such current collections of such taxing unit.  The county clerk shall thereupon issue a cash voucher against the appropriate fund of the county, directing the county treasurer to pay to such person the amount so found to be erroneous.  The word "person" as used in this subsection shall comprehend the person, firm, or corporation who paid such tax and the heirs, assigns or successors, as the case may be.  No such claim for refund shall be allowed and paid unless the same be filed within six (6) months after the effective date of the order of correction.

E.  If there be any error in the taxes collected from any person, the overpayment or duplicate payment of any such taxes collected in error may be recovered by the taxpayer, and the county treasurer may make such payment from the resale property fund of the county if funds are not available as stated in subsection D of this section.

F.  Beginning January 1, 1987, notwithstanding the one-year limitations period for filing a claim for refund as provided in subsection D of this section, if there be any error in taxes collected from any person on property constitutionally exempt under Section 6B of Article X of the Oklahoma Constitution, by the county treasurer in counties with a population in excess of five hundred thousand (500,000) persons, according to the latest Federal Decennial Census, to the extent that such county has been reimbursed from the Ad Valorem Reimbursement Fund provided by Section 193 of Title 62 of the Oklahoma Statutes, the overpayment or duplicate payment of any such taxes collected in error may be recovered by the taxpayer as provided by law.

G.  Upon dismissal of a complaint or denial of relief to the taxpayer, the county clerk, as secretary of the board of tax roll corrections, shall prepare a letter order of dismissal or denial which shall be mailed to the taxpayer or person at the address found on the complaint.

H.  Both the taxpayer and the county assessor shall have the right of appeal from any order of the board of tax roll corrections to the district court of the same county.  In case of appeal the trial in the district court shall be de novo.

I.  Notice of appeal shall be served upon the county clerk, as secretary of the board of tax roll corrections, and a copy served upon the county assessor.  The appeal shall be filed in the district court within fifteen (15) days of the date of the mailing of the order of the board of tax roll corrections to the taxpayer.

Added by Laws 1988, c. 162, § 71, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 337, § 9, emerg. eff. June 9, 1995; Laws 1997, c. 155, § 1, eff. Nov. 1, 1997; Laws 1998, c. 396, § 2, emerg. eff. June 10, 1998.

§682872.  Compensation of chairman of county board of equalization for attendance of meetings of board of tax rolls corrections.

For attendance upon meetings of the board of tax roll corrections the chairman of the county equalization board shall be entitled to compensation at a rate identical to the compensation authorized by law for attendance by the chairman of the county board of equalization upon meetings of the county board of equalization; but his attendance upon meetings of the board of tax roll corrections  shall not be counted against the maximum number of days for which he  may be compensated for equalization board meetings.

Added by Laws 1988, c. 162, § 72, eff. Jan. 1, 1992.

§682873.  Board of tax rolls corrections  Modification of valuation of property.

The board of tax roll corrections shall be authorized to modify a valuation of property in accordance with the standards prescribed by or for a purpose authorized by Section 71 of this act irrespective of whether or not the valuation so modified has been affected by an order of the State Board of Equalization for purposes of equalizing assessments within a county or between the several counties as authorized by law.  Any modification by the board of tax roll corrections to a value that has been modified as a result of an order by the State Board of Equalization shall be reported to the Oklahoma Tax Commission.  The Oklahoma Tax Commission shall determine the impact, if any, that the modification made by the board of tax roll corrections has upon equalization within the county or between the several counties and shall make recommendations to the State Board of Equalization for any action required.

Added by Laws 1988, c. 162, § 73, eff. Jan. 1, 1992.

§682874.  Correction of clerical errors on tax rolls.

Whether upon discovery by the county treasurer or county assessor or any of their deputies, or upon complaint of the taxpayer, the agent or attorney or any person acting on behalf of the taxpayer, upon certificate of clerical error issued by the county assessor to the county treasurer, with a copy to the county clerk and a copy retained, the county treasurer shall be authorized to make correction upon the tax rolls of either of the following specifically enumerated errors of strictly clerical import not involving valuations assessed and equalized and not involving any exemption allowed whether of homestead, service in the armed forces, charitable, educational, religious, or other authorized exemptions, and which clerical error certificates shall issue only under the conditions stated as to each, as follows:

1.  Error in the name of the person assessed, upon affidavit verifying the name of the true owner as of January 1 of the taxable year involved;

2.  Error in the address of the person, firm or corporation assessed, when furnished by such person or a representative of the firm or corporation;

3.  Error in the legal description of real property, when verified by the county clerk, certifying to the description on his land records as of January 1 of the taxable year involved;

4.  Error in landlist entry, such as section or part thereof, township, range or of lot or block or of designation of urban addition, when verified by the county clerk to the land records or plats on file, as of January 1 of the taxable year involved;

5.  Error in the school district designation as of the date when school district tax levies attached themselves to such property, when verified by the county assessor certifying to the date, if after January 1st of such taxable year, when the school district designation or location changed, or the school district designation prior to January 1st of such taxable year where no change of the boundaries of such district was thereafter ordered during such taxable year.  If a school district boundary change occurs after April 15 of such taxable year, the opinion of the district attorney as to the applicable school district designation to such property for purpose of levy of such taxable year shall be attached to the certification;

6.  If the error of school district designation caused the application of levies not applicable thereto, then also the "extension of tax", when verified by the county clerk with proof of computation attached;

7.  Error commonly called duplicate assessment, but only in instances where the two entries as delivered to the county treasurer are verified by the county treasurer or deputy to be completely identical in every specific detail; and

8.  Error in transcribing to the tax rolls from assessment rolls or assessment lists, conditioned on complete absence of all indication of erasures or other alteration of original entry when confirmed by endorsement to the certificate by the county clerk certifying to personal visual inspection and verifying absence of all indication of erasure or change in original entry.

Laws 1988, c. 162, § 74, eff. Jan. 1, 1992; Laws 1993, c. 239, § 19, eff. July 1, 1993.

§68-2875.  Ad Valorem Division of Oklahoma Tax Commission - Creation - Director - Authority and duties.

A.  There is hereby created within the Oklahoma Tax Commission the Ad Valorem Division which shall be administered by a Director.  References to the Oklahoma Tax Commission in any provision of the Oklahoma Statutes in relation to ad valorem taxation shall be construed to mean the Ad Valorem Division of the Oklahoma Tax Commission unless the context clearly requires otherwise.

B.  The Director of the Ad Valorem Division shall be a citizen of the United States, at least thirty (30) years of age, and shall have three (3) years of experience in ad valorem assessment administration including employment by a state governmental agency or entity responsible for annual valuation of taxable property pursuant to a computerized or computer-assisted mass appraisal system.  The Director shall also possess an official professional appraiser designation from at least one of the following organizations:  American Institute of Real Estate Appraisers, American Society of Appraisers, American Society of Farm Managers and Rural Appraisers, International Association of Assessing Officers, International Right-of-Way Association, National Association of Independent Fee Appraisers, National Society of Real Estate Appraisers, and the Society of Real Estate Appraisers.

C.  The Director of the Ad Valorem Division shall organize the Division in such manner as the Director deems advisable to discharge the duties and responsibilities of the Ad Valorem Division.

D.  The Ad Valorem Division shall have the authority and it shall be its duty to:

1.  Confer with and assist county assessors and county boards of equalization in the performance of their duties, to the end that all assessments of property be made relative, just and uniform and that real property and tangible personal property may be assessed at its fair cash value estimated at the price it would bring at a fair voluntary sale;

2.  Prescribe forms with numbers ascribed thereto for the county assessors' use in assessment procedure, including property classification and appraisal forms;

3.  Provide technical assistance to county assessors and county boards of equalization in the services of appraisal engineers;

4.  Provide from year to year schedules of values of personal property to aid county assessors in the assessment of personal property;

5.  Conduct training schools, institutes, conferences and meetings for the purpose of improving the qualifications of county assessors and their deputies as required by law;

6.  Prepare and furnish from time to time to county assessors an assessors' manual.  Such manual shall include, but not be limited to, valuation methodologies for property in a county for which no comparable property exists in order for a county assessor to establish a value for ad valorem tax purposes.  The manual shall include information concerning valuation of hazardous waste disposal facilities and such other types of facilities as may be requested by the county assessor for which the assessor does not have adequate data to value such property;

7.  Render such other assistance as may be conducive to the proper assessment of property for ad valorem taxation;

8.  Adopt regulations establishing uniform procedures and standards for the appraisal of real property by county assessors;

9.  Develop assessment manuals for the valuation of manufactured homes and periodic updates for such manuals for use by county assessors; and

10.  Promptly notify county assessors, county treasurers and members of county excise and equalization boards of any changes to the laws relating to ad valorem taxation.

E.  The county assessors shall not use any form not prescribed or approved by the Ad Valorem Division.

F.  Each county assessor shall comply with the rules, regulations, and guides adopted by the Ad Valorem Division.

G.  The Ad Valorem Division, upon request of any county assessor, shall furnish to the county assessor any information shown by its files and records as to any real and personal property, subject to taxation, including income and expense data as shown by income tax returns, to the end that no property shall escape taxation, and this information is to be furnished notwithstanding any statute that such files and records shall be confidential and privileged.

H.  The Ad Valorem Division shall be authorized to obtain information relating to the ownership, location, taxable status or valuation for purposes of ad valorem taxation of real or personal property from any state agency, board, commission, department, authority or other division of state government if necessary to respond to a request by a county assessor as provided by subsection G of this section.  Such information shall be confidential and privileged and shall only be released to a county assessor in order to locate, discover and correctly value taxable property as required by law.

Added by Laws 1988, c. 162, § 75, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 63, § 2, eff. Jan. 1, 1992; Laws 1998, c. 405, § 8.

§68-2876.  Increase in valuation - Notice - Complaints and hearing.

A.  If the county assessor shall increase the valuation of any property above that returned by the taxpayer, or in the case of real property increase the valuation over the assessment from the preceding year, or pursuant to the requirements of law if the assessor has added property not listed by the taxpayer, the county assessor shall notify in writing the person in whose name any such property is listed, giving the amount of such valuation as increased or valuation of property so added.

B.  The notice required by this section shall, for cases in which the valuation of real property has increased, include the fair cash value of the property as used in determining the assessment for the preceding and current year, the taxable value for the preceding and current year, if different than the fair cash value, and the assessment percentage for the preceding and current year.

C.  The notice required by this section may be mailed or delivered to the last-known address of the person affected or to the person in charge of or in possession of the property and shall clearly be marked with the date upon which the notice was prepared. Any notice dated as required by this section shall be mailed or delivered within one (1) working day of such date.  The notice shall describe the property with sufficient accuracy to notify the taxpayer as to the property included, together with the assessed value of the property.  Duplicate copies of the notice, showing the date of issuance and mailing or delivery, shall be kept in the office of the county assessor.  Such record shall be prima facie evidence as to the fact of notice having been given as required by this section.

D.  The taxpayer shall have twenty (20) working days from the date the notice was mailed or in the event that notice was delivered from the date of delivery in which to file a written complaint with the county assessor specifying objections to action taken by the county assessor; provided, in the case of a scrivener's error or other admitted error on the part of the county assessor, the assessor may make corrections to a valuation at any time, notwithstanding the twenty-day period specified in this subsection. The complaint shall set out the pertinent facts in relation to the matter contained in the notice in ordinary and concise language and in such manner as to enable a person of common understanding to know what is intended.  The complaint shall be made upon a form prescribed by the Oklahoma Tax Commission.

E.  A taxpayer may file a complaint if the valuation of property has not increased or decreased from the previous year if the complaint is filed on or before the first Monday in May.  Such complaint shall be made upon a form prescribed by the Oklahoma Tax Commission.

F.  The county assessor shall schedule an informal hearing with the taxpayer to hear the protest as to the disputed valuation or addition of omitted property.  The informal hearing may be held in person or may be held telephonically or by other methods that can be used to adequately conduct the hearing and that are agreed upon by both the county assessor and the taxpayer.  The assessor shall take final action upon the matter disputed within five (5) working days of the date of the informal hearing and shall mail or deliver notice of final action to the taxpayer.  The notice of final action shall clearly be marked with the date upon which the notice was prepared.  Such notice shall be mailed or delivered within one (1) working day of such date.  Within ten (10) working days of the date the notice is mailed or delivered, the taxpayer may file an appeal with the county board of equalization.  For purposes of this section, "working days" shall mean Monday through Friday and shall exclude Saturday and Sunday and any legal holidays.  The appeal shall be made upon a form prescribed by the Oklahoma Tax Commission.  One copy of the form shall be mailed or delivered to the county assessor and one copy shall be mailed or delivered to the county board of equalization.  On receipt of the notice of an appeal to the county board of equalization by the taxpayer, the county assessor shall provide the county board of equalization with all information submitted by the taxpayer, data supporting the disputed valuation and a written explanation of the results of the informal hearing.

Added by Laws 1988, c. 162, § 76, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 66, § 2, eff. Jan. 1, 1992; Laws 1989, c. 321, § 15, operative Jan. 1, 1992; Laws 2004, c. 518, § 6, eff. July 1, 2004.

§68-2877.  Appeal from action by county assessor to county board of equalization - Hearing procedure - Record - Time and form of appeal - Failure to appear at hearing without advance notice - Assessment of costs.

A.  Upon receipt of an appeal from action by the county assessor on the form prescribed by the Oklahoma Tax Commission, the secretary of the county board of equalization shall fix a date of hearing, at which time said board shall be authorized and empowered to take evidence pertinent to said appeal; and for that purpose, is authorized to compel the attendance of witnesses and the production of books, records, and papers by subpoena, and to confirm, correct, or adjust the valuation of real or personal property or to cancel an assessment of personal property added by the assessor not listed by the taxpayer if the personal property is not subject to taxation or if the taxpayer is not responsible for payment of ad valorem taxes upon such property.  The secretary of the board shall fix the dates of the hearings provided for in this section in such a manner as to ensure that the board is able to hear all complaints within the time provided for by law.  The county board of equalization shall be required to follow the procedures prescribed by the Ad Valorem Tax Code or administrative rules and regulations promulgated pursuant to such Code governing the valuation of real and personal property.  The county board of equalization shall not modify a valuation of real or personal property as established by the county assessor unless such modification is explained in writing upon a form prescribed by the Oklahoma Tax Commission.  Each decision of the county board of equalization shall be explained in writing upon a form prescribed by the Oklahoma Tax Commission.  The county board of equalization shall make a record of each proceeding involving an appeal from action by the county assessor either in transcribed or tape recorded form.

B.  In all cases where the county assessor has, without giving the notice required by law, increased the valuation of property as listed by the taxpayer, and the taxpayer has knowledge of such adjustment or addition, the taxpayer may at any time prior to the adjournment of the board, file an appeal in the form and manner provided for in Section 2876 of this title. Thereafter, the board shall fix a date of hearing, notify the taxpayer, and conduct the hearing as required by this section.

C.  If the taxpayer or agent fails to appear before the county board of equalization at the scheduled hearing, unless advance notification is given for the reason of absence, the county shall be authorized to assess against the taxpayer the costs incurred by the county in preparation for the scheduled hearing.  If such costs are assessed, payment of the costs shall be a prerequisite to the filing of an appeal to the district court.  A taxpayer that gives advance notification of their absence shall be given the opportunity to reschedule the hearing date.

Added by Laws 1988, c. 162, § 77, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 16, operative Jan. 1, 1992; Laws 2004, c. 518, § 7, eff. July 1, 2004.

§68-2878.  Repealed by Laws 1989, c. 321, § 28.

§68-2879.  Repealed by Laws 1989, c. 321, § 28.

§68-2880.  Repealed by Laws 1989, c. 321, § 28.

§68-2880.1.  Appeal of order of county equalization board to district court - Notice of appeal - Appeal to Supreme Court - Legal counsel for assessor - Costs - Presumption of correctness of valuation.

A.  Both the taxpayer and the county assessor shall have the right of appeal from any order of the county board of equalization to the district court of the same county, and right of appeal of either may be either upon questions of law or fact including value, or upon both questions of law and fact.  In case of appeal the trial in the district court shall be de novo.  Provided, the county assessor shall not be permitted to appeal an order of the county board of equalization upon a question of the constitutionality of a law upon which the board based its order, but the county assessor is hereby authorized in such instance to request a declaratory judgment to be rendered by the district court.

B.  Notice of appeal shall be filed with the county clerk as secretary of the county board of equalization, which appeal shall be filed in the district court within ten (10) days after the final adjournment of the board.  It shall be the duty of the county clerk to preserve all complaints and to make a record of all orders of the board and both the complaint and orders shall be a part of the record in any case appealed to the district court from the county board of equalization.

C.  Either the taxpayer or the county assessor may appeal from the district court to the Supreme Court, as provided for in the Code of Civil Procedure, but no matter shall be reviewed on such appeal which was not presented to the district court.

D.  In such appeals to the district court and to the Supreme Court and in requests for declaratory judgment it shall be the duty of the district attorney to appear for and represent the county assessor.  The General Counsel or an attorney for the Tax Commission may appear in such appeals or requests for declaratory judgment on behalf of the county assessor, either upon request of the district attorney for assistance, or upon request of the county assessor.  It shall be the mandatory duty of the board of county commissioners and the county excise board to provide the necessary funds to enable the county assessor to pay the costs necessary to be incurred in perfecting appeals and requests for declaratory judgment made by the county assessor to the courts.

E.  In all appeals taken by the county assessor the presumption shall exist in favor of the correctness of the county assessor's valuation and the procedure followed by the county assessor.

Added by Laws 1989, c. 321, § 17, operative Jan. 1, 1992.  Amended by Laws 1998, c. 405, § 9.

§68-2881.  Railroads, air carriers and public service corporations - Increase of evaluation of property - Notice - Complaints and hearings - Appeals to Court of Tax Review and Supreme Court.

A.  The secretary of the State Board of Equalization shall notify all railroads, air carriers and public service corporations of the ad valorem tax assessments rendered by the State Board, including the valuation, assessment ratio and total amount of assessment.  The notice, which shall clearly be marked with the date upon which it was prepared, shall be mailed within one (1) working day of such date.  The taxpayer shall have twenty (20) calendar days from the date of the notice in which to file, with the Clerk of the Court of Tax Review, a written complaint on a form prescribed by the Tax Commission, specifying grievances with the pertinent facts in relation thereto in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended.  The complaint shall include the amount of Oklahoma assessed valuation protested and the grounds for the protest.  The taxpayer shall be required to send a copy of the complaint to the Tax Commission.

B.  If the taxpayer fails to file a written complaint within the twenty-day period provided for in this section, then the assessed valuation stated in the notice, without further action of the State Board of Equalization, shall become final and absolute at the expiration of twenty (20) days from the date the notice is mailed to the taxpayer.

C.  After the filing of a complaint provided for in subsection A of this section, the State Board of Equalization shall have thirty (30) days within which to file an answer.  The Court of Tax Review shall set a date of hearing, conduct such hearing, render its decision, and notify in writing the taxpayer and the State Board of Equalization of its decision within sixty (60) days of the date of the scheduling conference.  The Court of Tax Review shall be authorized and empowered to take evidence pertinent to the complaint, and for that purpose may compel the attendance of witnesses and the production of books, records and papers by subpoena, and to confirm, correct or adjust the valuation, as required by law.

D.  The State Board of Equalization shall notify, in writing and by certified mail, the Attorney General and all affected school districts and other recipients of ad valorem tax revenue of the complaint provided for by this section within ten (10) days of the filing of the complaint.

E.  The Attorney General may appear in all actions to enforce the valuation and assessment of property by the State Board of Equalization and the collection of ad valorem tax which is the subject of the complaint filed pursuant to this section.

F.  Either the State Board of Equalization or the party filing a complaint pursuant to this section may appeal the decision of the Court of Tax Review by filing a notice of intent to appeal with the Clerk of the Court of Tax Review within thirty (30) calendar days of the date the final decision is sent to the parties.  Appeal shall be brought in the Oklahoma Supreme Court in the same manner as provided for other appeals from the Court of Tax Review.  The Supreme Court shall give precedence to such appeals and affirm the decision of the Court of Tax Review if supported by competent evidence.  If the Oklahoma Supreme Court assigns the appeal to the Court of Civil Appeals, the Oklahoma Court of Civil Appeals shall give precedence to the appeal and affirm the decision of the Court of Tax Review if supported by competent evidence.

G.  In all instances where the notice of assessed valuation certified by the State Board of Equalization has been permitted to become final, such notice shall have the same force and be subject to the same law as a judgment not subject to further appeal.

Added by Laws 1988, c. 162, § 81, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 3, eff. July 1, 1992; Laws 1995, c. 158, § 1, emerg. eff. May 2, 1995; Laws 1995, c. 358, § 7, eff. July 1, 1995; Laws 1997, c. 337, § 2, eff. July 1, 1997; Laws 2001, c. 358, § 21, eff. July 1, 2001.

NOTE:  Laws 1995, c. 57, § 15 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.

§682882.  Noncompliance with legal requirement for level and uniformity of assessments  Notice to correct assessment  Filing of complaint by county  Publication of notice of order to correct assessment  Answer  Hearing  Appeal.

A.  In any case where the State Board of Equalization, in the equalization of property locally assessed, shall make its determination that the ratio of the assessed value of real property within the county to the fair cash value of said real property does not comply with the legal requirements for the level of assessment, or does not comply with the legal requirements for the uniformity of assessment then the State Board shall notify, by mail, the board of county commissioners of said county, and the county assessor, giving the ratio determined and the percentage valuation increase or decrease the county must achieve during the next assessment period or the action required for compliance with any applicable order for assessment uniformity.

B.  The district attorney, acting under direction of the board of county commissioners and for the entire taxpaying public of the county shall have twenty (20) days from date of such notice to the board of county commissioners and the county assessor in which to file with the Clerk of the Court of Tax Review a written complaint specifying grievances and the pertinent facts in relation thereto in ordinary and concise language and without repetition, and in such manner as to enable a person of common understanding to know what is intended.  The board of county commissioners shall cause a notice of the order for a valuation increase or decrease made by the State Board of Equalization to be published in at least one (1) newspaper of general circulation within the county at least one (1) time each week for two (2) consecutive weeks.  Such notice by publication shall constitute sufficient notice to any taxpayer within such county of the possible increase or decrease in the valuation of property owned by the taxpayer located within such county.  No individual valuation increase or decrease notice shall be required to be mailed or delivered to an affected taxpayer as a result of the implementation of an order for an increase or decrease in valuation issued by the State Board of Equalization.

C.  After the filing of a complaint as provided for in subsection B of this section the State Board of Equalization shall have fifteen (15) days within which to file an answer.  The Court of Tax Review shall set a date of hearing within sixty (60) days of the date of the notice which caused the filing of the complaint.  The Court of Tax Review shall be authorized and empowered to take evidence pertinent to said complaint, and for that purpose, is authorized to compel the attendance of witnesses and the production of books, records and papers by subpoena, and to confirm, correct or adjust the order of the State Board of Equalization, as required by law.

D.  At the time of hearing upon a complaint filed pursuant to this section, the State Board of Equalization shall bear the burden of proof of supporting its action which is the subject matter of the complaint.

E.  Either the State Board of Equalization or the party filing a complaint pursuant to this section may appeal the decision of the Court of Tax Review by filing a notice of intent to appeal with the Clerk of the Court of Tax Review within ten (10) calendar days of the date the final decision is rendered.  Appeal shall be made to the Oklahoma Supreme Court which shall affirm the decision of the Court of Tax Review if supported by competent evidence.

Added by Laws 1988, c. 162, § 82, eff. Jan. 1, 1992.

§682883.  Appeal to Court of Tax Review of decision to correct Category 2 or Category 3 noncompliance in valuation procedure  Notice of intent to appeal  Answer  Hearing  Appeal to Supreme Court.

A.  A county assessor may appeal the decision of the Oklahoma Tax Commission to correct Category 2 noncompliance or a decision ordering corrective action for Category 3 noncompliance as authorized by Section 30 of this act by filing a notice of intent to appeal with the Clerk of the Court of Tax Review within ten (10) calendar days of the date the final decision is rendered.

B.  After the filing of a notice of intent to appeal as provided for in subsection A of this section the Oklahoma Tax Commission shall have fifteen (15) days within which to file an answer. The Court of Tax Review shall set a date of hearing within sixty (60) days of the date of the answer date.  The Court of Tax Review shall be authorized and empowered to take evidence pertinent to said appeal, and for that purpose, is authorized to compel the attendance of witnesses and the production of books, records and papers by subpoena, and to confirm, correct or adjust the order of the Oklahoma Tax Commission, as required by law.

C.  At the time of hearing upon a complaint filed pursuant to this section, the Oklahoma Tax Commission shall bear the burden of proof of supporting its action which is the subject matter of the appeal.

D.  Either the county assessor or the Oklahoma Tax Commission may appeal the decision of the Court of Tax Review by filing a notice of intent to appeal with the Clerk of the Court of Tax Review within ten (10) calendar days of the date the final decision is rendered.  Appeal shall be made to the Oklahoma Supreme Court which shall affirm the decision of the Court of Tax Review if supported by competent evidence.

Added by Laws 1988, c. 162, § 83, eff. Jan. 1, 1992.

§68-2884.  Payment and appeal of protested taxes.

A.  The full amount of the taxes assessed against the property of any taxpayer who has appealed from a decision affecting the value or taxable status of such property as provided by law shall be paid at the time and in the manner provided by law.  If at the time such taxes or any part thereof become delinquent and any such appeal is pending, it shall abate and be dismissed upon a showing that the taxes have not been paid.

B.  When such taxes are paid, or by December 31, whichever is earlier, the persons protesting the taxes shall give notice to the county treasurer that an appeal involving such taxes has been taken and is pending, and shall set forth the total amount of tax that has been paid under protest or required by law to be paid prior to April 1 that will be paid under protest.  The notice shall be on a form prescribed by the Tax Commission.  If taxes are paid in two equal installments and the amount paid under protest does not exceed fifty percent (50%) of the full amount of assessed taxes, all protested taxes shall be specified in the second installment payment.  If such amount does exceed fifty percent (50%) of the full amount of assessed taxes, then the portion of protested taxes that exceeds fifty percent (50%) of the full amount of assessed taxes shall be specified in the first installment payment and the entire second installment shall be specified to be paid under protest.  The taxpayer shall attach to such notice a copy of the petition filed in the court or other appellate body in which the appeal was taken.  For railroads, air carriers, and public service corporations, the amount of taxes protested shall not exceed the amount of tax calculated on the protested assessed valuation specified in the complaint filed pursuant to the provisions of subsection A of Section 2881 of this title.

C.  It shall be the duty of the county treasurer to hold taxes paid under protest separate and apart from other taxes collected.  Any portion of such taxes not paid under protest shall be apportioned as provided by law.  The treasurer shall invest the protested taxes in the same manner as the treasurer invests surplus tax funds not paid under protest, but shall select an investment medium which will permit prompt refund or apportionment of the protested taxes upon final determination of the appeal.

D.  1.  Prior to January 31 of each year, the county treasurer shall determine the amount of ad valorem taxes paid under protest and those ad valorem taxes that will be paid under protest pursuant to subsection B of this section.  The county treasurer shall then notify the State Auditor and Inspector of the total amount of paid protested ad valorem taxes and anticipated protested ad valorem taxes, the total amount of protested taxes and anticipated protested taxes by each individual taxpayer, and how such paid protested ad valorem taxes and anticipated protested ad valorem taxes would have been apportioned to each school district and technology center school district by fund had such amount of protested ad valorem taxes not been protested.

2.  The State Auditor and Inspector shall compile all of the information submitted by the county treasurers in a format which shall set forth the total amount of paid and anticipated protested taxes for each school district and technology center school district by fund and a total for each school district and technology center school district by fund.  This information shall then be submitted by the State Auditor and Inspector to the State Superintendent of Public Instruction, the Director of the Oklahoma Department of Career and Technology Education, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.  If any of the information submitted to the State Auditor and Inspector changes after being submitted, the county treasurer shall notify the State Auditor and Inspector and the State Auditor and Inspector shall submit revised information to the parties enumerated in this paragraph within thirty (30) days of such change.

3.  Within ten (10) days of the release of the escrowed ad valorem taxes by the county treasurer, as required by subsection E of this section, the county treasurer shall submit a schedule showing the disposition of the released funds, separated by fund for each school district and technology center school, to the State Auditor and Inspector.  The State Auditor and Inspector shall certify the apportionment schedule and transmit a copy to the State Superintendent of Public Instruction and the Director of the Oklahoma Department of Career and Technology Education.

4.  The State Auditor and Inspector shall promulgate any necessary rules to implement the provisions of this subsection.

E.  1.  In cases involving taxpayers other than railroads, air carriers, or public service corporations, if upon the final determination of any such appeal, the court shall find that the property was assessed at too great an amount, the board of equalization from whose order the appeal was taken shall certify the corrected valuation of the property of such taxpayers to the county assessor, in accordance with the decision of the court, and shall send a copy of such certificate to the county treasurer.  Upon receipt of the corrected certificate of valuation, the county assessor shall compute and certify to the county treasurer the correct amount of taxes payable by the taxpayer.  The difference between the amount paid and the correct amount payable, with accrued interest, shall be refunded by the treasurer to the taxpayer upon the taxpayer filing a proper verified claim therefor, and the remainder paid under protest, with accrued interest, shall be apportioned as provided by law.

2.  If upon the final determination of any appeal, the court shall find that the property of the railroad, air carrier, or public service corporation was assessed at too great an amount, the State Board of Equalization from whose order the appeal was taken shall certify the corrected valuation of the property of the railroads, air carriers, and public service corporations to the State Auditor and Inspector in accordance with the decision of the court.  Upon receipt of the corrected certificate of valuation, the State Auditor and Inspector shall certify to the county treasurer the correct valuation of the railroad, air carrier, or public service corporation and shall send a copy of the certificate to the county assessor, who shall make the correction as specified in Section 2871 of this title.  The difference between the amount paid and the correct amount payable with accrued interest shall be refunded by the treasurer upon the taxpayer filing a proper verified claim, and the remainder paid under protest with accrued interest shall be apportioned according to law.

F.  If an appeal is upon a question of valuation of the property, then the amount paid under protest by reason of the question of valuation being appealed shall be limited to the amount of taxes assessed against the property for the year in question less the amount of taxes which would be payable by the taxpayer for that year if the valuation of the property asserted by the taxpayer in the appeal were determined by the court to be correct.

G.  If an appeal is upon a question of assessment of the property, then the amount paid under protest by reason of the question of assessment being appealed shall be limited to the amount of taxes assessed against the property for the year in question less the amount of taxes which would be payable by the taxpayer for that year if the assessment of the property asserted by the taxpayer in the appeal was determined by the court to be correct.

Added by Laws 1988, c. 162, § 84, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 4, eff. July 1, 1992; Laws 1995, c. 158, § 2, emerg. eff. May 2, 1995; Laws 1995, c. 325, § 2, eff. July 1, 1995; Laws 1997, c. 336, § 2, eff. July 1, 1997; Laws 1998, c. 405, § 10; Laws 2001, c. 33, § 63, eff. July 1, 2001.

§682885.  Exclusiveness of remedies  Precedence of appeals.

A.  The proceedings before the county assessor, boards of equalization and appeals therefrom shall be the sole method by which assessments or equalizations shall be corrected or taxes abated. Equitable remedies shall be resorted to only where the aggrieved party has no taxable property within the tax district of which complaint is made.

B.  Appeals taken from all boards of equalization shall have precedence in the court to which they are taken.

Added by Laws 1988, c. 162, § 85, eff. Jan. 1, 1992. Amended by Laws 1989, c. 321, § 18, operative Jan. 1, 1992.

§68-2886.  Illegality for which no appeal provided - Payment - Notice of suit - Investment of protested taxes.

In all cases where the illegality of the tax is alleged to arise by reason of some action from which the laws provide no appeal, the aggrieved person shall pay the full amount of the taxes and give notice of any lawsuit by such person at the time and in the manner provided by Section 2884 of this title.  It shall be the duty of the county treasurer to hold, invest and disburse such taxes only in the manner provided for by Section 2884 of this title.

Added by Laws 1988, c. 162, § 86, eff. Jan. 1, 1992.  Amended by Laws 1991, c. 158, § 3, eff. Jan. 1, 1992; Laws 2000, c. 157, § 1, eff. July 1, 2000.

§68-2887.  Exempt property.

The following property shall be exempt from ad valorem taxation:

1.  All property of the United States, and such property as may be exempt by reason of treaty stipulations existing at statehood between the Indians and the United States government, or by reason of federal laws in effect at statehood, during the time such treaties or federal laws are in force and effect.  In instances where a federal agency has obtained title to property through foreclosure, voluntary or involuntary liquidation or bankruptcy, which was previously subject to ad valorem taxation, the property may continue to be assessed for ad valorem taxes if such federal agency has agreed to pay such taxes;

2.  All property of this state, and of the counties, school districts, and municipalities of this state, including property acquired for the use of such entities pursuant to the terms of a lease-purchase agreement which provides for the passage of title or the release of security interest, if applicable, upon payment of all rental payments and an additional nominal amount;

3.  All property of any college or school, provided such property is devoted exclusively and directly to the appropriate objects of such college or school within this state and all property used exclusively for nonprofit schools and colleges;

4.  The books, papers, furniture and scientific or other apparatus pertaining to any institution, college or society referred to in paragraph 3 of this section, and devoted exclusively and directly for the purpose above contemplated, and the like property of students in any such institution or college, while such property is used for the purpose of their education;

5.  All fraternal orphan homes and other orphan homes;

6.  All property used for free public libraries, free museums, public cemeteries, or free public schools;

7.  All property used exclusively and directly for fraternal or religious purposes within this state.

For purposes of administering the exemption authorized by this section and in order to determine whether a single family residential property is used exclusively and directly for fraternal or religious purposes, the fair cash value of a single family residential property, for which an exemption is claimed as authorized by this subsection, in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) for the applicable assessment year shall not be exempt from taxation;

8.  All property of any charitable institution organized or chartered under the laws of this state as a nonprofit or charitable institution, provided the net income from such property is used exclusively within this state for charitable purposes and no part of such income inures to the benefit of any private stockholder, including property which is not leased or rented to any person other than a governmental body, a charitable institution or a member of the general public who is authorized to be a tenant in property owned by a charitable institution under Section 501(c)(3) of the Internal Revenue Code and which includes but is not limited to an institution that either:

a. additionally satisfies the income standards set forth in Internal Revenue Service Revenue Procedure 96-32, which may be audited by the county assessor of the applicable county, in addition to other requirements of this subparagraph, as a condition of obtaining and maintaining the exemption, if:

(1) the property provides residential rental accommodations regardless of whether services or meals are provided, and

(2) the property:

(a) is occupied as of the applicable January 1 assessment date if the structure is a single-family dwelling, or

(b) has an average seventy-five percent (75%) occupancy rate, based upon the total number of units suitable for occupancy, during the calendar year preceding the applicable January 1 assessment date if the property contains multiple structures suitable for multi-family housing.  The owner of any property subject to the occupancy requirements prescribed herein shall submit a report to the county assessor of the county in which the property is located no later than December 15 each year regarding the occupancy rate for the preceding eleven (11) months.  If the report indicates that the average occupancy rate was less than seventy-five percent (75%), the county assessor shall determine the taxable value of the property for the succeeding assessment year and the property shall not be exempt for any subsequent assessment year unless the average occupancy rate is at least seventy-five percent (75%) during the succeeding eleven-month period.  No asset consisting of a single-family or multi-family dwelling unit owned by an entity the property of which would otherwise be exempt pursuant to subparagraph a of this paragraph shall be exempt from ad valorem taxation if any such dwelling unit was improved with or acquired with any portion of proceeds from the sale of obligations issued by any entity organized pursuant to Section 176 of Title 60 of the Oklahoma Statutes if the interest income derived from such obligations is exempt from federal income tax, or

b. is a continuum of care retirement community providing housing for the aged, licensed under Oklahoma law, owned by a nonprofit entity recognized by the Internal Revenue Service as a Section 501(c)(3) tax-exempt entity and located in a county with a population of more than five hundred thousand (500,000) according to the latest Federal Decennial Census;

9.  All property used exclusively and directly for charitable purposes within this state, provided the charity using said property does not pay any rent or remuneration to the owner thereof unless the owner is a charitable institution described in Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3), or a veterans' organization described in Section 501(c)(19) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(19);

10.  All property of any hospital established, organized and operated by any person, partnership, association, organization, trust, or corporation, as a nonprofit and charitable hospital, provided the property and net income from such hospital are used directly, solely, and exclusively within this state for charitable purposes and that no part of such income shall inure to the benefit of any individual, person, partner, shareholder, or stockholder, and provided further that such hospital facilities shall be open to the public without discrimination as to race, color or creed and regardless of ability to pay, and that such hospital is licensed and otherwise complies with the laws of this state relating to the licensing and regulation of hospitals;

11.  All libraries and office equipment of ministers of the Gospel actively engaged in ministerial work in the State of Oklahoma, where said libraries and office equipment are being used by said ministers in their ministerial work, shall be deemed to be used exclusively for religious purposes and are declared to be within the meaning of the term "religious purposes" as used in Article X, Section 6 of the Constitution of the State of Oklahoma;

12.  Household goods, tools, implements and livestock of every person maintaining a home, not exceeding One Hundred Dollars ($100.00) in value or One Thousand Dollars ($1,000.00) in value if Article X, Section 6 of the Oklahoma Constitution provides for an exemption in such amount; and in addition thereto, there shall be exempt from taxation on personal property the further sum of Two Hundred Dollars ($200.00) to all enlisted and commissioned personnel, whether on active duty or honorably discharged, who served in the Armed Forces of the United States during:

a. the Spanish-American War,

b. the period beginning on April 6, 1917, and ending on July 2, 1921,

c. the period beginning on December 6, 1941, and ending on such date as the state of national emergency as declared by the President of the United States shall cease to exist, or

d. any other or future period during which a state of national emergency shall have been or shall be declared to exist by the Congress or the President of the United States.

All surviving spouses made so by the death of such enlisted or commissioned personnel, who are bona fide residents of this state, shall be entitled to the above additional exemption provided in this paragraph;

13.  Family portraits;

14.  All food and fuel provided in kind for the use of the family not to exceed provisions for one (1) year's time, and all grain and forage necessary to maintain for one (1) year the livestock used to provide food for the family.  No person from whom pay is received or expected for board shall be considered a member of the family within the intent and meaning of this paragraph;

15.  All growing crops; and

16.  All game animals, fowl and reptile, which are not being grown for food or sale and which are kept exclusively for propagation or exhibition, in private grounds or public parks in this state.

Added by Laws 1988, c. 162, § 87, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 19, operative Jan. 1, 1992; Laws 1990, c. 264, § 85, eff. Jan. 1, 1992; Laws 1991, c. 249, § 9, eff. Jan. 1, 1992; Laws 1996, c. 187, § 1, eff. July 1, 1996; Laws 2000, c. 361, § 2, emerg. eff. June 6, 2000; Laws 2001, c. 155, § 1, eff. Nov. 1, 2001; Laws 2002, c. 476, § 5, emerg. eff. June 6, 2002; Laws 2003, c. 81, § 1, eff. Jan. 1, 2004.

§68-2887.1.  Application for exemption by charitable institutions.

A charitable institution requesting an exemption pursuant to the provisions of paragraph 8 of Section 2887 of Title 68 of the Oklahoma Statutes shall be required to file an application initially with the county assessor of the county in which the property is located, and, if the information contained in such application complies with the requirements of paragraph 8 of Section 2887 of Title 68 of the Oklahoma Statutes, the property shall be exempt from the date of acquisition thereof by the charitable institution until the earlier of the date of disposition of the property or the date of cessation of compliance with the requirements of paragraph 8 of Section 2887 of Title 68 of the Oklahoma Statutes.  The charitable institution annually shall evidence the continuing compliance with such requirements by filing an affidavit with the county assessor, stating whether and the extent to which the property continues to qualify for the exemption.

Added by Laws 2000, c. 361, § 3, emerg. eff. June 6, 2000.

§68-2888.  Homestead, rural homestead and urban homestead defined.

A.  1.  The term "homestead", as used in the provisions of the Ad Valorem Tax Code governing homestead exemptions, shall mean and include the actual residence of a natural person who is a citizen of the State of Oklahoma, provided the record actual ownership of such residence be vested in such natural person residing and domiciled thereon.  Any single person of legal age, married couple and their minor child or children, or the minor child or children of a deceased person, whether residing together or separated, or surviving spouse shall be allowed under Section 2801 et seq. of this title only one homestead exemption in this state.  No person or the family of such person shall be required to be domiciled thereon if such person is in the armed service of the United States in time of war or during a state of national emergency as declared by the Congress or the President of the United States, and such person shall not be required to be domiciled thereon in order to assert or claim the exemption provided in Section 2889 of this title, and such exemption may be claimed by any agent of, or member of the family of, such person.  The surviving spouse and/or minor children of a deceased person shall be considered record owners of the homestead where the title of record in the office of the county clerk on January 1 is in the name of the deceased, but in all other cases the deed or other evidence of ownership must be of record in the office of the county clerk on January 1 in order for any person to be qualified as the record owner.  However, a natural person actually owning, residing and domiciled in the residence on January 1 shall be deemed to be the record owner of the residence on January 1, within the meaning of this section, if the deed or other evidence of ownership of such person, executed on or before January 1, be of record in the office of the county clerk on or before February 1 immediately following.  Despite any provision to the contrary in this section, if a parent or parents residing and domiciled in the residence own the residence jointly with one or more of their children, whether residing together or separated, and where the record joint ownership of the property is recorded in the office of the county clerk in accordance with the provisions of this section, the parent or parents residing and domiciled in the residence shall be entitled to the entire homestead exemption.  A rural homestead shall not include more than one hundred sixty (160) acres of land and the improvements thereon.  An urban homestead shall not include any land except the lot or lots, or the unplatted tract, upon which are located the dwelling, garage, barn and/or other outbuildings necessary or convenient for family use.

2.  Despite any provision to the contrary in this section, the person actually owning, residing and domiciled in the residence on May 15, 2000, shall be deemed to be the record owner of the residence on May 15, 2000, within the meaning of this section, if the deed or other evidence of ownership of such person, executed on or before May 15, 2000, be of record in the office of the county clerk on or before such date.  However, the provisions of this paragraph shall only apply to any person who is eligible to claim the income tax credit pursuant to Section 2357.29 of this title with respect to the May 3, 1999, tornado, or to any person whose primary residence was damaged or destroyed in the May 3, 1999, tornado and who purchased or built a new primary residence at a location within this state other than the location of the damaged or destroyed residence.

3.  Despite any provision to the contrary in this section, the person actually owning, residing and domiciled in the residence on May 15, 2004, shall be deemed to be the record owner of the residence on May 15, 2004, within the meaning of this section, if the deed or other evidence of ownership of such person, executed on or before May 15, 2004, be of record in the office of the county clerk on or before such date.  However, the provisions of this paragraph shall only apply to any person who is eligible to claim the income tax credit pursuant to Section 2357.29 of this title with respect to the May 8 or 9, 2003, tornado or to any person whose primary residence was damaged or destroyed in the May 8 or 9, 2003, tornado and who purchased or built a new primary residence at a location within this state other than the location of the damaged or destroyed residence.

B.  The term "rural homestead" as used herein shall mean and include any homestead located outside a city or town or outside any platted subdivision or addition.

C.  The term "urban homestead" as used herein shall mean and include any homestead located within any city or town whether incorporated or unincorporated, or located within a platted subdivision or addition, whether such subdivision or addition be a part of a city or town.  In no case shall an urban homestead exceed in area one (1) acre.

Added by Laws 1988, c. 162, § 88, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 138, § 1, eff. Nov. 1, 1997; Laws 2000, c. 314, § 27, emerg. eff. June 5, 2000; Laws 2002, c. 190, § 3, emerg. eff. May 6, 2002; Laws 2003, c. 374, § 6, emerg. eff. June 4, 2003.

NOTE:  Laws 2000, c. 157, § 3 repealed by Laws 2000, c. 314, § 30, emerg. eff. June 5, 2000.

§68-2889.  Homesteads - Classification - Exemption from ad valorem taxation.

Homesteads, as defined in Section 2888 of this title, are hereby classified for the purpose of taxation as provided in Section 22 of Article X of the Oklahoma Constitution.  All homesteads in this state shall be assessed for taxation the same as other real property therein, except that each homestead, as defined by Section 2801 et seq. of this title, shall be exempted from all forms of ad valorem taxation to the extent of One Thousand Dollars ($1,000.00) of the assessed valuation.

Added by Laws 1988, c. 162, § 89, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 304, § 10, emerg. eff. May 29, 1997.

§68-2890.  Additional homestead exemption.

A.  In addition to the amount of the homestead exemption authorized and allowed in Section 2889 of this title, an additional exemption is hereby granted, to the extent of One Thousand Dollars ($1,000.00) of the assessed valuation on each homestead of heads of households whose gross household income from all sources for the preceding calendar year did not exceed Twenty Thousand Dollars ($20,000.00).

B.  The term "gross household income" as used in this section means the gross amount of income of every type, regardless of the source, received by all persons occupying the same household, whether such income was taxable or nontaxable for federal or state income tax purposes, including pensions, annuities, federal Social Security, unemployment payments, veterans' disability compensation, public assistance payments, alimony, support money, workers' compensation, lossoftime insurance payments, capital gains and any other type of income received, and excluding gifts.  The term "head of household" as used in this section means a person who as owner or joint owner maintains a home and furnishes support for the home, furnishings, and other material necessities.

C.  The application for the additional homestead exemption shall be made each year on or before March 15 or within thirty (30) days from and after receipt by the taxpayer of notice of valuation increase, whichever is later, and upon the form prescribed by the Oklahoma Tax Commission, which shall require the taxpayer to certify as to the amount of gross income.  Upon request of the county assessor, the Oklahoma Tax Commission shall assist in verifying the correctness of the amount of the gross income.

D.  For persons sixtyfive (65) years of age or older as of March 15 and who have previously qualified for the additional homestead exemption, no annual application shall be required in order to receive the exemption provided by this section; however, any person whose gross household income in any calendar year exceeds the amount specified in this section in order to qualify for the additional homestead exemption shall notify the county assessor and the additional exemption shall not be allowed for the applicable year.  Any executor or administrator of an estate within which is included a homestead property exempt pursuant to the provisions of this section shall notify the county assessor of the change in status of the homestead property if such property is not the homestead of a person who would be eligible for the exemption provided by this section.

Added by Laws 1988, c. 162, § 90, eff. Jan. 1, 1992.  Amended by Laws 1991, c. 249, § 10, eff. Jan. 1, 1992; Laws 1996, c. 323, § 2, eff. Jan. 1, 1997; Laws 2004, c. 447, § 8, emerg. eff. June 4, 2004.

§68-2890.1.  Application for limit on fair cash value of homestead - Qualifications for limitation.

A.  The application for a limit on the fair cash value of homestead property as provided for in Section 8C of Article X of the Oklahoma Constitution shall be made on or before March 15 or within thirty (30) days from and after receipt by the taxpayer of a notice of valuation increase, whichever is later.  The application shall be made upon a form prescribed by the Oklahoma Tax Commission, which shall require the taxpayer to certify as to the amount of gross household income.  As used in Section 8C of Article X of the Oklahoma Constitution, "gross household income" shall be as defined in Section 2890 of this title.  Upon request of the county assessor, the Oklahoma Tax Commission shall assist in verifying the correctness of the amount of the gross income.

B.  For persons who have previously qualified for the limitation on the fair cash value of homestead property as provided for in Section 8C of Article X of the Oklahoma Constitution, no annual application shall be required in order to be subject to the limitation.  However:

1.  Any such person whose gross household income in any calendar year exceeds the amount provided for in Section 8C of Article X of the Oklahoma Constitution shall notify the county assessor and the limitation shall not be allowed for the applicable year; and

2.  Any such person who makes improvements to the property shall notify the county assessor and the improvements shall be assessed in accordance with law by the county assessor and added to the assessed value of the property as provided in Section 8C of Article X of the Oklahoma Constitution.

C.  Any executor or administrator of an estate within which is included a homestead property subject to the limitation of the fair cash value of homestead property as provided for in Section 8C of Article X of the Oklahoma Constitution shall notify the county assessor of the change in status of the homestead property if such property is not the homestead of a person who would be eligible for the limitation of the fair cash value of homestead property.

Added by Laws 1997, c. 304, § 11, emerg. eff. May 29, 1997.  Amended by Laws 2000, c. 314, § 28, eff. July 1, 2000; Laws 2004, c. 447, § 9, emerg. eff. June 4, 2004; Laws 2005, c. 1, § 114, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 383, § 1 repealed by Laws 2005, c. 1, § 115, emerg. eff. March 15, 2005.

§682891.  Homestead exemption  Forms.

On or before January 1st of each year, the Oklahoma Tax Commission shall prescribe suitable blank forms to be used by all claimants for homestead exemption.  Such forms shall contain provisions for the showing of all information which the Oklahoma Tax Commission may deem necessary to enable the proper county officials to determine whether each claim for exemption should be allowed.  It shall be the duty of the county assessor of each county in this state to furnish such forms, upon request, to each person desiring to make application for homestead exemption on property located within that county.  The forms so prescribed shall be used uniformly throughout the state and no application for exemption shall be allowed unless the applicant uses the regularly prescribed form in making his or her application.

Added by Laws 1988, c. 162, § 91, eff. Jan. 1, 1992.

§68-2892.  Homestead exemption - Application.

A.  To receive a homestead exemption, a taxpayer shall be required to file an application with the county assessor.  Such application may be filed at any time.  However, the county assessor shall, if such applicant otherwise qualifies, grant a homestead exemption for a tax year only if the application is filed on or before March 15 of such year or within thirty (30) days from and after receipt by the taxpayer of notice of valuation increase, whichever is later.  Except as provided in this subsection, if an application for a homestead exemption is filed after March 15 or within thirty (30) days after receipt by the taxpayer of notice of valuation increase, whichever is later, the county assessor shall, if such applicant otherwise qualifies, grant the homestead exemption beginning with the following tax year.  For any owner of real property who is eligible to claim the income tax credit pursuant to Section 2357.29 of this title with respect to the May 8 or 9, 2003, tornado or for any owner of real property whose primary residence was damaged or destroyed in the May 8 or 9, 2003, tornado and who purchased or built a new primary residence at a location within this state other than the location of the damaged or destroyed residence, the application for a homestead exemption may be filed after March 15, 2004, but no later than June 1, 2004, and the homestead exemption shall be granted for such year.

B.  Any taxpayer who has been granted a homestead exemption and who continues to occupy such homestead property as a homestead, shall not be required to reapply for such homestead exemption.

C.  Once granted, the homestead exemption shall remain in full force and effect for each succeeding year, so long as:

1.  The record of actual property ownership is vested in the taxpayer;

2.  The instrument of ownership is on record in the county clerk's office;

3.  The owner-taxpayer is in all other respects entitled by law to the homestead exemption; and

4.  The taxpayer has no delinquent accounts appearing on the personal property tax lien docket in the county treasurer's office.  On October 1 of each year, the county treasurer will provide a copy of the personal property tax lien docket to the county assessor.  Based upon the personal property tax lien docket, the county assessor shall act to cancel the homestead exemption of all property owners having delinquent personal property taxes.  Such cancellation of the homestead exemption will become effective January 1 of the following year and will remain in effect for at least one (1) calendar year; however, such cancellation will not become effective January 1 of the following year if the taxpayer pays such delinquent personal property taxes prior to January 1.  Cancellation of the homestead exemption will require the county assessor to notify each taxpayer no later than January 1 of the next calendar year whose homestead is canceled and will require the taxpayer to refile an application for homestead exemption by those dates so indicated in this section and the payment of all delinquent personal property taxes before the homestead can be reinstated.

D.  Any purchaser or new owner of real property must file an application for homestead exemption as herein provided.

E.  The application for homestead exemption shall be filed with the county assessor of the county in which the homestead is located.  A taxpayer applying for homestead exemption shall not be required to appear before the county assessor in person to submit such application.

F.  The property owner shall sign and swear to the truthfulness and correctness of the application's contents.  If the property owner is a minor or incompetent, the legal guardian shall sign and swear to the contents of the application.

G.  The county assessor and duly appointed deputies are authorized and empowered to administer the required oaths.

H.  The taxpayer shall notify the county assessor following any change in the use of property with homestead exemption thereon.  The notice of change in homestead exemption status of property shall be in writing and may be filed with the county assessor at any time on or before March 15 of the next following year after which such change occurs.  The filing of a deed or other instrument evidencing a change of ownership or use shall constitute sufficient notice to the county assessor.

I.  Any single person of legal age, married couple and their minor child or children, or the minor child or children of a deceased person, whether residing together or separated, or surviving spouse shall be allowed under this Code only one homestead exemption in the State of Oklahoma.

J.  Any property owner who fails to give notice of change to the county assessor and permits the allowance of homestead exemption for any succeeding year where such homestead exemption is unlawful and improper shall owe the county treasurer:

1.  An amount equal to twice the amount of the taxes lawfully due but not paid by reason of such unlawful and improper allowance of homestead exemption; and

2.  The interest and penalty on such total sum as provided by statutes on delinquent ad valorem taxes.  There shall be a lien on the property while such taxes are unpaid, but not for a period longer than that provided by statute for other ad valorem tax liens.

K.  Any person who has intentionally or knowingly permitted the unlawful and improper allowance of homestead exemption shall forfeit the right to a homestead exemption on any property in this state for the two (2) succeeding years.

Added by Laws 1988, c. 162, § 92, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 20, operative Jan. 1, 1992; Laws 1990, c. 63, § 2, eff. Jan. 1, 1992; Laws 1997, c. 345, § 3, eff. Nov. 1, 1997; Laws 1998, c. 405, § 11, eff. Nov. 1, 1998; Laws 2000, c. 314, § 29, emerg. eff. June 5, 2000; Laws 2002, c. 190, § 4, emerg. eff. May 6, 2002; Laws 2003, c. 374, § 7, emerg. eff. June 4, 2003; Laws 2004, c. 447, § 10, emerg. eff. June 4, 2004.

NOTE:  Laws 2000, c. 157, § 4 repealed by Laws 2000, c. 314, § 30, emerg. eff. June 5, 2000.

§682893.  Homestead exemption  Approval or rejection  Notice.

The county assessor shall examine each application for homestead exemption filed with him and shall determine whether or not such application should be approved or rejected and if approved, determine the amount of the exemption.  If the application is approved, he shall mark the same "approved" and show thereon the amount of exemption allowed and make the proper deduction upon his assessment rolls.  In case he finds that the exemption should not be allowed by reason of not being in conformity to law, he shall mark the application "rejected" and state thereon the reason for such rejection.  In any case where the county assessor disallows or reduces an application for exemption, he shall notify the applicant of his action by mailing written notice to him at the address shown in the application, which notice shall be on forms prescribed by the Oklahoma Tax Commission.  All applications for exemption, showing thereon the action of the county assessor, shall be delivered to the county board of equalization on or before the fourth Monday of April of each year.

Added by Laws 1988, c. 162, § 93, eff. Jan. 1, 1992.

§682894.  Homestead exemption  Review of applications by county board of equalization.

The county board of equalization shall have the authority and it shall be its duty to review any and all applications for homestead exemption which may have been filed with the county assessor and to make whatever order is necessary in order to grant homestead exemption to all applicants who are legally entitled to such exemption and prevent unlawful exemption on any property.  If the board disallows any exemption which has theretofore been allowed by the county assessor, or changes the amount of exemption as allowed by the county assessor, such disallowance or change shall not be final until ten (10) days' notice in writing of said change shall have been given the applicant, and an opportunity for a hearing afforded on such disallowance or change.

Added by Laws 1988, c. 162, § 94, eff. Jan. 1, 1992.

§682895.  Homestead exemption  Hearing before county board of equalization when application rejected or amount changed  Appeal.

A.  In any case where the county assessor or county board of equalization disallows or rejects an application for homestead exemption or changes the amount of said exemption from that claimed by the applicant, said applicant may obtain a hearing before the county board of equalization by filing a written complaint with the secretary of said board within ten (10) days from receipt of the notice from the county assessor or county board of equalization, showing such rejection or change in amount, and said complaint shall specify his grievances, and the pertinent facts in relation thereto, in ordinary and concise language and without repetition, and in such manner as to enable a person of common understanding to know what is intended; and the county board of equalization shall be authorized and empowered to take evidence pertinent to said complaint; and for that purpose, is authorized to compel the attendance of witnesses and the production of books, records and papers, by subpoena.

B.  The taxpayer shall have the right to appeal from the finding of the board with reference to his application for homestead exemption, as is or may be provided by law for appeals from the county board of equalization on questions of valuation of property, and the appeal shall be taken in the same manner and subject to the same requirements.

Added by Laws 1988, c. 162, § 95, eff. Jan. 1, 1992.

§682896.  Homesteads  Separate listing and assessment  Buildings used for both dwelling and business or commercial purposes  Rural homesteads.

A.  All homesteads shall be separately listed and assessed and separately described on the assessment rolls and tax rolls wherever possible.  No homestead exemption shall be allowed on any improvements on real estate or other buildings which are used for business or commercial purposes, but where the same improvement or building is used both as a dwelling and for business purposes the value of that portion used as a dwelling shall be considered to be a part of the homestead and subject to exemption.

B.  In any case where a building is used partially as a dwelling and partially for business or commercial purposes, or where some buildings on the same tract of land consist of the dwelling and appurtenances and others are used for business or commercial purposes, it shall be the duty of the county assessor to separately value the dwelling and appurtenances and that part used for business or commercial purposes.  The keeping of boarders or roomers by citizens in a building maintained otherwise exclusively as a home shall not be considered as commercial purposes.

C.  The location and use of a part of a building or buildings for business or commercial purposes on a rural homestead shall not prevent the owner of such homestead from obtaining an exemption on one hundred sixty (160) acres of land; but in case of urban homesteads where it is impossible to definitely separate by description, land upon which the dwelling and appurtenances are located, from the land upon which the business or commercial buildings are located, only that proportion of the land shall be considered a part of the homestead and subject to exemption which the proportion of the assessed value of the dwelling and appurtenances bears to the total assessed valuation of all buildings and improvements on such lot or lots.

D.  In the case of rooming houses, duplexes, apartment buildings, or any other building occupied by more than one family, and used entirely for residential purposes, the homestead and part subject to exemption shall be considered only that proportion of the total assessed value of the land and improvements as the number of rooms occupied by the owner bears to the total number of rooms of such building.  The renting of not to exceed three bedrooms shall not constitute business or commercial use or affect the exemption of a homestead and at no part of any hotel, motel, hostelry or apartment hotel shall be exempt.

E.  In the case of rural homesteads, the homestead shall consist of not more than one hundred sixty (160) acres of land, which shall include and be about and contiguous or adjacent to the land upon which the dwelling house stands, to be selected by the owner, and the land designated as the homestead shall, as nearly as possible, consist of some legal subdivision of a section or sections.

Added by Laws 1988, c. 162, § 96, eff. Jan. 1, 1992.

§682897.  Homestead exemption  Laws relating to assessment of property not impaired.

No law relating to homestead exemption shall in any manner affect, alter or impair any law relating to the assessment of property, and each homestead which may be entitled to exemption shall be assessed at its fair cash value, estimated at the price it would bring at a fair voluntary sale as is provided by law.

Added by Laws 1988, c. 162, § 97, eff. Jan. 1, 1992.

§682898.  Rules and regulations.

It shall be the duty of the Oklahoma Tax Commission to issue for the information and guidance of the county assessors and county boards of equalization proper rules and regulations, not inconsistent with the provisions of the Ad Valorem Tax Code, affecting the application, hearing, assessment or equalization of property which is claimed to be entitled to the exemption granted by this Code.

Added by Laws 1988, c. 162, § 98, eff. Jan. 1, 1992.

§68-2899.  County assessor - Report to Tax Commission.

It shall be the duty of each county assessor, on or before June 15 of each year unless delayed by court action or other extraordinary circumstances certified by the Oklahoma Tax Commission, to make a report to the Oklahoma Tax Commission upon forms to be prescribed and furnished by the Oklahoma Tax Commission, showing the following information which shall reflect the current balanced records of the county assessor:

1.  Total number of rural homesteads within his county; total number of acres allowed homestead exemption; total assessed valuation of rural homesteads before exemption; total amount of exemption allowed on the rural homesteads; and the total assessed valuation of rural homesteads, less exemptions allowed.

2.  Total number of urban homesteads within his county; total number of lots allowed homestead exemption; total assessed valuation of urban homesteads before exemption; total amount of exemption allowed on urban homesteads; and the total assessed valuations of urban homesteads, less exemptions allowed.

Added by Laws 1988, c. 162, § 99, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 321, § 21, operative Jan. 1, 1992; Laws 1994, c. 278, § 31, eff. Sept. 1, 1994.

§68-2900.  Homestead exemption - Unlawful acts - Penalties.

If any person make any false or fraudulent claim for exemption, or make any false statement or false representation of a material fact, in support of such claim, or any person who assists another in the preparation of any such false or fraudulent claim, or enters into any collusion with another by the execution of a fictitious deed, or other instrument, for the purpose of obtaining unlawful homestead exemption pursuant to the provisions of this Code, shall be guilty of a misdemeanor and subject, upon conviction thereof, to a forfeiture of the exemption herein granted for a period of two (2) years from date of conviction, and to a fine of not less than Twenty-five Dollars ($25.00), nor more than Two Hundred Dollars ($200.00), or by imprisonment in the county jail for not more than six (6) months, or both.  Any person who shall make oath to any false or fraudulent homestead exemption application shall be guilty of the felony of perjury and, upon conviction, subject to the penalty provided by law for the felony of perjury.

Added by Laws 1988, c. 162, § 100, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 133, § 566, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 566 from July 1, 1998, to July 1, 1999.

§682901.  Homestead exemption  Situs of taxpayer.

The claiming of a homestead exemption as provided by the Ad Valorem Tax Code shall thereby fix the situs of such taxpayer in this state for all income, estate and other taxes levied by the State of Oklahoma.

Added by Laws 1988, c. 162, § 101, eff. Jan. 1, 1992.

§68-2902.  Manufacturing facilities - Exemption from ad valorem tax.

A.  Except as otherwise provided by subsection H of Section 3658 of this title pursuant to which the exemption authorized by this section may not be claimed, a qualifying manufacturing concern, as defined by Section 6B of Article X of the Oklahoma Constitution, and as further defined herein, shall be exempt from the levy of any ad valorem taxes upon new, expanded or acquired manufacturing facilities, including facilities engaged in research and development, for a period of five (5) years.  The provisions of Section 6B of Article X of the Oklahoma Constitution requiring an existing facility to have been unoccupied for a period of twelve (12) months prior to acquisition shall be construed as a qualification for a facility to initially receive an exemption, and shall not be deemed to be a qualification for that facility to continue to receive an exemption in each of the four (4) years following the initial year for which the exemption was granted.  Such facilities are hereby classified for the purposes of taxation as provided in Section 22 of Article X of the Oklahoma Constitution.

B.  For purposes of this section, the following definitions shall apply:

1.  "Manufacturing facilities" shall mean facilities engaged in the mechanical or chemical transformation of materials or substances into new products and shall include:

a. establishments which have received a manufacturer exemption permit pursuant to the provisions of Section  1359.2 of this title,

b. facilities, including repair and replacement parts, primarily engaged in aircraft repair, building and rebuilding whether or not on a factory basis,

c. establishments primarily engaged in computer services and data processing as defined under Industrial Group Numbers 7372 and 7373 of the SIC Manual, latest revision, and which derive at least fifty percent (50%) of their annual gross revenues from the sale of a product or service to an out-of-state buyer or consumer, and as defined under Industrial Group Number 7374 of the SIC Manual, latest revision, which derive at least eighty percent (80%) of their annual gross revenues from the sale of a product or service to an out-of-state buyer or consumer.  Eligibility as a manufacturing facility pursuant to this subparagraph shall be established, subject to review by the Oklahoma Tax Commission, by annually filing an affidavit with the Tax Commission stating that the facility so qualifies and such other information as required by the Tax Commission.  For purposes of determining whether annual gross revenues are derived from sales to out-of-state buyers, all sales to the federal government shall be considered to be an out-of-state buyer, or

d. establishments primarily engaged in distribution as defined under Industrial Group Number 4221, 4222, 4225 or 4226 or Major Group Number 50 or 51 of the SIC Manual, latest revision, and which meet the following qualifications:

(1) construction with an initial capital investment of at least Five Million Dollars ($5,000,000.00),

(2) employment of at least one hundred (100) full-time-equivalent employees, as certified by the Oklahoma Employment Security Commission,

(3) payment of wages or salaries to its employees at a wage which equals or exceeds one hundred seventy-five percent (175%) of the federally mandated minimum wage, as certified by the Oklahoma Employment Security Commission, and

(4) commencement of construction prior to December 31, 2006, with construction to be completed within three (3) years from the date of the commencement of construction.

Eligibility as a manufacturing facility pursuant to this subparagraph shall be established, subject to review by the Tax Commission, by annually filing an affidavit with the Tax Commission stating that the facility so qualifies and containing such other information as required by the Tax Commission.

Provided, eating and drinking places, as well as other retail establishments, except as otherwise provided in subsection E of this section, shall not qualify as manufacturing facilities for purposes of this section, nor shall centrally assessed properties;

2.  For tax years beginning after December 31, 1992, "manufacturing facilities" shall mean those facilities as defined in paragraph 1 of this subsection for which the investment cost of the construction, acquisition or expansion of the manufacturing facility is Two Hundred Fifty Thousand Dollars ($250,000.00) or more;

3.  "Facility" and "facilities" shall mean and include the land, buildings, structures, improvements, machinery, fixtures, equipment and other personal property used directly and exclusively in the manufacturing process; and

4.  "Research and development" shall mean activities directly related to and conducted for the purpose of discovering, enhancing, increasing or improving future or existing products or processes or productivity.

C.  For applications for a five-year exemption submitted after June 6, 2003, the following provisions shall apply:

1.  A manufacturing concern shall be entitled to the exemption herein provided for each new manufacturing facility constructed, each existing manufacturing facility acquired and the expansion of existing manufacturing facilities on the same site, as such terms are defined by Section 6B of Article X of the Oklahoma Constitution and by this section; provided, if a facility has initially qualified for an exemption pursuant to the provisions of this section on or after January 1, 1999, and ownership of the facility changes during the five-year period of the exemption, the exemption shall continue in effect for the balance of the five-year period as long as all other qualifications provided in this section are met;

2.  Except as otherwise provided in paragraph 5 of this subsection, no manufacturing concern shall receive more than one five-year exemption for any one manufacturing facility unless the expansion which qualifies the manufacturing facility for an additional five-year exemption meets the requirements of paragraph 4 of this subsection and the employment level established for any previous exemption is maintained;

3.  Any exemption as to the expansion of an existing manufacturing facility shall be limited to the increase in ad valorem taxes directly attributable to the expansion;

4.  Except as provided in paragraphs 5, 6 and 7 of this subsection, all initial applications for any exemption for a new, acquired or expanded manufacturing facility shall be granted only if:

a. (i) for applications approved by a county assessor on or before July 1, 2003, there is a net increase of Two Hundred Fifty Thousand Dollars ($250,000.00) or more in annualized payroll, while maintaining or increasing payroll in subsequent years, or a net increase of Two Million Dollars ($2,000,000.00) or more in capital improvements while maintaining or increasing payroll, or

(ii) for applications approved by a county assessor after July 1, 2005, there is:

(1) a net increase in annualized payroll at the facility of at least Two Hundred Fifty Thousand Dollars ($250,000.00) if the facility is located in a county with a population of fewer than seventy-five thousand (75,000), according to the most recent federal decennial census, while maintaining or increasing payroll in subsequent years,

(2) at least One Million Dollars ($1,000,000.00) if the facility is located in a county with a population of seventy-five thousand (75,000) or more, according to the most recent federal decennial census, while maintaining or increasing payroll in subsequent years, or

(3) regardless of county population, a net increase in annualized payroll at the facility of at least Two Hundred Fifty Thousand Dollars ($250,000.00), if the application is made by an oil refinery, as described by Industry No. 324110 of the North American Industry Classification System and the facility for which the application is made is used wholly for the desulphurization of gasoline or diesel fuel as defined in Section 2817.3 of this title.

The Tax Commission shall verify all payroll information through the Oklahoma Employment Security Commission.  Payroll shall be verified by the Tax Commission by using reports from the Oklahoma Employment Security Commission for the calendar year immediately preceding the year for which initial application is made for base-line payroll, which must be maintained or increased for each subsequent year; provided, for tax years beginning after December 31, 2002, a manufacturing facility shall have the option of excluding from its payroll, for purposes of this section, payments to sole proprietors, members of a partnership, members of a limited liability company who own at least ten percent (10%) of the capital of the limited liability company or stockholder-employees of a corporation who own at least ten percent (10%) of the stock in the corporation.  A manufacturing facility electing this option shall indicate such election upon its application for an exemption under this section.  A manufacturing facility which is receiving an exemption on the effective date of this act shall notify the Tax Commission if it desires to elect this option with respect to such exemption within thirty (30) days of the effective date of this act and shall submit payroll information excluding such payments for each previous year of such an exemption.  Any manufacturing facility electing this option shall submit such information as the Tax Commission may require in order to verify payroll information.  Payroll information submitted pursuant to the provisions of this paragraph shall be submitted to the Tax Commission and shall be subject to the provisions of Section 205 of this title, and

b. the facility offers, or will offer within one hundred eighty (180) days of the date of employment, a basic health benefits plan to the full-time-equivalent employees of the facility, which is determined by the Department of Commerce to consist of the elements specified in subparagraph b of paragraph 1 of subsection A of Section 3603 of this title or elements substantially equivalent thereto.

For purposes of this section, calculation of the amount of increased payroll shall be measured from the start of initial construction or expansion to the completion of such construction or expansion or for three (3) years from the start of initial construction or expansion, whichever occurs first.  For the facilities of any qualified manufacturing concern the construction or expansion of which began on or after January 1, 1996, and for which an application for the exemption authorized by this section was filed prior to June 6, 2002, the amount of increased payroll shall include payroll for full-time-equivalent employees in this state who are employed by an entity other than the facility which has previously or is currently qualified to receive an exemption pursuant to the provisions of this section and who are leased or otherwise provided to the facility, if such employment did not exist in this state prior to the start of initial construction or expansion of the facility.  The manufacturing concern shall submit an affidavit to the Tax Commission, signed by an officer, stating that the construction, acquisition or expansion of the facility will result in a net increase in the annualized payroll as required by this paragraph and that full-time-equivalent employees of the facility are or will be offered a basic health benefits plan as required by this paragraph.  If, after the completion of such construction or expansion or after three (3) years from the start of initial construction or expansion, whichever occurs first, the construction, acquisition or expansion has not resulted in a net increase in the amount of annualized payroll, if required, or any other qualification specified in this paragraph has not been met, the manufacturing concern shall pay an amount equal to the amount of any exemption granted, including penalties and interest thereon, to the Tax Commission for deposit to the Ad Valorem Reimbursement Fund;

5.  Any new, acquired or expanded automotive final assembly manufacturing facility which does not meet the requirements of paragraph 4 of this subsection shall be granted an exemption only if all other requirements of this section are met and only if the investment cost of the construction, acquisition or expansion of the manufacturing facility is Three Hundred Million Dollars ($300,000,000.00) or more and the manufacturing facility retains an average employment of one thousand seven hundred fifty (1,750) or more full-time-equivalent employees in the year in which the exemption is initially granted and in each of the four (4) subsequent years only if an average employment of one thousand seven hundred fifty (1,750) or more full-time-equivalent employees is maintained in the subsequent year.  Any property installed to replace property damaged by the tornado or natural disaster that occurred May 8, 2003, may continue to receive the exemption provided in this paragraph for the full five-year period based on the value of the previously qualifying assets as of January 1, 2003.  The exemption shall continue in effect as long as all other qualifications in this paragraph are met.  If the average employment of one thousand seven hundred fifty (1,750) or more full-time-equivalent employees is reduced as a result of temporary layoffs because of a tornado or natural disaster on May 8, 2003, then the average employment requirement shall be waived for year 2003 of the exemption period.  Calculation of the number of employees shall be made in the same manner as required under Section 2357.4 of this title for an investment tax credit.  As used in this paragraph, "expand" and "expansion" shall mean and include any increase to the size or scope of a facility as well as any renovation, restoration, replacement or remodeling of a facility which permits the manufacturing of a new or redesigned product;

6.  Any new, acquired, or expanded computer data processing, data preparation, or information processing services provider classified in Industrial Group Number 7374 of the SIC Manual, latest revision, and U.S. Industry Number 514210 of the North American Industrial Classification System (NAICS) Manual, latest revision, which has made an initial application pursuant to paragraph 4 of this subsection on or after January 1, 2003, and before July 1, 2003, which application has been approved by the county assessor, may apply for additional exemptions under this section for each year in which new, acquired, or expanded capital improvements to the facility are made if:

a. there is a net increase in annualized payroll at the facility of at least Two Hundred Fifty Thousand Dollars ($250,000.00) attributable to the capital improvements or a net increase of Seven Million Dollars ($7,000,000.00) or more in capital improvements while maintaining or increasing payroll, and

b. the facility offers, or will offer within one hundred eighty (180) days of the date of employment of new employees attributable to the capital improvements, a basic health benefits plan to the full-time-equivalent employees of the facility, which is determined by the Department of Commerce to consist of the elements specified in subparagraph b of paragraph 1 of subsection A of Section 3603 of this title or elements substantially equivalent thereto; and

7.  An entity engaged in electric power generation by means of wind, as described by the North American Industry Classification System, No. 221119, shall be subject to the requirements for obtaining and maintaining the exemption authorized by this section which were effective as law prior to the amendments contained in Section 1, Chapter 458, O.S.L. 2003, and shall not be subject to the requirements imposed pursuant to the amendments contained in Section 1, Chapter 458, O.S.L. 2003.

D.  The five-year period of exemption from ad valorem taxes for any qualifying manufacturing facility property shall begin on January 1 following the initial qualifying use of the property in the manufacturing process.  If a taxpayer fails to file or timely file an initial application or any subsequent applications for any year in which it was otherwise qualified, the taxpayer may file an application for an additional year within two (2) years of the end of the original five-year period.  Any such failure to file or timely file shall not disqualify a taxpayer for any future year exemption to which the taxpayer would have been entitled under this section had there been no failure to file or timely file.  The provisions of this subsection shall apply to any taxpayer who failed to file or timely file an application that was due on March 15, 2003 or later.

E.  Any person, firm or corporation claiming the exemption herein provided for shall file each year for which exemption is claimed, an application therefor with the county assessor of the county in which the new, expanded or acquired facility is located.  The application shall be on a form or forms prescribed by the Tax Commission, and shall be filed on or before March 15, except as provided in Section 2902.1 of this title, of each year in which the facility desires to take the exemption or within thirty (30) days from and after receipt by such person, firm or corporation of notice of valuation increase, whichever is later.  In a case where completion of the facility or facilities will occur after January 1 of a given year, a facility may apply to claim the ad valorem tax exemption for that year.  If such facility is found to be qualified for exemption, the ad valorem tax exemption provided for herein shall be granted for that entire year and shall apply to the ad valorem valuation as of January 1 of that given year.  For applicants which qualify under the provisions of subparagraph b of paragraph 1 of subsection B of this section, the application shall include a copy of the affidavit and any other information required to be filed with the Tax Commission.

F.  The application shall be examined by the county assessor and approved or rejected in the same manner as provided by law for approval or rejection of claims for homestead exemptions.  The taxpayer shall have the same right of review by and appeal from the county board of equalization, in the same manner and subject to the same requirements as provided by law for review and appeals concerning homestead exemption claims.  Approved applications shall be filed by the county assessor with the Tax Commission no later than June 15, except as provided in Section 2902.1 of this title, of the year in which the facility desires to take the exemption.  Incomplete applications and applications filed after June 15 will be declared null and void by the Tax Commission.  In the event that a taxpayer qualified to receive an exemption pursuant to the provisions of this section shall make payment of ad valorem taxes in excess of the amount due, the county treasurer shall have the authority to credit the taxpayer's real or personal property tax overpayment against current taxes due.  The county treasurer may establish a schedule of up to five (5) years of credit to resolve the overpayment.

G.  Nothing herein shall in any manner affect, alter or impair any law relating to the assessment of property, and all property, real or personal, which may be entitled to exemption hereunder shall be valued and assessed as is other like property and as provided by law.  The valuation and assessment of property for which an exemption is granted hereunder shall be performed by the Tax Commission.

H.  The Tax Commission shall have the authority and duty to prescribe forms and to promulgate rules as may be necessary to carry out and administer the terms and provisions of this section.

Added by Laws 1988, c. 162, § 102, eff. Jan. 1, 1992.  Amended by Laws 1989, c. 221, § 2, eff. Jan. 1, 1992; Laws 1992, c. 396, § 2, emerg. eff. June 11, 1992; Laws 1993, c. 68, § 1, emerg. eff. April 14, 1993; Laws 1993, c. 273, § 2, emerg. eff. May 27, 1993; Laws 1994, c. 278, § 32, eff. Sept. 1, 1994; Laws 1995, c. 337, § 10, emerg. eff. June 9, 1995; Laws 1997, c. 190, § 5, eff. July 1, 1997; Laws 1998, c. 301, § 15, eff. Nov. 1, 1998; Laws 1999, c. 134, § 1, emerg. eff. April 28, 1999; Laws 1999, c. 181, § 1, emerg. eff. May 21, 1999; Laws 1999, c. 363, § 1, eff. Jan. 1, 2000; Laws 2000, c. 3, § 3, emerg. eff. March 2, 2000; Laws 2000, c. 339, § 20, emerg. eff. June 6, 2000; Laws 2001, c. 5, § 45, emerg. eff. March 21, 2001; Laws 2001, c. 118, § 1, emerg. eff. April 23, 2001; Laws 2001, c. 358, § 22, eff. July 1, 2001; Laws 2002, c. 232, § 1, eff. Nov. 1, 2002; Laws 2002, c. 476, § 6, emerg. eff. June 6, 2002; Laws 2003, c. 3, § 72, emerg. eff. March 19, 2003; Laws 2003, c. 458, § 1, emerg. eff. June 6, 2003; Laws 2004, c. 10, § 1, emerg. eff. March 15, 2004; Laws 2004, c. 447, § 11, emerg. eff. June 4, 2004; Laws 2005, c. 1, § 116, emerg. eff. March 15, 2005; Laws 2005, c. 479, § 22, eff. July 1, 2005; Laws 2006, c. 16, § 72, emerg. eff. March 29, 2006.

NOTE:  Laws 2000, c. 219, § 1 repealed by Laws 2001, c. 5, § 46, emerg. eff. March 21, 2001.  Laws 2002, c. 188, § 1 repealed by Laws 2002, c. 299, § 17, emerg. eff. May 23, 2002 and by Laws 2002, c. 476, § 8, emerg. eff. June 6, 2002.  Laws 2002, c. 299, § 15 repealed by Laws 2003, c. 3, § 73, emerg. eff. March 19, 2003.  Laws 2003, c. 374, § 8 repealed by Laws 2004, c. 5, § 80, emerg. eff. March 1, 2004.  Laws 2004, c. 5, § 79 repealed by Laws 2004, c. 317, § 3, emerg. eff. May 19, 2004 and by Laws 2004, c. 447, § 22, emerg. eff. June 4, 2004.  Laws 2004, c. 317, § 2 repealed by Laws 2005, c. 1, § 117, emerg. eff. March 15, 2005.  Laws 2005, c. 286, § 1 repealed by Laws 2006, c. 16, § 73, emerg. eff. March 29, 2006.

§68-2902.1.  Dates and activities to follow in administering Section 2902.

In order to administer subsection C of Section 2902 of this title, the following dates and activities shall apply:

1.  Any person, firm or corporation claiming the exemption herein provided pursuant to subsection C of Section 2902 of this title shall file, each year for which the exemption is claimed, an application therefor with the county assessor of the county in which the new, expanded or acquired facility is located.  Such application shall be on a form or forms prescribed by the Oklahoma Tax Commission and shall be filed before July 1, 1993; and, thereafter subsequent years of application for the exemption shall be filed on or before March 15 of the calendar year in which the facility desires to take the exemption.

Provided, for those person, firms or corporations qualifying pursuant to subsection C of Section 2902 of this title, the exemption from ad valorem taxes shall continue in effect for the four (4) following years upon application as long as all requirements in subsection C of Section 2902 of this title are met; and

2.  Such application shall be examined by the county assessor and approved or rejected by the county assessor in the same manner as provided by law for approval or rejection of claims for homestead exemptions.  Any applicants rejected by the county assessor whose applications were received before July 1, 1993, may protest any rejection to the county equalization board which shall conduct hearings to protest in the manner prescribed pursuant to Title 68 of the Oklahoma Statutes.  In the event the county equalization board has adjourned and so is unable to conduct a review of the county assessor's rejection in tax year 1993, the board shall hear the protest in 1994.  Provided, applicants must appeal within thirty (30) days of rejection.  The applicant shall not be required to pay the tax until appeal is heard by the county equalization board.  In the event payment is determined to be due by the county equalization board, the company shall pay said tax, but no interest or penalty shall be assessed or due.  Approved applications shall be filed by the county assessor with the Tax Commission no later than August 1, 1993.  Incomplete applications and applications filed after such date will be declared null and void by the Tax Commission.

Added by Laws 1993, c. 273, § 3, emerg. eff. May 27, 1993.  Amended by Laws 2004, c. 447, § 12, emerg. eff. June 4, 2004.

§68-2902.2.  Intangible personal property tax exemption - Application - Affidavit.

Any person, firm, or corporation claiming the exemption provided in Section 6A of Article X of the Oklahoma Constitution, relating to property moving through the state in interstate commerce, shall file an application with the county assessor for each year for which the exemption is claimed.  The application shall be on a form prescribed by the Oklahoma Tax Commission and shall be filed on or before March 15 of the year in which the person, firm, or corporation desires to take the exemption.  Applications must be filed in the year in which the exemption is requested.  Claims filed for previous years shall be declared null and void.  Eligibility for the exemption shall be established by annually filing an affidavit with the county assessor stating that the property qualifies for exemption pursuant to the provisions of Section 6A of Article X of the Oklahoma Constitution, relating to property moving through the state in interstate commerce, and such other information as may be required by the county assessor.

Each application for such an exemption shall be examined by the county assessor in the same manner as applications for homestead exemptions are examined pursuant to Section 2893 of this title.  Further, the applications shall be reviewed by the county board of equalization in the same manner as homestead exemption applications are reviewed pursuant to Section 2894 of this title and applicants shall have the same rights to review and appeal as provided in Section 2895 of this title.

Added by Laws 2000, c. 10, § 1, emerg. eff. March 29, 2000.  Amended by Laws 2000, c. 314, § 24, eff. July 1, 2000; Laws 2002, c. 503, § 5, emerg. eff. June 7, 2002.

§68-2902.3.  Qualified aircraft manufacturers - Reimbursement of certain ad valorem taxes paid - Application - Agreement - Aircraft Manufacturer Payment Fund - False or fraudulent application, claim, etc. - Penalties.

A.  As used in this section:

1.  "Qualified aircraft manufacturer" means a corporation:

a. primarily engaged in the manufacture or repair of aircraft components and replacement parts,

b. which is headquartered in this state and the primary facilities of which are located in this state,

c. which, as of July 1, 2005, has wages in this state totaling at least Eighty Million Dollars ($80,000,000.00) for the preceding twelve-month period, and

d. which experienced a decline in annualized wages as a result of the terrorist attacks on the United States on September 11, 2001, and as a result of such decline, had an application for a tax exemption pursuant to the provisions of Section 2902 of Title 68 of the Oklahoma Statutes denied or rejected by the Oklahoma Tax Commission or a county assessor for one (1) or more years beginning after such terrorist attacks and prior to July 1, 2005; and

2.  "Tax Commission" or "Commission" means the Oklahoma Tax Commission.

B.  A qualified aircraft manufacturer shall be eligible to enter into an agreement with the Tax Commission for a period not to exceed five (5) years.  The agreement shall provide for the following:

1.  For each year of the term of the agreement, the qualified aircraft manufacturer shall agree to:

a. maintain Oklahoma wages during the period of the agreement in an amount not less than one hundred percent (100%) of the manufacturer's wages for the twelve (12) months preceding July 1, 2005,

b. maintain or increase its investment, based on original cost, in real and personal property in this state in an amount not less than one hundred percent (100%) of the manufacturer's level of investment, based on original cost, as of July 1, 2005, and

c. meet all other qualifications specified in this section and provide documentation of such to the Tax Commission; and

2.  The Tax Commission shall agree to make payments to the qualified aircraft manufacturer in the amount of ad valorem taxes actually paid by the manufacturer in any year following the terrorist attacks of September 11, 2001, but which would have been exempt from ad valorem taxes pursuant to the provisions of Section 2902 of Title 68 of the Oklahoma Statutes if the manufacturer had not experienced a decline in annualized wages as a result of such terrorist attacks.  Payments to a manufacturer shall not exceed the amount of such taxes actually paid by the manufacturer prior to the date of the payment, nor shall payments to a single manufacturer exceed a total of Two Million Five Hundred Thousand Dollars ($2,500,000.00) over the five-year period of the agreement or a total of Five Hundred Thousand Dollars ($500,000.00) in any single fiscal year.  If such amount is insufficient to reimburse the manufacturer for ad valorem taxes actually paid by the manufacturer in any year following the terrorist attacks of September 11, 2001, but which would have been exempt from ad valorem taxes pursuant to the provisions of Section 2902 of Title 68 of the Oklahoma Statutes if the manufacturer had not experienced a decline in annualized wages as a result of such terrorist attacks, any amount not reimbursed shall carry forward and may be paid in a subsequent fiscal year subject to the limitations of this section; provided, in no event shall payments be made after the expiration of the agreement.

C.  A qualified aircraft manufacturer shall make an initial application to the Tax Commission to enter into an agreement pursuant to the provisions of this section not later than September 1, 2005, and upon approval, shall submit a claim for payment annually thereafter for the remainder of the five-year period of the agreement on a date specified by the Tax Commission.  Such application and claim shall be on a form prescribed by the Tax Commission and shall contain such information as may be necessary for the Tax Commission to determine if the qualifications and other requirements of this section have been met.  The determination shall be made upon application of the manufacturer and annually thereafter as a condition of receiving a payment pursuant to the provisions of this section.  Prior to approving a claim for payment, the Tax Commission shall verify the information contained in the claim and shall verify that all requirements of this section have been met as a condition of making the payment.

D.  If the qualified aircraft manufacturer does not meet the terms of the agreement and all provisions of this section, payments shall cease and shall not be resumed, and the agreement shall expire and be void.

E.  A qualified aircraft manufacturer that has qualified pursuant to this section may receive payments only in accordance with the provisions under which it initially applied and was approved.

F.  As soon as practicable after verification of the eligibility of the qualified aircraft manufacturer as required by this section, the Tax Commission shall issue a warrant to the manufacturer.

G.  There is hereby created within the State Treasury a special fund for the Tax Commission to be designated the "Aircraft Manufacturer Payment Fund".  The Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Sections 1354 and 2355 of Title 68 of the Oklahoma Statutes which would otherwise be apportioned to the General Revenue Fund for deposit into the fund.  The amount deposited shall equal the sum of an amount required for making payments, as determined pursuant to the provisions of this section.  All of the amounts deposited in such fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by this section.  The liability of the State of Oklahoma to make the investment payments under this section shall be limited to the balance contained in the fund created by this subsection.

H.  The Tax Commission may promulgate rules necessary to implement its duties and responsibilities under the provisions of this section.

I.  Any person making an application, claim for payment or any report, return, statement or other instrument or providing any other information pursuant to the provisions of this section who willfully makes a false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully provides any false or fraudulent information, or any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully aids or abets another in providing any false or fraudulent information, upon conviction, shall be guilty of a felony punishable by the imposition of a fine not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00) or imprisonment in the State Penitentiary for not less than two (2) years and not more than five (5) years, or by both such fine and imprisonment.  Any person convicted of a violation of this section shall be liable for the repayment of all investment payments which were paid to the manufacturer.  Interest shall be due on such payments at the rate of ten percent (10%) per annum.

Added by Laws 2005, c. 461, § 1, eff. July 1, 2005.

§682903.  Rural water or sewer district  Exemption from ad valorem and other taxes.

All property, both real and personal, of any rural water or sewer district, as defined in the "Rural Water and Sewer Districts Act" contained in Chapter 266, Oklahoma Session Laws 1963, as amended (Chapter 18, Title 82, O.S. Supp. 1969), and created and organized for the purposes therein described, but which districts are incorporated as nonprofit corporations under the provisions of Chapter 13, Oklahoma Session Laws 1968 (Chapter 19, Title 18, O.S. Supp. 1969), shall be exempt from all ad valorem taxation.  The motor vehicles or other vehicles of any such district shall be registered and licensed each year for a license fee of One Dollar ($1.00), and said districts shall be exempt from sales and use taxes.

Added by Laws 1988, c. 162, § 103, eff. Jan. 1, 1992.

§682904.  Definitions.

The following words when used in Sections 104 through 111 of this act shall have the following meanings, unless otherwise qualified by the context:

1.  "Claimant" means a person who has filed a claim pursuant to Section 106 of this act.

2.  "Disabled person" means a person unable to engage in any substantial gainful activity by reason of a medically determined physical or mental impairment which can be expected to last for a continuous period of twelve (12) months or more.  Proof of disability may be established by certification by an agency of state government, an insurance company, or as may be required by the Oklahoma Tax Commission.  Eligibility to receive disability benefits under the Federal Social Security Act shall constitute proof of disability, for purposes of said sections.

3.  "Gross household income" means the gross amount of income of every type, regardless of the source, received by all persons occupying the same household, whether such income was taxable or nontaxable for federal or state income tax purposes, including pensions, annuities, federal social security, unemployment payments, veterans' disability compensation, public assistance payments, alimony, support money, workers' compensation, lossoftime insurance payments, capital gains and any other type of income received; and excluding gifts.

4.  "Head of household" means a person who as owner or joint owner maintains a home and furnishes his own support for said home, furnishings and other material necessities.

5.  "Household" means any house, dwelling or other type of living quarters, and the real property thereof, occupied by the owner or joint owners as a residence, subject to ad valorem taxation.

6.  "Property taxes" means the ad valorem taxes on the household actually paid by the head of the household for the preceding calendar year.

Added by Laws 1988, c. 162, § 104, eff. Jan. 1, 1992.

§682905.  Persons 65 years of age or older or totally disabled person  Application and administration of Sections 2904 to 2911.

The provisions of Sections 2904 through 2911 of this title shall apply only to persons sixty-five (65) years of age or older or to any totally disabled person, who is head of a household, was a resident of and domiciled in this state during the entire preceding calendar year, and whose gross household income does not exceed the amount of Twelve Thousand Dollars ($12,000.00) for any calendar year.  The provisions of these sections shall be administered by the Oklahoma Tax Commission, which shall devise and furnish appropriate forms for claims, reports of household income, proof of property taxes paid, and such other forms as may be deemed necessary to support claims made pursuant to said sections.

Added by Laws 1988, c. 162, § 105, eff. Jan. 1, 1992.  Amended by Laws 1996, c. 323, § 3, eff. Jan. 1, 1997.

§682906.  Person 65 years of age or older or totally disabled person  Filing of claim.

Any person sixty-five (65) years of age or older or any totally disabled person, who is the head of a household, a resident of and domiciled in this state during the entire preceding calendar year, and whose gross household income for such year does not exceed Twelve Thousand Dollars ($12,000.00) may file a claim for property tax relief on the amount of property taxes paid on the household occupied by such person during the preceding calendar year.  Each head of household shall be allowed to file only one claim per year.

Added by Laws 1988, c. 162, § 106, eff. Jan. 1, 1992.  Amended by Laws 1996, c. 323, § 4, eff. Jan. 1, 1997.

§682907.  Person 65 years of age or older or totally disabled person  Amount of claim  Right to file claim.

A.  The amount of any claim filed pursuant to Section 108 of this act shall be for the amount of the property taxes paid by the claimant for the preceding calendar year which exceeds one percent (1%) of the household income, but no claim for property tax relief shall exceed Two Hundred Dollars ($200.00).

B.  The right to file a claim and to receive property tax relief under the provisions of this act shall be personal to the claimant and shall not survive his death, except that a surviving spouse of the claimant may receive benefits hereunder upon the timely filing of a claim.

Added by Laws 1988, c. 162, § 107, eff. Jan. 1, 1992.

§682908.  Persons 65 years of age or older or totally disabled person  Time for filing claims  Income tax credit.

All claims for relief in respect to property taxes authorized by Sections 104 through 111 of this act shall be received by and in the possession of the Oklahoma Tax Commission on or before June 30, 1992, for property taxes paid for the year 1991, and on or before June 30 each year thereafter for property taxes paid for the preceding calendar year.  Claimants shall be allowed a direct credit against income taxes owed by such claimant to the State of Oklahoma for the amount of his claim, in which case such claim shall be filed with claimant's income tax return.

Added by Laws 1988, c. 162, § 108, eff. Jan. 1, 1992.

§682909.  Persons 65 years of age or older or totally disabled person  Proof supporting claim  Forms.

Every person filing a claim under Sections 104 through 111 of this act shall furnish the Oklahoma Tax Commission information and proof of age, household members, disability, amount of property taxes paid, changes, if any, of households, amount of gross income of household, and such other information as the Oklahoma Tax Commission may require.  Claims and supporting proof must be on forms prescribed by the Oklahoma Tax Commission.

Added by Laws 1988, c. 162, § 109, eff. Jan. 1, 1992.

§682910.  Persons 65 years of age or older or totally disabled person  Audit of claims  Hearing.

A.  The Oklahoma Tax Commission shall, within a reasonable time after receipt of a claim, audit said claim for correctness and payment.  If the Oklahoma Tax Commission determines the amount of a claim to be incorrect or excessive, or the supporting proof to be inadequate, or that the claim should be disallowed for any other reason, it shall notify the claimant by mail of the correct amount, if any, for which the claim can be allowed or the finding and reasons for disallowance of the claim.  The claimant may, within thirty (30) days after the date the notice is mailed by the Oklahoma Tax Commission, submit further or additional proof in support of his claim or request an oral hearing before the Oklahoma Tax Commission.  B.  Upon request for a hearing, the Oklahoma Tax Commission shall notify claimant in writing of the date, place and time of the hearing.  The hearing date shall not be less than ten (10) days from the date of mailing the written hearing notice to the claimant. Upon examination of the claimant's additional proof or after the oral hearing, the Oklahoma Tax Commission shall enter an order in accordance with its findings.  The order of the Oklahoma Tax Commission shall be final.

Added by Laws 1988, c. 162, § 110, eff. Jan. 1, 1992.

§682911.  Persons 65 years of age or older or totally disabled person  Direct income tax credit  Payment of claims.

Claims for property tax relief filed under Sections 104 through 111 of this act shall be allowed as a direct tax credit on the taxpayer's individual income tax return filed for the calendar year 1991 and each year thereafter.  In all cases where claimants have no income tax liability or where the property tax relief authorized by this act exceeds the claimant's income tax liability, such claim, or any balance thereof, shall be paid out in the same manner and out of the same fund as refunds of income taxes are paid and so much of said fund as is necessary for such purposes is hereby appropriated.

Added by Laws 1988, c. 162, § 111, eff. Jan. 1, 1992.

§682912.  Taxes on real estate as lien.

As between grantor and grantee of any land where there is no express agreement as to who shall pay the taxes that may be assessed thereon, taxes on any real estate shall become a lien on such real estate on October 1 of each year, and if such real estate is conveyed after said date the grantor shall pay such taxes, and if conveyed on or prior to October 1st of such year the grantee shall pay such taxes.

Added by Laws 1988, c. 162, § 112, eff. Jan. 1, 1992.

§682913.  Due date of ad valorem taxes  Penalty on delinquent taxes  Collection of taxes.

A.  All taxes levied upon an ad valorem basis for each fiscal year shall become due and payable on the first day of November.  Except for mortgage servicers, the exclusive method for payment shall be as follows:

1.  Unless one-half (1/2) of the taxes so levied has been paid before the first day of January, the entire tax levy for such fiscal year shall become delinquent on that date.

2.  If the first half of the taxes levied upon an ad valorem basis for any such fiscal year has been paid before the first day of January, the second half shall be paid before the first day of April thereafter and if not paid shall become delinquent on that date.

In no event may payment be made in more than two equal installments subject to the provisions of the payment schedule specified in this subsection.

B.  Mortgage servicers, as defined in 24 C.F.R., part 3500.17, shall pay all accounts which they are servicing in one annual payment before the first day of January or the entire tax levy for such fiscal year shall become delinquent on that date.

C.  If the total tax owed is Ten Dollars ($10.00) or less, then the total amount must be paid before January 1.  If the total tax is not paid before January 1, the unpaid balance owing shall become delinquent on the first day of January and shall be subject to delinquent charges as provided for in this section.

D.  All delinquent taxes shall bear interest at the rate of one and one-half percent (1 1/2%) per month or major fraction thereof until paid.  In no event shall such interest exceed a sum equal to the unpaid principal amount of tax, and when such interest has accumulated to a sum equivalent to one hundred percent (100%) of the unpaid tax the further accumulation of interest shall cease.

E.  The county treasurer shall stamp the date of receipt on each letter received containing funds for payment of taxes and no interest shall be added or charged after the receipt of such letter or the amount due.  It shall be the duty of every person subject to taxation according to the law to attend the county treasurer's office and pay his or her taxes.  If any person neglects to pay his or her taxes until after they have become delinquent, the county treasurer is directed and required to collect the delinquent tax as provided for by law.  The first half of taxes payable pursuant to the provisions of this section shall not become delinquent until thirty (30) days after the tax rolls have become completed and filed by the county assessor with the county treasurer.

F.  The county treasurer may waive penalties or interest in any case where it is shown to the county treasurer that such penalties or interest were incurred through no fault of the taxpayer.  Each waiver of penalties or interest shall be audited by the Office of the State Auditor and Inspector each year during the annual audit of the county offices.

Added by Laws 1988, c. 162, § 113, eff. Jan. 1, 1992.  Amended by  Laws 1991, c. 47, § 3, eff. Jan. 1, 1992; Laws 1996, c. 94, § 1, eff. Nov. 1, 1996; Laws 1998, c. 287, § 1, emerg. eff. May 27, 1998.

§682914.  County treasurer  Collection of taxes.

The county treasurer of each county upon receipt of the tax rolls shall proceed with the collection of the taxes as therein extended, issuing, in triplicate, receipts upon all collections, delivering the original to the taxpayer and filing the triplicate with the county clerk.  Such receipts shall be, in manner and form, the same as the tax rolls, and shall have endorsed thereon in red ink the amount of delinquent taxes levied against the property.

Added by Laws 1988, c. 162, § 114, eff. Jan. 1, 1992.

§68-2915.  Duty to pay taxes - Statement of taxes due.

A.  It shall be the duty of every person subject to taxation under the Ad Valorem Tax Code, Section 2801 et seq. of this title, to attend the treasurer's office and pay taxes, and if any person neglects to attend and pay taxes until after they have become delinquent, the treasurer shall collect the same in the manner provided by law.  If any person owing taxes, removes from one county to another in this state, the county treasurer shall forward the tax claim to the treasurer of the county to which the person has removed, and the taxes shall be collected by the county treasurer of the latter place as other taxes and returned to the proper county, less legal charges.  The county treasurer may visit, in person or by deputy, places other than the county seat for the purpose of receiving taxes.  Nothing herein shall be so construed as to prevent an agent of any person subject to taxation from paying the taxes.

B.  The county treasurer of each county shall, within thirty (30) days after the tax rolls have been completed and delivered to the office of the county treasurer by the county assessor, mail to each taxpayer at the taxpayer's last-known address a statement showing separately the amount of all ad valorem taxes assessed against the taxpayer's real and personal property for the current year and all delinquent taxes remaining unpaid thereon for previous years.  It is expressly provided, however, that failure of any taxpayer to receive such statement, or failure of the treasurer to so mail the same, shall not in any way extend the date by which such taxes shall be due and payable nor relieve the taxpayer of the duty and responsibility of paying same as provided by law.

C.  The statement required by this section shall contain an explanation of how the ad valorem tax bill is calculated using language so that a person of common understanding would know what is intended.  The statement shall also contain an explanation of the manner in which ad valorem taxes are apportioned between the county, school district or other jurisdiction levying ad valorem taxes and shall identify the apportionment of the taxes for the current year on the subject property.  The State Auditor and Inspector shall promulgate rules necessary to implement the provisions of this subsection.

D.  It shall be the mandatory duty of the county treasurer to request an appropriation for necessary postage and expense to defray the cost of furnishing taxpayers the statement herein provided and it shall be the mandatory duty of the board of county commissioners and the county excise board to make such appropriation.

Added by Laws 1988, c. 162, § 115, eff. Jan. 1, 1992.  Amended by  Laws 1991, c. 47, § 4, eff. Jan. 1, 1992; Laws 1996, c. 323, § 5, eff. July 1, 1997; Laws 1997, c. 340, § 3, emerg. eff. June 9, 1997.

NOTE:  Laws 1997, c. 304, § 12 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§68-2916.  Mediums in which taxes payable - Tax receipts.

All state, county, school district, city, town, or other taxes shall be paid to the county treasurer, either in lawful currency, or by check or draft upon a bank therein stated, or by post office or express order, or at the option of the county treasurer, by a nationally recognized credit or debit card as determined acceptable by the Oklahoma Tax Commission.  If payment is made by a credit or debit card, the county treasurer may add an amount equal to the amount of the service charge incurred for the acceptance of such card.  County treasurers may enter into contracts for credit card processing services according to applicable county purchasing law or may enter into agreements with the State Treasurer to participate in any credit card processing agreements entered into by the State Treasurer.  It shall be unlawful for any county treasurer to receive in payment of any taxes to be collected, any state, county, school district, city or town warrants.  No county treasurer shall be required to execute a tax receipt for any taxes except those paid in lawful money, until the check, draft, post office or express order has been actually paid, and in case any such check, draft, post office or express order should prove to be worthless, it shall not operate as a payment of the tax for the payment of which it was given, and any tax receipt or other receipt given therefor shall be illegal and void.

Added by Laws 1988, c. 162, § 116, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 144, § 3, eff. July 1, 1997; Laws 1997, c. 340, § 4, emerg. eff. June 9, 1997.

§682917.  Form of tax receipt  Furnishing list of items and rates of tax levy.

The receipts for taxes issued by the county treasurers shall be in the form prescribed by the State Auditor and Inspector.  The said county treasurer shall furnish, when requested, a printed list of the several items and rates of tax levy, by and upon which such tax is authorized to be collected.

Added by Laws 1988, c. 162, § 117, eff. Jan. 1, 1992.

§682918.  Numbering tax receipts.

All tax receipts issued by the county treasurer shall be numbered and the treasurer shall not receipt for more than one (1) year's taxes on the same property in one tax receipt, but shall keep a separate and distinct receipt, issued for the taxes of each year for which the same have been levied and assessed.

Added by Laws 1988, c. 162, § 118, eff. Jan. 1, 1992.  Amended by Laws 2005, c. 47, § 1, eff. Nov. 1, 2005.

§682919.  County treasurer's entry upon payment of tax.

Whenever any taxes are paid, the county treasurer shall write upon the tax roll, opposite the description of the real estate or property whereon the same were levied, the word "Paid", together with the date of such payment and the name of the person paying the same.

Added by Laws 1988, c. 162, § 119, eff. Jan. 1, 1992.

§68-2920.  Fraudulent tax receipt a felony.

If any county treasurer in this state or his deputy, or any other person shall knowingly and willfully make, issue, and deliver any tax receipt, or duplicate tax receipt, required to be issued, by fraudulently making the tax receipt and its duplicate, or the paper purporting to be its duplicate, different from each other with the intent to defraud the State of Oklahoma or any county in said state or any person whomsoever, such county treasurer or deputy treasurer or other person shall be deemed guilty of a felony, and on conviction thereof shall be sentenced to imprisonment in the State Penitentiary for a time not less than one (1) year nor more than five (5) years.

Added by Laws 1988, c. 162, § 120, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 133, § 567, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 411, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 567 from July 1, 1998, to July 1, 1999.

§682921.  County treasurer records.

The county treasurer shall keep a record in the form prescribed by the State Auditor and Inspector, and at the close of each day's business shall enter up the duplicate of each tax receipt issued by him during such day, showing the number of each receipt, date of payment, equalized value, and total tax.

Added by Laws 1988, c. 162, § 121, eff. Jan. 1, 1992.

§682922.  Duplicate tax receipts  Duty of county clerk.

It shall be the duty of the county clerk on receiving any duplicate tax receipt from the county treasurer forthwith to examine the same and compare them with the abstract and list of receipts required to be filed with him and see that the taxes of the duplicate receipts correspond with the total collections for that day.  If found to be correct, he shall enter in his cash book under the collections for the proper municipality the amount so reported by the county treasurer and shall be liable on his official bond to account for the same.

Added by Laws 1988, c. 162, § 122, eff. Jan. 1, 1992.

§682923.  Apportionment and distribution of collections.

At the end of each calendar month the county treasurer shall apportion all collections for said month, and distribute the same among the different funds to which they belong.

Added by Laws 1988, c. 162, § 123, eff. Jan. 1, 1992.

§682924.  County treasurer's monthly statement of amount apportioned  County clerk to issue warrants for payment.

The county treasurer shall at the end of each month after apportioning the collections of that month, make a statement to the county clerk of the amount apportioned each town, city and school district for all monies which are required by law to be paid to the treasurers of such towns, cities and school districts by the county treasurer, and the county clerk shall issue a warrant for the amount shown by the statement of the county treasurer, payable to the treasurer of such town, city or school district.  The form of the warrant and the manner in which they shall be turned over to the various treasurers of the towns, cities, and school districts shall be prescribed by the State Auditor and Inspector.

Added by Laws 1988, c. 162, § 124, eff. Jan. 1, 1992.

§68-2924.1.  Statement of ad valorem revenue to be deposited in Common School Fund - Transfer of monies - Condition effect of section.

A.  At the end of each month after apportioning the collections of that month, the county treasurer shall make a statement to the county clerk of the amount of ad valorem revenue collected pursuant to Section 12a of Article X of the Oklahoma Constitution which are required by law to be transferred to the State Treasurer for deposit in the Common School Fund.  The county treasurer shall transfer such monies to the State Treasurer in the manner prescribed by the State Auditor and Inspector.

B.  The provisions of this section shall not have the force and effect of law unless and until the voters of the State of Oklahoma approve amendments to Section 12a of Article X of the Oklahoma Constitution contained in Enrolled House Joint Resolution No. 1005 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 97, operative Jan. 1, 1991.

§682925.  Property sold at public sale or under court order - Collection of taxes, interest and costs.

Whenever personal property within the State of Oklahoma is sold at public sale or under order of a court after the first day of January of that year, it shall be the duty of the administrator, executor, referee in bankruptcy, receiver or owner making such property available for sale to pay into the county treasury of the county in which the personal property was originally taxed, the amount of any and all taxes, interest and costs due on said personal property; provided, the priority of the tax lien shall be as set forth in Sections 3102 and 3103 of this title.

Added by Laws 1988, c. 162, § 125, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 378, § 1, emerg. eff. June 9, 1992; Laws 1994, c. 63, § 1, eff. Sept. 1, 1994.

§682926.  Property to be sold at public sale or under court order  Notice  Assessment.

If the property described in Section 125 of this act has not been assessed for taxation for such year, then it shall be the duty of the person having charge of such sale to notify the county assessor in writing that such property is about to be sold and request that he make an immediate assessment of such property for taxation.  If the levy for such year has not been made, then the levy for the next year just preceding shall be taken for the levy of such year, and the taxes figured accordingly.

Added by Laws 1988, c. 162, § 126, eff. Jan. 1, 1992.

§68-2927.  Repealed by Laws 1992, c. 378, § 3, emerg. eff. June 9, 1992.

§68-2928.  Repealed by Laws 1992, c. 378, § 3, emerg. eff. June 9, 1992.

§682929.  Selling personal property before taxes, interest and costs paid - Liability.

If any person or entity in this state, after their personal property, except livestock, is assessed and before the tax, interest and costs thereon is paid, shall sell the same, and not retain sufficient money to pay all taxes, interest and costs thereon, the taxes, interest and costs shall be a lien thereon, or if such property is about to be sold at auction, or about to be sold at cost, then in either such event all taxes, interest and costs thereon shall at once become due and payable, and the county treasurer shall at once issue a tax warrant for the collection thereof, and the sheriff shall forthwith collect it as in other cases; provided, the priority of the tax lien shall be as set forth in Sections 3102 and 3103 of this title.  The person or entity owing such tax, interest and costs shall be civilly liable to any purchaser of such property for any tax, interest and costs owing thereon, but the property so purchased shall be liable in the hands of the purchaser for such tax, interest and costs.  If the property is sold in the ordinary course of retail trade, it shall not be so liable in the hands of the purchaser.

Added by Laws 1988, c. 162, § 129, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 378, § 2, emerg. eff. June 9, 1992; Laws 1994, c. 63, § 2, eff. Sept. 1, 1994.

§682930.  Property seized and sold by attachment, execution of chattel mortgage  Payment of taxes.

If the property of any taxpayer be so seized by attachment, execution or chattel mortgage as to take all property liable to execution, without leaving a sufficient amount of property exempt from levy and sale to pay the taxes, then the tax on the property of such taxpayer shall at once fall due and be paid from the proceeds of the sale of the attached property in preference to all other claims against it, and it is hereby made the duty of constables, deputy sheriffs, sheriffs or other officers selling property under attachment, to ascertain the amount of taxes due on any property so sold and retain from the proceeds of such sale all taxes due, and to pay the same to the county treasurer.

Added by Laws 1988, c. 162, § 130, eff. Jan. 1, 1992.

§682931.  Removal of property from county before taxes paid.

When any person is about to remove his property from the county after the same has been assessed and before the taxes thereon have been paid, without leaving sufficient remaining for the payment of the taxes thereon, the tax shall at once become due and payable, and the county treasurer shall issue a tax warrant for the collection of the same, and it shall be enforced as in other cases.

Added by Laws 1988, c. 162, § 131, eff. Jan. 1, 1992.

§682932.  Duties of certain public officers concerning sales, levy of attachments or removal of property.

It shall be the duty of all town trustees, constables, deputy sheriffs, sheriffs, city and town councilmen to at once inform the county treasurer of the making of sales, levy of attachments or removal hereinbefore mentioned, and it shall be the duty of the county treasurer to proceed with the collection of the tax as hereinbefore provided, when such facts become known to him in any manner.

Added by Laws 1988, c. 162, § 132, eff. Jan. 1, 1992.

§682933.  Property sold or removed from county before delivery of tax rolls  Assessment.

If, before the county assessor has delivered the tax rolls to the county treasurer property subject to taxation is sold or seized, so as to jeopardize the collection of the tax thereon, or is attempted to be removed from the county, as hereinbefore mentioned, the county assessor shall furnish the county treasurer the assessment on such property, and the county treasurer shall at once levy on the property so returned to him the percentage of tax levied in the county for the previous year, and collect the same as hereinbefore provided.  If the tax rolls for the year have come into the possession of the county treasurer, then if such property be not listed therein, the county treasurer shall enter the same on the tax rolls and levy thereon the same percentage of tax that is levied in the county for the year, and the county treasurer shall then collect the taxes so levied as in other cases.

Added by Laws 1988, c. 162, § 133, eff. Jan. 1, 1992.

§682934.  Reduction in assessed valuation due to illegality or voidness  Reentry of valuation and payment of difference.

A.  Wherever the assessed valuation of real estate has been heretofore, or may hereafter be, purportedly reduced by any unconstitutional, illegal or unauthorized action or order of any court, board, commission or officer under circumstances such that the purported reduction in assessed valuation was or is void and the ad valorem taxes paid upon such purported reduced valuation, the county treasurer of the county in which such land is situated, upon request from the owner of said real estate or of an interest therein, or any person acting on his behalf, shall reenter upon the current tax rolls, with reference to the year, book, page and line of original valid assessments purportedly reduced, the difference between the valid assessed valuation and the purported valuation after such void reduction, and the amount of ad valorem taxes due upon such difference in valuation.

B.  In absence of such request, the county treasurer of the county in which such land is situated may reenter on his current tax rolls in the manner aforesaid, the difference between the valid assessed valuation and the purported valuation after such void reduction the amount of ad valorem taxes due upon difference in valuation, but only when the action or order by authority of which the original reduction was made has been declared unconstitutional by a duly constituted authority.  Written notice by registered mail shall be sent to the last record owner of such property prior to such reentry.

C.  Within ninety (90) days after the giving of such notice, or reentry upon request by the owner of such land or interest therein as above provided, the taxes so reentered and due upon such difference in valuation may be paid without the payment of any penalty or interest: provided, however, that if not paid within said ninety (90) days, penalties shall begin to accrue only from and after the expiration of said ninety (90) days from the date of such reentry upon the ad valorem taxes due upon such difference in valuation.

Added by Laws 1988, c. 162, § 134, eff. Jan. 1, 1992.

§682935.  Federal resettlement or rural rehabilitation projects  County treasurer to make application for payments in lieu of taxes.

The county treasurer of any county in this state, in which any resettlement or rural rehabilitation project for resettlement purposes of the United States is located, shall make application to the United States each fiscal year for and on behalf of the county and political subdivisions, whose jurisdiction limits are within or coextensive with the limits of the county, for the payments of such sums in lieu of taxes as the United States may agree to pay on account of the nontaxable property in any such project.  In making such applications the county treasurer shall act as the agent of the county and political subdivisions in which any such nontaxable property is situated.  The payments received by the county treasurer from the United States on account of said property shall be in consideration of the services and protection afforded such property and the tenants thereon, furnished by the county and its subdivisions.

Added by Laws 1988, c. 162, § 135, eff. Jan. 1, 1992.

§682936.  Receipt of federal in lieu payments  Apportionment and payment to political subdivisions.

Whenever such payment from the United States is received, the county treasurer shall issue a receipt therefor in the name of the county. Immediately after receiving a payment from the United States in lieu of taxes on account of any such nontaxable property, the county treasurer shall, without any deduction, apportion and pay such payment to the county and several political subdivisions in which any such property is located in the same proportion that ad valorem taxes for the year for which the payment is received are apportioned among such subdivisions of government.

Added by Laws 1988, c. 162, § 136, eff. Jan. 1, 1992.

§682937.  Notice to county and political subdivision boards of apportionment of federal in lieu payments  Crediting funds.

Whenever any such payment from the United States is received and apportioned by the county treasurer, he shall notify the governing boards of the county and subdivisions to which the money was apportioned that such apportionment has been made.  All such monies received by the county or any subdivision, pursuant to such apportionment, shall be credited to the various funds of the county and subdivisions involved in the same proportion that ad valorem taxes levied by the county and subdivision for said year are apportioned.  Such income shall be estimated and appropriated each year by the governing boards of the county and subdivisions, subject to approval by the county excise board of such estimates and appropriations.

Added by Laws 1988, c. 162, § 137, eff. Jan. 1, 1992.

§682938.  Basis of application for federal in lieu payments  Installments.

In making and presenting the application for such payments to the United States, the county treasurer shall make application for payments based upon the estimated cost of the public services available for the benefit of the property in any such project and the tenants thereon, after taking into consideration the benefits which may be derived by the county or political subdivision from the project within its jurisdiction, but the amount shall not be in excess of the taxes which would result to the county and political subdivisions for said period if the real property of the project within the county were taxable.  If, after the application is presented, the United States provides for the payment to be made in installments, it shall be the duty of the county treasurer to present a claim or bill to the United States for each installment as it falls due.

Added by Laws 1988, c. 162, § 138, eff. Jan. 1, 1992.

§682939.  Political subdivisions may enter into agreements with federal government for payments for performance of services  Crediting payments  Estimates and appropriations.

If the United States declines to deal with the county treasurer with respect to the county or any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county, or in the event the jurisdictional limits of a subdivision lie in more than one county, such political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay, and is hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project, and for the payment by the United States to the political subdivision in one or more installments, of sums in lieu of taxes.  Such payments received by the county or any political subdivision shall be credited to the various funds of the county or subdivision receiving the payment in the same proportion that ad valorem taxes levied by the county and subdivision for said year are apportioned.  Such income shall be estimated and appropriated each year by the governing boards of the county and subdivisions subject to approval by the county excise board of such estimates and appropriations.

Added by Laws 1988, c. 162, § 139, eff. Jan. 1, 1992.

§682940.  Property acquired for public purpose  Relief from taxes.

Whenever the United States, the state, or a city, town, county, school district, or any other political subdivision, including, but not limited to, a turnpike authority, municipal trust, water or conservation district, flood control district, levee or waterway improvement district, urban renewal authority, public housing authority, or any other authority authorized by law, state or federal, acquires title to any real property for a governmental purpose between January 1 and October 1 of the tax year, such property shall be relieved of ad valorem tax for the remaining months of the year beginning with the first of the month next succeeding the date its acquisition for public purposes becomes a matter of public record, if the deed thereto was recorded prior to October 1; provided, however, that all taxes assessed against such property prior to its acquisition shall be paid in full and there be paid a sum equal to onetwelfth (1/12) times the number of months that the property remained in private ownership of an amount estimated by the county treasurer of the county wherein the real property lies to be substantially equal to the amount of tax which would have been or will become due and payable for the year had the real property not been acquired for public purposes.  In estimating the amount of taxes which would have been or will become due and payable for the tax year had the real property not been acquired for public purposes the county treasurer shall use as a basis the current assessment and the tax rate for the preceding year, unless the tax for the current year shall be by then determined and set, in which event he shall use as basis the new assessment and rate.  The public agency acquiring the property shall deduct the amount of such taxes from the purchase price payable to the private owner and remit the same to the county treasurer in satisfaction of such taxes.  The county treasurer of any county is hereby authorized upon order of the board of tax roll corrections to cancel of record all taxes assessed against such property for the year of its acquisition when the deed thereto was recorded prior to October 1 and the aforesaid estimated amount of the tax for the months that the property was in private ownership is paid, which order shall be issued upon application of the acquiring authority.

Added by Laws 1988, c. 162, § 140, eff. Jan. 1, 1992.

§682941.  Release and extinguishment of liens.

Any and all ad valorem taxes and assessments, together with interest, penalty and costs, heretofore or hereafter levied for any year upon any real property and any lien created thereby in this state are hereby released and extinguished forever upon the expiration of seven (7) years after the date upon which any part thereof became or shall become due, and any lien for ad valorem taxes or assessments together with interest, penalty and costs, for any tax year or years which has heretofore accrued or may hereafter accrue because of the failure of any real property to have been assessed or taxed and placed upon any tax roll, shall be and are hereby extinguished upon the expiration of seven (7) years from the date when such lien would have accrued had such assessment or assessments been made or placed upon the tax rolls as required by law.

Added by Laws 1988, c. 162, § 141, eff. Jan. 1, 1992.

§682942.  Certification after 15 years of taxes assessed not required of certain persons.

Any county officer or other person who is required to certify to public records shall not be required to certify any taxes which have been or should have been assessed more than fifteen (15) years prior to the date of such certification.

Added by Laws 1988, c. 162, § 142, eff. Jan. 1, 1992.

§682943.  Duties of officials mandatory  Neglect of duties  Penalties.

The provisions of the Ad Valorem Tax Code relating to the duties of various officials, and the time within which such duties shall be performed, are hereby declared to be mandatory; and the failure of any such official, board or commission, to perform the duties prescribed herein, within the time specified, shall subject them to removal from office for neglect of duty; and they shall receive no remuneration, compensation or salary for their services, after the time herein fixed for the performance of such duties and until the same shall have been completed or performed.  Each of them shall also be subject to a penalty of Five Dollars ($5.00) per day for each day's delay for such neglect or failure; and it shall be the duty of the district attorney as to county officers, and the Attorney General as to state officers, to institute proper action to collect any such penalty; provided, that the validity of any assessment or levy shall not be affected because of any insufficiency, informality or delay in the performance of any duty imposed upon any official, board or commission.

Added by Laws 1988, c. 162, § 143, eff. Jan. 1, 1992.

§682944.  Under assessment of property  Penalties.

It shall be unlawful for any county assessor, deputy county assessor, member of a county board of equalization or board of county commissioners, or member or duly authorized representative of the Oklahoma Tax Commission or State Board of Equalization to enter into any agreement or understanding with the owner or agent of any taxable property, whereby such property is to be assessed lower proportionately than other taxable property in the same county, as an inducement to have such property brought into or kept in such county, or for any other reason.  Any person entering into any such unlawful agreement or understanding, including the owner or agent of the property involved, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Five Hundred Dollars ($500.00), and by imprisonment in the county jail for not less than six (6) months.  Any person convicted of such a misdemeanor shall not be allowed to hold public office in this state.

Added by Laws 1988, c. 162, § 144, eff. Jan. 1, 1992. Amended by Laws 1989, c. 321, § 22, operative Jan. 1, 1992.

§68-2945.  False or fraudulent lists or information - Failure or refusal to allow inspection or comply with subpoena.

A.  If any person shall knowingly and willfully make or give under oath or affirmation a false and fraudulent list of his taxable personal property, or a false and fraudulent list of any taxable personal property under his control or required to be listed by him, or shall knowingly and willfully make false answer to any question which may be put to him under oath by any person, board or commission authorized to examine persons under oath in relation to the value or amount of any taxable personal property, such person shall be deemed guilty of the felony of perjury, and upon conviction thereof shall be punished therefor as is provided by law for the punishment of the felony of perjury.

B.  If any taxpayer, or any official, employee, or agent of such taxpayer, shall fail or refuse, upon proper request, to permit the inspection of any property or the examination of any books, records and papers by any person authorized by the Ad Valorem Tax Code to do so, or shall fail or refuse to comply with any subpoena duces tecum legally issued under authority of this Code, such taxpayer shall be stopped from questioning or contesting the amount or validity of any assessment placed upon his property.

Added by Laws 1988, c. 162, § 145, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 133, § 568, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 568 from July 1, 1998, to July 1, 1999.

§68-2946.  Repealed by Laws 1989, c. 321, § 28.

§68-2946.1.  Repealed by Laws 1993, c. 273, § 16, eff. July 1, 1993.

§68-2946.2.  Abolition of Ad Valorem Task Force.

A.  The Ad Valorem Task Force is hereby abolished, effective July 1, 1993.

B.  All powers, duties, responsibilities, property, assets, liabilities, fund balances, encumbrances and obligations of the Ad Valorem Task Force are hereby transferred to the Ad Valorem Division of the Oklahoma Tax Commission.

C.  The coordinator position of the Task Force shall cease to exist on July 1, 1993.  Such employees of the Ad Valorem Task Force as may be needed may be employed by the Ad Valorem Division of the Oklahoma Tax Commission.  Such employees shall be transferred and shall be exempt from the provisions of the merit system of personnel administration as provided in the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes.  The employees so transferred shall be exempt from any examination or other employment requirements required for new employees.  The Oklahoma Tax Commission shall establish the appropriate salary on the official date of transfer.

D.  All rules of the Ad Valorem Task Force pertaining to the functions and powers herein transferred and assigned to the Ad Valorem Division of the Oklahoma Tax Commission, in force at the time of such transfer, shall continue in force and effect as rules of the Ad Valorem Division of the Oklahoma Tax Commission until duly modified or abrogated by the appropriate body.

Added by Laws 1993, c. 273, § 12, eff. July 1, 1993.  Amended by Laws 1993, c. 308, § 2, eff. July 1, 1993.

§68-2946.3.  Repealed by Laws 1995, c. 246, § 10, eff. Nov. 1, 1995.

§68-2946.4.  Repealed by Laws 1999, c. 59, § 4, eff. July 1, 1999.

§682947.  ComputerAssisted Mass Appraisal Implementation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Tax Commission, to be designated the "ComputerAssisted Mass Appraisal Implementation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriations made by the Legislature.  Monies appropriated to the fund shall be expended by the Ad Valorem Division of the Oklahoma Tax Commission for the purpose of implementing the visual inspection program and the computerassisted system of mass appraisal as required by law.

Added by Laws 1989, c. 321, § 25, operative July 1, 1989; Laws 1993, c. 273, § 14, eff. July 1, 1993.

§68-2948.  Repealed by Laws 1993, c. 273, § 16, eff. July 1, 1993.

§68-2949.  Personal property tax exemption for heads of households 62 years of age or older residing in certain manufactured homes.

A.  Beginning with the year 1990 and for each year thereafter, any person sixtytwo (62) years of age or older, who is the head of a household, is a resident of and is domiciled in this state during the entire preceding calendar year, whose gross household income for the preceding year did not exceed Ten Thousand Dollars ($10,000.00) and owns and resides in a manufactured home which is located on land not owned by the owner of the manufactured home may receive an exemption on the manufactured home in an amount equal to Two Thousand Dollars ($2,000.00).

B.  The application for the exemption provided by this section shall be made each year on or before March 15 or within thirty (30) days from and after the receipt by the taxpayer of notice of valuation increase, whichever is later and upon the form prescribed by the Oklahoma Tax Commission, which shall require the taxpayer to certify as to the amount of gross income.  Upon request of the county assessor, the Tax Commission shall assist in verifying the correctness of the amount of said gross income.  The form prescribed by the Oklahoma Tax Commission pursuant to this section shall state in bold letters that the form is to be returned to the county assessor of the county in which the manufactured home is located.

C.  For persons sixtyfive (65) years of age or older as of March 15 and who have previously qualified for the exemption provided by this section, no annual application shall be required in order to receive the exemption provided by this section; however, any person whose gross household income in any calendar year exceeds the amount specified in this section in order to qualify for the exemption provided by this section shall notify the county assessor and the exemption shall not be allowed for the applicable year.  Any executor or administrator of an estate within which is included a homestead property exempt pursuant to the provisions of this section shall notify the county assessor of the change in status of the homestead property if such property is not the homestead of a person who would be eligible for the exemption provided by this section.

D.  As used in this section:

1.  "Gross household income" means the gross amount of income of every type, regardless of the source, received by all persons occupying the same household, whether such income was taxable or nontaxable for federal or state income tax purposes, including pensions, annuities, federal Social Security, unemployment payments, veterans' disability compensation, public assistance payments, alimony, support money, workers' compensation, lossoftime insurance payments, capital gains and any other type of income received, and excluding gifts; and

2.  "Head of household" means a person who as owner or joint owner maintains a home and furnishes the support for said home, furnishings, and other material necessities.

Added by Laws 1989, c. 321, § 27, operative July 1, 1989.  Amended by Laws 1990, c. 322, § 3, emerg. eff. May 30, 1990; Laws 1991, c. 47, § 5; Laws 2004, c. 447, § 13, emerg. eff. June 4, 2004.

§68-2950.  Repealed by Laws 2003, c. 8, § 7, eff. July 1, 2003.

§683001.  Appropriation  Defined.

The term "appropriation" as used in Sections 248224113 of this Code is hereby declared to be synonymous with "estimate made and approved," as defined in 62 O.S.1961, Section 473, and the provisions, requirements, limitations and penalty of 62 O.S.1961, Sections 471 through 480, are hereby specifically declared to extend to and embrace "appropriations" as herein defined.

Laws 1965, c. 501, § 2. Renumbered from § 2482 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-3002.  Financial statement - Estimated needs - Publication - Filing.

A.  Notwithstanding the provisions of the School District Budget Act, each board of county commissioners and the board of education of each school district, shall, prior to September 1 of each year, make, in writing, a financial statement, showing the true fiscal condition of their respective political subdivisions as of the close of the previous fiscal year ended June 30th, and shall make a written itemized statement of estimated needs and probable income from all sources including ad valorem tax for the current fiscal year.  Such financial statement shall be supported by schedules or exhibits showing, by classes, the amount of all receipts and disbursements, and shall be sworn to as being true and correct.  The statement of estimated needs shall be itemized so as to show, by classes:  first, the several amounts necessary for the current expenses of the political subdivision and each officer and department thereof as submitted in compliance with the provisions of Section 3004 of this title; second, the amount required by law to be provided for sinking fund purposes; third, the probable income that will be received from all sources, including interest income and ad valorem taxes; and shall be detailed in form and amount so as to disclose the several items for which the excise board is authorized and required, by this article, to approve estimates and make appropriations.

B.  Each municipality that does not prepare an annual audit pursuant to Section 17-105 of Title 11 of the Oklahoma Statutes shall make a financial statement as required by this section.  Every municipality shall adopt a budget, which shall contain estimates of expenditures and revenues, including probable income by source, for the budget year; provided, that all municipalities may use estimated fund balances if final certified fund balances are not available.  The budget shall be in a format similar to the estimate of needs or, at the municipality's discretion, to Sections 17-207 and 17-212 through 17-214 of Title 11 of the Oklahoma Statutes.  This section shall not apply to any municipality that has opted to prepare a budget pursuant to the Municipal Budget Act.

C.  Each budget and each financial statement and estimate of needs for each county, city, incorporated town, or school district, as prepared in accordance with this section, shall be published in one issue in some legally qualified newspaper published in such political subdivision.  If there be no such newspaper published in such political subdivision, such statement and estimate shall be so published in some legally qualified newspaper of general circulation therein; and such publication shall be made, in each instance, by the board or authority making the estimate.

D.  The financial statements and estimates of all counties shall be filed with the county excise board on or before August 17 of each year; and the financial statements and budgets of all incorporated towns shall be filed with the county excise board on or before August 22 of each year; and the financial statements and budgets of all cities shall be filed with the county excise board on or before August 27 of each year; and the financial statements and estimates of all school districts shall be filed with the county excise board on or before September 1 of each year.  Said financial statements and estimates shall have attached thereto an affidavit showing the publication thereof as required herein, or they may be filed and the said affidavit attached thereto at any time within five (5) days after the filing thereof.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1988, c. 90, § 10, operative July 1, 1988.  Renumbered from § 2483 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992.  Amended by Laws 2002, c. 98, § 9, eff. Nov. 1, 2002; Laws 2003, c. 44, § 1, emerg. eff. April 7, 2003; Laws 2004, c. 361, § 15, eff. July 1, 2004.

§683003.  Revenue from nonrecurrent sources not to be included in political subdivisions estimate of probable income  Exceptions  Exclusion from minimum program income of school districts  Federal funds.

A.  It shall be unlawful for the governing board of any county, city, town, school district, or other governmental subdivision of this state, in preparation of its budget for any fiscal year, to estimate as probable income from sources other than ad valorem tax of such governmental subdivision of the state and other than any excise or other tax assessed by legislative enactment and distributed in lieu of ad valorem taxes, any revenue from nonrecurrent sources, regardless of such collections in the immediately preceding fiscal year, to be derived from or the result of sales, forfeitures, penalties, gifts, federal aid allotments of every kind, windfalls, seizures, sheriff's sales, court actions whether civil or criminal, injunctions or protests won or released by dismissal, or from any other such source not normally recurrent year after year and so made recurrent by legislative enactment.  Provided, that upon a finding by the governing board of any county, city, town, school district, or other governmental subdivision of this state, that a source of income, although nonrecurrent, will actually be available for the next ensuing fiscal year, the board may include such income in its estimate of probable income.  Provided that shared revenues of the federal government, if ascertainable, shall be allowed to be included in the estimates.  It shall also be unlawful for any excise board to approve or require the same, or for any supervisory state board, commission, or officer, or for any agent or employee of either thereof to countenance, approve, or require the same or to diminish in any degree the distribution or allotment of state revenues or appropriations by reason of such collections in a prior year or prospect of such collections in the ensuing year; nor shall any revenue received by a school district from gross production taxes during the immediately preceding fiscal year, which was payable to such district in another year or years, be considered as minimum program income of such district for state aid purposes.  The provisions of Section 21 of Title 21 of the Oklahoma Statutes shall be applicable where the foregoing prohibitions are disregarded. Revenue received by a school district during the immediately preceding year, which was earned by, or which was payable to, such school district in another year or years, shall not be considered as minimum program income of such district for state aid purposes.

B.  All funds received by counties, cities, towns or other subdivisions of government in the State of Oklahoma, hereinafter referred to as the recipient government, from the federal government pursuant to the distribution of funds authorized by the state shall be deposited in the treasury of the recipient government in a fund which shall be recorded and accounted for separately and apart from all other funds.  Principal and interest received from investments of the federal monies, proceeds from the sale of assets purchased from the federal monies, and other miscellaneous income derived from the direct operation of the federal monies may be deposited in the fund from which the federal monies were deposited if required by the federal government or by the governing board of the recipient government.

The unappropriated cash balance on hand may be appropriated as needed upon the request of the governing board of the recipient government and approval by the county excise board, provided, if the governing board of the recipient government determines the need to do so, it may estimate the amount remaining to be collected from its entitlement from federal funds during the remainder of its fiscal year and include such estimate in its request for appropriations.  The estimate shall not exceed the amount of the entitlement which is to be received during the remainder of the recipient government's fiscal year or, if the amount of the entitlement has not been certified, ninety percent (90%) of such funds received during a corresponding period of the previous fiscal year; provided that if the entitlement is less than that estimated or if the entitlement to be collected during the recipient government's fiscal year, in addition to the unappropriated cash balance, is reduced below the amount appropriated for the fiscal year, the governing board of the recipient government shall request the county excise board for an adequate reduction of appropriations in the fund.

All disbursements made from the fund in which federal monies are deposited shall be made in the same manner as those made from the general fund of the recipient government; provided that, no warrants shall be drawn on the fund unless sufficient monies are available to pay the warrants.

All forms and procedures necessary for the effective operation of this act shall be prescribed by the office of the State Auditor and Inspector.

C.  All monies distributed by the federal government and received by any state agency, board, or commission to administer and distribute to counties, cities, towns, or other subdivisions of the government in the State of Oklahoma, hereinafter referred to as the recipient government, that do not follow procedures in subsection B of this section may utilize the letter of commitment appropriation process as specified in this subsection.  The recipient government shall receive approval for the program as required by the agency, board, or commission administering the program and by the federal government, if required. Once approved, the state agency, board or commission may authorize a letter of commitment of federal monies available to the recipient government.  The Excise Board may approve an appropriation in the amount of the letter of commitment.  Each recipient government may establish a separate appropriation within a special revenue fund designated for federal monies.  The recipient government may encumber funds in an amount not to exceed the sum of the total letter of commitment, which is a binding commitment of funding which the recipient government will receive for the project or projects eligible for such federal funding.  The encumbrance of funds authorized by this section shall be made in accordance with procedures prescribed by the State Auditor and Inspector and shall be administered in accordance with rules and regulations concerning such distribution adopted by the federal government and the state agency, board, or commission. Any expenditure incurred by the recipient government using the letter of commitment appropriation process and disallowed by the federal government or state agency, board, or commission administering the funds shall be paid by the recipient government.

Laws 1965, c. 501, § 2; Laws 1977, c. 108, § 1, emerg. eff. May 30, 1977; Laws 1985, c. 34, § 1, eff. Nov. 1, 1985. Laws 1989, c. 135, § 1, operative July 1, 1989. Renumbered from § 2484 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-3004.  Officers to report earnings, cost of maintenance and estimate of needs.

Each officer, board or commission of any county, city or town, and all employees charged with the management or control, of any department or institution of either thereof shall on or before the first Monday in July of each year, make and file with the board or commission charged with the duty of reporting to the excise board, a report in writing showing, by classes, the earnings and cost of maintaining their respective offices or departments for the previous fiscal year, together with an itemized statement and estimate of the probable need thereof for the current or ensuing fiscal year.  Provided, that the report relative to the construction and repair of bridges shall be made by the county commissioners and county surveyors, conjointly, and shall be itemized so as to show the location of each proposed new bridge and the estimated cost thereof, and provided further, that the report relative to the probable needs of the courts of record shall be made by the court clerk and district attorney, conjointly, and shall be itemized so as to show separately the respective needs of each court.

Added by Laws 1965, c. 501, § 2.  Renumbered from § 2485 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992.  Amended by Laws 2004, c. 361, § 16, eff. July 1, 2004.

§683005.  Repealed by Laws 1989, c. 321, § 28.

NOTE:  Prior to repeal, this section as amended by Laws 1988, c. 162, § 146 was renumbered from § 2457 of this title by Laws 1988, c. 162, § 164, eff. Jan. 1, 1992.

§68-3005.1.  County excise boards - Membership - Unlawful acts - Compensation - Penalties - Certain positions to become vacant.

A.  A county excise board is hereby created for each county in the state, to be composed of the members of the county board of equalization as created in Section 2861 of this title.  The county clerk shall serve as secretary and clerk of said board without additional compensation.

B.  It shall be unlawful for any member of the county excise board to sell or contract to sell, or to lease or contract to lease, or to represent any person, firm, corporation or association in the sale or the lease of any machinery, supplies, equipment, material, or other goods, wares, or merchandise to any county or city or town of the county.  It shall also be unlawful for any member of the county excise board to serve as employee, official, or attorney for any county or city, or town of the county, or for any such member to represent any taxpayer before such board in any manner, or to use his or her position as a board member to further his or her own interests.  It shall also be unlawful for any taxpayer or interested party to employ any member of the county excise board in any matter coming before the board.

C.  The members of county excise boards in all counties having an assessed valuation of Two Billion Dollars ($2,000,000,000.00) or more shall receive as compensation an amount not to exceed Seventy-five Dollars ($75.00) per day.  The members of county excise boards in all other counties may receive as compensation an amount not to exceed Fifty Dollars ($50.00) per day, said amount to be established by the boards.

In addition, the members of county excise boards residing outside of the county seat shall be reimbursed for each mile of travel to and from their residences to the place of meeting of the board for each session attended at the rate provided for other county officers.  The members of county excise boards shall be also reimbursed for each mile of necessary travel in the performance of their official duties at the same rate.

The total number of days in each year for which the members of said board may be paid shall be as follows:

In counties having an assessed valuation of Forty Million Dollars ($40,000,000.00) and less, not to exceed sixty (60) days;

In counties having an assessed valuation of more than Forty Million Dollars ($40,000,000.00) and not more than Eighty Million Dollars ($80,000,000.00), not to exceed sixtyfive (65) days;

In counties having an assessed valuation of more than Eighty Million Dollars ($80,000,000.00) and not more than Five Hundred Million Dollars ($500,000,000.00), not to exceed one hundred (100) days;

In counties having an assessed valuation of more than Five Hundred Million Dollars ($500,000,000.00), not to exceed two hundred fifty (250) days.

D.  Any person violating any of the provisions of this section shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine of not less than Two Hundred Dollars ($200.00) and not more than One Thousand Dollars ($1,000.00) or by imprisonment in the State Penitentiary for not less than six (6) months or more than two (2) years, or by both such fine and imprisonment.

Added by Laws 1990, c. 322, § 2, eff. January 1, 1992.  Amended by Laws 1991, c. 232, § 5, emerg. eff. May 24, 1991; Laws 1999, c. 134, § 4, emerg. eff. April 28, 1999; Laws 1999, c. 187, § 2, eff. Nov. 1, 1999; Laws 2000, c. 64, § 2, eff. July 1, 2000.

§683006.  Meetings of County Excise Board  Organization  Powers and duties.

The county excise board shall meet at the county seat on the first Monday of July of each year as provided in Section 2494 of Title 68 or on such earlier date in the year as determined by the excise board, and organize by electing one of its members as chairman, and another as vice chairman who shall preside in the absence of the chairman, for the purpose of performing the duties required of it by law during such fiscal year.  Thenceforth, said board may meet from day to day, or adjourn from day to day and time to time thereafter for said purpose.  In its functionings it is hereby declared an agency of the state, as a part of the system of checks and balances required by the Constitution, and as such it is empowered to require adequate and accurate reporting of finances and expenditures for all budget and supplemental purposes, charged with the duty of requiring adequate provision for performance of mandatory constitutional and statutory governmental functions within the means available, but it shall have no authority thereafter to deny any appropriation for a lawful purpose if within the income and revenue provided.

Laws 1965, c. 501, § 2; Laws 1980, c. 226, § 8, emerg. eff. May 27, 1980. Renumbered from § 2486 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683007.  Order of proceedings of County Excise Board.

As to each budget, original or supplemental, the county excise board shall proceed in the following order:

(1) Examine the financial statements contained therein for the purpose of ascertaining the true fiscal condition of each of the several fund accounts of the municipality as of the close of the previous fiscal year, or as of the date reported for supplemental purposes; and it may require such additional statistics or financial statements from the municipal officers as will enable it to make such determination, and correct such statements if need be.

(2) Examine specifically the several items and amounts stated in the estimate of needs, and if any be contained therein not authorized by law or that may be contrary to law, or in excess of needs, as determined by the excise board, said item shall be ordered stricken and disregarded.  If the amount as to any lawful item exceeds the amount authorized by law, it shall be ordered reduced to that extent; otherwise, the excise board joins in responsibility therefor.

(3) Examine the content of the estimate of needs, and if the governing board has failed to make provision for mandatory governmental functions, whether such mandate be of the Constitution or of the Legislature, or if the provision submitted by estimate be deemed inadequate, the county excise board shall, whether on request in writing by the officer charged with a mandatory duty or of its own volition, prepare an estimate by items and amounts, either by the items submitted or by additional items, and cause publication thereof in some newspaper of general circulation in the county, in one issue if published in a weekly paper, and in two consecutive issues if published in a daily paper, and thereafter attach such estimate, together with affidavit and proof of publication, to that submitted by the governing board, for further consideration.  However, nothing herein contained shall prevent any governing board, upon a timely finding that its estimate of needs as first filed is inadequate, from filing a written request with the excise board to increase such estimate as to any item or items, whether mandatory or not; whereupon the excise board shall cause publication thereof, as aforesaid, at the expense of the municipality.

(4) Compute the total means available to each fund, except the sinking fund, by the converse of the formula provided by law for computing the tax levy, as provided in Section 2497 of this Code.

(5) If the total of the several items of estimated needs for lawful purposes as heretofore ascertained is within the income and revenue lawfully available, the excise board shall approve the same by items and compute the levy required.  If said total exceeds the means provided to finance the same, the excise board will proceed to revise the same by reducing items, in whole or in part, in the following order:  (a) first apply such revision by reduction of items for governmental functions merely authorized but not required; (b) if further reduction be necessary, second, by reduction of items required by the Legislature but not within Constitutional requirement; (c) if still further reduction be necessary and no other items remain, third, by reduction of items for Constitutional governmental functions until the total thereof be within the income and revenue provided.  At the option of the excise board, the governing board may collaborate in such reductions; but the final order shall be that of the county excise board.

Laws 1965, c. 501, § 2; Laws 1979, c. 26, § 2, emerg. eff. April 3, 1979. Renumbered from § 2487 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683008.  Attendance and opinion of district attorney  Further detail as to items  Restrictions  Assistance.

The county excise board may require the attendance of the District Attorney at any of its sessions when passing upon the validity or invalidity of items of appropriation; or it may request his opinion in writing as to any such item.  Said board is hereby empowered to require such further detail as to any item of any estimate as it deems necessary and proper for such determination, and it may place such restrictions thereon as will limit the use thereof to purposes authorized by law; but such further detail and such restrictions shall not enlarge upon the number of accounts in the bookkeeping systems prescribed and kept as provided by law. However, such further detail and any restrictions imposed thereon shall be disclosed by statements attached to the original copy of such budget filed with the county clerk, and to the duplicate copy of such budget filed with the State Auditor and Inspector.  If such excise board desires assistance for the purpose of inspecting and correcting financial statements and accounts, and inspection of levies, it may invoke those provisions of law providing such assistance (74 O.S. 1961, Section 212), provided there shall have been made an appropriation for county audit and an assignment to such county for such purpose.

Laws 1965, c. 501, § 2; Laws 1979, c. 30, § 40, emerg. eff. April 6, 1979. Renumbered from § 2488 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683009.  Sinking fund  Building fund and General fund requirements  Special Budget Accounts  Departmentalization and itemization.

The county excise board shall comply with the following:

(a) Provision and levy for the sinking funds of any municipality shall be made in strict conformity to the special statute therefor (62 O.S.1961, Section 431):  but no surplus shall be disclosed or computed in any sinking fund account except it be in cash and investments actually on hand in excess of all accrual liabilities, whether collections exceed anticipations or not.

(b) Building fund appropriations and levies under Section X, Article 10, Oklahoma Constitution, shall be computed by the same formula and subject to the same defenses as general funds, but need be itemized only as to the amount needed for construction of new buildings, remodeling or repairing buildings, and purchasing furniture, and for a reserve for interest on warrant issues according to statute.

(c) The general fund shall comprehend and include all appropriations and expenditures financed from levy of ad valorem tax under any of the provisions of Section 9, Article X, Oklahoma Constitution, and all revenues from sources other than ad valorem taxation except the proceeds derived from the sale of bonds and those revenues specifically required by law to be deposited into the sinking fund, the building or replacement funds, or in cash funds, or in any other fund or funds so specifically denominated by statute. If a portion of the ad valorem levies under said Section 9, Article 10, Oklahoma Constitution, and specific revenues from other sources, be required by law to be devoted to a special purpose, other than those specifically required to be accounted for in cash funds, such special purpose shall be provided for by a special budget account within the general fund, distinguished from the governmental budget account, and assigned such appropriation account or accounts as will accomplish such special purpose and include sums at least equivalent to the net estimate of revenues or levy thus specially applied.  As to counties, cities, and towns, except as hereinafter provided, the governmental budget account shall be departmentalized, and the appropriations made for the use of each separate office, board, commission or department shall be stated in separate items, and no appropriation shall be available for the use of more than one office, board, commission or department; and the appropriations so made for the use of each such separate office, board, commission or department, or for any special function of either of them, of the several municipalities, including the general fund appropriations of municipalities not so departmentalized, shall not be increased or diminished after such appropriations become final, except in the manner provided by law (Section 24101 of this Code), or by order of a court of competent jurisdiction.

Laws 1965, c. 501, § 2. Renumbered from § 2489 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683010.  Items of appropriation  Meaning of terms.

Each of the items of appropriation as hereinafter defined and enumerated shall represent, in the broadest permissible sense, a specific purpose, and each such item of appropriation shall be the estimate made and approved for such purpose, subject to encumbrance and expenditure therefor under restrictions otherwise provided by law.  The distinctive functional purpose of each shall be that assigned by statute, charter or ordinance to the office, board, commission or department for counties, cities and towns, and to quasimunicipal boards serving a particular function but lacking corporate powers.  As applied to each, except where otherwise provided by law, the terms used shall be applied in meaning as follows:  the term "personal services" is defined to comprehend all salaries, wages, per diem compensation, fees where the only compensation of the recipient is the fees earned, and all allowances or reimbursement for travel expense where authorized by law and/or defined by law, paid to any officer, deputy, employee or other individual for services rendered or employment in relation to the office, department or subdivision of the municipality, including such items as fees and mileage of witnesses and jurors when paid from the general fund, fees of constables and justices of the peace and all other fees, compensation or remuneration paid to individuals or persons who have only their professional, technical or vocational skills and services to sell.  In the departments of roads and highways and/or streets and alleys the term "personal services" shall comprehend all items so defined hereinbefore and shall be further specifically defined to include such items as salaries, wages, per diem compensation and all other compensation or remuneration paid to engineers, surveyors, mechanics, truck drivers, tractor and grader operators, carpenters, etc., for professional, technical and vocational skills and services rendered in relation to employment by or within such department or subdivision of the municipality.  The term "maintenance and operation" is defined to comprehend all current expense except those items herein defined as "personal services" and/or "capital outlay," and "sinking funds," including all items, articles and materials consumed with use, rentals on machinery and equipment, premiums on surety bonds and insurance, all maintenance and repair accomplished according to the conditions of a contract, and all items of expense paid to any person, firm or corporation who renders service in connection with the repair, sale or trade of articles and commodities.  In the departments of roads and highways and/or streets and alleys the term "maintenance and operation" shall comprehend all items so defined hereinbefore, and shall be further specifically defined to include all items, articles and materials consumed with the use in the repair, maintenance, construction or reconstruction of roads, bridges, highways, streets and alleys by the usage of force account labor, rentals on machinery and equipment, premiums on surety bonds and insurance, and all repair and maintenance accomplished under the terms of a contract.  The term "capital outlay" is defined to comprehend all items and articles (either new or replacements) not consumed with use but only diminished in value with prolonged use, such as new, or replacements of, machinery, equipment, furniture and fixtures, all real properties, and all construction or reconstruction of buildings, appurtenances and improvements to real properties accomplished according to the conditions of a contract.  In the departments of roads and highways and/or streets and alleys the term "capital outlay" shall comprehend all items so defined hereinbefore and shall be further specifically defined to include the cost, and all expense incurred in relation thereto, of rightsofway or other real property necessary for the construction of roads and highways and/or streets and alleys as the case may be.  Provided, that the State Auditor and Inspector may add or substitute, and define, other items of appropriation where necessary to fulfill special functions therein required, but such items shall always be the fewest that will fulfill the requirements of the Constitution or Legislature.

Laws 1965, c. 501, § 2; Laws 1979, c. 30, § 120, emerg. eff. April 6, 1979. Renumbered from § 2490 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683011.  Departments operated within general fund  Special budget and cash accounts  Items of appropriation.

(1) For each office, board, commission and department, including public utilities operated within the general fund, and special budget accounts and cash accounts, of counties, cities and towns, the items of appropriation shall, unless otherwise provided by law, be as follows: "personal services," "maintenance and operation," and "capital outlay," applied as enumerated and defined in the preceding section.  Provided, that public utilities owned or controlled and managed by the city may be operated within the budget as a department within the general fund or may be separately operated as a private enterprise, not controlled by general taxation statutes, and expenditures for operating expenses, replacements and extensions may be made from the income derived from the operation of such utility without appropriation.  Nothing herein contained shall operate to prevent the governing board from transferring any surplus, not needed for the operation of such public utilities, to the general fund or sinking fund of the municipality.

(2) The board of trustees of a town (not a city) having a population less than that required by law to become a city, may at its option submit its estimate of needs in short form, not departmentalized, showing in separate items the amounts of funds estimated and appropriated for the functions and purposes thereof, but defined as follows:  "personal services," "maintenance and operation" and "capital outlay" as enumerated and defined in the preceding section.  Small utilities managed directly by such board of town trustees may be operated within such budget or separately operated and reported as are city utilities separately operated; but if within the budget and as separate department, the departmentalized budget form shall be used.

Laws 1965, c. 501, § 2. Renumbered from § 2491 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683012.  Public hearings before excise boards.

The county excise board of each county shall at its first annual meeting fix the time and place for public hearings before such board at which meeting any taxpayer may appear and be heard for or against any part of the statements of estimated needs for current expense purposes for the current fiscal year as certified by each of the municipalities.

Laws 1965, c. 501, § 2. Renumbered from § 2492 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683013.  Notice of hearing  Continuing hearings  Calling officials for examination.

The notice of such hearing shall be given by one publication in a newspaper of general circulation in such county and such notice shall fix the time and place of such hearing.

The hearing shall be continued from day to day until concluded, not to exceed a total of ten (10) days; provided, however, that such hearing shall be concluded before the expiration of ten (10) days if there are no requests on file with the board at such hearing.  Upon the request of any taxpayer at such hearing, the excise board shall have the power to call in the official or person in charge of any office, department, or municipality for examination concerning estimated needs for current expense purposes for the current fiscal year, as certified by the various municipalities.

Laws 1965, c. 501, § 2. Renumbered from § 2493 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683014.  Tax levies  Duties of county excise board  Duties of county assessor  Changes and corrections  Delivery to county treasurer.

A.  The county excise board shall meet on the first Monday of July of each year, or on such earlier date in the year as determined by the excise board, for the purpose of performing the duties required of it by law, and shall meet from day to day until all of the levies shall have been fixed and the appropriations approved.

B.  As used in this section, "municipality" or "municipal subdivision" shall mean a taxing jurisdiction authorized by law to levy ad valorem taxes.

C.  It shall be the duty of said board to certify the levies of each municipality to the county assessor on the same date that such levies are fixed; and it shall be the duty of the county assessor to proceed to extend such levies on his tax rolls immediately upon receipt of such certificates, without regard to any protest that may be filed against any levy.  It shall further be the duty of the county assessor to deliver the tax rolls to the county treasurer when the same shall have been completed, and at the same time, to file a true and correct abstract of such tax rolls with the county clerk.  The county clerk shall charge the county treasurer with the amount contained in said abstract.  Should there be any correction or change in the levy of any municipality, after such levy has been certified by the county excise board to the county assessor, regardless of whether such change is made by order of the county excise board or by a court of competent jurisdiction, it shall be the duty of the county assessor to deliver the tax rolls to the county treasurer, without regard to such change; and it shall be the duty of the county treasurer, with the assistance of the county assessor, to make the necessary corrections on the tax rolls after the same shall have been delivered to the said county treasurer.

D.  The county excise board shall fix the levies and make the appropriations of each municipality within fifteen (15) days after the financial statement and estimate of any such municipality is filed, unless the valuations of the county, and the municipal subdivisions thereof, have not been certified to it; and, in that event, said excise board shall have thirty (30) days from the date of receipt of such valuations.  If any such municipality extends into a county for which the valuations have not been certified, it shall be the duty of the county excise board to fix the levies and make appropriations for such municipality based upon the certified valuation of the other county for the preceding year.  Such municipality shall have thirty (30) days from receipt of the certified valuations of the other county or counties to request modification of the appropriations.

E.  It shall be the duty of the county assessor in the preparation of the tax roll to separately list and extend on the rolls all real property by separately listing all city and town lots and all other real property in subdivisions of a quarter of a quarter of a section, or less, if such subdivisions are owned in less quantity, describing the same in the usual and customary manner, or by metes and bounds and showing the value of all buildings and improvements on each separate and distinct piece of property.  The county assessor shall, notwithstanding the filing of any protest against the levies or budgets or the pendency of any procedure with reference to the correctness of the assessment of any property or as to the legality of any levy, complete the tax roll and abstract thereof, and deliver the same to the county treasurer and county clerk, respectively, on or before the first day of October of each year.  The county treasurer shall accept the said rolls and upon the date fixed when taxes shall become due and payable the county treasurer shall proceed to collect the taxes as provided by law.

Laws 1965, c. 501, § 2; Laws 1980, c. 226, § 9, emerg. eff. May 27, 1980; Laws 1988, c. 77, § 1, emerg. eff. March 25, 1988. Renumbered from § 2494 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683015.  Apportionment of millage.

The county excise board shall meet for the purpose of performing the duties required of it by law as provided by the preceding section, and shall on or before July 25th of each year apportion the millage as authorized by Section 9, Article X, Oklahoma Constitution.

Laws 1965, c. 501, § 2. Renumbered from § 2495 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683016.  Appropriation when estimate not submitted.

Should any municipality fail to make and submit an estimate as herein provided, the county excise board shall have authority to make an appropriation for current expense and sinking fund purposes and make such levy therefor as it may find necessary to meet the probable needs of such municipality, provided that no such estimate shall be approved until the same shall have been by the county excise board advertised in like manner to items that shall be added to or increased in an estimate.

Laws 1965, c. 501, § 2. Renumbered from § 2496 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683017.  Computation of appropriations  Procedure.

When the excise board shall have ascertained the total assessed valuation of the property taxed ad valorem in the county and in each municipal subdivision thereof, and shall have computed the total of the several items of appropriation for general fund, sinking fund, and other legal purposes for the county and each municipal subdivision thereof, said board shall then proceed to compute the levy for each fund of each municipality.  The procedure for the computation of such levies shall be as follows:

First:  Determine the total amount of the several items of appropriation for each fund.

Second:  Deduct from such total appropriation the actual cash fund balance of the immediately preceding fiscal year.

Third:  Deduct from the remainder thus ascertained the estimated probable income from sources other than ad valorem taxation; however, in no event shall the amount of such estimated income exceed ninety percent (90%) of the actual collections from such sources for the previous fiscal year.  Provided, that the amount of such estimated income for a school district may be the amount that is chargeable as minimum program income of the district for the purpose of receiving state equalization aid.  Also, deduct the estimated probable revenue to be derived from additional collection from taxes in the process of collection of the immediately preceding taxable year; provided that the amount so estimated shall be cash fund balance as hereinafter defined, and shall include none of that portion of the reserve added at the beginning of such year for delinquent tax, and shall not exceed ninety percent (90%) of the actual collections of additional back taxes legally accrued to and credited to the same fund account of the immediately preceding fiscal year.

Fourth:  Add to the remainder a reserve for delinquent taxes, the amount of which reserve shall be determined by the excise board, except for any municipality which has opted by resolution to come under the provisions of Section 17201 et seq. of Title 11 of the Oklahoma Statutes, in which case the governing body of such municipality shall determine the needs of the municipality for sinking fund purposes, after taking into consideration the amount of uncollected taxes for the previous year or years; provided that the reserve so added shall not exceed twenty percent (20%) or be less than five percent (5%); and provided, further, that the reserve so added shall not be subject to review.

Fifth:  Compute the levy necessary to raise an amount of money equal to the remainder thus ascertained, based upon the total assessed valuation of the county or subdivision thereof, taking into consideration any deduction which must be made because of the exemption of homesteads as required by Section 2406 et seq. of this Code.

Sixth:  Compute the reduction in levy necessary to be made because of monies being required by law to be used for the purpose of reducing ad valorem tax levies.

The rates of levy for general fund, sinking fund, and other purposes authorized by law shall be separately made and stated, and the revenue accruing therefrom respectively, when collected, shall be credited to the proper fund accounts.

Laws 1965, c. 501, § 2; Laws 1977, c. 228, § 1, eff. July 1, 1977; Laws 1984, c. 146, § 2, operative July 1, 1984; Laws 1988, c. 90, § 11, operative July 1, 1988. Renumbered from § 2497 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683018.  Cash fund balance  Transfer  "Cash fund balance" defined.

If and when an actual cash fund balance shall accrue in any fund for any prior fiscal year, such fund balance shall forthwith be transferred to the same fund for the fiscal year next succeeding the year for which the taxes were originally levied, and shall be used to pay any warrants and interest thereon which may be outstanding and unpaid for such year.  After all warrants and interest on such warrants for such year have been paid or reserved for, the fund balance, if any, shall forthwith be transferred to the next succeeding year for the same purpose.  This procedure shall be followed for each succeeding fiscal year until all warrants issued prior to the current fiscal year are paid or reserved for, and then any cash fund balance remaining shall accrue and be transferred to the current fiscal year, to be used to pay any legal warrant and interest charges of such year.  The term "actual cash fund balance", as used herein, is hereby defined to mean an excess of actual cash actually on hand over and above all legal obligations.  Taxes in process of collection shall not be considered in determining the actual cash fund balance for any fund for any fiscal year or years.

Laws 1965, c. 501, § 2; Laws 1988, c. 90, § 12, operative July 1, 1988. Renumbered from § 2498 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683019.  Certifying appropriation  Accounts  Warrants  Certificates of indebtedness.

The secretary of the excise board shall immediately certify each appropriation as made by the excise board to the clerk or other issuing officer of the municipality for which the same is made.  The several items of the estimate as made and approved by the excise board for each fiscal year shall constitute and are hereby declared to be an appropriation of funds for the several and specific purposes named in such estimate, and the appropriations thus made shall not be used for any other fiscal year or purposes whatsoever, except as provided in the preceding section.  Each clerk or other issuing officer shall open and keep an account for the amount of each item of appropriation, showing the purpose for which the same is appropriated, and the date, number, and amount of each warrant thereon.  No warrant or certificate of indebtedness in any form shall be issued, approved, signed or attested, on or against any appropriation for a purpose other than that for which the said item of appropriation was made, or in excess of the amount thereof.

Added by Laws 1965, c. 501, § 2.  Renumbered from § 2499 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.  Amended by Laws 1993, c. 107, § 1, emerg. eff. April 23, 1993.

§68-3020.  Temporary appropriations.

A.  The excise boards of the various counties in the state may convene at any time after the beginning of any fiscal year, upon call of the chairman of the board, for the purpose of approving temporary appropriations for the counties, cities, school districts and other municipal subdivisions of the state.  Whenever the governing board of any such county, city, school district or other municipal subdivision of the state shall present to the excise board of such county or of the county in which any such city, school district or other municipal subdivision is located in whole or in part, a verified application showing that the needs of such county, city, school district or other municipal subdivision so require, such excise board may make temporary appropriations for lawful current expenses of such county, city, school district or other municipal subdivision.

B.  Warrants or checks may be drawn against such temporary appropriations pending action by the excise board upon the annual estimate of needs and budget of such county, city, school district or other municipal subdivision for such fiscal year.  The amount which may be appropriated by such temporary appropriations shall in no event exceed the entire amount which the governing board, making the application, estimates will be available for the entire fiscal year for each purpose for which a temporary appropriation is requested; provided, however, the limitation on appropriations and any requirement for request or approval of temporary appropriations shall not apply to any city or town if the revenue from the ad valorem tax to the municipal general fund amounted to less than five percent (5%) of the total revenues accruing to the municipal general fund during the prior fiscal year.  Such cities and towns may pay for lawful current expenditures pursuant to the estimate of needs as filed by the city or town and pending final action of the excise board.

C.  Any such temporary appropriations so approved by the excise board of any county shall, when the annual budget for such county, city, school district or other municipal subdivision is finally approved, be merged in the annual appropriations for the same purposes and any warrant which has been, in the meantime, drawn against such temporary appropriations shall be charged against the final approved annual appropriations of such county, city, school district or other municipal subdivision for the said current fiscal year.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1977, c. 60, § 1, eff. Oct. 1, 1977; Laws 1980, c. 226, § 6, emerg. eff. May 27, 1980; Laws 1983, c. 36, § 1, eff. Nov. 1, 1983; Laws 1988, c. 90, § 13, operative July 1, 1988.  Renumbered from § 24100 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992.  Amended by Laws 1991, c. 236, § 5, eff. Sept. 1, 1991; Laws 2004, c. 361, § 17, eff. July 1, 2004.

§68-3021.  Supplemental and additional appropriations.

Whenever the public welfare or the needs of any county, city, town, or school district shall require, the excise board may, on call of the chairman, convene at any time for the purpose of making supplemental or additional appropriations for current expense purposes; provided, that all such appropriations authorizing the creation of an indebtedness shall come within the limitations of Section 26, Article X, Oklahoma Constitution.  No supplemental or additional appropriation shall be made for any county, city, town or school district in excess of the income and revenue provided or accumulated for the year.  As to all such proposed appropriations the following procedure shall be followed:

First:  The proper officers of the county, city, town or school district shall make and file with the excise board a financial statement showing its true fiscal condition as at the close of the month next preceding or as of May 15 or June 20, or both said dates, preceding the date of filing, and shall submit therewith a statement of the amount and purpose for which each proposed supplemental appropriation is to be used.  The financial statement shall show, as to current expense or general fund, the amount of cash in the treasury; the amount of taxes in process of collection as to which the date of sale for delinquency has not elapsed; the amount of the uncollected portion of the estimated income other than ad valorem tax as fixed by the excise board for the current fiscal year; the amount of warrants outstanding and an estimate of the interest accrued and accruing thereon; the amount of unexpended balance of all appropriations for current expense purposes as to which a period of six (6) months has not elapsed from the date of the close of the fiscal year for which the appropriation was available; and the surplus or deficit in revenue, if any, in each fund.

Second:  If the financial statement herein required shall correctly reflect a surplus in revenue in any fund available for current expenses, and the excise board shall so affirmatively find, it may make supplemental appropriations to an amount not exceeding the aggregate of such surplus.

Third:  If the surplus of revenue, as found and determined by the excise board, shall be insufficient for the additional needs and requirements of the county, or other municipal subdivision, the excise board shall have the power and authority to revoke and cancel in whole, or in part, any appropriation or appropriations, or parts thereof, previously made to any officer or department of government of any county, city, town or school district and to make in lieu thereof such supplemental and additional appropriations for current expense purpose as the interest of the public may require; provided, that no appropriation or part thereof shall be revoked or canceled against which there may be an unpaid claim or contract pending.  The total amount of all such appropriations shall not exceed the aggregate of the amount of appropriations so revoked or canceled, and the surplus or unappropriated revenue, if any, of the county, city, town or school district for which it is proposed to make such additional appropriation; provided, that before any appropriation or part thereof shall be revoked or canceled, the officer or officers in charge of the office or department of government for which any such appropriation is available shall be notified of the proposed revocation or cancellation, and shall be afforded an opportunity, if he so desires, to appear before the excise board and protest against such proposed action.  As to counties, cities and school districts, the financial statement and request for supplemental appropriations herein required to be filed with the excise board shall be published at least one time in some newspaper of general circulation in the county or city for which made.  Said publication shall be made at least three (3) days prior to the date on which the excise board shall consider the proposed supplemental or additional appropriations.  No appropriations shall be made and considered by the excise board in the absence of the financial statement herein required to be filed.

Laws 1965, c. 501, § 2; Amended by Laws 1973, c. 93, § 1, emerg. eff. May 2, 1973; Laws 1991, c. 236, § 6, eff. Sept. 1, 1991. Renumbered from § 24101 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-3022.  Municipal budgets and levies - Filing - Notice.

After the officers of the several municipal subdivisions of the state, constituting the budget making bodies of such subdivisions, including counties, cities, towns and school districts, shall have made and filed their budgets as required by existing laws with the county clerks, and after advertisement as now required by law, the excise boards shall meet from time to time thereafter until the State Board of Equalization shall have reported the valuation of public service corporations and utilities, together with the equalized valuation of all other property, to the county, and shall then proceed to pass on appropriations and make levies for all such municipal subdivisions as now provided by law, and shall file a copy of all budgets with the levies made thereon, with the State Auditor and Inspector, and one copy with the county clerks of the respective counties, and the county clerk shall immediately thereafter publish notice for one time, in some newspaper of general circulation in the county, that such budgets and levies are on file for the inspection of any citizen.

Within three (3) days after the filing of any such budgets and levies with the State Auditor and Inspector, the State Auditor and Inspector shall give notice by mail of the fact and date of such filing to any taxpayer who shall have filed written request therefor.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1979, c. 30, § 41, emerg. eff. April 6, 1979.  Renumbered from Title 68, § 24102 by Laws 1988, c. 162, § 163, eff. Jan 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992; Laws 2004, c. 447, § 14, emerg. eff. June 4, 2004.

§683023.  Examination of budgets and levies by taxpayers  Filing protests.

(a) Taxpayers of the state shall have the right, at all times, to examine the budgets and levies on file with the respective county clerks of the state and with the State Auditor and Inspector, for the purpose of checking same for illegalities in the levies made, and any taxpayer may, at any time within fifteen (15) days from the date of filing with the State Auditor and Inspector as above provided for, file a protest in writing together with three copies thereof, with the State Auditor and Inspector against any alleged illegality of any levy.  Provided the State Auditor and Inspector shall grant an additional fifteen (15) days in which any taxpayer may file protest to any budget or levy upon proper application showing the necessity for such extension.  The State Auditor and Inspector shall thereupon transmit by certified mail one copy of each to the county clerk, the district attorney and county treasurer of the county affected thereby; or said protest with the same number of copies may be filed with the county clerk in which event the county clerk shall transmit one copy of each to the State Auditor and Inspector and to the district attorney and county treasurer of the county affected thereby, and such filing shall have the same force and effect as though filed with the State Auditor and Inspector.  The said protest shall specify the said alleged illegal levy and the grounds upon which said alleged illegalities are based.  Any protest filed by any taxpayer as herein provided shall inure to the benefit of all taxpayers.  If no protest is filed by any taxpayer as to the levy of any county or municipal subdivision thereof within said fifteenday period or any extension thereof all appropriations and levies of said county and municipal subdivisions thereof not protested, shall be deemed to be legal, and all proceedings for refunds or suits for refunds or recovery of taxes or to contest the validity thereof in any manner shall be barred.

(b) The excise board may reconvene at any time within sixty (60) days after the filing of the budgets and levies with the State Auditor and Inspector and reduce any protested budgets and levies which the excise board deems to be illegal.

Laws 1965, c. 501, § 2; Laws 1973, c. 268, § 1, emerg. eff. May 24, 1973; Laws 1979, c. 30, § 42, emerg. eff. April 6, 1979.  Renumbered from § 24103 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-3024.  Court of Tax Review.

A.  There is hereby re-created a Court of Tax Review.  For each case brought before the Court of Tax Review, the Chief Justice of the Oklahoma Supreme Court shall assign the case to a judicial administrative district.  The presiding judge of the judicial administrative district to which the case is assigned shall appoint a panel of three judges of the district court, who shall determine in what county the case will be heard.  A majority of the three-judge panel shall be required to render a decision in each case.  The Oklahoma Supreme Court shall establish court rules for the Court of Tax Review and the Clerk of the Oklahoma Supreme Court shall serve as Clerk of the Court of Tax Review.

B.  The Court of Tax Review is hereby vested with jurisdiction over and shall hear:

1.  Complaints regarding valuation of public service corporation property by the State Board of Equalization as authorized by Section 2881 of this title, for which a scheduling conference shall be required within twenty (20) days of the answer filed by the State Board of Equalization;

2.  Complaints regarding actions of the State Board of Equalization regarding either intracounty or intercounty property value equalization as authorized by Section 2882 of this title; and

3.  Appeals as authorized by Section 2830 of this title concerning Category 2 or Category 3 noncompliance as determined by the Oklahoma Tax Commission.  The Court of Tax Review shall determine if a county deemed to be in Category 3 noncompliance is required to reimburse the Oklahoma Tax Commission from the county assessor's budget for all costs incurred as a result of the assumption of the valuation function by the Commission.

C.  The Court of Tax Review shall prescribe procedures for the purpose of hearing properly filed protests against alleged illegal levies, as shown on the annual budgets filed with the State Auditor and Inspector.  The Court shall reconvene as often as deemed necessary by the Court until final determination has been made as to all protested levies.  The judges shall be paid their traveling and living expenses while acting as members of the Court, out of the funds now provided by law for payment of district judges' expenses when holding court outside the counties of their residence.  Decisions of the Court of Tax Review concerning alleged illegal levies shall be subject to the provisions of Sections 3025, 3026, 3027, 3028 and 3029 of this title.

D.  The Court of Tax Review as it existed prior to July 1, 1997, shall cease to exist and all duties and responsibilities of such court, except as provided in this section, shall be transferred to the Court of Tax Review as re-created in this section.

E.  All cases which have not been submitted for determination in the Court of Tax Review as it existed prior to July 1, 1997, shall be transferred to the Court of Tax Review as it exists after July 1, 1997, for disposition.  All cases which have been submitted by the parties for determination in the Court of Tax Review prior to July 1, 1997, shall remain with the panel to which they have been assigned for final determination.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1979, c. 30, § 43, emerg. eff. April 6, 1979; Laws 1980, c. 361, § 3, eff. Oct. 1, 1980; Laws 1988, c. 162, § 154, eff. Jan. 1, 1992; Laws 1989, c. 321, § 24, operative Jan. 1, 1992.  Renumbered from § 24104 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992, as amended by Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 5, eff. July 1, 1992; Laws 1996, c. 97, § 20, eff. Nov. 1, 1996; Laws 1997, c. 337, § 3, eff. July 1, 1997.

§683025.  Powers and duties of Court  Continuances.

Said Court shall have the power and it shall be its duty to hear and determine all protests filed under Section 24103 of this Code, and it shall have the power to administer oaths, compel the attendance of witnesses and production of evidence, including any public record from any county in the state upon the hearing of such protests.  Said Court shall proceed to hear and determine all said protests as speedily as practicable, and, so far as practicable, shall hear all protests for any county on the same date; provided that continuances may be granted as to any protestant or any county upon good cause shown.

Laws 1965, c. 501, § 2;  Renumbered from § 24105 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683026.  Decision  Correction of appropriations and tax roll  Representation of counties  Pleading.

The Court of Tax Review shall hear and determine all protests submitted to it and its decision shall be in writing and filed with the State Auditor and Inspector whose duty it shall be, if no appeal be taken as hereinafter provided, to transmit a copy of such decision to the county clerk, county assessor, and county treasurer, and to the protestant or his attorney of record, and it shall thereupon be the duty of the county clerk to correct the appropriations accordingly, and the duty of the county assessor to so correct the tax rolls if the same have not been turned over to the county treasurer.  The district attorney, assisted by the Attorney General at the request of the district attorney, shall represent his county and the municipal subdivisions thereof at the hearing of any protest before said Court of Tax Review, and each county shall pay all necessary expenses of its district attorney in attending any such hearings.  No pleadings by the county shall be required and the cause shall be deemed at issue upon the filing of such protest.

Laws 1965, c. 501, § 2; Laws 1979, c. 30, § 44, emerg. eff. April 6, 1979; Laws 1988, c. 162, § 155, eff. Jan. 1, 1992. Renumbered from § 24106 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992, and by Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683027.  Appeals  Finality of unappealed decision.

Either the protestant or the county may appeal from the final decision of the Court to the Supreme Court of the state, and it shall be sufficient to perfect such appeal if the appellant shall, within thirty (30) days from the date of such decision of the Court, file with the Clerk of the Supreme Court a petition in error with a copy of the order or decision appealed from.  If no appeal be taken, the decision of the Court shall be final.

Laws 1965, c. 501, § 2;  Laws 1970, c. 189, § 1, eff.  Jan. 1, 1971.  Renumbered from § 24107 by Laws 1988, c. 162, § 163, eff. Jan 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683028.  Time and manner of perfecting record on appeal  Determination without costs  Setting case for hearing.

The Court shall cause the evidence adduced at any time and all hearings to be taken and preserved, and upon an appeal being taken in any case, the record, consisting of protest and the transcript of the proceedings sought to be reviewed, shall be perfected within the time and in the manner prescribed by rule of the Supreme Court.  The time limit prescribed herein for filing the petition in error may not be extended.  The appeal shall be docketed and determined without cost to either party and the Supreme Court shall, as soon as practicable, set the case for hearing after briefs have been filed under the rules and orders of the Court.

Laws 1965, c.  501, § 2; Laws 1970, c. 189, § 2.  Renumbered from § 24108 by Laws 1998, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683029.  Mandate from Supreme Court  Correction of appropriation.

After the decision of the Supreme Court in any case becomes final, the Clerk of said Court shall issue and transmit a proper mandate to the State Auditor and Inspector, who shall thereupon transmit certified copies thereof to the county clerk, county treasurer and the attorney of record for the protestant, and the county clerk shall thereupon immediately correct the appropriations in accordance with said mandate and as herein provided in cases where no appeal is taken.

Laws 1965, c. 501, § 2; Laws 1979, c. 30 § 45, emerg eff. April 6, 1979.  Renumbered from § 24109 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683030.  Effect of protest  Refund of excess taxes.

(a) The filing of protest as herein provided shall not prevent the spreading of record and the collection of any levy made by the excise board, but if any protest be filed as herein provided and any taxes shall be paid pending the hearing and determination of said protest or pending the decision of the Supreme Court, all that part of the levy alleged in said protest to be illegal shall be retained by the county treasurer in a separate fund until the legality of said levy has been determined, and all taxes paid by any taxpayer in excess of the amount finally determined to be legal shall be refunded by the county treasurer to the taxpayer, together with such interest thereon as may have been received by the county treasurer on such fund pending final determination of the illegality of such levy, upon verified claim filed with the county clerk at any time within six (6) months after such final determination.

(b) It shall be the duty of the county clerk within thirty (30) days from the final determination of the illegality of all levies to notify all taxpayers by publication in one issue of a newspaper of general circulation in the county that refund will be made of excess tax collected.

(c) If no demand is made for refund within said period of six (6) months, said taxes so collected and held shall be distributed to the fund or funds for which they were levied and collected and credited as a surplus therein for the next succeeding fiscal year.

Laws 1965, c. 501, § 2;  Renumbered from § 24110 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683031.  Payment and collection of taxes not affected.

Nothing in Sections 24102  24112 of this Code shall be construed to affect the time for payment and collection of taxes as now provided by law.

Laws 1965, c. 501, § 2.  Renumbered from § 24111 by Laws 1988, c. 162, § 163, eff. Jan 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-3032.  Warrants and debts prohibited during protest period - Exceptions.

(1)  Pending the expiration of the time within which protests may be filed with the State Auditor and Inspector, no warrant shall be issued or debt contracted by any municipality for any purpose except as provided hereinafter:

(a)  Counties:  For salaries and compensation of each officer and all regular deputies and employees thereunder, including home demonstration agents and farm demonstration agents employed by the board of county commissioners under contract with the Extension Division of the Oklahoma State University or United States Department of Agriculture or any other state or federal department under cooperative agreement with the board of county commissioners as now or that may hereafter be provided by law, salaries of the county superintendent of health and regular employees of any county health unit, for regular salaries and maintenance and operation costs of a county hospital and other quasi-municipal boards now or hereafter created by law; for insurance on county property and risks including premiums on bonds of public officials; for office supplies, blank books, stationery, printing, postage, telephone, telegraph, lights, fuel and water; for rent; for support, maintenance, surgical and medical attention and necessary medicine and hospitalization, and transportation, of the poor or insane, prisoners, and widows; for neglected children, crippled children; for support, maintenance, surgical and medical attention and necessary medicines and hospitalization and transportation of crippled, homeless, abandoned, dependent and neglected children, and children in danger of becoming delinquent, whether or not such debts are contracted in conjunction with a cooperating state department or agency; for jury commissioners, jurors, bailiffs, and witnesses for courts of record, for transcripts and each item of court expense as may be necessary and authorized by law; for fees of peace officers, and for such fees and costs in criminal and coroner actions for which the county is liable; for election expenses, including salaries, per diem, and such other expenses as allowed by law; for annual audits and examination of fiscal affairs of the county; for fuels, oils, and maintenance and repair of county highway equipment and regular salaries and wages of the county engineer, his or her assistants, and regularly employed maintenance workers, in event of emergency entered of record in the minutes of the board by full and unanimous adoption, the necessary wages of emergency help, supplies, and materials for county highway repair, or any other necessity of the county as required by an emergency entered of record in the board minutes; and capital outlay items purchased from temporary appropriations approved by the board of county commissioners and the county excise board or county budget boards whichever is appropriate.

(b)  Cities and towns:  For salaries and temporary compensation for each officer and all regular deputies and employees thereunder, for insurance on city or town property or risks including bonds required of any officials or employees, for office supplies, blank books, stationery, printing, postage, telephone, telegraph, express, freight, drayage, light, current, water, fuels and oils, maintenance materials and supplies, and rents, whether for the city or town proper or for any utility enterprise or for any quasi-municipal or semi-independent board or commission therein authorized and functioning under authority of city charters or the laws of this state, or any department thereof such as street, police, radio, fire, water, light, library, hospital, court, detention home; for board, maintenance and medical care of prisoners; for charities and aid to the poor; for clinics and health service including cooperative agreements with the State Department of Health with or without coordination with the board of county commissioners of the county or schools of the city or town or in cooperation with any other state or federal agency as now or as may hereafter be authorized by law; for jurors and witnesses in the municipal criminal court or police court; for election expenses, including salaries, per diem, and such other expenses as allowed by law; for annual or special audits and examination of fiscal affairs of cities and towns; for maintenance of public libraries, parks, streets or any other continuously functioning governmental, quasi-governmental, or utility enterprise, and the continuing normal expense of operation thereof whether of salaries, wages, materials, or supplies, and whether herein enumerated or not; for capital improvements or capital outlays; and, in event of emergency entered of record by order of the governing board describing it, the necessary wages of emergency help, supplies, materials, and other necessities as the emergency demands.  Provided, however, that this section shall not apply to any city or town if the revenue from the ad valorem tax to the municipal general fund amounted to less than five percent (5%) of the total revenues accruing to the municipal general fund during the prior fiscal year.

(c)  School districts:  For salaries and compensation of officers; for salaries and compensation of teachers and other employees; for office supplies, blank books, stationery and printing; for light, fuel and water; for school supplies, equipment and apparatus; for freight, express and other transportation charges; for repair and maintenance of buildings, grounds and equipment; for administrative expense; for transportation of children to and from school; and for payment of insurance.  Except as otherwise provided by Section 1-117 of Title 70 of the Oklahoma Statutes, capital expenditures, as defined by the section, shall not be authorized by this section from the general fund of a school district but may be authorized from the building fund of a school district.

(d)  Fairs:  For premiums on livestock; poultry, agricultural and horticultural products; dairy products, boys' and girls' club work, products of domestic science and domestic arts, school exhibits, hand paintings, decorating and drawing, manufactured articles, cultivated plants and flowers.

For necessary expenses of management of all fairs authorized by law including office expenses, postage, telegraph and telephone, salary and traveling expenses of the secretary, printing and necessary office supplies, premium ribbons and badges, clerical help, guards, superintendents and judges.

For advertising the fairs and for decorating and cleaning the grounds and buildings.

For transportation and arrangement of fair exhibits at the county fair and county fair exhibits at the Oklahoma State Fair and other state fairs.

(2)  Pending the final determination of any protested levy, no warrant shall be issued or debt contracted against any contested portion of any fund, except for the purposes hereinbefore provided.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1979, c. 30, § 46, emerg. eff. April 6, 1979; Laws 1980, c. 226, § 7, emerg. eff. May 27, 1980; Laws 1989, c. 156, § 1, emerg. eff. May 8, 1989; Laws 1990, c. 221, § 5, operative July 1, 1990; Laws 1991, c. 209, § 1, eff. July 1, 1991.  Renumbered from § 24112 by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992; Laws 1995, c. 153, § 1, emerg. eff. May 2, 1995.

§683033.  County clerk to furnish budget forms.

It is hereby made the duty of each county clerk, as secretary of the county excise board of his county, to procure and furnish, at the expense of his county, the budget forms required by Section 24102 of this Code for the budget making bodies mentioned therein to prepare and file for consideration by said excise board and to be, by them, filed with the county clerk and State Auditor and Inspector as prescribed by law.

Laws 1965, c. 501, § 2; Laws 1979, c. 30, § 47, emerg. eff. April 6, 1979.  Renumbered from § 24113 by Laws 1988, c. 162, § 163, eff. Jan 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§683101.  Tax lien on real property.

Taxes upon real property are hereby made a lien for seven (7) years from the date upon which such tax became due and payable.

Added by Laws 1985, c. 356, § 11, emerg. eff. July 30, 1985.  Renumbered from § 24304.1 by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. January 1, 1992.

§68-3102.  Personal property tax lien - Notice - Entry on docket - Priority.

Within sixty (60) days after taxes on personal property shall become delinquent as of April 1, the county treasurer shall mail notice to the last-known address of such delinquent taxpayer and cause a general notice to be published one time in some newspaper of general circulation, published in the county, giving the name of each person owing delinquent personal property taxes, stating the amount thereof due, and stating that such delinquent personal property taxes, within thirty (30) days from date of this publication, shall be placed on a personal property tax lien docket in the office of the county treasurer and the homestead exemption of such taxpayer shall be canceled pursuant to Section 2892 of this title.  Such liens are superior to all other liens, conveyances or encumbrances filed subsequent thereto, on real or personal property.  The tax lien shall be a lien on all real and personal property of the taxpayer in the county for a period of seven (7) years, except as otherwise provided in subsection B of Section 3103 of this title.  From and after the entry of the tax upon the tax lien docket, any person claiming any interest in any land or personal property can sue the county treasurer and board of county commissioners in the district court to determine the validity or priority of the lien.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1970, c. 299, § 2, emerg. eff. April 28, 1970; Laws 1971, c. 165, § 1, emerg. eff. May 25, 1971; Laws 1990, c. 63, § 3, eff. Jan. 1, 1991; Laws 1990, c. 339, § 17, emerg. eff. May 31, 1990; Laws 1991, c. 41, § 1, emerg. eff. April 4, 1991.  Renumbered from Title 68, § 24305 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 340, § 5, emerg. eff. June 9, 1997; Laws 2004, c. 447, § 15, emerg. eff. June 4, 2004.

§68-3103.  Personal property tax lien record - Priority of liens - Release of lien for purposes of sale - Collection of delinquent personal taxes and penalties - Tax lien docket - Treasurer's statement.

A.  Within thirty (30) days after publication of the general notice required in the provisions of Section 3102 of this title, the county treasurer shall cause a personal property tax lien record to be made in a docket for such purpose, showing the names and addresses of all persons, firms, and corporations owing delinquent personal property taxes, setting forth the delinquent years and amounts due and unpaid, together with penalty and costs as provided for by Section 2913 of this title.  The liens are superior to all other liens, conveyances or encumbrances filed subsequent thereto, on real or personal property.  The tax lien shall be a lien on all personal and real property of the person, firm, or corporation owing the delinquent tax for a period of seven (7) years from the date of the tax lien, except as otherwise provided in subsection B of this section.  If such a lien is not collected within seven (7) years from the date upon which such tax became due and payable, the unpaid personal property taxes shall cease to be a lien upon any real or personal property of the person, firm, or corporation owing the tax.  The provisions of this section shall not apply to taxes which became due or payable prior to January 1, 1971.

B.  A tax lien on real property of a business arising from delinquent personal property taxes of the business may be released for purposes of a sale of such real property upon application to and approval of the county treasurer.  No lien shall be released unless all excess proceeds of the sale are paid to the county treasurer in payment of the personal property taxes which are the subject of the lien.  If a county treasurer determines that such a lien should be released, the county treasurer shall make an entry in the county treasurer's tax records indicating that the lien has been removed from the real property to be sold.  The tax lien shall remain valid as to all other property of the taxpayer.  As used in this subsection, "excess proceeds" means all proceeds over those needed to satisfy any liens on the property which have priority over the personal property tax lien of the county.

C.  It shall be the duty of the county treasurer to collect all delinquent personal taxes due and unpaid, together with penalties and costs, as provided for by Section 2913 of this title, and costs and lien fee in the amount of Five Dollars ($5.00), and, upon receiving the same, shall release the lien on the personal property tax lien docket.

D.  The county treasurer shall keep a personal property tax lien docket in the form prescribed by the State Auditor and Inspector and shall enter on the docket the names and addresses of delinquent taxpayers along with the other information required by the provisions of this section.

E.  Upon compliance with the provisions of this section and Section 3102 of this title, the county treasurer may enter in the personal property tax lien docket the following statement:

"All unpaid items contained in this tax roll have been transferred to the personal property tax lien docket for this year."  No further entries are required and the personal property tax roll for that year may be closed.  The provisions of this section apply to all personal property tax rolls after 1970.  Except as otherwise provided by subsection B of this section, all unpaid personal property taxes shall become a lien on any real estate owned by the taxpayer.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1970, c. 299, § 3, emerg. eff. April 28, 1970; Laws 1971, c. 165, § 2, emerg. eff. May 25, 1971; Laws 1975, c. 186, § 1, emerg. eff. May 23, 1975; Laws 1979, c. 30, § 124, emerg. eff. April 6, 1979; Laws 1984, c. 195, § 4, eff. Jan. 1, 1985; Laws 1990, c. 63, § 4, eff. Jan. 1, 1991; Laws 1991, c. 41, § 2, emerg. eff. April 4, 1991.  Renumbered from § 24306 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 340, § 6, emerg. eff. June 9, 1997.

§68-3104.  Tax warrants.

A.  1.  The county treasurer shall issue tax warrants for the collection of delinquent personal taxes upon demand of any person, or whenever the treasurer shall deem it advisable, on a form prescribed by the State Auditor and Inspector, to the sheriff of the county in which the real or personal property is located for the collection of such delinquent personal taxes.

2.  The tax warrant shall be issued or directed against any person or legal entity who had possession, control or an interest in personal property at the time the taxes were assessed.

3.  The tax warrant shall command the sheriff to collect the amount due for unpaid taxes, penalties and interest thereon, cost of advertising, sheriff's collection fees and any other lawful fees on personal property belonging to the person to whom such taxes were assessed, and if no personal property is found, then upon any real property such person owns or in which such person has an interest.

B.  1.  The sheriff, upon receiving a tax warrant, shall levy said warrant and sell the property of the taxpayer in the manner and form as provided for the sale of personal and/or real property on execution.

2.  The sheriff shall pay the total amount received from the sale of personal and/or real property to the county treasurer.

3.  The tax warrant shall be returned by the sheriff within sixty (60) days after its issuance.

4.  Failure to collect or return the tax warrant as provided in this section, shall subject the sheriff to the same penalties as provided by law for the failure to collect or return execution.

5.  The sheriff shall be entitled to the same fees as are provided by law for like sales on execution.

Added by Laws 1971, c. 165, § 3, emerg. eff. May 25, 1971.  Amended by Laws 1979, c. 30, § 125, emerg, eff. April 6, 1979.  Renumbered from § 24306.1 by Laws 1988, c. 162, § 162, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. January 1, 1992.  Amended by Laws 2003, c. 184, § 6, eff. Nov. 1, 2003.

§68-3105.  Real property to be sold for delinquent taxes and special assessments - Exemption.

A.  The county treasurer shall in all cases, except those provided for in subsection B of this section, where taxes are a lien upon real property and are unpaid on the first day of April of any year proceed, as hereinafter provided, to advertise and sell such real estate for such taxes, special assessments and costs, and shall not be bound before so doing to proceed to collect by sale all personal taxes on personal property which are by law made a lien on realty, but shall include such personal tax with that due on the realty, and shall sell the realty for all of the taxes and special assessments.

B.  In counties with a population in excess of one hundred thousand (100,000) persons according to the most recent federal decennial census, the county treasurer shall not conduct a tax sale of such real estate where taxes are a lien upon real property if the following conditions are met:

1.  The real property contains a single-family residential dwelling;

2.  The individual residing on the property is sixty-five (65) years of age or older or has been classified as totally disabled, as defined in subsection C of this section, and such individual owes the taxes due on the real property;

3.  The real property is not currently being used as rental property;

4.  The individual living on the property has an annual income that does not exceed the HHS Poverty Guidelines as established each year by the United States Department of Health and Human Services that are published in the Federal Register and in effect at the time that the proposed tax sale is to take place; and

5.  The fair market value of the real property as reflected on the tax rolls in the office of the county assessor does not exceed One Hundred Twenty-five Thousand Dollars ($125,000.00).

C.  As used in this section, a person who is "totally disabled" means a person who is unable to engage in any substantial gainful activity by reason of a medically determined physical or mental impairment which can be expected to last for a continuous period of twelve (12) months or more.  Proof of disability may be established by certification by an agency of state government, an insurance company, or as may be required by the county treasurer.  Eligibility to receive disability benefits pursuant to a total disability under the Federal Social Security Act shall constitute proof of disability for purposes of this section.

D.  It shall be the duty of the individual owning property subject to the provisions of subsection B of this section to make application to the county treasurer for an exemption from a tax sale no later than sixty (60) days prior to the date the property is scheduled to be sold.  It shall also be the duty of the individual to provide evidence to the county treasurer that the individual meets the financial requirements outlined in paragraph 4 of subsection B and all other requirements of this section to qualify for the exemption.  Any individual claiming the exemption provided in this section shall establish eligibility for the exemption each year the exemption is claimed.

E.  Taxes, interest and penalties will continue to accrue while the exemption is claimed.  The exemption from sale of property described in this section shall no longer be applicable and the county treasurer shall proceed with the sale of such real estate if any of the conditions prescribed in this section are no longer met.

F.  Every notice of tax sale or tax resale shall contain language approved by the Office of the State Auditor and Inspector informing the taxpayer of the provisions of this section.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1968, c. 404, § 1, emerg. eff. May 17, 1968.  Renumbered from § 24311 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992, as amended by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 2002, c. 183, § 1, eff. July 1, 2002; Laws 2003, c. 181, § 1, eff. Nov. 1, 2003.

§683106.  Notice of sale  Fees for publication.

The county treasurer shall give notice of the sale of real property for delinquent taxes and special assessments by publication of said sale once a week for the two (2) consecutive weeks immediately prior to the third Friday in September preceding the sale, in some newspaper in the county to be designated by the county treasurer.  Such notice shall contain a notification that all lands on which the taxes are delinquent and remain due and unpaid will be sold, the time and place of the sale, a list of the lands to be sold, the name or names of the last owner or owners as reflected by the records in the office of the county treasurer, and the amount of taxes due and delinquent.  Such notice shall also contain the following language:  "The sale hereby advertised is conditional and subject to a twoyear right of redemption by the record owner as provided in Section 24323 of Title 68 of the Oklahoma Statutes."  If the sale involves property upon which is located a manufactured home the notice shall also contain the following language:  "The sale hereby advertised involves a manufactured home which may be subject to the right of a secured party to repossess.  A holder of a perfected security interest in such manufactured home may be able to pay ad valorem taxes based upon the value of the manufactured home apart from the value of real property.  If a secured party exercises this right, the holder of the tax sale certificate will be refunded the amount of taxes paid upon the value of the manufactured home." In addition to said published notice, the county treasurer shall give notice by certified mail by mailing to the owner of said real property, as shown by the last tax rolls in his office, a notice of said sale stating the time and place of said sale and showing the legal description of the property of the owner being sold.  Failure to receive said notice shall not invalidate said sale.  The county treasurer shall charge and collect, in addition to the taxes, interest and penalty, the publication fees as provided by the provisions of Section 121 of Title 28 of the Oklahoma Statutes, and Five Dollars ($5.00) plus postage for mailing the notice by certified mail, which shall be paid into the county treasury, and the county shall pay the cost of the publication of such notice. But in no case shall the county be liable for more than the amount charged to the delinquent lands for advertising and the cost of mailing.

Laws 1965, c. 501, § 2; Laws 1968, c. 404, § 2, emerg. eff. May 17, 1968; Laws 1971, c. 154, § 1, emerg. eff. May 22, 1971; Laws 1972, c. 98, § 1, eff. Sept. 1, 1972; Laws 1974, c. 80, § 1, eff. Jan. 1, 1975; Laws 1984, c. 195, § 5, eff. Jan. 1, 1985; Laws 1984, c. 295, § 2, eff. Jan. 1, 1985; Laws 1988, c. 80, § 9, eff. Jan. 1, 1989. Renumbered from § 24312 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3106.1.  Renumbered as § 3127.1 of this title by Laws 1997, c. 337, § 5, eff. July 1, 1997.

§68-3107.  Time and place of sale.

On the first Monday in October in each year between the hours of 9:00 a.m. and 4:00 p.m., the treasurer shall offer at public sale at his office where by law the taxes are made payable, all lands, town lots or other real property which shall be liable for taxes of any description for the preceding year, or years, and which shall remain due and unpaid.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1968, c. 404, § 3, emerg. eff. May 17, 1968; Laws 1971, c. 154, § 2, emerg. eff. May 22, 1971.  Renumbered from § 24313 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992, and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 182, § 2, eff. Nov. 1, 1995.

§68-3108.  Successful purchasers - Purchase by county in event of no purchasers.

The first person who offers to pay the full amount due on any parcel of land shall be considered to be the successful purchaser.  In the event that more than one such person shall so appear at the same time the county treasurer shall decide the issue by fair and impartial drawing.  Parcels of land shall be sold to prospective purchasers on a first-come, first-served basis.  The county treasurer is hereby authorized at all tax sales made under the laws of this state, in case there are no other purchasers offering the amount due, to purchase all or any real estate offered at the sale for the amount of taxes, penalty, interest and costs due and unpaid thereon, in the name of the county in which the sale takes place, the county acquiring all the rights both legal and equitable that any other purchaser could acquire by reason of the purchase.  Whenever the county treasurer of any county shall purchase any real estate in the name of the county, the county treasurer shall note the purchase upon the sale record and show the same in the return of sale.

Added by Laws 1968, c. 404, § 4, emerg. eff. May 17, 1968.   Renumbered from § 24313.1 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 182, § 3, eff. Nov. 1, 1995; Laws 2004, c. 177, § 1, emerg. eff. May 3, 2004.

§683109.  Return of sale.

On or before the last day of October, following the sale of real property, the treasurer shall file in the office of the county clerk of his county a return of his sale of land, retaining a copy in his office, showing the land sold, the name of the purchasers, and the sum paid by them, and also a copy of the notice of sale, with the certificate of the advertisement verified by affidavits, and such certificate shall be evidence of the regularity of the proceedings.

Laws 1965, c. 501, § 2; Laws 1968, c. 404, § 5, emerg. eff. May. 17, 1968; Laws 1971, c. 154, § 3, emerg. eff. May 22, 1971.  Renumbered from § 24314 by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683110.  Record of sales.

The description of real estate in such returns shall be entered in the same numerical order as required in the tax list, and the county treasurer shall keep a delinquent tax sale record upon which he shall enter a list of all lands or town lots sold, a description of the same, amount of sale, date of sale, and the amount and date of redemption, by whom redeemed, or to whom deeded, and any person receiving any redemption money shall receipt for the same on said record, and the county treasurer shall mark the date of said redemption thereon, and said record shall be evidence in all courts that the same was sold or redeemed.

Laws 1965, c. 501, § 2; Laws 1968, c. 404, § 6, emerg. eff. May 17, 1968.  Renumbered from § 24315 by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3111.  Purchaser entitled to certificate - Assignments - Fees - Form of certificate.

The purchaser of any tract of land sold by the county treasurer for taxes shall be entitled to a certificate in writing describing the land purchased and the sum paid, and the time when the purchaser will be entitled to a deed.  The certificate shall be assignable and the assignment must be acknowledged before some officer having power to take acknowledgment of deeds.  The certificate shall be signed by the treasurer in the treasurer's official capacity and shall be presumptive evidence of the regularity of all prior proceedings.  The county treasurer shall collect an additional Ten Dollars ($10.00) for the issuance and acknowledgment of the certificate.  The purchaser shall have a lien on the land for the delinquent taxes and if the purchaser subsequently pays the taxes levied on the land, whether levied for one (1) year or years, previous or subsequent to the sale, the purchaser shall have the same lien for the delinquent taxes and may add the delinquent taxes to the amount paid in the purchase.  The treasurer shall make out a tax receipt and duplicate for the taxes on the real estate mentioned in the certificate the same as in other cases, and shall write on the certificate "Sold for tax at public sale".  The certificate shall be substantially in the following form:

County Treasurer's Certificate of Tax Sale

State of Oklahoma, )

)  ss.

_______ County )

I, __________, Treasurer of the County of _________ in the State of Oklahoma, do hereby certify that the following described real estate in said county and State, to wit: (describing the same), was on the ____ day of _____, A.D., ________ duly sold by me in the manner provided by law, for the delinquent taxes for the year _______ thereon, amounting to __________ Dollars, including interest and penalty thereon, and the cost allowed by law to _________ for the sum of ________ Dollars, the purchaser being the first person to offer to pay the full amount of taxes due on the real estate.  And I further certify that unless redemption is made of the real estate, in the manner provided by law, the said ______ or assigns will be entitled to a deed therefor on and after the ____ day of _________, A.D., _____ on surrender of this certificate.  In witness whereof I have hereunto set my hand this ____ day of ______, A.D. ________.

________________Treasurer

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1968, c. 404, § 7, emerg. eff. May 17, 1968; Laws 1984, c. 195, § 6, eff. Jan. 1, 1985.  Renumbered from § 24316 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992, and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 182, § 4, eff. Nov. 1, 1995.

§683112.  Assignment must be recorded.

When any tax sale certificate which has been issued to an individual is by such individual assigned to another person, it shall be the duty of the assignee to present such assigned certificate, or a separate written assignment duly acknowledged, to the county treasurer who shall note such assignment upon the tax sale record, and no assignment shall be valid until entered upon such record.

Added by Laws 1965, c. 501, § 2.  Renumbered from § 24317 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 2004, c. 177, § 2, emerg. eff. May 3, 2004.

§68-3113.  Redemption from lien resulting from tax sale.

The owner of any real estate sold for taxes, or any person having a legal or equitable interest therein, may redeem the same from the lien resulting from tax sale at any time before the execution of a deed of conveyance therefor by the county treasurer, by paying to the county treasurer, if the tax sale certificate is held by an individual purchaser, the sum paid to the county for such certificate and all taxes paid and endorsed thereon, together with interest thereon at the rate of eight percent (8%) per annum from the date of sale or purchase thereof from the county, and interest at the rate of eight percent (8%) per annum on taxes endorsed on such certificate from the date of each such endorsement, and in addition thereto costs provided in this article, for the use of the owner of the certificate of such sale, and the county treasurer shall hold the money paid to the order of such certificate owner, his or her agent, or attorney; and if the county is the holder of such tax lien, by paying to the county treasurer the sum for which the property was sold with penalty at the rate of twelve percent (12%) per annum and such additional costs as may have accrued; provided, that minors or incapacitated or partially incapacitated persons may redeem from taxes any real property belonging to them within one (1) year after the expiration of such disability, with interest and penalty at not more than ten percent (10%) per annum.  Upon such redemption, the county treasurer shall enter the same upon the sales record, giving a receipt therefor to the person redeeming, file the duplicate with the county clerk, and retain the triplicate in the county treasurer's office.

Added by Laws 1965, c. 501, § 2.  Renumbered from § 24318 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992, as amended by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1998, c. 246, § 30, eff. Nov. 1, 1998.

§683114.  Redemption record  Notice of redemption  Payment to certificate owner.

(a) The county treasurer shall keep a redemption record upon forms prescribed by the State Auditor and Inspector, upon which shall be entered all tax sales certificates held by individuals which have been redeemed.  This record shall be posted daily and shall show the number of the certificate redeemed, the date of the original sale, the date of redemption, the number of the redemption certificate, the name of the record owner of the certificate redeemed, and the amount of money collected for the benefit of the holder of such redeemed certificate.

(b) Within fifteen (15) days after each redemption the county treasurer shall mail notice of such redemption to the record owner of the certificate at his lastknown address.  The certificate owner may at any time surrender said certificate to the county treasurer, who shall thereupon issue a check for the amount due to such certificate holder.  Upon making such payment the county treasurer shall require the certificate holder to receipt such payment, and the county treasurer shall note upon such redemption record the date of payment and the number of the check issued therefor.

Laws 1965, c. 501, § 2; Laws 1979, c. 30, § 126, emerg. eff. April 6, 1979.  Renumbered from § 24319 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683115.  Release of claim  Entry  Fee.

When the person redeeming any land which has been sold for taxes, shall not demand a receipt or certificate of redemption from the county treasurer, the return of the certificate of purchase for cancellation shall operate as a release of all claim to the tract or lot described therein, under or by virtue of such certificate; and the county treasurer, upon recovering such certificate, shall mark on the sale record opposite the description of the property for which such certificate has been issued, "sale canceled by return of certificate."  The fee for making such entry shall be ten cents for each certificate.

Laws 1965, c. 501, § 2.  Renumbered from § 24320 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3116.  Loss or destruction of certificate.

A.  If the owner of any tax sale certificate desires to:

1.  Surrender such certificate for cancellation;

2.  Surrender it for payment of redemption money; or

3.  Take a certificate tax deed upon such certificate,

and the certificate has become lost or destroyed, the owner may make proof of such loss or destruction and make indemnity bond to the county treasurer, which bond, upon the approval and its acceptance by the county treasurer, shall be deposited with the county treasurer in lieu of the surrender of the tax sale certificate, and shall have the same force and effect as if the tax sale certificate had been surrendered.

B.  The amount of such bond shall be as follows:

1.  For surrender and cancellation, double the amount of the face of the certificate and all endorsements thereon, plus interest and penalty to date;

2.  For obtaining payment of redemption money, double the amount of the money so held by the treasurer; and

3.  For obtaining a tax deed, a sum equal to the value of the property conveyed.

C.  An indemnity bond shall not be accepted unless the person making such bond is the record owner of such certificate and makes affidavit that the person has never assigned or transferred the certificate, but is the actual owner thereof.  Such bond shall be in such form as may be prescribed by the State Auditor and Inspector.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1979, c. 30, § 127, emerg. eff. April 6, 1979.  Renumbered from § 24321 of Title 68 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 2002, c. 232, § 2, eff. Nov. 1, 2002.

§683117.  Statute of limitation for tax sale certificates.

(a)  A statute of limitation of seven (7) years is hereby fixed for tax sale certificates.  No firm, association, corporation or individual holding a tax sale certificate shall be entitled to have a tax deed issued thereon after seven (7) years shall have elapsed from the date of the issuance of said tax sale certificate.  In such cases the right to such deed shall be barred by the lapse of said sevenyear period unless he has kept the taxes for all subsequent years endorsed thereon.  The county treasurer of said county is directed to make the proper entry on the tax rolls and sale records of said county showing that said certificate has been canceled, and the county clerk of said county is directed to make the proper entry on his sales record showing that said certificate has been canceled.

(b)  When a person entitled to redeem from a tax sale as evidenced by a tax sale certificate held by a firm, association, corporation or individual, pays sufficient money to the county treasurer to redeem said property from said tax sale, the holder of said tax certificate shall not be entitled to recover or receive said redemption money unless the tax sale certificate shall be presented and surrendered to the county treasurer within seven (7) years from the date such redemption money is paid to the county treasurer.  After the expiration of said sevenyear period, said redemption money shall be credited by the county treasurer to the general fund of the county, and he shall mark his records accordingly.

Laws 1965, c. 501, § 2; Amended by Laws 1984, c. 295, § 3, eff. Jan. 1, 1985. Renumbered from § 24322 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3118.  Right to tax deed - Estate vested - Notice to owner.

A.  If no person shall redeem any land on which the tax lien has been sold within two (2) years, at any time after the expiration, thereafter and on production of the certificate of purchase, the county treasurer of the county in which the sale of such land took place shall execute to the purchaser, or the heirs or assigns of the purchaser, a deed for land remaining unredeemed.  The deed shall vest in the grantee an absolute estate in fee simple in the lands, subject however, to all claims which the state may have on the lands for taxes or other liens or encumbrances and shall extinguish the rights of any mortgagee of record of the lands to whom notice was sent as provided for by law.  However, before any holder of a certificate of purchase issued at any tax sale of real estate shall be entitled to a deed as provided in this section, the holder of a certificate of purchase shall cause a written notice signed by such holder to be served, either by process server, by the sheriff or by restricted certified mail with return receipt requested, upon the owner of the land if the owner is within the state, upon the person in possession of the land, if the same be occupied, and upon all mortgagees and lienholders of record of the land, which notice shall recite the sale of the lands, specifying the date of such sale and notifying such person that unless redemption is made from such sale within sixty (60) days after the date of the service of such notice, a tax deed will be demanded and will issue as provided by law.  If the real property to be sold is listed as homestead property on the last tax rolls, then in addition to all other notification requirements, the applicant shall also cause the notice of sale to be posted on the front door of the property by the county sheriff at least thirty (30) days prior to such deed being issued.  The cost of the posting of the notice shall be added to the amount necessary to redeem the property from sale.

B.  If it shall be made to appear by the affidavit of the holder of the tax certificate or such person's agent, filed in the office of the county clerk, that the owner or any mortgagee or lienholder of record of the real estate are nonresidents of the state, or that the residence or place of business of such owner or any mortgagee or lienholder of record is not known to the holder of such tax certificate, and cannot be ascertained by any means within the control of such holder of the tax certificate, and that the holder of such tax certificate cannot by the exercise of reasonable diligence make service upon such owner or any mortgagee or lienholder of record within the state, then in such cases, service shall be made by publication for three (3) successive weeks in some newspaper of general circulation published at the county seat of the county in which such real estate is situated, and the sixty (60) days shall begin to run from the date of the first publication of such notice.  Until the expiration of the sixty (60) days, redemption may be made by any person authorized by law to redeem.  All service and return shall be made in the same manner as that of summons in courts of record.  The notice, with the tax sale certificate, after being duly served or published, or both, shall be returned and filed in the office of the county clerk, who shall make notation of its date and the date of service on the delinquent sale record, and the fee for such service and publication shall be the same as for like service of summons, and shall be added to the amount necessary to redeem such sales along with any title search fees, if the title search is obtained through the county treasurer's office.  The notice provided for in this section may be served at any time after a date not exceeding sixty (60) days prior to the expiration of two (2) years subsequent to the day of sale.  Neither failure to send notice to any mortgagee or lienholder of record of the land nor failure to receive notice as provided for by this section shall invalidate the certificate tax sale, but the certificate tax sale deed shall be ineffective to extinguish any mortgage or lien on the lands of a mortgagee or lienholder to whom no notice was sent.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1984, c. 295, § 4, eff. Jan. 1, 1985.  Renumbered from § 24323 of Title 68 by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1998, c. 50, § 1, eff. Nov. 1, 1998; Laws 2002, c. 232, § 3, eff. Nov. 1, 2002.

§683119.  Certificate tax deed or resale tax deed  Rights conveyed.

A certificate tax deed or resale tax deed shall convey only the surface and surface rights and mineral interests owned by the owners of the surface rights as distinguished from mineral and mineral rights of such real property.  The certificate tax deed or resale tax deed shall not convey any other interest owned by any other individual or legal entity.

Laws 1979, c. 118, § 1.  Renumbered from § 24323.1 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3120.  Form of certificate tax deed - Acknowledgment.

FORM OF DEED.  The certificate tax deed shall be substantially in the following form, to wit:

WHEREAS, A. B., on the _____ day of ______, A.D.  _______, produced to the undersigned C. D., treasurer of the County of _______ in the State of Oklahoma, a certificate of purchase in writing bearing the date of the _____ day of ____, signed by E. F., who at the last mentioned date was treasurer of said County, from which it appears that _______ did on the _____ day of _____, purchase at public sale, at the office of the county treasurer in the courthouse in said county, the tract, parcel or lot of land lastly in this indenture described, and which tract, parcel or lot was sold to _____ for the sum of _____, being the amount due on the following tract or lot of land, returning delinquent for nonpayment of taxes, costs and charges for the year _____, to wit:

(Here insert a description of the land offered for sale)

and it appearing that the said A. B. is the legal owner of said certificate of purchase, and the time fixed by law for redeeming the land therein described having now expired and the same not having been redeemed as provided by law and the said A. B. having demanded a deed for the tract of land mentioned in said certificate, which was the least quantity of the tract above described that would sell for the amount due thereon for taxes, costs, and charges, as above specified, and it appearing that said lands were legally liable for taxation, and had been duly assessed and properly charged on the tax book or duplicate for the year _____ and that said lands had been legally advertised for sale for said taxes and were sold on the _______ day of _______, ______.

NOW THEREFORE, this indenture, made this _____ day of _______ between the State of Oklahoma, by C. D., the treasurer of said county, of the first part, and the said A. B. of the second part,

WITNESSETH, that the said party of the first part, for and in consideration of the premises and the sum of one dollar in hand paid, hath granted, bargained and sold, and by these presents doth grant, bargain, sell and convey to the said party of the second part, _____ heirs and assigns forever, the tract of parcel of land mentioned in said certificate and described as follows, to wit:

(describing the land)

to have and to hold said mentioned tract or parcel of land with the appurtenances thereunto belonging, to the said party of the second part, ______ heirs and assigns forever, in as full and ample manner as the said treasurer of said county is empowered by law to sell the same.

IN TESTIMONY WHEREOF, the said C. D., treasurer of said county of _________, has hereunto set the treasurer's hand and seal on the day and year aforesaid.

Attest:

________________________

(Seal)

Which deed shall be acknowledged by said treasurer before some one authorized by law to take acknowledgment of deeds.

Added by Laws 1965, c. 501, § 2.  Renumbered from § 24324 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992, and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 182, § 5, eff. Nov. 1, 1995.

§68-3121.  Fees for certificate or deed.

The county treasurer is authorized to demand the fees provided for in Section 43 of Title 28 of the Oklahoma Statutes for each deed or certificate made on such sale and the fee for the notary public or other officer acknowledging the deed, but any number of parcels of land bought by any one person may be included in one deed or certificate, as may be desired by the purchaser; and whenever the county treasurer makes a deed of any land sold for taxes the county treasurer shall enter an account thereof in the sale book opposite the description of the land conveyed.

Added by Laws 1965, c. 501, § 2.  Renumbered from Title 68, § 24325 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992 ; Laws 2004, c. 447, § 16, emerg. eff. June 4, 2004.

§683122.  Certificate canceled when deed delivered.

When deeds are delivered for real property sold for taxes, the certificate therefor must be canceled and filed away by the county clerk; and in case of the loss of any certificate, on being satisfied thereof by the proof and bond being given to the State of Oklahoma in a sum equal to the value of the property conveyed, as in cases of lost notes or other commercial paper, the county treasurer may execute and deliver the proper conveyance and file such proof and bond with the county clerk.

Laws 1965, c. 501, § 2.  Renumbered from § 24326 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683123.  Details of certificate deed  Presumptive evidence of what.

The certificate deed shall be signed and executed by the county treasurer in his official capacity, and acknowledged before some officer authorized to take acknowledgments of deeds; and when substantially thus executed, and recorded in the proper record of titles to real estate, shall vest in the purchaser a full right, title and interest in and to said lands.  Such deed shall be presumptive evidence in all courts of the state, in all suits and controversies in relation to the rights of the purchaser, his heirs or assigns to the lands thereby conveyed of the following facts:

(a) That the real property deeded was subject to taxation for the year or years stated in the deed.

(b) That the taxes were not paid at any time before the sale.

(c) That the real property deeded had not been redeemed from sale at the date of the deed.

(d) That the property had been listed and assessed.

(e) That the taxes were levied according to law.

(f) That the property was sold for taxes, as stated in the deed, and was duly advertised before being sold; and to defeat the deed it must be clearly pleaded and clearly proven that some one of the abovenamed six requisites was wholly omitted and not done, and a showing that any one or all of them was irregularly done will not be sufficient to defeat the deed.

Laws 1965, c. 501, § 2.  Renumbered from § 24327 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683124.  Invalid sales  Refund.

When lands or lots which have been sold, and tax sale certificates or tax deeds issued by the county treasurer therefor, on which land or lots no tax was due, or where said sale was or is otherwise illegal, or a portion of such tax covered improvements which were not on the premises at the time same were assessed, the county shall save the purchaser or his assigns harmless by refunding and paying to him or them the original purchase money paid thereon together with subsequent payments, with interest from date of payment at six percent (6%) per annum.  No action for such refund shall be commenced after the expiration of five (5) years from the time a tax deed might have been applied for, had the sale been valid.

Laws 1965, c. 501, § 2.  Renumbered from § 24328 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683125.  Resale by county of unredeemed lands.

If any real estate purchased by the county at delinquent tax sale shall remain unredeemed for a period of two (2) years from date of sale, the county treasurer shall proceed to sell such real estate at resale, which shall be held on the second Monday of June each year in each county.

Added by Laws 1965, c. 501, § 2.  Renumbered from § 24329 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 2004, c. 177, § 3, emerg. eff. May 3, 2004.

§683126.  Advertising expense.

In the event the county excise board fails, neglects or refuses to make an appropriation, or an appropriation in an amount sufficient, to pay the cost of advertising the resale for any year, the county treasurer shall proceed to advertise and hold such resale, and the cost of advertising, or any part of the cost of advertising over and above the amount appropriated by the county excise board, shall be paid from the resaleproperty fund, hereinafter provided.

Laws 1965, c. 501, § 2.  Renumbered from § 24330 by Laws 1988, c. 162, § 161, eff. Jan 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683127.  Notice of resale.

The county treasurer shall give notice of the resale of such real estate by publication of said notice once a week for four (4) consecutive weeks preceding such sale, in some newspaper, having been continuously published one hundred four (104) consecutive weeks with admission to the United States mails as secondclass mail matter, with paid circulation and published in the county where delivered to the mails, to be designated by the county treasurer; and if there be no paper published in the county, or publication is refused, he shall give notice by written or printed notice posted on the door of the courthouse.  Such notice shall contain a description of the real estate to be sold, the name of the owner of said real estate as shown by the last tax rolls in the office of the county treasurer, the time and place of sale, a statement of the date on which said real estate was sold to the county for delinquent taxes, the year or years for which taxes have been assessed but remain unpaid and a statement that the same has not been redeemed for the period of two (2) years from the date of sale, the total amount of all delinquent taxes, costs, penalties and interest accrued, due and unpaid on the same, and a statement that such real estate will be sold to the highest bidder for cash.  It shall not be necessary to set forth the amount of taxes, penalties, interest and costs accrued each year separately, but it shall be sufficient to publish the total amount of all due and unpaid taxes, penalties, interest and costs.  The county treasurer shall, at least thirty (30) days prior to such resale of real estate, give notice by certified mail, by mailing to the owner of said real estate, as shown by the last tax rolls in his office, and to all mortgagees of record of said real estate a notice stating the time and place of said resale and showing the legal description of the real property to be sold.  If the county treasurer does not know and cannot, by the exercise of reasonable diligence, ascertain the address of any mortgagee of record, then the county treasurer shall cause an affidavit to be filed with the county clerk, on a form approved by the State Auditor and Inspector, stating such fact, which affidavit shall suffice, along with publication as provided for by this section, to give any mortgagee of record notice of such resale.  Neither failure to send notice to any mortgagee of record of said real estate nor failure to receive notice as provided for by this section shall invalidate the resale, but the resale tax deed shall be ineffective to extinguish any mortgage on said real estate of a mortgagee to whom no notice was sent.  Beginning on the effective date of this act, no encumbrancer of real property in this state shall be permitted to file any instrument purporting to encumber real property in any county of the state with any county clerk unless the instrument states on its face the mailing address of such encumbrancer.

Laws 1965, c. 501, § 2; Amended by Laws 1974, c. 80, § 2, eff. Jan. 1, 1975; Laws 1984, c. 295, § 5, eff. Jan. 1, 1985. Renumbered from § 24331 by Laws 1988, c. 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3127.1.  Homestead property - Additional notice to be posted.

If the real property to be sold is listed as homestead property on the last tax rolls, then in addition to all other notification requirements, the county treasurer shall also cause the notice of resale to be posted on the front door of the subject property by the county sheriff at least thirty (30) days prior to such resale.  The cost of said posting shall be added to the amount necessary to redeem the property from resale or to purchase the property at resale.

Added by Laws 1996, c. 187, § 2, eff. July 1, 1996.  Renumbered from § 3106.1 of this title by Laws 1997, c. 337, § 5, eff. July 1, 1997.

§683128.  Publication costs on resale, rate.

For publication costs on resale of real estate, and for publishing lists of lands upon which taxes are delinquent, the county treasurer shall charge and collect from the purchaser at such sale, and the publisher shall be paid, as full compensation for publishing said resale list in four regular issues, and for publishing lists of land upon which taxes are delinquent in three regular issues, in some newspaper within the county having been continuously published one hundred four (104) consecutive weeks with admission to the United States mails as second class mail matter:

The publication fees, as provided by Title 28, O.S.1961, Section 121, or as same may hereafter be amended.

Laws 1965, c. 501, § 2.  Renumbered from § 24332 by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3129.  Sale - Property bid off in name of county - County liability.

A.  On the day real estate is advertised for resale, the county treasurer shall offer same for sale at the office of the county treasurer between the hours of nine a.m. and four p.m. and continue the sale thereafter from day to day between such hours until all of the real estate is sold.  The real estate shall be sold at public auction to the highest bidder for cash.

B.  All property must be sold for a sum not less than twothirds of the assessed value of such real estate as fixed for the current fiscal year, or for the total amount of taxes, penalties, interest and costs due on such property, whichever is the lesser.  If there is no bid equal to or greater than the sum so required, the county treasurer shall bid off the same in the name of the county.  All property bid off in the name of the county shall be for the amount of all taxes, penalties, interest and costs due thereon, and the county treasurer shall issue a deed therefor to the board of county commissioners for the use and benefit of the county.

C.  The county shall not be liable to the state or any taxing district thereof for any part of the amount for which any property may be sold to such county.  All property bid off in the name of the county shall be exempt from ad valorem taxation as long as title is held for the county.

D.  1.  The county shall not be civilly liable for any environmental problems or conditions on any property which existed on the property prior to the county's involuntary ownership of the property pursuant to this section, or which may result from such environmental problems or conditions on the property.  During the period of the county's involuntary ownership of the property, the person or persons who would be legally liable for the environmental problems or conditions on the property but for the county's ownership shall continue to be liable for such environmental problems or conditions.

2.  In addition, the county shall not be subject to civil liability with regard to any actions taken by the county to remediate any problems or conditions on the property resulting from the environmental problems or conditions if the remedial action is not performed in a reckless or negligent manner.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1991, c. 222, § 2, eff. July 1, 1991.  Renumbered from § 24333 by Laws 1988, c. 162, § 161, effective Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992; Laws 1999, c. 187, § 3, eff. Nov. 1, 1999.

§683130.  Monies received at resale deemed collections of tax  Credit and apportionment.

Monies received by the county treasurer at resale from individual purchasers, not redemptioners, shall nevertheless be deemed to be collections of tax, and if no redemption be had before issuance and delivery of a deed therefor, the tax monies so collected, not including excess proceeds to be held for the owner thereof, shall be credited and apportioned as such taxes would have been apportioned had they been paid in the proper time and manner, and the monies so collected representing penalties on ad valorem tax, listing fees and publication costs shall be credited to the "resale property fund" of such county as hereinafter provided.  In instances where vacant lots are offered for sale for both ad valorem taxes and special improvement taxes, but are sold for less than the total sum due, the county treasurer shall, after deducting the listing fees and publication costs, apportion the proceeds of such sale ratably between the ad valorem and special improvement tax accounts in the same ratio such proceeds bear to the total tax published as due for such resale.

Laws 1965, c. 501, § 2. Renumbered from § 24334 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3131.  Filing of resale return with county clerk - Issuance of deed - Payment of sale expenses - Remaining funds, disposition.

A.  Within thirty (30) days after resale of property, the county treasurer shall file in the office of the county clerk a return, and retain a copy thereof in the county treasurer's office, which shall show or include, as appropriate:

1.  Each tract or parcel of real estate so sold;

2.  The date upon which it was resold;

3.  The name of the purchaser;

4.  The price paid therefor;

5.  A copy of the notice of such resale with an affidavit of its publication or posting; and

6.  The complete minutes of sale, and that the same was adjourned from day to day until the sale was completed.

Such notice and return shall be presumptive evidence of the regularity, legality and validity of all the official acts leading up to and constituting such resale.  Within such thirty (30) days, the county treasurer shall execute, acknowledge and deliver to the purchaser or the purchaser's assigns, or to the board of county commissioners where such property has been bid off in the name of the county, a deed conveying the real estate thus resold.  The issuance of such deed shall effect the cancellation and setting aside of all delinquent taxes, assessments, penalties and costs previously assessed or existing against the real estate, and of all outstanding individual and county tax sale certificates, and shall vest in the grantee an absolute and perfect title in fee simple to the real estate, subject to all claims which the state may have had on the real estate for taxes or other liens or encumbrances.  Twelve (12) months after the deed shall have been filed for record in the county clerk's office, no action shall be commenced to avoid or set aside the deed.  Provided, that persons under legal disability shall have one year after removal of such disability within which to redeem the real estate.

B.  Any number of lots or tracts of land may be included in one deed, for which deed the county treasurer shall collect from the purchaser the fees provided for in Section 43 of Title 28 of the Oklahoma Statutes.  The county treasurer shall also charge and collect from the purchaser at such sale an amount in addition to the bid placed on such real estate, sufficient to pay all expenses incurred by the county in preparing, listing and advertising the lot or tract purchased by such bidder, which sums shall be credited and paid into the resale property fund hereinafter provided, to be used to defray to that extent the costs of resale.

C.  When any tract or lot of land sells for more than the taxes, penalties, interest and cost due thereon, the excess shall be held in a separate fund for the prior owner of such land to be withdrawn any time within two (2) years.  At the end of two (2) years, if such money has not been withdrawn or collected from the county, it shall be credited to the county resale property fund.

Added by Laws 1965, c. 501, § 2.  Renumbered from Title 68, § 24335 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1994, c. 278, § 33, eff. Sept. 1, 1994; Laws 1999, c. 187, § 4, eff. Nov. 1, 1999; Laws 2004, c. 447, § 17, emerg. eff. June 4, 2004.

§683132.  Form of resale tax deed.

The resale tax deed shall be in substantially the following form:

Resale Deed

WHEREAS, _______, County Treasurer of ________ County, State of Oklahoma, on the _____ day of ______, 19__, sold separately and singly, in the manner provided by law, at tax resale and (here fill in the name of the purchaser, unless the land was bid in for the county, in which event, the name and official title of the County Treasurer should appear) bid in for (in this space should appear, if bid in for the county, "the County," if not bid in for the County, the name of the successful bidder) the real estate hereinafter described, and

WHEREAS, all proceedings, notices and duties provided, required and imposed by law prerequisite to the vesting of authority in said County Treasurer to execute this resale deed have been followed, given, complied with and performed, and,

WHEREAS, the said ______, County Treasurer, is now by law vested with the power and authority to execute this resale deed,

NOW, THEREFORE, this indenture, made this ____ day of ______, 19__, between the State of Oklahoma, by _________, the County Treasurer of ________ County, of the first part, and (if purchased for the county, the Board of County Commissioners should appear here; if not, the name of the purchaser other than the county), of the second part, witnesseth, that the said party of the first part for and in consideration of the premises and (here fill in the total sum paid, if purchased by one other than the county, or if purchased by the county, the following: "the cancellation of all the taxes, penalties, interest and costs heretofore levied and assessed against the real estate hereinbelow described"), hath granted, bargained and sold, and by these presents doth grant, bargain, sell and convey to the said party of the second part, his (or her) (here should appear such of the following words as are properly applicable: "heirs, successors, executors, administrators and assigns"), forever, the following separately described tracts, parcels, or lots of land so sold separately and singly for the (if sold to one other than the county, here insert "amount bid"; but if bid in the name of the county, insert "amount of taxes, interest, penalties and costs cancelled") in the total sum set opposite each, all of said tracts, parcels, or lots of land being located in ________ County, Oklahoma, to wit:

Description  Amount $

(Here should appear a proper legal description of each tract, as sold, and opposite each, the amount of the bid, or the amount of the total taxes, interest, penalty and costs cancelled as to each and every such description) To have and to hold said tracts and parcels of land, with the appurtenances thereto belonging, to said party of the second part, his (or her) (here should appear such of the following words as are properly applicable: "heirs, successors, executors, administrators, and assigns") forever, in as full and ample manner as the said County Treasurer of said County is empowered by law to sell the same.

In testimony whereof, _______, County Treasurer of said County of ________, State of Oklahoma, has hereunto set his hand and seal the day and year aforesaid.

Attest:  State of Oklahoma

(Seal)

By ____________

County Treasurer

State of Oklahoma

SS.

_________ County

Before me, the undersigned, a Notary Public within and for the above named county and State, on this ____ day of ________, personally appeared _______, to me known to be the County Treasurer of ________ County, Oklahoma, and the identical person who executed the within and foregoing instrument and conveyance of land, and acknowledged to me that he executed the same in his capacity as County Treasurer of _______ County, Oklahoma, as his free and voluntary act and deed as such, and as the free and voluntary act and deed of ________ County, and the State of Oklahoma, for the uses and purposes therein set forth.

Witness my hand and notarial seal the day and year above written.

_____________________

Notary Public

(Or County Clerk)

My Commission Expires __________.

Laws 1965, c. 501, § 2.  Renumbered from § 24336 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683133.  Prima facie evidence, resale tax deed as.

(a) A resale tax deed executed in substantial compliance with the provisions of the preceding section shall be prima facie evidence in all courts of the state, and in all suits and controversies relating to the rights of the grantee named in said deed, his heirs, successors or assigns, to the land thereby conveyed, of the following facts:

(1) That the real property deeded was subject to taxation for the year or years included in such sale;

(2) That the property had been legally assessed for such year;

(3) That the taxes were levied according to law;

(4) That the said property was legally sold to the county at delinquent tax sale more than two (2) years prior to said resale and that the lien acquired by the county at such sale remained in the county;

(5) That the property deeded had not been redeemed from sale at the date of the deed;

(6) That the property was legally sold at resale to the grantee named in said resale deed and was duly advertised before being sold;

(7) That all proceedings, notices and duties provided, required and imposed by law prerequisite to the vesting of authority in the county treasurer to execute such deed had been followed, given, complied with and performed.

(b) To defeat the deed it must be clearly pleaded and clearly proven that one or more of the essential prerequisites to the vesting of authority in said county treasurer to execute such deed was wholly omitted and not done; and a showing that one or more of said prerequisites was irregularly done shall not be sufficient to defeat the deed.

Laws 1965, c. 501, § 2.  Renumbered from § 24337 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683134.  Management of real estate purchased by county at resale.

So long as the same remains unsold, the board of county commissioners shall manage the real estate purchased at resale in the name of the county; leasing, renting or using such property for the best interests of said county.  The board is authorized to collect rents, enforce ejectments, and to make repairs or replacements on said real estate while the title remains in the county.  Neglect of the board of county commissioners to acquire possession of such property shall constitute malfeasance in office and any county commissioner upon conviction thereof shall be removed from office.

Laws 1965, c. 501, § 2.  Renumbered from § 24338 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3134.1.  Dilapidated buildings acquired at resale by county - Tearing down and removal.

The board of county commissioners of any county in this state with a population in excess of five hundred fifty thousand (550,000) may cause dilapidated buildings acquired by resale to be torn down and removed in accordance with the following procedure:

1.  For the purposes of this section, "dilapidated building" means a structure which through neglect or injury lacks necessary repairs or otherwise is in a state of decay or partial ruin to such an extent that said structure is a hazard to the health, safety, or welfare of the general public.  "Owner" means the owner of record as shown by the tax rolls of the county treasurer, at the time property was bid off in the name of the county;

2.  At least ten (10) days' notice that a building is to be torn down or removed shall be given before the board of county commissioners holds a hearing.  A copy of the notice shall be posted on the property to be affected.  In addition, a copy of said notice shall be sent by mail to the property owner at the address shown by the tax rolls in the office of the county treasurer.  Written notice shall also be mailed to any mortgage holder as shown by the records in the office of the county clerk to the last-known address of the mortgagee.  Notice shall also be given by posting a copy of the notice on the property, and by publication in a newspaper having a general circulation in the county.  Such notice shall be published once not less than ten (10) days prior to any hearing or action by the board pursuant to the provisions of this section;

3.  A hearing shall be held by the board of county commissioners to determine if the property is dilapidated and has become detrimental to the health, safety, or welfare of the general public and the community, or if said property creates a fire hazard which is dangerous to other property;

4.  Pursuant to a finding that the condition of the property constitutes a detriment or a hazard and that the property would be benefited by the removal of such conditions, the board of county commissioners may cause the dilapidated building to be torn down and removed.  The board of county commissioners shall fix reasonable dates for the commencement and completion of the work.  The agents of the county are granted the right of entry on the property for the performance of the necessary duties as a governmental function of the county;

5.  The board of county commissioners shall determine the actual cost of the dismantling and removal of dilapidated buildings and any other expenses that may be necessary in conjunction with the dismantling and removal of the buildings including the cost of notice and mailing.  If dismantling and removal of the dilapidated buildings is done on a private contract basis, the contract shall be awarded to the lowest and best bidder.  All costs and expenses may be paid from the resale property fund of the county;

6.  The board of county commissioners may designate, by resolution, an administrative officer or administrative body to carry out the duties of the board specified in this section.  The property owner shall have the right of appeal to the board of county commissioners from any order of the administrative officer or administrative body.  Such appeal shall be taken by filing written notice of appeal with the county clerk within ten (10) days after the administrative order is rendered;

7.  Nothing in the provisions of this section shall prevent the county from abating a dilapidated building as a nuisance or otherwise exercising its duties to protect the health, safety, or welfare of the general public; and

8.  The officers, employees or agents of the county shall not be liable for any damages or loss of property due to the removal of dilapidated buildings performed pursuant to the provisions of this section or as otherwise prescribed by law.

Added by Laws 1992, c. 22, § 3, emerg. eff. March 30, 1992.

§68-3135.  Sale or auction of property acquired at resale by county.

A.  Any property acquired by the county under the provisions of the resale tax laws may be sold by the county treasurer, after notice by publication, at a price as may be approved by the board of county commissioners, the notice to be given after receipt of bid on the property.  The notice shall be published by the county treasurer once during each of the three (3) consecutive weeks preceding the sale, and if there be no paper published in the county, the county treasurer shall give notice by written or printed notice posted on the door of the courthouse.  The notice shall embrace a description of the property, the amount bid and the name of the bidder, and state that the sale of the property so listed shall be made at the price and to the bidder at a given date, beginning at an hour to be specified therein, subject to the approval of the board of county commissioners, unless higher bids are received at the sale.  On the date stated in the notice, the property shall be sold by the county treasurer to the highest competitive bidder, for cash in hand, or to the original bidder if there be no higher price offered.  The sale in any event shall be subject to the approval of the board of county commissioners in its discretion.  The cost of the advertisement and other expense incident to the sale, as provided by law, shall be apportioned to the respective tracts listed in the sale and shall be added to the sale price of the real estate as a separate and additional charge and shall be paid by the purchaser, in addition to the amount bid upon the real estate.  A deposit shall be required of any bidder before advertisement of the property to cover the advertisement and costs.  Upon declaring the successful bidder at the sale, and before closing the sale, the bidder shall be required to make, or increase, the bid sufficient to cover cost of advertising and sale, and sufficient to cover the fees of the county clerk for the recording mandatorily required by law upon approval by the board of county commissioners, otherwise the sale shall continue.  Upon approval of the sale as hereinbefore provided, the chair of the board of county commissioners shall execute a deed conveying title to the purchaser of the property in as full and ample manner as by law provided on a form prescribed by the State Auditor and Inspector.

B.  In addition to the methods provided for in subsection A of this section, the county may also periodically hold auctions to sell any property or properties acquired by the county under the provisions of the resale tax laws.  The auctions shall be held at a time, date and place as set by the county treasurer with the approval of the county commissioners.  On the date of the auction, the property or properties shall be sold by the county treasurer to the highest competitive bidder, for cash in hand.  Any bid which is less than all of the real estate ad valorem taxes owed at the time of the original resale shall be accepted only upon approval of the county commissioners and the county excise board.  The county treasurer and county commissioners may contract with an auctioneer to conduct the auction for a fee or commission as may be mutually agreed upon.  If an auctioneer is employed, the auctioneer shall be responsible for conducting the auction and all the necessary advertising.

Added by Laws 1965, c. 501, § 2.  Amended by Laws 1979, c. 30, § 128, emerg. eff. April 6, 1979.  Renumbered from § 24339 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992, and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1995, c. 182, § 6, eff. Nov. 1, 1995; Laws 1996, c. 205, § 1, eff. July 1, 1996.

§683136.  Report of sale by county of property acquired at resale  Recording.

When any sale is consummated under the provisions of the preceding section, the county treasurer shall file, with the county clerk, the original bid, proof of publication and report and approval of sale by the board of county commissioners, and it shall be the duty of the county clerk to record the same, and index it against each and every tract or parcel sold.  The cost of recording shall be considered a part of the cost of sale, and shall be paid by the purchaser.  The State Auditor and Inspector shall prescribe, for the use of the several county treasurers, a form of bid and form of report of sale.  The form of report of sale shall contain a place for the approval of the sale by the board of county commissioners.

Laws 1965, c. 501, § 2. Amended by Laws 1979, c. 30, § 129, emerg. eff. April 6, 1979. Renumbered from § 24340 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3137.  Resale property fund.

A.  All penalties, interest and forfeitures which may accrue on delinquent ad valorem taxes, whether real or personal, tangible or intangible, on any properties, persons, firms or corporations within any county, city, town or school district within a county; the proceeds of sale of property acquired by the county at resale, the proceeds of leases, rentals and other royalties arising from the management, control and operation by the county commissioners of property acquired by the county at resale, when collected shall be credited to and accounted for in a special cash fund to be styled the "resale property fund" of such county, except the proceeds of sale of such property located in any special improvement district and by the resale of which any special improvement taxes were canceled, in which event the proceeds of sale thereof after having been acquired by the county shall be divided ratably between the resale property fund and the special improvementtax account (paving, etc.) of the special improvement district in which such property is located, in the same ratio as the ad valorem tax bears to the special improvement taxes in the total amount of such taxes published as due at the time of the resale whereby the county acquired title to such property.  That portion so accruing to such special improvementtax account shall, in keeping with the statutes relating thereto, be applied to the fund provided for retirement of bonds and interest coupons of such improvement district.

B.  The resale property fund herein created for each county is hereby declared to be a continuous fund, not subject to fiscal year limitations, and is hereby dedicated, insofar as may be necessary, to the enforcement of the tax laws of the state, and is authorized to be expended for the following purposes:

1.  For the purchase of necessary records, printing, supplies and equipment, and the employment of necessary clerical personnel, either on whole or parttime basis, in connection with delinquent personal tax lists and personal tax warrants, delinquent real estate tax lists and lists of unredeemed delinquent real estate subject to tax sale or resale, such costs to be limited to those incurred by the county treasurer;

2.  For payment of the cost of advertising or publication, or posting if publication cannot be had, of any such lists;

3.  For the reimbursement of the purchaser at resale or at commissioners' sale of any lot, tract, or parcel of real estate, sold at resale, against which no tax was due, or where the inclusion of such lot, tract, or parcel in the publication and offer for resale has been held invalid by a court of competent jurisdiction, or where the title thereto is vested in the Commissioners of the Land Office of the State of Oklahoma, or where such Commissioners of the Land Office have instituted or successfully terminated mortgage foreclosure proceedings in relation thereto prior to issuance of either a resale tax deed or a county commissioners' deed, or where such tract or parcel was nontaxable at the time of the assessment thereof for taxes, or where the sale thereof to such purchaser was illegal for any other reason; and such purchaser has no adequate recourse against the property thus sold; such reimbursement shall be made in the order of the claims filed with the county treasurer therefore, when properly supported by evidence satisfactory to said treasurer that the claimant is entitled to reimbursement hereunder.  Provided, however, that no claim for refund not filed, as herein provided, within a period of three (3) years from the date of such sale shall be allowed or paid from said fund; and

4.  For all rebates allowed under authority of statute by the board of county commissioners or the tax roll correction board of the county upon taxes found to have been illegally or erroneously collected, or on sale of certificate or issue of tax deed on lands or lots on which no tax was due or as to which the sale thereof is or was illegal for any reason.  Provided, however, before the owner of such invalid deed may be reimbursed as aforesaid, he shall first be required to divest himself of purported title by attaching a quitclaim deed or other disclaimer to his claim for refund, setting out the reason for invalidity of the tax deed.  The same procedure for refund shall apply whether the tax deed be from the county treasurer or the chairman of the board of county commissioners.  The determination of whether such property has been erroneously sold for taxes to such purchaser, shall be made by the board of county commissioners; and in event title under an invalid resale tax deed remains with the county commissioners, the board of county commissioners so finding same invalid shall execute its resolution or order of disclaimer which shall be filed in the deed records of the county clerk without fee.  No fee shall be charged for recording any quitclaim deed or disclaimer from the purchaser under the provisions of this section.

C.  The expenditures so made shall be made only upon sworn itemized claims approved by the county treasurer and filed with the county clerk and paid by cash voucher drawn by the county clerk payable from said fund.  Claims for cost of publication shall take precedence over all other claims on said fund, otherwise said approved claims shall be paid in the order filed as funds accrue from sale of county property as hereinbefore provided.  If any such claim has not been paid within three (3) years, the same shall cease to be an obligation of the resale property fund of such county; but nothing in this article shall operate to prevent the payment for such services from an appropriation for such purpose in the general fund of the county in the manner and under the restrictions provided by law.

D.  Any residue of cash actually on hand in said fund at any time, after providing for the expense of delinquent tax publication, and for the mandatory holding of sales and resales, made or about to be made, the purchase of necessary records, printing and supplies and the payment of clerical hire, such expenditures, or reserve therefor, to be limited to the necessary expenses incurred by virtue of the authorization herein granted, may be expended by the county commissioners, without further appropriation, in the upkeep, repair and maintenance of unsold properties acquired by the county at resale, by the issuance of cash warrants on such fund in payment of sworn itemized claims therefor; limited in amount to the sum certified to by the county treasurer as being actually on hand in excess of the amount reserved for the purposes hereinbefore stated.

E.  On or before the 30th of June of each year the county treasurer shall file a financial statement of the resale property fund with the county clerk for the approval of the board of county commissioners, setting forth the necessary reserves for expenditures either made or anticipated, to cover:

1.  The cost of preparing and making delinquent tax publications, as hereinbefore set out;

2.  The purchase of necessary records, printing and supplies and the payment of clerical hire, such reserves therefor, to be limited to the necessary expenses incurred by virtue of the authorization herein granted;

3.  To pay claims and encumbrances for the upkeep, repair and maintenance of unsold properties;

4.  To pay all rebates allowed under authority of statute by the board of county commissioners or the board of tax roll corrections upon taxes found to have been illegally or erroneously collected; and

5.  To pay for tax sale certificates or issue of deeds on lands or lots on which no tax was due or as to which the sale thereof was illegal for any reason.

F.  Any balance remaining on hand over and above the necessary reserves for the above mentioned items shall be apportioned forthwith by the county treasurer in the following manner:

1.  In each county having a net assessed valuation in excess of Eight Million Dollars ($8,000,000.00):

a. onethird (1/3) of such surplus residue to such county to be applied first to the payment of delinquent warrants of such county, thereafter to its current general fund,

b. onethird (1/3) to the cities and towns of such county, in the ratio that the last certified assessed valuation of each bears to the total such assessed valuation of all such cities and towns in such county, to be by each of them applied in the payment of any delinquent warrants of such city or town, thereafter to its current general fund, and

c. one-third (1/3) to the various school districts of the county on a scholastic enumeration basis, to be applied by each of them to the payment of any delinquent warrants of such district and thereafter to its current general fund.

2.  In each county having a net assessed valuation of Eight Million Dollars ($8,000,000.00) or less:

a. In the ratio that the county, city or town and school district levy bears to the fifteenmill levy as allocated by the county excise board.

b. Such surplus to the cities and towns of such county in the ratio that the last certified assessed valuation of each bears to the total assessed valuation of all such cities or towns in such county.

c. Such surplus to the school districts of the county on a scholastic enumeration basis.

d. The amounts apportioned to each county, city or town and school district shall be applied by each of them to the payment of any delinquent warrants of such municipality and thereafter to its current general fund.

G.  Nothing in this section shall be construed to repeal, amend, alter or modify any of the provisions of Sections 2479 or 2480 of this article, but shall be construed to be cumulative thereto.

Added by Laws 1965, c. 501, § 2.  Renumbered from Title 68, § 24341 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992; Laws 2004, c. 447, § 18, emerg. eff. June 4, 2004.

§683138.  Conditions precedent to action to restrain tax collection.

Whenever any action or proceeding shall be commenced and maintained before any court or judge to prevent or to restrain the collection of any tax or part thereof or to recover any such tax previously paid, or to recover the possession or title of any property, real or personal, sold for taxes, or to invalidate any deed or grant thereof for taxes, or to restrain, prevent, recover or delay any payment of taxes; the true and just amount of taxes due upon such property or by such person, if in dispute, must be ascertained and paid before the judgment prayed for, and if not in dispute must be paid in accordance with the provisions of this article.

Laws 1965, c. 501, § 2.  Renumbered from § 24342 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683139.  Official neglect not to affect sale.

The sale of lands, town or city lots, or any other real property, shall not be invalid on account of such real property having been listed or charged in any other name than that of the rightful owner; nor shall any such sale be invalid nor the conveyance for the real property so sold be voidable by reason of neglect or failure of the county treasurer or any other officer to collect the tax for which it was sold by distraint and sale of personal property.

Laws 1965, c. 501, § 2.  Renumbered from § 24343 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683140.  Procedure to cancel deed.

To defeat the deed, the person desiring to set the same aside and recover the land, or to resist the recovery of possession by the holder of the deed, in addition to showing clearly the entire failure to do some one or all the things of which the tax deed is made presumptive evidence, must show that he or the person under whom he claims had the right to redeem the land from tax sale at the time the deed was made, and must, when his action to set aside the tax deed is brought, or a defense to a recovery of possession is pleaded, tender in open court for the use of the holder of the tax deed, all taxes, penalties, interests and costs, which the party seeking to redeem would be bound to pay if he was then redeeming the land from tax sale, and on failure so to do, his action or defense, as the case may be, shall be dismissed.  The rule that tax proceedings are to be strictly construed as against the tax purchaser, shall not apply to proceedings under this article, but in all courts its provisions shall be liberally construed, to the end that its provisions and all proceedings thereunder shall be sustained.

Laws 1965, c. 501, § 2.  Renumbered from § 24344 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683141.  Limitation of action to recover land  Payment of taxes due.

No action shall be commenced by the holder of the tax deed or the former owner or owners of land by any person claiming under him or them to recover possession of the land which has been sold and conveyed by deed for nonpayment of taxes, or to avoid such deed, unless such action shall be commenced within one (1) year after the recording of such deed; and in case of action to avoid the deed, not until all taxes, interest and penalties, costs and expenses, shall be paid or tendered by the party commencing such action.

Laws 1965, c. 501, § 2.  Renumbered from § 24345 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683142.  Tax lien subject to other state lien.

Whenever any lands shall be sold for delinquent taxes under the provisions of this article, upon which any mortgage or other lien exists in favor of the State of Oklahoma, or the Commissioners of the Land Office or any other commission, board or officer having power to loan public funds, or any funds under the control of the state upon real estate security, such tax shall be secondary at all times to the lien of the state, or of the Commissioners of the Land Office, or of such commission, board or officer.

Laws 1965, c. 501, § 2.  Renumbered from § 24346 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683143.  Prior lien of state or subdivisions against public service corporations for delinquent taxes.

The state or any county, city, town or school district shall have and possess a prior lien against any public service corporation for delinquent taxes.

Laws 1965, c. 501, § 2.  Renumbered from § 24347 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683144.  Quitclaim deed to land sold through error.

The board of county commissioners of any county in this state may execute quitclaim deeds to persons whose property has been sold to the county at a tax sale through error.  The determination of whether such property has been erroneously sold to the county shall be made by the board of county commissioners upon proper application of the aggrieved owner.

Laws 1965, c. 501, § 2.  Renumbered from § 24348 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683145.  Survival and enforcement of covenants and restrictions running with land after resale or certificate tax deed.

Whenever in any city or incorporated town, or addition or subdivision thereto or thereof, a deed in the chain of title shall contain restrictions and covenants running with the land, as hereinafter defined and limited, said restrictions and covenants shall survive and be enforceable after the issuance of a resale or certificate tax deed, to the same extent that they would be enforceable against a voluntary grantee, immediate, mediate, or remote, of the owner of the title immediately prior to the delivery of the tax deed.

Laws 1965, c. 501, § 2.  Renumbered from § 24349 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-3146.  Restrictions and covenants to which law applicable.

Section 3145 of this title shall apply only to the usual restrictions and covenants limiting the use of property, the type, character and location of buildings, and covenants against nuisances and what the former parties deemed to be undesirable conditions, in, upon, and about the property, and other similar restrictions and covenants.

Laws 1965, c. 501, § 2.  Renumbered from § 24350 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.  Amended by Laws 1999, c. 146, § 1, eff. Nov. 1, 1999.

§683147.  Other rights surviving to grantee.

Any right that the former owner had to enforce like restrictions and covenants against the immediate, mediate or remote grantor and other parties owning other property held or sold under the same plan, or in the same or adjacent subdivisions of land or otherwise, except forfeitures, right of reentry, or reverter, shall likewise survive to the grantee in said tax deed and to his or its heirs, successors and assigns.

Laws 1965, c. 501, § 2.  Renumbered from § 24351 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683148.  Officials  Failure to perform duties.

(a) Any county official charged with any duty in connection with the holding of delinquent tax sales and tax resales who fails to perform such duty, shall be guilty of malfeasance in office and upon conviction thereof shall be removed from office.  In addition, any official who fails to perform such duty shall forfeit all salary or compensation for his services for a period of three months after such failure might, with due diligence, have been discovered; and any official who approves, or votes to approve, a claim for salary or compensation, or issues, registers or pays a warrant for salary or compensation, in violation of the foregoing, shall be liable upon his official bond for the payment of such salary or compensation.

(b) The provisions of this section relate to the duty of the board of county commissioners and the county excise board to provide funds for preparing and advertising delinquent tax sales and tax resales, and to the duty of the county treasurer to prepare, advertise and hold such delinquent tax sales and tax resales. However, no county official shall be held responsible for failure to hold a tax resale when prevented from doing so by prior failure to hold a delinquent tax sale, or for failure to provide more than a substantial portion of the funds necessary to pay the cost of advertising a tax resale.

Laws 1965, c. 501, § 2.  Renumbered from § 24400 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683149.  Attorney General  Removal of officials.

It shall be the duty of the Attorney General to file charges for removal from office against any official who fails to make provision for the holding of such tax sales and tax resales or to hold such tax sales and tax resales as provided by law.

Laws 1965, c. 501, § 2.  Renumbered from § 24401 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683150.  Officer derelict in duty forfeits pay.

In case of a dereliction of any duty on the part of any officer or person required by law to perform any duty under the provisions of this article, such person shall thereby forfeit all pay and allowances that would otherwise be due him, and the board of county commissioners, on receiving satisfactory evidence of such dereliction or failure, shall refuse to pay such person or persons any sum whatever for such services.

Laws 1965, c. 501, § 2.  Renumbered from § 24402 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683151.  County treasurer to account quarterly.

In addition to the statements and showings required by this article, it shall be the duty of the county treasurer four times each year to balance his books and come to an accounting with the board of county commissioners.

Laws 1965, c. 501, § 2.  Renumbered from § 24403 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683152.  Duties mandatory  Penalty for failure to perform.

The provisions of this article relating to the duties of various officials, and the time within which such duties shall be performed, are hereby declared to be mandatory, and the failure of any such official, board or commission, to perform the duties prescribed herein, within the time specified, shall subject them to removal from office, for neglect of duty; and they shall receive no remuneration, compensation or salary for their services, after the time herein fixed for the performance of such duties and until the same shall have been completed or performed.  Each of them shall also be subject to a penalty of Five Dollars ($5.00) per day for each day's delay for such neglect or failure, and it shall be the duty of the district attorney to institute proper action to collect any such penalty; provided, that the validity of any levy or appropriation shall not be affected because of any insufficiency, informality or delay in the performance of any duty imposed upon any official, board or commission by this article.

Laws 1965, c. 501, § 2.  Renumbered from § 24404 by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§683201.  Imposition of tax  Definitions.

A.  A tax is hereby imposed on each deed, instrument, or writing by which any lands, tenements, or other realty sold shall be granted, assigned, transferred, or otherwise conveyed to or vested in the purchaser or purchasers, or any other person or persons, by his or their direction, when the consideration or value of the interest or property conveyed, exclusive of the value of any lien or encumbrance remaining thereon at the time of sale, exceeds One Hundred Dollars ($100.00).  The tax shall be prorated at the rate of seventyfive cents ($0.75) for each Five Hundred Dollars ($500.00) of the consideration or any fractional part thereof.

B.  The tax is limited to conveyances of realty sold and does not apply to other conveyances.  The tax attaches at the time the deed or other instrument of conveyance is executed and delivered to the buyer, irrespective of the time when the sale is made.

C.  As used in this section:

1.  "Sold" means a transfer of an interest for a valuable consideration, which may involve money or anything of value; and

2.  "Deed" means any instrument or writing whereby realty is assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or, at his direction, any other person.

3.  "Consideration" means the actual pecuniary value exchanged or paid or to be exchanged or paid in the future, exclusive of interest, whether in money or otherwise, for the transfer or conveyance of an interest of realty, including any assumed indebtedness.

Laws 1967, c. 259, § 1; Laws 1971, c. 315, § 1, operative, July 1, 1971; Laws 1978, c. 120, § 1; Laws 1983, c. 275, § 14, emerg. eff. June 24, 1983; Laws 1984, c. 195, § 7, eff. Jan. 1, 1985.  Renumbered from § 5101 by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992; Laws 1991, c. 338, § 2, eff. Jan. 1, 1992.

§68-3202.  Exemptions.

The tax imposed by Section 3201 of this title shall not apply to:

1.  Deeds recorded prior to the effective date of Sections 3201 through 3206 of this title;

2.  Deeds which secure a debt or other obligation;

3.  Deeds which, without additional consideration, confirm, correct, modify or supplement a deed previously recorded;

4.  Deeds between husband and wife, or parent and child, or any persons related within the second degree of consanguinity, without actual consideration therefor, deeds between any person and an express revocable trust created by such person or such person's spouse or deeds pursuant to which property is transferred from a person to a partnership, limited liability company or corporation of which the transferor or the transferor's spouse, parent, child, or other person related within the second degree of consanguinity to the transferor, or trust for primary benefit of such persons, are the only owners of the partnership, limited liability company or corporation.  However, if any interest in the partnership, limited liability company or corporation is transferred within one (1) year to any person other than the transferor or the transferor's spouse, parent, child, or other person related within the second degree of consanguinity to the transferor, the seller shall immediately pay the amount of tax which would have been due had this exemption not been granted;

5.  Tax deeds;

6.  Deeds of release of property which is security for a debt or other obligation;

7.  Deeds executed by Indians in approval proceedings of the district courts or by the Secretary of the Interior;

8.  Deeds of partition, unless, for consideration, some of the parties take shares greater in value than their undivided interests, in which event a tax attaches to each deed conveying such greater share computed upon the consideration for the excess;

9.  Deeds made pursuant to mergers of partnerships, limited liability companies or corporations;

10.  Deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the subsidiary's stock;

11.  Deeds or instruments to which the State of Oklahoma or any of its instrumentalities, agencies or subdivisions is a party, whether as grantee or as grantor or in any other capacity;

12.  Deeds or instruments to which the United States or any of its agencies or departments is a party, whether as grantor or as grantee or in any other capacity, provided that this shall not exempt transfers to or from national banks or federal savings and loan associations;

13.  Any deed executed pursuant to a foreclosure proceeding in which the grantee is the holder of a mortgage on the property being foreclosed, or any deed executed pursuant to a power of sale in which the grantee is the party exercising such power of sale or any deed executed in favor of the holder of a mortgage on the property in consideration for the release of the borrower from liability on the indebtedness secured by such mortgage except as to cash consideration paid; provided, however, the tax shall apply to deeds in other foreclosure actions, unless otherwise hereinabove exempted, and shall be paid by the purchaser in such foreclosure actions; or

14.  Deeds and other instruments to which the Oklahoma Space Industry Development Authority or a spaceport user, as defined in the Oklahoma Space Industry Development Act, is a party.

Added by Laws 1967, c. 259, § 2.  Amended by Laws 1968, c. 186, § 1, emerg. eff. April 15, 1968; Laws 1971, c. 315, § 2, operative July 1, 1971; Laws 1988, c. 24, § 1, operative July 1, 1988.  Renumbered from § 5102 of this title by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.  Amended by Laws 1991, c. 338, § 3, eff. Jan. 1, 1992; Laws 1993, c. 366, § 48, eff. Sept. 1, 1993; Laws 1999, c. 164, § 41, eff. July 1, 1999; Laws 1999, c. 340, § 2, eff. July 1, 1999; Laws 2001, c. 405, § 48, eff. Nov. 1, 2001.

§683203.  Persons obligated to pay tax  Requisite stamps  Recording.

A.  The taxes imposed by Section 3201 of this title shall be paid by any person who makes, signs, issues, or sells any of the documents and instruments subject to the taxes imposed by Section 3201 of this title, or for whose use or benefit the same are made, signed, issued or sold.

B.  Only documentary stamps shall be used in payment of the tax imposed by Section 3201 of this title.  The requisite stamps shall be affixed to the deed, instrument, or other writing by which the realty is conveyed.  Said tax is not to be considered paid until the requisite stamps are affixed to the deed, instrument, or other writing by which the realty is conveyed, which stamps must be affixed before the deed is accepted for recording.

C.  The name and address of the buyer shall be shown on the face of the deed, instrument or other writing by which the realty is conveyed prior to the recording of such deed, instrument or other writing.

Laws 1967, c. 259, § 3; Laws 1971, c. 315, § 3, operative July 1, 1971.  Renumbered from § 5103 by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992; Laws 1991, c. 338, § 4, eff. Jan. 1, 1992.

§68-3204.  Design and distribution of stamps - Accounting - Distribution of funds.

A.  The Oklahoma Tax Commission shall design such stamps in such denominations as in its judgment it deems necessary for the administration of this tax.  The Oklahoma Tax Commission shall distribute the stamps to the county clerks of the counties of this state, and the county clerks shall have the responsibility of selling these stamps and shall have the further duty of accounting for the stamps to the Oklahoma Tax Commission on the last day of each month.  Stamp metering machines or rubber stamps as prescribed by the Oklahoma Tax Commission may be used by the county clerk, and the expenses thereof shall be paid by the county concerned.  The use of meters or rubber stamps shall be governed by the Oklahoma Tax Commission.

B.  The county clerks shall account for all collections from the sales of such tax stamps to the Oklahoma Tax Commission, on the last day of each month.  The first fifty-five cents ($0.55) of each seventyfive cents ($0.75) collected shall be apportioned as follows:

1.  The county clerks shall retain five percent (5%) of all monies collected for such stamps as their cost of administration and shall pay the same into the county general fund.

2.  The remaining ninety-five percent (95%) of the collections shall be transferred by the Oklahoma Tax Commission to the General Revenue Fund of the State Treasury to be expended pursuant to legislative appropriation.

C.  The remaining twenty cents ($0.20) of each seventy-five cents ($0.75) collected shall be paid into the county general fund.

Added by Laws 1967, c. 259, § 4.  Amended by Laws 1971, c. 315, § 4, operative July 1, 1971; Laws 1978, c. 120, § 2; Laws 1981, c. 78, § 1, operative July 1, 1981; Laws 1986, c. 223, § 48, operative July 1, 1986.  Renumbered from § 5104 by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.  Amended by Laws 1997, c. 304, § 13, emerg. eff. May 29, 1997.

§683205.  Rules and regulations  Documentary Stamp Tax Unit.

The Oklahoma Tax Commission shall prescribe such rules and regulations as it may deem necessary to carry out the purpose of Sections 3201 through 3206 of this title.  There is hereby created the Documentary Stamp Tax Unit of the Oklahoma Tax Commission.  The Oklahoma Tax Commission through the Documentary Stamp Tax Unit shall be responsible for the administration and enforcement of the taxes as imposed by Section 3201 of this title.  The provisions of Section 240 of Title 68 of the Oklahoma Statutes apply to the provisions of the documentary stamp tax act.

Laws 1967, c. 259, § 5; Laws 1971, c. 315, § 5, operative July 1, 1971.  Renumbered from § 5105 by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992; Laws 1991, c. 338, § 5, eff. Jan. 1, 1992.

§683206.  Violations - Punishments.

A.  Any person who shall willfully fail to purchase and affix the exact amount of stamps on any deed, instrument, or writing as required under Section 3201 of this title shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00) or to imprisonment of not more than one (1) year, or to both such fine and imprisonment for such offense.

B.  The willful removal or alteration of the cancellation or defacing marks with intent to use or cause the same to be used after a documentary stamp has already been used shall, upon conviction, subject the guilty person to a fine of not more than One Thousand Dollars ($1,000.00) or to imprisonment of not more than one (1) year, or to both such fine and imprisonment for such offense.

C.  Proof of payment of the documentary stamp tax shall be the exhibiting of the conveyance instrument showing the required stamps have been affixed.  The failure or refusal of any taxpayer to furnish proof of payment of the documentary stamp tax, upon being so requested to do so by the Oklahoma Tax Commission, within ninety (90) days after being notified by registered or certified mail with return receipt requested shall be prima facie evidence of intent of the taxpayer to defraud the state and evade the payment of such tax. Any taxpayer who intends to defraud the state or evade the payment of the documentary stamp tax, fee, penalty or interest thereon pursuant to the provisions of Section 217 of this title, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($1,000.00) for each offense.

D.  Should the county clerk become aware that the provisions of the documentary stamp law have or might have been violated, he or she shall immediately report the facts to the Oklahoma Tax Commission.

Laws 1967, c. 259, § 6; Laws 1971, c. 315, § 6, operative July 1, 1971.  Renumbered from § 5106 by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992; Laws 1991, c. 338, § 6, eff. Jan. 1, 1992.

§68-3301.  Repealed by Laws 1991, c. 338, § 7, eff. Jan. 1, 1992.

§683401.  Short title.

This act shall be known and may be cited as the "Uniform Federal Lien Registration Act".

Added by Laws 1988, c. 132, § 1, eff. Nov. 1, 1988. Renumbered from § 24302.5 by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§683402.  Applicability.

The Uniform Federal Lien Registration Act applies only to federal tax liens and to other federal liens notices of which under any Act of Congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.

Added by Laws 1988, c. 132, § 2, eff. Nov. 1, 1988. Renumbered from § 24302.6 by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§683403.  Notices  Filing.

A.  Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens must be filed in accordance with the Uniform Federal Lien Registration Act.

B.  After any notice required by the Uniform Federal Lien Registration Act to the owner of real property located in the State of Oklahoma, notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the county clerk of the county in which the real property subject to the liens is situated.

C.  Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

1.  If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this state, as these entities are defined in the internal revenue laws of the United States, in the office of the county clerk of Oklahoma County, Oklahoma;

2.  If the person against whose interest the lien applies is a trust that is not covered by paragraph 1 of this subsection, in the office of the county clerk of Oklahoma County, Oklahoma;

3.  If the person against whose interest the lien applies is the estate of a decedent, in the office of the county clerk of Oklahoma County, Oklahoma;

4.  In all other cases, in the office of the county clerk of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

Added by Laws 1988, c. 132, § 3, eff. Nov. 1, 1988. Renumbered from § 24302.7 by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§683404.  Certification by U.S. Secretary of Treasury and other officials.

Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgement is necessary.

Added by Laws 1988, c. 132, § 4, eff. Nov. 1, 1988. Renumbered from § 24302.8 by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-3405.  Duties of filing officers - Filing certificate.

A.  If a notice of federal lien, a refilling of a notice of federal lien, or a notice of revocation of any certificate described in subsection B of this section is presented to a filing officer who is:

1.  The county clerk of Oklahoma County, the filing officer shall cause the notice to be marked, held, and indexed in accordance with the provisions of Article 9 of the Uniform Commercial Code as if the notice were a financing statement within the meaning of the Uniform Commercial Code; or

2.  Any other officer described in Section 3403 of this title, the filing officer shall endorse the notice and mark it with the date and time of receipt and immediately file the notice alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, and the total amount appearing on the notice of lien.

B.  If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the county clerk of Oklahoma County for filing, the clerk shall:

1.  Cause a certificate of release or nonattachment to be marked, held, and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files; and

2.  Cause a certificate of discharge or subordination to be marked, held, and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

C.  If a refiled notice of federal lien referred to in subsection A of this section or any of the certificates or notices referred to in subsection B of this section is presented for filing to any other filing officer specified in Section 3403 of this title, the clerk shall permanently attach the refiled notice or the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

D.  Upon request of any person, the filing officer shall issue a certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under the Uniform Federal Lien Registration Act or the Uniform Federal Tax Lien Registration Act, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate.  The fee for a certificate is One Dollar ($1.00).  Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee of One Dollar ($1.00) per page.

Added by Laws 1988, c. 132, § 5, eff. Nov. 1, 1988. Renumbered from § 24302.9 by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992; Laws 2000, c. 371, § 180, eff. July 1, 2001.

§68-3406.  Filing fee.

A.  The fee for filing and indexing each notice of lien or certificate of notice affecting the lien, including a lien on real estate; a lien on tangible and intangible personal property; a certificate of discharge or subordination; and all other notices, including a certificate of release or nonattachment, shall be the uniform filing fee provided by paragraphs (1) and (2) of subsection (a) of Section 1-9-525 of Title 12A of the Oklahoma Statutes if the notice of lien is first filed on or after July 1, 2001.

B.  For notices of lien first filed prior to July 1, 2001, the filing fee paid at the time of filing shall be payment for the subsequent filing of all other certificates or notices affecting said tax lien.

C.  The filing officer shall bill the District Director of the Internal Revenue Service or other appropriate federal officials on a monthly basis for fees for documents filed by the Internal Revenue Service.

Added by Laws 1988, c. 132, § 6, eff. Nov. 1, 1988.  Amended by Laws 1990, c. 339, § 13, eff. Sept. 1, 1990.  Renumbered from § 24302.10 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.  Amended by Laws 2001, c. 354, § 7, eff. July 1, 2001.

§683407.  Construction and application of act.

The Uniform Federal Lien Registration Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Federal Lien Registration Act among states enacting it.

Added by Laws 1988, c. 132, § 7, eff. Nov. 1, 1988. Renumbered from § 24302.11 by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-3501.  Short title.

This act shall be known and may be cited as the "Oklahoma Federal Facilities Development Act".

Added by Laws 1993, c. 1, § 1, emerg. eff. Feb. 8, 1993.

§68-3502.  Findings and intent of Legislature.

A.  It is the finding of the Legislature that there exists in this state a continuing need for programs to assist political subdivisions in attracting federal facility development and consequent job creation and ancillary economic growth within this state.  In order to achieve these essential public purposes, it is necessary to assist and encourage political subdivisions to develop facilities for use by the federal government.

B.  It is the intent of the Legislature that:

1.  The State of Oklahoma provide appropriate incentives to assist political subdivisions of this state in attracting qualified federal facilities that hold the promise of significant development of the economy of the State of Oklahoma;

2.  The amount of such incentives provided in connection with a particular federal facility:

a. be directly related to the jobs created as a result of the facility locating in the State of Oklahoma, and

b. not exceed the estimated net direct state benefits that will accrue to the state as a result of the facility locating in the State of Oklahoma;

3.  The Oklahoma Department of Commerce and the Oklahoma Tax Commission implement the provisions of this act and exercise all powers as authorized in this act.  The exercise of powers conferred by this act shall be deemed and held to be the performance of essential public purposes; and

4.  Nothing herein shall be construed to constitute a guarantee or assumption by the State of Oklahoma of any debt of a political subdivision nor to authorize the credit of the State of Oklahoma to be given, pledged or loaned to any political subdivision.

Added by Laws 1993, c. 1, § 2, emerg. eff. Feb. 8, 1993.

§68-3503.  Definitions.

As used in this act:

1.  "Qualified federal facility" means a facility developed after March 1, 1993, by or at the expense of a political subdivision of this state and leased or conveyed to the government of the United States which primarily houses federal employees; provided, the annual gross payroll for new direct jobs of a qualified federal facility must be projected by the Department of Commerce as having the potential to equal or exceed Fifty Million Dollars ($50,000,000.00) when the facility is fully operational;

2.  "New direct job" means full-time-equivalent employment in a qualified federal facility which did not exist in this state prior to the date of approval by the Department of Commerce of the application of the political subdivision for the qualified federal facility pursuant to the provisions of Section 4 of this act;

3.  "Estimated direct state benefits" means the tax revenues projected by the Department of Commerce to accrue to the state as a result of new direct jobs;

4.  "Estimated direct state costs" means the costs projected by the Department of Commerce to accrue to the state as a result of new direct jobs.  Such costs shall include but not be limited to:

a. the costs of education of new state resident children,

b. the costs of public health, public safety and transportation services to be provided to new state residents,

c. the costs of other state services to be provided to new state residents,

d. the costs of employee training and other state services, and

e. the costs of physical infrastructure needed to support the facility;

5.  "Estimated net direct state benefits" means the estimated direct state benefits less the estimated direct state costs;

6.  "Net benefit rate" means the estimated net direct state benefits computed as a percentage of gross payroll; provided, the net benefit rate shall not exceed the lesser of five and one-fourth percent (5.25%) or the minimum rate deemed by the Department of Commerce to be necessary to result in an incentive payment at a level which will enable the political subdivision to attract the qualified federal facility;

7.  "Political subdivision" means a municipality, a county or a public trust, the beneficiary or beneficiaries of which are a municipality, a county or the State of Oklahoma or a combination thereof;

8.  "Gross payroll" means wages for new direct jobs as defined in paragraph (e) of Section 2385.1 of Title 68 of the Oklahoma Statutes;

9.  "Project term" means the length of time a political subdivision may receive incentive payments pursuant to the provisions of this act; provided, the project term shall not exceed twenty (20) years from the date of the first incentive payment;

10.  "Total net benefit" means the net benefit rate multiplied by the gross payroll over the project term as estimated by the Department of Commerce pursuant to the provisions of subsection C of Section 4 of this act; and

11.  "Develop" means acquire, maintain, construct, improve, enlarge, renew, renovate, replace, lease, equip, furnish or operate.

Added by Laws 1993, c. 1, § 3, emerg. eff. Feb. 8, 1993.

§68-3504.  Incentive payments - Amount - Application - Qualifications - Approval - Notice - Additional information.

A.  A political subdivision may receive quarterly incentive payments from the Oklahoma Tax Commission pursuant to the provisions of this act in an amount which shall be equal to the net benefit rate multiplied by the actual gross payroll of new direct jobs for a calendar quarter; provided, the total amount of such payments shall not exceed the total net benefit.

B.  In order to receive incentive payments pursuant to the provisions of this act, a political subdivision shall apply to the Oklahoma Department of Commerce.  The application shall be on a form prescribed by the Department and shall contain such information as may be required by the Department.

C.  The Department shall determine if the applicant is qualified to receive incentive payments pursuant to the provisions of this act and if so, conduct a cost/benefit analysis to determine the estimated net direct state benefits and the net benefit rate and to estimate the amount of gross payroll for the project term.  In conducting such cost/benefit analysis, the Department shall consider quantitative factors, such as the anticipated level of new tax revenues to the state along with the added cost to the state of providing services, qualitative factors, and such other criteria as deemed appropriate by the Department.

D.  Upon approval of such an application, the Department shall notify the Oklahoma Tax Commission and shall provide the Commission with a copy of the application and the results of the cost/benefit analysis.  The Tax Commission may require the political subdivision or the qualified federal facility to submit such additional information as may be necessary to administer the provisions of this act.

Added by Laws 1993, c. 1, § 4, emerg. eff. Feb. 8, 1993.

§68-3505.  Incentive payments - Funding source.

In order to ensure the availability of funds for incentive payments authorized pursuant to the provisions of this act, the Oklahoma Tax Commission shall transfer such amounts as determined by multiplying the net benefit rate provided by the Department of Commerce by the gross payroll as determined pursuant to the provisions of subsection A of Section 6 of this act.  Such funds shall be transferred from current withholding tax collections into an agency special account designated for this purpose by the Oklahoma Tax Commission at such times as may be deemed necessary by the Tax Commission.

Added by Laws 1993, c. 1, § 5, emerg. eff. Feb. 8, 1993.

§68-3506.  Incentive payments - Claims - Verification - Issuance of warrants.

A.  As soon as practicable after the end of a calendar quarter for which a political subdivision has qualified to receive an incentive payment, the political subdivision shall file a claim for the payment with the Oklahoma Tax Commission and shall specify the actual number and gross payroll of new direct jobs for the calendar quarter.  The Commission shall verify the actual gross payroll for new direct jobs for such calendar quarter.  If the Tax Commission is not able to provide such verification, the Tax Commission may request such additional information from the political subdivision as may be necessary or may request the political subdivision to revise its claim.

B.  As soon as practicable after such verification, the Tax Commission shall issue a warrant to the political subdivision in the amount of the net benefit rate multiplied by the actual gross payroll as verified by the Commission for the calendar quarter.

Added by Laws 1993, c. 1, § 6, emerg. eff. Feb. 8, 1993.

§68-3507.  Incentive payments - Deposit - Use - Investment - Audits - Unused assets.

A.  A political subdivision receiving an incentive payment pursuant to the provisions of this act shall deposit such payment in a separate fund and shall not be permitted to use such monies for any purpose other than payment of expenses associated with a qualified federal facility.

A political subdivision shall be permitted to invest the monies accruing to such fund in such manner as is authorized by law for investment of other monies of the political subdivision; provided, the interest earned from such investments shall be deposited to the fund and shall be used solely for payment of expenses associated with a qualified federal facility.

B.  A political subdivision receiving an incentive payment pursuant to the provisions of this act shall annually cause an independent financial audit of such fund to be made and shall submit such audit to the Department of Commerce, the Oklahoma Tax Commission, and the State Auditor and Inspector.  The State Auditor and Inspector shall review such audit and report his findings to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

C.  At the end of the project term or at the end of the period of time for which the qualified federal facility is leased or conveyed to the government of the United States, whichever is later, any assets of the qualified federal facility owned by the political subdivision, including, but not limited to any property or any monies remaining in the fund created pursuant to the provisions of subsection A of this section, shall be disposed of between the political subdivision and the state according to the proportions of funding provided by the state through incentive payments authorized by this act and funding provided by the political subdivision.

Added by Laws 1993, c. 1, § 7, emerg. eff. Feb. 8, 1993.

§68-3508.  Promulgation of rules.

The Department of Commerce and the Tax Commission shall promulgate such rules as may be necessary to implement the provisions of this act.

Added by Laws 1993, c. 1, § 8, emerg. eff. Feb. 8, 1993.

§68-3600.  Repealed by Laws 2002, c. 112, § 4, eff. Dec. 31, 2002.

§68-3601.  Short title.

Section 3601 et seq. of this title shall be known and may be cited as the "Oklahoma Quality Jobs Program Act".

Added by Laws 1993, c. 275, § 1, eff. July 1, 1993.  Amended by Laws 1994, c. 7, § 1, emerg. eff. March 29, 1994.

§68-3602.  Legislative intent.

It is the intent of the Legislature that:

1.  The State of Oklahoma provide appropriate incentives to support establishments of basic industries that hold the promise of significant development of the economy of the State of Oklahoma;

2.  The amount of incentives provided pursuant to this act in connection with a particular establishment:

a. be directly related to the jobs created as a result of the establishment locating in the State of Oklahoma, and

b. not exceed the estimated net direct state benefits that will accrue to the state as a result of the establishment locating in the State of Oklahoma;

3.  The Oklahoma Department of Commerce and the Oklahoma Tax Commission implement the provisions of this act and exercise all powers as authorized in this act.  The exercise of powers conferred by this act shall be deemed and held to be the performance of essential public purposes; and

4.  Nothing herein shall be construed to constitute a guarantee or assumption by the State of Oklahoma of any debt of any individual, company, corporation or association nor to authorize the credit of the State of Oklahoma to be given, pledged or loaned to any individual, company, corporation or association.

Added by Laws 1993, c. 275, § 2, eff. July 1, 1993.

§68-3603.  Definitions.

A.  As used in Section 3601 et seq. of this title:

1. a. "Basic industry" means:

(1) those manufacturing activities defined or classified in the NAICS Manual under Industry Sector Nos. 31, 32 and 33, Industry Group No. 5111 or Industry No. 11331,

(2) those electric power generation, transmission and distribution activities defined or classified in the NAICS Manual under U.S. Industry Nos. 221111 through 221122, if:

(a) an establishment engaged therein qualifies as an exempt wholesale generator as defined by 15 U.S.C., Section 79z-5a,

(b) the exempt wholesale generator facility consumes from sources located within the state at least ninety percent (90%) of the total energy used to produce the electrical output which qualifies for the specialized treatment provided by the Energy Policy Act of 1992, P.L. 102-486, 106 Stat. 2776, as amended, and federal regulations adopted pursuant thereto,

(c) the exempt wholesale generator facility sells to purchasers located outside the state for consumption in activities located outside the state at least ninety percent (90%) of the total electrical energy output which qualifies for the specialized treatment provided by the Energy Policy Act of 1992, P.L. 102-486, 106 Stat. 2776, as amended, and federal regulations adopted pursuant thereto, and

(d) the facility is constructed on or after July 1, 1996,

(3) those administrative and facilities support service activities defined or classified in the NAICS Manual under Industry Group Nos. 5611 and 5612, Industry Nos. 51821, 52232, 56142 and 54191 or U.S. Industry Nos. 524291 and 551114,

(4) those professional, scientific and technical service activities defined or classified in the NAICS Manual under U.S. Industry Nos. 541710 and 541380,

(5) warehouses which serve as distribution centers for retail or wholesale businesses, if forty percent (40%) of the inventory processed through such warehouse is shipped out-of-state,

(6) those adjustment and collection service activities defined or classified in the NAICS Manual under U.S. Industry No. 561440, if seventy-five percent (75%) of the loans to be serviced were made by out-of-state debtors,

(7) (a) those air transportation activities defined or classified in the NAICS Manual under Industry Group No. 4811, if the following facilities are located in this state:

(i) the corporate headquarters of an establishment classified therein, and

(ii) a facility or facilities at which reservations for transportation provided by such an establishment are processed, whether such services are performed by employees of the establishment, by employees of a subsidiary of or other entity affiliated with the establishment or by employees of an entity with whom the establishment has contracted for the performance of such services; provided, this provision shall not disqualify an establishment which uses an out-of-state entity or employees for some reservations services, or

(b) those air transportation activities defined or classified in the NAICS Manual under Industry Group No. 4811, if an establishment classified therein has or will have within one (1) year sales of at least seventy-five percent (75%) of its total sales, as determined by the Incentive Approval Committee pursuant to the provisions of subsection B of this section, to out-of-state customers or buyers, to in-state customers or buyers if the product or service is resold by the purchaser to an out-of-state customer or buyer for ultimate use, or to the federal government,

(8) flight training services activities defined or classified in the NAICS Manual under U.S. Industry Group No. 611512, which for purposes of this act shall include new direct jobs for which gross payroll existed on or after January 1, 2003, as identified in the NAICS Manual,

(9) the following, if an establishment classified therein has or will have within one (1) year sales of at least seventy-five percent (75%) of its total sales, as determined by the Incentive Approval Committee pursuant to the provisions of subsection B of this section, to out-of-state customers or buyers, to in-state customers or buyers if the product or service is resold by the purchaser to an out-of-state customer or buyer for ultimate use, or to the federal government:

(a) those transportation and warehousing activities defined or classified in the NAICS Manual under Industry Subsector No. 493, if not otherwise listed in this paragraph, Industry Subsector No. 484 and Industry Group Nos. 4884 through 4889,

(b) those passenger transportation activities defined or classified in the NAICS Manual under Industry Nos. 561510, 561520 and 561599,

(c) those freight or cargo transportation activities defined or classified in the NAICS Manual under Industry No. 541614,

(d) those insurance activities defined or classified in the NAICS Manual under Industry Group No. 5241,

(e) those mailing, reproduction, commercial art and photography and stenographic service activities defined or classified in the NAICS Manual under U.S. Industry Nos. 541430, 541860, 541922, 561439 and 561492,

(f) those services to dwellings and other buildings, as defined or classified in the NAICS Manual under Industry Group No. 5617, excluding U.S. Industry No. 561730,

(g) those equipment rental and leasing activities defined or classified in the NAICS Manual under Industry Group Nos. 5323 and 5324,

(h) those employment services defined or classified in the NAICS Manual under Industry Group No. 5613,

(i) those information technology and other computer-related service activities defined or classified in the NAICS Manual under Industry Group Nos. 5112,  5182, 5191 and 5415,

(j) those business support service activities defined or classified in the NAICS Manual under U.S. Industry Nos. 561410 through 561439, Industry Group No. 5616 and Industry No. 51911,

(k) those medical and diagnostic laboratory activities defined or classified in the NAICS Manual under Industry Group No. 6215,

(l) those professional, scientific and technical service activities defined or classified in the NAICS Manual under Industry Group Nos. 5412, 5414, 5415, 5416 and 5417 and Industry Nos. 54131, 54133, 54136, 54137 and 54182, if not otherwise listed in this paragraph,

(m) those communication service activities defined or classified in the NAICS Manual under Industry Nos. 51741 and 51791,

(n) those refuse systems activities defined or classified in the NAICS Manual under Industry Group No. 5622, provided that the establishment is primarily engaged in the capture and distribution of methane gas produced within a landfill,

(o) general wholesale distribution of groceries, defined or classified in the NAICS Manual under Industry Group Nos. 4244 and 4245, and

(p) those activities relating to processing of insurance claims, defined or classified in the NAICS Manual under U.S. Industry Nos. 524210 and 524292; provided, activities described in U.S. Industry Nos. 524210 and 524292 in the NAICS Manual other than processing of insurance claims shall not be included for purposes of this subdivision,

(10) those activities related to extraction of crude petroleum and natural gas defined or classified in the NAICS Manual under Industry Group No. 2111, subject to the limitations provided in paragraph 2 of this subsection and paragraph 3 of subsection B of this section, or

(11) those activities performed by the federal civilian workforce at a facility of the Federal Aviation Administration located in this state if the Director of the Department of Commerce determines or is notified that the federal government is soliciting proposals or otherwise inviting states to compete for additional federal civilian employment or expansion of federal civilian employment at such facilities.

b. An establishment described in subparagraph a of this paragraph shall not be considered to be engaged in a basic industry unless it offers, or will offer within one hundred eighty (180) days of the date it receives the first incentive payment pursuant to the provisions of Section 3601 et seq. of this title, a basic health benefits plan to the individuals it employs in new direct jobs in this state which is determined by the Oklahoma Department of Commerce to consist of the following elements or elements substantially equivalent thereto:

(1) not less than fifty percent (50%) of the premium shall be paid by the employer,

(2) coverage for basic hospital care,

(3) coverage for physician care,

(4) coverage for mental health care,

(5) coverage for substance abuse treatment,

(6) coverage for prescription drugs, and

(7) coverage for prenatal care;

2.  "New direct job" means full-time-equivalent employment in this state in an establishment which has qualified to receive an incentive payment pursuant to the provisions of Section 3601 et seq. of this title which employment did not exist in this state prior to the date of approval by the Department of the application of the establishment pursuant to the provisions of Section 3604 of this title.  "New direct job" shall include full-time-equivalent employment in this state of employees who are employed by an employment agency or similar entity other than the establishment which has qualified to receive an incentive payment and who are leased or otherwise provided under contract to the qualified establishment, if such job did not exist in this state prior to the date of approval by the Department of the application of the establishment.  A job shall be deemed to exist in this state prior to approval of an application if the activities and functions for which the particular job exists have been ongoing at any time within six (6) months prior to such approval.  With respect to establishments defined in division (10) of subparagraph a of paragraph 1 of this subsection, new direct jobs shall be limited to those jobs directly comprising the corporate headquarters of or directly relating to administrative, financial, engineering, surveying, geological or geophysical services performed by the establishment.  Under no circumstances shall employment relating to drilling or field services be considered new direct jobs;

3.  "Estimated direct state benefits" means the tax revenues projected by the Department to accrue to the state as a result of new direct jobs;

4.  "Estimated direct state costs" means the costs projected by the Department to accrue to the state as a result of new direct jobs.  Such costs shall include, but not be limited to:

a. the costs of education of new state resident children,

b. the costs of public health, public safety and transportation services to be provided to new state residents,

c. the costs of other state services to be provided to new state residents, and

d. the costs of other state services;

5.  "Estimated net direct state benefits" means the estimated direct state benefits less the estimated direct state costs;

6.  "Net benefit rate" means the estimated net direct state benefits computed as a percentage of gross payroll; provided:

a. except as otherwise provided in this paragraph, the net benefit rate may be variable and shall not exceed five percent (5%),

b. the net benefit rate shall not exceed six percent (6%) in connection with an establishment which is owned and operated by an entity which has been awarded a United States Department of Defense contract for which:

(1) bids were solicited and accepted by the United States Department of Defense from facilities located outside this state,

(2) the term is or is renewable for not less than twenty (20) years, and

(3) the average annual salary, excluding benefits which are not subject to Oklahoma income taxes, for new direct jobs created as a direct result of the awarding of the contract is projected by the Department of Commerce to equal or exceed Forty Thousand Dollars ($40,000.00) within three (3) years of the date of the first incentive payment,

c. except as otherwise provided in subparagraph d of this paragraph, in no event shall incentive payments, cumulatively, exceed the estimated net direct state benefits,

d. the net benefit rate shall be five percent (5%) for an establishment locating:

(1) in an opportunity zone located in a high-employment county, as such terms are defined in subsection G of Section 3604 of this title, or

(2) in a county in which:

(a) the per capita personal income, as determined by the Department, is eighty-five percent (85%) or less of the statewide average per capita personal income,

(b) the population has decreased over the previous ten (10) years, as determined by the State Data Center based on the most recent U.S. Department of Commerce data, or

(c) the unemployment rate exceeds the lesser of five percent (5%) or two percentage points above the state average unemployment rate as certified by the Oklahoma Employment Security Commission, and

e. the net benefit rate shall not exceed six percent (6%) in connection with an establishment which:

(1) is, as of the date of application, receiving incentive payments pursuant to the Oklahoma Quality Jobs Program Act and has been receiving such payments for at least one (1) year prior to the date of application, and

(2) expands its operations in this state by creating additional new direct jobs which pay average annualized wages which equal or exceed one hundred fifty percent (150%) of the average annualized wages of new direct jobs on which incentive payments were received during the preceding calendar year.

Incentive payments made pursuant to the provisions of this subparagraph shall be based upon payroll associated with such new direct jobs; provided, the establishment may apply for payments to begin on a date certain specified in the application, which shall not be more than twenty-four (24) months from the date the application is submitted to the Department.  For purposes of this subparagraph, the amount of health insurance premiums or other benefits paid by the establishment shall not be included for purposes of computation of the average annualized wage;

7.  "Gross payroll" means wages, as defined in Section 2385.1 of this title for new direct jobs;

8.   a. "Establishment" means any business or governmental entity, no matter what legal form, including, but not limited to, a sole proprietorship; partnership; limited liability company; corporation or combination of corporations which have a central parent corporation which makes corporate management decisions such as those involving consolidation, acquisition, merger or expansion; federal agency; political subdivision of the State of Oklahoma; or trust authority; provided, distinct, identifiable subunits of such entities may be determined to be an establishment, for all purposes of Section 3601 et seq. of this title, by the Department subject to the following conditions:

(1) the entity must have a minimum payroll of Two Million Five Hundred Thousand Dollars ($2,500,000.00) and the subunit must also have or will have a minimum payroll of Two Million Five Hundred Thousand Dollars ($2,500,000.00),

(2) the subunit is engaged in an activity or service or produces a product which is demonstratively independent and separate from the entity's other activities, services or products and could be conducted or produced in the absence of any other activity, service or production of the entity,

(3) has an accounting system capable of tracking or facilitating an audit of the subunit's payroll, expenses, revenue and production.  Limited interunit overlap of administrative and purchasing functions shall not disqualify a subunit from consideration as an establishment by the Department,

(4) the entity has not previously had a subunit determined to be an establishment pursuant to this section; provided, the restriction set forth in this division shall not apply to subunits which qualify pursuant to the provisions of subparagraph b of paragraph 6 of this subsection, and

(5) it is determined by the Department that the entity will have a probable net gain in total employment within the incentive period.

b. The Department may promulgate rules to further limit the circumstances under which a subunit may be considered an establishment.  The Department shall promulgate rules to determine whether a subunit of an entity achieves a net gain in total employment.  The Department shall establish criteria for determining the period of time within which such gain must be demonstrated and a method for determining net gain in total employment;

9.  "NAICS Manual" means any manual, book or other publication containing the North American Industry Classification System, United States, 1997, promulgated by the Office of Management and Budget of the United States of America, or the latest revised edition;

10.  "SIC Manual" means the 1987 revision to the Standard Industrial Classification Manual, promulgated by the Office of Management and Budget of the United States of America; and

11.  "Start date" means the date on which an establishment may begin accruing benefits for the creation of new direct jobs, which date shall be determined by the Department.

B.  The Incentive Approval Committee is hereby created and shall consist of the Director of State Finance, the Director of the Department and one member of the Oklahoma Tax Commission appointed by the Tax Commission.  It shall be the duty of the Committee to determine:

1.  Upon initial application on a form approved by the Committee, if an establishment is engaged in a basic industry as defined in subdivision (b) of division (7) or in subdivisions (a) through (p) of division (9) of subparagraph a of paragraph 1 of subsection A of this section or as otherwise provided by subsection C of this section;

2.  If an establishment would have been defined as a "basic industry" prior to the amendments to this section to convert from SIC Codes to NAICS Codes.  If the Committee so determines, the establishment shall be considered as a "basic industry" for purposes of the Oklahoma Quality Jobs Program Act; and

3.  If employees of an establishment as defined in division (10) of subparagraph a of paragraph 1 of subsection A of this section meet the requirements to be considered employed in new direct jobs as specified in paragraph 2 of subsection A of this section.

C.  For an establishment defined as a "basic industry" pursuant to division (4) of subparagraph a of paragraph 1 of subsection A of this section, the Incentive Approval Committee shall consist of the members provided by subsection B of this section and the President of the Oklahoma Center for the Advancement of Science and Technology.

Added by Laws 1993, c. 275, § 3, eff. July 1, 1993.  Amended by Laws 1994, c. 7, § 2, emerg. eff. March 29, 1994; Laws 1994, c. 322, § 22, emerg. eff. June 8, 1994; Laws 1995, c. 349, § 1, eff. July 1, 1995; Laws 1996, c. 3, § 16, emerg. eff. March 6, 1996; Laws 1996, c. 73, § 1, emerg. eff. April 9, 1996; Laws 1996, c. 342, § 5, eff. July 1, 1996; Laws 1997, c. 258, § 1, emerg. eff. May 23, 1997; Laws 1998, c. 379, § 1, eff. July 1, 1998; Laws 1999, c. 134, § 2, emerg. eff. April 28, 1999; Laws 1999, c. 426, § 3, emerg. eff. June 10, 1999; Laws 2000, c. 275, § 1, eff. Jan. 1, 2001; Laws 2001, c. 351, § 1, eff. Nov. 1, 2001; Laws 2002, c. 308, § 1, eff. July 1, 2002; Laws 2003, c. 377, § 1, emerg. eff. June 4, 2003; Laws 2004, c. 457, § 1, eff. July 1, 2004; Laws 2005, c. 352, § 1, emerg. eff. June 6, 2005; Laws 2006, c. 16, § 74, emerg. eff. March 29, 2006.

NOTE:  Laws 1994, c. 278, § 34 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 337, § 11 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1999, c. 79, § 2 repealed by Laws 1999, c. 426, § 5, eff. July 1, 1999.  Laws 2005, c. 390, § 1 repealed by Laws 2006, c. 16, § 75, emerg. eff. March 29, 2006.

§68-3604.  Incentive payments.

A.  Except as otherwise provided in subsection I of this section, an establishment which meets the qualifications specified in the Oklahoma Quality Jobs Program Act may receive quarterly incentive payments for a ten-year period from the Oklahoma Tax Commission pursuant to the provisions of the Oklahoma Quality Jobs Program Act in an amount which shall be equal to the net benefit rate multiplied by the actual gross payroll of new direct jobs for a calendar quarter as verified by the Oklahoma Employment Security Commission.

B.  In order to receive incentive payments, an establishment shall apply to the Oklahoma Department of Commerce.  The application shall be on a form prescribed by the Department and shall contain such information as may be required by the Department to determine if the applicant is qualified.

C.  Except as otherwise provided by subsection D or E of this section, in order to qualify to receive such payments, the establishment applying shall be required to:

1.  Be engaged in a basic industry;

2.  Have an annual gross payroll for new direct jobs projected by the Department to equal or exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) within three (3) years of the start date; and

3.  Have a number of full-time-equivalent employees working an annual average of twenty-five (25) or more hours per week in new direct jobs equal to or in excess of eighty percent (80%) of the total number of new direct jobs.

D.  In order to qualify to receive incentive payments as authorized by the Oklahoma Quality Jobs Program Act, an establishment engaged in an activity described under:

1.  Industry Group Nos. 3111 through 3119 of the NAICS Manual shall be required to:

a. have an annual gross payroll for new direct jobs projected by the Department to equal or exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) within three (3) years of the start date and make, or which will make within one (1) year, at least seventy-five percent (75%) of its total sales, as determined by the Incentive Approval Committee pursuant to the provisions of subsection B of Section 3603 of this title, to out-of-state customers or buyers, to in-state customers or buyers if the product or service is resold by the purchaser to an out-of-state customer or buyer for ultimate use, or to the federal government, unless the annual gross payroll equals or exceeds Two Million Five Hundred Thousand Dollars ($2,500,000.00) in which case the requirements for purchase of output provided by this subparagraph shall not apply, and

b. have a number of full-time-equivalent employees working an average of twenty-five (25) or more hours per week in new direct jobs equal to or in excess of eighty percent (80%) of the total number of new direct jobs; and

2.  Division (4) of subparagraph a of paragraph 1 of subsection A of Section 3603 of this title, shall be required to:

a. have an annual gross payroll for new direct jobs projected by the Department to equal or exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) within three (3) years of the start date, and

b. have a number of full-time-equivalent employees working an average of twenty-five (25) or more hours per week in new direct jobs equal to or in excess of eighty percent (80%) of the total number of new direct jobs.

E.  1.  An establishment which locates its principal business activity within a site consisting of at least ten (10) acres which:

a. is a federal Superfund removal site,

b. is listed on the National Priorities List established under Section 9605 of Title 42 of the United States Code,

c. has been formally deferred to the state in lieu of listing on the National Priorities List, or

d. has been determined by the Department of Environmental Quality to be contaminated by any substance regulated by a federal or state statute governing environmental conditions for real property pursuant to an order of the Department of Environmental Quality,

shall qualify for incentive payments irrespective of its actual gross payroll or the number of full-time-equivalent employees engaged in new direct jobs.

2.  In order to qualify for the incentive payments pursuant to this subsection, the establishment shall conduct the activity resulting in at least fifty percent (50%) of its Oklahoma taxable income or adjusted gross income, as determined under Section 2358 of this title, whether from the sale of products or services or both products and services, at the physical location which has been determined not to comply with the federal or state statutes described in this subsection with respect to environmental conditions for real property.  The establishment shall be subject to all other requirements of the Oklahoma Quality Jobs Program Act other than the exemptions provided by this subsection.

3.  In order to qualify for the incentive payments pursuant to this subsection, the entity shall obtain from the Department of Environmental Quality a letter of concurrence that:

a. the site designated by the entity does meet one or more of the requirements listed in paragraph 1 of this subsection, and

b. the site is being or has been remediated to a level which is consistent with the intended use of the property.

In making its determination, the Department of Environmental Quality may rely on existing data and information available to it, but may also require the applying entity to provide additional data and information as necessary.

4.  If authorized by the Department of Environmental Quality pursuant to paragraph 3 of this subsection, the entity may utilize a remediated portion of the property for its intended purpose prior to remediation of the remainder of the site, and shall qualify for incentive payments based on employment associated with the portion of the site.

F.  Except as otherwise provided by subsection G of this section, for applications submitted on and after the effective date of this act, in order to qualify to receive incentive payments as authorized by the Oklahoma Quality Jobs Program Act, in addition to other qualifications specified herein, an establishment shall be required to pay new direct jobs an average annualized wage which equals or exceeds:

1.  One hundred ten percent (110%) of the average county wage as determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data for the county in which the new direct jobs are located.  For purposes of this paragraph, healthcare premiums paid by the applicant for individuals in new direct jobs shall be included in the annualized wage; or

2.  One hundred percent (100%) of the average county wage as that percentage is determined by the Oklahoma State Data Center based upon the most recent U.S. Department of Commerce data for the county in which the new jobs are located.  For purposes of this paragraph, healthcare premiums paid by the applicant for individuals in new direct jobs shall not be included in the annualized wage.

Provided, no average wage requirement shall exceed Twenty-five Thousand Dollars ($25,000.00), in any county.  This maximum wage threshold shall be indexed and modified from time to time based on the latest Consumer Price Index year-to-date percent change release as of the date of the annual average county wage data release from the Bureau of Economic Analysis of the U.S. Department of Commerce.

G.  As used in this subsection, "opportunity zone" means one or more census tracts in which, according to the most recent federal decennial census, at least thirty percent (30%) of the residents have annual gross household incomes from all sources below the poverty guidelines established by the U.S. Department of Health and Human Services.  An establishment which is otherwise qualified to receive incentive payments and which locates its principal business activity in an opportunity zone shall not be subject to the requirements of subsection F of this section.

H.  The Department shall determine if the applicant is qualified to receive incentive payments.

I.  If the applicant is determined to be qualified by the Department and is not subject to the provisions of subparagraph d of paragraph 6 of subsection A of Section 3603 of this title, the Department shall conduct a cost/benefit analysis to determine the estimated net direct state benefits and the net benefit rate applicable for a ten-year period and to estimate the amount of gross payroll for a ten-year period.  In conducting such cost/benefit analysis, the Department shall consider quantitative factors, such as the anticipated level of new tax revenues to the state along with the added cost to the state of providing services, and such other criteria as deemed appropriate by the Department.  In no event shall incentive payments, cumulatively, exceed the estimated net direct state benefits, except for applicants subject to the provisions of subparagraph d of paragraph 6 of subsection A of Section 3603 of this title.

J.  Upon approval of such an application, the Department shall notify the Oklahoma Tax Commission and shall provide it with a copy of the application and the results of the cost/benefit analysis.  The Tax Commission may require the qualified establishment to submit such additional information as may be necessary to administer the provisions of the Oklahoma Quality Jobs Program Act.  The approved establishment shall report to the Tax Commission periodically to show its continued eligibility for incentive payments, as provided in Section 3606 of this title.  The establishment may be audited by the Tax Commission to verify such eligibility.  Once the establishment is approved, an agreement shall be deemed to exist between the establishment and the State of Oklahoma, requiring the continued incentive payment to be made as long as the establishment retains its eligibility as defined in and established pursuant to this section and Sections 3603 and 3606 of this title and within the limitations contained in the Oklahoma Quality Jobs Program Act, which existed at the time of such approval.

K.  A municipality with a population of less than one hundred thousand (100,000) persons in which an establishment eligible to receive quarterly incentive payments pursuant to the provisions of this section is located may file a claim with the Tax Commission for up to twenty-five percent (25%) of the amount of such payment.  The amount of such claim shall not exceed amounts paid by the municipality for direct costs of municipal infrastructure improvements to provide water and sewer service to the establishment.  Such claim shall not be approved by the Tax Commission unless the municipality and the establishment have entered into a written agreement for such claims to be filed by the municipality prior to submission of the application of the establishment pursuant to the provisions of this section.  If such claim is approved, the amount of the payment to the establishment made pursuant to the provisions of Section 3606 of this title shall be reduced by the amount of the approved claim by the municipality and the Tax Commission shall issue a warrant to the municipality in the amount of the approved claim in the same manner as warrants are issued to qualifying establishments.

Added by Laws 1993, c. 275, § 4, eff. July 1, 1993.  Amended by Laws 1994, c. 7, § 3, emerg. eff. March 29, 1994; Laws 1995, c. 349, § 2, eff. July 1, 1995; Laws 1997, c. 147, § 1, eff. July 1, 1997; Laws 1997, c. 258, § 2, emerg. eff. May 23, 1997; Laws 1998, c. 379, § 2, eff. July 1, 1998; Laws 1999, c. 1, § 25, emerg. eff. Feb. 24, 1999; Laws 2000, c. 149, § 1, emerg. eff. April 28, 2000; Laws 2000, c. 275, § 2, eff. Jan. 1, 2001; Laws 2001, c. 351, § 2, eff. Nov. 1, 2001; Laws 2002, c. 21, § 1, emerg. eff. March 8, 2002; Laws 2003, c. 377, § 2, emerg. eff. June 4, 2003; Laws 2004, c. 457, § 2, eff. July 1, 2004.

NOTE:  Laws 1998, c. 227, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§68-3605.  Quality Jobs Program Incentive Payment Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Quality Jobs Program Incentive Payment Fund".  The Oklahoma Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund.  The amount deposited shall equal the sum of an amount determined by multiplying the net benefit rate provided by the Department of Commerce by the gross payroll as determined pursuant to the provisions of subsection A of Section 6 of this act.  All of the amounts deposited in such fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by the Oklahoma Quality Jobs Program Act.  The liability of the State of Oklahoma to make the incentive payments under this act shall be limited to the balance contained in the fund created by this section.

Added by Laws 1993, c. 275, § 5, eff. July 1, 1993.

§68-3606.  Filing claim to receive incentive payment - Determination - Payments.

A.  As soon as practicable after the end of a calendar quarter for which an establishment has qualified to receive an incentive payment, the establishment shall file a claim for the payment with the Oklahoma Tax Commission and shall specify the actual number and gross payroll of new direct jobs for the establishment for the calendar quarter; provided, in no event shall the first claim for incentive payments be filed later than three (3) years from the start date designated by the Oklahoma Department of Commerce.  The Tax Commission shall verify the actual gross payroll for new direct jobs for the establishment for such calendar quarter.  If the Tax Commission is not able to provide such verification utilizing all available resources, the Tax Commission may request such additional information from the establishment as may be necessary or may request the establishment to revise its claim.

B.  If the actual verified gross payroll for four (4) consecutive calendar quarters does not equal or exceed the applicable total required by Section 3604 of this title within three (3) years of the start date, or does not equal or exceed the applicable total required by Section 3604 of this title at any other time during the ten-year period after the start date, the incentive payments shall not be made and shall not be resumed until such time as the actual verified gross payroll equals or exceeds the amounts specified in Section 3604 of this title.

C.  If the average annualized wage required for an establishment locating its principal business activity in a municipality with a population which exceeds sixty thousand (60,000) persons located within a metropolitan statistical area with a population which exceeds seven hundred thousand (700,000) persons, as determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data, the principal seat of government of which is located in a high-employment county subject to the provisions of subsection F of Section 3604 of this title, does not equal or exceed the amount specified in paragraph 1 or 2 of subsection F of Section 3604 of this title within three (3) years of the date of the first incentive payment, the incentive payments shall not be made and shall not be resumed until such time as such requirements are met.

D.  In no event shall incentive payments, cumulatively, exceed the estimated net direct state benefits, except for establishments subject to the provisions of subparagraph d of paragraph 6 of subsection A of Section 3603 of this title.

E.  An establishment that has qualified pursuant to Section 3604 of this title may receive payments only in accordance with the provisions of the law under which it initially applied and was approved.  If an establishment that is receiving incentive payments expands, it may apply for additional incentive payments based on the gross payroll anticipated from the expansion only, pursuant to Section 3604 of this title.

F.  An establishment that is receiving incentive payments may not apply for additional incentive payments for any new projects until twelve (12) quarters after receipt of the first incentive payment, or until the establishment's actual verified gross payroll for new direct jobs equals or exceeds Two Million Five Hundred Thousand Dollars ($2,500,000.00) during any four consecutive-calendar-quarter period, whichever comes first.  After meeting the requirements of this subsection, an establishment may apply for additional incentive payments based upon the gross payroll anticipated from an expansion only.

G.  As soon as practicable after verification of the actual gross payroll as required by this section and except as otherwise provided by subsection L of Section 3604 of this title, the Tax Commission shall issue a warrant to the establishment in the amount of the net benefit rate multiplied by the actual gross payroll as determined pursuant to subsection A of this section for the calendar quarter.

Added by Laws 1993, c. 275, § 6, eff. July 1, 1993.  Amended by Laws 1995, c. 349, § 3, eff. July 1, 1995; Laws 1998, c. 379, § 3, eff. July 1, 1998; Laws 2000, c. 275, § 3, eff. Jan. 1, 2001; Laws 2001, c. 351, § 3, eff. Nov. 1, 2001; Laws 2004, c. 457, § 3, eff. July 1, 2004.

§68-3607.  Establishments receiving incentive payments not eligible to receive certain tax credits and exemptions.

Notwithstanding any other provision of law, if a qualified establishment receives an incentive payment pursuant to the provisions of Section 3601 et seq. of this title, neither the qualified establishment nor its contractors or subcontractors shall be eligible to receive the credits or exemptions provided for in the following provisions of law in connection with the activity for which the incentive payment was received:

1.  Paragraphs 14 and 15 of Section 1357 of this title;

2.  Paragraph 7 of Section 1359 of this title;

3.  Section 2357.4 of this title;

4.  Section 2357.7 of this title;

5.  Section 2-11-303 of Title 27A of the Oklahoma Statutes;

6.  Section 2357.22 of this title;

7.  Section 2357.31 of this title;

8.  Section 54003 of this title;

9.  Section 54006 of this title;

10.  Section 625.1 of Title 36 of the Oklahoma Statutes;

11.  Subsections C and D of Section 2357.59 of this title; or

12.  Section 2357.13 of this title.

Added by Laws 1993, c. 275, § 7, eff. July 1, 1993.  Amended by Laws 1994, c. 278, § 35, eff. Sept. 1, 1994; Laws 1996, c. 342, § 6, emerg. eff. June 14, 1996; Laws 1997, c. 258, § 3, emerg. eff. May 23, 1997; Laws 1999, c. 390, § 14, emerg. eff. June 8, 1999; Laws 2000, c. 6, § 16, emerg. eff. March 20, 2000.

NOTE:  Laws 1999, c. 203, § 2 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§68-3608.  Promulgation of rules.

The Department of Commerce and the Tax Commission shall promulgate rules necessary to implement their respective duties and responsibilities under the provisions of this act.

Added by Laws 1993, c. 275, § 8, eff. July 1, 1993.

§68-3609.  False or fraudulent information in making application, claim for payment or other instrument - Penalties.

Any person making an application, claim for payment or any report, return, statement or other instrument or providing any other information pursuant to the provisions of this act who willfully makes a false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully provides any false or fraudulent information, or any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully aids or abets another in providing any false or fraudulent information, upon conviction, shall be guilty of a felony punishable by the imposition of a fine of not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00), or imprisonment in the State Penitentiary for not less than two (2) years and not more than five (5) years, or by both such fine and imprisonment.  Any person convicted of a violation of this section shall be liable for the repayment of all incentive payments which were paid to the establishment.  Interest shall be due on such payments at the rate of ten percent (10%) per annum.

Added by Laws 1993, c. 275, § 9, eff. July 1, 1993.

§68-3610.  Report on effect of Oklahoma Quality Jobs Program.

The Oklahoma Department of Commerce shall prepare triennially a report which shall include, but not be limited to, documentation of the new direct jobs created under the Oklahoma Quality Jobs Program Act and a fiscal analysis of the costs and benefits of the Program to the state.  The report shall be submitted to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor of this state no later than March 1, 1996, and every three (3) years thereafter.  The report may be used for the purpose of determining whether to continue or sunset the Oklahoma Quality Jobs Program Act.

Added by Laws 1994, c. 322, § 13, emerg. eff. June 8, 1994.  Amended by Laws 1996, c. 112, § 1, eff. Nov. 1, 1996.

§68-3611.  Payroll projection.

A.  For purposes of the payroll projection required to be made by the Department of Commerce pursuant to paragraph 2 of subsection C of Section 3604 of Title 68 of the Oklahoma Statutes, the Department of Commerce shall include payroll for all jobs created by an establishment as a result of an expanded or new facility, regardless of whether the jobs meet the definition of new direct jobs if:

1.  The establishment is defined or classified under Industry Numbers 3443, 3556 or 3728 of the Standard Industrial Classification (SIC) Manual, latest version;

2.  The jobs were not created by the establishment more than ten (10) calendar quarters prior to the date of approval of the application by the Department of Commerce; and

3.  The establishment's application is approved by the Department of Commerce prior to January 30, 1997.

B.  When payroll described in subsection A of this section is included by the Department of Commerce in the projection required by paragraph 2 of subsection C of Section 3604 of Title 68 of the Oklahoma Statutes, then the three-year period of such projection shall begin the month after included payroll is first paid by the establishment, and not on the anticipated date on which the establishment will receive its first incentive payment.

C.  For the purpose of determining if an establishment has met the requirements of subsection B of Section 3606 of Title 68 of the Oklahoma Statutes, the Tax Commission shall include payroll for any jobs which the Department of Commerce included in its projection pursuant to the provisions of subsection A of this section.  If payroll for such jobs is included, then the three-year period defined in subsection B of Section 3603 of Title 68 of the Oklahoma Statutes shall begin the month after included payroll is first paid by the establishment and not on the date of the first incentive payment.

D.  For the purpose of calculating incentive payments as provided by Section 3606 of Title 68 of the Oklahoma Statutes, the Tax Commission shall include payroll for those jobs which meet the requirements of subsections A and C of this section regardless of whether such jobs fall within the definition of a new direct job; provided, an establishment shall in no event be entitled to such incentive payments on payroll made prior to the date of approval of its application by the Department of Commerce.

Added by Laws 1996, c. 342, § 7, emerg. eff. June 14, 1996.

§68-3612.  New direct jobs - Inclusion of jobs created by establishment as result of retained, expanded or new facility - Calculation of incentive payments.

A.  For purposes of the determination required to be made by the Department of Commerce pursuant to paragraph 2 of subsection A of Section 3603 of Title 68 of the Oklahoma Statutes, the Department of Commerce shall include jobs created by an establishment as a result of a retained, expanded or new facility if:

1.  The establishment and jobs are defined or classified under Industry Number 326211 of the NAICS Manual;

2.  The jobs were not created by the establishment more than fourteen (14) calendar quarters prior to the date of approval of the application by the Department of Commerce; and

3.  The establishment's application has been approved by the Department of Commerce prior to March 30, 1997.

B.  For the purpose of calculating incentive payments as provided by Section 3606 of Title 68 of the Oklahoma Statutes, the Oklahoma Tax Commission shall include payroll for those jobs which meet the requirements of subsection A of this section regardless of whether such jobs fall within the definition of a new direct job; provided, an establishment shall in no event be entitled to such incentive payments on payroll for those jobs which meet the requirements of subsection A of this section made prior to the effective date of this act.  No claims may be made for such payroll prior to July 1, 2004.

Added by Laws 2003, c. 376, § 5, eff. July 1, 2003.

§68-3621.  Short title.

This act shall be known and may be cited as the "Compete with Canada Film Act".

Added by Laws 2001, c. 259, § 1, eff. July 1, 2001.

§68-3622.  Legislative intent.

The Legislature hereby finds that the production of films in Oklahoma not only provides jobs for Oklahomans and dollars for Oklahoma businesses, but also enhances the state's image nationwide.  Recognizing that the high costs of film production are driving motion picture and television production out of the country, most notably to Canada, and that the film industry is always seeking attractive locations that can help cut the costs of production, the Legislature further finds that the State of Oklahoma, with the appropriate incentive, can become an attractive site for film production and that Oklahoma is presently among several states with minimal incentives to attract the film industry.  It is therefore the intent of the Legislature that Oklahoma provide an incentive that will stand out among those of other states and increase film production in this state.

Added by Laws 2001, c. 259, § 2, eff. July 1, 2001.

§68-3623.  Definitions.

As used in the Compete with Canada Film Act:

1.  "Expenditure" or "production cost" includes but is not limited to:

a. wages or salaries of persons who are residents of this state and who have earned income from working on a film in this state, including payments to personal services corporations with respect to the services of qualified performing artists, as determined under Section 62(a)(A) of the Internal Revenue Code,

b. the cost of construction and operations, wardrobe, accessories and related services,

c. the cost of photography, sound synchronization, lighting and related services,

d. the cost of editing and related services,

e. rental of facilities and equipment, and

f. other direct costs of producing a film;

2.  "Film" means a professional single media, multimedia program or feature, which is not child pornography as defined in subsection A of Section 1024.1 of Title 21 of the Oklahoma Statutes or obscene material as defined in paragraph 1 of subsection B of Section 1024.1 of Title 21 of the Oklahoma Statutes, including but not limited to, national advertising messages that are broadcast on a national affiliate or cable network, fixed on film or digital video, which can be viewed or reproduced and which is exhibited in theaters, licensed for exhibition by individual television stations, groups of stations, networks, cable television stations or other means or licensed for home viewing markets; and

3.  "Production company" means a person who produces film for exhibition in theaters, on television or elsewhere.

Added by Laws 2001, c. 259, § 3, eff. July 1, 2001.  Amended by Laws 2002, c. 203, § 1, eff. July 1, 2002.

§68-3624.  Oklahoma Film Enhancement Rebate Program.

A.  There is hereby created the Oklahoma Film Enhancement Rebate Program.  A rebate in the amount of up to fifteen percent (15%) of documented expenditures made in Oklahoma directly attributable to the production of a film, television production, or television commercial, as defined in Section 3623 of this title, in this state, may be paid to the production company responsible for the production if the Office of the Oklahoma Film and Music Commission determines that the proposed project has a reasonable chance of economic success.

B.  The amount of rebate paid to the production company as provided for in subsection A of this section shall be determined as follows:

1.  Fifteen percent (15%) if fifty percent (50%) or more of the crew are residents of Oklahoma and are employed in this state;

2.  Ten percent (10%) if twenty-five percent (25%) to forty-nine percent (49%) of the crew are residents of Oklahoma and are employed in this state; and

3.  Five percent (5%) if less than twenty-five percent (25%) of the crew are residents of Oklahoma and are employed in this state.

C.  The rebate program shall be administered by the Office of the Oklahoma Film and Music Commission and the Oklahoma Tax Commission, as provided in the Compete with Canada Film Act.

D.  To be eligible for a rebate payment:

1.  The production company responsible for a film, television production, or television commercial, as defined in Section 3623 of this title, made in this state shall submit documentation to the Office of the Oklahoma Film and Music Commission of the amount of wages paid for employment in this state to residents of this state directly relating to the production and the amount of other production costs incurred in this state directly relating to the production;

2.  The production company shall also file an Oklahoma income tax return;

3.  The production company shall provide the name of the completion guarantor, a copy of the bond guaranteeing the completion date, and a copy of the contract between the production company and the principal actors or equivalent proof of completion to ensure a mechanism for the compensation of local vendors;

4.  The minimum budget for the film shall be Two Million Dollars ($2,000,000.00) of which not less than One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) shall be expended in this state;

5.  The production company shall provide evidence of a recognizable domestic or foreign distribution agreement within one (1) year from the end of principal photography; and

6.  The production company shall provide evidence of a certificate of general liability insurance with a minimum coverage of One Million Dollars ($1,000,000.00) and a workers' compensation policy pursuant to state law, which shall include coverage of employer's liability.

E.  A production company shall not be eligible to receive both a rebate payment pursuant to the provisions of this act and an exemption from sales taxes pursuant to the provisions of paragraph 21 of Section 1357 of this title.  If a production company has received such an exemption from sales taxes and submits a claim for rebate pursuant to the provisions of the Compete with Canada Film Act, the company shall be required to fully repay the amount of the exemption to the Tax Commission.  A claim for a rebate shall include documentation from the Tax Commission that repayment has been made as required herein or shall include an affidavit from the production company that the company has not received an exemption from sales taxes pursuant to the provisions of paragraph 21 of Section 1357 of this title.

F.  The Office shall approve or disapprove all claims for rebate and shall notify the Tax Commission.  The Tax Commission shall issue payment for all approved claims from funds in the Oklahoma Film Enhancement Rebate Program Revolving Fund created in Section 3625 of this title on or after July 1, 2006, and on or after each July 1 thereafter following the fiscal year in which the documented expenditures were made.  The amount of payments in any single fiscal year shall not exceed Five Million Dollars ($5,000,000.00).  If the amount of approved claims exceeds the amount specified in this subsection in a fiscal year, payments shall be made in the order in which the claims are approved by the Office.  If an approved claim is not paid in whole or in part, the unpaid claim or unpaid portion may be paid in the following fiscal year subject to the limitations specified in this subsection.

Added by Laws 2001, c. 259, § 4, eff. July 1, 2001.  Amended by Laws 2002, c. 203, § 2, eff. July 1, 2002; Laws 2005, c. 381, § 15, eff. July 1, 2005.

§68-3625.  Oklahoma Film Enhancement Rebate Program Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Tax Commission to be designated the "Oklahoma Film Enhancement Rebate Program Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Tax Commission which are specifically required by law to be deposited in the fund and any public or private donations, contributions, and gifts received for the benefit of the fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Tax Commission for the purpose of paying rebates as provided in this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The Oklahoma Tax Commission shall apportion, from the revenues which would otherwise be apportioned to the General Revenue Fund pursuant to subparagraph a of paragraph 1 of Section 2352 of this title, an amount that the Commission estimates to be necessary to pay the rebates provided by Section 3624 of this title to the Oklahoma Film Enhancement Rebate Program Revolving Fund.

Added by Laws 2001, c. 259, § 5, eff. July 1, 2001.  Amended by Laws 2005, c. 381, § 16, eff. July 1, 2005.

§68-3626.  Termination of act.

The provisions of this act shall be terminated effective July 1, 2011, and no claim shall be paid thereafter.

Added by Laws 2001, c. 259, § 6, eff. July 1, 2001.

§68-3651.  Short title.

This act shall be known and may be cited as the "Oklahoma Quality Jobs Incentive Leverage Act".

Added by Laws 2002, c. 299, § 1, emerg. eff. May 23, 2002.

§68-3652.  Legislative findings.

The Legislature finds that certain establishments which qualify for incentive payments pursuant to the Oklahoma Quality Jobs Program Act are a source of economic benefits for the state, its political subdivisions and its residents that can only be achieved through the use of specialized economic incentives.  The Oklahoma Quality Jobs Incentive Leverage Act is enacted in order to provide a mechanism for the leverage of incentive payments for the purpose of promoting and sustaining economic growth and activity within the State of Oklahoma.  The Legislature finds that the use of the incentive payment, together with other fiscal resources, is a method that provides a beneficial correlation between the use of monies in the Quality Jobs Program Incentive Leverage Fund and the total economic benefits to be derived from the use of proceeds from the sale of obligations provided by Section 4 of this act.

Added by Laws 2002, c. 299, § 2, emerg. eff. May 23, 2002.

§68-3653.  Definitions.

As used in this act:

1.  "Establishment" means a business that:

a. has at least One Hundred Fifteen Million Dollars ($115,000,000.00) in annual gross compensation paid with respect to jobs located in Oklahoma according to Oklahoma Employment Security records and company reports for the three (3) years prior to the irrevocable election filing date provided by Section 8 of this act,

b. has an average salary of at least Forty Thousand Dollars ($40,000.00) paid to employees as of the irrevocable election filing date provided by Section 8 of this act,

c. intends to add substantial gross compensation, as defined below, with respect to full-time-equivalent employment located in Oklahoma within three (3) years of filing an irrevocable election with the Oklahoma Department of Commerce pursuant to the provisions of subsection A of Section 8 of this act,

d. has at least Two Hundred Million Dollars ($200,000,000.00) total investment in Oklahoma,

e. intends to add investment for modernization and retooling of a facility located in the state of at least Fifty Million Dollars ($50,000,000.00) but for purposes of this act not in excess of Two Hundred Fifty Million Dollars ($250,000,000.00) within five (5) years of filing an irrevocable election with the Oklahoma Department of Commerce pursuant to the provisions of subsection A of Section 8 of this act,

f. has and maintains at least one thousand five hundred fifty (1,550) full-time employees in the state,

g. is described by Industry Number 3011, Industry Group Number 301, Major Group 30 of the Standard Industrial Classification Manual (SIC), latest revision, and

h. for an establishment qualifying for proceeds pursuant to paragraph 1 of subsection B of Section 4 of this act and, as of the date the irrevocable election authorized by Section 8 of this act is filed, has received or will receive funds as a result of a voter-approved economic development incentive derived from a tax levy:

(1) by a county or municipality, the population of such county or the population of the county in which such municipality is located shall not exceed five hundred thousand (500,000) persons, according to the most recent federal Decennial Census, and

(2) with projected revenues for the county or municipality during the period of the tax levy equal to or greater than Five Million Dollars ($5,000,000.00) as certified by the establishment to the Oklahoma Department of Commerce and an amount committed for the direct benefit of the establishment equal to or greater than thirteen and five-tenths percent (13.5%) of the proceeds from the obligations issued pursuant to Section 4 of this act to which the establishment is entitled;

2.  "Gross compensation" means wages, as defined in Section 2385.1 of Title 68 of the Oklahoma Statutes, and benefits paid on behalf of employees receiving wages; and

3.  "Substantial gross compensation" means annualized compensation of Four Million Dollars ($4,000,000.00) or more within three (3) years of filing the irrevocable election with the Oklahoma Department of Commerce pursuant to Section 8 of this act.

Added by Laws 2002, c. 299, § 3, emerg. eff. May 23, 2002.

§68-3654.  Issuance of obligations - Calculation of foregone incentives - Payment of proceeds - Repayment - Guaranty.

A.  The Oklahoma Development Finance Authority shall, according to the requirements of the Oklahoma Development Finance Authority Act, issue obligations in a principal amount determined as required by this section upon certification by the Oklahoma Department of Commerce that an establishment has filed the irrevocable election described in subsection A of Section 8 of this act.  No obligation issued by the Oklahoma Development Finance Authority pursuant to this act shall be considered a general obligation of the State of Oklahoma for any purpose and the indebtedness incurred shall be a debt of the Oklahoma Development Finance Authority and not a debt of the State of Oklahoma.

B.  Notwithstanding any other provision of this section to the contrary, the total principal amount of indebtedness incurred by the Authority shall not be greater than an amount required for proceeds equal to:

1.  Fourteen and four-tenths percent (14.4%) of the maximum amount of projected investment, as disclosed pursuant to Section 5 of this act, for the applicable facility of an establishment that has received or will receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act.  The maximum amount of projected investment for purposes of this paragraph shall not exceed Two Hundred Fifty Million Dollars ($250,000,000.00); or

2.  Seven and two-tenths percent (7.2%) of the maximum amount of projected investment, as disclosed pursuant to Section 5 of this act, for the applicable facility of an establishment that will not receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act.

C.  The proceeds of such issuance shall be used by the Authority for the benefit of an establishment making an irrevocable election pursuant to the requirements of this act and such proceeds shall be made available to an establishment for purposes of making the investments described by Section 3 and Section 5 of this act according to the requirements of this act and any agreement executed by the establishment and the Oklahoma Development Finance Authority.

D.  Upon receipt and analysis of the disclosures regarding proposed investment for modernization and retooling of a facility located within the state and owned by an establishment that qualifies for access to the proceeds from the sale of the obligations, the Oklahoma Development Finance Authority shall, if requested by the establishment, structure the issuance of the obligations in a manner that provides for the receipt of proceeds equal to the sum of the computations described by paragraphs 1 and 2 of this subsection for an establishment that has received or will receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act or the amount prescribed by paragraph 3 of this subsection for an establishment that will not receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act as follows:

1.  The projected value of tax incentives which the establishment has agreed to forego and for which the establishment will become ineligible pursuant to subsections H and I of Section 8 of this act, which amount shall be calculated by the Incentive Approval Committee created by subsection B of Section 3603 of Title 68 of the Oklahoma Statutes according to the following method:

a. the projected amount of incentive payments to be received by the establishment pursuant to the Oklahoma Quality Jobs Program Act shall be determined,

b. the projected amount of ad valorem tax liabilities which the establishment will incur as a result of the foregone exemption for a qualifying manufacturing concern that would otherwise be available pursuant to Section 2902 of Title 68 of the Oklahoma Statutes shall be determined which shall be calculated using an assumption that the liabilities will be equivalent to one percent (1%) of the amount of the total project cost disclosed to the Oklahoma Development Finance Authority pursuant to Section 5 of this act,

c. the projected amount of sales tax liabilities which the establishment will incur as a result of the foregone exemption for the construction of a manufacturing facility that would otherwise be available pursuant to Section 1359 of Title 68 of the Oklahoma Statutes shall be determined which shall be calculated using an assumption that the liabilities will be equivalent to four and one-half percent (4 1/2%) of the amount of the portion of project cost disclosed to the Oklahoma Development Finance Authority pursuant to Section 5 of this act that would qualify for the exemption pursuant to Section 1359 of Title 68 of the Oklahoma Statutes, and

d. the sum of the results separately computed pursuant to subparagraphs a, b and c of this paragraph shall be determined for use in the computation of the principal amount of the issuance as further provided by this subsection; and

2.  The projected value of the local economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act which directly benefits the establishment during the period of the local incentive multiplied by a number that, after accounting for the total computed to paragraph 1 of this subsection, when multiplied by the incentive amount directly benefiting the establishment and added to the result of the computation in paragraph 1 of this subsection is not greater than Thirty-six Million Dollars ($36,000,000.00), which sum shall be certified to the Oklahoma Development Finance Authority by the Incentive Approval Committee created by subsection B of Section 3603 of Title 68 of the Oklahoma Statutes in such form as the Authority may require; or

3.  An amount not to exceed seven and two-tenths percent (7.2%) of the project cost as disclosed pursuant to Section 5 of this act which computation shall only be applicable for an establishment that will not receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act which amount shall be certified to the Oklahoma Development Finance Authority by the Incentive Approval Committee created by subsection B of Section 3603 of Title 68 of the Oklahoma Statutes in such form as the Authority may require.

E.  Upon availability of such proceeds, the Authority shall make payment to the qualified establishment of the full allocation of proceeds based upon the computation required by the applicable paragraphs of subsection D of this section.

F.  The obligations authorized by subsection A of this section shall be fully repaid in a period not to exceed twenty (20) years from their issuance.

G.  The Oklahoma Development Finance Authority shall require that each and every establishment filing the irrevocable election pursuant to Section 8 of this act will use proceeds derived from the sale of obligations issued pursuant to subsection A of this section according to the requirements of this act.

H.  An establishment that otherwise qualifies to use proceeds from the sale of obligations pursuant to this section shall be required to provide documentation to the Oklahoma Development Finance Authority that a minimum of Fifty Million Dollars ($50,000,000.00) has been expended or legally committed for expenditure for a modernization and retooling of an existing facility located within the state before the Authority is authorized to transfer any such proceeds to the establishment.  Such expenditure or commitment for expenditures for the modernization and retooling of an existing facility occurring at any time on or after January 1, 2001, but not later than January 1, 2003, shall qualify in satisfaction of this requirement.

I.  Subject to the requirements of this section, the Oklahoma Development Finance Authority is authorized to issue its obligations in the principal amount required in order to make the proceeds from the sale of its obligations available to each establishment that qualifies for the use of such proceeds as required by this section, and in such additional principal amount as may be required for the payment of interest or the payment of principal and interest for the fiscal year ending June 30, 2003, together with such additional principal amount that may be required or that may be associated with the costs of the issuance of the obligations.  Under no circumstances shall the amount of proceeds derived from the sale of obligations authorized by subsection A of this section and which are made available to a qualified establishment exceed the amount prescribed by this section.

J.  The Oklahoma Development Finance Authority shall provide that the first payment of interest or the first payment of principal and interest in repayment of the obligations authorized by subsection A of this section shall not become due until July 1, 2003, or thereafter, if feasible, or the Authority shall provide for the first payment of interest or the first payment of principal and interest using some portion of the proceeds derived from the sale of obligations authorized by subsection A of this section.  If any payment of principal or interest is due at any time after July 1, 2003, the Authority may use such proceeds with respect to such required payment.  In no case shall the Authority issue the obligations in any manner that requires the use of revenues apportioned to the Quality Jobs Program Incentive Leverage Fund pursuant to Section 9 of this act until July 1, 2003, or thereafter.

K.  The Oklahoma Development Finance authority may enter into such agreements with a qualified establishment as are necessary to implement the provisions of this act.  The Authority shall require that an establishment using proceeds from obligations issued pursuant to this section enter into a contract with the Authority reflecting the benefits derived by the State of Oklahoma in a manner consistent with the findings of Section 2 of this act.  The Authority may provide for the issuance of obligations in a manner that results in availability of proceeds suitable to the proposed investment activity of an establishment and which takes into account the obligation of the Authority to repay principal and interest with the objective of obtaining the most favorable financing terms to the Authority for the repayment of the obligations.

L.  If an establishment to which proceeds from the sale of obligations issued pursuant to subsection A of this section are transferred does not make use of the proceeds in the amount required by any agreement with the Authority or in contravention of any of the terms or requirements imposed by the Authority or by the requirements of this act, the establishment shall become liable to the Oklahoma Development Finance Authority for the payment of principal, interest or other costs associated with the repayment of any amount of debt represented by obligations issued pursuant to subsection A of this section to the extent such proceeds were paid to the establishment and such proceeds were not used in the amount disclosed to the Oklahoma Development Finance Authority pursuant to Section 5 of this act.  If an establishment does not make the full amount of investment as disclosed pursuant to Section 5 of this act, the establishment shall be liable for principal, interest or other costs associated with repayment of debt equal to the difference between the amount of investment disclosed pursuant to Section 5 of this act and the actual investment made by the establishment multiplied by fourteen and four-tenths percent (14.4%) for an establishment that has or will receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act or multiplied by seven and two-tenths percent (7.2%) for an establishment that will not receive funds as a result of a voter-approved economic development incentive as described by subparagraph h of paragraph 1 of Section 3 of this act.

M.  An establishment that otherwise qualifies for the use of proceeds derived from the sale of obligations pursuant to subsection A of this section shall execute and deliver to the Oklahoma Development Finance Authority a guaranty, or shall cause a guaranty to be executed and delivered by a third party, in such form as the Authority may determine, for the benefit of the Oklahoma Development Finance Authority in the event of a deficit between the sum of the incentive payment and the withholding taxes transferred to the Quality Jobs Program Incentive Leverage Fund pursuant to Section 9 of this act and the total amount required for the payment of principal, interest or other costs associated with the obligations, proceeds from the sale of which are paid to the establishment or are available for use by the establishment.  The Authority shall only accept a third-party guaranty from an entity that has a net worth in excess of the net worth of the establishment on behalf of which the guaranty is provided.  Payments received by the Oklahoma Development Finance Authority pursuant to the provisions of this subsection and pursuant to the terms of the guaranty shall be deposited into the Quality Jobs Program Incentive Leverage Fund.  The Oklahoma Development Finance Authority shall require that the guaranty provide for such terms of payment as may be required to make payments of principal, interest or other costs in a timely manner to the entity or entities to which the Authority is obligated to make payment.  No revenues authorized to be apportioned pursuant to Section 2352 of Title 68 of the Oklahoma Statutes shall be transferred to the Quality Jobs Program Incentive Leverage Fund until the terms of the guaranty have been invoked and payment received or until the Oklahoma Development Finance Authority determines an event of default under the terms of the guaranty.

N.  The Oklahoma Development Finance Authority, in addition to any other powers granted to it pursuant to the Oklahoma Development Finance Authority Act, may pursue such remedies for the collection of any debt owed to the Authority as authorized by this section as are available to any creditor under the laws of the State of Oklahoma.

O.  The provisions of the Oklahoma Development Finance Authority Act shall be fully applicable to the obligations issued pursuant to subsection A of this section and except insofar as the provisions of this act are inconsistent with the provisions of the Oklahoma Development Finance Authority Act, the Oklahoma Quality Jobs Incentive Leverage Act shall supercede and govern all entities, transactions, obligations, rights and remedies associated with such obligations.

Added by Laws 2002, c. 299, § 4, emerg. eff. May 23, 2002.

§68-3655.  Proposed amount of investment and expenditure - Period required for full expenditure - Determination of total principal amount.

A.  Within sixty (60) days after filing the irrevocable election pursuant to Section 8 of this act, each establishment that has filed such election shall provide to the Oklahoma Development Finance Authority, on such form as may be prescribed by the Authority for this purpose, the total amount of investment and expenditure proposed by the establishment for the modernization or retooling of a facility located within the state owned by the establishment.  The full amount of expenditures qualifying for the use of proceeds pursuant to Section 4 of this act shall be made not later than five (5) years from the date as of which the disclosure document required by this subsection is filed.

B.  The Oklahoma Development Finance Authority shall evaluate the information provided pursuant to subsection A of this section in order to determine the total principal amount of the issuance or issuances authorized by subsection A of Section 4 of this act.  The total principal amount of any indebtedness issued by the Authority shall not exceed an amount required in order to allow all establishments that have made the disclosure required by subsection A of this section to fully expend proceeds made available to the establishment by the Authority, plus amounts required for repayment of the obligations, if applicable, and the costs of the issuance.

Added by Laws 2002, c. 299, § 5, emerg. eff. May 23, 2002.

§68-3656.  Use of Credit Enhancement Reserve Fund for issuance of obligations.

A.  The Oklahoma Development Finance Authority may use the Credit Enhancement Reserve Fund in order to obtain favorable financing terms for the issuance of obligations authorized by Section 4 of this act.  The commitment from the Credit Enhancement Reserve Fund for any such obligations shall not exceed Ten Million Dollars ($10,000,000.00).

B.  For purposes of the issuance authorized by Section 4 of this act, the provisions of Section 5063.4c of Title 74 of the Oklahoma Statutes shall not be applicable.

Added by Laws 2002, c. 299, § 6, emerg. eff. May 23, 2002.

§68-3657.  Quality Jobs Program Incentive Leverage Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Development Finance Authority to be designated the "Quality Jobs Program Incentive Leverage Fund".  All amounts deposited into the fund shall be used and expended by the Oklahoma Development Finance Authority solely for the purposes and in the amounts authorized by the Oklahoma Quality Jobs Incentive Leverage Act.  The Oklahoma Development Finance Authority is hereby specifically authorized and directed to use the monies transferred from the Quality Jobs Program Incentive Leverage Fund for the payment of principal, interest and other costs associated with the issuance of obligations pursuant to the provisions of this act.  The Oklahoma Development Finance Authority shall establish separate accounts within the Quality Jobs Program Incentive Leverage Fund as may be required to separately record transactions involving each establishment that files an irrevocable election pursuant to Section 8 of this act and to provide for the deposit of incentive payments and withholding taxes apportioned to the Fund pursuant to Section 9 of this act or for such other purposes as the Authority may determine to be necessary.

Added by Laws 2002, c. 299, § 7, emerg. eff. May 23, 2002.

§68-3658.  Irrevocable election to transfer incentive payments to Fund - Claim and use of tax credits - Ineligibility for certain exemptions.

A.  An establishment, as defined in Section 3 of this act, which is otherwise authorized to receive incentive payments pursuant to the Oklahoma Quality Jobs Program Act and that is in receipt of incentive payments or has qualified for receipt of incentive payments as of the date of the irrevocable election and that intends to use proceeds derived from the sale of obligations issued pursuant to Section 4 of this act shall, as a condition of being eligible to make use of such proceeds, file an irrevocable election with the Oklahoma Department of Commerce to have such incentive payments which would otherwise be paid to the establishment transferred to the Quality Jobs Program Incentive Leverage Fund.  An establishment shall file its election with the Oklahoma Department of Commerce not later than August 1, 2003, in order to be eligible for use of any proceeds from the sale of obligations authorized by Section 4 of this act.  No establishment that is not in receipt of or that has not qualified for receipt of incentive payments pursuant to the Quality Jobs Program Act may file an election pursuant to this section.

B.  Upon filing such election, any incentive payments which would have been paid to the establishment pursuant to the Oklahoma Quality Jobs Program Act after such filing shall be deposited to the Quality Jobs Program Incentive Leverage Fund.  Such incentive payments shall be treated as an asset of the establishment which has been paid to the State of Oklahoma for purposes of this act.

C.  Beginning July 1, 2003, and for each fiscal year thereafter as otherwise required by this act, monies transferred to the Quality Jobs Program Incentive Leverage Fund shall be used for the payment of principal and interest or other costs associated with the issuance of obligations by the Oklahoma Development Finance Authority pursuant to the provisions of Section 4 of this act.  Not later than January 1 and July 1 of each year, the Oklahoma Development Finance Authority shall certify to the Oklahoma Department of Commerce and the Oklahoma Tax Commission the amount which will be required for payment of principal, interest and other costs associated with the issuance of such obligations for the succeeding six-month period.

D.  Notwithstanding any provision of law to the contrary, once an irrevocable election has been made by the establishment pursuant to the provisions of this section:

1.  The incentive payment made pursuant to the Oklahoma Quality Jobs Program Act for the establishment shall never be less than One Dollar ($1.00) either during the period of the contract for the incentive payment or during the period of time obligations issued under Section 4 of this act remain unpaid; and

2.  Incentive payments shall continue to be paid for the establishment either as provided in the contract for incentive payments in the amount required by the Quality Jobs Program Act or in the amount of One Dollar ($1.00) after the expiration of the contract period until the Oklahoma Development Finance Authority certifies to the Oklahoma Department of Commerce and the Tax Commission that the indebtedness of the Authority issued pursuant to the provisions of Section 4 of this act has been repaid.

E.  Beginning July 1, 2003, and for each fiscal year thereafter as otherwise required by this act, as often as may be necessary for the Oklahoma Development Finance Authority to make payments with respect to indebtedness issued pursuant to the provisions of this act, the Tax Commission shall transfer from the revenues specified in Section 9 of this act an amount required to equal the difference between the incentive payment deposit and the amount certified pursuant to the provisions of subsection C of this section.  The Tax Commission shall then transfer the total amount required pursuant to the certification to the Oklahoma Development Finance Authority.

F.  An establishment to which proceeds from the sale of any obligations issued by the Oklahoma Development Finance Authority are made available as provided by this act shall not claim any tax credits that would otherwise be authorized pursuant to Section 2357.4 of Title 68 of the Oklahoma Statutes as a result of jobs created or capital investment made as a direct result of the use of such bond proceeds.  For purposes of this subsection and for purposes of computing any tax credit pursuant to Section 2357.4 of Title 68 of the Oklahoma Statutes, "bond proceeds" shall mean the amount transferred, paid or made available to the establishment together with the total amount of principal and interest paid by the Oklahoma Development Finance Authority with respect to any amount of proceeds transferred, paid or made available to the establishment.

G.  An establishment that files an irrevocable election authorized by this section and to which proceeds from the sale of obligations authorized by Section 4 of this act are paid or made available may utilize income tax credits earned prior to the effective date of this act pursuant to Section 2357.4 of Title 68 of the Oklahoma Statutes for a period of fifteen (15) taxable years subsequent to the year in which the election is filed.

H.  An establishment that files an irrevocable election authorized by this section and to which any proceeds from the sale of obligations authorized by Section 4 of this act are paid or made available shall not be eligible to claim any exemption pursuant to Section 6B of Article X of the Oklahoma Constitution or Section 2902 of Title 68 of the Oklahoma Statutes with respect to real or personal property constituting the facility described by the establishment pursuant to the disclosure document as provided by Section 5 of this act.  The maximum amount of investment in any facility for purposes of the foregone exemption required by this subsection shall be Two Hundred Fifty Million Dollars ($250,000,000.00).

I.  An establishment that files an irrevocable election authorized by this section and to which any proceeds from the sale of obligations authorized by Section 4 of this act are paid or made available shall not be eligible to claim any exemption otherwise available pursuant to Section 1359 of Title 68 of the Oklahoma Statutes with respect to the facility constructed, acquired, improved or equipped with such proceeds.  The provisions of this subsection shall not require any waiver of sales tax exemption with respect to personal property acquired for the manufacturing process after completion of construction of the applicable facility.

Added by Laws 2002, c. 299, § 8, emerg. eff. May 23, 2002.

§68-3659.  Remitted withholding taxes - Transfer and apportionment.

A.  Beginning July 1, 2003, and for each fiscal year thereafter during which any obligations issued by the Oklahoma Development Finance Authority issued pursuant to Section 4 of this act remain unpaid, the Oklahoma Tax Commission shall identify an establishment that makes the irrevocable election authorized by Section 8 of this act and shall compute the amount of withholding taxes imposed pursuant to Section 2385.2 of Title 68 of the Oklahoma Statutes attributable to employees of that establishment whose wages are subject to the levy.

B.  Beginning July 1, 2003, and for each fiscal year thereafter during which any obligations issued by the Oklahoma Development Finance Authority issued pursuant to Section 4 of this act remain unpaid, the Oklahoma Tax Commission shall transfer to the Quality Jobs Program Incentive Leverage Fund an amount of withholding taxes remitted by an establishment which has made the irrevocable election equal to the amount required pursuant to subsection E of Section 8 of this act.

C.  Subject to the provisions of Section 11 of this act, if the amount of the withholding taxes remitted by the establishment is less than the amount required pursuant to subsection E of Section 8 of this act, the proceeds from the guaranty required by subsection M of Section 4 of this act shall be paid to the Quality Jobs Program Incentive Leverage Fund.

D.  After the amount of withholding taxes required to be transmitted to the Quality Jobs Program Incentive Leverage Fund has been computed, the remaining withholding tax remitted by a qualified establishment shall be apportioned in the manner prescribed by law.

E.  The amount of withholding taxes transferred to the Quality Jobs Program Incentive Leverage Fund pursuant to this section shall be deemed not to have accrued to the State Treasury for purposes of certifications required by the State Board of Equalization pursuant to Section 23 of Article X of the Oklahoma Constitution and shall be deemed to be monies held in trust for the benefit of the Oklahoma Development Finance Authority in order to repay obligations issued by the Authority pursuant to Section 4 of this act.

F.  The withholding taxes attributable to the wages of employees of an establishment which has made the irrevocable election provided for by Section 8 of this act shall be apportioned in the manner prescribed by law as soon as all of the obligations of the Oklahoma Development Finance Authority issued pursuant to Section 4 of this act have been fully repaid and after such time the provisions of this section shall cease to have the force and effect of law.

Added by Laws 2002, c. 299, § 9, emerg. eff. May 23, 2002.

§68-3660.  Establishments ceasing to qualify for incentive payment - Liability for payment of principal, interest or other costs.

A.  An establishment making the irrevocable election pursuant to the provisions of Section 8 of this act and which ceases to qualify for an incentive payment pursuant to the provisions of the Oklahoma Quality Jobs Program Act, other than a payment in the amount of One Dollar ($1.00) as provided in paragraph 1 of subsection D of Section 8 of this act, and the withholding tax collections of which are not sufficient to make required payments of principal or interest because of a reduction in gross payroll at a facility constructed with or equipped with personal property acquired through the use of proceeds from the issuance of obligations by the Oklahoma Development Finance Authority pursuant to the provisions of this act, shall be liable to the State of Oklahoma and the Oklahoma Development Finance Authority for the amount of any required principal or interest payment associated with obligations the proceeds of which have been paid to the establishment or are available for use by the establishment that remains after using the incentive payment plus the withholding taxes of the establishment.

B.  An establishment incurring an obligation for the payment of any principal, interest or other costs pursuant to subsection A of this section shall be liable only for amounts accrued during such period of time.  The establishment shall not have any direct liability for subsequent periods of time during which the sum of the incentive payment and the withholding tax collected from the establishment is sufficient to make required payments in satisfaction of the obligations issued pursuant to subsection A of Section 4 of this act.

Added by Laws 2002, c. 299, § 10, emerg. eff. May 23, 2002.

§68-3701.  Short title.

Sections 1 through 12 of this act shall be known and may be cited as the "Saving Quality Jobs Act".

Added by Laws 1994, c. 322, § 1, emerg. eff. June 8, 1994.

§68-3702.  Legislative intent.

It is the intent of the Legislature that:

1.  The State of Oklahoma provide appropriate incentives to support establishments:

a. that hold promise of retaining and gaining jobs when the State of Oklahoma is in competitive situations with other states or nations,

b. when there is a direct threat to the existing revenue base and wealth of the state because existing jobs are at risk, and

c. provided, however, new jobs must be created in conjunction with provisions of incentives to retain at-risk jobs;

2.  The State of Oklahoma provide appropriate incentives to support establishments that hold the promise of growth in strategic industries that yield higher long-term benefits for job retention and increasing the wealth of the state and which create competitive advantages for the State of Oklahoma in attracting and retaining industries and thus jobs;

3.  The State of Oklahoma provide appropriate incentives to establishments that locate in areas of the state that would be highly impacted statistically in their labor forces when establishments locate in such an area;

4.  The State of Oklahoma provide appropriate incentives to establishments that reduce continuing unemployment for citizens by employing the chronically unemployed;

5.  The Oklahoma Department of Commerce and the Oklahoma Tax Commission implement the provisions of the Saving Quality Jobs Act and exercise all powers as authorized in this act.  The exercise of powers conferred by the Saving Quality Jobs Act shall be deemed and held to be the performance of essential public purposes; and

6.  Nothing herein shall be construed to constitute a guarantee or assumption by the State of Oklahoma of any debt of any individual, company, corporation or association nor to authorize the credit of the State of Oklahoma to be given, pledged or loaned to any individual, company, corporation or association.

Added by Laws 1994, c. 322, § 2, emerg. eff. June 8, 1994.

§68-3703.  Definitions.

Unless otherwise indicated in the Saving Quality Jobs Act, the definitions contained in Section 3603 of Title 68 of the Oklahoma Statutes shall apply to the Saving Quality Jobs Act.

Other definitions of the Saving Quality Jobs Act are:

1.  "At-risk jobs" are those jobs of a qualifying establishment, presently existing in Oklahoma which the Director of the Department of Commerce finds would be lost within the state based on changes in establishment structure; consolidation attempts of establishments; and other such factors as determined on a case-by-case basis, unless incentives are offered.  Provided, that the Department shall limit the number of at-risk jobs for each establishment so that the number of at-risk jobs shall not exceed the number of new direct jobs anticipated to be created.  However, under no circumstances shall the number of at-risk jobs exceed two hundred jobs for any single establishment;

2.  "Fiscal year" means July 1 through June 30;

3.  "High impact projects" means those projects described in Section 8 of this act;

4.  "Premium net benefit rate" means the percentage rate determined by the Oklahoma Department of Commerce and utilized by the Oklahoma Tax Commission to calculate quarterly premium payments which are further described in Section 5 of this act; and

5.  "Premium payments" means those payments made in addition to incentive payments to approved establishments under the terms of the Saving Quality Jobs Act which are calculated in accordance with the provisions of Section 5 of this act.

Added by Laws 1994, c. 322, § 3, emerg. eff. June 8, 1994.

§68-3704.  Quarterly premium payments.

An establishment which is qualified for incentive payments pursuant to the Oklahoma Quality Jobs Program Act shall be entitled to claim quarterly premium payments for a period of three (3) years, to be calculated as provided by Section 5 of this act, if such establishment meets either of the following qualifications:

1.  It is certified by the Oklahoma Department of Commerce and confirmed by the Governor that the establishment has demonstrated that its existing jobs are at risk.  In order to qualify for the premium, the establishment must create one new job for each at-risk job saved.  In such cases, the premium payment shall be calculated as provided in Section 5 of this act.

The Department shall specify the type of application, information or documentation necessary to satisfy the requirement of this paragraph; or

2.  An establishment is engaged in an industry which is strategically important to the general economic development of this state due to its impact upon factors such as labor, other establishments in the same or related industries, demand for component or material supplies and other factors which may be determined by rule of the Department of Commerce.  Provided, that those industries classified and defined in the Standard Industrial Classification (SIC) Manual, latest version, as follows shall be considered strategic for purposes of this section:

a. Electronic components, n.e.c., SIC 3675,

b. Miscellaneous plastics products, SIC 3070,

c. Central administrative offices, (no SIC Code),

d. Instruments and related products, SIC 38,

e. Chemicals including pharmaceuticals, SIC 28,

f. Engineering and architectural services, SIC 871,

g. Aircraft and parts manufacturing, SIC 372, and

h. Research and testing services, SIC 873.

Added by Laws 1994, c. 322, § 4, emerg. eff. June 8, 1994.

§68-3705.  Maximum allowable premium payments - Apportionments - Application to receive payments - Continuing eligibility.

A.  An establishment which meets the qualifications specified in the Saving Quality Jobs Act may claim premium payments for a three-year period from the Oklahoma Tax Commission pursuant to the provisions of the Saving Quality Jobs Act in an amount equal to the premium net benefit rate multiplied by the actual gross payroll of the establishment's new direct jobs for a calendar quarter as verified by the Oklahoma Employment Security Commission.  The premium net benefit rate of the establishment shall be calculated by the Department of Commerce by dividing the maximum allowable premium payment for the establishment, which shall be calculated as follows, by the anticipated quarterly gross payroll of the establishment:

1.  The maximum allowable premium payment to an establishment which qualifies for premium payments pursuant to the provisions of paragraph 1 of Section 4 of this act shall be calculated to be equal to one-tenth of one percent (1/10 of 1%) of the estimated net direct state benefits, apportioned over the three-year payment period as provided by subsection B of this section, for each qualifying at-risk job which is retained by an establishment.  Provided, that the number of retained at-risk jobs utilized for said calculation shall not exceed the number of new direct jobs added by the establishment pursuant to the Quality Jobs Program Act, or two hundred jobs whichever is less.  Additionally, the maximum allowable premium payment shall be reduced as set out in paragraphs 3 and 4 of this subsection.

2.  The maximum allowable premium payment of an establishment which qualifies for premium payments pursuant to the provisions of paragraph 2 of Section 4 of this act shall be calculated to be equal to twenty percent (20%) of the estimated net direct state benefits, apportioned over the three-year payment period as provided by subsection B of this section.  Provided, the maximum allowable premium payment shall be reduced as set out in paragraphs 3 and 4 of this subsection.

3.  Under no circumstances may the combined premium payment and quality job incentive payment made to an establishment exceed five percent (5%) of the gross payroll of the establishment.  If the sum of the establishment's maximum premium payment as a percent of anticipated gross payroll and the establishment's net benefit rate exceed five percent (5%) of gross payroll, then the Department of Commerce shall reduce the establishment's allowable premium payment such that the combined premium payment and quality job incentive payment shall equal five percent (5%) of gross payroll.

4.  The maximum aggregate amount of payments, to all qualified establishments in any fiscal year of the State of Oklahoma, which are authorized pursuant to this section and Section 8 of this act is Two Million Five Hundred Thousand Dollars ($2,500,000.00).  For the purposes of this paragraph, projected premium and incentive payments of each qualified establishment pursuant to this section and Section 8 of this act shall be aggregated by the Department of Commerce to determine if said limit has been reached.  Notwithstanding any other provision of law, when the maximum Two Million Five Hundred Thousand Dollars ($2,500,000.00) of projected premium and incentive payments provided by this section and Section 8 of this act have been obligated to specific establishments for a given fiscal year, then no additional application for payments may be considered by the Department of Commerce for that fiscal year and in any event no payments in excess of said Two Million Five Hundred Thousand Dollars ($2,500,000.00) shall be paid by the Tax Commission within any fiscal year pursuant to this section and Section 8 of this act.

B.  Upon calculating an establishment's allowable possible premium payment as provided by subsection A of this section, the Department of Commerce shall apportion said total amount among each of the three (3) years of the payment period as provided by subsection B of this section.  Said apportionment shall be made in the same proportions as the first three (3) years of an establishment's annual estimated net direct state benefits pursuant to the Oklahoma Quality Jobs Program Act.

C.  In order to receive premium payments, an establishment shall apply to the Oklahoma Department of Commerce.  The application shall be on a form prescribed by the Department and shall contain such information as may be required by the Department to determine if the applicant is qualified.

D.  In order to qualify for and remain qualified to receive premium payments, the establishment applying must have applied for, be qualified for and remain qualified for incentive payments pursuant to the Oklahoma Quality Jobs Program Act and meet all qualifications and requirements of the Saving Quality Jobs Act.

E.  The Department shall determine if the applicant is qualified to receive premium payments.

F.  If the applicant is determined to be qualified by the Department of Commerce, the Department shall communicate such information to the Tax Commission, including the establishment's premium net benefit rate and the maximum allowable premium payment amount during the three-year payment period, when supplying information required by the Oklahoma Quality Jobs Program Act.  The Tax Commission may require the establishment to submit such additional information as may be necessary to administer the provisions of the Saving Quality Jobs Act.  The approved establishment shall report to the Tax Commission periodically to show its continued eligibility for premium payments.  The establishment may be audited by the Tax Commission to verify such eligibility.

Added by Laws 1994, c. 322, § 5, emerg. eff. June 8, 1994.

§68-3706.  Saving Quality Jobs Premium Payment Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Saving Quality Jobs Premium Payment Fund".  The Oklahoma Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund.  The amount deposited shall equal the sum of an amount determined by multiplying the premium net benefit rate provided by the Department of Commerce by the gross payroll of each establishment approved pursuant to Section 5 of this act.  All of the amounts deposited in such fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by the Saving Quality Jobs Act.  Liability of the State of Oklahoma for payments made pursuant to the Saving Quality Jobs Act shall be limited to the balance contained in the fund created by this section and Section 9 of this act.  The total payments from the fund created by this section together with all payments from the High Impact Project Payment Fund created pursuant to Section 9 of this act shall not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) for any one fiscal year.

Added by Laws 1994, c. 322, § 6, emerg. eff. June 8, 1994.

§68-3707.  Filing of claim - Issuance of warrant.

A.  As soon as practicable after the end of a calendar quarter for which an establishment has qualified to receive a premium payment, the establishment shall file a claim for the payment with the Oklahoma Tax Commission and shall specify the actual number and gross payroll of new direct jobs or at-risk jobs for the establishment for the calendar quarter.  The Tax Commission shall verify the actual gross payroll for new direct jobs for the establishment for such calendar quarter.  If the Tax Commission is not able to provide such verification utilizing all available resources, the Tax Commission may request such additional information from the establishment as may be necessary or may request the establishment to revise its claim.

B.  As soon as practicable after such verification, the Tax Commission shall issue a warrant to the establishment in the amount of the premium net benefit rate multiplied by the actual gross payroll for the calendar quarter in accordance with Section 5 of this act.  Provided, that the premium payments received by an establishment shall not exceed the total maximum allowable premium payment over the entire three-year period as communicated to the Tax Commission by the Department of Commerce.  If an establishment is entitled to a quarterly payment pursuant to both the Oklahoma Quality Jobs Program Act and the Saving Quality Jobs Act, the Tax Commission may issue one warrant for both.

Added by Laws 1994, c. 322, § 7, emerg. eff. June 8, 1994.

§68-3708.  High impact projects.

A.  An establishment which meets the qualifications specified in the Oklahoma Quality Jobs Program Act, Sections 3602 through 3609 of Title 68 of the Oklahoma Statutes, except that the establishment has an annual gross payroll for new direct jobs, as defined in the Oklahoma Quality Jobs Program Act, projected by the Department of Commerce to equal at least One Million Dollars ($1,000,000.00) but less than Two Million Five Hundred Thousand Dollars ($2,500,000.00) within three (3) years of the anticipated date of receipt of first incentive payment may qualify for payments for the High Impact Projects Payments Fund created in Section 9 of this act pursuant to approval by the Oklahoma Department of Commerce if the establishment provides a number of new direct jobs that is equal to or greater than one percent (1%) of the total labor force of the county in which the establishment locates.  Such establishments shall be deemed "high impact projects".

B.  1.  High impact projects, upon approval of the Oklahoma Department of Commerce, may receive quarterly incentive payments for a six-year period from the Oklahoma Tax Commission in an amount which shall be equal to two and one-half percent (2.5%) of gross payroll for new direct jobs.

2.  During the first three (3) years of the six-year period, an approved project may receive quarterly incentive payments irrespective of whether a minimum annual payroll of One Million Dollars ($1,000,000.00) for new direct jobs is achieved.  In the event a minimum annual payroll of One Million Dollars ($1,000,000.00) for new direct jobs is not achieved by an approved project within three (3) years, payments will cease and will not be resumed.

3.  An approved project which achieves the minimum required payroll during the first three (3) years is eligible to receive incentive payments during the remaining three (3) years of the six-year period.  Provided, in order to receive an incentive payment for any quarter during the remaining three (3) years of eligibility, the approved project must have an actual verified gross payroll which equal or exceeds One Million Dollars ($1,000,000.00) for new direct jobs for the four (4) consecutive calendar quarters immediately preceding the quarter for which application for payment is made.

C.  Upon approval of such high impact project to receive payments, the Department of Commerce shall notify the Oklahoma Tax Commission in writing and shall provide it with a copy of the application and the approval.  The Tax Commission may require the establishment implementing the high impact project to submit additional information as is necessary for the Tax Commission to verify continuing eligibility for receipt of incentive payments.  Any information submitted in response to such inquiries shall be considered a part of the documentation for qualification and shall be subject to audit by the Tax Commission.

D.  As soon as practicable after receipt of departmental approval of a high impact project, the Tax Commission shall notify the establishment performing the high impact project of procedures and requirements to receive warrants.  Once the establishment has complied, the Tax Commission shall issue quarterly warrants as long as eligibility continues.

E.  The prohibition set forth in Section 3607 of Title 68 of the Oklahoma Statutes shall apply to an establishment which receives incentive payments pursuant to the provisions of this section.

Added by Laws 1994, c. 322, § 8, emerg. eff. June 8, 1994.

§68-3709.  High Impact Projects Payments Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "High Impact Projects Payments Fund".  The Oklahoma Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund.  The amount deposited shall equal the sum of an amount determined by multiplying two and one-half percent (2.5%) by the gross payroll for new direct jobs for each establishment approved pursuant to Section 8 of this act.  All of the amounts deposited in such fund may be used and expended by the Tax Commission for the purposes and in the amounts authorized by the Saving Quality Jobs Act.  Liability of the State of Oklahoma for payments made pursuant to the Saving Quality Jobs Act is limited to the balance contained in the fund created by this section and Section 6 of this act.  The total payments from the fund created by this section together with all payments from the Saving Quality Jobs Premium Payment Fund created pursuant to Section 6 of this act shall not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) for any one fiscal year.

Added by Laws 1994, c. 322, § 9, emerg. eff. June 8, 1994.

§68-3710.  Rulemaking.

The Department of Commerce and the Tax Commission shall promulgate rules necessary to implement their respective duties and responsibilities under the provisions of the Saving Quality Jobs Act.

Added by Laws 1994, c. 322, § 10, emerg. eff. June 8, 1994.

§68-3711.  Agreement between establishment and state - Fraud.

A.  Once a project is approved pursuant to the Saving Quality Jobs Act, an agreement shall be deemed to exist between the establishment implementing the project and the State of Oklahoma requiring continuing payments to be made as established pursuant to this section and within the limitations herein.

B.  Any person making an application, claim for payment or any report, return, statement or other instrument or providing any other information pursuant to the provisions of the Saving Quality Jobs Act who willfully makes a false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully provides any false or fraudulent information, or any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully aids or abets another in providing any false or fraudulent information, upon conviction, shall be guilty of a felony punishable by the imposition of a fine of not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00), or imprisonment in the State Penitentiary for not less than two (2) years and not more than five (5) years, or by both such fine and imprisonment.  Any person convicted of a violation of this section shall be liable for the repayment of all incentive payments which were paid to the establishment.  Interest shall be due on such payments at the rate of ten percent (10%) per annum.

Added by Laws 1994, c. 322, § 11, emerg. eff. June 8, 1994.

§68-3712.  Report on effect of Saving Quality Jobs Program.

The Oklahoma Department of Commerce shall prepare triennially a report which shall include, but not be limited to, documentation of the new direct jobs created or saved under the Saving Quality Jobs Act and a fiscal analysis of the costs and benefits of the act to the state.  The report shall be submitted to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor of this state no later than March 1, 1996, and every three (3) years thereafter.  The report may be used for the purpose of determining whether to continue or sunset the Saving Quality Jobs Act.

Added by Laws 1994, c. 322, § 12, emerg. eff. June 8, 1994.  Amended by Laws 1996, c. 112, § 2, eff. Nov. 1, 1996.

§68-3801.  Short title.

Sections 1 through 8 of this act shall be known and may be cited as the "Former Military Facility Development Act".

Added by Laws 1994, c. 363, § 1, eff. July 1, 1994.

§68-3802.  Qualification for incentive payments - Definitions - Cost/benefit analysis.

A.  Except as otherwise provided by this section, an establishment which meets the qualifications specified in the Oklahoma Quality Jobs Program Act, Sections 3601 through 3609 of Title 68 of the Oklahoma Statutes, except that the establishment:

1.  Has an annual gross payroll for new direct jobs, as defined in the Oklahoma Quality Jobs Program Act, projected by the Department of Commerce to equal at least One Million Five Hundred Thousand Dollars ($1,500,000.00) but less than Two Million Five Hundred Thousand Dollars ($2,500,000.00) within three (3) years of the anticipated date of receipt of first incentive payment; and

2.  Locates its principal business activity at a former military facility,

may qualify for payments from the Former Military Facility Projects Fund created in Section 3 of this act pursuant to approval by the Oklahoma Department of Commerce.  Such establishments shall be deemed "former military facility projects".

B.  Unless otherwise indicated in the Former Military Facility Development Act, the definitions contained in Section 3603 of Title 68 of the Oklahoma Statutes shall apply to the Former Military Facility Development Act.

C.  As used in this section, "former military facility" shall mean any tract or parcel of real property used primarily for a military purpose during a state of war, armed conflict or during peace time, title to which was vested in the United States Government, any branch of the Armed Forces of the United States of America or was subsequently conveyed by such entities to the State of Oklahoma, any political subdivision of the State of Oklahoma, or any public trust having the State of Oklahoma or any political subdivision of the State of Oklahoma as its beneficiary, whether singly or in combination with other government entities prior to the date on which the establishment acquired its interest.

D.  The Department shall determine if the applicant is qualified to receive incentive payments.

E.  If the applicant is determined to be qualified by the Department of Commerce, the Department shall conduct a cost/benefit analysis to determine the estimated net direct state benefits and the net benefit rate applicable for a ten-year period and to estimate the amount of gross payroll for a ten-year period.  In conducting such cost/benefit analysis, the Department shall consider quantitative factors, such as the anticipated level of new tax revenues to the state along with the added cost to the state of providing services, and such other criteria as deemed appropriate by the Department.  In no event shall former military facility project payments, cumulatively, exceed the estimated net direct state benefits.  Notwithstanding any other provision of law, when the maximum of Two Million Five Hundred Thousand Dollars ($2,500,000.00) of projected former military facility projects payments provided by Sections 1 through 8 of this act have been obligated to specific establishments for a given fiscal year, then no additional application for such payments may be considered by the Department of Commerce for that fiscal year and in any event no payments in excess of said Two Million Five Hundred Thousand Dollars ($2,500,000.00) shall be paid by the Tax Commission within any fiscal year.

F.  An establishment which meets the qualifications specified in Sections 1 through 8 of this act may receive quarterly incentive payments for a ten-year period from the Oklahoma Tax Commission pursuant to the provisions of the Former Military Facility Development Act in an amount which shall be equal to the net benefit rate multiplied by the actual gross payroll of new direct jobs for a calendar quarter as verified by the Oklahoma Employment Security Commission except as provided and limited by this section and in Sections 3 and 4 of this act.

G.  Upon approval of such an application, the Department shall notify the Oklahoma Tax Commission and shall provide it with a copy of the application and the results of the cost/benefit analysis.  The Tax Commission may require the qualified establishment to submit such additional information as may be necessary to administer the provisions of the Former Military Facility Development Act.  The approved establishment shall report to the Tax Commission periodically to show its continued eligibility for incentive payments, as provided in Section 4 of this act.  The establishment may be audited by the Tax Commission to verify such eligibility.  Once the establishment is approved, an agreement shall be deemed to exist between the establishment and the State of Oklahoma, requiring the continued payment to be made as long as the establishment retains its eligibility as defined in and established pursuant to this section and Sections 3 and 4 of this act and within the applicable limitations contained in the Oklahoma Quality Jobs Program Act, which existed at the time of such approval.

H.  No incentive payments which would otherwise be authorized by this section shall be made to an establishment occupying any lands title to which has been held or title to which is held, at the time of application for such payments, by any public trust created pursuant to the provisions of Section 176 et seq. of Title 60 of the Oklahoma Statutes if such trust is specifically excluded from the definition of "state agency" or "agency of the state" by the provisions of Section 33 of Title 25 of the Oklahoma Statutes or any other provision of law.

Added by Laws 1994, c. 363, § 2, eff. July 1, 1994.

§68-3803.  Former Military Facility Projects Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Former Military Facility Projects Fund".  The Oklahoma Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the Fund.  The amount deposited shall equal the sum of an amount determined by multiplying the net benefit rate provided by the Department of Commerce by the gross payroll of each qualified military facility project establishment.  All of the amounts deposited in such Fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by the Former Military Facility Development Act.  Liability of the State of Oklahoma to make the payments under the Former Military Facility Development Act shall be limited to the balance contained in the Fund created by this section.   Provided, the Tax Commission may never pay more than Two Million Five Hundred Thousand Dollars ($2,500,000.00) from the Fund in any one (1) fiscal year.

Added by Laws 1994, c. 363, § 3, eff. July 1, 1994.

§68-3804.  Filing of claim - Issuance of warrant.

A.  As soon as practicable after the end of a calendar quarter for which an establishment has qualified to receive a payment from the Former Military Facility Project Fund, the establishment shall file a claim for the payment with the Oklahoma Tax Commission and shall specify the actual number and gross payroll of new direct jobs for the establishment for the calendar quarter.  The Tax Commission shall verify the actual gross payroll for new direct jobs for the establishment for such calendar quarter.  If the Tax Commission is not able to provide such verification utilizing all available resources, the Tax Commission may request such additional information from the establishment as may be necessary or may request the establishment to revise its claim.

B.  If the actual verified gross payroll for four (4) consecutive calendar quarters does not equal or exceed a total of One Million Five Hundred Thousand Dollars ($1,500,000.00) within three (3) years of the date of the first incentive payment, or does not equal or exceed a total of One Million Five Hundred Thousand Dollars ($1,500,000.00) at any other time during the ten-year period after the date the first payment was made, the incentive payments shall not be made and shall not be resumed until such time as the actual verified gross payroll equals or exceeds the amounts specified in this subsection.  Provided, in no event shall former military facility projects payments, cumulatively for any individual establishment, exceed the estimated net direct state benefits determined by the Department to apply to the military facility project establishment.  Provided further, in no event shall the former military projects facility payments exceed, cumulatively for all qualifying establishments, payments in excess of Two Million Five Hundred Thousand Dollars ($2,500,000.00) in any single fiscal year.

C.  An establishment that has qualified pursuant to Section 2 of this act may receive payments only in accordance with the provisions under which it initially applied and was approved.  If an establishment that is receiving former military facility projects payments expands, it may apply for additional incentive payments based on the gross payroll anticipated from the expansion only, pursuant to Section 3604 of Title 68 of the Oklahoma Statutes.

D.  As soon as practicable after such verification, the Tax Commission shall issue a warrant to the former military facility project establishment in the amount of the net benefit rate multiplied by the actual gross payroll as determined pursuant to subsection A of this section for the calendar quarter.

Added by Laws 1994, c. 363, § 4, eff. July 1, 1994.

§68-3805.  Establishments receiving incentive payments not eligible to receive certain tax credits and exemptions.

The prohibition set forth in Section 3607 of Title 68 of the Oklahoma Statutes shall apply to an establishment which receives incentive payments pursuant to the Former Military Facility Development Act.

Added by Laws 1994, c. 363, § 5, eff. July 1, 1994.

§68-3806.  Rulemaking.

The Department of Commerce and the Tax Commission shall promulgate rules necessary to implement their respective duties and responsibilities under the provisions of the Former Military Facility Development Act.

Added by Laws 1994, c. 363, § 6, eff. July 1, 1994.

§68-3807.  Fraud..

Any person making an application, claim for payment or any report, return, statement or other instrument or providing any other information pursuant to the provisions of the Former Military Facility Development Act who willfully makes a false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully provides any false or fraudulent information, or any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully aids or abets another in providing any false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully aids or abets another in providing any false or fraudulent information, upon conviction, shall be guilty of a felony punishable by the imposition of a fine of not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00), or imprisonment in the State Penitentiary for not less than two (2) years and not more than five (5) years, or by both such fine and imprisonment.  Any person convicted of a violation of this section shall be liable for the repayment of all incentive payments which were paid to the establishment.  Interest shall be due on such payments at the rate of ten percent (10%) per annum.

Added by Laws 1994, c. 363, § 7, eff. July 1, 1994.

§68-3808.  Report on effect of Former Military Facility Development Act.

The Oklahoma Department of Commerce shall prepare triennially a report which shall include, but not be limited to, documentation of the new direct jobs created under the Former Military Facility Development Act and a fiscal analysis of the costs and benefits of the act to the state.  The report shall be submitted to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor of this state no later than March 1, 1996, and every three (3) years thereafter.  The report may be used for the purpose of determining whether to continue or sunset the Former Military Facility Development Act.

Added by Laws 1994, c. 363, § 8, eff. July 1, 1994.  Amended by Laws 1996, c. 112, § 3, eff. Nov. 1, 1996.

§68-3901.  Short title.

This act shall be known and may be cited as the "Small Employer Quality Jobs Incentive Act".

Added by Laws 1997, c. 419, § 1, eff. Jan. 1, 1998.

§68-3902.  Incentive payments.

It is the intent of the Legislature that:

1.  The State of Oklahoma provide appropriate incentives to support the creation of quality jobs, particularly by small businesses, in basic industries in this state;

2.  The incentives provided be directly related to quality jobs created as a result of a business locating or expanding in this state;

3.  The Oklahoma Department of Commerce and the Oklahoma Tax Commission implement the provisions of this act and exercise all powers as authorized in this act.  The exercise of powers conferred by this act shall be deemed and held to be the performance of essential public purposes; and

4.  Nothing herein shall be construed to constitute a guarantee or assumption by the State of Oklahoma of any debt of any individual, company, corporation or association nor to authorize the credit of the State of Oklahoma to be given, pledged or loaned to any individual, company, corporation or association.

Added by Laws 1997, c. 419, § 2, eff. Jan. 1, 1998.

§68-3903.  Definitions.

As used in the Small Employer Quality Jobs Incentive Act:

1.  "Basic industry" means a basic industry as defined under the Oklahoma Quality Jobs Program Act in divisions (1) through (8) of subparagraph a of paragraph 1 of subsection A of Section 3603 of  this title, excluding those activities described in division (9) of subparagraph a of paragraph 1 of subsection A of Section 3603 of this title.  Provided, for the purposes of the Small Employer Quality Jobs Incentive Act, the determination required by subdivision (b) of division (7) or division (8) of subparagraph a of paragraph 1 of subsection A of Section 3603 of this title shall be made by the Oklahoma Department of Commerce and not the Incentive Approval Committee;

2.  "Establishment" means any business, no matter what legal form, including, but not limited to, a sole proprietorship, partnership, corporation, or limited liability corporation located in a county with a population of not more than two hundred thousand (200,000) persons, as determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data or located in an "opportunity zone"; provided, a business classified as research and development in the physical, engineering and life sciences as described under U.S. Industry Number 541710 or classified as a testing laboratory as described under U.S. Industry Number 541380 in the North American Industry Classification System (NAICS) Manual shall be considered to be an establishment for purposes of the Small Employer Quality Jobs Incentive Act regardless of the population of the county in which the establishment is located.  As used in this paragraph, "opportunity zone" means one or more census tracts in which, according to the most recent Federal Decennial Census, at least thirty percent (30%) of the residents have annual gross household incomes from all sources below the poverty guidelines established by the U.S. Department of Health and Human Services;

3.  "Estimated direct state benefits" means the tax revenues projected by the Oklahoma Department of Commerce to accrue to the state as a result of new direct jobs;

4.  "Estimated direct state costs" means the costs projected by the Department to accrue to the state as a result of new direct jobs.  Such costs shall include, but not be limited to:

a. the costs of education of new state resident children,

b. the costs of public health, public safety and transportation services to be provided to new state residents,

c. the costs of other state services to be provided to new state residents, and

d. the costs of other state services;

5.  "Estimated net direct state benefits" means the estimated direct state benefits less the estimated direct state costs;

6.  "Full-time employment" means employment for twenty-five (25) hours per week or more, which has a minimum six-month duration during any twelve-month period;

7.  "Gross taxable payroll" means wages, as defined in Section 2385.1 of this title, for new direct jobs;

8.  "Net benefit rate" means the estimated net direct state benefits computed as a percentage of gross payroll; provided:

a. the net benefit rate may be variable and shall not exceed five percent (5%), and

b. in no event shall incentive payments, cumulatively, exceed the estimated net direct state benefits; and

9.  "New direct job" means full-time employment which did not exist in this state prior to the date of approval, by the Oklahoma Department of Commerce, of an application made pursuant to the Small Employer Quality Jobs Incentive Act.  A job shall be deemed to exist in this state prior to approval of an application if the activities and functions for which the particular job exists have been ongoing at anytime within six (6) months prior to such approval.

Added by Laws 1997, c. 419, § 3, eff. Jan. 1, 1998.  Amended by Laws 2002, c. 308, § 2, eff. July 1, 2002; Laws 2003, c. 377, § 3, emerg. eff. June 4, 2003; Laws 2005, c. 352, § 2, eff. July 1, 2005.

§68-3904.  Incentive payments.

A.  An establishment which meets the qualifications specified in the Small Employer Quality Jobs Incentive Act may receive quarterly incentive payments for a seven-year period from the Oklahoma Tax Commission pursuant to the provisions of the Small Employer Quality Jobs Incentive Act in an amount equal to the net benefit rate multiplied by the actual gross taxable payroll of new direct jobs as verified by the Tax Commission.

B.  In order to receive incentive payments, an establishment shall apply to the Oklahoma Department of Commerce.  The application shall be on a form prescribed by the Department and shall contain such information as may be required by the Department to determine if the applicant is qualified.  The establishment may apply for payments to begin on a date certain specified in the application, which shall not be more than twenty-four (24) months from the date the application is submitted to the Department.

C.  Before approving an application for incentive payments, the Department must first determine that the applicant meets the following requirements:

1.  Be engaged in a basic industry;

2.  Has no more than ninety full-time employees in this state on the date of application nor an average of more than ninety full-time employees in this state during the four calendar quarters immediately preceding the date of application;

3.  Has a projected minimum employment, as determined by the Department, of new direct jobs within twelve (12) months of the date of application as follows:

a. if the establishment is located in a municipality with a population less than three thousand five hundred (3,500) persons, as determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data, or if the establishment is located in an unincorporated area and the largest municipality within twenty (20) miles of the establishment is such a municipality, five new direct jobs,

b. if the establishment is located in a municipality with a population of three thousand five hundred (3,500) persons or more but less than seven thousand (7,000) persons, as determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data, or if the establishment is located in an unincorporated area and the largest municipality within twenty (20) miles of the establishment is such a municipality, ten new direct jobs, and

c. if the establishment is located in a municipality with a population of seven thousand (7,000) persons or more, as determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data, or if the establishment is located in an unincorporated area and the largest municipality within twenty (20) miles of the establishment is such a municipality, fifteen new direct jobs.

Provided, for an establishment engaged in software publishing as defined or classified in the NAICS Manual under Industry Group No. 5112, data processing, hosting and related services as defined or classified in the NAICS Manual under Industry Group No. 5182, computer systems design and related services as defined or classified in the NAICS Manual under Industry Group No. 5415, scientific research and development services as defined or classified in the NAICS Manual under Industry Group No. 5417, medical and diagnostic laboratories as defined or classified in the NAICS Manual under Industry Group No. 6215 or testing laboratories as defined or classified in the NAICS Manual under U.S. Industry No. 541380, the projected minimum employment requirements of this paragraph must be achieved within thirty-six (36) months of the date of application;

4.  Has or will have within twelve (12) months of the date of application, as determined by the Department, sales of at least seventy-five percent (75%) of its total sales to out-of-state customers or buyers, to in-state customers or buyers if the product or service is resold by the purchaser to an out-of-state customer or buyer for ultimate use, or to the federal government, except that:

a. those establishments in the NAICS Manual under the U.S. Industry No. 541710 or 541380 are excused from the seventy-five percent (75%) out-of-state sales requirement,

b. warehouses that serve as distribution centers for retail or wholesale businesses shall be required to distribute forty percent (40%) of inventory to out-of-state locations, and

c. adjustment and collection services activities defined or classified in the NAICS Manual under U.S. Industry No. 561440 shall be required to have seventy-five percent (75%) of loans to be serviced made by out-of-state debtors;

5.  Will pay the individuals it employs in new direct jobs an average annualized wage which equals or exceeds:

a. one hundred twenty-five percent (125%) of the average county wage as that percentage is determined by the Oklahoma State Data Center based on the most recent U.S. Department of Commerce data for the county in which the new direct jobs are located.  For purposes of this subparagraph, health care premiums paid by the applicant for individuals in new direct jobs shall be included in the annualized wage, or

b. one hundred ten percent (110%) of the average county wage as that percentage is determined by the Oklahoma State Data Center based upon the most recent U.S. Department of Commerce data for the county in which the new direct jobs are located.  For purposes of this subparagraph, health care premiums paid by the applicant for individuals in new direct jobs shall not be included in the annualized wage;

6.  Has a basic health benefit plan which, as determined by the Department, meets the elements established under divisions (1) through (7) of subparagraph b of paragraph 1 of subsection A of Section 3603 of this title and which will be offered to individuals within twelve (12) months of employment in a new direct job;

7.  Has not received incentive payments under the Oklahoma Quality Jobs Program Act, the Saving Quality Jobs Act, or the Former Military Facility Development Act; and

8.  Is not qualified for approval of an application for incentive payments under the Oklahoma Quality Jobs Program Act, the Saving Quality Jobs Act, or the Former Military Facility Development Act.

D.  The Oklahoma Department of Commerce shall determine if an applicant is qualified to receive the incentive payment.  Upon qualifying the applicant, the Department shall notify the Tax Commission and shall provide it with a copy of the application, and approval which shall provide the number of persons employed by the applicant upon the date of approval and the maximum total incentives which may be paid to the applicant during the seven-year period.  The Tax Commission may require the qualified establishment to submit additional information as may be necessary to administer the provisions of the Small Employer Quality Jobs Incentive Act.  The approved establishment shall report to the Tax Commission quarterly to show its continued eligibility for incentive payments, as provided in Section 3905 of this title.  Establishments may be audited by the Tax Commission to verify such eligibility.  Once the establishment is approved, an agreement shall be deemed to exist between the establishment and the State of Oklahoma, requiring incentive payments to be made for a seven-year period as long as the establishment retains its eligibility and within the limitations of the Small Employer Quality Jobs Incentive Act which existed at the time of such approval.  Any establishment which has been approved for incentive payments prior to July 1, 2002, shall continue to receive such payments pursuant to the laws as they existed prior to July 1, 2002, for any period of time of the original five-year period for such payments remaining after July 1, 2002.

Added by Laws 1997, c. 419, § 4, eff. Jan. 1, 1998.  Amended by Laws 1998, c. 379, § 4, eff. July 1, 1998; Laws 1999, c. 67, § 1, emerg. eff. April 7, 1999; Laws 2002, c. 308, § 3, eff. July 1, 2002; Laws 2003, c. 377, § 4, emerg. eff. June 4, 2003; Laws 2004, c. 457, § 4, eff. July 1, 2004; Laws 2005, c. 352, § 3, eff. July 1, 2005.

§68-3905.  Reports.

A.  1.  Beginning with the first complete calendar quarter after the application of the establishment is approved by the Oklahoma Department of Commerce, the establishment shall begin filing quarterly reports with the Oklahoma Tax Commission that specify the actual number and individual gross taxable payroll of new direct jobs for the establishment and such other information as required by the Tax Commission.  The Tax Commission shall verify the actual individual gross taxable payroll for new direct jobs.  If the Tax Commission is not able to provide such verification utilizing all available resources, the Tax Commission may request additional information from the establishment as may be necessary or may request the establishment to revise its reports.

The establishment shall continue filing such reports during the seven-year incentive period or until it is no longer qualified to receive incentive payments.  Such reports shall constitute a claim for quarterly incentive payments by the establishment.

2.  Upon receipt of a report for the initial calendar quarter of the incentive period and for each subsequent calendar quarter thereafter, the Tax Commission shall determine if the establishment has met the following requirements:

a. created and or maintained the minimum number of new direct jobs as specified in paragraph 3 of subsection C of Section 3904 of this title, and

b. paid the individuals it employed in new direct jobs an annualized wage which equaled or exceeded the applicable percentage of the average county wage as that percentage was determined by the Oklahoma Department of Commerce upon approval of the application.

3.  Upon determining that an establishment has met the requirements of paragraph 2 of this subsection for the initial calendar quarter of the incentive period, the Tax Commission shall issue a warrant to the establishment in an amount which shall be equal to the net benefit rate multiplied by the amount of gross taxable payroll of new direct jobs actually paid by the establishment.

B.  Except as provided in subsection C of this section, the quarterly incentive payment provided for in subsection A of this section shall be allowed in each of the twenty-seven subsequent calendar quarters.

C.  1.  An establishment which does not meet the requirements of paragraph 2 of subsection A of this section within twelve (12) months of the date of its application shall be ineligible to receive any incentive payments pursuant to its application and approval.

2.  An establishment which at any time during the twenty-seven subsequent calendar quarters does not meet the requirements of paragraph 2 of subsection A of this section shall be ineligible to receive an incentive payment during the calendar quarter in which such requirements are not met.

Added by Laws 1997, c. 419, § 5, eff. Jan. 1, 1998.  Amended by Laws 1999, c. 67, § 2, emerg. eff. April 7, 1999; Laws 2002, c. 308, § 4, eff. July 1, 2002.

§68-3906.  Small Employer Quality Jobs Incentive Payment Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Small Employer Quality Jobs Incentive Payment Fund".  The Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund.  The amount deposited shall equal the sum estimated by the Tax Commission to be sufficient to pay incentive payments claimed pursuant to the provisions of Section 5 of this act.  All of the amounts deposited in such fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by the Small Employer Quality Jobs Incentive Act.  The liability of the State of Oklahoma to make incentive payments under this act shall be limited to the balance contained in the fund created by this section.

Added by Laws 1997, c. 419, § 6, eff. Jan. 1, 1998.

§68-3907.  Rulemaking authority.

The Oklahoma Department of Commerce and the Oklahoma Tax Commission shall promulgate rules necessary to implement their respective duties and responsibilities under the provisions of this act.

Added by Laws 1997, c. 419, § 7, eff. Jan. 1, 1998.

§68-3908.  Violations and penalties.

Any person making an application, claim for payment or any report, return, statement, invoice, or other instrument or providing any other information pursuant to the provisions of this act who willfully makes a false or fraudulent application, claim, report, return, statement, invoice, or other instrument or who willfully provides any false or fraudulent information, or any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice, or other instrument or who willfully aids or abets another in providing any false or fraudulent information, upon conviction, shall be guilty of a felony.  The fine for a violation of this provision shall not be less than One Thousand Dollars ($1,000.00) nor more than Fifty Thousand Dollars ($50,000.00).  Any person convicted of a violation of this section shall be liable for the repayment of all incentive payments which were paid to the establishment.  Interest shall be due on such payments at the rate of ten percent (10%) per annum.

Added by Laws 1997, c. 419, § 8, eff. Jan. 1, 1998.

§68-3909.  Establishment receiving incentive payment and its contractors and subcontractors ineligible to receive certain tax credits and exemptions.

Notwithstanding any other provision of law, if a qualified establishment receives an incentive payment pursuant to the provisions of this act, neither the qualified establishment nor its contractors or subcontractors shall be eligible to receive the credits or exemptions provided for in the following provisions of law in connection with the activity for which the incentive payment was received:

1.  Paragraphs 14 and 15 of Section 1357 of Title 68 of the Oklahoma Statutes;

2.  Paragraph 8 of Section 1359 of Title 68 of the Oklahoma Statutes;

3.  Section 2357.4 of Title 68 of the Oklahoma Statutes;

4.  Section 2357.7 of Title 68 of the Oklahoma Statutes;

5.  Section 2-11-303 of Title 27A of the Oklahoma Statutes;

6.  Section 2357.22 of Title 68 of the Oklahoma Statutes;

7.  Section 2357.31 of Title 68 of the Oklahoma Statutes;

8.  Section 54003 of Title 68 of the Oklahoma Statutes;

9.  Section 54006 of Title 68 of the Oklahoma Statutes;

10.  Section 625.1 of Title 36 of the Oklahoma Statutes; or

11.  Subsections C and D of Section 2357.59 of Title 68 of the Oklahoma Statutes.

Added by Laws 1997, c. 419, § 9, eff. Jan. 1, 1998.

§68-3910.  Triennial report.

The Oklahoma Department of Commerce shall prepare triennially a report which shall include, but not be limited to, documentation of the new direct jobs created under the Small Employer Quality Jobs Incentive Act and a fiscal analysis of the costs and benefits of the act to the state.  The report shall be submitted to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor no later than March 1, 2001, and every three (3) years thereafter.  The report may be used for the purpose of determining whether to continue or sunset the Small Employer Quality Jobs Incentive Act.

Added by Laws 1997, c. 419, § 10, eff. Jan. 1, 1998.

§68-4001.  Repealed by Laws 2004, c. 322, § 18, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68-4101.  Oklahoma Quality Investment Act - Short title.

This act shall be known and may be cited as the "Oklahoma Quality Investment Act".

Added by Laws 2004, c. 391, § 1, eff. July 1, 2004.

§68-4102.  Legislative intent - Incentives to support retention of manufacturing and jobs.

It is the intent of the Legislature that:

1.  The State of Oklahoma provide appropriate incentives to support retention of a qualified manufacturing establishment:

a. that is imminently at risk of ceasing operations in this state,

b. that provides long-term benefits through retention of quality jobs which increase the wealth of the state, and

c. that agrees to engage in significant modernization and retooling that will promote the growth of the industry in Oklahoma and, by doing so, stabilize the economy of the State of Oklahoma when there is a direct threat to the existing revenue base and wealth of the state because existing establishments are at risk of being lost to other states or nations;

2.  The amount of incentives provided pursuant to this act in connection with a particular establishment be directly related to benefits due to retention of jobs and the investment of additional capital for modernizing and retooling;

3.  The Oklahoma Department of Commerce and the Oklahoma Tax Commission implement the provisions of this act and exercise all powers as authorized in this act.  The exercise of powers conferred by this act shall be deemed and held to be the performance of essential public purposes; and

4.  Nothing herein shall be construed to constitute a guarantee or assumption by the State of Oklahoma of any debt of any individual, company, corporation or association.  Nor does this act authorize the credit of the State of Oklahoma to be given, pledged or loaned to any individual, company, corporation or association.  Nothing herein shall be construed to constitute a gift by the State of Oklahoma to any individual, company, corporation or association.

Added by Laws 2004, c. 391, § 2, eff. July 1, 2004.

§68-4103.  Definitions.

For purposes of the Oklahoma Quality Investment Act:

1.  "Capital costs" means costs for land, buildings, improvements to buildings, fixtures and for machinery, equipment and other personal property used in and for the manufacturing process incurred by a qualified establishment, on or after the effective date of this act, with respect to the manufacturing site located in this state and specified in a quality investment agreement;

2.  "Department" means the Oklahoma Department of Commerce;

3.  "Qualified establishment" means a business entity engaged in the activity described by Industry Number 3011, Industry Group Number 301, Major Group 30 of the Standard Industrial Classification manual, latest revision.  No establishment that has been certified as eligible to participate in the Oklahoma Quality Jobs Incentive Leverage Act incentive program shall be eligible for any investment payment pursuant to the Oklahoma Quality Investment Act.  A qualified establishment shall enter into a quality investment agreement pertaining to a single manufacturing site as that term is defined in Section 1352 of Title 68 of the Oklahoma Statutes.  No combination of other locations of an establishment or any related entities of an establishment shall be included in a quality investment agreement.  An establishment may enter into additional quality investment agreements for additional sites;

4.  "Fiscal year" means the state fiscal year, which shall begin on July 1 of a calendar year and end on June 30 of the next calendar year;

5.  "Quality investment agreement" means an agreement with duration, for purposes of computing the total incentive payment amount, of not more than five (5) years entered into between a qualified establishment and the Department; and

6.  "Start date" means the date on which a qualified establishment begins accruing benefits because of investment of new capital costs in a manufacturing site that is designated in a quality investment agreement with the Oklahoma Department of Commerce.

Added by Laws 2004, c. 391, § 3, eff. July 1, 2004.

§68-4104.  Quality investment agreements - Duration - Investment - Terms.

A.  A qualified establishment shall be eligible to enter into a quality investment agreement with the Oklahoma Department of Commerce for a period not to exceed five (5) years.

B.  Under such an agreement, the establishment shall agree to abide by the terms of the agreement in accordance with the provisions of this act, including investing capital costs in this state in a projected amount each year during the term of the agreement.  Actual investment amounts may vary from those amounts specified in the agreement, but in no event shall the quality investment payments made exceed an amount that is based on the estimated amount in the agreement or the actual investment amount listed in the claim and verified by the Oklahoma Tax Commission.  The total amount of capital costs eligible for investment payments to a qualified establishment shall not exceed Fifty Million Dollars ($50,000,000.00).  In exchange, the state shall agree to make an annual payment in an amount equal to ten percent (10%) of the amount of capital costs invested by the qualified establishment in this state during the preceding fiscal year.

C.  No investment payment authorized by this act shall be made to a qualified establishment until July 1, 2005, or thereafter.  The amount of investment payment shall not exceed a total of One Million Dollars ($1,000,000.00) for any fiscal year during which a quality investment agreement is in effect.

D.  If a qualified establishment makes a capital investment during any period of time in excess of Ten Million Dollars ($10,000,000.00) and the amount of the investment payment to which the establishment is otherwise entitled by this act would exceed the limit prescribed by subsection C of this section, the establishment may carry over the excess investment payment amount to any subsequent fiscal year and may be paid such amount in a subsequent year if the combined amount of the carryover and investment payment based on actual capital investment for the preceding period does not exceed One Million Dollars ($1,000,000.00).  Not more than Five Million Dollars ($5,000,000.00) in total investment payments shall be payable or paid to a qualified establishment.

E.  Any carryover amount may be carried over for a period of time necessary in order for the qualified establishment to be paid the full amount of investment payments authorized by this act based upon actual capital investment made in the state during the term of the quality investment agreement.

F.  A qualified establishment may enter into a quality investment agreement with the Department according to the following procedures:

1.  The establishment shall make an initial application to the Department on a form prescribed by the Department containing such information as may be required by the Department;

2.  The Department shall determine if the establishment meets the following requirements:

a. the establishment is engaged in manufacturing described by Industry Number 3011, Industry Group Number 301, Major Group 30 of the Standard Industrial Classification Manual, latest revision, at a specified site in this state,

b. the establishment has been located and doing business in this state for a continuous period of time of not less than ten (10) years prior to the date of the application,

c. the establishment offers, or will offer within twelve (12) months of entering into a quality investment agreement, a basic health benefits plan as described in subparagraph b of paragraph 1 of subsection A of Section 3603 of Title 68 of the Oklahoma Statutes to its employees in this state,

d. the establishment will incur, with respect to the manufacturing site which is the subject of the agreement, capital costs projected to equal or exceed Ten Million Dollars ($10,000,000.00) within the period of the quality investment agreement, and capital costs projected to equal or exceed One Million Dollars ($1,000,000.00) during the first year of the agreement,

e. the establishment will maintain Oklahoma taxable payroll during the period of the quality investment agreement and for at least two (2) years following expiration of the agreement in an amount not less than sixty percent (60%) of the establishment's Oklahoma taxable payroll as of the start date, and

f. the establishment will pay its employees in this state an average annualized wage which equals or exceeds Forty Thousand Dollars ($40,000.00) exclusive of health care benefits paid for by the establishment; and

3.  The determination shall be made upon application of the establishment and annually thereafter as a condition of receiving an investment payment pursuant to the provisions of this act.

Upon approval of an establishment, the Department shall enter into a quality investment agreement with the establishment for a period not to exceed five (5) years.  The agreement shall specify the start date and the duration of the agreement.  The agreement shall provide that:

a. the establishment shall receive an investment payment in an amount determined by the provisions of this section,

b. the establishment shall continue to meet the requirements of paragraph 2 of this subsection and all other provisions of this act for the duration of the agreement, and

c. the establishment shall agree to make an investment in capital costs in this state in a projected amount for each year of the agreement.

Added by Laws 2004, c. 391, § 4, eff. July 1, 2004.

§68-4105.  Quality Investment Payment Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Quality Investment Payment Fund".  The Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Sections 1354 and 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund.  The amount deposited shall equal the sum of an amount required for making investment payments, as determined pursuant to the provisions of this act.  All of the amounts deposited in such fund shall be used and expended by the Tax Commission solely for the purposes and in the amounts authorized by the Oklahoma Quality Investment Act.  The liability of the State of Oklahoma to make the investment payments under this act shall be limited to the balance contained in the fund created by this section.

Added by Laws 2004, c. 391, § 5, eff. July 1, 2004.

§68-4106.  Claims for investment payments - Timing - Verification - Cessation of payments and recovery of payments when agreement terms not met - Additional payments.

A.  As soon as practicable after the end of a fiscal year for which a qualified establishment has qualified to receive an investment payment, the establishment shall file a claim for the payment with the Oklahoma Tax Commission for ten percent (10%) of the total amount of capital costs actually invested by the establishment during such fiscal year.

B.  If the first claim for investment payment is filed later than two (2) years from the start date designated by the Department, the agreement shall be deemed expired and void.

C.  The Tax Commission shall verify for each fiscal year the actual amount of capital costs and the actual tax benefit accrued or to be accrued to the State of Oklahoma.  If the Tax Commission is not able to provide such verification utilizing all available resources, the Tax Commission may request such additional information from the establishment as may be necessary or may reject the establishment's claim based upon analysis of actual capital costs incurred by the establishment.

D.  If the qualified establishment does not meet the terms of the agreement and all provisions of this act, investment payments shall cease and shall not be resumed, and the agreement shall expire and be void.  The Oklahoma Department of Commerce may seek to recover in a court of competent jurisdiction any payments made to a qualified establishment if the establishment does not comply with the requirements of subparagraph e of paragraph 2 of subsection F of Section 4 of this act; provided, however, that no investment payments shall be subject to recovery or recapture based upon a failure to invest capital equal to the amount estimated by the qualified establishment as stated in a quality investment agreement.

E.  A qualified establishment that has qualified pursuant to Section 4 of this act may receive payments only in accordance with the provisions under which it initially applied and was approved.

F.  An establishment that is receiving investment payments may not apply for additional investment payments for any new capital costs until expiration of its quality investment agreement.  Provided, a qualified establishment may apply for additional investment payments pursuant to subsequent quality investment agreements based upon additional capital costs at a different manufacturing site.

G.  As soon as practicable after verification of the eligibility of the manufacturer as required by this section, the Tax Commission shall issue a warrant to the establishment.

Added by Laws 2004, c. 391, § 6, eff. July 1, 2004.

§68-4107.  Eligibility to receive other credits or exemptions.

Notwithstanding any other provision of law, if a qualified establishment receives an investment payment pursuant to the provisions of this act, neither the qualified establishment nor its contractors or subcontractors shall be eligible to receive the credits or exemptions provided for in the following provisions of law in connection with the activity for which the investment payment was received:

1.  Section 625.1 of Title 36 of the Oklahoma Statutes (premium tax credits);

2.  Paragraph 7 of Section 1359 of Title 68 of the Oklahoma Statutes (construction materials sales tax refunds);

3.  Section 2357.4 of Title 68 of the Oklahoma Statutes (new jobs/investment income tax credits);

4.  Section 2902 of Title 68 of the Oklahoma Statutes (state reimbursement to communities for property tax exemptions to manufacturers);

5.  Section 3601 et seq. of Title 68 of the Oklahoma Statutes (Oklahoma Quality Jobs Program Act);

6.  Section 3651 et seq. of Title 68 of the Oklahoma Statutes (Oklahoma Quality Jobs Incentive Leverage Act);

7.  Section 3701 et seq. of Title 68 of the Oklahoma Statutes (Saving Quality Jobs Act);

8.  Section 3801 et seq. of Title 68 of the Oklahoma Statutes (Former Military Facility Development Act); and

9.  Section 3901 et seq. of Title 68 of the Oklahoma Statutes (Small Employer Quality Jobs Incentive Act).

Added by Laws 2004, c. 391, § 7, eff. July 1, 2004.

§68-4108.  Rules - Implementation.

The Oklahoma Department of Commerce and the Oklahoma Tax Commission shall promulgate rules necessary to implement their respective duties and responsibilities under the provisions of this act.

Added by Laws 2004, c. 391, § 8, eff. July 1, 2004.

§68-4109.  False or fraudulent applications and instruments - Felony - Punishment.

Any person making an application, claim for payment or any report, return, statement or other instrument or providing any other information pursuant to the provisions of this act who willfully makes a false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully provides any false or fraudulent information, or any person who willfully aids or abets another in making such false or fraudulent application, claim, report, return, statement, invoice or other instrument or who willfully aids or abets another in providing any false or fraudulent information, upon conviction, shall be guilty of a felony punishable by the imposition of a fine not less than One Thousand Dollars ($1,000.00) and not more than Fifty Thousand Dollars ($50,000.00) or imprisonment in the State Penitentiary for not less than two (2) years and not more than five (5) years, or by both such fine and imprisonment.  Any person convicted of a violation of this section shall be liable for the repayment of all investment payments which were paid to the establishment.  Interest shall be due on such payments at the rate of ten percent (10%) per annum.

Added by Laws 2004, c. 391, § 9, eff. July 1, 2004.

§68-5001.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5002.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5003.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5004.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5005.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5006.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§685006.1.  Forms  Mailing address required.

The forms prescribed by the Oklahoma Tax Commission pursuant to Sections 5006 or 2909 of this title shall have the mailing address of the Tax Commission printed on such forms.

Added by Laws 1989, c. 63, § 3, eff. Jan. 1, 1990.

§68-5007.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5008.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5009.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-5010.  Short title.

Sections 1 through 7 of this act shall be known and may be cited as the "Sales Tax Relief Act".

Added by Laws 1990, c. 126, § 1, emerg. eff. April 25, 1990.

§68-5011.  Eligibility for relief - Computation - Convicted felons.

A.  Except as otherwise provided by this section, beginning with the calendar year 1990 and for each calendar year through 1998, and for calendar year 2003, any individual who is a resident of and is domiciled in this state during the entire calendar year for which the filing is made and whose gross household income for such year does not exceed Twelve Thousand Dollars ($12,000.00) may file a claim for sales tax relief.

B.  For calendar years 1999, 2002 and 2004, any individual who is a resident of and is domiciled in this state during the entire calendar year for which the filing is made may file a claim for sales tax relief if the gross household income for such year does not exceed the following amounts:

1.  For an individual not subject to the provisions of paragraph 2 of this subsection and claiming no allowable personal exemption other than the allowable personal exemption for that individual or the spouse of that individual, Fifteen Thousand Dollars ($15,000.00); or

2.  For an individual claiming one or more allowable personal exemptions other than the allowable personal exemption for that individual or the spouse of that individual, an individual with a physical disability constituting a substantial handicap to employment, or an individual who is sixty-five (65) years of age or older at the close of the tax year, Thirty Thousand Dollars ($30,000.00).

C.  For calendar years 2000, 2001, 2005 and following, an individual who is a resident of and is domiciled in this state during the entire calendar year for which the filing is made may file a claim for sales tax relief if the gross household income for such year does not exceed the following amounts:

1.  For an individual not subject to the provisions of paragraph 2 of this subsection and claiming no allowable personal exemption other than the allowable personal exemption for that individual or the spouse of that individual, Twenty Thousand Dollars ($20,000.00); or

2.  For an individual claiming one or more allowable personal exemptions other than the allowable personal exemption for that individual or the spouse of that individual, an individual with a physical disability constituting a substantial handicap to employment, or an individual who is sixty-five (65) years of age or older at the close of the tax year, Fifty Thousand Dollars ($50,000.00).

D.  The amount of the claim filed pursuant to the Sales Tax Relief Act shall be Forty Dollars ($40.00) multiplied by the number of allowable personal exemptions.  As used in the Sales Tax Relief Act, "allowable personal exemption" means a personal exemption to which the taxpayer would be entitled pursuant to the provisions of the Oklahoma Income Tax Act, except for:

1.  The exemptions such taxpayer would be entitled to pursuant to Section 2358 of this title if such taxpayer or spouse is blind or sixty-five (65) years of age or older at the close of the tax year;

2.  An exemption for a person convicted of a felony if during all or any part of the calendar year for which the claim is filed such person was an inmate in the custody of the Department of Corrections; or

3.  An exemption for a person if during all or any part of the calendar year for which the claim is filed such person resided outside of this state.

E.  A person convicted of a felony shall not be permitted to file a claim for sales tax relief pursuant to the provisions of Sections 5010 through 5016 of this title for the period of time during which the person is an inmate in the custody of the Department of Corrections.  Such period of time shall include the entire calendar year if the person is in the custody of the Department of Corrections during any part of the calendar year.  The provisions of this subsection shall not prohibit all other members of the household of an inmate from filing a claim based upon the personal exemptions to which the household members would be entitled pursuant to the provisions of the Oklahoma Income Tax Act.

F.  The Department of Corrections shall withhold up to fifty percent (50%) of any money inmates receive for claims made pursuant to the Sales Tax Relief Act prior to September 1, 1991, for costs of incarceration.

G.  For purposes of Section 139.105 of Title 17 of the Oklahoma Statutes, the gross household income of any individual who may file a claim for sales tax relief shall not exceed Twelve Thousand Dollars ($12,000.00).

Added by Laws 1990, c. 126, § 2, emerg. eff. April 25, 1990.  Amended by Laws 1991, c. 272, § 1, eff. Sept. 1, 1991; Laws 1992, c. 311, § 2, eff. Sept. 1, 1992; Laws 1998, c. 427, § 6, eff. Jan. 1, 1999; Laws 2004, c. 322, § 15, eff. Dec. 1, 2004 (State Question No. 713, Legislative Referendum No. 336, adopted at election held Nov. 2, 2004).

§68-5012.  Gross household income.

For purposes of this act "gross household income" means the gross amount of income of every type, regardless of the source, received by all persons occupying the same household, whether such income was taxable or nontaxable for federal or state income tax purposes, including pensions, annuities, federal social security, unemployment payments, veterans' disability compensation, public assistance payments, alimony, support money, workers' compensation, loss-of-time insurance payments, capital gains and any other type of income received; and excluding gifts.

Added by Laws 1990, c. 126, § 3, emerg. eff. April 15, 1990.

§68-5013.  Filing of claim - Credits - Refunds - Families receiving federal assistance or state supplemental payments.

A.  All claims for relief authorized by the Sales Tax Relief Act shall be received by and in the possession of the Oklahoma Tax Commission on or before June 30 of each year for sales taxes paid for the preceding calendar year.  Claimants shall be allowed a direct credit against income taxes owed by such claimant to the State of Oklahoma for the amount of such claim, in which case such claim shall be filed with the claimant's income tax return on or before April 15 following the close of the taxable year.  In all cases where claimants have no income tax liability or where the sales tax relief authorized by this section exceeds the claimant's income tax liability, such claim, or any balance thereof, shall be paid out in the same manner and out of the same fund as refunds of income taxes are paid and so much of said fund as is necessary for such purposes is hereby appropriated.

B.  1.  Sales tax relief for families receiving assistance pursuant to the federal program of Temporary Aid to Needy Families shall be transferred from the Oklahoma Tax Commission to the Department of Human Services as provided in this subsection for purposes of obtaining federal matching funds to increase the payments to recipients of Temporary Aid to Needy Families.  The determination of the amount to be transferred by the Oklahoma Tax Commission shall be based on a statistical report prepared monthly by the Department of Human Services which identifies the number of recipients of  Temporary Aid to Needy Families.  The amount transferred shall equal one-twelfth (1/12) of the annual sales tax relief for all persons receiving assistance during the month of the report.  The amount transferred shall be paid out of the Income Tax Withholding Refund Account of the Tax Commission.

2.  Monies received from the Tax Commission shall be deposited in the Human Services Fund.  Recipients of assistance pursuant to the federal program of Temporary Aid to Needy Families shall receive sales tax relief as a part of their monthly Temporary Aid to Needy Families.

C.  All duties of the Tax Commission to make sales tax relief payments to recipients since January 1, 1992, of state supplemental payments or medical assistance as patients in long-term care facilities who have received such supplemental payments or medical assistance throughout the calendar year are hereby transferred to the Department of Human Services.  Receipt of such supplemental payments or medical assistance shall constitute automatic eligibility for sales tax relief under the provisions of the Sales Tax Relief Act.  Sales tax relief payments to persons identified in this subsection shall be made as soon as practicable after the commencement of each calendar year.  The Department of Human Services shall notify the Tax Commission of the total amount of the sales tax relief payments made in order that such sum may be transferred from the Income Tax Withholding Refund Account of the Tax Commission to the Department.

D.  For those individuals receiving assistance or state supplemental payments as provided in subsections B and C of this section, the Department of Human Services shall make the sales tax relief payment without the requirement of an additional application form.

E.  To avoid duplication of payment, at the end of each calendar year, the Department of Human Services shall provide the Tax Commission with a list of the individuals who received sales tax relief from the Department.  Persons receiving sales tax relief payments directly from the Department of Human Services shall not be entitled to additional sales tax relief payments from the Tax Commission.

F.  The Department of Human Services and the Tax Commission shall work jointly to notify individuals receiving assistance or state supplemental payments from the Department of Human Services of their possible entitlement and right to apply for sales tax relief as provided for in the Sales Tax Relief Act.

Added by Laws 1990, c. 126, § 4, emerg. eff. April 25, 1990.  Amended by Laws 1992, c. 130, § 1, eff. July 1, 1992; Laws 1998, c. 301, § 16, eff. Nov. 1, 1998.

§68-5014.  Information changes.

Every person filing a claim pursuant to the Sales Tax Relief Act shall furnish the Oklahoma Tax Commission information changes, if any, of households, amount of gross income of household, number of personal exemptions claimed, and such other information as the Oklahoma Tax Commission may require.  Claims and supporting proof must be on forms prescribed by the Oklahoma Tax Commission.

Added by Laws 1990, c. 126, § 5, emerg. eff. April 25, 1990.

§68-5015.  Audit of claim - Notice - Hearing.

A.  The Oklahoma Tax Commission shall, within a reasonable time after receipt of a claim, audit said claim for correctness and payment.  If the Oklahoma Tax Commission determines the amount of a claim to be incorrect or excessive, or the supporting proof to be inadequate, or that the claim should be disallowed for any other reason, it shall notify the claimant by mail of the correct amount, if any, for which the claim can be allowed or the finding and reasons for disallowance of the claim.  The claimant may, within thirty (30) days after the date the notice is mailed by the Oklahoma Tax Commission, submit further or additional proof in support of his claim or request an oral hearing before the Oklahoma Tax Commission.

B. Upon request for a hearing, the Oklahoma Tax Commission shall notify claimant in writing of the date, place and time of the hearing.  The hearing date shall not be less than ten (10) days from the date of mailing the written hearing notice to the claimant.  Upon examination of the claimant's additional proof or after the oral hearing, the Oklahoma Tax Commission shall enter an order in accordance with its findings.  The order of the Oklahoma Tax Commission shall be final.

Added by Laws 1990, c. 126, § 6, emerg. eff. April 25, 1990.

§68-5016.  False or fraudulent claims - Penalties.

In addition to the penalties provided in the Uniform Tax Procedure Code, any person who knowingly and willfully files a claim for sales tax relief to which such person is not entitled or who knowingly and willfully furnishes any false or fraudulent information to the Tax Commission pursuant to the provisions of the Sales Tax Relief Act, shall be subject to a penalty equal to the amount of the relief claimed.  In addition to such penalty, such person shall repay to the Tax Commission any amount of sales tax relief granted pursuant to such claim.

Added by Laws 1990, c. 126, § 7, emerg. eff. April 25, 1990.  Amended by Laws 1990, c. 339, § 19, emerg. eff. May 31, 1990.

§68-5101.  Renumbered as § 3201 of this title by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.

§68-5102.  Renumbered as § 3202 of this title by Laws 1988, c. 162, § 160, eff. January 1, 1992.

§68-5103.  Renumbered as § 3203 of this title by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.

§68-5104.  Renumbered as § 3204 of this title by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.

§68-5105.  Renumbered as § 3205 of this title by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.

§68-5106.  Renumbered as § 3206 of this title by Laws 1988, c. 162, § 160, eff. Jan. 1, 1992.

§685301.  Imposition of tax on new vehicles and vessels in lieu of ad valorem tax.

A.  A tax is hereby imposed in lieu of the ad valorem tax on the inventories of new automobiles, new trucks, new travel trailers, new manufactured homes, new recreational vehicles and new motorcycles owned and/or possessed for sale by Oklahoma licensed dealers, licensed under the Oklahoma Vehicle License and Registration Act, and on the inventories of new vessels and new motors owned and/or possessed for sale by Oklahoma licensed dealers licensed pursuant to the Oklahoma Vessel and Motor Registration Act. Said tax shall be paid by the dealer on such new vehicles in lieu of the annual ad valorem tax assessment of his average inventory of new vehicles, new manufactured homes, new recreational vehicles, new vessels and new motors, but shall not relieve any other property of the dealer from ad valorem taxation.

B.  Used motor vehicle dealers shall pay a tax in lieu of the ad valorem tax on inventories of used motor vehicles as provided for in Section 1137.1 of Title 47 of the Oklahoma Statutes.

Amended by Laws 1986, c. 172, § 4, eff. July 1, 1986; Laws 1989, c. 346, § 74, eff. Jan. 1, 1990.

§685302.  Affixing of stamp prior to sale and registration  Amount of stamp.

A.  The inlieu tax imposed in Section 5301 of this title shall be evidenced by a tax stamp affixed by said dealer to the Manufacturer's Certificate or Statement of Origin covering each new automobile, truck, travel trailer, manufactured home, recreational vehicle, motorcycle, vessel, watercraft, motorboat, or other boats and motor before the dealer executes the assignment on such Certificate of Origin transferring the ownership of such vehicle to the purchaser.  The tax stamp shall be in the amount of Three Dollars and fifty cents ($3.50).

B.  It shall be unlawful for a licensed new vehicle, manufactured home, recreational vehicle, or motorboat and vessel dealer to sell or assign a Certificate of Origin to any new automobile, truck, travel trailer, manufactured home, recreational vehicle, motorcycle, vessel, watercraft, motorboat, or other boat or motor sold by the manufacturer of such vehicle to such dealer for delivery and registration in Oklahoma without his having first obtained and affixed to such Certificate of Origin a proper tax stamp as required by the provisions of this section, except to assign such Certificate of Origin to another authorized licensed dealer franchised to sell such new items of the same manufacturer.

C.  No new automobile, manufactured home, recreational vehicle, truck, travel trailer, motorcycle, vessel, watercraft, motorboat, or other boat or motor shall be registered and licensed by the Oklahoma Tax Commission or one of its motor license agents unless the Manufacturer's Certificate or Statement of Origin covering such new vehicle, manufactured home, recreational vehicle, vessel, watercraft, motorboat, or other boat and motor shall have the tax stamp provided for in this section affixed on such Manufacturer's Certificate or Statement of Origin.

Amended by Laws 1984, c. 195, § 8, eff. Jan. 1, 1985.

§685304.  Purchase of stamps  Form  Distribution  Custody.

The tax stamps required by this act to be placed upon Manufacturer's Certificates or Statements of Origin of new automobiles, new trucks, new travel trailers, new manufactured homes, new recreational vehicles, new motorcycles, new vessels, new watercraft, new motorboats and other new boats and new motors, and on the applications for registration of the vehicles described in Section 5303 of this title shall be manufactured or purchased by the Oklahoma Tax Commission in the required amounts.  Said tax stamps shall be of such design, color combination and material as the Tax Commission shall deem necessary for the administration of this tax and to afford the best security to the tax revenue involved.  The Commission may require any manufacturer of such tax stamps to furnish a bond in such amount as it deems necessary to protect the state and counties against loss.  The Tax Commission shall distribute such tax stamps to the county treasurer of each county, taking such receipt therefor as may be necessary, and said county treasurer shall have the responsibility of the custody and the sale of said stamps to the person required by this act to obtain same, and shall have the duty of accounting for said stamps to their respective counties, and to the Oklahoma Tax Commission as it may require.

Laws 1971, c. 177, § 4, operative July 1, 1971; Laws 1972, c. 97, § 4, operative July 1, 1972; Laws 1973, c. 271, § 4, operative July 1, 1973; Laws 1978, c. 216, § 4, emerg. eff. April 21, 1978; Laws 1981, c. 118, § 32.

§685305.  Apportionment of revenue.

The county treasurer shall, at the end of each calendar month, apportion all collections from the sales of the tax stamps herein provided for as follows:

Two percent (2%) shall be deposited to the credit of the General Revenue Fund of the State Treasury, and

Fortynine percent (49%) shall be allocated to the schools of the county on an ADA basis, and fortynine percent (49%) shall go to the general fund of the county.

Amended by Laws 1986, c. 223, § 49, operative July 1, 1986.

§685306.  Qualifications.

When used in this act, the terms "automobile", "truck", "manufactured home", "travel trailer" and "motorcycle" shall have the meanings as same are respectively defined in the Oklahoma Vehicle License and Registration Act, and the terms "new automobile", "new truck", "new motorcycle", "new manufactured home" and "new recreational vehicle" shall be given the same meaning as the term "new vehicle" is defined in the Oklahoma Vehicle License and Registration Act.  Vessel and motors shall have the same meanings as in the Oklahoma Vessel and Motor Registration Act.  The term "truck" shall also include trucktractors and farm trucks, but this act shall not be construed as relieving or exempting from ad valorem taxation the inventory of dealers in special mobilized machinery, motor homes or any other similar selfpropelled vehicles.

Laws 1971, c. 177, § 6, operative July 1, 1971; Laws 1972, c. 97, § 5, operative July 1, 1972; Laws 1973, c. 271, § 5, operative July 1, 1973; Laws 1978, c. 216, § 5, emerg. eff. April 21, 1978; Laws 1981, c. 118, § 33.

§68-5401.  Tax on farm equipment in lieu of ad valorem tax - Items to be taxed - Minimum retail list price - Exceptions.

A.  A tax is hereby imposed, in lieu of the ad valorem tax on certain items of the whole goods inventories, both new and used items, owned and/or possessed for sale or lease by retailers of farm tractors and other equipment as defined by subsection C of this section.

B.  Items to be taxed in lieu of ad valorem pursuant to the provisions of this section are those items of inventory of whole goods agricultural equipment and whole goods attachments thereto received from suppliers of agricultural equipment, if said items have a retail list price of Five Hundred Dollars ($500.00) or higher but not including repair or replacement parts.  The tax shall be paid by the dealer on such items in lieu of the annual ad valorem tax assessment of dealer's average inventory but shall not relieve any other property of the dealer from ad valorem taxation.  Each dealer shall maintain a sales log for applicable items pursuant to this section with a serial number where applicable.  The log shall be subject to inspection by county assessors.  Equipment sold by consignment or by auctions where the selling agent does not take title to the equipment shall continue to be subject to ad valorem taxation.  Sales of covered whole goods items between dealers shall be considered wholesale transactions and shall not be subject to the tax imposed by this section until sold at retail.

C.  For purposes of this act, a retailer of farm tractors and other equipment is any person having a franchise or dealer agreement for selling and retailing farm tractors and farm implements.  On and after January 1, 1993, those business entities which do not have a franchise or dealer agreement for retailing farm equipment, but which from time to time publicly buy and sell such farm equipment shall also be subject to the provisions of this section, and the tax imposed by this section shall apply to the same items and under the same conditions as apply to franchised dealers.

D.  "Whole goods agricultural equipment" shall be defined as any machine, including but not limited to a farm tractor, combine, plow or baler, capable of performing agricultural operations either with power from its own engine, or when drawn or otherwise moved by another whole goods unit.  "Whole goods attachments" shall be defined as those complete attachments which, when fitted to, drawn or otherwise moved by other equipment, perform specialized agricultural operations.  Such attachments include, but shall not be limited to, combine headers, mowers, swathers, shredders and cultivation and haying equipment.

Added by Laws 1991, c. 149, § 1, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 7, eff. July 1, 1992.

§68-5402.  When tax shall apply - Tax stamps - Affixing stamps prior to transfer of ownership.

A.  The in-lieu tax imposed in Section 5401 of this title shall apply on the date of sale or lease and shall be evidenced by a tax stamp.  The tax stamp shall be based on the following actual sales price without reduction for any trade-in:

1.  Beginning with sales of Five Hundred Dollars ($500.00) to One Thousand Nine Hundred Ninety-nine Dollars ($1,999.00):  $6.00;

2.  Two Thousand Dollars ($2,000.00) to Nine Thousand Nine Hundred Ninety-nine Dollars ($9,999.00):  $12.00;

3.  Ten Thousand Dollars ($10,000.00) to Nineteen Thousand Nine Hundred Ninety-nine Dollars ($19,999.00):  $18.00;

4.  Twenty Thousand Dollars ($20,000.00) to Twenty-nine Thousand Nine Hundred Ninety-nine Dollars ($29,999.00):  $24.00;

5.  Thirty Thousand Dollars ($30,000.00) to Thirty-nine Thousand Nine Hundred Ninety-nine Dollars ($39,999.00):  $36.00;

6.  Forty Thousand Dollars ($40,000.00) to Forty-nine Thousand Nine Hundred Ninety-nine Dollars ($49,999.00):  $48.00;

7.  Fifty Thousand Dollars ($50,000.00) to Fifty-nine Thousand Nine Hundred Ninety-nine Dollars ($59,999.00):  $60.00;

8.  Sixty Thousand Dollars ($60,000.00) to Sixty-nine Thousand Nine Hundred Ninety-nine Dollars ($69,999.00):  $72.00;

9.  Seventy Thousand Dollars ($70,000.00) to Seventy-nine Thousand Nine Hundred Ninety-nine Dollars ($79,999.00):  $84.00;

10.  Eighty Thousand Dollars ($80,000.00) to Eighty-nine Thousand Nine Hundred Ninety-nine Dollars ($89,999.00):  $96.00; and

11.  Ninety Thousand Dollars ($90,000.00) and above:  $108.00.

B.  The appropriate tax stamp or stamps shall be affixed by the dealer to the dealer's copy of the sales invoice covering new or used whole goods agricultural equipment and whole goods attachments thereto sold before transferring ownership to any new or used farm implement.

Added by Laws 1991, c. 149, § 2, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 8, eff. July 1, 1992.

§68-5403.  Manufacture or purchase of stamps - Form - Bond - Distribution - Custody.

A.  The tax stamp or stamps required by Section 5402 of this title to be affixed upon the dealer's copy of the sales invoice covering each new or used whole goods agricultural equipment or whole goods attachment thereto sold shall be manufactured or purchased by the Oklahoma Tax Commission in the required amounts.  Said tax stamps shall be of such design, color combination and material and value in multiples of Six Dollars ($6.00) as the Tax Commission shall deem necessary for the administration of this tax and to afford the best security to the tax revenue involved.  Said stamps shall be purchased by dealers in the county where the business is located.

B.  The Commission may require any manufacturer of such tax stamps to furnish a bond in such amount as it deems necessary to protect the state and local taxing entities against loss.

C.  The Tax Commission shall distribute such tax stamps to the county treasurer of each county, taking such receipt therefor as may be necessary.  The county treasurer shall have the responsibility of the custody and the sale of the stamps to the person required by Section 5402 of this title to obtain such stamps.  In addition, the county treasurer shall have the duty of accounting for said stamps to their respective counties, and to the Oklahoma Tax Commission as it may require.

Added by Laws 1991, c. 149, § 3, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 360, § 9, eff. July 1, 1992.

§68-5404.  Apportionment of collections from stamp sales - Report to county assessor - Computation of new assessed valuation.

The county treasurer shall apportion each month all collections from the sale of tax stamps pursuant to Section 5402 of this title as follows:

1.  Two percent (2%) shall be deposited to the credit of the General Revenue Fund of the State Treasury; and

2.  Ninety-eight percent (98%) shall be distributed as if said funds had been collected as ad valorem tax where the farm implement dealer's business is located.

Funds received by taxing jurisdictions from this source shall be utilized as if the said funds had in fact been generated by ad valorem taxes, including servicing of debt by sinking funds.  On and after January 1, 1993, and at the end of each calendar year thereafter, the treasurer shall furnish a report to the county assessor, which shall show the total amount of in-lieu taxes authorized by this act and apportioned during the fiscal year to those taxing jurisdictions authorized to receive revenue from such in-lieu taxes.  The assessor shall calculate annually the amount of assessed valuation that otherwise would be displaced by such in-lieu tax, by dividing the total amount of revenue derived from such tax apportioned to each taxing jurisdiction by the actual millage rate levied by each taxing jurisdiction during the fiscal year.  The assessor shall add the result of that calculation to the actual assessed valuation of each taxing jurisdiction to determine the new adjusted assessed valuation of each taxing jurisdiction, and said adjusted assessed valuation shall be used for all purposes, including the determination of debt limits, in the following fiscal year whenever the term "assessed valuation" is required to be used.

Added by Laws 1991, c. 149, § 4, eff. Jan. 1, 1992.  Amended by Laws 1992, c. 27, § 1, eff. July 1, 1992; Laws 1993, c. 146, § 26.

§68-6001.  Definitions.

As used in Section 6001 et seq. of this title:

1.  "Aircraft" means and includes every self-propelled plane, airplane, helicopter, or balloon or sailplane manufactured by mass production or individually constructed or assembled, used, or designed for navigation or flight in the air or airspace, and subject to registration with the Federal Aviation Administration;

2.  "Commercial airline" means an air carrier, foreign air carrier or intrastate air carrier, as defined by Section 40102 of Title 49 of the United States Code, 49 U.S.C., Section 40102, and operating pursuant to Part 121 or 129 of Title 14 of the Code of Federal Regulations, 14 CFR, Part 121 or 129, or conducting scheduled or unscheduled services pursuant to Part 135 thereof;

3.  "Purchase price" means the total amount paid for the aircraft whether paid in money or otherwise.  "Purchase price" is further defined as the fair market value when no current purchase is involved; and

4.  "Use" means and includes the operation or basing of an aircraft on or from any airport in this state for a period of thirty (30) days or more.  For purposes of Section 6001 et seq. of this  title, the term "use" does not apply to aircraft which are intended for exclusive use in another state, but which are stored in this state pending shipment to such other state, or aircraft which are retained in this state solely for fabrication, repair, testing, alteration, modification, refurbishing or maintenance.

Added by Laws 1984, c. 138, § 2, operative July 1, 1984.  Amended by Laws 1995, c. 337, § 12, emerg. eff. June 9, 1995; Laws 1996, c. 344, § 2, eff. July 1, 1996; Laws 2000, c. 239, § 2, eff. July 1, 2000.

§686002.  Levy of tax  Interest.

Beginning on and after July 1, 1984, there shall be levied an excise tax of three and one-fourth percent (3 1/4%) of the purchase price of each aircraft that is to be registered with the Federal Aviation Administration, upon the transfer of legal ownership of any such aircraft or the use of any such aircraft within this state.  The excise tax levied pursuant to the provisions of Sections 6001 through 6004 of this title is in lieu of all other taxes on the transfer or the first registration in this state on aircraft, including optional equipment and accessories attached thereto at the time of sale and sold as a part thereof, except annual aircraft registration fees.  The tax hereby levied shall be due at the time of the transfer of legal ownership or first registration in this state, and shall be collected by the Oklahoma Tax Commission at the time of the issuance of a certificate of registration for any such aircraft.  The excise tax levied pursuant to the provisions of this section shall be delinquent from and after the twentieth day after the legal ownership or possession of any aircraft is obtained.  Any person failing or refusing to pay the tax provided for in this section on or before the date of delinquency shall pay, in addition to the tax, a penalty of ten percent (10%) on the total amount of tax due.  Interest shall be collected on the total delinquent tax at the rate of one and one-fourth percent (1 1/4%) per month from the date of the delinquency until said tax is paid.

Added by Laws 1984, c. 138, § 3, operative July 1, 1984. Amended by Laws 1985, c. 179, § 95, operative July 1, 1985; Laws 1991, c. 342, § 25, emerg. eff. June 15, 1991.

§68-6003.  Exemptions.

The following aircraft shall be exempt from provisions of Section 6001 et seq. of this title:

1.  Aircraft manufactured under an F.A.A. approved certificate and which are owned and in the physical possession of the manufacturer of the aircraft.  The aircraft shall have an aircraft exemption license as provided for in Section 254 of Title 3 of the Oklahoma Statutes;

2.  Aircraft owned by dealers and in the dealer's inventory, not including aircraft that are used personally or for business.  In order for this exemption to apply, the dealer shall be licensed in accordance with Section 2 of this act;

3.  Aircraft of the federal government, any agency thereof, any territory or possession, any state government, agency, or political subdivision thereof;

4.  Aircraft transferred from one corporation or limited liability company to another corporation or limited liability company pursuant to reorganization of the corporation or limited liability company.  For the purpose of this section the term reorganization means a statutory merger, consolidation, or acquisition;

5.  Aircraft purchased or used by commercial airlines as defined by paragraph 2 of Section 6001 of this title;

6.  Aircraft transferred in connection with the dissolution or liquidation of a corporation or limited liability company and only if included in a payment in kind to the shareholders or members;

7.  Aircraft transferred to a corporation for the purpose of organizing such corporation.  However, the former owners of the aircraft must have control of the corporation in proportion to their interest in the aircraft prior to the transfer;

8.  Aircraft transferred to a partnership or limited liability company when the organization of the partnership or limited liability company is by the former owners of the aircraft.  However, the former owners of the aircraft must have control of the partnership in proportion to their interest in the aircraft prior to the transfer;

9.  Aircraft transferred from a partnership or limited liability company to the members of the partnership or limited liability company and if made in payment in kind in the dissolution of the partnership;

10.  Aircraft transferred or conveyed to a partner of a partnership or shareholder or member of a limited liability company or other person who after such sale owns a joint interest in the aircraft and on which the sales or use tax levied pursuant to the provisions of this title or the excise tax levied pursuant to the provisions of Section 6002 of this title have previously been paid on the aircraft;

11.  Aircraft on which a tax levied pursuant to the provisions of the laws of another state, equal to or in excess of the excise tax levied by Section 6002 of this title, has been paid by the person using the aircraft in this state.  Aircraft on which a tax levied pursuant to the laws of another state, in an amount less than the excise tax levied by Section 6002 of this title, has been paid by the person using the aircraft in this state shall be subject to the levy of the excise tax at a rate equal to the difference between the rate of tax levied by Section 6002 of this title and the rate of tax levied by the other state;

12.  Aircraft when legal ownership of such aircraft is obtained by the applicant for a certificate of title by inheritance;

13.  Aircraft when legal ownership of such aircraft is obtained by the lienholder or mortgagee under or by foreclosure of a lien or mortgage in the manner provided for by law;

14.  Aircraft which is transferred between husband and wife or parent and child where no valuable consideration is given;

15.  Aircraft which is purchased by a resident of this state and used exclusively in this state for agricultural spraying purposes; provided, if such aircraft is sold, leased or used outside this state or for a purpose other than agricultural spraying at any time within three (3) years from the date of purchase, the excise tax levied pursuant to the provisions of Section 6002 of this title shall be due and payable.  For purposes of this subsection, "agricultural spraying" means the aerial application of any substance sold and used for soil enrichment or soil corrective purposes or for promoting the growth and productivity of plants and animals;

16.  Aircraft which have a selling price in excess of Two Million Five Hundred Thousand Dollars ($2,500,000.00) and which are transferred to a purchaser who is not a resident of this state for immediate transfer out of state; and

17.  Aircraft which is transferred without consideration between an individual and an express trust which that individual or the spouse, child or parent of that individual has a right to revoke.

Added by Laws 1984, c. 138, § 4, operative July 1, 1984.  Amended by Laws 1985, c. 341, § 3, emerg. eff. July 30, 1985; Laws 1986, c. 41, § 8, operative July 1, 1986; Laws 1991, c. 184, § 1, eff. July 1, 1991; Laws 1992, c. 225, § 4, eff. July 1, 1992; Laws 1993, c. 41, § 1, emerg. eff. April 5, 1993; Laws 1993, c. 366, § 49, eff. Sept. 1, 1993; Laws 1994, c. 363, § 11, eff. July 1, 1994; Laws 1995, c. 337, § 13, emerg. eff. June 9, 1995; Laws 1996, c. 344, § 3, eff. July 1, 1996; Laws 1997, c. 294, § 27, eff. July 1, 1997; Laws 1999, c. 283, § 1, eff. July 1, 1999; Laws 2000, c. 138, § 3, eff. July 1, 2000.

NOTE:  Laws 1991, 1st Ex. Sess., c. 2, § 14 repealed by Laws 1992, c. 225, § 11, eff. July 1, 1992.

§68-6003.1.  Dedication of excise tax paid for specific municipal airport.

The purchaser of an aircraft with a selling price in excess of Five Million Dollars ($5,000,000.00) may request that the excise tax paid pursuant to the provisions of Section 6002 of this title be designated for a specific general aviation airport, including reliever airports owned or controlled by a municipality in this state.  The request shall be submitted to the Oklahoma Aeronautics Commission within twenty (20) days of the transfer of legal ownership of the aircraft.  If the Aeronautics Commission approves the request, it shall dedicate the excise tax paid by the purchaser to the airport designated by the purchaser.

Added by Laws 1999, c. 283, § 2, eff. July 1, 1999.  Amended by Laws 2001, c. 116, § 1, eff. July 1, 2001; Laws 2004, c. 535, § 15, eff. Nov. 1, 2004; Laws 2005, c. 381, § 17, eff. July 1, 2005.

§686004.  Report on transfer of legal ownership of aircraft  Cancellation or suspension of license.

The Tax Commission shall require every person licensed as a dealer in aircraft pursuant to the provisions of Sections 251 through 257 of Title 3 of the Oklahoma Statutes to make a report to the Tax Commission within a period of thirty (30) days after the transfer by such person of the legal ownership of any aircraft.  The report shall be made on a form prescribed and furnished by the Tax Commission, showing the name and address of the purchaser, a description of the aircraft, including the name of the manufacturer, the Federal Aviation Administration registration number of the aircraft, the type and year manufactured, the serial number, the date of the transfer, and the amount of the sale price.  The Tax Commission may cancel or suspend the license of any person licensed as a dealer in aircraft pursuant to the provisions of Sections 251 through 257 of Title 3 of the Oklahoma Statutes who shall fail or refuse to comply with the provisions of Sections 2 through 8 of this act.

Added by Laws 1984, c. 138, § 5, operative July 1, 1984.

§68-6005.  Distribution of revenues.

A.  For fiscal years beginning prior to July 1, 1999, all revenues derived pursuant to the provisions of Sections 6001 through 6007 of this title shall be paid monthly by the Oklahoma Tax Commission to the State Treasurer and placed to the credit of the General Revenue Fund to be paid out pursuant to direct appropriation by the Legislature.

B.  1.  For the fiscal year beginning July 1, 1999, fifty percent (50%) of all revenues derived pursuant to the provisions of Sections 6001 through 6007 of this title shall be paid monthly by the Tax Commission to the State Treasurer and placed to the credit of the General Revenue Fund to be paid out pursuant to direct appropriation by the Legislature, and fifty percent (50%) of the revenues shall be placed to the credit of the Oklahoma Aeronautics Commission Revolving Fund; and

2.  For the fiscal year beginning July 1, 2000, and for each fiscal year thereafter, one hundred percent (100%) of the revenues derived pursuant to the provisions of Sections 6001 through 6007 of this title shall be paid monthly by the Tax Commission to the State Treasurer and shall be placed to the credit of the Oklahoma Aeronautics Commission Revolving Fund.

Added by Laws 1984, c. 138, § 6, operative July 1, 1984.  Amended by Laws 1998, c. 303, § 1, eff. July 1, 1999; Laws 1999, c. 283, § 3, eff. July 1, 1999.

§686006.  Seizure and sale of aircraft.

A.  If the owner of an aircraft subject to the tax levied pursuant to the provisions of this act fails or refuses to pay said tax after proper demand thereof by an officer or agent of the Tax Commission, such officer or agent shall report said failure to the Tax Commission, and shall seize and hold the aicraft in the same manner as provided for in Section 116.14 of Title 47 of the Oklahoma Statutes for the seizure of motor vehicles.

B.  The Tax Commission, upon demand of the owner of said aircraft, shall accord a hearing to said owner as provided for by law and enter its findings and order accordingly.  If it shall be determined by the Tax Commission that said tax is due and payable, then it shall issue its warrant directly to the sheriff of the county in which the aircraft is located, and direct the sale of such aircraft according to the same procedures provided for in Section 116.14 of Title 47 of the Oklahoma Statutes for the sale of vehicles for failure to pay the annual license fee.  Such seizure and sale of such aircraft may include both the registration fee due and the excise tax levied pursuant to the provisions of this act, together with all costs of advertisement and sale.  The sale shall be conducted in the same manner as provided for by law for the sale of personal property under execution.

Added by Laws 1984, c. 138, § 7, operative July 1, 1984.

§686007.  Rules and regulations.

Authority is hereby given to the Oklahoma Tax Commission to promulgate all necessary rules and regulations for the purpose of implementing and enforcing the provisions of Sections 2 through 6 of this act.

Added by Laws 1984, c. 138, § 8, operative July 1, 1984.

§68-6101.  Assessments - Rebates.

A.  All parties required to pay an assessment pursuant to Section 173 of Title 85 of the Oklahoma Statutes shall be entitled to receive a rebate equal to two-thirds (2/3) of the amount of the assessment actually paid, subject to application to and approval of the same by the Oklahoma Tax Commission.  This rebate shall only apply to assessments due after January 15, 2002.  This rebate shall not be considered in determining tax liability of an insurer pursuant to Section 629 of Title 36 of the Oklahoma Statutes.

B.  Beginning January 1, 2003, the Oklahoma Tax Commission shall accept applications for rebates from all eligible parties for assessments paid pertaining to the previous calendar year.  Failure to apply for a rebate on or before May 31 of each year shall result in forfeiture of the rebate.  No rebates shall be paid until after July 1 of each year.

C.  The Oklahoma Tax Commission may promulgate rules as necessary to effectuate the provisions of this act.

Added by Laws 2002, c. 31, § 2, emerg. eff. April 10, 2002.

§68-6102.  Workers' Compensation Assessment Rebate Fund.

There is hereby created within the State Treasury a special fund for the Oklahoma Tax Commission to be designated the "Workers' Compensation Assessment Rebate Fund".  The Oklahoma Tax Commission is hereby authorized and directed to withhold a portion of the taxes levied and collected pursuant to Section 2355 of Title 68 of the Oklahoma Statutes for deposit into the fund.  The amount deposited shall be appropriate to pay the rebates provided for in Section 2 of this act.  All of the amounts deposited in such fund shall be used and expended by the Oklahoma Tax Commission solely for the purpose of payment of rebates authorized by Section 2 of this act.  The liability of the State of Oklahoma to make the rebate payments under Section 2 of this act shall be limited to the balance contained in the fund created by this section.

Added by Laws 2002, c. 31, § 3, emerg. eff. April 10, 2002.

§68-24100.  Renumbered as § 3020 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24101.  Renumbered as § 3021 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24102.  Renumbered as § 3022 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24103.  Renumbered as § 3023 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24104.  Renumbered as § 3024 of this title by Laws 1988, c. 162, § 163, eff. January 1, 1992 and by Laws 1991, c. 249, § 3, eff. January 1, 1992.

§68-24105.  Renumbered as § 3025 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24106.  Renumbered as § 3026 of this title by Laws 1988, c. 162, § 163, eff. January 1, 1992, and by Laws 1991, c. 249, § 3, eff. January 1, 1992.

§68-24107.  Renumbered as § 3027 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24108.  Renumbered as § 3028 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24109.  Renumbered as § 3029 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24110.  Renumbered as § 3030 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24111.  Renumbered as § 3031 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24112.  Renumbered as § 3032 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24113.  Renumbered as § 3033 of this title by Laws 1988, c. 162, § 163, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 3, eff. Jan. 1, 1992.

§68-24200.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24201.  Repealed by Laws 1988, c. 162, § 165, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24202.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24203.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24204.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24205.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24206.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24207.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24208.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24209.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24210.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24211.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24212.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24213.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24214.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24215.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24216.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24217.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24218.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24219.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24220.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24227.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24228.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24229.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24230.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24231.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24232.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24233.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24237.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§6824302.5.  Renumbered as § 3401 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24302.6.  Renumbered as § 3402 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24302.7.  Renumbered as § 3403 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24302.8.  Renumbered as § 3404 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24302.9.  Renumbered as § 3405 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24302.10.  Renumbered as § 3406 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24302.11.  Renumbered as § 3407 of this title by Laws 1988, c. 162, § 162, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 2, eff. Jan. 1, 1992.

§68-24303.  Repealed by Laws 1988, c. 162, § 165, eff. Jan. 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24304.  Repealed by Laws 1984, c. 295, § 6, eff. Jan. 1, 1985.

§68-24304.1.  Renumbered as § 3101 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. January 1, 1992.

§68-24305.  Renumbered as § 3102 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. January 1, 1992.

§68-24306.  Renumbered as § 3103 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. January 1, 1992.

§68-24306.1.  Renumbered as § 3104 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24311.  Renumbered as § 3105 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24312.  Renumbered as § 3106 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24313.  Renumbered as § 3107 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24313.1.  Renumbered as § 3108 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24314.  Renumbered as § 3109 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24315.  Renumbered as § 3110 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24316.  Renumbered as § 3111 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24317.  Renumbered as § 3112 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24318.  Renumbered as § 3113 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24319.  Renumbered as § 3114 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24320.  Renumbered as § 3115 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24321.  Renumbered as § 3116 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24322.  Renumbered as § 3117 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24323.  Renumbered as § 3118 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24323.1.  Renumbered as §3119 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24324.  Renumbered as § 3120 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24325.  Renumbered as § 3121 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24326.  Renumbered as §3122 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24327.  Renumbered as § 3123 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24328.  Renumbered as § 3124 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24329.  Renumbered as §3125 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24330.  Renumbered as § 3126 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24331.  Renumbered as § 3127 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24332.  Renumbered as § 3128 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824333.  Renumbered as § 3129 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824334.  Renumbered as § 3130 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan 1, 1992.

§6824335.  Renumbered as § 3131 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824336.  Renumbered as § 3132 of this title by Laws 1988, c. 162, § 161, eff. January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824337.  Renumbered as § 3133 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824338.  Renumbered as § 3134 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824339.  Renumbered as § 3135 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824340.  Renumbered as § 3136 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824341.  Renumbered as § 3137 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824342.  Renumbered as § 3138 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§6824343.  Renumbered as § 3139 of this title by Laws 1988, c. 162, § 161, effective January 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24344.  Renumbered as § 3140 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24345.  Renumbered as § 3141 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24346.  Renumbered as § 3142 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24347.  Renumbered as § 3143 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24348.  Renumbered as § 3144 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24349.  Renumbered as § 3145 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24350.  Renumbered as § 3146 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24351.  Renumbered as § 3147 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24400.  Renumbered as § 3148 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24401.  Renumbered as § 3149 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24402.  Renumbered as § 3150 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24403.  Renumbered as § 3151 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24404.  Renumbered as § 3152 of this title by Laws 1988, c. 162, § 161, eff. Jan. 1, 1992 and Laws 1991, c. 249, § 1, eff. Jan. 1, 1992.

§68-24410.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§68-24411.  Repealed by Laws 1988, c. 162, § 165, eff. January 1, 1992 and by Laws 1991, c. 249, § 4, eff. Jan. 1, 1992.

§6850001.  Tax on fire insurance gross premiums  Fire Marshal Fund  Salaries of employees of State Fire Marshal.

There is hereby levied upon percentages of fire insurance gross premiums from a sum of the following lines of insurance:  fire, allied, homeowners multiperil, commercial multiperil, growing crops, ocean marine, inland marine, auto physical damage (including collision), and aircraft physical damage, less returns and dividends to policyholders, which is issued in this state by companies doing business in this state a tax of fivesixteenths of one percent (5/16 of 1%).  The percentages of fire insurance gross premiums to be considered for taxation shall be determined annually by the Commissioner.  This tax shall be collected annually, by the last day of February, from companies collecting such premiums and shall be collected by the Insurance Commissioner as other taxes on insurance are collected.  The Insurance Commissioner shall keep a separate account of all such monies received and shall pay the same to the State Treasurer.  There is hereby created in the State Treasury a fund for the Fire Marshal Commission and the State Fire Marshal to be designated the "Fire Marshal Fund".  The fund shall consist of all monies collected pursuant to the provisions of this section and shall be used in the performance of duties imposed by law upon the Fire Marshal Commission and the Office of the State Fire Marshal. Expenditures from the Fire Marshal Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment. Beginning July 1, 1982, all expenditures from the Fire Marshal Fund shall be made pursuant only to legislative appropriation.  Beginning July 1, 1983, all monies collected pursuant to the provisions of this section shall be deposited in the State Treasury for credit to the General Revenue Fund of the state. Employees of the Office of State Fire Marshal, other than the State Fire Marshal, shall have salaries commensurate with those fixed by the Merit System of Personnel Administration.  All salaries shall be payable monthly from funds available to the State Fire Marshal.  The State Fire Marshal, subject to confirmation by the Fire Marshal Commission, shall appoint and fix the salaries of such employees as are necessary to fulfill the duties of his office.

Amended by Laws 1982, c. 216, § 4, emerg. eff. April 29, 1982; Laws 1983, c. 202, § 4, operative July 1, 1983; Laws 1987, c. 175, § 34, eff. Nov. 1, 1987.

§6850002.  Lost cigarette and tobacco stamps  Refunds.

The Oklahoma Tax Commission is hereby authorized to refund a wholesaler and/or jobber for cigarette or tobacco tax stamps which have not been received after a period of ninety (90) days has expired from the date of mailing such stamps; provided that before any refund is made, (a) an affidavit shall have been filed by the wholesaler and/or jobber with the Oklahoma Tax Commission setting forth the facts, (b) the Oklahoma Tax Commission has made an investigation, and (c) an audit has been made to determine the loss. Payment of any such refund shall be made from current collections from such stamps and an appropriation of so much of said funds as is necessary for such purpose is hereby made.

Laws 1967, c. 373, § 1, emerg. eff. May 22, 1967.

§6850003.  Return of stamps found after refund.

If, after payment of the refund, the cigarette or tobacco stamps are found, such stamps shall be returned immediately to the Oklahoma Tax Commission and failure to return the stamps shall constitute a felony.

Laws 1967, c. 373, § 2, emerg. eff. May 22, 1967.

§6850004.  Coinoperated amusement devices  Location and hours of operation  Licensing.

Any coinoperated amusement device, including pool and billiard tables, operated in conjunction with any place of business may lawfully be operated and remain open for play during all hours that the place of business in which such device is located may lawfully remain open for business, provided however that not more than one (1) coinoperated pool and billiard table operate in each individual place of business outside the city limits of a city or town, and the presence of such coinoperated amusement devices shall not require any other license because of their presence, as long as they are incidental to the operation of such business and there is a valid coinoperated amusement device license for each such device. Provided that any incorporated city or town may, by ordinance, authorize and license family amusement centers offering pool and billiards to persons of all ages and either sex.

Laws 1967, c. 392, § 1, emerg. eff. May 23, 1967.

§6850005.  Supernumerary Tax Consultant  Creation of office.

There is hereby created the office of State Supernumerary Tax consultant.

Laws 1967, c. 304, § 1, emerg. eff. May 11, 1967.

§68-50006.  Qualifications.

(a) No person shall be qualified to serve as a state Supernumerary Tax Consultant unless he shall have the following qualifications:

(1) He shall have served as a member of the Oklahoma tax Commission for at least sixteen (16) years immediately prior to his accepting the position of Supernumerary Tax Consultant.

(2) He shall have been an employee or member of the Oklahoma Tax Commission for a period of not less than thirty-four (34) years prior to his election to assume supernumerary status.

(3) He shall be, at the time of his election to assume supernumerary status, at least sixty-five (65) years of age.

(b) Any person having the above qualifications may elect to become a Supernumerary Tax Consultant at any time prior to the appointment of his successor, by filing written declaration of his intention to accept such position with the Governor of the State of Oklahoma, who shall endorse his approval thereon, if the applicant meets the qualifications herein specified.  Upon the approval by the Governor of such election, the office then held by the member of the Oklahoma Tax Commission shall immediately become vacant and the vacancy shall be filled as provided by law and the Constitution.

Added by Laws 1967, c. 304, § 2, emerg. eff. May 11, 1967.

§6850007.  Oath  Duties  Expenses.

Each Supernumerary Tax Consultant shall take the oath of office provided by law and the constitution for other state officers, and shall serve as Tax Consultant upon request of and assignment by the Oklahoma Tax Commission.

A Supernumerary Tax Consultant shall have such duties as are assigned to him by the Oklahoma Tax Commission.  A recital in the minutes of the Commission shall be conclusive evidence of the Tax Consultant's authority to act in that capacity.  Each Supernumerary Tax Consultant assigned by the Oklahoma Tax Commission on official business to a place other than the office of the Oklahoma Tax Commission shall receive travel and per diem expenses as provided by law for other state officers or employees.

Laws 1967, c. 304, § 3, emerg. eff. May 11, 1967.

§6850008.  Term of office  Removal  Compensation

A Supernumerary Tax Consultant shall hold office during good behavior and may be removed from office in the same manner and upon the same grounds as members of the Oklahoma Tax Commission.  Each such Tax Consultant shall receive an annual salary of Eighteen Thousand Dollars ($18,000.00) per year, payable monthly out of the State Treasury. Supernumerary Tax Consultants shall be subject to all laws, rules and regulations governing the actions of Tax Commissioners and Tax Commission employees.  Supernumerary Tax Consultants shall not engage in any activity on a salary or fee basis in conflict with their duties as such Tax Consultant.

Laws 1967, c. 304, § 4, emerg. eff. May 11, 1967; Laws 1976, c. 232, § 8, emerg. eff. June 15, 1976.

§6850009.  Political activity prohibited.

It shall be unlawful for any Supernumerary Tax Consultant of this state to be a candidate for any political office, or to take part in or contribute any money or other thing of value, directly or indirectly, to any political campaign for public office, or in any way to be active or participate in any political contest in any primary, or general election, except to cast a ballot.  Any violation of this section shall constitute a misdemeanor and upon conviction thereof said Supernumerary Tax Consultant shall be removed from office.

Laws 1967, c. 304, § 6, emerg. eff. May 11, 1967.

§6850010.  Oklahoma Tourism Promotion Act.

Sections 1 through 6 of this act shall be known and may be cited as the "Oklahoma Tourism Promotion Act".

Added by Laws 1987, c. 114, § 1, eff. Nov. 1, 1987.

§68-50011.  Definitions.

A.  As used in the Oklahoma Tourism Promotion Act, Section 50010 et seq. of this title:

1.  "Commission" or "Tax Commission" means the Oklahoma Tax Commission;

2.  "Committee" means the Oklahoma Tourism Promotion Advisory Committee;

3.  "Department" means the Oklahoma Tourism and Recreation Department;

4.  "Gross receipts" means the total amount of consideration received from any sale specified in Section 50012 of this title, whether in money or otherwise;

5.  "Person" means and includes any individual, company, partnership, joint venture, joint agreement, association, mutual or otherwise, limited liability company, corporation, estate, public trust, business trust, or other trust, receiver or trustee appointed by any state or federal court or otherwise or syndicate or group or combination acting as a unit, in the plural or singular number; but does not include this state, any county, city, municipality, school district or any other political subdivision of the state, except as otherwise provided by this act, Section 50010 et seq. of this title;

6.  "Private tourist attraction" means any commercial activity which appeals to the recreational desires and tastes of the public through the presentation of services or devices designed to entertain or educate.  The private tourist attractions for which the tax is levied shall be limited to the following:

a. carnivals, private booths and concessions at state fairs, and amusement parks, except those amusement parks operated on a nonprofit basis by those entities exempt from taxation under subsection (c)(3) of Section 501 of the Internal Revenue Code,

b. commercial animal, reptile, and zoological exhibits,

c. water parks and services provided by marinas, excluding water vessel sales,

d. water sports equipment, boats, canoes, and other water vessel rentals and tours,

e. historic structures and tours,

f. commercial horse shows and rodeos, except those operated by those entities exempt from taxation under subsection (c) of Section 501 of the Internal Revenue Code,

g. commercial museums,

h. motor vehicle, bicycle, horse and other racing events, excluding parking for such events, and

i. seasonal events and attractions;

7.  "Sale" means the furnishing or rendering of services or the transfer of title or possession of tangible personal property specified in Section 50012 of this title;

8.  "Taxpayer" means any person making sales as specified in Section 50012 of this title; and

9.  "Tourism promotion" or "promote Oklahoma tourism" means and is limited to:

a. the cost of producing advertisements, placement of those advertisements with the media (newspapers, magazines, radio, television, billboard, direct mail, and the Internet) and the production and printing of collateral materials designed specifically to support and fulfill information requests generated by the media advertising campaigns, and the production, printing and distribution of brochures and promotions for regional, national and international tourism conferences.  Tourism promotion shall also include festivals, sites and events concerning ethnic history and ethnic events which have occurred or are occurring in this state.  For purposes of this paragraph, "ethnic" means of or relating to races or large groups of people classed according to common traits or customs, and

b. the cost of providing a computerized consumer-oriented traveler response information program.  Such program shall include a comprehensive state data base containing up-to-date information on state travel attractions and facilities, including but not limited to, lodging facilities, restaurants, chambers of commerce, convention and visitors bureaus, golf courses, campgrounds, events, regional tourism organizations and all other attractions.  Oklahoma travel attractions and facilities shall be included on such data base free of charge.

B.  "Tourism promotion" and "promote Oklahoma tourism" shall not include expenses for travel or lodging.

Added by Laws 1987, c. 114, § 2, eff. Nov. 1, 1987.  Amended by Laws 1988, c. 142, § 4, emerg. eff. April 25, 1988; Laws 1988, c. 287, § 9, operative July 1, 1988; Laws 1989, c. 226, § 1, emerg. eff. May 9, 1989; Laws 1993, c. 366, § 50, eff. Sept. 1, 1993; Laws 1995, c. 296, § 1, eff. July 1, 1995; Laws 1997, c. 101, § 1, eff. July 1, 1997; Laws 1999, c. 390, § 15, emerg. eff. June 8, 1999.

§6850012.  Gross receipts tax  Levy  Sales subject to tax  Exceptions  Apportionment of revenues.

A.  There is hereby levied a gross receipts tax of onetenth of one percent (1/10 of 1%) on the gross receipts from the sales of the following:

1.  Service for the furnishing of rooms by a hotel, apartment hotel, public rooming house or motel and for the furnishing of any other facility for public lodging, except campsites;

2.  Any food, confection, or drink sold or dispensed by hotels, restaurants or bars, and sold for immediate consumption upon the premises or delivered or carried away from the premises for consumption elsewhere;

3.  Private tourist attraction admissions and sales of any service or property related to the attraction;

4.  Motor vehicle rentals subject to tax pursuant to Section 2110 of this title;

5.  Tour bus and sightseeing passenger carrier tickets, excluding transportation services provided by a tourism service broker which are incidental to the rendition of tourism brokerage services by such broker to a customer regardless of whether or not such transportation services are actually owned and operated by the tourism service broker.  For purposes of this paragraph, "tourism service broker" means any person, firm, association or corporation or any employee of such person, firm, association or corporation which, for a fee, commission or other valuable consideration, arranges or offers to arrange trips, tours or other vacation or recreational travel plans for a customer; and

6.  Items, services, sales and admissions specified in paragraph 1, 2, 3 or 5 of this subsection shall also apply to facilities and tourist attractions owned or operated by the Oklahoma Tourism and Recreation Department or the Oklahoma Historical Society.

B.  For the purposes of the Oklahoma Tourism Promotion Act, the term "restaurant" shall include any store or place of business that:

1.  Sells food or beverages, or both food and beverages;

2.  Provides a specific area to its customers for the consumption of the food or beverage items sold at the business location or which makes the items available for delivery to a customer for consumption at some other location, commonly known as "carry out", or that routinely delivers the items to the customer at other locations, commonly known as "catering";

3.  Is primarily engaged in the sale of goods, other than food or beverages, or services but which also sells food or beverages, or both, to its customers for consumption on the premises in an area which is located separate and apart from the area in which selection of the other goods sold or delivery of the services performed ordinarily takes place; and

4.  Prepares food or beverages, or both food and beverages, for sale through preparation performed at the location where the items are sold.  "Preparation" requires a sole proprietor or employees of a business entity owning or occupying the store or other place of business to significantly change the form, content, appearance or flavor of the food or beverage prior to delivery to the customer.  "Preparation" shall not include the dispensing of beverages from mechanical or other devices or the heating of food or beverage items unless the store or place of business satisfies any of the conditions provided by paragraph 2 of this subsection or other actions performed involve a substantial modification of the form, content, appearance and flavor of the food or beverage items by the person making the preparation.

"Restaurant" shall include commercial cafeterias that primarily serve the general public but shall not include those cafeterias operated within a licensed hospital.

A store or place of business defined as a restaurant pursuant to paragraph 3 of this subsection shall remit the tax only upon the sales of food or beverages sold at the separate location at which those sales are made, but shall not be required to remit the tax on the sales of any other items.

C.  The tax levied pursuant to the Oklahoma Tourism Promotion Act shall not apply to gross receipts from:

1.  Private tourist attractions operated on an annual or semiannual basis for fund raising purposes by nonprofit charitable organizations;

2.  Tourist attractions owned or operated by any government entity, except as otherwise provided by the Oklahoma Tourism Promotion Act;

3.  Sales or other ownership transfers of any livestock or other live animals;

4.  Sales from any vending facility operated by a blind person and licensed pursuant to Section 73 of Title 7 of the Oklahoma Statutes or licensed pursuant to federal law; or

5.  Sales by public or private colleges or universities which are recognized or accredited as defined by the Oklahoma State Regents for Higher Education and which are exempt from taxation pursuant to the provisions of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3).

D.  All taxes levied pursuant to the Oklahoma Tourism Promotion Act shall be collected by the Oklahoma Tax Commission and apportioned as follows:

1.  Three percent (3%) of such monies collected shall be placed to the credit of the General Revenue Fund; and

2.  Ninetyseven percent (97%) of all such monies collected shall be placed to the credit of the Oklahoma Tourism Promotion Revolving Fund.

E.  The monies collected from the tax levied pursuant to the provisions of this section shall be in addition to all other revenues and funds received by the Oklahoma Tourism and Recreation Department to provide monies for tourism promotion for Oklahoma.

Added by Laws 1987, c. 114, § 3, eff. Nov. 1, 1987.  Amended by Laws 1987, c. 188, § 24, operative July 1, 1987; Laws 1988, c. 142, § 5, emerg. eff. April 25, 1988; Laws 1992, c. 175, § 2, emerg. eff. May 6, 1992; Laws 1995, c. 271, § 1, eff. July 1, 1995; Laws 1999, c. 353, § 1, eff. July 1, 1999.

§68-50013.  Payment of tax - Reports - Records.

A.  The tax levied pursuant to the provisions of the Oklahoma Tourism Promotion Act shall be due and payable by the taxpayer on the first day of each month immediately following the month of receipt, except as provided in this section.

B.  For the purpose of ascertaining the amount of the tax payable pursuant to the provisions of the Oklahoma Tourism Promotion Act, it shall be the duty of all taxpayers, on or before the 20th day of each month, to deliver to the Oklahoma Tax Commission, upon forms prescribed and furnished by it, tourism promotion gross receipts tax reports signed under oath, which shall include:

1.  The name of the taxpayer;

2.  The taxpayer's permit number issued pursuant to the Oklahoma Sales Tax Code;

3.  Gross receipts from all sales, as specified in Section 50012 of this title, during the preceding calendar month; and

4.  Such further information as the Tax Commission may require to enable it to compute correctly and collect the tax levied pursuant to the Oklahoma Tourism Promotion Act.

C.  In addition to the information required on reports, the Tax Commission may request and the taxpayer shall furnish any information deemed necessary for a correct computation of the tax levied pursuant to the Oklahoma Tourism Promotion Act.

D.  Such taxpayer shall compute and pay to the Tax Commission the required tax due for the preceding calendar month, the payment of the tax to accompany the reports required pursuant to this section.  If the payment of such tax is not postmarked or delivered to the Tax Commission on or before the 20th of such month, the tax shall be delinquent from such date.

E.  It shall be the duty of every taxpayer required to make a tourism promotion gross receipts tax report and pay any tax pursuant to the provisions of the Oklahoma Tourism Promotion Act to keep and preserve suitable records of the gross sales and other pertinent records and documents which may be necessary to determine the amount of tax due as will substantiate and prove the accuracy of such reports.  All such records shall be preserved for a period of three (3) years, unless the Tax Commission, in writing, has authorized their destruction or disposal at an earlier date, and shall be open to examination at any time by the Tax Commission or by any of its authorized employees.

F.  If the amount of tax due pursuant to the provisions of Section 50012 of this title is Six Hundred Dollars ($600.00) or less for the preceding calendar year, the taxpayer may file semiannual reports and remit the taxes due thereunder to the Tax Commission on or before January 20 and July 20 of each year for the preceding six-month period.  If not paid on or before the 20th day of such month, the tax shall be delinquent.

Added by Laws 1987, c. 114, § 4, eff. Nov. 1, 1987.  Amended by Laws 1995, c. 271, § 2, eff. July 1, 1995; Laws 2004, c. 446, § 2, eff. Sept. 1, 2004.

§68-50014.  Oklahoma Tourism Promotion Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Tourism and Recreation Department, to be designated the "Oklahoma Tourism Promotion Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Tourism and Recreation Department from the tax levied pursuant to the provisions of the Oklahoma Tourism Promotion Act and such other monies accredited to the fund pursuant to law.

B.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Tourism and Recreation Department for the purpose of Oklahoma tourism promotion, as defined by Section 50011 of this title, provided that the Department shall ensure that all areas of the state will be adequately promoted, and all monies expended from the fund shall reflect a consistent brand and image in the promotion of Oklahoma tourism.

C.  Provided further, that the Department shall be limited to expending monies from the fund for the purpose of implementing the traveler response information program, as set forth in subparagraph b of paragraph 9 of subsection A of Section 50011 of this title.  Expenditures attributable to first-year start-up costs from this fund shall not exceed Five Hundred Fifty Thousand Dollars ($550,000.00).

D.  No monies from this revolving fund shall be transferred for any purpose to any other state agency or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense with the exception of contracting and payment for research work completed by an institution of The Oklahoma State System of Higher Education.  No monies from this revolving fund shall be expended for any wage or salary of any employee of any state agency.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 114, § 5, eff. Nov. 1, 1987.  Amended by Laws 1995, c. 296, § 2, eff. July 1, 1995; Laws 1998, c. 301, § 17, eff. Nov. 1, 1998; Laws 2005, c. 17, § 1, eff. Nov. 1, 2005.

§68-50015.  Oklahoma Tourism Promotion Advisory Committee.

A.  There is hereby created an Oklahoma Tourism Promotion Advisory Committee which shall advise the Oklahoma Tourism and Recreation Department on matters of statewide tourism promotion.  The Committee shall consist of thirteen (13) members and one ex officio nonvoting member as follows:

1.  Chair of the Senate Tourism Committee, or designee;

2.  Chair of the House of Representatives Tourism and Recreation Committee, or designee;

3.  President of the Oklahoma Travel Industry Association, or designee;

4.  President of the Oklahoma Lakes and Countries Association, or designee;

5.  Member of the Oklahoma Tourism and Recreation Commission, selected by the Oklahoma Tourism and Recreation Commission, whose occupation shall be in the tourism industry;

6.  President of the Oklahoma Hotel/Motel Association, or designee;

7.  President of the Oklahoma Restaurant Association, or designee;

8.  Representative of the City Convention and Tourism Bureau or a representative of a municipal chamber of commerce, appointed by the Oklahoma Tourism and Recreation Commission;

9.  Director of the Oklahoma Arts Council, or designee;

10.  Representative of the tour operator or travel agent sector, appointed by the Oklahoma Tourism and Recreation Commission;

11.  Representative of the transportation sector, including but not limited to, airlines, bus companies, car rental business, appointed by the Oklahoma Tourism and Recreation Commission;

12.  Executive Director of the Oklahoma Historical Society, or designee; and

13.  Director of the Native American Cultural and Educational Authority, or designee.

The Director of the Division of Travel and Tourism of the Oklahoma Tourism and Recreation Department, or designee, shall serve as the ex officio nonvoting member.

B.  The initial appointed members shall be appointed on or before January 1, 1988.  The term of office of each appointed member shall be for one (1) year and end on December 31 of each year, but all members shall hold office until their successors are appointed.

C.  The membership shall annually elect a chair and vice-chair of the Committee, each of whom shall serve for a term of one (1) fiscal year and until their successor is elected, and who shall perform such duties as the Committee directs.

D.  The members of the Committee shall receive no compensation for their services or reimbursements for any expenses incurred.

E.  The Committee shall hold at least four regular meetings each calendar year at a place and time to be fixed by the Oklahoma Tourism and Recreation Commission.

Added by Laws 1987, c. 114, § 6, eff. Nov. 1, 1987.  Amended by Laws 1994, c. 47, § 1, emerg. eff. April 11, 1994; Laws 1994, c. 334, § 2, eff. July 1, 1994; Laws 1995, c. 296, § 3, eff. July 1, 1995; Laws 1996, c. 348, § 9, eff. July 1, 1996; Laws 2001, c. 355, § 2, emerg. eff. June 1, 2001.

§68-53001.  Renumbered as § 2-11-401 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53002.  Renumbered as § 2-11-402 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53003.  Renumbered as § 2-11-403 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53004.  Renumbered as § 2-11-404 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53005.  Renumbered as § 2-11-405 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53006.  Renumbered as § 2-11-406 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53007.  Renumbered as § 2-11-407 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53008.  Renumbered as § 2-11-408 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53009.  Renumbered as § 2-11-409 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-53010.  Renumbered as § 2-11-410 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§68-54001.  Short title.

Sections 5 through 10 of this act shall be known and may be cited as the "Oklahoma Research and Development Incentives Act".

Added by Laws 1992, c. 225, § 5, eff. July 1, 1992.

§68-54002.  Definitions.

As used in the Oklahoma Research and Development Incentives Act:

1.  "Qualified purchaser" means any new or expanding business which adds and maintains for a period of at least thirty-six (36) months at least ten (10) new full-time-equivalent in-state employees at an average annual salary of Thirty-five Thousand Dollars ($35,000.00) per employee, as certified by the Employment Security Commission and is a business which derives at least fifty percent (50%) of its annual gross revenues from the sale of a product or service to an out-of-state buyer or consumer;

2.  "Qualified purchases" means computers, data processing equipment, related peripherals and telephone, telegraph or telecommunications service and equipment; and

3.  "Primarily engaged in" means that not less than seventy-five percent (75%) of the combined annual gross revenues of the original business and the expanding business or not less than seventy-five percent (75%) of the annual gross revenues of the new business result from such activities.

Added by Laws 1992, c. 225, § 6, eff. July 1, 1992.

§68-54003.  Purchaser primarily engaged in computer services and data processing or research and development - Sales and use tax exemption.

A.  There are hereby specifically exempted from the taxes levied by Section 1354 and Section 1402 of Title 68 of the Oklahoma Statutes sales of qualified purchases to a qualified purchaser which is primarily engaged in computer services and data processing as defined under Industrial Group Numbers 7372, 7373, 7374 and 7375 of the SIC Manual, latest revision, or a qualified purchaser which is primarily engaged in research and development as defined under Industrial Group Numbers 8731, 8732, 8733 and 8734 of the SIC Manual, latest revision.

B.  A qualified purchaser which is primarily engaged in computer services and data processing as defined under Industrial Group Number 7374 of the SIC Manual, latest revision, shall be required to have a minimum of One Hundred Thousand Dollars ($100,000.00) in qualified purchases in order to be eligible to receive the exemption provided for in this section.

C.  In order to be eligible to receive the exemption provided for in this section, a new or expanding business shall not include the existing employee positions of any business enterprise that is directly or beneficially owned by a corporation, trust, joint venture, proprietorship, or partnership doing business in this state as of January 1, 1992.

D.  Eligibility to receive the exemption provided for in this subsection pursuant to the requirement to derive fifty percent (50%) of revenues from out-of-state buyers or consumers and pursuant to the requirement that the business be primarily engaged in computer services and data processing or in research and development shall be established, subject to review by the Oklahoma Tax Commission, by annually filing an affidavit with the Oklahoma Tax Commission stating that the business so qualifies and such other information as required by the Commission.  For purposes of determining whether annual gross revenues are derived from sales to out-of-state buyers or consumers, all sales to the federal government shall be considered to be sales to an out-of-state buyer or consumer.

Added by Laws 1992, c. 225, § 7, eff. July 1, 1992.

§68-54004.  Purchaser primarily engaged in computer services and data processing or research and development - Refund of state and local sales taxes.

A.  In order to administer the exemption for sales to a qualified computer services, data processing or research and development facility as provided by Section 7 of this act, there shall be made a sales tax refund for state and local sales taxes paid by the account created by this section to such qualified facility.

B.  The Oklahoma Tax Commission shall transfer each month from sales tax collected the amount which the Commission estimates to be necessary to make the sales tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local sales taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified computer services, data processing or research and development facility upon the principal amount of any refund made to such qualified facility for purposes of administering the exemption provided by Section 7 of this act, shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a threemonth Treasury Bill of the United States government as of the first working day of the month in which the transfer is made.  The interest rate so determined shall accrue upon the amount transferred to the account.  In each subsequent month, the Commission shall determine the interest rate paid for a threemonth Treasury Bill of the United States government as of the first working day of the month and such interest rate shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  For purposes of this section, state and local sales taxes paid by a contractor or subcontractor for qualified purchases as defined in Section 6 of this act, purchased by that contractor or subcontractor pursuant to a contract with a qualified computer services, data processing or research and development facility shall, upon proper showing, be refunded to such qualified facility.

E.  The qualified computer services, data processing or research and development facility shall file with the Oklahoma Tax Commission the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local sales tax billed;

2.  Affidavit of each vendor that state and local sales tax billed has not been audited, rebated, or refunded to such qualified facility but rather the sales tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

F.  In the event that state and local sales tax was paid by a contractor or subcontractor, the qualified computer services, data processing or research and development facility shall file with the Oklahoma Tax Commission all documentation required in subsection E of this section but in lieu of the affidavit of each vendor the qualified facility shall file, for any refund claimed, an affidavit from the contractor or subcontractor stating that the sales tax refund of the qualified facility is based on state and local sales tax paid by the contractor or subcontractor on qualified purchases as defined in Section 6 of this act, purchased and that the amount of state and local sales tax claimed was paid to the vendor and no credit, refund, or rebate has been claimed by the contractor or subcontractor.

G.  Only sales of qualified purchases as defined in Section 6 of this act, made after July 1, 1992, shall be eligible for the refund established by this section.

H.  The qualified computer services, data processing or research and development facility shall file, within thirty-six (36) months of the date of the first purchase which is exempt from taxation pursuant to the provisions of Section 7 of this act, with the Oklahoma Tax Commission a certification issued by the Employment Security Commission in order to qualify for the refund authorized by this section.

I.  Notwithstanding the provisions of any state tax law, the amount refunded under this section shall be assessed if the number of new full-time-equivalent employees drops below the number prescribed in Section 6 of this act, at any time within thirty-six (36) months of the date certification is issued by the Oklahoma Employment Security Commission.

Added by Laws 1992, c. 225, § 8, eff. July 1, 1992.

§68-54005.  Purchaser primarily engaged in computer services and data processing or research and development - Refund of state and local use taxes.

A.  In order to administer the exemption for sales to a qualified computer services, data processing or research and development facility as provided by Section 7 of this act, as applicable to the use tax imposed by law, there shall be made a use tax refund for state and local taxes paid by qualified facilities for qualified purchases as defined in Section 6 of this act, from the account created by this section.

B.  The Oklahoma Tax Commission shall transfer each month from use tax collected the amount which the Commission estimates to be necessary to make the use tax refund provided by this section to an account designated as the Commission determines.

C.  Any refund shall be paid from the account prescribed by this section at the time the claim for refund is approved by the Oklahoma Tax Commission.  The amount of the refund shall not exceed the total state and local use taxes paid together with accrued interest upon such total.  The amount of interest paid to a qualified computer services, data processing or research and development facility upon the principal amount of any refund made to such facility for purposes of administering the exemption provided by Section 7 of this act, shall be determined according to the provisions of this subsection.  For any month during which the Oklahoma Tax Commission transfers a sum to the account prescribed by subsection B of this section, the Commission shall determine an interest rate by determining the rate of interest paid for a threemonth Treasury Bill of the United States government as of the first working day of the month in which the transfer is made.  The interest rate so determined shall accrue upon the amount transferred to the account.  In each subsequent month, the Commission shall determine the interest rate paid for a threemonth Treasury Bill of the United States government as of the first working day of the month and such interest rate shall accrue upon any amount transferred during the month and upon the amounts previously transferred to the account together with interest previously accrued upon such amounts.

D.  For purposes of this section, state and local use taxes paid by a contractor or subcontractor for qualified purchases as defined in Section 6 of this act, purchased by that contractor or subcontractor pursuant to a contract with a qualified facility shall, upon proper showing, be refunded to such qualified facility.

E.  The qualified computer services, data processing or research and development facility shall file with the Oklahoma Tax Commission the following documentation for any refund claimed:

1.  Invoices indicating the amount of state and local use tax billed;

2.  Affidavit of each vendor that state and local use tax billed has not been audited, rebated, or refunded to such qualified facility but rather the use tax charged has been collected by the vendor and remitted to the Oklahoma Tax Commission; and

3.  All additional documentation required to be submitted pursuant to rules promulgated by the Oklahoma Tax Commission.

F.  In the event that state and local use tax was paid by a contractor or subcontractor, the qualified facility shall file with the Oklahoma Tax Commission all documentation required in subsection E of this section but in lieu of the affidavit of each vendor the qualified facility shall file, for any refund claimed, an affidavit from the contractor or subcontractor stating that the use tax refund of the qualified manufacturer is based on state and local use tax, paid by the contractor or subcontractor on qualified purchases as defined in Section 6 of this act, purchased and that the amount of the state and local use tax claimed was paid to the vendor and no credit, refund, or rebate has been claimed by the contractor or subcontractor.

G.  Only sales of tangible personal property made after July 1, 1992, shall be eligible for the refund established by this section.

H.  The qualified computer services, data processing or research and development facility shall file, within thirty-six (36) months of the date of the first purchase which is exempt from taxation pursuant to the provisions of Section 7 of this act, with the Oklahoma Tax Commission, a certification issued by the Employment Security Commission in order to qualify for the refund authorized by this section.

I.  Notwithstanding the provisions of any state tax law, the amount refunded under this section shall be assessed if the number of new full-time-equivalent employees drops below the number prescribed in Section 6 of this act, at any time within thirty-six (36) months of the date certification is issued by the Oklahoma Employment Security Commission.

Added by Laws 1992, c. 225, § 9, eff. July 1, 1992.

§68-54006.  State income tax credit.

A.  For taxable years beginning after December 31, 1992, and before January 1, 2003, and for taxable years beginning after December 31, 2005, there shall be allowed a credit against the tax imposed by Section 2355 of this title for a net increase in the number of full-time-equivalent employees engaged in computer services, data processing or research and development as defined in Section 54003 of this title, in this state including employees engaged in support services.

B.  The credit provided for in subsection A of this section shall be allowed in each of the four (4) subsequent years only if the level of new employees is maintained in the subsequent year; provided, such credit shall be allowed in each of the eight (8) subsequent years only if the level of new employees is maintained in the subsequent year and if the credit is taken for taxable years beginning after December 31, 2005.  In calculating the credit by the number of new employees, only those employees whose paid wages or salary were at least Thirty-five Thousand Dollars ($35,000.00) during each year the credit is claimed shall be included in the calculation.  The number of new employees shall be determined by comparing the monthly average number of fulltime employees subject to Oklahoma income tax withholding for the final quarter of the taxable year with the corresponding period of the prior taxable year, as substantiated by such reports as may be required by the Tax Commission.

C.  For credits taken for taxable years beginning after December 31, 1992, and before January 1, 2003, in order to be eligible to receive the credit provided for in subsection A of this section, a new or expanding business shall not include the existing employee positions of any business enterprise that is directly or beneficially owned by a corporation, trust, joint venture, proprietorship, or partnership doing business in this state as of January 1, 1992.  For credits taken for taxable years beginning after December 31, 2005, in order to be eligible to receive the credit provided for in subsection A of this section, a new or expanding business shall not include the existing employee positions of any business enterprise that is directly or beneficially owned by a corporation, trust, joint venture, proprietorship, or partnership doing business in this state as of January 1, 2005.

D.  The credit allowed by subsection A of this section shall be Five Hundred Dollars ($500.00) for each new employee, but not to exceed fifty new employees.

E.  Any credits allowed but not used in any taxable year may be carried over in order to each of the four (4) years following the year of qualification and to the extent not used in those years in order to each of the five (5) years following the initial fiveyear period.

Added by Laws 1992, c. 225, § 10, eff. July 1, 1992.  Amended by Laws 1998, c. 364, § 22, emerg. eff. June 8, 1998; Laws 2005, c. 469, § 1, eff. Jan. 1, 2006.

§68-55001.  Definitions - Implementation of federal law - Taxes to which act applies - Services deemed to be provided by home service provider.

A.  As used in this section:

1.  "Charges for mobile telecommunications services" means any charge for, or associated with, the provision of commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service, that is billed to the customer by or for the customer's home service provider regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider;

2. a. "Customer" means, in general:

(1) the person or entity that contracts with the home service provider for mobile telecommunications services, or

(2) if the end user of mobile telecommunications services is not the contracting party, the end user of the mobile telecommunications service, but this division applies only for the purpose of determining the place of primary use.

b. The term "customer" does not include:

(1) a reseller of mobile telecommunications service, or

(2) a serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area;

3.  "Designated database provider" means a corporation, association, or other entity representing the state and political subdivisions of the state that is:

a. responsible for providing an electronic database prescribed in Section 3 of this act, and

b. approved by the Tax Commission;

4.  "Enhanced zip code" means a United States postal zip code of 9 or more digits;

5.  "Home service provider" means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services;

6.  "Licensed service area" means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer;

7.  "Mobile telecommunications service" means commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999;

8.  "Place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be:

a. the residential street address or the primary business street address of the customer, and

b. within the licensed service area of the home service provider;

9.  "Prepaid telephone calling services" means the right to purchase exclusively telecommunications services that must be paid for in advance, that enables the origination of calls using an access number, authorization code, or both, whether manually or electronically dialed, if the remaining amount of units of service that have been prepaid is known by the provider of the prepaid service on a continuous basis;

10.  "Reseller" means a provider who purchases telecommunications services from another telecommunications service provider and then resells, uses as a component part of, or integrates the purchased services into a mobile telecommunications service.  The term "reseller" does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider's licensed service area; and

11.  "Serving carrier" means a facilities-based carrier providing mobile telecommunications service to a customer outside a home service provider's or reseller's licensed service area.

B.  The Oklahoma Legislature finds that the United States Congress has enacted the Mobile Telecommunications Sourcing Act for the purpose of establishing uniform nationwide sourcing rules for state and local taxation of mobile telecommunications services.  In general, the rules provide that taxes on mobile telecommunications services shall be paid to the jurisdiction where the customer's primary use of such services occurs, irrespective of where the mobile telecommunications services originate, terminate, or pass through.  The Oklahoma Legislature desires to implement the federal Mobile Telecommunications Sourcing Act in the state, and to make state and local government officials aware of its provisions.  The Oklahoma Legislature recognizes that the federal act is intended to provide sourcing rules in a manner that is revenue-neutral among the states, and that the sourcing rules required by it are likely in fact to be revenue-neutral at the state level.  The Oklahoma Legislature further finds that the federal requirements are within the powers of the federal government.

C.  1.  This act shall apply to the tax imposed by Section 1354 of Title 68 of the Oklahoma Statutes and any tax, charge, or fee that may be levied by the state or a taxing jurisdiction within this state as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunications services, regardless of whether such tax, charge, or fee is imposed on the vendor or customer of the service and regardless of the terminology used to describe the tax, charge, or fee.

2.  This act does not apply to:

a. any tax, charge, or fee levied upon or measured by the net income, capital stock, net worth, or property value of the provider of mobile telecommunications service,

b. any tax, charge, or fee that is applied to an equitably apportioned amount that is not determined on a transactional basis,

c. any tax, charge, or fee that represents compensation for a mobile telecommunications service provider's use of public rights-of-way or other public property, provided that such tax, charge, or fee is not levied by the taxing jurisdiction as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunication services, or

d. any generally applicable business and occupation tax that is imposed by the state, is applied to gross receipts or gross proceeds, is the legal liability of the home service provider, and that statutorily allows the home service provider to elect to use the sourcing method required in this section.

3.  The provisions of this act:

a. do not apply to the determination of the taxing situs of prepaid telephone calling services, and

b. do not apply to the determination of the taxing situs of air-ground radiotelephone service as defined in Section 22.99 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.

D.  1.  Notwithstanding any other provision of law of this state or any political subdivision of this state, mobile telecommunications services provided in a taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, shall be deemed to be provided by the customer's home service provider.

2.  All charges for mobile telecommunications services that are subject to the tax imposed by Section 1354 of Title 68 of the Oklahoma Statutes and that are deemed under this act to be provided to a customer's place of primary use within this state by the customer's home service provider are subject to the tax, regardless of where the mobile telecommunication services originate, terminate, or pass through.

3.  A home service provider shall be responsible for obtaining and maintaining the customer's place of primary use.  Subject to the provisions of paragraph 5 of this subsection, a home service provider may rely on the applicable residential or business street address supplied by the home service provider's customer, and will not be liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate itemized charge if the reliance on information provided by its customer is in good faith.

4.  Except as provided in paragraph 5 of this subsection, a home service provider may treat the address used by the home service provider for tax purposes for any customer under a service contract or agreement in effect on or before July 28, 2002, as that customer's place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement, for purposes of determining the taxing jurisdictions to which taxes, charges, or fees on charges for mobile telecommunications services are remitted.

5.  The Oklahoma Tax Commission may:

a. determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications services are remitted does not meet the definition of "place of primary use" in this section and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination.  Before the Tax Commission gives such notice of determination, the customer shall be given an opportunity to demonstrate in accordance with Tax Commission rules and administrative procedures that the address is the customer's place of primary use, or

b. determine that the assignment of a taxing jurisdiction by a home service provider under Section 3 of this act does not reflect the correct taxing jurisdiction and give binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination.  The home service provider shall be given an opportunity to demonstrate in accordance with Tax Commission rules and administrative procedures that the assignment reflects the correct taxing jurisdiction.

6.  If charges for nontaxable mobile telecommunications services are aggregated with and not separately stated from charges that are subject to taxation, then the charges for nontaxable mobile telecommunications services will be subject to taxation unless the home service provider can reasonably identify charges not subject to the tax, charge, or fee from its books and records that are kept in the regular course of business.

7.  If a customer believes that an amount of tax, charge or fee, or assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing.  The customer shall include in this written notification the street address for the place of primary use, the account name and number for which the customer seeks a correction of the tax assignment, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request.  Within sixty (60) days of receiving a notice under this section, the home service provider shall review its records and the electronic database or enhanced zip code to determine the customer's taxing jurisdiction.  If this review shows that the amount of tax, charge or fee, or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge or fee erroneously collected from the customer for a period of up to two (2) years.  If this review shows that the amount of tax, charge or fee, or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer.  The procedures in this section shall be the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction, or a refund of or other compensation for taxes, charges or fees erroneously collected by the home service provider, and no cause of action based upon a dispute arising from the Act shall accrue until a customer has reasonably exercised the rights and procedure set forth herein.

Added by Laws 2001, c. 153, § 2.

§68-55002.  Provision of electronic database containing local taxing jurisdiction information - Liability of home service provider - Presumption.

A.  The Oklahoma Tax Commission may provide an electronic database to a home service provider or, if the Tax Commission does not provide such an electronic database to home service providers, then the designated database provider may provide an electronic database to a home service provider.  Such database shall provide the appropriate local taxing jurisdiction for each street address in the state, including to the extent practicable, any multiple postal street addresses applicable to one street location, and shall be in the format required by Section 119 of the federal "Mobile Telecommunications Sourcing Act".

B.  The Tax Commission or designated database provider shall provide notice of the availability of the then current electronic database, and any subsequent revisions thereof, by publication in the manner normally employed for the publication of informational tax, charge, or fee notices to taxpayers in the state.

C.  A home service provider using the data contained in an electronic database described in subsection A of this section shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of any error or omission in such database provided by the Tax Commission or designated database provider.  The home service provider shall reflect changes made to such database during a calendar quarter not later than thirty (30) days after the end of such calendar quarter.

D.  If an electronic database is not provided under subsection A of this section, a home service provider shall be held harmless from any tax, charge, or fee liability in this state that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to Section 2 of this act, the home service provider employs an enhanced zip code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each such street address is assigned to the correct taxing jurisdiction.  If an enhanced zip code overlaps boundaries of taxing jurisdictions of the same level, the home service provider must designate one specific jurisdiction within such enhanced zip code for use in taxing the activity for such enhanced zip code for each level of taxing jurisdiction.  Any enhanced zip code assignment changed in accordance with Section 2 of this act is deemed to be in compliance with this section.

E.  For purposes of this section, there is a rebuttable presumption that a home service provider has exercised due diligence if such home service provider demonstrates that it has:

1.  Expended reasonable resources to implement and maintain an appropriately detailed electronic database of street address assignments to taxing jurisdictions;

2.  Implemented and maintained reasonable internal controls to promptly correct misassignments of street addresses to taxing jurisdictions; and

3.  Used all reasonably obtainable and usable data pertaining to municipal annexation, incorporations, reorganizations and any other changes in jurisdictional boundaries that materially affect the accuracy of such database.

F.  Subsection D of this section applies to a home service provider that is in compliance with the requirements of that subsection until the later of:

1.  Eighteen (18) months after the nationwide standard numeric code described in federal "Mobile Telecommunications Sourcing Act" has been approved by the Federation of Tax Administrators and the Multistate Tax Commission; or

2.  Six (6) months after the Tax Commission or a designated database provider in this state provides such database as prescribed in subsection A of this section.

Added by Laws 2001, c. 153, § 3.

§68-55003.  Judgment limiting or impairing federal act - Invalidity of act.

If a court of competent jurisdiction enters a final judgment on the merits that:

1.  Is based on federal or state law;

2.  Is no longer subject to appeal; and

3.  Substantially limits or impairs the essential elements of the federal Mobile Telecommunications Sourcing Act, P.L. 106-252, codified at 4 U.S.C., Sections 116 through 126 or Sections 2 and 3 of this act;

then the provisions of this act shall be invalid and shall have no legal effect as of the date of entry of such judgment.

Added by Laws 2001, c. 153, § 4.

§68-55004.  When act applies relating to tax liabilities.

The provisions of this act relating to tax liabilities shall apply only to charges on or revenues from customer bills issued on or after August 1, 2002.

Added by Laws 2001, c. 153, § 5.



Title 69. — Roads Bridges and Ferries

OKLAHOMA STATUTES

TITLE 69.

ROADS, BRIDGES AND FERRIES

_____

§69101.  Declaration of legislative intent.

(a) Recognizing that safe and efficient highway transportation is a matter of important interest to all the people in the state, the Legislature hereby determines and declares that an integrated system of roads and highways is essential to the general welfare of the State of Oklahoma.

(b) The provision of such a system of facilities, and its efficient management, operation and control, are recognized as urgent problems, and as the proper objectives of highway legislation.

(c) Inadequate roads and streets obstruct the free flow of traffic; result in undue cost of motor vehicle operation; endanger the health and safety of the citizens of the state; depreciate property values; and impede generally economic and social progress of the state.

(d) In designating the highway systems of this state, as hereinafter provided, the Legislature places a high degree of trust in the hands of those officials whose duty it shall be, within the limits of available funds, to plan, develop, operate, maintain and protect the highway facilities of this state, for present as well as for future use.

(e) To this end, it is the intent of the Legislature to make the State Highway Commission and its Director, and the Department of Highways of the State of Oklahoma acting through the Commission, custodian of the State Highway System and to provide sufficiently broad authority to enable the Commission and the Department to function adequately and efficiently in all areas of appropriate jurisdiction, subject to the limitations of the Constitution and the legislative mandate hereinafter imposed.

(f) The Legislature intends to declare, in general terms, the powers and duties of the Commission and its Director, leaving specific details to be determined by reasonable rules, regulations and policies which may be promulgated by the Commission.  In short, the Legislature intends by a general grant of authority to the Commission to delegate sufficient power and authority to enable the Commission and the Department to carry out the broad objectives stated above.

(g) It is the further intent of the Legislature to bestow upon the boards of county commissioners similar authority with respect to the county highway system.  The efficient management, operation and control of our county roads and other public thoroughfares are likewise a matter of vital public interest.  The problem of establishing and maintaining adequate roads and highways, eliminating congestion, reducing accident frequency, providing parking facilities and taking all necessary steps to ensure safe and convenient transportation on these public ways is no less urgent.

(h) While it is necessary to fix responsibilities for the location, design, construction, maintenance and operation of the several systems of highways, it is intended that the State of Oklahoma shall have an integrated system of all roads, highways and streets to provide safe and efficient highway transportation throughout the state.  The authority hereinafter granted to the Commission and to counties and municipalities to assist and cooperate with each other and to coordinate their activities is therefore essential.

(i) The Legislature hereby determines and declares that this Code is necessary for the preservation of the public peace, health and safety, for promotion of the general welfare, and as a contribution to the national defense.  Laws 1968, c. 415, Sec. 101. Opr. July 1, 1968.

Laws 1968, c. 415, § 101, operative July 1, 1968.

§69-113a.  Successful bidders - Return of executed contract.

A.  A successful bidder awarded a contract by the Department of Transportation shall return to the Department a fully executed written contract within ten (10) working days from the date the contract is awarded.  The Department shall, within fourteen (14) working days from the date the contract is received, complete its execution of the contract and return a copy of the executed contract to the successful bidder.

B.  A successful bidder awarded a contract by the Oklahoma Transportation Authority shall return to the Authority a fully executed written contract within ten (10) working days from the date the contract is awarded.  The Authority shall, within fourteen (14) working days from the date the contract is received, complete its execution of the contract and return an executed copy to the successful bidder.

Added by Laws 2000, c. 69, § 1, eff. Nov. 1, 2000.

§69201.  Definitions of words and phrases.

When following words and phrases when used in this Code shall, for the purpose of this Code, have the meanings respectively ascribed to them in this article, except when the context otherwise requires. Laws 1968 C. 415, Sec. 201.

§69202.  Abandonment.

The cessation of use of rightofway or activity thereon with no intention to reclaim or use again for highway purposes.  Laws 1968 C. 415, Sec. 202.

§69203.  Acquisition or taking.

The process of obtaining rightsofway. Laws 1968 C. 415, Sec. 203.

§69204.  Arterial highway.

An arterial highway is a street or highway especially designed for through traffic, entrance into which at intersections may be limited by requiring all entering vehicles to be brought to a complete stop, and the governing body having jurisdiction thereover may otherwise protect the rightofway of vehicles thereon.  Laws 1968 C.  415, Sec. 204.

§69205.  Authority.

The Oklahoma Turnpike Authority. Laws 1968 C. 415, Sec. 205.

§69206.  Auxiliary service highway.

A street or highway especially designed to furnish access to a limited access highway or to an arterial highway.  Laws 1968 C. 415, Sec. 206.

§69207.  Board.

The board of county commissioners of a county.  Laws 1968 C.  415, Sec. 207.

§69208.  Bureau of Public Roads.

The Bureau of Public Roads of the U. S. Department of Transportation, or its successor.  Laws 1968, c. 415, Sec. 208.

§69209.  Commission.

The State Highway Commission of the State of Oklahoma.  Laws 1968, c. 415, Sec. 209.

§69210.  Control of access (full).

Full control of access means that the authority to control access is exercised to give preference to through traffic by providing access connections with selected frontage or local roads only and by prohibiting crossings at grade or direct private driveway connections.  Laws 1968, c. 415, Sec. 210.

§69211.  Control of access (partial).

Partial control of access means that the authority to control access is exercised to give preference to through traffic to a degree that, in addition to access connections with selected frontage or local roads, there may be some crossings at grade and some private driveway connections. Laws 1968 C. 415, Sec. 211.

§69212.  Construction or reconstruction of highways.

The construction of new highways; the enlargement, reconstruction or relocation of existing highways; the acquisition of necessary rightsofway therefor and all work incidental thereto.  Laws 1968 C. 415, Sec. 212.

§69213.  County highway system.

The system of highways the responsibility for which is lodged with the counties. Laws 1968 C. 415, Sec. 213.

§69214.  Department.

The Department of Highways of the State of Oklahoma.  Laws 1968 C. 415, Sec. 214.

§69215.  Director.

The State Highway Director. Laws 1968 C. 415, Sec. 215.

§69216.  Divided highway.

A highway with separated roadways for traffic moving in opposite directions. Laws 1968 C. 415, Sec. 216.

§69217.  Expressway.

A divided arterial highway. Laws 1968 C. 415, Sec. 217.

§69-217.1.  Force account or construction on a force account basis.

"Force account" or "construction on a force account basis" means the construction of a public project performed by a public body, in whole or in part, using permanent personnel on its own payroll, using the equipment of such public body, except for specialized equipment and a qualified operator of such specialized equipment, and without hiring outside supervision or utilizing outside direction unless it is determined such outside supervision or direction will contribute to the quality of the work being performed.

Added by Laws 2000, c. 109, § 1, eff. Nov. 1, 2000.

§69218.  Frontage road.

A road constructed adjacent and parallel to but separated from the highway and connected thereto at least at each end, for service to abutting property and for control of access.  Laws 1968 C.  415, Sec. 218.

§69219.  Governing body.

The legislative authority of any city or town for all streets and highways within the corporate limits of such city or town; and the board of county commissioners of each county as to all county highways; and the State Highway Commission of the State of Oklahoma as to all state highways. Laws 1968 C. 415, Sec. 219.

§69-220.  Hard surface.

A road surfaced with concrete, brick, water bound or bituminous macadam, or the equivalent of properly bound gravel, or other material approved by the State Highway Commission, and meeting the federal requirements.

Laws 1968 c. 415, § 220, operative July 1, 1968.

§69221.  Heavy traffic highway.

Any street or highway designed especially for the use of trucks, buses, and commercial vehicles, although not reserved exclusively for such use.  Laws 1968, c. 415, Sec. 221.

§69222.  Highway, street or road.

A general term denoting a public way for purposes of vehicular travel including the entire area within the rightofway.  Laws 1968 C. 415, Sec. 222.

§69223.  Improvement.

Any dwelling, outbuilding, other structure or fence, or part thereof, but not including public utilities, which lie within an area to be acquired for highway purposes. Laws 1968 C. 415, Sec. 223.

§69224.  Limited access facility.

Includes limited access highways, expressways, arterial highways, frontage roads, public roads and the auxiliary service highway. Laws 1968 C. 415, Sec. 224.

§69225.  Limited access highway.

A street or highway especially designed for through traffic, and over, from, or to which neither owners nor occupants of abutting lands nor other persons have any right or easement of access, light, air, or view. Laws 1968 C. 415, Sec. 225.

§69226.  Local road.

A road constructed to provide access to property abutting on or adjacent to the highway and which has but one connection to the highway. Laws 1968 C. 415, Sec. 226.

§69227.  Median.

The portion of a divided highway separating the traveled ways for traffic in opposite directions. Laws 1968 C. 415, Sec. 227.

§69228.  Municipal corporation or municipality.

Includes all cities and towns organized under the laws of this state, but shall not include any other political subdivisions.  Laws 1968 C. 415, Sec. 228.

§69229.  Parkway.

Any street, highway or limited access facility from which trucks, buses, and other commercial vehicles are, or may be, excluded.  Laws 1968 C. 415, Sec. 229.

§69230.  Person.

Any individual, firm, partnership, corporation or business entity of any kind or character, or the executor, administrator, trustee, receiver, assignee, or personal representative thereof.  Laws 1968, c. 415, Sec. 230.

§69231.  Project.

An undertaking by the State Highway Commission, governing body or other governmental instrumentality for highway construction, including preliminary engineering, acquisition of rightofway and actual construction, or for highway planning and research, or for any other work or activity to carry out the provisions of the federal law for the administration of federal aid for highways. Laws 1968 C. 415, Sec. 231.

§69232.  Public road.

A road constructed to connect other public roads or streets, but not connected to the highway. Laws 1968 C. 415, Sec. 232.

§69233.  Public service corporation.

Any transportation or transmission company, any gas, electric, heat, light and power company, any person, firm, corporation, receiver or trustee engaged in such business, and any person, firm, corporation, receiver or trustee authorized to exercise the right of eminent domain or having a franchise to use or occupy any rightofway, street, alley or public highway, whether along, over or under the same, in a manner not permitted to the general public.  Laws 1968 C. 415, Sec. 233.

§69234.  Right of access.

The right of ingress to a highway from abutting land and egress from a highway to abutting land. Laws 1968 C. 415, Sec. 234.

§69235.  Right of survey entry.

The right to enter property temporarily to make surveys and investigations for proposed highway improvements.  Laws 1968 C. 415, Sec. 235.

§69236.  Rightofway.

A general term denoting land, property, or interest therein, usually a strip acquired for or devoted to a highway use.  Laws 1968, c. 415, Sec. 236.

§69-237.  Right-of-way appraisal.

A determination of the market value of property including damages, if any, as of a specified date, resulting from an analysis of facts.

Laws 1969, c. 415, § 237, operative July 1, 1968.

§69238.  Rightofway estimate.

An approximation of the market value of property including damages, if any, in advance of an appraisal. Laws 1968, c. 415, Sec. 238.

§69239.  Separation (outer).

The portion of an arterial highway between the traveled ways of a roadway for through traffic and a frontage road.  Laws 1968, c. 415, Sec. 239.

§69240.  Severance damages.

Loss in value of the remainder of a parcel resulting from an acquisition. Laws 1968 C. 415, Sec. 240.

§69241.  Shoulder.

The portion of the roadway contiguous with the traveled way for accommodation of stopped vehicles, for emergency use, and for lateral support of base and surface courses. Laws 1968 C. 415, Sec. 241.

§69242.  State highway system.

The system of state roads designated by the State Highway Commission, including necessary urban extension, the responsibility for which is lodged in the Department of Highways.  Laws 1968, c. 415, Sec. 242.

§69243.  Traffic lane.

The portion of the traveled way for the movement of a single line of vehicles. Laws 1968 C. 415, Sec. 243.

§69244.  Traveled way.

The portion of the roadway for the movement of vehicles, exclusive of shoulders and auxiliary lanes. Laws 1968 C. 415, Sec. 244.

§69301.  Creation of department and commission  Rules, regulations and policies  Powers, duties and obligations of former department, commission and director continued.

(a) There is hereby created a Department of Highways and a State Highway Commission in and for the State of Oklahoma, pursuant to the provisions of Section 1, Article 16, of the Constitution of the State of Oklahoma, and such department shall be governed by the State Highway Director, provided for by Section 305 of this Code, under such reasonable rules, regulations and policies and road improvement programs as may be prescribed by the Commission.  Such rules and regulations and amendments thereto as adopted by the Commission shall be filed and recorded in the office of the Secretary of State.

(b) The Department and the Commission created by the preceding paragraph and the State Highway Director provided for by Section 305 of this Code shall be the legal successors of, and unless and except as otherwise provided by this Code shall also have the powers and duties vested by other laws in, and shall take immediate charge of all equipment, supplies and property now in the possession of, the Department, Commission and Director, respectively, created and provided for by 69 O.S.  1961, Sections 20.1 and 20.6, as amended, and shall be liable for their respective obligations.  Laws 1968, c. 415, Sec.  301.

§69-301.1.  Oklahoma Trucking Advisory Board.

A.  There is hereby created the Oklahoma Trucking Advisory Board.  The Board shall consist of the following members:

1.  The Director of the Department of Transportation or designee;

2.  The Chair of the Oklahoma Turnpike Authority or designee;

3.  The Commissioner of Public Safety or designee;

4.  The Chair of the Corporation Commission or designee;

5.  The Director of a statewide trucking association or designee;

6.  The Chair of the Oklahoma Tax Commission or designee;

7.  The President Pro Tempore of the Senate or designee;

8.  The Speaker of the House of Representatives or designee; and

9.  Four representatives selected by a statewide trucking association subject to the approval of a majority of the members of the Board.

B.  Each member shall hold office for a twoyear term or until the successor of the member takes office.  The term of office shall begin on July 1 of the succeeding fiscal year.  The Board shall select a chair from among the members of the Board each year.  It shall be the duty of the Board to act in an advisory capacity to the Director of the Department of Transportation.  The Board shall meet no less than on a quarterly basis with the Director of the Department of Transportation and the staff of the Director to discuss areas of mutual concern.

Added by Laws 1997, c. 91, § 1, eff. Nov. 1, 1997.  Amended by Laws 2002, c. 397, § 31, eff. Nov. 1, 2002.

§69302.  Members of Commission - Appointment and confirmation - Eligibility - Term - Compensation - Travel expenses - Ex officio member.

(a)  The State Transportation Commission shall consist of one (1) member from each of eight districts of the state, such districts to serve as the maintenance districts and to include the area as follows:

District 1.   Wagoner, Cherokee, Adair, Sequoyah, Muskogee, Okmulgee, McIntosh and Haskell Counties.

District 2.   Pittsburg, Latimer, LeFlore, McCurtain, Pushmataha, Atoka, Choctaw, Bryan and Marshall Counties.

District 3.   Lincoln, Cleveland, McClain, Garvin, Pottawatomie, Okfuskee, Seminole, Hughes, Pontotoc, Coal and Johnston Counties.

District 4.   Payne, Logan, Canadian, Kingfisher, Garfield, Grant, Kay, Noble and Oklahoma Counties.

District 5.   Roger Mills, Dewey, Custer, Washita, Beckham, Greer, Kiowa, Harmon, Jackson, Blaine, and Tillman Counties.

District 6.   Cimarron, Texas, Beaver, Harper, Woods, Alfalfa, Ellis, Major and Woodward Counties.

District 7.   Carter, Love, Murray, Grady, Comanche, Stephens, Cotton, Caddo and Jefferson Counties.

District 8.   Osage, Pawnee, Nowata, Creek, Craig, Ottawa, Rogers, Mayes, Delaware, Washington and Tulsa Counties.

(b)  The members of the Commission shall be appointed by the Governor, by and with the consent of the Senate, such appointment to have full force and effect and to be submitted to the Senate for its confirmation at the first session of the Senate after such appointment is made.  No Commissioner shall be entitled to the payment of salary, or to perform any service, until his appointment is confirmed by the Senate, if the Senate then be in session; if the Senate be not in session, then such Commissioner may serve and draw his salary until a special or regular session convenes; and if his appointment is not then confirmed within twenty (20) days, he shall cease to perform such services and cease to draw his salary.  Each of the Commissioners thus appointed shall, at the time of his appointment, be a citizen and resident of the district for which he shall have been appointed for at least three (3) years prior to the date of his appointment.  Not more than one Commissioner shall reside in any one district, as defined herein, at any time while serving on the Commission.  Each Commissioner thus appointed and confirmed shall, after the first term of office as herein provided, serve for a term of eight (8) years, and unless he is reappointed by the Governor and confirmed by the Senate within twenty (20) legislative days his services are automatically terminated and he shall cease to draw his salary, or any perquisites or emoluments as a Commissioner; provided, that in the event the Governor's appointee is not confirmed by the Senate within ten (10) days from the date his name is submitted, then the Governor shall submit a further appointee for confirmation; and during his term of office may be removed by the Governor at his pleasure.  The terms of office shall be as follows:  Two Commissioners shall serve until the 15th day of February, 1969; two Commissioners shall serve until the 15th day of February, 1971; two Commissioners shall serve until the 15th day of February, 1973; and two Commissioners shall serve until the 15th day of February, 1975; and the Governor, at the time of making the first appointment, shall, in his order of appointment, designate the term each Commissioner so appointed shall serve.  Thereafter the term of each Commissioner appointed and confirmed shall expire the 15th day of February in the eighth year after his appointment, and in case of death, resignation, or removal, the place shall be filled by appointment by the Governor for the remainder of the term.  Such appointments also shall be confirmed by the Senate.  The members of the Commission each shall receive an annual salary of Four Thousand Eight Hundred Dollars ($4,800.00), payable monthly, and each shall be entitled to receive travel expenses pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  The Governor shall be an ex officio member of the Commission, but shall be entitled to vote only in case of a tie vote.

(c)  Provided, that persons serving as members of the State Highway Commission created by Section 301 of this title, when this Code becomes effective shall serve as members of the State Transportation Commission created by this Code for the remainder of the terms for which they were appointed, in the positions on the latter Commission having corresponding terms of office, or until such positions are filled as herein provided.  Future Gubernatorial appointments shall be made from districts as directed by this act.

Added by Laws 1968, c. 415, § 302, operative July 1, 1968.  Amended by Laws 1971, c. 58, § 1, emerg. eff. April 2, 1971; Laws 1985, c. 178, § 51, operative July 1, 1985; Laws 1990, c. 316, § 1.

§69302.1.  Department of Transportation County Advisory Board.

A.  There is hereby created the Department of Transportation County Advisory Board.  The Board shall be made up of nine (9) county commissioners selected by the Association of County Commissioners of Oklahoma.  One member shall be elected from each of the eight districts of the Association of County Commissioners of Oklahoma and one member shall be selected at large by the other eight members.  Each member shall hold office for a twoyear term or until the successor of the member takes office.  Their term of office shall begin on July 1 of the succeeding fiscal year.  It shall be the duty of the Board to act in an advisory capacity to the Director of the Department of Transportation.  The Board shall review the County Road and Bridge Programs of the Department.  The Board shall meet no less than on a quarterly basis with the Director of the Department of Transportation and the staff of the Director to discuss areas of mutual concern.

B.  The Board is authorized to develop the following criteria for the County Road Machinery and Equipment Revolving Fund:

1.  Establish estimated purchase prices for equipment and road machinery;

2.  Establish amortization schedules for all equipment and road machinery;

3.  Establish a list of independent appraisers to be used for equipment and road machinery inspections;

4.  Establish the County Funding Classification Designation priority list;

5.  Establish the method, manner and expense of marking or identifying all equipment and road machinery;

6.  Establish a list of items which are to be purchased from the state purchase list;

7.  Establish a maximum purchase allocation for participating counties and circuit engineering districts; and

8.  Establish and approve an interest rate which may be charged on all leases or lease-purchase agreements.

C.  The Board will have the authority to determine the financial obligation of a county when road machinery or equipment is destroyed by an act of God or other unforeseen occurrence.

Added by Laws 1989, c. 352, § 6, operative July 1, 1989.  Amended by Laws 1993, c. 75, § 4, eff. Sept. 1, 1993; Laws 1996, c. 179, § 1, eff. Nov. 1, 1996; Laws 2001, c. 117, § 1, eff. Nov. 1, 2001.

§69-302.2.  Department of Transportation Tribal Advisory Board.

A.  There is hereby created the Department of Transportation Tribal Advisory Board.  The Board shall consist of nine (9) members.  The Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives shall make three appointments each from a list of qualified persons nominated by the Oklahoma Tribal Transportation Council.  Four members shall be members of tribes served by each Bureau of Indian Affairs Area Office in Oklahoma and one member shall be selected at large by the Governor.  Each member shall hold office for a two-year term or until the successor of the member takes office.  Their terms of office shall begin on July 1 of the succeeding fiscal year.

B.  It shall be the duty of the Board to act in an advisory capacity to the Director of the Department of Transportation.  The Board may review the Department's policy and procedures for transportation programs that affect tribal governments.  The Board shall meet no less than on a quarterly basis with the Director of the Department of Transportation and the staff of the Director to discuss areas of mutual concern.

Added by Laws 1999, c. 199, § 1, emerg. eff. May 24, 1999.

§69303.  Functions, powers and duties of Commission.

(a) The Commission shall constitute an advisory, administrative, and policy making board with which the Director shall from time to time consult regarding the administration of the affairs of the Department.  The Commission may require from the Director complete reports and information relative to the affairs of the Department at such time and in such manner as the Commission may deem advisable.

(b) In addition to its other powers and duties, as herein defined, the Commission shall have the following specific powers and duties:

(1) To organize itself by the election of a chairman, vicechairman and secretary, who shall perform the duties required of them by the rules and regulations of the Commission, but shall receive no extra compensation therefor;

(2) To elect a State Highway Director and fix his salary within the limits of this Code, who shall serve during the pleasure of the Commission, expressed by a majority vote of the entire Commission;

(3) To prescribe rules, regulations, and policies for the transaction of its business, and for the letting of all contracts and purchases;

(4) To prescribe the manner of cooperation between county and municipal officials with the Commission;

(5) Except as otherwise provided herein, to let or supervise the letting of all contracts for construction or improvements of state highways, or any contract for road or bridge construction or improvement where the work is being done in whole or in part with state or federal monies;

(6) To authorize all expenditures prior to the incurring therefor, except as otherwise provided in this Code.

(c) Each Commissioner shall aid in the promotion of highway construction, improvements, and maintenance throughout the entire state, and shall not act as the special representative of the particular district in which he resides.  Laws 1968 C.  415, Sec. 303.

Laws 1968, c. 415, § 303, operative July 1, 1968.

§69303A.  Soliciting or receiving political contributions by members of Highway Commission prohibited.

No appointed member of the State Highway Commission shall directly or indirectly solicit, receive or in any manner be concerned in soliciting or receiving any assessment, subscription or contribution for any political organization, candidacy or other political purpose. Laws 1969, c. 351, Sec. 1.  Emer. Eff. May 14, 1969.

Laws 1969, c. 351, § 1, emerg. eff. May 14, 1969.

§69304.  State Highway System  Construction and maintenance  Powers of Commission.

Section 304. (a)  The construction and maintenance of the State Highway System, and all work incidental thereto, shall be under the general supervision and control of the Transportation Commission.

(b)  The Commission shall have power to make all final decisions  affecting the work provided for herein, and all reasonable rules and  regulations it may deem necessary, not inconsistent with this code,  for the proper management and conduct of such work, and for carrying out the provisions of this article, in such manner as shall be to the best interest and advantage of the people of this state.

(c)  The Commission shall have power and authority to contract for and purchase, lease or otherwise acquire any tools, machinery, supplies, material or labor needed or to be needed for such work, having the deliveries of such articles made as actually needed, and to pay for engineering, preparation of plans and specifications, costs of advertising, engineering supervision and inspection and all expenses and contingencies in connection with the construction and maintenance of the State Highway System.  When quality and prices are equal, preference shall be given materials produced within the State of Oklahoma and highway construction companies domiciled, having and maintaining offices in and being citizen taxpayers of the State of Oklahoma.

(d)  The Commission shall have authority to make all contracts and do all things necessary to cooperate with the United States Government in matters relating to the cooperative construction, improvement and maintenance of the State Highway System, or any road or street of any political or governmental subdivision or any municipal or public corporation of this state, for which federal funds or aid are secured.  Such contracts or acts shall be carried out in the manner required by the provisions of the Acts of Congress and rules and regulations made by an agency of the United States in pursuance of such acts.

(e)  Any political or governmental subdivision or any public or municipal corporation of this state shall have the authority to enter into contracts through or with the Commission to enable them to participate in all the benefits to be secured from federal aid funds, or funds made available from the federal government to be used on roads and streets.  The Commission may negotiate and enter into contracts with the federal government, or any of its constituted agencies, and take all steps and proceedings necessary in order to secure such benefits for such political or governmental subdivisions or public or municipal corporations.

(f)  The Commission, on behalf of the state, and any political or governmental subdivision or public or municipal corporation of this state shall have the authority to enter into agreements with each other respecting the planning, designating, financing, establishing, constructing, improving, maintaining, using, altering, relocating, regulating or vacating of highways, roads, streets or connecting links.

(g)  The Commission shall have authority to act in an advisory capacity, upon request, to any political or governmental subdivision or public or municipal corporation of this state in matters pertaining to the planning, locating, constructing and maintaining of roads, highways and streets and other related matters.  The Commission, in such instances, may provide services and may cooperate with such subdivisions and corporations on such terms as may be mutually agreed upon.

(h)  The Commission may purchase out of the State Highway Construction and Maintenance Fund such commercial vehicles and passenger automobiles as may be necessary for the use of the Department and its employees in the construction and maintenance of the State Highway System and all work incidental thereto, and in carrying out the duties now or hereafter imposed upon the Department by the laws of this state.

(i)  The Commission may enter into written agreements with private citizens to allow such citizens to mow state highway rightsofway and keep the clippings from such mowing as the sole compensation therefor.

Laws 1968, c. 415, § 304, operative July 1, 1968; Laws 1971, c. 60, § 1, emerg. eff. April 6, 1971; Laws 1975, c. 326, § 10, emerg. eff. June 12, 1975; Laws 1976, c. 245, § 10, emerg. eff. June 17, 1976; Laws 1978, c. 69, § 1.

§69305.  Director of the Department of Transportation  Salary.

There is hereby created the office of the Director of the Department of Transportation, who shall be elected by a majority vote of the entire Commission and who shall serve at the pleasure of the Commission.  The Director shall receive an annual salary to be fixed by a majority vote of the entire Commission from appropriations made by the Legislature.

Amended by Laws 1984, c. 239, § 9, operative July 1, 1984.

§69306.  Powers and duties of Director.

Immediately upon the election and qualification of the Director, he shall become vested with the duties and powers of the management and control of the Department, under such orders, rules and regulations as may be prescribed by the Commission; and in addition thereto he shall have the following specific powers and duties:

(a) To supervise the state highway system under rules and regulations prescribed by the Commission;

(b) To appoint and employ, supervise and discharge such professional, clerical, skilled and semiskilled help, labor and other employees as may be deemed necessary for the proper discharge of the duties of the Department and to fix and determine the salaries or wages to be paid subject to all such rules and regulations as may be promulgated by the Commission, and subject to the policies, rules and regulations of the Office of Personnel Management and the State Merit System of Personnel Administration;

(c) To investigate and determine upon the various methods of road and bridge construction and maintenance in the different sections of the state;

(d) To aid at all times in promoting highway improvements and maintenance throughout the state;

(e) To make recommendations to the Commission in the letting of all contracts for construction or improvements of state highways or any contract for road or bridge construction or improvement where the work is being done in whole or in part with state or federal monies; and to act for the Commission in the purchase of all materials, equipment and supplies as provided for in this Code;

(f) To place on the state highway system any road he deems necessary and to the best interest of the state, when approved by a majority of the entire Commission, and to eliminate from the state highway system any road when approved by a majority of the entire Commission;

(g) To approve and pay claims for the services of professional, clerical, skilled and semiskilled help, laborers and other employees, for the Commission, when the salary or wages of such help and employees shall have been previously approved by the Commission; and to approve and pay progressive estimates on work done or contracts performed, where such work or contracts have theretofore been approved by the Commission; and to approve and pay claims for the purchase of equipment, materials and supplies theretofore authorized by the Commission;

(h) To make emergency purchases of equipment, materials, and supplies, and emergency contracts for construction and repairs, under rules and regulations prescribed by the Commission;

(i) To grant permission to state agencies, municipalities and water companies or districts to lay any water pipeline within the rightsofway of state highways, when approved by the Commission; and

(j) To act for the Department in all matters except as otherwise provided in this Code.

Amended by Laws 1982, c. 338, § 49, eff. July 1, 1982.

§69306.1.  Contracts  Price adjustment clauses.

The provisions of any other law to the contrary notwithstanding, the Department of Transportation is hereby authorized and empowered to provide for the use of and inclusion in, its construction contracts price adjustment clauses, providing adjustments in contract bid prices as may be deemed necessary and appropriate by the Director for increases or decreases of energyintensive materials based upon the price FOB source on the day of bidding and actual invoice price FOB source on the day of delivery.

This authorization is to be applied only to such contracts as may be determined by the Director and approved by the Transportation Commission and further specified in the notice to bidders.

Laws 1981, c. 339, § 11, emerg. eff. June 30, 1981.

§69306.2.  Trust for benefit of Transportation Department employees.

The Department of Transportation is hereby authorized to establish, with funds currently held by the Department of Transportation which accrued to its health insurance rate stabilization account, a trust for the benefit of Department of Transportation employees.  The trust shall be under the control of three (3) trustees who shall invest the funds constituting the trust in interest bearing accounts in federally insured institutions or in U.S. Treasury instruments.  The trustees shall be the Director, Deputy Director and Chief Engineer of the Department of Transportation.  The trustees shall serve without compensation from the trust and shall be immune from any legal action relating to the trust except in the case of fraud, theft or misappropriation of trust funds.  The Attorney General shall defend any legal action against the trustees, which may arise from the trustees' administration of the trust.  The cost and expense of participating in such litigation shall be payable from funds in the trust estate, or in the event there are no such funds or insufficient funds, the cost and expense of participating in such litigation shall be borne by the Department of Transportation.  The trustees shall be entitled to full indemnity from funds of this trust provided, however, if there are no such trust funds or insufficient trust funds to reimburse the trustees for any liability or loss they may sustain by reason of any such litigation, then the trustees shall be indemnified from funds of the Department of Transportation; provided further, the trustees shall not be entitled to indemnity from either source if they are adjudged guilty of fraud, theft or misappropriation of trust funds in connection with any such litigation.

The term of this trust shall be for two (2) years from the effective date of this act, provided however, the district court of Oklahoma County may extend the term of this trust in the best interest of the beneficiaries.  Upon formation of this trust, the trustees shall immediately bring an action in the district court of Oklahoma County for a determination of beneficiaries and their interest in the trust, and when determined, the trustees shall distribute the trust in accordance with the determination of the court.

Added by Laws 1988, c. 289, § 18, operative July 1, 1988.  Amended by Laws 1993, c. 161, § 1, emerg. eff. May 7, 1993.

§69308.  Oath of office.

Each member of the Commission and every employee of the Department shall, before entering upon the duties of his office or employment, take and subscribe to an oath or affirmation to support the Constitution of the United States and of the State of Oklahoma, and to discharge faithfully and honestly the duties of such office or employment.  Any officer or employee who shall violate the provisions of this section shall be guilty of a misdemeanor, and such violation shall be cause for removal.

Laws 1968, c. 415, § 308, operative July 1, 1968; Laws 1980, c. 159, § 20, emerg. eff. April 2, 1980.

§69309.  Employment of persons closely related to members or Director  Contracts with such persons.

It shall be unlawful for the Commission or the Director to appoint or employ, or approve the appointment or employment of, any persons related within the third degree by blood or marriage to the Director or any member of the Commission.  The Director knowingly appointing or employing any persons in violation of this provision, or any member of the Commission knowingly approving or recommending the appointment or employment of persons in violation of such provision, shall be guilty of a misdemeanor.  It also shall be unlawful for the Commission or the Director to approve or enter into any contract with any persons related within the third degree by blood or marriage to the Director or any member of the Commission.  The Director knowingly approving or entering into any such contract in violation of such provision, or any member of the Commission knowingly voting to enter into or to approve any such contract, shall be guilty of a misdemeanor. Laws 1968 C. 415, Sec. 309.

Laws 1968, c. 415, § 309, operative July 1, 1968.

§69-310.  Conflict of interest.

(a)  No official or employee of the Commission, governing body or other governmental instrumentality who is authorized in his official capacity to negotiate, make, accept, or approve, or to take part in negotiating, making, accepting or approving any contract or subcontract in connection with a project shall have, directly or indirectly, any financial or other personal interest in any such contract or subcontract.  No engineer, attorney, appraiser, inspector or other person performing services for the Commission, governing body, or other governmental instrumentality in connection with a project shall have, directly or indirectly, a financial or other personal interest, other than his employment or retention by the Commission, governing body, or other governmental instrumentality, in any contract or subcontract in connection with such project.  No officer or employee of such person retained by the Commission, governing body or other governmental instrumentality shall have, directly or indirectly, any financial or other personal interest in any real property acquired for a project unless such interest is openly disclosed upon the public records of the Commission, the governing body or other governmental instrumentality, and such officer, employee or person has not participated in such acquisition for and in behalf of the Commission, the governing body or other governmental instrumentality.

(b)  Any official or employee of the Commission, governing body or other governmental instrumentality, or officer or employee of such person retained by the Commission, the governing body or other governmental instrumentality who knowingly violates any of the provisions of this section shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment in the State Penitentiary for a term not to exceed five (5) years, or by a fine not exceeding Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.  In addition, if the Commission or the Director enters into any contract on the part of the Department in which the Director or any member of the Commission is interested, directly or indirectly, and the state suffers a loss due to excessive charges or otherwise, the members of the Commission knowingly voting to enter into or to approve such contract, and the Director knowingly entering into, approving, or recommending any such contract, and the contracting party, shall be jointly and individually liable for any loss the state may suffer.  The official bonds of such officer shall be liable for such loss.  The provisions of this section shall be cumulative to existing law.  The members of the Commission and the Director found guilty of violating any of the provisions of this section shall in addition to the penalty heretofore set out forfeit their respective offices.

(c)  Any employee of the Department, Director or Commission, who in the course of such employment knowingly accepts, approves, or recommends for approval or payment any material, service, job, project, or structure, or any part thereof, which does not meet the specifications therefor, or is to his knowledge otherwise more deficient in quality, quantity or design than was provided for in the plans, purchase orders or any minimum standard provided by any state agency or official, or by law, shall be guilty of a felony and, upon conviction, shall be punished and penalized as provided by this section.

(d)  The ownership by any member of the Commission, or the Director, of less than five percent (5%) of the stocks or shares actually issued by a corporation contracting with the Department shall not be considered an interest, directly or indirectly, in a contract with such corporation within the meaning of this section, and such ownership shall not affect the validity of any contract, or impose liability under this section unless the owner of such stock or shares is also an officer or agent of the corporation or association.  Ownership shall include any stock or shares standing in the name of a member of the Commissioners' or Director's immediate family or a family trust.

Added by Laws 1968, c. 415, § 310, operative July 1, 1968.  Amended by Laws 1997, c. 133, § 569, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 412, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 569 from July 1, 1998, to July 1, 1999.

§69311.  Meetings  Voting.

The members of the Commission shall meet on the first Monday of each month at the Department office in Oklahoma City, Oklahoma, to transact all official business, and shall remain in regular session not to exceed five (5) days in any one month.  Called meetings of the Commission may be had at such times as are deemed necessary by the Chairman or a majority of the members thereof.  There shall be not more than two called meetings each month, and each meeting shall not exceed two (2) days duration.  All official acts of the Commission shall be by majority vote of the total membership of the Commission; provided, the Governor as an ex officio member of the Commission shall be entitled to cast a deciding vote in case of a tie vote. Laws 1968, c. 415, Sec. 311.

Laws 1968, c. 415, § 311, operative July 1, 1968.

§69312.  Rules and regulations  Nonresidents transacting business with Commission  Agent for service of process  Appointment  Secretary of State as agent  Financial statement by bidders.

The Commission shall have authority to promulgate such reasonable rules and regulations as it may deem necessary for the proper and orderly transaction of its business.  Every nonresident person, natural or artificial, firm or entity, including any corporation not domiciled in this state, shall, before it be permitted to transact business or continue business with the Commission, appoint and maintain an agent upon whom service or process may be had in any action to which such person, natural or artificial, firm or entity shall be a party.  Such agent shall reside in the State of Oklahoma and shall file with the Secretary of State a formal declaration as to his place of residence in the State of Oklahoma.  Service had upon such agent shall be taken and held as service upon such person, natural or artificial, firm or entity.  Such appointment, properly executed and acknowledged, shall be filed with the Secretary of State and shall give the residence address or place of business of such agent.  Contractors or other persons desiring to bid upon construction or maintenance work shall be required to submit a financial statement and such other information as the Commission may deem necessary or desirable, such statement and information to be on file with the Commission for a period of at least ten (10) days prior to the date on which they expect or desire to submit bid or bids to the Commission.  Any person, natural or artificial, firm or entity failing to comply with the provisions of this section shall be deemed to have appointed the Secretary of State as his service agent in accordance with the provisions of Title 47, Sections 391  398, O.S.1961, as amended, and service of process may be had as therein provided.  Laws 1968, C. 415, Sec. 312.

Laws 1968, c. 415, § 312, operative July 1, 1968.

§69313.  Reports and recommendations.

It shall be the duty of the Commission and Director to make quarterly reports in writing to the Governor of the complete operation, activities, and plans of the Department, together with such recommendations for future activities of the Department as the Commission and Director may deem to be to the best interest of the State of Oklahoma. Laws 1968 C. 415, Sec. 313.

Laws 1968, c. 415, § 313, operative July 1, 1968.

§69314.  Legal advisors.

The Director shall, with the advice and consent of the Commission, appoint such attorneys as may be necessary for the handling of all legal services for the Commission and the Department.  The attorneys shall be the legal advisors for the Commission and the Director, and are hereby authorized to appear for and represent the Department in any and all litigation that may arise in the discharge of its duties, and advise it upon all legal matters pertaining to the Department.  The attorneys and, in addition, the Attorney General, are further authorized to appear for and represent officers and employees of the Department and the Commission in any civil suits brought against such officers and employees in their individual capacities upon alleged causes of action which arose from acts or omissions of such officers and employees within the scope of their official duties.

The salaries for the attorneys, other than the Attorney General, shall be fixed by the Commission and shall be payable monthly out of the State Highway Construction and Maintenance Fund.

Laws 1968, c. 415, Section 313; Laws 1976, Chapter 19, Section 1.  Emerg. eff. March 2, 1976.

Laws 1968, c. 415, § 314, operative July 1, 1968; Laws 1976, c. 19, § 1, emerg. eff. March 2, 1976.

§69315.  Audit of books, records and files of Commission and Department.

The State Auditor and Inspector shall audit the books, records and files of the Commission and the Department and shall file his report thereof not later than December 15 following the close of each fiscal year.  Such audit shall be continuous in nature and shall contain a report on the several divisions and the activities thereof.  The State Auditor and Inspector shall make his report of such audits in quadruplicate, one copy thereof to be filed with the Governor, one copy with the State Director of Finance, one copy with the Commission, and shall retain one copy as a public record in his office.  The copies shall be filed in each of such divisions as soon as they are received by them.  The expenses of such audits shall be paid by the Commission out of the State Highway Construction and Maintenance Fund upon the presentation of sworn and itemized claims, which claims shall have been duly approved by the State Auditor and Inspector.  A sum equivalent to onetenth of one percent (1/10 of 1%) of the warrants issued during the previous fiscal year shall be allotted and appropriated annually from such Fund for the expense of this audit. If such sum is found to be inadequate for the purposes above set forth, then the Commission may allot and appropriate from such Fund such additional sums as may be necessary.

Laws 1968, c. 415, § 315, operative July 1, 1968; Laws 1979, c. 30, § 130, emerg. eff. April 6, 1979.

§69316.  Certification of county road mileage.

The Commission, on or before the first day of June of each year, shall certify to the Oklahoma Tax Commission the county road mileage of each county and the total county road mileage of the state as such mileage existed on the first day of January of such year.  Such mileage shall be the computation of the existing road mileage for counties including any mileage represented by streets or roads in municipalities with a population of less than two thousand five hundred (2,500) and any other streets and roads in municipalities with a population of less than five thousand (5,000) that the county has agreed to construct, maintain, or repair.  Any roads removed from the State Highway System by the Transportation Commission and returned to the county road system shall be added to the total county road mileage of the said county.

Added by Laws 1963, c. 351, § 1.  Amended by Laws 1967, c. 366, § 1; Laws 1968, c. 415, § 316, operative July 1, 1968; Laws 1981, c. 309, § 1; Laws 1983, c. 317, § 8, emerg. eff. June 27, 1983; Laws 1987, c. 236, § 118, emerg. eff. July 20, 1987; Laws 2002, c. 142, § 2, eff. July 1, 2002.

§69317.  Cooperation with counties, municipalities, other states and United States.

The Department shall have the power and authority to cooperate with the several counties and municipalities of the State of Oklahoma, and with the State Highway Departments, bureaus, commissions, and the authorities now in existence or hereafter created by the Congress of the United States and by the Legislature of this State, or other states, and by whatever name or title designated, by providing surveys, maps, specifications, and other things necessary in planning, supervising, locating, improving, and constructing roads and highways, and bridges including interstate bridges, and streets, in any part, section, or area of the State of Oklahoma. Laws 1968 C. 415, Sec. 317.

Laws 1968, c. 415, § 317, operative July 1, 1968.

§69318.  Agreements with Public Welfare Commission  Construction and maintenance of roads  Costs.

The State Highway Commission and the Oklahoma Public Welfare Commission may enter into an agreement whereby the State Highway Commission shall construct and/or maintain various roads located on the grounds of state institutions under the supervision and control of the Oklahoma Public Welfare Commission.  Such agreement shall provide that the cost of materials shall be divided between the two departments on the basis of twentyfive percent (25%) by the Department of Highways and seventyfive percent (75%) by the Department of Public Welfare, and the total amount to be expended in one (1) year shall not exceed Four Hundred Thousand Dollars ($400,000.00).  The order or priority for construction or maintenance of such roads shall be determined by the Oklahoma Public Welfare Commission.  Laws 1968, c. 415, Sec. 318.

Laws 1968, c. 415, § 318, operative July 1, 1968.

§69319.  Status of employees under Merit and Retirement Systems not changed.

This Code shall not affect the status, rights and privileges accrued under the State Merit System of Personnel Administration, or the Oklahoma Public Employees Retirement System, to persons serving as employees of the Department of Highways created by 69 O.S.1961, Section 20.1, when this Code becomes effective, and continuing to serve as employees of the Department created by Section 301 of this Code.  For the purposes of 74 O.S.1961, Sections 801  839, as amended, and Chapter 50, Oklahoma Session Laws 1963 (74 O.S. Supp. 1965, Sections 901  928), the former Department and the latter Department shall be deemed to be a single continuing department or agency of the state government; and persons serving as employees of the former Department and continuing as employees of the latter Department shall be entitled to the same status, rights and privileges that they would have had if the former Department had remained in existence.  Laws 1968, C. 415, Sec. 319.

Laws 1968, c. 415, § 319, operative July 1, 1968.

§69320.  Quiet title actions  Service of summons on Department or Commission.

In any action to quiet title to real property, the Department or the Commission may be made a party defendant for the purpose of determining whether the Department or the Commission has or claims any interest in such real property; and in any such action service of summons upon the Department or the Commission may be made by delivery of a copy of the summons to the Director.  Laws 1968, c. 415, Sec. 320.

Laws 1968, c. 415, § 320, operative July 1, 1968.

§69-321.  Oklahoma School for the Deaf in Sulphur, Murray County - Erection of informational highway sign.

The Oklahoma Department of Transportation shall erect an informational highway sign on I-35 at or near the Sulphur exit for the Oklahoma School for the Deaf in Sulphur, Murray County.

Added by Laws 1992, c. 46, § 1, eff. Sept. 1, 1992.

§69401.  Cooperation with, or agency for, Bureau of Public Roads  Contracts on terms approved by Bureau of Public Roads.

In order to facilitate civil defense and the construction and maintenance of flight strips, access highways, and the construction of other federal aid highways and roads, the Commission, upon the request of the Bureau of Public Roads, may cooperate with and act as the agent of the Bureau of Public Roads in making the surveys, plans and specifications and estimates for, and in the construction and maintenance of, flight strips, roads and bridges necessary to provide access to military and naval establishments, defense industries, defenseindustry sites, source of raw materials, roads and bridges replacing existing highways and highway connections shut off from general public use at military and naval reservations and defenseindustry sites, and other federal aid highways. Notwithstanding any other provisions of law, the Commission may negotiate and enter into contracts for the construction or maintenance of any such flight strip, road, bridge or highway, under such procedure, in such manner and upon such terms and conditions as may be approved by the Bureau of Public Roads, or may, either as principal or agent of the Bureau of Public Roads, perform such construction and maintenance work by the "forceaccount" method. The provisions of this article shall be applicable in all cases where the work is being paid for either in whole with federal funds or in part with federal funds and in part with funds of the State of Oklahoma or one of its subdivisions. Laws 1968 C. 415, Sec. 401.

Laws 1968, c. 415, § 401, operative July 1, 1968.

§69402.  State Highway Construction and Maintenance Fund  Use of  Acceptance and disbursement of federal funds  Liability of State Treasurer.

The Commission shall have authority to use any money in the State Highway Construction and Maintenance Fund to carry out the provisions of this article.  Whenever the Commission contracts as the agent of the Bureau of Public Roads, it shall be authorized to accept and receive federal funds for disbursement in the discharge of the obligation of such contracts, and to deposit same in a special account in the State Treasury, and to disburse the same in such manner as may be approved by the Bureau of Public Roads.  The State Treasurer and his bondsmen shall be liable for any such federal funds so deposited by the Commission.  Laws 1968, c. 415, Sec. 402.

Laws 1968, c. 415, § 402, operative July 1, 1968.

§69-403.  State Infrastructure Bank.

A.  The Transportation Commission is hereby authorized to create a "State Infrastructure Bank", pursuant to the federal National Highway System Designation Act of 1995, for the purpose of pooling available federal, private and state appropriated or revolving fund monies specifically authorized by the Legislature for such use.  The Commission shall be the instrumentality to make application to the Federal Highway Administration for the capitalization grant which is to be placed in the State Infrastructure Bank.  The Commission shall adopt all rules necessary to implement and effectuate the provisions of this act.

B.  The State Infrastructure Bank authorized by this section may be utilized by the various counties of Oklahoma for pooling available federal, private and state appropriated or revolving fund monies specifically authorized by the Legislature for capital improvements.  The various counties of Oklahoma are authorized to receive and repay monies from the Oklahoma Department of Transportation revolving fund designated as the "State Infrastructure Bank Revolving Fund" for the purpose specifically authorized by the Legislature.

C.  The Transportation Commission shall be authorized to make loans from the State Infrastructure Bank to qualified applicants as provided in this act in order to implement the provisions of the National Highway System Designation Act of 1995.

Added by Laws 1996, c. 303, § 1, emerg. eff. June 10, 1996.  Amended by Laws 1997, c. 218, § 8, eff. Nov. 1, 1997; Laws 1998, c. 292, § 1, eff. Nov. 1, 1998.

§69-403.1.  Definitions.

For the purposes of this act:

1.  "Eligible project" means the construction, restoration, or replacement of a public transportation facility, limited to highways, bridges, roads, streets, rail crossings, and right-of-way acquisition that would enhance the economic development of this state and provide safety to the citizens of this state;

2.  "Eligible applicant" means state agencies, counties, cities, special districts, municipal corporations, and Indian tribal governments;

3.  "Commission" means the Oklahoma Transportation Commission;

4.  "Department" means the Oklahoma Department of Transportation; and

5.  "Director" means the Director of the Oklahoma Department of Transportation.

Added by Laws 1998, c. 292, § 3, eff. Nov. 1, 1998.

§69-404.  State Infrastructure Bank Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Transportation to be designated the "State Infrastructure Bank Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of the following:

1.  All monies received by the Department of Transportation as provided in Section 403 of this title;

2.  All monies received pursuant and subject to the provisions of the National Highway System Designation Act of 1995 which are eligible for use in state revolving loan funds established to meet the requirements of that act;

3.  All monies appropriated to this fund;

4.  Payments of principal and interest and penalty payments on loans made directly from federal monies and appropriated monies in this fund;

5.  Annual state administration fees of one-half percent (1/2%) on the outstanding loan balance; and

6.  Any other sums designated for deposit to this fund from any source, public or private.

All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Transportation for the purposes of effectuating the provisions of this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The monies placed in the State Infrastructure Bank Revolving Fund shall be invested by the State Treasurer as prescribed by Section 89.2 of Title 62 of the Oklahoma Statutes.  Any interest earned by the State Treasurer shall be deposited to the credit of the State Infrastructure Bank Revolving Fund.  Monies invested by the State Treasurer shall be available to meet the program funding needs established by the Department of Transportation pursuant to this act.

Added by Laws 1996, c. 303, § 2, emerg. eff. June 10, 1996.  Amended by Laws 1998, c. 292, § 2, eff. Nov. 1, 1998.

§69-405.  Use of fund - Purposes.

The Oklahoma Department of Transportation shall use the State Infrastructure Bank Revolving Fund only as provided by the National Highway System Designation Act of 1995 for the following purposes:

1.  To make a loan to an eligible entity if:

a. the loan application, project and planning documents have been approved by the Department or the Oklahoma Transportation Commission,

b. the loan is made at or below market interest rates,

c. principal and interest payments will begin no later than the month following the completion of the project,

d. the State Infrastructure Bank Revolving Fund will be credited with all payments of principal and interest on all loans,

e. the applicant demonstrates to the satisfaction of the Department the financial capability to assure sufficient revenues to pay debt service,

f. the recipient of the loan establishes a dedicated source of revenue for payment of debt service for the loan, and

g. the recipient agrees to maintain financial records in accordance with governmental accounting standards, to conduct an annual audit of the financial records relating to the construction project, and to submit the audit report to the Department on a scheduled annual basis;

2.  To guarantee or purchase insurance for eligible entities if the guarantee or insurance would improve access to market credit or reduce interest rates;

3.  To provide loan guarantees to similar revolving loan accounts or funds established by eligible entities;

4.  To administer the State Infrastructure Bank Revolving Fund  pursuant to the provisions in this act.  All funds to be utilized for administrative costs from the State Infrastructure Bank Revolving Fund shall be subject to annual appropriation by the Legislature; and

5.  For such other purpose or in such manner as is determined by the Commission or the Director to be an appropriate use of the State Infrastructure Bank Revolving Fund and which has been specifically approved by the Federal Highway Administration pursuant to the National Highway System Designation Act of 1995.

Added by Laws 1998, c. 292, § 4, eff. Nov. 1, 1998.

§69-406.  Additional powers and duties of Department - Review of applications - Oversight and technical assistance.

In addition to other powers and duties provided by law, the Oklahoma Department of Transportation shall have the power and duty to:

1.  Review, assess, and prioritize the preliminary applications received from eligible applicants;

2.  Determine the feasibility of each transportation project and the eligibility of the entity to receive funding from the State Infrastructure Bank Revolving Fund;

3.  Determine which applications should be referred to the Commission for loans from the State Infrastructure Bank Revolving Fund; and

4.  Provide oversight and technical assistance during the planning, design, and construction phases of the transportation project for which the entity is applying for the loan.

Added by Laws 1998, c. 292, § 5, eff. Nov. 1, 1998.

§69-407.  Rules.

The Oklahoma Department of Transportation shall prescribe such rules as may be necessary for determining the eligibility and priority of such entities for transportation projects in order to receive loans made pursuant to the National Highway System Designation Act of 1995 and the State Infrastructure Bank Revolving Fund.  At a minimum, such rules shall:

1.  Ensure the fair and equitable prioritization of entities eligible for loans made pursuant to the provisions of this act;

2.  Be in conformance with applicable provisions of the National Highway System Designation Act of 1995;

3.  Require that, to be approved, an applicant needs or will need the transportation project loan to comply with regulations and standards adopted by the Department; and

4.  Require the transportation project to:

a. be designed to enhance the economic development of this state and provide safety to its citizens,

b. meet the established criteria of the Department as provided for by the National Highway System Designation Act of 1995,

c. comply with all applicable federal, state, and local laws and rules, and

d. meet any other consideration deemed necessary by the Department.

Added by Laws 1998, c. 292, § 6, eff. Nov. 1, 1998.

§69-408.  Additional powers and duties of Department - Administration of monies - Establishment of accounts and subaccounts.

In addition to the other powers and duties provided by law, the Oklahoma Department of Transportation shall have the power and duty to:

1.  Manage, maintain, expend and otherwise administer monies in the State Infrastructure Bank Revolving Fund and any accounts or subaccounts in the Fund, pursuant to the provisions of this act.  The Department shall manage the Fund so as to make available the amounts necessary to fund loans to the eligible entities entitled to receive funding pursuant to the provisions of this act;

2.  Establish separate accounts and subaccounts within the State Infrastructure Bank and provide that such accounts be segregated and used for specified purposes or held as security for designated obligations; and

3.  Enter into binding loan agreements with the eligible entities as specified by the Department.

Added by Laws 1998, c. 292, § 7, eff. Nov. 1, 1998.

§69-409.  Preliminary evaluations of transportation projects - Financial review - Final loan applications - Approval or rejection - Release of loan proceeds.

A.  By May 1, 1999, the Oklahoma Transportation Commission shall provide financial review guidelines to the Oklahoma Department of Transportation for use by the Department in preliminary evaluations of transportation projects.  The evaluation shall include such information as required by the Department and the Commission, including but not limited to:

1.  Cost of the proposed transportation project;

2.  Amount of the loan requested;

3.  Repayment schedule; and

4.  Existing and anticipated assets and liabilities of the applicant.

B.  Upon a determination of the Department that an entity meets the criteria to receive funding pursuant to the provisions of this act, the Department shall forward to the Commission the preliminary application for an initial financial review.

C.  Upon receipt of the preliminary application, the Commission shall prepare an initial financial review of the entity based upon:

1.  The documents submitted by the Department and any additional information requested by the Commission through the Department, necessary to make a financial review of such entity; and

2.  The proposed loan amount and interest rate for which the entity qualifies.

Upon conclusion of the initial financial review, the Commission may either recommend approval or rejection of the proposed loan.

D.  The Commission shall return the preliminary application to the Department with a written recommendation of approval or rejection.  If the Commission recommends rejection, the written recommendation shall include the reason for the rejection.  The Commission shall forward a written copy of the rejection notice to the entity.  The entity may then be allowed to modify any such documents in order to comply with the requirements of the Commission and may resubmit the necessary financial documents to the Department.

E.  If the Commission recommends approval, the Commission shall notify the Department of the acceptance.  Upon receipt of the notice and upon approval of the planning documents by the Department, the Department shall notify the entity of the approval and request the entity to prepare and submit the final loan application and a nonrefundable loan application processing fee in the amount of Five Hundred Dollars ($500.00).

F.  Upon a determination of compliance with the state and federal laws, the Department is authorized to approve, refer and forward the final loan application and necessary documents to the Commission with the recommendation that a loan be made to the eligible entity pursuant to the federal National Highway System Designation Act of 1995 from the State Infrastructure Bank Revolving Fund.

G.  Upon review of the final loan application and applicable documents, the Commission shall either approve or reject the loan application.  The Commission may request additional information from the applicant or the Department in order to complete the financial review of the application for the loan.  The Commission shall notify the applicant of any rejection of the final loan application.  Notification of approval of such entity for a loan shall be sent to the Department and the Department shall notify the applicant.  The Department shall have the authority to grant final approval for disbursement of loan proceeds by the State Infrastructure Bank and to present the proceeds at the closing of the loan.  Upon request for disbursement of funds from the account pursuant to the provisions of this act, the Commission shall provide for the release of the loan proceeds.

H.  Payment on loans shall be made to the State Infrastructure Bank as provided in the loan documents.

Added by Laws 1998, c. 292, § 8, eff. Nov. 1, 1998.

§69-410.  Annual audit.

The State Auditor and Inspector shall perform an annual audit of any revenues and expenditures from the State Infrastructure Bank Revolving Fund.

Added by Laws 1998, c. 292, § 9, eff. Nov. 1, 1998.

§69-411.  Default - Collections.

In the event of a default in payment of the principal or interest on loans made from the State Infrastructure Bank Revolving Fund pursuant to this act, the Attorney General is empowered and it shall be the duty of the Attorney General to take actions to collect any amounts due or owing to the Fund.  The Attorney General shall institute appropriate proceedings to compel the defaulting party and its officers, agents, and employees to cure the default.  Jurisdiction of any proceedings shall be in the district court of Oklahoma County.

Added by Laws 1998, c. 292, § 10, eff. Nov. 1, 1998.

§69-412.  Revenue sources.

A.  In order to administer the State Infrastructure Bank, the following sources of revenues may be utilized:

1.  Monies from the State Infrastructure Bank Revolving Fund pursuant to the federal National Highway System Designation Act of 1995;

2.  Loan processing fees; and

3.  Appropriations from the General Revenue Fund or other funds as may be provided for this purpose.

B.  All funds to be utilized for administration by the Oklahoma Department of Transportation shall be subject to annual appropriation by the Legislature.

Added by Laws 1998, c. 292, § 11, eff. Nov. 1, 1998.

§69-501.  Classes of highways - Construction, repair, and maintenance - Removal from System - Maps.

A.  The highway system of this state shall be divided into two classes to be known as the State Highway System and county highway system.  The State Highway System shall be designated by the Commission and shall be composed of intercounty and interstate highways.

B.  When the Commission shall have taken over any highway, or part thereof, as a state highway, the Commission shall become responsible for the construction, repair and maintenance of such highway and for this purpose shall be authorized to use any state highway funds, together with any money derived from any agreement entered into between the Commission and the federal government, any county, or any citizen or group of citizens who have made donations for that purpose.

C.  When any segment of the State Highway System is removed from the system, all right, title, and interest to the road, right-of-way, and any signs or facilities shall revert to the appropriate county or municipal authority.  The Department of Transportation shall determine the specific right-of-way to be conveyed and prepare and execute a conveyance of title document which shall be forwarded to the local authority to be filed with the county clerk.

D.  Prior to returning a state highway back to the county highway system, the Oklahoma Department of Transportation shall make any necessary improvements to the road to meet the minimum design guidelines as set forth in the current State of Oklahoma County Road Design Guidelines Manual, and provide a driving surface that has no less than a good rating according to the current County Road Surface Management System.  Prior to returning a state highway bridge back to the County Bridge System, the Oklahoma Department of Transportation shall make any necessary improvements to the bridge so that it will achieve a minimum H-20 twenty (20) ton computed operating rating according to the National Bridge Inventory System and a Minimum Scour Rating of 3, NBI Item 113.

E.  The Commission shall provide and maintain a map of the state which shall show all the highways which have been designated as part of the State Highway System and, when practical, status of improvement thereon.  In addition, the Commission shall include on such map the principal access road to every city and town not served by the State Highway System and which has a United States Post Office or with a population in excess of one hundred (100) persons according to the latest Federal Decennial Census.

Added by Laws 1968, c. 415, § 501, operative July 1, 1968.  Amended by Laws 1970, c. 59, § 1, emerg. eff. March 16, 1970; Laws 1998, c. 73, § 1, eff. Nov. 1, 1998; Laws 1998, c. 206, § 1, eff. Nov. 1, 1998.

§69502.  Roads connecting public use areas, state parks, national parks and stateowned institutions with certain highways or streets  Roads within boundaries of state parks and memorials.

(a) The Commission, at its discretion, may designate and maintain as a part of the State Highway System any roads connecting public use areas, state parks, national parks and stateowned institutions of the State of Oklahoma with federal highways, state highways, county highways or municipal streets where the rightofway for the roads has been obtained and title thereto is in the State of Oklahoma or any agency thereof; and the Commission shall construct or maintain roads and highways within the boundaries of state parks and memorials.

(b) The Commission may use any state highway funds for the purpose of constructing, repairing and maintaining such roads.  Laws 1968, c. 415, Sec. 502, Laws 1970, c. 9, Sec. 1.

Laws 1968, c. 415, § 502, operative July 1, 1968; Laws 1970, c. 9, § 1.

§69-502.1.  National Highway System connector route.

The Transportation Commission shall designate and maintain as part of the State Highway System any road accepted by the Federal Highway Administration as a National Highway System connector route to an intermodal port.  Such road shall not exceed one and one-half (1 1/2) miles in length.

Added by Laws 2001, c 399, § 7, emerg. eff. June 4, 2001.

§69503.  Notice before removal of highways from State Highway System.

Any highway designated as a state highway shall not be removed by the Commission from the State Highway System until notice in writing of intention to do so has been given to the State Senators and State Representatives of the respective districts which may be affected, thereby fixing a time for a public hearing thereon, which hearing shall be held not less than ten (10) days after the notice specified herein. Laws 1968, C. 415, Sec. 503.

Laws 1968, c. 415, § 503, operative July 1, 1968.

§69504.  Maintenance of streets, roads and stateowned parking lots on Capitol grounds and adjacent lands.

A.  It shall be the duty of the Department of Transportation to maintain all streets, roads and stateowned parking lots, including all streets designated on the plat filed in the office of the Secretary of State as File No. 155 of the "State Property Records" and all streets within the boundaries of the "State Capitol Park" and the "Cowboy Hall of Fame Park" upon its establishment.

B.  The streets, roads and parking lots described in subsection A of this section shall constitute and be incorporated as a part of the State HighwaySystem, and the Commission is authorized to expend any money appropriated for the construction and maintenance of these highways, streets, roads and parking lots.

Laws 1968, c. 415, § 504, operative July 1, 1968; Laws 1981, c. 280, § 1, emerg. eff. June 26, 1981.

§69505.  Title to removed bridge due to construction or reconstruction of state highway.

In the construction or reconstruction of a state highway, in the event it is necessary to remove any bridge structure, title to such bridge structure removed is in the State Highway Department regardless of the source of the funds from which said removed bridge was originally constructed. Laws 1970 C. 59, Sec. 2. Emerg. eff. March 16, 1970.

Laws 1970, c. 59, § 2, emerg. eff. March 16, 1970.

§69601.  Authority and duties of county commissioners.

A.  The county highway system shall be composed of all public roads within any county, less any part of any road or roads which may be designated as a state highway by the State Transportation Commission.  It shall be the duty of the board of county commissioners in each county to construct and maintain as county highways those roads which best serve the most people of the county.  For this purpose the board of county commissioners is authorized to use any funds which are in the county highway fund, subject to statutory restrictions on the use of any of such funds, together with any money or item of value derived from any agreement entered into between the county and the Transportation Commission, the federal government, this state, any other county or political subdivision of this state or other governmental entity, or any citizen or group of citizens who have made donations for that purpose.  The boards of county commissioners of the various counties shall have exclusive jurisdiction over the designation, construction and maintenance and repair of all of the county highways and bridges therein.  All interlocal cooperation agreements made pursuant to this section between counties and those political subdivisions or citizens of a county shall be submitted to the district attorney of each of the counties subject to the agreement for approval.  All other interlocal cooperation agreements shall be submitted and approved in accordance with Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes.

B.  The boards of county commissioners are hereby authorized to establish road improvement districts as provided by law for existing roads in the unincorporated areas of counties.  The boards of county commissioners may also have improvements made on existing roads in unincorporated areas of counties on a force account basis.

Added by Laws 1968, c. 415, § 601, operative July 1, 1968.  Amended by Laws 1978, c. 208, § 1, eff. Jan. 1, 1979; Laws 2000, c. 180, § 1, eff. Nov. 1, 2000.

§69601.1.  Plans and specifications for new roads and bridges

The board of county commissioners in each county may cause to be prepared, and may adopt by resolution, standard plans and specifications for the establishment and construction of new roads or bridges to be dedicated to the use and benefit of the public. Such roads or bridges must meet such specifications before being accepted and becoming public roads. Laws 1975, c. 239, Sec. 1. Emer. Eff. May 30, 1975.

Laws 1975, c. 239, § 1, emerg. eff. May 30, 1975.

§69601.2.  Exemptions.

This act shall not apply to cities, towns, planning district or any other area where jurisdiction is otherwise vested by law in a political subdivision to establish standards for the dedication of roads or bridges. Laws 1975, c. 239, Sec. 2.  Emer. Eff. May 30, 1975.

Laws 1975, c. 239, § 2, emerg. eff. May 30, 1975.

§69-601.3.  Adoption of annual priority plan and budget for construction of road, bridge, culvert and drainage projects - Amendment.

A.  On or before September 30 of each year the board of county commissioners shall adopt an annual priority plan and budget for the construction of road, bridge, culvert and drainage projects during the next federal fiscal year and the four (4) years succeeding the next federal fiscal year, based upon available existing and estimated future funds administered by the Department of Transportation for county bridges and roads.  The plan shall be filed by the board of county commissioners with the Department of Transportation and the county clerk.

B.  The board of county commissioners may amend annual priority plans and budgets, but any amendment shall be filed with the Department of Transportation and county clerk.

Added by Laws 1982, c. 311, § 2.  Amended by Laws 2005, c. 174, § 2, emerg. eff. May 16, 2005.

§69601.4.  Application of waste oil to streets and roads prohibited.

A.  Except as otherwise provided in this section, the practice of applying waste oil to any street or road in this state is hereby prohibited.  Upon authorization of the Corporation Commission and compliance with the provisions of this section, a board of county commissioners of any county in this state may apply waste oil to any street or road in the county.

B.  The Corporation Commission may issue authorization for the application of waste oil on any street or road in this state.  No authorization shall be issued except upon proper application and a showing by the county requesting such authorization that the use of waste oil on the street or road is necessary for the care, maintenance, and improvement of the street or road, that such activity is in the public interest, and that the procedure for the application of the waste oil shall be made in such a manner so as to protect any adjoining public or private property from damage and made in such a manner so as to prevent the pollution of surface and subsurface waters.

C.  The Corporation Commission shall promulgate rules and regulations which are necessary to protect, from damage, public and private property adjoining any street or road upon which waste oil is to be applied and prevent the pollution of surface and subsurface waters and which are reasonable and necessary to effectuate and enforce the provisions of this section including but not limited to the types of waste oil which may be used in such applications and when the application of the waste oil shall be made.  The Corporation Commission shall supervise the application of waste oil to ensure that such application is made in the manner required by the rules and regulations promulgated by the Commission pursuant to this section.

D.  Any person who authorizes the application of or applies waste oil to any street or road without authorization of the Corporation Commission or in violation of any rule or regulation of the Corporation Commission promulgated pursuant to this section shall be held personally liable.  A proven violation of the provisions of this section or of any rules or regulations promulgated thereto shall be punishable, in the first instance, by a fine not in excess of Two Thousand Five Hundred Dollars ($2,500.00). A second proven violation in any calendar year shall result in a fine not in excess of Five Thousand Dollars ($5,000.00).  A third proven violation in any calendar year shall result in a fine not in excess of Ten Thousand Dollars ($10,000.00) and suspension of authority for up to thirty (30) days.

E.  For the purpose of this section, "waste oil" includes crude petroleum oil or other hydrocarbons produced from or obtained or used in connection with the drilling, development, producing and processing of oil or any residue obtained from any oil storage facility.  The term waste oil shall not include any hydrocarbon to which lead has been added.

Added by Laws 1985, c. 340, § 1, emerg. eff. July 30, 1985.

§69-601.5.  Maintenance or improvement of private roads for school bus turn-arounds.

In order to protect the health, safety and welfare of the children of this state, the board of county commissioners shall be authorized to enter onto private property adjoining county roads in order to perform maintenance or improvements to an existing private road when:

1.  The private road is used by a school bus to turn around;

2.  The available right-of-way does not provide enough space for the school bus to turn around without endangering the occupants of the school bus; and

3.  The owner of the private road agrees in writing to the necessary maintenance or improvements.

The maintenance or improvements to the private road shall be limited to the area necessary for the school bus to adequately turn around.

Added by Laws 1999, c. 341, § 8, eff. Nov. 1, 1999.

§69602.  State and county highways  Connection with city paving  Federal aid.

(a) A hard surfaced state or county highway may be extended into the corporate limits of a municipality to connect with the paving of such municipality under the following conditions:

(1) When any state or county highway within any county has been completed with hard surface to the limits of any municipality which maintains a system of street paving but none of the paved streets of which reach to or connect with such hard surfaced state or county highway; or

(2) When such paved streets are not at a greater distance than two (2) miles from such hard surfaced highway; or

(3) If the board of county commissioners of such county finds and so certifies of record that such municipality is unable to extend its paving to connect with such hard surfaced state or county highway by reason of the value of abutting real estate that would be liable for such paving being inadequate to sustain the cost thereof; or

(4) If it will be for the best interests of the citizens and residents of such county that such hard surfaced highways be connected with the paving in such municipality by a hard surfaced road.

(b) Provided, however, that the cost of such extension within such municipality as herein provided shall be borne by the county within which such municipality is located.

(c) Provided, further, that when federal aid may be obtained, the board of county commissioners shall take such action as will secure federal aid available for the construction of any hard surfaced road or street as authorized by this section.  Laws 1968 C. 415, Sec. 602.

Laws 1968, c. 415, § 602, operative July 1, 1968.

§69603.  Contracts for grading, etc., of streets within incorporated cities or towns.

The board of county commissioners of any county may, under the direction of the Commission, contract for grading, draining or hardsurfacing any street within any municipality where such street is a continuation of or a connecting link in the State or county Highway System. Laws 1968 C. 415, Sec. 603.

Laws 1968, c. 415, § 603, operative July 1, 1968.

§69-604.  Bonds authorized for roads and bridges - Procedure.

The board of county commissioners may issue bonds of its county for the purpose of building, constructing, repairing or acquiring bridges, and for building and constructing state or county roads and bridges; provided, the issuance of such bonds shall first be approved by not less than three-fifths (3/5) of the qualified voters of the county voting on the question at an election held for such purpose.  Such election shall be called and held, and the bonds shall be issued and sold, as in the case of bonds issued for the erection of county hospitals.

Added by Laws 1968, c. 415, § 604, operative July 1, 1968.

§69605.  Bridge contracts  Preliminary action.

Whenever the board of county commissioners shall determine to construct a permanent bridge or culvert, the engineer's estimated cost of which exceeds the sum of Ten Thousand Dollars ($10,000.00), it shall adopt a resolution of necessity, containing substantially the following matters, to wit:

(a) The location of such bridge or culvert, which location shall be so plainly pointed out that the same can easily be determined.

(b) The material of which such bridge or culvert is to be constructed.

(c) The approximate width of the roadway and depth of fill, if any, over the crown or floor of the bridge or culvert.

(d) The approximate length of span or arch of the bridge or culvert.

(e) The approximate area of the watershed to be drained through the bridge or culvert.

(f) The estimated cost of the bridge or culvert.

Laws 1968, c. 415, § 605, operative July 1, 1968; Laws 1979, c. 92, § 1, emerg. eff. April 24, 1979.

§69606.  Bridges between adjoining counties.

The board of county commissioners of any two or more adjoining counties may unite in the construction of a bridge, or bridges, over any stream forming the boundary line between such counties or flowing from one county into the other, and the said bridge, or bridges, may be located by them at any point or points on the stream not more than two (2) miles from the boundary line of the counties. If the board of county commissioners of each county so situated finds that a bridge across the stream is necessary and approves its construction, it shall be the duty of the boards of county commissioners, and each of them, to at once proceed with the construction of the bridge. Such counties shall bear equally the cost of the construction of the bridge, or bridges; such construction shall be under the supervision of the boards of county commissioners, which boards shall act in conjunction in such construction; and the bridge, when so constructed, shall remain the property of such counties, respectively, and shall be jointly maintained by such counties. Laws 1968 C. 415, Sec. 606.

Laws 1968, c. 415, § 606, operative July 1, 1968.

§69607.  Intercounty bridges  Proceedings (Boundary bridges).

(a) Whenever the public convenience justly demands it and the need thereof shall be appropriately signified, as herein provided, then the board of county commissioners must proceed as follows with respect to intercounty bridges across streams serving in whole or in part as a boundary between two counties: After the presentation in the case of a bridge to cost not over One Thousand Dollars ($1,000.00), of a petition signed by at least fifty taxpayers of each county; to cost from One Thousand Dollars ($1,000.00) to Ten Thousand Dollars ($10,000.00), by seventyfive taxpaying signers in each county; to cost more than Ten Thousand Dollars ($10,000.00), by one hundred taxpaying signers in each county, to the board of county commissioners, it may within one (1) year proceed to act and construct the bridge if such levy as may be required for this purpose may be made within the constitutional limitation as to tax levies; and such petitions or actions, at whatever stage, shall bind and have equal force with the successors in office to those Commissioners originally receiving it.  The cost of the bridge shall be apportioned between the counties upon the basis of their total valuation, unless the boards of county commissioners in the exercise of sound judgment shall agree to apportion it otherwise.

(b) The above proceeding shall not apply in the case of intercounty bridges where the total span is two hundred (200) feet or more, including approaches thereto of timber work or any material other than earth embankment, if there is another bridge of substantially equal size and importance over the same stream within six (6) miles of the proposed location.  Laws 1968, c. 415, Sec. 607.

B

Laws 1968, c. 415, § 607, operative July 1, 1968.

§69608.  Repair of bridges, payment for by county.

The board of county commissioners may pay for the reconstruction or repairing of such county bridges as have been damaged or destroyed by floods.  Provided, that the authority granted by this section shall apply only to claims for repairing or reconstructing bridges previously owned by the county on the same site.  Laws 1968, c. 415, Sec. 608.

Laws 1968, c. 415, § 608, operative July 1, 1968.

§69609.  Allowance of accounts for repair or reconstruction of bridges.

The accounts for repairing or reconstructing such bridges destroyed or damaged shall be filed and allowed by the board of county commissioners upon accounts itemized and verified by affidavit as in other cases. Laws 1968 C. 415, Sec. 609.

Laws 1968, c. 415, § 609, operative July 1, 1968.

§69610.  Joint construction of bridges by county, city and public service corporation.

Any county, by act of the board of county commissioners, and any municipality within such county, by a majority of its governing board, and any public service corporation organized under the laws of the State of Oklahoma, may all or either of them jointly contract for the construction and maintenance of bridges across streams running through such county. Laws 1968 C. 415, Sec. 610.

Laws 1968, c. 415, § 610, operative July 1, 1968.

§69611.  Contracts for bridges with public service corporations authorized  Bond issue  Tax levy.

Any public service corporation organized under the laws of the State of Oklahoma may jointly contract with any municipality, county, or citizen of same, for the joint construction, maintenance, ownership and use of any bridge or bridge approaches over and across any stream, river, or creek, and any such public service corporation may contract with any municipality or county for the purchase of such bridge and for the joint ownership and use thereof by the public service corporation and the public; and the several parties so interested may contract and set aside the part of such bridge or bridges and approaches to be used or maintained by each, and such municipality or county may issue and sell bonds, or levy taxes, to pay for construction or purchase of such bridge or bridges, or interest therein, the same as bonds are issued or taxes levied for other bridge purposes. Laws 1968 C. 415, Sec. 611.

Laws 1968, c. 415, § 611, operative July 1, 1968.

§69612.  Bonds for bridges jointly constructed between county and municipality.

When the cost of such construction is apportioned respectively between the county and municipality, bonds may be voted for the same in like manner and form as otherwise provided by law for the construction of a bridge in its entirety by the county and municipality, respectively. Laws 1968 C. 415, Sec. 612.

Laws 1968, c. 415, § 612, operative July 1, 1968.

§69613.  Working convicts on county highways  Duties of officers.

The board of county commissioners of any county shall have authority to work any convicts confined in the county jail, either as punishment for crime or in lieu of payment of fine and costs, upon public highways in the county, and to employ such guards and other assistants as may be required.  It shall be the duty of the sheriff, upon the order of the board of county commissioners, to deliver, to any person authorized to receive them for work, upon public highways, any persons sentenced and confined in the county jail either as punishment for crime or in lieu of payment of fine and costs.  Laws 1968 C. 415, Sec. 613.

Laws 1968, c. 415, § 613, operative July 1, 1968.

§69614.  Convicts on rock pile or other public work.

When, in the judgment of the board of county commissioners, the expense of working the convicts upon the public highways is too great, on account of the small number thereof, or for any other reason, then it shall have authority to provide all necessary apparatus for working of such convicts upon a rock pile, or rock crusher, for the purpose of providing material for use upon the public highways of the county.  Such authority shall be exercised in the same manner as is provided in the preceding section for the working of convicts upon the public highways, and the board of county commissioners shall have full authority as to how and where such materials shall be used; provided, it shall use same for no other purpose than the betterment of the public highways in the county; provided, further, that in any county where the working of convicts upon a rock pile, or rock crusher, is found impractical for any reason, then the board of county commissioners may provide for the working of the convicts upon any public work in which the county has an interest.  Laws 1968, c. 415, Sec. 614.

Laws 1968, c. 415, § 614, operative July 1, 1968.

§69615.  Convicts to perform road work  Credit for work  Authority of road supervisors.

Any person in this state convicted of a crime who, as a result of such conviction, is confined as a prisoner in a county jail of any county may, at the discretion of the board of county commissioners of such county in which the jail is located, be required by the board of county commissioners to perform road work on the public highways of the county and upon the streets of any municipality located in the county.  When such prisoner shall perform the road work in a satisfactory manner, under the supervision of any road supervisor of the county or municipality having jurisdiction over the person, the prisoner shall be entitled to two (2) day's credit on his time in the jail for each day consisting of eight (8) hours of road work performed by the person and he shall be recorded as having served two (2) days in the jail on his judgment and sentence. Any road supervisor having under his supervision any prisoner or prisoners for the purpose of performing road work, as herein provided, shall be deputized as a deputy sheriff or special police officer with full authority of law as deputy sheriff or police officer for the purpose of properly carrying out the provisions of this section and shall be responsible under the law in the same manner as other officers are responsible for safekeeping of prisoners and shall be subject to the same penalties. Laws 1968 C. 415, Sec. 615.

Laws 1968, c. 415, § 615, operative July 1, 1968.

§69616.  Supplies for convicts doing road work.

The board of county commissioners shall purchase supplies for feeding and maintaining county convicts while at work, from the lowest and best bidder, after reasonable public notice shall have been given. No contract for furnishing supplies at a higher price than the ordinary selling price of the articles furnished shall be valid. Laws 1968 C. 415, Sec. 616.

Laws 1968, c. 415, § 616, operative July 1, 1968.

§69617.  Food for convicts  Medical attention.

The board of county commissioners shall furnish wholesome food in sufficient quantity and variety to all convicts working upon the public roads to maintain them in good health and vigor, and shall furnish medical attention when required in accordance with the standards promulgated pursuant to Section 192 of Title 74 of the Oklahoma Statutes.

Added by Laws 1968, c. 415, § 617, operative July 1, 1968.  Amended by Laws 1978, c. 244, § 28, eff. July 1, 1978.

§69618.  Other service may be required of convicts.

Any of the convicts whether male or female, mentioned in the preceding sections may be required to perform service in or around the county jail or other place of confinement, or at any camp or commissary where convicts are kept or fed.  Laws 1968 C.  415, Sec. 618.

Laws 1968, c. 415, § 618, operative July 1, 1968.

§69619.  City and town prisoners employed by counties  Credit for work.

The boards of county commissioners of the several counties of the state shall have authority to receive by agreement with the governing board of any municipality, the prisoners of the municipality, who have been sentenced to imprisonment in the municipality's jail, either as punishment or in lieu of payment of fine and costs for the violation of any municipal ordinance, and such board of county commissioners shall have authority to work any such prisoners on the public highways or upon a rock pile, or rock crusher, for the purpose of providing material for use upon public highways or any public institution of such county, or upon any public work in which the county is interested.  Any such person so imprisoned for nonpayment of fine and costs shall receive credit upon his or her fine and costs of One Dollar ($1.00) for each day so confined in prison or worked upon the public highways, rock pile, rock crusher, or other public work; provided, the board of county commissioners shall not pay for the services of such prisoners, except the cost of their transportation and maintenance.  Laws 1968, c. 415, Sec. 619.

Laws 1968, c. 415, § 619, operative July 1, 1968.

§69620.  Unexpended funds  Transfer to other road projects.

Whenever there remains in the State Treasury to the credit of the Commission, in the account of any county in this state, an unexpended balance of any special fund, being an amount in excess of the contract price of any federal aid road or bridge project and the purpose for which it was created has been fully observed, and there remains no further use for such balance, the Commission shall make a certificate to the board of county commissioners of the county showing the amount of the balance, and it shall then be lawful for the board of county commissioners, by resolution, to transfer such balance to any other federal aid road or bridge project of the county.  Laws 1968, c. 415, Sec. 620.

Laws 1968, c. 415, § 620, operative July 1, 1968.

§69621.  Maintenance and construction between counties  Division of roads.

All county highways on county lines in this state shall be maintained and constructed by the counties adjoining.  It shall be the duty of the board of county commissioners of each of the counties between which such roads are located to divide the roads on such county line into two parts or sections as nearly as practicable, giving due consideration to the difference of cost of constructing and maintaining each section, agreeing between themselves that each county shall undertake the work of constructing and maintaining one of the two sections. Laws 1968 C. 415, Sec. 621.

Laws 1968, c. 415, § 621, operative July 1, 1968.

§69622.  Duties of counties to maintain roads  Expenditures  Division of roads.

(a) It shall be the duty of each board of county commissioners to maintain the section of each county line road assigned to it by the aforesaid agreement.  The expenditures on such roads shall be governed by the laws relating to expenditures by boards of county commissioners as expenditures on roads within the boundaries of such counties.

(b) Provided, that when the board of county commissioners of any county is notified by the Board of an adjoining county that an agreement relating to division of county line roads as provided in the preceding section is desired, the boards shall within thirty (30) days of such notice proceed with the division in the manner agreed upon between the respective boards.  Laws 1968, c. 415, Sec. 622.

Laws 1968, c. 415, § 622, operative July 1, 1968.

§69623.  Division when counties fail to agree.

Should the boards of county commissioners fail to agree upon an equitable division of such roads or upon the expense of maintenance and construction of such roads after the division has been made, the Director shall be authorized to settle such disputes, when called upon to do so by the board of county commissioners of either county, and his decision in such cases shall be final and binding upon both counties. Laws 1968 C. 415, Sec. 623.

Laws 1968, c. 415, § 623, operative July 1, 1968.

§69624.  County engineer  Appointment  Compensation  Discharge of engineers.

(a) The board of county commissioners of each county shall employ one or more full or parttime county engineers, who shall perform the duties as provided by law.  The county engineer shall receive as compensation a salary to be fixed by the board of county commissioners for his services on road and bridge and other work appertaining thereto, and all necessary and actual expenses incident thereto.

(b) Any person employed as county engineer may be relieved of his duties by the board of county commissioners.

(c) The county engineer shall be registered as a professional engineer or certified as an engineerintraining by the State Board of Registration for Professional Engineers and Land Surveyors pursuant to Sections 475.1 et seq. of Title 59 of the Oklahoma Statutes, and shall have a practical knowledge of civil engineering, be skilled in bridge, culvert and road building and in laying of drains and general road work and be active and diligent in the discharge of his duties.

(d) The boards of county commissioners of no more than ten counties may enter into an agreement to jointly employ a county engineer.  Such agreement shall be written and entered in the minutes of each participating board of county commissioners.  The engineer employed under such agreement shall be the designated county engineer for each of the respective counties.

(e) In the event a board of county commissioners determines that it cannot afford to employ a fulltime county engineer, or if it cannot enter into an agreement with other counties to jointly employ a parttime county engineer, then said board shall enter into an agreement with the Department of Transportation for the provision of necessary county engineering services.  Any engineering services provided by the Department of Transportation shall be furnished withoutcost or expense to the county. However, nothing in this section shall be construed to relieve a board of county commissioners of the responsibilities or costs associated with the efficient and necessary construction and maintenance of roads, bridges, culverts and drainage projects within its jurisdiction, or as otherwise provided by law.  Road funds shall be withheld from any county failing to employ or utilize county engineering services as provided herein.

Amended by Laws 1982, c. 311, § 1.

§69625.  Bond of county engineer.

Before entering upon the performance of his duties the county engineer shall execute and deliver to the board of county commissioners a bond in such sum as may be fixed by the board of county commissioners with sufficient surety to be approved by the board, conditioned upon the faithful performance of his duties as such engineer, and that he will account for and deliver to his successor in office, at the expiration of his term, all books, papers and other property belonging to the county.  Laws 1968, c. 415, Sec. 625.

Laws 1968, c. 415, § 625, operative July 1, 1968.

§69626.  Duties of county engineer.

(a) The county engineer shall, when requested by the board of county commissioners, give instruction or advice with reference to the construction, building or repairing of any roads or bridges.

(b) When requested by the board of county commissioners, the county engineer shall personally inspect the condition of any of the roads, culverts and bridges within his county, and shall upon the board's request make such surveys and perform such other duties in connection with his office as may be required as herein provided, and he shall, if required, make his report of such examination in writing, together with such recommendations as he may offer relative to the construction, repairing or building of any such road or bridge. Laws 1968 C. 415, Sec. 626.

Laws 1968, c. 415, § 626, operative July 1, 1968.

§69627.  Cost records of road work, engineer to keep.

The county engineer shall keep, prepare and submit cost records upon all road work in his charge in order that the best and most economical method of doing the work may be thus ascertained and put into practice. Laws 1968 C. 415, Sec. 627.

Laws 1968, c. 415, § 627, operative July 1, 1968.

§69628.  Power of county commissioners to open roads.

The board of county commissioners shall have power and authority upon its own motion to open and establish public roads on section lines anywhere in the county and obtain rightofway therefor, either by amicable settlement or condemnation proceedings as provided by law. Laws 1968 C. 415, Sec. 628.

Laws 1968, c. 415, § 628, operative July 1, 1968.

§69629.  Width of roads.

The board of county commissioners shall at the time of establishing public roads make an order fixing the width thereof and definitely describing such roads. Laws 1968 C. 415, Sec. 629.

Laws 1968, c. 415, § 629, operative July 1, 1968.

§69630.  Interest of officers in contracts prohibited.

No member of the Department, or any person in the employ of the Department, no county commissioner, county engineer, road superintendent, or any person in their employ, or one holding an appointment under them, shall be either directly or indirectly interested in any contract for the construction or building of any bridge or culvert, or of any improvement of any road or parts of road coming under the provisions of this Code.  Laws 1968, c. 415, Sec. 630.

Laws 1968, c. 415, § 630, operative July 1, 1968.

§69-631.  Use of bridges by public utilities or service corporations - Supervision by county board.

Boards of county commissioners in their respective counties shall have the supervision over bridges and the approaches thereto constructed upon county highways within their respective counties which have been erected by the voting of bonds by the county and may permit any public utility or public service corporation to cross any such bridges and the approaches thereto or jointly use any such bridge and the approaches thereto with the public for an adequate consideration, and upon such terms and conditions as may be satisfactory to it in agreement with any such public utility or public service corporation, and no public utility or public service corporation shall have the right to use or cross any bridge or the approaches thereto, located over any stream in Oklahoma, when such bridge or approaches thereto has been erected by the voting of bonds by the county for that purpose, unless the board of county commissioners shall, by resolution, determine that in its judgment the bridge and approaches thereto may be safely so used and without any substantial detriment to the public interest.

Laws 1968, c. 415, § 631, operative July 1, 1968.

§69632.  Public utilities and public service corporations to pay tolls.

(a) The board of county commissioners may require any public utility or public service corporation, using any such bridge or approaches thereto, to pay such toll or rental for the use of such bridge and the approaches thereto as it may agree upon with the public utility or public service corporation and may make such agreement and stipulation as to the use of the bridge and the approaches thereto with such utility or public service corporation as in its judgment shall conserve the public interest.

(b) Provided, that no public utility or public service corporation shall use any such bridge or approaches thereto unless and until it shall have so agreed with the board of county commissioners as to the tolls, rentals and use of the bridge and the approaches thereto, and then during such time only as it shall make payment therefor and comply with its contract.  Laws 1968 C.  415, Sec. 632.

Laws 1968, c. 415, § 632, operative July 1, 1968.

§69-633.  Plans and specifications - Letting contract - Building by county board - Advisory services - Warrants for payroll.

A.  When any culvert or bridge is to be constructed at an estimated cost of Seventy-five Thousand Dollars ($75,000.00) or more, or any culvert or bridge reconstruction is to be accomplished at an estimated cost of Seventy-five Thousand Dollars ($75,000.00) or more, or grade-and-drainage project is to be developed, or reconstruction, replacement or major repairs are to be accomplished by the board of county commissioners acting alone or in cooperation with the state or federal government, at an estimated cost of One Hundred Fifty Thousand Dollars ($150,000.00) or more, in either event, engineering plans and specifications shall be prepared by the county engineer to insure sound engineering practices.  The project shall be advertised for bids pursuant to Section 1101 of this title, and the contract shall be let only after notice at a public letting.  If the construction work can be completed for a cost below or equal to the estimate of the engineer or below any bid submitted at a public letting and so entered in its journal, nothing in this title shall prevent the board from causing the same to be built by day labor, force account, and purchase by the county of materials as provided by law.

B.  If the board of county commissioners deems it necessary, it may consult and seek the advice of the Department of Transportation regarding the design, construction and maintenance of the project, and the Department of Transportation may furnish advice for any of the projects to insure sound engineering practices.  If provided, the services shall be furnished without cost or expense to the county.

C.  The board may authorize the county clerk to draw warrants for the amount of payrolls for labor furnished under the day labor system, when the payrolls are certified to as correct by the engineer or person in charge of the work, and the payroll shall be passed upon by the board following certification.

Added by Laws 1968, c. 415, § 633, operative July 1, 1968.  Amended by Laws 1971, c. 103, § 1, emerg. eff. April 26, 1971; Laws 1975, c. 338, § 1, operative July 1, 1975; Laws 1979, c. 92, § 2, emerg. eff. April 24, 1979; Laws 1981, c. 1, 1st Ex. Sess., § 5, emerg. eff. Sept. 8, 1981; Laws 1982, c. 286, § 1; Laws 1984, c. 71, § 3; Laws 2004, c. 419, § 1, eff. Nov. 1, 2004; Laws 2005, c. 174, § 1, emerg. eff. May 16, 2005.

§69634.  Bond of contractor.

The board of county commissioners shall require each contractor to furnish a bond pursuant to the provisions of Section 1 of Title 61 of the Oklahoma Statutes but made payable to the county.  If the contractor fails to comply with the terms of the contract, the bond shall be forfeited to the county treasurer for credit to the county highway fund.  Unless otherwise provided for by contract, the surety on any bond shall be held, to consent without notice to:

1.  an extension of time given to the contractor to perform the contract if each extension does not exceed sixty (60) days; and

2.  any change in the plans, specifications, or contract if such change does not involve an increase of more than twenty percent (20%) of the total contract price.  If such increase is more than twenty percent (20%) of the total contractprice, the surety shall be released only as to such increase in price that is in excess of a twenty percent (20%) increase.

Amended by Laws 1983, c. 125, § 2, eff. Nov. 1, 1983.

§69-635.  Violation by officials - Punishment - Suspension and forfeiture of office.

(a) Any road, county, or other official charged with duties herein who shall violate any of the terms or provisions of this Article the punishment for which is not prescribed elsewhere in this Code, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than One Hundred Dollars ($100.00) for each offense, or imprisoned in the county jail not less than thirty (30) days, or suffer both such fine and imprisonment.

(b) Upon presentation in court of complaint in legal form, alleging violation of any provision of this Article, any road official charged with the duties herein shall be, at the option of the court, immediately suspended from office pending final judgment, and upon being found guilty shall forfeit his office in addition to any punishment imposed.

Laws 1968, c. 415, § 635, operative July 1, 1968.

§69636.1.  County Road Machinery and Equipment Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be known and designated the "County Road Machinery and Equipment Revolving Fund", which shall consist of all appropriations and deposits made for the purposes hereinafter designated and shall also include all proceeds resulting from the lease, leasepurchase, sale or resale of equipment purchased out of monies in the revolving fund.  The revolving fund shall be a continuing fund and shall be nonfiscal in character.

Added by Laws 1982, c. 286, § 2.

§69636.2.  Revolving fund to be used to purchase road and bridge construction and maintenance machinery and equipment.

The Department of Transportation is hereby authorized to use the County Road Machinery and Equipment Revolving Fund to purchase new or used road and bridge construction and maintenance machinery and equipment for lease or leasepurchase to counties.  Such machinery and equipment shall include, but not be limited to, the following:  asphalt pavers, automobiles, backhoes, bridge painting machines, cranes, elevating graders, fork lifts, frontend loaders, motorized weed sprayers, mowers, paving breaker tampers, pickups, power shovels, snow plows, street sweepers, trucks and wheel and crawler tractors.  The Department of Transportation may make such purchases only if requested to do so by a board of county commissioners or circuit engineering districts pursuant to the provisions of Section 302.1 of this title, and may not act in behalf of any county in the purchase of any road machinery or equipment except as provided for in this act.

Added by Laws 1982, c. 286, § 3.  Amended by Laws 2001, c. 117, § 2, eff. Nov. 1, 2001.

§69636.3.  Counties to contract to lease or lease-purchase road machinery and equipment - Eligibility - Notice of intent - Lack of funds - Full warranty leases - Rules and regulations.

A.  Counties shall enter into lease or leasepurchase contracts for road machinery and equipment pursuant to the provisions of Sections 636.1 through 636.7 of this title or pursuant to the provisions of Sections 1500 through 1505 of Title 19 of the Oklahoma Statutes and may not otherwise lease road machinery or equipment except in the case of an emergency, when specialized road machinery or equipment for projects of short durations is required for periods not to exceed thirty (30) days.

B.  A county shall be eligible to enter into a lease or leasepurchase contract with the Department of Transportation for road machinery and equipment on a priority basis determined by the county funding classification designation during any fiscal year for the purchase of road machinery and equipment.  The county funding classification designation shall be developed by the Department of Transportation and the Association of County Commissioners of Oklahoma and approved by the Oklahoma Department of Transportation County Advisory Board.  Upon approval by the Department of Transportation County Advisory Board, the funding classification designation shall be submitted to the Transportation Commission for final approval.  The counties receiving the least appropriations per mile of road may receive the highest priority rating.  A county may also enter into a full warranty lease contract for road machinery and equipment pursuant to the provisions of subsection F of this section.  Nothing in Sections 636.1 through 636.7 of this title shall prohibit a county from purchasing road machinery and equipment if it has adequate funds appropriated during any fiscal year for such purpose.

C.  Whenever a county desires to lease or leasepurchase road machinery and equipment with funds from the County Road Machinery and Equipment Revolving Fund, it shall notify the Department of Transportation of its requirements and specifications and shall provide a list of vendors from which bids will be requested for the lease or leasepurchase agreements.

D.  Upon receiving such notification from a county, the Department shall be authorized to purchase requested road machinery or equipment for lease or leasepurchase to that county or may lease or leasepurchase surplus or used road machinery and equipment to a county provided such road machinery or equipment meets the requirements and specifications of the requesting county.

E.  If there are no funds available in the County Road Machinery and Equipment Revolving Fund, the Department of Transportation, upon notification that a county desires to lease or leasepurchase road machinery or equipment, shall certify to the county that there are no funds available in the County Road Machinery and Equipment Revolving Fund for such purposes.  The county may then request the Purchasing Director of the Department of Central Services to solicit bids or request bids pursuant to the provisions of Section 1500 et seq. of Title 19 of the Oklahoma Statutes to lease or leasepurchase the requested road machinery or equipment.

F.  When funds are available in the County Road Machinery and Equipment Revolving Fund the Department of Transportation shall, after receiving notification from a county desiring to lease or lease-purchase equipment, authorize the county to request bids pursuant to the provisions of this act and allocate funds equal to the estimated cost of the equipment or machinery requested.  However, if the lowest and best bid received by the county exceeds the estimated purchase price of the equipment or machinery, the county shall pay any difference above the estimated purchase price if accepted.  The county shall use the bid procedure provided for in Section 1500 et seq. of Title 19 of the Oklahoma Statutes.  The county shall forward the lowest and best bid received to the Department of Transportation which shall authorize the lease or lease-purchase of the equipment or machinery.

G.  A county may enter into a full warranty lease contract for road machinery and equipment if the county has adequate funds appropriated during any fiscal year for such purpose.  Whenever a county desires to enter into a full warranty lease contract for road machinery or equipment, the county must notify the State Auditor and Inspector of its intent and must provide the State Auditor and Inspector with its requirements and specifications along with the proper documentation to be advertised for bids.  Upon receiving the notification and documentation from a county, the State Auditor and Inspector shall review the documentation and, upon approval, shall forward the documentation and specifications to the State Purchasing Division of the Department of Central Services.  The Purchasing Director of the Department of Central Services shall solicit bids to lease the requested road machinery or equipment according to the documentation and specifications of the county as approved by the State Auditor and Inspector.  The term of any full warranty lease contract authorized pursuant to this subsection may be for any period up to one (1) year, provided the term shall not extend beyond the end of any fiscal year, with an option to renew such lease subject to the requirement that adequate funds are appropriated during the fiscal year by the county for such purpose.  The State Auditor and Inspector shall prescribe the lease forms and other documentation necessary for implementing the provisions of this subsection.

H.  Except as provided in subsection G of this section, the Department of Transportation shall promulgate such rules and regulations and is authorized to require from the counties such information, forms and reports as are necessary for properly and efficiently administering Sections 636.1 through 636.7 of this title.

Added by Laws 1982, c. 286, § 4.  Amended by Laws 1983, c. 205, § 4, emerg. eff. June 16, 1983; Laws 1991, c. 203, § 1, emerg. eff. May 17, 1991; Laws 1992, c. 6, § 2, emerg. eff. March 18, 1992; Laws 1993, c. 75, § 1, eff. Sept. 1, 1993; Laws 1996, c. 179, § 2, eff. Nov. 1, 1996.

§69636.4.  Department authorized to lease or leasepurchase road equipment and machinery  Eligibility of counties  Sales  Rental rate  Interest  Disposition of proceeds.

A.  The Department of Transportation may enter into a written lease or leasepurchase agreement providing new, surplus or used road machinery and equipment for the use by a county during the then current fiscal year.  Any county leasing road machinery or equipment from the Department shall be eligible to enter into a like contract for the ensuing fiscal year, and shall also be eligible to purchase the same such units, as provided for herein.

B.  The Department of Transportation may sell any particular unit of road machinery or equipment to a county at any time after such unit has been leased for one (1) fiscal year for an amount not less than the original total cost of purchase, less rentals actually paid for the use of the unit, or any expenses incurred in reconditioning the unit; provided however, in so selling such unit, preference shall be given to the county leasing the unit during the then preceding fiscal year.

C.  Whenever the Department of Transportation has agreed to sell a unit of road machinery or equipment to a county, the title to said machinery or equipment shall be transferred to the county upon receipt of the final payment by the Department.

D.  Road machinery and equipment leased or leasepurchased by a county shall be leased or leasepurchased at the annual rental rate, which shall be fixed at an amount not less than that required to amortize the original purchase cost of the unit by ten (10) years' rental thereof.

E.  The Department of Transportation may charge a county interest on any lease or leasepurchase agreement for road machinery or equipment provided the Oklahoma Department of Transportation County Advisory Board determines and approves the rate to be charged.

F.  All proceeds derived from the lease or leasepurchase of road machinery and equipment by the Department of Transportation shall be deposited with the State Treasurer to be credited to the County Road Machinery and Equipment Revolving Fund.

Added by Laws 1982, c. 286, § 5.  Amended by Laws 1996, c. 179, § 3, eff. Nov. 1, 1996.

§69636.5.  Use and care of equipment and machinery  Liability of leasing county  Return.

A.  Any county leasing road machinery and equipment from the Department of Transportation shall use and care for said machinery and equipment in a careful and prudent manner and shall pay all operating and maintenance expenses including any and all repairs during the time said machinery or equipment is in its possession.

B.  The leasing county assumes all risk and liability for and shall hold the Department of Transportation and its agents harmless from all damages to property and injuries and death to persons arising out of the use, possession or transportation of said road machinery or equipment.

C.  When road machinery or equipment is returned to the Department of Transportation prior to the payment in full of the contract purchase price the county must notify the Department of Transportation and request an inspection and appraisal of any such unit of equipment or machinery.  At the appointed time of inspection of equipment or machinery being returned, a county commissioner, a Department representative and an independent appraiser will determine the fair market value of said equipment and machinery.

Should the appraised value not meet or exceed the balance remaining on the contract for lease-purchase, the county shall be assessed the difference and shall not be permitted to participate in the County Road Machinery and Equipment Revolving Fund until such difference is paid in full.  The extent of the financial obligation by the county will be based on the appraisal of equipment and road machinery at the time of inspection.

The county may elect to remedy any deficiencies noted at the inspection meeting and request a subsequent inspection and appraisal after the deficiencies are corrected.

D.  All risk physical damage insurance shall be carried on all equipment and road machinery purchased through the County Road Machinery and Equipment Revolving Fund.  The Department is authorized to arrange such coverage and include the cost of premium in the lease-purchase contract.  The county is authorized to request such coverage through the Department or provide said coverage through a county insurance plan.

Added by Laws 1982, c. 286, § 6.  Amended by Laws 1993, c. 75, § 2, eff. Sept. 1, 1993.

§69636.6.  Disposal of surplus road machinery and equipment.

A.  Any surplus road machinery and equipment in excess of the needs of the Department of Transportation which was purchased pursuant to the provisions of this act shall be offered for sale to all counties before it is disposed of.  Whether sold to a county or sold as otherwise provided by law, the proceeds derived from selling surplus road machinery and equipment shall be deposited with the State Treasurer to be credited to the County Road Machinery and Equipment Revolving Fund.

B.  Whenever any county owns road machinery and equipment which it deems as surplus it may request the Department of Transportation to dispose of said equipment.  If so requested, the Department in turn shall issue notice to all counties of countyowned surplus road machinery or equipment available at fair market value.  If no other county offers to purchase said machinery or equipment the Department may, at the request of the county owning the road machinery or equipment, sell said machinery or equipment as otherwise provided by law and return the proceeds to the county to whom the machinery or equipment belonged.

C.  If a county disposes of its surplus road machinery and equipment, it shall do so pursuant to Sections 421 et seq. of Title 19 of the Oklahoma Statutes.

Added by Laws 1982, c. 286, § 7. Amended by Laws 1984, c. 71, § 4.

§69-636.7.  Storage of road machinery and equipment - Costs and expenses.

A.  The Department of Transportation is hereby authorized to acquire space for storing road machinery and equipment while not in possession of a county and to pay the necessary costs thereof from the County Road Machinery and Equipment Revolving Fund.

B.  Any costs or expenses necessarily incurred by the Department of Transportation in the administration of the foregoing provisions relating to the County Road Machinery and Equipment Revolving Fund may be paid from the fund.

C.  Any costs or expenses necessarily incurred by the Department of Transportation in the administration of a county inventory system for materials, supplies and equipment used for the construction and maintenance of roads and bridges as provided in Section 658 of this title may be paid from the County Road Machinery and Equipment Revolving Fund.

Added by Laws 1982, c. 286, § 8.  Amended by Laws 1993, c. 75, § 3, eff. Sept. 1, 1993; Laws 1998, c. 28, § 1, eff. Nov. 1, 1998.

§69638.  Hard surfacing farmtomarket roads  Conditions.

When any county road within the state, which shall have been designated as a part of the federal aid secondary highway system, is brought to standard grade and drain by the county in accordance with plans and specifications approved by the Commission, and where sufficient rightofway is provided by the county wherein the road is located, and where state and federal funds are available, such road shall be hard surfaced by the Department.  Laws 1968 C. 415, Sec. 638.

Laws 1968, c. 415, § 638, operative July 1, 1968.

§69639.  Maintenance by county.

Whenever any road shall have been hard surfaced as provided for in the preceding section, it shall then become the duty of the county in which the road is located to maintain such road in a manner satisfactory to the Commission and the Bureau of Public Roads.

Laws 1968, c. 415, § 639, operative July 1, 1968.

§69640.  Use of road machinery by farmers.

If there be located in any county less than six private operators actively engaged and registered with the governmental bureau or department having supervision of soil conservation, and available for contracting for rendering soil conservation services, the board of county commissioners may permit farmers in such counties to use the county road machinery and equipment in constructing and maintaining terraces and ditches in the county.

Laws 1968, c. 415, § 640, operative July 1, 1968.

§69-641.  Contract by farmers as to expenses and for return of machinery.

(a) The board of county commissioners may not permit the use of such machinery and equipment, as provided in the preceding section, until the farmer desiring the use thereof shall make and enter into a contract with such county, providing that the farmer shall pay all expenses incurred in moving the machinery and equipment and the upkeep thereof, and that the same shall be returned to the county in as good condition as it was when received, the usual wear and tear alone excepted.

(b) The farmer shall further, to enforce the compliance with such contract, deposit a bond with the board of county commissioners guaranteeing the compliance with such contract and the payment for oil and gas, etc., such bond to be approved by the board, or, in lieu of such bond, shall make a cash deposit in such sum as may be required by the board; provided, that no farmer shall be liable for major breakage of such equipment.

Laws 1968, c. 415, § 641, operative July 1, 1968.

§69642.  Operation of machinery and equipment used by farmers.

Such machinery and equipment when used as hereinbefore provided shall be operated by and be under the control of the duly appointed agents and employees of the counties.

Laws 1968, c. 415, § 642, operative July 1, 1968.

§69643.  Survey of farm  Maintenance of terrace by farmer  Advice of county farm agent.

Before the board of county commissioners shall permit the use of any such machinery, the board shall require that such farm be surveyed for terracing purposes by an engineer from Oklahoma State University or by the county agent of the county, either under his supervision or by some other person competent to properly survey and lay off a terrace, who shall be approved by the board of county commissioners. Such permit for the use of the machinery shall provide that the landowner shall maintain such terrace in good condition while he owns said land.  The board of county commissioners and contracting farmer or farmers shall at all times seek the advice of and cooperate with, as far as possible, the county farm agent or agents in the county.

Laws 1968, c. 415, § 643, operative July 1, 1968.

§69643.1.  Circumstances under which county commissioners authorized to enter and perform work on private property.

The board of county commissioners is authorized to enter onto private property adjoining county roads and to perform work by county employees or by contractors working for the county, on such private property, when:

1.  The available rightofway does not provide enough space for needed conservation works of improvement to diminish erosion and siltation of the rightofway;

2.  The owner, or owners, of the adjoining property sign a cooperative agreement permitting such works, which agreement shall state the amount of land to be treated, and the works of improvement to be constructed.  Any work performed will be restricted solely to that specified in the cooperative agreement;

3.  The local Conservation District has approved the proposed works of improvement; and

4.  A copy of the cooperative agreement and a statement of approval from the local Conservation District has been filed with the records of the county commissioners in the office of the county clerk and the cooperative agreement and statement from the local Conservation District have become a part of the minutes of the county commissioners' proceedings.

Added by Laws 1985, c. 274, § 2, emerg. eff. July 18, 1985.

§69644.  Loan of machinery and equipment to municipalities.

The board of county commissioners may, upon such terms and conditions as it deems advisable, loan the county road machinery, tractors and equipment to municipalities located within the county for the purpose of permitting the use thereof in the building, grading and maintaining of streets, alleys and roads within such municipalities.

Laws 1968, c. 415, § 644, operative July 1, 1968.

§69645.  Marking of equipment.

The board of county commissioners shall cause each piece of countyowned, rented or leased road machinery and equipment, and each automobile and truck, to be marked in accordance with the provisions of this section.  Countyowned automobiles, trucks, road machinery and equipment shall be conspicuously and legibly marked PROPERTY OF (name of county) COUNTY, and leased automobiles, trucks, road machinery and equipment shall be conspicuously and legibly marked LEASED BY (name of county) COUNTY, on each side, in upper case letters, on a background of sharply contrasting color.

Laws 1968, c. 415, § 645, operative July 1, 1968.

§69-646.  Condemnation procedure - Indian or federal lands.

A.  The board of county commissioners may open, establish, reserve or condemn roads on section lines and may vacate, alter, widen, change or lay out other new roads according to the following procedure:

1.  A proposal for action to vacate, alter, widen, change or locate a road shall be upon a petition to the board of county commissioners signed by at least twelve freeholders residing in the vicinity of the road affected or by resolution of the board of county commissioners;

2.  The petition shall state the proposed action and clearly show on a map of the area the location and terminals of the road.  If the petition is in proper form, the board of county commissioners shall promptly investigate the proposal to determine if the petition has merit;

3.  The board of county commissioners may conclude, upon investigation, that action concerning the road is unnecessary and impractical and deny the petition.  Should the board determine that the petition has merit, the board shall set the date of the hearing and provide notice as prescribed by this section;

4.  At such time it is determined that the petition has merit, the board of county commissioners shall set a hearing date.  The county clerk shall then notify those landowners whose property is immediately affected by the road, in such a way that the road may cross their property, abut to their property, or in some manner provide ingress or egress to their property.  The notice shall be given by regular mail at least twenty-one days (21) prior to the hearing date;

5.  Legal notice to the public shall be given by advertisement in a newspaper of general circulation in the county setting forth the facts and the date when the hearing will be held and the petition acted upon.  The notice shall be published once per week for three (3) consecutive weeks at least twenty-one (21) days prior to the hearing date.  A record of all such proceedings shall be made by the county clerk;

B.  In a petition proposing that a road be altered, widened, changed or located where the owners of the land to be taken agree in writing to the proposed location or changes by providing an easement to the county for such purpose, or donate the land required, the board of county commissioners shall then cause to be prepared a cost estimate for the proposed project.  The cost estimate shall include the cost to survey the road or the proposed changes.  If the estimated cost is reasonable and the road or the proposed changes serve the general public by providing a better route or by eliminating a hazard making the route safer, the board of county commissioners may order and establish the road as a county highway, or order the proposed changes to be made and make the appropriate record thereof.  However, no work shall be performed until a survey is completed and easements secured.  If the board determines that the expense cannot be justified in whole or in part, the board may order that the petitioners must bear the responsibility to adequately fund the proposed action in whole or in part.  If easements are not granted freely, the easements shall be obtained in the manner provided by law and shall be considered in the cost estimate of the proposed action.

C.  In a petition proposing that a road be vacated, the board of county commissioners shall, upon receiving the petition, attest that according to their records the road in question is within their jurisdiction and is considered to be open for use by the general public, through grant or ownership, by easement or dedication, by adverse possession, or by open and notorious use, regardless of the frequency of maintenance or lack thereof.  In considering the proposal to vacate the road, the board shall hear testimony provided by the petitioners and others who may testify at the hearing as to whether the road should be vacated.  Upon a decision by the board to vacate the road, the board shall issue an order to void any easement pertaining to the road, if such easement exists, and require that the road be closed in such a manner as to prevent the use of the road by the general public.  The decision of the board to vacate or not to vacate the road shall be final.  Except as provided in Section 649 of this title, no road in use by the general public shall be closed, obstructed or vacated in any manner except as provided by this section.  Every person who shall close, obstruct or attempt to vacate a road in a manner other than the manner set forth in this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than Fifty Dollars ($50.00) nor more than Five Hundred Dollars ($500.00).  In addition, such person shall be liable for the cost incurred by the county to remove, repair or otherwise return the road to open travel by the public.  Nothing in this section shall prohibit the temporary closing of any road by law enforcement or emergency personnel in the performance of their official duty, public utilities with regard to routine maintenance and construction, or other such entities as authorized by the board of county commissioners.

D.  Wherever in those counties the amount of Indian lands or those exempt from taxation by reason of the operation of any federal law is thirty percent (30%) or more of the total area of the county, then the board of county commissioners may, upon its own initiative, and if the public interests demand it, move to secure roads over, adjacent to, or for the benefit of all such exempted lands as set forth in this subsection.  The board shall call upon the Director of the Oklahoma Department of Transportation as a disinterested party to undertake and make such surveys, plans and estimates and obtain all other essential data and records as are required to make a full and complete statement and report upon the interest involved, and to make such recommendations as in the premises may seem proper.  When so prepared, the Department of Transportation shall then advance the matter to the Department of the Interior of the United States, or to any other federal department concerned, through its proper local representative, if there be one, with the request that the matter be considered and disposed of as speedily as possible.  If the project be so approved and authorized, then the work may proceed under the special supervision and direct administration of the Department of Transportation and subject to such special regulations as the circumstances seem to require.

Added by Laws 1968, c. 415, § 646, operative July 1, 1968.  Amended by Laws 2000, c. 230, § 1, eff. Nov. 1, 2000; Laws 2004, c. 412, § 17, emerg. eff. June 3, 2004.

§69647.  Opening section lines and building and establishing roads.

The boards of county commissioners of the respective counties of this state, within the boundaries of which counties a state park is located, are hereby authorized to open section lines leading into such state parks, to build and establish roads thereon, to extend said roads into the state parks and connect same with recreational facilities therein, the location and extent of such roads to be in the discretion of the board of county commissioners; provided, that the location thereof be first approved by the Division of Parks, Recreation and Waterways of the Oklahoma Industrial Development and Park Commission, or the agency having control of state parks.

Laws 1968, c. 415, § 647, operative July 1, 1968.

§69648.  Appropriation of highway by county or city for public purpose  Dedication of adjacent land.

In any case in the state where a public highway has been appropriated and occupied by a county or municipality for a public purpose and such county or municipality owns adjacent land, the board of county commissioners of such county or the governing body of such municipality may convey and dedicate to the public for street or highway purposes such adjacent lands or a sufficient part thereof for such purpose in lieu of the highway by them so appropriated and occupied.

Laws 1968, c. 415, § 648, operative July 1, 1968.

§69649.  Grant of right to close, inundate, destroy, alter or appropriate county highway for public purposes.

The board of county commissioners of each county, by and with the written approval of the Commission, may grant to the United States of America or any irrigation district, conservancy district or water user's association, organized under the laws of the state, the right to close, inundate, destroy, alter or appropriate any county highway in such county in connection with the construction, development, operation or maintenance of any irrigation, reclamation, water conservation and utilization, flood control, military or national defense project, for needful public buildings, or other public projects being constructed, operated, developed or maintained by the United States of America, or any such district or association, upon such terms and conditions and for such consideration as the board of county commissioners may determine to be just and proper.  The grant of any such right or rights may include the right to construct irrigation ditches and canals across and along any such highway.

Laws 1968, c. 415, § 649, operative July 1, 1968.

§69650.  Execution of necessary instruments.

The board of county commissioners shall have the power to authorize the execution of, and the chairman of the board in accordance with such authorization shall have the power to execute, any and all contracts, deeds, easements and other instruments of conveyance as may be required in or convenient to the exercise of the powers granted in the preceding section.

Laws 1968, c. 415, § 650, operative July 1, 1968.

§69651.  Section and quarter section corners.

The provisions of Sections 1229  1233 of this Code, relating to the marking and obliteration of section and quarter section corners within rightsofway of state highways, shall apply with full force and effect and in like manner to the board of county commissioners of each county, whenever section corners or quarter section corners are obliterated, or may be obliterated by the construction or resurfacing of either low type or high type paved roads of any county highway within the county.

Laws 1968, c. 415, § 651, operative July 1, 1968.

§69652.  Federal aid secondary highway projects  Consulting engineers.

The board of county commissioners of any county shall have authority to employ consulting engineers to make locations and prepare plans and specifications on any federal aid secondary highway project on the county highway system; and the supervision and inspection of any such project may be done by a consulting engineer, or by an engineer of the department assigned for such purpose when request therefor is made to the Department by the board of county commissioners.

Laws 1968, c. 415, § 652, operative July 1, 1968.

§69653.  Numerical designation of section lines  System.

The State Highway Department shall numerically designate each section line in the State of Oklahoma according to the following system:

The first section line running north and south at the west end of the State shall be designated NS1, each succeeding section line shall have the number changed in numerical order, the prefix NS remaining the same, until a number has been assigned to the last section line paralleling the Arkansas border.  In like manner the first section line running east and west below the northern border of Oklahoma shall be designated EW1 and each succeeding section line shall be changed in numerical sequence, the prefix EW remaining the same until the last section line north of the Red River has been designated.

Laws 1968, c. 237, § 1, emerg. eff. April 24, 1968.

§69654.  Adoption of county primary road system.

The boards of county commissioners of the various counties in this state shall adopt a system of county highways and public roads which shall constitute the county primary road system of their respective counties.  Said system shall consist of functionally classified county collector routes as determined by the Department of Transportation in cooperation with the various boards of county commissioners and approved by the Federal Highway Administration.

In constructing and maintaining the various routes comprising the county primary road system, county officials shall take into consideration the relative traffic volumes existing on the various segments of such system in the county, population, industrial and marketing centers, and connections with improved segments of the respective county primary road systems in adjoining counties, the state highway system and the city street system.

Laws 1968, c. 237, § 2, operative July 1, 1968; Laws 1970, c. 97, § 1, emerg. eff. March 30, 1970; Laws 1992, c. 80, § 1, eff. July 1, 1992.

§69655.  County route markers.

The board of county commissioners in each county may, within one (1) year after the designation of the county primary road system in that county, locate, erect and thereafter maintain markers designating those routes classified as county primary roads.  Markers shall bear the cardinal number or other identification assigned the particular route on which the marker is erected and shall indicate the name of the county.  The responsibility for devising a practical, systematic county primary route numbering scheme, including the configuration of the identifying device, readily lending itself to functional implementation is vested and imposed jointly on representatives of the  Association of County Commissioners of Oklahoma and the Department of Transportation.  The scheme shall be so devised as to offer intracounty and intercounty road users a convenient means of identifying and using the county primary road system and shall provide for continuous numbering of routes crossing county boundaries.  The Department of Transportation is hereby authorized to negotiate with the counties, on a statewide basis, to manufacture and provide the markers on a materials plus cost basis.

Laws 1968, c. 237, § 3, operative July 1, 1968; Laws 1992, c. 80, § 2, eff. July 1, 1992.

§69656.  Bridge or construction projects on county primary road system.

A.  The county commissioners in each county shall designate a county primary road system as provided for in Section 654 of this title, and upon completion, the board of county commissioners in any county may program bridge or roadway projects located on the county primary road system in accordance with the provisions of this section.

B.  Any bridge or roadway construction project which materially contributes to improving the adequacy of the county primary road system which meets accepted design standards may be considered eligible.

C.  Design standards for projects to be constructed under this section shall be developed cooperatively between the Association of County Commissioners of Oklahoma and the Department of Transportation, provided however, any such standards so developed must meet the minimum criteria required to assure federal participation in the project if such participation is to be used for such project.

D.  The Department of Transportation shall be the administering agency, and, in cooperation with the Association of County Commissioners of Oklahoma, shall develop and promulgate regulations for the carrying out of the provisions of this section.  Provided however, any such administrative procedures so developed shall be subject to the approval of the State Transportation Commission.

E.  The county shall be responsible for plans, surveys and other necessary engineering to prepare the project for contract letting; however, construction engineering shall be performed by the Department of Transportation.

F.  The county shall be responsible for the acquisition of all rightsofway required to construct the project including relocation assistance payments and the costs associated with necessary utility relocations or adjustments.  All rightofway acquisition activities shall be carried out in accordance with applicable state statutes. Assistance in the preparation of deeds and easements, in the actual acquisition of real property, and in the relocation of families and businesses shall be provided by the Department of Transportation upon written request of the county.

G.  Projects shall be let to contract by the State Transportation Commission through competitive bidding procedures, provided however, force account projects may be awarded to the county by the Transportation Commission based upon agreed unit prices, if deemed in the best public interest.

H.  Counties constructing projects under provisions of this section shall enter into an agreement with the Department of Transportation that the county will adequately maintain any bridge or road built under this section.  Funds provided to support the accomplishment of this section shall be withheld from any county not providing adequate maintenance for projects built under its provisions.

I.  While the intent of the Legislature is that any funds utilized under this section be directed primarily toward the replacement of inadequate bridges on the county primary road system, emphasizing those portions of that system serving as school bus routes, it is also recognized that other critical road needs may exist in the various counties; therefore, projects in an amount not to exceed One Hundred Thousand Dollars ($100,000.00) may be approved under this section for these other critical needs in those instances where such approval can be justified by the county.  It is further the intent of the Legislature that this be a continuing program so that significant improvement in the overall adequacy of Oklahoma's county road system may be realized.

Laws 1978, c. 274, § 10, emerg. eff. May 10, 1978; Laws 1979, c. 288, § 11, emerg. eff. June 7, 1979; Laws 1980, c. 349, § 16, emerg. eff. June 25, 1980; Laws 1992, c. 80, § 3, eff. July 1, 1992.

§69-657.  Short title.

This act shall be known and may be cited as the "County Bridge and Road Improvement Act".

Added by Laws 1980, c. 307, § 1, emerg. eff. June 17, 1980.  Amended by Laws 1997, c. 284, § 18, eff. July 1, 1997.

§69-658.  County road branch - County road engineering unit - Duties.

A.  There is hereby created within the Department of Transportation a county road branch.  Such office shall administer the provisions of the County Bridge and Road Improvement Act.  In addition, the county road branch shall assume all the duties currently assigned to the local government coordination branch and any personnel assigned to that branch may continue to serve in the county road branch, along with any additionally authorized personnel.

B.  There is hereby created within each field division of the Department, an office to be known as the county road engineering unit.  The position of county road engineer shall be established in each such unit.  There shall also be assigned to each such unit not more than two associate engineers, who shall assist the county road engineer.  Such employees shall be considered a part of the county road branch of the Department and shall be responsible for the administration of the provisions of the County Bridge and Road Improvement Act.

It shall be the duty of such units to coordinate all local road or bridge programs administered by the Department as provided for in the County Bridge and Road Improvement Act and to assist local governmental units or their designated engineers in the selection, preparation and construction of the projects involved in these programs and to act as liaison between all persons and organizations involved in local road and bridge programs.

Added by Laws 1980, c. 307, § 2, emerg. eff. June 17, 1980.  Amended by Laws 1982, c. 249, § 16; Laws 1985, c. 117, § 2, operative July 1, 1985; Laws 1997, c. 284, § 19, eff. July 1, 1997.

§69-659.  County bridge standards - Demonstration bridge projects - Engineering services.

The Department of Transportation is hereby authorized to develop a complete set of county bridge standards, including standards for demonstration bridge projects and standards for county bridges with low average daily traffic volumes as defined by the latest published version of the County Roads Design Guidelines Manual.  Such standards shall be developed under the direction of the Bridge Division of the Department and prior to implementation shall be approved by the State Association of County Commissioners and the Transportation Commission.  Such standards shall be furnished without cost to local units of government.  Engineering for projects authorized pursuant to the County Bridge and Road Improvement Act may be provided by the Department of Transportation at the request of a county.  The cost to the Department for such engineering shall be charged to the project.  Monies received by the county pursuant to the County Bridge and Road Improvement Act, Section 657 et seq. of this title, may be used for purposes of obtaining engineering services.  Only registered professional engineers, approved by the Department, experienced in the design and construction of highway and related facilities, shall be used for such services.  Counties acquiring engineering services as provided for in this section shall require the engineers providing such services to execute professional service contracts which include a requirement that the engineer shall maintain an adequate policy of professional liability insurance.

Added by Laws 1980, c. 307, § 3, emerg. eff. June 17, 1980.  Amended by Laws 1989, c. 44, § 2, operative July 1, 1989; Laws 1989, c. 352, § 2, operative July 1, 1989; Laws 1993, c. 206, § 1, emerg. eff. May 25, 1993; Laws 1997, c. 284, § 20, eff. July 1, 1997.

§69-660.  Bridge and road replacement or reconstruction projects - Funding.

A.  The Local Government Division of the Department of Transportation shall immediately establish a program to aid counties in replacing or reconstructing bridges and roads.  The bridges and roads to be replaced or reconstructed shall be those that are structurally inadequate, functionally obsolete or have been destroyed or rendered unusable.

B.  Funds made available for the purposes of the County Bridge and Road Improvement Act may be used to pay the cost of county bridge inspections, classifications, and evaluations, and county road inspections, classifications, and evaluations for federal and state purposes and to match federal or state funds, provided the applicable federal or state funds are available.

C.  Except as otherwise specified in this act, the county collector system, including any future revisions thereto, shall constitute the system of roads wherein the bridges and roads are located that are eligible for project funding under this act.  Official maps showing the county collector system in each county shall be maintained on file by the Department of Transportation and shall be furnished each county at no cost.

D.  The Department of Transportation may approve the utilization of up to ninety percent (90%) of the estimated four-year apportionment to the county for county projects.  However, no additional projects may be approved for the county until the county has accumulated a surplus of three (3) months of apportionments and repaid all funds advanced from the State Highway Construction and Maintenance Fund.

Added by Laws 1980, c. 307, § 4, emerg. eff. June 17, 1980.  Amended by Laws 1981, c. 68, § 1, emerg. eff. April 16, 1981; Laws 1989, c. 352, § 3, operative July 1, 1989; Laws 1991, c. 98, § 1, eff. July 1, 1991; Laws 1995, c. 20, § 1, eff. Nov. 1, 1995; Laws 1997, c. 284, § 21, eff. July 1, 1997.

§69-661.  Priority of replacement or reconstruction projects - Selection - Apportionment of funds - Review of county bridge and road programs.

A.  While the legislative intent of the County Bridge and Road Improvement Act is to replace or reconstruct structurally obsolete bridges and roads on the county collector system, it is recognized that specific conditions may exist in a county justifying the need to reconstruct or replace a bridge or a road on a road section not included in the county collector system.  In such specific instance, the Oklahoma Department of Transportation may approve a project not on the county collector system.  Justification for such projects shall include use of the bridge or road for school bus routes, mail routes, heavy and extensive industrial or agricultural operations, or such other unique purposes as may be acceptable to the Department of Transportation.  However, in all instances projects located on school bus routes shall have priority on funds provided for the implementation of this act.  Right-of-way acquisition and utility relocation shall be the responsibility of the county in which the project is located.  Monies received by counties pursuant to the County Bridge and Road Improvement Act may be used for right-of-way acquisition and utility relocation.

B.  When a county receives monies pursuant to the County Bridge and Road Improvement Act, a county shall give priority to reconstructing, replacing, or closing those bridges in the county that are rated less than three (3) tons or fifteen (15) tons or less for those bridges on school bus routes.  Each county shall submit to the Department of Transportation a plan to reconstruct, replace, or close the types of bridges specified in this subsection within the county before January 1 of each year.  Bridge and road replacement or reconstruction projects shall be selected by the individual boards of county commissioners with the concurrence of the Department of Transportation and shall be based on a countywide assessment of bridge and road reconstruction and replacement needs.  Each request for project funds will be transmitted to the Department of Transportation in the form of an official programming resolution bearing the signatures of a majority of the county commissioners.  Where more than one project is programmed in a single county, the board of county commissioners shall designate the priority in which it wishes the projects to be undertaken.

C.  These funds shall be apportioned among the various counties by the Transportation Commission on an equitable basis consistent with the identifiable bridge and road needs on the collector system in each county.

D.  On or before July 1 of each year, the Department of Transportation shall review the County Bridge and Road Program in each county.  Said review shall examine the status of all programmed projects, funds carried over from previous fiscal year allocations, and funds anticipated to be available from future allocations.  The purpose of the review is to estimate the rate of County Bridge and Road Fund utilization by the various counties and to assess the progress of the County Bridge and Road Program throughout the state.

Added by Laws 1980, c. 307, § 5, emerg. eff. June 17, 1980.  Amended by Laws 1981, c. 68, § 2, emerg. eff. April 16, 1981; Laws 1984, c. 239, § 15, operative July 1, 1984; Laws 1989, c. 44, § 3, operative July 1, 1989; Laws 1989, c. 352, § 4, operative July 1, 1989; Laws 1995, c. 25, § 1, eff. Nov. 1, 1995; Laws 1997, c. 284, § 22, eff. July 1, 1997; Laws 2001, c. 73, § 1, eff. Nov. 1, 2001; Laws 2004, c. 419, § 2, eff. Nov. 1, 2004.

§69-662.  Administration of program or funds - Award of projects - Reimbursement for force account bridges.

A.  The program and funds shall be administered by the Oklahoma Department of Transportation under a minimum of policies, guidelines and engineering design standards.  Approved projects will be awarded to contractors by the State Transportation Commission or by other federal or state agencies under their normal competitive bidding procedures, excluding prequalification of bidders.  Force account road projects may be approved for a county by the Transportation Commission.  No force account county bridge project shall be reimbursed in excess of One Hundred Thousand Dollars ($100,000.00).  No county road project in excess of Two Hundred Thousand Dollars ($200,000.00), excluding the cost for engineering, right-of-way acquisition, and utility relocation, in cost shall be done by the force account method.

B.  Funds available for the County Bridge and Road Improvement Act shall not be subject to fiscal year limitations and shall be available for encumbrance and expenditure purposes for a period of thirty (30) months from the effective date such funds are appropriated.

C.  In order to receive reimbursement for constructing a force account bridge, a county shall have sufficient funds in the County Bridge and Road Improvement Fund to pay the reimbursement request cost.  Upon completion of a force account bridge, the board of county commissioners shall request an inspection of the bridge in accordance with the criteria set forth by the National Bridge Inventory Program.

D.  When the force account bridge has been inspected and achieves a load rating of H. twenty (20) tons or greater, the board of county commissioners may submit a request for reimbursement to the Department of Transportation.  The county shall receive reimbursement for all costs claimed relating to the construction of the bridge provided the inspection report indicates that the county has met or exceeded the criteria set forth in this section.  The resolution for reimbursement submitted by the board of county commissioners shall serve to satisfy the requirements of Section 41.16 of Title 62 of the Oklahoma Statutes.  County force account bridges eligible for reimbursement from the County Bridge and Road Improvement Fund shall meet or exceed the following criteria:

1.  The bridge has been built according to the current edition of the County Bridge Standards manual or from field notes drawn by a registered professional engineer that provide the basic structural requirements to achieve a load rating of H. twenty (20) tons or greater.  Field notes may be handwritten specifications or sketches which have been stamped or signed;

2.  The finished bridge shall achieve a twenty-ton or greater rating.  The rating criteria shall be determined by the National Bridge Inventory and approved by the Department of Transportation for bridges twenty (20) feet or more in length;

3.  The subsurface foundation of the bridge shall meet the minimum guidelines established by using approved engineering methods, details of which shall be kept as shop notes;

4.  The finished bridge shall have a minimum roadway width of twenty-four (24) feet; and

5.  Materials used in the construction of the bridge shall meet or exceed the specifications for materials as specified in the current edition of the County Bridge Standards or certified in writing by the engineer or supplier.

E.  Monies from the County Bridge and Road Improvement Fund may be used to establish minimum standards for guardrail applications on low-traffic-volume county roads.  The board of directors of the association representing the county commissioners of Oklahoma may request the development of guardrail standards for bridges on low-traffic-volume county roads, as defined in the county road standard manual, the cost of which shall be paid from monies from the County Bridge and Road Improvement Fund.

F.  Prior to construction of the bridge, a county may request that construction supervision be provided by the Circuit Engineering District of which the county is a member to ensure quality control and quality assurance.

Added by Laws 1980, c. 307, § 6, emerg. eff. June 17, 1980.  Amended by Laws 1995, c. 25, § 2, eff. Nov. 1, 1995; Laws 1997, c. 284, § 23, eff. July 1, 1997; Laws 1998, c. 29, § 1, eff. Nov. 1, 1998; Laws 1999, c. 240, § 1, eff. Nov. 1, 1999; Laws 2000, c. 110, § 1, eff. July 1, 2000; Laws 2001, c. 73, § 2, eff. Nov. 1, 2001.

§69-663.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-663.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-664.  County Bridge and Road Improvement Fund.

There is hereby created in the State Treasury a special fund to be designated as the "County Bridge and Road Improvement Fund".  The fund shall consist of monies, if any, which have accrued to the State General Revenue Fund at the close of the fiscal years ending June 30, 1980, June 30, 1981 and June 30, 1982, in excess of the amounts required to satisfy all appropriations made from the State General Revenue Fund for the then current fiscal year together with all other statutory obligations.  Provided, the amount apportioned to the county bridge and road improvement fund by the Director of State Finance at the close of each of the above-mentioned fiscal years shall not exceed the sum of Twelve Million Dollars ($12,000,000.00) for each fiscal year.  Revenues to this fund shall be expended only pursuant to legislative appropriation for implementation of the County Bridge and Road Improvement Act as set forth in the County Bridge and Road Improvement Act.

Added by Laws 1980, c. 349, § 13, emerg. eff. June 25, 1980.  Amended by Laws 1983, c. 9, § 177, emerg. eff. March 17, 1983; Laws 1991, c. 98, § 2, eff. July 1, 1991; Laws 1997, c. 284, § 24, eff. July 1, 1997.

§69-665.  Certification of county compliance with agreements and obligations - Expenditures permitted.

A.  The Oklahoma Department of Transportation shall be required to certify to the State Transportation Commission that each county has upheld all agreements with, and obligations to, this state.  If, due to failure by the county to maintain such obligations and agreements, the Department of Transportation cannot make the certification, the county shall receive no allocation or funding under the County Bridge and Road Improvement Act until such obligations and agreements are fulfilled.  However, if requested, a county shall be entitled to notice and a hearing before the Transportation Commission prior to any allocation or funding being withheld by the Department of Transportation.

B.  All consulting engineering contracts for services referred to in this act shall be approved by the Department of Transportation except those contracts entered into pursuant to the provisions of Section 687.1 of this title.  The Department shall make findings on all contracts approved that the cost is reasonable and the firm involved is capable of performing the service within a reasonable period of time.

C.  Expenditures which may be allowed pursuant to the provisions of this act shall include the following:

1.  Matching federal funds for the annual Federal Highway Administration allocation to the Oklahoma State University Center for Local Government Technology for the Federal Highway Administration Rural Technical Assistance Program, not to exceed twenty-five percent (25%) of the amount of funding the state is required to provide, which shall not exceed Fifty Thousand Dollars ($50,000.00);

2.  Project engineering costs;

3.  The cost of rights-of-way acquired for projects pursuant to the provisions of this act and the cost of the relocation of utilities from the rights-of-way so acquired;

4.  The cost of reconstruction or replacement of roadway structures which may be less than twenty (20) feet in length;

5.  Any cost or expense for administration, program management, engineering, including the development of appropriate local road standards which shall apply only to those roads reconstructed, maintained, or otherwise constructed pursuant to this act, or construction supervision necessarily incurred by the Department of Transportation in fulfilling its duties and responsibilities pursuant to this act;

6.  Any cost or expense related to a comprehensive plan for signing or inventory of signs on the county road system; and

7.  The expense and related costs of employing an engineer to assist a county or counties in carrying out the daily operations of road and bridge maintenance and construction, including the employment of a circuit engineer.

Added by Laws 1980, c. 349, § 14, emerg. eff. June 25, 1980.  Amended by Laws 1995, c. 25, § 3, eff. Nov. 1, 1995; Laws 1997, c. 284, § 25, eff. July 1, 1997.

§69-670.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-671.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-671.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-672.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-672.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-673.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-674.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-675.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-676.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-677.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-678.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-679.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-680.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-685.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-686.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-687.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-687.1.  Circuit engineering districts.

A.  The board of county commissioners of any county in this state may create a circuit engineering district with any other county or counties located within its Association of County Commissioners of Oklahoma district.  The objectives of the circuit engineering district shall be:

1.  To allow county governments to make the most efficient use of their powers by enabling them to cooperate with each other and other units of government on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of county government;

2.  To provide research and research support to county government;

3.  To provide assistance to county governments in performing the functions delegated by law including, but not limited to, the operation of road maintenance, construction, inspection, and equipment purchases and management;

4.  To conduct public discussion groups, forums, panels, lectures, and other similar programs;

5.  To present courses of instruction and education;

6.  To obtain, develop and present scientific and all other types of information relative to the operation of the public transportation system in this state;

7.  For long-range planning and growth of the transportation system within the circuit engineering district and other circuit engineering districts within this state; and

8.  To provide services to counties in a coordinated manner that will improve the quality of the transportation system and be cost effective.

B.  The authority of the circuit engineering district shall be as follows:

1.  To comply with and carry out the provisions of the Interlocal Cooperation Act;

2.  To advise and assist its members with how to implement and make an effective transportation plan for the best interest of each member of the circuit engineering district;

3.  To prepare such programs of research as may be necessary and advisable in carrying out its purposes;

4.  To contract for services with persons, firms or units of government to carry out the purposes of the circuit engineering district;

5.  To provide periodic reports for the circuit engineering district or for its members as may be required by federal or state legislation or regulations pertaining thereto, and as are within the scope and range of the purpose of the circuit engineering district;

6.  To acquire and hold property for its use and to incur expenses to carry out its functions;

7.  To receive gifts, contributions and donations to carry out the purposes for which it is formed;

8.  To assess its members for the services rendered in carrying out its functions;

9.  To apply for, contract for, administer, receive and expend funds or grants from any participating member, the State of Oklahoma, the federal government, or any other source; and

10.  To publish studies in connection with its work which may be of benefit to its members or other agencies within and outside of the circuit engineering district.

C.  Circuit engineering districts may, by affirmative vote of their board, determine that the association representing the county commissioners of Oklahoma be designated to negotiate for services, required by law or necessity, on behalf of the circuit engineering districts.

D.  The circuit engineering district may, from time to time, as its board of directors deems necessary, cause to be formed legal trusts which shall be formed to promote and develop specific projects.  The primary goal of each trust created pursuant to this subsection shall be the economic growth and development within the district.  However, the trust shall be limited to functions within the category for which it is specifically organized.  The trust shall be totally responsible for its contractual obligations and holdings, holding the circuit engineering district harmless for claims or liabilities created by the trust.

E.  The board of directors of the circuit engineering district shall elect a liaison officer.  The liaison officer shall be a nonvoting member of each trust formed pursuant to subsection D of this section.  The liaison shall be permitted to attend all meetings and enter into all discussions of the trust's board of trustees, and shall report all actions to the board of directors of the circuit engineering district.

F.  The circuit engineering district shall conduct an independent audit upon completion of each fiscal year.

G.  The board of directors may employ an attorney to provide legal research, advice and opinions on contracts and other matters which may come before the board of directors.

H.  The State Auditor and Inspector shall prescribe the necessary rules, forms and procedures to provide for the efficient and timely means by which the pool purchase of supplies and equipment may be accomplished on behalf of the participating counties.  The rules, forms and procedures developed by the State Auditor and Inspector for pool purchasing may be utilized by the Oklahoma Department of Transportation County Advisory Board in coordination with the circuit engineering districts for the purpose of pool purchasing utilizing funds from the County Road Machinery and Equipment Revolving Fund.  For the purpose of obtaining access to pricing and bids available on a national level, counties shall be eligible to participate in such pool purchasing in a manner as determined by the State Auditor and Inspector.

I.  Circuit engineering districts may participate in the County Road Machinery and Equipment Revolving Fund pursuant to the provisions of Section 302.1 of this title.

J.  Circuit engineering districts are authorized to organize a statewide board consisting of the chairpersons duly elected by each of their respective circuit engineering districts.  The statewide board may conduct business and coordinate activities as determined by the members of the circuit engineering districts subject to the provisions of this act.

Added by Laws 1992, c. 80, § 12, eff. July 1, 1992.  Amended by Laws 1998, c. 94, § 1, eff. July 1, 1998; Laws 2001, c. 117, § 3, eff. Nov. 1, 2001.

§69-687.2.  XXX.

There is hereby created in the State Treasury a revolving fund for the State Auditor and Inspector to be designated the "Circuit Engineering District Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Auditor and Inspector pursuant to the provisions of Section 227.3 of Title 74 of the Oklahoma Statutes and any other monies designated by law for deposit thereto.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Auditor and Inspector solely for the purpose of funding circuit engineering districts.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. , § , eff. July 1, 2005.

§69-688.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-689.  Administration of programs and funds - Local road design standards - Plans, surveys and engineering services.

A.  The program and funds pursuant to the County Bridge and Road Improvement Act shall be administered by the Oklahoma Department of Transportation under a minimum of policies and guidelines in accordance with appropriate design and construction engineering standards.  Approved projects will be awarded to contractors by the State Transportation Commission or by other federal or state agencies under their normal competitive bidding procedures.  However, force account projects may be awarded to a county based upon agreed unit prices, if deemed to be in the best public interest.

B.  The Department is hereby directed, in cooperation with the Association of County Commissioners of Oklahoma, to cause to be developed appropriate local road design standards for use in constructing projects pursuant to this program.  The standards, upon their adoption by the Transportation Commission and by those counties wishing to participate in this program, shall be used for the design and construction of all projects funded pursuant to this program.  However, when funds available pursuant to this program are used to match federal funds, projects shall meet appropriate minimum design standards for local roads and other applicable federal requirements.  All plans and specifications for federal-aid projects shall be subject to the approval of the Department.  To every extent possible, negotiations with the Federal Highway Administration should be undertaken to allow application of the County Road Guidelines Design Manual.

C.  Plans, surveys, and engineering shall be the responsibility of the county in which the project is located and may be paid for by the Department of Transportation on a contractual basis from program funds accruing to that county.  Only registered professional engineers, approved by the Department of Transportation, experienced in the design and construction of highway and related facilities, shall be used for such services.  Where funds available pursuant to this program are used to match federal funds, the engineer shall be subject to approval by the Department of Transportation.  On those projects where no federal funds are involved, the Department of Transportation shall make every effort to develop simplified procedures designed to expedite the efforts of the county to advance the project to contract letting.  The Field Division engineer of the Department of Transportation or an appropriate designee shall be responsible for providing such guidance and assistance as may be requested by the county in the development of the project.  The Field Division engineer shall be notified in advance by the county's engineer of all field "plan-in-hand" inspections involving the project and shall be granted access to the project and all related records and documents during all phases of the project design and construction.  Construction engineering on all projects shall be the responsibility of the Department of Transportation.  In specific instances where, in the opinion of the Department of Transportation, the public interest would be best served, the county's engineer may be authorized to perform the construction engineering.

D.  Upon completion of the construction plans, the county's engineer shall submit the plans to the Department of Transportation accompanied by detailed estimates of the cost of right-of-way, utility relocations and construction of the project and a certification that the project was designed in accordance with the applicable adopted design standards.  The Department of Transportation shall review the plans, specifications, and estimates to the extent of assuring their completeness and compliance with the appropriate design criteria.  Upon acceptance of the plans, specifications, and estimates by the Department and at such time all right-of-way necessary to construct the project has been acquired by the county and so certified to the Department of Transportation, the project will be scheduled for bid opening by the Transportation Commission.  However, no project shall be scheduled for bid opening unless sufficient program funds are available to the account of the county in which the project is located to adequately finance the project construction.  Prior to award of the contract by the Transportation Commission, the county shall be given the option of accepting or rejecting the bid submitted by the successful bidder.

Added by Laws 1985, c. 351, § 23, emerg. eff. July 31, 1985.  Amended by Laws 1989, c. 44, § 5, operative July 1, 1989; Laws 1991, c. 98, § 4, eff. July 1, 1991; Laws 1995, c. 25, § 4, eff. Nov. 1, 1995; Laws 1997, c. 284, § 26, eff. July 1, 1997; Laws 2001, c. 73, § 3, eff. Nov. 1, 2001.

§69-689.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-690.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-690.1.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69-695.  Repealed by Laws 1997, c. 284, § 27, eff. July 1, 1997.

§69701.  Preparation of state design standards.

The Department shall cause to be prepared state design standards, standard plans and standard specifications for the design, construction and maintenance of the state highways and bridges which are not on the interstate or national highway system within this state.  Plans and specifications shall be uniform and may be amended from time to time as the Department deems advisable.  Design standards, when adopted by the Transportation Commission and accepted by the Federal Highway Administration, shall constitute the current recognized design standard for such highways in this state.

Laws 1968, c. 415, § 701, operative July 1, 1968; Laws 1993, c. 228, § 1, eff. Sept. 1, 1993.

§69702.  Entry upon premises to make surveys and examinations for establishment or relocation of highways  Notice.

The Department, through its authorized agents and employees, may enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings and drillings, and examinations as may be determined necessary or convenient for the purpose of establishing, locating, relocating, constructing, and maintaining state highways or relocations thereof and facilities necessary and incidental thereto.  Such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending; but notice shall be given to the owner of or person residing on the premises, personally or by registered mail, at least ten (10) days prior to such entry.  Laws 1968, c. 415, Sec. 702.

Laws 1968, c. 415, § 702, operative July 1, 1968.

§69703.  Reimbursement for actual damages.

The Department shall make reimbursement for any actual damages resulting to such lands, waters, premises and property as a result of activities pursuant to the preceding section.  In the event of disagreement as to the amount of the damage, either the person damaged or the Department may file a petition with the district court for the appointment of commissioners to appraise the damages and proceed to have the same determined as in condemnation proceedings.  Laws 1968, c. 415, Sec. 703.

Laws 1968, c. 415, § 703, operative July 1, 1968.

§69704.  Commission to complete and revise maps.

The Commission may complete the topographic mapping of the State of Oklahoma and revise existing United States Topographic maps of the state, so that a complete and accurate map of the entire state may be complete and obtained by state departments and agencies, the federal government, and all persons desiring information relative to the natural resources of the State.  Laws 1968, c. 415, Sec. 704.

Laws 1968, c. 415, § 704, operative July 1, 1968.

§69705.  United States Geological Survey, agreements with.

The Commission may enter into agreements with the Director of the United States Geological Survey, or legal successor thereof, for the purpose of making the necessary surveys and maps, and preparing data covering topographic surveys, so that they may be made available for public use.

Laws 1968, c. 415, § 705, operative July 1, 1968.

§69706.  Expenses.

The Transportation Commission shall pay the expenses incurred under Sections 704 and 705 of this title out of the State Highway Construction and Maintenance Fund upon proper vouchers.  Provided, that any funds so expended shall be matched by the United States Government, and the total expenditures of state funds shall not exceed One Hundred Thousand Dollars ($100,000.00) in any fiscal year.

Laws 1968, c. 415, § 706, operative July 1, 1968; Laws 1994, c. 69, § 1, eff. July 1, 1994.

§69707.  Surveys  Lawful to cross premises.

For the purpose of carrying into effect the provisions of Sections 704 and 705, it shall be lawful for all persons employed in the making of the topographic survey to enter upon and cross all lands within the state; provided, however, that in so doing no damage shall be done to private property.

Laws 1968, c. 415, § 707, operative July 1, 1968.

§69-708.  Repealed by Laws 1999, c. 219, § 15, eff. July 1, 1999.

§69-708.1.  Definitions.

As used in Sections 4 and 5 of this act:

1.  "Authority" means the Oklahoma Transportation Authority;

2.  "Construction manager" means any individual, firm, corporation, association, partnership, copartnership, or any other legal entity possessing the qualifications to provide services of construction management which include, but are not necessarily limited to, design review, scheduling, cost control, value engineering, constructability evaluation, preparation and coordination of bid packages and construction administration;

3.  "Department" means the Department of Transportation;

4.  "Design consultant" means an individual or legal entity possessing the qualifications to provide licensed architectural, registered engineering or registered land surveying services for the design of a transportation public work improvement project; and

5.  "Public work improvement" means any highway, bridge, street, sewer, pavement, waterline, sidewalk or any other improvement to a transportation facility which is constructed, altered, or repaired, under contract with the Department or the Authority.

Added by Laws 2001, c 399, § 3, emerg. eff. June 4, 2001.

§69-708.2.  Consultant list - Solicitation - Review - Negotiations - Demand service contracts.

A.  The Department of Transportation and the Oklahoma Transportation Authority shall each compile a list of all persons and entities interested in and capable of performing construction management and design consultant services specific to the transportation industry.  The consultant list shall include, but shall not be limited to, qualified construction managers and design consultants capable of performing such services as solicited from the Department of Central Services file on an annual basis.  The Department and the Authority shall each determine the qualifications of the prospective construction managers and design consultants.  The construction managers and design consultants shall be selected at the discretion of the Department or the Authority.

B.  The Department or the Authority shall issue a solicitation to construction managers or design consultants capable of providing the services desired.  The solicitation shall, at a minimum, contain:

1.  A description and scope of the projects;

2.  An estimated construction cost, anticipated starting date, and completion date the Department or the Authority desires for the project;

3.  A certification of funds available for the construction manager or design consultant fee, including federal, state or other participation;

4.  The closing date for construction manager or design consultant to give notice of interest; and

5.  Additional data the Department or the Authority requires from the construction manager or design consultant.  The closing date for submission of construction manager or design consultant notice of interest for consideration shall be within thirty (30) days of the date the notice is issued by the Department or the Authority.

C.  The Department or the Authority shall review the qualifications of the entities on the consultant list and shall select no less than three and no more than five consultants per contract for further consideration.  The review shall include consideration of the following information:

1.  Professional qualifications for the type of work contemplated;

2.  Capacity for completing the project in the specified time period;

3.  Past performance on projects of a similar nature; and

4.  Percentage of work to be performed by residents of Oklahoma.

D.  The Department and the Authority shall each establish a committee which will evaluate the construction managers or design consultants selected for consideration and rank the construction managers or design consultants in order of preference.

E.  The Department or the Authority shall enter into negotiations with the first-choice consultant.  If the Department or Authority and the first-choice consultant cannot reach an agreement, their negotiations shall be terminated and negotiations with the second-choice consultant shall commence.  If the Department or the Authority and the second-choice consultant cannot reach an agreement, their negotiations shall be terminated and negotiations with the third-choice consultant shall commence.  If the Department or the Authority and the third-choice consultant cannot reach an agreement, then all negotiations shall be terminated.  Should the Department or the Authority be unable to negotiate a satisfactory contract with any of the three selected consultants, the Department or the Authority shall reevaluate the proposed work and send out a new notice.

F.  As provided for in the Transportation Commission rules or by Authority resolutions, the Department or the Authority shall perform a written evaluation of the services provided by the consultant.  This evaluation shall become a part of the Department's and the Authority's consultant file.  Failure of the consultant to perform the prescribed work in a timely and accurate manner shall be grounds for exclusion from the list of qualified construction managers or design consultants until such time as the consultant can reasonably document and demonstrate performance improvement to the satisfaction of the Department or the Authority.

G.  In addition to the foregoing provisions of this section, the Department or the Authority may enter into demand services contracts for consultant services to provide a specific project work type or activity for unspecified projects or facilities on an as-needed basis.  Contract consultants for demand services shall not exceed a total of Two Hundred Fifty Thousand Dollars ($250,000.00) per consultant per state fiscal year.  When soliciting and securing such services, the Department and the Authority shall utilize the procedure as set forth in this section.

Added by Laws 2001, c 399, § 4, emerg. eff. June 4, 2001.

§69-708.3.  Plans for selection of contractor.

Any plans developed pursuant to the process for selection of a contractor for construction of a facility shall become the nonexclusive property of the State of Oklahoma as a condition of the award of the final contract for construction of the facility.  The State of Oklahoma shall not be obligated to obtain any further permission for use of the plans or to make payment to any person or other legal entity for the further use of the plans as may be needed for additional projects.

Added by Laws 2001, c 399, § 5, emerg. eff. June 4, 2001.

§69801.  Road tests or highway research projects.

The Department, acting alone or in cooperation with any federal, state or local agency, or any other state, or combination of such states and agencies, may conduct or participate in road tests or highway research projects; and may assign personnel to such tests and projects, and may expend therefor monies in the State Highway Maintenance and Construction Fund, regardless of whether such tests or research are conducted within or without the State of Oklahoma.

Laws 1968, c. 415, § 801, operative July 1, 1968.

§69802.  Soil tests for counties  Reports  Charges.

The Department shall, when requested to do so by a county through its board of county commissioners, make tests of soil samples for the county, if the samples are submitted to the Department's laboratory in Oklahoma City; and shall furnish the county with a written report of its findings.  The Department shall charge the county for the cost of making such tests; and the board of county commissioners shall pay for such cost from county funds.

Laws 1968, c. 415, § 802, operative July 1, 1968.

§69901.  Construction, improvements or maintenance of municipal streets, signs, lights, etc.

The Commission shall pay the cost of or perform the act of constructing, improving or maintaining municipal streets where such streets are a continuation of the state or federal highway system and the cost of installation, repair and maintenance of signs and lane marking for municipal streets where such streets are a continuation of the state or federal highway system.  The Commission shall not pay the cost of mowing the rightofway; drainage systems and facilities; or curbs, sidewalks or driveways of any such street.  When a municipality performs construction or maintenance operations within the right-of-way which affects or involves the removal of the surface, grade or subgrade of the highway, the municipality shall, at the expense of the municipality, restore the surface, grade or subgrade of the highway in accordance with the standards and specifications set forth by the Department of Transportation.  If the municipality fails to restore the surface, grade or subgrade of the highway in accordance with the standards and specifications set forth by the Department of Transportation, the Department of Transportation shall restore the highway and charge the municipality for all expenses associated therewith.  The Commission may participate in or pay the cost of lighting and electronic traffic control devices for municipal streets where such streets are a continuation of the state or federal highway system.

Added by Laws 1968, c. 415, § 901, operative July 1, 1968.  Amended by Laws 1987, c. 113, § 25, operative May 18, 1987; Laws 1987, c. 205, § 85, operative July 1, 1987; Laws 1994, c. 125, § 1, eff. Sept. 1, 1994.

§69-902.  Intersection of county road and state highway - Maintenance authority.

A.  At the intersection of a county road and a state highway, the county shall maintain the county road to the point where it intersects with the travel lanes of the highway or the improved shoulder.  The Department of Transportation shall maintain the existing signage at the intersections to include replacement or relocation of stop signs and vegetation control within three (3) feet of the stop sign whether or not the sign is within the county right-of-way.  The Department may place and maintain new or additional signs at any such intersection at the discretion of the Department.  The county shall maintain any advance warning sign and sight line vegetation control to the intersection.  The county may obtain from the Department, at no cost to the county, replacement advance warning signs.

B.  The Department of Transportation shall maintain the structure of bridges and overpasses where a county road crosses over or under a state highway.  The repair and maintenance of the county road shall be the responsibility of the county.

Added by Laws 1997, c. 232, § 2, eff. Nov. 1, 1997.

§69-1001.  Sale, exchange or lease of unneeded property - Notice.

A.  The Transportation Commission shall have authority to sell any lands, or interest therein, which may have been acquired for highway purposes, or facilities necessary and incident thereto, and any equipment, materials or supplies which in the opinion of the Commission are no longer serviceable, useful or necessary for the state highway system or the operation of the Department of Transportation.  Such authority shall be subject at all times to the continuing right to the use of the lands by any entity operating a sewer, water or gas system, telephone or electrical services, and by public service corporations and rural electric and telephone cooperatives for the construction, reconstruction, maintenance, operation and repair of their facilities of service which may be upon the lands.  However, any such land which was acquired by the Commission from a governmental subdivision as a gift, or for a nominal consideration, may be reconveyed to the governmental subdivision by the Commission, upon repayment by the governmental subdivision to the Commission of any consideration for the original conveyance.

B.  Any surplus land which has been leased to a political subdivision by the Commission may be sold and conveyed to the political subdivision for the present fair market value as determined by a competent appraisal and the political subdivision may have credited toward the purchase price of any such property the lease payments which the political subdivision shall have previously made to the Commission.

C.  Except as otherwise herein provided, the lands, materials, equipment and supplies shall be sold for cash to the highest and best bidder after notice by publication in a newspaper published in the county where the land is situated, or where the materials, equipment or supplies are located, in two consecutive weekly issues of the newspaper.

D.  1.  If the land originally comprised a partial taking leaving an abutting remainder, then prior to conducting such advertisement and solicitation of bids for the sale of any lands or interests therein, the Commission shall notify the person, firm or corporation which originally conveyed the property to the Commission or present successor to the original remainder that same has been declared surplus and is to be offered for sale.  Such notice shall be sent by registered mail addressed to the last-known address of such person, firm or corporation, with return receipt requested.  Such notice shall contain an offer to sell such property to such person, firm or corporation for an amount not less than the present fair market value thereof as determined by a competent appraisal which shall be obtained by the Commission prior to such offer and notice.  The amount of the Commission's requested purchase price based on such appraisal shall be stated in the notice, and the person, firm or corporation receiving such notice and offer shall be informed therein that unless such person, firm or corporation notifies the Commission in writing within thirty (30) days from the date of receipt of the notice that the Commission's offer of sale is accepted by such person, firm or corporation, the Commission shall proceed to sell the property at public auction as provided for in this section.  After the expiration of thirty (30) days from the date of receipt of the notice by the person, firm or corporation to whom it is addressed, if such person, firm or corporation has not notified the Commission in writing of the acceptance of the Commission's offer of sale, the Commission shall proceed to sell such property by public auction and no attempt to accept the Commission's offer by such person, firm or corporation after the expiration of such thirty (30) days shall be honored by the Commission.  However, such person, firm or corporation may submit a bid at the public auction of the property in the same manner as any other qualified bidder.

2.  If the land to be disposed of originally comprised a total taking leaving no abutting remainder, then such shall be sold to the highest bidder, or as otherwise herein provided except that if the land to be disposed of originally comprised a total taking of less than one (1) acre leaving only one abutting property owner of record, then prior to conducting such advertisement and solicitation of bids for the sale of any such lands or interest therein, the Commission shall notify the sole abutting property owner of record to the taking that such has been declared surplus and is to be offered for sale.  Such notice shall be sent by registered mail addressed to the last-known address of such person, firm or corporation, with return receipt requested.  Such notice shall contain an offer to sell such property to such person, firm or corporation subject to the same conditions as set forth in paragraph 1 of this subsection.

3.  For the purposes of this section, the Commission shall not distinguish between persons from whom surplus lands or interest therein were acquired by negotiated sale or gift and persons from whom such property was acquired by condemnation proceedings.

E.  The Commission may, in its discretion, exchange any such lands for other lands needed for highway purposes, or may lease or rent any lands which are owned by the Department, and are not immediately necessary for highway purposes, on such terms as the Commission determines for the best interests of the state.

F.  When the Oklahoma Department of Transportation determines that any equipment or vehicle becomes excess, obsolete, antiquated, unused or otherwise surplus, the Department shall notify the Department of Central Services in writing that such equipment or vehicle is surplus.  The notice shall identify:

1.  The type, brand or make, and country of manufacture of the equipment or vehicle;

2.  The age of the equipment or vehicle including but not limited to mileage;

3.  Whether the equipment or vehicle is in good working condition or not;

4.  If the equipment or vehicle is not in good working condition,  whether it is in repairable condition at reasonable cost;

5.  Original cost of the equipment or vehicle; and

6.  Present value of the equipment or vehicle, if known.

The Department of Central Services, with any other notice of surplus property, shall notify the eligible individuals or entities as provided in subsection G of this section of the availability of the surplus property of the Oklahoma Department of Transportation.

G.  Prior to any advertised public auction or advertised sealed bids to all individuals and entities eligible for participation in the surplus program, the Department, thirty (30) days prior to the advertised auction date, shall offer, at fair market value, the equipment or vehicles to the individuals or entities, in the following order of priority:

1.  Other state agencies;

2.  Political subdivisions of the state;

3.  Rural fire departments located in this state; and

4.  Rural water districts located in this state.

Any equipment or vehicles purchased pursuant to this subsection shall be made available to the purchaser on the date of purchase.

H.  The Department is authorized to act on behalf of the Commission in transactions authorized pursuant to this section, except as may be otherwise provided by rule or regulation of the Commission; and, all prior transactions of the Department which are otherwise in conformity with this section are deemed authorized and approved.

I.  When the Department of Transportation determines that any road or bridge materials or supplies become excess, unused, or otherwise surplus, the Department shall make such road or bridge material or supplies available to all governmental entities eligible for participation in the surplus program.  The Department may be reimbursed for any cost incurred in the recovery or storage of such road or bridge material or supplies.  The governmental entity requesting the excess, unused, or otherwise surplus road or bridge materials or supplies shall retrieve such materials or supplies from the Department of Transportation within one hundred eighty (180) days from the completion of project for which the materials or supplies are declared excess or surplus.

The Department, upon request of a local government, may transfer surplus bridge beams to the local government for use in the construction or repair of public roadway bridges.  The local government shall not sell the surplus beams.  Prior to the transfer, the local government shall cause the surplus beams to be inspected by a registered professional engineer.  The local government shall assume full responsibility for the cost of transporting the beams and for the use of the beams including, but not limited to, the proper removal and disposal of lead-based paint.  The Department shall retain the surplus beams for the requesting local government for a period not exceeding one hundred eighty (180) days, after which the Department may otherwise dispose of the surplus beams.

Added by Laws 1968, c. 415, § 1001, operative July 1, 1968.  Amended by Laws 1971, c. 291, § 1, emerg. eff. June 19, 1971; Laws 1986, c. 217, § 1, eff. Nov. 1, 1986; Laws 1990, c. 258, § 69, operative July 1, 1990; Laws 1992, c. 377, § 2, eff. Sept. 1, 1992; Laws 1993, c. 10, § 12, emerg. eff. March 21, 1993; Laws 1994, c. 298, § 1, eff. July 1, 1994; Laws 1998, c. 28, § 2, eff. Nov. 1, 1998; Laws 2004, c. 73, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 1992, c. 341, § 1 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§691002.  Compromise of claims for damage or loss.

The Commission shall have authority to comprise, settle or litigate claims which it may have against any person, firm or corporation for damages to or loss of property, equipment, or facilities of any kind belonging to the Department or over which the Department or the Commission shall have jurisdiction and control.  Laws 1968 C. 415, Sec. 1002.

Laws 1968, c. 415, § 1002, operative July 1, 1968.

§691003.  Deposit of proceeds.

The proceeds from the sale or rental of any lands, or from the sale of equipment, materials or supplies, and any funds received as the result of the settlement or litigation of claims for damages to or loss of property, equipment or facilities owned by or under the control of the Department or Commission, shall be deposited in the State Highway Construction and Maintenance Fund.  Laws 1968 C. 415, Sec. 1003.

Laws 1968, c. 415, § 1003, operative July 1, 1968.

§691004.  Disposition of unneeded portions of rightsofway by counties or cities  Procedure  Approval.

Whenever circumstances alter the highway, road or street requirements or needs of a county or city, after such county or city has purchased or acquired by eminent domain, any strip, piece or parcel of land so that such property, or any part thereof, is no longer needed for such purposes, the board of commissioners of such county or the governing board of such city is authorized to sell all right, title and interest of the county or city in such real property as herein provided.  Such property shall be disposed of in the manner set forth in Title 69, Oklahoma Statutes, Section 1001; provided, however, no such property which has been or is at the time of such disposal a portion of the State Highway System shall be offered for sale or in any manner disposed of by the county or the city unless notice in writing has first been given to the State Highway Director, and the State Highway Director has approved of such sale or other disposal of such property in writing.  Laws 1972, c.  172, Section 1.

Laws 1972, c. 172, § 1.

§691101.  Letting contracts  Advertisements  Bids.

A.  All contracts for construction work upon the state highway system shall be let and awarded pursuant to the provisions of the Public Competitive Bidding Act of 1974.  If the project advertised pursuant to the provisions of the Public Competitive Bidding Act of 1974 is for the construction of more than eight (8) miles of road, said advertisement shall provide for bids on sections of the road no longer than eight (8) miles, as well as bids on the project as a whole.

B.  The Department may extend a contract no more than twentyfive percent (25%) of the length and extent of the original project.  The price for the extension work shall not be greater than the contract unit basis.

Amended by Laws 1983, c. 125, § 3, eff. Nov. 1, 1983.

§691102.  Suspension of contract due to federal order or directive  Renegotiation  Cancellation and reletting.

When any contract for the construction or improvement of a state highway, or for the construction or improvement of a bridge, has not been carried out or work thereunder has been suspended by virtue of an order or directive of any officer or agency of the federal government issued under authority vested in or delegated to such officer or agency during any national emergency, and the Commission finds that in order to prevent further delay in the construction and completion of any such project, or that for any other reason it is to the best interest of the state to renegotiate the contract with the original contractor, or to cancel the contract and relet the same on advertised bids, the Commission in its discretion may renegotiate the contract with the original contractor on the most advantageous terms to the state obtainable, or may cancel the contract with the consent of the contractor upon such terms as may be mutually agreed upon and relet the cancelled contract on advertised bids at a public letting. Laws 1968, c. 415, Sec. 1102.

Laws 1968, c. 415, § 1102, operative July 1, 1968.

§69-1103.  Repealed by Laws 1995, c. 200, § 4, emerg. eff. May 19, 1995.

§69-1104.  Expedited highway improvement contracts.

A.  As used in this section:

1.  "Highway emergency" means a situation or condition of a designed state highway that:

a. poses a threat to life or property of travelers, or

b. substantially disrupts the orderly flow of traffic and commerce; and

2.  "Highway improvement contract" means a contract awarded by the Department of Transportation for the construction, repair, or maintenance of a designated state highway or any part of the highway.

B.  As the part of any bidding procedure as provided by law for the letting of contracts by the Department of Transportation, the Department may award a highway improvement contract in a highway emergency in accordance with rules adopted by the Department which may include:

1.  Contractor eligibility;

2.  Notification of prospective bidders;

3.  Bidding requirements;

4.  Procedures for awarding the contract, pursuant to the Public Competitive Bidding Act of 1974;

5.  Bonding or other requirements to ensure satisfactory performance by the contractor and the protection of claimants supplying labor and materials used in performance of the contract;

6.  Contract form and contents;

7.  Provisions for extended work days to expedite the improvement; and

8.  Provisions for waiver of or exception to a procedure or requirement adopted pursuant to this section.

C.  Prior to awarding a contract under this section, the Department shall certify in writing a description of the highway emergency.  A copy of the certification of the highway emergency shall be attached to the contract.  The Transportation Commission shall be sent a copy of the certification of the highway emergency for final approval.

D.  In addition to the requirements of this section, any contract awarded pursuant to this section shall comply with the Public Competitive Bidding Act of 1974.

Added by Laws 1997, c. 70, § 1, eff. Nov. 1, 1997.

§691201.  Open section lines as public highways  Reserved section lines.

All section lines in the state which are opened and maintained by the board of county commissioners or the Department of Public Highways for public use are hereby declared public highways.  All section lines that are not so opened and maintained for public use may, by resolution of board, on the petition of the owner or all the owners of the abutting land, after public notice and at the expense of petitioner, be designated "reserved section lines" and are in the full and complete control of the owner or owners of the abutting land until such time as the board of county commissioners, by resolution, stating imminent intended use for public highway purposes, and by ninetyday written notice to the owner or owners of the abutting land, revoke said "reserved section lines" status. Provided, however, that no section line may be placed in reserve status unless the full width of such section line is so treated and no fee owner shall be denied the right of ingress and egress to his land by virtue of this act.  Whenever a section line is a boundary line between two counties, action by boards of county commissioners of both counties will be necessary to place a section line in "reserve status."  Laws 1968, c. 415, Sec. 1201; Laws 1975, c. 80, Sec. 1.  Emer. Eff. April 24, 1975.

Laws 1968, c. 415, § 1201, operative July 1, 1968; Laws 1975, c. 80, § 1, emerg. eff. April 24, 1975.

§691201.1.  Preexisting easements to remain in full force and effect

Whenever a section line is designated a "reserved section line," any preexisting easements granted to public utilities, rural electric cooperatives, rural water districts, rural sewer districts, nonprofit rural water corporations or other entities shall remain in full force and effect.  After the effective date of this act, use for future public utility, rural electric cooperative, rural water district, rural sewer district or nonprofit rural water corporation easements of any section line in reserve status shall be subject to the same conditions and agreements between public utility companies, rural electric cooperatives, rural water districts, rural sewer districts or nonprofit rural water corporations and the board of county commissioners as apply on other section lines.

Laws 1975, c. 80, Section 2; Laws 1976, Chapter 47, Section 1. Emerg. eff. April 9, 1976.

Laws 1975, c. 80, § 2, emerg, eff. April 24, 1975; Laws 1976, c. 47, § 1, emerg. eff. April 9, 1976.

§691201.2.  New section lines not created  Existing lines not widened  Indian lands.

Nothing in this act shall be construed to create a section line where none existed, nor to widen an existing section line, nor in any way to conflict with provisions relating to section lines of Indian Treaties or acts of Congress providing for disposition of Indian lands, nor to diminish any existing rights of any owners of abutting land, or registered land surveyors to enter section lines in the official conduct of their business.  Laws 1975, c. 80, Section 3. Emerg. Eff. April 24, 1975.

Laws 1975, c. 80, § 3, emerg. eff. April 24, 1975.

§691202.  Highways  Right of adjoining owner.

An owner of land bounded by a road or street is presumed to own to the center of the way, but the contrary may be shown.  Laws 1968, c. 415, Sec. 1202.

Laws 1968, c. 415, § 1202, operative July 1, 1968.

§69-1203.  Acquisition of lands or interests by purchase, donation or condemnation.

(a)  The Department shall have authority to acquire in fee simple in the name of the State of Oklahoma, by purchase, donation or condemnation, lands or such interests therein as in its discretion may be necessary for the purpose of establishing, constructing and maintaining state highways or relocations thereof, and facilities necessary or incident thereto, including borrow areas, channel changes and deposits of rock, gravel, sand and other road building material for use in highway construction and maintenance.  Such acquisition may be for immediate or future use.  The Department may acquire reasonable amounts of land adjacent to its normal rightofway for the purpose of screening unsightly areas adjacent to highways, landscaping safety rest areas and scenic overlook areas.

(b)  In determining the amount of land required, or width of right-of-way necessary for such state highways, the Department shall take into consideration the present and probable future needs in connection with maintaining and reconstructing the highways, and the prevention of traffic congestion and hazards.

(c)  Except in instances where there are nonresident owners, unknown heirs, imperfect titles and owners whose whereabouts cannot be ascertained with reasonable diligence, the Department shall give the owner an opportunity to sell the necessary lands or interests therein to the State of Oklahoma before resort to condemnation may be had.  The Department may condemn such lands or interests therein in the following manner:

The district judge of the county in which the real property may be situated, upon petition of either party, and after ten (10) days' notice to the opposite party, either by personal service or by leaving a copy thereof at his usual place of residence with some member of his family over fifteen (15) years of age, or, in the case of nonresidents, unknown heirs or other persons whose whereabouts cannot be ascertained, by publication in two issues of a newspaper in general circulation in the county (the ten-day period to begin with the first publication), shall direct the sheriff of the county to summon three disinterested freeholders, to be selected by the judge as commissioners, and who shall not be interested in a like question.  The commissioners shall be sworn to perform their duties impartially and justly; and they shall inspect the real property and consider the injury which the owner may sustain by reason of the condemnation, and they shall assess the just compensation to which the owner is entitled; and they shall forthwith make a report in writing to the clerk of the court, setting forth the quantity, boundaries and just compensation for the property taken, and amount of injury done to the property, either directly or indirectly, which they assess to the owner, which report must be filed and recorded by the clerk.  A certified copy of the report may be transmitted to the county clerk of the county where the land lies, to be filed and recorded by the county clerk (without further acknowledgment or proof) in the same manner and with like force and effect as is provided for the recording of deeds.  The procedure for service by publication as authorized herein shall be the same as provided by law for service by publication in civil actions, except summons need not be issued and served, and except as otherwise provided herein.

(d)  Immediately upon payment to the clerk of the court for the use of the owner the sum so assessed and reported to the court clerk as aforesaid, the Department shall thereby be authorized to enter upon the condemned premises, and remove and dispose of any obstructions thereon, by sale or otherwise.  If the landowner shall refuse to deliver up possession to the Department, the court shall issue an order to the sheriff of the county to place the Department in possession thereof.

(e)  (1)  The report of commissioners may be reviewed by the district court, on written exceptions filed by either party in the clerk's office within thirty (30) days after the filing of such report, and the court, after hearing had, shall make such order therein as right and justice may require, either by confirmation, rejection or by ordering a new appraisement on good cause shown. Provided, that in the event a new appraisement is ordered, the Department shall have the continuing right of possession obtained under the first appraisal, unless and until its right to condemn has finally been determined otherwise; or either party may within sixty (60) days after the filing of such report file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury, and the trial shall be conducted and judgment entered in the same manner as civil actions in the district court.  If the party demanding such trial does not recover a verdict more favorable to the party than the assessment of the commissioners, all costs in the district court shall be taxed against the party.  No owner upon whom proper service by publication has been had, as provided in this title, shall be let in to defend after expiration of time for appeal or review of the report of commissioners as above provided has elapsed.  Provided, that if, after the filing of exceptions to the report of commissioners as hereinafter provided, the Department shall fail to establish its right to condemn such premises, or any part thereof, the landowner shall be restored to possession of the premises, or part thereof, and the Department shall pay for any damages sustained through the occupation by the Department, and if such damages cannot be determined by amicable settlement they shall be determined by jury trial in the same proceedings.

(2)  Within ten (10) days after the Report of Commissioners is filed, the court clerk shall forward to the attorney of record for the condemnor, the attorney of record for each condemnee, and to all unrepresented condemnees, a copy of the commissioners' report and a notice, stating the time limits for filing an exception or demand for jury trial as specified in paragraph (A) of Section 55 of Title 66 of the Oklahoma Statutes.  The attorney of record for the condemnor shall provide the clerk of the court with the names and last-known addresses of the parties to whom notice and the report of the commissioners shall be mailed, sufficient copies of the notice and report to be mailed, and pre-addressed, postage-paid envelopes.  This notice shall be on a form prepared by the Court Administrator, which shall be approved by the Supreme Court, and shall be distributed to all clerks of the district court by said Court Administrator.  If a party has been served by publication, the clerk shall forward a copy of the report of commissioners and notice of time limits for filing an exception or demand for jury trial to the last-known mailing address, if any, and shall cause a copy of the notice of time limits to be published in one issue of a newspaper qualified to publish legal notices, as defined in Title 25 of the Oklahoma Statutes, Section 106.  After issuing the notices provided herein the court clerk shall endorse on the notice form filed in the case the date and that a copy of the report together with the notice form filed in the case was forwarded to each condemnee and each attorney of record, or the date the notice was published in compliance with the provisions hereof.

(3)  The time limits for filing an exception and demand for jury trial, as prescribed in paragraph (A) of Section 55 of Title 66 of the Oklahoma Statutes, shall be calculated from the date the report of the commissioners is filed in the case.  On failure of the court clerk to give notice within the time prescribed in paragraph (B) of Section 55 of Title 66 of the Oklahoma Statutes, the court, on application of any party, may extend the time for filing an exception to the report, or a demand for trial by jury for a period not to exceed twenty (20) days from the date the application is heard.

(f)  Either party aggrieved may appeal to the Supreme Court from the decision of the district court on exceptions to the report of commissioners, or jury trial; but such review or appeal shall not delay the prosecution of the work on such highway over the premises in question if the award of commissioners, or jury, as the case may be, has been deposited with the clerk for such owner, and in no case shall the Department be liable for the costs on such review or appeal unless the owner of the real property shall be adjudged entitled, upon either review or appeal, to a greater amount of damages than was awarded by the commissioners.  The Department shall in all cases pay the cost of the commissioners' fees and expenses, for their services, as determined and ordered paid by the judge of the district court in which such case is pending, however, poundage fees and condemnation fees shall only be paid by the department in the event of appeal resulting in a jury verdict in excess of the commissioners' award, but under no circumstances shall any poundage fees or condemnation fees be assessed against the recipient of said award.  And in case of review or appeal, a certified copy of the final order or judgment shall be transmitted by the clerk of the court, duly certified, to the proper county clerk, to be filed and recorded as hereinabove provided for the recording of the report, and with like effect.

(g)  When an estate is being probated, or a minor or incompetent person has a legal guardian, the administrator or executor of the estate, or guardian of the minor or incompetent person, shall have the authority to execute all instruments of conveyance provided for in this title on behalf of the estate, minor or incompetent person without other proceedings than approval by the judge of the district court endorsed on the instrument of conveyance.

(h)  "Just compensation", as used in this section, shall mean the value of the property taken, and in addition, any injury to any part of the property not taken.  Any special and direct benefits to the part of the property not taken may be offset only against any injury to the property not taken.  If only a part of a tract is taken, just compensation shall be ascertained by determining the difference between the fair market value of the whole tract immediately before the taking and the fair market value of that portion left remaining immediately after the taking.

Added by Laws 1968, c. 415, § 1203, operative July 1, 1968.  Amended by Laws 1970, c. 322, § 2, emerg. eff. Jan. 1, 1971; Laws 1971, c. 32, § 1, operative Jan. 1, 1972; Laws 1975, c. 277, § 1, emerg. eff. June 5, 1975; Laws 1991, c. 175, § 3, emerg. eff. May 8, 1991; Laws 2001, c. 258, § 11, eff. July 1, 2001.

§691204.  Highway construction - No issuance of work order until securing of all rights-of-way.

No work order on a contract for construction, reconstruction, maintenance, or any other type of highway construction shall be issued by the Transportation Commission unless all rightsofway necessary for such construction shall have first been secured by the state or local units of government.

Added by Laws 1968, c. 415, § 1204, operative July 1, 1968.  Amended by Laws 1999, c. 341, § 3, eff. Nov. 1, 1999.

§691205.  Acquisition policy.

The policy which the Commission shall follow in the acquisition of all rightsofway shall be as follows:

(a) For construction on the Interstate Highway System within the limits of municipalities having a population of five thousand (5,000) or more, federal aid funds, if available, may be used for the acquisition of rightsofway, and shall, if available, be used to pay the cost of the removing or relocating of utility facilities located in either privately owned or public rightsofway, and in such event the municipality in which such construction is to be performed shall furnish funds to the state necessary to match the federal funds.

(b) For construction on the Interstate Highway System in all locations other than within the limits of municipalities having a population of five thousand (5,000) or over, and where control of access is required, the state shall furnish all rightsofway and may use federal aid funds, if available, for such purpose, and when federal aid funds are available for such purpose, shall pay the cost of removing or relocating utility facilities located on either privately owned or public rightsofway.

(c) For all construction projects within the limits of municipalities, other than projects on the Interstate Highway System, as described in the Federal Aid Highway Act of 1956, the municipality or county involved and the Department shall equally share the cost of all necessary rightsofway, clear of all obstructions, including structures of any kind or nature and utility lines, poles, pipelines or other facilities above or below the surface of the ground.  If federal aid funds are available for the project, the municipality or county and the Department shall equally share the local portion of the costs for acquiring and clearing the rightofway, including the cost of removing and relocating utility facilities located on privately owned rightsofway.

(d) In any municipality where the Commission has determined it to be necessary to construct a highway through or within the corporate limits, and further determines that the construction will not benefit the municipality involved, or that the construction will benefit stateowned property or institutions, the Commission may, in its discretion, pay for or participate in the cost of rightsofway for such project.

(e) For all reconstruction or widening projects on existing improved roads of permanenttype surface in rural areas, the Department shall pay fifty percent (50%) of the cost of any additional rightsofway required to meet rightofway standardwidth requirements, and the remaining fifty percent (50%) shall be furnished or paid for by local units of government; provided, however, that no rightofway shall be acquired under the terms of this article, except by due process of law.

(f) On all projects wherein Federal aid funds may be used for rightofway or construction, the Department may pay moving costs, dislocation allowances or relocation expenses and replacement housing expenses incidental to the transfer of property, as is provided by the Federal Highway Act of 1968.

(g) For new construction on unsurfaced roads where the construction follows a section line or an existing unimproved road, all rightsofway shall be furnished by local units of government free of cost to the Department; provided, should the new or additional rightsofway, either contiguous or adjacent to the section line or existing unimproved road, be acquired only on one side of the section line or road, then onehalf of the cost shall be borne by the state.

(h) For all new construction diagonally across country or not following on a section line road or other existing unimproved road, the rightsofway shall be paid for by the Department.

(i) In securing the necessary rightsofway in rural areas, the state shall pay for all damages to buildings, improvements, fences and all other appurtenances thereto, or their moving and relocating.

(j) In any county where a proposed alignment for a highway project on the primary system shall not come within onehalf (1/2) mile of the limits of any municipality within the county, or contribute to the highway transportation system or to the economy of the county, the Commission may in its discretion increase the amount of the state's participation in the cost of rightsofway for such projects.

(k) The term "utility facility" as used herein means any publicly, privately, municipally or cooperatively owned facility or system which is used to provide water, power, light, gas, sewer, telegraph, telephone and communications, or like utility service, to the public in the State of Oklahoma, or some portion thereof.  Laws 1968, c. 415, Sec. 1205; Laws 1970, c. 308, Sec. 1; Laws 1971, c. 355, Section 8.  aff July 1, 1972.

Laws 1968, c. 415, § 1205, operative July 1, 1968; Laws 1970, c. 308, § 1, eff. July 1, 1970; Laws 1971, c. 355, § 8, eff. July 1, 1972.

§691206.  Rightsofway not secured by negotiation  Offers  Costs.

In any or all of the above cases where local units of government are required to pay or participate in the cost of rightofway and such rightofway cannot be secured by negotiation, the state and the local units of government involved shall agree upon a fair and reasonable offer to be made for the rightofway and, should the eventual cost thereof exceed the offer, the excess shall be borne with the local units of government involved, in proportion to their respective obligations in the purchase of such rightofway, and shall be computed on the basis of each tract separately.  Laws 1968, c. 415, Section 1206; Laws 1971, c.  287, Section 1.  Emerg. eff.  June 19, 1971.

Laws 1968, c. 415, § 1206, operative July 1, 1968; Laws 1971, c. 287, § 1, emerg. eff. June 19, 1971.

§691206.1.  State highways  Rightsofway  County nonparticipation.

No county, regardless of population, and no municipality having a population of less than sixty thousand (60,000) persons according to the latest Federal Decennial Census shall be required to participate financially in the acquisition of lands for use for rightsofway for state highways contracted for and constructed after the effective date of this section; provided, that this act shall not relieve any county or any said municipality, except those with a population of one thousand five hundred (1,500) or less, of such financial participation where responsibility for the same has been assumed under a preexisting contractual agreement with the department.

Laws 1976, c. 182, § 1, emerg. eff. June 4, 1976; Laws 1978, c. 84, § 1, eff. July 1, 1978.

§691206.2.  Municipalities  State highways  Right of way acquisition  Non participation.

Section 1206.2  No municipality having a population of sixty thousand (60,000) persons or more according to the latest Federal Decennial Census shall be required to participate financially in the acquisition of land for use for rightsofway for state highways contracted for and constructed after the effective date of this section; provided that this section shall not relieve any said municipality of such financial participation where responsibility for the same has been assumed under a preexisting contractual agreement with the department.

Laws 1978, c. 84, § 2, eff. July 1, 1979.

§691207.  Purchase and sale of unneeded parcels.

Whenever a part of a parcel of land is to be taken for state highway purposes and the remainder is to be left in such shape or condition as to be of little value to its owner, or to give rise to claims or litigation concerning severance or other damage, the Department may acquire by condemnation or as otherwise provided by law the whole parcel and may sell the remainder or may exchange the same for other property needed for state highway purposes.  The Department shall also have authority to acquire lands or interests therein to be used as passageways between tracts of land severed by limited access highways and to convey the same to the owners whose land is so severed.  Laws 1968 c. 415, Sec. 1207.

Laws 1968, c. 415, § 1207, operative July 1, 1968.

§691208.  Structures in rightofway or street prohibited  Public nuisance.

(a) The rightsofway acquired by the Department shall be held inviolate for state highway and departmental purposes, and no physical or functional encroachments or uses shall be permitted within such rightsofway.

(b) It shall be unlawful for any person to construct, maintain or operate any gasoline pump, driveway canopy, building, sign, fence, post, or any thing or structure on or overhanging any rightofway, or upon or overhanging any street occupied by a designated state or federal highway, and the construction or maintaining of any such thing or structure on or overhanging any federal or state highway shall constitute a public nuisance, which may be summarily abated by the Commission or its officers, agents, servants and employees in the manner provided in this article.

(c) This section shall not apply to the lawful use of such rightsofway for the erection and operation of facilities of a public utility.

Laws 1968, c. 415, § 1208, operative July 1, 1968.

§691209.  Removal of structures by highway commission.

The Commission, its officers, agents, servants and employees shall have authority to physically remove any such sign, post, thing or structure, gasoline pump, driveway canopy, fence, signpost and building; and if the owner of any such driveway canopy, gasoline pump, or building, thing or structure fails to remove the same within a reasonable time after written demand for the removal thereof has been made upon him by registered mail or personal service, the Commission, its officers, agents, servants and employees may physically tear down and remove such building, canopy, or pump, and for such purpose may enter upon private property to the extent necessary to accomplish the removal.  Neither the state nor the Commission or its agents, servants, officers and employees shall be liable for any damage caused or sustained by reason of the abatement and removal of any such nuisance.

Laws 1968, c. 415, § 1209, operative July 1, 1968.

§691210.  Culverts, driveways, mailboxes and stockpass fences excepted  Approval by Commission required.

Sections 1208 through 1211 shall not prevent the construction or maintenance of any culvert or driveway as a means of ingress and egress to private property, or prevent the placing of mailboxes or fences to stockpasses on any highway rightofway.  The Commission may regulate the construction and maintenance of such culverts, driveways, fences to stockpasses, and mailboxes with due regard to the safety of the traveling public and proper maintenance of the highway.  No culvert, driveway, fence to stockpass, or mailbox shall be constructed or maintained on the rightofway of any designated state or federal highway by any person without the approval of the Commission, and the Commission may remove without notice any such culvert, driveway, fence to stockpass, or mailbox constructed or maintained without first obtaining such approval when in its judgment such culvert, driveway, fence to stockpass, or mailbox is dangerous to the traveling public or interferes with proper drainage or maintenance of the highway.

Laws 1968, c. 415, § 1210, operative July 1, 1968.

§691211.  Violation a misdemeanor  Punishment  Interference with abatement.

(a) Every person who shall construct, maintain, or operate any gasoline pump, driveway canopy, building, sign, fence, post, or any other thing or structure except such as may be specifically authorized by law upon the rightofway of any designated state or federal highway, or upon any street designated as a part of any state or federal highway, shall be guilty of a misdemeanor and each day such violation continues shall be a separate offense.

(b) Every person who, by threats, physical violence, or in any manner, prevents, obstructs or hinders the abatement of any such nuisance by the Commission, its agents, servants or employees shall be guilty of a misdemeanor.

Laws 1968, c. 415, § 1211, operative July 1, 1968.

§691212.  Geological signs on highway through Arbuckle Mountains not affected.

The provisions of Sections 1208 through 1211 shall not affect in any way the geological signs on the rightofway of Highway No. 77 through the Arbuckle Mountains.

Laws 1968, c. 415, § 1711, operative July 1, 1968.

§69-1213.  Obstructing or damaging roads - Defacing, damaging, destroying or removing any traffic-control device, road sign, signboard, guide sign or signpost - Felony penalty.

(a)  Any person or persons who shall willfully or knowingly obstruct or damage any public road or highway by obstructing the side or cross drain or ditches thereof, or by turning water upon such road or highway or rightofway, or by throwing or depositing brush, trees, stumps, logs, or any refuse or debris whatsoever in the road or highway, or on the sides or in the ditches thereof, or by fencing across or upon the rightofway of the same, or by planting any hedge within the lines established for such road or highway, or by changing the location thereof, or shall obstruct said road, highway or drains in any other manner whatsoever, or, except as provided in subsection (b) of this section, any person or persons who shall willfully or knowingly deface, damage, destroy or remove any traffic-control device, road sign, signboard, guide sign or signpost shall be deemed guilty of a misdemeanor.

(b)  If any person or persons willfully or knowingly defaces, damages, destroys or removes any traffic-control device, road sign, signboard, guide sign or signpost and such action results in personal injury to or death of any person, the person or persons responsible for such action shall be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for not more than two (2) years, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment.  Notice of this provision shall be placed in the manual provided by the Department of Public Safety which manual is issued for purpose of passing driving privilege.

(c)  The governing body who finds any road or highway obstructed as above specified shall notify the person violating the provisions of this section, verbally or in writing, to remove such obstruction forthwith, and if such person does not remove the obstruction within ten (10) days after being notified, he shall pay the sum of Five Dollars ($5.00) for each and every day after the tenth day such obstruction is maintained or permitted to remain, such fine to be recovered by suit brought by the governing body in any court of competent jurisdiction.

Added by Laws 1968, c. 415, § 1213, operative July 1, 1968.  Amended by Laws 1993, c. 127, § 4, emerg. eff. May 4, 1993; Laws 1997, c. 133, § 570, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 413, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 570 from July 1, 1998, to July 1, 1999.

§691229.  Location and identification of corners within rightofway.

The Department shall, in cooperation with the county surveyor of the county affected, locate section and quarter section corners within the rightofway of all state highways when surveys and plans are being made for contemplated new construction or resurfacing, and remark such corners in the rightofway by a suitable marker, of a design to be approved by the Department.  Whenever such corners are located on a highway to be hardsurfaced, or resurfaced, the Department shall identify such corners on the roadway by bronze surface markers, of a design to be approved by the Department.

Laws 1968, c. 415, § 1229, operative July 1, 1968.

§691230.  Obliteration of corners by highway construction.

Where any section or quarter section corner is obliterated, or may be obliterated, by highway construction, the Department shall witness the location of such corners by two or more well defined objects located outside of the contemplated rightofway limits and shall note such witnesses on the highway construction plans.

Laws 1968, c. 415, § 1230, operative July 1, 1968.

§691231.  Remarking of existing corners.

The Department shall also remark existing section corners and quarter section corners on state highways that are now paved, with markers similar to those described herein, where reliable reference ties are available.

Laws 1968, c. 415, § 1231, operative July 1, 1968.

§691232.  Applicability to counties.

The provisions of Sections 1229, 1230 and 1231, shall apply with full force and effect and in like manner to the board of county commissioners of each county in this state, whenever section corners or quarter section corners are obliterated, or may be obliterated, by the construction or resurfacing of either lowtype or hightype paved roads on any county highway within the county.

Laws 1968, c. 415, § 1232, operative July 1, 1968.

§691233.  Right of entry.

For the purpose of carrying into effect the provisions of Sections 1229 through 1232, it shall be lawful for all persons employed in making such remarking of corners to enter upon and across all lands within the state; provided, however, that in so doing, no damage shall be done to private property.

Laws 1968, c. 415, § 1233, operative July 1, 1968.

§69-1234.  Repealed by Laws 2002, c. 404, § 13, eff. July 1, 2002.

§691235.  Right to purchase  Collection of pro rata share of costs.

The Highway Department shall have right to purchase rightofway under the provisions of this act from the fund created hereby, and at such time as the rightofway is to be utilized for construction thereon, the Department shall then proceed to replenish from the cost of said project the state's proportionate share of the purchase price paid for said rightofway, and to collect the pro rata share required by present law from city or county governments, and any monies derived from said governments shall accrue to said fund.

Laws 1970, c. 118, § 2.

§69-1236.  Sale of unneeded property.

In the event that circumstances alter the highway requirements after the Director has acquired property so that it or a portion thereof is no longer needed for highway purposes, the Director is authorized to sell the real property involved or any portion thereof in the name of the state on the relation of the Director, and shall make deposit of the proceeds of such sale in the Highway Advance Right-of-Way Acquisition and Management Fund.  Provided, if any funds have been contributed by municipal or county governments for the purchase of such property, such funds shall be returned to said municipal or county government together with any interest which such contributions have actually earned.

Laws 1970, c. 118, § 3.

§691237.  Deposit and investment of monies.

Any monies credited to, or appropriated to, the Highway Advance RightofWay Acquisition and Management Fund, shall be deposited in such fund in the State Treasury.  Any monies in such fund shall be invested by the State Treasurer upon direction of the State Highway Director in direct obligations of the United States of America or in certificates of deposits from banks in the State of Oklahoma acceptable as depositories by the State Treasurer, when such certificates of deposits are secured by acceptable collateral and yield as much, or more, than direct obligations of the United States of America.  Any such investment shall mature in time to enable the State of Oklahoma to issue warrants against the fund for payment of indebtedness incurred for the purpose for which the Highway Advance RightofWay Acquisition and Management Fund is created.  Any interest earned on such investments shall likewise be deposited in said fund.

Laws 1970, c. 118, § 4.

§691238.  Approval of actions.

Any actions taken by the Director under the provisions of this act shall first be approved by the State Highway Commission.

Laws 1970, c. 118, § 5.

§691251.  Citation.

This act may be called the "Oklahoma Junkyard and Scrap Metal Processing Facility Control Act."

Laws 1968, c. 98, § 1, emerg. eff. April 1, 1968.

§691252.  Declarations and findings.

For the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junkyards and scrap metal processing facilities in areas adjacent to the Interstate and Primary Systems within this state.  The Legislature hereby finds and declares that junkyards and scrap metal processing facilities which do not conform to the requirements of this Act are public nuisances.

Laws 1968, c. 98, § 2, emerg. eff. April 1, 1968.

§691253.  Definitions.

Section 1253.  As used in this act:

(a) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(b) "Automobile graveyard" means any establishment or place of business which is maintained, used or operated for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts.

(c) "Junkyard" means an establishment or place of business which is maintained, operated or used for storing, keeping, buying or selling junk, or for the maintenance or operation of an automobile graveyard, and the term shall include garbage dumps and sanitary fills.

(d) "Interstate system" means that portion of the National System of Interstate and Defense Highways located within this state, as officially designated, or as may hereafter be so designated by the Transportation Commission, and approved by the Secretary of Transportation, pursuant to the provisions of Title 23, United States Code, "Highways."

(e) "Primary system" means that portion of connected main highways as officially designated, or as may hereafter be so designated, by the Transportation Commission, and approved by the Secretary of Transportation, pursuant to the provisions of Title 23, United States Code, "Highways."

(f) "Unzoned industrial areas" means any area not zoned by state or local law, regulation or ordinance, which is occupied by one or more industrial activities, and the lands along the highway for a distance of one thousand (1,000) feet measured in each direction from the outer edges of the regularly used buildings, parking lots, storage, or processing areas of the activities, and lying parallel to the edge or pavement of the highway, and located on the same side of the highway as the principal part of said activities.  Measurements shall not be from the property lines of the activities, unless said property lines coincide with the limits of the activities.

(g) "Scrap metal processing facility" means an establishment having facilities used primarily for processing iron, steel or nonferrous metals and whose principal product is such iron, steel or scrap for sale for remelting purposes only, the processor being considered a manufacturer.

(h) "Industrial activities" means those activities permitted only in industrial zones, or in less restrictive zones by the nearest zoning authority within the state, or prohibited by said authority but generally recognized as industrial by other zoning authorities within the state except that none of the following shall be considered industrial activities:

(1)  Outdoor advertising signs, displays or devices;

(2)  Agricultural, forestry, ranching, grazing, farming and related activities, including, but not limited to, wayside fresh produce stands;

(3)  Activities normally and regularly in operation less than three (3) months of the year;

(4)  Transient or temporary activities;

(5)  Activities not visible from the traffic lanes of the main traveled way;

(6)  Activities more than three hundred (300) feet from the nearest edge of the main traveled way;

(7)  Activities conducted in a building principally used as a residence;

(8)  Railroad tracks, minor sidings and passenger depots;

(9)  Strip or other open mining activities; and

(10)  Junkyards, automobile graveyards or scrap metal processing facilities.

(i) "Department" means the Oklahoma Department of Transportation.

(j) "Commission" means the Transportation Commission of the Oklahoma Department of Transportation.

(k) "Director" means the Director of the Oklahoma Department of Transportation.

Laws 1968, c. 98, § 3, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 1, emerg. eff. March 29, 1978.

§691254.  Prohibition on operation of junkyards or facilities.

Section 1254.  No person, firm or corporation shall establish, operate or maintain a junkyard or scrap metal processing facility, any portion of which is within one thousand (1,000) feet of the nearest edge of the rightofway of any interstate or primary highway, except the following:

(a) Those which are screened by natural objects, plantings, fences or other appropriate means so as not to be visible from the main traveled way of the system, or otherwise removed from sight.

(b) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the Commission.

(c) Those located within areas which are zoned for industrial use under authority of state or local law, regulation or ordinances.  (d) Those which are not visible from the main traveled way of the system.

Laws 1968, c. 98, § 4, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 2, emerg. eff. March 29, 1978.

§691254A.  Removal of license tags

Any person, firm or corporation or employee of person, firm or corporation in the business of dismantling or salvaging any part or parts of junked or salvaged motor vehicles shall remove all license tags attached to said junked or salvaged motor vehicles within ten (10) days from receipt of said vehicle.

Laws 1976, c. 93, § 1, eff. Oct. 1, 1976.

§691254B.  Penalty

Any person in violation of Section 1 of this act shall be guilty of a misdemeanor and shall be punished by a fine of not less than One Hundred Dollars ($100.00).

Laws 1976, c. 93, § 2, eff. Oct. 1, 1976.

§691255.  Screening required.

Section 1255.  Any junkyard or scrap metal processing facility lawfully in existence on the effective date of this act which is within one thousand (1,000) feet of the nearest edge of the rightofway and visible from the main traveled way of any highway on the interstate or primary system shall be screened by the person, firm or corporation operating said junkyard or scrap metal processing facility in the manner and at locations required by the Commission.

Laws 1968, c. 98, § 5, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 3, emerg. eff. March 29, 1978.

§691256.  Reimbursement for expenses.

Section 1256.  Any person, firm or corporation in existence and doing business at a specified present location at the time of passage of this act, required to provide fencing or screening by this act, shall be reimbursed all actual and necessary expenses incurred thereby upon the prior submission of a plan or scheme to be approved by the Department and thereafter the submission of an itemized claim for such expenses to the Oklahoma Department of Transportation when such claim is approved by the Commission.

Laws 1968, c. 98, § 6, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 4, emerg. eff. March 29, 1978.

§691257.  Violations  Penalties.

Section 1257.  From and after the effective date of this act, it shall be unlawful for any person, firm or corporation to construct or establish any facility which would be in violation of the terms of this act and such would be a public nuisance, and provided further, that if any such person, firm or corporation did so establish such a facility in violation hereof, no state or federal funds would be used in any manner for the purpose of screening, moving or removing said nuisance.  When the Department shall determine that any junkyard or scrap metal processing facility is not fenced or screened as required by this act, the person, firm or corporation operating the junkyard or scrap metal processing facility shall be notified of such violation and the manner in which compliance with this act is required.  Such notice shall be in writing and require the person, firm or corporation operating the junkyard or scrap metal processing facility to comply with the provisions of this act within ninety (90) days from the date of such notice.  Any person, firm or corporation failing to comply with the provisions of this act after the expiration of ninety (90) days from the date of such notice or the extension of such time authorized by the Department shall be guilty of a misdemeanor and upon conviction thereof shall be fined Ten Dollars ($10.00) for each day such violation continues after the expiration of the ninetyday notice or extension thereof.

Laws 1968, c. 98, § 7, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 5, emerg. eff. March 29, 1978.

§691258.  violations as public nuisance  Abatement.

Section 1258.  Violation of the provisions of this act shall constitute a public nuisance, and the district court in the county in which said junkyard or scrap metal processing facility shall be located shall issue its order requiring immediate compliance with this act and the abatement of said nuisance upon the application of the Director or his authorized representative.

Laws 1968, c. 98, § 8, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 6, emerg. eff. March 29, 1978.

§691259.  Rules, regulations and policies.

Section 1259.  The Commission is hereby empowered to prescribe reasonable rules, regulations and policies not inconsistent with this act for the implementation and administration of the junkyard control program required hereunder.

Laws 1968, c. 98, § 9, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 7, emerg. eff. March 29, 1978.

§691260.  Acquisition of interest in lands by state.

Section 1260.  When the Commission determines that the topography of the land adjoining the highway will not permit adequate screening of such junkyards or scrap metal processing facilities or the screening of such junkyards or scrap metal processing facilities would not be economically feasible, the Commission shall have the authority to acquire, by gift, purchase, exchange or condemnation, such interest, either real or personal, as may be necessary to secure the relocation, removal or disposal of the junkyards or scrap metal processing facilities and to pay the costs of relocation, removal or disposal thereof.  When the Commission determines that it is in the best interest of the state, it may acquire such real or personal property interest as may be necessary to provide adequate screening of such junkyards or scrap metal processing facilities.

Laws 1968, c. 98, § 10, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 8, emerg. eff. March 29, 1978.

§691261.  More restrictive provisions unaffected.

Nothing in this act shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation, or resolution, which are more restrictive than the provisions of this act.

Laws 1968, c. 98, § 11, emerg. eff. April 1, 1968.

§691262.  Agreements with federal government.

Section 1262.  The Director is hereby authorized to enter into agreements with the United States Secretary of Transportation as provided by Title 23, United States Code, relating to the control of junkyards or scrap metal processing facilities in areas adjacent to the interstate and primary systems, and to take action in the name of the state to comply with the terms of such agreement.

Laws 1968, c. 98, § 12, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 9, emerg. eff. March 29, 1978.

§691263.  Federal Funds.

The Commission may accept any allotment of funds by the United States, or any agency thereof, appropriated to carry out the purposes of federal law.  In the event federal funds are not available for assistance in carrying out the provisions of the federal law, the Commission may defer the screening, removal or relocation of junkyards or scrap metal processing facilities until such time as federal funds are made available for such purposes.

Laws 1968, c. 98, § 13, emerg. eff. April 1, 1968; Laws 1978, c. 107, § 10, emerg. eff. March 29, 1978.

§691264.  Use of funds.

Section 1264.  The Commission is hereby authorized to use any funds appropriated to it or received by it from the State Highway Construction and Maintenance Fund for matching federal funds or for other lawful purposes of this act.

Laws 1978, c. 107, § 11, emerg. eff. March 29, 1978.

§691271.  Legislative intent  Authority of State Highway Department.

Section 1271.  For the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, while recognizing that outdoor advertising is a legitimate use of private property, it is hereby declared to be in the public interest to control the size, number, spacing, lighting, type and location of outdoor advertising devices, as hereinafter defined, in all areas within six hundred sixty (660) feet from the edge of the rightofway of interstate and federalaid primary highways located within urban areas, as hereinafter defined, in the State of Oklahoma and in all areas visible from the main traveled way of interstate and federalaid primary highways located outside of urban areas in the State of Oklahoma.  The Oklahoma Department of Transportation shall have the authority to implement and enforce this act, and may prohibit outdoor advertising devices in the control areas, and may regulate and permit certain outdoor advertising structures and devices in the control areas, within the limitations of this act and according to the standards and definitions set forth in this act.

Laws 1968, c. 191, § 1, emerg. eff. April 15, 1968; Laws 1978, c. 199, § 1, emerg. eff. April 14, 1978.

§691272.  Application of Act.

Section 1272.  The provisions of this act apply only to the erection and maintenance of outdoor advertising signs, displays and devices located in adjacent areas within six hundred sixty (660) feet from the nearest edge of the rightofway and which are visible from the main traveled way and those which are located in controlled areas beyond six hundred sixty (660) feet from the nearest edge of the rightofway, visible from the main traveled way and erected with the purpose of being read from the main traveled way.

Laws 1968, c. 191, § 2, emerg. eff. April 15, 1968; Laws 1972, c. 240, § 1, emerg. eff. March 28, 1972; Laws 1978, c. 199, § 2, emerg. eff. April 14, 1978.

§691273.  Definitions.

As used in this act:

(a)  "Sign," "outdoor advertising" or "outdoor advertising device" means any outdoor sign, display, device, notice, figure, painting, drawing, message, placard, poster, billboard or other thing which is designed, intended or used to advertise or inform, but shall not include surface markers showing the location or route of underground utility facilities or pipelines or public telephone coin stations installed for emergency use.

(b)  "Main traveled way" means the traveled way of a highway on which through traffic is carried.  In the case of a divided highway, the traveled way of each of the separated roadways for traffic in opposite directions is a main traveled way.  It does not include such facilities as frontage roads, turning roadways or parking areas.

(c)  "To erect" and its variants means to construct, build, raise, assemble, place, affix, attach, create, paint, draw or in any other way bring into being or establish.  But these shall not include any of the foregoing activities when performed as incident to the change of advertising message or customary maintenance of the sign structure.

(d)  "Unzoned commercial or industrial areas" means those areas which are not zoned by state or local law, regulation or ordinance, and on which there is located one or more permanent structures devoted to a commercial or industrial activity or on which a commercial or industrial activity is actually conducted, whether or not a permanent structure is located thereon, and the area along the highway extending outward six hundred (600) feet from and beyond the edge of such activity on both sides of the highway.  Provided however, the unzoned area shall not include land on the opposite side of an interstate or duallaned limited access primary highway from the commercial or industrial activity establishing the unzoned commercial or industrial area or land on the opposite side of other federalaid primary highways, which land is deemed scenic by an appropriate agency of the state.

All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing areas of the commercial or industrial activities, not from the property lines of the activities, and shall be along or parallel to the edge of pavement of the highway.  Such an area shall not include any area which is:

(1)  Within three hundred (300) feet of any building used primarily as a residence, unless the owner of the building consents in writing to the particular commercial use or uses to be made of such lands;

(2)  Within five hundred (500) feet of any of the following: public park, garden, recreation area or forest preserve, church, school and officially designated historical battlefield; or

(3)  Beyond six hundred sixty (660) feet from the nearest edge of the rightofway.

(e)  "Commercial and industrial activities" means those activities, clearly visible from the main traveled way, generally recognized as commercial or industrial by zoning authorities in this state, except that none of the following shall be considered commercial or industrial:

(1)  Agricultural, forestry, ranching, grazing, farming and related activities, including, but not limited to, wayside fresh produce stands;

(2)  Outdoor advertising structures;

(3)  Transient or temporary activities;

(4)  Activities more than six hundred sixty (660) feet from the nearest edge of the rightofway;

(5)  Activities conducted in a building principally used as a residence; and

(6)  Railroad tracks and minor sidings.

(f)  "Official signs" means signs and notices erected and maintained by public officers or public agencies within their territorial jurisdiction and pursuant to and in accordance with direction or authorization contained in federal or state law for the purposes of carrying out an official duty or responsibility.

(g)  "Informational signs" means signs containing directions or information about public places owned or operated by federal, state or local governments or their agencies, publicly or privately owned natur[A phenomena, historic, cultural, educational and religious sites, and areas of natural scenic beauty or naturally suited for outdoor recreation, deemed to be in the interest of the traveling public.

(h)  "Onpremise activities signs" means signs advertising activities conducted upon the property on which the signs are located.

(i)  "Onpremisesale or lease signs" means signs advertising the sale or lease of property on which they are located.

(j)  "Interstate highway" means any highway at any time officially designated a part of the National System of Interstate and Defense Highways by the Department and approved by the appropriate authority of the federal government.

(k)  "Primary highway" means any highway at any time officially designated a part of the Federalaid Primary System by the Department and approved by the appropriate authority of the federal government.

(l)  "Centerline of the highway" means a line equidistant from the edges of the median separating the main traveled ways of a divided highway, or the centerline of the main traveled way of a nondivided highway.

(m)  "Adjacent area" or "control area" means the area which is adjacent to and within six hundred sixty (660) feet of the nearest edge of the rightofway on any interstate or primary highway within urban areas, which six hundred sixtyfoot distance shall be measured horizontally along a line perpendicular to, or ninety (90) degrees to, the centerline of the highway.  Outside of urban areas, adjacent area or control area means the area which is visible from the main traveled way on any interstate or primary highway.

(n)  "Business area" means any part of a control area which is: (1)  Within six hundred sixty (660) feet of the nearest edge of the rightofway and zoned for business, industrial or commercial activities under the authority of any state zoning law, or city or county zoning ordinance of this state; or

(2)  Not so zoned, but which constitutes an unzoned commercial or industrial area as herein defined.

(o)  "Department" means the Department of Transportation of the State of Oklahoma.

(p)  "Maintain" means to hold or keep in a state of efficiency or validity, to support or sustain, by cleaning or repairing the sign or changing the message on its face.

(q)  "Visible" means capable of being seen without visual aid by a person of normal visual acuity.

(r)  "License" means the privilege to do business in the State of Oklahoma having been granted by an official agency.

(s)  "Permit" means the privilege to erect a sign or signs in an individual location within the State of Oklahoma having been granted by an official agency.

(t)  "License fee" means the monetary consideration paid for the privilege of doing business in the State of Oklahoma.

(u)  "Permit fee" means the monetary consideration paid for the privilege of erecting a sign or signs in a specific location within the State of Oklahoma.

(v)  "Urban area" means an urbanized area or, in the case of an urbanized area encompassing more than one state, that part of the urbanized area in each such state, or an urban place as designated by the Bureau of the Census having a population of five thousand (5,000) or more and not within any urbanized area, within boundaries to be fixed by responsible state and local officials in cooperation with each other, subject to approval by the Secretary of Transportation.  Such boundaries shall, as a minimum, encompass the entire urban place designated by the Bureau of the Census.

Laws 1968, c. 191, § 3, emerg. eff. April 15, 1968; Laws 1970, c. 10, § 1, emerg. eff. Feb. 10, 1970; Laws 1972, c. 240, § 2, emerg. eff. March 28, 1972; Laws 1978, c. 199, § 3, emerg. eff. April 14, 1978.

§69-1274.  Signs permitted in control area.

After the effective date of this act no sign shall, except as provided in Section 8, be erected or maintained in a control area, except the following:

(a) Informational and other official signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions, which are required or authorized by law, and which comply with regulations which shall be promulgated by the Department relative to their lighting, size, number, spacing, and such other requirements as may be appropriate to implement this act; provided, however, that such regulations shall not be inconsistent with, nor more restrictive than, such national standards as may be promulgated from time to time by the Secretary of the Department of Transportation of the United States pursuant to federal law.

(b) On-premise activities signs advertising activities conducted on the property on which they are located, including but not limited to, goods sold, stored, manufactured, processed or mined thereon; services rendered thereon; and entertainment provided thereon.

(c) On-premise sale or lease signs advertising the sale or lease of property upon which they are located.

(d) Signs in existence in business areas on the effective date of this act and signs erected within six (6) months thereafter upon property in business areas leased prior to said effective date, subject to the conditions set forth in Section 8.

(e) Signs which are to be erected in business areas and which will comply when erected with the provisions of Section 5 of this act, and after the applicable provisions of Section 7 are met.

Adsded by Laws 1968, c. 191, § 4, emerg. eff. April 15, 1968.

§69-1275.  Standards for signs in business area.

After April 15, 1968, signs which are to be erected in a business area shall comply with the following standards:

(a)  General.  Signs shall not be erected or maintained which:

(1)  Imitate or resemble any official traffic sign, signal or device.

(2)  Are erected or maintained upon trees or painted or drawn upon rocks or other natural features.

(b)  Size.

(1)  Signs shall not be erected which exceed one thousand two hundred (1,200) square feet in area, per facing, including border and trim, nor shall signs be erected which exceed twenty-five (25) feet in height nor sixty (60) feet in length, excluding apron, supports and other structural members.

(2)  The maximum size limitations shall apply to each sign facing.  Two signs not exceeding six hundred (600) square feet each may be erected in a facing, side by side or "doubledecked".  Back-to-back and/or V-type signs will be permitted, and shall be treated as one structure with one thousand two hundred (1,200) square feet permitted for each, if the sign structures or facings are physically contiguous, or connected by the same structure or cross bracing, or located not more than fifteen (15) feet apart at their nearest point nor more than thirty (30) feet apart at their widest point in the case of back-to-back or V-type signs.  However, nothing in this section shall be construed to allow tri-faced signs.

(c)  Spacing.

(1)  Signs shall conform to all applicable building codes and ordinances of the municipality, county or state, whichever has jurisdiction as set forth in Section 1272 of this title.

(2)  Signs shall not be erected or maintained in such a manner as to obscure or otherwise physically interfere with an official traffic sign, signal or device or to obstruct or physically interfere with the driver's view of approaching, merging or intersecting traffic.

(3)  Signs visible from a nonfreeway primary highway shall not be erected within the limits of an incorporated municipality less than one hundred (100) feet on the opposite side of the highway and three hundred (300) feet on the same side of the highway, and outside the limits of an incorporated municipality less than three hundred (300) feet, from another such sign, other than signs described in subsections (a), (b) and (c) of Section 1274 of this title, unless separated by a building or other obstruction in such a manner that only one display located within the minimum spacing distances set forth herein is visible from the highway at any one time; provided, however, that this shall not prevent the erection of double-faced, back-to-back, or V-type signs with a maximum of two signs per facing, as permitted by subsection (b) of this section.  Signs visible from interstate and freeway primary facilities shall not be erected less than one thousand (1,000) feet from another such sign, other than signs described in subsections (a), (b) and (c) of Section 1274 of this title.  Outside incorporated municipalities, signs visible from interstate and freeway primary facilities shall not be erected adjacent to or within five hundred (500) feet of an interchange, intersection at grade, or rest area, such distance to be measured along the interstate highway or freeway from the sign to the nearest point of the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.  Signs may not be located within five hundred (500) feet of any of the following which are adjacent to any interstate or federal-aid primary highway: public parks; public forests; playgrounds; or cemeteries.  Provided, however, the Transportation Commission shall promulgate rules pursuant to the Administrative Procedures Act governing the measurement methodology to be prospectively utilized by the Department when determining spacing between outdoor advertising signs, displays and devices and public parks, public forests, playgrounds and cemeteries.  Provided further, any measurement methodology heretofore utilized by the Department, including but not limited to the straight-line method, shall be accepted by the Department without prejudice.  Provided further, the Department shall be prohibited from altering a permit classification or revoking any outdoor advertising license, which was properly obtained at the time of issuance, based upon a change of internal agency policy, agency interpretation of law or promulgation of rules.  Provided further, a sign location that was permitted in compliance with the spacing requirements of this section in effect prior to the effective date of this act, but which does not comply with the spacing requirements of this section as amended after the effective date of this act, shall maintain its current legal status; provided it complies with all other permitting requirements as set forth by the Transportation Commission.

(4)  For the purpose of providing a method and opportunity to minimize the cost of acquiring legally erected outdoor advertising signs to be taken when the state purchases land under eminent domain, the Director of the Department of Transportation shall have the option to approve the issuance of permits for outdoor advertising signs visible from interstate and freeway primary facilities which are to be erected less than one thousand (1,000) feet from another such sign.  Permits issued pursuant to this option shall be only for the purpose of providing a relocation site for a sign being taken by the state, and in no case shall such permits allow an outdoor advertising sign to be erected less than the distance provided for in this title from another such sign.  Provided, when the Department issues a permit pursuant to this subsection to accommodate the relocation of a structure:

a. if the structure to be removed is visible from an interstate highway inside an incorporated area, the relocation site shall be inside the same incorporated area and shall be visible from an interstate highway,

b. if the structure to be removed is visible from a freeway primary highway inside an incorporated area, the relocation site shall be inside the same incorporated area and shall be visible from a freeway primary highway or an interstate highway,

c. if there are not suitable relocation sites meeting the provisions of subparagraph a of this paragraph and the structure to be removed is visible from an interstate highway inside an incorporated area, notwithstanding the provisions of subparagraph a of this paragraph, the Department may issue a permit for a relocation site outside of the incorporated area which shall be visible from an interstate highway, and

d. if there are no suitable relocation sites meeting the provisions of subparagraph b of this paragraph and the structure to be removed is visible from a freeway primary highway inside an incorporated area, notwithstanding the provisions of subparagraph b of this paragraph, the Department may issue a permit for a relocation site outside of the incorporated area which shall be visible from a freeway primary highway or an interstate highway.

Provided further, the square footage of display face on the relocated sign shall not exceed the square footage of display face of the taken sign.  The Transportation Commission shall have the authority to promulgate rules necessary to implement the use of the permit option provided for in this subsection and to request the cooperation of municipalities where local permits are required.

(5)  Notwithstanding any other provision of law, the Department of Transportation shall, after determining the need to acquire property upon which outdoor advertising structures are located, have the authority to negotiate directly with the owner of the outdoor advertising structure the terms for maintaining such structures in their current position or for the relocation of such structures.  Such negotiations may begin prior to the Department's initiation of formal condemnation proceedings and shall be completed within six (6) months or at the time of the court-appointed appraiser's report, whichever occurs first.  The owner of the outdoor advertising structure shall initiate such negotiations by written request to the Department, provided such request shall include proof of sole ownership of the structure.  Nothing in this section shall be construed to prevent the owner of the land from pursuing a claim of interest in any lease existing between the landowner and the outdoor advertising structure owner, or to prevent the outdoor advertising structure owner from pursuing a claim for fair market value of the owner's interest if negotiations with the Department for a lease or structure relocation arrangement are not successful.

(d)  Lighting.

(1)  Signs shall not be erected which contain, include, or are illuminated by any flashing, intermittent, revolving or moving light, except on-premise signs and those giving public service information such as, but not limited to, time, date, temperature, weather or news.  Steadily burning lights in configuration of letters or pictures are not prohibited.

(2)  Signs shall not be erected or maintained which are not effectively shielded to prevent beams or rays of light from being directed at any portion of the traveled way of any interstate or primary highway and are of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle.

(3)  Signs shall not be erected or maintained which shall be so illuminated that they obscure any official traffic sign, device, or signal, or imitate or may be confused with any such official traffic sign, device or signal.

(4)  Provided, however, nothing in this section shall be construed to prohibit the erection or maintenance of signs which include the steady illumination of sign faces, panels or slats that rotate to different messages in a fixed position, commonly known as tri-vision faces or multiple message signs; provided, the rotation of one sign face to another is no more frequent than every eight (8) seconds and the actual rotation process is accomplished in four (4) seconds or less.

Added by Laws 1968, c. 191, § 5, emerg. eff. April 15, 1968.  Amended by Laws 1972, c. 240, § 3, emerg. eff. March 28, 1972; Laws 1990, c. 96, § 1, emerg. eff. April 18, 1990; Laws 1995, c. 178, § 1, eff. Nov. 1, 1995; Laws 1996, c. 230, § 1, emerg. eff. May 23, 1996; Laws 1999, c. 150, § 1, emerg. eff. May 3, 1999; Laws 2001, c. 179, § 1, eff. Nov. 1, 2001; Laws 2003, c. 335, § 1, eff. July 1, 2003.

§691276.  Agreements with Secretary of Transportation.

The Department on behalf of the state shall seek agreement to the provisions of Sections 4 and 5 of this act by the Secretary of Transportation on the basis of their being consistent with federal laws and customary usages and zoning principles and standards which hold and govern in this state.  In the event such an agreement cannot be achieved, this legislation shall be returned to the legislative bodies of the State of Oklahoma for remedial action and resubmission to the Secretary.  In the event such a new agreement cannot be achieved, the Department shall promptly institute proceedings of the kind provided for in Title 23 U.S.C.A. 131 (1) in order to obtain a judicial determination as to whether this chapter and the regulations promulgated thereunder provide effective control of outdoor advertising as set forth therein.  In such action the Department shall request that the court declared rights, status and other legal relations and declare whether the standards, criteria and definitions contained in the agreement proposed by the Department are consistent with customary use.  If such agreement is held by the court in a final judgment to be invalid in whole or in part as inconsistent with customary use or is otherwise in conflict with Title 23 U.S.C.A. 131, the Department shall promptly negotiate with the Secretary of Transportation, or his successor, a new agreement or agreements which shall conform to said statute as interpreted by the court in such action.

Laws 1968, c. 191, § 6, emerg. eff. April 15, 1968.

§691277.  Licenses and permits - Fees - Revocation.

A.  The Transportation Commission is hereby authorized to enact and adopt rules and regulations for the issuance of licenses and permits and the charging and collection of permit fees for other than "onpremise" outdoor advertising structures as defined in this act.

B.  The Department of Transportation shall have the authority to revoke any permit issued under Sections 1271 through 1285 of this title if the permit holder for any reason is no longer making lease payments or other agreed-upon compensation to the landowner for use of the land where the sign is located.

Laws 1968, c. 191, § 7, emerg. eff. April 15, 1968; Laws 1972, c. 240, § 4, emerg. eff. March 28, 1972; Laws 1978, c. 199, § 4, emerg. eff. April 14, 1978; Laws 1994, c. 125, § 2, eff. Sept. 1, 1994.

§691278.  Signs becoming nonconforming  Removal  Exemptions.

(a)  If, after March 28, 1972, any lawfully erected outdoor advertising sign, display or device becomes nonconforming under the provisions of this act, such outdoor advertising sign, display or device shall not be required to be removed until five (5) years from the date upon which it became nonconforming.  Provided, however, that notwithstanding the provisions of this paragraph, any such outdoor advertising sign, display or device which was erected after July 1, 1975, and located in a control area beyond six hundred sixty (660) feet from the nearest edge of the rightofway, and which becomes nonconforming as a result of this act, is subject to removal upon the effective date hereof.  Provided, further, signs legally erected prior to July 1, 1975, in a control area beyond six hundred sixty (660) feet of the nearest edge of the rightofway of a controlled highway, which do not conform to the provisions of this act, shall not be required to be removed before July 1, 1980.

(b)  The requirements herein contained pertaining to the size, lighting or spacing of signs permitted in business areas shall apply only to those signs erected subsequent to the effective date of this act, except for those signs erected within six (6) months after the effective date of this act under a lease dated prior to said effective date and filed with the Department within thirty (30) days following the effective date of this act.

(c)  Directional signs, displays or devices lawfully erected prior to May 5, 1976, may be exempted from removal where the following conditions exist:

(1)  Said signs, displays or devices provide directional information to goods and services in the interest of the traveling public;

(2)  Said signs, displays or devices are located within a defined area with definite geographic boundaries and which functions as an economic unit;

(3)  The Department determines on the basis of an economic impact study that the removal of such signs, displays or devices would work a substantial economic hardship in such defined area;

(4)  The Department shall establish rules and regulations for the placement of new information signs for economic hardship areas;

(5)  The Department reviews its economic impact study periodically and finds that continued exemption remains warranted;

(6)  The United States Secretary of Transportation concurs in the Department's determination that exemption of said signs, displays or devices is warranted.

Providing further, that removal of nonconforming directional signs, displays and devices providing directional information about goods and services in the interest of the traveling public, not exempted from removal pursuant to the provisions of this subsection, shall be deferred until all other nonconforming signs have been removed from the federalaid primary and interstate systems in this state.

Amended by Laws 1988, c. 315, § 1, emerg. eff. July 6, 1988.

§691279.  Compensation for signs and rights taken.

The Department is directed to acquire by purchase, gift or condemnation, and shall pay just compensation upon the removal of, the outdoor advertising signs, displays and devices specified in subsections (a), (b) and (c) of this section, when and insofar as their removal is required hereunder, as follows:

(a) Those lawfully in existence on the effective date of this act.

(b) Those lawfully adjacent to any highway made a part of the interstate or primary system on or after the effective date of this act.

(c) Those lawfully erected, which later become unlawful.

(d) Such compensation shall be paid as follows;

(1) For the taking from the owner thereof the outdoor advertising device.

(2) To the owner of the land on which the outdoor advertising device is located for the right to erect and maintain outdoor advertising thereon.

Laws 1968, c. 191, § 9, emerg. eff. April 15, 1968.

§69-1280.  Acquisition of outdoor advertising and property rights by Department - Condemnation.

A.  Outdoor advertising and property rights pertaining thereto may be acquired by the Department of Transportation under agreement between the Department, the owner of the outdoor advertising and the owner of the land upon which the outdoor advertising is located if the outdoor advertising is lawfully in existence pursuant to Sections 1274 and 1275 of this title and located within areas prohibited to advertising by the Highway Advertising Control Act of 1968.  The compensation must be based on fair market value.

B.  Outdoor advertising is a trade fixture, and owners shall be awarded just and fair compensation for its taking.

C.  If the Department and the owners are unable to agree upon the amount of compensation to be paid by the Department, the Department may acquire by condemnation such outdoor advertising and property rights pertaining thereto.  This right of eminent domain or condemnation shall be exercised in the manner provided by law.

D.  Any outdoor advertising authorized under Sections 1274 and 1275 of this title which does not conform with standards set forth in Sections 1274 and 1275 of this title except as provided in Section 1278 of this title, and any outdoor advertising prohibited by law and not subject to compensation under other terms of this section shall be a public nuisance.  The Department shall give notice by certified mail to the owner of the sign and to the owner of the land upon which the outdoor advertising is located, ordering the notified owners to cause the outdoor advertising to conform with rules relating to outdoor advertising or to remove prohibited outdoor advertising.  If the owner of the sign or the landowner fails to act within ninety (90) days after mailing of the notice, the Department may, at its discretion, remove the outdoor advertising device.

E.  All persons or business entities engaged in the outdoor advertising business, which includes but is not limited to, the erection, maintenance and selling of advertising space on and along the interstate and federal-aid primary highways of this state, shall, not later than October 31, 1972, furnish the Director of the Department of Transportation a written inventory of all outdoor advertising signs, displays or devices erected and being maintained by the person or entity.  The inventory shall include, with respect to each such sign, not less than the following information:

1.  Location and dimensions of the sign;

2.  Distance from the nearest edge of the rightofway;

3.  Date erected; and

4.  Name and address of the owner of the property on which the sign is located.

F.  For failure to comply with the conditions set forth in subsection E of this section, the Department may declare such outdoor advertising signs, displays or devices to be a public nuisance and remove them in the manner provided by subsection D of this section.

G.  Regardless of any local ordinance requiring amortization, the compensation provided in subsections A through C of this section and subsections (a) through (d) of Section 1279 of this title shall be the exclusive remedy for taking such outdoor advertising and property rights pertaining thereto.  Such compensation shall also be required for the partial taking or diminishment of the value of such outdoor advertising and property right caused by any local ordinance which forces the owners of such outdoor advertising to downsize, reduce the height or width or otherwise alter legal nonconforming signs.

Added by Laws 1968, c. 191, § 10, emerg. eff. April 15, 1968.  Amended by Laws 1972, c. 240, § 6, emerg. eff. March 28, 1972; Laws 1979, c. 22, § 1; Laws 1980, c. 46, § 1 eff. Oct. 1, 1980; Laws 2001, c. 180, § 1, emerg. eff. May 2, 2001.

§691281.  Use of funds.

The Department is authorized to use any funds appropriated to it or received by it from the state road fund for matching federal funds or for other lawful purposes of this act.

Laws 1968, c. 191, § 11, emerg. eff. April 15, 1968.

§691282.  Violations and penalties.

Any person, firm or corporation violating the provisions of this act shall, upon conviction, be deemed guilty of a misdemeanor, and each day of violation shall be considered a separate offense.

Laws 1968, c. 191, § 12, emerg. eff. April 15, 1968.

§691283.  Federal funds.

The Department may accept any allotment of funds by the United States, or any agency thereof, appropriated to carry out the purposes of federal law.  The Department shall take such steps as may be necessary from time to time to obtain from the United States, or the appropriate agency thereof, funds allotted and appropriated, pursuant to said federal law, for the purpose of paying the federal share of the just compensation to be paid to sign owners and owners of real property under the terms of federal law and this act.  In the event federal funds are not available for assistance in carrying out the provisions of the federal law, the Department may defer the removal of nonconforming signs until such time as federal funds are made available for such purpose.

Laws 1968, c. 191, § 13, emerg. eff. April 15, 1968; Laws 1972, c. 240, § 7, emerg. eff. March 28, 1972.

§691284.  Citation.

This act may be cited as the "Highway Advertising Control Act of 1972."

Laws 1968, c. 191, § 14, emerg. eff. April 15, 1968; Laws 1972, c. 240, § 8, emerg. eff. March 28, 1972.

§69-1286.  Highway beautification - Repair, maintenance or change to nonconforming signs.

For the purpose of highway beautification, the Transportation Commission may adopt rules regarding the repair or maintenance of, or changes to, nonconforming advertising signs, displays or devices, as defined in Section 1278 of Title 69 of the Oklahoma Statutes, including the size, height, lighting, replacement, rebuilding, or re-erection of such structures.

Added by Laws 1998, c. 249, § 1, emerg. eff. May 26, 1998.

§69-1287.  Certain signs allowed adjacent to interstate highways.

In counties that do not have county planning or zoning, signs located outside of incorporated municipalities which advertise or give directions to local outdoor recreation areas may be allowed adjacent to interstate highways if such signs are otherwise in compliance with this section and approval is given by the Director of the Department of Transportation.

Added by Laws 2003, c. 335, § 2, eff. July 1, 2003.

§69-1288.  Severability of Section 1287.

If any portion of Section 2 of this act is found to be in violation of federal law, the remaining portion, to the extent possible, shall remain operative.

Added by Laws 2003, c. 335, § 3, eff. July 1, 2003.

§691301.  Application of article to state and certain cities and counties.

The provisions of this article, except those provisions authorizing the use of special assessments, shall extend to the State of Oklahoma through the Commission, and to every city in this state having a population of two thousand (2,000) or more, according to the last preceding Federal Decennial Census, whether such city is or shall hereafter be operating under a charter form of government or under general law.  The provisions of this article authorizing the use of special assessments shall extend to very county of the state having a population of fortytwo thousand (42,000) or more, in which there is located a city having a population in excess of twentyseven thousand (27,000) as shown by the last preceding Federal Decennial Census, and the provisions of this article authorizing the use of special assessments shall extend to every city in this state having a population in excess of twentyseven thousand (27,000) as shown by the last preceding Federal Decennial Census.

Laws 1968, c. 415, § 1301, operative July 1, 1968.

§691302.  New and existing facilities  Grade crossing eliminations.

Each governing body shall have authority to designate and establish limited access facilities as new and additional highways, or may designate any existing street or highway as a limited access facility.  The governing body shall have authority to provide for the elimination of intersections at grade of limited access facilities with any highway, road, street, or alley now or hereafter existing, either by grade separation, or by closing off such other highway, road, street or alley, or by otherwise protecting such limited access facility.

Laws 1968, c. 415, § 1302, operative July 1, 1968.

§691303.  Authority of governing bodies to cooperate.

Each governing body shall have authority to enter into agreements with any other governing body as herein defined, or with the federal government, or with the State of Oklahoma, respecting the financing, planning, establishment, improvement, maintenance or vacation of limited access facilities.

Laws 1968, c. 415, § 1303, operative July 1, 1968.

§691304.  Cost of limited access facilities.

(a) The governing body of a city or the board of county commissioners of a county, to the extent that such governing body or board of county commissioners shall determine that any benefit results to any property served by the limited access facility, shall have authority to:

(1) Assess the amount of the benefits against such property so served or benefited by the limited access facility;

(2) Create street improvement districts to the extent of such benefits and assess against such property benefited that portion of the cost of acquisition and construction of such limited access facility in the manner provided by this article.

(b) In the event the governing body of the city or the board of county commissioners shall find that such limited access facility does not benefit the property served by it, or that the benefits to such property do not equal the cost of acquisition or construction, or both, of such limited access facility, the city or county may pay the cost of such limited access facility in its entirety, or the amount in excess of the benefits assessed as herein provided, out of the proceeds of bonds to be issued for such acquisition or construction, or both.

(c) The city or county shall have authority to submit to the voters thereof the question of whether or not the city or county shall become indebted for the acquisition or construction of the limited access facility, and any and all bond issues for such purposes are hereby authorized to the same extent and in the same manner and with such limitations as is authorized by the Constitution for the creation of a debt in excess of the income and revenue provided for the year.

Laws 1968, c. 415, § 1304, operative July 1, 1968.

§691305.  Local benefits.

(a) When the governing body of a city or the board of county commissioners of a county deems that local benefits accrue to any property served by such proposed limited access facility, it shall by resolution determine the amount or percentage of cost thereof to be paid for by special assessment upon the benefited property, and by resolution shall require the city or county engineer, or consulting engineer, to prepare plans, profiles, specifications and estimates of the probable cost of the improvements, including acquisition, and also including such expenses and cost as may be necessary or essential to the completion of the limited access facility.  The estimate of cost shall be on a unit basis.

(b) The resolution shall also define the boundaries or extent of the district or lands to be specially assessed to pay all or that part of the cost so determined to be so assessed.  The district shall be defined by stating with particularity the exterior boundaries thereof, which in no event shall be in excess of two thousand six hundred forty (2640) feet from the center line of the proposed limited access facility, to be included in the assessment district, and which shall govern for all details as to the size and extent thereof.

(c) The engineer preparing the report shall appear at the hearing thereon and give all information to all interested parties and to the governing body of the city or the board of county commissioners. The determination by the governing body of the city or the board of county commissioners of the extent and area of the district shall be final and shall be binding for all purposes.

Laws 1968, c. 415, § 1305, operative July 1, 1968.

§691306.  Engineering.

(a) The governing body of the city or the board of county commissioners shall have authority to contract for the services of consulting engineers to make the necessary surveys, plats, plans, profiles, specifications, estimates, furnish construction stakes and supervise construction at a cost not to exceed six percent (6%) of the total cost of construction, exclusive of acquisition, and shall provide for the payment of such engineering services as a part of the cost of the limited access facility.

(b) The engineers may also be employed to supervise and coordinate all nonconstruction work necessary to each project, such as advertising, printing, typing, appraising, assistance in the preparation of the appraisers' report, abstract work, all procedure, clerical work, acquisition of rightofway and all other work which is necessary or essential to the completing of such limited access facility.

(c) The city or county may cause the engineering and other work provided for herein to be performed by the city or county engineer and may cause the cost thereof to be included in the cost of that part of the work financed by special assessments, on the same basis as herein provided, for consulting engineers.

(d) The term "engineer" shall include the city engineer, county engineer, or the consulting engineer, as the case may be.

Laws 1968, c. 415, § 1306, operative July 1, 1968.

§691307.  Necessity resolution.

(a) Upon the filing of such plans and estimates with the City or county clerk, the governing body of the city or the board of county commissioners shall examine the same and if found satisfactory shall, by resolution, adopt and approve the same.

(b) The resolution shall be published in six consecutive issues of a daily newspaper or two consecutive issues of a weekly newspaper published in the county and having a general circulation in the city.

(c) The resolution so published shall provide that if the owners of more than onehalf in area of the land liable to assessment shall not within fifteen (15) days after the last publication of the resolution file with the clerk of the city or county, as appropriate, their protest in writing against such improvement, then the city or the county shall have the power to cause the improvements to be made and to contract therefor and to levy benefit assessments under the provisions of this article for the payment of all or part of the cost thereof.

(d) If the improvement shall have been protested by the owners of more than fifty percent (50%) in area of the land, the governing body of the city or the board of county commissioners shall not advertise the same again for a period of six (6) months.

Laws 1968, c. 415, § 1307, operative July 1, 1968.

§691308.  Action to contest.

The governing body of the city or the board of county commissioners shall promptly rule on the sufficiency of any such protest.  No action or suit to question the ruling on such sufficiency or to contest the action of the governing body or the Board in adopting and approving the plans, specifications or profiles shall be commenced later than fifteen (15) days after the ruling.

Laws 1968, c. 415, § 1308, operative July 1, 1968.

§691309.  Acquisition.

To the extent that the governing body or board of county commissioners deems the acquisition of property necessary in the establishment of such limited access facility, the city or the county shall have full authority under the laws of eminent domain to acquire the real estate; provided, that to the extent that the cost of the acquisition shall be intended to be paid for by assessments in the manner provided for in this article, the city or county shall have authority to secure funds to the extent, and to the extent only, of the amount required for such acquisition by condemnation, in the manner provided in this article.

Laws 1968, c. 415, § 1309, operative July 1, 1968.

§691310.  Resolution for ordering improvement.

(a) After the expiration of time for objection on the part of the property owners, or if insufficient protest is filed, the governing body of the city or the board of county commissioners shall adopt a resolution determining that no protest has been filed, or that such protest, if filed, was insufficient, and expressing the determination of the governing body or board to proceed with the acquisition or construction, or both, of the limited access facility.

(b) The resolution shall state that the facility will be acquired or constructed, or both, in accordance with the plans, profiles and specifications theretofore adopted therefor, and shall state the material to be used in the construction thereof.

(c) The resolution shall set forth any reasonable terms or conditions that the governing body or the board shall determine proper with reference to letting the contract and the provisions thereof and shall provide that the contractor shall furnish, from time to time thereafter, as required by the governing body or board of county commissioners, such funds, in cash, as are by the city or county needed in its condemnation proceedings in the acquisition of the necessary sites and rightsofway.

(d) The resolution shall provide that the contractor shall execute to the city or to the county good and sufficient bonds, in the amount to be stated in the resolution, for the faithful furnishing of such condemnation monies and also conditioned for the full and faithful execution of the work and the performance of the contract, and a further bond for the maintenance in good condition of such facility for a period of not less than five (5) years from the date of its completion.

(e) The resolution shall also require the execution of a good and sufficient bond to the State of Oklahoma conditioned on the payment of all labor and material used in the construction of the facility in the full amount of the contract price thereof.

(f) The resolution shall also direct the city or county clerk to advertise for sealed proposals for furnishing the materials and performing the work necessary in the construction of the facility. The notice for such proposals shall state the time and place where the same will be considered by the governing body or the board of county commissioners and shall be published in two consecutive Thursday issues of a daily newspaper or two consecutive issues of a weekly newspaper published in the county and of general circulation in the city or county.

Laws 1968, c. 415, § 1310, operative July 1, 1968.

§691311.  Award of contract.

(a) At the time and place specified in the notice to contractors, the governing body or the board of county commissioners shall examine all bids received and, without unnecessary delay, award the contract to the lowest and best bidder, who will perform the work and furnish the materials which have been selected and perform all the conditions imposed by the governing body or the board, as prescribed in the resolution for work and the notice for proposals.

(b) The aggregate amount of the contract shall not exceed the aggregate estimate of cost submitted by the engineer for the improvement and, in the event of any excess in cost over the engineer's estimate, such excess shall be void and no assessments for such excess levied.

(c) In the event any acquisition of site is necessary, the award of the contract may be made before or after the time such eminent domain proceedings as may be required are completed.

(d) The governing body or board of county commissioners shall have the right to award a contract for all or a portion of such limited access facility, or to reject any or all bids, and to readvertise for such further bids as in its judgment are desirable.

Laws 1968, c. 415, § 1311, operative July 1, 1968.

§691312.  Appeals to district court.

(a) From the action of the governing body or the board of county commissioners there shall be allowed an appeal to the district court by any person owning lands in the assessment area, upon filing a bond with sufficient penalty, not less than One Thousand Dollars ($1,000.00), with two or more sureties to be approved by the city or county clerk, as the case may be, conditioned that the appellant will prosecute his appeal without delay and pay all costs and damages that he may be adjudged to pay in the district court.

(b) The appeal shall be taken within ten (10) days after the order awarding the contract by serving a written notice on the city clerk or county clerk, as the case may be, which notice shall set out in detail, in numbered paragraphs, the grounds on which the appellant will rely on the appeal.  A copy of the notice, together with a certified transcript of the proceedings before the board, shall be immediately transmitted by the clerk to the clerk of the district court, who shall docket it as other cases and set the same for speedy trial.

(c) The remedy herein provided shall be exclusive.  No action or suit to question the jurisdiction of the governing body or board of county commissioners or their action in awarding the contract, or any part of their proceedings, shall be commenced and no appeal taken after the expiration of the tenday period herein provided.

Laws 1968, c. 415, § 1312, operative July 1, 1968.

§691313.  Funds for acquisition.

(a) All monies required to be paid by the governing body of the board of county commissioners by reason of condemnation proceedings, and to the extent that the same are to be eventually paid by assessments levied in accordance with this article, shall be furnished by the contractor as from time to time needed in the progress of the condemnation proceedings.

(b) Upon the furnishing of any such sums there shall be delivered to the contractor by the governing body or the board of county commissioners an interim certificate, in the amount of the sum so furnished, naming the contractor as payee, dated of even date, and bearing six percent (6%) interest per annum.  The certificate shall provide that it is issued in accordance with the provisions of this article, and payable only in the manner herein provided.  The certificate shall be signed by the mayor or chairman of the governing body or board, as appropriate, and attested by the city or county clerk.  It shall be in all respects negotiable, and shall be conclusive evidence of the fact that the sums were so furnished by the payee for the purpose aforesaid.

(c) If through default or failure of the city or county to complete the acquisition of the necessary property or shall fail to complete the limited access facility, the owner or holder of the certificate shall then, and in that event only, be entitled to personal judgment against the city or county so issuing the certificate, which judgment may be collected as provided by law.

Laws 1968, c. 415, § 1313, operative July 1, 1968.

§691314.  Railroads and street railways to pave  Warning signals.

(a) When a railroad or railway shall occupy any portion of a limited access facility with its tracks, either running in a general direction thereto or otherwise, the governing body or the board of county commissioners or the Commission may require such railroad or railway company to pave so much of the facility as may be occupied by its track or tracks and three (3) feet on each side, and when more than one track crosses within a distance of (one hundred) 100 feet, measuring from inside rail to inside rail, the company shall grade, gutter, drain, curb, pave or otherwise improve between its tracks in the same manner as the facility itself.

(b) The Corporation Commission of the State of Oklahoma may require warning signals at grade crossings at intersections of railroad and limited access facilities and may require grade separations at intersections of railroads and limited access facilities.  The determination of whether such warning signals and grade separations shall be required, the location thereof, the type thereof, and the distribution of the cost thereof shall be determined by the Corporation Commission in accordance with the provisions of 17 O.S.1961, Sections 81 to 84, inclusive.

Laws 1968, c. 415, § 1314, operative July 1, 1968.

§691315.  Appointment of appraisers.

(a) After the work covered by the contract has been completed, the engineer shall prepare and file with the city or county clerk a final, complete and accurate statement of the cost of the work covered by the contract.  Such statement shall cover the engineering, appraising, advertising, and the expenses incurred, or to be incurred, by the city or county incident thereto, but shall exclude the cost of acquisition.  The engineer shall file at the same time a statement of the portion thereof previously determined by the governing body or the board of county commissioners to be assessed.  Upon the filing of the statements by the engineer, the governing body of the city or the board of county commissioners shall adopt and confirm the same if found to be correct.

(b) The engineer's report shall also include a proposed schedule of estimated assessments proposed to be made against each lot, tract and parcel of land included in the district.  The governing body or the board shall, by resolution, appoint commissioners to appraise and apportion for the benefits of the several lots or tracts of land, exclusive of streets and alleys, located within the assessment district.  The commissioners shall consist of three disinterested freeholders of the city or county, not owners of any of the property to be assessed.  Such commissioners shall be paid not to exceed Ten Dollars ($10.00) for each day while actually employed in such service.  The act of a majority of the commissioners shall have like force and effect as the act of all.

Laws 1968, c. 415, § 1315, operative July 1, 1968.

§691316.  Report.

(a) Within five (5) days after being notified of their appointment, the commissioners shall proceed to appraise and apportion the benefits to such lots and tracts of land, exclusive of streets and alleys, as are located within the assessment district, after having taken an oath to make a full and impartial apportionment.  Any error in the description of a lot, parcel or tract of land liable for assessment shall not invalidate such assessment or lien thereof.

(b) The commissioners shall use as a guide the estimated assessments theretofore prepared by the engineer, but the estimates shall not be binding upon the commissioners.

(c) The commissioners shall have full and complete authority to vary the total assessment as between the various tracts, pieces and parcels of land, depending upon their nearness or remoteness to the facility, and nearness or remoteness to points of access to the limited access facility and any other factors that to the commissioners may appear as resulting in greater benefit to one such tract or parcel of ground than another.

(d) A written report of such apportionment shall be returned and filed with the city or county clerk, within fifteen (15) days from the date of the notice to them of their appointment.

Laws 1968, c. 415, § 1316, operative July 1, 1968.

§691317.  Hearing objections.

When the report shall have been so returned, the governing body of the city or board of county commissioners shall appoint a time for holding a session to hear any complaints or objections that may be made concerning the apportionment.  Notice of such hearing shall be published by the city or county clerk in five consecutive issues of a daily newspaper or in two consecutive issues of a weekly newspaper published in the county and in general circulation in the city or county.  The time fixed for the hearing shall be not less than five (5) days nor more than fifteen (15) days from the date of the last publication.

Laws 1968, c. 415, § 1317, operative July 1, 1968.

§691318.  Correction of apportionment.

The governing body of the city or the board of county commissioners at such session, or at any adjournment thereof, shall have the power to review, modify or correct the appraisement and apportionment, and to raise or lower the same as to any lots or parcels of land, as it shall deem just, and shall, by resolution, confirm the same as so revised and corrected.  At such session any party interested may file objections in writing against the validity or amount of any proposed assessment and shall have full opportunity to be heard thereon; and any objections to the regularity of the proceedings with reference to the construction of the improvements or the validity or the amount of the assessment shall be waived unless presented at the time and in the manner herein specified.

Laws 1968, c. 415, § 1318, operative July 1, 1968.

§691319.  Public property.

Any property which shall be owned by the city or county, or a school district, shall be treated and considered the same as the property of other owners, and such city, county, or school district within such district to be assessed shall annually provide by the levy of taxes in sufficient sum to pay the maturing assessment and interest thereon, until paid.

Laws 1968, c. 415, § 1319, operative July 1, 1968.

§691320.  Manner of assessments.

Assessments in conformity to the appraisement and apportionment as corrected and confirmed by the governing body of the city or the board of county commissioners shall be payable, in cash, in ten equal installments, and shall bear interest at a rate not to exceed seven percent (7%) per annum until paid, payable in each year at such time as the several installments are made payable.  The governing body of the city or the board of county commissioners shall by ordinance or resolution levy assessments in accordance with the appraisement and apportionment, as so confirmed, against the various tracts, pieces and parcels of land liable therefor, exclusive of streets and alleys.  The ordinance or resolution shall provide that the owners of the property so assessed shall have the privilege of paying the amounts of their respective assessments without interest at any time within thirty (30) days from the date of the first publication of the ordinance or resolution.

Laws 1968, c. 415, § 1320, operative July 1, 1968.

§691321.  Assessments for cost of acquisition.

(a) In the event condemnation proceedings have been instituted in connection with the construction of such limited access facility and interim certificates have been issued by the governing body or board of county commissioners in accordance with this article, at such time as all the proceedings become final and it may thus be determined with definiteness the exact amount of money so advanced by the contractor for that purpose, the governing body or the board of county commissioners shall, by resolution, determine the exact sum, together with accrued interest, due to the owners and holders of the outstanding certificates, and shall appoint a time for holding a session to apportion such total sum, and to hear objections thereto.

(b) Notice of such hearing shall be published by the city or county clerk in five consecutive issues of a daily newspaper or in two consecutive issues of a weekly newspaper published in the county and in general circulation in the city or county.  The time fixed for hearing shall not be less than five (5) days nor more than fifteen (15) days from the date of the last publication.

(c) At the time and place specified in such notice the governing body or the board of county commissioners shall apportion the amount among the tracts, pieces and parcels of land in exact ratio and pro rata to the apportionments theretofore made in accordance with this article for the cost of construction; and objections and complaints shall be limited to whether or not such apportionments are, or are not, in strict ratio or in identical proportions to such previous assessment.

(d) The apportionments shall be levied by ordinance or resolution, which shall provide that the owners of the property so assessed shall have the privilege of paying the amounts of their respective assessments without interest at any time within thirty (30) days from the date of the first publication of the ordinance or resolution.

Laws 1968, c. 415, § 1321, operative July 1, 1968.

§691322.  Assessments  How payable.

(a) All special assessments made under the provisions of this article and each installment and interest thereon are hereby declared to be a lien against the lots, tracts and pieces of land so assessed from the date of the publication of the ordinances or the adoption of the resolution levying the same, coequal with the lien of other taxes and prior and superior to all other liens, and such lien shall continue until the same shall be fully paid, but unmatured installments shall not be deemed to be within the terms of any general covenant or warranty.

(b) As soon as each or either of the assessing ordinances or resolutions is adopted, the city or county clerk shall prepare a book which shall be known as the "limited access assessment record", in which shall be entered the description of each lot, tract or parcel of land with a blank space for entering the amount of assessment and suitable columns for entering each installment thereof and date regarding the payments thereon.

(c) With respect to assessments made by the board of county commissioners, within fifteen (15) days after the adoption of the assessing resolution a full and complete copy thereof, together with the "limited access assessment record", shall be certified by the county clerk to the county treasurer and shall thereafter be a permanent record of his office and all collections thereunder shall be made and disbursed by the county treasurer.

Laws 1968, c. 415, § 1322, operative July 1, 1968.

§691323.  Assessments  When payable.

(a) The first installment of such assessment, together with interest upon the whole assessment from the date of the passage of the assessing ordinance or resolution to the first of the next September, shall be due and payable on or before the 1st day of September, next succeeding the passage of the ordinance or resolution; provided, that if such assessing ordinance or resolution is not passed prior to the 1st day of July, the first installment of the assessment shall be due and payable with interest from the date of passage to the 1st day of September of the following year.

(b) In case any installment or interest is not paid when due, the unpaid installment and the unpaid interest thereon shall draw interest at the rate of twelve percent (12%) per annum from maturity until paid, except as hereinafter otherwise provided.

(c) With respect to assessments levied by any city, such assessments and interest whether collected by the city or the county treasurer shall be paid to the city treasurer, who shall keep the same in a separate special fund for the purpose of paying the bonds and interest coupons thereon issued against such assessments.

(d) With respect to assessments levied by any board of county commissioners, the same shall be collected by the county treasurer who shall keep the same in a separate special fund and shall disburse the same in the payment of bonds and interest coupons thereon issued against such assessments.

(e) After the payment of all bonds and interest thereon, any surplus remaining in the fund shall be used by the city or the board of county commissioners for the purpose of repairing or maintaining the limited access facility and for no other purpose whatsoever.

Laws 1968, c. 415, § 1323, operative July 1, 1968.

§691324.  Bonds of issue.

(a) The governing body of the city or the board of county commissioners after the expiration of thirty (30) days from the publication of the assessing ordinance or resolution, within which period the whole of any assessment may be paid without interest, shall provide by resolution for the issuance of bonds in the aggregate amount of such assessments then remaining unpaid bearing date of thirty (30) days after the publication of the ordinance or resolution levying the assessments, and of such denominations as the governing body of the city or board of county commissioners and the contractor shall determine.  The bonds shall in no event become a liability of the city or county issuing them.

(b) The bonds shall be payable on or before October 1 next succeeding the September 1 on which the last installment of assessments shall mature, with interest at a rate not to exceed the maximum rate provided by Section 498.1 of Title 62 of the Oklahoma Statutes, payable October 1 next succeeding the due date of the first installment of assessments, and semiannually thereafter, until maturity, and ten percent (10%) per annum after maturity.

(c) The bonds shall be designated as "limited access facility bonds" and shall recite:

(1) The facility or other public places for the improvement of which they have been issued; and

(2) That they are payable from the assessments which have been levied upon the lots and tracts of land benefited by such improvement and from the accumulation of the interest and penalty provided for herein.

(d) The bonds shall be signed by the mayor of the city or the chairman of the board of county commissioners and shall be attested by the city or county clerk, and shall have an impression of the corporate seal of the city or of the county clerk thereon.

(e) The bonds and interest or coupons shall be payable at such place, either within or without the State of Oklahoma, as shall be designated thereon.

(f) Such bonds shall be registered by the clerk and treasurer or appointed agent of the city or county in a book to be provided for that purpose or as otherwise provided by Section 4 of the Registered Public Obligations Act of Oklahoma.  Each bond shall bear a certificate of the registration.  Upon the books or records of such clerk and treasurer or appointed agent shall be noted the name of the holder thereof and his address, and any subsequent holder.

(g) The city or county shall have the right to call in and pay such bonds or any number thereof in the following manner:  Whenever there shall be sufficient funds in the hands of the city or county treasurer after the payment of all interest due and to become due within the next six (6) months, such treasurer shall on March 1 or September 1 of any year give notice by registered mail addressed to the lastregistered holder of the bonds called, at the address appearing upon the registry, that there has accumulated funds sufficient to pay the designated bonds, and interest thereon to a date thirty (30) days hence from the date of such notice, and directing the presentation of such bond or bonds for payment and cancellation, and the bond or bonds will cease to bear interest after expiration of the thirty (30) days, and upon the payment and cancellation of the bond or bonds, proper entry thereof shall be made upon the books.  It shall be the duty of such city or county treasurer, upon the accumulation of sufficient funds as herein provided to pay one or more bonds, to so call and pay such bond or bonds, and, in the event of failure so to do, he shall be liable for all such damages as may result therefrom, and the provisions hereof may be enforced by appropriate proceedings in mandamus against such treasurer.

Amended by Laws 1983, c. 170, § 59, eff. July 1, 1983.

§691325.  Delivery of bonds.

The bonds in the amount that may be necessary for such purpose shall be turned over and delivered to the contractor in payment of the amount due and payment of the cost of construction in accordance with the terms of his contract, including advertising, engineering and appraising costs.  Bonds shall be issued to retire such interim certificates together with accrued interest thereon to the date of the bonds in the amount necessary for such purpose and shall be turned over and delivered to the owners or holders of such certificates in full payment and satisfaction thereof.

Laws 1968, c. 415, § 1325, operative July 1, 1968.

§691326.  Collection of assessments.

(a) The assessments provided for and levied under the provisions of this article shall be payable in cash as the several installments become due, together with the interest thereon, to the clerk of such city or the county treasurer, as appropriate, who shall give proper receipts for such payments and credit the same upon the "limited access assessment record."

(b) The city clerk shall be required to execute a good and sufficient bond, with sureties, in an amount to be approved by the governing body, payable to the city, conditioned for the faithful performance of the duties enjoined upon him by this article as collector of the assessments.

(c) It shall be the duty of the city clerk to keep an accurate account of all such collections made by him and to pay to the city treasurer daily the amounts of the assessments collected by him. The amounts so collected and paid to the city treasurer shall constitute a separate special fund to be used and applied to the payment of such bonds and the interest thereon, as herein provided.

(d) It shall be the duty of the city clerk promptly after the date of maturity of such installment or interest and on or before the fifteenth day of September in each year to certify the installment and interest then due to the county treasurer of the county in which the city is located.  All installments, together with interest, so certified to the county treasurer and all installments, together with interest, of all assessments levied by the board of county commissioners shall be by the county treasurer placed upon the November delinquent tax list of the same year prepared by the treasurer of such county, and collected as other delinquent taxes are collected.

(e) It shall be the duty of the county treasurer to collect such installments of assessment, together with interest and penalty, as herein provided, but any taxpayer shall have the right to pay his ad valorem taxes to the county treasurer regardless of the delinquency of such assessments; and within thirty (30) days from the receipt of such delinquent assessments, interest and penalty, so certified to the city and so collected by the county treasurer, the same shall be paid by the county treasurer to the city treasurer for disbursement in accordance with the provisions of this article. Upon the receipt of installments, together with interest or penalty, or both, of those assessments levied by the board of county commissioners the county treasurer shall retain the same in a special fund for disbursement in accordance with the provisions of this article.

Laws 1968, c. 415, § 1326, operative July 1, 1968. d

§691327.  Enforcement of assessment.

(a) The holder of any improvement bond issued under the provisions of this article shall have the right to institute, in the name of the city or county issuing such bond, an action in the district court of the county in which such property is located to foreclose the lien of such assessment whenever the assessment or any installment thereof is delinquent at least for a period of twelve (12) months.  Such petition shall state generally the ownership of the bond, describe the property assessed, the nature of the improvement, the amount of the unpaid delinquent assessment and penalty thereon at the rate of twelve percent (12%) per annum, and shall pray for the foreclosure of the lien.

(b) Summons shall be issued on such petition as in other civil actions and the cause tried by the district court.  Judgment may be entered thereon for the amount of such unpaid assessment or installment, together with interest thereon at the rate of twelve percent (12%) per annum from the date the assessment or installment was due and payable up to the time of the institution of such action and for the sum of six percent (6%) interest on the judgment from the time of the institution of the action until the judgment is paid.

(c) In the event the judgment, together with interest and costs, is not paid within six (6) months after the date of the rendition thereof, an order of sale shall issue by the clerk of the court, directed to the sheriff of the county, to sell the real estate in manner and form as in case of sale of real estate under execution. The judgment shall carry the costs of the action, together with the costs of the sale; and upon the payment of the judgment, the amount thereof exclusive of such costs shall be paid to the city or county treasurer, as appropriate, and become a part of the separate, special fund to pay such outstanding bonds and interest thereon.  The judgment shall provide for the sale of the real estate subject to existing general or ad valorem taxes and assessments.  All owners or incumbrancers shall be made parties defendant in the suit.  Upon the institution of an action to collect delinquent and unpaid assessments in any district against property liable therefor, no other or further action shall be instituted and maintained to collect such delinquent assessment against the property for the year.  No statute of limitation shall commence to run until one (1) year after the maturity of the last installment of the assessment.

Laws 1968, c. 415, § 1327, operative July 1, 1968.

§691328.  Setting aside assessments  Limitations.

(a) No suit shall be sustained to set aside any assessment or to enjoin the governing body of any city or the board of county commissioners from levying or collecting any such assessment or installment thereof or interest or penalty thereon, or issuing the bonds, or providing for their payment or contesting the validity thereof on any ground, or for any reason, other than for failure of such governing body or such board to adopt and publish the resolution declaring the necessity for the improvements and publication thereof, and to give notice of the hearing on the return of the appraisers unless the suit shall be commenced not more than fifteen (15) days after the date of the last publication of the ordinance levying assessments.

(b) No suit shall be sustained after the work has been completed and accepted by the city or county except for failure to give such notice of the preliminary resolution of necessity or failure to give the notice of the hearing on such return of the appraisers.

(c) However, in the event any special assessment shall be found to be invalid or insufficient in whole or in part, for any reason whatever, the governing body or board of county commissioners may at any time in such manner provided for levying an original assessment proceed to cause a new assessment to be made and levied, which shall have like force and effect as an original assessment.

Laws 1968, c. 415, § 1328, operative July 1, 1968.

§691329.  Accepting improvements.

Upon the completion of the improvement, the governing body of the city or the board of county commissioners shall determine whether or not such work has been completed in accordance with the plans, profiles, specifications and contract therefor, and if found to be in compliance therewith, shall accept the same; and when it is so accepted, such action shall be conclusively binding upon all persons interested and upon the Court.

Laws 1968, c. 415, § 1329, operative July 1, 1968.

§691330.  Payment of cost of acquiring rightofway.

Any county or city shall have authority to pay all or any part of the cost of acquiring all or any part of any rightofway necessary for the establishment of any such "limited access facilities" out of general funds or the proceeds of bonds voted for such purpose, whether such rightofway is within or without the corporate limits of any such city; provided such limited access facility or part thereof shall have been previously designated by the board of county commissioners and the county planning commission of such county, or by the governing body of the city and the city planning commission of the city, as the case may be, or by all the same, as a necessary part of a comprehensive plan for a system of streets or highways for the adequate movement of traffic in, out, through or around such county or city.

Laws 1969, c. 415, § 1330, operative July 1, 1968.

§691331.  Powers of state and governing bodies.

Within their respective jurisdictions, the State of Oklahoma through the Commission, and the governing body of every city within the provisions of this article, and the board of county commissioners of each county, acting alone, or in cooperation with any federal, state, county or city agency having authority to participate in the construction or maintenance of highways, shall have authority to plan, designate, establish, regulate, vacate, alter, improve, maintain and provide limited access facilities; and may designate the whole or any part or parts thereof as parkways, or as heavy traffic highways, or may otherwise limit or specify the type of traffic entitled to use the same.  For the purposes of this article, each city within the provisions of this article, and every county within the state, shall have authority to acquire property and rightsofway for limited access facilities by gift, devise, purchase or condemnation in the same manner as may be authorized by law for the acquisition of such property or property rights for highways and streets within their respective jurisdictions.  The decision by any such governing body that any such limited access facility constructed, or to be constructed, is a public utility shall be final and conclusive.

Laws 1968, c. 415, § 1331, operative July 1, 1968.

§69-1401.  Use of highways, rights-of-way and easements by public utility or cable television system - Consent, terms and conditions - Definitions.

A.  Any public utility, or cable television system, not otherwise authorized to do so, lawfully operating or doing business in the State of Oklahoma shall have the right to use the public roads and highways of this state, including the rightofway and all easements pertaining thereto, as provided for in this section.

B.  The use of the public roads and highways by such public utility or cable television system shall be for the purpose of erecting poles and posts, attaching equipment, wires and fixtures thereto and laying pipes and conduits under the surface thereof.  All poles, wires, fixtures, pipes and conduits shall be erected, placed, adjusted or laid and maintained only after obtaining the consent pursuant to rules promulgated by the Department of Transportation as to the state highway system, and the boards of county commissioners of the various counties as to roads and highways under their jurisdiction.  Provided, however, in the event a utility or cable television system which has facilities located on private easements is included within the public right-of-way as a result of construction, reconstruction, improvement or other modification, it shall be granted prior rights, as defined below.  Such utility or cable television system, which complies with the Underground Damage Prevention Act shall not be liable for damages to any other utility, which locates facilities within the area encompassed, to the extent practicable without interfering with or endangering the public in the use of its roads and highways, by the private easements of the public utility or cable television system included within the public right-of-way, as a result of the operation, maintenance or repair of such utility's or cable television system's facilities.  The term "prior rights" as used in this section refers to a situation involving a utility company that was located on private easements which are later encompassed by the state's right-of-way.  When a utility company is in private easements which are acquired or encompassed by the right-of-way of the Department, it is given a choice of relocating their conflicting facilities into a public right-of-way or acquiring a new private easement and relocating onto it.  Either of said relocations shall be at the expense of the Department.  Whenever a utility company relocates into a public right-of-way, the utility company shall have prior rights.  If a subsequent relocation is required by the Department, the utility company shall be given a choice to relocate onto public easements or to relocate into a private right-of-way, and both will be at the expense of the Department.  The utility shall have prior rights for any subsequent relocation requested by the Department.  If a public utility or cable television system elects to relocate its facilities to a newly acquired private right-of-way, the utility shall forfeit all rights and claims in its easements to the extent such easements are now contained in the public right-of-way as a result of construction, reconstruction, improvement, or other modification.  Nothing in this section shall be construed to grant the right to use the streets or other places of any municipality of this state without the consent of the municipality.  Provided, further, that the boards of county commissioners may grant to any citizen the right to lay pipes and conduits under the surface of any road or highway under their jurisdiction, subject to such rules, regulations and conditions as shall be prescribed by the board of county commissioners.  Nothing in this section shall be construed to limit any rights granted by other provisions of law.  All poles, wires, posts, conduits and equipment shall be erected, placed, adjusted, laid, constructed and maintained so as not to inconvenience or endanger the public in the use of its roads and highways and shall conform to all applicable provisions of the National Electrical Safety Code approved by the American National Standards Institute, in effect at the time of such erection, placement, adjustment, or construction.

Public utilities or cable television systems shall completely repair or replace any damage, injury or other change to public roads or highways or rights-of-way of this state or any county or municipality which would inconvenience or endanger the public which are caused by the erection, placement, adjustment, construction or maintenance of any public utility or cable television system poles, wires, posts, conduits or other equipment.  Nothing in this act shall be interpreted to impair the right of recovery against any third party for such damage or injury.

C.  The failure of any public utility or cable television system to construct or maintain its poles, wires, conduits, pipe lines and equipment upon or under such public highways in full compliance with the rules promulgated by the Department of Transportation or the board of county commissioners, including placement of its poles, wires, conduits, pipe lines and equipment, shall forfeit the right of the utility or cable television system to use the public highway or highways, and the utility or cable television system may thereupon be ousted from the use of the highway.

D.  "Public utility" and "cable television systems" as used in this section and in Sections 1402 and 1403 of this title shall be defined as a person, corporation, association, limited liability company or partnership, company, or any other form of entity organized and existing or domesticated under the laws of this state, and whose users lie within the State of Oklahoma.  Such terms as used in this section and Sections 1402 and 1403 of this title specifically shall not apply to persons, corporations, associations, limited liability companies or partnerships, companies, or any other form of entity which obtains status through the Corporation Commission as a public utility, but whose end users are not within the State of Oklahoma.

Added by Laws 1968, c. 415, § 1401, operative July 1, 1968.  Amended by Laws 1980, c. 121, § 1; Laws 1985, c. 274, § 1, emerg. eff. July 18, 1985; Laws 2004, c. 137, § 1, emerg. eff. April 20, 2004.

§69-1402.  Interference with public use by public utilities forbidden.

The rights granted pursuant to this act shall not be exercised as to interfere with the free and ordinary use of public highways or the exercise of the rights of other public utilities lawfully located on the highways.  The Corporation Commission shall have authority to hear and determine all complaints and controversies involving any interference with public rights, or the right of other public service concerns in connection with the exercise of the rights and authority granted to public utilities, pursuant to this act and fix reasonable terms and conditions to be complied with by the respective parties.  Proceedings on complaints pursuant to this act shall be upon notice and subject to the right of appeal as in other cases where notice and right of appeal is granted under the laws of this state and the Department of Transportation shall be given notice of any complaint filed or hearing set, and shall have the right to appear on all related issues.

Added by Laws 1968, c. 415, § 1402, operative July 1, 1968.  Amended by Laws 2004, c. 137, § 2, emerg. eff. April 20, 2004.

§69-1403.  Public utilities on state highways - Location and removal.

A.  The location and removal of all telephone, telegraph, electric light and power transmission lines, poles, wires and conduits, water, sewers and all pipelines erected, constructed or in place upon, across or under any state highway shall be under the control and supervision of the Department of Transportation; and the location and removal of any facility placed under rights granted hereunder on county highways shall be under the jurisdiction of the particular board of county commissioners involved insofar as same affects the public travel or interferes with the construction and maintenance of such highway.

B.  Whenever the authority having jurisdiction over a particular highway plans an improvement or construction or reconstruction of the highway, and before the work is started, it shall serve a written notice upon the person, firm or corporation owning or maintaining any such facility, which notice shall contain a plan or chart indicating the places on the rightofway where the facilities may be maintained.  The notice shall state the time when the work of improving the highway is proposed to commence, and a reasonable time shall be allowed to the owner of the facility to remove and relocate its property.  The effect of any change ordered by the public authority shall not be to exclude the facilities from the rightofway of highways.

C.  The removal and relocation of all the facilities located within the public right-of-way prior to the planned improvement, construction or reconstruction shall be made at the cost and expense of the owners, unless otherwise provided by law or order of the Department of Transportation, and in the event of the failure of such owners to remove the same at the time set out in the notice, they may be removed by the public authority and the cost of the removal collected from the owners, and the authority shall not be liable in any way to any person for the locating or relocating of the facilities at the places prescribed.  Any corporation or association, or the officers or agents of such corporation or association, or any other person who shall erect or maintain any such lines, poles, wires, conduits, pipelines, equipment or other facilities within the rightofway of such highways in a manner not in complete accordance with the orders of the respective public authority shall be deemed guilty of a misdemeanor.

D.  The Department of Transportation may promulgate such rules as it may deem necessary for the planting of trees and shrubbery and parking along such state highways.

E.  Rural water districts, nonprofit water corporations, and municipal public water systems in municipalities with a population of ten thousand (10,000) or less, according to the latest Federal Decennial Census, or their beneficial trusts shall be exempt from the payment of the costs and expenses for the removal and relocation of water and sewer pipelines and all such facilities constructed or in place in the public right-of-way when the removal and relocation of such facilities is necessary for the improvement, construction or reconstruction of any road or highway which is part of the state highway system or turnpike project as defined in subsection A of Section 501 and Section 1705 of this title.  Any costs and expenses, including any unpaid on July 1, 1990, shall be paid by the public authority having jurisdiction over the particular road or highway.

Added by Laws 1968, c. 415, § 1403, operative July 1, 1968.  Amended by Laws 1990, c. 137, § 1, operative July 1, 1990; Laws 2004, c. 137, § 3, emerg. eff. April 20, 2004.

§691501.  State Highway Construction and Maintenance Fund.

(a) All monies received by taxation or otherwise for use on the state highways of this state shall, unless otherwise provided by law, be placed in the State Treasury in a fund to be known as the State Highway Construction and Maintenance Fund.

(b) All monies remaining in the State Highway Construction and Maintenance Fund created by 69 O.S.1961, Section 44(d), when this Code becomes effective, and all other assets thereof, and all taxes, revenue and other funds payable to or required to be deposited in such Fund under the provisions of other laws when this Code becomes effective, shall be transferred to, be deposited in and be a part of the State Highway Construction and Maintenance Fund created by this section; and the latter fund shall be liable for the payment of all outstanding obligations existing against the former fund.

Laws 1968, c. 415, § 1501, operative July 1, 1968.

§69-1501.1.  State Transportation Fund.

A.  There is hereby created in the State Treasury a fund to be designated as the "State Transportation Fund".  The fund shall be subject to legislative appropriation and shall consist of revenues apportioned to such fund by provisions of the Oklahoma Statutes imposing taxes upon various motor fuels and of such other revenues as may be provided by law.

B.  The State Transportation Fund shall be used for appropriations for the construction, repair and maintenance of state highways; for other transportation systems; and for such other transportation purposes as the Legislature may authorize.

Added by Laws 1989, 1st Ex.Sess., c. 1, § 5, eff. July 1, 1990.

§691502.  Authorized expenditures of funds and money.

All funds appropriated to the Department of Transportation and all funds credited to the State Highway Construction and Maintenance Fund and all funds received from the United States Government under contracts with the Federal Highway Administration are to be used and expended by the Department to pay: Legal obligations in the operation of the Department and the Commission, and in the construction and maintenance of roads and highways; the expenses of operating and maintaining the state highway system; expenses incurred in constructing, repairing, and maintaining state highways, farmtomarket roads and county highways as authorized by law; matching federal funds for the annual Federal Highway Administration allocation to the Center for Local Government Technology at Oklahoma State University for the Federal Highway Administration Rural Technical Assistance Program, up to seventyfive percent (75%) of the amount of funding the state is required to provide; necessary and convenient items not specifically mentioned herein; salaries, wages, and lawful expenses of the members of the Commission, the Director, the Departmental employees, the attorneys and other professional help of the Department; for the purchase of office supplies, furniture, fixtures, and equipment; for the construction, maintenance, and repair of needed warehouses, garages, division headquarters, and other needed buildings; for premiums on bonds, workers' compensation insurance, public liability and property damage insurance; for the purchase of materials, tools, machinery, motor vehicles, and equipment necessary or convenient in the operation of the Department and construction and maintenance of roads and highways; for witnesses' fees, sheriffs' mileage, and publication cost in actions to appropriate rightofway, land or materials needed in the construction or maintenance of roads and highways; any expenses which may be necessary or convenient in constructing and maintaining roads and highways and in accomplishing the purposes for which the Commission and the Department were created; for the acquisition by purchase of rightofway and land and relocation assistance to persons displaced as a result of such acquisition; as shall be provided by commission regulations which shall not exceed in amount similar assistance provided by federal law and regulations, provided further that (1) all payments received by persons displaced by reason of this act are not to be considered as income for state income tax purposes; (2) nothing in this act shall be construed as creating in any condemnation proceeding brought under the power of eminent domain, any element of value or damage not in existence immediately prior to the date of enactment of this act; (3) all final determinations made by the Commission as to a person's eligibility for, or the amount of any benefit payable by reason of this act, shall be determinative and not subject to judicial review; any final judgment rendered by a court of competent jurisdiction in eminent domain proceedings for the taking or damaging of real or personal property for which the state is liable; for the expense of audit as provided by law and for the satisfaction of any and all lawful claims or demands of whatsoever kind or character arising out of contracts with or judgments rendered against the Commission or the State of Oklahoma as a result of the construction and maintenance of roads and highways; and other expenses authorized by law.

Amended by Laws 1988, c. 289, § 17, operative July 1, 1988; Laws 1989, 1st Ex.Sess., c. 1, § 18, eff. July 1, 1990.

§691502.1.  Death traps on highways  Expenditures to eliminate.

From and after the effective date of this act, the Oklahoma Highway Commission shall expend a sum not less than One Million Dollars ($1,000,000.00) each fiscal year, exclusive of the highway maintenance fund, for the projects designed for widening, resurfacing and eliminating death traps on the roads and highways of Oklahoma. "Death traps", as used in this act, shall mean those conditions of the roads and highways of this state so impaired or hazardous as to constitute a threat to the safety of persons or property traveling over or upon such roads or highways.  Laws 1968 c. 276, Sec. 1.  Emerg. eff. Apr. 30, 1968.

Laws 1968, c. 276, § 1, emerg. eff. April 30, 1968.

§691503.  Money for use on county roads  County highway fund.

(a) All monies raised for use on the county highways in each county, or apportioned to each county for road purposes, from any source, including all funds and monies derived by law, levy, taxation, or apportionment shall, unless otherwise provided by law, be placed in the county treasury in a fund to be known as the county highway fund, to be expended on order of the board of county commissioners on county highways as defined herein, or on state highways within their respective counties including the lighting thereof, if, in the judgment of the board of county commissioners, such expenditure would be just and equitable and for the best interest of the county.

(b) When state or federal funds are available for assistance in constructing county roads or bridges, the board of county commissioners of any county may place on deposit with the commission such funds from the county highway fund, special highway funds and proceeds of county bond issues as may be necessary to obtain such state or federal funds, and the commission shall have authority to accept such county funds and bond monies and to use the same for the construction of county roads or bridges in the county depositing the funds, pursuant to contract agreement with the board of county commissioners of such county; provided, that the proceeds of any county bond issue so deposited with the commission may be used by the commission only for the designated purposes for which the bonds were issued.

(c) All monies remaining in a county highway fund created by 69 O.S.1961, Section 44(e), and all other assets thereof, and all taxes, revenue and other funds payable to or required to be deposited in such fund under the provisions of other laws, when this Code becomes effective, shall be transferred to, be deposited in and be a part of the county highway fund created by this section in the same county; and the latter fund shall be liable for the payment of all outstanding obligations existing against the former fund.

Laws 1968, c. 415, § 1503, operative July 1, 1968; Laws 1977, c. 19, § 1, eff. May 20, 1977.

§691504.  Street improvement assessments  Payment from fund authorized.

The Commission, upon the filing of a claim as hereinafter provided, may pay and discharge out of funds accruing in the State Highway Construction and Maintenance Fund any and all matured or delinquent installments of special assessments for street improvements which were levied against and constituted a lien upon any real property acquired by the Commission for any purpose at the time of the acquisition thereof, provided such assessments constitute a valid lien upon the property at the time of the payment thereof which, except for the immunity of the state from suit, could be enforced in the manner provided for the enforcement of such liens.  Laws 1968 c. 415, Sec. 1504.

Laws 1968, c. 415, § 1504, operative July 1, 1968.

§691505.  Claims  Filing  Itemization  Copy of proceedings  Claims not paid when collecting officers parties to condemnation proceedings.

(a) Claims for the payment of matured or delinquent installments of special assessments by the Commission in accordance with the provisions of the preceding section shall be filed with the Commission by the treasurer of the municipality in which the property is located, or the county treasurer if the installments have been certified as delinquent.

(b) Such claims shall be itemized so as to show the installment or installments due and delinquent, the amount and date of the original assessment, the special improvement district in which the property is located, and the balance of the assessment due thereon and such other information as the Commission may require.

(c) Upon the request of the Commission, the treasurer filing the claim shall furnish the Commission with a true and correct copy of the proceedings by which the district was created and assessment levied.

(d) No claim for payment of delinquent street improvement assessments shall be paid in cases where the property was acquired by condemnation and the bondholders or the officer or officers authorized by law to collect such installments or assessments were made parties defendant and served with notice.  Laws 1968, c. 415, Sec. 1505.

Laws 1968, c. 415, § 1505, operative July 1, 1968.

§691506.  Printing service change Fund.

(a) The Commission may provide a special cash fund within the Printing Services Section of the Department to be identified as the printing service change fund, which shall be available for the purpose only of making change when payments are tendered for services of such section.  The printing service change fund shall be maintained at a constant daily balance of Two Hundred Dollars ($200.00) cash on hand.

(b) All monies remaining in the Printing Service Change Fund provided for by Section 1 of Chapter 285, Oklahoma Session Laws 1965 (69 O.S. Supp. 1967, Section 92d), when this Code becomes effective shall be transferred to and be a part of the fund provided for by this section.  Laws 1968 c. 415, Sec. 1506.

Laws 1968, c. 415, § 1506, operative July 1, 1968.

§691507.  Budget estimates  Road programs.

The Department shall file budget estimates with the Director of State Finance in the manner prescribed and at the time required by law, for each fiscal year of the ensuing biennium following each regular session of the Legislature.  Planning of road programs shall be on a fiscal year basis and shall show the estimated amount of revenue available to finance such budget from existing revenue laws. Laws 1968 c. 415, Sec. 1507.

Laws 1968, c. 415, § 1507, operative July 1, 1968.

§691508.  Reimbursement of contractors for city sales taxes paid.

The State Highway Department is hereby authorized to make reimbursement, from the State Highway Construction and Maintenance Fund in the State Treasury, to contractors who have been, or who may hereafter be, awarded construction or repair contracts for state highway projects and become subject to a city sales tax when such tax became effective following award of a contract.  Any such contractor shall submit to the State Highway Department copies of invoices of taxes paid, the project number and the materials invoice that became subject to a city sales tax.  The State Highway Department, after a review of the file, shall issue a voucher of payment to the contractor for the monies spent to satisfy the payment by the contractor of the city sales tax.  Laws 1968 c. 126, Sec. 1.  Emerg. eff. Apr. 4, 1968.

Laws 1968, c. 126, § 1, emerg. eff. April 4, 1968.

§691509.  Payment for auditing accounts of State Department of Transportation.

Payment to the State Auditor and Inspector for each fiscal year, from funds accruing to the State Highway Construction and Maintenance Fund, for auditing accounts of the State Department of Transportation, shall not exceed onetenth of one percent (1/10 of 1%) of the total warrants issued by the State Department of Transportation during the previous fiscal year.

Laws 1978, c. 274, § 11, emerg. eff. May 10, 1978; Laws 1979, c. 288, § 14, emerg. eff. June 7, 1979.

§691510.  Special maintenance projects  Performing and carrying out.

Special maintenance projects under Two Hundred Thousand Dollars ($200,000.00) should be performed and carried out by state special maintenance crews, who may also carry out projects above said amount, if in the judgment of the Transportation Commission the same shall be in the best interests of the State of Oklahoma, except that special maintenance projects involving asphaltic material overlay may be let to contract if the same shall be in the best interests of the state in the judgment of the Commission.

Laws 1978, c. 274, § 12, emerg. eff. May 10, 1978; Laws 1991, c. 258, § 11, operative July 1, 1991.

§69-1511.  Encumbering matching funds.

Except for the highway funding program set forth in this act, of the monies accruing to the State Highway Construction and Maintenance Fund and dedicated for matching federal funds and for state-aid project contracts, not less than six percent (6%) shall be allocated and encumbered in any one commissioner's district.  All highway projects listed on the five-year plan for transportation facilities developed to meet present and future needs of this state shall be subject to the allocation set forth in this section.

Added by Laws 1978, c. 274, § 13, emerg. eff. May 10, 1978.  Amended by Laws 1997, c. 329, § 2, eff. July 1, 1997.

§691512.  Total expenditure limitation for fiscal year.

Section 1512.  No obligation shall be incurred by the Department of Transportation against the State Highway Construction and Maintenance Fund during any fiscal year in excess of the total amount of monies accruing to said fund during such fiscal year. Construction contracts and purchase orders issued by the State Department of Transportation, setting forth the actual or estimated cost of construction as consideration for the cost of work to be done or services, supplies and equipment to be furnished, shall constitute obligations within the meaning of this act.  Monthly, bimonthly or weekly payrolls of the State Department of Transportation shall constitute current charges and shall become obligations against the State Highway Construction and Maintenance Fund at the time the payrolls are filed with the Director of State Finance for payment.

Laws 1978, c. 274, § 14, emerg. eff. May 10, 1978.

§691513.  Application of Oklahoma Budget Law of 1947.

Section 1513.  To prevent obligations being incurred in excess of the revenue to be collected during any fiscal year, all monies accruing to the State Highway Construction and Maintenance Fund shall be subject to the provisions of the Oklahoma Budget Law of 1947.

Laws 1978, c. 274, § 15, emerg. eff. May 10, 1978.

§69-1521.  Rebuilding Oklahoma Access and Driver Safety Fund.

A.  There is hereby created in the State Treasury a fund to be known as the "Rebuilding Oklahoma Access and Driver Safety Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all appropriations and transfers made by the Legislature.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended beginning with the fiscal year ending June 30, 2006, and each fiscal year thereafter by the Department of Transportation for the purposes authorized by subsection I of this section.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  There shall be apportioned to the funds specified in this subsection from the monies that would otherwise be apportioned to the General Revenue Fund by Section 2352 of Title 68 of the Oklahoma Statutes from the revenues derived pursuant to subsections A, B and E of Section 2355 of Title 68 of the Oklahoma Statutes amounts as follows:

1.  For the fiscal year ending June 30, 2006:

a. the first Fifteen Million Dollars ($15,000,000.00) shall be apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund,

b. the next Two Million Dollars ($2,000,000.00) shall be apportioned to the Oklahoma Tourism and Passenger Rail Revolving Fund created pursuant to Section 325 of Title 66 of the Oklahoma Statutes to be used for capital and operating costs for the "Heartland Flyer" rail project, and

c. the next Five Hundred Thousand Dollars ($500,000.00) shall be apportioned to the Public Transit Revolving Fund created pursuant to Section 4031 of Title 69 of the Oklahoma Statutes to be used for purposes authorized by law other than the purpose described by subparagraph b of this paragraph,

d. all amounts apportioned pursuant to this paragraph shall be divided into twelve equal amounts to be apportioned each month during the fiscal year;

2.  For the fiscal year ending June 30, 2007, and for each fiscal year thereafter, subject to the provisions of paragraph 4 of this subsection, and subject to any reductions required by subsection H of this section, there shall be apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund:

a. the total amount apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund for the preceding fiscal year which shall be apportioned before any other amount is apportioned pursuant to Section 2352 of Title 68 of the Oklahoma Statutes, plus

b. an additional amount which shall be either:

(1) the next Seventeen Million Five Hundred Thousand Dollars ($17,500,000.00) as provided by subsection C of this section, or

(2) the next Thirty-five Million Dollars ($35,000,000.00) as provided by subsection D of this section, or

(3) an amount which shall not be in excess of the amount prescribed by division (1) of this subparagraph for a fiscal year in which such amount is the maximum additional amount that may be apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund and which shall not be in excess of the amount prescribed by division (2) of this subparagraph for a fiscal year in which such amount is the maximum additional amount that may be apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund, in order for the total apportionment for such fiscal year to equal One Hundred Seventy Million Dollars ($170,000,000.00), and

c. all amounts apportioned pursuant to this paragraph shall be divided into twelve equal amounts to be apportioned each month during the fiscal year;

3.  For the fiscal year ending June 30, 2007, and for each fiscal year thereafter after the apportionments required by paragraph 2 of this subsection have been made:

a. the next Two Million Dollars ($2,000,000.00) shall be apportioned to the Oklahoma Tourism and Passenger Rail Revolving Fund created pursuant to Section 325 of Title 66 of the Oklahoma Statutes to be used for capital and operating costs for the "Heartland Flyer" rail project, and

b. the next Three Million Dollars ($3,000,000.00) shall be apportioned to the Public Transit Revolving Fund created pursuant to Section 4031 of Title 69 of the Oklahoma Statutes to be used for purposes authorized by law other than the purpose described by subparagraph a of this paragraph;

c. all amounts apportioned pursuant to this paragraph shall be divided into twelve equal amounts to be apportioned each month during the fiscal year; and

4.  For each fiscal year after the first fiscal year in which the total apportionment to the Rebuilding Oklahoma Access and Driver Safety Fund as provided by paragraph 2 of this subsection equals One Hundred Seventy Million Dollars ($170,000,000.00), the first One Hundred Seventy Million Dollars ($170,000,000.00) collected pursuant to subsections A, B and E of Section 2355 of Title 68 of the Oklahoma Statutes and apportioned pursuant to Section 2352 of Title 68 of the Oklahoma Statutes that would otherwise be apportioned to the General Revenue Fund shall be apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund.  All amounts apportioned pursuant to this paragraph shall be divided into twelve equal amounts to be apportioned each month during the fiscal year.

C.  For the fiscal year ending June 30, 2007, and for each fiscal year thereafter, in addition to the amount apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund pursuant to subparagraph a of paragraph 2 of subsection B of this section, there shall be apportioned to such fund an additional amount of Seventeen Million Five Hundred Thousand Dollars ($17,500,000.00) for each year that the State Board of Equalization determines that any increase between the final itemized estimate of General Revenue Fund revenues made by the State Board at the February meeting preceding the beginning of the fiscal year for which that estimate is made, which is the same fiscal year during which the apportionment to the Rebuilding Oklahoma Access and Driver Safety Fund is to be made, and the then current itemized estimate of General Revenue Fund revenues made by the State Board of Equalization for the fiscal year ending on June 30 immediately following such February meeting is less than three percent (3%).

D.  For the fiscal year ending June 30, 2007, and for each fiscal year thereafter, in addition to the amount apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund pursuant to subparagraph a of paragraph 2 of subsection B of this section, there shall be apportioned to such fund an additional amount of Thirty-five Million Dollars ($35,000,000.00) for each year that the State Board of Equalization determines that any increase between the final itemized estimate of General Revenue Fund revenues made by the State Board at the February meeting preceding the beginning of the fiscal year for which that estimate is made, which is the same fiscal year during which the apportionment to the Rebuilding Oklahoma Access and Driver Safety Fund is to be made, and the then current itemized estimate of General Revenue Fund revenues made by the State Board of Equalization for the fiscal year ending on June 30 immediately following such February meeting is three percent (3%) or greater.

E.  The apportionments of revenues required by subparagraph a of paragraph 2 of subsection B of this section and the apportionment of additional revenues required by either division (1), (2) or (3) of subparagraph b of paragraph 2 of subsection B of this section, as governed by the provisions of subsection C or subsection D of this section, shall be made until the total annual apportionment to the Rebuilding Oklahoma Access and Driver Safety Fund equals One Hundred Seventy Million Dollars ($170,000,000.00).  After such annual apportionment level is reached, the apportionment to the fund shall be governed by the provisions of paragraph 4 of subsection B of this section.

F.  The monies apportioned to the Rebuilding Oklahoma Access and Driver Safety Fund shall not be used to supplant or replace existing state funds used for transportation purposes.

G.  In order to ensure that the funds from the ROADS Fund are used to enhance and not supplant state funding for the Department of Transportation, the State Board of Equalization shall examine and investigate expenditures from the fund each year.  For purposes of this examination, monies used to retire outstanding debt obligations for which the Department of Transportation is responsible shall be excluded.  At the meeting of the State Board of Equalization held within five (5) days after the monthly apportionment in February of each year, the State Board of Equalization shall issue a finding and report which shall state whether expenditures from the ROADS Fund were used to enhance or supplant state funding for the Department of Transportation.  If the State Board of Equalization finds that state funding for the Department of Transportation was supplanted by funds from the ROADS Fund, the Board shall specify the amount by which such funding was supplanted.  In this event, the Legislature shall not make any appropriations for the ensuing fiscal year until an appropriation in that amount is made to replenish state funding for the Department of Transportation.

H.  In the event that the Director of the Office of State Finance declares a General Revenue Fund revenue failure pursuant to Section 41.9 of Title 62 of the Oklahoma Statutes, and agency allocations are reduced pursuant to the provisions of Section 41.9 of Title 62 of the Oklahoma Statutes, the amounts that would otherwise be apportioned to the ROADS Fund by subparagraphs a, b and c of paragraph 1 and subparagraphs a and b of paragraph 2 and paragraph 3 of subsection B of this section shall be reduced by a percentage equal to that required of the General Revenue Fund appropriations to state agencies and such reductions shall occur during the entire fiscal year and for any month during which such reductions are required by the Office of State Finance and by the same percentage as that required of the agencies for such General Revenue Fund appropriations.

I.  The Department of Transportation shall use the monies in the Rebuilding Oklahoma Access and Driver Safety Fund for:

1.  The construction and maintenance of state roads, bridges and highways;

2.  The direct expenses of operating and maintaining the state highway system, including bridges;

3.  Direct expenses incurred in constructing, repairing, and maintaining state highways, farm-to-market roads, county highways and bridges as authorized by law;

4.  Matching federal funds; and

5.  The purchase of materials, tools, machinery, motor vehicles, and equipment necessary or convenient for the construction and maintenance of the state highway system and bridges.

Added by Laws 2005, c. 444, § 1, eff. July 1, 2005.

§691601.  Dedication of Highway No. 77 as Memorial Highway.

U. S. Highway No. 77 throughout the State of Oklahoma shall be dedicated as a Memorial Highway in honor of all Oklahomans who served in the Armed Forces of the United States in World War I and World War II, and the Department shall cause it to be appropriately marked. Laws 1968 c. 415, Sec. 1601.

Laws 1968, c. 415, § 1601, operative July 1, 1968.

§691602.  Designation of bridge on State Highway No. 51 as The Robert S. Kerr Bridge.

The bridge on State Highway No. 51 across the Verdigris River between Wagoner and Coweta, in Wagoner County, shall be known as "The Robert S. Kerr Bridge" as an expression of appreciation of the entire state, and the Department shall cause suitable markers to be maintained on the bridge bearing such name and designation to memorialize the service and contributions of the Honorable Robert S. Kerr.  Laws 1968, c. 415, Sec. 1602.

Laws 1968, c. 415, § 1602, operative July 1, 1968.

§691603.  Designation of Interstate Highway as The Raymond Gary Expressway.

The fourlane interstate highway extending from the intersection of the Kansas Turnpike, Kansas state line, through Oklahoma to the Texas state line, and connecting with the Texas interstate highway system, shall be known as "The Raymond Gary Expressway" as a lasting testimonial to the leadership, industry and signal achievements of the Honorable Raymond Gary.  Laws 1968, c. 415, Sec. 1603.

Laws 1968, c. 415, § 1603, operative July 1, 1968.

§691604.  Designation of U. S. Highway No. 281 as the American Legion Memorial Highway.

The portion of U.S. Highway No. 281 which transverses the State of Oklahoma, shall be known as "The American Legion Memorial Highway" and the Department shall cause it to be appropriately marked as such. Laws 1968, c. 415 Sec. 1604.

Laws 1968, c. 415, § 1604, operative July 1, 1968.

§691605.  Designation of State Highway No. 117 in Creek County as The Heber Finch Highway.

The part of State Highway No. 117 In Creek County from Sapulpa to its intersection with U.S. Highway No. 75, shall be known as "The Heber Finch Highway", and the Department shall cause it to be appropriately marked to memorialize the service of the Honorable Heber Finch.  Laws 1968 c. 415, Sec. 1605.

Laws 1968, c. 415, § 1605, operative July 1, 1968.

§691606.  Designation of Sallisaw Bridge as The Ed McDonald Bridge.

The "Sallisaw" bridge on U. S. Highway No. 59 over the Arkansas River, south of Sallisaw, shall be known as "The Ed McDonald Bridge", and the Department shall cause it to be appropriately marked to memorialize the public service and contributions of the Honorable Ed McDonald.  Laws 1968 c. 415, Sec. 1606.

Laws 1968, c. 415, § 1606, operative July 1, 1968.

§691607.  Designation of State Highway No. 2 in Latimer County as the Jim Cook Highway.

The part of State Highway No. 2 from Wilburton to the Haskell County line shall be known as "The Jim Cook Highway" and the Department shall cause it to be appropriately marked to memorialize the services of the Honorable Jim Cook.  Laws 1968, c. 415, Sec. 1607.

Laws 1968, c. 415, § 1607, operative July 1, 1968.

§691608.  Designation of part of State Highway No. 47 in Roger Mills County as The S. S. McColgin Highway.

State Highway No. 47 in Roger Mills county, from the Texas line eastward to Cheyenne, and thence northward to Roll, shall be known as "The S. S. McColgin Highway", as a memorial to the outstanding public career of the Honorable S. S. McColgin, and the Department shall cause it to be appropriately marked as such.  Laws 1968, c. 415, Sec. 1608.

Laws 1968, c. 415, § 1608, operative July 1, 1968.

§691609.  Designation of part of State Highway No. 47 in Roger Mills County as The Jodie S. Moad Highway.

State Highway No. 47 in Roger Mills County from Roll eastward to the Dewey County line shall be known as "The Jodie S. Moad Highway", as a tribute to the outstanding public service of the Honorable Jodie S. Moad, and the Department shall cause it to be appropriately marked as such.  Laws 1968 c. 415, Sec. 1609.

Laws 1968, c. 415, § 1609, operative July 1, 1968.

§691610.  Designation of bridge across Red River as The D. I. McCullough Bridge.

The bridge across the Red River, between Harris, Oklahoma, and DeKalb, Texas, shall be known as "The D. I. McCullough Bridge", as an expression of appreciation of the people of the State of Oklahoma for a life of dedication to public service, and the Department shall cause it to be appropriately marked to memorialize the services and contributions of the Honorable D. I. McCullough. Laws 1968 c. 415, Sec. 1610.

Laws 1968, c. 415, § 1610, operative July 1, 1968.

§691611.  Designation of State Highway No. 22 across Blue River as The Cowboy Pink Williams Bridge.

State Highway No. 22 across Blue River in Bryan County, shall be known as "The Cowboy Pink Williams Bridge", as an indication of the appreciation of the members of the Legislature and the citizens of Oklahoma for the services rendered to the state by the Honorable Cowboy Pink Williams; and the Department shall cause suitable markers to be placed on the bridge bearing such name and stating "To memorialize the services and contributions of the Honorable Cowboy Pink Williams".  Laws 1968, c. 415, Sec. 1611.

Laws 1968, c. 415, § 1611, operative July 1, 1968.

§691612.  Designation of bridge between Purcell and Lexington on U. S. Highway 77 as the James C. Nance Bridge.

The bridge between Purcell and Lexington, on U. S. Highway 77, shall be known as "The James C. Nance Bridge", and the Department shall cause suitable permanent markers to be placed upon the bridge bearing such name and an appropriate designation to memorialize the public services and contributions of the Honorable James C. Nance. Laws 1968, c. 415, Sec. 1612.

Laws 1968, c. 415, § 1612, operative July 1, 1968.

§691613.  Designation of portion of Highway No. 88  Markers.

That the portion of State Highway No. 88 beginning at its juncture with U.S. Highway No. 169 and ending at the Will Rogers Memorial, near Lake Oologah, be designated and known as the "Cooweescoowee Parkway", and the Department of Highways is directed to cause suitable markers to be erected, identifying the said Parkway as such. Laws 1967, p. 717, S.J.Res.No.23, Sec. 1.

Laws 1967, p. 717, S.J.Res.No.23, § 1.

§691614.  Designation of Northwest Quadrant, Ada.

State Highway 12, Northwest Quadrant, Ada, Pontotoc County, Oklahoma (Bypass System), beginning at the junction of State Highways 3 and 99, north of Ada, and extending southeasterly to the junction of State Highway 12, is hereby designated "The J. A. Richardson Loop." The State Highway Department shall cause suitable permanent markers to be placed upon said highway bearing said name and an appropriate designation to memorialize the public services and contributions of J. A. Richardson.  Laws 1968, p. 815, S.J.R.No. 68, Secs. 1, 2. Emerg. eff. Apr. 15, 1968.

Laws 1968, p. 815, S.J.R. No. 68, §§ 1, 2, emerg. eff. April 15, 1968.

§691615.  Designation of bridge over Kiamichi River on State Highway 93 in Choctaw County as The Carl Albert Bridge.

That the bridge over the Kiamichi River on State Highway No. 93 in Choctaw County be and hereby is designated "The Carl Albert Bridge" in appreciation for and in recognition of the many public contributions of the Honorable Carl Albert, Speaker of the House of Representatives of the Congress of the United States, to the Third Congressional District, the State of Oklahoma, and the nation.  Laws 1973, p. 543, H.J.R. No. 1022, Section 1.  Emerg. eff. March 27, 1973.

Laws 1973, p. 543, H.J.R.No.1022, § 1, emerg. eff. March 27, 1973.

§691616.  Designation of U.S. Highway No. 69A, south of Pryor as The Lyndon Baines Johnson Memorial Highway.

That U. S. Highway No. 69A, south of Pryor, Oklahoma, which leads to the MidAmerica Industrial Complex, be and hereby is designated "The Lyndon Baines Johnson Memorial Highway" in commemoration of the visit by President Johnson on August 26, 1966, to dedicate the MidAmerica Industrial Complex, and in tribute to the life and memory of a dedicated public servant, neighbor and friend.  Laws 1974, p. 715, S.J.R. No. 9, Section 1.  Emerg. eff April 11, 1974.

Laws 1974, p. 715, S.J.R.No.9, § 1, emerg. eff. April 11, 1974.

§691617.  Designation of bridge east of Allen as the "Hugh M. Sandlin Bridge"  Plaques.

The bridge now under construction east of Allen, Oklahoma, be and is hereby officially designated as the "Hugh M. Sandlin Bridge" as a lasting testimonial to the leadership and industry of Representative Hugh M. Sandlin in achieving the construction of said bridge; and the State Highway Director, consistent with any requirements of the State Highway Commission, is instructed to have affixed to said bridge appropriate plaques visible from each end of the bridge indicating that it is the "Hugh M. Sandlin Bridge." Laws 1975, H.J. Res. No. 1011, Sec. 1, p. A2.

Laws 1975, p. 736, H.J.R.No.1011, § 1.

§691618.  Designation of bridge south of Seminole as the "John Quimby Wilson Bridge."

The bridge across the Wewoka Creek, located south of Seminole on Highways 3 and 99, be and is hereby named "The John Quimby Wilson Bridge" in appreciation for and recognition of the outstanding service of John Quimby Wilson to this state in the construction of roads.

Laws 1977, p. 989, S.J.R.No.9, § 1.

§69-1619.  Veterans Memorial Highway - Perryman Memorial Highway - Colonel John L. Hillman Parkway - Designation.

A.  State Highway 99 from the Kansas border extending through Pawhuska, Drumright, Prague, Seminole, Ada, and Tishomingo to Lake Texoma shall be designated the "Veterans Memorial Highway" in honor of all veterans who have served this country in times of war and peace.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name and an appropriate designation to memorialize the veterans of this country.

B.  U.S. Highway 75, from I-44 to the southern city limits of Glenpool, shall be designated the "Perryman Memorial Highway".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing such name.

C.  U.S. Highway 75 from the southern city limits of Glenpool through Okmulgee to Henryetta shall be designated the "Colonel John L. Hillman Parkway" in honor of one of Oklahoma's most outstanding military veterans and former Commander of the 279th Infantry Regiment.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 1989, c. 93, § 2, eff. Nov. 1, 1989.  Amended by Laws 1997, S.J.R. No. 8, § 1, emerg. eff. April 7, 1997.

§69-1620.  U.S. Highway 12 - Designation as scenic highway - Markers.

U.S. Highway 412 from its new alignment west of the Locust Grove area east to Flint Creek shall be designated "Scenic U.S. Highway 412".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 1993, c. 32, § 1, eff. Sept. 1, 1993.

§69-1621.  Sequoyah Memorial Highway - Designation.

State Highway 101 beginning at State Highway 59 and extending to the intersection of State Highway 101 and State Highway 64B shall be designated the "Sequoyah Memorial Highway" as a lasting memorial to the great Cherokee genius who gave an entire nation a written language with his invention of the Cherokee Syllabary that was adopted by his tribe in 1821.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 1994, c. 20, § 1, eff. Sept. 1, 1994.

§69-1622.  Designation of portion of Interstate Highway No. 40 as the Roger Miller Memorial Highway.

Interstate Highway 40-Business from westbound exit number 11 on Interstate Highway 40 west near Erick to State Highway 30 shall be designated the "Roger Miller Memorial Highway" as a lasting tribute to the "King of the Road" Roger Miller, a favorite son from Erick.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 1994, c. 102, § 1, eff. Sept. 1, 1994.

§69-1623.  Designation of State Highway No. 99, Pontotoc County, as the Hugh Warren Memorial Highway.

State Highway 99 in Pontotoc County shall be designated the "Hugh Warren Memorial Highway" as a lasting memorial to the outstanding leadership and public service of Hugh Warren, former Chairman of the Oklahoma Turnpike Authority.  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 1994, c. 102, § 2, eff. Sept. 1, 1994.

§69-1624.  Designation of portion of State Highway 20 as the Carl Belew Memorial Highway.

State Highway 20 from Salina to approximately one (1) mile west of Salina shall be designated the "Carl Belew Memorial Highway" as a lasting memorial to the great songwriter from Salina.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name and designating Salina as the birthplace of Carl Belew.

Added by Laws 1995, c. 43, § 1, eff. Nov. 1, 1995.

§69-1625.  Designation of portion of State Highway 101 in Sequoyah County as the Thomas D. Peace Memorial Highway.

State Highway 101 in Sequoyah County from Highway 64B to the Arkansas state line shall be designated as the "Thomas D. Peace Memorial Highway" as a lasting memorial to the outstanding leadership and public service of Thomas D. Peace, former Commissioner of Health.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 1995, c. 62, § 1, eff. Nov. 1, 1995.

§69-1626.  Designation of portions of U.S. Highway 62 and State Highways 82 and 10 as the POW-MIA Memorial Highway.

U.S. Highway 62 and State Highways 82 and 10 from the junction of U.S. Highway 62 and State Highways 82 and 10 north to the Bertha Parker Bypass junction located south of the city of Tahlequah in Cherokee County shall be designated as the "POW-MIA Memorial Highway" as a lasting memorial and remembrance of the sacrifice made by America's service men and women.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 1995, c. 62, § 2, eff. Nov. 1, 1995.

§69-1627.  Designation of portion of State Highway 74 as the John N. Happy Camp Memorial Highway.

State Highway 74 within the borders of Garfield County shall be designated the "John N. Happy Camp Memorial Highway" in respect for this joyous practitioner of representative government.  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing his name.

Added by Laws 1996, S.J.R. No. 35, § 1, eff. July 1, 1996.

§69-1628.  Designation of portion of Highway 51 as the 42nd "Rainbow" Infantry Division Memorial Highway.

Highway 51, starting from the Oklahoma-Texas state line, 13.0 miles west of Arnett, extending east across the state to the Oklahoma-Arkansas state line 9.0 miles south and east of Stilwell, a total distance of approximately 350.0 miles, not including that area designated as the "Jim Thorpe Memorial Highway" or that area designated as the "Broken Arrow Expressway", shall be designated the "42nd 'Rainbow' Infantry Division Memorial Highway".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 1998, c. 83, § 1, eff. July 1, 1998.  Amended by Laws 1999, c. 218, § 2, eff. Nov. 1, 1999.

§69-1629.  Veterans Memorial Highways.

Interstate Highway 40 westbound from the Interstate Highway 35 and Interstate Highway 40 intersection to the state line shall be designated as the "Korean War Veterans Memorial Highway/Purple Heart Trail".

Interstate Highway 40 eastbound from where it intersects with Interstate Highway 44 to the state line shall be designated as the "Vietnam Veterans Memorial Highway/Purple Heart Trail".

Interstate Highway 35 southbound from the Interstate Highway 35 and Interstate Highway 40 intersection to the state line shall be designated as the "World War I Veterans Memorial Highway".

Interstate Highway 35 northbound from the Interstate Highway 35 and Interstate Highway 40 intersection to the state line shall be designated as the "World War II Veterans Memorial Highway".

Such names shall serve as an expression of the appreciation of the entire State of Oklahoma and to memorialize the men and women who served in the wars.  The Department of Transportation shall cause suitable permanent markers to be placed and maintained on the highways bearing such names.  Any portion of a highway in this state which is currently designated as a "Veterans Memorial Highway" shall not be renamed without legislative approval.

Added by Laws 1998, c. 337, § 1, emerg. eff. June 3, 1998.  Amended by Laws 2000, c. 42, § 1, emerg. eff. April 10, 2000; Laws 2003, c. 116, § 1, emerg. eff. April 21, 2003; Laws 2004, c. 412, § 11, emerg. eff. June 3, 2004.

§69-1630.  Veterans Memorial Highways - Highways previously designated.

Any previously designated portions of Interstate Highway 35 or Interstate Highway 40 shall not be affected by Section 1 of this act.

Added by Laws 1998, c. 337, § 2, emerg. eff. June 3, 1998.

§69-1631.  Designation of bridge across north fork of the Red River as Victor Wickersham Memorial Bridge.

The bridge across the north fork of the Red River, between the Greer and Kiowa county line on State Highway 44 shall be known as the "Victor Wickersham Memorial Bridge", and the Department of Transportation shall cause it to be appropriately marked to memorialize the services and contributions of the Honorable Representative Victor Wickersham.

Added by Laws 1999, c. 6, § 1, emerg. eff. Mar. 24, 1999.

§69-1633.  Designation of portion of State Highway 51 as Broken Arrow Expressway.

State Highway 51, starting at the intersection of State Highway 51 and State Highway 75 in Tulsa County extending to the city limits of Coweta in Wagoner County shall be designated as the "Broken Arrow Expressway".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 1999, c. 218, § 1, eff. Nov. 1, 1999.

NOTE:  Editorially renumbered from § 1631 of this title to avoid a duplication in numbering.

§69-1634.  Mountain Gateway - Senator Larry Dickerson Memorial Highway.

A.  U.S. Highway 59 south of Interstate 40 in Sequoyah County, U.S. Highway 271, U.S. Highway 59, and U.S. Highway 259 within the boundaries of LeFlore County shall be designated as the "Mountain Gateway" in an attempt to increase tourism in Eastern Oklahoma by promoting mountains as a tourist attraction in that part of the state.  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing such name.

B.  Notwithstanding the name designation pursuant to subsection A of this section, U.S. Highway 59 south of Interstate 40 in Sequoyah County, U.S. Highway 271, and U.S. Highway 59 to Poteau shall also be designated as the "Senator Larry Dickerson Memorial Highway".  The Department of Transportation shall cause additional suitable permanent markers to be placed upon the highway bearing such name.

Added by Laws 1999, c. 148, § 1, emerg. eff. May 3, 1999.  Amended by Laws 2002, c. 205, § 1, emerg. eff. May 6, 2002.

NOTE:  Editorially renumbered from § 1633 of Title 69 to avoid a duplication in numbering.

§69-1635.  Cliff Bogle Memorial Highway - Designation of portion of State Highway 82.

State Highway 82, starting at the intersection of State Highway 82 and State Highway 20 in Mayes County extending approximately 15.0 miles to the intersection of State Highway 82 and U.S. Highway 66 in Craig County shall be designated as the "Cliff Bogle Memorial Highway".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 2000, c. 120, § 1, eff. Nov. 1, 2000.

§69-1636.  Clara Luper Corridor - Designation of portion of State Highway 107.

State Highway 107, starting at the intersection of State Highway 107 and Interstate 235 extending approximately two and one-half (2.5) miles to the intersection of State Highway 107 and Interstate 35 shall be designated as the "Clara Luper Corridor".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 2000, c. 63, § 1, eff. Nov. 1, 2000.

§69-1637.  Sam Fields Memorial Highway - Designation of portion of State Highway 127.

State Highway 127, starting at the intersection of State Highway 127 and State Highway 20 near Jay extending approximately thirteen (13.0) miles to the intersection of State Highway 127 and State Highway 10, shall be designated as the "Sam Fields Memorial Highway".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 2000, c. 87, § 1, eff. Nov. 1, 2000.

§69-1638.  Sparland Rose Memorial Bridge.

Beginning at approximately one (1.0) mile east of Airport Road at Little Deep Creek, Payne Lake Road, and the Farmrail Railroad (Heated Bridge Deck), on Interstate 40 east of Weatherford, Oklahoma, shall be designated as the "Sparland Rose Memorial Bridge".

Added by Laws 2000, c. 180, § 3, eff. Nov. 1, 2000.

§69-1639.  Cheyenne Heritage Trail - Informational highway signage.

The Department of Transportation shall erect informational highway signage designed or approved by the Oklahoma Tourism and Recreation Department to direct visitors to sites of significant historical interest along the Cheyenne Heritage Trail.

Added by Laws 2000, c. 180, § 4, eff. Nov. 1, 2000.

§69-1640.  Marjorie and Maria Tallchief Highway - Designation of portion of State Highway 18.

State Highway 18 northbound from Fairfax, Oklahoma, to where it intersects with State Highway 60 in Osage County shall be designated "Marjorie and Maria Tallchief Highway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 2000, c. 67, § 1, eff. Nov. 1, 2000.

§69-1641.  Senator Frank Mahan Highway - Designation of portion of State Highway 18.

State Highway 18 southbound from Fairfax, Oklahoma, to where it intersects with State Highway 20 in Osage County shall be designated "Senator Frank Mahan Highway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing said name.

Added by Laws 2000, c. 67, § 2, eff. Nov. 1, 2000.

§69-1642.  J.M. Bailey Highway.

State Highway 9, beginning at the intersection of State Highway 9 and U.S. Highway 69 in McIntosh County, extending west approximately two (2) miles shall be designated as the "J.M. Bailey Highway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the name.

Added by Laws 2001, c. 271, § 1, eff. Nov. 1, 2001.

§69-1643.  Sailboat Bridge.

The bridge that crosses over Grand Lake on U.S. Highway 59 in Delaware County shall be designated as "Sailboat Bridge".  The Department of Transportation shall cause suitable permanent markers to be placed at the north and south ends of the bridge.

Added by Laws 2001, c. 271, § 2, eff. Nov. 1, 2001.

§69-1644.  Colonel Harold D. Pinney, U.S. Army Highway - Clarence F. "Chink" Douglas, Lawman Highway.

From one hundred (100) yards south of the Business 69 Highway exit on U.S. Highway 69 in Eufaula, Oklahoma, on the northbound  lane shall be named the "Colonel Harold D. Pinney, U.S. Army Highway" and from one hundred (100) yards north of the hospital  exit on U.S. Highway 69 in Eufaula, Oklahoma, on the southbound  lane shall be named the "Clarence F. ‘Chink' Douglas, Lawman Highway".  The Department of Transportation shall cause permanent markers to be placed upon the highway bearing their names.

Added by Laws 2002, c. 205, § 2, emerg. eff. May 6, 2002.

§69-1645.  Mennonite Bridge.

The bridge located on State Highway 81 approximately one and six-tenths (1.6) miles south of the junction of State Highway 81  and State Highway 3 shall be known as the "Mennonite Bridge".  The Department of Transportation shall cause suitable permanent markers to be placed upon the bridge.

Added by Laws 2002, c. 205, § 3, emerg. eff. May 6, 2002.

§69-1646.  McIntosh County Korean Veterans Memorial Highway.

U.S. Highway 69, from south of I-40 to the South Canadian  River, shall be designated as the "McIntosh County Korean Veterans Memorial Highway" to honor those persons from McIntosh County that served our country in the Korean Conflict.  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing such name.

Added by Laws 2002, c. 205, § 4, emerg. eff. May 6, 2002.

§69-1647.  Jake Eaton Bridge.

The bridge that crosses Eaton Creek on State Highway 82 approximately one and one-third (1 1/3) miles south of the intersection of State Highway 82 and State Highway 31 in Haskell County shall be designated as the "Jake Eaton Bridge".  The Department of Transportation shall cause suitable permanent markers to be placed upon the bridge.

Added by Laws 2002, c. 205, § 5, emerg. eff. May 6, 2002.

§69-1648.  Pearl Harbor/USS Oklahoma Memorial Highway - Renaming of Keystone Expressway as Sand Springs Expressway.

A.  State Highway 77H, from where it intersects with State Highway 9 in Cleveland County, north to where it intersects with Interstate Highway 240 in Oklahoma County, shall be designated as the "Pearl Harbor/USS Oklahoma Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing such name.

B.  Any portion of Interstate Highway 412/64 in Tulsa County that is currently designated as the Keystone Expressway shall be renamed as the Sand Springs Expressway.  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing such name.

Added by Laws 2003, c. 83, § 1, emerg. eff. April 15, 2003.

§69-1650.  Southeastern Mountain Gateway.

State Highway 3 within the boundaries of Tom, Oklahoma, and the Community of Tom, Oklahoma, in McCurtain County shall be designated as the "Southeastern Mountain Gateway" in an attempt to increase tourism in Southern Oklahoma by promoting mountains as a tourist attraction in that part of the state.  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing the name.

Added by Laws 2003, c. 68, § 1, emerg. eff. April 10, 2003.

§69-1651.  Trooper Chris Van Krevelen Memorial Highway.

From where U.S. Highway 412 intersects with State Highway 74 in Garfield County, west to where the highway intersects with State Highway 58 in Enid, Oklahoma, shall be designated as "Trooper Chris Van Krevelen Memorial Highway".  The Department of Transportation shall place suitable permanent markers on the highway bearing the name.

Added by Laws 2003, c. 141, § 1, emerg. eff. April 28, 2003.

§69-1652.  Doc Scantlen Bridge.

The bridge located on State Highway 82 near Stigler, Oklahoma, shall be designated as "Doc Scantlen Bridge" in appreciation for and in recognition of the many outstanding contributions to those around him.  The Department of Transportation shall cause suitable permanent markers to be placed at the north and south ends of the bridge.

Added by Laws 2004, c. 48, § 1, eff. Nov. 1, 2004.

§69-1653.  Helen Cole Memorial Highway.

Interstate 35 between Interstate 240 and Indian Hills Road shall be designated as the "Helen Cole Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing her name.

Added by Laws 2004, c. 481, § 2, emerg. eff. June 7, 2004.

§69-1655.  Keith Leftwich Memorial Loop.

Interstate Highway 240 between Interstate 35 and Interstate 44 in Oklahoma County, Oklahoma, shall be designated as the "Keith Leftwich Memorial Loop".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 481, § 1, emerg. eff. June 7, 2004.

§69-1658.  Hoppy Lockhart Welcome Center.

The Welcome Center located at Sallisaw, Oklahoma, near mile marker 314, shall be designated as the "Hoppy Lockhart Welcome Center".  The Department of Transportation shall cause suitable permanent markers to be placed at the facility bearing the name.

Added by Laws 2004, c. 135, § 1, emerg. eff. April 20, 2004.

§69-1659.  Matthew Evans/Jeffery Rominger Memorial Parkway.

Interstate Highway 40 from where it intersects with Interstate Highway 35, eastbound to where it intersects with Interstate Highway 44 shall be designated as the "Matthew Evans/Jeffery Rominger Memorial Parkway".  The Department of Transportation shall cause suitable permanent markers to be placed on the parkway bearing their names.

Added by Laws 2004, c. 412, § 1, emerg. eff. June 3, 2004.

§69-1660.  David "Rocky" Eales Memorial Parkway.

State Highway 1 from where it intersects with the Indian Nation Turnpike, east to where it intersects with U.S. Highway 69 shall be designated as the "David ‘Rocky' Eales Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed an the highway bearing his name.

Added by Laws 2004, c. 412, § 2, emerg. eff. June 3, 2004.

§69-1661.  Vernon Glenn Memorial Parkway.

State Highway 2 in Vinita, Oklahoma, in Craig County shall be designated as the "Vernon Glenn Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 3, emerg. eff. June 3, 2004.

§69-1662.  Sid Cookerly Memorial Parkway.

State Highway 77, from where it intersects with State Highway 11 in Kay County, north to Newkirk, Oklahoma, shall be designated as the "Sid Cookerly Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 4, emerg. eff. June 3, 2004.

§69-1663.  Tom Puckett Memorial Parkway.

State Highway 7 from where it intersects with Interstate Highway 44 eastbound to where it intersects with State Highway 65 shall be designated as the "Tom Puckett Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 5, emerg. eff. June 3, 2004.

§69-1664.  John C. Blaylock Memorial Parkway.

State Highway 75, extending north for five (5) miles from the South Canadian River Bridge at Calvin, Oklahoma, shall be designated as the "John C. Blaylock Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 6, emerg. eff. June 3, 2004.

§69-1665.  Dr. Robert E. Cowling Memorial Parkway.

State Highway 99 Interchange extending five (5) miles north from Ada, Oklahoma, shall be designated as the "Dr. Robert E. Cowling Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 7, emerg. eff. June 3, 2004.

§69-1666.  Troy Leathers Memorial Parkway.

State Highway 99 from the intersection of State Highway 66 near Stroud, Oklahoma, south to the Sac and Fox Tribal Company shall be designated as the "Troy Leathers Memorial Highway".  The Department of Transportation shall cause suitable permanent markings to be placed upon the highway bearing said name.

Added by Laws 2004, c. 412, § 8, emerg. eff. June 3, 2004.

§69-1667.  William Ross Stewart Memorial Parkway.

State Highway 270 between Krebs and Hartshome, Oklahoma, shall be designated as the "William Ross Stewart Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 9, emerg. eff. June 3, 2004.

§69-1668.  Billy Fairl Morgan Memorial Parkway.

State Highway 270 between Southeast 29th Street and State Highway 62 in Harrah, Oklahoma, shall be designated as the "Billy Fairl Morgan Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 10, emerg. eff. June 3, 2004.

§69-1669.  Jody Latimer Memorial Parkway.

State Highway 65 from where it intersects with State Highway 53 in Cotton County, south to Temple, Oklahoma, shall be designated as the "Jody Latimer Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 12, emerg. eff. June 3, 2004.

§69-1670.  W.R. "Dick" Stubbs Memorial Parkway.

State Highway 75 from Trudgeon road to Junction 266 in Henryetta, Oklahoma, shall be designated as the "W.R. ‘Dick' Stubbs Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 13, emerg. eff. June 3, 2004.

§69-1671.  Perrier Bridge.

The bridge across Bird Creek, north of Skiatook, Oklahoma, which is located on State Highway 11, shall be designated as the "Perrier Bridge".  The Department of Transportation shall cause suitable permanent markings to be placed upon the bridge bearing said name.

Added by Laws 2004, c. 412, § 14, emerg. eff. June 3, 2004.

§69-1672.  Dr. Ernest L. Holloway Highway.

State Highway 33 beginning one-half mile from the east end of the Cimarron River Bridge extending to where State Highway 33 intersects with State Highway 105 in Guthrie shall be designated as the "Dr. Ernest L. Holloway Highway".  The Oklahoma Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing his name.

Added by Laws 2004, c. 412, § 15, emerg. eff. June 3, 2004.

§69-1673.  Teddy Lehman Highway.

U.S. Highway 62 from Willey Road to the western municipal limits of Fort Gibson, Oklahoma, shall be designated as the "Teddy Lehman Expressway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing his name.

Added by Laws 2004, c. 412, § 16, emerg. eff. June 3, 2004.

§69-1674.  Mannford Expressway.

State Highway 51, from a point one mile east of its intersection with State Highway 151, also known as the "Keystone Dam Road", west to its intersection with State Highway 48 in Mannford, Oklahoma, shall be designated as the "Mannford Expressway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing the designation.

Added by Laws 2005, c. 474, § 1, emerg. eff. June 9, 2005.

§69-1675.  Joe M. Morgan Memorial Bridge.

The bridge that crosses the Washita River on U.S. Highway 183 near Clinton, Oklahoma in Custer County shall be designated as the "Joe M. Morgan Memorial Bridge".  The Department of Transportation shall cause suitable permanent markers to be placed upon the bridge bearing that name.

Added by Laws 2005, c. 474, § 2, emerg. eff. June 9, 2005.

§69-1676.  Oklahoma Technology Corridor.

The portion of State Highway 9 between Interstate 35 and S.E. 36th Street in the City of Norman shall be designated as the "Oklahoma Technology Corridor".  The Department of Transportation shall cause suitable permanent markers to be placed upon the portion of highway bearing that designation.

Added by Laws 2005, c. 474, § 3, emerg. eff. June 9, 2005.

§69-1677.  Randy Littlefield Memorial Highway.

State Highway 20 from the junction of State Highway 10 and U.S. Highway 59 east of Jay, Oklahoma, up to the Missouri state line, shall be designated the "Randy Littlefield Memorial Highway".  The Department of Transportation shall cause suitable permanent markers be placed upon the highway bearing that name.

Added by Laws 2005, c. 51, § 1, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1674 of this title to avoid duplication in numbering.

§69-1678.  Harrah Road - Billy Fairl Morgan Memorial Highway.

No section of State Highway 270 extending between N.E. 23rd Street to the municipal limits of McLoud, Oklahoma, shall be named or renamed, except as provided in this section.  The section of highway on State Highway 270 extending from Harrah, Oklahoma, between N.E. 23rd Street to S.E. 29th Street shall be designated as "Harrah Road".  The section of highway on State Highway 270 extending from where the newly designated "Harrah Road" intersects with S.E. 29th Street to the McLoud municipal limits shall be designated as the "Billy Fairl Morgan Memorial Highway".  Any existing name on the section of highway between N.E. 23rd Street and the municipal limits of McLoud shall be removed.  The Department of Transportation shall cause suitable permanent markers to be placed on the section of highway between S.E. 29th Street and the municipal limits of McLoud bearing the name "Billy Fairl Morgan Memorial Highway".

Added by Laws 2005, c. 51, § 2, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1675 of this title to avoid duplication in numbering.

§69-1679.  Scott Vincent Memorial Highway.

State Highway 31, beginning at the western municipal limits of Bokoshe and extending to the junction with State Highway 59, shall be designated as the "Scott Vincent Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on the highway bearing that name.

Added by Laws 2005, c. 151, § 1, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1675 to avoid a duplication in numbering.

§69-1680.  Rider Daugherty Memorial Bridge.

The bridge crossing Little Lee Creek, which is located on State Highway 101, shall be designated as the "Rider Daugherty Memorial Bridge".  The Department of Transportation shall cause suitable permanent markers to be placed upon the bridge bearing that name.

Added by Laws 2005, c. 157, § 1, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1674 of this title to avoid duplication in numbering.

§69-1681.  Luke James Memorial Highway.

The section of State Highway 54 extending from the municipal limits of Optima to the Kansas state line shall be designated as the "Luke James Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed upon that section of highway bearing that name.

Added by Laws 2005, c. 157, § 2, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1675 of this title to avoid duplication in numbering.

§69-1682.  Jack Begley Memorial Highway.

The section of State Highway 54 that extends from the Texas state line, near Texhoma, to the municipal limits of Optima shall be designated as the "Jack Begley Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed on that section of highway bearing that name.

Added by Laws 2005, c. 157, § 3, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1676 of this title to avoid duplication in numbering.

§69-1683.  Lyle Rymer Highway.

State Highway 64 in Roland, Oklahoma, between PawPaw Road and Cottonwood Road shall be designated as the "Lyle Rymer Highway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing that name.

Added by Laws 2005, c. 157, § 4, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1677 of this title to avoid duplication in numbering.

§69-1684.  Bobby Green Memorial Expressway.

The Duncan bypass shall be designated as the "Bobby Green Memorial Expressway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the bypass bearing that name.

Added by Laws 2005, c. 157, § 5, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1678 of this title to avoid duplication in numbering.

§69-1685.  Veterans Memorial Highway.

State Highway 81 between Duncan and Comanche shall be designated as the "Veterans Memorial Highway".  The Department of Transportation shall cause suitable permanent markers to be placed upon the highway bearing that name.

Added by Laws 2005, c. 157, § 6, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1679 of this title to avoid duplication in numbering.

§69-1686.  Navy Petty Officer Third Class Doyle W. Bollinger, Jr., Overpass.

The bypass over U.S. Highway 59, located on U.S. Highway 59 Business, shall be designated as the "Navy Petty Officer Third Class Doyle W. Bollinger, Jr., Overpass".  The Department of Transportation shall cause suitable permanent markers to be placed upon the section of highway bearing that name.

Added by Laws 2005, c. 157, § 7, eff. Nov. 1, 2005.

NOTE:  Editorially renumbered from § 1680 of this title to avoid duplication in numbering.

§69-1701.  Purpose - Authority to construct, maintain, repair and operate projects.

In order to facilitate vehicular traffic throughout the state and remove the present handicaps and hazards on the congested highways in the state, and to provide for the construction of modern express highways embodying reasonable safety devices including ample shoulder widths, long sight distances, the bypassing of cities and towns, and grade separations at intersecting highways and railroads, the Oklahoma Turnpike Authority, as created in Section 1703 of this title, is hereby authorized and empowered to construct, maintain, repair, and operate turnpike projects as defined in Section 1704 of this title, at such locations as shall be approved by the Transportation Commission, and to issue turnpike revenue bonds of the Authority payable solely from revenues to pay the cost of such projects.  The Authority is further authorized and empowered to develop and market alternative uses of the Oklahoma Turnpike Authority Electronic Toll Collection System, and construct, maintain, repair, and operate inter-modal transportation transfer facilities and infrastructure relating thereto, including, without limitation, warehouses and utility facilities and intercity rail transit projects as it shall determine to be feasible and economically sound.

Added by Laws 1968, c. 415, § 1701, operative July 1, 1968.  Amended by Laws 1997, c. 282, § 1, emerg. eff. May 27, 1997; Laws 1999, c. 341, § 4, eff. Nov. 1, 1999; Laws 2003, c. 206, § 1, emerg. eff. May 12, 2003; Laws 2005, c. 68, § 1, Nov. 1, 2005.

§691702.  Bonds not obligations of state or subdivisions  Payable from revenues  Statement to be contained in bonds.

Turnpike revenue bonds issued under the provisions on this article shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, but such bonds shall be payable solely from the funds herein provided therefor from revenues.  Such turnpike revenue bonds shall contain on the face thereof a statement to the effect that neither the State nor the Authority shall be obligated to pay the same or the interest thereon except from the revenues of the project or projects for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or the interest on such bonds.  Laws 1968 c. 415, Sec. 1702.

Laws 1968, c. 415, § 1702, operative July 1, 1968.

§691703.  Oklahoma Turnpike Authority created - Liabilities - Members - Officers - Surety bonds - Reimbursement.

A.  There is hereby created a body corporate and politic to be known as the "Oklahoma Turnpike Authority" and by that name the Authority may sue and be sued, and plead and be impleaded.  The Authority is hereby constituted an instrumentality of the state, and the exercise by the Authority of the powers conferred by this act in the construction, operation, and maintenance of turnpike projects shall be deemed and held to be an essential governmental function of the state with all the attributes thereof.  Provided, however, the Turnpike Authority is authorized to carry and shall carry liability insurance to the same extent and in the same manner as the Transportation Commission, and in addition thereto it shall be subject to the workers' compensation laws of the state the same as a private construction project.

B.  The Oklahoma Turnpike Authority shall consist of the Governor, who shall be a member ex officio, and six (6) members to be appointed by the Governor, by and with the consent of the Senate.  The appointive members shall be residents of the state, and shall have been qualified electors therein for a period of at least one (1) year next preceding their appointment.  One appointive member shall be appointed from each of six districts of the state, such districts to include the area as follows:

District 1.  Oklahoma, Canadian, Cleveland, McClain and Garvin Counties.

District 2.  Washington, Nowata, Craig, Ottawa, Rogers, Mayes, Delaware, Wagoner, Cherokee, Adair, Okmulgee, Osage, Muskogee, Sequoyah, McIntosh and Haskell Counties.

District 3.  Coal, Logan, Payne, Lincoln, Creek, Okfuskee, Pottawatomie, Seminole, Hughes and Pontotoc Counties.

District 4.  Kay, Pawnee, Garfield, Noble, Tulsa, Woods, Woodward, Major, Alfalfa and Grant Counties.

District 5.  Cimarron, Grady, Texas, Beaver, Harper, Ellis, Roger Mills, Dewey, Custer, Caddo, Washita, Beckham, Harmon, Stephens, Jefferson, Greer, Kiowa, Jackson, Tillman, Comanche, Cotton, Kingfisher and Blaine Counties.

District 6.  Carter, Love, Murray, Johnston, Marshall, Atoka, Bryan, Pittsburg, Latimer, Le Flore, Pushmataha, Choctaw and McCurtain Counties.

The members of the Authority appointed shall continue in office for terms expiring as follows:  District 1, July 1, 1968; District 2, July 1, 1971; District 3, July 1, 1972; District 4, July 1, 1973; District 5, July 1, 1974; District 6, July 1, 1975.  Provided, that appointive members serving on the Oklahoma Turnpike Authority created by 69 O.S. 1961, Section 653, when this act becomes effective shall continue to serve as members of the Oklahoma Turnpike Authority created by this section, for the terms for which they were appointed, unless sooner removed by the Governor.  The successor of each appointive member shall be appointed for a term of eight (8) years, except that any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term, and a member of the Authority shall be eligible for reappointment.  Each appointed member of the Authority before entering upon the duties of office shall take an oath as provided by Section 1 of Article XV of the Constitution of the State of Oklahoma.  Any appointive member of the Authority may be removed by the Governor at any time with or without cause.

C.  The Authority shall elect one of the appointed members as chairperson and another as vice-chairperson, and shall also elect a Secretary and Treasurer.  A majority of the members of the Authority shall constitute a quorum and the vote of a majority of the members shall be necessary for any action taken by the Authority.  No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

D.  Before the issuance of any turnpike revenue bonds under the provisions of this act, each appointed member of the Authority shall execute a surety bond in the penal sum of Twentyfive Thousand Dollars ($25,000.00) and the secretary and treasurer shall execute a surety bond in the penal sum of One Hundred Thousand Dollars ($100,000.00), each such surety bond to be conditioned upon the faithful performance of the duties of the office, to be executed by a surety company authorized to transact business in the State of Oklahoma as surety and to be approved by the Governor and filed in the office of the Secretary of State.

E.  The members of the Authority shall not be entitled to compensation for their services, but each member shall be reimbursed for actual expenses necessarily incurred in the performance of the duties of such member.  All expenses incurred in carrying out the provisions of this act shall be payable solely from funds provided under the authority of this act and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which monies shall have been provided under the authority of this act.

F.  Whenever the terms "Oklahoma Transportation Authority", "Transportation Authority" or "Authority", when used in reference to the Oklahoma Turnpike Authority, appear in the Oklahoma Statutes, such terms shall mean the Oklahoma Turnpike Authority.

Added by Laws 1968, c. 415, § 1703, operative July 1, 1968.  Amended by Laws 1999, c. 341, § 5, eff. Nov. 1, 1999; Laws 2005, c. 68, § 2, eff. Nov. 1, 2005.

§691704.  Definitions - Concession contracts or leases.

As used in this article, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

1.  "Authority" means the Oklahoma Turnpike Authority, created by Section 1703 of this title, or, if such Authority shall be abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given by this article to the Authority shall be given by law;

2.  "Project" or "turnpike project" means any express highways, superhighways, or motorways, wayports, aviation transfer centers or aviation hubs constructed under the provisions of this article by the Authority, and shall embrace all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, free access roads, bridges, and road construction, toll houses, service stations, and administration, storage and other buildings which the Authority may deem necessary for the operation of such turnpike, together with all property, rights, easements and interests which may be acquired by the Authority for the construction or the operation of such turnpike.  The Authority may contract or lease concessions for gas stations, garages, restaurants, parking facilities and other services for all or any portion of any turnpike project or projects;

3.  "Cost", as applied to a turnpike project, shall embrace the cost of construction, the cost of the acquisition of all land, rightsofway, property, rights, easements and interests acquired by the Authority for such construction, the cost of all machinery and equipment, financing charges, provision for working capital, interest prior to, during, and after construction and a reserve for interest in such amounts as the Authority shall determine, cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, estimates of cost, and of revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing any such project, administrative expense, and such other expense as may be necessary or incident to the construction of the project, the financing of such construction, and the placing of the project in operation.  Any obligation or expense incurred by the Transportation Commission with the approval of the Authority for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the financing and construction of a project shall be regarded as a part of the cost of such project and shall be reimbursed to the state out of the proceeds of the turnpike revenue bonds hereafter authorized.  However, the Transportation Commission shall not incur obligations or expenses totaling more than One Thousand Five Hundred Dollars ($1,500.00) per turnpike mile.  Provided further, however, that an additional sum not to exceed One Thousand Dollars ($1,000.00) per turnpike mile may be expended for updating reports prior to financing; and

4.  "Owner" means and includes all individuals, copartnerships, associations, or corporations having any title or interest in any property, rights, easements, and interests authorized to be acquired by this article.

Added by Laws 1968, c. 415, § 1704, operative July 1, 1968.  Amended by Laws 1991, c. 183, § 1, emerg. eff. May 13, 1991; Laws 1999, c. 341, § 6, eff. Nov. 1, 1999; Laws 2004, c. 304, § 1, emerg. eff. May 17, 2004; Laws 2005, c. 68, § 3, eff. Nov. 1, 2005.

§69-1705.  Authority - Powers and duties.

The Oklahoma Turnpike Authority is hereby authorized and empowered:

(a)  To adopt bylaws for the regulation of its affairs and conduct of its business.

(b)  To adopt an official seal and alter the same at pleasure.

(c)  To maintain an office at such place or places within the state as it may designate.

(d)  To sue and be sued in contract, reverse condemnation, equity, mandamus and similar actions in its own name, plead and be impleaded; provided, that any and all actions at law or in equity against the Authority shall be brought in the county in which the principal office of the Authority shall be located, or in the county of the residence of the plaintiff, or the county where the cause of action arose.  All privileges granted to the Authority and duties enjoined upon the Authority by the provisions of Sections 1701 through 1734 of this title may be enforced in a court of competent jurisdiction in an action in mandamus.

(e)  To construct, maintain, repair and operate turnpike projects and highways, with their access and connecting roads, at such locations and on such routes as it shall determine to be feasible and economically sound; provided, that until specifically authorized by the Legislature, the Authority shall be authorized to construct and operate toll turnpikes only at the following locations:

(1)  The Turner Turnpike between Oklahoma City and Tulsa.

(2)  The Southwestern (H.E. Bailey) Turnpike between Oklahoma City and Wichita Falls, Texas.

(3)  The Northeastern (Will Rogers) Turnpike between Tulsa and Joplin, Missouri.

(4)  The Eastern (Indian Nation) Turnpike between Tulsa and Paris, Texas, including all or any part thereof between McAlester and the Red River south of Hugo.

(5)  The Cimarron Turnpike between Tulsa and Interstate Highway 35 north of Perry, including a connection to Stillwater.

(6)  The Muskogee Turnpike between Broken Arrow and Interstate Highway 40 west of Webbers Falls.

(7)  All or any part of an extension of the Muskogee Turnpike, beginning at a point on Interstate Highway 40 near the present south terminus of the Muskogee Turnpike, and extending in a southeasterly direction on an alignment near Stigler, Poteau and Heavener to the vicinity of the Arkansas State Line to furnish access to Hot Springs, Texarkana, Shreveport and New Orleans.

(8)  A tollgate on the Turner Turnpike in the vicinity of Luther, Oklahoma, and in the vicinity of the intersection of State Highway 33 and Turner Turnpike in Creek County, Oklahoma, or in the vicinity of the intersection of State Highway 33 and Turner Turnpike or U.S. Highway 66 in Creek County, Oklahoma, from any monies available to the Authority.

(9)  Add on the Will Rogers Turnpike a northbound automatic tollgate onto State Highway 28 and a southbound on-ramp from State Highway 28.

(10)  A turnpike or any part or parts thereof beginning in the vicinity of Duncan extending east to the vicinity of the City of Davis, and extending in a northeasterly direction, by way of the vicinity of the City of Ada, to a connection in the vicinity of Henryetta or in the vicinity of the intersection of State Highway 48 and Interstate 40; and a turnpike or any part or parts thereof from the vicinity of Snyder extending north to the vicinity of Woodward.

(11)  A turnpike or any part or parts thereof beginning at a point in the vicinity of Ponca City, or at a point on the Kansas-Oklahoma state boundary line east of the Arkansas River and west of the point where Oklahoma State Highway No. 18 intersects said state boundary line, and extending in a southeasterly direction to a connection with the Tulsa Urban Expressway System in the general area of the Port of Catoosa.

(12)  All or any part of an Oklahoma City toll expressway system connecting the residential, industrial and State Capitol Complex in the north part of Oklahoma City with the residential, industrial and Will Rogers World Airport Complex in the south and southwest parts of Oklahoma City.

(13)  A turnpike (The Industrial Parkway) or any part or parts thereof beginning at a point on the Oklahoma-Kansas state boundary line between the point where U.S. Highway 66 intersects the boundary line and the northeast corner of Oklahoma and ending by means of a connection or connections with Shreveport, Louisiana, and Houston, Texas, in southeastern Oklahoma and at no point to exceed thirty (30) miles west of the Missouri or Arkansas border.

(14)  A turnpike or any part or parts thereof beginning in the vicinity of Velma or County Line to a point intersecting with Interstate 35 in the area south of Davis.

(15)  A turnpike or any part or parts thereof beginning in the vicinity of Watonga and extending south and/or east to the vicinity of north and/or west Oklahoma City.

(16)  A tollgate on the Will Rogers Turnpike near the intersection of State Highway 137 and the Will Rogers Turnpike, located south of Quapaw.

(17)  A tollgate on the Muskogee Turnpike in the vicinity of Porter, Oklahoma, a tollgate on the Will Rogers Turnpike in the vicinity of Adair, Oklahoma, a tollgate on the Turner Turnpike in the vicinity of Luther, Oklahoma, and a tollgate on the H.E. Bailey Turnpike at Elgin, Oklahoma, from any monies available to the Authority.

(18)  A tollgate on the Turner Turnpike in the vicinity of Wellston, Oklahoma, from any monies available to the Authority.

(19)  A tollgate on the Muskogee Turnpike in the vicinity of Brushy Mountain, Oklahoma, and in the vicinity of Elm Grove, Oklahoma, from any monies available to the Authority.

(20)  All or any part of an Oklahoma City Outer Loop expressway system beginning in the vicinity of I-35 and the Turner Turnpike and extending west into Canadian County and then south to I-40; and then south and east to I-35 in the vicinity of Moore and Norman; and then extending east and north to I-40 east of Tinker Field; and then extending north to the Turner Turnpike to complete the Outer Loop.

(21)  All or any part of the Tulsa south bypass expressway system beginning in the vicinity of the Turner Turnpike near Sapulpa and extending south and east to U.S. 75 in the vicinity of 96th Street to 121st Street; and then east across the Arkansas River to a connection with the Mingo Valley Expressway; and then south and/or east to a point on the Tulsa-Wagoner County Line near 131st street south in the city of Broken Arrow.

(22)  A new turnpike or any part thereof from near the west gate of the Will Rogers Turnpike south to the west end of south Tulsa Turnpike at the Tulsa-Wagoner County Line.

(23)  A new turnpike or any parts thereof from the vicinity of the connection between State Highway 33 and U.S. 69 easterly to the Arkansas State Line.

(24)  A four-lane extension of the Muskogee Turnpike from Interstate Highway 40 west of Webbers Falls to the Poteau vicinity.

(25)  A new turnpike or any part or parts thereof beginning at a point in the vicinity of northwest Tulsa, and extending in a northwesterly direction, by means of a connection or connections with the cities of Pawhuska and Newkirk, to a point intersecting in the vicinity of US Highway No. 77 and the Kansas State Line.

(26)  A full access interchange on the Indian Nation Turnpike south of Interstate 40, in the vicinity of Henryetta, Oklahoma, and in the vicinity of the proposed theme park, museum or an industrial facility which qualifies for the Oklahoma Quality Jobs Program Act, from any monies available to the Authority.

(27)  A new turnpike beginning at a point directly west of the Arkansas line and four-laning Highway 70 from that point to the farthest western reach of Highway 70 creating a southern route through Oklahoma.

(28)  A new turnpike and bridge or any parts thereof from a point in the vicinity of the city of Mustang southerly across the South Canadian River to the H.E. Bailey Turnpike in the vicinity of the city of Tuttle; and then easterly across the South Canadian River to a point in the vicinity of the city of Norman.

(29)  A new turnpike or any parts thereof beginning at a point in the vicinity of the city of Altus and extending in a northwesterly direction to a point in the vicinity of the city of Sayre.

(30)  A new turnpike or any parts thereof beginning at a point in the vicinity of the city of Enid and extending in a westerly direction to a point in the vicinity of the city of Woodward.

(31)  An on- and off-ramp or any parts thereof at Fletcher, Oklahoma, in the vicinity of the Interstate 44 and State Highway 277 intersection.  Any existing on- or off-ramp or any parts thereof in the vicinity of Fletcher, Oklahoma, shall not be removed and shall be maintained pursuant to Section 1701 et seq. of this title.

(32)  A new bridge crossing the Arkansas River in the vicinity of South Yale Avenue and South Yale Place in Tulsa County.  This project shall commence upon a determination by the Oklahoma Transportation Authority that such bridge shall be self-sufficient at some point over a thirty-year time period from the toll charges associated with the bridge project.

(33)  An exit ramp or any parts thereof from the eastbound lane of the Turner Turnpike at 96th Street in Tulsa.

All access roads, interchanges, or lead roads connecting such turnpikes with existing highways must be built by funds furnished by the Authority.

The minimum and maximum wages for the construction of the roads, highways and projects provided for in Sections 1701 through 1734 of this title shall be in accordance with the schedules of wages used or adopted by the Commission in construction of state highways.

The Authority is hereby authorized to enter into contracts or agreements with agencies and instrumentalities of other states or the national government for construction, maintenance and operation of interstate turnpikes or highways.

The Authority is hereby required to construct and install automatic tollgates on the Will Rogers Turnpike at State Highway No. 28 near Adair.

(f)  To issue turnpike revenue bonds of the Authority, payable solely from revenues, including the revenues accruing to the trust fund created by Sections 1701 through 1734 of this title, for the purpose of paying all or any part of the cost of any one or more turnpike projects.  Provided that any bonds issued for the construction of the proposed turnpike referred to in subparagraphs (10), (20), (21) and (22) of paragraph (e) of this section shall be issued as one issue for all four of the proposed turnpikes and shall be financed, constructed and operated under one bond indenture.

(g)  To fix and revise from time to time tolls for the use of any turnpike projects.

Any common carrier having authority at the time of opening any turnpike project to operate upon a highway approximately paralleling the turnpike project shall be granted without further showing authority to operate over the turnpike project to all municipalities which such carrier is serving at the time the turnpike project is opened to traffic.  But nothing herein shall be construed as granting any new operation rights to any common carriers.

(h)  To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties.

(i)  To acquire in the name of the Authority by purchase or otherwise on such terms and conditions and in such manner as it may deem proper, or by exercise of the right of condemnation in manner hereinafter provided, such public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, property, rights, easements, and interests, as it may deem necessary for carrying out the provisions of Sections 1701 through 1734 of this title; provided, that all public property damaged in carrying out the powers granted by Sections 1701 through 1734 of this title shall be restored or repaired and placed in its original condition as nearly as practicable.

(j)  To designate, except as is provided for herein, the location, and establish, limit and control such points of ingress to and egress from each turnpike project as may be necessary or desirable in the judgment of the Authority to insure the proper operation and maintenance of such project, and to prohibit entrance to such project from any point or points not so designated.

(k)  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, and to employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation; provided, that all such expenses shall be payable solely from the proceeds of turnpike revenue bonds issued under the provisions of Sections 1701 through 1734 of this title or from revenues; provided, further, no attorney employed by the Authority, nor any member of any law firm of which he may be connected, shall ever be paid any fee or compensation for any special or extraordinary services.

(l)  To receive and accept from any federal agency grants for or in aid of the construction of any turnpike project, provided, the acceptance of such grants will not reduce the amount of federal aid for the construction, repair, or maintenance of farm-to-market roads and other highways and bridges in this state; and to receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions may be made.

(m)  To adopt such rules, and to do any and all things necessary to comply with rules, regulations, or requirements of the Bureau of Public Roads, Multistate Economic Development Regional Commission, as defined in Sections 1151 through 1153, inclusive, of Title 74 of the Oklahoma Statutes, Ozarka Region Commission or any other federal agency administering any law enacted by the Congress of the United States to aid or encourage the construction of highways.

(n)  To do all things necessary or convenient to carry out the powers expressly granted in Sections 1701 through 1734 of this title.  The design standards for all paving shall comply with the design standards of the American Association of State Highway and Transportation Officials as modified by the Oklahoma Department of Transportation.  All contracts for construction work on turnpike projects shall be let to the lowest responsible bidder, or bidders, after notice by publication in a newspaper published in the county where the work is to be done in two consecutive weekly issues of the newspaper.  In all cases where more than eight (8) miles of construction is let at the same time, such advertisement shall provide for bids on sections of the turnpike not to exceed eight (8) miles.  Subject to the following restrictions and limitations, the Authority shall, when contracting for construction work, divide such work into paving projects, bridge projects, including underpasses and overpasses, and earthmoving or miscellaneous projects, according to the type of work to be done.  Each project shall be let under a separate contract or contracts and no contract or project shall include more than one of such types of construction work.  Each contract for construction work shall contain a provision that ninety percent (90%) of all labor employed on the project shall be residents of Oklahoma.  However, contracts for bridges may include earthwork and structures for the approaches thereto.

(o)  It shall be unlawful for any member, officer or employee of the Authority to transact with the Authority, either directly or indirectly, any business for profit of such member, officer, or employee; and any person, firm, or corporation knowingly participating therein shall be equally liable for violation of this provision.

The term "business for profit" shall include, but not be limited to, the acceptance or payment of any fee, commission, gift, or consideration to such member, officer, or employee.

Violation of this provision shall constitute a felony punishable by incarceration in the State Penitentiary for a term not to exceed five (5) years or a fine of not less than Five Hundred Dollars ($500.00) and not more than Five Thousand Dollars ($5,000.00), or both such imprisonment and fine.

(p)  In the event of a national emergency, the Authority, subject to any vested rights or claims, may enter into contracts with the federal government or any authorized agency thereof to allow the federal government or agency thereof to use such turnpikes partly or exclusively during the existence of such emergency, provided, that the federal government agrees in such contract to pay, during the term of such contract, an amount sufficient, when added to any tolls collected, to meet all operating and maintenance expenses, interest payments, and the minimum sinking fund and reserve requirements of the trust agreement for the turnpike covered by the contract.

(q)  All meetings of the Authority shall be open public meetings, and all records shall be public records, except when considering personnel or litigation.

Added by Laws 1968, c. 415, § 1705, operative July 1, 1968.  Amended by Laws 1973, c. 225, § 1, operative Oct. 1, 1973; Laws 1977, c. 18, § 1, emerg. eff. April 7, 1977; Laws 1978, c. 195, § 1; Laws 1979, c. 222, § 1; Laws 1982, c. 272, § 1, operative Oct. 1, 1982; Laws 1986, c. 289, § 1, emerg. eff. June 25, 1986; Laws 1987, c. 215, § 1, operative July 1, 1987; Laws 1989, c. 352, § 8, operative July 1, 1989; Laws 1990, c. 337, § 18; Laws 1992, c. 196, § 1, eff. Sept. 1, 1992; Laws 1992, c. 373, § 16, eff. July 1, 1992; Laws 1993, c. 303, § 3; Laws 1997, c. 133, § 571, eff. July 1, 1999; Laws 1998, c. 346, § 3, emerg. eff. June 5, 1998; Laws 1998, 1st Ex. Sess., c. 2, § 21, emerg. eff. June 19, 1998; Laws 1999, 1st Ex. Sess., c. 5, § 414, eff. July 1, 1999; Laws 2000, c. 6, § 17, emerg. eff. March 20, 2000; Laws 2000, c. 270, § 1, eff. Nov. 1, 2000; Laws 2001, c. 5, § 47, emerg. eff. March 21, 2001; Laws 2002, c. 181, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 74, emerg. eff. March 19, 2003; Laws 2004, c. 90, § 1, emerg. eff. April 14, 2004; Laws 2005, c. 152, § 1, emerg. eff. May 9, 2005; Laws 2005, c. 474, § 4, emerg. eff. June 9, 2005; Laws 2006, c. 16, § 76, emerg. eff. March 29, 2006.

NOTE:  Laws 1989, c. 337, § 1 repealed by Laws 1990, c. 337, § 26.  Laws 1992, c. 84, § 1 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1999, c. 341, § 7 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2000, c. 108, § 1 repealed by Laws 2001, c. 5, § 48, emerg. eff. March 21, 2001.  Laws 2002, c. 146, § 1 repealed by Laws 2003, c. 3, § 75, emerg. eff. March 19, 2003.  Laws 2005, c. 68, § 4 repealed by Laws 2006, c. 16, § 77, emerg. eff. March 29, 2006.

NOTE:  Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 571 from July 1, 1998, to July 1, 1999.

§691705.1.  Beginning and ending point of authorized turnpikes.

When a turnpike has been authorized by law to begin at a point and end at a point, it is hereby authorized to begin in the vicinity of said point and end in the vicinity of such other point as described.  Laws 1968, c. 280, Section 2; Laws 1973, c. 225, Section 2.  Operative October 1, 1973.

Laws 1968, c. 280, § 2, emerg. eff. May 2, 1968; Laws 1973, c. 225, § 2, operative Oct. 1, 1973.

§691705.2.  Restaurants and dump stations.

The Oklahoma Turnpike Authority and Transportation Commission are hereby directed to cause a reasonable number of public restroom facilities and dump stations for recreational motor vehicles to be installed along both sides of the turnpikes and interstate highways in this state which will be accessible to motorists utilizing such turnpikes and highways at reasonable periodic intervals.

Laws 1979, S.J.R.No.17, § 1.

§69-1705.3.  Repealed by Laws 2004, c. 328, § 3, eff. July 1, 2004.

§691705.5.  Tollgate  Feasibility study.

The Oklahoma Turnpike Authority shall conduct a feasibility study concerning the construction of a tollgate with both an entry and exit ramp in the vicinity of the intersection of State Highway 33 and the Turner Turnpike in Creek County if construction on such a tollgate has not begun on or before October 1, 1987.

Added by Laws 1986, c. 289, § 7, emerg. eff. June 25, 1986.

§69-1705.6.  Luther interchange.

The Oklahoma Turnpike Authority shall be authorized to construct and it is the intent of the Legislature that they do construct, by December 31, 1994, an interchange with a tollgate and full entry and exit ramps in the vicinity of Luther on the turnpike in Oklahoma County, provided that all right-of-way, grading, base preparation, drainage and structures other than tollgates and paving, are constructed without cost to the Authority and ownership thereof transferred to the Authority upon completion thereof.  Such construction shall be in accordance with the most recent edition of the geometric design standards of the American Association of State Highway and Transportation Officials (AASHTO).  The Authority shall issue a progress report on the Luther interchange by December 31, 1992, to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

Added by Laws 1992, c. 372, § 1, eff. Sept. 1, 1992.

§69-1706.  Grade separations - Vacation, relocation, and reconstruction of streets and highways - Entry on lands, waters and premises - Use of state lands.

A.  The Oklahoma Turnpike Authority may and it shall be its duty to construct grade separations at intersections of any turnpike project with state and federal highways, and to change and adjust the lines and grades of such highways so as to accommodate the same to the design of such grade separation.  The Authority may construct grade separations at intersections of turnpike projects with county highways and city streets and it shall construct grade separations at intersections of any turnpike project with county highways used as mail or school bus routes, or section lines which are well used and are necessary for convenience of people living in these areas.  The cost of such grade separations and any damage incurred in changing and adjusting the lines and grades of such highways shall be ascertained and paid by the Authority as a part of the cost of such turnpike project.  Except for routine surface maintenance, the Authority shall maintain the structure and surface of bridges and overpasses where a county road crosses over or under a turnpike.

B.  If the Authority shall find it necessary to change the location of any portion of any state or county highway or street of a municipality, it shall cause the same to be reconstructed in substantially the same type and in as good condition as the original highway.  Provided, however, that all changes and adjustments of the lines and grades of state highways shall be subject to the approval of the Transportation Commission.  The cost of such reconstruction and any damage incurred in changing the location of any such highway or street shall be ascertained and paid by the Authority as a part of the cost of such turnpike project.

C.  In addition to the foregoing powers, the Authority and its authorized agents and employees may enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or convenient for the purposes of establishing, locating, relocating, constructing, and maintaining turnpikes or relocations thereof and facilities necessary and incidental thereto.  Such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending; however, notice shall be given to the owner of or person residing on the premises, personally or by registered mail, at least ten (10) days prior to such entry.  The Authority shall make reimbursement for any actual damages resulting to such lands, waters, and premises as a result of such activities.  In the event of disagreement as to the amount of damage, either the person or the Authority may file a petition with the district court for the appointment of commissioners to appraise the damages and proceed to have the same determined as in condemnation proceedings.

D.  The State of Oklahoma hereby consents to the use of all lands owned by it, including lands lying under water, which are deemed by the Authority to be necessary for the construction or operation of any turnpike project; and the State of Oklahoma shall be paid reasonable compensation for the land or property used, such compensation to be determined in the manner now provided by law for condemnation proceedings.

Added by Laws 1968, c. 415, § 1706, operative July 1, 1968.  Amended by Laws 1997, c. 282, § 2, emerg. eff. May 27, 1997; Laws 2004, c. 419, § 3, eff. Nov. 1, 2004; Laws 2005, c. 68, § 5, eff. Nov. 1, 2005.

§691707.  Acquisition of lands and interests therein.

The Authority is hereby authorized and empowered to acquire by purchase, or condemnation, land or such interest therein as in its discretion may be necessary for the purpose of establishing, constructing, maintaining and operating turnpike projects or relocation thereof, and facilities necessary and incident thereto, or necessary in the restoration of public or private property damaged or destroyed, including borrow areas, detours, channel changes, concession areas, public or private access roads, and deposits of rock, gravel, sand and other road building material for use in turnpike construction and maintenance, upon such terms and at such price as may be considered by it to be reasonable and can be agreed upon between the Authority and the owner thereof, and to take title thereto in the name of the Authority, provided, that such right and title shall be limited to the surface rights only and shall not include oil or other mineral rights.  Laws 1968, c. 415, Sec. 1707.

Laws 1968, c. 415, § 1707, operative July 1, 1968.

§691708.  Condemnation proceedings.

(a)  Except in instances where there are nonresident owners, unknown heirs, imperfect titles, and owners whose whereabouts cannot be ascertained with reasonable diligence, the Authority shall give the owner an opportunity to sell the necessary land or interests therein to the Authority before resort to condemnation may be had.

(b)  The Authority may condemn such lands or interests therein in the following manner:

(1)  The district judge of the county in which the real property may be situated, upon petition of either party, and after ten (10) days' notice to the opposite party, either by personal service or by leaving a copy thereof at his usual place of residence with some member of his family over fifteen (15) years of age, or, in the case of nonresidents, unknown heirs, or other persons whose whereabouts cannot be ascertained, by publication in two issues of a weekly newspaper in general circulation in the county (the tenday period to begin with the first publication), shall direct the sheriff of the county to summons three disinterested freeholders, to be selected by the judge as commissioners, and who shall not be interested in a like question.  The commissioners shall be sworn to perform their duties impartially and justly; and they shall inspect the real property and consider the just compensation to which the owner is entitled, and they shall forthwith make report in writing to the clerk of the court, setting forth the quantity, boundaries and just compensation for the property taken, and amount of injury done to the property, either directly or indirectly, which they assess to the owner; which report must be filed and recorded by the clerk, and a certified copy thereof may be transmitted to the county clerk of the county where the land lies, to be by him filed and recorded (without further acknowledgment of proof) in the same manner and with like force and effect as is provided for the recording of deeds.  Procedure for service by publication as authorized herein shall be the same as provided by law for service by publication in civil actions, except summons need not be issued and served, and except as otherwise provided herein.  Within ten (10) days after the report of commissioners is filed, the court clerk shall forward to the attorney of record for the condemnor, the attorney of record for each condemnee, and to all unrepresented condemnees a copy of the commissioners' report and a notice stating the time limits for filing an exception or demand for jury trial.  This notice shall be on a form prepared by the court administrator, which shall be approved by the Supreme Court, and shall be distributed to all clerks of the district court by said court administrator.  If a party has been served by publication, the clerk shall forward a copy of the report of commissioners and notice of time limits for filing an exception or demand for jury trial to the lastknown mailing address, if any, and shall cause a copy of the notice of time limits to be published in one issue of a newspaper qualified to publish legal notices, as defined in Section 106 of Title 25 of the Oklahoma Statutes.  After issuing the notices provided herein, the court clerk shall endorse on the notice form filed in the case the date and that a copy of the report together with the notice was mailed to each party or his attorney of record, or the date the notice was published in compliance with the provisions hereof.

(2)  Immediately upon payment to the clerk of the court for the use of the owner the sum so assessed and reported to him as aforesaid, the Authority shall thereby be authorized to enter upon the condemned premises, and remove and dispose of any obstructions thereon, by sale or otherwise.  If the landowner shall refuse to deliver up possession to the Authority, the court shall issue an order to the sheriff of the county to place the Authority in possession thereof.

(3)  The report of commissioners may be reviewed by the district court, on written exceptions filed by either party in the clerk's office within thirty (30) days after the filing of such report, and the court, after hearing had, shall make such order therein as right and justice may require, either by confirmation, rejection or by ordering a new appraisement on good cause shown.  Provided, that in the event a new appraisement is ordered, the Authority shall have the continuing right of possession obtained under the first appraisal, unless and until its right to condemn has finally been determined otherwise; or either party may within sixty (60) days after the filing of such report file with the clerk a written demand for a trial by jury, in which case the amount of damages shall be assessed by a jury, and the trial shall be conducted and judgment entered in the same manner as civil actions in the district court.  No owner upon whom proper service by publication has been had as provided in this article shall be let in to defend after expiration of time for appeal or review of the report of commissioners, as above provided, has elapsed.  Provided, that if, after the filing of exceptions to the report of commissioners as herein provided, the Authority shall fail to establish its right to condemn the premises, or any part thereof, the landowner shall be restored to possession of the premises, or part thereof, and the Authority shall pay him for any damages sustained through the occupation by the Authority, and if the damages cannot be determined by amicable settlement they shall be determined by jury trial in the same proceedings.  The time limits for filing an exception and demand for jury trial shall be calculated from the date the report of commissioners is filed in the case.  On failure of the court clerk to give notice within the time prescribed in paragraph (b) of this section, the court, on application of any party, may extend the time for filing an exception to the report, or a demand for trial by jury for a period not to exceed twenty (20) days from the date the application is heard.

(4)  Either party aggrieved may appeal to the Supreme Court from the decision of the district court on exception to the report of commissioners, or jury trial; but such review or appeal shall not delay the prosecution of the work on such turnpike project over the premises in question if the award of commissioners, or jury, as the case may be, has been deposited with the clerk for the owner.  The Authority shall in all cases pay the cost and expenses of the first assessment.  And in case of review or appeal, a certified copy of the final order or judgment shall be transmitted by the clerk of the court, duly certified, to the proper county clerk, to be by him filed and recorded as hereinabove provided for the recording of the report, and with like effect.

(c)  Where an estate is being probated, or a minor or incompetent person has a legal guardian, the administrator or executor of such estate, or the guardian of such minor or incompetent person, shall have authority to execute all instruments of conveyance provided for in this article on behalf of the estate, minor or incompetent person without other proceedings than approval by the judge of the district court endorsed on the instrument of conveyance.

(d)  "Just compensation", as used in this section, shall mean the value of the property taken, and in addition, any injury to any part of the property not taken.  Any special and direct benefits to the part of the property not taken may be offset only against any injury to the property not taken.  If only a part of a tract is taken, just compensation shall be ascertained by determining the difference between the fair market value of the whole tract immediately before the taking and the fair market value of that portion left remaining immediately after the taking.

Laws 1968, c. 415, § 1708, operative July 1, 1968; Laws 1971, c. 44, § 1, eff. Oct. 1, 1971; Laws 1991, c. 175, § 4, emerg. eff. May 8, 1991.

§691709.  Turnpike revenue bonds.

A.  The Authority may provide by resolution, at one time or from time to time, for the issuance of turnpike revenue bonds of the Authority for the purpose of paying all or any part of the cost of any one or more turnpike projects.  The Authority, when it finds that it would be economical and beneficial to do so, may combine two or more, or any part thereof, or all of its proposed projects into one unit and consider the same as one project to the same extent and with like effect as if the same were a single project.  The principal of and the interest on the bonds shall be payable solely from the funds provided for such payment.  The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding the limitations pertaining to public trust indebtedness from time to time expressed in subsection (e) of Section 176 of Title 60 of the Oklahoma Statutes, shall mature at such time or times not exceeding forty (40) years from their date or dates, as may be determined by the Authority, and may be made redeemable before maturity at the option of the Authority at such price or prices and pursuant to such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds. The Authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.  If any officer whose signature or facsimile of whose signature appears on any bonds or coupons shall cease to be said officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery.  All bonds issued pursuant to the provisions of this article shall have all the qualities and incidents of negotiable instruments subject to the negotiable instruments law of this state.  The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The Authority may sell the bonds in such amounts and in such manner, either at public or private sale, and for such price, as it may determine to be in the best interest of this state, but in no event at a discount in excess of that from time to time expressed in said subsection (e) of Section 176 of Title 60 of the Oklahoma Statutes.

B.  The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the turnpike project for which such bonds have been issued, and shall be disbursed in such manner and pursuant to such restrictions, if any, as the Authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same.  If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed such cost, the surplus shall be deposited to the credit of the sinking fund for such bonds, or shall be used by the Authority in implementing any other power expressly granted to the Authority in this article.

C.  Prior to the preparation of definitive bonds, the Authority, subject to like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.  The Authority may also provide for the replacement of any bonds which have become mutilated or were destroyed or lost.  Bonds may be issued pursuant to the provisions of this article without obtaining the consent of any department, division, commission, board, bureau, or agency of this state, and without any other proceedings or the occurrence of any other conditions or things than those proceedings, conditions, or things that are specifically required by this article.

D.  The Authority is hereby authorized to provide that the bonds:

(1)  Be made payable from time to time on demand or tender for purchase by the owner provided a credit facility supports such bonds, unless the Authority specifically determines that a credit facility is not required.

(2)  Be additionally supported by a credit facility.

(3)  Be made subject to redemption prior to maturity, with or without premium, on such notice and at such time or times and with such redemption provisions as may be determined by the Authority or with such variations as may be permitted in connection with a par formula.

(4)  Bear interest at a rate or rates that may vary as permitted pursuant to a par formula and for such period or periods of time, all as may be determined by the Authority.

(5)  Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds to new purchasers prior to their presentment for payment to the provider of the credit facility or to the Authority.

No credit facility, repayment agreement, par formula or remarketing agreement shall become effective without the approval of the Authority.

E.  As used in this section, the following terms shall have the following meanings:

(1)  "Credit facility" means an agreement entered into by the Authority with any bank, savings and loan association or other banking institution; an insurance company, reinsurance company, surety company, or other insurance institution; a corporation, investment banker or other investment institution; or any other financial institution providing for prompt payment of all or any part of the principal, whether at maturity, presentment for purchase, redemption or acceleration, redemption premium, if any, and interest on any bonds payable on demand or tender by the owner issued in accordance with this section, in consideration of the Authority's agreeing to repay the provider of such credit facility in accordance with the terms and provisions of such repayment agreement, provided, that any such repayment agreement shall provide that the obligation of the Authority thereunder shall have only such sources of payment as are permitted for the payment of the bonds issued under this article; and

(2)  "Par formula" means any provision or formula adopted by the Authority to provide for the adjustment, from time to time, of the interest rate or rates borne by any such bonds so that the purchase price of such bonds in the open market would be as close to par as possible.

F.  Nothing in any law heretofore enacted or enacted at the present session of the Legislature shall be deemed to limit or restrict the right of the Authority to issue bonds or other obligations the interest income, in whole or in part, on which is subject, directly or indirectly, to federal income taxation.

Amended by Laws 1984, c. 266, § 1; Laws 1986, c. 289, § 2, emerg. eff. June 25, 1986.

§691710.  Securing bonds by trust agreement.

In the discretion of the Authority any bonds issued under the provisions of this article may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state.  Such trust agreement may pledge or assign the tolls and other revenues to be received from the project constructed by the use of the proceeds of the bonds, but shall not convey or mortgage any turnpike project or any part thereof.  Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including convenants setting forth the duties of the Authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the turnpike project in connection with which such bonds shall have been authorized, and the custody, safeguarding and application of all monies, and provisions for the employment of consulting engineers in connection with the construction or operation of such turnpike project or projects.  It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority.  Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations.  In addition to the foregoing any such trust agreement may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of the operation of the turnpike project or projects. Laws 1968 c. 415, Sec. 1710.

Laws 1968, c. 415, § 1710, operative July 1, 1968.

§691711.  Tolls  Contracts for use of portions of project  Rents and charges  Use of revenues  Sinking funds  Regulation of motor carriers.

The Authority, subject to the provisions hereof, is hereby authorized to fix, revise, charge and collect tolls for the use of each turnpike project and the different parts or sections thereof, except for use by law enforcement officers responsible for enforcing the traffic laws and the general laws of the state and federal governments on turnpikes, who shall be entitled to free use of every such project in the performance of official duties connected with such turnpike project, and to contract with any person, partnership, association or corporation desiring the use of any part thereof, including the rightofway adjoining the paved portion, for placing thereon telephone, telegraph, electric light or power lines, gas stations, garages, stores, hotels, restaurants and advertising signs, or for any other purpose except for tracks for railroad or railway use, and to fix the terms, conditions, rents and rates of charges for such use.  Such tolls, subject to the other restrictions hereof, shall be so fixed and adjusted in respect of the aggregate of tolls from the turnpike project or projects in connection with which the bonds of any issue shall have been issued as to provide a fund sufficient with other revenues, if any, to pay (a) the cost of maintaining, repairing, and operating such turnpike project or projects, and (b) the principal of and the interest of such bonds as the same shall become due and payable, and to create reserves for such purposes. The tolls and all other revenues derived from the turnpike project or projects in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary to pay such cost of maintenance, repair, and operation and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of (a) the interest upon such bonds as such interest shall fall due, (b) the principal of such bonds as the same shall fall due, (c) the necessary charges of paying agents for paying principal and interest, and (d) the redemption price or the purchase price of bonds retired by call or purchase as therein provided, which are a charge against such fund.  The use and disposition of monies to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.  The monies in the sinking fund, less such reserve as may be provided in such resolution or trust agreement, if not used within a reasonable time for the purchase of bonds for cancellation as above provided, shall be applied to the redemption of bonds at the redemption price then applicable.  Any person who leases, rents, or acquires control of any gas station, garage, store, hotel, or restaurant must have been a resident of, or been doing business in, Oklahoma for the past five (5) years. Notwithstanding anything else herein contained to the contrary, the Corporation Commission of the State of Oklahoma shall exercise the jurisdiction now or hereafter vested in it to regulate and control the operation of motor carriers of passengers and freight, using or desiring to use any turnpike project, in the manner and to the extent that it regulates or controls such carriers using the highways of the state.  The Authority shall not discriminate against any group or class or individual member thereof in fixing the amount of toll, rents, or charge for the use of the turnpike project.

Laws 1968, c. 415, § 1711, operative July 1, 1968.

§691712.  Monies deemed trust funds.

All monies received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this article.  The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such money shall be paid shall act as trustee of such monies and shall hold and apply the same for the purposes hereof, subject to such regulations as this article and such resolution or trust agreement may provide.

Laws 1968 c. 415, Sec. 1712.

§691713.  Rights and remedies of bondholders and trustee.

Any holder of bonds issued under the provisions of this article or any of the coupons appertaining thereto, and the trustee under the trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this article or by such trust agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging and collecting of tolls. Laws 1968 c. 415, Sec. 1713.

§691714.  Exemptions from taxation  Leased property subject to taxation.

The exercise of the powers granted by this article will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of turnpike projects by the Authority will constitute the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any turnpike project or any property acquired or used by the Authority under the provisions of this article or upon the income therefrom, and the bonds issued under the provisions of this article, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state.  The Authority is hereby limited in its power to acquire property to the acquisition of property which is necessary to the construction and operation of the turnpike.  And all property, both real and personal, belonging to the Authority that is leased for concessions, such as filling stations and restaurants, shall be subject to taxation, the same as other privately owned property. Laws 1968 c. 415, Sec. 1714.

§691715.  Investments in bonds.

Bonds issued under the provisions of this article are hereby made securities in which all public officers and public bodies, agencies, and instrumentalities of the state and its political subdivisions, all banks, trust companies, trust and loan associations, investment companies, and others carrying on a banking business, and all insurance companies and insurance associations, and others carrying on an insurance business, may legally and properly invest funds including capital in their control or belonging to them.  Laws 1968, c. 415, Section 1715.

§691716.  Maintenance and repair of projects  Employees  Damage or destruction of private property  Lease of real property to Authority by subdivisions and agencies.

(a) Each turnpike project when constructed and opened to traffic shall be maintained and kept in good condition and repair by the Authority.  Each such turnpike project shall also be policed and operated by such force of police, tolltakers and other operating employees as the Authority may in its discretion employ.  All private property damaged or destroyed in carrying out the powers granted by this article shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of funds provided under the Authority of this article.

(b) All counties, municipalities and other political subdivisions and all public agencies and commissions of the State of Oklahoma, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the Authority at its request upon such terms and conditions as the proper authorities of such counties, municipalities, other political subdivisions or public agencies and commissions of the state may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the Authority, including public roads and other real property already devoted to public use. Laws 1968 c. 415, Sec. 1716.

§691717.  Project to become part of state highway system  Continuation of tolls until bonds are paid.

When all bonds issued under the provisions of this article and the interest thereon shall have been paid or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, such projects, if then in good condition and repair to the satisfaction of the Commission, shall become part of the state highway system and shall thereafter be maintained by the Commission free of tolls.  Provided, that when all bonds for any turnpike project and the interest thereon shall have been paid or such provision for payment made, prior to payment of the bonds and interest on any other project or projects, such project shall continue to be operated as a toll facility at toll rates not less than the lowest rate being charged on any project, until all bonds issued by the Authority and the interest thereon shall have been paid or such provisions for payment made.  The revenues of such paidout projects shall be used and applied by the Authority in paying the obligations or depositing in the sinking fund of such other turnpike projects in the following order:  (a) To any project or projects in default on interest:  (b) to any project or projects in default on principal; (c) to any project or projects having insufficient reserves or sinking fund under its trust agreement.  If all such other projects have sufficient reserves then the revenues from such paidout project shall be prorated between such other projects on the basis of the outstanding bonds of each project.  If two or more projects fall within any of the above categories, then the revenues shall be prorated between them on the basis of the outstanding bonds of each project.  Laws 1968, c. 415, Sec. 1717.

§69-1717.1.  Transfer of project to state highway system.

No turnpike project shall be transferred from the Oklahoma Turnpike Authority to the state highway system except as follows:

1.  Pursuant to the applicable provisions of Section 1717 of this title; or

2.  Pursuant to the approval of the transfer by the Legislature as expressed in a concurrent resolution.

Added by Laws 2003, c. 206, § 2, emerg. eff. May 12, 2003.  Amended by Laws 2005, c. 68, § 6, eff. Nov. 1, 2005.

§691718.  Judicial determination of validity of bonds.

The Authority is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the state that on a day named the Authority will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this article and that when issued, they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Authority, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma. Laws 1968, c. 415, Sec. 1718.

§69-1719.  Refunding bonds.

(a)  The Authority is hereby authorized to provide by resolution for the issuance of turnpike revenue refunding bonds of the Authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this article including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if the Authority shall so determine, for the additional purpose of constructing improvements, extensions, or enlargements of the turnpike project or projects in connection with which the bonds to be refunded shall have been issued.  The Authority is further authorized to provide for the issuance of its turnpike revenue bonds for the combined purpose of (a) refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued, or to accrue to the date of redemption of such bonds, and (b) paying all or any part of the cost of any additional turnpike project or projects as authorized by this article.  The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the Authority in respect of the same, shall be governed by the provisions of this article insofar as the same may be applicable.

(b)  Bonds may be issued by the Authority under the provisions of this section at any time prior to the maturity or maturities or the date selected for the redemption of the bonds being refunded thereby.  Pending the application of the proceeds of such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium of the bonds being refunded, and if so provided or permitted in the resolution authorizing the issuance of such refunding bonds or in the trust agreement securing the same, to the payment of any interest on such refunding bonds, and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended, or, in lieu of such investments, all or any part of such proceeds may be placed in interest bearing time deposits or other similar arrangements may be made with regard thereto which will assure that such proceeds, together with the interest accruing thereon, will be available when required for the purposes intended.

Added by Laws 1968, c. 415, § 1719, operative July 1, 1968.  Amended by Laws 1986, c. 289, § 3, emerg. eff. June 25, 1986.

§691720.  Annual report by Authority.

The authority shall make and submit to the Governor, within ninety (90) days of the close of the Authority's fiscal year, a full report showing anticipated projects, projects under construction and projects in operation, and the financial condition of the Authority and the sinking fund of each separate project, and such other information as the Governor shall require.  The annual financial statements must be audited and filed in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1968, c. 415, § 1720, operative July 1, 1968.  Amended by Laws 1986, c. 289, § 4, emerg. eff. June 25, 1986; Laws 1996, c. 290, § 12, eff. July 1, 1996.

§691721.  Law deemed supplemental and additional.

This article shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of turnpike revenue bonds or turnpike revenue refunding bonds under the provisions of this article need not comply with the requirements of any other law applicable to the issuance of bonds.  Laws 1968, c. 415, Sec. 1721.

§69-1722.  Location and removal of certain public utilities - Condemnation of railroad property or right-of-way - Exemption from payment of costs and expenses.

A.  The location and removal of all telephone, telegraph, fiber optic, electric light and power transmission lines, poles, cables, wires and conduits, sewers and all pipelines erected, constructed or in place upon, across or under any turnpike shall be under the control and supervision of the Oklahoma Turnpike Authority, insofar as same affects the public travel or interferes with the construction and maintenance of such turnpike.  Whenever the Authority plans a turnpike project or improvement or construction or reconstruction thereof, and before such work is started, it shall serve a written notice upon the person, firm, or corporation owning or maintaining any such facility, which notice shall contain a plan or chart indicating the places on the right-of-way where such facilities may be maintained.  The notice shall state the time when the work of constructing or improving such turnpike is proposed to commence, and a reasonable time shall be allowed to the owner of the facility to remove and relocate its property; provided, however, that the effect of any change ordered by the Authority shall not be to exclude the facilities from the turnpike right-of-way.  The removal and relocation of all such facilities shall be made at the cost and expense of the owners thereof, unless otherwise provided by law or the Authority, and in no event shall such relocation result in a taking of the owner's property rights without just compensation as provided in Section 1708 of this title.  The removal and relocation of all such facilities shall be made at the cost and expense of the owners thereof, unless otherwise provided by law or the Authority, and in the event of the failure of such owners to remove the same at the time set out in the notice, the facilities may be removed by the Authority and the cost thereof collected from such owners, and the Authority shall not be liable in any way to any person for the locating or relocating of such facilities at the places prescribed.  Any corporation or association, or the officers or agents of such corporation or association, or any other person who shall erect or maintain any such lines, poles, cables, wires and conduits, sewers, pipelines, equipment or other facilities within the right-of-way of any turnpike in a manner not in complete accordance with the requirements of the Authority shall be deemed guilty of a misdemeanor.

B.  With respect to any railroad property or rightofway, any powers of condemnation may be exercised to acquire only an easement interest therein which shall be located either sufficiently far above or sufficiently far below the grade of any railroad track or tracks upon such railroad property so that neither the proposed project nor any part thereof, including any bridges, abutments, columns, supporting structures and appurtenances, nor any traffic upon it shall interfere in any manner with the use, operation or maintenance of the trains, tracks, works or appurtenances or other property of the railroad nor endanger the movement of the trains or traffic upon the tracks of the railroad.  Prior to the institution of condemnation proceedings for such easement over or under such railroad property or rightofway, plans and specifications of the proposed project showing compliance with the abovementioned above or below grade requirements and showing sufficient and safe plans and specifications for such overhead or undergrade structure and appurtenance shall be submitted to the railroad for examination and approval.  If the railroad fails or refuses within thirty (30) days to approve the plans and specifications so submitted, the matter shall be submitted to the Corporation Commission whose decision, arrived at after due consideration in accordance with its usual procedure, shall be final as to the sufficiency and safety of such plans and specifications and as to such elevations or distances above or below the grade.  Such overhead or undergrade structure and appurtenances shall be constructed only in accordance with such plans and specifications and in accordance with such elevations or distances above or below the tracks so approved by the railroad or the Corporation Commission as the case may be.  A copy of the plans and specifications approved by the railroad or the Corporation Commission shall be filed as an exhibit with the petition for condemnation.

C.  Rural water districts, nonprofit water corporations and municipal public water systems in municipalities with a population of ten thousand (10,000) or less, according to the latest Federal Decennial Census, or their beneficial trusts shall be exempt from the payment of the costs and expenses for the removal and relocation of water and sewer pipelines and all such facilities constructed or in place in the public right-of-way when the removal and relocation of such facilities is necessary for the improvement, construction or reconstruction of any turnpike.  Such costs and expenses, including any unpaid on the effective date of this act, shall be paid by the public authority having jurisdiction over the particular turnpike.

Added by Laws 1968, c. 415, § 1722, operative July 1, 1968.  Amended by Laws 1997, c. 282, § 3, emerg. eff. May 27, 1997; Laws 1998, c. 206, § 2, eff. Nov. 1, 1998.

§69-1722.1.  Turnpike rights-of-way - Removal of obstructions.

A.  The rights-of-way acquired by the Oklahoma Turnpike Authority shall be held inviolate for turnpike and Authority purposes, and no physical or functional encroachments or uses shall be permitted within such rights-of-way.

B.  It shall be unlawful for any person to construct, maintain or operate any gasoline pump, oil, gas or water drilling rig, line or structure, tank battery or other equipment or structure used in the collection, processing or transportation of hydrocarbons or other minerals, driveway canopy, building, sign, fence, post, or any thing or structure on or overhanging any right-of-way, or upon or overhanging any turnpike, and the construction or maintaining of any such thing or structure on or overhanging any turnpike shall constitute a public nuisance, which may be summarily abated by the Authority or its trustees, officers, agents, servants and employees in the manner provided in subsection D of this section.

C.  This section shall not apply to the lawful use of such rights-of-way for the erection and operation of facilities of a public utility as provided in Section 1722 of Title 69 of the Oklahoma Statutes nor to the use of such rights-of-way with the express consent of the Authority.

D.  The Authority, its trustees, officers, agents, servants and employees shall have authority to physically remove any such gasoline pump, oil, gas or water drilling rig, line or structure, tank battery or other equipment or structure used in the collection, processing or transportation of hydrocarbons or other minerals, driveway canopy, building, sign, fence, post, thing or structure.  If the owner of any such gasoline pump, oil, gas or water drilling rig, line or structure, tank battery or other equipment or structure used in the collection, processing or transportation of hydrocarbons or other minerals, driveway canopy, building, sign, fence, post, thing or structure fails to remove the same within a reasonable time after written demand for the removal thereof has been made upon such owner by registered mail or personal service, the Authority, its trustees, its officers, agents, servants and employees may physically tear down and remove such gasoline pump, oil, gas or water drilling rig, line or structure, tank battery or other equipment or structure used in the collection, processing or transportation of hydrocarbons or other minerals, driveway canopy, building, sign, fence, post, thing or structure.

Added by Laws 1998, c. 346, § 1, emerg. eff. June 5, 1998.

§691723.  Oklahoma Turnpikes  Designation.

The system of turnpikes, together with all sections and extensions thereof, constructed and to be constructed in the State of Oklahoma are hereby officially designated as the "Oklahoma Turnpikes".  Laws 1968 c. 415, Sec. 1723.

§691724.  Turner section.

That part of the Oklahoma Turnpikes from Oklahoma City to Tulsa is hereby officially designated the "Turner" section of the Oklahoma Turnpikes.  Laws 1968 c. 415, Sec. 1724.

§691725.  Will Rogers section.

The turnpike extension constructed from Tulsa northeast is hereby officially designated as the "Will Rogers" section of the Oklahoma Turnpikes.  Laws 1968 c. 415, Sec. 1725.

§691726.  Indian Nation Turnpike.

That portion of the Oklahoma Turnpikes from the vicinity of Henryetta to the vicinity of Hugo is hereby officially designated as "The Indian Nation Turnpike".  Laws 1968 c. 415, Sec. 1726.

§691727.  Apportionment of motor fuel taxes on fuels consumed on turnpikes  Limitations.

(a) Until all bonds of the Authority and the interest thereon are paid in full, the Oklahoma Tax Commission shall each month determine an amount equal to the motor fuel excise taxes computed on ninetyseven and onehalf percent (97 1/2%) of the total gallonage of all fuels consumed, during the calendar month in which the tax being apportioned accrued, on all Oklahoma turnpike projects and apportion a sum equal to such amount from all gasoline tax collections as follows:  Ninetyseven percent (97%) of such amount to the Authority and three percent (3%) to the General Revenue Fund of the State Treasury, after which apportionment all other apportionments of motor fuel excise taxes shall be made as provided for by law.  Such apportionments shall be deducted exclusively from those funds which would otherwise be apportioned to the Department or Commission for expenditure on state highways, without affecting the amounts presently apportioned to the various municipalities, counties, or for county roads.

(b) If at the time of any monthly apportionment required herein:

(1) there shall be a balance in the trust fund created by Section 1730 of this Code, equal to one and onehalf (1 1/2) times the maximum amount of principal, including any sinking fund or amortization requirements, and interest payable in any fiscal year, beginning July 1, and ending on June 30, thereafter, on account of all turnpike revenue and turnpike revenue refunding bonds of the Authority issued pursuant to the provisions of this article prior to May 1, 1992, and then outstanding, or

(2) if no such bonds are outstanding,

the Oklahoma Tax Commission shall apportion to the trust fund the amount referred to in subsection (a) of this section so long as any turnpike revenue and turnpike revenue refunding bonds issued after May 1, 1992, continue to be outstanding.  Thereafter, the Oklahoma Tax Commission shall apportion the amount referred to in subsection (a) of this section as provided for by law.

(c) In addition to those sums collected and disbursed in subsections (a) and (b) of this section, the Oklahoma Tax Commission shall in each fiscal year determine an amount equal to the motor fuel excise taxes computed on ninetyseven and onehalf percent (97 1/2%) of the total gallonage of all fuels consumed, during the fiscal year in which the tax being apportioned accrued on the Industrial Parkway, and, after making the apportionments set out in subsections (a) and (b) of this section, apportion a sum equal to said amount from all gasoline tax collections as follows:  Ninetyseven percent (97%) to the Oklahoma Turnpike Authority, and three percent (3%) to the General Revenue Fund of the State Treasury, after which apportionment all other apportionments of motor fuel excise taxes shall be made according to existing or subsequently enacted apportionment laws, provided that in no event shall the total of the apportionments made pursuant to subsections (a), (b) and (c) of this section exceed the motor fuel tax earned on all of the Oklahoma turnpikes.

Laws 1968, c. 415, § 1727, operative July 1, 1968; Laws 1971, c. 282, § 1, emerg. eff. June 17, 1971; Laws 1986, c. 223, § 50, operative July 1, 1986; Laws 1986, c. 289, § 5, emerg. eff. June 25, 1986; Laws 1989, c. 353, § 6, emerg. eff. June 3, 1989; Laws 1992, c. 191, § 1, emerg. eff. May 11, 1992.

§691728.  Minimum payments for engineering and legal services.

It is hereby declared to be the intent of the Legislature, and the Authority is therefor directed, to hold payments for engineering and legal services to the barest minimum, and it is further the intent of the Legislature that in regard to bonds hereafter issued, so far as possible, the service of the chief engineer of the Authority to be utilized as the consulting engineer and the service of the Attorney General be utilized as legal counsel for the Authority. The Authority is hereby directed to submit to the Governor and the Legislature a complete detailed and itemized annual report of all sums, expended for engineering and legal services, showing the amounts of and to whom paid.  Such report shall be submitted within thirty (30) days after the convening of the Legislature for general sessions.  Laws 1968, c. 415, Sec. 1728.

§691729.  Determination of amount of fuel consumed on turnpikes.

In determining the amount of motor fuel consumed on the Oklahoma turnpike projects each month, the Oklahoma Tax Commission shall divide the total miles traveled on the turnpikes by passenger automobiles, single unit trucks, and combination trucks and buses as certified each month by the Authority, by the average number of miles per gallon of motor fuel consumed by each of those classes of motor vehicles.  For the purpose of this section and the following section, the Oklahoma Tax Commission shall use the following rates for motor fuel consumed on the Oklahoma Turnpikes:

Passenger Automobiles ................  15 miles per gallon

Single Unit Trucks ...................  10 miles per gallon

Combination Trucks and Buses .........  5 miles per gallon  Laws 1968, c. 415, Sec. 1729.

§691730.  Trust fund  Motor fuel tax revenues subject to expenditure and pledge.

(a) Motor fuel taxes on fuels consumed on Oklahoma Turnpikes and apportioned to the Authority are declared to be revenues of the Oklahoma Turnpikes, since they are derived directly from the operation of such turnpikes, and are subject to pledge by the Authority in the same manner as tolls and other revenues of the turnpikes may be pledged, as security for turnpike revenue bonds hereafter issued.  The Authority shall segregate and hold such motor fuel excise taxes apportioned to it and all funds heretofore or hereafter accumulated in the trust fund in trust for the uses and purposes herein provided.

(b) The deposits in such trust fund may be expended or pledged by the Authority, as it may deem proper, either in whole or in part, for making up any deficiency in the monies available to meet interest and principal requirements on all turnpike revenue bonds and turnpike revenue refunding bonds of the Authority issued pursuant to the provisions of this article and then outstanding, and for such purpose it may vest in the holders of any such bonds a contract right to the continuance of those apportionments to the Authority provided in Section 1727 of this Code but subject to the limitations therein (provided, that no such pledge or vesting of such contract right shall be deemed to restrict in any way the state's power to change the rate of the motor fuel tax levy or to repeal such levy) and for the payment of necessary expenses in the financing of additional turnpikes.  Any such expenditure or pledge shall be subject to any prior pledge of any portion of the funds in, or to be deposited to, the trust fund.  Provided, that any funds expended as permitted herein shall, upon payment of all interest and principal of all bonds issued hereunder, and before delivery of any turnpike to the Department, be replaced in the trust fund by the Authority, and upon completion of such reimbursement, the trust fund shall terminate and the balance in the trust fund shall be delivered to the Department.

(c) The motor fuel tax revenues derived under the provisions of subsection (c) of Section 1727 of this Code shall be pledged and used exclusively to meet and retire interest and principal requirements on turnpike bonds issued for the construction of any turnpike or turnpikes authorized by this article.

(d)  (1)  Beginning July 1, 1984, and on July 1 of each year thereafter, any funds in the trust fund not expended or pledged or to be expended or pledged by the Authority on account of all turnpike revenue and turnpike revenue refunding bonds of the Authority issued pursuant to the provisions of this article prior to May 1, 1992, and then outstanding also may be expended or pledged to any turnpike revenue bonds or turnpike revenue refunding bonds of the Authority issued after May 1, 1992.  If before July 1, 1988, the Authority issues any turnpike revenue refunding bonds and funds are transferred to the Department as a result of the issuance of such refunding bonds, then the Department shall within ninety (90) days transfer an amount equal to the proceeds of such refunding bonds, up to a maximum of Twenty Million Dollars ($20,000,000.00), to the Pension Systems Reserve Fund for the then current fiscal year.

(2)  Beginning the later of July 1, 1992, or upon the issuance of turnpike revenue refunding bonds by the Authority, and in each fiscal year thereafter, on the first day of each calendar month, from the amounts apportioned and to be apportioned to the trust fund pursuant to Section 1727 of this Code, so long as bonds issued prior to May 1, 1992, are outstanding, the first Three Million Dollars ($3,000,000.00) of such amounts apportioned will be used, if necessary, to maintain a balance of one and one-half (1 1/2) times the maximum amount of principal, including any sinking fund or amortization requirements, and interest payable in any fiscal year for bonds issued prior to May 1, 1992.  All motor fuel excise taxes apportioned to the trust fund not used to maintain the balance of one and one-half (1 1/2) times the maximum amount of principal, including any sinking fund or amortization requirements, and interest payable in any fiscal year, if any, for bonds issued prior to May 1, 1992, shall be available to pay principal, including any sinking fund or amortization requirements, and interest payable in any fiscal year on bonds of the Authority issued after May 1, 1992, to the extent monies are not otherwise available to the Authority for such purpose.  If such motor fuel excise taxes apportioned to the trust fund are not necessary in such month to meet the pro rata monthly requirements for payment of principal, including any sinking fund or amortization requirements, and interest for that month for bonds issued after May 1, 1992, such motor fuel excise taxes shall be paid over to the Department.  The monies in such fund may be expended or pledged by the Authority, as it may deem proper, either in whole or in part, for making up any deficiency in the monies available to meet interest and principal requirements on all turnpike revenue bonds and turnpike revenue refunding bonds of the Authority issued pursuant to the provisions of this article after May 1, 1992, and then outstanding, and for such purpose it may vest in the holders of any such bonds a contract right to the continuance of those apportionments to the Authority provided in Section 1727 of this Code but subject to the limitations therein (provided, that no such pledge or vesting of such contract right shall be deemed to restrict in any way the state's power to change the rate of the motor fuel tax levy or to repeal such levy).  Any such expenditure or pledge shall be subject to any prior pledge of any portion of the funds in, or to be deposited to, the trust fund.  Provided, that any funds expended as permitted herein shall, upon payment of all interest and principal of all bonds issued hereunder, and before delivery of any turnpike to the Department, be replaced in the trust fund by the Authority, and upon completion of such reimbursement, the trust fund shall terminate and the balance in the trust fund shall be delivered to the Department.  The indenture, trust agreement or supplemental trust agreement pursuant to which any turnpike revenue bonds or turnpike revenue refunding bonds are issued after May 1, 1992, shall provide that the Authority utilize all available revenues, operating reserves, Turnpike trust fund balances, and provide revenues from all other sources available to the Authority for the payment of principal, including any sinking fund or amortization requirements and interest on such bonds, as provided in any supplemental trust agreement executed prior to December 1, 1992, before using motor fuel excise taxes apportioned to the trust fund under this subsection.

(e) The Authority is hereby authorized to invest all or part of such trust fund in:

(1)  Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any of the federal agencies set forth in paragraph 2 of this subsection to the extent unconditionally guaranteed by the United States of America; and

(2)  Bonds, debentures, or other evidences of indebtedness issued or guaranteed by any agency or corporation which has been or may hereafter be created pursuant to an Act of Congress as an agency or instrumentality of the United States of America.

Laws 1968, c. 415, § 1730, operative July 1, 1968; Laws 1984, c. 239, § 14, operative July 1, 1984; Laws 1986, c. 289, § 6, emerg. eff. June 25, 1986; Laws 1992, c. 191, § 2, emerg. eff. May 11, 1992.

§691731.  Letting of contracts for turnpike construction.

All contracts for the construction of turnpikes shall be let by the Authority to the lowest responsible bidder, or bidders, after notice by publication in the same manner as provided in Section 1101 of this Code, provided, the Authority may reject all bids and readvertise the same.  Furthermore, the Authority shall retain five percent (5%) of the total amount of money due under contract with the Authority for payment of taxes and providing of workers' compensation insurance as provided in Section 1103 of this Code.

§691732.  Legislative power to alter or amend construction or location.

The Legislature, notwithstanding any agreement or contract entered into by the Authority, may repeal, alter, or amend the authorization for the construction, or description of the route or location of any turnpike or turnpikes, or portion or portions thereof, for which bonds have not been sold at the time of such legislative action. Laws 1968, c. 415, Sec. 1732.

§691733.  Prohibition on construction or financing under public trusts provisions.

No turnpikes or state highways except toll urban expressways shall ever be constructed or financed under the terms of 60 O.S. 1961, Sections 176  180, inclusive.  Laws 1968 c. 415, Sec. 1733.

§691734.  Contractors  Solicitation by employees to procure insurance or surety bonds.

No officer, consultant, agent, or employee of the Authority and no person acting or purporting to act on behalf thereof shall, with respect to any contract, require the contractor or any subcontractor to make application to or to obtain or procure any of the surety bonds and any other type of insurance specified in connection with such contract, or specified by any law, from a particular insurance or surety company, agent, or broker.  This section shall not, however, prevent the exercise, by such officer or employee, on behalf of the Authority, of the right to approve the form, sufficiency, or manner of execution of the surety bonds or other type of insurance contracts furnished by the insurance or surety company selected by the contractor or subcontractor to underwrite the bonds, or other types of insurance contracts.  Any provisions in any invitation for bids, or in any of the contract documents, in conflict herewith are hereby declared to be contrary to the public policy of this state.  A violation of this section shall constitute a misdemeanor.  Laws 1968 c. 415, Sec. 1734.

§69-1735.  On-the-job employee safety program.

It is the intent of the Legislature that the promotion of safety in the workplace is a legitimate public purpose.  In order to establish a public employee benefit program to encourage safety in the workplace, the Oklahoma Turnpike Authority is hereby directed to establish an on-the-job employee safety program which encourages work unit safety and reduces lost productivity and compensation costs.  In order to promote job safety in work units with exceptional safety records, the Oklahoma Turnpike Authority is authorized to expend from monies available in the Oklahoma Turnpike Authority General Fund so much thereof as may be necessary for the purpose of recognition awards for presentation to the members of work units or individual employees with exceptional safety records.  Recognition awards shall consist of distinctive wearing apparel, service pins, U.S. Savings Bonds, or other appropriate awards, the value of which shall not exceed One Hundred Dollars ($100.00) per employee, which recognize the safety achievement of the work unit or individual employees.

Added by Laws 1998, c. 72, § 1, eff. Nov. 1, 1998.

§691801.  Penalties for misdemeanor.

(a) It is a misdemeanor for any person to violate any of the provisions of this Code unless such violation is by this Code or other law of this state declared to be a felony.

(b) Every person convicted of a misdemeanor for a violation of any of the provisions of this Code for which another penalty is not provided in this Code shall upon conviction be punished by a fine of not less than Ten Dollars ($10.00) nor more than One Hundred Dollars ($100.00), or by imprisonment for not more than ten (10) days, or by both such fine and imprisonment.  Laws 1968 c. 415, Sec. 1801.

§69-1802.  Penalty for felony.

Any person who is convicted of a violation of any of the provisions of this Code herein or by the laws of this state declared to constitute a felony, and for which another penalty is not provided in this Code, shall be punished by imprisonment for not less than one (1) year nor more than five (5) years, or by a fine of not less than Five Hundred Dollars ($500.00) nor more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

Added by Laws 1968, c. 415, § 1802, operative July 1, 1968.  Amended by Laws 1997, c. 133, § 572, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 415, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 572 from July 1, 1998, to July 1, 1999.

§691901.  Liberal interpretation.

The provisions of this Code, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes and objects hereof.  Laws 1968 c. 415, Sec. 1901.

§691902.  Effect of heading.

Article and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.  Laws 1968, c. 415, Section 1902.

§691903.  Agreements to construct, improve, repair or maintain city streets.

A.  The Department of Transportation may by agreement with the governing board of a city, incorporated town or other municipality having a population less than five thousand (5,000), construct, improve, repair or maintain any of the streets of such city, town or municipality.

B.  A county and a municipality or any two or more counties or municipalities may contract with each other to construct, improve, repair or maintain any of the roads, streets or highways of the other parties to the contract.  No party to the contract shall be liable for the acts or omissions of the other parties or for failure to inspect or supervise the performance of the other parties.

§691904.  Short title.

This act shall be known and may be cited as the Oklahoma Highway Code of 1968.  Laws 1968 c. 415, Sec. 1904.

§691910.  Agreements to repair streets or bridges within real estate development.

The board of county commissioners of any county, after determining that a lifethreatening situation exists due to a natural disaster, may enter into agreements for the repair of any public street or bridge within a real estate development as defined in Section 851 of Title 60 of the Oklahoma Statutes, with the owners association formed within the real estate development as provided for in Section 852 of Title 60 of the Oklahoma Statutes, regardless of whether the real estate development exists within or outside the limits of a city, town, or municipality.  Such an agreement shall be entered into only when the owners association has sufficient funds escrowed to pay all of the costs for said repairs at the time of the agreement.

§69-1911.  Transfer of Chickasaw Turnpike to Department of Transportation.

The Department of Transportation may accept the transfer of the section of roadway and any appurtenances thereto known as the Chickasaw Turnpike only when the Chickasaw Turnpike road construction specifications are in accordance with the standards and specifications of the Department of Transportation and when the interchange located at U.S. 177 at Sulphur and the interchange located at Roff of the Chickasaw Turnpike are complete.

Added by Laws 2003, c. 206, § 3, emerg. eff. May 12, 2003.

§69-1951.  Short title.

This act shall be known and may be cited as the "Oklahoma Highway Construction Materials Technician Registration Act".

Added by Laws 1999, c. 219, § 1, eff. July 1, 1999.

§69-1952.  Definitions.

For the purposes of the Oklahoma Highway Construction Materials Technician Registration Act:

1.  "Authority" means the Oklahoma Turnpike Authority;

2.  "Board" means the Highway Construction Materials Technician Certification Board;

3.  "Construction materials technician" means a person uniquely qualified by education, specialized training and documented field experience and who possesses certification issued by the Board to take samples and conduct tests of materials used in the construction of highways and bridges;

4.  "Department" means the Department of Transportation;

5.  "Program Director" means the person designated by the Director of the Department of Transportation to administer the training and examination activities of the Oklahoma Highway Construction Materials Technician Registration Act; and

6.  "Registration" means a certificate issued pursuant to the Oklahoma Highway Construction Materials Technician Registration Act.

Added by Laws 1999, c. 219, § 2, eff. July 1, 1999.

§69-1953.  Highway Construction Materials Technician Certification Board - Membership.

A.  There is hereby created the Highway Construction Materials Technician Certification Board which shall consist of eleven (11) members to be appointed by the Governor and confirmed by the Senate as follows:

1.  The chair and three members may be appointed from a list of nine persons submitted by the Director of the Department of Transportation;

2.  One member may be appointed from a list of three persons submitted by the Director of the Oklahoma Turnpike Authority;

3.  One member may be appointed from a list of three persons submitted by the Association of County Commissioners of Oklahoma;

4.  Two members may be appointed from a list of six persons submitted by the Association of Oklahoma General Contractors;

5.  One member may be appointed from a list of three persons submitted by the Oklahoma Asphalt Pavement Association;

6.  One member may be appointed from a list of three persons submitted by the Oklahoma Chapter of the American Concrete Pavement Association; and

7.  One member may be appointed from a list of three persons submitted by the Federal Highway Administration.

B.  The chair and all other Board members appointed in subsection A of this section shall serve three-year terms and shall serve at the pleasure of the Governor.  Members may be appointed for subsequent three-year terms.

C.  The Board shall select from its membership a vice-chair and other officers as needed to serve one-year terms.  The chair or vice-chair shall preside at all meetings.

D.  A majority of Board members shall constitute a quorum to transact official business.

E.  The Board shall meet quarterly.  In addition, the Board shall meet when called by the chair or the vice-chair in the absence of the chair.

Added by Laws 1999, c. 219, § 3, eff. July 1, 1999.

§69-1954.  Highway Construction Materials Technician Certification Board - Promulgation of rules.

The Highway Construction Materials Technician Certification Board shall be authorized to promulgate rules governing the examination and registration of highway construction materials technicians and the defining of categories and limitations for such registration and providing requirements for the renewal of registration.

Added by Laws 1999, c. 219, § 4, eff. July 1, 1999.

§69-1955.  Highway Construction Materials Technician Certification Board - Power and duties.

Pursuant to the Oklahoma Highway Construction Materials Technician Registration Act, the Board shall have the power and duty to:

1.  Provide policy and administrative guidance to the Program Director in the administration and development of training and examination of applicants for registration pursuant to this act;

2.  Approve the registration of applicants pursuant to this act;

3.  Suspend or revoke the certificate of registration of any registrant pursuant to this act;

4.  Hear appeals and adjudicate disputes pursuant to this act; and

5.  Have such other powers and duties as are necessary to implement this act.

Added by Laws 1999, c. 219, § 5, eff. July 1, 1999.

§69-1956.  Certificate of registration as technician.

A.  Applicants for a certificate of registration as a highway construction materials technician may be approved for registration by the Board upon compliance with the following:

1.  Satisfy the Program Director that the applicant has sufficient education and experience and skills to pass the prescribed examination;

2.  Pass an examination prescribed by the Board demonstrating knowledge and understanding of the principles of construction materials sampling and testing;

3.  Demonstrate the required procedures in accordance with the established standards;

4.  Not be subject to debarment or suspension in this state, by an agency of another state, or by an agency of the federal government; and

5.  Pay applicable examination and registration fees.

B.  Upon compliance with subsection A of this section, the Board shall issue a certificate of registration as a registered highway construction materials technician.  The area of specialization, if any, shall be designated on the certification.

Added by Laws 1999, c. 219, § 6, eff. July 1, 1999.

§69-1957.  Examinations.

A.  Examinations shall be uniform and practical in nature and shall be sufficiently strict to test the qualifications and fitness of the applicant for registration.  Examinations shall be in part in writing and in part practical demonstration of the ability of the applicant to perform the prescribed test procedures.

B.  Any applicant initially failing to pass the written examination shall be given one opportunity to take another examination within thirty (30) days from the date of the failure notification letter.  There shall be no additional fee charged for the reexamination.

C.  Any applicant initially failing to demonstrate the ability to successfully perform a test may be allowed one retest of procedures at the convenience of the evaluator prior to completion of the examination.

D.  Failure to pass the written examination within the above thirty-day period or to demonstrate the ability to successfully perform all of the required tests within the examination period shall be considered as failing the entire examination.

Added by Laws 1999, c. 219, § 7, eff. July 1, 1999.

§69-1958.  Expiration of certification - Continuous training requirements.

A.  Certification shall be valid for five (5) years from the date of original certification or subsequent recertification.

B.  Substantive changes in test procedures may require retraining or recertification prior to expiration of a certification.  The Highway Construction Materials Technician Certification Board shall provide, by rule, the requirements of continuing training.  To facilitate notification of changes, it shall be the responsibility of the certified technician to keep a current address on file with the Board.  Failure to do so shall relieve the Board of the responsibility for contacting the certified technician for any reason, including notification of retraining and recertification course schedules.

Added by Laws 1999, c. 219, § 8, eff. July 1, 1999.

§69-1959.  Issuance of certificate - Conditions.

A.  The Highway Construction Materials Technician Certification Board shall issue a certificate as a highway construction materials technician to any person who:

1.  Has been certified by the Board as having a current valid registration in good standing issued by another entity with registration requirements similar to but not less than those provided in the Oklahoma Highway Construction Materials Technician Registration Act; and

2.  Has paid the registration fee and otherwise complied with the provisions of the Oklahoma Highway Construction Materials Technician Registration Act.

B.  Such registration shall be subject to the condition that the other entity agrees to issue a similar certificate of registration to the holder of a registration pursuant to the Oklahoma Highway Construction Materials Technician Registration Act under substantially the same conditions.

C.  All registrations shall be nontransferable.  It shall be a misdemeanor punishable by a fine of up to One Thousand Dollars ($1,000.00) for any person registered pursuant to the provisions of the Oklahoma Highway Construction Materials Technician Registration Act to loan or allow the use of such registration by any other person and for any person to use the registration of another person registered under the provisions of this act.

Added by Laws 1999, c. 219, § 9, eff. July 1, 1999.

§69-1960.  Use of technician title.

Only a person who has qualified as a registered construction materials technician and who holds a valid current registration certificate for use in this state shall have the right and privilege of using the title Registered Highway Construction Materials Technician and to use the abbreviation RHCMT after the name of such person.  Any person who violates the provisions of this section, upon conviction, shall be guilty of a misdemeanor punishable by a fine of up to One Thousand Dollars ($1,000.00).

Added by Laws 1999, c. 219, § 10, eff. July 1, 1999.

§69-1961.  Revocation or suspension of certificate.

A.  The Highway Construction Materials Technician Certification Board shall have the power to revoke or suspend the certificate of registration of any registrant pursuant to this section.

B.  The Board shall revoke, suspend, or not renew any registration for:

1.  Fraud or deceit in obtaining a registration;

2.  Making a material misstatement in the application for a registration or the renewal of a registration;

3.  Loaning or illegally using a registration;

4.  Demonstrating incompetence by gross negligence or misconduct in the duties of a registered highway construction materials technician;

5.  Commission of an act or aiding in the commission of an act which would be grounds for debarment or suspension of a company or individual under the Administrative Procedures Act; or

6.  Violating any provisions of the Oklahoma Highway Construction Materials Technician Registration Act, or any rule or order prescribed by the Board.

Added by Laws 1999, c. 219, § 11, eff. July 1, 1999.

§69-1962.  Independence of Board from Department of Transportation - Fees.

A.  It is the intent of the Legislature that the Highway Construction Materials Technician Certification Board created pursuant to the provisions of the Oklahoma Highway Construction Materials Technician Registration Act shall be independent of, but shall receive administrative and financial support from, the Department of Transportation.

B.  Fees collected pursuant to the provisions of the Oklahoma Highway Construction Materials Technician Registration Act shall be determined by the Board pursuant to Article I of the Administrative Procedures Act.  All such fees collected shall be deposited in the Highway Construction Materials Technician Certification Board Revolving Fund.

Added by Laws 1999, c. 219, § 12, eff. July 1, 1999.

§69-1963.  Revolving fund.

There is hereby created in the State Treasury a revolving fund to be designated the "Highway Construction Materials Technician Certification Board Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board for deposit in the fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Board for the purpose of conducting training and examination and the execution of the powers and duties of the Board as set forth in this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 219, § 13, eff. July 1, 1999.

§69-1964.  Liability of Board and Board members.

No actions or other legal proceedings for damages shall be instituted against the Highway Construction Materials Technician Certification Board or against any Board member or others acting under the direction of the Board for any act done in good faith and in the performance of any power granted under this act or for any neglect or default in the performance or exercise in good faith of any such duty or power.

Added by Laws 1999, c. 219, § 14, eff. July 1, 1999.

§69-2001.  Legislative findings and intent - Funding.

A.  The Legislature finds that the highway infrastructure in this state is vital to the health, safety, and welfare of the traveling public and to the economic development in this state.  The Legislature also finds that the highway infrastructure should be continually improved and expanded in order to meet the general public's desire for a safe and convenient highway system.  Based on these findings, it is the intent of the Legislature to expend and equitably distribute approximately Seven Hundred Million Dollars ($700,000,000.00), plus any additional expenditures approved pursuant to subsection F of this section, to construct new highways and improve existing highways over a five-year period as set forth in this act.

B.  To properly fund the construction and improvement of the highway system in this state, it is the intent of the Legislature to appropriate Fifty Million Dollars ($50,000,000.00) from the Constitutional Reserve Fund each year for the first two (2) years and Fifty-two Million Five Hundred Fifty Thousand Dollars ($52,550,000.00) from the Constitutional Reserve Fund each year for the next two (2) years for the purposes of highway construction and improvement subject to the declaration of an emergency pursuant to the provisions of Section 23 of Article X of the Constitution of the State of Oklahoma.  In addition to the appropriation of Fifty Million Dollars ($50,000,000.00) from the Constitutional Reserve Fund in the second year of this program, it is the intent of the Legislature to appropriate an additional Ten Million Dollars ($10,000,000.00) in the second year of this program from the Constitutional Reserve Fund to be divided equally between Oklahoma and Tulsa Counties to further fund highway construction and improvement projects as set forth in this act.

C.  In addition to the funding specified in subsection A of this section, the Legislature shall appropriate Thirty-four Million Nine Hundred Thousand Dollars ($34,900,000.00) in the first year and Forty Million Dollars ($40,000,000.00) in each of the next four (4) years, and other sufficient monies to the Oklahoma Department of Transportation to be deposited in the State Highway Construction and Maintenance Fund for the construction and improvement of the highway system in this state.

D.  In addition to the funding specified in subsections B and C of this section, the Oklahoma Capitol Improvement Authority shall be authorized to issue bonds, other negotiable instruments or other evidences of indebtedness in the principal amount sufficient to generate Three Hundred Million Dollars ($300,000,000.00) in proceeds available to fund the construction and improvements to the highway system as set forth in this act.

E.  For purposes of this act, and despite any provision to the contrary as set forth in Section 1511 of this title, each State Transportation Commission district in this state shall receive equitable funding as follows:

1.  Not more than twenty percent (20%) of the funding pursuant to this act shall be allocated to each of State Transportation Commission Districts 4 and 8.  The percentage reflected in this paragraph shall not include the additional Ten Million Dollars ($10,000,000.00) appropriated from the Constitutional Reserve Fund as set forth in subsection B of this section; and

2.  Not less than ten percent (10%) of the total funding pursuant to this act shall be allocated to each of the remaining six (6) transportation districts.

Only those highway projects set forth in Section 2002 of this title shall be eligible for funding pursuant to this act.  Any excess funds from a particular highway project shall only be expended for other highway projects within the same transportation district.  It is the intent of the Legislature that highway projects listed on the five-year plan for transportation facilities developed to meet present and future needs of this state shall continue to be funded as provided by current law.  In addition, the Department of Transportation shall be required to construct, improve, maintain, and repair all highway projects listed on the five-year plan as such plan exists on May 28, 1997, except for normal highway programming adjustments, to the extent possible consistent with the funds provided by law for such highway projects.  The Department of Transportation may issue Grant Anticipation Notes for projects of economic significance.  Such bond issue or issues shall be subject to the unanimous approval of the Contingency Review Board.

F.  1.  In addition to the provisions of this section, it is the intent of the Legislature to reexamine in fiscal year 2000 the status of the highway infrastructure as well as the highway construction and improvement projects as set forth in Section 2002 of this title.  Based on such reexamination, it is the intent of the Legislature to expend additional monies, amounting to approximately Three Hundred Million Dollars ($300,000,000.00) to continue the construction of new highways and improve existing highways as set forth in this subsection.

2.  In order for any additional monies to be expended as provided in this subsection, the Oklahoma Capitol Improvement Authority shall be authorized to issue bonds, other negotiable instruments or other evidences of indebtedness in a principal amount sufficient to generate One Hundred Fifty Million Dollars ($150,000,000.00) in proceeds available to fund the construction and improvement of the highway system as set forth in this act.  The terms and conditions of such issue shall be in accordance with the provisions of Section 168.6 of Title 73 of the Oklahoma Statutes.

3.  In addition to the funding specified in paragraph 2 of this subsection, the Legislature shall authorize an appropriation in an amount not to exceed One Hundred Fifty Million Dollars ($150,000,000.00) from the Constitutional Reserve Fund, subject to the declaration of an emergency pursuant to the provisions of Section 23 of Article X of the Constitution of the State of Oklahoma, the General Revenue Fund, or the State Transportation Fund, or a combination of each.

4.  For purposes of this subsection, each State Transportation Commission district in this state shall receive equitable funding as follows:

a. not more than twenty percent (20%) of the funding pursuant to this subsection shall be allocated to each of State Transportation Commission Districts 4 and 8,

b. not less than ten percent (10%) of the funding pursuant to this subsection shall be allocated to each of the remaining six transportation districts, and

c. any excess funds from a particular highway improvement or highway improvements shall only be expended for other highway improvements within the same transportation district.

5.  The additional funding as allocated by subparagraphs a and b of paragraph 4 of this subsection may be used for the completion of existing highway projects as set forth in subsection A of Section 2002 of this title, any highway projects or the continuation of existing highway projects as set forth in subsection B of Section 2002 of this title, or any other highway improvements within such transportation districts to which the funds were allocated pursuant to this subsection.

G.  Of the total funding allocated under this section to State Transportation Commission District 4, sixty-seven percent (67%) of such funds are allocated exclusively to Oklahoma County.  Of the total funding allocated under this section to State Transportation Commission District 8, fifty-eight and eight-tenths percent (58.8%) of such funds are allocated exclusively to Tulsa County.

Added by Laws 1997, c. 329, § 1, eff. July 1, 1997.  Amended by Laws 2000, c. 401, § 1, eff. July 1, 2000.

§69-2002.  Authorized highway and bridge projects.

A.  The Oklahoma Department of Transportation, in accordance with Section 2001 of this title and based on the funding as set forth in Section 2001 of this title and Section 168.6 of Title 73 of the Oklahoma Statutes, is hereby authorized to construct, improve, maintain, and repair all or any part of the following highway and bridge projects to the greatest extent possible consistent with the allocation of funds provided by this act as apportioned to each transportation district pursuant to this act:

1.  In State Transportation Commission District 1:

a. highway improvement for U.S. Highway 59 between Westville and Watts,

b. bridge improvement for 14 Mile Creek Bridge on State Highway 82,

c. highway improvement for State Highway 82 from the vicinity of Tahlequah extending north to the vicinity of Locust Grove,

d. highway improvement for U.S. Highway 64 from the vicinity of Warner extending north in the vicinity of Muskogee,

e. intersection modifications and highway improvement for U.S. Highway 62 and Country Club Road and U.S. Highway 62 and State Highway 16,

f. highway improvement for ramps in the vicinity of State Highway 165 and Hancock-Peak,

g. highway improvement for State Highway 10 in the vicinity of Braggs Mountain,

h. highway improvement for State Highway 80 between South Street and Poplar Street in the City of Ft. Gibson,

i. intersection improvement at intersection of Country Club Road and Chandler in the City of Muskogee,

j. highway improvement for State Highway 9 extending east of Stigler,

k. highway improvement for U.S. Highway 59 extending north to the vicinity of State Highway 141, including a bridge improvement over the Arkansas River,

l. highway improvement for State Highway 51 from the vicinity of Wagoner extending west to the vicinity of Muskogee Turnpike, including a bridge improvement over the Verdigris River,

m. highway improvement for U.S. Highway 75 from the vicinity of Okmulgee County 6th Street extending north to the vicinity of State Highway 56 Loop,

n. highway improvement for U.S. Highway 266 from the vicinity of U.S. Highway 75 extending east to vicinity of Dewar, and

o. highway improvement for State Highway 51 for the Northwest Tahlequah Bypass;

2.  In State Transportation Commission District 2:

a. reconstruct approximately eight (8) miles of U.S. Highway 270 from the vicinity of Panola to the vicinity of Red Oak in Latimer County,

b. highway improvement on State Highway 1/63 in Latimer County,

c. highway improvement on U.S. Highway 70 from the vicinity of Idabel to the junction with State Highway 98 in McCurtain County,

d. highway improvement for approximately three (3) miles on State Highway 31 from the vicinity of U.S. Highway 270 to the vicinity of the Indian Nation Turnpike in Pittsburg County,

e. bridge improvement at Sandy Creek on U.S. Highway 270 in Pittsburg County,

f. highway improvement on U.S. Highway 70 in Choctaw County from the vicinity of the Bryan County line to the junction of U.S. Highway 271,

g. highway improvement covering approximately three (3) miles on State Highway 144 in Pushmataha County,

h. highway improvement covering approximately ten (10) miles on U.S. Highway 70 from the vicinity of Lake Texoma to the vicinity of Durant in Bryan County,

i. highway improvement covering approximately seven (7) miles on State Highway 3 from the vicinity of Atoka east to the vicinity of Lane in Atoka County,

j. highway improvement on U.S. Highway 70 from the vicinity of Madill to the Bryan County line in Marshall County, and

k. highway improvement for the Poteau Bypass;

3.  In State Transportation Commission District 3:

a. highway improvement covering approximately one (1) mile on Chautauqua street in the City of Norman from State Highway 9 to one (1) mile north,

b. highway improvement on Tecumseh Road in the City of Norman from U.S. Highway 77 east to East 24th Avenue, covering approximately four (4) miles,

c. highway improvement on State Highway 99 covering approximately nineteen (19) miles from the vicinity of Prague to the vicinity of Stroud,

d. highway improvement on State Highway 3W, for approximately fifteen (15) miles from the vicinity of Ada to the vicinity of Asher,

e. highway improvement on State Highway 19 for approximately one (1) mile west of State Highway 3W,

f. highway improvement for approximately one (1) mile of Federal Street in the City of Shawnee,

g. highway improvement for approximately one (1) mile in the vicinity of Shawnee Mall,

h. signal improvement at the intersection of Union and MacArthur in the City of Shawnee,

i. signal improvement at the intersection of 10th Street and Harrison in the City of Shawnee,

j. highway improvement for approximately two (2) miles of State Highway 18 from State Highway 9 to the vicinity of Benson Park,

k. highway improvement for approximately three (3) miles of State Highway 102 from the vicinity of Interstate 40 to the vicinity of McLoud,

l. highway improvement for approximately six (6) miles of State Highway 59B from U.S. Highway 177 to State Highway 102,

m. highway improvement for approximately ten (10) miles of State Highway 27 from State Highway 9 to the vicinity of Okemah,

n. highway improvement for approximately eight (8) miles of U.S. Highway 75 from the vicinity of Horntown to the vicinity of Wetumka,

o. highway improvement for approximately nine (9) miles of State Highway 19 from the vicinity of U.S. Highway 177 west to the vicinity of State Highway 133,

p. highway improvement for approximately ten (10) miles of State Highway 19 from the vicinity of Lindsay to the vicinity of Maysville,

q. highway improvement for approximately twelve (12) miles of State Highway 1/7 from the vicinity of Mill Creek to the vicinity of Ravia,

r. highway improvement for approximately one (1) mile of State Highway 56 from the vicinity of U.S. Highway 270 to the vicinity of State Highway 59,

s. highway improvement for approximately one (1) mile of State Highway 56 from the vicinity of State Highway 59 to the vicinity of U.S. Highway 270B, and

t. highway improvement for U.S. Highway 270 for ramps to State Highway 59;

4.  In State Transportation Commission District 4:

a. highway improvement on U.S. Highway 270 from the vicinity of Harrah to the vicinity of South East 29th Street,

b. highway improvement to open a south access road on Interstate 40 between the vicinity of Vickie Road and the vicinity of Sooner Road,

c. highway improvement for Interstate 235 between 36th Street and Interstate 235 and Interstate 44 junction,

d. highway improvement for exit ramp on Interstate 40 westbound in the vicinity of Rose State College Communication Center,

e. highway improvement to extend State Highway 3 west from the vicinity of Kingfisher,

f. reconstruction of 23rd Street interchange with Interstate 35 and highway improvement to 23rd Street from Interstate 35 east to Sooner Road,

g. reconstruction of Interstate 44 from the vicinity of Interstate 240 to the vicinity of Southwest 44th Street,

h. highway improvement for U.S. Highway 177 from the vicinity of Interstate 35 to the vicinity of the Kansas state line,

i. interchange improvements at junction of State Highway 11 and Interstate 35,

j. highway improvement for U.S. Highway 177 from the vicinity of Ponca City to the vicinity of the Cimarron Turnpike,

k. highway improvement for Interstate 35 access road for west side Interstate 35 from the vicinity of State Highway 164 north to vicinity of U.S. Highway 64 in Noble County,

l. highway improvement for State Highway 33 from the vicinity of Interstate 35 to the vicinity of Coyle,

m. highway improvement for State Highway 51 from vicinity of Stillwater extending east to the vicinity of State Highway 108 in Payne County,

n. highway improvement for U.S. Highway 77, also known as the Broadway Extension, from the vicinity of Northwest 63rd Street extending north to the vicinity of the City of Edmond,

o. highway improvement for State Highway 74 from the vicinity of the Logan County line to the vicinity of Edmond Road, and

p. highway improvement for the Interstate 40 and Czech Hall Road interchange in Canadian County;

5.  In State Transportation Commission District 5:

a. highway improvement on U.S. Highway 183 from approximately one (1) mile south of the Washita County line extending approximately four (4) miles to the vicinity of Interstate 40,

b. highway improvement for approximately two (2) miles on the Interstate 40 north frontage road in vicinity of Weatherford from Washington Street to the vicinity of Lyle Road,

c. highway improvement project on U.S. Highway 183 from vicinity of Cordell extending north approximately ten (10) miles to approximately one (1) mile south of the Custer County line,

d. highway improvement project on State Highway 6 in the vicinity of Blair north approximately ten (10) miles to approximately three (3) miles north of U.S. Highway 283,

e. highway improvement project on State Highway 6 from junction of State Highway 6 and State Highway 152 extending south approximately six (6) miles to the vicinity of State Highway 55,

f. highway improvement project on State Highway 51A from the junction of State Highway 8 and State Highway 8A extending northwest approximately five (5) miles to the junction of State Highway 8 and State Highway 51A,

g. bridge improvements on State Highway 33 between Watonga and the Kingfisher County line,

h. highway improvement project on U.S. Highway 183 from the vicinity of Manitou extending north approximately nine (9) miles to the vicinity of U.S. Highway 62, and

i. highway improvement project on U.S. Highway 183 from the vicinity of Manitou extending approximately to the vicinity of Frederick;

6.  In State Transportation Commission District 6:

a. highway improvement for U.S. Highway 60 and State Highway 51 within the city limits of Arnett,

b. highway improvement for approximately twenty-five (25) miles of U.S. Highway 412 from the vicinity of U.S. Highway 281 to the vicinity of U.S. Highway 60,

c. highway improvement for approximately twenty (20) miles of U.S. Highway 54 from the vicinity of Texhoma to the vicinity of Guymon,

d. highway improvement for U.S. Highway 54 from the vicinity of Optima to approximately four (4) miles north of Optima, and

e. right-of-way purchases for future improvement to U.S. Highway 270/183 from the vicinity of Woodward to approximately ten (10) miles south of Woodward;

7.  In State Transportation Commission District 7:

a. highway improvement on 6-Mile Line from the vicinity of State Highway 37 extending south approximately five (5) miles to the vicinity of Interstate 44 in Grady County,

b. highway improvement on State Highway 19 in the vicinity of Chickasha extending east approximately ten (10) miles,

c. highway improvement on State Highway 9 in the vicinity of Carnegie extending east approximately eight (8) miles to the vicinity of Fort Cobb in Caddo County,

d. city street and intersection improvement at junction of U.S. Highway 62 and Petri Road within the city limits of Anadarko,

e. highway improvement on U.S. Highway 277 from the vicinity of Cyril extending east approximately four (4) miles to the vicinity of Cement,

f. highway improvement on U.S. Highway 62 from junction of State Highway 17 and Porter Hill south to the vicinity of junction of U.S. Highway 62 and Interstate 44,

g. highway improvement on the Duncan Bypass, beginning at State Highway 7, approximately two (2) miles west of U.S. Highway 81 and extending south to connect with State Highway 7 East junction in the vicinity of Duncan together with connecting roads,

h. highway improvement on U.S. Highway 70 from the vicinity of Ardmore extending east approximately ten (10) miles to the vicinity of the Marshall County line,

i. highway improvement on U.S. Highway 177 from State Highway 7 East junction in the City of Sulphur extending north approximately ten (10) miles to the vicinity of State Highway 29,

j. highway improvement on U.S. Highway 70 from the vicinity of Waurika to the vicinity of Ringling,

k. street improvement in vicinity of 2600 block of Southwest Lee Boulevard within the City of Lawton, and

l. highway improvement on U.S. Highway 70 within the City of Lone Grove; and

8.  In State Transportation Commission District 8:

a. highway improvement project on U.S. Highway 169 from the vicinity of Rogers County line extending north approximately eight (8) miles to the vicinity of the junction of U.S. Highway 60 and U.S. Highway 169,

b. highway improvement project on State Highway 88 from the vicinity of the junction of State Highway 66 and State Highway 88 to the vicinity of Rogers University,

c. highway improvement on State Highway 266 from the vicinity of the junction of State Highway 66 and State Highway 266 to the vicinity of Will Rogers Turnpike,

d. highway improvement on Gilcrease Expressway from the vicinity of the Osage Expressway extending to the vicinity of U.S. Highway 75,

e. highway improvement on State Highway 48 from State Highway 16 extending south approximately seven (7) miles,

f. highway improvement on U.S. Highway 169 from the vicinity of Interstate 44 south approximately eight (8) miles to the vicinity of 91st Street,

g. right of way and relocation on Gilcrease Expressway from the vicinity of Interstate 44 to the vicinity of Osage Expressway,

h. highway improvement on State Highway 66 from the vicinity of Chelsea extending south approximately five (5) miles,

i. intersection modification at the junction of State Highway 2 and Hospital Road in the City of Vinita,

j. highway improvement on State Highway 2 to approximately two (2) miles north of Vinita,

k. highway improvement on approximately two (2) miles of U.S. Highway 59 in the vicinity of the City of Jay and the junction of State Highway 20 and U.S. Highway 59,

l. highway improvement on U.S. Highway 59 from the vicinity of Grove extending south approximately ten (10) miles to the vicinity of Jay,

m. highway improvement on U.S. Highway 60 from the vicinity of Bartlesville extending east approximately four (4) miles to the vicinity of Nowata County line,

n. highway improvement on U.S. Highway 60 from the vicinity of Bartlesville extending west approximately five (5) miles,

o. highway improvement on U.S. Highway 64 from the vicinity of Cleveland extending west approximately two (2) miles to the vicinity of Tarlton Road,

p. highway improvement on U.S. Highway 69 for approximately two (2) miles in the vicinity of the junction of State Highway 69 and State Highway 20,

q. highway improvement on State Highway 125 from the vicinity of Miami extending south approximately ten (10) miles to the vicinity of Fairland,

r. highway improvement for approximately two (2) miles on State Highway 67 from the vicinity of Kiefer to the vicinity of U.S. Highway 75,

s. intersection modification on State Highway 66 at the junction of State Highway 66 and Frankhoma Road,

t. highway improvement on the Broken Arrow Expressway,

u. bridge construction on State Highway 11 on Bird Creek bridge in the vicinity of Barnsdall, and

v. highway improvement for State Highway 75 from the vicinity of Interstate 44 extending south for approximately five (5) miles.

B.  The Department of Transportation, in accordance with Section 2001 of this title and based on the funding as set forth in subsection F of Section 2001 of this title and Section 168.6 of Title 73 of the Oklahoma Statutes, is hereby authorized to complete the projects set forth in subsection A of this section, or to construct, improve, maintain, and repair all or any part of the following highway and bridge projects to the greatest extent possible consistent with the allocation of funds as apportioned to each transportation district as provided in subsection F of Section 2001 of this title:

1.  In State Transportation Commission District 1:

a. highway improvement for U.S. Highway 59 north from Westville extending approximately six (6) miles to Ballard Creek,

b. highway improvement on State Highway 51 beginning in the vicinity of the Verdigris River extending east,

c. highway improvement on State Highway 51 beginning at the junction of U.S. Highway 69 extending east to the junction of State Highway 16 in Wagoner,

d. highway improvement on State Highway 72 beginning at Pecan Street in the city of Coweta extending north to the junction of State Highway 51,

e. highway improvement on State Highway 51 beginning at the junction of State Highway 72 in the city of Coweta extending east approximately one (1) mile,

f. highway improvement on State Highway 51 from the junction of State Highway 16 in the city of Wagoner extending east,

g. highway improvement on U.S. Highway 69 beginning north of the Muskogee Turnpike extending north,

h. traffic signal installation on State Highway 165 near on and off ramps and Chandler Street in the city of Muskogee,

i. traffic signal modification at junction of U.S. Highway 64B and Southside Boulevard in the city of Muskogee,

j. highway improvement on State Highway 10 approximately five (5) miles south of U.S. Highway 62 extending south to Braggs Mountain in Muskogee County,

k. signalization and intersection modifications and additional improvements on U.S. Highway 69 at West Okmulgee Street and Broadway Street in the city of Muskogee,

l. highway improvement on State Highway 52 beginning at Morris extending north approximately nine (9) miles to State Highway 16,

m. highway improvement on U.S. Highway 62 east of Morris extending approximately six (6) miles,

n. highway improvement on State Highway 51 Spur adding parallel lanes for four lane divided highway on Northwest Tahlequah Bypass,

o. highway improvement on U.S. Highway 266 at the junction with U.S. Highway 69,

p. highway improvement on U.S. Highway 266 beginning at old U.S. Highway 69 extending east to Muskogee County line,

q. highway improvement on U.S. Highway 64 beginning at Interstate 40 extending east approximately five (5) miles to the Arkansas River bridge,

r. bridge improvement on State Highway 141 approximately four (4) miles east of junction of U.S. Highway 59,

s. highway improvement on State Highway 82 beginning at Vian and extending north to State Highway 100,

t. flashing signal installation on State Highway 51 at Taylor's Ferry east of Wagoner,

u. traffic signal improvements on State Highway 51 in Wagoner,

v. highway improvements on State Highway 16 in Okay,

w. highway lighting improvement on State Highway 51 bridge over Fort Gibson Lake,

x. highway improvement on State Highway 16 west of U.S. Highway 75,

y. highway improvement on U.S. Highway 266 east of Dewar, and

z. bridge improvement on U.S. Highway 266 approximately six (6) miles east of the Okmulgee County line in McIntosh County,

aa. highway improvement on State Highway 31 in Haskell County from the junction of State Highway 2 extending 18.89 miles east to the LeFlore County Line,

bb. highway improvement on State Highway 82 in Haskell County from the junction of State Highway 9 extending 10.99 miles south to the junction of State Highway 31, and

cc. highway improvement on State Highway 9 in Haskell County from the Pittsburgh County line extending 4.65 miles east to the junction of State Highway 71;

2.  In State Transportation Commission District 2:

a. highway improvement covering approximately seven (7) miles on State Highway 3 from the vicinity of Atoka east to the vicinity of Lane in Atoka County,

b. highway improvements on U.S. Highway 70 from the vicinity of Lake Texoma to the east side of Bryan County,

c. highway improvement covering approximately seven (7) miles on U.S. Highway 70 from the vicinity of Idabel to the junction with State Highway 98 in McCurtain County,

d. highway improvement for the Poteau Bypass,

e. highway improvement on U.S. Highway 70 from the vicinity of Hugo to the vicinity of Valliant,

f. completion of highway improvement on U.S. Highway 270 from the vicinity of Panola to the vicinity of Red Oak in Latimer County,

g. highway improvement on State Highway 63 between Kiowa and Haileyville in Pittsburg County,

h. highway improvement to upgrade and connect the north and south ends of 3rd Street in Madill to present U.S. Highway 70 in Marshall County and including approximately two (2) miles of 3rd Street in the state highway system,

i. highway improvement from U.S. Highway 270 to Bakers Road in McAlester, and

j. highway improvement on local road from Crowder extending southeast to Blocker;

3.  In State Transportation Commission District 3:

a. highway improvement on State Highway 59B from U.S. Highway 177 to State Highway 102,

b. highway improvement on State Highway 27 from the junction of State Highway 9 extending north to Okemah,

c. highway improvement on State Highway 19 from Lindsay extending approximately ten (10) miles to Maysville,

d. highway improvement on Tecumseh Road in the city of Norman from U.S. Highway 77 extending east to 24th Avenue in the city of Norman,

e. highway improvement of State Highway 99 covering approximately nineteen (19) miles from the vicinity of Prague to the vicinity of Stroud,

f. highway improvement on State Highway 3W, extending approximately fifteen (15) miles from the vicinity of Ada to the vicinity of Asher,

g. highway improvement on Highland Street from Kickapoo Street to Bryan Street in Shawnee,

h. highway improvement on U.S. Highway 270B from U.S. Highway 270 extending east approximately one (1) mile,

i. highway improvement on State Highway 9 from Interstate 35 extending west to U.S. Highway 62,

j. highway improvement on State Highway 270 from McLoud to the Oklahoma County line,

k. right-of-way acquisition and highway improvement on State Highway 99 from Tishomingo extending south to Madill,

l. highway improvement on State Highway 3 East and Kickapoo Street from Interstate 40 to 45th Street in Shawnee,

m. highway improvements on old State Highway 18 from State Highway 9 to Benson Park Street in Tecumseh, and

n. highway improvement on MacArthur Street from Kethley Boulevard to U.S. Highway 177 in Shawnee;

4.  In State Transportation Commission District 4:

a. highway improvement to 23rd Street or U.S. Highway 62 from Interstate 35 east to Air Depot Boulevard, including a bridge improvement on U.S. Highway 62 in the vicinity of Air Depot Boulevard,

b. highway improvement for Interstate 240 from Interstate 40 to Interstate 44 including on and off ramps and service roads,

c. highway improvement on U.S. Highway 270 from the vicinity of Harrah Road to the vicinity of the Pottawatomie County line,

d. highway improvement on Harrah Road from Southeast 29th Street to Interstate 40,

e. highway improvement on State Highway 33 from the vicinity of Interstate 35 to the vicinity of Coyle,

f. highway improvement for U.S. Highway 77, also known as the Broadway Extension, from the vicinity of Northwest 63rd Street extending north to the vicinity of Edmond,

g. a sound barrier and bridge and drainage improvements on Interstate 40 between Bryant and Sooner Road in Del City,

h. a sound barrier on Interstate 44 between Northwest 23rd Street and Northwest 30th Street,

i. highway improvement on U.S. Highway 77 from Newkirk to the Kansas state line,

j. highway improvement on county road from Marland to Red Rock,

k. highway improvement on State Highway 33 one (1) mile east of Cushing at Norfolk Road, and

l. highway improvement on U.S. Highway 177 from Stillwater south to State Highway 33;

5.  In State Transportation Commission District 5:

a. highway improvement on U.S. Highway 183 from the vicinity of Manitou extending approximately seven (7) miles to the vicinity of Frederick,

b. highway improvement on U.S. Highway 283 from approximately one (1) mile south of Altus and extending south approximately five (5) miles,

c. bridge improvement on State Highway 44 approximately three (3) miles north of State Highway 9,

d. right-of-way on U.S. Highway 183 between Interstate 40 and Interstate 40B in Clinton,

e. highway improvement to add left-turn lane on State Highway 33 at Fay, and to add left-turn lanes on State Highway 54 at Section lines East/West 88, East/West 95, and East/West 100 in Custer County,

f. highway improvement on State Highway 34 beginning in vicinity south of State Highway 47 extending approximately seven (7) miles south,

g. drainage improvements on State Highway 44 in Burns Flat, and

h. intersection modifications at junction of U.S. Highway 60 and State Highway 34 in the vicinity of Vici;

6.  In State Transportation Commission District 6:

a. highway improvement on U.S. Highway 412 extending approximately twenty-five (25) miles from the vicinity of U.S. Highway 281 to the vicinity of U.S. Highway 60,

b. highway improvements on U.S. Highway 54 extending approximately twenty (20) miles from the vicinity of Texhoma to the vicinity of Guymon,

c. highway improvement on U.S. Highway 183 approximately one-half (1/2) mile south of junction of U.S. Highway 64 extending south approximately four (4) miles,

d. right-of-way project on U.S. Highway 54 from approximately five (5) miles north of Optima extending north to the Kansas state line,

e. highway improvement on U.S. Highway 270/State Highway 3 from the vicinity of Woodward extending southeast approximately five (5) miles, and

f. highway improvement on U.S. Highway 64 from junction of State Highway 8 extending east approximately six (6) miles to State Highway 58;

7.  In State Transportation Commission District 7:

a. highway improvement on U.S. Highway 177 south of Sulphur extending to the Murray County line,

b. highway improvement on U.S. Highway 70 in vicinity of Mud Creek to the vicinity of Ringling,

c. right-of-way acquisition and access road to the Duncan South Industrial Park,

d. highway improvement on Rogers Lane and Flower Mound corridor in the city of Lawton,

e. highway improvement on U.S. Highway 70 from the vicinity of Ardmore extending east approximately ten (10) miles to the vicinity of the Marshall County line,

f. highway improvement on U.S. Highway 62 from junction of State Highway 17 and Porter Hill south to the vicinity of junction of U.S. Highway 62 and Interstate 44,

g. highway improvement of Interstate 44 from vicinity of State Highway 49 to vicinity of Medicine Bluff Creek,

h. highway improvement on 6-Mile Line from the vicinity of State Highway 37 extending south approximately five (5) miles to the vicinity of Interstate 44 in Grady County,

i. bridge improvement on Corum Bridge, and

j. highway improvement on State Highway 9 in the vicinity of Carnegie extending east approximately eight (8) miles to the vicinity of Fort Cobb in Caddo County;

8.  In State Transportation Commission District 8:

a. highway improvement or right-of-way on the West Gilcrease Expressway from the vicinity of L.L. Tisdale to the vicinity of Interstate 44,

b. highway improvement for the North Gilcrease Expressway from the vicinity of L. L. Tisdale to the vicinity of U.S. Highway 75,

c. highway improvement on U.S. Highway 2 from Hospital Road extending north approximately one (1) mile,

d. highway improvement and traffic signal on State Highway 82 from Salina extending north to the vicinity of Spavinaw,

e. highway improvement on State Highway 266 at interchange of Interstate 44,

f. highway improvement on U.S. Highway 64 east of Pawnee,

g. highway improvement on State Highway 67 from the vicinity of Kiefer to the vicinity of U.S. Highway 75,

h. bridge improvement on 81st Street over Interstate 44 and signalization at State Highway 66 in Sapulpa,

i. highway improvement on State Highway 66 from approximately two (2) miles south of Chelsea extending south approximately two (2) miles,

j. intersection improvement at the junction of State Highways 82 and 28 in Langley,

k. highway improvement on State Highway 66 from the north edge of Kellyville extending south seven (7) miles,

l. highway improvement on U.S. Highway 60 approximately three (3) miles west of Bartlesville extending west approximately one and one-half (1 1/2) miles,

m. highway improvement on State Highway 10 extending east from Grove to junction of State Highway 25,

n. highway improvement on State Highway 125 from Fairland extending north approximately two (2) miles,

o. planned improvements for State Highway 88 between State Highway 66 in Claremore and Inola and the intersection of U.S. Highway 412 at Inola, the four-laning of such highway, and

p. improvements on State Highway 28 from the intersection of Interstate 44 east to the intersection of U.S. Highway 69.

C.  Any project listed in this section may be expanded if federal monies become available for such project.  The Oklahoma Department of Transportation may utilize any funds dedicated for a particular project pursuant to this act to obtain additional federal funds for such project.

Added by Laws 1997, c. 329, § 3, eff. July 1, 1997.  Amended by Laws 2000, c. 401, § 2, eff. July 1, 2000; Laws 2000, 1st Ex.Sess., c. 7, § 2, eff. July 1, 2000.

§69-2003.  Funding.

In order to maximize the funds available for the construction, improvement, and maintenance of the highway and bridge projects set forth in Section 2002 of Title 69 of the Oklahoma Statutes, the Oklahoma Department of Transportation may utilize funds dedicated to a highway or bridge project to obtain additional federal matching funds for any bridge project for which such federal matching funds are available.  If federal matching funds are available for the construction of all or part of a bridge project, the Department of Transportation may give priority to the construction of all or part of the bridge project, despite any description of such project to the contrary, in order to obtain the federal matching funds.  Any remaining funds for such project may be used for the purchase of right-of-way and relocation expenses.

Added by Laws 1998, c. 346, § 2, emerg. eff. June 5, 1998.

§69-2004.  Annual lease of Highway 44 by Transportation Commission - Amount and funding of lease payments.

A.  In order to avoid the expenditure of funds for the currently planned construction of four lanes parallel to the Will Rogers Turnpike near Claremore, the Oklahoma Transportation Commission shall enter into a lease with the Oklahoma Transportation Authority for the Transportation Commission to lease, on an annual basis, that part of the Will Rogers Turnpike also known as Interstate Highway 44, from its beginning near the interchange with U.S. Highway 412 and State Highway 66 at Catoosa and extending northeast to the current interchange with State Highway 20 south of Claremore.

B.  The lease between the Transportation Commission and the Transportation Authority shall be an annual lease renewable by agreement of the parties for a period of fifty (50) years.  The annual lease payment shall be based on the net revenue which would have accrued to the Transportation Authority from tolls on the leased portion of the turnpike.  No funds available for expenditure pursuant to Section 2001 of Title 69 of the Oklahoma Statutes shall be used for this purpose.

C.  The lease payments referred to in this section shall come exclusively from the Oklahoma Department of Transportation monies identified in the existing five-year plan for State Highway 20 running parallel to the Will Rogers Turnpike.

Added by Laws 2000, c. 401, § 3, eff. July 1, 2000.

§693001.  Authorization to construct toll expressways by means of public trusts.

Any county or combination of cities, counties or towns, by resolution of their governing boards, may jointly create a public trust for the purpose of planning, financing, constructing, maintaining and operating a toll expressway upon the locations now or hereafter authorized by Section 1705 of Title 69, Oklahoma Statutes, and the state, or any county, municipality, political or governmental subdivision or governmental agency of the state or any combination thereof may be the beneficiary of such trust; provided that no funds of said beneficiary derived from sources other than the trust property, or the operation thereof, shall be charged with or expended for the execution of said trust, except by express action of the legislative authority of the beneficiary first had. The officers or any other governmental agencies or authorities having the custody, management or control of any property, real or personal or both, of the beneficiary of such trust, or of such a proposed trust, which property shall be needful for the execution of the trust purposes, hereby are authorized and empowered to lease such property for said purposes, after the acceptance of the beneficial interest therein by the beneficiary as hereafter provided, or conditioned upon such acceptance.  Laws 1971, c. 333, Section 1.  Emerg. eff. June 16, 1971.

§693002.  Power of condemnation.

A public trust created under the terms of this act shall have the power to condemn property in like manner as railroad companies for purposes consistent with the intent of this act.  Provided that before any action for condemnation shall be instituted by such public trust, there shall have been a contract entered into for the construction of the toll expressway and a performance bond shall have been posted with the trustees in an amount equal to the estimated cost of labor and materials, and the trustees shall investigate and be assured on reasonable evidence that the contractor or such other party who is to participate in all or a portion of the cost of acquiring rightsofway is financially able and has committed in writing to the payment for a portion or all of the estimated cost of acquisition of necessary rightsofway.  Laws 1971, c. 333, Section 2.  Emerg. eff. June 16, 1971.

§693003.  Financing  Trustees  Construction contract.

No road shall be financed or constructed under the terms of this act, except such access roads or connecting roads which are incidental to some authorized facility, unless the trust indenture, the financing provisions, the selection of the trustees and the construction contract shall conform with the following provisions:

1.  The contractor shall be paid in bonds issued by the trust, which shall constitute complete compensation for the performance of the contract with the trust in accordance with the terms and conditions thereof.

2.  The plans and specifications for the project must be at least equal to minimum standards of the State Highway Department for the State of Oklahoma or the Oklahoma Turnpike Authority for like facilities and subject to reasonable approval of engineer to be designated by the trust.

3.  Before any rightofway is acquired, excluding any interest acquired in a rightofway by option, or any condemnation action is commenced for the purpose of acquiring rightofway, the contractor shall first have filed a payment and performance bond with the trust, in an amount as provided in the construction contract, but not less than the total estimated cost of actual construction.

4.  The trustees of any trust which has the power, under the terms of this act and of its trust indenture, to contract for the construction and financing of any toll expressway shall be selected as follows:

a.  The governing body of each participating municipality shall designate one person and shall submit such person's name in writing to the principal district judge presiding over the territory of such participating municipality.  If such person is approved by such judge or if the judge takes no action within thirty (30) days from the date such name was submitted to him, such person, upon taking the oath, shall become a trustee.

b.  When the appointment of a member of the board of trustees by each participating municipality has been completed, such members shall meet and elect a temporary chairman, and shall notify the Governor of the State of Oklahoma by registered mail of:

(1) Existence of the trust;

(2) The names of the participating municipalities; and

(3) The name of the member of the board appointed by each participating municipality, and shall request that the Governor appoint within thirty (30) days a like number of trustees, less one.  If the Governor fails to make any or all of such appointments, the trustees shall fill such vacancies by a nomination by any member of the board of trustees and the approving vote of a majority of the trustees.

c.  When all vacancies have been filled, the trustees shall elect a permanent chairman who shall serve for the longest term provided for in the trust indenture.  All other members shall draw lots for staggered terms.

d.  Subsequent vacancies shall be filled by action of the surviving trustees for the unexpired term thereof.

e.  Subsequent appointments shall be made in the manner provided above.

5.  The construction contract shall provide for reimburse ment to the trust for an amount equal to the cost of engineering, including inspection, subject to such reasonable limits as the parties may agree to, or, the trust must have a prior commitment that the cost of such inspection or any portion thereof shall be borne by one or more of the participating municipalities, or the state, as established by a written agreement between the trust and such municipalities or the state.

6.  The construction contract shall make provisions for the providing of maintenance when the facility is completed and open to the public.  Such maintenance cost may be borne or shared in any lawful manner that the trust, contractor and participating municipality may agree upon.  Until the trust bonds are retired, any surplus revenues shall be deposited in a special fund for the purpose of providing maintenance for the facility until the fund is of sufficient size that such surplus revenues may be prudently diverted to other lawful purposes within the discretion of the board of trustees.

7.  The construction contract shall set a maximum and a minimum for the toll to be collected from the traveling public on such toll expressway for each separate class of vehicles and shall set forth the formula by which the actual toll shall be set, which shall be effective until all the bonds issued for the payment of the project shall have been retired, unless changed by an agreement of such trust and a majority of the registered bondholders.  Laws 1971, c. 333, Section 3.  Emerg. eff. June 16, 1971.

§693004.  Connecting or feeder roads or streets.

If, in the opinion of the board of trustees of such public trust, and of the contractor, that it would be economically wise to improve or construct connecting or feeder streets or roads to the toll expressway, even though such connecting streets or roads would be free roads, then in such event, the trust shall have the authority to let contracts for the construction of such connecting or feeder roads or streets under the following conditions:

1.  The consent of the governing body, having jurisdiction over such street or road is first obtained.

2.  Such portion of the contract price or the work to be performed as the trust agrees to pay or to perform shall be paid in revenue bonds, if such construction is part of the original construction of the toll expressway, or, from surplus revenues in excess of the maintenance fund requirements, or in such manner as may be lawful and proper.

3.  The trust shall be empowered to enter into contracts with any county or municipality in whose jurisdiction such connecting or feeder roads or streets are located, for the sharing of the work or costs in the improvement or construction of such roads or streets. The trust may do such things as are necessary and practical to qualify the construction and the project for any available federal matching fund programs.

4.  In any project for the construction or improvement of connecting or feeder roads or streets and for which federal matching funds have been applied for or approved, the contractor shall have the right to agree with the governing body for the performance of a portion of the work if such governing body is properly qualified and equipped, and to compensate such governing body for the work performed, but failure of the governing body to properly perform shall not relieve the contractor from its obligation to build in accordance with the terms of the contract and the plans and specifications, even though it may be entitled to compensation for such failure of performance from such governing body.

5.  For such portions of the work to be assumed by any governing body in the construction of improvement of any connecting or feeder roads, the governing body shall be subject to the laws applicable to it when contracting for like work on its roads or streets.  Laws 1971, c. 333, Section 4.  Emerg. eff. June 16, 1971.

§693005.  Counties as trust beneficiaries.

Each of the counties in which a part of such toll expressway will be located may be a trust beneficiary to the extent of the portion of such expressway which is to be located within such county.  Laws 1971, c. 333, Section 5.  Emerg. eff. June 16, 1971.

§693006.  Consent of governing body.

The trustees shall negotiate a contract or contracts to accomplish the purposes enumerated in Section 1 of this act; however, prior to entering into a construction contract, it will be necessary for the board of trustees of such trust to obtain the consent of the governing body of any county, city or town of more than one thousand (1,000) population, according to the last preceding Federal Decennial Census, in which such expressway or any part thereof may be located.  Laws 1971, c. 333, Section 6.  Emerg. eff. June 16, 1971.

§693007.  Personal injury or property damage  Liability.

Neither this trust nor any county, beneficiary or municipality within the boundaries of which such expressway may be located shall be liable for personal injury or property damage resulting from the operations of such expressway, or the failure to properly maintain or repair such expressway; provided that the trust or municipality may comply with and be covered by Sections 1751 through 1766 of Title 11, Oklahoma Statutes.  Laws 1971, c. 333, Section 7. Emerg. eff. June 16, 1971.

§693008.  Connections or crossings with state or county highways or streets.

The trustees of any public trust constructing a toll expressway shall have authority to make any necessary connections with, or crossings, at grade level or otherwise, with any existing state or county highway or street and to temporarily occupy or close public rightsofway as may be necessary for the public safety during construction of any such toll expressway.  Necessary easements and rightsofway over, under and across public or private property may be acquired by any participating municipality or beneficiary of such trust by the exercise of its power of eminent domain in the manner now or hereafter provided by law for condemnation of lands by a county or city, as the case may be, for highway or street purposes, and any interest so acquired may be leased to the trustees.  Laws 1971, c. 333, Section 8.  Emerg. eff. June 16, 1971.

§693009.  Closing of existing streets or highways.

No existing improved street or highway shall be closed by reason of the construction and operation of such toll expressway, except such temporary closing as may be required for the safety of the public during construction, maintenance or repair, without the express consent of the governing body of any city, county or state agency having jurisdiction over such street or highway.  All connections with streets or highways shall meet the normal safety requirements established by the city, county or state agency having jurisdiction over such connecting street or highway.  Laws 1971, c. 333, Section 9.  Emerg. eff. June 16, 1971.

§693010.  Applicability of sections 111401 through 111405 of Title 47  Municipal ordinances.

The provisions of Sections 111401 through 111405 inclusive of Title 47 of the Oklahoma Statutes are hereby made applicable to and enforceable on any toll expressway as provided for in this act and the words "Oklahoma Turnpike Authority" wherever they appear in said Sections 111401 through 111405, inclusive, for the purpose of this act only, shall be construed to mean the trustees of the public trust operating any such toll expressway; provided, that where a toll expressway is located wholly within the corporate limits of a city, the said trustees may contract with the governing body of such city for the policing of such expressway and if such contract is entered into, the traffic ordinances and regulations of such city shall be applicable to and enforceable on such expressway.  Laws 1971, c. 333, Section 10.  Emerg. eff. June 16, 1971.

§693011.  "Toll Expressway" and "municipality" defined.

For the purposes of this act, the term "Toll Expressway" is defined to mean any toll urban or rural expressway or expressways which may consist of separate sections or segments separated by intervening highway or street connections, and which may be laid out wholly or partially within the corporate limits of any incorporated city, and the cost of construction of which has or is to be paid for by revenue bonds issued by a public trust.  For the purposes of this act, the word "municipality" includes a city, county or town.  Laws 1971, c. 333, Section 11.  Emerg. eff. June 16, 1971.

§693012.  Judicial determination of validity of bonds.

The provisions of Section 1718 of Title 69 of the Oklahoma Statutes are hereby made applicable to this act and the trustees of any public trust proposing to lay out, construct, operate or maintain any such toll expressway shall be entitled to have a judicial determination of the validity of the bonds and any other legal questions relating to the proceedings, the purpose of which is to cause the construction of a toll expressway in the same manner as provided in such act for the Oklahoma Turnpike Authority.  Laws 1971, c. 333, Section 12.  Emerg. eff. June 16, 1971.

§693013.  Disclosure concerning expenditures.

The trustees of any trust created under this act shall make complete public disclosure of all transactions concerning expenditures for engineering fees, legal fees, financing fees and discounts in an annual report filed with the Oklahoma Turnpike Authority.  Laws 1971, c. 333, Section 13.  Emerg. eff. June 16, 1971.

§693014.  Jurisdiction of district court.

The district court shall have original jurisdiction to require accounting by trustees, to surcharge trustees, to supervise the administration of the trust where necessary because of mismanagement by trustees, and such further jurisdiction as may be provided by the Oklahoma Trust Act.  Laws 1971, c. 333, Section 14.  Emerg. eff. June 16, 1971.

§693015.  Surplus revenues.

Annually, within sixty (60) days after the close of each fiscal year of any public trust which shall have issued bonds for the construction, operation and/or maintenance of a toll expressway, the trustees of such trust shall pay to the State Treasurer all funds which are not required to be used for other purposes under the terms of the instrument creating the trust and any bond indenture executed in connection with such expressway project, and in such event, such surplus revenue may be appropriated by the Legislature for the benefit of schools or public highways or both.  Laws 1971, c. 333, Section 15.  Emerg. eff. June 16, 1971.

§693016.  Purpose  Counties of 500,000 or more exempt.

The purpose of this act is to permit necessary highways to be constructed, operated and maintained without the expenditure of any city, county or state tax funds, and to thus enable cities and counties and the State Highway Department to conserve available funds for the construction and maintenance of streets and highways that may not be financed under the terms of this act.  Provided, however, the provisions of this act shall not apply to public trusts created or to be created for the purpose of financing, constructing, operating and maintaining toll expressways in counties having a population of five hundred thousand (500,000) or more, according to the latest Federal Decennial Census.  Laws 1971, c. 333, Section 16. Emerg. eff. June 16, 1971.

§693017.  Apportionments.

Until all bonds and the interest thereon are paid in full upon any toll expressway project undertaken by any trust under the provisions of this act, the Oklahoma Tax Commission shall each month determine an amount equal to the motor fuel excise taxes computed on ninetyseven and onehalf percent (97 1/2%) of the total gallonage of all fuels consumed on such toll expressway, during the calendar month in which the tax being apportioned accrued, and apportion a sum equal to such amount from all gasoline tax collections as follows:  Ninetyseven percent (97%) of such amount to such trust and three percent (3%) to the General Revenue Fund of the State Treasury. Provided, however, that the apportionments herein remitted shall apply only to such trust that issues bonds in connection with the construction of a toll expressway project beginning in or near the City of Tulsa and the Port of Catoosa and extending in a northwesterly direction to a point in or near Ponca City, or at a point on the KansasOklahoma state boundary line, which said toll expressway shall be called "Northwest Passage", or to a turnpike or any parts thereof beginning in the vicinity of the City of Davis and extending in a northeasterly direction, by way of the vicinity of the City of Ada, to a connection in the vicinity of Henryetta or in the vicinity of the intersection of State Highway 48 and Interstate 40.

§693018.  Determination of fuel consumption.

In determining the amount of motor fuel consumed each month, the Oklahoma Tax Commission shall divide the total miles traveled on the toll expressways by passenger automobiles, single unit trucks, and combination trucks and buses as certified each month by the trust, by the average number of miles per gallon of motor fuel consumed by each of those classes of motor vehicles.  For the purpose of this section, the Oklahoma Tax Commission shall use the following rates for motor fuel consumed:

Passenger Automobiles.................15 miles per gallon

Single Unit Trucks....................10 miles per gallon

Combination Trucks and Buses..........5 miles per gallon. Laws 1971, c. 333, Section 18.  Emerg. eff. June 16, 1971.

§693019.  Financial interest  Penalties.

No trustee or employee of any public trust shall have a direct or indirect financial interest in any contract, subcontract, purchase, sale or other transaction in connection with any toll expressway project undertaken by such trust.  Violation of this section shall be deemed cause for removal from office or employment of such trustee or employee.  In addition, such violation shall constitute a misdemeanor and upon conviction thereof, shall be punishable by a fine not exceeding One Thousand Dollars ($1,000.00) or imprisonment not exceeding one (1) year, or both such fine and imprisonment.  Laws 1971, c. 333, Section 19.  Emerg. eff. June 16, 1971.

§693020.  Provisions exclusive  Repeal of conflicting laws.

The powers, duties and restraints granted to or placed on municipalities by this act or the trustees of any trust created under the terms of this act are exclusive of and unaffected by the provisions of Section 1733, Title 69 of the Oklahoma Statutes; Sections 1 through 52, Title 61 of the Oklahoma Statutes; and Sections 176 through 180.3, Title 60 of the Oklahoma Statutes; and in addition thereto all other acts or parts of acts in conflict with this act are hereby repealed only to the extent of such conflict and for the purpose of the applicability of this act.  Laws 1971, c. 333, Section 20.  Emerg. eff. June 16, 1971.

Laws 1971, c. 333, § 20, emerg. eff. June 16, 1971.

§69-4002.  Department of Transportation and the Transportation Commission - Creation.

There is hereby created in the Executive Branch of Government the Department of Transportation and the Transportation Commission. The Department shall function under the direct control and supervision of the Commission as a part of the executive branch of state government in carrying out the transportation policies, plans and programs of this state.  In accord with appropriations made by the Legislature and grants of funds from federal, state, regional, local or private agencies, the Department shall, acting by or through the Director or his duly authorized officer or employee, have the power and it shall be its duty:

1.  To coordinate and develop for the State of Oklahoma a comprehensive transportation plan to meet present and future needs for adequate, safe and efficient transportation facilities at reasonable cost to the people.

2.  To coordinate the development and operation of such transportation facilities in the state including, but not limited to, highways, public transportation, railroad, marine and waterways and aeronautics.

3.  To develop, periodically revise and maintain a comprehensive state master plan for transportation facilities.

4.  To develop measurable objectives and goals designed to carry out the master plan for transportation and report progress in achievement of objectives and goals to the Governor and Legislature as part of the annual budget submission.

5.  To make such studies and analyses of transportation problems as may be requested by the Governor or Legislature relative to any aspect of transportation in the state.

6.  To exercise and perform such functions, powers and duties as may be from time to time conferred or imposed by law, including all the functions, powers and duties assigned and transferred to the Department of Transportation by this act.

7.  To apply for, accept and receive and be the administrator for and in behalf of the state agencies, boards and commissions of all federal or other monies now or hereafter available for purposes of transportation or which would further the intent and specific purposes of this act.  This paragraph shall not apply to the Oklahoma Corporation Commission insofar as federal funds for transportation regulatory purposes are concerned.  Provided further, nothing in this act shall be construed to limit the authority of any town, city, county, regional authority, port authority or airport authority to apply for, accept, receive and be the administrator of all federal funds or other monies now or hereafter available to such subdivisions of government for the purpose of transportation or any other local matter.  The provisions of this act shall not apply to funds available for projects for providing transportation services to meet special needs of elderly and handicapped persons under Section 16 (b), (2) of the Urban Mass Transportation Act of 1964, as amended (49 U.S.C.A., Section 1612 (b), (2)), or to programs administered by the Department of Institutions, Social and Rehabilitative Services for transportation services to elderly and handicapped persons.

8.  To cooperate with local governments in the planning and development of transportation-related activities, and encourage state and federally funded plans and programs at the local level consistent with the goals and objectives of the state master plan for transportation.

9.  To evaluate and encourage the development and use of public transportation in Oklahoma where such use will contribute to a reduction in traffic congestion, public convenience, air quality, or energy conservation.  To administer financial assistance programs for public transportation services, facilities and equipment, using state and/or federal funds for administrative activities, and to pass through to public, private enterprise and/or private nonprofit entities those federal, local and/or private funds intended for the purpose of meeting public transportation capital and operating needs, excluding those federal, local and/or private funds intended for the purpose of meeting the capital and operating needs of fixed route, regularly scheduled public transportation services operating within cities of greater than three hundred thousand (300,000) population according to the latest Federal Decennial Census.  To ensure, through positive actions, that private enterprise providers of public transportation are involved in all levels of public transportation planning efforts, in both metropolitan and nonmetropolitan areas, and are given the opportunity to provide public transportation services, by contract or other means which provide a reasonable return, wherever such services are now or will be provided utilizing federal, state or local public funds. Exceptions to this requirement that private enterprise provide such services may be made only where:

a. a county does not have an existing private enterprise public transportation operator which could provide such services,

b. the existing private enterprise public transportation operator declines to provide such service, or

c. the organization seeking to secure or provide such services by means other than private enterprise operators, such as operating the system themselves, provides to the Department, or any other party upon request, budgetary documentation that the alternative means are more appropriate and less expensive on a passenger-mile basis.

Provided, however, that there shall be exempted from the above requirement all fixed route regularly scheduled public transportation services, operating in cities of greater than three hundred thousand (300,000) population, according to the latest federal decennial census; and

Provided further, this act shall not alter any powers of counties, cities and towns to initiate, designate, or construct any project or other object of expenditure now or hereafter funded by federal transportation or state gasoline and motor fuel tax funds allocated to those counties, cities and towns.

Added by Laws 1976, c. 218, § 2.  Amended by Laws 1979, c. 219, § 1.

§694003.  Continuation of appropriations

Each agency consolidated into the Department and presently receiving a legislative appropriation shall continue to receive appropriations as determined or lineitemed by the Legislature. Funds, other than appropriated monies, shall also be allocated to and used for specified programs as authorized by law.

Laws 1976, c. 218, Section 3.

tu

Laws 1976, c. 218, § 3.

§694004.  Department divisions

The Department may be divided into divisions which may include the following:

1.  The Division of Planning and Research.

2.  The Division of Design.

3.  The Division of Administration.

4.  The Division of Contract Administration.

5.  The Division of Construction and Maintenance.

6.  The Division of Land Acquisition.

7.  The Division of Traffic Services.

8.  The Division of Highway Safety.

Laws 1976, c. 218, Section 4.

Laws 1976, c. 218, § 4.

§694005.  Definitions.

As used in this act:

1.  Department means the Department of Transportation.

2.  Commission means the Transportation Commission.

3.  Director means the Director of the Department of Transportation.

4.  Public Transportation means transportation services, facilities and equipment with multiple passenger capabilities, available to the public on a scheduled or demand basis including intercity, regional and city bus, minibus, van pool, car pool and taxicab services, and commuter rail services.

Laws 1976, c. 218, § 5; Laws 1979, c. 219, § 2.

§694006.  Transportation Commission  Name change

A.  The State Highway Commission, created in Section 301 of Title 69 of the Oklahoma Statutes, shall hereafter be known as the Transportation Commission.  Except as specifically provided, this act shall not be construed to alter the present terms, districts, membership, method of appointment, powers and duties of the State Highway Commission hereinafter referred to as the Transportation Commission.  Any statutory references to the State Highway Commission shall mean the Transportation Commission as redesignated herein.  The Commission shall be the governing and policymaking body for the Department of Transportation and shall determine the policies, plans and programs for accomplishment of the purposes of this act.  It shall be the duty of and the Commission shall be empowered to develop plans and programs for an efficient, safe system of transportation for the State of Oklahoma at reasonable cost to the people.

B.  The Commission is authorized and empowered to prescribe all necessary procedures for carrying out its objectives and to administer the affairs of the Department.

Laws 1976, c. 218, Section xx.

Laws 1976, c. 218, § 6.

§694007.  Director  Powers and duties.

A.  The administrative head of the Department of Transportation shall be the Director of the Department of Transportation.  The Director shall be an individual with a background of broad experience in the administration and management of complex public works or other comparable organizational structures, and who shall be appointed by the Commission and serve at the pleasure of the Commission.   He shall have the authority and duty to supervise, direct, account for, organize, plan, administer and execute the functions of the Department consistent with the general policies and procedures prescribed and established by the Commission.  Any statutory references to the State Highway Director in Title 69 of the Oklahoma Statutes shall mean the Director of the Department of Transportation.

B.  The Director shall employ a professional civil engineer who shall have broad experience in design and construction of complex highways or other transportationrelated projects.  This engineer shall be responsible to the Director for the management of all engineering functions of the Department.

C.  This act shall not affect the status and rights accrued under the State Merit System of Personnel Administration or the Oklahoma Public Employees Retirement System to persons serving as employees of any Department, Commission, Authority or other state agency who become employees of the Department of Transportation through the passage of this act.

Amended by Laws 1985, c. 8, § 1, emerg. eff. March 22, 1985.

§694008.  Abolition of the Department of Highways, the Highway Safety Coordinating Committee, and the Railroad Maintenance Authority.

The Department of Highways, the Highway Safety Coordinating Committee and the Railroad Maintenance Authority are hereby abolished.  The powers, duties and responsibilities exercised by the abovelisted entities pursuant to law are hereby transferred to the Department.  Effective July 1, 1993, the powers, duties and responsibilities of the Highway Safety Coordinating Committee that were transferred to the Department shall be transferred to the Department of Public Safety.  Any statutory references to the Department of Highways or the Railroad Maintenance Authority shall mean the Department of Transportation.  Any statutory references to the Highway Safety Coordinating Committee shall mean the Department of Public Safety, pursuant to Section 3 of this act.

Added by Laws 1976, c. 218, § 8.  Amended by Laws 1993, c. 81, § 1, eff. July 1, 1993.

§694009.  Transfer of powers and duties.

All the powers, duties, functions, records, employees, property, matters pending and funds of the Department of Highways, the Highway Safety Coordinating Committee and the Railroad Maintenance Authority are hereby transferred to the Department of Transportation.  Effective July 1, 1993, all powers, duties, functions, records, employees, matters pending and funds of the Department of Transportation that were transferred to the Department because of the abolishment of the Highway Safety Coordinating Committee shall be transferred to the Department of Public Safety, pursuant to Section 3 of this act.  Except as specifically directed by the Legislature the State Department of Transportation shall not fund, directly or indirectly, any railroad, mass transit, public transportation, marine, waterways or aeronautics construction, operations or maintenance with dedicated gasoline taxes, appropriated highway construction or maintenance funds or other highway funds; provided, however, that nothing herein contained shall be construed to prevent the Department of Transportation from applying for, accepting, receiving, administering or expending monies appropriated for the specific purpose of matching federal grants now or hereafter made available for transportation planning or improvements in nonhighway transportation modes.  The Department of Transportation shall not issue bonds which constitute an obligation or debt of the state or a pledge of the faith and credit of the state, except as specifically authorized by the Legislature.  Any change of agency name/names on signs, equipment, vehicles or other property shall be accomplished as said signs, equipment, vehicles or other property are replaced in inventory or as required through normal wear and tear.  An accurate, current inventory of all properties shall be maintained by the Department of Transportation.

Added by Laws 1976, c. 218, § 9.  Amended by Laws 1977, c. 128, § 1, emerg. eff. June 3, 1977; Laws 1993, c. 81, § 2, eff. July 1, 1993.

§69-4009.1.  Transfer of powers and duties to Department of Public Safety.

All powers, duties, functions, records, employees, property, matters pending and funds of the Oklahoma Highway Safety Office of the Oklahoma Department of Transportation and the former Oklahoma Highway Safety Coordinating Committee are hereby transferred to the Oklahoma Department of Public Safety.

Added by Laws 1993, c. 81, § 3, eff. July 1, 1993.

§69-4009.2.  Traffic safety-related projects - Incentives.

Notwithstanding any other provision of law, the Oklahoma Highway Safety Office of the Department of Public Safety may provide incentives, as permitted by federal regulations, to the public and any law enforcement agencies of the state for the purpose of promoting increased participation in traffic safety-related projects.  The incentives shall be purchased only with federal funds, if available.

Added by Laws 2003, c. 461, § 16, eff. July 1, 2003.

§694010.  Turnpike Authority

The Oklahoma Turnpike Authority shall retain its separate identity, powers and duties as an instrumentality of the state except that the Department shall be authorized to provide, on a contractual basis, the following services and functions to the Authority:

1.  Record keeping, reporting, administrative, planning, engineering, legal and clerical functions of the Authority not in conflict with provisions of existing trust agreements.

2.  Operation and maintenance of turnpikes.

Duplication of effort, facilities and equipment shall be minimized by the Department of Transportation and Turnpike Authority in operation and maintenance of turnpikes and highways of the state. The Turnpike Authority and the Transportation Commission are directed to take such action as necessary to implement this section, including the temporary transfer of personnel, property and equipment from the Authority to the Department to effect contracts in 1 and 2 above.  The integrity of the bonded indebtness shall be maintained through the actions of the Turnpike Authority.

Laws 1976, c. 218, Section 10.

Laws 1976, c. 218, § 10.

§69-4011.  Repealed by Laws 2002, c. 79, § 1, eff. July 1, 2002.

§694012.  Transfer of Authorities to the Division of Planning and Research

The Fort Gibson Port Authority, Sallisaw Port Authority, Rogers County Port Authority, Muskogee CityCounty Port Authority and the Oklahoma Port and Development Authority are assigned to the Division of Planning and Research, Department of Transportation, for the purpose of advising the Division and Department as to the receipt and use of federal funds and to receive whatever advisory recommendations the Division and Department might offer.  No powers over these authorities may be exercised by the Department.

Laws 1976, c. 218, Section 12.

Laws 1976, c. 218, § 12.

§694013.  Department  Limitation of jurisdiction

The State Department of Transportation shall have no responsibility or authority in any transportation matters under the jurisdiction of the Oklahoma Corporation Commission.  The Department shall not have jurisdiction of any matter now within or under the jurisdiction of any town, city, county or any regional authority, transportation authority, port authority or airport authority heretofore created by any town, city or county or combination thereof.

Laws 1976, c. 218, Section 13.

Laws 1976, c. 218, § 13.

§694015.  Goldsby Airport  Responsibility for mowing.

Section 4015.  The State Department of Transportation shall assume the responsibility of mowing the Goldsby Airport located in Section 24, Township 8 North, Range 3 West of the Indian Meridian, McClain County, Oklahoma.

Laws 1978, c. 274, § 16, emerg. eff. May 10, 1978.

§694016.  Contributions, gifts, etc. to certain railroads and other entities prohibited.

The Department of Transportation is prohibited from contributing to, subsidizing, or giving away any real or personal property to a railroad or any other entity that is not owned by the State of Oklahoma or a political subdivision thereof.

Laws 1980, c. 349, § 17, emerg. eff. June 25, 1980; Laws 1980, Ex.Sess., c. 2, § 4, emerg. eff. July 11, 1980.

§694017.  Onthejob employee safety program.

It is the intent of the Legislature that the promotion of safety in the workplace is a legitimate public purpose.  In order to establish a public employee benefit program to encourage safety in the workplace, the Department of Transportation is hereby directed to establish an onthejob employee safety program which encourages work unit safety and reduces lost productivity and compensation costs.  In order to promote job safety in work units and provide recognition for work units with exceptional safety records, the Department of Transportation is authorized to expend from monies available in the State Highway Construction and Maintenance Fund so much thereof as may be necessary for the purchase of recognition awards for presentation to the members of work units or individual employees with exceptional safety records.  Recognition awards shall consist of distinctive wearing apparel, service pins, or U.S. Savings Bonds, the value of which shall not exceed One Hundred Dollars ($100.00) per employee, which recognizes the safety achievement of the work unit or individual employees.

Added by Laws 1988, c. 289, § 19, operative July 1, 1988.  Amended by Laws 1996, c. 150, § 1, eff. Nov. 1, 1996.

§69-4018.  Waterways Branch of Oklahoma Department of Transportation Planning Division - Creation - Powers and duties - Oklahoma Waterways Advisory Board.

A.  There is hereby created within the Oklahoma Department of Transportation Planning Division, a Waterways Branch.  The Director of the Department of Transportation shall appoint such employees necessary to implement and effectuate the provisions of this section.  The Waterways Branch shall assume the duties and functions previously performed by the Division of Waterways within the Department of Commerce.  The Transportation Commission is hereby authorized to adopt rules necessary to effectuate the operation of the Waterways Branch.

B.  The Waterways Branch shall have the primary purpose and responsibility of promoting the McClellan-Kerr Arkansas River Navigation System which constitutes Oklahoma's navigable waterways.  Additionally, the Department of Transportation acting through the Waterways Branch shall have the authority to:

1.  Encourage commercial use of the state's navigable waterways for the purpose of the transportation of goods;

2.  Assist state, federal and municipal entities in the attraction and location of waterways-related industries;

3.  Assist and coordinate public and private entities in and with the development of river, port and harbor facilities;

4.  Aggressively pursue federal funding for construction and maintenance projects of all necessary improvements to navigational systems;

5.  Coordinate with local and state development agencies to ensure a better understanding of the state's navigable waterways in a manner that will result in the use and growth of the state's transportation resources and facilities of this state;

6.  Study and coordinate efforts designed to promote the development of the navigable stream areas in this state for water transportation purposes;

7.  Monitor and intercede on behalf of and to represent the State of Oklahoma before any agency of the United States government in matters pertaining to the application of fees, tolls or user charges levied or contemplated to be levied against the water transportation industry engaged in either intrastate or interstate water commerce;

8.  Receive and use any federal, state or private funds, donations and grants made available for the development, use and expansion of river transportation resources of this state;

9.  Cooperate and enter into contracts with the federal government or any agency thereof or agencies of other states such as may be necessary to carry out the purposes of this section, provided that no such contract may obligate or potentially obligate any state funds or the full faith and credit of the State of Oklahoma unless express legislative authorization is given therefor;

10.  Represent this state in the promotion of the development of commercial water transportation in this state and to cooperate with other states, other agencies of this state or agencies of the United States government, in any manner whatsoever, in an effort to develop the commercial use of the waterways in this state;

11.  Study all executive orders and legislation, state and federal, which may affect the commercial development of interstate or intrastate water transportation and to make recommendations concerning any such executive orders or legislation;

12.  Make studies and plans for the expansion, use and growth of the water transportation resources and facilities of this state; and

13.  Do and perform all other functions for and on behalf of the state which may be necessary or desirable to accomplish the purposes of this section.

C.  1.  There is hereby created the Oklahoma Waterways Advisory Board.  Members of the Board shall be selected and appointed by the Director of the Oklahoma Department of Transportation.  The Oklahoma Waterways Advisory Board shall consist of seven (7) members qualified as follows:

a. two members shall be the Executive Directors of the two active, public ports, commonly known as the Port of Catoosa and the Port of Muskogee,

b. two members shall be appointed from private port operations which have existing waterfront cargo handling facilities and which regularly employ the use of barge transportation,

c. one member shall be appointed from the public at large who shall be an economist with not less than five (5) continuous years of bona fide experience in inland navigation feasibility studies, operation, maintenance and rehabilitation issues and possess demonstrated knowledge of the maritime and towing industry, and

d. two members shall be appointed at large from business and/or industry associated with inland navigation.

2.  All members shall continue in office until replaced.  Members of the Board shall not be compensated or receive travel reimbursement.  The membership shall elect a chairperson and vice-chairperson and shall meet as necessary.

3.  The Board shall:

a. serve in an advisory capacity to the Department of Transportation, the Governor's office and the Legislature in accomplishing its mission,

b. assist in the development of rules, standards, policies, procedures and directions of the Waterways Branch of the Department of Transportation regarding its duties and responsibilities authorized by this section, and

c. recommend specific public and private actions that would enable this state to utilize its waterways to promote future growth.

4.  The Oklahoma Department of Transportation may, as funds and staff are available, provide support and assistance to the Board.

Added by Laws 1993, c. 49, § 2, eff. July 1, 1993.

§694021.  Short title.

This act shall be known and may be cited as the "Oklahoma Traveler Information Logo Signing Act of 1988".

Added by Laws 1988, c. 126, § 1, emerg. eff. April 8, 1988.

§69-4022.  Purpose.

The Department of Transportation shall contract with a person, firm, group or association in the State of Oklahoma to establish a logo signing program for the purpose of providing on the right-of-way and controlled access highways specific information on gas, food, camping, tourism attractions and lodging, for the benefit of the motoring public.

Added by Laws 1988, c. 126, § 2, emerg. eff. April 8, 1988.  Amended by Laws 2004, c. 69, § 1, emerg. eff. April 7, 2004.

§694023.  Erection and maintenance of signs  Responsibilities of contractor.

The Department of Transportation shall contract to erect and maintain, on the rightofway of interstate and controlled access highways, logo signs informing the public of gas, food, lodging and camping facilities.  The contractor shall furnish, install, maintain, and replace signs for the benefit of advertisers who provide gas, food, camping and lodging facilities for the general public, and lease advertising space on the sign to operators of these facilities.

Added by Laws 1988, c. 126, § 3, emerg. eff. April 8, 1988.

§694024.  Payment of costs.

All costs incurred under this act shall be paid under agreements negotiated between the contractor and the advertiser and/or advertisers.

Added by Laws 1988, c. 126, § 4, emerg. eff. April 8, 1988.

§694025.  Rules and regulations.

The Department of Transportation shall issue rules and regulations in accordance with the Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes, to implement this program.

Added by Laws 1988, c. 126, § 5, emerg. eff. April 8, 1988.

§694026.  Required contract provisions.

All contracts made by the Department of Transportation with the contractor shall provide the following:

1.  A requirement that the contractor obtain liability insurance in an amount determined by the Department which shall jointly insure the State of Oklahoma and the contractor against all liability for claims for damages occurring wholly or in part because of the contract;

2.  Standards for the size, design, erection and maintenance of service information signs and the advertising logos thereon, which shall be in accordance with the National Manual on Uniform Traffic Control Devices; and

3.  A requirement that the Department of Transportation shall receive ten percent (10%) of the contract price between the contractor and the advertiser.

Added by Laws 1988, c. 126, § 6, emerg. eff. April 8, 1988.  Amended by Laws 1993, c. 228, § 2, eff. Sept. 1, 1993.

§69-4031.  Creation - Status - Availability of monies - Expenditures.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Transportation, to be designated the "Public Transit Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department for deposit in the fund.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of establishing, expanding, improving, and maintaining rural and urban public mass transportation services.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 250, § 1, operative July 1, 1990.

§69-4032.  Allocation of funds to eligible entities.

A.  The Oklahoma Department of Transportation may allocate monies in the Mass Transit Revolving Fund created in Section 1 of this act to eligible agencies in the manner and for the purposes specified in this act.

B.  Except for those monies specified in Section 5 of this act, all monies appropriated to the Public Transit Revolving Fund shall be distributed to eligible entities not later than June 30 of each year.

C.  As used in this act, "eligible entities" means those entities receiving federal financial assistance for approved programs pursuant to 49 U.S.C., Sections 1607a and 1614, as amended, and other public mass transit programs provided by entities, municipalities, and community action programs, and which have submitted an audited financial statement showing total reported mileage to the Department of Transportation.  For those programs not currently receiving federal funds, the Department, using industry-wide standards and guidelines and regulations, shall certify the program as being a public mass transit system.

Added by Laws 1990, c. 250, § 2, operative July 1, 1990.

§69-4033.  Use of allocated monies - Submission of proposed budget - Audits - Elderly and handicapped services - Purchases.

A.  Monies allocated from the Public Transit Revolving Fund by the Oklahoma Department of Transportation may be used for local share or matching funds for the purpose of federal capital or operating grants.  Prior to the allocation of monies from the Public Transit Revolving Fund, each eligible entity desiring monies from the Public Transit Revolving Fund, shall provide to the Department, a proposed budget outlining the proposed use of the monies for the next fiscal year.  Any eligible entity not submitting a proposed budget shall be deemed to waive any claim to monies from the Public Transit Revolving Fund for the next fiscal year.  All monies distributed among the eligible entities shall be audited to ensure compliance with applicable law and the latest available audited financial statement shall be provided to the Department.

B.  Any eligible entity receiving monies from the Public Transit Revolving Fund shall expend a minimum of fifty percent (50%) of the monies for services for the elderly and the handicapped.

C.  Allocations of program funds from the Public Transit Revolving Fund shall not be subject to the Central Purchasing Act, Section 85.1 et seq. of Title 74 of the Oklahoma Statutes.  However, any equipment purchased with monies from the Public Transit Revolving Fund shall be subject to the Central Purchasing Act.

Added by Laws 1990, c. 250, § 3, operative July 1, 1990.

§69-4034.  Allocation formula.

The monies authorized for public transportation pursuant to this act shall be allocated among the eligible entities for the payment of reported vehicle revenue miles.  The allocation for Oklahoma County mass transit shall not exceed twenty percent (20%) of the total monies available in the Public Transit Revolving Fund.  The allocation to the Tulsa County mass transit shall not exceed twenty percent (20%) of the total available funds.  The mileage, upon which payment is to be made, shall be that mileage reported by the eligible entities to the United States Secretary of Transportation, as required by 49 U.S.C., Section 1611, as amended, or as reported on Department of Transportation Data Intake Form 05, for the previous fiscal year.  If there are insufficient monies in the Public Transit Revolving Fund to provide each eligible entity the payment of vehicle revenue miles, the total miles of all eligible entities shall be added together to form a mileage total.  The mileage total shall be divided into the total dollars available in the Public Transit Revolving Fund to arrive at a monetary figure per mile.  The monies, in either event, shall be allocated to each eligible entity based on the reported revenue mileage of the entity, for the previous fiscal year.

Added by Laws 1990, c. 250, § 4, operative July 1, 1990.  Amended by Laws 1998, c. 138, § 1, emerg. eff. April 16, 1998.

§69-4035.  Retention of certain percentage of monies to fund new mass transportation programs.

For each fiscal year, the Oklahoma Department of Transportation shall retain five percent (5%) of the total amount of monies contained in the Public Transit Revolving Fund and shall use the retained monies to fund new public mass transportation programs, in areas not served by mass transportation as of July 1, 1990, as authorized and determined by the Department.  Eligible entities desiring to begin new public mass transportation programs shall submit a request for monies from the Public Transit Revolving Fund to the Department showing the area to be served, the total mileage of the proposed service, and the amount of funding desired.  The Department shall allocate the monies to eligible entities within three (3) months of the date of the request for monies from the Public Transit Revolving Fund.  New public mass transportation programs shall receive payment at the rate of seventy-five cents ($0.75) per vehicle revenue mile.  Any retained monies not allocated during the fiscal year shall remain in the Public Transit Revolving Fund to be allocated as provided in this section and Section 4034 of this title.

Added by Laws 1990, c. 250, § 5, operative July 1, 1990.  Amended by Laws 1998, c. 138, § 2, emerg. eff. April 16, 1998.



Title 70. — Schools

OKLAHOMA STATUTES

TITLE 70.

SCHOOLS

_____

§70-1.  Repealed by Laws 1941, p. 416, § 8.

§70-1-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-15.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-17.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-18.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-19.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-20.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-21.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1-101.  Oklahoma School Code.

This act shall be known as the Oklahoma School Code.

Added by Laws 1971, c. 281, § 1-101, eff. July 2, 1971.

§70-1-102.  Purpose of act.

The purpose of the Oklahoma School Code is to provide for a state system of public school education and for the establishment, organization, operation and support of such state system.

Added by Laws 1971, c. 281, § 1-102, eff. July 2, 1971.

§70-1-103.  Act to be liberally construed.

If any section or part of the Oklahoma School Code is found to be ambiguous or otherwise subject to more than one interpretation, such section shall be liberally construed to the extent that the general purpose of the entire Code and of public education may be advanced.

Added by Laws 1971, c. 281, § 1-103, eff. July 2, 1971.

§70-1-104.  Act not to repeal or modify tax laws unless specifically provided.

Nothing in the Oklahoma School Code shall be interpreted as repealing or modifying any law in effect in the State of Oklahoma relative to the collection of any taxes unless specifically provided for herein, and all appropriations existing at the time this Code becomes effective shall be subject to all provisions of said appropriations at the time of their enactment and no omission of or reference to any appropriations shall be construed as repealing any such appropriation or part thereof.

Added by Laws 1971, c. 281, § 1-104, eff. July 2, 1971.

§70-1-105.  State Department of Education - State Board of Education - State Superintendent of Public Instruction - Definitions.

A.  The State Department of Education is that department of the state government in which the agencies created or authorized by the Constitution and Legislature are placed and charged with the responsibility of determining the policies and directing the administration and supervision of the public school system of the state.  These agencies are the State Board of Education, the State Superintendent of Public Instruction and such divisions and positions as may be established by law and by the State Board of Education.

B.  The State Board of Education is that agency in the State Department of Education which shall be the governing board of said Department and the public school system of the state.

C.  The State Superintendent of Public Instruction is the official provided for in Article VI, Section 1, of the Constitution of Oklahoma who shall be the executive officer of the State Board of Education.

Laws 1971, c. 281, § 1-105, eff. July 2, 1971.  Amended by Laws 1990, c. 293, § 6, eff. Sept. 1, 1990.

§701106.  Public schools  Definition  What included.

The public schools of Oklahoma shall consist of all free schools supported by public taxation and shall include nurseries, kindergartens, elementary, which may include either K6 or K8, secondary schools and technology center schools, not to exceed two (2) years of junior college work, night schools, adult and other special classes, vocational and technical instruction and such other school classes and instruction as may be supported by public taxation or otherwise authorized by laws which are now in effect or which may hereafter be enacted.

Added by Laws 1971, c. 281, § 1106, eff. July 2, 1971.  Amended by Laws 2001, c. 33, § 64, eff. July 1, 2001.

§701107.  Educational services  Enumeration.

Either in conjunction with public schools or otherwise under the control and supervision of school agencies and officials provided by law for the control and supervision of public schools, other educational services may include health activities, school lunch programs, audiovisual education, safety education, vocational rehabilitation, education of exceptional and handicapped children, playground and physical education activities and such other special services, functions, and activities as may be authorized by law or by regulation of the State Board of Education.

Laws 1971, c. 281, § 1107, eff. July 2, 1971.

§70-1-107.1.  Technology - Generally defined for educational and governmental purposes.

A.  Unless otherwise specifically defined, technology is applied knowledge.  For educational and governmental purposes, technology shall include but not be limited to information technology, telecommunications technology and implemental technology.  Information technology shall include but not be limited to computers, computer hardware, scanners, multimedia material, facsimile, e-mail, computer software, CD ROM material or other magnetic media, computer simulations, video, the World Wide Web (WWW) or Internet, Listservs, multiuser domains and other technology used in distance learning or distance education.  Telecommunications technology shall include but not be limited to local area networks and wide area networks.  Implemental technology shall include but not be limited to implements, equipment, instruments or devices that promote the technology education process and are employed in the science or study of the practical, industrial, or mechanical arts or applied sciences.

B.  The provisions of subsection A of this section shall apply when related to the expenditure of public funds by educational and governmental entities.

Added by Laws 1998, c. 90, § 1, emerg. eff. April 9, 1998.

§701108.  School district  Definition.

A school district is defined as any area or territory comprising a legal entity, whose primary purpose is that of providing free school education, whose boundary lines are a matter of public record, and the area of which constitutes a complete tax unit.  Laws 1971, c. 281, Section 1108.  Eff. July 2, 1971.

Laws 1971, c. 281, § 1108, eff. July 2, 1971.

§70-1-109.  Length of school year - School for less than full term - Extended day schedule.

A.  A school year for all public schools in Oklahoma shall consist of at least ten (10) months of four (4) weeks each, during which time school shall actually be in session and instruction offered for not less than one hundred eighty (180) days.  Five (5) days may be used for attendance of professional meetings and teachers may be paid for a length of term in excess thereof, under conditions hereinafter outlined.  Subject to district board of education policy or collective bargaining agreement, additional professional leave days may be granted for individual teachers to attend or participate in professional meetings, staff development training, or National Board certification portfolio development.  During two (2) days of the additional professional days granted to teachers for National Board certification portfolio development, a substitute teacher shall be provided by the school district at no cost to the teacher.  A school district may authorize parent-teacher conferences to be held during a regular school day.  Following such authorization by the school district, these conferences shall be counted towards a school day, as defined in Section 1-111 of this title, and included as part of the one hundred seventy-five (175) days of classroom instruction.  A school district may maintain school for less than a full term only when conditions beyond the control of school authorities make the maintenance of the term impossible and the State Board of Education has been apprised and has expressed concurrence in writing.

B.  The State Board of Education shall establish criteria for an extended day schedule.  The criteria shall:

1.  Prescribe a lengthened school day within limits determined not to be detrimental to quality instruction; and

2.  Ensure that the schedule is equivalent in annual hours of instruction to the one-hundred-eighty-day school year specified in subsection A of this section; and

3.  Be consistent with the provisions of this section and Sections 1-110 through 1-112 of this title, but may result in fewer annual days of instruction.

The State Board of Education may authorize school districts to implement an extended day schedule for instruction pursuant to the criteria developed.  The State Board of Education shall require the participating school districts to prepare a report of the impact of the extended day schedule.

Added by Laws 1971, c. 281, § 1-109, eff. July 2, 1971.  Amended by Laws 1978, c. 22, § 1, emerg. eff. March 10, 1978; Laws 1979, c. 1, § 1, emerg. eff. March 8, 1979; Laws 1981, c. 81, § 1, emerg. eff. April 20, 1981; Laws 1981, c. 290, § 1, eff. July 1, 1981; Laws 1982, c. 13, § 1, emerg. eff. March 17, 1982; Laws 1983, c. 330, § 39, operative July 1, 1983; Laws 1984, c. 296, § 36, operative July 1, 1984; Laws 1985, c. 143, § 1, eff. July 1, 1985; Laws 1992, c. 324, § 4, eff. July 1, 1992; Laws 1998, c. 350, § 2, emerg. eff. June 5, 1998; Laws 2002, c. 236, § 1, eff. July 1, 2002.

§70-1-109.1.  Optional Extended School Year Program.

A.  School districts shall have the option of establishing and offering an extended school year according to the provisions of this section.  The Optional Extended School Year Program provided in paragraph 15 of subsection A of Section 109 of this act means those programs which school districts may provide at the district, site or class level.  For the purposes of this program, a school year shall consist of either eleven (11) or twelve (12) months in which school is offered in excess of two hundred (200) days of at least six (6) hours each day.  The purpose of the program shall be to improve academic achievement of students participating in the extended school year.  The program shall be funded by means of the pupil category weight to be determined by the State Board of Education based upon an amount of funding specified in the State Board of Education's annual appropriation and the level of participation.

B.  The State Board of Education shall establish criteria for participation in the program which shall include:

1.  A competitive application process based upon requests for proposals;

2.  A plan for determining measurable results in terms of academic achievement, pupil retention and other indicators of educational success, including the remediation needs of the district's students;

3.  Diversified participation by school district size and geographic location and by amount of school district budget.  At least one school district in each of the following categories shall be included: General Fund of less than One Million Dollars ($1,000,000.00); General Fund of from One Million Dollars ($1,000,000.00) to Five Million Dollars ($5,000,000.00); General Fund of from Five Million Dollars ($5,000,000.00) to Ten Million Dollars ($10,000,000.00); and General Fund of Ten Million Dollars ($10,000,000.00) or more.  Provided, participation in one of the above categories may be disallowed if no district meeting such fund requirements makes application for the program.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 18, operative July 1, 1990.

§701110.  School month  Length  Pay of teachers for twelve months.

A school month shall consist of twenty (20) school days during which school is actually taught or school activities performed. Provided, that holidays, elections, days devoted to professional meetings and other days when school is closed may be included in the number of days required for a regular school month, but no holiday or other occasion when school is not in session shall be included in the one hundred eighty (180) days required to be taught, except not to exceed five (5) days may be used for attendance of professional meetings.  Any district may pay teachers and other employees on the basis of calendar months for twelve (12) months, as elsewhere provided by the Oklahoma School Code.  Laws 1971, c. 281, Section 1110.  Eff. July 2, 1971.

Laws 1971, c. 281, § 1110, eff. July 2, 1971.

§70-1-111.  School day - Six hours - Exceptions.

A.  A school day shall consist of not less than six (6) hours devoted to school activities, except that a school day for nursery, early childhood education, kindergarten, extended day program, and alternative education programs shall be as otherwise defined by law or as defined by the State Board of Education.  Except for schools operating under an extended day schedule as provided for in Section 1-109 of this title, not more than one (1) school day shall be counted for attendance purposes in any twenty-four-hour period.

B.  Students absent from school in which they are regularly enrolled may be considered as being in attendance if the reason for such absence is to participate in scheduled school activities under the direction and supervision of a regular member of the faculty or to participate in a remote internet-based course approved by the district board of education.  The State Board of Education shall adopt rules to provide for the implementation of remote Internet-based courses.

C.  Each district board of education shall adopt policies and procedures that conform to rules for Internet-based courses as adopted by the State Board.  Such policies shall include criteria for approval of the course, the appropriateness of the course for a particular student, authorization for full-time students to enroll in Internet-based courses, and establishing fees or charges.  No district shall be liable for payment of any fees or charges for any Internet-based course for a student who has not complied with the district's policies and procedures.  Districts shall require students enrolled in Internet-based courses to participate in the Oklahoma School Testing Program Act.  Students participating in Internet-based courses from a remote site will be responsible for providing their own equipment and Internet access, unless the district chooses to provide the equipment.  Credit may not be granted for such courses except upon approval of the State Board of Education and the district board of education.

D.  The school day for kindergarten may consist of six (6) hours devoted to school activities.

Added by Laws 1971, c. 281, § 1-111, eff. July 2, 1971.  Amended by Laws 1989, c. 335, § 5, eff. July 1, 1989; Laws 1989, 1st Ex. Sess., c. 2, § 32, emerg. eff. April 25, 1990; Laws 1992, c. 324, § 5, eff. July 1, 1992; Laws 1994, c. 290, § 68, eff. July 1, 1994; Laws 2001, c. 427, § 1, emerg. eff. June 5, 2001; Laws 2002, c. 453, § 1, eff. July 1, 2002; Laws 2003, c. 169, § 1, eff. July 1, 2003; Laws 2004, c. 5, § 81, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 40, § 1 repealed by Laws 2004, c. 5, § 82, emerg. eff. March 1, 2004.

§701112.  School taught on Saturday.

School taught on Saturday shall not be counted for attendance purposes in meeting the requirements of the law for one hundred eighty (180) days in any school term, except for substituting for regular school days during which school has been or will be closed, and except by permission of the State Board of Education.  Laws 1971, c. 281, Section 1112.  Eff. July 2, 1971.

Laws 1971, c. 281, § 1112, eff. July 2, 1971.

§70-1-113.  School district residency.

A.  When used in this section, the residence of any child for school purposes shall be:

1.  The school district in which the parents, guardian, or person having legal custody holds legal residence.

Each school district board of education shall adopt a policy establishing the requirements for student residency for that district which provides for residence as described in this paragraph.  Within the discretion of each school district's board of education, the policy may but is not required to allow for establishment of residency by affidavit when an adult, whether a relative or not, who does not fall within one of the categories listed above, who holds legal residence in the school district, and who has assumed permanent care and custody of the child files an affidavit with the school district attesting that they have assumed custody and the reasons for assuming custody.  Any policy allowing the establishment of residency by affidavit shall require the adult who provides the affidavit to affirm in such affidavit that the custody arrangement is permanent and that the adult contributes the major degree of support to the child.  If the school district policy allows establishment of residency by affidavit, any person who willfully makes a statement in the affidavit which the person knows to be false shall, upon conviction, be guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year or a fine of not more than Five Hundred Dollars ($500.00) or both such fine and imprisonment.  Each school district shall include in its policy on residency any documentation necessary for the administration of the policy; or

2.  The foster home, as defined in Section 7203 of Title 10 of the Oklahoma Statutes, except a therapeutic foster home or a specialized foster home where a child is in voluntary placement as defined in subsection D of this section, in which the child has been placed:

a. by the person or agency having legal custody of the child pursuant to a court order, or

b. by a state agency having legal custody of the child pursuant to the provisions of Title 10 of the Oklahoma Statutes; or

3.  Any orphanage or eleemosynary child care facility having full-time care and custody; or

4.  Any eleemosynary child care facility in which a child is placed by a parent or guardian for full-time residential care; provided, the provision of this paragraph shall apply only to children who attend a district school by joint agreement of the school district and facility and who are not placed in the facility through a state contract.  For purposes of this paragraph, "eleemosynary child care facility" means a facility:

a. where child care and services are provided, and

b. which is funded predominantly by benevolent or charitable funds and is exempt from taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C., Section 501(c)(3); or

5.  Any state-operated institution in which a child has been placed by a parent or guardian or by a state agency having legal custody of the child pursuant to the provisions of Title 10 or Section 3-101 of Title 43A of the Oklahoma Statutes for care and treatment due to a physical or mental condition of the child; or

6.  The district in which a child who is entirely self-supporting resides and attends school; or

7.  A state-licensed or operated emergency shelter.

B.  No school district shall bear the cost of educating children who are not residents of this state; provided, a school district may furnish educational services pursuant to contract as elsewhere provided by law.  A school district may furnish educational services pursuant to a contract to children who do not reside in the United States of America; provided, the children shall not be counted in the average daily membership of the school district.

C.  For the purpose of ensuring that a child placed in a therapeutic foster care home, as defined in Section 7203 of Title 10 of the Oklahoma Statutes, receives an appropriate education, no receiving school district shall be required to enroll such a child if the enrollment would cause the proportion of students in therapeutic foster care homes as compared to the average daily membership of the receiving district for the preceding school year to exceed two percent (2%).  Children served by Head Start may not be counted for the purpose of this paragraph unless the child is on an individualized education program provided by the school district.  Any school district may enroll such students who are outside the student's resident district in therapeutic foster care home placements which exceed this limit if the school determines it possesses the ability to provide such child an appropriate education.

D.  When a child does not meet the criteria for residency provided in subsection A of this section and is placed in any of the following entities which is out of the child's home and not in the school district in which the child legally resides:  a residential facility; a treatment program or center, including the facility operated pursuant to Section 485.1 of Title 63 of the Oklahoma Statutes; a therapeutic foster home as defined in Section 7203 of Title 10 of the Oklahoma Statutes; or, a specialized foster home, which is a specialized foster home or an agency-contracted home under the supervision of and certified as meeting the standards set by the Department of Human Services and is funded through the Department of Human Services Home and Community-Based Waiver Services Program, the entity shall, if the child contends he or she resides in a school district other than the district where the entity is located, within seven (7) days of admittance, notify the school district in which the entity is located of the admittance.

Upon provision of educational services to such children pursuant to the provisions of subsection F of this section, the receiving school district shall receive the State Aid as defined in subsection C of Section 18-110 of this title for those students.

Access to the due process procedure guaranteed to children with disabilities shall be available to resolve disagreements about the appropriateness of placements of children with disabilities.

E.  The governing body of any state institution for children operated pursuant to the provisions of Title 10 of the Oklahoma Statutes or Section 3-101 of Title 43A of the Oklahoma Statutes and the board of education of the school district in which the institution is located or any other school district in the state willing to provide necessary educational services may enter into a contract whereby the district will maintain a school for the children of the institution, in which event the residence of such children for school purposes will be considered as being in the district maintaining the school.  The governing body of the state institutions specified in this subsection shall pay the costs for educating students placed in the state institution less any amount of funds received for such students by the school district contracting with the state institution to provide necessary educational services.

F.  1.  The school district in which an entity as described in subsection D of this section exists to serve children in out-of-home placements shall, upon request of the individual or agency operating the entity, provide the educational services to which the children in the entity are entitled subject to the limitations provided in subsection C of this section.  No person operating such an entity may contract for the provision of educational services with any school district other than the school district in which the entity is located unless the school district in which the entity is located agrees in writing to allow another school district to provide the educational services or unless the person operating the entity contracts with another school district for the provision of educational services to be provided through remote Internet-based courses.  No person operating such an entity may contract for the provision of educational services with more than one school district.

2.  Prior to location in a school district, the individual or agency operating an entity described in subsection D of this section which requires provision of educational services from the school district shall notify the local board of education of its anticipated educational needs.  No school district shall be required to provide educational services for students in the entity until at least sixty (60) calendar days have elapsed from the time in which the local board of education was initially notified of the need unless the school district so agrees to provide the educational services sooner.  The provisions of this paragraph shall not apply to therapeutic or specialized foster homes.

3.  Educational services provided shall meet or exceed state accreditation standards.  No school district shall be responsible for any expenses for students in an entity described in subsection D of this section which are not directly related to the provision of educational services.  A school district shall not be obligated for expenses of those students in an entity in the current school year for whom educational services are requested after the district's first nine (9) weeks of the current school year if educational services are requested for twelve or more students than were served in the first nine (9) weeks, unless the school district chooses to provide educational services for the current school year.  Contracts and agreements for provision of educational services may allow for the use of public and private sources of support which are available to share the costs of educational services and of therapies, treatments, or support services.  Otherwise valid obligations to provide or pay for such services, such as Medicaid, shall remain in effect for children who are eligible for the services from sources other than the school district.

4.  Upon the request of any residential facility which has contracted with the Office of Juvenile Affairs to provide either a regimented juvenile training program or a high-impact wilderness camp to a minimum of forty students who have been adjudicated, a school district may contract for the facility to provide the educational services to those students.  Under such a contract, the facility shall operate in accordance with all applicable laws, including compliance with Section 18-114.7 of this title.  Such contract shall include the State Aid generated by the students, less a fee for administrative services which may be retained by the school district, not to exceed ten percent (10%) of the total on an annual basis.  The school district shall exercise supervision over the educational program in the facility and bear all responsibility for required educational reporting.  The school district shall maintain access to all educational records for students in the facility, and shall provide for the appropriate academic credit and diplomas.  The school district shall be indemnified against any actions or penalties on the part of the facility which result in adversity for the school district.

G.  Any question as to the place of residence of any child for school purposes shall be decided pursuant to procedures utilized by the State Department of Education.

H.  The receiving district shall notify the district of residence immediately upon finding that the student requires special education and related services and the district of residence shall participate in planning the student's Individualized Education Program (IEP) and in subsequent reviews of the program in accordance with the Individuals with Disabilities Education Act (IDEA).

Added by Laws 1971, c. 281, § 1-113, eff. July 2, 1971.  Amended by Laws 1983, c. 150, § 1, operative July 1, 1983; Laws 1984, c. 182, § 1, emerg. eff. May 7, 1984; Laws 1985, c. 336, § 1, operative July 1, 1985; Laws 1986, c. 102, § 1, operative July 1, 1986; Laws 1987, c. 122, § 1, eff. July 1, 1987; Laws 1989, c. 250, § 2, operative July 1, 1989; Laws 1992, c. 262, § 3, emerg. eff. May 22, 1992; Laws 1994, c. 168, § 1, eff. July 1, 1994; Laws 1995, c. 231, § 8, eff. Nov. 1, 1995; Laws 1996, c. 319, § 1, eff. July 1, 1996; Laws 1997, c. 343, § 1, eff. July 1, 1997; Laws 1998, c. 362, § 1, eff. July 1, 1998; Laws 2002, c. 453, § 2, eff. July 1, 2002.

§70-1-114.  Free attendance - Admission to early childhood programs - Enrollment in kindergarten and first grade - Nonresident tuition fee.

A.  All children between the ages of five (5) years on or before September 1, and twenty-one (21) years on or before September 1, shall be entitled to attend school free of charge in the district in which they reside.

B.  All children who are at least four (4) years of age but not more than five (5) years of age on or before September 1 and who have not attended a public school kindergarten shall be entitled to attend half-day or full-day early childhood programs at any public school in the state where such programs are offered; provided no child shall be required to attend any early childhood education program.  The following paragraphs shall govern early childhood programs:

1.  Children who are at least four (4) years of age but not more than five (5) years of age on or before September 1 shall be entitled to attend either half-day or full-day early childhood programs in their district of residence free of charge as long as the district has the physical facilities and teaching personnel to accommodate the child.  For purposes of calculation of State Aid, children in an early childhood education program shall be included in the average daily membership of the district providing the program.

2.  A child who has not reached the age of five (5) years on or before September 1 and who resides in a district which does not offer an early childhood program shall be eligible for transfer to a district where an early childhood program is offered if the district that offers the early childhood program agrees to the transfer.  A district offering early childhood programs may refuse to accept a nonresident child if the district does not have the physical facilities or teaching personnel to accommodate the child in an early childhood education class.  If the child requesting the transfer has not reached the age of four (4) years on or before September 1, the district may refuse to accept the nonresident child if the district determines the child is not ready for an early childhood program.  Children who are accepted in a program outside their district of residence as provided in this paragraph shall be included in the average daily membership of the district providing the program for State Aid funding subject to the State Aid formula weight limitations set forth in paragraph 1 of this subsection.

C.  No child shall be enrolled in kindergarten unless he or she will have reached the age of five (5) years on or before September 1 of the school year.  No child shall be enrolled in the first grade unless he or she will have reached the age of six (6) years on or before September 1 of the school year.

D.  No nonresident and nontransferred pupil shall be allowed to attend school in any school district unless a tuition fee equal to the per capita cost of education for a similar period in such district during the preceding year has been paid to the receiving district in advance yearly or by semester as determined by the district board of education of the receiving district.  If the State Board of Education discovers that such attendance has been allowed without prior payment of the tuition fee in advance as required, no further payment of any State Aid Funds shall be made to the district until such district has shown to the satisfaction of the State Board of Education that all such tuition fees have been paid or that such tuition pupil will no longer be allowed to attend school until the required tuition fee has been paid.

E.  Any parent, guardian, person or institution having care and custody of a child who pays ad valorem tax on real property in any other school district other than that in which that person resides may, with the approval of the receiving board, enroll the child in any school district in which ad valorem tax is paid and receive a credit on the nonresident tuition fee equal to the amount of the ad valorem tax paid for school district purposes in the school district in which the child is enrolled.  Provided, the credit shall not exceed the total amount required for the tuition payment.

Added by Laws 1971, c. 281, § 1-114, eff. July 2, 1971.  Amended by Laws 1972, c. 93, § 1; Laws 1974, c. 21, § 1; Laws 1979, c. 114, § 1; Laws 1979, c. 204, § 1, eff. July 1, 1979; Laws 1989, c. 335, § 6, eff. July 1, 1989; Laws 1989, 1st Ex.Sess., c. 2, § 15, emerg. eff. April 25, 1990; Laws 1990, c. 263, § 61, operative July 1, 1990; Laws 1992, c. 262, § 4, emerg. eff. May 22, 1992; Laws 1993, c. 333, § 1, eff. July 1, 1993; Laws 1994, c. 220, § 1, eff. July 1, 1994; Laws 1998, c. 204, § 1, eff. July 1, 1998.

§70-1-114.1.  Foreign exchange students - Guidelines for acceptance.

Unless otherwise prohibited by federal law, school districts may:

1.  Only have to accept exchange students on J-1 visas, issued pursuant to paragraph (a) (15) (J) of Section 1101 of Title 8 of the United States Code, which hold the sponsoring organization responsible;

2.  Not have to accept exchange students on M-1 visas, issued pursuant to paragraph (a) (15) (M) of Section 1101 of Title 8 of the United States Code, which are for vocational or nonacademic students or F-1 visas, issued pursuant to paragraph (a) (15) (F) of Section 1101 of Title 8 of the United States Code, which hold the school responsible;

3.  Use the governing regulations set by the United States Information Agency (USIA) for Exchange Visitor Programs as guidelines and standards for local schools;

4.  Have the right to accept or reject any exchange student or sponsoring organization not adhering to the USIA regulations; and

5.  Have the right to reject any exchange student if the student, legal custodian, or legal guardian is not a resident of the district.

Added by Laws 1994, c. 212, § 1, eff. July 1, 1994.

§70-1-114.2.  Operation as grantee of a federal Head Start program - Calculation of state aid.

Any school district is hereby authorized to operate as a grantee of a federal Head Start program.  For purposes of calculating state aid a school district may not count any child enrolled in or teacher employed by a Head Start program operated by the district for the portion of the day federal Head Start funds or state funds appropriated for Head Start programs are received.

Added by Laws 2002, c. 437, § 5, eff. July 1, 2002.

§701115.  School system  Administered by State Department of Education, Etc.

The public school system in Oklahoma shall be administered by the State Department of Education, State Superintendent of Schools, county superintendents of schools, boards of education of school districts, and superintendents of schools of independent school districts.  Laws 1971, c. 281, Section 1115.  Eff. July 2, 1971.

Laws 1971, c. 281, § 1115, eff. July 2, 1971.

§701116.  Positions in school system  Definitions.

As used in this act:

1.  Teacher:  Any person who is employed to serve as district superintendent, principal, supervisor, counselor, librarian, school nurse or classroom teacher, or in any other instructional, supervisory, or administrative capacity, is defined as a teacher. Such person shall not be deemed qualified unless he or she holds a valid certificate or license, issued by and in accordance with the rules and regulations of the State Board of Education, to perform the particular services for which he or she is employed.

2.  Superintendent:  A superintendent of schools shall be the executive officer of the board of education and the administrative head of the school system of a district maintaining an accredited school, provided he or she holds an administrator's certificate recognized by the State Board of Education.

3.  Principal:  A principal shall be any person other than a district superintendent of schools having supervisory or administrative authority over any school or school building having two or more teachers.  A teaching principal shall be a principal who devotes at least one-half the time school is in session to classroom teaching.  Until July 1, 1993, teaching principals shall not be required to hold administrative certificates.  Beginning July 1, 1993, teaching principals shall be required to hold administrative certificates.

4.  For purposes of complying with the State Aid Law and other statutes which apportion money on the basis of teaching units or the number of teachers employed or qualified, all persons holding proper certificates or licenses and connected in any capacity with the instruction of pupils shall be designated as "teachers".

5.  Entry-year Teacher:  An entry-year teacher is any licensed teacher who is employed in a local school to serve as a classroom teacher under the guidance and assistance of a teacher consultant and an entry-year assistance committee.  Any such person shall have completed the program of the college or school of education of the accredited institution of higher learning from which the person has been graduated.

6.  Student Teacher:  A student teacher is any student who is enrolled in an institution of higher learning approved by the State Board of Education for teacher training and who is jointly assigned by such institution of higher learning and a school district's board of education to perform practice teaching under the direction of a regularly employed and certified teacher.  A student teacher, while serving a nonsalaried internship under the supervision of a certified teacher, shall be accorded the same protection of the laws as that accorded the certified teacher.

7.  A school nurse employed full time by a board of education shall be a registered nurse licensed by the Oklahoma State Board of Nurse Registration and Nursing Education, and certified the same as a teacher by the State Department of Education.  Provided that any person who is employed as a full-time nurse in any school district in Oklahoma, but who is not registered on the effective date of this act, may continue to serve in the same capacity, however such person shall, under rules and regulations adopted by the State Board of Education, attend classes in nursing and prepare to become registered.

A school nurse employed by a board of education shall be accorded the same protection of laws and all other benefits accorded a certified teacher.

8.  Support Employee:  A support employee shall be an employee who provides those services which are not performed by certified teachers, principals, superintendents or administrators and which are necessary for the efficient and satisfactory functioning of a school district.

Laws 1971, c. 281, § 1-116, eff. July 2, 1971; Laws 1973, c. 193, § 1, emerg. eff. May 17, 1973; Laws 1980, c. 284, § 15, emerg. eff. June 10, 1980; Laws 1989, 1st Ex. Sess., c. 2, § 58, emerg. eff. April 25, 1990; Laws 1993, c. 239, § 20, eff. July 1, 1993; Laws 1994, c. 345, § 1, eff. July 1, 1994.

§701116.1.  Teaching principal  Amount of time in classroom.

A teaching principal, as defined in Section 1116 of Title 70 of the Oklahoma Statutes, shall be permitted to devote less than onehalf (1/2) the time school is in session to classroom teaching only when it has been determined by the State Board of Education that such action is necessary for the satisfactory completion of the school year.  The State Board of Education shall adopt the necessary criteria to provide for such contingency.

Added by Laws 1982, c. 342, § 8, emerg. eff. June 2, 1982.

§701116.2.  Administration of medicine to students.

A.  A school nurse, or in the absence of such nurse, an administrator or designated school employees, pursuant to the written authorization of the parent or guardian of the student, may administer:

1.  A nonprescription medicine; and

2.  A filled prescription medicine as that term is defined by Section 353.1 of Title 59 of the Oklahoma Statutes pursuant to the directions for the administration of the medicine listed on the label or as otherwise authorized by a licensed physician.

B.  In addition to the persons authorized to administer nonprescription medicine and filled prescription medicine pursuant to the provisions of subsection A of this section, a nurse employed by a county health department and subject to an agreement made between the county health department and the school district for medical services, may administer nonprescription medicine and filled prescription medicine pursuant to the provisions of this section.

C.  Each school in which any medicine is administered pursuant to the provisions of this section shall keep a record of the name of the student to whom the medicine was administered, the date the medicine was administered, the name of the person who administered the medicine, and the type or name of the medicine which was administered.

D.  Medicine to be administered by the county or school nurse, administrator or the designated persons and which is stored at the school shall be properly stored and not readily accessible to persons other than the persons who will administer the medication.

E.  The school shall keep on file the written authorization of the parent or guardian of the student to administer medicine to the student.

F.  A school nurse, county nurse, administrator, or the designated school employees shall not be liable to the student or a parent or guardian of the student for civil damages for any personal injuries to the student which result from acts or omissions of the school or county nurse, administrator, or designated school employees in administering any medicine pursuant to the provisions of this section.  This immunity shall not apply to acts or omissions constituting gross, willful, or wanton negligence.

Added by Laws 1984, c. 192, 5, emerg. eff. May 14, 1984.

§70-1-116.3.  Self-administration of inhaled asthma medication.

A.  Notwithstanding the provisions of Section 1-116.2 of Title 70 of the Oklahoma Statutes, the board of education of each school district shall adopt a policy on or before September 1, 2003, that permits the self-administration of inhaled asthma medication by a student for treatment of asthma.  The policy shall require:

1.  The parent or guardian of the student to authorize in writing the student's self-administration of medication;

2.  The parent or guardian of the student to provide to the school a written statement from the physician treating the student that the student has asthma and is capable of, and has been instructed in the proper method of, self-administration of medication;

3.  The parent or guardian of the student to provide to the school an emergency supply of the student's medication to be administered pursuant to the provisions of Section 1-116.2 of Title 70 of the Oklahoma Statutes;

4.  The school district to inform the parent or guardian of the student, in writing, that the school district and its employees and agents shall incur no liability as a result of any injury arising from the self-administration of medication by the student; and

5.  The parent or guardian of the student to sign a statement acknowledging that the school district shall incur no liability as a result of any injury arising from the self-administration of medication by the student.

B.  As used in this section:

1.  "Medication" means a metered dose inhaler or a dry powder inhaler to alleviate asthmatic symptoms, prescribed by a physician and having an individual label; and

2.  "Self-administration" means a student's use of medication pursuant to prescription or written direction from a physician.

C.  The permission for self-administration of asthma medication is effective for the school year for which it is granted and shall be renewed each subsequent school year upon fulfillment of the requirements of this section.

D.  A student who is permitted to self-administer asthma medication pursuant to this section shall be permitted to possess and use a prescribed inhaler at all times.

Added by Laws 2003, c. 143, § 1, emerg. eff. April 28, 2003.

§70-1-117.  General fund - Capital and noncapital expenditures.

A.  The general fund of any school district is hereby defined as a current expense fund and shall consist of all revenue or monies that can legally be expended within a certain specified fiscal year, but shall not be considered as including any money derived from a special building fund levy made in accordance with the provisions of Section 10 of Article X of the Oklahoma Constitution, nor shall it include any monies derived from the sale of bonds issued under the provisions of Section 26 of Article X of the Oklahoma Constitution.  All monies derived from the proceeds of the school levies made pursuant to the provisions of Section 9 of Article X of the Oklahoma Constitution shall be placed in the general fund provided by this section.  Expenditures from the general fund shall be noncapital in nature.  All monies derived from state-dedicated revenue, state-appropriated revenue unless otherwise provided for by law, and county sources shall be placed in the general fund provided for by this section.  Except as provided for in subsections K and L of this section, a district shall not be authorized to make capital expenditures as defined by this section from the general fund.

B.  For purposes of this section, state-dedicated revenue shall be any registration or license fees, taxes, or penalties collected at the state level and distributed to common school districts.  County sources shall be all funds collected by the county and distributed to common school districts but shall not include any funds derived from the building fund levy made in accordance with the provisions of Section 10 of Article X of the Oklahoma Constitution or funds derived from the sinking fund levy made in accordance with the provisions of Section 26 of Article X of the Oklahoma Constitution.

C.  For the purposes of this section, a capital expenditure shall be an expenditure which results in the acquisition of fixed assets or additions to fixed assets.  Capital expenditures shall include, but shall not be limited to, purchases of land or existing buildings, purchases of real property, improvements of grounds and sites for construction purposes, all expenditures for construction of buildings unless authorized by the State Board of Education or the State Board of Career and Technology Education upon application to the appropriate state board pursuant to subsection F of this section, additions to buildings, remodeling of buildings if such remodeling involves changes to roof structures or load-bearing walls, professional services, salaries and expenses of architects and engineers hired or assigned to capital projects except for such services, salaries and expenses as are applicable in preparation for a bond issue, expenditures for the initial installation and extension of service systems and built-in heat or air equipment to existing buildings, expenditures for the replacement of a building which has been destroyed, installments and lease payments on property, excluding interest, that have a terminal date and result in the acquisition of property, and expenditures for preliminary studies made prior to the time that authority to proceed with a construction project is given if authority is received within the same fiscal year that the expenditure was made.

D.  Noncapital expenditures shall include, but shall not be limited to expenditures for maintenance, repair and replacement of property and equipment, initial or additional purchases of furniture and equipment, direct expenses for maintenance of plant, including grounds, salaries for maintenance of plant, including salaries for the upkeep of grounds, and repair and replacement of building structures which do not add to existing facilities and which do not involve changes in roof structures or load-bearing walls and which are not classified as a capital expenditure by this section.

E.  The State Board of Education shall adopt and amend regulations regarding the classification, definition and financial administration of funds, accounts and expenditures in accordance with the requirements of this section.

F.  A school district shall be authorized to make capital expenditures from the general fund to defray the cost of rebuilding a school building only if a school building or facility has been destroyed by a fire or natural disaster, such as flood, tornado or other act of God, or by an act of a public enemy of the United States or this state and monies received by the district through insurance coverage, federal reimbursement, contributions and allocation from the State Board of Education from the State Public Common School Building Equalization Fund are insufficient to rebuild the facility.  Capital expenditures from the general fund pursuant to this subsection shall be limited to an amount necessary to defray the cost of rebuilding the facility which exceeds monies received by the school district through insurance, federal reimbursement, contributions and state allocations.

G.  Schools which receive gifts or donations or state-appropriated monies for the purpose of capital expenditures or projects shall place such monies in the building fund, as provided by Section 1-118 of this title, and not in the general fund.  School districts which receive gifts, grants, or donations of monies for noncapital expenditures may place the monies in the general fund, and such monies shall not be required to be used during the year in which the money was received but may accumulate from year to year and shall not be considered a part of the general fund collections when calculating the general fund carryover as provided for in subsection G of Section 18-200.1 of this title.

H.  School districts which receive monies from rental, sale, or lease of buildings, impact aid monies, or grants, gifts or donations for capital purposes, whether from state, federal, or other sources, may place such monies in the building fund authorized by Section 1-118 of this title or the general fund authorized by this section.

I.  Any construction of a building included as a capital expenditure from the general fund of a school district which is authorized and has had a contractual agreement concerning such construction executed prior to July 1, 1991, may be proceeded with and completed as authorized prior to July 1, 1991, as a capital expenditure from such general fund.

J.  School districts receiving revenues authorized by Section 9B of Article X of the Oklahoma Constitution shall be authorized to make capital expenditures from the general revenue fund no greater than the amount levied by the incentive millage.

K.  Upon the approval of the State Board of Education, a school district shall be authorized to make capital expenditures as defined in this section from its general fund if:

1.  A bond issue has been rejected at an election by the school district electors voting on that question within the current school year, as certified by the secretary of the county election board; or

2.  The school district has voted indebtedness at any time within the preceding three (3) school years through the issuance of bonds or through approval by voters of issuance of new bonds for more than eighty-five percent (85%) of the maximum allowable pursuant to the provisions of Section 26 of Article X of the Oklahoma Constitution as shown on the school district budget filed with the State Board of Equalization for the current school year and certifications by the Attorney General prior to April 1 of the current school year.  The State Board of Education shall establish the rules to administer the provisions of this subsection which shall include, but not be limited to, specification of a maximum amount of general fund monies to be used for capital expenditures, the purposes for which such funds may be expended and the period of time in which such funds shall be encumbered.

L.  Other provisions of this section notwithstanding, a school district shall be authorized to make capital expenditures from the general fund if the total assessed property valuation per average daily attendance is less than sixty percent (60%) of the state average total assessed property valuation per average daily attendance and if, for each year in which general fund revenue is used for capital expenditures, the district has voted the five-mill building fund levy authorized in Section 10 of Article X of the Oklahoma Constitution and has voted indebtedness through the issuance of new bonds for at least eighty-five percent (85%) within the last three (3) years of the maximum allowable pursuant to the provisions of Section 26 of Article X of the Oklahoma Constitution as shown on the school district budget filed with the State Board of Equalization for the current school year and certifications by the Attorney General prior to April 1 of the school year.  Provided, the maximum amount of general fund revenue used for capital expenditures pursuant to this subsection shall not exceed five percent (5%) of the total yearly revenue to the general fund.  Said fund may not be used for capital expenditures for more than five (5) consecutive years and may only be utilized for remodeling or construction of classroom facilities and such ancillary facilities to said classrooms as may be necessary.  Provided, further, the State Superintendent of Public Instruction shall certify in writing, prior to the expenditure of the funds for which provision is made in this subsection, that such expenditures are in compliance with the provisions of this subsection.

Added by Laws 1971, c. 281, § 1-117, eff. July 2, 1971.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 114, emerg. eff. April 25, 1990; Laws 1991, c. 209, § 2, eff. July 1, 1991; Laws 1992, c. 324, § 6, eff. July 1, 1992; Laws 1995, c. 153, § 2, emerg. eff. May 2, 1995; Laws 2001, c. 33, § 65, eff. July 1, 2001; Laws 2002, c. 89, § 1, eff. July 1, 2002; Laws 2003, c. 173, § 1, eff. July 1, 2003.

§701118.  Building fund  Definition.

The building fund of any school district shall consist of all monies derived from the proceeds of a building fund levy of not to exceed five (5) mills in any year, voted by the people of a school district pursuant to the provisions of Article X, Section 10, of the Oklahoma Constitution, monies appropriated by the state for the purpose of capital expenditures or projects, monies allocated to a school district by the State Board of Education from the State Public School Building Equalization Fund, and monies donated to a school district for the purpose of capital projects or improvements and may be used for erecting, remodeling, repairing, or maintaining school buildings, for purchasing furniture, equipment and computer software to be used on or for school district property, for paying energy and utility costs, for purchasing telecommunications services, for paying fire and casualty insurance premiums for school facilities, for purchasing security system, and for paying salaries of security personnel, or for one or more, or all, of such purposes.  Proceeds of such levies shall not be required to be used during the year for which a levy is made but may accumulate from year to year until adequate for the purposes intended.  The building fund hereinabove defined is hereby declared to be a current expense fund, but shall not be considered a part of the general operating fund.  No monies derived from the proceeds of the school levies made pursuant to the provisions of Article X, Section 9 of the Oklahoma Constitution may be placed in the building fund provided by this section.

Added by Laws 1971, c. 281, § 1118, eff. July 2, 1971.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 115, emerg. eff. April 25, 1990; Laws 1991, c. 209, § 3, eff. July 1, 1991; Laws 1994, c. 319, § 1, eff. Sept. 1, 1994.

§70-1-118.1.  Building fund - Technology center school districts.

The building fund of any technology center school district shall consist of all monies derived from the proceeds of a building fund levy of not to exceed five (5) mills in any year, voted by the people of a school district pursuant to the provisions of Article X, Section 10, of the Oklahoma Constitution, monies appropriated by the state for the purpose of capital expenditures or projects, and monies donated to a school district for the purpose of capital projects or improvements and may be used for erecting, remodeling, repairing or maintaining school buildings, and for purchasing furniture, equipment and software for instructional and noninstructional purposes, for purchasing energy and telecommunications utilities, for paying fire and casualty insurance premiums for school facilities, for purchasing security systems, and for paying salaries of security personnel, or for one or more, or all, of such purposes.  Proceeds of such levies shall not be required to be used during the year for which a levy is made but may accumulate from year to year until adequate for the purposes intended.  The building fund hereinabove defined is hereby declared to be a current expense fund, but shall not be considered a part of the general operating fund.  No monies derived from the proceeds of the school levies made pursuant to the provisions of Article X, Section 9B of the Oklahoma Constitution may be placed in the building fund provided by this section.

Added by Laws 1994, c. 167, § 1, eff. July 1, 1994.  Amended by Laws 1995, c. 257, § 1, emerg. eff. May 25, 1995; Laws 2001, c. 33, § 66, eff. July 1, 2001.

§701119.  Sinking fund  Definition.

The sinking fund of any district shall consist of all money derived from ad valorem taxes or otherwise as provided by law for the payment of bonds and judgments and interest thereon.  Laws 1971, c. 281, Section 1119.  Eff. July 2, 1971.

Laws 1971, c. 281, § 1119, eff. July 2, 1971.

§70-1-120.  Repealed by Laws 1981, c. 347, § 50, emerg. eff. July 1, 1981.

§701121.  Conflicting provisions.

The provisions of this act shall control over any conflicting provisions in the laws of this state.

Laws 1976, Chapter 1, Section 2.

Laws 1976, c. 1, § 2.

§70-2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-2-101.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-102.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-103.  Repealed by Laws 1980, c. 74, § 4, eff. Jan 1, 1981.

§70-2-104.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-105.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-106.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-107.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-108.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2-109.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§70-2A-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2A-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2A-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2A-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2B-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2B-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2B-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2B-4.  Repealed by Laws 1968, c. 60, § 2.

§70-3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-3-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-4.1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-4.2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-3-101.  State Board of Education - Members - Terms - Travel expenses.

The State Board of Education shall be the governing board of the State Department of Education and shall consist of seven (7) members.  The State Superintendent of Public Instruction shall be a member and the chairperson of said Board.  The remaining six members shall be appointed by the Governor by and with the advice and consent of the Senate.  No person shall be eligible to be appointed to serve on the State Board unless said person has been awarded a high school diploma or certificate of high school equivalency.  Any member appointed to the State Board after the effective date of this act shall complete the workshop requirements of a new school board member pursuant to Section 5-110 of this title within thirteen (13) months following or preceding the appointment of the member.  Notwithstanding any provision of law to the contrary, the State Department of Education shall not charge any member of the State Board of Education a fee for any workshop provided by the Department for board members pursuant to Section 5-110 of this title and shall not pay a fee to any organization or institution of higher education on behalf of a member of the State Board of Education, or reimburse any member of the Board for a fee paid to any organization or institution of higher education, for attendance at a workshop or courses to satisfy the requirements of Section 5-110 of this title.

The Governor shall appoint one member to serve for one (1) year; one member to serve for two (2) years; one member to serve for three (3) years; one member to serve for four (4) years; one member to serve for five (5) years; and one member to serve for six (6) years.  Said members shall serve until their successors are duly appointed and qualified.  Their successors shall be appointed for a term of six (6) years, and thereafter the term of each member of said Board shall be six (6) years.  An appointment shall be made to take effect on April 2 of each year.  Except for the State Superintendent of Public Instruction, a member shall be appointed from each congressional district, and any remaining members shall be appointed from the state at large, not to exceed more than one member from any one county, city or town.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  Upon the occurrence of a vacancy the same shall be filled by the Governor, subject to confirmation by the Senate at the next session of the Legislature, such appointments to be made for the unexpired term.

Terms of the members shall be staggered so that only one term expires each year.  Each member of the Board shall receive necessary traveling expenses while in the performance of his duties in accordance with the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Provided, that persons serving as members of the State Board of Education on the effective date of this act shall continue to serve as members of the State Board of Education for the terms for which they were appointed.

Added by Laws 1971, c. 281, § 3-101, eff. July 2, 1971.  Amended by Laws 1985, c. 178, § 52, operative July 1, 1985; Laws 1989, 1st Ex.Sess., c. 2, § 40, emerg. eff. April 25, 1990; Laws 1992, c. 364, § 8, emerg. eff. June 4, 1992; Laws 1994, c. 210, § 1, emerg. eff. May 20, 1994; Laws 2002, c. 375, § 15, eff. Nov. 5, 2002.

§70-3-102.  Meetings.

The State Board of Education shall meet in regular session once each month.  Special meetings may be called by the president or by a majority of the members of the Board.

Laws 1971, c. 281, § 3-102, eff. July 2, 1971.

§70-3-103.  Quorum.

A quorum of the State Board of Education shall consist of four members.  No business may be transacted at any meeting unless a quorum is present and every act of said Board shall be approved by a majority of the membership of said Board.

Laws 1971, c. 281, § 3-103, eff. July 2, 1971.

§70-3-104.  State Board of Education - Powers and duties.

The control of the State Department of Education and the supervision of the public school system of Oklahoma shall be vested in the State Board of Education and, subject to limitations otherwise provided by law, the State Board of Education shall:

1.  Establish and prescribe the duties of an executive officer who shall be the State Superintendent of Public Instruction and whose duties shall include the responsibility to give advice and make recommendations to the Board on all matters pertaining to the policies and administration of the State Department of Education and the public school system;

2.  Adopt policies and make rules for the operation of the State Department of Education and the public school system of the state;

3.  Organize and have control of the administrative and supervisory agencies, divisions, personnel and their appointment and salaries and other operations necessary to carry out the powers, duties and functions of the Board and its executive officer;

4.  Have authority to require the coordination of all divisions of the State Department of Education through its executive officer, delegate general supervision of all employees to its executive officer, require all recommendations to be presented through its executive officer, require its executive officer to be responsible for interpretation of the Board's policy, require any employee of the Board to present any specific matter directly to the Board;

5.  Appoint, prescribe the duties and fix the compensation of a secretary, an attorney and all other personnel necessary for the proper performance of the functions of the State Board of Education.  The secretary shall not be a member of the Board;

6.  Submit to the Governor a departmental budget based upon major functions of the Department supported by detailed data on needs and proposed operations as partially determined by the budgetary needs of local school districts filed with the State Board of Education for the ensuing fiscal year.  Appropriations therefor shall be made in lump-sum form for each major item in the budget as follows:

a. State Aid to schools,

b. the supervision of all other functions of general and special education including general control, free textbooks, school lunch, Indian education and all other functions of the Board and an amount sufficient to adequately staff and administer these services, and

c. the Board shall determine the details by which the budget and the appropriations are administered.  Annually, the Board shall make preparations to consolidate all of the functions of the Department in such a way that the budget can be based on two items, administration and aid to schools.  A maximum amount for administration shall be designated as a part of the total appropriation;

7.  On the first day of December preceding each regular session of the Legislature, prepare and deliver to the Governor and the Legislature a report for the year ending June 30 immediately preceding said regular session of the Legislature.  Said report shall contain:

a. detailed statistics and other information concerning enrollment, attendance, expenditures including State Aid, and other pertinent data for all public schools in this state,

b. reports from each and every division, department, institution or other agency under the supervision of the Board,

c. recommendations for the improvement of the public school system of the state,

d. a statement of the receipts and expenditures of the State Board of Education for the past year, and

e. a statement of plans and recommendations for the management and improvement of public schools and such other information relating to the educational interests of the state as may be deemed necessary and desirable;

8.  Provide for the formulation and adoption of curricula, courses of study and other instructional aids necessary for the adequate instruction of pupils in the public schools;

9.  Have authority in matters pertaining to the licensure and certification of persons for instructional, supervisory and administrative positions and services in the public schools of the state subject to the provisions of Section 6-184 of this title, and shall formulate rules governing the issuance and revocation of certificates for superintendents of schools, principals, supervisors, librarians, clerical employees, school nurses, school bus drivers, visiting teachers, classroom teachers and for other personnel performing instructional, administrative and supervisory services, but not including members of boards of education and other employees who do not work directly with pupils, and may charge and collect reasonable fees for the issuance of such certificates:

a. the State Department of Education shall not issue a certificate to and shall revoke the certificate of any person who has been convicted, whether upon a verdict or plea of guilty or upon a plea of nolo contendere, or received a suspended sentence or any probationary term for a crime or an attempt to commit a crime provided for in Section 7115 of Title 10 of the Oklahoma Statutes if the offense involved sexual abuse or sexual exploitation as those terms are defined in Section 7102 of Title 10 of the Oklahoma Statutes, Sections 741, 843.1, if the offense included sexual abuse or sexual exploitation, 865 et seq., 885, 888, 891, 1021, 1021.2, 1021.3, 1040.13a, 1040.51, 1087, 1088, 1111.1, 1114 or 1123 of Title 21 of the Oklahoma Statutes or who enters this state and who has been convicted, received a suspended sentence or received a deferred judgement for a crime or attempted crime which, if committed or attempted in this state, would be a crime or an attempt to commit a crime provided for in any of said laws,

b. all funds collected by the State Department of Education for the issuance of certificates to instructional, supervisory and administrative personnel in the public schools of the state shall be deposited in the "Teachers' Certificate Fund" in the State Treasury and may be expended by the State Board of Education to finance the activities of the State Department of Education necessary to administer the program, for consultative services, publication costs, actual and necessary travel expenses as provided in the State Travel Reimbursement Act incurred by persons performing research work, and other expenses found necessary by the State Board of Education for the improvement of the preparation and certification of teachers in Oklahoma.  Provided, any unobligated balance in the Teachers' Certificate Fund in excess of Ten Thousand Dollars ($10,000.00) on June 30 of any fiscal year shall be transferred to the General Revenue Fund of the State of Oklahoma.  Until July 1, 1997, the State Board of Education shall have authority for approval of teacher education programs.  The State Board of Education shall also have authority for the administration of teacher residency and professional development, subject to the provisions of the Oklahoma Teacher Preparation Act;

10.  Promulgate rules governing the classification, inspection, supervision and accrediting of all public nursery, kindergarten, elementary and secondary schools and on-site educational services provided by public school districts or state-accredited private schools in partial hospitalization programs, day treatment programs, and day hospital programs as defined in this act for persons between the ages of three (3) and twenty-one (21) years of age in the state.  However, no school shall be denied accreditation solely on the basis of average daily attendance.

Any school district which maintains an elementary school and faces the necessity of relocating its school facilities because of construction of a lake, either by state or federal authority, which will inundate the school facilities, shall be entitled to receive probationary accreditation from the State Board of Education for a period of five (5) years after the effective date of this act and any school district, otherwise qualified, shall be entitled to receive probationary accreditation from the State Board of Education for a period of two (2) consecutive years to attain the minimum average daily attendance.  The Head Start and public nurseries or kindergartens operated from Community Action Program funds shall not be subjected to the accrediting rules of the State Board of Education.  Neither will the State Board of Education make rules affecting the operation of the public nurseries and kindergartens operated from federal funds secured through Community Action Programs even though they may be operating in the public schools of the state.  However, any of the Head Start or public nurseries or kindergartens operated under federal regulations may make application for accrediting from the State Board of Education but will be accredited only if application for the approval of the programs is made.  The status of no school district shall be changed which will reduce it to a lower classification until due notice has been given to the proper authorities thereof and an opportunity given to correct the conditions which otherwise would be the cause of such reduction.

Private and parochial schools may be accredited and classified in like manner as public schools or, if an accrediting association is approved by the State Board of Education, by procedures established by the State Board of Education to accept accreditation by such accrediting association, if application is made to the State Board of Education for such accrediting;

11.  Be the legal agent of the State of Oklahoma to accept, in its discretion, the provisions of any Act of Congress appropriating or apportioning funds which are now, or may hereafter be, provided for use in connection with any phase of the system of public education in Oklahoma.  It shall prescribe such rules as it finds necessary to provide for the proper distribution of such funds in accordance with the state and federal laws;

12.  Be and is specifically hereby designated as the agency of this state to cooperate and deal with any officer, board or authority of the United States Government under any law of the United States which may require or recommend cooperation with any state board having charge of the administration of public schools unless otherwise provided by law;

13.  Be and is hereby designated as the "State Educational Agency" referred to in Public Law 396 of the 79th Congress of the United States, which law states that said act may be cited as the "National School Lunch Act", and said State Board of Education is hereby authorized and directed to accept the terms and provisions of said act and to enter into such agreements, not in conflict with the Constitution of Oklahoma or the Constitution and Statutes of the United States, as may be necessary or appropriate to secure for the State of Oklahoma the benefits of the school lunch program established and referred to in said act;

14.  Have authority to secure and administer the benefits of the National School Lunch Act, Public Law 396 of the 79th Congress of the United States, in the State of Oklahoma and is hereby authorized to employ or appoint and fix the compensation of such additional officers or employees and to incur such expenses as may be necessary for the accomplishment of the above purpose, administer the distribution of any state funds appropriated by the Legislature required as federal matching to reimburse on children's meals;

15.  Accept and provide for the administration of any land, money, buildings, gifts, donation or other things of value which may be offered or bequeathed to the schools under the supervision or control of said Board;

16.  Have authority to require persons having administrative control of all school districts in Oklahoma to make such regular and special reports regarding the activities of the schools in said districts as the Board may deem needful for the proper exercise of its duties and functions.  Such authority shall include the right of the State Board of Education to withhold all state funds under its control, to withhold official recognition, including accrediting, until such required reports have been filed and accepted in the office of said Board and to revoke the certificates of persons failing or refusing to make such reports;

17.  Have general supervision of the school lunch program.  The State Board of Education may sponsor workshops for personnel and participants in the school lunch program and may develop, print and distribute free of charge or sell any materials, books and bulletins to be used in such school lunch programs.  There is hereby created in the State Treasury a revolving fund for the Board, to be designated the School Lunch Workshop Revolving Fund.  The fund shall consist of all fees derived from or on behalf of any participant in any such workshop sponsored by the State Board of Education, or from the sale of any materials, books and bulletins, and such funds shall be disbursed for expenses of such workshops and for developing, printing and distributing of such materials, books and bulletins relating to the school lunch program.  The fund shall be administered in accordance with the Revolving Fund Procedures Act;

18.  Prescribe all forms for school district and county officers to report to the State Board of Education where required.  The State Board of Education shall also prescribe a list of appropriation accounts by which the funds of school districts shall be budgeted, accounted for and expended; and it shall be the duty of the State Auditor and Inspector in prescribing all budgeting, accounting and reporting forms for school funds to conform to such lists;

19.  Provide for the establishment of a uniform system of pupil and personnel accounting, records and reports;

20.  Have authority to provide for the health and safety of school children and school personnel while under the jurisdiction of school authorities;

21.  Provide for the supervision of the transportation of pupils;

22.  Have authority, upon request of the local school board, to act in behalf of the public schools of the state in the purchase of transportation equipment;

23.  Have authority and is hereby required to perform all duties necessary to the administration of the public school system in Oklahoma as specified in the Oklahoma School Code; and, in addition thereto, those duties not specifically mentioned herein if not delegated by law to any other agency or official;

24.  Administer the State Public Common School Building Equalization Fund established by Section 32 of Article X of the Oklahoma Constitution.  Any royalties, bonuses, rentals or other monies derived from oil and gas and all other mineral leases on lands that have been or may be granted by the United States to the state for the use and benefit of the common schools, or lands that are or may be held by the Commissioners of the Land Office for the use and benefit of the common schools, the proceeds of the sale of easements, improvements and sand and gravel on any such lands, the proceeds of all property that shall fall to the state by escheat, penalties for unlawful holding of real estate by corporations, and capital gains on assets of the permanent school funds, shall be deposited in such State Public Common School Building Equalization Fund, which shall be used to aid school districts in acquiring buildings under rules prescribed by the State Board of Education, as the administering agency, subject to the limitations fixed by Section 32 of Article X of the Oklahoma Constitution.  The State Board of Education shall prescribe rules for making grants of aid from, and for otherwise administering, such fund, and may employ and fix the duties and compensation of technicians, aides, clerks, stenographers, attorneys and other personnel deemed necessary to perform its duties; and the cost of administering such fund shall be paid from funds currently available for the operation of the State Department of Education.  It shall be the duty of the State Board of Education, the Commissioners of the Land Office and all other public agencies, officers and employees to observe and comply with the provisions of this paragraph, in all respects; and they shall not be held liable for any amount, penalty or punishment for having done so, unless and until they are directed to do otherwise by a court of competent jurisdiction;

25.  Recognize that the Director of the Oklahoma Department of Corrections shall be the administrative authority for the schools which are maintained in the state reformatories and shall appoint the principals and teachers in such schools.  Provided, that rules of the State Board of Education for the classification, inspection and accreditation of public schools shall be applicable to such schools; and such schools shall comply with standards set by the State Board of Education;

26.  Have authority to administer a revolving fund which is hereby created in the State Treasury, to be designated the Statistical Services Revolving Fund.  The fund shall consist of all monies received from the various school districts of the state, the United States Government, and other sources for the purpose of furnishing or financing statistical services and for any other purpose as designated by the Legislature.  The State Board of Education is hereby authorized to enter into agreements with school districts, municipalities, the United States Government, foundations and other agencies or individuals for services, programs or research projects.  The Statistical Services Revolving Fund shall be administered in accordance with the Revolving Fund Procedures Act, Section 155 et seq. of Title 62 of the Oklahoma Statutes; and

27.  Have authority to review preliminary plans for new construction and major alteration of public school buildings where structural changes are proposed.  No bids shall be let for the construction or major alteration of any public school building until preliminary plans and specifications for such construction or alteration have been submitted to and reviewed by the State Department of Education.  The period of time during which such review is conducted by the State Department of Education shall not exceed thirty (30) days.  The State Department of Education shall advise each local school district regarding said review of preliminary plans and specifications.  Provided, nothing in this subsection shall be construed as repealing any ordinance or building code of any city, town or county.

Added by Laws 1971, c. 281, § 3-104, eff. July 2, 1971.  Amended by Laws 1972, c. 241, § 1, emerg. eff. April 7, 1972; Laws 1973, c. 17, § 1, emerg. eff. March 27, 1973; Laws 1973, c. 46, § 6, operative July 1, 1973; Laws 1974, c. 146, § 1; Laws 1975, c. 344, § 1; Laws 1978, c. 85, § 1, eff. Jan. 8, 1979; Laws 1982, c. 369, § 1, eff. Oct. 1, 1982; Laws 1984, c. 296, § 42, operative July 1, 1984; Laws 1985, c. 13, § 1, eff. Nov. 1, 1985; Laws 1986, c. 105, § 2, emerg. eff. April 5, 1986; Laws 1991, c. 240, § 1, eff. Sept. 1, 1991; Laws 1993, c. 361, § 1, emerg. eff. June 11, 1993; Laws 1994, c. 2, § 26, emerg. eff. March 2, 1994; Laws 1994, c. 378, § 1, eff. July 1, 1994; Laws 1995, c. 1, § 25, emerg. eff. March 2, 1995; Laws 1995, c. 226, § 1, eff. July 1, 1995; Laws 1995, c. 322, § 23, eff. July 1, 1995; Laws 1998, c. 246, § 32, eff. Nov. 1, 1998; Laws 1999, c. 336, § 5, eff. Nov. 1, 1999.

NOTE:  Laws 1993, c. 239, § 21 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 344, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§703104.1.  Convicted felons not to receive certification for instructional, supervisory or administrative position.

No person shall receive a certificate for instructional, supervisory or administrative position in an accredited school of this state who has been convicted of a felony, any crime involving moral turpitude or a felony violation of the narcotic laws of the United States or the State of Oklahoma, provided the conviction was entered within the preceding tenyear period.

Laws 1979, c. 91, § 1.

§70-3-104.2.  Comprehensive Local Education Plan.

A.  As part of the requirements for receiving accreditation by the State Board of Education, each school district board of education shall adopt a Comprehensive Local Education Plan once every six (6) years.  The plan at a minimum shall contain the following:

1.  A school improvement plan as provided for in Section 5-117.4 of this title;

2.  A staff development plan as provided for in Section 6-194 of this title;

3.  A capital improvement plan as provided for in Section 18-153 of this title;

4.  An alternative education plan, as provided for in subsection C of Section 1210.566 of this title; and

5.  A reading sufficiency plan as provided for in Section 1210.508C of this title.

B.  The State Board of Education shall promulgate rules for monitoring compliance with the provisions of this section by school districts.  The State Department of Education shall provide training for regional accreditation officers in alternative education program compliance.

Added by Laws 1987, c. 186, § 1, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 324, § 7, eff. July 1, 1992; Laws 1994, c. 290, § 66, eff. July 1, 1994; Laws 1998, c. 332, § 4, eff. July 1, 1998; Laws 2002, c. 289, § 1, eff. July 1, 2002.

§70-3-104.3.  Requirements for compliance with quality standards - Loss or denial of accreditation.

A.  The Legislature, recognizing its obligation to the children of this state to ensure their opportunity to receive an excellent education, and recognizing its obligation to the taxpayers of this state to ensure that schooling is accomplished in an efficient manner, hereby establishes requirements for compliance with quality standards which the public schools and school districts, within the limits of resources now or subsequently available, must meet.

B.  State accreditation shall be withdrawn from or denied to schools or school districts that do not meet the requirements of Sections 2, 3, 6, 28, 29, 30, 44, 45, 46, 47, 48, and 49 of this act, and the State Board of Education shall take action as required by this act to ensure that students affected are enrolled in schools that are able to maintain state accreditation.  Nothing herein shall be construed as prohibiting the withdrawing or denial of accreditation for failure to meet requirements as elsewhere provided by law.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 1, operative July 1, 1990.

§70-3-104.4.  Standards for accreditation.

A.  On or before February 1, 1991, the State Board of Education shall adopt standards for the accreditation of the public schools in this state according to the requirements of this act, to be effective as set forth in this act.  The accreditation standards shall incorporate the curricular standards established pursuant to Section 11-103.6 of this title for implementation with the 199394 school year.  No school shall be denied accreditation or have accreditation withdrawn prior to the 199798 school year solely for failure to fully implement the curricular standards.  The accreditation standards shall equal or exceed the accreditation standards for schools promulgated by the North Central Association of Colleges and Schools to the extent that the standards are consistent with an academic results oriented approach to accreditation, excluding those standards which deal with affective behavior to the extent the adoption of the standards does not conflict with state statute.  The accreditation adopted by the State Board shall encompass accreditation for elementary schools, middle schools, junior high schools, and high schools.  The accreditation standards shall be made available for public inspection at the offices of the State Department of Education.

B.  Standards for accreditation adopted by the State Board of Education shall include standards relating to the provision of school counselors to the public school children of this state.  The State Board of Education shall require each local school district to provide information regarding the number of counselors serving each school site, the duties of all such counselors including all administrative duties, the number of students served by each counselor, and information regarding the number of counselors employed per elementary school, middle school, junior high school and high school.

C.  Except as otherwise provided by subsection A of this section with regard to curricular standards, as a condition of receiving state accreditation pursuant to this act:

1.  High schools shall meet the accreditation standards not later than June 30, 1995; and

2.  Elementary, middle and junior high schools shall meet the accreditation standards not later than June 30, 1999.

Schools shall thereafter continue to meet the accreditation standards as a condition of continued accreditation.  Nothing herein shall be construed as preventing changes to the adopted standards by the State Board of Education pursuant to the Oklahoma Administrative Procedures Act.

D.  If one or more school sites fails to receive accreditation as required pursuant to this section by the dates set forth in subsection C of this section or subsequently loses accreditation, the State Board of Education shall close the school and reassign the students to accredited schools within the district or shall annex the district to one or more other districts in which the students can be educated in accredited schools.

E.  State Board accreditation regulations shall provide for warnings and for assistance to schools and school districts whenever there is reason to believe a school is in danger of losing its state accreditation.

F.  The State Board shall provide assistance to districts in considering the possibility of meeting accreditation requirements through the use of nontraditional means of instruction.  The State Board shall also assist districts in forming cooperatives and making arrangements for the use of satellite instruction or other instructional technologies to the extent that use of such instructional means meets accreditation standards.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 2, emerg. eff. April 25, 1990.  Amended by Laws 1995, c. 188, § 1, eff. July 1, 1995.

§70-3-104.5.  Plan of Educational Development and Improvement - Submission to State Board of Education - Rules - Approval or rejection of plan.

A.  The board of education of every elementary school district and independent school district that has not filed notification with the State Board of Education by November 1, 1990, of intent to annex or consolidate shall submit a Plan of Educational Development and Improvement to the State Board of Education by May 1, 1991.  Said plan shall be submitted in compliance with rules which shall be promulgated by the State Board by April 1, 1990, for the purpose of obtaining information the State Board will need to determine whether such district can be expected to make satisfactory progress toward meeting the requirements of this act with resources available and reasonably anticipated.  To the greatest possible extent, said rules shall be written to enable districts to make use of materials prepared for submittal of the districts' fouryear plans pursuant to Section 3104.2 of Title 70 of the Oklahoma Statutes and of other plans or reports required by statutes or State Board regulations.  Nothing herein shall be construed as prohibiting subsequent rule changes made pursuant to the requirements of the Oklahoma Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.

B.  The State Board shall approve each such plan submitted within three (3) months of receipt of the plan.  If the board rejects the plan, it shall assist the district in revising its plan or reconsidering the decision not to file notification of intent to consolidate or annex.  Approval shall mean that the State Board has no reasonable doubt that the district will achieve and maintain full compliance with all the provisions of this act on schedule.  Plans approved shall be implemented by the local board.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 13, emerg. eff. April 25, 1990; Laws 1991, c. 3, § 1, eff. July 1, 1991.

§70-3-104.6.  Legislative membership or in Legislative Service Bureau as valid experience for renewal of Standard Teaching Certificate.

The State Board of Education shall recognize full time service as a member of the staff of the House of Representatives, the Senate, or the Legislative Service Bureau in an area related to education as valid experience for renewal of the Standard Teaching Certificate.

Added by Laws 1990, c. 260, § 52, operative July 1, 1990.

§70-3-104.7.  Day treatment programs - Standards for on-site educational services.

A.  For purposes of this act, partial hospitalization programs, day treatment programs and day hospital programs mean nonresidential settings in which school-age children are placed for psychiatric or psychological treatment which precludes their attendance at a regular public school.

B.  No later than August 15, 1994, the State Board of Education shall establish standards for on-site educational services provided in partial hospitalization programs, day treatment programs, and day hospital programs for persons between the ages of three (3) and twenty-one (21) years of age.  The standards shall address all areas of education including teacher certification requirements, number of hours taught, adequacy of facilities, and educational plans including plans for transition into regular school setting.

C.  No facility listed in subsection A of this section shall be licensed pursuant to the provisions of this act unless the facility meets the standards for educational services established by the State Board of Education.

D.  The State Board of Education shall promulgate rules to implement the provisions of this section.

Added by Laws 1994, c. 378, § 2, eff. July 1, 1994.

§70-3-105.  Repealed by Laws 1980, c. 159, § 40, emerg. eff. April 2, 1980.

§70-3-106.  Office - Books pertaining to office - Salary of Superintendent.

The State Superintendent of Public Instruction shall have an office at the seat of government where he shall keep all books and papers pertaining to his office.  Such books and papers shall be kept and preserved in said office and delivered by the Superintendent of Public Instruction to his successor.  He shall file and carefully preserve in his office all official reports made to him.  The salary of the State Superintendent of Public Instruction shall be as provided for in Section 250.4 of Title 74 of the Oklahoma Statutes.

Amended by Laws 1982, c. 287, § 35, operative July 1, 1982.

§70-3-107.  Administrative and executive duties.

The State Superintendent of Public Instruction is hereby authorized to administer oaths.  He shall, upon proper request, advise county superintendents of schools and district superintendents of schools and area superintendents on questions as to the powers, duties and functions of school district officials, and each two (2) years he shall cause to be compiled, published and distributed to boards of education and other public officials he believes should receive the same, the school laws in force, with such decisions, Attorney General's opinions and other informative matter relating to the school laws as he deems appropriate; and he shall perform such other duties pertaining to the public school system as shall be prescribed by law or the State Board of Education.  He may affiliate with the National Council of Chief State School Officers and such other national and state organizations as he believes will be of service and benefit to the public school system of Oklahoma, and dues or assessments for membership therein shall be payable from any appropriation that is available for the payment of current operative expenses of the State Department of Education.

Laws 1971, c. 281, § 3-107, eff. July 2, 1971.

§70-3-108.  Repealed by Laws 1982, c. 287, § 50, operative July 1, 1982.

§70-3-109.  Curriculum Materials Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Education, to be designated the "Curriculum Materials Revolving Fund".  The fund shall consist of curriculum guides fees paid to the Board pursuant to law.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the administrative authority of the State Board of Education.  Expenditures from said fund shall be made for the purpose of maintaining the curriculum guides process and for any other purpose as designated by the Legislature.  Warrants for expenditure shall be drawn by the State Treasurer on claims by an authorized employee of the State Board of Education and approved by the Director of State Finance.

Added by Laws 1982, c. 287, § 40, operative July 1, 1982; Laws 1993, c. 361, § 2, eff. July 1, 1993.

§70-3-110.  Adult Education Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Education, to be designated the "Adult Education Revolving Fund".  The fund shall consist of fees paid to the Board for the scoring of the writing component portion of the General Education Development test as administered by the Board pursuant to law.  The revolving fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the administrative authority of the State Board of Education.  Expenditures from said fund shall be made to maintain the General Education Development testing process and for the scoring of the writing component of said test.  Warrants for expenditure shall be drawn by the State Treasurer on claims by an authorized employee of the State Board of Education and approved by the Director of State Finance.

Laws 1987, c. 204, § 127, operative July 1, 1987.

§70-3-110.1.  Allocation of funds for adult education.

Funds appropriated to the State Board of Education for Adult Education Matching Funds shall be provided to school districts which offer courses leading to the General Education Diploma.  The State Board of Education shall promulgate rules for the distribution of the funds.

Added by Laws 1995, c. 305, § 3, eff. July 1, 1995.

§70-3-111.  Blank.

§70-3-112.  Blank.

§70-3-113.  Blank.

§70-3-114.  Blank.

§70-3-115.  School facility improvement program - Allocations from appropriations.

C.  Of the Eighteen Million Three Hundred Sixty-five Thousand Four Hundred Two Dollars ($18,365,402.00) scheduled for expenditure for Administrative and Support Functions of the State Department of Education in Section 80, Chapter 204, O.S.L. 1987, from funds appropriated to the Department in Sections 71, 72 and 74, Chapter 204, O.S.L. 1987, the sum of Sixty-two Thousand Nine Hundred Sixty-seven Dollars ($62,967.00) shall be expended for the school facility improvement program provided in this section.

D.  The State Board of Education shall expend the sum of One Hundred Eighty-seven Thousand Thirty-three Dollars ($187,033.00) from the State Public Common School Building Equalization Fund for the school facility improvement program provided in this section.

Added by Laws 1988, c. 320, § 67.

Subsections A and B were vetoed by the Governor.

§70-3-116.  Education Oversight Board - Membership - Officers - Vacancies - Quorum - Travel expenses - Duties - Dual office holding.

A.  There is hereby created the Education Oversight Board.  The membership of the Education Oversight Board shall consist of:

1.  The Chairperson of the Education Committee of the Oklahoma House of Representatives;

2.  The Chairperson of the Education Committee of the Senate;

3.  Two members, who are not legislators, appointed by the Governor;

4.  Two members, who are not legislators, appointed by the Speaker of the Oklahoma House of Representatives;

5.  Two members, who are not legislators, appointed by the President Pro Tempore of the Senate; and

6.  One member, who is not a legislator, appointed jointly by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

The two Education Committee Chairpersons shall serve as nonvoting members of the Board as long as each holds that position in such chairperson's respective house.  The terms of the appointed members shall be staggered.  The terms of the seven appointed members shall begin on July 1 of the year the preceding term expires.  All terms shall be for five (5) years.  At least one appointed member must reside in each congressional district.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  If a vacancy occurs, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

B.  A chairperson and vice-chairperson shall be elected annually from the membership of the Board.  A quorum which shall consist of four voting members must be present for the transaction of any business.  Members shall be reimbursed for travel in the performance of their official duties in accordance with the State Travel Reimbursement Act.

C.  The Education Oversight Board shall:

1.  Oversee implementation of the provisions of Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature;

2.  Oversee implementation of the provisions of the Oklahoma Teacher Preparation Act; and

3.  Make recommendations to the Governor and Legislature on methods to achieve an aligned, seamless system from preschool through postsecondary education.

D.  The Education Oversight Board shall govern the operation of the Office of Accountability created in Section 3-117 of this title.  The Secretary of Education shall be the chief executive officer of the Office of Accountability.

E.  Legislators and appointed members who serve on the Education Oversight Board shall be exempt from the dual office holding prohibitions of Section 6 of Title 51 of the Oklahoma Statutes.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 41, emerg. eff. April 25, 1990.  Amended by Laws 1994, c. 232, § 1, emerg. eff. May 25, 1994; Laws 1995, c. 322, § 24, eff. July 1, 1995; Laws 1997, c. 191, § 1, eff. July 1, 1997; Laws 1999, c. 312, § 1, eff. July 1, 1999; Laws 2002, c. 437, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 76, emerg. eff. March 19, 2003; Laws 2003, c. 434, § 29.

NOTE:  Laws 2002, c. 375, § 16 repealed by Laws 2003, c. 3, § 77, emerg. eff. March 19, 2003.

§70-3-117.  Office of Accountability - Creation - Support.

There is hereby created the Office of Accountability.  The Oklahoma State Regents for Higher Education are hereby directed to support the Office of Accountability from the budget of the State Regents.  The State Regents shall include the Office of Accountability in its budget work program to be submitted each fiscal year for the succeeding fiscal year to the Office of State Finance.  Each year the Education Oversight Board shall submit a program budget for the Office of Accountability to the State Regents.  Any amendments to the Office of Accountability program budget must first be approved by the Education Oversight Board.  The Office of Accountability, its personnel, budget, and expenditure of funds shall be solely under the direction of the Education Oversight Board.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 42, emerg. eff. April 25, 1990.  Amended by Laws 1997, c. 191, § 2, eff. July 1, 1997; Laws 2003, c. 434, § 30.

§70-3-118.  Secretary of Education - Powers, duties and responsibilities.

The Secretary of Education shall:

1.  Oversee the Office of Accountability;

2.  Employ necessary personnel according to procedures established for the employment of personnel by the Office of Personnel Management;

3.  Monitor the efforts of the public school districts to comply with the provisions of this act and of Senate Bill No. 183 of the 1st Session of the 42nd Oklahoma Legislature which relate to common education;

4.  Identify districts not making satisfactory progress toward compliance with said provisions and recommend appropriate corrective actions to the State Board of Education concerning each district so identified;

5.  Have executive responsibility for the Oklahoma Educational Indicators Program and the annual report required pursuant to Section 1210.531 of this title;

6.  Review and make periodic public comment on the progress and effectiveness of the State Board and State Department of Education, the Office of the State Superintendent of Public Instruction, other bodies created by this act, and the public schools of this state concerning the implementation of the provisions of this act and of Enrolled Senate Bill No. 183 of the 1st Session of the 42nd Oklahoma Legislature which relate to common education;

7.  Analyze the revenues for all systems of education and the expenditure of common education revenue, giving close attention to expenditures for administrative expenses relating to the common schools;

8.  Make reports to the public concerning these matters whenever appropriate; and

9.  Submit recommendations regarding funding for education or statutory changes to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor whenever appropriate.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 43, emerg. eff. April 25, 1990.  Amended by Laws 1997, c. 191, § 3, eff. July 1, 1997.

§70-3-118.1.  Budget and operations performance reviews.

A.  The Office of Accountability is hereby authorized to conduct a performance review program to determine the effectiveness and efficiency of the budget and operations of school districts that have:

1.  Administrative service costs which are above the expenditure limits established for school districts in Section 18-124 of this title or have total expenditures in excess of the district's adopted budget;

2.  A district Academic Performance Index (API) score, calculated pursuant to Section 3-150 of this title, that is below the state average API;

3.  Had a request for a performance review submitted by the Governor or the State Superintendent of Public Instruction; or

4.  Submitted a request for a performance review subsequent to a majority vote of the district's board of education.

B.  Funds appropriated by the Legislature to the State Regents for Higher Education for the Office of Accountability may be expended to fulfill the provisions of this section.  The Office of Accountability may contract with an outside entity or hire personnel to assist in the development and design of the program.  The Office of Accountability may contract with outside entities to assist in conducting performance review programs.  Such entities shall be chosen through a competitive bid process.  Invitations to bid for the performance reviews shall be open to any public or private entity.  Contracts for performance reviews shall not be done on a sole source basis.

C.  1.  If a performance review is conducted as authorized pursuant to paragraphs 1 through 3 of subsection A of this section, the entire cost of the review shall be borne by the Office of Accountability.

2.  If a school district requests a performance review, as authorized pursuant to paragraph 4 of subsection A of this section, twenty-five percent (25%) of the entire cost of the review shall be borne by the school district and seventy-five percent (75%) of the cost of the review shall be borne by the Office of Accountability.

3.  Districts shall be selected for review by the Education Oversight Board contingent upon the availability of funding.

D.  The Office of Accountability shall engage in follow-up, outreach and technical assistance to help school districts and others understand, interpret, and apply the recommendations and best practices resulting from performance reviews conducted pursuant to this section.

E.  After a performance review of a school district is completed by the Office of Accountability, the school district may implement all or part of the recommendations contained in the review.

F.  If a school district experiences a cost savings that is directly attributable to implementation of performance review recommendations, the cost savings shall be expended by the school district for classroom expenses.  Classroom expenses shall include but are not limited to teacher salaries and purchasing textbooks, teaching material, technology and other classroom equipment.  Classroom expenditures shall not include administrative services as defined in Section 18-124 of this title or for equipment or materials for administrative staff.

Added by Laws 2001, c. 419, § 1, eff. July 1, 2001.  Amended by Laws 2002, c. 446, § 1, emerg. eff. June 5, 2002; Laws 2005, c. 432, § 14, eff. July 1, 2005.

§70-3-119.  Allocation of funds for school lunch programs.

Funds appropriated to the State Board of Education for School Lunch Matching and School Lunch Programs shall be apportioned by the State Board of Education to each school district for the purpose of providing meals for children in compliance with the National School Lunch Act and the Child Nutrition Act of 1966 and Public Law 91-248, as they may hereafter be amended or supplemented.

Added by Laws 1995, c. 305, § 4, eff. July 1, 1995.

§70-3-120.  Board approval of programs using state funds.

The funding of programs with state funds appropriated to the State Board of Education which are to be awarded through a competitive application process or on a contractual basis shall be subject to final approval of the State Board of Education.  The Board shall be responsible for the review and evaluation of the programs throughout the term of the funding or contract.  The Board shall ensure that all state funds are expended in an appropriate manner and for the purposes stated in the application or contract.

Added by Laws 1995, c. 305, § 5, eff. July 1, 1995.

§70-3-121.  Apportionment of certain administrative and support function funds.

A portion of the funds appropriated to the State Board of Education for the Administrative and Support Functions of the State Department of Education shall be expended for:

1.  The cost involved in administering, scoring, reporting and other incidental duties necessary to accomplish the provisions of the Oklahoma School Testing Program Act;

2.  Preschool deaf education programs operated by the State Department of Education; and

3.  Conducting training workshops for administrative personnel pursuant to the provisions of Section 6-101.10 of this title.

Added by Laws 1995, c. 305, § 6, eff. July 1, 1995.

§70-3-122.  Funding for education of children with visual impairments.

A.  A portion of the funds appropriated to the State Board of Education for Administrative and Support Functions of the State Department of Education shall be expended for the development and operation of a statewide network of services for the education of children with visual impairments.  The network shall consist of itinerant services provided by qualified regional program specialists and certified orientation and mobility specialists.

B.  The network of services to be provided shall include:

1.  Assessment of visual function;

2.  Consultation regarding assessment of academic performance;

3.  Consultation regarding assessment of ophthalmological performance;

4.  Consultation regarding assessment of psychological performance;

5.  Consultation regarding assessment of vocational performance;

6.  Assistance in the development of individualized education plans for children with visual impairments; and

7.  Provisions of or consultation regarding the acquisition of special equipment for children with visual impairment.

Added by Laws 1995, c. 305, § 7, eff. July 1, 1995.

§70-3-123.  Allocation of funds for Oklahoma Education 2000 Challenge.

A portion of the funds appropriated for the Administrative and Support Functions of the State Department of Education shall be allocated for the purpose of implementing the reforms in the Oklahoma Education 2000 Challenge Act, enacted by Enrolled Senate Bill No. 183 of the 1st Session of the 42nd Oklahoma Legislature and Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature.

Added by Laws 1995, c. 305, § 8, eff. July 1, 1995.

§70-3-123.1.  Review of legislative provisions for duplication or conflict in mandates.

The State Department of Education shall conduct a review of provisions of Enrolled House Bill No. 1017 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature as amended, Enrolled House Bill No. 1759 of the 1st Regular Session of the 47th Oklahoma Legislature as amended, and the federal Elementary and Secondary Education Act, P.L. No. 107-110, also known as the No Child Left Behind Act of 2001, to determine if there is a duplication of or a conflict in the legislative mandates in each act.  The Department shall submit a report of the review to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the chairs of the House of Representatives Education Committee, the Senate Education Committee, the House of Representatives Appropriation and Budget Education Subcommittee, and the Senate Appropriation and Budget Education Subcommittee for review by the House and Senate staff no later than September 1, 2003.

Added by Laws 2003, c. 434, § 1.

§70-3-124.  Short title.

This act shall be known and may be cited as the "Educational Deregulation Act".

Added by Laws 1995, c. 307, § 1, eff. July 1, 1995.

§70-3-125.  Purpose of act.

The purpose of this act is to ensure that local schools have the necessary freedom to innovate and improve education systems in order to maximize student learning and performance.  Pursuant to this purpose, school districts shall be allowed to develop, make application for and implement educational improvement plans which would exempt the school district, a school site or any program, grade level, consortium of schools or school districts or other group within the district from the educational-related statutory regulations set forth in subsection D of Section 3 of this act and the State Board of Education rules.  The plans submitted by school districts and approved by the State Board of Education should emphasize innovation, flexibility, and collaboration at the local school level, accountability at the state and local level, dissemination of results, and strict emphasis on improved student achievement.

Added by Laws 1995, c. 307, § 2, eff. July 1, 1995.

§70-3-126.  Educational improvement plans - Components - Exemptions from statutory requirements and State Board of Education rules.

A.  A school district may develop an educational improvement plan which includes exemption from the educational-related statutory requirements set forth in subsection C of this section and State Board of Education rules for the school district, a school site or any program, grade level, consortium of schools or school districts or other group within the school district.  The board of education of the school district shall, through adoption of a resolution, approve the plan prior to application being made to the State Board of Education.

B.  Each educational improvement plan approved by the State Board of Education shall include the following components:

1.  A description of the educational benefits to be derived;

2.  A definition of the standards of the plan;

3.  Development of definitive work products, such as site improvement plans and progress reports;

4.  Demonstration of collaboration by teachers, administrators, higher education representatives, students, parents/families, and the community;

5.  Development and the use of an assessment mechanism to determine progress in meeting the goals and objectives of the plan;

6.  Development of an in-service training plan to be provided to personnel at the site who will participate in the project;

7.  Report on the results of the plan to the State Board of Education and provision of appropriate technical assistance to other school districts and the State Department of Education as required; and

8.  Explanation of how the plan will affect other schools, programs or sites in the district.

C.  Each educational improvement plan shall include a list of the specific educational-related statutory requirements and State Board of Education rules the school district is requesting an exemption from and why each exemption is necessary to success of the plan.  The school district shall not be granted an exemption from federal educational-related requirements.  A school district may request an exemption from any statutory requirement or State Board of Education rule not related to bilingual and special education programs, health and safety provisions, school finance, State Aid, pupil formula weights, teacher salary and teacher retirement, the Oklahoma School Testing Program, the Oklahoma Educational Indicators Program and the teacher preparation, examination, licensure, certification, residency and professional development system.  The State Board of Education may grant district-wide exemptions from certification requirements for Library Media Specialists to districts experiencing a shortage in this area.  The State Board of Education may grant an exemption from certification requirements for superintendents to any district with an unweighted average daily membership over twenty-five thousand (25,000).

Added by Laws 1995, c. 307, § 3, eff. July 1, 1995.  Amended by Laws 1996, c. 343, § 1, eff. July 1, 1996; Laws 1999, c. 311, § 1, emerg. eff. June 4, 1999; Laws 2001, c. 24, § 1, emerg. eff. April 3, 2001.

§70-3-127.  Approval by State Board of Education.

A.  Prior to the adoption of a resolution by the local board of education as required in subsection A of Section 3-126 of this title, the local board of education shall provide for a period of public review and comment on the proposed educational improvement plan and shall notify and allow comment from the district bargaining agent of the plan.  If no bargaining agent exists for that district, the teachers directly effected shall be notified and allowed to make comments.  All comments, recommendations and objections made by the bargaining agent and others to the local board of education shall be forwarded to the State Board of Education for consideration prior to review of the plan.

B.  Each educational improvement plan shall be approved by the State Board of Education before implementation.

C.  Approval of a plan shall be for no longer than three (3) years.  If a plan is approved, the school district shall be required to submit an annual report and the Board shall provide for an annual assessment of the plan.

D.  The Board shall notify the Speaker of the House of Representatives and the President Pro Tempore of the Senate of the approval of plans on a quarterly basis and shall provide the Speaker and the President Pro Tempore with copies of the annual reports and assessments.

E.  If the Board determines through the annual assessment process that the school district is not complying with the requirements of the Educational Deregulation Act or is not meeting the goals of the plan, it shall first provide notice to the district of its findings. If the school district does not come into compliance or take action to meet the goals of the plan, the Board shall withdraw approval and terminate the plan.

Added by Laws 1995, c. 307, § 4, eff. July 1, 1995.  Amended by Laws 1996, c. 343, § 2, eff. July 1, 1996.

§70-3-128.  Rules.

The State Board of Education shall promulgate rules to implement the provisions of this act.

Added by Laws 1995, c. 307, § 6, eff. July 1, 1995.

§70-3-130.  Short title.

Sections 6 through 18 of this act shall be known and may be cited as the "Oklahoma Charter Schools Act".

Added by Laws 1999, c. 320, § 5, eff. July 1, 1999.

§70-3-131.  Purpose.

A.  The purpose of the Oklahoma Charter Schools Act is to:

1.  Improve student learning;

2.  Increase learning opportunities for students;

3.  Encourage the use of different and innovative teaching methods;

4.  Provide additional academic choices for parents and students;

5.  Require the measurement of student learning and create different and innovative forms of measuring student learning;

6.  Establish new forms of accountability for schools; and

7.  Create new professional opportunities for teachers and administrators including the opportunity to be responsible for the learning program at the school site.

B.  The purpose of the Oklahoma Charter Schools Act is not to provide a means by which to keep open a school that may otherwise be closed.  Applicants applying for a charter for a school which is to be otherwise closed shall be required to prove that conversion to a charter school fulfills the purposes of the act independent of closing the school.  Nothing in this section shall be interpreted to preclude a school designated as a "high challenge school" from becoming a charter school.

Added by Laws 1999, c. 320, § 6, eff. July 1, 1999.

§70-3-132.  Charter schools - Application - Pilot program.

A.  The Oklahoma Charter Schools Act shall apply only to charter schools formed and operated under the provisions of the act.  Charter schools shall be sponsored only as follows:

1.  By a local school district with an average daily membership of five thousand (5,000) or more and which all or part of the school district is located in a county having more than five hundred thousand (500,000) population according to the latest federal Decennial Census; or

2.  By a technology center school district only when the charter school is located in a local school district served by the technology center school district and only if the local school district has an average daily membership of five thousand (5,000) or more and which all or part of the local school district is located in a county having more than five hundred thousand (500,000) population according to the latest federal Decennial Census.

Additional charter schools may be sponsored as provided for in Section 3-133 of this title.

Charter schools formed pursuant to the act shall serve as a pilot program to demonstrate the potential of expanding charter schools to other parts of the state.  Any charter or enterprise school operating in the state pursuant to an agreement with the board of education of a school district on July 1, 1999, may continue to operate pursuant to that agreement or may contract with the board of education of the school district pursuant to the Oklahoma Charter Schools Act.  Nothing in the Oklahoma Charter Schools Act shall prohibit a school district from applying for exemptions from certain education-related statutory requirements as provided for in the Education Deregulation Act.

B.  For purposes of the Oklahoma Charter Schools Act, "charter school" means a public school established by contract with a board of education of a school district or an area vocational-technical school district pursuant to the Oklahoma Charter Schools Act to provide learning that will improve student achievement and as defined in the Elementary and Secondary Education Act of 1965, 20 U.S.C. 8065.

C.  A charter school may consist of a new school site, new school sites or all or any portion of an existing school site.  An entire school district may not become a charter school site.

Added by Laws 1999, c. 320, § 7, eff. July 1, 1999.  Amended by Laws 2000, c. 232, § 5, eff. July 1, 2000; Laws 2001, c. 33, § 67, eff. July 1, 2001.

§70-3-133.  Charter schools - Sponsorship.

In addition to charter schools sponsored as provided for in subsection A of Section 3-132 of this title, charter schools shall be sponsored only as follows:

1.  By a local school district with an average daily membership of five thousand (5,000) or more and which all or part of the school district is located in a county which is contiguous with a county having more than five hundred thousand (500,000) population according the latest federal Decennial Census; or

2.  By a technology center school district only when the charter school is located in a local school district served by the technology center school district and only if the local school district has an average daily membership of five thousand (5,000) or more and which all or part of the local school district is located in a county which is contiguous with a county having more than five hundred thousand (500,000) population according to the latest federal Decennial Census.

No charter school shall be chartered in School District I029 in County No. 14 and School District I027 in County No. 9.

Added by Laws 1999, c. 320, § 8, eff. July 1, 1999.  Amended by Laws 2000, c. 232, § 6, eff. July 1, 2000; Laws 2001, c. 33, § 68, eff. July 1, 2001.

§70-3-134.  Proposal to establish charter school.

A.  An applicant seeking to establish a charter school shall first submit a written proposal to the proposed sponsor as prescribed in subsection D of this section.  The proposal shall include:

1.  A mission statement for the charter school;

2.  A description of the organizational structure and the governing body of the charter school;

3.  A financial plan for the first three (3) years of operation of the charter school and a description of the treasurer or other officers or persons who shall have primary responsibility for the finances of the charter school.  Such person shall have demonstrated experience in school finance or the equivalent thereof;

4.  A description of the hiring policy of the charter school;

5.  The name of the applicant or applicants and requested sponsor;

6.  A description of the facility and location of the charter school;

7.  A description of the grades being served;

8.  An outline of criteria designed to measure the effectiveness of the charter school; and

9.  A demonstration of support for the charter school from residents of the school district which may include but is not limited to a survey of the school district residents or a petition signed by residents of the school district.

B.  A board of education of a public school district, public body, public or private college or university, private person, or private organization may contract with a sponsor to establish a charter school.  A private school shall not be eligible to contract for a charter school under the provisions of the Oklahoma Charter Schools Act.

C.  The sponsor of a charter school is the board of education of a local school district or a technology center school district which meets the criteria established in Section 3-132 of this title.  Any board of education of a school district in the state may sponsor one or more charter schools.  The physical location of a charter school sponsored by a board of education of a local school district or a technology center school district shall be within the boundaries of the sponsoring school district.

D.  An applicant for a charter school may submit an application to a board of education of a school district or a technology center school district which shall either accept or reject sponsorship of the charter school within ninety (90) days of receipt of the application.  If the board rejects the application, it shall notify the applicant in writing of the reasons for the rejection.  The applicant may submit a revised application for reconsideration to the board within thirty (30) days after receiving notification of the rejection.  The board shall accept or reject the revised application within thirty (30) days of its receipt.

E.  A board of education of a school district or a technology center school district shall notify the State Board of Education when the board accepts sponsorship of a charter school.  The notification shall include a copy of the charter of the charter school.

F.  If a board of education rejects the revised application for a charter school, the applicant may proceed to mediation or binding arbitration or both mediation and binding arbitration as provided in the Dispute Resolution Act and the rules promulgated pursuant thereto.  The applicant shall contact the early settlement program for the county in which the charter school would be located.  If the parties proceed to binding arbitration, a panel of three arbitrators shall be appointed by the director of the early settlement program handling the dispute.  The board of education shall pay the cost for any mediation or arbitration requested pursuant to this section.

Added by Laws 1999, c. 320, § 9, eff. July 1, 1999.  Amended by Laws 2001, c. 33, § 69, eff. July 1, 2001.

§70-3-135.  Sponsor to contract with governing board - Contents of contract.

A.  The sponsor of a charter school shall enter into a written contract with the governing body of the charter school.  The contract shall incorporate the provisions of the charter of the charter school and contain, but shall not be limited to, the following provisions:

1.  A description of the program to be offered by the school which complies with the purposes outlined in Section 11 of this act;

2.  Admission policies and procedures;

3.  Management and administration of the charter school;

4.  Requirements and procedures for program and financial audits;

5.  A description of how the charter school will comply with the charter requirements set forth in the Oklahoma Charter Schools Act;

6.  Assumption of liability by the charter school; and

7.  The term of the contract.

B.  A charter school shall not enter into an employment contract with any teacher or other personnel until the charter school has a contract with a sponsoring school district.  The employment contract shall set forth the personnel policies of the charter school, including, but not limited to, policies related to certification, professional development evaluation, suspension, dismissal and nonreemployment, sick leave, personal business leave, emergency

leave, and family and medical leave.  The contract shall also specifically set forth the salary, hours, fringe benefits, and work conditions.  The contract may provide for employer-employee bargaining, but the charter school shall not be required to comply with the provisions of Sections 509.1 through 509.10 of Title 70 of the Oklahoma Statutes.  The contract shall conform to all applicable provisions set forth in Section 11 of this act.

Upon contracting with any teacher or other personnel, the governing body of the charter school shall, in writing, disclose employment rights of the employees in the event the charter school closes or the charter is not renewed.

Added by Laws 1999, c. 320, § 10, eff. July 1, 1999.

§70-3-136.  Rules and standards to be incorporated into charter.

A.  A charter school shall adopt a charter which will ensure compliance with the following:

1.  A charter school shall comply with all federal regulations and state and local rules and statutes relating to health, safety, civil rights and insurance.  By January 1, 2000, the State Department of Education shall prepare a list of relevant rules and statutes which a charter school must comply with as required by this paragraph and shall annually provide an update to the list;

2.  A charter school shall be nonsectarian in its programs, admission policies, employment practices, and all other operations.  A sponsor may not authorize a charter school or program that is affiliated with a nonpublic sectarian school or religious institution;

3.  The charter school shall provide a comprehensive program of instruction for at least a kindergarten program or any grade between grades one and twelve.  Instruction may be provided to all persons between the ages of five (5) and twenty-one (21) years.  A charter school may offer a curriculum which emphasizes a specific learning philosophy or style or certain subject areas such as mathematics, science, fine arts, performance arts, or foreign language.  The charter of a charter school which offers grades nine through twelve shall specifically address whether the charter school will comply with the graduation requirements established in Section 11-103.6 of this title.  No charter school shall be chartered for the purpose of offering a curriculum for deaf or blind students that is the same or similar to the curriculum being provided by or for educating deaf or blind students that are being served by the Oklahoma School for the Blind or the Oklahoma School for the Deaf;

4.  A charter school shall participate in the testing as required by the Oklahoma School Testing Program Act and the reporting of test results as is required of a school district.  A charter school shall also provide any necessary data to the Office of Accountability;

5.  Except as provided for in the Oklahoma Charter Schools Act and its charter, a charter school shall be exempt from all statutes and rules relating to schools, boards of education, and school districts;

6.  A charter school, to the extent possible, shall be subject to the same reporting requirements, financial audits, audit procedures, and audit requirements as a school district.  The State Department of Education or State Auditor and Inspector may conduct financial, program, or compliance audits.  A charter school shall use the Oklahoma Cost Accounting System to report financial transactions to the sponsoring school district;

7.  A charter school shall comply with all federal and state laws relating to the education of children with disabilities in the same manner as a school district;

8.  A charter school shall provide for a governing body for the school which shall be responsible for the policies and operational decisions of the charter school;

9.  A charter school shall not be used as a method of generating revenue for students who are being home schooled and are not being educated at an organized charter school site;

10.  A charter school may not charge tuition or fees;

11.  A charter school shall provide instruction each year for at least the number of days required in Section 1-109 of this title;

12.  A charter school shall comply with the student suspension requirements provided for in Section 24-101.3 of this title;

13.  A charter school shall be considered a school district for purposes of tort liability under the Governmental Tort Claims Act;

14.  Employees of a charter school may participate as members of the Teachers' Retirement System of Oklahoma in accordance with applicable statutes and rules if otherwise allowed pursuant to law;

15.  A charter school may participate in all health and related insurance programs available to the employees of the sponsor of the charter school;

16.  A charter school shall comply with the Oklahoma Open Meeting Act and the Oklahoma Open Records Act; and

17.  The governing body of a charter school shall be subject to the same conflict of interest requirements as a member of a local school board.

B.  The charter of a charter school shall include a description of the personnel policies, personnel qualifications, and method of school governance, and the specific role and duties of the sponsor of the charter school.

C.  The charter of a charter school may be amended at the request of the governing body of the charter school and upon the approval of the sponsor.

D.  A charter school may enter into contracts and sue and be sued.

E.  The governing body of a charter school may not levy taxes or issue bonds.

F.  The charter of a charter school shall include a provision specifying the method or methods to be employed for disposing of real and personal property acquired by the charter school upon expiration or termination of the charter or failure of the charter school to continue operations.  Any real or personal property purchased with state or local funds shall be retained by the sponsoring school district.

Added by Laws 1999, c. 320, § 11, eff. July 1, 1999.  Amended by Laws 2000, c. 232, § 7, eff. July 1, 2000.

§70-3-137.  Duration of contract - Renewal - Termination.

A.  An approved contract for a charter school shall be effective for not longer than three (3) years from the first day of operation.  Prior to the beginning of the third year of operation, the charter school may apply for renewal of the contract with the sponsor.  The sponsor may deny the request for renewal if it determines the charter school has failed to complete the obligations of the contract or comply with the provisions of the Oklahoma Charter Schools Act.  A sponsor shall give written notice of its intent to deny the request for renewal at least eight (8) months prior to expiration of the contract.

B.  If a sponsor denies a request for renewal, the governing board may proceed to mediation or binding arbitration or both as provided for in subsection F of Section 3-134 of this title.

C.  A sponsor may terminate a contract during the term of the contract for failure to meet the requirements for student performance contained in the contract, failure to meet the standards of fiscal management, violations of the law, or other good cause.  The sponsor shall give at least ninety (90) days' written notice to the governing board prior to terminating the contract.  The governing board may request, in writing, an informal hearing before the sponsor within fourteen (14) days of receiving notice.  The sponsor shall conduct an informal hearing before taking action.  If a sponsor decides to terminate a contract, the governing board may proceed to mediation or binding arbitration or both as provided for in subsection F of Section 3-134 of this title.

D.  If a contract is not renewed or is terminated according to this section, a student who attended the charter school may enroll in the resident school district of the student or may apply for a transfer in accordance with Section 8-103 of this title.

Added by Laws 1999, c. 320, § 12, eff. July 1, 1999.  Amended by Laws 2003, c. 434, § 6; Laws 2004, c. 472, § 1, emerg. eff. June 7, 2004.

§70-3-138.  Reprisal against school employee seeking to establish charter school.

A board of education of a school district or an employee of the district who has control over personnel actions shall not take unlawful reprisal action against an employee of the school district for the reason that the employee is directly or indirectly involved in an application to establish a charter school.  As used in this section, "unlawful reprisal" means an action that is taken by a board of education or a school district employee as a direct result of a lawful application to establish a charter school and that is adverse to an employee or an education program.

Added by Laws 1999, c. 320, § 13, eff. July 1, 1999.

§70-3-139.  Status of teacher returning to public school from charter school.

A.  A sponsoring school district shall determine whether a teacher who is employed by or teaching at a charter school and who was previously employed as a teacher at the sponsoring public school district shall not lose any right of salary status or any other benefit provided by law due to teaching at a charter school upon returning to the sponsoring public school district to teach.

B.  A teacher who is employed by or teaching at a charter school and who submits an employment application to the school district where the teacher was employed immediately before employment by or at a charter school shall be given employment preference by the school district if:

1.  The teacher submits an employment application to the school district no later than three (3) years after ceasing employment with the school district; and

2.  A suitable position is available at the school district.

Added by Laws 1999, c. 320, § 14, eff. July 1, 1999.

§70-3-140.  Student eligibility - Districts - Preferences - Discrimination.

A.  A charter school shall enroll those students whose legal residence is within the boundaries of the school district in which the charter school is located and who submit a timely application, or those students who transfer to the district in which the charter school is located in accordance with Section 8-103 of Title 70 of the Oklahoma Statutes, unless the number of applications exceeds the capacity of a program, class, grade level, or building.  If capacity is insufficient to enroll all eligible students, the charter school shall select students through a lottery selection process.  A charter school shall give enrollment preference to eligible students who reside within the boundaries of the school district in which the charter school is located.  A charter school may limit admission to students within a given age group or grade level.

B.  A charter school shall admit students who reside in the attendance area of a school or in a school district that is under a court order of desegregation or that is a party to an agreement with the United States Department of Education Office for Civil Rights directed towards mediating alleged or proven racial discrimination unless notice is received from the resident school district that admission of the student would violate the court order or agreement.

C.  A charter school may designate a specific geographic area within the school district in which the charter school is located as an academic enterprise zone and may limit admissions to students who reside within that area.  An academic enterprise zone shall be a geographic area in which sixty percent (60%) or more of the children who reside in the area qualify for the free or reduced school lunch program.

D.  Except as provided in subsections B an C of this section, a charter school shall not limit admission based on ethnicity, national origin, gender, income level, disabling condition, proficiency in the English language, measures of achievement, aptitude, or athletic ability.

Added by Laws 1999, c. 320, § 15, eff. July 1, 1999.

§70-3-141.  Transportation.

A.  Transportation shall be provided by the charter school in accordance with Sections 9-101 through 9-118 of Title 70 of the Oklahoma Statutes and only within the transportation boundaries of the school district in which the charter school is located.

B.  A charter school shall provide the parent or guardian information regarding transportation at the time the student enrolls in the charter school.

Added by Laws 1999, c. 320, § 16, eff. July 1, 1999.

§70-3-142.  Funding.

A.  For purposes of funding, a charter school shall be considered a site within the school district in which the charter school is located and the student membership of the charter school shall be included in the average daily membership of the school district.  A charter school shall receive, for each student, the school district's average local and county revenue which is chargeable in the State Aid formula, state dedicated revenue, and state-appropriated funds per average daily membership generated by its students for the applicable year, less up to five percent (5%) of the total, which may be retained by the school district as a fee for administrative services rendered.  The State Board of Education shall determine the policy and procedure for making payments to a charter school.

B.  The average daily membership for the first year of operation of a charter school shall be determined initially using an estimated student count based on actual registration of students before the beginning of the school year.  After the first nine (9) weeks in session for the first year of operation, the charter school shall revise the average daily membership to equal the actual average daily membership of the charter school.  If the average daily membership was overestimated or underestimated, the budget of the school shall be revised.

C.  A charter school shall be eligible to receive any other aid, grants or revenues allowed to other schools.

D.  A charter school, in addition to the money received from the state, may receive money from any other source.  Any unexpended nonstate funds, excluding local revenue, may be reserved and used for future purposes.

Added by Laws 1999, c. 320, § 17, eff. July 1, 1999.  Amended by Laws 2004, c. 472, § 2, emerg. eff. June 7, 2004.

§70-3-143.  Reports.

The State Board of Education shall issue an annual report to the Legislature and the Governor outlining the status of charter schools in the state.  Each charter school shall annually file a report with the Office of Accountability.  The report shall include such information as requested by the Office of Accountability, including but not limited to information on enrollment, testing, curriculum, finances and employees.

Added by Laws 1999, c. 320, § 18, eff. July 1, 1999.

§70-3-144.  Charter Schools Incentive Fund.

A.  There is hereby created in the State Treasury a fund to be designated the "Charter Schools Incentive Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated by the Legislature, gifts, grants, devises and donations from any public or private source.  The State Department of Education shall administer the fund for the purpose of providing financial support to charter school applicants and charter schools for start-up costs and costs associated with renovating or remodeling existing buildings and structures for use by a charter school.  The State Department of Education is authorized to allocate funds on a per-pupil basis for purposes of providing matching funds for the federal State Charter School Facilities Incentive Grants Program created pursuant to the No Child Left Behind Act, 20 USCA, Section 7221d.

B.  The State Board of Education shall adopt rules to implement the provisions of this section, including application and notification requirements.

Added by Laws 1999, c. 351, § 16, emerg. eff. June 8, 1999.  Amended by Laws 2004, c. 472, § 3, emerg. eff. June 7, 2004.

§70-3-150.  Academic Performance Index.

A.  The State Board of Education shall develop an Academic Performance Index (API) to be used to measure performance of schools, including the academic performance of students.  The index shall consist of a variety of indicators including, but not limited to:

1.  Attendance rates for students;

2.  Dropout rates;

3.  Results of the Oklahoma School Testing Program administered pursuant to Section 1210.508 of this title;

4.  Advanced Placement participation;

5.  Graduation rates for secondary school students;

6.  Scores of the American College Test (ACT); and

7.  College remediation rates.

B.  The data collected for the API shall be disaggregated, when available, by socioeconomic status and ethnic group.  Oklahoma School Testing Program results shall constitute no less than sixty percent (60%) of the value of the index.

C.  Based on the API, the State Board of Education shall adopt expected annual percentage growth targets for the state level, school districts, and all school sites based on their API baseline score.  The minimum percentage growth target shall be five percent (5%) annually.  However, the State Board of Education may set differential growth targets based on grade level of instruction.

Added by Laws 1999, c. 320, § 35, eff. July 1, 1999.  Amended by Laws 2001, c. 413, § 1, eff. July 1, 2001.

§70-3-151.  Reports on index.

A.  On or before December 31, 1999, the State Board of Education shall file a report with the Governor and the Legislature setting out the plan for establishing the Academic Performance Index.  Thereafter, on or before December 31 and every year thereafter the Board shall file a report with the Governor and the Legislature on the state, district, and site results of this program.

B.  On or before July 13, 2001, the State Board of Education shall file a report with the Governor and the Legislature setting out the draft formula to be used for the Academic Performance Index.

C.  On or before September 30, 2001, the State Board of Education shall file a report with the Governor and the Legislature setting out the formula to be used for the Academic Performance Index.

D.  On or before February 28, 2002, the State Board of Education shall file a report with the Governor and the Legislature containing the final baseline Academic Performance Index.

E.  The State Department of Education shall notify school districts of the status of implementation of the Academic Performance Index, including the deadlines and information to be reported as required in subsections B, C and D of this section.

Added by Laws 1999, c. 320, § 36, eff. July 1, 1999.  Amended by Laws 2001, c. 413, § 2, eff. July 1, 2001.

§70-3-152.  Repealed by Laws 2005, c. 466, § 2, eff. July 1, 2005.

§70-3-152.1.  Academic Achievement Award program.

A.  The State Board of Education shall develop an Academic Achievement Award (AAA) program.  The AAA program shall provide monetary awards to qualified employees at schools that attain the highest overall student achievement and the highest annual improvement in student achievement as measured by the Academic Performance Index (API) in each of five groups based on average daily membership (ADM) as provided for in subsection C of this section.

B.  1.  No later than January 31 of each year, the State Board of Education shall provide a monetary award to all qualified employees at school sites designated as recipients of the Academic Achievement Award as calculated pursuant to this section.

2.  The Board shall determine the amount of funds available for the AAA program, which shall include funds appropriated for the AAA program and may include other funds identified by the Board, which may be used for this purpose.

3.   a. The Board shall determine the school site in each of the groups as designated in subsection C of this section that has achieved the highest overall student achievement as measured by the API as calculated pursuant to Section 3-150 of Title 70 of the Oklahoma Statutes.

b. The Board shall determine the school site in each of the groups as designated in subsection C of this section that has achieved the highest annual percentage improvement in student achievement as measured by the API score as compared to the previous year.

c. In the event of tie scores, the Board shall select the school with the highest annual percentage improvement in student achievement as measured by the API score as compared to the previous year.  If a tie still exists, the Board shall select the school with the highest annual percentage improvement in reading achievement as measured by the reading assessments administered pursuant to Section 1210.508 of Title 70 of the Oklahoma Statutes.

4.  The amount of funds available shall be divided by the total number of qualified employees at each of the schools identified as award recipients to determine the amount of the monetary award to be paid to each qualified employee.

C.  Groups shall be designated based on average daily membership (ADM) as follows:

1.  Group 1 - 0 to 135 ADM;

2.  Group 2 - 136 to 235 ADM;

3.  Group 3 - 236 to 345 ADM;

4.  Group 4 - 346 to 505 ADM; and

5.  Group 5 - 506 or more ADM.

D.  For purposes of this section, "qualified employees" means all certified personnel employed for at least one-half (1/2) of the school year from which the student test data was derived and at least one-half (1/2) of the school year during which the awards provided for in this section will be paid.

E.  No school or school district shall be liable for payment of awards pursuant to this section.  Awards shall not be included in the calculation of a teacher's salary for purposes of meeting the district or statutory minimum salary schedule or for purposes of calculating Oklahoma Teachers' Retirement System contributions or benefits.

F.  The State Board of Education shall promulgate rules necessary for the implementation of this section.

Added by Laws 2005, c. 466, § 1, eff. July 1, 2005.

§70-3-153.  Reporting of plans to state board - Exemptions.

Except for school districts with one or more school sites which are identified for school improvement as determined by the State Board of Education pursuant to the requirements of the No Child Left Behind Act of 2001, P.L. No. 107-110, all school districts shall be exempt from reporting to the Board the following plans:

1.  The Comprehensive Local Education Plan as required in Section 3-104.2 of this title;

2.  The school improvement plan as required in Section 5-117.4 of this title;

3.  The professional development plan as required in Section 6-194 of this title;

4.  The capital improvement plan as required in Section 18-153 of this title; and

5.  The reading sufficiency plan as required in Section 1210.508C of this title, subject to the requirements of paragraph 1 of subsection F of Section 1210.508C of this title; provided the last reading sufficiency plan submitted by the school district was approved by the State Department of Education and expenditures for the program include only expenses relating to individual and small group tutoring, purchase of and training in the use of screening and assessment measures, summer school programs, and Saturday school programs.  Prior approval from the State Department of Education shall be required for other types of expenditures.

Added by Laws 2001, c. 242, § 1, eff. July 1, 2001.  Amended by Laws 2005, c. 431, § 1, eff. Sept. 1, 2005.

§70-3-154.  Review of plans by regional accreditation officer.

Each plan listed in Section 1 of this act and which is not required to be submitted to the State Department of Education shall be reviewed by a regional accreditation officer at the time of the annual visit to the school district by an officer.

Added by Laws 2001, c. 242, § 2, eff. July 1, 2001.

§70-3-155.  Study and assessment of information and reports.

The State Board of Education shall study and assess ways to eliminate, reduce, consolidate, and simplify the number, type, and length of reports, data, statistics, and other information required of any school district or school district personnel by the Board or State Department of Education.  Subject to the availability of funding, the Board is hereby authorized to retain a consultant or expert as may be necessary to complete the study.  The study shall include the feasibility of coordinating reporting dates and shall identify all requirements for maintaining, completing and filing records and reports mandated by law or rule and make recommendations for any amendments that may be necessary to the law or rules to implement the recommendations reported in the study.  In conducting research for the study, the Board shall provide for the input and participation of school districts and school district personnel.  By December 31, 2005, the Board shall issue a preliminary report of any findings and recommendations collected prior to that date.  Upon the availability of funding, the Board shall complete the findings and recommendations of the study and shall file a final report with the Governor, Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

Added by Laws 2005, c. 290, § 2, emerg. eff. June 6, 2005.

§70-3-160.  State student record system - Development and implementation in compliance with federal requirements.

A.  In developing and implementing a state student record system, as required in Subsection E of Section 18-200.1 of Title 70 of the Oklahoma Statutes, and as needed to comply with the tracking and reporting requirements of the Elementary and Secondary Education Act of 2001 (ESEA), P.L. No. 107-110, also known as the "No Child Left Behind Act of 2001", the State Department of Education shall construct the system to contain the following elements and comply with the following standards and compliance capabilities:

1.  Extensible Markup Language (XML), which defines common data formats used during communication between disparate systems;

2.  Web services protocol developed by the World Wide Web Consortium, which enables systems that are physically separated but connected to the Internet to be combined to permit complex operations;

3.  Schools Interoperability Framework (SIF) version 1.5 specifications, or any updated versions of the specifications, which enable school district software management systems to communicate with each other.  The student record system shall include, but not be limited to, the specifications for course identifiers, state standard formatting, content formatting, and assessment formatting specification;

4.  United States Department of Education Performance-Based Data Management Initiative (PBDMI) data exchange guidelines with data elements capable of providing reporting on federal educational programs; and

5.  Defined state data codes to ensure consistent reporting from school districts including, but not limited to, data codes for course identifiers, entries, gains, and losses.  Current data codes for teacher certification and the Oklahoma Cost Accounting System shall be extended to match other defined data codes.

B.  By the 2005-2006 school year, any student information system and any instructional management system used by school districts in the state shall comply with the Extensible Markup Language (XML) standards and the Schools Interoperability Framework (SIF) version 1.5 specifications, or any updated versions of the specifications.

Added by Laws 2003, c. 430, § 2, eff. July 1, 2003.

§70-3-161.  Student Tracking and Reporting (STAR) Pilot Program.

A.  There is hereby created the Student Tracking and Reporting (STAR) Pilot Program.  The purpose of the Pilot Program shall be to provide for the development and implementation of a horizontal school district and school site level student data management and reporting system based on the Schools Interoperability Framework (SIF) industry open-standard.  The developed student data management and reporting system shall provide horizontal articulation of student academic data, student demographic data and other relevant student information.  Horizontal articulation shall assimilate the data from the classroom level, to the school site level, and to the district level, with the capability to analyze and disseminate the data back to the school site and classroom level when required by teachers and administrators to support informed and improved classroom instruction.  The student data management and reporting system shall vertically interoperate with the Oklahoma State Student Information System, referred to as the Wave Program.  Vertical interoperability shall allow for the student data management and reporting system to exchange necessary and requested student data elements with the Wave Program.  Nothing in this section shall prohibit the State Board of Education from developing and defining student data elements necessary for the Wave Program.  The Pilot Program shall incorporate the following objectives:

1.  Provide for academic performance reporting at the district level for all students in grade levels five, eight, ten and twelve.  Academic performance reporting shall include report card grades, student performance results from multiple standardized assessments, including at least one norm-referenced assessment, Oklahoma State Testing Program results for grade levels five, eight, and End-of-Instruction assessments, and ACT college entrance examination scores when applicable;

2.  Provide for a horizontal data aggregation system at the school district and site level that facilitates storage, retrieval and distribution of data both horizontally, at the school district and site levels, and vertically to the Wave Program, including all necessary student data elements to support academic performance reporting;

3.  Provide for a reporting structure at the district level that shall address all state and federal reporting requirements, including those specified in the federal act known as the No Child Left Behind Act (NCLB), and data elements used in determining district and site performance levels for the Academic Performance Index.  The district level reporting structure shall also provide for the transfer of aggregated school district and site level data in Extensible Markup Language (XML), an industry open-standard data format, to both state and federal agencies if required by the agencies in an aggregated format;

4.  Develop, define and implement necessary data elements and codes to meet reporting requirements to support horizontal articulation of data at the district and site level and to provide effective transfer of data for state and federal reporting.  Provided, that if SIF or the State Board of Education has not defined data elements and codes necessary for the development of the student data management and reporting system, the participating pilot program school districts may create the necessary data elements and codes to support horizontal articulation of data at district and site levels and to provide effective transfer of data for state and federal reporting requirements.  Nothing in this paragraph shall prohibit the State Board of Education from defining data elements and codes not defined in the SIF specifications for the Wave Program and from requiring all school districts, including the pilot program school districts, to use the data elements for the vertical transfer of data.  These data elements and codes may include, but are not limited to, expanded student entry, gain and loss codes and unique course identification codes;

5.  Provide for a historical data warehousing system at the school district and site levels to archive and retrieve comprehensive student data in order to provide all Pilot Program teachers and administrators with the necessary student academic performance indicators, including report card grades and multiple assessment data, to inform and improve instructional programs at the classroom level;

6.  Provide for the aggregation of student performance credentialing at both school district and site levels.  The Pilot Program schools shall develop credentialing criteria that shall include, but is not limited to, all areas of academic performance as outlined in paragraph 1 of this subsection, plus additional performance indicators pertaining to life skills, citizenship, and when applicable, employability skills and career awareness/exploration.  Pilot Program schools shall develop a summary or condensed portfolio of student credentialing results within the transcript of all graduating students, to include cumulative credentialing data for students from grades six through twelve.  The student credentialing portfolio shall be developed so that it can be electronically distributed via secure vertical transmission.  Any transmission of a student portfolio to institutions of higher education and to other entities such as potential employers shall comply with the provisions of the Family Education Rights & Privacy Act (FERPA);

7.  Provide for a continuous school and student improvement framework through the measurement of comprehensive, cumulative student growth by analyzing multiple academic performance measurements.  Such measurements shall document relative growth over time so as to determine continuous improvement at the individual student, grade and school-wide levels; and

8.  Provide for professional development in the use of techniques and tools to improve student achievement to teachers in the Pilot Program.  Provide training to administrators and support personnel in the implementation of the student data management and reporting system.

B.  The student data management and reporting system shall be designed to deliver specific data to the Wave Program as is required.  Options shall be explored to facilitate the future development of secure data delivery systems at district and site levels that shall provide information to parents, students, teachers, administrators and the community regarding student, site and district level academic growth.

C.  The Pilot Program participants shall utilize a system for data articulation and continuous improvement that is currently being utilized or developed by a school district or districts in the state as the model for the Student Tracking and Reporting Pilot Program.  The model system shall include the following proven capabilities:

1.  Proven systemic methodology to electronically generate state and federal reports;

2.  Proven methodology to manage, analyze, and securely deliver student academic and performance data to administrators and teachers;

3.  Two (2) or more years implementing a horizontal articulation solution based on the SIF specifications; and

4.  One (1) or more years implementing a horizontal articulation solution allowing for interoperability between multiple SIF specification versions and with a demonstrated capacity in using a Zone Integration Server (ZIS) application that provides for the exchange of student data between more than five disparate education software systems and a ZIS that utilizes more than five industry-built SIF agents.

D.  There is hereby created the Student Tracking and Reporting (STAR) Coordinating Committee.  The Committee shall consist of five (5) members as follows:

1.  One member to be appointed by the Speaker of the Oklahoma House of Representatives;

2.  One member to be appointed by the President Pro Tempore of the Senate;

3.  One member to be appointed by the Governor;

4.  One member to be appointed by the Superintendent of Public Instruction; and

5.  One member who represents OneNet appointed by the Chancellor of Higher Education.

E.  The State Superintendent of Public Instruction shall call the first meeting of the Committee within thirty (30) days after the effective date of this act.  The Committee shall select a Chair of the Committee from among the members at the first meeting.  Subsequent meetings of the Committee shall be held at the call of the Chair or by a quorum of the members.  The Committee shall meet at such times as is necessary.

F.  Members of the Committee shall receive no compensation for serving on the Committee, but shall receive travel reimbursement as follows:

1.  State agency employees who are members of the Committee shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies in accordance with the State Travel Reimbursement Act; and

2.  All other Committee members shall be reimbursed by the State Board of Education for travel expenses incurred in the performance of their duties on the Committee in accordance with the State Travel Reimbursement Act.

G.  The STAR Coordinating Committee shall select five public school districts to participate in the Pilot Program.  One school district shall be selected from each of the four quadrants of the state.  One school district shall be selected from a large urban area in the state based on population.  The Committee shall establish criteria, including but not limited to technical capacity and knowledge criteria, that school districts shall be required to meet in order to qualify to participate in the Pilot Program.  The Committee shall select the participating school districts by September 15, 2005.

H.  The STAR Coordinating Committee shall develop standards and procedures necessary for carrying out the objectives of the Pilot Program and for acquiring resources, materials, and software for the Pilot Program.

I.  At the direction of the STAR Coordinating Committee, the State Board of Education shall contract with experts or specialists and for training, materials, and software as is necessary to accomplish purposes of the Pilot Program.

J.  By July 1, 2006, the STAR Coordinating Committee shall report on the progress and developments accomplished through the Pilot Program.

Added by Laws 2005, c. 443, § 2, eff. July 1, 2005.

§70-3-162.  Enrollment - Collection of information regarding participation in certain programs.

A.  Beginning with the 2007-2008 school year, upon initial enrollment in a public school district, the school shall request the parent or guardian of a student to provide information to the school district regarding participation in the following:

1.  A childcare program that is licensed pursuant to the tiered licensing system established by the Department of Human Services;

2.  The Sooner Start program operated by the State Department of Education;

3.  The Oklahoma Parents as Teachers program operated by the State Department of Education;

4.  The Children First program operated by the State Department of Health;

5.  Any child abuse prevention program operated by the State Department of Health;

6.  Any federally funded Head Start program; and

7.  Any other early childhood program funded by state or federal monies as determined by the State Board of Education.

B.  The State Department of Education shall verify the accuracy of the information provided by the parents or guardians pursuant to subsection A of this section with the appropriate agency.  Each agency shall cooperate and provide verifying data to the Department.

C.  The State Department of Education shall develop state data elements and codes for each program identified pursuant to subsection A of this section for use in the statewide student record system program, which shall be used to provide effective reporting and research on the identified programs.  The codes shall be entered into the statewide student record system program upon initial enrollment of a student.

D.  The State Board of Education shall adopt rules to implement the provisions of this section.

Added by Laws 2005, c. 420, § 1, eff. July 1, 2005.

NOTE:  Editorially renumbered from § 3-161 to avoid a duplication in numbering.

§70-4.  Repealed by Laws 1941, p. 416, § 8.

§70-4-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-8.  Repealed by Laws 1951, c. 235, § 34.

§70-4-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-11.1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-15.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-17.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-18.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-19.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-20.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-21.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-22.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-23.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-24.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-25.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-26.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-27.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-28.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-29.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-30.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-31.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-31a.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-32.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-33.  Repealed by Laws 1963, c. 275, § 3.

§70-4-33.1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-34.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-35.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-36.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-37.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-38.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-39.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-40.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-41.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-42.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-43.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-44.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-45.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-46.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-47.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-48.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-49.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-4-101.  Abolition of office of county superintendent of schools.

As of July 1, 1993, the office of county superintendent of schools in and for each county in Oklahoma is hereby abolished.

Laws 1971, c. 281, § 4-101, eff. July 2, 1971; Laws 1972, c. 155, § 1, emerg. eff. April 7, 1972; Laws 1977, 1st Ex.Sess., c. 1, § 23, emerg. eff. June 21, 1977; Laws 1993, c. 239, § 22, eff. July 1, 1993.

§70-4-102.  Repealed by Laws 1980, c. 180, § 6, emerg. eff. May 13, 1980.

§70-4-103.  Repealed by Laws 1989, 1st Ex. Sess., c. 2, § 121, operative July 1, 1990.

§70-4-104.  School district boundaries - Duties of county clerk.

On or before the first day of January of each year, the county clerk or a designee of the county clerk shall obtain from the State Department of Education and furnish to the county assessor of the county a current description of the boundary of each and every school district or part of a district in the county and also notify the Oklahoma Tax Commission, the county assessor and county treasurer of the county of any and all changes in the boundaries of a school district lying wholly or in part in the county.

Laws 1971, c. 281, Section 4-104, eff. July 2, 1971; Laws 1991, c. 16, § 1, eff. July 1, 1991; Laws 1993, c. 239, § 23, eff. July 1, 1993.

§70-4-104.1.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-4-108.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-4-109.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-4-110.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-4-111.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-4-112.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-4-200.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-4-201.  Transfer and preservation of records - Additional salaries.

All records of a former county superintendent of schools shall be transferred to and are to be maintained and preserved by the county clerk of the county, who shall designate a deputy, aide, assistant or other employee of the county clerk's office to perform such duties.  The County Commissioners shall make space available in which the records can be maintained, preserved and made secure.  Except for those records specifically required by state or federal statutes to be kept confidential, public access shall be made available to all of the records.

After the records of a former county superintendent of schools are transferred to and the responsibility of maintaining the records are assigned to a deputy, aide, assistant or other employee of the county clerk's office, the county clerk and county commissioners of the county shall recommend to the county excise board that additional salary be considered for the employee based upon the additional responsibilities if funds are available and approved.  Any additional salary of such employee shall be subject to the limitations set forth in Section 180.65 of Title 19 of the Oklahoma Statutes.

Added by Laws 1992, c. 253, § 1, emerg. eff. May 22, 1992.  Amended by Laws 1993, c. 239, § 24, eff. July 1, 1993.

§70-5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-5-1.  Repealed by Laws 1965, c. 18, § 1.

§70-5-2.  Repealed by Laws 1965, c. 18, § 1.

§70-5-3.  Repealed by Laws 1965, c. 18, § 1.

§70-5-4.  Repealed by Laws 1965, c. 18, § 1.

§70-5-5.  Repealed by Laws 1965, c. 18, § 1.

§70-5-6.  Repealed by Laws 1965, c. 18, § 1.

§70-5-7.  Repealed by Laws 1965, c. 18, § 1.

§70-5-8.  Repealed by Laws 1965, c. 18, § 1.

§70-5-9.  Repealed by Laws 1965, c. 18, § 1.

§70-5-10.  Repealed by Laws 1955, p. 445, § 55.

§70-5-11.  Repealed by Laws 1965, c. 18, § 1.

§70-5-12.  Repealed by Laws 1955, p. 445, § 55.

§70-5-13.  Repealed by Laws 1955, p. 445, § 55.

§70-5-14.  Repealed by Laws 1955, p. 445, § 55.

§70-5-15.  Repealed by Laws 1953, p. 384, § 30.

§70-5-16.  Repealed by Laws 1955, p. 445, § 55.

§70-5-17.  Repealed by Laws 1955, p. 445, § 55.

§70-5-18.  Repealed by Laws 1955, p. 445, § 55.

§70-5-19.  Repealed by Laws 1955, p. 445, § 55.

§70-5-20.  Repealed by Laws 1955, p. 445, § 55.

§70-5-21.  Repealed by Laws 1955, p. 445, § 55.

§70-5-22.  Repealed by Laws 1955, p. 445, § 55.

§70-5-101.  School districts - Designation.

All school districts in Oklahoma, now in existence or which may hereafter be created, shall be designated only as independent, elementary or technology center school districts.  Independent school districts, elementary school districts and technology center school districts shall be under the supervision and the administration of the respective boards of education thereof.

Added by Laws 1971, c. 281, § 5-101, eff. July 2, 1971.  Amended by Laws 1991, c. 16, § 2, eff. July 1, 1991; Laws 1993, c. 239, § 25, eff. July 1, 1993; Laws 2001, c. 33, § 70, eff. July 1, 2001.

§705102.  Independent school districts.

All independent school districts in Oklahoma shall be those which shall have maintained during the previous year a school offering high school subjects fully accredited by the State Board of Education.

A reasonable deviation from any of the requirements enumerated herein shall not operate to prohibit the State Board of Education from designating any district as independent if the other requirements are sufficiently superior to the minimum standards required herein, but standards therefor shall be reduced to writing and a copy thereof sent to all districts maintaining high schools in Oklahoma at least one (1) year prior to the time the requirements become effective. Until the effective date thereof, the requirements hereinabove enumerated shall remain in full force and effect. As a basis for attaining the status of independent school district, high schools shall be inspected by a member of the division of secondary education of the State Board of Education or such other representative as the State Board of Education shall designate, and all of the standards prescribed by the State Board of Education shall be carefully checked in the presence of the district superintendent of schools or board of education of the district.  A written report shall be made and mailed to the district superintendent of schools and board of education within thirty (30) days after the time of such inspection.  Such report shall indicate if the high school meets the requirements and, if not, a statement shall be made as to what must be done in order to comply therewith.

After any school district has become independent, it shall remain so until removed from independent status by the State Board of Education, which, however, shall not remove any school district from independent status until it is satisfied that the minimum standards for independent school districts are not being maintained. Any order of the State Board of Education removing a school district from independent status shall not become effective until the close of the fiscal year in which such order is made, and any order removing a school district from independent status which has heretofore been made by the State Board of Education, regardless of notice or effective date thereof, is hereby validated. A reasonable variation from year to year in the minimum number of teachers required shall not affect the status of any independent school district.

Laws 1971, c. 281, § 5102, eff. July 2, 1971.

§705103.  Elementary school districts.

Elementary school districts shall offer grades kindergarten through eight and are those which have not met the minimum standards for, and have not been designated as, independent school districts by the State Board of Education.  On and after July 1, 1991, every place in the Oklahoma Statutes which refers to "dependent school district" shall mean "elementary school district".

Laws 1971, c. 281, § 5103, eff. July 2, 1971; Laws 1976, c. 116, § 1, emerg. eff. May 14, 1976; Laws 1991, c. 3, § 2, eff. July 1, 1991.

§70-5-103.1.  Elementary school districts - Prohibition on certain grades.

On or after the effective date of this act, except upon approval of the State Board of Education, an elementary school district that did not offer any grade above the eighth grade during the 1993-94 school year may not offer grades above the eighth grade during the 1994-95 school year or any school year thereafter.  No later than August 1, 1994, the State Board of Education shall promulgate rules to implement the provisions of this section.

Added by Laws 1994, c. 150, § 1, eff. July 1, 1994.

§705104.  Designation of district retained on records  When.

Only for the purpose of identifying a district that originally incurred an indebtedness so as to avoid confusion in discharging such indebtedness, the designation of a district when an indebtedness was incurred may be retained in the records of the county assessor, county treasurer, and other public officials charged with the duty of levying and collecting taxes for the payment of obligations of school districts irrespective of whether such indebtedness has been assumed by another school district.

Laws 1971, c. 281, § 5104, eff. July 2, 1971.

§705105.  School district  Body corporate  Powers.

Every school district shall be a body corporate and shall possess the usual powers of a corporation for public purposes by the name and style of "Independent (or Elementary, if it is an elementary school district) School District Number ________________ (such number as may be designated by the State Board of Education) of __________________________ (the name of the county in which the district is located, or if lying in more than one county the name of the county where supervision is located) County, Oklahoma," and in that name may sue and be sued and be capable of contracting and being contracted with and holding such real and personal estate as it may come into possession of or by will or otherwise and as authorized by law.

Laws 1971, c. 281, § 5105, eff. July 2, 1971; Laws 1991, c. 3, § 3, eff. July 1, 1991; Laws 1993, c. 239, § 26, eff. July 1, 1993.

§70-5-106.  Governing body of school district.

A.  The governing board of each school district in Oklahoma is hereby designated and shall hereafter be known as the board of education of such district.  Except as otherwise provided in this section, the superintendent of schools appointed and employed by the board shall be the executive officer of the board and shall perform duties as the board directs.

B.  The board may contract with a superintendent for a term as mutually agreed upon but not to exceed three (3) years beyond the fiscal year in which the contract is approved by the board and accepted by the superintendent.  The contract shall include all other terms and conditions as agreed upon in writing by the board and the superintendent.

C.  The boards of two or more school districts may contract with one superintendent to serve as superintendent of the school districts as provided in Section 4 of this act.

D.  No board of a school district having average daily membership (ADM) of fewer than five hundred (500) pupils shall be prohibited from allowing a superintendent to serve simultaneously as a principal.

E.  The chief executive officer of the board of education of a district in which a public developmental research school is established shall be the director of the school appointed as provided in Section 1210.577 of this title.

Added by Laws 1971, c. 281, § 5-106, eff. July 2, 1971.  Amended by Laws 1985, c. 329, § 19, emerg. eff. July 30, 1985; Laws 1993, c. 257, § 10, emerg. eff. May 26, 1993; Laws 1997, c. 18, § 1, eff. Nov. 1, 1997; Laws 2003, c. 455, § 1, eff. July 1, 2003.

§70-5-106A.  Employment contracts with more than one school district.

A superintendent, administrator, teacher, or person providing support services may contract with more than one school district to serve as superintendent, administrator, or teacher, as appropriately qualified, or to provide support services for each contracting district.  The contract may be mutual with all the districts as parties, or the contracts may be separate; provided, that a superintendent, administrator, teacher, or person providing support services may not enter into contracts with more than one school district without the assent and knowledge of all the school districts with which they are contracting.  The districts who contract either mutually or separately with a superintendent, administrator, or teacher, or with a person to provide support services may enter into agreements upon such terms and conditions as the parties may agree and may include terms related to the division of payments for items including, but not limited to, payment of benefits or travel for the superintendent, administrator, teacher, or person providing support services.  Unless otherwise provided by contract, each district shall pay into the Teachers' Retirement System of Oklahoma the district's pro rata share of the payment required to be paid into the System on behalf of the employee.

Added by Laws 2003, c. 455, § 4, eff. July 1, 2003.

§70-5-107.  Repealed by Laws 1972, c. 216, § 3.

§70-5-107A.  Boards of education of school districts - Membership - Election procedure.

The following provisions and the provisions of Section 13A-101 et seq. of Title 26 of the Oklahoma Statutes shall govern the election of members of the board of education for a school district:

A.  For purposes of this section, temporary positions added to a board of education pursuant to Section 7-101 or 7-105 of this title and the chair of the board of education elected pursuant to Section 1 of this act shall not be considered in determining the size of the board.  The number and term of each board of education shall be as follows:

District Members Term (Years)

Elementary 3 3

Independent

1.  Districts having a five-member board 5 5

2.  Districts having a seven-member board unless an election is conducted pursuant to subsection C of this section 7 4

B.  In all school districts, the members of the board of education shall be elected as follows:

1. a. Between August 1 and December 31 of the year following the submission by the United States Department of Commerce to the President of the United States of the official Federal Decennial Census, the board of education shall reapportion the territory of the school district into board districts.  Beginning with the reapportionment following the 1990 Federal Decennial Census, all boundaries of board districts shall follow clearly visible, definable and observable physical boundaries which are based upon criteria established and recognized by the Bureau of the Census of the United States Department of Commerce for purposes of defining census blocks for its decennial census and shall follow, as much as is possible, precinct boundaries.  Board districts shall be compact, contiguous and shall be as equal in population as practical with not more than a ten percent (10%) variance between the most populous and least populous board districts.

b. School districts having fewer than one thousand eight hundred (1,800) students in average daily membership during the preceding school year may choose not to establish board districts and may nominate and elect all board members at large.

c. Elementary school districts shall have board members elected at large.

d. A city located in an independent school district having four or more wards and an outlying area with such outlying area comprising no more than twenty percent (20%) of the population of such independent school district, then such independent school district may adopt such wards and outlying area in lieu of the board districts provided for in subparagraph a of this paragraph, and at least one member of the board of education of such independent school district shall be a member of each ward; and

2.  One member of the board of education shall be elected by the electors of the school district to represent each such board district.  Provided, however, that in any school district where the electors of each board district, rather than the electors of the entire school district, elect board members to represent that board district, that district shall elect board members in that manner.

If during the term of office to which a person was elected, that member ceases to be a resident of the board district for which the person was elected, the office shall become vacant and such vacancy shall be filled as provided in Section 13A-110 of Title 26 of the Oklahoma Statutes; and

3.  In a school district having more than ten thousand (10,000) children in average daily membership, the following provision and the provisions of Section 13A-101 et seq. of Title 26 of the Oklahoma Statutes shall control as to election of the members of the school district's board of education:

a. There shall be held an election in which the electors of each board district in which a term is expiring or in which a vacancy exists shall select two candidates from among the candidates for board member to represent the board district,

b. If, in the election, one candidate has a majority of all votes cast, then a run-off election is not required.  If no candidate receives a majority of all votes cast, then the two candidates receiving the greatest number of votes shall become the candidates for the board district in the general election, and

c. At the run-off election, all of the electors of the board district shall select one of the two candidates as the member of the board of education representing the board district.

C.  Any seven-member board shall have the option of reducing its board to a five-member board either after approval of a board resolution or a vote of the electors of the school district to take such action pursuant to Section 13A-109 of Title 26 of the Oklahoma Statutes.  The election pursuant to a vote of the electors of the school district shall be called upon the submission of a petition requesting the election signed by ten percent (10%) of the school district electors in the school district, the percentage being applied to the highest number of voters voting in a regular school district election in the district in the preceding five (5) years as determined by the secretary of the county election board, who shall certify the adequacy of the number of signatures on the petition.  If the question is put before the voters of the district, such election shall be held along with and at the same time and place as the next school election if all requirements of Section 13A-101 et seq. of Title 26 of the Oklahoma Statutes for such election are met.

After such resolution or election, the board shall reapportion the district, determining by resolution or by lot which board member offices shall be abolished at the end of the current board member's term and which shall become one of the offices of the new board.

Election of the resulting board members shall be carried out according to procedures stated in this section and Section 13A-101 et seq. of Title 26 of the Oklahoma Statutes.

School board members currently serving in offices abolished pursuant to this subsection shall continue serving until the end of their current terms as at-large members.

D.  Except for the chair of the board of education elected pursuant to Section 1 of this act, offices of members of the board of education shall be designated by consecutive numbers and shall correspond with board districts when applicable.

E.  Except for those members elected prior to July 1, 1992, the terms of office of the members of a five-member board of education shall commence on the first regular, special or emergency school board meeting after the date of the annual school election and after the member has been certified as elected:

Office No. 1 1991

Office No. 2 1992

Office No. 3 1993

Office No. 4 1994

Office No. 5 1995

The terms of office of the members of a seven-member board of education shall be staggered, with one member being elected in 1991, two members being elected in 1992, two members being elected in 1993 and two members being elected in 1994 and shall commence on the first regular, special or emergency school board meeting after the date of the annual school election and after the member has been certified as elected; provided, in districts needing to elect two members in 1991 to maintain a full complement of board members, two members shall be elected in 1991, one for a full term and one for a one-year term, as determined by the local board.  If a seven-member board is formed upon consolidation pursuant to Section 7-105 of this title, or upon annexation pursuant to Section 7-101 of this title, the formation agreement shall specify initial short terms as necessary to extend until the beginning of the regular terms for seven-member boards established herein.

Upon reduction of a seven-member board pursuant to subsection C of this section, the terms of the five-member board shall be staggered pursuant to this subsection.

One member of a three-member board of education shall be elected each year, and the terms of office shall commence on the first regular, special or emergency school board meeting after the member has been certified as elected.

F.  The term of office of each board member elected after July 1, 1992, shall commence on the first regular, special or emergency school board meeting after the date of the annual school election and after the member has been certified as elected.  Board members elected prior to July 1, 1992, may remain in office until their successor is elected and seated pursuant to Sections 13A-101 through 13A-111 of Title 26 of the Oklahoma Statutes.  The remaining term of any member who completes the term for which the member was elected but not wishing to serve until the successor of the member takes office on the first regular, special or emergency school board meeting after the successor has been certified as elected, shall be filled by appointment by the remaining members of the board of education.

Added by Laws 1972, c. 216, § 1.  Amended by Laws 1979, c. 225, § 1, eff. Oct. 1, 1979; Laws 1980, c. 186, § 1, emerg. eff. May 12, 1980; Laws 1983, c. 295, § 1, emerg. eff. June 23, 1983; Laws 1989, c. 132, § 5, eff. June 1, 1990; Laws 1990, c. 257, § 1, eff. July 1, 1990; Laws 1991, c. 3, § 4, eff. July 1, 1991; Laws 1991, c. 330, § 1; Laws 1992, c. 254, § 1, emerg. eff. May 22, 1992; Laws 1993, c. 45, § 3, emerg. eff. April 9, 1993; Laws 1994, c. 360, § 5, eff. July 1, 1994; Laws 1998, c. 124, § 1, eff. July 1, 1998; Laws 2000, c. 280, § 2, emerg. eff. June 1, 2000.

§70-5-107B.  Expansion of a board of education - Chair and other positions.

A.  The board of education of a district with an average daily membership (ADM) of more than thirty thousand (30,000) students may be expanded to add a member who shall be elected at large for a term of four (4) years and who shall serve as chair of the board.  The chair of the board position may be added upon a majority vote of the district board of education to add the position.  If the board opts to add the chair of the board position, the chair of the board shall be elected at the next regular election of board members, held pursuant to Section 13A-103 of Title 26 of the Oklahoma Statutes, following the decision of the board.

B.  The chair of the board of education shall possess the same qualifications as required for other board members, shall assume office as provided for other members of the board of education, shall be a full, voting member of the board, and shall count for purposes of a quorum or a majority, or other requirements based on number of members on the board.  The chair shall preside at all meetings of the board of education in accordance with rules of parliamentary procedure which have been adopted by a majority vote of the board, provided that, in the absence of rules adopted by the board, the chair shall determine and set forth the rules of parliamentary procedure that shall apply at board meetings; assemble and control the agenda for board meetings, provided that, upon approval of a majority of the members of the board, an item shall be placed on the agenda for the same or a subsequent meeting, in accordance with the Oklahoma Open Meeting Act; appoint all committees whose appointment is not otherwise provided for by law; and shall sign all warrants ordered by the board of education to be drawn upon the treasurer for school money.  The chair of the board shall possess all powers otherwise provided by law for a member of a board of education, all powers provided by law for the president of a board of education, and such other lawful powers as may be conferred upon the chair by majority vote of the board. The chair shall receive compensation and benefits as conferred upon other members of the district board of education.

C.  For a district in which a chair of the board has been elected, the district board of education, during the meeting at which the chair of the board assumes office, shall elect a vice-chair who shall serve a one-year term and until a successor is elected and qualified.  The vice-chair shall perform all duties of the chair of the board in case of the chair's absence or disability.  The board shall also elect clerks and deputies as provided in Section 5-119 of this title.  The board shall not elect a president or vice president.

D.  If a district board of education is expanded to include the chair of the board position, the chair of the board position shall not be abolished except by a majority vote of the voters of the school district voting on such question at a special election called for that purpose.  The question may be presented only upon a resolution adopted by three-fourths (3/4) of the board membership or upon petition for an election on the question, that complies with the requirements for petition and election set forth in Section 7-101 of this title.  If the question is approved, the chair of the board position shall be abolished at the end of the term of the chair who holds the office when the election is held or upon the chair's resignation or vacancy of the office following the election on the question.

Added by Laws 2000, c. 280, § 1, emerg. eff. June 1, 2000.  Amended by Laws 2001, c. 413, § 3, eff. July 1, 2001.

§70-5-108.  Repealed by Laws 1989, c. 132, § 7, eff. June 1, 1990.

§70-5-109.  Repealed by Laws 1972, c. 216, § 3.

§70-5-110.  Workshops for new board members - Reimbursement for expenses - Agreement to attend when candidate files notification and declaration - Workshop registration fee.

A.  Except as provided in subsection B of this section, at the time a school district elector files a notification and declaration of candidacy for the office of district board of education membership, such elector shall agree and pledge in writing that, within fifteen (15) months of election or appointment as a member of the district board of education, such member will complete at least twelve (12) hours of instruction on education issues, including school finance, Oklahoma education laws, and ethics, duties and responsibilities of district board of education members.  This requirement may be satisfied by attending a twoday workshop to be held within the state by the State Department of Education or by attending workshops, seminars or classes which address the above-mentioned subject matter, and which are sponsored by any organization approved by the State Board of Education, including but not limited to institutions of higher education.  The State Board of Education shall promulgate rules by which an organization or particular courses offered by an organization may be approved for purposes of fulfilling the instructional requirements set out in this section.

B.  When an incumbent of a district board of education files a notification and declaration of candidacy for reelection to the district board of education, the member shall not be required to comply with the provisions of subsection A of this section but shall be required to agree and pledge in writing that upon reelection the member will complete six (6) hours of instruction within fifteen (15) months following his or her election emphasizing changes in school law, particularly changes in the areas set forth in subsection A of this section.

C.  The State Department of Education shall, immediately after the annual elections of various district board of education members, determine the members of the district boards of education pledged to attend the workshop established by subsections A and B of this section, and shall notify such members of the time and place such workshop is to be conducted.  Upon completion of the workshop, the certificate of completion shall be included in the public records of the school board's minutes.  Each school board member, except for an incumbent member, shall be required within fifteen (15) months following or preceding his or her election to complete the workshop established by subsection A of this section or to attend twelve (12) hours of other state workshops conducted as instruction on the subjects of school finance, the Oklahoma School Code and related laws, and the ethics, duties and responsibilities of district board of education members.  If a member has not satisfied the above instructional requirements within fifteen (15) months of his or her election, the local board of education shall declare the seat of such member vacant and fill the vacancy according to law.  All government departments, agencies and institutions of this state are directed to lend such assistance as may be required by the State Department of Education for the proper conduct and administration of the workshops.  The State Department of Education shall maintain a permanent record of each district board of education member who successfully completes a workshop and shall issue a certificate of completion to such member.

D.  The State Department of Education and, upon approval of the State Board of Education, any organization or association representing district boards of education in this state are authorized to charge persons pledged to attend the workshop a registration fee sufficient to defray the estimated costs of presenting the workshop or Thirtyfive Dollars ($35.00) per registrant, whichever is the lesser amount, and to collect such fees at the time of registration.

E.  Any member of a district board of education or any individual elected, certified as the elected member by the county election board, but not sworn in and seated as a member of a district board of education at the time of a workshop presented by the State Board of Education or an organization or association representing district boards of education within the state who attends and successfully completes such workshop as required by subsection A or B of this section shall be reimbursed by the school district in accordance with the district's travel reimbursement policy.

Added by Laws 1971, c. 281, § 5-110, eff. July 2, 1971.  Amended by Laws 1980, c. 231, § 1, eff. Oct. 1, 1980; Laws 1984, c. 132, § 1; Laws 1986, c. 99, § 1, eff. Nov. 1, 1986; Laws 1989, 1st Ex. Sess., c. 2, § 26, emerg. eff. April 25, 1990; Laws 1990, c. 293, § 7, eff. Sept. 1, 1990; Laws 1991, c. 180, § 1, emerg. eff. May 13, 1991; Laws 1992, c. 254, § 2, emerg. eff. May 22, 1992; Laws 1994, c. 360, § 6, eff. July 1, 1994; Laws 2005, c. 472, § 4, eff. July 1, 2005.

NOTE:  Laws 1990, c. 257, § 2 repealed by Laws 1991, c. 180, § 2, emerg. eff. May 13, 1991 and Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.

§70-5-110.1.  Board members - Continuing education requirement.

A.  In addition to the requirements of Section 5-110 of this title, every member of a school district board of education elected to a full term of office of five (5) years or more shall be required to attend a minimum of fifteen (15) hours of continuing education, each member elected to a full four-year term of office shall be required to attend a minimum of twelve (12) hours of continuing education, and each member elected to a full three-year term of office shall be required to attend a minimum of nine (9) hours of continuing education, prior to the date set for filing for reelection to that respective board seat.  The continuing education courses, workshops, seminars, conferences, and conventions which shall satisfy the continuing education requirement shall be approved jointly by the State Department of Education and the Oklahoma Department of Career and Technology Education.

B.  Local and state continuing education programs conducted pursuant to the provisions of this section shall be held in all regions of the state at institutions of higher learning, area technology centers or other approved sites.  Notice of such courses and seminars shall be provided to all school board members and to the public schools.

C.  This section shall not apply to those school board members who file for reelection prior to July 1, 1991.

D.  Failure by a board member to satisfy the continuing education requirements of this section shall result in the ineligibility of the member to run for reelection to the school district board of education.

E.  The State Department of Education and any organization approved by the State Board of Education, including but not limited to institutions of higher education, may charge persons attending continuing education courses a registration fee sufficient to defray the estimated costs of presenting the course.  The registration fees for each course shall be announced prior to the date of such course.

F.  Any member of a school district board of education who attends and completes a course which satisfies in part or in full the requirements of this section shall be reimbursed by the school district for expenses incurred.  In addition, a school district board of education may reimburse members of the board of education for expenses incurred in registering and attending board member training programs or activities approved by the board which are in addition to the minimum school board training requirements established by law.

Added by Laws 1989, c. 10, § 1, operative July 1, 1989.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 27, emerg. eff. April 25, 1990; Laws 1990, c. 257, § 3, emerg. eff. May 23, 1990; Laws 1994, c. 360, § 7, eff. July 1, 1994; Laws 1996, c. 178, § 1, eff. July 1, 1996; Laws 2001, c. 140, § 1, eff. July 1, 2001; Laws 2001, c. 414, § 9, eff. July 1, 2001; Laws 2005, c. 472, § 5, eff. July 1, 2005.

NOTE:  Laws 2001, c. 33, § 71 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.

§70-5-110.2.  Records of attendance at continuing education events.

The State Board of Education shall maintain records of attendance by school board members at continuing education events required pursuant to Sections 5-110 and 5-110.1 of this title and prior to the final opportunity for each school board member who has not completed the continuing education requirements to complete the same, shall notify the school board member by mail of any final opportunity to complete these requirements.

Added by Laws 1990, c. 284, § 2, eff. Sept. 1, 1990.

§70-5-111.  Repealed by Laws 1994, c. 360, § 10, eff. July 1, 1994.

§70-5-112.  Repealed by Laws 1988, c. 296, § 12, eff. June 1, 1990.

§705113.  Relation by affinity or consanguinity  Prohibition.

No person shall be eligible to be a candidate for or serve on a board of education if he or she is currently employed by the school district governed by that board of education or is related within the second degree by affinity or consanguinity to any other member of the board of education or to any employee of the school district governed by the board of education, it being the purpose of this section both to prohibit persons who are related within the second degree by affinity or consanguinity from serving simultaneously on the same board of education of any school district of this state and to prohibit persons who are related within the second degree of consanguinity or affinity to an employee of a school district from serving on the board of education governing the school district while such relative is employed.  If the relationship is based on affinity, these prohibitions shall not apply to prevent members of boards of education who are serving on September 1, 1995, from serving the term for which they were elected or from serving successive terms for which they may be elected, unless it is the member's spouse who is a member of the board of education or an employee of the school district, then such prohibitions shall apply.

Any member of a board of education who violates the provisions of this section shall be subject to the penalties prescribed by Sections 485 and 486 of Title 21 of the Oklahoma Statutes.

Added by Laws 1971, c. 281, § 5113, eff. July 2, 1971.  Amended by Laws 1992, c. 254, § 3, eff. Sept. 1, 1992; Laws 1994, c. 360, § 8, eff. July 1, 1994; Laws 1995, c. 257, § 2, emerg. eff. May 25, 1995.

§705113.1.  Relation by consanguinity or affinity with school board member prohibited in employment or contracts  Exemptions - Executive sessions of board - Collective bargaining agreements.

A.  Except as otherwise provided herein, no person may be employed or put under contract by a school district if that person is related to a member of the board of education of that school district within the second degree of consanguinity or affinity.  A teacher or employee already under contract to or otherwise employed by the school district at the time the relationship is established may continue in said employment.  Except as otherwise provided, a board member already serving at the time the relationship is established may serve out the term for which the member was elected but shall not be eligible to be a candidate for or serve successive terms of office for which the member may be elected.  This provision shall not prevent a board member from serving successive terms of office if otherwise eligible under the provision of Section 5-113 of this title.  No member of the board of education who has resigned from the board before his or her term has expired may be reappointed to the board to complete the remainder of his or her term if a teacher or employee related to the resigned member of the board within the second degree of consanguinity or affinity was put under contract or otherwise employed by the school district after the board member resigned.

Any member of a board of education who is related to a teacher or other employee of the district within the second degree of consanguinity or affinity shall not attend or participate in any regular or executive session of the board held to consider any personnel matter or litigation relating to said teacher or employee; provided however, the member may vote on collective bargaining agreements or the renewal of contracts as a group if the vote is necessary to form a quorum of the board of education members.  If more than one member of the board of education is related to a teacher or employee, only the minimum number of those members which is necessary to form a quorum shall be allowed to vote.  Each board of education so affected shall adopt a written policy establishing procedures on when such a member may vote on the renewal of contracts or collective bargaining agreements.

B.  Any member of a board of education who violates the provisions of this section shall be subject to the penalties prescribed by Sections 485 and 486 of Title 21 of the Oklahoma Statutes.

Added by Laws 1979, c. 192, § 1, emerg. eff. May 17, 1979.  Amended by Laws 1980, c. 87, § 1, emerg. eff. April 9, 1980; Laws 1982, c. 106, § 1, emerg. eff. April 6, 1982; Laws 1983, c. 106, § 1, emerg. eff. May 10, 1983; Laws 1984, c. 296, § 43, operative July 1, 1984; Laws 1989, c. 299, § 3, emerg. eff. May 24, 1989; Laws 1991, c. 317, § 1, emerg. eff. June 12, 1991; Laws 1992, c. 254, § 4, eff. Sept. 1, 1992; Laws 1994, c. 360, § 9, eff. July 1, 1994; Laws 1995, c. 322, § 26, eff. July 1, 1995.

§70-5-113.2.  Board member involved in certain litigation may be denied participation in executive sessions of school board.

Any school board member who, before serving or while serving on the board of education, initiated litigation against the school district, school board of education, or an individual board member of the board of education on which he/she serves, or who is a governing member of a group, organization, or entity that has authorized and initiated litigation against that school district, school board of education, or an individual board member of the board of education on which he/she serves, may be excluded upon a majority vote of the board members from any executive session where the litigation is discussed or from any other form of participation in the board's defense of the litigation, including any vote on issues related to that legal action.

Added by Laws 1992, c. 254, § 5, emerg. eff. May 22, 1992.

§705114.  County treasurer as district treasurer  Local and assistant local treasurer  Estimate of needs  Charge for services.

A.  The county treasurer of each county shall be the treasurer of all school districts in the county, except that the board of education of a school district may appoint a local treasurer for the school district and, in its discretion, an assistant local treasurer of the district, each of whom shall serve at the pleasure of the board for such compensation as the board may determine.  The assistant local treasurer may perform any of the duties and exercise any of the powers of the local treasurer with the same force and effect as if the same were done or performed by the local treasurer. Before entering upon the discharge of the duties of the assistant treasurer, the assistant treasurer shall give a bond in such amount as the board of education may designate, with good and sufficient sureties to be approved by the board, conditioned for the faithful performance of his or her duties.  A local treasurer or assistant local treasurer need not be a resident of the school district where appointed to serve, although any local treasurer or assistant local treasurer shall be a resident of this state.  Nothing herein shall prevent a local treasurer or assistant local treasurer from being appointed for more than one school district.

B.  Whenever a county treasurer is designated as the treasurer for a school district, the county treasurer may elect to charge for such services.  If charges are assessed, the treasurer shall prepare a special estimate of needs each fiscal year, covering all expenditures of the office on behalf of any school districts for which the county treasurer serves as treasurer.  The estimate for treasurer services shall be itemized by personal services and maintenance and operation expenditures and shall be filed with the county excise board.  In reviewing and approving this estimate, the county excise board shall authorize and levy amounts for treasurer services which in the judgment of the board will be sufficient to perform the services.  The board shall apportion the cost among the school districts for which the treasurer services are to be charged in the ratio which each school district's total appropriations for the preceding year bears to the total appropriations of all such school districts receiving treasurer services for the preceding year.  The amounts shall be included in, or added to, the estimates of needs or budget of each such school district.  The amount as approved and appropriated by the county excise board shall be paid by the school district, by appropriate warrants, to the county for deposit in the county general fund.

Added by Laws 1971, c. 281, § 5-114, eff. July 2, 1971.  Amended by Laws 1980, c. 220, § 1, emerg. eff. May 30, 1980; Laws 1981, c. 175, § 1; Laws 1982, c. 4, § 1, operative July 1, 1982; Laws 1988, c. 90, § 14, operative July 1, 1988; Laws 1999, c. 327, § 4, eff. July 1, 1999.

§70-5-115.  Local treasurer - Surety bond - Duties - Cash and investment ledgers.

A.  Unless the context clearly shows otherwise, the term "treasurer", as used in this section, includes a county treasurer acting as the treasurer of a school district pursuant to the provisions of Section 5-114 of this title.  The treasurer so appointed shall execute, before entering upon the duties of the office of the treasurer, a surety bond in an amount which it is estimated by the board of education the treasurer will have on hand at any one time during the current year, and the amount of securities held as investments shall not be considered.  The board of education is empowered to require the treasurer to increase or decrease the bond of the treasurer as the amount of funds on hand may require.  Provided, the bond of a school district shall not, in any event, be required to be in an amount greater than that of the county treasurer of the county.  The premium on the bond shall be paid by the board of education out of district funds.  Provided, however, the treasurer of such district shall require the depository wherein school district funds are deposited to insure or guarantee the deposit by proper securities, which shall be of the same class of securities as are required to insure deposits of county treasurers of the various counties, and the securities shall be pledged, taken and kept in the manner provided by Sections 517.1 through 517.7 of Title 62 of the Oklahoma Statutes.

B.  In all districts which are permitted by law to select a local treasurer, the county treasurer shall act as treasurer thereof until such time as a local treasurer shall be appointed and has executed the surety bond required by this section.  In no instance in which the county treasurer is the treasurer of any school district shall any additional bond be required, but the official bond of the county treasurer shall stand for any and all funds and securities coming into the hands of the county treasurer.

C.  The local treasurer of a district, when required by the board of education, shall prepare and submit in writing a report of the condition of the finances of the district and shall produce at any meeting of the board or to any committee appointed for the purpose of examining the accounts of the treasurer all books and papers pertaining to the office of the treasurer.  Upon failure to make reports as provided for herein or as may otherwise be required by law, the board may at any regular or special meeting thereof summarily suspend the treasurer, and while so suspended the treasurer shall perform no act pertaining to the office of the treasurer.  Such suspension shall continue until ended by order of the board or by judgment of a court of competent jurisdiction.

D.  The local treasurer of a school district shall keep a separate cash ledger for each fund in the custody of the treasurer.  The local treasurer shall enter each collection and disbursement in the cash ledger of the applicable fund by recording the date and classification of each transaction and such other information as may be deemed desirable.  Additional ledgers shall also be maintained to record the investments made from each fund.  Such investment ledgers shall disclose the date, description and principal amount paid for each investment purchased and the date and principal amount received for each investment liquidated.

E.  Upon suspension by the board, the treasurer shall immediately turn over to the board of education or to the acting treasurer if one has been appointed by the board all books and papers and other property pertaining to the office of the treasurer.

F.  Except as otherwise provided by law, no treasurer of any district shall pay out school district funds in the care of the treasurer except upon warrants signed by the proper school district officials authorized by the law to sign such warrants, provided, this restriction shall not apply to sinking funds or to the investment of school district funds.  Authorized sinking fund payments and payment for investments or receipt of liquidated investments may be made by check, wire transfer or other instrument or method through the Federal Reserve System.

G.  The board of education shall, each month, set aside funds to an operating account and to an investment account.  Investments by the treasurer shall be made in accordance with a written policy adopted by the board of education.  The written investment policy shall address liquidity, diversification, safety of principal, yield, maturity, quality of the instrument, and capability of investment management.  Acting within the investment policy, the treasurer shall place primary emphasis on safety and liquidity in the investment of funds.  Taking into account the need to use sound investment judgment, school districts shall, to the extent practicable, use competitive bids when they purchase direct obligations of the United States Government or other obligations of the United States Government, its agencies or instrumentalities.  Such system shall be designed to maximize yield within each class of investment instrument, consistent with the safety of the funds invested.  The board of education must review the investment performance of the treasurer on a regular basis and no less than each month.  The treasurer of every school district shall invest the full amount of the investment account in:

1.  Direct obligations of the United States Government to the payment of which the full faith and credit of the Government of the United States is pledged; provided, a treasurer of a school district who has completed the program pursuant to the provisions of subsection H of this section may invest funds in the investment account in other obligations of the United States Government, its agencies or instrumentalities;

2.  Obligations to the payment of which the full faith and credit of this state is pledged;

3.  Certificates of deposits of banks when such certificates of deposits are secured by acceptable collateral as in the deposit of other public monies;

4.  Savings accounts or savings certificates of savings and loan associations to the extent that such accounts or certificates are fully insured by the Federal Savings and Loan Insurance Corporation.  Provided, that the income received from the investments may be placed in the general fund of the governmental subdivision to be used for general governmental operations;

5.  Repurchase agreements that have underlying collateral consisting of those items specified in paragraphs 1 and 2 of this subsection including obligations of the United States, its agencies and instrumentalities, and where the collateral has been deposited with a trustee or custodian bank in an irrevocable trust or escrow account established for such purposes;

6.  County, municipal or school district direct debt obligations for which an ad valorem tax may be levied or bond and revenue anticipation notes, money judgments against such county, municipality or school district ordered by a court of record or bonds or bond and revenue anticipation notes issued by a public trust for which such county, municipality or school district is a beneficiary thereof.  All collateral pledged to secure public funds shall be valued at no more than market value.  The income received from an investment may be placed in the general fund of the governmental subdivision to be used for general governmental operations, the sinking fund, the building fund, or the fund from which the investment was made;

7.  Money market mutual funds regulated by the Securities and Exchange Commission and which investments consist of obligations of the United States, its agencies and instrumentalities, and investments in those items and those restrictions specified in paragraphs 1 through 6 of this subsection;

8.  Warrants, bonds or judgments of the school district; or

9.  Qualified pooled investment programs, the investments of which consist of those items specified in paragraphs 1 through 8 of this subsection, as well as obligations of the United States agencies and instrumentalities, regardless of the size of the district's budget.  To be qualified, a pooled investment program for school funds must be governed through an interlocal cooperative agreement formed pursuant to Section 5-117b of this title, and the program must competitively select its investment advisors and other professionals.  Any pooled investment program used must be approved by the board of education.

H.  The board of education is hereby empowered to require the treasurer to satisfactorily complete an investment education program approved by the State Board of Education and the State Board of Career and Technology Education.  Such program shall be designed to allow treasurers to make informed decisions regarding the safety, return, liquidity, costs and benefits of various investment options allowed under this section.

I.  The income received on an investment may be placed in the fund from which the investment was made, the general fund, the building fund, or the sinking fund.

Added by Laws 1971, c. 281, § 5-115, eff. July 2, 1971.  Amended by Laws 1985, c. 82, § 4, eff. Nov. 1, 1985; Laws 1986, c. 259, § 52, operative July 1, 1986; Laws 1988, c. 90, § 15, operative July 1, 1988; Laws 1992, c. 211, § 11, eff. July 1, 1992; Laws 1999, c. 327, § 5, eff. July 1, 1999; Laws 2000, c. 136, § 15, eff. July 1, 2000; Laws 2000, c. 334, § 7, eff. July 1, 2000; Laws 2001, c. 33, § 72, eff. July 1, 2001.

NOTE:  Laws 2000, c. 43, § 1 repealed by Laws 2000, c. 334, § 8, eff. July 1, 2000.

§70-5-115a.  Repealed by Laws 2004, c. 361, § 33, eff. July 1, 2004.

§70-5-115b.  Expiration of treasurer's term of office - Delivery of check or warrant registers to successor - Agreement to pay interest on checks or warrants not payable due to insufficient funds.

Upon the expiration of the term of office, the treasurer shall deliver check or warrant registers to the succeeding treasurer, and each successor in office shall act as though check or warrant entries were registered by the successor, who shall continue registration of all district checks or warrants.  If a check or warrant cannot be paid for want of sufficient funds, a district may enter into an agreement not to extend beyond the current fiscal year with the depository bank to honor payment of these checks at an annual rate of interest as negotiated by the district and depository bank, which shall not exceed a rate equal to five percent (5%) above the average United States Treasury Bill rate of the preceding calendar year as determined by the State Treasurer on the first regular business day of each year.

Added by Laws 2004, c. 361, § 18, eff. July 1, 2004.

§705116.  Oath of Office.

Each member of the board of education and the treasurer and assistant treasurer of a school district shall take and subscribe to the following oath:

"I _____________________(Name of officer), hereby declare under oath that I will faithfully perform the duties of_____________(Name of position) of ________________________(Name of school district) to the best of my ability and that I will faith fully discharge all of the duties pertaining to said office and obey the Constitution and laws of the United States and Oklahoma."  Laws 1971, c. 281, Sec. 5116. Eff. July 1, 1971.

Laws 1971, c. 281, § 5116, eff. July 2, 1971.

§70-5-116a.  Officers and employees - Bonds.

Whenever, by any presently existing law of this state or by any law hereafter enacted, any officer or employee of any school district is required to furnish bond as a prerequisite to employment, such requirement as to terms, conditions, penalty, amount or quality or type of surety shall be and is hereby deemed and defined to mean the furnishing of a separate bond or surety contract for each individual officer or employee, or the furnishing of a "blanket bond" which is defined as a school district officer and employees blanket position bond which covers all officers and employees up to the penalty of the bond for each officer and employee and the full penalty of the bond is always enforced during its term and no restoration is necessary and there is no additional premium after a loss is paid.  Such bond shall be furnished by a company duly qualified under the insurance laws of this state and shall be purchased by the school district.  The bond shall be payable to the school district and, whenever possible, conditioned on the faithful performance of the duties of the individuals covered during their employment or term of office and that they will properly account for all monies and property received by virtue of their position or employment.

Added by Laws 1994, c. 222, § 1, eff. Sept. 1, 1994.

§70-5-117.  Powers and duties.

A.  The board of education of each school district shall have power to:

1.  Elect its own officers; provided that the chair of the board authorized in Section 5-107B of this title shall be elected by the electors of the school district;

2.  Make rules, not inconsistent with the law or rules of the State Board of Education, governing the board and the school system of the district;

3.  Maintain and operate a complete public school system of such character as the board of education shall deem best suited to the needs of the school district;

4.  Designate the schools to be attended by the children of the district;

5.  Provide and operate, when deemed advisable, cafeterias or other eating accommodations, thrift banks or other facilities for the teaching and practice of thrift and economy, bookstores, print shops, and vocational and other shops;

6.  Provide informational material concerning school bond elections and millage elections, including but not limited to all pertinent financial information relative to the bond issue, a statement of revenue sources necessary to retire proposed bonds, a statement of current bonded indebtedness of the school district, and a statement of proposed use of funds to be generated by the proposed bond issue.  The informational material shall not contain the words "vote yes" or "vote no" or any similar words or statement any place on such informational material;

7.  Purchase, construct or rent, and operate and maintain, classrooms, libraries, auditoriums, gymnasiums, stadiums, recreation places and playgrounds, teacherages, school bus garages, laboratories, administration buildings, and other schoolhouses and school buildings, and acquire sites and equipment therefor;

8.  a. Insure the school district or its employees against any loss, damage or liability as defined by Sections 702 through 708 of Title 36 of the Oklahoma Statutes, or other forms of insurance provided for in Title 36 of the Oklahoma Statutes.

b. Subject to the restrictions of liability in the Governmental Tort Claims Act:

(1) insure the school district against all or any part of any liability it may incur for death, injury or disability of any person, or for damage to property, either real or personal,

(2) insure any employee of the school district against all or any part of the employee's liability for injury or damage resulting from an act or omission in the scope of employment, or

(3) insure against the expense of defending a claim against the school district or its employee, whether or not liability exists on such claim.

c. As used in this subsection, "employee" means any person who has acted in behalf of a school district, whether that person is acting on a permanent or temporary basis with or without being compensated or on a full-time or part-time basis.  Employee also includes all elected or appointed officers, members of governing bodies of a school district, and persons appointed, and other persons designated by a school district to act in its behalf.

d. The cost or premium of any such insurance is a proper expenditure of the school district.

e. Any insurance authorized by law to be purchased, obtained or provided by a school district may be provided by:

(1) self-insurance, which may be, but is not required to be, funded by appropriations to establish or maintain reserves for self-insurance purposes.  Any self-insurance reserve fund shall be nonfiscal and shall not be considered in computing any levy when the school district makes its annual estimate for needed appropriations,

(2) insurance in any insurer authorized to transact insurance in this state,

(3) insurance secured in accordance with any other method provided by law, or

(4) any combination of insurance authorized by this section.

f. Two or more school districts or public agencies, by interlocal agreement made pursuant to the Interlocal Cooperation Act, may provide insurance for any purpose by any one or more of the methods specified in this section.  The pooling of self-insured reserves, claims or losses among governments as authorized in this section shall not be construed to be transacting insurance nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies.  Two or more school districts may also be insured under a master policy or contract of insurance.  Premium costs may be set individually for each school district or apportioned among participating school districts as provided by the master policy or contract;

9.  Acquire property by condemnation proceedings in the same manner as land is condemned for railroad purposes.  School district funds may be used to erect buildings on leased land on which other buildings have been erected prior to April 3, 1969, or on land which is leased from a governmental entity;

10.  Lease real or personal property to the state or any political subdivision thereof or a not-for-profit entity operating pursuant to Section 868 of Title 18 of the Oklahoma Statutes for nominal cash consideration for so long as the use of the property by the lessee substantially benefits, in whole or in part, the same public served by the school district;

11.  Dispose of personal or real property no longer needed by the district by sale, exchange, lease, lease-purchase, sale and partial lease back, or otherwise.  Real property shall be conveyed pursuant to a public sale, public bid, or private sale; provided however, unless otherwise prohibited by law, the board of education of a consolidated or annexed school district may convey real property to a local political subdivision without consideration.  Prior to the sale of any real property, the board of education shall have the real property appraised.  The appraisal shall be confidential until the real property is sold.  When the real property is sold, the board of education shall make the appraisal available for public inspection.  Prior to the conveyance of any real property by private sale, the board of education shall have offered the real property for sale by public sale or public bid.  Any conveyance of real property by private sale to a nonprofit organization, association, or corporation to be used for public purposes, unless for exchange, shall contain a reversionary clause which returns the real property to the board of education upon the cessation of the use without profit or for public purposes by the purchaser or the assigns of the purchaser;

12.  Purchase necessary property, equipment, furniture, and supplies necessary to maintain and operate an adequate school system;

13.  Incur all expenses, within the limitations provided for by law, necessary to perform all powers granted by the provisions of this section;

14.  Contract with and fix the duties and compensation of physicians, dentists, optometrists, nurses, attorneys, superintendents, principals, teachers, bus drivers, janitors, and other necessary employees of the district;

15.  Establish a written policy for reimbursement of necessary travel expenses of employees and members of the board.  The policy may include in-district travel from the site of employment assignment which is necessary in the performance of employment duties.  The written policy shall specify procedures, contain documentation requirements, and may include payment of meal expenses during authorized travel on a per diem allowance basis rather than itemized documentation;

16.  Pay necessary travel expenses and other related expenses of prospective employees for sponsored visits to the school district pursuant to a written policy specifying procedures containing documentation requirements equal to or greater than the requirements specified by law for state employees in the State Travel Reimbursement Act;

17.  Provide for employees' leaves of absence without pay;

18.  Exercise sole control over all the schools and property of the district, subject to other provisions of the Oklahoma School Code;

19.  Allow district-owned school buses to be used for transportation of students from other districts or educational institutions while within the district on educational tours.  This shall not restrict the authority of the board to authorize any other use of such buses which may now be permitted by law or rule of the State Board of Education;

20.  Enter into contractual agreements with the board of trustees of a multicounty library system, as defined in Section 4-103 of Title 65 of the Oklahoma Statutes, a city-county library commission, as defined in Section 152 of Title 65 of the Oklahoma Statutes, or a rural single county library system, as defined in Section 1-104 of Title 65 of the Oklahoma Statutes, on such terms as may be mutually agreed, except no district board of education may enter into any agreement under which the library services for the school would be provided at any site other than the school site or which would result in library services that do not meet accreditation standards as required by law or rule;

21.  Perform all functions necessary to the administration of a school district in Oklahoma as specified in the Oklahoma School Code, and in addition thereto, those powers necessarily implied but not delegated by law to any other agency or official;

22.  Prepare and distribute at the expense of the school district any and all material which has the purpose of informing the public about district activities;

23.  Solicit and accept any gift, grant, or donation of money or property for the use of the school district.  Any gift, grant, or donation of money may be deposited in the general fund or building fund of the school district; and

24.  Pay necessary meal and lodging expenses of school district students and sponsors involved in authorized school-sponsored cocurricular activities.  The board of education shall establish a written policy for reimbursement of necessary meal and lodging expenses of school district students and sponsors.  The written policy shall specify procedures, contain documentation requirements, and designate the funds from which reimbursement may be made.  Reimbursement may be made from the General Fund.

B.  The board of education of any school district may rent, on a monthly basis, real and personal property, if such items are necessary for the operation of the school, and pay the rental charges for the usage during any fiscal year, or portion thereof, out of appropriations made and approved for current expense purposes during the fiscal year.  Any such rental contract extending beyond June 30 of such fiscal year shall be void unless it contains provisions for mutual ratification of renewal pursuant to the conditions provided for in this subsection.  It is the intent of this subsection to authorize boards of education to enter into lease contracts but not to incur any obligation against the school district in excess of the income and revenue provided for such purposes for the fiscal year in which such lease contract is operative.  Any lease or lease-purchase agreement entered into by any board of education shall state the purchase price of real or personal property so leased.  The lease or lease-purchase shall not be extended so as to cause payment of more than the original purchase price of the real or personal property, plus interest not to exceed the legal rate.  When the purchase price plus interest has been paid, the property shall belong to the lessee and the lessor shall deliver a deed or bill of sale to the property to the lessee.  When any real or personal property has been leased or rented during any fiscal year pursuant to the provisions of any contract which permits continuance of such rental for the remainder of such fiscal year, the renting or leasing thereof must be continued for the remainder of the fiscal year unless the board of education renting or leasing the same certifies by proper resolution entered in the minutes of the board of education that the continuance of such rental is unnecessary and contrary to the public interest.

C.  The boards of education of two or more school districts may enter into cooperative agreements and maintain joint programs including, but not limited to, courses of instruction for handicapped children, courses of instruction in music and other subjects, practical instruction for trades and vocations, practical instruction in driver training courses, and health programs including visual care by persons legally licensed for such purpose, without favoritism as to either profession.  The revenues necessary to operate a joint program approved in cooperative agreements, whether from federal, state or local sources, including the individual contributions of participating school districts, shall be deposited into a fund separate from all other appropriated funds.  The beginning fund balance each year, combined with all actual revenues, including collected and estimated revenues, must be appropriated before being expended.  Purchase orders shall be issued against available appropriations and, once goods or services have been received, either payable or nonpayable warrants shall be issued in payment of all purchase orders.  The fund shall be reported as a separate appropriated fund in all the financial reports of the school district which is chosen by the other school districts to keep the accounting records of the joint program.

D.  The boards of education of two or more school districts may enter into a mutual contract or separate contracts with a superintendent, administrator, or teacher or with a person to provide support services, to serve as superintendent, administrator, or teacher, as appropriately qualified, or to provide support services, for each contracting district upon such terms and conditions as the parties may agree.  Nothing in this act shall be construed to authorize or require annexation or consolidation of any school districts or the closing of any school site except pursuant to law as set forth in Section 7-101 et seq. of this title.

E.  Any school district may operate or maintain a school or schools on any military reservation which is within the boundaries of the school district or which is adjacent to the school district, and provide the instruction in the school or schools to children of personnel on the military reservation and, in doing so, shall conform to all federal laws and requirements.

F.  The board of education of each school district shall adopt and maintain on file in the office of the superintendent of schools appropriate personnel policy and sick leave guide.  The guide shall be made available to the public.

Added by Laws 1971, c. 281, § 5-117, eff. July 2, 1971.  Amended by Laws 1972, c. 166, § 1, emerg. eff. April 7, 1972; Laws 1979, c. 184, § 1; Laws 1982, c. 143, § 1; Laws 1983, c. 189, § 1, emerg. eff. June 14, 1983; Laws 1987, c. 204, § 63, operative July 1, 1987; Laws 1988, c. 90, § 16, operative July 1, 1988; Laws 1989, c. 315, § 57, operative July 1, 1989; Laws 1990, c. 221, § 6, operative July 1, 1990; Laws 1991, c. 280, § 57, eff. July 1, 1991; Laws 1992, c. 111, § 2, emerg. eff. April 21, 1992; Laws 1993, c. 361, § 3, eff. July 1, 1993; Laws 1994, c. 362, § 4, eff. July 1, 1994; Laws 1995, c. 165, § 3, emerg. eff. May 2, 1995; Laws 1996, c. 121, § 1, eff. July 1, 1996; Laws 1998, c. 217, § 2, eff. July 1, 1998; Laws 1998, c. 365, § 8, eff. July 1, 1998; Laws 1999, c. 149, § 6, eff. July 1, 1999; Laws 1999, c. 327, § 1, eff. July 1, 1999; Laws 2000, c. 6, § 18, emerg. eff. March 20, 2000; Laws 2000, c. 280, § 3, emerg. eff. June 1, 2000; Laws 2002, c. 483, § 2, eff. July 1, 2002; Laws 2003, c. 3, § 78, emerg. eff. March 19, 2003; Laws 2003, c. 173, § 2, eff. July 1, 2003; Laws 2003, c. 455, § 2, eff. July 1, 2003; Laws 2004, c. 71, § 1, eff. July 1, 2004; Laws 2005, c. 472, § 6, eff. July 1, 2005.

NOTE:  Laws 1999, c. 244, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2002, c. 283, § 1 repealed by Laws 2003, c. 3, § 79, emerg. eff. March 19, 2003.

§705117.1.  Cooperative contracts.

The board of education of any school district in this state which is contiguous to any other school district located in an adjacent state is hereby authorized to enter into contracts with the board of education of the school district located in the adjacent state for the purpose of providing better educational opportunities for students residing in both school districts.  Such contracts may provide for:

1.  The transfer of students between the two school districts;

2.  The payment and acceptance of transfer fees for students transferred between the two school districts, the amount of which will be agreed upon by the boards of education thereof;

3.  The use of districtowned school buses to transport students to and from the schools operated in the school districts; and

4.  Such other cooperative agreements as will be necessary to provide quality education for all students residing or attending schools in the school districts.

Laws 1976, c. 38, § 1, eff. July 1, 1976.  Amended by Laws 1990, c. 293, § 3, eff. Sept. 1, 1990.

§70-5-117.1a.  Correctional facilities - Operation within restricted school areas - Vote by board of education.

The board of education of a school district or a private school may, through a majority vote of the board, allow a correctional facility operated by the Department of Corrections, a county, a municipality, or a private corporation to operate within the areas restricted by Sections 563 and 563.1 of Title 57 of the Oklahoma Statutes.

Added by Laws 1998, c. 290, § 6, eff. July 1, 1998.

§705117.2.  Additional authorization.

The State Board of Education is hereby authorized to adopt such rules and regulations as may be necessary to assist any school district located in this state in carrying out the provisions of Sections 5-117.1 and 5-117.3 of this title.

Laws 1976, c. 38, § 2, eff. July 1, 1976.  Amended by Laws 1990, c. 293, § 4, eff. Sept. 1, 1990.

§705117.3.  Average daily attendance.

Students who reside within the boundaries of a school district located in this state, but who have attended school in a contiguous school district located in an adjacent state, shall be included in the average daily attendance of the school district located in this state for the purpose of calculation and payment of all state aid and for the distribution of all other revenue required by law to be apportioned on an average daily attendance basis.

Under no circumstances shall students who reside outside of the State of Oklahoma be counted as ADM for the purpose of calculation of State Aid in Oklahoma.

Laws 1976, c. 38, § 3, eff. July 1, 1976.  Amended by Laws 1990, c. 293, § 5, eff. Sept. 1, 1990.

§70-5-117.4.  School improvement plan.

A.  Each local board of education shall, after convening an advisory council that includes teachers and parents, and after holding at least one public hearing, adopt a six-year school improvement plan for the district.  Each school improvement plan shall include stated goals that clearly delineate educational expectations, and shall be annually monitored and updated as necessary.  The plan shall also include a specific program of improvement through academic skill reinforcement and/or remediation pursuant to the provisions of the Oklahoma School Testing Program Act.  Such plan shall include an evaluation of the instructional program in the basic skills areas as specified in paragraphs 1 and 2 of subsection A of Section 11-103 of this title and specific plans whereby schools within the district will initiate the planning process of meeting or exceeding the accreditation requirements in Section 3-104.4 of this title.  The six-year school improvement plan shall include a consideration of the feasibility of participation in any programs which consist of state exemption from educational-related statutes or rules.

B.  The school improvement plan shall be submitted to the State Board of Education as provided in Section 3-104.2 of this title.

Added by Laws 1985, c. 329, § 17, emerg. eff. July 30, 1985.  Amended by Laws 1986, c. 259, § 64, operative July 1, 1986; Laws 1987, c. 186, § 2, eff. Nov. 1, 1987; Laws 1989, c. 315, § 58, operative July 1, 1989; Laws 1989, 1st Ex. Sess., c. 2, § 39, emerg. eff. April 25, 1990; Laws 1995, c. 307, § 5, eff. July 1, 1995; Laws 2002, c. 289, § 2, eff. July 1, 2002.

§70-5-117.5.  Employee health insurance plans.

A.  The board of education of each school district in this state shall provide a health insurance plan for the employees of the school district.  School districts may obtain health and dental insurance coverage as provided for in the State and Education Employees Group Insurance Act or may obtain other health insurance coverage.  Any school district that does not participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act shall obtain health insurance coverage for the employees which provides open enrollment, and provide for the continuation of health insurance coverage, including supplemental Medicare insurance coverage, for those district employees who retire from said district after September 30, 1991, with a vested benefit in the Teachers' Retirement System of Oklahoma.  A retired person who begins receiving benefits from the Teachers' Retirement System of Oklahoma after September 30, 1991, who retires from a school district that provides other health insurance coverage, and who elects to continue said health insurance coverage shall pay to the school district the premium rate for the health insurance minus an amount equal to the premium rate of the Medicare supplement or the amount determined pursuant to subsection (4) of Section 1316.3 of Title 74 of the Oklahoma Statutes, whichever is less, which shall be paid by the Teachers' Retirement System of Oklahoma to the school district.  The school district shall remit to the health insurance coverage provider the total premium due less any uncollected amounts payable from retired school district employees or their qualified survivors.

B.  A school district that participates in health insurance coverage other than the health insurance plan offered by the State and Education Employees Group Insurance Act shall not be required to pay any portion of the premiums for the employees or the dependents of the employees of said school district, except as may otherwise be provided by law.  Unless a school district negotiates an agreement with its employees regarding health insurance pursuant to Sections 509.1 through 509.9 of this title, and to the extent that the agreement provides for the members of the recognized bargaining unit, a school district that participates in health insurance coverage other than the health insurance plan offered by the State and Education Employees Group Insurance Act is prohibited from acquiring additional or supplemental health or dental insurance for any board member, school superintendent or any other employee which is not available to all employees of said district, and said school district shall not pay a greater portion of the employee or dependent premium for any health or dental insurance plan or plans provided by said school district on behalf of any board member, school superintendent or employee than that portion paid on behalf of all participating employees of said district.

C.  If a school district obtains health insurance coverage from a source other than through the State and Education Employees Group Insurance Act, the employees of the school district who would be eligible to participate in the health and dental plans may require the board of education of the school district to call an election to allow said employees to vote as to whether the school district shall participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.  Upon the filing with the board of education of a petition calling for such an election which is signed by no less than thirty percent (30%) of the eligible employees of the school district, the board of education shall call an election for the purpose of determining whether the school district shall participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.  The election shall be held within thirty (30) days of the filing of the petition.  If a majority of those eligible employees voting at the election vote to participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, the board of education of the school district shall apply for such participation within thirty (30) days of the election.

D.  If a school district does not have any health insurance coverage of the type required by this section, that school district shall immediately be enrolled in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.

E.  A carrier providing health insurance coverage for employees of a school district health insurance group which replaces a previous carrier for such school district employees shall provide coverage for each retired employee who is receiving a benefit or terminates employment with a vested benefit from the Teachers' Retirement System of Oklahoma and who is enrolled in the health insurance group by the previous carrier at the time the previous carrier providing health insurance coverage is replaced.  Notwithstanding any provision in this section to the contrary, any person who retires pursuant to the provisions of the Teachers' Retirement System of Oklahoma prior to May 1, 1993, or terminates service with a vested benefit, pursuant to the provisions of the Teachers' Retirement System of Oklahoma prior to May 1, 1993, may continue to participate in the health and dental plans authorized by the provisions of the State and Education Employees Group Insurance Act.

F.  In the event a school district ceases to exist, the assets and duties of said school district are transferred to one or more other school districts, said other school district or districts do not agree to employ all of the former employees of the school district that is ceasing to exist, and said former employees who are not being reemployed have rights under federal or state law to continue group insurance coverage, the school district receiving all or a portion of the assets and duties of the annexing school district having the largest general fund revenue for the most recent preceding fiscal year for which data is available shall provide group insurance coverage to said former employees not being retained during the period as required by law.

G.  Any member of a district board of education who terminates service on or after July 1, 2002, who has served ten (10) or more years as a district board of education member in this state, and who is participating at the time of termination in a health and/or dental insurance plan offered by the school district, may elect upon termination of such service to continue participation in the health and/or dental insurance plan that the member was participating in at the time of termination.  The election provided in this subsection shall be made within thirty (30) days from the date of the school board member's termination of service.  The school board member shall pay the full cost of the insurance premium for such after-termination coverage at the rate and pursuant to the terms and conditions of such health and/or dental plan.

Added by Laws 1988, c. 165, § 1, operative July 1, 1988.  Amended by Laws 1991, c. 219, § 1, emerg. eff. May 22, 1991; Laws 1993, c. 359, § 1, eff. July 1, 1993; Laws 2001, c. 151, § 1, eff. July 1, 2001.

§70-5-117.6.  Regulation of dogs running at large.

The board of education of any school district which has property that lies outside the boundaries of a municipality may regulate or prohibit dogs from running at large on such property or on public property within five hundred (500) feet of such property, and cause the dogs to be impounded and may authorize the humane killing or disposal of such dogs.  The board of education may contract for the control of such dogs.

Added by Laws 1996, c. 116, § 1, eff. Nov. 1, 1996.

§70-5-117a.  Contracts for supplies, equipment or materials - Bidders to provide information as to manufacturer and country of origin of supplies, equipment and materials - Exemptions.

A.  Any board of education for a school district may require each bidder for a school district contract for supplies, equipment or materials to provide information as to the manufacturer and country of origin of any supplies, equipment or materials for the school district as specified by labels attached to the supplies, equipment or materials where such identification is required by federal or state law.

B.  Any school district contract for the purchase of supplies, equipment or materials may require the contractor to obtain from all of his subcontractors information as to the manufacturer and country or countries of origin of any such supplies, equipment or materials provided to the school district as specified by labels attached to the supplies, equipment or materials where such identification is required by federal or state law.

C.  The provisions of this section shall not apply to:

1.  Component parts or accessories; or

2.  The purchase of supplies, equipment or material by any board of education, if such purchase is made through an open market contract or a statewide contract executed by the Department of Central Services.

Added by Laws 1992, c. 205, § 3, eff. July 1, 1992.

§70-5-117b.  Interlocal cooperative agreements.

A.  The boards of education of any two or more school districts may enter into an interlocal cooperative agreement for the purpose of jointly and comparatively performing any of the services, duties, functions, activities, obligations or responsibilities which are authorized or required by law to be performed by school districts of this state.  Two or more school districts may enter into an interlocal cooperative agreement for the purpose of forming buying pools and purchasing cooperatives.  As used in this section, "interlocal cooperative agreement" means an agreement which is entered into by the boards of education of two or more school districts pursuant to the provisions of this section.  This section shall not prohibit school districts from entering into cooperative agreements authorized under Section 5-117 of this title or interfere with existing cooperative agreements between school districts.  If the boards of education of any two or more school districts enter into an interlocal cooperative agreement the following conditions may apply:

1.  An interlocal cooperative agreement shall establish a board of directors which shall be responsible for administering the joint or cooperative undertaking.  The agreement shall specify the organization, terms, and composition of, and manner of appointment to, the board of directors and shall make provision for restructuring or terminating the board upon partial or complete termination of the agreement.  The board of directors shall be selected by the board of education of each contracting school district and may include but not be limited to a board member, administrator or teacher from each contracting school district.  Vacancies in the membership of the board of directors shall be filled within thirty (30) days from the date of the vacancy in the manner specified in the agreement;

2.  An interlocal cooperative agreement which is optional to school districts and shall be effective only after it is approved by the State Board of Education and the board of directors may be designated as a local education agency for some or all state and federal application, reporting and auditing procedures.  An interlocal cooperative board of directors that has been designated as a local education agency shall comply with state and federal law and the regulations of the State Board of Education;

3.  An interlocal cooperative agreement shall be subject to change or termination by a recommendation of the State Board of Education;

4.  The duration of an interlocal cooperative agreement for joint or cooperative action in performing any of the services, duties, functions, activities, obligations or responsibilities, other than the provision of special education services, which are authorized or required by law of school districts in this state, shall be for a term of not less than one (1) year.  Notice of intent of a school district to withdraw from the cooperative agreement must be given no later than March 15 for the ensuing school year;

5.  An interlocal cooperative agreement shall specify the method or methods to be employed for disposing of property upon partial or complete termination of the agreement;

6.  Within the limitations provided by law, an interlocal cooperative agreement may be changed or modified by majority consent of the interlocal cooperative board of directors;

7.  Except as otherwise specifically provided in this section, any powers, privileges or authority exercised or capable of being exercised by any school district of this state, or by any board of education thereof, may be jointly exercised pursuant to the provisions of an interlocal cooperative agreement.  No powers, privileges or authority with respect to the levy and collection of taxes or the application for or receipt of State Aid formula money, or the issuance of bonds shall be created or effectuated for joint exercise pursuant to the provisions of an interlocal cooperative agreement; and

8.  Payments from the general fund of each school district which enters into any interlocal cooperative agreement for the purpose of financing the joint or cooperative undertaking provided for by the agreement shall be operating expenses.

B.  Nothing contained in this section shall be construed to abrogate, interfere with, impair, qualify or affect in any manner the exercise and enjoyment of all the powers, privileges and authority conferred upon school districts and boards of education by law, except that boards of education and school districts are required to comply with the provisions of this section when entering into an interlocal cooperative agreement that meets the definition of an interlocal cooperative agreement.

Added by Laws 1993, c. 120, § 1, eff. July 1, 1993.  Amended by Laws 2003, c. 327, § 1, eff. July 1, 2003.

§70-5-118.  Meetings of board - Change in date of regular meetings - Compensation of members of boards of districts with ADA exceeding 15,000.

Regular meetings of the board of education of each school district shall be held upon the first Monday of each month, or upon such day as may be fixed by the board.  Special meetings may be held from time to time as circumstances may demand.

All meetings of the boards of education shall be public meetings, and in all such meetings the vote of each member must be publicly cast and recorded.  Executive sessions will be permitted only for the purpose of discussing the employment, hiring, appointment, promotion, demotion, disciplining, or resignations of any or all of the employees or volunteers of the school district, and for the purpose of discussing negotiations concerning employees and representatives of employee groups, and for the purpose of hearing evidence and discussing the expulsion or suspension of a student or students only when requested by the student involved or his or her parent, attorney, or legal guardian; provided, however, that any vote or action thereon must be taken in a public meeting with the vote of each member publicly cast and recorded.  It is required that the board of education shall provide notice to the student, his or her parent, attorney or legal guardian that said student is entitled to an executive session regarding the discussion of expulsion or suspension of said student.

Any action taken in violation of the provisions of this act shall be invalid.

Each member of the board of education of a school district with an average daily attendance exceeding fifteen thousand (15,000) or a school district where boundaries encompass a total population exceeding one hundred thousand (100,000) persons according to the last preceding Federal Decennial Census may be paid from the district's general fund a stipend of Twentyfive Dollars ($25.00) for each regular, special or adjourned meeting of the board of education that he or she attends, but not for more than four meetings in any calendar month.

Added by Laws 1971, c. 281, § 5-118, eff. July 2, 1971.  Amended by Laws 1975, c. 101, § 1, emerg. eff. May 1, 1975; Laws 1977, c. 116, § 1; Laws 1987, c. 53, § 1, eff. Nov. 1, 1987; Laws 2005, c. 472, § 7, eff. July 1, 2005.

§70-5-119.  Officers of board - Encumbrance clerk and minute clerk - Bond.

A.  Except for districts that elect a chair of the board pursuant to Section 1 of this act, the board of education of each school district shall elect from its membership at the first regular, special or emergency meeting following the annual school election and certification of election of new members, a president and vice president, each of whom shall serve for a term of one (1) year and until a successor is elected and qualified.  The board shall also elect a clerk and, in its discretion, a deputy clerk, either of whom may be one of the members of the board, and each of whom shall hold office during the pleasure of the board and each of whom shall receive such compensation for services as the board may allow.  If the board elects a board clerk who is not one of the members of the board, the board clerk may also be employed as the encumbrance clerk and minute clerk.  Provided, no superintendent, principal, treasurer or assistant treasurer, instructor, or teacher employed by such board shall be elected or serve as clerk or deputy clerk of the board nor as encumbrance clerk or minute clerk except that a treasurer or assistant treasurer may serve as a minute clerk.  No board member shall serve as encumbrance clerk or minute clerk.  The deputy clerk may perform any of the duties and exercise any of the powers of the clerk with the same force and effect as if the same were done or performed by the clerk.  Before entering upon the discharge of the duties of the deputy clerk, the deputy clerk shall give a bond in a sum of not less than One Thousand Dollars ($1,000.00) with good and sufficient sureties to be approved by the board conditioned for the faithful performance of the duties of the deputy clerk.

B.  The board of education shall employ an encumbrance clerk and minute clerk, both functions of which may be performed by the same employee.  The encumbrance clerk shall keep the books and documents of the school district and perform such other duties as the board of education or its committees may require.  The minute clerk shall keep an accurate journal of the proceedings of the board of education and perform such other duties as the board of education or its committees may require.  The board of education may designate a deputy minute clerk.  The deputy minute clerk may perform any of the duties and exercise any of the powers of the minute clerk with the same force and effect as if the same were done or performed by the minute clerk.  Before entering upon the discharge of the duties of the deputy minute clerk, the deputy minute clerk shall give a bond in a sum of not less than One Thousand Dollars ($1,000.00) with good and sufficient sureties to be approved by the board conditioned for the faithful performance of the duties of the deputy minute clerk.  Before entering upon the discharge of their duties, the encumbrance clerk and minute clerk shall each give a bond in a sum of not less than One Thousand Dollars ($1,000.00) with good and sufficient sureties to be approved by the board conditioned for the faithful performance of their duties.  If both functions are performed by the same person only one bond in a sum of not less than One Thousand Dollars ($1,000.00) shall be required.

Added by Laws 1971, c. 281, § 5-119, eff. July 2, 1971.  Amended by Laws 1988, c. 90, § 17, operative July 1, 1988; Laws 1989, c. 315, § 59, operative July 1, 1989; Laws 1990, c. 221, § 7, operative July 1, 1990; Laws 1992, c. 254, § 6, emerg. eff. May 22, 1992; Laws 2000, c. 280, § 4, emerg. eff. June 1, 2000.

§705120.  President  Duties.

It shall be the duty of the president to preside at meetings of the board of education, to appoint all committees whose appointment is not otherwise provided for, and to sign all warrants ordered by the board of education to be drawn upon the treasurer for school money.  Laws 1971, c. 281, Section 5120.  Eff. July 2, 1971.

Laws 1971, c. 281, § 5120, eff. July 2, 1971.

§705121.  Vice president  Duties.

It shall be the duty of the vice president to perform all of the duties of the president in case of his absence or disability. Laws 1971, c. 281, Section 5121.  Eff. July 2, 1971.

Laws 1971, c. 281, § 5121, eff. July 2, 1971.

§705122.  Clerk  Duties.

It shall be the duty of the clerk to countersign all warrants for school monies drawn upon the treasurer by the board of education and perform such other duties as required by law or as the board of education or its committees may require.

The clerk of the board of education of any school district is hereby authorized to destroy all claims, warrants, contracts, purchase orders and any other financial records, or documents, including those relating to school activity funds, on file or stored in the offices of the board of education of such district for a period of longer than five (5) years.

Amended by Laws 1988, c. 90, § 18, operative July 1, 1988.

§70-5-123.  Noncontract expenditures - Limitations.

No expenditure involving an amount greater than Five Hundred Dollars ($500.00) shall be made by a board of education except in accordance with the provisions of a written contract or purchase order.

Added by Laws 1971, c. 281, § 5-123, eff. July 2, 1971.  Amended by Laws 1982, c. 143, § 2; Laws 1985, c. 101, § 1, emerg. eff. May 28, 1985; Laws 1989, c. 300, § 16, operative July 1, 1989; Laws 1999, c. 86, § 1, eff. July 1, 1999.

§705124.  Board contracts prohibited  Exceptions.

A.  Except as otherwise provided in this section, no board of education of any school district in this state shall make any contract with any of its members or with any company, individual or business concern in which any of its members shall be directly or indirectly interested.  All contracts made in violation of this section shall be wholly void.  A member of a board of education shall be considered to be interested in any contract made with any company, individual, or any business concern if the member of the board of education or any member of the immediate family of the member owns any substantial interest in same.

B.  For purposes of this section, the following shall not be considered the making of a contract:

1.  Any contract with a qualified nonprofit Internal Revenue Code 501(c)(3) organization, except for contracts paying salaries or expenses or except a contract involving the counseling or instruction of students or staff;

2.  Monthly billings submitted to any school district for public utility companies, electric cooperatives or telephone companies, whose services are regulated by the Oklahoma Corporation Commission, or billings of the utility companies, electric cooperatives or telephone companies pertaining to installations or changes in service, where tariffs for the charges or billings by the companies are on file with the Oklahoma Corporation Commission; and

3.  The depositing of any funds in a bank or other depository.

C.  1.  The governing board of a technology center school district may enter into a contract for the technology center school district to provide training for a company, individual or business concern by which a member of the board is employed.  A board member shall abstain from voting on any such contract between the technology center school district board and the company, individual or business concern by which the member is employed.

2.  A board of education may enter into a contract with a company, individual, or business concern in which a board member or a member's spouse is employed by or has a substantial interest if the company, individual, or business concern is the only supplier having a place of business located within the school district or within ten (10) miles of the needed services or materials.  The board member shall abstain from voting on any such contract between the company, individual, or business concern in which that member has a substantial interest, and the minutes of the board meeting at which the contract is approved shall state that the contract is being made because of the lack of another supplier with a place of business located within the school district.

3.  A board of education which has entered into a lease-purchase agreement, prior to the time a board member which has a substantial interest in the company, individual, or business concern became a member of the board of education, may, after the member becomes a board member, continue to exercise any fiscal year options in the lease-purchase agreement for renewal of the lease-purchase for the balance of the contract term.  The affected board member shall abstain from voting on such fiscal year renewal of the continuation of the lease-purchase agreement.

4.  A board of education may enter into a contract with a company, individual or business concern in which a board member or a spouse of a member is employed and has no substantial interest if the school district does not include any part of a municipality with a population greater than two thousand five hundred (2,500) according to the latest Federal Decennial Census and the company, individual or business concern is located in the corporate limits of a municipality which is in the boundaries of the school district.

D.  A board member shall not be considered to be directly or indirectly interested in any contract with a company, individual, or business concern that employs such board member or the spouse of the board member if the board member or the spouse of the board member has an interest of five percent (5%) or less in the company, individual, or business concern.

Added by Laws 1971, c. 281, § 5-124, eff. July 2, 1971.  Amended by Laws 1987, c. 102, § 2, emerg. eff. May 22, 1987; Laws 1992, c. 394, § 2, emerg. eff. June 10, 1992; Laws 1993, c. 118, § 1; Laws 1996, c. 341, § 4, eff. Nov. 1, 1996; Laws 1997, c. 317, § 4, emerg. eff. May 29, 1997; Laws 1998, c. 365, § 9, eff. July 1, 1998; Laws 2001, c. 33, § 73, eff. July 1, 2001.

NOTE: Laws 1993, c. 106, § 1 repealed by Laws 1993, c. 360, § 18, eff. July 1, 1993.

§705125.  Liability for voting for false claim.

A.  Every member of the board of education or board of county commissioners who shall hereafter vote for the payment of any money or transfer of any property belonging to the school district in settlement of any claim known to such member to be fraudulent or void, or in pursuance of any unauthorized, unlawful or fraudulent contract or agreement made or attempted to be made, for any school district, by any officer or officers thereof, and every person having notice of the facts with whom such unauthorized, unlawful or fraudulent contract shall have been made, or to whom, or for whose benefit such money shall thereafter be paid, or such transfer of property shall be made, shall be liable in damage to all innocent persons in any manner injured thereby and shall be liable to the school district affected for double the amount of all sums of money so paid, and double the value of property so transferred, as a penalty to be recovered by civil suit brought by the board of education of such school district, or by any school district elector thereof, as provided in Section 5-126 of this title.

B.  Any member of a board of education of a school district who votes for the payment of any money or transfers any property belonging to the school district in settlement of any claim known to such member to be fraudulent, void or in pursuance of any unauthorized, unlawful or fraudulent contract or agreement made or attempted to be made for any such district shall be guilty of a misdemeanor.  Every person having notice of the facts with whom any unauthorized, unlawful or fraudulent contract shall have been made or to whom or for whose benefit such money or property shall have been or thereafter will be paid shall be guilty of a misdemeanor.  Upon conviction of a misdemeanor described in this section, the person shall make full restitution of all monies and/or property misallocated and be punished by a fine of not less than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not to exceed one (1) year, or by both such fine and restitution and imprisonment and if such person is a member of a board of education, shall be removed from office pursuant to Section 1181 et seq. of Title 22 of the Oklahoma Statutes or Section 91 et seq. of Title 51 of the Oklahoma Statutes.

C.  Such illegal payment of money shall include, but shall not be limited to, salaries or any compensation paid to any person for teaching or performing other services for the district when such person does not have a written contract required by law or does not hold a valid certificate as required by law or by rules and regulations of the State Board of Education for the subjects taught or services performed and which is valid for the entire time for which such person has been paid.  Any person receiving an illegal payment knowing or having reasonable cause to believe such payment to be illegal shall be guilty of a misdemeanor and shall be subject to the punishment prescribed in subsection B of this section.

Laws 1971, c. 281, § 5125, eff. July 2, 1971; Laws 1991, c. 236, § 7, eff. Sept. 1, 1991.

§705126.  Refusal, failure or neglect of board  Elector may institute action.

Upon refusal, failure or neglect of the board of education of any school district, after written demand made upon them by ten school district electors of such school district, or by the State Board of Education, either to return the money or to institute and diligently prosecute the proper proceedings at law or in equity for the recovery of any money or property belonging to such district, paid out or transferred by any officer thereof, in pursuance of any unauthorized, unlawful, fraudulent or void contract, made or attempted to be made by the board of education of any such school district, or for the penalty provided in Section 5-125 of this title, any school district elector of the school district affected by such payment or transfer, may, in the name of the State of Oklahoma as plaintiff, institute and maintain any proper action at law or in equity which the board of education of the school district might institute and maintain, for the recovery of such property or for said penalty, for the benefit of the district, and any judgment thus obtained shall provide for payment of attorney fees and court costs to the prevailing party.

Laws 1971, c. 281, § 5126, eff. July 2, 1971; Laws 1991, c. 236, § 8, eff. Sept. 1, 1991.

§705127.  Repealed by Laws 1994, c. 92, § 3, emerg. eff. April 21, 1994.

§70-5-127.1.  Release of audit to public.

Except for audits requested by a prosecutorial agency, the findings of an audit performed on any school district by any state agency, or on behalf of or at the direction of any state agency, shall be discussed with the members of the board of education and the superintendent or a designee of the affected school district at least fourteen (14) days prior to the release of the audit to the public.

Added by Laws 1999, c. 327, § 2, eff. July 1, 1999.

§705128.  Annual statistical and financial reports.

Boards of education of all school districts are hereby required to make annual statistical and financial reports to the State Board of Education.  The statistical report shall be made as of June 30.  Each of such reports shall be filed with the State Board of Education as soon as information is available following the effective date of such reports.

Laws 1971, c. 281, § 5128, eff. July 2, 1971; Laws 1993, c. 239, § 27, eff. July 1, 1993.

§705128.1.  Annual itemized expenditure budget and request for appropriated funds and estimate of revenues.

No later than September 1 of each year the board of education of each school district shall file with the State Board of Education an itemized expenditure budget and request for state appropriated funds for the ensuing fiscal year, and an estimate of the revenues from all sources to be received by the district during the ensuing fiscal year.

Added by Laws 1986, c. 105, § 1, emerg. eff. April 5, 1986.

§70-5-128.2.  Electronic transmission of reports, plans or grants.

A.  The State Board of Education shall not require school districts to submit a written paper copy of any documents that are filed electronically with the Board in a format that is compatible with the State Department of Education computer system.

Any correspondence between the State Department of Education and a school district concerning an electronically filed report, plan or grant, may also be conducted by electronic transmission.  If a signature is required on any electronically filed document, a facsimile signature shall be submitted with the document.

B.  Nothing in this section shall prohibit a school district from filing any reports with the State Department of Education in a written paper format.

Added by Laws 2001, c. 242, § 3, eff. July 1, 2001.

§70-5-129.  School activity fund - Control - Accounts - Disbursements - Petty cash accounts - Custodian - Bond - Investment of funds - Refund subaccount.

A.  The board of education of each school district shall exercise control over all funds and revenues on hand or hereafter received or collected, as herein provided, from student or other extracurricular activities or other revenue-generating sources listed in subsection B of this section that are conducted in the school district.  Such funds shall be deposited to the credit of the account maintained for the benefit of the particular activity within the school activity fund.  Deposits of funds subject to the requirements of this section shall be made by the end of the next business day; however, if the deposit for a day totals less than One Hundred Dollars ($100.00), a school district may accumulate monies required to be deposited into the fund on a daily basis until the total accumulated balance of deposits equals or exceeds One Hundred Dollars ($100.00).  Provided, a school district shall deposit accumulated monies into the fund not less than one (1) time per week, regardless of whether the monies total One Hundred Dollars ($100.00).  Disbursements from each of the activity accounts shall be by check countersigned by the school activity fund custodian and shall not be used for any purpose other than that for which the account was originally created.  The board of education, at the beginning of each fiscal year and as needed during each fiscal year, shall approve all school activity fund subaccounts, all subaccount fund-raising activities and all purposes for which the monies collected in each subaccount can be expended.  Provided, the board of education may direct by written resolution that any balance in excess of the amount needed to fulfill the function or purpose for which an account was established may be transferred to another account by the custodian.

B.  The board of education of each school district may designate that any of the following revenue be deposited for the use of specific school activity accounts, or to a general activity fund within the school activity fund:

1.  Admissions to athletic contests, school or class plays, carnivals, parties, dances and promenades;

2.  Sale of student activity tickets;

3.  Concession sales, including funds received from vending concession contracts and school picture contracts approved by the district board of education, and cafeteria or luncheon collections;

4.  Dues, fees and donations to student clubs or other organizations, provided that membership in such clubs or organizations shall not be mandatory;

5.  Income or revenue resulting from the operation of student organizations or club projects, provided, such revenue is not derived from the lease, rental or sale of property, supplies, products or other assets belonging to the school district.  When approved by the board of education, student organizations or club projects may include fund-raising activities, the revenues from which may be used for the purpose of purchasing goods or services otherwise considered to be general fund expenditures;

6.  Deposits for or collections for the purchase of class pictures, rings, pins, announcements, calling cards, annuals, banquets, student insurance and other such personal items; provided the cost of such items shall not be charged against other school funds; and

7.  Other income collected for use by school personnel and other school-related adult functions.

C.  The board of education of each district may establish petty cash accounts to be used only for the purpose of making small cash expenditures, such as postage, freight or express charges; provided, no single expenditure from a petty cash account shall be made in excess of Seventyfive Dollars ($75.00), and the total expenditures during any one (1) fiscal year shall not exceed Two Thousand Five Hundred Dollars ($2,500.00) per school building.  The school activity fund custodian shall initiate petty cash accounts by filing a claim against the general fund of the school district for the authorized amount of each petty cash account which shall not exceed Two Hundred Dollars ($200.00) per school building.  The general fund warrants issued in payment of said claim shall be deposited in a "Petty Cash Account" in the school activity fund.

All disbursements from the petty cash accounts shall be made in the same manner as other disbursements from the school activity fund, except no disbursement shall be made from a petty cash account unless a prenumbered, dated receipt be obtained and signed by the person receiving payment.  A school board may designate a petty cash custodian to countersign petty cash checks in place of the activity fund custodian.  The school activity fund custodian shall file claims against the general fund of the school district for reimbursement of a petty cash account whenever the need shall arise.  Such claims shall be itemized in the same manner as other claims filed against the general fund and shall have attached thereto the receipts covering each of the expenditures claimed for reimbursement.  The total of a petty cash account balance and the receipts on hand awaiting reimbursement should equal at all times the authorized amount of a petty cash account.

None of the provisions pertaining to a petty cash account shall be construed to authorize the use of one (1) fiscal year's fund to pay obligations of another fiscal year.  Any remaining balance in each petty cash account shall be transferred to the general fund on or before June 30 of each year.

D.  The State Board of Education shall adopt appropriate rules and regulations and design standard forms for the proper conduct of the various school activity accounts.

E.  The school activity fund custodian and the petty cash custodian shall be appointed by the board of education of the school district.  The school activity fund custodian and the petty cash custodian shall give a surety bond in an amount determined by the board of education, but not less than One Thousand Dollars ($1,000.00).  The premium of the surety bond shall be paid from the school activity fund or the general fund.

F.  The local board of education is hereby authorized to invest activity funds as it determines appropriate.  Upon direction of the local board of education, the custodian of the activity fund shall invest activity funds in any or all of the investments permitted and listed in Section 5-115 of this title.

G.  The board of education of a school district may establish, by board resolution, a general fund refund subaccount within the school activity fund.  The balance in the subaccount shall be determined by need, and it shall be funded by refunds and reimbursements received, including but not limited to, rental income, reimbursements for lost and damaged textbooks, summer school and adult tuition, overpayments and tax refunds, as well as transfers, by treasurer's check, from the school district general fund.  The subaccount may be expended only for the refund of revenues previously received and deposited either into the subaccount or directly into the general fund.  Any remaining balance in the refund subaccount shall be transferred to the school district general fund on or before June 30 of each year.

H.  The board of education of a school district may authorize the custodian of the school activity funds to provide cash advances to the sponsors for travel expenses on behalf of school district students and sponsors of certain school activities.  The cash advances may only come from the school activity fund subaccount directly involved in the travel of such students or sponsor and only if the travel is one of the stated functions or purposes for the establishment of the subaccount.  Receipts for all expenditures of the cash advances shall be kept and turned in to the custodian of the school activity fund following said trip.

I.  Any invoice submitted to a school district which is to be paid from a school activity fund and is for payment of an authorized expenditure in an amount equal to or greater than the threshold amount stated in Section 310.9 of Title 62 of the Oklahoma Statutes shall conform to the requirements set forth in that section.

Added by Laws 1971, c. 281, § 5-129, eff. July 2, 1971.  Amended by Laws 1974, c. 234, § 30, emerg. eff. May 17, 1974; Laws 1977, c. 222, § 1, eff. Oct. 1, 1977; Laws 1981, c. 127, § 1, emerg. eff. May 4, 1981; Laws 1981, c. 353, § 1; Laws 1988, c. 90, § 19, operative July 1, 1988; Laws 1990, c. 221, § 8, operative July 1, 1990; Laws 1993, c. 45, § 1, emerg. eff. April 9, 1993; Laws 1995, c. 205, § 2, eff. July 1, 1995; Laws 1999, c. 173, § 1, eff. July 1, 1999; Laws 2000, c. 116, § 1, eff. July 1, 2000; Laws 2002, c. 283, § 2, eff. July 1, 2002; Laws 2003, c. 290, § 2; Laws 2004, c. 361, § 19, eff. July 1, 2004; Laws 2005, c. 472, § 8, eff. July 1, 2005.

§705129.1.  Funds exempted from provisions of Section 5129 of this title.

Those funds which are collected by programs for student achievement and by parent-teacher associations and organizations that are sanctioned by the school district board of education shall be exempt from the provisions as outlined in Section 5-129 of this title.  Each school district board of education shall adopt policies providing guidelines for the sanctioning of organizations and associations exempted or applying to be exempted pursuant to the provisions of this section.  The guidelines may include but not be limited to examinations of financial and performance audits performed on each such organization and association.

Added by Laws 1984, c. 296, § 26, operative July 1, 1984.  Amended by Laws 1993, c. 45, § 2, emerg. eff. April 9, 1993; Laws 1994, c. 70, § 1, eff. July 1, 1994; Laws 1996, c. 99, § 1, eff. July 1, 1996.

§70-5-129.2.  Separate accounts - Disbursements - Approval by boards of education - Transfer of funds.

A.  In conformance with any other law providing procedures for the deposit of such funds, area school districts shall be authorized to establish separate accounts for deposits received for live work, resale items, student financial aid, tuitions and other fees.  Such funds shall be deposited to the credit of the account maintained for that particular purpose.  Disbursements from each account shall be by check countersigned by the custodian of the account and shall not be used for any purpose other than that for which the account was originally created.

B.  The board of education of the technology center school district, at the beginning of each fiscal year and as needed during each fiscal year, shall approve all accounts created pursuant to this section and all purposes for which the monies collected in each account may be expended.  Provided, the board of education may direct by written resolution that any balance in excess of the amount needed to fulfill the function or purpose for which an account was established may be transferred to another account by the custodian.

Added by Laws 1990, c. 221, § 9, operative July 1, 1990.  Amended by Laws 2001, c. 33, § 74, eff. July 1, 2001.

§705130.  School buildings and property  Permission to use for other purposes.

A.  The board of education of any school district may, under such regulations and conditions as it may prescribe:

1.  Open any school building and permit the use of any property belonging to such district for religious, political, literary, community, cultural, scientific, mechanical, agricultural, or parental involvement purposes, and other purposes of general public interest including the provision of public library services pursuant to agreements with governing boards or commissions of public libraries or library systems;

2.  Contract to provide transportation equipment as defined in Section 9-104 of this title for any purpose specified in paragraph 1 of this subsection; and

3.  Make a reasonable charge to cover the cost of the use of such building, property or transportation equipment.

B.  The State Board of Education shall encourage each board of education to inquire into and promote the use of its school buildings and property for the purposes provided in subsection A of this section for such activities both before and after regular school hours.

Laws 1971, c. 281, § 5130, eff. July 2, 1971; Laws 1989, 1st Ex. Sess., c. 2, § 33, emerg. eff. April 25, 1990; Laws 1990, c. 257, § 4, emerg. eff. May 23, 1990; Laws 1994, c. 362, § 5, eff. July 1, 1994.

§705131.  Educational courses  Buildings and equipment.

The board of education of every school district in this state is hereby authorized to provide educational courses for all persons and said board is authorized to provide necessary buildings, equipment, and other facilities for such persons.  Such educational courses may include grades one to twelve, inclusive, for persons between the ages of six (6) and twentyone (21) years and may also include nursery and kindergarten classes, junior college grades, vocational and technical instruction, adult and parttime classes and other special classes.  The curricula and qualifications of teachers shall be determined by the State Board of Education except as otherwise provided herein.  Provided, any district offering educational courses shall charge tuition fees for such courses unless the school district has funds available to pay the cost thereof which are not needed to maintain the common school program.

Laws 1971, c. 281, § 5131, eff. July 2, 1971.

§705131.1.  Sewage disposal systems.

The board of education of any school district, which by reason of its location is unable to secure service from a municipally owned sewer system, is hereby authorized to design, construct, own and operate a sewage disposal system of such type and size as will be best suited to the needs of the particular school district.  The board of education of any such school district is also authorized to accept from the state, federal government, or any agency, department or instrumentality of either, grants for or in aid of the construction and engineering of any such sewage disposal system.

Laws 1977, 1st Ex.Sess., c. 1, § 25, emerg. eff. June 21, 1977.

§70-5-131.2.  Energy conservation contracts.

A.  As used in this section, "energy conservation measures" means one or more of the following items:

1.  Insulation of the building structure or systems within the building;

2.  Storm windows or doors, caulking or weather-stripping, multiglazed windows or doors, heat-absorbing or heat-reflective, glazed, and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption;

3.  Automatic or computerized energy control systems;

4.  Heating, ventilating or air conditioning system modifications or replacements;

5.  Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system, but not for the sole purpose of increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building codes for the lighting system after the proposed modifications are made;

6.  Indoor air quality improvements;

7.  Energy recovery systems; and

8.  Energy awareness education programs.

B.  The board of education of any school district in compliance with the provisions of this section, may enter into an energy conservation contract for the purpose of implementing energy conservation measures designed to reduce the energy consumption of school facilities.

C.  1.  The board of education shall require the provider of the energy conservation measures to file with the board of education a performance bond that is in an amount the board finds reasonable and necessary to protect the interests of the board and that covers the value of the guaranteed savings on the contract and is conditioned on the faithful execution of the terms of the contract.

2.  If bonding industry limitations prevent execution of a performance bond which covers guaranteed savings for the entire term of the lease-purchase agreement the contract may allow an option for:

a. a performance bond which covers guaranteed savings for a shorter term.  At the completion of the bond term, a new bond may be executed which covers guaranteed savings for an additional period of years.  This process may be continued in like manner for the duration of the lease-purchase agreement as specified by subsection D of this section, or

b. a performance bond which covers guaranteed savings for a shorter term.  At the completion of the bond term, if the bond cannot be renewed as provided in subparagraph a of this paragraph and if there has been a guaranteed savings shortfall during the last twelve (12) months, the board of education may assume a continued annual shortfall of the same amount and request repayment from the contractor of the net present value of the shortfall through the end of the lease repayment period.  The discount factor to calculate the net present value shall be the annual percentage rate of the lease-purchase agreement.

D.  1.  The board of education may enter into an energy conservation contract for a period of more than one (1) year for the implementation of energy conservation measures with a person or business entity if the board of education finds that the amount the school district would spend on the energy conservation measures, excluding any initial partial payment, will not exceed the total savings over the repayment period of the energy conservation contract from the date of installation.

2.  The term of the energy conservation contract and the lease-purchase agreement shall include the installation period and the lease repayment period.

3.  If the term of an energy conservation contract exceeds one (1) year, the contractual obligation of the school district, excluding any initial partial payment, in any year during the term of the energy conservation contract may not exceed the total savings including, but not limited to, electrical, gas, or other utility cost savings and savings from lowered maintenance, as determined by the board of education.  Savings shall be guaranteed by the entity providing the energy conservation measures.

4.  Energy conservation contracts shall not permit the carry-forward of savings above the guaranteed amount from one year to a future year shortfall.

5.  Maintenance for energy conservation measures may be a part of the energy conservation contract.

6.  The board of education shall consider all costs of the energy conservation measures, including costs of design, engineering, installation, maintenance, maintenance tools and equipment, spare parts, repairs, and debt service.

E.  In addition to any other provisions, the energy conservation contract shall:

1.  Provide that all savings should be tracked and audited by the contractor with an annual report provided to the board of education along with a payment by the provider for reimbursement of savings not realized;

2.  Be for a term of years that is not less than the term of years of any associated lease-purchase agreement;

3.  Provide that the board of education may terminate the agreement for nonperformance by the contractor;

4.  Contain a nonappropriation clause; and

5.  Contain a baseline calculation and an energy savings calculation.  The calculations shall be performed in accordance with the procedures used by the International Protocol for Measurement and Verification Procedures (IPMVP) or succeeding standard of the United States Department of Energy.

F.  1.  An energy conservation contract, with respect to existing buildings or facilities, may be funded through a lease-purchase agreement that meets federal tax requirements for tax-free municipal leasing or long-term financing.

2.  The repayment period of the lease-purchase agreement shall not exceed the lesser of fifteen (15) years or the weighted average equipment life to be installed under the energy conservation contract.

3.  Lease-purchase agreements for energy conservation measures shall be considered separate from the energy conservation contract and shall contain a nonappropriation clause.

G.  1.  Energy conservation contracts and lease-purchase agreements executed pursuant to this section shall be let under competitive proposal procedures.

2.  Notice of the request for proposals shall be published in the manner provided for competitive bidding.  Requests for proposals must solicit quotations and must specify the relative importance of guaranteed savings, price, financial performance and stability, quality, technical ability, experience and other evaluation factors.

3.  The board of education shall review the proposals it receives, and shall select at least two for more detailed consideration.  The initial screening should consider the ability of the offeror to provide energy conservation measures as well as the following factors:

a. specialized experience in the type of work contemplated,

b. capacity to accomplish the work in the required time,

c. past performance, and

d. estimated savings.

4.  The board of education shall negotiate the contract with the selected offeror.  The negotiated scope and contract rate shall be reported to the board of education for the approval of the award of the contract.

5. a. If the board of education and the first-choice offeror cannot reach an agreement, their negotiations shall be terminated and negotiations with the second-choice offeror shall commence.

b. If the board of education and the second-choice offeror cannot reach an agreement, then all negotiations shall be terminated.

c. Should the board of education be unable to negotiate a satisfactory contract with any of the two selected offerors, the board of education shall select additional offerors in order of their competency and qualifications and shall continue negotiations in accordance with the provisions of this subsection until an agreement is reached.

6.  The energy conservation contract and lease-purchase agreement shall be awarded to the responsible offeror whose proposal, following negotiations, is determined to be the most advantageous to the school district considering the guaranteed savings and other evaluation factors set forth in the request for proposals.  In order to determine the energy savings measures to be considered by proposers, the board of education may hire an independent energy consultant.

7.  Fees assessed by the consultant will be paid from proceeds of any financing associated with the energy conservation contract.

H.  If provided in a request for proposals under subsection G of this section, proposals shall be opened in a manner that avoids disclosure of the contents to competing offerors and keeps the proposals confidential during negotiations.

I.  All proposals shall be open for public inspection after the contract with the selected provider has been executed, but trade secrets and proprietary information clearly identified in the proposals shall not be open for public inspection.

Added by Laws 1996, c. 140, § 1, eff. July 1, 1996.  Amended by Laws 1996, c. 276, § 15, emerg. eff. May 30, 1996; Laws 2000, c. 164, § 4, emerg. eff. April 28, 2000.

§705132.  Students of legal age  Completion of twelfth grade  Attendance at adult high school completion program.

A.  Any person who is of legal age and a resident of Oklahoma, over the age of twentyone (21) and under the age of twentysix (26), and who has not completed the twelfth grade in school shall be given the same educational privileges and opportunities provided by law for children over the age of five (5) and under the age of twentyone (21), upon submitting to the board of education of the school district in which said person resides evidence satisfactory to that board showing that during the time before he was twentyone (21) years of age he was unable to attend school for a definite period or periods of time because of physical disability, or service in the United States Armed Forces or Auxiliary Organizations, by reason whereof it was impossible for him to complete the twelfth grade before reaching the age of twentyone (21).  Provided, further, said pupil shall be counted in the average daily attendance of the district where he attends school during the period of time provided for in this article for the purpose of calculating State Aid for the district.

B.  Any resident of the state who is nineteen (19) years of age or older, who is not enrolled in any high school program, and who has not completed the twelfth grade may attend any adult high school completion program which is established by a school district and approved by the State Board of Education if such attendance has the approval of the district offering the program.  Such attendance shall not be counted in the average daily attendance of the district unless the Legislature appropriates monies for adult high school completion programs.  Such attendance shall not be counted to meet minimum numbers for accreditation of the school district involved, and such students shall not attend classes which are a part of the normal class structure of the district.

Amended by Laws 1988, c. 211, § 1, eff. July 1, 1988.

§705132.1.  Certain persons 21 years of age or older may be allowed to complete high school.

A.  Any person other than those persons provided for in Section 5132 of this title, who is twentyone (21) years of age or older and who has not completed the requirements for a high school diploma or received a General Education Diploma, upon proper application to an independent school district may be given the opportunity to complete the requirements for and receive a regular high school diploma.

B.  The school district or technology center school district in which such person resides may give the person the option of attending regular classes if class size restrictions are not violated, or of participating in other programs which may be provided pursuant to provisions of the Oklahoma Statutes or rules promulgated by the State Board of Education or State Board of Career and Technology Education.  Providing, however, that the school district may deny admittance of persons over twentyone (21) to its classes.

C.  The school district or technology center school district may charge such person an amount of tuition not to exceed the average expenditure per pupil of the district for the preceding school year.  Said tuition may be prorated by the number of contact hours for which the person is enrolled.

Added by Laws 1983, c. 223, § 1, operative July 1, 1983.  Amended by Laws 2001, c. 33, § 75, eff. July 1, 2001.

§705133.  Apportionment of taxes each year.

A.  There is hereby regularly apportioned to each and every school district of the State of Oklahoma in each taxable year five (5) mills on the dollar out of the fifteen (15) mills on the dollar total taxes for all purposes on an ad valorem basis provided by Section 9 (a), Article X, of the Oklahoma Constitution, as amended on April 5, 1955.  Provided, that the regular apportionment hereby made shall not prevent or take away from the county excise board of any county the right to apportion to any school district or class of school districts in such county more than five (5) mills out of the fifteen (15) mills to be apportioned in pursuance of the provisions of said amended Section 9 (a), Article X, of the Oklahoma Constitution among county, city, town and school district.

B.  In accordance with the provisions of Section 9 (c), Article X, of the Oklahoma Constitution, as amended on April 5, 1955, an additional tax of not to exceed fifteen (15) mills on the dollar valuation of all taxable property in the district shall be levied upon certification of a need therefor by the board of education.

C.  An amount equal to the district's proportionate part of the ninety percent (90%) of the amount obtained by multiplying the total net assessed valuation of the school districts of the county by four (4) mills may be estimated as probable revenue from the four (4) mills countywide levy made under the provisions of Section 9 (b), Article X, of the Oklahoma Constitution, as amended on April 5, 1955, and the amount so estimated may be used to finance the appropriations of the district.

The provisions of said Section 9 (b) relating to school districts lying in more than one county shall not affect the status of any such school district, and for the purposes of apportionments under said Section 9 (b), any such district shall be deemed a school district of the county of which it is now considered a school district, unless the State Board of Education, upon written petition by the board of education of such district, decrees that such district shall be deemed a school district of another county in which any of its territory lies, and unless the district court of Oklahoma County in an action filed for such purposes reverses such decree, and revenue from the tax levied under said Section 9 (b) on the assessed valuation of the district in other counties shall, when collected, be transmitted to the county treasurer of that county of which such district is deemed a school district, and be apportioned as provided for the proceeds of such tax on the assessed valuation of such county.

Laws 1971, c. 281, § 5133, eff. July 2, 1971.

§70-5-134.  Estimates - Emergency and building levies - Elections.

A.  No later than December 31 of each year the board of education of each school district of the state shall prepare, on a form prescribed by the State Board of Education, a preliminary estimate of the amount or amounts of money and tax rate or rates which it then believes will be required for the district for the ensuing fiscal year; and if such preliminary estimate shows an estimated need for a levy requiring the approval of the school district electors of the district under Section 9 or Section 10 of Article X of the Oklahoma Constitution, as amended on April 5, 1955, such preliminary estimate shall contain a call for an election to be held on the second Tuesday in February, or on such other date as may be provided for the election of the members of the board of education to vote on the question of making such levy or levies.  In determining the eligibility of the school district to make an emergency levy under the provisions of subsection (d) of Section 9 of Article X of the Oklahoma Constitution, as amended, the legal current expenses of the district shall be all the expenditures from the general fund of the district during the preceding year, except (1) expenditures for transportation of pupils; (2) capital outlay; (3) debt service; and (4) the amount appropriated from any previous emergency levy; and the Two Hundred Fifty Dollars ($250.00) per capita cost fixed by said subsection (d) of Section 9 of Article X of the Oklahoma Constitution, for the fiscal year ending June 30, 1956, is hereby increased to One Thousand Dollars ($1,000.00) for the fiscal year ending June 30, 1963, and said sum of One Thousand Dollars ($1,000.00) shall thereafter be increased or decreased by the State Board of Education in proportion to the increase or decrease in the per capita income of Oklahoma citizens.  Such preliminary estimate shall be published in one issue of a newspaper having general circulation in the district at least ten (10) days before such election.  Provided, that the county excise board or the  board of education of any school district may call a special election for any date for the purpose of voting upon a levy authorized by Section 9 or 10 of Article X of the Oklahoma Constitution, as amended.  Notice of any election called under the provisions of this section shall be given by publication in one issue of a newspaper having general circulation in the school district at least ten (10) days before such election.

B.  The requirements of this section shall not apply to school districts that have adopted a permanent millage pursuant to subsection (d-2) of Section 9 of Article X of the Oklahoma Constitution.

Added by Laws 1971, c. 281, § 5134, eff. July 2, 1971.  Amended by Laws 1989, c. 132, § 6, eff. June 1, 1990; Laws 1992, c. 247, § 24, emerg. eff. May 21, 1992; Laws 1993, c. 130, § 1, eff. Sept. 1, 1993; Laws 2005, c. 472, § 9, eff. July 1, 2005.

§70-5-134.1.  Repealed by Laws 2005, c. 472, § 18, eff. July 1, 2005.

§70-5-135.  System of accounting.

A.  The board of education of each school district shall use the following system of initiating, recording and paying for all purchases, salaries, wages or contractual obligations due from any of the funds under the control of such board of education.  However, a school district board of education may use the procedures outlined in Section 304.1 of Title 62 of the Oklahoma Statutes for the payment of salaries and wages only if the board so votes.  The provisions contained herein shall not apply to the sinking fund and school activity fund.

B.  The encumbrance clerk and treasurer of the school district shall each enter the authorized amounts in the various appropriation accounts of the funds to which this system is applied.  The authorized amounts of appropriations shall be the general fund and building fund appropriations approved by the county excise board and such additional amounts as may be applied in the manner provided by law, the amount received for deposit in a special cash fund where such special cash fund is authorized by law or required by the person or agency providing such funds, or the amount of the net proceeds realized from the sale of bonds of the school district and any other income due such fund.

C.  It shall be the duty and responsibility of the board of education of the school district to prescribe and administer adequate business procedures and controls governing the purchase or confirmation of purchase and delivery of goods or services.  The procedures shall include delivery of an acceptable invoice by document, facsimile, electronic or other standard form that includes the information required by the district.  Such procedures shall include the designation of authorized persons to purchase goods or services for the district and the method of determining the school employee receiving delivery of each purchase.

D.  Prior to the issuance of a purchase order, the encumbrance clerk must first determine that the encumbrance will not exceed the balance of the appropriation to be charged.  The encumbrance clerk shall charge the appropriate appropriation accounts and credit the affected encumbrances outstanding accounts with the encumbrances.  Encumbrances must be submitted to the board of education in the order of their issuance on a monthly basis, subject to a monthly business cycle cut-off date determined by the board of education.  Approved encumbrances shall be listed in the minutes by the minute clerk.

E.  Before any purchase is completed, a purchase order or encumbrance must be issued.  No bill shall be paid unless it is supported by an itemized invoice clearly describing the items purchased, the quantity of each item, its unit price, its total cost and proof of receipt of such goods or services.  The bill and/or invoice shall be filed in the encumbrance clerk's official records.  If a district has the ability to electronically utilize evaluated receipt settlement (ERS), the district may remit to vendors on that basis if the requirements of this subsection are fulfilled.  In the event a district is establishing electronic data interchange, electronic entries will suffice in lieu of paper documents.  In order for a district to be authorized to utilize an evaluated receipt settlement system:

1.  The ERS must result in payment by the district from vendor receipts that have been matched to the purchase order date;

2.  The ERS may only be used when there is an agreement between the district and the vendor for use of an ERS; and

3.  The ERS must be included in the district's journal ledger/accounts payable/purchase order software.

F.  The encumbrance clerk shall debit the encumbrances outstanding account and credit the accounts payable account for the amount of the approved bill.  The board of education shall determine the extent such costs may fluctuate without additional board action.  Minor adjustments not requiring additional board approval shall be referenced to the original encumbrance.

G.  An approved bill may be paid by issuing a warrant or check against the designated fund only after ascertaining that proper accounting of the purchase has been made and that the files contain the required information to justify the expenditure of public funds, except as otherwise provided in subsection I of this section.  The warrants or checks so issued shall be recorded in an orderly numerical system established by the district.  The encumbrance clerk shall charge the warrant or checks against the accounts payable account and credit it to the warrants or checks issued account.  Provided, if payment is to be made immediately and the board of education deems it advisable, the postings to the accounts payable account may be omitted and the payment of the approved bill may be credited directly to the warrants or checks issued account.  The warrant or check shall show on its face the name of the school district, the date of issue, the payee, the amount, the expenditure classification code, and such other information as may be necessary or desirable.  The president and clerk of the board of education shall each sign the warrant or check, or approved facsimile thereby denoting to the public that the warrant or check is for the purpose and within the amount of the appropriation charged.

H.  The treasurer shall register the warrant or check in the warrant or check register, charging the appropriation account and crediting the warrants or checks outstanding account of the designated fund.  Provided, no warrant or check shall be registered in excess of the appropriation account's balance.  All warrants or checks shall be registered in the order of their issuance.  Voided warrants or checks shall be registered and filed with the treasurer.  The treasurer shall sign each warrant or check through individual signature or approved facsimile showing its registration date and, if issuing a warrant, shall state whether it is payable or nonpayable.  When a warrant or check is paid, the treasurer shall maintain evidence the warrant or check has been processed and paid.  Nothing in this subsection shall prohibit any governing board from using automated recordkeeping procedures, provided the information required in this subsection can be accessed.

I.  Any board of education of a school district of this state may make a payment which would otherwise be made by warrant or check, by disbursement through an Automated Clearing House, bank account debit system, wire transfer through the Federal Reserve System, or any other automated payment system operated by a financial institution insured by the Federal Deposit Insurance Corporation.  The internal controls over such payment system shall be reviewed and approved by the independent auditor of the district during the annual audit.  The provisions of Sections 601 through 606 of Title 62 of the Oklahoma Statutes shall apply to instruments or payment authorized by this subsection.

J.  School districts complying with the provisions of this act shall use only those forms and accounting systems approved by the State Board of Education.  Such forms and systems shall be considered in substantial compliance with this act if they are sufficient to convey the meaning and sequence of transactions contained herein.  Provided, nothing contained herein shall be construed to limit or prevent the use of additional or subsidiary accounts, forms, or files which may be deemed necessary or advisable by the board of education of the district or the State Board of Education.

K.  Any school district desiring to utilize the services of a data processing center to furnish any or all of the records herein required may do so if the center and its system complies with this act and the rules and regulations of the State Board of Education.  Such center shall furnish an honesty bond in an amount to be set by the board of education but not less than Ten Thousand Dollars ($10,000.00).

L.  The State Board of Education shall notify the board of education of the school district of the tentative amount the district is to receive from state and federal aid funds or allocations, and the board of education of the school district may include such tentative estimate as an item of probable income in the preparation of the school district's Estimate of Needs and Financial Statement; provided, no such federal aid estimate shall be used in any way to reduce the State Foundation Aid or Incentive Aid for such school district or sustain a protest for the reduction of a tax levy.

Added by Laws 1971, c. 281, § 5-135, eff. July 2, 1971.  Amended by Laws 1985, c. 82, § 5, eff. Nov. 1, 1985; Laws 1988, c. 90, § 20, operative July 1, 1988; Laws 1990, c. 221, § 10, operative July 1, 1990; Laws 1998, c. 365, § 10, eff. July 1, 1998; Laws 2004, c. 361, § 21, eff. July 1, 2004; Laws 2005, c. 472, § 10, eff. July 1, 2005.

§70-5-135.1.  Blank.

§70-5-135.2.  Reporting financial transactions - Reduction of State Aid - Statement of actual income and expenditures.

A.  For the 1991-92 school year, school districts shall report financial transactions for all funds, except for the school activity fund, using the Oklahoma Cost Accounting System, as adopted by the State Board of Education pursuant to Section 5-135 of this title.  Costs shall be reported by curricular subject area where applicable.  For the 1992-93 school year and in each subsequent school year, school districts shall report financial transactions for all funds using the Oklahoma Cost Accounting System.  Costs shall be reported by curricular subject area where applicable.

B.  Beginning July 1, 1991, and in each subsequent school year, the State Department of Education shall reduce the monthly payment of a district's State Aid funds if, at the time of such payment, the district is not operating pursuant to the Oklahoma Cost Accounting System.  The amount of the reduction shall be one percent (1%) for the first payment, two percent (2%) for the second payment, three percent (3%) for the third payment, four percent (4%) for the fourth payment, and five percent (5%) for each subsequent payment.  The reduction may be waived by the State Board of Education if the district can demonstrate that failure to operate pursuant to such system was due to circumstances beyond the control of the district and that every effort is being made by the district to operate pursuant to such system as quickly as possible.

C.  No later than September 1 each year, every district board of education shall prepare a statement of actual income and expenditures of the district for the fiscal year that ended on the preceding June 30.  The statement of expenditures shall include functional categories as defined in rules adopted by the State Board of Education to implement the Oklahoma Cost Accounting System pursuant to Section 5-135 of this title.

D.  No later than September 1 each year, every school district shall transmit a copy of the income and expenditures data required pursuant to subsection C of this section to the State Department of Education.  The Department shall post the income and expenditure data on the Internet web site for the Department in a form that is accessible to the public.

Added by Laws 1991, c. 280, § 55, eff. July 1, 1991.  Amended by Laws 2000, c. 308, § 2, eff. July 1, 2000; Laws 2005, c. 472, § 11, eff. July 1, 2005.

§70-5-135.3.  Repealed by Laws 2005, c. 472, § 18, eff. July 1, 2005.

§70-5-136.  Repealed by Laws 1978, c. 203, § 21, eff. July 1, 1978.

§705136.1.  Certificates of indebtedness - Curing of delinquencies by withholding of State Aid.

A.  With respect to school districts seeking cash-flow management during any fiscal year, any school district may issue and deliver certificates of indebtedness bearing a stated maturity date for the purpose of participating in a short-term cash management program pursuant to the provisions of Section 177.2 of Title 60 of the Oklahoma Statutes to fund the estimated costs of operations, capital expenditures or other lawful costs of the school district for the current fiscal year.  The proceeds of certificates of indebtedness shall be set aside in a separate account and used only for the purpose of meeting expenditures and obligations which would otherwise be lawfully payable from the revenue certified by the County Excise Board.  As proceeds from the certificates are used to pay such lawful expenditures and obligations, the financial records of the school district shall reflect the amounts of these obligations paid with such proceeds so that a like amount of revenue collected and available to the school district may be used to repay the certificates of indebtedness, in whole or in part.  The State Auditor and Inspector shall adopt uniform accounting procedures for use by the school districts to ensure that the issuance of certificates of indebtedness and the use of the proceeds derived from these certificates will be documented and will not result in a district overspending its authorized budget.  All certificates of indebtedness executed pursuant to a cash management program shall be issued, delivered and registered for payment in the specific manner designated by the State Auditor and Inspector; provided, any such certificates of indebtedness shall be made payable on any date within the then current fiscal year and may be purchased for value through the funding of uncollateralized investments made for the benefit of and on behalf of the school district.  Short-term cash management programs of any school district may lawfully provide for the investment of note or bond proceeds by the issuer of the obligations with the benefit and use of such proceeds assured to the school district when needed by the school district for that fiscal year and as approved by the Oklahoma Commission on School and County Funds Management.  In no case may a school district participate in a short-term cash management program in any given fiscal year beyond that fiscal year.  Monies received by a school district pursuant to a short-term cash management program may be used only for those purposes for which other monies of the school district may be lawfully expended.

B.  For school districts electing to participate in the payment security procedure set forth in this subsection, which procedure shall serve as additional security for the payment of any bond or note of a participating school district, the State Board of Education shall cure any delinquencies in payment by withholding State Aid due the participating district as determined pursuant to Section 18-200.1 of this title.  Whenever the designated paying agent for receipt of payments for the school district does not receive a payment when due pursuant to the authorizing documents, the paying agent shall be entitled to payment from the withheld State Aid in any amount sufficient to cure the payment deficiency.  The paying agent shall notify the State Department of Education and the superintendent of the school district of the delinquent payment by telephone, facsimile, or other similar communication, followed by written verification.  Unless the Department determines that payment has been made by the school district and there is no longer a payment deficiency, the Department shall withhold from the next distribution of State Aid for the school district an amount sufficient to cure the deficiency and remit the amount to the paying agent.  In the event that the amount of State Aid next due to be distributed to the delinquent school district is not sufficient to cure the delinquency, the Department shall continue to withhold State Aid as due and remit it to the paying agent until the payment deficiency has been cured.

Added by Laws 1987, c. 204, § 123, operative July 1, 1987.  Amended by Laws 1991, c. 212, § 4, eff. Aug. 1, 1991; Laws 2002, c. 87, § 1, eff. July 1, 2002.

§705137.  School nurses  Increments.

Registered nurses who are employed full time by a school district shall qualify for yearly increments the same as any other teacher in the public schools.

Laws 1974, c. 152, Section 2, emerg. eff. May 3, 1974.

Laws 1974, c. 152, § 2, emerg. eff. May 3, 1974.

§705138.  School employees  Residence.

No governing body of any school district shall require any employee to reside within the boundaries of that school district.

Laws 1977, c. 31, § 1.

§705139.  Professional organization dues and political contributions of employees - Payroll deduction.

School districts shall make payroll deductions for either or both professional organization dues and political contributions upon the request of any school employee and shall transmit deducted funds to the organization designated by the school district employee.  Such deductions shall be on a ten-month basis unless otherwise designated by the employee organization.  However, a school employee may request in writing at any time for the school district to immediately terminate or initiate payroll deductions to a professional organization.  Upon receipt of a request the school district shall within five (5) business days or by the next pay period, whichever is earlier, terminate or initiate any future payroll deductions of the requesting school employee to a professional organization.  Upon receipt of a request the school district shall notify the professional organization of the initiation or termination of payroll deductions within fifteen (15) business days.  If the request is to terminate a deduction, the school district shall not make any advance payments to any professional organization of any future dues on behalf of the school employee.

Added by Laws 1978, c. 294, § 26, emerg. eff. May 10, 1977.  Amended by Laws 2005, c. 132, § 1.

§705140.  Additional salary or wages in lieu of insurance or similar benefits.

A local school district, by action of a majority of its school board, may, in lieu of a particular insurance or similar benefit granted by the district to its employees, allow and pay to the employee additional salary or wages equal to the cost of such insurance or similar benefit.

Laws 1980, c. 220, § 2, emerg. eff. May 30, 1980.

§705141.  Adoption of minimum salary schedules - Calculation of teachers' salaries - Factors considered - Reports - Superintendents' contracts - Administrators' compensation and benefits.

A.  Each school district of this state shall adopt a minimum salary schedule and shall transmit a copy of it to the State Board of Education within thirty (30) days after adoption.  A school district shall not calculate teacher's salaries solely as a proportion of the salaries of that district's administrators.  Districts shall be encouraged to provide compensation schedules to reflect district policies and circumstances, including differential pay for different subject areas and special incentives for teachers in districts with specific geographical attributes.  The State Department of Education shall compile a report of the minimum salary schedules for every school district in the state and shall provide such information to the Governor, Speaker of the House of Representatives, and President Pro Tempore of the Senate no later than December 15 of each year.

B.  Each school district shall file within fifteen (15) days of signing the contract, the employment contract of the superintendent of the school district with the State Department of Education.  The Department shall keep all such contracts available for inspection by the public.  The school district shall not be authorized to pay any salary, benefits or other compensation to a superintendent which are not specified in the contract on file and shall not pay administrators any amounts for accumulated sick leave that are not calculated on the same formula used for determining payment for accumulated sick leave benefits for other full-time employees of that school district and shall not pay administrators any amounts for accumulated vacation leave benefits that are not calculated on the same formula used for determining payment for accumulated vacation leave benefits for other twelve-month full-time employees of that school district.

C.  By October 1 of each year each district board of education shall prepare a schedule of salaries and fringe benefits paid administrators employed by the district, including a description of the fringe benefits.  The schedule shall be a public record and shall be disclosed as required by the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.  The district board shall file a copy of the schedule with the State Department of Education within one week of completion.

D.  For purposes of this section the term "administrator" shall include employees who are employed and certified as superintendents, assistant superintendents, principals, and assistant principals and who have responsibilities for supervising classroom teachers.

Added by Laws 1983, c. 330, § 40, operative July 1, 1983.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 49, emerg. eff. April 25, 1990; Laws 1993, c. 215, § 1, emerg. eff. May 24, 1993.

§70-5-141.1.  Blank.

§70-5-141.2.  Incentive pay plans.

A.  On or before September 1, 1990, the State Board of Education shall develop not fewer than five (5) different model incentive pay plans and shall distribute information about each plan to every school district board of education.  No plan developed by the Board or implemented by the local school board shall permit payment in any one (1) year of incentives to any one teacher amounting to more than twenty percent (20%) of said teacher's regular salary, exclusive of fringe benefits or extra duty pay.  Any incentive pay award shall be an annual award and shall not be a part of a teacher's continuing contract.  Any incentive pay awards received shall be excluded from such teacher's compensation for purposes of calculating retirement pursuant to the Teachers' Retirement System of Oklahoma, established in Section 17102 of Title 70 of the Oklahoma Statutes and shall not be subject to taxes levied by the Federal Insurance Contributions Act (F.I.C.A.), to the extent such exemption is provided by federal law.

B.  Beginning with the 199192 school year, each school district board of education may adopt an academically based, district incentive pay plan for the district's classroom teachers.  The district may adopt any incentive pay plan consistent with the requirements of this section, which may include any incentive pay plan developed by the State Board of Education pursuant to this section.  The local school board shall appoint an advisory committee consisting of teachers, parents, business persons or farmers and other local citizens to advise the board in formulating an incentive pay plan.  Prior to the adoption of such plan, the board of education shall place such plan on the school board agenda for public comment and shall submit the plan to the State Board of Education for final approval on or before March 1.  The board of education shall comply with the provisions of this subsection for any year a plan is to be modified.

C.  Beginning with the 199192 school year, a school district shall be required to adopt and implement an academically based, district incentive pay plan for any school year following the receipt by the school district board of education, of a petition signed by twenty percent (20%) of the classroom teachers employed in the district which calls for the adoption of an incentive pay plan for the district.

D.  Pupil test scores shall not be the sole criterion for allocation of incentive pay under any plan developed or approved by the Board.

E.  For the purposes of this section only, "classroom teacher" shall mean any employee who holds certification and assignment outside the classification of administrator.

F.  The State Board of Education shall promulgate rules and regulations necessary for the effective implementation and administration of this section.

G.  Each local board of education shall provide for a local evaluation committee which shall advise the board on which teachers are to receive incentive pay awards and the amount of each incentive pay award according to the plan.

H.  Nothing herein shall preclude a school district from supplementing to any monies appropriated to such district for the purposes of the district's incentive pay plan, monies from the district's general fund.

Added by Laws 1989, 1st Ex.Sess. c. 2, § 50, emerg. eff. April 25, 1990.

§70-5-141.3.  Teacher Incentive Pay programs approved prior to implementation - Partial reimbursement.

Teacher Incentive Pay programs that have been approved by the State Board of Education prior to implementation and have been evaluated by the State Board of Education to have successfully completed the year according to the approved district plan shall be eligible for partial reimbursement of incentive pay awards from the funds appropriated for Teacher Incentive Pilot Programs.  Such state reimbursements shall not exceed fifty percent (50%) of the amount awarded to any teacher not to exceed Five Hundred Dollars ($500.00), whichever is less.  Such reimbursements shall not be provided to more than fifty percent (50%) of the certified instructional staff of a school district.  Application for reimbursement shall be submitted to the State Board of Education no later than July 1 of the year following the implementation year and reimbursement of approved claims shall occur no later than September 1.

Added by Laws 1992, c. 324, § 8, eff. July 1, 1992.

§70-5-142.  Employment of convicted felons - Record searches - Districts with 30,000 students or less.

A.  The provisions of this section shall apply to a school district with an average daily membership of thirty thousand (30,000) students or less.  For purposes of employment, a local board of education may request in writing from the State Board of Education information concerning any felony offense conviction of any employee of the school or any person seeking employment with the school.  The request shall specify whether the felony record search is to be based only on the name submitted by the employee or prospective employee or on the basis of fingerprints to be required of the employee or prospective employee.  The request shall further specify whether the search is to be a state or national search.  If a national search is requested, the search shall be based on fingerprints, and the Oklahoma State Bureau of Investigation shall obtain fingerprints of the employee or prospective employee and require that said person pay a search fee not to exceed Fifty Dollars ($50.00) or the cost of the search, whichever is the lesser amount.  The fees shall be deposited in the OSBI Revolving Fund.  School districts are hereby authorized to reimburse employees for the cost of the search.  The State Board of Education shall contact the Oklahoma State Bureau of Investigation for any felony record of said person within fourteen (14) working days of receiving a written request from the board of education.

B.  The Oklahoma State Bureau of Investigation shall provide the felony record requested by the State Board of Education within fourteen (14) working days from the receipt of said request.  The Bureau may contact the Federal Bureau of Investigation as regards the information requested, to obtain any felony convictions of the person involved.  The felony record provided by the Oklahoma State Bureau of Investigation shall include the name of the person, whether or not said person has been convicted of any felony offense, a list of any felony convictions, and the dates of such convictions.

C.  The State Board of Education shall provide the information received from the Oklahoma State Bureau of Investigation to the local board of education within fourteen (14) days from the receipt of said information.

D.  For the purpose of this section, "board of education" includes both public and private boards of education within or outside this state.

E.  Each public board of education within this state shall promulgate a statement of that school districts' policy regarding felony record searches.  If the policy requires felony record searches, the policy may permit employment for not to exceed sixty (60) days pending receipt of results of felony search requests.  If the policy requires a search based on fingerprints, prospective employees shall be notified of the requirement, the fee and the reimbursement policy when first interviewed concerning employment. The school district's reimbursement policy shall provide, at the minimum, that employees shall be promptly reimbursed in full for the fee if employed by the district at the time the felony search request is made unless the person was employed pending receipt of results as set forth above.

F.  Any person applying for employment as a substitute teacher shall only be required to have one such felony record search for the school year.  Upon request of the substitute teacher, that felony record search may be sent to any other school district in which the substitute teacher is applying to teach.

Added by Laws 1985, c. 152, § 1, eff. July 1, 1985.  Amended by Laws 1986, c. 259, § 61, operative July 1, 1986; Laws 1990, c. 257, § 15, emerg. eff. May 23, 1990; Laws 1994, c. 319, § 2, eff. Sept. 1, 1994; Laws 1997, c. 81, § 1, eff. July 1, 1997.

§70-5-142.1.  Employment of convicted felons - Record searches - Districts with more than 30,000 students.

A.  The provisions of this section shall apply to a school district with an average daily membership in excess of thirty thousand (30,000) students.  For purposes of employment, a local board of education may request in writing from the Oklahoma State Bureau of Investigation information concerning any felony offense conviction of any employee of the school or any person seeking employment with the school.  The request shall specify whether the felony record search is to be based only on the name submitted by the employee or prospective employee or on the basis of fingerprints to be required of the employee or prospective employee.  The request shall further specify whether the search is to be a state or national search.  If a state search based on name only is requested, the Oklahoma State Bureau of Investigation may charge a search fee not to exceed Ten Dollars ($10.00).  If a national search is requested, the search shall be based on fingerprints, and the Oklahoma State Bureau of Investigation shall obtain fingerprints of the employee or prospective employee and require that said person pay a search fee not to exceed Fifty Dollars ($50.00) or the cost of the search, whichever is the lesser amount.  The fees shall be deposited in the OSBI Revolving Fund.  School districts are hereby authorized to reimburse employees for the cost of the search.

B.  The Oklahoma State Bureau of Investigation shall provide the felony record requested by a local board of education within fourteen (14) working days from the receipt of said request.  The Bureau shall send a copy of the felony record to the State Board of Education.  The Bureau may contact the Federal Bureau of Investigation as regards the information requested, to obtain any felony convictions of the person involved.  The felony record provided by the Oklahoma State Bureau of Investigation shall include the name of the person, whether or not said person has been convicted of any felony offense, a list of any felony convictions, and the dates of such convictions.

C.  For the purpose of this section, "board of education" includes both public and private boards of education within or outside this state.

D.  Each public board of education within this state shall promulgate a statement of that school districts' policy regarding felony record searches.  If the policy requires felony record searches, the policy may permit employment for not to exceed sixty (60) days pending receipt of results of felony search requests.  If the policy requires a search based on fingerprints, prospective employees shall be notified of the requirement, the fee and the reimbursement policy when first interviewed concerning employment.  The school district's reimbursement policy shall provide, at the minimum, that employees shall be promptly reimbursed in full for the fee if employed by the district at the time the felony search request is made unless the person was employed pending receipt of results as set forth above.

E.  The Oklahoma State Bureau of Investigation shall prescribe the procedures necessary to ensure that requests submitted are official requests from the local board of education.

F.  Any person applying for employment as a substitute teacher shall only be required to have one such felony record search for the school year.  Upon request of the substitute teacher, that felony record search may be sent to any other school district in which the substitute teacher is applying to teach.

Added by Laws 1994, c. 319, § 3, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 81, § 2, eff. July 1, 1997.

§70-5-143.  Repealed by Laws 1995, c. 55, § 1, emerg. eff. April 10, 1995.

§70-5-144.  Filing of information or indictment - Notification of superintendent.

A.  If in the course of an investigation it is discovered that a person charged in an information or indictment with a felony or violent misdemeanor is a student or employee of a school district or a public school in the state, or an employee working on school property for an entity that provides services to a school district or a public school on school property, with due regard for the provisions of subsection C of Section 7307-1.2 of Title 10 of the Oklahoma Statutes, the district attorney shall notify the superintendent of the district of the charges filed against the student or employee.

B.  The school district may take any action it deems necessary that is in compliance with the requirements of the Family Educational Rights and Privacy Act of 1974 with regard to such information.

Added by Laws 1999, c. 320, § 33, eff. July 1, 1999.  Amended by Laws 2001, c. 34, § 1, eff. Nov. 1, 2001; Laws 2003, c. 161, § 1, eff. July 1, 2003; Laws 2005, c. 205, § 1, eff. July 1, 2005.

§70-5-145.  Local foundation and public school/business partnerships - Foundation gifts, grants and donations.

A.  District school boards of education should be encouraged to explore the potential benefits of local foundations and public school/business partnerships as supplements to basic programs publicly funded.

B.  No local foundation, as defined in subsection C of this section, shall make, and no public school, public school personnel, or school district shall accept, any gift, grant or donation of real or personal property from any local foundation unless the local foundation complies with the requirements of this section and with such other requirements for such organization as are required by Title 18 of the Oklahoma Statutes.

C.  As used in this section, "local foundation" means any company, trust, corporation or association:

1.  that solicits money or property in the name of any public school district, public school or public school organization; and

2.  which is exempt from federal income taxes or is verifiably and in good faith in the process of obtaining federal tax exemption status pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code.  If the local foundation is in the process of obtaining exemption status in accordance with this paragraph, the local foundation may make gifts, grants or donations pursuant to this section provided it has advised the district board of education of the status of any application for tax exemption and continues to provide the board such information each year thereafter.

Any local foundation which has been denied such exemption or ceases to qualify for such exemption by the Internal Revenue Service shall not be authorized to function pursuant to this section.

D.  Student organizations or club projects whose revenue may be deposited in a school activity fund or account pursuant to Section 5129 of this title shall not be considered "local foundations".

E.  Only school districts, public schools, school personnel and students or direct functions of a school district may be the beneficiaries of any awards, grants or other benefits of a local foundation.

F.  The board of education of any school district in this state may refuse to accept any donation of real or personal property offered by or through a local foundation and shall have the final authority to accept or refuse to accept any grant or award offered by a local foundation for the benefit of the school district.

G.  In order to assure the fairness, objectivity, and integrity of its operations, and that its purposes and policies are consistent with the goals of the State Board of Education, the board of education of the school district may consider the process used in selecting recipients of benefits or merit awards by any local foundation in deciding whether to accept or reject the gift, grant or donation.

H.  No employee of the district shall be a voting member of a local foundation board which is established in that school district.  Members of the board of education may serve on the board of a local foundation, but shall not constitute a majority of the members of the board of directors of the foundation.  No other elected official of state or local government shall be compensated by the local foundation.  The total number of ex officio local foundation members shall be less than the number of voting members of the local foundations.  No ex officio member of the local foundation board or employee of the school district shall be compensated by the local foundation for service as an ex officio member of the local foundation.

I.  Any local foundation which makes a gift, grant or donation to any school district, public school, or school personnel of this state, regardless of when established, shall make all of its financial records and documents available to auditors who are performing audits of the school district.  Such financial records and documents, other than the list of contributors, shall be open for public inspection upon written request by any person.

J.  A public school district shall not directly or indirectly transfer any funds to any local foundation or render services or provide any thing of value to any local foundation without receiving documented adequate payment or reimbursement therefor according to written contract; provided, nothing herein shall be construed as prohibiting payment by the district of claims for expenses of fund-raising for the benefit of the district if such fund-raising activities are approved in advance by the district board of education and made a part of the minutes of the meeting of the board.

Added by Laws 1989, c. 380, § 2, operative July 1, 1989.  Amended by Laws 1989, 1st Ex.Sess., c. 2, § 56, emerg. eff. April 25, 1990; Laws 2005, c. 351, § 1, eff. Sept. 1, 2005.

§70-5-146.  Assault, battery, or assault and battery upon school employee - Notification by employee and school officials - Report - Definitions - Liability - Policies.

A.  Any school employee, as defined by subsection A of Section 650.7 of Title 21 of the Oklahoma Statutes, upon whom an assault, battery, assault and battery, or aggravated battery or aggravated assault and battery is committed while in the performance of any duties as a school employee shall notify either the superintendent, building administrator, or one member of a Safe School Committee of the school district employing the school employee.  The building administrator or member of the Safe School Committee shall notify the superintendent of the assault, battery, assault and battery, aggravated battery or aggravated assault and battery.

B.  The superintendent shall notify the State Department of Education of all incidents described in subsection A of this section for the previous year on July 1 of each year.  The report shall include a description of the battery or assault and battery, and the final disposition of each incident.

C.  The State Department of Education shall submit a report to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor on December 1 of each year.

D.  For purposes of this section, "assault" shall be defined by Section 641 of Title 21 of the Oklahoma Statutes, "battery" shall be defined by Section 642 of Title 21 of the Oklahoma Statutes, and "aggravated assault and battery" shall be defined by Section 646 of Title 21 of the Oklahoma Statutes.

E.  No school employee shall be subject to any civil liability for any statement, report, or action taken in reporting or assisting in reporting a battery or assault and battery which is committed upon the school employee while in the performance of any duties unless such report or assistance was made in bad faith or with malicious purpose.

F.  Every school district shall have and deliver to each school employee a written policy that such employee shall follow if an assault, battery or assault and battery is committed upon the school employee while in the performance of any school duties.

Added by Laws 2001, c. 380, § 2, eff. July 1, 2001.

§70-5-147.  Access to foods of minimal nutritional value - Incentives to encourage healthy food choices.

A.  Each district board of education shall ensure that students in elementary schools do not have access to foods of minimal nutritional value except on special occasions.

B.  Each district board of education shall ensure that students in middle and junior high schools do not have access to foods of minimal nutritional value except after school, at events which take place in the evening, and on special occasions.  The only exception to the minimal nutritional value standard will be diet soda with less than ten (10) calories per bottle or can.

C.  Each district board of education shall ensure that students in high schools are provided healthy food options in addition to any foods of minimal nutritional value to which they may have access at school.  Each district shall provide incentives, such as lower prices or other incentives, to encourage healthy food choices for high school students.

D.  For purposes of this section, "foods of minimal nutritional value" means any foods so defined in 7 CFR 210.11 and listed in Appendix B of the regulations for the National School Lunch Program.

E.  The State Board of Education shall adopt rules to implement the provisions of this section.

Added by Laws 2005, c. 45, § 1, eff. July 1, 2007.

§70-5-150.  Short title.

This act shall be known and may be cited as the "School District Budget Act".

Added by Laws 1996, c. 178, § 2, eff. July 1, 1996.

§70-5-151.  Purpose.

The purpose of the School District Budget Act is to provide an alternate budget procedure for school districts which will:

1.  Establish standard and sound fiscal procedures for the adoption and administration of budgets;

2.  Make available to the public and investors sufficient information as to the financial conditions, requirements and expectations of the school district; and

3.  Assist school districts to improve and implement generally accepted standards of financial management as promulgated by the Governmental Accounting Standards Board (GASB).

Added by Laws 1996, c. 178, § 3, eff. July 1, 1996.

§70-5-152.  Applicability optional.

The School District Budget Act shall be optional and shall apply only to a school district which, by resolution of the governing body, votes to comply with the provisions of the School District Budget Act.  If the governing body of a school district votes to comply with the School District Budget Act to govern its budget procedures, the provisions of the School District Budget Act shall take precedence over any other state laws applicable to school budgets, except as otherwise provided by the School District Budget Act.  Any action of a school district governing body to implement or repeal budgeting procedures in compliance with the School District Budget Act shall be effective only at the beginning or end of a budget year respectively pursuant to the School District Budget Act.

Added by Laws 1996, c. 178, § 4, eff. July 1, 1996.

§70-5-153.  Repealed by Laws 2005, c. 472, § 18, eff. July 1, 2005.

§70-5-154.  Approval of budget - Estimates of revenues and expenditures.

For a school district acting in accordance with the School District Budget Act, within the thirty-day period preceding the beginning of each fiscal year, a budget for the school district shall be approved by the governing body.  The chief executive officer may require any other officer or employee who is charged with the management or control of any department or office of the school district to furnish estimates for the fiscal year covering estimated revenues and expenditures of the department or office on or before a date set by the chief executive officer.

Added by Laws 1996, c. 178, § 6, eff. July 1, 1996.

§70-5-155.  Nature and contents of budget - Budget summary and message - Hearing - Effect of adoption - Tax levies.

A.  The school district budget shall represent a complete plan for the school district and shall present information necessary and proper to disclose the financial position and condition of the school district and the revenues and expenditures thereof, both past and anticipated.

B.  A school district budget shall contain a budget summary.  It shall also be accompanied by a budget message which shall explain the budget and describe its important features.  It shall contain at least the following in tabular form for each fund:

1.  Actual revenues and expenditures for the immediate prior fiscal year;

2.  Revenues and expenditures for the current fiscal year as shown by the budget for the current year as adopted or amended; and

3.  Estimates of revenues and expenditures for the budget year.

C.  The school district governing body shall hold a public hearing on the proposed budget within forty-five (45) days preceding the beginning of the budget year.  Notice of the date, time and place of the hearing, together with the proposed budget summary, shall be published in a newspaper of general circulation in the school district not less than five (5) days before the date of the hearing.  The clerk of the board shall make available a sufficient number of copies of the proposed budget as the governing body shall determine and shall have them available for review or for distribution at the office of the chief financial officer.  At the public hearing on the budget any person may present to the governing body comments, recommendations or information on any part of the proposed budget.

D.  The adopted budget shall be in effect no later than the first day of the fiscal year to which it applies.  The budget as adopted and filed with the State Auditor and Inspector shall constitute an appropriation for each fund, and the appropriation thus made shall not be used for any other purpose except as provided by law.

E.  Each school district shall amend the original budget after June 30 of each year after the June financial activity has been recorded, the annual Foundation and Salary Incentive Aid allocation has been released, and the property tax valuations have been certified for all affected counties within the school district.  The amended budget shall include all of the following information which is applicable:

1.  Valuation of the school district by county and classification, excluding homestead exemptions;

2.  Bonded debt and judgments outstanding, including interest rates by maturity;

3.  Matured debt and judgments;

4.  Sinking fund balance, including cash and investments;

5.  Sinking fund levy calculations, including surplus/deficit, principal accrual, annual interest, judgment installment and interest, total net levy and delinquency;

6.  Levies in millage for general fund, building fund and sinking fund;

7.  Millage adjustment factor, if applicable;

8.  Previous year sinking fund collections, including total proceeds as certified, additions or deductions, reserve for delinquent tax, reserve for protest pending, tax apportioned, net balance in process of collection, and excess collections; and

9.  Surplus analysis, including itemized sources of excess and deductions.

F.  At the time required by law, the county excise board shall levy the taxes necessary for the school district general fund, building fund and sinking fund for the budget year pursuant to Sections 397 and 399 of Title 62 of the Oklahoma Statutes, and for the school district general and building funds for the budget year pursuant to Section 9 of Article X of the Oklahoma Constitution.

Added by Laws 1996, c. 178, § 7, eff. July 1, 1996.  Amended by Laws 1999, c. 235, § 1, eff. July 1, 1999.

§70-5-156.  Protests - Right to examine filed budget.

Within fifteen (15) days after the filing of any school district budget with the county excise board of each county in which the school district is located and with the State Auditor and Inspector, any taxpayer may file protests with the State Auditor and Inspector against any alleged illegality of the budget in the manner provided by this section and Sections 3023 through 3031 of Title 68 of the Oklahoma Statutes.  The fifteen-day protest period begins upon the date the budget is received in the Office of the State Auditor and Inspector as filed by the county excise board.  After receipt of a taxpayer protest, the State Auditor and Inspector shall transmit by certified mail one copy of each protest to the clerk of the board of education, and one copy of each protest to the school district treasurer and the excise board of each county in which the school district is located.  The taxpayer protest shall specify the alleged illegality in the budget and the grounds upon which the alleged illegality is based.  Any protest filed by any taxpayer shall inure to the benefit of all taxpayers.  If no protest is filed by any taxpayer within the fifteen-day period, the budget and any appropriations thereof shall be deemed legal and final until amended by the governing body or the county excise board as authorized by law.  Taxpayers shall have the right at all reasonable times to examine the budget on file with the clerk of the board of education, the county excise board, or the State Auditor and Inspector for the purpose of checking illegalities in the budget or for filing protests in accordance with this section and Sections 3023 through 3031 of Title 68 of the Oklahoma Statutes.

Added by Laws 1996, c. 178, § 8, eff. July 1, 1996.

§70-5-157.  Expenditures in excess of appropriation - Deficits and surpluses - Violations of law.

A.  No expenditure may be authorized or made by any officer or employee of a school district which exceeds the appropriation for any fund of the budget as adopted or amended.  Any balance remaining in a fund at the end of the budget year shall be carried forward to the credit of the fund for the next budget year pursuant to law.

B.  It shall be unlawful for any officer or employee of the school district in any budget year:

1.  To create or authorize creation of a deficit in any fund; or

2.  To authorize, make or incur expenditures or encumbrances in excess of one hundred percent (100%) of the appropriation for any fund of the budget as adopted or amended until revenues in an amount equal to at least one hundred percent (100%) of the appropriation for the fund have been collected.  Any fund balance which is included in the appropriation for the fund is considered revenue in the budget year for which it is appropriated.  Expenditures may then be made and authorized so long as any expenditure does not exceed any fund balance.

C.  Any obligation that is contracted or authorized by any officer or employee in violation of this act shall become the obligation of the officer or employee himself and shall not be valid or enforceable against the school district.  Any officer or employee who violates this act shall forfeit his office or position and shall be subject to such civil and criminal punishments as are provided by law.  Any obligation, authorization for expenditure or expenditure made in violation of this act shall be illegal and void.

Added by Laws 1996, c. 178, § 9, eff. July 1, 1996.

§70-5-158.  Funds or ledgers.

A school district shall establish funds consistent with legal and operating requirements.  Each school district shall maintain according to its own needs some or all of the following funds or ledgers in its system of accounts:

1.  A general fund, to account for all monies received and disbursed for general school district purposes, including all assets, liabilities, reserves, fund balances, revenues and expenditures which are not accounted for in any other fund or special ledger account;

2.  Special revenue funds, as required, to account for the proceeds of specific revenue sources that are restricted by law to expenditures for specified purposes;

3.  Debt service fund, which shall include the school district sinking fund, established to account for the retirement of general obligation bonds, building bonds, transportation bonds or other long term debt and payment of interest thereon and judgments as provided by law.  Any monies pledged to service general obligation bonds, building bonds, transportation bonds or other long term debt must be deposited in the debt service fund;

4.  Capital improvement fund, to account for financial resources segregated for acquisition, construction or other improvement related to capital facilities other than those financed by general long term debt;

5.  Enterprise funds, to account for operations that are financial and operated in a manner similar to private business enterprises where the intent of the governing body is that the costs (expenses, including depreciation), of providing goods or services on a continuing basis be financed or recovered primarily through user charges or where there is a periodic need to determine revenues earned, expenses incurred or net income for a service or program;

6.  Trust and agency funds, to account for assets held by the school district as trustee or agent for individuals, private organizations or other governmental units or purposes, such as a retirement fund, employee health insurance fund or a school activity fund;

7.  Internal service funds, to account for the financing of goods or services provided by one department or agency of the school district to another department or agency, or to another government, on a cost reimbursement basis;

8.  A ledger or group of accounts in which to record the details relating to the general fixed assets of the school district;

9.  A ledger or group of accounts in which to record the details relating to the general obligation bonds, building bonds, transportation bonds or other long term debt of the school district; or

10.  Such other funds or ledgers as may be established by the board of education.

Added by Laws 1996, c. 178, § 10, eff. July 1, 1996.

§70-5-159.  Classification of revenues and expenditures.

Each fund shall be made up of accounts for classifying revenues and expenditures.  Revenues shall be classified separately by source.  Expenditures shall be classified into the dimensions required by the State Department of Education or, for technology center schools, the Oklahoma Department of Career and Technology Education.

Added by Laws 1996, c. 178, § 11, eff. July 1, 1996.  Amended by Laws 2001, c. 33, § 78, eff. July 1, 2001.

§70-5-160.  Interaccount and interfund transfers.

The chief executive officer, or designee, as authorized by the governing body, may transfer any unexpended and unencumbered appropriation or any portion thereof from one account to another within the same fund; except that no appropriation for debt service or other appropriation required by law or regulation may be reduced below the minimums required.  Other interfund transfers may be made only as authorized by this act or as provided in the budget as adopted or amended according to this act.  Whenever the necessity for maintaining any special fund of a school district has ceased to exist and a balance remains in the fund, the governing body may authorize the transfer of the balance to the general fund.  Applicable law shall govern the use or transfer of any remaining balance in any debt service or bond fund.

Added by Laws 1996, c. 178, § 12, eff. July 1, 1996.

§70-5-161.  Amendment of budget.

A.  The governing body may amend the budget to make supplemental appropriations to any fund up to the amount of additional revenues which are available for current expenses as shown by a fund balance for the fund due to:

1.  Revenues received or allocated from sources not anticipated in the budget for that year;

2.  Revenues received or allocated from anticipated sources but in excess of the budget estimates therefor; or

3.  Unexpended unencumbered cash balances on hand at the end of the preceding fiscal year which had not been anticipated in the budget.  Any appropriation authorizing the creating of an indebtedness shall be governed by the applicable provisions of Article X of the Oklahoma Constitution.

B.  If at any time during the budget year it appears probable that revenues available will be insufficient to meet the amount appropriated, or that due to unforeseen emergencies there temporarily is insufficient money in a particular fund to meet the requirements of appropriation for the fund, the governing body may amend the budget to reduce one or more appropriations or it may amend the budget to transfer money from one fund to another fund, but no appropriation for debt service may be reduced and no appropriation may be reduced by more than the amount of the unencumbered and unexpended balance.  No transfer shall be made from the debt service fund to any other fund except as may be permitted by the terms of the bond issue or by law.

C.  Any budget amendment, as provided in this section, authorizing supplemental appropriations or a decrease or change in appropriation or funds shall be adopted by the governing body at a meeting held in accordance with the Oklahoma Open Meeting Act and filed with the clerk of the board of education, the county excise board of each county in which the school district is located, and the State Auditor and Inspector.

Added by Laws 1996, c. 178, § 13, eff. July 1, 1996.

§70-5-170.  Transfer of unexpended or unencumbered appropriations.

For the fiscal year ending June 30, 2004, the superintendent of a school district or designee may transfer any unexpended or unencumbered appropriation in an amount not to exceed twenty-five percent (25%) of the total appropriation from one account, fund, or program category to another account, fund, or program category.  The amount to be transferred, together with all previous transfers, shall not exceed twenty-five percent (25%) of the total appropriation to the account, fund or program category from which the transfer is being made.  Provided, funds shall not be transferred between the general fund and building fund of any school district.  The State Department of Education shall be notified in writing or electronically of all transfers at the time the transfers are made.

Added by Laws 2003, c. 434, § 7.

NOTE:  Laws 2003, c. 415, § 34 repealed by Laws 2003, c. 434, § 32.

§70-5-181.  Registration of certificates of indebtedness or bonds - Recording of payment.

The treasurer of a school district to whom a certificate of indebtedness or bond is directed for payment shall register the certificate of indebtedness or bond by entering the number, the date, the name of the payee, the fund upon which it is drawn and the amount and shall write on the certificate or bond the date of registration and the name of the treasurer.  Certificates of indebtedness or bonds shall be registered in the numerical order in which they are issued and, after registration, shall be given to the encumbrance clerk.  No certificate of indebtedness or bond shall be a valid charge until registration by the treasurer.  A board of education may contract for and pay a registrar or transfer agent to transfer ownership or change of payee of any certificate of indebtedness or bond issued by the school district and to maintain relevant books and records.  The treasurer shall record payment of certificates of indebtedness or bonds and mark "paid" on the face of paid certificates of indebtedness or bonds.

Added by Laws 2004, c. 361, § 24, eff. July 1, 2004.

§70-5-182.  Issuance, approval, etc. of check, warrant or certificate in excess of approved estimate of expenses.

It shall be unlawful for any school district officer to issue, approve, sign, or attest any check, warrant or certificate of indebtedness in any form in excess of the estimate of expenses made and approved for the current fiscal year or authorized for such a purpose by a bond issue and any such check, warrant or certificate of indebtedness issued, approved, or authorized by a bond issue shall not be a charge against the school district upon which it is issued, but may be collected by civil action from any officer issuing, drawing, approving, signing, or attesting the same, or from either or all of them, or from their bondsmen.

Added by Laws 2004, c. 361, § 25, eff. July 1, 2004.

§70-5-183.  Issuance, approval, etc. of check, warrant or certificate in excess of approved estimate of expenses - Violation -Penalties.

Any treasurer who shall willfully or knowingly register or pay a warrant, check or certificate of indebtedness, issued in excess of the estimate made and approved by the excise board for the current fiscal year or in excess of a bond issue for such purpose, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail not exceeding one (1) year or by both the fine and imprisonment.

Added by Laws 2004, c. 361, § 26, eff. July 1, 2004.

§70-5-184.  Authorization, acknowledgement, etc. by school district officer of issuance, approval, etc. of check, warrant or certificate in excess of approved estimate of expenses - Violation - Penalties.

Any school district officer willfully or knowingly contracting, incurring, acknowledging, authorizing, allowing, or approving any indebtedness or any officer issuing, drawing, or attesting any check, warrant or certificate of indebtedness in excess of the estimate made and approved by the excise board for such purpose for the current fiscal year or in excess of the specific amount authorized for such purpose by a bond issue, shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not to exceed one (1) year or by both the fine and imprisonment, and shall forfeit and be removed from office pursuant to state law.

Added by Laws 2004, c. 361, § 27, eff. July 1, 2004.

§70-5-185.  When check or warrant due - Enforcement of liability.

Without regard to the time when funds may be collected and are available to pay a check or warrant issued by a school district, any school district check or warrant shall be due one (1) year after the close of the fiscal year for which the check or warrant was issued and action may be commenced in any court of competent jurisdiction to enforce the liability evidenced by the check or warrant.  Any action to enforce the liability evidenced by the check or warrant shall thereafter be barred, and the lapse of time need not be asserted as defense in any action for the school district to be relieved of liability.

Added by Laws 2004, c. 361, § 28, eff. July 1, 2004.

§70-5-186.  Issuance of check, warrant or certificate of indebtedness in payment of claim in excess of amounts unexpended and unencumbered - Signature of board president and clerk.

It shall be unlawful for the governing board of education to issue any check, warrant or certificate of indebtedness, in any form, in payment of, or representing or acknowledging any account, claim, or indebtedness against the school district, or to make any contracts for, or incur any indebtedness against the school district in excess of the amount then unexpended and unencumbered of the sum appropriated for the specific item of estimated needs for such purpose theretofore made, submitted, and approved, or authorized for such purpose by a bond issue.  The signature of the board president and clerk shall be notification to the public that the check or warrant is for the purpose and within the amount of the appropriation charged.

Added by Laws 2004, c. 361, § 29, eff. July 1, 2004.

§70-5-187.  Unencumbered balances - Date for submission of all claims - Notice.

All unencumbered balances, if any, as shown by the officer charged with keeping the appropriation and expenditure records of the school district on hand at the close of day June 30, may remain as a credit for said fiscal year up to the close of day September 30.  If a date earlier than September 30 is established, the encumbrance clerk shall publish, on the district's web site for two consecutive times if also published in a daily newspaper and once if published in a weekly newspaper of general circulation in the school district, notice of the date set by the board of education for the submission of all claims against unencumbered balances of the prior fiscal year in the following form:

PUBLIC NOTICE

All having a claim against the ____ Public School District are notified that all invoices and required documentation pertaining to an approved purchase order for services rendered or goods or materials delivered pursuant to that purchase order must be recorded with the encumbrance clerk of the district on or before the ____ day of _____, 20__, covering all debts now unpaid and incurred during the period of the prior fiscal year beginning on July 1, 20__, and ending on June 30 20___, or the claim upon which the invoice or purchase order is based shall be void and forever barred.

__________________________

District Encumbrance Clerk

This section shall not permit the incurring of new indebtedness chargeable to the appropriation account of the immediately preceding fiscal year.

Added by Laws 2004, c. 361, § 30, eff. July 1, 2004.

§70-5-188.  Supplemental appropriation of unencumbered balance - Underestimations - Reapportionment to appropriation accounts.

Provided all fund balances reserved for unencumbered balance of appropriations for the prior fiscal year on hand at the close of day set by the board of education in the current fiscal year, but in no event later than September 30, may be appropriated by supplemental appropriation to current expense purposes in the current fiscal year in the manner now provided by law.  In the event of the recording of an estimated encumbrance or in the event of an increase in the cost of supplies, equipment, material, or services, these underestimations may be provided for during the time period set by the board by the cancellation of appropriations made by the county excise board prior to June 30, subject to the approval of both the governing board and the officer in charge of the department or appropriation account only in instances as set forth and only in amounts sufficient to pay the increased encumbrances, and by reapportionment to the appropriation accounts in which an underestimated encumbrance was made, all in the manner as now provided by law for the making of supplemental appropriations.

Added by Laws 2004, c. 361, § 31, eff. July 1, 2004.

§70-5-189.  Second or duplicate check or warrant - Stop payment or affidavit.

A school district may issue a second or duplicate check or warrant in lieu of any check or warrant that has been issued and subsequently lost or destroyed.  No second or duplicate check or warrant shall be issued until the school district has stopped payment on said item by the payor bank or, in the alternative, until an affidavit setting forth the facts as to the loss or destruction of the original check or warrant has been received by the school district from the payee, which affidavit may be received by facsimile transmission.  The district board of each school district shall establish policies and procedures as will, as nearly as possible, preclude any loss being sustained by the school district on account of the issuance of any second or duplicate check or warrant.

Added by Laws 2004, c. 361, § 32, eff. July 1, 2004.

§70-5-190.  School district treasurer, encumbrance clerk - Training - Continuing education.

A.  Before July 1, 2007, every school district treasurer shall complete at least twelve (12) hours of instruction on school finance laws of this state, accounting, ethics, and the duties and responsibilities of a school district treasurer.

B.  Before July 1, 2007, every school district encumbrance clerk shall complete at least twelve (12) hours of instruction on school finance laws of this state, accounting, ethics, and the duties and responsibilities of a school district encumbrance clerk.

C.  Every school district treasurer and encumbrance clerk employed after July 1, 2007, shall be required, within nine (9) months after employment in the position by a school district, to complete the instruction required pursuant to subsections A and B of this section.

D.  Every school district treasurer and encumbrance clerk shall be required to complete a minimum of twelve (12) hours of continuing education every three (3) years, in addition to the requirements of subsections A and B of this section.

Added by Laws 2005, c. 472, § 1, eff. July 1, 2005.

§70-6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-6-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-1a.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-15.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-17.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-18.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-19.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-20.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-21.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-22.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-23.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-24.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-6-101.  Teachers - Contract.

A.  Except as provided in subsection E of this section, no person shall be permitted to teach in any school district of the state without a written contract, except as provided herein for substitute teachers and except teachers of classes in adult education.  Except as provided in subsection J of this section, the board of education of each school district, wherein school is expected to be conducted for the ensuing year, shall employ and contract in writing with qualified teachers for and in the name of the district.  One copy of the contract shall be filed with the clerk of the board of education and one copy shall be retained by the teacher.

B.  Except as otherwise provided by subsection J of this section and any other law, no board of education shall have authority to enter into any written contract with a teacher who does not hold a valid certificate issued or recognized by the State Board of Education authorizing said teacher to teach the grades or subject matter for which the teacher is employed.  Any board of education paying or authorizing the payment of the salary of any teacher not holding a certificate, as required herein, shall be adjudged to be guilty of a fraudulent expenditure of public funds and members voting for such payment shall be held jointly responsible for the return of the amount of any public monies thus expended, upon suit brought by the district attorney or by any interested citizen in the district where such funds have been expended.

C.  It shall be the duty of the superintendent of schools under whose supervision teachers have been contracted to teach to certify to the treasurer of the contracting district the names of the teachers holding valid certificates with whom contracts have been made and the names of substitute teachers employed in accordance with law.  The treasurer shall not register any warrant issued in payment of salary to any teacher whose name is not included in such list and shall be liable on the official bond for the treasurer for the amount of any warrant registered in violation of the provisions of this section.

D.  Whenever any person shall enter into a contract with any school district in Oklahoma to teach in such school district the contract shall be binding on the teacher and on the board of education until the teacher legally has been discharged from the teaching position or released by the board of education from the contract.  Except as provided in Section 5-106A of this title, until such teacher has been thus discharged or released, the teacher shall not have authority to enter into a contract with any other board of education in Oklahoma for the same time covered by the original contract.  If upon written complaint by the board of education in a district any teacher is reported to have failed to obey the terms of the contract previously made and to have entered into a contract with another board of education without having been released from the former contract except as provided in Section 5-106A of this title, the teacher, upon being found guilty of such charge at a hearing held before the State Board of Education, shall have such teacher's certificate suspended for the remainder of the term for which the contract was made.

E.  A board of education shall have authority to enter into written contracts with teachers for the ensuing fiscal year prior to the beginning of such year.  If, prior to April 10, a board of education has not entered into a written contract with a regularly employed teacher or notified the teacher in writing by registered or certified mail that a recommendation has been made not to reemploy the teacher for the ensuing fiscal year, and if, by April 25, such teacher has not notified the board of education in writing by registered or certified mail that such teacher does not desire to be reemployed in such school district for the ensuing year, such teacher shall be considered as employed on a continuing contract basis and on the same salary schedule used for other teachers in the school district for the ensuing fiscal year, and such employment and continuing contract shall be binding on the teacher and on the school district.

F.  Whenever a school district is engaged in contract negotiations with teachers employed by that school district after the school year has begun and the teachers are employed on a continuing contract basis, the school district shall, beginning at the first of the school year, pay the teachers any state-mandated salary increases and salary schedule increases to which each teacher is otherwise entitled.

G.  No school district or any member of the board of education of a district shall be liable for the payment of compensation to a teacher or administrator under the provisions of any contract for the ensuing year, if it becomes necessary to close the school because of insufficient attendance, disorganization, annexation, consolidation, or by dispensing with the school according to law, provided, such cause is known or action is taken prior to July 1 of such ensuing year.

H.  No school district or any member of a board of education shall be liable for the payment of compensation to any teacher or administrator for the unexpired term of any contract if the school building to which the teacher or administrator has been assigned is destroyed by accident, storm, fire, or otherwise and it becomes necessary to close the school because of inability to secure a suitable building or buildings for continuation of school.  Teachers and administrators shall be entitled to pay for any time lost when school is closed on account of epidemics or otherwise when an order for such closing has been issued by a health officer authorized by law to issue the order.

I.  A teacher may contract with more than one school district for the same school year as provided in Section 5-106A of this title.

J.  A board of education shall have authority to enter into written contracts for the ensuing fiscal year prior to the beginning of the year with persons who are not certified or licensed to teach by the State Board of Education as long as the person is actively in the process of securing certification or licensure.  The person shall not be allowed to teach in a classroom until the person has met or completed all of the requirements for licensure or certification as provided for in Section 6-190 of this title.  If the person has not obtained valid certification or licensure by the first day of the ensuing school year, the contract shall be terminated.

Added by Laws 1971, c. 281, § 6-101, eff. July 2, 1971.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 67, operative July 1, 1990; Laws 1991, c. 3, § 5, eff. July 1, 1991; Laws 1993, c. 239, § 28, eff. July 1, 1993; Laws 2001, c. 242, § 4, eff. July 1, 2001; Laws 2003, c. 455, § 3, eff. July 1, 2003; Laws 2005, c. 185, § 1, emerg. eff. May 17, 2005.

§70-6-101.1.  Annuity contracts, custodial accounts or face amount investment annuity certificates - Teachers or fulltime employees.

A.  A part of the salary, not to exceed the exclusion allowance provided in Section 403(b)(2) of the Internal Revenue Code, payable to a teacher or any fulltime employee by a school district may, at the request of the teacher or such fulltime employee, be paid by the purchase of an annuity contract from any insurance company authorized to do business in Oklahoma or by the purchase of shares of regulated investment companies to be held in a custodial account as authorized by Section 403(b)(7) of the Internal Revenue Code of 1954, as amended, or by the purchase of a face amount investment annuity certificate issued by a company authorized to do business in Oklahoma by the district for the teacher or fulltime employee, and the teacher or fulltime employee shall be entitled to have such annuity contract, custodial account or face amount investment annuity certificate continued in force in succeeding years by such school district or any other school district subsequently employing the teacher.  The amounts so contributed or paid by the school district for the annuity contract, custodial account or face amount investment annuity certificate, or to continue it in force, shall be considered as payment of salary, for the same amounts, to the teacher or fulltime employee for State Aid purposes, Teachers' Retirement System purposes, or Social Security purposes, but not for State Income Tax purposes.  Provided that the amount received under such annuity contracts, custodial accounts or face amount investment annuity certificates shall be income subject to state income tax when actually received.  Provided, further, that any teacher desiring to be covered by the provisions of this act shall express his or her wishes in writing to the local board of education of the district, not later then ten (10) days prior to the end of any pay period of the school year.

B.  The provisions of subsection A of this section shall also apply to all employees of institutions, agencies and boards comprising The Oklahoma State System of Higher Education.  Such institutions, agencies and boards may purchase annuity contracts, custodial accounts or face amount investment annuity certificates from:

1.  Any insurance company authorized to do business in Oklahoma, or

2.   Any life insurance or annuity company organized and operated, without profit to any private shareholder or individual, exclusively for the purpose of aiding and strengthening educational institutions by issuing insurance and annuity contracts only to or for the benefit of such institutions and individuals engaged in the services of such institutions, or

3.  Any broker dealer licensed to sell shares of regulated investment companies to be held in custodial accounts as authorized by Section 403(b)(7) of the Internal Revenue Code of 1954, as amended.

Laws 1971, c. 281, Section 6-102, eff. July 2, 1971; Laws 1972, c. 64, § 1, emerg. eff. March 28, 1972; Laws 1972, c. 205, § 1, emerg. eff. April 7, 1972.  Amended by Laws 1987, c. 62, § 1, emerg. eff. May 4, 1987.  Renumbered from § 6-102 by Laws 1989, 1st Ex.Sess. c. 2, § 116, operative July 1, 1990.

§70-6-101.2.  Consultant services - Contracts with retired administrators - Contract requirements.

A.  No local board of education or administration of a school district or State Board of Education shall enter into a contract for consultant services with any person who has retired as an administrator with any school district for two (2) years after the retirement date of such administrator.  Nothing in this section shall prohibit a board of education from employing as a substitute teacher, a person who has retired as an administrator or teacher with a school district within two (2) years after the retirement date of the person.

B.  In order for a local board of education, administration of a school district or the State Board of Education to enter into a contract with a person for consultant services as authorized by subsection A of this section, the contract shall contain:

1.  A specific list of duties to be performed by the person or by any business entity, regardless of form, from which the person who actually performs the services is authorized to derive any economic benefit, whether direct or indirect;

2.  A stated purpose for the contract and the specifically identified need for the services to be performed;

3.  An estimate of the duration of the contract, including anticipated periods during which the contract may be renewed;

4.  A requirement that the person or business entity performing the consultant service provide the office space, supplies, personnel and other items of expense required in order to perform the contract;

5.  A requirement that the person or business entity performing the consultant service provide a written description of services performed under the contract no less than one time each quarter of the year during which the contract is in effect; and

6.  A specific identification of all persons who are authorized to perform obligations imposed pursuant to the contract upon behalf of the person or business entity providing consultant services.

C.  No local board of education, administration of a school district or State Board of Education may enter into a contract with a natural person who will be employed for any period of time during which there is in force and effect a contract for consultant services to be performed by that person or by a business entity, regardless of form, from which the person employed is authorized to derive any economic benefit, whether direct or indirect.  Nothing in this section shall prohibit a local board of education of a school district from contracting to pay for the attendance of school district employees at classes or workshops conducted by a company that employs one or more of the school district employees to conduct the classes or workshops.

Added by Laws 1988, c. 128, § 1, emerg. eff. April 12, 1988.  Renumbered from § 6-102.7 of this title by Laws 1989, 1st Ex. Sess., c. 2, § 116, operative July 1, 1990.  Amended by Laws 1995, c. 295, § 1, eff. July 1, 1995; Laws 2000, c. 40, § 1, eff. July 1, 2000.

§70-6-101.3.  Definitions.

As used in Section 6-101 et seq. of this title:

1.  "Administrator" means a duly certified person who devotes a majority of time to service as a superintendent, elementary superintendent, principal, supervisor, vice principal or in any other administrative or supervisory capacity in the school district;

2.  "Dismissal" means the discontinuance of the teaching service of an administrator or teacher during the term of a written contract, as provided by law;

3.  "Nonreemployment" means the nonrenewal of an administrator's or teacher's contract upon expiration of the contract;

4.  "Career teacher" means a teacher who has completed three (3) or more consecutive complete school years in such capacity in one school district under a written teaching contract;

5.  "Probationary teacher hearing" means the hearing before a local board of education after a recommendation for dismissal or nonreemployment of a probationary teacher has been made but before any final action is taken on said recommendation, held for the purpose of affording such teacher all rights guaranteed by the United States Constitution and the Constitution of Oklahoma under such circumstances and for enabling the board to determine whether to approve or disapprove the recommendation;

6.  "Career teacher pretermination hearing" means the informal proceeding before the local board of education held for the purpose of providing a meaningful opportunity to invoke the discretion of the decision maker after a recommendation for dismissal or nonreemployment of a career teacher has been made but before any final action is taken on the recommendation in order to ensure that the career teacher is afforded the essential pretermination due process requirements of notice and an opportunity to respond;

7.  "Probationary teacher" means a teacher who has completed fewer than three (3) consecutive complete school years in such capacity in one school district under a written teaching contract;

8.  "Suspension" or "suspended" means the temporary discontinuance of an administrator's or teacher's services, as provided by law; and

9.  "Teacher" means a duly certified or licensed person who is employed to serve as a counselor, librarian or school nurse or in any instructional capacity; an administrator shall be considered a teacher only with regard to service in an instructional, nonadministrative capacity.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 68, operative July 1, 1990.  Amended by Laws 1991, c. 16, § 3, eff. July 1, 1991; Laws 2003, c. 434, § 8.

§70-6-101.4.  Power and duties of district superintendent - Exercise of in elementary school districts.

The powers and duties set forth in Section 6101 et seq. of Title 70 of the Oklahoma Statutes for the superintendent of a school district shall be exercised by the elementary superintendent in elementary school districts.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 69, operative July 1, 1990; Amended by Laws 1991, c. 16, § 4, eff. July 1, 1991.

§70-6-101.5.  Rights created by this article subject to modification,  amendment, termination and repeal.

Any rights created by Sections 6101 et seq. of Title 70 of the Oklahoma Statutes are subject to modification, amendment, termination and repeal by the Legislature.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 70, operative July 1, 1990.

§70-6-101.6.  Categories of employment contracts.

A.  All contracts for employment of, or related employee information worksheets for, a teacher or administrator by a district board of education shall include the following categories in a clear and concise format:

1.  Employee information including:

a. employee's name,

b. degree(s) employee holds,

c. number of years of teaching credit for salary purposes, and

d. step placement on salary schedule;

2.  Salary information including:

a. pay based on state minimum salary schedule,

b. district salary supplement,

c. extra-duty or extracurricular salary amounts, itemized,

d. other salary,

e. total salary,

f. dollar amount of salary paid in cash, and

g. dollar amount of salary paid in fringe benefits, as defined and allowed by Section 18-114.7 of Title 70 of the Oklahoma Statutes, with an itemized list of each benefit and amount paid toward it; and

3.  Benefits information including:

a. state-paid flexible benefit allowance amount,

b. district-paid retirement contributions (over any amount for retirement insurance paid as part of salary and excluding any amounts paid pursuant to Section 17-108.1 of Title 70 of the Oklahoma Statutes),

c. district-paid health insurance (over any amount paid as part of salary),

d. other district-paid benefits, such as life, dental, disability, salary protection, vision, cancer, health supplemental insurance (over any amount paid as part of salary),

e. other benefits, with an itemized list of each benefit and dollar amount paid toward it (not including any benefits paid as part of salary), and

f. total district-paid benefits (not including any benefits paid as part of salary).

B.  Beginning with the school year 2004-05, the State Department of Education shall require in its annual personnel report the amounts paid in each category set out in subparagraphs a through g of paragraph 2 and subparagraphs a through f of paragraph 3 of subsection A of this section, disaggregated by the categories of administrative personnel and certified teaching personnel.

Added by Laws 2003, c. 290, § 1.

§70-6-101.10.  Establishment of written policy of evaluation.

Each board of education shall maintain and annually review, following consultation with or involvement of representatives selected by local teachers, a written policy of evaluation for all teachers and administrators.  In those school districts in which there exists a professional negotiations agreement made in accordance with Sections 509.1 et seq. of this title, the procedure for evaluating members of the negotiations unit and any standards of performance and conduct proposed for adoption beyond those established by the State Board of Education shall be negotiable items.  Nothing in this act shall be construed to annul, modify or to preclude the renewal or continuing of any existing agreement heretofore entered into between any school district and any organizational representative of its employees.  Every policy so adopted shall:

1.  Be based upon a set of minimum criteria developed by the State Board of Education;

2.  Be prescribed in writing at the time of adoption and at all times when amendments thereto are adopted.  The original policy and all amendments to the policy shall be promptly made available to all persons subject to the policy;

3.  Provide that all evaluations be made in writing and that evaluation documents and responses thereto be maintained in a personnel file for each evaluated person;

4.  Provide that every probationary teacher be evaluated at least two times per school year, once prior to November 15 and once prior to February 10 of each year;

5.  Provide that every teacher be evaluated once every year, except as otherwise provided by law; and

6.  Provide that, except for superintendents of independent and elementary school districts and superintendents of area school districts, who shall be evaluated by the local school board, all certified personnel, including administrators, shall be evaluated by certified administrative personnel designated by the local school board.

All personnel designated by the local board to conduct the personnel evaluations shall be required to participate in training conducted by the State Department of Education prior to conducting such evaluations.

The State Department of Education shall develop and conduct workshops pursuant to statewide criteria which train such administrative personnel in conducting evaluations.

The State Board of Education shall monitor compliance with the provisions of this section by local school districts.

Refusal by a local school district to comply with the provisions of this section shall be grounds for withholding State Aid funds until such compliance occurs.

Laws 1977, c. 262, § 2, emerg. eff. June 17, 1977; Laws 1985, c. 329, § 16, emerg. eff. July 30, 1985; Laws 1986, c. 259, § 51, operative July 1, 1986; Laws 1987, c. 204, § 118, operative July 1, 1987; Laws 1989, 1st Ex.Sess., c. 2, § 71, operative July 1, 1990.  Renumbered from § 6-102.2 by Laws 1989, 1st Ex.Sess., c. 2, § 117, operative July 1, 1990; Laws 1991, c. 3, § 7, eff. July 1, 1991; Laws 1993, c. 239, § 29, eff. July 1, 1993.

§70-6-101.11.  Copy of evaluation to person evaluated.

Whenever any evaluation is made of a teacher or administrator, a true copy of the evaluation shall be presented to the person evaluated, who shall acknowledge the written evaluation by signing the original.  Within two (2) weeks after the evaluation, the person evaluated may respond and said response shall be made part of the record.  Except by order of a court of competent jurisdiction, evaluation documents and the responses thereto shall be available only to the evaluated person, the board of education, the administrative staff making the evaluation, the board and administrative staff of any school to which such evaluated person applies for employment and such other persons as are specified by the teacher in writing and shall be subject to disclosure at a hearing or trial de novo.

Laws 1977, c. 262, § 3, emerg. eff. June 17, 1977.  Amended by Laws 1989, 1st Ex.Sess., c. 2, § 72, operative July 1, 1990.  Renumbered from § 6-102.3 by Laws 1989, 1st Ex.Sess, c. 2, § 117, operative July 1, 1990.

§70-6-101.12.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§70-6-101.13.  Fulltime certified administrators  Dismissal or nonreemployment  Due process.

Whenever the local board of education or the administration of a school district shall determine that the dismissal or nonreemployment of a fulltime certified administrator from his administrative position within the school district should be effected, the administrator shall be entitled to the following due process procedures:

1.  A statement shall be submitted to the administrator in writing prior to the dismissal or nonreemployment which states the proposed action, lists the reasons for effecting the action, and notifies the administrator of his right to a hearing before the local board of education prior to the action; and

2.  A hearing before the local board of education shall be granted upon the request of such administrator prior to the dismissal or nonreemployment.  A request for a hearing shall be submitted to the board of education not later than ten (10) days after the administrator has been notified of the proposed action.

Failure of the administrator to request a hearing before the local board of education within ten (10) days after receiving the written statement shall constitute a waiver of the right to a hearing.  No decision of the local board of education concerning the dismissal or nonreemployment of a fulltime certified administrator shall be effective until the administrator has been afforded due process as specified in this section.  The decision of the local board of education concerning the dismissal or nonreemployment, following the hearing, shall be final.

Added by Laws 1985, c. 234, § 1, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 290, § 1, eff. Nov. 1, 1986.  Renumbered from § 6-102.4 by Laws 1989, 1st Ex.Sess., c.2, §118, operative July 1, 1990.

§70-6-101.14.  Administrators - Suspension.

Whenever the local board of education or the administration of a school district has reason to believe that cause exists for the dismissal of an administrator, and when they are of the opinion that the immediate suspension of an administrator would be in the best interests of the children in the district, the local board of education or the superintendent of the school district may suspend the administrator without notice or hearing.  However, the suspension of the administrator shall not deprive the administrator of any compensation or other benefits to which he or she would otherwise be entitled under his or her contract or pursuant to law.  Within ten (10) days' time after such suspension becomes effective, the local board of education shall initiate proceedings pursuant to Section 6-102.4 of this title to have the administrator dismissed.  However, in a case involving a criminal charge or indictment, such suspension may extend to such time as the administrator's case is finally adjudicated at a trial.  Provided, however, such extension shall not include any appeal process.

Added by Laws 1986, c. 290, § 2, eff. Nov. 1, 1986.  Renumbered from § 6-102.6 by Laws 1989, 1st Ex. Sess., c. 2, § 118, operative July 1, 1990.  Amended by Laws 1995, c. 8, § 1, eff. July 1, 1995.

§70-6-101.15.  Administrators - Conviction of felony - Criminal sexual activity or sexual misconduct.

A.  An administrator shall be dismissed or not reemployed, unless a presidential or gubernatorial pardon has been issued, if during the term of employment such administrator is convicted in this state, the United States or another state of:

1.  Any sex offense subject to the Sex Offenders Registration Act in this state or subject to another state's or the federal sex offender registration provisions; or

2.  Any felony offense.

B.  An administrator may be dismissed, refused employment or not reemployed after a finding that such person has engaged in criminal sexual activity or sexual misconduct that has impeded the effectiveness of the individual's performance of school duties.  As used in this subsection:

1.  "Criminal sexual activity" means the commission of an act as defined in Section 886 of Title 21 of the Oklahoma Statutes, which is the act of sodomy; and

2.  "Sexual misconduct" means the soliciting or imposing of criminal sexual activity.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 74, operative July 1, 1990.  Amended by Laws 1998, c. 411, § 1, eff. July 1, 1998.

§70-6-101.20.  Teacher Due Process Act of 1990 - Short title.

Sections 75 through 85 of this act shall be known and may be cited as the "Teacher Due Process Act of 1990".

Added by Laws 1989, 1st Ex.Sess., c. 2, § 75, operative July 1, 1990.

§70-6-101.21.  Standards of performance and conduct for teachers.

A.  The State Board of Education shall promulgate standards of performance and conduct for teachers.  A copy of such standards, any amendments to such standards and any standards adopted by the board of education of the school district shall be provided by the board of education of each school district to each teacher on or before April 10 of each year.

B.  The State Board of Education shall include the statutory grounds for dismissal and nonreemployment of career teachers within this standards document.

C.  Standards which may be adopted by the board of education of a school district shall not conflict with state or federal law or standards promulgated by the State Board of Education.

D.  In determining whether or not the professional performance of a teacher is adequate, the standards adopted by the State Board of Education shall be considered.  Consideration may be given to any written standards of performance which have been adopted by any other educationoriented organization or agency.  Professional performance or conduct of a teacher which is in compliance with standards adopted by the State Board of Education or the local board of education pursuant to Section 71 of this act shall not be considered in support of any dismissal or nonreemployment action against the teacher.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 76, operative July 1, 1990.

§70-6-101.22.  Grounds for dismissal or nonreemployment.

A.  Subject to the provisions of the Teacher Due Process Act of 1990, a career teacher may be dismissed or not reemployed for:

1.  Willful neglect of duty;

2.  Repeated negligence in performance of duty;

3.  Mental or physical abuse to a child;

4.  Incompetency;

5.  Instructional ineffectiveness;

6.  Unsatisfactory teaching performance; or

7.  Any reason involving moral turpitude.

B.  Subject to the provisions of the Teacher Due Process Act, a probationary teacher may be dismissed or not reemployed for cause.

C.  A teacher shall be dismissed or not reemployed, unless a presidential or gubernatorial pardon has been issued, if during the term of employment such teacher is convicted in this state, the United States or another state of:

1.  Any sex offense subject to the Sex Offenders Registration Act in this state or subject to another state's or the federal sex offender registration provisions; or

2.  Any felony offense.

D.  A teacher may be dismissed, refused employment or not reemployed after a finding that such person has engaged in criminal sexual activity or sexual misconduct that has impeded the effectiveness of the individual's performance of school duties.  As used in this subsection:

1.  "Criminal sexual activity" means the commission of an act as defined in Section 886 of Title 21 of the Oklahoma Statutes, which is the act of sodomy; and

2.  "Sexual misconduct" means the soliciting or imposing of criminal sexual activity.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 77, operative July 1, 1990.  Amended by Laws 1998, c. 411, § 2, eff. July 1, 1998.

§70-6-101.23.  Application of act - Exemptions.

A.  The dismissal, suspension and nonreemployment provisions of the Teacher Due Process Act of 1990 shall not apply to:

1.  Substitute teachers;

2.  Adult education teachers; and

3.  Teachers who are employed on temporary contracts.

B.  The dismissal and suspension provisions of the Teacher Due Process Act of 1990 shall apply to teachers who are employed on temporary contracts for a complete school year and to teachers who are employed in positions fully funded by federal or private categorical grants, except that such teachers shall be employed only for the duration of the temporary contract or the grant.

C.  The evaluation provisions in Sections 6-101.10 and 6-101.11 of this title and in the Teacher Due Process Act of 1990 shall apply to teachers who are employed on temporary contracts for a complete school year and to teachers who are employed in positions fully funded by federal or private categorical grants, except that such teachers shall be employed only for the duration of the temporary contract or the grant.

D.  Teachers other than those specifically excepted in subsection A of this section who are employed on contracts shall be afforded all substantive and procedural rights set forth in the Teacher Due Process Act of 1990 including the dismissal, suspension, and nonreemployment provisions applicable to probationary or career teachers as defined in Section 6-101.3 of this title.

E.  On and after the effective date of this act any teacher who has worked a complete school year under a temporary contract in a school district shall be granted a year of service credit toward career status in that district.

F.  No teacher shall be hired on a temporary contract by a school district for more than three semesters, except for a:

1.  Teacher hired to replace a teacher who is on an approved leave of absence and who is expected to return to employment with the school district; or

2.  Teacher who is a retired member of the Teachers' Retirement System of Oklahoma.

G.  No teacher shall be offered a temporary contract with a school district without a full written disclosure at the time a position is offered by the administration of the school district which sets forth the terms and conditions of the temporary contract.  In the event the school district fails to provide such written disclosure, the teacher shall be considered as employed on a continuing contract basis.

H.  On and after the effective date of this act no teacher who is employed on a continuing contract basis by a school district shall be reemployed on a temporary contract in that school district.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 78, operative July 1, 1990.  Amended by Laws 1999, c. 114, § 1, eff. July 1, 1999; Laws 2000, c. 357, § 1, eff. July 1, 2000.

§70-6-101.24.  Poor performance or conduct of teacher - Administrator's duties and responsibilities - Compliance with act required.

A.  When an administrator who has the responsibility of evaluating a teacher identifies poor performance or conduct that the administrator believes may lead to a recommendation for the teacher's dismissal or nonreemployment, the administrator shall:

1.  Admonish the teacher, in writing, and make a reasonable effort to assist the teacher in correcting the poor performance or conduct; and

2.  Establish a reasonable time for improvement, not to exceed two (2) months, taking into consideration the nature and gravity of the teacher's performance or conduct.

B.  If the teacher does not correct the poor performance or conduct cited in the admonition within the time specified, the administrator shall make a recommendation to the superintendent of the school district for the dismissal or nonreemployment of the teacher.

C.  Whenever a member of the board of education, superintendent, or other administrator identifies poor performance or conduct that may lead to a recommendation for dismissal or nonreemployment of a teacher within the district, the administrator who has responsibility for evaluation of the teacher shall be informed, and that administrator shall comply with the procedures set forth in this section.  If the administrator fails or refuses to admonish the teacher within ten (10) days after being so informed by the board, superintendent, or other administrator, such board, superintendent or other administrator shall admonish the teacher pursuant to the provisions of this section.

D.  Repeated negligence in performance of duty, willful neglect of duty, incompetency, instructional ineffectiveness or unsatisfactory teaching performance, for a career teacher, or any cause related to inadequate teaching performance for a probationary teacher, shall not be a basis for a recommendation to dismiss or not reemploy a teacher unless and until the provisions of this section have been complied with.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 79, operative July 1, 1990.  Amended by Laws 1992, c. 34, § 1, eff. July 1, 1992.

§70-6-101.25.  Recommendation of dismissal or not to reemploy to be in writing - Basis or grounds.

Whenever a superintendent decides to recommend that a teacher employed within the school district be dismissed or not reemployed, the superintendent shall state the recommendation in writing, setting forth the basis for the recommendation, and shall submit such recommendation to the board of education.

If the teacher subject to such recommendation is a career teacher, the recommendation shall specify the statutory grounds for which the recommendation is based.

If the teacher subject to such recommendation is a probationary teacher, the recommendation shall specify the cause for which the recommendation is based.

The superintendent shall also specify the underlying facts supporting the recommendation.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 80, operative July 1, 1990.

§70-6-101.26.  Copy of recommendation to be mailed to teacher - Notice of right to hearing - Hearing - Board's decision - Notice of decision and right to trial de novo - Payment of compensation and benefits.

A.  Whenever a board of education receives a superintendent's recommendation for the dismissal or nonreemployment of a teacher, the board shall mail a copy of the recommendation to the teacher by certified mail, restricted delivery, return receipt requested or by substitute process as provided by law.  By the same means, the board shall notify the teacher of such teacher's right to a hearing before the board and the date, time and place set by the board for the hearing, which shall be held within the school district not sooner than twenty (20) days or later than sixty (60) days after the teacher's receipt of notice.  The notice shall specify the statutory grounds upon which the recommendation is based upon for a career teacher or shall specify the cause upon which the recommendation is based upon for a probationary teacher.   The notice shall also specify the underlying facts supporting the recommendation.  At the hearing, the teacher shall be entitled to all rights guaranteed under the circumstances by the United States Constitution and the Constitution of Oklahoma.

B.  The career teacher pretermination hearing shall be conducted by the local board as follows:

1.  The superintendent or designee shall, in person or in writing, specify the statutory ground upon which the recommendation is based.  The superintendent or designee shall also specify the underlying facts and provide an explanation of the evidence supporting the recommendation for the dismissal or nonreemployment of the career teacher; and

2.  The career teacher or designee shall have the opportunity to present reasons, either in person or in writing, why the proposed action should not be taken.

C.  Only after the career teacher has a meaningful opportunity to respond to the recommendation for dismissal or nonreemployment at the pretermination hearing shall the local board decide whether to accept or reject the recommendation of the superintendent.  The vote made by the board shall be made in an open meeting.  The board shall also notify the career teacher of its decision, including the basis for the decision, by certified mail, restricted delivery, return receipt requested or substitute process as provided by law.  If the decision is to accept the recommendation of the superintendent, the board shall include notification of the right of the career teacher to petition for a trial de novo in the district court within ten (10) days of receipt of notice of the decision.  At the pretermination hearing the burden of proof shall be upon the superintendent or designee and the standard of proof shall be by the preponderance of the evidence.  The career teacher shall receive any compensation or benefits to which such teacher is otherwise entitled until such time as the teacher's case is adjudicated at a trial de novo if the career teacher petitions for the trial de novo.  Such compensation and benefits shall not be provided during any further appeal process.

D.  The probationary teacher hearing shall be conducted by the local board according to procedures established by the State Board of Education.

E.  Only after due consideration of the evidence and testimony presented at the hearing shall the local board decide whether to dismiss or nonreemploy the probationary teacher.  The vote of the board shall be made in an open meeting.  The board shall also notify the probationary teacher of the decision, including the basis for the decision, by certified mail, restricted delivery, return receipt requested, or substitute process as provided by law.  The decision of the board regarding a probationary teacher shall be final and nonappealable.  At the hearing the burden of proof shall be upon the superintendent or designee, and the standard of proof shall be by the preponderance of the evidence.  The probationary teacher shall receive any compensation or benefits to which the teacher is otherwise entitled until such time as the decision of the board becomes final.  If the hearing for a probationary teacher is for nonreemployment, such compensation and benefits may be continued only until the end of the current contract of the teacher.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 81, operative July 1, 1990.  Amended by Laws 2003, c. 434, § 9.

§70-6-101.27.  Teacher's right to trial de novo - Filing of petition - Service of process - Waiver - Answer - Trial procedure and proceedings - Appeal.

A.  A career teacher shall be entitled to a trial de novo in the district court of the county in which the school district is located.  Within ten (10) days of receipt of the board's notification of said teacher's right to a trial de novo, the teacher shall file a petition for a trial de novo.

Upon filing the petition, the court clerk shall issue a summons and cause service by mail to be made to the clerk of the local board of education by certified mail, restricted delivery with return receipt requested or substitute process as provided by law.

B.  If, within the tenday period, the career teacher fails to file a petition for a trial de novo concerning the teacher's dismissal or nonreemployment, the teacher shall be deemed to have waived the right to a trial de novo and the initial determination of the board shall be final.

C.  The local school board shall serve its answer within twenty (20) days of the service of summons and petition upon it.  The trial de novo shall be scheduled at the earliest possible date which will permit both parties adequate time to prepare for a just trial of the issues involved, provided however, said trial de novo shall be scheduled and held not less than ten (10) days and no later than thirty (30) days after the answer has been filed.

D.  Except as otherwise provided specifically in this section, the law generally applicable to civil suits filed in district court shall apply to the proceedings for trial de novo under this section.  At the trial de novo the standard of proof shall be by the preponderance of the evidence and the burden of proof shall be on the district superintendent or designee, as representative of the local board of education, to establish de novo that the teacher's dismissal or nonreemployment is warranted.  The trial de novo shall proceed as a nonjury trial before the court.  The court shall determine de novo all issues of fact and law necessary for full adjudication of the dispute at the trial.  The court shall not, by applying principles of collateral estoppel or res adjudicata or otherwise, give preclusive effect to findings of fact or determinations of the board with regard to the issues necessary to determine the adequacy of the dismissal or nonreemployment of the teacher in the trial de novo.  Within three (3) days following the conclusion of the trial de novo, the judge shall prepare written findings of fact and conclusions of law and shall enter judgment directing either of the following:

1.  That the local board of education reinstate the career teacher with full employment status and benefits; or

2.  That the decision of the local board of education for the dismissal or nonreemployment of the career teacher be sustained.

In addition, the court may enter an order awarding the prevailing party attorneys fees and costs.

E.  The time limits set forth in this section for the proceedings before the district court may be extended by mutual agreement of the parties with the approval of the district court.

F.  The decision of the district court shall be final and binding upon the teacher and the board of education unless the teacher or the board of education appeals the decision of the district court in the manner provided by law for the appeal of civil cases from the district court.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 82, operative July 1, 1990.

§70-6-101.28.  Applicable procedure.

The applicable procedure in the event of a recommendation by the superintendent for the dismissal or nonreemployment of a teacher shall be that procedure provided by law on the date such dismissal or nonreemployment is recommended to the local board of education.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 83, operative July 1, 1990.

§70-6-101.29.  Immediate suspension - Compensation and benefits - Length of suspension - Hearing for dismissal.

Whenever the superintendent of a school district has reason to believe that cause exists for the dismissal of a teacher and is of the opinion that the immediate suspension of the teacher would be in the best interests of the children in the district, the superintendent or the local board of education upon receiving recommendation for suspension from the superintendent may suspend the teacher without notice or hearing.  However, the suspension shall not deprive the teacher of any compensation or other benefits to which otherwise entitled.  Such suspension shall extend to such time as the teacher's case is adjudicated at a trial de novo for a career teacher but such extension shall not include time for any further appeal process.  Within ten (10) days' time after such suspension becomes effective, the local board of education shall initiate a hearing for dismissal pursuant to law.

However, in a case involving a criminal charge or indictment, such suspension may extend to such time as the teacher's case is finally adjudicated at trial.  Provided, however, such extension shall not include any appeal process.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 84, operative July 1, 1990.  Amended by Laws 1992, c. 34, § 2, eff. July 1, 1992.

§70-6-101.30.  Annexed or consolidated district to give teacher credit for years of service in annexed or consolidated district.

A.  If a school district is annexed, either voluntarily or involuntarily, by another school district, the annexing district shall give teachers credit for all purposes for years of service performed in the annexed district as though said years of service were actually performed in the annexing district.

B.  In the event school districts are consolidated, the consolidated school district shall give teachers credit for all purposes for years of service in the school districts which are consolidated as though said years of service were actually performed in the consolidated school district.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 85, operative July 1, 1990.

§70-6-101.40.  Suspension, demotion, termination or nonreemployment for cause of support employee.

A support employee who has been employed by a local board of education for more than one (1) year shall be subject to suspension, demotion, termination or nonreemployment only for cause, as designated by the policy of the local board of education, adopted as provided in Section 6-101.43 of this title.  This section shall not be construed to prevent layoffs for lack of funds or work.  For purposes of this act, "support employee" means a fulltime employee of a school district as determined by the standard period of labor which is customarily understood to constitute fulltime employment for the type of services performed by the employee who is employed a minimum of one hundred seventy-two (172) days and who provides those services, not performed by professional educators or licensed teachers, which are necessary for the efficient and satisfactory functioning of a school district and shall not include adult education instructors or adult coordinators employed by technology center school districts.

Added by Laws 1981, c. 122, § 1, eff. Jan. 1, 1982.  Amended by Laws 1985, c. 143, § 3, eff. July 1, 1985.  Renumbered from § 24-133 of this title by Laws 1989, 1st Ex. Sess., c. 2, § 119, operative July 1, 1990.  Amended by Laws 1993, c. 215, § 2, emerg. eff. May 24, 1993; Laws 1993, c. 360, § 8, eff. July 1, 1993; Laws 2001, c. 33, § 79, eff. July 1, 2001.

NOTE:  Laws 1993, c. 20, § 1 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§70-6-101.41.  School support employees - Conviction of felony - Criminal sexual activity or sexual misconduct.

A.  A school support employee as defined in Section 6-101.40 of this title shall be dismissed or not reemployed, unless a presidential or gubernatorial pardon has been issued, if during the term of employment such employee is convicted in this state, the United States or another state of:

1.  Any sex offense subject to the Sex Offenders Registration Act in this state or subject to another state's or the federal sex offender registration provisions; or

2.  Any felony offense.

B.  A school support employee may be dismissed, refused employment or not reemployed after a finding that such person has engaged in criminal sexual activity or sexual misconduct that has impeded the effectiveness of the individual's performance of school duties.  As used in this subsection:

1.  "Criminal sexual activity" means the commission of an act as defined in Section 886 of Title 21 of the Oklahoma Statutes, which is the act of sodomy; and

2.  "Sexual misconduct" means the soliciting or imposing of criminal sexual activity.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 86, operative July 1, 1990.  Amended by Laws 1998, c. 411, § 3, eff. July 1, 1998.

§70-6-101.42.  Blank.

§70-6-101.43.  Adoption and publication of disciplinary policy for support personnel  Copies.

Each local board of education shall adopt a policy statement defining the causes and procedures for suspension, demotion, termination or nonreemployment of support personnel.  Upon adoption of such policy, a copy thereof shall be furnished to each support employee.

Added by Laws 1981, c. 122, § 2, eff. Jan. 1, 1982.  Renumbered from § 24-134 by Laws 1989, 1st Ex. Sess., c. 2, § 119, operative July 1, 1990.  Amended by Laws 1993, c. 215, § 3, emerg. eff. May 24, 1993.

§70-6-101.44.  Adoption of policy prerequisite to disciplinary action.

Beginning January 1, 1982, no suspension, demotion or termination of a support employee shall be effective or enforceable unless the local school board has adopted a policy as provided in Section 2 of this act.

Laws 1981, c. 122, § 3, eff. Jan. 1, 1982.  Renumbered from § 24-135 by Laws 1989, 1st Ex.Sess, c. 2, § 119, operative July 1, 1990.

§70-6-101.45.  Reasonable assurance of employment.

A.  A school district, no later than ten (10) days after the effective date of the education appropriation bill or June 1, whichever is later, shall give reasonable assurance of employment in writing to any support employee that the school intends to employ for the subsequent school year.

B.  This section shall not be construed to nullify the provisions of Sections 24133 through 24137 of this title or be construed to deprive any employee that the district is considering not employing for the subsequent year of any rights provided in such sections.

Added by Laws 1987, c. 101, § 1, emerg. eff. May 22, 1987. Amended by Laws 1989, c. 111, § 1.  Renumbered from § 24-135.1 by Laws 1989, 1st Ex.Sess. c. 2, § 119, operative July 1, 1990.

§70-6-101.46.  Procedure for disciplinary action.

A.  After any suspension or prior to any demotion, termination or nonreemployment, a support employee shall receive notice of the right to a hearing.  The hearing shall be conducted by the local board of education.  All notices shall be by certified mail, with the postmark used to determine the timeliness of the notice.  Failure of the employee to request a hearing within ten (10) working days of such notice shall be considered a waiver of the employee's right to a hearing.

B.  Nonreemployment shall mean nonrenewal of a support employee's contract upon expiration of the contract.

C.  If an employee is to be suspended for a period to exceed ten (10) days, the superintendent of the district shall initiate proceedings for termination and shall follow the procedures set forth in subsection A of this section.  However, in a case involving a criminal charge or indictment, the suspension may be delayed until the employee's case is adjudicated at the trial.  Nothing in this act shall prevent the school board from proceeding against the employee during or after the suspension for termination as provided in this act.

Added by Laws 1981, c. 122, § 4, eff. Jan. 1, 1982.  Renumbered from § 24-136 by Laws 1989, 1st Ex. Sess., c. 2, § 119, operative July 1, 1990.  Amended by Laws 1993, c. 215, § 4, emerg. eff. May 24, 1993.

§70-6-101.47.  Hearing.

If the employee selects a hearing before the local board of education, the hearing shall be conducted at the next, or next succeeding, regularly scheduled meeting if the request for the hearing was received by the local board of education at least ten (10) days prior to the next, or next succeeding, regularly scheduled meeting.  Provided, however, at the request of the employee or at the discretion of the local board of education, the local board shall call a special meeting to conduct the requested hearing, which shall be held no sooner than ten (10) days nor later than thirty (30) days after receipt of the employee's request.  The decision of the local board of education at the hearing shall be final.

Laws 1981, c. 122, § 5, eff. Jan. 1, 1982.  Renumbered from § 24-137 by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§70-6-101.48.  Employees of business having contract with school - Conviction of sex offense or felony.

A.  No person or business having a contract with a school or school district to perform work on a full-time or part-time basis that would otherwise be performed by school district employees shall allow any employee to work on school premises if such employee is convicted in this state, the United States or another state of any felony offense unless ten (10) years has elapsed since the date of the criminal conviction or the employee has received a presidential or gubernatorial pardon for the criminal offense.

B.  Every person or business performing services not subject to subsection A of this section on the property of a school or school district shall at the time of contracting be required to sign a statement declaring that no employee working on school premises under the authority of such business is currently registered under the provisions of the Oklahoma Sex Offenders Registration Act and that the business is not in violation of the provisions of this section.  Compliance with this statute shall be required of the person or private business, and there shall be no obligation placed upon a school district to ascertain the truthfulness of the affidavit.

C.  A person or business having a written contract with a school or school district to perform work on a full-time or part-time basis that would otherwise be performed by school district employees may conduct a felony search of the employees of the person or entity who would be assigned that work through a request to the State Board of Education in the same manner as a felony search is afforded school districts by Section 5-142 of this title.

Added by Laws 1998, c. 411, § 4, eff. July 1, 1998.  Amended by Laws 1999, c. 200, § 2, emerg. eff. May 24, 1999; Laws 2005, c. 205, § 2, eff. July 1, 2005.

§70-6-102.  Renumbered as § 6-101.1 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 116, operative July 1, 1990.

§70-6-102.1.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-102.2.  Renumbered as § 6-101.10 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 117, operative July 1, 1990.

§70-6-102.3.  Renumbered as § 6-101.11 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 117, operative July 1, 1990.

§70-6-102.4.  Renumbered as § 6-101.13 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 118, operative July 1, 1990.

§70-6-102.6.  Renumbered as § 6-101.14 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 118, operative July 1, 1990.

§70-6-102.7.  Renumbered as § 6-101.2 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 116, operative July 1, 1990.

§70-6-103.  Repealed by Laws 1989, 1st Ex. Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.1.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.2.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.3.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.4.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.5.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.6.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.7.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.8.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.9.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.10.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.11.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.12.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.13.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.14.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-6-103.15.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§706104.  Sick leave  Emergency leave  Personal business leave - Medical benefits  Service as juror or witness.

A.  The board of education of each school district in the state shall provide for sick leave for all teachers employed in the district and shall pay such teachers the full amount of their contract salaries during any absence from their regular school duties for a period of time and under such conditions as the board may determine, but not less than the minimum benefits hereafter specified.  Payment for sick leave shall be made on the basis of the current salary rate then in effect for the teacher receiving the payment.  The plan shall provide that a teacher may be absent from his or her duties due to personal accidental injury, illness or pregnancy, or accidental injury or illness in the immediate family without the loss of salary for not to exceed ten (10) days during each school year, except that said absence without loss of salary for teachers employed on an eleven-month contract shall not exceed eleven (11) days during each school year and for those teachers employed on a twelve-month contract shall not exceed twelve (12) days during each school year, if said contract is for the work period, and not merely for pay purposes.  The right to such leave shall vest at the beginning of the school year.  Each school district shall provide for all teachers a minimum of three (3) days for personal business leave, upon the request of the teacher.  Salary deductions for such leave shall not exceed the salary level for substitute teachers.  Provided further, that these terms for personal business leave shall not negate any locally negotiated leave policies which exceed the minimum benefits stated above.  Each school district may provide not more than five (5) days each year for emergency leave.  Each school district will determine the purposes for which emergency leave can be used.  Those days shall not be chargeable to sick leave and will be noncumulative.  Unused sick leave shall be cumulative up to a total of sixty (60) days, and cumulative sick leave shall be transferable to another school district where the teacher is employed the next succeeding school year, provided that the number of days transferred shall not exceed the maximum days permitted by the receiving district and that such transferred days shall be used first in case of illness and, provided further, that if the receiving district pays teachers for unused sick leave upon retirement or termination of contract, then said payments shall be for only those days accumulated in the receiving district.  The school board of the sending district shall certify the exact number of days eligible for transfer.

B.  The plan of each school district for sick leave benefits may include other terms and conditions, but shall not provide less sick leave benefits than those prescribed herein.  Hospital and medical proceeds may not be charged against sick leave benefits, but the proceeds received by the teacher from any insurance provided by the district for loss of compensable time may be charged against sick leave benefits.  Provided the board of education may provide all or part of hospital and medical benefits, and sickness, accident, health and life insurance or any of the aforesaid for any or all of its employees.  On authorization of the teacher, the district may approve payroll deductions for such teacher's portion of the aforesaid.

C.  Each school district shall grant a teacher leave for jury service or as a witness subpoenaed in a criminal, civil or juvenile proceeding and shall pay the teacher during such service the full, current contract salary.  Provided that the district may deduct any compensation received for serving as a juror or witness from the teacher's salary during such service.

D.  A school district shall also provide for benefits for personnel other than teachers.  Benefits for support personnel employees shall include provisions for paid sick leave of at least one (1) day per month of employment not to exceed the number of hours per day for which they are regularly employed cumulative to a total of sixty (60) days and cumulative sick leave shall be transferable to another school district where the person is employed the next succeeding school year; provided, that the number of days transferred shall not exceed the maximum days permitted by the receiving district and that such transferred days shall be used first in case of illness up to a maximum of ten (10) transferred days per school year unless the local board of education authorizes the use of additional transferred days during the school year in an amount set by the board and, provided further, that if the receiving district pays such person for unused sick leave upon retirement or termination of employment, then said payments shall be for only those days accumulated in the receiving district.  The school board of the sending district shall certify the exact number of days eligible for transfer.  Each school district shall provide for all support employees, a minimum of three (3) days for personal business leave, upon the request of the support employee.  Salary deductions for personal business leave shall not exceed an amount necessary to cover the costs of services provided to the district by the support employee and shall not exceed the salary of the support employee.  The terms for personal business leave provided by this subsection shall not negate any locally negotiated leave policies which exceed the minimum benefits stated above.  Payment for such leave shall be calculated with regard to the definition of "support employee" provided by Section 6-101.40 of this title.  Provided that such benefits shall not exceed those authorized for teachers hereunder.

Amended by Laws 1982, c. 52, § 1; Laws 1985, c. 112, § 13, eff. Nov. 1, 1985; Laws 1985, c. 143, § 2, eff. July 1, 1985; Laws 1988, c. 104, § 1, eff. July 1, 1988; Laws 1991, c. 190, § 1, eff. July 1, 1991.

§70-6-104.1.  Exhaustion of sick and extended leave - Credit for leave without pay.

After exhausting sick leave and extended leave pursuant to Sections 6-104 and 6-104.5 of Title 70 of the Oklahoma Statutes, a full-time teacher who, with the proper approval of the district board of education, takes not more than ninety (90) school days of leave without pay to care for the teacher's child during the first year of the child's life, shall receive full credit for the days on leave without pay as though the teacher had been on leave with pay for purposes of computing experience for the minimum teacher salary schedule.  A teacher on leave without pay pursuant to this section who pays the actuarial cost, as determined by the Board of Trustees of the Teachers' Retirement System, shall have the period during which such leave without pay is taken, counted toward retirement service credit as though the teacher had been on leave with pay.  The teacher shall notify their employer and the System in writing within thirty (30) days from the date he or she returns to service that they will pay such actuarial cost.  The teacher shall have up to twelve (12) months from the date he or she returns to service to pay such actuarial cost.

Added by Laws 1998, c. 402, § 1, eff. July 1, 1998.

§706104.5.  Exhausted sick leave  Unused sick leave upon termination.

A.  If, after exhausting all sick leave, a teacher is absent from his or her duties due to personal accidental injury, illness or pregnancy, the teacher shall receive for a period of not to exceed twenty (20) days his or her full contract salary less the amount:

1.  actually paid a certified substitute teacher for his or her position if a certified substitute teacher is hired; or

2.  normally paid a certified substitute teacher for his or her position if a certified substitute teacher is not hired.

B.  The district's plan may provide that the teacher is entitled to payment for accrued but unused sick leave upon termination of employment.

Amended by Laws 1985, c. 14, § 1, operative July 1, 1985.

§70-6-104.6.  Leave sharing programs and banks.

A.  The board of education of each school district may establish a leave sharing program for all district employees.  The program shall permit district employees to donate sick leave to a fellow district employee who is pregnant or recovering from childbirth or who is suffering from or has a relative or household member suffering from an extraordinary or severe illness, injury, impairment, or physical or mental condition which has caused or is likely to cause the employee to take leave without pay or to terminate employment.

B.  As used in this section:

1.  "Relative of the employee" means a spouse, child, stepchild, grandchild, grandparent, stepparent, or parent of the employee;

2.  "Household members" means those persons who reside in the same home, who have reciprocal duties to and do provide financial support for one another.  This term shall include foster children and legal wards even if they do not live in the household.  The term does not include persons sharing the same general house, when the living style is primarily that of a dormitory or commune;

3.  "Severe" or "extraordinary" means serious, extreme or life-threatening including temporary disability resulting from pregnancy, miscarriage, childbirth and recovery therefrom; and

4.  "District employee" means a teacher or any full-time employee of the school district.

C.  A district employee may be eligible to receive shared leave pursuant to the following conditions:

1.  The board of education determines that the employee meets the criteria described in this section; and

2.  The employee has abided by district policies regarding the use of sick leave.

D.  A district employee may donate annual leave to another district employee only pursuant to the following conditions:

1.  The receiving employee has exhausted, or will exhaust, only sick leave earned pursuant to Section 6-104 of this title due to pregnancy, miscarriage, childbirth and recovery therefrom, an illness, injury, impairment, or physical or mental condition, which is of an extraordinary or severe nature, and involves the employee, a relative of the employee or household member;

2.  The condition has caused, or is likely to cause, the employee to go on leave without pay or to terminate employment;

3.  The board of education of the district permits the leave to be shared with an eligible employee;

4.  The amount of leave to be donated is within the limits set by the board of education of the district; and

5.  District employees may not donate excess sick leave that the donor would not be able to otherwise take.

E.  The board of education of each school district shall determine the amount of donated leave an employee may receive.

F.  The board of education shall require the employee to submit, prior to approval or disapproval, a medical certificate from a licensed physician or health care practitioner verifying the severe or extraordinary nature and expected duration of the condition.

G.  Donated sick leave is transferable between employees of different school districts in the state with the agreement of both boards of education of each school district.

H.  The receiving employee shall be paid the regular rate of pay of the employee.  The sick leave received will be designated as shared sick leave and be maintained separately from all other sick leave balances.

I.  Any donated sick leave may only be used by the recipient for the purposes specified in this section.

J.  Only sick leave earned pursuant to Section 6-104 of this title available for use by the recipient must be used prior to using shared sick leave.

K.  Any shared sick leave not used by the recipient during each occurrence as determined by the board of education shall be returned to the donor.  The shared sick leave remaining will be divided among the donors on a prorated basis based on the original donated value and returned at its original donor value and reinstated to the annual leave balance of each donor.

L.  All donated sick leave must be given voluntarily.  No employee shall be coerced, threatened, intimidated, or financially induced into donating sick leave for purposes of the leave sharing program.

M.  In addition to the sick leave sharing program provided for in this section, the board of education of each school district may establish a sick leave sharing bank for all district employees.  A district employee may donate sick leave to a common fund which may be used by any district employee who is eligible to receive shared leave as set forth in subsection A of this section.  The terms and conditions for donation and use of sick leave to a leave sharing bank shall be subject to the provisions of this section, unless negotiations, entered into pursuant to Section 509.1 et seq. of this title, between district employees and the school district establish terms and conditions for a sick leave sharing bank in excess of those provided for in this section.

Added by Laws 1993, c. 30, § 1, eff. July 1, 1993.  Amended by Laws 1994, c. 3, § 1, emerg. eff. March 3, 1994; Laws 1995, c. 83, § 1, emerg. eff. April 12, 1995; Laws 1997, c. 160, § 1, eff. July 1. 1997.

§70-6-104.7.  National disaster leave.

A.  The board of education of each school district may grant leave with pay not to exceed fifteen (15) working days to a district employee who is affected by a presidentially declared national disaster in Oklahoma after May 1, 1999, if:

1.  The employee suffered a physical injury as a result of the disaster;

2.  A relative or household member of the employee suffered a physical injury or died as a result of the disaster; or

3.  The domicile of the employee or the domicile of a relative of the employee was damaged or destroyed as a result of the disaster.

B.  As used in this section:

1.  "Relative of the employee" shall be limited to the spouse, child, stepchild, grandchild, grandparent, stepparent, or parent of the employee; and

2.  "Household members" means those persons who reside in the same home, who have reciprocal duties to and do provide financial support for one another.  This term shall include foster children and legal wards even if they do not live in the household.  The term does not include persons sharing the same general house, when the living style is primarily that of a dormitory or commune.

C.  The authority to grant leave with pay pursuant to subsection A of this section shall extend for a period of not more than six (6) months after the date of a presidentially declared national disaster.

D.  Annual leave, sick leave, or compensatory time which was charged to a school district employee as a result of the presidentially declared national disaster resulting from the May 3, 1999, tornadoes that would have otherwise been eligible for the leave provision in subsection A of this section, may be reinstated by the governing body.  A school district employee entitled to leave with pay pursuant to this section who was charged leave without pay shall be compensated at the base rate of pay of the employee.

E.  A district board of education may amend an existing leave sharing program or establish a leave sharing program to allow district employees to share sick or annual leave with district employees who are eligible for leave pursuant to subsection A of this section.  The disaster-related leave sharing plan shall be subject to the following conditions:

1.  An employee eligible for disaster-related leave may receive up to fifteen (15) days donated leave;

2.  The donated leave must be used for disaster-related injuries or matters;

3.  The eligible employee shall not be required to take or exhaust any of the employee's regular sick, personal, or emergency leave in order to receive donated leave;

4.  Donated leave may be used to reinstate regular emergency, sick, or personal leave an employee used after May 1, 1999, for disaster-related injuries or matters;

5.  An eligible employee who was required to take leave without pay for disaster-related injuries or matters may be compensated for up to fifteen (15) days if leave is donated to cover the leave without pay; and

6.  The district may require documentation to support a request to use donated leave pursuant to this section.

Added by Laws 1999, c. 306, § 6, eff. July 1, 1999.

§70-6-105.  Substitute teachers - Payment.

A.  If, because of sickness or other reason, a teacher is temporarily unable to perform regular duties, a substitute teacher may be employed for the position for the time of the absence.  A substitute teacher shall be paid in an amount and under such terms as may be agreed upon in advance by the substitute teacher and the board of education or according to regulations of the board.  If a teacher is absent for reason of personal business the school district shall deduct from the salary of the teacher only the amount necessary to pay the substitute.

No substitute teacher shall be employed for a total period of time in excess of seventy (70) school days during a school year; or one hundred (100) school days during the school year if the substitute teacher holds a lapsed or expired certificate or has a bachelors level college degree; or no limit of school days during the school year if the substitute teacher holds a valid certificate.  Except as provided in this section, a substitute teacher may not be employed for the same assignment for more than twenty (20) school days during a school year unless the substitute teacher holds a valid certificate.  Substitute teachers who do not hold a valid certificate and who are employed to teach special education for students with physical disabilities or students with mental retardation shall not be subject to the restrictions on total time a substitute teacher may be employed or the restrictions on time in the same assignment if no certified teachers are available to teach such students and the students would be denied instruction in special education if the substitute teacher were not employed.  Availability of certified teachers shall be determined after the school has consulted the State Board of Education and any other resources for filling the vacant position with a certified teacher.  Payment of salary to a substitute shall have no effect on the amount of salary to which the absent regular teacher is entitled under the applicable leave plan.

B.  Any substitute or cadet teacher employed in any school system on a monthly or annual basis shall hold a certificate and have a written contract in the manner and under the same conditions as for regular teachers.

C.  Teachers who are members of the Reserve Forces of the Army, the Navy, the Marine Corps, the Coast Guard, the Air Force, or any other component of the Armed Forces of the United States, including members of the Air or Army National Guard, shall, when ordered by the proper authority to active duty or service, be entitled to a leave of absence from such civil employment for the period of such active service without loss of status or efficiency rating and without loss of pay during the first thirty (30) days of such leave of absence.

D.  School districts in this state may contract with outside providers for the training and employment of substitute teachers.  The State Board of Education shall promulgate guidelines to assist school districts in the sanctioning and approval of an outside provider in accordance with this section.

Added by Laws 1971, c. 281, § 6-105, eff. July 2, 1971.  Amended by Laws 1976, c. 286, § 3, operative July 1, 1976; Laws 1979, c. 154, § 1, emerg. eff. May 9, 1979; Laws 1987, c. 71, § 1, eff. Nov. 1, 1987; Laws 1991, c. 34, § 1, eff. July 1, 1991; Laws 1994, c. 205, § 1, eff. Sept. 1, 1994; Laws 1997, c. 45, § 1, eff. July 1, 1997; Laws 2000, c. 289, § 1, eff. July 1, 2000.

§706105A.  Construction of agreements

Nothing in this act shall be construed to annul, modify or to preclude the renewal or continuation of any existing agreement heretofore entered into between any school district and any organizational representative of its employees.

Laws 1976, c. 286, Section 4.  Emerg. eff. June 15, 1976. Operative July 1, 1976.

Laws 1976, c. 286, § 4, operative July 1, 1976.

§706106.  Salary  Twelve monthly payments.

Boards of education are hereby authorized to contract with and pay all teachers in their respective districts in twelve (12) monthly payments or fractional parts of the fiscal year, to be made on the basis of legal contracts between said board and teachers. Procedures for paying teachers shall be in accordance with any plan approved by the State Department of Education.

The aggregate amount of such salary payments in any fiscal year shall be as agreed upon by the board and the teacher.  Under the terms of a contract for a tenmonth school year as defined in Section 1109 of this title and made in keeping with the provisions of this section, no duties shall be expected or required of the teacher in excess of one hundred ninety (190) days; provided, nothing herein shall be construed as prohibiting the making of contracts for school years of more than ten (10) months.  Any district adopting this plan of payment may make it applicable to any or all teachers employed therein.  Such plan shall be permissive rather than mandatory and may be discontinued at the close of any fiscal year.

All salaries paid in twelve (12) installments pursuant to the provisions of this section shall be for calendar months or fractional parts thereof.

Amended by Laws 1982, c. 287, § 44, operative July 1, 1982; Laws 1989, c. 335, § 18, eff. July 1, 1989.

§70-6-106.1.  Distribution of Mentor Teacher Stipend funds.

If funds are appropriated to the State Board of Education for Mentor Teacher Stipends, the funds shall be distributed by the Board to the school districts to provide a stipend of not more than Five Hundred Dollars ($500.00) for each mentor teacher as defined in Section 6-182 of this title.  In addition to the distribution of the five-hundred-dollar stipend, each district shall also receive the district's contribution amount necessary to meet the Federal Insurance Contributions Act (F.I.C.A.) requirements.

Added by Laws 1995, c. 305, § 10, eff. July 1, 1995.  Amended by Laws 2003, c. 415, § 29, eff. July 1, 2003.

§70-6-107.  Employment of person not holding valid certificate of qualification - Violation - Criminal history record check.

A.  Except for employment of a director of a public developmental research school as authorized in Section 1210.577 of this title and except as provided for in Section 6-101 of this title, it shall be unlawful for a member of the board of education of a school district to employ, approve or vote for the employment of any person to perform services for the district unless the person employed holds a valid certificate of qualification issued in accordance with the rules of the State Board of Education to perform the services the person is employed to perform.

B.  The State Department of Education shall require each person offered a position within the agency that requires working directly with children to furnish fingerprints to be used for a state and national criminal history record check as defined by Section 150.9 of Title 74 of the Oklahoma Statutes.

Added by Laws 1971, c. 281, § 6-107, eff. July 2, 1971.  Amended by Laws 1993, c. 257, § 11, emerg. eff. May 26, 1993; Laws 2003, c. 204, § 9, eff. Nov. 1, 2003; Laws 2005, c. 185, § 2, emerg. eff. May 17, 2005.

§706108.  Certificate of qualifications  Unlawful to teach without.

Except for service as a director of a public developmental research school and service by a faculty member of a higher education institution affiliated with a public developmental research school as specifically authorized in this act and except as provided for in Section 6-101 of this title, it shall be unlawful for any person to serve, or to contract or agree to serve, as superintendent, elementary superintendent, principal, supervisor, librarian, school nurse, classroom teacher or other instructional, supervisory or administrative employee of a school district unless  the person holds a valid certificate of qualification issued in accordance with the rules of the State Board of Education to perform the services the person performs or contracts or agrees to perform.  The State Board of Education shall provide for the certification of elementary superintendents.

Added by Laws 1971, c. 281, § 6108, eff. July 2, 1971.  Amended by Laws 1991, c. 16, § 5, eff. July 1, 1991; Laws 1993, c. 257, § 12, emerg. eff. May 26, 1993; Laws 2005, c. 185, § 3, emerg. eff. May 17, 2005.

§70-6-109.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§706110.  Agents of school authorities  Payment or acceptance of bribes.

It shall be unlawful and a misdemeanor for any officer or employee of the State Board of Education, a member of a board of education, or other person acting as an agent of the State Board of Education or any board of education, or of any school teacher, or of any person or organization, to pay or accept any fee, commission or remuneration of any kind or character in payment for services rendered in securing positions for teachers in any of the public schools of this state.

Laws 1971, c. 281, § 6110, eff. July 2, 1971; Laws 1993, c. 239, § 30, eff. July 1, 1993.

§706111.  Gratuities or rewards  Unlawful to give.

It shall be unlawful and a misdemeanor for any person to give, or agree or offer to give, any gratuity or reward in consideration that he or any other person shall be employed as a teacher in any public school of this state. Laws 1971, c. 281, Section 6111. Eff. July 2, 1971.

Laws 1971, c. 281, § 6111, eff. July 2, 1971.

§706112.  Teachers  Gratuities or rewards in connection with employment.

It shall be unlawful and a misdemeanor for any person, directly or indirectly, to ask or receive, or promise to receive any gratuity or reward or promise of a gratuity or reward for employing another person as a teacher in any public school of this state or for procuring for another person employment as a teacher in any public school of this state.  Laws 1971, c. 281, Section 6112.  Eff. July 2, 1971.

Laws 1971, c. 281, § 6112, eff. July 2, 1971.

§706113.  Renumbered as § 650.7 of Title 21 by Laws 1995, c. 241, § 3, eff. July 1, 1995.

§70-6-113.1.  Materials on effective classroom discipline techniques to be furnished.

The State Department of Education shall provide each local board of education materials dealing with effective classroom discipline techniques as an alternative to the use of corporal punishment.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 38, emerg. eff. April 25, 1990.

§70-6-114.  Renumbered as § 24-100.4 of this title by Laws 2002, c. 149, § 5, eff. Nov. 1, 2002.

§70-6-115.  Information concerning student - Violation.

It shall be unlawful for any teacher to reveal any information concerning a student obtained by the teacher in their capacity as a teacher except as may be required in the performance of the contractual duties of the teacher or as otherwise required by law.  The information may be provided to the parent or guardian of the student upon request or as otherwise required by law.  Any violation of this section shall upon conviction be considered a misdemeanor.

Added by Laws 1971, c. 281, § 6-115, eff. July 2, 1971.  Amended by Laws 2003, c. 430, § 3, eff. July 1, 2003.

§70-6-116.  Repealed by Laws 1983, c. 147, § 1.

§70-6-117.  Repealed by Laws 1983, c. 147, § 1.

§70-6-118.  Repealed by Laws 1983, c. 147, § 1.

§70-6-119.  Repealed by Laws 1983, c. 147, § 1.

§70-6-120.  Repealed by Laws 1977, c. 262, § 20, emerg. eff. June 17, 1977.

§70-6-120.1.  Repealed by Laws 1983, c. 147, § 1.

§70-6-121.  Repealed by Laws 1983, c. 147, § 1.

§70-6-122.  Repealed by Laws 1977, c. 262, § 20, emerg. eff. June 17, 1977.

§70-6-122.1.  Repealed by Laws 1989, 1st Ex. Sess., c. 2, § 122, operative July 1, 1990.

§70-6-122.2.  Blank.

§70-6-122.3.  Alternative Placement teaching certificate - Alternative Placement programs - Adjunct teachers.

A.  The State Board of Education shall grant an Alternative Placement teaching certificate to a person who makes application to the State Board and meets all of the following criteria:

1.  Holds at least a baccalaureate degree from an institution whose accreditation is recognized by the Oklahoma State Regents for Higher Education;

2.  Has completed a major in a field that corresponds to an area of specialization for an Elementary-Secondary Certificate, a Secondary Certificate or a vocational-technical certificate;

3.  Declares the intention to earn Standard Certification by means of the Alternative Placement Program in not more than three (3) years.  For the purposes of the Alternative Placement Program only, the State Board of Education shall determine the subject matter of professional education component pursuant to this section, and the requirements for the Professional Education component required for Standard Certification shall be as follows:

a. baccalaureate degree, and eighteen (18) semester hours or two hundred seventy (270) clock hours, or

b. postbaccalaureate degrees, teaching experience or subject matter work experience, or a combination of the three shall reduce the eighteen (18) semester hours or two hundred seventy (270) clock hours by the following:

Degree or Experience Hour Reduction

Master's Degree 6 semester hours or

90 clock hours

Doctorate Degree 6 semester hours or

90 clock hours

1 year teaching or subject matter work experience 3 semester hours or

45 clock hours

2 years teaching or subject matter work experience 6 semester hours or

90 clock hours

3 years teaching or subject matter work experience 9 semester hours or

135 clock hours

4 years teaching or subject matter work experience 12 semester hours or

180 clock hours,

c. the State Board of Education shall establish a core minimum of six (6) semester hours or ninety (90) clock hours.  Under no circumstance shall the number of hours be reduced to less than six (6) semester hours or ninety (90) clock hours.

d. for purposes of this section:

(1) "teaching experience" shall mean full-time employment as a teacher in a public school, private school licensed or accredited by the State Board of Education, or institution of higher education,

(2) "subject matter work experience" shall mean work experience in a field that corresponds to the area of specialization for Elementary-Secondary Certificate, Secondary Certificate or vocational-technical certificate.

Such requirements shall exclude all student teaching requirements pursuant to the provisions of subsection E of this section;

4.  Has passed the general education and subject area portions of the competency examination required in Section 6-187 of this title in the area of specialization for which certification is sought; and

5.  Either presents a document from an accredited public school district in this state offering employment in the area of specialization for which certification is sought on condition that the person enroll in an Alternative Placement Program approved by the State Board of Education or declares the intention to seek employment as a teacher at an accredited public school district in this state.  The certificate granted pursuant to this subsection shall be considered a "valid certificate of qualification" for the purposes of Sections 6-107 and 6-108 of this title, and the holder of such certificate shall be considered a resident teacher for the purposes of Section 6-195 of this title.

B.  Said certificate shall be renewed for not more than a maximum of three (3) years upon presentation of a document from an accredited public school district in this state offering renewed employment in the same area of specialization and a document from a teacher education institution verifying satisfactory progress in the appropriate Alternative Placement Program.

C.  Persons enrolled in an Alternative Placement Program shall:

1.  Have never been denied admittance to a teacher education program approved by the Oklahoma State Regents for Higher Education, the North Central Association of Colleges and Schools and by the Oklahoma State Board of Education to offer teacher education programs, nor have enrolled in and subsequently failed courses necessary to successfully meet the minimum requirements of such program, except those persons who hold a certificate;

2.  Have on file with the director of teacher education at an Oklahoma institution of higher education a plan for meeting standard certification requirements within three (3) years;

3.  Participate in the Entry-year Assistance Program, Section 6-152 et seq. of this title and have the same duties and responsibilities as other Entry-year Assistance Program participants, except those persons who hold a certificate; and

4.  Document at least two (2) years of work experience which is related to the subject area of specialization if the person has only a baccalaureate degree with no postbaccalaureate work in a related area.

D.  The State Board of Education may grant an exception to the requirements for licensure and certification and, upon demonstration by an individual of specific competency in the subject area of specialization, may grant a license or certificate to the individual.  The State Board may establish other requirements necessary to grant such exceptions.

E.  Student teaching and a prestudent teaching field experience shall not be required of Alternative Placement Program participants for Standard Certification.

F.  The State Board of Education shall promulgate rules authorizing adjunct teachers who shall be persons with distinguished qualifications in their field.  Adjunct teachers shall not be required to meet standard certification.  Any such adjunct teachers shall be limited to ninety (90) clock hours per semester.

G.  Each teacher education institution shall provide the Office of Accountability an annual report of information specified by the Office of Accountability regarding participation in the Alternative Placement Program.

H.  The State Board of Education shall not accredit, renew the accreditation of, or otherwise approve any teacher education program of any institution of higher education in this state that has not made a commitment to, and begun implementation of, Alternative Placement Programs in at least four areas of specialization, including mathematics, science and a foreign language, whereby individuals who meet the criteria of subsections A and C of this section are:

1.  Admitted without further qualification; and

2.  Offered the opportunity to complete the Standard Certification course requirements set forth in subsection A of this section during the summer preceding and the summer following the first year of teaching under the Alternative Placement Program.  Provided, however, any person seeking Alternative Placement shall be permitted to take necessary courses during regular semesters if offered.

I.  The criteria specified in subsection H of this section can be met through a cooperative arrangement entered into by two or more institutions of higher education.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 23, emerg. eff. April 25, 1990.  Amended by Laws 1991, c. 67, § 1, emerg. eff. April 12, 1991; Laws 1992, c. 308, § 9, eff. June 1, 1992; Laws 1995, c. 177, § 1, eff. July 1, 1995; Laws 1999, c. 202, § 1, eff. July 1, 1999; Laws 2001, c. 425, § 1, emerg. eff. June 5, 2001.

§70-6-123.  Repealed by Laws 1991, c. 67, § 7, eff. July 1, 1991.

§70-6-123.1.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-124.  Repealed by Laws 1991, c. 67, § 7, eff. July 1, 1991.

§70-6-124.1.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-125.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-126.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§706127.  Teacher's assistants - Employment - Criteria - Qualifications - Duties - Students to be included in meeting percentage requirement - Bilingual assistants not to qualify as.

A.  Beginning with the 199091 school year, every school site shall employ a teacher's assistant or use a volunteer for each class in grades kindergarten through two which has a class size of more than twenty (20) students in average daily membership as of September 15 of each year and which is composed of students, at least twenty percent (20%) of whom meet the criteria specified in subsection B of this section; provided, this requirement shall not apply to classes that are not subject to class size limitations pursuant to subsection D of Section 18113.1 of this title or to pullout sections for Chapter 1 or to Special Education students.  Assistants shall be required as of September 15 of each year.  The State Board of Education shall establish regulations that prescribe the qualifications for and duties of teacher assistants in public schools.  The State Board of Education shall also establish standards and regulations which provide for a determination of how and when eacher assistants may be used as an appropriate and necessary part of classroom instruction.  In addition to any other duties which the Board may deem appropriate, teacher assistants may perform or assist a classroom teacher in the performance of hallroom duty, bus duty, playground duty, lunchroom duty, extracurricular activities involving school functions or any other noninstructional duty the Board may prescribe.  Provided, nothing in this section shall construe teacher assistants to be defined as personnel as set out in Section 6108 of this title or require teacher assistants to possess the certification required for teachers.

B.  Any student who meets the criteria established by the State Board which are commensurate with established eligibility criteria for participation in the National School Lunch Act of 1946, 42 U.S.C.  Section 1751 et seq. as amended, shall be included in the percentage necessary to meet the requirement of subsection A of this section for the entitlement to a teacher's assistant for such class.

C.  For the purposes of this section, and for Sections 18113.1 and 18113.2 of this title, a federally funded bilingual assistant hall not qualify as a teacher's assistant.

Amended by Laws 1982, c. 73, § 1; Laws 1988, c. 207, § 2, operative July 1, 1988; Laws 1989, 1st Ex.Sess., c. 2, § 31, emerg. eff. April 25, 1990.

§70-6-127A.  Public school paraprofessionals.

The Oklahoma Legislature recognizes that public school paraprofessionals play an important role in educating school children and in assisting teachers.  The Legislature further recognizes the increasing role of public school paraprofessionals in the school system in light of teacher shortages.  To achieve the goal of excellence for all persons who have an impact on student learning, it is the intent of the Oklahoma Legislature that public school paraprofessionals be afforded career opportunities and economic incentives through a career development program.

The State Board of Education shall adopt a program for the career development of public school paraprofessionals.  The purpose of the program is to provide to public school paraprofessionals a system of career development which is based upon education and training advancement to encourage excellence among public school paraprofessionals.  Nothing in this section shall be construed to require public school paraprofessionals to participate in the career development program.

For the purposes of this section, a public school paraprofessional is an employee of a school district whose position is either instructional in nature, or who delivers other direct services to students and/or their parents.  A public school paraprofessional serves in a position for which a teacher or another professional has the ultimate responsibility for the design, implementation, and evaluation of the individual educational programs or related services and student performance.

Added by Laws 1999, c. 295, § 1, eff. July 1, 1999.

§70-6-128.  Repealed by Laws 1999, c. 62, § 2, eff. July 1, 1999.

§70-6-129.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995; Laws 1993, c. 155, § 4, eff. July 1, 1993.

§70-6-129.1.  Minority Teacher Recruitment Advisory Committee.

A.  There is hereby re-created until July 1, 2010, in accordance with the Oklahoma Sunset Law, a Minority Teacher Recruitment Advisory Committee which shall have oversight over implementation of the Minority Teacher Recruitment Center and shall advise the operation of such Center.  The Advisory Committee shall be composed of nineteen (19) members.  The presence of ten Advisory Committee members or their designees shall constitute a quorum.  Appointments shall be made by July 1 with members serving a term of two (2) years unless no longer eligible.  The Advisory Committee members shall be appointed as follows:

1.  The Speaker of the House of Representatives shall appoint:

a. two members from the Oklahoma House of Representatives,

b. two members from an institution of higher education in The Oklahoma State System of Higher Education.  One appointee shall be from a comprehensive university.  One appointee shall be from a two-year college,

c. one member who is a public school teacher who is a minority,

d. one member who is a superintendent or designee of a public school district, and

e. two members representing a community with a high minority population.  One appointee shall be African-American.  One appointee shall be Hispanic;

2.  The President Pro Tempore of the Senate shall appoint:

a. two members from the Oklahoma State Senate,

b. two members from an institution of higher education in The Oklahoma State System of Higher Education with a teacher preparation program.  One appointee shall be from a regional university,

c. one member who is a public school teacher who is a minority,

d. one member who is a principal of a public high school, and

e. two members representing a community with a high minority population.  One appointee shall be American Indian.  One appointee shall be Asian-American;

3.  The State Superintendent of Public Instruction or a designee shall serve as a member of the Advisory Committee;

4.  The Chancellor of Higher Education or a designee shall serve as a member of the Advisory Committee; and

5.  The Executive Director of the Oklahoma Commission for Teacher Preparation or a designee shall serve as a member of the Advisory Committee.

B.  Members of the Advisory Committee shall be reimbursed for attendance at the Advisory Committee meetings by the appointing agency pursuant to the State Travel Reimbursement Act or Section 456 of Title 74 of the Oklahoma Statutes.  Members of the Advisory Committee shall designate from among the members a chairperson and vice-chairperson.  Staff assistance shall be provided by the Minority Teacher Recruitment Center.

C.  Persons who are members on the effective date of this act shall retain their membership until their terms are completed.

D.  The Minority Teacher Recruitment Advisory Committee shall:

1.  Make recommendations on the annual operating budget of the Minority Teacher Recruitment Center and verify that the funds allocated to the Center through the Oklahoma State Regents for Higher Education are utilized exclusively by the Center by function;

2.  Advise the Oklahoma State Regents for Higher Education of unmet needs within the state in the implementation of the Center's activities;

3.  Annually comment publicly on the progress of the Center;

4.  Assist the Oklahoma State Regents for Higher Education in developing and reporting information about the Center when necessary;

5.  Meet as often as necessary to conduct business; and

6.  Keep official minutes of the Committee meetings which shall be made available to the public upon request.

E.  As used in this section and Section 6-130 of this title, "minority" means a person who is a lawful resident of the State of Oklahoma and who is:

1.  African-American, a person having origins in any of the black racial groups of Africa;

2.  Hispanic, a person of Mexican, Puerto Rican, Cuban, Central or South American descent;

3.  Asian-American, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands; or

4.  American Indian and Alaskan Native, a person having origins in any of the original peoples of North America.

Added by Laws 1998, c. 139, § 1, eff. July 1, 1998.  Amended by Laws 2004, c. 24, § 1.

§70-6-130.  Minority Teacher Recruitment Center.

Recognizing the future significance and challenge of educating a growing and highly diverse student population in Oklahoma common schools and acknowledging the underrepresentation of minority teachers among the state's professional education staff, the Oklahoma State Regents for Higher Education shall have authority to establish the Minority Teacher Recruitment Center and staff and administer its work.  Upon recommendations and advice from the Minority Teacher Recruitment Advisory Committee re-created pursuant to Section 1 of this act, the Oklahoma State Regents for Higher Education are hereby directed to work with the State Board of Education, the Oklahoma Commission for Teacher Preparation and other agencies, boards and education organizations in the interests of recruiting, retaining and placing minority teachers in the public schools of the State of Oklahoma.  Such efforts shall include, but not be limited to:

1.  The provision and coordination of support services to teacher training programs in state institutions of higher education, including the funding of grants for campus-based recruitment, retention and placement programs that assist minority students who intend to become teachers;

2.  The establishment and development of recruiting programs for potential minority teachers, including pre-collegiate curricular courses that emphasize school success and the opportunity to investigate teaching as a career choice, future teacher clubs and collegiate programs designed to recruit students making transitions from other careers and other areas of study;

3.  The hosting of conferences dealing with issues that effect minority teacher recruitment, retention, and placement;

4.  The creation of activities in the public and private schools of Oklahoma which enhance the image of the teaching profession; and

5.  The creation and development of placement services providing assistance to both minority educators and school districts seeking to hire qualified minority teachers.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 52, emerg. eff. April 25, 1990.  Amended by Laws 1992, c. 324, § 9, eff. July 1, 1992; Laws 1995, c. 322, § 27, eff. July 1, 1995; Laws 1997, c. 344, § 1, emerg. eff. June 9, 1997; Laws 1998, c. 139, § 2, eff. July 1, 1998.

NOTE:  Laws 1998, c. 20, § 1 repealed by Laws 1998, c. 205, § 2 and Laws 1998, c. 412, § 7, eff. Sept. 1, 1998.

§70-6-150.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-151.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-152.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-153.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-154.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-154.1.  Renewal of Standard Teaching Certificate.

A.  The State Board of Education shall promulgate rules by which a person who holds a valid Oklahoma Standard Teaching Certificate may satisfy requirements for renewal of the Standard Teaching Certificate by completing staff development programs, conferences and seminars in lieu of teaching experience or higher education credits required by the State Board of Education for certificate renewal.  Only programs, conferences and seminars recognized for staff development credit by an Oklahoma public school district at the time the teacher attends the program, conference or seminar may be used to fulfill requirements under this section.  The State Board of Education shall not require more staff development credit to be earned for certificate renewal than the Board requires teachers and administrators to earn pursuant to Section 6-158 of Title 70 of the Oklahoma Statutes.

B.  District boards of education may charge a reasonable fee for a holder of a valid Oklahoma Standard Teaching Certificate who is not employed as a teacher or administrator in an Oklahoma public school to attend district-sponsored staff development programs or seminars.

Added by Laws 1993, c. 350, § 2, emerg. eff. June 10, 1993.

§70-6-155.  Repealed by Laws 1992, c. 308, § 15, eff. July 1, 1995.

§70-6-155.1.  Repealed by Laws 1988, c. 225, § 26.

§70-6-156.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-157.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-158.  Repealed by Laws 1992, c. 308, § 15, eff. July 1, 1995.

§70-6-158.1.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-159.  Repealed by Laws 1995, c. 322, § 33, eff. July 1, 1995.

§706160.  Renumbered as § 6-191 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-161.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995; Laws 1993, c. 155, § 4, eff. July 1, 1993.

§70-6-162.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-163.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-164.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-165.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-166.  Blank.

§70-6-167.  Blank.

§70-6-168.  Blank.

§70-6-169.  Blank.

§70-6-170.  Repealed by Laws 1992, c. 308, § 15, eff. Sept. 1, 1995.

§70-6-171.  Renumbered as § 6-181 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-172.  Renumbered as § 6-183 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-173.  Repealed by Laws 1995, c. 322, § 33, eff. July 1, 1995.

§70-6-174.  Repealed by Laws 1995, c. 322, § 33, eff. July 1, 1995.

§70-6-175.  Renumbered as § 6-188 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-176.  Repealed by Laws 1995, c. 322, § 33, eff. July 1, 1995.

§70-6-177.  Repealed by Laws 1995, c. 322, § 33, eff. July 1, 1995.

§70-6-178.  Renumbered as § 6-199 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-180.  Short title.

This act shall be known and may be cited as the "Oklahoma Teacher Preparation Act".

Added by Laws 1995, c. 322, § 1, eff. July 1, 1995.

§70-6-181.  Legislative declaration - Interpretation of act.

The Legislature, recognizing its obligation to the children of this state to ensure their opportunity to receive an excellent education, and recognizing that the single most important factor affecting the quality of education is the quality of the individual teacher in the classroom, hereby calls for the development, implementation and administration of a new competency-based teacher preparation system in Oklahoma.

It is the intent of the Legislature that this act shall be in addition to existing laws governing teachers, and nothing herein shall be construed as repealing or amending any protection to teachers prescribed, or as removing or diminishing any existing power, authority or responsibility of the local boards of education and the State Board of Education not in conflict with the provisions of this act.  Nondegreed vocational teachers and school nurses certified under rules promulgated by the State Board of Education shall be exempt from the provisions of this act, except for those provisions concerning professional development programs.

Added by Laws 1992, c. 308, § 1, eff. June 1, 1992.  Amended by Laws 1994, c. 224, § 1, eff. Sept. 1, 1994; Laws 1995, c. 322, § 2, eff. July 1, 1995.  Renumbered from § 6-171 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-182.  Definitions.

As used in the Oklahoma Teacher Preparation Act:

1.  "Board" means the State Board of Education;

2.  "Commission" means the Oklahoma Commission for Teacher Preparation;

3.  "State Regents" means the Oklahoma State Regents for Higher Education;

4.  "Licensed teacher" means any person who holds a valid license to teach, issued by the Board in accordance with the Oklahoma Teacher Preparation Act and the rules of the Board;

5.  "Professional development program" means the program mandated by the Oklahoma Teacher Preparation Act for the continuous improvement and enrichment of the certified and licensed teachers of this state;

6.  "Teacher education professional development committee" means the committee created in Section 6-186 of this title for the continuous improvement and enrichment of higher education faculty in teacher education programs in institutions of higher education;

7.  "Department" means the State Department of Education;

8.  "Residency committee" means a committee in a school district for the purpose of reviewing the teaching performance of a resident teacher and making recommendations to the Board and the preparing institution of higher education regarding certification of the resident teacher.  A residency committee shall consist of a mentor teacher, the principal or an assistant principal of the employing school or an administrator designated by the district board and a teacher educator in a college or school of education of an institution of higher education, or an educator in a department or school outside the institution's teacher education unit.  Provided that, if available, qualified mentor teachers shall have expertise in the teaching field of the resident teacher and, if possible, the higher education members of the residency committee shall have expertise and experience in the teaching field of the resident teacher.  However, in all cases, at least one member of the residency committee shall have expertise and experience in the teaching field of the resident teacher;

9.  "Teacher" means a person defined as a teacher in Section 1-116 of this title;

10.  "Resident teacher" means any licensed teacher who is employed in an accredited school to serve as a teacher under the guidance and assistance of a mentor teacher and residency committee.  The resident teacher shall have completed the program of the college or school of education of the accredited institution of higher education from which the person has been graduated, and shall have successfully completed the competency examination in areas of approval in which the resident teacher seeks certification;

11.  "Certified teacher" means any teacher who has been issued a certificate by the Board in accordance with the Oklahoma Teacher Preparation Act and the rules of the Board;

12.  "Mentor teacher" means any teacher holding a standard certificate who is employed in a school district to serve as a teacher and who has been appointed to provide guidance and assistance to a resident teacher employed by the school district.  A mentor teacher shall be a classroom teacher and have a minimum of two (2) years of classroom teaching experience as a certified teacher.

A mentor teacher shall be selected by the principal from a list of qualified teacher volunteers who have submitted their names for that purpose.  After compilation of the list, the principal shall provide opportunity for input from the bargaining agent, where one exists.  Membership or nonmembership in a professional teacher organization shall not be considered as a factor in selecting a mentor teacher.  No teacher may serve as a mentor teacher for more than one resident teacher at a time.  When possible, a mentor teacher shall have successfully completed a mentor teacher professional development institute and be assigned to the same school site and have similar certification as the resident teacher;

13.  "Higher education faculty" means any individual who is employed in a teaching capacity in an institution of higher education, approved or accredited by the Commission for the preparation of education personnel; and

14.  "Competency examination" means the assessment required in the Oklahoma Teacher Preparation Act for licensure and certification as a teacher and shall consist of tests over general education, professional education and subject areas as defined by the Oklahoma Commission for Teacher Preparation.

Added by Laws 1995, c. 322, § 3, eff. July 1, 1995.  Amended by Laws 1997, c. 344, § 2, emerg. eff. June 9, 1997; Laws 2005, c. 280, § 1, eff. July 1, 2005.

§70-6-183.  Teacher preparation system described - Timetable for implementation.

A.  A new teacher preparation system shall include fundamental changes in the current system of teacher preparation and certification standards as was established in Sections 6-150 through 6-158.1 and 6-161 through 6-170 of this title and shall be developed, implemented and administered by the State Board of Education, the Oklahoma State Regents for Higher Education and the Oklahoma Commission for Teacher Preparation pursuant to the provisions of the Oklahoma Teacher Preparation Act.  The new teacher preparation system shall be competency-based to include an assessment system designed to measure the competencies desired for teachers.

B.  Except as otherwise provided by law, the new teacher preparation system shall be fully integrated and implemented by July 1, 1997, and shall be applied for students admitted to a teacher education program on or after September 1, 1997.  Students admitted to a teacher education program prior to September 1, 1997, shall be allowed to continue in the present system until September 1, 1999.

Added by Laws 1992, c. 308, § 2, eff. June 1, 1992.  Amended by Laws 1994, c. 224, § 2, eff. Sept. 1, 1994; Laws 1995, c. 322, § 4, eff. July 1, 1995.  Renumbered from § 6-172 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.

§70-6-184.  Authority of the Oklahoma Commission for Teacher Preparation, the State Board of Education, the Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education.

A.  Beginning July 1, 1997, the Oklahoma Commission for Teacher Preparation shall have authority for approval and accreditation of teacher education programs and for assessment of candidates for licensure and certification according to the provisions of the Oklahoma Teacher Preparation Act.  As part of this duty the Oklahoma Commission for Teacher Preparation shall:

1.  Include the State Board of Education in the process;

2.  Review and assess approved, accredited and new programs of teacher education; and

3.  Encourage studies and research designed to improve teacher education.

From July 1, 1995, to July 1, 1997, the State Board of Education shall have the authority to approve and accredit teacher education programs.  During such time the Oklahoma Commission for Teacher Preparation shall be included in the process.  Before adopting any rule pertaining to approval or accreditation of teacher education programs or assessment of candidates for licensure and certification, the Oklahoma Commission for Teacher Preparation shall solicit comments from the State Board of Education, the Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education on the proposed rule.  Within forty-five (45) days of the receipt of the proposed rule from the Oklahoma Commission for Teacher Preparation, the State Board of Education, the State Regents and the State Board of Career and Technology Education shall separately review the proposed rule and return their recommendations to the Commission on the proposed adoption.  Each recommendation shall include the rationale for the recommendation.  The Oklahoma Commission for Teacher Preparation shall accord the recommendations due deliberation in its subsequent consideration of the adoption of each proposed rule.  If the action of the Commission on a proposed rule is not consistent with the recommendation made by any of the reviewing entities, within ten (10) days of the Oklahoma Commission for Teacher Preparation's formal action on the rule, the Commission shall submit a report providing justification for its actions to the Education Oversight Board.

B.  The State Board of Education, the Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education shall also have authority to recommend to the Oklahoma Commission for Teacher Preparation rules for teacher education program approval and accreditation and rules for teacher assessment.  Any such rule recommended shall be considered by the Commission within sixty (60) days of receipt of the rule by the same process provided in subsection A of this section for rules proposed by the Oklahoma Commission for Teacher Preparation.

C.  Before adopting any rule pertaining to teacher licensure and certification, residency or professional development, the State Board of Education shall solicit comments from the Oklahoma Commission for Teacher Preparation, the Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education on the proposed rule.  Within forty-five (45) days of the receipt of a proposed rule from the State Board of Education, the Oklahoma Commission for Teacher Preparation, the State Regents and the State Board of Career and Technology Education shall separately review the proposed rule and return their recommendations to the Board on the proposed adoption.  Each recommendation shall include the rationale for the recommendation.  The State Board of Education shall accord the recommendations due deliberation in its subsequent consideration of the adoption of each rule.  If the action of the State Board of Education on a proposed rule is not consistent with the recommendation made by any of the reviewing entities, within ten (10) days of the State Board of Education's formal action on the rule, the State Board of Education shall submit a report providing justification for its action to the Education Oversight Board.

D.  The Oklahoma Commission for Teacher Preparation, the Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education shall have authority to recommend to the State Board of Education rules for adoption in the areas of teacher licensure and certification, residency and professional development.  Any such rule recommended shall be considered by the State Board of Education within sixty (60) days of the receipt of the rule by the same process provided in subsection C of this section for rules proposed by the State Board of Education.

Added by Laws 1995, c. 322, § 5, eff. July 1, 1995.  Amended by Laws 2001, c. 33, § 80, eff. July 1, 2001.

§70-6-185.  Competencies and methods to be incorporated into teacher preparation system.

A.  The following competencies and methods shall be incorporated into the programs approved by the Oklahoma Commission for Teacher Preparation for the competency-based teacher preparation system provided for the Oklahoma Teacher Preparation Act:

1.  The teacher preparation system shall include, but not be limited to, the following competencies:

a. excellence in the arts and sciences,

b. an in-depth knowledge of the subject matter to be taught,

c. the ability to identify and cultivate talent and potential in students,

d. an understanding of child and human development,

e. teaching skills developed through a variety of learning experiences,

f. the ability to interact effectively with all students,

g. skills necessary for working with parents, guardians and custodians of students in the education process,

h. skills necessary to involve the community in education,

i. skills to foster teamwork within and among schools,

j. for administrators, skills necessary to be an effective leader of a school or school district, and

k. skills in effective classroom management and student discipline;

2.  The preservice program shall include the following methods to achieve the competencies listed in paragraph 1 of this subsection:

a. require teacher candidates to study arts and sciences at the undergraduate level,

b. require secondary and elementary/secondary teacher candidates to have undergraduate majors, or their equivalents, in a subject area, and require teacher candidates in early childhood, elementary, and special education to have subject area concentrations which allow qualification as a generalist,

c. require teacher candidates to study the individuality of students, the capacity of students to learn and the process of learning,

d. integrate curriculum from other disciplines with the  education curriculum,

e. require teacher candidates to have training experiences and personal contact with parents, guardians or custodians of school-age children,

f. require teacher candidates to have community involvement experience,

g. structure courses so as to require teamwork activities, and

h. require teacher candidates to study, in existing coursework, substance abuse symptoms identification and prevention, classroom management skills, and classroom safety and discipline techniques;

3.  The Oklahoma Commission for Teacher Preparation shall not require more than a four-year program of one hundred twenty-four (124) semester hours to complete a teacher education degree.  Provided, any program approved by the State Board of Education prior to July 1, 1995, which requires more hours may continue to require such hours.  Any program approved prior to July 1, 1995, which requires more than one hundred twenty-four (124) semester hours for a teacher education degree shall implement requirements for this program without additional hours.

B.  It is the intent of the Legislature that institutions of higher education which offer teacher education programs hold such programs accountable for meeting the licensure and certification competencies approved by the State Board of Education.  It is the intent of the Legislature that the teacher education programs incorporate a curriculum to achieve the competency-based system and include integration of the teacher preparation curricula with the arts and sciences departments curricula.  Each institution of higher education which seeks accreditation or approval for its teacher education program shall develop an institution plan which follows the State Board of Education competencies for licensure and certification.  In developing such institution plans, the higher education institution shall establish a process which seeks information and input from teacher preparation faculty, faculty from arts and sciences and other programs and disciplines which are appropriate, students within the teacher education program, teachers, administrators, parents, guardians or custodians of students and business and community leaders.  Each institution shall hold an annual public forum subject to the provisions of the Oklahoma Open Meeting Act regarding the content of the institution plan at which public comment on either the institution's teacher preparation plan or program is solicited.  The institution's plan shall be accessible to any interested party under the Oklahoma Open Records Act.  No institution of higher education's teacher education program shall be approved by the Commission unless the institution plan has been approved by that institution's governing board.  Initial institution plans shall be filed with the Oklahoma Commission for Teacher Preparation by January 1, 1997, and as required by the Commission thereafter.  The Oklahoma State Regents for Higher Education may facilitate the development of institution plans to assist institutions of higher education.

Added by Laws 1995, c. 322, § 6, eff. July 1, 1995.  Amended by Laws 1997, c. 344, § 3, emerg. eff. June 9, 1997; Laws 1999, c. 202, § 2, eff. July 1, 1999; Laws 2003, c. 295, § 1, eff. July 1, 2003.

§70-6-186.  Criteria for approval and accreditation of teacher education programs.

A.  Criteria for the approval and accreditation of teacher education programs in Oklahoma institutions of higher education shall include, but not be limited to, substantial evidence that persons who enter teacher education programs demonstrate:

1.  Competency in the oral and written use of the English language;

2.  A minimum grade point average as established by the Oklahoma Commission for Teacher Preparation; and

3.  The ability to meet criteria established pursuant to the Oklahoma Teacher Preparation Act at the completion of the teacher education program and provide evidence of having worked with children or youth in a variety of situations.

Criteria shall also include a greater emphasis upon field work in accredited schools by prospective teachers under the supervision of higher education faculty.

B.  It is hereby declared to be the intent of the Legislature that the Oklahoma Commission for Teacher Preparation work with the Oklahoma State Regents for Higher Education and the various institutions of higher education in establishing a procedure whereby full-time teacher education faculty continue their professional development during their tenure at an institution of higher education to ensure that the future teachers of this state are taught by professional educators fully trained in their area of expertise.  Each approved or accredited program of teacher education shall have a teacher education professional development committee that shall include at least one public school classroom teacher as a member.  The committee shall write and review professional development plans for each full-time faculty member directly involved in the teacher education process.  Individual professional development plans shall be submitted to the Commission as a normal part of the fiveyear process of teacher education program review.

It is further declared to be the intent of the Legislature that such professional development plans provide alternative means of education including, but not limited to:

1.  Professional development programs;

2.  Higher education courses;

3.  Exchange programs with public school classroom teachers, administrators, and other school personnel; and

4.  Programs whereby all fulltime teacher education faculty members directly involved in the teacher education process, including all administrators of the teacher education program, are required to serve in a state accredited public school for at least ten (10) clock hours per school year in responsibilities related to their respective teacher education teaching fields.

All public school systems shall participate in the programs provided for in this subsection when needed.

C.  The Oklahoma Commission for Teacher Preparation shall adopt rules requiring specific improvements to strengthen the screening of student applicants and field activity and placement as set out in subsection A of this section.  Such rules shall be reviewed and amended or readopted by the Commission at least once every five (5) years.

D.  To assist the Commission in setting specific requirements as set out in subsections A and C of this section, the Commission shall annually prepare a statistical report showing the percentage of students from each of the Oklahoma institutions of higher education who have successfully completed or who have failed the competency examination for licensure and certification.  The annual report shall show the percentages for each institution of higher education and each assessment area separately by student degree status and shall be distributed annually to each member of the Oklahoma Commission for Teacher Preparation, the Oklahoma State Regents for Higher Education, the governing board of each institution which has an approved or state accredited teacher education program, the State Board of Education, the State Board of Career and Technology Education and the Legislature.

Added by Laws 1995, c. 322, § 7, eff. July 1, 1995.  Amended by Laws 2001, c. 33, § 81, eff. July 1, 2001.

§70-6-187.  Competency examinations.

A.  A competency examination shall be adopted by the Oklahoma Commission for Teacher Preparation for the general education, professional education and various subject areas and grade levels for purposes of ensuring academic achievement and competency of each teacher candidate or teacher in the subject area the person is seeking licensure or certification to teach which shall also include licensure or certification as an administrator, as prescribed by the State Board of Education.

The Commission, consistent with the purposes of this section, shall promulgate rules and procedures to guarantee the confidentiality of examinations.

B.  No teacher candidate shall be eligible for licensing until successfully completing the competency examination except those candidates who make application to the State Board and meet the criteria for the Alternative Placement Program pursuant to Section 6-122.3 of this title.  Certification shall be limited to areas of approval in which the licensed or certified teacher has successfully completed the examination.  Testing for certification for subjects in which a teacher candidate or teacher is seeking a minor teaching assignment or an endorsement to teach shall be limited to the specific subject area test.

A teacher candidate or teacher may take the general education, professional education or subject area portions of the examination subject to any limit imposed by the Commission.

C.  A teacher may be certified in as many areas as the teacher meets the necessary requirements provided by law and has successfully completed the subject area portion of the examination.

D.  The Commission shall offer the competency examination at least four times per calendar year on dates to be established by the Commission.

E.  Nothing in the Oklahoma Teacher Preparation Act shall restrict the right of the State Board of Education to issue an emergency or provisional certificate, as needed.  Provided, however, prior to the issuance of an emergency certificate, the local district shall document substantial efforts to employ a teacher who holds a provisional or standard certificate or who is licensed in the teaching profession.  In the event a district is unable to hire an individual meeting this criteria, the district shall document efforts to employ an individual with a provisional or standard certificate or with a license in another curricular area with academic preparation in the field of need.  Only after these alternatives have been exhausted shall the district be allowed to employ an individual meeting minimum standards as established by the State Board of Education for the issuance of emergency certificates.

Added by Laws 1995, c. 322, § 8, eff. July 1, 1995.  Amended by Laws 1997, c. 344, § 4, emerg. eff. June 9, 1997; Laws 1999, c. 62, § 1, eff. July 1, 1999; Laws 2001, c. 425, § 2, emerg. eff. June 5, 2001; Laws 2002, c. 236, § 2, eff. July 1, 2002.

§70-6-188.  Restructuring of curriculum examination system.

The curriculum examination which was required by Section 6-156 of this title shall be restructured into a competency examination by the Oklahoma Commission for Teacher Preparation with the assistance of the State Board of Education, the Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education in accordance with the provisions of Section 6-184 of this title concurrently with the development of the new teacher preparation system.  The competency-based teacher examination shall replace the current teacher curriculum examination which was established in Sections 6-150 through 6-158 and 6-162 through 6-170 of this title.  The new teacher competency examination shall be ready for implementation and administered by the Commission beginning July 1, 1997.  The competency examination shall serve as a threshold for entry into the profession.

By September 1, 1995, the Oklahoma Commission for Teacher Preparation shall develop and release a request for proposals for the state teacher competency examination which assesses candidates for licensure and certification for demonstrated competency in subject matter, professional education, and state core knowledge and skills assessment, which includes critical thinking, communication and computation.  The Oklahoma Commission for Teacher Preparation shall accept bids in an open, competitive bidding process until January 1, 1996.  The Commission shall review all bids and proposals and make recommendations to the Governor and Legislature by March 1, 1996.  In evaluating the bids and proposals the Commission shall take into consideration the cost of developing, administering and scoring the competency examination, the cost to each individual tested and to the state, and shall factor in the cost of periodically updating the state competency examination.  The curriculum examination as was required by Section 6-156 of this title and in effect July 1, 1994, shall continue to be offered by the State Board of Education until July 1, 1997.  Beginning July 1, 1997, the Oklahoma Commission for Teacher Preparation shall have authority to continue to offer that examination as needed and to determine whether a student should take that test in lieu of the competency examination.

Successful completion of the curriculum examination as was required by Section 6-156 of this title shall be sufficient to satisfy the competency examination requirement for any person seeking certification in administration who successfully completed the examination prior to May 1, 1999, and who completes a masters degree in school administration or education administration from an accredited institution of higher education prior to December 31, 1999.

Added by Laws 1992, c. 308, § 5, eff. June 1, 1992.  Amended by Laws 1995, c. 322, § 9, eff. July 1, 1995.  Renumbered from § 6-175 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.  Amended by Laws 1999, c. 311, § 2, emerg. eff. June 4, 1999; Laws 2001, c. 33, § 82, eff. July 1, 2001.

§70-6-189.  Licensure and certification system.

A.  The licensure and certification system required by the Oklahoma Teacher Preparation Act as part of the new teacher preparation system shall be competency-based.  The competencies for licensure and certification shall be integrated with competencies specified in Section 6-185 of this title.  By July 1, 1996, the State Board of Education shall adopt general competencies for licensure and certification, and by January 1, 1997, the Board shall have adopted full competencies and implemented the licensure and certification systems as required in this act.  No higher education courses or credit hours may be specified by the State Board of Education in rules for licensure or certification.  Nothing in the State Board of Education's licensure and certification rules shall prohibit the Oklahoma State Regents for Higher Education from adopting policies and procedures it deems appropriate for coursework, grade point average, or credit hours for teacher preparation at institutions in The Oklahoma State System of Higher Education.

B.  The requirements for a certificate for superintendent of schools and principal shall include not less than:

1.  Completion of a standard master's degree;

2.  Completion of a program in education administration approved by the Oklahoma Commission for Teacher Preparation with an emphasis on curriculum and instruction;

3.  Such other professional education and requirements as may be fixed by the State Board of Education;

4.  A passing score on the subject area competency examination required in Section 6-187 of this title; and

5.  A minimum of two (2) years' successful teaching, supervisory or administrative experience in public schools.

C.  1.  The standards for alternative certification for superintendents of schools and principals shall include:

a. the completion of a standard master's degree,

b. two (2) years of relevant work experience in a supervisory or administrative capacity,

c. a passing score on the subject area competency examination required in Section 6-187 of this title, and

d. a declaration of the intention to earn standard certification through completion of an approved alternative administrative preparation program in not more than three (3) years.  Participants shall have on file with the director of teacher education at an Oklahoma accredited institution of higher education a plan for meeting standard certification requirements within three (3) years.  For the plan, relevant work experience and coursework may be considered and applied to reduce the number of hours needed to earn standard certification.

2.  An alternative certificate for superintendent of schools and principals shall not exceed three (3) years and shall not be renewable.

3.  Upon successful completion of an alternative administrative preparation program by a participant, the director of teacher education of an Oklahoma accredited institution of higher education shall make a recommendation for standard certification to the State Board of Education.

4.  Any person participating in an alternative certification program for superintendent of schools and principals on the effective date of this act shall be subject to the program requirements in effect prior to the effective date of this act.

D.  The requirements for a certificate for superintendent of a technology center school district shall include not less than a standard master's degree, such other professional education requirements as may be fixed by the State Board of Education, and a minimum of four (4) years teaching, supervisory or administrative experience, which may include teaching of full-time adult students, in a technology center school district; provided, a person meeting the requirements set forth in subsection B of this section shall be eligible for a certificate for superintendent of a technology center school district.

E.  Certificates may be revoked by the State Board of Education for willful violation of any rule of the State Board of Education or of any federal or state law or other proper cause but only after sufficient hearing has been given before the State Board of Education.

F.  Teaching in a Head Start program or programs shall be used for renewal of a standard teaching certificate.

Added by Laws 1995, c. 322, § 10, eff. July 1, 1995.  Amended by Laws 2003, c. 360, § 1; Laws 2004, c. 5, § 83, emerg. eff. March 1, 2004; Laws 2005, c. 212, § 1.

NOTE:  Laws 2003, c. 228, § 1 repealed by Laws 2004, c. 5, § 84, emerg. eff. March 1, 2004.

§70-6-189.1.  Licensing or certification of mathematics teachers - Middle level certification or endorsement - Required curriculum of professional development institutes.

A.  Beginning July 1, 2000, no school district shall employ any teacher to teach mathematics in grades seven or eight, unless the teacher is licensed or certified to teach middle or secondary level mathematics or has received middle level endorsement pursuant to subsection B of this section.  A school district may employ a teacher without such a license, certificate, or endorsement until September 1, 2003, if the teacher became licensed or certified to teach prior to September 1, 1999.

B.  Any teacher who became licensed or certified to teach prior to September 1, 1999, does not have middle or secondary level certification in mathematics, and is serving in a school as a mathematics teacher for grades seven or eight shall be required to obtain middle level certification or middle level endorsement before September 1, 2003.  For such teachers, middle level certification or middle level endorsement may be obtained as follows:

1.  Middle level mathematics certification - A teacher may obtain middle level certification by successfully completing the appropriate Oklahoma Subject Area Test for middle level mathematics administered by the Oklahoma Commission for Teacher Preparation.  The teacher shall not be required to take the Oklahoma Professional Teacher Examination for secondary students administered by the Oklahoma Commission for Teacher Preparation.  A teacher granted middle level certification pursuant to this paragraph shall be entitled to teach mathematics in grades seven and eight for high school graduation credit; and

2.  Middle level endorsement - A teacher may obtain a middle level endorsement by successfully completing a professional development institute in middle level mathematics developed and administered by the Oklahoma Commission for Teacher Preparation.  Any professional development institute developed pursuant to this paragraph shall meet the criteria as established in subsection H of this section.  A teacher granted middle level endorsement pursuant to this paragraph shall not be entitled to teach mathematics for high school graduation credit.

C.  Any teacher serving in a school as a mathematics teacher for grade six may obtain middle level endorsement by successfully completing a professional development institute in middle level mathematics developed pursuant to this section.  Such teacher shall be eligible to participate in a professional development institute in middle level mathematics developed and administered by the Oklahoma Commission for Teacher Preparation one time free of charge.

D.  Any teacher seeking middle level certification or middle level endorsement pursuant to subsection B of this section shall be eligible to take the Oklahoma Subject Area Test in middle level mathematics one time free of charge after July 1, 2000, or participate in a professional development institute in middle level mathematics developed and administered by the Oklahoma Commission for Teacher Preparation one time free of charge after July 1, 2000.

E.  A teacher who is granted middle level certification in mathematics, pursuant to subsection B of this section, may teach grade nine only if the teacher successfully completes the Oklahoma Professional Teacher Examination for secondary students.

F.  A teacher who is granted middle level endorsement pursuant to subsection B or C of this section may teach mathematics courses in grades seven or eight for high school credit only if the teacher has completed a minimum of twenty-four college credit semester hours of mathematics as specified by the State Department of Education.

G.  Any teacher who became licensed or certified to teach prior to September 1, 1999, did not have middle or secondary level certification in mathematics and successfully completed the appropriate Oklahoma Subject Area Test for middle level mathematics between July 1, 1999, and July 1, 2000, shall be granted a middle level certificate pursuant to subsection B of this section.

H.  1.  Any professional development institute in middle level mathematics developed pursuant to this section and administered by the Oklahoma Commission for Teacher Preparation shall:

a. consist of a minimum of thirty (30) clock hours,

b. be competency based,

c. emphasize effective learning practices,

d. require collaboration among participants, and

e. require each participant to prepare a work product which can be utilized in the classroom by the participant.

2.  Any professional development institute in middle level mathematics developed pursuant to this section and administered by the Oklahoma Commission for Teacher Preparation shall be chosen through a competitive bid process, be reviewed by a professional development committee and other constituencies, and be subject to peer review.  Invitations to bid for a professional development institute shall be open to any public or private entity.

I.  Beginning July 1, 2005, any teacher with certification or endorsement to teach mathematics at the secondary level may teach mathematics in grade five.

Added by Laws 1999, c. 320, § 4, eff. July 1, 1999.  Amended by Laws 2000, c. 232, § 4, eff. July 1, 2000; Laws 2002, c. 291, § 1, eff. July 1, 2002; Laws 2005, c. 171, § 1, eff. July 1, 2005.

§70-6-190.  Qualifications for teacher employment, licensure and certification.

A.  The board of education of each school district shall employ and contract in writing, as required in Section 6-101 of this title, only with persons certified or licensed to teach by the State Board of Education in accordance with the Oklahoma Teacher Preparation Act, except as otherwise provided for by Section 6-101 of this title and by other law.

B.  The Board shall issue a license to teach to any person who:

1.  Has successfully completed the teacher education program required by the State Board of Education prior to July 1, 1997, and the Oklahoma Commission for Teacher Preparation beginning July 1, 1997;

2.  Has graduated from an accredited institution of higher education that has approval or accreditation for teacher education;

3.  Has met all other requirements as may be established by the Board;

4.  Has made the necessary application and paid the competency examination fee in an amount and as prescribed by the Commission;

5.  Has successfully completed the competency examination required in Section 6-187 of this title; and

6.  Beginning November 1, 2001, has on file with the Board a current Oklahoma criminal history record from the Oklahoma State Bureau of Investigation as well as a national criminal history record check as defined in Section 150.9 of Title 74 of the Oklahoma Statutes.  Upon receipt of the Oklahoma criminal history record, the Board may issue a temporary license which shall be effective until receipt of the national fingerprint-based criminal history record.  The person applying for a license shall be responsible for the cost of the criminal history records.

C.  The Board shall issue a certificate to teach to any person who:

1. a. holds a license to teach in accordance with the Oklahoma Teacher Preparation Act,

b. has served a minimum of one (1) school year as a resident teacher,

c. has made the necessary application and paid the certification fee as prescribed by the Board, and

d. has been recommended for certification by the residency committee;

2.  Holds an out-of-state certificate and meets standards set by the Board; or

3.  Holds certification from the National Board for Professional Teaching Standards.

D.  Beginning July 1, 2004, any person applying for initial Oklahoma certification who has not applied for and received an Oklahoma teacher license shall have on file with the Board a current Oklahoma criminal history record from the Oklahoma State Bureau of Investigation as well as a national criminal history record check as defined in Section 150.9 of Title 74 of the Oklahoma Statutes.  Upon receipt of the Oklahoma criminal history record, the Board may issue a temporary certificate which shall be effective until receipt of the national fingerprint-based criminal history record.  The person applying for a certificate shall be responsible for the cost of the criminal history records.

E.  If a resident teacher is a graduate of an out-of-state institution of higher education, the recommendation of the residency committee shall be made to the State Board of Education.

F.  Any person holding a valid certificate, issued prior to January 1, 1997, shall be a certified teacher for purposes of the Oklahoma Teacher Preparation Act, subject to any professional development requirements prescribed by the Oklahoma Teacher Preparation Act or by the State Board of Education.

Added by Laws 1995, c. 322, § 11, eff. July 1, 1995.  Amended by Laws 1997, c. 344, § 5, emerg. eff. June 9, 1997; Laws 2001, c. 34, § 2, eff. Nov. 1, 2001; Laws 2001, c. 425, § 3, emerg. eff. June 5, 2001; Laws 2002, c. 236, § 3, eff. July 1, 2002; Laws 2003, c. 204, § 10, eff. Nov. 1, 2003; Laws 2004, c. 438, § 1, eff. July 1, 2004; Laws 2005, c. 185, § 4, emerg. eff. May 17, 2005.

§70-6-190.1.  Extension of provisional speech-language certificates.

Individuals who held a provisional certificate during the 1998-1999 school year in Speech-Language Pathology shall be granted an extension of the provisional certificate by the State Board of Education.  On and after July 1, 2005, provisional certificates may be renewed on an annual basis, provided the individual documents admission to and progress toward completion of the relevant master's degree program.

Added by Laws 1999, c. 311, § 3, emerg. eff. June 4, 1999.  Amended by Laws 2003, c. 434, § 10.

§70-6-191.  Revolving fund.

Until July 1, 1998, there is created in the State Treasury a revolving fund for the State Board of Education, to be designated the "Teachers' Curriculum Examination Revolving Fund".  The fund shall consist of curriculum examination fees paid to the Board pursuant to statutory authority.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the administrative authority of the State Board of Education.  Expenditures from said fund shall be made to maintain the curriculum examination process as set out in this act.  Warrants for expenditure shall be drawn by the State Treasurer on claims signed by an authorized employee or employees of the State Board of Education and approved by the Director of State Finance.

On July 1, 1997, the State Board of Education shall transfer any unencumbered funds in the Teachers' Curriculum Examination Revolving Fund to the Teachers' Competency Examination Revolving Fund.  Any funds which are unexpended on January 1, 1998, shall be transferred to the Teachers' Competency Examination Revolving Fund.  On July 1, 1997, there shall be created in the State Treasury a revolving fund for the Oklahoma Commission for Teacher Preparation, to be designated the "Teachers' Competency Examination Revolving Fund".  The fund shall consist of all monies received by the Commission from competency examination fees paid pursuant to statutory authority.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the administrative authority of the Oklahoma Commission for Teacher Preparation.  Expenditures from said fund shall be made to maintain the competency examination process set out in the Oklahoma Teacher Preparation Act.  Warrants for expenditure shall be drawn by the State Treasurer on claims signed by an authorized employee or employees of the Oklahoma Commission for Teacher Preparation and approved by the Director of State Finance.

Added by Laws 1980, c. 284, § 13, emerg. eff. June 10, 1980.  Amended by Laws 1995, c. 322, § 12, eff. July 1, 1995.  Renumbered from § 6-160 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.  Amended by Laws 1997, c. 344, § 6, emerg. eff. June 9, 1997.

§70-6-192.  Professional development - Legislative intent.

It is hereby declared to be the intent of the Legislature to establish a professional development procedure whereby all teachers in the state continue their education beyond initial licensing and certification by the state to ensure that the children of the state are taught by professional educators, fully prepared in their areas of expertise.  Furthermore, such professional development procedure shall provide alternative means of education, including one or more of the following:  In-service programs, higher education courses, or other alternative means of education designed to help teachers enrich their professional abilities.

Added by Laws 1995, c. 322, § 13, eff. July 1, 1995.

§70-6-193.  Funding for professional development programs.

Each school district shall receive an appropriate amount of funds for the exclusive purpose of professional development.  These funds shall be expended for professional development programs within guidelines adopted by the State Board of Education.  All funds provided to local school districts shall be provided by and subject to the approval of plans submitted to the State Board of Education by each local school district no later than May 10 of each year.  Such funds shall be deposited in a special account within the general fund of the local school district.  A list of all expenditures made from such account shall be provided to the professional development committee upon request of the committee chairperson.

Added by Laws 1995, c. 322, § 14, eff. July 1, 1995.

§70-6-194.  District professional development programs.

A.  The district boards of education of this state shall establish professional development programs for the certified and licensed teachers and administrators of the district.  Programs shall be adopted by each board based upon recommendations of a professional development committee appointed by the board of education for the district.  The State Board of Education shall disseminate to each district professional development committee a copy of the in-service professional development competencies included in the Report on Educator Preparation and Professional Development issued in December 1994 by the Oklahoma Commission for Teacher Preparation for review and consideration and, if approved by the professional development committee, to be included in part or in whole in the professional development plan of the school district.  The professional development centers funded through the State Board of Education shall provide technical assistance to any school district which desires to incorporate any such competencies into its professional development plan.

B.  Each professional development committee shall include classroom teachers, administrators and parents, guardians or custodians of children in the school district and shall consult with a higher education faculty.  A majority of the members of the professional development committee shall be composed of classroom teachers.  The teacher members shall be selected by a designated administrator of the school district from a list of names submitted by the teachers in the school district.  The members selected shall be subject to the approval of a majority vote of the teachers in the district.  At a minimum, once every four (4) years the committee shall include at least one school counselor in its membership.

C.  The professional development programs adopted may include, but not be limited to:

1.  In-service training programs;

2.  Higher education courses; and

3.  Professional development programs approved by the Oklahoma Commission for Teacher Preparation.

Programs shall emphasize development of competencies in the core curriculum areas.  Each program shall include components on classroom management and student discipline strategies, outreach to parents, guardians or custodians of students, and racial and ethnic education, which all personnel defined as teachers in Section 1-116 of this title shall be required to complete on a periodic basis.  The State Board of Education shall provide guidelines to assist school districts in developing and implementing racial and ethnic education components into professional development programs.  Each adopted program shall allow school counselors to receive at least one-third (1/3) of the hours or credit required each year through programs or courses specifically designed for school counselors.  Programs shall be submitted for approval to the Board.  No school district shall receive state funds for professional development until the program adopted by the board of education has been approved by the Board.

D.  Teachers and administrators who have completed professional development courses in their field of instruction or in courses related to obtaining additional professional qualifications and who complete such courses and receive a grade which is equivalent to at least a 3.0 on a 4.0 grading scale may be reimbursed by the school district for one-half (1/2) of the general enrollment fees incurred at any institution within The Oklahoma State System for Higher Education.  If the teacher or administrator incurs costs pursuant to this section at a private institution of higher education, the person may be reimbursed by the school district for an amount equal to one-half (1/2) of the general enrollment fees incurred at an institution of The Oklahoma State System of Higher Education of comparable type.

E.  If funds are made available specifically for such purpose, teachers who have completed professional development programs approved by the Oklahoma Commission for Teacher Preparation shall receive a stipend based on the amount of funds allocated.  No school district shall receive state funds for teacher stipends until such time as proof of the teacher's attendance and completion of the program has been determined by the State Department of Education.

F.  Each licensed or certified teacher in this state shall be required by the district board of education to meet the professional development requirements established by the board, or established through the negotiation process.  Provided, the professional development requirements established by each board of education shall require every teacher to annually complete a minimum number of the total number of points required to maintain employment.  Failure of any teacher to meet district board of education professional development requirements may be grounds for nonrenewal of such teacher's contract by the board.  Such failure may also be grounds for nonconsideration of salary increments affecting the teacher.

G.  The professional development plan shall be submitted to the State Board of Education as provided in Section 3-104.2 et seq. of this title.

Added by Laws 1995, c. 322, § 15, eff. July 1, 1995.  Amended by Laws 1996, c. 350, § 1, eff. July 1, 1996; Laws 1997, c. 349, § 5, eff. July 1, 1997; Laws 1998, c. 5, § 23, emerg. eff. March 4, 1998; Laws 2000, c. 289, § 2, eff. July 1, 2000; Laws 2003, c. 295, § 2, eff. July 1, 2003; Laws 2005, c. 127, § 1, eff. July 1, 2005.

NOTE:  Laws 1997, c. 342, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

NOTE:  Laws 1996, c. 350, § 1 superseded Section 7 of Enrolled Senate Bill No. 1100 of the 2nd Session of the 45th Oklahoma Legislature, which was vetoed by the Governor.

§70-6-194.2.  Scholarships for attending Great Expectations Summer Institutes for Teachers.

A.  Beginning with the 1997-98 school year, the State Board of Education shall award scholarships to public school districts who wish to have teachers and administrators from certain school sites attend the Great Expectations Summer Institutes for Teachers offered by an institution within The Oklahoma State System of Higher Education.  Any school district applying for a scholarship for teachers and administrators from a school site which is currently, or has been declared, a high challenge school pursuant to the provisions of subsection C of Section 1210.541 of this title for any of the previous three (3) school years, shall be given priority for receipt of such scholarship.  Scholarships shall be awarded based on the amount of funds allocated to the State Department of Education for such purpose.

B.  The State Board of Education shall develop criteria for scholarship awards and shall promulgate rules as necessary to implement the process by which the scholarships shall be awarded.

Added by Laws 1997, c. 335, § 2, eff. July 1, 1997.  Amended by Laws 2000, c. 156, § 1, emerg. eff. April 28, 2000.

§70-6-194a.  Northeastern Oklahoma State University Great Expectations Summer Institutes for Teachers.

A.  Beginning with the 1996-97 school year, the State Board of Education shall award scholarships, on a first-come first-serve basis, to public school districts who wish to have teachers and administrators from certain school sites attend Northeastern Oklahoma State University Great Expectations Summer Institutes for Teachers.  Provided, any school district applying for a scholarship for teachers and administrators from a school site which is currently, or has been declared, a high challenge school pursuant to the provisions of subsection B of Section 1210.541 of Title 70 of the Oklahoma Statutes for any of the previous three (3) school years, shall be given priority for receipt of such scholarship.  Scholarships shall be awarded based on the amount of funds allocated for such purpose.

B.  The State Board of Education shall promulgate rules as necessary to implement the process by which the scholarships shall be awarded.

Added by Laws 1996, c. 350, § 2, eff. July 1, 1996.

NOTE:  Laws 1996, c. 350, § 2 superseded Section 9 of Enrolled Senate Bill No. 1100 of the 2nd Session of the 45th Oklahoma Legislature which was vetoed by the Governor.

§70-6-195.  Residency program.

A.  The State Department of Education shall administer a residency program which shall be approved by the State Board of Education.  Such program shall be developed in consultation with the teacher education institutions, the Oklahoma Commission for Teacher Preparation and the district boards of education.  Such program shall include, but not be limited to:

1.  Guidelines and assignments for resident teacher positions in the school districts;

2.  Requirements and guidelines for selection and appointment of mentor teachers which must include any requirements specified in the Oklahoma Teacher Preparation Act;

3.  Guidelines for the appointment and functions of a residency committee; and

4.  An appropriate professional development program for the resident teacher.

B.  Except as otherwise provided in the Oklahoma Teacher Preparation Act, no person shall be certified to teach in the accredited schools of this state, unless such person:

1.  Has completed at least one (1) school year of teaching service as a resident teacher in the residency program as provided in the Oklahoma Teacher Preparation Act;

2.  Has been recommended for certification by the appointed residency committee after completion of not less than one (1) or more than two (2) school years of resident teaching service; and

3.  Has successfully completed the curriculum examination as prescribed by the Board prior to July 1, 1997, and the competency examination as prescribed by the Commission beginning July 1, 1997.

C.  Any person who has been issued a license to teach by the Board may be employed as a resident teacher by an accredited school upon appointment by the district board of education or by a private or public provider of early childhood education programs as authorized in Section 11-103.7 of this title.

D.  Upon placement of a licensed teacher in a resident teacher position at a public school, the district board of education shall appoint the residency committee members, as prescribed in the Oklahoma Teacher Preparation Act, who shall have the following duties:

1.  Meet with the resident teacher as may be required by the Board;

2.  Work with the resident teacher to assist in all matters concerning classroom management and professional development for that teacher;

3.  Provide for meaningful parental, guardian or custodian input as one criterion in evaluating the resident teacher's performance; and

4.  Upon completion of one (1) school year of residency, make recommendations to the Board and the preparing institution of higher education as to whether the resident teacher should be issued a certificate or whether such resident teacher shall be required to serve as a resident teacher for one (1) additional school year.  In the event a resident teacher serves a second year, the recommendation of the residency committee to the Board and the institution of higher education after the second year shall be for either certification or noncertification.

Upon recommendation from the residency committee for noncertification or an additional year in the residency program, such residency committee shall, upon request of the resident teacher, supply a list to the resident teacher of the reasons for such recommendation.  The list of reasons shall remain confidential, except as otherwise provided by the resident teacher.

In the event a resident teacher is required to serve an additional year in the residency program, the resident teacher shall not be required to be under the supervision of the same residency committee, or any member of the committee, which supervised the resident teacher during the initial year in the program; and

5.  In the event the committee recommendation to the Board and the institution of higher education is for certification, a residency committee shall also recommend a professional development program for the resident teacher, designed to strengthen the resident teacher's teaching skills in any area identified by the committee.

All resident years shall count toward salary, fringe benefit adjustments, career status and retirement.

E.  Upon employment of a licensed teacher in a resident teacher position by a private or public provider of early childhood education programs pursuant to a contract as authorized in Section 11-103.7 of this title, the district board of education shall appoint the residency committee members, as prescribed in the Oklahoma Teacher Preparation Act.  The residency committee members shall have the same duties as prescribed in subsection D of this section.

F.  Nothing in this act shall be construed as requiring more than one (1) year of employment at the resident level before a standard certificate can be issued to a resident teacher.

The professional development program shall commence with the residency year and shall require continuing education throughout the career of a teacher.

G.  For the 2003-04 school year, if the district board of education is unable to find a teacher willing to serve as a mentor teacher, the district may leave the position of mentor teacher on the residency committee unfilled.  If the district leaves the position unfilled, the remaining members of the residency committee may carry out the duties of the committee.

Added by Laws 1995, c. 322, § 16, eff. July 1, 1995.  Amended by Laws 2001, c. 403, § 1, eff. July 1, 2001; Laws 2003, c. 434, § 11.

§70-6-195.1.  Continuing education for mathematics teachers - Implementation contingency - Verification of expenditure levels.

A.  It is hereby declared to be the intent of the Legislature to establish a continuing education program whereby teachers employed to teach mathematics may obtain certification in mathematics and teachers certified to teach mathematics in the state may take higher education courses in order to obtain the competencies needed to enable the teacher to successfully complete the subject area examinations and become certified to teach any of the core curriculum mathematics courses recommended by the American College Test.  The program shall pay up to One Hundred Dollars ($100.00) per credit hour up to a maximum of twenty-four (24) credit hours for a teacher to take higher education courses in mathematics.  Teachers required to gain certification as provided in Section 6-189.1 of this title shall be given priority in the funding for the continuing education program.  The purpose of the program is to improve the knowledge and skills of teachers and to ensure that the children of the state are taught by professional educators, fully prepared in the area of mathematics.

B.  Implementation of this section shall be contingent upon the appropriation of state funds by the Legislature for the specific purpose of implementing this section.  Nothing in this section shall prevent the State Board of Education or a school district board of education from utilizing private, local, or federal funds to implement this section.

C.  Implementation of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this section, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  This section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of this section.

Added by Laws 1999, c. 320, § 45, eff. July 1, 1999.  Amended by Laws 2001, c. 201, § 2; Laws 2003, c. 434, § 21.

§70-6-196.  Review of contracts with professional development centers.

A.  The State Board of Education shall review all contracts with the professional development centers used for professional development purposes prior to entering into any contracts with such centers.  The State Board of Education shall examine:

1.  The purpose of the contract;

2.  The expenditure of funds provided for in the previous year by the state to each center provided for in this section;

3.  The budgeted salaries of employees and administrators of such centers; and

4.  Any other item the State Board of Education determines is necessary.

B.  The State Board of Education shall submit an annual report to the Governor and Legislature by January 1 of each year, which gives the information specified in subsection A of this section for each individual center and which includes the following:

1.  The purpose of the center;

2.  The hours and days of operation of the center throughout the year;

3.  The number of school districts actually served and the number of actual teachers by school district served;

4.  The number and kinds of sponsored professional development activities and dates and any related performance evaluations;

5.  All sources of funding and actual full-time-employees (FTE); and

6.  Evidence of evaluation of services by users.

Added by Laws 1995, c. 322, § 17, eff. July 1, 1995.

§70-6-197.  Persons subject to licensure and certification procedures.

A.  All students graduating from an accredited institution of higher education approved or accredited by the Oklahoma Commission for Teacher Preparation for the preparation of educational personnel on or after September 1, 1999, and seeking to enter the public education system as a teacher shall be subject to the assessment, certification and licensing procedures established in the Oklahoma Teacher Preparation Act.  Except as provided for in subsection B of this section, all students graduating from an accredited institution of higher education prior to September 1, 1999, and seeking to enter the public education system as a teacher shall be subject to the assessment, licensing and certification requirements in effect before July 1, 1997.

B.  Any person who graduates from an accredited institution of higher education prior to September 1, 1999, and seeks certification or endorsement subsequent to September 1, 1999, to teach a subject area which the teacher was not certified to teach prior to September 1, 1999, following completion of the required higher education shall be required to successfully complete the competency examination for such subject area prior to receiving such certification or endorsement.

Added by Laws 1995, c. 322, § 18, eff. July 1, 1995.

§70-6-198.  Rules.

On or before January 1, 1996, the State Board of Education shall review each of its rules pertaining to teacher education, testing, licensure and certification, entry-year and staff development for the purpose of repealing or modifying such rules or adopting new rules to be consistent with the provisions and purposes of the Oklahoma Teacher Preparation Act.

Added by Laws 1995, c. 322, § 19, eff. July 1, 1995.

§70-6-199.  Oklahoma Commission for Teacher Preparation - Creation - Duties.

A.  There is hereby created the Oklahoma Commission for Teacher Preparation.  The Commission shall be composed of twenty-four (24) members, twenty of whom shall be voting members and four of whom shall be ex officio, nonvoting members.  The voting members shall serve staggered terms of three (3) years, except as otherwise provided, and shall be appointed as follows:

1.  The Speaker of the House of Representatives shall appoint:

a. one public school teacher who is an employee of an Oklahoma public school district, who shall serve an initial term of two (2) years,

b. one lay person who has at least one child who is a student in an elementary or secondary public school in this state,

c. one member of the Oklahoma State Regents for Higher Education who shall serve an initial term of two (2) years,

d. one member who is a principal of an Oklahoma public school who shall serve an initial term of one (1) year, and

e. one lay person who has demonstrated long-term commitment to continual improvement of education;

2.  The President Pro Tempore of the Senate shall appoint:

a. one public school teacher who is an employee of an Oklahoma public school district to serve an initial term of one (1) year,

b. one member of the State Board of Education who shall serve an initial term of one (1) year,

c. one lay person who has had some educational employment experience,

d. one member who is a public school superintendent of an Oklahoma public school district to serve an initial term of two (2) years, and

e. one lay person who has demonstrated long-term commitment to continual improvement of education;

3.  The Governor shall appoint:

a. one member from a private Oklahoma institution of higher education who is the dean or director of an approved teacher education program who shall serve an initial term of one (1) year,

b. one member of the Oklahoma State Regents for Higher Education who shall serve an initial term of two (2) years,

c. one member of the State Board of Education,

d. one teacher from a technology center school district who shall serve an initial term of one (1) year,

e. one member from an institution of higher education in The Oklahoma State System of Higher Education who is on the arts and sciences faculty to serve an initial term of two (2) years,

f. one member from an institution of higher education in The Oklahoma System of Higher Education who is on the teacher education faculty,

g. two public school teachers who are employees of an Oklahoma public school district, and

h. two lay persons who have demonstrated long-term commitment to continual improvement of education;

4.  The ex officio, nonvoting members shall include the State Superintendent of Public Instruction, the Chancellor of Higher Education, the Director of the Oklahoma Department of Career and Technology Education and the Secretary of Education or their designees.

B.  1.  The members of the Commission shall serve without compensation, but shall be allowed actual and necessary expenses incurred in the performance of their duties, as provided in the State Travel Reimbursement Act.

2.  The Commission shall hold meetings as necessary at a place and time fixed by the Commission.  The first meeting of the Commission, which shall be held on or after July 1, 1995, shall be called by the Executive Director of the Commission.  At the first meeting, the Commission shall select one of the members to serve as chair and another member to serve as vice-chair.  At the first ensuing meeting in each fiscal year thereafter, the chair and vice-chair for the ensuing year shall be elected.  Special meetings may be called by the chair or by five members of the Commission by delivery of written notice to each member of the Commission.  A majority of the voting members of the Commission shall be present at the meeting to constitute a quorum of the Commission.

3.  The Commission may promulgate rules and set fees pursuant to the purposes of the Oklahoma Teacher Preparation Act.

4.  The Commission shall assist the State Board of Education and the Oklahoma State Regents for Higher Education in conducting necessary reviews and planning activities related to the purposes of this act.  The Commission shall provide a public forum for receiving comments and disseminating information to the public and the education community regarding the purposes of the Oklahoma Teacher Preparation Act.  The Commission shall have the authority to make recommendations to and otherwise consult with the State Board of Education, the Oklahoma State Regents for Higher Education, the State Board of Career and Technology Education, the Education Oversight Board and the Legislature on matters which relate to the purposes of the Oklahoma Teacher Preparation Act.

5.  The terms of the members shall begin July 1 of the applicable year.

C.  Appointing authorities shall seek to provide a broad geographic representation of the members serving on the Commission.

D.  The Oklahoma Commission for Teacher Preparation may contract for services or employ staff, as needed, to fulfill its duties and responsibilities.  The Commission may enter into a contract which includes an agreement with a state agency, board or commission to provide administrative support to the Commission.  The Commission may accept federal grants and other federal funds to carry out the purposes of the Commission.

E.  Members of the Commission shall be exempt from the provisions of Section 6 of Title 51 of the Oklahoma Statutes, which prohibits the holding of any other office during the member's term of office on the Commission.

Added by Laws 1992, c. 308, § 8, eff. June 1, 1992.  Amended by Laws 1993, c. 350, § 1, emerg. eff. June 10, 1993; Laws 1994, c. 224, § 6, eff. Sept. 1, 1994; Laws 1995, c. 322, § 20, eff. July 1, 1995.  Renumbered from § 6-178 of this title by Laws 1995, c. 322, § 34, eff. July 1, 1995.  Amended by Laws 1997, c. 344, § 7, emerg. eff. June 9, 1997; Laws 2001, c. 33, § 83, eff. July 1, 2001; Laws 2001, c. 425, § 4, emerg. eff. June 5, 2001.

§70-6-200.  Professional development institutes.

A.  Subject to the availability of funds, the Oklahoma Commission for Teacher Preparation shall have authority to develop and administer training for residency committees and training for professional development through professional development institutes.  Included in the professional development institutes training shall be technology training.  Professional development institutes shall be accepted by the State Board of Education for professional development purposes and shall be defined as continuing education experiences which consist of a minimum of thirty (30) clock hours.  The institutes shall be competency-based, emphasize effective learning practices, require collaboration among participants, and require each participant to prepare a work product which can be utilized in the classroom by the participant.  Any state professional development institutes administered by the Commission shall be chosen through a competitive bid process and if funds are available subject to peer review.  The Commission, prior to offering any professional development institute, shall promulgate rules related to administering state professional development institutes.

B.  With the funds appropriated in House Bill No. 1872 of the 1st Session of the 46th Oklahoma Legislature specifically for the purpose of funding professional development institutes in intensive elementary reading, the Oklahoma Commission for Teacher Preparation shall develop, offer and administer professional development institutes to train elementary school teachers in reading education.  The funds shall be used for the cost of developing, administering and contracting for the professional development institutes.  When possible, certified reading specialists shall be included as consultants.  All costs of the institutes shall be included in the contract price and no tuition or registration fee shall be collected from teachers attending the institutes.  The institutes shall be offered by or through the Commission.  Working in conjunction with the State Department of Education, the Commission shall develop a state plan for administration of such institutes and shall report to the Governor and the Legislature on the format of and participation in the institutes.  The State Department of Education shall cooperate with and provide any information requested to the Oklahoma Commission for Teacher Preparation as is necessary to carry out the provisions of this subsection.  As additional funds become available for such purpose, the Commission shall develop and offer professional development institutes in mathematics for teachers in grades five through nine, the use of technology in the classroom, training of residency committee members in teacher mentoring and in hands-on inquiry-based science for elementary teachers.

C.  Subject to the availability of funds, the Oklahoma Commission for Teacher Preparation shall:

1.  Make available in Fiscal Year 1999, a three-day follow-up professional development institute for teachers who participated in an elementary school reading professional development institute during Fiscal Year 1998;

2.  Provide five-day initial professional development institutes in elementary school reading for elementary school teachers and instructional leaders;

3.  Contract for an independent evaluation of the elementary school reading professional development institute; and

4.  Provide continued support of the elementary school reading professional development institutes through ongoing teacher development at individual school sites.  Funds may be used for the cost of mentor training, payment for substitute teachers, on-site facilitation, and any other costs necessary to ensure improved reading by students.

Added by Laws 1995, c. 322, § 21, eff. July 1, 1995.  Amended by Laws 1997, c. 356, § 1, eff. July 1, 1997; Laws 1998, c. 5, § 24, emerg. eff. March 4, 1998; Laws 1998, c. 332, § 3, eff. July 1, 1998; Laws 2000, c. 289, § 3, eff. July 1, 2000.

NOTE:  Laws 1997, c. 344, § 8 and Laws 1997, c. 349, § 4 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§70-6-201.  Joint funding plan.

Effective for the 1998 fiscal year, the State Board of Education, the Oklahoma State Regents for Higher Education, the State Board of Career and Technology Education and the Oklahoma Commission for Teacher Preparation shall annually prepare a joint funding plan for submission by September 1 of each year to the Office of State Finance and the Legislature which reflects the estimated state costs for the fiscal year of the entire teacher education, assessment, licensure and certification, residency and professional development system.  The plan shall provide for the utilization of all financial resources from federal, state, local, and private sources and shall provide for the coordination of those resources to fund any related services.  The individual components of the plan, as they relate to individual agencies, shall be incorporated annually into each affected agency's budget request in accordance with the provisions of Section 41.29 of Title 62 of the Oklahoma Statutes.

Added by Laws 1995, c. 322, § 22, eff. July 1, 1995.  Amended by Laws 2001, c. 33, § 84, eff. July 1, 2001.

§70-6-202.  Teacher Competency Review Panel.

A.  Beginning July 1, 1997, there shall be created a "Teacher Competency Review Panel" to make recommendations to the State Board of Education for the licensure and certification of people who have not graduated from an approved teacher education program in this state, or who have never held a standard teaching certificate in this state, or who are not currently certified to teach in another state.  No person shall be certified to teach pursuant to the provisions of this section unless the person holds at least a baccalaureate degree from an accredited institution of higher education and has been assessed by and received a favorable recommendation from the Teacher Competency Review Panel.

B.  The Panel shall evaluate the applicant's qualifications and career accomplishments and shall recommend to the State Board of Education whether the applicant should be licensed.  No person shall be licensed to teach pursuant to this section unless the person has successfully completed the general education and subject area portions of the competency examination required in Section 6-187 of this title.  Applicants who are licensed pursuant to this section shall receive certification upon successful completion of the professional education portion of the competency examination required in Section 6-187 of this title and upon satisfaction of other requirements as set by the State Board of Education.

C.  Applicants for licensure or certification who do not receive a favorable recommendation from the Panel may appeal to the State Board of Education.

D.  The State Board of Education shall adopt rules setting out the procedures for operation of the Panel and appeal to the State Board.

E.  The members of the Teacher Competency Review Panel shall be selected by the State Board of Education from a list of candidates supplied by the Oklahoma Commission for Teacher Preparation.  The Teacher Competency Review Panel shall consist of seven (7) members.

F.  The State Board of Education shall assess candidates seeking certification to teach through the recommendation of the Teacher Competency Review Panel fees for the service in an amount sufficient to fully fund the duties of the Teacher Competency Review Panel.

Added by Laws 1995, c. 322, § 25, eff. July 1, 1995.  Amended by Laws 2001, c. 425, § 5, emerg. eff. June 5, 2001

§70-6-202.1.  Appeals - Licensure or certification.

Applicants for licensure or certification who did not receive a favorable recommendation from the Teacher Competency Review Panel, including applicants who did not receive a favorable recommendation prior to the effective date of this act, shall be entitled to appeal the Panel's decision to the State Board of Education.  The State Board of Education is authorized to hear such appeals immediately upon the effective date of this act.

This section shall become effective contingent upon the enactment of Enrolled Senate Bill No. 388 of the 1st Session of the 48th Oklahoma Legislature.

Added by Laws 2001, c. 429, § 1, emerg. eff. June 5, 2001.

NOTE:  Enrolled Senate Bill No. 388 of the 1st Session of the 48th Oklahoma Legislature was enacted on June 5, 2001.

§70-6-203.  Hearings before State Board of Education relating to certification.

Any resident teacher not recommended for certification, after completing two (2) years in the residency program shall have the right to a hearing before the State Board of Education to review the decision of the residency committee.  Upon review, the State Board of Education may affirm, overrule, or modify the decision of the committee.  Modification of the committee decision may include, but is not limited to, requiring the resident teacher to complete an additional year in a residency program, additional training, or other measures.  The hearing shall be conducted as an individual proceeding pursuant to the Oklahoma Administrative Procedures Act, Section 250.1 et seq of Title 75 of the Oklahoma Statutes.

Added by Laws 1997, c. 202, § 1, eff. July 1, 1997.

§70-6-204.  Short title.

This act shall be known and may be cited as the "Education Leadership Oklahoma Act".

Added by Laws 1997, c. 181, § 1, eff. July 1, 1997.

§70-6-204.1.  Definitions.

For purposes of the Education Leadership Oklahoma Act:

1.  "Salary bonus" means additional monies granted to teachers maintaining National Board certification subject to the availability of funds specifically appropriated by the Legislature to the State Board of Education for that purpose;

2.  "Certification" means National Board certification;

3.  "Commission" means the Oklahoma Commission for Teacher Preparation;

4.  "National Board" means the National Board for Professional Teaching Standards;

5.  "National Board certification" means National Board certification as provided by the National Board for Professional Teaching Standards; and

6.  "Teacher" means a classroom teacher, counselor, or librarian employed by a public school district on a full-time basis.

Added by Laws 1997, c. 181, § 2, eff. July 1, 1997.  Amended by Laws 2003, c. 434, § 22.

§70-6-204.2.  Education Leadership Oklahoma program - Implementation contingency - Verification of expenditure levels.

A.  Subject to the availability of funds, the Oklahoma Commission for Teacher Preparation and the State Board of Education are authorized to establish the Education Leadership Oklahoma program.

B.  The purposes of the Education Leadership Oklahoma program are:

1.  Provide teachers throughout the state information about National Board certification and the Education Leadership Oklahoma program scholarships and services;

2.  Provide technical assistance and National Board certified mentors to all teachers seeking National Board certification upon request;

3.  Provide scholarships, pursuant to the Education Leadership Oklahoma Act and Oklahoma Commission for Teacher Preparation rules, for teachers seeking National Board certification;

4.  Provide a bonus to teachers who achieve National Board certification pursuant to the Education Leadership Oklahoma Act and State Board of Education rules;

5.  Reward teachers who achieve National Board certification without the financial support of the Education Leadership Oklahoma program by awarding them the application fee and the amount of the scholarship given to Education Leadership Oklahoma participants pursuant to this section and commission rules; and

6.  Provide recognition to National Board certified teachers.

C.  To fulfill the objectives of the Education Leadership Oklahoma Act, the Oklahoma Commission for Teacher Preparation shall:

1.  Inform teachers of the Education Leadership Oklahoma program and the scholarships and services it provides to teachers seeking National Board certification;

2.  Collect and review applications to the scholarship program from interested teachers;

3.  Establish an applicant review committee for the purpose of identifying scholarship recipients pursuant to the Education Leadership Oklahoma Act for the Education Leadership Oklahoma program; and

4.  Ensure that all scholarship recipients, alternates, and teachers seeking National Board certification independently receive adequate information regarding the level of commitment required to acquire National Board certification.

D.  The applicant review committee shall:

1.  Consist of:

a. five classroom teachers appointed by the State Board of Education, at least one of whom shall be a National Board certified teacher, if available,

b. five classroom teachers appointed by the Oklahoma Commission for Teacher Preparation, at least one of whom shall be a National Board certified teacher, if available,

c. three classroom teachers appointed by the Oklahoma State Regents for Higher Education, at least one of whom shall be a National Board certified teacher, if available, and

d. a chair to be designated by the Executive Director of the Oklahoma Commission for Teacher Preparation from among the appointed members; and

2.  Select up to two hundred teachers for the 1999-00 class, up to four hundred teachers beginning with the 2000-01 class and every year thereafter, and the appropriate number of alternates, who:

a. have demonstrated a commitment to excellence in teaching,

b. meet all eligibility requirements for potential certification as established by the National Board for Professional Teaching Standards,

c. are employed in an Oklahoma public school, and

d. meet other requirements of the Commission.

E.  Subject to the availability of funds appropriated by the Legislature for the purposes of this subsection, the application fee for National Board certification shall be paid for scholarship recipients by the Commission, and scholarship recipients shall be provided a scholarship in the amount of Five Hundred Dollars ($500.00) to cover other expenses associated with obtaining National Board certification.

F.  It is the intent of the Legislature that the Oklahoma Commission for Teacher Preparation contract with Southeastern Oklahoma State University to establish Education Leadership Oklahoma program training in higher education teacher preparation programs in the state to assist teachers in meeting the requirements to obtain National Board certification.

G.  All teachers seeking National Board certification shall be eligible to participate in Education Leadership Oklahoma program training to assist them in meeting the requirements of the National Board certification process, free of charge.

H.  The Oklahoma Commission for Teacher Preparation shall promulgate rules for the selection of scholarship recipients, the selection and utilization of alternates, the payment and reimbursement of application fees, and the issuance of scholarships.

I.  Subject to district board of education policy or collective bargaining agreement, additional professional leave days may be granted to teachers seeking National Board certification for National Board certification portfolio development.  During the two (2) days of the additional professional days granted to teachers for National Board certification portfolio development, a substitute teacher shall be provided by the school district at no cost to the teacher.

J.  The State Board of Education shall provide all teachers who attain National Board certification a bonus in the amount of Five Thousand Dollars ($5,000.00) annually no later than January 31 for as long as they maintain their National Board certification and are teaching in the classroom full-time in an Oklahoma public school.  No school or school district shall be liable for payment of bonuses pursuant to this section.

K.  The bonus shall not be included in the calculation of the teacher's salary for purposes of meeting the district or statutory minimum salary schedule or for purposes of compensating Oklahoma Teachers' Retirement System contributions or benefits.

L.  The State Board of Education shall promulgate rules for the provision of the bonus pursuant to this section to include, but not be limited to, a process by which a National Board certified teacher will verify that:

1.  The National Board certification has not lapsed; and

2.  The teacher is still a full-time teacher.

M.  It is the intent of the Legislature that the Oklahoma State Regents for Higher Education incorporate the National Board certification portfolio development into all programs in education leading to a master's level degree.

N.  Upon implementation of this subsection as provided for in subsections O and P of this section, the State Board of Education shall provide all teachers who attain National Board certification a bonus in the amount of Seven Thousand Dollars ($7,000.00) annually no later than January 31 for as long as they maintain their National Board certification and are full-time teachers in an Oklahoma public school.  No school or school district shall be liable for payment of bonuses pursuant to this section.  Upon implementation, the bonus provided for in this subsection shall replace the bonus provided for in subsection J of this section.

O.  Implementation of subsection N of this section shall be contingent upon the appropriation by the Legislature of state funds for the specific purpose of implementing subsection N of this section.  Nothing in this section shall prevent the State Board of Education or a school district board of education from utilizing private, local, or federal funds to implement subsection N of this section.

P.  Implementation of subsection N of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this subsection, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  Subsection N of this section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of the section.

Added by Laws 1997, c. 181, § 3, eff. July 1, 1997.  Amended by Laws 1998, c. 350, § 1, emerg. eff. June 5, 1998; Laws 1999, c. 303, § 1, eff. July 1, 1999; Laws 2001, c. 201, § 3; Laws 2002, c. 236, § 4, eff. July 1, 2002; Laws 2003, c. 434, § 23.

NOTE:  Laws 1999, c. 320, § 46 repealed by Laws 2001, c. 201, § 12.

§70-6-204.3.  Education Leadership Oklahoma Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Commission for Teacher Preparation to be designated the "Education Leadership Oklahoma Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated or transferred to the fund by the Legislature.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Commission for Teacher Preparation to provide assistance and scholarships for candidates seeking National Board certification.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1997, c. 181, § 4, eff. July 1, 1997.

§70-6-204.4.  Oklahoma National Board Certification Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Education to be designated the "Oklahoma National Board Certification Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated or transferred to the fund by the Legislature.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Board of Education to provide an annual bonus for those teachers possessing National Board certification.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The State Board of Education shall transfer all funds deposited into the Oklahoma National Board Certification Revolving Fund for the fiscal year ending June 30, 1998, to the Education Leadership Oklahoma Revolving Fund, created in Section 6-204.3 of this title, less expenditures and encumbrances as adjusted by transfer on July 1, 1998.

Added by Laws 1997, c. 181, § 5, eff. July 1, 1997.  Amended by Laws 1998, c. 350, § 3, emerg. eff. June 5, 1998.

§70-6-204.5.  Professional Development Institutes Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Commission for Teacher Preparation to be designated the "Professional Development Institutes Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated or transferred to the fund by the Legislature.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Commission for Teacher Preparation to develop and administer professional development programs for teachers and administrators and training for residency committee members.  Expenditures shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1997, c. 302, § 1, eff. July 1, 1997.

§70-6-205.  School psychologists and speech pathologists - Joint study to compare licensing requirements with National Board teacher certification requirements.

The State Board of Education and the Oklahoma Commission for Teacher Preparation shall conduct a joint study to compare the licensing requirements for school psychologists and speech pathologists to the National Board teacher certification requirements established by the National Board for Professional Teacher Standards.  The Board and the Commission shall submit a report outlining their findings, including the potential cost of including school psychologists and speech pathologists in the Education Leadership Oklahoma Program, to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate by December 31, 2002.

Added by Laws 2002, c. 291, § 2, eff. July 1, 2002.

§70-6-206.  School psychologist, speech-language pathologist, audiologist bonus - Qualifications - Calculation - Increase.

A.  Subject to the availability of funds, the State Board of Education shall provide an annual salary bonus in the amount of Five Thousand Dollars ($5,000.00) no later than January 31 of each year to the following employees of public school districts:

1.  Any school psychologist who has been designated as a Nationally Certified School Psychologist by the National School Psychology Certification Board; and

2.  Any speech-language pathologist or audiologist who holds a Certificate of Clinical Competence awarded by the American Speech-Language Hearing Association.

B.  The State Board of Education shall adopt rules for the provision of the bonus pursuant to this act to include, but not be limited to, a process by which a nationally certified school psychologist, speech-language pathologist and audiologist may verify that:

1.  The individual is still employed full-time by a school district;

2.  The certification required in subsection A of this section has been attained and has not lapsed; and

3.  The individual is licensed to practice in this state.

C.  No school or school district shall be liable for payment of bonuses pursuant to this section.  The bonus shall not be included in the calculation of salary for purposes of meeting the district or statutory minimum salary schedule or for purposes of calculating Teachers' Retirement System of Oklahoma contributions or benefits.

D.  The amount of the salary bonus pursuant to subsection A of this section shall be increased to Seven Thousand Dollars ($7,000.00) upon implementation of subsection N of Section 6-204.2 of Title 70 of the Oklahoma Statutes.

Added by Laws 2004, c. 311, § 1, eff. Nov. 1, 2004.

§70-6-206.1.  Oklahoma School Psychologist, Speech-Language Pathologist, and Audiologist National Certification Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Board of Education to be designated the "Oklahoma School Psychologist, Speech-Language Pathologist, and Audiologist National Certification Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies appropriated or transferred to the fund by the Legislature.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Board of Education to provide an annual bonus for individuals meeting the requirements of Section 1 of this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 311, § 2, eff. Nov. 1, 2004.

§70-6-207.  Oklahoma Mathematics Improvement Program.

A.  The State Board of Education shall establish the Oklahoma Mathematics Improvement Program.  The purpose of the program is to improve student mastery of the Priority Academic Student Skills (PASS) for sixth-grade mathematics through Algebra I by enhancing sixth-, seventh- and eighth-grade public school teachers' mastery of the subject matter content and process skills.

B.  For purposes of this section, "middle-level mathematics" means the Priority Academic Student Skills for sixth- through eighth-grade mathematics and Algebra I.

C.  Each sixth-, seventh-, or eighth-grade public school teacher of a middle-level mathematics course who completes a professional development program approved by the State Board of Education, as authorized in subsection E of this section, shall receive a stipend in the amount of One Thousand Dollars ($1,000.00) if, prior or subsequent to completion of the professional development program, the teacher successfully completes the middle-level/intermediate mathematics Oklahoma Subject Area Test administered by the Oklahoma Commission for Teacher Preparation.  The State Board of Education shall provide the stipend to qualifying teachers who meet the requirements of this section.  The stipend shall not be included in the calculation of the teacher's salary for purposes of meeting the district or statutory minimum salary schedule or for purposes of calculating Teachers' Retirement System of Oklahoma contributions or benefits.

D.  The State Department of Education shall issue a request for proposals on or before October 1, 2005, seeking applications for the Oklahoma Mathematics Improvement Program.  The State Department of Education shall review the applications for compliance with the established requirements.

E.  The State Board of Education may approve programs that meet the requirements set forth in this subsection.  Each participating teacher shall take a preassessment to establish current subject matter knowledge, and, based on the results of the preassessment, the teacher will participate in one of the three programs listed below:

1.  Mathematics academies consisting of a minimum of forty (40) contact hours of training and twenty (20) contact hours of follow-up training through lesson study with identified mathematics specialists on-site and through video technology.

The mathematics academies shall incorporate both content knowledge and process knowledge that shall be modeled for teachers in the areas of problem-solving, reasoning, and critical thinking as applied to the mathematical concepts in PASS.  The ultimate goal of the mathematics academies shall be to significantly increase the number of children becoming proficient in mathematics as demonstrated on assessments administered pursuant to the Oklahoma School Testing Program Act.  The mathematics academies shall be accepted for professional development purposes and shall be defined as continuing education experiences that consist of a minimum of forty (40) clock hours.  The mathematics academies shall be designed to provide instruction that includes peer coaching;

2.  Other programs including customized higher education courses and/or on-line courses similar in scope and nature to those described in this subsection designed to improve middle school mathematics knowledge including Algebra I, as approved by the State Board of Education; and

3.  Small learning community lesson studies facilitated by a mathematics coach and utilizing the Internet and video technology, as approved by the State Board of Education.

F.  On or before December 15, 2005, the State Department of Education shall forward applications that the Department has determined meet the requirements of this section to the State Board of Education.  On or before February 1, 2006, the Board shall award, through a competitive bid process, one or more grants for professional development programs approved by the Department.

G.  The State Board of Education shall contract for independent evaluations of programs funded pursuant to this section.

H.  Beginning June 30, 2006, and each year thereafter for which the Oklahoma Mathematics Improvement Program is funded, the State Board of Education shall prepare and submit a report to the Legislature and the Governor containing:

1.  Descriptions of professional development programs approved and funded through the Oklahoma Mathematics Improvement Program;

2.  Number and amount of grants awarded;

3.  Number of teachers completing approved programs;

4.  Number of teachers successfully completing the Oklahoma Subject Area Test for middle level/intermediate mathematics after completion of a program created pursuant to this section;

5.  Amount of stipends paid to teachers pursuant to this section; and

6.  Student achievement data for students in classes taught by teachers completing one of the program options authorized pursuant to this section.

Added by Laws 2005, c. 432, § 2, eff. July 1, 2005.

§70-7.  Repealed by Laws 1941, p. 416, § 8.

§70-7-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-7-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-7-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-7-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-7-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-7-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-7-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

NOTE:  Former § 7-7 derived from Laws 1949, p. 548, art. 7, § 7 was repealed by Laws 1953, p. 384, § 30.

§70-7-8.  Repealed by Laws 1953, p. 384, § 3.

§70-7-101.  Boundaries - Petition or resolution to change - Election.

A.  Except as otherwise provided for in Section 7-105 of this title for conditional consolidated school districts, the territory comprising all or part of a school district may be annexed to another school district or to two or more districts, when approved at an annexation election called by the State Superintendent of Public Instruction, but except as provided in subsection B of this section, an annexation election may not be held unless the boards of education of the affected districts concur therein.  Provided, that such concurrence of the boards of education affected shall not be required in cases of mandatory annexation by the State Board of Education:

1.  In pursuance of a petition for annexation signed by a majority of the school district electors in the territory proposed to be annexed, hereinafter referred to as the area affected, said majority being applied to the highest number of voters voting in a regular school district election in the district in the preceding five (5) years as determined by the secretary of the county election board, who shall certify the adequacy of the number of signatures on the petition as provided in this section; or

2.  In pursuance of a resolution adopted by the board of education of the district in which the area affected is situated.

B.  An annexation election shall be called by the State Superintendent of Public Instruction without the concurrence of the board of education of the school district which is proposed to be annexed, upon the filing of a petition with the State Superintendent of Public Instruction for annexation that is signed by a majority of the school district electors in the territory proposed to be annexed, hereinafter referred to as the area affected, said majority being applied to the highest number of voters voting in a regular school district election in the district in the preceding five (5) years as determined by the secretary of the county election board, who shall certify the adequacy of the number of signatures on the petition.  The petition shall contain such information as the State Superintendent of Public Instruction may require.

C.  Annexation elections held pursuant to this section shall be conducted pursuant to the following procedures:

1.  Such election shall be held not less than sixty (60) days nor more than ninety (90) days after the State Superintendent of Public Instruction receives such petition, at some public place in the school district in which the area affected is situated, between the hours of 7 a.m. and 7 p.m., and notice thereof shall be given by the State Superintendent of Public Instruction in the same manner as notice of special elections of the school district electors of school districts is given, provided, that the State Superintendent of Public Instruction shall not be required to call an election for the purpose of annexing a part of a school district more than once during any twelve-month period.  Such elections shall be conducted by the county election board;

2.  The annexation shall be approved by a majority of the school district electors voting at such election:

a. of an entire school district, or

b. if a majority of the members of a board of education of a school district losing the territory concur with the petitioners, or resolution, only the legal voters of the area so affected shall be eligible to vote at such election, or

c. if the affected area is part of a school district with thirty thousand (30,000) or more average daily membership, if the boundaries of the affected area is not contiguous with the boundaries of the rest of the district, and if the boundary of the noncontiguous affected area is a least two (2) miles from the nearest boundary of the rest of the district, only the legal voters of the area so affected shall be eligible to vote at such election.  Provided, if there is an incorporated city located wholly within the separate noncontiguous affected area, the annexation election being held shall not effect the area within the boundaries of the incorporated area unless a majority of the school district electors within the boundaries of the incorporated area also file a petition requesting annexation as required in subsection B of this section.

If the area proposed to be annexed constitutes less than two percent (2%) of the total area of the school district in which such area is located, and there are no qualified electors residing in such area, no election shall be held.  In such instance the board of education of the school district wherein the area proposed to be annexed is located and the board of education of the school district to which such area is proposed to be annexed shall each adopt a resolution approving such annexation and shall transmit certified copies of both resolutions to the State Superintendent of Public Instruction who shall, within five (5) days after receiving copies of such resolutions, make an order declaring the annexation as approved in the resolutions.  Copies of the annexation order shall be transmitted to the State Board of Education, Oklahoma Tax Commission, county clerk, county treasurer, county assessor and to the boards of education of the school districts involved;

3.  The annexation shall be approved by a majority of the school district electors of the area affected, voting at such election, if the area affected is an area within a school district in which, as a result of condemnation proceedings by the federal government, a majority of the pupils of said area have attended school, for at least one school term, in the district to which the petition requests annexation;

4.  If the annexation of an entire district is approved, as provided for in this section, the State Superintendent of Public Instruction shall, within five (5) days after such election, issue an order declaring the annexation as requested in the petition or resolution for annexation to the State Board of Education, Oklahoma Tax Commission, county clerk, county treasurer and county assessor in each county in which any of the territory of the disorganized district lies, but the annexation shall not become effective until the time for filing an appeal, as hereinafter provided, has expired.  In the event a majority of the electors voting at such election do not vote for the annexation, the State Superintendent of Public Instruction shall, within five (5) days after such election, issue an order denying the annexation to the State Board of Education, Oklahoma Tax Commission, county clerk, county treasurer and county assessor in each county in which any of the territory of the disorganized district lies.  Within ten (10) days after the order of the State Superintendent of Public Instruction is issued, twenty-five percent (25%) of the school district electors who were eligible to vote at the annexation election may appeal to the district court of the county in which the territory proposed to be annexed, or the largest part thereof if such territory lies in more than one county, is situated, and thereafter all proceedings shall be stayed until the district court has rendered judgment.  The proceedings shall be given precedence over all other civil matters.  In the event the court issues a final order upholding a partial annexation, the effective date of said partial annexation shall be July 1 following the final order.  All pending annexation proceedings are hereby exempted from this act.  The State Board of Education shall be required to change the boundary lines as described in the declaration after all litigation has expired;

5.  Upon the effective date of the annexation of an entire school district to one or more school districts, the board of education of the school district whose territory was annexed shall be declared abolished by the State Superintendent of Public Instruction.  If a school district to which the territory was annexed currently has a five-member board of education, that school district board of education shall have the option of forming a seven-member board of education pursuant to the provisions of Section 5-107A of this title upon the effective date of the annexation; and

6.  If an independent district annexes to an elementary district not maintaining a high school, both boards of education are abolished.  The Governor shall appoint three members of the newly formed district to the board of education and these members shall appoint the remaining two members.

Added by Laws 1971, c. 281, § 7-101, eff. July 2, 1971.  Amended by Laws 1972, c. 215, § 1, emerg. eff. April 7, 1972; Laws 1974, c. 37, § 1, emerg. eff. April 13, 1974; Laws 1975, c. 73, § 1, emerg. eff. April 18, 1975; Laws 1977, c. 183, § 1, emerg. eff. June 8, 1977; Laws 1985, c. 193, § 7, eff. Nov. 1, 1985; Laws 1987, c. 154, § 1, eff. Nov. 1, 1987; Laws 1990, c. 257, § 7, eff. July 1, 1990; Laws 1991, c. 3, § 8, eff. July 1, 1991; Laws 1992, c. 324, § 11, eff. July 1, 1992; Laws 1993, c. 316, § 15, eff. Sept. 1, 1993; Laws 1994, c. 71, § 1, emerg. eff. April 15, 1994; Laws 1997, c. 332, § 1, eff. July 1, 1997; Laws 1999, c. 300, § 1, eff. July 1, 1999.

NOTE:  Laws 1993, c. 239, § 31 repealed by Laws 1994, c. 71, § 2, emerg. eff. April 15, 1994.

§70-7-101.1.  Mandatory annexation or consolidation - Rules and regulations regarding procedures - Notice to school district involved - Opportunity to appear before State Board of Education - Determination of issue.

A.  The State Board of Education shall be authorized to promulgate rules and regulations regarding the procedures necessary to accomplish mandatory annexation or consolidation, as provided by and within the requirements of the provisions of Sections 2, 8, 9, 10, 11, 12 and 13 of this act, and as otherwise provided by law.

B.  In any case where mandatory annexation of a school or school district is recommended by the State Department of Education, the Department shall notify, in writing, the board of education of the school district involved.  Upon receipt of the notification, the school district board shall have fifteen (15) days to request an opportunity to appear before the State Board of Education.  If the school district board fails to request an opportunity to appear, the State Board shall proceed without further notice or delay, to conclude the matter.  If an opportunity to appear is requested by the school district board, the State Board shall decide the issues after hearing from representatives of the school or school district and the State Department and shall make a final determination on the recommendation of the Department.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 12, emerg. eff. April 25, 1990.

§70-7-102.  Repealed by Laws 1979, c. 282, § 32, emerg. eff. June 7, 1979.

§70-7-103.  Annexation or disorganization - Assumption of bonded indebtedness.

A.  The component parts (or part) of the district annexed, whether the annexation is or was voluntary or mandatory under the provisions of this or any prior act, shall assume their full proportion of all legal bonded indebtedness of the district or districts to which they are or were annexed, and the district or districts to which they are or were annexed shall likewise assume a full proportion of all legal bonded indebtedness of the district annexed, or ratable proportion in ratio to the assessed valuation to the part annexed.

B.  Provided, that if the area affected is or has been annexed under the provisions of this article to a school district (hereinafter referred to as the "first" district) having a bonded indebtedness at the time of said annexation, and if at the time of said annexation said area affected is or was not liable for any bonded indebtedness, and if within four (4) calendar months or less after said annexation all or any portion of the territory of the area affected is or has been detached from the first district to become a part of some other school district (hereinafter referred to as the "second" district) then:

1.  If the detachment of said territory occurs in any fiscal year after the effective date of this subsection, and before the certification of the budgets and levies of the first district for said fiscal year to the State Auditor and Inspector, neither the said detached territory nor the second district shall have any liability for the payment of any part of the bonded indebtedness of the first district which existed when the area affected was annexed to the first district; or

2.  If the detachment of said territory occurs in any fiscal year after the effective date of this subsection, and after the certification of the budgets and levies for said fiscal year of the first district to the State Auditor and Inspector, the said detached territory shall continue to bear its share of the bonded indebtedness of the first district as prescribed by subsection A of this section for the remainder of said fiscal year, but the second district shall not be liable for any part of the bonded indebtedness of the first district which existed at the time of the annexation of the area affected to the first district; and after the beginning of the next succeeding fiscal year neither the said detached territory nor the second district shall have any liability for any of the bonded indebtedness of the first district which existed at the time the area affected was annexed to the first district.

Laws 1971, c. 281, § 7-103, eff. July 2, 1971; Laws 1979, c. 30, § 48, emerg. eff. April 6, 1979.

§707104.  Division of property  Debts and obligations.

A.  In case the area affected comprises an entire school district, and all of such area is annexed to only one other district, the district to which it is annexed shall become the owner of all the property and other assets of the disorganized district and shall be liable for the current debts and other obligations of such disorganized district, and said district shall also acquire title to and provide for permanent custody of all individual scholastic and other permanent records relating to each pupil who was previously enrolled in the annexed district.

B.  In case the area affected comprises an entire school district, and is annexed to two or more districts, then the current debts or obligations and property and other assets of the disorganized district shall be divided by agreement between the boards of education of the annexing districts, and the board of education of either of the annexing districts may purchase any such property or assets to effect a just division.  If the boards of education are unable to agree, the matter shall be decided by the State Board of Education, and its decision shall be final.

C.  In case the area affected is not an entire school district, the district to which the annexation is made shall not acquire any of the property or assets of the district from which the area affected is detached, except that any school building or buildings located in the affected area shall become the property of the district to which the affected area is annexed and all obligations pertaining thereto shall become the responsibility of the annexing district.

D.  If any mandatory or voluntary annexation made under the provisions of this article shall occur after the election on school district levies for the ensuing fiscal year and before the tax levies of the ensuing year have been made and certified, the operating and building levies authorized for the annexing district shall be the levies for all the said district after such annexation.  All mandatory or voluntary annexations made and ordered subsequent to the certification of the budgets and levies to the State Auditor and Inspector shall be forthwith effective regardless of any variation in such levies; and the budgetary assets of the annexed district or districts theretofore so certified as unexpended and unencumbered shall be merged by supplementary procedure with the budgetary assets of the annexing district.

E.  In case the area affected is annexed to two or more districts or the area affected is not an entire school district, the individual scholastic and other permanent records relating to each pupil enrolled at the time of annexation shall be transferred to the respective districts where said pupils are transferred.  All other individual scholastic and other permanent records relating to pupils in said areas or entire districts affected shall be filed with the county clerk of the county where supervision of the annexed school

district is located.

Laws 1971, c. 281, § 7104, eff. July 2, 1971; Laws 1972, c. 215, § 2, emerg. eff. April 7, 1972; Laws 1979, c. 30, § 49, emerg. eff. April 6, 1979; Laws 1993, c. 239, § 32, eff. July 1, 1993.

§70-7-105.  Consolidation - Studies - Petition - Majority vote in entire territory - Plan of action - Conditional consolidation - Election - Initial board for new district - New district legal successor.

A.  Two or more school districts may, whether adjacent or not adjacent, be consolidated into a single school district in accordance with standards, rules and procedures to be determined by the State Board of Education.  When the consolidation of two or more school districts is proposed, the State Board of Education shall conduct such studies of the populations, wealth, terrain, trade areas and other factors as may be necessary to determine the location of boundaries and the size of a proposed district which will most nearly ensure an efficient and economical administrative unit.  The State Board of Education shall furnish the boards of education of the school districts which might be involved information and advice as to where the boundaries and what the size of the proposed new district should be.  Nothing herein shall be construed to prevent the inclusion within a school district of territory lying within the boundaries of two or more counties.

B.  Ten percent (10%) of the qualified school electors in any district may petition the board of education of such district to request such information, or a board of education of such district may on its own initiative ask for information and advice from the State Board of Education on the educational advantages and disadvantages of proposed consolidation to the children and residents of the area which might be affected.  Upon the receipt of such a petition, the local board of education shall request the services of the State Board of Education and shall notify the boards of education in adjacent school districts that such a request has been made.  The State Board of Education may on its own initiative make the study herein authorized of any area of the state and direct the board of education of such school districts as might be involved to set into operation in their districts the procedure for determining what, if any, consolidation should be carried on in the area under study.

C.  Any rules or procedures which the State Board of Education may prescribe for consolidation of school districts shall include the opportunity for the qualified school electors in the school districts involved to express their wishes through a majority vote of the school electors in the entire territory involved.

D.  Prior to an election for consolidation, the boards of education of the school districts involved may develop a plan which shall set forth the actions to be taken during and after consolidation.  The plan of action shall include agreements relating to school site closing, disposition and utilization of property and equipment and such other agreements as may be necessary to facilitate the consolidation of the school districts.  The plan of action shall also include provisions related to the technology center school district the newly formed district will be a part of which are consistent with the State Board of Career and Technology Education rules.  The plan shall be placed on a separate ballot and voted on by the qualified school electors of each district at the time of the consolidation election.  Both the plan and consolidation questions must be approved by a majority vote for the plan to take effect.  The plan shall be binding on the board of education of the newly formed district for at least three (3) years; provided, any provisions related to the expenditure of appropriated money shall not be binding beyond the current fiscal year.  The newly formed district may alter or disregard the plan only if there is a significant change in circumstances, including a significant drop in revenue to the district or in student enrollment.

E.  Two or more school districts may be consolidated into a single school district on a conditional basis.  If the voters approve conditional consolidation of the school districts at an election for such purpose in accordance with the procedures set forth in this section, the newly formed school district shall be considered consolidated and shall go through the same procedure and meet the same requirements as any consolidated school district.  Under a conditional consolidation plan, any subsequent decision to consolidate the new school district or annex all or part of the new school district, shall first be approved by a majority of the electors, voting at such election, of each of the original school districts.  If one or more of the original school districts disapproves the subsequent consolidation or annexation plan, the plan shall not be approved.  If all of the original school districts approve the subsequent consolidation or annexation plan, the plan shall be approved and thereafter, any further consolidation or annexation shall be subject to approval of the electors of all of the school districts as a whole.  The original school district shall mean only the districts which independently voted to join the conditionally consolidated district.

F.  An election for such purpose shall be held either upon:

1.  A petition for consolidation or conditional consolidation, signed by forty percent (40%) of the school district electors of each school district included in the proposed consolidation, or conditional consolidation said percentage being applied to the highest number of voters voting in a regular school election in the district in the preceding five (5) years as determined by the secretary of the county election board, who shall certify the adequacy of the number of signatures on the petition; or

2.  The concurrence of the boards of education of the school districts included in the proposed consolidation or conditional consolidation, as shown by a resolution adopted by each board.

The election shall be called by the State Board of Education and conducted in accordance with the general election laws of this state.  Any vote to consolidate two or more districts, shall require a majority vote of those voting in each school district involved.  When such a majority vote is in favor of consolidation or conditional consolidation, the State Board of Education shall declare the participating school districts dissolved and the new school district established, and the newly formed district shall thereupon be governed by the provisions of the Oklahoma School Code.

G.  The State Superintendent of Public Instruction or designee shall convene the members of the boards of the districts forming the new district, who shall be given the opportunity of selecting from among themselves the initial board of education for the new district, selecting the number of members and designating the initial terms of service of each as required to conform to law; provided, the members convened shall have the option of forming a seven-member board pursuant to the provisions of Section 5-107A of this title rather than a board of the size otherwise provided by law and shall have the option of temporarily increasing the number of board positions for the new district by two positions per consolidating district for the first two (2) years following consolidation.  The temporary positions will be filled by appointment by the board.  The temporary board positions shall be abolished two (2) years from the effective date of consolidation.  Within ten (10) days following the declaration of establishment of the new district, the State Superintendent or designee shall declare the agreement or shall declare that such agreement has not been reached, in which case persons serving as members of the board of education of the participating district having the largest number of enumerated children as shown by the last regular enumeration shall serve as members of the board of education of the newly formed district for the terms for which they were elected and until their successors have been duly elected or appointed and have qualified.

H.  All liabilities, assets, powers and duties of the participating districts shall become the responsibility of the new school district, which district shall be the legal successor in every respect to the school districts participating in the consolidation or conditional consolidation in accordance with law.

Added by Laws 1971, c. 281, § 7-105, eff. July 2, 1971.  Amended by Laws 1989, c. 323, § 9, eff. July 1, 1989; Laws 1990, c. 257, § 5, eff. July 1, 1990; Laws 1993, c. 45, § 5, emerg. eff. April 9, 1993; Laws 1994, c. 75, § 1, eff. July 1, 1994; Laws 1997, c. 332, § 2, eff. July 1, 1997; Laws 2001, c. 33, § 85, eff. July 1, 2001.

§707106.  Buildings  Rented, moved, or sold.

No building or appendages thereto of any school district that has been annexed to another school district or districts shall be rented, moved or sold by the board of education of the annexing district or districts without the approval of a majority of the school district electors in the annexed district voting on the proposition, if such building is being used at least once each ninety (90) days for public gatherings.  Provided, that the board of education of the annexing district acquiring such building may require persons or groups using such building and appendages to pay the cost of maintenance, including insurance, of such building and appendages.

Laws 1971, c. 281, § 7106, eff. July 2, 1971.

§707107.  Disposition of property.

Once a school district has voted to dispense with grades one through eight or one through twelve, it shall be illegal for the board of education of such district to sell, exchange, trade, junk, salvage, or otherwise dispose of any furniture, equipment, land, buildings, or other such assets belonging to the school district unless such sale, exchange, trade or disposal is made to, and only to, another public school district in the State of Oklahoma.  It shall also be illegal for the board of education to expend the school district's funds for any purpose after the end of the fiscal year in which grades one through eight or one through twelve have been dispensed with except in payment of legal transfer fees, bond and property insurance premiums, utilities, salary of the clerk of the board of education, audit expenses, and the expenses necessary for the preservation and maintenance of school property; provided, that a board or boards of education receiving the annexed district shall have one (1) year after annexation to sell or convey the title of land and buildings to a nonprofit corporation to be used for community purposes after the same has been approved by a majority of the electors of the annexed district, present and voting, at an election called for such purpose; provided, that when such use ceases, the title to said land and buildings shall be vested in the receiving district or districts which shall be evidenced by resolution of the annexed district.

Laws 1971, c. 281, § 7107, eff. July 2, 1971.

§707108.  Federally owned reservations  Annexations.

Any federally owned reservation, or any portion thereof, within the State of Oklahoma shall with the consent of the United States, given by and through the commanding officer, superintendent, or other officer having charge of such reservation, be attached to an independent school district within the same transportation area for school purposes in which such reservation and independent school district are situated, upon the petition of the commanding officer, superintendent, or other officer having charge of such reservation, and with the consent of the board of education of such independent school district.  The petition of such commanding officer, superintendent, or other officer in charge of any such federally owned reservation and the consent of such board of education shall be filed with the State Superintendent of Public Instruction and said Superintendent shall thereupon order such reservation to be attached to such independent school district.

Laws 1971, c. 281, § 7108, eff. July 2, 1971; Laws 1993, c. 239, § 33, eff. July 1, 1993.

§70-7-201.  Short title.

Sections 7-201 through 7-205 of this title shall be known and may be cited as the "Oklahoma School Voluntary Consolidation and Annexation Act".

Added by Laws 1989, c. 323, § 1, eff. July 1, 1989.  Amended by Laws 1989, 1st. Ex. Sess., c. 2, § 8, operative July 1, 1990; Laws 2003, c. 296, § 1, eff. July 1, 2003.

§707202.  Application of act.

The provisions of the Oklahoma School Voluntary Consolidation and Annexation Act shall apply only to school districts whose entire territory has been annexed to one or more existing school districts or which have been created by the consolidation of two or more existing school districts in accordance with the provisions of Section 7101 et seq. of Title 70 of the Oklahoma Statutes.

Added by Laws 1989, c. 323, § 3, eff. July 1, 1989.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 9, operative July 1, 1990; Laws 1990, c. 257, § 8, emerg. eff. May 23, 1990; Laws 1992, c. 324, § 12, eff. July 1, 1992; Laws 2003, c. 296, § 2, eff. July 1, 2003.

§707203.  School Consolidation Assistance Fund  Creation - Purposes  Allocation of funds - Warrants for expenditures.

A.  There is hereby created in the State Treasury a fund to be designated the "School Consolidation Assistance Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies the Legislature may appropriate or transfer to the fund and any monies contributed for the fund from any other source, public or private.

B.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Board of Education for the purposes established by this section, the Legislature and in accordance with rules promulgated by the State Board of Education.  The purposes shall be to provide voluntarily consolidated school districts or districts who have received part or all of the territory and part or all of the students of a school district dissolved by voluntary annexation, during the first year of consolidation or annexation, with a single one-year allocation of funds needed for:

1.  Purchase of uniform textbooks in cases where the several districts were not using the same textbooks prior to consolidation or annexation;

2.  Employment of certified personnel required to teach courses of the district for which personnel from the districts consolidated or annexed are not certified and available;

3.  Employment assistance for personnel of the several districts who are not employed by the consolidated or annexing district.  Employment assistance may include provision of a severance allowance for administrators, teachers and support personnel not to exceed eighty percent (80%) of the individual's salary or wages, exclusive of fringe benefits, for the school year preceding the consolidation or annexation.  Personnel receiving such severance pay may accumulate one (1) year of creditable service for retirement purposes.  Employment assistance may also include the payment of unemployment compensation benefits.  The State Board of Education shall provide a severance allowance to employees dismissed from employment due to annexation or consolidation of a school district in the year of the annexation or consolidation and who were denied a severance allowance or unemployment compensation benefits and the voluntary consolidation funding of the annexing or consolidating district or districts has been paid on or after July 1, 2003, at the maximum allowable amount.  Application for a severance allowance shall be made to the Finance Division of the State Department of Education by the dismissed employee no later than September 1 of the fiscal year immediately following the fiscal year in which the annexation or consolidation occurred;

4.  Furnishing and equipping classrooms and laboratories;

5.  Purchase of additional transportation equipment; and

6.  When deemed essential by the State Board of Education to achieve consolidation or combination by annexation, renovation of existing school buildings and construction or other acquisition of school buildings; provided, a consolidated district or annexing district shall not be eligible for any monies for renovation or construction or other acquisition of school buildings pursuant to the Oklahoma School Voluntary Consolidation and Annexation Act until the board of education and the electors of the newly formed district or annexing district approve all the maximum levies allowable pursuant to subsections (a), (c), (d) and (d-1) of Section 9 of Article X of the Oklahoma Constitution and Section 10 of Article X of the Oklahoma Constitution and until the newly formed district or annexing district incurs at least eighty-five percent (85%) of the maximum indebtedness, including existing indebtedness, allowable under Section 26 of Article X of the Oklahoma Constitution.

C.  The State Board of Education shall only make allocations from the fund to school districts formed from the combination of two or more of the districts whose boards of education notify the State Board of Education on or before June 30 of their intent to annex or consolidate and are subsequently combined by such means by January 1 of the second year following the notification of intent.  If the boards of education of more than two hundred fifty such districts apply, allocations will be made only to districts formed from the combination of two or more of the first two hundred fifty such districts making application.

D.  Allocations will be made to school districts formed by consolidation or which have received part or all of the territory and students of a school district by annexation on the basis of combined average daily membership (ADM) of the second school year preceding the first year of operation of the school district resulting from the consolidation or annexation; provided, not more than five hundred ADM of any one school district shall be counted in determining the combined ADM of any district formed by consolidation or which has received part or all of the territory and students of a school district by annexation.  Except as provided for in subsection H of this section, the ADM of any one school district shall not be considered more than once for allocations from the fund when the school district annexes to or consolidates with two or more school districts.

E.  To calculate combined ADM in cases where a school district annexes to two or more school districts, allocations from the fund shall be based on the lesser of:

1.  The annexing school district's ADM as limited by this section plus the number of students from the annexed school district that the annexing school district will gain; or

2.  The ADM as limited by this section that the annexing school district is gaining from the annexed school district plus the annexing school district's ADM as multiplied by the percentage of students the annexing school district is receiving from the annexed school district of all annexing school districts; provided the annexing school district's ADM thus calculated shall not exceed five hundred (500).

F.  Allocations from the fund shall be calculated by multiplying the combined ADM by:

1.  Five Hundred Dollars ($500.00) when two districts are combined;

2.  Six Hundred Dollars ($600.00) when three districts are combined;

3.  Seven Hundred Dollars ($700.00) when four districts are combined; and

4.  Eight Hundred Dollars ($800.00) when five or more districts are combined.

Allocations, nevertheless, shall be limited to the amount justified for meeting eligible needs as set forth in paragraphs 1 through 6 of subsection B of this section.  If monies in the School Consolidation Assistance Fund are insufficient to make allocations to all qualified combined districts, allocations shall be made based upon earliest date of application.

G.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 323, § 4, eff. July 1, 1989.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 10, operative July 1, 1990; Laws 1990, c. 257, § 9, emerg. eff. May 23, 1990; Laws 1991, c. 280, § 59, eff. July 1, 1991; Laws 1992, c. 111, § 1, emerg. eff. April 21, 1992; Laws 1993, c. 361, § 4, eff. July 1, 1993; Laws 2003, c. 296, § 3, eff. July 1, 2003.

§707204.  Preference for allocations from funds.

Consolidated districts and districts combined by annexation which are created pursuant to the Oklahoma School Voluntary Consolidation and Annexation Act shall have for three (3) subsequent consecutive years after consolidation or annexation preference for allocations from funds appropriated to the State Board of Education for Community Education, Alternative and High Challenge Schools, School/Community Network for ArtsinEducation, Instructional Cooperative and Technical Education, Advanced Placement Incentives, and for all other allocations made by the Board on a competitive basis.

Added by Laws 1989, c. 323, § 5, eff. July 1, 1989.  Amended by Laws 1991, c. 280, § 60, eff. July 1, 1991; Laws 1992, c. 281, § 1, eff. July 1, 1992; Laws 2003, c. 296, § 4, eff. July 1, 2003.

§707205.  Exceptions to certification requirements  Priority for placement assistance services.

When considering requests for exceptions to certification requirements from districts created by consolidation or annexation pursuant to the Oklahoma School Consolidation and Annexation Act for personnel reassigned because of the consolidation or annexation, the State Superintendent of Public Instruction and the State Board of Education shall exercise the greatest degree of latitude that can be regarded as consistent with acceptable professional practice.  Highest priority for placement assistance services of the State Department of Education shall be afforded personnel for whom the consolidated or annexing district has no assignment required.

Added by Laws 1989, c. 323, § 8, eff. July 1, 1989; Laws 1991, c. 280, § 61, eff. July 1, 1991.

§70-7-206.  Consolidation or annexation of elementary school district with independent school district.

Elementary school districts which desire to consolidate with or annex the entire territory comprising the school district to an independent school district or districts in the transportation area of their choice pursuant to the Oklahoma School Consolidation and Annexation Act shall be authorized to enter into contracts with the independent school district or districts whom they consolidate with or annex to, which provide for up to a threeyear moratorium on school site closings within the consolidated or annexed elementary district.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 11, operative July 1, 1990.  Amended by Laws 1990, c. 257, § 10, emerg. eff. May 23, 1990; Laws 1991, c. 3, § 9, eff. July 1, 1991.

§70-8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-8-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-6.1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-9.  Repealed by Laws 1968, c. 393, § 4.

§70-8-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-8-101.  Right to transfer.

Any student residing in a school district that does not offer the grade which the student is entitled to pursue shall be allowed to transfer to a school district inside or outside of the transportation area in which the student resides which offers the grade the student is entitled to pursue.  The district to which the student transfers shall be referred to as the receiving district.  A student shall be limited to one transfer pursuant to this section.  Thereafter, a student may apply for any other kind of transfer for which the student is eligible as provided for in the Education Open Transfer Act.

Added by Laws 1971, c. 281, § 8-101, eff. July 2, 1971.  Amended by Laws 1989, c. 250, § 1, operative July 1, 1989; Laws 1991, c. 3, § 10, eff. July 1, 1991; Laws 1991, c. 280, § 62, eff. July 1, 1991; Laws 2004, c. 55, § 1, emerg. eff. April 1, 2004.

§70-8-101.1.  Short title.

Sections 20 through 29 of this act shall be known and may be cited as the "Education Open Transfer Act".

Added by Laws 1999, c. 320, § 19, eff. July 1, 1999.

§70-8-101.2.  Transfer of student from residential school district.

A.  On and after January 1, 2000, the transfer of a student from the district in which the student resides to another school district furnishing instruction in the grade the student is entitled to pursue shall be granted if the transfer has the approval of the board of education of the receiving district.  A student granted a transfer may continue to attend the school to which the student transferred with the approval of the receiving district only, and any brother or sister of such student may attend such school with the approval of the receiving district only.  No student shall be permitted to transfer more than once in any school year.

If the grade a student is entitled to pursue is not offered in the district where the student resides, the transfer shall be automatically approved.

B.  When a student has been transferred and later changes residence to another school district in the State of Oklahoma, the student shall be entitled to continue to attend school in the district to which the student was transferred.  If a change of residence is to the district to which the student was transferred, upon affidavit of the parent of the student, that district shall become the resident district.  If a student changes residence to another district during the school year which is not the same district the student transferred to, the student shall be entitled to attend school in either the receiving district or the new district of residence for the remainder of the current year.

C.  Any student transfer approved for any reason prior to January 1, 2000, shall continue to be valid and shall not be subject to the Education Open Transfer Act unless the parent having custody chooses otherwise.

Added by Laws 1999, c. 320, § 20, eff. July 1, 1999.  Amended by Laws 2000, c. 232, § 8, eff. July 1, 2000.

§70-8-102.  Repealed by Laws 1999, c. 320, § 57, eff. July 1, 1999.

§70-8-103.  Application for transfer - Procedure.

A.  In order that any student may be transferred, an application form specified by the State Board of Education must be completed by the parents of the student.  For purposes of the Education Open Transfer Act, the term "parent" means the parent of the student or person having custody of the student as provided for in paragraph 1 of subsection A of Section 1-113 of this title.  The application shall be obtained from and filed with the superintendent of the receiving school district for transfers to school districts in the State of Oklahoma and with the State Board of Education for transfers to school districts in another state.  Applications shall be filed no later than February 1 of the school year preceding the school year for which the transfer is desired.  By March 1 of the same school year, the receiving school district shall notify the resident school district that an application for transfer has been filed by a student enrolled in the resident school district.  The board of education of the receiving school district shall approve or deny the application for transfer not later than June 1 of the same year and shall notify the parents of the student of the decision.  By July 1 of the same year, the parents of the student shall notify the receiving school district that the student will be enrolling in that school district.  Failure of parents to notify the district as required may result in loss of the student's right to enroll in the district for that year.

B.  On or before September 1, it shall be the duty of the superintendent of the receiving school district to file with the State Board of Education and each resident district a statement showing the names of the students granted transfers to the school district, the resident school district of the transferred students and their respective grade level.

C.  The receiving school district of a student transferred pursuant to the provisions of this act shall notify the resident school district and parents of the student of a cancellation of the transfer.  Such notice shall be made by June 1 prior to the school year for which the cancellation is applicable.

Added by Laws 1971, c. 281, § 8-103, eff. July 2, 1971.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 89, operative July 1, 1990; Laws 1993, c. 239, § 35, eff. July 1, 1993; Laws 1994, c. 232, § 2, emerg. eff. May 25, 1994; Laws 1999, c. 320, § 21, eff. July 1, 1999; Laws 2000, c. 232, § 9, eff. July 1, 2000; Laws 2003, c. 434, § 12.

§70-8-103.1.  Transfer of student not residing in district - Criteria and standards.

A local school district board of education which receives a request for a transfer for a student who does not reside in the school district may refuse the transfer in accordance with the provisions of the open transfer policy adopted by the local school district board of education.  Each local board of education shall adopt an open transfer policy for the school district which specifies its criteria and standards for approval of transfers of students who do not reside in the district.  The policy shall include, but shall not be limited to, provisions relating to the availability of programs, staff, or space as criteria for approval or denial of transfers.  A school district may include in the policy as the basis for denial of a transfer, the reasons outlined in Section 24-101.3 of Title 70 of the Oklahoma Statutes.

In considering requests for students to transfer into a school district, the board of education shall consider the requests on a first-come, first-serve basis.  A school district shall not accept or deny a transfer based on ethnicity, national origin, gender, income level, disabling condition, proficiency in the English language, measure of achievement, aptitude, or athletic ability.

Notwithstanding the provisions of the Education Open Transfer Act, transfers of children with disabilities shall be granted as authorized in Section 13-103 of Title 70 of the Oklahoma Statutes.

Added by Laws 1999, c. 320, § 22, eff. July 1, 1999.

§70-8-103.2.  Extramural athletic competition for transfer student not residing in district.

Except as otherwise provided, a student who enrolls, pursuant to the Education Open Transfer Act, in a school district in which the student is not a resident shall not be eligible to participate in school-related extramural athletic competition governed by the Oklahoma Secondary School Activities Association for a period of one (1) year from the first day of attendance at the receiving school unless the transfer is from a school district which does not offer the grade the student is entitled to pursue.  If the student is granted an emergency transfer pursuant to Section 8-104 of this title, was granted a transfer for any reason prior to January 1, 2000, or enrolls pursuant to the Education Open Transfer Act and qualifies for a hardship waiver pursuant to the rules of the Oklahoma Secondary School Activities Association, eligibility to participate in school-related extramural athletic competition shall be determined by the Oklahoma Secondary School Activities Association.

Added by Laws 1999, c. 320, § 23, eff. July 1, 1999.  Amended by Laws 2000, c. 232, § 10, eff. July 1, 2000.

§70-8-104.  Emergency transfers - Emergency defined.

In addition to the transfer process provided in Section 8-103 of this title, students may be transferred on an emergency basis.  A written application for an emergency transfer designating the district to which the transfer is desired shall be made by the parent and filed with the superintendent of the receiving school district.  On an adequate showing of emergency the superintendent of the receiving school district may make and order a transfer, subject to approval by the State Board of Education.  An emergency shall include only:

1.  The destruction or partial destruction of a school building;

2.  The inability to offer the subject a pupil desires to pursue, if the pupil becomes a legal resident of a school district after February 1 of the school year immediately prior to the school year for which the pupil is seeking the transfer;

3.  A catastrophic medical problem of a student, which for purposes of this section shall mean an acute or chronic serious illness, disease, disorder or injury which has a permanently detrimental effect on the body's system or renders the risk unusually hazardous;

4.  The total failure of transportation facilities;

5.  The concurrence of both the sending and receiving school districts;

6.  The unavailability of remote or on-site Internet-based instruction by course title in the district of residence for a student identified as in need of drop-out recovery or alternative education services, provided such student was enrolled at any time in a public school in this state during the previous three (3) school years; or

7.  The unavailability of a specialized deaf education program for a student who is deaf or hearing impaired.

An emergency transfer previously made may be canceled, with the concurrence of the board of the receiving district and the parent.

Added by Laws 1971, c. 281, § 8-104, eff. July 8, 1971.  Amended by Laws 1981, c. 353, § 3; Laws 1984, c. 151, § 1, emerg. eff. April 19, 1984; Laws 1993, c. 239, § 36, eff. July 1, 1993; Laws 1994, c. 168, § 2, eff. July 1, 1994; Laws 1996, c. 319, § 2, eff. July 1, 1996; Laws 1997, c. 343, § 3, eff. July 1, 1997; Laws 1999, c. 320, § 24, eff. July 1, 1999; Laws 2002, c. 453, § 3, eff. July 1, 2002; Laws 2004, c. 319, § 1, emerg. eff. May 20, 2004.

§70-8-105.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§708106.  School dispensed with  Transfer of pupils  Annexation.

A.  Upon a majority vote of the electors in a school district voting at the annual school district election or at a special school district election called for such purpose and held not later than June 30, either a high school or a grade school, or both, shall be dispensed with for the ensuing year.  An election for such purpose shall also be held upon petition for an election, signed by forty percent (40%) of the school district electors.  To calculate the sufficiency of the number of signatures on a petition, the forty percent (40%) figure shall be applied to the highest number of voters voting in a regular school election in the school district in the preceding five (5) years as determined by the secretary of the county election board.  The secretary of the county election board shall certify the sufficiency of the number of signatures on the petition.  The election shall be conducted by the county election board in accordance with Sections 13A-101 through 13A-111 of Title 26 of the Oklahoma Statutes.  The secretary of the county election board shall notify the State Board of Education of the results of every election held to dispense with school.

B.  All of the pupils who would be entitled to attend school in the grades dispensed with shall be transferred to another school district or districts maintaining courses of instruction which such pupils are entitled to pursue.  The parent or guardian of each child to be transferred shall be required to file an application for the transfer of the child or children with the State Department of Education, within ten (10) days after the results of the election are declared.  The procedures for such transfers shall be determined by the State Board of Education.

C.  Any school district which dispenses with its entire school district for the ensuing year, as provided herein, shall be mandatorily annexed on July 1 by the State Board of Education to another school district or other districts to which pupils of such dispensed school district have been transferred.  Provided, if a school district does not officially dispense with its school and fails to open or maintain a school for such ensuing year, the State Board of Education, except in cases where reasons over which the district had no control causes a normal delay in the opening or maintenance of such school, shall at its next regular meeting, annex such school district to another school district or other districts to which pupils have been transferred.  Provided further that if a school district does not have an average daily attendance that meets the State Board of Education regulations for accrediting purposes and does not dispense with its school by June 30, the State Board of Education shall annex such district to the high school transportation area in which the district is situated at the first regular or special meeting in July.

Laws 1971, c. 281, § 8106, eff. July 2, 1971; Laws 1990, c. 284, § 1, eff. Sept. 1, 1990; Laws 1992, c. 324, § 13, eff. July 1, 1992; Laws 1993, c. 239, § 37, eff. July 1, 1993.

§70-8-107.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-8-108.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-8-109.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §122, operative July 1, 1990.

§70-8-110.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-8-111.  Repealed by Laws 1981, c. 356, § 7.

§70-8-112.  Student transfer fees abolished - Other fees unaffected - Contract to waive transfer fees prohibited - Transfer forms.

A.  Except as provided in subsection B of this section, on and after July 1, 1990, no school district shall be required to pay and no school district shall charge any other school district a fee for the transfer of a student.  Specifically, transfer fees shall not be permitted for transfers between elementary school districts, for transfers between independent school districts or for transfers between independent school districts and elementary school districts.

B.  Nothing herein shall prevent the payment or charging of any other fee for the transfer of a student as required by law.  Except as otherwise provided for in the Education Open Transfer Act, school districts shall not be permitted to contract to waive transfer fees with regard to special education pupil transfers.

C.  The State Board of Education shall establish the necessary and appropriate application forms sufficient to enable school districts to accomplish transfers and to comply with the provisions of Sections 8101 through 8-106 of this title.  Upon establishment of such forms, the State Board of Education shall notify each school district of the content thereof.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 92, operative July 1, 1990.  Amended by Laws 1991, c. 3, § 12, eff. July 1, 1991; Laws 1991, c. 280, § 63, eff. July 1, 1991; Laws 1993, c. 239, § 38, eff. July 1, 1993; Laws 1999, c. 320, § 25, eff. July 1, 1999.

§70-9-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-6.  Repealed by Laws 1955, p. 445, § 55.

§70-9-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-9.  Repealed by Laws 1961, p. 553, § 1.

§70-9-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-15.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-17.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-18.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-19.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-9-20.  Repealed by Laws 1961, p. 553, § 1.

§709101.  Transportation provided.

A.  Any school district may provide transportation for any child who is participating in any prekindergarten or early childhood program operated by the school district or any child who is participating in any Head Start program offered within the school district.

B.  Upon a request for a student transfer pursuant to the provisions of the Education Open Transfer Act, if the parent of the student requests that the receiving district provide transportation for the student, and if the receiving district grants the transfer, then the receiving district may provide such transportation only within the boundaries of the receiving school district.  A receiving school district shall not cross school district boundaries to transport a kindergarten through eighth-grade student transferred pursuant to the Education Open Transfer Act except as otherwise authorized in Section 9-105 of this title.

C.  Any school district may provide transportation for each student who should attend any public elementary or secondary school when, and only when, transportation is necessary for accomplishment of one of the following purposes:

1.  To provide adequate educational facilities and opportunities which otherwise would not be available, which shall include those purposes provided in the Education Open Transfer Act; and

2.  To transport students whose homes are more than a reasonable walking distance, as defined by regulations of the State Board of Education, from the school attended by such student.  Provided, that no state funds shall be paid for the transportation of a student whose residence is within one and onehalf (1 1/2) miles from the school attended by such student.

Added by Laws 1971, c. 281, § 9-101, eff. July 2, 1971.  Amended by Laws 1973, c. 211, § 32, emerg. eff. May 22, 1973; Laws 1987, c. 104, § 1, emerg. eff. May 22, 1987; Laws 1989, c. 335, § 4, eff. July 1, 1989; Laws 1999, c. 320, § 26, eff. July 1, 1999.

§70-9-101.1.  Inspection of transportation equipment - Official inspector.

A.  The board of education of any school district furnishing transportation shall require that all transportation equipment, as defined in paragraph 1 of subsection A of Section 9-104 of Title 70 of the Oklahoma Statutes, operated by that school district be inspected once a year within the thirty (30) days prior to the start of the school year by an official inspector, as designated by the State Board of Education, to verify that the transportation equipment is being maintained and operated in accordance with all the requirements of the rules of the State Board of Education and state and federal law.  The inspection shall include an examination and test of the brakes, steering, front and rear wheel suspension, exhaust systems, wheels and tires, windshield wipers, horn or warning device, proper adjustment of turn signals, windshield, and other glass and lighting equipment, and if applicable, stop signal arms, and emergency exits and equipment.  A record of the inspection shall be maintained by the school district and shall be available for inspection upon request.

B.  For purposes of this section, "official inspector" means a person who, by training and experience specified by rule promulgated by the State Board of Education, is eligible to conduct inspections.

C.  Failure to comply with subsection A of this section shall result in a loss of state funds to that school district in an amount to be determined by the State Board of Education.

D.  The Oklahoma Department of Public Safety may perform inspections of all school transportation equipment and inspection records.

Added by Laws 2002, c. 185, § 1.

§709103.  Purchase or contract for use of vehicles  Lettering.

The board of education of any school district authorized to furnish transportation to school children may purchase and maintain suitable vehicles for such use and/or may contract with responsible individuals or another school district to furnish all or part of said transportation.  All such contractors, however, shall be subject to statutory provisions relating to the transportation of school children.  Every vehicle with a capacity of ten passengers or more used in transporting school children shall have painted in letters not less than eight (8) inches in height on the front thereof the words, "SCHOOL BUS," and on the rear thereof in letters of the same size, "SCHOOL BUS."

Laws 1971, c. 281, § 9103, eff. July 2, 1971; Laws 1973, c. 112, § 4.

§70-9-104.  Transportation equipment - Definitions - Construction and maintenance - Colors - Penalty.

A.  As used in this title:

1.  "Transportation equipment" means any vehicle or conveyance used for transportation of pupils from their homes to school and from school to their homes when the cost of rent, lease, purchase, maintenance, or operation of said vehicle or conveyance is defrayed in whole or in part from public school funds; and

2.  "Auxiliary transportation equipment" includes but is not limited to equipment used for transporting students to and from extracurricular activities but does not include transportation equipment used for transporting students from their homes to school and from school to their homes.

B.  1.  All transportation equipment shall be of such construction as to provide safe, comfortable and economical transportation of passengers.  All such equipment which is used to transport ten or more public school children at one time shall be constructed, maintained and operated in accordance with all requirements of laws of the State of Oklahoma and rules of the State Board of Education.

2.  All auxiliary transportation equipment shall be of such construction as to provide safe, comfortable and economical transportation of passengers.  All auxiliary transportation equipment which is used to transport ten or more public school children at one time shall be constructed and maintained in accordance with all requirements of laws of this state.

C.  Nothing in this act shall prevent the bidding by and purchase of new or used transportation equipment or new or used auxiliary transportation equipment from out-of-state dealers so long as they comply with Section 561 et seq. of Title 47 of the Oklahoma Statutes regulating and licensing manufacturers, distributors, dealers, salesmen, etc., and hold a current motor vehicle dealers' license.

D.  Notwithstanding any other provision of law, a district board of education may paint or purchase auxiliary transportation equipment in a color or colors other than National School Bus Yellow.

E.  Any person violating the provisions of this section shall be guilty of a misdemeanor.

Added by Laws 1971, c. 281, § 9-104, eff. July 2, 1971.  Amended by Laws 1974, c. 244, § 2; Laws 1994, c. 138, § 1, eff. July 1, 1994; Laws 2004, c. 533, § 1, eff. July 1, 2004.

§709105.  Boundaries of areas of transportation  Definite routes - Withholding state funds for noncompliance - Rules and regulations.

A.  The State Board of Education shall determine and fix definite boundaries of the area in which each school district shall provide transportation for each school.  When an elementary school district is surrounded by an independent school district, the independent school district must be designated as the transportation area for the high school students in the elementary school district.

B.  The State Board of Education is authorized to establish definite routes in each transportation area, and it shall be the further duty of said Board to make rules and regulations as to the manner in which said area and routes may be established or changed.  Except as otherwise provided in this section, state funds payable to a district shall be withheld for a failure or refusal to confine its transportation to the area and routes designated by the State Board of Education or to comply with the rules and regulations of the State Board of Education.  State funds payable to a school district shall not be withheld in the following circumstances:

1.  When, based upon the mutual agreement of the two participating school districts, a school district offering special education classes extends its transportation program to include the transportation of students qualifying for special education in an adjacent school district which does not offer special education classes, for the purpose of offering its special education classes to said students; or

2.  When, by resolutions of the boards of education of two participating districts, the districts agree that one or both of the districts may extend its transportation program into the other participating district to provide transportation for students who reside in such other participating district and who, by agreement of the participating districts, are, or will be, attending school in the district that has agreed to furnish transportation for the students.

C.  The State Board shall promulgate rules as are necessary to implement the provisions of this section.

Laws 1971, c. 281, § 9105, eff. July 2, 1971; Laws 1976, c. 273, § 24, emerg. eff. June 17, 1976; Laws 1991, c. 3, § 13, eff. July 1, 1991; Laws 1992, c. 254, § 7, emerg. eff. May 22, 1992.

§709106.  Insurance to pay damages  Actions against school district.

The board of education of any school district authorized to furnish transportation may purchase insurance for the purpose of paying damages to persons sustaining injuries proximately caused by the operation of motor vehicles used in transporting school children.  The operation of said vehicles by school districts, however, is hereby declared to be a public governmental function, and no action for damages shall be brought against a school district under the provisions of this section but may be brought against the insurer, and the amount of the damages recoverable shall be limited in amount to that provided in the contract of insurance between the district and the insurer and shall be collectible from said insurer only.  The provisions of this section shall not be construed as creating any liability whatever against any school district which does not provide said insurance.  Laws 1971, c. 281, Section 9106. Eff. July 2, 1971.

Amended by Laws 1989, c. 178, § 1, operative July 1, 1989.

§709107.  Rules of the road.

Each school bus shall be operated in conformity with all rules of the road duly established by law and shall observe traffic requirements for the route which it travels.  Laws 1971, c. 281, Section 9107.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9107, eff. July 2, 1971.

§70-9-108.  Additional transportation - Expenses.

The board of education of any school district furnishing transportation is hereby authorized to furnish, in addition to free transportation to and from school, transportation within or without the district, within or outside of this state, for children attending the schools of that district, for the purpose of attending cocurricular and extracurricular activities.  Two or more districts may enter into agreements for the furnishing of such transportation.  The expense of any such additional transportation shall be paid by the children so transported, by the school activity or school organization receiving benefit from such transportation, or from other private sources.  Money so collected shall not be chargeable to or become a part of the school district's finances.

Added by Laws 1971, c. 281, § 9-108, eff. July 2, 1971.  Amended by Laws 1994, c. 290, § 70, eff. July 1, 1994; Laws 2001, c. 33, § 86, eff. July 1, 2001; Laws 2005, c. 472, § 12, eff. July 1, 2005.

§70-9-109.  Price list and description of transportation equipment.

The State Board of Education is hereby authorized to request a price list and a complete description and specifications of any transportation equipment to be offered for sale to any school board or board of education of any district in the State of Oklahoma.

The State Board of Education shall examine such equipment to determine whether or not such equipment meets the requirements of the National School Bus Standards and such other specifications as the State Board of Education may determine as necessary to provide safe transportation for pupils to and from school and shall approve for sale to all schools in the State of Oklahoma transportation equipment, including bus bodies and chassis, which equipment meets or exceeds the specifications provided for the National School Bus Standards and such other specifications as the State Board of Education may deem as necessary.  Any equipment fueled by alternative fuels as defined in Section 130.13 of Title 74 of the Oklahoma Statutes shall also meet any federal safety standards specified for any equipment used to provide transportation for pupils to and from school.  The State Board of Education may approve auxiliary transportation equipment that is not National School Bus Yellow in color.

The State Board of Education shall make a list of the equipment approved by them and the maximum price at which such equipment can be purchased.  The list shall include a complete description of the equipment.  Such description shall include the specification of the school bus bodies and chassis as well as the factory list price of such equipment at the various factories.  Such list shall be made available to all school districts authorized to purchase transportation equipment.  Provided, at any time there shall be any change of specifications or prices by manufacturers of chassis or bodies, there shall be filed with the State Board of Education a revised set of specifications and prices.

The school board or board of education of any school district authorized to furnish transportation for pupils to and from school and receiving any State Aid funds, except as provided for in this section, shall be required to purchase all their transportation equipment from the list so provided on sealed bids and at a price not greater than the price filed with the State Board of Education; and the State Board of Education shall be required to deduct from any State Aid for which the school district may qualify the amount paid by any school district for transportation equipment not approved by the State Board of Education or the amount paid greater than shown on the price list for that transportation equipment filed with the State Board of Education.  Unless otherwise exempted by this section, all purchases made under the provisions of this act for transportation shall be made upon sealed bids, and contract of purchase shall be awarded to the lowest and best bidder.

Provided, however, any purchase or sale of used transportation equipment shall not be subject to the list and sealed bid requirements as provided for in this section.

The State Board of Education shall adopt rules necessary for the administration of this section and shall require from school district boards of education such information and reports as necessary for proper administration of this section.

Any cost of administration of this section shall be paid by the State Board of Education from funds appropriated for the administration of the State Aid Law.

Added by Laws 1971, c. 281, § 9-109, eff. July 2, 1971.  Amended by Laws 1990, c. 294, § 16, operative July 1, 1990; Laws 1994, c. 138, § 2, eff. July 1, 1994; Laws 1995, c. 176, § 1, eff. July 1, 1995; Laws 2002, c. 397, § 32, eff. Nov. 1, 2002; Laws 2005, c. 472, § 13, eff. July 1, 2005.

§709110.  Special Transportation Revolving Fund.

There is hereby created a revolving fund, to be known and designated as the "Special Transportation Revolving Fund," which shall consist of all appropriations made for the purposes hereinafter designated and shall also include all proceeds resulting from the use and/or resale of pupiltransportation equipment purchased out of monies in said revolving fund.  Said revolving fund shall be a continuing fund and shall be nonfiscal in character. Laws 1971, c. 281, Section 9110.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9110, eff. July 2, 1971.

§709111.  Use of fund.

The State Board of Education through the Director of Finance is hereby authorized to use the "Special Transportation Revolving Fund" for the purchase of pupiltransportation equipment suitable for the transportation of children to and from the common schools and to make one or more units of such pupiltransportation equipment available for use by any school district in the State of Oklahoma which is either required or authorized by statute to provide free transportation to and from school for children legally residing in such district or legally transferred thereto and entitled to attend school therein, but which school district does not have sufficient funds available, and, because of then existing indebtedness, may not legally issue its bonds for the purchase of other pupiltransportation equipment.  Provided, such equipment shall be purchased from the list of approved equipment as provided for in Section 9109 and at a price not greater than the price so approved. Provided, further, the school board or board of education of any school district desiring to rent such equipment shall select from the approved list the equipment they desire before the State Board of Education shall be authorized to purchase transportation equipment for rental to any district.  Provided, further, the State Board of Education shall not be authorized to act in behalf of any school district in the purchase of any transportation equipment except as provided for in this act.  Laws 1971, c. 281, Section 9111.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9111, eff. July 2, 1971.

§709112.  Lease of equipment.

Any such eligible school district and the State Board of Education may enter into a lease contract, in writing, for the use by such school district of one or more of such pupiltransportation equipment units during the then current fiscal year, at the annual rental value of such unit or units determined in the manner provided for herein, but which contract may be entered into only against a then current item of appropriation for "Transportation Operation." Any school district which lawfully leases one or more of such pupiltransportation equipment units from the State Board of Education during any fiscal year shall be eligible to enter into a like contract for the same unit or units during and for the ensuing fiscal year, and shall also be eligible to purchase the same such units, as provided for herein, even though such district then has sufficient funds available or may then legally issue its bonds for the purchase of other pupiltransportation equipment. Laws 1971, c. 281, Section 9112.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9112, eff. July 2, 1971.

§709113.  Rental value of equipment.

The State Board of Education shall fix the annual rental value of each particular unit of such pupiltransportation equipment at an amount not less than that required to amortize the original total cost of that unit by five (5) years' rental thereof.  Laws 1971, c. 281, Section 9113.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9113, eff. July 2, 1971.

§709114.  Sale of units of equipment after lease for one year.

The State Board of Education may sell any particular unit of such pupiltransportation equipment to an eligible school district, at any time after such unit has been leased for one (1) fiscal year, for an amount not less than the original total cost of such unit less rentals actually paid for the use of such unit; provided, however, in so selling any such unit, preference shall be given to the school district leasing such unit during the then preceding fiscal year.  Laws 1971, c. 281, Section 9114.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9114, eff. July 2, 1971.

§709115.  Care of equipment.

Any school district leasing any such pupiltransportation equipment from the State Board of Education shall at its own cost and expense procure such equipment from the State Board of Education, keep such equipment, including all tires, tubes and accessories thereon and therewith, in good repair during the time the same shall be in its possession, and, at the expiration of the term of such lease, unless such equipment be purchased or again leased by such district, return such equipment to the State Board of Education in as good condition as when received, ordinary wear and tear alone excepted.  Any tire or tube needing to be replaced while such equipment is in the possession of a school district shall be replaced by, and at the expense of, such district.  Laws 1971, c. 281, Section 9115.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9115, eff. July 2, 1971.

§709116.  Space for storage of equipment.

The State Board of Education is hereby authorized to procure space for the storage of such pupiltransportation units while not in the possession of a school district and to pay the necessary cost thereof from the "Special Transportation Revolving Fund."  When any such unit is returned to the State Board of Education, said board is hereby authorized to recondition same, and to pay necessary cost of such reconditioning, including the cost of any new tires or tubes required for such purpose, from said "Special Transportation Revolving Fund."   Laws 1971, c. 281, Section 9116.  Eff. July 2, 1971.

Laws 1971, c. 281, § 9116, eff. July 2, 1971.

§709117.  Expense  Paid from what funds.

Any costs or expense necessarily incurred by the State Board of Education in the administration of the foregoing provisions relating to the "Special Transportation Revolving Fund" shall be paid from funds appropriated or allocated for the administration of laws providing for the payment of State Aid to school districts in the same manner that expenses of administration of such laws are paid. Laws 1971, c. 281, Section 9117.  Eff. July 2, 1971.

Laws 1971, § 281, § 9117, eff. July 2, 1971.

§709118.  Operation instruction for bus drivers.

Except in case of emergency, anyone who operates, as a driver, a school bus whether a contractor for private hire or an employee of the school district for the transportation of students enrolled in the public schools of the district shall complete a course of instruction pertaining to the operation of a school bus.  Said course to be approved by the State Department of Education and the district involved.  Laws 1973, c. 112, Section 5.

Laws 1973, c. 112, § 5.

§70-10-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-4.  Repealed by Laws 1969, c. 159, § 2.

§70-10-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-10-101.  Attendance officer - Assistants.

Except as provided in Section 10-102.1 of this title, the board of education of each school district shall appoint, or may employ, and fix the compensation of an attendance officer and such assistants as may be necessary, who shall serve under the authority and supervision of the board of education and the district superintendent of schools.  Provided, that the same person may be appointed or employed as an attendance officer or assistant for two or more school districts.

Added by Laws 1971, c. 281, § 10-101, eff. July 2, 1971.  Amended by Laws 1989, c. 178, § 1, operative July 1, 1989; Laws 1991, c. 3, § 14, eff. July 1, 1991; Laws 1994, c. 232, § 3, emerg. eff. May 25, 1994.

§70-10-102.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-10-102.1.  Police as attendance officers.

The board of education of each school district may enter into an agreement with the municipal police department serving the school district which provides that some or all of the duties of an attendance officer for the school district shall be performed by a certified police officer of the municipality.  The agreement may further provide that the compensation and necessary traveling expenses of such attendance officer shall be payable from municipal funds.

Added by Laws 1989, c. 178, § 3, operative July 1, 1989.  Amended by Laws 1994, c. 232, § 4, emerg. eff. May 25, 1994.

§70-10-103.  Repealed by Laws 1986, c. 259, § 65, operative July 1, 1986.

§7010103.1.  Legal average daily attendance.

The school population, scholastic population, scholastic enumeration, and enumeration of a district shall be the legal average daily attendance.  The legal average daily attendance shall be the average number of pupils present in a school district during a year or other specified period of time.  The State Board of Education shall determine the legal average daily attendance for each school district by dividing the aggregate days of pupils present in each school district by the number of days taught in each school district.

Added by Laws 1986, c. 259, § 56, operative July 1, 1986. Amended by Laws 1987, c. 204, § 116, operative July 1, 1987.

§70-10-103.2.  Student information referral procedure.

By January 1, 1995, each school district in this state shall develop a student information referral procedure whereby the Oklahoma State Bureau of Investigation would, if authorized by a parent or legal guardian at any time, have access through a designated district employee to information currently maintained by the school district not prohibited from being released to law enforcement officers by state or federal law regarding past and present students in the district including but not limited to names of the parents of the student and their addresses.

Added by Laws 1994, c. 132, § 3, eff. Sept. 1, 1994.

§70-10-104.  State Treasurer and Secretary of School Land Department - Report.

The State Board of Education shall file with the Secretary of the School Land Commission a report, duly certified, showing the school population for the preceding school year of each school district.  School population shall be determined as provided for in Section 10-103.1 of this title.  The report so filed shall be the basis for making the apportionments of state school land earnings during the following fiscal year.

Amended by Laws 1986, c. 259, § 57, operative July 1, 1986; Laws 1999, c. 292, § 6, eff. July 1, 1999.

§70-10-105.  Neglect or refusal to compel child to attend school - Exceptions.

A.  It shall be unlawful for a parent, guardian, or other person having custody of a child who is over the age of five (5) years, and under the age of eighteen (18) years, to neglect or refuse to cause or compel such child to attend and comply with the rules of some public, private or other school, unless other means of education are provided for the full term the schools of the district are in session or the child is excused as provided in this section.  One-half (1/2) day of kindergarten shall be required of all children five (5) years of age or older unless the child is excused from kindergarten attendance as provided in this section.  A child who is five (5) years of age shall be excused from kindergarten attendance until the next school year after the child is six (6) years of age if a parent, guardian, or other person having custody of the child notifies the superintendent of the district where the child is a resident by certified mail prior to enrollment in kindergarten, or at any time during the first school year that the child is required to attend kindergarten pursuant to this section, of election to withhold the child from kindergarten until the next school year after the child is six (6) years of age.  A kindergarten program shall be directed toward developmentally appropriate objectives for such children.  The program shall require that any teacher employed on and after January 1, 1993, to teach a kindergarten program within the public school system shall be certified in early childhood education.  All teachers hired to teach a kindergarten program within the public school system prior to January 1, 1993, shall be required to obtain certification in early childhood education on or before the 1996-97 school year in order to continue to teach a kindergarten program.

B.  It shall be unlawful for any child who is over the age of twelve (12) years and under the age of eighteen (18) years, and who has not finished four (4) years of high school work, to neglect or refuse to attend and comply with the rules of some public, private or other school, or receive an education by other means for the full term the schools of the district are in session.

Provided, that this section shall not apply:

1.  If any such child is prevented from attending school by reason of mental or physical disability, to be determined by the board of education of the district upon a certificate of the school physician or public health physician, or, if no such physician is available, a duly licensed and practicing physician;

2.  If any such child is excused from attendance at school, due to an emergency, by the principal teacher of the school in which such child is enrolled, at the request of the parent, guardian, custodian or other person having control of such child;

3.  If any such child who has attained his or her sixteenth birthday is excused from attending school by written, joint agreement between:

a. the school administrator of the school district where the child attends school, and

b. the parent, guardian or custodian of the child.  Provided, further, that no child shall be excused from attending school by such joint agreement between a school administrator and the parent, guardian or custodian of the child unless and until it has been determined that such action is for the best interest of the child and/or the community, and that said child shall thereafter be under the supervision of the parent, guardian or custodian until the child has reached the age of eighteen (18) years; or

4.  If any such child is excused pursuant to subsection C of this section.

C.  A school district shall excuse a student from attending school for the purpose of observing religious holy days if before the absence, the parent, guardian, or person having custody or control of the student submits a written request for the excused absence.  The school district shall excuse a student pursuant to this subsection for the days on which the religious holy days are observed and for the days on which the student must travel to and from the site where the student will observe the holy days.

D.  It shall be the duty of the attendance officer to enforce the provisions of this section.  Any parent, guardian, custodian, child or other person violating any of the provisions of this section, upon conviction, shall be guilty of a misdemeanor, and shall be punished by a fine of not less than Five Dollars ($5.00) nor more than Twenty-five Dollars ($25.00) for the first offense, not less than Ten Dollars ($10.00) nor more than Fifty Dollars ($50.00) for the second offense, and not less than Twenty-five Dollars ($25.00) nor more than One Hundred Dollars ($100.00) for each subsequent offense.  Each day the child remains out of school after the oral and documented or written warning has been given to the parent, guardian, custodian, child or other person or the child has been ordered to school by the juvenile court may constitute a separate offense.  At the trial of any person charged with violating the provisions of this section, the attendance records of the child or ward may be presented in court by any authorized employee of the school district.

Added by Laws 1971, c. 281, § 10-105, eff. July 2, 1971.  Amended by Laws 1975, c. 164, § 1, emerg. eff. May 20, 1975; Laws 1977, c. 155, § 1, emerg. eff. June 3, 1977; Laws 1979, c. 248, § 4; Laws 1989, 1st Ex. Sess., c. 2, § 14, emerg. eff. April 25, 1990; Laws 1992, c. 262, § 5, emerg. eff. May 22, 1992; Laws 1994, c. 220, § 2, eff. July 1, 1994; Laws 1995, c. 270, § 1, eff. July 1, 1995; Laws 2003, c. 434, § 14.

§70-10-105.1.  Blank.

§70-10-105.2.  Outreach agreements - Promotion of parental visits - Employees may have time off for parent-teacher conferences.

A.  It shall be a policy of the State Board of Education to encourage each public school to explore outreach opportunities such as agreements with the parents of each child enrolled in school.

1.  Such agreement may describe the beneficial relationship between parental interest and pupil achievement and provide an agreement that a child will achieve higher levels of competency if parents will guarantee that their child will attend school, behave satisfactorily while there, and complete homework.  As part of the agreement, the school may state its intention to provide free remediation if a child fails to attain the necessary standards of competency.

2.  Such agreement may also emphasize the importance of parentteacher conferences.  The agreement should note the days of the school year reserved for professional meetings and staff development and state that on these days teachers are available to meet with parents.  Teachers should also be encouraged to schedule conferences to accommodate working parents.  Teachers should strive to hold at least one conference with each student's parents at least once each semester.

B.  The State Board of Education also shall require each local board of education to develop initiatives to promote schools as congenial places for parents to visit.

C.  The State Board of Education shall also establish a program for encouraging private employers to give employees who have children in preschool programs, kindergarten, or school programs time off to visit the schools for parentteacher conferences at least once each semester.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 34, emerg. eff. April 25, 1990.

§70-10-105.3.  Parent education programs.

A.  The State Board of Education shall develop and implement a program of parent education which provides practical information and guidance to parents regarding the development of language, cognition, social skills, and motor development of young children.  The program shall be phased in so that services will be available to parents of children under age three (3) in school districts identified by the Board as having the greatest numbers of children whose education is considered to be high challenge.  As funds are available, beginning with the 1992-93 school year, the Board shall expand the program so that services will be available to the school sites identified by the Board as having the greatest percentage of children qualifying for the free or reduced school lunch program.  The Board shall expand the program each year if funding is available to ensure that a parent education program is available to all school districts.  In evaluating new funding requests, priority consideration shall be given to programs demonstrating the greatest need combined with the greatest commitment of community, foundation, and corporate support.

B.  The program shall emphasize the importance of the parents of children as a child's first and most influential teachers.  The parent education programs currently offered in other states should be examined as possible models for the Oklahoma program.

C.  The State Board of Education shall contract with an organization to provide for technical assistance for a field operations center to coordinate the Oklahoma Parents as Teachers Program.  To be eligible for a technical assistance contract, an applicant must be an affiliate member of a national organization or association providing parent education training, must have at least two (2) years' experience in implementation of a Parents as Teachers Program, and must have at least one staff member with a degree above the baccalaureate level who has expertise in Child Development or Early Childhood Education.  Technical assistance shall include assistance with training on program organization, management, implementation, and fundraising techniques for groups seeking to implement Parents as Teachers Programs and existing Parents as Teachers Programs throughout the state.  The technical assistance provider shall compile a report, utilizing data collected from the State Department of Education and the Child Service Demonstration Center, on the status of Parents as Teachers Programs in Oklahoma, including the locations and descriptions of the programs, the sources of funding for the programs, and pending applications for funding.  The report shall be filed on or before April 1 of each year with the Governor, the Legislature, and the State Board of Education.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 35, emerg. eff. April 25, 1990.  Amended by Laws 1992, c. 324, § 14, eff. July 1, 1992; Laws 1992, c. 373, § 17, eff. July 1, 1992; Laws 1994, c. 392, § 1, eff. July 1, 1994; Laws 2002, c. 437, § 2, eff. July 1, 2002.

§70-10-106.  Records of attendance of pupil - Report of absence.

It shall be the duty of the principal or head teacher of each public, private or other school in the State of Oklahoma to keep a full and complete record of the attendance of all children at such school and to notify the attendance officer of the district in which such school is located of the absence of such children from the school together with the causes thereof, if known; and it shall be the duty of any parent, guardian or other person having charge of any child of compulsory attendance age to notify the child's teacher concerning the cause of any absences of such child.  It shall be the duty of the principal or head teacher to notify the parent, guardian or responsible person of the absence of the child for any part of the school day, unless the parent, guardian or other responsible person notifies the principal or head teacher of such absence.  Such attendance officer and teacher shall be required to report to the school health officer all absences on account of illness with such information respecting the same as may be available by report or investigation; and the attendance officer shall, if justified by the circumstances, promptly give to the parent, guardian or custodian of any child who has not complied with the provisions of this article oral and documented or written warning to the last-known address of such person that the attendance of such child is required at some public, private or other school as herein provided.  If within five (5) days after the warning has been received, the parent, guardian or custodian of such child does not comply with the provisions of this article, then such attendance officer shall make complaint against the parent, guardian or custodian of such child in a court of competent jurisdiction for such violation, which violation shall be a misdemeanor.  If a child is absent without valid excuse four (4) or more days or parts of days within a four-week period or is absent without valid excuse for ten (10) or more days or parts of days within a semester, the attendance officer shall notify the parent, guardian or custodian of the child and immediately report such absences to the district attorney in the county wherein the school is located for juvenile proceedings pursuant to Title 10 of the Oklahoma Statutes.

Added by Laws 1971, c. 281, § 10-106, eff. July 2, 1971.  Amended by Laws 1979, c. 248, § 5; Laws 1989, c. 178, § 4, operative July 1, 1989; Laws 1995, c. 270, § 2, eff. July 1, 1995.

§70-10-106.1.  Driver license school enrollment requirements - Duties and responsibilities of attendance officers.

It shall be the duty of the attendance officer of each school district to carry out the duties and responsibilities required of the attendance officers by Section 34 of this act.  If the attendance officer is unable to carry out the duties and responsibilities, the school district superintendent shall be charged with such duties and responsibilities.  Documentation of enrollment status shall be provided to a student by the school district last attended by the student and shall be based upon the last semester's attendance if the student requires documentation during a time when school is not in session.

Added by Laws 1996, c. 247, § 40, eff. July 1, 1996.

§7010107.  Rules and regulations.

In any matter pertaining to the duties of the attendance officer and keeping records thereof, the board of education of the district shall make rules and regulations subject only to the limitations of the regulations of the State Board of Education and of the law, which shall have the force and effect of law, and all attendance officers are hereby required to comply with all such rules and regulations the same as if they had been specifically mentioned herein.  Laws 1971, c. 281, Section 10107.  Eff. July 2, 1971.

Laws 1971, c. 281, § 10107, eff. July 2, 1971.

§7010108.  Necessary travel expenses.

The attendance officer or assistants shall receive, in addition to their salaries, all necessary travel expenses incurred by them in the performance of their official duties.  Laws 1971, c. 281, Section 10108.  Eff. July 2, 1971.

Laws 1971, c. 281, § 10108, eff. July 2, 1971.

§70-10-109.  Temporary detention and custody of children subject to compulsory attendance law.

A.  An attendance officer, any school administrator, or designee of the school administrator who is employed by the school, or any peace officer may, except for children being home schooled pursuant to Section 10-105 of the Oklahoma Statutes, temporarily detain and assume temporary custody of any child subject to compulsory full-time education, during hours in which school is actually in session, who is found away from the home of such child and who is absent from school without lawful excuse within the school district that such attendance officer, peace officer or school official serves, if said school district has previously approved the temporary detention and custody pursuant to this section.

B.  Any person temporarily detaining and assuming temporary custody of a child pursuant to this section shall immediately deliver the child either to the parent, guardian, or other person having control or custody of the child, or to the school from which the child is absent without valid excuse, or to a nonsecure youth service or community center servicing the school district, or to a community intervention center, as defined by Section 7301-1.3 of Title 10 of the Oklahoma Statutes.

C.  The temporary custody or detention provided by this section shall be utilized as a means of reforming and returning the truant students to school and shall not be used as a pretext for investigating criminal matters.  The temporary custody or detention herein provided is a severely limited type of detention and is not justified unless there are specific facts causing an attendance officer or other authorized person to reasonably suspect that a truancy violation is occurring and that the person the officer intends to detain is a truant.

Added by Laws 1989, c. 178, § 5, operative July 1, 1989.  Amended by Laws 1995, c. 270, § 3, eff. July 1, 1995; Laws 1999, c. 365, § 9, eff. Nov. 1, 1999.

§70-11-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-11-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-11-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-11-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-11-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§7011101.  Sectarian or religious doctrines  Forbidden to be taught in schools.

No sectarian or religious doctrine shall be taught or inculcated in any of the public schools of this state, but nothing in this section shall be construed to prohibit the reading of the Holy Scriptures. Laws 1971, c. 281, Section 11101.  Eff. July 2, 1971.

Laws 1971, c. 281, § 11101, eff. July 2, 1971.

§7011101.1.  Voluntary prayer.

The board of education of each school district shall permit those students and teachers who wish to do so to participate in voluntary prayer.  Nothing in this act shall be construed to be in conflict with Section 11101 of Title 70 of the Oklahoma Statutes.

Laws 1980, c. 72, § 1, emerg. eff. April 14, 1980.

§70-11-101.2.  Minute of silence in public schools - Intervention by Attorney General in legal proceedings.

The board of education of each school district shall ensure that the public schools within the district observe approximately one minute of silence each day for the purpose of allowing each student, in the exercise of his or her individual choice, to reflect, meditate, pray, or engage in any other silent activity that does not interfere with, distract, or impede other students in the exercise of their individual choices.

The Attorney General of the State of Oklahoma is hereby authorized to intervene in any legal proceeding to enforce the provisions of this act and shall represent any school district or employee named as a defendant therein.  Any school district or employee named as a defendant in any proceeding to enforce the provisions of this act shall within five (5) days of receiving service of summons notify the Attorney General of the State of Oklahoma of the pendency of the action.

Added by Laws 2002, c. 353, § 1.

§7011102.  Instruction conducted in English language.

Instruction given in the several branches of learning in the public schools shall be conducted in the English language except as is necessary for the teaching of foreign languages.  Laws 1971, c. 281, Section 11102.  Eff. July 2, 1971.

Laws 1971, c. 281, § 11102, eff. July 2, 1971.

§70-11103.  Courses for instruction  What to include.

A.  Courses of instruction approved by the State Board of Education for use in school years prior to 199394 shall be those courses that are necessary to ensure:

1.  The teaching of the necessary basic skills of learning and communication, including reading, English, writing, the use of numbers and science; and

2.  The teaching of citizenship in the United States, in the State of Oklahoma, and in other countries, through the study of the United States Constitution, the amendments thereto, and the ideals, history, and government of the United States, other countries of the world, and the State of Oklahoma and through the study of the principles of democracy as they apply in the lives of citizens.  In study of the United States Constitution, a written copy of the document itself shall be utilized.

The public school districts of this state shall ensure that each child enrolled therein is provided with adequate instruction in the basic skills as set out in paragraphs 1 and 2 of this subsection. Each local board of education shall annually evaluate the district's curriculum in order to determine whether each child in the district is receiving adequate basic skill instruction as set out in paragraphs 1 and 2 of this subsection.  The evaluation process shall provide for parental involvement.  Effective July 1, 1990, each district shall submit its annual evaluation of the district's curriculum to the State Board of Education.  The State Board shall make this information available to the Oklahoma Curriculum Committee and, beginning with the 199697 school year, shall utilize such information in its periodic evaluation of curriculum.

B.  Courses approved by the State Board of Education for instruction of pupils in the public schools of the state for use in school years prior to 199394 may include courses that are approved by a local board of education and are necessary to ensure:

1.  The teaching of health through the study of proper diet, the effects of alcoholic beverages, narcotics and other substances on the human system and through the study of such other subjects as will promote healthful living and help to establish proper health habits in the lives of school children;

2.  The teaching of safety through training in the driving and operation of motor vehicles and such other devices of transportation as may be desirable and other aspects of safety which will promote the reduction of accidents and encourage habits of safe living among school children;

3.  The teaching of physical education to all physically able students during the entire school year from first through sixth grade, through physical education, a weekly minimum of seventyfive (75) minutes per student, exclusive of recess activity, supervised play, intramurals, interschool athletics or other extracurricular activities; provided, any student participating as a member of any school athletic team shall be excused from physical education classes; provided further, that certified physical education instructors shall not be required to administer the programs required for grades one through six.  An elective program of instructional physical education designed to provide a minimum of one hundred fifty (150) minutes per week per student shall be provided for all students in the seventh grade through the twelfth grade.  The State Board of Education shall prescribe qualifications for physical education instructors.  Provided, however, that the State Department of Education shall be empowered to exempt all or a portion of this requirement if an undue hardship would result to the school district.  Provided, further, that any student who has exceptional talent in music may, with the approval of the superintendent of schools in independent districts or in elementary districts, substitute a course in music for the aboverequired physical education course;

4.  The teaching of the conservation of natural resources of the state and the nation that are necessary and desirable to sustain life and contribute to the comfort and welfare of the people now living and those who will live here in the future, such as soil, water, forests, minerals, oils, gas, all forms of wildlife, both plant and animal, and such other natural resources as may be considered desirable to study;

5.  The teaching of vocational education, by the study of the various aspects of agriculture, through courses and farm youth organizations, such as FFA and 4H clubs, homemaking and home economics, trades and industries, distributive education, mechanical and industrial arts and such other aspects of vocational education as will promote occupational competence among school children and adults as potential and actual citizens of the state and nation; and

6.  The teaching of such other aspects of human living and citizenship as will achieve the legitimate objectives and purposes of public education.

Laws 1971, c. 281, § 11-103, eff. July 2, 1971; Laws 1973, c. 23, § 1, eff. July 1, 1974; Laws 1974, c. 244, § 4; Laws 1975, c. 339, § 1, emerg. eff. June 12, 1975; Laws 1982, c. 326, § 3; Laws 1986, c. 65, § 1, eff. July 1, 1986; Laws 1987, c. 186, § 6, eff. Nov. 1, 1987; Laws 1989, 1st Ex.Sess., c. 2, § 3, emerg. eff. April 25, 1990; Laws 1991, c. 3, § 16, eff. July 1, 1991; Laws 1993, c. 239, § 39, eff. July 1, 1993.

§70-11-103.1.  American Sign Language  Teaching in public school.

American Sign Language is hereby recognized as a language art and may be taught in the public schools of the state in educational programs for both hearing and deaf students.  American Sign Language classes taught in the public schools may be counted by a public school in fulfilling elective course offerings and shall be granted the same credit as a foreign language.  For the purposes of this section, American Sign Language may be taught in the public schools by any qualified teacher under the supervision of a certified teacher.

Added by Laws 1982, c. 126, § 1, operative July 1, 1982.  Amended by Laws 1991, c. 201, § 1, emerg. eff. May 17, 1991; Laws 1999, c. 35, § 1, eff. July 1, 1999.

§7011103.2.  Academic scholar program.

The State Board of Education shall have authority to develop and implement a program for the purpose of recognizing academic scholars in the secondary schools of the state.  The State Board of Education shall determine the requirements which are necessary for a student to attain academic scholar status.  The requirements shall include but not be limited to the minimum graduation requirements set by the State Board of Education.  Recognition for academic scholar status shall be indicated upon the diploma of those students who qualify for such status and in such other manner as the Board may determine.  The State Board of Education shall be authorized to promulgate rules and regulations in order to implement the provisions of this section.

Added by Laws 1986, c. 40, § 1, eff. Nov. 1, 1986. Amended by Laws 1987, c. 204, § 117, operative July 1, 1987.

§70-11-103.2c.  Repealed by Laws 2000, c. 232, § 24, eff. July 1, 2000.

§70-11-103.2d.  Repealed by Laws 2000, c. 232, § 24, eff. July 1, 2000.

§7011103.3.  AIDS prevention education  Curriculum and materials  Inspection by parents and guardians.

A.  Acquired immune deficiency syndrome (AIDS) prevention education shall be taught in the public schools of this state.  AIDS prevention education shall be limited to the discussion of the disease AIDS and its spread and prevention.  Students shall receive such education:

1.  at the option of the local school district, a minimum of once during the period from grade five through grade six;

2.  a minimum of once during the period from grade seven through grade nine; and 3.  a minimum of once during the period from grade ten through grade twelve.

B.  The State Department of Education shall develop curriculum and materials for AIDS prevention education in conjunction with the State Department of Health.  A school district may also develop its own AIDS prevention education curriculum and materials.  Any curriculum and materials developed for use in the public schools shall be approved for medical accuracy by the State Department of Health.  A school district may use any curriculum and materials which have been developed and approved pursuant to this subsection.

C.  School districts shall make the curriculum and materials that will be used to teach AIDS prevention education available for inspection by the parents and guardians of the students that will be involved with the curriculum and materials.  Furthermore, the curriculum must be limited in time frame to deal only with factual medical information for AIDS prevention.  The school districts, at least one (1) month prior to teaching AIDS prevention education in any classroom, shall conduct for the parents and guardians of the students involved during weekend and evening hours at least one presentation concerning the curriculum and materials that will be used for such education.  No student shall be required to participate in AIDS prevention education if a parent or guardian of the student objects in writing to such participation.

D.  AIDS prevention education shall specifically teach students that:

1.  engaging in homosexual activity, promiscuous sexual activity, intravenous drug use or contact with contaminated blood products is now known to be primarily responsible for contact with the AIDS virus;

2.  avoiding the activities specified in paragraph 1 of this subsection is the only method of preventing the spread of the virus;  3.  sexual intercourse, with or without condoms, with any person testing positive for human immunodeficiency virus (HIV) antibodies, or any other person infected with HIV, places that individual in a high risk category for developing AIDS.

E.  The program of AIDS prevention education shall teach that abstinence from sexual activity is the only certain means for the prevention of the spread or contraction of the AIDS virus through sexual contact.  It shall also teach that artificial means of birth control are not a certain means of preventing the spread of the AIDS virus and reliance on such methods puts a person at risk for exposure to the disease.

F.  The State Department of Health and the State Department of Education shall update AIDS education curriculum material as newly discovered medical facts make it necessary.

Added by Laws 1987, c. 46, § 1, operative July 1, 1987.

§70-11-103.4.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§70-11-103.5.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§70-11-103.6.  State Board of Education - Adoption of curriculum standards - Option for high school graduation - Adoption and approval of promotional system.

A.  The State Board of Education shall adopt curricular standards for instruction of students in the public schools of this state that are necessary to ensure there is attainment of desired levels of competencies in a variety of areas to include language, mathematics, science, social studies and communication.  All students shall gain literacy at the elementary and secondary levels through a core curriculum.  Students must develop skills in reading, writing, speaking, computing and critical thinking.  They also must learn about cultures and environments - their own and those of others with whom they share the earth.  Students, therefore, must study social studies, literature, languages, the arts, mathematics and science.  Such curricula shall provide for the teaching of a handson career exploration program in cooperation with technology center schools.  The core curriculum shall be designed to teach the competencies for which students shall be tested as provided in Section 1210.508 of this title, and shall be designed to prepare all students for employment and/or postsecondary education.

B.  In order to graduate from a public high school accredited by the State Board of Education with a standard diploma, students shall complete the following core curriculum units or sets of competencies at the secondary level:

1.  Language Arts - 4 units or sets of competencies, to consist of 1 unit or set of competencies of grammar and composition, and 3 units or sets of competencies which may include, but are not limited to, the following courses:

a. American Literature,

b. English Literature,

c. World Literature,

d. Advanced English Courses, or

e. other English courses with content and/or rigor equal to or above grammar and composition;

2.  Mathematics - 3 units or sets of competencies, to consist of 1 unit or set of competencies of Algebra I or Algebra I taught in a contextual methodology, and 2 units or sets of competencies which may include, but are not limited to, the following courses:

a. Algebra II,

b. Geometry or Geometry taught in a contextual methodology,

c. Trigonometry,

d. Math Analysis or Precalculus,

e. Calculus,

f. Statistics and/or Probability,

g. Computer Science,

h. contextual mathematics courses which enhance technology preparation whether taught at a:

(1) comprehensive high school, or

(2) technology center school when taken in the eleventh or twelfth grade, taught by a certified teacher, and approved by the State Board of Education and the independent district board of education,

i. mathematics courses taught at a technology center school by a teacher certified in the secondary subject area when taken in the eleventh or twelfth grade upon approval of the State Board of Education and the independent district board of education, or

j. equal to or above Algebra I;

3.  Science - 3 units or sets of competencies, to consist of 1 unit or set of competencies of Biology I or Biology I taught in a contextual methodology, and 2 units or sets of competencies in the areas of life, physical, or earth science or technology which may include, but are not limited to, the following courses:

a. Chemistry I,

b. Physics,

c. Biology II,

d. Chemistry II,

e. Physical Science,

f. Earth Science,

g. Botany,

h. Zoology,

i. Physiology,

j. Astronomy,

k. Applied Biology/Chemistry,

l. Applied Physics,

m. Principles of Technology,

n. qualified agricultural education courses,

o. contextual science courses which enhance technology preparation whether taught at a:

(1) comprehensive high school, or

(2) technology center school when taken in the eleventh or twelfth grade, taught by a certified teacher, and approved by the State Board of Education and the independent district board of education,

p. science courses taught at a technology center school by a teacher certified in the secondary subject area when taken in the eleventh or twelfth grade upon approval of the State Board of Education and the independent district board of education, or

q. other science courses with content and/or rigor equal to or above Biology I;

4.  Social Studies - 3 units or sets of competencies, to consist of 1 unit or set of competencies of United States History, 1/2 to 1 unit or set of competencies of United States Government, 1/2 unit or set of competencies of Oklahoma History, and 1/2 to 1 unit or set of competencies which may include, but are not limited to, the following courses:

a. World History,

b. Geography,

c. Economics,

d. Anthropology, or

e. other social studies courses with content and/or rigor equal to or above United States History, United States Government, and Oklahoma History; and

5.  Arts - 2 units or sets of competencies which may include, but are not limited to, courses in Visual Arts and General Music.

C.  In addition to the 15 units or sets of competencies of core curriculum requirements established in subsection B of this section, in order to graduate from a public high school accredited by the State Board of Education students shall complete any additional course requirements or recommended elective courses as may be established by the State Board of Education and the district school board.  School districts shall strongly encourage students to complete two units or sets of competencies of foreign languages and two units or sets of competencies of physical and health education.

D.  No student shall receive credit for high school graduation more than once for completion of the same unit or set of competencies to satisfy the core curriculum requirements of subsection B of this section.

E.  A school district shall not be required to offer every course listed in subsection B of this section, but shall offer sufficient courses to allow a student to meet the graduation requirements during the secondary grade years of the student.

F.  For purposes of this section:

1.  "Contextual methodology" means academic content and skills taught by utilizing real-world problems and projects in a way that helps students understand the application of that knowledge;

2.  "Qualified agricultural education courses" means courses that have been determined by the State Board of Education to offer the sets of competencies in the Priority Academic Student Skills (PASS), as adopted by the Board, for one or more science content areas and which correspond to academic science courses.  Qualified agricultural education courses shall include, but are not limited to, Horticulture, Plant and Soil Science, Natural Resources and Environmental Science, and Animal Science.  The courses shall be taught by teachers certified in agricultural education and comply with all rules of the Oklahoma Department of Career and Technology Education;

3.  "Rigor" means a level of difficulty that is appropriate for the grade level and that meets state and/or national standards;

4.  "Sets of competencies" means those skills and competencies that are specified in the Priority Academic Student Skills (PASS), as adopted by the State Board of Education, subchapter 5, Chapter 15, Title 210 of the Oklahoma Administrative Code, and other skills and competencies adopted by the Board; and

5.  "Unit" means a Carnegie Unit as defined by the North Central Association's Commission on Schools.

G.  1.  The State Board of Education shall adopt a plan to ensure that rigor is maintained in the content, teaching methodology, level of expectations for student achievement, and application of learning in all the courses taught to meet the graduation requirements as specified in subsection B of this section.

2.  The State Board of Education shall allow as much flexibility at the district level as is possible without diminishing the rigor or undermining the intent of providing these courses.  To accomplish this purpose, the State Department of Education shall work with school districts in reviewing and approving courses taught by districts that are not specifically listed in subsection B of this section.  Options may include, but shall not be limited to, courses taken by concurrent enrollment, advanced placement, or correspondence, or courses bearing different titles.

3.  Technology center school districts may offer programs designed in cooperation with institutions of higher education which have an emphasis on a focused field of career study upon approval of the State Board of Education and the independent district board of education.  Students in the tenth grade may be allowed to attend these programs for up to one-half (1/2) of a school day and credit for the units or sets of competencies required in paragraphs 2 and 3 of subsection B of this section shall be given if the courses are taught by a teacher certified in the secondary subject area.

4.  If a student enrolls in a concurrent course, the school district shall not be responsible for any costs incurred for that course, unless the school district does not offer enough course selection during the student's secondary grade years to allow the student to receive the courses needed to meet the graduation requirements of subsection B of this section.  If the school district does not offer the necessary course selection during the student's secondary grade years, it shall be responsible for the cost of resident tuition at an institution in The Oklahoma State System of Higher Education, fees, and books for the concurrent enrollment course, and providing for transportation to and from the institution to the school site.

It is the intent of the Legislature that for students enrolled in a concurrent enrollment course which is paid for by the school district pursuant to this paragraph, the institution charge only the supplementary and special service fees that are directly related to the concurrent enrollment course and enrollment procedures for that student.  It is further the intent of the Legislature that fees for student activities and student service facilities, including the student health care and cultural and recreational service fees, not be charged to such students.

5.  Credit for the units or sets of competencies required in paragraph 2 of subsection B of this section shall be given when such units or sets of competencies are taken in the seventh or eighth grades if the teachers are certified or authorized pursuant to Section 6-189.1 of this title to teach the subjects for high school credit and the required rigor is maintained.  Beginning with ninth-grade students enrolled in the 2008-2009 school year, the three units or sets of competencies in mathematics required in subsection B of this section shall be completed in the ninth through twelfth grades; provided, if a student completes any required courses in mathematics prior to ninth grade, the student may take any other mathematics courses to fulfill the requirement to complete three units in grades nine through twelve after the student has satisfied the requirements of paragraph 2 of subsection B of this section.

6.  All units or sets of competencies required for graduation may be taken in any sequence recommended by the school district.

H.  As a condition of receiving accreditation from the State Board of Education, all students in grades nine through twelve shall enroll in a minimum of six periods, or the equivalent in block scheduling, of rigorous academic and/or rigorous vocational courses each day, which may include arts, vocal and instrumental music, speech classes, and physical education classes.

I.  1.  Academic and vocational-technical courses designed to offer sets of competencies integrated or embedded within the course that provide for the teaching and learning of the appropriate skills and knowledge in the Priority Academic Student Skills (PASS), as adopted by the State Board of Education, may upon approval of the Board be counted for academic credit and toward meeting the graduation requirements of subsection B of this section.

2.  Internet-based courses offered by a technology center school that are taught by a certified teacher and provide for the teaching and learning of the appropriate skills and knowledge in the PASS may, upon approval of the State Board of Education and the independent district board of education, be counted for academic credit and toward meeting the graduation requirements of subsection B of this section.

3.  Internet-based courses or vocational-technical courses utilizing integrated or embedded skills for which no Priority Academic Student Skills have been adopted by the State Board of Education may be approved by the Board if such courses incorporate standards of nationally recognized professional organizations and are taught by certified teachers.

4.  Courses offered by a supplemental education organization that is accredited by a national accrediting body and that are taught by a certified teacher and provide for the teaching and learning of the appropriate skills and knowledge in the PASS may, upon approval of the State Board of Education and the school district board of education, be counted for academic credit and toward meeting the graduation requirements of subsection B of this section.

J.  The State Board of Education shall provide an option for high school graduation based upon attainment of the desired levels of competencies as required in tests pursuant to the provisions of Section 1210.508 of this title.  Such option shall be in lieu of the amount of course credits earned.

K.  The State Board of Education shall prescribe, adopt and approve a promotion system based on the attainment by students of specified levels of competencies in each area of the core curriculum.

L.  Children who have individualized education programs pursuant to the Individuals with Disabilities Education Act (IDEA), and who satisfy the graduation requirements through the individualized education program for that student shall be awarded a standard diploma.

M.  Students enrolled in an alternative education program who meet the requirements of their plans leading to high school graduation developed pursuant to Section 1210.568 of this title shall be awarded a standard diploma.

N.  Any student who completes the curriculum requirements of the International Baccalaureate Diploma Program shall be awarded a standard diploma.

O.  Notwithstanding any other provision of law, any student who successfully completes an advanced mathematics or science course offered pursuant to Section 1210.404 of this title shall be granted academic credit toward meeting the graduation requirements pursuant to paragraph 2 or 3, as appropriate, of subsection B of this section.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 6, emerg. eff. April 25, 1990.  Amended by Laws 1990, c. 263, § 67, operative July 1, 1990; Laws 1991, c. 233, § 1, eff. July 1, 1991; Laws 1999, c. 320, § 1, eff. July 1, 1999; Laws 2000, c. 232, § 1, eff. July 1, 2000; Laws 2001, c. 33, § 87, eff. July 1, 2001; Laws 2002, c. 143, § 1; Laws 2002, c. 453, § 4, eff. July 1, 2002; Laws 2004, c. 82, § 1, eff. July 1, 2004; Laws 2005, c. 29, § 2, eff. Nov. 1, 2005; Laws 2005, c. 432, § 7, eff. July 1, 2005.

NOTE:  Laws 2005, c. 80, § 1 repealed by Laws 2005, c. 432, § 15, eff. July 1, 2005.

§70-11-103.6a.  Review of adopted curriculum - Revisions.

Each area of subject matter curriculum, except for technology curriculum, adopted by the State Board of Education for implementation by the beginning of the 2003-04 school year shall be thoroughly reviewed by the State Board every six (6) years according to and in coordination with the existing subject area textbook adoption cycle, and the State Board shall implement any revisions in such curriculum deemed necessary to achieve further improvements in the quality of education for the students of this state.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 7, emerg. eff. April 25, 1990.  Amended by Laws 2002, c. 289, § 3, eff. July 1, 2002.

§70-11-103.6b.  Social studies curriculum and textbooks to reflect American diversity.

A.  The State Board of Education shall adopt a social studies core curriculum with courses of instruction for all students enrolled in the public schools that reflect the racial, ethnic, religious, and cultural diversity of the United States of America.  The United States history and Oklahoma history components required in the social studies curriculum for all students shall include, but not be limited to, African Americans, Native Americans, and Hispanic Americans.

B.  The State Textbook Committee, when adopting textbooks, shall incorporate the provisions of subsection A of this section into the criteria used to evaluate United States history and Oklahoma history textbooks.  Any United States history or Oklahoma history textbook on the state adopted textbook list shall conform to the purposes of this act.  The State Textbook Committee shall ensure that all social studies textbooks and supplementary materials selected to be purchased with state funds for use in Oklahoma classrooms reflect the racial, ethnic, religious, and cultural diversity of the United States.

C.  It is the intent of the Legislature that a portion of the state funds appropriated for professional development in local school districts be used for workshops, seminars, guest lecturers, and other methods which further the purposes of this act.

Added by Laws 1999, c. 294, § 1, eff. Nov. 1, 1999.

§70-11-103.6c.  Teachers of honors courses - Certification in subject area.

Any school district offering courses labeled as honors courses must ensure that teachers of such honors courses are certified to teach in the subject area of the course in order to label the course an honors course.

Added by Laws 2000, c. 215, § 1, eff. July 1, 2000.

§70-11-103.6d.  Certificates of distinction.

A.  District boards of education may develop and issue a certificate of distinction that is to be awarded to students, beginning with students in the 2000-2001 high school graduating class who have met or exceeded the following criteria by the end of their senior year in high school with at least a 3.25 grade point average on a 4.0 scale:

1.  Earned four units each in English, mathematics, social studies, and science;

2.  Earned two additional units in the area of technology, the humanities, or the arts;

3.  Earned two units in a foreign language; and

4.  Achieved a satisfactory score, or its equivalent, on all end-of-instruction tests as required pursuant to Section 1210.508 of Title 70 of the Oklahoma Statutes, as those tests are implemented.

B.  For purposes of this section, applicable vocational-technical classes offered by comprehensive high school vocational-technical programs shall qualify for technology, science, and mathematics units.  Students enrolled in the programs may use one unit of their six concentrated vocational-technical curriculum units for one unit of mathematics required by this section and one unit of their six concentrated vocational-technical curriculum units for one unit of science required by this section.  Advanced placement classes in the subject areas listed in paragraphs 1, 2, and 3 of subsection A of this section may be substituted on a course-by-course basis to satisfy the academic units required for a certificate of distinction.

C.  For purposes of this section, "unit" means a Carnegie Unit as defined by the North Central Association's Commission on Schools.

Added by Laws 2000, c. 232, § 2, eff. July 1, 2000.

NOTE:  Editorially renumbered from § 11-103.6c of this title to avoid duplication in numbering.

§70-11-103.6e.  Certificates of distinction as part of higher education admission standards.

Colleges and universities shall not make holding a certificate of distinction a part of their admission standards.

Added by Laws 2000, c. 232, § 3, eff. July 1, 2000.

NOTE:  Editorially renumbered from § 11-103.6d of this title to avoid duplication in numbering.

§70-11-103.6f.  Students transferring from out of state - Exceptions to graduation requirements.

A.  Prior to September 1, 2003, the State Board of Education shall adopt rules to ensure that students who transfer into an Oklahoma school district from out of state after the junior year of high school of the student shall not be denied, due to differing graduation requirements, the opportunity to be awarded a standard diploma.

B.  The rules shall allow district boards of education to make exceptions on an individual student basis to the high school graduation requirements of Section 11-103.6 of Title 70 of the Oklahoma Statutes for such students who would be unable to meet the specific graduation requirements without extending the date of graduation.  Each district board of education that grants exceptions pursuant to this subsection shall report to the State Department of Education on or before July 1 of each year the number of students granted exceptions and reasons for the exceptions.

Added by Laws 2003, c. 55, § 1, emerg. eff. April 10, 2003.

§70-11-103.7.  Early childhood education programs - Standards.

A.  Each school district may offer to four-year-old children the opportunity to participate in an early childhood education program.

B.  The State Board of Education shall promulgate standards for early childhood education programs for children who are at least four (4) years of age on or before September 1 of the ensuing school year.  The standards shall include both half-day programs consisting of not less than two and one-half (2 1/2) hours per school day, and full-day programs of six (6) hours.  The standards for all early childhood education programs shall require a certified teacher, as specified in this section, to be present in the classroom for the length of the school day.  Such program shall:

1.  Be directed toward developmentally appropriate objectives for such children, rather than toward academic objectives suitable for older children;

2.  Accommodate the needs of all children and families regardless of socioeconomic circumstances; and

3.  Require that any teacher employed by a public school to teach in such early childhood education program shall be certified in early childhood education.

C.  The superintendent of any school district providing classroom space or other school facilities for a federally sponsored Head Start program that is planning to make a material change in the arrangement, shall give notice to the director of the Head Start program at least seven (7) days prior to a school board hearing on the matter.

D.  A school district may offer such early childhood education program within the district, in cooperation with other districts, through the use of transfers as specified by law, or by contracting with a private or public provider of early childhood education programs, or by contracting for classroom space with a licensed public or private child care provider based upon selection criteria established by the district.  If the program is provided through contract with a private or public provider other than a school district, the contract may only be continued if each teacher serving the school on and after January 1, 1993, is certified in early childhood education, except that all teachers, without such certification, hired by such provider prior to January 1, 1993, and serving in the school as an early childhood education teacher shall be required to obtain certification on or before the beginning of the 1996-97 school year.  Any person who has been employed as an early childhood educator with the Head Start Program, has a child development associate degree (CDA) and has at least five (5) years of experience in such employment shall be certified in early childhood education for purposes of employment in the public schools of this state to teach in early childhood education for children four (4) years of age and younger; if such person is recertified in child development by the Council for Early Childhood Professional Recognition within five (5) years prior to the expiration of the person's early childhood certificate that was issued by the State Board of Education, such person shall be granted a renewal certificate in early childhood education by the State Board of Education upon expiration of the early childhood certificate.  Provided, private or public providers shall meet such other standards required by law and by the State Board of Education.

E.  If an early childhood program is provided by a private or public provider pursuant to a contract as authorized in this section, the contract shall address the requirements for implementing the residency program for resident teachers as required in Section 6-195 of this title.  Teachers employed by a private or public provider in an early childhood education program provided through contract with a public school district shall receive in salary and/or fringe benefits amounts not less than the amounts specified in the schedule set forth in Section 18-114.7 of this title.

F.  The State Board of Education shall promulgate rules to provide for the implementation of such program.

G.  An early childhood education program may be offered jointly by school districts that have formed interlocal cooperative agreements pursuant to Section 5-117b of this title.

H.  The term "pre-kindergarten" shall mean early childhood education for purposes of this title.

Added by Laws 1989, c. 335, § 3, eff. July 1, 1989.  Amended by Laws 1989, 1st Ex.Sess., c. 2, § 16, emerg. eff. April 25, 1990; Laws 1990, c. 263, § 68, operative July 1, 1990; Laws 1991, c. 67, § 6, emerg. eff. April 12, 1991; Laws 1994, c. 205, § 2, eff. Sept. 1, 1994; Laws 1998, c. 204, § 2, eff. July 1, 1998; Laws 1999, c. 355, § 2, eff. July 1, 1999; Laws 2001, c. 403, § 2, eff. July 1, 2001.

§70-11-103.8.  Teaching of ebonics as credit course prohibited.

Ebonics shall not be recognized as a language art and shall not be taught as a course or class in the public schools of the state for which a student receives credit or which is counted towards fulfilling graduation requirements.  For purposes of this section, "Ebonics" means an Africanized form of English reflecting Black Americans' linguistic-cultural ties to their African heritage.  Ebonics may also be known as Black English or Black dialect.

Added by Laws 1997, c. 86, § 1, emerg. eff. April 11, 1997.

§70-11-103.9.  Physical education required for accreditation.

A.  Beginning with the 2006-2007 school year, the State Board of Education shall require, as a condition of accreditation, that school districts provide to all students physical education programs which may include athletics.

B.  Beginning with the 2006-2007 school year, the State Board of Education shall require, as a condition of accreditation, that public elementary schools provide instruction, for students in full-day kindergarten and grades one through five, in physical education or exercise programs for a minimum of an average of sixty (60) minutes each week.

C.  The State Board of Education shall disseminate information to each school district on the benefits of physical education programs and shall strongly encourage districts to provide physical education instruction to students in grades six through twelve.

D.  Instruction in physical education required in this section shall be aligned with the Priority Academic Student Skills as adopted by the State Board of Education.

E.  The State Board of Education shall adopt rules to implement the provisions of this section.

Added by Laws 2005, c. 29, § 1, eff. Nov. 1, 2005.

§70-11-103.9a.  Oklahoma Kids Fitness Challenge Act.

A.  This act shall be known and may be cited as the "Oklahoma Kids Fitness Challenge Act".

B.  The State Board of Education shall establish a physical activity program for public school students in the fifth grade, which each school district may elect to implement for the fifth-grade students in that district.  The program shall incorporate the fitness challenges adopted by the Presidents Council on Physical Fitness and Sports and may include the following activities:

1.  Twenty-five sit-ups in two (2) minutes a minimum of three times per week every week during the school year; or

2.  Walk a minimum of twenty-five (25) miles per week every week during the school year.

C.  The physical activity program established by the State Board of Education shall also incorporate a "Walk Across Oklahoma" activity plan for school districts.  The plan shall establish routes that challenge students to complete virtual walks across the state and at the same time learn facts, geography, and history about various locations in the state.  The Board shall work with the Oklahoma Tourism and Recreation Department and the Oklahoma Historical Society in developing the activity plan.  The Board shall provide to school districts:

1.  Information about public and private resources and options available to school districts to provide pedometers or step-counters to students;

2.  Resources for teachers, that shall be available on the State Department of Education web site, which includes, but is not limited to:

a. information about using a pedometer or step-counters,

b. materials to incorporate the use of pedometers or step-counters into course curriculum,

c. materials and sources of information relating to facts, geography, and history of the state,

d. information about recreational areas in the state, and

e. recreation and health education information; and

3.  Ideas of ways to involve parents and guardians in the activity.

D.  Each school district shall provide exceptions to the physical activity program implemented by the district for students who are unable to comply due to physical limitations.

Added by Laws 2005, c. 98, § 1, eff. July 1, 2005.

NOTE:  Editorially renumbered from § 11-103.9 of this title to avoid duplication in numbering.

§70-11-103.10.  Program materials relating to environmental issues and policies.

The State Department of Education may make program materials concerning environmental issues and policies, provided by the Department of Environmental Quality, available to the public schools of this state.

Added by Laws 1991, c. 340, § 4, eff. July 1, 1991.  Amended by Laws 1993, c. 145, § 355, eff. July 1, 1993.

§7011104.  Military and athletic training  Assistance.

The board of education of any school district is hereby authorized to provide for military training, athletic training and physical examination of pupils in such district, and is hereby authorized to accept assistance from the United States Secretary of Defense and National Department of Defense or any branch thereof or from any other federal agency or from the Oklahoma National Guard, for the purpose of military drill and training.  Laws 1971, c. 281, Section 11104.  Eff. July 2, 1971.

Laws 1971, c. 281, § 11104, eff. July 2, 1971.

§7011105.  Use of military equipment in school districts.

The governing board of each state educational institution and of each school district in the State of Oklahoma shall have authority to enter into contracts for the use of property and equipment for military training purposes, and shall have authority to give, or cause to be given, bonds or other security as may be required by federal law or regulations of the Secretary of the Army, Navy or Air Force, or other federal officer or agency, for the care and safekeeping of such property and equipment, or for similar purposes; and shall also have authority to make reimbursement for such property and equipment.  The cost of such bonds, security and reimbursements shall be paid from funds available for the operation of such institution or school district.  Laws 1971, c. 281, Section 11105.  Eff. July 2, 1971.

Laws 1971, c. 281, § 11105, eff. July 2, 1971.

§70-11-105.1.  Sex education - Approval of curriculum and materials.

A.  All curriculum and materials including supplementary materials which will be used to teach or will be used for or in connection with a sex education class or program which is designed for the exclusive purpose of discussing sexual behavior or attitudes, or any test, survey or questionnaire whose primary purpose is to elicit responses on sexual behavior or attitudes shall be available through the superintendent or a designee of the school district for inspection by parents and guardians of the student who will be involved with the class, program or test, survey or questionnaire.  Such curriculum, materials, classes, programs, tests, surveys or questionnaires shall have as one of its primary purposes the teaching of or informing students about the practice of abstinence.  The superintendent or a designee of the school district shall provide prior written notification to the parents or guardians of the students involved of their right to inspect the curriculum and material and of their obligation to notify the school in writing if they do not want their child to participate in the class, program, test, survey or questionnaire.  Each local board of education shall determine the means of providing written notification to the parents and guardian which will ensure effective notice in an efficient and appropriate manner.  No student shall be required to participate in a sex education class or program which discusses sexual behavior or attitudes if a parent or guardian of the student objects in writing to such participation.  If the type of program referred to in this section is a part of or is taught during a credit course, a student may be required to enroll in the course but shall not be required to receive instruction in or participate in the program if a parent or guardian objects in writing.

B.  The superintendent or a designee of a school district in which sex education is taught or a program is offered which is designed for the exclusive purpose of discussing sexual behavior or attitudes shall approve all curriculum and materials which will be used for such education and any test, survey or questionnaire whose primary purpose is to elicit responses on sexual behavior or attitudes used in the school prior to their use in the classroom or school.  The teacher involved in the class, program, testing or survey shall submit the curriculum, materials, tests or surveys to the superintendent or a designee for approval prior to their use in the classroom or school.  This section shall not apply to those students enrolled in classes, programs, testings or surveys offered through an alternative education program.

Added by Laws 1995, c. 298, § 1, eff. Nov. 1, 1995.

§7011106.  Parental inspection of instructional material used in research or experimentation program or project.

All instructional material, including teachers' manuals, films, tapes or other supplementary instructional material which will be used in connection with any research or experimentation program or project, shall be available for inspection by the parents or guardians of the children engaged in such program or project.  For the purpose of this section, "research or experimentation program or project" means any program or project in any applicable program designed to explore or develop new or unproven teaching methods or techniques.

Laws 1981, c. 215, § 1, emerg. eff. June 1, 1981.

§7011107.  Psychiatric or psychological examination, testing or treatment and eliciting of certain personal information prohibited without parental consent.

Without the prior written consent of the parent or guardian, no student who is an unemancipated minor shall be required, as part of any applicable program, to submit to psychiatric or psychological examination, testing or treatment; nor may any teacher or staff personnel without such consent elicit by written survey or written examination from any student information of a personal or private nature concerning any of the following areas:

1.  Religious beliefs;

2.  Mental or psychological problems potentially embarrassing to the student or his family;

3.  Sexual behavior and attitudes;

4.  Critical appraisals of other individuals with whom the student has a close family relationship;

5.  Legally recognized privileged communication.

Laws 1981, c. 215, § 2, emerg. eff. June 1, 1981.

§70-11-108.  Oklahoma Youth Community Services Act - Short title.

This act shall be known and may be cited as the "Oklahoma Youth Community Services Act".

Added by Laws 1992, c. 186, § 1, eff. July 1, 1992.

§70-11-108.1.  Definitions.

As used in this act:

1.  "Youth community service program" means a program established by a school district as part of the curriculum for secondary students which includes youth community service activities integrated with study and reflection on the experiences gained through youth community service activities; and

2.  "Youth community service activities" means volunteer activities performed by secondary school students through a youth community service program that meet the needs of others in the school or community and are designed to enhance the student's personal growth, career exploration, understanding of community and citizenship, social science skills, and communication skills.

Added by Laws 1992, c. 186, § 2, eff. July 1, 1992.

§70-11-108.2.  Secondary educational credit for community service.

School districts may establish as part of the curriculum a youth community service program for secondary students which includes youth community service activities integrated with study and reflection on the experiences gained through youth community service activities.  A student may receive elective credit for participating in a youth community service program as long as the outcomes of the program reflect the competencies outlined in the Oklahoma Learner Outcomes adopted by the State Board of Education.  A student may perform youth community service activities for educational credit only under the sponsorship of an organization approved by the State Department of Education.  Youth community service activities shall not be used to displace any employees or reduce the number of hours for which any employee is paid.

Added by Laws 1992, c. 186, § 3, eff. July 1, 1992.

§70-11-108.3.  Program development - Assistance from State Board of Education.

The State Board of Education may assist school districts with the development of youth community service programs by:

1.  Establishing and maintaining a list of acceptable projects with a description of each project, and providing for projects to be placed on the list upon proper application by the local district and evaluation by the State Department of Education;

2.  Verifying that community sponsors have filed assurances with the Department of Education that youth community services students are not displacing employees or reducing the hours for which any employee is paid;

3.  Assisting school districts in publicizing the youth community service program and in determining whether there is sufficient interest in the district to warrant a youth community service program;

4.  Monitoring districts to assure that youth community service programs are established in districts where interest warrants;

5.  Evaluating local youth community service programs;

6.  Developing in-service training components to be used by local districts for preparation of youth community service program faculty sponsors;

7.  Assisting local districts in applying for grants from private or governmental sources for youth community service programs; and

8.  For the purpose of implementing this act the State Board of Education shall utilize only grants from private and governmental sources.

Added by Laws 1992, c. 186, § 4, eff. July 1, 1992.

§70-11-108.4.  Federal funds - Application.

The State Board of Education is authorized to apply for federal funds for the purpose of establishing a program through which local school districts may apply for grants to fund local youth community service programs.

Added by Laws 1992, c. 186, § 5, eff. July 1, 1992.

§70-11-109.  Award of funds to school districts - Competitive application.

Funds appropriated to the State Board of Education for the School/Community Network for the Arts-in-Education program shall be awarded to school districts on a competitive application basis in accordance with rules promulgated by the State Board of Education for such purpose.

Added by Laws 1995, c. 305, § 11, eff. July 1, 1995.

§70-11-109.1.  Award of funds to nonprofit organizations - Competitive basis.

Funds appropriated to the State Board of Education for the Arts-in-Education program shall be awarded on a competitive basis to nonprofit organizations for programs serving schools identified by the State Board of Education, pursuant to Section 1210.541 of this title, as being high challenge schools.

Added by Laws 1995, c. 305, § 12, eff. July 1, 1995.

§70-11-110.  Coursework inventory - Approved credit towards graduation.

The State Board of Education shall conduct an inventory of all coursework approved for credit for graduation in each school district and establish criteria by which such courses are approved.

It is the intent of the Legislature that only academic coursework, including vocational education courses, shall be approved for credit toward graduation.

Added by Laws 1995, c. 305, § 13, eff. July 1, 1995.

§70-11-111.  College preparatory curriculum - Parental approval for exemption.

A.  Beginning with students entering the ninth grade in the 2006-2007 school year, all students shall complete the following college preparatory curricular requirements:

1.  Four units of English to include Grammar, Composition, Literature, or any English course approved for college admission requirements;

2.  Three units of laboratory science, limited to Biology, Chemistry, Physics, or any laboratory science course with content and/or rigor equal to or above Biology and approved for college admission requirements;

3.  Three units of mathematics, limited to Algebra I, Algebra II, Geometry, Trigonometry, Math Analysis, Calculus, Advanced Placement Statistics, or any mathematics course with content and/or rigor above Algebra I and approved for college admission requirements;

4.  Three units of history and citizenship skills, including one unit of American History and two units from the subjects of History, Government, Geography, Economics, Civics, or Non-Western culture;

5.  Two units of the same foreign or non-English language or two units of computer technology approved for college admission requirements, whether taught at a high school or a technology center school, including computer programming, hardware, and business computer applications such as word processing, databases, spreadsheets, and graphics, excluding keyboarding or typing courses;

6.  One additional unit selected from paragraphs 1 through 5 of this subsection or career and technology education courses approved for college admission requirements; and

7.  One unit or set of competencies of fine arts, such as music, art, or drama, or one unit of speech.

B.  A student may enroll in a curriculum that does not meet the requirements of subsection A of this section upon approval of the parent or legal guardian of the student.  School districts may require a parent or legal guardian of the student to meet with a designee of the school prior to enrollment in such a curriculum.  The State Department of Education shall develop and distribute to school districts a form suitable for this purpose which shall include information on the benefits to students of completing the college preparatory curriculum required pursuant to this section.

C.  The State Department of Education shall collect and report data by school site and district on the number of students whose parents or legal guardians approve enrollment in other than the college preparatory curriculum required pursuant to this section.

D.  Notwithstanding the provisions of this section, in order to graduate from a public high school accredited by the State Board of Education with a standard diploma, students shall continue to be subject to the curricular requirements established pursuant to Section 11-103.6 of Title 70 of the Oklahoma Statutes.

E.  For purposes of this section, the courses approved for college admission requirements shall be courses which are approved by the Oklahoma State Regents for Higher Education for admission to an institution within The Oklahoma State System of Higher Education.

Added by Laws 2005, c. 432, § 8, eff. July 1, 2005.

§70-12-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-12-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§7012101.  Program for audiovisual training.

The State Board of Education shall have authority to formulate, establish and maintain and cause to be administered a program of audiovisual education for the public schools of the state.  Laws 1971, c. 281, Section 12101.  Eff. July 2, 1971.

Laws 1971, c. 281, § 12101, eff. July 2, 1971.

§7012102.  Motion picture films  State depository.

The State Board of Education shall have authority to select or cause to be selected motion picture films appropriate to the curriculum of the public schools of Oklahoma, and shall establish and maintain a state depository where all such films shall be kept for assignment.  Certain special films may be designated by the State Board of Education to be circulated from the state depository to various schools.

Laws 1971, c. 281, § 12102, eff. July 2, 1971; Laws 1981, c. 353, § 4.

§7012103.  Regional film libraries.

The State Board of Education shall have authority to establish and maintain regional film libraries.  It shall be the responsibility of such regional libraries to receive, maintain, keep a record of and circulate all films received from the state depository and to return such films to the state depository when there is no longer a need therefor in any of the schools served by the regional library or when directed to do so by the State Board of Education and to furnish films to county superintendents of schools and boards of school districts upon written requests therefor.

Laws 1971, c. 281, § 12103, eff. July 2, 1971; Laws 1981, c. 353, § 5.

§7012104.  Local film library.

Any county or school district or educational institution supported by tax funds may establish and maintain a local film library and shall have authority to expend local funds for such purpose.  Monies expended by any county or school district, or by any educational institution supported by tax funds, for the purchase of projection and audio materials approved by the State Board of Education may be matched with state monies appropriated for such purpose, in amounts not to exceed the following:  Any county, One Thousand Dollars ($1,000.00); any school district or taxsupported educational institution employing one to fifty teachers, One Thousand Dollars ($1,000.00); any school district or tax supported educational institution employing fiftyone to two hundred fifty teachers, Two Thousand Dollars ($2,000.00); and any school district or taxsupported educational institution employing more than two hundred fifty teachers, Three Thousand Dollars ($3,000.00). Provided, monies received by a school district under the provisions of this section shall not be considered as a part of its chargeable income for stateaid purposes.

Laws 1971, c. 281, § 12104, eff. July 2, 1971.

§7012105.  Rules and regulations.

The State Board of Education shall adopt and enforce such rules and regulations as may be necessary to make such program of audiovisual education effective.  Laws 1971, c. 281, Section 12105. Eff. July 2, 1971.

Laws 1971, c. 281, § 12105, eff. July 2, 1971.

§70-12-106.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§7012107.  Board of education  Purchase or rent projectors and supplies.

Pursuant to an estimate duly made and approved for such purpose the board of education of any school district, or any two or more school districts in cooperation with each other, may purchase or rent moving picture projectors, either silent or sound; purchase attachments, film splicers or film repair equipment of all types, cable, wire or any and all equipment and materials deemed necessary by said board of education or boards of education for the successful operation and conduct of a visual education program in the schools of such district or districts.  Laws 1971, c. 281, Section 12107. Eff. July 2, 1971.

Laws 1971, c. 281, § 12107, eff. July 2, 1971.

§7012108.  Personnel to administer provisions of this article.

The State Board of Education shall appoint, employ and fix the compensation and duties of necessary personnel, and shall incur necessary expenses, to administer and carry out the provisions of this article, and all such compensation and other expenses shall be paid from any funds appropriated to carry out the provisions of this article.  Laws 1971, c. 281, Section 12108.  Eff. July 2, 1971.

Laws 1971, c. 281, § 12108, eff. July 2, 1971.

§70-13-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-8a.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-13-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§7013101.  Special education and related services for children with disabilities  Cooperative programs  Funding  Duty to provide special services.

The several school districts of Oklahoma are hereby authorized to provide special education and related services necessary for children with disabilities as hereinafter defined.  Two or more school districts may establish cooperative programs of special education for children with disabilities when such arrangement is approved by the State Board of Education.  Funds may be expended for school services for an additional period during the summer months for approved programs for qualified children with disabilities, provided their individualized education program (I.E.P.) states the need for extended school year special education and related services.  Children with disabilities shall mean children, as defined in the Individuals with Disabilities Education Act (IDEA), P.L. No. 105-17, who are three (3) years of age.

Provided, on and after July 1, 1991, children from age birth through two (2) years (036 months) of age who meet the eligibility criteria specified in Section 13-123 of this title, shall be served pursuant to the provisions of the Oklahoma Early Intervention Act. The attendance of said children in special education classes shall be included in the average daily membership computations for State Aid purposes.

The State Board of Education is authorized to modify and redefine by regulation the eligibility definitions whenever such modification is required to receive federal assistance under the Individuals with Disabilities Education Act (IDEA), P.L. No. 105-17.  Rules developed pursuant to Section 18-109.5 of this title shall provide for such modification and revised definitions.

It shall be the duty of each school district to provide special education and related services for all children with disabilities as herein defined who reside in that school district in accordance with the Individuals with Disabilities Education Act (IDEA), P.L. No. 105-17.  This duty may be satisfied by:

1.  The district directly providing special education for such children;

2.  The district joining in a cooperative program with another district or districts to provide special education for such children;

3.  The district joining in a written agreement with a private or public institution, licensed residential child care and treatment facility or day treatment facility within such district to provide special education for children who are deaf or hardofhearing, children who are blind or partially blind or other eligible children with disabilities; or

4.  Transferring eligible children and youth with disabilities to other school districts which accept them and provide special education and related services for such children, with the district in which the child resides paying tuition therefor as hereinafter provided.  For those students who transfer pursuant to the provisions of the Education Open Transfer Act, the receiving school district shall assume all responsibility for education and shall count the student for federal and state funding purposes according to the provisions of subsection B of Section 13-103 of this title.

Added by Laws 1971, c. 281, § 13101, eff. July 2, 1971.  Amended by Laws 1973, c. 136, § 1, emerg. eff. May 10, 1973; Laws 1975, c. 118, § 1, emerg. eff. May 13, 1975; Laws 1980, c. 211, § 8, eff. July 1, 1981; Laws 1980, c. 267, § 1; Laws 1981, c. 278, § 5, eff. July 1, 1981; Laws 1989, c. 102, § 10, operative July 1, 1989; Laws 1993, c. 116, § 1, eff. July 1, 1993; Laws 1999, c. 320, § 27, eff. July 1, 1999.

§7013102.  Determination of eligibility  Minimum time permitted to attend.

The determination whether a child is eligible for special education and related services shall be the responsibility of the multidisciplinary evaluation team of the school district in which such child has legal residence in accordance with the provisions of the Individuals with Disabilities Education Act (IDEA), P.L. No. 101-476 and the rules approved by the State Board of Education.  The eligibility of children with disabilities shall be reevaluated at least once every three (3) years or more frequently if conditions warrant or if the parent or teacher of the child requests an evaluation as required under the Individuals with Disabilities Education Act (IDEA), P.L. No. 101-476.

Any child determined to be eligible shall be permitted to receive such special education and related services for a minimum period of twelve (12) years.  Successful completion of a secondary education program must be determined through the individualized education program (IEP) and transcript records of the student.  Eligibility for special education and related services shall cease upon a determination and documentation of graduation or completion of a secondary education program in accordance with the IEP.

Added by Laws 1971, c. 281, § 13102, eff. July 2, 1971.  Amended by Laws 1993, c. 116, § 2, eff. July 1, 1993.

§7013103.  Authorized services and transfers for children with disabilities.

A.  Any school district in the state may provide suitable facilities and employ qualified teachers and therapists for children with disabilities, either in schools, classrooms, or in such other places as the board of education of the district may deem advisable.  When a school district cannot provide special educational facilities and qualified teachers, a child may be transferred pursuant to the provisions of paragraph 4 of Section 13-101 of this title.

B.  If a child with disabilities is transferred to a school district other than the district of residence of the child pursuant to the Education Open Transfer Act the following provisions shall apply:

1.  The receiving district shall establish availability of the appropriate program, staff, and services prior to approval of the transfer;

2.  Prior to the approval of the transfer of a child on an individualized education program (IEP), a joint IEP conference shall be required between the district of residence and the receiving district; and

3.  Upon approval of the transfer, the receiving district shall claim the child in the average daily membership for state and federal funding purposes and shall assume all responsibility for education of the child.  When applicable, the receiving district may apply to the Oklahoma Special Education Assistance Fund for assistance in meeting any extraordinary costs incurred.

C.  Transfers authorized by this section shall be made under such rules as the State Board of Education may prescribe.  When a child with disabilities or pregnant child is unable to attend any school or class in the district of residency, the board of education of said district may provide for home instruction for such child.  The State Board of Education is further authorized to cooperate with any school district of the state to make it possible for a child with disabilities to attend the regular school by making special provisions for the transportation of such child, or for special equipment, devices, books, supplies or other facilities, or for special instruction within the regular school building.  The provisions for services and transfers as provided by this section shall be made with consideration of the least restrictive environment and IEP requirements under the Individuals with Disabilities Education Act (IDEA), P.L. No. 105-17.

Added by Laws 1971, c. 281, § 13103, eff. July 2, 1971.  Amended by Laws 1993, c. 116, § 3, eff. July 1, 1993; Laws 1999, c. 320, § 28, eff. July 1, 1999.

§7013104.  Authorization for special classes or individual instruction for children in institutions.

Special classes or individual instruction provided for pretubercular, tubercular, convalescent or other eligible children with orthopedic impairment or other health impairments in hospitals, sanatoriums and preventoriums may be maintained by a school district in such institutions within or without the boundaries of such district, and the attendance of pupils therein shall be credited to the district providing such instruction.  School districts and such institutions shall enter into written agreements which describe the financial and service responsibilities of each in accordance with state and federal regulations.

Added by Laws 1971, c. 281, § 13104, eff. July 2, 1971.  Amended by Laws 1993, c. 116, § 4, eff. July 1, 1993.

§7013105.  State Board of Education may fix qualifications of teachers and support personnel.

A.  The State Board of Education is hereby authorized in accordance with state and federal law to determine and prescribe the qualifications of all persons who teach children with disabilities, to define, classify and determine standards of eligibility of all children with disabilities to receive special education and related services, to fix minimum requirements for special education and related services of children with disabilities, and to make such rules as it deems necessary for the teaching of children with disabilities.

B.  The State Board of Education shall offer all support personnel, including but not limited to assistants who work with a trained paraprofessional or special education teacher for children with multiple disabilities or deaf-blindness, the same training and education as the trained paraprofessional is required to complete.

Added by Laws 1971, c. 281, § 13105, eff. July 2, 1971.  Amended by Laws 1991, c. 190, § 2, eff. July 1, 1991; Laws 1993, c. 116, § 5, eff. July 1, 1993.

§7013106.  State appropriations  Apportionment.

State monies appropriated to carry out the provisions of laws dealing with the education of children with disabilities shall be apportioned by the State Board of Education among the various school districts of the state providing such education for children with disabilities in accordance with Section 18-201 of this title and with the standards and rules prescribed by the State Board of Education.

Added by Laws 1971, c. 281, § 13106, eff. July 2, 1971.  Amended by Laws 1977, c. 146, § 1, eff. July 1, 1977; Laws 1993, c. 116, § 6, eff. July 1, 1993.

§7013107.  Federal funds  Acceptance by State Board of Education.

The State Board of Education is hereby empowered to accept and disburse any grants or funds that may be matched by or received from the federal government for the education of exceptional children and to make necessary rules and regulations for such purpose.  Laws 1971, c. 281, Section 13107.  Eff. July 2, 1971.

Laws 1971, c. 281, § 13107, eff. July 2, 1971.

§7013108.  State funds  Allowances for children with disabilities.

A.  The State Board of Education is hereby authorized to establish all necessary rules and set the rate of reimbursement for physical and occupational therapists, teachers of homebound children or hometoschool telephone instruction, board and room for transferred children with disabilities to attend a special class, travel for transporting children with disabilities within or without the district, and travel for teachers who are required to travel in fulfilling the services to children with disabilities in homebound, cooperative, or county programs for children with disabilities.

B.  The State Board of Education may make provisions for boarding children with disabilities who must be transferred from their home school districts to school districts providing special education and related services, but in no case shall the reimbursement from other state funds for this purpose exceed Four Hundred Fifty Dollars ($450.00) per child per year.

C.  The State Board of Education may make provisions and payments therefor from other state funds for the special education of any child with deaf-blindness, deafness or blindness and a resident of the state, in any private or public institution, either inside or outside of the State of Oklahoma, but in no case shall payment from state funds for such special education and related services, including board and room for such child, exceed Five Thousand Dollars ($5,000.00) per child per year.

D.  None of the funds received by a school district under the provisions of this section shall be considered as a part of the chargeable income of such district for State Aid purposes.

Added by Laws 1971, c. 281, § 13108, eff. July 2, 1971.  Amended by Laws 1993, c. 116, § 7, emerg. eff. July 1, 1993.

§70-13-108.1.  Allocation of funds for the education of homebound children.

If funds are appropriated to the State Board of Education for reimbursement of the costs of educating Homebound Children as authorized in Section 13-108 of this title, the funds shall be disbursed to school districts through claims filed with the State Board of Education.  School districts shall reimburse the necessary travel expenses of teachers incurred in fulfilling the services to  homebound children in accordance with the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1995, c. 305, § 14, eff. July 1, 1995.  Amended by Laws 2003, c. 415, § 30, eff. July 1, 2003.

§7013109.  Personnel to carry out provisions of this article.

The State Board of Education shall appoint and employ and fix the compensation and duties of necessary personnel and incur other necessary expenses, including cost of consultants, to administer and carry out the provisions of this article, and such compensation and other expenses shall be paid from any funds appropriated to carry out the provisions of this article.  Laws 1971, c. 281, Section 13109.  Eff. July 2, 1971.

Laws 1971, c. 281, § 13109, eff. July 2, 1971.

§7013110.  Teachers  Pay.

Qualified and properly certified teachers of special education shall be paid a minimum of five percent (5%) above the prevailing wage paid teachers of children who are nondisabled in the same school district.

Added by Laws 1971, c. 281, § 13110, eff. July 2, 1971.  Amended by Laws 1993, c. 116, § 8, eff. July 1, 1993.

§7013111.  Register of children with disabilities  Plan for delivery of related services.

A.  The State Board of Education shall:

1.  Maintain a federal child count register of children with disabilities as defined by the Individuals with Disabilities Education Act (IDEA), P.L. No. 101-476, as may be amended, and the implementing federal regulations;

2.  Monitor efforts of the local public schools to meet the needs of children with disabilities as provided by each such child's Individualized Education Program; and

3.  Coordinate private and public efforts, including efforts of agencies of state and local government to meet educational needs of children with disabilities.

B.  The Department of Mental Health and Substance Abuse Services, the State Department of Health, the Department of Human Services, the State Department of Education, and the Oklahoma Department of Career and Technology Education shall jointly develop and implement through interagency memoranda of agreement as authorized in the Interlocal Cooperation Act, Section 1001 of Title 74 of the Oklahoma Statutes, a plan for the coordinated delivery of related services to children with disabilities pursuant to the Act for Coordination of Special Services to Children and Youth.

Added by Laws 1971, c. 281, § 13-111, eff. July 2, 1971.  Amended by Laws 1983, c. 62, § 1, emerg. eff. April 29, 1983; Laws 1990, c. 51, § 135, emerg. eff. April 9, 1990; Laws 1990, c. 317, § 1, emerg. eff. May 30, 1990; Laws 1993, c. 116, § 9, eff. July 1, 1993; Laws 2001, c. 33, § 88, eff. July 1, 2001.

§7013112.  Special education and related services program for children with visual impairments.

The State Board of Education is authorized to select school districts in which to establish a special education and related services program for children with visual impairments from the first grade through the ninth grade.  The selection of the school districts, the establishment of the special education program and the determination of eligible children shall be in accordance with the provisions of Section 13-101 et seq. of this title, and with the rules to be adopted for such purpose by the State Board of Education.

Added by Laws 1972, c. 1, § 1, emerg. eff. Jan. 24, 1972.  Amended by Laws 1993, c. 116, § 10, eff. July 1, 1993.

§7013113.  Services to children with visual impairments - Apportionment and distribution of funds.

State monies appropriated to carry out the provisions of this act shall be apportioned by the State Board of Education among the school districts providing a special education and related services program for children with visual impairments.  The apportionment and distribution of state funds shall be on a per student basis and in accordance with the rules to be adopted for such purpose by the State Board of Education.

Added by Laws 1972, c. 1, § 2, emerg. eff. Jan. 24, 1972.  Amended by Laws 1993, c. 116, § 11, eff. July 1, 1993.

§70-13-114.1.  Oklahoma Special Education Assistance Fund - Creation - Status - Expenditures.

There is hereby created in the State Treasury a revolving fund for the State Board of Education to be designated the "Oklahoma Special Education Assistance Fund".  The fund shall be a continuing fund not subject to fiscal year limitations, and shall consist of all monies appropriated or transferred to the fund by the Legislature.  Except as otherwise provided in this section, all monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Board of Education for the purpose of providing financial assistance to local school districts pursuant to Sections 13-114.2 through 13-114.4 of this title.  For the 1992-93 school year, monies may be expended from this fund for the local and state-supported financial support of public schools.  Expenditures from said fund shall be made on warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 61, emerg. eff. April 25, 1990.  Amended by Laws 1991, c. 280, § 64, eff. July 1, 1991; Laws 1993, c. 361, § 5, emerg. eff. June 11, 1993.

§70-13-114.2.  Oklahoma Special Education Assistance Fund - Eligibility rules and regulations - Application for funds - Funding determination - Reevaluation of funding.

Pursuant to rules and regulations established by the State Board of Education, a local school district serving a child eligible pursuant to Section 13-114.3 of this title, upon application to the Department of Education, may receive funds from the Oklahoma Special Education Assistance Fund, which shall be used to educate that particular child.  The determination whether a school district is eligible to receive funding pursuant to the provisions of Section 13-114.1 of this title shall be made by the State Board of Education.  The eligibility of a local school district which is receiving funding pursuant to the provisions of Section 13-114.1 of this title shall be reevaluated for each enrollment of a student on an educational cost basis pursuant to Section 13-114.3 of this title and any monies received from the fund adjusted accordingly.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 62, emerg. eff. April 25, 1990.  Amended by Laws 1991, c. 280, § 65, eff. July 1, 1991.

§70-13-114.3.  Oklahoma Special Education Assistance Fund - Defraying costs of serving children who resided at Hissom Memorial Center - Funding other services - Determination of home district.

A.  A local school district may be eligible to receive monies from the Oklahoma Special Education Assistance Fund to defray costs of serving children who resided at Hissom Memorial Center prior to December 1, 1991, and subsequently established residency in the school district if any such children were served by the district during the 1991-92 school year including extended school year during summer 1992 or the 1992-93 school year including extended school year during summer 1993.  Contingent upon available funds in the Oklahoma Special Education Assistance Fund, the district shall receive funds in the amount of the actual costs of serving each child less the district per capita and any other funding received for providing services to the child from another state agency upon timely submission of a claim for such amount, accompanied by verification of residency of each child by the school attendance officer and verification from the Department of Human Services that each child formerly resided at Hissom Memorial Center.

B.  If funds remain in the Oklahoma Special Education Assistance Fund after satisfaction of all valid claims submitted pursuant to subsection A of this section, a local school district may be eligible to receive monies from the Oklahoma Special Education Assistance Fund if a child with disabilities who is being served in that school district:

1.  Has been placed in out-of-home placement in an entity described in subsection D of Section 1-113 of this title;

2.  Has been previously institutionalized; or

3.  Requires services pursuant to an individualized education program (IEP) pursuant to the Individuals with Disabilities Education Act (IDEA) which result in extraordinary costs to the providing school district or district of residence.  The State Board of Education may promulgate rules to define extraordinary costs, taking into consideration the funding generated by the weighted calculations relating to students with special needs as provided in paragraph 2 of subsection B of Section 18-201.1 of this title.

C.  The State Department of Education may prorate any funds allocated pursuant to the provisions of subsection B of this section as necessary, and the State Board of Education is authorized to promulgate rules as necessary to establish priorities in funding for students in this subsection.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 63, emerg. eff. April 25, 1990.  Amended by Laws 1991, c. 280, § 66, eff. July 1, 1991; Laws 1992, c. 262, § 7, emerg. eff. May 22, 1992; Laws 1993, c. 116, § 12, eff. July 1, 1993; Laws 1998, c. 362, § 2, eff. July 1, 1998.

§70-13-114.4.  Oklahoma Special Education Assistance Fund - Distribution of funds - Amount of payments.

A.  Funds issued from the Oklahoma Special Education Assistance Fund shall be distributed to the local school district in a timely manner as determined by the State Board of Education.

B.  The amount of any such payments shall be determined as follows:

1.  Payments made pursuant to paragraphs 1 and 2 of subsection A of Section 13-114.3 of this title shall be the actual cost of serving the child as determined by the State Board of Education less the funding to be received by the district through the State Aid Formula, as reduced to include only the number of days the child is included in the district's average daily membership, and any other funding received for providing services to the child from another state agency;

2.  For the purposes of this section, the amount to be received through the State Aid formula shall be the weighted average daily membership of the child times the sum of the current year Base Foundation Support Level and the product of the current year Incentive Aid guarantee times twenty (20).

Added by Laws 1989, 1st Ex.Sess., c. 2, § 64, emerg. eff. April 25, 1990.  Amended by Laws 1991, c. 280, § 67, eff. July 1, 1991.

§70-13-114.5.  Allocation of funds for Hissom Compliance.

Funds appropriated to the State Board of Education for Hissom Compliance purposes shall be used to provide resources and programs determined by the Board to be necessary to comply with any federal court order pertaining to Hissom Memorial Center which requires any such resources and programs.

Added by Laws 1995, c. 305, § 15, eff. July 1, 1995.

§70-13-115.  Short title.

This act shall be known and may be cited as the "Oklahoma Educational Interpreter for the Deaf Act".

Added by Laws 2002, c. 220, § 1, eff. July 1, 2002.

§70-13-115.1.  Purpose of act.

It is essential for the well-being and educational growth of deaf and hard-of-hearing students that education programs recognize the unique nature of deafness and ensure that all deaf and hard-of-hearing students have appropriate, ongoing, and fully accessible educational opportunities.  It is essential that deaf and hard-of-hearing students, like all students, are provided an education in which their unique communication mode is respected, utilized, and developed to an appropriate level of proficiency.

Added by Laws 2002, c. 220, § 2, eff. July 1, 2002.

§70-13-115.2.  Definitions.

As used in the Oklahoma Educational Interpreter for the Deaf Act:

1.  "Communication mode or language" means one or more of the following systems or methods of communication applicable to deaf and hard-of-hearing students:

a. American Sign Language,

b. English-based sign systems, or

c. oral, aural, or other speech-based communication;

2.  "Educational Interpreter" means a person who possesses a combination of interpreting skills for expressing and receiving information in a variety of signed and oral languages and modes;

3.  The Oklahoma "Quality Assurance Screening Test (QAST)" means a tool used for the comprehensive evaluation of interpreters;

4.  "Interpreter Training Program" means a training program in an accredited college or university for preparing interpreters for the deaf;

5.  "Work Experience" means a minimum of three (3) years of full-time-equivalent work in the field of deaf education; and

6.  "Comparable Level of Proficiency" means a comparable level of proficiency on any other national- or state-recognized educational interpreter assessment as determined and recognized by the State Department of Education.

Added by Laws 2002, c. 220, § 3, eff. July 1, 2002.

§70-13-115.3.  Educational interpreters - Educational and experience requirements.

A.  Except as otherwise provided in this section, any person who functions as an educational interpreter in a public school shall have the interpersonal skills to work effectively and collaboratively with staff and students within the instructional setting as well as a comprehensive, general knowledge of academic subjects and current events, educational processes and organization, principles and practices of special education, aspects and issues of deaf culture, and have:

1.  Completed an interpreter training program;

2.  Attained a bachelor's degree; or

3.  Worked three (3) or more years in an area related to the field of deaf education.

B.  In addition to the requirements of subsection A of this section, a person who functions as an educational interpreter in a public school shall attain one or more of the following:

1.  Certification by the Registry of Interpreters of the Deaf (RID);

2.  National Association of the Deaf (NAD) Level IV or better;

3.  Quality Assurance Screening Test (QAST) Level III or better; or

4.  A comparable level of proficiency.

It shall be desirable for an educational interpreter to hold either a bachelor's or associate's degree.

C.  A person who has never worked as an educational interpreter in any public school, who meets the requirements as provided in subsection A of this section, who does not meet the requirements of subsection B of this section, and who has attained the Quality Assurance Screening Test (QAST) Level I or II, may be employed as an educational interpreter for up to three (3) years.  The person shall not be eligible to be employed as an educational interpreter in any public school of this state after the third year until the person attains one of the proficiency levels as provided in subsection B of this section.

D.  Any educational interpreter employed by a public school on the effective date of this act who does not meet the requirements of subsection B of this section shall be required to attain QAST Level I or a comparable level of proficiency by July 1, 2004.  An educational interpreter shall have until July 1, 2006, to meet the requirements of subsections A and B of this section or a comparable level of proficiency.

Added by Laws 2002, c. 220, § 4, eff. July 1, 2002.

§70-13-115.4.  Rules - Registry of educational interpreters - Continuing education.

The State Department of Education shall adopt rules to implement the provisions of this act in collaboration with the State Department of Rehabilitation Services.  The State Department of Education shall:

1.  Maintain a registry of individuals who meet the qualifications as educational interpreters as set forth in this act; and

2.  Establish a system of and requirements for continuing education.  Such system shall require completion of the minimum QAST continuing education units per year, in which fifty percent (50%) of such units include training in educational interpreting.

Added by Laws 2002, c. 220, § 5, eff. July 1, 2002.

§7013121.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Oklahoma Early Intervention Act".

§70-13-122.  Purpose - Implementation.

A.  It is the purpose of the Oklahoma Early Intervention Act to establish the policy of this state to provide for early intervention services to infants and toddlers with disabilities and their families in accordance with Part C, formerly Part H, of the Individuals with Disabilities Education Act (IDEA), as may be amended.  These services are deemed to be necessary in order to:

1.  Enhance the development of infants and toddlers with disabilities;

2.  Reduce the educational costs to our society by minimizing the need for special education and related services after such children reach school age;

3.  Minimize the likelihood of institutionalization of individuals with disabilities and maximize their potential for independent living in society; and

4.  Enhance the capacity of families to meet the needs of their infants and toddlers with disabilities.

B.  The implementation of this policy requires the development of a system of services to infants and toddlers with disabilities and their families which is:

1.  Comprehensive, coordinated, multidisciplinary and interagency;

2.  Delivered by the State Department of Education, Oklahoma State Department of Health, the Department of Human Services, the Department of Mental Health and Substance Abuse Services and other publicly funded services for infants and toddlers with disabilities and their families subject to the provisions of the Oklahoma Early Intervention Act; and

3.  Intended to fulfill the requirements of Part C of the Individuals with Disabilities Education Act (IDEA), by providing early intervention services.

Added by Laws 1989, c. 102, § 2, operative July 1, 1989.  Amended by Laws 1990, c. 51, § 136, emerg. eff. April 9, 1990; Laws 1993, c. 116, § 13, eff. July 1, 1993; Laws 2005, c. 89, § 1, eff. July 1, 2005.

§70-13-123.  Children eligible - "Developmentally delayed" defined.

A.  The children eligible for entry into early intervention services in the State of Oklahoma shall be infants and toddlers age birth through two years (036 months) who are developmentally delayed.  As used in this act "developmentally delayed" means children of the chronological age group specified in this section who:

1.  Exhibit a delay in their developmental age compared to their chronological age of fifty percent (50%) or score two standard deviations below the mean in one of the following areas or in a subdomain of one of the following areas:  cognitive, physical, communication, social and emotional, or adaptive development;

2.  Exhibit a delay in their developmental age compared to their chronological age of twenty-five percent (25%) or score one and one-half standard deviations below the mean in two or more of the following areas or in a subdomain of two or more of the following areas:  cognitive, physical, communication, social and emotional, or adaptive development; or

3.  Have a diagnosed physical or mental condition that has a high probability of resulting in delay.  This includes, but is not limited to:  chromosomal disorders, neurological abnormalities, inborn errors of metabolism, genetic disorders, congenital malformation of the brain, congenital infections and sensory abnormalities and impairments or identified syndromes.

B.  The State Board of Education is authorized to modify and redefine by regulation the eligibility definitions established in subsection A of this section whenever such modification is required to receive federal assistance under Part C of the Individuals with Disabilities Education Act (IDEA), as may be amended.

Laws 1989, c. 102, § 3, operative July 1, 1989; Laws 2005, c. 89, § 2, eff. July 1, 2005.

§70-13-123.1.  Consent to delivery of services - Parents or surrogate parents.

Parents or surrogate parents may consent to the delivery of services for the early intervention program for their eligible children.

For purposes of the Oklahoma Early Intervention Act the terms "parent" and "surrogate parent" shall have the meaning that said terms have in Title 34, Code of Federal Regulations, Part 300, Sections 10 and 514 which implement the Individuals with Disabilities Education Act (IDEA).

Added by Laws 1991, c. 317, § 2, emerg. eff. June 12, 1991.

§7013124.  General administration, supervision and monitoring of programs and activities receiving federal and state funds  Continuation of certain existing services  Coordination of financial resources - Restricted use of monies.

A.  The State Department of Education is hereby designated as the lead agency for general administration, supervision and monitoring of programs and activities receiving federal funds under Part H of the Individuals with Disabilities Education Act (IDEA) and state funds appropriated for early intervention services.  To ensure compliance with Part H of the Individuals with Disabilities Education Act (IDEA) and its implementing regulations, the State Department of Education is authorized to monitor and enforce any obligations imposed on agencies participating under Part H of the IDEA.

B.  In accordance with Part H of the Individuals with Disabilities Education Act (IDEA), the Oklahoma Commission on Children and Youth shall administer the Interagency Coordinating Council for Early Childhood Intervention which shall advise and assist the lead agency in fulfillment of its responsibilities.

C.  The State Department of Education, the State Department of Health, the Department of Human Services, the Department of Mental Health and Substance Abuse Services and other publicly funded services shall continue to provide all services within their respective statutory and constitutional responsibilities to the eligible population except as otherwise provided in Section 13-101 of this title.  State and local interagency agreements will delineate responsibility for local and regional procedural safeguards, provision of service and related issues.  Funds provided for implementation of the Oklahoma Early Intervention Act, Sections 13-121 through 13-129 of this title, shall not be used to satisfy a financial commitment for services which would have been paid for or provided by another public or private source, but shall be utilized solely for the enactment of Part H of the Individuals with Disabilities Education Act (IDEA) and the Oklahoma Early Intervention Act.  Such funds may be used whenever considered necessary to prevent delay in the receipt of appropriate early intervention services by the infant or toddler or family in a timely fashion.  Funds provided for implementation of the Oklahoma Early Intervention Act may be used to pay the provider of services pending reimbursement from the agency which has the ultimate responsibility.

D.  Pursuant to the requirements of Part H of the Individuals with Disabilities Education Act (IDEA), all financial resources from federal, state, local and private sources shall be coordinated to fund early intervention services.  In order to determine the most effective utilization and achieve coordination, a joint funding plan shall be submitted to the Governor, the Speaker of the House of Representatives, and the Senate President Pro Tempore by the State Department of Education, the State Department of Health, the Department of Human Services and the Department of Mental Health and Substance Abuse Services on or before October 1.  The individual components of such plan as they relate to individual agencies shall be incorporated annually into each affected agency's budget request in accordance with the provisions of Section 41.29 of Title 62 of the Oklahoma Statutes.  Such plan shall include, but not be limited to:

1.  Utilization of State Aid funds appropriated to the State Board of Education for the purpose of providing early intervention services or provided pursuant to the State Aid Formula for special education services and related services to children with disabilities;

2.  Publicly funded personnel and programs in the State Department of Education, the State Department of Health, the Department of Human Services and the Department of Mental Health and Substance Abuse Services who are currently serving the eligible population;

3.  Feasibility of utilization of federal Title V funds;

4.  Utilization of new state funds as may be appropriated by the Legislature for fiscal year 1990 for the purpose of early intervention, and of additional new funds needed to fully implement early intervention services in accordance with the State of Oklahoma's implementation of Part H of the Individuals with Disabilities Education Act (IDEA);

5.  Amendments to expansion of the Medicaid State Plan to include early intervention services for eligible children utilizing state funds designated for early intervention for the purpose of matching federal funds;

6.  Feasibility of application for federal funds appropriated pursuant to P.L. 89-313; and

7.  Utilization of funds received under Part H of the Individuals with Disabilities Education Act (IDEA).

E.  The State Department of Education, the State Department of Health, the Department of Human Services and the Department of Mental Health and Substance Abuse Services shall be authorized to transfer funds enumerated in subsection D of this section to the Oklahoma Early Intervention Revolving Fund created in Section 13-124.1 of this title to the extent that transfers of such funds are authorized by and directed to the fund by the joint funding plan of the Oklahoma Early Intervention Act or by state or federal law.

F.  Monies appropriated to an affected agency and monies identified in the joint funding plan for the purpose of providing early intervention services shall be used by the agency exclusively for the purpose of providing early intervention services.

G.  For purposes of implementing the provisions of the Oklahoma Early Intervention Act, the board of education of any school district in this state may execute an agreement with a city/county health department or county health department to share appropriate facilities.

Added by Laws 1989, c. 102, § 4, operative July 1, 1989.  Amended by Laws 1990, c. 51, § 137, emerg. eff. April 9, 1990; Laws 1990, c. 263, § 75, operative July 1, 1990; Laws 1991, c. 317, § 3, emerg. eff. June 12, 1991; Laws 1992, c. 373, § 18, eff. July 1, 1992; Laws 1993, c. 116, § 14, eff. July 1, 1993; Laws 1995, c. 137, § 4, eff. July 1, 1995.

NOTE:  Laws 1991, c. 280, § 68 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§70-13-124.1.  Oklahoma Early Intervention Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Department of Education to be designated the "Oklahoma Early Intervention Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of those monies appropriated to the fund by law or deposited in the fund pursuant to direction or authorization by the joint funding plan required in Section 13-124 of this title.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State Department of Education for the purpose of providing early intervention services to children with disabilities in accordance with Part H of the Individuals with Disabilities Education Act (IDEA) and the Oklahoma Early Intervention Act.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 263, § 74, operative July 1, 1990.  Amended by Laws 1993, c. 116, § 15, eff. July 1, 1993.

§7013125.  Contract between State Department of Education and State Department of Health specifying provision or arrangement of early intervention services.

A contract shall be entered into between the State Department of Education and the Oklahoma State Department of Health specifying the provision or arrangement of early intervention services by the Oklahoma State Department of Health.  Such contract shall include, but not be limited to:

1.  A delineation of individual and shared responsibilities for planning, administration and funding, multidisciplinary evaluations, development of an individual family service plan, service delivery, procedural safeguards and liability of both agencies;

2.  Specification of the numbers and types of personnel to be provided under the contract;

3.  Provisions to be made by the Oklahoma State Department of Health for provision of services not available at a local level and authorization to subcontract with other public or private service providers; and

4.  Specification of all management and indirect costs associated with the Oklahoma State Department of Health's provision of early intervention services that are authorized for payment under the contract.  Allowable management costs shall be limited to itemized early intervention specific travel, dedicated or shared personnel and maintenance and operations costs.  Indirect costs shall not exceed those authorized by the indirect cost formula approved by the State Department of Education for the contract period.  All other administrative, management or infrastructure cost recover methodologies shall be specifically disallowed for payment under the contract.

Added by Laws 1989, c. 102, § 5, operative July 1, 1989.  Amended by Laws 1999, c. 246, § 26, eff. July 1, 1999.

§7013126.  Procedural safeguards.

Procedural safeguards shall be established in fulfillment of the requirements of Part H of the Individuals with Disabilities Education Act (IDEA) through interagency agreements involving the State Department of Education, the Oklahoma State Department of Health, the Department of Human Services, the Department of Mental Health and Substance Abuse Services and other publicly funded services as appropriate.

Added by Laws 1989, c. 102, § 6, operative July 1, 1989.  Amended by Laws 1990, c. 51, § 138, emerg. eff. April 9, 1990; Laws 1993, c. 116, § 16, eff. July 1, 1993.

§7013127.  Timely payments and reimbursements.

The legal requirements for timely payment and reimbursement for services under contract pursuant to Sections 41.4a through 41.4d of Title 62 of the Oklahoma Statutes shall govern the services, programs and activities for the State of Oklahoma's implementation of Part H of the Individuals with Disabilities Education Act (IDEA).

Added by Laws 1989, c. 102, § 7, operative July 1, 1989.  Amended by Laws 1993, c. 116, § 17, eff. July 1, 1993.

§7013128.  Data collection and reporting.

The data collection requirements concerning children with disabilities which are currently utilized by the State Department of Education upon the effective date of this act shall also be utilized to meet the data collection and reporting requirements for the State of Oklahoma under Part H of the Individuals with Disabilities Education Act (IDEA).  Further, the Oklahoma State Department of Health, the Department of Human Services and the Department of Mental Health and Substance Abuse Services shall fulfill the data collection and reporting requirements established by the United States Department of Education pursuant to Part H of the Individuals with Disabilities Education Act (IDEA) for early intervention services provided by their respective agencies pursuant to the purposes of the Oklahoma Early Intervention Act, Section 13-121 et seq. of this title.  The lead agency shall provide technical assistance to the agencies in this endeavor.

Added by Laws 1989, c. 102, § 8, operative July 1, 1989.  Amended by Laws 1990, c. 51, § 139, emerg. eff. April 9, 1990; Laws 1993, c. 116, § 18, eff. July 1, 1993.

§7013129.  Revision of Oklahoma State Plan for Special Education  Effective date of services.

A.  The Interagency Coordinating Council for Early Childhood Intervention shall assist the State Department of Education in revising the Oklahoma State Plan for Special Education to include areas addressing requirements under Part H of the Individuals with Disabilities Education Act (IDEA) necessary for full implementation of this act.  Such revision shall be completed by April 1, 1990.

B.  Contingent upon the enactment of legislation authorizing implementation of an annual budget submitted which is based upon a joint funding plan provided in subsection D of Section 13-124 of this title, services in compliance with this act and Part H of the Individuals with Disabilities Education Act (IDEA) shall be in effect no later than July 1, 1990.  Subject to such contingency all children eligible for services pursuant to the provisions of Section 13-123 of this title shall be served beginning July 1, 1991.

Added by Laws 1989, c. 102, § 9, operative July 1, 1989.  Amended by Laws 1993, c. 116, § 19, eff. July 1, 1993.

§70-14-101.  State Board of Career and Technology Education - Successor to State Board of Vocational and Technical Education.

A.  There is hereby created the State Board of Career and Technology Education which shall succeed to all of the powers and duties heretofore invested in the State Board for Vocational Education.  The membership of the State Board of Career and Technology Education shall consist of:

1.  The State Superintendent of Public Instruction who shall be an ex officio voting member;

2.  Two appointed members of the State Board of Education, selected by the Governor, to serve as ex officio voting members.  One State Board member shall be selected for a one-year term and one State Board member shall be selected for a two-year term;

3.  Five members to be appointed by the Governor with the advice and consent of the Senate.  Each appointed member shall be an owner, chief executive or operating officer, or business executive with policy-making or hiring authority for a business or industry located in the state or with a business or industry where a significant number of the workforce performs a task for which training or other educational service may be obtained from the career and technology education system.  The Governor shall appoint one such appointive member from each of the congressional districts and any remaining members shall be appointed from the state at large.

However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  No member shall be appointed pursuant to this paragraph who has not resided in the relevant congressional district for at least six (6) months prior to the date of appointment; and

4.  One member who represents the public, private and/or educational interests of the state shall be appointed by the Governor from the state at large with the advice and consent of the Senate.

B.  All initial appointments made by the Governor pursuant to this act shall be for terms as follows:

1.  Initial appointments of the two members of the State Board of Education pursuant to paragraph 2 of subsection A of this section shall be for terms as follows:

a. one for a term to expire on April 1, 2004, and

b. one for a term to expire on April 1, 2005;

2.  Initial appointments of the six members pursuant to paragraphs 3 and 4 of subsection A of this section shall be for terms as follows:

a. one for a term to expire on April 1, 2004,

b. one for a term to expire on April 1, 2005,

c. one for a term to expire on April 1, 2006,

d. one for a term to expire on April 1, 2007,

e. one for a term to expire on April 1, 2008, and

f. one for a term to expire on April 1, 2009;

3.  The member appointed to represent the state at large shall be the initial appointment for the term ending April 1, 2009;

4.  After the initial terms, all members appointed by the Governor shall be appointed for terms of six (6) years.  Initial appointments pursuant to the provisions of this section shall be made no later than September 1, 2003.  All terms shall expire on the first day of April of the year in which the term of each member expires, except for the terms of office of members serving on the Board on the effective date of this section, which shall expire August 31, 2003;

5.  The Chair of the Board shall be the State Superintendent of Public Instruction.  The Director of the Oklahoma Department of Career and Technology Education shall serve as an ex officio nonvoting member and shall be the executive officer of the Board; and

6.  Members of the State Board of Career and Technology Education shall be subject to the orientation and continuing education requirements for school board members specified in Sections 5-110 and 5-110.1 of this title.  Failure of a member to satisfy these requirements shall result in the member vacating the seat and the vacancy being filled as provided by law.

C.  No person shall be eligible to be appointed to serve on the Board unless the person has been awarded a high school diploma or certificate of high school equivalency.

D.  For each additional month employed, the additional salary shall be calculated on the basis of one-tenth (1/10) of the base salary as prescribed by the school district for a teacher of like qualifications employed on a ten-months' basis.

E.  The official name of the Board which is known as the "State Board of Vocational and Technical Education" shall be designated in all future references as the "State Board of Career and Technology Education".  Any references in the statutes to the State Board of Vocational and Technical Education shall be deemed references to the State Board of Career and Technology Education.

Added by Laws 1971, c. 281, § 14-101, eff. July 2, 1971.  Amended by Laws 2000, c. 209, § 1, emerg. eff. May 19, 2000; Laws 2002, c. 375, § 17, eff. Nov. 5, 2002; Laws 2003, c. 42, § 1; Laws 2003, c. 228, § 2, eff. Aug. 1, 2003.

§7014102.  Meetings  Teleconferencing.

The State Board of Career and Technology Education shall meet in regular session once each month at least ten (10) months per year.  Special meetings may be called by the Chair or by a majority of the members of the Board.  Meetings of the Board may be held by teleconferencing.  Five members of the Board shall constitute a quorum.  No business may be transacted at any meeting unless a quorum is present in person or through teleconferencing, and every act of the Board shall be approved by a majority of the membership of the Board.  Each member of the Board shall receive necessary traveling expenses while in the performance of duties as a member pursuant to the State Travel Reimbursement Act.

Added by Laws 1971, c. 281, § 14-102, eff. July 2, 1971.  Amended by Laws 1985, c. 178, § 53, operative July 1, 1985; Laws 2000, c. 148, § 2, eff. July 1, 2000; Laws 2001, c. 33, § 89, eff. July 1, 2001; Laws 2003, c. 42, § 2.

§7014103.  Powers and duties.

The State Board of Career and Technology Education shall have the following powers and duties:

1.  Have the supervision of the Oklahoma Department of Career and Technology Education of the State Board of Career and Technology Education, which department shall keep its principal offices at Stillwater, and appoint and fix the compensation and duties of the Director and other personnel of such Department.

2.  Have the supervision of the technology center schools and colleges of Oklahoma, except Oklahoma State University of Technical Training at Okmulgee and the Oklahoma State University Technical Institutes at Oklahoma City and Stillwater, which, however, shall be eligible to participate in federal programs administered by the State Board of Career and Technology Education as hereinafter provided.

3.  Cooperate with, and enter into agreements with, and administer programs of, and receive federal funds from, the United States Department of Education and other federal agencies in matters relating to vocational and technical education, youth apprenticeship programs, and manpower training, and be the sole state agency for such purposes.  Provided that, programs and funds made available through the Job Training Partnership Act, or its successor programs, shall be excluded.

4.  Provide for the formulation and adoption of curricula, courses of study, and other instructional aids necessary for the adequate instruction of students in the technology center schools and colleges of this state.  It is the intent of the Legislature that instructional models for vocational students should include higher standards of academic work with increased emphasis on communication, computation and applied science.

5.  Develop a plan to provide adequate vocational offerings accessible to all students having the ability to benefit.

6.  Purchase or otherwise acquire equipment, materials, supplies and other property, real or personal, as may be necessary for the operation of the technology center schools of this state, and provide for the maximum utilization of such property through a coordinated and cooperative use thereof, including transfer of title to real and personal property to a technology center school district for a reasonable cash consideration if said property is to be utilized in a vocational-technical program administered by the technology center district board of education.  Any conveyance of real property for a reasonable consideration shall contain a reversionary clause by which the real property shall revert to the State Board of Career and Technology Education if the property ceases to be used in a vocational-technical program administered by the technology center district board of education.

7.  Enter into such agreements and contracts with the State Board of Education, boards of trustees of community junior colleges, boards of education of independent and elementary school districts, boards of education of school districts for technology center schools, private educational or training institutions, public or private industry, and boards of directors of community action programs, as may be necessary or feasible for the furtherance of vocational and technical training within this state.

8.  Cooperate and enter into agreements with the Oklahoma State Regents for Higher Education.

9.  Cooperate with the State Department of Education in developing hands-on career exploration activities for students in grades 6 through 10, integrating academic competencies into vocational instruction, and ensuring counseling of all students in order to minimize the number of students graduating from high school without having completed either a vocational-technical program or college preparation.

10.  Develop and periodically update a plan to allow teacher training and the purchase and installation of technological equipment necessary to modernize vocational educational programs.

11.  Accept and provide for the administration of any land, money, buildings, gifts, funds, donations or other things of value which may be offered or bequeathed to the schools or colleges under the supervision or control of said Board.

12.  Enter into cooperative arrangements with one or more other states for the conduct and administration of programs, services and activities.

13.  Cooperate whenever possible, to avoid any duplication of training programs with any established training program registered by the Bureau of Apprenticeship and Training, United States Department of Labor.

Added by Laws 1971, c. 281, § 14103, eff. July 2, 1971.  Amended by Laws 1989, 1st Ex. Sess., c. 2, § 53, emerg. eff. April 25, 1990; Laws 1991, c. 3, § 17, eff. July 1, 1991; Laws 1993, c. 188, § 1, emerg. eff. May 20, 1993; Laws 1994, c. 2, § 27, emerg. eff. March 2, 1994; Laws 2001, c. 33, § 90, eff. July 1, 2001.

NOTE:  Laws 1993, c. 144, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§70-14-103.1.  Vocational and technical education - Dropout Recovery Grants - Statewide plan.

A.  Contingent upon the provision of appropriated funds, the State Board of Career and Technology Education is authorized to award one or more competitive grants for dropout recovery programs to technology center school districts.  The grant awards shall be made to technology center school districts serving school districts that do not have intensive dropout prevention programs and that have the greatest need for dropout prevention and recovery as reflected in reports of the Office of Accountability.  The Dropout Recovery Grants shall emphasize dropout recovery, shall be in addition to any existing alternative education programs, and shall meet the criteria applicable to Alternative Education Academy Grants as set forth in subsection A of Section 1210.563 of this title.

B.  The State Board of Career and Technology Education shall provide or contract for technical assistance from appropriated funds.  The State Board of Career and Technology Education shall provide or contract for in-depth program analysis and evaluation of grant-funded programs to the Oklahoma Department of Career and Technology Education and the Legislature no later than November 1 following the end of the school year in which one or more programs were implemented and funded through Dropout Recovery Grants.

C.  Programs funded through Dropout Recovery Grants shall be subject to the funding cycle and limitations applicable to Alternative Education Academy Grants as set out in subsection C of Section 1210.563 of this title.

D.  By September 15 of each school year, all revenue received and expended for students participating in Dropout Recovery Grant programs created in subsection A of this section shall be reported to the Oklahoma Department of Career and Technology Education.

E.  The State Board of Career and Technology Education shall promulgate rules as necessary to administer the Dropout Recovery Grants and the process by which the grant funding shall be allocated.

F.  By September 1, 1995, the State Board of Career and Technology Education shall prepare and submit to the Legislature and the Governor a proposed statewide plan, including a statement of needed funding, for the provision of vocational and technical education to students in grades six through twelve who have been identified by school districts in their needs assessments as being at risk of not completing a high school education for a reason other than that identified in Section 13-101 of this title, and who would benefit from vocational and technical education.  The plan shall include the availability of technology education courses to the identified students, an outreach effort to students in grades eleven and twelve in vocational and technical courses, provision for cooperative agreements to provide services for students participating in alternative education programs, and coordination with the State Board of Education.

Added by Laws 1994, c. 290, § 67, eff. July 1, 1994.  Amended by Laws 2001, c. 33, § 91, eff. July 1, 2001.

§70-14-103.2.  Children placed outside parents' home and school district - Access to vocational offerings.

The State Board of Career and Technology Education shall promulgate rules to ensure access to vocational offerings in technology center school districts to students in technology center school districts who are receiving educational services from a school district due to placements outlined in the provisions of Section 1-113 of this title.

Added by Laws 1996, c. 319, § 4, eff. July 1, 1996.  Amended by Laws 2001, c. 33, § 92, eff. July 1, 2001.

§70-14-103.3.  Pilot program at technology center schools - Expansion of rural businesses.

Subject to the availability of funds appropriated specifically for this purpose, the State Board of Career and Technology Education shall implement a pilot program at technology center schools, the purpose of which is to provide services and training to help rural businesses expand.  The purpose of the pilot program is to provide tuition grants and offer economic development, marketing and technology access services to qualifying rural businesses and communities as determined by the Oklahoma Department of Career and Technology Education.

Added by Laws 1998, c. 335, § 1, eff. July 1, 1998.  Amended by Laws 2001, c. 33, § 93, eff. July 1, 2001.

§70-14-103.4.  Program for medical micropigmentation training and certification.

The State Board of Career and Technology Education may establish a program for training and certification in medical micropigmentation.  The program shall be developed with curricular advice from the Oklahoma Board of Nursing, State Board of Medical Licensure and Supervision, State Board of Osteopathic Examiners, and the Board of Dentistry.

Added by Laws 2000, c. 330, § 2, emerg. eff. June 5, 2000.  Amended by Laws 2001, c. 33, § 94, eff. July 1, 2001; Laws 2003, c. 384, § 4, eff. Nov. 1, 2003.

§70-14-104.  Oklahoma Department of Career and Technology Education - Successor to Oklahoma Department of Vocational and Technical Education.

A.  There is hereby created the Oklahoma Department of Career and Technology Education, which shall consist of such divisions, units and positions as may be established by the State Board of Career and Technology Education.  The department shall be under the control of the State Board of Career and Technology Education, which shall formulate policies and adopt rules for the administration and operation of the department.

B.  The official name of the state agency which is known as "State Department of Vocational and Technical Education" or the "Oklahoma Department of Vocational and Technical Education" shall be designated in all future references as the "Oklahoma Department of Career and Technology Education".  Any references in the statutes to the State Department of Vocational and Technical Education or the Oklahoma Department of Vocational and Technical Education shall be deemed references to the Oklahoma Department of Career and Technology Education.

Added by Laws 1971, c. 281, § 14-104, eff. July 2, 1971.  Amended by Laws 1995, c. 144, § 1, eff. July 1, 1995; Laws 2000, c. 209, § 2, emerg. eff. May 19, 2000.

§7014105.  Courses of instruction and training  State Career-Technology Fund.

The Oklahoma Department of Career and Technology Education may operate and maintain, or otherwise provide for, courses of instruction and training in vocational and technical education courses and subjects, and charge students reasonable tuition fees for such instruction or training.  The fees shall be deposited in a special fund, which is hereby created, to be known as the State Career-Technology Fund.  The fund may be used to pay expenses incurred by the Department in operating and maintaining such classes, and payment therefrom may be upon vouchers signed by a person or persons designated by the State Board of Career and Technology Education.  The fund may also be used for the operation of the Multi-State Academic Vocational Curriculum Consortium (MAVCC) for the purpose of developing and disseminating curriculum materials for the member states.

Added by Laws 1971, c. 281, § 14-105, eff. July 2, 1971.  Amended by Laws 1985, c. 323, § 6, emerg. eff. July 30, 1985; Laws 1995, c. 144, § 2, eff. July 1, 1995; Laws 2001, c. 33, § 95, eff. July 1, 2001.

§7014106.  Equipment pool.

A.  The Oklahoma Department of Career and Technology Education may operate and maintain an equipment pool, at which there shall be kept equipment for the use of technology center school districts and schools supported by public funds, and said department and schools shall be eligible for surplus property and equipment.

B.  Whenever the Department determines that any such district or school has, and does not have a need for, equipment purchased wholly or partly with state or federal funds, it may, if consistent with federal laws and regulations, order the equipment transferred to the equipment pool; and the district or school, or officials thereof, shall thereupon have the duty to comply with such order.  Provided, any equipment which has been purchased wholly or in part with local school funds shall require the concurrence of the governing board of that local school before the equipment shall be transferred to the state equipment pool.

C.  Whenever the Department determines that a technology center school district or school supported by public funds has a need for any equipment in the equipment pool, the Department may transfer the equipment to such district or school.

D.  The State Board of Career and Technology Education shall adopt and enforce such rules as it deems necessary to carry out the provisions of this section.

Added by Laws 1971, c. 281, § 14106, eff. July 2, 1971.  Amended by Laws 2001, c. 33, § 96, eff. July 1, 2001.

§70-14-107.  Repealed by Laws 1989, c. 13, § 1, eff. Nov. 1, 1989.

§70-14-108.  Technology center school districts - Organization and operation - Governing board - Levy elections - Estimate of needs - Appropriation accounts - Annexation and detachment of territory - Classification, inspection and accreditation - Treasurer - Transfer of tenure or accrued benefits.

A.  The State Board of Career and Technology Education shall prescribe criteria and procedures for the establishment and governance of technology center school districts, as provided by Section 9B, Article X, Oklahoma Constitution, and such districts so established shall be operated in accordance with rules of the State Board of Career and Technology Education, except as otherwise provided in this title.

B.  A technology center school district shall be a body corporate and shall possess the usual powers of a corporation for public purposes.  Its official name shall be designated by the State Board of Career and Technology Education, in which name it may sue and be sued, and be capable of contracting and being contracted with, and holding real and personal estate.  Its governing board shall be a board of education consisting of not less than five (5) nor more than seven (7) members elected in a manner prescribed by the State Board of Career and Technology Education.  Such board of education shall have the same powers and duties that boards of education of independent school districts have.  It may require nonresident students to pay reasonable tuition fees, which may be paid for a student by the independent or elementary school district in which the student resides.

C.  An election to vote on the question of making a levy of not to exceed five (5) mills on the dollar valuation of the taxable property in a technology center school district under the provisions of subsection A, Section 9B, Article X, Oklahoma Constitution, shall be called by the board of education and conducted by the county election board of such district in the same manner that elections for emergency levies in school districts under the provisions of Section 9(d), Article X, Oklahoma Constitution, are called and conducted.  When such levy is approved by a majority of the electors of the technology center school district voting on the question at such election, the levy shall be made each fiscal year thereafter until repealed by a majority of the electors of the district voting on the question at an election called for such purpose.  An election to vote on the question of making a local incentive levy of not to exceed five (5) mills on the dollar valuation of the taxable property in a technology center school district under the provisions of subsection B of Section 9B of Article X of the Oklahoma Constitution, may be called by the board of education; and elections on a levy for a building fund for an area school district under the provisions of Section 10, Article X, Oklahoma Constitution, shall be called by the board of education of such district and conducted by the county election board in the same manner that elections for similar levies are called and conducted in independent school districts.

D.  Annual estimates of needs of technology center school districts shall be made and approved in the same manner that those of independent school districts are made and approved.  Provided, that the State Board of Career and Technology Education shall prescribe a list of appropriation accounts by which the funds of technology center school districts shall be budgeted, accounted for and expended.  Any such estimate of needs may include an estimate of federal funds as probable income from sources other than ad valorem tax of the district and other than any excise or other tax assessed by legislative enactment and distributed in lieu of ad valorem taxes.  If a technology center school district lies in more than one county, the district's estimate of needs shall be filed with and approved by the county excise board of the county designated by the school district board of education.

E.  Territory may be annexed to or detached from a technology center school district, in accordance with rules prescribed by the State Board of Career and Technology Education.  If the State Board of Career and Technology Education requires the submission of a petition in order for an election to be called for the purpose of annexation or deannexation of territory to a technology center school district, such petition shall not be required to bear a number of technology center school district electors' signatures which exceed fifty percent (50%) of the number of technology center school district electors who voted in the last school board election in the territory proposed to be annexed or deannexed.  Provided, the period of time from which the petition is initiated to its time of filing with the State Board shall not exceed ninety (90) days.

F.  Schools of technology center school districts shall be subject to classification, inspection and accreditation by the State Board of Education.

G.  The technology center school board of education may designate a county treasurer to serve as treasurer of the school district or may appoint an independent treasurer.

H.  Within four (4) years after the creation of a technology center school district, such school district may, at its discretion, permit a teacher to transfer any or all accrued benefits upon employment including credit for years of service in the previous school district by the technology center school district, if the teacher at the time of hiring is employed as a teacher by an independent or elementary school district which is all or partly within the boundaries of the technology center school district or is employed as a teacher in a skills center within the boundaries of the school district.

I.  The board of education of a technology center school district may convey personal property without consideration to a school district that is within the boundary of the technology center school district or a public school offering secondary level education which was created and is operated by the State of Oklahoma and that is within the boundary of the technology center school district.

J.  The board of education of a technology center school district may, without prior approval of the State Board of Career and Technology Education, approve all plans and specifications for technology center school buildings, additions, and major modifications to school buildings that are designed to provide for the offering of vocational-technical education programs and services when the cost of the building project is to be paid with local levies or state bond monies or both local levies and state bond monies.

Added by Laws 1971, c. 281, § 14-108, eff. July 2, 1971.  Amended by Laws 1975, c. 134, § 1, emerg. eff. May 19, 1975; Laws 1979, c. 193, § 1, emerg. eff. May 17, 1979; Laws 1980, c. 93, § 1, emerg. eff. April 9, 1980; Laws 1982, c. 257, § 1, operative July 1, 1982; Laws 1988, c. 90, § 21, operative July 1, 1988; Laws 1990, c. 263, § 152, operative July 1, 1990; Laws 1991, c. 281, § 10, eff. July 1, 1991; Laws 1991, c. 335, § 25, emerg. eff. June 15, 1991; Laws 1999, c. 171, § 1, emerg. eff. May 21, 1999; Laws 2001, c. 33, § 97, eff. July 1, 2001; Laws 2002, c. 47, § 1, eff. July 1, 2002; Laws 2003, c. 50, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1989, 1st Ex. Sess., c. 2, § 87 repealed by Laws 1991, c. 281, § 11, eff. July 1, 1991.  Laws 1991, c. 3, § 18 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§7014108.1.  Employee health insurance plans.

A.  The board of education of each technology center school district in this state shall provide a health insurance plan for the employees of the technology center school district.  Technology center school districts may obtain health and dental insurance coverage as provided for in the State and Education Employees Group Insurance Act or may obtain other health insurance coverage.  Any technology center district that does not participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act shall obtain health insurance coverage for the employees which provides open enrollment, and provide for the continuation of health insurance coverage, including supplemental Medicare insurance coverage, for those district employees who retire from said district after September 30, 1991, with a vested benefit in the Teachers' Retirement System of Oklahoma.  A retired person who begins receiving benefits from the Teachers' Retirement System of Oklahoma after September 30, 1991, who retires from a technology center school district that provides other health insurance coverage, and who elects to continue said health insurance coverage shall pay to the technology center school district the premium rate for the health insurance minus an amount equal to the premium rate of the Medicare supplement or the amount determined pursuant to subsection (4) of Section 1316.3 of Title 74 of the Oklahoma Statutes, whichever is less, which shall be paid by the Teachers' Retirement System of Oklahoma to the technology center school district.  The technology center school district shall remit to the health insurance coverage provider the total premium due less any uncollected amounts payable from retired technology center school district employees or their qualified survivors.

B.  A technology center school district that participates in health insurance coverage other than the health insurance plan offered by the State and Education Employees Group Insurance Act shall not be required to pay any portion of the premium for the employees or the dependents of the employees of said school district.  Unless a school district negotiates an agreement with its employees regarding health insurance pursuant to Sections 509.1 through 509.9 of this title, and to the extent that the agreement provides for the members of the recognized bargaining unit, a technology center school district that participates in health insurance coverage other than the health insurance plan offered by the State and Education Employees Group Insurance Act is prohibited from acquiring additional or supplemental health or dental insurance for any board member, superintendent or any other employee which is not available to all employees of said district, and said technology center school district shall not pay a greater portion of the employee or dependent premium for any health or dental insurance plan or plans provided by said technology center school district on behalf of any board member, superintendent or employee than that portion paid on behalf of all participating employees of said district.

C.  If a technology center school district obtains health insurance coverage from a source other than through the State and Education Employees Group Insurance Act, the employees of the technology center school district who would be eligible to participate in the health and dental plans may require the board of education of the technology center school district to call an election to allow said employees to vote as to whether the technology center school district shall participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.  Upon the filing with the board of education of a petition calling for such an election which is signed by no less than thirty percent (30%) of the eligible employees of the technology center school district, the board of education shall call an election for the purpose of determining whether the technology center school district shall participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.  The election shall be held within thirty (30) days of the filing of the petition.  If a majority of those eligible employees voting at the election vote to participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, the board of education of the technology center school district shall apply for such participation within thirty (30) days of the election.

D.  If a technology center school district does not have any health insurance coverage of the type required by this section, that technology center school district shall immediately be enrolled in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.

E.  A carrier providing health insurance coverage for employees of a technology center school district health insurance group which replaces a previous carrier for such technology center school district employees shall provide coverage for each retired employee who is receiving a benefit or terminates employment with a vested benefit from the Teachers' Retirement System of Oklahoma and who is enrolled in the health insurance group by the previous carrier at the time the previous carrier providing health insurance coverage is replaced.  Notwithstanding any provision in this section to the contrary, any person who retires pursuant to the provisions of the Teachers' Retirement System of Oklahoma prior to May 1, 1993, or terminates service with a vested benefit, pursuant to the provisions of the Teachers' Retirement System of Oklahoma prior to May 1, 1993, may continue to participate in the health and dental plans authorized by the provisions of the State and Education Employees Group Insurance Act.

F.  In the event a technology center school district ceases to exist, the assets and duties of said technology center school district are transferred to one or more other technology center school districts, said other technology center school district or districts do not agree to employ all of the former employees of the technology center school district that is ceasing to exist, and said former employees who are not being reemployed have rights under federal or state law to continue group insurance coverage, the annexing technology center school district having the largest general fund revenue for the most recent preceding fiscal year for which data is available shall provide group insurance coverage to said former employees not being retained during the period as required by law.

Added by Laws 1988, c. 165, § 2, operative July 1, 1988.  Amended by Laws 1991, c. 219, § 2, emerg. eff. May 22, 1991; Laws 1993, c. 359, § 2, eff. July 1, 1993; Laws 2001, c. 33, § 98, eff. July 1, 2001.

§7014109.  Technology center school districts  Special building project account.

A.  If required to do so as a prerequisite to the receipt of federal funds for a building project, the board of education of a technology center school district may establish a special account to be used for payment of the cost of the building project.  Federal and state funds received for the building project may be deposited in the special account.  Monies from the following sources, if available for the payment of the cost of the building project, may also be deposited in the special account: bond issues, levies for a building fund under Section 10 of Article X, Oklahoma Constitution and appropriations for capital outlay in the general fund of the district.

B.  The board of education shall estimate the total amount to be deposited in or transferred to the aforesaid building project account, and may issue warrants against the account for the payment of the cost of the building project.  The total amount of such warrants shall not exceed the estimate of the board of education of the total amount to be deposited in or transferred to the account. If there shall be an insufficient amount in the building project account to pay a warrant, the warrant shall bear interest at a rate to be fixed by the board of education, not to exceed six percent (6%) per annum, from the date of issuance until paid.

C.  For the purposes of this section, the cost of a building project shall include expenditures for sites, for the construction of buildings, and for equipment, furniture and fixtures.

D.  The State Board of Career and Technology Education shall adopt such rules as it deems necessary to make the provisions of this section effective.

Added by Laws 1971, c. 281, § 14109, eff. July 2, 1971.  Amended by Laws 2001, c. 33, § 99, eff. July 1, 2001.

§7014110.  Technology center school districts and independent school districts  Separate boards  Existing boards  Election procedure.

A.  If the territory comprising an independent school district has been established by the State Board of Career and Technology Education as a technology center school district, and the boundaries of each are coterminous, the board of education of the technology center school district shall be separate from the board of education of the independent school district and no member of either board shall be eligible to serve on the other.

B.  Existing boards of education of technology center school districts which are comprised of members of the board of education of an independent school district with coterminous boundaries shall be dissolved by the State Board of Career and Technology Education, and the offices of the members of such boards shall become vacant on the first Monday in June, 1982.  The State Board of Career and Technology Education shall establish election districts for such a technology center school district which shall have boundaries coterminous with the election districts of the independent school district and which shall be numbered identically to the election districts of the independent school district.

C.  A separate board of education shall be created for such a technology center school district and its members elected in the manner prescribed by the rules of the State Board of Career and Technology Education except as hereafter provided:

1.  The Governor shall appoint members to those offices of the board of education of such a technology center school district which will become vacant on the first Monday in June, 1982, to staggered terms as follows:

a. two members shall be appointed to a term of one (1) year.  Each of these offices shall become vacant on the first Monday in June, 1983,

b. two members shall be appointed to a term of two (2) years.  Each of these offices shall become vacant on the first Monday in June, 1984,

c. two members shall be appointed to a term of three (3) years.  Each of these offices shall become vacant on the first Monday in June, 1985, and

d. one member shall be appointed to a term of four (4) years.  This office shall become vacant on the first Monday in June, 1986;

2.  Upon the expiration of the term of an office of the board of education of a technology center school district prior to the expiration of the term of an office of the board of education of the independent school district in a coterminous election district, the Governor shall appoint a board member to the office of the technology center school district for the number of years necessary to establish a coterminous term between the board members of the technology center school board and the independent school district in the coterminous election district;

3.  Thereafter, as the office of each member appointed to the board of education of the technology center school district becomes vacant, it shall be filled by a member elected as prescribed by the rules of the State Board of Career and Technology Education except as herein provided;

4.  Elections of members to the board of education of the technology center school district shall be held on the same day as elections are held for election of members to the independent school district;

5.  One member shall be elected from each election district by the voters of that election district; and

6.  The term of office of each member elected to the board of education of the technology center school district shall be four (4) years.

Added by Laws 1971, c. 281, § 14-110, eff. July 2, 1971.  Amended by Laws 1982, c. 91, § 1, emerg. eff. April 1, 1982; Laws 1983, c. 12, § 1, emerg. eff. March 23, 1983; Laws 2001, c. 33, § 100, eff. July 1, 2001.

§70-14-111.  Repealed by Laws 1974, c. 152, § 4, emerg. eff. May 3, 1974.

§7014111A.  Nondegree instructors in vocational and technical education programs  Increments.

Nondegree instructors in vocational and technical education who are employed in a fulltime, approved, reimbursed program for vocational and technical education shall qualify for yearly increments the same as any other teacher in the public schools.

Laws 1974, c. 152, Section 1, emerg. eff. May 3, 1974.

Laws 1974, c. 152, § 1, emerg. eff. May 3, 1974.

§7014112.  Agency for state.

The State Board of Career and Technology Education is hereby specifically designated as the agency of this state to cooperate and deal with any officer, board, or authority of the United States Government which may require or recommend cooperation with any state board of vocational and technical education.  The Board, unless otherwise provided specifically by law, shall have no authority to use or pledge funds of the state for cooperation without approval by the Governor of the state.

Added by Laws 1971, c. 281, § 14112, eff. July 2, 1971.  Amended by Laws 2001, c. 33, § 101, eff. July 1, 2001.

§7014113.  Citation.

Section 14113.  This act may be cited as the "Displaced Homemakers Act".

Laws 1978, c. 94, § 1, eff. July 1, 1978.

§7014114.  Legislative findings, purpose and intent.

Section 14114.  The Legislature hereby finds and declares that there is an everincreasing number of persons in this state who, having fulfilled a role as homemaker, find themselves "displaced" in their middle years through divorce, death of spouse or other loss of family income; as a consequence, displaced homemakers are very often without any source of income; they are ineligible for categorical welfare assistance; they are subject to the highest unemployment rate of any sector of the work force; they face continuing discrimination in employment because they are often older and have no recent paid work experience; they are ineligible for unemployment insurance because they have been engaged in unpaid labor in the home; they are ineligible for social security because they are too young, and for many, they will never qualify for social security because they have been divorced from the family wage earner; they have often lost their rights as beneficiaries under employers' pension and health plans through divorce or death of spouse, despite many years of contribution to the family wellbeing; and they are most often ineligible for Medicaid and are generally unacceptable to private health insurance plans because of their age.

The Legislature further finds and declares that homemakers are an unrecognized part of the work force who make an invaluable contribution to the welfare of the society as a whole.

It is the intention of the Legislature in enacting this chapter to provide the necessary counseling, training, jobs, services and support programs for displaced homemakers so that they may enjoy the independence and economic security vital to a productive life and to improve the welfare of this evergrowing group of citizens.

Laws 1978, c. 94, § 2, eff. July 1, 1978.

§7014115.  Definitions.

As used in this act:

1.  Board means the State Board of Career and Technology Education;

2.  Superintendent means the superintendent of the technology center school designated as the pilot multipurpose service center for displaced homemakers;

3.  Center means the pilot multipurpose service center for displaced homemakers; and

4.  Displaced homemaker means an individual who:

a. has worked without pay as a homemaker for his or her family, and who has reached the age of thirtyfive (35) years or older,

b. is not gainfully employed,

c. has had, or would have, difficulty finding employment, and

d.   (1)  has depended on the income of a family member and has lost that income, or

(2)  has depended on government assistance as the parent of dependent children, but who is no longer eligible for such assistance.

Added by Laws 1978, c. 94, § 3, eff. July 1, 1978.  Amended by Laws 2001, c. 33, § 102, eff. July 1, 2001.

§7014116.  Pilot multipurpose service center.

The Board shall establish a pilot multipurpose service center for displaced homemakers in a suitable technology center school with adequate facilities.  The Board shall designate the technology center school which is to serve as the pilot multipurpose service center for displaced homemakers.  The superintendent of the designated technology center school shall hire the personnel and administer the program for the pilot project.  The superintendent is authorized to contract with or make grants to private nonprofit agencies or organizations to carry out the various programs of the centers as enumerated in this act.

Added by Laws 1978, c. 94, § 4, eff. July 1, 1978.  Amended by Laws 2001, c. 33, § 103, eff. July 1, 2001.

§7014117.  Location of center  Criteria.

Section 14117.  A.  In selecting the site for the center, the Board shall consider the following criteria:

1.  Accessibility to substantial displaced homemaker population;

2.  Suitability of vocational and technical training programs;

3.  Availability of child care programs and services;

4.  Availability of support services or programs in the community or surrounding areas; and

5.  Accessibility to a variety of educational or training programs.

B.  To the greatest extent possible, the staff of the service center, including supervisory, technical and administrative positions, shall be filled by displaced homemakers.

Laws 1978, c. 94, § 5, eff. July 1, 1978.

§7014118.  Funds.

Section 14118.  The Board, superintendent and director of the center shall explore all possible sources of funding and inkind contributions from federal, local and private sources in establishing and enhancing the center and its programs.

Laws 1978, c. 94, § 6, eff. July 1, 1978.

§7014119.  Jobcounseling and jobtraining programs.

Section 14119.  The center shall establish the following programs:

1.  Jobcounseling program for displaced homemakers which shall be specifically designed for the person reentering the job market after a number of years as a homemaker.  The counseling will take into consideration, and build upon, the skills and experiences of a homemaker.  Peer counseling and job readiness as well as skill updating and development shall be emphasized; and

2.  Jobtraining program for displaced homemakers in which the staff at the center shall work with local government agencies and private employers to develop training programs for available jobs in the public and private sectors.

Laws 1978, c. 94, § 7, eff. July 1, 1978.

§7014120.  Center staff  Responsibilities and duties.

Center staff shall be responsible for assisting the trainee in finding permanent employment.  To this end, the superintendent and the center staff shall work with the Oklahoma Employment Security Commission and the service delivery areas under the Job Training Partnership Act of 1982 in the area of the center to secure employment for displaced homemakers and/or training stipends for displaced homemakers.

The center staff and the superintendent shall also work to determine the feasibility and appropriate procedures for allowing displaced homemakers to participate in the following:

1.  Programs established under the Job Training Partnership Act of 1982 29 U.S.C., Section 1501, et seq.;

2.  Work incentive programs established under the Federal Social Security Act;

3.  Programs established or benefits provided under federal and state unemployment compensation laws by consideration of fulltime homemakers as workers eligible for such benefits or programs;

4.  The FederalState Expanded Unemployment Compensation Act of 1970 26 U.S.C., Section 3304, Note;

5.  Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 26 U.S.C., Section 3304, Note;

6.  The Emergency Unemployment Compensation Act of 1974 26 U.S.C., Section 3304, Note; and

7.  Related federal and state employment, education, health and unemployment assistance programs.

Amended by Laws 1986, c. 207, § 62, operative July 1, 1986; Laws 1989, c. 313, § 12, operative July 1, 1989.

§7014121.  Service programs.

Section 14121.  The center shall include, but not be limited to, the following service programs for displaced homemakers:

1.  Money management courses, including information and assistance in dealing with insurance programs, life, health, home and car, taxes, mortgages, loans and probate problems; and

2.  Educational programs, including courses offering credit through higher educational institutions or leading toward a high school equivalency degree.  Support services shall be established which are designed to supplement the usual academic course offerings and training programs with classes aimed toward older persons to improve their employment capabilities.

Laws 1978, c. 94, § 9, eff. July 1, 1978.

§7014122.  Regulations concerning eligibility for service programs.

Section 14122.  The superintendent, in consultation with the director of the service center, shall establish regulations concerning the eligibility of persons for the job training and other programs of the multipurpose service center, the level of stipends, if any, for the job training programs, and such other matters as the superintendent deems necessary to carry out the purpose of this act.

Laws 1978, c. 94, § 10, eff. July 1, 1978.

§7014123.  Evaluation of programs  Reports.

Section 14123.  A.  The superintendent shall require the center staff to evaluate the effectiveness of the job training, placement and service components of the center.  Such evaluation shall include the number of persons trained, the number of persons placed in employment, followup data on such persons, the number of persons served by the various service programs and cost effectiveness of the various components of the center.

B.  The superintendent shall compile the evaluation into a written report for the Legislature to determine the feasibility of extending the pilot program to other areas of the State of Oklahoma. The evaluation report shall be filed no later than July 1, 1979.

Laws 1978, c. 94, § 11, eff. July 1, 1978.

§7014124.  Correctional institutions  Administration, supervision and instruction of vocational training programs.

The State Board of Career and Technology Education is hereby directed to assume the administrative, supervisory and instructional operations of all vocational training programs in correctional institutions for which it receives funds.

Added by Laws 1980, c. 217, § 6, eff. May 30, 1980.  Amended by Laws 1986, c. 258, § 10, operative July 1, 1986; Laws 2001, c. 33, § 104, eff. July 1, 2001.

§7014125.  Stringtown Correctional Center  Transfer of administration, supervision, and operation.

The administration, supervision, and operation of the Vocational Training Program and School located at the Stringtown Correctional Center is hereby transferred from the Department of Human Services to the State Board of Career and Technology Education.  All property, records, and personnel of said center are hereby transferred to the State Board of Career and Technology Education.

Added by Laws 1983, c. 247, § 11, operative July 1, 1983.  Amended by Laws 2001, c. 33, § 105, eff. July 1, 2001.

§7014125.1.  Employees of Stringtown Correctional Center - Retirement benefits.

Employees of the Vocational Training Program and School located at the Stringtown Correctional Center who are members of the Oklahoma Public Employees Retirement System and are being transferred from the Department of Human Services to the State Board of Career and Technology Education shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits pursuant to the Teachers' Retirement System on July 1, 1983.  On January 1, 1984, the Oklahoma Public Employees Retirement System shall transfer to the Teachers' Retirement System the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each employee of the Vocational Training Program and School located at the Stringtown Correctional Center transferring to the Teachers' Retirement System and the retirement records of those transferring employees.  Service accrued by said employees pursuant to the provisions of the Oklahoma Public Employees Retirement System shall be treated as credited service in the Teachers' Retirement System.

Added by Laws 1983, c. 247, § 12, operative July 1, 1983.  Amended by Laws 2001, c. 33, § 106, eff. July 1, 2001.

§7014126.  Consultant services  Contracts with retired administrators.

No administration of a technology center school district shall enter into a contract for consultant services with any person who has retired from employment as an administrator with any technology center school district for two (2) years after the retirement date of such administrator.  Nothing in this section shall prohibit a board of education of a technology center school district from employing as a substitute teacher, a person who has retired as an administrator or teacher with a technology center school district within two (2) years after the retirement date of the person.

Added by Laws 1988, c. 128, § 2, emerg. eff. April 12, 1988.  Amended by Laws 2001, c. 33, § 107, eff. July 1, 2001.

§70-14-127.  Youth apprenticeship program guidelines.

A.  The Oklahoma Legislature, recognizing the need for improved methods of helping secondary students make a smooth transition from high school to the workplace, hereby establishes guidelines for youth apprenticeship programs.

B.  Youth apprenticeship programs shall be defined as learning programs for young people enrolled in vocational education that combine on-the-job learning with classroom instruction, that offer a bridge between secondary and post high school training and education, and that result in certification of mastery of work skills.

C.  Youth apprenticeship programs shall be administered and supervised by the State Board of Career and Technology Education, which shall also establish standards for program operation.

D.  Notwithstanding any other section of law, youth apprenticeship programs shall not mean any traditional apprenticeship program registered by the Bureau of Apprenticeship and Training, United States Department of Labor.

Added by Laws 1993, c. 144, § 2, eff. April 1, 1993.  Amended by Laws 2001, c. 33, § 108, eff. July 1, 2001.

§70-14-128.  Oklahoma Youth Apprenticeship Committee - Members - Quorum.

A.  There is hereby created the Oklahoma Youth Apprenticeship Committee.  The committee shall be appointed by the State Board of Career and Technology Education within thirty (30) days of the effective date of this act and shall consist of thirteen (13) members as follows:

1.  The Director of the Oklahoma Department of Career and Technology Education or designee who shall also serve as committee chair;

2.  The State Superintendent of Public Instruction or designee;

3.  The Chancellor of Higher Education or designee;

4.  One superintendent of a technology center school district;

5.  One superintendent of an independent school district;

6.  One president of a state community or junior college;

7.  Two members who represent the interests of labor, including one who represents the Bureau of Apprenticeship Training of the United States Department of Labor;

8.  Four members who are currently employed in business or industry; and

9.  One member who represents a city chamber of commerce.

B.  Seven members of the committee shall constitute a quorum.  A quorum must be present to transact any business of the committee.  The committee is advisory in nature and shall meet as necessary to provide recommendations to the State Board of Career and Technology Education related to the administration of and standards for youth apprenticeship programs.  The members of the committee shall be reimbursed for travel expenses incurred in performing official duties in accordance with the provisions of the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1993, c. 144, § 3, eff. April 1, 1993.  Amended by Laws 2001, c. 33, § 109, eff. July 1, 2001.

§70-14-129.  Rules.

The State Board of Career and Technology Education shall promulgate rules to implement the provisions of this act.

Added by Laws 1993, c. 144, § 4, eff. April 1, 1993.  Amended by Laws 2001, c. 33, § 110, eff. July 1, 2001.

§70-14A-1.  Repealed by Laws 1961, p. 555, § 1.

§70-14A-1a.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14A-1b.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14A-1c.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14A-1d.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14A-1e.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14A-1f.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14A-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14B-1.  Repealed by Laws 1961, p. 555, § 1.

§70-14B-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14B-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14B-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14c-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14c-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14c-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-14C-17.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-7.  Repealed by Laws 1955, p. 445, § 55.

§70-15-8.  Repealed by Laws 1955, p. 445, § 55.

§70-15-9.  Repealed by Laws 1955, p. 445, § 55.

§70-15-10.  Repealed by Laws 1955, p. 445, § 55.

§70-15-11.  Repealed by Laws 1955, p. 445, § 55.

§70-15-12.  Repealed by Laws 1955, p. 445, § 55.

§70-15-13.  Repealed by Laws 1955, p. 445, § 55.

§70-15-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-15.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-15-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§7015101.  School buildings  Bonds.

Whenever it shall become necessary for the board of education of any school district to raise sufficient funds for the purchase of a school site or sites, or to erect or purchase and equip a suitable school building or buildings, either or both, or for the purpose of making repairs to an existing school building or buildings, or for the purchase of school furniture and fixtures, or for making improvements to any school site or sites, either or both, it shall be lawful for such board of education to borrow money for which it is hereby authorized and empowered to issue bonds bearing a rate of interest not exceeding seven percent (7%) per annum, payable semiannually, at such place as may be shown on the face of such bonds, which bonds shall be payable serially as otherwise provided by law in not more than twentyfive (25) years from date; and the board of education is hereby authorized and empowered to sell such bonds at not less than their par value; provided, before any bonds shall be issued, the board of education shall cause an election to be held in such district as herein provided; provided, further, bonds may be voted in one issue and at the same election for any or all of the purposes hereinbefore enumerated.  Laws 1971, c. 281, Section 15101.  Eff. July 2, 1971.

Laws 1971, c. 281, § 15101, eff. July 2, 1971.

§7015102.  Election  Notice  Cost  Election on same proposition within four (4) months after defeat prohibited.

The board of education shall call an election, to be conducted by the county election board in all respects as other elections, for the purpose of taking the sense of the district upon the question of issuing such bonds, naming in the proclamation of such election the amount of bonds to be voted on and the purpose for which they are to be issued; and it shall cause to be published in a newspaper of general circulation in said district the time and place of such election, such notices to be given at least ten (10) days before such election.  In all instances where proclamations for elections for boards of education are required by statute of the mayor of a city, and in all instances where elections for boards of education are provided for by statute wherein the mayor and city clerk are denominated, the president of the board of education shall be substituted for the mayor and the clerk of the board of education shall be substituted for the city clerk.  Boards of education are hereby declared to be free and independent of cities in all matters relating to school elections legally called upon all school matters, and presidents of boards of education shall have full power to issue proclamations calling school elections; provided, that no election shall be called on the same proposition within four (4) months after such proposition has been defeated at an election by the school district electors.  The provisions of this act as to the waiting period shall not apply where the school facilities have been destroyed by an act of God.  The cost of such elections, together with the cost of such proclamations, publication, notices or other expenses required, shall be legal costs of boards of education.

Laws 1971, c. 281, § 15102, eff. July 2, 1971.

§7015103.  Electors  Qualifications.

On the question of issuance of said bonds, no person shall be qualified to vote unless he be in all respects a school district elector of such district.  In case threefifths (3/5) of the voters thereof voting at such election shall vote affirmatively for the issuance of said bonds, then the said board of education shall issue the same and not otherwise.  The amount of the bonds so voted upon and issued shall not cause the school district to become indebted in an amount, including existing indebtedness, in the aggregate exceeding five percent (5%) of the valuation of the taxable property therein, to be ascertained from the last assessment for state and county purposes previous to the incurring of such indebtedness; but if the school district has an absolute need therefor, such district may, with the assent of threefifths (3/5) of the voters thereof, voting at such election, incur indebtedness to an amount, including existing indebtedness, in the aggregate exceeding five percent (5%) but not exceeding ten percent (10%) of the valuation of the taxable property therein, to be ascertained from the last assessment for state and county purposes previous to the incurring of such indebtedness, for the purpose of acquiring or improving school sites, constructing, repairing, remodeling or equipping buildings or acquiring school furniture, fixtures or equipment or more than one or all of such purposes; and such assent to such indebtedness shall be deemed to be a sufficient showing of such absolute need.  Section 26, Article X, of the Oklahoma Constitution, as amended on April 5, 1955, shall hereafter be in full force and effect.  Provided, that any bond election that shall have heretofore been called or held in accordance with the provisions of Section 26, Article X, of the Oklahoma Constitution, as amended on April 5, 1955, is hereby validated if the bonds so authorized at such election have not yet been sold and delivered. Laws 1971, c. 281, Section 15103.  Eff. July 2, 1971.

Laws 1971, c. 281, § 15103, eff. July 2, 1971.

§7015104.  Form  Provision for collection of annual tax.

The said bonds shall contain all necessary provisions as to form; and such school district shall, before or at the time of the issuance of the same, provide for the collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof.  Laws 1971, c. 281, Section 15104.  Eff. July 2, 1971.

Laws 1971, c. 281, § 15104, eff. July 2, 1971.

§7015105.  Signatures  Registration  Certificate.

The bonds, the issuance of which is provided in the preceding sections, shall be signed by the president, attested by the clerk and registered by the treasurer of the board of education, and shall have endorsed thereon a certificate signed by the county clerk and the district attorney of the county wherein such district is located, stating that said bonds or evidence of debt are issued pursuant to law and that said issue is within the debt limit.

Laws 1971, c. 281, § 15105, eff. July 2, 1971.

§7015106.  Transportation equipment  Bonds.

Any school district that is authorized by law to provide transportation for pupils to and from school may become indebted for the purpose of purchasing transportation equipment and may issue its bonds, as provided for by law, in any amount not exceeding, with existing indebtedness, ten percent (10%) of the valuation of the taxable property within the school district, as shown by the last preceding assessment for state and county purposes previous to the incurring of indebtedness.  The bonds shall be made to mature within a period not to exceed five (5) years from their date.  It is hereby declared that the use of the word "equipment" in Section 26, Article X of the Oklahoma Constitution was intended to include the "transportation equipment" referred to in this section.

Added by Laws 1971, c. 281, § 15106, eff. July 2, 1971.  Amended by Laws 1995, c. 257, § 3, emerg. eff. May 25, 1995.

§70-15-106.1.  Equipment purchase - Bonds.

Any school district may become indebted for the purpose of purchasing equipment and may issue its bonds, as provided for by law, in any amount not exceeding, with existing indebtedness, ten percent (10%) of the valuation of the taxable property within the school district, as shown by the last incurring of indebtedness.  The bonds shall be made to mature within a period not to exceed five (5) years from their date.  It is hereby declared that the use of the word "equipment" in Section 26, Article X of the Oklahoma Constitution was intended to include:  library books, textbooks, school-owned uniforms, computer software, district software licenses and web-based software subscriptions with a term of more than one (1) year but not more than five (5) years, the acquisition of telecommunications devices and components to be used to enhance classroom instruction and maintenance/service contracts which are included as a part of the equipment purchase price.  This provision shall not restrict a school district from issuing bonds with a maturity of greater than five (5) years for the purchase of equipment not listed in this section.  If the maturity of the bond is greater than five (5) years, the maturity of the bond shall not exceed the effective life of any equipment purchased with the proceeds.

Added by Laws 1995, c. 257, § 4, emerg. eff. May 25, 1995.  Amended by Laws 2004, c. 361, § 22, eff. July 1, 2004.

§7015107.  Expenses.

All expenses incident to the issuance of school district bonds, including the expense of holding the bond election, may be paid from the proceeds of such bonds.  Laws 1971, c. 281, Section 15107; Laws 1974, c. 76, Section 1, emerg. eff. April 19, 1974.

Laws 1971, c. 281, § 15107, eff. July 2, 1971; Laws 1980, c. 217, § 6, eff. May 30, 1980.

§7015108.  Investment in government bonds.

The proceeds of any school bonds or any portion thereof, or the sinking fund for the payment of any school bonds, may be invested by the issuing board in any type or series of United States Government Bonds.  Laws 1971, c. 281, Section 15108.  Eff. July 2, 1971.

Laws 1971, c. 281, § 15108, eff. July 2, 1971.

§7015109.  Bond issues of area school districts.

Area school districts may, in accordance with the provisions of Section 9B, Article X of the Oklahoma Constitution, issue bonds in the same manner as bonds are issued by other school districts. Laws 1971, c. 281, Section 15109.  Eff. July 2, 1971.

Laws 1971, c. 281, § 15109, eff. July 2, 1971.

§70-15-201.  Definitions.

For the purposes of this act:

1.  "School bonds" means bonds issued pursuant to the provisions of Sections 15-101 through 15-109 of Title 70 of the Oklahoma Statutes;

2.  "Commissioners" means Commissioners of the Land Office of the State of Oklahoma; and

3.  "Fund" means permanent school fund for the support of common schools of the State of Oklahoma.

Added by Laws 1994, c. 346, § 1, eff. Nov. 8, 1994.

§70-15-202.  Guarantee of bonds issued.

On approval by the Commissioners, bonds issued pursuant to Sections 15-101 through 15-109 of Title 70 of Oklahoma Statutes are guaranteed by the corpus of the permanent school fund for the support of common schools.

Added by Laws 1994, c. 346, § 2, eff. Nov. 8, 1994.

§70-15-203.  Restriction on guarantee of bonds.

The Commissioners shall not approve bonds for guarantee if the approval would result in the total amount of outstanding guaranteed bonds to exceed an amount equal to twice the cost value or twice the market value of the assets of the permanent school fund whichever is lower, exclusive of real estate as calculated by the annual audit of the Commissioners of the Land Office.

Added by Laws 1994, c. 346, § 3, eff. Nov. 8, 1994.

§70-15-204.  Application by school districts for bond guarantee program.

A school district seeking the guarantee of eligible bonds shall apply to the Commissioners on an application which must include:

1.  The name of the school district and the principal amount of the bonds to be issued;

2.  The maturity schedule, estimated interest rate and date of the bonds; and

3.  Any other information as deemed necessary and appropriate by the Commissioners of the Land Office.

The application must be accompanied by a fee set by the Commissioners in an amount to cover costs of administering the guarantee program.  The Commissioners and the State Bond Advisor shall enter into an interagency agreement in order to administer their responsibilities pursuant to the provisions of this act.

From the fees collected, the Commissioners shall enter into a cooperative agreement with the State Bond Advisor to defray any administrative costs of his office in carrying out the provisions of this act.

Added by Laws 1994, c. 346, § 4, eff. Nov. 8, 1994.

§70-15-205.  Duty of State Bond Advisor.

It shall be the duty of the State Bond Advisor to review the bond applications and to advise the Commissioners of the validity of the guarantee application.

Added by Laws 1994, c. 346, § 5, eff. Nov. 8, 1994.

§70-15-206.  Requirements for districts applying for guarantee.

A.  Any district applying to utilize the provisions of this act for its bonded indebtedness shall:

1.  Be certified to be in good standing and be accredited without probation by the State Board of Education;

2.  Verify to the Commissioners that the bond issue involved is within any limitation provided by law;

3.  Comply with such criteria or other requirements deemed necessary by the Commissioners; and

4.  Fully comply with all provisions of the rules promulgated by the Commissioners pursuant to this act.

B.  No guarantee of bonds shall be effective unless approved by a majority of the Commissioners.

Added by Laws 1994, c. 346, § 6, eff. Nov. 8, 1994.

§70-15-207.  Inability to pay on guaranteed bond - Notice.

Immediately following a determination that a school district will be or is unable to pay maturing or matured principal or interest on a guaranteed bond, but not later than the fifth business day before the maturity date, the district shall notify the State Bond Advisor and the Commissioners of the Land Office.

Added by Laws 1994, c. 346, § 7, eff. Nov. 8, 1994.

§70-15-208.  Transfer of funds to pay maturing or matured bond - Cancellation of bond - Reimbursement by school district.

A.  Following receipt of notice, the Commissioners shall cause to be transferred from the permanent school fund the necessary funding to pay the maturing or matured principal or interest.

B.  Immediately following receipt of the funds for payment of the principal or interest, the district treasurer shall pay the amount due and forward the canceled bond or coupon to the Commissioners of the Land Office.

C.  Following full reimbursement to the fund with interest, the Commissioners shall forward the canceled bond to the school district for which the payment was made.

Added by Laws 1994, c. 346, § 8, eff. Nov. 8, 1994.

§70-15-209.  No acceleration of remaining bonds due to default.

If a school district fails to pay principal or interest on a bond guaranteed by the fund when it matures, other amounts not yet mature are not accelerated and do not become due by virtue of the school district default.

Added by Laws 1994, c. 346, § 9, eff. Nov. 8, 1994.

§70-15-210.  Collection of deficient payments from school districts.

A.  If the Commissioners make payment from the fund on behalf of a school district, the Commissioners shall withhold from any trust fund apportionment payable to the school district until the amount paid, plus interest, is repaid in full or the Commissioners may proceed to collect the deficient payments plus interest and reasonable attorney fees as provided by Section 365.5 of Title 62 of the Oklahoma Statutes.  Monies collected from said school district for deficient payments shall be forwarded to the Commissioners within thirty (30) days of collection.  In the determination of State Aid pursuant to Section 18-200 of Title 70 of the Oklahoma Statutes the State Apportionment component of the Foundation Program Income shall be determined as if the school district had received all state apportionment funds withheld pursuant to this section.

B.  The amount withheld shall be deposited to the credit of the permanent school fund.

C.  Immediately following any payments from the fund on behalf of a school district pursuant to this section, the Commissioners shall notify the State Treasurer of the payment for purposes of taking any action as is required by Section 8 of this act.

Added by Laws 1994, c. 346, § 10, eff. Nov. 8, 1994.

§70-15-211.  Implementation.

The Commissioners of the Land Office shall adopt rules necessary to implement the provisions of this act.

Added by Laws 1994, c. 346, § 11, eff. Nov. 8, 1994.

§70-16-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-6A.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-14.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-15.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-16.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-17.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-18.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-19.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-20.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-20a.  Repealed by Laws 1957, p. 506, § 1.

§70-16-20b.  Repealed by Laws 1957, p. 506, § 1.

§70-16-21.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-22.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-23.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-16-24.  Repealed by Laws 1961, p. 155, § 1.

§70-16-101.  State Textbook Committee - Members - Qualifications - Travel expenses - Terms.

There is hereby created the State Textbook Committee, which shall be composed of thirteen (13) members appointed by the Governor with the advice and consent of the Senate:  two members from each congressional district, two members from the state at large and one member who shall be a lay citizen not having a teaching certificate and having at least one child in the public schools of Oklahoma.  However, when congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by two board members until such time as each of the modified congressional districts is represented by two board members.  A majority of the twelve educator members shall be classroom teachers.  The regular terms of all members shall be for three (3) years.  Members shall not be eligible to succeed themselves.  At no time shall more than one member of the State Textbook Committee be an employee of the same school district.  Each educator member shall have had not less than five (5) years' teaching or supervisory experience in the public schools of Oklahoma at the time of appointment, and shall be actively employed in the public schools of Oklahoma during the term of service on said Committee.  The State Superintendent of Public Instruction or a designated member of the staff shall serve as Secretary of the Committee and vote only when there is a tie vote in the membership of the Committee.  Each member shall receive necessary traveling expenses while in the performance of duties pursuant to the State Travel Reimbursement Act.

The Committee may meet at the call of the State Superintendent of Public Instruction at the State Capitol and elect by secret written ballot a chair and vice-chair from its membership to serve for the year.  The terms for which new members from the congressional districts are appointed shall be staggered by the Governor in making appointments.  The terms of four members shall expire each year.  The four new members appointed each year shall be certified in one of the curriculum areas in which the textbooks will be adopted that ensuing fiscal year.

Added by Laws 1971, c. 281, § 16-101, eff. July 2, 1971.  Amended by Laws 1976, c. 99, § 1, emerg. eff. May 11, 1976; Laws 1985, c. 178, § 54, operative July 1, 1985; Laws 1992, c. 364, § 9, emerg. eff. June 4, 1992; Laws 1993, c. 229, § 1, eff. July 1, 1993; Laws 2002, c. 375, § 18, eff. Nov. 5, 2002; Laws 2003, c. 229, § 5, emerg. eff. May 20, 2003.

§7016101.1.  Lay citizen  Term.

The lay citizen appointed shall be appointed for a term of three (3) years.

Laws 1976, c. 99, § 2, emerg. eff. May 11, 1976; Laws 1993, c. 229, § 2, eff. July 1, 1993.

§7016102.  Meetings  Selection of textbooks.

A.  The State Textbook Committee shall meet at the call of the chairperson as often as necessary, with two (2) weeks' public notice, to discharge its responsibilities.  Not later than the first day of December of each year the State Textbook Committee shall meet at the call of the chairperson at the State Capitol and select textbooks for subjects taught in the public schools of the state up to and including the twelfth grade, which selections shall be for not more than six (6) years for every textbook.

B.  From the effective date of this act until December 31, 1993, the Committee may extend by up to two (2) years the five-year adoption period of those textbooks currently on the state adopted list, or provide for an interim adoption period of not to exceed three (3) years for textbooks for certain subjects, for the purpose of correlation with a six-year adoption cycle or for restructure of the adoption cycle of subjects.  "Textbooks", as used in Sections 16-101 through 16-124 of this title, means instructional materials that are designed for use by pupils as a learning resource.  Instructional materials may be printed or nonprinted and may include textbooks, technology-based and other educational materials.  Technology-based materials do not include the equipment required to make use of those materials.

C.  Said Committee shall select textbooks or series of textbooks for each subject, which are in its judgment satisfactory.  The State Textbook Committee may determine that unusual or extraordinary circumstances exist in a particular subject area during the period for which textbooks have been selected for that subject area.  Unusual or extraordinary circumstances shall include but not be limited to significant new techniques of teaching in a particular subject area or significant new findings or discoveries in a particular subject area.  Upon a determination by three-fourths (3/4) of the members of the State Textbook Committee that unusual or extraordinary circumstances exist in a particular subject area, the Committee may select one or more textbooks in that subject area for the remainder of the adoption period.

D.  Five or more district boards of education may petition the State Board of Education to add a book or series of textbooks to the approved list selected by the State Textbook Committee.

The State Board of Education shall promulgate rules to implement the method and time frame for handling such petitions in the most expeditious manner.

Laws 1971, c. 281, § 16-102, eff. July 2, 1971; Laws 1976, c. 99, § 3, emerg. eff. May 11, 1976; Laws 1977, c. 229, § 1, emerg. eff. June 14, 1977; Laws 1979, c. 94, § 1, emerg. eff. April 23, 1979; Laws 1984, c. 241, § 4, eff. Nov. 1, 1984; Laws 1991, c. 280, § 69, eff. July 1, 1991; Laws 1993, c. 229, § 3, eff. July 1, 1993.

§7016102.1.  Public hearing on proposed textbooks.

The State Textbook Committee shall conduct a public hearing in the first two (2) weeks of October each year for the purpose of gathering public testimony concerning the various textbooks being considered for adoption by the Committee.  Any person wishing to be heard at the public hearing shall register with the secretary of the State Textbook Committee at least two (2) weeks prior to the date set for the public hearing.  The registration shall be accompanied by a typed summary detailing the nature of the testimony which will be presented at the public hearing.  All testimony shall pertain to a specific textbook or textbooks for which the State Textbook Committee has received bids.  The time and number of people testifying for any one organization may be limited by the State Textbook Committee.  The Committee, in its discretion, may conduct additional public hearings.  The date of the public hearing shall be set by the Committee when the advertisement for bids for books is issued.

Added by Laws 1984, c. 241, § 1, eff. Nov. 1, 1984.  Amended by Laws 1993, c. 229, § 4, eff. July 1, 1993.

§70-16-103.  Advertisement - Sealed bids - Display of textbooks.

The State Textbook Committee shall advertise for books in all basic subjects in such manner and for such time as it may deem best.  Each year the Committee shall advertise for sealed bids from publishers of textbooks for furnishing textbooks for the public schools of this state.  Each bid shall state specifically and clearly the price at which each book will be furnished FOB the bidder's depository or delivered to any ordering school district in this state, and the price the books may be sold for through local retail book dealers, and shall be accompanied by a sample copy of each book offered in such bid, together with any teacher edition or teacher aids used with such book.  A copy of each textbook for which a bid has been accepted by the Committee shall be displayed in at least one library or institution of higher education within each Congressional District in this state.  The facility shall have free public access.  The textbooks shall be displayed from the time they are accepted by the Committee until their final selection or rejection.  A record of all the books delivered direct to any school district shall be immediately furnished by the shipper and the school district to the State Board of Education.  Each bid shall be accompanied by a sworn statement specifically:

1.  Stating whether the publisher is the owner of any interest or share in any other textbook publishing houses and, if so, giving the names and addresses thereof;

2.  Showing whether any member of the Committee is in any manner interested, directly or indirectly, in such person, firm, or corporation submitting such bid; and

3.  Showing the name and address of every committee, public official, or individual in this state who has been furnished, within the preceding twelve (12) months, any copy of the textbook or textbooks or any edition thereof included in the bid, together with the numbers and titles thereof furnished to each recipient.

If the fact shall be disclosed that any member of the Committee, State Textbook Director, or any employee of that office is interested in the bidder, it shall work a disqualification of such member, and the member shall not be permitted to serve on the Committee, and the bidder shall be disqualified.  If it shall be disclosed that such sworn statement does not accurately and completely give the information required, the State Textbook Committee shall disregard the bid.  Oklahoma authors of school textbooks shall be permitted to receive the customary royalty, regardless of employment.

Added by Laws 1971, c. 281, § 16-103, eff. July 2, 1971.  Amended by Laws 1984, c. 241, § 2, eff. Nov. 1, 1984; Laws 1993, c. 229, § 5, eff. July 1, 1993; Laws 1997, c. 341, § 2, emerg. eff. June 9, 1997.

§7016104.  Delivery of bids  Examination and investigation  Consultants  Adoption of textbook.

All bids shall be sealed and delivered to the secretary of the State Textbook Committee, to be delivered by the secretary to the Committee for the purpose of considering the bids.  The Committee shall meet prior to August 15 of each year at the time and place mentioned in the advertisement, to open and examine the sealed bids received, and make a full and complete investigation of all books and the bids accompanying the same.  The Committee may use regular classroom teachers as consultants.  The books shall be selected after careful consideration of all the books presented, and the books selected for adoption shall be those which, in the opinion of the Committee, are best suited for the public schools in this state.  The Committee shall give consideration to any legislative resolution concerning textbook content and the testimony received at public hearings when making the selections.  The Committee shall proceed without delay to select, for use of the public schools of this state, textbooks as specified in this article and shall notify publishers to whom contracts are awarded.  If the State Textbook Committee determines that significant inaccuracies exist in the contents of a textbook which has been bid or that information contained in the textbook is not current, the Committee may adopt the book on a provisional basis.  Final adoption of the textbook and use of textbook money shall be contingent upon the publisher providing a modified or revised textbook which is acceptable by the State Textbook Committee.

Laws 1971, c. 281, § 16-104, eff. July 2, 1971; Laws 1984, c. 241, § 3, eff. Nov. 1, 1984; Laws 1993, c. 229, § 6, eff. July 1, 1993.

§70-16-105.  Repealed by Laws 1993, c. 229, § 22, eff. July 1, 1993.

§70-16-106.  Publishers' contracts - Prices - Reduction - Term of contract - Braille versions.

A.  All contracts with publishers shall be signed by the chairperson and secretary of the State Textbook Committee on behalf of the state.  Each contract shall stipulate the price at which each textbook will be sold to the State of Oklahoma, and that all copies supplied to the State of Oklahoma will be equal to or better than the official copy filed with the secretary of the Committee.  The State Textbook Committee may approve the substitution of a later edition in lieu of the textbook originally selected.  The publisher shall stipulate in the contract that:

1.  The price for which the textbook is to be furnished will be the lowest at which the same textbook will be sold or offered for sale for the purpose of securing a state or local selection or adoption elsewhere in the United States during the six (6) months prior to the date of the execution of the contract;

2.  It will reduce the contract price of the textbook, if the price of the same textbook is reduced below such contract price elsewhere in the United States, and that it will file with the secretary of the Committee a sworn statement of such reduction made elsewhere;

3.  If it prepares any supplementary or abridged or special editions of any of the textbooks, and shall sell such editions elsewhere at a lower price than that stipulated in the contract, it will file copies of any and all such editions, together with the prices thereof, with the secretary of the Committee;

4.  It has not entered into any understanding, agreement or combination to control the prices or restrict competition in the sale of textbooks;

5.  It will furnish the textbooks to the State of Oklahoma during the term of the contract in such amounts as may be required; and

6.  It will furnish for a like period in lieu of the corresponding textbooks under contract any other books listed in any annual statement subsequently filed by it during the term of the contract to any school district at the lowest new prices contained in such statement, and that it will maintain said prices uniformly through the state.

B.  Textbooks selected by the State Textbook Committee may be purchased by school districts at the prices for which contracts have been awarded, pending the effective dates of the contracts.

C.  The chairperson and secretary of the State Textbook Committee, on the advice and consent of the attorney for the State Department of Education, may, with the consent of the holders of state textbook contracts, change any contract to conform with the provisions of Section 16-102 of this title.

D.  As requested by a school district or the Oklahoma School for the Blind, all publishers who enter into contracts with the State Textbook Committee shall be required to furnish the Committee with electronic files in a file format from which Braille and other accessible versions of the instructional materials can be produced.  The file format in which electronic instructional materials files are provided to the Committee shall be in a format prescribed by federal law or regulations promulgated by the United States Department of Education which requires national standards for electronic files to be used for production of accessible instructional materials.  In the absence of a federal law or regulation establishing a national standard, a file format standard shall be prescribed by the State Department of Rehabilitation Services.

Added by Laws 1971, c. 281, § 16-106, eff. July 2, 1971.  Amended by Laws 1976, c. 99, § 5, emerg. eff. May 11, 1976; Laws 1993, c. 229, § 7, eff. July 1, 1993; Laws 1994, c. 74, § 1, eff. July 1, 1994; Laws 1997, c. 97, § 1, eff. July 1, 1997; Laws 2004, c. 238, § 1, eff. July 1, 2004.

§7016107.  Revised editions  Late adoptions.

A.  In the event that a publisher whose bid has been accepted shall publish at any time before the expiration of the adoption period a new or revised edition of the adopted textbook, the State Textbook Committee may require such publisher to substitute such new or revised edition for the adopted edition at a price to be mutually agreed upon by the publisher and the State Textbook Committee, but not in excess of the lowest price at which the same textbook will be sold or offered for sale for the purpose of securing a state or local selection or adoption elsewhere in the United States during the twelve (12) months preceding the date of submitting such new or revised edition.  A contract shall be made for such new or revised edition as for any other selection.  Each bidder shall expressly agree to this provision as a part of the bid and the contract awarded if successful.

B.  In the event that a publisher shall publish a textbook for a subject during the period for which adoptions for that subject have not expired, such publisher may submit a bid for such textbook at the time and in the manner other bids are submitted.  The State Textbook Committee may adopt such book for the balance of the adoption period and thereafter local textbook committees may adopt such book.

Laws 1971, c. 281, § 16107, eff. July 2, 1971; Laws 1993, c. 229, § 8, eff. July 1, 1993.

§7016108.  Surety bond  Approval of contract  Recoveries.

The bidder to whom one or more contracts may be awarded shall make and execute a good and sufficient surety bond, payable to the State of Oklahoma, in a sum not less than Two Thousand Dollars ($2,000.00), nor more than Ten Thousand Dollars ($10,000.00), to be fixed by the Committee, conditioned that the contractor shall perform all of the conditions of the contract.  Prior to acceptance, the contract shall be approved by an attorney for the State Department of Education and shall be in conformity with, and subject to, all of the provisions of this article.  The bond shall not be exhausted by a single recovery thereon but may be sued upon until the full amount thereof is recovered; and the Committee may, after twenty (20) days' notice, require a new bond to be given, and in the event the contractor shall fail to furnish such new bond, such contract may at the option of the Committee be forfeited.

Laws 1971, c. 281, § 16108, eff. July 2, 1971; Laws 1993, c. 229, § 9, eff. July 1, 1993.

§7016109.  Right to reject bids  Failure to secure textbooks.

The State Textbook Committee shall have and reserve the right to reject any and all bids, if said Committee be of the opinion that any or all bids should, for any reason, be rejected; and in case it fails, from among the proposals submitted, to select sufficient books upon any of the branches of study provided for herein, it may advertise for sealed bids under the same terms as before, and proceed in its investigation in all respects as it did in the first instance.

Laws 1971, c. 281, § 16109, eff. July 2, 1971.

§7016110.  List of textbooks.

As soon as any contract is entered into for the furnishing of textbooks for use in the public schools of the state, the secretary of the State Textbook Committee shall send a list of the textbooks selected by the State Textbook Committee to every superintendent of schools and local textbook committee in the state, which list shall show the respective prices of such textbooks and contain such other information as the secretary shall deem advisable.  The secretary shall annually publish and distribute a list of all textbooks that have been selected and that are then in force.

Laws 1971, c. 281, § 16110, eff. July 2, 1971; Laws 1993, c. 239, § 40, eff. July 1, 1993; Laws 1993, c. 360, § 9, eff. July 1, 1993.

NOTE:  Laws 1993, c. 229, § 10 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§70-16-111.  Local textbook committee - Examination copies, teacher editions and software copies - Adoptions of textbooks - Textbook orders.

A.  The superintendent of schools of each school district in the state shall appoint a local textbook committee consisting of not fewer than three nor more than nine members.  Each committee shall have one lay member, with the remainder of the members being teachers employed in the public schools of the district, a majority of whom shall be classroom teachers.  The superintendent of schools or a designee who shall be a principal or a curriculum specialist shall serve as chairperson of such local textbook committee.

B.  Upon the written request of any duly appointed local textbook coordinator, the publisher of a textbook selected by the State Textbook Committee shall furnish at least one examination copy of the textbook and the teacher edition of the textbook, if one is published, and a copy of software for purposes of complete demonstration and review, if available, to the school district so that the local textbook committee may examine any or all new adoptions in the subjects taught or to be taught in schools in the district.

C.  On or before a date to be fixed by the State Board of Education, each local textbook committee shall adopt textbooks from the multiple list selected by the State Textbook Committee in such manner as shall be prescribed by the State Board of Education.  Each local textbook committee shall serve without compensation and shall cease to exist when local adoptions have been completed and shall be replaced by another local textbook committee appointed in the same manner as herein provided.

D.  On or before a date to be fixed by the State Board of Education, the superintendent of each school district shall submit to the State Board of Education a textbook plan outlining the estimated number of textbooks needed by the school district and the total amount of money to be expended by the district for textbooks including the allocated funds and any additional supplemental funds to be expended.  The superintendent or textbook coordinator appointed by the superintendent, shall place orders from the proper depository or depositories for all of the textbooks needed as outlined in the textbook plan by the district for the ensuing year.  The superintendent of a school district or textbook coordinator may order any textbooks placed on the official multiple textbook list.  If the order exceeds the allocation for each school district as provided in Section 16-114 of this title any additional funds expended shall be reported on the statement of expenditures for the district.

Added by Laws 1971, c. 281, § 16-111, eff. July 2, 1971.  Amended by Laws 1988, c. 64, § 1, operative July 1, 1988; Laws 1989, c. 380, § 1, operative July 1, 1989; Laws 1991, c. 3, § 19, eff. July 1, 1991; Laws 1993, c. 239, § 41, eff. July 1, 1993; Laws 1993, c. 360, § 10, eff. July 1, 1993; Laws 1997, c. 341, § 3, emerg. eff. June 9, 1997.

NOTE:  Laws 1993, c. 229, § 11 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§7016111.1.  Supplementary textbooks and materials.

Twenty percent (20%) of the funds allocated for textbooks in Section 16-114 of this title may be used by a school district for supplementary textbooks and other instructional materials other than those selected and listed by the State Textbook Committee.

Laws 1974, c. 124, § 1, emerg. eff. May 3, 1974; Laws 1976, c. 99, § 4, emerg. eff. May 11, 1976; Laws 1993, c. 229, § 12, eff. July 1, 1993.

§70-16-112.  Repealed by Laws 1993, c. 229, § 22, eff. July 1, 1993.

§70-16-113.  Costs of textbooks - How paid - Repair service.

A.  All monies allocated for the purchase of textbooks shall be sent directly to the school districts.  The treasurer of each school district shall enter the allocated textbook amount for deposit in the appropriate account and the reporting of financial transactions involving textbooks shall be made according to the Oklahoma Cost Accounting System, as adopted by the State Board of Education pursuant to Section 5-135 of this title.  The price to be paid for instructional materials on the state textbook list shall be no greater than that stipulated in the contract with the publisher.  The State Board of Education shall approve purchase order forms to be used by school districts to order books from the depository.  All books ordered shall be delivered to the school district.  Depositories are authorized to confer with individual school districts on plans to reduce the number of textbooks returned by school districts to depositories and to confer on restocking fees associated with such returns.

B.  The State Board of Education shall provide sufficient office space, equipment, records and supplies necessary for a proper performance of the duties and functions vested in it and the State Textbook Committee, and the State Board of Education shall appoint and fix the compensation and duties of necessary personnel to assist the State Board of Education in performing its said duties and functions.

C.  The State Board of Education shall not reserve any funds from appropriations made for the purchase of textbooks for rebinding or for freight or transportation costs.  Each school district shall be responsible for any cost incurred by that district for rebinding services or freight or transportation costs.

Added by Laws 1971, c. 281, § 16-113, eff. July 2, 1971.  Amended by  Laws 1993, c. 229, § 13, eff. July 1, 1993; Laws 1997, c. 341, § 4, emerg. eff. June 9, 1997.

§70-16-114.  Repealed by Laws 2002, c. 2, § 24, emerg. eff. Feb. 15, 2002.

§70-16-114.1.  Allocation of funds for the purchase of textbooks.

The funds appropriated for the purchase of textbooks shall be apportioned by the State Board of Education to each school district pursuant to the provisions of Sections 16-101 through 16-124 of this title.  Upon application from a local school district, the State Board of Education may allocate funds appropriated for the purchase of textbooks to be used for the purchase of special education textbooks or other instructional materials for those students enrolled in special education programs.  Approval of funds shall be based on the following formula:

No funds shall be provided for students attending special education classes less than two (2) hours per day.  Those attending two (2) hours or more per day but less than four (4) hours shall receive a one-half (1/2) allocation.  Those attending special education classes for four (4) or more hours per day shall receive a full allocation.

Added by Laws 1995, c. 305, § 16, eff. July 1, 1995.

§70-16-114a.  Textbook allocation and adjustment.

Based upon legislative appropriations, the State Board of Education shall determine the textbook allocation to be distributed to each school district in the state.  Each year the textbook allocation for each school district shall be calculated and distributed in July and adjusted in December.  The initial allocation shall be calculated based on the audited end-of-year average daily attendance of the preceding school year multiplied by Fifty-five Dollars ($55.00).  The initial allocation shall be calculated and distributed to each school district in July.  The December adjustment shall be calculated by multiplying the audited first nine (9) weeks' average daily attendance for that current school year by Fifty-five Dollars ($55.00) and subtracting from that amount the amount of the initial allocation.  The adjustment shall be calculated in December and distributed to each eligible school district no later than January 15.  A school district shall receive an adjustment only if the adjustment figure as calculated in this section is greater than zero.  The State Department of Education shall retain from the total amount appropriated for textbooks not less than one percent (1%) of the total amount to be used for the purpose of making the adjustments.  If the amount appropriated, including the retained amount, is not sufficient to fully fund the adjusted allocation, each school district eligible for an adjustment shall receive a proportionate reduction in funding.  Any unused portion of the value of textbooks allowed to a school district shall be cumulative and may be retained by the school district the following fiscal year, in addition to the allocation it is entitled to receive during such fiscal year.  All textbooks distributed to a school district that have been destroyed by fire or other hazard shall be replaced by the State Board of Education.  The total cost of all additional textbooks delivered to school districts to replace those destroyed by fire or other hazard shall not exceed, for the entire state in any fiscal year, the aggregate sum of One Hundred Thousand Dollars ($100,000.00), which sum shall be reserved for such purpose from any appropriation made to carry out the provision of this article for any fiscal year.

Added by Laws 2002, c. 2, § 7, emerg. eff. Feb. 15, 2002.

§7016115.  Contractors  Book depositories  Insufficient stock or supply.

All contractors shall establish and maintain a suitable and convenient depository or depositories in the State of Oklahoma where a stock of their books to supply all immediate demands shall be kept.  Said depository or depositories may be operated jointly with other contractors.  Each contractor shall maintain at the depository a sufficient supply of textbooks for individuals or boards of education desiring to purchase the same and shall be required to sell such books to any individual or board of education at the same price at which the textbook is sold to the State of Oklahoma plus cost of transportation to the individual or board of education purchasing the textbook.  Upon the failure of any contractor to carry a sufficient stock of books at the depository to take care of all immediate demands of the State of Oklahoma and others requesting the same, or to furnish the textbooks as required by the contract, the State Board of Education shall have power to recover on the bond given by such contractor for the full value of the books not furnished as required by the contract and terminate said contract.

Laws 1971, c. 281, § 16115, eff. July 2, 1971; Laws 1993, c. 239, § 42, eff. July 1, 1993; Laws 1993, c. 360, § 11, eff. July 1, 1993.

NOTE:  Laws 1993, c. 229, § 14 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§70-16-116.  Repealed by Laws 1993, c. 229, § 22, eff. July 1, 1993.

§7016117.  List of names of agents and representatives of publishers.

Each person, firm or corporation offering textbooks for sale in the State of Oklahoma shall list with the secretary of the State Textbook Committee the names and addresses of its agents or representatives which shall be a matter of public record in the office of the secretary of the State Textbook Committee.

Laws 1971, c. 281, § 16117, eff. July 2, 1971; Laws 1993, c. 229, § 15, eff. July 1, 1993.

§7016118.  Rules for issuance of textbooks.

The State Board of Education shall adopt rules for the issuance of textbooks to school children and for the preservation of such textbooks, and all rules it deems necessary to carry out its duties and functions, and all such rules shall apply alike to all school districts.  It shall prescribe the form of all reports and applications, and superintendents of schools, and boards of education shall be required to make such reports fully and completely at the time and in the manner prescribed by the State Board of Education.  The State Board of Education shall keep an exact account of the cost of books distributed to each school district, together with the proper proportion of transportation and accounting charges.

The State Textbook Committee shall also have the power to adopt such rules as it deems necessary to enable it to perform its functions and duties.

Laws 1971, c. 281, § 16118, eff. July 2, 1971; Laws 1993, c. 229, § 16, eff. July 1, 1993.

§7016119.  Sample textbooks.

All advance or sample copies of textbooks or any edition thereof furnished to any member of the State Textbook Committee, or to any individual for the purpose of obtaining a selection of the textbook by the State Textbook Committee, shall not be sold by the recipient thereof, but shall be disposed of as may be prescribed by the rules of the State Board of Education.  Any advance or sample textbook or any edition thereof furnished to a member of a local textbook committee, or to any school official or individual for the purpose of obtaining a local adoption of the textbook, may be returned to the publisher for credit if the cost of such book was charged against the value of textbooks allowed such school district.  Publishers shall pay the cost of shipment on returned samples.  All publishers having contracts to furnish textbooks to the State of Oklahoma shall be required to file with the State Board of Education, not later than the first day of January and the first day of July of each year following the dates of their respective contracts, a sworn statement showing the names and addresses of all persons to whom they have furnished, during the preceding six (6) months, any advance or sample copies of such textbooks, or any edition thereof, together with the numbers and titles of such textbooks furnished to each such recipient, and a failure to do so, or to give accurate and complete information concerning the same, shall authorize the State Board of Education to cancel the contract of such publisher.

Laws 1971, c. 281, § 16119, eff. July 2, 1971; Laws 1993, c. 229, § 17, eff. July 1, 1993.

§7016120.  Prior contracts.

All legally executed contracts and extensions thereof now existing between any person, firm or corporation and the State of Oklahoma for furnishing textbooks on the basis of an exclusive adoption shall remain in full force and effect until such contract or extension thereof has expired, and the State Board of Education shall purchase and distribute such textbooks.  Laws 1971, c. 281, Section 16120.  Eff. July 2, 1971.

Laws 1971, c. 281, § 16120, eff. July 2, 1971.

§7016121.  Free textbooks  Ownership  Return or payment therefor.

A.  All textbooks adopted, purchased and distributed to school districts shall be furnished free of cost to the school children of such districts and shall be owned by such districts and each district shall mark each textbook with an appropriate number or other identification as deemed necessary to maintain proper records thereof.  Each district board of education shall ensure that all textbooks necessary for completion of assigned course work are routinely available for every child enrolled in the schools of the district for the child's personal use in a manner that will enable the child to complete assigned course work.  The State Board of Education shall maintain a replacement program so that all textbooks for student use are in satisfactory condition.  Nothing herein shall prevent the purchase, from local school district funds, of any adopted textbook or any additional and supplementary textbooks if the board of education of any school district deems it necessary to make such purchases in order to establish and maintain the highest standards of excellence of its schools.

B.  1.  Each school child who has been issued a set of textbooks pursuant to this section, and the parents or legal guardian of such child shall be responsible to the school district for the return of or payment for such textbook issued to the child which is not returned to the school.

2.  The State Board of Education is authorized to promulgate rules requiring the return of or payment for any textbook used by a school child which is not returned to the school.  Such rules shall provide for certain exceptions to such policies.  Local boards shall include considerations for the inability to pay for the textbook, and reasons for the nonreturn of the textbook.  A local school board is authorized to withhold transcripts, or other records of the school relating to any school child who fails to return a textbook or make payment for the textbook if not returned.  For the purpose of this subsection, the term "transcript" shall include any record of a grade or grades given to a student by a teacher.

3.  The provisions of this subsection shall not authorize the State Board of Education to prevent any school child from actually receiving a grade he is otherwise entitled to for completion of a course of study, from graduating upon completion of the requirements, or from obtaining any records or information supplied to the school or otherwise owned by the child.

Laws 1971, c. 281, § 16-121, eff. July 2, 1971; Laws 1985, c. 83, § 1, emerg. eff. May 23, 1985; Laws 1993, c. 229, § 18, eff. July 1, 1993.

§7016122.  Bribes  Punishment.

Any person who directly or indirectly promises or offers to give, or causes to be promised, offered or given, any money, books, bribe, present or reward or any valuable thing whatsoever to any member of the State Board of Education, the State Textbook Committee, or a local textbook committee, or any member of a board of education, teacher or other person with the intent to influence a decision on any question, matter, cause or proceeding in the selection or adoption of any textbooks, or series of textbooks, upon conviction, shall be guilty of a felony.  Any teacher in the public schools of Oklahoma, any superintendent of a school district or any employee of a school district who shall in any way be interested in the profits, proceeds or sale of any school textbook used in the public schools under such person's charge, or with which such person is connected in any official capacity, upon conviction, shall be guilty of a misdemeanor, and shall be punished by a fine of not less than Fifty Dollars ($50.00) and not more than Two Hundred Dollars ($200.00), and shall in addition thereto forfeit the office or position.

Added by Laws 1971, c. 281, § 16122, eff. July 2, 1971.  Amended by Laws 1993, c. 239, § 43, eff. July 1, 1993; Laws 1993, c. 360, § 12, eff. July 1, 1993; Laws 1997, c. 133, § 573, eff. July 1, 1998.

NOTE:  Laws 1993, c. 229, § 19 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§7016123.  Soliciting or receiving bribes  Punishment.

Any member of the State Board of Education and any member of the State Textbook Committee who directly or indirectly solicits, receives or agrees to receive any money, goods, bribe, present, reward or any valuable thing whatsoever with the intent, and which will have the effect, to influence a decision on any question, matter, cause or proceeding in the selection or adoption of any textbook or series of textbooks provided for in this article, upon conviction, shall be guilty of a felony.

Any superintendent of schools, any member of a board of education, and any member of a local textbook committee who directly or indirectly solicits, receives or agrees to receive any money, goods, bribe, present, reward or any valuable thing whatsoever with the intent and which will have the effect to influence a decision on any question, matter, cause or proceeding in the selection or adoption of any textbook or series of textbooks, upon conviction, shall be guilty of a misdemeanor, and shall be punished by a fine of not to exceed Five Hundred Dollars ($500.00), or by imprisonment in the county jail for a term of not to exceed six (6) months, or both such fine and imprisonment.

Added by Laws 1971, c. 281, § 16123, eff. July 2, 1971.  Amended by Laws 1993, c. 239, § 44, eff. July 1, 1993; Laws 1993, c. 360, § 13, eff. July 1, 1993; Laws 1997, c. 133, § 574, eff. July 1, 1998.

NOTE:  Laws 1993, c. 229, § 20 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.

§7016124.  Violations of act  Punishment.

Any person, firm or corporation that violates any of the provisions of this article, or any of the rules of the State Board of Education or the State Textbook Committee adopted pursuant to the provisions of this article, the penalty for violation thereof not otherwise being provided herein, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not less than One Hundred Dollars ($100.00) and not more than Five Hundred Dollars ($500.00), or by imprisonment in the county jail for not less than ninety (90) days and not more than one (1) year, or by both such fine and imprisonment.  Any public official or public employee violating any of the provisions of this article or any of such rules shall be subject to the foregoing penalties and in addition thereto shall forfeit the position or office.  Any officer or employee of the State Board of Education or of the State Textbook Committee who knowingly or willingly apportions or disburses any money appropriated to carry out the provisions hereof, contrary to the provisions hereof, shall be subject to the foregoing penalties and in addition thereto shall forfeit the office or position.

Laws 1971, c. 281, § 16124, eff. July 2, 1971; Laws 1993, c. 229, § 21, eff. July 1, 1993.

§70-17-1.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-2.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-3.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-4.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-5.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-6.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-7.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-8.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-9.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-10.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-11.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-12.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-13.  Repealed by Laws 1961, p. 555, § 1.

§70-17-14.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-15.  Repealed by Laws 1969, c. 157, § 17, operative Aug. 2, 1969.

§70-17-101.  Definitions.

The following words and phrases as used in this act, unless a different meaning is clearly required by the context, shall have the following meanings:

(1)  "Retirement system" shall mean the Teachers' Retirement System of Oklahoma, as defined in Section 17-102 of this title.

(2)  "Public school" shall mean a school district, a state college or university, the State Board of Education, the State Board of Career and Technology Education and any other state educational entity conducted within the state supported wholly or partly by public funds and operating under the authority and supervision of a legally constituted board or agency having authority and responsibility for any function of public education.

(3)  "Classified personnel" shall mean any teacher, principal, superintendent, supervisor, administrator, librarian, certified or registered nurse, college professor, or college president whose salary is paid wholly or in part from public funds.  An employee of any state department, board, board of regents or board of trustees, who is in a supervisory or an administrative position, the function of which is primarily devoted to public education, shall be considered classified personnel under the meaning of this act, at the discretion of the Board of Trustees of the Teachers' Retirement System.  The term "teacher" shall also include instructors and counselors employed by the Department of Corrections and holding valid teaching certificates issued by the State Department of Education.  Provided, that a person employed by the Department of Corrections as an instructor or counselor shall have been actively engaged in the teaching profession for a period of not less than three (3) years prior to employment to be eligible to participate in the Oklahoma Teachers' Retirement System.  The Department of Corrections shall contribute the employer's share to the Oklahoma Teachers' Retirement System.

(4)  "Nonclassified optional personnel" shall include cooks, janitors, maintenance personnel not in a supervisory capacity, bus drivers, noncertified or nonregistered nurses, noncertified librarians, and clerical employees of the public schools, state colleges, universities or any state department, board, board of regents or board of trustees, the functions of which are primarily devoted to public education and whose salaries are paid wholly or in part from public funds.

(5)  "Employer" shall mean the state and any of its designated agents or agencies with responsibility and authority for public education, such as boards of education of elementary and independent school districts, boards of regents, boards of control or any other agency of and within the state by which a person may be employed for service in public education.

(6)  "Member" shall mean any teacher or other employee included in the membership of the system as provided in Section 17-103 of this title.

(7)  "Board of Trustees" shall mean the board provided for in Section 17-106 of this title to administer the retirement system.

(8)  "Service" shall mean service as a classified or nonclassified optional employee in the public school system, or any other service devoted primarily to public education in the state.

(9)  "Prior service" shall mean service rendered prior to July 1, 1943.

(10)  "Membership service" shall mean service as a member of the classified or nonclassified personnel as defined in paragraphs (3) and (4) of this section.

(11)  "Creditable service" shall mean membership service plus any prior service authorized under this title.

(12)  "Annuitant" shall mean any person in receipt of a retirement allowance as provided in this title.

(13)  "Accumulated contributions" shall mean the sum of all amounts deducted from the compensation of a member and credited to his individual account in the Teacher Savings Fund, together with interest as of June 30, 1968.

(14)  "Earnable compensation" shall mean the full rate of the compensation that would be payable to a member if he worked the full normal working time.

(15)  "Average salary":

(a) for those members who joined the System prior to July 1, 1992, shall mean the average of the salaries for the three (3) years on which the highest contributions to the Teachers' Retirement System was paid not to exceed the maximum contribution level specified in Section 17-116.2 of this title or the maximum compensation level specified in subsection (28) of this section.  Provided, no member shall retire with an average salary in excess of Twenty-five Thousand Dollars ($25,000.00) unless the member has made the required election and paid the required contributions on such salary in excess of Twenty-five Thousand Dollars ($25,000.00), and

(b) for those members who join the System after June 30, 1992, shall mean the average of the salaries for five (5) consecutive years on which the highest contribution to the Teachers' Retirement System was paid.  Only salary on which required contributions have been made may be used in computing average salary.

(16)  "Annuity" shall mean payments for life derived from the "accumulated contributions" of a member.  All annuities shall be payable in equal monthly installments.

(17)  "Pension" shall mean payments for life derived from money provided by the employer.  All pensions shall be payable in equal monthly installments.

(18)  "Monthly retirement allowance" is one-twelfth (1/12) of the annual retirement allowance which shall be payable monthly.

(19)  "Retirement Benefit Fund" shall mean the fund from which all retirement benefits shall be paid based on such mortality tables as shall be adopted by the Board of Trustees.

(20)  "Actuary" shall mean a person especially skilled through training and experience in financial calculation respecting the expectancy and duration of life.

(21)  "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality and other tables as shall be adopted by the Board of Trustees.

(22)  The masculine pronoun, whenever used, shall include the feminine.

(23)  "Actuarially determined cost" shall mean the single sum which is actuarially equivalent in value to a specified pension amount as determined on the basis of mortality and interest assumptions adopted by the Board of Trustees.

(24)  "Normal retirement age" means age sixty-two (62) or the age at which the sum of a member's age and number of years of creditable service total eighty (80) or ninety (90), for those who became a member after June 30, 1992, pursuant to Section 17-105 of this title, whichever occurs first.

(25)  "Regular annual compensation" means salary plus fringe benefits, excluding the flexible benefit allowance pursuant to Section 26-105 of this title and for purposes pursuant to Section 17-101 et seq. of this title.  For purposes of this definition, regular annual compensation shall include all payments as provided in subsection D of Section 17-116.2 of this title.

(26)  "Teacher" means classified personnel and nonclassified optional personnel.

(27)  "Active classroom teacher" means a person employed by a school district to teach students specifically identified classes for specifically identified subjects during the course of a semester, and who holds a valid certificate or license issued by and in accordance with the rules and regulations of the State Board of Education.

(28)  "Maximum compensation level" shall mean:

(a) Twenty-five Thousand Dollars ($25,000.00) for creditable service authorized and performed prior to July 1, 1995, for members not electing a higher maximum compensation level,

(b) Forty Thousand Dollars ($40,000.00) for creditable service authorized and performed prior to July 1, 1995, for members electing a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00),

(c) Twenty-seven Thousand Five Hundred Dollars ($27,500.00) for members who, as of June 30, 1995, had elected to have a maximum compensation level not in excess of Twenty-five Thousand Dollars ($25,000.00), and who were employed by an entity or institution within The Oklahoma State System of Higher Education for creditable service authorized and performed on or after July 1, 1995, but not later than June 30, 1996, if such member does not elect a higher maximum compensation level for this period as authorized by Section 17-116.2A of this title,

(d) Thirty-two Thousand Five Hundred Dollars ($32,500.00) for members employed by a comprehensive university if the member meets the requirements imposed by Section 17-116.2A of this title and the member elects to impose a higher maximum compensation level for service performed on or after July 1, 1995, but not later than June 30, 1996,

(e) Forty-four Thousand Dollars ($44,000.00) for members who, as of June 30, 1995, had elected to have a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00), and who were employed by an entity or institution within The Oklahoma State System of Higher Education for creditable service authorized and performed on or after July 1, 1995, but not later than June 30, 1996, if such member does not elect a higher maximum compensation level for this period as authorized by Section 17-116.2A of this title,

(f) Forty-nine Thousand Dollars ($49,000.00) for members employed by a comprehensive university if the member meets the requirements imposed by Section 17-116.2A of this title and the member elects to impose a higher maximum compensation level for service performed on or after July 1, 1995, but not later than June 30, 1996,

(g) the following amounts for creditable service authorized and performed by members employed by a comprehensive university, based upon the election of the member in effect as of June 30, 1995:

1. for members who elected a maximum compensation level not in excess of Twenty-five Thousand Dollars ($25,000.00):

(i) Thirty-two Thousand Five Hundred Dollars ($32,500.00) for service authorized and performed on or after July 1, 1996, but not later than June 30, 1997,

(ii) Thirty-seven Thousand Five Hundred Dollars ($37,500.00) for service authorized and performed on or after July 1, 1997, but not later than June 30, 1998,

(iii) Forty-two Thousand Five Hundred Dollars ($42,500.00) for service authorized and performed on or after July 1, 1998, but not later than June 30, 2000,

(iv) Forty-seven Thousand Five Hundred Dollars ($47,500.00) for service authorized and performed on or after July 1, 2000, but not later than June 30, 2001,

(v) Fifty-two Thousand Five Hundred Dollars ($52,500.00) for service authorized and performed on or after July 1, 2001, but not later than June 30, 2002,

(vi) Fifty-seven Thousand Five Hundred Dollars ($57,500.00) for service authorized and performed on or after July 1, 2002, but not later than June 30, 2003,

(vii) Sixty-two Thousand Five Hundred Dollars ($62,500.00) for service authorized and performed on or after July 1, 2003, but not later than June 30, 2004,

(viii) Sixty-seven Thousand Five Hundred Dollars ($67,500.00) for service authorized and performed on or after July 1, 2004, but not later than June 30, 2005,

(ix) Seventy-two Thousand Five Hundred Dollars ($72,500.00) for service authorized and performed on or after July 1, 2005, but not later than June 30, 2006,

(x) Seventy-seven Thousand Five Hundred Dollars ($77,500.00) for service authorized and performed on or after July 1, 2006, but not later than June 30, 2007,

(xi) the full amount of regular annual compensation for service authorized and performed on or after July 1, 2007, and

2. for members who elected a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00):

(i) Forty-nine Thousand Dollars ($49,000.00) for service authorized and performed on or after July 1, 1996, but not later than June 30, 1997,

(ii) Fifty-four Thousand Dollars ($54,000.00) for service authorized and performed on or after July 1, 1997, but not later than June 30, 1998,

(iii) Fifty-nine Thousand Dollars ($59,000.00) for service authorized and performed on or after July 1, 1998, but not later than June 30, 2000,

(iv) Sixty-four Thousand Dollars ($64,000.00) for service authorized and performed on or after July 1, 2000, but not later than June 30, 2001,

(v) Sixty-nine Thousand Dollars ($69,000.00) for service authorized and performed on or after July 1, 2001, but not later than June 30, 2002,

(vi) Seventy-four Thousand Dollars ($74,000.00) for service authorized and performed on or after July 1, 2002, but not later than June 30, 2003,

(vii) Seventy-nine Thousand Dollars ($79,000.00) for service authorized and performed on or after July 1, 2003, but not later than June 30, 2004,

(viii) Eighty-four Thousand Dollars ($84,000.00) for service authorized and performed on or after July 1, 2004, but not later than June 30, 2005,

(ix) Eighty-nine Thousand Dollars ($89,000.00) for service authorized and performed on or after July 1, 2005, but not later than June 30, 2006,

(x) Ninety-four Thousand Dollars ($94,000.00) for service authorized and performed on or after July 1, 2006, but not later than June 30, 2007,

(xi) the full amount of regular annual compensation for service authorized and performed on or after July 1, 2007,

(h) the full amount of regular annual compensation of:

1. a member of the retirement system not employed by an entity or institution within The Oklahoma State System of Higher Education for all creditable service authorized and performed on or after July 1, 1995,

2. a member of the retirement system first employed on or after July 1, 1995, by an entity or institution within The Oklahoma State System of Higher Education for all creditable service authorized and performed on or after July 1, 1995, but not later than June 30, 1996,

3. a member of the retirement system employed by an entity or institution within The Oklahoma State System of Higher Education, other than a comprehensive university, if the member elects to impose a higher maximum compensation level for service performed on or after July 1, 1995, but not later than June 30, 1996, pursuant to subsection B of Section 17-116.2A of this title,

4. a member of the retirement system who is first employed on or after July 1, 1996, by any entity or institution within The Oklahoma State System of Higher Education, including a comprehensive university, for creditable service authorized and performed on or after July 1, 1996,

5. a member of the retirement system who, as of July 1, 1996, is subject to a maximum compensation level pursuant to paragraph (g) of this subsection if the member terminates service with a comprehensive university and is subsequently reemployed by a comprehensive university, or

6. a member of the retirement system employed by a comprehensive university for all service performed on and after July 1, 2007.

(29)  "Comprehensive university" shall mean:

(a) the University of Oklahoma and all of its constituent agencies, including the University of Oklahoma Health Sciences Center, the University of Oklahoma Law Center and the Geological Survey, and

(b) Oklahoma State University and all of its constituent agencies, including the Oklahoma State University Agricultural Experiment Station, the Oklahoma State University Agricultural Extension Division, the Oklahoma State University College of Veterinary Medicine, the Oklahoma State University Center for Health Sciences, the Technical Branch at Oklahoma City, the Technical Branch at Okmulgee and Oklahoma State University-Tulsa.

Added by Laws 1969, c. 157, § 1, operative Aug. 2, 1969.  Amended by Laws 1970, c. 176, § 1, operative Aug. 2, 1970; Laws 1978, c. 238, § 1, eff. July 1, 1978; Laws 1979, c. 286, § 1, eff. July 1, 1979; Laws 1980, c. 355, § 1, eff. July 1, 1980; Laws 1982, c. 329, § 3, eff. July 1, 1982; Laws 1985, c. 180, § 1, eff. July 1, 1985; Laws 1987, c. 236, § 167, emerg. eff. July 20, 1987; Laws 1989, c. 101, § 1, operative July 1, 1989; Laws 1990, c. 340, § 26, eff. July 1, 1990; Laws 1991, c. 3, § 20, eff. July 1, 1991; Laws 1992, c. 376, § 6, eff. July 1, 1992; Laws 1993, c. 239, § 45, eff. July 1, 1993; Laws 1996, c. 359, § 1, eff. July 1, 1996; Laws 1998, c. 380, § 1, emerg. eff. June 9, 1998; Laws 1999, c. 105, § 1, eff. July 1, 1999; Laws 2001, c. 33, § 111, eff. July 1, 2001; Laws 2004, c. 536, § 16, eff. July 1, 2004; Laws 2005, c. 1, § 118, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 315, § 1 repealed by Laws 2005, c. 1, § 119, emerg. eff. March 15, 2005.  Laws 2004, c. 385, § 9 repealed by Laws 2005, c. 1, § 120, emerg. eff. March 15, 2005.

§7017101.1.  Transfer of employees of Oklahoma Board of Private Vocational Schools to Teachers' Retirement System.

A.  Except as otherwise provided for in this section, employees of the Oklahoma Board of Private Vocational Schools shall be members of the Teachers' Retirement System of Oklahoma.

B.  Employees of the Oklahoma Board of Private Vocational Schools who were as of June 30, 1986, employees of the Oklahoma Board of Private Schools and members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and commence accruing benefits under the Teachers' Retirement System of Oklahoma on August 1, 1986.  The Oklahoma Public Employees Retirement System shall transfer to the Teachers' Retirement System of Oklahoma the retirement records for each such employee and the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each such employee transferring to the Oklahoma Teachers' Retirement System.  All years and months of service accrued by each such employee pursuant to the provisions of the Oklahoma Public Employees Retirement System shall be treated as credited service in the Teachers' Retirement System of Oklahoma.

C.  Employees of the Oklahoma Board of Private Vocational Schools who were as of June 30, 1986, employees of the Oklahoma Board of Private Schools and members of the Oklahoma Public Employees Retirement System, individually may choose to remain members of the Oklahoma Public Employees Retirement System.  Any such employee choosing to remain a member of the Oklahoma Public Employees Retirement System shall submit written notification of such choice to the Oklahoma Department of Career and Technology Education prior to August 1, 1986.  On August 1, 1986, the Oklahoma Department of Career and Technology Education shall notify the Oklahoma Public Employees Retirement System of those employees who chose to remain members of the Oklahoma Public Employees Retirement System and such employees shall not be transferred from the Oklahoma Public Employees Retirement System to the Teachers' Retirement System of Oklahoma.

Added by Laws 1986, c. 258, § 13, operative July 1, 1986.  Amended by Laws 2001, c. 33, § 112, eff. July 1, 2001.

§7017102.  Establishment of system  Powers and privileges  Name.

A retirement system is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this act for teachers of the State of Oklahoma.

The Board of Trustees shall have the power and privileges of a corporation and shall be known as the "Board of Trustees of the Teachers' Retirement System of Oklahoma", and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.  Laws 1969 c. 157, Sec. 2.  Operative Aug. 2, 1969.

Laws 1969, c. 157, § 2, operative Aug. 2, 1969; Laws 1971, c. 281, § 24122, eff. July 2, 1971.

§7017102.1.  Termination of retirement plan.

Section 102.1  (1)  In the event a plan of the retirement system is terminated or partially terminated the right of all participants or in the event of partial termination the rights of the affected participants, whether retired or otherwise, shall become fully vested.

(2)  In the event of termination of the plan, the Board of Trustees shall distribute the net assets of the fund, allowing a period of not less than six (6) nor more than nine (9) months for dissolution of disability claims, as follows:

(a)  First, accumulated contributions shall be allocated to each respective participant, former participant, retired member, joint annuitant or beneficiary then receiving payments. If these assets are insufficient for this purpose, they shall be allocated to each such person in the proportion which his accumulated contributions bear to the total of all such participants' accumulated contributions.  For purposes of this section, contribution means payment into the system by an employer or employee for the benefit of an individual employee.  (b)  The balance of such assets, if any, remaining after making the allocations provided in subparagraph (a) of this section shall be disposed of by allocating to each person then having an interest in the fund the excess of his retirement income under the plan less the retirement income which is equal to the actuarial equivalent of the amount allocated to him under subparagraph (a) of this section.  Such allocation shall be made with the full amount of the remaining assets to be allocated to the persons in each group in the following order of precedence:

(i)  those retired members, joint annuitants or beneficiaries receiving benefits,

(ii)  those members eligible to retire,

(iii)  those members eligible for early retirement,

(iv)  former participants electing to receive a vested benefit, and

(v)  all other members.

In the event the balance of the fund remaining after all allocations have been made with respect to all retirement income in a preceding group is insufficient to allocate the full actuarial equivalent of such retirement income to all persons in the group for which it is then being applied, such balance of the fund shall be allocated to each person in such group in the proportion which the actuarial equivalent of the retirement income allocable to him pursuant to such group bears to the total actuarial equivalent of the retirement income so allocable to all persons in such group.

Provided no discrimination in value results, the Board of Trustees shall distribute the amounts so allocated in one of the following manners as the Board of Trustees in their discretion may determine:

(i)  by continuing payment of benefits as they become due, or

(ii) by paying, in cash, the amount allocated to any such person.

Laws 1978, c. 238, § 2, eff. July 1, 1978.

§70-17-102.2.  Tax qualification as a governmental retirement plan.

The retirement system shall satisfy the applicable qualification requirements for governmental plans as specified in Sections 401 and 414(d) of the Internal Revenue Code of 1954 or 1986, as amended from time to time and as appropriate for a governmental plan (hereinafter referred to as the "Code").  In addition to other Code provisions otherwise noted, and in order to satisfy the applicable requirements under the Code, the retirement system shall be subject to the following provisions, notwithstanding any other provision of the retirement system law:

(1)  The Board of Trustees shall distribute the corpus and income of the retirement system to the members and their beneficiaries in accordance with the retirement system law.

(2)  Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under the retirement system law.

(3)  All benefits paid from the retirement system shall be distributed in accordance with the requirements of Code Section 401(a)(9) and the regulations thereto.  In order to meet these requirements, the retirement system shall be administered in accordance with the following provisions:

(a)  The life expectancy of a member or the member's spouse may not be recalculated after the benefits commence.

(b)  If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.

(c)  The amount of benefits payable to a member's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Code.

(4)  The Board of Trustees or its designee may not:

(a)  determine eligibility for benefits,

(b)  compute rates of contribution, or

(c)  compute benefits of members or beneficiaries,

in a manner that discriminates in favor of members who are considered officers, supervisors, or highly compensated, as prohibited under Code Section 401(a)(4).

(5)  Benefits paid from the retirement system shall not exceed the maximum benefits permissible under Code Section 415.

(6)  The Board of Trustees may not engage in a transaction prohibited by Code Section 503(b).

(7)  To the extent required by Code Section 401(a)(31), the retirement system shall allow members and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.

Added by Laws 1994, c. 380, § 1, eff. July 1, 1994.

§70-17-102.3.  Tax-Sheltered Annuity Program - Federal tax qualification.

The Tax-Sheltered Annuity Program provided by Section 17-101 et seq. of this title shall satisfy the applicable qualification requirements for grandfathered governmental tax-sheltered annuity programs as specified in 26 U.S.C. Section 403(b) and the relevant regulatory provisions and guidance related thereto.  In order to satisfy these requirements and guidelines, the Teachers' Retirement Tax-Sheltered Annuity Program shall be subject to the following provisions, notwithstanding any other provision of the law governing the Oklahoma Teachers' Retirement System:

(1)  The Board of Trustees shall administer and distribute the corpus and income of the Tax-Sheltered Annuity Program to members and their beneficiaries pursuant to the applicable requirements under 26 U.S.C. Section 403(b), relevant regulatory provisions and guidance under 26 U.S.C. Section 403(b), and in accordance with the law governing the Oklahoma Teachers' Retirement System.

(2)  All benefits paid from the retirement system shall be distributed in accordance with the applicable requirements of 26 U.S.C. Sections 403(b)(10) and 401(a)(9) and the regulations thereto.

(3)  To the extent required by 26 U.S.C. Sections 403(b)(10) and 401(a)(31), the retirement system shall allow members and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.

(4)  To the extent required under 26 U.S.C. Section 403(b)(11) and the regulations thereto, distributions under the Tax-Sheltered Annuity Program shall only be paid when the member attains the age of fifty-nine and one-half (59 1/2) years, separates from service, dies, becomes disabled, or in the case of hardship.

Added by Laws 1994, c. 380, § 2, eff. July 1, 1994.

§70-17-103.  Membership.

Except as provided in the Alternate Retirement Plan for Comprehensive Universities Act, the membership of the retirement system shall consist of the following:

(1)  All classified personnel shall become members of the retirement system as a condition of their employment;

(2)  All full-time nonclassified optional personnel regularly employed for more than one (1) year may join the Teachers' Retirement System subject to the rules and regulations adopted pursuant to this act.  Subject to the outcome of a private letter ruling request which shall be submitted by the Board to the Internal Revenue Service, the System shall permit full-time nonclassified optional personnel who have ceased to make otherwise required employee contributions after having made an election to become a member of the retirement system to resume employee contributions.  No service shall be credited to any such member for any period of time during which employee contributions were not made;

(3)  All persons who shall become classified personnel or who are regularly employed in any school system as new classified personnel after July 1, 1943, hereof, shall become members of the retirement system as a condition of their employment;

(4)  All other regular school employees may join the Teachers' Retirement System subject to the rules and regulations as may be adopted by the Board of Trustees of the Teachers' Retirement System;

(5)  The Board of Trustees may, in its discretion, deny the right to become members to any class of members whose compensation is only partly paid by the state, or who is serving on a temporary or other than per annum basis, and it also may, in its discretion, make optional with members in any such class their individual entrance into the retirement system; and

(6)  Should any member, with less than ten (10) years of teaching service in Oklahoma, in any period of six (6) consecutive years after becoming a member be absent from service more than five (5) years, withdraw his contributions, retire or die, he shall thereupon cease to be a member.  The provisions of this paragraph shall not apply to any member of the Teachers' Retirement System who has been a member of such classes of military services as may be approved by the Board of Trustees, until a period of one and one-half (1 1/2) years from date of termination of such service shall have elapsed.

Added by Laws 1969, c. 157, § 3, operative Aug. 2, 1969.  Amended by Laws 1970, c. 176, § 2, operative Aug. 2, 1970; Laws 1976, c. 252, § 4, operative July 1, 1976; Laws 1978, c. 238, § 3, eff. July 1, 1978; Laws 1985, c. 180, § 2, eff. July 1, 1985; Laws 1986, c. 283, § 1, operative July 1, 1986; Laws 1990, c. 340, § 27, eff. July 1, 1990; Laws 2001, c. 336, § 1, eff. July 1, 2001; Laws 2003, c. 326, § 1, eff. July 1, 2003; Laws 2004, c. 385, § 10, eff. July 1, 2004.

NOTE:  Sections 17-101 through 17-119 of this title were designated Article XVII of the Oklahoma School Code by Laws 1971, c. 281, § 24-122, eff. July 2, 1971.

§7017103.1.  Oklahoma State University Cooperative Extension Service employees  Transfer to Teachers' Retirement System.

Employees of the Oklahoma State University Cooperative Extension Service who are members of the Oklahoma Public Employees Retirement System shall cease accruing benefits in the Oklahoma Public Employees Retirement System and shall commence accruing benefits under the Teachers' Retirement System of Oklahoma on July 1, 1987.  On January 1, 1988, the Oklahoma Public Employees Retirement System shall transfer to the Teachers' Retirement System of Oklahoma the actual amount contributed to the Oklahoma Public Employees Retirement System by the state and by each employee of the Oklahoma State University Cooperative Extension Service transferring to the Teachers' Retirement System of Oklahoma and the retirement records of those transferring employees.  Service accrued by said employee of the Oklahoma State University Cooperative Extension Service under the Oklahoma Public Employees Retirement System shall be treated as credited service under the Teachers' Retirement System of Oklahoma.  For purposes of this section, creditable service transferred from the Oklahoma Public Employees Retirement System shall include service authorized under paragraph (f) of subsection (2) of Section 913 of Title 74 of the Oklahoma Statutes.  Members who retire prior to July 1, 1990, shall have their monthly benefit adjusted to include all services accrued under paragraph (f) of subsection (2) of Section 913 of Title 74 of the Oklahoma Statutes.  Provided however, that any adjustment of existing retirement benefits caused by reason of inclusion of such service authorized under paragraph (f) of subsection (2) of Section 913 of Title 74 of the Oklahoma Statutes shall not affect any retirement benefit paid prior to July 1, 1990.

Added by Laws 1987, c. 236, § 168, emerg. eff. July 20, 1987.  Amended by Laws 1990, c. 156, § 1, eff. July 1, 1990.

§70-17-104.  Prior service credits.

(1)  Under such rules and regulations as the Board of Trustees shall adopt, each member who became a member within one (1) year after July 1, 1943, shall file a detailed statement of all service as a member rendered by him prior to the date of establishment for which he claims credit.

(2)  The Board of Trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one (1) year of service, but in no case shall it allow any credit for a period of absence without pay of more than one (1) month's duration nor shall more than one (1) year of service be creditable for all services in one (1) school year.  Service rendered for a regular school year shall be equivalent to one (1) year's service.

(a)  Prior service credit shall be granted to any member who shall become a member when he has completed one (1) year of membership service credit.  Prior service shall include years taught in what is now Oklahoma preceding statehood.

1.  Subject to the above restrictions and to such other rules and regulations as the Board of Trustees may adopt, the Board of Trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

2.  Upon verification of the statements of service, the Board of Trustees shall issue prior service certificates certifying to each member the length of service rendered prior to the date of establishment, with which he is credited on the basis of his statement of service.  So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, the Board of Trustees may, upon request of the member, modify or correct his prior service certificate.  The prior service credit and certificate of a member who has retired may be corrected, if incorrect.  When the correction constitutes an addition to the retired member's service record, the Board of Trustees may grant allowance retroactively as the facts justify.

When membership ceases such prior service certificate shall become void.  Should the former member return to service in Oklahoma, he shall again become a member not entitled to prior service credit, with the provision that he may reestablish his prior service credit by redepositing in the appropriate fund the amount formerly withdrawn, with the interest at five percent (5%) per annum from the date membership ceased to the date of redeposit; provided, however, effective January 1, 1990, the rate of interest provided herein shall be ten percent (10%) per annum.  No member shall be permitted to take advantage of this provision for restoration of prior service more than one time.

(b)  Any person who is, or shall become, a member of the Teachers' Retirement System may receive prior service credit for not more than five (5) years of service rendered in public schools, state colleges, or state universities outside this state prior to July 1, 1943, subject to the regulations of the Board of Trustees, provided he is not receiving, and is not eligible to receive, retirement credit or benefits for this service in any other teacher retirement system, subject to the following provision:

1.  The member is required to have two (2) years of creditable service teaching earned in Oklahoma for each year of out-of-state credit granted.

(3)  Any teacher who served in the Armed Forces of the United States of America prior to July 1, 1943, during World War I or World War II, whose service was terminated by an honorable discharge and who qualifies for prior service credit under the terms of this act shall be granted prior service teaching credit by the Board of Trustees for the period of such service in the Armed Forces, occurring prior to July 1, 1943, upon presentation to the Board of Trustees of satisfactory proof of such service in the Armed Forces. The amount of prior service teaching credit to be allowed such teacher shall be determined by the Board of Trustees.

Added by Laws 1969, c. 157, § 4.  Amended by Laws 1970, c. 77, § 1, emerg. eff. March 20, 1970; Laws 1971, c. 281, § 24-122, eff. July 2, 1971; Laws 1989, c. 327, §1, eff. July 1, 1989.

§70-17-105.  Retirement.

(1)  (a)  Any member who has attained age fifty-five (55) or who has completed thirty (30) years of creditable service, as defined in Section 17-101 of this title, or for any person who initially became a member prior to July 1, 1992, regardless of whether there were breaks in service after July 1, 1992, whose age and number of years of creditable service total eighty (80) may be retired upon filing a written application for such retirement.  Such a retirement date will also apply to any person who became a member of the sending system as defined in this act, prior to July 1, 1992, regardless of whether there were breaks in service after July 1, 1992.  Any person who became a member after June 30, 1992, whose age and number of years of creditable service total ninety (90) may be retired upon filing a written application for such retirement.  The application shall be filed on the form provided by the Board of Trustees for this purpose, not less than thirty (30) days nor more than ninety (90) days before the date of retirement.

(b)  An individual who becomes a member of the Teachers' Retirement System after July 1, 1967, shall be employed by the public schools, state colleges or universities of Oklahoma for a minimum of five (5) years and be a contributing member of the Teachers' Retirement System of Oklahoma for a minimum of five (5) years to qualify for monthly retirement benefits from the Teachers' Retirement System of Oklahoma.

(c)  Any member with five (5) or more years of Oklahoma teaching service and whose accumulated contributions during such period have not been withdrawn shall be given an indefinite extension of membership beginning with the sixth year following his or her last contributing membership and shall become eligible to apply for retirement and be retired upon attaining age fifty-five (55).

(d)  Members currently teaching in the public schools of Oklahoma past the fiscal year during which age seventy (70) was attained and who have not retired shall be granted the privilege of making up the five percent (5%) contributions, plus interest, for the years taught after age seventy (70).  Such member shall be given an indefinite extension of membership and be eligible to retire upon the filing of proper application for retirement as hereinbefore provided.

(2)  An unclassified optional member who has retired or who retires at sixty-two (62) years of age or older or whose retirement is because of disability shall have his or her minimum retirement benefits calculated on an average salary of Five Thousand Three Hundred Fifty Dollars ($5,350.00) or, if a larger monthly allowance would result, an amount arrived at pursuant to application of the formula prescribed herein.

(3)  No member shall receive a lesser retirement benefit than he or she would have received under the law in effect at the time he or she retired.  Any individual under the Teachers' Retirement System, who through error in stating the title of the position which he or she held, may, at the discretion of the Board of Trustees, be changed from the nonclassified optional group to the classified group for the purpose of calculating retirement benefits.

Any individual regardless of residence, who has a minimum of ten (10) years of teaching in Oklahoma schools prior to July 1, 1943, or who taught in Oklahoma schools prior to 1934 and thereafter taught a minimum of ten (10) years and who does not qualify under the present retirement System, or who has a minimum of thirty (30) years of teaching in Oklahoma schools and has reached seventy (70) years of age prior to July 1, 1984, and is not otherwise eligible to receive any benefits from the retirement system shall receive a minimum of One Hundred Fifty Dollars ($150.00) per month in retirement benefits from the Teachers' Retirement System of Oklahoma plus any general increase in benefits for annuitants as may be provided hereafter by the Legislature.  Each individual must apply to the Teachers' Retirement System for such benefit and provide evidence to the Teachers' Retirement System that the service was actually rendered.  The surviving spouse of any person who made application for the benefit provided for by this paragraph during his or her lifetime but did not receive said benefit may submit an application to the System for payment of said benefit for those months during the lifetime of the deceased person that he or she was eligible for but did not receive the benefit.  Upon approval of the application by the Board of Trustees, the benefit shall be paid to the surviving spouse in one lump sum.

(4)  The value of each year of prior service is the total monthly retirement benefit divided by the number of years of creditable service.

(5)  Upon application of a member who is actively engaged in teaching in Oklahoma or his or her employer, any member who has been a contributing member for ten (10) years may be retired by the Board of Trustees not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, on a disability retirement allowance, provided that it is found by the Board of Trustees after medical examination of such member by a duly qualified physician that such member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired.  The Board of Trustees shall give due consideration to the conclusions and recommendations in the certified written report of the Medical Board of the Teachers' Retirement System regarding the disability application of such member.  If a member is determined to be eligible for disability benefits pursuant to the Social Security System, then such determination shall entitle the member to the authorized disability retirement allowance provided by law.  For members who are not eligible for disability benefits pursuant to the Social Security System, the Board of Trustees shall apply the same standard for which provision is made in the first two sentences of this subsection for determining the eligibility of a person for such disability benefits in making a determination of eligibility for disability benefits as authorized by this subsection.

(6)  (a)  A member who at the time of retirement has been found to be permanently physically or mentally incapacitated to teach school shall receive a minimum monthly retirement payment for life or until such time as the member may be found to be recovered to the point where he or she may return to teaching.  Any member retired before July 1, 1992 shall be eligible to receive the monthly retirement allowance herein provided, but such payment shall not begin until the first payment due him or her after July 1, 1992, and shall not be retroactive.  The Board of Trustees is empowered to make such rules and regulations as it considers proper to preserve equity in retirements under this provision, which shall include a provision to protect the rights of the member's spouse.

(b)  A member who has qualified for retirement benefits under disability retirement shall have the total monthly payment deducted from his or her accumulated contributions plus interest earned and any money remaining in the member's account after the above deductions at the death of the member shall be paid in a lump sum to the beneficiary or to the estate of the member.  Provided, if the deceased disabled member had thirty (30) years or more of creditable service and the death occurred after June 30, 1981, and death occurred prior to the disabled member receiving twelve monthly retirement payments, a surviving spouse may elect to receive the retirement benefit to which the deceased member would have been entitled at the time of death under the Option 2 Plan of Retirement provided for in subsection (8) of this section in lieu of the death benefit provided for in this subsection and in subsection (12) of this section.

(c)  Once each year the Board of Trustees may require any disabled annuitant who has not yet attained the age of sixty (60) years to undergo a medical examination, such examination to be made at the place of residence for said disabled annuitant or other place mutually agreed upon by a physician or physicians designated by the Board of Trustees.  Should any disabled annuitant who has not yet attained the age of sixty (60) years refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the Board of Trustees his or her allowance may be discontinued until he or she submits to such examination.

(d)  Should the Medical Board report and certify to the Board of Trustees that such disabled annuitant is engaged in or is able to engage in a gainful occupation paying more than the difference between his or her retirement allowance and the average final compensation, and should the Board of Trustees concur in such report then the amount of his or her pension shall be reduced to an amount which, together with his or her retirement allowance and that amount earnable by him or her, shall equal the amount of his or her average final compensation.  Should his or her earning capacity be later increased, the amount of his or her pension may be further modified, provided the new pension shall not exceed that amount of the pension originally granted nor an amount, which when added to the amount earnable by the member, together with his or her annuity, equals the amount of his or her average final compensation.

(e)  Should a disabled annuitant be restored to active service, his or her disability retirement allowance shall cease and he or she shall again become a member of the Teachers' Retirement System and shall make regular contributions as required under this article.  The unused portion of his or her accumulated contributions shall be reestablished to his or her credit in the Teachers' Savings Fund.  Any such prior service certificates on the basis of which his or her service was computed at the time of his or her retirement shall be restored to full force and effect.

(7)  Should a member before retirement under Section 1-101 et seq. of this title make application for withdrawal duly filed with the Board of Trustees and approved by it, not earlier than four (4) months after the date of termination of such service as a teacher, the contribution standing to the credit of his or her individual account in the Teachers' Savings Fund shall be paid to him or her or, in the event of his or her death before retirement, shall be paid to such person or persons as he or she shall have nominated by written designation, duly executed and filed with the Board of Trustees; provided, however, if there be no designated beneficiary surviving upon such death, such contributions shall be paid to his or her administrators, executors, or assigns, together with interest as hereinafter provided.  In lieu of a lump-sum settlement at the death of the member, the amount of money the member has on deposit in the Teachers' Savings Fund and the money the member has on deposit in the Teachers' Deposit Fund may be paid in monthly payments to a designated beneficiary, who must be the spouse, under the Maximum or Option 1 Plan of Retirement providing the monthly payment shall be not less than Twenty-five Dollars ($25.00) per month.  The monthly payment shall be the actuarial equivalent of the amount becoming due at the member's death based on the sex of the spouse and the age the spouse has attained at the last birthday prior to the member's death.  Provided further, if there be no designated beneficiary surviving upon such death, and the contributions standing to the credit of such member do not exceed Two Hundred Dollars ($200.00), no part of such contributions shall be subject to the payment of any expense of the last illness or funeral of the deceased member or any expense of administration of the estate of such deceased and the Board of Trustees, upon satisfactory proof of the death of such member and of the name or names of the person or persons who would be entitled to receive such contributions under the laws of descent and distribution of the state, may authorize the payment of accumulated contributions to such person or persons.  A member terminating his or her membership by withdrawal after June 30, 2003, shall have the interest computed at a rate of interest determined by the Board of Trustees and paid to him or her subject to the following schedule:

(a)  If termination occurs within sixteen (16) years from the date membership began, fifty percent (50%) of such interest accumulations shall be paid.

(b)  With at least sixteen (16) but less than twenty-one (21) years of membership, sixty percent (60%) of such interest accumulations shall be paid.

(c)  With at least twenty-one (21) but less than twenty-six (26) years of membership, seventy-five percent (75%) of such interest accumulations shall be paid.

(d)  With at least twenty-six (26) years of membership, ninety percent (90%) of such interest accumulations shall be paid.

In case of death of an active member, the interest shall be calculated and restored to the member's account and paid to his or her beneficiary.

(8)  (a)  In lieu of his or her retirement allowance payable throughout life for such an amount as determined under this section, the member may select a retirement allowance for a reduced amount payable under any of the following options the present value of which is the actuarial equivalent thereof.

(b)  A member may select the option under which he or she desires to retire at the end of the school year in which he or she attains age seventy (70) and said option shall be binding and cannot be changed.  Provided further that if a member retires before age seventy (70), no election of an option shall be effective in case an annuitant dies before the first payment due under such option has been received.

(c)  The first payment of any benefit selected shall be made on the first day of the month following approval of the retirement by the Board of Trustees.  If the named designated beneficiary under Option 2 or 3 dies at any time after the member's retirement date, but before the death of the member, the member shall return to the retirement benefit, including any post retirement benefit increases the member would have received had the member not selected Option 2 or 3 of this subsection.  The benefit shall be determined at the date of death of the designated beneficiary or July 1, 1994, whichever is later.  This increase shall become effective the first day of the month following the date of death of the designated beneficiary or July 1, 1994, whichever is later, and shall be payable for the member's remaining lifetime.  The member shall notify the Teachers' Retirement System of Oklahoma of the death of the designated beneficiary in writing.  In the absence of said written notice being filed by the member notifying the Teachers' Retirement System of Oklahoma of the death of the designated beneficiary within six (6) months of the date of death, nothing in this subsection shall require the Teachers' Retirement System of Oklahoma to pay more than six (6) months of retrospective benefits increase.

Option 1.  If he or she dies before he or she has received in annuity payments the present value of his or her annuity as it was at the time of his or her retirement, the balance shall be paid to his or her legal representatives or to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his or her retirement; or

Option 2.  A member takes a reduced retirement allowance for life.  Upon the death of the member the payments shall continue to the member's designated beneficiary for the life of the beneficiary.  The written designation of the beneficiary must be duly acknowledged and filed with the Board of Trustees at the time of the member's retirement and cannot be changed after the effective date of the member's retirement; or

Option 3.  A member receives a reduced retirement allowance for life.  Upon the death of the member one-half (1/2) of the retirement allowance paid the member shall be continued throughout the life of the designated beneficiary.  A written designation of a beneficiary must be duly acknowledged and filed with the Board of Trustees at the time of the member's retirement and cannot be changed after the effective date of the member's retirement; or

Option 4.  Some other benefit or benefits shall be paid either to the member or to such person or persons as he or she shall nominate, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his or her retirement allowance and shall be approved by the Board of Trustees; or

Option 5.  A member receives a reduced retirement allowance for life.  If the member dies within twenty-five (25) years from the date of commencement of the retirement payments, such payments shall be continued to the beneficiary of the member during the balance of the twenty-five-year period.  The written designation of the beneficiary, who must be a spouse, shall be duly acknowledged and filed with the Board of Trustees at the time of the member's retirement.

(d)  Provided that Option 2 and Option 3 shall not be available if the member's expected benefit is less than fifty percent (50%) of the lump-sum actuarial equivalent and the designated beneficiary is not the spouse of the member.

(9)  The governing board of any "public school", as that term is defined in Section 17-101 of this title, is hereby authorized and empowered to pay additional retirement allowances or compensation to any person who was in the employ of such public school for not less than seven (7) school years preceding the date of his or her retirement.  Payments so made shall be a proper charge against the current appropriation or appropriations of any such public school for salaries for the fiscal year in which such payments are made.  Such payments shall be made in regular monthly installments in such amounts as the governing board of any such public school, in its judgment, shall determine to be reasonable and appropriate in view of the length and type of service rendered by any such person to such public school by which such person was employed at the time of retirement.  All such additional payments shall be uniform, based upon the length of service and the type of services performed, to persons formerly employed by such public school who have retired or been retired in accordance with the provisions of Section 1-101 et seq. of this title.

The governing board of any such public school may adopt rules and regulations of general application outlining the terms and conditions under which such additional retirement benefits shall be paid, and all decisions of such board shall be final.

(10)  In addition to the teachers' retirement herein provided, teachers may voluntarily avail themselves of the Federal Social Security Program upon a district basis.

(11)  Upon the death of an in-service member, the System shall pay to the designated beneficiary of the member or, if there is no designated beneficiary or if the designated beneficiary predeceases the member, to the estate of the member, the sum of Eighteen Thousand Dollars ($18,000.00) as a death benefit.  Provided, if the deceased member had ten (10) years or more of creditable service and the death occurred after February 1, 1985, the member's designated beneficiary may elect to receive the retirement benefit to which the deceased member would have been entitled at the time of death under the Option 2 plan of retirement in lieu of the death benefit provided for in this subsection.  Provided further, the option provided in this subsection is only available when the member has designated one individual as the designated beneficiary.

(12)  Upon the death of an annuitant who has contributed to the System, the retirement system shall pay to the designated beneficiary of the annuitant or, if there is no designated beneficiary or if the designated beneficiary predeceases the annuitant, to the estate of the annuitant, the sum of Five Thousand Dollars ($5,000.00) as a death benefit.  The benefit payable pursuant to this subsection shall be deemed, for purposes of federal income taxation, as life insurance proceeds and not as a death benefit if the Internal Revenue Service approves this provision pursuant to a private letter ruling request which shall be submitted by the board of trustees of the System for that purpose.

(13)  Upon the death of a member who dies leaving no living beneficiary or having designated his or her estate as beneficiary, the System may pay any applicable death benefit, unpaid contributions, or unpaid benefit which may be subject to probate, in an amount of Five Thousand Dollars ($5,000.00) or less, without the intervention of the probate court or probate procedure pursuant to Section 1 et seq. of Title 58 of the Oklahoma Statutes.

(a)  Before any applicable probate procedure may be waived, the System must be in receipt of the member's proof of death and the following documents from those persons claiming to be the legal heirs of the deceased member:

1. The member's valid last will and testament;

2. An affidavit or affidavits of heirship which must state:

a. the names and signatures of all claiming heirs to the deceased member's estate including the claiming heirs' names, relationship to the deceased, current addresses and current telephone numbers,

b. a statement or statements by the claiming heirs that no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction,

c. a statement that the value of the deceased member's entire estate is subject to probate, and that the estate wherever located, less liens and encumbrances, does not exceed Five Thousand Dollars ($5,000.00), including the payment of benefits or unpaid contributions from the System as authorized by this subsection,

d. a description of the personal property claimed, (i.e., death benefit or unpaid contributions or both) together with a statement that such personal property is subject to probate,

e. a statement by each individual claiming heir identifying the amount of personal property that the heir is claiming from the System, and that the heir has been notified of, is aware of and consents to the identified claims of all the other claiming heirs of the deceased member pending with the System;

3. A written agreement or agreements signed by all claiming heirs of the deceased member which provides that the claiming heirs release, discharge and hold harmless the System from any and all liability, obligations and costs which it may incur as a result of making a payment to any of the deceased member's heirs;

4. A corroborating affidavit from an individual other than a claiming heir, who was familiar with the affairs of the deceased member;

5. Proof that all debts of the deceased member, including payment of last sickness, hospital, medical, death, funeral and burial expenses have been paid or provided for.

(b)  The Executive Director of the System shall retain complete discretion in determining which requests for probate waiver may be granted or denied, for any reason.  Should the System have any question as to the validity of any document presented by the claiming heirs, or as to any statement or assertion contained therein, the probate requirement provided for in Section 1 et seq. of Title 58 of the Oklahoma Statutes, shall not be waived.

(c)  After paying any death benefits or unpaid contributions to any claiming heirs as provided pursuant to this subsection, the System is discharged and released from any and all liability, obligation and costs to the same extent as if the System had dealt with a personal representative of the deceased member.  The System is not required to inquire into the truth of any matter specified in this subsection or into the payment of any estate tax liability.

(14)  Upon the death of a retired member, the benefit payment for the month in which the retired member died, if not previously paid, shall be made to the beneficiary of the member or to the member's estate if there is no beneficiary.  Such benefit payment shall be made in an amount equal to a full monthly benefit payment regardless of the day of the month in which the retired member died.

Added by Laws 1969, c. 157, § 5, operative Aug. 2, 1969.  Amended by Laws 1970, c. 176, § 3, operative March 2, 1970; Laws 1971, c. 31, § 1, emerg. eff. March 23, 1971; Laws 1974, c. 246, § 1, operative July 1, 1974; Laws 1975, c. 353, § 1, operative July 1, 1975; Laws 1976, c. 252, § 1, operative July 1, 1976; Laws 1978, c. 238, § 4, eff. July 1, 1978; Laws 1979, c. 286, § 2, eff. July 1, 1979; Laws 1980, c. 355, § 2, eff. July 1, 1980; Laws 1982, c. 329, § 4, eff. July 1, 1982; Laws 1984, c. 267, § 7, operative July 1, 1984; Laws 1985, c. 180, § 3, eff. July 1, 1985; Laws 1986, c. 283, § 2, operative July 1, 1986; Laws 1987, c. 236, § 169, emerg. eff. July 20, 1987; Laws 1990, c. 7, § 1, emerg. eff. March 28, 1990; Laws 1991, c. 335, § 26, emerg. eff. June 15, 1991; Laws 1992, c. 376, § 7, eff. July 1, 1992; Laws 1993, c. 322, § 15, emerg. eff. June 7, 1993; Laws 1994, c. 371, § 1, eff. July 1, 1994; Laws 1995, c. 93, § 1, eff. Nov. 1, 1995; Laws 1995, c. 358, § 8, eff. Nov. 1, 1995; Laws 1997, c. 316, § 1, eff. July 1, 1997; Laws 1997, c. 384, § 23, eff. July 1, 1997; Laws 1998, c. 419, § 9, eff. July 1, 1998; Laws 1999, c. 1, § 26, emerg. eff. Feb. 24, 1999; Laws 2002, c. 352, § 5, eff. July 1, 2002; Laws 2003, c. 326, § 2, eff. July 1, 2003; Laws 2004, c. 536, § 17, eff. July 1, 2004.

NOTE:  Laws 1989, 1st Ex. Sess., c. 2, § 113 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1994, c. 145, § 1 and Laws 1994, c. 370, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 1, § 26 repealed by Laws 1995, c. 358, § 13, eff. Nov. 1, 1995.  Laws 1998, c. 360, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2004, c. 315, § 2 repealed by Laws 2005, c. 1, § 121, emerg. eff. March 15, 2005.

NOTE:  Sections 17-101 through 17-119 of this title were designated Article XVII of the Oklahoma School Code by Laws 1971, c. 281, § 24-122, eff. July 2, 1971.

§7017105.1.  Unpaid accumulated contributions  Payment to beneficiary or next of kin.

In the event the total retirement payments made to a retired member and the retired member's joint annuitant, if any, are less than the member's accumulated contributions with interest as credited at the time of retirement under Section 17105 of this title, the difference shall be paid to the member's designated beneficiary or if no designated beneficiary survives, then to the member's nearest surviving next of kin as determined by law.  This provision shall apply to retired members dying on or after July 1, 1979.

Laws 1980, c. 355, § 6, eff. July 1, 1980.

§70-17-105.2.  Partial lump-sum payment and reduced annuity.

A.  A member who is eligible to retire with at least thirty (30) years of creditable service may elect to receive a partial lump-sum payment on the date of retirement and a reduced annuity.  The partial lump-sum payment shall be an amount equal to the unreduced retirement benefit, which shall be referred to as the "Maximum Retirement Allowance" for purposes of this section, which would have been paid over a period of twelve (12), twenty-four (24) or thirty-six (36) months, had the lump-sum option not been elected.  Once the payout amount is elected, a reduced Maximum Retirement Allowance is then calculated using factors adopted by the Board of Trustees based upon the System's actuarial expected rate of return and the member's age at retirement and the payout option (twelve (12), twenty-four (24), or thirty-six (36) months) elected.  This reduced Maximum Retirement Allowance shall also be reduced in accordance with any retirement options the member has elected pursuant to Section 17-105 of Title 70 of the Oklahoma Statutes.

B.  The partial lump-sum payment, pursuant to this section, shall be paid in a check separate from the regular monthly retirement benefit.  The total amount of the partial lump-sum payment shall be deducted from the member's account balance consisting of the employee contributions plus interest for purposes of determining unused contributions remaining in the account.  The member may elect to rollover the taxable portion of the partial lump-sum payment to an eligible retirement plan or individual retirement account (IRA).  The nontaxable portion of the partial lump-sum payment can be rolled over to an IRA or another qualified retirement plan as allowed by the Internal Revenue Code and regulations.  This partial lump-sum payment shall be subject to federal income tax in accordance with the Internal Revenue Code Section 72 and other such Internal Revenue Code sections and regulations as may be applicable.  This partial lump-sum benefit is subject to the same restrictions for assignment and attachment as all other retirement benefits.  The appropriate portion of the partial lump-sum distribution will be reported to the Internal Revenue Service (IRS) as taxable income and appropriate tax withholdings will be withheld unless the member elects to make a direct rollover of the taxable portion of the funds.  Should the member have after-tax contributions, a portion of such after-tax contributions will be allocated to the partial lump-sum payment and to the remaining annuity on a prorata basis.

C.  The partial lump-sum option under this section may be elected only once by a member and may not be elected by a retiree.

D.  The board of trustees shall promulgate any rules necessary for the implementation of this section.

Added by Laws 2003, c. 328, § 1, eff. July 1, 2003.

§70-17-106.  Board of Trustees and other personnel.

(1)  The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of the act are hereby vested in a Board of Trustees which shall be known as the Board of Trustees and shall be organized immediately after a majority of the trustees provided for in this section shall have qualified and taken the oath of office.

(2)  The Board shall consist of the following members:

(a)  The State Superintendent of Public Instruction, ex officio.

(b)  The Director of State Finance, ex officio.

(c)  The Director of the Oklahoma Department of Career and Technology Education, ex officio, or his or her designee.

(d)  One member appointed by the Governor whose initial term of office shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

(e)  Two members shall be appointed by the Governor of the State of Oklahoma and approved by the Senate.  The two members shall be:  1.  a representative of a school of higher education in Oklahoma whose term of office shall initially be one (1) year, and 2.  a member of the System of the nonclassified optional personnel status whose initial term of office shall be two (2) years.  After the said initial terms of office the terms of said members shall be four (4) years.

(f)  Upon the expiration of the term of office of the stockbroker member of the Board, the Governor shall appoint a member to the Board whose initial term of office shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

(g)  Upon the expiration of the term of office of the representative of the insurance industry member of the Board, the Governor shall appoint a member to the Board whose initial term of office shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

(h)  Upon the expiration of the term of office of the investment counselor member of the Board, the Governor shall appoint a member to the Board whose initial term of office shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

(i)  Upon the expiration of the term of office of the active classroom teacher member of the Board, the President Pro Tempore of the Senate shall appoint a member to the Board, who shall be an active classroom teacher and whose initial term of office shall expire on January 8, 1991.  The members thereafter appointed by the President Pro Tempore of the Senate shall serve a term of office of four (4) years.

(j)  Upon the expiration of the term of office of the retired classroom teacher member of the Board, the Speaker of the House of Representatives shall appoint a member to the Board, who shall be a retired member of the System and whose initial term of office shall expire on January 8, 1991.  The members thereafter appointed by the Speaker of the House of Representatives shall serve a term of office of four (4) years.

(k)  The Speaker of the House of Representatives shall appoint a member to the Board, who shall be an active classroom teacher and whose initial term of office shall expire on January 3, 1989.  The members thereafter appointed by the Speaker of the House of Representatives shall serve a term of office of four (4) years.

(l)  The President Pro Tempore of the Senate shall appoint a member to the Board, who shall be a retired member of the System and whose initial term of office shall expire on January 3, 1989.  The members thereafter appointed by the President Pro Tempore of the Senate shall serve a term of office of four (4) years.

(3)  Persons who are appointed to the Board of Trustees by the Governor pursuant to paragraphs (d), (f), (g) and (h) of subsection (2) of this section shall:

(a)  have demonstrated professional experience in investment or funds management, public funds management, public or private pension fund management or retirement system management; or

(b)  have demonstrated experience in the banking profession and have demonstrated professional experience in investment or funds management; or

(c)  be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

(d)  be licensed by the Oklahoma State Board of Public Accountancy to practice in this state as a public accountant or a certified public accountant.

The appointing authorities, in making appointments that conform to the requirements of this subsection, shall give due consideration to balancing the appointments among the criteria specified in paragraphs (a) through (d) of this subsection.

(4)  No member of the Board of Trustees shall be a lobbyist registered in this state as provided by law.

(5)  Notwithstanding any of the provisions of this section to the contrary, any person serving as an appointed member of the Board of Trustees on the operative date of this act shall be eligible for reappointment when the term of office of the member expires.

(6)  If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(7)  Each of the trustees, except those who are state officials serving ex officio, shall receive travel expenses in accordance with the State Travel Reimbursement Act.

(8)  Each trustee shall, within ten (10) days after his appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the Board of Trustees and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system.  Such oath shall be subscribed to by the member making it, certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.

(9)  Each trustee shall be entitled to one vote on the Board of Trustees.  Seven votes shall be necessary for a decision by the trustees at any meeting of said Board.

(10)  Subject to the limitations of this act, the Board of Trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this act and for the transaction of its business.  Provided that such rules and regulations may include rules and regulations providing for the withholding from the retirement allowance due a retired person under the provisions of this act an amount requested in writing by the retiree for the purpose of paying:

(a)  monthly premiums on group hospital and surgical insurance programs to which such retiree belongs, and for the transmitting of the sums so withheld to the insurance carrier designated by the retiree; and

(b)  membership dues in any statewide association limited to retired educator membership with a minimum membership of one thousand (1,000) dues-paying members and for the transmitting of the sums so withheld.

(11)  The Board of Trustees shall elect from its membership a chairman, and by a majority vote of all of its members shall appoint a secretarytreasurer, who may be, but need not be, one of its members.  The Board shall employ an executive secretary and shall engage such actuarial and other service as shall be required to transact the business of the retirement system.  The compensation of all persons engaged by the Board and all other expenses of the Board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the Board shall approve.

(12)  The members of the Board of Trustees, the Executive Secretary and the employees of the System shall not accept gifts or gratuities from an individual organization with a value in excess of Fifty Dollars ($50.00) per year.  The provisions of this section shall not be construed to prevent the members of the Board of Trustees, the Executive Secretary or the employees of the System from attending educational seminars, conferences, meetings or similar functions which are paid for, directly or indirectly, by more than one organization.

(13)  The Board of Trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

(14)  The Board of Trustees shall keep a record of all of its proceedings which shall be open to public inspection.  It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding school year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system and a detailed accounting of its administrative expenses.

(15)  The Board of Trustees shall retain an attorney who is licensed to practice law in this state.  The attorney shall serve at the pleasure of the Board of Trustees for such compensation as may be provided by the Board of Trustees.  The attorney shall advise the Board of Trustees and perform legal services for the Board of Trustees with respect to any matters properly before the Board of Trustees.  When requested by the Board of Trustees, the Attorney General of the state also shall render legal services to the Board of Trustees.  In addition to the above, the Board of Trustees may employ hearing examiners to conduct administrative grievance hearings under the provisions of the Oklahoma Administrative Procedures Act, Sections 301 through 325 of Title 75 of the Oklahoma Statutes.

(16)  Suitable offices shall be furnished by the Department of Central Services.  Upon the failure or inability of the Department of Central Services to provide adequate facilities, the Board of Trustees may contract for necessary office space in suitable quarters.

(17)  The Board of Trustees shall designate a Medical Board to be composed of three physicians not eligible to participate in the retirement system.  The physicians so appointed by the Board of Trustees shall be legally qualified to practice medicine in Oklahoma and shall be physicians of good standing in the medical profession. If required, other physicians may be employed to report on special cases.  The Medical Board shall pass upon all medical examinations required under the provisions of this act and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the Board of Trustees its conclusion and recommendation upon all the matters referred to it.  The Board of Trustees shall adopt such rules and regulations as may be necessary to properly administer this benefit.

(18)  The Board of Trustees shall designate an actuary who shall be the technical advisor of the Board of Trustees on matters regarding the operation of funds created by the provisions of this act and shall perform such other duties as are required in connection therewith.

(19)  At least once each five (5) years the actuary shall make an actuarial investigation of the experience of the retirement system, including the mortality, service and compensation experience of members and beneficiaries.  Based on the results of such investigation the actuary shall recommend for adoption by the Board of Trustees such tables and rates as are required for the operation of the retirement system and for the preparation of annual actuarial valuations.

(20)  On the basis of such tables and rates as the Board of Trustees shall adopt, the actuary shall prepare an annual actuarial valuation of the assets and liabilities of the retirement system and certify the rates of contribution payable by the state under the provisions of law concerning the Teachers' Retirement System.

(21)  Subject to the funds available under the provisions of Section 1004 of Title 68 of the Oklahoma Statutes, the employer contributions to the retirement system for the fiscal year beginning July 1, 1987, and for each fiscal year thereafter, shall be determined by the Board of Trustees on the basis of the most recent actuarial valuation, which amount shall be calculated as the sum of the normal cost for the fiscal year plus the payment required to amortize the unfunded accrued liability at a rate of level dollar payments not to exceed forty (40) years.

Added by Laws 1969, c. 157, § 6, operative Aug. 2, 1969.  Amended by Laws 1971, c. 281, § 24-122, eff. July 2, 1971; Laws 1978, c. 238, § 5, eff. July 1, 1978; Laws 1979, c. 286, § 3, eff. July 1, 1979; Laws 1981, c. 340, § 21, eff. July 1, 1981; Laws 1982, c. 329, § 5, eff. July 1, 1982; Laws 1985, c. 180, § 4, eff. July 1, 1985; Laws 1986, c. 283, § 3, operative July 1, 1986; Laws 1987, c. 236, § 170, emerg. eff. July 20, 1987; Laws 1988, c. 165, § 27, operative July 1, 1988; Laws 1988, c. 321, § 26, operative July 1, 1988; Laws 1990, c. 90, § 1, operative July 1, 1990; Laws 1991, c. 157, § 1, eff. July 1, 1991; Laws 1992, c. 376, § 8, eff. July 1, 1992; Laws 1993, c. 322, § 16, emerg. eff. June 7, 1993; Laws 1997, c. 316, § 2, eff. July 1, 1997; Laws 2001, c. 33, § 113, eff. July 1, 2001.

NOTE:  Laws 1985, c. 178, § 55 repealed by Laws 1986, c. 283, § 6, operative July 1, 1986.

§70-17-106.1.  Duties of Board - Investments - Liability insurance - Investment managers - Custodial services - Reports - Cost of living adjustment.

A.  The Board of Trustees of the Teachers' Retirement System of Oklahoma shall discharge their duties with respect to the System solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the System;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the System so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the System.

B.  The Board of Trustees may procure insurance indemnifying the members of the Board of Trustees from personal loss or accountability from liability resulting from a member's action or inaction as a member of the Board.

C.  The Board of Trustees may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the Board of Trustees appointed by the chairman of the Board of Trustees.  The committee shall make recommendations to the full Board of Trustees on all matters related to the choice of custodians and managers of the assets of the System, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the Board of Trustees in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the Board of Trustees nor take effect without the approval of the Board of Trustees as provided by law.

D.  The Board of Trustees may retain qualified investment managers to provide for the investment of the monies of the System.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board of Trustees.  Subject to the overall investment guidelines set by the Board of Trustees, the investment managers shall have full discretion in the management of those monies of the System allocated to the investment managers.  The Board of Trustees shall manage those monies not specifically allocated to the investment managers.  The monies of the System allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  Funds and revenues for investment by the investment managers or the Board of Trustees shall be placed with a custodian selected by the Board of Trustees.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board of Trustees.  In compliance with the investment policy guidelines of the Board of Trustees, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the System are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the System as to the investment of the monies of the System in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the Board of Trustees for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

F.  By November 1, 1988, and prior to August 1 of each year thereafter, the Board of Trustees shall develop a written investment plan for the System.

G.  The Board of Trustees shall compile a quarterly financial report of all the funds of the System on a fiscal year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The Board of Trustees shall include in the quarterly reports all commissions, fees or payments for investment services performed on behalf of the Board.  The report shall be distributed to the Governor, the Oklahoma State Pension Commission, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

H.  After July 1 and before October 1 of each year, the Board of Trustees publish widely an annual report presented in simple and easily understood language pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Oklahoma State Pension Commission and the members of the System.  The annual report shall cover the operation of the System during the past fiscal year, including income, disbursements, and the financial condition of the System at the end of the fiscal year.  The annual report shall also contain the information issued in the quarterly reports required pursuant to subsection G of this section as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over funded status, contributions and any other information deemed relevant by the Board of Trustees.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the System for the fiscal year.  In order to standardize the information and analysis of the financial condition of the System, the Board shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the System in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the System:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the System of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the System, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the System are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

I.  The Board of Trustees shall adopt a cost of living adjustment actuarial assumption in its annual actuarial valuation report.

Added by Laws 1988, c. 321, § 27, operative July 1, 1988.  Amended by Laws 1992, c. 354, § 4; Laws 1995, c. 81, § 6, eff. July 1, 1995; Laws 2002, c. 391, § 7, eff. July 1, 2002; Laws 2004, c. 536, § 18, eff. July 1, 2004.

§7017106.2.  Duties of fiduciaries.

A.  A fiduciary with respect to the Teachers' Retirement System of Oklahoma shall not cause the System to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  sale or exchange, or leasing of any property from the System to a party in interest for less than adequate consideration or from a party in interest to the System for more than adequate consideration;

2.  lending of money or other extension of credit from the System to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the System with provision of excessive security or an unreasonably high rate of interest;

3.  furnishing of goods, services or facilities from the System to a party in interest for less than adequate consideration, or from a party in interest to the System for more than adequate consideration; or

4.  transfer to, or use by or for the benefit of, a party in interest of any assets of the System for less than adequate consideration.

B.  A fiduciary with respect to the Teachers' Retirement System of Oklahoma shall not:

1.  deal with the assets of the System in the fiduciary's own interest or for the fiduciary's own account;

2.  in the fiduciary's individual or any other capacity act in any transaction involving the System on behalf of a party whose interests are adverse to the interests of the System or the interests of its participants or beneficiaries; or

3.  receive any consideration for the fiduciary's own personal account from any party dealing with the System in connection with a transaction involving the assets of the System.

C.  A fiduciary with respect to the Teachers' Retirement System of Oklahoma may: 1.  invest all or part of the assets of the System in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the Teachers' Retirement System of Oklahoma to the extent that the person or the financial institution:

1.  exercises any discretionary authority or discretionary control respecting management of the Teachers' Retirement System of Oklahoma or exercises any authority or control respecting management or disposition of the assets of the System;

2.  renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the System, or has any authority or responsibility to do so; or

3.  has any discretionary authority or discretionary responsibility in the administration of the System.

Added by Laws 1988, c. 321, § 28, operative July 1, 1988.

§7017106.3.  Deposit of contributions and dedicated revenues  Warrants and vouchers.

A.  All employee and employer contributions and dedicated revenues shall be deposited in the Oklahoma Teachers' Retirement Fund in the State Treasury.  The Board of Trustees shall have the responsibility for the management of the Oklahoma Teachers' Retirement Fund, and may transfer monies used for investment purposes by the Teachers' Retirement System of Oklahoma from the Oklahoma Teachers' Retirement Fund in the State Treasury to the custodian bank or trust company of the System.

B.  All benefits payable pursuant to the provisions of the Teachers' Retirement System of Oklahoma, refunds of contribution and overpayments, and all administrative expenses in connection with the System shall be paid from the Oklahoma Teachers' Retirement Fund upon warrants or vouchers signed by two persons designated by the Board of Trustees.  All expenses of the administration of the TaxSheltered Annuity Fund shall be paid from the Oklahoma Teachers' Retirement Fund.  The Board of Trustees may transfer monies from the custodian bank or trust company of the System to the Oklahoma Teachers' Retirement Fund in the State Treasury for the purposes specified in this subsection.

Amended by Laws 1982, c. 227, § 5, emerg. eff. May 4, 1982; Laws 1983, c. 6, § 3, emerg. eff. Feb. 24, 1983; Laws 1986, c. 131, § 19, operative July 1, 1986; Laws 1988, c. 321, § 30, operative July 1, 1988.

§70-17-106.4.  Appeal to district court.

Any person aggrieved by any decision of the Board of Trustees may appeal from such decision by filing a petition in the Oklahoma County District Court within thirty (30) days from the date of such decision.  All actions or proceedings directly or indirectly against the Teachers' Retirement System of Oklahoma shall be brought in Oklahoma County.

Added by Laws 1997, c. 316, § 3, eff. July 1, 1997.

§7017107.  Disposition of interest.

The interest earned on the investments in the Teachers' Retirement System of Oklahoma shall be credited in the following manner:

1.  money on deposit in the Teachers' Deposit Fund or TaxSheltered Annuity Fund shall be credited with interest annually compounded;

2.  there shall be deducted from the annual interest on investments an amount necessary for the amortization of bonds purchased and owned by the Teachers' Retirement System of Oklahoma;

3.  there shall be deducted from the annual interest on investments an amount of money necessary for the operation of the Teachers' Retirement System of Oklahoma; and

4.  any residue remaining in the Interest Fund after the requirements of paragraphs 1 through 3 of this section have been fully met shall be used for the purpose of paying retirement benefits to the retirees of the Teachers' Retirement System of Oklahoma and transferred to the Retirement Benefit Fund; the interest income shall be distributed to the various funds on June 30 each year.

§70-17-107.1.  Repealed by Laws 1988, c. 321, § 45, operative July 1, 1988.

§70-17-108.  Contributions and funds.

A.  Each local school district, or state college or university, or State Board of Education or State Board of Career and Technology Education, or other state agencies whose employees are members of the Teachers' Retirement System shall match on a pro rata basis, in accordance with subsection B of this section the contributions of members whose salaries are paid by federal funds or externally sponsored agreements such as grants, contracts and cooperative agreements.  These funds shall be remitted at the same time as the regular contributions of members are remitted to the Teachers' Retirement System of Oklahoma and deposited in the Retirement Benefit Fund.

B.  On an annual basis, the Board of Trustees shall set the contribution rate to be paid by contributing employers as provided in subsection A of this section.  The contribution rate shall be determined using cost principles established by federal regulations and shall be consistent with policies, regulations and procedures that apply uniformly to both federally assisted and other activities, and be accorded consistent treatment through application of generally accepted accounting principles.  The Board shall approve the contribution rate for each fiscal year ending June 30, no later than April 1 of the previous fiscal year.

C.  All the assets of the retirement system shall be credited according to the purpose for which they are held to one of ten funds, namely:  The Teachers' Savings Fund, the Retirement Benefit Fund, the Interest Fund, the Permanent Retirement Fund, the Expense Fund, the Suspense Fund, the Reserve for Investment Fluctuations Fund, the Teachers' Deposit Fund, the Membership Annuity Reserve Fund and the Retiree Medical Benefit Fund.

1.  The Teachers' Savings Fund shall be a fund in which shall be accumulated the regular contributions from the compensation of members, including interest earnings prior to July 1, 1968.  Contributions to and payments from the Teachers' Savings Fund shall be made as specifically provided in each plan available within the retirement system.

2.  The deductions provided for in the plans within the retirement system shall be made notwithstanding that the minimum compensation provided for any member shall be reduced thereby.  Every member shall be deemed to consent and agree to the deductions made and provided for herein and payment of salary or compensation, less said deduction, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this act.  The employer shall certify to the Board of Trustees on each and every payroll, or in such other manner as said Board may prescribe, the amounts to be deducted, and each of said amounts shall be deducted, and when deducted shall be paid into said Teachers' Savings Fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

3.  Following the termination of membership in the retirement system for any member who has been absent from service for five (5) years in any period of six (6) consecutive years, the Teachers' Savings Fund Account of such member shall be closed and the amount due the member as provided in Section 17-105 of this title shall be paid upon the filing of formal application.  At the time such membership is terminated the amount due the member as provided in said Section 17-105 of this title shall be transferred to the Suspense Fund.

4.  Upon the retirement of a member an amount sufficient to pay his annuity benefit for a two-year period shall be transferred from the Teachers' Savings Fund to the Retirement Benefit Fund; an amount sufficient to pay his annuity benefit for one (1) year shall be transferred each succeeding year thereafter.  Should a member who has retired under Option 1 die, the balance of money he had in Teachers' Savings Fund shall be transferred to the Retirement Benefit Fund for payment to his beneficiary or estate.

5.  Retirement Benefit Fund.

a. After August 2, 1969, there shall be transferred from the Teachers' Savings Fund and the Membership Annuity Reserve Fund for those members drawing retirement benefits from the Teachers' Retirement System of Oklahoma an amount necessary to provide the monthly annuity payments and pension payments.  In addition the fund shall consist of monies received from any state dedicated revenue, monies received from state appropriations, monies received from federal matching funds, and the residue of the interest on investments after the requirements of Section 17-107 of this title have been fully met.  The Retirement Benefit Fund shall consist of an amount of money necessary for the making of retirement payments to retirees.

b. Should a member have deposits in the Teachers' Deposit Fund or the Tax-Sheltered Annuity Fund and wish to receive monthly retirement benefits on such deposits, the actuarial equivalent of a two-year period and each succeeding fiscal year thereafter shall be transferred to the Retirement Benefit Fund.  The member may choose any of the plans available in the Teachers' Retirement Act as a method of receiving monthly retirement benefits on the money he has on deposit in the Teachers' Deposit Fund or the Tax-Sheltered Annuity Fund.  The monthly retirement benefits paid from the Teachers' Deposit Fund or the Tax-Sheltered Annuity Fund shall be in addition to the regular retirement benefits and the money transferred from the Teachers' Deposit Fund or Tax-Sheltered Annuity Fund shall not be matched by the State of Oklahoma.

c. From the Retirement Benefit Fund shall be paid all monthly retirement benefits.

d. At the death of a retired member who has retired under the Maximum Plan of Retirement, Option 1 or Option 4, the balance of money the member has in the Teachers' Savings Fund shall be transferred to the Retirement Benefit Fund and the amount due the beneficiary or his estate under Option 1 or Option 4 shall be paid from the Retirement Benefit Fund.

e. At the death of both a retired member and the retired member's spouse, who had retired under Option 2 or 3, any balance in the Teachers' Savings Fund shall be transferred from the Teachers' Savings Fund to the Retirement Benefit Fund.

f. At the death of a retired member who had retired under Option 5, the balance of any monies the member had in the Teachers' Savings Fund shall be transferred to the Retirement Benefit Fund for the purpose of making a lump-sum settlement to the beneficiary or his estate.  Providing that if the surviving spouse elects to receive the balance under the Maximum Plan of Retirement or Option 1 the member's money, if any, on a monthly basis, constituting actuarial equivalent of two (2) years' payments, and each year thereafter the annual actuarial equivalent, shall be transferred from the Teachers' Savings Fund for the purpose of paying monthly retirement benefits to the spouse under this option.

6.  The Interest Fund is hereby created to facilitate the crediting of interest to the various other funds to which interest is to be credited.  All income, interest and dividends derived from the deposits and investments authorized by this act shall be paid into the Interest Fund.  On June 30, each year, interest shall be transferred to the other funds as herein provided.

7.  The Permanent Retirement Fund shall consist of the accumulated gifts, awards, and bequests made to the retirement system, and transfers from the Suspense Fund, the principal of which is hereby held and dedicated as a perpetual endowment of the retirement system and shall not be diverted or appropriated to any other cause or purpose unless specifically provided for in such gifts, awards or bequests.

8.  The Expense Fund shall be the fund from which the expense of administration and maintenance of the retirement system shall be paid.  The Board of Trustees shall cause to be prepared and adopt annually an itemized budget showing the amount required to defray the expenses for the ensuing fiscal year.

Transfers to and payments from this fund shall be made as follows:  first, from the Interest Fund; second, from any dedicated revenue; and, third, from appropriation by the Oklahoma Legislature.

All monies for the operation of the Teachers' Retirement System of Oklahoma shall be paid from the Expense Fund upon the approval by the Board of Trustees and the checks signed by two people designated to sign such checks by the Board of Trustees of the Teachers' Retirement System of Oklahoma.

9.  The Suspense Fund shall be comprised of amounts transferred to the fund as provided in this section and Section 17-105 of this title and obligations of the retirement system to any member or person which cannot be legally discharged.

10.  The Reserve for Investment Fluctuations Fund shall be the fund in which eight percent (8%) of the investment earnings and the realized profits from the sale or exchange of securities shall be deposited each year until an amount equal to two percent (2%) of the total investments shall be accumulated, and such fund shall thereafter be maintained at such level.  Upon proper resolution by the Board of Trustees transfers may be made from this fund to reimburse the investment account of other funds wherein a deficit shall have accrued.

11.  Teachers' Deposit Fund.

Any member may request, prior to a pay period, that his employer make additional deposits for him, for tax-sheltered annuity purposes.  However, the amount deposited shall not exceed the limits as defined in Section 402(g) and Section 415 of the Internal Revenue Code of 1986, as amended, and applicable federal regulations.  All such deposits shall be credited to the member's account in the Teachers' Deposit Fund for the purchase of a tax-sheltered annuity.  The amount thus accumulated, with earnings, shall be used upon the member's retirement, separation from service, death or disability to purchase an annuity in addition to his regular service retirement allowance.  The amount a member accumulates in the Teachers' Deposit Fund, not including interest, may be used to pay distributions in the case of hardship as provided in Section 403(b)(11) of the Internal Revenue Code of 1986, as amended, and applicable federal regulations.

12.  The Membership Annuity Reserve Fund is composed of teachers' contributions and state matching funds for those members who retired before August 2, 1968.  From this fund there shall be transferred the actuarial equivalent necessary to pay retirement benefits for a period of two (2) years and thereafter the actuarial equivalent necessary to pay retirement benefits for one (1) succeeding year.

13.  Collection of Contributions.

a. The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll or claim of a member for each and every payroll claim period subsequent to the date of establishment of the retirement system the contribution payable by such member as provided in this act.  With each and every payroll or claim the employer shall deliver to the treasurer of said employer warrants issued to the employees as shown to be due by said payroll or claim, together with a warrant or warrants in favor of the Teachers' Retirement System as shown by said payroll or claim.

(2) The treasurer or disbursing officer upon delivery of the warrants and a true copy of the payroll or claims as provided above shall register said warrants as provided for the registration of other school warrants, and shall deliver to the employer warrants issued in favor of the employees, and shall deliver warrants issued in favor of the Teachers' Retirement System and the copy of the payroll or claims to the school district superintendent as designated by the Board of Trustees.  For the purpose of collecting contributions of teachers in the public schools, the superintendent of a school district is hereby designated to receive the Teachers' Retirement warrants from the treasurer or proper disbursing officer of the several school districts for the purpose of transmitting such warrants and payroll or claims to the Executive Secretary of the Teachers' Retirement System of the State of Oklahoma.  Any college or university or other educational institution or agency operated in whole or in part by the state shall have the amount retained or deducted from the funds regularly appropriated by the state for the current maintenance for such educational departments and institutions.

(3) For the purpose of enabling the collection of the contributions of the members of the retirement system to be made as simple as possible, the Board of Trustees shall require the secretary or other officer of each employer-board or agency, within thirty (30) days after the beginning of each school year, to make a list of all teachers in its employ who are members of the retirement system, certify to the correctness of this list, and file the same with the Executive Secretary of the Board of Trustees of the Teachers' Retirement System.  If additions to or deductions from this list should be made during the year such additions or deductions shall likewise be certified to the Board of Trustees of the Teachers' Retirement System.

(4) The State Treasurer shall furnish annually to the Board of Trustees a sworn statement of the amount of the funds in his custody belonging to the retirement system.  The records of the Board of Trustees shall be open to public inspection and any member of the retirement system shall be furnished with a statement of the amount of the credit to his individual account upon written request by such member, provided the Board of Trustees shall not be required to answer more than one such request of a member in any one (1) year.

(5) Failure of any superintendent, officer, or other person to discharge the duties imposed upon him by this act shall render him or his bondsman liable for any loss occasioned thereby to the Teachers' Retirement System or the employees of the school district, or both.

(6) On a showing by the Teachers' Retirement System that a warrant, voucher or check issued to it has, for any reason, been lost or never received, after ninety (90) days from the date of issue or from transmittal for payment, it shall be the duty of the issuing authority forthwith, without any indemnifying bond or other requirements, to issue a duplicate thereof in lieu of that which was lost, to the Teachers' Retirement System; and the Teachers' Retirement System shall save harmless any school district or agency of state government making payment under the provisions hereof to the State Teachers' Retirement System if the original warrant, voucher or check is later presented for payment and same is paid after a duplicate warrant, voucher or check has been issued and paid to the Teachers' Retirement System, and any loss sustained therefrom shall be charged to the Interest Fund.

14.  Rollover Contributions and Direct Trustee-to-Trustee Transfers from Other Plans.

Any member may purchase credit for service, to the extent specified in this title, with rollovers from an eligible retirement plan as defined by the Internal Revenue Code of 1986, as amended from time to time.  A member may also purchase permissive service credit, as defined by Code Section 415(n)(3)(A), with a direct trustee-to-trustee transfer from a governmental Code Section 403(b) plan or governmental Code Section 457(b) plan.  All rollovers and direct trustee-to-trustee transfers shall be allowed to the extent permitted by federal law.  Rollovers or direct transfers in excess of the amount necessary to purchase such service credit shall not be allowed.

15.  Retiree Medical Benefit Fund.

The Retiree Medical Benefit Fund shall be maintained as a subaccount under the Retirement Benefit Fund.  The Retiree Medical Benefit Fund is composed of all assets contributed to this subaccount to pay the retirement system's portion of the monthly retiree health insurance benefits described in Section 1316.3 of Title 74 of the Oklahoma Statutes.  All allocated assets and the earnings thereon in the Retiree Medical Benefit Fund shall be held for the exclusive purpose of providing retiree medical benefits pursuant to Section 1316.3 of Title 74 of the Oklahoma Statutes.  The Retiree Medical Benefit Fund shall be administered in accordance with the requirements under Section 401(h) of the Internal Revenue Code of 1986, as amended from time to time.  An amount necessary to pay the health insurance premiums for retired members as provided by Section 1316.3 of Title 74 of the Oklahoma Statutes shall be deposited each month into the Retiree Medical Benefit Fund.

Added by Laws 1969, c. 157, § 8, operative Aug. 2, 1969.  Amended by Laws 1970, c. 176, § 5, operative Aug. 2, 1970; Laws 1974, c. 246, § 3, operative July 1, 1974; Laws 1975, c. 353, § 3, operative July 1, 1975; Laws 1976, c. 252, § 2, operative July 1, 1976; Laws 1978, c. 238, § 6, eff. July 1, 1978; Laws 1993, c. 239, § 46, eff. July 1, 1993; Laws 1994, c. 380, § 3, eff. July 1, 1994; Laws 1999, c. 402, § 1, eff. July 1, 2001; Laws 2001, c. 33, § 114, eff. July 1, 2001; Laws 2002, c. 354, § 1, eff. July 1, 2002.

NOTE:  Laws 1974, c. 243, § 1 repealed by Laws 1975, c. 353, § 4, operative July 1, 1975.

NOTE:  Laws 2000, c. 235, § 1 amended the effective date of Laws 1999, c. 402, § 1 from July 1, 2000 to July 1, 2001.

§70-17-108.1.  Contributions - Amount - Payment.

A.  The employer of any member of the Teachers' Retirement System of Oklahoma shall make the following contributions to the System:

1.  Beginning July 1, 1998, through June 30, 1999, eleven and one-half percent (11 1/2%) of the regular annual compensation of the member not in excess of any applicable maximum compensation level of the member;

2.  Beginning July 1, 1999, through June 30, 2000, four and eight-tenths percent (4.8%) of the regular annual compensation of the member not in excess of any applicable maximum compensation level of the member;

3.  Beginning July 1, 2000, through June 30, 2001, five and eight-tenths percent (5.8%) of the regular annual compensation of the member not in excess of any applicable maximum compensation level of the member;

4.  Beginning July 1, 2001, through June 30, 2002, six and eight-tenths percent (6.8%) of the regular annual compensation of the member not in excess of any applicable maximum compensation level of the member; and

5.  Beginning July 1, 2002, through June 30, 2003, and for each fiscal year thereafter, seven and five-hundredths percent (7.05%) of the regular annual compensation of the member not in excess of any applicable maximum compensation level of the member.

Any employer contribution paid to the System pursuant to this subsection shall not be considered as salary, fringe benefit, or total compensation due to members for the purpose of meeting any legislative or contractual obligation of the employer.

B.  For entities or institutions within The Oklahoma State System of Higher Education, the contributions to the retirement system specified in subsection A of this section shall be made on regular annual compensation of a member who is an employee of such entity or institution not to exceed the maximum compensation level in effect for the member as prescribed by law.

C.  Employers paying contributions to the Retirement System pursuant to subsection A or B of this section shall receive credit for that portion of the gross production tax on natural gas and/or casinghead gas apportioned to the Retirement System pursuant to subsection 2 of Section 1004 of Title 68 of the Oklahoma Statutes in meeting the total required employer contribution.  On an annual basis, the Board of Trustees shall estimate the net additional cost required to be paid by the contributing employers in order to meet the total employer contribution as provided in subsection A or B of this section.  The Board of Trustees shall approve the amount of the additional contribution required to be paid by contributing employers as a percentage of total member salaries and fringe benefits for each fiscal year ending June 30, no later than April 1 of the previous fiscal year.  In no event shall the additional contribution required to be paid by the contributing employer under this subsection be less than the contribution required under this subsection in the prior year.  In the event actual contributions do not equal the required total contribution as provided in subsection A or B of this section, the net difference between the actual contributions and the required total contributions shall be determined and shall be included in the amount of the additional contribution required to be paid by contributing employers for the next fiscal year.  All contributing employers shall pay the same percentage of total member salaries and fringe benefits during each fiscal year.  The provisions of this subsection shall terminate June 30, 1999.

D.  Any school district, state college or university, State Board of Education, State Board of Career and Technology Education, or other state agency may, for and on behalf of any member of the Teachers' Retirement System, pay all or any portion of the contribution required by Section 17-108 of this title.  Provided, the contribution so paid by any school district, state college or university, State Board of Education, State Board of Career and Technology Education, or other state agency shall be and remain subject to the withdrawal provisions set forth under the Teachers' Retirement System.  Wherever the term "contribution" is used, it shall be deemed to include contributions paid for and on behalf of a member by a school district, state college or university, State Board of Education, State Board of Career and Technology Education, or other state agency.

Added by Laws 1976, c. 252, § 3, operative July 1, 1976.  Amended by Laws 1978, c. 238, § 7, eff. July 1, 1978; Laws 1988, c. 165, § 25, operative July 1, 1988; Laws 1990, c. 340, § 28, eff. July 1, 1990; Laws 1992, c. 376, § 9, eff. July 1, 1992; Laws 1994, c. 351, § 7, eff. July 1, 1994; Laws 1995, c. 333, § 1, eff. July 1, 1995; Laws 1996, c. 359, § 2, eff. July 1, 1996; Laws 1998, c. 317, § 6, eff. July 1, 1998; Laws 2001, c. 33, § 115, eff. July 1, 2001.

§70-17-108.2.  Picked up contributions.

A.  Beginning July 1, 1998, and for each plan year thereafter, a teacher employed by any school district or employed by a technology center school district who qualifies for a minimum salary pursuant to the schedule contained in Section 18-114.7 of this title, shall have credited against the employee contribution amount, as applicable to the amount of compensation required to be paid to the teacher as a minimum salary pursuant to Section 18-114.7 of this title, an annual amount based upon qualifying years of service as follows:

YEARS OF SERVICE CREDIT AMOUNT

0 $60.15

1 $103.41

2 $145.65

3 $188.15

4 $233.33

5 $278.76

6 $325.26

7 $372.82

8 $421.44

9 $471.12

10 $521.87

11 $573.67

12 $626.54

13 $680.48

14 $735.47

15 $791.53

16 $848.65

17 $906.83

18 $966.07

19 $1,026.38

20 $1,087.75

21 $1,150.18

22 $1,213.68

23 $1,278.23

24 $1,343.85

25 or more $1,410.53

B.  The state shall pick up and pay the annual amount prescribed by subsection A of this section, based upon the conditions prescribed by subsection A of this section, to the Teachers' Retirement System.  The annual amount prescribed by subsection A of this section shall be divided into monthly amounts as may be required in order to give full effect to the credit amount without the necessity of dividing the annual credit amount into twelve (12) equal installments.

C.  If an eligible teacher terminates service prior to June 30 of any applicable plan year, the amounts prescribed by subsection A of this section, and transferred to the Teachers' Retirement System from the State Board of Education and the State Board of Career and Technology Education shall be retained by the Teachers' Retirement System of Oklahoma and treated as an actuarial gain of the System.

D.  If an employing school district has contractually committed to make payment of the employee contributions required by Section 17-116.2 of this title for a member who is eligible for the credit amount prescribed by subsection A of this section for the fiscal year, using funds available to the district and not by effecting the employee contribution through a deduction from the member's gross salary, the district shall pay additional compensation to each of its eligible teachers in an amount equal to the amount prescribed by subsection A of this section based upon the number of years of teaching experience of the eligible member.

E.  If an eligible member is hired by a school district or a technology center school district and receives compensation for less than one hundred eighty (180) days of service, the district shall determine a pro rata amount of the annual credit amount and shall pay additional compensation to the member equal to the pro rata amount for each month during which the member is employed.  The monthly credit amount for such member shall be added to the member's compensation beginning with the first full month during which the member is employed by the district.

F.  The amount required to be added to the compensation of the eligible member pursuant to subsection D of this section shall be subject to any applicable federal or state taxes upon the additional income.

G.  The amount required to be added to the compensation of the eligible member pursuant to subsection D of this section shall not be treated as regular annual compensation for purposes of Section 17-116.2 of this title or as salary or fringe benefits for purposes of determining the minimum salary pursuant to the requirements of Section 18-114.7 of this title or for purposes of meeting the requirements of any locally adopted salary schedule.

H.  The employing district shall prepare its payroll records to reflect that the total employee contribution amount, for the salary not in excess of the applicable minimum salary amount, has been paid pursuant to a combination of the payment from the funds of the employing district and the amount credited to the employee contribution account of the member pursuant to subsection A of this section.

I.  If an employing school district has contractually committed to deduct employee contributions required by Section 17-116.2 of this title by effecting the employee contribution through a deduction from the member's gross salary, the district shall decrease the amount of the payroll deduction for such employee contribution by the amount as prescribed in subsection A of this section, based upon the number of years of teaching experience of the member.  The amount required to be subtracted from the amount by which the employee's gross salary would otherwise be reduced pursuant to this subsection shall be subject to any applicable federal or state taxes.  The employing district shall prepare its payroll records to reflect that the total employee contribution amount, for the salary not in excess of the applicable minimum salary amount, has been paid pursuant to a combination of the deduction from the member's salary and the amount credited to the employee contribution account of the member pursuant to subsection A of this section.

Added by Laws 1997, c. 300, § 1, eff. July 1, 1997.  Amended by Laws 1998, c. 378, § 1, eff. July 1, 1998; Laws 2000, c. 418, § 82, eff. July 1, 2000; Laws 2001, c. 33, § 116, eff. July 1, 2001.

§70-17-109.  Exemption from legal process.

A.  Except as otherwise provided by this section, the right of a person to an annuity or a retirement allowance, to the return of contributions, annuity, or retirement allowance itself, any optional benefit, or any other right accrued or accruing to any person under the provisions of this act, and the monies in the various funds created by this act, are hereby exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as in this act specifically provided.  Notwithstanding the foregoing, the Board of Trustees may approve any offset of a member's benefit to pay a judgment or settlement against a member for a crime involving the System, for a breach of the member's fiduciary duty to the System, or for funds or monies incorrectly paid to a member or a beneficiary by mistake, provided such offset is in accordance with the requirements of Section 401(a)(13) of the Internal Revenue Code of 1986.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state pursuant to the domestic relation laws of the State of Oklahoma which relates to the provision of marital property rights to a spouse or former spouse of a member or provision of support for a minor child or children and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member of the Retirement System.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the Board of Trustees and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address (if any) of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the Retirement System to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the Retirement System to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the Retirement System,

b. does not require the Retirement System to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the Retirement System as a valid order prior to the effective date of this act.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date or withdrawal of the related member.

8.  The obligation of the Retirement System to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A. Section 1001, et seq., as amended from time to time, or rules and regulations promulgated thereunder, and court cases interpreting said act.

10.  The Board of Trustees of the Teachers' Retirement System of Oklahoma shall promulgate such rules as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order must fully comply with all provisions of the rules promulgated by the Board of Trustees pursuant to this subsection in order to continue receiving his or her benefit.

Added by Laws 1969, c. 157, § 9, operative Aug. 2, 1969.  Amended by Laws 1971, c. 281, § 24-122, eff. July 2, 1971; Laws 1989, c. 249, § 43, eff. Jan. 1, 1989; Laws 1993, c. 322, § 17, emerg. eff. June 7, 1993; Laws 1998, c. 198, § 8, eff. Nov. 1, 1998; Laws 1999, c. 257, § 27, eff. July 1, 1999.

§7017109.1.  Confidentiality of records.

Except for the member's name, age, amount of contributions paid in, benefits being paid, amount of credited service and any documents verifying credited service or benefits, all information, documents and copies thereof contained in a member's retirement file shall be given confidential treatment and shall not be made public by the System without the prior written consent of the member to which it pertains, but shall be subject to subpoena or court order.

Added by Laws 1986, c. 259, § 62, operative July 1, 1986. Amended by Laws 1986, c. 260, § 1, operative July 1, 1986.

§7017110.  Fraud  Errors in record.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified, any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a felony.  Should any charge or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the Board of Trustees shall correct such error, and so far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, and to take from the Interest Fund sufficient to reimburse the Fund where an overpayment had already been made, and any such overpayment recovered from the member shall be placed in the Interest Fund.

Added by Laws 1969, c. 157, § 10, operative Aug. 2, 1969.  Amended by Laws 1971, c. 281, § 24122, eff. July 2, 1971; Laws 1997, c. 133, § 575, eff. July 1, 1998.

§7017111.  Official bonds.

The Treasurer of the State of Oklahoma shall upon becoming custodian of the Teachers' Retirement Fund, give a bond in the sum of Fifty Thousand Dollars ($50,000.00); the Executive Secretary shall give bond in the sum of Twentyfive Thousand Dollars ($25,000.00); and the Board of Trustees shall require any other employees and members of the Board of Trustees to give bond in such amounts as the Board may deem necessary, conditioned that said bonded persons will faithfully execute the duties of the respective offices.  All bonds shall be made with a good and solvent surety company, authorized to do business in the State of Oklahoma; said bonds shall be made payable to the Board of Trustees and shall be approved by it and the Attorney General of Oklahoma.  All expense necessary and incident to the execution of such bonds, including premiums thereon, shall be paid by the Board of Trustees from the Expense Fund.  Laws 1969 c. 157, Sec. 11.  Operative Aug. 2, 1969.

Laws 1969, c. 157, § 11, operative Aug. 2, 1969; Laws 1971, c. 281, § 24122, eff. July 2, 1971.

§7017112.  Audit of funds, accounts and assets.

It shall be the duty of the State Auditor and Inspector to audit annually the funds, accounts and assets of the Teachers' Retirement System.

Laws 1969, c. 157, § 12, operative Aug. 2, 1969; Laws 1971, c. 281, § 24122, eff. July 2, 1971; Laws 1978, c. 238, § 8, eff. July 1, 1978.

§7017113.  Time spent in military service  Limitations.

In determining annual increments for teacher salaries and in computing Foundation Aid, time spent in military service during a period of national emergency shall be counted, not to exceed five (5) years prior to the current year.  No more than five (5) years of such military service shall be used in determining eligibility or benefits under the Teachers' Retirement System.  Laws 1969 C.  157, Sec. 13. Operative Aug. 2, 1969.

Laws 1969, c. 157, § 13, operative Aug. 2, 1969; Laws 1971, c. 281, § 24122, eff. July 2, 1971.

§7017114.  Fulltime employees of System  Classification.

All fulltime employees of the Teachers' Retirement System of Oklahoma shall become classified employees of the Merit System of Personnel Administration of Oklahoma.  Laws 1969 c. 157, Sec. 14. Operative Aug. 2, 1969.

Laws 1969, c. 157, § 14, operative Aug. 2, 1969; Laws 1971, c. 281, § 24122, eff. July 2, 1971.

§70-17-114.1.  Repealed by Laws 1981, c. 340, § 28, eff. July 1, 1981.

§7017114.2.  Unclassified positions.

The executive secretary, assistant executive secretary and secretarytreasurer of the system shall be unclassified positions.  Twenty-two (22) fulltimeequivalent employees of the system shall be unclassified administrative assistants.

Added by Laws 1982, c. 329, § 6, eff. July 1, 1982.  Amended by Laws 1985, c. 180, § 5, eff. July 1, 1985; Laws 1987, c. 231, § 4, eff. July 1, 1987; Laws 2000, c. 299, § 2, eff. July 1, 2000.

§70-17-115.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-17-116.  Certain personnel retiring before August 2, 1969 - Minimum pension.

Any member of the classified personnel eligible for retirement under this act who has taught in Oklahoma schools for at least twenty (20) years and who retires before August 2, 1969, shall be paid not less than One Hundred and Twenty-five Dollars ($125.00) per month.

Laws 1969, c. 157, § 16, operative Aug. 2, 1969; Laws 1971, c. 281, § 24-122, eff. July 2, 1971.

§7017116.1.  Increase in retirement benefits.

A.  Every annuitant receiving retirement benefits from the system as of June 30, 1986, shall receive, on July 1, 1986, a six percent (6%) increase in retirement benefits.

B.  Any member who retires during the period beginning July 1, 1986, through October 1, 1986, shall receive a six percent (6%) increase in their monthly benefit as computed pursuant to the provisions of Sections 17101 through 17116 of this title and Section 17116.2 of this title.

Amended by Laws 1985, c. 180, § 6, eff. July 1, 1985; Laws 1986, c. 283, § 4, operative July 1, 1986.

§70-17-116.2.  Retirement allowance - Calculation - Contribution rates and benefits - Service credits.

A.  1.  Beginning July 1, 1987, and prior to July 1, 1995, a member who retires on or after the member's normal retirement age or whose retirement is because of disability shall receive an annual allowance for life, payable monthly, in an amount equal to two percent (2%) of the member's highest three-year average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service.

A classified member who retired prior to July 1, 1986, shall have his retirement allowance calculated on a minimum average salary of Eleven Thousand Five Hundred Dollars ($11,500.00) or on his current minimum average salary plus Two Thousand Dollars ($2,000.00), whichever is greater.  Beginning July 1, 1994, a classified member who retired prior to July 1, 1993, shall have the member's retirement allowance calculated on the member's current minimum average salary plus Five Hundred Fifty Dollars ($550.00).  An unclassified member who retired prior to July 1, 1986, shall have his retirement allowance calculated on a minimum average salary of Nine Thousand Five Hundred Dollars ($9,500.00) or on his current minimum average salary plus One Thousand Dollars ($1,000.00), whichever is greater.  Beginning July 1, 1994, an unclassified member who retired prior to July 1, 1993, shall have the member's retirement allowance calculated on the member's current minimum average salary plus Two Hundred Seventy-five Dollars ($275.00).  Those individuals receiving benefits pursuant to subsection (3) of Section 17-105 of this title whose benefits commenced prior to July 1, 1993, shall receive an increase in benefits of two and one-half percent (2 1/2%).  No retirement benefit payments shall be made retroactively.

Except for those members retiring because of a disability, the retirement allowance shall be subject to adjustment for those members retiring before normal retirement age in accordance with the actuarial equivalent factors adopted by the Board of Trustees.

2.  Beginning July 1, 1995, a member, who has no service performed on or after July 1, 1995, for an entity or institution within The Oklahoma State System of Higher Education, who retires on or after the member's normal retirement age or whose retirement is because of disability shall receive an annual allowance for life, payable monthly as follows:

a. if the member becomes a member after June 30, 1995, and was not eligible to become a member prior to July 1, 1995, in an amount equal to two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service, or

b. if the member became a member or is eligible to become a member prior to July 1, 1995, and elected to have a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00) pursuant to paragraph 1 of subsection C of this section or pursuant to subsection E of this section, or if the member's salary has never exceeded Twenty-five Thousand Dollars ($25,000.00) prior to July 1, 1995, in an amount equal to:

(1) two percent (2%) of the member's average salary upon which member contributions were made not to exceed Forty Thousand Dollars ($40,000.00), multiplied by the number of the member's years of credited service authorized and performed prior to July 1, 1995, plus any years of prior service authorized under this title, plus

(2) two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of credited service authorized and performed after June 30, 1995, or

c. if the member became a member or is eligible to become a member prior to July 1, 1995, and was eligible to elect to have a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00) and did not elect or elected not to have a maximum compensation level of Forty Thousand Dollars ($40,000.00) pursuant to paragraph 1 of subsection C of this section or pursuant to subsection E of this section, in an amount equal to:

(1) two percent (2%) of the member's average salary upon which member contributions were made not to exceed Twenty-five Thousand Dollars ($25,000.00), multiplied by the number of the member's years of credited service authorized and performed prior to July 1, 1995, plus any years of prior service authorized under this title, plus

(2) two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of credited service authorized and performed after June 30, 1995.

B.  Except as otherwise provided for in this section, the amount contributed by each member to the retirement system shall be:

1.  Beginning July 1, 1992, through June 30, 1996, six percent (6%) of the regular annual compensation of such member not in excess of Twenty-five Thousand Dollars ($25,000.00) and beginning July 1, 1995, through June 30, 1996, six percent (6%) of the maximum compensation level; and

2.  Beginning July 1, 1996, through June 30, 1997, six and one-half percent (6 1/2%) of the regular annual compensation of members, who are not employed by an entity or institution within The Oklahoma State System of Higher Education not in excess of Twenty-five Thousand Dollars ($25,000.00) and beginning July 1, 1996, through June 30, 1997, six and one-half percent (6 1/2%) of the regular annual compensation of members, who are employed by an entity or institution within The Oklahoma State System of Higher Education, not in excess of Twenty-five Thousand Dollars ($25,000.00);

3.  Beginning July 1, 1997, seven percent (7%) of the regular annual compensation of the member not in excess of any applicable maximum compensation level of the member; and

4.  All public schools in this state shall treat the employee contributions as being picked-up under the provisions of Section 414 (h) (2) of the Internal Revenue Code of 1986 in determining tax treatment.

C.  1.  Prior to July 1, 1995, an active member of the System may elect to have a maximum compensation level of Forty Thousand Dollars ($40,000.00).  Such an election shall be made in writing and filed with the System.  Members whose salaries are in excess of Twenty-five Thousand Dollars ($25,000.00) on the effective date of this act shall file the election with the System prior to January 1, 1988.  Members whose salaries exceed Twenty-five Thousand Dollars ($25,000.00) after the effective date of this act shall file the election when the salary exceeds Twenty-five Thousand Dollars ($25,000.00).  If a member makes such an election, the member shall contribute the following amounts:

a. beginning July 1, 1992, through June 30, 1993, eleven percent (11%) of the regular annual compensation of such member that is in excess of Twenty-five Thousand Dollars ($25,000.00) and is not in excess of Forty Thousand Dollars ($40,000.00),

b. beginning July 1, 1993, through June 30, 1994, nine percent (9%) of the regular annual compensation of such member that is in excess of Twenty-five Thousand Dollars ($25,000.00) and is not in excess of Forty Thousand Dollars ($40,000.00), and

c. beginning July 1, 1994, through June 30, 1995, eight percent (8%) of the regular annual compensation of such member that is in excess of Twenty-five Thousand Dollars ($25,000.00) and is not in excess of Forty Thousand Dollars ($40,000.00).  Except as provided in subsection E of this section, any such election shall be irrevocable.

2.  After June 30, 1995, in addition to the amount contributed by each member to the retirement system pursuant to subsection B of this section, the total amount contributed by each member to the retirement system shall include, beginning July 1, 1995, through June 30, 1997, seven percent (7%) of the regular annual compensation of each member, who is not employed by an entity or institution within The Oklahoma State System of Higher Education, that is in excess of Twenty-five Thousand Dollars ($25,000.00) and beginning July 1, 1996, through June 30, 1997, seven percent (7%) of the regular annual compensation of each member who is employed by an entity or institution within The Oklahoma State System of Higher Education in excess of Twenty-five Thousand Dollars ($25,000.00), but not in excess of any applicable maximum compensation level of the member.

D.  For purposes of Section 17-101 et seq. of this title, regular annual compensation shall include:

1.  Salary which accrues on a regular basis in proportion to the service performed, including payments for staff development;

2.  Amounts that would otherwise qualify as salary under paragraph 1 of this subsection but are not received directly by the member pursuant to a good faith, voluntary written salary reduction agreement in order to finance payments to a deferred compensation or tax-sheltered annuity program or to finance benefit options under a cafeteria plan qualifying under the United States Internal Revenue Code, 26 U.S.C., Section 101 et seq.; and

3.  Group health and disability insurance, group term life insurance, annuities and pension plans, provided on a periodic basis to all qualified employees of the employer, which qualify as fringe benefits under the United States Internal Revenue Code.

4.  Excluded from regular annual compensation are expense reimbursement payments, office, vehicle, housing or other maintenance allowances, the flexible benefit allowance provided pursuant to Section 26-105 of this title, payment for unused vacation and sick leave, any payment made for reason of termination or retirement not specifically provided for in paragraphs 1 through 3 of this subsection, maintenance or other nonmonetary compensation, payment received as an independent contractor or consultant, pursuant to a lawful contract which complies with the requirements of subsection B of Section 6-101.2 of this title, any benefit payments not made pursuant to a valid employment agreement, or any compensation not described in paragraphs 1 through 3 of this subsection.

E.  1.  Any member who was a contributing member of the Retirement System between July 1, 1987, and June 30, 1995, who at the time the member was eligible to make an election to increase the maximum compensation level of the member, failed to make an election or chose not to increase the maximum compensation level of the member to Forty Thousand Dollars ($40,000.00), may elect to make back contributions to the Retirement System.  The member shall complete a new election form and file with the Board of Trustees, the form and a payment equaling the difference between the amount contributed at the twenty-five-thousand-dollar level and the appropriate contribution on compensation in excess of Twenty-five Thousand Dollars ($25,000.00) up to a maximum of Forty Thousand Dollars ($40,000.00) shall be made prior to the official retirement date of the member.  The required payment shall include any contribution required by the employing school district, and shall include interest compounded annually at ten percent (10%) per annum of both employer and employee contributions.

2.  Any changes made pursuant to this subsection shall be irrevocable.

F.  1.  An individual who withdrew from the Teachers' Retirement System and whose salary was in excess of Seven Thousand Eight Hundred Dollars ($7,800.00) and had elected to contribute only on Seven Thousand Eight Hundred Dollars ($7,800.00) before his or her withdrawal shall contribute on the earning ceiling as provided for in this section on his or her reentry into membership in the Teachers' Retirement System.

2.  An individual who elected to contribute on a maximum of Seven Thousand Eight Hundred Dollars ($7,800.00) per annum shall, beginning July 1, 1979, contribute on his or her earning ceiling as provided for in this section.

3.  Any member who elected to contribute on Seven Thousand Eight Hundred Dollars ($7,800.00) prior to January 1, 1978, and whose salary was more than Seven Thousand Eight Hundred Dollars ($7,800.00) during the school years 1974-75 through 1978-79 may elect to make back contributions to the retirement system by paying the five percent (5%) contributions on the difference between Seven Thousand Eight Hundred Dollars ($7,800.00) and the actual salary of the member, not to exceed Ten Thousand Dollars ($10,000.00) for each applicable school year, plus interest compounded annually at ten percent (10%) per annum.  Such payment shall be made prior to the official retirement date of the member.

G.  Each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period, the proper percentage of his or her earnable compensation as provided for in subsection B or subsection C of this section.

1.  Deductions shall begin with the first payroll period of the school year.  In determining the amount earnable by a member in a payroll period, the Board of Trustees shall consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deductions from compensation for any period less than a full period, and to facilitate the making of deductions, it may modify the deduction required of any member by such an amount as shall not exceed one-tenth of one percent (1/10 of 1%) of the annual compensation upon the basis of which such deduction is to be made.  Prior to January 1, 1991, any active contributing member who joined the System subsequent to July 1, 1943, may pay the normal cost, which shall mean the single sum which would have been paid under existing statutes at the time the service was performed, plus interest, for years of teaching service in Oklahoma from the date of establishment of the System in 1943 to date of membership, in a lump sum, or in installments equal to establishing one (1) year of creditable service.  Effective January 1, 1991, any active contributing member who joined the System subsequent to July 1, 1943, may pay the amount determined by the Board of Trustees pursuant to Section 17-116.8 of this title for years of teaching service in Oklahoma from the date of establishment of the System in 1943 to date of membership, in a lump sum, or in installments equal to establishing one (1) year of creditable service.  For purposes of this option, teaching service in Oklahoma shall include the teaching of vocational agricultural courses within Oklahoma for the federal government.  Years for which contributions are paid shall count as membership service under this plan.  A member may receive credit for not more than five (5) years of teaching service rendered while in the Peace Corps or in the public schools of a territory of the United States or the public schools, American Military Dependent Schools or state colleges or state universities outside this state by paying his or her contributions, plus interest, and membership fees to the retirement system, subject to the regulations of the Board of Trustees, providing he or she is not receiving and is not eligible to receive retirement credit or benefits from said service in any other public retirement system of this state, or any other state or territory of the United States subject to the following provisions:

a. the member is required to have two (2) years of employed service teaching earned in Oklahoma for each year of Peace Corps, territorial, out-of-state, noncovered in-state or military membership credit granted.

b. prior to January 1, 1991, the out-of-state or noncovered in-state payment shall be the normal cost, which means the single sum which would have been paid under existing law at the time the service was performed, plus interest, on the basis of what his or her annual salary would have been in Oklahoma or out of state, whichever is greater, had he or she been employed as a teacher.  Effective January 1, 1991, the Peace Corps, territorial, out-of-state or noncovered in-state payment shall be the amount determined by the Board of Trustees pursuant to Section 17-116.8 of this title.

2.  In addition to the deductions hereinabove provided for, any member who becomes a member of the Armed Forces of the United States of America during any period of national emergency, including World War II, the Korean conflict, the Vietnam conflict or others as may be determined by the Board of Trustees, or whose entrance into or training for the teaching profession was interrupted by his or her entrance into the Armed Forces, and who was or shall have become a member of the Teachers' Retirement System shall be granted the privilege of making up his or her five percent (5%) contributions as provided for in this section until January 1, 1991, for not to exceed five (5) years of service in the Armed Forces by electing to pay said contributions on the basis of the rate of pay in his or her contract as a teacher at the time his or her service in the Armed Forces commenced or in the case of a teacher who was not teaching prior to entering the Armed Forces, on the basis of the salary of the first year of teaching after being honorably discharged from the Armed Forces.  Effective January 1, 1991, the member will receive such service upon payment of the amount determined by the Board of Trustees pursuant to Section 17-116.8 of this title.  Such contributions shall be credited in the regular manner, and the period for which said contributions were paid shall be counted as creditable years of service and allocated to the period during which the military service was rendered, except that the period for which contributions were paid must have been continuous and shall be credited in the aggregate, regardless of fiscal year limitations.  Notwithstanding any provision herein to the contrary, contributions, benefits and service credit with respect to qualified military service as defined by Section 414(u) of the Internal Revenue Code of 1986, shall be provided in accordance with Section 414(u) of the Internal Revenue Code.

3.  Retirement benefits for all service credits purchased pursuant to this subsection shall be determined in accordance with the provisions of paragraph 2 of this subsection.

H.  Effective July 1, 2004, the total creditable service of a member who retires or terminates employment and elects a vested benefit shall include not to exceed one hundred twenty (120) days of unused sick leave accumulated subsequent to August 1, 1959.  Twenty (20) days of unused sick leave shall equal one (1) month for purposes of creditable service credit.  If the member becomes a member or was eligible to become a member prior to July 1, 1995, the year of credit received in this section shall be treated as service earned prior to July 1, 1995.  This subsection shall apply to members retiring or vesting on or after the effective date of this act and shall not be retroactive.

I.  Any member who:

1.  Shall be absent from the teaching service because of election to the State Legislature or appointment to the executive branch in an education-related capacity shall be allowed thirty (30) days from the date as of which the person is officially elected or appointed to file an election with the Teachers' Retirement System to retain his or her membership in the Teachers' Retirement System upon payment of the contribution required of other members and employers of said members as provided for in this section and his or her service credits shall continue to be accumulated during such absence, provided he or she is not receiving retirement credits or benefits from said service beginning after July 1, 1992, in other public retirement systems; or

2.  Became an employee of the Oklahoma Commission for Teacher Preparation on or subsequent to June 1, 2001, but prior to July 1, 2002, who was previously employed by a participating employer within the Teachers' Retirement System of Oklahoma, may elect to cancel any accumulated service credit accrued within the Oklahoma Public Employees Retirement System on or after June 1, 2001, but prior to July 1, 2002, by filing an election with the Oklahoma Public Employees Retirement System for the cancellation of such service credit.  The election shall be irrevocable and shall require the Oklahoma Public Employees Retirement System to transfer all accumulated employer and employee contributions made on behalf of or by the person making such election to the Teachers' Retirement System for such period of time.  The Teachers' Retirement System shall compute the employee contributions that would have been made to the System by such employee if the contributions had been computed pursuant to this section.  In order to receive the full amount of creditable service for the period of time on or after June 1, 2001, but not later than June 30, 2002, the employee shall be required to pay any difference between the transferred employee contributions and the amount computed by the Teachers' Retirement System.  The employee may make payment of any required amount in the manner provided by and subject to the requirements of Section 17-116.8 of this title.  After payment of all required employee contributions, the Teachers' Retirement System shall credit the period of time represented by the transferred employee contributions as creditable service within the meaning of Section 17-101 of this title.  After the transfer of the employee contributions, the Oklahoma Public Employees Retirement System shall cancel any service credit previously accumulated for the period of time represented by such transferred employee contributions.  Any person who makes the election provided for by this paragraph, and who continues employment with the Oklahoma Commission for Teacher Preparation on or after July 1, 2002, shall continue to accrue service credit in the Teachers' Retirement System of Oklahoma.  The employer shall make employer contributions according to the requirements of Section 17-108.1 of this title and shall provide for the deduction of employee contributions as required by this section.

J.  Any member who shall be absent from the teaching service because of election or appointment as a local, state or national education association officer shall be allowed to retain his or her membership in the Teachers' Retirement System upon payment of the contribution required of other members and employers of said members as provided for in this section and his or her service credits shall continue to be accumulated during such absence.  Provided, however, any one such absence shall not exceed eight (8) continuous years.  No member who has less than ten (10) years of contributory service on July 1, 1994, may make this election after June 30, 1994.  Members contributing to the System on July 1, 1994, may continue to contribute under this subsection until they have completed eight (8) years allowed by this subsection.  The member may file for retirement when otherwise eligible for retirement as provided by Section 17-105 of this title.  Conditioned upon receiving a favorable determination letter or private letter ruling from the Internal Revenue Service, the eligible absence and participation continuation in the Teachers' Retirement System of Oklahoma pursuant to this subsection shall be increased to twelve (12) years.  The Teachers' Retirement System of Oklahoma shall make any necessary efforts in obtaining an Internal Revenue Service determination letter or private letter ruling concerning such increase.

K.  A member may receive credit for those years of service accumulated by the member while employed by an entity which is a participating employer in the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Law Enforcement Retirement System, or the Oklahoma Public Employees Retirement System, if the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system.  A member also may receive credit for those years of service with the Department of Wildlife Conservation or with an employer that is a participating employer within one of the state retirement systems specifically referred to in this section when at the time of such service by the member the employer was not such a participating employer, if the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system.  To receive the service credit provided in this subsection, the member shall pay the amount determined by the Board of Trustees pursuant to Section 17-116.8 of this title.  For purposes of this subsection, creditable service transferred from the Oklahoma Public Employees Retirement System shall include service authorized under paragraph (f) of subsection (2) of Section 913 of Title 74 of the Oklahoma Statutes as amended from time to time.  Members who retire prior to July 1, 1993, shall have their monthly benefit adjusted to include all services accrued under paragraph (f) of subsection (2) of Section 913 of Title 74 of the Oklahoma Statutes.  Provided however, any adjustment of existing retirement benefits caused by reason of inclusion of such service authorized under paragraph (f) of subsection (2) of Section 913 of Title 74 of the Oklahoma Statutes shall not affect any retirement benefit paid prior to July 1, 1993.

L.  1.  An active member of the Teachers' Retirement System of Oklahoma may receive credit for those years of service accumulated by the member while a member of the Oklahoma Public Employees Retirement System if:

a. the member is an active member of the Teachers' Retirement System of Oklahoma, and

b. the member provides notice to the Oklahoma Public Employees Retirement System and the Teachers' Retirement System of Oklahoma of the member's election to transfer said service credit.  The notice shall include a list of the years to be transferred, and

c. the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system, notwithstanding the years of service sought to be transferred under this subsection.

Members electing to take advantage of the transfer authorized by this subsection who are receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system shall have all service credit with the Oklahoma Public Employees Retirement System canceled which is not transferred to the Teachers' Retirement System of Oklahoma or used as a cash offset in such a transfer pursuant to subparagraph d of paragraph 2 of this subsection.  Service credit transferred to the Teachers' Retirement System of Oklahoma under this subsection shall also be canceled with the Oklahoma Public Employees Retirement System.

2.  For purposes of this subsection, the "sending system" shall mean the Oklahoma Public Employees Retirement System.  The "receiving system" shall mean the Teachers' Retirement System of Oklahoma.

a. Within thirty (30) days notification of an intent to transfer is received by the sending system, the sending system shall, according to its own rules and regulations:

(1) for members who have accrued at least eight (8) years of credited service with the sending system, determine the present value of the member's earned benefits attributable to the years of service sought to be transferred, discounted according to the member's age at the time of transfer and computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation, but shall not make any projections regarding future salary.  For employees who have accrued at least eight (8) years of credited service, the sending system shall use the product of this calculation for purposes of determining the transfer fee to be paid by the employee under subparagraph c of this paragraph so long as it is greater than the product of the calculation in division (2) of this subparagraph, and

(2) determine the sum of the employee and employer contributions applicable to the years of service sought to be transferred plus interest consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.  For all non-vested members, and for members who have accrued at least eight (8) years of credited service, if the product of this calculation is greater than the product of the calculation in division (1) of this subparagraph, the sending system shall use the product of this calculation for purposes of determining the amount to be transferred by the sending system under subparagraph c of this paragraph and any transfer fee to be paid by the member under subparagraph d of this paragraph.

b. Within thirty (30) days notification of an intent to transfer is received by the receiving system, the receiving system shall determine, according to the system's own rules and regulations, the present value of the member's incremental projected benefits discounted according to the member's age at the time of the transfer.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without transferring the service credit and the projected benefit after transfer of service credit computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest, salary projections and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

c. The sending system shall, within sixty (60) days from the date notification of an intent to transfer is received by the sending system, transfer to the receiving system the amount determined in subparagraph a of this paragraph.  Except if the cost as calculated under subparagraph a of this paragraph is greater than the actuarial value of the incremental benefit in the receiving system, as established in subparagraph b of this paragraph, the sending system shall send the receiving system an amount equal to the actuarial value of the incremental projected benefit in the receiving system.

d. In order to receive the credit provided for in paragraph 1 of this subsection, if the cost of the actuarial value of the incremental benefit to the receiving system is greater than the cost as calculated under subparagraph a of this paragraph for the same years of service to the sending system as established in subparagraphs a and b of this paragraph, the employee shall elect to:

(1) pay any difference to receive full credit for the years sought to be transferred, or

(2) receive prorated service credit for only the amount received from the Oklahoma Public Employees Retirement System pursuant to this subsection.

Such an election shall be made in writing, filed with the System prior to receiving the credit provided for in paragraph 1 of this subsection, and shall be irrevocable.

3.  Within sixty (60) days of successfully completing all of the requirements for transfer under this subsection, the sending system shall pay the receiving system any amount due under this subsection.  Within sixty (60) days of successfully completing all of the requirements for transfer under this subsection, the member shall pay the receiving system any amount due under this subsection.  In the event that the member is unable to pay the transfer fee provided for in this subsection by the due date, the Board of Trustees of the receiving system shall permit the member to amortize the transfer fee over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board of Trustees permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.

4.  Years of service transferred pursuant to this subsection shall be used both in determining the member's retirement benefit and in determining the years of service for retirement and/or vesting purposes.  Years of service rendered as a member of the Oklahoma Public Employees Retirement System prior to July 1, 1992, if any, shall be deemed to be years of service rendered as a member of the Teachers' Retirement System of Oklahoma prior to July 1, 1992, and shall qualify such person as a member of the Teachers' Retirement System of Oklahoma before July 1, 1992.

5.  Notwithstanding the requirements of subsection (5) of Section 917 of Title 74 of the Oklahoma Statutes, members electing to take advantage of the transfer authorized by this subsection who have withdrawn their contributions from the sending system shall remit to the sending system the amount of the accumulated contributions the member has withdrawn plus simple interest of ten percent (10%) per annum prior to making said election or the election shall be deemed invalid and the transfer shall be canceled.  If such an election is deemed invalid and the transfer is canceled, the accumulated contribution remitted to the sending system by the member who originally withdrew their contributions shall be returned to the member.  The member's rights and obligations regarding any service credit reestablished in the sending system due to a failure to satisfy the requirements of this subsection shall be determined by the sending system in accordance with Section 901 et seq. of Title 74 of the Oklahoma Statutes.

6.  If any member fails for any reason to satisfy the requirements of this subsection, the election to transfer service credit shall be void and of no effect, and any service credited as a result of this transfer shall be canceled.  If such service is canceled, the years of canceled service credit which were unsuccessfully transferred to the receiving system from the sending system shall be reestablished in the sending system.  The member's rights and obligations regarding any service credit reestablished in the sending system due to a failure to satisfy the requirements of this subsection shall be determined by the sending system in accordance with Section 901 et seq. of Title 74 of the Oklahoma Statutes.

7.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

M.  Any member whose regular annual compensation was not determined as provided for by law may pay the member contribution required pursuant to subsection B of this section on such amount not included in the member's regular annual compensation and receive credit for such amount in the calculation of the member's benefit.  The employees must pay the employer contributions required pursuant to Section 17-108.1 of this title.  Interest at the rate of ten percent (10%) per annum shall be charged to both employee and employer contributions.  Provided that the employing district may pay all or any portion of the contributions and interest the member is required to pay.  Any payment by the employing district for a prior year obligation shall be considered a current obligation of the employer.

N.  Any active member who elected during the 1978-79 school year to pay the difference between five percent (5%) on actual salary not exceeding Ten Thousand Dollars ($10,000.00) and six percent (6%) on actual salary not exceeding Fifteen Thousand Dollars ($15,000.00) shall receive credit for one (1) year of credited service upon receipt and approval of a proper request by the Board of Trustees.

O.  Effective July 1, 1988, any member who is employed by the Governor, the State Senate, the House of Representatives or the Legislative Service Bureau shall be allowed to elect to retain membership in the Retirement System upon payment of the accrued and current member contributions and employer contributions as provided in subsection B of this section and Section 17-108.1 of this title.  Such contributions may be paid on behalf of the member by the employing entity.  Upon payment of such contributions, service credits shall continue to be accumulated during such employment.  Accrued contributions shall be paid to the Retirement System by August 1, 1989.  Current contributions shall be paid to the Retirement System by the tenth of the following month beginning with the month of July 1989.

P.  Notwithstanding any requirements of this title to restrict the payment of service purchases, the Board of Trustees shall promulgate such rules as necessary to allow active members of the System to make installment payments for the redeposit of withdrawn accounts or other payments due under the provisions of this title.  The rules shall permit the member to amortize the balance due over a period not to exceed sixty (60) months, and shall include interest consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.  Further, the rules shall provide that all payments must be completed prior to the effective retirement date of the member.

Q.  1.  A member of the Oklahoma Public Employees Retirement System who becomes a member of the Teachers' Retirement System of Oklahoma because the member has become employed by an entity or institution within The Oklahoma State System of Higher Education, State Board of Education, State Board of Career and Technology Education, Oklahoma Department of Career and Technology Education, Oklahoma School of Science and Mathematics, Oklahoma Center for the Advancement of Science and Technology, State Department of Rehabilitation Services, Oklahoma State Regents for Higher Education, Department of Corrections, State Department of Education, Oklahoma Board of Private Vocational Schools, Board of Regents of Oklahoma Colleges, Oklahoma Student Loan Authority, or the Teachers' Retirement System of Oklahoma, may elect to receive credit in the Teachers' Retirement System of Oklahoma for those years of service accumulated by the member in the Oklahoma Public Employees Retirement System pursuant to this subsection.  A member shall be eligible to elect to receive credit for such years of service if:

a. the member is an active member of the Teachers' Retirement System of Oklahoma,

b. the member provides notice to the Teachers' Retirement System of Oklahoma and the Oklahoma Public Employees Retirement System of the member's election to transfer such retirement credit.  The notice shall include a list of the years to be transferred, and

c. the member is not receiving or eligible to receive retirement credit or benefits from such service in any other public retirement system, notwithstanding the years of service sought to be transferred under this subsection.

Members electing to take advantage of the transfer authorized by this subsection shall have all service credit with the Oklahoma Public Employees Retirement System canceled which is transferred to the Teachers' Retirement System of Oklahoma.

2.  For purposes of this subsection, the "sending system" shall mean the Oklahoma Public Employees Retirement System.  The "receiving system" shall mean the Teachers' Retirement System of Oklahoma.  Within thirty (30) days after notification of an intent to transfer is received by the sending system, the sending system shall, according to its own rules, send to the receiving system all employer and employee contributions made on behalf of the member which were made to the sending system plus an additional amount of earnings based on the actuarial assumed rate of the sending system.  Upon receipt of these contributions by the receiving system, the receiving system shall give credit to the transferring member in an amount equal to the years of service accrued in the sending system.

3.  If the transferring member's normal retirement date calculation is based upon the sum of the member's age and number of years of credited service totaling eighty (80) in the sending system, then the member shall retain such calculation in the receiving system.

4.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

R.  A former member of the Teachers' Retirement System of Oklahoma who withdrew his or her contributions from the System prior to January 1, 1983, and who had at least ten (10) years of service in the System and purchased that service in the Oklahoma Public Employees Retirement System, may elect to revoke that purchase from the Oklahoma Public Employees Retirement System and to repay the withdrawn contributions to the System in order to be eligible, once such member reaches the normal retirement age, to receive a retirement benefit that is based upon years of service and compensation at the time such member terminated employment.  In addition, such former member may elect to transfer service credit accrued in the Oklahoma Public Employees Retirement System to the Teachers' Retirement System of Oklahoma pursuant to subsection L of this section.  The election, pursuant to this subsection, shall be made prior to September 1, 2000.  The election and the repayment shall be made according to rules promulgated by the Board.

Added by Laws 1978, c. 238, § 11, eff. July 1, 1978.  Amended by Laws 1979, c. 286, § 5, eff. July 1, 1979; Laws 1980, c. 355, § 5, eff. July 1, 1980; Laws 1982, c. 329, § 7, eff. July 1, 1982; Laws 1984, c. 267, § 8, operative July 1, 1984; Laws 1985, c. 180, § 7, eff. July 1, 1985; Laws 1986, c. 108, § 1, emerg. eff. April 5, 1986; Laws 1986, c. 283, § 5, operative July 1, 1986; Laws 1987, c. 236, § 171, emerg. eff. July 20, 1987; Laws 1988, c. 165, § 26, operative July 1, 1988; Laws 1989, c. 327, § 2, eff. July 1, 1989; Laws 1990, c. 341, § 3, eff. July 1, 1990; Laws 1991, c. 335, § 27, emerg. eff. June 15, 1991; Laws 1992, c. 212, § 1, emerg. eff. May 15, 1992; Laws 1992, c. 376, § 10, eff. July 1, 1992; Laws 1993, c. 92, § 1, eff. July 1, 1993; Laws 1994, c. 60, § 1, eff. July 1, 1994; Laws 1994, c. 383, § 7, eff. July 1, 1994; Laws 1995, c. 1, § 27, emerg. eff. March 2, 1995; Laws 1995, c. 333, § 2, eff. July 1, 1995; Laws 1996, c. 3, § 17, emerg. eff. March 6, 1996; Laws 1996, c. 359, § 3, eff. July 1, 1996; Laws 1998, c. 360, § 2, eff. July 1, 1998; Laws 1999, c. 1, § 27, emerg. eff. Feb. 24, 1999; Laws 1999, c. 257, § 28, eff. July 1, 1999; Laws 2000, c. 377, § 10, eff. July 1, 2000; Laws 2001, c. 48, § 1, eff. July 1, 2001; Laws 2002, c. 459, § 1, eff. July 1, 2002; Laws 2003, c. 3, § 80, emerg. eff. March 19, 2003; Laws 2003, c. 486, § 3, eff. July 1, 2003; Laws 2004, c. 536, § 19, eff. July 1, 2004; Laws 2005, c. 1, § 122, emerg. eff. March 15, 2005.

NOTE:  Laws 1986, c. 259, § 63 repealed by Laws 1987, c. 236, § 201, emerg. eff. July 20, 1987.  Laws 1989, c. 101, § 2 repealed by Laws 1990, c. 341, § 6, eff. July 1, 1990.  Laws 1990, c. 340, § 29, as amended by Laws 1990, c. 334, § 7 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1994, c. 370, § 2 and Laws 1994, c. 380, § 4 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 295, § 2 and Laws 1995, c. 329, § 1 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1998, c. 317, § 7 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2002, c. 406, § 1 repealed by Laws 2003, c. 3, § 81, emerg. eff. March 19, 2003.  Laws 2004, c. 315, § 3 repealed by Laws 2005, c. 1, § 123, emerg. eff. March 15, 2005.

§70-17-116.2A.  Oklahoma State System of Higher Education - Employees of entities or institutions - Retroactive election or removal of maximum compensation level.

A.  Except as otherwise provided by this section, an active contributing member of the retirement system who performed membership service as an employee of a comprehensive university on or after July 1, 1995, but not later than June 30, 1996, may with respect to membership service performed between those dates, inclusive, elect to:

1.  Retroactively impose a maximum compensation level of Thirty-two Thousand Five Hundred Dollars ($32,500.00), if the member was subject to a maximum compensation level of Twenty-seven Thousand Five Hundred Dollars ($27,500.00) for service performed on or after July 1, 1995, but not later than June 30, 1996; or

2.  Retroactively impose a maximum compensation level of Forty-nine Thousand Dollars ($49,000.00), if the member was subject to a maximum compensation level of Forty-four Thousand Dollars ($44,000.00) for service performed on or after July 1, 1995, but not later than June 30, 1996.

B.  Except as otherwise provided by this section, an active contributing member of the retirement system who performed membership service as an employee of an entity or institution within The Oklahoma State System of Higher Education, other than a comprehensive university, on or after July 1, 1995, but not later than June 30, 1996, may with respect to membership service performed between those dates, inclusive, elect to retroactively remove the maximum compensation level applicable to the member's compensation for any service performed during that time period.

C.  A member electing a maximum compensation level or removing a maximum compensation level pursuant to subsection A or subsection B of this section shall be required to pay to the retirement system the full amount of employer contributions and employee contributions applicable for the period of service based upon the elections authorized by this section, less the amount of employer contributions and employee contributions made or credited for that period, plus ten percent (10%) interest from the date such contributions would have been made until the payment is made to the retirement system.  The interest charged pursuant to this subsection shall be compounded annually.  A member may pay the amount prescribed by this subsection at any time prior to the date as of which the member files the written application for retirement with the retirement system.  An entity or institution within The Oklahoma State System of Higher Education may make payment to the retirement system for any part or all of the amount required by this subsection for an employee of that entity or institution in order for retirement benefits to be computed at the applicable maximum compensation level for membership service performed on or after July 1, 1995, but not later than June 30, 1996.  Any amount paid by an employer pursuant to this subsection shall be deemed to be picked up by the employer pursuant to Section 414(h) of the Internal Revenue Code of 1986, as amended.

D.  If a member who elects a retroactive maximum compensation level or who elects to retroactively remove a maximum compensation level pursuant to subsection A or subsection B of this section fails to pay the amount required to receive credit for compensation earned on or after July 1, 1995, but not later than June 30, 1996, the member shall receive retirement benefits for this period of service based upon compensation upon which both the required employer and employee contributions were actually made.

E.  For purposes of computing the retirement allowance of a member authorized to make the election authorized by subsection A or subsection B of this section, no member electing a retroactive maximum compensation level or retroactively removing a maximum compensation level pursuant to subsection A or subsection B of this section may receive retirement benefits for the period of service based upon compensation in excess of the amount of compensation upon which employer and employee contributions were actually paid unless full payment to the retirement system is made as required by subsection C of this section.

F.  No provision contained in this section shall be considered or construed to require payment of any sum by an entity or institution within The Oklahoma State System of Higher Education of amounts owed to the retirement system by a member who makes an election authorized by subsection A or subsection B of this section.

G.  A member eligible to make the election authorized by subsection A or subsection B of this section shall:

1.  Make the election in writing, upon a form to be prescribed by the Board of Trustees; and

2.  File the election with the Board of Trustees not later than December 31, 1996.

H.  All elections authorized by the provisions of subsection A or subsection B of this section shall be permitted once, and only once, for each employee authorized to make the election.  Any election made pursuant to the provisions of this section shall be irrevocable and shall bind the employee, the employee's heirs, beneficiaries and other interested persons, with respect to the amount of compensation upon which contributions shall be made and the amount of retirement benefits resulting from the election so made.  Any employee who is eligible to make an election pursuant to the provisions of this section, but who fails to do so, for whatever reason, shall forfeit any right or power by the employee to attempt to exercise the election at any later time.  All elections made pursuant to this section shall be operative only for service performed and compensation received from an entity or institution within The Oklahoma State System of Higher Education and shall not have any effect with respect to compensation received from any other participating employer within the Teachers' Retirement System of Oklahoma.

Added by Laws 1996, c. 359, § 4, eff. July 1, 1996.

§70-17-116.2B.  Oklahoma State System of Higher Education - Employees of entities or institutions - Amount of retirement benefits.

Beginning July 1, 2004, a member who has any creditable service as an employee of an entity or institution within The Oklahoma State System of Higher Education on or after July 1, 1995, who retires on or after the member's normal retirement age or whose retirement is because of disability shall receive an annual allowance for life, payable monthly, as follows:

1.  If the member becomes a member after June 30, 1995, and was not eligible to become a member prior to July 1, 1995, in an amount equal to two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service;

2.  If the member became a member or is eligible to become a member prior to July 1, 1995, and elected to have a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00) pursuant to paragraph 1 of subsection C of Section 17-116.2 of this title or pursuant to subsection E of Section 17-116.2 of this title, or if the member's salary never exceeded Twenty-five Thousand Dollars ($25,000.00) prior to July 1, 1995, in an amount equal to:

a. two percent (2%) of the member's average salary upon which member contributions were made, not to exceed Forty Thousand Dollars ($40,000.00), multiplied by the number of the member's years of creditable service authorized and performed prior to July 1, 1995, plus any years of prior service authorized under this title, plus

b. two percent (2%) of the average of the member's maximum compensation level upon which member contributions were made for those years between July 1, 1995, and June 30, 2007, in which the member's regular annual compensation meets or exceeds the maximum compensation level in effect for the member for the period July 1, 1995, through June 30, 2007, multiplied by the number of the member's years of creditable service for the period July 1, 1995, through June 30, 2007, in which the member's regular annual compensation meets or exceeds the maximum compensation in effect for the member for the period July 1, 1995, through June 30, 2007, plus

c. two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service authorized and performed for an employer other than a comprehensive university or for service performed for an employer other than an entity or institution within The Oklahoma State System of Higher Education on or after July 1, 1995, but not later than June 30, 2007, plus

d. two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service in which contributions were made that did not meet or exceed the member's maximum compensation level in effect for the member for the period July 1, 1995, through June 30, 2007, and the number of the member's years of creditable service authorized and performed after June 30, 2007;

3.  If the member became a member or is eligible to become a member prior to July 1, 1995, and was eligible to elect to have a maximum compensation level in excess of Twenty-five Thousand Dollars ($25,000.00) and did not elect or elected not to have a maximum compensation level of Forty Thousand Dollars ($40,000.00) pursuant to paragraph 1 of subsection C of Section 17-116.2 of this title or pursuant to subsection E of Section 17-116.2 of this title, in an amount equal to:

a. two percent (2%) of the member's average salary upon which member contributions were made, not to exceed Twenty-five Thousand Dollars ($25,000.00), multiplied by the number of the member's years of creditable service authorized and performed prior to July 1, 1995, plus any years of prior service authorized under this title, plus

b. two percent (2%) of the average of the member's maximum compensation level upon which member contributions were made for those years of service between July 1, 1995, and June 30, 2007, in which the member's regular annual compensation meets or exceeds the maximum compensation level in effect for the member for the period July 1, 1995, through June 30, 2007, multiplied by the number of the member's years of creditable service for the period July 1, 1995, through June 30, 2007, in which the member's regular annual compensation meets or exceeds the maximum compensation in effect for the member for the period July 1, 1995, through June 30, 2007, plus

c. two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service authorized and performed for an employer other than a comprehensive university or for service performed for an employer other than an entity or institution within The Oklahoma State System of Higher Education on or after July 1, 1995, but not later than June 30, 2007, plus

d. two percent (2%) of the member's average salary upon which member contributions were made, multiplied by the number of the member's years of creditable service in which contributions were made that did not meet or exceed the member's maximum compensation level in effect for the member for the period July 1, 1995, through June 30, 2007, and the number of the member's years of creditable service authorized and performed after June 30, 2007;

4.  Any member who retired on or after July 1, 1995, shall be eligible to have the benefits recalculated in accordance with the terms and provisions of paragraphs 2 and 3 of this section.  In the event such calculation results in an increase in benefits, such benefits will be adjusted commencing January 1, 2005, and thereafter.  No such recalculation shall be applied in a retroactive manner to result in any increase in benefits which have been paid between July 1, 1995, and December 31, 2004;

5.  For purposes of this section, the term "average of the member's maximum compensation level" means an average of the annual salary on which the maximum contributions were made to the Teachers' Retirement System of Oklahoma for the period between July 1, 1995, and June 30, 2007.  The average for each member will be applied in accordance with paragraph (15) of Section 17-101 of this title;

6.  In the event there are insufficient number of years for the time period between July 1, 1995, and June 30, 2007, to reach the high three (3) or high consecutive five (5) years in accordance with paragraph (15) of Section 17-101 of this title, the member's maximum compensation level shall be determined by an average of the salary on which maximum contributions were made.  In no case shall the member's maximum compensation level exceed the average salary as determined by paragraph (15) of Section 17-101 of this title.

Added by Laws 1996, c. 359, § 5, eff. July 1, 1996.  Amended by Laws 1999, c. 105, § 2, eff. July 1, 1999; Laws 2004, c. 385, § 11, eff. July 1, 2004.

§70-17-116.3.  Repealed by Laws 1979, c. 286, § 6, eff. July 1, 1979.

§70-17-116.4.  Repealed by Laws 1979, c. 286, § 6, eff. July 1, 1979.

§70-17-116.5.  Repealed by Laws 1982, c. 329, § 9, eff. July 1, 1982.

§7017116.6.  Teachers' Retirement Reserve Fund.

There is hereby created in the State Treasury a special fund which shall be designated the "Teachers' Retirement Reserve Fund". Said fund shall consist of such monies as the Legislature may transfer to such fund.  The monies in said fund shall only be used to support or benefit public pension programs and shall be paid out pursuant to direction of the Legislature.

Added by Laws 1985, c. 335, § 9, emerg. eff. July 30, 1985. Renumbered from Title 74, § 934 by Laws 1986, c. 283, § 7, operative July 1, 1986.

§70-17-116.7.  Supplemental pension benefits - Audits - Reports.

A.  After the effective date of this act, before entering into any type of contract that creates an unfunded liability and is for the purpose of enhancing pension benefits for employees beyond the provisions of the Teachers' Retirement System of Oklahoma, a state institution of higher education, technology center school district, or public school district, unless otherwise provided by law, shall forward to the Office of the Attorney General a copy of the contract and a copy of an actuarial report indicating the amount of unfunded liability that would be created pursuant to the contract.  The Attorney General shall review the contract to ensure that the contract conforms to state law.  No such contract shall be signed by the education entity until the Attorney General approves the contract.  Any such contract entered into without complying with the requirements of this section shall be void.

B.  In order to make the Legislature and Governor more aware of the effect of unfunded pension benefits and other post-employment benefits on state finances, annual audits conducted pursuant to law on state institutions of higher education, technology center school districts, and school districts shall be prepared in accordance with appropriate accounting standards pertaining to unfunded pension benefits and other post-employment benefits.  The State Regents for Higher Education, the State Board of Career and Technology Education and the State Board of Education, jointly, shall have the information pertaining to benefits compiled into an annual report that shall be distributed to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

Added by Laws 1990, c. 237, § 1, emerg. eff. May 21, 1990.  Amended by Laws 2001, c. 33, § 117, eff. July 1, 2001.

§70-17-116.8.  Service credit - Computation of purchase price.

A.  The Board of Trustees shall adopt rules for computation of the purchase price for service credit.  These rules shall base the purchase price for each year purchased on the actuarial cost of the incremental projected benefits to be purchased.  The purchase price shall represent the present value of the incremental projected benefits discounted according to the member's age at the time of purchase.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without purchasing the service credit and the projected benefit after purchase of the service credit computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

B.  In the event that the member is unable to pay the purchase price provided for in this section by the due date, the Board of Trustees shall permit the members to amortize the purchase price over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board of Trustees permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

Added by Laws 1990, c. 340, § 30, eff. July 1, 1990.  Amended by Laws 1990, c. 334, § 8, operative July 1, 1990; Laws 1993, c. 322, § 18, emerg. eff. June 7, 1993.

§70-17-116.9.  Prior teaching service credit - Back contributions.

Any member of the Teachers' Retirement System of Oklahoma, who taught kindergarten on public school property prior to the state-supported kindergarten, and who subsequently taught in the public schools and has met the necessary qualifications, may receive credit in the System for such teaching service by, prior to January 1, 1991,  making back contributions of ten percent (10%) of salary plus ten percent (10%) interest to the System as required by the Board of Trustees.  Effective January 1, 1991, to receive the credit in the System for such teaching service, the member shall pay the amount determined by the Board of Trustees pursuant to Section 30 of this act.

Added by Laws 1990, c. 340, § 31, eff. July 1, 1990.

§70-17-116.10.  Post-retirement employment - Eligibility for continued benefits.

A.  Subject to the requirements of Section 6-101.2 of this title and any other applicable requirements of law, a member may enter into post-retirement employment with a public school of Oklahoma and still receive monthly retirement benefits subject to the following limitations:

1.  A retired member is not eligible to be employed by the public schools of Oklahoma, in any capacity, for sixty (60) calendar days between the retiree's last day of pre-retirement public-education employment and any post-retirement public-education employment.  For purposes of this section, the term "last day of pre-retirement employment" shall mean the last day the employee is required to be physically present on the job to complete the terms of the employment contract or agreement.  Employment under any conditions during this time, volunteer services for the purpose of obtaining a paid position at a later date, or payment at a later time for services performed during this time period shall cause the forfeiture of all retirement benefits received during the period;

2.  Unless otherwise provided in paragraph 3 of this subsection, earnings from the public schools may not exceed one-half (1/2) of the member's final average salary used in computing retirement benefits, or the Earnings Limitation for employees allowed by the Social Security Administration, whichever is less.  For retired members under the age of sixty-two (62) years, the limit on allowed earnings from the public schools of Oklahoma for employment for the performance of duties ordinarily performed by classified or nonclassified personnel shall be the lesser of Fifteen Thousand Dollars ($15,000.00) or one-half (1/2) of the member's final average salary used in computing retirement benefits unless the earnings limitation allowed by the Social Security Administration would be greater than Fifteen Thousand Dollars ($15,000.00).  For retired members sixty-two (62) years of age or older the limit on allowed earnings from the public schools of Oklahoma for the performance of duties ordinarily performed by classified or nonclassified personnel shall be the lesser of Thirty Thousand Dollars ($30,000.00) or one-half (1/2) of the member's final average salary used in computing retirement benefits.  For purposes of this paragraph, the following shall apply:

a. earnings shall mean "regular annual compensation" as defined in paragraph (25) of Section 17-101 of this title, and shall include any payment by a public school for services rendered by a retired member who is employed for any purpose whatsoever.  Supplemental retirement payments paid by a former public school employer pursuant to subsection 9 of Section 17-105 of this title or other state law shall not be considered as earnings,

b. the Earnings Limitation for employees allowed by the Social Security Administration to workers between the age of sixty-two (62) years and sixty-five (65) years shall apply to retired members below the age of sixty-two (62) years,

c. the limit on allowed earnings from the public schools shall be automatically adjusted effective the first day of January of each year to reflect the current Earnings Limitation for employees as determined from time to time by the Social Security Administration,

d. earnings in excess of the maximum limit on allowed earnings from public schools of Oklahoma shall result in a loss of future retirement benefits for the year the post-retirement employment was performed of One Dollar ($1.00) for each One Dollar ($1.00) earned over the maximum allowed earnings amount,

e. for those members age seventy (70) years and over, the earnings in excess of the maximum limit allowed earnings from public schools of Oklahoma shall be one-half (1/2) the member's final average salary used in computing retirement benefits.  However, any retired member receiving benefits from the Retirement System who reached age seventy (70) years prior to July 1, 1991, shall not be restricted by the earnings limits pursuant to this subparagraph until January 1, 1994.  To qualify for the provisions of this subparagraph, the member must be employed less than one-half (1/2) time compared to other full-time employees in similar positions;

3.  Notwithstanding paragraph 2 of this subsection, a retired classified or nonclassified member who has been retired for thirty-six (36) or more months and who is employed by a public school to perform duties ordinarily performed by classified or nonclassified personnel shall be able to receive annualized earnings from the public school not to exceed Thirty Thousand Dollars ($30,000.00); and

4.  A member shall be considered to be employed by a school district to perform the duties ordinarily performed by classified or nonclassified personnel if the member is hired by the school district in the member's individual capacity to perform the duties or if the member performs the duties through employment with a proprietorship, partnership, corporation, limited liability company or partnership, or any other business structure that has agreed or contracted to provide the services to the school district.

B.  A public school district that employs a retired member shall be required to make contributions to the System for the retired member in an amount as required in Section 17-108.1 of this title.

C.  For purposes of this section, post-retirement employment of less than one thousand (1,000) hours per year with the Governor, the State Senate, the House of Representatives or the Legislative Service Bureau shall not be considered as post-retirement employment with a public school of Oklahoma.

D.  The Board of Trustees of the Teachers' Retirement System of Oklahoma shall promulgate such rules as are necessary to implement the provisions of this section.

E.  A member who has entered into post-retirement employment with a participating employer of the Teachers' Retirement System of Oklahoma must fully comply with all the provisions of the rules promulgated by the Board of Trustees pursuant to this section in order to continue receiving his or her monthly retirement benefit.

Added by Laws 1993, c. 290, § 1, eff. July 1, 1993.  Amended by Laws 1994, c. 319, § 4, eff. Sept. 1, 1994; Laws 1995, c. 295, § 3, eff. July 1, 1995; Laws 1997, c. 185, § 1, eff. July 1, 1997; Laws 1999, c. 411, § 1, eff. July 1, 1999; Laws 2002, c. 180, § 1, eff. July 1, 2002; Laws 2003, c. 198, § 1; Laws 2004, c. 315, § 4, eff. July 1, 2004.

§70-17-116.11.  Repealed by Laws 1998, c. 256, § 11, eff. July 1, 1998.

§70-17-116.12.  Reduction-in-force termination credit.

A.  A member of the Teachers' Retirement System of Oklahoma who has ten (10) or more years of full-time-equivalent employment with a participating employer, and who is terminated by a state agency or other state governmental entity because the member's position is eliminated through a reduction-in-force after July 1, 1998, and is within three (3) years of retirement as prescribed in Section 17-105 of Title 70 of the Oklahoma Statutes, may purchase termination credit of a period not to exceed the lesser of three (3) years or the number of years or months or both years and months required in order for the member to reach normal retirement date in the same period of time and with the same service credit which would have otherwise accrued if the termination had not occurred.

B.  In order to receive the termination credit authorized by this section, the member shall be required to file an election with the System indicating an intent to purchase the credit.  The member shall have a period of six (6) months from the date the member is terminated as described in subsection A of this section within which to file the election.

C.  To purchase the termination credit, the member shall be required to make payment to the System of an amount equal to both the employer and employee contributions which would have been paid to the System based upon the maximum compensation level as defined in subsection (28) of Section 17-101 of Title 70 of the Oklahoma Statutes, which was received by the member in the last full month that the member was employed by the state agency or other state governmental entity multiplied by the number of months required in order for the combination of the participating service and member's age to equal the amount required for the member to reach normal retirement date with an unreduced benefit as if the member had not been terminated.

D.  The member must make full payment to the System of all required contribution amounts within sixty (60) days of filing the election to purchase the credit.  The member must vest his or her benefits with a declared future retirement date as of the first month the member is eligible for normal retirement.  Failure to make the full payment to the System of the required contribution amounts, for any reason, within the time prescribed, shall result in cancellation of the election provided pursuant to this section, and return of the purchase amount tendered, without interest.

E.  Purchased termination credit may only be used as service credit to qualify the member for normal retirement.

F.  If the member chooses to retire at any time prior to the member's normal retirement date or returns to employment with a participating employer of the System at any time prior to retirement, the purchase of termination credit pursuant to this section shall be void, and the System will return the purchase amount tendered, without interest.

G.  In the event of the death of the member prior to retirement, the member's spouse, if otherwise eligible for benefits pursuant to Section 17-105 of Title 70 of the Oklahoma Statutes, may elect to receive benefits which include the termination credit on the member's declared future retirement date, or may elect to receive a return of the purchase amount tendered, without interest.

Added by Laws 1998, c. 256, § 9, eff. July 1, 1998.

§70-17-116.13.  Calculation of retirement allowance - Increase in benefits.

A.  Beginning July 1, 1998, a classified member who retired prior to July 1, 1997, shall have the member's retirement allowance calculated on the member's current average salary plus One Thousand Four Hundred Dollars ($1,400.00).

B.  Beginning July 1, 1998, a nonclassified member who retired prior to July 1, 1997, shall have the member's retirement allowance calculated on the member's current average salary plus Seven Hundred Dollars ($700.00).

C.  Beginning July 1, 1998, those individuals receiving benefits pursuant to subsection (3) of Section 17-105 of this title whose benefits commenced prior to July 1, 1997, shall receive an increase in benefits of five and four-tenths percent (5.4%).

Added by Laws 1998, c. 317, § 8, eff. July 1, 1998.  Amended by Laws 1998, c. 363, § 1, eff. July 1, 1998; Laws 1999, c. 151, § 1, eff. July 1, 1999.

NOTE:  Editorially renumbered from § 17-116.12 of this title to avoid a duplication in numbering.

§70-17-116.14.  Repealed by Laws 1999, c. 254, § 11, emerg. eff. June 30, 1999.

§70-17-116.15.  Transferred employees of George Nigh Rehabilitation Institute - Election to become members of Teachers' Retirement System of Oklahoma.

A.  An employee transferred pursuant to the provisions of Section 3 of this act may elect to become a member of the Teachers' Retirement System of Oklahoma pursuant to the election authorized by subsection A of Section 3 of this act. If the employee makes an election to become a member of the Teachers' Retirement System of Oklahoma, the employee may acquire service credit in the Teachers' Retirement System pursuant to the provisions of Section 17-116.2 of Title 70 of the Oklahoma Statutes.

B.  On and after the date that an employee makes an election to become a member of the Teachers' Retirement System pursuant to subsection A of Section 3 of this act, the employer to which the employee is transferred shall make required contributions pursuant to Section 17-108.1 of Title 70 of the Oklahoma Statutes and the employee shall make required contributions imposed pursuant to Section 17-116.2 of Title 70 of the Oklahoma Statutes.

C.  On and after the date that an employee files the election to become a member of the Teachers' Retirement System, the employer to which the employee is transferred and the employee making the election shall be subject to all requirements of the provisions of Sections 17-101 et seq. of Title 70 of the Oklahoma Statutes governing the Teachers' Retirement System of Oklahoma.

Added by Laws 1999, c. 347, § 5, eff. July 1, 1999.

§70-17-116.16.  Credit for employment in adjunct position.

Effective July 1, 2000, a member of the Teachers' Retirement System of Oklahoma who was employed in an adjunct position in an institution under The Oklahoma State System of Higher Education prior to becoming a member of the System, may purchase a maximum of five (5) years of credit for such employment, pursuant to this section.  One (1) year of service credit may be purchased for any school year in which the member worked eighteen (18) credit hours or more in such an adjunct position.  The purchase of service credit shall be made pursuant to Section 17-116.8 of Title 70 of the Oklahoma Statutes and shall be considered contributing service for purposes of vesting and retirement.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this section.

Added by Laws 2000, c. 182, § 1, eff. July 1, 2000.

§70-17-116.17.  Benefit calculations and increase.

A.  Beginning July 1, 2000, a classified member who retired prior to July 1, 1999, who continues to receive benefits on or after July 1, 2000, shall have the member's retirement allowance calculated on the member's current average salary plus Five Hundred Dollars ($500.00).

B.  Beginning July 1, 2000, a nonclassified member who retired prior to July 1, 1999, who continues to receive benefits on or after July 1, 2000, shall have the member's retirement allowance calculated on the member's current average salary plus Two Hundred Fifty Dollars ($250.00).

C.  Beginning July 1, 2000, those individuals receiving benefits pursuant to subsection (3) of Section 17-105 of Title 70 of the Oklahoma Statutes whose benefits commenced prior to July 1, 1999, shall receive an increase in benefits of one and eight-tenths percent (1.8%).

Added by Laws 2000, c. 377, § 11, eff. July 1, 2000.

NOTE:  Editorially renumbered from § 17-116.4 of this title to avoid a duplication in numbering.

§70-17-116.18.  Increase in benefits.

A.  Any person receiving retirement benefits from the Teachers' Retirement System of Oklahoma as of June 30, 2001, who continues to receive benefits on or after July 1, 2002, shall, beginning in July 2002, receive an increase in retirement benefits equal to three percent (3%).

B.  Such persons who are otherwise eligible for the benefit increase in subsection A of this section, who retired from the system with thirty (30) years of credited service, shall receive, in lieu of the benefit increase in subsection A of this section, an increase in retirement benefits equal to four percent (4%) beginning in July 2002.

Added by Laws 2002, c. 479, § 1, eff. July 1, 2002.

§70-17-116.19.  Teacher's Retirement System - Increase in benefits.

A.  Beginning July 1, 2004, any person receiving benefits from the Teacher's Retirement System of Oklahoma as of June 30, 2003, who continues to receive benefits on or after July 1, 2004, shall receive a percentage increase in said benefits on July 1, 2004, as follows:

Years of Service Monthly Benefit

of the Retired Member as of June 30, 2004 Benefit Increase

20 years or more Less than $1,500.00 4.5%

$1,500.00 to $2,500.00 4.0%

Over $2,500.00 3.5%

15 to 19 years Less than $1,000.00 4.0%

$1,000.00 to $2,000.00 3.5%

Greater than $2,000.00 3.0%

Less than 15 years Less than $801.00 3.5%

$801.00 to $1,499.99 3.0%

$1,500.00 or greater 2.5%

B.  Beginning in July 2004, those individuals receiving benefits pursuant to subsection (3) of Section 17-105 of Title 70 of the Oklahoma Statutes whose benefits commenced prior to July 1, 2003, shall receive an increase in benefits of four percent (4%).

Added by Laws 2004, c. 536, § 20, eff. July 1, 2004.

§70-17-117.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-17-118.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-17-119.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§70-17-120.  Deposit of contributions.

The employer of each member shall deposit within ten (10) days of the last day of each calendar month all employer and employee contributions of each member due the Retirement System for payroll periods ending during the calendar month.  Employer and employee contribution amounts not paid to the Retirement System after thirty (30) days from the end of the payroll month shall be subject to a monthly late charge of one and one-half percent (1 1/2%) of the unpaid balance to be paid by the employer to the Retirement System.

Added by Laws 1992, c. 376, § 11, eff. July 1, 1992.

§70-17-121.  Oklahoma Teachers' Deferred Savings Incentive Plan.

A.  Effective July 1, 1999, for each active contributing member of the Teachers' Retirement System of Oklahoma, who is making contributions of at least Twenty-five Dollars ($25.00) per month to a plan account maintained by the Teachers' Retirement System of Oklahoma pursuant to Section 403(b) of Title 26 of the United States Code, 26 U.S.C. Section 403(b), the Teachers' Retirement System shall pay each month from funds appropriated to the Oklahoma Teachers' Deferred Savings Incentive Plan Fund created pursuant to this section the sum of Twenty-five Dollars ($25.00) to a plan established pursuant to the Internal Revenue Code, Section 401(a), for the benefit of the participant.

B.  If monies in the Oklahoma Teachers' Deferred Savings Incentive Plan Fund are insufficient to fully fund the contributions in any month, payments shall be suspended until such time as sufficient monies are available.

C.  The Teachers' Retirement System shall be responsible for establishing rules and plan documents for administration of the contributions authorized by this section.  Funds so credited shall be held and invested in the same manner as funds managed in accounts of members contributing to an account established pursuant to Section 403(b) of the Internal Revenue Code of 1986, as amended.

D.  There is hereby created in the State Treasury a revolving fund to be designated the "Oklahoma Teachers' Deferred Savings Incentive Plan Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies the Legislature may appropriate or transfer to the fund and any monies contributed for the fund from any other sources, public or private.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Teachers' Retirement System of Oklahoma for the matching of deferred compensation contributions pursuant to this section and in accordance with rules promulgated by the Teachers' Retirement System of Oklahoma.  Expenditures from the fund shall be made by warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 179, § 1, eff. July 1, 1999.

§70-17-122.  Participation in retired teachers' organization.

When a member of the Teachers' Retirement System of Oklahoma makes an application to retire, the System shall provide to such member an application to participate in a retired teachers' organization along with a form allowing the member to elect to have annual membership dues in a retired teachers' organization prorated and authorizing the System to withhold such dues monthly from the member's retirement benefits.  Any retired teachers' organization which wants to participate, pursuant to this section, or to participate in a general mailing to all retired educators, with the approval of the Board of Trustees of the Teachers' Retirement System, shall provide to the System and pay for the cost, including postage costs if required by the Teachers' Retirement System, of printed materials and of the applications to be a member of the organization and the forms authorizing the System to withhold membership dues of the organization.  The Board of Trustees shall approve the format and content of the authorization to make sure it complies with all relevant legal requirements.  The System shall not be held responsible or liable for not providing the application to be a member of a participating retired teachers' organization or the authorization form if such organization does not timely provide to the System such materials and applications and approved authorization forms in sufficient quantities to meet the retirement application demands of the retiring members.

Added by Laws 2003, c. 243, § 1, eff. July 1, 2003.

§70-17-122.1.  Qualification as retired teachers' organization.

To qualify as a retired teachers' organization pursuant to Section 1 of this act, the organization must have at least one thousand dues-paying members.

Added by Laws 2003, c. 243, § 2, eff. July 1, 2003.

§70-17-201.  Alternate Retirement Plan for Comprehensive Universities Act - Short title.

Sections 1 through 8 of this act shall be known and may be cited as the "Alternate Retirement Plan for Comprehensive Universities Act".

Added by Laws 2004, c. 385, § 1, eff. July 1, 2004.

§70-17-202.  Definitions.

The following words and phrases as used in this act shall have the following meanings unless a different meaning is clearly required by the context:

1.  "Participating institution" means only the entities that comprise a comprehensive university pursuant to Section 17-101 of Title 70 of the Oklahoma Statutes and which:

a. maintain an alternate retirement plan pursuant to the provisions of this act, and

b. employ eligible employees;

2.  "Alternate retirement plan" means any employee retirement plan that is created solely to provide benefits for eligible employees and electing employees, as defined in this section, for periods of service on or after July 1, 2004.  Such retirement plan shall be a plan meeting the requirements of Section 401(a) of the Internal Revenue Code of 1986, as amended, operated pursuant to the provisions of this act;

3.  "Board of regents" means the board or body designated by the Oklahoma Constitution or by Title 70 of the Oklahoma Statutes as the board of regents or governing board of a comprehensive university that is a participating institution;

4.  "Eligible employee" means any employee of a participating institution who (a) was initially appointed or hired after June 30, 2004, and (b) meets the eligibility requirements of the alternate retirement plan of the participating institution that employs the eligible employee.  However, the term "eligible employee" does not include a person whose employment is incidental to his or her educational program or whose employment is not continuous.  Such eligible employees shall be eligible to participate in the alternate retirement plan if they make a one-time irrevocable written election pursuant to this act;

5.  "Electing employee" means an employee of a participating institution hired prior to July 1, 2004, who is a member of the Teachers' Retirement System of Oklahoma and who makes a one-time irrevocable written election pursuant to this act to cease to make employee contributions to the Teachers' Retirement System of Oklahoma and to participate in an alternate retirement plan established by such employee's participating institution pursuant to this act; and

6.  "One-time irrevocable written election" means a one-time election made pursuant to this act by an eligible employee or electing employee that shall be in writing and irrevocable and shall cover all future service with a participating institution regardless of a break in service.

Added by Laws 2004, c. 385, § 2, eff. July 1, 2004.

§70-17-203.  Alternative retirement plans authorized - Permitted investments.

Alternate retirement plans for eligible employees and electing employees are hereby authorized at participating institutions in lieu of the retirement plan offered by the Teachers' Retirement System of Oklahoma.  Alternate retirement plans, shall, for eligible employees and electing employees, provide retirement and death benefits to such employees through the purchase of annuity contracts, qualified retirement trusts or custodial accounts, fixed or variable in nature, or a combination thereof, at the option of the participating institution.

Added by Laws 2004, c. 385, § 3, eff. July 1, 2004.

§70-17-204.  Board of regents - Establishment and administration of alternative retirement plan.

A.  On or before June 30, 2005, the Board of Regents of a participating institution may establish an alternate retirement plan pursuant to the provisions of this act, for the entities under the jurisdiction of such Board of Regents, for eligible employees and electing employees in lieu of membership in the Teachers' Retirement System of Oklahoma.  The Board of Regents of the applicable participating institution shall determine the terms and conditions of the alternate retirement plan including, by example, terms for eligibility, contributions, vesting and the amount of benefits, and provide for the administration of such an alternate retirement plan and perform or authorize the performance of such functions as may be necessary for such purpose in accordance with this act.

B.  The Board of Regents shall select the company or companies that shall administer the qualified retirement trust, custodial accounts or from which annuity contracts are to be purchased under the alternate retirement plan and shall approve the form and content of all agreements governing such trusts, accounts or contracts.

C.  The Board of Regents of the participating institutions may delegate certain responsibilities for administering the alternate retirement plan with respect to each institution's own employees.

Added by Laws 2004, c. 385, § 4, eff. July 1, 2004.

§70-17-205.  Designation of one or more companies to provide for funding of alternative retirement plan.

Each Board of Regents which establishes an alternate retirement plan shall designate one or more companies to provide for the funding of alternate retirement plan benefits through the purchase of annuity contracts, qualified retirement trusts or custodial accounts.

Added by Laws 2004, c. 385, § 5, eff. July 1, 2004.

§70-17-206.  Election to participate in alternate retirement plan or Teachers' Retirement System of Oklahoma - Transfer of funds - Service credit.

A.  An eligible employee shall have ninety (90) days from such eligible employee's initial date of hire or the date the alternate retirement plan is adopted by the participating institution, whichever is later, to make a one-time irrevocable written election to participate in the alternate retirement plan or the Teachers' Retirement System of Oklahoma.  If an eligible employee fails to make an election within the ninety-day period such eligible employee shall participate in the Teachers' Retirement System of Oklahoma.  If an eligible employee makes the election to participate in the alternate retirement plan such eligible employee shall not participate in the Teachers' Retirement System of Oklahoma nor make employee contributions to the Teachers' Retirement System of Oklahoma and the participating institution shall not make employer contributions to the Teachers' Retirement System of Oklahoma except as otherwise required by this act.  If an eligible employee elects to participate in the Teachers' Retirement System of Oklahoma, then the eligible employee shall make employee contributions to the Teachers' Retirement System of Oklahoma and the participating institution shall pay the employer contributions of such eligible employee to the Teachers' Retirement System of Oklahoma for the month that the eligible employee was hired through the month that the election is made and as long as the eligible employee participates in the Teachers' Retirement System of Oklahoma.

B.  An eligible employee who elects to participate in the alternate retirement plan shall be ineligible for participation in the Teachers' Retirement System of Oklahoma.  Ineligibility to participate in the Teachers' Retirement System of Oklahoma shall continue so long as such eligible employee remains employed by a participating institution.  If such eligible employee assumes a different position, which is governed by a state retirement system other than the alternate retirement plan authorized in this act, the eligible employee shall be subject to the retirement system rules applicable to that new position.  However, such eligible employee shall not be eligible for service credit in the Teachers' Retirement System of Oklahoma for service performed while participating in an alternate retirement plan.

C.  An electing employee who desires to cease to participate in the Teachers' Retirement System of Oklahoma shall make a one-time irrevocable written election to cease making employee contributions to the Teachers' Retirement System of Oklahoma and participate in the alternate retirement plan.  Such election shall be made within one (1) year following the adoption of the alternate retirement plan or receipt of official written notice that the provisions of this act satisfy the applicable requirements of the Internal Revenue Code of 1986, as amended from time to time, whichever is later.  If the electing employee makes the election pursuant to this subsection, then the participating institution shall notify the Teachers' Retirement System of Oklahoma of such election within thirty (30) days of receipt of the election.  Upon the election to cease membership in the Teachers' Retirement System of Oklahoma, employer and employee contributions shall cease as of the first day of the month coinciding with or first following the receipt of the election from the electing employee by the participating institution.

D.  Subject to receipt of official written notice that the provisions of this act satisfy the applicable requirements of the Internal Revenue Code of 1986, as amended from time to time, as provided in subsection C of this section, if the electing employee is not vested with the Teachers' Retirement System of Oklahoma at the time the election is made, the Teachers' Retirement System of Oklahoma shall transfer all of the electing employee's employee contributions (but not employer contributions) at the time of such election, and attributable interest, pursuant to Section 17-105 of Title 70 of the Oklahoma Statutes, to the alternate retirement plan in an amount equal to what the electing employee would have received had the electing employee withdrawn his or her contributions at the date of such election.  A transfer of employee contributions and interest pursuant to this subsection shall only be made upon receipt of official written notice that such transfer satisfies the applicable requirements of the Internal Revenue Code of 1986, as amended from time to time.  Upon transfer of such employee contributions and interest to the alternate retirement plan, the electing employee shall have all service credit, rights, and benefits in the Teachers' Retirement System of Oklahoma canceled.  In the event the Internal Revenue Service does not approve the transfer of contributions and interest to the alternate retirement plan as provided in this subsection, such employee contributions and interest shall be refunded to such electing employee upon termination, retirement, death or disability pursuant to Section 17-101 et seq. of Title 70 of the Oklahoma Statutes and the rules of the Teachers' Retirement System of Oklahoma.

E.  In the event an electing employee is vested with the Teachers' Retirement System of Oklahoma on the date that the election is made, such individual shall have the option to either (a) leave all of his or her employee contributions in the Teachers' Retirement System of Oklahoma, or (b) transfer all of the electing employee's employee contributions (but not employer contributions) at the time of such election, and attributable interest, pursuant to Section 17-105 of Title 70 of the Oklahoma Statutes, to the alternate retirement plan in an amount equal to what the electing employee would have received had the electing employee withdrawn his or her contributions at the date of such election.  A transfer of employee contributions and interest pursuant to this subsection shall only be made upon receipt of official written notice that such transfer satisfies the applicable requirements of the Internal Revenue Code of 1986, as amended from time to time.  Upon transfer of such employee contributions and interest to the alternate retirement plan, all of the electing employee's service credit, rights, and benefits in the Teachers' Retirement System of Oklahoma shall be canceled.  However, such electing employee who leaves all of his or her employee contributions in the Teachers' Retirement System of Oklahoma shall not be eligible to retire from the Teachers' Retirement System of Oklahoma while employed by a participating institution.  In the event the Internal Revenue Service does not approve the transfer of contributions and interest to the alternate retirement plan as provided in this subsection, such employee contributions and interest shall be refunded to such electing employee upon termination, retirement, death or disability pursuant to Section 17-101 et seq. of Title 70 of the Oklahoma Statutes and the rules of the Teachers' Retirement System of Oklahoma.

F.  An electing employee shall not be eligible to obtain service credit in the Teachers' Retirement System of Oklahoma for service performed while participating in an alternate retirement plan as provided in this act, on or after July 1, 2004, even if the employee later returns to employment in a position governed by the Teachers' Retirement System of Oklahoma.  The Boards of Regents of the participating institutions and the Teachers' Retirement System of Oklahoma shall promulgate any rules necessary to implement the provisions of this section.

Added by Laws 2004, c. 385, § 6, eff. July 1, 2004.

§70-17-207.  Initial and additional funding surcharges - Benefits not considered salary, fringe benefits or compensation - Allocation of assets - Calculation of liability.

A.  Participating institutions establishing an alternate retirement plan pursuant to this act shall pay an initial funding surcharge, and if applicable an additional funding surcharge to the Teachers' Retirement System of Oklahoma in an amount to amortize the unfunded accrued liability of the members of the participating institutions in the System.

B.  The initial funding surcharge is intended to ensure amortization of the unfunded accrued liability of the participating institutions over a period of thirty (30) years or the amortization period of the System.  The initial funding surcharge shall equal two and one-half percent (2.5%) of the regular annual compensation of the electing employees and the eligible employees, who are not participating in the System but who would have been mandated to participate in the System under the laws and rules applicable to the System in effect on June 30, 2004.  The initial funding surcharge but not the additional funding surcharge, if any, shall remain in effect until the earlier of June 30, 2034, or the June 30th of the year in which the unfunded accrued liability of the participating institutions is reduced to zero.

C.  In addition to the initial funding surcharge described above, the participating institutions shall pay to the System an additional funding surcharge, if required, in an amount necessary to provide for amortization of the unfunded accrued liability of the participating institutions over the applicable amortization period of thirty (30) years, or the amortization period of the System, if longer.  The additional funding surcharge shall be reviewed and adjusted in subsequent years based on changes in the assets and liabilities of the membership in the System of the participating institutions.  The additional funding surcharge shall be determined by the Board of Trustees of the System and the participating institutions pursuant to the separate agreement of understanding provided in subsection H of this section.  Any change in the additional funding surcharge indicated to be necessary by the annual actuarial valuation shall be adopted by the Board of Trustees of the System provided that such change shall become effective on July 1 of the year following such annual valuation and the participating institutions shall be notified by the System no later than January 1 of such year.  Provided, the additional funding surcharge determined for any year shall not be greater than an additional funding surcharge determined under the separate agreement of understanding but using the "individual entry age normal cost method" as described in Revenue Procedure 2000-40, Approval 8, to determine the normal cost/normal cost percentage of the participating institutions.

D.  Any payments made to the Teachers' Retirement System of Oklahoma pursuant to this section shall not be considered as salary, fringe benefits or compensation due to the eligible employee or electing employee for the purpose of meeting any legislative or contractual obligation of the employer of such person.

E.  To determine the amount of assets of the participating institutions at any point in time after June 30, 2003, the participating institutions shall have allocated to such institutions Five Hundred Ninety-two Million Nine Hundred Seventy-four Thousand Two Hundred Sixty-four Dollars ($592,974,264.00) of the assets of the Teachers' Retirement System of Oklahoma which reflects their portion of assets in the System as of June 30, 2003, plus future employer and employee contributions including service purchases attributable to the participating institutions and its members, nine and forty-one hundredths percent (9.41%) of all federal and state funding received by the System during the applicable year and other assets contributed to the System allocable to the participating institutions subject to the limitations in this subsection, earnings on investments less distributions and expenses allocable to the participating institutions.  Provided, the allocation of nine and forty-one hundredths percent (9.41%) of federal and state funding received by the System to the participating institutions shall not exceed the unfunded accrued liability and shall remain in effect until the earlier of June 30, 2034, or when the unfunded accrued liability of the participating institutions is reduced to zero.  However, if for any applicable year during the thirty-year amortization period commencing July 1, 2004, there is any unfunded accrued liability allocable to the participating institutions in the System, then the allocable percentage of federal and state funding shall be nine and forty-one hundredths percent (9.41%) but not exceed the unfunded accrued liability.  Provided further, after the expiration of such thirty-year amortization period, the allocation of federal and state funding to the participating institutions for any year shall equal the percentage of all such federal and state funding received by the System determined by dividing the actuarial accrued liability of the participating institutions by the actuarial accrued liability of the System, and such methodology to determine such allocation shall be made for all years thereafter.

F.  After June 30, 2004, the liabilities associated with the members of the participating institutions participating in the Teachers' Retirement System of Oklahoma shall be determined on a separate basis, reflecting the level of benefits based on the actuarial methods and assumptions used by the System as applied to the participating institutions under this act.

G.  The actuarial methods and assumptions applicable to the participating institutions in determining an allocable share of assets, liabilities and associated costs as provided in this act shall be reviewed at least every five (5) years.

H.  The Board of Trustees of the Teachers' Retirement System of Oklahoma and the participating institutions shall enter into a separate agreement of understanding which details the procedures to be applied to implement the required review and subsequent adjustments to the assets, liabilities and the additional funding surcharge attributable to the participating institutions or the actuarial methods or assumptions applied to determine the appropriate share of assets and liabilities applicable to the participating institutions.  Except as otherwise provided in this act, the Board of Trustees of the System shall be the final authority to determine all actuarial methods or assumptions to be used by the System and all such actuarial methods or assumptions shall be applied on a sound actuarial basis and on a uniform, fair and consistent basis which methods and assumptions reflect the actual experience of the members of the participating institutions.

Added by Laws 2004, c. 385, § 7, eff. July 1, 2004.

§70-17-208.  Written acknowledgement that benefits payable under alternate plan not obligation of state or Teachers' Retirement System of Oklahoma - Responsibility for payment of benefits.

All eligible employees and electing employees participating in the alternate retirement plan shall acknowledge in writing that benefits payable pursuant to such alternate retirement plan are not the obligations of the State of Oklahoma or the Teachers' Retirement System of Oklahoma.  The alternate retirement plan shall be solely responsible for payment of retirement, death or other benefits earned under the alternate retirement plan and such benefits shall be paid to the participants or their beneficiaries pursuant to the terms of the alternate retirement plan.

Added by Laws 2004, c. 385, § 8, eff. July 1, 2004.

§70-18-1.  Repealed by Laws 1965, c. 397, § 21.

§70-18-1A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-2.  Repealed by Laws 1965, c. 397, § 21.

§70-18-2A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-3.  Repealed by Laws 1965, c. 397, § 21.

§70-18-3A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-4.  Repealed by Laws 1965, c. 397, § 21.

§70-18-4a.  Repealed by Laws 1965, c. 397, § 21.

§70-18-5.  Repealed by Laws 1965, c. 397, § 21.

§70-18-5A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-6.  Repealed by Laws 1965, c. 397, § 21.

§70-18-6A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-7.  Repealed by Laws 1965, c. 397, § 21.

§70-18-7A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-8.  Repealed by Laws 1951, p. 235, § 34.

§70-18-8A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-9.  Repealed by Laws 1965, c. 397, § 21.

§70-18-9A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-10.  Repealed by Laws 1965, c. 397, § 21.

§70-18-10A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-11.  Repealed by Laws 1965, c. 397, § 21.

§70-18-11A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-12.  Repealed by Laws 1965, c. 397, § 21.

§70-18-12A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-13A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-14A.  Repealed by Laws 1971, c. 305, § 24, emerg. eff. June 17, 1971.

§70-18-15A.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

NOTE:  This section was not specifically repealed; however, identical provisions were enacted in the Oklahoma School Code of 1971.  See section 4-103 of Title 70.

§7018101.  Declaration of legislative intent, policies and principles.

The Legislature hereby declares that this act is passed for the general improvement of the public schools in the State of Oklahoma; to provide the best possible educational opportunities for every child in Oklahoma; and to have a more beneficial use of public funds expended for education; and this act shall be liberally construed to attain these goals within the purview of the following principles and policies:

1.  The education of our children is more than the performance of a duty or act of love.  It is these things and also the highest expression of enlightened selfinterest by the people of Oklahoma. Education is our finest investment.

2.  The system of public schools should be designed to strengthen and encourage local responsibility for control of public education.  Local school districts should be so organized, financed and directed that they can provide full educational opportunities for all children.  The maximum public autonomy and responsibility for public education should remain with the local school districts and the patrons of such districts.

3.  It is the responsibility of the state on behalf of the people of Oklahoma to establish, maintain, and continually improve the public schools of Oklahoma.  In furtherance of this responsibility, the people of Oklahoma through the state have the responsibility to support financially the public schools.

4.  Effective local control requires that local school districts contribute to the support of school budgets in proportion to their respective abilities.

5.  The system of public school support should assure that state and local funds are adequate for the support of a realistic foundation program.  It is unrealistic and unfair to the children of the less wealthy districts to provide less state support than is necessary for full educational opportunities.

6.  The system of public school support should encourage local school districts to provide and support improved educational programs.

7.  The system of public school support should make provisions for the apportionment of state funds to local school districts on a strictly objective basis that can be computed as well by the local districts as by the state.

8.  The system of public school support should effect a partnership between the state and each local district, with each participating in accordance with its relative ability.  The respective abilities should be combined to provide a financial plan between the state and the local school district that will assure full educational opportunities for every child in Oklahoma.

9.  State support should be extended to all local districts regardless of wealth, for this not only develops a sense of broader responsibility, but also creates flexibility taxwise permitting the exercise of local initiative.  State support should, to assure equal educational opportunity, provide for as large a measure of equalization as possible among districts.  The taxing power of the state should be utilized to raise the level of educational opportunity in the financially weakest districts of the state.

10.  The system of public school support should provide for an equitable system of state and local sharing in the foundation program.  The degree of local sharing should be based, as nearly as possible, on the true ability of the local district, so that each may contribute uniformly to the foundation program.  Laws 1971, c. 305, Sec. 1.  Emerg. Eff. June 17, 1971.

Laws 1971, c. 305, § 1, emerg. eff. June 17, 1971.

§70-18-102.  Repealed by Laws 1998, c. 140, § 1, eff. Nov. 1, 1998.

§7018103.  Appropriations.

There shall be apportioned and disbursed annually by the State Board of Education, from appropriations made by the Legislature for this purpose and from funds derived from other sources provided by law for this purpose, to the several school districts of the state, such sums of money as each school district may be qualified to receive under the provisions of this article.  The methods of apportionment and disbursements contained herein shall remain in force until the same are amended or repealed by the Legislature. The State Board of Education will furnish the Legislature each year the recommended use of any new educational funds, listing priorities and percentage of new funds recommended for each priority item listed. Laws 1971, c.  305, Section 3.  Emerg. Eff. June 17, 1971.

Laws 1971, c. 305, § 3, emerg. eff. June 17, 1971.

§70-18-103.1.  Repealed by Laws 2003, c. 415, § 46, eff. July 1, 2003.

§70-18-104.  Purpose of funds - Federal funds.

A.  The funds apportioned and disbursed to the several school districts of the state shall be for the purpose of aiding each school district receiving the same to finance its school budget for each fiscal year.  The State Board of Education shall notify the county clerk, the board of education, superintendent of each school district and the school district treasurer of the tentative amount said district is to receive from the funds apportioned under the provisions of this article and disbursed according to the provisions hereof.  After such allocation of State Aid has been made by the State Board of Education and certified to the treasurer of the school district and district superintendent of schools, such aid may be included as probable income by the board of education in its Estimate of Needs and Financial Statement as submitted to the county excise board, and said excise board shall include such amount in the approved appropriations, and in addition thereto any federal aid certified or allocated by the State Board of Education shall be included in the appropriation made by the excise board if requested by the board of education; provided, no such federal aid estimate shall be used in any way to reduce the State Foundation Aid or Incentive Aid for such school district or sustain a protest for the reduction of a tax levy.  If such allocation of aid is not included in the board of education's estimate of needs, it shall be added by the county clerk to the items of appropriation designated by the board of education of the school district.  Funds received under the provisions of this article shall be deposited in the general fund of such school district.  Provided, funds received from the federal government for current expense purposes shall likewise be added to the appropriation of the general fund if so designated by the board of education of such school district.  Provided, further, that the board of education of a school district may enter into agreements with federal agencies for educational projects and programs to be maintained in such districts; and federal funds received by the district in pursuance thereof shall, consistent with the agreement and requirements of the federal agency, be kept, administered and disbursed in such manner as may be prescribed by rules and regulations of the board of education.

B.  If the State Board of Education should ascertain that allocation of State Aid to any school district has so changed as to reduce its State Aid, then the State Board of Education shall forthwith notify the district superintendent, the clerk of the board of education, and the treasurer thereof, as to the amount of reduction in the allocation of State Aid.  If there has been an overpayment the same shall be returned to the State Treasurer and credited to a refund account which shall be available for further payment of State Aid.  Whenever it becomes necessary for a school district to refund any overpayment of monies previously received, the school district shall issue such warrant against a properly approved encumbrance in the manner provided by law.  Such claim or encumbrance shall be coded as a refund of prior revenue and paid from the current expense appropriation of the general fund or such other fund or account from which such refund may properly be paid by the school district.

Added by Laws 1971, c. 305, § 4, emerg. eff. June 17, 1971.  Amended by Laws 1988, c. 90, § 22, operative July 1, 1988; Laws 1993, c. 239, § 47, eff. July 1, 1993; Laws 2003, c. 434, § 15; Laws 2004, c. 447, § 19, emerg. eff. June 4, 2004.

§7018105.  State Auditor and Inspector  Copy of apportionments.

The State Board of Education shall furnish the Director of State Finance with a copy of the apportionments made from the funds appropriated for each fiscal year to each of the several school districts of the state, and warrants shall be drawn by the State Treasurer against appropriations for each fiscal year in accordance with such apportionments only upon the order of the State Board of Education through the Director of State Finance.  The warrants for the payments to the several school districts of any county shall be forwarded by the State Board of Education through the Director of State Finance directly to the treasurer of each school district.

Laws 1971, c. 305, § 5, emerg. eff. June 17, 1971; Laws 1979, c. 47, § 75, emerg. eff. April 9, 1979.

§70-18-106.  Repealed by Laws 1983, c. 330, § 45, operative July 1, 1983.

§70-18-107.  Definitions.

As used in this title:

1.  "Average Daily Attendance" (ADA) means the legal average number of pupils, early childhood education programs through grade twelve, in a school district during a school year as determined pursuant to the provisions of Section 18-111 of this title.  A day of school for early childhood education programs and kindergarten shall be at least two and one-half (2 1/2) hours and, for early childhood education, may be six (6) hours.

2.  "Average Daily Membership" (ADM) means the average number of pupils present and absent in a school district during a school year.  Average Daily Membership shall be calculated by dividing the sum of the pupil's total days present and total days absent by the number of days taught.  Provided, a pupil who has been absent without excuse ten (10) consecutive days shall be taken off the roll beginning the eleventh day and thereafter shall not be considered in a district's average daily membership calculation until the pupil is placed on the roll in the district.  For the purpose of this paragraph, consecutive days means days for which enrollment is recorded.

3.  "Total Adjusted Assessed Valuation" means the sum of public service property assessed valuation, personal property assessed valuation and real property assessed valuation as adjusted pursuant to the provisions of Section 18-109.1 of this title.

4.  "Eighty-five percent (85%) of maximum allowable", for the purpose of assessing class size penalty pursuant to Sections 18-113.1 and 18-113.2 of this title, means eighty-five percent (85%) of ten percent (10%) of the preceding year's net assessed valuation of a school district.  The calculation of indebtedness as provided for in paragraph a of subsection G of Section 18-113.1 and subparagraph a of paragraph 4 of subsection A of Section 18-113.2 of this title shall include the outstanding principal amount of bonds issued by the school district plus the principal amount of any bonds authorized by a vote of the people for issuance but not yet issued by the school district.

Added by Laws 1971, c. 305, § 7, emerg. eff. June 17, 1971.  Amended by Laws 1981, c. 347, § 14, emerg. eff. July 1, 1981; Laws 1983, c. 330, § 11, operative July 1, 1983; Laws 1992, c. 111, § 3, eff. July 1, 1992; Laws 1996, c. 215, § 1, eff. July 1, 1996; Laws 1998, c. 204, § 3, eff. July 1, 1998.

§70-18-107.1.  Determining financial support to school districts through State Aid Formula - Property included in assessed valuation.

Except as provided for in subsection D of Section 18-200 of this title, for the purpose of determining the financial support to school districts through the State Aid Formula, the assessed valuation of a school district shall include the total valuation of property exempt from taxation by virtue of Section 6B of Article X of the Oklahoma Constitution as approved for reimbursement by the Oklahoma Tax Commission pursuant to the provisions of Section 193 of Title 62 of the Oklahoma Statutes.

Added by Laws 1992, c. 334, § 43, eff. July 1, 1992.

§70-18-108.  Free public kindergarten - School district transfer alternative - Exemption.

A.  It is the intent of the Legislature to provide a free public kindergarten for every five-year-old child in this state.

B.  Each day during which a child attends a kindergarten for two and one-half (2 1/2) hours or more shall be counted as one hundred percent (100%) of one (1) day of average daily attendance.  Each day a kindergarten student is on the membership roll in a school district shall be counted as one hundred percent (100%) of one (1) day of average daily membership.

C.  It shall be the duty of every school district in this state to provide and offer kindergarten free of tuition for every child residing in such district who attains the age of five (5) years on or before the first day of September during the school year such kindergarten is offered, provided that this duty may be satisfied by transferring kindergarten children to other school districts which accept them and provide kindergarten for such children, or by contracting for classroom space with a licensed public or licensed private child care provider based upon selection criteria established by the district.

D.  A kindergarten program may be offered jointly by school districts that have formed interlocal cooperative agreements pursuant to Section 5-117b of this title.

E.  Beginning with the 2011-2012 school year, it shall be the duty of every school district in this state to provide and offer a full six-hour day of kindergarten free of tuition for every child residing in the district who attains the age of five (5) years on or before the first day of September during the school year kindergarten is offered, provided that this duty may be satisfied by intra-district transfer to a school offering full-day kindergarten, by transferring kindergarten children to other school districts which will accept them and can provide kindergarten for such children, or by contracting for classroom space with a licensed public or licensed private child care provider based upon selection criteria established by the district.  A school district shall be exempt from the provisions of this subsection if the school district has voted indebtedness through the issuance of bonds or approval by voters of issuance of new bonds for more than eighty-five percent (85%) of the maximum allowable, pursuant to the provisions of Section 26 of Article X of the Oklahoma Constitution, at any time within the previous five (5) years.

F.  The requirement to attend kindergarten provided in Section 10-105 of this title may be satisfied by attendance in either a half-day or full-day program.  Membership in a kindergarten for either two and one-half (2 1/2) hours or six (6) hours per school day shall be counted as one (1) day for average daily membership purposes.  For purposes of State Aid, the pupil grade level weight for a two-and-one-half-hour day of kindergarten shall be 1.3, and for a six-hour full day of kindergarten shall be 1.5.

Added by Laws 1971, c. 305, § 8, emerg. eff. June 17, 1971.  Amended by Laws 1974, c. 20, § 1, emerg. eff. April 8, 1974; Laws 1981, c. 347, § 22, eff. July 1, 1981; Laws 1994, c. 220, § 3, eff. July 1, 1995; Laws 1999, c. 355, § 1, eff. July 1, 1999; Laws 2000, c. 6, § 19, emerg. eff. March 20, 2000; Laws 2001, c. 201, § 4; Laws 2003, c. 434, § 24; Laws 2005, c. 432, § 9, eff. July 1, 2005.

NOTE:  Laws 1999, c. 320, § 53 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2001, c. 5, § 64 repealed by Laws 2001, c. 414, § 15, eff. Aug. 23, 2001.

§70-18-109.  Repealed by Laws 1981, c. 347, § 50, emerg. eff. July 1, 1981.

§7018109.1.  State Aid Formula  Procedure.

The Legislature hereby declares, for the purpose of financial support to school districts through the State Aid Formula, that greater equalization of State Aid to school districts will be attained by the following procedure:

1.  For the 198990 school year, the real property portion of the valuations for those school districts in counties having an assessment ratio in excess of twelve percent (12%) shall be computed at a twelve percent (12%) assessment ratio to determine chargeable valuations.  Beginning with the 199091 school year, the real property portion of the valuations for those school districts in counties having an assessment ratio in excess of eleven percent (11%) shall be computed at an eleven percent (11%) assessment ratio to determine chargeable valuations.  Beginning with the 1991-92 school year, the commercial personal and agricultural personal property portion of the valuations for those school districts in counties having an assessment ratio in excess of eleven percent (11%) shall be computed at an eleven percent (11%) assessment ratio to determine chargeable valuations.  The Oklahoma Tax Commission shall supply to the State Department of Education the information necessary to carry out the provisions of this paragraph.

2.  The real property portions of the valuations for those school districts in counties having an actual assessment ratio of less than twelve percent (12%) shall be computed at the actual assessment ratio in effect for the county as determined by the Oklahoma Tax Commission in order to determine chargeable valuations for calculating State Aid to such district if such ratio is at least nine percent (9%) and the county is certified by the Oklahoma Tax Commission to have a verifiable revaluation program using property identification cards for the applicable assessment year.

3.  The real property portion of the valuations for those school districts in counties which have an actual assessment ratio of less than twelve percent (12%) and which are not certified by the Oklahoma Tax Commission to have a verifiable revaluation program using property identification cards shall be computed at a twelve percent (12%) assessment ratio to determine chargeable valuations.  For each school year, the actual assessment ratio shall be the assessment ratio recommended by the Oklahoma Tax Commission and certified by the State Board of Equalization for the applicable assessment year.

4.  The Oklahoma Tax Commission shall certify by October 1, for each applicable assessment year, to the State Superintendent of Public Instruction those counties which have revaluation programs using property identification cards.  The Oklahoma Tax Commission shall, as soon as practicable, certify to the State Superintendent of Public Instruction and the district attorney for the applicable county the date as of which a county implements a verifiable revaluation program using property identification cards after October 1 of any year.

5.  Any county assessor who fails to have an approved revaluation program using property identification cards shall pay a penalty in the amount of One Hundred Dollars ($100.00) for each calendar day beyond October 1 of any year that the county does not have a verifiable revaluation program using property identification cards.  The penalty shall be imposed for each calendar day on and after October 2 of each year until the county implements a verifiable revaluation program using property identification cards; provided, that such penalty shall be collected from any county assessor of a county which did not have a verifiable revaluation program using property identification cards as of October 1, 1985, for each day from and after July 1, 1986, that the applicable county does not have a verifiable revaluation program using property identification cards.

6.  Upon receipt of certification by the Oklahoma Tax Commission of the counties having approved revaluation programs, the State Superintendent of Public Instruction shall cause notice to be mailed by return receipt mail to the county assessor, the district attorney, the county treasurer and the superintendent of each school district of any county not included in the certification.

7.  The district attorney, upon receipt of the notice provided for in paragraph 6 of this section, shall immediately institute an action to collect the One Hundred Dollar ($100.00) penalty for each day that the county does not have a verifiable revaluation program using property identification cards.  The district attorney shall be authorized to institute a single action in district court pursuant to which any amount of penalty may be collected for any day the assessor fails to implement the revaluation program using property identification cards.  Any amount of such fine collected shall be deposited in a special account within the county general fund.  Such amounts shall be apportioned to the school districts of the county on the basis of the preceding year's average daily attendance.

8.  The district attorney shall initiate action for removal of the county assessor from office for malfeasance if the county assessor has not instituted a verifiable revaluation program using property identification cards within thirty (30) days after the district attorney receives notice from the State Superintendent of Public Instruction.  Initiation of an action for the removal of the county assessor for malfeasance as required by this section is a mandatory duty of the office of the district attorney.  If the district attorney fails to initiate an action within forty (40) days after receipt of the notice from the State Superintendent of Public Instruction, and the county assessor has not implemented a verifiable revaluation program using property identification cards, the district attorney shall pay a penalty of One Hundred Dollars ($100.00) for each day that an action could have been filed for the removal of the county assessor and such action has not been filed or until the county assessor implements the revaluation program using property identification cards.  The Attorney General shall initiate an action to collect the penalty from the district attorney pursuant to the authority of Section 18b of Title 74 of the Oklahoma Statutes.  All penalties collected pursuant to the provisions of this paragraph shall be deposited in the special account within the county general fund and apportioned to the school districts of the county on the basis of the preceding year's average daily attendance.

9.  The notice to the superintendents of the various school districts from the State Superintendent of Public Instruction shall state that the State Aid formula funds computed for such districts based upon the actual assessment ratio valuations in excess of the amount computed upon twelve percent (12%) assessment ratio valuations shall be withheld from distribution to the school district until the office of the county assessor has complied with the requirement of a verifiable revaluation program using property identification cards.

Amended by Laws 1982, c. 287, § 7, operative July 1, 1982; Laws 1982, c. 369, § 2, emerg. eff. July 14, 1982; Laws 1983, c. 330, § 12, operative July 1, 1983; Laws 1984, c. 296, § 6, operative July 1, 1984; Laws 1986, c. 259, § 12, operative July 1, 1986; Laws 1989, c. 315, § 49, operative July 1, 1989; Laws 1990, c. 263, § 62, operative July 1, 1990.

§70-18-109.2.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, sec. 121, eff. July 1, 1990.

§70-18-109.3.  Repealed by Laws 1989, 1st Ex. Sess., c. 2, § 121, operative July 1, 1990.

§70-18-109.4.  Repealed by Laws 1989, 1st Ex. Sess., c. 2, § 121, operative July 1, 1990.

§70-18-109.5.  Definitions.

A.  As used in Sections 18-201 and 18-201.1 of this title:

1.  "Vision impaired" means a visual impairment which, even with correction, adversely affects a child's educational performance;

2.  "Children with learning disabilities" means a disorder in one or more of the basic psychological processes involved in understanding or in using language, written or spoken, which may manifest itself in an imperfect ability to listen, think, speak, read, write, spell or to do mathematical calculations.  The term includes such conditions as perceptual handicaps, brain injury, minimal brain dysfunction, dyslexia and developmental aphasia;

3.  "Deaf or hard-of-hearing" means a hearing impairment, whether permanent or fluctuating, which adversely affects a child's educational performance;

4.  "Economically disadvantaged" means all children who qualify for free or reduced lunches;

5.  "Educable mentally handicapped" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the development period, which adversely affects a child's educational performance;

6.  "Emotionally disturbed" means emotional problems preventing adjustment in regular class including:

a. an inability to learn which cannot be explained by intellectual, sensory or health factors,

b. an inability to build or maintain satisfactory interpersonal relationships with peers and teachers,

c. inappropriate types of behavior or feelings under normal circumstances,

d. a general pervasive mood of unhappiness or depression, or

e. a tendency to develop physical symptoms or fears associated with personal or school problems;

The term includes children who are schizophrenic.  The term does not include children who are socially maladjusted, unless it is determined that they are seriously emotionally disturbed;

7.  "Gifted" means identified students as outlined in Section 1210.301 of this title;

8.  "Multiple handicapped" means concomitant impairments, such as mentally retarded/blind, mentally retarded/orthopedically impaired, and other combinations, the combination of which causes such severe educational problems that they cannot be accommodated in special education programs solely for one of the impairments.  The term does not include deaf/blind children;

9.  "Physically handicapped" means a severe orthopedic impairment or an autistic condition which is manifested by severe communication and other developmental and educational problems; or having limited strength, vitality or alertness, due to chronic or acute health problems such as a heart condition, tuberculosis, rheumatic fever, nephritis, asthma, sickle cell anemia, hemophilia, epilepsy, lead poisoning, leukemia, or diabetes, which adversely affects a child's educational performance.

The term includes impairments caused by congenital anomaly, and impairments from other causes;

10.  "Speech impaired" means a communication disorder, such as stuttering, impaired articulation, language impairment, or voice impairment, which adversely affects a child's educational performance;

11.  "Trainable mentally handicapped" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the development period, which adversely affects a child's educational performance;

12.  "Deaf/Blind" means concomitant hearing and visual impairments, the combination of which causes such severe communication and other developmental and educational problems that they cannot be accommodated in special education programs solely for deaf or blind children;

13.  "Bilingual" means those students who have limited English speaking abilities or who come from homes where English is not the dominant language as reported on the current year application for accreditation;

14.  "Special Education Summer Program" means those summer school programs which school districts may provide for children who are severely or profoundly multiple-handicapped if their individualized education program states the need for a continuing educational experience to prevent loss of educational achievement or basic life skills.  Any school district receiving funds for such special education summer programs shall provide services as provided in Section 13-101 of this title; and

15.  "Optional Extended School Year Program" means the program defined in Section 1-109.1 of this title.

B.  The State Board of Education is hereby authorized to modify and redefine by rule the definitions set out in this section whenever such modification is required to receive federal assistance therefor.

Added by Laws 1981, c. 347, § 18, emerg. eff. July 1, 1981.  Amended by Laws 1982, c. 287, § 10, operative July 1, 1982; Laws 1989, 1st Ex.Sess., c. 2, § 109, emerg. eff. April 25, 1990; Laws 1998, c. 246, § 33, eff. Nov. 1, 1998; Laws 2000, c. 308, § 3, eff. July 1, 2000.

§70-18-109.6.  Pupil grade level weights - Midterm supplements - Review and recommendations - Report.

A.  The State Board of Education shall review the pupil grade level weights, district weights and pupil category weights which form a part of the school funding formula using the results of the educational cost accounting system now in place and shall make recommendations for revisions to such weights to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate on or before April 1, 1991.

B.  The recommendations of the State Board of Education required by subsection A of this section shall take into consideration the findings and recommendations of the report of the Special Joint Committee on School Finance, created pursuant to Section 45 of Enrolled House Bill No. 1035 of the 1st Session of the 40th Oklahoma Legislature, in addition to any other information the Board determines relevant to such review.  The Board is directed to pay particular attention to a review of the pupil category weights, and should determine whether the creation of other weights is warranted.

C.  In addition to the review and recommendations required by subsection A of this section, the State Board of Education shall review that part of the State Aid formula which provides for a midterm supplement in State Aid to school districts.  The Board shall make recommendations in a report regarding revisions to or elimination of the provisions for such supplement to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate on or before September 1, 1990.  On or before September 1, 1990, the Board shall send a copy of the report to the administrator of each school site in the state.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 60, emerg. eff. April 25, 1990.  Amended by Laws 1990, c. 263, § 73, operative July 1, 1990.

§70-18-109.7.  Common School Fund.

A.  Pursuant to Section 12a of Article X of the Oklahoma Constitution, there is hereby created in the State Treasury a fund to be designated as the "Common School Fund".  Monies from this fund shall be apportioned by the State Treasurer for distribution as provided for by the Legislature through the State Aid Formula for the benefit of the common schools of this state.

B.  Beginning January 1, 1991, taxes collected on public service corporation property for the benefit of the common schools pursuant to paragraph 2 of subsection B of Section 12a of Article X of the Oklahoma Constitution, except that portion of such taxes collected for the benefit of school districts in this state pursuant to Section 26 of Article X of the Oklahoma Constitution and that portion of such taxes collected for purposes of raising money for a building fund for a school district pursuant to Section 9 of Article X of the Oklahoma Constitution, and taxes collected on locally assessed commercial/industrial real and personal property for the benefit of the common schools pursuant to paragraph 2 of subsection C of Section 12a of Article X of the Oklahoma Constitution, except that portion of such taxes collected for the benefit of school districts in this state pursuant to Section 26 of Article X of the Oklahoma Constitution and that portion of such taxes collected for purposes of raising money for a building fund for a school district pursuant to Section 9 of Article X of the Oklahoma Constitution, together with any revenues accruing to it pursuant to law and any money appropriated to it by the Legislature shall be paid to the State Treasurer to be placed in the Common School Fund.

C.  Beginning July 1, 1991, gross production taxes collected on oil and gas which are apportioned for common school purposes pursuant to the provisions of Section 1004 of Title 68 of the Oklahoma Statutes, motor vehicle taxes and fees collected pursuant to the Oklahoma Vehicle License and Registration Act which are apportioned for common school purposes pursuant to the provisions of Section 1104 of Title 47 of the Oklahoma Statutes and taxes levied upon rural electric cooperative corporations which are apportioned for common school purposes pursuant to the provisions of Section 1806 of Title 68 of the Oklahoma Statutes together with any revenues accruing to it pursuant to law and any money appropriated to it by the Legislature shall be paid to the State Treasurer to be placed in the Common School Fund.

D.  The provisions of this section shall not have the force and effect of law unless and until the voters of the State of Oklahoma approve amendments to Section 12a of Article X of the Oklahoma Constitution contained in Enrolled House Joint Resolution No. 1005 of the 1st Extraordinary Session of the 42nd Oklahoma Legislature.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 93, operative Jan. 1, 1991.

§7018110.  Adjustments and limitations.

A.  If any district, or a part of a district, becomes a part of another district by consolidation, annexation, or otherwise, the following procedure shall be followed, except as otherwise provided by law, in calculating aid to the new district or districts so formed:

1.  If the action occurs after budgets have been approved by the county excise board and the tax levies approved, the State Aid for the current year shall be calculated for each district as it existed prior to the annexation and prorated to the annexing district or districts on the basis of average daily attendance.

2.  If the action occurs prior to approval of the school district budgets by the county excise board, the annexed district shall be merged with the annexing district or districts and State Aid shall be calculated according to the formula provided by this title.

B.  Any school district that does not maintain school for a full term pursuant to Section 1-109 of this title shall have its State Aid reduced proportionately unless it has received written approval to maintain school for less than a full term from the State Board of Education.  The State Board of Education shall not approve any request to maintain school for less than a full term unless such request meets the requirements of Section 1-109 of this title.

C.  1.  If a school district operates a school located in a state institution, as described in subsection E of Section 1-113 of this title, for the pupils of school age residing in such institution, the membership of such children shall be included in the membership of such school district for the purpose of calculating State Aid of the district.

2.  If a school district provides education to children in out-of-home placements who are not residents of the school district in which an entity is located pursuant to the provisions of subsections D and F of Section 1-113 of this title, the membership and out-of-home placement pupil weight for such student shall be included in the membership of the district providing the education for the purposes of calculating State Aid.

D.  Upon determination by the Finance Division of the State Department of Education that a legal residence for a child placed in an out-of-home placement cannot be identified, the district in which the placement is located shall be the district of residence and the average daily membership of such child shall be credited to such district.

E.  If any school district shall fail, neglect or refuse, for any reason whatsoever, to provide special education and related services for a child with disabilities, certified as such by competent authorities and residing in such district, as directed in Section 13-101 of this title, the following is hereby authorized:

1.  Such child shall be entitled, upon petition by the child's parent or guardian, without consent or approval of the school district not providing special education and related services, to transfer to any adjacent or nearby school district which will accept the child with disabilities and provide the special education and related services which such child is entitled to receive.  Notwithstanding the provisions of the Education Open Transfer Act, a school district in which a child transferring under this section resides shall pay to the district receiving and educating such child, as tuition, a special education transfer fee as provided in paragraph 2 of this subsection.  Provided the average daily membership of such child shall be credited to the resident district of such transferee.

2.  The special education transfer fee shall be the per capita cost of the receiving district for current expenditures for the special education and related services of such child with disabilities based upon the cost of teachers, equipment, material, and special costs associated with the special education class.

3.  It shall be the duty of the school district from which such child with disabilities transfers to appropriate and pay such special education transfer fee to the district which receives and educates such child.  If a school district owing such special education transfer fees shall fail, neglect or refuse for any reason whatsoever to appropriate and pay such special education transfer fees, then the school district entitled to receive such fees shall certify such fact to the Finance Division of the State Department of Education.  Upon receipt of such certification, the Finance Division shall deduct the amount of the special education fee from any State Foundation Program or Incentive Aid otherwise due the sending district and transmit such amount to the receiving district.

4.  The sending school district shall also be obligated to pay the special education transfer fee, notwithstanding the provisions of the Education Open Transfer Act:

a. whenever a student who resides in the district is transferred to another school district for purposes other than to acquire special education,

b. the student is subsequently found to require such special education and related services,

c. the student is determined to be eligible by the Special Education Division of the State Department of Education, and

d. the student is placed in an appropriate special education program by the receiving school district.

For purposes of this paragraph, the special education transfer fee shall be as provided by paragraph 2 of this subsection, prorated by the receiving school district according to the number of days the student has been enrolled in the special education program.  The receiving district shall notify the sending district immediately upon finding that the student requires special education and related services and the sending district shall participate in planning the student's Individualized Education Program (IEP) and in subsequent reviews of the program in accordance with the Individuals with Disabilities Education Act (IDEA).

Added by Laws 1971, c. 305, § 10, emerg. eff. June 17, 1971.  Amended by Laws 1978, c. 28, § 1; Laws 1981, c. 81, § 2, emerg. eff. April 20, 1981; Laws 1982, c. 287, § 11, operative July 1, 1982; Laws 1984, c. 182, § 2, emerg. eff. May 7, 1984; Laws 1985, c. 336, § 2, operative July 1, 1985; Laws 1989, c. 315, § 53, operative July 1, 1989; Laws 1994, c. 168, § 3, eff. July 1, 1994; Laws 1996, c. 319, § 3, eff. July 1, 1996; Laws 1997, c. 343, § 4, eff. July 1, 1997; Laws 1998, c. 362, § 3, eff. July 1, 1998; Laws 1999, c. 320, § 29, eff. July 1, 1999.

§70-18-111.  Average daily membership - Legally resident pupils.

No pupil shall be counted in the average daily membership of any district for the purpose set out in this article unless said pupil is a legal resident of said district as provided for in Section 1-113 of this title or has been transferred to said district.  A pupil moving from a school district during a school term shall be entitled to attend such school for the remainder of that school term.  School districts shall not include out-of-state pupils in their average daily membership for the purpose set out in this article.  The following pupils shall not be counted:  Those who have attained twenty-one (21) years of age by September 1 of that school year, or who have completed the twelfth grade, except as elsewhere provided for by law for veterans of World War II, the Korean War, or the Vietnam Conflict, and those who have not attained four (4) years of age by September 1 of that school year.  In determining the ages of pupils for State Aid purposes, birth certificates shall be presented, if obtainable, as proof of age.  Underage pupils in kindergarten and first grade who have been in legal school attendance in a public or private school in another state or in a Department of Defense School for military dependents may be legally enrolled and attend an Oklahoma school.

Added by Laws 1971, c. 305, § 11, emerg. eff. June 17, 1971.  Amended by Laws 1981, c. 131, § 1, emerg. eff. May 4, 1981; Laws 1983, c. 150, § 2, operative July 1, 1983; Laws 1984, c. 296, § 29, operative July 1, 1984; Laws 1998, c. 204, § 4, eff. July 1, 1998.

§70-18-112.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §121, operative July 1, 1990.

§70-18-112.1.  Repealed by Laws 1984, c. 296, § 41, operative July 1, 1984.

§7018112.2.  Supplemental State Aid.

A.  For the 198788 school year and for each school year thereafter, each school district which, pursuant to the provisions of Section 18112 of Title 70 of the Oklahoma Statutes, received funding for the 198687 school year in excess of the sum of Foundation Aid, Salary Incentive Aid, and Transportation Supplement otherwise authorized pursuant to Section 18109.2 of Title 70 of the Oklahoma Statutes shall receive a Supplement in State Aid:  For the 198788 school year, said Supplement shall be equal to sixtyseven percent (67%) of the amount of said excess funding, less the amount by which the sum of Foundation Aid, Salary Incentive Aid, and Transportation Supplement exceeds said sum for the preceding school year; for the 198889 school year and thereafter, the Supplement in State Aid shall be an amount equal to the previous year's Supplement less the amount by which the sum of Foundation Aid, Salary Incentive Aid, and Transportation Supplement for the school year being considered exceeds said sum for the preceding school year.  No school district shall receive for any school year subsequent to the 198788 school year a Supplement in State Aid larger than said Supplement received for the year preceding the subsequent year. Districts must levy thirtyfive (35) General Fund mills to receive this Supplement.

B.  Eligibility of a district for a Supplement in State Aid shall not cause the district to be exempt from penalties required by the provisions of Section 18113.1 of Title 70 of the Oklahoma Statutes.  Calculation of the Supplement in State Aid shall be based on use of unreduced average daily attendance for determination of the sum of Foundation Aid, Salary Incentive Aid, and Transportation Supplement.  The actual amount of Foundation Aid, Salary Incentive Aid, and Transportation Supplement to be paid, however, shall be subject to the provisions of Section 18113.1 of Title 70 of the Oklahoma Statutes.

Added by Laws 1987, c. 204, § 83, operative July 1, 1987.

§70-18-113.  Repealed by Laws 1985, c. 329, § 29, emerg. eff. July 30, 1985.

§7018113.1.  Class size limitation  Penalties  Exemptions.

A.  The provisions of this subsection shall apply only to grades one through three.

1.  Except as otherwise provided for in this section, no child shall be included in the average daily membership of a school district for the purpose of computing and paying state-appropriated funds if that child is regularly assigned to a teacher or to a class that includes more than twenty (20) students.

2.  If a class or classes in a grade exceed the class size limitation provided for in this subsection, the class size limitation and penalty shall not apply if:

a. the creation of an additional class would cause a class to have fewer than ten (10) students; and

b. a teacher's assistant, as defined in Section 6-127 of this title, is employed to serve with each teacher in a class that exceeds the class size limitation provided for in this subsection.

3.  No school district shall be penalized for exceeding class size limitations set forth in this subsection if the limitations are exceeded beginning after the first nine (9) weeks of the school year.

Any school district found to be in violation of the provisions of this subsection shall receive a penalty in the State Aid formula as a reduction to State Aid to be determined as follows:

a. Multiply each pupil in excess of the class size membership limit as provided in this subsection by the grade level weight and by the Base Foundation Support Level for the current school year, and

b. Multiply each pupil in excess of the class size membership limit as provided in this subsection by the grade level weight and by the Incentive Aid guarantee for the current school year times twenty (20), and

c. Sum the products of subparagraphs a and b of this paragraph.

B.  The provisions of this subsection shall apply only to grades four through six.

1.  Except as otherwise provided for in this section, no child shall be included in the average daily membership of a school district for the purpose of computing and paying state-appropriated funds if that child is regularly assigned to a teacher or to a class that includes more than twenty (20) students.

2.  If a class or classes in a grade exceed the class size limitation provided for in this subsection, the class size limitation and penalty shall not apply if the creation of an additional class would cause a class to have fewer than sixteen (16) students.

3.  No school district shall be penalized for exceeding class size limitations set forth in this subsection if the limitations are exceeded beginning after the first nine (9) weeks of the school year.

4.  Any school district found to be in violation of the provisions of this subsection shall receive a penalty in the State Aid formula as a reduction to State Aid to be determined as follows:

a. Multiply each pupil in excess of the class size membership limit as provided in this subsection by the grade level weight and by the Base Foundation Support Level for the current school year, and

b. Multiply each pupil in excess of the class size membership limit as provided in this subsection by the grade level weight and by the Incentive Aid guarantee for the current school year times twenty (20), and

c. Sum the products of subparagraphs a and b of this paragraph.

C.  Classes in the following subjects shall not be subject to the class size limitations provided for in subsections A and B of this section:

1.  Physical education; and

2.  Chorus, band, orchestra and similar music classes.

D.  If a school district groups its grades as grades one through five, grades six through eight, and grades nine through twelve, then as to such district the provisions of subsection B of this section shall apply to grades four and five rather than grades four through six, and the provisions of Section 18-113.3 of this title shall apply to grades six through twelve.

E.  Any violations of the provisions of this section shall result in denial of accreditation in accordance with the requirements of Section 3-104.4 of this title.

F.  Any school district which at the beginning of the school year does not have sufficient classrooms to meet the class size limitation provided for in this section as determined by guidelines established by the State Board of Education shall not be penalized for failure to meet the class size limitations provided for in this section if:

a. the school district has voted indebtedness, at any time within the five (5) years preceding the year the district exceeds the class size limitations or during the year the district exceeds the class size limitations, through the issuance of bonds or approval by voters of issuance of new bonds for more than eighty-five percent (85%) of the maximum allowable pursuant to the provisions of Section 26 of Article X of the Oklahoma Constitution as shown on the school district budget filed with the State Equalization Board for the current school year and certifications by the Attorney General prior to February 1 of the current school year; and

b. on the date of filing of the school district budget with the State Equalization Board, the school district is voting the maximum millage allowable for the support, maintenance and construction of schools as provided for in subsections (a), (c), (d) and (d-1) of Section 9 of Article X of the Oklahoma Constitution and Section 10 of Article X of the Oklahoma Constitution.

G.  Any school district which exceeds the class size limitations as set forth in this section shall submit a written report to the State Board of Education, on or before July 1 of each year, setting forth the procedures that the district will follow in order to comply with this section.

H.  School districts which receive state-appropriated funds pursuant to the provisions of Section 18-112.2 of this title and do not comply with the provisions of this section shall be subject to loss of State Aid for each child in excess of the class size limitations specified in this section.

Added by Laws 1985, c. 329, § 3, emerg. eff. July 30, 1985.  Amended by Laws 1986, c. 259, § 19, operative July 1, 1986; Laws 1987, c. 204, § 84, operative July 1, 1987; Laws 1988, c. 207, § 3, operative July 1, 1988; Laws 1989, c. 214, § 1, emerg. eff. May 9, 1989; Laws 1989, 1st Ex.Sess., c. 2, § 28, operative July 1, 1990; Laws 1990, c. 263, § 69, operative July 1, 1990; Laws 1991, c. 280, § 71, eff. July 1, 1991; Laws 1992, c. 324, § 15, eff. July 1, 1992; Laws 1996, c. 314, § 1, eff. July 1, 1996.

§70-18-113.2.  Class size limitations - Kindergarten - Penalties - Exemptions.

A.  The provisions of this section shall apply only to kindergarten.

1.  No child shall be included in the average daily membership of a school district for the purpose of computing and paying state-appropriated funds if that child is regularly assigned to a teacher or to a class that includes more than twenty (20) students.

2.  If a class or classes in a grade exceed the class size limitation provided for in this subsection, the class size limitation and penalty shall not apply if:

a. the creation of an additional class would cause a class to have fewer than ten (10) students; and

b. a teacher's assistant, as defined in Section 6-127 of this title, is employed to serve with each teacher in a class that exceeds the class size limitation provided for in this subsection.

3.  No school district shall be penalized for exceeding class size limitations set forth in this section if the limitations are exceeded beginning after the first nine (9) weeks of the school year.

4.  Any school district which at the beginning of the school year does not have sufficient classrooms to meet the class size limitation provided for in this section as determined by guidelines established by the State Board of Education shall not be penalized for failure to meet the class size limitations provided for in this section if:

a. the school district has voted indebtedness, at any time within the five (5) years preceding the year the district exceeds the class size limitations or during the year the district exceeds the class size limitations, through the issuance of bonds or approval by voters of issuance of new bonds for more than eighty-five percent (85%) of the maximum allowable pursuant to the provisions of Section 26 of Article X of the Oklahoma Constitution as shown on the school district budget filed with the State Equalization Board for the current school year and certifications by the Attorney General prior to February 1 of the current school year; and

b. on the date of filing of the school district budget with the State Equalization Board, the school district is voting the maximum millage allowable for the support, maintenance and construction of schools as provided for in subsections (a), (c), (d) and (d-1) of Section 9 of Article X of the Oklahoma Constitution and Section 10 of Article X of the Oklahoma Constitution.

5.  Any school district found to be in violation of the provisions of this subsection shall receive a penalty in the State Aid formula as a reduction to State Aid to be determined as follows:

a. Multiply each pupil in excess of the class size membership limit as provided in this subsection by the grade level weight and by the Base Foundation Support Level for the current school year, and

b. Multiply each pupil in excess of the class size membership limit as provided in this subsection by the grade level weight and by the Incentive Aid guarantee for the current school year times twenty (20), and

c. Sum the products of subparagraphs a and b of this paragraph.

B.  Any violations of the provisions of this section shall result in denial of accreditation in accordance with the requirements of Section 3-104.4 of this title.

C.  School districts which receive state-appropriated funds pursuant to the provisions of Section 18-112.2 of this title and do not comply with the provisions of this section shall be subject to loss of State Aid for each child in excess of the class size limitations specified in this section.

Added by Laws 1989, c. 214, § 2, emerg. eff. May 9, 1989.  Amended by Laws 1989, 1st Ex.Sess., c. 2, § 29, operative July 1, 1990; Laws 1990, c. 263, § 70, operative July 1, 1990; Laws 1991, c. 280, § 72, eff. July 1, 1991; Laws 1996, c. 314, § 2, eff. July 1, 1996.

§70-18-113.3.  Class size - Computation - Number of students teacher may instruct during school day - Penalties - Exemptions.

A.  Class size, as used in Section 18-113.1 and Section 18-113.2 of this title, shall be determined by the average daily membership divided by the full-time equivalency of the instructional staff assigned to each grade level by site.  Full-time equivalency of special education teachers, Chapter 1 teachers, and teachers of classes not subject to class size limitations and the average daily membership of self-contained special education classes shall not be counted in class size computation.

B.  As used in this section, self-contained special education classes are those classes whose students attend the same class for three (3) or more class periods and who have individualized education plans.

C.  Beginning with the 1996-97 school year and each school year thereafter, no teacher who is counted in class size count for grades seven through twelve shall be responsible for the instruction of more than one hundred forty (140) students on any given six-hour school day.  Class size count shall be taken during the month of October of each school year on a date set by the State Board of Education.  If the class size count is in excess of the limits set forth in this subsection, the school district shall be subject to the penalties provided for in this section.

D.  Students within a class which is not subject to class size limitations pursuant to subsection D of Section 18-113.1 of this title shall not be counted for purposes of the limitations set forth in subsection C of this section.

E.  No school district shall be penalized for exceeding class size limitations set forth in this section if the limitations are exceeded beginning after the first nine (9) weeks of the school year.

F.  The first year that a school district exceeds the class size membership limitation as established and computed in subsection C of this section, the district shall receive as a penalty a reduction in the State Aid for the district.  For each child in excess of the class size limitation, the reduction in State Aid to the district shall be determined as follows:

1.  Multiply the averaged number of the October class size count of pupils which is in excess of the class size membership limit as provided for in subsection C of this section by the grade weight and by the Base Foundation Support Level for the current school year;

2.  Multiply the averaged number of the October class size count of pupils which is in excess of the class size membership limit as provided for in subsection C of this section by the grade level weight and by the Incentive Aid guarantee for the current school year times twenty (20); and

3.  Sum the products of paragraphs 1 and 2 of this subsection.

G.  If a school district exceeds the class size membership limitation as established and computed in subsection C of this section for two (2) consecutive years, the district shall receive as a penalty denial of accreditation in accordance with the requirements of Section 3-104.4 of this title.

H.  For the purpose of determining whether a penalty for exceeding class size limitations shall apply, a federally funded bilingual assistant shall not qualify as a teacher's assistant.

I.  Any school district which at the beginning of the school year does not have sufficient classrooms to meet the class size limitation provided for in this section as determined by guidelines established by the State Board of Education shall not be penalized for failure to meet the class size limitations provided for in this section if:

1.  The school district has voted indebtedness, at any time within the five (5) years preceding the year the district exceeds the class size limitations or during the year the district exceeds the class size limitations, through the issuance of bonds or approval by voters of issuance of new bonds for more than eighty-five percent (85%) of the maximum allowable pursuant to the provisions of Section 26 of Article X of the Oklahoma Constitution as shown on the school district budget filed with the State Equalization Board for the current school year and certifications by the Attorney General prior to February 1 of the current school year; and

2.  On the date of filing of the school district budget with the State Equalization Board, the school district is voting the maximum millage allowable for the support, maintenance and construction of schools as provided for in subsections (a), (c), (d) and (d-1) of Section 9 of Article X of the Oklahoma Constitution and Section 10 of Article X of the Oklahoma Constitution.

J.  Any school district which exceeds the class size limitations as set forth in this section shall submit a written report to the State Board of Education, on or before July 1 of each year, setting forth the procedures that the district will follow in order to comply with this section.

K.  School districts which receive state-appropriated funds pursuant to the provisions of Section 18-112.2 of this title and do not comply with the provisions of this section shall be subject to loss of State Aid for each child in excess of the class size limitations as specified in this section.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 30, operative July 1, 1990.  Amended by Laws 1990, c. 263, § 71, operative July 1, 1990; Laws 1993, c. 361, § 7, eff. July 1, 1993; Laws 1996, c. 314, § 3, eff. July 1, 1996; Laws 1996, c. 350, § 3, eff. July 1, 1996.

§70-18-113.4.  Class size limitations - Penalties - Exemptions.

A.  Beginning with the 1997-98 school year, the penalties for exceeding class size limitations established in Sections 18-113.1, 18-113.2 and 18-113.3 of this title shall not apply if the class size limitations, as set forth in said sections, are exceeded beginning after the first nine (9) weeks of the school year.  If the class size limitations are exceeded during the first nine (9) weeks, the penalties shall apply.

B.  For the purposes of calculating class size penalties established in Sections 18-113.1, 18-113.2 and 18-113.3 of this title, school districts shall use only the full-time-equivalency of the instructional staff who are under contract to work the full school year in question.

C.  Beginning July 1, 2003, school districts that participate in consolidation or annexation pursuant to the provisions of the Oklahoma School Voluntary Consolidation and Annexation Act shall be exempt from the provisions of Sections 18-113.1, 18-113.2 and 18-113.3 of this title for the year in which the consolidation or annexation occurs and for the next five (5) fiscal years.

Added by Laws 1996, c. 215, § 2, eff. July 1, 1996.  Amended by Laws 1997, c. 355, § 6, eff. July 1, 1997; Laws 2003, c. 296, § 5, eff. July 1, 2003.

§70-18-113.5.  Schools maintained in state reformatories - Exemption from class size limitations.

Any school maintained in the state reformatories under the administrative authority of the Department of Corrections shall not be subject to the provisions of Section 18-113.3 of Title 70 of the Oklahoma Statutes.  The State Board of Education shall not assess any penalties that would be imposed upon or sanctions that could result in denial of accreditation of a school pursuant to Section 18-113.3 of Title 70 of the Oklahoma Statutes for any school maintained in the state reformatories.

Added by Laws 2003, c. 69, § 1, emerg. eff. April 10, 2003.

§7018114.  1990-91 school year - Salary and/or fringe benefits schedule.

For the 199091 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of   Bachelor's  Master's  Doctor's

Experience   Degree   Degree  Degree

0 $17,000 $18,106 $19,212

1 $18,161 $19,267 $20,373

2 $18,493 $19,599 $20,705

3 $18,714 $19,820 $20,926

4 $19,046 $20,152 $21,258

5 $19,378 $20,484 $21,590

6 $19,599 $20,705 $21,811

7 $19,931 $21,037 $22,143

8 $20,152 $21,258 $22,475

9 $20,484 $21,590 $22,696

10 $20,705 $21,811 $22,917

11 $21,037 $22,143 $23,249

12 $21,258 $22,364 $23,470

13 $21,590 $22,696 $23,802

14 $21,701 $22,807 $23,913

15 $22,032 $23,138 $24,244

Any of the degrees referred to in this section shall be from a college recognized by the State Board of Education.  The State Board of Education shall accept teaching experience from outofstate school districts that are accredited by the State Board of Education or appropriate state accrediting agency for said districts.  For the purpose of state salary increments and retirement, no teacher shall be granted credit for more than five (5) years' active duty in the military service, or outofstate teaching experience as a certified teacher or its equivalent.  Nothing in this section shall prohibit boards of education from crediting more years of experience on local salary schedules than those allowed for state purposes.  The State Board of Education shall recognize, for purposes of certification and salary increments, the years of experience of a certified teacher who teaches in the Department of Corrections' educational program beginning with fiscal year 1981.  Beginning August 1, 1983, the State Board of Education shall recognize for purposes of certification and salary increments the years of experience of a Vocational Rehabilitation Counselor under the Department of Human Services if such counselor was employed as a certified teacher by the State Department of Education when the Division of Vocational Rehabilitation was transferred from the State Board for Vocational Education or the State Board of Education to the Oklahoma Public Welfare Commission on July 1, 1968.

Beginning August 1, 1984, the State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience a Vocational Rehabilitation Counselor completed while employed by the Department of Human Services if such counselor was certified as a teacher or was eligible for certification as a teacher in Oklahoma.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience that a certified school psychologist or psychometrist completed while employed as a doctoral intern, psychological assistant, or psychologist with any agency of the State of Oklahoma if such experience primarily involved work with persons of school or preschool age and if such person was, at the time the experience was acquired, certified as, or eligible for certification as, a school psychologist or psychometrist.

Amended by Laws 1982, c. 287, § 16, operative July 1, 1982; Laws 1983, c. 122, § 1, eff. Aug. 1, 1983; Laws 1983, c. 330, § 17, operative July 1, 1983; Laws 1984, c. 296, § 10, operative July 1, 1984; Laws 1985, c. 322, § 17, emerg. eff. July 30, 1985; Laws 1986, c. 108, § 2, emerg. eff. April 5, 1986; Laws 1989, 1st Ex.Sess., c. 2, § 44, emerg. eff. April 25, 1990.

§7018114.1.  Salary schedule and increments in excess of minimums.

Boards of education of all school districts may adopt a salary schedule and increments in excess of the minimums provided in this act.  Laws 1973, c. 211, Section 24.  Emerg. eff. May 22, 1973.

Laws 1973, c. 211, § 24, emerg. eff. May 22, 1973.

§7018114.2.  Tradesmen or technicians  Qualification for increment.

To qualify for the yearly One Hundred Dollars ($100.00) increment as provided by the Oklahoma Statutes a tradesman or technician not having a college degree who is employed as an instructor in an approved vocational trade and industrial program shall complete eight (8) college hours each year until graduation or such other training courses as may be approved by the Oklahoma State Board for Vocational Education.  Laws 1973, c.  211, Section 25. Emerg.  eff.  May 22, 1973.

Laws 1973, c. 211, § 25, emerg. eff. May 22, 1973.

§7018114.3.  Juris Doctorate Degree  Recognition in salary determination.

Provided that, all school districts in the State of Oklahoma, employing certified personnel who have earned Juris Doctorate Degree, granted by an institution of higher learning with membership in a recognized accrediting association are required to accord to and grant to aforesaid degrees equal recognition for salary in contract determination.

Laws 1974, c. 234, § 23, emerg. eff. May 17, 1974.

§70-18-114.4.  1991-92 school year - Salary and/or fringe benefits schedule.

For the 199192 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of  Bachelor's  Master's  Doctor's

Experience  Degree   Degree  Degree

0   $18,660 $19,766 $20,872

1   $19,821 $20,927 $22,033

2   $20,153 $21,259 $22,365

3   $20,374 $21,480 $22,586

4   $20,706 $21,812 $22,918

5   $21,038 $22,144 $23,250

6   $21,259 $22,365 $23,471

7   $21,591 $22,697 $23,803

8   $21,812 $22,918 $24,135

9   $22,144 $23,250 $24,356

10   $22,365 $23,471 $24,577

11   $22,697 $23,803 $24,909

12   $22,918 $24,024 $25,130

13   $23,250 $24,356 $25,462

14   $23,361 $24,467 $25,573

15   $23,692 $24,798 $25,904

Any of the degrees referred to in this section shall be from a college recognized by the State Board of Education.  The State Board of Education shall accept teaching experience from outofstate school districts that are accredited by the State Board of Education or appropriate state accrediting agency for said districts.  For the purpose of state salary increments and retirement, no teacher shall be granted credit for more than five (5) years' active duty in the military service, or outofstate teaching experience as a certified teacher or its equivalent.  Nothing in this section shall prohibit boards of education from crediting more years of experience on local salary schedules than those allowed for state purposes.  The State Board of Education shall recognize, for purposes of certification and salary increments, the years of experience of a certified teacher who teaches in the Department of Corrections' educational program beginning with fiscal year 1981.  The State Board of Education shall recognize for purposes of certification and salary increments the years of experience of a Vocational Rehabilitation Counselor under the Department of Human Services if such counselor was employed as a certified teacher by the State Department of Education when the Division of Vocational Rehabilitation was transferred from the State Board for Vocational Education or the State Board of Education to the Oklahoma Public Welfare Commission on July 1, 1968.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience a Vocational Rehabilitation Counselor completed while employed by the Department of Human Services if such counselor was certified as a teacher or was eligible for certification as a teacher in Oklahoma.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience that a certified school psychologist or psychometrist completed while employed as a doctoral intern, psychological assistant, or psychologist with any agency of the State of Oklahoma if such experience primarily involved work with persons of school or preschool age and if such person was, at the time the experience was acquired, certified as, or eligible for certification as, a school psychologist or psychometrist.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 45, emerg. eff. April 25, 1990.

§70-18-114.5.  1992-93 school year - Salary and/or fringe benefits schedule.

For the 199293 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of   Bachelor's   Master's  Doctor's

Experience   Degree   Degree  Degree

0 $20,460 $21,566 $22,672

1 $21,621 $22,727 $23,833

2 $21,953 $23,059 $24,165

3 $22,174 $23,280 $24,386

4 $22,506 $23,612 $24,718

5 $22,838 $23,944 $25,050

6 $23,059 $24,165 $25,271

7 $23,391 $24,497 $25,603

8 $23,612 $24,718 $25,935

9 $23,944 $25,050 $26,156

10 $24,165 $25,271 $26,377

11 $24,497 $25,603 $26,709

12 $24,718 $25,824 $26,930

13 $25,050 $26,156 $27,262

14 $25,161 $26,267 $27,373

15 $25,492 $26,598 $27,704

Beginning with the 1992-93 school year, when determining the Minimum Salary Schedule, "fringe benefits" shall mean all or part of hospital or medical benefits, and sickness, accident, health or life insurance, and retirement benefits, excluding the contributions made pursuant to subsection A of Section 17-108.1 of this title.  Any of the degrees referred to in this section shall be from a college recognized by the State Board of Education.  The State Board of Education shall accept teaching experience from outofstate school districts that are accredited by the State Board of Education or appropriate state accrediting agency for said districts.  For the purpose of state salary increments and retirement, no teacher shall be granted credit for more than five (5) years' active duty in the military service, or outofstate teaching experience as a certified teacher or its equivalent.  Nothing in this section shall prohibit boards of education from crediting more years of experience on local salary schedules than those allowed for state purposes.  The State Board of Education shall recognize, for purposes of certification and salary increments, the years of experience of a certified teacher who teaches in the Department of Corrections' educational program beginning with fiscal year 1981.  The State Board of Education shall recognize for purposes of certification and salary increments the years of experience of a Vocational Rehabilitation Counselor under the Department of Human Services if such counselor was employed as a certified teacher by the State Department of Education when the Division of Vocational Rehabilitation was transferred from the State Board for Vocational Education or the State Board of Education to the Oklahoma Public Welfare Commission on July 1, 1968.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience a Vocational Rehabilitation Counselor completed while employed by the Department of Human Services if such counselor was certified as a teacher or was eligible for certification as a teacher in Oklahoma.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience that a certified school psychologist or psychometrist completed while employed as a doctoral intern, psychological assistant, or psychologist with any agency of the State of Oklahoma if such experience primarily involved work with persons of school or preschool age and if such person was, at the time the experience was acquired, certified as, or eligible for certification as, a school psychologist or psychometrist.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 46, emerg. eff. April 25, 1990.  Amended by Laws 1992, c. 324, § 16, eff. July 1, 1992.

§70-18-114.6.  1993-94 school year - Salary and/or fringe benefits schedule.

For the 199394 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of  Bachelor's  Master's   Doctor's Experience   Degree  Degree   Degree

0   $22,260 $23,366 $24,472

1   $23,421 $24,527 $25,633

2   $23,753 $24,859 $25,965

3   $23,974 $25,080 $26,186

4   $24,306 $25,412 $26,518

5   $24,638 $25,744 $26,850

6   $24,859 $25,965 $27,071

7   $25,191 $26,297 $27,403

8   $25,412 $26,518 $27,735

9   $25,744 $26,850 $27,956

10   $25,965 $27,071 $28,177

11   $26,297 $27,403 $28,509

12   $26,518 $27,624 $28,730

13   $26,850 $27,956 $29,062

14   $26,961 $28,067 $29,173

15   $27,292 $28,398 $29,504

When determining the Minimum Salary Schedule, "fringe benefits" shall mean all or part of hospital or medical benefits, and sickness, accident, health or life insurance, and retirement benefits, excluding the contributions made pursuant to subsection A of Section 17-108.1 of this title.  Any of the degrees referred to in this section shall be from a college recognized by the State Board of Education.  The State Board of Education shall accept teaching experience from outofstate school districts that are accredited by the State Board of Education or appropriate state accrediting agency for said districts.  For the purpose of state salary increments and retirement, no teacher shall be granted credit for more than five (5) years' active duty in the military service, or outofstate teaching experience as a certified teacher or its equivalent.  Nothing in this section shall prohibit boards of education from crediting more years of experience on local salary schedules than those allowed for state purposes.  The State Board of Education shall recognize, for purposes of certification and salary increments, the years of experience of a certified teacher who teaches in the Department of Corrections' educational program beginning with fiscal year 1981.  The State Board of Education shall recognize for purposes of certification and salary increments the years of experience of a Vocational Rehabilitation Counselor under the State Department of  Rehabilitation Services if such counselor was employed as a certified teacher by the State Department of Education when the Division of Vocational Rehabilitation was transferred from the State Board for Vocational Education or the State Board of Education to the Oklahoma Public Welfare Commission on July 1, 1968.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience a Vocational Rehabilitation Counselor completed while employed by the Department of Human Services if such counselor was certified as a teacher or was eligible for certification as a teacher in Oklahoma.

The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience that a certified school psychologist or psychometrist completed while employed as a doctoral intern, psychological assistant, or psychologist with any agency of the State of Oklahoma if such experience primarily involved work with persons of school or preschool age and if such person was, at the time the experience was acquired, certified as, or eligible for certification as, a school psychologist or psychometrist.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 47, emerg. eff. April 25, 1990.  Amended by Laws 1992, c. 324, § 17, eff. July 1, 1992; Laws 1993, c. 364, § 20, emerg. eff. June 11, 1993.

§70-18-114.7.  2000-01 school year - Salary and/or fringe benefits schedule.

A.  Beginning with the 2000-01 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of Bachelor's Master's Doctor's

Experience Degree Degree Degree

0 $27,060 $28,166 $29,272

1 $28,221 $29,327 $30,433

2 $28,553 $29,659 $30,765

3 $28,885 $29,991 $31,097

4 $29,217 $30,323 $31,429

5 $29,549 $30,655 $31,761

6 $29,881 $30,987 $32,093

7 $30,213 $31,319 $32,425

8 $30,545 $31,651 $32,757

9 $30,877 $31,983 $33,089

10 $31,209 $32,315 $33,421

11 $31,541 $32,647 $33,753

12 $31,873 $32,979 $34,085

13 $32,205 $33,311 $34,417

14 $32,537 $33,643 $34,749

15 $32,869 $33,975 $35,081

16 $33,201 $34,307 $35,413

17 $33,533 $34,639 $35,745

18 $33,865 $34,971 $36,077

19 $34,197 $35,303 $36,409

20 $34,529 $35,635 $36,741

21 $34,861 $35,967 $37,073

22 $35,193 $36,299 $37,405

23 $35,525 $36,631 $37,737

24 $35,857 $36,963 $38,069

25 $36,189 $37,295 $38,401

For the 2000-01 school year, any amounts received pursuant to Section 1, Chapter 1, O.S.L. 2000, shall count towards the minimum salary schedule established in this section for those teachers who qualified for the salary increase under Section 1, Chapter 1, O.S.L. 2000.

When determining the Minimum Salary Schedule, "fringe benefits" shall mean all or part of retirement benefits, excluding the contributions made pursuant to subsection A of Section 17-108.1 of this title and the flexible benefit allowance pursuant to Section 26-105 of this title from the flexible benefit allowance funds disbursed by the State Board of Education and the State Board of Career and Technology Education pursuant to Section 26-104 of this title.  Amounts paid by a district for fringe benefits that were utilized to meet the requirements of this subsection for the 2003-04 school year shall be paid to teachers in salary beginning in the 2004-05 school year to meet the requirements of this subsection.  Any of the degrees referred to in this section shall be from a college recognized by the State Board of Education.  The State Board of Education shall accept teaching experience from out-of-state school districts that are accredited by the State Board of Education or appropriate state accrediting agency for said districts.  For the purpose of state salary increments and retirement, no teacher shall be granted credit for more than five (5) years' active duty in the military service, or out-of-state teaching experience as a certified teacher or its equivalent.  Nothing in this section shall prohibit boards of education from crediting more years of experience on local salary schedules than those allowed for state purposes.  The State Board of Education shall recognize, for purposes of certification and salary increments, the years of experience of a certified teacher who teaches in the Department of Corrections' educational program beginning with fiscal year 1981.  The State Board of Education shall recognize for purposes of certification and salary increments the years of experience of a Vocational Rehabilitation Counselor under the Department of Human Services if such counselor was employed as a certified teacher by the State Department of Education when the Division of Vocational Rehabilitation was transferred from the State Board of Career and Technology Education or the State Board of Education to the Oklahoma Public Welfare Commission on July 1, 1968.

B.  The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience a:

1.  Vocational Rehabilitation Counselor completed while employed by the Department of Human Services if such counselor was certified as a teacher or was eligible for certification as a teacher in Oklahoma;

2.  Certified teacher completed while employed by the Department of Human Services Child Study Center at University Hospital, if the teacher was certified as a teacher in Oklahoma; and

3.  Certified school psychologist or psychometrist completed while employed as a doctoral intern, psychological assistant, or psychologist with any agency of the State of Oklahoma if such experience primarily involved work with persons of school or pre-school age and if such person was, at the time the experience was acquired, certified as, or eligible for certification as, a school psychologist or psychometrist.

C.  The provisions of this section shall not apply to teachers who have entered into postretirement employment with a public school in Oklahoma and are still receiving a monthly retirement benefit.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 48, emerg. eff. April 25, 1990.  Amended by Laws 1992, c. 324, § 18, eff. July 1, 1992; Laws 1996, c. 95, § 1, eff. Nov. 1, 1996; Laws 1997, c. 335, § 1, eff. July 1, 1997; Laws 1998, c. 380, § 2, emerg. eff. June 9, 1998; Laws 2000, c. 1, § 5, eff. July 1, 2000; Laws 2001, c. 237, § 1, eff. July 1, 2001; Laws 2004, c. 119, § 1, eff. July 1, 2004; Laws 2004, c. 248, § 1, eff. July 1, 2004.

NOTE:  Laws 2001, c. 33, § 118 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§70-18-114.8.  Expiration of collective bargaining agreement - Prohibition of reduction of wages, hours, fringe benefits or other benefits in agreement - Exceptions to prohibition.

During the twelve-month period following the expiration of a collective bargaining agreement, no district board of education may reduce the wages, hours, fringe benefits or other terms and conditions of employment for any category of employees that were agreed to in the expired collective bargaining agreement, except pursuant to a subsequent collective bargaining agreement or pursuant to implementation of the plan filed by the district board of education with the State Superintendent of Public Instruction following exhaustion of the negotiations impasse process as provided in Section 509.7 of Title 70 of the Oklahoma Statutes.

Added by Laws 1994, c. 332, § 1, eff. July 1, 1994.

§70-18-114.9.  Reduction of teacher's salary and fringe benefit level from one school year to the next - Violation - Forfeiture and withholding of State Aid - Filing of complaints.

A.  If a teacher, as defined in Section 6-101.3 of this title, is employed by the same school district for the next school year as the preceding school year, the total compensation, consisting of salary and fringe benefits, of the teacher shall not be decreased the next school year unless the hours or the duties of the teacher are reduced proportionately.

For school year 2004-05, total compensation shall not include any amount paid by a district during school year 2003-04 over and above the flexible benefit allowance for certified personnel pursuant to Section 26-105 of this title toward employee health insurance if:

1.  The district provided the health insurance benefit mandated in Section 1310.1 of Title 74 of the Oklahoma Statutes as a fringe benefit that required the employee to accept the health insurance option in order to receive the benefit; and

2.  The district did not apply the payment toward meeting the requirements of subsection A of Section 18-114.7 of this title.

B.  Subject to the provisions of this section, any school district that willfully reduces or has in years previous to enactment of this section willfully reduced the compensation of a teacher in violation of subsection A of this section shall forfeit as a penalty a portion of its State Aid equal to the total amount that the teacher was underpaid.  If the teacher was underpaid for more than one (1) school year, the amount forfeited shall equal the cumulative amount that the teacher was underpaid.  The amount to be forfeited shall be deducted from the State Aid payment following confirmation of the underpayment by the State Department of Education.

C.  In addition to the amount of State Aid forfeited as a penalty pursuant to subsection B of this section, in order to ensure that the teacher receives the full amount of unpaid compensation, the State Department of Education shall withhold an amount which is equal to the total amount that the teacher was underpaid from the State Aid payment of the school district and pay the amount directly to the teacher.  The Board shall not withhold an amount for payment to the teacher pursuant to the subsection if the teacher has recovered the underpayment pursuant to judicial action.

D.  Complaints filed with the State Board of Education pursuant to this section may be based on alleged underpayments during fiscal years that began:

1.  On or after July 1, 2002; or

2.  Before July 1, 2002, if the teacher filed an action to recover the underpayment in a court of competent jurisdiction before July 1, 2002.

E.  Complaints filed with the State Board of Education alleging underpayment during fiscal years that began on or after July 1, 2002, shall be filed within one (1) year of the end of the fiscal year in which the underpayment is alleged to have occurred.

F.  Filing a complaint with the State Board of Education pursuant to this section shall not operate to prohibit a teacher from filing an action for underpayment in a court of competent jurisdiction or continuing to pursue an action for underpayment pending in a court of competent jurisdiction on August 29, 2003.

G.  The State Board of Education shall promulgate rules necessary to implement the provisions of this section.  The rules shall include, but not be limited to, procedures for a teacher to file a complaint for violation of this section and the Department to investigate the complaint.

Added by Laws 2003, c. 434, § 18.  Amended by Laws 2004, c. 119, § 3, eff. July 1, 2004; Laws 2004, c. 248, § 2, eff. July 1, 2004.

§70-18-114.10.  Repealed by Laws 2004, c. 119, § 5, eff. July 1, 2004.

§70-18-114.11.  2004-05 school year - Compensation amount for certified personnel - Exclusion of amount required to meet requirements of subsection A of Section 18-114.7 of Title 70.

A.  Except as provided in subsection B of this section, for school year 2004-05, the following provisions shall apply:

1.  The total dollar amount a district was required to pay for all certified personnel, as defined in Section 26-103 of Title 70 of the Oklahoma Statutes, during school year 2003-04 over and above the flexible benefit allowance for certified personnel pursuant to Section 26-105 of Title 70 of the Oklahoma Statutes, in order to meet the payment mandated in Section 1310.1 of Title 74 of the Oklahoma Statutes, but not to meet the requirements of subsection A of Section 18-114.7 of Title 70 of the Oklahoma Statutes, shall be used by the district for instruction costs as defined in the Oklahoma Cost Accounting System, or for certified counselors, librarians, psychologists, psychometrists, speech-language pathologists, and certified or registered nurses, including but not limited to new or existing personnel; and

2.  The total dollar amount a district paid for all certified personnel, as defined in Section 26-103 of Title 70 of the Oklahoma Statutes, who participated in the health insurance plan offered by the State and Education Employees Group Insurance Board or the self-insured plan offered by the district, during school year 2003-04 as additional contributions toward employee health insurance, not including the flexible benefit allowance and not including the amount described in paragraph 1 of this section, shall be paid by the district as increased total compensation to certified personnel, as defined in Section 26-103 of Title 70 of the Oklahoma Statutes, in taxable compensation or fringe benefits as determined by the district board of education or paid pursuant to the terms of a collective bargaining agreement.

B.  1.  Of the total dollar amount a district was required to pay as described in paragraph 1 of subsection A of this section, any amount that is used to meet the requirements of subsection A of Section 18-114.7 of Title 70 of the Oklahoma Statutes shall not be subject to the requirements of paragraph 1 of subsection A of this section.

2.  Of the total dollar amount a district paid as described in paragraph 2 of subsection A of this section, any amount that is used to meet the requirements of subsection A of Section 18-114.7 of Title 70 of the Oklahoma Statutes shall not be subject to the requirements of paragraph 2 of subsection A of this section.

Added by Laws 2004, c. 119, § 4, eff. July 1, 2004.  Amended by Laws 2004, c. 248, § 3, eff. July 1, 2004; Laws 2004, c. 248, § 3, eff. July 1, 2004.

§70-18-114.12.  2005-06, 2006-07, 2007-08, 2008-09 school years - Salary and/or fringe benefits schedule.

A.  For the 2005-06 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of Bachelor's Master's Doctor's

Experience Degree Degree Degree

0 $28,000 $29,200 $30,400

1 $28,375 $29,575 $30,775

2 $28,750 $29,950 $31,150

3 $29,125 $30,325 $31,525

4 $29,500 $30,700 $31,900

5 $29,900 $31,100 $32,300

6 $30,300 $31,500 $32,700

7 $30,700 $31,900 $33,100

8 $31,100 $32,300 $33,500

9 $31,500 $32,700 $33,900

10 $31,925 $33,125 $34,325

11 $32,350 $33,550 $34,750

12 $32,775 $33,975 $35,175

13 $33,200 $34,400 $35,600

14 $33,625 $34,825 $36,025

15 $34,050 $35,250 $36,450

16 $34,475 $35,675 $36,875

17 $34,900 $36,100 $37,300

18 $35,325 $36,525 $37,725

19 $35,750 $36,950 $38,150

20 $36,175 $37,375 $38,575

21 $36,600 $37,800 $39,000

22 $37,025 $38,225 $39,425

23 $37,450 $38,650 $39,850

24 $37,875 $39,075 $40,275

25 $38,300 $39,500 $40,700

B.  For the 2006-07 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of Bachelor's Master's Doctor's

Experience Degree Degree Degree

0 $28,425 $29,625 $30,825

1 $28,850 $30,050 $31,250

2 $29,275 $30,475 $31,675

3 $29,700 $30,900 $32,100

4 $30,125 $31,325 $32,525

5 $30,575 $31,775 $32,975

6 $31,025 $32,225 $33,425

7 $31,475 $32,675 $33,875

8 $31,925 $33,125 $34,325

9 $32,375 $33,575 $34,775

10 $32,850 $34,050 $35,250

11 $33,325 $34,525 $35,725

12 $33,800 $35,000 $36,200

13 $34,275 $35,475 $36,675

14 $34,750 $35,950 $37,150

15 $35,225 $36,425 $37,625

16 $35,700 $36,900 $38,100

17 $36,175 $37,375 $38,575

18 $36,650 $37,850 $39,050

19 $37,125 $38,325 $39,525

20 $37,600 $38,800 $40,000

21 $38,075 $39,275 $40,475

22 $38,550 $39,750 $40,950

23 $39,025 $40,225 $41,425

24 $39,500 $40,700 $41,900

25 $39,975 $41,175 $42,375

C.  For the 2007-08 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of Bachelor's Master's Doctor's

Experience Degree Degree Degree

0 $28,900 $30,100 $31,300

1 $29,375 $30,575 $31,775

2 $29,850 $31,050 $32,250

3 $30,325 $31,525 $32,725

4 $30,800 $32,000 $33,200

5 $31,300 $32,500 $33,700

6 $31,800 $33,000 $34,200

7 $32,300 $33,500 $34,700

8 $32,800 $34,000 $35,200

9 $33,300 $34,500 $35,700

10 $33,825 $35,025 $36,225

11 $34,350 $35,550 $36,750

12 $34,875 $36,075 $37,275

13 $35,400 $36,600 $37,800

14 $35,925 $37,125 $38,325

15 $36,450 $37,650 $38,850

16 $36,975 $38,175 $39,375

17 $37,500 $38,700 $39,900

18 $38,025 $39,225 $40,425

19 $38,550 $39,750 $40,950

20 $39,075 $40,275 $41,475

21 $39,600 $40,800 $42,000

22 $40,125 $41,325 $42,525

23 $40,650 $41,850 $43,050

24 $41,175 $42,375 $43,575

25 $41,700 $42,900 $44,100

D.  Beginning with the 2008-09 school year, teachers in the public schools of Oklahoma shall receive in salary and/or fringe benefits not less than the amounts specified in the following schedule:

MINIMUM SALARY SCHEDULE

Years of Bachelor's Master's Doctor's

Experience Degree Degree Degree

0 $29,425 $30,625 $31,825

1 $29,950 $31,150 $32,350

2 $30,475 $31,675 $32,875

3 $31,000 $32,200 $33,400

4 $31,525 $32,725 $33,925

5 $32,075 $33,275 $34,475

6 $32,625 $33,825 $35,025

7 $33,175 $34,375 $35,575

8 $33,725 $34,925 $36,125

9 $34,275 $35,475 $36,675

10 $34,850 $36,050 $37,250

11 $35,425 $36,625 $37,825

12 $36,000 $37,200 $38,400

13 $36,575 $37,775 $38,975

14 $37,150 $38,350 $39,550

15 $37,725 $38,925 $40,125

16 $38,300 $39,500 $40,700

17 $38,875 $40,075 $41,275

18 $39,450 $40,650 $41,850

19 $40,025 $41,225 $42,425

20 $40,600 $41,800 $43,000

21 $41,175 $42,375 $43,575

22 $41,750 $42,950 $44,150

23 $42,325 $43,525 $44,725

24 $42,900 $44,100 $45,300

25 $43,475 $44,675 $45,875

E.  When determining the Minimum Salary Schedule, "fringe benefits" shall mean all or part of retirement benefits, excluding the contributions made pursuant to subsection A of Section 17-108.1 of Title 70 of the Oklahoma Statutes and the flexible benefit allowance pursuant to Section 26-105 of Title 70 of the Oklahoma Statutes from the flexible benefit allowance funds disbursed by the State Board of Education and the State Board of Career and Technology Education pursuant to Section 26-104 of Title 70 of the Oklahoma Statutes.  Any of the degrees referred to in this section shall be from a college recognized by the State Board of Education.  The State Board of Education shall accept teaching experience from out-of-state school districts that are accredited by the State Board of Education or appropriate state accrediting agency for said districts.  For the purpose of state salary increments and retirement, no teacher shall be granted credit for more than five (5) years' active duty in the military service, or out-of-state teaching experience as a certified teacher or its equivalent.  Nothing in this section shall prohibit boards of education from crediting more years of experience on district salary schedules than those allowed for state purposes.  The State Board of Education shall recognize, for purposes of certification and salary increments, the years of experience of a certified teacher who teaches in the Department of Corrections' educational program beginning with fiscal year 1981.  The State Board of Education shall recognize for purposes of certification and salary increments the years of experience of a Vocational Rehabilitation Counselor under the Department of Human Services if such counselor was employed as a certified teacher by the State Department of Education when the Division of Vocational Rehabilitation was transferred from the State Board of Career and Technology Education or the State Board of Education to the Oklahoma Public Welfare Commission on July 1, 1968.

F.  The State Board of Education shall recognize for purposes of certification and salary increments all of the years of experience a:

1.  Vocational Rehabilitation Counselor completed while employed by the Department of Human Services if such counselor was certified as a teacher or was eligible for certification as a teacher in Oklahoma;

2.  Certified teacher completed while employed by the Department of Human Services Child Study Center at University Hospital, if the teacher was certified as a teacher in Oklahoma; and

3.  Certified school psychologist or psychometrist completed while employed as a doctoral intern, psychological assistant, or psychologist with any agency of the State of Oklahoma if such experience primarily involved work with persons of school or preschool age and if such person was, at the time the experience was acquired, certified as, or eligible for certification as, a school psychologist or psychometrist.

G.  The provisions of this section shall not apply to teachers who have entered into postretirement employment with a public school in Oklahoma and are still receiving a monthly retirement benefit.

Added by Laws 2004, c. 503, § 1, eff. Nov. 1, 2004.

§7018115.  Annual budget can include increased aid.

In the preparation of their budgets and estimates of income for the school years 19711972 and thereafter, the school districts of this state may include the increased amounts of state aid provided by this act.

Laws 1971, c. 305, § 15, emerg. eff. June 17, 1971.

§70-18-116.  Forfeiture of State Aid.

A.  Any school district which willfully operates school buses contrary to the rules and regulations prescribed by the State Board of Education shall forfeit its State Aid for the time of noncompliance.  All State Aid funds shall be withheld from any school district that does not comply with the standards of the State Board of Education for accrediting.

B.  Any school district that willfully pays a teacher less than the minimum salary required by law including the five percent (5%) increments for special education or alternative education shall forfeit a portion of its State Aid equal to the amount that the teacher was underpaid.  The amount to be forfeited shall be deducted from the State Aid payment following confirmation of the underpayment by the State Department of Education.

C.  1.  No more than fifty percent (50%) of the funds apportioned to school districts under the provisions of this article shall be paid by the state unless and until there has been filed with the State Board of Education on forms prescribed by such Board an itemized sworn account of the expenditures and revenues of the school district during the next preceding fiscal year and a teacher personnel report for the current year.

2.  All State Aid paid to a district whose district budget, as filed with the State Auditor and Inspector, shows that the appropriations of the district, plus the State Aid and other cash funds for which the district qualifies, will not enable it to maintain a full term of school as defined by this article, shall be credited against the State Aid of the district or districts to which the first district shall be annexed, if annexation is required.  It is intended that the balance of any unexpended State Aid or other revenue originally allocated to an annexed district shall be paid to the receiving district.

D.  School districts receiving State Aid shall not spend any of these funds except by regularly issued warrants.  The warrants shall be issued against properly approved encumbrances in the manner provided by law.  All encumbrances shall be approved by the board of education of the school district at a regular meeting or a special meeting called for that purpose.  All original copies of encumbrances as represented by purchase orders, shall be filed in either numerical or alphabetical order, with the original paid invoice or invoices attached, accompanied by a signed and dated receiving copy verifying receipt of goods or services.  It shall be unlawful to register or pay the warrant unless such warrant conforms to the statutes regulating the allowance and issuance thereof.  Said treasurer shall purchase, by treasurer's check, all warrants issued.

E.  All board of education members, employees, or other officials of school districts required to make reports to the State Board of Education or other agencies under the provisions of this article, and all persons lawfully charged with the duty of making records of original entry, such as teachers' registers, transportation records, and financial records, which form the basis, in whole or in part, of said reports, shall exercise the highest degree of diligence, accuracy, and good faith in making said records and reports reflect the truth.  Teachers' registers shall be marked daily in ink, by the teacher or principal in charge of rooms or groups of pupils.  Provided, the State Board of Education may authorize alternate systems of accounting for pupils' attendance in districts using data processing methods.

F.  The State Board of Education shall revoke the certificate of any teacher, principal, or superintendent who knowingly or willfully violates any of the provisions of this article.

G.  Any official involved in the execution of this article who shall fail or refuse to carry out any of the provisions thereof shall be liable on his official bond, if any, for the monetary damages resulting from said failure to act, and in addition thereto shall be subject to removal from office for neglect of duty under the provisions of law relating to the removal of public officials.

H.  Any person or firm who shall knowingly or willfully violate any of the provisions of this article shall be guilty of a misdemeanor.  Any public official or public employee violating any of the provisions of this article shall be subject to the penalties for a misdemeanor and in addition thereto shall forfeit his position or office.  Any officer or employee of the State Board of Education who knowingly or willfully apportions or disburses any monies appropriated by this article contrary to the provisions of this article shall be subject to the penalties for a misdemeanor and in addition shall forfeit his office or position.

I.  The State Board of Education shall prescribe the form of all records, reports and applications for State Aid necessary to the proper administration of this article, and it shall be the duty of all, school district superintendents, and boards of education of school districts to make such reports fully and completely at the time and in the manner prescribed by the State Board of Education.  The State Board of Education shall also have authority and it shall be its duty to promulgate rules and regulations, not inconsistent with the provisions hereof, relative to the distribution of funds and for the administration of this article.  Such regulations and rules shall apply alike to all school districts.

Added by Laws 1971, c. 305, § 16, emerg. eff. June 17, 1971.  Amended by Laws 1979, c. 30, § 50, emerg. eff. April 6, 1979; Laws 1988, c. 90, § 23, operative July 1, 1988; Laws 1988, c. 330, § 14; Laws 1990, c. 221, § 11, operative July 1, 1990; Laws 2000, c. 308, § 4, eff. July 1, 2000.

§7018117.  State Aid  Apportionment.

All apportionments of State Aid to school districts shall be made by the State Board of Education through its Director of Finance, who shall not knowingly make any apportionment or disbursement of State Aid funds which is not authorized by law. Any State Aid funds illegally disbursed by the Director of Finance shall be returned to the State Treasurer by the school district receiving such funds, or legal action shall be instituted in the name of the state against such school district or on the bond of the Director of Finance.

Laws 1971, c. 305, § 18, emerg. eff. June 17, 1971; Laws 1980, c. 159, § 21, emerg. eff. April 2, 1980.

§7018118.  Audit of state monies received by public school districts - Withholding from subsequent allocations.

A.  The State Board of Education shall appoint auditors who shall audit the funds of the public school districts and the use made of the monies thereof, and shall make such other audits as may be required by the State Board of Education.

B.  School districts and officers and employees thereof who divert any monies received by a district from the purpose for which the monies were apportioned to the district shall be jointly and severally liable for any such diversion.

C.  If audits disclose that state monies have been illegally apportioned to, or illegally disbursed or expended by, a school district or any of its officers or employees, the State Board of Education shall make demand that said monies be returned to the State Treasurer by such school district.  If said monies are not returned, the State Board shall withhold the unreturned amount from subsequent allocations of state funds otherwise due the district.  The State Board of Education shall cause suit to be instituted to recover for the state any monies illegally disbursed or expended, if not otherwise recovered as provided herein.

Amended by Laws 1990, c. 221, § 12, operative July 1, 1990.

§70-18-119.  Repealed by Laws 1991, c. 3, § 21, eff. July 1, 1991.

§70-18-120.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§70-18-121.  Repealed by Laws 1993, c. 239, § 55, eff. July 1, 1993.

§7018122.  Provisions superceded.

70 O.S. 1961, Sections 31 through 37, 35a, 35b, and 35c, and Sections 1 and 2, Chapter 434, O.S.L. 1965 (70 O.S.Supp. 1970, Sections 34.1 and 34.2), insofar only as same are in conflict with Sections 21 and 22 hereof, are hereby specifically superceded.  Laws 1971, c. 305, Section 23.  Emerg. eff. June 17, 1971.

Laws 1971, c. 305, § 23, emerg. eff. June 17, 1971.

§7018123.  Loss of average attendance  Dismissal of teachers.

Teachers may be dismissed if a school district has a loss of average daily attendance over the prior year which would reduce state aid to the extent that such district was unable to finance the contract salaries of teachers employed by school districts under the continuing contract law.  Laws 1973, c. 211, Section 26.  Emerg. eff. May 22, 1973.

Laws 1973, c. 211, § 26, emerg. eff. May 22, 1973.

§70-18-124.  Withholding certain expenditures from Foundation and Salary Incentive Aid.

A.  Any school district with an average daily attendance (ADA) of more than one thousand five hundred (1,500) students for the preceding year which expends for administrative services in the 2005-06 school year or any school year thereafter, less expenditures for legal services, more than six percent (6%) of the amount it expends for total expenditures, less expenditures for legal services, shall have the amount which exceeds the six percent (6%) withheld the following year from the Foundation and Salary Incentive Aid for the school district.

B.  Any school district with an average daily attendance (ADA) of more than five hundred (500) students but not more than one thousand five hundred (1,500) students for the preceding year which expends for administrative services in the 2005-06 school year or any school year thereafter, less expenditures for legal services, more than eight percent (8%) of the amount it expends for total expenditures, less expenditures for legal services, shall have the amount which exceeds the eight percent (8%) withheld the following year from the Foundation and Salary Incentive Aid for the school district.

C.  Any school district with an average daily attendance (ADA) of five hundred (500) or fewer students for the preceding year which expends for administrative services in the 2005-06 school year or any school year thereafter, less expenditures for legal services, more than ten percent (10%) of the amount it expends for total expenditures, less expenditures for legal services, shall have the amount which exceeds the ten percent (10%) withheld the following year from the Foundation and Salary Incentive Aid for the school district.

D.  For purposes of this section, "administrative services" means costs associated with:

1.  Staff for the board of education;

2.  The secretary/clerk for the board of education;

3.  Staff relations;

4.  Negotiations staff;

5.  Staff for the superintendent;

6.  Any superintendent, elementary superintendent, or assistant superintendent;

7.  Any employee of a school district employed as a director, coordinator, supervisor, or who has responsibility for administrative functions of a school district; and

8.  Any consultant hired by the school district.

E.  If an employee of a school district is employed in a position where part of the employee's time is spent as an administrator and part of the time is spent in nonadministrative functions, the percentage of time spent as an administrator shall be included as administrative services.  Except for a superintendent who spends part of the time teaching in the classroom, the total amount of time a superintendent of a school district spends performing services for a school district shall be included as administrative services even if part of the time the superintendent is performing nonadministrative service functions and the total amount received by a superintendent from the school district as salary shall be recorded under the code for superintendent salary as provided for in the Oklahoma Cost Accounting System.

F.  Each school site within a school district shall take steps to ensure that the administrative costs for the school comply with the expenditure limits established for school districts in this section.

G.  Funds withheld pursuant to the provisions of this section shall be distributed through the State Aid formula to the districts not so penalized.

H.  For the 2003-04 and 2004-05 school year, school districts shall report to the State Department of Education the costs associated with administrative services for the school district as defined in subsection D of this section.

Added by Laws 1985, c. 329, § 26, emerg. eff. July 30, 1985.  Amended by Laws 1987, c. 204, § 115, operative July 1, 1987; Laws 1999, c. 320, § 32, eff. July 1, 1999; Laws 2003, c. 434, § 16.

§7018125.  Incentive grants for small school district to fund cooperative programs.

Recognizing the needs small school districts have to meet increased high school graduation and college admission requirements, and the difficulty such districts may experience in offering the necessary academic courses, the Legislature hereby states its intent to assist such districts through the creation of incentive grants to fund cooperative programs.  Such grants shall be allocated by the State Board of Education on a competitive basis to school districts with an average daily attendance of eight hundred (800) or less, or to any school district participating in the East Central Educational Support Center, to enter into an agreement with one or more districts of any size or an accredited institution of higher education to provide classes in mathematics, science, a foreign language, computer education, visual arts or music to elementary or secondary students.  In allocating incentive grants to fund cooperative programs, the State Department of Education shall give priority to those programs that emphasize classes required for high school graduation and college admission.  Funding provided in the grants shall be expended for instructionrelated personnel, equipment, transportation, materials and telecommunications, including but not limited to telecommunication equipment, instruction and other materials.  Funding provided for grants for telecommunication shall not exceed fifty percent (50%) of the funds provided for all grants specified in this section.  No funds provided shall be used for construction of buildings.

Added by Laws 1985, c. 329, § 14, emerg. eff. July 30, 1985. Amended by Laws 1987, c. 204, § 119, operative July 1, 1987; Laws 1993, c. 361, § 8, eff. July 1, 1993; Laws 1999, c. 246, § 31, eff. July 1, 1999.

§7018151.  Short title.

This act shall be cited as the "Common School Capital Improvement Act".

Added by Laws 1982, c. 334, § 1, eff. Jan. 1, 1983.

§7018152.  Intent of Legislature.

It is hereby declared to be the intent of the Legislature to assure that students in the public schools of this state occupy facilities which are designed for adaptability to program offerings. Such facilities should be structurally safe, well maintained and contain adequate space to meet the instructional needs of each student.  It is further declared to be the intent of the Legislature that these facility standards be implemented through the Common School Capital Improvement Act.

Added by Laws 1982, c. 334, § 2, eff. Jan. 1, 1983.

§7018153.  Development and adoption of fouryear capital improvement plan.

A.  Each local school district shall develop and adopt a fouryear capital improvement plan for the public schools in the district and shall submit such plan to the State Board of Education as provided for in Section 1 of this act.  Each local school district shall review and update their plans annually.  Capital improvement plans shall be based upon guidelines developed by the State Department of Education.

B.  The State Department of Education shall develop and the State Board of Education shall adopt a statewide fouryear capital improvement master plan for the public common schools of this state. Such master plan shall be subject to the provisions of Section 308 of Title 75 of the Oklahoma Statutes. All plans specified in this section shall be reviewed by the Common School Capital Improvement Needs Assessment Committee as established by this act.

Added by Laws 1982, c. 334, § 3, eff. Jan. 1, 1983. Amended by Laws 1987, c. 186, § 4, eff. Nov. 1, 1987.

§7018154.  Common School Capital Improvement Needs Assessment Committee.

There is hereby created a Common School Capital Improvement Needs Assessment Committee which shall have such duties as prescribed by law.  The Committee shall consist of seven (7) members as follows: 1.  Two members shall be appointed by the Speaker of the House of Representatives;

2.  Two members shall be appointed by the President Pro Tempore of the Senate;

3.  One member shall be appointed by the Governor;

4.  One member shall be the State Fire Marshal or a designee; and

5.  One member shall be the Administrator of the Special Education Section of the State Department of Education or a designee.

The appointed members of the Committee each shall serve at the pleasure of their appointing officer.  The member appointed by the Governor shall serve as the Chairman of the Committee.  The Administrator of the School Plant Services Section of the State Department of Education shall serve as Executive Director to the Committee.  The Committee shall review the fouryear capital improvement plans of the school districts when they are submitted to the State Board of Education as provided in Section 1 of this act. The Committee members shall be reimbursed for actual and necessary travel expenses as provided by the State Travel Reimbursement Act.

Added by Laws 1982, c. 334, § 4, eff. Jan. 1, 1983. Amended by Laws 1987, c. 186, § 5, eff. Nov. 1, 1987.

§7018161.  State Schools Facilities Program  Rules and regulations.

The State Board of Education shall have the authority to establish and promulgate rules and regulations for a State Schools Facilities Program.

Added by Laws 1987, c. 204, § 124, operative July 1, 1987.

§7018162.  Schools Capital Improvements Budget.

No later than the first day of October of each year, the State Board of Education shall submit with the itemized budget request and estimates for the ensuing fiscal year, a Schools Capital Improvements Budget.  Such Schools Capital Improvements Budget shall be submitted to the Director of State Finance, the Director of the Legislative Service Bureau and the Oklahoma Development Finance Authority.

Added by Laws 1987, c. 204, § 125, operative July 1, 1987.

§70-18-200.  Repealed by Laws 1998, c. 274, § 10, emerg. eff. May 27, 1998.

§70-18-200.1.  State Aid formula - 1997-98 and thereafter.

A.  Beginning with the 1997-98 school year, and each school year thereafter, each school district shall have its initial allocation of State Aid calculated based on the state dedicated revenues actually collected during the preceding fiscal year, the adjusted assessed valuation of the preceding year and the highest weighted average daily membership for the school district of the two (2) preceding school years.  Each school district shall submit the following data based on the first nine (9) weeks, to be used in the calculation of the average daily membership of the school district:

1.  Student enrollment by grade level;

2.  Pupil category counts; and

3.  Transportation supplement data.

On or before December 30, the State Department of Education shall determine each school district's current year allocation pursuant to subsection D of this section.  The State Department of Education shall complete an audit, using procedures established by the Department, of the student enrollment by grade level data, pupil category counts and transportation supplement data to be used in the State Aid Formula pursuant to subsection D of this section by December 1 and by January 15 shall notify each school district of the district's final State Aid allocation for the current school year.  The January payment of State Aid and each subsequent payment for the remainder of the school year shall be based on the final State Aid allocation as calculated in subsection D of this section.  Except for reductions made due to the assessment of penalties by the State Department of Education according to law, the January payment of State Aid and each subsequent payment for the remainder of the school year shall not decrease by an amount more than the amount that the current chargeable revenue increases for that district.

B.  The State Department of Education shall retain not less than one and one-half percent (1 1/2%) of the total funds appropriated for financial support of schools, to be used to make midyear adjustments in State Aid and which shall be reflected in the final allocations.  If the amount of appropriated funds, including the one and one-half percent (1 1/2%) retained, remaining after January 1 of each year is not sufficient to fully fund the final allocations, the Department shall recalculate each school district's remaining allocation pursuant to subsection D of this section using the reduced amount of appropriated funds.

C.  On and after July 1, 1997, the amount of State Aid each district shall receive shall be the sum of the Foundation Aid, the Salary Incentive Aid and the Transportation Supplement, as adjusted pursuant to the provisions of subsection G of this section and Section 18-112.2 of this title; provided, no district having per pupil revenue in excess of three hundred percent (300%) of the average per pupil revenue of all districts shall receive any State Aid or Supplement in State Aid.

The July calculation of per pupil revenue shall be determined by dividing the district's second preceding year's total weighted average daily membership (ADM) into the district's second preceding year's total revenues excluding federal revenue, insurance loss payments, reimbursements, recovery of overpayments and refunds, unused reserves, prior expenditures recovered, prior year surpluses, and less the amount of any transfer fees paid in that year.

The December calculation of per pupil revenue shall be determined by dividing the district's preceding year's total weighted average daily membership (ADM) into the district's preceding year's total revenues excluding federal revenue, insurance loss payments, reimbursements, recovery of overpayments and refunds, unused reserves, prior expenditures recovered, prior year surpluses, and less the amount of any transfer fees paid in that year.

D.  For the 1997-98 school year, and each school year thereafter, Foundation Aid, the Transportation Supplement and Salary Incentive Aid shall be calculated as follows:

1.  Foundation Aid shall be determined by subtracting the amount of the Foundation Program Income from the cost of the Foundation Program and adding to this difference the Transportation Supplement.

a. The Foundation Program shall be a district's highest weighted average daily membership based on the first nine (9) weeks of the current school year, the preceding school year or the second preceding school year of a school district, as determined by the provisions of subsection A of Section 18-201.1 of this title and paragraphs 1, 2, 3 and 4 of subsection B of Section 18-201.1 of this title, multiplied by the Base Foundation Support Level.

b. The Foundation Program Income shall be the sum of the following:

(1) The adjusted assessed valuation of the current school year of the school district, minus the previous year protested ad valorem tax revenues held as prescribed in Section 2884 of Title 68 of the Oklahoma Statutes, multiplied by the mills levied pursuant to subsection (c) of Section 9 of Article X of the Oklahoma Constitution, if applicable, as adjusted in subsection (c) of Section 8A of Article X of the Oklahoma Constitution.  For purposes of this subsection, the "adjusted assessed valuation of the current school year" shall be the adjusted assessed valuation on which tax revenues are collected during the current school year, and

(2) Seventy-five percent (75%) of the amount received by the school district from the proceeds of the county levy during the preceding fiscal year, as levied pursuant to subsection (b) of Section 9 of Article X of the Oklahoma Constitution, and

(3) Motor Vehicle Collections, and

(4) Gross Production Tax, and

(5) State Apportionment, and

(6) R.E.A. Tax.

The items listed in divisions (3), (4), (5), and (6) of this subparagraph shall consist of the amounts actually collected from such sources during the preceding fiscal year calculated on a per capita basis on the unit provided for by law for the distribution of each such revenue.

2.  The Transportation Supplement shall be equal to the average daily haul times the per capita allowance times the appropriate transportation factor.

a. The average daily haul shall be the number of children in a district who are legally transported and who live one and one-half (1 1/2) miles or more from school.

b. The per capita allowance shall be determined using the following chart:

PER CAPITA PER CAPITA

DENSITY FIGURE ALLOWANCE DENSITY FIGURE ALLOWANCE

.3000 - .3083 $167.00 .9334 -  .9599 $99.00

.3084 - .3249 $165.00 .9600 -  .9866 $97.00

.3250 - .3416 $163.00 .9867 - 1.1071 $95.00

.3417 - .3583 $161.00 1.1072 - 1.3214 $92.00

.3584 - .3749 $158.00 1.3215 - 1.5357 $90.00

.3750 - .3916 $156.00 1.5358 - 1.7499 $88.00

.3917 - .4083 $154.00 1.7500 - 1.9642 $86.00

.4084 - .4249 $152.00 1.9643 - 2.1785 $84.00

.4250 - .4416 $150.00 2.1786 - 2.3928 $81.00

.4417 - .4583 $147.00 2.3929 - 2.6249 $79.00

.4584 - .4749 $145.00 2.6250 - 2.8749 $77.00

.4750 - .4916 $143.00 2.8750 - 3.1249 $75.00

.4917 - .5083 $141.00 3.1250 - 3.3749 $73.00

.5084 - .5249 $139.00 3.3750 - 3.6666 $70.00

.5250 - .5416 $136.00 3.6667 - 3.9999 $68.00

.5417 - .5583 $134.00 4.0000 - 4.3333 $66.00

.5584 - .5749 $132.00 4.3334 - 4.6666 $64.00

.5750 - .5916 $130.00 4.6667 - 4.9999 $62.00

.5917 - .6133 $128.00 5.0000 - 5.5000 $59.00

.6134 - .6399 $125.00 5.5001 - 6.0000 $57.00

.6400 - .6666 $123.00 6.0001 - 6.5000 $55.00

.6667 - .6933 $121.00 6.5001 - 7.0000 $53.00

.6934 - .7199 $119.00 7.0001 - 7.3333 $51.00

.7200 - .7466 $117.00 7.3334 - 7.6667 $48.00

.7467 - .7733 $114.00 7.6668 - 8.0000 $46.00

.7734 - .7999 $112.00 8.0001 - 8.3333 $44.00

.8000 - .8266 $110.00 8.3334 - 8.6667 $42.00

.8267 - .8533 $108.00 8.6668 - 9.0000 $40.00

.8534 - .8799 $106.00 9.0001 - 9.3333 $37.00

.8800 - .9066 $103.00 9.3334 - 9.6667 $35.00

.9067 - .9333 $101.00 9.6668  or more $33.00

c. The formula transportation factor shall be 1.39.

3.  Salary Incentive Aid shall be determined as follows:

a. Multiply the Incentive Aid guarantee by the district's highest weighted average daily membership based on the first nine (9) weeks of the current school year, the preceding school year or the second preceding school year of a school district, as determined by the provisions of subsection A of Section 18-201.1 of this title and paragraphs 1, 2, 3 and 4 of subsection B of Section 18-201.1 of this title.

b. Divide the district's adjusted assessed valuation of the current school year minus the previous year's protested ad valorem tax revenues held as prescribed in Section 2884 of Title 68 of the Oklahoma Statutes, by one thousand (1,000) and subtract the quotient from the product of subparagraph a of this paragraph.  The remainder shall not be less than zero (0).

c. Multiply the number of mills levied for general fund purposes above the fifteen (15) mills required to support Foundation Aid pursuant to division (1) of subparagraph b of paragraph 1 of this subsection, not including the county four-mill levy, by the remainder of subparagraph b of this paragraph.  The product shall be the Salary Incentive Aid of the district.

E.  By June 30, 1998, the State Department of Education shall develop and the Department and all school districts shall have implemented a student identification system which is consistent with the provisions of subsections C and D of Section 3111 of Title 74 of the Oklahoma Statutes.  The student identification system shall be used specifically for the purpose of reporting enrollment data by school sites and by school districts, the administration of the Oklahoma School Testing Program Act, the collection of appropriate and necessary data pursuant to the Oklahoma Educational Indicators Program, determining student enrollment, establishing a student mobility rate, allocation of the State Aid Formula and mid-year adjustments in funding for student growth.  This enrollment data shall be submitted to the State Department of Education in accordance with rules promulgated by the State Board of Education.  Funding for the development, implementation, personnel training and maintenance of the student identification system shall be set out in a separate line item in the allocation section of the appropriation bill for the State Board of Education for each year.

F.  1.  In the event that ad valorem taxes of a school district are determined to be uncollectible because of bankruptcy, clerical error, or a successful tax protest, and the amount of such taxes deemed uncollectible exceeds Fifty Thousand Dollars ($50,000.00) or an amount greater than twenty-five percent (25%) of ad valorem taxes per tax year, or the valuation of a district is lowered by order of the State Board of Equalization, the school district's State Aid, for the school year that such ad valorem taxes are calculated in the State Aid Formula, shall be determined by subtracting the net assessed valuation of the property upon which taxes were deemed uncollectible from the assessed valuation of the school district and the state.  Upon request of the local board of education, it shall be the duty of the county assessor to certify to the Director of Finance of the State Department of Education the net assessed valuation of the property upon which taxes were determined uncollectible.

2.  In the event that the amount of funds a school district receives for reimbursement from the Ad Valorem Reimbursement Fund is less than the amount of funds claimed for reimbursement by the school district due to insufficiency of funds as provided in Section 193 of Title 62 of the Oklahoma Statutes, then the school district's assessed valuation for the school year that such ad valorem reimbursement is calculated in the State Aid Formula shall be adjusted accordingly.

G.  1.  Notwithstanding the provisions of Section 18-112.2 of this title, a school district shall have its State Aid reduced by an amount equal to the amount of carryover in the general fund of the district as of June 30 of the preceding fiscal year, that is in excess of the following standards for two consecutive years:

Total Amount of Amount of

General Fund Collections, General Fund

Excluding Previous Year Balance

Cash Surplus as of June 30 Allowable

Less than $1,000,000 40%

$1,000,000 - $2,999,999 35%

$3,000,000 - $3,999,999 30%

$4,000,000 - $4,999,999 25%

$5,000,000 - $5,999,999 20%

$6,000,000 - $7,999,999 18%

$8,000,000 - $9,999,999 16%

$10,000,000  or more 14%

2.  By February 1 the State Department of Education shall send by certified mail, with return receipt requested, to each School District Superintendent, Auditor and Regional Accreditation Officer a notice of and calculation sheet reflecting the general fund balance penalty to be assessed against that school district.  Calculation of the general fund balance penalty shall not include federal revenue.  Within thirty (30) days of receipt of this written notice the school district shall submit to the Department a written reply either accepting or protesting the penalty to be assessed against the district.  If protesting, the school district shall submit with its reply the reasons for rejecting the calculations and documentation supporting those reasons.  The Department shall review all school district penalty protest documentation and notify each district by March 15 of its finding and the final penalty to be assessed to each district.  General fund balance penalties shall be assessed to all school districts by April 1.

3.  Any school district which receives proceeds from a tax settlement or a Federal Emergency Management Agency settlement during the last two (2) months of the preceding fiscal year shall be exempt from the penalties assessed in this subsection, if the penalty would occur solely as a result of receiving funds from the tax settlement.

4.  Any school district which receives an increase in State Aid because of a change in Foundation and/or Salary Incentive Aid factors during the last two (2) months of the preceding fiscal year shall be exempt from the penalties assessed in this subsection, if the penalty would occur solely as a result of receiving funds from the increase in State Aid.

5.  If a school district does not receive Foundation and/or Salary Incentive Aid during the preceding fiscal year, the State Board of Education may waive the penalty assessed in this subsection if the penalty would result in a loss of more than forty percent (40%) of the remaining State Aid to be allocated to the school district between April 1 and the remainder of the school year and if the Board determines the penalty will cause the school district not to meet remaining financial obligations.

6.  Any school district which receives gross production revenue apportionment during the 2002-2003 school year or in any subsequent school year that is greater than the gross production revenue apportionment of the preceding school year shall be exempt from the penalty assessed in this subsection, if the penalty would occur solely as a result of the gross production revenue apportionment, as determined by the State Board of Education.

7.  Beginning July 1, 2003, school districts that participate in consolidation or annexation pursuant to the provisions of the Oklahoma School Voluntary Consolidation and Annexation Act shall be exempt from the penalty assessed in this subsection for the school year in which the consolidation or annexation occurs and for the next three (3) fiscal years.

8.  Any school district which receives proceeds from a sales tax levied by a municipality pursuant to Section 22-159 of Title 11 of the Oklahoma Statutes or proceeds from a sales tax levied by a county pursuant to Section 1370 of Title 68 of the Oklahoma Statutes during the 2003-2004 school year or the 2004-2005 school year shall be exempt from the penalties assessed in this subsection, if the penalty would occur solely as a result of receiving funds from the sales tax levy.

9.  For purposes of calculating the general fund balance penalty, the terms "carryover" and "general fund balance" shall not include federal revenue.

H.  In order to provide startup funds for the implementation of early childhood programs, State Aid may be advanced to school districts that initially start early childhood instruction at a school site.  School districts that desire such advanced funding shall make application to the State Department of Education no later than September 15 of each year and advanced funding shall be awarded to the approved districts no later than October 30.  The advanced funding shall not exceed the per pupil amount of State Aid as calculated in subsection D of this section per anticipated Head Start eligible student.  The total amount of advanced funding shall be proportionately reduced from the monthly payments of the district's State Aid payments during the last six (6) months of the same fiscal year.

I.  1.  Beginning July 1, 1996, the Oklahoma Tax Commission, notwithstanding any provision of law to the contrary, shall report monthly to the Oklahoma State Department of Education the monthly apportionment of the following information:

a. the assessed valuation of property,

b. motor vehicle collections,

c. R.E.A. tax collected, and

d. gross productions tax collected.

2.  Beginning July 1, 1997, the State Auditor and Inspector's Office, notwithstanding any provision of law to the contrary, shall report monthly to the Oklahoma State Department of Education the monthly apportionment of the proceeds of the county levy.

3.  Beginning July 1, 1996, the Commissioners of the Land Office, notwithstanding any provision of law to the contrary, shall report monthly to the State Department of Education the monthly apportionment of state apportionment.

4.  Beginning July 1, 1997, the county treasurers' offices, notwithstanding any provision of law to the contrary, shall report monthly to the Oklahoma State Department of Education the ad valorem tax protest amounts for each county.

5.  The information reported by the Tax Commission, the State Auditor and Inspector's Office, the county treasurers' offices and the Commissioners of the Land Office, pursuant to this subsection shall be reported by school district on forms developed by the State Department of Education.

Added by Laws 1996, c. 215, § 4, eff. July 1, 1996.  Amended by Laws 1997, c. 299, § 22, eff. July 1, 1997; Laws 1997, c. 338, § 1, eff. July 1, 1997; Laws 1998, c. 274, § 9, emerg. eff. May 27, 1998; Laws 2001, c. 335, § 1, emerg. eff. June 1, 2001; Laws 2002, c. 228, § 1, eff. July 1, 2002; Laws 2003, c. 415, § 31, eff. July 1, 2003; Laws 2004, c. 5, § 85, emerg. eff. March 1, 2004; Laws 2004, c. 361, § 23, eff. July 1, 2004; Laws 2004, c. 533, § 2, eff. July 1, 2004; Laws 2005, c. 90, § 1, eff. July 1, 2005.

NOTE:  Laws 2003, c. 296, § 6 repealed by Laws 2004, c. 5, § 86, emerg. eff. March 1, 2004.

§70-18-201.  Repealed by Laws 1998, c. 274, § 11, emerg. eff. May 27, 1998 and Laws 1998, c. 362, § 5, emerg. eff. July 1, 1998.

NOTE:  Laws 1998, c. 362, § 5 repealed this section as last amended by Laws 1998, c. 246, § 34.

§70-18-201.1.  Weighted membership for calculation of Foundation Aid - 1997-98 and thereafter.

A.  Beginning with the 1997-98 school year, and each school year thereafter, the weighted membership of a school district for calculation of Foundation Aid purposes pursuant to paragraph 1 of subsection D of Section 18-200.1 of this title shall be the sum of the weighted pupil grade level calculation, the weighted pupil category calculation, the weighted district calculation and the weighted teacher experience and degree calculation.  The weighted membership of a school district for calculation of Salary Incentive Aid purposes pursuant to paragraph 3 of subsection D of Section 18-200.1 of this title shall be the sum of the weighted pupil grade level calculation, the weighted pupil category calculation, the weighted district calculation, and the weighted teacher experience and degree calculation.

B.  The weighted calculations provided for in subsection A of this section shall be based on the highest weighted average daily membership of the first nine (9) weeks of the current school year, the preceding school year or the second preceding school year of a school district, unless otherwise specified.  The highest of the three (3) weighted average daily memberships shall be used consistently in all of the calculations.  The average daily membership data used for all calculations in paragraphs 1, 2, 3 and 4 of this subsection shall be the same as used in the calculation of the State Aid Formula.  The weighted calculations provided for in subsection A of this section shall be determined as follows:

1.  The weighted pupil grade level calculation shall be determined by taking the highest average daily membership and assigning weights to the pupils according to grade attended as follows:

GRADE LEVEL WEIGHT

a. Half-day early childhood programs .7

b. Full-day early childhood programs 1.3

c. Half-day kindergarten 1.3

d. Full-day kindergarten 1.5

e. First and second grade 1.351

f. Third grade 1.051

g. Fourth through sixth grade 1.0

h. Seventh through twelfth grade 1.2

i. Out-of-home placement 1.50

Multiply the membership of each subparagraph of this paragraph by the weight assigned to such subparagraph of this paragraph and add the totals together to determine the weighted pupil grade level calculation for a school district.  Determination of the pupils eligible for the early childhood program weight shall be pursuant to the provisions of Section 1-114 of this title.  The pupils eligible for the out-of-home placement pupil weight shall be students who are not residents of the school district in which they are receiving education pursuant to the provisions of subsection D of Section 1-113 of this title.  Such weight may be claimed by the district providing educational services to such student for the days that student is enrolled in that district.  If claimed, the out-of-home placement weight shall be in lieu of the pupil grade level and any pupil category weights for that student.  Provided, if a student resides in a juvenile detention center that is restricted to less than twelve (12) beds, the out-of-home placement pupil weight for such students shall be calculated as follows: for a center with six (6) beds - 3.0; for a center with eight (8) beds - 2.3 and for a center with ten (10) beds - 1.80.

2.  The weighted pupil category calculation shall be determined by assigning a weight to the pupil category as follows:

CATEGORY WEIGHT

a. Vision Impaired 3.8

b. Learning Disabilities .4

c. Deaf or Hard-of-Hearing 2.9

d. Deaf and Blind 3.8

e. Educable Mentally Handicapped 1.3

f. Emotionally Disturbed 2.5

g. Gifted .34

h. Multiple Handicapped 2.4

i. Physically Handicapped 1.2

j. Speech Impaired .05

k. Trainable Mentally Handicapped 1.3

l. Bilingual .25

m. Special Education Summer Program 1.2

n. Economically Disadvantaged .25

o. Optional Extended School Year

Program  As determined by

the State Board

of Education

Except as otherwise provided, multiply the number of pupils approved in the school year with the highest average daily membership in each category by the weight assigned to such category and add the totals together to determine the weighted pupil category calculation for a school district.  For the 1996-97 school year, the number to be multiplied by the weight assigned to the gifted category in subparagraph g of this paragraph shall be the lesser of (1) the sum of the number of students who scored in the top three percent (3%) on any national standardized test of intellectual ability plus the number of students identified as gifted pursuant to subparagraphs a through d of paragraph 1 of Section 1210.301 of this title or (2) the sum of the number of students who scored in the top three percent (3%) on any national standardized test of intellectual ability plus eight percent (8%) of the total average daily membership of the school district for the preceding school year.  For the 1997-98 school year and subsequent school years, the number to be multiplied by the weight assigned to the gifted category in subparagraph g of this paragraph shall be the lesser of (1) the sum of the number of students who scored in the top three percent (3%) on any national standardized test of intellectual ability plus the number of students identified as gifted pursuant to subparagraphs a through d of paragraph 1 of Section 1210.301 of this title, or (2) the sum of the number of students who scored in the top three percent (3%) on any national standardized test of intellectual ability plus eight percent (8%) of the total average daily membership of the school district for the first nine (9) weeks of the school year.

3.  The weighted district calculation shall be determined by determining the calculations for each school district for both the small school district formula and the district sparsity - isolation formula, applying whichever is the greater of the calculations of the two formulas and then applying the restrictions pursuant to subparagraph c of this paragraph.

a. Small school district formula:  529 minus the average daily membership divided by 529 times .2 times total average daily membership.

The small school district formula calculation shall apply only to school districts whose highest average daily membership is less than 529 pupils.  School districts which are consolidated or annexed after July 1, 2003, pursuant to the Oklahoma School Voluntary Consolidation and Annexation Act shall have the weighted district size calculation for the three (3) school years following the fiscal year in which such consolidation occurred calculated to be the sum of the individual consolidated districts computed as if the consolidation had not taken place.  Thereafter, any such district which is consolidated pursuant to the Oklahoma School Voluntary Consolidation and Annexation Act shall not qualify for the weighted district calculation unless the district can satisfy the specifications herein.  Subject to the provisions of subparagraph c of this paragraph, the resulting number shall be counted as additional students for the purpose of calculating State Aid.

b. District sparsity - isolation formula:

The district sparsity - isolation formula calculation shall apply only to school districts:

(1) whose total area in square miles is greater than the average number of square miles for all school districts in this state; and

(2) whose areal density is less than one-fourth (1/4) of the state average areal density.  Areal density shall be determined by dividing the school district's average daily membership by the school district's total area in square miles.

The district sparsity - isolation formula calculation shall be calculated as follows:

The school district student cost factor multiplied by the school district area factor.  The resulting product shall be multiplied by the school district's average daily membership.  Subject to the provisions of subparagraph c of this paragraph, the resulting number shall be counted as additional students for the purpose of calculating State Aid.

The school district student cost factor shall be calculated as follows:

The school district's average daily membership shall be categorized into the following grade level groups and applied to the appropriate formulas as computed below:

Grade Level Group

Grades K-5 Divide 74 by the sum of the Grade

Level ADM plus 23,

add .85 to the quotient, then

multiply the sum by the Grade

Level ADM.

Grades 6-8 Divide 122 by the sum of the Grade

Level ADM plus 133,

add .85 to the quotient, then

multiply the sum by the Grade

Level ADM.

Grades 9-12 Divide 292 by the sum of the Grade

Level ADM plus 128,

add .78 to the quotient, then

multiply the sum by the Grade

Level ADM.

The sum of the grade level group's average daily membership shall be divided by the school district's average daily membership.  The number one (1.0) shall be subtracted from the resulting quotient.

The school district area cost factor shall be calculated as follows:

Subtract the state average district area from the district area, then divide the remainder by the state average district area;

however, the district area cost factor shall not exceed one (1.0).

The State Board of Education shall define geographical barriers whose location in a school district would inhibit the district from consolidation or annexation.  The Board shall make available an application process, review applications, and for districts the Board deems necessary allow additional square miles to be used for the purposes of calculations used for the weighted district sparsity - isolation formula.  Provided, that the additional square miles allowed for geographical barriers shall not exceed thirty percent (30%) of the district's actual size.

c. State Aid funds which a district is calculated to receive as a result of the weighted district calculation shall be restricted as follows:

If, after the weighted district calculation is applied, the district's projected per pupil revenue exceeds one hundred fifty percent (150%) of the projected state average per pupil revenue, then the district's State Aid shall be reduced by an amount that will restrict the district's projected per pupil revenue to one hundred fifty percent (150%) of the projected state average per pupil revenue.  Provided, in applying the restriction provided in this division, the district's State Aid shall not be reduced by an amount greater than by the amount of State Aid which was generated by the weighted district calculation.

The July calculation of the projected per pupil revenue shall be determined by dividing the highest of the district's preceding two years average daily membership (ADM) as weighted by the pupil grade level, the pupil category, the district and the teacher experience degree index calculations for projected State Aid into the district's projected total revenues including projected funds for the State Aid Formula for the preceding year, net assessed valuation for the preceding calendar year times thirty-nine (39) mills, county revenues excluding the county four-mills revenues for the second preceding year, other state appropriations for the preceding year and the collections for the preceding year of state apportionment, motor vehicle revenue, gross production tax and R.E.A. tax.

The December calculation of the projected per pupil revenue shall be determined by dividing the highest of the district's first nine (9) weeks of the current school year or the two preceding school years average daily membership (ADM) as weighted by the pupil grade level, the pupil category, the district and the teacher experience degree index calculations for projected State Aid into the district's projected total revenues including funds for the December calculation of the current year State Aid Formula, net assessed valuation for the current calendar year times thirty-nine (39) mills, county revenues excluding the county four-mills revenue for the preceding year, other state appropriations for the preceding year and the collections for the preceding year of state apportionment, motor vehicle revenue, gross production tax and R.E.A. tax.

The district's projected total revenues for each calculation shall exclude the following collections for the second preceding year: federal revenue, insurance loss payments, reimbursements, recovery of overpayments and refunds, unused reserves, prior expenditures recovered, prior year surpluses, and other local miscellaneous revenues.

4.  The weighted teacher experience and degree calculation shall be determined in accordance with the teacher experience and degree index.  The State Department of Education shall determine an index for each state teacher by using data supplied in the school district's teacher personnel reports of the preceding year and utilizing the index as follows:

TEACHER EXPERIENCE - DEGREE INDEX

EXPERIENCE BACHELOR'S   MASTER'S DOCTOR'S

DEGREE DEGREE DEGREE

0 - 2 .7 .9 1.1

3 - 5 .8 1.0 1.2

6 - 8 .9 1.1 1.3

9 - 11 1.0 1.2 1.4

12 - 15 1.1 1.3 1.5

Over 15 1.2 1.4 1.6

The school district teacher index for each school district shall be determined by subtracting the weighted average state teacher from the weighted average district teacher.  Multiply the school district teacher index if greater than zero by .7 and then multiply that product by the sum of the district's weighted pupil grade level calculation provided in paragraph 1 of this subsection and the weighted pupil category calculation provided in subparagraph n of paragraph 2 of this subsection to determine the weighted teacher experience and degree calculation.

Added by Laws 1996, c. 215, § 6, eff. July 1, 1996.  Amended by Laws 1997, c. 343, § 5, eff. July 1, 1997; Laws 1998, c. 204, § 5, eff. July 1, 1998; Laws 1998, c. 362, § 4, eff. July 1, 1998; Laws 1999, c. 1, § 28, emerg. eff. Feb. 24, 1999; Laws 2003, c. 296, § 7, eff. July 1, 2003; Laws 2005, c. 432, § 10, eff. July 1, 2005.

NOTE:  Laws 1997, c. 300, § 5 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 1998, c. 246, § 35 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§70-18-202.1.  Funding of school districts in Superfund sites when children have relocated - Highest weighted average of last 10 years used.

For school districts located within the boundaries of federally designated Superfund sites from which students have been relocated with the assistance of state funds, the weighted calculations provided for in subsection A of Section 18-201.1 of Title 70 of the Oklahoma Statutes shall be based on the highest weighted average daily membership of the first nine (9) weeks of the current school year or any of the proceeding years, up to a maximum of ten (10) years since students within the district first received state assistance to relocate outside the district.

Added by Laws 2004, c. 371, § 7.

§70-18-400.  Creation - Status - Expenditures.

There is hereby created in the State Treasury a revolving fund for the State Board of Education to be designated the "Education Reform Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all appropriations and transfers made by the Legislature.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended beginning with the fiscal year ending June 30, 1993, by the State Board of Education for the purposes of implementing reforms contained in Enrolled House Bill No. 1017 of the First Extraordinary Session of the 42nd Oklahoma Legislature.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1991, c. 280, § 75, eff. July 1, 1991.

§70-19-1.  Repealed by Laws 1955, p. 445, § 55.

§70-19-2.  Repealed by Laws 1955, p. 445, § 55.

§70-19-3.  Repealed by Laws 1955, p. 445, § 55.

§70-19-4.  Repealed by Laws 1955, p. 445, § 55.

§70-19-5.  Repealed by Laws 1955, p. 445, § 55.

§70-19-6.  Repealed by Laws 1955, p. 445, § 55.

§70-19-7.  Repealed by Laws 1955, p. 445, § 55.

§70-19-8.  Repealed by Laws 1955, p. 445, § 55.

§70-19-9.  Repealed by Laws 1955, p. 445, § 55.

§70-19-10.  Repealed by Laws 1955, p. 445, § 55.

§70-19-101.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-102.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-103.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-104.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-105.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-106.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-107.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-108.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-109.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-110.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-111.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§70-19-112.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§7019113.  Aims and purposes.

The aims and purposes of driver's education shall be to develop a knowledge of those provisions of the laws of this state relating to the operation of motor vehicles, a proper acceptance of personal responsibility in traffic, a true appreciation of the causes, seriousness, and consequences of traffic accidents, and to develop the knowledge, attitudes, habits, and skills necessary for the safe operation of motor vehicles.

Added by Laws 1988, c. 298, § 38, operative July 1, 1988.

§70-19-114.  Establishment and maintenance of automobile driver education - Course grading.

The school board of any school district maintaining a secondary school, which includes any of the grades nine through twelve, inclusive, may establish and maintain automobile driver education for students that attend secondary public schools in that district.  Only students who are enrolled and passing in all of the core curriculum courses appropriate for their grade levels shall be allowed to enroll in driver education courses during the regular school day.

Added by Laws 1988, c. 298, § 39, operative July 1, 1988.  Amended by Laws 1994, c. 196, § 2, eff. Sept. 1, 1994; Laws 1995, c. 320, § 5, eff. July 1, 1995; Laws 1998, c. 425, § 1, eff. July 1, 1998.

§70-19-115.  Rules - Administrative budget - Coordinator of driver education programs.

A.  The establishment, conduct and scope of the driver education program for secondary schools shall be the program established by rules adopted and promulgated by the State Board of Education, subject to the requirements and exceptions set forth in Section 19-113 et seq. of this title.  Said program shall be established and maintained only in accordance with such rules and laws.  The State Superintendent of Public Instruction shall prepare an administrative budget from funds made available under this article, which budget shall be approved by the State Board of Education.  It shall be the responsibility of the State Superintendent of Public Instruction to appoint supervisors of safety education and the necessary clerical personnel.

B.  The State Department of Education shall designate or employ a state coordinator of driver education programs to provide oversight of all driver education programs throughout the state.  The responsibilities of such coordinator shall include, but not be limited to:

1.  Assuring quality driver education programs in this state;

2.  Serving as a liaison between the State Department of Education and the Department of Public Safety;

3.  Promoting driver safety throughout the state; and

4.  Coordinating the activities of the supervisors of safety education and the necessary clerical staff.

Added by Laws 1988, c. 298, § 40, operative July 1, 1988.  Amended by Laws 1998, c. 425, § 2, eff. July 1, 1998.

§7019116.  Persons eligible to participate in program.

Each school district providing driver education shall prescribe regulations determining who can best benefit by and who shall receive instruction under this program.

Added by Laws 1988, c. 298, § 41, operative July 1, 1988.

§7019117.  Annual report.

Each school district shall report annually to the State Superintendent of Public Instruction the cost of instructing pupils during the preceding year in driver education, the number of pupils actually enrolled and trained in such course during the preceding year, and such other information as may be required for the computation of the cost incurred therein.

Added by Laws 1988, c. 298, § 42, operative July 1, 1988.

§7019118.  Cost of program.

A determination of the cost of a driver education program in a secondary school shall include the cost of the replacement of the automobile or machinery used in the instruction of pupils, the cost of the instructor's salary, the upkeep and maintenance of said automobiles, and the cost of such other equipment and classroom data as may be required in a driver education program operated in compliance with the rules and regulations of the State Board of Education.

Added by Laws 1988, c. 298, § 43, operative July 1, 1988.

§70-19-119.  Blank.

§70-19-120.  Eligibility for driver education allowance.

No reimbursement shall be made to a school district for the instruction of pupils in driver education unless the school district has provided such instruction pursuant to state law and has complied with the rules set forth by the State Board of Education governing the establishment, conduct, and scope of driver education.

Added by Laws 1988, c. 298, § 45, operative July 1, 1988.  Amended by Laws 1998, c. 425, § 3, eff. July 1, 1998.

§7019121.  Implementation of aims and purposes of act  Rules and regulations  Supplies and equipment.

The State Board of Education is hereby authorized and empowered to promulgate rules and regulations to carry out the aims and purposes established in Section 38 of this act.  The State Board of Education is authorized to acquire in compliance with the law for cash, lease, or by leasepurchase agreement all the necessary equipment, visual and training aids and devices, and related materials required.

Added by Laws 1988, c. 298, § 46, operative July 1, 1988.

§70-19-122.  Allocation of funds for driver education.

Contingent upon the availability of funds, monies appropriated to the State Board of Education for the driver education program shall be allocated to each school district which provided a driver education program during the preceding fiscal year in accordance with state law and the rules established by the State Board of Education.  Contingent upon funds being made available, allocations to each school district shall be reimbursed on a first-come first-serve basis as provided below:

1.  In the amount of Ninety-five Dollars ($95.00) per pupil for courses offered before or after the regular school day; and

2.  In the amount of Eighty-two Dollars and fifty cents ($82.50) per pupil for courses offered during the regular school day, the summer, or on Saturday.

Added by Laws 1995, c. 305, § 17, eff. July 1, 1995.  Amended by Laws 1998, c. 425, § 4, eff. July 1, 1999.

§70-19-123.  Reinstatement of lapsed certification.

Any person who held a valid certificate to teach driver education in this state, between 1980 and the effective date of this act, and whose certificate has lapsed shall be eligible to have the certification to teach driver education reinstated upon request provided the person is otherwise eligible for teacher certification.

Added by Laws 1998, c. 425, § 5, eff. July 1, 1998.

§70-20-1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-20-11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-21-1.  Repealed by Laws 1957, p. 501, § 10.

§70-21-2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-21-101.  Definitions.

As used in Sections 21-101 through 21-203 of this title:

1.  "Private school" means any privately owned business school, trade school, or other school offering courses in, to residents of, or correspondence courses from Oklahoma in any business, professional, trade, technical, or industrial occupation for consideration or remuneration.  The term private school shall not include barber schools, beauty schools, or other schools which are regulated or licensed pursuant to the provisions of any school licensing law of this state.  Any barber schools, beauty schools, or other schools, of their own volition, may apply and be licensed pursuant to the provisions of Section 21-103 of this title if they meet the criteria for approval established by the Oklahoma Board of Private Vocational Schools.  Said licensing shall not preclude such schools from complying with any present or future legislation dealing directly with such schools.  In addition, such term shall not be construed to include any form of flight instruction subject to regulations promulgated by the Federal Aviation Administration, or to include parochial, private, or other nonpublic schools offering programs of general education, accredited by the State Board of Education or the State Board of Regents for Higher Education;

2.  "Board" means the Oklahoma Board of Private Vocational Schools;

3.  The term "in-state branch" means any private school located within this state which offers substantially the same curriculum as is offered at its in-state main school; and

4.  The term "out-of-state branch" means any out-of-state private school, located in the same state as its main school, which offers substantially the same curriculum as is offered at its main school.

Added by Laws 1970, c. 65, § 1, operative July 1, 1970.  Renumbered from § 1444.1 of this title by Laws 1971, c. 281, § 24-123, eff. July 2, 1971.  Amended by Laws 1976, c. 86, § 1, emerg. eff. May 4, 1976; Laws 1982, c. 303, § 6, operative July 1, 1982; Laws 1983, c. 280, § 7, operative July 1, 1983; Laws 1986, c. 111, § 1, eff. July 1, 1986; Laws 1986, c. 258, § 11, operative July 1, 1986; Laws 1991, c. 270, § 18, eff. July 1, 1991; Laws 1995, c. 305, § 18, eff. July 1, 1995; Laws 1999, c. 398, § 3, eff. July 1, 1999.

§7021102.  Oklahoma Board of Private Vocational Schools  Membership  Director  Employees.

A.  There is hereby recreated the Oklahoma Board of Private Vocational Schools which shall consist of nine (9) members of whom three shall be the Director of the Oklahoma Department of Career and Technology Education, the Chancellor of the Oklahoma State Regents for Higher Education and the State Superintendent of Public Instruction or their designated representatives and of whom six shall be appointed by the Governor of the State of Oklahoma subject to the advice and consent of the Senate.  Four persons shall qualify to serve on the Board provided they occupy and have occupied for the past three (3) years executive or managerial positions in private schools located in this state of the type regulated under Sections 21101 through 21115 of this title.  Two persons shall qualify to serve on said Board provided they occupy and have occupied for the past three (3) years executive or managerial positions in business or industry, not connected with private schools.  Each of the six persons shall be appointed for a term of six (6) years.  After July 1, 1970, the Governor shall appoint one member for a term of six (6) years, one member for a term of five (5) years, one member for a term of four (4) years, one member for a term of three (3) years, one member for a term of two (2) years and one member for a term of one (1) year.

B.  The Board is authorized to appoint and fix the compensation of a director.  The Director shall employ and fix the duties and compensation of such clerical or other assistants as are reasonably necessary to effectuate the provisions of Sections 21101 through 21115 of this title.

C.  Personnel employed by the Oklahoma Board of Private Schools on June 30, 1986, shall become employees of the Oklahoma Board of Private Vocational Schools on July 1, 1986, without change in status as to duties and compensation, including accrual of leave, and eligibility for longevity payments and other benefits of employment except as otherwise provided by law.

Added by Laws 1970, c. 65, § 2, operative July 1, 1970.  Amended by Laws 1971, c. 281, § 24-123, eff. July 2, 1971; Laws 1982, c. 303, § 5, operative July 1, 1982; Laws 1983, c. 333, § 24, emerg. eff. June 29, 1983; Laws 1986, c. 258, § 12, operative July 1, 1986; Laws 2001, c. 33, § 119, eff. July 1, 2001.

§70-21-103.  Private school license.

A.  It shall be unlawful to establish, conduct, operate or maintain a private school or to solicit or canvass for scholarships or tuition to a private school unless a license to operate such school has been issued by the Board and is in effect.  The Board shall issue a private school license upon determination that such school meets the standards fixed by the Board.  A private school shall be issued only one license, regardless of the number of locations operated by such school.

B.  Except as is otherwise provided by law, the Board is authorized, subject to the provisions of the Administrative Procedures Act, to prescribe such penalties as it may deem proper for the enforcement of Sections 21-101 through 21-112 of this title, not to exceed One Thousand Dollars ($1,000.00).

Added by Laws 1970, c. 65, § 3, operative July 1, 1970.  Renumbered from § 1444.3 of this title by Laws 1971, c. 281, § 24-123, eff. July 2, 1971.  Amended by Laws 1976, c. 86, § 2, emerg. eff. May 4, 1976; Laws 1978, c. 217, § 1, emerg. eff. April 21, 1978; Laws 1982, c. 303, § 7, operative July 1, 1982; Laws 1991, c. 270, § 19, eff. July 1, 1991; Laws 1995, c. 305, § 19, eff. July 1, 1995; Laws 2004, c. 172, § 1, eff. July 1, 2004.

§7021104.  Private school solicitor's permit

It shall be unlawful for any person, acting as an agent or representative of a private school giving resident instruction or instruction by correspondence, whether such private school be located inside or outside the State of Oklahoma, to canvass or solicit prospective students in the State of Oklahoma, except on the established and legal premises of said school, for the purpose of selling to such student any scholarship or tuition in the private school, or to take payment for the same in money, notes or other evidence of indebtedness, unless the private school has been licensed under Section 21103 of this title, and unless a private school solicitor's permit for such purpose has been issued to such person.

Laws 1970, c. 65, Section 4; Renumbered by Laws 1971, c. 281, Section 28123; Laws 1976, Chapter 86, Section 3.  Emerg. eff. May 4, 1976.

Laws 1970, c. 65, § 4, operative July 1, 1970; Laws 1971, c. 281, § 28123, eff. July 2, 1971; Laws 1976, c. 86, § 3, emerg. eff. May 4, 1976.

§7021105.  Application for license or permit.

Applications for a private school license or a private school solicitor's permit shall be filed with the Board in the manner and upon forms from the Board.  Laws 1970, c. 65, Section 5; Laws 1971, c. 281, Section 24123.  Eff. July 2, 1971.

Laws 1970, c. 65, § 5, operative July 1, 1970; Laws 1971, c. 281, § 24123, eff. July 2, 1971.

§70-21-106.  Expiration and renewal of license - Bond - Fees - Private School Fund - Delinquent renewal fees.

A.  A license issued pursuant to the provisions of Section 21-103 of this title shall expire on June 30 following the date of issue.  Said license may be renewed annually with the renewal application due not less than sixty (60) days prior to expiration, if the Board determines that such school remains in compliance with the standards or other requirements set by the Board.  The license of any regionally or nationally accredited school within this state may be revoked if the school is found to be in violation of the Oklahoma Statutes.

B.  A license of a school shall not be effective unless the private school has filed with the Board a corporate surety bond or a certificate of deposit in a manner and in an amount as is required by the Board.

C.  Private schools shall pay the following base fee per license issued by the Board:

1.  A fee of One Thousand Two Hundred Dollars ($1,200.00) shall be paid to the Board for the issuance of a new license pursuant to the provisions of Section 21-103 of this title;

2.  For each renewal of a license, a fee based on the total tuition collected by the school as shown in the current financial statement of the school shall be paid to the Board as follows:

TUITION INCOME RENEWAL FEE

$50,000.00 or less $  700.00

$50,001.00 to $250,000.00 $  800.00

$250,001.00 to $500,000.00 $  950.00

$500,001.00 to $1,000,000.00 $1,100.00

$1,000,001.00 to $3,000,000.00 $1,300.00

$3,000,001.00 and above $1,500.00;

3.  During the first licensing period of a school, a fee of Two Hundred Dollars ($200.00) shall be paid to the Board for the issuance of each solicitor's permit pursuant to the provisions of Section 21-104 of this title.  For the second and consecutive licensing periods of the school a fee of One Hundred Dollars ($100.00) shall be paid to the Board for the issuance of each permit and a fee of One Hundred Dollars ($100.00) shall be paid to the Board for each renewal of a permit.  In addition to the fees required by this section, each private school shall pay an additional fee of Three Hundred Dollars ($300.00) for each in-state branch and a fee of Three Hundred Dollars ($300.00) for each out-of-state branch.  Each branch which is not located in the same state as its main school or which does not offer substantially the same curriculum as is offered at the main school shall be considered to be a separate private school;

4.  A fee of Fifty Dollars ($50.00) shall be paid to the Board for the approval of a new catalog or changes to an approved catalog.  A fee of Twenty-five Dollars ($25.00) shall be paid to the Board whenever a private school or branch school changes location; and

5.  A fee of One Hundred Dollars ($100.00) shall be paid by each school to the Board for attendance at a school workshop by any of the school's personnel.  At least one person from each school who is responsible for the operation of the school shall be required to participate in an annual workshop conducted by the Board.  The Board shall develop and administer the workshops which emphasize rules relating to relicensing and daily operation of a school.

Upon application for a license or renewal of a license, each private school shall designate a main school location.

D.  The Board may send licensing inquiry packets to persons requesting information about private school licensing requirements.  The fee for each licensing inquiry packet shall be Twenty-five Dollars ($25.00).

E.  All fees, penalties and fines collected by the Board pursuant to the provisions of this section and Section 21-103 of this title shall be deposited with the State Treasurer for credit to the Oklahoma Board of Private Vocational Schools Revolving Fund created in Section 4 of this act.

F.  If the annual renewal fee is not paid on or before the first day of July, such fee shall become delinquent and the license shall not be renewed except upon payment of a delinquent annual renewal fee.  The delinquent annual renewal fee may be assessed in an amount and manner prescribed by the Board, not to exceed Five Hundred Dollars ($500.00).

Added by Laws 1970, c. 65, § 6, operative July 1, 1970.  Renumbered from § 1444.6 of this title by Laws 1971, c. 281, § 24-123, eff. July 2, 1971.  Amended by Laws 1972, c. 60, § 1; Laws 1974, c. 306, § 2, emerg. eff. May 29, 1974; Laws 1975, c. 213, § 1, emerg. eff. May 27, 1975; Laws 1976, c. 86, § 4, emerg. eff. May 4, 1976; Laws 1978, c. 217, § 2, emerg. eff. April 21, 1978; Laws 1982, c. 303, § 8, operative July 1, 1982; Laws 1983, c. 280, § 8, operative July 1, 1983; Laws 1984, c. 289, § 7, operative July 1, 1984; Laws 1986, c. 17, § 1, eff. Nov. 1, 1986; Laws 1989, c. 97, § 3, operative July 1, 1989; Laws 1991, c. 270, § 20, eff. July 1, 1991; Laws 1992, c. 278, § 7, eff. July 1, 1992; Laws 1999, c. 398, § 4, eff. July 1, 1999; Laws 2002, c. 301, § 5, eff. July 1, 2002; Laws 2004, c. 172, § 2, eff. July 1, 2004.

§7021107.  Minimum standards.

The Board shall fix minimum standards for private schools, which shall include standards for courses of instruction and training, qualifications of instructors, financial stability, advertising practices, and refund of tuition fees paid by students for courses of instruction or training not completed, and shall promulgate and adopt reasonable rules and regulations for the implementation of such minimum standards for the operation of private schools.  Laws 1970, c. 65, Section 7; Laws 1971, c. 281, Section 24123.  Eff. July 2, 1971.

Laws 1970, c. 65, § 7, operative July 1, 1970; Laws 1971, c. 281, § 24123, eff. July 2, 1971.

§7021108.  Revocation of license or permit  Nontransferability.

A license or permit issued or renewed under the provisions of this act may, after reasonable notice to the private school and an opportunity to be heard, be revoked by the Board for a failure of the private school to maintain the accreditation or the minimum standards fixed by the Board by which such private school obtained its license, or to maintain the bond required by Section 6 of this act, or for a violation of any of the rules and regulations pertaining to minimum standards of the Board.  No license or permit issued under this act shall be transferable.  Laws 1970, c. 65, Section 8; Laws 1971, c. 281, Section 24123.  Eff. July 1, 1971.

Laws 1970, c. 65, § 8, operative July 1, 1970; Laws 1971, c. 281, § 24123, eff. July 1, 1971.

§7021109.  Enforcement of act.

The Attorney General or any local prosecuting officer, at the request of the Board or on his own motion, may bring any appropriate action or proceeding in any court of competent jurisdiction for the enforcement of this act.  Laws 1970, c. 65, Section 9; Laws 1971, c. 281, Section 24123.  Eff. July 2, 1971.

Laws 1970, c. 65, § 9, operative July 1, 1970; Laws 1971, c. 281, § 24123, eff. July 2, 1971.

§7021110.  Judicial review.

Any action of the Board respecting the issuance, denial, or revocation of a permit pursuant to Sections 3, 4, 5, 6 and 8 of this act shall be subject to judicial review by the district court having jurisdiction.

Laws 1970, c. 65, § 10, operative July 1, 1970; Laws 1971, c. 281, § 24123, eff. July 2, 1971.

§7021111.  Penalties.

Any person violating any of the provisions of this act shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than Two Thousand Five Hundred Dollars ($2,500.00), or by imprisonment for a period of time not to exceed thirty (30) days.

Added by Laws 1970, c. 65, § 11, operative July 1, 1970.  Renumbered from § 1444.11 of this title by Laws 1971, c. 281, § 24123, eff. July 2, 1971.  Amended by Laws 2004, c. 172, § 3, eff. July 1, 2004.

§7021112.  Tax status.

Nothing in this act shall be intended to give these private schools tax exemption status except as provided by law.  Laws 1970, c. 65, Section 13; Laws 1971, c. 281, Section 24123.  Eff. July 2, 1971.

Laws 1970, c. 65, § 13, operative July 1, 1970; Laws 1971, c. 281, § 24123, eff. July 2, 1971.

§70-21-113.  Repealed by Laws 1978, c. 217, § 3, emerg. eff. April 21, 1978.

§70-21-114.  Repealed by Laws 1978, c. 217, § 3, emerg. eff. April 21, 1978.

§70-21-115.  Repealed by Laws 1982, c. 303, § 10, operative July 1, 1982.

§70-21-116.  Board of Private Vocational Schools Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Board of Private Vocational Schools to be designated the "Oklahoma Board of Private Vocational Schools Revolving Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Board of Private Vocational Schools from all fees and penalties collected by the Board pursuant to Sections 21-103, 21-106, and 21-111 of Title 70 of the Oklahoma Statutes or rules promulgated and any other funds obtained or received by the Board.  All monies in the Fund shall be used exclusively for the purpose of operations and functions of the Oklahoma Board of Private Vocational Schools.  All monies accruing to the credit of the Fund are hereby appropriated and may be budgeted and expended by the Oklahoma Board of Private Vocational Schools as authorized by the Legislature.  Expenditures from the Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Any balance remaining to the credit of the Private Vocational Student Tuition Recovery Fund which accrued prior to the repeal of the Fund shall be transferred to the Oklahoma Board of Private Vocational Schools Revolving Fund created in this section.

Added by Laws 2004, c. 172, § 4, eff. July 1, 2004.  Amended by Laws 2004, c. 399, § 1, eff. July 1, 2004.

§70-21-200.  Repealed by Laws 1999, c. 398, § 7, eff. July 1, 2000.

§70-21-201.  Repealed by Laws 1999, c. 398, § 7, eff. July 1, 2000.

§70-21-202.  Repealed by Laws 1999, c. 398, § 6, eff. July 1, 1999.

§70-21-203.  Repealed by Laws 1999, c. 398, § 7, eff. July 1, 2000.

§70-22.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§7022101.  Official title of law.

This article may be cited as the "Oklahoma Public School Audit Law."  Laws 1971, c. 281, Section 22101.  Eff. July 2, 1971.

Laws 1971, c. 281, § 22101, eff. July 2, 1971.

§7022102.  "Public School"  Defined.

The term "Public School" as used herein shall include a school district as provided in the Oklahoma Statutes.  The term "auditor" as used herein means a person or partnership who makes an audit and prepares a report thereon as provided in this article.  Laws 1971, c. 281, Section 22102.  Eff. July 2, 1971.

Laws 1971, c. 281, § 22102, eff. July 2, 1971.

§70-22-103.  Annual audits - Final exit interview.

A.  The board of education of each school district in this state shall provide for and cause to be made an annual audit of such school district for each fiscal year.  Said audit shall be a financial audit and a compliance audit of all funds of the school district, including the records of all student activity funds designated in Section 5129 of this title.  Such audit or audits shall be made at the end of the fiscal year; provided, however, the local board of education may require that audits be made at more frequent intervals.

B.  Findings of material weaknesses, qualifications of the auditor's report and of defalcations, or a report of lack of such findings, shall be communicated in writing to the board.  Upon completion of an audit, the auditor shall conduct the final exit interview at a meeting of the board.  No part of the final exit interview shall be conducted with any employee of the board except in open meeting of the board; provided, portions of the final exit interview related to matters which the board is authorized by law to consider in executive session may be so considered.

Laws 1971, c. 281, § 22-103, eff. July 2, 1971; Laws 1982, c. 111, § 1, emerg. eff. April 6, 1982; Laws 1989, c. 335, § 21, eff. July 1, 1989; Laws 1993, c. 361, § 9, eff. July 1, 1993; Laws 2005, c. 472, § 14, eff. July 1, 2005.

§70-22-104.  Standards - Qualifications of accountants - Liability insurance.

A.  The audit of each public school shall be made in accordance with generally accepted auditing standards as defined by the American Institute of Certified Public Accountants and shall comply with the most recent Government Auditing Standards issued by the United States Government Accountability Office, except in those instances in which such standards are in violation of the laws of the State of Oklahoma or the rules and regulations of the State Board of Education.

B.  All accountants or partnerships of accountants, before entering into audit contracts required under this article, shall satisfy the State Board of Education that such accountant or at least one partner of a partnership of accountants is a resident of the State of Oklahoma with at least two (2) years of public accounting experience and is currently maintaining an office in the State of Oklahoma.  Any certified public accountant who is also an attorney licensed to practice law in the state and has engaged in the private practice of law for at least two (2) years shall be deemed to meet the experience requirement of this section.

C.  Accountants or partnerships of accountants shall submit their application with the most recent peer review and any letter of comment for approval or disapproval by the State Board of Education for the current audit year on or before the first day of January of each calendar year.  If and when the State of Oklahoma requires all auditors to be licensed by the Oklahoma Accountancy Board, each accountant or partnership of accountants shall also satisfy the State Board of Education that such accountants or partnership of accountants has been so licensed and is held in good standing by the Oklahoma Accountancy Board during the period in which the audit was conducted before being placed on the list of approved school auditors.  Provided, that any accountant approved prior to the requirement of such license and who is still in good standing with the State Board of Education shall continue to be eligible for approval and inclusion on the list of approved auditors.

D.  All accountants or partnerships of accountants entering into audit contracts required under this article shall carry a minimum of Two Hundred Fifty Thousand Dollars ($250,000.00) accountants' professional liability insurance or the total amount of the budget being audited, whichever is less.

Added by Laws 1971, c. 281, § 22-104, eff. July 2, 1971.  Amended by Laws 1977, c. 225, § 1; Laws 1986, c. 32, § 1, emerg. eff. March 21, 1986; Laws 1986, c. 259, § 60, operative July 1, 1986; Laws 2005, c. 472, § 15, eff. July 1, 2005.

§7022105.  Expenses.

The expenses of audits required by this article, whether ordered by the local board of education or the State Board of Education, shall be paid by the local board of education for which the audit is made.  It shall be the duty of the board of education of the local public school to make provision for payment of said expenses.  Laws 1971, c.  281, Section 22105.  Eff.  July 2, 1971.

Laws 1971, c. 281, § 22105, eff. July 2, 1971.

§7022106.  Preparation of budgets and financial statements.

The board of education may employ persons other than those enumerated in Section 22102 of this article for the preparation of the estimate of needs and financial statement for presentation to the county excise board.  Laws 1971, c. 281, Section 22106.  Eff. July 2, 1971.

Laws 1971, c. 281, § 22106, eff. July 2, 1971.

§70-22-107.  Repealed by Laws 2005, c. 472, § 18, eff. July 1, 2005.

§7022108.  Audit reports  Time to complete  Distribution of copies.

A.  Each audit required by this act shall be completed and the audit report thereon shall be submitted by the auditor to the local board of education within ten (10) months after the close of the fiscal year of the local board of education.

B.  One copy of the audit report shall be filed by the local board of education in the office of the county clerk of the county wherein the principal office of the local board of education is located.

C.  One copy of the audit report shall be maintained by the local board of education as a public record for public inspection at all reasonable times at the office of the local board of education. All records shall be kept at least five (5) years.

D.  The local board of education shall forward a copy of the audit report to the State Board of Education within thirty (30) days after receipt of said audit.  The State Board of Education shall retain such copy in its office as a public record where it shall be available for public inspection at all reasonable times.  A copy of the audit report shall be available to the State Auditor and Inspector from the State Board of Education upon request by the

State Auditor and Inspector at all reasonable times.

E.  The State Board of Education may make inquiries it deems necessary to determine that each school is properly complying with this article.  If within eleven (11) months after the end of the fiscal year of the public school a copy of the audit report has not been received by the State Board of Education, an inquiry shall be made by the State Board of Education as to why such report has not been filed.  Should the State Board of Education find that the local board of education has failed to cause an annual audit to be commenced, the State Board of Education shall make a written demand on said board to complete and file such annual audit within thirty (30) days of the date of such demand.

Laws 1971, c. 281, § 22108, eff. July 2, 1971; Laws 1979, c. 30, § 132, emerg. eff. April 6, 1979.

§7022109.  Examination of reports  Deficiencies.

The State Board of Education shall examine all reports submitted to it and shall determine whether said reports comply with the provisions of this article.  If the State Board of Education finds that they have not been complied with, the Board shall notify the local board of education and the auditor who submitted said audit report by submitting to them a statement of deficiencies.  If the deficiencies are not corrected within ninety (90) days from the date of the statement of deficiencies or within twelve (12) months after the end of the fiscal year of the local district, whichever is later, the State Board of Education shall make or cause an audit to be made in the manner provided for in Section 22108 of this article.

Laws 1971, c. 281, § 22109, eff. July 2, 1971.

§70-22-110.  False statements in reports - False information - Penalty.

A.  In any case where an accountant or partnership of accountants has knowingly issued an audit report, required under the provisions of this article, containing any false or misleading statements the State Board of Education shall report such violation in writing to the board of education of such public school and in the case of Licensed Public Accountants, Certified Public Accountants, or partnerships of Certified Public Accountants, to the Oklahoma Accountancy Board.  The State Board of Education shall revoke their rights to perform such audits in the future.

B.  Any member of the governing body of the local board of education or any member, officer, employee or agency of any department, board or commission of the public school who knowingly and willfully furnishes to the auditor or to his employee any false or fraudulent information shall be deemed guilty of malfeasance, and upon conviction, the court shall enter judgment that such person so convicted shall be removed from office or employment of said public school.  It shall be the duty of the court rendering such judgment to cause immediate notice of such removal from office or employment to be given to the proper officer of the school district so that the vacancy thus caused may be filled.

Added by Laws 1971, c. 281, § 22-110, eff. July 2, 1971.  Amended by Laws 2005, c. 472, § 16, eff. July 1, 2005.

§7022111.  Duties of board of education  Removal of members.

It shall be the duty of each local board of education to cause such audits to be made in accordance with this article.  It shall be the further duty of said board to file a copy of said audit with the proper authorities set forth in this article.  Such filings shall be not later than thirty (30) days after completion of the audit.  Any court of competent jurisdiction shall have the power to remove members of such board from office for violation of this article. Laws 1971, c.  281, Section 22111.  Eff.  July 2, 1971.

Laws 1971, c. 281, § 22111, eff. July 2, 1971.

§7022112.  State aid withheld for failure to comply with article.

All further payment of state aid for each district shall be withheld until the provisions of this article have been fulfilled by said district.

Laws 1971, c. 281, § 22112, eff. July 2, 1971.

§7022113.  State Board of Education to prescribe accounting systems and procedures.

All accounting systems and procedures used by the school districts of the State of Oklahoma shall conform with the accounting systems and procedures prescribed by the State Board of Education. Laws 1971, c.  281, Section 22113.  Eff.  July 2, 1971.

Laws 1971, c. 281, § 22113, eff. July 2, 1971.

§70-23.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§7023101.  Purpose of the Television Authority.

It is the intent of the Oklahoma Legislature and the purpose of this article to make educational television services available to all Oklahoma citizens on a coordinated statewide basis.  Said educational television services shall be provided by and through the various educational and cultural agencies in the State of Oklahoma under the direction and supervision of the Oklahoma Educational Television Authority hereinafter created.

The Oklahoma Educational Television Authority is hereby authorized and empowered to plan, construct, repair, maintain and operate educational television facilities with channels assigned by the Federal Communications Commission to the State of Oklahoma for educational television purposes.  The purpose of said Authority shall be to provide a statewide educational television system, including any arrangements for extension thereof and interchanges and rental as may be necessary in establishing such statewide facilities.

The Oklahoma Educational Television Authority is hereby authorized to issue revenue bonds of the Authority payable solely from dedicated revenues to pay the cost of providing educational television facilities as authorized in this article.  Such revenue bonds shall never become obligations of the State of Oklahoma, but shall be retired by the Authority as provided in this article.  Such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the Authority shall be obligated to pay the same or the interest thereon except from revenues dedicated by the Legislature, and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of, or the interest on, such bonds.  Laws 1971, c. 281, Section 23101.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23101, eff. July 2, 1971.

§7023102.  Advertising unlawful

It shall be unlawful for the Authority to permit any individual, company, corporation, or organization to advertise or otherwise attempt to sell its products or services through the use of the facilities controlled by the Authority; and it shall also be unlawful for said Authority to permit any individual or organization to in any way sponsor the election of any party or individual for any public office; provided, however, that nothing in this section shall be construed in a manner which would exclude announcements and programs of nonprofit charitable and educational organizations which are for the public good.  Information programs sponsored by legally authorized agencies of the state and federal governments for the public good are to be considered proper program material.  Provided further, that the influence, direction or attempt to influence or direct the program content or programs shown on public television by an elected official or his representative for the purposes of personal gain or political benefit, direct or indirect, shall be unlawful and that violation of this section shall be a misdemeanor punishable by a fine not to exceed One Thousand Dollars ($1,000.00) or imprisonment not to exceed one (1) year, or both.

Laws 1971, c. 281, Section 23102; Laws 1976, c. 275, Section 4.  Emerg. eff. June 17, 1976.

Laws 1971, c. 281, § 23102, eff. July 2, 1971; Laws 1976, c. 275, § 4, emerg. eff. June 17, 1976.

§70-23-103.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§7023104.  The meaning of words and terms.

As used in this article, unless the context indicates otherwise:

1.  "State Department of Education" means that department of the state government in which are placed the agencies created or authorized by the Constitution and Legislature charged with the responsibility of determining the policies and directing the administration and supervision of the common school system of the state.  These agencies are the State Board of Education, the State Superintendent of Public Instruction, and such divisions and positions as may be established by law or by the State Board of Education.

2.  "State Board of Education" means that agency in the State Department of Education which is the governing board of said Department and of the common school system of the state.

3.  "State Superintendent of Public Instruction" means the elected offical provided for in Article VI, Section 1 of the Constitution of Oklahoma, who is the executive officer of the State Board of Education.

4.  "Oklahoma State Regents for Higher Education" means that body created by Article XIIIA of the Constitution of Oklahoma to coordinate the affairs of all institutions of higher learning supported by taxation in the State of Oklahoma.

5.  "Common schools of Oklahoma" means all private schools and all schools supported by public taxation, and including elementary and secondary schools, the first two (2) years of junior college, night school, adult and other special classes, and vocational instruction.

6.  "Institutions of higher learning" means all private institutions and all the state universities and colleges which are supported by public taxation or otherwise authorized by laws in effect or enacted hereinafter.

7.  "Authority" means the Oklahoma Educational Television Authority created by Section 23105 of this article, or, if said Authority shall be abolished, the board, body, or commission succeeding to the principal functions of said Authority, or to whom the power is given by law.

8.  "Facilities" means channels, all equipment, and properties, including the construction and operation thereof at any given point together with all rights, easements, leases, and interests which may be acquired by the Authority for such construction and operation which may be deemed necessary for the accomplishment of the purposes set forth in Section 23101 of this article.

9.  "Cost" as applied to the facilities means the cost of construction including the acquisition of all land, rightsofway, property, rights, easements, and interest acquired by the Authority for such construction; all machinery and equipment, financing charges, interest prior to and during construction; engineering and legal expenses, plans, specifications, surveys, estimates of cost and of revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing any such facilities; administrative expense, and such other expense as may be necessary or incident to the construction of the facilities; and the financing of such construction and the placing of the facilities in operation.

10.  "Owner" means all individuals, copartnerships, associations, or corporations having any title or interest in any property, rights, easements, and interest authorized to be acquired by this article.

11.  "Oklahoma Educational Television Network" means the educational television channels allocated to the state by the Federal Communications Commission and maintained and operated by the Oklahoma Educational Television Authority.

12.  "Executive Director" means the Executive Director of the Oklahoma Educational Television Authority, authorized by the provisions of Section 3 of this act.

Amended by Laws 1983, c. 172, § 1, operative July 1, 1983.

§70-23-105.  Creation - Membership - Terms - Officers - Travel expenses.

There is hereby re-created, to continue until July 1, 2008, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of Title 74 of the Oklahoma Statutes, a body corporate and politic to be known as the "Oklahoma Educational Television Authority", and by that name the Authority may sue and be sued, and plead and be impleaded.  The Authority is hereby constituted an instrumentality of the state, and the exercise by the Authority of the powers conferred by this article for the planning, construction, operation, and maintenance of educational television facilities shall be deemed and held to be an essential function of the state.

The Oklahoma Educational Television Authority shall consist of thirteen (13) members, including the President of the University of Oklahoma, the President of Oklahoma State University, the State Superintendent of Public Instruction, the Chancellor of the Oklahoma State Regents for Higher Education, the president of one of the state-supported four-year colleges to be chosen by the presidents of this group of institutions, the president of one of the state-supported two-year colleges to be chosen by the presidents of this group of institutions, and seven additional members to be appointed by the Governor with the consent of the Senate, to serve seven-year terms.

The appointed members shall have been residents of the state for at least five (5) years preceding the date of their appointment.  The appointed members shall include one member from each of the Congressional Districts and any remaining members shall be appointed from the state at large.  However, when congressional districts are redrawn each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  A majority of the appointed members shall be actively engaged in the profession of education.  Each appointed member of the Authority, before entering upon the duties of the member, shall take the oath provided for by Section 1 of Article XV of the Constitution of the State of Oklahoma.

The seven original members appointed by the Governor shall continue in office for terms expiring on June 30, 1954; June 30, 1955; June 30, 1956; June 30, 1957; June 30, 1958; June 30, 1959; and June 30, 1960, respectively.  The terms of each of the original appointed members shall be designated by the Governor, and said members shall serve for their appointed terms and until their respective successors shall be appointed and qualified.  The successor of each appointed member shall be appointed for a term of seven (7) years, except that any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term in said vacancy.

The Authority shall elect from the membership of the Authority a chairman, a vice-chairman, and a secretary-treasurer.  Any such officers elected by the Authority on or after July 1, 1984, shall be appointed to serve a term of one (1) year.  Seven members of the Authority shall constitute a quorum, and the vote of seven members shall be necessary for any action taken by the Authority.  No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.  The Authority shall meet at least quarterly.

The members of the Authority shall not be entitled to compensation for their services, but each member shall be reimbursed for travel expenses incurred in performing official duties in accordance with the provisions of the State Travel Reimbursement Act.  No liability or obligation shall be incurred by the Authority beyond the extent to which monies shall have been provided pursuant to the authority of this article.

Added by Laws 1971, c. 281, § 23-105, eff. July 2, 1971.  Amended by Laws 1980, c. 159, § 22, emerg. eff. April 2, 1980; Laws 1983, c. 172, § 2, operative July 1, 1983; Laws 1985, c. 178, § 56, operative July 1, 1985; Laws 1990, c. 318, § 1, emerg. eff. May 30, 1990; Laws 1996, c. 54, § 1, eff. Nov. 1, 1996; Laws 2002, c. 375, § 19, eff. Nov. 5, 2002; Laws 2003, c. 3, § 82, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 104, § 1 repealed by Laws 2003, c. 3, § 83, emerg. eff. March 19, 2003.

§7023106.  Powers of Authority.

The Authority is hereby authorized and empowered:

1.  To accept, assume and control the television channels assigned by the Federal Communications Commission to the State of Oklahoma for educational purposes;

2.  To adopt bylaws for the regulation of its affairs and the conduct of its business;

3.  To adopt an official seal and alter the same at pleasure;

4.  To maintain an office at such place or places within the state as it may designate;

5.  To sue and be sued in its own name, plead and be impleaded; provided, however, that any and all actions, at law or in equity, against the Authority shall be brought in the county in which the principal office of the Authority shall be located, or in the county of the residence of the plaintiff, or in the county where the cause of action arose;

6.  To construct, maintain, repair and operate television facilities which with their access connections are designated ultimately to extend to and include all sections and areas of the State of Oklahoma;

7.  To issue revenue bonds of the Authority, payable solely from dedicated revenues, for the purpose of paying all or any part of the cost of needed facilities;

8.  To fix and revise from time to time any necessary charges for the use of any facilities;

9.  To pay for the annual cost of the operation, maintenance and repair of such facilities;

10.  To pay as and when due the principal and interest on the revenue certificates or bonds issued to pay for such facilities;

11.  To accumulate and maintain such reserves as are provided for in the resolution or trust indenture under which such bonds are issued or secured;

12.  To acquire, hold, or dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;

13.  To acquire in the name of the Authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the right of condemnation in manner hereinafter provided, such public or private lands, rightsofway, property, rights, easements, and interests, as it may deem necessary for carrying out the provisions of this article; and it is the intent of the Legislature that all public property damaged in carrying out the powers granted by this article shall be restored or repaired and placed in its original condition as nearly as practicable;

14.  To designate, except as is provided for herein, the locations; and to establish, limit and control such points of ingress to and egress from each facility as may be necessary or desirable in the judgment of the Authority to insure the proper operation and maintenance of such facility;

15.  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this article, and to employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

16.  To receive appropriations from the State Legislature and accept from any federal agency grants for or in aid of the construction and operation of any project; provided, the acceptance of such grants or appropriations will not reduce the amount of federal aid for other education in this state; and to receive and accept aid or contributions from any source of either money, property, labor, or other things of value;

17.  To do any and all things necessary to comply with rules, regulations, or requirements of the Federal Communications Commission or any other federal agency administering any law enacted by the Congress of the United States to aid or encourage education;

18.  To do all things necessary or convenient to carry out the powers expressly granted in this article.

It shall be unlawful for any member, officer, or employee of the Authority to transact with the Authority, either directly or indirectly, any business for profit of such member, officer, or employee; and any person, firm or corporation knowingly participating therein shall be equally liable for violation of this provision.

The term "business for profit" shall include, but not be limited to, the acceptance or payment of any fee, commission, gift or consideration to such member, officer or employee.

Any person found guilty of violating any of the provisions of this section shall be guilty of a felony, and shall be punishable by a fine of not less than Five Hundred Dollars ($500.00), and not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for not more than five (5) years, or by both such fine and imprisonment.

Added by Laws 1971, c. 281, § 23-106, eff. July 2, 1971.  Amended by Laws 1997, c. 133, § 576, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 416, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 576 from July 1, 1998, to July 1, 1999.

§7023106.1.  Executive Director.

The chief executive officer of the Authority shall be the Executive Director, who shall be appointed by and serve at the pleasure of the Authority.  The Executive Director shall be appointed solely on the basis of his qualifications to administer and direct the affairs of the Oklahoma Educational Television Network.  The Authority shall fix the salary of the Executive Director.

Added by Laws 1983, c. 172, § 3, operative July 1, 1983.

§7023106.2.  Powers and duties of Executive Director.

Subject to the policies, rules, and regulations of the Authority, the Executive Director shall:

1.  recommend to the Authority the appointment, promotion, demotion, suspension, or removal of all administrative officers and employees of the Oklahoma Educational Television Network whose function is to postaudit said Network or make studies or investigations which are independent of the Executive Director; and

2.  organize, regulate, direct, supervise, and control all administrative personnel whose appointment he is authorized to make or recommend and all property he is authorized by the Authority to keep or use; and

3.  establish an accounting system for the Oklahoma Educational Television Network and supervise the handling of all funds of said Network; and

4.  annually prepare a budget and submit said budget to the Authority, administer the budget after it goes into effect, and recommend to the Authority any changes in the budget which he may deem necessary; and

5.  submit to the Authority a report on the finances and administrative activities of the Oklahoma Educational Television Network at the end of each calendar month and each fiscal year, and submit such other reports as the Authority may require; and

6.  advise the Authority on the financial condition and the needs of the Oklahoma Educational Television Network, and make such recommendations to the Authority as he may deem necessary; and

7.  perform such other duties and have such other powers as the Authority may prescribe.

Added by Laws 1983, c. 172, § 4, operative July 1, 1983.

§7023107.  Powers continued.

The Authority is hereby authorized and empowered to acquire by purchase, whenever it shall deem such purchase expedient, any land, property, rights, rightsofway, franchises, easements, or other interests in lands as it may deem necessary or convenient for the construction, maintenance, and operation of the facilities upon such terms and at such price as may be considered by it to be reasonable and can be agreed upon between the Authority and the owner thereof, and to take title thereto in the name of the Authority.  Laws 1971, c. 281, Section 23107.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23107, eff. July 2, 1971.

§7023108.  The Authority has power to condemn property.

Whenever a reasonable price cannot be agreed upon, or whenever the owner is legally incapacitated, or is absent, unknown, or unable to convey valid title, the Authority is hereby authorized and empowered to acquire by condemnation proceedings in the same manner as land is condemned for railroad purposes any land, property, rights, rightsofway, franchises, easements, or other property deemed necessary or convenient for the construction or the efficient operation of any facilities, or necessary in the restoration of public or private property damaged or destroyed.  No act or obligation of the Authority shall impose any liability upon the state or the Authority except such as may be paid from the funds provided under the authority of the article.  Laws 1971, c. 281, Section 23108.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23108, eff. July 2, 1971.

§7023109.  Authority may issue revenue bonds.

The Authority may provide by resolution, at one time or from time to time, for the issuance of revenue bonds of the Authority for the purpose of paying all or any of the cost of any one or more projects, but each project shall be covered by a separate resolution and separate bond issue or issues.  Provided, each such resolution must receive legislative approval prior to actual issuance of said revenue bonds.  The principal of and the interest on such bonds shall be payable solely from the funds herein provided for such payment.  The bonds of each issue shall be dated, shall bear interest at a rate not to exceed ten percent (10%), and shall mature in annual installments at such time or times not exceeding the maximum time permitted by the Constitution of the State of Oklahoma, but in any event not more than forty (40) years after their date as may be determined by the Authority.  The Authority may cause the bonds or any installment thereof to be made redeemable before maturity, at the option of the Authority, at such price or prices, and under such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds.  The Authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.  The bonds shall be signed by the chairman of the Authority, and the official seal of the Authority shall be affixed thereto and attested by the secretarytreasurer of the Authority, and any coupons attached thereto shall bear the facsimile signature of the chairman of the Authority.  In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery.  All bonds issued under the provisions of this article shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state.  The bonds may be issued in coupon or in registered form or both, as the Authority may determine, and provisions may be made for the registration of any coupon bonds as to principal and interest.  The Authority shall sell such bonds at public sale.  Notice of the sale shall be published in a Thursday issue for two (2) successive weeks in a daily newspaper of general circulation in the State of Oklahoma.  The date mentioned in the notice for the sale of the bonds shall not be less than ten (10) days after the first publication thereof.  All bonds shall be sold to the bidder who will bid therefor par and accrued interest, and who shall stipulate in his bid the lowest rate of interest which such bonds shall bear.  It is the intent of this article that the bonds shall be awarded to the bidder bidding rate or rates of interest which will be the lowest interest cost during the life of the bonds.  Any premium bid shall not be considered in figuring such interest cost but shall be considered only in case two or more bidders bid the same interest cost.  Upon the acceptance of such bid, the bonds shall be issued in accordance therewith and shall be delivered to the purchaser upon payment of the purchase price. Each bidder shall submit with his bid such sum in cash or its equivalent as may be determined by the Authority, and upon the acceptance of any bid such deposit shall become the property of the Authority and shall be credited on the purchase price of the bonds, upon the understanding that if the purchaser shall fail five (5) days after the tender of bonds to pay the balance of the purchase price, said sale shall be thereby annulled and said deposit shall be in such event retained by the Authority and credited to the account for which such bonds are being issued and shall be used accordingly. All other deposits shall be returned.  The Authority shall have the right to reject all bids and readvertise the bonds for sale.  The bonds need not be issued and sold in series.  In no event shall the bonds be sold at a price so low as to require the payment of interest on the money received therefor at more than ten percent (10%), computed with relation to the absolute maturity of the bonds in accordance with the standard tables of bond values, excluding, however, from such computation the amount of any premium to be paid on the redemption of any bonds prior to maturity.

The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project, for which such bonds shall have been issued, and shall be disbursed in such manner, and under such restrictions, if any, as the Authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same.  If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.  If the proceeds of the bonds of any issue shall exceed such cost, the surplus shall be deposited to the credit of the sinking fund for such bonds.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery.  The Authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under provisions of this article without obtaining the consent of any department, division, commission, board, bureau or agency of the state except legislative approval as required herein, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this article.

Laws 1971, c. 281, § 23109, eff. July 2, 1971; Laws 1977, c. 232, § 6, emerg. eff. June 15, 1977.

§7023110.  Sinking Fund.

The principal and interest necessary to retire any bonds issued by the Authority shall be paid out of the "Oklahoma Educational Television Bond Sinking Fund" hereinafter established by Section 23111 of this article.  Laws 1971, c. 281, Section 23110.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23110, eff. July 2, 1971.

§7023111.  Creation of Sinking Fund.

There is hereby created the Oklahoma Educational Television Bond Sinking Fund in the State Treasury and the State Treasurer is hereby authorized and directed to transfer revenues accruing to the Public Building Fund, not otherwise appropriated as of the date this article becomes effective, to the Oklahoma Educational Television Bond Sinking Fund to be used solely for the purpose of retiring bonds issued by the Oklahoma Educational Television Authority.  Laws 1971, c. 281, Section 23111.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23111, eff. July 2, 1971.

***********§7023112.  Trust agreements.

In the discretion of the Authority any bonds issued under the provisions of this article may be secured by a trust agreement by and between the Authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state.  Such trust agreement may pledge or assign the revenues to be received from the project constructed by the use of the proceeds of the bonds, but shall not convey or mortgage any project or part thereof.  Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the project in connection with which such bonds shall have been authorized, and the custody, safeguarding and application of all monies, and provisions for the employment of consultants or operation of such project or projects.  It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority.  Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations.  In addition to the foregoing any such trust agreement may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement may be treated as part of the cost of the operation of the project or projects.  Laws 1971, c.  281, Section 23112.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23112, eff. July 2, 1971.

§7023113.  Authority may collect fees.

The Authority, subject to the provisions hereof, is hereby authorized to fix, revise, charge and collect fees for the use of any of its facilities.  Laws 1971, c. 281, Section 23113.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23113, eff. July 2, 1971.

§7023114.  Monies received are trust funds.

All monies received pursuant to the authority of this article, whether as proceeds from the sale of bonds or other revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this article.  The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such monies shall be paid shall act as trustee of such monies and shall hold and apply the same for the purposes hereof, subject to such regulations as this article and such resolution or trust agreement may provide.  Laws 1971, c. 281, Section 23114.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23114, eff. July 2, 1971.

§7023115.  Rights of trustee.

Any holder of bonds issued under the provisions of this article or any of the coupons appertaining thereto, and the trustee under the trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this article or by such trust agreement or resolution to be performed by the Authority or by any officer thereof including the fixing, charging and collecting of fees.  Laws 1971, c. 281, Section 23115.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23115, eff. July 2, 1971.

§70-23-116.  Authority tax exempt.

The exercise of the powers granted by this article will be in all respects for the benefit of the people of the state, to serve their educational and cultural interests and needs, and for the improvement of their health and living conditions.  The operation and maintenance of projects by the Authority will constitute the performance of essential governmental functions, and the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this article or upon the income therefrom, and the bonds issued under the provisions of this article, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Laws 1971, c. 281, § 23-116, eff. July 2, 1971.

§7023117.  Securities of bonds.

Bonds issued under the provisions of this article are hereby made securities by which all banks, trust companies, trust and loan associations, investment companies and others carrying on a banking business, all insurance companies and insurance associations, and others carrying on an insurance business may legally and properly invest funds including capital in their control or belonging to them.  Laws 1971, c. 281, Section 23117.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23117, eff. July 2, 1971.

§7023118.  Projects to become part of the State Educational System.

Each project when constructed and placed in use shall be maintained and kept in good condition and repair by the Authority. When all bonds issued under the provisions of this article in connection with any project and the interest thereon shall have been paid or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, such project, if then in good condition and repair to the satisfaction of the State Legislature, shall become part of the State Educational System.

All counties, cities, towns, municipalities and school districts of the state and all state boards, commissions, officials, and other public agencies, notwithstanding any contrary provision of law, are hereby authorized and empowered:

1.  To lease, lend, grant or convey to the Authority at its request upon such terms and conditions as the proper authorities of such counties, cities, towns, municipalities, school districts of the state, and all state boards, commissions, officials and other public agencies may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality other than the regular and formal action of the authorities concerned, any personal property, real property and other things of value which may be necessary or convenient to the effectuation of the authorized purposes of the Authority, including real property already devoted to public use; and

2.  To lease, rent or contract from the Authority for telecasting purposes, any programs that would be beneficial to their interest and that of the State of Oklahoma.  Laws 1971, c. 281, Section 23118.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23118, eff. July 2, 1971.

§7023119.  Authority may contract with television stations.

The Authority is hereby authorized and empowered to enter into contract with other television stations, networks or other agencies for the purpose of receiving or exchanging television programs. Laws 1971, c. 281, Section 23119.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23119, eff. July 2, 1971.

§7023120.  Bond application may be filed with Oklahoma Supreme Court.

The Authority is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any bonds to be issued thereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by  notice published in a newspaper of general circulation in the state that on a day named the Authority will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this article and that when issued, they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Authority, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1971, c. 281, § 23120, eff. July 2, 1971.

§7023121.  Authority is authorized to issue refunding bonds.

The Authority is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. Each refunding issue shall be limited to the project in connection with which the bonds being refunded were issued, and revenues pledged to pay any such refunding issue shall be limited to the revenue derived from said separate project.  The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this article insofar as the same may be applicable. Laws 1971, c. 281, Section 23121. Eff. July 2, 1971.

Laws 1971, c. 281, § 23121, eff. July 2, 1971.

§7023122.  Authority must report to Legislature.

The Authority shall make and submit to the Legislature, on or before December 31 of each year, a full report showing projects under construction and in operation, planned projects, and the financial condition of the Authority, and such other information as the Legislature shall require.  Laws 1971, c. 281, Section 23122. Eff. July 2, 1971.

Laws 1971, c. 281, § 23122, eff. July 2, 1971.

§7023123.  This article provides alternative methods for things authorized hereby.

The foregoing sections of this article shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of revenue bonds or revenue refunding bonds under the provisions of this article need not comply with the requirements of any other law applicable to the issuance of bonds. Laws 1971, c. 281, Section 23123.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23123, eff. July 2, 1971.

§7023124.  Article to be liberally construed.

This article being necessary for the advancement of education and the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof; provided that until specifically authorized by the Legislature the provisions of this article shall not be utilized in any other manner.  Laws 1971, c. 281, Section 23124.  Eff. July 2, 1971.

Laws 1971, c. 281, § 23124, eff. July 2, 1971.

§7023125.  Public Employees Retirement System  Membership in.

The Oklahoma Educational Television Authority employees shall be enrolled in the Oklahoma Public Employees Retirement System with full benefits and rights.

Laws 1975, c. 300, § 5, emerg. eff. June 7, 1975.

§7023126.  Purchase of television programs.

Purchases made by the Oklahoma Educational Television Authority from sources other than stateappropriated funds for the acquisition of television programs shall be excluded from the provisions of Title 74, Section 85.7 of "The Oklahoma Central Purchasing Act". The said Authority is hereby authorized to make such purchases against special authorization orders submitted to, approved and encumbered by, the Director of State Finance. Contracts for the purchase of television programs entered into by the Oklahoma Educational Television Authority and charged against a special authorization order as herein provided shall be maintained as a permanent record of the Authority for a period of not less than three (3) years after liquidation of the contract.

Laws 1979, c. 211, § 4, emerg. eff. May 30, 1979.

§70-24.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-24-100.  Renumbered as § 24-100.5 of this title by Laws 2002, c. 149, § 5, eff. Nov. 1, 2002.

§70-24-100.1.  Prevention of violence services.

A.  It is the intent of the Legislature to encourage and assist the public schools of this state to address school violence through an emphasis on prevention.  Preventative services shall be encouraged through greater access to mental health counseling and social services for students.  In order to make licensed professional counselors and licensed social workers more available and accessible on site, school districts may:

1.  Contract with and allocate space for nonprofit agencies or other community-based service providers for the appropriate personnel and services;

2.  Seek any available funding, including the use of Medicaid funds for students who are Medicaid eligible through targeted case management, and any other funding which may be available for related services; and

3.  Encourage the State Board of Education to allow for the use of licensed professional counselors and licensed social workers in addition to academic counselors.

Added by Laws 2000, c. 34, § 1, eff. July 1, 2000.

§70-24-100.2.  School Bullying Prevention Act - Short title.

Sections 1 through 4 of this act shall be known and may be cited as the "School Bullying Prevention Act".

Added by Laws 2002, c. 149, § 1, eff. Nov. 1, 2002.

§70-24-100.3.  School Bullying Prevention Act - Legislative findings - Purpose of act - Definitions.

A.  The Legislature finds that bullying has a negative effect on the social environment of schools, creates a climate of fear among students, inhibits their ability to learn, and leads to other antisocial behavior.  Bullying behavior has been linked to other forms of antisocial behavior, such as vandalism, shoplifting, skipping and dropping out of school, fighting, and the use of drugs and alcohol.  Research has shown that sixty percent (60%) of males who were bullies in grades six through nine were convicted of at least one crime as adults, and thirty-five percent (35%) to forty percent (40%) of these former bullies had three or more convictions by twenty-four (24) years of age.  Successful programs to recognize, prevent, and effectively intervene in bullying behavior have been developed and replicated in schools across the country.  These schools send the message that bullying behavior is not tolerated and, as a result, have improved safety and created a more inclusive learning environment.

B.  The purpose of the School Bullying Prevention Act is to provide a comprehensive approach for the public schools of this state to create an environment free of unnecessary disruption which is conducive to the learning process by implementing policies for the prevention of harassment, intimidation, and bullying.

C.  As used in the School Bullying Prevention Act:

1.  "Harassment, intimidation, and bullying" means any gesture, written or verbal expression, or physical act that a reasonable person should know will harm another student, damage another student's property, place another student in reasonable fear of harm to the student's person or damage to the student's property, or insult or demean any student or group of students in such a way as to disrupt or interfere with the school's educational mission or the education of any student.  "Harassment, intimidation, and bullying" include, but are not limited to, a gesture or written, verbal, or physical act; and

2.  "At school" means on school grounds, in school vehicles, at designated school bus stops, at school-sponsored activities, or at school-sanctioned events.

D.  Nothing in this act shall be construed to impose a specific liability on any school district.

Added by Laws 2002, c. 149, § 2, eff. Nov. 1, 2002.

§70-24-100.4.  Control and discipline of child - Prohibition of harassment, intimidation, and bullying.

A.  Each district board of education shall adopt a policy for the control and discipline of all children attending public school in that district.  Such policy shall provide options for the methods of control and discipline of the students and shall define standards of conduct to which students are expected to conform.  The policy shall specifically prohibit harassment, intimidation, and bullying by students at school and address prevention of and education about such behavior.  In developing the policy, the district board of education shall make an effort to involve the teachers, parents, and students affected.  The students, teachers, and parents or guardian of every child residing within a school district shall be notified by the district board of education of its adoption of the policy and shall receive a copy upon request.  Provided, the teacher of a child attending a public school shall have the same right as a parent or guardian to control and discipline such child according to district policies during the time the child is in attendance or in transit to or from the school or any other school function authorized by the school district or classroom presided over by the teacher.

B.  Except concerning students on individualized education plans (IEP) pursuant to the Individuals with Disabilities Education Act (IDEA), P.L. No. 101-476, the State Board of Education shall not have authority to prescribe student disciplinary policies for school districts or to proscribe corporal punishment in the public schools.  The State Board of Education shall not have authority to require school districts to file student disciplinary action reports more often than once each year and shall not use disciplinary action reports in determining a school district's or school site's eligibility for program assistance including competitive grants.

C.  The board of education of each school district in this state shall have the option of adopting a dress code for students enrolled in the school district.  The board of education of a school district shall also have the option of adopting a dress code which includes school uniforms.

Added by Laws 1971, c. 281, § 6-114, eff. July 2, 1971.  Amended by Laws 1982, c. 326, § 2; Laws 1985, c. 329, § 13, emerg. eff. July 30, 1985; Laws 1995, c. 241, § 2, eff. July 1, 1995; Laws 1999, c. 320, § 34, eff. July 1, 1999; Laws 2000, c. 232, § 11, eff. July 1, 2000; Laws 2002, c. 149, § 3, eff. Nov. 1, 2002.  Renumbered from Title 70, § 6-114 by Laws 2002, c. 149, § 5, eff. Nov. 1, 2002.

§70-24-100.5.  Safe School Committees.

A.  Due to the growing concern regarding safety and the ever constant threat of violence in the public schools, it is the intent of the Legislature that public schools and families work together to combat this rising problem.  Therefore, beginning October 1, 1996, and every year thereafter, each public school site shall establish a Safe School Committee to be composed of at least six (6) members.  The Safe School Committee shall be composed of an equal number of teachers, parents of the children affected and students.

B.  The Safe School Committee shall study and make recommendations to the principal regarding:

1.  Unsafe conditions, possible strategies for students to avoid harm at school, student victimization, crime prevention, school violence, and other issues which prohibit the maintenance of a safe school;

2.  Student harassment, intimidation, and bullying at school;

3.  Professional development needs of faculty and staff to implement methods to decrease student harassment, intimidation, and bullying; and

4.  Methods to encourage the involvement of the community and students, the development of individual relationships between students and school staff, and use of problem-solving teams that include counselors and/or school psychologists.

In its considerations, the Safe School Committee shall review traditional and accepted harassment, intimidation, and bullying prevention programs utilized by other states, state agencies, or school districts.

C.  The State Department of Education shall compile and distribute to each public school site a list of research-based programs appropriate for the prevention of harassment, intimidation, and bullying of students at school.  If a school district implements a commercial bullying prevention program, it shall use a program listed by the State Department of Education.

D.  The provisions of this section shall not apply to technology center schools.

Added by Laws 1996, c. 252, § 1, eff. July 1, 1996.  Amended by Laws 2001, c. 33, § 120, eff. July 1, 2001; Laws 2002, c. 149, § 4, eff. Nov. 1, 2002.  Renumbered from Title 70, § 24-100 by Laws 2002, c. 149, § 5, eff. Nov. 1, 2002.

§70-24-100a.  Healthy and Fit Kids Act of 2004 - Short title.

A.  This act shall be known and may be cited as the "Healthy and Fit Kids Act of 2004".

B.  Beginning September 1, 2004, each public school shall establish a Healthy and Fit School Advisory Committee, to be composed of at least six members.  The Advisory Committee may be composed of teachers, administrators, parents of students, health care professionals and business community representatives.

A public school may combine the Healthy and Fit School Advisory Committee with its Safe School Committee, established pursuant to Section 24-100.5 of this title.

C.  Each Healthy and Fit School Advisory Committee shall study and make recommendations to the school principal regarding:

1.  Health education;

2.  Physical education and physical activity; and

3.  Nutrition and health services.

D.  The principal shall give consideration to recommendations of the committee.

E.  The State Board of Education shall adopt rules for monitoring compliance with this section and is authorized to report a school as deficient on the accreditation report for noncompliance with the provisions of this section.

Added by Laws 2004, c. 357, § 1, eff. Sept. 1, 2004.  Amended by Laws 2005, c. 45, § 2, eff. July 1, 2007.

§70-24-101.  Repealed by Laws 1997, c. 350, § 8, eff. July 1, 1997.

§70-24-101.1.  Wireless telecommunication devices - Rules prohibiting.

The board of education of each school district shall establish and implement rules regarding student possession of a wireless telecommunication device while said student is on school premises, or while in transit under the authority of the school, or while attending any function sponsored or authorized by the school.  The rules shall provide that a student may possess a wireless telecommunication device upon the prior consent of both a parent or guardian and school principal or superintendent and shall also specify the disciplinary action a student shall face if found to be in possession of a wireless telecommunication device in violation of the rules.

Added by Laws 1989, c. 105, § 1, eff. Nov. 1, 1989.  Amended by Laws 1997, c. 350, § 2, eff. July 1, 1997; Laws 2001, c. 206, § 1, eff. July 1, 2001.

§70-24-101.2.  Repealed by Laws 1997, c. 350, § 8, eff. July 1, 1997.

§70-24-101.3.  Out-of-school suspensions.

A.  Any student who is guilty of an act described in paragraph 1 of subsection C of this section may be suspended out-of-school in accordance with the provisions of this section.  Each school district board of education shall adopt a policy with procedures which provides for out-of-school suspension of students.  The policy shall address the term of the out-of-school suspension, provide an appeals process as described in subsection B of this section, and provide that before a student is suspended out-of-school, the school or district administration shall consider and apply, if appropriate, alternative in-school placement options that are not to be considered suspension, such as placement in an alternative school setting, reassignment to another classroom, or in-school detention.  The policy shall address education for students subject to the provisions of subsection D of this section and whether participation in extracurricular activities shall be permitted.

B.  1.  Students suspended out-of-school for ten (10) or fewer days shall have the right to appeal the decision of the administration as provided in the policy required in subsection A of this section.  The policy shall specify whether appeals for short-term suspensions as provided in this subsection shall be to a local committee composed of district administrators or teachers or both, or to the district board of education.  Upon full investigation of the matter, the committee or board shall determine the guilt or innocence of the student and the reasonableness of the term of the out-of-school suspension.  If the policy requires appeals for short-term suspensions to a committee, the policy adopted by the board may, but is not required to, provide for appeal of the committee's decision to the board.

2.  Students suspended out-of-school for more than ten (10) days and students suspended pursuant to the provisions of paragraph 2 of subsection C of this section may request a review of the suspension with the administration of the district.  If the administration does not withdraw the suspension, the student shall have the right to appeal the decision of the administration to the district board of education.  Except as otherwise provided for in paragraph 2 of subsection C of this section, no out-of-school suspension shall extend beyond the current semester and the succeeding semester.  Upon full investigation of the matter, the board shall determine the guilt or innocence of the student and the reasonableness of the term of the out-of-school suspension.  A board of education may conduct the hearing and render the final decision or may appoint a hearing officer to conduct the hearing and render the final decision.  The decision of the district board of education or the hearing officer, if applicable, shall be final.

C.  1.  Students who are guilty of any of the following acts may be suspended out-of-school by the administration of the school or district:

a. violation of a school regulation,

b. immorality,

c. adjudication as a delinquent for an offense that is not a violent offense.  For the purposes of this section, "violent offense" shall include those offenses listed as the exceptions to the term "nonviolent offense" as specified in Section 571 of Title 57 of the Oklahoma Statutes.  "Violent offense" shall include the offense of assault with a dangerous weapon but shall not include the offense of assault,

d. possession of an intoxicating beverage, low-point beer, as defined by Section 163.2 of Title 37 of the Oklahoma Statutes, or missing or stolen property if the property is reasonably suspected to have been taken from a student, a school employee, or the school during school activities, and

e. possession of a dangerous weapon or a controlled dangerous substance, as defined in the Uniform Controlled Dangerous Substances Act.  Possession of a firearm shall result in out-of-school suspension as provided in paragraph 2 of this subsection.

2.  Any student found in possession of a firearm while on any public school property or while in any school bus or other vehicle used by a public school for transportation of students or teachers shall be suspended out-of-school for a period of not less than one (1) year, to be determined by the district board of education pursuant to the provisions of this section.  The term of the suspension may be modified by the district superintendent on a case-by-case basis.  For purposes of this paragraph the term "firearm" shall mean and include all weapons as defined by 18 U.S.C., Section 921.

D.  At its discretion a school district may provide an education plan for students suspended out-of-school for five (5) or fewer days pursuant to the provisions of this subsection.  The following provisions shall apply to students who are suspended out-of-school for more than five (5) days and who are guilty of acts listed in subparagraphs a, b, c and d of paragraph 1 of subsection C of this section.  Upon the out-of-school suspension, the parent or guardian of a student suspended out-of-school pursuant to the provisions of this subsection shall be responsible for the provision of a supervised, structured environment in which the parent or guardian shall place the student and bear responsibility for monitoring the student's educational progress until the student is readmitted into school.  The school administration shall provide the student with an education plan designed for the eventual reintegration of the student into school which provides only for the core units in which the student is enrolled.  A copy of the education plan shall also be provided to the student's parent or guardian.  For the purposes of this section, the core units shall consist of the minimum English, mathematics, science, social studies and art units required by the State Board of Education for grade completion in grades kindergarten through eight and for high school graduation in grades nine through twelve.  The plan shall set out the procedure for education and shall address academic credit for work satisfactorily completed.

E.  A student who has been suspended out-of-school from a public or private school in the State of Oklahoma or another state for a violent act or an act showing deliberate or reckless disregard for the health or safety of faculty or other students shall not be entitled to enroll in a public school of this state, and no public school shall be required to enroll the student, until the terms of the suspension have been met or the time of suspension has expired.

F.  No public school of this state shall be required to provide education services in the regular school setting to any student who has been adjudicated as a delinquent for an offense defined in Section 571 of Title 57 of the Oklahoma Statutes as an exception to a nonviolent offense or convicted as an adult of an offense defined in Section 571 of Title 57 of the Oklahoma Statutes as an exception to a nonviolent offense or who has been removed from a public or private school in the State of Oklahoma or another state by administrative or judicial process for a violent act or an act showing deliberate or reckless disregard for the health or safety of faculty or other students until the school in which the student is subsequently enrolled determines that the student no longer poses a threat to self, other students or faculty.  Until the school in which such student subsequently enrolls or re-enrolls determines that the student no longer poses a threat to self, other students or faculty, the school may provide education services through an alternative school setting, home-based instruction, or other appropriate setting.

G.  Students suspended out-of-school who are on an individualized education plan pursuant to the Individuals with Disabilities Education Act, P.L. No. 101-476, or who are subject to the provisions of subsection F of this section and who are on an individualized education plan shall be provided the education and related services in accordance with the student's individualized education plan.

H.  A student who has been suspended for a violent offense which is directed towards a classroom teacher shall not be allowed to return to that teacher's classroom without the approval of that teacher.

I.  No school board, administrator or teacher may be held civilly liable for any action taken in good faith which is authorized by this section.

Added by Laws 1997, c. 350, § 1, eff. July 1, 1997.  Amended by Laws 1998, c. 154, § 1, emerg. eff. April 28, 1998; Laws 1999, c. 112, § 1, eff. July 1, 1999; Laws 2001, c. 206, § 2, eff. July 1, 2001; Laws 2003, c. 182, § 1, emerg. eff. May 6, 2003.

§70-24-101.4.  Disclosure of disciplinary and nondirectory educational records.

A.  A school district in which a student is enrolled or is in the process of enrolling in may request the student's education records from any school district in which the student was formerly enrolled to ascertain safety issues with incoming students and ensure full disclosure.  A district that receives a request for the education records of a student who formerly was enrolled in the district shall forward the records within three (3) business days of receipt of the request.  The records shall include the student's disciplinary records.  Disciplinary records shall include but not be limited to all information that relates to a student assaulting, carrying weapons, possessing illegal drugs, including alcohol, and any incident that poses a potential dangerous threat to students or school personnel.  The forwarding and disclosure of disciplinary records or other education records to a school district in which a student seeks or intends to enroll shall be in accordance with the annual notification requirements and provisions of the Family Educational Rights and Privacy Act of 1974 (FERPA).

B.  Each school district shall be required to release nondirectory educational records to the agencies listed in Section 620.3 of Title 10 of the Oklahoma Statutes.  The release of any records shall be in accordance with the provisions of FERPA.  The term "nondirectory educational records" shall be those records maintained by the school regarding a child who is or has been a student at the school which are categorized as private or confidential records pursuant to FERPA.

C.  The State Board of Education shall promulgate rules for monitoring school districts for compliance with this section and providing sanctions for noncompliance with this section.  The Board shall inform school districts of their statutory responsibilities for compliance with FERPA.  Enforcement and sanctions shall be as provided by the federal requirements under FERPA.

Added by Laws 1997, c. 350, § 4, eff. July 1, 1997.  Amended by Laws 1999, c. 102, § 1, eff. July 1, 1999; Laws 2000, c. 186, § 1, eff. July 1, 2000.

§7024102.  Pupils  Searches.

The superintendent, principal, teacher, or security personnel of any public school in the State of Oklahoma, upon reasonable suspicion, shall have the authority to detain and search or authorize the search, of any pupil or property in the possession of the pupil when said pupil is on any school premises, or while in transit under the authority of the school, or while attending any function sponsored or authorized by the school, for dangerous weapons, controlled dangerous substances, as defined in the Uniform Controlled Dangerous Substances Act, intoxicating beverages, low-point beer, as defined by Section 163.2 of Title 37 of the Oklahoma Statutes, or for missing or stolen property if said property be reasonably suspected to have been taken from a pupil, a school employee or the school during school activities.  The search shall be conducted by a person of the same sex as the person being searched and shall be witnessed by at least one other authorized person, said person to be of the same sex if practicable.

The extent of any search conducted pursuant to this section shall be reasonably related to the objective of the search and not excessively intrusive in light of the age and sex of the student and the nature of the infraction.  In no event shall a strip search of a student be allowed.  No student's clothing, except cold weather outerwear, shall be removed prior to or during the conduct of any warrantless search.

The superintendent, principal, teacher, or security personnel searching or authorizing the search shall have authority to detain the pupil to be searched and to preserve any dangerous weapons, controlled dangerous substances, intoxicating beverages, low-point beer, or missing or stolen property that might be in the pupil's possession including the authority to authorize any other persons they deem necessary to restrain such pupil or to preserve any dangerous weapons, controlled dangerous substances, intoxicating beverages, low-point beer, or missing or stolen property.  Students found to be in possession of such an item shall be subject to the provisions of Section 24-101.3 of this title.

Pupils shall not have any reasonable expectation of privacy towards school administrators or teachers in the contents of a school locker, desk, or other school property.  School personnel shall have access to school lockers, desks, and other school property in order to properly supervise the welfare of pupils.  School lockers, desks, and other areas of school facilities may be opened and examined by school officials at any time and no reason shall be necessary for such search.  Schools shall inform pupils in the student discipline code that they have no reasonable expectation of privacy rights towards school officials in school lockers, desks, or other school property.

Added by Laws 1971, c. 281, § 24-102, eff. July 2, 1971.  Amended by Laws 1973, c. 118, § 2, emerg. eff. May 4, 1973; Laws 1987, c. 115, § 1, eff. Nov. 1, 1987; Laws 1989, c. 105, § 2, eff. Nov. 1, 1989; Laws 1995, c. 274, § 53, eff. Nov. 1, 1995; Laws 1997, c. 350, § 3, eff. July 1, 1997; Laws 2001, c. 206, § 3, eff. July 1, 2001.

§7024103.  Bribes in connection with school bonds and school supplies.

It is hereby declared to be unlawful for any officer or employee of the State Board of Education, member of a board of education or employee thereof, to solicit, take, retain, or receive any money, property or thing of value in the nature of commissions or otherwise for the purchase or sale of school bonds, or for the purchase of any furniture or supplies, and the soliciting, taking, retaining or receiving of any such money or other thing of value is hereby declared to be a misdemeanor.

Laws 1971, c. 281, § 24103, eff. July 2, 1971; Laws 1993, c. 239, § 48, eff. July 1, 1993.

§7024104.  Payment or tender of money or property  Unlawful when.

It is hereby declared to be unlawful and a misdemeanor for any person, corporation or individual to offer, tender to pay or deliver to any such officer or employee of the State Board of Education, member of a board of education or employee thereof, any such property, money or other thing of value in any way connected with the issuing of school bonds or the purchase of furniture or supplies, whether the same be denominated commission or otherwise.

Laws 1971, c. 281, § 24104, eff. July 2, 1971; Laws 1993, c. 239, § 49, eff. July 1, 1993.

§70-24-104.1.  Soliciting, taking, retaining or receiving mental health referral fee.

It shall be unlawful for any school counselor, teacher, any other school employee, school board member, or Department of Human Services employee to solicit, take, retain, or receive any money, property, or thing of value in the nature of a fee or otherwise from a mental health care provider or facility or any employee thereof for directing or referring students to that provider or facility for treatment.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.

Added by Laws 1992, c. 41, § 1, eff. Sept. 1, 1992.

§70-24-104.2.  Offering, tendering to pay or delivering mental health referral fee.

It shall be unlawful for any mental health care provider or facility or any employee thereof to offer, tender to pay or deliver to any school counselor, teacher, any other school employee, school board member, or Department of Human Services employee any money, property, or thing of value in the nature of a fee or otherwise for directing or referring a student to that provider or facility for treatment.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.

Added by Laws 1992, c. 41, § 2, eff. Sept. 1, 1992.

§7024105.  Fraternities, sororities and secret societies.

The board of education of each school district shall have full power and authority to regulate, control or prohibit any fraternity, sorority, secret society, club or group composed in whole or in part of pupils enrolled in the elementary and high schools of the district if it deems it advisable and to the best interest of the school program to do so.  Laws 1971, c. 281, Section 24105.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24105, eff. July 2, 1971.

§70-24-106.  United States flag - Display - Instruction in history and etiquette - Pledge of allegiance.

A.  The board of education of every school district in this state shall be required to own and display, either inside or outside each classroom building in the district, a United States Flag.

B.  Instruction in the history and etiquette relating to the United States Flag shall be given in one or more grades in the schools in every school district in this state.

C.  Students are authorized to recite, at the beginning of each school day, the pledge of allegiance to the flag of the United States of America as enumerated at 36 U.S.C., Section 172.  Each student shall be informed by posting a notice in a conspicuous place that students not wishing to participate in the pledge shall not be required to do so.

Added by Laws 1971, c. 281, § 24-106, eff. July 2, 1971.  Amended by Laws 2001, c. 250, § 2, eff. July 1, 2001.

§70-24-106.1.  Classroom display - Motto of the United States of America.

Principals and teachers in each public elementary and secondary school of each school district in this state may display in each classroom, school auditorium, and school cafeteria under their supervision the following motto of the United States of America:  "E PLURIBUS UNUM (Out of Many One)" and "IN GOD WE TRUST".  For purposes of this section, "classroom" means any room of a public school where instruction takes place.

Added by Laws 2004, c. 197, § 4, eff. July 1, 2004.

§7024107.  Arbor Day.

The Friday following the second Monday in February of each year shall be known throughout Oklahoma as Arbor Day.  Laws 1971, c. 281, Section 24107.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24107, eff. July 2, 1971.

§70-24-108.  Repealed by Laws 2004, c. 361, § 34, eff. July 1, 2004.

§7024109.  Oklahoma Statehood Day  November 16.

The date of November 16 of each year is hereby designated "Oklahoma Statehood Day" in and for the public schools of this state.  Any year in which the date of November 16 is a Saturday or Sunday the public schools of this state shall observe the next succeeding school day as "Oklahoma Statehood Day," as provided herein.  Laws 1971, c. 281, Section 24109.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24109, eff. July 2, 1971.

§7024110.  Oklahoma Statehood Day  Program for.

The several school boards of this state and the superintendents, principals, and other school officials may on "Oklahoma Statehood Day" plan and conduct programs commemorating Oklahoma history and the achievements of Oklahoma from an historical viewpoint and may in other appropriate manner conduct a program or programs for the purpose of teaching and inspiring the school children of our state in the appreciation of the rich Oklahoma heritage and the achievements of the sons and daughters of Oklahoma in peace and war.

Amended by Laws 1982, c. 326, § 4.

§7024111.  Bill of Rights Day.

The date of December 15 is hereby designated "Bill of Rights Day" in and for the public schools of this state.  Any year in which the date of December 15 is a Saturday, Sunday, or school holiday, the public schools of this state shall observe the next succeeding school day as "Bill of Rights Day," as provided herein. Laws 1971, c. 281, Section 24111.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24111, eff. July 2, 1971.

§7024112.  Programs.

The several school boards of this state and the superintendents, principals, and other school officials may on "Bill of Rights Day" plan and conduct programs commemorating the Bill of Rights of the United States Constitution and the Bill of Rights of the Constitution of the State of Oklahoma and may in other appropriate manner conduct programs for the purpose of teaching and inspiring the school children of our state in the appreciation of the significance for individual freedom of said Bills of Rights.

Amended by Laws 1982, c. 326, § 5.

§7024113.  Rules and regulations to be adopted by State Board of Education.

The State Board of Education is authorized and directed to adopt such rules and regulations as may be necessary for carrying out the intent and purpose of Sections 24110 and 24112 hereof. Laws 1971, c. 281, Section 24113.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24113, eff. July 2, 1971.

§7024114.  Pupil records  Duplicate copies to be kept.

The governing board of each school district in Oklahoma shall require every public school within its jurisdiction to prepare duplicate copies of individual scholastic and other permanent records relating to each pupil enrolled.  The duplicate of said records shall be filed in a building separate and apart from the building where the original copy is filed or shall be filed in a fireproof vault designed for the purpose of protecting permanent records.  The original copy of said records shall be filed and permanently retained by the respective public schools of this state.

Laws 1971, c. 281, § 24114, eff. July 2, 1971; Laws 1993, c. 239, § 50, eff. July 1, 1993.

§70-24-114.1.  Retention of child in present grade level - Appeal.

Whenever a teacher or teachers recommend that a student be retained at the present grade level or not passed in a course, the parent or guardian, if dissatisfied with the recommendation, may appeal the decision by complying with the district's appeal process.  The decision of the board of education shall be final.  The parent may prepare a written statement to be placed in and become a part of the permanent record of the student stating the reason(s) for disagreeing with the decision of the board.

Added by Laws 1989, 1st Ex. Sess., c. 2, § 66, emerg. eff. April 25, 1990.  Amended by Laws 1995, c. 109, § 1, eff. July 1, 1995.

§7024115.  Storm and fallout shelters.

In addition to other authority and powers now or hereafter conferred upon boards of education, the board of education of each school district is hereby authorized and empowered to construct, equip, and maintain storm and fallout shelters independently or jointly with other departments, offices, agencies, and all other entities of federal, state, and local governments.  For the purposes of this article, said boards of education are hereby authorized and empowered:

1.  To expend funds;

2.  To accept federal, state, and local governmental and private funds as may be available;

3.  To negotiate and enter into agreements, contractual and otherwise, with such departments, offices, agencies, and other entities of federal, state, and local governments and with private corporations, companies, and individuals;

4.  To authorize the construction of said storm and fallout shelters on school properties; and

5.  To adopt such rules and regulations governing the use of such facilities as may be deemed necessary and proper, not inconsistent with laws of this state or rules and regulations of the State Board of Education.  Laws 1971, c. 281, Section 24115. Eff. July 2, 1971.

Laws 1971, c. 281, § 24115, eff. July 2, 1971.

§7024116.  High school diplomas  Issued on 30 hours college work.

Any person who has been admitted to any accredited college or university may be awarded a high school diploma by the State Department of Education within this state, provided that such person has successfully completed at least thirty (30) hours of college work at an accredited college or university.  Laws 1971, c. 281, Section 24116.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24116, eff. July 2, 1971.

§7024117.  Safety goggles  School board to provide for certain personnel.

The school board of each school district in Oklahoma shall provide safety goggles as approved by the National Safety Council for all personnel using materials and machines that may damage the vision of such personnel because of flying particles, intense light, severe heat or other harmful effects.  Laws 1971, c. 281, Section 24117.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24117, eff. July 2, 1971. Laws 1971, c. 281, § 24117, eff. July 2, 1971.

§7024118.  Respirators  School board to provide for certain teachers and students.

The school board of each school district in Oklahoma shall provide respirators where needed in the opinion of the State Health Department as approved by the National Safety Council in sufficient numbers to protect teachers and students in industrial arts, vocational training, technical training and chemistry classes using or handling toxic materials or other substances which may cause damage to the respiratory system and shall further direct that such respirators be maintained in satisfactory working condition and are located within easy access wherever such materials or substances are used or stored.  Laws 1971, c. 281, Section 24118.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24118, eff. July 2, 1971.

§7024119.  Ethnic and racial history coverage.

The State Board of Education shall adopt necessary rules and regulations providing coverage of the outstanding historical events which recognize the contributions made by African Americans, Hispanic Americans, Native Americans and other ethnic groups to Oklahoma's rich cultural history and heritage.

Amended by Laws 1982, c. 326, § 6; Laws 1991, c. 233, § 2, eff. July 1, 1991.

§70-24-120.  Truancy - Reports to Department of Human Services - Withholding of assistance payments.

A.  At the close of each attendance period of the school term, the board of education of each school district shall notify in writing the Department of Human Services of the name of any child who has not been present for instruction at least eighty percent (80%) of the time without valid excuse as defined in Section 10-105 of this title.

B.  Upon the receipt of such information from the school district, the Director of the Department of Human Services is authorized to withhold assistance payments to the payee of such child and to instigate an investigation for the purpose of improving the school attendance of such child.  After such investigation, if the attendance record of the child investigated is satisfactory, such withheld payments may be released.  In the event the investigation results in a change in custody and care of such child, payments to the payee shall be canceled or shall be made to the person qualified to receive benefits on behalf of the child.

C.  For purposes of the pilot project, the Department of Human Services and the State Board of Education shall establish a procedure to provide for the exchange of information required by this section concerning students subject to the provisions of this section.  Any procedure thus established shall, if applicable, comply with the requirements of the Family Educational Rights and Privacy Act, 20 U.S.C. Section 1232g et seq., and any other applicable federal law.

D.  The district attorney shall file with the Department of Human Services a report identifying any child who has been convicted of truancy within thirty (30) days of such conviction.

Added by Laws 1971, c. 281, § 24-120, eff. July 2, 1971.  Amended by Laws 1992, c. 291, § 5, eff. Sept. 1, 1992; Laws 1995, c. 346, § 12, eff. July 1, 1995.

§7024121.  Safety belts for school bus drivers.

No vehicle shall be used by any school district within this state for the transportation of school children unless such vehicle be equipped with a safety belt or safety harness for the use of the driver of such vehicle.  Such seat belt and safety harness shall conform to such standards as may be prescribed by 49 C.F.R., Part 571, and the Board shall furnish a copy of such standards to the board of education of each school district.  The driver of every vehicle used by a school district for the transportation of school children shall make use of such seat belts while in operation of the vehicle, and failure to do so shall be deemed to constitute a misdemeanor, and upon conviction therefor such driver shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00).

Added by Laws 1971, c. 281, § 24121, eff. July 2, 1971.  Amended by Laws 2002, c. 397, § 33, eff. Nov. 1, 2002.

§70-24-122.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-24-123.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-24-124.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§7024125.  Effect of headings.

Article and section headings contained in this act shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.  Laws 1971, c. 281, Section 24125.  Eff. July 2, 1971.

Laws 1971, c. 281, § 24125, eff. July 2, 1971.

§70-24-126.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§70-24-127.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-24-128.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70-24-129.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§7024130.  Jim Thorpe Day.

The date of April 16 of each year is hereby designated "Jim Thorpe Day" in and for the public schools of this state.  In any year in which April 16 is a Saturday, Sunday or school holiday, the public schools of this state shall observe the next succeeding school day as "Jim Thorpe Day."  The several boards of education of this state and the superintendents, principals and teachers in the public school system may on "Jim Thorpe Day" conduct suitable programs  commemorating the accomplishments of Jim Thorpe, the world's greatest athlete and a native Oklahoman, for the purpose of inspiring the school children of this state to greater personal achievements in physical fitness.  Laws 1972, c. 65, Section 1. Emerg. eff. March 28, 1972.

Laws 1972, c. 65, § 1, emerg. eff. March 28, 1972.

§7024131.  Orders to leave school buildings and grounds.

The superintendent or principal of any secondary, middle or elementary school shall have the authority to order any person out of the school buildings and off the school property when it appears that the presence of such person is a threat to the peaceful conduct of school business and school classes.  Any person who refuses to leave the school buildings or grounds after being ordered to do so by the superintendent or principal, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than ninety (90) days, or by both such fine and imprisonment.  Laws 1973, c. 145, Section 1.  Emerg. eff. May 14, 1973.

Laws 1973, c. 145, § 1, emerg. eff. May 14, 1973.

§70-24-131.1.  Definitions.

As used in Section 2 of this act:

1.  "Chief administrative officer" shall mean the principal, superintendent, or other person in charge of the management, administration, or control of any secondary school;

2.  "Period of a sanctioned athletic event" shall mean the time during which a sanctioned athletic event occurs and a period of two (2) hours immediately before and after the event;

3.  "Premises of the secondary school" shall mean:

a. the real property on which a secondary school is located, including, but not limited to, school buildings, playing fields, gymnasiums, auditoriums, and parking lots owned or leased for use by the secondary school, and

b. the real property on which a recreational facility acquired, constructed or leased by an independent school district or a secondary school is located, including buildings, playing fields, and parking lots;

4.  "Sanctioned athletic event" shall mean an athletic contest or sporting event sanctioned by the Oklahoma Secondary School Activities Association; and

5.  "Secondary school" shall mean a public or private school subject to the school laws of Oklahoma engaged in the education of students for any of grades seven through twelve.

Added by Laws 1995, c. 129, § 1, eff. Nov. 1, 1995.

§70-24-131.2.  Orders to leave athletic events.

A.  The chief administrative officer or the chief administrative officer's designee to maintain order at a secondary school shall have the authority and power to direct any person to leave the premises of that secondary school, who, during the period of a sanctioned athletic event, after having been personally and specifically warned by the officer or the designee to refrain from such conduct, commits an act which materially and substantially interferes with the peaceful conduct of a sanctioned athletic event, including:

1.  Projecting in any manner an object which could cause bodily harm to another person;

2.  Entering the physical boundaries designated for the conduct of a sanctioned athletic event for the purpose of materially and substantially disrupting or interfering with the event;

3.  Threatening to kill or do bodily harm to any person with apparent ability to carry out that threat during the period of a sanctioned athletic event; or

4.  Using violent, obscene, indecent, or profane language in a manner which materially and substantially interferes with the peaceful conduct of a sanctioned athletic event.

B.  Any person who fails to leave the premises of the secondary school as directed, may, upon application by the secondary school, be enjoined from entering upon or remaining upon the premises during the period of a sanctioned athletic event for the remainder of the school year or for so long as the court may provide.  The procedure governing the application for injunction shall be the procedure for civil injunctions set forth in Title 12 of the Oklahoma Statutes.

C.  Any person who knowingly and willfully fails to obey a direction to leave the premises of the secondary school shall be guilty of a misdemeanor.

D.  This section shall not apply to competitors in a sanctioned athletic event, their coaches, or officials, accredited by the Oklahoma Secondary School Activities Association, who are participating in the event.

Added by Laws 1995, c. 129, § 2, eff. Nov. 1, 1995.

§70-24-132.  Reporting of students under influence of certain prohibited substances - Civil immunity - Delivery of found substances to proper authority.

A.  Any public school administrator, teacher or counselor having reasonable cause to suspect that a student is under the influence of low-point beer as defined in Section 163.2 of Title 37 of the Oklahoma Statutes, alcoholic beverages as defined in Section 506 of Title 37 of the Oklahoma Statutes or a controlled dangerous substance as defined in Section 2-101 of Title 63 of the Oklahoma Statutes or has in the student's possession low-point beer, alcoholic beverages or a controlled dangerous substance, who reports such information to the appropriate school official, court personnel, community substance abuse prevention and treatment personnel or any law enforcement agency, pursuant to the school's policy shall have immunity from any civil liability that might otherwise be incurred or imposed as a result of the making of such a report.

B.  Every school authority shall immediately deliver any controlled dangerous substance, removed or otherwise seized from any minor or other person, to a law enforcement authority for appropriate disposition.

Added by Laws 1981, c. 109, § 1, emerg. eff. April 24, 1981.  Amended by Laws 1987, c. 115, § 2, eff. Nov. 1, 1987; Laws 1995, c. 274, § 54, eff. Nov. 1, 1995; Laws 2001, c. 225, § 9, eff. July 1, 2001.

§70-24-132.1.  Delivery of confiscated firearms to proper authorities.

Pursuant to the requirements of Section 1271.1 of Title 21 of the Oklahoma Statutes, every school authority shall immediately deliver any weapon or firearm, removed or otherwise seized from any minor, to a law enforcement authority for appropriate disposition.

Added by Laws 2001, c. 225, § 10, eff. July 1, 2001.

§70-24-133.  Renumbered as § 6-101.40 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§70-24-134.  Renumbered as § 6-101.43 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§70-24-135.  Renumbered as § 6-101.44 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§70-24-135.1.  Renumbered as § 6-101.45 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§70-24-136.  Renumbered as § 6-101.46 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§70-24-137.  Renumbered as § 6-101.47 of this title by Laws 1989, 1st Ex.Sess., c. 2, § 119, operative July 1, 1990.

§7024138.  Reporting students under influence of certain substances  Civil liability  Written policy.

A.  Whenever it appears to any public school teacher that a student may be under the influence of low-point beer as defined in Section 163.2 of Title 37 of the Oklahoma Statutes, alcoholic beverages as defined in Section 506 of Title 37 of the Oklahoma Statutes or a controlled dangerous substance, as defined in Section 2-101 of Title 63 of the Oklahoma Statutes, that teacher shall report the matter, upon recognition, to the school principal or his or her designee.  The principal or designee shall immediately notify the superintendent of schools or designee and a parent or legal guardian of the student of the matter.

No officer or employee of any public school district or member of any school board shall be subject to any civil liability for any statement, report, or action taken in assisting or referring for assistance to any medical treatment, social service agency or facility or any substance abuse prevention and treatment program any student reasonably believed to be abusing or incapacitated by the use of low-point beer, alcoholic beverages or a controlled dangerous substance unless such assistance or referral was made in bad faith or with malicious purpose.  No such officer or employee of any public school district, member of any school board, school or school district shall be responsible for any treatment costs incurred by a student as a result of any such assistance or referral to any medical treatment, social service agency or facility, or substance abuse prevention and treatment program.

B.  Every school district shall have and deliver to each classroom teacher a written policy that such teachers shall follow if they have a student who appears to be under the influence of low-point beer, alcoholic beverages or a controlled dangerous substance in their classroom.  The written policy shall be developed by the local superintendent of schools and adopted by the local board of education.  The provisions of subsection A of this section shall be the minimum requirements of such written policy.  The written policy shall be filed with the office of the State Superintendent of Public Instruction within ninety (90) days of the effective date of this act.  If such filing is not timely made, the public schools in such school district shall lose their accreditation until the written policy is filed.

Added by Laws 1981, c. 168, § 1, eff. July 1, 1981.  Amended by Laws 1985, c. 121, § 1; Laws 1987, c. 115, § 3, eff. Nov. 1, 1987; Laws 1995, c. 274, § 55, eff. Nov. 1, 1995.

§70-24-139.  Repealed by Laws 1985, c. 50, § 2, eff. Jan. 1, 1986.

§70-24-140.  School district administrators and principals - Leadership skills and development programs.

The State Board of Education shall study programs designed to develop leadership skills for school district administrators and principals which utilize expertise and program availability from private industry.  If funds are available, such program shall be adopted and implemented beginning with the 199293 school year.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 55, emerg. eff. April 25, 1990.

§70-24-150.  Sports competition - Equal employment opportunity for officials, referees and other individuals.

No school or school district shall belong to or participate in a sports competition sponsored by an organization unless said organization provides all qualified officials, referees or other individuals charged with selecting winners or controlling the conduct of the competition an equal employment opportunity without discrimination on the basis of race, color, religion, age, sex, geographical boundaries or national origin.  All amateur sports organizations and schools or school districts shall ensure that all officials, referees and other individuals charged with selecting winners or controlling the conduct of the competition are afforded an equal opportunity to be assigned to serve in such capacity, provided that the official or referee is qualified or is able to adequately perform the job at such place or time.

Added by Laws 1992, c. 194, § 2.

§70-24-151.  Coordination of spring break dates - Legislative intent.

A.  It is the intent of the Legislature that the State Superintendent of Public Instruction, the Director of the State Department of Vocational and Technical Education, and the Chancellor for Higher Education shall coordinate spring break dates for the public schools, area vocational-technical schools, and institutions within The Oklahoma State System of Higher Education beginning with the 2001-2002 school year.

B.  Independent, elementary, and area vocational-technical school districts and institutions within The Oklahoma State System of Higher Education shall schedule spring break dates as determined pursuant to subsection A of this section.

Added by Laws 2000, c. 232, § 22, eff. July 1, 2000.

§70-24-152.  Veterans Day in public schools.

A.  The date of November 11 is hereby designated "Veterans Day" in and for the public schools of this state.  In any year in which the date of November 11 is a Saturday or Sunday or classes are not in regular session, the public schools of this state shall observe the previous school day as "Veterans Day" as provided for in this section.

B.  The board of education of each public school district shall ensure that each school in its district will on Veterans Day conduct and observe an appropriate program of at least one class period remembering and honoring American veterans.  In addition, schools may choose if scheduling allows, to have a one-minute moment of silence beginning at 11:00 a.m. on November 11 of each year.  The benefit of such activity, in addition to honoring American veterans, is to serve to educate students about the termination of World War I at 11:00 a.m. on November 11, 1918, which was first recognized by United States President Woodrow Wilson on the first anniversary of the truce in a proclamation eulogizing fallen Allied soldiers and referring to November 11 as Armistice Day.

Added by Laws 2001, c. 250, § 1, eff. July 1, 2001.

§70-24-153.  Granting of high school diplomas to certain veterans.

A.  In order to recognize and pay tribute to veterans who left high school prior to graduation to serve in World War II or to serve in the Korean War, a board of education of any independent school district in this state is hereby authorized to grant a diploma of graduation to any veteran who meets the requirements as listed in subsection B of this section.  School districts are further encouraged to present such diplomas in conjunction with appropriate Veterans Day programs.

B.  To be eligible for a high school diploma pursuant to this section, a veteran shall:

1.  Have been honorably discharged from the Armed Forces of the United States of America;

2.  Have served on active duty or have been discharged with a service-connected disability between the dates of September 16, 1940, and December 31, 1946, or between the dates of June 27, 1950, and January 31, 1955; and

3.  Be a resident of the State of Oklahoma.

C.  The State Board of Education shall consult with the Department of Veterans Affairs in adopting rules to implement the provisions of this act.

Added by Laws 2001, c. 157, § 1, eff. July 1, 2001.  Amended by Laws 2002, c. 147, § 1, eff. Nov. 1, 2002.

§70-25.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-25-101.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-102.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-103.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-104.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-105.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-106.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-107.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-108.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-109.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-110.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-111.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-112.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-113.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-114.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-115.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-116.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-117.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-25-118.  Repealed by Laws 1988, c. 165, § 31, emerg. eff. May 24, 1988.

§70-26.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-26-101.  Short title.

Sections 26-101 through 26-105 of this title shall be known and may be cited as the "Larry Dickerson Education Flexible Benefits Allowance Act".

Added by Laws 1998, c. 380, § 3, emerg. eff. June 9, 1998.  Amended by Laws 2002, c. 282, § 1, eff. July 1, 2002.

§70-26-102.  Purpose.

It is hereby declared that the purpose of the Larry Dickerson Education Flexible Benefits Allowance Act is:

1.  To recognize that the employee benefit needs of individual school district employees differ, depending on the age, salary and family status of the employee, and that it is needful to permit such employees to select and tailor the benefits they receive in a manner calculated to best meet the particular needs of themselves and their families; and

2.  To furnish school district employees with choices among various employee benefits or cash compensation.

Added by Laws 1998, c. 380, § 4, emerg. eff. June 9, 1998.  Amended by Laws 2002, c. 282, § 2, eff. July 1, 2002.

§70-26-103.  Definitions.

The following words and phrases as used in this act, unless a different meaning is clearly required by the context, shall have the following meanings:

1.  "Benefit" means any of the benefits which may be purchased or are required to be purchased under the cafeteria plan;

2.  "Cafeteria plan" means a benefit plan established pursuant to 26 U.S.C. Section 125;

3.  "Flexible benefit allowance" means amounts credited by the school district for each school district employee for the purchase of benefits under the cafeteria plan;

4.  "Support personnel" means full-time employees of a school district as determined by the standard period of labor which is customarily understood to constitute full-time employment for the type of services performed by the employees who are employed a minimum of six (6) hours per day for a minimum of one hundred seventy-two (172) days and who provide services not performed by certified personnel, which is necessary for the efficient and satisfactory functioning of a school district, and shall include cooks, janitors, maintenance personnel, bus drivers, noncertified or nonregistered nurses, noncertified librarians, and clerical employees of a school district but shall not include adult education instructors or adult coordinators employed by technology center school districts;

5.  "Plan year" means the twelve-month period established by the school district for the cafeteria plan;

6.  "School district" means the public school districts and technology center school districts of this state;

7.  "School district employee" means certified or support personnel as defined in this act;

8.  "Certified personnel" means a certified person employed on a full-time basis to serve as a teacher, principal, supervisor, administrator, counselor, librarian, or certified or registered nurse, but shall not mean a superintendent of a school district; and

9.  "Self-insured" means a health care program in which the school district funds the benefit plans from its own resources without purchasing insurance and which may be administered by the school district or by an outside administrator under contract with the school district for administrative services.  The State Board of Education shall prepare by May 1st of each year a list of each school district in the state that is self-insured and the number of support personnel and the number of certified personnel that are participating in each self-insured school district plan.

Added by Laws 1998, c. 380, § 5, emerg. eff. June 9, 1998.  Amended by Laws 1999, c. 334, § 1, eff. July 1, 1999; Laws 2001, c. 33, § 121, eff. July 1, 2001.

§70-26-104.  Funding of flexible benefit allowances - Establishment of cafeteria plans.

A.  The Legislature shall annually appropriate adequate funding to the State Board of Education and the State Board of Career and Technology Education for the purpose of providing a flexible benefit allowance to school district employees pursuant to this act.  The funding shall be based on the number of eligible school district employees employed by a school district which is participating in the health insurance plan offered by the State and Education Employees Group Insurance Board or is self-insured as counted on May 1st of each year.  Each Board shall disburse the flexible benefit allowance funds in appropriate amounts to school districts.

B.  Every school district shall establish or make available to school district employees a cafeteria plan pursuant to 26 U.S.C. Section 125 of the United States Code.  The plan shall offer, as a benefit, major medical health care plan coverage.

C.  The flexible benefit allowance amount established pursuant to Section 26-105 of this title shall be credited to each eligible school district employee.  School district employees shall elect whether to use the flexible benefit allowance to pay for coverage in the health insurance plan offered by the State and Education Employees Group Insurance Board or the self-insured plan offered by the school district and may receive the excess flexible benefit allowance as taxable compensation as provided in Section 26-105 of this title.

D.  The administrator of the cafeteria plan shall maintain a separate account for each participating school district employee.  School districts shall forward the school district employee flexible benefit allowance amounts to the administrator for elected purchases of cafeteria plan benefits.

E.  Expenses included in an employee's salary adjustment agreement pursuant to the cafeteria plan shall be limited to expenses for:

1.  Premiums for any health insurance, health maintenance organization, life insurance, long term disability insurance, dental insurance or high deductible health benefit plan offered to employees and their dependents; and

2.  All other eligible benefit programs offered under 26 U.S.C. Section 125 of the United States Code.

F.  The flexible benefit allowance amount established in Section 26-105 of this title shall not be included as income in computation of state retirement contributions and benefits or as part of the Minimum Salary Schedule for teachers established in Section 18-114.7 of this title.  School districts shall not consider the flexible benefit allowance amount as income for eligible support employees and thereby shall not reduce the salary of an eligible support employee.

Added by Laws 1998, c. 380, § 6, emerg. eff. June 9, 1998.  Amended by Laws 1999, c. 334, § 2, eff. July 1, 1999; Laws 2001, c. 33, § 122, eff. July 1, 2001; Laws 2002, c.418, § 1, eff. July 1, 2002.

§70-26-105.  Purchases and credits - Employees and superintendents.

A.  The flexible benefit allowance shall be used by a school district employee who is participating in the cafeteria plan to purchase major medical health care plan coverage offered by the school district through a cafeteria plan.  Any excess flexible benefit allowance over the cost of the major medical coverage purchased by the employee who is participating in the cafeteria plan may be used to purchase any of the additional benefits offered by the school district or may be taken as taxable compensation as provided in subsection C of this section.  Certified personnel who choose not to participate in the school-district-sponsored cafeteria plan shall receive Sixty-nine Dollars and seventy-one cents ($69.71) per month as taxable compensation in lieu of the flexible benefit allowance amount provided in subsection B of this section.  Support personnel who choose not to participate in the school-district-sponsored cafeteria plan shall receive One Hundred Eighty-nine Dollars and sixty-nine cents ($189.69) per month as taxable compensation in lieu of the flexible benefit allowance amount provided in subsection B of this section.

B.  Each eligible school district employee shall be credited annually with a specified amount as a flexible benefit allowance which shall be available for the purchase of benefits.  The amount of the flexible benefit allowance credited to each eligible school district employee shall be communicated to the employee prior to the enrollment period for each plan year.

1.  For the fiscal year ending June 30, 2002, the flexible benefit allowance amount for certified personnel shall be no less than Sixty-nine Dollars and seventy-one cents ($69.71) per month.  For the fiscal year ending June 30, 2002, the flexible benefit allowance amount for support personnel shall be no less than One Hundred Eighty-nine Dollars and sixty-nine cents ($189.69) per month.

2.  For the fiscal year ending June 30, 2004, the flexible benefit allowance amount for certified personnel shall be no less than fifty-eight percent (58%) of the premium amount for the HealthChoice (Hi) option plan for an individual offered by the State and Education Employees Group Insurance Board.  For the fiscal year ending June 30, 2003, and each fiscal year thereafter, the flexible benefit allowance amount for support personnel shall be no less than one hundred percent (100%) of the premium amount for the HealthChoice (Hi) option plan for an individual offered by the State and Education Employees Group Insurance Board.

3.  For the fiscal year ending June 30, 2005, and each fiscal year thereafter, the flexible benefit allowance amount for certified personnel shall be no less than one hundred percent (100%) of the premium amount for the HealthChoice (Hi) option plan for an individual offered by the State and Education Employees Group Insurance Board.

C.  If a school district employee who is participating in the cafeteria plan elects benefits whose sum total is less than the flexible benefit allowance, the employee shall receive any excess flexible benefit allowance as taxable compensation.  Such taxable compensation shall be paid in substantially equal amounts each pay period over the plan year.  On termination during a plan year, a participating school district employee shall have no right to receive any such taxable cash compensation allocated to the portion of the plan year after the termination of the employee.

D.  Each school district employee shall make an annual election of benefits under the plan during an enrollment period to be held prior to the beginning of each plan year.  The enrollment period dates will be determined annually and will be announced by the school district, providing the enrollment period shall end no later than thirty (30) days before the beginning of the plan year.  Each such school district employee shall make an irrevocable advance election for the plan year or the remainder thereof pursuant to such procedures as the school district shall prescribe.

E.  The school district shall prescribe the forms that school district employees shall be required to use in making their elections, and may prescribe deadlines and other procedures for filing the elections.

F.  School district employees hired after the closing of the enrollment period shall be allowed to make an election as provided in this act.

G.  A district board of education shall have the option of providing a flexible benefit allowance to the superintendent of the school district in an amount not more than the amount of the flexible benefit allowance established for certified personnel in subsection B of this section.  Funding for the flexible benefit allowance for a superintendent shall be provided through local revenue.

Added by Laws 1998, c. 380, § 7, emerg. eff. June 9, 1998.  Amended by Laws 1999, c. 334, § 3, eff. July 1, 1999; Laws 2000, c. 308, § 5, eff. July 1, 2000; Laws 2001, c. 416, § 45, eff. July 1, 2001; Laws 2002, c. 282, § 3, eff. July 1, 2002; Laws 2003, c. 415, § 32, eff. July 1, 2003; Laws 2004, c. 119, § 2, eff. July 1, 2004.

§70-26-105.1.  School districts to which act applies.

The provisions of the Larry Dickerson Flexible Benefits Allowance Act shall apply to school districts participating in the Oklahoma State Education and Employees Group Insurance Board plan or school districts that are self-insured.

Added by Laws 2002, c. 418, § 2, eff. July 1, 2002.

§70-26-106.  Repealed by Laws 1999, c. 334, § 6, eff. July 1, 1999.

§70-26-107.  Repealed by Laws 1999, c. 334, § 6, eff. July 1, 1999.

§70-26-108.  Repealed by Laws 2000, c. 308, § 8, eff. July 1, 2000.

§70-27.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-28.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-29.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-30.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-31.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-32.  Repealed by Laws 1941, p. 410, § 9.

§70-33.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-34.  Repealed by Laws 1943, p. 78, § 43.

§70-35.  Repealed by Laws 1937, p. 230, § 5.

§70-35a.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-35b.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-35c.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-35d.  Repealed by Laws 1979, c. 221, § 18, emerg. eff. May 30, 1979.

§70-35e.  Dropouts - Reports - Tabulation of statistics - Dissemination of information - Report to Legislature - Definition.

A.  It shall be the duty of the superintendent, principal or head teacher of each public or private middle, junior high and high school accredited by the State Department of Education in the State of Oklahoma to notify the State Department of Education quarterly as scheduled by the Department of the name, address, race and age of any pupil dropping out from such school during the preceding quarter.  Such report shall be made on forms prescribed and furnished by the State Department of Education.

B.  The Oklahoma State Board of Education shall cause these statistics of school dropouts to be tabulated by grade and school district.  Information of school dropouts shall be made available to the Oklahoma Department of Career and Technology Education, the Oklahoma Indian Affairs Commission, the Bureau of Indian Affairs and the Department of Health, Education and Welfare.

C.  The State Department of Education shall make an annual report to the Legislature prior to the convening of each regular session thereof of information received and tabulated pursuant to this section.

D.  For the purposes of this section, school dropout means any student who is under the age of nineteen (19) and has not graduated from high school and is not attending any public or private school or is otherwise receiving an education pursuant to law for the full term the schools of the school district in which he resides are in session.

Added by Laws 1972, c. 77, § 1, eff. Oct. 1, 1972.  Amended by Laws 1977, c. 84, § 1, eff. Oct. 1, 1977; Laws 1978, c. 131, § 1; Laws 1994, c. 232, § 5, emerg. eff. May 25, 1994; Laws 2001, c. 33, § 123, eff. July 1, 2001.

§70-35f.  Payment of salary to teachers and other school employees injured by assault - Legal action for reimbursement - Sick leave or personal leave - Workers' compensation.

A.  Any public school teacher, school administrator or other school personnel employee, who is unable to continue his or her contract of employment as a result of injury sustained in the reasonable performance of his or her duties from:

1.  Assault by a pupil, relative of a pupil or person of the pupil's household, or

2.  Injury sustained as a result of quelling or attempting to quell or stop a fight, disorder or any disturbance related to a school function or activity, shall be paid his or her full contract salary for the remainder of that school year or contract year or period, whichever is applicable, or for such period of time thereof as he or she is prevented from teaching or working as a result of the injuries sustained or job loss caused by such injuries during said school year or contract year or period for which he or she had been employed and during which he or she was injured not to exceed in any event the term of the contract; and directing that such school district paying the balance of the contract payments, may file suit against such person or persons or their guardian or guardians for reimbursement of payments so made.

B.  Employees of the public schools of this state who suffer job-related injuries, other than those enumerated in subsection A of this section, which qualify for temporary total disability benefits under the Workers' Compensation Act, Section 1 et seq. of Title 85 of the Oklahoma Statutes, may utilize accumulated sick leave or personal leave on a prorated basis as follows:

At the option of the employee, temporary total disability benefits shall be supplemented by any sick leave or personal leave, or fractional use thereof, available to the injured employee, to the extent that the injured employee shall receive full wages during the employee's temporary absence.  The sum of all temporary total disability payments and any sick leave or personal leave shall in no case combine to exceed one hundred percent (100%) of the employee's net pay as it existed prior to injury.

C.  Nothing in the provisions of this section shall effect the right of the employee or the employer pursuant to the Workers' Compensation Act.

Added by Laws 1973, c. 229, § 1, emerg. eff. May 24, 1973.  Amended by Laws 1996, c. 163, § 1, eff. July 1, 1996; Laws 1996, c. 252, § 2, eff. July 1, 1996; Laws 1997, c. 106, § 1, eff. July 1, 1997.

§7035g.  Medical reports.

A medical report from the treating physician must be furnished to the local school district board to substantiate that said injuries: (1) were disabling, (2) prevented the continuance of such person's employment and (3) the period of said disability.  If a dispute arises on said disability or activity, then either party aggrieved may file suit in district court.  Laws 1973, c. 229, Section 2.  Emerg. eff. May 24, 1973.

Laws 1973, c. 229, § 2, emerg. eff. May 24, 1973.

§70-36.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-37.  Repealed by Laws 1941, p. 410, § 9.

§70-38.  Repealed by Laws 1941, p. 410, § 9.

§70-39.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-61.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-62.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-63.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-64.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-65.  Repealed by Laws 1941, p. 410, § 9.

§70-66.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-66a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-67.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-68.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-69.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-70.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-71.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-72.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-73.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-74.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-75.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-76.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-77.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-78.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-79.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-80.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-91.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-92.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-101.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-101a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-101b.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-102.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-103.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-104.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-105.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-106.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-107.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-108.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-109.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-110.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-111.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-112.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-113.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-114.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-115.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-116.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-117.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-118.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-119.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-120.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-121.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-122.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-123.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-124.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-125.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-126.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-127.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-128.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-129.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-130.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-131.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-132.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-133.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-134.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-135.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70135.1a.  Deputy for school accounts  Counties with population of 41,000 to 42,000  Valuation not more than $6,000,000.

In each county having a population of not less than fortyone thousand (41,000) nor more than fortytwo thousand (42,000) according to the 1940 and each succeeding Federal census and a valuation of not more than Six Million Dollars ($6,000,000.00) tangible properties, nor including valuation of homestead exemptions allowed, there is hereby created in the office of the county treasurer of each county, in addition to all other deputies authorized or provided by law, a deputy for school accounts, for whose salary the county shall be reimbursed out of the surplus revenues of the school districts heretofore served wholly at county expense and whose accounts and funds are kept by, and under the responsibility of, the county treasurer, which reimbursement shall be in the manner hereinafter provided.

Laws 1947, p. 491, § 1.

§70135.1b.  Bond and salary  Appointment  Duties.

Such deputy for school accounts shall be under the same amount and class of bond, and be paid the same amount of salary out of the salary appropriations made and approved for the office of such county treasurer, as that of the head deputy county treasurer in such county.  His appointment shall be by, and he shall serve under and at the direction of, such county treasurer.  Under direction of the county treasurer, it shall be his duty to devote his time and attention to the keeping of the accounts of such county treasurer with the several school districts of the county, of whatever class, whose funds are in custody of such county treasurer and the accounting for which such county treasurer is responsible under the law; he shall keep the school district warrant registers and ledgers, register and schedule for payment the obligations of such districts, apportion school revenues, inspect and file duplicate claims where required by law, record credits and payments and take trial balance for control proof when required, make all reports to school boards and other officers as may be required or provided by law, and do and perform such other duties in relation to such school accounts, including accounts, statistics, receipts, and reports in relation to federal tax withholdings and teacher retirement, as the county treasurer may require and direct.

Laws 1947, p. 491, § 2.

§70135.1c.  Reimbursement for expense.

Reimbursement to the county for the expense to such county for the salary and bond of such deputy of school accounts shall be accomplished in the following manner; the amount of the annual salary of such deputy shall be ratably charged to each school district, dependent and independent, so served, in ratio of the original local appropriations finally approved in each such district so served to the sum total of such original local appropriations finally approved.  As soon as any unappropriated surplus shall occur in the general fund account of any such school district after the beginning of such fiscal year sufficient for such reimbursement, before moving such surplus forward to the same fund account for the next succeeding fiscal year, the County Treasurer shall deduct the amount of reimbursement so determined as aforesaid, transfer the same and place it to the credit of the general fund of the county. Laws 1947 p. 492, Sec. 3.

Laws 1947, p. 492, § 3.

§70135a.  Office created  Reimbursement of county.

In each county having a population of not less than thirteen thousand (13,000) nor more than twenty thousand (20,000) according to the 1960 and each succeeding Federal Decennial Census and a valuation of not more than Twelve Million Dollars ($12,000,000.00) tangible properties, not including valuation of homestead exemptions allowed in any year, there is hereby created in the office of the county treasurer of each county, in addition to all other deputies authorized or provided by law, a deputy for school accounts, for whose salary the county shall be reimbursed out of the surplus revenues of the school districts heretofore served wholly at county expense and whose accounts and funds are kept by and under responsibility of the county treasurer, which reimbursement shall be in the manner hereinafter provided.  Laws 1947 P. 366, Sec. 1; Laws 1951 P. 332, Sec. 1; Laws 1953 P. 543, Sec. 1; Laws 1961 P. 562, Sec. 1.

Laws 1947, p. 366, § 1; Laws 1951, p. 332, § 1; Laws 1953, p. 543, § 1; Laws 1961, p. 562, § 1.

§70135b.  Bond and salary of deputy  Appointment  Duties.

Such deputy for school accounts shall be under the same amount and class of bond, and be paid the same amount of salary out of the salary appropriations made and approved for the office of such county treasurer, as that of the head deputy county treasurer in such county.  His appointment shall be by, and he shall serve under and at the direction of, such county treasurer.  Under direction of the county treasurer, it shall be his duty to devote his time and attention to the keeping of the accounts of such county treasurer with the several school districts of the county, of whatever class, whose funds are in custody of such county treasurer and the accounting for which such county treasurer is responsible under the law; he shall keep the school district warrant registers and ledgers, register and schedule for payment the obligations of such districts, apportion school revenues, inspect and file duplicate claims where required by law, record credits and payments and take trial balance for control proof when required, make all reports to school boards and other officers as may be required or provided by law, and do and perform such other duties in relation to such school accounts, including accounts, statistics, receipts, and reports in relation to federal tax withholdings and teacher retirement, as the county treasurer may require and direct.

Laws 1947, p. 366, § 2.

§70135c.  Manner of reimbursing county.

Reimbursement to the county for the expense to such county for the salary and bond of such deputy of school accounts shall be accomplished in the following manner:  The amount of the annual salary of such deputy shall be ratably charged to each school district, dependent and independent, so served, in ratio of the original local appropriations finally approved in each such district so served to the sum total of all such original local appropriations finally approved.  As soon as any unappropriated surplus shall accrue in the general fund account of any such school district after the beginning of such fiscal year sufficient for such reimbursement, before moving such surplus forward to the same fund account for the next succeeding fiscal year, the county treasurer shall deduct the amount of reimbursement so determined as aforesaid, transfer the same and place it to the credit of the general fund of the county. Laws 1947 P. 366, Sec. 3.

Laws 1947, p. 366, § 3.

§70-136.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-137.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-138.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-139.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-140.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-181.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-182.  Repealed by Laws 1941, p. 410, § 9.

§70-183.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-184.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-185.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-186.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-187.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-188.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-189.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-190.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-191.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-192.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-193.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-194.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-195.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-196.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-197.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-198.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-199.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-200.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-201.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-202.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-203.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-204.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-205.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-206.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-207.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-208.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-209.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-210.  Repealed by Laws 1941, p. 289, § 6.

§70-211.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-212.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-213.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-214.  Repealed by Laws 1951, p. 235, § 34.

§70-251.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-252.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-253.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-254.  Repealed by Laws 1939, p. 182, § 17.

§70-255.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-256.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-257.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-258.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-259.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-260.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-261.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-262.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-263.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-264.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-265.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-266.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-281.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-281a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-281b.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-282.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-283.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-284.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-285.  Repealed by Laws 1941, p. 410, § 9.

§70-286.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-287.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-301.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-302.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-303.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-304.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-305.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-306.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-307.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-308.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-309.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-310.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-311.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-312.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-321.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-322.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-323.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-324.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-325.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-326.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-327.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-328.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-329.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-330.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-331.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-332.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-333.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-334.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-335.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-336.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-351.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-352.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-353.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-354.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-355.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-356.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-357.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-358.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-359.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-360.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-361.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-362.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-363.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-364.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-365.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-366.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-367.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-391.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-392.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-393.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-401.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-402.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-403.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-404.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-405.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-411.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-412.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-413.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-414.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-415.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-416.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-417.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-418.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-419.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-420.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-421.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-422.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-423.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-424.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-425.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-426.  Repealed by Laws 1941, p. 464, § 4.

§70-427.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-428.  Repealed by Laws 1941, pp. 463, 464, § 3.

§70-451.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-452.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-453.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-454.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-455.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-456.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-457.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-457.1.  Repealed by Laws 1965, c. 8, § 1, ef. Feb. 9, 1965.

§70-458.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-459.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-460.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-461.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-462.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-463.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-464.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-465.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-466.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-467.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-468.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-469.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-470.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-471.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-491.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-492.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-493.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-494.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-495.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-496.  Repealed by Laws 1941, p. 416, § 8.

§70-497.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-498.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-499.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-500.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-501.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-502.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-503.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-504.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-505.1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.2.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.3.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.4.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.5.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.6.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.7.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.8.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.9.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.10.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.11.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.12.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-505.13.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70506.1.  Enactment of Compact  Text.

The compact for education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION

ARTICLE I. PURPOSE AND POLICY

A.  It is the purpose of this Compact to:

1.  Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

2.  Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3.  Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.  4.  Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advice in educational opportunities, methods and facilities.

B.  It is the policy of this Compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C.  The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II. STATE DEFINED

As used in this Compact, "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III. THE COMMISSION

A.  The Educational Commission of the states, hereinafter called "the Commission", is hereby established.  The Commission shall consist of seven (7) members representing each party state. One of such members shall be the Governor; two shall be members of the State Legislature selected by its respective houses and serving in such manner as the Legislature may determine; one shall be the Chancellor of the State Regents for Higher Education; one shall be the State Superintendent of Public Instruction; and two shall be appointed by and serve at the pleasure of the Governor, unless the laws of the state otherwise provide.  If the laws of a state prevent legislators from serving on the Commission, six members shall be appointed by and serve at the pleasure of the Governor, unless the laws of the state otherwise provide.  In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the Commission, the guiding principle for the composition of the membership on the Commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public, and nonpublic educational leadership.  Of those appointees, one shall be the head of a state agency or institution, designated by the Governor, having responsibility for one or more programs of public education.  In addition to the members of the Commission representing the party states, there may be not to exceed ten nonvoting Commissioners selected by the steering committee for terms of one year.  Such Commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B.  The members of the Commission shall be entitled to one vote each on the Commission.  No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof.  Action of the Commission shall be only at a meeting at which a majority of the Commissioners are present.  The Commission shall meet at least once a year.  In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the Executive Director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(j).

C.  The Commission shall have a seal.

D.  The Commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vicechairman and a treasurer. The Commission shall provide for the appointment of an executive director.  Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate shall be bonded in such amount as the Commission shall determine.  The executive director shall be secretary.

E.  Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel.  The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

F.  The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G.  The Commission may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same.  Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the Commission.  Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H.  The Commission may establish and maintain such facilities as may be necessary for the transacting of its business.  The Commission may acquire, hold, and convey real and personal property and any interest therein.

I.  The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J.  The Commission annually shall make to the Governor and Legislature of each party state a report covering the activities of the Commission for the preceding year.  The Commission may make such additional reports as it may deem desirable.

ARTICLE IV. POWERS

In addition to authority conferred on the Commission by other provisions of the compact, the Commission shall have authority to:

1.  Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2.  Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3.  Develop proposals for adequate financing of education as a whole and at each of its many levels.

4.  Conduct or participate in research of the types referred to in this article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this Compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5.  Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6.  Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this Compact.

ARTICLE V. COOPERATION WITH FEDERAL GOVERNMENT

A.  If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the Commission by not to exceed ten representatives.  Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the Commission.

B.  The Commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the state, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI. COMMITTEES

A.  To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a Steering Committee of thirty (30) members which, subject to the provisions of this compact and consistent with the policies of the Commission, shall be constituted and function as provided in the bylaws of the Commission.  Onethird of the voting membership of the Steering Committee shall consist of Governors, and the remainder shall consist of other members of the Commission.  A federal representative on the Commission may serve with the Steering Committee, but without vote. The voting members of the Steering Committee shall serve for terms of two (2) years, except that members elected to the first Steering Committee of the Commission shall be elected as follows: fifteen for one (1) year and fifteen for two (2) years.  The Chairman, Vice Chairman, and Treasurer of the Commission shall be members of the Steering Committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices.  Vacancies in the Steering Committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.  No person shall serve more than two terms as a member of the steering committee: provided that service for a partial term of one (1) year or less shall not be counted toward the two term limitation.

B.  The Commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions.  Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C.  The Commission may establish such additional committees as its bylaws may provide.

ARTICLE VII. FINANCE

A.  The Commission shall advise the Governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state.  Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B.  The total amount of appropriation requests under any budget shall be apportioned among the party states.  In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C.  The Commission shall not pledge the credit of any party states.  The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(g) of this Compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner.  Except where the Commission makes use of funds available to it pursuant to Article III(g) thereof, the Commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D.  The Commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established by its bylaws.  However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

E.  The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Commission.

F.  Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VIII. ELIGIBLE PARTIES; ENTRY INTO AND WITHDRAWAL

A.  This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.  In respect of any such jurisdiction not having a Governor, the term "Governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B.  Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C.  Adoption of the compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his state a party only until December 31, 1967.  During any period when a state is participating in this compact through gubernatorial action, the Governor shall appoint those persons who, in addition to himself, shall serve as the members of the Commission from his state, and shall provide to the Commission an equitable share of the financial support of the Commission from any source available to him.

D.  Except for a withdrawal effective on December 31, 1967, in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX. CONSTRUCTION AND SEVERABILITY

This Compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any Government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the State affected as to all severable matters.

Laws 1967 c. 123, Sec. 1.  Emerg. eff. Apr. 27, 1967.

§70-506.2.  Repealed by Laws 1976, c. 22, § 5, oper. July 1, 1976.

§70506.3.  Bylaws  Filing.

Pursuant to Article III(I) of the Compact, the Commission shall file a copy of its bylaws and any amendment thereto with the State Department of Education, with the State Librarian and with the Secretary of State.  Laws 1967 c. 123, Sec. 3.  Emerg. eff. Apr. 27, 1967.

Laws 1967, c. 123, § 3, emerg. eff. April 27, 1967.

§70-507.1.  Repealed by Laws 1982, c. 342, § 13, emerg. eff. June 2, 1982.

§70-507.2.  Repealed by Laws 1982, c. 342, § 13, emerg. eff. June 2, 1982.

§70-507.3.  Repealed by Laws 1982, c. 342, § 13, emerg. eff. June 2, 1982.

§70-507.4.  Repealed by Laws 1982, c. 342, § 13, emerg. eff. June 2, 1982.

§70508.1.  Enactment of Agreement  Text.

The Interstate Agreement on Qualification of Educational Personnel is hereby enacted into law and entered into with all jurisdiction legally joining therein, in the form substantially as follows:

ARTICLE I.  PURPOSE, FINDINGS, AND POLICY

1.  The states party to this Agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession.  It is the purpose of this Agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2.  The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations.  Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources.  Participation in this compact can increase the availability of educational manpower.

ARTICLE II.  DEFINITIONS

As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1.  "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2.  "Designated State official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this Agreement.

3.  "Accept", or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4.  "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5.  "Originating State" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6.  "Receiving State" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

ARTICLE III.  INTERSTATE EDUCATIONAL

PERSONNEL CONTRACTS

1.  The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this Agreement.  A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical, to that prevailing in his own state.

2.  Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3.  No contract made pursuant to this Agreement shall be for a term longer than five (5) years but any such contract may be renewed for like or lesser periods.

4.  Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating State approval of the program or programs involved can have occurred. No contract made pursuant to this Agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5.  The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated.  However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6.  A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE IV.  APPROVED AND ACCEPTED PROGRAMS

1.  Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2.  To the extent that contracts made pursuant to this Agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE V.  INTERSTATE COOPERATION

The party states agree that:

1.  They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this Agreement.

2.  They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE VI.  AGREEMENT EVALUATION

The designated state officials of any party states may meet from time to time as a group to evaluate progress under the Agreement, and to formulate recommendations for changes.

ARTICLE VII.  OTHER ARRANGEMENTS

Nothing in this Agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VIII.  EFFECT AND WITHDRAWAL

1.  This Agreement shall become effective when enacted into law by two states.  Thereafter it shall become effective as to any State upon its enactment of this Agreement.

2.  Any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states.

3.  No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE IX.  CONSTRUCTION AND SEVERABILITY

This Agreement shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the Constitution of any state or of the United States, or the application thereof to any Government, agency, person, or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this agreement shall be held contrary to the Constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters.

§70508.2.  Designated state official.

The "designated state official" for this State shall be State Superintendent of Public Instruction.  The State Superintendent of Public Instruction shall enter into contracts pursuant to Article III of the Agreement only with the approval of the specific text thereof by the State Board of Education.

Laws 1970, c. 248, § 2, eff. July 1, 1970.

§70508.3.  Filing and publishing of contracts.

True copies of all contracts made on behalf of this state pursuant to the Agreement shall be kept on file in the State Department of Education and in the office of the Secretary of State. The State Department of Education shall publish all such contracts in convenient form.

Laws 1970, c. 248, § 3, eff. July 1, 1970.

§70-508.4.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§70509.1.  Purpose  Jurisdiction.

It is the purpose of this act to strengthen methods of administering employeremployee relations through the establishment of an orderly process of communications between school employees and the school district.  The district courts are vested with jurisdiction to prevent and restrain violations of this act and shall have jurisdiction in all other cases arising under this act to grant relief to the employer or recognized employee organization for violations of this act using procedures set forth in Sections 1381 through 1397 of Title 12 of the Oklahoma Statutes.

Amended by Laws 1983, c. 120, § 1, emerg. eff. May 17, 1983.

§70-509.2.  Recognition of employee organization - Bargaining unit defined - Petition for election - Conduct of election.

A.  The local board of education shall recognize an employee organization designated by an election of the employees in an appropriate bargaining unit as the exclusive representative of all the employees in such unit.  The members of an employee organization shall be employees as defined in paragraphs 1, 2 and 3 of this subsection and Section 1-116 of this title.  The recognition of such employee organization shall be made by the local board no later than fourteen (14) days after said election.  Any person who desires not to be represented by any organization may so state in writing to his or her board of education.  Appropriate bargaining units are defined as follows; however, such definition shall not be construed, of itself, as requiring that bargaining units engage in bargaining or act to disengage from bargaining:

1.  Employees who are employed and certified as principals and assistant principals and who have responsibilities for the supervision of classroom teachers shall constitute an appropriate unit;

2.  All other employees who are required by the position in which employed to be licensed or certified as teachers or entry year teachers as those terms are defined in Section 1-116 of this title and who do not hold supervisory authority with respect to other teachers in the district shall constitute an appropriate unit; and

3.  All employees who are not required by their job description to be a principal, licensed or certified teacher, superintendent or other administrator shall constitute a separate bargaining unit.

Provided, if employees categorized according to paragraphs 2 and 3 of this subsection were organized for bargaining as a single unit as of April 14, 1986, or are at any time employed in a district having fewer than seventy-five employees in the two categories taken together, said employees may, for such time as a majority of the employees in each category indicate by secret ballot vote they share a single community of interest, constitute a single appropriate unit.  Further provided, any final judgment of the Supreme Court denying such community of interest in any school district shall have the effect of rendering inappropriate all units, in whatever school districts they exist, which include employees of both categories.

B.  1.  Within seven (7) business days of receiving a sealed packet containing an employee petition filed by or on behalf of thirty-five percent (35%) or more of the employees in a unit, such petition calling for an election to determine which, if any, employee organization represents the employees in a bargaining unit, the board shall arrange for verification that there are a sufficient number of correct names to constitute at least thirty-five percent (35%) of the employees in the unit.  Such arrangements shall include the transmitting of the sealed packet and a list of employees eligible to be included in the bargaining unit to the individual designated pursuant to the provisions of paragraph 2 of this subsection.

2.  The petition calling for the secret ballot election shall contain only the names of employees of the bargaining unit who have signed and dated said petition.  Within thirty (30) days of receipt of the sealed packet by the district court judge in and for the county in which the school district has its main office, the sealed packet shall be opened and the petition shall be verified by an individual designated by the district judge of such court for the county in which the school district has its main office.  Upon verification of the number of signatures on the petition, the district court judge shall notify in writing the district board of education and any employee organization that has requested notice of the verification.  Under no circumstances shall the individual so designated reveal the names of employees who signed or did not sign the petition.  If an employee has signed more than one petition, the name of the employee shall be removed from each petition.

3.  The period of time for signing of a recognition petition shall commence upon receipt of written notification by the local school board from an organization indicating that it intends to circulate a petition and shall cease thirty (30) days thereafter. Provided, if an organization recognized as representative of a unit for bargaining is being challenged for discontinuation of representation as provided in paragraph 7 of subsection C of this section or is being challenged by another organization seeking recognition, the period for signing shall commence on the first day of February and end on the last day of that same February.

C.  1.  Not less than forty-five (45) days nor more than sixty (60) days after receipt of notification that the petition has been verified as sufficient, a secret ballot election shall be held to determine which, if any, employee organization shall represent the unit.  No election shall be held for a unit within which a valid election was held in the preceding two (2) years.

On or after March 2, 1995, the local board shall recognize within ten (10) days an organization which has obtained signed authorization from a majority of the employees eligible to be included in the unit but has not been recognized.  No election shall be held for such unit within two (2) years of recognition.  An appropriate election ballot shall be printed for this election, which contains the names of all employee organizations having presented a petition verified as signed by at least thirty-five percent (35%) of the employees eligible to be in the unit to represent or currently recognized as representing the unit; provided, no such organization shall be shown on the ballot unless the organization pays to the local board a filing fee of Two Hundred Fifty Dollars ($250.00).  The ballot shall also provide an option whereby any employee of the unit may indicate a preference that the unit not be represented by any organization.  Every organization that receives at least fifteen percent (15%) of the vote in the election shall be reimbursed the Two Hundred Fifty Dollars ($250.00) by the local board.  The local board shall use any remaining filing fee money to help offset the cost of the validation process of the petition, if any, as well as any election costs incurred.

2.  When none of the choices on the ballot receives a majority of the votes, a runoff election shall be conducted on the fourteenth day following the first election between the two choices which received the largest number of votes in the preceding election.

3.  The employee organization or organizations and the local school board shall, by agreement, determine the method by which each election shall be conducted.  All costs incurred in an election shall be shared equally by all parties involved.

If no agreement can be reached by thirty (30) days prior to the election, the local board of education shall notify the county election board of the county in which the board is located of such fact, and the following method for conducting the secret ballot election shall be followed and conducted by the county election board:

a. At the time of such notice, the board of education shall provide to the county election board:

(1) a list of all the polling places for the election, such list to include every middle school or junior high school and the central administration office in the district;

(2) a list of names of all the persons eligible to vote in said election, such list to be in alphabetical order and duplicated in such number that there shall be one for each polling place, plus an additional five copies;

(3) the names of each organization entitled to have its name appear on the ballot; and

(4) the date of the election which shall not be a special election date specified by subsection B of Section 3-101 of Title 26 of the Oklahoma Statutes.

b. Ballots for the election shall be printed by the county election board in the same manner as for other elections conducted by the county election board, insofar as is possible.  The names of organizations shall be listed on the ballot in the order in which said names are furnished to the county election board by the board of education.  The option specifying that no organization shall represent the employee bargaining unit shall be listed last on the ballot, in such language as may be specified by the local board.

c. The secretary of the county election board shall appoint an inspector, judge and clerk for each polling place.  The inspector, judge and clerk shall be selected from among the regular precinct officials in the county.

d. Polling places shall be open from 7:00 a.m. to 7:00 p.m. on the day of the election.  Any eligible person who appears to vote no later than 7:00 p.m. shall be entitled to vote.

e. Eligible voters may vote after signing their signatures beside their names on the list of names of all the persons eligible to vote in the election.  The voter shall place his or her ballot in the ballot box in the presence of the inspector.

f. Each organization entitled to have its name appear on the ballot shall be permitted to appoint one challenger at each polling place.  Each such challenger shall be properly identified as such, and shall be limited to inquiring of a prospective voter, said prospective voter's name, address, job classification and work site.  The challenger may challenge the right of any prospective voter to vote by so informing the judge.  Upon being so challenged, the prospective voter may vote if, after being informed by the judge of such a challenge, the voter signs his or her signature beside his or her name on the list of names of all the persons eligible to vote in said election.  If same occurs, the judge shall write the words "Challenged by _____" beside the voter's signature.

g. The county election board shall certify in writing the results of the election to the board of education on the day following the election and on the same day shall mail a copy of the certification to all employee organizations that have requested copies of the certification.

h. Costs of the election shall be paid to the county election board by the board of education.  The costs shall include the regular salaries of the inspector, judge, and clerk, in addition to all other necessary and reasonable costs.  Such costs shall include compensation for members of the county election board, including the secretary.

i. Anyone guilty of voting more than one time in the election will be guilty of a misdemeanor and subject to a fine of Two Hundred Dollars ($200.00) or thirty (30) days in the county jail.

4.  No employee shall use regularly scheduled duty time for campaign purposes.

5.  A list of the employees eligible to vote in the election including their names, addresses, phone numbers, job classification and work site shall be provided not less than fourteen (14) days before the election to each organization listed on the official ballot.

6.  Any local board or organization challenging the results of any election held pursuant to the provisions of this section shall post with the district court a bond of One Thousand Dollars ($1,000.00) which shall be forfeited if the court finds that the challenge is in bad faith.

7.  In any February more than two (2) years after recognition of an organization pursuant to the provisions of this section and upon the receipt of a petition calling for discontinuation of representation signed by thirty-five percent (35%) of the employees eligible to be included in the unit, a local board shall call an election to determine whether the members of a unit wish to discontinue being represented for bargaining.  If a majority of the votes cast are votes to discontinue representation, efforts to gain recognition by any organization shall be prohibited for a period of two (2) years commencing with the expiration of the contract then in force.  The ballots used in such election shall, without reference to any organization by name, offer the single choice of continued representation or discontinuation of representation.

Added by Laws 1971, c. 325, § 2.  Amended by Laws 1978, c. 221, § 1, emerg. eff. April 24, 1978; Laws 1982, c. 102, § 1; Laws 1986, c. 130, § 1, emerg. eff. April 14, 1986; Laws 1989, c. 260, § 1; Laws 1993, c. 100, § 1, eff. July 1, 1993; Laws 1994, c. 345, § 2, eff. July 1, 1994; Laws 1995, c. 1, § 28, emerg. eff. Mar. 2, 1995; Laws 2000, c. 358, § 13, eff. July 1, 2000.

NOTE:  Laws 1994, c. 190, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. Mar. 2, 1995.

§70-509.2a.  Bargaining unit determination of bargaining election dispute - Procedure - Appeal.

A.  In the event of a bargaining unit determination or a bargaining election dispute, the following procedure shall apply:

1.  In the event of a bargaining election dispute, within seven (7) calendar days of receipt of verification of number of signatures on the petition from the county election board or the receipt of election results from the county election board or other organization agreed upon by the parties to conduct the election, either party shall give notice in writing of a dispute and the facts on which the dispute is based to the other parties involved, and the State Superintendent of Public Instruction requesting appointment of a dispute resolution committee.  In the event of a bargaining unit determination dispute either party shall give notice in writing of a dispute and the facts on which the dispute is based to the other parties involved, and the State Superintendent of Public Instruction requesting appointment of a dispute resolution committee.  The status quo that existed between the parties prior to the incident giving rise to the dispute shall be maintained through the resolution of the dispute including district court proceedings unless the court orders otherwise upon proper application by a party; any election scheduled pursuant to a disputed petition shall be stayed pending resolution of the dispute including district court proceedings;

2.  Within ten (10) days of receipt of notification that a dispute resolution committee is needed, the State Superintendent of Public Instruction shall form a dispute resolution committee consisting of three (3) members selected at random from the list of fact-finders maintained by the State Board of Education pursuant to Section 509.7 of Title 70 of the Oklahoma Statutes.  The State Superintendent shall notify the members of the committee of their selection and set a date for the committee's first meeting to be held no later than seven (7) calendar days following selection of the committee.  The committee shall elect a chair at its first meeting;

3.  Within five (5) calendar days after the selection of the chair, the representatives of the parties involved in the dispute shall present to the members of the committee written comments on the issues related to the dispute.  Each party shall furnish the other parties copies of documents presented to the committee.  Within fifteen (15) calendar days of selection of the chair, the chair shall convene the committee for a meeting with the representatives of the parties.  Within twenty (20) calendar days of selection of the chair, the committee shall present its findings and recommendations in writing to the board of education and other parties involved in the dispute;

4.  If any party decides to reject the committee's recommendations the party must, within seven (7) days after receipt of the committee's written recommendation, request a meeting of the parties involved in the dispute.  At the meeting the parties shall exchange written statements expressing their rationale for rejecting any recommendation and shall attempt to clarify differences;

5.  At any time following issuance of the dispute resolution committee's findings and recommendations but prior to the initiation of judicial review, the committee shall provide necessary clarification to all parties at the request of any party.  The committee shall provide written clarification within ten (10) calendar days of the request;

6.  The local board shall file a copy of the written findings and recommendations, including any written clarifications, of the dispute resolution committee with the Office of the State Superintendent of Public Instruction.  If the effort to resolve differences is successful, the parties shall forward a copy of their agreement to the State Superintendent of Public Instruction.  If the effort to resolve differences is unsuccessful, the local board of education shall notify the State Superintendent of Public Instruction in writing of the parties' inability to agree;

7.  Within fifteen (15) calendar days of the date of notification of the parties' inability to agree any party may appeal for judicial review of the committee's findings and recommendations in the district court of the county in which the administrative office of the school district is located.  The review shall be conducted by the court without a jury and shall be confined to the written record consisting of the dispute resolution committee's findings and recommendations, written statements furnished to the dispute resolution committee by the parties, and written statements exchanged among the parties as required in this section.  In cases of alleged irregularities in procedures required in this section, the court may take testimony.  The court, upon request or upon its own motion, shall hear oral argument and receive written briefs; and

8.  The court shall accept the dispute resolution committee's findings and order the parties to comply with the dispute resolution committee's recommendations if the findings and recommendations are found to be valid and the proceedings are found to be free of prejudicial error to any party.  Provided the court may enter an order overruling the committee's findings and recommendations, in whole or in part, and order its resolution of the dispute, if the court finds that the committee's findings, inferences, conclusions, or decisions are:

a. in violation of constitutional provisions,

b. in excess of the authority of the committee,

c. made upon unlawful procedure,

d. affected by other error of law,

e. clearly erroneous in view of the reliable, material, probative, and competent evidence, including matters properly noticed by the committee, upon examination and consideration of the entire record as submitted but without otherwise substituting its judgment as to the weight of the evidence for that of the committee on question of fact,

f. arbitrary or capricious, or

g. lacking findings of fact upon issues essential to the decision.

The court's final order shall be issued no later than sixty (60) days following the date the appeal is filed.

B.  An aggrieved party without a motion for a new trial may secure a review of any final judgment of a district court under this section by appeal to the Oklahoma Supreme Court.  The appeal shall be taken in the manner and time provided by law for appeal to the Supreme Court from the district court in civil actions.

Added by Laws 1994, c. 190, § 3, eff. July 1, 1994.

§70509.3.  Local board representatives.

The local board shall choose representatives who shall bargain for the board, and the recognized organization shall choose representatives who shall bargain for the organization.  The local board representatives shall be presently serving on the board or employed by said board and no other person shall represent the board.  Provided nothing herein shall prohibit the employment of legal counsel for consultative purposes by local board or organization.

Amended by Laws 1986, c. 130, § 2, emerg. eff. April 14, 1986.

§70-509.4.  Repealed by Laws 1986, c. 130, § 7, emerg. eff. April 14, 1986.

§70-509.5.  Repealed by Laws 1986, c. 130, § 7, emerg. eff. April 14, 1986.

§70509.6.  Meetings with representatives  Good faith negotiations.

Once an organization has been recognized, the board of education or its duly designated representative must meet with the duly designated representative of the organization and within sixty (60) days shall complete an agreement outlining negotiation procedures.  The board of education and the representatives of the organization must negotiate in good faith on wages, hours, fringe benefits and other terms and conditions of employment.  To negotiate in good faith shall mean both parties must be willing to consider proposals in an effort to find a mutually satisfactory basis for agreement and must be willing to discuss their respective contract proposals.  If either party objects to the other's contract proposals, the objecting party must support its objections with rationale.  Any allegation by either party that there has been a failure to comply with the provisions of this section shall be resolved through the dispute resolution procedure for resolving a unit determination dispute as set forth in subsection A of Section 509.2 of this title.

Added by Laws 1971, c. 325, § 6.  Amended by Laws 1986, c. 130, § 3, emerg. eff. April 14, 1986; Laws 1986, c. 293, § 1; Laws 1994, c. 319, § 5, eff. Sept. 1, 1994.

§70509.7.  Impasses  Procedure.

A procedure for resolving impasses will be developed by the board of education and the representatives of the organization.  Said procedure shall include the actions set forth in this section and may include such other actions as are agreed to by both parties.  Unless otherwise provided for by law, "days" means calendar days.  Time limits set forth herein may be extended by mutual agreement of the parties.

A.  If negotiations are not successfully concluded by the first day of school, impasse shall exist.  At any earlier time, either party may declare impasse.  Upon reaching of impasse, the items causing the impasse shall be referred to a threemember fact-finding committee.  This committee shall consist of:

1.  One member who shall be selected by the representatives of the organization within five (5) days after the reaching of impasse;

2.  One member who shall be selected by the local board of education within five (5) days after the reaching of impasse; and

3.  One member who shall serve as chairperson of the committee and shall be selected as follows:

a. The State Board of Education shall appoint as fact-finders not less than twenty nor more than thirty persons to be placed on the State Superintendent's list of fact-finders.  The appointees must reside in Oklahoma, must be neutral and unbiased and must be knowledgeable in the fields of school operations, school finance, personnel management, dispute resolution and hearing procedures.  The appointees shall not currently be elected public officers or employees of a board of education or officers or employees of an organization of education employees.  No person who is related within the second degree by consanguinity or affinity to an elected public officer, to an employee of the local board of education that is involved in the impasse, or to an employee of an organization of education employees shall be eligible to serve as a fact-finder.

b. An appointee shall serve until such appointee resigns or is removed by the State Board of Education from the State Superintendent's list of fact-finders.  An appointee must be removed immediately if he or she becomes an elected public officer or employee of a board of education or an officer or employee of an organization of education employees.

c. Within ten (10) days of being notified that a fact-finder is needed, the State Superintendent of Public Instruction or designee shall provide the names of five potential fact-finders selected at random from the list of appointees who are available to serve as a member and the chairperson of the committee.  The parties shall select the fact-finder from the five names within fifteen (15) days after receiving the list of fact-finders.

d. It shall be the responsibility of the State Board of Education to establish rules, regulations, training, hearing procedures, and payment schedules to implement the provisions of this paragraph.

B.  Within five (5) days after the selection of the chairperson, the representatives who have been negotiating for the board and for the organization shall meet to exchange written language on each item at impasse.  The exchanged documents shall also be furnished by each party to the chairperson and other members of the committee.

C.  The chairperson shall convene the committee for fact finding.  This committee shall meet with the representatives of both parties.  Within twenty (20) days after the chairperson is selected, the committee shall present written recommendations to the local board and to the organization.

D.  If either party decides it must reject one or more of the committee's recommendations, said party must, within seven (7) days after the committee has presented its recommendations, request a meeting of the representatives who have been negotiating for the board and for the organization.  The parties shall meet within seven (7) days of the request, unless both parties deem it unnecessary.  At such meeting, the representatives shall exchange written statements expressing each party's rationale for rejecting each recommendation found unacceptable and shall attempt to clarify any remaining differences.  The representatives shall then resume good faith effort to resolve the remaining differences; provided, after fourteen (14) days after the exchange of the written statements, either party may discontinue such effort.

E.  The local board shall file a copy of the fact-finding report with the office of the State Superintendent of Public Instruction.  If the effort to resolve differences is successful, the parties shall draft a written agreement and present the agreement to both parties for ratification, and such agreement shall also be forwarded to the State Superintendent of Public Instruction.  If the effort to resolve differences is unsuccessful, the local board of education shall forward to the State Superintendent of Public Instruction in writing its final disposition of the negotiations impasse process within thirty (30) days of the effective date of implementation.

Laws 1971, c. 325, § 7; Laws 1986, c. 130, § 4, emerg. eff. April 14, 1986; Laws 1986, c. 293, § 2; Laws 1992, c. 102, § 1, eff. July 1, 1992; Laws 1994, c. 190, § 2, eff. July 1, 1994.

§70509.8.  Strikes illegal.

The procedure provided for herein for resolving impasses shall be the exclusive recourse of the organization.  It shall be illegal for the organization to strike or threaten to strike as a means of resolving differences with the board of education.  Any member of an organization engaging in a strike shall be denied the full amount of his wages during the period of such violation.  If the organization or its members engage in a strike, then the organization shall cease to be recognized as representative of the unit and the school district shall be relieved of the duty to negotiate with such organization or its representatives.

Amended by Laws 1986, c. 130, § 5, emerg. eff. April 14, 1986.

§70509.9.  Discrimination prohibited  Certain acts prohibited.

No employee shall be discriminated against by the board of education, superintendent or any other administrative officer of a district or by any employee organization, its officers or any member thereof because of his exercise or nonexercise of rights under this act.  It shall be prohibited for an employee organization, employee or employer to impede, restrain or coerce an employer or employees in the exercise of the rights guaranteed in Sections 509.1 through 509.10 of this title.

Amended by Laws 1983, c. 120, § 2, emerg. eff. May 17, 1983; Laws 1986, c. 130, § 6, emerg. eff. April 14, 1986.

§70-509.10.  Prior agreements not affected.

Nothing in this act shall be construed to annul or modify or to preclude the renewal or continuation of any lawful agreement heretofore entered into between any school district and any representative of its employees, except to the extent that such agreement is in conflict with the provisions of this act.

Laws 1971, c. 325, § 10.

§70-509.11.  Denial of statewide professional educators' association access to employees prohibited.

A.  No school district, employee of a school district, or employee organization shall deny by any means, including a collective bargaining agreement, a statewide professional educators' association equal access to employees of the school district, to the same extent that access is granted to other educators' associations.  For purposes of this section, access shall include, but is not limited to:

1.  Setting up informational tables at in-service or other similar teacher meetings;

2.  Speaking at in-service or other similar teacher meetings;

3.  Distributing information in school mail boxes or through the school e-mail system;

4.  Utilizing school district meeting rooms during nonworking hours;

5.  Representing employees in employment matters, when requested by the employee;

6.  Posting information on school district bulletin boards; and

7.  Utilizing school district printing services.

B.  Any association which utilizes school district facilities or services shall reimburse the district for any costs incurred by the district.

Added by Laws 2005, c. 432, § 12, eff. July 1, 2005.

§70-521.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-522.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-523.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-524.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-525.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-526.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-527.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-528.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-529.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-530.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-531.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-532.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-533.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-541.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-542.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-543.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-544.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-545.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-546.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-547.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-561.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-562.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-563.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-564.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-565.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-571.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-572.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-573.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-574.  Repealed by Laws 1941, p. 462, § 1.

§70-575.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-581.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-582.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-583.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-591.  Repealed by Laws 1941, p. 462, § 1.

§70-592.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-593.  Repealed by Laws 1943, p. 78, § 43.

§70-594.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-595.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-596.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-597.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-598.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-599.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-600.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70611.  Management of permanent school fund.

The Commissioners of the Land Office, consisting of the Governor, the Lieutenant Governor, State Auditor and Inspector, Superintendent of Public Instruction, and the President of the Board of Agriculture, are hereby authorized and empowered to manage, loan, invest and deposit, the permanent school fund donated to the State of Oklahoma by the Congress of the United States, or arising from the sale of lands and from other sources.

R.L.1910, § 7652; Laws 1979, c. 30, § 51, emerg. eff. April 6, 1979.

§70612.  Disposition of funds until invested.

Until such time as said funds may be safely and advantageously invested in the securities mentioned in the preceding section, said Commissioners of the Land Office are hereby authorized and empowered to deposit said sums in such banks or trust companies as they may select, but shall in every case take as security for such deposits the following classes of securities and no others:  Bonds of the State of Oklahoma, bonds of the counties, school districts, cities and towns of this state, state and county warrants, and approved State, county and municipal bonds of other states, bonds of the United States, first mortgages on real estate, warrants or other legal evidence of indebtedness authorized by law to be issued by municipalities in payment of paving, sewer, waterworks, electric light, or other public indebtedness and for the payment of which a special tax is authorized to be levied and collected, and as additional security on any deposit which said Board may make the said Commissioners of the Land Office shall have authority to accept surety companies or trust companies as sureties, but in each case said Board of Land Commissioners shall accurately investigate the value of securities offered for such deposits:  Provided, however, that such surety company or trust company shall neither be in any manner interested directly or indirectly in any bank or trust company for which it becomes additional surety; nor shall any surety, bonding or trust company be accepted as additional surety that has more than onefourth (1/4) of its paid capital invested in bank stock.  The said Board of Land Commissioners may, whenever they deem it advisable require additional securities after a deposit is made as they deem necessary to secure the safety of the deposit.

R.L.1910, § 7654.

§70613.  Report to Legislature.

The Commissioners of the Land Office shall report to each Legislature the condition and management of such funds.

R.L.1910, § 7656.

§70614.  Apportionment and payment of income to schools.

The Commissioners of the Land Office shall apportion the income accruing from the Permanent School Fund and the ad valorem taxes collected by the state from which proper reports have been received by the Superintendent of Public Instruction.  All such monies remaining in the hands of the Commissioners of the Land Office and in the State Treasury at the close of each calendar month shall be apportioned and paid over to the schools within fifteen (15) days following the close of each such month.

R.L.1910, § 7657; Laws 1917, c. 244, p. 453, § 1; Laws 1992, c. 111, § 6, emerg. eff. April 21, 1992.

§70615.  Basis of apportionment.

The apportionment shall be made to the school districts of the county on the basis of school population as determined pursuant to the provisions of Section 56 of this act for the preceding school year as certified by the State Board of Education.  The Commissioners of the Land Office, in distributing all funds mentioned in this section, shall draw their order on the State Treasurer or other officer having custody of such funds, in favor of the schools of the counties respectively, entitled to school monies, using electronic funds transfer as defined by the Office of the Oklahoma State Treasurer:  Provided, that the federal appropriation made shall be apportioned by said Commissioners, to the several schools, entitled to the same under Act of Congress providing for said appropriation, in proportion to the number of children of school age shown by the last federal census.

R.L. 1910, § 7658; Laws 1986, c. 259, § 58, operative July 1, 1986; Laws 1992, c. 111, § 7, emerg. eff. April 21, 1992.

§70616.  Commissioners may make rules.

The Commissioners of the Land Office are hereby authorized and empowered to make all necessary rules and regulations, for the purpose of carrying into effect the provisions of this law.  R.L. 1910 Sec. 7659.

R.L.1910, § 7659.

§70-617.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-618.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§70619.  Designation of fund.

The State Auditor and Inspector, Treasurer, Commissioners of the Land Office, and all other officers of the state, are hereby directed and required to use the term "Section Thirteen Fund State Educational Institutions" upon all their records as the proper name for designating the fund created by virtue of the Enabling Act and the Constitution.

R.L.1910, § 7662; Laws 1979, c. 30, § 52, emerg. eff. April 6, 1979.

§70-620.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70621.1.  Purposes for which funds expended.

The institutions of higher learning eligible for participation in the Section Thirteen Fund and the New College Fund, as provided in the Enabling Act, Sections 8 and 12; the Constitution of the State of Oklahoma, Article XI, Sections 1 and 5; Title 70, Section 617, O.S. 1951; and Title 64, Section 355, O.S. 1951, are hereby authorized to expend said funds from time to time as needs arise for the construction and purchase of buildings, for the purchase of equipment, and for other capital additions.  The provisions of this act shall be cumulative to existing laws.

Laws 1947, p. 510, § 1.

§70621.2.  Partial invalidity.

It is the intention of the Legislature to enact each and every part of this act and if any section, paragraph, sentence, item, or clause of this act shall for any reason be held unconstitutional such decision shall not affect the validity of the remaining portions of this act.

Laws 1947, p. 511, § 2.

§70-622.  Fund established.

There is hereby established in the State Treasury the Student Educational Assistance Fund, for the purposes hereinafter stated.  The State Treasurer's office is hereby authorized to receive on behalf of the fund such future appropriations, gifts, grants, and donations as may be made thereto by the Legislature and received from other sources.

Laws 1965, c. 482, § 1, emerg. eff. July 14, 1965.

§70-623.  Guaranteeing of loans - Conditions - Rules.

The Oklahoma State Regents for Higher Education are hereby authorized to utilize the Student Educational Assistance Fund and to administer the student loan guarantee program under the federal Higher Education Act of 1965 for guaranteeing loans made by private or public lending institutions to applicants for such loan guarantees for the purpose of obtaining financial assistance for attendance at any vocational rehabilitation school, vocational education or trade school, or any institution of higher learning, under the following conditions:

1.  Every such applicant shall demonstrate to the satisfaction of the State Regents or their delegate or delegates that the student is a worthy applicant for such assistance, that the student is unable to obtain funds necessary for an adequate program of education at the institution of the student's choice without such assistance, and shall undertake repayment of the loan guarantee in compliance with conditions stated herein;

2.  No such loan guaranteed by the State Regents through the Student Educational Assistance Fund, except as required by federal regulation, shall require repayment while the student is pursuing at least a half-time course of study on a continuing basis in a vocational rehabilitation school, vocational education or trade school, or institution of higher learning.  The rate of interest on the loan shall be subject to the approval of the State Regents, but shall not be in excess of the interest or rate of interest allowable in any similar federally guaranteed Student Loan Program;

3.  The State Regents are further authorized and empowered to promulgate such rules and procedures with respect to applicant eligibility, terms of loans, and other matters they may consider appropriate, as will facilitate the program authorized by this act, and as will not conflict with the terms hereof.  Such procedures may include, but not be limited to, entering into agreements with other Federal Family Education Loan Program (FFELP) participants such as schools, lenders, servicers, secondary markets, collection agencies, guarantee agencies, and the United States Department of Education.  It is the intent of the Legislature that the State Regents consider the hardships existing due to previous requirements of applicants.  That, further, the State Regents make every effort to consolidate previous loans of full-time students for students now qualifying as part-time students and guarantee these combined loans;

4.  The State Regents may notify each licensing board in this state of the default of payment of the student in accordance with Section 623.1 of this title;

5.  A licensing agency shall provide information indexed by social security number to the State Regents when such information is requested for use in the default prevention efforts or collection of defaulted student loans guaranteed by the State Regents.  Any information disclosed under this provision shall be utilized for the purpose outlined herein and shall be held strictly confidential by the State Regents.  No member or employee of any entity who discloses information pursuant to this section shall be criminally or civilly liable for any error or omission in the disclosure of such information; and

6.  In addition to other collection methods authorized by law, the State Regents may establish and implement programs for administrative garnishment and wage withholding, in accordance with applicable federal laws and regulations, to collect on defaulted student loans.

Added by Laws 1965, c. 482, § 2, emerg. eff. July 14, 1965.  Amended by Laws 1967, c. 3, § 1, emerg. eff. Feb. 8, 1967; Laws 1984, c. 131, § 1, emerg. eff. April 10, 1984; Laws 1996, c. 261, § 1, eff. July 1, 1996; Laws 1999, c. 66, § 1, eff. July 1, 1999.

§70-623.1.  Licensees in default - Suspension of licenses.

A.  For licensees determined to be in default, pursuant to the applicable federal regulation, the Oklahoma State Regents for Higher Education shall prescribe rules and procedures to provide an opportunity for the licensee to enter into a satisfactory repayment agreement and an opportunity for a hearing prior to notification of a licensing board.  At least thirty (30) days prior to notification of the appropriate licensing board, the State Regents shall mail to the licensee's last-known address, a written notice of:

1.  The nature and amount of the debt;

2.  The intention of the State Regents to issue notification of default to the appropriate licensing board or boards; and

3.  The explanation of the licensee's rights.

B.  Following the determination of default, as defined by federal law, the licensee shall be provided the opportunity of a hearing conducted by a hearing official appointed by the State Regents.  The hearing official may be any qualified individual, including an administrative law judge, not under the direct supervision or control of the State Regents.  Upon written request by the licensee, the decision of the hearing official may be appealed to the State Regents.  The State Regents may notify each licensing board in this state of any person who has been determined to be in default on a student loan; provided, the State Regents may consider hardship circumstances in their decision whether to proceed with notification.  Except as otherwise provided in this section, upon receipt of the notice, the licensing boards shall suspend and not renew the license of the licensee until further notification by the State Regents.

C.  Except as otherwise provided in this section, no further administrative review or contested case proceeding within or by the licensing board is required upon notification of the State Regent's determination of default.  No licensing board shall be held liable for any suspension or nonrenewal of a license or commercial driver license pursuant to the provisions of this act.

D.  The State Regents shall notify, as soon as possible and no later than ten (10) business days, each licensing board when a formerly reported licensee is no longer in default status due to repayment in full, loan rehabilitation or some other action that discharges the licensee of responsibility for repayment or when the licensee achieves satisfactory repayment status.  Except as otherwise provided in this section, the issuing licensing board shall reinstate or renew the license of the licensee within thirty (30) days of receiving notice from the State Regents, contingent upon the requirements of the licensing board.

E.  If the Oklahoma Bar Association receives notice that a licensed attorney is in default, the Bar Association must begin proceedings by which the attorney may be suspended pursuant to Rules Governing Disciplinary Proceedings.  If suspended, the attorney may be reinstated pursuant to reinstatement procedures as provided in the Rules Governing Disciplinary Proceedings.

F.  For purposes of this act:

1.  "Licensing board" means any bureau, department, division, board, agency or commission of this state or of a municipality in this state that issues a license;

2.  "License" means a license, certificate, registration, permit, approval or other similar document issued by a licensing board granting to an individual a right or privilege to engage in a profession, occupation or business, including Class A, B or C commercial driver licenses issued pursuant to Title 47 of the Oklahoma Statutes; and

3.  "Licensee" means any individual who is issued a license by any licensing board in this state.

Added by Laws 1996, c. 261, § 2, eff. July 1, 1996.  Amended by Laws 1999, c. 66, § 2, eff. July 1, 1999.

§70624.  Revocation or termination of student loans, grants, etc.  Grounds

Section 624.  Any student loan, grant, fellowship, teaching fellowship or other means of financial assistance authorized by and/or under the control of the Oklahoma State Regents for Higher Education, any operating Board of Regents of Oklahoma Universities or Colleges, or any employee or employees of any university, college or other institution of higher learning, whether such loan, grant, fellowship, teaching fellowship or other means of financial assistance be financed by state or federal funds, or both, may be revoked or terminated by the person or persons authorizing and/or controlling same for any of the following reasons:

1.  unlawful participation in a riot as defined by the Penal Code;

2.  unlawful manufacture, preparation, delivery, sale, offering for sale, barter, furnishing, giving away, possession, control, use or administering of narcotic drugs, marijuana, barbiturates or stimulants;

3.  willful or unlawful destruction of or damage to state property;

4.  conviction, while enrolled in such university, college or other institution of higher learning, of a crime involving conversion of property or moral turpitude.

Laws 1970, c. 146, § 1, emerg. eff. April 7, 1970.

§70625.1.  Fund established.

There is hereby established the Oklahoma Rural Medical Education Loan and Scholarship Fund.  The fund shall be administered by the Physician Manpower Training Commission under the provisions of Section 625.9 of this title.

Laws 1970, c. 82, Section 1; Laws 1976, c. 212, Section 13. Emerg. eff. June 7, 1976

Laws 1970, c. 82, § 1, emerg. eff. March 26, 1970; Laws 1976, c. 212, § 13, emerg. eff. June 7, 1976.

§70625.2.  Scholarships  Power to grant

The Physician Manpower Training Commission shall be authorized and empowered to grant scholarships to qualified students who are bona fide residents of the State of Oklahoma and who would not otherwise have funds necessary to finance the cost of a program of study leading to the Degree of Doctor of Medicine, or to the Degree of Doctor of Osteopathic Medicine, to be granted by an accredited and recognized college of medicine or college of osteopathic medicine.

Laws 1970, c. 82, Section 2; Laws 1972, c. 13, Section 1; Laws 1975, c. 258, Section 2; Laws 1976, c. 212, Section 14.  Emerg. eff. June 7, 1976.

Laws 1970, c. 82, § 2, emerg. eff. March 26, 1970; Laws 1972, c. 13, § 1, emerg. eff. Feb. 7, 1972; Laws 1975, c. 258, § 2, emerg. eff. June 4, 1975; Laws 1976, c. 212, § 14, emerg. eff. June 7, 1976.

§70625.3.  Terms and conditions.

A.  The terms and conditions governing the scholarships shall be as prescribed and formulated by the Physician Manpower Training Commission, but shall include the condition that each recipient, upon completion of his course of study, shall repay his scholarship by practicing his profession in a rural community in Oklahoma having a population of seven thousand five hundred (7,500) persons or less according to the last preceding United States Decennial Census and having a need therefor, as determined by the Commission, for one (1) year for each one (1) year the scholarship is financed; provided, however, that the recipient will be given no credit for payment and reduction of said obligation by serving in the defined rural communities for a period less than two (2) years.

B.  The terms of this subsection shall apply to recipients who accept assistance before July 1, 1993.  The contract shall provide that in the event the recipient breaches the terms of the contract by not serving the designated community for the specified period of time he shall pay liquidated damages in an amount agreed upon by the Commission and the recipient and representing a reasonable estimate of the damage or loss to the community or the state.  Said damages shall not exceed one hundred percent (100%) of the principal.  After payment of the liquidated damages, repayment of the principal may be made in cash with interest at the rate of twelve percent (12%) per annum, said interest to accrue from the date each payment is made pursuant to the scholarship.  No interest however shall accrue during any one period of time that the recipient thereof is required to serve in the Armed Forces of the United States or during any period of internship.

C.  The terms of this subsection shall apply to recipients who accept assistance on or after July 1, 1993.  The contract shall provide that in the event the recipient breaches the terms of the contract by not serving the designated community for the specified period of time, the Commission shall be entitled to recover an amount equal to three times the principal disbursed, pursuant to the contract, plus interest.  Interest on all amounts paid to or on behalf of the participant shall be computed at the current prime rate plus one percent (1%) with said interest to accrue from the date each payment is made, pursuant to the contract.  The amount the Commission is entitled to recover shall be paid within ninety (90) days of the date the recipient becomes liable as determined by the Commission.

Laws 1970, c. 82, § 3, emerg. eff. March 26, 1970; Laws 1971, c. 156, § 1, emerg. eff. May 24, 1971; Laws 1975, c. 162, § 1, emerg. eff. May 20, 1975, Laws 1976, c. 212, § 15, emerg. eff. June 7, 1976, Laws 1977, c. 220, § 1, emerg. eff. June 14, 1977; Laws 1982, c. 96, § 3, operative Oct. 1, 1982; Laws 1993, c. 361, § 10, eff. July 1, 1993.

§70625.4.  Rules and regulations.

The Commission shall promulgate and adopt such rules and regulations as may be necessary to carry out the provisions of this act.  The Commission shall prescribe the form and regulate the submission of applications for scholarship; conduct conferences and interviews with applicants; determine the eligibility of applicants; allow or disallow all applications for scholarships or renewal of scholarships; contract, increase, decrease, terminate and otherwise regulate all grants for scholarships and their repayment in cash or services; and manage, operate and control all funds and property appropriated or otherwise contributed for this purpose.  The Commission may acquire property or money by the acceptance of gifts, grants, bequests or devise, and may contract with the federal government in order to secure the benefit of any federal program consistent with the provisions of this act.  Monies received by the Commission in repayment of scholarships granted from appropriated funds shall be deposited with the State Treasurer who shall place the same to the credit of the Commission in depository funds to be known as the "Rural Medical Education Scholarship Fund" and the "Community Physician Education Scholarship Fund" depending on the program in which the recipient participated, under and subject exclusively to the control of the Commission for the purpose of fulfilling and accomplishing the conditions and purposes of the Physician Manpower Training Commission.  All monies so collected and deposited in the State Treasury as aforesaid shall constitute a continuing fund, shall not be subject to fiscal limitations, and the unexpended balance shall at all times be available for expenditures for the purposes and in the manner and form provided by this act. All funds and property, and income therefrom, received by the Commission through the acceptance of gifts, grants, bequests or devise shall be held by the Commission in trust, and may be sold, transferred, invested and reinvested by the Commission in accordance with the provisions of the Oklahoma Trust Act, and all such funds and property, and income therefrom, shall be used by the Commission in fulfilling and accomplishing the conditions and purposes of the Physician Manpower Training Commission.

Amended by Laws 1987, c. 236, § 115, emerg. eff. July 20, 1987.

§70625.4a.  Physician Manpower Training Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Physician Manpower Training Commission to be designated the "Physician Manpower Training Commission Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all payments received by the Commission pursuant to Sections 625.3 and 625.10a of this title and all payments received by the Commission pursuant to the Allied Health Placement Program and the Nursing Home Demonstration Program.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Physician Manpower Training Commission for any expenses incurred in the implementation of its duties.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 245, § 6, operative July 1, 1988.

§70625.5.  Eligibility  Amount  Renewal  Reports.

A.  An applicant may be eligible for the award of a scholarship upon demonstration that the applicant:

1.  Desires a scholarship to any accredited school of medicine or school of osteopathic medicine in the United States of America;

2.  Is a bona fide resident of Oklahoma;

3.  Has personal financial resources such that, in the absence of scholarship aid, will be unable to pursue the program of study desired;

4.  Is a person of good moral character;

5.  Has successfully completed the program of instruction prerequisite for admission to the program of study provided for in  Section 625.1 et seq. of this title and has applied for admission to a medical school;

6.  Has capacity to profit by the course of study for which the applicant seeks aid;

7.  Desires to practice medicine in a rural community in Oklahoma; and

8.  Submits proof that the applicant has not accepted or will not accept any other scholarship assistance which has a conflicting service obligation requirement.

In determining an applicant's capacity to profit by the course of study desired, the Commission shall consider the applicant's previous scholastic record, the results of examinations conducted under the provisions of Section 625.1 et seq. of this title, and the results of interviews and such other tests or examinations which the Commission may deem advisable.  In establishing an applicant's financial need, the Commission shall conduct a thorough and complete investigation of the financial resources of the applicant and family.

B.  The amount of each scholarship grant shall not exceed Fifteen Thousand Dollars ($15,000.00) per academic year for students engaged in their first, second, third or fourth year of study, or equivalent number of terms completed in an education program in a given period of months.

C.  The method of payment of funds to each recipient of a scholarship grant shall be in accordance with rules formulated by the Commission governing the grants for each type of scholarship.

D.  Each scholarship is renewable annually for the number of years required to complete the course of study in which the recipient is engaged.  The Commission shall grant such an annual renewal only upon the recipient's application and upon the Commission's finding that the recipient:

1.  Has completed successfully the work of the preceding year and presented evidence that the recipient is a student in good standing;

2.  Remains a resident of Oklahoma; and

3.  Is in a financial situation that warrants the award of a scholarship under the standards set forth in Section 625.1 et seq. of this title.

E.  The Commission shall make an annual report to the Governor and Legislature on the activities of the Commission.  This report shall include the names of the recipients of the scholarships, the amount of the scholarship awards, an accounting of the funds expended on scholarships and on the administration of the program and a budget requesting the funds necessary for the operation of the Commission.  The report shall also include an accounting of repayments of scholarships, whether by services or in cash including interest.

Laws 1970, c. 82, § 5, emerg. eff. March 26, 1970; Laws 1972, c. 13, § 2, emerg. eff. Feb. 7, 1972; Laws 1975, c. 258, § 5, emerg. eff. June 4, 1975; Laws 1976, c. 212, § 17, emerg. eff. June 7, 1976; Laws 1977, c. 220, § 2, emerg. eff. June 14, 1977; Laws 1981, c. 212, § 11, emerg. eff. June 1, 1981; Laws 1991, c. 270, § 27, eff. July 1, 1991; Laws 2004, c. 80, § 1, eff. July 1, 2004.

§70625.6.  Contracts.

Each applicant, before being granted a scholarship, shall enter into a contract with the Commission agreeing to the terms and conditions upon which the scholarship shall be granted to him. Said contract shall include such terms and provisions as will carry out the full purpose and intent of this act and the form thereof shall be prepared and approved by the Attorney General.  Said contracts shall be signed by the Secretary on behalf of the Commission and by the applicant.  The Commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due the Commission on any contract.  The Commission shall have authority to cancel any contract made between it and any recipient of a scholarship upon cause deemed sufficient by the Commission.

Laws 1971, c. 149, Section 6; Laws 1972, c. 221, Section 7; Laws 1976, c. 212, Section 18.  Emerg. eff. June 7, 1976.

Laws 1970, c. 82, § 6, emerg. eff. March 26, 1970; Laws 1972, c. 221, § 7, eff. Aug. 1, 1972; Laws 1976, c. 212, § 18, emerg. eff. June 7, 1976.

§70625.7.  Per diem for Board members.

The members of the Board shall receive no salary but shall be paid a per diem of Twentyfive Dollars ($25.00) for each day they are actually and necessarily engaged in the transaction of business, together with actual and necessary expenses incurred by them in the performance of their duties, subject to general statutory limitations on such expenses as contained in Title 74 of the Oklahoma Statutes, Sections 500.1, et seq.  Laws 1970 c. 82, Sec. 7. Emerg. eff. Mar. 26, 1970.

Laws 1970, c. 82, § 7, emerg. eff. March 26, 1970.

§70-625.8.  Repealed by Laws 1989, c. 154, § 2, oper. July 1, 1989.

§70625.9.  Administration transferred to Physician Manpower Training Commission  Board of Trustees abolished.

The administration of the Oklahoma Rural Medical Education Loan and Scholarship Fund is hereby transferred to the Physician Manpower Training Commission as established by law.  All the powers, duties, responsibilities, rules and regulations and functions of the Board of Trustees of the Oklahoma Rural Medical Education Scholarship Fund are hereby transferred to the Physician Manpower Training Commission and The Board of Trustees of the Oklahoma Rural Medical Education Scholarship Fund is hereby abolished and terminated.  Laws 1975, c. 258, Sec. 1.  Emerg. eff. June 4, 1975.

Laws 1975, c. 258, § 1, emerg. eff. June 4, 1975.

§70-625.10.  Repealed by Laws 1976, c. 212, § 25, emerg. eff. June 7, 1976.

§70625.10a.  Costsharing scholarships and loan fund programs  Administration.

The Physician Manpower Training Commission is hereby authorized and empowered to establish and administer costsharing scholarships and loan fund programs which shall provide for state assistance to and participation with community physician education and scholarship trust funds which are selected and approved by the Commission. Said state assistance and participation shall be on a state and community matching formula basis for the funding of the educational costs, fees and charges of a selected and qualified student in good standing and who is duly enrolled in an accredited college of medicine or college of osteopathic medicine and pursuing a course of study leading to the degree of Doctor of Medicine or to the degree of Doctor of Osteopathic Medicine.  Said student shall be a bona fide resident of the State of Oklahoma who desires and agrees to practice his profession on completion of the course of study and training required for licensure and certification in the community providing the initial funds to be matched by the state funds. Communities shall deposit the initial trust funds with the Physician Manpower Training Commission to be administered and matched by the Commission for the education of selected and qualified students to serve and to practice in the communities with trust funds so established for that purpose with the Commission.  The Commission shall aid and advise communities in the selection of qualified students to participate in a given community scholarship program and the Commission shall approve the selection of a given student for a particular community physician education scholarship trust fund matching program.  The Commission shall determine the percentage share for the state in the scholarship matching program with a given community to educate a given and duly selected student on the basis of the extent of need of the community and its surrounding area for the services of a practicing physician, the amount of the initial trust funds the community has raised and deposited in the physician education scholarship trust fund that is duly established and the matching funds schedule developed by the Commission and based upon both the population of the community determined by the latest Federal Decennial Census and the estimated median family annual income level as determined on the basis of the estimates of the Oklahoma Department of Commerce.  The state matching assistance and participation in a given scholarship trust fund program shall not exceed seventyfive percent (75%) of the total amount calculated to be necessary to fund the costs of a course of study for the degree of Doctor of Medicine or the degree of Doctor of Osteopathic Medicine as determined annually by the Commission. Repayment of the total amount of the scholarship by the student on completion of his course of study and on the establishment of his practice in the community shall be made to the state fund and to the community trust fund in accordance with the percentage and total amounts contributed by the state and by the community to the matching scholarship trust fund program and in accordance with the provisions of Section 625.5 of this title and contract requirements of Section 625.6 of this title which shall apply in all cases to students participating in said community physician education scholarship trust fund programs administered by the Commission with the exception of the maximum amount allowable in payment to the student which shall be based on an annual review of the costs, fees and charges of the school of medicine or school of osteopathic medicine in which the student is enrolled and participating which shall be made by the Commission.

The procedures, terms and conditions governing the scholarships and how they are administered shall be as prescribed and formulated by the Physician Manpower Training Commission but shall include the following:

1.  Communities desiring to participate in a loan and scholarship program shall select a student who meets the requirements for participation and give notice to the Commission.

2.  The Commission shall aid and advise communities in the selection of qualified students to participate in a given community loan and scholarship program.

3.  The communities shall deposit with the Commission the initial year scholarship funds provided by the community which funds shall be a percentage of the total educational and associated costs of the student in the course of study in an accredited college of medicine or college of osteopathic medicine and which funds are to be used in the education of the selected student.

4.  The Commission shall review and approve the selection of a given student and shall then match the initial community funds with state funds from the Oklahoma Community Physician Education Loan and Scholarship Program Fund in the amount needed to meet the total cost for educating the student for one (1) year as agreed by the Commission and the community in each particular case.

5.  The Commission shall determine the percentage share for the state in the loan and scholarship program with a given community to educate a selected student on the basis of:

a. the extent of need of the community and its surrounding area for the services of a practicing physician;

b. the amount of the initial trust funds the community has raised and deposited with the Commission for the education of a selected student;

c. the population of the community which shall be determined on the basis of the current estimates made by the Oklahoma Department of Commerce.

6.  The state matching assistance and participation by the Commission in a given loan and scholarship program for a particular student shall not exceed seventyfive percent (75%) of the total amount calculated to be necessary to fund one (1) year of study for the degree of Doctor of Medicine or the degree of Doctor of Osteopathic Medicine as determined annually by the Commission at the school of medicine or osteopathic medicine in which the selected student is enrolled.

7.  Each scholarship recipient, upon completion of his course of study, shall repay his loan and scholarship to the state and to the community and receive forgiveness on repayment of the funds from the state and from the community by practicing his profession in the community in Oklahoma providing the initial funds at a minimum for one (1) year for each Five Thousand Dollars ($5,000.00) the community and the state financed the scholarship program for the student; provided, however, that the recipient will be given no credit for payment, repayment and reduction of said obligation to the community and the state by serving the given community for a period less than two (2) years or, when approved by the Commission in agreement with the community and terms of the contracts involved, repayment may be made in cash with interest at the rate of twelve percent (12%) per annum, said interest to accrue from the date each payment of funds pursuant to the loan and scholarship program is made.  In addition, should a recipient who accepts financial assistance after July 1, 1977, elect not to perform his obligated service in the sponsoring community, the agreed upon sum denoted as liquidated damages in the contract shall be assessed the recipient. No interest shall accrue on the principal during any one period of time that the recipient thereof is required to serve in the Armed Forces of the United States, or during his internship or residency, if in a primary care area and the required service, internship or residency does not exceed four (4) years.  Provided that no interest shall accrue for six (6) months following each of the above exceptions.

Each student who applies to participate in a community and state matching loan and scholarship program shall enter into a contract administered by the Commission on behalf of the state and a given community which has provided the initial scholarship funds to educate a selected student.  The contract shall be between the State of Oklahoma and the selected student by which contract the student agrees to return to the community which provided the initial loan and scholarship funds and to practice his profession, on completion of the course of study and training required for licensure and certification, for the number of years for which the student received assistance from the community and the state and in accordance with the conditions specified in the contract agreed to by the student and the given community which selected the student. Any repayment of the total amount of the scholarship or any portion thereof as provided in this act and in the contract between the state and the student shall be made to the state deposited into the Community Matching Loan and Scholarship Repayment Revolving Fund hereby created in the State Treasury.  The community portion of any repayment monies deposited in said fund shall be withdrawn from the revolving fund and returned to the community on request or, if the community so chooses, said repayment monies shall be held available in said fund for reallocation by the community and the state to the Community Physician Education Loan and Scholarship Program Fund to educate another student selected by the community and approved by the Commission.  The form of the contracts shall be prepared and approved by the Attorney General.  The Commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due the Commission for repayment of the scholarship on any contract or for failure by the applicant to fulfill the terms of his contract in any way.  Said contracts shall be signed by the Chairman of the Commission and by the student for and by a representative of the community which selected the student. The Commission shall have authority to cancel the contract it makes between the Commission and any recipient of a scholarship upon cause deemed sufficient by the Commission.

Amended by Laws 1982, c. 96, § 2, operative Oct. 1, 1982; Laws 1986, c. 207, § 63, operative July 1, 1986.

§70-625.11.  Community Physician Education Scholarship Program Fund.

There is hereby created and established the Oklahoma Community Physician Education Scholarship Program Fund which fund shall be administered by the Physician Manpower Training Commission for the purposes of providing the state matching funds assistance for scholarship programs with given communities.  The Commission shall be empowered to contract for services with any state agencies, institutions or any public or private corporation involved in and conducting programs in physician manpower placement in order that the Commission may perform its functions in an efficient and timely fashion.

Laws 1975, c. 258, § 4, emerg. eff. June 4, 1975.

§70625.12.  Scholarship  Conditions for eligibility.

A.  A student may be eligible to apply for and be granted a scholarship under the community and state matching program when the following conditions are met:

1.  That the student desires a scholarship to cover the costs and expenses of pursuing the degree of Doctor of Medicine or the degree of Doctor of Osteopathic Medicine at any accredited school of medicine or school of osteopathic medicine in the United States of America;

2.  That the student is a bona fide resident of the State of Oklahoma;

3.  That the student desires and agrees to practice his profession in the community in Oklahoma providing the initial funds and subject to the terms and conditions of the contract between the student and the community and the contract between the student and the state;

4.  That the student is a person of good moral character;

5.  That the student has a capacity to profit by the course of study for which he seeks aid;

6.  That the student has successfully completed the program of instruction prerequisite for admission to or continuation in the program of study provided for in this act and has applied and been accepted or is currently a student at an accredited school of medicine or school of osteopathic medicine;

7.  That the personal financial resources of the student are such that he can demonstrate need for assistance to pursue successfully the course of study in which he is engaged; and

8.  That the student submits proof that he has not accepted or will not accept any other scholarship assistance which has a conflicting service obligation requirement.

In determining an applicant student's capacity to profit by the course of study he desires to pursue, the Commission shall consider his previous scholastic record, the results of examinations conducted under the provisions of this act, and the results of interviews and such other tests or examinations which the Commission may deem advisable.

In establishing an applicant student's financial need, the Commission shall conduct a thorough and complete investigation of the financial resources of the applicant and his family.

B.  The method of payment of funds to each student participating in the scholarship program shall be in accordance with rules formulated by the Commission governing the grants for each type of scholarship involved.

C.  Each scholarship shall be renegotiated annually by the Commission to determine if a change has occurred in the ability of the community to match funds at the agreed level or if a change has occurred in the student's financial need or desire to practice in the community providing the initial funds.  Each scholarship may be renewed annually for the number of years required to complete the course of study in which the recipient is engaged.  The Commission shall grant such an annual renewal only upon the recipient's application and upon the Commission's finding that the student has completed successfully the work of the preceding year and presented evidence that he is a student in good standing, and that he remains a resident of Oklahoma.

Laws 1976, c. 212, § 20, emerg. eff. June 7, 1976; Laws 1977, c. 220, § 4, emerg. eff. June 14, 1977.

§70-625.13.  Community Match Rural Scholarship Incentive Program.

A.  There is hereby created the "Community Match Rural Scholarship Incentive Program" which shall be conducted and administered by the Physician Manpower Training Commission.  The purpose of this program is to provide for the fair and necessary distribution of funds allocated to it by the Legislature to provide monies to the following programs under the Physician Manpower Training Commission:

1.  The Community Matching Intern/Resident Program;

2.  The Oklahoma Rural Medical Education Loan Scholarship Program;

3.  The Family/General Practice Resident Rural Scholarship Loan Program, created pursuant to this section; and

4.  The Family/General Practice Residency Grant Program, created pursuant to this section.

The Physician Manpower Training Commission is hereby authorized to distribute such monies to the funds specified in Sections 625.1, 625.4a and 697.18 of this title necessary to fund the programs specified in this section.

B.  The Physician Manpower Training Commission shall establish and administer a Family/General Practice Resident Rural Scholarship  Loan Program for the purpose of assisting Oklahoma's rural communities by providing financial assistance through a scholarship loan forgiveness program to residents enrolled in an accredited Family Practice or General Practice residency program.  The Commission shall establish the eligibility standards, the amount of the loan not to exceed One Thousand Dollars ($1,000.00) per month, the service obligation of the recipient of the loan, and any penalties related to the breach of the service contract or failure to repay such loan plus interest and penalty.

C. The Physician Manpower Training Commission shall establish and administer a Family/General Practice Residency Grant Program for the purpose of assisting Oklahoma's rural communities by providing financial assistance through a grant program to residents enrolled in an accredited Family Practice or General Practice residency program.  The Commission shall establish the eligibility standards, the amount of the grant not to exceed Five Thousand Dollars ($5,000.00) per year, up to three (3) years, the program obligations of the recipient of the grant, and any penalties related to the breach of the grant obligations or failure to repay the grant plus interest.

Added by Laws 1992, c. 324, § 19, eff. July 1, 1992.

§70-625.14.  Internship and residency physician training - Cost - Sharing programs.

The Physician Manpower Training Commission shall establish and administer costsharing programs for internship and residency physician training, which Commission shall provide for state assistance by sharing the cost on a percentage basis, as may be prescribed by law or as determined by the Commission, of the salary, fringe benefits, training and program administration of the interns and residents as may be arranged by contract for reimbursement with an accredited and approved hospital and accredited clinical programs throughout the state in cooperation with the University of Oklahoma College of Medicine and the University of Oklahoma College of Medicine at Tulsa, which physician training institutions in the state shall serve as the administrative agent for internship and residency programs which are located in hospitals and clinical training programs throughout the state, which programs are affiliated with said institutions and approved for funding by the Commission.  The Commission shall conduct the planning, coordination and selection of said training programs to assure the effective and efficient operation of these programs.  Not less than fifty percent (50%) of the subsidy for these programs shall be used in the training of primary health care and family practice physicians for the rural and medically underserved areas of the state.  Provided that such subsidy may be used for the primary purpose of increasing the total number of residencies funded by the State of Oklahoma, wherever located within the state, during that period in which residency programs are being established in rural areas; provided further, that as said residency programs are established and accredited in rural hospitals, residency positions in such programs shall be first provided for by the Commission.  The Commission shall present a report to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate within one (1) month of the beginning of each regular legislative session on the operation of the programs including the progress made in accomplishing the goals of physician training as to type of specialties and manpower placement of the kind necessary to provide adequate health care to the people throughout the State of Oklahoma.  The subsidy to the participating hospital, clinical situation or training institution per resident or intern shall not exceed any maximum or minimum amount as may be prescribed by law or as determined by the Commission.  The actual amount of subsidy for physician training program situations shall be based upon a determination by the Commission of:

1.  The type of primary care residency and internship programs involved and being conducted;

2.  The extent of reimbursement available through thirdparty payers and all other sources; and

3.  The program and salary costs incurred in the given training situation.

Added by Laws 1992, c. 324, § 22, eff. July 1, 1992.

§70626.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Higher Education Tuition Aid Act."  Laws 1971, c. 149, Section 1. Emerg.  eff. May 22, 1971.

Laws 1971, c. 149, § 1, emerg. eff. May 22, 1971.

§70626.2.  Aid grants created.

There are hereby created state tuition aid grants which shall be maintained by the state, awarded and administered pursuant to the provisions of the Oklahoma Higher Education Tuition Aid Act, and used by the holders thereof for study in nonprofit, accredited institutions of higher education in Oklahoma.

Laws 1971, c. 149, § 2, emerg. eff. May 22, 1971.  Amended by Laws 1990, c. 263, § 87, operative July 1, 1990.

§70626.3.  Administration.

It shall be the duty of the Oklahoma State Regents for Higher Education to administer the provisions of this act.  Laws 1971, c. 149, Section 3.  Emerg. eff. May 22, 1971.

Laws 1971, c. 149, § 3, emerg. eff. May 22, 1971.

§70-626.4.  Number of grants - Work schedule - Certain students to be defined - Minimum eligibility requirements.

State tuition aid grants shall be awarded to all eligible applicants without any limitation on the number to be awarded in any year other than the amount of appropriations available therefor.  The institution involved may appropriately schedule work to permit recipients to earn the amount of said tuition grants.

Definitions of full-time and part-time undergraduate and graduate students shall be established by the Oklahoma State Regents for Higher Education.

Added by Laws 1971, c. 149, § 4, emerg. eff. May 22, 1971.  Amended by Laws 1982, c. 20, § 1, emerg. eff. March 23, 1982; Laws 1999, c. 379, § 1, eff. July 1, 1999.

§70626.5.  Discrimination.

State tuition aid grants shall be awarded without regard to race, religion, creed, or sex.  Laws 1971, c. 149, Section 5. Emerg. eff. May 22, 1971.

Laws 1971, c. 149, § 5, emerg. eff. May 22, 1971.

§70-626.6.  Qualifications for grant.

No person shall be awarded a state tuition aid grant unless the person:

1.  Is a resident of the State of Oklahoma.  Such residency shall meet requirements as set out by the Oklahoma State Regents for Higher Education;

2.  Has demonstrated financial need for such tuition aid as determined by Sections 626.2 and 626.7 of this title and in accordance with procedures to be established by the Oklahoma State Regents for Higher Education;

3.  Is not incarcerated in a state, federal or private correctional facility;

4.  Has demonstrated high moral character, good citizenship and dedication to American ideals;

5.  Has applied for state tuition aid and has been determined to be eligible for such tuition aid; and

6.  Has complied with all the rules adopted pursuant to the Oklahoma Higher Education Tuition Aid Act for the award, regulation and administration of state college tuition aid.

Added by Laws 1971, c. 149, § 6, emerg. eff. May 22, 1971.  Amended by Laws 1995, c. 247, § 1, eff. July 1, 1995.

§70-626.7.  Awarding of grant - Amount.

A college tuition aid grant shall be awarded annually to each eligible, qualified full-time or part-time undergraduate or graduate student enrolled in a curriculum leading to a degree or certificate in an institution of collegiate grade or postsecondary institution providing a program of training to prepare students for employment in a recognized occupation in Oklahoma approved or accredited by the Oklahoma State Regents for Higher Education or appropriate postsecondary agency in accordance with the following:

1.  Eligibility.  Each full-time or part-time resident student will be eligible to receive a grant in an amount as provided in paragraph 2 of this section.  The Oklahoma State Regents for Higher Education shall determine by rules and regulations the maximum number of semesters a student may be eligible for grants.  No student shall be eligible for grants unless the student maintains such minimum standards of academic performance as are required by the institution in which the student is enrolled.

In the event a student for any reason ceases to continue to be enrolled during the course of an academic year, the student shall cease to be eligible for tuition aid.

2.  Amount of grant.  The amount of tuition aid grant to any student under this act for any semester shall represent a percentage not greater than seventy-five percent (75%) of the tuition and enrollment fees normally charged to residents of the State of Oklahoma by the institution of attendance.  The Oklahoma State Regents for Higher Education shall determine by rules the annual maximum award amount based on an annual assessment of funds availability.  The State Regents shall not increase the annual maximum award amount unless funding is sufficient to serve at least the same number of students as the previous academic year.

For the 2000-2001 academic year and each academic year thereafter, the percentage of aid shall be based on a need analysis system that is consistent with federal student financial aid regulations.  The Oklahoma State Regents for Higher Education shall set an annual award payment schedule based upon a maximum grant of seventy-five percent (75%) of tuition and fees with grants based on lower percentages of tuition and fees being awarded to students who demonstrate lower financial need.

Any student who receives an award for the 1999-2000 academic year shall not be denied additional awards because of inability to meet the financial standards established in this act as long as other eligibility criteria continue to be met and as long as the award status of the student is renewed on an annual basis.  The Oklahoma State Regents for Higher Education are authorized to establish procedures to determine the financial need of the student under the standards used during the 1999-2000 academic year until the initial degree requirements are met by the student.

Financial assistance received under this act will be considered as part of a student's financial aid package.

Added by Laws 1971, c. 149, § 7, emerg. eff. May 22, 1971.  Amended by Laws 1982, c. 20, § 2, emerg. eff. March 23, 1982; Laws 1990, c. 263, § 88, operative July 1, 1990; Laws 1999, c. 379, § 2, eff. July 1, 1999.

§70626.8.  Effectuating provisions of act  Determining priorities for participation.

The Oklahoma State Regents for Higher Education may adopt rules and regulations, prescribe and provide appropriate forms for application and employ such persons, contract for such services and make such additional expenditures as may be necessary or appropriate for effectuating the provisions of this act.

The Oklahoma State Regents for Higher Education are hereby authorized to determine priorities for participation in this tuition aid program by fulltime, parttime, undergraduate and graduate students based on available state funding.

Amended by Laws 1982, c. 20, § 3, emerg. eff. March 23, 1982.

§70626.9.  Policies of institutions unaffected.

This act shall not be construed as granting any authority to control or influence the policies of any educational institution because it accepts students receiving tuition aid grants, nor to require any such institution to admit or once admitted to continue in such institution any tuition aid recipient.  Laws 1971, c. 149, Section 9.  Emerg. eff. May 22, 1971.

Laws 1971, c. 149, § 9, emerg. eff. May 22, 1971.

§70626.10.  Legislative intent  Funding.

It is the intent of the Oklahoma Legislature that the provisions of this act become effective only after funding for this purpose has been provided through special appropriations, or funding is otherwise provided by gifts or grants for this purpose or both. Laws 1971, c. 149, Section 10.  Emerg. eff. May 22, 1971.

Laws 1971, c. 149, § 10, emerg. eff. May 22, 1971.

§70627.1.  Fund established  Administration.

There is hereby established the Osteopathy Education Assistance Fund which shall be administered by the Oklahoma State Regents for Higher Education and shall serve the purpose of assisting bona fide citizens of Oklahoma pursuing the study of osteopathy at approved schools of osteopathy and making satisfactory progress toward meeting the requirements for graduation.  The State Regents are authorized and directed to promulgate appropriate rules and regulations for the administration of this program similarly as the Dental Education Assistance Program is operated, provided, however that the maximum assistance paid to any one student in a calendar year shall not exceed the amount of the fees and tuition charged nonresident students at the institutions at which the Oklahoma students are in attendance. Laws 1971, c. 284, Section 1. Emerg. eff. June 17, 1971.

Laws 1971, c. 284, § 1, emerg. eff. June 17, 1971.

§70-628.1.  Repealed by Laws 1976, c. 220, § 17, emerg. eff. June 9, 1976.

§70628.2.  Study of income received for revolving funds.

The State Regents should make a thorough study of the income received for the revolving fund of each institution and other budget agency to determine that all educational budget income, as defined by the law creating the revolving fund, the State Budget Law, and the manual of the National Committee on Standard Reports, is being collected and deposited by each institution into the revolving fund of the State Treasury as provided by law; but, in keeping with the definition of "revolving fund" recommended in the Second Annual Report of the Oklahoma Commission on Education, income from gifts, research grants and contracts which is deposited for the revolving fund of any institution shall not be considered by the Oklahoma State Regents for Higher Education in determining the allocation of state appropriated funds to each institution.  Laws 1971, p. 1034, S.J.R. No. 38, Section 2.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 2, emerg. eff. June 17, 1971.

§70628.3.  Needs of community junior colleges.

The State Regents should give particular attention to the needs of existing community junior colleges, when allocating funds appropriated by the Legislature, in order to carry out the spirit of Sections 1402 and 1408, Chapter 100, O.S.L. 1967 (70 O.S.Supp. 1970, Sections 4402 and 4408), as amended; provided further that the Legislature desires that the community junior colleges be funded with a minimum of seventyfive percent (75%) FTE per capita costs for fiscal year 1972 and one hundred percent (100%) for fiscal year 1973, as compared to statesupported junior colleges. Laws 1971, p. 1034, S.J.R. No. 38, Section 3.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 3, emerg. eff. June 17, 1971.

§70628.4.  Oklahoma Medical Center.

The State Regents should allocate to the University of Oklahoma Medical Center, from appropriations made by the Legislature, funds as needed for special support in lieu of tuition for the School for the Deaf operated as a laboratory for the Speech and Hearing Clinic of the Medical Center; providing that no tuition shall be charged. Laws 1971, p. 1034, S.J.R. No. 38, Section 4. Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 4, emerg. eff. June 17, 1971.

§70628.5.  Dentistry.

A program of assistance to citizens of Oklahoma studying dentistry outside the state is hereby authorized for administration by the Oklahoma State Regents for Higher Education.  The State Regents are authorized to provide direct assistance to bona fide citizens of Oklahoma pursuing the study of dentistry at accredited dental schools, and making satisfactory progress in their study, in an amount not to exceed the equivalent of the nonresident tuition charged at statesupported schools of dentistry, to be administered under rules and regulations formulated by the State Regents for this purpose.  Provided, further, that the State Regents may operate an assistance program for citizens of the state studying optometry similar to that operated for dental students.  It is the intent of the Legislature that the State Regents allocate from appropriations made by the Legislature sufficient funds for carrying out the purpose of this program.  Laws 1971, p. 1034, S.J.R. No. 38, Section 5.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 5, emerg. eff. June 17, 1971.

§70628.6.  Jane Brooks School for the Deaf.

The State Regents should allocate to the Oklahoma College of Liberal Arts, from appropriations made by the Legislature, funds as needed for special support of the Jane Brooks School for the Deaf as a laboratory for the training of special education teachers at this institution.  Laws 1971, p. 1034, S.J.R. No. 38, Section 6. Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 6, emerg. eff. June 17, 1971.

§70628.7.  Student Educational Assistance Fund.

The sum of One Hundred Thousand Dollars ($100,000.00) of the appropriation made by the Legislature in House Bill No. 1124 of the lst Session of the 33rd Oklahoma Legislature shall be allocated to the Student Educational Assistance Fund provided for in Sections 1 and 2, Chapter 482, O.S.L. 1965, as amended by Section 1, Chapter 3, O.S.L. 1967 (70 O.S. Supp. 1970, Sections 622 and 623), and be utilized in carrying out the provisions of this act as amended, and the State Regents shall allocate, hold, maintain and administer funds so appropriated under the same regulations and procedures as are followed in administering the federally guaranteed Student Loan Program.

Added by Laws 1971, p. 1034, S.J.R. No. 38, § 7, emerg. eff. June 17, 1971.

§70628.8.  Oklahoma School of Nursing.

The State Regents should provide to the University of Oklahoma School of Nursing sufficient funds for planning during the year 197172 and sufficient funds thereafter to fully implement House Concurrent Resolution No. 1038 adopted by the 2nd Session of the 32nd Oklahoma Legislature.  Laws 1971, p. 1034, S.J.R. No. 38, Section 8.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 8, emerg. eff. June 17, 1971.

§70628.9.  Fire Service Training.

The State Regents should provide to Oklahoma State University, in addition to that institution's regular budget allocation for educational and general operating functions, a separate allocation of sufficient funds for underwriting the costs of special programs in fire protection to be carried out through the Department of Fire Service Training at the institution; and, the Legislature further expresses its intent that the Oklahoma State Regents for Higher Education provide sufficient funds to expand the program of fire training adequate to meet the needs of the State of Oklahoma, since such program is a matter of essential public interest and safety. Laws 1971, p. 1034, S.J.R. No. 38, Section 9.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 9, emerg. eff. June 17, 1971.

§70628.10.  Cameron College  Library.

The State Regents should provide sufficient funds to Cameron College for equipping the library with adequate books and materials as necessary to meet the standards for accreditation by the North Central Association of Colleges and Secondary Schools as it operates to carry out the new function of fouryear college education recently assigned this institution by the State Regents. This section shall be interpreted to include but not be limited to the thirty thousand (30,000) volumes purchased from Xavier College, Silver Springs, Maryland.

Added by Laws 1971, p. 1034, S.J.R. No. 38, § 10, emerg. eff. June 17, 1971.

§70-628.11.  Repealed by Laws 1990, c. 218, § 10, eff. July 1, 1991.

§70-628.12.  Repealed by Laws 1990, c. 218, § 10, eff. July 1, 1991.

§70-628.13.  High school students - Concurrent enrollment in college or university courses - Tuition waiver.

A.  The Oklahoma State Regents for Higher Education, in cooperation with the State Board of Education, shall actively encourage the concurrent enrollment in college or university courses of high school students of exceptional ability.  The State Regents and State Board shall establish concurrent enrollment requirements and take all necessary actions to ensure the availability of concurrent enrollment opportunities.

B.  The State Board of Education in cooperation with the Oklahoma State Regents for Higher Education shall prepare promotional materials explaining the requirements, features, and opportunities of concurrent enrollment and shall ensure that the independent school districts distribute the materials to each student prior to enrollment for each year of high school.

C.  No institution of The Oklahoma State System of Higher Education shall deny enrollment in any course to any otherwise qualified high school student, or student of at least thirteen (13) years of age who is receiving highschoollevel instruction at home, who meets the requirements of concurrent enrollment, nor shall any independent school district prohibit any student who meets the requirements of concurrent enrollment from participating.

D.  1.  Each high school senior who meets the eligibility requirements for concurrent enrollment shall be entitled to receive a tuition waiver equivalent to the amount of resident tuition for a maximum of six (6) credit hours per semester.

2.  Tuition waivers provided pursuant to this section shall be granted without any limitation on the number of waivers granted in any year other than the amount of funds available for the program and the number of eligible applicants.  The Oklahoma State Regents for Higher Education shall establish an application process and criteria for prioritizing applicants on the basis of need, timeliness of application, or other factors as determined by the State Regents.

Laws 1971, S.J.R. No. 38, p. 1034, § 13, emerg. eff. June 17, 1971; Laws 1977, c. 131, § 1, emerg. eff. June 3, 1977; Laws 1988, c. 91, § 1, emerg. eff. March 29, 1988; Laws 1989, c. 299, § 4, emerg. eff. May 24, 1989; Laws 2005, c. 432, § 11, eff. July 1, 2005.

§70628.14.  Medical education in Tulsa.

The Oklahoma State Regents for Higher Education are requested to authorize an extension of the administrative functions of the University of Oklahoma School of Medicine for the purpose of developing medical education in the Tulsa metropolitan area and for cooperation with appropriate institutions and agencies in the implementation of education programs for interns, residents and practicing physicians; and further, to request that the implementation thereof be accomplished by requesting that the University of Oklahoma Medical School establish an administrative office in Tulsa staffed by a vicedean of the School of Medicine or other appropriate administrative officer to carry out the extension of the administrative functions of the University of Oklahoma School of Medicine as may be authorized by the State Regents.  Laws 1971, p. 1034, S.J.R. No. 38, Section 14.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 14, emerg. eff. June 17, 1971.

§70628.15.  Certain written commitments exempt.

Pursuant to the provisions of Section 2 of Article XIIIA which reserves to the Legislature the exclusive authority to prescribe student fees, any written commitments made by a Board of Regents pursuant to the authority of Section 1013, Chapter 396, O.S.L. 1965 (70 O.S. Supp. 1970, Section 4013) prior to the effective date of Section 2, Chapter 250, O.S.L. 1970 (70 O.S. Supp. 1970, Section 4014) shall be exempt from the provisions of said Section 2 and such Boards of Regents may issue bonds as provided in such commitment. Laws 1971, p. 1034, S.J.R. No. 38, Section 15.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 15, emerg. eff. June 17, 1971.

§70628.16.  East Central State College.

The State Regents should provide sufficient funds to East Central State College to fully implement the new educational program in Environmental Science recently approved by the State Regents for operation at this institution and encourage the development of this program to its full potential, consistent with House Concurrent Resolution No. 1022 of the First Session of the Thirtythird Oklahoma Legislature, relating to the designation of this college as the media information center for education of this type for the entire state system.  Laws 1971, p. 1034, S.J.R. No. 38, Section 16. Emerg. eff. June 17, 1971.

d

§70628.17.  Separate and additional allocations.

It is the intent of the Legislature that monies to fund the policies and programs set out above shall be by separate allocations made by the State Regents to the affected institutions and in each case shall be in addition to that institution's regular budgetary allocation for educational and general operating functions.

Laws 1971, p. 1034, S.J.R. No. 38, § 17, emerg. eff. June 17, 1971.

§70628.18.  Appropriation  Amendment.

Not less than One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) of the funds appropriated by Section 4 of this act shall be used for the purpose of establishing new special education classes in school districts.  Provided, none of such appropriation shall be allocated to school districts for existing programs or classes.  If a school district qualifies under the rules and regulations which the State Board of Education is hereby authorized to promulgate, such district shall be allocated Five Thousand Dollars ($5,000.00) per class.  Laws 1971, p. 1034, S.J.R. No. 38, Section 18.  Emerg. eff. June 17, 1971.

Laws 1971, p. 1034, S.J.R. No. 38, § 18, emerg. eff. June 17, 1971.

§70-629.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-630.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70631.  Transfer of fund to Permanent School Fund.

The Commissioners of the Land Office of the State of Oklahoma are hereby authorized and directed to ascertain the amount of the Home Loan Fund, created by the Act of March 28, 1919, and now in the hands of said Commissioners, and to transfer and deposit said amount into the Permanent School Fund of the State of Oklahoma.

Laws 1931, p. 89, § 1.

§70632.  Transfer of monies collected to permanent fund.

The Commissioners of the Land Office are further directed, as collections are made from outstanding loans made from said Home Loan Fund, to transfer all sums coming into their hands, when and as collected, into the said permanent fund.

Laws 1931, p. 89, § 2.

§70-633.  Repealed by Laws 1941, p. 464, § 7.

§70634.  Default  Foreclosure  Receivership.

In case of default in the payment of interest due upon any loan made by the Commissioners of the Land Office or upon the failure of the mortgagor, or his assigns, to comply with any of the terms or conditions of any mortgage as therein provided, it shall be the duty of any court of competent jurisdiction in action to foreclose such mortgage upon the application of the Commissioners and a showing of default or breach of any of the terms of said mortgage to appoint a receiver to take charge of the real estate covered by said mortgage which said receiver shall be authorized and empowered to take full charge of said real estate pending the final determination of said action, and the occupant of said premises, whether he be the fee owner of said real estate or otherwise, shall surrender possession of said real estate to the said receiver or secure a lease on said premises from the said receiver and shall account to said receiver for all rents arising from said real estate, and the court wherein said action is pending shall have authority to enforce the provisions hereof by ordering the removal of the occupant of the premises involved in any action, in case said occupant should fail to comply with the provisions hereof.

Laws 1919, c. 194, p. 273, § 10; Laws 1933, c. 91, p. 166, § 10.

§70635.  Security for home loan mortgages and notes  Transfer to Permanent School Fund.

It shall be the duty of the Commissioners of the Land Office and all the officers of this State who have any control or management of the fund paid to the Corporation Commissioners by the express companies or other companies as refunds for overcharges, and escheated to the State as provided in Chapter 10, Session Laws of 1913, the balance of which fund was, under Section 2, Chapter 194, Session Laws of 1919, being Section 9475, Oklahoma Compiled Statutes of 1921, placed by said Corporation Commissioners and other officers of the state having control or management of said fund, in the hands of the Commissioners of the Land Office, as a security and guarantee fund of second mortgage and notes sold under said Chapter 194, Session Laws of 1919, to place said fund to the credit of the Permanent Common School Fund of the State of Oklahoma, as provided by Article XI, Section 3, of the Constitution of the State of Oklahoma, for escheats.

Laws 1925, c. 24, p. 24, § 2.

§70-649.  Repealed by Laws 1941, p. 406, § 11.

§70-649a.  Repealed by Laws 1941, p. 406, § 11.

§70-649b.  Repealed by Laws 1941, p. 406, § 11.

§70-649c.  Repealed by Laws 1941, p. 406, § 11.

§70-649d.  Repealed by Laws 1941, p. 406, § 11.

§70-649e.  Repealed by Laws 1941, p. 406, § 11.

§70-649f.  Repealed by Laws 1941, p. 406, § 11.

§70-649g.  Repealed by Laws 1941, p. 406, § 11.

§70-649h.  Repealed by Laws 1941, p. 406, § 11.

§70-649i.  Repealed by Laws 1941, p. 406, § 11.

§70-649j.  Repealed by Laws 1941, p. 406, § 11.

§70-649k.  Repealed by Laws 1941, p. 406, § 11.

§70-650.  Repealed by Laws 1943, p. 207, § 11.

§70-650a.  Repealed by Laws 1943, p. 207, § 11.

§70-650b.  Repealed by Laws 1943, p. 207, § 11.

§70-650c.  Repealed by Laws 1943, p. 207, § 11.

§70-650d.  Repealed by Laws 1943, p. 207, § 11.

§70-650e.  Repealed by Laws 1943, p. 207, § 11.

§70-650f.  Repealed by Laws 1943, p. 207, § 11.

§70-650g.  Repealed by Laws 1943, p. 207, § 11.

§70-650h.  Repealed by Laws 1943, p. 207, § 11.

§70-650i.  Repealed by Laws 1943, p. 207, § 11.

§70-651.1.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.2.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.3.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.4.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.5.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.6.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.7.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.8.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.9.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.10.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.11.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-651.12.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.13.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-651.14.  Repealed by Laws 1947, p. 510, art. III, § 12.

§70-652.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.9.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.10.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-652.11.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-654.  Repealed by Laws 1951, p. 235, § 34.

§70-661.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-662.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-663.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-664.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-665.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-666.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-667.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-668.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-669.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-681.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-682.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-683.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-684.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-688.  Repealed by Laws 1967, c. 329, § 2, eff. May 16, 1967.

§70-688.l.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70691.  Interest on county deposits credited to common school fund.

The county treasurer shall immediately upon the passage and approval of this act place to the credit of the common school fund of the county for distribution, as all other common school funds, all the interest money now on hand accrued on the average daily balances of money deposited with banks in pursuance of the provisions of the county depository law:  All such interest monies hereafter collected shall at the close of each month be apportioned and credited to the common school fund of the county.

Laws 1915, c. 146, § 1; Laws 1917, c. 221, p. 405, § 1.

§70692.  Mortgage tax turned into school fund.

The county treasurer shall, immediately upon the passage and approval of this act, place to the credit of the common school fund of the county for distribution as all other common school funds, all the money now on hand derived from the real estate mortgage tax law as provided in chapter 246 of the Session Laws of 1913; provided, that all money hereafter collected as provided in chapter 246 of Session Laws, 1913, shall immediately by placed to the credit of the common school fund.  Laws 1915 c. 146, Sec. 3.

Laws 1915, c. 146, § 3.

§70695.1.  Citation.

This act may be cited as the "Oklahoma Student Loan Act."

Laws 1972, c. 125, § 1, emerg. eff. April 6, 1972.

§70695.2.  Definitions.

As used in the Oklahoma Student Loan Act:

1.  "Authority" means the Oklahoma Student Loan Authority;

2.  "Participating institution" means any educational institution, public or private, including junior colleges and vocational-technical schools, which qualifies as an eligible institution for the federal insured loan program under the Federal Higher Education Act of 1965, as amended, and participating in student loan programs under the Oklahoma Student Loan Act;

3.  "Qualified person" means a person who is eligible for a student loan insured by the United States; and

4.  "Bond" or "Bonds" means revenue bonds and notes issued by the Authority.

Laws 1972, c. 125, § 2, emerg. eff. April 6, 1972; Laws 1987, c. 81, § 1, operative July 1, 1987; Laws 1992, c. 278, § 1, eff. July 1, 1992.

§70695.3.  Oklahoma Student Loan Authority  Bonds  Legal investments  Tax exemption.

The Governor is hereby authorized to accept beneficial interest on behalf of the State of Oklahoma in an express trust which shall be an agency of the state for the specific object and purpose of providing student loan funds pursuant to requirements of any appropriate federal agency to qualified persons as provided herein. Said state trust shall be entitled the Oklahoma Student Loan Authority.  The Authority shall be created in accordance with the provisions of Title 60 of the Oklahoma Statutes, Section 176 et seq. It shall issue bonds or other obligations from time to time for and on behalf of the State of Oklahoma as such funds are needed to underwrite loans insured by the United States to qualified persons at participating institutions as provided herein.  Bonds issued by the Authority, or interest thereon, shall be paid through funds received by the Authority as provided in Section 695.7 of this title.

All bonds issued under the Oklahoma Student Loan Act are legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees and guardians, and for the State of Oklahoma and any of its political subdivisions, departments, institutions and agencies.  When accompanied by all unmatured coupons appurtenant thereto, the bonds are sufficient security for all deposits of state funds and of all funds of any board in control at the par value of the bond.  The bonds and the income therefrom are free from taxation within this state.

Amended by Laws 1987, c. 81, § 2, operative July 1, 1987.

§70-695.4.  Trustees.

Any trustee appointed to the Authority shall, at the time of the appointment, be a citizen and resident of the State of Oklahoma for at least one (1) year prior to the date of appointment.  The Authority shall consist of five (5) members appointed by the Governor with the advice and consent of the Senate.  The members shall be removable for cause.  The regular term of each member shall be five (5) years.

The trustees shall elect a chairman and secretary and each shall serve until a successor is elected and qualified and shall perform such duties as the trustees direct.

The trustees shall adopt rules and regulations as they deem necessary for the governing of the Authority and the discharge of its duties and may do all things necessary or convenient to make the Authority effective for the purpose for which it is created.

The trustees shall be reimbursed pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes from funds available to the Authority while traveling to and from official meetings of the Authority and for travel on other official business of the Authority.

Amended by Laws 1985, c. 178, § 57, operative July 1, 1985; Laws 1990, c. 218, § 1, emerg. eff. May 18, 1990.

§70695.5.  Student Loan Fund.

There shall be created in the Authority the "Student Loan Fund".  The Authority may use the Student Loan Fund to purchase loans insured by the United States made to qualified persons at participating institutions and such other expenses as may be appropriate in connection herewith.

Amended by Laws 1987, c. 81, § 3, operative July 1, 1987.

§70695.6.  Conditions of loans.

The amount of any loan to a qualified person shall be determined according to regulations promulgated by the Student Loan Authority.  No payment shall be made to any qualified person until he has executed a note, insured by the United States and payable to a fund which shall be created to be known as the "Student Loan Sinking Fund", for the full amount of the loan and interest thereon. For the purpose of the Oklahoma Student Loan Act, Section 695.1 et seq. of this title, a qualified person has the capacity to contract and is bound by any contract executed by him; the defense that he was a minor at the time he executed a note is not available to him in any action arising on his note.  Payments to qualified persons executing notes may be made annually, semiannually, or for each semester as determined by the Authority.  The rate of interest charged the student shall not exceed the maximum authorized by federal regulations. Disbursements may be made to a participating institution pursuant to a contract between the Authority and the participating institution executed under the Oklahoma Student Loan Act.

Amended by Laws 1987, c. 81, § 4, operative July 1, 1987.

§70695.7.  Accumulation of loan applications  Disbursal of funds  Interest  Default  Institutional representative.

A.  The Authority shall accumulate individual loan applications from the several participating institutions and shall submit these applications to the appropriate federally approved guarantor for approval and insurance.  The Authority may fix deadlines for the receipt of applications relative to each academic term.

B.  The Authority may disburse to each of the participating institutions funds sufficient only to enable payments to those participating students whose loans have been approved and insured. Any funds not so disbursed shall be returned to the Authority by the participating institution.  The Authority may also disburse loan funds directly to participating students and through institutional officials.

C.  The Authority shall collect interest payments and interest subsidies paid on behalf of the qualified person by the United States and shall also collect all interest and principal payments made by the student under the terms of his obligation to the Student Loan Fund.  When any person who has received a loan fails to make payments due in accordance with an executed note, the Authority may declare the full amount of remaining principal and interest due and payable immediately.  In the event of default of payment, the Authority shall undertake collection and, in the event of failure to collect after such reasonable efforts as are prescribed by federal regulations, shall file a claim for payment under the terms of the federal insurance.

D.  The Authority is authorized to designate the president of each participating institution, or an official of the institution designated by the president, as a representative for the purpose of facilitating and processing loan applications, disbursement and delivery of loan funds to participating students and the receipt of executed notes and payments thereon by participating students.  The Authority may promulgate such rules and regulations as shall be deemed necessary and proper to carry out the duties imposed upon the Authority and any institutional representative under the provisions of the Oklahoma Student Loan Act.

Amended by Laws 1987, c. 81, § 5, operative July 1, 1987.

§70-695.8.  Repealed by Laws 1987, c. 81, § 11, oper. July 1, 1987.

§70-695.9.  Oklahoma Student Loan Bonds - Oklahoma Student Loan Notes.

Upon determination that a need exists under the Oklahoma Student Loan Act, the Authority shall by resolution provide for the issuance of negotiable revenue bonds called the "Oklahoma Student Loan Bonds" or the issuance of notes called the "Oklahoma Student Loan Notes", or both.  The bonds of each issue shall be dated and bear interest as prescribed by the Authority.  The bonds shall mature serially or otherwise not later than thirty (30) years from their date and may be redeemable before maturity at the option of the Authority at prices and under terms and conditions fixed by the Authority in its resolution providing for the issuance of the bonds. The resolution shall also determine the form of the bonds, including the form of any interest coupon to be attached thereto, and shall fix the denominations of the bonds and the place of the payment of the principal and interest thereon.  The bonds shall be executed on behalf of the Authority payable only from the funds specified in the Oklahoma Student Loan Act, and shall not be payable from funds received or to be received from taxation.  The bonds shall be signed by the chairman and the secretary of the Authority in accordance with the Uniform Facsimile Signature of Public Officials Act.  Interest coupons shall bear the facsimile signature of the secretary of the Authority.  If any officer whose manual or facsimile signature appears on any bond or coupon ceases to be an officer before delivery of the bonds, the signature is valid as if he had remained in office until the delivery had been made.  The resolution may provide for registration of the bonds as to ownership and for successive conversion and reconversion from registered to bearer bonds and vice versa.  Before any bonds are delivered to the purchasers, the record pertaining thereto shall be examined by the Attorney General, and the record and bonds shall be approved by him.  After approval, the bonds shall be registered with the Authority.  After approval and delivery to the purchasers, the bonds shall constitute obligations of the Authority, and are negotiable instruments under the laws of the state.  The bonds may be sold at public or private sale by the Authority at prices and in accordance with procedures and terms it determines to be advantageous and reasonably obtainable.  The Authority may provide for replacement of any bond which may be mutilated or destroyed.

Neither the bonds issued under this act nor any loans made pursuant hereto shall be guaranteed by the State of Oklahoma, and the state shall not place the full faith and credit under obligation under the terms of this act.

Added by Laws 1972, c. 125, § 9, emerg. eff. April 6, 1972.  Amended by Laws 1987, c. 81, § 6, operative July 1, 1987; Laws 1992, c. 278, § 2, eff. July 1, 1992; Laws 1995, c. 305, § 21, eff. July 1, 1995.

§70695.10.  Refunding bonds.

The Authority may, by resolution, provide for the issuance of refunding bonds to refund any outstanding bonds issued under the Oklahoma Student Loan Act, together with accrued interest thereon. Provisions governing the issuance and sale of bonds under the Oklahoma Student Loan Act govern the issuance and sale of refunding bonds insofar as applicable.  Refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds used to retire the outstanding bonds.

Laws 1972, c. 125, § 10, emerg. eff. April 6, 1972.

§70695.11.  Deposit of proceeds from bond sales.

All proceeds from the sale of bonds under the Oklahoma Student Loan Act, except amounts set aside as reserves and the expenses of selling the bonds and other essential administrative costs, which may also be paid from the proceeds, shall be deposited to the credit of the Student Loan Fund.

Laws 1972, c. 125, § 11, emerg. eff. April 6, 1972.

§70695.12.  Repayments to Student Loan Sinking Fund.

All money received by the Oklahoma Student Loan Authority as repayment of student loans granted under the Oklahoma Student Loan Act and interest on the loans shall be credited to the "Student Loan Sinking Fund" of the Authority.  The resolution authorizing the issuance of the bonds may provide for deposit from bond proceeds of not to exceed twentyfour (24) months' interest, and may provide for use of bond proceeds as a reserve for the payment of principal and interest on the bonds.  The Authority shall pay or cause to be paid from the "Student Loan Sinking Fund" the principal and interest on the bonds as they mature and come due.

Amended by Laws 1987, c. 81, § 7, operative July 1, 1987.

§70695.13.  Investment of monies.

A.  Money in the "Student Loan Sinking Fund" and money in the Student Loan Fund in excess of the amount necessary for student loans may be invested by the Authority in:

1.  Direct obligations of or obligations whose principal and interest are guaranteed by the United States;

2.  Direct obligations of or participation certificates guaranteed by the federal intermediate credit bank, federal land banks, Federal National Mortgage Association, federal home loan banks or banks for cooperatives;

3.  Certificates of deposit of any bank or trust company whose deposits are fully secured by a pledge of securities of any kind specified in this subsection; and

4.  Bonds of the state or its political subdivisions.

B.  Money in the "Student Loan Sinking Fund" may be invested only in obligations which are scheduled to mature prior to the date the money must be available for its intended purpose.

C.  All investments under this section may be sold at the prevailing market price.  Income from these investments shall be credited to the "Student Loan Sinking Fund."

Laws 1972, c. 125, § 13, emerg. eff. April 6, 1972.

§70695.14.  Annual audits of accounts.

Accounts of the Authority shall be audited annually by the State Auditor and Inspector or by a certified public accountant designated by the Authority.

Laws 1972, c. 125, § 14, emerg. eff. April 6, 1972; Laws 1979, c. 30, § 134, emerg. eff. April 6, 1979.

§70695.15.  Authority of Governor.

The Governor of Oklahoma is hereby authorized to certify that the State of Oklahoma agrees and undertakes to carry out the provisions of this act.

Laws 1972, c. 125, § 15, emerg. eff. April 6, 1972.

§70695.16.  Rules and regulations.

Notwithstanding any provisions of this act, the Authority may adopt such rules and regulations as they deem necessary in order to comply with federal laws and regulations governing the Federally Insured Student Loan Program.

Laws 1972, c. 125, § 16, emerg. eff. April 6, 1972.

§70695.17.  Authority to make loans.

The Oklahoma Student Loan Authority and the Oklahoma State Regents for Higher Education functioning as the fiscal agent for the Authority in the administration of the Oklahoma Student Loan Act (Chapter 125, Oklahoma Session Laws 1972; 70 O.S. Supp. 1975, Sections 695.1 to 695.16) shall have authority to make loans to qualified students under provisions of said act if the loans are insured or coinsured by the United States under either Title IVA or Title IVB of the Higher Education Act of 1965, as amended.

Laws 1976, p. 610, S.J.R.No.69, § 1, emerg. eff. May 4, 1976.

§70-695.18.  Supplemental loan program.

The Oklahoma Student Loan Authority shall establish and operate a supplemental loan program for qualified students who are not eligible for loans under the federally insured student loan program, pursuant to the following:

A.  "Qualified students" shall be those students enrolled in collegiate education who have completed federal needs analysis and require additional financial assistance as certified by the institution of enrollment but are ineligible for a Guaranteed Student Loan sufficient to meet that need, provided that in no instance shall a supplemental loan be made to any student whose family income, if dependent, or whose personal income, if independent, exceeded Eighty Thousand Dollars ($80,000.00), or the income limitation as adjusted pursuant to this subsection, in the previous tax year.  Beginning with the fiscal year ending June 30, 2002, the Authority shall prescribe a cost-of-living adjustment to the income limitation provided in this section.  The adjustment shall be based on the maximum percentage increase, if any, not to exceed the previous year's Consumer Price Index for All Urban Consumers (CPI-U) as prepared by the United States Bureau of Labor Statistics.

B.  The Authority may enter into agreements with the Commissioners of the Land Office for funding this loan program or may obtain funding through authorized procedures as provided for in the Oklahoma Student Loan Act.

C.  The Authority may enter into agreements with the State Guarantee Agency or any nationally recognized guarantor approved by the United States Secretary of Education for the insurance of such loans.

D.  The Authority shall collect its loans when due; and, in the event of a possible default after due diligence has been performed to collect, a claim shall be filed with the State Guarantee Agency for collection under the insurance program, which guarantor shall pay the claim for the Authority, following which it shall take whatever action may be necessary to collect from the borrower in order to assure that the State of Oklahoma will not suffer any loss in connection with default payments; and if insurance of the loan is with a nationally recognized guarantor, the same procedure shall apply.

E.  The Authority shall establish the rate of interest to be paid on loans, which shall be paid by the borrowers to the Authority on a quarterly basis, which rate shall be as modest as possible for the benefit of the student but shall be at sufficient level to assure repayment of the debt incurred to underwrite the loans and expenses incurred by the Authority in administration of the program.

F.  The Authority shall promulgate rules as may be necessary and appropriate for the full and effective administration of the loan program provided for in the Oklahoma Student Loan Act, and it shall be the sole state agency for providing loans to eligible persons under the federal and state student loan programs.

G.  As in the case of other trust agencies, the State of Oklahoma is not obligated to support with stateappropriated funds the loan program provided for in the Oklahoma Student Loan Act.

Added by Laws 1987, c. 81, § 8, operative July 1, 1987.  Amended by Laws 2001, c. 303, § 1, eff. July 1, 2001.

§70695.19.  Transfer of records, files, equipment and other property of Oklahoma Student Loan Program.

All records, files, equipment and other property associated with the operation of the fiscal agency, also known as the Oklahoma Student Loan Program (OSLP), shall be and are hereby transferred to the Oklahoma Student Loan Authority.

Added by Laws 1987, c. 81, § 9, operative July 1, 1987.

§70-695.20.  Special audits - Filing of report.

The State Auditor and Inspector shall perform a special audit on the Oklahoma Student Loan Authority during the fiscal year beginning July 1, 1992, and at least once each five (5) years thereafter.  The State Auditor and Inspector shall have the power to take custody of any records necessary to the performance of the audit but shall minimize actual physical removal of or denial of access to such records.  At the conclusion of the audit, the State Auditor and Inspector shall meet with the chief executive officer and the audit committee of the board of trustees of the Authority to review the audit report to be issued.  The report, when issued, shall include any responses to the audit which the chief executive officer or the audit committee wishes to have included.  The State Auditor and Inspector shall file the report with the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the chairs of the Education Committees of the Senate and the House of Representatives, and the Oklahoma State Regents for Higher Education.  The costs of the audit shall be borne by the Authority.

Added by Laws 1992, c. 188, § 1, eff. July 1, 1992.

§70-695.21.  Annual budget.

On or before June 30 of each year the Oklahoma Student Loan Authority shall submit a budget for the next fiscal year to the Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives.  The budget shall include amounts to be spent on administration as well as amounts to be allocated for loans.

Added by Laws 1992, c. 188, § 2, eff. July 1, 1992.

§70-696.1.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§70697.1.  Legislative intent.

The Legislature recognizes that there is a need to upgrade the availability of health care services for people of Oklahoma, and thus, there is a need to improve the balance of physician manpower distribution in the state both by type of practice and by geographic location.  Furthermore, the Legislature recognizes the need to accomodate the increasing number of graduates from the medical and osteopathic colleges of Oklahoma by retaining their services as practicing physicians in the state and by attracting graduates from schools outside the state.  Therefore, it is the intent of the Legislature to increase the number of internship and residency programs offered for the training of physicians throughout the state through the sharing by the state of the costs of such internships and residencies with hospitals and other clinical residency training establishments.  These programs shall be designed primarily to emphasize the training of primary health care and family practice physicians and to develop manpower programs to service directly the rural and nonmetropolitan areas of the state.

Laws 1975, c. 271, § 1, emerg. eff. June 5, 1975.

§70697.2.  Commission created  Costsharing programs for internship and residency physician training.

There is hereby recreated the Physician Manpower Training Commission, hereafter referred to as the Commission, to establish and administer costsharing programs for internship and residency physician training, which Commission shall provide for state assistance by sharing the cost on a percentage basis, as may be prescribed by law or as determined by the Commission, of the salary, fringe benefits, training and program administration of the interns and residents as may be arranged by contract for reimbursement with an accredited and approved hospital and accredited clinical programs throughout the state in cooperation with the Oklahoma State University College of Osteopathic Medicine, which physician training institutions in the state shall serve as the administrative agent for internship and residency programs which are located in hospitals and clinical training programs throughout the state, which programs are affiliated with said institutions and approved for funding by the Commission.  The Commission shall conduct the planning, coordination and selection of said training programs to assure the effective and efficient operation of these programs.  Not less than fifty percent (50%) of the subsidy for these programs shall be used in the training of primary health care and family/general practice physicians for the rural and medically underserved areas of the state.  Provided that such subsidy may be used for the primary purpose of increasing the total number of residencies funded by the State of Oklahoma, wherever located within the state, during that period in which residency programs are being established in rural areas; provided further, that as said residency programs are established and accredited in rural hospitals, residency positions in such programs shall be first provided for by the Commission.  The Commission shall present a report to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate within one (1) month of the beginning of each regular legislative session on the operation of the programs including the progress made in accomplishing the goals of physician training as to type of specialties and manpower placement of the kind necessary to provide adequate health care to the people throughout the State of Oklahoma.  The subsidy to the participating hospital, clinical situation or training institution per resident or intern shall not exceed any maximum or minimum amount as may be prescribed by law or as determined by the Commission.  The actual amount of subsidy for physician training program situations shall be based upon a determination by the Commission of:

1.  The type of primary care residency and internship programs involved and being conducted;

2.  The extent of reimbursement available through thirdparty payers and all other sources; and

3.  The program and salary costs incurred in the given training situation.

Laws 1975, c. 271, § 2, emerg. eff. June 5, 1975; Laws 1976, c. 212, § 10, emerg. eff. June 7, 1976; Laws 1979, c. 250, § 1; Laws 1981, c. 272, § 17, eff. July 1, 1981; Laws 1982, c. 96, § 1, operative Oct. 1, 1982; Laws 1983, c. 333, § 25, emerg. eff. June 29, 1983; Laws 1992, c. 324, § 20, eff. July 1, 1992.

§70-697.3.  Membership of Commission - Travel expenses.

The Physician Manpower Training Commission shall be composed of seven (7) members appointed by the Governor with the advice and consent of the Senate.  Three members shall be practicing allopathic physicians, two shall be practicing osteopathic physicians, and two shall not be physicians.  The membership shall be appointed from diverse geographic areas of the state.  No board member serving on the effective date of this act shall be removed from the board to satisfy the requirements of this act, but appointments to fill vacancies subsequent to the effective date of this act shall be subject to the requirements of this act.  Three members of the Commission shall be appointed for oneyear terms, two members shall be appointed for threeyear terms and two members shall be appointed for fiveyear terms, and at the expiration of the initial terms, succeeding terms of office shall be five (5) years in duration.  There shall be also twelve additional nonvoting ex officio members of the Commission who shall serve in an advisory capacity only and include the Dean of the University of Oklahoma College of Medicine or designee, the Dean of the University of Oklahoma College of Medicine - Tulsa or designee, the Chair of the Department of Family Medicine of the University of Oklahoma Health Sciences Center or designee, the Chair of the Department of Family Practice of the University of Oklahoma College of Medicine - Tulsa or designee, the Chair of the Department of General Practice of the Oklahoma College of Osteopathic Medicine and Surgery or designee, the President of the Oklahoma Academy of Family Physicians or designee, the President of the Oklahoma State Medical Association or designee, the President of the Oklahoma State Osteopathic Association or designee, the President of the Oklahoma Hospital Association or designee, the Chair of the State Board of Health or designee, the Provost of the University of Oklahoma Health Sciences Center or designee, and the Dean of the Oklahoma College of Osteopathic Medicine and Surgery or designee.  Members of the Commission shall serve without salary, but may be reimbursed for travel expenses in attending meetings and performing their duties pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1975, c. 271, § 3, emerg. eff. June 5, 1975.  Amended by Laws 1977, c. 220, § 5, emerg. eff. June 14, 1977; Laws 1982, c. 330, § 1, emerg. eff. June 1, 1982; Laws 1983, c. 313, § 12, operative July 1, 1983; Laws 1984, c. 260, § 14, operative July 1, 1984; Laws 1985, c. 178, § 58, operative July 1, 1985; Laws 1988, c. 326, § 35, emerg. eff. July 13, 1988; Laws 1989, c. 227, § 37, operative July 1, 1989; Laws 2001, c. 127, § 1, eff. Nov. 1, 2001.

§70697.4.  Chairman and vicechairman  Meetings  Quorum.

The members of the Commission shall elect annually by a simple majority of the total members present at a regular meeting, a member to serve as chairman and a member to serve as vicechairman.  The chairman shall preside at all meetings of the Commission and shall have the power to call meetings of the Commission with proper notice.  The vicechairman shall perform these functions in the absence or incapacity of the chairman.  A quorum shall consist of a simple majority of the total membership of the Commission.  A quorum shall be necessary to conduct any official business.

Laws 1975, c. 271, § 4, emerg. eff. June 5, 1975.

§70697.5.  Powers, duties and responsibilities.

The Physician Manpower Training Commission, in order to perform its official function in establishing and administering physician training programs, shall have the following specific powers, duties and responsibilities:

1.  To review all available data on physician manpower in Oklahoma in order to determine the current and projected distribution of physicians by geographic location and by type of practice, and, to accomplish this review, the Commission shall obtain information from and work in conjunction with the State Department of Health and all other agencies which gather data and evaluate health manpower needs;

2.  To review data and information on accredited physician internship and residency programs currently operated by Oklahoma hospitals and other approved clinical situations, in order to ascertain the number and distribution by physician specialty training and by geographic location of available internship and residency positions and to evaluate the impact of internship and residency placement on the establishment of practices by physicians in that geographic area or similar areas within the state where their services are urgently needed;

3.  To serve as an agent to advise hospitals, clinics, and communities on setting up and planning internship and residency programs which emphasize the provision of additional primary care physicians to service the rural areas of Oklahoma with primary care specialties to be defined to include training in the area of internal medicine, obstetrics and gynecology, pediatrics, emergency trauma, and family practice;

4.  To provide general counsel and advice in the development, operation and evaluation of physician internship and residency programs throughout the State of Oklahoma in cooperation with the efforts of the Oklahoma State Regents for Higher Education and the state's physician training institutions such as the Oklahoma University College of Medicine, Oklahoma City and Tulsa campuses, and the Oklahoma College of Osteopathic Medicine and Surgery, and subject to accreditation by official and appropriate accrediting agencies;

5.  To develop the criteria for determining the physician training cost component or associated clinical and hospital training costs which are or may be nonreimbursable by third party payers in programs proposed by accredited hospitals, clinical situations, or hospital and clinical programs affiliated with and administered by the College of Medicine, College of Medicine  Tulsa or College of Osteopathic Medicine and Surgery in order to determine the share for the state in supporting the salary, benefits, training and program administration costs incurred by hospitals in supporting of the interns and residents;

6.  To develop the criteria and procedure by which state matching funds will be awarded to hospitals, accredited clinical situations, in cooperation with the University of Oklahoma College of Medicine, University of Oklahoma College of Medicine  Tulsa, and the Oklahoma College of Osteopathic Medicine and Surgery which shall administer programs in hospital and clinical situations in the state to be used to underwrite the salaries, benefits and associated training and administration costs provided for the physician interns and residents during their period of training in such a way as to create an incentive for the development and establishment of residency and internship positions by hospitals, clinical establishments or by affiliation agreement with the University of Oklahoma College of Medicine, University of Oklahoma College of Medicine  Tulsa and the Oklahoma College of Osteopathic Medicine and Surgery by providing funds to cover and to supplement the nonreimbursable or additional costs incurred in hospitals for training activities or for delivery of service in outreach and ambulatory clinical situations which are outside but associated with the hospitals and clinical establishments participating in the program;

7.  To review and to approve for inclusion in the programs funded the applications for funds submitted by accredited hospitals and clinical situations participating in physician training programs in cooperation with the University of Oklahoma College of Medicine, University of Oklahoma College of Medicine  Tulsa and the Oklahoma College of Osteopathic Medicine and Surgery for the costs of supplying residents and interns in programs which they administer by affiliation agreements with hospitals and clinical situations throughout the state in which the interns and residents are supervised and funded by the University of Oklahoma College of Medicine, University of Oklahoma College of Medicine  Tulsa and the Oklahoma College of Osteopathic Medicine and Surgery and the hospitals and clinical establishments pay for the patient care services rendered in their institutions by these residents and interns during the period of training;

8.  To determine the specific level of funding and the priorities used for granting state support to approved hospitals and clinical situations, in cooperation with the University of Oklahoma College of Medicine, University of Oklahoma College of Medicine  Tulsa and the Oklahoma College of Osteopathic Medicine and Surgery for approved hospital physician training programs for interns and residents and to recommend to the Governor and the Oklahoma Legislature the total funds needed to carry out the purpose of this program;

9.  To employ a director and any staff personnel required to administer the funding of approved physician training programs and to contract with other state agencies and institutions to conduct and to perform specified services, functions and aspects in administering state funds on the specified costsharing basis determined by the Commission or for developing programs and community and institutional participation in these training programs;

10.  To ensure that hospitals or clinical situations that can qualify in all sections of Oklahoma be utilized, and to take all steps necessary to assist such hospitals or clinics in obtaining necessary recognition or status, or in meeting standards for accreditation or affiliation so that they may participate in these physician training programs;

11.  To ensure that in programs administered and operated by the University of Oklahoma College of Medicine, University of Oklahoma College of Medicine  Tulsa and the Oklahoma College of Osteopathic Medicine and Surgery in hospitals and clinical situations throughout the state that funds allocated to the colleges are paid by the hospitals and clinical situations in which the patient care services are rendered, the funds are expended for such purposes in funding residents and interns in the physician training programs that the colleges have established with the approved hospitals and clinical situations which programs are designed to provide primary health care services to the rural and medically underserved parts of the state;

12.  To conduct and to administer a program of physician and health manpower placement services throughout the State of Oklahoma. Placement services shall be made available to communities, hospitals, health care facilities, physician and health professional training institutions, health professional associations and organizations, individual physicians, health professionals, students in physician and health professional training institutions and schools, and other interested parties in such a way so as to further the purposes of improving the distribution of physicians and health professionals practicing or available for practice in the state and improving in the availability of health care services to the people of the state.  Said placement service shall include but not be limited to assisting communities in matching with, contacting and recruiting physicians and health professionals to practice in communities in the state.  The Commission shall develop criteria and procedures for the conduct and performance of placement services and employ any staff, contract for services with any private agency, nonprofit corporation or institution to facilitate the performance of placement services.

Laws 1975, c. 271, § 5, emerg. eff. June 5, 1975; Laws 1976, c. 212, § 11, emerg. eff. June 7, 1976.

§70697.6.  Allocation of funds.

Funds appropriated to carry out the provisions of this act shall be allocated so that no less than forty percent (40%) of all participating residents and interns in each school year must participate in a rural program outside the Oklahoma City and Tulsa metropolitan areas.  The Physician Manpower Training Commission, in accordance with primary care specialty accreditation standards, shall promulgate and adopt rules designating the time allocation spent by the residents and interns participating in this program outside the Oklahoma City and Tulsa metropolitan areas.

Laws 1975, c. 271, § 6, emerg. eff. June 5, 1975; Laws 1977, c. 220, § 6, emerg. eff. June 14, 1977; Laws 1979, c. 250, § 2; Laws 1982, c. 330, § 2, emerg. eff. June 1, 1982; Laws 1994, c. 36, § 1, eff. July 1, 1994.

§70697.7.  Contractual arrangement with hospitals  Hospital Residency Revolving Fund.

The Physician Manpower Training Commission is hereby authorized to enter into contractual arrangements with any qualified hospital in any city or town in Oklahoma whereby the hospital would accommodate a resident physician to practice in the hospital during a sixmonth elective phase of the residency training program which is conducted in an accredited freestandingteaching hospital in cooperation with the University of Oklahoma College of Medicine, University of OklahomaTulsa Medical College, and the Oklahoma College of Osteopathic Medicine and Surgery.  The hospital accommodating said resident physician shall pay to the Commission such monies as may be required to cover the agreed amount to pay the cost of the salary stipend and expenses of the resident physician for the period of time spent in practice at said hospital.  Monies received by the Commission from the participating hospital under the provisions of this section shall be deposited to, and disbursed from, the "Hospital Residency Revolving Fund" hereby created in the State Treasury.  The fund shall be a continuing fund not subject to legislative appropriation or fiscal year limitations.  Expenditures from said fund shall be made on warrants issued by the State Treasurer against claims filed by the Commission with the Director of State Finance for approval and payment.

Laws 1975, c. 271, § 7, emerg. eff. June 5, 1975; Laws 1976, c. 212, § 12, emerg. eff. June 7, 1976; Laws 1979, c. 47, § 77, emerg. eff. April 9, 1979.

§70697.8.  Contracts with residents  Community Residency Revolving Fund.

A community may enter into a contract with a resident physician in training whereby the resident agrees to establish a practice in the community upon the completion of his residency.  The Physician Manpower Training Commission shall have the authority to receive funds direct from that community for the purpose of paying the resident involved to the extent of the contractual arrangements. Monies received by the Commission under the provisions of this section shall be deposited to, and disbursed from, the "Community Residency Revolving Fund" hereby created in the State Treasury.  The fund shall be a continuing fund not subject to legislative appropriation or fiscal year limitations.  Expenditures from said fund shall be made on warrants issued by the State Treasurer against claims filed by the Commission with the Director of State Finance for approval and payment.

Laws 1975, c. 271, § 8, emerg. eff. June 5, 1975; Laws 1979, c. 47, § 78, emerg. eff. April 9, 1979.

§70697.9.  Community Preceptor Physician Training and Work Experience Scholarship Fund

There is hereby created and established the Community Preceptor Physician Training and Work Experience Scholarship Fund which fund shall be administered by the Physician Manpower Training Commission for the purpose of providing state matching funds assistance and encouraging the development of a program whereby the state in conjunction with given communities, hospitals or clinical training situations funds the stipends and living expenses for medical students who agree to work in these given communities during the vacation times during the course of their education in the University of Oklahoma College of Medicine or the Oklahoma College of Osteopathic Medicine and Surgery.  The Commission shall develop procedures for determining the matching funds participation of communities and of the state for a given student and coordinate with the physician training institutions in the state for the selection of students to participate in the program and the selection of physicians who will supervise students and hospitals and clinical situations in which the training and experience occurs in the delivery of primary health care to rural and medically underserved areas with the purpose of providing medical and osteopathic students an opportunity to develop relationships with communities and encourage them to locate their practices in areas of medical need.

Laws 1976, c. 212, § 7, emerg. eff. June 7, 1976.

§70697.10.  Contracts  Intern or resident salary and insurance liability costs - Intern and Residents Professional Liability Insurance Fund.

A.  The Physician Manpower Training Commission is authorized to enter into contractual arrangements with individual hospitals and clinical programs for the reimbursement of intern or resident salary cost not to exceed the limits established by Section 697.2 of this title.  Provided, that residency and internship positions created prior to the spring semester 1975 shall be eligible for participation in the costsharing program for internship and residency training as established by Sections 697.1 through 697.8 of this title, only if partial funding of said positions will allow the creation of additional positions in whole or in part at the participating hospital or clinical situation.  The participating hospital or clinical situation shall document in a manner specified by the Commission the extent to which funding of a previously created and established position contributes directly to the creation of additional positions at the participating hospital or clinical situation.

B.  The Commission is authorized, in cooperation with the Oklahoma Health Care Authority, to enter into contractual arrangements with the University of Oklahoma College of Medicine and the Oklahoma State University College of Osteopathic Medicine for the reimbursement of intern and resident professional liability insurance cost which shall not be subject to the limits established in Section 697.2 of this title.  Any and all intern and resident positions are eligible for reimbursement of intern and resident professional liability insurance cost.

C.  There is hereby created in the State Treasury a revolving fund for the Physician Manpower Training Commission to be designated the "Intern and Residents Professional Liability Insurance Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Physician Manpower Training Commission for reimbursement of intern and residency professional liability insurance costs.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Physician Manpower Training Commission for such costs.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1976, c. 212, § 8, emerg. eff. June 7, 1976.  Amended by Laws 2005, c. 288, § 1, eff. July 1, 2005.

§70697.11.  Critical Need Internship and Residency Program - Revolving fund.

A.  In addition to internship and residency programs previously established and funded, it is the intent of the Legislature that the Physician Manpower Training Commission, in cooperation with the Oklahoma Health Care Authority, establish a Critical Need Internship and Residency Program.  The purpose of the Program is to fund internship and residency programs across the state in areas of critical need.  The determination of areas of critical need shall be made through a cooperative effort between the University of Oklahoma College of Medicine and the Oklahoma State University College of Osteopathic Medicine.  The findings shall be reported to the Commission by July 1, 2006, and every three (3) years thereafter.

B.  The University of Oklahoma College of Medicine and the Oklahoma State University College of Osteopathic Medicine shall annually provide to the Commission a report outlining the areas of physician shortages in each specialty area.  The report shall be the basis for the cooperative funding of critical need physician specialties for the current fiscal year.

C.  There is hereby created in the State Treasury a revolving fund for the Physician Manpower Training Commission to be designated the "Critical Need Internship and Residency Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Physician Manpower Training Commission for funding internship and residency programs in areas of critical need.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Physician Manpower Training Commission for such costs.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1976, c. 212, § 9, emerg. eff. June 7, 1976.  Amended by Laws 1978, c. 181, § 6, emerg. eff. April 11, 1978; Laws 1982, c. 330, § 3, emerg. eff. June 1, 1982; Laws 2005, c. 288, § 2, eff. July 1, 2005.

§70697.12.  Costsharing scholarship program for physician services at correctional facilities.

The Physician Manpower Training Commission shall establish and administer a costsharing scholarship program for the provision of physician services at the various correctional facilities under the Department of Corrections and the surrounding or nearby communities. Except as otherwise specified herein, the scholarship program shall be administered pursuant to the requirements prescribed by law for and as part of the Oklahoma Community Education Scholarship Program. Each scholarship available hereunder shall be funded on a percentage costsharing basis as follows:  Onehalf (1/2) of the costs to be provided by the Commission, onefourth (1/4) of the costs to be provided by the Department of Corrections and onefourth (1/4) of the costs to be provided by a community. Each physician, who has participated in the scholarship program hereunder, shall devote onehalf (1/2) of his or her professional time to medical care and treatment of inmates at a state correctional facility and onehalf (1/2) of his or her professional time to medical services in the community which shared the cost of a scholarship hereunder, for the period of time as required under the Oklahoma Community Education Scholarship Program.

Laws 1979, c. 250, § 3.

§70697.13.  Residency of students.

This act shall pertain to students who are residents of the State of Oklahoma.

Laws 1979, c. 250, § 4.

§70697.14.  Failure to comply with provision of contract.

If the recipient of these funds does not fully comply with all provisions of contract, that person shall refund all monies plus interest at the rate of twelve percent (12%) from date of dispersement.

Laws 1979, c. 250, § 5.

§70697.15.  Eligibility to receive funds  Conditions.

In order for any hospital or clinic to be eligible to receive funds through the Physician Manpower Training Commission for residency or internship positions, such hospital or clinic shall affirm that students receiving their medical education in Oklahoma will be given special consideration for all residency and internship positions.

Laws 1981, c. 212, § 10, emerg. eff. June 1, 1981.

§70697.16.  Certain employees to become subject to Merit System  Exemptions  Examinations.

Effective July 1, 1982, all positions of the Physician Manpower Training Commission except the Executive Director who shall remain in the unclassified service, shall become subject to the Merit System of Personnel Administration.  All incumbent employees shall be classified without the need to pass examinations and shall be allocated in accordance with the recommended classifications as proposed by the Merit System.

Added by Laws 1982, c. 308, § 11, emerg. eff. May 28, 1982.

§70697.17.  Nursing Student Assistance Program.

A.  There is hereby established the Nursing Student Assistance Program which shall be administered by the Physician Manpower Training Commission.  The purpose of the program shall be to encourage persons to enter nursing education programs and to practice in areas of this state in which there is an urgent need for nursing services or in institutions or agencies of this state which provide funds on a matching basis with the Physician Manpower Training Commission for the support of nursing students.  The Nursing Student Assistance Program shall be administered by rules adopted by the Physician Manpower Training Commission.

B.  Only students who are residents of this state shall be eligible to participate in the Nursing Student Assistance Program.

C.  If a person receiving Nursing Student Assistance Program funds fails to fully comply with the provisions of the contract for said funds, the person shall refund to the Physician Manpower Training Commission all monies received by the person pursuant to the provisions of the contract plus interest at the rate of twelve percent (12%) from the date of disbursement of said funds and shall be liable for any other liquidated damages as specified in the contract.

D.  There is hereby created in the State Treasury a revolving fund for the Physician Manpower Training Commission to be designated the "Nursing Student Assistance Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all nonappropriated monies, including community match money of appropriated funds, grants, gifts, and repayment of scholarships received by the Physician Manpower Training Commission. All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Physician Manpower Training Commission for such scholarships as may be provided for pursuant to the Nursing Student Assistance Program. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1984, c. 260, § 13, operative July 1, 1984.

§70697.18.  Contracts between communities and nonresident physicians  Community Match Revolving Fund.

A community may enter into a contract with a physician who is a graduate from an accredited medical school whereby such physician agrees to establish a practice in that community.  The Physician Manpower Training Commission shall have the authority to receive funds direct from that community for the purpose of paying the physician involved to the extent of the contractual arrangement.  Monies received by the Commission under the provisions of this section shall be deposited to and disbursed from, the "Community Match Revolving Fund" hereby created in the State Treasury.  The fund shall be a continuing fund not subject to legislative appropriation of fiscal year limitations.  Expenditures from said fund shall be made on warrants issued by the State Treasurer against claims filed by the Commission with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 36, § 5, operative July 1, 1989.  Amended by Laws 1990, c. 263, § 124, operative July 1, 1990.

§70697.19.  Omnibus Budget Reconciliation Act Program.

A.  There is hereby established the Omnibus Budget Reconciliation Act Program (OBRA) which shall be administered by the Physician Manpower Training Commission.  The purpose of the program shall be to encourage persons to enter nursing education programs and to practice in nursing homes of this state in which there is an urgent need for nursing services which provide funds on a matching basis with the Physician Manpower Training Commission for the support of nursing students.  The OBRA Program shall be administered by rules under the Oklahoma Nursing Student Assistance Program adopted by the Physician Manpower Training Commission.

B.  Only students who are residents of this state shall be eligible to participate in the OBRA Program.

C.  If a person receiving OBRA Program funds fails to fully comply with the provisions of the contract for said funds, the person shall refund to the Physician Manpower Training Commission all monies received by the person pursuant to the provisions of the contract plus interest at the rate of twelve percent (12%) from the date of disbursement of said funds and shall be liable for any other liquidated damages as specified in the contract.

D.  There is hereby created in the State Treasury a revolving fund for the Physician Manpower Training Commission to be designated the "OBRA Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all nonappropriated monies, including local nursing home association match money of appropriated funds, grants, gifts, and repayment of scholarships received by the Physician Manpower Training Commission.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Physician Manpower Training Commission for such scholarships as may be provided for pursuant to the OBRA Program.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

§70-697.20.  Osteopathic Internship and Residency Program.

A.  There is hereby created the "Osteopathic Internship and Residency Program" which shall be conducted and administered by the Physician Manpower Training Commission.  The purpose of this program is to provide for the fair and necessary distribution of funds allocated to it by the Legislature to provide monies to the following programs under the Physician Manpower Training Program:

1.  The Doctor of Osteopathy Residency Program (OSU/COM);

2.  The Osteopathic General Practice Residency Program (OSU/COM); and

3.  The Osteopathic Internship Program (OSU/COM).

B.  The Physician Manpower Training Commission is hereby authorized to distribute such monies to the funds specified in Sections 697.2 and 697.6 of this title necessary to fund the programs specified in this section.

Added by Laws 1992, c. 324, § 21, eff. July 1, 1992.

§70-697.21.  Physician Assistant Scholarship Program - Revolving fund.

A.  There is hereby established the Physician Assistant Scholarship Program.  The purpose of the program is to encourage persons to enter physician assistant education programs and to practice in rural and medically underserved areas of this state.  The Physician Assistant Scholarship Program shall be administered by the Physician Manpower Training Commission pursuant to rules promulgated by the Commission and shall be funded based on an annual estimate of need as determined by the Commission.  Awards made pursuant to this Program shall be subject to the availability of funds.  The number of and amount of each award shall be determined by the Commission based on the availability of funds.

B.  Only students who are residents of this state and who have been admitted as a student in an accredited physician assistant program shall be eligible to participate in the Physician Assistant Scholarship Program.

C.  If a person receiving Physician Assistant Scholarship Program monies fails to fully comply with the provisions of the contract for the monies, the person shall refund to the Physician Manpower Training Commission all monies received by the person pursuant to the provisions of the contract plus interest at a rate that equals the prime interest rate plus one percent (1%) from the date of disbursement of the funds and shall be liable for any other liquidated damages as specified in the contract.

D.  There is hereby created in the State Treasury a revolving fund for the Physician Manpower Training Commission to be designated the "Physician Assistant Scholarship Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Physician Manpower Training Commission for implementation of the Physician Assistant Scholarship Program.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Physician Manpower Training Commission for such scholarships as may be provided for pursuant to the Physician Assistant Scholarship Program.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 288, § 3, eff. July 1, 2005.

§70698.  Professional training institutes.

A.  The Oklahoma State Regents for Higher Education are authorized to develop professional training institutes for the purpose of increasing the available pool of qualified teachers in subject areas that are in critically short supply in the elementary and secondary public schools of this state.  Said program shall be in conjunction with Title II of Public Law 98377, "The U.S. Education for Economic Security Act of 1984", as amended.  The professional training institutes shall be located at and utilize the existing facilities of one or more of the Oklahoma public or private higher education institutions which provide programs of teacher education.  The professional training institutes shall provide instruction for:

1.  Graduates of accredited colleges who hold degrees with majors in and who wish to become certified in subject areas which are experiencing a shortage of qualified teachers; and

2.  Teachers currently certified in subject areas which are experiencing an oversupply of qualified teachers and who hold degrees with majors in and who wish to be certified in subject areas which are experiencing a shortage of qualified teachers.

Initially, the professional training institutes shall provide instruction in the subject areas of mathematics, science, computer learning, and foreign languages and in teacher education in those subject areas. After three (3) years of operation, the Oklahoma State Regents for Higher Education shall have authority to redesignate, based on data supplied by the State Department of Education, the subject areas which are experiencing a shortage of qualified teachers and to change the institutes accordingly.

B.  Each professional training institute shall offer an intensive academic credit program in a designated subject area of need or in teacher education.

C.  Upon successful completion of a professional training institute, a participant shall be eligible to teach fulltime in the subject area of need for one (1) year in the public schools of this state during the school year following completion of the institute.

D.  To the extent that funding permits, it is the intent of the Oklahoma Legislature that participants not be required to pay for general enrollment fees, tuition, books, or special fees associated with a professional training institute.  The Legislature further intends that participants be allowed to utilize campus housing and food services at the lowest available rate.

Added by Laws 1985, c. 354, § 2, emerg. eff. July 30, 1985.

§70698.1.  Incentive scholarship program.

A.  The Oklahoma State Regents for Higher Education are authorized to establish and maintain an incentive scholarship program to encourage the preparation of teachers, including minority teachers, in critical shortage areas for the public schools at one or more of the Oklahoma public or private higher education institutions.  Prospective teachers, whether planning to pursue an undergraduate teacher education program or to become qualified to teach after earning a bachelor's degree in a critical shortage area, shall be considered if they have graduated from high school with a grade point average ranking them in the top fifteen percent (15%) of their graduating class.  To the extent that funds are available, scholarships of One Thousand Five Hundred Dollars ($1,500.00) per year, renewable for up to three (3) additional years, shall be awarded to cover costs of general enrollment fees, other fees, books, materials, and services provided by the institution, including room and board.

B.  It is the intent of the Oklahoma Legislature that the Oklahoma State Regents for Higher Education create a committee composed of educators, teacher educators from the participating institutions, other professionals from the shortage area fields, and representatives of the public schools and the State Department of Education to recommend to the State Regents the following:

1.  Further criteria for the selection of participants;

2.  Procedures for admission;

3.  Procedures and instruments for assessing the effectiveness of the program; and

4.  Any other criteria or procedures deemed necessary by the State Regents.

The Committee shall prepare and deliver a report on the program to the Legislature on or before July 1 of each year.

C.  Each participant, prior to entry into the program, shall have agreed to teach in the shortage areas in the public schools of this state for a minimum of three (3) consecutive years upon graduation and licensure as a teacher.  Any participant failing to maintain a 2.5 grade point average, changing to an inappropriate area of study, withdrawing or otherwise leaving school, or failing to meet requirements for licensure and certification to teach as established by law shall be subject to disqualification from the program.

Added by Laws 1985, c. 354, § 3, emerg. eff. July 30, 1985.  Amended by Laws 1990, c. 106, § 2, operative July 1, 1990.

§70-698.2.  Repealed by Laws 2001, c. 201, § 12.

§70-698.3.  Mathematics or science teacher shortage employment incentive program.

A.  It is the intent of the Oklahoma Legislature that, beginning with the 2001-2002 school year, the Oklahoma State Regents for Higher Education establish a teacher shortage employment incentive program for students enrolled in a major course of study in mathematics or science at the undergraduate level or graduate level who declare an intention to serve and who subsequently serve this state by teaching in a secondary level public school of this state for a minimum of five (5) years in the subject areas of mathematics or science.  Students meeting the criteria provided in this section shall be given the opportunity to enter into participation in the program.

B.  The Oklahoma State Regents for Higher Education are authorized to make employment incentive payments pursuant to the provisions of this section to persons who actually render a minimum of five (5) years of service as teachers in the public schools of this state if not less than seventy-five percent (75%) of the teaching assignment meets the criteria specified in subsection A of this section.  The total amount of the employment incentive payments for any qualified person shall not exceed an amount equal to three times the average annual cost of undergraduate resident tuition and fees for full-time enrollment at institutions which offer teacher education programs within The Oklahoma State System of Higher Education, as defined by the State Regents.  Any amount not necessary to repay the balance of a student's loan(s) shall be paid directly to any person otherwise eligible for employment incentive payments pursuant to this section.

C.  The Oklahoma State Regents for Higher Education shall require the execution of appropriate contracts with eligible persons.  Persons failing to comply with the requirements of this section shall not be eligible for the employment incentive payments provided for in this section.  The Chancellor of the Oklahoma State Regents for Higher Education, with approval of the State Regents, may contract with any other appropriate organization or unit of government for the administration of the provisions of this section.

D.  If insufficient funds are available for employment incentive payments to qualified persons during any fiscal year, the Chancellor may make reductions in the payments made to those qualifying.

Added by Laws 2000, c. 242, § 1, eff. July 1, 2000.  Amended by Laws 2001, c. 201, § 5.

§70699.  Financial assistance applicant to prove compliance with Military Selective Service Act.

Any student who applies for any type of stateprovided financial assistance, including, but not limited to, grants, loans, scholarships or other types of aid provided pursuant to the Student Educational Assistance Fund established pursuant to Section 622 of this title, the Oklahoma Rural Medical Education Loan and Scholarship Fund, established pursuant to Section 625.1 of this title, the Oklahoma Higher Education Tuition Aid Program, established pursuant to the Oklahoma Higher Education Tuition Aid Act, the Osteopathy Education Assistance Fund established pursuant to Section 627.1 of this title, or the Oklahoma Student Loan program established pursuant to the Oklahoma Student Loan Act, before receiving such aid, shall prove to the satisfaction of the issuing agency that such student is in compliance with the provisions of the Military Selective Service Act, 50 U.S.C.A. App. Sections 451 through 471a.

Added by Laws 1987, c. 81, § 10, operative July 1, 1987.

§70-701.  Repealed by Laws 1941, p. 416, § 8.

§70-702.  Repealed by Laws 1941, p. 416, § 8.

§70-703.  Repealed by Laws 1941, p. 416, § 8.

§70-704.  Repealed by Laws 1941, p. 416, § 8.

§70-705.  Repealed by Laws 1941, p. 416, § 8.

§70-711.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-712.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-713.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-714.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-715.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-716.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-717.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-718.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-719.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-720.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-741.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-742.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-743.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-744.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-745.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-746.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-747.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-748.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-749.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-750.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-761.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-762.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-763.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-764.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-765.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-766.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-771.  Repealed by Laws 1941, p. 407, § 4 and Laws 1941, p. 464, § 7.

§70-771a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-771b.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-772.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-773.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-774.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-775.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-776.  Repealed by Laws 1941, p. 462, § 1.

§70-777.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-778.  Repealed by Laws 1941, p. 462, § 1.

§70-779.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-780.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-781.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-782.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-791.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-792.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-801.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-802.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-803.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-804.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-805.  Repealed by Laws 1941, p. 464, § 6.

§70-811.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-812.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-813.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-814.  Repealed by Laws 1941, p. 464, § 4.

§70-815.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-816.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-817.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70821.1.  Application of law.

The provisions of this act are applicable to all independent school districts in which is included a city having a population of not less than one hundred forty thousand (140,000) according to the last Federal Census.

Laws 1947, p. 513, § 1.

§70821.2.  Grant of powers  Public right and public benefit.

Any such independent school district is hereby authorized to acquire or construct within its corporate boundaries, one or more stadia, sport arenas or other recreational facilities or to build additions thereto or additions to existing stadia, sport arenas or other recreational facilities, including land and equipment therefor, and to own, maintain and operate, or to own and (in addition to any and all other uses to which this property may be placed and disposition which can be made of it) lease to, or cause to be maintained and operated by, a financially responsible operating company, corporation, or individual, experienced in similar types of business, or to own and lease to a responsible person, firm or corporation who shall construct, finance and operate one or more stadia, sport arenas or other recreational facilities, and when operated by the independent school district to charge fees, rent and tolls for the use of such facilities.  Such independent school district is authorized to prescribe and enforce the fees, rent and tolls which are to be charged for such facilities by any lessee or operator thereof, as more fully provided in Section 6, and in addition to any and all other means to assure prompt payment of rentals by such lessee or operator, the independent school district may in the lease or operating contract reserve a lien on the money collected by the lessee or operator from such fees, tolls and other charges and revenue until the rental consideration for such current term of the lease or operating contract shall have been paid to the independent school district or its nominee.  The right of the independent school district to own, maintain, operate and cause to be operated such facilities and to fix and collect fees, rent, tolls and other revenue for the use of such facilities is hereby declared to be a public right and use and such right and facilities to constitute a public benefit.

Laws 1947, p. 513, § 2.

§70821.3.  Revenue bonds  Powers of districts  Provisions  Lien and charge on income  Restrictions on additional bonds  Approval.

(a) To provide for the acquisition or construction of such stadia, sport arenas or other recreational facilities thereto and/or additions to existing stadia, sport arenas or other recreational facilities, including land and equipment therefor, the governing body of any such independent school district is authorized to issue negotiable revenue bonds of the independent school district secured by a pledge of, and payable from, the net revenues of any one or more of such stadia, sport arenas or other recreational facilities, together with all future extensions or additions therefor or replacements thereof.  If bonds are issued solely for acquirement or construction of additions to existing stadia, sport arenas or other recreational facilities, then such bonds may be payable from the net revenue of the entire project, including the original existing stadia, sport arenas or other existing recreational facilities, and additions thereto, together with all future extensions and additions thereto or replacements thereof.  Within the discretion of the governing body of any such independent school district such bonds may be secured further by a trust indenture on such stadia, sport arenas or other recreational facilities.  Whenever such governing body shall execute any character of trust agreement imposing duties on a corporate trustee in reference to the payment of the bonds or enforcement of any rights under the bonds, for convenience such instrument may be and in this act is sometimes referred to as the "Indenture".  Any such independent school district is authorized to issue a separate and independent series of revenue bonds to provide for the acquirement or construction of each stadium, sport arena or other recreational facility or additions thereto, or additions to existing stadia, sport arenas or recreational facilities, including land and equipment therefor, or in the discretion of the governing body of the independent school district a single series of bonds may be issued to provide for the acquirement or construction of two or more stadia, sport arenas or other recreational facilities and/or additions referred to, including land and equipment therefor.  No election shall be required for the issuance of said bonds.

Negotiable revenue bonds may also be issued by the governing body of any such independent school district for the purpose of refunding bonds issued under this section, which may be secured in the manner herein provided for original bonds.  No election shall be had for the issuance of such refunding bonds.

(b).  The revenue bonds hereby authorized shall contain substantially the following provisions:

"The holder hereof shall never have the right to demand payment of this obligation out of any funds raised or to be raised by taxation."  No such bonds shall ever be a liability or debt of such independent school district but solely a charge upon the pledged revenues.

(c).  The expense of operation and maintenance of any such stadium, sport arena or other recreational facility shall always be a first lien and charge against the income thereof.  So long as any of said bonds or any interest thereon remain outstanding, the independent school district shall charge or require the payment of fees, rent, tolls, and other revenue for the use of the facilities of any such stadium, sport arena or other recreational facility which shall be equal and uniform within classes defined by the governing body of such independent school district and which shall be at least sufficient to pay expenses of operation and maintenance and to pay the principal of and interest on the outstanding bonds as such principal matures and as such interest accrues, and to establish and maintain such reserve or reserves, if any, as may be prescribed in the resolution authorizing the bonds or in the Indenture.

(d).  So long as any such revenue bonds are outstanding, no additional bonds of equal dignity shall be issued against the pledged revenues or the pledged revenues and properties, except to the extent and in the manner expressly permitted in the resolution which authorized such outstanding revenue bonds, or the Indenture.

(e).  Such bonds, and proceedings incident to their issuance shall be submitted to and approved by the Attorney General of Oklahoma, in the manner and with the effect provided in Title 62, Oklahoma Statutes 1951, Sections 11, 13 and 14.

Laws 1947, p. 514, § 3.

§70821.4.  Fees and charges  Maturity and interest  Redemption  Negotiability  Registration  Proceeds  Recitals  Exemption from taxation  Corporate trustee  Rights of bondholders  Depository.

The provisions set forth in this section shall be applicable to all bonds issued under authority of this act.

(a).  It shall be the mandatory duty of the governing body of any independent school district to fix such fees, tolls, rent and other charges for use of the facilities of any such stadium, sport arena or other recreational facility and for additions thereto and for additions to existing stadium, sport arena or other recreational facility, in this act sometimes referred to as the "Project," as will yield revenues fully sufficient to operate and maintain such Project, pay the principal of and interest on the bonds when due, and to establish and maintain such reserve as may be prescribed in the resolution authorizing the bonds or in the Indenture securing them.

(b).  The bonds shall mature serially or otherwise at such time or times, and shall bear interest at such rate or rates, as shall be prescribed in the resolution authorizing the bonds or in the Indenture securing them; provided that the sale of the bonds shall be for cash at not less than par and accrued interest and shall be sold after competitive bidding to produce the maximum sale price at the lowest possible interest rate.  The interest cost shall not exceed four percent (4%) per annum, computed on average maturities according to Standard Tables of Bond Values.

(c).  The resolution authorizing, or the Indenture securing the bonds, shall prescribe the rights, if any, which the independent school district may have to redeem all or any part of said bonds prior to maturity, and the conditions under which and the prices not in excess of par and accrued interest at which they may be redeemable and the rights of the independent school district to redeem the bonds prior to scheduled maturity dates shall be limited to such provisions.

(d).  All bonds issued hereunder shall have and are hereby declared to have all of the qualifications and incidents of negotiable instruments.

(e).  The resolution authorizing, or the Indenture accruing any such bonds, may contain provisions that the bonds shall be registerable as to principal or as to both principal and interest.

(f).  The proceeds of the bonds shall be used solely to pay the cost of the Project.  There may be included in the cost of the Project for which bonds are to be issued reasonable allowance for legal and engineering services, interest during construction and for six (6) months after estimated date of completion of construction. Such proceeds shall be disbursed under such restrictions as may be provided in the bond resolution or Indenture, and there shall be and there is hereby created and granted a lien upon such monies, until so applied, in favor of the holders of the bonds or of any trustee provided for in respect to such bonds.  If so provided in such resolution or Indenture in the event that proceeds of the bonds prove insufficient to pay the cost of the project additional bonds may be issued to the amount of the deficit and shall be deemed to be of the same issue and entitled to payment from the same fund without preference or priority of the bonds first issued.  Any surplus remaining from bond proceeds after the cost of the project has been paid in full shall be used in retiring bonds.

(g).  The resolution authorizing the bonds may provide that such bonds shall contain a recital that they are issued pursuant to this act.

(h).  Any bond issued pursuant to the provisions of this act shall be exempt from taxation by the State of Oklahoma or by any county or municipal corporation, or other political subdivision therein.

(i).  If so provided in the resolution authorizing the bonds the Indenture may be executed by and between such independent school district and a corporate trustee, which may be any trust company or bank within or outside of the State of Oklahoma, having powers of a trust company.

(j).  Either the resolution providing for the issuance of the bonds or such Indenture may contain such provisions for protecting or enforcing the rights of remedies of the bondholders as may be reasonable or proper and not in violation of law, including covenants setting forth the duties of the independent school district in relationship to the acquisition of properties and the construction, maintenance, operation or repair and insurance of the project and the custody, safeguarding and application of all monies received from the sale of the bonds and from the operation of the Projects.

(k).  It shall be lawful for any bank or trust company in this state to act as depository for the proceeds of bonds or revenues derived from the operation of the Project and to furnish such indemnity bonds or to pledge such securities as may be required by the independent school district.  Such Indenture or resolution may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual rights of action of the bondholders.  In addition such bond resolution or Indenture may contain such other provisions as the governing body of such independent school district may deem reasonable and proper for the security of the bondholders including, but without limitation, covenants prescribing all happenings, or occurrences which constitute events of default and the terms and conditions upon which all or any of the bonds shall become or may be declared to be due before maturity, and as to the rights, liabilities, powers and duties arising from the breach by the independent school district of any of its duties or obligations.

(l).  That any holder or holders of bonds issued hereunder, including a trustee or trustees for such holders, shall have the right in addition to all other rights by mandamus or other proceedings in any Court of competent jurisdiction to enforce his or their rights against the independent school district and its employees and against any Board of trustees which may be created to operate the Project, the agents and employees thereof, or any lessee of any such Project, including, but not limited to, the right to require the independent school district and such board to impose and collect sufficient income, tolls, fees, rents, charges and other revenues to carry out the agreements contained in the bond resolution or Indenture and to perform all agreements and covenants therein contained and duties arising therefrom, and in the event of default as defined in the resolution authorizing the bonds or in the Indenture, to apply for and obtain the appointment of a receiver for any properties involved.  If such receiver be appointed, he may enter and take possession of the project and until the independent school district may no longer be in default or until relieved by the Court retain possession of the properties involved, and collect and receive all revenues and tolls arising therefrom in the same manner as the independent school district itself might do and shall dispose of such monies and apply same in accordance with the obligations of the independent school district under the bond or resolution or Indenture and as the court may direct.  Nothing in this act shall authorize any bondholder to require the independent school district to use any funds in the payment of the principal of, or interest on, such bonds except out of revenues pledged to their payment.

(m).  The resolution authorizing, or the Indenture securing bonds issued under this act may contain provisions to the effect that so long as the revenues of the Project are pledged to the payment of bonds no fee admission or use can be given.

(n).  The provisions contained in the resolution authorizing the bonds and in the Indenture and the applicable provisions of this act shall constitute an irrepealable contract between such independent school district and the holders of such bonds.

Laws 1947, p. 515, § 4.

§70821.5.  Board of Trustees.

During the time any such Project is encumbered by the pledge of its revenues, the resolution authorizing the bonds or the Indenture may vest its management and control in a Board of Trustees, to be named in such resolution or Indenture, consisting of three members, or maybe a corporation organized for such purpose.  The compensation of the members of such board of trustees shall be fixed by such resolution or Indenture, but shall never exceed one percent (1%) of the gross receipts of such Project in any one (1) year.  The terms of office of the members of such board of trustees, whether individuals, or the corporation referred to their powers and duties, and manner of exercising same the manner of the selection of their successors, and all matters pertaining to their duties and the organization of such board of trustees shall be specified in such resolution or Indenture. Any such board of trustees may adopt bylaws regulating the procedure of the board and fixing the duties of its officers, but the bylaws shall not contain any provision in conflict with the covenants and provisions contained in the resolution authorizing the bonds or the Indenture.  In all matters wherein the resolution or Indenture are silent as to the powers, duties, obligations and procedure of the board, the laws and rules governing the governing body of such independent school district shall control the board of trustees in so far as applicable.  The board may be granted by the resolution or Indenture, and in that event shall have, all or any of the powers and authority, which could be exercised by the governing body of the independent school district, insofar as the management and operation of any such Project is concerned.

Laws 1947, p. 517, § 5.

§70821.6.  Operation of project by lessee or operator.

In the discretion of the governing body of such independent school district (or within the discretion of the board of trustees, if the Project is under control of a board of trustees) and for such period of time as may be determined by such governing body or board of trustees, such Project may be operated by, or leased for operation to, a company, corporation, or individual, provided that the fees, rent and tolls or rates charged for admission or use of the Project shall be sufficient to yield in the aggregate money necessary to pay the reasonable operation and maintenance expenses, the annual consideration of rental, and a reasonable return to the lessee or operator.  The charges and tolls or rates to be charged by such lessee or operator shall be under the control of the governing body of the independent school district or such board of trustees as the case may be.  The annual consideration or lease rental to be charged by the independent school district shall not be less than an amount equal to the annual debt service requirements, plus an additional amount to assure establishment and maintenance of the reserves required in such resolution or Indenture.  The operating or lease contract may provide for payment of the annual consideration or rental in monthly installments approximately equal, and that failure to pay any required sum when due may be declared to be a breach of contract entitling the independent school district (or board of trustees), under regulations prescribed therein, to declare the lease or operating contract forfeited and to take over the operation and maintenance of such Project.

Laws 1947, p. 518, § 6.

§70821.7.  Acquisition of property  Eminent domain.

Any such independent school district or board of trustees is hereby authorized to acquire property real or personal in any manner in which property may be acquired by any person or corporation, and in addition thereto any such independent school district acting for itself or for such board of trustees, may acquire by eminent domain the fee simple title to any property within the corporate limits of such independent school district which is needed for such purposes in the discretion of such governing body.  The procedure prescribed for railroad companies in Title 66, Chapter 2, Oklahoma Statutes 1951, shall be followed in acquiring property by eminent domain.

Laws 1947, p. 518, § 7.

§70821.8.  Judicial determination of validity of bonds.

That the governing body of such municipality is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application. It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon the application and any protest which may be filed thereto as speedily as possible. Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the independent school district that on a day named the board will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court. If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the governing body of said independent school district, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1947, p. 519, § 8.

§70821.9.  Partial invalidity.

In case any one or more of the sections or provisions of this act or the application of such sections or provisions to any situation, circumstance, or person shall for any reason be held to be unconstitutional, such unconstitutionality shall not affect any other sections or provisions of this act or the application of such sections or provisions to any other situation, circumstance or person, and it is intended that this law shall be construed and applied as if such section or provision had not been included herein for any unconstitutional application.

Laws 1947, p. 519, § 9.

§70821.51.  Boxing in physical education or training program.

The governing board of each state educational institution and of each school district in the State of Oklahoma is hereby authorized to provide as part of any physical training or educational program the art, technique and practice of boxing.  Laws 1971, c. 206, Section 1.  Emerg. eff. June 8, 1971.

Laws 1971, c. 206, § 1, emerg. eff. June 8, 1971.

§70-821.61.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.62.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.63.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.64.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.65.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.66.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.67.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.68.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.69.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.70.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.71.  Repealed by Laws 2003, c. 375, § 20, eff. Jan. 1, 2004.

§70-821.81.  Short title.

Sections 1 through 19 of this act shall be known and may be cited as the "Uniform Athlete Agents Act".

Added by Laws 2003, c. 375, § 1, eff. Jan. 1, 2004.

§70-821.82.  Definitions.

As used in the Uniform Athlete Agents Act:

1.  "Agency contract" means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract;

2.  "Athlete agent"  means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract.  The term includes an individual who represents to the public that the individual is an athlete agent.  The term does not include a spouse, parent, sibling, grandparent, or guardian of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization;

3.  "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate;

4.  "Contact" means a communication, direct or indirect, between an athlete and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract;

5.  "Endorsement contract" means an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student-athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance;

6.  "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics;

7.  "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

8.  "Professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete;

9.  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

10.  "Registration" means registration as an athlete agent pursuant to the Uniform Athlete Agents Act;

11.  "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States; and

12.  "Student-athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport.  If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.

Added by Laws 2003, c. 375, § 2, eff. Jan. 1, 2004.

§70-821.83.  Service of process - Subpoenas.

A.  By acting as an athlete agent in this state, a nonresident individual appoints the Secretary of State as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

B.  The Secretary of State may issue subpoenas for any material that is relevant to the administration of the Uniform Athlete Agents Act.

Added by Laws 2003, c. 375, § 3, eff. Jan. 1, 2004.

§70-821.84.  Certificate of registration required - Exception.

A.  Except as provided in subsection B of this section, an individual shall not act as an athlete agent in this state without holding a certificate of registration pursuant to Section 6 or 8 of this act.

B.  Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

1.  A student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

2.  Within seven (7) days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

C.  An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

Added by Laws 2003, c. 375, § 4, eff. Jan. 1, 2004.

§70-821.85.  Application for registration - Submission of out-of-state application and registration.

A.  An applicant for registration shall submit an application for registration to the Secretary of State in a form prescribed by the Secretary of State.  An application filed under this section is a public record.  The application shall be in the name of an individual and, except as provided in subsection B of this section, signed or otherwise authenticated by the applicant under penalty of perjury and state or contain:

1.  The name of the applicant and the address of the applicant's principal place of business;

2.  The name of the applicant's business or employer, if applicable;

3.  Any business or occupation engaged in by the applicant for the five (5) years next preceding the date of submission of the application;

4.  A description of the applicant's:

a. formal training as an athlete agent,

b. practical experience as an athlete agent, and

c. educational background relating to the applicant's activities as an athlete agent;

5.  The names and addresses of three individuals not related to the applicant who are willing to serve as references;

6.  The name, sport, and last-known team for each individual for whom the applicant acted as an athlete agent during the five (5) years next preceding the date of submission of the application;

7.  The names and addresses of all persons who are:

a. with respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit-sharers of the business, and

b. with respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent (5%) or greater;

8.  Whether the applicant or any person named pursuant to paragraph 7 of this subsection has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

9.  Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to paragraph 7 of this subsection made a false, misleading, deceptive, or fraudulent representation;

10.  Any instance in which the conduct of the applicant or any person named pursuant to paragraph 7 of this subsection resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student-athlete or educational institution;

11.  Any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to paragraph 7 of this subsection arising out of occupational or professional conduct; and

12.  Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to paragraph 7 of this subsection as an athlete agent in any state.

B.  An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection A of this section.  The Secretary of State shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

1.  Was submitted in the other state within six (6) months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

2.  Contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

3.  Was signed by the applicant under penalty of perjury.

Added by Laws 2003, c. 375, § 5, eff. Jan. 1, 2004.

§70-821.86.  Issuance or refusal to issue certificate of registration - Renewal - Submission of out-of-state application for renewal and certificate of registration.

A.  Except as provided in subsection B of this section, the Secretary of State shall issue a certificate of registration to an individual who complies with subsection A of Section 5 of this act or whose application has been accepted under subsection B of Section 5 of this act.

B.  The Secretary of State may refuse to issue a certificate of registration if the Secretary of State determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent.  In making the determination, the Secretary of State may consider whether the applicant has:

1.  Been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

2.  Made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

3.  Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

4.  Engaged in conduct prohibited by Section 14 of this act;

5.  Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

6.  Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

7.  Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

C.  In making a determination under subsection B of this section, the Secretary of State shall consider:

1.  How recently the conduct occurred;

2.  The nature of the conduct and the context in which it occurred; and

3.  Any other relevant conduct of the applicant.

D.  An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the Secretary of State.  An application filed under this section is a public record.  The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

E.  An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection D of this section, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state.  The Secretary of State shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

1.  Was submitted in the other state within six (6) months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

2.  Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

3.  Was signed by the applicant under penalty of perjury.

F.  A certificate of registration or a renewal of a registration is valid for two (2) years.

Added by Laws 2003, c. 375, § 6, eff. Jan. 1, 2004.

§70-821.87.  Suspension, revocation or refusal to renew certificate of registration.

A.  The Secretary of State may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under subsection B of Section 6 of this act.

B.  The Secretary of State may deny, suspend, revoke, or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing.  The Administrative Procedures Act shall apply to the Uniform Athlete Agents Act.

Added by Laws 2003, c. 375, § 7, eff. Jan. 1, 2004.

§70-821.88.  Temporary certificate of registration.

The Secretary of State may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

Added by Laws 2003, c. 375, § 8, eff. Jan. 1, 2004.

§70-821.89.  Fees.

A.  An application for registration or renewal of registration must be accompanied by a fee in the following amount:

1.  One Thousand Dollars ($1,000.00) for an initial application for registration;

2.  One Thousand Dollars ($1,000.00) for an application for registration based upon a certificate of registration or licensure issued by another state;

3.  One Thousand Dollars ($1,000.00) for an application for renewal of registration; or

4.  One Thousand Dollars ($1,000.00) for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

B.  For the initial registration, the Secretary of State shall credit against the fee required by subsection A of this section the prorated value of any filing fee paid by an athlete agent for registration as an athlete agent prior to January 1, 2004, for the time from January 1, 2004, until the date the prior registration would have expired.

C.  The Secretary of State shall return any surety bond deposit filed with the Secretary of State by an athlete agent prior to January 1, 2004.

D.  All registration fees collected pursuant to this section shall be deposited in the Revolving Fund for the Office of the Secretary of State.

Added by Laws 2003, c. 375, § 9, eff. Jan. 1, 2004.

§70-821.90.  Required form of contract.

A.  An agency contract shall be in a record, signed or otherwise authenticated by the parties.

B.  An agency contract shall state or contain:

1.  The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

2.  The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

3.  A description of any expenses that the student-athlete agrees to reimburse;

4.  A description of the services to be provided to the student-athlete;

5.  The duration of the contract; and

6.  The date of execution.

C.  An agency contract shall contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

1.  YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

2.  IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN SEVENTY-TWO (72) HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

3.  YOU MAY CANCEL THIS CONTRACT WITHIN FOURTEEN (14) DAYS AFTER SIGNING IT.  CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

D.  An agency contract that does not conform to this section is voidable by the student-athlete.  If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

E.  The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.

Added by Laws 2003, c. 375, § 10, eff. Jan. 1, 2004.

§70-821.91.  Notice to educational institution.

A.  Within seventy-two (72) hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

B.  Within seventy-two (72) hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that the student-athlete has entered into an agency contract.

Added by Laws 2003, c. 375, § 11, eff. Jan. 1, 2004.

§70-821.92.  Student-athlete's right to cancel.

A.  A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen (14) days after the contract is signed.

B.  A student-athlete may not waive the right to cancel an agency contract.

C.  If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

Added by Laws 2003, c. 375, § 12, eff. Jan. 1, 2004.

§70-821.93.  Records to be retained by athlete agent.

A.  An athlete agent shall retain the following records for a period of five (5) years:

1.  The name and address of each individual represented by the athlete agent;

2.  Any agency contract entered into by the athlete agent; and

3.  Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

B.  Records required by subsection A of this section to be retained shall be open to inspection by the Secretary of State during normal business hours.

Added by Laws 2003, c. 375, § 13, eff. Jan. 1, 2004.

§70-821.94.  Prohibited conduct.

A.  An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, shall not:

1.  Give any materially false or misleading information or make a materially false promise or representation;

2.  Furnish anything of value to a student-athlete before the student-athlete enters into the agency contract; or

3.  Furnish anything of value to any individual other than the student-athlete or another registered athlete agent.

B.  An athlete agent shall not intentionally:

1.  Initiate contact with a student-athlete unless the athlete agent registered pursuant to the Uniform Athlete Agents Act;

2.  Refuse or fail to retain or permit inspection of the records required to be retained by Section 13 of this act;

3.  Fail to register when required by Section 4 of this act;

4.  Provide materially false or misleading information in an application for registration or renewal of registration;

5.  Predate or postdate an agency contract; or

6.  Fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.

Added by Laws 2003, c. 375, § 14, eff. Jan. 1, 2004.

§70-821.95.  Criminal penalties.

An athlete agent who violates Section 14 of this act is guilty of a misdemeanor and, upon conviction, shall be subject to a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment not to exceed one (1) year, or both such fine and imprisonment.

Added by Laws 2003, c. 375, § 15, eff. Jan. 1, 2004.

§70-821.96.  Right of action by educational institution - Damages - Restriction of rights, remedies, or defenses.

A.  An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of the Uniform Athlete Agents Act.

B.  Damages of an educational institution under subsection A of this section include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of the Uniform Athlete Agents Act or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

C.  A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete.

D.  Any liability of the athlete agent or the former student-athlete under this section is several and not joint.

E.  The Uniform Athlete Agents Act does not restrict rights, remedies, or defenses of any person under law or equity.

Added by Laws 2003, c. 375, § 16, eff. Jan. 1, 2004.

§70-821.97.  Administrative penalties.

A.  The Secretary of State may assess an administrative penalty against an athlete agent not to exceed Twenty-five Thousand Dollars ($25,000.00) for a violation of the Uniform Athlete Agents Act.

B.  All administrative penalties collected pursuant to this section shall be deposited in the Revolving Fund for the Office of the Secretary of State.

Added by Laws 2003, c. 375, § 17, eff. Jan. 1, 2004.

§70-821.98.  Uniformity of application and construction.

In applying and construing the Uniform Athlete Agents Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Added by Laws 2003, c. 375, § 18, eff. Jan. 1, 2004.

§70-821.99.  Electronic records or signatures - Conformity with federal law.

The provisions of the Uniform Athlete Agents Act governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.

Added by Laws 2003, c. 375, § 19, eff. Jan. 1, 2004.

§70-822.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§70-831.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-832.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-833.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-834.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-835.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-841.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-842.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-843.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-844.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-845.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-846.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-847.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-848.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-849.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-850.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-851.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-852.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-853.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-854.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-854.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-854.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-865.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-866.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-867.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-868.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-869.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-870.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-876.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-876.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-876.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-876.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-881.  Repealed by Laws 1941, p. 462, § 1.

§70-882.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-883.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-884.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-885.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-886.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-887.  Repealed by Laws 1941, p. 462, § 1.

§70-888.  Repealed by Laws 1941, p. 462, § 1.

§70-889.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-889a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-889b.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-889c.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-889d.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-889e.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-889f.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-890.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-890.1.  Repealed by Laws 1943, p. 210, § 11.

§70-890.2.  Repealed by Laws 1943, p. 210, § 11.

§70-890.3.  Repealed by Laws 1943, p. 210, § 11.

§70-890.4.  Repealed by Laws 1943, p. 210, § 11.

§70-890.5.  Repealed by Laws 1943, p. 210, § 11.

§70-890.6.  Repealed by Laws 1943, p. 210, § 11.

§70-890.7.  Repealed by Laws 1943, p. 210, § 11.

§70-890.8.  Repealed by Laws 1943, p. 210, § 11.

§70-891.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.9.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.10.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-891.11.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-892.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-896.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-896.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-896.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-896.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-896.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-901.  Repealed by Laws 1941, p. 462, § 1.

§70-902.  Repealed by Laws 1941, p. 462, § 1.

§70-903.  Repealed by Laws 1941, p. 462, § 1.

§70-904.  Repealed by Laws 1941, p. 462, § 1.

§70-905.  Repealed by Laws 1941, p. 462, § 1.

§70-906.  Repealed by Laws 1941, p. 462, § 1.

§70-907.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-907.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-909.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-911.  Repealed by Laws 1941, p. 416, § 8.

§70-912.  Repealed by Laws 1941, p. 416, § 8.

§70-913.  Repealed by Laws 1941, p. 462, § 1.

§70-914.  Repealed by Laws 1941, p. 462, § 1.

§70-915.1.  Repealed by Laws 1943, p. 210, § 1.

§70-915.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-915.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-915.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-915.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-915.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-921.  Repealed by Laws 1941, p. 483, § 1.

§70-922.  Repealed by Laws 1941, p. 483, § 1.

§70-923.  Repealed by Laws 1941, p. 483, § 1.

§70-924.  Repealed by Laws 1941, p. 483, § 1.

§70-925.  Repealed by Laws 1941, p. 483, § 1.

§70-926.  Repealed by Laws 1941, p. 483, § 1.

§70-927.  Repealed by Laws 1941, p. 483, § 1.

§70-928.  Repealed by Laws 1941, p. 483, § 1.

§70-929.  Repealed by Laws 1941, p. 483, § 1.

§70-930.  Repealed by Laws 1941, p. 483, § 1.

§70-931.  Repealed by Laws 1941, p. 483, § 1.

§70-932.  Repealed by Laws 1941, p. 483, § 1.

§70-933.  Repealed by Laws 1941, p. 483, § 1.

§70-934.  Repealed by Laws 1941, p. 483, § 1.

§70-935.  Repealed by Laws 1941, p. 483, § 1.

§70-951.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-952.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-953.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-954.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-955.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-956.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-957.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-961.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-962.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-963-1.  Repealed by Laws 1941, p. 467, § 18.

§70-963-2.  Repealed by Laws 1941, p. 467, § 18.

§70-963-3.  Repealed by Laws 1941, p. 467, § 18.

§70-963-4.  Repealed by Laws 1941, p. 467, § 18.

§70-963-5.  Repealed by Laws 1941, p. 467, § 18.

§70-963-6.  Repealed by Laws 1941, p. 467, § 18.

§70-963-7.  Repealed by Laws 1941, p. 467, § 18.

§70-963-8.  Repealed by Laws 1941, p. 467, § 18.

§70-963-9.  Repealed by Laws 1941, p. 467, § 18.

§70-963-10.  Repealed by Laws 1941, p. 467, § 18.

§70-963-11.  Repealed by Laws 1941, p. 467, § 18.

§70-963-12.  Repealed by Laws 1941, p. 467, § 18.

§70-963-13.  Repealed by Laws 1941, p. 467, § 18.

§70-963-14.  Repealed by Laws 1941, p. 467, § 18.

§70-963-15.  Repealed by Laws 1941, p. 467, § 18.

§70-963-16.  Repealed by Laws 1941, p. 467, § 18.

§70-963-17.  Repealed by Laws 1941, p. 467, § 18.

§70-963-18.  Repealed by Laws 1941, p. 467, § 18.

§70-963-19.  Repealed by Laws 1941, p. 467, § 18.

§70-963-20.  Repealed by Laws 1941, p. 467, § 18.

§70-963-21.  Repealed by Laws 1941, p. 467, § 18.

§70-963-22.  Repealed by Laws 1941, p. 467, § 18.

§70-963-23.  Repealed by Laws 1941, p. 467, § 18.

§70-963-24.  Repealed by Laws 1941, p. 467, § 18.

§70-963-25.  Repealed by Laws 1941, p. 467, § 18.

§70-963-26.  Repealed by Laws 1941, p. 467, § 18.

§70-963-27.  Repealed by Laws 1941, p. 467, § 18.

§70-963-28.  Repealed by Laws 1941, p. 467, § 18.

§70-963-29.  Repealed by Laws 1941, p. 467, § 18.

§70-963-30.  Repealed by Laws 1941, p. 467, § 18.

§70-963-31.  Repealed by Laws 1941, p. 467, § 18.

§70-963-32.  Repealed by Laws 1941, p. 467, § 18.

§70-963-33.  Repealed by Laws 1941, p. 467, § 18.

§70-963-34.  Repealed by Laws 1941, p. 467, § 18.

§70-963-35.  Repealed by Laws 1941, p. 467, § 18.

§70-963-36.  Repealed by Laws 1941, p. 467, § 18.

§70-963-37.  Repealed by Laws 1941, p. 467, § 18.

§70-963-38.  Repealed by Laws 1941, p. 467, § 18.

§70-964.1.  Repealed by Laws 1945, p. 333, § 15.

§70-964.2.  Repealed by Laws 1945, p. 333, § 15.

§70-964.3.  Repealed by Laws 1945, p. 333, § 15.

§70-964.4.  Repealed by Laws 1945, p. 333, § 15.

§70-964.5.  Repealed by Laws 1945, p. 333, § 15.

§70-964.6.  Repealed by Laws 1945, p. 333, § 15.

§70-964.7.  Repealed by Laws 1945, p. 333, § 15.

§70-964.8.  Repealed by Laws 1945, p. 333, § 15.

§70-964.9.  Repealed by Laws 1945, p. 333, § 15.

§70-964.10.  Repealed by Laws 1945, p. 333, § 15.

§70-964.11.  Repealed by Laws 1945, p. 333, § 15.

§70-964.12.  Repealed by Laws 1945, p. 333, § 15.

§70-964.13.  Repealed by Laws 1945, p. 333, § 15.

§70-964.14.  Repealed by Laws 1945, p. 333, § 15.

§70-965.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.9.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.10.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.11.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.12.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.13.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-965.14.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.9.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.10.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.11.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.12.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.13.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.14.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.15.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.16.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.17.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.18.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.19.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.20.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.21.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.22.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.23.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-970.24.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-971.  Repealed by Laws 1947, p. 533, § 25.

§70-972.  Repealed by Laws 1947, p. 533, § 25.

§70-973.  Repealed by Laws 1947, p. 533, § 25.

§70-974.  Repealed by Laws 1947, p. 533, § 25.

§70-975.  Repealed by Laws 1947, p. 533, § 25.

§70-975.1.  Repealed by Laws 1947, p. 533, § 25.

§70-976.  Repealed by Laws 1947, p. 533, § 25.

§70-977.  Repealed by Laws 1947, p. 533, § 25.

§70-978.  Repealed by Laws 1947, p. 533, § 25.

§70-979.  Repealed by Laws 1947, p. 533, § 25.

§70-980.  Repealed by Laws 1947, p. 533, § 25.

§70-981.  Repealed by Laws 1947, p. 533, § 25.

§70-982.  Repealed by Laws 1947, p. 533, § 25.

§70-983.  Repealed by Laws 1947, p. 533, § 25.

§70-984.  Repealed by Laws 1947, p. 533, § 25.

§70-985.  Repealed by Laws 1941, p. 416, § 1.

§70-985a.  Repealed by Laws 1947, p. 533, § 25.

§70-985b.  Repealed by Laws 1945, p. 335, § 3.

§70-986.  Repealed by Laws 1947, p. 533, § 25.

§70-987.  Repealed by Laws 1947, p. 533, § 25.

§70-988.  Repealed by Laws 1941, p. 416, § 1, and Laws 1941, p. 418, § 6.

§70-989.  Repealed by Laws 1947, p. 533, § 25.

§70-990.  Repealed by Laws 1947, p. 533, § 25.

§70-991.  Repealed by Laws 1947, p. 533, § 25.

§70-991a.  Repealed by Laws 1947, p. 533, § 25.

§70-991b.  Repealed by Laws 1947, p. 533, § 25.

§70-992.  Repealed by Laws 1947, p. 533, § 25.

§70-1001.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1002.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1003.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1004.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1005.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1006.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1007.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1008.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1021.  Repealed by Laws 1941, p. 424, § 20.

§70-1022.  Repealed by Laws 1941, p. 424, § 20.

§70-1023.  Repealed by Laws 1941, p. 424, § 20.

§70-1024.  Repealed by Laws 1941, p. 424, § 20.

§70-1025.  Repealed by Laws 1941, p. 424, § 20.

§70-1026.  Repealed by Laws 1941, p. 424, § 20.

§70-1027.  Repealed by Laws 1941, p. 424, § 20.

§70-1028.  Repealed by Laws 1941, p. 424, § 20.

§70-1029.  Repealed by Laws 1941, p. 424, § 20.

§70-1030.  Repealed by Laws 1941, p. 424, § 20.

§70-1031.  Repealed by Laws 1941, p. 424, § 20.

§70-1032.  Repealed by Laws 1941, p. 424, § 20.

§70-1033.  Repealed by Laws 1941, p. 424, § 20.

§70-1034.  Repealed by Laws 1941, p. 424, § 20.

§70-1035.  Repealed by Laws 1941, p. 424, § 20.

§70-1036.  Repealed by Laws 1941, p. 424, § 20.

§70-1037.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.1a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.9.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.10.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.11.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.12.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.13.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.14.  Repealed by Laws 1947, p. 499, art. I, § 8.

§70-1037.15.  Repealed by Laws 1947, p. 499, art. I, § 8.

§70-1037.16.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.17.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1037.18.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1038.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1051.  Repealed by Laws 1941, p. 462, § 1.

§70-1052.  Repealed by Laws 1941, p. 462, § 1.

§70-1053.  Repealed by Laws 1941, p. 462, § 1.

§70-1054.  Repealed by Laws 1941, p. 462, § 1.

§70-1055.  Repealed by Laws 1941, p. 462, § 1.

§70-1056.  Repealed by Laws 1941, p. 462, § 1.

§70-1061.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1062.  Repealed by Laws 1941, p. 464, § 6.

§70-1063.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1064.  Repealed by Laws 1941, p. 464, § 6.

§70-1065.  Repealed by Laws 1941, p. 464, § 6.

§70-1066.  Repealed by Laws 1937, p. 186, § 11.

§70-1067.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1067a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1068.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1069.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1070.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1071.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1072.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1073.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1074.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1075.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1076.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1081.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1082.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1084.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1085.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1091.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1092.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1093.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1101.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105b.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105c.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105d.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105e.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1105f.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1106.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1106.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1106.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1106.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1106.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1107.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1107.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1107.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1108.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1108.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1111.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1112.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1113.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1121.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1122.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1123.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1124.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1125.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1125a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1125c.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1126.  Repealed by Laws 1947, p. 540, § 9.

§70-1126a.  Repealed by Laws 1947, p. 540, § 9.

§70-1126b.  Repealed by Laws 1947, p. 540, § 9.

§70-1126c.  Repealed by Laws 1947, p. 540, § 9.

§70-1126d.  Repealed by Laws 1947, p. 540, § 9.

§70-1126e.  Repealed by Laws 1947, p. 540, § 9.

§70-1126f.  Repealed by Laws 1947, p. 540, § 9.

§70-1127.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1127.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1127.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1127.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1127.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1127.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1127.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1131.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1132.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1141.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1142.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1151.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1152.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1153.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1156.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1160.  Repealed by Laws 1951, p. 235, § 34.

§70-1161.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1171.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1172.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1173.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1174.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1175.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1176.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1177.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1178.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1179.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1180.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1181.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1182.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1183.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1191.  Repealed by Laws 1939, p. 182, § 17.

§70-1192.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1193.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1194.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195a.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195b.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195c.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195d.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195e.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195f.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195g.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195h.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195i.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195j.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195k.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195l.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195m.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1195n.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1196.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.3.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.4.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.5.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.6.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.7.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1199.8.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1201.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1206.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1206.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1207.1.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1207.2.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1208.  Repealed by Laws 1949, p. 607, art. 20, § 9.

§70-1209.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.1.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.5E.  Remediation in mathematics - Implementation contingency - Verification of expenditure levels.

A.  Contingent upon the provision of appropriated funds designated for such purpose, students who do not perform satisfactorily on the mathematics portion of either the norm-referenced or criterion-referenced tests for grades three through eight required pursuant to Section 1210.508 of this title shall be provided remediation.  The remediation may include but not be limited to tutorial instruction after regular school hours, on Saturdays and during the summer.  Such instruction shall not be counted toward the one-hundred-eighty-day school year required in Section 1-109 of this title.

B.  Implementation of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this section, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  This section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of this section.

Added by Laws 1999, c. 320, § 44, eff. July 1, 1999.  Amended by Laws 2001, c. 201, § 6; Laws 2002, c. 212, § 1, eff. July 1, 2002.

§70-1210.21.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.22.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.23.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.24.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.25.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.26.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.27.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.28.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.29.  Repealed by Laws 1967, c. 327, § 5.

§70-1210.30.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.31.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1210.32.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§701210.34.  Special license plates for automobiles furnished by dealers  Insurance  Liability.

(a)  Each new motor vehicle loaned and furnished free of charge by a licensed Oklahoma new car dealer to a school district or institution of higher learning in Oklahoma to be used exclusively for instructing pupils or used in the instruction of teachers in the driver education and training program, including any vehicle used exclusively for vocational agriculture purposes, conducted by such school district or institution of higher learning may be operated for such purpose with a special driver education training license plate attached thereto.  Such license plates shall be issued without any charge therefor to school districts or institutions of higher learning from the central office of the Oklahoma Tax Commission upon application forms prescribed and furnished by the Commission, and such plates shall be accounted for by the school district or institution of higher learning to which issued, as the Tax Commission may require.  Said special license plates shall be used only on such motor vehicles furnished free of charge by dealers and used in the driver education program, including any vehicle used exclusively for vocational agriculture purposes, and for no other purpose except for garaging and safekeeping of said motor vehicle.

(b)  The school district or institution of higher learning may provide adequate insurance to cover such motor vehicle and its use for such purposes, and the dealer owning and so furnishing same shall not be liable for any personal injury or property damage resulting from the use of any such motor vehicle while in the possession of the school district or institution of higher learning, its officials, employees or students.

The use of such motor vehicles for said purposes by school districts or institutions of higher learning is declared to be a public governmental function and no action for damages shall be brought against the school districts or institutions of higher learning and the amount of damages, if any, recoverable against the insurer and collectible from such insurer shall be limited to the amount provided in the insurance contract.  Provided that the provisions hereof shall not be construed as creating any liability whatever against any school district or institution of higher learning which has not provided said insurance.

(c)  Each new motor vehicle loaned and furnished free of charge by a licensed Oklahoma new car dealer to a parochial, private or nonpublic school in Oklahoma to be used exclusively for instructing pupils in the driver education and training program may be operated for such purpose with a special private driver education training license plate attached thereto.  The Oklahoma Tax Commission shall issue said license upon payment of a fee of Ten Dollars ($10.00) per year.  The tendollar fee shall be in addition to other fees required by law, excluding the annual license fee established pursuant to the Oklahoma Vehicle License and Registration Act. The revenue collected shall be apportioned as provided by law for such motor vehicles.  The Oklahoma Tax Commission shall prescribe and furnish application forms for such purpose and shall promulgate rules and regulations for the issuance and revocation of said license.  The motor vehicles provided for in this subsection shall not be subject to the provisions of Sections 1152 through 1155 of Title 47 of the Oklahoma Statutes.

701210.34.  Special license plates for automobiles furnished by dealers  Insurance  Liability.

(a) Each new motor vehicle loaned and furnished free of charge by a licensed Oklahoma new car dealer to a school district in Oklahoma to be used exclusively for instructing pupils in the driver education and training program, including any vehicle used exclusively for vocational agriculture purposes, conducted by such school district may be operated for such purpose with a special driver education training license plate attached thereto.  Such license plates shall be issued without any charge therefor to school districts from the central office of the Oklahoma Tax Commission upon application forms prescribed and furnished by the Commission, and such plates shall be accounted for by the school district to which issued, as the Tax Commission may require.  Said special license plates shall be used only on such motor vehicles furnished free of charge by dealers and used in the driver education program, including any vehicle used exclusively for vocational agriculture purposes, and for no other purpose except for garaging and safekeeping of said motor vehicle.  The school district may adopt reasonable rules and regulations to permit instructors to provide for the safekeeping and garaging of such vehicle, but they shall not be permitted to use such vehicle for private use.

(b) The school district may provide adequate insurance to cover such motor vehicle and its use for such purposes, and the dealer owning and so furnishing same shall not be liable for any personal injury or property damage resulting from the use of any such motor vehicle while in the possession of the school district, its officials, employees or students.

The use of such motor vehicles for said purposes by school districts is declared to be a public governmental function and no action for damages shall be brought against the school districts and the amount of damages, if any, recoverable against the insurer and collectible from such insurer shall be limited to the amount provided in the insurance contract.  Provided that the provisions hereof shall not be construed as creating any liability whatever against any school district which has not provided said insurance.

Amended by Laws 1986, c. 104, § 3, eff. Aug. 1, 1986.

§701210.35.  Penalty  Unauthorized use.

It shall be unlawful for any person to operate a motor vehicle bearing a "Driver Education Training" tag or "Private Driver Education Training" tag as provided for in Section 1210.34 of this title on any street, road or highway in this state for any purpose other than instructing pupils or used in the instruction of teachers in driver education and training; and upon conviction therefor such person shall be punished by a fine of not more than Fifty Dollars ($50.00).  Use of a driver education motor vehicle in a manner unauthorized herein shall create no liability of any kind upon a school district or institution of higher learning.

701210.35.  Penalty  Unauthorized use.

It shall be unlawful for any person to operate a motor vehicle bearing a "Driver Education Training" tag as provided for in this act on any street, road or highway in this state for any purpose other than instructing pupils in education and training; and upon conviction therefor such person shall be punished by a fine of not more than Fifty Dollars ($50.00).  Use of a driver education motor vehicle in a manner unauthorized herein shall create no liability of any kind upon a school district.  Laws 1970, c. 180, Section 2; Laws 1971, c. 73, Section 2.  Emerg. eff. April 13, 1971.

701210.35.  Penalty  Unauthorized use.

It shall be unlawful for any person to operate a motor vehicle bearing a "Driver Education Training" tag as provided for in this act on any street, road or highway in this state for any purpose other than instructing pupils or used in the instruction of teachers in driver education and training; and upon conviction therefor such person shall be punished by a fine of not more than Fifty Dollars ($50.00).  Use of a driver education motor vehicle in a manner unauthorized herein shall create no liability of any kind upon a school district or institution of higher learning. Laws 1970, c. 180, Sec. 2; Laws 1971, c. 141, Sec. 2.  Operative July 1, 1971.

Amended by Laws 1986, c. 104, § 4, eff. Aug. 1, 1986.

§701210.41.  Motor vehicles  Lease or loan agreements  Training or maintenance programs.

Any person, company, corporation, partnership, copartnership, trust or other business entity desiring to do so may enter into a written lease or loan agreement with the board of education of any technology center school or technology center school district covering the lease or loan to such board of education of any motor vehicle for use by such technology center school or technology center school district in connection with any training or maintenance or other similar educational program, or in administering any such program, operated by or under the direction of such board of education.  Such written agreement shall specify the monetary consideration therefor, if any; shall provide that ownership of such motor vehicle shall remain in the person or business entity so furnishing same to the board of education; shall state the make, model, equipment attached, year of manufacture and manufacturer's delivery price of said motor vehicle; and the duration of the term of such lease or loan agreement.  Such written agreements shall provide that upon expiration of the term set out in the agreement said motor vehicle shall be returned to the owner thereof.  Such agreements shall be executed by the board of education, or an administrative officer in behalf thereof, and the owner of such motor vehicle.

Added by Laws 1971, c. 219, § 1, emerg. eff. June 11, 1971.  Amended by Laws 2001, c. 33, § 124, eff. July 1, 2001.

§701210.42.  Special license plates.

Each motor vehicle furnished to the board of education of a technology center school or technology center school district in the manner and for the purposes provided for in Section 1210.41 of this title may be operated for such purposes with a special license plate attached thereto.  Such special license plates shall be issued for a nominal fee of One Dollar ($1.00) in event the vehicle is loaned but such special license plates may be used only while such motor vehicle is in the possession or under the control of the board of education, and it shall not be necessary for the owner of such motor vehicle to pay the vehicle excise tax thereon during the time same is in the possession of such board of education and used for purposes stated in Section 1210.41 of this title.

Added by Laws 1971, c. 219, § 2, emerg. eff. June 11, 1971.  Amended by Laws 2001, c. 33, § 125, eff. July 1, 2001.

§701210.43.  Insurance.

In event the vehicle is loaned the board of education shall provide insurance, by securing a policy from an insurance company authorized to do business in this state, with limits of not less than Twenty-five Thousand Dollars ($25,000.00) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than Fifty Thousand Dollars ($50,000.00) because of bodily injury to or death of two or more persons in any one accident, and if the accident has resulted in injury to or destruction of property to a limit of not less than Twenty-five Thousand Dollars ($25,000.00) because of injury to or destruction of property of others in any one accident, to cover such motor vehicle and its use while in its possession or control, and the owner so furnishing same shall not be liable for any personal injury or property damage resulting from the use of any such motor vehicle while in the possession of the board of education, its officials, employees or students.

The use of such motor vehicles for the purposes stated in Section 1210.41 of this title by technology center schools or technology center school districts is declared to be a public governmental function and no action for damages shall be brought against such schools or school districts or the boards of education thereof and the amount of damages, if any, recoverable against and collectible from such insurer may be determined in an action brought against said insurance company and shall be limited to the amount provided in the insurance contract.

Added by Laws 1971, c. 219, § 3, emerg. eff. June 11, 1971.  Amended by Laws 2001, c. 33, § 126, eff. July 1, 2001; Laws 2004, c. 519, § 36, eff. Nov. 1, 2004.

§701210.44.  Unauthorized use of vehicles.

It shall be unlawful for any person to operate a motor vehicle bearing a special license plate as provided for in this act on any street, road or highway in this state for any purpose other than in connection with any training or maintenance or other similar educational program or in administering such program; and upon conviction therefor such person shall be punished by a fine of not more than Fifty Dollars ($50.00).  Use of a motor vehicle in a manner unauthorized herein shall create no liability of any kind upon a technology center school or technology center school district, or upon the board of education thereof.

Added by Laws 1971, c. 219, § 4, emerg. eff. June 11, 1971.  Amended by Laws 2001, c. 33, § 127, eff. July 1, 2001.

§701210.45.  Lease, sale, donation, etc. of obsolete, surplus or unneeded machinery, equipment or vehicles.

The board of county commissioners of any county or the governing board of any city or town is hereby authorized, in its discretion and upon such terms, conditions and for such consideration as it deems advisable, to lease, loan, sell or donate any obsolete, surplus or unneeded machinery, equipment or motor vehicle which it may have to the board of education of any technology center school or technology center school district for use in connection with any training, maintenance or other similar educational program conducted by such board of education.  Such educational programs may include, but shall not be limited to, the performance of field training projects in behalf of any county, municipality, school district or any organization not organized for profit, to provide needed training experience for the persons enrolled in such training programs.

Added by Laws 1971, c. 219, § 5, emerg. eff. June 11, 1971.  Amended by Laws 2001, c. 33, § 128, eff. July 1, 2001.

§701210.51.  Citation.

This act shall be known as and may be cited as "The Public School Improvement Act of 1968".

Laws 1968, c. 48, § 1, eff. July 1, 1968.

§701210.52.  Legislative intent.

It is the intention of the Legislature to provide for the improvement of the public schools of Oklahoma:

(a) by increasing the amount of state financial aid to local school districts;

(b) by encouraging local school districts to make a maximum effort to increase their local financial support of their own public schools in each such school district;

(c) by encouraging local school districts to initiate and maintain free public kindergartens without compelling such kindergartens;

(d) by basing state financial aid upon the child and not upon the classroom unit, the teacher or any other factor;

(e) by strengthening the partnership between the state and the local school districts in the fulfillment of their joint obligation to provide education for Oklahoma's children; and

(f) by preserving the autonomy of each local school district and the citizens thereof to decide the kind and quality of education to be provided for the children of that district.

It is the further intention of the Legislature to increase and improve the educational opportunities of the children of Oklahoma through increased financial support of the public schools in order to allow local school districts more ample funds:

(a) to increase the compensation of teachers;

(b) to reduce the nonteaching duties of teachers;

(c) to reduce class sizes;

(d) to improve, enlarge and enrich curriculum;

(e) to provide special education for children with learning disabilities; and

(f) to encourage local school districts to initiate and maintain free public kindergartens without compelling such, while preserving to each local school district and the citizens thereof a maximum autonomy in determining which needs are most important and the priorities of such needs as to available funds. This Act should be administered, interpreted and construed liberally to effectuate these purposes.

Laws 1968, c. 48, § 2, eff. July 1, 1968.

§70-1210.53.  Repealed by Laws 1973, c. 25, § 2, emerg. eff. April 17, 1973.

§701210.54.  School budgets and estimates.

In the preparation of their budgets and estimates of income for the school years 196869 and thereafter the school districts of this state may include the increased amounts of Foundation Program Aid and Incentive Aid provided by this act.

Laws 1968, c. 48, § 5, eff. July 1, 1968.

§70-1210.101.  Repealed by Laws 1998, c. 204, § 6, eff. July 1, 1998.

§70-1210.102.  Repealed by Laws 1998, c. 204, § 6, eff. July 1, 1998.

§70-1210.103.  Repealed by Laws 1998, c. 204, § 6, eff. July 1, 1998.

§70-1210.103A.  Repealed by Laws 1998, c. 204, § 6, eff. July 1, 1998.

§70-1210.104.  Repealed by Laws 1998, c. 204, § 6, eff. July 1, 1998.

§70-1210.105.  Repealed by Laws 1973, c. 25, § 2, emerg. eff. April 17, 1973.

§70-1210.151.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.152.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.153.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.154.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.155.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.156.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.157.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.158.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§70-1210.159.  Repealed by Laws 1976, c. 22, § 5, operative July 1, 1976.

§701210.171.  Appropriate education for deaf or hard of hearing children.

A.  It shall be the right of every child who is deaf or so hard of hearing that he cannot participate in the regular public school program to receive an appropriate education at the expense of the State of Oklahoma.  It shall be the duty of every school district to seek out and identify every such child between the ages of two (2) and twentyone (21) years at the earliest possible age under procedures to be prescribed by regulations of the State Department of Education.  It shall be the duty of every parent or other person having custody of such child to cause such child to be enrolled in and attend a school which provides special education for such deaf children.

B.  The State Department of Education may establish educational programs for preschool deaf and hardofhearing children by regional education service centers.  Such programs shall serve preschool deaf and hardofhearing children from the age the hearing impairment is detected by a licensed physician or audiologist.  Such programs shall also include a course of instruction for the parents of deaf and hardofhearing children.

Amended by Laws 1982, c. 168, § 1.

§701210.172.  Enforcement.

The duties of the school district under the preceding section shall be enforced by the State Department of Education through orders issued after a hearing upon due notice to such district.  Laws 1970 c. 201, Sec. 2.  Emerg. eff. Apr. 13, 1970.

Laws 1970, c. 201, § 2, emerg. eff. April 13, 1970.

§701210.181.  Respirators to be available where toxic materials are used or stored.

The school board of each school district in Oklahoma shall provide respirators where needed in the opinion of the State Health Department as approved by the National Safety Council in sufficient numbers to protect teachers and students in industrial arts, vocational training, technical training and chemistry classes using or handling toxic materials or other substances which may cause damage to the respiratory system and shall further direct that such respirators be maintained in satisfactory working condition and are located within easy access wherever such materials or substances are used or stored.  Laws 1965, c. 462, Sec. 1.

Laws 1965, c. 462, § 1.

§701210.182.  Industrial quality eye protective devices

Every student and teacher in schools, colleges, universities, or other educational institutions, participating in or observing any of the following courses of instruction in:

(A) Vocational, technical, industrial arts, chemical, or chemicalphysical, involving exposure to:

1.  Hot molten metals, or other molten materials;

2.  Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

3.  Heat treatment, tempering, or kiln firing of any metal or other materials;

4.  Gas or electric arc welding, or other forms of welding processes;

5.  Repair or servicing of any vehicle where there is danger of injury to the eyes;

6.  Caustic or explosive materials;

(B)  Chemical, physical, or combined chemicalphysical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations, or other hazards not enumerated; is required to wear appropriate industrial quality eye protective devices at all times while participating in or observing such courses of instruction.  Such devices may be furnished for all students and teachers, or made available for a moderate rental fee, and shall be furnished for all visitors to such shops and laboratories when entering working areas.

"Industrial quality eye protective devices", as used in this section means devices meeting the standards of the USA Standard Practice for Occupational and Educational Eye and Face Protection, Z87.11968, and subsequent revisions thereof, approved by the United States of America Standards Institute, Inc.

The State Commissioner of Health shall prepare and circulate to each public and private educational institution in this state instructions and recommendations for implementing the eye safety provisions of this law.  Laws 1969, c. 127, Sec. 1.  Emerg. eff. April 3, 1969.

Laws 1969, c. 127, § 1, emerg. eff. April 3, 1969.

§70-1210.191.  Certification - School children - List of immunization tests required.

A.  No minor child shall be admitted to any public, private, or parochial school operating in this state unless and until certification is presented to the appropriate school authorities from a licensed physician, or authorized representative of the State Department of Health, that such child has received or is in the process of receiving, immunizations against diphtheria, pertussis, tetanus, haemophilus influenzae type B (HIB), measles (rubeola), rubella, poliomyelitis, varicella, and hepatitis A or is likely to be immune as a result of the disease.

B.  Immunizations required, and the manner and frequency of their administration, as prescribed by the State Board of Health, shall conform to recognized standard medical practices in the state.  The State Department of Health shall supervise and secure the enforcement of the required immunization program.  The State Department of Education and the governing boards of the school districts of this state shall render reasonable assistance to the State Department of Health in the enforcement of the provisions hereof.

C.  The State Board of Health, by rule, may alter the list of immunizations required after notice and hearing.  Any change in the list of immunizations required shall be submitted to the next regular session of the Legislature and such change shall remain in force and effect unless and until a concurrent resolution of disapproval is passed.  Hearings shall be conducted by the State Board of Health, or such officer, agents or employees as the Board of Health may designate for that purpose.  The State Board of Health shall give appropriate notice of the proposed change in the list of immunizations required and of the time and place for hearing.  The change shall become effective on a date fixed by the State Board of Health.  Any change in the list of immunizations required may be amended or repealed in the same manner as provided for its adoption.  Proceedings pursuant to this subsection shall be governed by the Administrative Procedures Act.

D.  The State Department of Education and the governing boards of the school districts of this state shall provide for release to the Oklahoma Health Care Authority of the immunization records of school children covered under Title XIX or Title XXI of the federal Social Security Act who have not received the required immunizations at the appropriate time.  The information received pursuant to such release shall be transmitted by the Oklahoma Health Care Authority to medical providers who provide services to such children pursuant to Title XIX or Title XXI to assist in their efforts to increase the rate of childhood immunizations pursuant to the requirements of the Early and Periodic Screening, Diagnosis and Treatment (EPSDT) services provisions.  The provisions of this subsection shall not be construed to prohibit or affect the eligibility of any child to receive benefits pursuant to Title XIX or Title XXI of the Social Security Act or to require the immunization of any child if such child is exempt from the immunization requirements pursuant to law.  The name of any child exempt from immunization pursuant to Section 1210.192 of this title shall not be included in the information transmitted pursuant to this subsection.

Added by Laws 1970, c. 225, § 1, emerg. eff. April 15, 1970.  Amended by Laws 1976, c. 262, § 1, emerg. eff. June 17, 1976; Laws 1998, c. 175, § 1, eff. Nov. 1, 1998; Laws 1998, c. 412, § 3, eff. Nov. 1, 1998.

NOTE:  Laws 1998, c. 95, § 2 and Laws 1998, c. 177, § 2 repealed by Laws 1998, c. 412, § 8, eff. Nov. 1, 1998.

§70-1210.192.  Exemptions.

Any minor child, through the parent, guardian, or legal custodian of the child, may submit to the health authority charged with the enforcement of the immunization laws of this state:

1.  A certificate of a licensed physician as defined in Section 725.2 of Title 59 of the Oklahoma Statutes, stating that the physical condition of the child is such that immunization would endanger the life or health of the child; or

2.  A written statement by the parent, guardian or legal custodian of the child objecting to immunization of the child;

whereupon the child shall be exempt from the immunization laws of this state.

Added by Laws 1970, c. 225, § 2, emerg. eff. April 15, 1970.  Amended by Laws 1998, c. 181, § 4, eff. Nov. 1, 1998.

§701210.193.  Administration  Parents unable to pay

The immunizations will be administered by a licensed physician, someone under his direction, or public health department.  If the parents or guardians are unable to pay, the State Department of Public Health shall provide, without charge, the immunization materials required by this act to such pupils.  The parents, guardian or person having legal custody of any child may claim an exemption from the immunizations on medical, religious or personal grounds.

Laws 1970, c. 225, Section 3; Laws 1976, c. 262, Section 2. Emerg. eff. June 17, 1976.

Laws 1970, c. 225, § 3, emerg. eff. April 15, 1970; Laws 1976, c. 262, § 2, emerg. eff. June 17, 1976.

§70-1210.194.  Children afflicted with contagious disease or head lice.

A.  Any child afflicted with a contagious disease or head lice may be prohibited from attending a public, private, or parochial school until such time as he is free from the contagious disease or head lice.

B.  Any child prohibited from attending school due to head lice shall present to the appropriate school authorities, before the child may reenter school, certification from a health professional as defined by Section 2601 of Title 63 of the Oklahoma Statutes or an authorized representative of the State Department of Health that the child is no longer afflicted with head lice.

C.  School districts and county or city-county health departments may enter into agreements under the Interlocal Cooperation Act for the purpose of providing assistance to the school district by inspecting children who are returning to school after an absence due to head lice to ensure that the child is no longer afflicted with head lice.

D.  If a school district and county or city-county health department has entered into an agreement as authorized in subsection C of this section, upon written authorization of the parent or guardian of a child, the county or city-county health department may provide treatment to the child for head lice.

Added by Laws 1970, c. 225, § 4, emerg. eff. April 15, 1970.  Amended by Laws 1984, c. 192, § 1, emerg. eff. May 14, 1984; Laws 1996, c. 43, § 1, eff. Nov. 1, 1996.

§70-1210.199.  Short title.

A.  This act shall be known and may be cited as the "Dustin Rhodes and Lindsay Steed CPR Training Act".

B.  All students enrolled in physical education in classes in grades nine through twelve in the public schools of this state may receive instruction in the techniques of cardiopulmonary resuscitation and the Heimlich maneuver sufficient to enable  the students to give emergency assistance to victims of cardiac arrest or choking.

C.  The State Department of Education may administer the cardiopulmonary resuscitation and the Heimlich maneuver instruction program and train teaching personnel pursuant to rules adopted by the State Board of Education.  Teaching materials and training courses provided by the American Red Cross, the American Heart Association and similar organizations may be utilized.

D.  Each public school district board of education shall ensure that a minimum of one certified teacher and one noncertified staff member at each school site receives training in cardiopulmonary resuscitation and the Heimlich maneuver each year.

E.  School districts may use state funds allocated to the school district for professional development to pay for or to reimburse teachers and support personnel for training in the administration of first aid and techniques of cardiopulmonary resuscitation and the Heimlich maneuver.

F.  Nothing in this section shall be construed to impose liability on any school district or school district employee for injury or death of any student, teacher, or other person resulting from any cardiopulmonary or choking incident or to absolve any school district or school employee of liability that might otherwise exist under The Governmental Tort Claims Act.

Added by Laws 1978, c. 210, § 1, eff. Oct. 1, 1978.  Amended by Laws 1982, c. 326, § 7; Laws 1999, c. 398, § 2, eff. July 1, 1999; Laws 2005, c. 422, § 1, eff. July 1, 2005.

§701210.201.  Segregation in public schools prohibited.

Segregation of children in the public schools of the State of Oklahoma on account of race, creed, color or national origin is prohibited.  Laws 1970 c. 229, Sec. 1.  Emerg. eff. Apr. 15, 1970.

Laws 1970, c. 229, § 1, emerg. eff. April 15, 1970.

§70-1210.202.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §123, emerg. eff. April 25, 1990.

§701210.203.  Assigning nearest residence.

Insofar as practicable, each pupil shall be assigned to the school nearest his residence.  Laws 1970 c. 229. Sec. 3.  Emerg. eff. Apr. 15, 1970.

Laws 1970, c. 229, § 3, emerg. eff. April 15, 1970.

§701210.221.  Citation.

This act shall be known and may be cited as the "Drug Abuse Education Act of 1972."  Laws 1972, c. 212, Section 1.  Emerg. eff. April 6, 1972.

Laws 1972, c. 212, § 1, emerg. eff. April 6, 1972.

§701210.222.  "Drug" defined.

As used in this act, the term "drug" means articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; articles, other than food, intended to affect the structure or any function of the body of man or other animals; and articles intended for use as a component of any article specified in this paragraph; but does not include devices or their components, parts or accessories.  It shall also include alcoholic and intoxicating liquor and beverages and tobacco.  Laws 1972, c. 212, Section 2.  Emerg. eff. April 6, 1972.

Laws 1972, c. 212, § 2, emerg. eff. April 6, 1972.

§701210.223.  Purpose of act.

The purpose of this act is to authorize the development of a comprehensive drug abuse education program for children and youth in kindergarten and grades one through twelve in the public school districts of this state which choose to participate.  It is the legislative intent that this program may teach the adverse and dangerous effects of drugs on the human mind and body and may include proper usage of prescription and nonprescription medicines.

Amended by Laws 1982, c. 326, § 8.

§701210.224.  Administration of act.

The Department of Education may administer the comprehensive Drug Abuse Education Act of 1972, pursuant to regulations which the State Board of Education is hereby empowered to promulgate.  In administering this section, the Department shall take into consideration the advice of the Commissioner of Narcotics and Dangerous Drugs Control and the Advisory Board to the Commissioner of Narcotics and Dangerous Drugs Control.

Amended by Laws 1982, c. 326, § 9.

§701210.225.  Implementation.

In administering this act, the State Board of Education and the State Department of Education shall be governed by the following:

1. Implement inservice education programs for teachers, administrators and other personnel.  Special emphasis shall be placed on methods and materials necessary for the effective teaching of drug abuse education.  Inservice teacher education materials which are based on individual performance and designed for use with a minimum of supervision shall be developed and made available to all school districts which are participating in this program;

2. Implement provisions of this act in the most expeditious manner possible, commensurate with the availability of textbooks and materials, as well as the availability of teaching personnel; and

3. Recommend degree programs and short course seminars for the preparation of drug education teaching personnel.

Amended by Laws 1982, c. 326, § 10.

§70-1210.226.  Repealed by Laws 1982, c. 326, § 14.

§701210.227.  Funds.

In implementing this act every effort shall be made to combine funds appropriated for this purpose with funds available from all other sources, federal, state, local or private, in order to achieve maximum benefits for improving drug abuse education.  Laws 1972, c. 212, Section 7.  Emerg. eff. April 6, 1972.

Laws 1972, c. 212, § 7, emerg. eff. April 6, 1972.

§701210.228. Reports.

The State Department of Education shall, at least thirty (30) days prior to the 1973 regular session of the Legislature and each regular session thereafter, transmit to the members of the State Board of Education, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Chairmen of the Senate and House Education Committees, a report as to the status of the drug abuse education program together with any recommendations for further improvement, modification or additional legislation.

Laws 1972, c. 212, Section 8.  Emerg. eff. April 6, 1972.

Laws 1972, c. 212, § 8, emerg. eff. April 6, 1972.

§701210.2291.  Short title.

Sections 1210.229-1 through 1210.229-5 of this title shall be known and may be cited as the "Oklahoma Alcohol and Drug Abuse Prevention and Life Skills Education Act".

Added by Laws 1987, c. 116, § 1, emerg. eff. May 26, 1987; Laws 1991, c. 121, § 6, emerg. eff. April 29, 1991.

§70-1210.229-2.  Legislative findings and intent.

The Legislature finds that for the purpose of preventing drug and alcohol abuse among our young people, and for preventing or alleviating problems which lead to and are closely associated with drug and alcohol abuse, it is desirable that all Oklahoma school districts develop and implement a curriculum for drug and alcohol abuse prevention for all grade levels.  Such curriculum may include training in life skills, such as problemsolving, responsibility, communication and decisionmaking skills, which enable young people to successfully resist social and other pressures to engage in activities which are destructive to their health and future.  The Legislature encourages all school districts to adopt as a goal for the year 1990 the full implementation of drug and alcohol abuse prevention programs in their schools.  In order to expand and enhance the ability of school districts to implement drug and alcohol prevention programs, it is the intent of the Legislature that local school districts participate in the federal DrugFree Schools and Communities Act of 1986, 20 A.S.C., Section 4601 et seq. and the provisions of Public Law No. 101-647, Drug-Free School Zones.

In order to derive maximum benefit from their drug and alcohol prevention programs, it is further the intent of the Legislature that the school districts coordinate their efforts and activities with the Oklahoma Drug and Alcohol Abuse Policy Board, and with appropriate state and local drug and alcohol abuse, health and law enforcement agencies and programs within the community which provide drug education, prevention, treatment and rehabilitation.

It is further the intent of the Legislature to encourage school districts to establish programs concerning the danger and criminal consequences of the possession and/or use of firearms or other dangerous or deadly weapons in school zones.

Added by Laws 1987, c. 116, § 2, emerg. eff. May 26, 1987.  Amended by Laws 1991, c. 121, § 7, emerg. eff. April 29, 1991; Laws 1992, c. 170, § 4, emerg. eff. May 5, 1992.

§701210.2293.  Definitions.

For purposes of the Oklahoma Alcohol and Drug Abuse Prevention and Life Skills Education Act, Section 1210.229-1 et seq. of this title:

1.  "Alcohol" means any low-point beer as defined in Section 163.2 of Title 37 of the Oklahoma Statutes or alcoholic beverage as defined in Section 506 of Title 37 of the Oklahoma Statutes;

2.  "Board" means the State Board of Education;

3.  "Department" means the State Department of Education;

4.  "Drug" means a controlled dangerous substance as defined in the Uniform Controlled Dangerous Substances Act, Section 2-101 et seq. of Title 63 of the Oklahoma Statutes; and

5.  "Life skills" includes but is not limited to fostering skills in responsibility, decision making, communication, self-confidence and goal setting.  Life skills shall not include values clarification or sex education.

Added by Laws 1987, c. 116, § 3, emerg. eff. May 26, 1987.  Amended by Laws 1991, c. 121, § 8, emerg. eff. April 29, 1991; Laws 1995, c. 274, § 56, eff. Nov. 1, 1995.

§70-1210.229-4.  Repealed by Laws 1991, c. 121, § 10, emerg. eff. April 29, 1991.

§701210.2295.  State Superintendent of Public Instruction and State Department of Education - Coordination with Oklahoma Drug and Alcohol Abuse Policy Board  Joint duties.

A.  The State Superintendent of Public Instruction and State Department of Education in conjunction with the Oklahoma Drug and Alcohol Abuse Policy Board shall:

1.  establish objective criteria, guidelines and a comprehensive integrated curriculum for substance abuse programs and the teaching of life skills in local schools and school districts;

2.  establish and review annually model policies for alcohol and drug abuse issues, including but not limited to policies regarding disciplinary actions and referral for services;

3.  develop and implement strategies which encourage all schools to employ guidance counselors trained in substance abuse prevention and life skills and to develop and begin implementing quality substance abuse and life skills education programs; and

4.  develop guidelines and criteria to encourage teachers and administrators to receive inservice training on alcohol and drug abuse.  The training or workshops should be included in the staff development point system.

B.  The State Department of Education shall distribute information or reports provided by the Oklahoma Drug and Alcohol Abuse Policy Board, to each school district and, upon request, to members of the public.  Upon request of the chief administrator of a school or school district, the Department shall provide technical assistance to schools and school districts to implement policies and programs pursuant to guidelines provided by the Oklahoma Drug and Alcohol Abuse Policy Board and shall provide a clearinghouse program accessible by school districts to provide information about life skills and drug and alcohol abuse prevention curricula and programs.

C.  Final determination of materials to be used, means of implementation of the curriculum, and ages and times at which students receive instruction about said life skills and drug and alcohol abuse prevention shall be made by the local school board.  The local school district, at least one (1) month prior to giving such instruction to students, shall conduct for parents and guardians of students involved, during weekend or evening hours, at least one presentation concerning the plans for instruction and the materials to be used.  No student shall be required to receive instruction about said life skills and drug and alcohol abuse prevention if a parent or guardian of the student objects in writing.

Added by Laws 1987, c. 116, § 5, emerg. eff. May 26, 1987; Laws 1991, c. 121, § 9, emerg. eff. April 29, 1991.

§70-1210.229-6.  Program of character education.

A.  The board of education of every school district in this state may develop and implement, at the beginning of the 2006-2007 school year, a comprehensive program for character education in grades kindergarten through twelfth.  The character education program shall focus on development of character traits in students.  The program of character education may include, but shall not be limited to, the voluntary reciting of the Pledge of Allegiance to the flag of the United States of America.

B.  The State Board of Education shall develop and make available to all school districts through an Internet web site, the following:

1.  Technical assistance upon request of a school district;

2.  A list of character education programs, curricula, and materials which may be used by school districts;

3.  A character education honor roll that will recognize school districts that have successfully implemented a comprehensive school-district-wide program of character education and will highlight the positive impacts the program has had on each school or school district; and

4.  A character education reading list of books that may include, but is not limited to, books that illustrate models of good character and books that relate to the development of good character traits that may be used by schools in a character education program.

C.  Subject to the availability of funding, the State Board of Education may award grants to ten school districts for the establishment of pilot projects which will implement a comprehensive character education program in the school district.  The amount of each grant shall be One Thousand Dollars ($1,000.00).  The projects shall be innovative programs that will serve as models for other school districts.  Funding may cover the cost of purchasing curriculum, materials, or training teachers.  The Board shall determine pilot project criteria and establish a process for the consideration of proposals.  The proposals for pilot projects shall be considered on a statewide competitive basis.  The Board shall promulgate rules for the operation of the projects.

Added by Laws 1999, c. 113, § 1, eff. July 1, 1999.  Amended by Laws 2005, c. 300, § 1, eff. July 1, 2005.

§70-1210.231.  Student visits to correctional institutions - Purpose.

A.  It is the intent of the Legislature that children residing in this state understand the seriousness of conviction for criminal behavior and the resulting punishment.  The purpose of visits to correctional institutions provided for herein shall be to demonstrate to pupils the harmful effects of incarceration on the life of an inmate.

B.  Public school districts may provide for at least one visit per school year for pupils in the eighth grade or a higher grade to a state correctional institution.  Transportation shall be provided pursuant to Section 9-108 of Title 70 of the Oklahoma Statutes.  The State Department of Education shall promulgate rules to implement the provisions of this section.

Added by Laws 1994, c. 290, § 71, eff. July 1, 1994.

§70-1210.232.  Provision of safe conduct tours of correctional institutions.

The Department of Corrections shall provide for the safe conduct of tours of state correctional institutions that are organized pursuant to Section 71 of this act.  The Department may prohibit, delay or cancel tours if it finds that a security risk exists at the scheduled institution.

Added by Laws 1994, c. 290, § 72, eff. July 1, 1994.

§701210.251.  Short title.

This act shall be known and may be cited as the "Economic Education Act of 1974."

Laws 1974, c. 89, Section 1, emerg. eff. April 24, 1974.

Laws 1974, c. 89, § 1, emerg. eff. April 24, 1974.

§701210.252.  Economic education.

As used in this act, the term "economic education" means citizenship competencies needed by the individual for effectively performing his decisionmaking roles as a consumer, a worker making career choices and a voter on personal and societal economic issues. Laws 1974, c. 89, Section 2, emerg. eff. April 24, 1974.

Laws 1974, c. 89, § 2, emerg. eff. April 24, 1974.

§701210.253.  Purpose of act.

The purpose of this act is to authorize the development of a comprehensive economic education program for children in kindergarten and grades one through twelve in the public school districts of this state which choose to participate.  It is the legislative intent that this program may teach a positive understanding of the American economy, how it functions and how the individual can function effectively within our economy as a consumer, worker and voter.  While dealing with economic problems and issues, the program may teach the positive values of profit and competition in a basically freeenterprise economy which underscores the worth and dignity of the individual.

Amended by Laws 1982, c. 326, § 11.

§701210.254.  Administraction of act.

The State Department of Education may administer the comprehensive Economic Education Act of 1974 pursuant to regulations which the State Board of Education is hereby empowered to promulgate.  Support shall be provided by the state senior colleges and universities in the preservice preparation of teachers to carry out the provisions of this act.  These institutions of higher education are also encouraged to establish formal Economic Education Centers to assist the common schools with curriculum planning, inservice training and further work in the development of instructional materials.  In administering this section, the Department shall take into consideration the advice of the Oklahoma Council on Economic Education.

Amended by Laws 1982, c. 326, § 12.

§701210.255.  Implementation.

In administering this act, the State Board of Education and the State Department of Education shall be governed by the following:

1.  Implement inservice education programs for teachers, administrators and other personnel.  General guidelines are provided by the Economic Education Curriculum Guide  K12, published by the Oklahoma State Department of Education in 1972.  Supplementary inservice teacher education materials which are based on individual performance and designed for use with a minimum of supervision shall be developed and made available to all school districts which are participating in this program;

2.  Implement provisions of this act in the most expeditious manner possible, commensurate with the availability of teaching personnel;

3.  Implement local school system evaluation of the effectiveness of the economic education program prescribed by this act in those school districts participating; and

4.  Recommend degree programs and short course seminars for the preparation of economic education teaching personnel.

Amended by Laws 1982, c. 326, § 13.

§70-1210.256.  Repealed by Laws 1982, c. 326, § 14.

§701210.257.  Funds.

In implementing this act every effort shall be made to combine funds appropriated for this purpose with funds available from all other sources, federal, state, local or private, in order to achieve maximum benefits for improving economic education.

Laws 1974, c. 89, Section 7, emerg. eff. April 24, 1974.

Laws 1974, c. 89, § 7, emerg. eff. April 24, 1974.

§701210.258.  Reports.

The State Department of Education shall, at least thirty (30) days prior to the 1975 regular session of the Legislature and each regular session thereafter, transmit to the members of the State Board of Education, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Chairmen of the Senate and House Education Committees, a report as to the status of the economic education program together with any recommendations for further improvement, modification or additional legislation.

Laws 1974, c. 89, Section 8, emerg. eff. April 24, 1974.

Laws 1974, c. 89, § 8, emerg. eff. April 24, 1974.

§701210.271.  Short title.

Sections 20 through 31 of this act shall be known and may be cited as the Regional Education Service Center Act.

Added by Laws 1974, c. 271, § 1, emerg. eff. May 29, 1974.  Amended by Laws 1993, c. 116, § 20, eff. July 1, 1993.

§701210.272.  Purpose.

The purposes of the Regional Education Service Center Act are:

1.  To expand the services of the Regional Education Service Centers, personnel, and certain selected material to ensure that students with learning difficulty or exceptional capability which shall include any gifted child will receive proper screening, diagnosis, and evaluation or consultation in order to benefit from an appropriate public education;

2.  To provide an educational screening program for students in every school district in the state and services to assist in the identification, location and evaluation of children with disabilities who are in need of special education and related services in accordance with the IDEA; and

3.  To provide Regional Education Service Centers to assist and coordinate with local educational agencies for educational evaluation and in meeting their obligations for child identification in accordance with federal requirements under the IDEA.

It is not the intent of the Regional Education Service Center Act to supplant present or future special education appropriations or to reduce the number of present or proposed special education classes.

It is intended by the Regional Education Service Center Act that the State of Oklahoma meet its responsibility to ensure that every student in the public schools throughout the state has the opportunity to receive an appropriate education for the benefit of his future life in society.

It is further intended by the Regional Education Service Center Act that guidelines shall be promulgated to permit curriculum materials to be utilized by the student's teacher for such period of time as is necessary to assist said student during the school year.

Added by Laws 1974, c. 271, § 2, emerg. eff. May 29, 1974.  Amended by Laws 1976, c. 147, § 1, emerg. eff. May 26, 1976; Laws 1987, c. 44, § 1, emerg. eff. April 23, 1987; Laws 1993, c. 116, § 21, eff. July 1, 1993.

§701210.273.  Definitions.

As used in the Regional Education Service Center Act, except as the context may otherwise require:

1.  "Regional education service centers" means educational, administrative, service and evaluation centers, hereinafter referred to as "centers" or "service centers";

2.  "Department" means the State Department of Education;

3.  "Board" means the Oklahoma State Board of Education;

4.  "IDEA" means the Individuals with Disabilities Education Act (IDEA), P.L. No. 101-476;

5.  "Educational screening" means the implementation of accepted procedures for identification of children who may have special learning needs and may be eligible for special education and related services in accordance with the IDEA;

6.  "Evaluation" means procedures used in accordance with federal laws and regulations to determine whether a child has a disability and the nature and extent of the special education and related services that the child needs.  The term means procedures used selectively with an individual child and does not include basic tests administered to or procedures used with all children in a school, grade, or class.  Provided, however, that no child shall be initially evaluated whose parent or legal guardian has not filed a written consent for such evaluation with the local board of education; and

7.  "Readiness screening" means the implementation of procedures for assessing readiness for first grade as provided in Section 1210.282 of this title.

Added by Laws 1974, c. 271, § 4, emerg. eff. May 29, 1974.  Amended by Laws 1976, c. 147, § 2, emerg. eff. May 26, 1976; Laws 1993, c. 116, § 22, eff. July 1, 1993; Laws 1994, c. 220, § 4, eff. July 1, 1994.

§701210.274.  Qualifications for personnel.

Qualifications for all personnel to be employed in the service centers shall be determined by the State Board of Education and in accordance with the IDEA.

Added by Laws 1974, c. 271, § 4, emerg. eff. May 29, 1974.  Amended by Laws 1976, c. 147, § 3, emerg. eff. May 26, 1976; Laws 1993, c. 116, § 23, eff. July 1, 1993.

§70-1210.275.  Responsibilities of service centers.

There shall be at least twenty service centers which shall provide the services described herein to all the school districts in the state.  Every service center shall offer the schools and school districts which they serve professional assistance in the efforts which are aimed toward the improvement of instruction for students.  Each center shall provide the following services:

1.  Evaluation services for the purposes of identification, evaluation and placement of children in special education programs, which shall be in accordance with the federal regulations promulgated under the IDEA, and in accordance with the Family Education Rights and Privacy Act;

2.  Implementation of effective procedures, media, and equipment for acquiring and disseminating significant information and materials in accordance with the federal regulations promulgated under the IDEA;

3.  Individualized learning plans, which shall include prescriptive teaching plans to teachers, for students who are having learning problems; consultation for educators and parents working with or having students with learning problems; providing special education material for special education teachers; and providing special education material on a prescriptive basis to the classroom teacher who has students with learning problems and consultation services and interpretation of evaluation data to assist parents and multidisciplinary teams in making educational placement decisions and planning for effective educational interventions in the least restrictive environment;

4.  Assistance for organizing staff development, including the offering at each Center of conferences, institutes, and other inservice training for educators working with students with special needs; assistance in these programs for emphasizing the awareness, utilization and adaptation of appropriate materials, learning theory, research findings, and other appropriate topics, to assist in implementation of federal regulations concerning the comprehensive system of personnel development for educators and disseminating information to parents; and

5.  Coordination and collaboration with public agencies and local school districts which are responsible for providing evaluation and other special education or related services to children with disabilities as provided under Section 1001 et seq. of Title 74, Section 13-101 et seq. of Title 70 and Section 601.41 et seq. of Title 10 of the Oklahoma Statutes, and in accordance with the federal regulations for interagency agreements promulgated pursuant to the IDEA.  Such coordination shall include cooperative efforts of local districts joining with the service center staff to engage in any educational activities to increase the learning opportunities for teachers and any and every student in the public schools in the service center area.

Added by Laws 1974, c. 271, § 5, emerg. eff. May 29, 1974.  Amended by Laws 1976, c. 147, § 4, emerg. eff. May 26, 1976; Laws 1993, c. 116, § 24, eff. July 1, 1993.

§701210.276.  Analysis of educational screening - Assistance and training.

A.  Each service center shall provide assistance and training in analysis of educational screening to schools within the area which the center serves.  The service centers shall assist school districts in initiating referrals for comprehensive evaluations for the purpose of identifying children who may be eligible for special education and related services.

B.  Educational screening shall be conducted by the public schools.

C.  The service centers shall conduct evaluations upon referral.

D.  Prior written notice and parental consent for evaluation shall be in accordance with the provisions of the IDEA.

Added by Laws 1974, c. 271, § 6, emerg. eff. May 29, 1974.  Amended by Laws 1993, c. 116, § 25, eff. July 1, 1993.

§701210.277.  Confidentiality  Parental consent to screening  Records.

The results of individual student screening shall be confidential, except that information and results shall on request be made available to parents either visually or in written form and to professional personnel involved in the education of the students, as determined by the Board.  Provided, however, students shall not be subjected to individual evaluation without prior written parental permission except for re-evaluations required pursuant to the IDEA.  In no case shall the results of any individual student screening or evaluation by center personnel be made a part of the student's permanent inschool records.  Such individual student records shall be destroyed when the information contained therein is no longer necessary for carrying out the purposes of this act or when the student reaches the age of eighteen (18), whichever is earlier. Provided, however, on written request of a parent or legal guardian, such information may be forwarded to a center serving a receiving school district.  Educational screening and evaluations shall be maintained in accordance with the federal regulations for confidentiality under the Family Educational Rights and Privacy Act and the IDEA.  The disclosure, transfer, maintenance, destruction, amendment, parental or student rights to access, inspection and review of such records and parental consent for disclosure and transfer of such records shall be in accordance with these federal laws and state law.

Added by Laws 1974, c. 271, § 7, emerg. eff. May 29, 1974.  Amended by Laws 1993, c. 116, § 26, eff. July 1, 1993.

§701210.278.  Systems to provide educational screening.

A.  The board of education for each school district in the state shall implement a system to provide educational screening as required in this section.

B.  The service centers are charged with the responsibility of ensuring that educational screening is implemented in each public school in the state for all first grade students in each school year. The service centers shall provide assistance and training to school districts for implementation of effective procedures for educational screening and analysis of the results.

C.  Second grade through twelfth grade students shall be educationally screened as needed or upon request of a parent, legal guardian, or teacher pursuant to regulations promulgated by the State Board of Education.

D.  Students entering the public school system from another state or from within the state without previous educational screening shall be educationally screened within six (6) months from the date of such entry.

E.  No child shall be educationally screened whose parent or legal guardian has filed written objection with the local school district.

Added by Laws 1974, c. 271, § 8, emerg. eff. May 29, 1974.  Amended by Laws 1987, c. 44, § 2, emerg. eff. April 23, 1987; Laws 1993, c. 116, § 27, eff. July 1, 1993.

§701210.279.  Rules and regulations - Dissemination of educational materials - Provision of training.

The State Board of Education is hereby authorized to promulgate rules as may be necessary to carry out the provisions of this act.  The State Board of Education shall promulgate rules for the staffing and operation of the service centers, including safeguards to assure the uniform application and availability of all services of the service centers to all students within the area served by the service centers.  The rules shall further provide for the withholding of funds by the State Board of Education from any of the service centers to assure compliance with the rules.  The State Board of Education shall promulgate uniform rules for the testing of students.

The State Board of Education, regional service center or local school district shall furnish curriculum materials for local school districts for use by the students participating in the programs.  All such materials shall be delivered to the local school district by the service centers and shall remain in the local school district as long as prescribed by the regional service center.

The regional education service centers shall acquire and disseminate significant information, materials and equipment in accordance with the IDEA.

The service centers shall provide and assist in coordinating for the provision of workshops, short courses, and training within the respective regions and in cooperation with local schools, professional developments centers, organizations, public agencies, and institutions of higher education in accordance with the comprehensive system of personnel development requirements under the IDEA.

The State Board of Education may establish and operate Service Centers by contract with any independent school district in the state.

Added by Laws 1974, c. 271, § 9, emerg. eff. May 29, 1974.  Amended by Laws 1976, c. 147, § 5, emerg. eff. May 26, 1976; Laws 1993, c. 116, § 28, eff. July 1, 1993.

§701210.280.  Children eligible for services.

Preschool children, ages three (3) through five (5) years, and students enrolled in K12 in the public school system of Oklahoma who are suspected of having disabilities which may require special education and related services may utilize the services provided in this act.  The service centers and local school districts shall coordinate with the program established pursuant to the Early Intervention Act, Section 13-121 et seq. of this title, in the evaluation and identification of infants and toddlers who may be eligible at the age of three (3) years for special education and related services through the schools.

Added by Laws 1974, c. 271, § 10, emerg. eff. May 29, 1974.  Amended by Laws 1993, c. 116, § 29, eff. July 1, 1993.

§701210.281.  Provisions cumulative.

The provisions of this act shall be cumulative to existing laws and shall not be construed to repeal, amend or otherwise modify any of said laws.

Added by Laws 1974, c. 271, § 12, emerg. eff. May 29, 1974.

§701210.282.  Readiness screening program  Development and implementation.

A.  The State Board of Education shall develop and implement a readiness screening program to screen students enrolled in kindergarten in the public schools of the state for readiness prior to entry into first grade in a public school.  Results of the screening shall be made available to the child's parent or legal guardian, teacher and school district administration.

B.  The service centers shall provide assistance and training to local schools to ensure effective procedures for readiness screening prior to first grade.  Current knowledge and research information concerning screening procedures, readiness, and disabilities in early childhood shall be disseminated by the service centers.

Added by Laws 1985, c. 329, § 11, emerg. eff. July 30, 1985.  Amended by Laws 1986, c. 259, § 26, operative July 1, 1986.  Renumbered from § 1210.601 by Laws 1987, c. 44, § 3, emerg. eff. April 23, 1987.  Amended by Laws 1992, c. 262, § 6, emerg. eff. May 22, 1992; Laws 1993, c. 116, § 30, eff. July 1, 1993; Laws 1994, c. 220, § 5, eff. July 1, 1994.

§70-1210.283.  Screening and evaluation - Consent of parent or guardian.

No child shall be educationally screened, screened for readiness, or evaluated as defined in Section 22 of this act without prior notice to the child's parent or legal guardian.  The State Board of Education shall promulgate rules establishing content and distribution requirements of the notice.

Added by Laws 1993, c. 116, § 31, eff. July 1, 1993.

§701210.301.  Definitions.

As used in this act:

1.  "Gifted and talented children" means those children identified at the preschool, elementary and secondary level as having demonstrated potential abilities of high performance capability and needing differentiated or accelerated education or services.  For the purpose of this definition, "demonstrated abilities of high performance capability" means those identified students who score in the top three percent (3%) on any national standardized test of intellectual ability.  Said definition may also include students who excel in one or more of the following areas:

a. creative thinking ability,

b. leadership ability,

c. visual and performing arts ability, and

d. specific academic ability.

A school district shall identify children in capability areas by means of a multicriteria evaluation.  Provided, with first and second grade level children, a local school district may utilize other evaluation mechanisms such as, but not limited to, teacher referrals in lieu of standardized testing measures;

2.  "Gifted child educational programs" means those special instructional programs, supportive services, unique educational materials, learning settings and other educational services which differentiate, supplement and support the regular educational program in meeting the needs of the gifted and talented child;

3.  "Department" means the State Department of Education;

4.  "Board" means the Oklahoma State Board of Education; and

5.  "Act" means Sections 1210.301 through 1210.307 of this title.

Laws 1980, c. 211, § 2, eff. July 1, 1981; Laws 1981, c. 278, § 1, eff. July 1, 1981; Laws 1985, c. 329, § 20, emerg. eff. July 30, 1985; Laws 1994, c. 359, § 2, eff. July 1, 1994.

§701210.302.  Administration of act  Rules and regulations.

The Department of Education shall administer this act within the same section ofthe Department which administers the educational programs for all children other than those identified in Section 13101 of this title.  The Board shall adopt rules and regulations necessary to implement the provisions of this act.

Laws 1980, c. 211, § 3, eff. July 1, 1981; Laws 1981, c. 278, § 2, eff. July 1, 1981.

§701210.303.  Duties and responsibilities of Department of Education.

A.  In administering this act the Department of Education shall provide:

1.  The necessary State Department of Education staff with a primary responsibility for:

a. developing educational programs for gifted and talented children,

b. assuring appropriate assessment and evaluation procedures for use by school districts of this state, and

c. enforcing compliance with the provisions of Sections 1210.301 through 1210.308 of this title by school districts;

2.  The procedures for educational screening, needs analysis and prescriptive programming for gifted and talented children by Regional Education Service Center personnel and others approved by the Department;

3.  In-service training for selected teachers, administrators, college personnel, parents and interested lay persons;

4.  Assistance in the development of new programs and the projection of program alternatives for the eventual provision of high quality programs for all identified gifted and talented children;

5.  Recommendations to the State Board of Education concerning qualifications of teachers for gifted and talented children;

6.  Recommendations for degree programs and short course seminars for the preparation of teaching personnel for gifted and talented children;

7.  Selected procedural safeguards for all potentially identifiable and identified gifted and talented children;

8.  Auditing of gifted and talented education programs in twenty-five (25) districts selected at random each year to determine compliance with the provisions of Sections 1210.301 through 1210.308 of this title as well as program monitoring and auditing for districts with extraordinary numbers of identified students, identified students who as a group are not representative of racial and socioeconomic demographics of district student population, unusual budget reports, inappropriate implementation policies or questionable gifted child programming; and

9.  Any other programs, services, supplies or facilities necessary to implement the provisions of this act.

B.  State Aid to a district shall be reduced by an amount equal to twice the amount of that portion of State Aid generated by the gifted and talented weight for each student the district has identified as gifted and talented for purposes of Section 18-201 of this title and for whom, upon audit by the State Department of Education, the district has not demonstrated that the depth, breadth, and pace of the curriculum have been and continue to be in compliance with the provisions of Sections 1210.301 through 1210.308 of this title.  The penalty prescribed in this section shall be enforced by reducing State Aid to the district during the next school year following the audit or completion of an appeal in the amount of the penalty.  A district shall be subject to loss of State Aid pursuant to this subsection only upon verification of the district's failure to provide appropriate programs and services for identified gifted and talented students through an audit by the State Department of Education.  The State Board of Education shall promulgate rules establishing a procedure by which districts against which a penalty is assessed may appeal to the Board.

Laws 1980, c. 211, § 4, eff. July 1, 1981; Laws 1981, c. 278, § 3, eff. July 1, 1981; Laws 1985, c. 329, § 21, emerg. eff. July 30, 1985; Laws 1994, c. 359, § 3, eff. July 1, 1994.

§701210.304. Prescriptive teaching materials to be used.

In administering this act, the Department of Education shall utilize, insofar aspossible, prescriptive teaching materials, prescribed by appropriate testing and evaluation by the regional prescriptive teaching centers.  Such curriculum material shall be utilized for as many students as possible, by their regular or homeroom teachers.

Laws 1980, c. 211, § 5, eff. July 1, 1981.

§701210.305. Funding.

In implementing this act, every effort shall be made to combine funds appropriated for this purpose with funds available from all other sources, federal, state, local or private, in order to achieve maximum benefits for improving education of gifted and talented children.

Laws 1980, c. 211, § 6, eff. July 1, 1981.

§701210.306. Teachers and instructors  Qualifications.

The State Board shall adopt criteria for qualifications for teachers of gifted and talented children, as well as criteria for special enrichment program instructors who may be professionals in fields other than education.

Laws 1980, c. 211, § 7, eff. July 1, 1981.

§70-1210.307.  Duty to provide programs - Parent notification of gifted status - School year plans for programs, yearly reports.

A.  It shall be the duty of each school district to provide gifted child educational programs and to serve those children, as defined in Section 1210.301 of this title, who reside in that school district.  This duty may be satisfied by:

1.  The district directly providing gifted child educational programs for such children;

2.  The district joining in a cooperative program with another district or districts to provide gifted child educational programs for such children;

3.  The district joining in a cooperative program with a private or public institution within such district; or

4.  The district transferring identified gifted and talented children to other school districts which provide the appropriate gifted child educational programs, provided, no transfer shall be made without the consent of the board of education of the receiving school district.  The district in which the child resides shall provide transportation for the transferred student and pay an amount of tuition equal to the proportion of the operating costs of the program to the receiving district.  Transfers authorized by this section shall be made under such rules and regulations as the State Board of Education may prescribe.

B.  Each district shall, regardless of the method used for accomplishing the duty set forth in subsection A of this section, notify in writing the parents of each child identified as gifted of the fact that the child has been so identified.  The district shall also provide each such parent a summary of the program to be offered such child.

C.  Beginning with the 1994-95 school year, and each year thereafter, each board of education shall submit a plan for gifted child educational programs as defined in Section 1210.301 of this title to the State Department of Education which shall include:

1.  A written policy statement which specifies a process for selection and assessment of children for placement in gifted and talented programs that is consistent for grades one through twelve;

2.  A description of curriculum for the gifted child educational program.  Such description shall demonstrate that the curriculum is differentiated from the normal curriculum in pace and/or depth and that it has scope and sequence;

3.  Criteria for evaluation of the gifted child educational program;

4.  Evidence of participation by the local advisory committee on education for gifted and talented children in planning, child identification process and program evaluation;

5.  Required competencies and duties of gifted child educational program staff;

6.  Number and percentage of students identified by the district as gifted children pursuant to subparagraph g of paragraph 2 of subsection B of Section 18-201 of this title; and

7.  A budget for the district gifted child educational programs.

D.  At the conclusion of the 1994-95 school year and each school year thereafter, the board of education of each school district shall prepare a report which outlines the expenditures made by the district during that year for gifted child educational programs.  For districts which receive six percent (6%) or more of their total State Aid money for gifted and talented programs or which received One Million Dollars ($1,000,000.00) or more in State Aid for gifted and talented programs for the preceding year, the report shall identify expenditures by major object codes and program classifications pursuant to the Oklahoma Cost Accounting System, as adopted by the State Board of Education pursuant to Section 5-135 of this title.  All other districts shall identify expenditures by major object codes.  Copies of the report shall be sent to the State Department of Education by August 1 of each year.

E.  The State Department of Education shall, after each school year, report to the President Pro Tempore of the Senate and the Speaker of the House of Representatives concerning the number of children identified for the programs, number of children served by the programs, type of programs provided, type of screening procedures utilized, cost analysis of the programs and the estimated number of gifted and talented children unserved by the programs.

Added by Laws 1981, c. 278, § 4, eff. July 1, 1981.  Amended by Laws 1985, c. 329, § 22, emerg. eff. July 30, 1985; Laws 1990, c. 263, § 63, operative July 1, 1990; Laws 1993, c. 239, § 51, eff. July 1, 1993; Laws 1994, c. 359, § 4, eff. July 1, 1994.

§70-1210.308.  Advisory committee for educational programs - Members, meetings - Duties.

A.  For the purpose of meeting the duty of each school district as set forth in Section 1210.307 of Title 70 of the Oklahoma Statutes, each district board of education shall create a local advisory committee on education for gifted and talented children or expand the duties of a curriculum advisory committee for the district to assist the district on gifted and talented programs.  If the district creates a local advisory committee for gifted and talented children it shall consist of at least three but no more than eleven members.  The district board shall appoint all members, at least one-third (1/3) of whom shall be selected from a list of nominations submitted by associations whose purpose is advocacy for gifted and talented children.  The committee shall be broadly representative of the community.  The committee shall be appointed no later than September 15 of each school year for two-year terms and shall consist of parents of children identified as gifted and talented and community members who may be but are not required to be parents of students within the district.  At the first meeting the committee shall elect a chair and a vice-chair.  If the district utilizes the curriculum advisory committee it shall appoint at least one member who is a parent of a child identified as gifted and talented or is a knowledgeable advocate for gifted and talented children.

B.  A meeting of the local advisory committee or the curriculum advisory committee shall be called by the district superintendent no later than October 1 of each year for the purpose of addressing gifted and talented program issues.  The advisory committee or curriculum advisory committee may meet at other times during the year as is necessary in meeting space furnished by the district.  The district shall furnish staff for the advisory committee.  All meetings of the committees shall be subject to the provisions of the Oklahoma Open Meeting Act.

C.  The duties of the advisory committee for gifted and talented children or the curriculum advisory committee shall be to assist in the formulation of district goals for gifted education, to assist in development of the district plan for gifted child educational programs, to assist in preparation of the district report on gifted child educational programs, and to perform other advisory duties as may be requested by the board of education.

Added by Laws 1994, c. 359, § 5, eff. July 1, 1994.

§70-1210.401.  Oklahoma School of Science and Mathematics - Establishment - Board of Trustees - Terms - Vacancies - Budget request.

A.  A secondary school to be known as the Oklahoma School of Science and Mathematics is hereby established to be governed by a board of trustees as created in this section.

B.  The Board of Trustees of the Oklahoma School of Science and Mathematics shall consist of the following members:

1.  Six (6) ex officio nonvoting members as follows:

a. The Chair of the Oklahoma State Regents for Higher Education or a designee; and

b. The Chancellor for Higher Education or a designee; and

c. The Superintendent of Public Instruction or a designee; and

d. The Dean of the College of Arts and Sciences of Oklahoma State University; and

e. The Dean of the College of Arts and Science of the University of Oklahoma; and

f. The Dean of the College of Arts and Sciences of the University of Tulsa.

2.  Seven (7) members appointed by the President Pro Tempore of the Senate as follows:

a. A member of the Senate; and

b. A superintendent of a public school district; and

c. Five persons, two of whom are either a scientist or a mathematician and three of whom hold a graduate degree and practice a profession for which a graduate degree is required.

3.  Seven (7) members appointed by the Speaker of the House of Representatives as follows:

a. A member of the House of Representatives; and

b. A principal of a public secondary school; and

c. Five members who are either a scientist or a mathematician or hold a graduate degree and are currently employed in an occupation related to mathematics or one of the sciences.

4.  Five (5) members appointed by the Governor.  Four of the members appointed by the Governor shall be business or industrial leaders.  One member appointed by the Governor shall be a principal of a private secondary school in this state.  One of the members shall be designated as Chair of the Board of Trustees by the Governor.

For purposes of this subsection:

a. "scientist" means any person who has a college degree in one of the sciences or is currently employed in an occupation related to one of the sciences; and

b. "mathematician" means any person who has a college degree in mathematics or is currently employed in an occupation related to mathematics.

C.  1.  The terms of office of the members appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall coincide with the terms of the appointing authority.

2.  The terms of office of the initial members appointed by the Governor shall be as follows:

a. Two members shall serve for a term of office of two (2) years; and

b. Two members shall serve for a term of office of four (4) years; and

c. One member shall serve for a term of office of six (6) years.

At the expiration of the terms of office of the initial members appointed by the Governor, their successors shall be appointed for terms of office of six (6) years.

D.  Vacancies in the office of an appointed member shall be filled for the unexpired term by the appointing authority making the original appointment.

E.  The Board of Trustees shall prepare a budget request for the Oklahoma School of Science and Mathematics and shall submit the budget request to the Legislature and the Governor by October 1 of each year.  The Board of Trustees may accept gifts of real and personal property, money and other things, and use or dispose of the same in accordance with the directions of the donors or grantors thereof.

F.  The Board of Trustees shall be authorized to purchase, own and acquire by lease or gift such motor vehicles as are reasonably necessary for the implementation of the programs of the Oklahoma School of Science and Mathematics.

Added by Laws 1983, c. 331, § 1, operative July 1, 1983.  Amended by Laws 1990, c. 263, § 131, operative July 1, 1990; Laws 1996, c. 71, § 1, eff. July 1, 1996.

§701210.402.  Oklahoma School of Science and Mathematics Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma School of Science and Mathematics, to be designated the "Oklahoma School of Science and Mathematics Revolving Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Board of Trustees of the Oklahoma School of Science and Mathematics, from all sources.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Board of Trustees of the Oklahoma School of Science and Mathematics for the purpose of developing the Oklahoma School of Science and Mathematics.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1983, c. 331, § 2, operative July 1, 1983.

§70-1210.403.  Oklahoma School of Science and Mathematics - Rules and regulations - Preferential hiring policy.

A.  The Board of Trustees of the Oklahoma School of Science and Mathematics shall have the authority to promulgate rules and regulations necessary to comply with the provisions of Section 1210.401 and 1210.402 of this title and any other requirements placed upon the Board of Trustees by law.

B.  It is the intent of the Oklahoma Legislature that the Board of Trustees of the Oklahoma School of Science and Mathematics establish a hiring policy for the Oklahoma School of Science and Mathematics which provides that applicants for employment positions with the School who are residents of the State of Oklahoma shall be given priority for employment over applicants who are not residents of this state if all other qualifications are equal.

Added by Laws 1990, c. 263, § 133, operative July 1, 1990.

§70-1210.404.  Development of advanced science and math programs.

A.  The Oklahoma School of Science and Mathematics shall solicit proposals and award grants for pilot projects that develop and establish model programs implementing advanced science and math curriculum at local technology center school sites, local colleges or universities, or at local school sites via distance learning.  At least two grants shall be awarded during the 1997-98 school year for implementation beginning the fall of 1997.  The Oklahoma School of Science and Mathematics shall determine pilot project criteria.  The pilot project proposals shall be considered on a statewide competitive basis.

B.  A Selection Committee shall be established to assist the Oklahoma School of Science and Mathematics in selecting sites for model programs.  The Selection Committee shall consist of the following members:

1.  The Director of the Oklahoma Department of Career and Technology Education or a designee;

2.  The Superintendent of Public Instruction or a designee; and

3.  The Director of the Oklahoma School of Science and Mathematics or a designee.

C.  An Advisory Council shall be established to assist the Oklahoma School of Science and Mathematics in development of the model programs.  The Advisory Council shall establish eligibility criteria for student participation in the program.  The Advisory Council shall have final approval of the curriculum and shall set academic standards for the program.  The Advisory Council shall consist of the following members:

1.  A superintendent of a participating local school district within the technology center school district elected by the majority of the participating superintendents or a designee;

2.  The superintendent of a technology center school district participating in the program or a designee; and

3.  The Director of the Oklahoma School of Science and Mathematics or a designee.

D.  The Advisory Council and participating technology center schools shall work with the Oklahoma School of Science and Mathematics in determining advanced science and math curriculum needs for the area served by the program.  A representative from the Advisory Council and participating technology center school or participating local school site shall work with a representative from the Oklahoma School of Science and Mathematics in the recruitment and hiring of faculty for the program.  Faculty positions shall be approved by a majority vote of the representatives from the Advisory Council, technology center school and the Oklahoma School of Science and Mathematics.

E.  The participating technology center school district shall provide transportation for those students attending the program at the technology center school site.  Local schools at their option may provide transportation for students attending at college or university sites.

Added by Laws 1997, c. 352, § 1, eff. July 1, 1997.  Amended by Laws 2001, c. 33, § 129, eff. July 1, 2001.

§70-1210.501.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§70-1210.502.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§70-1210.503.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§70-1210.504.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§701210.505.  Short title.

Section 1210.505 et seq. of this title shall be known and may be cited as the "Oklahoma School Testing Program Act".

Added by Laws 1985, c. 329, § 4, emerg. eff. July 30, 1985. Amended by Laws 1989, c. 235, § 7, eff. July 1, 1989.

§701210.506.  Definitions.

As used in the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title:

1.  "Board" means the State Board of Education;

2.  "Department" means the State Department of Education;

3.  "Normreferenced test" means a test which measures skill objectives and enables the tester to compare performance to that of a specified norm group;

4.  "Norm group" means a randomly selected group considered to be performing at an average level according to grade placement; and

5.  "Criterionreferenced test" means a test which determines whether a student has learned a specific skill.

Added by Laws 1985, c. 329, § 5, emerg. eff. July 30, 1985. Amended by Laws, c. 335, § 8, eff. July 1, 1989.

§701210.507.  Implementation and administration - Board to provide information - Internet posting of sample tests.

A.  The State Board of Education shall promulgate rules necessary for the implementation and administration of the provisions of the Oklahoma School Testing Program Act.

B.  The State Board of Education shall require school district boards of education to annually provide information to the district's students, parents of students, and the public at large about the proper meaning and use of tests administered pursuant to the provisions of the Oklahoma School Testing Program Act.  The Department shall develop materials and make them available to school districts regarding the Oklahoma School Testing Program.

C.  The State Board of Education shall seek to establish and post on the Internet a sample test item bank that will be made available to teachers and will allow them to create and deliver classroom assessments throughout the school year to check for student mastery of key concepts assessed by the criterion-referenced tests administered to students pursuant to the Oklahoma School Testing Program Act.

D.  The State Board of Education shall post on the Internet criterion-referenced sample tests for each grade level and subject matter test administered to students pursuant to the Oklahoma School Testing Program Act for the purpose of communicating expectation concerning test difficulty level and format to teacher, parents and students.  The Board shall maintain the sample tests on the Internet throughout the year and, as changes are made in the state academic content standards, known as the Priority Academic Student Skills Curriculum, the Board shall update the sample tests.  The Board shall seek to expand the number of sample test items each year and to revise test items as needed.  The sample tests shall reflect the actual test administered to students and may contain questions used on actual tests given in previous years.

E.  The State Board of Education shall seek to implement an electronic delivery system for all tests administered pursuant to the Oklahoma School Testing Program Act that will allow students to participate in computer-based assessments in order to expedite the delivery and use of the test results.

Added by Laws 1985, c. 329, § 6, emerg. eff. July 30, 1985.  Amended by Laws 1989, c. 335, § 9, eff. July 1, 1989; Laws 1989, 1st Ex. Sess., c. 2, § 20, emerg. eff. April 25, 1990; Laws 1999, c. 356, § 1, eff. July 1, 1999; Laws 2003, c. 428, § 1, eff. July 1, 2003.

§70-1210.508.  Norm-referenced tests - Criterion-referenced tests - Other testing programs and procedures.

A.  1.  Beginning with the 2000-2001 school year through the 2003-2004 school year, the State Board of Education shall cause a norm-referenced test to be administered to every student in the third grade of the public schools who is a resident of or transferee into the district in which the student is enrolled.  The test used shall be selected by the Board and shall measure specific skills represented by learner objectives.  The student skills to be tested at the third-grade level shall include reading, mathematics, and language arts.

The State Board of Education shall develop and administer a series of criterion-referenced tests designed to indicate whether the state academic content standards, as defined by the State Board of Education in the Priority Academic Student Skills Curriculum, which Oklahoma public school students are expected to have attained have been achieved.  The Board may develop and administer any criterion-referenced test in any subject not required by federal law, contingent upon the availability of funding.  Students who do not perform satisfactorily on tests shall be remediated, subject to the availability of funding.

2.  The Board shall administer criterion-referenced tests in the reading and writing of English, mathematics, science, and social studies as delineated in paragraphs 3 and 4 of this subsection to every student in the fifth- and eighth-grades.

3.  Contingent upon the availability of funds, each year the Board shall continue to administer and improve, refine and align the fifth-grade criterion-referenced test with the state academic content standards in:

a. reading,

b. mathematics,

c. science,

d. social studies, which shall consist of the history, Constitution and government of the United States, and geography, and

e. writing of English.

The State Department of Education shall convene a group of specialists in social studies from faculty from institutions of higher education, the Oklahoma State Regents for Higher Education, and various teachers and other appropriate individuals to advise and assist the State Department of Education on the implementation of the fifth-grade social studies test and report to the Legislature on or before December 1, 2003, on implementation of test.

4.  Contingent upon the availability of funds, each year the Board shall continue to administer and to improve, refine, and align the eighth-grade criterion-referenced test with the state academic content standards in:

a. reading,

b. mathematics,

c. science,

d. social studies, which shall consist of the history, Constitution, and government of the United States, and

e. writing of English.

5.  Contingent upon the availability of state and federal funds, the Board, in accordance with federal law, shall administer criterion-referenced tests for grades three and four in:

a. reading, and

b. mathematics.

The tests shall be developed during the 2002-2003 school year, field-tested during the 2003-2004 school year, implemented during the 2004-2005 school year and administered each year thereafter.

6.  Contingent upon the availability of state and federal funds, the Board, in accordance with federal law, shall administer criterion-referenced tests for grades six and seven in:

a. reading, and

b. mathematics.

The tests shall be developed during the 2003-2004 school year, field-tested during the 2004-2005 school year, implemented during the 2005-2006 school year and administered each year thereafter.  In addition, the geography criterion-referenced test currently administered in the eighth grade shall be modified to measure the state academic content standards for geography for the seventh grade.  The test shall be field-tested if necessary during the 2003-2004 school year, implemented during the 2004-2005 school year and administered each year thereafter to students in the seventh grade.  Provided, the test shall be implemented during the 2003-2004 school year if field-testing is determined not to be necessary.

7.  Each student who completes the instruction for English II, United States History, Biology I, and Algebra I at the secondary level shall complete an end-of-instruction test to measure for attainment in the appropriate state academic content standards in order to graduate from high school.  All students shall take the tests prior to graduation, unless otherwise exempt by law.  The State Board of Education shall administer the criterion-referenced tests.

The end-of-instruction tests shall serve the purpose of the criterion-referenced tests as provided in paragraph 1 of this subsection.  The English II end-of-instruction test shall, at a minimum, assess writing skills.  Students shall be afforded the opportunity to retake the tests once prior to graduation.  In order to provide an indication of the levels of competency attained by the student in a permanent record for potential future employers and institutions of higher education, school districts shall report the highest achieved state test performance level on the end-of-instruction tests on the student's high school transcript.  Any student at the middle school level who completes the instruction in a secondary course specified in this paragraph shall be administered the appropriate end-of-instruction test.  It is the intent of the Legislature that the performance data and any available research shall be reviewed for consideration of additional consequences, including, but not limited to, high school graduation.

8.   a. The State Board of Education shall convene a task force composed of representatives of school districts, teachers, faculty from higher education institutions, and representatives of the Oklahoma Arts Council.  By December 31, 2003, the task force shall make recommendations on appropriate fine arts assessment strategies that are aligned with the state academic arts standards by grade level as adopted by the State Board of Education and known as the Priority Academic Student Skills and the National Standards for Arts Education.  The recommendations shall be communicated to school districts by the State Board of Education for use in implementing the assessment strategies for the district.  The assessment strategies selected by the school district may be in the form of grading, portfolio, or performance assessment.  The assessment strategies shall measure achievement levels based on the state and national academic art standards and shall be labeled as "meets standard" or "does not meet standard".

b. During the 2003-2004 school year, the State Department of Education shall work with school districts in planning implementation of fine arts assessments as required in this paragraph and shall provide technical assistance to school districts in developing pilot assessments.  Each school district shall determine the structure of the assessment strategies to be administered to students.

c. Beginning with the 2004-2005 school year, each school district shall administer to each student in the school district in grades three through eight an assessment designed to assess the student in the fine arts area in which the student has received instruction.

d. Each school district shall prepare an annual report for approval by the State Board of Education outlining the fine arts assessment strategies used by the district, when the assessments where administered, how many students were assessed during the previous year, and the results of the assessments.

e. The criterion-referenced tests in the arts shall be discontinued after the 2002-2003 school year and replaced with the school district assessments as provided for in this paragraph.

B.  All criterion-referenced tests required by this section shall measure academic competencies in correlation with the state academic content standards adopted by the Board pursuant to Section 11-103.6 of this title and known as the Priority Academic Student Skills Curriculum.  The State Board of Education shall evaluate the academic content standards to ensure the competencies reflect high standards, are specific, well-defined, measurable, challenging, and will prepare elementary students for next-grade-level course work and secondary students for postsecondary studies at institutions of higher education or technology center schools without the need for remediation in core curriculum areas.  All state academic content standards shall reflect the goal of improving the state average American College Testing (ACT) score.  The State Department of Education shall annually evaluate the results of the criterion-referenced tests.  The State Board of Education shall ensure that test results are reported to districts in a manner that yields detailed, diagnostic information for the purpose of guiding instruction and student remediation.  As improvements are made to the criterion-referenced tests required by this section, the Board shall seek to increase the depth of knowledge assessed for each subject.  The State Board of Education shall seek to ensure that data yielded from the tests required in this section are utilized at the school district level to prescribe reinforcement and/or remediation by requiring school districts to develop and implement a specific program of improvement based on the test results.

C.  1.  The State Board of Education shall set the testing window dates for each criterion-referenced test required in paragraphs 1 through 6 of subsection A of this section for grades three through eight so that, with the exception of the writing assessments, the tests are administered to students no earlier than April 10 each year and so that the test results are reported back to school districts in a timely manner.  Each criterion-referenced test required in paragraph 7 of subsection A of this section may be administered to students at a time set by the State Board of Education as near as possible to the end of the course.  All results and reports of the criterion-referenced test series required in paragraphs 1 through 6 of subsection A of this section for grades three through eight shall be returned to each school district prior to the beginning of the next school year.  The vendor shall provide a final electronic data file of all school site, school district, and state results to the Department and the Office of Accountability prior to July 1 of each year.  The Department shall forward the final data files for each school district and each school site in that district to the school district.  The Board shall ensure the contract with the testing vendor includes a provision that the vendor report test results directly to the Office of Accountability at the same time it is reported to the Board.

2.  State, district, and site level results of all tests required in this section shall be disaggregated by gender, race ethnicity, disability status, migrant status, English proficiency, and status as economically disadvantaged, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.  Each school site shall notify the student's parents of the school's performance levels in the Oklahoma School Testing Program as reported in the Oklahoma Educational Indicators Program at the end of each school year.

D.  The State Board of Education shall be responsible for the development, field-testing, and validation of the criterion-referenced test series required in subsection A of this section.  In the interest of economy the Board shall adapt criterion-referenced tests that have been developed by other states or are otherwise commercially available, or portions of such tests, to the extent that such tests are appropriate for use in the testing program to be administered to Oklahoma students.

E.  The Board shall develop, administer, and incorporate as a part of the Oklahoma School Testing Program, other testing programs or procedures, including appropriate accommodations for the testing of students with disabilities as required by the Individuals with Disabilities Education Act (IDEA), P.L. No. 101-476.

Added by Laws 1985, c. 329, § 7, emerg. eff. July 30, 1985.  Amended by Laws 1986, c. 259, § 42, operative July 1, 1986; Laws 1989, c. 335, § 10, eff. July 1, 1989; Laws 1989, 1st Ex. Sess., c. 2, § 19, emerg. eff. April 25, 1990; Laws 1992, c. 292, § 1, eff. July 1, 1992; Laws 1993, c. 361, § 12, eff. July 1, 1993; Laws 1995, c. 188, § 2, eff. July 1, 1995; Laws 1997, c. 343, § 6, eff. July 1, 1997; Laws 1998, c. 5, § 25, emerg. eff. March 4, 1998; Laws 1999, c. 356, § 2, eff. July 1, 1999; Laws 2000, c. 306, § 1, eff. July 1, 2000; Laws 2001, c. 33, § 130, eff. July 1, 2001; Laws 2001, c. 413, § 4, eff. July 1, 2001; Laws 2003, c. 428, § 2, eff. July 1, 2003.

NOTE:  Laws 1989, c. 315, § 55 repealed by Laws 1989, 1st Ex. Sess., c. 2, § 121, operative July 1, 1990.  Laws 1997, c. 341, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.

§70-1210.508-1.  Criterion-referenced geography test.

Contingent upon the availability of funds for the 1999-2000 school year, the State Board of Education shall continue to administer the criterion-referenced test in Geography to students in the eleventh grade in order to monitor the progress of Oklahoma students as compared to the benchmark standard set in the 1997-1998 school year as was required by the Oklahoma School Testing Program Act, Section 1210.505 et seq. of Title 70 of the Oklahoma Statutes.  Results of the criterion-referenced test in Geography shall continue to be returned and reported pursuant to the requirements of the Oklahoma School Testing Program Act.

Added by Laws 1999, c. 345, § 22, eff. July 1, 1999.

§70-1210.508A.  Reading Sufficiency Act - Short title.

Sections 1210.508A through 1210.508E of this title shall be known and may be cited as the "Reading Sufficiency Act".

Added by Laws 1997, c. 349, § 1, eff. July 1, 1997.  Amended by Laws 1999, c. 176, § 1, eff. July 1, 1999; Laws 2005, c. 385, § 1.

§70-1210.508B.  Legislative findings - Purpose - Reading goal.

A.  The Legislature finds that it is essential for children in the public schools to read early and well in elementary school.  The Legislature further finds that clear and visible goals, assessments to determine the reading level at each elementary school, annual measurements of elementary school reading improvement, and accountability in each level of the educational system will result in a significant increase in the number of children reading at or above grade level.

B.  The purpose of the Reading Sufficiency Act is to ensure that each child attains the necessary reading skills by completion of the third grade which will enable that student to continue development of reading skills and to succeed throughout school and life.

C.  Each public school district in this state shall ensure that instructional time each day of the school year in kindergarten through third grade is focused on reading and mathematics.  The State Board of Education shall encourage school districts to integrate the teaching of the other curricular areas in the Priority Academic Student Skills (PASS) adopted by the Board with the instruction of reading and mathematics.

D.  The reading goal for Oklahoma public schools is as follows:  By July 1, 2008, and each year thereafter, all third-grade students will read at or above grade level by the end of their third-grade year, excluding up to fifteen percent (15%) of those students who have an individualized education program (IEP), pursuant to the Individuals with Disabilities Education Act (IDEA), and excluding those students who are English language learners who have been determined not to be proficient in English as defined by a state-designated English proficiency assessment.  To achieve the reading goal, each public elementary school shall:

1.  Determine its baseline no later than September 1, 2005, which shall be the percentage of students reading at or above third-grade level as determined by the percentage of students scoring satisfactory or above on the third-grade criterion-referenced test in reading, administered pursuant to Section 1210.508 of this title; and

2.  Set and achieve annual improvement goals necessary to progress from the baseline established in 2005 to the reading goal by July 1, 2008.  The annual improvement goals shall be included in the district's reading sufficiency plan required in Section 1210.508C of this title.

E.  The State Board of Education shall recognize schools and districts that attain or make progress toward achieving the reading goal and shall provide technical assistance to schools and districts that do not make progress toward the reading goal.  The district reading sufficiency plan shall be submitted to the State Board if the district has any schools that are not achieving the required annual improvement goals pursuant to this section.

Added by Laws 1997, c. 349, § 2, eff. July 1, 1997.  Amended by Laws 2001, c. 421, § 1, eff. July 1, 2001; Laws 2004, c. 197, § 1, eff. July 1, 2004; Laws 2005, c. 431, § 2, eff. Sept. 1, 2005; Laws 2006, c. 16, § 78, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 385, § 2 repealed by Laws 2006, c. 16, § 79, emerg. eff. March 29, 2006.

§70-1210.508C.  Reading Sufficiency Act - Programs of reading instruction.

A.  1.  Each student enrolled in kindergarten in a public school in this state shall be screened for reading skills including, but not limited to, phonological awareness, letter recognition, and oral language skills as identified in the Priority Academic Student Skills (PASS) adopted by the State Board of Education.  A screening instrument approved by the State Board shall be utilized for the purposes of this section.

2.  For those kindergarten children at risk for reading difficulties, teachers shall emphasize reading skills as identified in the PASS, monitor progress throughout the year and measure year-end reading progress.

3.  Classroom assistants, which may include parents, grandparents, or other volunteers, shall be provided in kindergarten classes to assist with the screening of students if a teacher aide is not already employed to assist in a kindergarten classroom.

B.  1.  Each student enrolled in first, second and third grade of the public schools of this state shall be assessed at the beginning of each school year using a screening instrument approved by the State Board of Education for the acquisition of reading skills including, but not limited to, phonological awareness, phonics, spelling, reading fluency, vocabulary, and comprehension.

2.  Any student who is assessed and found not to be reading at the appropriate grade level shall be provided a program of reading instruction designed to enable the student to acquire the appropriate grade level reading skills.  If a student is found not to be reading at the appropriate grade level and teachers, in collaboration with others, are concerned that undiagnosed health problems may affect the ability of the student to read, the school district may make a recommendation to the parents or legal guardians for medical evaluation without being liable for cost of the evaluation or any associated costs.

3.  Throughout the year progress monitoring shall continue, and diagnostic assessment, if determined appropriate, shall be provided.  Year-end reading skills shall be measured to determine reading success.

C.  The State Board of Education shall approve no more than three screening instruments for use at the beginning of the school year, for monitoring of progress, and for measurement of reading skills at the end of the school year as required in subsections A and B of this section; provided, one of the screening instruments shall be recommended by the Oklahoma Commission for Teacher Preparation.  The State Board shall also determine other comparable reading assessments for diagnostic purposes and for periodic and post assessments to be used for students at risk of reading failure.  The State Board shall ensure that any assessments approved are in alignment with the PASS.

D.  The program of reading instruction required in subsection B of this section shall align with the PASS and may include, but is not limited to:

1.  Sufficient additional in-school instructional time for the acquisition of phonological awareness, phonics, spelling, reading fluency, vocabulary, and comprehension;

2.  If necessary, tutorial instruction after regular school hours, on Saturdays and during summer; however, such instruction may not be counted toward the one-hundred-eighty-day school year required in Section 1-109 of this title; and

3.  Assessments identified for diagnostic purposes and periodic monitoring to measure the acquisition of reading skills including, but not limited to, phonological awareness, phonics, spelling, reading fluency, vocabulary, and comprehension, as identified in the student's program of reading instruction.

E.  The program of reading instruction shall continue until the student is determined by the results of approved reading assessments to be reading on grade level.

F.  1.  Every school district shall adopt, implement, and annually update a district reading sufficiency plan which has had input from school administrators, teachers, and parents and if possible a reading specialist, and which shall be submitted to and approved by the State Board of Education as a part of each district's Comprehensive Local Education Plan.  The district reading sufficiency plan shall include a plan for each site which includes an analysis of the data provided by the Oklahoma School Testing Program and other reading assessments utilized as required in this section, and which outlines how each school site will comply with the provisions of the Reading Sufficiency Act.

2.  Each school site shall establish a committee, composed of educators, which if possible shall include a certified reading specialist, to develop the required programs of reading instruction.  A parent or guardian of the student shall be included in the development of the program of reading instruction for that student.

3.  The State Board of Education shall adopt rules for the implementation and evaluation of the provisions of the Reading Sufficiency Act.  The evaluation shall include, but not be limited to, an analysis of the data required in subsection H of this section.

G.  For any third-grade student found not to be reading at grade level as determined by reading assessments administered pursuant to this section, a new program of reading instruction shall be developed and implemented as specified in this section.  If possible, a fourth-grade teacher shall be involved in the development of the program of reading instruction.  In addition to other requirements of the Reading Sufficiency Act, the plan may include specialized tutoring and may include a recommendation as to whether the student should be retained in the third grade at the close of that year.  The parent or guardian of the student shall be included in the retention consideration.

H.  On or before December 1 of each year, the State Department of Education shall issue to the Governor and members of the Senate and House of Representatives Education Committees a Reading Report Card for the state and each school district and elementary site which shall include, but is not limited to, trend data detailing three (3) years of data, disaggregated by student subgroups to include economically disadvantaged, major racial or ethnic groups, students with disabilities, and English language learners, as appropriate for the following:

1.  The number and percentage of students in kindergarten through third grade determined to be at risk for reading difficulties compared to the total number of students enrolled in each grade;

2.  The number and percentage of students in kindergarten who continue to be at risk for reading difficulties as determined by the year-end measurement of reading progress;

3.  The number and percentage of students in first through third grade who have successfully completed their program of reading instruction and are reading on grade level as determined by the results of approved reading assessments;

4.  The number and percentage of students scoring at each performance level on the third-grade criterion-referenced test in reading;

5.  The amount of funds for reading remediation received by each district;

6.  An evaluation and narrative interpretation of the report data analyzing the impact of the Reading Sufficiency Act on students' ability to read at grade level; and

7.  Any recommendations for improvements or amendments to the Reading Sufficiency Act.

The State Department of Education may contract with an independent entity for the reporting and analysis requirements of this subsection.

I.  Copies of the results of the assessments administered shall be made a part of the permanent record of each student.

Added by Laws 1997, c. 349, § 3, eff. July 1, 1997.  Amended by Laws 1998, c. 332, § 1, eff. July 1, 1998; Laws 1999, c. 176, § 2, eff. July 1, 1999; Laws 2001, c. 421, § 2, eff. July 1, 2001; Laws 2004, c. 197, § 2, eff. July 1, 2004; Laws 2005, c. 1, § 124, emerg. eff. March 15, 2005; Laws 2005, c. 431, § 3, eff. Sept. 1, 2005.

NOTE:  Laws 2004, c. 175, § 1 repealed by Laws 2005, c. 1, § 125, emerg. eff. March 15, 2005.

§70-1210.508D.  Reading Sufficiency Act - Funding.

A.  Contingent on the provision of appropriated funds designated for the Reading Sufficiency Act, school districts may be reimbursed in the amount of up to One Hundred Fifty Dollars ($150.00) for each enrolled first-, second- and third-grade student of the current school year who is found to be in need of remediation in reading.  The reimbursement shall be for expenses incurred in reading assessment and remediation at those grade levels pursuant to the provisions of the Reading Sufficiency Act.  School districts may be reimbursed up to Four Hundred Dollars ($400.00) for each student completing the third grade who is found not to be reading at the third-grade level and who subsequently participates in a summer reading remediation program.  The State Board of Education shall promulgate rules for such a course that specify at least four (4) weeks of tutoring a half (1/2) day each day.  The summer reading remediation programs shall be taught by teachers who have successfully completed a professional development institute in reading administered by the Oklahoma Commission for Teacher Preparation or a scientifically-based reading professional development program administered by the State Board of Education.

B.  In order to be reimbursed, school districts shall file a claim with the State Department of Education at the end of each school semester or prior to the end of the fiscal year in which the remediation is provided.  Claims from summer remediation provided in July or August shall be filed with the first semester claim of the subsequent school year.  Claims shall be reimbursed in a timely manner.  The State Board of Education shall promulgate rules for the administration of reimbursements.

C.  If a teacher attends and completes a professional development institute in elementary reading approved by the Oklahoma Commission for Teacher Preparation during the summer or when school is not in session, the teacher shall receive a stipend equal to the amount of the cost for a substitute teacher, based on the amount of funds allocated.

Added by Laws 1998, c. 332, § 2, eff. July 1, 1998.  Amended by Laws 1999, c. 304, § 1, eff. July 1, 1999; Laws 2000, c. 289, § 4, eff. July 1, 2000; Laws 2005, c. 242, § 21, eff. July 1, 2005.

§70-1210.508E.  Reading Sufficiency Act - Parental notification - Grade promotion - Summer academy programs - Expansion of requirements - Exceptions.

A.  If a teacher determines that a third-grade student is not reading at grade level by the end of the second quarter of the school year, the parent or guardian of the student shall be notified of:

1.  The reading level of the student;

2.  The program of reading instruction for the student as required pursuant to the Reading Sufficiency Act; and

3.  The potential need for the student to participate in a summer academy or other program designed to assist the student in attaining grade-level reading skills.

B.  A teacher who determines a third-grade student is unable to meet competencies required for reading for completion of third grade and promotion to fourth grade, may have the authority, after consultation with the parent or guardian of the student, to recommend that the promotion of the student to the fourth grade is contingent upon the participation in and successful completion of the required competencies for reading by the student at a summer academy or other program.  If the student does not successfully complete the competencies in the summer academy or other program, the student may be retained in the third grade.

C.  Summer academy programs shall be designed to ensure that participating students successfully complete the competencies necessary in reading for promotion to fourth grade and to enhance next-grade readiness.  A summer academy reading program shall be a program that incorporates the content of a reading program administered by the Oklahoma Commission for Teacher Preparation or a scientifically based reading program administered by the State Board of Education and is taught by teachers who have successfully completed professional development in the reading program.

D.  School districts may approve an option for students who are unable to attend a summer academy.  The optional program may include, but is not limited to, an approved private provider of instruction, approved computer- or Internet-based instruction, or an approved program of reading instruction monitored by the parent or guardian.  School districts shall not be required to pay for the optional program, but shall clearly communicate to the parent or guardian the expectations of the program and any costs that may be involved.

E.  Subject to the availability of funds, beginning one (1) year after implementation of this section, the requirements of subsection B of this section shall be expanded to apply to fourth-grade student promotion to fifth grade.  Each year thereafter, the requirements shall be expanded by one grade level until the requirements apply to third-grade students through eighth-grade students.  Summer academy programs shall be designed for each grade level.  Nothing in this section shall prevent the State Board of Education or a school district board of education from utilizing private, local, or federal funds to implement this section.

F.  The provisions of this section shall not apply to:

1.  Students who have individualized education programs pursuant to the Individuals with Disabilities Education Act (IDEA) and who satisfy the annual goals of the individualized education program for that student; and

2.  Students who are English language learners who have been determined not to be proficient in English as defined by a state-designated English proficiency assessment.

G.  The State Board of Education shall adopt rules to implement the provisions of this section which shall include requirements for instructional time for summer school programs, teacher qualifications, and evaluation of student achievement as a result of  summer academy programs or other optional programs.

Added by Laws 1999, c. 320, § 54, eff. July 1, 1999.  Amended by Laws 2001, c. 201, § 7; Laws 2002, c. 212, § 2, eff. July 1, 2002; Laws 2003, c. 434, § 25; Laws 2005, c. 385, § 3.

§70-1210.508F.  Training for teachers of students with reading difficulties.

A.  The State Board of Education shall ensure that the reading competencies for elementary teachers are included in the competencies for special education teachers.

B.  The State Board of Education and the Oklahoma Commission for Teacher Preparation in collaboration with the Oklahoma State Regents for Higher Education shall ensure that all teachers of early childhood education, elementary education, and special education are provided quality training in intervention, instruction, and remediation strategies in order to meet the needs of students in kindergarten through third grade who are determined to be at risk of reading difficulties.

Added by Laws 2005, c. 431, § 4, eff. Sept. 1, 2005.

§701210.509.  Inservice training for test administrator  Report of test results  Use of results.

A.  The Department shall provide inservice training for local school personnel who administer tests required by the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title.

B.  The Board shall require the company or companies providing tests required bythe Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title, to submit summary reports of the results by school district to the Department and the respective local school district. Individualized results of the test shall be made available by the local school district to the classroom teachers who instruct the students in the academic areas tested.  In every year, prior to the convening of the Legislature, the Board shall give a summary report on the testing results to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

Added by Laws 1985, c. 329, § 8, emerg. eff. July 30, 1985. Amended by Laws 1989, c. 335, § 11, eff. July 1, 1989.

§70-1210.510.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§701210.511.  Projective psychological, personality or adjustment tests prohibited  Testing limited by individualized education plan.

A.  Tests administered pursuant to the provisions of the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title, shall not include the use of projective psychological, personality, or adjustment tests for the purpose of collecting information relative to the personality, environment, home life, parental or family relationships, economic status, religious beliefs, patriotism, sexual behavior or attitudes, or sociological problems of a student.

B.  A student whose education is subject to the provisions of an individualized education plan (IEP) pursuant to Public Law 94142, as amended, shall be tested pursuant to the provisions of the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title, only to the extent specified by the student's individualized education plan.

Added by Laws 1985, c. 329, § 10, emerg. eff. July 30, 1985. Amended by Laws 1989, c. 335, § 12, eff. July 1, 1989.

§70-1210.512.  Provision of test materials prior to testing date - Misdemeanor - Penalty.

A.  Except as otherwise provided for in subsection B of this section, no person shall provide any test materials, including but not limited to test booklets, administered or intended for administration to any student pursuant to the Oklahoma School Testing Program Act to any teacher employed by any school district in this state or to any other person providing services to a school as a test monitor prior to the date on which the test is administered to the students.

B.  Materials furnished by any company providing tests required by the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title, which are intended to aid teachers, parents or students in the preparation for testing may be provided to students, teachers or any other person providing service to a school as a test monitor.

C.  Any person providing any test to a teacher or test monitor in violation of subsection A of this section, upon conviction, shall be guilty of a misdemeanor, punishable by the imposition of a fine not exceeding Two Thousand Five Hundred Dollars ($2,500.00).

Added by Laws 1990, c. 293, § 1, eff. Sept. 1, 1990.  Amended by Laws 1992, c. 292, § 2, eff. July 1, 1992; Laws 1995, c. 188, § 3, eff. July 1, 1995.

§70-1210.513.  Participation in National Assessment of Educational Progress - Evaluation of state core curriculum standards.

A.  In order to assist in the nation's evaluation of the condition and progress of education, and in order to provide comparative interstate information on student performance, beginning July 1, 1997, the State Board of Education shall ensure the participation of the Oklahoma public school system in the National Assessment of Educational Progress.  The results of this assessment shall be included as a separate result in annual reports on the Oklahoma State Testing Program.

B.  The State Department of Education shall utilize the services of at least one qualified independent entity to conduct an evaluation of the state core curriculum standards at every grade level or, in high school for every subject, in which a criterion-referenced test is administered, and shall report the results to the Legislature by February 1, 2000.

Added by Laws 1997, c. 355, § 4, eff. July 1, 1997.  Amended by Laws 1999, c. 356, § 5, eff. July 1, 1999; Laws 2000, c. 251, § 2, eff. July 1, 2000.

§70-1210.514.  Repealed by Laws 1999, c. 356, § 6, eff. July 1, 1999.

§70-1210.515.  Applicants under 18 years applying for driver license or permit - Demonstration of satisfactory reading ability - Criteria - Alternative reading proficiency tests.

A.  Pursuant to the provisions of paragraph 2 of subsection A of Section 6-107.3 of Title 47 of the Oklahoma Statutes, any person under the age of eighteen (18) years wishing to apply for a driver license or permit shall successfully demonstrate a satisfactory reading ability at the eighth-grade reading level by meeting the following criteria:

1.  A student enrolled in a public school shall successfully complete the reading portion of the state criterion-referenced test offered in the eighth grade.  Following the administration of this test in the eighth grade, any student not successfully completing the reading portion shall be assigned a plan of remedial reading.  Any student not successful in completing the reading portion of the state criterion-referenced test may take a comparable alternative reading proficiency test in order to satisfy the criteria for a driver license or permit.  Alternative reading proficiency tests shall be approved by the State Department of Education.  Subsequent successful completion of an alternative reading proficiency test shall serve to satisfy any test retaking requirement which may be required for the reading portion of the state criterion-referenced test in the eighth grade in the Oklahoma School Testing Program.  School districts shall notify, in writing, each student who takes the reading portion of the state criterion-referenced test for the eighth grade or who takes an alternative reading proficiency test and the student's parent or legal guardian of the test results.  If the student fails to perform satisfactorily on the test, the notice shall inform the student of the reading proficiency driver license requirement and the school's remediation plan for the student.  Upon the student's successful completion of the test, the school shall furnish the student with the documentation needed for the driver license application in Oklahoma;

2.  Unless alternatively documented according to the provisions of subsection C of this section, students under the age of eighteen (18) years shall successfully complete a reading proficiency test approved by the State Department of Education; and

3.  Any student who wishes to apply for a restricted license to operate a motorcycle may take an alternative reading proficiency test, subject to the provisions of this section.

B.  Alternative reading proficiency tests shall be offered by testing sites, which shall include the public schools at least four (4) times per calendar year, and may include any of the following which chose to participate, the technology center school districts, Regional Education Service Centers, colleges, accredited private schools, and other sites approved by the State Department of Education.  A student may take the test as often as wished, subject to the provisions of this section.  Testing sites shall provide the first alternative reading proficiency test for each student at no cost to the student.  Students may be assessed a fee not to exceed Twenty-five Dollars ($25.00) by the testing site for each subsequent alternative reading proficiency test taken.

C.  A school district shall provide for alternative documentation of reading proficiency for the purposes of paragraph 2 of subsection A of Section 6-107.3 of Title 47 of the Oklahoma Statutes for any student with an individualized education program that, at a minimum, is in an area related to reading.  The alternative documentation shall be furnished to such student who is performing satisfactorily in reading pursuant to the student's individualized education program.  Parents of disabled students educated pursuant to the provisions of Section 4 of Article XIII of the Oklahoma Constitution may satisfy the requirement of paragraph 2 of subsection A of Section 6-107.3 of Title 47 of the Oklahoma Statutes by signing an affidavit that, based upon their best information and belief, their child would qualify for an individualized education program that, at a minimum, is in an area related to reading if enrolled in public school, and that in their judgment their child is performing satisfactorily in reading and is therefore academically qualified to satisfy the requirement of paragraph 2 of subsection A of Section 6-107.3 of Title 47 of the Oklahoma Statutes.

Added by Laws 1998, c. 190, § 3, eff. July 1, 1998.  Amended by Laws 2001, c. 33, § 131, eff. July 1, 2001; Laws 2004, c. 197, § 3, eff. July 1, 2004.

§70-1210.521.  Short title.

This act shall be known and may be cited as the "Achieving Classroom Excellence Act of 2005".

Added by Laws 2005, c. 432, § 1, eff. July 1, 2005.

§70-1210.522.  Mastery of reading and mathematics by eighth grade - Exemption.

A.  Except as provided in subsection B of this section, every public school student shall demonstrate mastery of the state academic content standards in reading and mathematics by the end of the student's eighth-grade year, beginning in the 2009-2010 school year.  To demonstrate mastery of reading and mathematics, a student shall attain a satisfactory or advanced score on the eighth-grade criterion-referenced tests in reading and mathematics administered pursuant to Section 1210.508 of Title 70 of the Oklahoma Statutes.  Students who do not score satisfactory or advanced shall be provided remediation by means which may include, but are not limited to, a summer academy, tutoring, on-line coursework, or other supplementary services.

B.  Students who have individualized education programs pursuant to the Individuals with Disabilities Education Act (IDEA) shall be exempt from the requirements of this section unless provided for in the student's individualized education program.

Added by Laws 2005, c. 432, § 5, eff. July 1, 2005.

§70-1210.523.  Mastery of state academic content standards in four subjects - Requirement for high school diploma - Alternative methods - Exemption.

A.  Except as provided in subsections C and D of this section, beginning with students entering the ninth grade in the 2008-2009 school year, every student shall demonstrate mastery of the state academic content standards in a minimum of four out of six selected subject areas in order to receive a high school diploma from a public school in this state.  To demonstrate mastery, the student shall attain a satisfactory or advanced score on the end-of-instruction criterion-referenced tests administered pursuant to Section 1210.508 of Title 70 of the Oklahoma Statutes.  Each of the six tests shall assess core academic subjects.  Two of the four required end-of-instruction tests shall include Algebra I, or the additional mathematics test developed based upon the recommendation of the Achieving Classroom Excellence Task Force as provided for in subsection B of this section, and English II.  Notwithstanding any other provision of law, students who do not attain a satisfactory or advanced score on any required test shall be provided remediation and the opportunity to retake the test until a satisfactory or advanced score is attained.

B.  Determination of the two additional end-of-instruction tests to be developed shall be made by the Legislature upon receipt of recommendations of the Achieving Classroom Excellence Task Force created pursuant to Section 4 of this act.  One of the two additional end-of-instruction tests developed shall be a mathematics test with rigor which is equal to or greater than the core curriculum courses listed in paragraph 2 of subsection B of Section 11-103.6 of Title 70 of the Oklahoma Statutes.  The second of the two additional end-of-instruction tests developed shall assess one of the core curriculum subjects or units listed in paragraph 1, 3, or 4 of subsection B of Section 11-103.6 of Title 70 of the Oklahoma Statutes.

C.  Students who do not meet the requirements of subsection A of this section may receive a high school diploma by demonstrating mastery of state academic content standards by alternative methods as recommended by the Achieving Classroom Excellence Task Force created pursuant to Section 4 of this act.

D.  Students who have individualized education programs pursuant to the Individuals with Disabilities Education Act (IDEA) shall be exempt from the requirements of subsection A of this section unless provided for in the student's individualized education program.

Added by Laws 2005, c. 432, § 6, eff. July 1, 2005.

§70-1210.524.  Scientifically based research.

Every school district, school, administrator, teacher, and student of the public school system in this state may choose to participate in scientifically based research designed for the purpose of improving academic achievement in accordance with all relevant state and federal laws.

The State Board of Education shall adopt rules necessary to implement the provisions of this section.

Added by Laws 2005, c. 432, § 13, eff. July 1, 2005.

§70-1210.531.  Oklahoma Educational Indicators Program.

A.  The Education Oversight Board shall establish an Oklahoma Educational Indicators Program.  The purpose of the Program shall be to develop and implement a system of measures whereby the performance of public schools and school districts is assessed and reported without undue reliance upon any single type of indicator, and whereby the public, including students and parents, may be made aware of the proper meaning and use of any tests administered under the Oklahoma School Testing Program Act, relative accomplishments of the public schools, and of progress being achieved.  The Board shall involve representatives of various organizations of school teachers and of school administrators in the development of the Program.  The Program shall be so designed that use of standardized definitions and measures and opportunities for coordination with national reports, including those of the National Assessment of Educational Progress, are maximized.

B.  The Oklahoma Educational Indicators Program shall present information for comparisons of graduation rates, dropout rates, pupil-teacher ratios, student enrollment gain and loss rates, and test results in the contexts of socioeconomic status and the finances of school districts.  Information shall be provided individually for all public school sites and school districts in a format that facilitates comparisons.  As necessary data become available, comparisons shall also be provided individually for all schools and school districts on a historical basis.  Reports of all tests administered pursuant to the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title, shall be a part of the Oklahoma Educational Indicators Program and shall be provided for each grade and each test subject or set of competencies.  Test results for students enrolled in Internet-based courses, including regularly enrolled and alternative education students, shall be disaggregated and reported.  The Education Oversight Board shall seek to develop and incorporate additional indicators of comparative standing and accomplishment.

C.  Additionally, the Education Oversight Board, with the cooperation of the State Department of Education, the Oklahoma State Regents for Higher Education, and the State Board of Career and Technology Education, shall develop procedures for obtaining and reporting data to the high schools and to the general public regarding the performance of each high school's graduates in Oklahoma's institutions of higher education and in postsecondary vocational-technical education.  The Education Oversight Board shall include such data in the report of the Oklahoma Educational Indicators Program.

D.  By February 1 of each year the Education Oversight Board shall publish:

1.  A summary report to the people and Legislature of Oklahoma of the information provided by the Oklahoma Educational Indicators Program; and

2.  State, district, and site level reports which shall include the percentage of students who perform at the various levels on the tests required by the Oklahoma State Testing Program.

Immediately following the publication of the reports required in this subsection each year, all data gathered pursuant to the Oklahoma Educational Indicators Program shall be made available for public inspection at the offices of the Education Oversight Board or the Office of Accountability; provided, confidentiality of individual student records shall be preserved as required by law.

Added by Laws 1989, c. 335, § 13, eff. July 1, 1989.  Amended by Laws 1989, 1st Ex.Sess., c. 2, § 21, emerg. eff. April 25, 1990; Laws 1990, c. 263, § 64, operative July 1, 1990; Laws 1992, c. 248, § 1, eff. July 1, 1992; Laws 1994, c. 232, § 6, emerg. eff. May 25, 1994; Laws 1997, c. 191, § 4, eff. July 1, 1997; Laws 1999, c. 356, § 3, eff. July 1, 1999; Laws 2001, c. 33, § 132, eff. July 1, 2001; Laws 2002, c. 453, § 5, eff. July 1, 2002.

§70-1210.541.  Student performance level - Accountability system.

A.  The State Board of Education shall determine and adopt a series of student performance levels for the criterion-referenced tests administered pursuant to the Oklahoma School Testing Program Act, Section 1210.505 et seq. of this title.  The performance levels shall be set by a method similar to that used for the achievement levels on the National Assessment of Educational Progress.  The State Board of Education shall ensure that the criterion-referenced tests developed and administered pursuant to the Oklahoma School Testing Program Act in grades three through eight are vertically aligned by content across grade levels to ensure consistency, continuity, alignment and clarity.  Student performance levels shall be labeled:  advanced, satisfactory, limited knowledge, and unsatisfactory.

B.  The State Board of Education shall develop and implement in accordance with the Elementary and Secondary Education Act of 2001 (ESEA), P.L. No. 107-110, also known as the No Child Left Behind Act of 2001, an accountability system as provided for in 20 U.S.C., 6311 and any related federal regulations.  The accountability system shall be implemented beginning with the 2002-2003 school year and shall be based on the Academic Performance Index data as established pursuant to Section 3-150 of this title and as modified to meet the mandates of the ESEA.  For the 2002-2003 school year and every year thereafter the State Board of Education shall publish and ensure that each local education agency is provided with Academic Performance Index data annually by site and by district so that the local education agency can make Adequate Yearly Progress determinations to identify schools for rewards and sanctions.  The State Board of Education shall establish a system of recognition, rewards, sanctions and technical assistance.

Added by Laws 1989, c. 335, § 14, eff. July 1, 1989.  Amended by Laws 1992, c. 248, § 2, eff. July 1, 1992; Laws 1993, c. 257, § 13, emerg. eff. May 26, 1993; Laws 1996, c. 343, § 4, eff. July 1, 1996; Laws 1999, c. 356, § 4, eff. July 1, 1999; Laws 2000, c. 306, § 2, eff. July 1, 2000; Laws 2001, c. 413, § 5, eff. July 1, 2001; Laws 2003, c. 428, § 3, eff. July 1, 2003.

NOTE:  Laws 1992, c. 281, § 3 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§70-1210.542.  Repealed by Laws 1999, c. 241, § 4, eff. June 1, 1999, and by Laws 1999, c. 356, § 6, eff. July 1, 1999.

§701210.551.  Assistance of local boards  Pilot projects  Termination or continuation.

A.  The State Board of Education is authorized to assist, and if funds are available to make grants to, local boards of education for the establishment of pilot projects that replace the traditional organization of teaching and learning with innovative management and instructional systems and materials.  Projects may involve entire districts, combinations of districts, combinations of schools, or elements of schools individually or in combination.  Projects shall not supplant existing alternative school programs.

B.  On or before March 31, 1990, the State Board of Education shall determine pilot project criteria, and by July 1, 1990, solicit proposals, and establish a process for the consideration of proposals.  Such proposals for pilot projects shall be considered on a statewide competitive basis.  Proposals which require a substantial policydetermination role for teachers and which include a process for measuring the progress and achievement of students involved shall be given preference.

C.  The State Board of Education is authorized to promulgate rules and regulations for the operation of such projects and to grant exceptions to rules and regulations for districts selected to operate such projects.  The State Board shall have the authority to require termination of a pilot project or its continuation at any time that it finds such termination to be in the best interests of the students involved.

Added by Laws 1989, c. 335, § 15, eff. July 1, 1989.  Amended by Laws 1989, 1st Ex.Sess., c. 2, § 36, emerg. eff. April 25, 1990; Laws 1990, c. 263, § 65, operative July 1, 1990.

§70-1210.551a.  Oklahoma School Deregulation Committee - Creation - Membership - Quorum - Travel expenses - Power, duties and responsibilities.

A.  There is hereby created until May 31, 1991, the Oklahoma School Deregulation Committee which shall consist of six (6) members.  Five members of the Oklahoma School Deregulation Committee shall be appointed within thirty (30) days of the effective date of this section by the State Superintendent of Public Instruction and shall consist of members of Task Force 2000.  The State Superintendent of Public Instruction shall be a member of the Committee and shall be the chairperson of the Committee.  A quorum is necessary to transact any business.  Members of the Committee shall be reimbursed for travel expenses incurred in the performance of their official duties in accordance with the State Travel Reimbursement Act.

B.  The Oklahoma School Deregulation Committee shall:

1.  identify appropriate areas for deregulation on a longterm basis and, on a more immediate basis, during the period in which performance standards for schools are being developed;

2.  study any and all areas of current regulations as appropriate subjects of future deregulation, except those areas which bear on the health and safety of school children;

3.  review student transfer laws in Oklahoma and provide recommendations on making such laws more flexible and less restrictive;

4.  consider the potential effects of deregulation on the negotiation process between local school boards and bargaining units; and

5.  submit a report on the Committee's findings and recommendations on or before May 30, 1991, to the Governor, the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the Senate and the State Board of Education.

Added by Laws 1989, 1st Ex.Sess., c. 2, § 22, emerg. eff. April 25, 1990.

§70-1210.552.  Coordinated education services to families of recipients of Temporary Assistance for Needy Families - Pilot projects - Consideration of proposals.

A.  The State Board of Education shall solicit proposals for, and if funds are available make grants for, pilot projects that make coordinated educational services available to families of recipients of Temporary Assistance for Needy Families (TANF).  Such proposals shall be prepared in cooperation with personnel of the Department of Human Services and shall address the needs of preschool children, dropouts, and adult members of such families who have not graduated from high school or completed a high school equivalency program.

B.  The State Board of Education shall determine pilot project criteria and establish a process for the consideration of proposals. Such proposals for pilot projects shall be considered on a statewide competitive basis.  The State Board of Education is authorized to promulgate rules for the operation of such projects.  To the extent that funds are available, funding of projects approved shall include monies to provide child care while older members of families are receiving TANF services from the pilot project.

Added by Laws 1989, c. 335, § 16, eff. July 16, 1989.  Amended by Laws 1997, c. 414, § 27, eff. Sept. 1, 1997.

§701210.553.  Before-school, after-school, and summer period programs - Pilot projects - Implementation contingency - Verification of expenditure levels.

A.  Contingent upon the provision of appropriated funds designated for such purpose, the State Board of Education may award one or more competitive grants for providing academicallyoriented programs to students needing or desiring such programs during beforeschool, afterschool, and summer periods.

B.  The State Board of Education shall determine pilot program criteria and establish a process for the consideration of proposals. Such proposals for pilot programs shall be considered on a statewide competitive basis.  The State Board of Education is authorized to promulgate rules for the operation of such programs.

C.  Upon implementation of this subsection as provided for in subsection D of this section, the State Board of Education shall modify the awards process for the competitive grants so that grants are awarded to school districts or nonprofit organizations.  In addition, the grants shall be awarded to academically oriented programs which serve students in at-risk or disadvantaged urban school districts.

D.  Implementation of subsection C of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this subsection, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  Subsection C of this section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of this section.

Added by Laws 1989, c. 335, § 17, eff. July 1, 1989.  Amended by Laws 1999, c. 320, § 48, eff. July 1, 1999; Laws 2001, c. 201, § 8.

§70-1210.554.  Repealed by Laws 1989, 1st Ex.Sess., c. 2, §121, operative July 1, 1990.

§70-1210.555.  Technology education to middle school students - Pilot project.

A.  The State Board of Career and Technology Education is authorized to assist, and, if funds including but not limited to state appropriations are available, or if private or corporate donations or other sources are matched in pilot projects, to make grants to, local boards of education for the establishment of pilot projects that would aid in the providing of technology education to middle school students.  Funding may cover the cost of equipment, books and materials, and the start-up costs of developing the technology education program.  Projects may involve entire districts, combinations of districts, combinations of schools, or elements of schools individually or in combination.

B.  If funds are available on or before March 31, 1993, the State Board of Career and Technology Education shall determine pilot project criteria, and by July 1, 1993, solicit proposals, and establish a process for the consideration of proposals.  Such proposals for pilot projects shall be considered on a statewide competitive basis.

C.  The State Board of Career and Technology Education is authorized to promulgate rules for the operation of such projects and to grant exceptions to rules for districts selected to operate such projects.  The State Board of Career and Technology Education shall have the authority to require termination of a pilot project or its continuation at any time that it finds such termination to be in the best interests of the students involved.

Added by Laws 1992, c. 232, § 2.  Amended by Laws 2001, c. 33, § 133, eff. July 1, 2001.

§70-1210.556.  Internet homework tutoring chatrooms - Pilot projects.

A.  The State Board of Education shall solicit proposals for, and if funds are available, make grants to local boards of education for the establishment of pilot projects that would aid in the development of Internet homework tutoring chatrooms.  The proposals for the Internet chatrooms shall create a mechanism that will allow students to contact and interact with teachers or other professionals when they are not at school, when the student needs assistance with courses or homework.  Funding may cover the cost of equipment, materials, personnel, and any other start-up costs of developing the Internet chatrooms.  Projects may involve entire districts, combinations of districts, combinations of schools, or elements of schools individually or in combination.

B.  The State Board of Education shall determine pilot project criteria and establish a process for the consideration of proposals.  Such proposals for pilot projects shall be considered on a statewide competitive basis.  The Board is authorized to promulgate rules for the operation of such projects.

Added by Laws 1999, c. 159, § 1, eff. July 1, 1999.

§70-1210.557.  School testing assistance Internet web page.

A.  By January 1, 2000, the State Board of Education shall, if funds are available, develop and implement a school testing assistance Internet web page.  The purpose of the web page shall be to help students prepare for tests required under the Oklahoma School Testing Program Act and to provide remediation assistance to those students who do not perform satisfactorily on such tests.  The web page shall contain information, materials, and example questions which may be used by teachers, students and parents to assist students in preparing for the required tests.  The web page shall also identify the most difficult concepts incorporated in the tests and provide specific information, material and example questions which will assist students in those areas.

B.  The Board shall notify schools and take steps to inform students and parents about the school testing assistance Internet web page.  The Board is authorized to promulgate rules for the operation of the web page.

Added by Laws 1999, c. 159, § 2, eff. July 1, 1999.

§70-1210.558.  Middle school mathematics laboratory.

A.  Beginning with the 2005-2006 school year, and each year thereafter, the State Board of Education shall identify up to ten public schools with low student achievement in mathematics at the middle school level, subject to a limit of one school selected per school district each year.  Each school selected shall be provided a middle school mathematics laboratory which includes a complete education software and hardware system that delivers standards-based, prealgebra and algebra content using an interactive computer education teaching system for middle school level students.  No school shall be eligible to receive a mathematics laboratory more than once.

B.  The State Board of Education shall select a vendor on a competitive bid basis to provide the middle school mathematics laboratory as described in this section.  The contract shall include all equipment, software, training, and maintenance.  The vendor selected shall utilize a curriculum that meets the guidelines for scientifically based research as determined by the United States Department of Education and aligns with the Priority Academic Student Skills as adopted by the State Board of Education.

C.  The State Board of Education shall develop eligibility criteria for schools to qualify for a mathematics laboratory pursuant to this section, annually evaluate and report to the Legislature and Governor on the effectiveness of this program, and adopt rules to implement the provisions of this section.

Added by Laws 2005, c. 432, § 3, eff. July 1, 2005.

§701210.561.  Alternative Approaches grants.

A.  Contingent upon the provision of appropriated funds designated for Alternative Approaches grants, the State Board of Education is authorized to award one or more such competitive grants to local education agencies, nonprofit organizations, or entities formed by interlocal cooperative agreements pursuant to Section 5-117b of this title.  The grant awards shall be made to school districts located in counties with a high number of dropouts for the school year preceding the year for which the grant is being sought, and a high number of referrals to the juvenile justice system.  If the grant award is to a nonprofit organization or entity formed by an interlocal cooperative agreement, the program shall serve students in school districts located in counties with a high number of dropouts and a high number of referrals to the juvenile justice system.  The funds shall be awarded to programs specifically providing targeted services to high challenge children.  High challenge children are those at risk of failing to complete a satisfactory education.  Alternative Approaches grants shall include high challenge grants for programs serving elementary and middle grade students and grants for middle grade level and other specified alternative education programs.  Competitive grants shall be of statewide significance and shall be replicable across the state.  Beginning July 1, 1993, at least twenty percent (20%) of the total dollar amount of Alternative Approaches grants shall be awarded to districts replicating state-validated programs.  State validation is a process carried out by the Alternative Approaches Programs Technical Assistance Center by which grant-funded programs are evaluated for effectiveness in reaching the targeted population, local and state significance, and replicability.  The Technical Assistance Center shall report to the State Department of Education the name and description of any program which receives state validation.

B.  To be eligible for a High Challenge grant, a program shall meet research-based criteria set by the State Department of Education.  The Alternative Approaches Technical Assistance Center shall provide the Department with research and recommendations on effective programming for high challenge children.

C.  The State Board of Education is further authorized to award one competitive grant for operation of an Alternative Approaches Programs Technical Assistance Center.  Said programs shall not supplant programs or activities funded by the United States Government pursuant to Chapter 1 of Title I of the Elementary and Secondary Education Act of 1965, as amended.  The Alternative Approaches Technical Assistance Center grant recipient shall have priority, if its operations are deemed satisfactory by the State Board of Education and if funds are available, for annual renewal of the grant.

D.  Service program grant recipients shall have priority, if recommended by the Technical Assistance Center and if funds are available, for annual renewal of grants by the State Board of Education in amounts and on conditions as provided in this section.  If a district has received grants for an at risk or high challenge program for three consecutive school years and if the program upon evaluation by the Technical Assistance Center meets the criteria set forth in subsection A of this section and satisfies criteria set forth in rules adopted by the State Board of Education pursuant to subsection E of this section, funding shall be as follows:

1.  Funding for the fourth consecutive school year shall be in the amount of fifty percent (50%) of the average amount of grants awarded for the program pursuant to this section for the first three (3) consecutive school years; and

2.  Except as otherwise provided, funding for the fifth consecutive school year shall be awarded only if the program has been state-validated and replicated by another district; for programs that have received funding for three (3) years prior to July 1, 1992, funding will be awarded only if the program is state-validated and the grantee documents attempts to have the program replicated; if funding is awarded, it shall be in the amount of twenty-five percent (25%) of the average amount of grants awarded to the program pursuant to this section for the first three (3) consecutive school years.

All grants for the fourth and fifth school years as provided above shall be matched with local funds or in-kind contributions.  Programs which received grants continuously for five (5) consecutive school years shall not thereafter be eligible for grants pursuant to this section.

E.  Rules adopted by the State Board of Education shall incorporate or provide for, but not necessarily be limited to:

1.  Definition of the children deemed high challenge for whom services are sought; provided the definition shall be consistent with the description of high challenge children set forth in subsection A of this section;

2.  The possibility of awards for one or more of a variety of program proposals targeted for services to limited portions of the high challenge population according to such distinctions as age groupings, rural or urban settings, other cultural characteristics, or innovative service delivery strategies;

3.  Requirements that service program grant recipients have clear and measurable goals and objectives; show evidence of having given reasonable consideration to coordination with other community agencies and resources, where appropriate, in the development of their proposals; and agree to comply with all requirements of the Technical Assistance Center regarding use of assessment instruments, provision of data, and provision of information necessary for program evaluation;

4.  Requirements that the recipient of the Technical Assistance Center grant show command of relevant research and demonstrate capability for:  Providing technical assistance, including operation of clearinghouse functions; coordinating with agencies such as the  Oklahoma Arts Council; performing assessment of high challenge children; evaluating programs for effectiveness; making program cost assessments; promoting replication of successful programs; and capability for assisting program providers in attaining national validation of their programs and qualifying for federal funding;

5.  Utilization of a selection committee to review applications for program and Technical Assistance Center grants and make recommendations to the State Board of Education, said selection committee to include, to the greatest extent feasible under constraints of time and funding, nationally recognized experts in the education of high challenge children; and

6.  Revocation of any high challenge or at risk grant awarded to, and ineligibility for award of any future high challenge grant pursuant to this act to, any grant recipient who has employed prior to May 24, 1991, any person who served as a volunteer assisting with the initial preparation of proposed rules for high challenge (formerly designated as at risk) grant programs or any person serving as a member of a selection committee during or within two (2) years following such person's service pursuant to paragraph 5 of this subsection.

Added by Laws 1989, c. 299, § 2, emerg. eff. May 24, 1989.  Amended by Laws 1992, c. 248, § 3, eff. July 1, 1992; Laws 1996, c. 348, § 10, eff. July 1, 1996; Laws 2001, c. 364, § 1, eff. July 1, 2001.

NOTE:  Laws 1992, c. 281, § 4 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§70-1210.562.  Scope of Alternative Approaches grants - Grant award criteria.

Alternative Approaches grants for alternative education shall be limited to middle grade level alternative schools provided by a school district and to secondary grade level programs provided pursuant to a contract with a nonprofit organization.  Notwithstanding self-identification of a program as an alternative education program, a program shall not receive state-funded grants to provide alternative education administered through the State Department of Education unless the program meets the criteria for Statewide Alternative Education programs as specified in Section 1210.568 of this title.

Added by Laws 1992, c. 248, § 4, eff. July 1, 1992.  Amended by Laws 2001, c. 364, § 2, eff. July 1, 2001.

§70-1210.563.  Repealed by Laws 2001, c. 364, § 5, eff. July 1, 2001.

§70-1210.564.  Repealed by Laws 2001, c. 364, § 5, eff. July 1, 2001.

§70-1210.565.  Programs funded by Alternative Education Academy Grants - Pay for certified teachers - No certification required for school counselors.

A.  A certified teacher in a program funded by an Alternative Education Academy Grant shall be paid a five percent (5%) increment above the designated step for that teacher within the adopted salary schedule of the district.

B.  Persons providing counseling or social services in a program funded by an Alternative Education Academy Grant shall not be required to be certified as school counselors by the State Board of Education.

Added by Laws 1994, c. 290, § 64, eff. July 1, 1994.

§70-1210.566.  Needs assessment for students at risk of not completing high school - Plan for meeting needs - Cooperative agreements.

A.  Each year by December 1, every school district that serves middle school, junior high school and secondary school students shall conduct and report to the State Department of Education a needs assessment to identify those students in grades six through twelve who are most at risk of not completing a high school education for a reason other than that identified in Section 13-101 of this title, including students under the age of nineteen (19) who reside in the district and have dropped out of school or are or have been suspended from school.  Districts shall utilize data and information from juvenile justice agencies and the Office of Accountability in conducting the needs assessments.  The results of the needs assessments shall be reported to the State Department of Education in a format specified by the Department.

B.  By May 1, 1995, every school district as specified in subsection A of this section shall develop and submit to the State Department of Education a proposed plan approved by the district board of education, for meeting the needs of the students at risk of not completing a high school education as identified through the needs assessment required in subsection A of this section by establishing, continuing or expanding alternative education programs.  The district shall include parents, students, teachers, law enforcement representatives, judicial system representatives, social service representatives, technology center school district representatives, and others deemed appropriate by the board of education in the development of the proposed plan.  If the school district overlaps a technology center school district or districts, the plan shall be coordinated with the board of education of each overlapped technology center school district.

C.  The proposed plan shall be placed on file at the office of the school district superintendent where it shall be made available to the public on request.

D.  By September 1, 1995, the State Board of Education shall prepare and submit to the Legislature and the Governor a proposed statewide plan, including a statement of needed funding, for the provision of alternative education to students in grades six through twelve who have been identified by school districts in their needs assessments as being at risk of not completing a high school education for a reason other than that identified in Section 13-101 of this title.  The plan should include provisions for cooperative agreements to provide services for students in alternative education programs and coordination with the State Board of Career and Technology Education.

Added by Laws 1994, c. 290, § 65, eff. July 1, 1994.  Amended by Laws 2001, c. 33, § 135, eff. July 1, 2001; Laws 2001, c. 364, § 3, eff. July 1, 2001.

§70-1210.567.  Alternative school or education program - Abbreviated schedule - Teacher certification.

A.  Upon application of a district board of education, the State Board of Education shall authorize an abbreviated day schedule for an alternative school or alternative education program that is or will be administered by the district pursuant to the provisions of this act or for the education provided for students in a residential or treatment facility located within the district.  A student assigned to the alternative school, an alternative education program or receiving educational services in a residential or treatment facility within the district who attends for a full abbreviated day shall be counted in attendance for purposes of computing average daily attendance and average daily membership for the district.

B.  A district board of education may authorize enrollment on a part-time basis utilizing Internet-based courses for students who have dropped out of school or are or have been suspended from school.  State Aid shall be calculated for such students based upon the percentage of the total school day in which the student is enrolled multiplied by the appropriate grade level weight pursuant to Section 18-201.1 of this title, provided such student was enrolled at any time in a public school in this state during the previous three (3) school years.

C.  A district board of education shall hire only licensed or certified teachers to teach in an alternative education program or alternative education school offered by the district or to teach students who are in a residential or treatment facility.

D.  No later than August 1, 1994, the State Board of Education in consultation with the Oklahoma Commission for Teacher Preparation shall promulgate rules by which a certified teacher who is qualified to teach in an alternative education program or alternative school as determined by the district board of education offering the alternative education program or alternative school or who teaches students in a residential or treatment facility may be certified to teach subjects in which the teacher does not hold certification.  The rules shall provide:

1.  The certification may be granted only upon application of a district board of education offering an alternative education program or alternative school pursuant to the provisions of this act or upon application of a district board of education offering a residential or treatment facility; and

2.  The teacher's certification in subjects in which the teacher does not otherwise hold certification pursuant to the provisions of this section shall be valid only for purposes of teaching in the alternative education program or alternative school offered by the district board or in a residential or treatment facility located within the district making application.

Added by Laws 1994, c. 290, § 69, eff. July 1, 1994.  Amended by Laws 1996, c. 39, § 1, eff. July 1, 1996; Laws 1999, c. 216, § 1, eff. July 1, 1999; Laws 2002, c. 453, § 6, eff. July 1, 2002.

§70-1210.568.  Statewide system of alternative education programs - Implementation contingency - Verification of expenditure levels.

A.  Beginning with the first semester of the 1996-1997 school year, the State Board of Education shall implement a statewide system of alternative education programs which shall be phased-in within seven (7) years.  The statewide system shall include but not be limited to Alternative Approaches grant programs, funded pursuant to Section 1210.561 of this title, and alternative academies or alternative programs implemented pursuant to this section.

B.  Beginning with the first semester of the 2002-2003 school year, all school districts of this state shall provide alternative education programs that conform to the requirements of statutes and rules applicable to alternative education.  A program shall:

1.  Allow class sizes and student/teacher ratios which are conducive to effective learning for at-risk students;

2.  Incorporate appropriate structure, curriculum, and interaction and reinforcement strategies designed to provide effective instruction;

3.  Include an intake and screening process to determine eligibility of students;

4.  Demonstrate that teaching faculty are appropriately licensed or certified teachers;

5.  Demonstrate that teaching faculty have been selected on the basis of a record of successful work with at-risk students or personal and educational factors that qualify them for work with at-risk students;

6.  Reflect appropriate collaborative efforts with state agencies and local agencies serving youth;

7.  Provide courses that meet the academic curricula standards adopted by the State Board of Education and additional remedial courses;

8.  Offer individualized instruction;

9.  State clear and measurable program goals and objectives;

10.  Include counseling and social services components with the provision that providers of services are not required to be certified as school counselors;

11.  Require a plan leading to graduation be developed for each student in the program which will allow the student to participate in graduation exercises for the school district after meeting the requirements of the school district as specified in the individual graduation plan for that student; provided, the plan shall specifically address whether the student is required to meet the graduation requirements established in Section 11-103.6 of this title;

12.  Offer life skills instruction;

13.  Provide opportunities for arts education to students, including Artists in Residence programs coordinated with the Oklahoma Arts Council;

14.  Provide a proposed annual budget;

15.  Include an evaluation component including an annual written self-evaluation;

16.  Be appropriately designed to serve middle school, junior high school and secondary school students in grades six through twelve who are most at risk of not completing a high school education for a reason other than that identified in Section 13-101 of this title; and

17.  Allow students in the alternative education program, who otherwise meet all of the participation requirements, to participate in vocational programs and extracurricular activities, including but not limited to athletics, band, and clubs.

C.  The alternative education program of a school district shall be operational and serving students by September 15 of each school year.

D.  Each alternative education program of a school district shall receive funding based on the combined number of dropouts and students within the district who have been referred to a county juvenile service unit, a county juvenile bureau or who have been committed to the custody of the Office of Juvenile Affairs.  Each alternative education program shall receive incentive funding as follows:

1.  For the first year of operation, One Thousand Dollars ($1,000.00) per student;

2.  For the second year of operation, Seven Hundred Fifty Dollars ($750.00) per student; and

3.  For the third year of operation and each year thereafter, Seven Hundred Dollars ($700.00) per student.

Statewide alternative education funding shall not be used to supplant existing school district resources or to support programs that do not meet all the criteria for the statewide alternative education system.  No alternative education program shall receive less than a total of Ten Thousand Dollars ($10,000.00) per school year.

E.  By September 15 of each school year, all statewide alternative education funds received and expended for students participating in an alternative education program shall be reported to the State Department of Education by major object codes and by program classifications pursuant to the Oklahoma Cost Accounting System as adopted by the State Board of Education pursuant to Section 5-135 of this title.

F.  Elementary school districts, as defined in Section 5-103 of this title, may request a waiver from the State Board of Education from the requirements of this section to implement and provide an alternative education program.  Any elementary school district that has not received funding pursuant to the provisions of subsection D of this section shall be automatically granted a waiver.  If a school district is granted a waiver, no statewide alternative education funding shall be allocated to the district.

G.  1.  The State Board of Education shall contract for technical assistance for operation of an Alternative Education Technical Assistance Center.  The technical assistance provider shall be an entity located in Oklahoma that has been officially recognized by the United States Department of Education to assess and facilitate dissemination of validated educational programs in Oklahoma.  The technical assistance provider shall have priority, if its operations are deemed satisfactory by the State Board of Education and if funds are available, for annual renewal of the contract.

2.  The duties of the technical assistance provider shall include, but shall not be limited to:

a. providing initial and ongoing training of personnel who will educate at-risk populations through alternative education programs,

b. providing technical assistance to school districts to enhance the probability of success of their alternative education programs,

c. evaluating state-funded alternative education programs,

d. reporting to the State Board of Education the evaluation results of state-funded alternative education programs, and

e. providing in-depth program analysis and evaluation of state-funded alternative education programs.

3.  The State Board of Education shall not provide funding to an alternative education program that does not receive a recommendation for continued funding in the evaluation provided for in this subsection.  Provided, any school district not receiving such a recommendation for continued funding may request a hearing before the Board with a review of the evaluation prior to the Board's final determination.

H.  All alternative education programs shall be subject to statutes and rules applicable to alternative education, including any exemptions from statutory or regulatory requirements authorized by statutes or rule.

I.  An alternative education program may be offered by an individual school district or may be offered jointly by school districts that have formed interlocal cooperative agreements pursuant to Section 5-117b of this title.  Any school district submitting a plan for an alternative education program serving fewer than ten students shall enter into a cooperative agreement with another school district to jointly provide the program unless the program has been granted a waiver from this requirement by the State Board of Education.

J.  Any materials or equipment purchased by a school district with revenue received for students participating in an alternative education program shall be used only in or directly for the alternative education program offered by the district or any subsequent alternative education program offered to students enrolled in that district.  Such materials and equipment shall be made available exclusively to alternative education students during the hours that the alternative education program is operating; provided, the material or equipment may be used for other purposes when the alternative education program is not operating.

K.  Upon implementation of this subsection as provided for in subsection M of this section and contingent upon the provision of appropriated funds designated for such purpose, all school districts in the state providing alternative education programs as required in subsection B of this section shall expand the programs to include middle-school-grade students.  The program shall conform to the requirements of subsection B of this section.

L.  Upon implementation of this subsection as provided for in subsection M of this section and contingent upon the provision of appropriated funds designated for such purpose, each urban school district identified by the State Department of Education as having a high population of elementary grade students who are at-risk and in need of alternative education shall provide elementary level alternative education programs.  The State Department of Education shall establish requirements for the programs.  For purposes of this section, "urban school district" means a school district with an average daily membership of thirty thousand (30,000) or more.

M.  Implementation of subsections K and L of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this subsection, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  Subsections K and L of this section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of this section.

Added by Laws 1996, c. 247, § 44, eff. July 1, 1996.  Amended by Laws 1997, c. 175, § 1, eff. July 1, 1997; Laws 1999, c. 216, § 2, eff. July 1, 1999; Laws 2000, c. 308, § 6, eff. July 1, 2000; Laws 2001, c. 201, § 9; Laws 2001, c. 364, § 4, eff. July 1, 2001; Laws 2003, c. 201, § 1, eff. July 1, 2003; Laws 2003, c. 434, § 26.

NOTE:  Laws 1999, c. 320, § 49 repealed by Laws 2000, c. 308, § 7, eff. July 1, 2000.

§70-1210.569.  Student needs assessments - Alternative education plans - Submission to Department - Implementation contingency - Verification of expenditure levels.

A.  Each school district shall be required to update and submit on an annual basis the student needs assessment and alternative education plan outlined in Section 1210.566 of this title.  The alternative education plan of each school district shall provide for specific professional development programs for the teachers teaching in or working with an alternative education program.  The annual needs assessment data shall be incorporated by the State Board of Education into an annual report which shall be submitted to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor.  The report shall include a listing by school district of the number of students funded and the reported number of students served in an alternative education program.

B.  By July 1 of each year, each school district shall submit an expenditure report to the State Department of Education listing all of the expenditures made by the school district for the alternative education program for the previous year.

C.  Upon implementation of this subsection as provided for in subsections D and E of this section, each urban school district as defined in Section 1210.568 of this title and as identified by the State Department of Education as having a high population of elementary grade students who are at-risk and in need of alternative education shall expand the annual student needs assessment and alternative education plan as required in subsection A of this section to include a needs assessment and education plan for elementary students who are at-risk and in need of alternative education.

D.  Implementation of subsection C of this section shall be contingent upon the appropriation by the Legislature of state funds for the specific purpose of implementing subsection C of this section.  Nothing in this section shall prevent the State Board of Education or a school district board of education from utilizing private, local, or federal funds to implement subsection C of this section.

E.  Implementation of subsection C of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this subsection, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  Subsection C of this section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of the section.

Added by Laws 1997, c. 348, § 1, eff. July 1, 1997.  Amended by Laws 1999, c. 216, § 3, eff. July 1, 1999; Laws 2001, c. 201, § 10; Laws 2003, c. 434, § 27.

NOTE:  Laws 1999, c. 320, § 50 repealed by Laws 2001, c. 201, § 12.

§70-1210.571.  Short title.

This act shall be known and may be cited as the "Developmental Research School Act".

Added by Laws 1993, c. 257, § 1, emerg. eff. May 26, 1993.

§70-1210.572.  Purpose of public developmental research schools.

There is established a category of public elementary and secondary schools to be known as developmental research schools.  The purpose of public developmental research schools is the improvement of education in high challenge schools by using resources of higher education, including research, demonstration, and evaluation regarding management, teaching, and learning.

Added by Laws 1993, c. 257, § 2, emerg. eff. May 26, 1993.

§70-1210.573.  Establishment and institutional affiliation.

A developmental research school may be established by the State Board of Education only for purposes of intervening to aid a high challenge school as defined in Section 1210.541 of Title 70 of the Oklahoma Statutes.  All developmental research schools shall be affiliated with a college of education within an institution of The Oklahoma State System of Higher Education and shall provide sequential instruction.  Nothing in this act shall be construed to prohibit the establishment of a research and development school by an institution of higher education for voluntary and limited attendance.

Added by Laws 1993, c. 257, § 3, emerg. eff. May 26, 1993.

§70-1210.574.  Recommendation of establishment of developmental research school - Notice and hearing.

If the State Department of Education plans to recommend the establishment of a developmental research school as a means of intervention with a high challenge school pursuant to Section 1210.541 of Title 70 of the Oklahoma Statutes, the Department shall notify, in writing, the board of education of the district involved.  Upon receipt of the notification, the district board shall have fifteen (15) days to request an opportunity to appear before the State Board of Education.  If the district board fails to request an opportunity to appear, the State Board shall proceed without further notice or delay to conclude the matter.  If an opportunity to appear is requested by the district board, the State Board shall decide the issues after hearing from representatives of the district and the Department.

Added by Laws 1993, c. 257, § 4, emerg. eff. May 26, 1993.

§70-1210.575.  Abolition of board of education upon establishment.

Upon intervention with a high challenge school and the subsequent establishment of a developmental research school by the State Board of Education, the board of education of the district in which the high challenge school was located shall be declared abolished by the State Board of Education.

Added by Laws 1993, c. 257, § 5, emerg. eff. May 26, 1993.

§70-1210.576.  Designation of successor board of education - Members - Terms.

A.  The board of education for a school district in which a  developmental research school has been established pursuant to this act is hereby designated and shall consist of five (5) members as follows:

1.  The president of the affiliated institution of higher education or designee;

2.  The dean of the affiliated college of education or designee;

3.  One faculty member from the affiliated higher education institution who is a parent of a student who attends the developmental research school and who is a resident of the community in which the school is located, to be appointed by the president of the affiliated higher education institution;

4.  The regional accreditation officer for the State Board of Education for the region in which the developmental research school is located; and

5.  One member appointed by the State Board of Education who is a parent or legal guardian of a student who attends the developmental research school.

B.  The terms of the members of the board, except the president of the higher education institution, dean of the college of education of the higher education institution, and the regional accreditation officer, shall be staggered with the initial term of the faculty member appointed by the president of the higher education institution being five (5) years and the initial term of the member appointed by the State Board of Education being four (4) years.  Upon expiration of the initial terms, the term of each appointed member shall be five (5) years.  Vacancies shall be filled by the appointing authority.

C.  The president of the affiliated higher education institution or the president's designee shall serve as president of the board.  The board shall elect a vice-president.

Added by Laws 1993, c. 257, § 6, emerg. eff. May 26, 1993.

§70-1210.577.  Director and faculty.

A.  A public developmental research school shall be headed by a director, selected by the president of the affiliated higher education institution and employed by the affiliated higher education institution.  The director shall be the chief executive officer of the district in which the developmental research school is located.  The director is not required to be a certified administrator and may be selected from the staff of the college of education of the affiliated higher education institution.  The board of education for the district in which the developmental research school is located may reimburse the higher education institution for part of the director's salary.

B.  Except as provided in this section, classroom teachers employed to teach in a public developmental research school shall be certified teachers pursuant to Section 6-101 et seq. of Title 70 of the Oklahoma Statutes.  Higher education faculty employed by the affiliated higher education institution who are not certified teachers may serve simultaneously as instructional personnel for the public developmental research school and the higher education institution.  No more than one-third of the teaching faculty of the research school may be higher education faculty who are not certified pursuant to Section 6-101 et seq. of Title 70 of the Oklahoma Statutes.

C.  Persons participating in the Alternative Placement Program pursuant to Section 6-122.3 of Title 70 of the Oklahoma Statutes may be employed as teachers in a public developmental research school.

Added by Laws 1993, c. 257, § 7, emerg. eff. May 26, 1993.

§70-1210.578.  Allocation of State Aid and revenues.

A.  State Aid paid, pursuant to Section 18-101 et seq. of Title 70 of the Oklahoma Statutes, to a district in which a public  developmental research school is established shall be allocated and expended only for operation of the developmental research school.

B.  Ad valorem taxation revenues and dedicated revenues for the district in which a developmental research school is located shall be allocated and expended only for operation of the developmental research school.

Added by Laws 1993, c. 257, § 8, emerg. eff. May 26, 1993.

§70-1210.579.  Rules.

The State Board of Education shall promulgate rules necessary to implement this act.

Added by Laws 1993, c. 257, § 9, emerg. eff. May 26, 1993.

§701210.591.  Pilot projects  Review and evaluation process  Annual report to Legislature.

The State Board of Education shall establish a project review and evaluation process and shall make an annual report to the Legislature analyzing and evaluating all pilot projects in operation.  Said report shall be furnished to the President Pro Tempore of the Senate and the Speaker of the House of Representatives not later than the tenth legislative day of each legislative session.

§70-1210.701.  Administration of program.

A.  The State Board of Education shall promulgate rules to establish the Oklahoma Advanced Placement Incentive Program, to be administered by the State Department of Education.  The purpose of the program is to establish, organize, and administer a program designed to improve the course offerings available to high school students throughout the state and to prepare students for admission to and success in a postsecondary educational environment.  The Oklahoma Advanced Placement Incentive Program shall consist of the following components:

1.  Financial assistance to public school teachers and schools to build and maintain successful Advanced Placement Programs; and

2.  Test fee assistance to public school students who are in financial need or who take more than one advanced placement test in one (1) year.

B.  On or before October 1 of each year, the State Department of Education shall issue to the Governor and members of the Senate and House of Representatives Education Committees a report on the Advanced Placement Incentive Program for the previous school year which shall include, but is not limited to:

1.  The number of students taking an advanced placement exam and the number of exams taken;

2.  The number of exams that receive a score of three or better;

3.  The number of school sites which have received funding and the amount of awards, by type of award;

4.  The number of school sites offering advanced placement courses and the number of school sites with students taking an advanced placement exam;

5.  The number of students who receive assistance with the test fee and the average amount of assistance; and

6.  An evaluation of the cost versus the benefits of this program.

Added by Laws 1997, c. 355, § 1, eff. July 1, 1997.  Amended by Laws 2000, c. 312, § 1, eff. July 1, 2000; Laws 2001, c. 123, § 1, eff. July 1, 2001.

§70-1210.702.  Definitions.

For purposes of the Oklahoma Advanced Placement Incentive Program:

1.  "Advanced placement course" means a high school level preparatory course for a college advanced placement test that incorporates all topics specified by the College Board and the Educational Testing Service on its standard syllabus for a given subject area and is approved by the College Board;

2.  "Preadvanced placement course" means a middle school, junior high school, or high school level course that specifically prepares students to enroll and participate in an advanced placement course;

3.  "Advanced placement vertical team" means a group of middle school or junior high school and high school educators in a given discipline who work cooperatively to develop and implement a vertically aligned program aimed at helping students acquire the academic skills necessary for success in the advanced placement program;

4.  "Advanced placement test" means the advanced placement test administered by the College Board and Educational Testing Service;

5.  "International Baccalaureate course" means a high school level preparatory course for an International Baccalaureate examination that incorporates each topic specified by the International Baccalaureate Organization on its standard syllabus for a particular subject area;

6.  "International Baccalaureate examination" means the International Baccalaureate examination administered by the International Baccalaureate Organization;

7.  "College Board" means the College Board and Educational Testing Service;

8.  "Department" means the State Department of Education; and

9.  "Program" means the Oklahoma Advanced Placement Incentive Program.

Added by Laws 1997, c. 355, § 2, eff. July 1, 1997.  Amended by Laws 2000, c. 312, § 2, eff. July 1, 2000.

§70-1210.703.  Financial incentive awards.

A.  Contingent upon the provision of appropriated funds designated for the Oklahoma Advanced Placement Incentive Program, the State Board of Education is hereby authorized to award schools:

1.  A one-time equipment and/or instructional materials grant for the purpose of providing an advanced placement course, based on criteria established by the Department.  Schools which receive the grants shall:

a. offer the advanced placement courses beginning the school year following receipt of the grant,

b. provide the College Board training within one (1) year of the grant award, including at least a one-week summer institute.  Teachers shall be encouraged to attend annual follow-up training, and

c. make available advanced placement examinations to all students taking the course for which a grant has been awarded;

2.  Additional grants to school sites demonstrating successful implementation, as defined by the State Board of Education, of the courses for which the first grants were awarded.  Schools may qualify for additional grants a minimum of four (4) years after receiving a grant award;

3.  Subsidized training for advanced placement courses, preadvanced placement courses, or International Baccalaureate courses in a form, manner and time prescribed by the Department;

4.  One Hundred Dollars ($100.00) for each score of three or better on an advanced placement test or four or better on an International Baccalaureate examination; provided, these funds shall be used for the purpose of Advanced Placement Program development;

5.  For those students who demonstrate financial need as defined by the College Board or the International Baccalaureate Organization, a share of the advanced placement or International Baccalaureate test fee;

6.  For those students who take more than one advanced placement or International Baccalaureate test in one (1) year, a share of the advanced placement test or International Baccalaureate fee in a manner prescribed by the Board; and

7.  Grants for the purpose of developing an advanced placement vertical team based on criteria established by the Board.

B.  Upon completion of the test, the State Department of Education shall obtain from the College Board and the International Baccalaureate Organization a list of students in Oklahoma who scored a three or higher on the advanced placement test or a four or higher on the International Baccalaureate test.  Financial incentives for schools provided in this section shall be awarded at the beginning of the next school year following the school year in which the test was taken.

C.  Any new expenditure authorized pursuant to Section 1210.701 et seq. of this title shall be contingent upon the availability of funds.

Added by Laws 1997, c. 355, § 3, eff. July 1, 1997.  Amended by Laws 2000, c. 312, § 3, eff. July 1, 2000; Laws 2001, c. 123, § 2, eff. July 1, 2001.

§70-1210.710.  Funding of elementary school counselors - Implementation contingency - Verification of expenditure levels.

A.  It is hereby the intent of the Oklahoma Legislature to provide funding to urban school districts to hire school counselors at the elementary level.  Preference for funding shall be given to those urban school districts that have the highest number of elementary students at-risk and in need of alternative education.  For purposes of this section, "urban school district" means a school district with an average daily membership of thirty thousand (30,000) or more.

B.  Implementation of this section shall be contingent upon the appropriation by the Legislature of state funds for the specific purpose of implementing this section.  Nothing in this section shall prevent the State Board of Education or a school district board of education from utilizing private, local, or federal funds to implement this section.

C.  Implementation of this section shall be delayed until the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for the 1998-99 school year or any school year thereafter for Oklahoma, as reported by the National Center for Education Statistics annually in the Digest of Education Statistics, reaches at least ninety percent (90%) of the regional average expenditure for that same year, and funds are provided.  For purposes of this section, the regional average expenditure shall consist of the current expenditure per pupil in average daily attendance in public elementary and secondary schools in unadjusted dollars for each of the following states:  Arkansas, Colorado, Kansas, Missouri, New Mexico, Oklahoma, and Texas, averaged together.  By January 1 of each year, the State Board of Education shall report whether or not the ninety-percent expenditure level has been reached based on information reported annually in the Digest of Education Statistics by the National Center for Education Statistics.  This section shall be implemented on July 1 after the first January 1 report verifies that the ninety-percent expenditure level has been reached and funds have been provided for the specific purposes of this section.

Added by Laws 1999, c. 320, § 51, eff. July 1, 1999.  Amended by Laws 2001, c. 201, § 11; Laws 2003, c. 434, § 28.

§70-1210.721.  Short title.

This act shall be known and may be cited as the "Virtual Internet School in Oklahoma Network (VISION) Act".

Added by Laws 1999, c. 225, § 1, eff. July 1, 1999.

§70-1210.722.  Creation, purpose and levels of VISION pilot program.

The Oklahoma Legislature, recognizing the advancements of technology in education, hereby establishes, if funds are made available, the Virtual Internet School in Oklahoma Network (VISION) Pilot Program for the development of a virtual internet school in the state.  The purpose of the Pilot Program shall be to provide verifiable information on the advantages of web-based instructional programs.  The Pilot Program shall concentrate on the development of web-based instructional programs in mathematics for all grades, beginning with the third grade.  The Pilot Program shall also enable development and testing of procedures and standards so that implementation of a virtual internet school network statewide will progress smoothly.

For purposes of the Pilot Program, the virtual internet school shall consist of web-based instructional programs delivered via standard internet connections at any one of four levels.  The Pilot  Program shall begin implementation at level one and shall phase in each successive level as the features are developed and can be supported.  Level one consists of traditional online instruction featuring textual and graphic data.  Level two consists of level one features along with audio and chat support.  Level three consists of level one and two features along with one-way video support.  Level four consists of level one, two, and three features along with two-way video conferencing support.

Added by Laws 1999, c. 225, § 2, eff. July 1, 1999.  Amended by Laws 2000, c. 304, § 1, emerg. eff. June 5, 2000.

§70-1210.723.  Agencies responsible - Resources and equipment.

The State Department of Education shall be the coordinating agency for the Virtual Internet School in Oklahoma Network (VISION) Pilot Program.  The Department shall work with the school districts participating in the Pilot Program and acquire any resources and equipment necessary for the implementation and support of the Pilot Program.  All resources and equipment acquired for the Pilot Program shall comply with recommendations and meet procedures and standards established by the Virtual Internet School Pilot Program Coordinating Committee created in Section 1210.725 of this title.  The Department shall not acquire any resources or equipment for the Pilot Program unless the Committee has recommended the acquisition.

Added by Laws 1999, c. 225, § 3, eff. July 1, 1999.  Amended by Laws 2000, c. 304, § 2, emerg. eff. June 5, 2000.

§70-1210.724.  Participating school districts.

A.  Nine public school districts shall be selected to participate in the Virtual Internet School in Oklahoma Network (VISION) Pilot Program.  Each of the nine school districts shall represent different areas of the state.  The Superintendent of Public Instruction, the Chancellor of Higher Education and the Cabinet Secretary for Science and Technology, upon agreement of at least two of the three shall select the school districts for participation in the Pilot Program.

B.  1.  To qualify to be selected to participate in the VISION Pilot Program, school districts shall have installed or commit to install the following:

a. a minimum of a single compressed video T-1 digital circuit that is connected to a OneNet DS3 hub site,

b. a LAN/WAN connection that supports Fast Ethernet backbones or greater with 100Mbps service to the desktop,

c. desktops capable of authenticating to a server operating system that natively supports a multiple processor Kernel, server clustering, and a web browser capable of supporting server side multicast technologies with 128 bit encryption.  Servers as receivers of content from VISION distribution points shall support the selected server operating system and be capable of delivering and storing fifty (50) hours of media, and

d. access servers and associated telecommunications circuits that allow remote access to the school district's LAN/WAN.

2.  Preference shall be given to qualified school districts that commit to invest in any of the following:

a. are connected or will connect to one of the thirty-two OneNet DS3 upgrade sites,

b. have deployed or committed to deploy routers that have the capability of servicing multiple T-1 digital circuit interfaces and support load balancing across the additional T-1 circuits,

c. have or acquire routers that support 10BaseT, Fast Ethernet, Gigabit Ethernet, or ATM and the upcoming IP V.6 (Internet II) implementation, or

d. have or commit to install 100Mbps dedicated services to the desktops by phase 2 of the implementation of the Pilot Program with desktops that have a minimum of PII 266 MHz equivalent or greater processor speeds if supporting desktops that are non-Intel architecture based and support CODEC software/hardware which is capable of receiving and delivering video as defined under the H.323 standards and be multiconferencing enabled.

C.  The Committee may choose additional school districts to participate in the Pilot Program if the Committee determines the additional school districts would enhance the Pilot Program.  The Committee shall have the authority to establish rules, policies, standards and sanctions that participating school districts shall comply with while participating in the Pilot Program.

D.  Selection of participating school districts shall be made within thirty (30) days after the effective date of this act.

Added by Laws 1999, c. 225, § 4, eff. July 1, 1999.  Amended by Laws 2000, c. 304, § 3, emerg. eff. June 5, 2000.

§70-1210.725.  Coordinating committee - Membership.

A.  There is hereby created the Virtual Internet School Pilot Program Coordinating Committee.  The Committee shall consist of nine (9) members who shall be selected by the Superintendent of Public Instruction, the Chancellor of Higher Education, and the Cabinet Secretary for Science and Technology, upon agreement of at least two of the three.

B.  Each public school district selected to participate in the Pilot Program shall be represented by one member on the Committee.  The members shall be proficient in technology tools or applications and shall be either administrators, teachers, curriculum specialists, or other individuals who are residents of the school district that member represents.

C.  The following shall serve as ex officio, nonvoting members of the Committee:

1.  The State Superintendent of Public Instruction or a designee;

2.  The Executive Director of the Oklahoma Educational Television Authority or a designee;

3.  The Director of the Oklahoma Department of Career and Technology Education or a designee;

4.  The Chancellor of Higher Education or a designee;

5.  The Secretary of Education or a designee;

6.  The Secretary of Science and Technology or a designee; and

7.  The Director of the Department of Rehabilitation Services or a designee.

D.  Appointment of members of the Committee shall be made within thirty (30) days after the effective date of this act.

E.  The State Superintendent of Public Instruction shall call the first meeting of the Committee within forty-five (45) days after the effective date of this act.  The Committee shall select the Chair and the Vice Chair of the Committee from among their respective appointments at the first meeting.  Subsequent meetings of the Committee shall be held at the call of the Chair or by a quorum of the members.  The Committee shall meet at such times as is necessary.  A quorum shall consist of a majority of the voting members of the Committee.

F.  Members of the Committee shall receive no compensation for serving on the Committee, but shall receive travel reimbursement as follows:

1.  State agency employees who are members of the Committee shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies in accordance with the State Travel Reimbursement Act; and

2.  All other Committee members shall be reimbursed by the State Board of Education for travel expenses incurred in performance of their duties on the Committee, in accordance with the State Travel Reimbursement Act.

Added by Laws 1999, c. 225, § 5, eff. July 1, 1999.  Amended by Laws 2000, c. 304, § 4, emerg. eff. June 5, 2000; Laws 2001, c. 33, § 136, eff. July 1, 2001.

§70-1210.726.  Coordinating committee - Responsibilities.

A.  The first objectives of the Committee shall be to:

1.  Develop and implement a highly secure and locally controlled web-based software system for schools which utilizes an Open Database Connectivity (ODBC) compliant object-oriented database management system which is capable of delivery of internet-based video in accordance with established standards.  The management system will function to create an integrated system that provides relationships between school data on accreditation, teacher certification, curriculum validation and alignment, financial reporting modules, and any further data deemed necessary.  The software system will include a mechanism to deliver the integrated data in specialized content mediums, including, but not limited to text, graphics, audio, video, and multiple media integration with associated web-based content profiling capabilities.  The software system shall be developed not later than August 31, 2001.  Development of the software system shall be contingent upon the securing of private matching funds; and

2.  Develop content, standards for distribution, and procedures for deployment onto the networks of web-based curriculum programs in mathematics for all grade levels beginning with the third grade.  The web-based curriculum content for mathematics shall be developed not later than August 31, 2001.

B.  The Committee shall also:

1.  Establish standards and procedures for acquiring resources and equipment for the Pilot Program;

2.  Make recommendations on the construction and deployment of a statewide server array with the necessary storage to support the storage and retrieval of curriculum content for a statewide virtual internet school.  For purposes of this act, "server array" shall mean a centralist repository for streaming resources for the Pilot Program;

3.  Make recommendations on additional hardware equipment and internet connectivity for each school district participating in the Pilot Program; and

4.  Develop and implement site training for teachers and administrators on web-based instruction and management.

C.  As necessary to carry out its charge, the Committee may seek technical assistance from specialists in applicable areas.  The Committee may establish working groups composed of specialists and other individuals to assist the Committee in accomplishing its work.

D.  The Committee shall make recommendations to the State Board of Education of persons to be employed by the Board to work on the Pilot Program project.  No person shall be employed unless the Committee has made a recommendation concerning the position.

Added by Laws 1999, c. 225, § 6, eff. July 1, 1999.  Amended by Laws 2000, c. 304, § 5, emerg. eff. June 5, 2000.

§70-1210.727.  Cooperative partnerships with private companies.

A.  The Virtual Internet School Pilot Program Coordinating Committee may enter into cooperative partnerships with private Oklahoma-based companies in order to:

1.  Distribute and utilize the management system and web-based curriculum content developed through the VISION Pilot Program as outlined in the Virtual Internet School In Oklahoma Network (VISION) Act on a statewide basis for school districts;

2.  Continue the development of the products, processes and ideas that have resulted or will result from the VISION Pilot Program and that have a potential for protection pursuant to the intellectual property laws of the United States or of this state; and

3.  Assist school districts in taking advantage of education technologies that have been developed or are being developed through the VISION Pilot Program and through private companies that help school districts improve education and meet state and federal reporting requirements and also help schools increase parental involvement and parental and public access to information.

B.  A partnership shall be a collaborative effort where the Committee and a company exchange information and ideas.  The formation of the partnership shall not entail the commitment of or exchange of state or federal money, provided the Committee may in a separate agreement contract with a partnership company for products or services as provided for by law.  In order to achieve the goals of a partnership, the Committee may seek assistance from OneNet for cost-efficient distribution services, from the Oklahoma Center for the Advancement of Science and Technology for technical expertise, or from any other state entity.

C.  The Committee shall work with any partnership company to determine the market feasibility of any product, processes, or ideas that have resulted from the VISION Pilot Program or result from the collaborative effort of the partnership, including software integration engines for interfacing existing technology, and that have a potential for protection pursuant to the intellectual property laws of the United States or of this state.  The Committee shall also work with any partnership company to develop a marketing plan for the commercialization of all such products, processes, or ideas.

D.  Any products, processes, or ideas, including the software integration engines, developed from the collaborative effort of the partnership shall be constructed, in addition to other goals, in a manner to assist school districts and the state in complying with the guidelines of the Elementary and Secondary Education Act of 2001 (ESEA), P.L. No. 107-110, also known as the No Child Left Behind Act of 2001, and shall be in accordance with the following standards or guidelines:

1.  Extensible Markup Language (XML);

2.  Web services, a protocol developed by the World Wide Web Consortium;

3.  Schools Interoperability Framework (SIF) version 1.5 specifications or any updated version of the specifications; and

4.  The United States Department of Education Performance-Based Data Management Initiative (PBDMI).

E.  In order to move as quickly as possible on the formation of partnerships, on or before August 1, 2003, the Committee shall establish criteria upon which to evaluate a company for a partnership established pursuant to this section.  The criteria may include, but is not limited to the:

1.  Quality or technical competency of the company and its products;

2.  Financial stability of the company;

3.  Reliability of the delivery and implementation schedules of the company;

4.  Industry and program experience of the company and record of successful past performance with web-based projects of similar scope and complexity in Oklahoma;

5.  Anticipated acceptance by user groups; and

6.  Use of proven development methodology by the company, and innovative use of current technologies that lead to quality results.

F.  By January 1, 2004, the Committee shall report to the State Board of Education and the Legislature the results of any distribution, collaboration, and marketing efforts resulting from the partnership formed pursuant to the section.

G.  Any product, processes, or ideas that have resulted solely from the VISION Pilot Program or result from the collaborative effort of the partnership, including software integration engines for interfacing existing technology, and that have a potential for protection pursuant to the intellectual property laws of the United States or of this state shall be subject to the provisions of Section 85.60 of Title 74 of the Oklahoma Statutes.

H.  Any partnership entered into by the Committee pursuant to the provisions of this section shall be formed so as to not confer upon the company any benefit in violation of Section 15 of Article X of the Oklahoma Constitution.

Added by Laws 2003, c. 434, § 19.

§70-1210.801.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§70-1210.802.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§70-1210.803.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§70-1211.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1212.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1213.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1214.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1215.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1216.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1217.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1218.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1219.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1220.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1221.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1222.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1223.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1224.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1225.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1226.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1241.  Repealed by Laws 1961, p. 564, § 1.

§70-1242.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1243.  Repealed by Laws 1961, p. 564, § 1.

§70-1244.  Repealed by Laws 1961, p. 564, § 1.

§70-1245.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1246.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1247.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1255.  Repealed by Laws 1961, p. 564, § 1.

§70-1256.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1257.  Repealed by Laws 1961, p. 564, § 1.

§70-1258.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1258a.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1258a.1.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1258b.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1258c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1258d.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1258e.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1258f.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1258g.  Repealed by Laws 1963, c. 325, art. 17, § 1705.

§70-1259.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1260.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1261.1.  Repealed by Laws 1949, p. 622, § 10.

§70-1261.2.  Repealed by Laws 1949, p. 622, § 10.

§70-1261.3.  Repealed by Laws 1949, p. 622, § 10.

§70-1261.4.  Repealed by Laws 1949, p. 622, § 10.

§70-1261.5.  Repealed by Laws 1949, p. 622, § 10.

§70-1261.6.  Repealed by Laws 1949, p. 622, § 10.

§70-1262.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1263.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1264.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1265.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1266.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1266.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1266.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1266.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1266.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1266.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1271.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1272.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1273.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1274.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1275.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1281.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1282.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1283.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1284.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1291.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1292.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1293.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1294.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1295.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1296.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1297.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1298.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1299.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1300.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1306.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1307.1.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.2.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.3.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.4.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.5.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.6.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.7.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.8.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.9.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.10.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.11.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.12.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.13.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1307.14.  Repealed by Laws 1970, c. 327, § 11, eff. April 28, 1970.

§70-1308.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1308.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1308.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1308.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1308.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1308.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1308.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1309.1.  Repealed by Laws 1994, c. 100, § 4, eff. Sept. 1, 1994.

§70-1309.2.  Repealed by Laws 1994, c. 100, § 4, eff. Sept. 1, 1994.

§70-1309.3.  Repealed by Laws 1994, c. 100, § 4, eff. Sept. 1, 1994.

§70-1310.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1310.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1311.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1312.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1313.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1313a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1314.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1315.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1316.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1317.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1318.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1319.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1320.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1321.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1322.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1323.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1324.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1325.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.3a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1326.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327.  Repealed by Laws 1961, p. 564, § 1.

§70-1327a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327h.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1327i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1331.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1332.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1333.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1334.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1335.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1336.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1341.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1342.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1343.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1344.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1345.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1351.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1352.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1353.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1354.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1361.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1362.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1363.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1364.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1365.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1366.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1367.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1368.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1369g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1371.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1372.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1373.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1374.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1375.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1381.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1382.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1387.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1391.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1392.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1393.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1394.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1395.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1396.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1397.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1398.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1399.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1400.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1401.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1401.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1401.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1401.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1401.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1401.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1413.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1414.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1415.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1416.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1417.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1418.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1419.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1420.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1431.  Repealed by Laws 1961, p. 564, § 1.

§70-1432.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432h.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1432j.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433h.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433j.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1433k.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1434.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1434a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1434b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1434c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1434d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1436.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1436.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1436.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1436.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1437.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1437.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1437.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1437.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1437.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1441.  Repealed by Laws 1970, c. 65, § 15, eff. July 1, 1970.

§70-1442.  Repealed by Laws 1970, c. 65, § 15, eff. July 1, 1970.

§70-1443.  Repealed by Laws 1970, c. 65, § 15, eff. July 1, 1970.

§70-1451.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1451a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1451b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1451c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1452.  Laws 1941, p. 462, § 1.

§70-1453.  Laws 1941, p. 462, § 1.

§70-1454.  Laws 1941, p. 462, § 1.

§70-1455.  Laws 1941, p. 462, § 1.

§70-1456.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1457.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1458.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1459.  Laws 1941, p. 462, § 1.

§70-1460.  Laws 1941, p. 462, § 1.

§70-1461.  Laws 1941, p. 462, § 1.

§70-1462.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1463.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1464.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1465.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1466.  Repealed by Laws 1970, c. 65, § 15, eff. July 1, 1970.

§70-1467.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1468.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1481.  Laws 1941, p. 464, § 7.

§70-1482.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1483.  Laws 1941, p. 464, § 7.

§70-1484.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1485.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1491.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1492.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1493.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1494.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1501.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1502.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1503.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1504.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1505.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1506.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1507.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1508.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1509.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1510.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1521.  Laws 1941, p. 462, § 1.

§70-1522.  Repealed by Laws 1941, p. 466, § 12.

§70-1522a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1523.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1524.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1525.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1526.  Repealed by Laws 1941, p. 466, § 12.

§70-1526a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1527.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528h.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1528j.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1529.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1541.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1542.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1543.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1551.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1552.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1553.  Repealed by Laws 1941, p. 428, § 2.

§70-1553a.  Repealed by Laws 1943, p. 230, § 2.

§70-1553b.  Repealed by Laws 1947, p. 557, § 6.

§70-1554.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1555.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1556.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1557.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1559.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1559.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1559.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1559.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1559.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1561.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1562.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1563.  Repealed by Laws 1961, p. 566, § 1.

§70-1571.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1572.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1573.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1574.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1575.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1576.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1577.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1578.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1579.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1580.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.2a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1581.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1591.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965, and Laws 1965, c. 433, § 1, eff. July 1, 1965.

§70-1592.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1593.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1594.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1601.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1602.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1603.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1604.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1605.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1611.  Repealed by Laws 1941, p. 464, § 7.

§70-1612.  Repealed by Laws 1941, p. 464, § 7.

§70-1613.  Repealed by Laws 1941, p. 464, § 7.

§70-1614.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1621.  Repealed by Laws 1941, p. 464, § 7.

§70-1622.  Repealed by Laws 1941, p. 464, § 7.

§70-1623.  Repealed by Laws 1941, p. 464, § 7.

§70-1624.  Repealed by Laws 1943, p. 211, § 5.

§70-1625.  Repealed by Laws 1943, p. 211, § 5.

§70-1626.  Repealed by Laws 1943, p. 211, § 5.

§70-1633.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1636.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1636.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1641.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1642.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1643.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1644.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1645.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1646.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1647.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1648.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1649.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1661.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1662.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1663.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1664.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1665.  Repealed by Laws 1941, p. 462, § 1.

§70-1666.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1667.  Repealed by Laws 1941, p. 462, § 1.

§70-1668.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1669.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1670.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1671.  Repealed by Laws 1941, p. 462, § 1.

§70-1672.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1673.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§701674.  Change of functions and standards of admission.

The Oklahoma State Regents for Higher Education are hereby directed to study the feasibility of changing the present functions and standards of admission at the Oklahoma College for Women whereby both men and women students may be admitted to pursue four (4) years of study in the liberal arts culminating with the bachelor's degree.

Laws 1965, p. 1194, S.J.R. No. 16, § 1, emerg. eff. April 7, 1965.

§701675.  Change of name.

In the event the change is made by the State Regents, as suggested in the preceding section, the present name of the institution, "The Oklahoma College for Women," shall be changed to "Oklahoma College of Liberal Arts."  Laws 1965 p. 1194, S.J.R. No.16, Sec. 2.  Emerg. eff. Apr. 7, 1965.

Laws 1965, p. 1194, S.J.R.No.16, § 2, emerg. eff. April 7, 1965.

§701676.  Board of Regents.

At such time as the present Oklahoma College for Women becomes the Oklahoma College of Liberal Arts, a Board of Regents of the Oklahoma College of Liberal Arts, composed of seven (7) members, shall be appointed by the Governor with the advice and consent of the State Senate and with the terms of members to be overlapping and for seven (7) years' duration.  Such Board shall be the successor to the Board of Regents of the Oklahoma College for Women with the same powers and duties of said Board as now provided by law.

Laws 1965, p. 1194, S.J.R.No.16, § 3, emerg. eff. April 7, 1965.

§70-1691.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1692.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1693.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1694.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1695.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1701.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1702.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1703.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1704.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1705.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1706.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1707.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1708.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.2a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.8a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1709.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§701721.  School located at Muskogee.

There is hereby created and established a school for the blind at, or near, the City of Muskogee Oklahoma, to be known as the Oklahoma School for the Blind.  Laws 1913 c. 37, p. 72, Sec. 1.

Laws 1913, c. 37, p. 72, § 1.

§70-1722.  Purposes of school.

The purposes of the Oklahoma School for the Blind shall be to:

1.  Provide academic, vocational, social/emotional, and cultural instruction as well as independent living skills and transitional needs for children who are blind or visually impaired; and

2.  Serve as a statewide resource center for educational services for children who are blind or visually impaired.

Added by Laws 1913, c. 37, p. 72, § 2.  Amended by Laws 2000, c. 264, § 1, eff. July 1, 2000; Laws 2001, c. 329, § 4, emerg. eff. June 1, 2001.

§701723.  Control of school.

The Oklahoma School for the Blind shall be under the direction and control of the Department of Rehabilitation Services.

Added by Laws 1913, c. 37, p. 73, § 3.  Amended by Laws 2001, c. 329, § 5, emerg. eff. June 1, 2001.

§701724.  Entitlement to free education and dormitory housing - Criteria and procedures.

A.  Residents of this state for whom blindness or visual impairment is the primary impediment to success in the common schools of the state, and who are of suitable age and physical and mental capacity, shall be entitled to admission to the Oklahoma School for the Blind and shall receive an education free of charge.

B.  Students admitted to the school who are of suitable emotional capacity and who are not a threat to themselves or others shall be entitled to reside at the school free of charge to the extent that dormitory housing is available.

C.  The Department of Rehabilitation Services shall establish the criteria and procedures for admission to the school.

Added by Laws 1913, c. 37, p. 73, § 4.  Amended by Laws 2001, c. 329, § 6, emerg. eff. June 1, 2001.

§701725.  Site designated  Donation of site, light and water.

The said Board of Education is hereby authorized to locate said school upon a tract of land described as follows:  All that part of the southwest quarter of the southeast quarter of Section nineteen, Township fifteen north, Range nineteen east, which lies east of Haskell Boulevard, containing twentyfive (25) acres, more or less, in Muskogee County, Oklahoma; said abovedescribed tract of land to be deeded to the State of Oklahoma by a good and sufficient deed with abstract, showing the same to be free and clear from all encumbrances, and without expense to the state.  Also, electric lights and water to be forever free to the state.

Laws 1913, c. 37, p. 73, § 5.

§701731.  School for deaf created.

A school for the education of the deaf is hereby created in the state of Oklahoma, to be known as the "Oklahoma School for the Deaf."  R.L. 1910 Sec. 6986.

R.L.1910, § 6986.

§701732.  Located at Sulphur.

The Oklahoma School for the Deaf is hereby permanently located in the City of Sulphur, Oklahoma.

R.L. 1910 § 6987.  Amended by Laws 2001, c. 329, § 7, emerg. eff. June 1, 2001.

§701733.  Entitlement to free education and dormitory housing - Criteria and procedures.

A.  Residents of this state for whom deafness or hardness of hearing is the primary impediment to success in the common schools of the state, and who are of suitable age and physical and mental capacity, shall be entitled to an education in the Oklahoma School for the Deaf without charge.

B.  Students admitted to the school who are of suitable emotional capacity and who are not a threat to themselves or others shall be entitled to reside at the school free of charge to the extent that dormitory housing is available.

C.  The Department of Rehabilitation Services shall establish the criteria and procedures for admission to the school.

R.L. 1910, § 6988.  Amended by Laws 1976, c. 40, § 1, emerg. eff. April 5, 1976; Laws 2001, c. 329, § 8, emerg. eff. June 1, 2001.

§70-1734.  Purposes of school.

The purposes of the Oklahoma School for the Deaf shall be:

1.  To provide academic, vocational, social/emotional, and cultural instruction as well as independent living skills and transitional needs for children who are deaf or hard-of-hearing; and

2.  To serve as a statewide resource center for educational services for children who are deaf or hard-of-hearing.

R.L. 1910, § 6989.  Amended by Laws 2000, c. 264, § 2, eff. July 1, 2000; Laws 2001, c. 329, § 9, emerg. eff. June 1, 2001.

§70-1735.  Repealed by Laws 1941, p. 462, § 1.

§70-1736.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1737.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1738.  Repealed by Laws 1941, p. 462, § 1.

§70-1739.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1740.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1741.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1742.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§70-1743.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1744.  Repealed by Laws 2001, c. 329, § 12, emerg. eff. June 1, 2001.

§70-1745.  Cooperative agreement for establishment and operation of rehabilitation center for deaf people.

The Oklahoma School for the Deaf of the State Board of Education and the Oklahoma Vocational Rehabilitation Division of the State Board for Vocational Education are hereby authorized to enter into a cooperative agreement that is mutually acceptable to both Boards, whereby an evaluation and rehabilitation center can be established, maintained and operated to serve the deaf and hard-of-hearing citizens of Oklahoma who are fifteen (15) years of age or older at the State School for the Deaf.

Added by Laws 1965, p. 1214, H.J.R. No. 541, § 1.  Amended by Laws 1998, c. 246, § 36, eff. Nov. 1, 1998.

§701746.  Utilization of resources and personnel  Federal participation.

The School for the Deaf and the Vocational Rehabilitation Division are hereby authorized to operate an evaluation and rehabilitation center for deaf people in such a manner and on such a basis that will permit the best possible utilization of the resources, personnel, and monies that are available; and in the furtherance of this project the School for the Deaf and the Vocational Rehabilitation Division are authorized to use any and all funds, from whatever source, under their control and to do everything necessary to secure maximum Federal participation for such project. Laws 1965 p. 1214, H.J.R.No. 541, Sec. 2.

Laws 1965, p. 1214, H.J.R.No.541, § 2.

§70-1761.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1762.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1763.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1764.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1765.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1766.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1767.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1768.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.2a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1769.12.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1771.  Repealed by Laws 1941, p. 462, § 1.

§70-1772.  Repealed by Laws 1941, p. 462, § 1.

§70-1773.  Repealed by Laws 1941, p. 462, § 1.

§70-1774.  Repealed by Laws 1941, p. 462, § 1.

§70-1775.  Repealed by Laws 1941, p. 462, § 1.

§70-1776.  Repealed by Laws 1941, p. 462, § 1.

§70-1777.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1778.  Repealed by Laws 1941, p. 462, § 1.

§70-1779.  Repealed by Laws 1941, p. 462, § 1.

§70-1780.  Repealed by Laws 1941, p. 462, § 1.

§70-1781.  Repealed by Laws 1941, p. 462, § 1.

§70-1782.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1783.  Repealed by Laws 1941, p. 462, § 1.

§70-1784.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1785.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1786.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1787.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1788.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1789.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1790.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1791.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1792.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1821.  Repealed by Laws 1941, p. 462, § 1.

§70-1822.  Repealed by Laws 1941, p. 462, § 1.

§70-1823.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1824.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1825.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1826.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1827.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1828.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1829.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1830.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1831.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1841.  Repealed by Laws 1941, p. 462, § 1.

§70-1842.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1843.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1844.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1845.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1846.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1847.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1848.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1849.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1850.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1851.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1861.  Repealed by Laws 1941, p. 462, § 1.

§70-1862.  Repealed by Laws 1941, p. 462, § 1.

§70-1863.  Repealed by Laws 1941, p. 462, § 1.

§70-1864.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865h.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1865i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1871.  Repealed by Laws 1941, p. 462, § 1.

§70-1872.  Repealed by Laws 1941, p. 462, § 1.

§70-1873a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873f.  Repealed by Laws 1937, p. 201, § 2.

§70-1873g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873h.  Repealed by Laws 1937, p. 202, § 4.

§70-1873i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873j.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1873l.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1874.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1876.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1881.  Repealed by Laws 1941, p. 462, § 1.

§70-1881a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1881b.  Repealed by Laws 1949, p. 616, § 2.

§70-1881c.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1882.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1883.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1884.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1885.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1886.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1887.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1888.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1889.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1890.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1901.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1901a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1902.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1903.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1903a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1904.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1904a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1905.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1906.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907b.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907d.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907e.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907f.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907g.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907h.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907i.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1907j.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1908.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.2a.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1909.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1911.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1912.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1913.  Repealed by Laws 1943, p. 211, § 5.

§70-1914.  Repealed by Laws 1943, p. 211, § 5.

§70-1916.  Repealed by Laws 1943, p. 211, § 5.

§70-1916.1.  Repealed by Laws 1961, p. 578, § 1.

§70-1916.2.  Repealed by Laws 1961, p. 578, § 1.

§70-1916.3.  Repealed by Laws 1961, p. 578, § 1.

§70-1916.4.  Repealed by Laws 1961, p. 578, § 1.

§70-1916.5.  Repealed by Laws 1961, p. 578, § 1.

§70-1916.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

c

§70-1916.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.12.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.13.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.14.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1916.15.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1917.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1917.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1917.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§701921.  Institutions authorized to grant degrees.

Authority is hereby granted to the respective boards of control of the

Oklahoma University

Oklahoma Agricultural and Mechanical College

Oklahoma College for Women

University of Tulsa

Kendall College

Phillips University

Oklahoma Baptist University

Oklahoma City University

Oklahoma Catholic University

The Catholic College of Oklahoma for Young Women

Presbyterian College of Durant

The Tulsa Law School of Tulsa

Oklahoma City College of Law

upon recommendation of their respective faculties to grant the academic and professional degrees, usually and customarily granted to graduates of institutes of collegiate rank.  Provided further, that the Oklahoma School of Accountancy is hereby authorized to confer the degree of bachelor of commercial science, but shall not confer or grant any other degree.  Laws 1917 c. 147, p. 236, Sec. 1; Laws 1919 c. 113, p. 166, Sec. 1; Laws 1923 c. 188, p. 333, Sec. 1; Laws 1925 c. 9, p. 9, Sec. 1; Laws 1945 p. 363, Sec. 1; Laws 1947 p. 565, Sec. 1.

Laws 1917, c. 147, p. 236, § 1; Laws 1919, c. 113, p. 166, § 1; Laws 1923, c. 188, p. 333, § 1; Laws 1925, c. 9, p. 9, § 1; Laws 1945, p. 363, § 1; Laws 1947, p. 565, § 1.

§701922.  Approval of other institutions by State Board of Education  Application.

The State Board of Education shall have power to approve other colleges and universities which, when so approved, shall have the authority granted in Section 1 of this act.  The application for the privilege shall set forth clearly the course of study, the condition of equipment and other information as the State Board of Education shall require.  Laws 1917 c. 147, p. 237, Sec. 2.

Laws 1917, c. 147, p. 237, § 2.

§701923.  Unauthorized grant of degrees prohibited.

No person, to whom authority to grant degrees has not been granted in accordance with this act, shall grant, offer to grant, or advertise to grant, any such academic or professional degrees.  Laws 1917 c. 147, p. 237, Sec. 3.

Laws 1917, c. 147, p. 237, § 3.

§701924.  Collecting fee on promise to grant degree  Punishment.

Any person that collects or attempts to collect fees for matriculation, registration, tuition, books or for any other purpose, the inducement for which is a promise to grant an academic or professional degree, when said institution has not been granted authority under the provisions of this act to grant degrees, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished for each offense by a fine of not less than One Hundred Dollars ($100.00), and not more than Five Hundred Dollars ($500.00), or by imprisonment for not less than thirty (30) days or for not more than six (6) months, or by both such fine and imprisonment.

Laws 1917, c. 147, p. 237, § 4.

§701925.  Announcement or advertisement  Punishment.

Any person that announces or advertises that he will grant degrees when said institution has not been granted authority under the provisions of this act to grant degrees shall be deemed guilty of a misdemeanor, and on conviction thereof, shall be punished for each offense by a fine of not less than One Hundred Dollars ($100.00), or more than Five Hundred Dollars ($500.00), or by imprisonment for not less than thirty (30) days or more than six (6) months, or by both fine and imprisonment.

Laws 1917, c. 147, p. 237, § 5.

§70-1926.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-1931.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1932.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1933.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1934.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1935.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1936.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1937.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1938.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1939.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1940.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1941.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.2.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.3.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.4.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.5.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.6.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.7.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.8.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.9.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.10.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.11.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.12.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.13.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.14.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1946.15.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1951.  Repealed by Laws 1947, p. 566, § 2.

§70-1952.  Repealed by Laws 1947, p. 566, § 2.

§70-1953.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1961.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1962.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1971.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1972.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1973.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1974.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1975.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1976.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1977.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1978.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1979.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1980.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1981.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1982.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1983.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1984.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1985.  Repealed by Laws 1947, p. 567, § 2.

§70-1986.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1987.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1988.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1989.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1990.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1991.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-1992.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2001.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2002.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2003.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2021.  Repealed by Laws 1961, p. 578, § 1.

§70-2022.  Repealed by Laws 1961, p. 578, § 1.

§70-2023.  Repealed by Laws 1961, p. 578, § 1.

§70-2024.  Repealed by Laws 1961, p. 578, § 1.

§70-2051.  Repealed by Laws 1947, p. 567, § 2.

§70-2052.  Repealed by Laws 1947, p. 567, § 2.

§70-2053.  Repealed by Laws 1947, p. 567, § 2.

§70-2054.  Repealed by Laws 1947, p. 567, § 2.

§70-2055.  Repealed by Laws 1947, p. 567, § 2.

§70-2056.  Repealed by Laws 1947, p. 567, § 2.

§70-2057.  Repealed by Laws 1947, p. 567, § 2.

§70-2058.  Repealed by Laws 1947, p. 567, § 2.

§70-2059.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2071.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2072.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2072.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2073.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2074.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2075.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2076.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2077.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2078.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2078.1.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2079.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2080.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2081.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2082.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2091.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2092.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2093.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2094.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2095.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2096.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2097.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2111.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2112.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§702115.  Vehicles owned by System of Higher Education  Liability limits.

A.  Boards of Regents, institutions and agencies comprising The Oklahoma State System of Higher Education which are authorized to own and operate vehicles are hereby authorized to carry public liability insurance on such vehicles and pay the premiums out of nonstateappropriated funds for the following kinds of insurance not to exceed the limits indicated:

1.  Bodily injury liability, One Hundred Thousand Dollars ($100,000.00) each person, Three Hundred Thousand Dollars ($300,000.00) each accident;

2.  Property damage liability, Twenty Thousand Dollars ($20,000.00) each accident; and

3.  Medical expense, Ten Thousand Dollars ($10,000.00).

B.  If a vehicle is donated to a board of regents of an institution within The Oklahoma State System of Higher Education as provided for in Section 4 of this act, the board of regents is authorized to carry liability insurance in the following limits:

1.  Bodily injury liability, Five Thousand Dollars ($5,000.00) each person, Ten Thousand Dollars ($10,000.00) each accident; and

2.  Property damage liability, Five Thousand Dollars ($5,000.00).

C.  The liability insurance shall be on standard policy forms approved by the State Insurance Board with companies authorized to do business in Oklahoma.  To the extent that an insurer has provided indemnity in a contract of insurance to the Board of Regents, an institution or an agency to which the act applies, the insurer may not plead as a defense in any action involving insurance purchased pursuant to this act, the governmental immunity of either the State of Oklahoma or of any political subdivision or agency thereof which has purchased insurance authorized by this act.

D.  The use of a motor vehicle for the purposes stated in Section 4 of this act by an institution of higher education is declared to be a public governmental function.

Added by Laws 1965, c. 121, § 1, emerg. eff. May 24, 1965.  Amended by Laws 1999, c. 171, § 3, emerg. eff. May 21, 1999.

§70-2116.  Donation of motor vehicle to board of regents - Written agreement.

A.  The board of regents of any institution within The Oklahoma State System of Higher Education may enter into a written agreement with any person or business entity covering the donation to the board of regents of any motor vehicle for use by the institution in connection with any technical education, training, maintenance, or other similar education program, or in administering any such program operated by or under the direction of the board of regents.  The agreement shall be executed by the board of regents or an administrative officer for the board of regents and the manufacturer of the motor vehicle.

B.  The written donation agreement shall:

1.  Specify the monetary consideration for the donation, if any;

2.  Provide that ownership of the motor vehicle remain with the board of regents; and

3.  State the make and model of the motor vehicle.

Added by Laws 1999, c. 171, § 4, emerg. eff. May 21, 1999.

§70-2117.  Special license plate.

Each motor vehicle donated to the board of regents of an institution within The Oklahoma State System of Higher Education as provided for in Section 4 of this act may be operated for such purposes with a special license plate attached to the motor vehicle.  The special license plate shall be issued for a fee of One Dollar ($1.00).  The special license plate may be used only while the motor vehicle is in the possession or under the control of the board of regents.

Added by Laws 1999, c. 171, § 5, emerg. eff. May 21, 1999.

§70-2118.  Unlawful operation.

It shall be unlawful for any person to operate a motor vehicle bearing a special license plate as provided for in Section 5 of this act on any street, road, or highway in this state for any purpose other than in connection with any technical education, training, maintenance, or other similar educational program, or in the administration of the program.  Violation of the provisions of this section shall be punishable by a fine not to exceed Fifty Dollars ($50.00).

Added by Laws 1999, c. 171, § 6, emerg. eff. May 21, 1999.

§70-2121.  Repealed by Laws 1969, c. 47, § 4, eff. March 4, 1969.

§70-2122.  Repealed by Laws 1969, c. 47, § 4, eff. March 4, 1969.

§70-2123.  Repealed by Laws 1969, c. 47, § 4, eff. March 4, 1969.

§70-2124.  Repealed by Laws 1985, c. 198, § 3.

§70-2125.  Repealed by Laws 1985, c. 198, § 3.

§70-2126.  Repealed by Laws 1985, c. 198, § 3.

§702127.  Southern Regional Education Compact.

The Southern Regional Educational Compact is hereby entered into by this state with all other states legally joining therein in accordance with its terms in the form substantially as follows:

THE REGIONAL COMPACT

(As amended)

WHEREAS, the states who are parties hereto have during the past several years conducted careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the Southern States in the professional, technological, scientific, literary and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region; and

WHEREAS, Meharry Medical College of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the Southern States, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the Southern States and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the said states who are parties hereto; and

WHEREAS, the said states desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

NOW, THEREFORE, in consideration of the mutual agreements, covenants and obligations assumed by the respective states who are parties hereto (hereinafter referred to as "states"), the said several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purposes of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent states and derived from other sources for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

The states do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the "Board"), the members of which Board shall consist of the Governor of each state, ex officio, and three (3) additional citizens of each state to be appointed by the Governor thereof, at least one (1) of whom shall be selected from the field of education.  The Governor shall continue as a member of the Board during his tenure of office as Governor of the State, but the members of the Board appointed by the Governor shall hold office for a period of four (4) years except that in the original appointments one (1) Board member so appointed by the Governor shall be designated at the time of his appointment to serve an initial term of two (2) years, one (1) Board member to serve an initial term of three (3) years, and the remaining Board member to serve the full term of four (4) years, but thereafter the successor of each appointed Board member shall serve the full term of four (4) years.  Vacancies on the Board caused by death, resignation, refusal or inability to serve, shall be filled by appointment by the Governor for the unexpired portion of the term.  The officers of the Board shall be a Chairman, a Vice Chairman, a Secretary, a Treasurer, and such additional officers as may be created by the Board from time to time.  The Board shall meet annually and officers shall be elected to hold office until the next annual meeting.  The Board shall have the right to formulate and establish bylaws not inconsistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it including the right to create and appoint an Executive Committee and a Finance Committee with such powers and authority as the Board may delegate to them from time to time.  The Board may, within its discretion, elect as its Chairman a person who is not a member of the Board, provided such person resides within a signatory state, and upon such election such person shall become a member of the Board with all the rights and privileges of such membership.

It shall be the duty of the Board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the state, of such character and type and for such educational purposes, professional, technological, scientific, literary, or otherwise, as they may deem and determine to be proper, necessary or advisable.  Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in said Board as the agency of and for the use and benefit of the said states and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment and operation of such educational institutions.

In addition to the power and authority heretofore granted, the Board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the Board, to provide adequate services and facilities for the graduate, professional, and technical education for the benefit of the citizens of the respective states residing within the region, and such additional and general power and authority as may be vested in the Board from time to time by legislative enactment of the said states.

Any two (2) or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the Board representing such states provided such agreement is submitted to and approved by the Board prior to the establishment of such institutions.

Each state agrees that, when authorized by the Legislature, it will from time to time make available and pay over to said Board such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact, the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States of America; or upon such other basis as may be agreed upon.

This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six (6) or more of the states whose Governors have subscribed hereto within a period of eighteen (18) months from the date hereof.  When and if six (6) or more states shall have given legislative approval to this compact within said eighteen (18) months' period, it shall be and become binding upon such six (6) or more states sixty (60) days after the date of legislative approval by the sixth state and the Governors of such six (6) or more states shall forthwith name the members of the Board from their states as hereinabove set out, and the Board shall then meet on call of the Governor of any state approving this compact, at which time the Board shall elect officers, adopt bylaws, appoint committees and otherwise fully organize.  Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two (2) years from the date hereof, upon such conditions as may be agreed upon at the time. Provided, however, that with respect to any state whose constitution may require amendment in order to permit legislative approval of the compact, such state or states shall become parties hereto upon approval of this compact by legislative action within seven (7) years from the date hereof, upon such conditions as may be agreed upon at the time.

After becoming effective this compact shall thereafter continue without limitation of time; provided, however, that it may be terminated at any time by unanimous action of the states and provided further that any state may withdraw from this compact if such withdrawal is approved by its Legislature, such withdrawal to become effective two (2) years after written notice thereof to the Board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal.  Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the Board or to any of the funds of the Board held under the terms of this compact.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said state as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting state, its members on the Board and its citizens shall ipso facto be and become suspended from and after the date of such default.  Unless such default shall be remedied and made good within a period of one (1) year immediately following the date of such default this compact may be terminated with respect to such defaulting state by an affirmative vote of threefourths (3/4) of the members of the Board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the Board or to any of the funds of the Board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining states thereunder.

Added by Laws 1985, c. 198, § 1.

§702128.  Administration.

The Oklahoma State Regents for Higher Education is hereby designated to be the agency of the State of Oklahoma to administer the Regional Education program in cooperation with other southern states.

Added by Laws 1985, c. 198, § 2.

§70-2141.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2142.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2143.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2144.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2145.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2146.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2147.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2148.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2149.  Repealed by Laws 1965, c. 396, § 1309, eff. July 1, 1965.

§70-2150.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2151.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2152.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2153.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2154.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2155.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2156.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2157.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2158.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2159.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2160.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2161.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2162.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2163.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2164.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§70-2165.  Repealed by Laws 1971, c. 281, § 24-127, eff. July 2, 1971.

§702166.  Televised instruction system  Cooperative agreements  Revolving fund  Appropriation.

The Oklahoma State Regents for Higher Education may establish and maintain as a part of the state system of higher education a system of televised instruction designed primarily for persons living in industrial communities remote from campuses of colleges and universities and for the interchange of classes and teachers between campuses of the state's public and private colleges and universities; and may enter into cooperative agreements with federal agencies, state agencies and public and private educational institutions and receive, use and administer grants, contributions and donations of funds and property for such purpose.  All such funds shall be deposited in a revolving fund, which is hereby created, to be known as the Oklahoma State Regents for Higher Education Televised Instruction Revolving Fund, which revolving fund shall be nonfiscal and be used and expended by the State Regents for the aforesaid purpose.  Up to One Million Dollars ($1,000,000.00) of the funds received by or credited to the account of the State Regents from investments by the State Treasurer from proceeds of building bonds as provided by Senate Bill No. 349 and Senate Bill No. 350 of the First Session of the ThirtySecond Legislature, or similar funds hereafter provided in legislation vitalizing Section 38, Article X, Oklahoma Constitution, may be used and expended by the State Regents for the purpose of planning and installing the televised instruction system.  There is also hereby appropriated to the State Regents from any monies in the General Revenue Fund of the State Treasury, not otherwise appropriated, the sum of Two Hundred Thousand Dollars ($200,000.00) for the purpose of establishing, maintaining and operating the televised instruction system, the sum so appropriated to be nonfiscal and to be subject to encumbrance at any time within thirty (30) months after the effective date of this act.

Laws 1970, c. 3, § 1, emerg. eff. Feb. 3, 1970.

§702167.  Legislative intent.

It is the intent of the Legislature that the State Regents continue to study and determine the feasibility of establishing a statewide joint system to make use of the above services in all colleges, municipal or community junior colleges and technology center schools in Oklahoma, or make use of the above services in any one of such colleges upon proper agreement.

Added by Laws 1970, c. 3, § 2, emerg. eff. Feb. 3, 1970.  Amended by Laws 2001, c. 33, § 137, eff. July 1, 2001.

§702201.  Authorization to construct and equip buildings, plants, systems, etc.  Fees and charges.

Any school district which has established junior college educational courses above the twelfth grade which complies with the regulations and standards set up by the State Board of Education and the State Regents for Higher Education, by its Board of Education, acting for and in behalf of such school district, subject to and in accordance with the terms hereof, is hereby authorized from time to time to set aside such portion of its respective campuses or of the campuses under the jurisdiction of said Board, or any other land owned or leased by said Board as may be necessary and suitable for the construction thereon of dormitories, kitchens, dining halls, auditoriums, student union buildings, field houses, stadiums, public utility plants, and systems for the supplying of water, gas, heat, or power to the junior college or such college or institution, and other selfliquidating projects and other revenueproducing buildings deemed necessary by said Board for the comfort, convenience, and welfare of its students, and suitable for the purposes for which said institutions were established, including additions to existing buildings used for such purposes; to acquire through construction, purchase, condemnation, or any combination thereof, such dormitories, kitchens, dining halls, auditoriums, student union buildings, field houses, stadiums, public utility plants and systems, and other revenueproducing buildings and acquire or construct additions, improvements, and extensions to existing buildings and structures used for such purposes and to equip, furnish, maintain, and operate all such buildings and structures; and to acquire through purchase, condemnation or otherwise, any land, rightsofway, easements, licenses and permits needed for the present or future use of such buildings, structures, plants, and systems; provided, that such Board of Education shall not construct or acquire, for its respective institution, such utility plants or systems whose capacity is in excess of the present or reasonably contemplated future needs of such institution.

When, in the opinion of the Board of Education of any such institution, any of the buildings, structures, plants, and systems constructed, acquired, improved, extended, added to, furnished, or equipped as above authorized are deemed necessary by the said Board for the comfort, convenience, and welfare of the student body as a whole, or for any specified class or part thereof, the Board of Education shall have authority to charge and collect from all students in attendance at such college, school, or institution, or from any specified class or part thereof for which such facilities are so deemed necessary, fees and charges for the use or availability of such buildings and structures and for the services or commodities to be made available by such plants, systems, or facilities.  The proceeds of all such fees and charges shall be considered as revenues within the meaning of Section 3 hereof and the provisions of said section shall be applicable thereto.  Where the commodities and services supplied by any such plant and system temporarily shall be found to be in excess of the requirements of the college, school, or institution, the Board of Education may sell the surplus to other public or nonprofit consumers, including incorporated municipalities, and in that connection may enter into such agreements as it may consider advisable.  All revenues received from the sale of such surplus shall likewise be considered and treated as other revenues under Section 3 hereof.  Such Board of Education may also enter into agreements for the purchase of water, electricity, gas, heat, or power to be distributed through the medium of any such plant or system, provided only that no agreement entered into under the provisions of this paragraph shall pledge the credit of the State of Oklahoma.  Laws 1961 p. 556, Sec. 1.

Laws 1961, p. 556, § 1.

§702202.  Bonds.

For the purpose of paying all or part of the cost of acquisition of any such lands, rightsofway, easements, licenses, and permits, and the construction, acquisition, equipment, and furnishing of any such building or buildings, or structure or structures, plants, or systems, or of any additions, improvements, or extensions thereto, or any additions to existing buildings, the Board of Education of the institution for which such buildings, structures, plants, or systems (all of which lands, rightsofway, easements, licenses, and permits, buildings, structures, plants, and systems constructed, acquired, added to, improved or extended hereunder as a single project are hereafter referred to as "the building") are to be constructed, acquired, added to, improved, extended, furnished, or equipped (which Board of Education or each of them is hereinafter referred to as "the Board") is authorized to borrow money on the credit of the income and revenues to be derived from the operation of the building and, in anticipation of the collection of such income and revenues, to issue negotiable bonds in such amount as may in the opinion of the Board be necessary for such purposes, and is authorized to provide for the payment of such bonds and the rights of the holders thereof as hereinafter provided.  Such bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without premium, and may bear such rate or rates of interest, not exceeding five percent (5%) per annum, as may be provided by resolution or resolutions to be adopted by the Board.  Such bonds may be sold in such manner and at such price or prices, not less than par plus accrued interest to date of delivery, as may be considered by the Board to be advisable, but interest costs to maturity for any bonds issued hereunder shall not exceed five percent (5%) per annum, computed on the basis of average maturities according to standard tables of bond values.  Such bonds shall have all of the qualities and incidents of negotiable paper, and shall not be subject to taxation by the State of Oklahoma or by any county, municipality, or political subdivision therein.  The Board may in its discretion authorize one issue of bonds hereunder for the construction, acquisition, adding to, improving, extending, furnishing, or equipping of more than one building, as "building" is above defined, and may make one issue of bonds payable from the combined revenues of all buildings so constructed, acquired, added to, improved, extended, furnished, or equipped, in whole or in part, with the proceeds thereof, and where bonds are so issued the words "the building" as herein used shall be construed to refer to all such buildings.

In the event any issue or series of bonds is issued under authority of this act pursuant to a loan agreement or bond purchase agreement with any agency of the U.S. Government, then and in that event, notwithstanding any other provision of law, the Board may in any resolution authorizing bonds hereunder provide for the initial issuance of one or more bonds (in this section called "bond") aggregating the amount of the entire issue and make such provision for installment payments of the principal amount of any such bond as it may consider desirable and may provide for the making of any such bond, payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds.  The Board may further make provision in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

In addition to the above authority to borrow money on the credit of the income and revenues to be derived from the operation of said buildings, the board may also so borrow on the income and revenue derived from any existing revenueproducing building or facility, or facilities.

The Board may issue bonds hereunder for the purpose of refunding any obligations of the Board payable from the revenues of any building, as "building" is hereinabove defined, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of refunding obligations of the Board payable from the revenues derived from any building or buildings and in part for making of additions, improvements, and extensions to such building or buildings, or the construction or acquisition of additional buildings, and the furnishing and equipping of such buildings or additions.  Where bonds are issued under this paragraph solely for refunding purposes, such bonds may either be sold as above provided or delivered in exchange for the outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein contained shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms, or voluntarily surrendered by their holder for cancellation, unless the Board covenants that sufficient funds to pay all remaining interest and principal payments of the outstanding obligations when due will be placed in escrow for such purpose in the State Treasury at the time of delivery of and payment for the new bonds issued hereunder. All bonds issued under this paragraph shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this act, and shall have all of the attributes of such bonds.  The Board may provide that any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligation refunded thereby.

All proceedings heretofore adopted by said Board of Education for the issuance of revenue bonds on a parity as to payment with other existing revenue bonds and/or which provide for the pledging of revenues from the building to be constructed, improved, and furnished from the proceeds of revenue bonds and income and revenue derived from any existing revenueproducing building or facility, or facilities, and the bonds issued pursuant thereto are hereby validated, ratified, and confirmed, and such revenue bonds constitute valid and binding obligations in accordance with the terms of such proceedings, provided, however, that said proceedings were not in contravention of this act.  Laws 1961, p. 557, Section 2.

Laws 1961, p. 557, § 2.

§702203.  Bonds as special obligations  Covenants.

The bonds issued hereunder shall not be an indebtedness of the State of Oklahoma or of the institution for which they are issued or of the Board of Education thereof, but shall be special obligations payable solely from the revenues to be derived from the operation of the building, and the Board is authorized and directed to pledge all or any part of such revenues to the payment of principal of and interest on the bonds.  In order to secure the prompt payment of such principal and interest and the proper application of the revenues pledged thereto, the Board is authorized by appropriate provisions in the resolution or resolutions authorizing the bonds:

(a) to covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b) to covenant as to the operation of the building and the collection and disposition of the revenues derived from such operation;

(c) to covenant as to the rights, liabilities, powers, and duties arising from the breach of any covenant or agreement into which it may enter in authorizing and issuing the bonds;

(d) to covenant and agree to carry such insurance on the building and the use and occupancy thereof as may be considered desirable and, in its discretion, to provide that the cost of such insurance shall be considered a part of the expense of operating the building;

(e) to vest in a trustee or trustees the right to receive all or any part of the income and revenues pledged and assigned to or for the benefit of the holder or holders of bonds issued hereunder and to hold, apply, and dispose of the same, and the right to enforce any covenant made to secure the bonds and to execute and deliver a trust agreement or agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and may limit the liabilities thereof and prescribe the terms and conditions upon which such trustee or trustees or the holder or holders of the bonds in any specified amount or percentage may exercise such rights and enforce any or all such covenants and resort to such remedies as may be appropriate;

(f) to fix rents, charges, and fees to be imposed in connection with and for the use of the building and the facilities supplied thereby, which rents, charges, and fees shall be considered to be income and revenues derived from the operation of the building, and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as each becomes due, and to make and enforce such rules and regulations with reference to the use of the building and with reference to requiring any class or classes of students to use the building as it may deem desirable for the welfare of the institution and its students or for the accomplishment of the purposes of this act;

(g) to covenant to maintain a maximum percentage of occupancy of the building;

(h) to covenant against the issuance of any other obligations payable from the revenues to be derived from the building; and

(i) to make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

All such agreements and covenants entered into by the Board shall be binding in all respects upon the Board and its officials, agents, and employees, and upon its successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity, which may be brought by any holder or holders of bonds issued hereunder.  Laws 1961 p. 559, Sec. 3.

Laws 1961, p. 559, § 3.

§702204.  Agreements or contracts with United States.

The Board may enter into any agreement or contracts with the United States of America or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds or other aid to be used in connection with the proceeds of the bonds in paying the cost of the construction, furnishing, and equipment of the building.  Laws 1961 p. 560, Sec. 4.

Laws 1961, p. 560, § 4.

§702205.  Deposit of proceeds from bond sales.

The proceeds derived from the sale of the bonds herein authorized shall be deposited by the Treasurer of the Board of Education to the credit of the Board and kept in a separate fund and used solely for the purpose for which the bonds are authorized.  The Board is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the construction, furnishing, and equipment of the building, and the Treasurer is hereby directed and authorized to issue warrants against such funds for such amounts as he may from time to time find to be due upon audited itemized estimates and claims which bear the approval of the officials designated by the Board for such purpose. Laws 1961 p. 560, Sec. 5.

Laws 1961, p. 560, § 5.

§702206.  Deposit of income and revenues  Payment of principal and interest.

Except as to revenues paid directly to a trustee under the provisions of subsection (e) of Section 3 hereof, all income and revenues derived from the operation of the building shall be deposited as collected in a fund to be applied solely to the payment of the principal of and interest on the bonds and, to the extent so provided in the resolution authorizing the bonds, to the payment of the cost of maintaining and operating the building and the establishment of reserves for such purpose.  As principal and interest become due from time to time the Treasurer shall, not less than fifteen (15) days prior to the payment date, transmit to the paying agent for the bonds money from said fund in an amount sufficient to pay the principal or interest so falling due.  Said fund and the money therein is hereby irrevocably pledged to such purposes.  Laws 1961 p. 560, Sec. 6.

Laws 1961, p. 560, § 6.

§702207.  Approval of bonds  Incontestability.

All bonds issued hereunder shall have on the backs thereof the certificate required by Section 29 of Article X of the Constitution of Oklahoma.  Such bonds shall be submitted to the Attorney General of Oklahoma for his examination and when such bonds have been examined and certified as legal obligations by the Attorney General, in accordance with such requirements as he may make, shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction thereof within thirty (30) days from the date of such approval.  Bonds so approved by the Attorney General shall be prima facie valid and binding obligations according to their terms, and the only defense which may be offered thereto in any suit instituted after such thirtyday period shall have expired shall be forgery, fraud, or violation of the Constitution.  Laws 1961 p. 560, Sec. 7.

Laws 1961, p. 560, § 7.

§702208.  Bonds as legal investment.

Any bank, trust, or insurance company organized under the laws of Oklahoma may invest its capital, surplus, and reserves in bonds issued under the provisions of this act.  The officers having charge of any sinking fund or any other fund of the state or any department, agency, or institution thereof, including the various funds established by Chapter 27 of Title 70 (House Bill No. 244 of the Session Laws of 1945), or any county, city, town, township, or school district in the state, may invest such funds in bonds issued under the provisions of this act at the reasonable market value thereof.  Such bonds are also approved as collateral security for the deposit of any public funds and for the investment of trust funds.  Laws 1961 p. 561, Sec. 8.

Laws 1961, p. 561, § 8.

§702209.  Borrowing of money in anticipation of issuance of bonds.

Whenever the Board shall have adopted a resolution authorizing the issuance of any series of bonds hereunder and said bonds have been sold but prior to the time as of which the bonds can be delivered the Board finds it necessary to borrow money for the purpose for which the bonds were authorized, the Board may, by appropriate resolution, authorize the borrowing of money in anticipation of the issuance of the bonds, and the issuance of the note or notes of the Board to evidence such borrowing.  The amount so borrowed shall not exceed the principal amount of the bonds and shall not bear interest at a rate exceeding the average interest rate of the bonds.  Such note or notes shall be signed in the manner prescribed by the Board and shall be made payable at such time or times as the Board may prescribe not later than one (1) year from their respective dates and may be renewed from time to time by the issuance of new notes hereunder. The proceeds of any loan made under this section shall be devoted exclusively to the purposes for which the bonds shall have been authorized and the note or notes and the interest thereon shall be paid with the proceeds of the bonds simultaneously with the delivery of the bonds.  If for any reason the bonds shall not be issued, the holder or holders of the notes shall be entitled to all rights which would have been enjoyed by the holders of the bonds had they been issued, and the notes shall be paid from the revenues provided for the payment of the bonds and shall be entitled to the benefit of all covenants, agreements, the rights appearing in the resolution authorizing the bonds for the benefit of the bonds.  Laws 1961 p. 561, Sec. 9.

Laws 1961, p. 561, § 9.

§702210.  Approval of bonds by Supreme Court.

The Board is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the state that on a day named the Board will ask the court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Board, its officers, and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1961, p. 561, § 10.

§702211.  Leases to nonprofit corporations.

In any instance in which the Board shall consider it preferable to acquire the building or additions to existing buildings and equipment therefor in the manner authorized in this section rather than through the issuance of bonds by the Board, it may do so by complying with this section.  In each such case the Board is authorized to lease to any nonprofit corporation, organized for the purpose of constructing the building or additions to existing buildings, such portion or portions of the campus of the institution as may be necessary as sites therefor.  The lease shall contain such provisions with respect to the type, construction, and operation of any such building or addition as the Board may consider desirable, and the Board may enter into agreements with the nonprofit corporation as to the use which will be made of any such building or addition, the operation, maintenance, and supervision of said building or addition, the imposition of fees and charges by the Board for the use of the building or addition, and the collection and disposition to be made of the proceeds of such fees and charges. The Board may agree to make such fees and charges adequate to provide a sum sufficient to pay the cost of the maintenance and operation of the building or any addition to existing buildings and the amortization of the cost of the building or any addition to existing buildings and equipment therefor, over a specified period of years, and when such cost shall have been paid and any obligations issued by the nonprofit corporation to finance such cost shall have been fully paid as to principal and interest, the lease shall terminate and title to the building or any addition to existing buildings and equipment shall vest in the Board.  The agreements herein authorized to be entered into by the Board may, in the discretion of the Board, include a lease of the buildings from the nonprofit corporation and the payment of rentals therefor.  The Board may furnish, without charge, heat, light, water, power, and similar facilities for any building erected under the provisions of this section and all buildings and additions to existing buildings so erected and equipment therefor shall be exempt from taxation. Laws 1961 p. 561, Sec. 11.

Laws 1961, p. 561, § 11.

§702212.  Use of other funds  Bonds not obligation of State.

No provision of this act shall be construed to authorize the pledging or use of revenue of existing buildings and facilities for other than auxiliary enterprise and other selfliquidating buildings and facilities nor shall any provisions of this act be construed to authorize the pledging or use of any revolving funds.  No bonds issued under the authorization of this act shall ever become an obligation or debt of the State of Oklahoma.  Laws 1961 p. 562, Sec. 12.

Laws 1961, p. 562, § 12.

§702251.  Validation of Memorandum of Understanding and Agreement subscribed to by State Board of Vocational and Technical Education and State Regents For Higher Education.

The Legislature takes note of the implications and significance of this historic development in the administration of affairs relating to public education in Oklahoma and validates the Memorandum of Understanding and Agreement subscribed to by these two agencies of state government. Laws 1973, p. 549, S.J.R. No. 35, Section 1.

Laws 1973, p. 549, S.J.R.No.35, § 1.

§702252.  Definitions.

The term "higher education" as used in Article XIIIA of the Constitution of Oklahoma and the vitalizing statutes or the term "postsecondary education" shall mean all education of any kind beyond the twelfth grade in which students pursue study and for which the credit earned may apply toward meeting requirements for a degree, diploma, or other postsecondary academic or collegiate award, and shall also include bona fide postsecondary adult and continuing education, extension and public service education, and organized research as may be authorized by the State Regents as a part of the functions and courses of study of a member institution in the Oklahoma State System of Higher Education.  Laws 1973, p. 550, S.J.R. No. 35, Section 2.

Laws 1973, p. 550, S.J.R.No.35, § 2.

§702253.  Manipulative skills  Development.

The development of vocational and occupational education which involves manipulative skills such as machine shop, printing, carpentry, stenography and distributive education shall be accomplished primarily at the secondary level of learning in programs provided by the high schools and technology center schools under the jurisdiction of the State Board of Career and Technology Education.

Added by Laws 1973, p. 550, S.J.R. No. 35, § 3.  Amended by Laws 2001, c. 33, § 138, eff. July 1, 2001.

§702254.  Skilltype programs.

Educational programs in practical nursing, cosmetology and other skilltype programs requiring the completion of a certain number of clock hours of training for licensing shall be the responsibility of the technology center schools under the jurisdiction of the State Board.

Added by Laws 1973, p. 550, S.J.R. No. 35, § 4.  Amended by Laws 2001, c. 33, § 139, eff. July 1, 2001.

§702255.  Outofschool youth and adults  Programs.

Programs in initial skill training, refresher skill training and upgrade skill training for outofschool youth and adults shall be the responsibility of the State Board.   Laws 1973, p. 550, S.J.R. No. 35, Section 5.

Laws 1973, p. 550, S.J.R.No.35, § 5.

§702256.  Cooperation with industrial development efforts.

It is a responsibility of the State Board to cooperate with the industrial development efforts of the state by providing special training programs to support the activity.  The State Board will continue to provide this assistance in the area of initial skill training for workers to be employed in new industry locations. Laws 1973, p. 550, S.J.R. No. 35, Section 6.

Laws 1973, p. 550, S.J.R.No.35, § 6.

§702257.  Theory oriented education programs.

The development of technical and occupational education that is more theory oriented and requires knowledge of mathematics and/or the physical sciences for specialization in the engineering and/or scientific fields for preparation of support technician personnel such as engineering technicians, registered nurses and medical technicians, though not exclusive of other similar areas, shall be accomplished in institutions of higher education under the jurisdiction of the State Regents.   Laws 1973, p. 550, S.J.R. No. 35, Section 7.

Laws 1973, p. 550, S.J.R.No.35, § 7.

§702258.  Approval of programs  Supplemental funding.

Technical and occupational education programs to be operated at the postsecondary level must be authorized and approved by the State Regents.  Programs of technical and occupational education when approved by the State Regents may be eligible for supplemental funding provided by the State Board in accordance with terms of a contract existing between the State Board and the State Regents. Laws 1973, p. 550, S.J.R. No. 35, Section 8.

Laws 1973, p. 550, S.J.R.No.35, § 8.

§702259.  Research and planning.

Research and planning for the further development of higher education programs is accomplished by the State Regents including reports relating to enrollments, program operations, admissions, finances and the like, which are submitted by colleges and universities to the State Regents as provided by law and regulation, and information so gathered from these surveys and reports is analyzed and utilized by the State Regents in evaluating the progress of Oklahoma higher education and in planning for its future development, provided that the information will be used by the State Regents in making reports to the State Board regarding the operation of those programs for which the State Board provides supplemental funding and the results of other research will be shared as may be appropriate and useful.   Laws 1973, p. 550, S.J.R. No. 35, Section 9.

Laws 1973, p. 550, S.J.R.No.35, § 9.

§702260.  Manpower supply and demand data.

The State Board shall make available to the State Regents manpower supply and demand data and recommend the initiation, expansion or discontinuance of postsecondary occupational education programs as need for such is indicated by the demand data available. Laws 1973, p. 551, S.J.R. No. 35, Section 10.

Laws 1973, p. 551, S.J.R.No.35, § 10.

§702261.  Review and assessment.

The State Regents and the State Board should cooperate in a comprehensive review and assessment of the needs, status and direction of vocational, technical and occupational education in Oklahoma with the view of preparing a statewide plan for the orderly, systematic and coordinated development of programs as deemed necessary to meet the needs of the people of Oklahoma in this field of education, which state plan should delineate between educational programs to be offered at the secondary level and those to be offered at the postsecondary level in order that any unnecessary duplication or overlap existing will be eliminated and that such will be avoided in the development of secondarypostsecondary programs of vocational, technical and occupational education in the future.   Laws 1973, p. 551, S.J.R. No. 35, Section 11.

Laws 1973, p. 551, S.J.R.No.35, § 11.

§702262.  Budget by State Regents.

The State Regents shall budget funds for the primary support of Regents' approved technical and occupational programs of education at junior colleges, technical institutes and other institutions in the State System to the extent of financial resources available and will anticipate supplemental funding from the State Board as needed and as may be available.   Laws 1973, p. 551, S.J.R. No. 35, Section 12.

Laws 1973, p. 551, S.J.R.No.35, § 12.

§702263.  Budget by State Board.

The State Board shall budget a portion of its funds received from state and federal sources for supplementing the funding of postsecondary programs of technical and occupational education offered in the State System, provided that the number of postsecondary educational programs being offered and the number of students enrolled in these programs at junior colleges, technical institutes and other institutions in the State System shall be taken into consideration in the State Board's determination of the amount of funds to be allotted for supplementing the funding of postsecondary programs, and provided further, that the professional staff of the State Board will be made available for technical assistance to the State Regents' staff in the development and review of postsecondary technical and occupational education programs. Laws 1973, p. 551, S.J.R. No. 35, Section 13.

Laws 1973, p. 551, S.J.R.No.35, § 13.

§702264.  Supplemental funding contracts.

The State Board shall contract with the State Regents for the administration of the amount of funds set aside for supplementing the funding of postsecondary programs, and the State Regents shall assume responsibility under terms of the contract to allocate the funds for supplemental support of bona fide programs consistent with federal laws and regulations and shall be accountable for expenditure of the funds accordingly, provided that the State Board will include in the supplemental funding contract with the State Regents an amount of funds to underwrite the costs of one or more professional positions on the staff of the State Regents for the purpose of working with institutions in the promotion and development of technical and occupational education, and provided that the contract should be negotiated early in the spring of the year to allow for the planning and budgeting for best use of the funds by various institutions receiving supplemental allocations. Laws 1973, p. 551, S.J.R. No. 35, Section 14.

Laws 1973, p. 551, S.J.R.No.35, § 14.

§702265.  Administration of federal funds.

The State Board, acting as the designated state agency for the federal Vocational Education Act of 1963, as amended, shall contract with the State Regents for the administration of that portion of federal funds received for allotment and expenditure for supplemental funding of postsecondary technical and occupational education programs approved by the State Regents.   Laws 1973, p. 552 S.J.R. No. 35, Section 15.

Laws 1973, p. 552, S.J.R.No.35, § 15.

§702266.  Preparation of State Plan.

The State Board, acting as the state agency for administration of vocational and technical education funds referred to in Section 14 above, should involve representation from the State Regents in the preparation of the Oklahoma State Plan for Administration of Vocational Education as it concerns postsecondary education programs, including representation on the State Advisory Council on Vocational Education provided for in the Vocational Education Amendments of 1968.   Laws 1973, p. 552, S.J.R. No. 35, Section 16.

Laws 1973, p. 552, S.J.R.No.35, § 16.

§702267.  Postsecondary occupational education.

The State Regents, acting as the designated Section 1202 Commission provided for in P.L. 92318, should involve representation from the State Board in developing a comprehensive statewide plan for postsecondary education, including representation on the State Advisory Council on Community Colleges to be established by the State Commission pursuant to Title X  Part A, and a similar advisory group to be established regarding planning for development of postsecondary occupational education provided for in Title X  Part B.  Laws 1973, p. 552, S.J.R. No. 35, Section 17.

Laws 1973, p. 552, S.J.R.No.35, § 17.

§702268.  Occupational education offered at postsecondary institutions  Determination.

If it is determined that Title X  Part B of the Federal Aid Law known as P.L. 92318 is principally for occupational education offered at postsecondary institutions (those fitting the definition of junior colleges, postsecondary technical institutes, etc.), then the State Regents' functioning as the designated state agency for administering federal funds received for occupational education programs shall, by contract arrangement with the State Board, share certain of the federal funds as appropriate for allocation by the State Board for supplemental support of programs operated by institutions under the jurisdiction of the Board (the technology center schools); and the State Board shall be accountable for administration of the funds so shared with it by the State Regents in accordance with appropriate federal laws and regulations, provided that the number of education programs offered and the number of students enrolled in them shall be taken into consideration in arriving at appropriate division of the state's allotment of funds to be shared with the State Board.

Added by Laws 1973, p. 552, S.J.R. No. 35, § 18.  Amended by Laws 2001, c. 33, § 140, eff. July 1, 2001.

§702269.  Occupational education offered at nonpostsecondary institutions  Determination.

If it is determined that Title X  Part B of the Federal Aid Law known as P.L. 92318 is principally for occupational education offered at nonpostsecondary institutions, it shall then become the responsibility of the State Board to function as the state agency for administering federal funds as described in Section 17 and a reverse arrangement of the contractural agreements referred to therein shall prevail.  Laws 1973, p. 552, S.J.R. No. 35, Section 19.

Laws 1973, p. 552, S.J.R.No.35, § 19.

§702270.  Purpose of Resolution.

It is the purpose of this Resolution to, by legislative expression, validate the Memorandum of Understanding and Agreement subscribed to by these two state agencies and signed by the Chancellor of the State Regents and the Director of the State Board under date of March 5, 1973, and ratified by the Chairman of the State Regents and the Chairman of the State Board under date of March 29, 1973, which provides that the conduct of the state's education business of a common responsibility will be carried out on a boardtoboard contract basis and an officetooffice administrative relationship in order to avoid overlap, duplication, confusion and inefficiency in the planning, development and operation of programs of technical and occupational education. Laws 1973, p. 553, S.J.R. No. 35, Section 20.

Laws 1973, p. 553, S.J.R.No.35, § 20.

§702271.  Example for other agencies.

The leadership in developing arrangements for understanding and cooperative action between these two agencies of state government, the State Board of Career and Technology Education and the Oklahoma State Regents for Higher Education, should be an example for other agencies of state government for cooperation and teamwork when responsibilities of a common nature fall within the bounds of their respective jurisdictions; and the Legislature, by this expression, commends this display of cooperation by these two boards as example for the challenge and guidance of other agencies of state government accordingly.

Added by Laws 1973, p. 553, S.J.R. No. 35, § 21.  Amended by Laws 2001, c. 33, § 141, eff. July 1, 2001.

§702272.  Distribution of copies.

Duly authorized copies of this resolution shall be sent to the Director and each member of the State Board of Career and Technology Education, the Chancellor and each member of the Oklahoma State Regents for Higher Education, and the head of each state agency, department, board and commission.

Added by Laws 1973, p. 553, S.J.R. No. 35, § 22.  Amended by Laws 2001, c. 33, § 142, eff. July 1, 2001.

§702281.  Former prisoners of war  Persons missing in action  Dependents  Free tuition.

A.  Any current or former prisoner of war or person missing in action, as defined by the provisions of this section, and any dependent of a current or former prisoner of war or person missing in action, upon being duly accepted for enrollment into any statesupported institution of higher education of any type, or statesupported technical or vocational school, shall be allowed to obtain a bachelors degree, or certificate of completion, for so long as such former prisoner of war, person missing in action or dependent is eligible, free of general enrollment fees.  Once a person qualifies as a dependent under the terms and provisions of this section, the fact of the return of the parent or the reported death of the parent will not remove the dependent from the provisions or benefits of this section.

B.  For purposes of this section:

1.  "Prisoner of war" and "person missing in action" means any person who was a resident of the State of Oklahoma at the time he or she entered service of the United States Armed Forces, or whose official residence is within the State of Oklahoma, and who, while serving in the United States Armed Forces has been declared to be a prisoner of war, or to be a person missing in action as established by the Secretary of Defense; and

2.  "Dependent" means any child not to exceed twenty-four (24) years of age born to or adopted by a parent who served or is serving as a prisoner of war or was declared by the United States Armed Forces to be a person missing in action.

C.  If federal funds are provided for general enrollment fees of said dependent, this section shall not be applicable.

Added by Laws 1973, c. 166, § 1, emerg. eff. May 16, 1973.  Amended by Laws 1989, c. 369, § 26, operative July 1, 1989; Laws 1991, c. 327, § 7, eff. July 1, 1991; Laws 1993, c. 44, § 1, emerg. eff. April 9, 1993.

§70-2282.  Heart of the Heartland Scholarship Fund.

A.  There shall be created a trust fund to be known as the "Heart of the Heartland Scholarship Fund".  The trust fund shall be managed and controlled by a board of trustees.  The Oklahoma State Regents for Higher Education shall constitute the board of trustees of the Heart of the Heartland Scholarship Fund.

B.  The trust capital shall consist of all monies received from the sale of the Heart of the Heartland special license plates authorized pursuant to Section 14 of this act.

C.  The board of trustees shall invest the trust capital in a reasonable and prudent manner which, consistent with any long-term investment needs, will produce the greatest trust income over the term of the investment while preserving the trust capital.  All trust income shall be reinvested into the trust fund except as provided in subsection D of this section.

D.  The trust fund shall be administered for the purpose of providing the necessary funds for students attending institutions in The Oklahoma State System of Higher Education who were injured or whose parent or legal guardian was killed in the April 19, 1995, bombing of the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma.  The Oklahoma State Regents for Higher Education shall grant the monies from the trust fund to any student eligible.  To be eligible to receive the trust funds, an applicant shall:

1.  Be enrolled full-time in an undergraduate or graduate program at a member institution of The Oklahoma State System of Higher Education; and

2.  Be a child injured or be the child of a parent or legal guardian killed as a result of the bombing at the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma.

E.  Any trust capital or income remaining in the trust fund on July 1, 2025, shall be transferred and deposited into the General Revenue Fund, and the Heart of the Heartland Scholarship Fund shall terminate.  The Oklahoma State Regents for Higher Education shall promulgate any necessary rules to implement this section.

Added by Laws 1995, c. 206, § 3, eff. July 1, 1995.  Amended by Laws 2004, c. 504, § 19, eff. July 1, 2004.

§702291.  William P. Willis Trust Fund.

A.  There is hereby created a trust fund to be known as the "William P. Willis Trust Fund".  The Trust Fund shall be managed and controlled by a Board of Trustees.  The Oklahoma State Regents for Higher Education shall constitute the Board of Trustees of the William P. Willis Trust Fund.

B.  The trust capital shall consist of:

1.  any monies the Legislature may appropriate and transfer to the Trust Fund; and

2.  any monies or assets contributed to the Trust Fund from any other source.

C.  The Board of Trustees shall invest the trust capital in a reasonable and prudent manner which, consistent with any longterm investment needs, will produce the greatest trust income over the term of the investment while preserving the trust capital.

D.  All trust income shall be deposited in the William P. Willis Scholarship Fund to be used for the payment of scholarships awarded from said Fund.

Added by Laws 1986, c. 246, § 12, operative July 1, 1986.

§702292.  William P. Willis Scholarship Fund.

A.  There is hereby created and established the William P. Willis Scholarship Fund to be administered by the Oklahoma State Regents for Higher Education for the purpose of providing scholarships to lowincome students attending institutions in The Oklahoma State System of Higher Education.  Income to such fund shall consist of interest accrued from the William P. Willis Trust created in Section 12 of this act.

B.  The Oklahoma State Regents for Higher Education shall award scholarships from the William P. Willis Scholarship Fund each fiscal year, beginning July 1, 1986, to persons recommended by an advisory committee appointed by the State Regents for that purpose.  To be eligible to receive a scholarship an applicant shall:

1.  be a bona fide resident of the State of Oklahoma;

2.  be enrolled full time in an undergraduate program at a member institution of The Oklahoma State System of Higher Education; and

3.  meet lowincome criteria established by the State Regents. The scholarships shall be awarded per year, renewable for up to three (3) additional years, in an amount calculated annually by the State Regents to fully pay for general enrollment fees, other fees, books, materials, and services provided by the institution, including room and board.

C.  No more than one scholarship recipient shall attend each institution in The Oklahoma State System of Higher Education; provided, one recipient, apart from the others, shall attend Northeastern Oklahoma State University and major in a program of history.

Added by Laws 1986, c. 246, § 14, operative July 1, 1986.

§702401.  Short title.

Sections 4 through 10 of this act shall be known and may be cited as the "Oklahoma State Regents' Academic Scholars Act."

§702402.  Oklahoma State Regents' Academic Scholars Program - Purpose.

A.  There is hereby created the Oklahoma State Regents' Academic Scholars Program.  The purpose of the Oklahoma State Regents' Academic Scholars Program is to retain top-ranked students from Oklahoma in Oklahoma colleges, enable Oklahoma institutions of higher education to compete aggressively for top Oklahoma scholars, attract high-caliber out-of-state students to Oklahoma to attend colleges and universities, and enhance the academic quality in Oklahoma colleges and universities.  The program shall provide participants funding for enrollment fees, tuition and other fees, room and board and required textbooks or materials for up to five (5) years of undergraduate and/or graduate study at accredited institutions of higher education in Oklahoma.

B.  The Oklahoma State Regents for Higher Education shall administer the provisions of the Oklahoma State Regents' Academic Scholars Program.

Added by Laws 1989, c. 375, § 5, emerg. eff. June 6, 1989.  Amended by Laws 1999, c. 241, § 1, eff. June 1, 1999.

§702403.  Eligibility requirements  Enrollment requirements  Levels of scholarship awards  Award limits.

A.  No person shall be eligible to participate in the Oklahoma State Regents' Academic Scholars Program unless the person:

1.  Has complied with all of the rules promulgated by the Oklahoma State Regents for Higher Education pursuant to the provisions of the Oklahoma State Regents' Academic Scholars Act, Section 2401 et seq. of this title, for the award, regulation, and administration of scholarships; and

2.  Qualifies as one of the following:

a. an Individual Applicant Qualified Student, which shall mean a student who is a resident of the State of Oklahoma whose American College Testing Program score or whose Scholastic Aptitude Test score falls within the 99.5 to 100.0 percentile levels as administered in the State of Oklahoma and whose grade point average and/or class rank is exceptional, as determined by the State Regents,

b. a Presidential Scholar, which shall mean a student selected by the Commission on Presidential Scholars administered by the United States Department of Education,

c. a National Merit Scholar, which shall mean a student designated as a National Merit Scholar by the National Merit Scholarship Corporation,

d. a National Merit Finalist, which shall mean a student designated as a National Merit Finalist by the National Merit Scholarship Corporation, or

e. after October 1, 1999, an Institutional Nominee, which shall mean a student nominated by an institution in The Oklahoma State System of Higher Education:

(1) whose American College Testing Program or Scholastic Aptitude Test score falls within the 95.0 to 99.49 percentile levels, or

(2) who shows exceptional academic achievement as evidenced by factors, including, but not limited to, grade point average, class rank, national awards, scholastic achievements, honors, and who shows exceptional promise based on documentation that may include, but not be limited to, teacher recommendations, extracurricular activities, and evidence of overcoming economic and social obstacles as determined by the State Regents.  The State Regents shall ensure that standards of high academic ability are documented.  Scholarship awards to Institutional Nominees shall become effective when appropriate documentation is verified by the State Regents.

B.  No person shall be eligible to receive a scholarship pursuant to the provisions of the Oklahoma State Regents' Academic Scholars Program unless the person is enrolled as a fulltime student at a public or private accredited institution of higher education in Oklahoma.

C.  The Oklahoma State Regents' Academic Scholars Program shall provide a scholarship in an amount not to exceed the average costs of all enrollment fees, tuition and other fees, room and board, and all required textbooks or materials for up to five (5) years of undergraduate and/or graduate study at an accredited public or private institution of higher education in Oklahoma as provided in subsection E of this section.  The State Regents may establish separate scholarship award levels for each qualifying category.

D.  If a person identifies himself or herself as a student with a disability and requests consideration for a scholarship under the Academic Scholars Program by means other than standard testing procedures, the State Regents shall determine what means of assessment are appropriate and upon the basis of said assessment results, determine what level of award, if any, shall be made.

E.  1.  If the student is attending an institution of The Oklahoma State System of Higher Education, the total funding for the scholarship provided in this section, exclusive of any internships, shall not exceed the costs for items specified in subsection C of this section at the institution attended as determined annually by the Oklahoma State Regents for Higher Education.

2.  If the student is attending a private institution of higher education, the total funding for the scholarship provided in this section, exclusive of any internships, shall not exceed the costs for items specified in subsection C of this section at an institution of The Oklahoma State System of Higher Education of comparable type which has the highest general enrollment fees of its type institution in The Oklahoma State System of Higher Education as determined annually by the Oklahoma State Regents for Higher Education.

Added by Laws 1989, c. 375, § 6, emerg. eff. June 6, 1989.  Amended by Laws 1991, c. 310, § 1, emerg. eff. June 4, 1991; Laws 1992, c. 324, § 23, eff. July 1, 1992; Laws 1999, c. 241, § 2, eff. June 1, 1999; Laws 2002, c. 99, § 4, eff. July 1, 2002.

§702404.  Scholarship award  Setaside of funds  Additional selection and allocation criteria  Awards to nonresidents.

A.  Scholarships awarded under the Oklahoma State Regents' Academic Scholars Program shall be awarded to all eligible applicants without any limitation on the number of scholarships to be awarded in any year other than the amount of funds available for the scholarship program and the number of eligible applicants.

B.  The Oklahoma State Regents for Higher Education may, at the time a scholarship is awarded to a student, set aside in the Oklahoma State Regents' Academic Scholars Trust Fund funds for the full fiveyear commitment made to such eligible scholar.  For all academic years, students who have previously received academic scholarships under the provisions of this act and who have continued at all times to fulfill the requirements for eligibility to receive academic scholarships provided in this act shall be given an absolute priority for continued financial support by the Oklahoma State Regents' Academic Scholars Program superior to any students who are applying for such academic scholarships for the first time.

C.  In addition to the qualifications specified in Section 2403 of this title, the Oklahoma State Regents for Higher Education may adopt additional criteria for selection and allocation of awards which may include, but are not limited to, consideration of high school academic performance and personal interviews.  The Oklahoma State Regents for Higher Education shall annually report on the number of former Academic Scholars Program participants who stay in state as compared to those who leave Oklahoma within five (5) years of leaving the Program.  In addition, the Oklahoma State Regents for Higher Education are hereby authorized to determine a maximum number of awards or a maximum amount of funding which may go to nonresident students.  Such maximum limitations shall not exceed twenty-five percent (25%) of the awards or amount of funding in any category provided in paragraph 2 of subsection A of Section 2403 of this title.

Added by Laws 1989, c. 375, § 7, emerg. eff. June 6, 1989.  Amended by Laws 1999, c. 241, § 3, eff. June 1, 1999.

§702405.  Rules and regulations  Requirement of continuing and satisfactory progress towards degree  Conditions of expenditure of award monies.

The Oklahoma State Regents for Higher Education may adopt rules and regulations, prescribe and provide appropriate forms for application, and employ such persons, contract for such services and make such additional expenditures as may be necessary or appropriate for implementing the provisions of the Oklahoma State Regents' Academic Scholars Act; provided, as part of the regulations adopted for administration of the provisions of the Oklahoma State Regents' Academic Scholars Program, the Oklahoma State Regents for Higher Education shall require that each scholarship recipient make continuing and satisfactory progress toward a degree, including the establishment of an annual minimum grade point average and annual minimum credit hours to be maintained by the participants.  Such regulations shall also provide for revoking or rescinding assistance to any scholarship recipient who fails to meet such required standards.  Such regulations shall also provide that the funds made available to students as part of the Oklahoma State Regents' Academic Scholars Program shall be paid directly to the institution of the student's choice, in trust for the student, and on the student's behalf, and shall contain appropriate restrictions and conditions that such monies are expended only for the purposes authorized by this act.  Such regulations shall also provide for portability of award for a recipient among accredited institutions of higher education in Oklahoma in which the recipient may enroll as long as the recipient meets requirements of the program.

§702406.  Construction of Act  Authority to control or influence educational institutions participating in scholarship program.

The Oklahoma State Regents' Academic Scholars Act shall not be construed as granting any authority to control or influence the policies of any educational institution because it accepts students who are participating in the scholarship program, or to require any such institution to admit, or once admitted to continue in such institution, any participant in the scholarship program.

§702407.  Encouragement of high school juniors to take Preliminary Scholastic Aptitude Test/National Merit Scholarship Qualifying Test.

As part of its duties in administering the Oklahoma State Regents' Academic Scholars Program, the Oklahoma State Regents for Higher Education, in cooperation with the State Board of Education, shall encourage Oklahoma high school juniors who plan to attend college to take the Preliminary Scholastic Aptitude Test/National Merit Scholarship Qualifying Test in their junior year in high school as preparation for taking the Scholastic Aptitude Test their senior year in high school.

§70-2601.  Short title.

This act shall be known and may be cited as the "Oklahoma Higher Learning Access Act".

Added by Laws 1992, c. 353, § 1, eff. July 1, 1992.

§70-2602.  Oklahoma Higher Learning Access Program.

There is hereby created the Oklahoma Higher Learning Access Program.  The purpose of the program is to provide an award to students who meet the criteria set forth in the Oklahoma Higher Learning Access Act, Section 2601 et seq. of this title, and who are pursuing studies in this state leading to an associate or baccalaureate degree or who are pursuing studies in a postsecondary vocational-technical program or course offered pursuant to a duly approved cooperative agreement between a technology center school and an institution of The Oklahoma State System of Higher Education, and who are in good academic standing in the institution of higher education or technology center school in which enrolled, to relieve them of the burden of paying resident tuition at institutions of The Oklahoma State System of Higher Education, to relieve them of the burden of paying tuition for enrollment in postsecondary programs of the technology center districts, or to relieve them of some portion of the burden of paying such fees or tuition, pursuant to the provisions of this act, as may be required of enrollees at private institutions of higher education which are accredited pursuant to Section 4103 of this title.  The further purpose of this program is to establish and maintain a variety of support services whereby a broader range of the general student population of this state will be prepared for success in postsecondary endeavors.

Added by Laws 1992, c. 353, § 2, eff. July 1, 1992.  Amended by Laws 1994, c. 153, § 1, emerg. eff. May 3, 1994; Laws 2000, c. 232, § 12, eff. July 1, 2000; Laws 2001, c. 33, § 143, eff. July 1, 2001.

§70-2603.  Eligibility requirements.

A.  To be eligible to participate in the Oklahoma Higher Learning Access Program and to qualify for an award which includes payment of an amount equivalent to resident tuition or other tuition pursuant to Section 2604 of this title for the first semester or other academic unit of postsecondary enrollment, a student shall:

1.  Be a resident of this state;

2.  Have a record of satisfactory compliance with agreements executed pursuant to Section 2605 of this title;

3.   a. Have graduated within the previous three (3) years from a high school accredited by the State Board of Education, or the Oklahoma School of Science and Mathematics with a minimum 2.5 cumulative grade point average on a 4.0 scale for all work attempted in grades nine through twelve, or

b. Have graduated within the previous three (3) years from a high school not accredited by the State Board of Education with a minimum 2.5 cumulative grade point average on a 4.0 scale for all work attempted in grades nine through twelve and have achieved a composite score of 22 or higher on the American College Test;

4.  Have completed the curricular requirements for admission to an institution within The Oklahoma State System of Higher Education and one additional unit or set of competencies in a course that meets college admission requirements; provided the curriculum requirements shall include two units or sets of competencies in foreign or non-English language or technology courses that meet the college admission requirements and one unit or set of competencies of a fine arts course.  Students shall also have attained a 2.5 grade point average in the core curriculum courses; provided that students who attended a high school which did not offer all the core curriculum courses shall be allowed to satisfy this requirement by participating in a program approved by the State Regents for remediation of high school curricular deficiencies;

5.  Have satisfied admission standards as determined by the Oklahoma State Regents for Higher Education for first-time-entering students for the appropriate type of institution, or, if attending a private institution, have satisfied admission standards as determined by the private institution; provided, no student participating in the Oklahoma Higher Learning Access Program shall be admitted into an institution of higher education by special admission standards;

6.  Have secured admission to, and enrolled in, an institution which is a member of The Oklahoma State System of Higher Education, a postsecondary vocational-technical program offered pursuant to a duly approved cooperative agreement between a technology center school and an institution of The Oklahoma State System of Higher Education, or a private institution of higher learning located within this state and accredited pursuant to Section 4103 of this title; and

7.  Have established financial need during the eighth-grade year, ninth-grade year or tenth-grade year according to the standards and provisions promulgated by the Oklahoma State Regents for Higher Education; a student who satisfies the financial need criteria upon initial participation in the Oklahoma Higher Learning Access Program during the eighth, ninth, or tenth grade shall not later be denied participation in the Oklahoma Higher Learning Access Program on grounds that the student does not meet the financial need criteria.

B.  To retain eligibility while pursuing the program of higher learning in which enrolled, the student shall:

1.  Maintain good academic standing and satisfactory academic progress according to standards of the Oklahoma State Regents for Higher Education; and

2.  Comply with the standards related to maintenance of eligibility as promulgated by the Oklahoma State Regents for Higher Education.

C.  The Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education shall promulgate rules relating to maintenance of eligibility under this act by a student.

D.  It is the intent of the Legislature that students in the ninth grade for the 1992-93 school year who are determined to be eligible Oklahoma Higher Learning Access students pursuant to this act shall be the first students eligible for benefits from the Oklahoma Higher Learning Access Trust Fund.

E.  The Oklahoma State Regents for Higher Education are authorized to study, develop and propose criteria for determining students' award eligibility based upon the completion of seven (7) semesters of high school coursework.

Added by Laws 1992, c. 353, § 3, eff. July 1, 1992.  Amended by Laws 1994, c. 153, § 2, emerg. eff. May 3, 1994; Laws 1995, c. 322, § 29, eff. July 1, 1995; Laws 1996, c. 119, § 1, eff. July 1, 1996; Laws 1999, c. 190, § 1; Laws 2000, c. 232, § 13, eff. July 1, 2000; Laws 2001, c. 33, § 144, eff. July 1, 2001; Laws 2002, c. 293, § 1, emerg. eff. May 22, 2002.

§70-2604.  Awards.

A.  Subject to the availability of funds, an amount equivalent to the resident tuition for which an eligible Oklahoma Higher Learning Access Program student is obligated at an institution of The Oklahoma State System of Higher Education shall be awarded by allocation from the Oklahoma Higher Learning Access Trust Fund.

B.  Subject to the availability of funds, for each eligible Oklahoma Higher Learning Access Program student enrolled at a private institution of higher learning located within this state and accredited pursuant to Section 4103 of this title, the Oklahoma State Regents for Higher Education shall award from the Oklahoma Higher Learning Access Trust Fund an amount equivalent to the amount of resident tuition for which the student would be eligible if the student were enrolled in a comparable program at a comparable institution of The Oklahoma State System of Higher Education.  Comparability shall be determined by the State Regents.

C.  Subject to the availability of funds, an amount equivalent to the tuition for any eligible Oklahoma Higher Learning Access Program student enrolled in a public postsecondary vocational-technical program or course for the purpose set forth in Section 2602 of this title shall be awarded by allocation from the Oklahoma Higher Learning Access Trust Fund.  Provided, such allocation shall not exceed the amount a student would have received for comparable enrollment at a two-year institution within The Oklahoma State System of Higher Education.

D.  An award allowed by this section shall not be allowed for courses or other postsecondary units taken in excess of the requirements for completion of a baccalaureate program or taken more than five (5) years after the student's first semester of postsecondary enrollment.  The Oklahoma State Regents for Higher Education may award the Oklahoma Higher Learning Access Program benefits for courses of postsecondary units taken more than five (5) years after the student's first semester of postsecondary enrollment only in hardship circumstances; provided, however, no Oklahoma Higher Learning Access Program participant may receive benefits beyond a cumulative time period of five (5) years.  The Oklahoma State Regents for Higher Education may establish a maximum limit on the number of courses or other postsecondary units to which Oklahoma Higher Learning Access Program benefits will apply.   An award for eligible Oklahoma Higher Learning Access Program students enrolled in cooperative programs pursuant to agreements between technology center schools and institutions of The Oklahoma State System of Higher Education shall be satisfied for both vocational-technical and college work in which enrolled pursuant to such cooperative program.

E.  Benefits awarded under the Oklahoma Higher Learning Access Program shall be awarded to all eligible applicants without any limitation on the number of awards in any year other than the amount of funds available for the program and the number of eligible applicants.  Subject to the provisions of subsection F of this section, if funds are not sufficient to provide awards for all eligible applicants, the Oklahoma State Regents for Higher Education shall make awards on the basis of need.  Provided, the Oklahoma State Regents for Higher Education shall take into consideration other grants and scholarships received by an eligible applicant when making awards.

F.  The Oklahoma State Regents for Higher Education may, at the time an award is made on behalf of an Oklahoma Higher Learning Access Program student, set aside in the Oklahoma Higher Learning Access Trust Fund funds for the full commitment made to such Higher Learning Access Program student.  For all academic years, students who have previously received awards under the provisions of the Oklahoma Higher Learning Access Act, Section 2601 et seq. of this title, and who have continued at all times to fulfill the requirements for eligibility to receive awards provided pursuant to this program shall be given an absolute priority for continued financial support by the Oklahoma Higher Learning Access Program superior to any students who are applying for such benefits for the first time.

Added by Laws 1992, c. 353, § 4, eff. July 1, 1992.  Amended by Laws 1994, c. 153, § 3, emerg. eff. May 3, 1994; Laws 1997, c. 74, § 1, eff. July 1, 1997; Laws 1999, c. 190, § 2; Laws 2000, c. 232, § 14, eff. July 1, 2000; Laws 2001, c. 33, § 145, eff. July 1, 2001.

§70-2605.  Public awareness program - Student agreements.

A.  Each school year, every fifth- through ninth-grade student in the public schools of this state shall be apprised, together with the student's parent, custodial parent, or guardian, of the student's opportunity for access to higher learning under the Oklahoma Higher Learning Access Program.  The Oklahoma State Regents for Higher Education and the State Board of Education shall develop, promote, and coordinate a public awareness program to be utilized in making students and parents aware of the Oklahoma Higher Learning Access Program.

B.  On a form provided by the Oklahoma State Regents for Higher Education, every public school district shall designate at least one Oklahoma Higher Learning Access Program contact person, who shall be a counselor or teacher, at each public school site in this state in which eighth-, ninth- or tenth-grade classes are taught.  When requested by the State Regents, the State Board of Education shall assist the State Regents to ensure the designation of contact persons.

C.  Students who qualify on the basis of financial need according to the standards and provisions promulgated by the Oklahoma State Regents for Higher Education shall be given the opportunity throughout the eighth-, ninth-, and tenth-grade years to enter into participation in the program by agreeing to, throughout the remainder of their school years:

1.  Attend school regularly and do homework regularly;

2.  Refrain from substance abuse;

3.  Refrain from commission of crimes or delinquent acts;

4.  Have school work and school records reviewed by mentors designated pursuant to the program;

5.  Provide information requested by the Oklahoma State Regents for Higher Education or the State Board of Education; and

6.  Participate in program activities.

The contact person at the school shall maintain the agreements, which shall be executed on forms provided by the Oklahoma State Regents for Higher Education and managed according to regulations promulgated by the Oklahoma State Regents for Higher Education, and the contact person shall monitor the student's compliance with the terms of the agreement.  The Oklahoma State Regents for Higher Education are authorized to process student agreements and verify compliance with the agreements.  Students failing to comply with the terms of the agreement shall not be eligible for the awards provided in Section 2604 of this title.

D.  A student shall not be found to be in financial need for purposes of the Oklahoma Higher Learning Access Program if the income from taxable and nontaxable sources of the student's parent(s) exceeds Fifty Thousand Dollars ($50,000.00) per year.  The student's financial qualification shall be certified by the contact person at the school or by the Oklahoma State Regents for Higher Education on the agreement form provided by the Oklahoma State Regents for Higher Education; the form shall be retained in the student's permanent record and a copy forwarded to the Oklahoma State Regents for Higher Education.

E.  Agreements shall be witnessed by the student's parent, custodial parent, or guardian, who shall further agree to:

1.  Assist the student in achieving compliance with the agreements;

2.  Confer, when requested to do so, with the school contact person, other school personnel, and program mentors;

3.  Provide information requested by the Oklahoma State Regents for Higher Education or the State Board of Education; and

4.  Assist the student in completing forms and reports required for program participation, making applications to institutions and schools of higher learning, and filing applications for student grants and scholarships.

F.  The Oklahoma State Regents for Higher Education shall promulgate rules for the determination of student compliance with agreements made pursuant to this section.

G.  The Oklahoma State Regents for Higher Education shall designate personnel to coordinate tracking of program records for the years when students participating in the program are still in the public schools, provide staff development for contact persons in the public schools, and provide liaison with the State Board of Education and local organizations and individuals participating in the program.

H.  The school district where an Oklahoma Higher Learning Access Program student is enrolled when the student begins participation in the program and any subsequent school district where the student enrolls shall forward information regarding the student's participation in the program to a school to which the student transfers upon the school's request for the student's records.

I.  Students participating in the Oklahoma Higher Learning Access Program shall provide their social security number or their student identification number used by their school to the Oklahoma State Regents for Higher Education.  The Regents shall keep the numbers confidential and use them only for administrative purposes.

Added by Laws 1992, c. 353, § 5, eff. July 1, 1992.  Amended by Laws 1994, c. 153, § 4, emerg. eff. May 3, 1994; Laws 1995, c. 322, § 30, eff. July 1, 1995; Laws 1996, c. 119, § 2, eff. July 1, 1996; Laws 1997, c. 74, § 2, eff. July 1, 1997; Laws 1999, c. 190, § 3; Laws 2000, c. 232, § 15, eff. July 1, 2000; Laws 2003, c. 134, § 1, eff. July 1, 2003.

§70-2610.  Repealed by Laws 2002, c. 99, § 5, eff. July 1, 2002.

§70-2611.  Repealed by Laws 2002, c. 99, § 5, eff. July 1, 2002.

§70-2612.  Repealed by Laws 2002, c. 99, § 5, eff. July 1, 2002.

§70-2613.  Repealed by Laws 2002, c. 99, § 5, eff. July 1, 2002.

§70-2620.  Short title.

Sections 2620 through 2626 of this title and Section 12 of this act shall be known and may be cited as the "Tulsa Reconciliation Education and Scholarship Act".

Added by Laws 2001, c. 315, § 14.  Amended by Laws 2002, c. 395, § 5, eff. Nov. 1, 2002.

§70-2621.  Tulsa Reconciliation Education and Scholarship Program.

There is hereby created the Tulsa Reconciliation Education and Scholarship Program.  The purpose of the program is to provide a scholarship award to residents of the Tulsa School District, which was greatly impacted both socially and economically by the civil unrest that occurred in the City of Tulsa during 1921.  Beginning with the 2002-2003 school year, or as soon thereafter as practicable, and subject to the availability of funds, the program shall each year make scholarships available to qualified residents of the Tulsa School District, who meet the criteria set forth in Sections 2623 and 2624 of this title, and who are intending to pursue studies at an institution of higher education in The Oklahoma State System of Higher Education or a private institution of higher education, or who are intending to pursue studies in a postsecondary career technology education program.  The scholarship shall be an amount of not more than the equivalent of the average amount of resident tuition for which an eligible Tulsa Reconciliation Education and Scholarship Program participant enrolled at an institution in The Oklahoma State System of Higher Education or a postsecondary career technology education program, whichever is applicable, is obligated to pay.  The scholarship shall be paid as provided for in Section 2625 of this title.  The further purpose of this program is to establish and maintain a variety of educational support services whereby residents who qualify for the program will be prepared for success in postsecondary endeavors.

Added by Laws 2001, c. 315, § 15.  Amended by Laws 2002, c. 395, § 6, eff. Nov. 1, 2002.

§70-2622.  Definitions.

As used in the Tulsa Reconciliation Education and Scholarship Act:

1.  "Resident" means a person of any age who has resided within the Tulsa School District for not less than two (2) years prior to applying for participation in the Tulsa Reconciliation Education and Scholarship Program;

2.  "Private institution" means a private institution of higher learning located within this state which is accredited pursuant to Section 4103 of this title; and

3.  "Postsecondary career technology education program" means a postsecondary vocational-technical program or course that is eligible for Title IV federal student aid and is offered through a technology center school.

Added by Laws 2001, c. 315, § 16.  Amended by Laws 2002, c. 395, § 7, eff. Nov. 1, 2002.

§70-2623.  Qualifications.

A.  Subject to the availability of funds, the Oklahoma State Regents for Higher Education may annually award a maximum of three hundred full-time-equivalent scholarships for the Tulsa Reconciliation Education and Scholarship Program to residents of the Tulsa School District.

B.  To qualify for a scholarship, an applicant shall satisfy the following criteria:

1.  The family income of the applicant from taxable sources is not more than Seventy Thousand Dollars ($70,000.00) per year;

2.  The applicant attended a Tulsa public school where seventy-five percent (75%) or more of the students enrolled in the school qualify for the free and reduced lunch program; and

3.  The applicant resides in a census block area within the Tulsa School District where thirty percent (30%) or more of the residents are at or below the poverty level established by the United States Bureau of the Census.

C.  The Regents may consider as a factor, when determining the order of preference of applicants, whether an applicant is a direct lineal descendant of a person who resided in the Greenwood Area in the City of Tulsa between April 30, 1921, and June 1, 1921.  If the Regents use descent as a preference factor, it shall be applied to all applicants regardless of race.  The applicants shall be required to present verifiable documentation of their lineage.  The Oklahoma Historical Society shall verify the authenticity and accuracy of the documentation submitted by an applicant and shall establish the boundaries of the Greenwood Area.  Verifiable documentation shall include, but not be limited to the following:

1.  Family records including family bibles, vital records, correspondence, memoirs, journals, diaries, unrecorded deeds, diplomas, certificates, or testimonials;

2.  Public records including censuses, government records, military records, pensions, land bounty records, passport applications, passenger lists, original grants, naturalization or immigration records, records of entry, or state, province, or local records; or

3.  Institutional records including church records, cemetery records and inscriptions, education institutions, insurance records, or societies and fraternal organizations.

D.  The Regents shall promulgate rules establishing the application requirements for the program and the system for evaluating applications based on the preference factors.

E.  Applicants shall also meet the eligibility criteria established in Section 2624 of this title.

F.  The Oklahoma State Regents for Higher Education shall also be authorized to annually award scholarships for the Tulsa Reconciliation Education and Scholarship Program to two students at each of the high schools in the Tulsa School District for the purpose of preserving awareness of the history and meaning of the civil unrest that occurred in Tulsa in 1921.  The following provisions shall apply to the scholarship provided in this subsection:

1.  Notwithstanding the provisions of subsection B of this section, eligibility for the scholarships awarded pursuant to this subsection shall be:

a. enrollment in the appropriate high school,

b. family income of the applicant from taxable sources not to exceed Seventy Thousand Dollars ($70,000.00) per year,

c. satisfaction of the criteria specified in Section 2624 of this title, and

d. any other relevant criteria determined by the Oklahoma State Regents for Higher Education;

2.  The State Regents shall involve the administration of the Tulsa School District in the selection process;

3.  The award shall be limited to a one-year full-time-equivalent period.  Following successful completion of such award, recipients who meet the criteria provided in subsection B of this section shall be eligible to apply and be considered for continued participation in the full Tulsa Reconciliation Education and Scholarship Program.  Any student subsequently awarded such scholarship shall have the duration of the scholarship provided pursuant to this subsection deducted from the limits set in subsection D of Section 2625 of this title;

4.  The award may only be funded with state funds appropriated to the Tulsa Reconciliation Education and Scholarship Trust Fund and income therefrom, and shall be made subject to the availability of such funds; and

5.  The awards made pursuant to this subsection shall be included within the maximum number of scholarships specified in subsection A of this section.

Added by Laws 2001, c. 315, § 17.  Amended by Laws 2002, c. 395, § 8, eff. Nov. 1, 2002.

§70-2624.  Eligibility to participate in program - Requirements.

A.  To be eligible to participate in the Tulsa Reconciliation Education and Scholarship Program and to qualify for an award, a resident shall:

1.  Have satisfied admission standards as determined by the Oklahoma State Regents for Higher Education for the appropriate type of institution or, if attending a private institution of higher education, have satisfied admission standards as determined by the private institution.  No resident participating in the Tulsa Reconciliation Education and Scholarship Program shall be admitted into an institution of higher education by special admission standards; and

2.  Have secured admission to, and enrolled in, an institution which is a member of The Oklahoma State System of Higher Education, a private institution of higher education, or a postsecondary career technology education program.

B.  To retain eligibility while pursuing the program of higher learning in which enrolled, the participant shall:

1.  Maintain good academic standing and satisfactory academic progress according to standards of the Oklahoma State Regents for Higher Education; and

2.  Comply with the standards related to maintenance of eligibility as promulgated by the Oklahoma State Regents for Higher Education or the State Board of Career and Technology Education.

C.  The Oklahoma State Regents for Higher Education shall promulgate rules relating to maintenance of eligibility under this act by a participant.

Added by Laws 2001, c. 315, § 18.  Amended by Laws 2002, c. 395, § 9, eff. Nov. 1, 2002.

§70-2625.  Amount of awards - Set-asides.

A.  Subject to the availability of funds, an amount of not more than the equivalent of the average amount of resident tuition for which an eligible Tulsa Reconciliation Education and Scholarship Program participant enrolled in an institution in The Oklahoma State System of Higher Education, or enrolled in a postsecondary career technology education program, whichever is applicable, is obligated to pay shall be awarded by allocation from the Tulsa Reconciliation Education and Scholarship Trust Fund.

B.  Subject to the availability of funds, for each eligible Tulsa Reconciliation Education and Scholarship Program participant enrolled at a private institution of higher education, the Oklahoma State Regents for Higher Education shall award from the Tulsa Reconciliation Education and Scholarship Trust Fund an amount of not more than the equivalent of the average amount of resident tuition for which the participant would be eligible if the participant were enrolled in a program at a institution of The Oklahoma State System of Higher Education.

C.  Subject to the availability of funds, an amount of not more than the equivalent of the average amount of tuition for which an eligible Tulsa Reconciliation Education and Scholarship Program participant enrolled in a postsecondary career technology education program is obligated to pay shall be awarded by allocation from the Tulsa Reconciliation Education and Scholarship Trust Fund.  The allocation shall not exceed the amount a participant would have received for enrollment at a two-year institution within The Oklahoma State System of Higher Education.

D.  Benefits awarded under the Tulsa Reconciliation Education and Scholarship Program shall not be allowed for courses or other postsecondary units taken in excess of the requirements for completion of a baccalaureate program or taken more than five (5) years after the student's first semester of participation in the program.  The Oklahoma State Regents for Higher Education may award the Tulsa Reconciliation Education and Scholarship Program benefits for courses of postsecondary units taken more than five (5) years after the student's first semester of participation in the program only in hardship circumstances.  No Tulsa Reconciliation Education and Scholarship Program participant may receive benefits beyond a cumulative time period of five (5) years.  The Oklahoma State Regents for Higher Education may establish a maximum limit on the number of courses or other postsecondary units to which Tulsa Reconciliation Education and Scholarship Program benefits will apply.  An award to an eligible Tulsa Reconciliation Education and Scholarship Program participant who is enrolled in a postsecondary career technology education program may be used to pay for both career technology education and college work if both are required by the program.

E.  Benefits awarded under the Tulsa Reconciliation Education and Scholarship Program shall be awarded to not more than 300 eligible participants annually, subject to the amount of funds available for the program and the number of eligible participants.  Subject to the provisions of subsection F of this section, if funds are not sufficient to provide awards for the maximum number of eligible participants each year, the Oklahoma State Regents for Higher Education shall make awards on the basis of need.  The Oklahoma State Regents for Higher Education shall take into consideration other grants and scholarships received by an eligible student when making awards.  If an eligible student receives other grants and scholarships, the benefits awarded under the Tulsa Reconciliation Education and Scholarship Program may cover any additional educational costs not covered by the other grants and scholarships.  If the family of an eligible Tulsa Reconciliation Education and Scholarship Program participant may qualify for the federal Hope Scholarship or Lifetime Learning tax credit as provided for in the Taxpayer Relief Act of 1997, P.L. No. 105-34, the participant may elect to use the award allowed by this section to pay for fees, required textbooks or materials and, if any funds remain, to pay for room and board instead of resident tuition.

F.  The Oklahoma State Regents for Higher Education may, at the time an award is made on behalf of a Tulsa Reconciliation Education and Scholarship Program participant, set aside in the Tulsa Reconciliation Education and Scholarship Trust Fund funds for the full commitment made to such Tulsa Reconciliation Education and Scholarship Program participant.  For all academic years, participants who have previously received awards under the provisions of the Tulsa Reconciliation Education and Scholarship Act and who have continued at all times to fulfill the requirements for eligibility to receive awards provided pursuant to this program shall be given an absolute priority for continued financial support by the Tulsa Reconciliation Education and Scholarship Program superior to any residents who are applying for such benefits for the first time.

Added by Laws 2001, c. 315, § 19.  Amended by Laws 2002, c. 395, § 10, eff. Nov. 1, 2002.

§70-2626.  Tulsa Reconciliation Education and Scholarship Trust Fund.

A.  There is hereby created a trust fund to be known as the "Tulsa Reconciliation Education and Scholarship Trust Fund".  The trust fund shall be managed and controlled by a board of trustees.  The Oklahoma State Regents for Higher Education shall constitute the board of trustees of the Trust Fund.

B.  The State Regents shall utilize said Trust Fund to implement the provisions of the Tulsa Reconciliation Education and Scholarship Act.

C.  The Trust Fund capital shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund, monies transferred from the donations from taxpayers pursuant to Section 12 of this act, and any monies or assets contributed to the Trust Fund from any other source, public or private.

D.  The board of trustees shall invest the trust capital in a reasonable and prudent manner which, consistent with any long-term investment needs, will produce the greatest trust income over the term of the investment while preserving the trust capital.  All trust income shall be reinvested into the trust fund except for the purposes of awarding scholarships pursuant to the Tulsa Reconciliation Education and Scholarship Act.

E.  The Regents shall adopt rules for accomplishing transfer of funds from the Tulsa Reconciliation Education and Scholarship Trust Fund to the appropriate institutional Educational and General Operations Revolving Funds, as provided in Section 3901 of this title, to private institutions of higher education, and to the appropriate technology center school.  Allocations from the Trust Fund may be made only for the purpose of covering the scholarship award of eligible participants.  No portion of the Trust Fund may be used or allocated for administrative or operating expenses of any higher education institution or technology center school.

Added by Laws 2001, c. 315, § 20.  Amended by Laws 2002, c. 395, § 11, eff. Nov. 1, 2002.

§70-2627.  Donation of income tax refund for scholarships.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2002, and each state corporate tax return form for tax years beginning after December 31, 2002, an opportunity for the taxpayer to donate from a tax refund for the benefit of scholarships pursuant to the Tulsa Reconciliation Education and Scholarship Trust Fund.

B.  The monies generated from donations made pursuant to subsection A of this section shall be used by the board of trustees of the Trust Fund for purposes set forth by the Tulsa Reconciliation Education and Scholarship Act.

C.  All monies generated pursuant to the provisions of subsection A of this section shall be paid to the State Treasurer and placed to the credit of the Tulsa Reconciliation Education and Scholarship Trust Fund.

Added by Laws 2002, c. 395, § 12, eff. Nov. 1, 2002.

§70-2630.  Short title.

This act shall be known and may be cited as the "Oklahoma Tuition Equalization Grant Act".

Added by Laws 2003, c. 207, § 1, eff. July 1, 2003.

§70-2631.  Purpose.

There is hereby created the Oklahoma Tuition Equalization Grant Program.  The purpose of this program is to maximize use of existing educational resources and facilities within this state, both public and private.  To accomplish this purpose, the Oklahoma State Regents for Higher Education are authorized to award Oklahoma Tuition Equalization Grants to Oklahoma residents enrolled as undergraduate students in a private or independent institution of higher education that is located in this state and approved by the State Regents pursuant to this act.

Added by Laws 2003, c. 207, § 2, eff. July 1, 2003.

§70-2632.  Eligibility requirements - Application - Eligible institutions - Permitted courses and programs.

A.  To be eligible for an Oklahoma Tuition Equalization Grant, a student shall:

1.  Be an Oklahoma resident as defined by the Oklahoma State Regents for Higher Education;

2.  Have enrolled as a full-time undergraduate student in an eligible institution of higher education as prescribed in subsection D of this section;

3.  Meet the income eligibility level, which is the student's parents' income from taxable and nontaxable sources which shall not be more than Fifty Thousand Dollars ($50,000.00) per year or the student's income if the student is independent and self-supporting as determined by the State Regents consistent with federal financial aid regulations;

4.  Pay more tuition than is required at a comparable public institution of higher education and pay no less than the regular tuition required of all students enrolled at the institution where the student is enrolled; and

5.  Maintain at least minimum standards of academic performance as required by the enrolling institution.

B.  The enrolling institution shall forward a completed student application, documentation of full-time enrollment status, and certification of resident status to the State Regents no later than October 15 for the fall semester and March 15 for the spring semester of each academic year.

C.  Subject to the availability of funds in the Oklahoma Tuition Equalization Grant Trust Fund, an Oklahoma Tuition Equalization Grant in the amount of Two Thousand Dollars ($2,000.00) per academic year, or One Thousand Dollars ($1,000.00) per academic semester shall be awarded by the State Regents by allocation from the Oklahoma Tuition Equalization Grant Trust Fund, beginning with eligible students enrolled in the 2003-2004 school year.  No grants pursuant to this act shall be provided to students for attending summer terms or intersessions.

D.  The State Regents shall implement policies and procedures for the administration of this act.  The State Regents shall approve as eligible institutions of higher education only those private or independent, not-for-profit colleges or universities that are domiciled within this state, meet approved program and accreditation standards as determined by the State Regents, and are fully accredited by the Higher Learning Commission of the North Central Association on Colleges and Schools.

E.  If funds are not sufficient in the Oklahoma Tuition Equalization Grant Trust Fund to provide grants for all eligible applicants, the State Regents shall award grants on the basis of need and take into consideration other grants and scholarships received by an eligible applicant when awarding grants.  Students who have previously received a tuition equalization grant and who continue to meet the requirements for eligibility shall have absolute priority for continued financial support superior to any student who is applying for a grant for the first time.

F.  Students enrolling as first-time freshmen for the 2003-2004 school year shall be the first class of students eligible to apply for Oklahoma Tuition Equalization Grants.  In subsequent years, all previously eligible students and the first-time enrolling freshmen students shall be entitled to apply for a grant pursuant to this section.  Beginning in the 2007-2008 school year, all eligible students shall be entitled to apply for a grant pursuant to this section.

G.  A grant provided by this section shall not be allowed for courses or other postsecondary units taken in excess of the requirements for completion of a baccalaureate program or taken more than five (5) years after the student's first semester of postsecondary enrollment.  The State Regents may award an Oklahoma Tuition Equalization Grant for courses of postsecondary units taken more than five (5) years after the student's first semester of postsecondary enrollment only in hardship circumstances; provided, however, no Oklahoma Tuition Equalization Grant recipient may receive benefits beyond a cumulative time period of five (5) years.

H.  On or before February 1st after the first semester in which grants are awarded pursuant to this act and every year thereafter, the State Regents shall provide a report to the Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives to include, but not be limited to the number of students awarded grants, grade point average, persistence rates, degree completion rates, demographic data, and any other indicators the State Regents deem appropriate.

Added by Laws 2003, c. 207, § 3, eff. July 1, 2003.

§703101.  Title of act.

This Act shall be known as the Oklahoma Higher Education Code.

Laws 1965, c. 396, § 101.

§703102.  Meaning of certain terms as used in act.

As used in this act, unless the context clearly indicates that a different meaning is intended:

(a) "Code" means this act.

(b) "State System" means the Oklahoma State System of Higher Education referred to in Section 1, Article XIIIA, Oklahoma Constitution.

(c) "State Regents" means the Oklahoma Regents for Higher Education, the coordinating board of control, established by Section 2, Article XIIIA, Oklahoma Constitution.

(d) "State educational institution" means any institution supported wholly or in part by direct legislative appropriations and offering courses of education of any kind beyond or in addition to the twelfth grade, or its equivalent, as such grade is generally understood and accepted in the public school system of Oklahoma, whether called a university, college, junior college, school or academy.

(e) "Private educational institution" means any private, denominational or other institution of the same type as a state educational institution except that it is not supported wholly or in part by direct legislative appropriations.

(f) "Board of Regents" means the board or body designated by the Oklahoma Constitution or by this Code as the board of regents or governing board of a state educational institution.

Laws 1965, c. 396, § 102.

§70-3103.  Agency of state educational institution.

For the purposes of this Code, each of the following shall be deemed an agency and an integral part of the University of Oklahoma: the Health Sciences Center, the Law Center, the Oklahoma Geological Survey, and OU-Tulsa; and each of the following shall be deemed an agency and an integral part of Oklahoma State University: the College of Veterinary Medicine, the College of Osteopathic Medicine, the Agricultural Experiment Station, the Agricultural Extension Division, the campus located at Oklahoma City, and the Technical Branch located at Okmulgee.

Added by 1965, c. 396, § 103, eff. July 1, 1965.  Amended by Laws 1988, c. 137, § 5, eff. July 1, 1988; Laws 2002, c. 194, § 1, eff. July 1, 2002; Laws 2004, c. 400, § 1.

§70-3201.  Institutions comprising The Oklahoma State System of Higher Education.

The following state educational institutions shall be members of The Oklahoma State System of Higher Education:  University of Oklahoma, Oklahoma State University, Langston University, Oklahoma Panhandle State University, Murray State College, Connors State College, Cameron University, Eastern Oklahoma State College, Northeastern Oklahoma Agricultural and Mechanical College, University of Central Oklahoma, East Central University, Northeastern State University, Northwestern Oklahoma State University, Southeastern Oklahoma State University, Southwestern Oklahoma State University, University of Science and Arts of Oklahoma, Rogers State University, Carl Albert State College, Redlands Community College, Northern Oklahoma College, Oklahoma City Community College, Rose State College, Seminole State College, Tulsa Community College, and Western Oklahoma State College.

Added by Laws 1965, c. 396, § 201, eff. July 1, 1965.  Amended by Laws 1965, c. 510, § 1, eff. July 21, 1965; Laws 1982, c. 62, § 1, operative July 1, 1982; Laws 1982, c. 285, § 1, operative July 1, 1982; Laws 1990, c. 218, § 3, eff. July 1, 1991; Laws 1991, c. 61, § 1, eff. Sept. 1, 1991; Laws 1992, c. 223, § 1, eff. July 1, 1992; Laws 1996, c. 171, § 1, emerg. eff. May 14, 1996; Laws 1996, c. 276, § 1, emerg. eff. May 30, 1996; Laws 1999, c. 274, § 4, eff. June 1, 1999; Laws 2002, c. 194, § 2, eff. July 1, 2002.

§703201.1.  Veterinary Medicine Teaching Hospital redesignated as Oklahoma State Veterinary Medicine Teaching Hospital.

The Veterinary Medicine Teaching Hospital located at Oklahoma State University is hereby officially named and shall only be known and referred to as the Oklahoma State Veterinary Medicine Teaching Hospital.  The Oklahoma State Regents for Higher Education, the Board of Regents for Oklahoma Agricultural and Mechanical Colleges, and the administration of Oklahoma State University shall take such action as deemed necessary to implement the provisions of this section immediately upon its passage and approval.

Laws 1981, c. 253, § 19, emerg. eff. June 24, 1981.

§703202.  Oklahoma State Regents for Higher Education  Appointment of members  Eligibility  Removal  Vacancies.

(a) The Oklahoma State Regents for Higher Education, referred to in this section as the Board, established by Section 2, Article XIIIA, Oklahoma Constitution, shall consist of nine (9) members appointed by the Governor by and with the advice and consent of the Senate.  Provided, that persons now serving on such Board shall be members of and shall continue to serve on the Board for the terms for which they were appointed.

(b) Members shall be citizens of the state, not less than thirtyfive (35) years of age, and shall not be employees or members of the staff or governing board of any constituent member of the State System; and no official or employee of the State of Oklahoma shall be eligible to serve on such Board.  Not more than four members shall be from the same profession or occupation; and not more than three graduates of any one institution in the State System shall be eligible to serve as members during the same period of time.  Not more than two members shall be from the same congressional district at the time said members are appointed; provided, if a county is divided among three (3) or more congressional districts, said limit shall not apply to members from that county; rather, there shall be a limit of not more than two (2) members from that county.

(c) Appointments shall be to numbered positions on the Board, and the terms of members of the Board shall be, as follows:

(1) Position No. 1.  The term of office of one member shall expire on the 16th day of May, 1966, and each nine (9) years thereafter.

(2) Position No. 2.  The term of office of one member shall expire on the 16th day of May, 1967, and each nine (9) years thereafter.

(3) Position No. 3.  The term of office of one member shall expire on the 16th day of May, 1968, and each nine (9) years thereafter.

(4) Position No. 4.  The term of office of one member shall expire on the 16th day of May, 1969, and each nine (9) years thereafter.

(5) Position No. 5.  The term of office of one member shall expire on the 16th day of May, 1970, and each nine (9) years thereafter.

(6) Position No. 6.  The term of office of one member shall expire on the 16th day of May, 1971, and each nine (9) years thereafter.

(7) Position No. 7.  The term of office of one member shall expire on the 16th day of May, 1972, and each nine (9) years thereafter.

(8) Position No. 8.  The term of office of one member shall expire on the 16th day of May, 1973, and each nine (9) years thereafter.

(9) Position No. 9.  The term of office of one member shall expire on the 16th day of May, 1974, and each nine (9) years thereafter.

(d) Members shall be removable only for cause, as provided by law for the removal of officers not subject to impeachment.

(e) Vacancies on the Board shall be filled by the Governor, for the unexpired term, by and with the advice and consent of the Senate.

Laws 1965, c. 396, § 202.  Amended by Laws 1990, c. 257, § 14, emerg. eff. May 23, 1990.

§703203.  State Regents  Oaths  Travel expenses  Recommendations for employment prohibited.

(a) Each member of the State Regents shall take and subscribe to the oaths required of state officials generally.

(b) Each member of the State Regents shall be allowed necessary travel expenses, as may be approved by the State Regents pursuant to the State Travel Reimbursement Act.

(c) No member or employee of the State Regents shall directly or indirectly recommend to any state educational institution, or official or board of regents thereof, the employment of any person by such institution.  Any violation of this paragraph by any such member or employee shall constitute a cause for his removal from office.

Amended by Laws 1985, c. 178, § 59, operative July 1, 1985.

§703204.  State Regents  Body corporate  Official seal  officers  Terms  Powers and duties  Proceedings.

(a) The State Regents shall be a body corporate, and shall adopt an official seal; and all contracts, official documents, awards, degrees or other papers or instruments issued by the State Regents and requiring the official signature of the State Regents shall have the impression of such seal.

(b) The State Regents shall annually elect from its membership a chairman, vicechairman, secretary, and assistant secretary, each of whom shall serve for a term of one (1) fiscal year.  The chairman shall be the presiding officer of the State Regents.  He shall, on behalf of the State Regents, subscribe the official name thereof, and the secretary shall affix the official seal to all contracts, official documents, awards, degrees or other papers or instruments issued by the State Regents and requiring the official signature of the State Regents.  In the absence, disqualification or disability of the chairman or secretary to act, the vicechairman and assistant secretary shall perform the duties of such respective officers.  The officers of the State Regents shall have such other powers and perform such other duties as may be prescribed by the State Regents, which shall also adopt such rules and regulations as it deems necessary to govern its proceedings and the conduct of its business.

Laws 1965, c. 396, § 204; Laws 1980, c. 159, § 23, emerg. eff. April 2, 1980.

§703205.  State Regents  Quarters  Personnel  Employee benefits  Revolving fund  Disbursements.

(a)  The Oklahoma State Regents for Higher Education shall be furnished suitablepermanent quarters by the Oklahoma Capitol Improvement Authority for which the State Regents shall pay an appropriate rental charge and shall appoint and fix the duties and compensation of such personnel as the State Regents deems necessary to perform its functions and duties.  Until such time as space can be provided by the Oklahoma Capitol Improvement Authority the Office of Public Affairs shall provide quarters for the State Regents without rental charge.  The State Regents may establish and maintain plans for tenure and retirement of its employees and for payment of deferred compensation of such employees, and may provide hospital and medical benefits, accident, health, and life insurance, and annuity contracts for such employees, and pay for all or part of the cost thereof, with funds available for payment of its operating expenses.

(b)  Monies received by the State Regents for payment of the cost of maintaining offices, payment of personnel, and other operating expenses shall be deposited in a special fund in the State Treasury, to be known as the "Oklahoma State Regents for Higher Education Revolving Fund".  Such fund shall be a continuing fund not subject to appropriation by the Legislature, and shall be subject to expenditure by and shall be paid out upon the order of the State Regents at such times and in such amounts as the State Regents may direct.  Disbursements from such revolving fund shall be by state warrants issued by the State Treasurer.

Amended by Laws 1983, c. 304, § 70, eff. July 1, 1983.

§703205.5.  State Regents  Student advisory board  Members  Selection.

A.  There is hereby established the student advisory board to the Oklahoma State Regents for Higher Education.  The board shall be advisory in nature and shall represent the student viewpoint and interests to the Oklahoma State Regents for Higher Education.

B.  The board shall be composed of seven (7) members.  Members shall be elected to serve oneyear terms by a vote of delegates to the Oklahoma Student Government Association annual meeting.

C.  The members shall be enrolled in at least twelve (12) semester credit hours and maintaining a minimum cumulative grade point average of 2.8 on a 4.0 point scale and shall be attending the type of institution which the member is elected to represent.

D.  Members shall be selected as follows:

1.  Two members shall be elected at large to represent the comprehensive universities within The Oklahoma State System of Higher Education;

2.  Two members shall be elected at large to represent the regional and senior universities within The Oklahoma State System of Higher Education;

3.  Two members shall be elected at large to represent the junior colleges within The Oklahoma State System of Higher Education; and

4.  One member shall be elected at large to represent the accredited independent colleges and universities.

E.  Members shall take office at the May meeting of the State Regents for Higher Education.

Added by Laws 1988, c. 137, § 1, eff. Nov. 1, 1988.

§703205.6.  Student advisory board  Representative to meetings of State Regents  Legislative intent.

The student advisory board shall designate a representative who may attend all regularly scheduled meetings of the Oklahoma State Regents for Higher Education.  It is the intention of the Oklahoma Legislature that the Oklahoma State Regents for Higher Education grant speaking privileges to the members of the student advisory board.

Added by Laws 1988, c. 137, § 2, eff. Nov. 1, 1988.

§70-3206.  State Regents - Powers and duties.

As provided in Article XIII-A of the Constitution of Oklahoma, the State Regents shall constitute a coordinating board of control for all state educational institutions, with the following specific powers:

(a)  It shall prescribe standards of higher education applicable to each institution.

(b)  It shall determine the functions and courses of study in each of the institutions to conform to the standards prescribed.

(c)  It shall grant degrees and other forms of academic recognition for completion of the prescribed courses in all of such institutions.

(d)  It shall recommend to the State Legislature the budget allocations to each institution.

(e)  It shall have the power to recommend to the Legislature proposed fees for all of such institutions, and any such fees shall be effective only within the limits prescribed by the Legislature, after taking due cognizance of expressed legislative intent.

(f)  It shall allocate funds to each institution according to its needs and functions from appropriations made by the Legislature.

(g)  It may coordinate private, denominational and other institutions of higher learning with the State System under regulations set forth by the State Regents.

Among other powers and duties, the State Regents shall:

(h)  Prescribe standards for admission to, retention in, and graduation from state educational institutions.

(i)  Accept federal funds and grants and use the same in accordance with federal requirements; and accept and disburse grants, gifts, devises, bequests and other monies and property from foundations, corporations and individuals; and establish, award and disburse scholarships and scholarship funds and rewards for merit from any funds available for such purpose.

(j)  Allocate revolving and other non-state-appropriated educational and general funds.

(k)  Transfer from one institution to another any property belonging to such institution when no longer needed by it and when needed by another institution to accomplish its functions.

(l)  Prepare and publish annually a report to the Governor, the Legislature, and institutions, setting forth the progress, needs, and recommendations of state educational institutions and of the State Regents; conduct studies, surveys and research projects to gather information about the needs of state educational institutions and make such additional reports and recommendations as it deems necessary or as the Governor or the Legislature may direct, and publish such information obtained as may be considered worthy of dissemination.

(m)  Any monies which it is authorized to invest shall be invested with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

(n)  Issue, on behalf of institutions within The Oklahoma State System of Higher Education, other than the University of Oklahoma and Oklahoma State University, and with the powers enumerated by this act, its obligations for purposes of such capital projects as the Regents may deem to be proper for the benefit of such institutions.  The obligations issued pursuant to the authority of this paragraph shall be part of a comprehensive program for capital maintenance of such institutions and the obligations shall be special and limited obligations of the Oklahoma State Regents for Higher Education and shall not constitute general obligations of the State of Oklahoma.

(o)  Exercise all powers necessary or convenient to accomplish the purposes and objectives of Article XIII-A of the Constitution of Oklahoma.

Added by Laws 1965, c. 396, § 206, eff. July 1, 1965.  Amended by Laws 1997, c. 99, § 15, emerg. eff. April 15, 1997; Laws 1998, c. 364, § 23, emerg. eff. June 8, 1998; Laws 2005, c. 2, § 13, emerg. eff. March 31, 2005.

§703206.1.  Uniform course numbering system to be established.

As provided in Article XIIIA of the Constitution of Oklahoma and the Oklahoma Higher Education Code, the Oklahoma State Regents for Higher Education shall prescribe a system of uniform course numbering for all State Educational Institutions within The Oklahoma State System of Higher Education.

Laws 1979, H.J.R.No.1016, § 1.

§703206.2.  Designation of course numbers.

All courses of study of the same subject matter, nature, character and content, as determined by the Oklahoma State Regents for Higher Education, and taught in state educational institutions within The Oklahoma State System of Higher Education shall be designated by identical course numbers.

Laws 1979, H.J.R.No.1016, § 2.

§70-3206.3.  Policies relating to research and development in technology in cooperation with private entities.

The Oklahoma State Regents for Higher Education shall:

1.  Establish, pursuant to the requirements of this paragraph, a model policy, which to the extent not inconsistent with this section may be adapted by the governing board of regents for each institution within The Oklahoma State System of Higher Education, regarding:

a. the use of facilities, whether consisting of real property, personal property, intangible personal property, or any combination of such properties, within The Oklahoma State System of Higher Education, for the purpose of conducting research, the principal purpose of which is to develop or refine a product, process or idea in cooperation with a private business entity in order to market the product, process or idea for profit,

b. the investment of value available to institutions within The Oklahoma State System of Higher Education, in private business entities or the receipt of royalty income from a private business entity, or both, in conjunction with research and development conducted on the premises of or with the assistance of institutions within The Oklahoma State System of Higher Education, its faculty, staff or students,

c. a method to inform the faculty, staff, students and third parties conducting research on the premises of or with the assistance of the faculty, staff or students of an institution within The Oklahoma State System of Higher Education of the policies developed pursuant to this paragraph, and

d. the extent to which professors and other faculty and students at institutions within The Oklahoma State System of Higher Education may acquire property interests in technology developed on the premises of or with the assistance of an institution within The Oklahoma State System of Higher Education or a property interest in the revenues derived by the sale, marketing, licensing or other disposition of technology by an institution within The Oklahoma State System of Higher Education or by a private business entity conducting research or engaged in the development of technology on the premises of or with the assistance of an institution within The Oklahoma State System of Higher Education; and

2.  Establish policies for institutions within The Oklahoma State System of Higher Education to:

a. encourage development of a product, process or idea, whether or not the product, process or idea is protectable under the intellectual property laws of the United States or of this state, and to encourage the institutions to take such actions as may be appropriate in order to promote the development of products, processes or ideas having a potential for the improvement or advancement of:

(1) medical technology,

(2) biotechnology,

(3) energy technology,

(4) telecommunications technology,

(5) chemical technology,

(6) industrial technology, and

(7) such other technologies as are deserving of the resources and assistance available through institutions and the faculty and students of institutions within The Oklahoma State System of Higher Education,

b. develop appropriate methods to maintain a system for recording the nature of research being conducted at institutions within The Oklahoma State System of Higher Education and the results of research having potential for protection pursuant to the intellectual property laws of the United States or of this state, and

c. develop a system to account for:

(1) expenses associated with research and development conducted on the premises of or with the assistance of an institution within The Oklahoma State System of Higher Education,

(2) the financial relationships, if any, established between those institutions and private business entities,

(3) the acquisition of equity interests in private business entities,

(4) the receipt of royalty income or other income related to the sale or other disposition of products, processes or ideas by institutions or private business entities with which the institution has established a financial arrangement,

(5) the gains or losses upon the sale or other disposition of equity interests in private business entities, and

(6) such other matters relating to the income and expenses associated with the research, development, intellectual property protection, marketing, distribution or other matters as the State Regents determine to be appropriate.

Added by Laws 1998, c. 211, § 2, emerg. eff. May 18, 1998.

§70-3206.4.  Ownership interest in private enterprise in exchange for research and development.

A.  The Legislature hereby specifically authorizes the board of regents for each of the institutions within The Oklahoma State System of Higher Education to own an equity interest in a private business enterprise if the equity interest is acquired through an exchange of value other than money and the exchange of value is made in connection with the development of technology by the private business enterprise through the use of facilities or resources or both of an institution within The Oklahoma State System of Higher Education.  Acquisition of an equity interest shall be permissible through the use of the facilities, premises or assets of an institution within The Oklahoma State System of Higher Education or through the use of faculty expertise or student expertise, including the value of time expended by faculty or students upon developing a technology in connection with a private business enterprise or private business entity.

B.  No state-appropriated monies shall be used or obligated to acquire an ownership interest in a private business enterprise except as authorized by the provisions of this section.

Added by Laws 1998, c. 211, § 3, emerg. eff. May 18, 1998.

§70-3206.5.  Repealed by Laws 2002, c. 2, § 25, emerg. eff. Feb. 15, 2002.

§70-3206.6.  Master lease program - Acquisition of personal property.

The Oklahoma State Regents for Higher Education may establish a master lease program to finance the acquisition of items of personal property as may be required by or useful to institutions and entities within The Oklahoma State System of Higher Education in order to achieve cost-saving efficiencies.  Except as provided by Section 5 of this act, the funds used by the Regents for the purposes authorized by this section shall be available for lease transactions having a minimum value of Fifty Thousand Dollars ($50,000.00) and a maximum value of Ten Million Dollars ($10,000,000.00).  Such leases shall have a term that is no more than the useful life of the personal property acquired by institutions pursuant to the provisions of this section, and, in no event, more than twenty (20) years.

Added by Laws 2002, c. 2, § 19, emerg. eff. Feb. 15, 2002.  Amended by Laws 2002, c. 448, § 2, emerg. eff. June 5, 2002; Laws 2005, c. 2, § 5, emerg. eff. March 31, 2005; Laws 2005, c. 218, § 4, emerg. eff. May 24, 2005.

§70-3206.6a.  Master lease program - Acquisition of and improvements to real property.

The Oklahoma State Regents for Higher Education may finance acquisition of or improvements to real property pursuant to the master lease program.  The funds used by the Regents for the purposes authorized by this section shall be available for lease transactions having a minimum value of Fifty Thousand Dollars ($50,000.00) and a maximum value of Twenty-five Million Dollars ($25,000,000.00).  Such leases shall have a term that is no more than the useful life of any real property or improvements acquired by institutions pursuant to the provisions of this section, and in no event, more than thirty (30) years.

Added by Laws 2005, c. 218, § 5, emerg. eff. May 24, 2005.

§70-3206.6b.  Master lease program - Revolving lease fund.

Within the master lease program, the Legislature hereby designates the sum of Twenty-five Million Dollars ($25,000,000.00) to be a permanent revolving lease fund to be funded by bonds to be issued under the master lease program.  It is the intent of the Legislature to make annual appropriations as may be necessary from the Oklahoma Education Lottery Trust Fund to retire such bonded indebtedness.  Such bonds may be issued on either a taxable or tax-exempt basis.  The lien on such Lottery Trust Fund revenues may be subordinate to other pledges of revenue from this fund.  Any bonds issued pursuant to this section shall not be subject to the provisions of Section 4 of Enrolled House Bill No. 1191 of the 1st Session of the 50th Oklahoma Legislature.

Added by Laws 2005, c. 218, § 6, emerg. eff. May 24, 2005.

§70-3207.  Repealed by Laws 1977, c. 1, § 4, emerg. eff. Jan. 13, 1977.

§70-3207.1.  Transfer of credits - Development of policies - Legislative intent.

A.  It is the intent of the Legislature that credits earned by students in any institution of higher education within The Oklahoma State System of Higher Education be fully accepted at any other institution of higher education within The Oklahoma State System of Higher Education and that the Oklahoma State Regents for Higher Education assume leadership in working with institutional faculty and administrators to ensure that students move smoothly from one level of education to another.  Objectives should include development of transfer policies and guides, degree sheets, course equivalencies, and common course numbering.

B.  It is the intent of the Legislature that institutions of higher education within The Oklahoma State System of Higher Education, private institutions accredited by the Oklahoma State Regents for Higher Education, technology center school districts, schools or training programs licensed, accredited, approved or regulated by any state agency, and private schools licensed by the Oklahoma Board of Private Vocational Schools be prohibited from placing statements in documents or brochures given to students or advertising in publications that credits earned at the institution, training program, or school are fully accepted at another institution or school without having a written agreement with the other institution or school stating that the credits will be fully accepted.

Added by Laws 1995, c. 184, § 1, eff. July 1, 1995.  Amended by Laws 1997, c. 231, § 1, eff. July 1, 1997; Laws 2003, c. 77, § 1, eff. July 1, 2003.

§703208.  Functions and courses of study  Hearings.

All functions and courses of study of the constituent institutions of the State System shall stand as they now are until changed with the approval or by order of the State Regents.  In the determination of the functions of the said constituent institutions, and the approval or disapproval of courses of study prescribed by them, the State Regents shall afford any and all institutions affected a full public hearing, after such notice as may be prescribed by the State Regents, before ordering any change, and shall allow sufficient time before final action is taken for the said institution or institutions to prepare and present its or their arguments and briefs in support of or in opposition to any such proposed change. Laws 1965 c. 396, Sec. 208.

Laws 1965, c. 396, § 208.

§703208.1.  American Sign Language  Intent of Legislature  Courses and credit.

It is the intent of the Legislature that American Sign Language be recognized as a foreign language.  Any institution in The Oklahoma State System of Higher Education may, in accordance with Section 3208 of Title 70 of the Oklahoma Statutes, offer courses in American Sign Language and grant credit for such courses in the same manner as provided for other foreign language courses.  Course credit earned by a student for American Sign Language classes taken in the public schools may be credited by an institution for purposes of meeting elective course entrance or graduation requirements or both entrance and graduation requirements.

Added by Laws 1982, c. 126, § 2, operative July 1, 1982.  Amended by Laws 1991, c. 201, § 2, emerg. eff. May 17, 1991.

§703209.  Endowments, gifts, bequests and indirect cost reimbursements.

A.  All endowments, gifts, bequests, and indirect cost reimbursements from sponsored grants and contracts given to, or received by, any constituent institution, and the income therefrom, shall belong to and be used only for and by the recipient institution.

B.  The State Regents shall not take into consideration either the principal or income of paid endowments, gifts and bequests, or any indirect cost reimbursements from sponsored grants and contracts in allocating the stateappropriated funds to such constituent institution, but shall allocate the stateappropriated funds to such institution as though such funds did not exist.

Amended by Laws 1987, c. 204, § 67, operative July 1, 1987; Laws 1989, c. 281, § 9, operative July 1, 1989.

§70-3210.  Appropriations - Allocations - Allotments - Reports.

(a)  All appropriations made by the Legislature for state educational institutions of the State System shall be made to the State Regents in consolidated form, indicating the amount appropriated from the General Revenue Fund and each special fund, without reference to the amount appropriated to any particular institution.  On April 1 of each year, or as soon thereafter as possible, but not later than June 15 of each year, the State Regents shall certify to the Director of State Finance such portions of the consolidated appropriation as they shall have allocated to each institution from the General Revenue Fund and each special fund for the next fiscal year and the amount of the allocation for each institution which is to be reserved for the purpose authorized by subsection B of Section 41.14 of Title 62 of the Oklahoma Statutes.  The Director of State Finance shall allocate the revenue deposited in the State Treasury to the credit of the General Revenue Fund to a cash account for each institution or special appropriation, and to any unallocated portion of such consolidated appropriations, on a percentage basis in the same manner as provided by law for allocations of cash to Legislative appropriations for other departments and institutions.

(b)  The State Regents may make additional allocations from the consolidated appropriation to any institution during the year but they shall not decrease the amount allocated to any institution during the year.  Where an additional allocation is made to an institution, the Director of State Finance shall make such adjustment by decreasing the consolidated appropriation balance and increasing the appropriation of the institution or institutions to which the additional allocation is made.  At the same time he shall make an adjustment between the cash accounts by reducing the consolidated cash account and increasing the institution's cash account, giving the institution or institutions credit in cash for that portion of revenue which has already been allocated to that portion of the consolidated appropriation transferred, thereby transferring the percentage of cash which belongs to the additional allocation made from the consolidated appropriation.  Thereafter, the Director of State Finance shall increase the revenue allocations to each of the educational institutions which have received additional allocations so that such allocations shall take into consideration the original allocation plus the additional allocation from the consolidated appropriation.  The State Regents may make additional allocations each month of the fiscal year but such allocations for all institutions shall be certified to the Director of State Finance at the same time and shall not take effect until the first day of the month following the month in which such additional allocations are certified to the Director of State Finance.  The cash allocated to all of the institutions shall never exceed the amount of revenue which would have been allocated to the consolidated appropriation had such consolidated appropriation never been divided.  The division of cash among the several institutions shall be considered a division of the revenue which would have been allocated to the consolidated account.

(c)  Both the cash allocations and the appropriation allotments shall be considered cumulative in that the balance unexpended or unencumbered at the end of any month of the fiscal year shall add to the amount allocated during the subsequent months so that the fiscal year shall be considered as a unit.

(d)  The appropriations allocated by the State Regents to each institution for the year on June 15 shall be set up in the same manner as other departments and institutions for contractual purposes except as otherwise provided in this section.

(e)  Financial documents arising from the appropriation allocations to each institution shall be filed with the Director of State Finance in the same manner and at the same time as is now provided by law.

(f)  Nothing contained in this section shall be construed to change existing laws relating to the apportionment of cash to Section 13 or New College Funds for each of the institutions which under present laws receive monies from such sources.  Provided, that nothing herein shall be construed to give the State Regents authority to take money from the revolving fund of one institution and give it to another institution.  Revolving funds of all of the constituent institutions shall operate as a continuing appropriation under the law creating each such revolving fund which allocates the revenue collected by each such institution to the revolving fund of that institution.  None of such institutions shall incur obligations against such revolving fund in excess of the unencumbered balance of surplus cash on hand.  Such revolving funds shall be nonfiscal year appropriations, and shall be disbursed by warrants issued by the State Treasurer.

(g)  No expenditure from any of the revolving funds of the various institutions shall be made for any purpose, except that for which said portion of said fund was specifically collected; provided, that when any portion of any of such revolving funds shall not be needed for the purpose for which the same was collected, the State Regents may, upon the request of the Board of Regents of any institution, authorize such Board of Regents to expend such unneeded balance of such revolving fund for any other purpose which, in the opinion of the State Regents, shall be necessary or desirable in the conduct of such institution.

(h)  The Director of State Finance shall make monthly reports to the institutions and agencies comprising the State System indicating, by classification of funds, the amounts allotted by the State Regents, the cumulative expenditures at the end of each month, the unexpended balances, the encumbrances outstanding, and the unencumbered balances at the end of the month.

(i)  The State Regents shall direct the disposition of such funds as the Legislature shall appropriate, which funds shall be allocated to the state educational institutions entitled thereto under the provisions of, and in accordance with, the Enabling Act and the Constitution of the State of Oklahoma, for the support of such state educational institutions.

Added by Laws 1965, c. 396, § 210.  Amended by Laws 1979, c. 47, § 80, emerg. eff. April 9, 1979; Laws 1999, c. 371, § 6, eff. July 1, 1999.

§703211.  Revolving Loan Fund of the Oklahoma State Regents for Higher Education.

(a) There is hereby created in the State Treasury a Revolving Loan Fund to be designated "Revolving Loan Fund of the Oklahoma State Regents for Higher Education."  Such fund shall be a continuing fund, and the State Regents may allocate on a loan basis any of the monies therein to any of the state educational institutions under their jurisdiction, for projects authorized by the Board of Regents of the institution and approved by the State Regents.

(b) Monies in such fund shall be disbursed by claims approved by the President of the institution to which the monies were allocated. The State Regents shall prescribe rules and regulations for the safekeeping and proper expenditure, repayment procedures, and reports covering the expenditure, of moneys used for projects authorized.

Laws 1965, c. 396, § 211.

§703212.  Private educational institutions  Coordination with state system.

Private educational institutions may become coordinated with the State System under regulations prescribed by the State Regents. No such institution, however, shall receive any financial aid out of any appropriations made by the Legislature and over which the State Regents may have control.

Laws 1965, c. 396, § 212.

§703213.  Ardmore Higher Education Program  Board of trustees.

A.  The Oklahoma State Regents for Higher Education shall make educational program resources at institutions in The Oklahoma State System of Higher Education available to the people in the Ardmore area.  The State Regents shall draw upon the educational programs of institutions best suited to provide the kind of educational programs needed and shall, in pursuance of Article XIIIA of the Constitution of Oklahoma and appropriate statutes, set the standards of education as they relate to the programs operated to assure that credits earned by students will be fully accepted at institutions of higher education to which the students may transfer the credit to apply toward an educational study objective.  The State Regents may establish appropriate funds and accounts, including a revolving fund, in the Office of State Finance for servicing the fiscal operations of the Ardmore Higher Education Program.  Such funds and accounts shall be subject to the direct supervision, management, and control of the board of trustees created by subsection B of this section.  The people locally shall provide suitable physical plant accommodations for the program.

B.  There is hereby created a board of ten (10) trustees to be appointed by the Governor by and with the consent of the Senate to serve as the administrative agency for the Ardmore Higher Education Program.  Such board shall be a body corporate and shall adopt and use an official seal.  The board so created shall have the authority to submit a budget annually to the Oklahoma State Regents for Higher Education, administer monies budgeted by the State Regents, negotiate agreements with institutions for courses and programs of study approved by the State Regents, provide educational facilities, recommend courses and programs to be offered by participating institutions, select a chief executive officer whose duties include the general coordination of approved programs and services and the selection of other appropriate nonteaching personnel.  The board of trustees is authorized to expend all monies allocated to the Ardmore Higher Education Program as may be necessary to perform the duties and responsibilities imposed upon the board by this section.  For purposes of acquiring and taking title to real and personal property from sources other than state appropriations, the board is authorized to enter into contracts and to adopt rules and regulations pertaining to such actions.  The initial nine (9) members shall serve their terms for the period to which originally appointed, in numbered positions having dates of expiration identical to the dates of expiration of the original appointments:

Position No. 1.  The term of office of one member shall expire on the 30th day of June, 1986, and each nine (9) years thereafter;

Position No. 2.  The term of office of one member shall expire on the 30th day of June, 1987, and each nine (9) years thereafter;

Position No. 3.  The term of office of one member shall expire on the 30th day of June, 1988, and each nine (9) years thereafter;

Position No. 4.  The term of office of one member shall expire on the 30th day of June, 1989, and each nine (9) years thereafter;

Position No. 5.  The term of office of one member shall expire on the 30th day of June, 1990, and each nine (9) years thereafter;

Position No. 6.  The term of office of one member shall expire on the 30th day of June, 1991, and each nine (9) years thereafter;

Position No. 7.  The term of office of one member shall expire on the 30th day of June, 1992, and each nine (9) years thereafter;

Position No. 8.  The term of office of one member shall expire on the 30th day of June, 1993, and each nine (9) years thereafter;

Position No. 9.  The term of office of one member shall expire on the 30th day of June, 1994, and each nine (9) years thereafter.

The tenth member shall be appointed to Position No. 10, the term of office of which shall expire on the 30th day of June, 1996, and each nine (9) years thereafter.

The board shall organize and elect a chair, vice-chair and secretary annually.

Laws 1975, c. 294, § 8, emerg. eff. June 5, 1975; Laws 1985, c. 317, § 7, emerg. eff. July 26, 1985; Laws 1987, c. 204, § 65, operative July 1, 1987; Laws 1988, c. 272, § 8, operative July 1, 1988; Laws 1992, c. 223, § 6, eff. July 1, 1992.

§703214.  Study of employee benefit programs  Guidelines.

The Oklahoma State Regents for Higher Education are hereby authorized and directed to make a study of all employee benefit programs at institutions including group insurance, retirement, annuities, vacation leave, sick leave, sabbatical leave, and the like, and establish appropriate guidelines for meeting this type needs of personnel at institutions when allocating funds for budgetary support in pursuance of Section 3 of Article XIIIA of the Constitution of Oklahoma.  It is the intention of the Legislature that guidelines formulated by the State Regents shall provide policy direction for the establishment and maintenance of uniform and equitable benefits to faculty, staff and other employees of the various institutions that make up the constituency of The Oklahoma State System of Higher Education.

Laws 1974, c. 233, Section 15, emerg. eff. May 17, 1974.

§703215.  Study of salary and other remunerative benefits  Workloads  Guidelines.

The Oklahoma State Regents for Higher Education shall make a study of salaries and other remunerative benefits of the faculty and staff of all colleges and universities in the State System and shall establish guidelines for compensation for services including salary ranges by position for said faculty and staff at institutions receiving stateappropriated funds when allocating funds appropriated by the Legislature to meet the needs of institutions pursuant to Section 3 of Article XIIIA of the Constitution of Oklahoma.  Also, the Regents shall make a study of faculty and staff workloads and establish appropriate guidelines and standards from such at all colleges and universities in the State System.

Laws 1974, c. 233, § 16, emerg. eff. May 17, 1974.

§703216.  Secondary education administration  Northeastern Oklahoma State University.

The Oklahoma State Regents for Higher Education are hereby authorized to establish an educational program of study in the field of Secondary Education Administration at Northeastern Oklahoma State University and to grant the University the authority to confer administrators' and superintendents' certificates in the field of secondary education to successful candidates.

Laws 1975, c. 294, Sec. 19.  Emerg. eff. June 5, 1975.

Laws 1975, c. 294, § 19, emerg. eff. June 5, 1975.

§703217.  Supportive medicine educational program.

The Oklahoma State Regents for Higher Education are hereby authorized to establish educational programs of study of less than four (4) years in supportive medicine at East Central State University and Cameron University.  Laws 1975, c. 294, Sec. 20. Emerg. eff. June 5, 1975.

Laws 1975, c. 294, § 20, emerg. eff. June 5, 1975.

§70-3218.  Repealed by Laws 1988, c. 251, § 10, operative July 1, 1988.

§703218.1.  Certain courses exempt from tuition.

No tuition shall be charged for any course for which a student receives credit by examination and does not attend class meetings of the course.

Added by Laws 1985, c. 354, § 15, emerg. eff. July 30, 1985.  Amended by Laws 1999, c. 330, § 1, eff. July 1, 1999.

§70-3218.2.  Establishment of tuition and fees by State Regents for Higher Education - Report of tuition schedule.

A.  Resident tuition, nonresident tuition, and other fees to be required of students receiving instruction or other academic services provided by institutions of The Oklahoma State System of Higher Education shall be established by the Oklahoma State Regents for Higher Education with due regard for the provisions of Section 3218.14 of this title within limits prescribed by the Legislature.  Nothing in this act shall be construed as limiting or prohibiting the requirement of payment for goods or services provided by auxiliary enterprises operated by or in conjunction with institutions of The Oklahoma State System of Higher Education and authorized by the Oklahoma State Regents for Higher Education.

B.  By January 1 of each year, the Oklahoma State Regents for Higher Education shall submit a report to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the minority floor leaders and education committee chairs of both houses of the Oklahoma Legislature, of the actions taken in regard to and the schedule of tuition and fees approved for The Oklahoma State System of Higher Education for the current academic year.  The annual report shall include data on the impact of any tuition or fee increases on the ability of students to meet the costs of attendance, enrollment patterns, availability of financial aid, and any other data considered relevant by the State Regents.

Added by Laws 1988, c. 251, § 1, operative July 1, 1988.  Amended by Laws 1999, c. 330, § 2, eff. July 1, 1999; Laws 2001, c. 224, § 1, emerg. eff. May 21, 2001; Laws 2003, c. 4, § 1, emerg. eff. March 28, 2003.

§70-3218.3.  Repealed by Laws 1991, c. 327, § 8, eff. July 1, 1991.

§70-3218.4.  Repealed by Laws 1991, c. 327, § 8, eff. July 1, 1991.

§70-3218.5.  Repealed by Laws 1991, c. 327, § 8, eff. July 1, 1991.

§70-3218.6.  Repealed by Laws 1991, c. 327, § 8, eff. July 1, 1991.

§70-3218.7.  Waiver of tuition for children of peace officers or firefighters killed in line of duty.

A.  Within The Oklahoma State System of Higher Education, no resident tuition or nonresident tuition shall be charged to the:

1.  Children of Oklahoma peace officers as defined by Section 648 of Title 21 of the Oklahoma Statutes who have given their lives in the line of duty;

2.  Children of Oklahoma firefighters who have given their lives in the line of duty;

3.  Children of members of the Oklahoma Law Enforcement Retirement System who have given their lives in the line of duty or whose disability is by means of personal and traumatic injury of a catastrophic nature, as defined by Section 2-300 of Title 47 of the Oklahoma Statutes, and occurred in the line of duty; and

4.  Children of Oklahoma emergency medical technicians who have given their lives in the line of duty.

B.  Such waiver of resident tuition and nonresident tuition shall be limited to a period of five (5) years.

C.  Such waiver of resident tuition or nonresident tuition to the children of deceased peace officers and to the children of deceased firefighters as provided for in this section shall be a service benefit of each Oklahoma peace officer and Oklahoma firefighter.

D.  For purposes of this section:

1.  "Firefighter" means a volunteer firefighter or a permanent salaried professional member of any fire department within the State of Oklahoma; and

2.  "Emergency medical technician" means a person volunteering or employed as an emergency medical technician and who is licensed as an emergency medical technician pursuant to Section 1-2505 of Title 63 of the Oklahoma Statutes.

Added by Laws 1988, c. 251, § 7, operative July 1, 1988.  Amended by Laws 1989, c. 358, § 1, operative July 1, 1989; Laws 1990, c. 59, § 1, emerg. eff. April 16, 1990; Laws 1999, c. 330, § 3, eff. July 1, 1999; Laws 2002, c. 399, § 8, eff. July 1, 2002; Laws 2005, c. 454, § 2, eff. July 1, 2005.

§70-3218.7a.  Sean Skelley and Shane Gilmore Act.

This act shall be known and may be cited as the "Sean Skelley and Shane Gilmore Act".

Added by Laws 2005, c. 454, § 1, eff. July 1, 2005.

§70-3218.8.  Undergraduate resident and nonresident tuition and mandatory fees.

A.  The Oklahoma State Regents for Higher Education are authorized to establish undergraduate resident tuition, nonresident tuition and mandatory fees, which students shall pay as a condition of enrollment, except as otherwise provided by law.  The process for establishing tuition and mandatory fees shall incorporate the provisions of Section 3218.14 of this title.

1.  At the comprehensive universities the combined average of the resident tuition and mandatory fees, as determined by the State Regents, shall remain less than the combined average of the resident tuition and fees at the state-supported institutions of higher education that are members of the Big Twelve Conference on the effective date of this act.  The combined average of the nonresident tuition and mandatory fees, as determined by the State Regents, shall remain less than one hundred five percent (105%) of the combined average of the nonresident tuition and fees at the state-supported institutions of higher education that are members of the Big Twelve Conference on the effective date of this act.

2.  At the regional universities and two-year colleges the combined average of the resident tuition and mandatory fees, as determined by the State Regents, shall remain less than the combined average of the resident tuition and mandatory fees at like-type state-supported institutions of higher education in states determined by the State Regents that include, but are not limited to, those adjacent to Oklahoma.  The combined average of the nonresident tuition and mandatory fees, as determined by the State Regents, shall remain less than one hundred five percent (105%) of the combined average of the nonresident tuition and fees at like-type state-supported institutions of higher education in states determined by the State Regents that include, but are not limited to, those adjacent to Oklahoma.

B.  In its deliberation on the establishment of resident tuition rates for undergraduate and graduate education, the Oklahoma State Regents for Higher Education shall balance the affordability of public higher education with the provision of available, diverse and high-quality learning opportunities.  In this endeavor the State Regents shall give consideration to the level of state appropriations, the state economy, the per capita income and cost of living, the college-going and college-retention rates, and the availability of financial aid in Oklahoma.  For any increase in the tuition rates, the State Regents shall demonstrate a reasonable effort to effect a proportionate increase in the availability of need-based student financial aid.  Need-based financial aid shall include, but shall not be limited to, awards for the Oklahoma Higher Learning Access Program, Oklahoma Tuition Aid Grants, federal need-based financial aid and tuition waivers, and private donations.

C.  Students permitted to audit courses shall pay the same resident tuition and nonresident tuition as required of students who enroll for course credit.

Added by Laws 1991, c. 327, § 1, eff. July 1, 1991.  Amended by Laws 1993, c. 348, § 1, eff. July 1, 1993; Laws 1995, c. 247, § 2, eff. July 1, 1995; Laws 1997, c. 303, § 1; Laws 1999, c. 330, § 4, eff. July 1, 1999; Laws 2001, c. 224, § 2, emerg. eff. May 21, 2001; Laws 2003, c. 4, § 2, emerg. eff. March 28, 2003.

§70-3218.8a.  Repealed by Laws 2003, c. 4, § 8, emerg. eff. March 28, 2003.

§70-3218.9.  Graduate and professional resident and nonresident tuition and mandatory fees.

The Oklahoma State Regents for Higher Education are authorized to establish resident tuition, nonresident tuition and mandatory fees for graduate and professional courses and programs which shall remain less than the combined average of such tuition and fees for like-type graduate and professional courses and programs of comparable quality and standing at state-supported institutions of higher education as determined by the State Regents.  Professional courses and programs include, but are not limited to, law, medicine, veterinary medicine, optometry, pharmacy, and dentistry.

Added by Laws 1991, c. 327, § 2, eff. July 1, 1991.  Amended by Laws 1993, c. 348, § 2, eff. July 1, 1993; Laws 1995, c. 247, § 4, eff. July 1, 1995; Laws 1997, c. 303, § 3; Laws 1999, c. 330, § 6, eff. July 1, 1999; Laws 2001, c. 224, § 4, emerg. eff. May 21, 2001; Laws 2003, c. 4, § 3, emerg. eff. March 28, 2003.

§70-3218.10.  Academic service fees.

A.  The governing boards of institutions within The Oklahoma State System of Higher Education are authorized to establish academic service fees at their respective institutions with the approval of the Oklahoma State Regents for Higher Education.  These fees may be required, in addition to the resident and nonresident tuition and mandatory fees authorized by Sections 3218.8 and 3218.9 of this title.  The academic service fees shall not exceed the actual costs of the academic services provided by the institution which may include, but shall not be limited to, special instruction, testing, and provision of laboratory supplies and materials.

B.  It is the intent of the Legislature that the Oklahoma State Regents for Higher Education maintain information on the established mandatory fees authorized in Sections 3218.8 and 3218.9 of this title and on those fees authorized in this section.  The information shall include, but shall not be limited to, the basis for the amount of the fee, the amount of total revenue to be collected from the fee, and the use of the revenue collected.

Added by Laws 1991, c. 327, § 3, eff. July 1, 1991.  Amended by Laws 1993, c. 348, § 3, eff. July 1, 1993; Laws 2003, c. 4, § 4, emerg. eff. March 28, 2003.

§70-3218.11.  Repealed by Laws 2003, c. 4, § 8, emerg. eff. March 28, 2003.

§70-3218.12.  Financing of education and training of veterans - Tuition and fee waiver scholarships - Educational assistance programs.

A.  State educational institutions may be authorized by the State Regents to contract for, charge, collect, receive, and use any and all fees, tuition, charges, grants, and allowances available through the United States Veterans Administration, or any other federal agency, for the education and training of veterans.

B.  The State Regents are hereby authorized to establish a system of student tuition and fee waiver scholarships for each institution in The Oklahoma State System of Higher Education to be administered by the Board of Regents of the institution.  Said system shall include students provided for in the Oklahoma State Regents Academic Scholars Program.  Any institution may waive tuition and fees for such students as determined by the institution.

C.  The institutions comprising The Oklahoma State System of Higher Education are hereby authorized to establish an educational assistance program whereby such institutions may administer and utilize state funds when federal student loan programs require institutional matching funds.

D.  Any institution, constituent agency or higher education center within The Oklahoma State System of Higher Education is authorized to establish a program for payment by consumer credit card of tuition, enrollment fees, and any other higher education fee authorized by law.

Added by Laws 1991, c. 327, § 5, eff. July 1, 1991.  Amended by Laws 1993, c. 348, § 5, eff. July 1, 1993; Laws 1999, c. 330, § 7, eff. July 1, 1999; Laws 2000, c. 134, § 2, eff. July 1, 2000; Laws 2003, c. 4, § 5, emerg. eff. March 28, 2003.

§70-3218.13.  Waiver of nonresident tuition for teaching assistants or research assistants.

A scholarship which includes a waiver of nonresident tuition may be awarded to a teaching assistant or research assistant on the basis of hours of work actually performed in a teaching or research assistant position which relates to the assistant's degree program, provided such assistant is proficient in the oral and written use of the English language.

Added by Laws 1995, c. 247, § 5, eff. July 1, 1995.

§70-3218.14.  Fees and tuition recommendations.

Each institution and constituent agency shall have the option to recommend to the governing board and to the State Regents fees and tuition to be charged to students enrolled at the institution or constituent agency.  The fees and tuition shall not exceed the limits established by law.  The State Regents shall consider and if appropriate, shall approve the recommendations of the institution or constituent agency pursuant to Article XIII-A of the Oklahoma Constitution.

Added by Laws 1997, c. 303, § 4.

§70-3218.15.  Reports submitted to U.S. Department of Education - Public inspection - Audits.

A.  The Oklahoma State Regents for Higher Education shall maintain for public inspection, electronically or otherwise, all reports submitted by the institutions in The Oklahoma State System of Higher Education to the United States Department of Education regarding each institution's tuition and fees.

B.  Each institution in The Oklahoma State System of Higher Education that receives federal funds shall submit the Integrated Postsecondary Education Data System Report, or any successor report with like data, annually to the United States Department of Education reflecting the average annual tuition rates and mandatory fees charged to its students.

C.  Pursuant to the provisions of Section 3909 of Title 70 of the Oklahoma State Statutes, each institution in The Oklahoma State System of Higher Education shall conduct an independent third-party audit concerning its financial statements and submit the audit to the Oklahoma State Regents for Higher Education and the Oklahoma State Auditor and Inspector, and shall assure that the audit is available to the public.

Added by Laws 2003, c. 4, § 6, emerg. eff. March 28, 2003.

§70-3219.  Repealed by Laws 1991, c. 327, § 8, eff. July 1, 1991.

§70-3219.1.  Special fees - Publication of tuition and fees.

A.  The Oklahoma State Regents for Higher Education may establish any special fee not specified by law if the Regents determine that such fee is necessary for academic services or other activities, facilities or services provided by any institution of The Oklahoma State System of Higher Education.

Within thirty (30) days of the establishment by the Regents of such fee, the Regents shall file a report with the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Chairperson of the Higher Education Committee of the House of Representatives and the Chairperson of the Education Committee of the Senate.  The report shall specify the reasons the Regents determined such fee was necessary and any other information concerning the fee.

B.  Each educational institution within The Oklahoma State System of Higher Education shall annually publish all tuition and fees charged at that institution.  The institution shall provide that publication free of charge to any person requesting any information relating to tuition or fees at that institution.

Added by Laws 1988, c. 251, § 8, operative July 1, 1988.  Amended by Laws 1996, c. 276, § 2, emerg. eff. May 30, 1996.

§70-3219.2.  Repealed by Laws 1991, c. 327, § 8, eff. July 1, 1991.

§70-3219.3.  Special fees for delivery of courses and programs to governmental activities.

The Oklahoma State Regents for Higher Education are authorized to establish special fees for delivery of courses and programs to governmental entities, including but not limited to the military, profit and nonprofit associations, corporations and other private entities in an amount sufficient to cover the cost of delivery of such courses and programs.

Added by Laws 1990, c. 263, § 95, operative July 1, 1990.

§703220.  Increase in fees  Notice  Hearing.

The State Regents shall give public notice at least thirty (30) days prior to the effective date of any increases in fees and tuition and shall hold a public hearing at least twenty (20) days prior to the effective date of any increases in fees and tuition.

Amended by Laws 1983, c. 257, § 3, emerg. eff. June 21, 1983; Laws 1987, c. 227, § 3, operative July 1, 1987.

§70-3221.  Repealed by Laws 1983, c. 248, § 8, emerg. eff. June 21, 1983.

§70-3222.  Repealed by Laws 1988, c. 251, § 10, operative July 1, 1988.

§70-3222.1.  Repealed by Laws 1987, c. 227, § 20, operative July 1, 1987.

§703223.  Juris Doctor or equivalent degree  Recognition with other doctorate degrees.

All institutions within The Oklahoma State System of Higher Education employing personnel who have earned Juris Doctorate or equivalent degrees, granted by institutions of higher learning with membership in a recognized accrediting association, shall be required to accord and grant to such degrees equal recognition with other doctorate degrees for salary purposes and other remunerative benefits.  Hours taken to earn a Juris Doctorate or equivalent degree or an advanced academic degree in law shall be classified as graduate hours in the teaching field.

Laws 1980, c. 320, § 18, emerg. eff. June 16, 1980.

§70-3224.  Instructors to be proficient in speaking English language - Intent of Legislature - Certification of proficiency - Reports.

A.  It is the intent of the Oklahoma Legislature that all instructors, including all graduate teaching assistants, now employed or being considered for employment at institutions within The Oklahoma State System of Higher Education shall be proficient in speaking the English language so that they may adequately instruct students.

B.  Exceptions to this statement of intent shall include the instruction of courses that are:

1.  Designed to be taught predominantly in a foreign language; and

2.  Elective, special arrangement courses such as individualized instruction and independent study courses.

C.  It is further the intent of the Legislature that each institution within The Oklahoma State System of Higher Education evaluate its instructional faculty for oral, aural, and written fluency in the English language in the classroom.  By September 1 of each year, each state institution shall file with the Oklahoma State Regents for Higher Education a certification stating that the instructional faculty members, whose native language is other than English, hired either after July 1, 1995, or hired subsequent to the last annual certification, are proficient in the English language.

D.  Each college and university of the State System shall provide an annual report to the President Pro Tempore of the Senate and the Speaker of the House of the Oklahoma Legislature by January 1 of each year setting forth the following information:

1.  Procedures established to guarantee faculty members have proficiency in both written and spoken English; and

2.  Procedures established to inform students of grievance procedures regarding instructors who are not able to speak the English language.

Added by Laws 1982, c. 47, § 1, eff. June 1, 1982.  Amended by Laws 1995, c. 184, § 2, eff. July 1, 1995.

§703225.  Complaints.

Any student may file a complaint of violation of this act with the office of president of any publicly supported college or university in the State of Oklahoma.  It shall be the duty of said president to inquire after such complaint and report said complaints and disposition to the State Regents annually.

Added by Laws 1982, c. 47, § 2, eff. June 1, 1982.

§703226.  Waiver of nonresident tuition.

Any institution in The Oklahoma State System of Higher Education may award a scholarship that includes a waiver of nonresident tuition.

Added by Laws 1987, c. 204, § 60, operative July 1, 1987. Amended by Laws 1989, c. 281, § 10, operative July 1, 1989.

§703227.  Consultant services  Contracts with retired employees.

It is the intent of the Legislature that no institution within The Oklahoma State System of Higher Education shall enter into a contract for consultant services with any person who has retired from employment with any institution for two (2) years after the retirement date of such person.  Nothing in this section shall prohibit an institution within The Oklahoma State System of Higher Education from entering into a contract for a parttime teaching or research position of not more than six semester hours or the equivalent thereof with a person who has retired from employment with an institution within two (2) years after the retirement date of the person.

Added by Laws 1988, c. 128, § 3, emerg. eff. April 12, 1988.

§70-3228.  Regents - Continuing education requirement.

A.  Unless otherwise prohibited by law, each person appointed on or after January 1, 1991, as a member of the board of regents for an institution or group of institutions within The Oklahoma State System of Higher Education shall be required to attend a minimum of fifteen (15) clock hours of continuing education during the first two (2) years of the term of office of the member.  At least two (2) of the fifteen (15) hours must be in ethics.  The continuing education courses which shall satisfy the continuing education requirement shall be held within this state and shall be selected by the Oklahoma State Regents for Higher Education.  The Attorney General shall advise the Oklahoma State Regents for Higher Education on the selection of continuing education courses.

B.  It is the intent of the Oklahoma Legislature that the failure by a member of the board of regents to satisfy the continuing education requirement of this section shall disqualify such member from being reappointed to the membership of the board of regents to which such person is a member or from being appointed to the membership of any other board of regents of any institution or group of institutions within The Oklahoma State System of Higher Education.

C.  The Oklahoma State Regents for Higher Education shall provide opportunities for regents to complete said continuing education at various locations within the state.  At least half of said opportunities shall be scheduled outside of the major population centers.

Added by Laws 1990, c. 257, § 11, emerg. eff. May 23, 1990.

§70-3228.1.  Attendance of regents at continuing education events - Records.

The Oklahoma State Regents for Higher Education shall maintain records of attendance of regents of the various governing boards of regents at continuing education events required to be attended by law and shall notify the regent by mail of any final opportunity to complete these requirements prior to the final opportunity for the regent to do so.

Added by Laws 1990, c. 284, § 3, eff. Sept. 1, 1990.

§70-3229.  Administrators guilty of felony offenses - Dismissal or nonreemployment.

It is the intent of the Legislature that any president, provost, chief executive officer or director of any college, university or higher education program within The Oklahoma State System of Higher Education who is or has been convicted of, plead guilty to or nolo contendre to a felony offense and a judgment of guilt has been entered shall be dismissed or not reemployed unless a presidential or gubernatorial pardon has been granted.

Added by Laws 1996, c. 261, § 3, eff. July 1, 1996.

§70-3230.  Eligibility for tuition waivers.

A.  Students who are pursuing studies in this state leading to an associate or baccalaureate degree or who are pursuing studies in a postsecondary vocational-technical program or course offered pursuant to a duly approved cooperative agreement between an area vocational-technical school and an institution of The Oklahoma State System of Higher Education, and who are in good academic standing in the institution of higher education or vocational-technical school in which enrolled, shall be eligible for a waiver of:

1.  Undergraduate resident tuition at institutions within The Oklahoma State System of Higher Education.  Students shall be eligible for such waivers up to the age of twenty-six (26) years or completion of the requirements for a baccalaureate degree, whichever comes first; and

2.  Resident tuition for enrollment in postsecondary programs of the area vocational-technical districts.  Students shall be eligible for such waivers up to the age of twenty-six (26) years or earn a program certificate, whichever comes first.

B.  To be eligible for a waiver of tuition for the first semester or other academic unit of postsecondary enrollment, a student shall:

1.  Be an individual who, within the past three (3) years, has been in the custody of the Department of Human Services for any nine (9) of the twenty-four (24) months after the individual's sixteenth birthday and before the individual's eighteenth birthday;

2.  Be a resident of this state;

3.  Have graduated within the previous three (3) years from a high school accredited by the State Board of Education, the Oklahoma School of Science and Mathematics, or upon approval of the Oklahoma State Regents for Higher Education, a public high school in a state bordering Oklahoma in which the student enrolled with approval of the State Board of Education as provided in Section 8-103 of Title 70 of the Oklahoma Statutes or have completed General Educational Development (GED) requirements;

4.  Have satisfied admission standards as determined by the Oklahoma State Regents for Higher Education for first-time-entering students for the appropriate type of institution; and

5.  Have secured admission to, and enrolled in, an institution which is a member of The Oklahoma State System of Higher Education or a postsecondary vocational-technical program offered pursuant to a duly approved cooperative agreement between an area vocational-technical school and an institution of The Oklahoma State System of Higher Education.

C.  To retain eligibility for a waiver of tuition while pursuing the program of higher learning in which enrolled, the student shall:

1.  Maintain good academic standing and satisfactory academic progress according to standards of the Oklahoma State Regents for Higher Education; and

2.  Comply with the standards related to maintenance of eligibility as promulgated by the Oklahoma State Regents for Higher Education.

D.  It is the intent of the Legislature that students in the 12th grade for the 1999-2000 school year who are determined to be eligible pursuant to this section shall be the first students eligible for the tuition waiver.

Added by Laws 2000, c. 374, § 39, eff. July 1, 2000.

§70-3230.1.  Oklahoma Experimental Program to Stimulate Competitive Research Advisory Committee.

A.  There is hereby created the Oklahoma Experimental Program to Stimulate Competitive Research (EPSCoR) Advisory Committee to the Oklahoma State Regents for Higher Education.  The Committee shall be advisory in nature and shall provide recommendations on EPSCoR programs to the Regents, which is the funding agency for the state share of matching requirements for EPSCoR initiatives.

B.  The purpose of the Committee shall be, through a partnership of higher education institutions, independent research entities, industry, and state government, to enhance scientific and engineering research and development conducted at universities in the state and thereby to enhance the success of Oklahoma researchers in federal award competitions.

Added by Laws 2000, c. 375, § 1, eff. July 1, 2000.

§70-3230.2.  Committee appointments - Compensation - Travel reimbursement.

A.  The Oklahoma State Regents for Higher Education shall appoint members to the Oklahoma EPSCoR Advisory Committee that include:

1.  Representatives of the state's universities and colleges;

2.  Representatives of private research entities located in Oklahoma;

3.  Representatives of private business;

4.  Residents of Oklahoma whose contribution will enhance the goals of the Committee; and

5.  A representative of the Oklahoma Center for the Advancement of Science and Technology.

B.  The membership of the Committee shall also include:

1.  One member of the Governor's staff to be appointed by the Governor;

2.  One member of the State Senate to be appointed by the President Pro Tempore of the Senate; and

3.  One member of the House of Representatives to be appointed by the Speaker of the House of Representatives.

C.  The Regents shall ensure that the membership of the Committee complies with requirements and guidelines of the appropriate federal agencies.

D.  Members of the Committee shall not receive compensation for serving on the Committee, but may receive travel reimbursement as follows:

1.  Legislative members of the Committee may be reimbursed for their necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of Title 74 of the Oklahoma Statutes from the legislative body in which they serve;

2.  State agency employees who are members of the Committee shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies in accordance with the State Travel Reimbursement Act; and

3.  All other Committee members may be reimbursed for travel expenses incurred in the performance of their duties by the Oklahoma State Regents for Higher Education in accordance with the State Travel Reimbursement Act.

Added by Laws 2000, c. 375, § 2, eff. July 1, 2000.

§70-3230.3.  Duties and responsibilities.

A.  The Oklahoma EPSCoR Advisory Committee shall recommend to the Oklahoma State Regents for Higher Education EPSCoR research projects requiring state matching funds and other research and systemic initiatives as requested by the Regents.

B.  The Committee shall have the duty and responsibility of:

1.  Promoting cooperative research efforts among public and private universities in Oklahoma;

2.  Promoting private sector involvement in university research and encouraging technology transfer;

3.  Promoting human resource development in science and engineering within The Oklahoma State System of Higher Education;

4.  Selecting specific research projects for submission in response to solicitations by EPSCoR Programs administered by federal agencies, which include but are not limited to the National Science Foundation, the Department of Defense, the Environmental Protection Agency, the Department of Energy, the Department of Commerce, the National Aeronautics and Space Administration, the United States Department of Agriculture, and the National Institutes of Health, (NIH), including the NIH IDeA Program for which a limited number of projects may be submitted by the State of Oklahoma;

5.  Appointing the Oklahoma State EPSCoR Director; and

6.  Undertaking other efforts as appropriate.

Added by Laws 2000, c. 375, § 3, eff. July 1, 2000.

§70-3230.4.  Annual report.

The Oklahoma EPSCoR Advisory Committee shall submit by July 1, 2001, and each July 1 thereafter, an annual report of its activities for the preceding year to the Oklahoma State Regents for Higher Education.

Added by Laws 2000, c. 375, § 4, eff. July 1, 2000.

§70-3240.  Low-cost textbook rental system - Purpose - Conditions of rental.

A.  The Oklahoma State Regents for Higher Education are hereby authorized to establish and implement a system for the rental and distribution of higher education textbooks to students attending any institution of higher education within The Oklahoma State System for Higher Education.  The purpose of this system for rental and distribution of textbooks is to:

1.  Make textbooks available on a rental basis to students who may not be able to afford the price of a new or used textbook;

2.  Encourage faculty within The Oklahoma State System of Higher Education to use class textbooks for a longer period of time;

3.  Encourage department heads to review textbooks used in that department to help determine if a textbook can be utilized for a longer period of time or whether such textbook is outdated; and

4.  Encourage students to make use of all textbooks required for the courses of study of such student and not limit the education of the student because of lack of funds to purchase new or used textbooks.

B.  The Oklahoma State Regents for Higher Education are hereby encouraged to authorize the board of regents of the various higher education institutions within The Oklahoma State System for Higher Education to utilize the system to purchase textbooks as determined by the faculty or department heads to be marked as rental textbooks to be provided at a low rental payment for students attending that institution of higher education.  Among other conditions of rental established by the State Regents and the Board of Regents of the institution of higher education, such textbooks shall be rented on condition of return of such textbook at the conclusion of the course of study of such student and that any damage to the textbook will be paid for by the student.  The Oklahoma State Regents for Higher Education are authorized to promulgate and adopt rules for the establishment and implementation of this system for low-cost textbook rental for institutions of higher education.

Added by Laws 1994, c. 39, § 1, eff. July 1, 1994.

§70-3241.  Instructional materials - Provision in digital electronic format.

It is the intent of the Legislature to ensure that all students with disabilities enrolled in institutions in The Oklahoma State System of Higher Education be afforded the opportunities to succeed.  In recognition of the fact that instructional materials are a critical component of education, the Oklahoma State Regents for Higher Education shall encourage the state institutions of higher education to communicate to all manufacturers and publishers of required or essential instructional materials that such materials should be provided in a digital electronic format, in a timely manner to fit course schedules, and at no additional cost to the institutions.  Instructors of higher education should be made aware of this alternative format, and should provide whatever assistance that may be feasible in making the materials available to students when so requested.

Added by Laws 2000, c. 62, § 1, eff. July 1, 2000.

§70-3242.  Eligibility for enrollment and resident tuition - Immigrant status - Scholarships and financial aid.

A.  The Oklahoma State Regents for Higher Education shall adopt a policy which allows a student to enroll in an institution within The Oklahoma State System of Higher Education and allows a student to be eligible for resident tuition if the student:

1.  Graduated from a public or private high school in this state or successfully completed the General Educational Development test in this state; and

2.  Resided in this state with a parent or guardian for at least two (2) years prior to:

a. graduation from high school, or

b. successful completion of the General Educational Development test.

B.  To be eligible for the provisions of subsection A of this section, an eligible student shall:

1.  Satisfy admission standards as determined by the Oklahoma State Regents for Higher Education for the appropriate type of institution and have secured admission to, and enrolled in, an institution within The Oklahoma State System of Higher Education; and

2.  If the student is without lawful immigration status:

a. file an affidavit with the institution stating that the student has filed an application or has a petition pending with the Bureau of Citizenship and Immigration Services to legalize the student's immigration status, or

b. file an affidavit with the institution stating that the student will file an application to legalize his or her immigration status at the earliest opportunity the student is eligible to do so.  High school counselors shall inform immigrant students that they should apply for legal status as soon as possible to enhance their opportunity for higher education in Oklahoma.

C.  Any student who meets the criteria prescribed in subsections A and B of this section shall not be disqualified on the basis of the student's immigration status from any scholarships or financial aid provided by this state.

Added by Laws 2003, c. 210, § 1.

§70-3242.1.  Advancement of Hispanic students in Higher Education Task Force.

A.  There is hereby created the Advancement of Hispanic Students in Higher Education Task Force, to continue until July 1, 2009, when it shall be terminated.

B.  The purpose of the Advancement of Hispanic Students in Higher Education Task Force is:

1.  To monitor the implementation and administration of the policy required in Section 3242 of Title 70 of the Oklahoma Statutes for resident tuition for certain students enrolled in an institution within The Oklahoma State System of Higher Education; and

2.  To study, report and make recommendations on the issues involving recruitment, retention, and completion of Hispanic students in higher education in Oklahoma.  Such issues shall include, but not be limited to:

a. demographics on Hispanic students and the Hispanic population in general,

b. occupational and socioeconomic data on the Hispanic population,

c. academic data on Hispanic students and the Hispanic population in general, and

d. programs and strategies to improve and expand the academic success of Hispanic students.

C.  The task force shall be comprised as follows:

1.  The Chancellor of The Oklahoma State System of Higher Education, or a designee;

2.  The State Superintendent of Public Instruction, or a designee;

3.  The Executive Director of the Oklahoma Commission for Teacher Preparation, or a designee;

4.  Five members to be appointed by the Speaker of the Oklahoma House of Representatives, one of whom shall be designated the chair of the task force;

5.  Five members to be appointed by the President Pro Tempore of the State Senate, one of whom shall be designated the vice-chair of the task force; and

6.  Five members to be appointed by the Governor.

A majority of the appointed members shall be Hispanic, and effort shall be made to represent the geographic diversity of the state.  Members of the task force shall be legal residents of this state.  Initial appointments shall be made by September 1, 2004, and the task force shall hold its first meeting by October 1, 2004.  Appointees shall serve at the pleasure of the appointing authority.

D.  The task force shall issue a report on an annual basis that addresses its purposes, as provided in subsection B of this section, and that may include recommendations to various entities as needed.  The report shall be distributed to the Governor, the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the State Senate, the Chairs of the Common Education and Higher Education Committees in both Houses, the major state education agencies, and any other entities deemed appropriate by the task force.

E.  The Oklahoma State Regents for Higher Education, the State Department of Education and the Oklahoma Commission for Teacher Preparation shall provide staffing for the task force.  Other state agencies shall cooperate with the task force as requested.

F.  Members of the task force shall receive no compensation for serving on the task force, but shall be reimbursed for travel pursuant to the State Travel Reimbursement Act by their employing or appointing agencies.

Added by Laws 2004, c. 195, § 1.

§70-3243.  Provision of information on meningococcal disease - Vaccination - Waiver.

A.  Beginning with the 2004-2005 academic year, public or private postsecondary educational institutions shall provide detailed information on the risks associated with meningococcal disease and the risks and benefits of the vaccination as well as the availability of vaccine to students who reside or plan to reside in on-campus student housing.

B.  Beginning with the 2004-2005 academic year, students who are first-time enrollees in any public or private postsecondary educational institution in this state and who reside in on-campus student housing shall be vaccinated against meningococcal disease, unless:

1.  In the case of an individual who is eighteen (18) years of age or older, the individual signs a written waiver provided by the institution of higher education stating that the individual has received and reviewed the information provided and has chosen not to be vaccinated against meningococcal disease; or

2.  In the case of an individual who is a minor, the individual's parent or guardian signs a written waiver provided by the institution of higher education stating that the parent or guardian has received and reviewed the information provided and has chosen not to have the individual vaccinated against meningococcal disease.

C.  The Oklahoma State Regents for Higher Education shall consult the State Department of Health regarding the preparation of the informational material and waiver form required in subsection B of this section.  The Regents shall provide the material and form to all public or private postsecondary educational institutions with on-campus student housing in this state.  It shall be the responsibility of the governing body or board of regents for each public or private postsecondary institution or group of institutions to adopt policies for the implementation of this section.

D.  Public or private postsecondary institutions in this state shall not be required to provide or pay for vaccinations against meningococcal disease.

Added by Laws 2003, c. 322, § 1, eff. Nov. 1, 2003.

NOTE:  Editorially renumbered from § 3242 of Title 70 to avoid a duplication in numbering.

§70-3244.  Documentation of vaccinations by students - Exemption - Exceptions for certain categories of students.

A.  1.  Beginning with the 2004-2005 academic year, in order to enroll as a full-time or part-time student in an institution within The Oklahoma State System of Higher Education or a private institution of higher learning located within this state and accredited pursuant to Section 4103 of Title 70 of the Oklahoma Statutes, an individual shall provide written documentation of vaccinations against hepatitis B, measles, mumps, and rubella (MMR).

2.  The requirement shall not apply to students enrolling in courses delivered via the Internet or distance learning in which the student is not required to attend class on campus.

B.  Beginning with the 2004-2005 academic year, institutions shall notify students of the requirements of subsection A of this section and provide students with educational information on hepatitis B, measles, mumps, and rubella (MMR) upon enrollment.  Such information shall also include the risks and benefits of the vaccination.  Institutions shall not be required to provide or pay for vaccinations against hepatitis B, measles, mumps, and rubella (MMR).

C.  A written statement from a licensed physician indicating that a vaccine is medically contraindicated shall exempt a student from the vaccination.  A student shall be exempt from the vaccination if the student submits a written, signed statement declaring that the administration of the vaccine conflicts with the student's moral or religious tenets or, if the student is a minor, the student's parent or guardian provides a written statement that the administration of the vaccine conflicts with the parent's or guardian's moral or religious tenets.

D.  It shall be the responsibility of the governing body or board of regents for each public or private postsecondary institution or group of institutions to adopt policies for the implementation of this section.  In adopting these policies the relevant governing body or board of regents may include exceptions for certain categories of students at its discretion.

Added by Laws 2003, c. 322, § 2, eff. Nov. 1, 2003.

NOTE:  Editorially renumbered from § 3243 of Title 70 to avoid a duplication in numbering.

§703301.  University of Oklahoma.

The State Educational Institution located at Norman and known as the University of Oklahoma shall continue at the same location and its official name shall be the University of Oklahoma.  The Oklahoma Geological Survey located at Norman and the medical facilities of the University of Oklahoma located at Oklahoma City, which shall be designated as the University of Oklahoma Medical Center, shall continue in existence and shall be integral parts of the University of Oklahoma.  Laws 1965 c. 396, Sec. 301.

Laws 1965, c. 396, § 301.

§70-3302.  Board of Regents of the University of Oklahoma - Body corporate - Appointment and terms of members - Removal - Vacancies.

(a)  The Board of Regents provided for by Section 8, Article XIII, Oklahoma Constitution, shall constitute a body corporate by the name of Regents of the University of Oklahoma and shall be the government of the University of Oklahoma, Cameron University, and Rogers State University.  It shall consist of seven (7) members to be appointed by the Governor by and with the advice and consent of the Senate.  Provided, that persons now serving on such Board shall be members of and continue to serve on the Board for the terms for which they were appointed.

(b)  Appointments shall be to numbered positions on the Board, and terms of members of the Board shall be, as follows:

(1)  Position No. 1.  The term of office of one member shall expire on the 21st day of March, 1966, and each seven (7) years thereafter.

(2)  Position No. 2.  The term of office of one member shall expire on the 21st day of March, 1967, and each seven (7) years thereafter.

(3)  Position No. 3.  The term of office of one member shall expire on the 21st day of March, 1968, and each seven (7) years thereafter.

(4)  Position No. 4.  The term of office of one member shall expire on the 21st day of March, 1969, and each seven (7) years thereafter.

(5)  Position No. 5.  The term of office of one member shall expire on the 21st day of March, 1970, and each seven (7) years thereafter.

(6)  Position No. 6.  The term of office of one member shall expire on the 21st day of March, 1971, and each seven (7) years thereafter.

(7)  Position No. 7.  The term of office of one member shall expire on the 21st day of March, 1972, and each seven (7) years thereafter.

(c)  No member of the Board shall be employed upon any work to be performed in connection with the University of Oklahoma, Cameron University, or Rogers State University, nor shall any member of said Board enter into any contract or business transaction involving a financial consideration with the University of Oklahoma, Cameron University, or Rogers State University.

(d)  Members of the Board shall be subject to removal from office as provided by law for the removal of elective officers not liable to impeachment.

(e)  Vacancies on the Board shall be filled by the Governor, for the unexpired term, by and with the advice and consent of the Senate.

Laws 1965, c. 396, § 302; Laws 1992, c. 308, § 11, eff. June 1, 1992; Laws 1999, c. 274, § 2, eff. June 1, 1999.

§703303.  Board of Regents of the University of Oklahoma  Oaths  Travel expenses.

(a) Each member of the Board of Regents of the University of Oklahoma shall take and subscribe to the oaths required of State officials generally.

(b) Each member of the Board shall be allowed necessary travel expenses, as may be approved by the Board pursuant to the State Travel Reimbursement Act.

Amended by Laws 1985, c. 178, § 60, operative July 1, 1985.

§703304.  Board of Regents of the University of Oklahoma  Official seal  Officers  Terms and duties of officers  Proceedings.

The Board of Regents of the University of Oklahoma shall adopt an official seal.  It shall annually elect a President who may also be known as Chairman, a Vice President who may also be known as Vice Chairman and a Secretary, each of whom shall serve a term of one (1) year and until his successor is elected and qualified, and who shall have such powers and duties as may be prescribed by the Board.  The Board shall adopt such rules and regulations as it deems necessary to govern its proceedings and the conduct of its business.  The Secretary of the Board on behalf of the University of Oklahoma Board shall keep a record of all transactions of the Board and it shall not be necessary that the Secretary be a member of the Board.

Laws 1965, c. 396, § 304; Laws 1980, c. 159, § 24, emerg. eff. April 2, 1980.

§70-3305.  Board of Regents of the University of Oklahoma - Powers and duties.

The Board of Regents of the University of Oklahoma shall have the supervision, management and control of the University of Oklahoma and all its integral parts, of Cameron University, and of Rogers State University and shall have the following additional powers and duties:

(a)  Adopt such rules and regulations as it deems necessary to govern the University of Oklahoma, Cameron University, and Rogers State University.

(b)  Employ and fix the compensation and duties of such personnel as it deems necessary, including architects, attorneys, engineers and other professional and technical persons, for its operation and for the operation of the University of Oklahoma, Cameron University, and Rogers State University.  Any of such personnel having custody of public funds or other public property may be required to furnish corporate surety bonds in such amounts as may be deemed necessary by the Board, payable to the State of Oklahoma and conditioned upon a faithful accounting of all such funds and property.

(c)  Enter into contracts, purchase supplies, materials and equipment, and incur such other expenses as may be necessary to make any of its powers effective.

(d)  Authorize officials of the University of Oklahoma, Cameron University, and Rogers State University to act in its behalf in the making of contracts, or in carrying out the powers conferred upon it.

(e)  Receive and make disposition of monies, grants, and property from federal agencies, and administer the same in accordance with federal requirements.

(f)  Accept gifts of real and personal property, monies and other things, and use or dispose of the same in accordance with the directions of the donors or grantors thereof.

(g)  Direct the disposition of all monies appropriated by the Legislature or by the Congress or derived from the sale of bonds or received from any other source by the University of Oklahoma, Cameron University, and Rogers State University.

(h)  Acquire and take title to real and personal property in its name, on behalf of the University of Oklahoma or any agency thereof, on behalf of Cameron University, and on behalf of Rogers State University and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of the University of Oklahoma or agency thereof, Cameron University, and Rogers State University, including the granting of leases, permits, easements and licenses over or upon such real property.  The Board shall have the power to institute legal action in the name of the Board before any court having jurisdiction of such actions.  The Board shall have the custody and control of abstracts of title and instruments affecting the ownership of or title to real property belonging to the Board, and being held by the Board on behalf of the University of Oklahoma or any agency thereof, on behalf of Cameron University, and on behalf of Rogers State University.

(i)  Have supervision and charge of the construction of all buildings at the University of Oklahoma, Cameron University, and Rogers State University.

(j)  Determine the need for and cause to be constructed, dormitories and other buildings, on a self-liquidating basis, at the University of Oklahoma or any branch or facility thereof, at Cameron University, and at Rogers State University.

(k)  Establish and maintain plans for tenure and retirement of employees of the Board and of the University of Oklahoma, Cameron University, and Rogers State University and for payment of deferred compensation of such employees; and provide hospital and medical benefits, accident, health and life insurance, and annuity contracts, for such employees and their dependents.  The Board may pay for all or a part of the cost thereof for employees, with funds available for the operation of the institution.  Amounts payable by an employee for such insurance or annuity contracts may, with the consent of the employee, be deducted from his salary.

(l)  Audit all accounts against the funds appropriated for the use and maintenance of the University of Oklahoma, Cameron University, and Rogers State University and the State Treasurer shall issue his warrant for the amount of all accounts, including salaries and expenses of said Board, which shall have been audited and allowed by the Board of Regents and attested by the President and Secretary of the University of Oklahoma, the President of Cameron University, and the President of Rogers State University.

(m)  Provide penalties and forfeitures by way of damages and otherwise for the violation of rules and regulations of the Board, which may be sued for and collected in the name of the Board before any court having jurisdiction of such actions.

(n)  Issue, on behalf of the University of Oklahoma, special and limited obligations for purposes of such capital projects as the Regents may deem to be proper.

(o)  Do all things necessary and convenient to carry out the powers expressly granted to it by the Constitution and the laws of the state, or to make the University of Oklahoma, Cameron University, and Rogers State University effective for the purposes for which they are maintained and operated and the enumeration herein of certain powers and immunities of the Board of Regents of the University shall not be construed as in derogation or as a limitation of the powers and immunities properly belonging to the Board in the government of the University of Oklahoma, Cameron University, and Rogers State University by virtue of Section 8, Article XIII of the Constitution.

Added by Laws 1965, c. 396, § 305.  Amended by Laws 1979, c. 47, § 81, emerg. eff. April 9, 1979; Laws 1992, c. 308, § 12, eff. June 1, 1992; Laws 1998, c. 364, § 24, emerg. eff. June 8, 1998; Laws 1999, c. 274, § 3, eff. June 1, 1999; Laws 2005, c. 2, § 14, emerg. eff. March 31, 2005; Laws 2005, c. 218, § 14, emerg. eff. May 24, 2005.

§70-3306.  Repealed by Laws 1973, c. 103, § 13, operative July 1, 1973.

§70-3306.1.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.2.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.3.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.4.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.5.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.5a.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.6.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.7.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.8.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.10.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.11.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.12.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.12a.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.13.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980 and Laws 1980, c. 68, § 1.

§70-3306.14.  Repealed by Laws 1983, c. 169, § 1, emerg. eff. June 6, 1983.

§70-3306.15.  Repealed by Laws 1983, c. 169, § 1, emerg. eff. June 6, 1983.

§70-3306.16.  Repealed by Laws 1983, c. 169, § 1, emerg. eff. June 6, 1983.

§70-3306.17.  Repealed by Laws 1983, c. 169, § 1, emerg. eff. June 6, 1983.

§70-3306.18.  Repealed by Laws 1983, c. 169, § 1, emerg. eff. June 6, 1983.

§70-3306.19.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.20.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.21.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§70-3306.22.  Repealed by Laws 1980, c. 20, § 12, eff. July 1, 1980.

§703307.  University Hospital Psychiatry and Neurology Service  Definitions  Chief of service  Admission, release and transfer of patients.

It shall be the policy of the State and is the intent of this section to provide the citizens of Oklahoma with a diagnostic and remedial psychiatry and neurology service, to provide the School of Medicine of the University of Oklahoma with a means of furnishing professional education and research in psychiatry and neurology, to provide for the administration and use of the facilities, located in the University Hospital, for this purpose.

(a)  The following terms when used in this section shall mean as herein defined:

(1)  "University Hospital" shall mean the Oklahoma Memorial Hospital of the Oklahoma Medical Center.

(2)  "Psychiatry and Neurology Service" shall mean the diagnostic and therapeutic service for mental patients established in the psychiatric and neurological facilities of the University Hospital.

(3)  "Psychiatric and neurological facilities" shall mean the psychiatry and neurology unit of the University Hospital and such ancillary facilities as may be necessary for its operation.

(4)  "Chief" shall mean the Chief of the Psychiatry and Neurology Service.

(5)  "School of Medicine" shall mean the School of Medicine of the University of Oklahoma Medical Center.

(6)  "Board" shall mean the Board of Regents of the University of Oklahoma.

(b)  The psychiatry and neurology unit (commonly called the neuropsychiatric unit) of the University Hospital shall be such clinics and laboratories of the University Hospital as may be required, together with the psychiatric and neurological facilities of the School of Medicine and the University Hospital.

The Board shall establish a Psychiatry and Neurology Service in the psychiatric and neurological facilities, to be used as a training and research unit for the teaching of psychiatry and neurology.  The Service shall be established and operated under such conditions and terms as may be instituted by the School of Medicine and University Hospital with the approval of the Board and subject to the provisions of this section.

(c)  The Board shall appoint a full time Chief of Psychiatry and Neurology Service.

(1)  He shall be licensed to practice medicine in this state and shall be qualified to supervise residency training and shall meet the standards established by the American Board of Psychiatry and Neurology or its successor.

(2)  He shall be appointed as a member of the faculty of the School of Medicine in the Department of Psychiatry and Neurology.

(3)  He shall be in charge of the Psychiatry and Neurology Service, subject to the general policies and direction of the University Hospital administration.

(d)  The admission of patients to the University Hospital Psychiatry and Neurology Service and the trial release of patients shall be based on the following criteria.

(1)  Admission shall be on the basis of the teaching needs, and requirements of the School of Medicine, in accordance with regulations approved by the Board.

(2)  Admission shall be in conformity with the mental health laws providing for the admission of mental patients to mental hospitals.

(3)  "Trial release" from inpatient to outpatient status is authorized in conformity with the state mental health laws in recognition of special therapeutic requirements of certain mental patients as determined by the Chief.  Such trial release will be in the custody of the responsible relative or guardian.

(4)  In case such custody is not assumed by the responsible relative or guardian within one week after written notice from the Chief, the patient may be committed or transferred by the Director of the Department of Mental Health and Substance Abuse Services to the appropriate state mental hospital.

(e)  Authority is hereby provided for the transfer of any patient of the psychiatric and neurological facilities and services of the University Hospital to a component facility of the Department of Mental Health and Substance Abuse Services and for the transfer of any patient of a component facility of that Department to the University Hospital psychiatric and neurological facilities and services under such procedures as the Department and the School of Medicine may adopt, subject to the provisions of this section and the mental health laws of this state.

(1)  The transfer of such patients shall be for the following purposes:

a.  to provide necessary patients for the teaching of diagnosis and therapy of mental illness, according to the needs of the School of Medicine,

b.  to make special diagnostic and/or therapeutic measures available to the patients, and

c.  to maintain the Psychiatry and Neurology Service of the University Hospital as a short term diagnostic and therapeutic facility.

(2)  The procedure for transfer of patients provided for in Paragraph (d), subparagraph (4) and this paragraph shall be determined by a board of three (3) members, one each to be appointed by the Director of the Department of Mental Health and Substance Abuse Services, the Superintendent of the University Hospital, and the State Commissioner of Health.

(f)  The discharge of certified patients from the Psychiatry and Neurology Service shall be determined by the consensus of a board of three members from the Department of Psychiatry and Neurology, including the Chief.  The Chief shall notify the court, which certified the patient originally, that the Board has concluded that the patient so certified is mentally well and is being discharged.

Amended by Laws 1988, c. 326, § 36, emerg. eff. July 13, 1988; Laws 1990, c. 51, § 140, emerg. eff. April 9, 1990.

§703308.  School of Dentistry  Creation  Courses of instruction  Degrees  Rules and regulations  Tuition  Gifts and grants  Location  Plan for initiation.

(a) The University of Oklahoma School of Dentistry is hereby created for instruction in Dentistry.  The Board of Regents of the University of Oklahoma and the Oklahoma State Regents for Higher Education are hereby authorized and directed to establish and maintain the School of Dentistry and to provide for courses of instruction in Dentistry as will provide a thorough knowledge of Dentistry, and all subjects pertaining thereto, and that will meet the requirements of the Council on Dental Education, the American Association of Dental Schools and other such educational associations of like standard concerned with Dentistry.

(b) The Oklahoma State Regents for Higher Education, through the Board of Regents of the University of Oklahoma, shall have authority to confer degrees and issue diplomas, and fix a standard of grades for all students attending the School of Dentistry.  The School of Dentistry shall have regular courses leading to degrees, and such other special courses as approved by the Oklahoma State Regents for Higher Education.

(c) The Oklahoma State Regents for Higher Education shall fix the amount of tuition to be charged students in said School of Dentistry.

(d) The Board of Regents of the University of Oklahoma is hereby authorized to accept, in connection with said School of Dentistry, private or governmental grants or gifts of property, equipment or money for the use of said College.

(e) It is the purpose and intent of the Legislature that the University of Oklahoma School of Dentistry, herein created, shall be an integral part of the University of Oklahoma and of the Oklahoma State System of Higher Education.  It is further the purpose and intent of the Legislature that the University of Oklahoma Dental College shall be located upon the Oklahoma City campus of the University of Oklahoma Medical Center.  Laws 1965 c. 396, Sec. 308.

Laws 1965, c. 396, § 308.

§703309.1.  Oklahoma Museum of Natural History.

A.  The J. Willis Stovall Museum of the University of Oklahoma located in Norman, Oklahoma, shall be redesignated the "Oklahoma Museum of Natural History" and shall be under the direction and supervision of the Board of Regents of the University of Oklahoma.

B.  The Oklahoma Museum of Natural History shall be administered by a Director who shall be appointed by the Board of Regents of the University of Oklahoma.  The Director may also hold an appointment in an appropriate academic department of the University.  The Director has the power and duty to:

1.  employ, appoint and fix the qualifications and duties of such professional, technical and support personnel as shall be necessary to implement the provisions of this act; 2.  participate in national and international research projects, professional activities, and programs to broaden the horizons of Oklahomans by documenting their cultural and natural heritage within its worldwide context;

3.  encourage the preservation and development of natural resources and human cultural heritage;

4.  act in cooperation with local, state and federal agencies or duly authorized agents thereof in implementing the purposes of this act; and

5.  exercise all incidental powers which are necessary and proper to carry out the purposes of this act.

C.  The purposes of the Oklahoma Museum of Natural History shall be to conduct scientific investigations to preserve and develop a greater understanding and appreciation of natural resources and human cultural heritage.  This includes, but is not limited to, biological, ecological, paleontological and selected geological surveys, including indepth archaeological research, and ethnological analyses.  The museum shall collect and maintain a depository of biological, archaeological, paleontological and selected geological specimens and materials in sufficient numbers and quantities to provide within the state and region a base for research on:

1.  the variety, evolution, and conservation of wild species;

2.  the composition, distribution, importance, and functioning of natural ecosystems; and

3.  the distribution of prehistoric and historic archaeological sites.

D.  Each institution, department, survey and agency in this state may preserve and maintain biological, archaeological, paleontological or selected geological specimens collected as part of the normal research and monitoring duties of such institution, department, survey and agency.  Each institution may elect to transfer specimens and collections in its possession that it no longer wishes to maintain or preserve, thus providing an instate repository for state collections that are no longer wanted by a state institution.

E.  The Oklahoma Museum of Natural History is empowered to accept, preserve, maintain, or dispose of these specimens and materials in a manner which makes each collection and its accompanying data available for research and use by the staff of the museum and by cooperating institutions, departments, surveys, agencies, and qualified independent researchers.

F.  All such biological, archaeological, paleontological and selected geological collections shall belong to the state with title vested in the Board of Regents of the University of Oklahoma.

G.  The collections of the Oklahoma Museum of Natural History shall not only reflect the biological, cultural, paleontological and selected geological history of the state but may also include artifacts and specimens from throughout the world.

H.  In collecting or otherwise acquiring these collections, the museum shall comply with state laws and rules and except as otherwise provided by law, all federal laws and rules concerning wildlife, archaeology and agriculture.  Any permits issued by other state institutions, departments, surveys, and agencies for collecting, and quarantine, of such wildlife and agriculture and collecting such archaeology shall be granted for said museum for research, study or collecting efforts on state lands or within state jurisdiction if such collecting or quarantine does not pose a significant threat to the survival of endangered wild species, habitats, or ecosystems.

I.  The museum shall develop exhibitions and conduct educational programs which illustrate, interpret, and explain the natural history of the state and region and bring a greater understanding of our world to the people of Oklahoma.  The museum shall disseminate information of such programs through technical and popular publications whose production shall be under the control and jurisdiction of the Director.  The museum shall also maintain a library of publications pertaining to the work of the museum.

J.  The Oklahoma Museum of Natural History shall be housed in buildings offering appropriate shelter to the artifacts and specimens comprising such collections, while also offering appropriate and adequate space for exhibition, collection, storage, research, preparation, education and teaching activities.

K.  The Oklahoma Museum of Natural History shall maintain a fulltime professional and support staff to ensure the continued maintenance and study of the collections preserved in trust for the people of Oklahoma.

Added by Laws 1987, c. 131, § 1, eff. July 1, 1987.

§703310.  Oklahoma Geological Survey.

(a) The Geological Survey of the State of Oklahoma located at Norman, Oklahoma, shall be under the direction and supervision of the Board of Regents of the University of Oklahoma and shall be known as the Oklahoma Geological Survey.

(b) The said Oklahoma Geological Survey shall have for its object and duties the following:

(1) A study of the geological formations of the state with special reference to its mineral deposits, including coal, oil, gas, asphalt, gypsum, salt, cement, stone, clay, lead, zinc, iron, sand, road building material, water resources and all other mineral resources.

(2) The preparation and publication of bulletins and reports, accompanied with necessary illustrations and maps, including both general and detailed descriptions of the geological structure and mineral resources of the state.

(3) The consideration of such other scientific and economic questions as, in the judgment of the survey shall be deemed of value to the people.

(4) Act as the Oklahoma Board on Geographic Names and make recommendations to the United States Board on Geographic Names.

(c) The Director shall present to the Board a biennial report, ready for printing, showing the progress and condition of said survey together with such other information as the Board may deem necessary.

(d) In order to carry out the provisions of this section it shall be lawful for all persons employed by the survey to enter and cross all lands within the State:  Provided, that in so doing no damage shall be done to private property.

Laws 1965, c. 396, § 310.

§70-3311.  Council on Law Enforcement Education and Training.

A.  There is hereby re-created a Council on Law Enforcement Education and Training which shall be, and is hereby declared to be, a governmental agency of the State of Oklahoma, body politic and corporate, with powers of government and with the authority to exercise the rights, privileges and functions specified by Sections 3311 through 3311.7 of this title.  The Council shall be composed of nine (9) members, the Director of the Oklahoma State Bureau of Investigation, one member appointed by the Governor who may be a lay person, and seven police or peace officers, one selected by each of the following:  the Court of Criminal Appeals, the Commissioner of Public Safety, the Board of Directors of the Oklahoma Sheriffs and Peace Officers Association, the Oklahoma Association of Police Chiefs, the Board of Directors of the Oklahoma Sheriffs' Association, the Board of Directors of the Fraternal Order of Police and the Governor.  The Director selected by the Council shall be an ex officio member of the Council and shall act as Secretary.  The Council on Law Enforcement Education and Training shall select a chair and vice-chair from among its members.  Members of the Council on Law Enforcement Education and Training shall not receive a salary for duties performed as members of the Council, but shall be reimbursed for their actual and necessary expenses incurred in the performance of Council duties pursuant to the provisions of the State Travel Reimbursement Act.

B.  The Council on Law Enforcement Education and Training is hereby authorized and directed to:

1.  Appoint a larger Advisory Council to discuss problems and hear recommendations concerning necessary research, minimum standards, educational needs, and other matters imperative to upgrading Oklahoma law enforcement to professional status;

2.  Promulgate rules with respect to such matters as certification, revocation, suspension, withdrawal and reinstatement of certification, minimum courses of study, testing and test scores, attendance requirements, equipment and facilities, minimum qualifications for instructors, minimum standards for basic and advanced in-service courses, and seminars for Oklahoma police and peace officers;

3.  Authorize research, basic and advanced courses, and seminars to assist in program planning directly and through subcommittees;

4.  Authorize additional staff and services necessary for program expansion;

5.  Recommend legislation necessary to upgrade Oklahoma law enforcement to professional status;

6.  Establish policies and regulations concerning the number, geographic and police unit distribution, and admission requirements of those receiving tuition or scholarship aid available through the Council.  Such waiver of costs shall be limited to duly appointed members of legally constituted local, county, and state law enforcement agencies on the basis of educational and financial need;

7.  Appoint a Director and an Assistant Director to direct the staff, inform the Council of compliance with the provisions of this section and perform such other duties imposed on the Council by law;

8.  Enter into contracts and agreements for the payment of classroom space, food, and lodging expenses as may be necessary for law enforcement officers attending any official course of instruction approved or conducted by the Council.  Such expenses may be paid directly to the contracting agency or business establishment.  The food and lodging expenses for each law enforcement officer shall not exceed the authorized rates as provided for in the State Travel Reimbursement Act;

9. a. Certify canine teams, consisting of a dog and a handler working together as a team, trained to detect:

(1) controlled dangerous substances, or

(2) explosives, explosive materials, explosive devices, or materials which could be used to construct an explosive device;

provided, the dog of a certified canine team shall not be certified at any time as both a drug dog and a bomb dog, and any dog of a certified canine team who has been previously certified as either a drug dog or a bomb dog shall not be eligible at any time to be certified in the other category.

b. Upon retiring the dog from the service it was certified to perform, the law enforcement department that handled the dog shall retain possession of the dog.  The handler shall have first option of adopting the dog.  If that option is not exercised, the law enforcement department shall provide for its adoption.  Once adopted the dog shall not be placed back into active service;

10.  Enter into a lease, loan or other agreement with the Oklahoma Development Finance Authority or a local public trust for the purpose of facilitating the financing of a new facility for its operations and use and pledge, to the extent authorized by law, all or a portion of its receipts of the assessment penalty herein referenced for the payment of its obligations under such lease, loan or other agreement.  It is the intent of the Legislature to increase the assessment penalty to such a level or appropriate sufficient monies to the Council on Law Enforcement Education and Training to make payments on the lease, loan or other agreement for the purpose of retiring the bonds to be issued by the Oklahoma Development Finance Authority or local public trust.  Such lease, loan or other agreement and the bonds issued to finance such facilities shall not constitute an indebtedness of the State of Oklahoma or be backed by the full faith and credit of the State of Oklahoma, and the lease, loan or other agreement and the bonds shall contain a statement to such effect;

11.  Accept gifts, bequests, devises, contributions and grants, public or private, of real or personal property; and

12.  Appoint an advisory committee composed of representatives from security guard and private investigative agencies to advise the Council concerning necessary research, minimum standards for licensure, education, and other matters related to licensure of security guards, security guard agencies, private investigators, and private investigative agencies.

C.  Failure of the Legislature to appropriate necessary funds to provide for expenses and operations of the Council on Law Enforcement Education and Training shall not invalidate other provisions of this section relating to the creation and duties of the Council.

D.  1.  No person shall be eligible to complete a basic police course approved by the Council until the Oklahoma State Bureau of Investigation and the Federal Bureau of Investigation have reported to the submitting agency that such person has no felony record, and the employing agency has reported to the Council that such person has undergone psychological testing as provided for in paragraph 2 of this subsection, and the applicant has certified the completion of a high school diploma or a GED equivalency certificate and that the applicant is not participating in a deferred sentence agreement for a felony or a crime involving moral turpitude or is not currently subject to an order of the Council revoking, suspending, or accepting a voluntary surrender of peace officer certification and that the applicant is not currently undergoing treatment for a mental illness, condition, or disorder.  For purposes of this subsection, "currently undergoing treatment for mental illness, condition, or disorder" means the person has been diagnosed by a licensed physician or psychologist as being afflicted with a substantial disorder of thought, mood, perception, psychological orientation, or memory that significantly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life and such condition continues to exist.

2.  No person shall be certified as a police or peace officer in this state unless the employing agency has reported to the Council that:

a. the Oklahoma State Bureau of Investigation and the Federal Bureau of Investigation have reported that such person has no record of a conviction of a felony or crime involving moral turpitude,

b. such person has undergone psychological evaluation such as the Minnesota Multiphasic Personality Inventory, the California Psychological Inventory (CPI), or other psychological instrument approved by the Council on Law Enforcement Education and Training.  The psychological instrument utilized shall be evaluated by a psychologist licensed by the State of Oklahoma, and the employing agency shall certify to the Council that the evaluation was conducted in accordance with this provision and that the employee/applicant is suitable to serve as a peace officer in the State of Oklahoma.  Nothing herein shall preclude a psychologist licensed in the state from employing additional psychological techniques to assist the employing agency's determination of the employee/applicant's suitability to serve as a peace officer in the State of Oklahoma.  Any person found not to be suitable for employment or certification by the Council shall not be employed, retained in employment as a peace officer, or certified by the Council for at least one (1) year, at which time the employee/applicant may be re-evaluated by a psychologist licensed by the State of Oklahoma.  This section shall also be applicable to all reserve peace officers in the State of Oklahoma.  Any person who is certified by CLEET and has undergone the psychological evaluation required by this subparagraph and has been found to be suitable as a peace officer shall not be required to be reevaluated for any subsequent employment as a peace officer following retirement or any break in service as a peace officer,

c. such person possesses a high school diploma or a GED equivalency certificate, provided this requirement shall not affect those persons who are already employed as a police or peace officer prior to November 1, 1985,

d. such person is not participating in a deferred sentence agreement for a felony or a crime involving moral turpitude,

e. such person has attained twenty-one (21) years of age prior to certification as a peace officer,

f. such person has provided proof of United States citizenship or resident alien status, pursuant to an employment eligibility verification form from the United States Immigration and Naturalization Service, and

g. the name, gender, date of birth, and address of such person have been presented to the Department of Mental Health and Substance Abuse Services by the Council.  The Department of Mental Health and Substance Abuse Services shall respond to the Council within ten (10) days whether the computerized records of the Department indicate the applicant has ever been involuntarily committed to an Oklahoma state mental institution.  In the event that the Department of Mental Health and Substance Abuse Services reports to the Council that the applicant has been involuntarily committed, the Council shall immediately inform the employing agency,

and the Council has determined that such person has satisfactorily completed a basic police course of not less than one hundred sixty (160) hours of accredited instruction for reserve police officers and reserve deputies and not less than three hundred (300) hours for full-time salaried police or peace officers from the Council or curriculum or course of study approved by the Council; provided, the Council may increase the number of hours for the completion of a basic police course by requiring independent study.  Beginning January 1, 2003, the basic police course for full-time-salaried police or peace officers shall be increased to not less than three hundred two (302) hours.  Subject to the availability of money, beginning July 1, 2005, the basic police course for full-time-salaried police or peace officers shall be increased to not less than three hundred eighty (380) hours.  Said training shall include training in crime and drug prevention, crisis intervention, and youth and family intervention techniques and recognizing, investigating and preventing abuse and exploitation of elderly persons.

3.  Every person who has not been certified as a police or peace officer and is duly appointed or elected as a police or peace officer shall hold such position on a temporary basis only, and shall, within one (1) year from the date of appointment or taking office, qualify as required in this subsection or forfeit such position; provided, however, effective November 1, 2004, every person who has not been certified as a police or peace officer and is duly appointed or elected as a police or peace officer shall hold such position on a temporary basis only, and shall, within six (6) months from the date of appointment or taking office, qualify as required in this subsection or forfeit such position.  In computing the time for qualification, all service shall be cumulative from date of first appointment or taking office as a police or peace officer with any department in this state.  The Council may extend the time requirement specified in this paragraph for good cause as determined by the Council.  An elected police or peace officer shall be eligible to enroll in a basic police course in accordance with this subsection upon being elected.  A duty is hereby imposed upon the employing agency to withhold payment of the compensation or wage of said unqualified officer.  If the police or peace officer fails to forfeit the position or the employing agency fails to require the officer to forfeit the position, the district attorney shall file the proper action to cause the forfeiting of such position.  The district court of the county where the officer is employed shall have jurisdiction to hear the case.

4.  The Council may certify officers who have completed a course of study in another state deemed by the Council to meet standards for Oklahoma peace officers providing the officer's certification in the other state has not been revoked or voluntarily surrendered and is not currently under suspension.

5.  For purposes of this section, a police or peace officer is defined as a full-time duly appointed or elected officer who is paid for working more than twenty-five (25) hours per week and whose duties are to preserve the public peace, protect life and property, prevent crime, serve warrants, and enforce laws and ordinances of this state, or any political subdivision thereof; provided, elected sheriffs and their deputies and elected, appointed, or acting chiefs of police shall meet the requirements of this subsection within the first six (6) months after assuming the duties of the office to which they are elected or appointed or for which they are an acting chief; provided further, that this section shall not apply to persons designated by the Director of the Department of Corrections as peace officers pursuant to Section 510 of Title 57 of the Oklahoma Statutes.

E.  No person shall be certified as a police or peace officer by the Council or be employed by the state, a county, a city, or any political subdivision thereof, who is currently subject to an order of the Council revoking, suspending, or accepting a voluntary surrender of peace officer certification or who has been convicted of a felony or a crime involving moral turpitude, unless a full pardon has been granted by the proper agency; however, any person who has been trained and certified by the Council on Law Enforcement Education and Training and is actively employed as a full-time peace officer as of November 1, 1985, shall not be subject to the provisions of this subsection for convictions occurring prior to November 1, 1985.

F.  Every person employed as a police or peace officer in this state shall be fingerprinted by the employing law enforcement agency.  One set of fingerprint impressions shall be mailed to the Oklahoma State Bureau of Investigation and one set to the Federal Bureau of Investigation, Washington, D.C. within ten (10) days from the initial date of employment.

G.  1.  The Council is hereby authorized to provide to any employing agency the following information regarding a person who is or has applied for employment as a police or peace officer of such employing agency:

a. Oklahoma State Bureau of Investigation and Federal Bureau of Investigation reports,

b. administration of the psychological tests provided for herein,

c. performance in the course of study or other basis of certification,

d. previous certifications issued, and

e. any administrative or judicial determination denying certification.

2.  An employing agency shall not be liable in any action arising out of the release of contents of personnel information relevant to the qualifications or ability of a person to perform the duties of a police or peace officer when such information is released pursuant to written authorization for release of information signed by such person and is provided to another employing agency which has employed or has received an application for employment from such person.

3.  As used in this subsection, "employing agency" means a political subdivision or law enforcement agency which either has employed or received an employment application from a person who, if employed, would be subject to this section.

H.  1.  A law enforcement agency employing police or peace officers in this state shall report the hiring, resignation, or termination for any reason of a police or peace officer to the Council at a time established by the Council.  Failure to comply with the provisions of this subsection may disqualify a law enforcement agency from participating in training programs sponsored by the Council.

2.  A tribal law enforcement agency that has peace officers commissioned by an Oklahoma law enforcement agency pursuant to a cross-deputization agreement with the State of Oklahoma or any political subdivision of the State of Oklahoma pursuant to the provisions of Section 1221 of Title 74 of the Oklahoma Statutes shall report the commissioning, resignation, or termination of commission for any reason of a cross-deputized tribal police or peace officer to CLEET within ten (10) days of the commissioning, resignation, or termination.  Failure to comply with the provisions of this subsection may disqualify a tribal law enforcement agency from participating in training programs sponsored by the Council.

I.  It is unlawful for any person to willfully make any statement in an application to CLEET knowing the statement is false or intentionally commit fraud in any application to the Council for attendance in any CLEET-conducted or CLEET-approved peace officer academy or Collegiate Officer Program or for the purpose of obtaining peace officer certification or reinstatement.  It is unlawful for any person to willfully submit false or fraudulent documents relating to continuing education rosters, transcripts or certificates, or any canine license application.  Any person convicted of a violation of this subsection shall be guilty of a felony punishable by imprisonment in the Department of Corrections for a term of not less than two (2) years nor more than five (5) years, or by a fine not exceeding Two Thousand Dollars ($2,000.00), or by both such fine and imprisonment.

J.  1.  A police or peace officer shall be subject to disciplinary action to include a denial, suspension, revocation or acceptance of voluntary surrender of peace officer certification upon a showing of clear and convincing evidence for the following:

a. conviction of a felony or a crime of domestic violence,

b. conviction of a misdemeanor involving moral turpitude; provided, if the conviction is a single isolated incident that occurred more than five (5) years ago and the Council is satisfied that the person has been sufficiently rehabilitated, the Council may certify such person providing that all other statutory requirements have been met,

c. a verdict of guilt or entry of a plea of guilty or nolo contendere for a deferred sentence for a felony offense, a crime of moral turpitude, or a crime of domestic violence,

d. falsification or a willful misrepresentation of information in an employment application or application to the Council on Law Enforcement Education and Training, records of evidence, or in testimony under oath,

e. revocation or voluntary surrender of police or peace officer certification in another state for a violation of any law or rule or in settlement of any disciplinary action in such state, or

f. involuntary commitment of a police or peace officer in a mental institution or licensed private mental health facility for any mental illness, condition or disorder that is diagnosed by a licensed physician or psychologist as a substantial disorder of thought, mood, perception, psychological orientation, or memory that significantly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life.  Provided, the peace officer certification may be reinstated upon the Council receiving notification of a psychological evaluation conducted by a licensed physician or psychologist which attests and states by affidavit that the officer and the evaluation test data of the officer have been examined and that, in the professional opinion of the physician or psychologist, the officer is psychologically suitable to return to duty as a peace officer.

2.  Disciplinary proceedings shall be commenced by filing a complaint with the Council on a form approved by the Council and verified by the complainant.  Any employing agency or other person having information may submit such information to the Council for consideration as provided in this subsection.

3.  Upon the filing of the verified complaint, a preliminary investigation shall be conducted to determine whether:

a. there is reason to believe the person has violated any provision of this subsection or any other provision of law or rule, or

b. there is reason to believe the person has been convicted of a felony, a crime involving moral turpitude or a domestic violence offense or is currently participating in a deferred sentence for such offenses.

4.  When the investigation of a complaint does not find the person has violated any of the provisions of this subsection, or finds that the person is sufficiently rehabilitated as provided in subparagraph b or f of paragraph 1 of this subsection, no disciplinary action shall be required and the person shall remain certified as a police or peace officer.  When the investigation of a complaint finds that the person has violated any of the provisions of this subsection, the matter shall be referred for disciplinary proceedings.  The disciplinary proceedings shall be in accordance with Articles I and II of the Administrative Procedures Act.

5.  The Council shall revoke the certification of any person upon determining that such person has been convicted of a felony or a crime involving moral turpitude or a domestic violence offense; provided, that if the conviction has been reversed, vacated or otherwise invalidated by an appellate court, such conviction shall not be the basis for revocation of certification; provided further, that any person who has been trained and certified by the Council on Law Enforcement Education and Training and is actively employed as a full-time peace officer as of November 1, 1985, shall not be subject to the provisions of this subsection for convictions occurring prior to November 1, 1985.  The sole issue to be determined at the hearing shall be whether the person has been convicted of a felony, a crime involving moral turpitude or a domestic violence offense.

6.  The Council shall revoke the certification of any person upon determining that such person has received a deferred sentence for a felony, a crime involving moral turpitude or a domestic violence offense.

7.  The Council may suspend the certification of any person upon a determination that such person has been involuntarily committed to a mental institution or mental health facility for a mental illness, condition or disorder as provided in subparagraph f of paragraph 1 of this subsection.

8.  For all other violations of this subsection, the hearing examiner shall take into consideration the severity of the violation, any mitigating circumstances offered by the person subject to disciplinary action, and any other evidence relevant to the person's character to determine the appropriate disciplinary action.

9. a. A police or peace officer may voluntarily surrender and relinquish the peace officer certification to CLEET.  Pursuant to such surrender or relinquishment, the person surrendering the certification shall be prohibited from applying to CLEET for reinstatement within five (5) years of the date of the surrender or relinquishment, unless otherwise provided by law for reinstatement.

b. No person who has had a police or peace officer certification from another state revoked or voluntarily surrendered shall be considered for certification by CLEET within five (5) years of the effective date of any such revocation or voluntary surrender of certification.

c. Any person seeking reinstatement of police or peace officer certification which has been suspended, revoked, or voluntarily surrendered may apply for reinstatement pursuant to promulgated CLEET rules governing reinstatement.

10.  A duty is hereby imposed upon the district attorney who, on behalf of the State of Oklahoma, prosecutes a person holding police or peace officer certification for a felony or crime involving moral turpitude or domestic violence in which a plea of guilty, nolo contendere, or other finding of guilt is entered by, against or on behalf of a certified police or peace officer to report such plea, agreement, or other finding of guilt to the Council on Law Enforcement Education and Training within ten (10) days of such plea agreement or the finding of guilt.

11.  Any person or agency required or authorized to submit information pursuant to this section to the Council shall be immune from liability arising from the submission of the information as long as the information was submitted in good faith and without malice.

K.  1.  Every canine team in the state trained to detect controlled dangerous substances shall be certified, by test, in the detection of such controlled dangerous substances and shall be recertified annually so long as the canine is used for such detection purposes.  The certification test and annual recertification test provisions of this subsection shall not be applicable to canines that are owned by a law enforcement agency and that are certified and annually recertified in the detection of controlled dangerous substances by the United States Customs Service.

2.  The Council shall appoint a Drug Dog Advisory Council to make recommendations concerning minimum standards, educational needs, and other matters imperative to the certification of canines and canine teams trained to detect controlled dangerous substances.  The Council shall promulgate rules based upon the recommendations of the Advisory Council.  Members of the Advisory Council shall include, but need not be limited to, a commissioned officer with practical knowledge of such canines and canine teams from each of the following:

a. the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control,

b. the Department of Public Safety,

c. a police department,

d. a sheriff's office, and

e. a university or college campus police department.

3.  The fee for the certification test shall be Two Hundred Dollars ($200.00) and the annual recertification test fee shall be One Hundred Dollars ($100.00) per canine team.  A retest fee of Fifty Dollars ($50.00) will be charged if the team fails the test.  No such fee shall be charged to any local, state or federal government agency.  The fees provided for in this paragraph shall be deposited to the credit of the C.L.E.E.T. Fund created pursuant to Section 1313.2 of Title 20 of the Oklahoma Statutes.

L.  1.  Every canine team in the state trained to detect explosives, explosive materials, explosive devices, and materials which could be used to construct an explosive device shall be certified, by test, in the detection of such explosives and materials and shall be recertified annually so long as the canine is used for such detection purposes.  The certification test and annual recertification test provisions of this subsection shall not be applicable to canines that are owned by a law enforcement agency if such canines are certified and annually recertified in the detection of explosives and materials by the United States Department of Defense.

2.  The Council shall appoint a Bomb Dog Advisory Council to make recommendations concerning minimum standards, educational needs, and other matters imperative to the certification of canines and canine teams trained to detect explosives, explosive materials, explosive devices and materials which could be used to construct an explosive device.  The Council shall promulgate rules based upon the recommendations of the Advisory Council.  Members of the Advisory Council shall include, but need not be limited to, a commissioned officer with practical knowledge of such canines and canine teams from each of the following:

a. the Department of Public Safety,

b. a police department,

c. a sheriff's office, and

d. a university or college campus police department.

3.  The fee for the certification test shall be Two Hundred Dollars ($200.00) and the annual recertification test fee shall be One Hundred Dollars ($100.00) per canine team.  A retest fee of Fifty Dollars ($50.00) will be charged if the team fails the test.  No such fee shall be charged to any local, state or federal government agency.  The fees provided for in this paragraph shall be deposited to the credit of the C.L.E.E.T. Fund created pursuant to Section 1313.2 of Title 20 of the Oklahoma Statutes.

M.  All tribal police officers of any Indian tribe or nation who have been commissioned by an Oklahoma law enforcement agency pursuant to a cross-deputization agreement with the State of Oklahoma or any political subdivision of the State of Oklahoma pursuant to the provisions of Section 1221 of Title 74 of the Oklahoma Statutes shall be eligible for peace officer certification under the same terms and conditions required of members of the law enforcement agencies of the State of Oklahoma and its political subdivisions, except that a fee of Three Dollars and sixteen cents ($3.16) per hour of training shall be charged for all basic police course training provided pursuant to this subsection.  Such fees shall be deposited to the credit of the C.L.E.E.T. Fund created pursuant to Section 1313.2 of Title 20 of the Oklahoma Statutes.  CLEET shall issue peace officer certification to tribal police officers who, as of July 1, 2003, are commissioned by an Oklahoma law enforcement agency pursuant to a cross-deputization agreement with the State of Oklahoma or any political subdivision of the State of Oklahoma pursuant to the provisions of Section 1221 of Title 74 of the Oklahoma Statutes and have met the training and qualification requirements of this section.

N.  If an employing law enforcement agency in this state has paid the salary of a person while that person is completing in this state a basic police course approved by the Council and if within one (1) year after certification that person resigns and is hired by another law enforcement agency in this state, the second agency or the person receiving the training shall reimburse the original employing agency for the salary paid to the person while completing the basic police course by the original employing agency.

Added by Laws 1965, c. 396, § 311, eff. July 1, 1965.  Amended by Laws 1967, c. 6, § 1, emerg. eff. Feb. 15, 1967; Laws 1969, c. 327, § 1, emerg. eff. May 7, 1969; Laws 1971, c. 130, § 1, emerg. eff. May 8, 1971; Laws 1974, c. 304, § 1, emerg. eff. May 29, 1974; Laws 1976, c. 73, § 1, eff. July 1, 1976; Laws 1977, c. 211, § 1, emerg. eff. June 14, 1977; Laws 1980, c. 94, § 1, emerg. eff. April 10, 1980; Laws 1980, c. 225, § 1; Laws 1981, c. 164, § 1, emerg. eff. May 13, 1981; Laws 1983, c. 333, § 26, emerg. eff. June 29, 1983; Laws 1984, c. 273, § 1, eff. Nov. 1, 1984; Laws 1985, c. 156, § 1, eff. Nov. 1, 1985; Laws 1986, c. 314, § 18, operative July 1, 1986; Laws 1987, c. 64, § 1, eff. Nov. 1, 1987; Laws 1987, c. 138, § 13, operative Jan. 1, 1988; Laws 1989, c. 185, § 2, emerg. eff. May 8, 1989; Laws 1992, c. 79, § 1, eff. Sept. 1, 1992; Laws 1992, c. 385, § 1, eff. Sept. 1, 1992; Laws 1993, c. 151, § 1, eff. July 1, 1993; Laws 1998, c. 230, § 1, eff. Nov. 1, 1998; Laws 1998, c. 329, § 1, eff. Nov. 1, 1998; Laws 1999, c. 1, § 29, emerg. eff. Feb. 24, 1999; Laws 2000, c. 369, § 1, emerg. eff. June 6, 2000; Laws 2001, c. 5, § 49, emerg. eff. March 21, 2001; Laws 2001, c. 312, § 3, eff. Nov. 1, 2001; Laws 2002, c. 22, § 27, emerg. eff. March 8, 2002; Laws 2003, c. 3, § 84, emerg. eff. March 19, 2003; Laws 2003, c. 168, § 7, eff. July 1, 2003; Laws 2004, c. 257, § 1, eff. Nov. 1, 2004; Laws 2004, c. 428, § 1, emerg. eff. June 4, 2004.

NOTE:  Laws 1998, c. 76, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2000, c. 263, § 1 and Laws 2000, c. 316, § 2 repealed by Laws 2001, c. 5, § 50, emerg. eff. March 21, 2001.  Laws 2001, c. 324, § 5 and Laws 2001, c. 350, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2002, c. 62, § 1 repealed by Laws 2003, c. 3, § 85, emerg. eff. March 19, 2003.  Laws 2004, c. 33, § 1 repealed by Laws 2004, c. 428, § 2, emerg. eff. June 4, 2004.  Laws 2004, c. 36, § 1 repealed by Laws 2004, c. 428, § 3, emerg. eff. June 4, 2004.

§70-3311.1.  Renumbered as § 215.28 of Title 19 by Laws 1977, c. 40, § 5, eff. July 1, 1977.

§703311.2.  Power, duties and responsibilities under Polygraph Examiners Act.

A.  In addition to the other powers and duties imposed by law, the Council on Law Enforcement Education and Training shall have the powers, duties and responsibilities as are specified by the Polygraph Examiners Act.  In addition, the Council shall designate a representative of the Council to attend any meeting held by the Polygraph Examiners Board.  It shall be the duty of the Council to provide telephone and mailing services for the Polygraph Examiners Board, and such secretarial duties and administrative functions as are designated by the Polygraph Examiners Board which are necessary to effectuate the Polygraph Examiners Act.

B.  The Council on Law Enforcement Education and Training is authorized to appoint and fix the duties and compensation pursuant to law of the employees necessary to carry out the duties imposed upon the Council by this section and the Polygraph Examiners Act.

Added by Laws 1985, c. 189, § 1, operative July 1, 1985. Amended by Laws 1985, c. 264, § 4, emerg. eff. July 15, 1985.

§70-3311.3.  Council on Law Enforcement Training - Petty cash fund.

There is hereby created a petty cash fund not to exceed One Thousand Dollars ($1,000.00) for the Council on Law Enforcement Education and Training to be used as a cash drawer change fund and for the purchase of or reimbursement for expenditures of less than One Hundred Dollars ($100.00) pursuant to the rules and procedures established by the Director of State Finance.

Added by Laws 1990, c. 258, § 24, operative July 1, 1990.

§70-3311.4.  Continuing law enforcement training - Inactive status exemption - Failure to meet training requirements - Suspension of certification.

A.  Beginning January 1, 1991, and annually thereafter, every active full-time peace officer, certified by the Council on Law Enforcement Education and Training (CLEET) pursuant to Section 3311 of this title, shall attend and complete a minimum of sixteen (16) hours of continuing law enforcement training accredited or provided by CLEET.  CLEET shall promulgate rules to enforce the provisions of this section and shall enter into contracts and agreements for the payment of classroom space, training, food, and lodging expenses as may be necessary for law enforcement officers attending such training in accordance with subsection B of Section 3311 of this title.  Such training and seminars shall be conducted in all areas of this state at technology center schools, institutions of higher education, or other approved sites.

B.  Every inactive full-time peace officer, certified by CLEET, shall be exempt from these requirements during the inactive status.  Upon re-entry to full-time active status, the peace officer shall be required to comply with paragraph A of this section.  If a certified peace officer has been inactive for five (5) or more years, the officer must complete forty (40) hours of refresher training as prescribed by CLEET, within one (1) year of employment.

C.  Every tribal officer who is commissioned by an Oklahoma law enforcement agency pursuant to a cross-deputization agreement with the State of Oklahoma or any political subdivision of the State of Oklahoma pursuant to the provisions of Section 1221 of Title 74 of the Oklahoma Statutes shall comply with the provisions of this section.

D.  Any active full-time certified peace officer, or CLEET certified cross-deputized tribal officer who fails to meet the annual training requirements specified in this section, shall be subject to having the certification of the peace officer suspended, after the peace officer and the employer have been given written notice of noncompliance and a reasonable time, as defined by the Council, to comply with the provisions of this section.  A peace officer shall not be employed in the capacity of a peace officer during any period of suspension.  The suspension period shall be for a period of time until the officer files a statement attesting to full compliance with the provisions of this section.  Suspension of peace officer certification shall be reported to the District Attorney for the jurisdiction in which the officer is employed.  Any officer whose certification is suspended pursuant to this section may request a hearing with CLEET.  Such hearings shall be governed by the Administrative Procedures Act except that the affected officer has the burden to show CLEET why CLEET should not have the certification of the officer suspended.

Added by Laws 1990, c. 292, § 1, eff. Sept. 1, 1990.  Amended by Laws 1998, c. 230, § 2, eff. Nov. 1, 1998; Laws 2001, c. 33, § 149, eff. July 1, 2001; Laws 2004, c. 36, § 2, emerg. eff. March 30, 2004.

§70-3311.5.  Law enforcement certification - Minimum required hours of education and training.

By September 1, 1992, the Council on Law Enforcement Education and Training, pursuant to its authority granted by Sections 3311 and 3311.4 of Title 70 of the Oklahoma Statutes, shall include in its required courses of study for law enforcement certification a minimum of four (4) hours of education and training and at least one (1) hour of continuing law enforcement training relating to recognizing and managing a person appearing to require mental health treatment or services.

Added by Laws 1992, c. 389, § 4, emerg. eff. June 10, 1992.

§70-3311.6.  C.L.E.E.T. Training Center Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Council on Law Enforcement Education and Training to be designated the "C.L.E.E.T. Training Center Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies deposited to the credit of the fund pursuant to subsection D of Section 1313.2 of Title 20 of the Oklahoma Statutes.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Council on Law Enforcement Education and Training for the purpose of acquiring and constructing a statewide law enforcement training center and for operation and maintenance of such center.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2000, c. 316, § 3, eff. Nov. 1, 2000.

§70-3311.7.  Peace Officer Revolving Fund.

A.  There is hereby created in the State Treasury a fund for the Council on Law Enforcement Education and Training to be designated the "Peace Officer Revolving Fund".

B.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies received from public, private, state or federal sources, grants or award monies, to include any state matching funds required by the federal government which are not designated for deposit in the C.L.E.E.T. Fund created pursuant to Section 1313.2 of Title 20 of the Oklahoma Statutes.

C.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Council on Law Enforcement Education and Training for the purpose of fulfilling any grant or award provisions, providing special training programs and attendant equipment and supplies, and providing facility construction and furnishings and/or rental of facilities for special training programs.

D.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1998, c. 230, § 4, eff. Nov. 1, 1998.

§70-3311.8.  CLEET Cafeteria Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Council on Law Enforcement Education and Training to be designated the "CLEET Cafeteria Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Council on Law Enforcement Education and Training from cafeteria food sales.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Council on Law Enforcement Education and Training for the purpose of operating a cafeteria.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 150, § 1, eff. July 1, 2004.

§70-3311.9.  Petty cash fund.

There is hereby created a petty cash fund not to exceed Two Hundred Dollars ($200.00) for the Council on Law Enforcement Education and Training to be used as a cash drawer change fund in the operation of a cafeteria.

Added by Laws 2004, c. 150, § 2, eff. July 1, 2004.

§70-3311.10.  Purchase of passenger automobiles or buses for training purposes.

Notwithstanding any other provision of state law, the Council on Law Enforcement Education and Training is hereby authorized to purchase passenger automobiles or buses for use as training vehicles in the same manner as other state agencies authorized by law to purchase passenger automobiles or buses.

Added by Laws 2005, c. 398, § 1, emerg. eff. June 6, 2005.

§703312.  University of Oklahoma College of Medicine Tulsa  Establishment.

A branch program of the School of Medicine of the University of Oklahoma is hereby established in Tulsa County to be known as the University of Oklahoma College of Medicine  Tulsa.  The functions and programs of study of the operation shall be determined by the Oklahoma State Regents for Higher Education in pursuance of Article XIIIA of the Constitution of Oklahoma.

Laws 1972, c. 45, § 1, emerg. eff. March 10, 1972.

§703313.  Legislative intent  Allocation of funds  Resident dean.

It is the intent of the Legislature that the State Regents for Higher Education shall consider the needs of the branch program operation in allocating funds to the University of Oklahoma.  It is further the intention of the Legislature that the Board of Regents of the University of Oklahoma and the College of Medicine make appropriate arrangements for administration of the program authorized herein and prescribed by the State Regents for Higher Education, including the establishment of a position of resident dean for the University of Oklahoma College of Medicine  Tulsa who shall be responsible for providing the leadership and coordination for administration of the Tulsa program.

Laws 1972, c. 45, § 2, emerg. eff. March 10, 1972.

§703314.  Oklahoma Biological Survey.

A.  There is hereby created the Biological Survey Office of the State of Oklahoma, which shall be under the direction and supervision of the Board of Regents of the University of Oklahoma.

B.  The director of the Oklahoma Biological Survey shall be appointed by the Board.  The salary of the director shall be determined by the Board.

C.  The Oklahoma Biological Survey shall:

1.  acquire, archive, process and disseminate information on biological resources and natural areas that is or could be of value to policy and decision makers in the state;

2.  act as a representative of the state in biological matters, exclusive of wildlife matters under the authority of the Wildlife Conservation Commission and exclusive of matters pertaining to agriculture, both within and outside the state when necessary or appropriate, or when requested to do so by proper authority, which shall include among others the legislative or executive branches of state government;

3.  conduct research, investigations, and interpretive programs pertaining to natural areas and biological resources, including but not limited to distributions of animal and plant forms within the state and their relationships to one another and their environment except as those matters pertain to agriculture;

4.  maintain an inventory of natural and scientific areas, an inventory of natural ecosystems and their components, and an inventory of habitats of rare and endangered species of plants and animals;

5.  maintain as part of an herbarium, a plant collection that is representative of but not restricted to the flora and plant communities of Oklahoma, which among other benefits will support research and investigative programs;

6.  participate in the Oklahoma Natural Heritage Program, including development of and responsibility for the Oklahoma Natural Heritage Inventory of the state's habitats and species, which among other benefits will provide a centralized and continually updated inventory of the biological diversity of Oklahoma that will contain accurate and timely information for environmental planning, resource management, protection of significant natural areas, endangered species review, and biological research and education; and

7.  as authorized by the Board of Regents of the University of Oklahoma, contract with private entities or state agencies to assist in the training of students and the citizenry with respect to biological resources and their importance to Oklahoma.

D.  The establishment of the Biological Survey Office shall in no way preclude or limit research and educational activities concerning biological resources and natural areas by universities, colleges, or other governmental entities.

E.  The director is authorized to certify copies as being authentic reproductions of biological resource records held in the state.

F.  The director of the Oklahoma Biological Survey shall present a report each year to the Board of Regents of the University of Oklahoma showing the progress and condition of the Oklahoma Biological Survey and any other information that the Board may deem necessary.

Added by Laws 1987, c. 170, § 1, operative July 1, 1987.

§70-3316.  Center for Women's Health - Establishment - Duties.

The Oklahoma State Legislature requests the Board of Regents of the University of Oklahoma to establish a Center for Women's Health within the College of Medicine at the University of Oklahoma Health Sciences Center in Oklahoma City which would be responsible for expanding the knowledge and understanding of women's health needs.  The Center for Women's Health should:

1.  Utilize the interdisciplinary approach which combines all areas of women's health care delivery in one location;

2.  Develop extramural resources to support and carry out the highest quality clinical and basic research devoted to women's health issues;

3.  Identify and develop effective health practices for women;

4.  Provide demonstration projects directly related to the field of women's health; and

5.  Disseminate information on women's health.

Added by Laws 1994, c. 288, § 8, eff. July 1, 1994.

§70-3317.  Cancer treatment and research program at the University of Oklahoma - Establishment - Funding.

A.  The Oklahoma State Legislature requests the Board of Regents at the University of Oklahoma to establish a cancer treatment and research program under the administrative direction of the Provost for the Health Sciences Centers in Oklahoma City and Tulsa.  The program should provide statewide leadership in cancer research, prevention and information, and treatment and seek to gain national recognition for excellence in the fight against cancer by being named as a comprehensive cancer center by the National Cancer Institute.

B.  1.  The Board of Regents for the University of Oklahoma may create a not-for-profit corporation to raise funds and name a board of directors for the corporation to assist in the development of the cancer treatment and research program requested by this act.

2.  The board of directors of the corporation authorized in paragraph 1 of this subsection may select a name for the corporation.  The board shall choose its own chairperson.

C.  After proper incorporation, the not-for-profit corporation shall apply for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code (26 U.S.C., Section 501(c)(3)).

Added by Laws 2001, c. 233, § 1, eff. Nov. 1, 2001.

§703401.  Oklahoma State University  Designation  Power and authority.

The state educational institution located at Stillwater, previously known as the Oklahoma Agricultural and Mechanical College and now known as Oklahoma State University of Agriculture and Applied Science, shall continue at the same location and its official name shall be Oklahoma State University.  The Legislature further recognizes and confirms that said institution is an institution corporate under the Constitution and laws of Oklahoma with full power and authority, acting through its said constitutional Board of Regents, to do all things necessary or convenient to accomplish the corporate objects of said institution, and said institution, acting through its said constitutional Board of Regents, is hereby recognized to be such public corporation and to have such powers, acting through its regents.

Laws 1965, c. 396, § 401; Laws 1980, c. 157, § 1, eff. July 1, 1980.

§703402.  Oklahoma Panhandle State College of Agriculture and Applied Science.

The state educational institution located at Goodwell shall continue at the same location and its official name shall be Oklahoma Panhandle State College of Agriculture and Applied Science.

Laws 1965, c. 396, § 402; Laws 1967, c. 172, § 1.

§703402.1.  Oklahoma Panhandle State University.

Panhandle State College, located at Goodwell, Oklahoma, is hereby officially named and shall be designated in all future references as "Oklahoma Panhandle State University."

Laws 1974, p. 722, S.J.R.No.27, § 6.

§703403.  Langston University.

The state educational institution located at Langston, known and designated as Langston University at Langston, shall continue at the same location and its official name shall be Langston University.

Laws 1965, c. 396, § 403.

§703404.  Cameron College.

The state educational institution located at Lawton, heretofore known and designated as Cameron State Agricultural College at Lawton, and subsequently as Cameron State Agricultural College, shall continue at the same location and its official name shall be Cameron College.

Laws 1965, c. 396, § 404; Laws 1971, c. 68, § 1, emerg. eff. April 12, 1971.

§703404.1.  Cameron University.

Cameron College, located at Lawton, Oklahoma, is hereby officially named and shall be designated in all future references as "Cameron University."

Laws 1974, p. 722, S.J.R.No.27, § 9.

§70-3404.2.  Cameron University - Transfer of governance, supervision, management and control.

Acting pursuant to the power conferred by Section 2 of Article 13A of the Oklahoma Constitution to determine the functions and courses of study in each of the institutions in the State System, the Oklahoma State Regents for Higher Education have determined that the primary mission of Cameron University is no longer agricultural and mechanical; therefore the governance, supervision, management and control of Cameron University is hereby transferred from the Board of Regents for Oklahoma Agricultural and Mechanical Colleges to the Board of Regents for the University of Oklahoma and Cameron University, and all property, assets and obligations of Cameron University and any and all obligations of the Board of Regents for Oklahoma Agricultural and Mechanical Colleges for and on behalf of Cameron University are hereby transferred to the Board of Regents for the University of Oklahoma and Cameron University.  Obligations for any and all plans for tenure or retirement of employees of Cameron University, either through Cameron University or the Board of Regents for Oklahoma Agricultural and Mechanical Colleges, shall be assumed by the Board of Regents for the University of Oklahoma and Cameron University.

Added by Laws 1992, c. 308, § 10, eff. June 1, 1992.

§70-3404.3.  Cameron University - Branch campus at Duncan - Resident college credit courses and programs.

A.  The Oklahoma State Regents for Higher Education shall make resident college credit courses and programs available to the people of Duncan.

B.  The Oklahoma State Regents for Higher Education shall make lower and upper division classes and programs and graduate classes at the Masters level through a branch of Cameron University, which shall be established and located in Duncan.  The branch campus of Cameron University shall be governed by the Board of Regents for the University of Oklahoma and administered through Cameron University.  The Duncan Economic Development Trust Authority shall provide suitable existing facilities to accommodate the branch at Duncan.  The Oklahoma State Regents for Higher Education may provide resources to Cameron University to maintain and operate the branch campus in Duncan in accordance with its function and mission as provided by law.

Added by Laws 2004, c. 268, § 1, eff. July 1, 2004.

§70-3405.  Connors State College.

The state educational institution located at Warner shall continue at the same location and its official name shall be Connors State College.

Added by Laws 1965, c. 396, § 405, eff. July 1, 1965.  Amended by Laws 1967, c. 172, § 2; Laws 2002, c. 194, § 3, eff. July 1, 2002.

§70-3405.1.  Muskogee branches - Connors State College of Agriculture and Applied Science - Northeastern State University.

A.  The Oklahoma State Regents for Higher Education shall make resident college credit courses and programs available to the people of Muskogee.

B.  The Oklahoma State Regents for Higher Education shall provide lower division classes and programs through a branch of Connors State College, which shall be established and located in Muskogee.  The branch campus of Connors State College shall be governed by the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges and administered through Connors State College.

C.  The Oklahoma State Regents for Higher Education shall provide upper division classes and programs and graduate classes at the Masters level through a branch of Northeastern State University, which shall be established and located at Muskogee.  The branch campus of Northeastern State University shall be governed by the Board of Regents of Oklahoma Colleges and administered through Northeastern State University.

Added by Laws 1988, c. 121, § 1.  Amended by Laws 2002, c. 194, § 4, eff. July 1, 2002.

§70-3406.  Repealed by Laws 1972, c. 150, § 5, eff. April 7, 1972.

§703407.  Murray State College.

The state educational institution located at Tishomingo shall continue at the same location and its official name shall be Murray State College.

Wherever the laws of this state refer to such institution as Murray State Agricultural College or Murray State College of Agriculture and Applied Science or Murray State College of Technology, or any other name, the reference shall be deemed to be to Murray State College.  Greater emphasis, rather than predominant emphasis, to technical education shall be the object of the study made by the Oklahoma State Regents for Higher Education under the following section (3407.1) to determine the feasibility of changes in the functions of Murray State College.

Laws 1965, c. 396, § 407; Laws 1967, c. 172, § 4; Laws 1972, c. 157, § 1, emerg. eff. April 7, 1972.

§703407.1.  Murray State College of Technology  Proclamation.

The Oklahoma State Regents for Higher Education shall make a study to determine the feasibility of changing the functions of Murray State College of Agriculture and Applied Science to give predominant emphasis to technical education while retaining the normal twoyear junior college academic program.  If the State Regents determine that the change should be made, they shall issue a proclamation declaring the change in the functions of the college and specifying the effective date.  Thereafter, the official name of the college shall be Murray State College of Technology; there shall be created a Board of Regents of Murray State College of Technology as provided in Section 2 of this act; and all governing control of and property, assets and obligations of the Murray State College of Agriculture and Applied Science shall be transferred to the Board of Regents of the Murray State College of Technology. Copies of the proclamation shall be filed with the Governor, the Secretary of State, and the Secretary of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges.

Laws 1971, c. 128, § 1, emerg. eff. May 5, 1971.

§703407.2.  Board of Regents.

A.  The Board of Regents of Murray State College of Technology shall consist of seven (7) members appointed by the Governor, by and with the advice and consent of the Senate.  The regular term of each member shall be seven (7) years, except that the initial appointments shall be for lesser terms so that the term of only one member shall expire each year.

B.  The Board of Regents of Murray State College of Technology shall be a body corporate, and shall adopt and use an official seal. It shall annually elect a chairman, a vice chairman, and a secretary, each of whom shall serve for a term of one (1) fiscal year and until his successor is elected and qualified, and who shall perform such duties as the Board directs.  The Board shall adopt rules and regulations as it deems necessary for the governing of the Board and the discharge of its duties, and shall cause to be kept the minutes of all meetings and transactions considered at each meeting, in a suitable book to be obtained and kept for such purpose.  The Board of Regents of Murray State College of Technology shall be the governing board of the College and shall have the supervision and management thereof and shall have the same powers and duties as governing boards of other institutions in The Oklahoma State System of Higher Education, and may do all things necessary or convenient to make the College effective for the purpose for which it is operated.

Laws 1971, c. 128, § 2, emerg. eff. May 5, 1971; Laws 1980, c. 159, § 25, emerg. eff. April 2, 1980.

§70-3407.3.  Designation and description of property of Murray State College.

A.  The following described state property shall be the property of Murray State College:

Four acres of land out of the S1/2 of SW1/4 of NE1/4 of Section 9, Township 4 South, Range 6 East, described as follows, to-wit:

Beginning at a point on the West line of Murray Avenue of Murray College Addition to the Town of Tishomingo, Oklahoma, where said Avenue crosses or intersects the North line of that tract belonging to the State of Oklahoma as the site for the Murray State School of Agriculture, and extending South a distance of 210 feet; thence West 420 feet; thence North 210 feet; thence East 420 feet to the point of beginning, containing 2 acres, more or less.

Also a tract of land described as follows, to-wit:  Beginning at a point on the East line of Murray Avenue of Murray College Addition to the Town of Tishomingo, Oklahoma, where said Avenue crosses or intersects the North line of that tract belonging to the State of Oklahoma, as the site for the Murray State School of Agriculture, and extending South a distance of 210 feet; thence East 420 feet; thence North 210 feet; these (thence) West 420 feet to the point of beginning, containing 2 acres, more or less,

and containing 4 acres, more or less, according to the United States survey, in both of said tracts;

together with the two dormitories, the furniture therein and all appurtenances thereunto belonging.

B.  The Department of Central Services shall implement a transfer from the State of Oklahoma to Murray State College of any property described in subsection A of this section that, on the effective date of this act, is not the property of Murray State College.

Added by Laws 1999, c. 77, § 1.

§703408.  Northeastern Oklahoma Agricultural and Mechanical College.

The State Educational Institution located at Miami, known and designated as Northeastern Oklahoma Agricultural and Mechanical College at Miami, shall continue at the same location and its official name shall be Northeastern Oklahoma Agricultural and Mechanical College.

Laws 1965, c. 396, § 408.

§70-3409.  Board of Regents for the Oklahoma Agricultural and Mechanical Colleges - Eligibility, appointment and terms of members - Removal - Vacancies.

(a)  The Board of Regents created by Section 31a, Article 6, Oklahoma Constitution, shall be known as the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges.  It shall consist of nine (9) members, one of whom shall be the President of the State Board of Agriculture, the remaining eight members to be appointed by the Governor, by and with the advice and consent of the Senate. Provided, that persons now serving on such Board shall be members of and shall continue to serve on the Board for the terms for which they were appointed.

(b)  Appointments shall be to numbered positions on the Board, and the terms of members of the Board shall be, as follows:

(1)  Position No. 1.  Effective April 5, 1990, the term of office of one member shall expire on the 4th day of April, 1998, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of this state.

(2)  Position No. 2.  Effective April 5, 1991, the term of office of one member shall expire on the 4th day of April, 1999, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of the Second Congressional District.

(3)  Position No. 3.  Effective April 5, 1992, the term of office of one member shall expire on the 4th day of April, 2000, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of this state.

(4)  Position No. 4.  Effective April 5, 1993, the term of office of one member shall expire on the 4th day of April, 2001, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of the First Congressional District.

(5)  Position No. 5.  Effective April 5, 1994, the term of office of one member shall expire on the 4th day of April, 2002, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of the Fifth Congressional District.

(6)  Position No. 6.  Effective April 5, 1995, the term of office of one member shall expire on the 4th day of April, 2003, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of this state.

(7)  Position No. 7.  Effective April 5, 1996, the term of office of one member shall expire on the 4th day of April, 2004, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of the Third Congressional District.

(8)  Position No. 8.  Effective April 5, 1997, the term of office of one member shall expire on the 4th day of April, 2005, and each eight (8) years thereafter, and the member shall be, and shall have been for not less than five (5) years prior to appointment, a resident and elector of the Fourth Congressional District.

(9)  Position No. 9.  This position shall be occupied by the President of the State Board of Agriculture.

However, when congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Any member whose named congressional district has been removed due to redistricting shall be appointed from the state at large.

(c)  A majority of the members appointed by the Governor shall be farmers, who are actually engaged in farming and/or livestock growing as their principal business or occupation in earning a livelihood; and no state, national or county officer shall be appointed as a member of the Board until two (2) years after tenure as such officer has ceased.

(d)  No member of the Board of Regents shall be employed upon any work to be performed in connection with any of the Agricultural Colleges or Oklahoma State University of Agriculture and Applied Science, nor shall any member of said Board enter into any contract or business dealings with any of said Agricultural Colleges, in the way of buying, selling or exchanging livestock, or any other business transactions involving a financial consideration.

(e)  Members of the Board shall be removable only for cause, as provided by law for this removal of officers not subject to impeachment.

(f)  Vacancies on the Board shall be filled by the Governor, for the unexpired term, by and with the advice and consent of the Senate.

Added by Laws 1965, c. 396, § 409, eff. July 1, 1965.  Amended by Laws 1989, c. 281, § 11, operative July 1, 1989; Laws 2002, c. 375, § 20, eff. Nov. 5, 2002; Laws 2003, c. 229, § 6, emerg. eff. May 20, 2003.

§703410.  Board of Regents for Oklahoma Agricultural and Mechanical Colleges  Oaths  Travel expenses.

(a) Each member of the Board of Regents for Oklahoma Agricultural and Mechanical Colleges shall take and subscribe to the oaths required of state officials generally.

(b) Each member of the Board shall be allowed necessary travel expenses, as may be approved by the Board pursuant to the State Travel Reimbursement Act.

Amended by Laws 1985, c. 178, § 61, operative July 1, 1985.

§703411.  Board of Regents for Oklahoma Agricultural and Mechanical Colleges  Body corporate  Official seal  Officers  Terms and duties of officers  Proceedings.

(a) The Board of Regents for Oklahoma Agricultural and Mechanical Colleges shall be a body corporate and shall adopt an official seal, which shall be attached to all official documents issued by the Board and all contracts entered into by the Board.

(b) The Board of Regents shall annually elect from its membership a Chairman, a Vice Chairman, and a Secretary, each of whom shall serve for a term of one (1) fiscal year, and who shall have such powers and duties as may be prescribed by the Board. The Board shall adopt such rules and regulations as it deems necessary to govern its proceedings and the conduct of its business. The Secretary of the Board shall keep minutes of all meetings and all transactions considered at such meetings, and it shall not be necessary that the Secretary be a member of the Board.

Laws 1965, c. 396, § 411; Laws 1980, c. 159, § 26, emerg. eff. April 2, 1980.

§70-3412.  Board of Regents for the Oklahoma Agricultural and Mechanical Colleges - Powers and duties.

The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall have the supervision, management and control of Oklahoma State University, Panhandle State University, Langston University, Connors State College, and Northeastern Oklahoma Agricultural and Mechanical College; and shall have the following additional powers and duties:

1.  Adopt such rules and regulations as it deems necessary to govern each of the institutions under its jurisdiction;

2.  Employ and fix the compensation and duties of such personnel as it deems necessary, including architects, attorneys, engineers, and other professional and technical persons deemed necessary by the Board, for its operation and for the operation of the institutions under its jurisdiction.  Any of such personnel having custody of public funds or other public property may be required to furnish corporate surety bonds in such amounts as may be deemed necessary by the Board, payable to the State of Oklahoma and conditioned upon a faithful accounting of all such funds and property;

3.  Enter into contracts, purchase supplies, materials and equipment, and incur such other expenses as may be necessary to make any of its powers effective;

4.  Authorize officials at the several institutions under its jurisdiction to act in its behalf in the making of contracts, or in carrying out the powers conferred upon it;

5.  Receive and make disposition of monies, grants and property from federal agencies, and administer the same in accordance with federal requirements;

6.  Accept gifts of real and personal property, money and other things, and use or dispose of the same in accordance with the directions of the donors or grantors thereof;

7.  Direct the disposition of all monies appropriated by the Legislature or by the Congress or derived from the sale of bonds or received from any other source by institutions under its jurisdiction;

8.  Acquire and take title to real and personal property in its name, on behalf of any of the institutions under its jurisdiction, and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of such institutions, including the granting of leases, permits, easements and licenses over or upon any such real property.  The Board shall have the power to institute any legal action in the name of the Board before any court having jurisdiction of such actions.  The Board shall have the custody and control of abstracts of title and instruments affecting the ownership of or title to real property belonging to the Board, and being held by the Board on behalf of a particular state educational institution;

9.  Have supervision and charge of the construction of all buildings at the institutions under its jurisdiction;

10.  Determine the need for and cause to be constructed, dormitories and other buildings, on a self-liquidating basis, at any institution under its jurisdiction;

11.  Establish and maintain plans for tenure and retirement of employees of the Board and of the institutions under its jurisdiction, and for payment of deferred compensation of such employees; and provide hospital and medical benefits, accident, health and life insurance, and annuity contracts, for such employees and their dependents.  The Board may pay for all or a part of the cost for employees thereof with funds available for the operation of the institution.  Amounts payable by an employee for such insurance or annuity contracts may, with the consent of the employee, be deducted from the employee's salary;

12.  The Board shall cause a complete inventory to be made of all properties belonging to each of the agricultural colleges or universities within the State of Oklahoma before the last Monday in December, next preceding each biennial session of the State Legislature, and accompanying the inventories shall be a financial statement showing in detail the condition of all funds appropriated for the use of the agricultural colleges and experimental stations, also the money expended and the purposes for which the same were expended and the condition of the institution; and, the results of experiments carried on, together with their recommendations concerning remedial legislation or rules for the betterment of the institution;

13.  The Board shall audit all accounts against the funds appropriated for the use and maintenance of the Oklahoma State University and the other state agricultural colleges, including experimental stations, and the State Treasurer shall issue a warrant for the amount of all accounts, including salaries and expenses;

14.  Provide penalties and forfeitures by way of damages and otherwise for the violation of rules of the Board, which may be sued for and collected in the name of the Board before any court having jurisdiction of such actions;

15.  The Legislature further recognizes and confirms, that the Oklahoma State University is an institution corporate under the constitution and statutes of Oklahoma with full power and authority, acting through its constitutional Board of Regents, to do all things necessary or convenient to accomplish the corporate objects of the institution, and the institution, acting through its constitutional Board of Regents, is hereby recognized to be such public corporation and to have such powers; and

16.  Issue, on behalf of Oklahoma State University, special and limited obligations for purposes of such capital projects as the Regents may deem to be proper.

Without limiting the generality of the foregoing, the powers of the board of regents to control and use monies accruing to the institutions under their jurisdiction and control, from nontax sources, including institutional earnings, and proceeds of sales of surplus properties heretofore authorized to be sold, and revenues derived by way of bonuses and rentals from oil and gas leases, for any lawful institutional purpose, is hereby specifically confirmed.

The enumeration herein of certain powers and immunities of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall not be construed as in derogation or as a limitation of other powers and immunities properly belonging to the Board by virtue of any provisions of the Constitution of Oklahoma or of any provision of law.  The Board, is hereby, expressly granted every power necessary or convenient to make institutions under its jurisdiction effective for the purposes for which they were created and are maintained and operated.

Nothing in this section shall be construed as in derogation of the constitutional powers and responsibilities of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, acting as the Board of Regents for Connors State College, Northeastern Oklahoma Agricultural and Mechanical College, Panhandle State University, and Langston University.

Added by Laws 1965, c. 396, § 412, eff. July 1, 1965.  Amended by Laws 1979, c. 47, § 83, emerg. eff. April 9, 1979; Laws 1992, c. 308, § 13, eff. June 1, 1992; Laws 1998, c. 364, § 25, emerg. eff. June 8, 1998; Laws 2002, c. 194, § 5, eff. July 1, 2002; Laws 2005, c. 2, § 15, emerg. eff. March 31, 2005; Laws 2005, c. 218, § 15, emerg. eff. May 24, 2005.

§703413.  Experimental stations and projects  Assent to federal acts.

The Board of Regents for Oklahoma Agricultural and Mechanical Colleges may operate agricultural experiment stations, and shall receive federal funds and comply with federal requirements for such purposes; and may continue to operate all such experiment stations in existence when this Code becomes effective.  As specifically provided herein the State of Oklahoma assents to and accepts the provisions of acts of Congress providing funds, services, and property to states for the purpose of establishing or operating such experimental stations, and the Board of Regents may enter into agreements with federal agencies for such purposes.

(a) The agricultural experiment station established in connection with the Oklahoma State University of Agriculture and Applied Science under the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall be operated for the purpose of conducting experiments in agriculture according to the terms of the acts of Congress establishing agricultural colleges and universities and experimental stations, and any rules and regulations promulgated under authority granted in the aforesaid federal acts.

(b) The provisions of an Act of Congress, entitled "An Act to establish agricultural experimental stations in connection with the colleges established in the several states" under the provisions of an Act approved July second, eighteen hundred and sixtytwo, chapter 314, and the acts supplementary thereto, approved March second, eighteen hundred and eightyseven, and as amended by the Act, August 11, 1955, chapter 790, Public Law 84352, and any other federal authorizations providing federal funds to state experiment stations, are accepted by the State of Oklahoma; and the state hereby agrees and obligates itself to comply with all the provisions of said acts, and any rules and regulations promulgated under authority granted in the aforesaid federal acts.

(c) The assent of the Legislature of Oklahoma is hereby given, in pursuance of the requirements of Section Nine of the Act of Congress, approved March 2, 1887, and amended August 11, 1955, to the grants of money therein made, and to the establishing of an experimental station, in accordance with Section One of both Acts, and assent is hereby given to carry out all and singular provisions of all these Acts of Congress.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges acting for and on behalf of the Oklahoma State University of Agriculture and Applied Science is hereby authorized and empowered to receive the grants of monies appropriated under said Acts for the use and benefit of the State Experiment Station of the Oklahoma State University of Agriculture and Applied Science, and to use them in accordance with the terms and conditions expressed in the Acts of Congress, aforesaid, and any rules and regulations promulgated under authority granted in the aforesaid federal acts.

Laws 1965, c. 396, § 413.

§703414.  Soil experiment stations.

(a) The Board of Regents of Oklahoma Agricultural and Mechanical College, Stillwater, Oklahoma, and the Experiment Station of the Oklahoma State University of Agriculture and Applied Science, are authorized to establish soil experiment stations; one to be located in the sandy land area of southwestern Oklahoma and easily accessible to a public highway and one to be located in the hilly area of east central Oklahoma, the specific locations of both to be designated by the Director of the Oklahoma Agricultural Experiment Station.  Monies hereinafter authorized and appropriated to carry out the purposes of this Act shall be available for the purchase of land, construction and repair of improvements thereon, purchase of machinery, equipment, and to cover any other necessary costs of operations of the stations herein authorized to be established.

(b) Upon the establishment of the stations the Board of Regents for the Agricultural and Mechanical Colleges shall be authorized hereby to request and receive cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in carrying out the work to reach the objectives of the stations, and to accept donations, grants, gifts, and contributions, in money, land, services, or otherwise, from the United States or any of its agencies, or from the state or any of its agencies, and to accept contributions from nongovernmental organizations or persons in order to carry out the purposes of this act.

(c) Such experiment stations now established or established after the effective date of this act shall be operated under the direction and supervision of Oklahoma State University of Agriculture and Applied Science, and the experiments carried on thereat shall be designed to determine the most practical means of restoring the desirable physical properties of the soil to the end of reclaiming and putting into profitable production the depleted soils of Oklahoma, giving special attention to the various types of soil. Research shall be made as to the long time effect of deepplowing, determination of types and rates of fertilizers adaptable to the soil of Oklahoma, coordinated with practical legume rotations for soil improvement, and determination of fertilizers and crops adaptable to the areas and any other studies that will aid in the development of Oklahoma agriculture.

Laws 1965, c. 396, § 414.

§703415.  Greenhouse Research Fund  Agricultural Products Fund  Pecan research.

(a) The fund now existing in the State Treasury and known as the Oklahoma State University of Agriculture and Applied Science, Agricultural Research Greenhouse Fund shall continue in operation with the same name.  Said fund shall continue to consist of all revenues, gifts, donations and endowments accruing to the credit of Oklahoma State University of Agriculture and Applied Science from the wheat and small grains industry or other private endowments. Revenue deposited in said fund is hereby appropriated and the fund shall be of a continuing nature and not subject to fiscal year limitations.

(b) It is the intent of the Legislature that the fund specified in this section shall be used by Oklahoma State University of Agriculture and Applied Science for the payment of all necessary expenses including personal services, purchase of equipment and other capital outlay necessary in sponsoring, erecting, constructing and maintaining an agricultural research greenhouse on the farm of the Oklahoma State University of Agriculture and Applied Science.

(c) Upon certification by the director of said agricultural experiment station that Fifty Thousand Dollars ($50,000.00) has been made available by the wheat and small grains industry of Oklahoma or by private endowment, the State Budget Director is hereby authorized to cause to be made a transfer of funds from the General Revenue Fund to the Oklahoma State University Agricultural Research Greenhouse Fund created by Section 415(a) of this act.

(d) The fund previously created for the use of the Oklahoma Agricultural Research Station and known as the Oklahoma Agricultural Products Research Fund shall continue in operation and shall consist of any monies appropriated by the Legislature and any funds received by gift or from the federal government to be used for the purpose specified herein.

The proceeds of the fund authorized to be appropriated by the provisions of this act, and any funds received by gift or from the federal government to be used for the purpose provided in this section shall be expended by the Oklahoma State University Agricultural Experiment Station for research and development of new, additional, and improved uses for agricultural products.  The experiment station shall have power and authority, within the limits of the funds available to it, to coordinate and expedite activities toward research.

The Director of the Oklahoma Agricultural Experiment Station is hereby authorized and empowered to acquire title on behalf of the State of Oklahoma to any patent or patents resulting from research projects conducted with funds of the Oklahoma Agricultural Products Research Fund, as herein provided.

The Director of the Oklahoma Agricultural Experiment Station, with the approval of the Governor, is hereby authorized and empowered to grant licenses or otherwise dispose of any patents resulting from research conducted with funds of the Oklahoma Agricultural Products Research Fund on a basis deemed by him to be most favorable to the State of Oklahoma.

Any royalties or other income derived from the licensing, sale, or use of any patent or patents resulting from research projects conducted with funds of the Oklahoma Agricultural Products Research Fund shall be paid into the Oklahoma Agricultural Products Research Fund to be used for the purposes of the Oklahoma Agricultural Products Research Fund.

(e) The pecan experiment station previously established in Lincoln County, Oklahoma, shall continue in operation and be known by the same name.  It shall be devoted to the improvement of the grade and amount of production of pecans in Oklahoma.

Said experiment station shall continue to be operated under the direction and supervision of the Oklahoma State University of Agriculture and Applied Science.  Authorization is granted to the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges for the acquisition or improvement of lands, or the acquisition of any other property necessary for the station.

Laws 1965, c. 396, § 415; Laws 1973, c. 124, § 1, emerg. eff. May 7, 1973.

§703416.  Langston University experiment station.

Langston University, located at Langston, Oklahoma, is hereby authorized to devote and use all or any part of suitable farm lands belonging to or leased or rented by said institution in the establishment of and conducting and carrying on an agricultural experiment station for the purpose of conducting experiments in agriculture.  It is further provided that said station shall be maintained in cooperation with the Oklahoma State University of Agriculture and Applied Science of the State of Oklahoma in accordance with the terms of the Acts of Congress establishing agricultural colleges or universities and experiment stations.

The authority herein granted shall be construed to be supplemental to and in conformity with Section 403 of this Code and other applicable statutes under which said Langston University of the State of Oklahoma was created and established and to carry into full and complete effect the purpose and intent of said statutes. In recognition of the designation of Langston University as an agricultural research institution by federal and state law, and as an institution offering graduate programs by the Oklahoma State Regents for Higher Education, it is the intent of the Legislature that the State Regents for Higher Education provide the appropriate funding to enable Langston University to fulfill its role in agricultural research as provided for in this section.

The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall name a director of said experiment station who shall have charge and supervision thereof, and said Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall provide rules and regulations for the maintenance and operation of said station.  Provided, all of such rules and regulations and the management of said station shall be in coordination with and pursuant to the plan and requirements of the Board of Regents in its operation and conduct of agricultural experiments as now conducted at Oklahoma State University of Agriculture and Applied Science.

Amended by Laws 1988, c. 89, § 1.

§703417.  Agricultural research  Northeastern Oklahoma Pasture Improvement  Program  Anaplasmosis  General research.

(a) The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, Stillwater, Oklahoma, and the Extension Division of the Oklahoma State University of Agriculture and Applied Science are hereby authorized to establish and promote a pasture program to be known as "Northeastern Oklahoma Pasture Improvement Program": to be located within the various counties of Northeastern Oklahoma and to be designated by the Director of the Oklahoma Agricultural Extension Division.  Monies hereinafter authorized and appropriated to carry out the purpose of this section shall be available for the purchase of machinery, equipment, supplies and to cover rentals or any other necessary costs of operation of the program herein authorized.

In order to control the development of said pasture program the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges are authorized to enter into lease agreements with land owners for such period of time as may be necessary to establish a completed program, provided, however, any lease payment to any individual land owner shall not exceed One Dollar ($1.00) per acre per year for tract so leased.

The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges are authorized hereby to request and receive cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in carrying out the work to reach the objectives of the program and to accept donations, grants, gifts, and contributions, in money, land, services or otherwise, from the United States and any of its agencies, or from the state or any of its agencies, and to accept contributions from nongovernmental organizations or persons in order to carry out the purposes of this section.

Said pasture program shall be operated under the direction and supervision of the Oklahoma State University of Agriculture and Applied Science and the programs carried on shall be designed to determine the most practical means of restoring the desirable physical properties of pasture land, to the end of reclaiming and putting into profitable production said pasture land of Northeastern Oklahoma, giving special attention to the various types of grasses and legumes.

(b) The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges and the Experiment Station is authorized and directed to make extensive and intensive research to discover treatment or agent to immunize and/or to prevent anaplasmosis.

In order to carry out the purpose and provisions of this section, contributions from persons, firms and corporations may be accepted to carry on research and purchase equipment and materials for this needed purpose.  The Board is authorized to employ personnel and to purchase equipment and materials necessary to make whatever research the Board deems advisable to accomplish the purposes of this act.

Laws 1965, c. 396, § 417.

§703418.  Agricultural extension work  Farm and home demonstration agents  Cooperative agreement.

The Board of Regents for Oklahoma Agricultural and Mechanical Colleges shall organize and conduct agricultural extension work under the direction of Oklahoma State University, and may accept federal funds for such purpose and comply with federal laws providing for cooperative agricultural extension work as follows:

1.  The provisions of an Act of Congress entitled, "An Act to provide for cooperative agricultural extension work between the agricultural colleges in the several states receiving the benefits of the Act of Congress approved July 2, 1862, and of Acts supplemental thereto, and the United States Department of Agriculture", approved by the President May 8, 1914, as amended by Public Law 8383, June 26, 1953, and Public Law 84360, August 11, 1955, and any other federal authorizations providing federal money to State Extension Divisions, are hereby accepted by the State of Oklahoma; and the state hereby agrees and obligates itself to comply with all the provisions of said Acts and assents to the receipt of grants of money authorized by the Acts, paid annually to each state which by the action of its Legislature has assented to the provisions of the aforesaid Acts;

2.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges acting for and on behalf of Oklahoma State University is hereby authorized to receive the grants of money appropriated under said Acts, and to organize and conduct agricultural extension work, which shall be carried on in connection, and under the direction of Oklahoma State University in accordance with the terms and conditions expressed in the Acts of Congress aforesaid, any other Acts supplemental thereto, or any rules and regulations promulgated under authority granted in the aforesaid federal acts;

3.  Subject to approval of the board of county commissioners' annual estimate of needs by the excise board, the board of county commissioners of the respective counties of the state shall contract and agree with the Department of Agriculture of the United States of America and Oklahoma State University, or with the authorized agent or agents of said Department of Agriculture and said University, to cooperate with the Department of Agriculture and the University in conducting farm demonstration work and home demonstration work including 4H club work in their respective counties under such rules and regulations as may be prescribed jointly by the Department of Agriculture and Oklahoma State University.  Such agreement shall be in writing, signed by the members of the board of county commissioners and the authorized agent of the United States Department of Agriculture and Oklahoma State University, and may be entered into at any regular or adjourned session of said board, after the 30th day of June of each year.   The board of county commissioners shall provide an adequate amount in their annual estimate of needs for the ensuing year to carry out the provisions of such contract, same to be included in the salary fund and expense fund to be paid on order of the board of county commissioners to such workers as may be agreed upon between said board of county commissioners and the authorized agent of the Department of Agriculture and the University to carry on said farm demonstration work and home demonstration work in said county; and

4.  The Extension Division of Oklahoma State University at Stillwater, Oklahoma, is hereby designated the official agency of the State of Oklahoma to sponsor, establish, develop and execute a program of artificial insemination for the benefit of the livestock industry of the state, and said Extension Division is hereby authorized and directed to sponsor and conduct such program.

In order to carry out the purpose and provisions of this section, contributions from persons, firms and corporations may be accepted to carry on such work, purchase purebred sires, equipment and materials, and to defray legitimate expenses of every kind and character connected with such work, including the purchase of land and the acquisition or construction of capital improvements.  Said Extension Division is hereby expressly granted every power and authority reasonably necessary or convenient for the carrying out and administering the program herein authorized and directed, including the authority to employ trained personnel and to purchase needed purebred dairy and other sires, equipment, materials and all things necessary, including the purchase of land and the acquisition or construction of capital improvements, and including the making of necessary contracts, within the limits of available funds, to accomplish the purposes of this section.

Amended by Laws 1984, c. 112, § 1, emerg. eff. April 9, 1984.

§703419.  Contributions for agricultural research and extension.

The purpose of this section is hereby declared to be that of permitting and encouraging the agricultural industry of the State of Oklahoma to contribute, on a voluntary basis, to the support and expansion of agricultural research on behalf of such industry and on behalf of all of the citizens of the state, through the Oklahoma Agricultural Experiment Station, and to the support and expansion of the programs of the Oklahoma Agricultural Extension Division.

To effectuate the purpose recited in this section, any agricultural organization, association and corporation in the state, including agricultural cooperatives, and the producers of any specific commodity through a referendum of members, is hereby expressly authorized and empowered, through appropriate formal action, to contribute to the support and expansion of agricultural research through the Oklahoma Agricultural Experiment Station, and to the support and expansion of the programs of the Oklahoma Agricultural Extension Division, in either of the following ways:

(1) Through direct donation or dedication of money, lands or other things of value from the assets of the organization, association or corporation.

(2) Through the assessment and collection of an agricultural research fee upon sales of the agricultural products of the members of any such organization, association, or corporation, or the producers of any specific commodity through a referendum of members, to be fixed in an amount, and collected at the time and in the manner specified in a formal order or resolution duly passed and adopted by any such organization, association or corporation, or the producers of any specific commodity through a referendum of members.  Any monies made available under the provisions of this section shall be deposited in the State Treasury to the credit of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, kept in a separate fund, and used solely for the purposes stated in this section.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall allocate said funds between the Oklahoma Agricultural Experiment Station and the Oklahoma Agricultural Extension Division in a manner, according to the judgment of said Board, which will best effectuate the purposes of this section.  Provided, however, that any organization, association or corporation, or the producers of any specific commodity through a referendum of members, as defined in this section, may designate the use to be made of the money, real property or other things of value which it may dedicate for the purposes of the section, not in conflict with law.

The State Treasurer is hereby directed and authorized to issue warrants upon the State Treasury against the funds made available under the terms of this section, for such amounts as he may from time to time find to be due upon audited itemized estimates and claims which bear the approval of the officials designated by the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges for such purpose.

Said Board of Regents may authorize the expenditure of the funds made available by the terms of this section for any purpose which it deems necessary or convenient to effectuate the purpose of the section, including the acquisition of lands or capital improvements, except where such funds are limited by the terms of the grant, as hereinabove provided.

All monies collected under the terms of this section and deposited in the State Treasury, as aforesaid, shall constitute a continuing fund, shall not be subject to fiscal limitations, and the unexpended balances shall at all times be available for expenditure for the purposes, and in the manner and form, provided in this section.  All sums which may become available under the terms of this section shall be in addition to, and not in substitution for, sums otherwise appropriated or made available to the Oklahoma Agricultural Experiment Station or to the Oklahoma Agricultural Extension Division from any other source.

The title to any property, real and personal, made available under the terms of this section, shall be taken in the name of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, and used only for the purposes authorized by the terms of this section.

Laws 1965, c. 396, § 419; Laws 1979, c. 47, § 84, emerg. eff. April 9, 1979.

§703420.  Receipt of federal appropriations for the support and maintenance of Oklahoma Agricultural Colleges.

The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall be fully authorized to receive from the United States any and all appropriations made for the support or maintenance of agricultural colleges within the state and shall be authorized to receipt for the same and shall be chargeable therewith when received from the United States.

Laws 1965, c. 396, § 420.

§703421.  Foundation for research and other projects.

The Board may authorize any university or college under its supervision, management, or control to create and incorporate a Research Foundation for the purpose of centralizing all research work, and other projects, and receiving gifts and endowments for research work, and other projects, and receiving earnings and profits from any research work, and other projects.Laws 1965, c. 396, § 421.

§703422.  Education of dependent youths and orphans.

A.  In addition to the purposes prescribed by existing law, the Eastern Oklahoma State College located at Wilburton, Oklahoma, shall be also maintained as an institution for the care, training and education of dependent youth and orphans of this state who have attained the equivalent of a public school educational standing and who by reason of being dependent, neglected or orphaned may be unable to be cared for, trained or educated otherwise, and said institution shall provide necessary or proper care, control, training and education of all who are granted admission or enrollment therein as students or wards.

B.  In each county of the state, the associate district judge as chairman, the county superintendent of health, or the medical director of the county shall constitute a board to determine under such rules and regulations as may be adopted and prescribed by the Board of Regents of the said Eastern Oklahoma State College who shall be eligible to be admitted as students or wards and said board shall cause proper certificate of eligibility and admission to be prepared, executed and forwarded to the President of said institution, and under such rules, regulations and conditions as the said Board of Regents shall adopt, the said President, as soon thereafter as provisions can be made and facilities are available for the acceptance and enrollment of said ward, shall notify the chairman of said board, whereupon it shall be the duty of the said associate district judge to cause the said ward to be transported to said institution and upon arrival said ward shall be received and entered therein as an educational ward of the state, and the President of said College, under direction of the Board of Regents, shall be and remain in control of said ward and shall stand and be in similar relation and control as a parent.  The said ward may, for breach of rules, be expelled, suspended or transferred to one of the State Training Schools upon order of the President with the approval of two members of the Board of Regents.

Any child a ward of the state in any of its institutions may be transferred to said institution for care, training or education, when the Governor of the state shall so order, provided said child is physically, mentally or morally eligible.

No child, student or ward shall ever be admitted as a student or ward in said Eastern Oklahoma State College unless and until it is definitely determined that said student or ward is free from contagious or other disease that may be communicable in nature, and a certificate so showing shall be required before entry.  Proper precautions shall at all times be observed to protect and safeguard the health of all students or wards and for said purpose the President of said institution shall, with the approval of the Board of Regents, arrange for medical examination, care and treatment of wards.  No ward shall be admitted to said institution who is incorrigible or who stands convicted of violating any law of this state unless and until it has been determined by the Board of Regents of said institution that said ward has earned or merited classification as a morally upright and deserving ward whose presence in said institution as a ward will not tend to corrupt or improperly influence the moral tendencies of other students or wards therein.

For these purposes the Board of Regents of said college shall, with the approval of the Governor of the state, adopt such rules and regulations as it may deem proper and necessary for the regulation and control of the admission of students or wards and for their care and control after admission.

C.  In addition to such courses of instruction as have heretofore or may now be given, the said college may furnish academic courses in education together with vocational training of such character as the Board of Regents may determine to be advisable and necessary for the proper practical education and training of the students and wards in said college.

Laws 1965, c. 396, § 422; Laws 1978, c. 244, § 29, eff. July 1, 1978; Laws 1993, c. 239, § 52, eff. July 1, 1993.

§70-3423.  Oklahoma State University College of Osteopathic Medicine - Merger - Mission.

A.  The institution located in Tulsa County and known as the Oklahoma College of Osteopathic Medicine and Surgery is hereby merged with and made an agency and an integral part of Oklahoma State University.  The location of the college shall remain in Tulsa County.  On and after the effective date of this act, the official name of the college shall be the Oklahoma State University College of Osteopathic Medicine.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall have the supervision, management, and governmental control of the college, which shall be administered by Oklahoma State University.  At least one of the two highest-ranking administrative officers of the college shall be a doctor of osteopathic medicine.

B.  There is hereby created the Oklahoma State University Center for Health Sciences which shall include the programs of the Oklahoma State University College of Osteopathic Medicine and may include other medical and biomedical sciences programs of Oklahoma State University.

C.  Nothing in this act shall be deemed to change the mission, courses, or programs of Oklahoma State University or to alter the powers of the Oklahoma State Regents for Higher Education related to the approval of courses, programs, and institutional missions.

Added by Laws 1988, c. 137, § 3, eff. July 1, 1988.  Amended by Laws 1990, c. 257, § 12, emerg. eff. May 23, 1990; Laws 2001, c. 230, § 1, eff. July 1, 2001.

§70-3424.  Advisory Council for College of Osteopathic Medicine of Oklahoma State University - Legislative intent.

A.  It is the intent of the Legislature that the President of Oklahoma State University appoint members to an Advisory Council for the Oklahoma State University College of Osteopathic Medicine, such council members to serve at the pleasure of the President.  The Advisory Council shall have seven (7) members, none of whom shall be employees of the state or engaged in business with Oklahoma State University or any agency thereof by means of any contract or business transaction involving a financial consideration.  The appointment of members shall be made from a list of not less than three names per member submitted by the Oklahoma Osteopathic Association.

B.  It is the intent of the Legislature that the Advisory Council advise the administrative officers of the college, the administrative officers of the university, and the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges regarding the professional preparation of doctors of osteopathic medicine in the field of general practice and regarding the general development and improvement of the Oklahoma State University College of Osteopathic Medicine as an agency and an integral part of Oklahoma State University.

C.  It is the intent of the Legislature that the Oklahoma State Regents for Higher Education, in determining the functions, programs of study, and standards of education of the college, continue to give emphasis to the preparation of doctors of osteopathic medicine in the field of general practice.

Added by Laws 1988, c. 137, § 4, eff. July 1, 1988.  Amended by Laws 1990, c. 257, § 13, emerg. eff. May 23, 1990; Laws 2001, c. 230, § 2, eff. July 1, 2001.

§70-3424.1.  Oklahoma Rural Health Policy and Research Center - Mission.

A.  There is hereby created the Oklahoma Rural Health Policy and Research Center at the Oklahoma State University College of Osteopathic Medicine.

B.  1.  The mission of the Oklahoma Rural Health Policy and Research Center shall be to:

a. improve rural health care delivery in Oklahoma through the coordination of rural medical education, telemedicine, research, and health care policy, and

b. establish a process for the following types of hospitals to request designation as a rural health care delivery system through the Oklahoma Rural Health Policy and Research Center:

(1) a rural hospital located in a metropolitan statistical area, and

(2) a hospital located in an administrative area that is administratively designated as urban or nonrural.

2.  A hospital located in a metropolitan statistical area or an area administratively designated as urban or nonrural that requests designation as a rural health care delivery system shall meet at least two of the following criteria:

a. be located in a county with a population density of less than two hundred twenty-five (225) persons per square mile of land area,

b. be located in a county with a municipality of twenty-five thousand (25,000) persons or fewer, excluding the major city designated as urban or nonrural, or

c. be the only hospital located in a county.

Added by Laws 2001, c. 230, § 3, eff. July 1, 2001.  Amended by Laws 2005, c. 143, § 1, emerg. eff. May 5, 2005.

§70-3425.  George Nigh Rehabilitation Institute - Transfer from Department of Veterans Affairs.

A.  The facility known as the George Nigh Rehabilitation Institute in Okmulgee, Oklahoma, described as follows:  a tract of land in Section 29, Township 14 North, Range 13 East of the Indian Meridian, Okmulgee County, Oklahoma, more particularly described as "Commencing at a point of the North Line of said Section a distance of 926.00 feet east of the Northwest corner of said Section 29, T14N, R13E, thence S 00 degrees, 09' 00" W a distance of 868.06 feet, thence N 89 degrees 50' 40.5" W a distance of 376.00 feet, thence N 00 degrees, 00" E a distance of 300.00 feet, thence N 89 degrees 50' 40.5" W a distance of 350.00 feet to the easterly right of way of U.S. 75, thence N 00 degrees, 09' 00" E a distance of 150.45 feet, thence on a curve to the right with a radius of 226.48 feet a distance of 217.73 feet, thence on a curve to the left with a radius of 264.63 feet a distance of 254.40 feet, thence N 45 degrees, 00' 00" E a distance of 21.06 feet, thence S 89 degrees, 50' 40.5" E a distance of 501.11 feet to the point of beginning", said tract containing 11.0 acres is hereby transferred from the Oklahoma Department of Veterans Affairs to the Oklahoma State Regents for Higher Education to be administered consistent with such rules and policies of the Oklahoma State Regents for Higher Education and which shall be subject to the provisions of Section 3 of this act.  The transfer shall include all real property, buildings, furniture, equipment, supplies, records, personnel, assets, current and future liabilities, fund balances, encumbrances, obligations, indebtedness, powers, duties and responsibilities associated with the George Nigh Rehabilitation Institute.

B.  All monies remaining in any funds or accounts in the name of the George Nigh Rehabilitation Institute or maintained by the Department of Veterans Affairs for the benefit of the Institute are transferred to the Oklahoma State Regents for Higher Education and shall be subject to the provisions of Section 3 of this act.

C.  It is the intent of the Legislature that all employees of the George Nigh Rehabilitation Institute on the effective date of this act shall be transferred to the Oklahoma State Regents for Higher Education with retention of pay and benefits, as much as possible, including longevity, dependent insurance benefits, seniority, rights, and other privileges or benefits, which may be provided through contractual arrangement with the Oklahoma Department of Veterans Affairs as provided for in Section 3 of this act.

Added by Laws 1991, c. 288, § 7, eff. July 1, 1991.  Amended by Laws 1992, c. 312, § 2, eff. Sept. 1, 1992; Laws 1999, c. 347, § 1, eff. July 1, 1999.  Renumbered from § 63.18 of Title 72 by Laws 1999, c. 347, § 6, eff. July 1, 1999.

§70-3426.  George Nigh Rehabilitation Institute Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Regents for Higher Education to be designated the "George Nigh Rehabilitation Institute Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of all monies received by the Oklahoma State Regents for Higher Education from any gifts, contributions, bequests, individual reimbursements and other sources of revenue, for the care or support of persons who have been admitted and cared for at the Institute and any other monies directed by law to be placed in the fund.  Monies accruing to the fund may be expended by the Oklahoma State Regents for Higher Education for operation, maintenance and capital improvement of the facility.  Expenditures from the fund shall be made on warrants issued by the State Treasurer against claims filed with the Director of State Finance for approval and payment.

Added by Laws 1991, c. 288, § 8, eff. July 1, 1991.  Amended by Laws 1999, c. 347, § 2, eff. July 1, 1999.  Renumbered from § 222.1 of Title 72 by Laws 1999, c. 347, § 6, eff. July 1, 1999.

§70-3427.  Transfer of George Nigh Rehabilitation Institute to institution of higher education.

A.  The Oklahoma State Regents for Higher Education shall enter into an interagency agreement with the Oklahoma Department of Veterans Affairs for the operation of the George Nigh Rehabilitation Institute upon transfer of the Institute as provided for in Section 1 of this act.  The agreement shall be effective until the Regents have made a determination of and have transferred administration, property, monies, and employees of the George Nigh Rehabilitation Institute to the appropriate institution of higher education within The Oklahoma State System of Higher Education.  During the term of the agreement the membership of the employees of the George Nigh Rehabilitation Institute in the Oklahoma Public Employees Retirement System shall not change and the Oklahoma Department of Veterans Affairs shall continue to make contributions pursuant to Section 920 of Title 74 of the Oklahoma Statutes which shall be reimbursed pursuant to the agreement.

B.  The Oklahoma State Regents for Higher Education shall study and make a determination of which institution of higher education within The Oklahoma State System of Higher Education has an educational program that best enhances the mission of the George Nigh Rehabilitation Institute.  On or before October 1, 1999, the Regents, at a regular or special meeting, shall make a final determination of the appropriate institution of higher education to transfer the administration, property, monies, and employees of George Nigh Rehabilitation Institute to.  The Regents shall notify the employees of the Institute of the final determination not less than thirty (30) days prior to the actual transfer.

C.  On or before November 1, 1999, the Oklahoma State Regents for Higher Education shall transfer all rights, administration property, monies, and employees of the George Nigh Rehabilitation Institute acquired by the Regents pursuant to Sections 63.18 and 222.1 of Title 72 of the Oklahoma Statues to the appropriate institution of higher education selected pursuant to subsection B of this section.

D.  It is the intent of the Legislature, that all employees of the George Nigh Rehabilitation Institute transferred to an institution of higher education pursuant to this section retain pay and benefits, as much as possible, including longevity, dependent insurance benefits, seniority, rights and other privileges and benefits.

E.  Upon transfer of the George Nigh Rehabilitation Institute to an institution of higher education as provided for in this section, the rights and responsibilities of the George Nigh Rehabilitation Institute Revolving Fund created in Section 222.1 of Title 72 of the Oklahoma Statutes shall also be transferred to the institution of higher education.

Added by Laws 1999, c. 347, § 3, eff. July 1, 1999.

§70-3430.  Institute for Issue Management and Alternative Dispute Resolution - Legislative intent - Definitions.

A.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges is authorized to establish and promote an Institute for Issue Management and Alternative Dispute Resolution.  It is the intent of the Legislature that the Institute be a part of the Seretean Wellness Center at Oklahoma State University.

B.  The scope of services and activities provided by the Institute shall be limited to issue management and alternative dispute resolution services and activities for agriculture, rural living, agribusiness, environmental, natural resources, and rural business or industry issues.  The Institute is authorized to deliver issue management and alternative dispute resolution services and related activities to individuals, organizations, local, state, and  federal government agencies, Native American tribes, and others that have an interest in or need for such services and activities.  Issue management and alternative dispute resolution services and related activities may encompass, but are not limited to, collaborative discussion, deliberation, issue management, conflict prevention, dispute resolution, communication, training, and decision making.

C.  The operation and activities of the Oklahoma Agriculture Mediation Program (OAMP) shall be incorporated into the operation and activities of the Institute.  The Institute shall continue the OAMP and the services and activities currently provided by the OAMP and is authorized to further develop and enhance such services and activities.  All assets, authorities, certifications, and funding of the OAMP shall be transferred to and incorporated into the Institute.

D.  It is the intent of the Legislature that the Institute be authorized to:

1.  Develop and secure appropriate service authority and funding sources in order to design, develop, and conduct public training activities and programs related to issue management, alternative dispute resolution, and related activities.  The Institute is further authorized to conduct research, develop and deliver communications services, and serve as a public clearinghouse for alternative dispute resolution activities and services;

2.  Provide a site located in the state where persons may come to engage in and have access to issue management and alternative dispute resolution services and activities.  It is further the intent of the Legislature that the Institute offer such access to persons through educational research training, and teaching on topics such as partnering, collaboration, early neutral assessment and evaluation, facilitation, consensus building, consulting, conciliation, mediation, and binding arbitration, which may be provided by means of formal classroom education, seminars, or workshops;

3.  Provide and promote specialized training, classroom education, and general public awareness in issue management and alternative dispute resolution issues which may be offered for continuing education credit, certification, degree program, or university study purposes.  It is further the intent of the Legislature that the Institute be authorized to design, coordinate and provide appropriate issue management and alternative dispute resolution educational research and mentoring opportunities for individuals, organizations, or agencies, either independently or in collaboration with other educational entities;

4.  Develop formal, written definitions, policies and procedures for operation of the Institute, and documents and forms to be used for all issue management and alternative dispute resolution services and activities provided by the Institute and shall collaborate with appropriate local, state, and federal entities and professional organizations in the development and implementation;

5.  Have an advisory council comprised of a balanced cross section and number of stakeholders and representatives which utilize the issue management and alternative dispute resolution services and activities of the Institute.  The advisory council shall provide advisory oversight for the operation and administration of the Institute and shall assist and advise the Institute on the establishment of policy and procedures, the creation and implementation of defined terms, forms, and documents, establishment and provision of fees, fee waivers, and other costs for services provided by the Institute, management of complaints against the Institute or its service providers, and compliance with appropriate state and federal laws and regulations;

6.  Collaborate with and make their issue management and alternative dispute resolution services and activities accessible to educational entities, including entities in other states or foreign countries, appropriate nonprofit groups and organizations, charitable foundations, and any other entity having an interest in public education, engagement, and communication in issue management and alternative dispute resolution issues, conflict prevention, and peace studies;

7.  Operate as a public sector provider of issue management and alternative dispute resolution services and activities and to assess and collect appropriate fees for the services and activities provided.  The advisory council authorized in this subsection shall advise the Institute on the assessment and waiver of fees.  The Institute shall not refuse to provide issue management or alternative dispute resolution services or activities to an individual or entity due to the inability to pay for such services or activities.  The services and activities provided by the Institute shall be provided either for a fee on a sliding scale basis or for free or pro bono; and

8.  Seek additional funding from other appropriate sources in order to expand the issue management and alternative dispute resolution services and activities of the Institute and to market such services and activities.  The Institute may seek funding from local, state, and federal government entities, educational and nonprofit foundations, Native American tribes, and other appropriate sources.  The Institute shall coordinate efforts to secure additional funding with recommendations from the advisory council for the Institute.

E.  The Institute shall not displace or duplicate the educational operations of the Oklahoma Cooperative Extension Services or the community-based early settlement programs provided through the Oklahoma Alternative Dispute Resolution System within the services areas set forth in Rule 7 of the Rules and Procedures for the Oklahoma Dispute Resolution Act.

F.  As used in this section:

1.  "Alternative dispute resolution" means any out-of-court process or procedure that is used to prevent or resolve issues in controversy by linking stakeholder interests and involvement in processes of communication and decision making using a neutral intercessor or team or neutrals.  Alternative dispute resolution processes shall include, but not be limited to, deliberation, early neutral assessment, early neutral evaluation, conciliation, policy dialogue, facilitation, mediation, fact-finding, minitrials, arbitration, the use of ombuds, or any combination thereof; and

2.  "Issue management" means selected approaches and strategies in addressing issues of interest, engaging in the communication of information, selecting alternative dispute resolution processes or other decision-making methods, and otherwise communicating information and engaging in pathways for the purpose of preventing conflict, improving dynamics, understanding interests, and resolving conflicts or misunderstanding on an issue.

Added by Laws 2002, c. 60, § 1, eff. July 1, 2002.

§70-3501.  Repealed by Laws 1990, c. 218, § 10, eff. July 1, 1991.

§70-3501.1.  University of Central Oklahoma name change.

The state educational institution located at Edmond formerly known and designated "Central State College at Edmond", also known as "Central State College", and presently designated as "Central State University" shall continue at the same location and its official name shall be the "University of Central Oklahoma".

Added by Laws 1971, p. 1019, H.J.R. No. 1009, § 1, emerg. eff. April 13, 1971.  Amended by Laws 1990, c. 218, § 4, eff. July 1, 1991.

§703501.2.  University of Central Oklahoma - Effect of name change - Depletion of labeled supplies.

A.  The name prescribed by Section 3501.1 of this title shall not affect in any manner whatsoever any legal relationships, bonds, contracts, supervisory authority by the Board of Regents of Oklahoma Colleges, title to property, obligations, or any other phase or aspect of the legal status of the said institution for any purpose, except that said institution shall be referred to as the "University of Central Oklahoma" in all future references to said institution.

B.  It is the intent of the Legislature that supplies, including but not limited to letterheads, which on the effective date of this section carry or are labeled with the name "Central State University" shall be utilized after the effective date of this section until such supplies are depleted.  Any new supplies ordered for use after the effective date of this section shall bear the name "University of Central Oklahoma".  For purposes of this section, "supplies" shall not mean signs designating the name of the university.

Amended by Laws 1990, c. 218, § 5, eff. July 1, 1991.

§703502.  East Central State College  Location.

The state educational institution located at Ada, known and designated as East Central State College at Ada, shall continue at the same location and its official name shall be East Central State College.

Laws 1965, c. 396, § 502.

§703503.  Northeastern State College  Location.

The state educational institution located at Tahlequah, known and designated as Northeastern State College at Tahlequah, shall continue at the same location and its official name shall be Northeastern State College.

Laws 1965, c. 396, § 503.

§703504.  Northwestern State College  Location.

The state educational institution located at Alva, known and designated as Northwestern State College at Alva, shall continue at the same location and its official name shall be Northwestern State College.

Laws 1965, c. 396, § 504.

§703505.  Southeastern State College  Location.

The state educational institution located at Durant, known and designated as Southeastern State College at Durant, shall continue at the same location and its official name shall be Southeastern State College.

Laws 1965, c. 396, § 505.

§703506.  Southwestern State College  Location.

The state educational institution located at Weatherford, known as the Southwestern State College, shall continue at the same location and its official name shall be Southwestern State College.

Laws 1965, c. 396, § 506.

§703507.  Board of Regents of Oklahoma Colleges  Appointment and terms of members  Eligibility  Vacancies.

(a) The Board of Regents of Oklahoma Colleges created by Article XIIIB, Oklahoma Constitution, shall consist of nine (9) members appointed by the Governor by and with the consent of the Senate. Provided, that persons now serving on such Board shall be members of and shall continue to serve on the Board for the terms for which they were appointed.  Not more than two members of the Board shall be from any one profession, vocation or occupation. Appointments shall be to numbered positions on the Board, and the terms of members of the Board shall be, as follows:

(1) Position No. 1.  The term of office of one member shall expire on the 10th day of June, 1966, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Blaine, Kingfisher, Canadian, Caddo, Grady, Comanche, Stephens, Jefferson or Cotton.

(2) Position No. 2.  The term of office of one member shall expire on the 10th day of June, 1967, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Ottawa, Delaware, Craig, Mayes, Nowata, Rogers, Washington, Tulsa, Pawnee or Osage.

(3) Position No. 3.  The term of office of one member shall expire on the 10th day of June, 1968, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Ellis, Dewey, Roger Mills, Custer, Beckham, Washita, Kiowa, Greer, Jackson, Harmon or Tillman.

(4) Position No. 4.  The term of office of one member shall expire on the 10th day of June, 1970, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Adair, Sequoyah, Cherokee, Wagoner, Muskogee, Haskell, McIntosh or Okmulgee.

(5) Position No. 5.  The term of office of one member shall expire on the 10th day of June, 1971, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Creek, Lincoln, Okfuskee, Seminole, Pottawatomie, Pontotoc, Hughes, Johnston or Coal.

(6) Position No. 6.  The term of office of one member shall expire on the 10th day of June, 1972, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Cimarron, Texas, Beaver, Harper, Woodward, Woods, Major, Alfalfa, Grant, Garfield, Kay or Noble.

(7) Position No. 7.  The term of office of one member shall expire on the 10th day of June, 1973, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  LeFlore, Latimer, Pittsburg, Atoka, Pushmataha, McCurtain, Choctaw, Bryan, Marshall, Carter or Love.

(8) Position No. 8.  The term of office of one member shall expire on the 10th day of June, 1974, and each nine (9) years thereafter, and he shall be a resident of one of the following counties:  Logan, Oklahoma, Cleveland, McClain, Garvin, Murray or Payne.

(9) Position No. 9.  One member shall be the State Superintendent of Public Instruction, who shall serve as such member during his tenure as State Superintendent of Public Instruction.

(b) The successor of a member of the Board shall be appointed within ninety (90) days after the term of such member expires; and any vacancy in an appointive position on the Board shall be filled by the Governor by and with the consent of the Senate for the unexpired term within ninety (90) days after the vacancy occurs.

(c) No member of the Board shall be employed upon any work to be performed in connection with institutions under its jurisdiction, nor shall any member of said Board enter into any contract or business transaction involving a financial consideration with institutions under its jurisdiction.

Laws 1965, c. 396, § 507.

§703508.  Board of Regents of Oklahoma Colleges  Oaths  Travel expenses  Attendance at meetings of Board  Employment of former Board member prohibited.

(a) Each member of the Board of Regents of Oklahoma Colleges shall take and subscribe to oaths required of State officials generally.

(b) Each member of the Board shall be allowed necessary travel expenses, as may be approved by the Board, pursuant to the State Travel Reimbursement Act.

(c) If any member of the Board fails to attend a meeting of the Board more than two consecutive meetings, without the consent of a majority of the Board, the Governor shall declare such member's office vacant and shall appoint his successor for the unexpired term.

(d) No member of the Board shall be eligible to be an officer, supervisor, president, instructor or employee of any state educational institution under the supervision, management or control of the Board within two (2) years from the date of expiration of his term.

Amended by Laws 1985, c. 178, § 62, operative July 1, 1985.

§703509.  Board of Regents of Oklahoma Colleges  Body corporate  Seal  Officers  Term  Proceedings  Minutes  Executive meetings.

The Board of Regents of Oklahoma Colleges created by Article XIIIB of the Constitution of Oklahoma shall be a body corporate, and shall adopt and use an official seal.  It shall annually elect a president who shall also be known as chairman, a vice president who shall also be known as vicechairman, and a secretary, each of whom shall serve for a term of one (1) fiscal year and until his successor is elected and qualified, and who shall perform such duties as the Board directs.  The Board shall adopt rules and regulations as it deems necessary for the governing of the Board and the discharge of its duties, and shall cause to be kept the minutes of all meetings and transactions considered at each meeting, in a suitable book to be obtained and kept for such purpose.  The Board shall not hold an executive meeting unless the same is ordered by a unanimous vote of the Board.  The office of the Board shall be located in quarters provided by the Oklahoma Capitol Improvement Authority for which the Board shall pay an appropriate rental charge.  Until such time as space can be provided by the Oklahoma Capitol Improvement Authority the Office of Public Affairs shall provide quarters for said Board without rental charge.

Amended by Laws 1983, c. 304, § 72, eff. July 1, 1983.

§703510.  Board of Regents of Oklahoma Colleges  State educational institutions under jurisdiction of  Powers and duties  Institution personnel  Fidelity bonds  Federal funds  Gifts  Contracts  Property  Employee benefits.

The Board of Regents of Oklahoma Colleges shall have the supervision, management and control of the University of Central Oklahoma, East Central University, Northeastern State University, Northwestern State University, Southeastern Oklahoma State University and Southwestern Oklahoma State University; and it shall have the following additional powers and duties:

(a) Adopt such rules and regulations as it deems necessary to govern each of the institutions under its jurisdiction.

(b) Employ and fix the compensation and duties of such personnel as it deems necessary, including architects, attorneys, engineers and other professional and technical persons for its operation and for the operation of the institutions under its jurisdiction.  Any of such personnel having custody of public funds or other public property may be required to furnish corporate surety bonds in such amounts as may be deemed necessary by the Board, payable to the State of Oklahoma and conditioned upon a faithful accounting of all such funds and property.

(c) Enter into contracts, purchase supplies, materials and equipment, and incur such other expenses as may be necessary to make any of its powers effective.

(d) Authorize officials at the several institutions under its jurisdiction to act in its behalf in the making of contracts, or in carrying out the powers conferred upon it.

(e) Receive and make disposition of monies, grants and property from federal agencies, and administer the same in accordance with federal requirements.

(f) Accept gifts of real and personal property, money and other things, and use or dispose of the same in accordance with the directions of the donors or grantors thereof.

(g) Direct the disposition of all monies appropriated by the Legislature or by the Congress or derived from the sale of bonds or received from any other source by the institutions under its jurisdiction.

(h) Acquire and take title to real and personal property in its name, on behalf of any of the institutions under its jurisdiction, and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of such institutions, including the granting of leases, permits, easements and licenses over or upon any such real property.  The Board shall have the power to institute any legal action in the name of the Board before any court having jurisdiction of such actions.  The Board shall have custody of abstracts of title and instruments affecting the ownership of or title to real property acquired for or belonging to such institutions.

(i) Have supervision and charge of the construction of all buildings at institutions under its jurisdiction.

(j) Determine the need for and cause to be constructed dormitories and other buildings, on a selfliquidating basis, at any institution under its jurisdiction.

(k) Establish and maintain plans for tenure and retirement of employees of the Board and of the institutions under its jurisdiction, and for payment of deferred compensation of such employees; and provide hospital and medical benefits, accident, health and life insurance, and annuity contracts, for such employees and their dependents.  The Board may pay for all or a part of the cost thereof for employees, with funds available for the operation of the institution.  Amounts payable by an employee for such insurance or annuity contracts may, with the consent of the employee, be deducted from his salary.

(l) Maintain an inventory of all property belonging to each of the institutions under its jurisdiction.

(m) Audit all accounts against the funds allocated to the institutions under its jurisdiction.

(n) Provide penalties and forfeitures by way of damages and otherwise for the violation of rules and regulations of the Board, which may be sued for and collected in the name of the Board before any court having jurisdiction of such actions.

(o) Do all things necessary or convenient to carry out the powers expressly granted to it by Article XIIIB of the Constitution and the Statutes of Oklahoma, or to make institutions under its jurisdiction effective for the purposes for which they are maintained or operated.

Amended by Laws 1990, c. 218, § 6, eff. July 1, 1991.

§703511.  Eastern Oklahoma State College.

The state educational institution located at Wilburton and formerly designated as Eastern Oklahoma State College of Agriculture and Applied Science shall be known as and its official name shall be Eastern Oklahoma State College; and the governing control of the institution and all of its property, assets and obligations shall be transferred to the Board of Regents of Eastern Oklahoma State College, which is hereby created.  Laws 1972, c. 158, Sec. 2. Operative July 1, 1972.

Laws 1972, c. 158, § 2, operative July 1, 1972.

§70-3511.1.  Courses and programs for people of McAlester - Branch of Eastern Oklahoma State College.

A.  The Oklahoma State Regents for Higher Education shall make resident college credit courses and programs available to the people of McAlester.

B.  The State Regents for Higher Education shall provide classes and programs through a branch of Eastern Oklahoma State College, which shall be established and located in McAlester.  The branch at McAlester of Eastern Oklahoma State College shall be governed by the Board of Regents of Eastern Oklahoma State College and administered through Eastern Oklahoma State College.  The Board of Regents of Eastern Oklahoma State College may provide resources to the branch campus of Eastern Oklahoma State College to maintain its facilities in accordance with its function and mission as provided by law.  The people locally shall provide suitable physical plant accommodations for the branch at McAlester.

Added by Laws 1996, c. 276, § 3, emerg. eff. May 30, 1996.  Amended by Laws 1999, c. 271, § 7, eff. Sept. 1, 1999.

§703512.  Board of Regents of Eastern Oklahoma State College  Membership  Powers and duties.

A.  The Board of Regents of Eastern Oklahoma State College shall consist of seven (7) members appointed by the Governor, by and with the advice and consent of the Senate.  The regular term of each member shall be seven (7) years, except that the initial appointments shall be for lesser terms so that the term of only one member shall expire each year.

B.  The Board of Regents of Eastern Oklahoma State College shall be a body corporate, and shall adopt and use an official seal. It shall annually elect a chairman, a vice chairman, and a secretary, each of whom shall serve for a term of one (1) fiscal year and until his successor is elected and qualified, and who shall perform such duties as the Board directs.  The Board shall adopt rules and regulations as it deems necessary for the governing of the Board and the discharge of its duties, and shall cause to be kept the minutes of all meetings and transactions considered at each meeting in a suitable book to be obtained and kept for such purpose. The Board of Regents of Eastern Oklahoma State College shall be the governing board of the college and shall have the supervision and management thereof, shall have the same powers and duties as governing boards of other institutions in The Oklahoma State System of Higher Education, and may do all things necessary or convenient to make the college effective for the purpose for which it is operated.

Laws 1972, c. 158, § 3, operative July 1, 1972; Laws 1980, c. 159, § 28, emerg. eff. April 2, 1980.

§703513.  Northeastern State University.

Northeastern State College, located at Tahlequah, Oklahoma, is hereby officially named and shall be designated in all future references as "Northeastern State University".  Any reference in the statutes to Northeastern Oklahoma State University shall be deemed a reference to Northeastern State University.

Amended by Laws 1985, c. 317, § 2, emerg. eff. July 26, 1985.

§703514.  Southeastern Oklahoma State University.

Southeastern State College, located at Durant, Oklahoma, is hereby officially named and shall be designated in all future references as "Southeastern Oklahoma State University."

Laws 1974, p. 722, S.J.R. No. 27, Section 2.

Laws 1974, p. 722, S.J.R.No.27, § 2.

§70-3514.1.  McCurtain County Higher Education Program - Transfer to Board of Regents of Oklahoma Colleges - Branch campus of Southeastern Oklahoma State University.

A.  The governance, supervision, management and control of the McCurtain County Higher Education Program is hereby transferred from the Board of Trustees for the McCurtain County Higher Education Program to the Board of Regents of Oklahoma Colleges, and all interests in real property, facilities, equipment and appurtenances, state-appropriated monies and all duties, obligations and liabilities of the McCurtain County Higher Education Program and any and all obligations of the Board of Trustees of the McCurtain County Higher Education Program for and on behalf of the McCurtain County Higher Education Program are transferred to the Board of Regents of Oklahoma Colleges.  Obligations for any and all plans for tenure or retirement of employees of the McCurtain County Higher Education Program, either through the McCurtain County Higher Education Program, or the Board of Trustees for the McCurtain County Higher Education Program shall be assumed by the Board of Regents of Oklahoma Colleges.

B.  The facilities of the McCurtain County Higher Education Program shall serve as the branch campus in McCurtain County of Southeastern Oklahoma State University.  The Board of Regents of Oklahoma Colleges may provide resources to the branch campus in McCurtain County of Southeastern Oklahoma State University to maintain its facilities in accordance with its function and mission as provided by law.

Added by Laws 2005, c. 402, § 1, eff. July 1, 2005.

§703515.  East Central University.

East Central State College, located at Ada, Oklahoma, is hereby officially named and shall be designated in all future references as "East Central University".  Any reference in the statutes to East Central Oklahoma State University shall be deemed a reference to East Central University.

Amended by Laws 1985, c. 317, § 1, emerg. eff. July 26, 1985.

§703516.  Southwestern Oklahoma State University.

Southwestern State College, located at Weatherford, Oklahoma, is hereby officially named and shall be designated in all future references as "Southwestern Oklahoma State University."

Laws 1974, p. 722, S.J.R. No. 29, Section 4.

Laws 1974, p. 722, S.J.R.No.29, § 4.

§703517.  Northwestern Oklahoma State University.

Northwestern State College, located at Alva, Oklahoma, is hereby officially named and shall be designated in all future references as "Northwestern Oklahoma State University."

Laws 1974, p. 722, S.J.R. No. 27, Section 5.

Laws 1974, p. 722, S.J.R.No.27, § 5.

§70-3517.1.  Courses and programs for people of Woodward - Campus of Northwestern Oklahoma State University.

A.  The Oklahoma State Regents for Higher Education shall make resident college credit courses and programs available to the people of Woodward.

B.  The State Regents for Higher Education shall provide classes and programs through a campus of Northwestern Oklahoma State University, which shall be established and located in Woodward.  The campus at Woodward of Northwestern Oklahoma State University shall be governed by the Board of Regents of Oklahoma Colleges and administered through Northwestern Oklahoma State University.  The Board of Regents of Oklahoma Colleges may provide resources to the branch campus of Northwestern Oklahoma State University to maintain its facilities in accordance with its function and mission as provided by law.

Added by Laws 1996, c. 276, § 4, emerg. eff. May 30, 1996.  Amended by Laws 1999, c. 345, § 13, eff. July 1, 1999.

NOTE:  Laws 1999, c. 271, § 8 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§70-3517.2.  Enid Higher Education Program - Transfer to Board of Regents of Oklahoma Colleges - Campus of Northwestern Oklahoma State University.

A.  The governance, supervision, management and control of the Enid Higher Education Program is hereby transferred from the Board of Trustees for the Enid Higher Education Program to the Board of Regents of Oklahoma Colleges, and all interests in real property, facilities, equipment and appurtenances, state-appropriated monies and all duties, obligations and liabilities of the Enid Higher Education Program and any and all obligations of the Board of Trustees of the Enid Higher Education Program for and on behalf of the Enid Higher Education Program are hereby transferred to the Board of Regents of Oklahoma Colleges.  Obligations for any and all plans for tenure or retirement of employees of the Enid Higher Education Program, either through the Enid Higher Education Program or the Board of Trustees for the Enid Higher Education Program, shall be assumed by the Board of Regents of Oklahoma Colleges.

B.  The Enid Higher Education Program shall serve as the Enid campus of Northwestern Oklahoma State University.  The Board of Regents of Oklahoma Colleges may provide resources to the Enid branch campus of Northwestern Oklahoma State University to maintain its facilities in accordance with its function and mission as provided by law.

Added by Laws 1996, c. 276, § 5, emerg. eff. May 30, 1996.  Amended by Laws 1999, c. 345, § 14, eff. July 1, 1999; Laws 2000, c. 6, § 20, emerg. eff. March 20, 2000; Laws 2005, c. 402, § 3, eff. July 1, 2005.

NOTE:  Laws 1999, c. 271, § 9 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§70-3518.  Repealed by Laws 1990, c. 218, § 10, eff. July 1, 1991.

§703519.  Effect of name changes.

The name changes herein prescribed shall not affect in any manner whatsoever any legal relationships, bonds, contracts, supervisory authority by the Board of Regents for Oklahoma Colleges or their title to property, obligations or any other phase or aspect of the legal status of the named institutions for any purpose, except that said institutions shall be referred to as "Northeastern Oklahoma State University," "Southeastern Oklahoma State University," "East Central Oklahoma State University," Southwestern Oklahoma State University," "Northwestern Oklahoma State University" and "Oklahoma Panhandle State University" in all future references to those institutions.

Laws 1974, p. 722, S.J.R. No. 27, Section 10.

Laws 1974, p. 722, S.J.R.No.27, § 10.

§703601.  Oklahoma College of Liberal Arts  Location.

The state educational institution located at Chickasha, heretofore known and designated as the Oklahoma College for Women, shall continue at the same location and its official name shall hereafter be the Oklahoma College of Liberal Arts.

Laws 1965, c. 396, § 601; Laws 1965, c. 510, § 2.

§703601.1.  University of Science and Arts of Oklahoma.

Oklahoma College of Liberal Arts, located at Chickasha, Oklahoma, is hereby officially named and shall be designated in all future references as "University of Science and Arts of Oklahoma."

Laws 1974, p. 722, S.J.R. No. 27, Section 8.

Laws 1974, p. 722, S.J.R.No.27, § 8.

§703602.  Board of Regents of the Oklahoma College of Liberal Arts  Appointment and terms of members  Eligibility  Vacancies.

(a) There is hereby created the Board of Regents of the Oklahoma College of Liberal Arts, which shall consist of seven (7) members, to be appointed by the Governor, by and with the consent of the Senate. Appointments shall be to numbered positions on the Board, and the terms of members of the Board shall be as follows:

(1) Position No. 1.  The term of office of one member shall expire on the 30th day of June, 1966, and each seven (7) years thereafter.

(2) Position No. 2.  The term of office of one member shall expire on the 30th day of June, 1967, and each seven (7) years thereafter.

(3) Position No. 3.  The term of office of one member shall expire on the 30th day of June, 1968, and each seven (7) years thereafter.

(4) Position No. 4.  The term of office of one member shall expire on the 30th day of June, 1969, and each seven (7) years thereafter.

(5) Position No. 5.  The term of office of one member shall expire on the 30th day of June, 1970, and each seven (7) years thereafter.

(6) Position No. 6.  The term of office of one member shall expire on the 30th day of June, 1971, and each seven (7) years thereafter.

(7) Position No. 7.  The term of office of one member shall expire on the 30th day of June, 1972, and each seven (7) years thereafter.

(b) Vacancies in appointive positions on the Board shall be filled by the Governor for the unexpired term, by and with the advice and consent of the Senate.

(c) No member of the Board shall be employed upon any work to be performed in connection with the Oklahoma College of Liberal Arts, nor shall any member of said Board enter into any contract or business transaction involving a financial consideration with the Oklahoma College of Liberal Arts.

Laws 1965, c. 396, § 602; Laws 1965, c. 510, § 2.

§703603.  Succession to existing Board of Regents.

The Board of Regents created by the preceding section shall be the successor of, and shall succeed to the ownership and possession of all property belonging to, and shall be liable for all of the obligations of, the Board of Regents created by 70 O.S.1961, Section 1691.  Laws 1965, c. 396, Sec. 603; Laws 1965, c. 510, Sec. 2.

Laws 1965, c. 396, § 603; Laws 1965, c. 510, § 2.

§703604.  Board of Regents of the Oklahoma College of Liberal Arts  Oaths  Travel expenses.

(a) Each member of the Board of Regents of the Oklahoma College of Liberal Arts shall take and subscribe to the oaths required of state officials generally.

(b) Each member of the Board shall be allowed necessary travel expenses, as may be approved by the Board, pursuant to the State Travel Reimbursement Act.

Amended by Laws 1985, c. 178, § 63, operative July 1, 1985.

§703605.  Board of Regents of the Oklahoma College of Liberal Arts  Body corporate  Seal  Officers  Term  Proceedings  Minutes.

The Board of Regents of the Oklahoma College of Liberal Arts shall be a body corporate, and shall adopt and use an official seal. It shall annually elect a chairman, a vicechairman, and a secretary, each of whom shall serve for a term of one (1) fiscal year and until his successor is elected and qualified, and who shall perform such duties as the Board directs.  The Board shall adopt rules and regulations as it deems necessary for the governing of the Board and the discharge of its duties, and shall cause to be kept the minutes of all meetings and transactions considered at each meeting, in a suitable book to be obtained and kept for such purpose.

Laws 1965, c. 396, § 605; Laws 1965, c. 510, § 2; Laws 1980, c. 159, § 29, emerg. eff. April 2, 1980.

§703606.  Board of Regents for the Oklahoma College of Liberal Arts  Jurisdiction over the Oklahoma College of Liberal Arts  Powers and duties  Institution personnel  Fidelity bonds  Federal funds  Gifts  Contracts  Property  Employee benefits.

The Board of Regents of the Oklahoma College of Liberal Arts shall have the supervision, management and control of the Oklahoma College of Liberal Arts; and it shall have the following additional powers and duties:

(a) Adopt such rules and regulations as it deems necessary to govern the Oklahoma College of Liberal Arts.

(b) Employ and fix the compensation and duties of such personnel as it deems necessary, including architects, attorneys, engineers and other professional and technical persons for its operation and for the operation of the Oklahoma College of Liberal Arts.  Any of such personnel having custody of public funds or other public property may be required to furnish corporate surety bonds in such amounts as may be deemed necessary by the Board, payable to the State of Oklahoma and conditioned upon a faithful accounting of all such funds and property.

(c) Enter into contracts, purchase supplies, materials and equipment, and incur such other expenses as may be necessary to make any of its powers effective.

(d) Authorize officials at the Oklahoma College of Liberal Arts to act in its behalf in the making of contracts, or in carrying out the powers conferred upon it.

(e) Receive and make disposition of monies, grants, and property from federal agencies, and administer the same in accordance with federal requirements.

(f) Accept gifts of real and personal property, money and other things, and use or dispose of the same in accordance with the directions of the donors or grantors thereof.

(g) Direct the disposition of all monies appropriated by the Legislature or by the Congress or derived from the sale of bonds or received from any other source by the Oklahoma College of Liberal Arts.

(h) Acquire and take title to real and personal property in its name, on behalf of the Oklahoma College of Liberal Arts, and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of such institution, including the granting of leases, permits, easements and licenses over or upon any such real property.  The Board shall have the power to institute any legal action in the name of the Board before any court having jurisdiction of such actions.  The Board shall have custody of abstracts of title and instruments affecting the ownership of or title to real property belonging to the Oklahoma College of Liberal Arts.

(i) Have supervision and charge of the construction of all buildings at the Oklahoma College of Liberal Arts.

(j) Determine the need for and cause to be constructed dormitories and other buildings, on a selfliquidating basis, at the Oklahoma College of Liberal Arts.

(k) Establish and maintain plans for tenure and retirement of employees at the Oklahoma College of Liberal Arts, and for payment of deferred compensation of such employees; and provide hospital and medical benefits, accident, health, and life insurance, and annuity contracts, for such employees and their dependents.  The Board may pay for all or a part of the cost thereof for employees, with funds available for the operation of the institution.  Amounts payable by an employee for such insurance or annuity contracts may with the consent of the employee be deducted from his salary.

(l) Maintain an inventory of all property belonging to the Oklahoma College of Liberal Arts.

(m) Audit all accounts against the funds allocated to the Oklahoma College of Liberal Arts.

(n) Provide penalties and forfeitures by way of damages and otherwise for the violation of rules and regulations of the Board, which may be sued for and collected in the name of the Board before any court having jurisdiction of such actions.

(o) Do all things necessary or convenient to carry out the powers expressly granted to it, or to make the Oklahoma College of Liberal Arts effective for the purposes for which it is maintained or operated.

Laws 1965, c. 396, § 606; Laws 1965, c. 510, § 2.

§703701.  Northern Oklahoma College  Location.

The state educational institution located at Tonkawa, previously known and designated as University Preparatory School and known as the Northern Oklahoma Junior College, shall continue at the same location and its official name shall be the Northern Oklahoma College.

Laws 1965, c. 396, § 701.

§703702.  Board of Regents of Northern Oklahoma College  Eligibility  Appointment and terms of members  Vacancies.

(a) There is hereby created the Board of Regents of the Northern Oklahoma College, which shall consist of five (5) members appointed by the Governor, by and with the advice and consent of the Senate. No two members of the Board shall be chosen from the same profession or occupation, nor shall more than three members of the Board be from the same county.  Provided that persons now serving on such Board shall be members of and continue to serve on the Board herein created in Position Number 1, Position Number 2, and Position Number 3 as designated by the Governor.  Appointments shall be to numbered positions on the Board, and the terms of members of the Board shall be as follows:

(1) Position No. 1.  The term of office of one member shall expire on the 30th day of June, 1966, and each five (5) years thereafter.

(2) Position No. 2.  The term of office of one member shall expire on the 30th day of June, 1967, and each five (5) years thereafter.

(3) Position No. 3.  The term of office of one member shall expire on the 30th day of June, 1968, and each five (5) years thereafter.

(4) Position No. 4.  The term of office of one member shall expire on the 30th day of June, 1969, and each five (5) years thereafter.

(5) Position No. 5.  The term of office of one member shall expire on the 30th day of June, 1970, and each five (5) years thereafter.

(b) Vacancies on the Board shall be filled by the Governor for the unexpired term, by and with the advice and consent of the Senate.

(c) No member of the Board shall be employed in connection with any work to be performed at Northern Oklahoma College, nor shall any member of the Board enter into any contract or business transaction, involving a financial consideration, with Northern Oklahoma College.

Laws 1965, c. 396, § 702.

§703703.  Succession to existing Board of Regents.

The Board of Regents created by the preceding section shall be the successor of, and shall succeed to the ownership and possession of all property belonging to, and shall be liable for all of the obligations of, the Board of Regents created by 70 O.S.1961, Section 1903a. Laws 1965, c. 396, Sec. 703.

Laws 1965, c. 396, § 703.

§703704.  Board of Regents of Northern Oklahoma College  Oaths  Travel expenses.

(a) Each member of the Board of Regents of the Northern Oklahoma College shall take and subscribe to the oaths required of state officials generally.

(b) Each member of the Board shall be allowed necessary travel expenses, as may be approved by the Board, pursuant to the State Travel Reimbursement Act.

Amended by Laws 1985, c. 178, § 64, operative July 1, 1985.

§703705.  Board of Regents of Northern Oklahoma College  Body corporate  Seal  Officers  Term  Proceedings  Minutes.

The Board of Regents of Northern Oklahoma College shall be a body corporate, and shall adopt and use an official seal. It shall annually elect a chairman, a vice chairman, and a secretary, each of whom shall serve for a term of one (1) fiscal year and until his successor is elected and qualified, and who shall perform such duties as the Board directs. The Board shall adopt rules and regulations as it deems necessary for the governing of the Board and the discharge of its duties, and shall cause to be kept the minutes of all meetings and transactions considered at each meeting, in a suitable book to be obtained and kept for such purpose.

Laws 1965, c. 396, § 705; Laws 1980, c. 159, § 30, emerg. eff. April 2, 1980.

§703706.  Board of Regents for Northern Oklahoma College  Jurisdiction over Northern Oklahoma College  Powers and duties  Institution personnel  Fidelity bonds  Federal funds  Gifts  Contracts  Property  Employee benefits.

The Board of Regents of the Northern Oklahoma College shall have the supervision, management and control of the Northern Oklahoma College; and it shall have the following additional powers and duties:

(a) Adopt such rules and regulations as it deems necessary to govern the Northern Oklahoma College.

(b) Employ and fix the compensation and duties of such personnel as it deems necessary, including architects, attorneys, engineers and other professional and technical persons for its operation and for the operation of Northern Oklahoma College.  Any of such personnel having custody of public funds or other public property may be required to furnish corporate surety bonds in such amounts as may be deemed necessary by the Board, payable to the State of Oklahoma and conditioned upon a faithful accounting of all such funds and property.

(c) Enter into contracts, purchase supplies, materials and equipment, and incur such other expenses as may be necessary to make any of its powers effective.

(d) Authorize officials at the Northern Oklahoma College to act in its behalf in the making of contracts, or in carrying out the powers conferred upon it.

(e) Receive and make disposition of monies, grants and property from federal agencies, and administer the same in accordance with Federal requirements.

(f) Accept gifts of real and personal property, money and other things, and use or dispose of the same in accordance with the directions of the donors or grantors thereof.

(g) Direct the disposition of all monies appropriated by the Legislature or by the Congress or derived from the sale of bonds or received from any other source by Northern Oklahoma College.

(h) Acquire and take title to real and personal property in its name, on behalf of the Northern Oklahoma College, and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of such institution, including the granting of leases, permits, easements and licenses over or upon any such real property.  The Board shall have the power to institute any legal action in the name of the Board before any court having jurisdiction of such actions.  The Board shall have custody of abstracts of title and instruments affecting the ownership of or title to real property belonging to the Northern Oklahoma College.

(i) Have supervision and charge of the construction of all buildings at Northern Oklahoma College.

(j) Determine the need for and cause to be constructed dormitories and other buildings, on a selfliquidating basis, at the Northern Oklahoma College.

(k) Establish and maintain plans for tenure and retirement of employees at the Northern Oklahoma College, and for payment of deferred compensation of such employees; and provide hospital and medical benefits, accident, health and life insurance, and annuity contracts, for such employees and their dependents.  The Board may pay for all or a part of the cost thereof for employees with funds available for the operation of the institution.  Amounts payable by an employee for such insurance or annuity contracts may, with the consent of the employee be deducted from his salary.

(l) Maintain an inventory of all property belonging to the Northern Oklahoma College.

(m) Audit all accounts against the funds allocated to Northern Oklahoma College.

(n) Provide penalties and forfeitures by way of damages and otherwise for the violation of rules and regulations of the Board, which may be sued for and collected in the name of the Board before any court having jurisdiction of such actions.

(o) Do all things necessary or convenient to carry out the powers expressly granted to it, or to make the Northern Oklahoma College effective for the purposes for which it is maintained or operated.

Laws 1965, c. 396, § 706.

§70-3707.  Branch campus of Northern Oklahoma College at Enid.

A.  The Oklahoma State Regents for Higher Education shall make resident college credit courses and programs available to the people of Enid.

B.  The Oklahoma State Regents for Higher Education shall provide courses and programs through a branch campus of Northern Oklahoma College, which shall be established and located in Enid.  The branch campus of Northern Oklahoma College at Enid shall be governed by the Board of Regents of Northern Oklahoma College and administered through Northern Oklahoma College.  The Board of Regents of Northern Oklahoma College may provide resources to the branch campus of Northern Oklahoma College at Enid to maintain its facilities in accordance with its function and mission as provided by law.

Added by Laws 2005, c. 402, § 2, eff. July 1, 2005.

§703801.  Claremore Junior College  Location.

The state educational institution located at Claremore, presently known and designated as Claremore Junior College, shall continue in the same location and its official name hereafter shall be Rogers State College.  Any reference in the statutes to the Oklahoma Military Academy or Claremore Junior College shall be deemed a reference to Rogers State College.

Amended by Laws 1982, c. 62, § 2, operative July 1, 1982.

§70-3802.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§70-3803.  Repealed by Laws 1982, c. 62, § 7, operative July 1, 1982.

§70-3804.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§70-3805.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§70-3806.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§703901.  Revolving funds  Sources of income  Use  Rules and regulations.

(a)  There are hereby established two revolving funds for each state educational institution and for each agency thereof.  The Educational and General Operations Revolving Fund shall consist of any appropriations made by the Legislature for such purpose and shall include income received from student fees, sales and services of educational departments and all other income available to the institution or agency for educational and general purposes as defined in the uniform budget and accounting classifications recommended by the publications of the National Association of College and University Business Officers.  The Capital Improvements Revolving Fund shall consist of any appropriations made by the Legislature for such purpose.  Such revolving funds may be used for the specified purposes when allocated and allotted as provided by the Oklahoma Budget Law of 1947, Sections 41.1 et seq. of Title 62 of the Oklahoma Statutes.

(b)  It is the intent of the Legislature that the State Regents promulgate appropriate rules and regulations for accomplishing prescribed procedures of this section. Said rules and regulations shall include requirements that regular maintenance and utility costs and other operating expenses of auxiliary enterprises not be paid from education and general purpose funds without documented adequate reimbursement and that the use of fees and other charges be restricted to the purpose for which collected.

Amended by Laws 1987, c. 229, § 8, eff. July 1, 1987; Laws 1988, c. 272, § 9, operative July 1, 1988.

§703902.  Official depository  State Treasurer as official depository for State Regents, State educational institutions and constituent agencies.

As provided in Sections 7.1 through 7.5 and Section 74, Title 62, Oklahoma Statutes 1961, the State Treasurer shall be the official depository for all monies, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind that may be received by any official or employees of the State Regents or any state educational institution or any agency thereof, in his official capacity.

Laws 1965, c. 396, § 902.

§70-3903.  State System of Higher Education - Allocations - Allotments - Accounting classification - Petty cash funds - Expenses of Boards - Educational and general income.

(a)  The Oklahoma State System of Higher Education shall operate an allotment system similar to the procedure set out in the Oklahoma Budget Law of 1947, Sections 41.1 et seq. of Title 62 of the Oklahoma Statutes, for other agencies of the state except that the State Regents shall be substituted for the Director of State Finance in connection with approving allotment requests of the constituent institutions and agencies comprising the State System. The account classification for the State System shall conform as nearly as possible with the classification of accounts recommended by the publications of the National Association of College and University Business Officers.  The State Regents shall allocate to each institution and agency in the State System, from the consolidated or lump-sum appropriation made by the Legislature, an amount sufficient to meet the needs and functions of the institution or agency for the entire year.  Upon such allocation, monies appropriated for educational and general purposes shall be transferred to the Educational and General Operations Revolving Fund of the institution or agency and monies appropriated for capital improvement purposes shall be transferred to the Capital Improvement Revolving Fund of the institution or agency.  The amount allocated to an institution or agency for each fiscal year shall be made in a lump sum without regard to uniform budget or accounting classifications, but shall not be available for expenditure until subsequently allotted by the State Regents.

(b)  The State Regents, with the approval of the Director of State Finance, may allot money to any such institution or agency to establish and operate a petty cash fund at the institution or agency; said fund shall only be reimbursed upon the filing of claims showing the purposes for which the money was expended.  No single expenditure from any petty cash fund so established and operated shall exceed Five Hundred Dollars ($500.00).  Splitting of invoices for the purpose of avoiding this limitation is prohibited.  Except for payments to sports officials, research participants, refunds to students, competition judges, and temporary farm crews employed at Oklahoma Agricultural Experiment Stations, expenditures from such fund for personal services, travel reimbursement, or professional services are prohibited.  Further, the exemption for payments to sports officials and refunds to students is limited to only those institutions which have previously been authorized to participate in both the "Alternate Claims Processing", by the Director of State Finance, and "Remote Warrant Printing", by the State Treasurer.  The Oklahoma State Regents for Higher Education shall publish uniform guidelines applicable to all institutions of higher education for expenditures from petty cash funds, which shall be strictly adhered to.

(c)  Governing boards of control are integral parts of institutions under their respective jurisdiction; therefore, the expenses of boards in carrying out their respective duties shall be paid from the operating budgets of the institutions and other budget agencies under their jurisdiction.  In cases where a board is the governing board for two or more institutions and/or other budget agencies, the board shall prorate its operating expenses among the institutions and/or other budget agencies so governed.  Prior to the beginning of the fiscal year, each board shall prepare a budget, setting out in detail its necessary expenses for the entire fiscal year and shall, not later than July 1, file a copy of its budget with the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Director of State Finance and the Legislative Service Bureau.  Said budget shall include all full-time-equivalent positions in each activity or division and an itemization of all sources of income used for operations and programs.  Each board shall revise its budget, if necessary, and provide said revisions to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Director of State Finance, and the Legislative Service Bureau not later than January 1 of each year.  In cases where a board has jurisdiction over two or more institutions or budget agencies, it shall, not later than July 1, notify the President of each institution as to the amount of its pro rata share of the board's expense budget that will be assessed against the institution and/or other budget agency during the fiscal year.

(d)  Prior to the beginning of the fiscal year, the coordinating board of the Oklahoma State Regents for Higher Education shall prepare a budget setting out in detail its necessary expenses for the entire fiscal year, and, not later than July 1, shall file a copy of its budget with the Director of State Finance and the Legislative Service Bureau.  The State Regents shall allocate the money required to fund its budget prior to making distribution of appropriated monies to the various institutions of The Oklahoma State System of Higher Education.

(e)  The Division of Central Accounting and Reporting shall make cash allocations of revenue in accordance with Section 23 of Article X of the Oklahoma Constitution, to each institution and agency, considering the total allocation made by the State Regents from the lump-sum legislative appropriation as the total appropriation for the institution or agency, in lieu of legislative appropriations.  All income available to an institution or agency for educational and general purposes, as defined in the uniform budget and accounting classifications recommended by the publications of the National Association of College and University Business Officers, and including income defined by law as revolving fund income, shall operate as a continuing nonfiscal appropriation which may be expended for any educational and general purpose for which appropriated funds may be expended, if allocated and allotted in accordance with the Oklahoma Budget Law of 1947, as provided in this section; provided that no obligation shall be incurred in excess of the unencumbered balance of cash on hand.

(f)  At least thirty (30) days prior to the beginning of each fiscal year, each of the constituent institutions and agencies shall file with the State Regents its request for appropriation allotments for each of the purposes for which expenditures are to be made. Such requests shall be in conformity with the uniform budget or accounting classifications recommended by the publications of the National Association of College and University Business Officers. Each request for appropriation allotments shall show the amount required to finance each item of the request for the entire year and for each quarter or each six-month period within the fiscal year, as required by the Director of State Finance.  The State Regents, or their designated official or employee who has been authorized to approve itemized allotment requests, shall consider the allotment requests for the purpose of making a determination that: (1) the current financial requirements of the institution or agency concerned justify the allotment to be made; (2) the accounting classification is sufficient to reflect the purpose for which expenditures are to be made and that such classification is in accordance with the budget classifications adopted by the Director of State Finance and the State Regents, which shall conform as nearly as possible to the account classification recommended by the publications of the National Association of College and University Business Officers; and (3) the realization of estimated revenues determined by the Director of State Finance is sufficient to allow the commitments to be made.  In allotting appropriations and other funds, and approving subsequent allotments, which may be required by each institution and agency the State Regents shall follow the same general procedure as other agencies of the state not under the control of the State Regents, except as otherwise provided in this section.  All forms and account classifications shall be mutually agreed upon by the Director of State Finance and the State Regents. The State Regents shall file approved requests of constituent institutions and agencies with the Division of Central Accounting and Reporting.  The State Regents and the Director of State Finance shall approve any request from the administrative head of a constituent institution or agency for amendment of the approved schedule of positions and salaries or transfers between items, so long as the currently approved allotment for such purposes is not exceeded and each such amendment shall be filed with the Director of State Finance, in such detail as he may require, prior to the date on which the first payroll or other disbursement affected by such amendments is submitted for payment. In the event that the realization of estimated revenues at any time during the fiscal year indicates that the total revenue from that fiscal year to any state fund will be insufficient at the end of the fiscal year to meet the total appropriations from that fund, the Director of State Finance shall notify the State Regents as to the amount of reduction necessary against the consolidated, or lump-sum appropriation, made to the State Regents.

(g)  The State Regents in making itemized allotments during the fiscal year, may reserve an amount sufficient to meet a reasonable failure of revenue until receipt of notice from the Director of State Finance that the realization of estimated revenues indicates that the total appropriations may be allotted for expenditure.  Upon receipt of notice from the Director of State Finance of a necessary reduction in the consolidated, or lump-sum appropriation, to meet a failure in revenue, the State Regents shall immediately take action to control the approval of subsequent allotment requests sufficient to make the aggregate reduction in allotments of all constituent institutions under their control equal the amount of reduction ordered against the lump-sum appropriation made by the Legislature. Such reductions against the lump-sum appropriation shall not exceed the percentage reduction ordered against other agencies of the state, in accordance with Section 23 of Article X of the Oklahoma Constitution.

Added by Laws 1965, c. 396, § 903.  Amended by Laws 1986, c. 246, § 11, operative July 1, 1986; Laws 1987, c. 229, § 9, eff. July 1, 1987; Laws 1988, c. 84, § 1, emerg. eff. March 25, 1988; Laws 1988, c. 272, § 10, operative July 1, 1988; Laws 1999, c. 371, § 7, eff. July 1, 1999.

NOTE:  Laws 1987, c. 204, § 69 repealed by Laws 1988, c. 84, § 2, emerg. eff. March 25, 1988.

§70-3904.  School land funds - Proceeds of Section Thirteen and indemnity lands - Disposition and distribution - Purposes for which Section Thirteen Fund and New College Fund may be expended.

A.  The income, interest, rentals and proceeds of the sale of Section Thirteen in this state, and any indemnity lands in lieu of Section Thirteen which were granted to the state for the use and benefit of the University of Oklahoma, Oklahoma State University, the Normal Schools, the University Preparatory School, and Langston University, shall be divided and distributed as follows:

To the University of Oklahoma and the Northern Oklahoma College, onethird (1/3); the University of Oklahoma to receive nine-tenths (9/10) of said one-third (1/3) and the Northern Oklahoma College to receive one-tenth (1/10) of said one-third (1/3); to the Oklahoma State University and Langston University, one-third (1/3); the Oklahoma State University to receive nine-tenths (9/10) of said one-third (1/3), and Langston University to receive one-tenth (1/10) of said one-third (1/3); to the University of Central Oklahoma, East Central University, Northeastern State University, Northwestern Oklahoma State University, Southeastern Oklahoma State University, Southwestern Oklahoma State University, Oklahoma Panhandle State University, University of Sciences and Arts of Oklahoma, and Cameron University, the Normal Schools, one-third (1/3), the same to be equally divided among said state colleges, provided, that in the event of the establishment of additional similar state colleges, such additional state colleges shall share equally with the other state colleges in the division and distribution of the one-third (1/3) last above mentioned.  In the event of the sale of Section Thirteen, or any portion thereof, the proceeds of said sale shall be divided and distributed among said institutions in the same manner, proportion and amount as hereinbefore indicated for the division and distribution of the interest, income, rentals or proceeds thereof of said land; provided, that the said lands so reserved, or the proceeds of the sale thereof or of any indemnity land granted in lieu of Section Thirteen, shall be safely kept or invested and preserved by the state as a trust, which shall never be diminished, but may be added to, and the income, interest and rentals thereof, shall be used exclusively for the benefit of said educational institutions.  Such additional institutions shall remain under the exclusive control of the state, and no part of the proceeds arising from the sale or disposal of any land granted for educational purposes, or the income or rentals thereof, shall be used for the support of any religious or sectarian school, college or university, and no portion of the funds arising from the sale of Section Thirteen or any indemnity land, shall ever be diverted either temporarily or permanently from the purpose for which said lands were granted to the state.

B.  The state educational institutions eligible for participation in the Section Thirteen Fund and the new college fund may expend monies in such funds from time to time as needs arise for the construction and purchase of buildings, for the purchase of equipment, and for other capital additions.  The provisions of this section shall be cumulative to existing laws.

Added by Laws 1965, c. 396, § 904.  Amended by Laws 1987, c. 227, § 15, operative July 1, 1987; Laws 1990, c. 218, § 7, eff. July 1, 1991; Laws 1992, c. 324, § 24, eff. July 1, 1992; Laws 1998, c. 246, § 37, eff. Nov. 1, 1998.

§703905.  Payroll deductions.

Institutions, agencies, and boards in the Oklahoma State System of Higher Education may withhold from the compensation payable for the employee's services, with the consent of the employee, amounts necessary for participation in the Oklahoma Teachers' Retirement System, hospital and medical benefits, accident, health and life insurance, annuities, United States Savings Bonds and other programs authorized by such institutions, agencies, and boards; and it shall be the duty of the Director of State Finance and the State Treasurer to process amounts so withheld in accordance with existing laws.

Laws 1965, c. 396, § 905; Laws 1979, c. 47, § 85, emerg. eff. April 9, 1979.

§703906.  Standard guidelines and criteria for accounts, funds and expenditures - Accrual of interest income.

A.  It is the intent of the Legislature that the Oklahoma State Regents for Higher Education establish uniform standard guidelines and criteria for all institutions of The Oklahoma State System of Higher Education for all special accounts, special agency accounts, or any other funds and for expenditures from such funds and accounts.

B.  Interest income from investments of monies in special accounts and special agency accounts made through the Office of the State Treasurer shall accrue to the fund from which the investment was made.

Added by Laws 1987, c. 229, § 2, eff. July 1, 1987.  Amended by Laws 1990, c. 263, § 96, operative July 1, 1990.

§703907.  College and university related foundations  Priorities and guidelines for use of unrestricted income.

It is the intent of the Legislature that trustees of college and universityrelated foundations establish priorities and guidelines for the use of unrestricted income.  It is the further intent of the Legislature that unrestricted income be used exclusively for the enrichment of the academic programs and purposes of the institution or institutions to which such foundation is related.

Added by Laws 1987, c. 229, § 3, eff. July 1, 1987.

§703908.  Attorney General  Intervention in action concerning performance of charitable trust.

The Attorney General of Oklahoma is authorized, pursuant to the provisions of Section 175.18 of Title 60 of the Oklahoma Statutes, to intervene in any action concerning the performance of a charitable trust.

Added by Laws 1987, c. 229, § 5, eff. July 1, 1987.

§703909.  Audits  Audit Committee  Audit procedures and reports.

A.  In addition to such other audits as may be required of or desired by the various boards of regents responsible for the institutions of The Oklahoma State System of Higher Education, each board shall annually obtain the services of an independent accounting firm or individual holding a permit to practice public accounting in this state to perform a complete financial audit for the preceding fiscal year of each institution for which the board is responsible.  The Oklahoma State Regents for Higher Education shall likewise annually obtain the services of an independent accounting firm or individual holding a permit to practice public accounting in this state to perform a complete financial audit of all the offices, operations, and accounts of the State Regents which are not subject to the control of other boards of regents.  The audits shall be filed in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

B.  Each board of regents shall appoint a standing Audit Committee of the board consisting of not fewer than three (3) board members.  The Audit Committee shall be responsible for establishing the qualifications of any accounting firm or individual seeking to be hired to perform an audit for the board and shall recommend to the board the firms or individuals whom the board shall invite to submit competitive bids.  The full board shall select the auditor from among the competitive bidders.  Audit committees shall not recommend any firm or individual unwilling to meet the following specifications.  The specifications shall be among the terms and conditions of any contract awarded:

1.  All revolving fund accounts, special accounts, special agency accounts, auxiliary enterprise accounts, and technical area school district accounts, if any, shall be included within the scope of the audit;

2.  Where operations of constituent agencies or technical area school districts are relevant to the complete financial audit of the institution, records of those enterprises shall be included within the scope of the audit;

3.  To the extent required by subsection (d) of Section 4306 of this title, records of college- or university-related foundations shall be included within the scope of the audit;

4.  At the conclusion of the audit, the auditor shall meet with the president of the institution and the Audit Committee to review the audit report to be issued, the management letter or other comments or suggestions to be issued, and any other findings; and

5.  Findings of material weaknesses, qualifications of the auditor's report other than those deriving from inadequate plant records, and of defalcations, or a report of lack of such findings, shall be communicated in writing to the board, the State Auditor and Inspector, the Legislative Service Bureau, and the Oklahoma State Regents for Higher Education with or in advance of the filing of the audit report required by Section 452.10 of Title 74 of the Oklahoma Statutes; and such written communications shall include any responses or other comments which the president or the Audit Committee wishes to have included.

C.  The State Auditor and Inspector whenever he or she deems it appropriate, or upon receiving a written request to do so by the Governor, Attorney General, President Pro Tempore of the Senate, the Speaker of the House of Representatives, the governing board of an institution of higher education, the Oklahoma State Regents for Higher Education or the president of an institution of higher education, shall conduct a special audit of any institution of higher education within The Oklahoma State System of Higher Education.  The special audit shall include, but not necessarily be limited to, a compliance audit as defined in subsection C of Section 213 of Title 74 of the Oklahoma Statutes.  The State Auditor and Inspector shall have the power to take custody of any records necessary to the performance of the audit but shall minimize actual physical removal of or denial of access to such records.  At the conclusion of the audit, the State Auditor and Inspector shall meet with the president of the institution and the Audit Committee of the board which governs the component audited to review the audit report to be issued.  The report, when issued, shall include any responses to the audit which the president or the Audit Committee wishes to have included and shall be presented to the full board, the Legislative Service Bureau, and the Oklahoma State Regents for Higher Education with or in advance of the filing required by Section 452.10 of Title 74 of the Oklahoma Statutes.  The cost of such audit shall be borne by the audited entity and may be defrayed in whole or in part by any federal funds available for that purpose.

D.  Each board of regents shall require the employment of a sufficient number of internal auditors to meet the board's fiduciary responsibilities.  Internal audits shall be conducted in accordance with the provisions of Sections 228 and 229 of Title 74 of the Oklahoma Statutes.  The internal auditors shall submit a report directly and simultaneously to the audit committee of the board and the president of the institution; all members of the board of regents governing the institution, however, shall receive all internal audit reports and the board of regents shall, at least annually, review and prescribe the plan of work to be performed by the internal auditors.

E.  Any person who alters or destroys records needed for the performance of an audit or causes or directs a subordinate to do such acts shall be guilty of a felony punishable by imprisonment in the custody of the Department of Corrections for a period of not more than five (5) years or by a fine of not more than Twenty Thousand Dollars ($20,000.00), or by both such fine and imprisonment.  Such person shall also be subject to immediate removal from office or employment.

Added by Laws 1987, c. 229, § 6, eff. July 1, 1987.  Amended by Laws 1991, c. 319, § 1, emerg. eff. June 12, 1991; Laws 1993, c. 287, § 1; Laws 1994, c. 317, § 1, eff. July 1, 1994; Laws 1996, c. 290, § 13, eff. July 1, 1996; Laws 1997, c. 133, § 577, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 417, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 577 from July 1, 1998, to July 1, 1999.

§703910.  Limitation on contracts for accounting services.

A board of regents shall not contract for or otherwise obtain the services of an independent accounting firm or individual to perform financial audits for an institution for more than five (5) consecutive years.  If an independent accounting firm or individual has conducted financial audits of an institution of higher education for five (5) consecutive years, the board shall not obtain the auditing services of said firm or individual for said institution for at least two (2) years.

Added by Laws 1987, c. 229, § 7, eff. July 1, 1987.  Amended by Laws 1993, c. 287, § 2; Laws 1994, c. 317, § 2, eff. July 1, 1994.

§703911.  Methods for keeping financial accounts.

Pursuant to the provisions of Section 213 of Title 74 of the Oklahoma Statutes, the State Auditor and Inspector may prescribe and enforce changes in methods for keeping of financial accounts by the institutions of The Oklahoma State System of Higher Education or by the Oklahoma State Regents for Higher Education.  Such methods as the State Auditor and Inspector may require of institutions shall not be in conflict with methods and procedures recommended by the National Association of College and University Business Officers.

Added by Laws 1987, c. 229, § 10, eff. July 1, 1987.

§703912.  Commingling of certain funds prohibited  Separate accounting of funds  Uses of certain income of certain school districts limited.

(a)  Neither the ad valorem funds received by a local school district which operates an institution of higher education nor the ad valorem funds received by a technical area school district shall be mingled with the funds of any institution of higher education.

(b)  The board of education of a school district which, acting as a board of trustees, governs an institution of higher education shall state the assets, liabilities, income and expenditures of the institution as an entity distinct from the local school district. The income of the school district shall not be used for any purpose other than the education of the residents of the district.

(c)  The board of trustees of a technical area school district operated in accordance with Section 4423 of Title 70 of the Oklahoma Statutes shall state the assets, liabilities, income, and expenditures of the district as an entity distinct from the institution of higher education which the members of the board of trustees, acting as the board of regents of the institution, also govern.  The income of the technical area district shall be used for no other purpose than the provision of postsecondary technical education to the residents of the district; provided, nothing herein shall be construed as precluding the board members, with proper regard for their respective responsibilities as trustees and as regents, from making or approving agreements whereby the district and the institution, by appropriate written contract, utilize the same facilities, equipment, and services.

Added by Laws 1987, c. 229, § 11, eff. July 1, 1987.

§703913.  Construction or maintenance of roads, streets and parking areas.

Unless otherwise prohibited by federal law, the Oklahoma Constitution or a municipal home rule charter, any municipality or county in this state may provide funding to statesupported institutions of higher education or higher education centers in The Oklahoma State System for Higher Education for the purpose of constructing or maintaining roads, streets and parking areas which are dedicated to the public at such institutions or centers.

Added by Laws 1988, c. 272, § 11, operative July 1, 1988.

§70-3914.  Administrative expenditures - Legislative intent.

It is the intent of the Legislature that the Oklahoma State Regents for Higher Education establish levels of administrative expenditures under the functional category of Institutional Support at each of the public higher education institutions and constituent agencies.  The Regents shall establish uniform definitions for administrative costs that comply with the National Association of College and University Business Officer Financial Accounting and Report Manual (FARM) and establish procedures to ensure that each institution and constituent agency classifies and reports its administrative expenditures accordingly.

Added by Laws 1994, c. 317, § 3, eff. July 1, 1994.

§70-3951.  Trustees - Fund principal - Income or investment return - Administrative expenses.

A.  There is hereby created a trust fund to be known as the "Oklahoma State Regents' Endowment Trust Fund."  The Oklahoma State Regents for Higher Education shall be the trustees of said Trust Fund.

B.  The State Regents shall utilize said Trust Fund to implement the provisions of Section 3952 of this title.

C.  The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund, the proceeds of any obligations issued pursuant to Section 2 of this act and any monies or assets contributed to the Trust Fund from any other source, public or private.  Trust Fund principal shall not be diminished for any reason except to retire obligations issued pursuant to Section 2 of this act if the State Regents fail to make such payments as provided in subsection C of Section 2 of this act.

D.  Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in this act.  No such income or investment return shall be used for administrative expenses; expenses incurred by the State Regents in the administration of the Trust Fund and of the endowment program established by this act shall be paid from monies appropriated to the State Regents' coordinating board for their general operating budget.

Added by Laws 1989, c. 375, § 1, emerg. eff. June 6, 1989.  Amended by Laws 2004, c. 115, § 1, emerg. eff. April 19, 2004.

§703952.  Disposition of principal  Allocation of investment return  Evaluation criteria for allocation proposals  Minimum and maximum endowment accounts  Matching requirements  Deposit of matching monies  Alternative dedication.

A.  The principal held in the Oklahoma State Regents' Endowment Trust Fund shall be made available for the establishment of and allocation to endowment accounts within the Trust Fund for the benefit of individual public institutions of higher education within this state.

B.  Investment return on each of the accounts constituting the principal of the Trust Fund shall be allocated for the benefit of individual institutions for which the accounts are respectively designated and shall be remitted to such institutions for the support of endowed chairs, professorships, lectureships and positions for artists in residence approved by the Oklahoma State Regents for Higher Education.  The State Regents shall develop, adopt, and publish the criteria to be used in the evaluation of proposals for support of endowed chairs, professorships, lectureships and positions for artists in residence on a competitive and priority basis according to merit.  Such criteria shall be based on the goal of improving the overall quality of education and research.  The endowed chairs, distinguished professorships, lectureships and positions for artists in residence should be established in academic areas which will contribute to the enhancement of the overall cultural, business, and/or economic development of Oklahoma.  The individually endowed chairs and professorships should be established in areas for which the institution has ongoing, approved academic programs.  Any trust income and any investment return on any amount in the Trust Fund not designated for remittance to an institution as provided in Section 3951 et seq. of this title shall become part of the principal of the Trust Fund.

C.  Trust Fund endowment accounts created pursuant to subsection A of this section shall be in a minimum amount of Two Hundred Fifty Thousand Dollars ($250,000.00) for the support of endowed chairs, a minimum amount of Fifty Thousand Dollars ($50,000.00) for the support of professorships or a minimum amount of Twenty-five Thousand Dollars ($25,000.00) for lectureships and artists in residence.  The number and size of endowment accounts shall be determined by the amount of matching monies that the institution commits to endowment accounts.  To be initially eligible for an endowment account within the Trust Fund, an institution shall have on deposit as provided in subsection F of this section an amount equal to at least onehalf (1/2) of the requested account.  Provided, the regional and special purpose universities and twoyear institutions in The Oklahoma State System of Higher Education shall have priority in qualifying for the endowment accounts of Twenty-five Thousand Dollars ($25,000.00) for lectureships and positions for artists in residence.

D.  The total matching requirement shall be equal to the amount of the requested endowment account in each instance and shall be deposited within a period to be established by the State Regents. Said period shall not be greater than three (3) years in length; provided, an institution may deposit in an endowment account matching monies in an amount which exceeds the required matching amount.  Any endowment account for which an institution fails to provide the full required matching amount within the time established shall be available to be awarded to another public institution of higher education.  No investment return shall be remitted to any institution from an endowment account before the institution has deposited the total required match for the endowment account as provided in subsection F of this section.

E.  1.  Monies which an institution provides for matching purposes must originate from monies contributed to the institution after July 1, 1988, from private sources, which monies are specifically designated by the private source to be used for purposes specified in this act, or from private contributions made after July 1, 1988, to a foundation for which the sole beneficiary is that institution, which monies are specifically designated by the private contributor to be used for purposes specified in this act, and may not be drawn from allocations of appropriated funds received from the State Regents, proceeds of fees or charges authorized by law, or from federal grants or reimbursements.

2.  The State Regents may accept the transfer of endowed chairs and any associated funds from the MOST Eminent Scholars and Research Equipment Account created pursuant to the provisions of Section 5060.13 of Title 74 of the Oklahoma Statutes for the purpose of the establishment as endowed chairs in the Oklahoma State Regents' Endowment Trust Fund.  Such endowed chairs shall be subject to and administered in accordance with the statutes and regulations applicable to the Trust Fund; provided, however, the monies provided by an institution for matching purposes may have originated from private monies contributed to the institution or a foundation before or after July 1, 1988.

F.  Any institution which provides matching monies shall deposit the matching monies in one of the following:

1.  The Trust Fund;

2.  An endowment matching fund of the institution; or

3.  A fund of a foundation whose sole beneficiary is that institution.

All investment return on matching monies which are deposited in a fund specified in paragraphs 2 or 3 of this subsection shall be retained in the fund.  If such matching monies are not deposited in the Trust Fund, the institution shall submit a report annually to the State Regents in which the investments of the matching funds, earned interest and income, including capital gains and losses, and expenditures including the costs of managing the investments are detailed.  Diminution of the original matching sum may at the discretion of the State Regents constitute a forfeiture of the stateorigin monies which the privateorigin institutional monies were to match.

G.  An institution may recommend to the State Regents that monies benefiting the institution in an endowment account pursuant to the purposes of the Trust Fund be dedicated to an alternative academic discipline or area.  If the State Regents approve such action, the investment return from the endowment account may be utilized for such program.

Added by Laws 1989, c. 375, § 2, emerg. eff. June 6, 1989.  Amended by Laws 1991, c. 230, § 1, eff. July 1, 1991; Laws 1992, c. 324, § 25, eff. July 1, 1992.

§703953.  Oklahoma State Regents' Academic Scholars Trust Fund  Principal  Income and investment return  Administrative expenses.

A.  There is hereby created a trust fund to be known as the "Oklahoma State Regents' Academic Scholars Trust Fund."  The Oklahoma State Regents for Higher Education shall be the trustees of said Trust Fund.

B.  The State Regents shall utilize said Trust Fund to implement the provisions of Sections 4 through 10 of this act.

C.  The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund and any monies or assets contributed to the Trust Fund from any other source, public or private.

D.  Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in Sections 4 through 10 of this act.  The State Regents may also utilize the Trust Fund principal for the purposes provided in Sections 4 through 10 of this act.  No such income or investment return or principal shall be used for administrative expenses; expenses incurred by the State Regents in the administration of the Trust Fund and of the Oklahoma State Regents Academic Scholarship Program established by this act shall be paid from monies appropriated to the State Regents coordinating board for their general operating budget.

§70-3953.1.  Oklahoma Higher Learning Access Trust Fund.

A.  There is hereby created a trust fund to be known as the "Oklahoma Higher Learning Access Trust Fund".  The Oklahoma State Regents for Higher Education shall be the trustees of said Trust Fund.

B.  The State Regents shall utilize said Trust Fund to implement the provisions of Sections 2601 through 2604 of this title.

C.  The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund and any monies or assets contributed to the Trust Fund from any other source, public or private.

D.  Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in Sections 2601 through 2604 of this title.  The State Regents may also utilize the Trust Fund principal for the purposes provided in Sections 2601 through 2604 of this title.  Except as otherwise provided by law, no such income or investment return or principal shall be used for administrative expenses; expenses incurred by the State Regents in the administration of the Trust Fund and of the Oklahoma Higher Learning Access Program established by this act shall be paid from monies appropriated to the State Regents coordinating board for their general operating budget.

E.  The Regents shall adopt rules for accomplishing transfer of funds from the Oklahoma Higher Learning Access Trust Fund to the appropriate institutional Educational and General Operations Revolving Funds, as provided in Section 3901 of this title, to private institutions, and to the appropriate technology center school district to cover general enrollment fees or tuition for eligible students pursuant to this act.  Allocations from the Trust Fund may be made only for the purpose of covering the general enrollment fees or tuition of eligible students.  No portion of the Trust Fund may be used or allocated for administrative or operating expenses of any higher education institution or technology center school.

Added by Laws 1992, c. 353, § 6, eff. July 1, 1992.  Amended by Laws 2001, c. 33, § 150, eff. July 1, 2001.

§70-3953.2.  Repealed by Laws 2002, c. 99, § 6, eff. July 1, 2002.

§70-3953.3.  Trust fund - Scholarships.

A.  There is hereby created a trust fund to be known as the "Oklahoma GEAR UP Scholarship Trust Fund". The Oklahoma State Regents for Higher Education shall be the trustees of said Trust Fund.

B.  The State Regents shall utilize said Trust Fund to fund scholarships in accordance with the federal Gaining Early Awareness and Readiness for Undergraduate Program (GEAR UP) grant.

C.  The Trust Fund principal shall consist of monies received from the GEAR UP grant for scholarship purposes, any monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund, and any monies or assets contributed to the Trust Fund from any other source, public or private.

D.  Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in subsection B of this section.  The State Regents may also utilize the Trust Fund principal for the purpose provided in subsection B of this section.  Except as otherwise provided by law, no such income or investment return or principal shall be used for administrative expenses.

E.  The State Regents shall adopt rules for accomplishing transfer of funds from the Oklahoma GEAR UP Scholarship Trust Fund to the appropriate institutional Educational and General Operations Revolving Funds, as provided in Section 3901 of Title 70 of the Oklahoma Statutes, to private institutions, and to the appropriate vocational-technical area school district to cover scholarships for eligible students pursuant to the GEAR UP grant.  Allocations from the Trust Fund may be made only for the purpose of covering the scholarship costs.  No portion of the Trust Fund may be used or allocated for administrative or operating expenses of any higher education or vocational-technical institution.

Added by Laws 2000, c. 309, § 4, eff. Sept. 1, 2000.

§70-3953.4.  Oklahoma Tuition Equalization Grant Trust Fund.

A.  There is hereby created a trust fund to be known as the "Oklahoma Tuition Equalization Grant Trust Fund".  The Oklahoma State Regents for Higher Education shall be the trustees of the Trust Fund.

B.  The State Regents shall utilize the Trust Fund to implement the provisions of Sections 1 through 3 of this act.

C.  The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the State Regents for the Trust Fund and any monies or assets contributed to the Trust Fund from any other source, public or private.

D.  Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in Sections 1 through 3 of this act.  The State Regents may also utilize the Trust Fund principal for the purposes provided in Sections 1 through 3 of this act.  Except as otherwise provided by law, no such income or investment return or principal shall be used for administrative expenses; expenses incurred by the State Regents in the administration of the Trust Fund and of the Oklahoma Tuition Equalization Grant Program established by this act shall be paid from monies appropriated to the State Regents' coordinating board for their general operating budget.

E.  The State Regents shall adopt rules for accomplishing transfer of funds from the Oklahoma Tuition Equalization Grant Trust Fund to the appropriate private institution for payment of a portion of the tuition for eligible students pursuant to this act.  Allocations from the Trust Fund may be made only for the purpose of payment of a portion of the tuition for eligible students.  No portion of the Trust Fund may be used or allocated for administrative or operating expenses of any higher education institution.

Added by Laws 2003, c. 207, § 4, eff. July 1, 2003.

§70-3954.  Trustee duty of care - Indemnity insurance - Investment committee - Investment managers - Fund custodian - Investment plan - Financial reports - Annual reports.

A.  The Oklahoma State Regents for Higher Education shall discharge their duties as trustees of the Oklahoma State Regents' Endowment Trust Fund, as trustees of the Oklahoma State Regents' Academic Scholars Trust Fund, as trustees of the Oklahoma Higher Learning Access Trust Fund, as trustees of the Oklahoma GEAR UP Scholarship Trust Fund, and as trustees of the Oklahoma Tuition Equalization Grant Trust Fund, hereafter "Trust Funds":

1.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

2.  By diversifying the investments of the Trust Funds so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

3.  In accordance with the laws, documents and instruments governing the Trust Funds.

B.  The State Regents may procure insurance indemnifying the members of the State Regents from personal loss or accountability from liability resulting from a member's action or inaction as a trustee.

C.  The State Regents may establish an investment committee for any of the Trust Funds or any combination of such Trust Funds.  Such investment committee shall be composed of members of the State Regents appointed by the chair of the State Regents.  The committee shall make recommendations to the entire membership of the State Regents on all matters related to the choice of custodians and managers of the assets of the Trust Funds, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the State Regents in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the State Regents nor take effect without the approval of the State Regents.

D.  The State Regents may retain qualified investment managers to provide for the investment of the monies of the Trust Funds and may pay the fees for the services of such investment managers from the investment proceeds attributable to each of the Trust Funds.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the State Regents.  Subject to the overall investment guidelines set by the State Regents, the investment managers shall have full discretion in the management of those monies of the Trust Funds allocated to the investment managers.  The State Regents shall manage those monies not specifically allocated to the investment managers.  The monies of the Trust Funds allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  Funds and revenues for investment by the investment managers or the State Regents shall be placed with a custodian selected by the State Regents.  Payment of the fees for the custodians' services may be paid from the applicable Trust Fund.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the State Regents.  In compliance with the investment policy guidelines of the State Regents, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the Trust Funds are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the Trust Funds as to the investment of the monies of the Trust Funds in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the State Regents for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

F.  By November 1, 1989, and prior to August 1 of each year thereafter, the State Regents shall develop written investment plans for the Trust Funds.

G.  The State Regents shall compile quarterly financial reports of all the funds and accounts of the Oklahoma State Regents' Endowment Trust Fund, the Oklahoma State Regents' Academic Scholars Trust Fund, the Oklahoma Higher Learning Access Trust Fund, the Oklahoma GEAR UP Scholarship Trust Fund, and the Oklahoma Tuition Equalization Grant Trust Fund on a fiscal year basis.  The reports shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The reports shall contain combined and individual rates of returns of the investment managers by category of investment, over periods of time.  The reports shall be distributed to the Director of the Legislative Service Bureau and the Chair of the Joint Committee on Fiscal Operations.

H.  After July 1 and before October 1 of each year, the State Regents shall publish four annual reports presented in simple and easily understood language.  The reports shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Director of the Legislative Service Bureau, and the Chair of the Joint Committee on Fiscal Operations.  The annual reports shall cover the operation of the Oklahoma State Regents' Endowment Trust Fund, the Oklahoma State Regents' Academic Scholars Trust Fund, the Oklahoma Higher Learning Access Trust Fund, the Oklahoma GEAR UP Scholarship Trust Fund, and the Oklahoma Tuition Equalization Grant Trust Fund during the past fiscal year, including income, disbursements, and the financial condition of the Trust Funds at the end of the fiscal year.  The annual reports shall also contain the information issued in the quarterly reports required pursuant to subsection G of this section as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over-funded status, contributions and any other information deemed relevant by the State Regents.

Added by Laws 1989, c. 375, § 11, emerg. eff. June 6, 1989.  Amended by Laws 1992, c. 324, § 26, eff. July 1, 1992; Laws 1992, c. 391, § 1, eff. July 1, 1992; Laws 1997, c. 99, § 16, emerg. eff. April 15, 1997; Laws 1999, c. 320, § 42, eff. July 1, 1999; Laws 2000, c. 232, § 21, eff. July 1, 2000; Laws 2000, c. 309, § 1, eff. Sept. 1, 2000; Laws 2002, c. 99, § 2, eff. July 1, 2002; Laws 2003, c. 207, § 5, eff. July 1, 2003.

NOTE:  Laws 1992, c. 353, § 7 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.

§70-3955.  Fiduciary duties - Conflict of interest.

A.  A fiduciary with respect to the Oklahoma State Regents' Endowment Trust Fund, the Oklahoma State Regents' Academic Scholars Trust Fund, the Oklahoma Higher Learning Access Trust Fund, the Oklahoma GEAR UP Scholarship Trust Fund, or the Oklahoma Tuition Equalization Grant Trust Fund, hereafter the "Trust Fund," shall not cause the Trust Fund to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  Sale or exchange, or leasing of any property from the Trust Fund to a party in interest;

2.  Lending of money or other extension of credit from the Trust Fund to a party in interest;

3.  Furnishing of goods, services, or facilities from the Trust Fund to a party in interest; or

4.  Transfer to, or use by or for the benefit of, a party in interest of any assets of the Trust Fund.

B.  A fiduciary with respect to the Trust Fund shall not:

1.  Deal with the assets of the Trust Fund in the fiduciary's own interest or for the fiduciary's own account;

2.  In the fiduciary's individual or any other capacity act in any transaction involving the Trust Fund on behalf of a party whose interests are adverse to the interests of the Trust Fund; or

3.  Receive any consideration for the fiduciary's own personal account from any party dealing with the Trust Fund in connection with a transaction involving the assets of the Trust Fund.

C.  A fiduciary with respect to the Trust Fund may:

1.  Invest all or part of the assets of the Trust Fund in deposits which bear the highest interest rate available for funds with the necessary degree of availability in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  Provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the Trust Fund to the extent that the person or the financial institution:

1.  Exercises any discretionary authority or discretionary control respecting management of the Trust Fund or exercises any authority or control respecting management or disposition of the assets of the Trust Fund;

2.  Renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the Trust Fund, or has any authority or responsibility to do so; or

3.  Has any discretionary authority or discretionary responsibility in the administration of the Trust Fund.

Added by Laws 1989, c. 375, § 12, emerg. eff. June 6, 1989.  Amended by Laws 1992, c. 353, § 8, eff. July 1, 1992; Laws 1999, c. 320, § 43, eff. July 1, 1999; Laws 2000, c. 309, § 2, eff. Sept. 1, 2000; Laws 2002, c. 99, § 3, eff. July 1, 2002; Laws 2003, c. 207, § 6, eff. July 1, 2003.

§70-3970.1.  Short title.

This act shall be known and may be cited as the "Oklahoma College Savings Plan Act".

Added by Laws 1998, c. 366, § 1, eff. July 1, 1998.

§70-3970.2.  Purpose.

It is the purpose of this act, given the cost of higher education, the importance of encouraging savings for tuition, and the correlation of economic growth and education, to permit Oklahomans to benefit from tax benefits for qualified college savings programs allowed by federal law.

Added by Laws 1998, c. 366, § 2, eff. July 1, 1998.

§70-3970.3.  Definitions.

As used in this act:

1.  "Account" means an individual trust account or savings account established as prescribed in this act;

2.  "Account owner" means the person or other entity allowable under Section 529 of the Internal Revenue Code designated at the time an account is opened as having the right to withdraw monies from the account before the account is disbursed to or for the benefit of the designated beneficiary;

3.  "Board" means the Board of Trustees of the Oklahoma College Savings Plan;

4.  "Designated beneficiary" means:

a. with respect to an account, the person designated at the time the account is opened as the person whose higher education expenses are expected to be paid from the account,

b. in the case of a change in beneficiaries described in Section 3970.7 of this title, the individual who is the new beneficiary, or

c. in the case of an interest in the program created by this act purchased by the State of Oklahoma or a local government in this state, or an agency or instrumentality of such state or local government, or an organization described in Section 501(c)(3) of the Internal Revenue Code and exempt from taxation under Section 501(a) of that Code as part of a scholarship program operated by such government or organization, the individual(s) receiving such interest or scholarship;

5.  "Eligible educational institution" means an institution as described in Section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088), and is eligible to participate in a program under Title IV of that Act;

6.  "Financial institution" means any bank, commercial bank, national bank, savings bank, savings and loan association, credit union, an insurance company, brokerage firm, or other similar entity that is authorized to do business in this state;

7.  "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended;

8.  "Member of family" means an individual who bears a relationship to another individual which is a relationship described in Section 529 of the Internal Revenue Code;

9.  "Nonqualified withdrawal" means a withdrawal from an account other than one of the following:

a. a qualified withdrawal,

b. a withdrawal made as a result of the death or disability of the designated beneficiary of an account,

c. withdrawal that is made on the account of a scholarship or the allowance or payment described in Section 529 of the Internal Revenue Code, received by the designated beneficiary to the extent the amount of the refund does not exceed the amount of the scholarship, allowance, or payment, or

d. a rollover or change of designated beneficiary as permitted by subsection F of Section 3970.7 of this title;

10.  "Program" means the Oklahoma College Savings Plan established under this act;

11.  "Qualified higher education expenses" means tuition, fees, books, supplies, and equipment required for the enrollment or attendance of a designated beneficiary at an eligible educational institution, including room and board expenses, to the extent such expenses are allowable under Section 529 of the Internal Revenue Code;

12.  "Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of the account, but only if the withdrawal is made in accordance with this act.

Added by Laws 1998, c. 366, § 3, eff. July 1, 1998.  Amended by Laws 2001, c. 106, § 1, emerg. eff. April 17, 2001; Laws 2002, c. 144, § 2, emerg. eff. April 29, 2002.

§70-3970.4.  Board of Trustees.

A.  There is hereby created the Board of Trustees of the Oklahoma College Savings Plan program composed of seven (7) members as follows:

1.  The State Treasurer;

2.  The State Auditor and Inspector;

3.  The State Superintendent of Public Instruction;

4.  The Chancellor of the Oklahoma State Regents for Higher Education; and

5.  Three members, from the general public, each of whom possesses knowledge, skill and experience in accounting, risk management, investments, financial management, or actuarial science, one of whom is appointed by the Governor, one by the Speaker of the House of Representatives, and one by the President Pro Tempore of the Senate.  The initial appointee of the Governor shall serve a term of two (2) years.  The initial appointee of the President Pro Tempore of the Senate shall serve a term of three (3) years.  The initial appointee of the Speaker of the House of Representatives shall serve a term of four (4) years.  Upon expiration of the initial terms, subsequent terms shall be for four (4) years.

B.  The State Treasurer shall serve as chair of the Board.  The Board shall select a vice-chair.

C.  Members of the Board may designate members of their respective staffs to attend meetings of the Board and to vote in their absence.  Such designations shall be in writing to the chair of the Board and filed with the Secretary of State.

D.  Members of the Board shall serve without compensation but shall receive reasonable reimbursement from their respective office or agency or in the case of appointed members from the appointing authority for actual and necessary travel expenses in accordance with the State Travel Reimbursement Act.

E.  A majority of the members of the Board serving shall constitute a quorum for the transaction of business at a meeting of the Board.  Voting upon action to be taken by the Board shall be conducted by a majority vote of the members present at the meeting of the Board.

F.  The business of the Board shall be conducted at meetings of the Board held in compliance with the Oklahoma Open Meeting Act.  The Board shall make available to the public records as required by the Oklahoma Open Records Act.

G.  The Board may delegate to the Oklahoma State Regents for Higher Education some or all of the duties to carry out the day-to-day operations and responsibilities of the program.  The State Regents shall provide staff for the Board.  In exercising such delegation, the State Regents shall be authorized to exercise such powers as are vested in the Board which are necessary to fulfill the delegated duties and responsibilities, and may assign any such duties and responsibilities to the staff as the State Regents deem necessary and proper.

H.  The members of the Board are immune from personal liability with respect to all actions that are taken in good faith and within the scope of the Board's authority.

Added by Laws 1998, c. 366, § 4, eff. July 1, 1998.  Amended by Laws 1999, c. 142, § 1, emerg. eff. May 3, 1999.

§70-3970.5.  Board duties.

The Board of Trustees of the Oklahoma College Savings Plan shall:

1.  Develop and implement the program in a manner consistent with this act through the adoption of guidelines and procedures;

2.  Retain professional services, if necessary, including accountants, auditors, consultants and other experts;

3.  Seek rulings and other guidance, if necessary, from the United States Department of the Treasury, the Internal Revenue Service, and the Oklahoma Attorney General relating to the program;

4.  Make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by Section 529 of the Internal Revenue Code;

5.  Interpret, in policies, guidelines and procedures, the provisions of the Oklahoma College Savings Plan Act broadly in light of its purpose and objectives;

6.  Develop a schedule of application fees and other necessary fees and charges in connection with any agreement, contract or transaction relating to the program that are sufficient to offset the administrative and staffing costs associated with the implementation and administration of this program;

7.  Select the financial institution or institutions to act as the depositories and managers of the program accounts in accordance with this act.  For purposes of selecting such institutions and managers, the Board shall be exempt from the Oklahoma Central Purchasing Act.  The Board shall develop a competitive process by which the institutions and managers will be selected; and

8.  Develop procedures to assist in the administration and implementation of this act.  Any guidelines or procedures affecting existing or potential participants in the Oklahoma College Savings Plan may only be implemented after reasonable notice to the public and a public hearing in a manner similar to requirements of the Administrative Procedures Act.

Added by Laws 1998, c. 366, § 5, eff. July 1, 1998.  Amended by Laws 1999, c. 142, § 2, emerg. eff. May 3, 1999.

§70-3970.6.  Financial institutions as depositories and managers.

A.  The Board of Trustees of the Oklahoma College Savings Plan shall implement the program through the use of one or more financial institutions to act as the depositories and managers.  Under the program, persons may establish accounts through the program at a depository that has been selected by the Board.

B.  The Board shall solicit proposals from financial institutions to act as the depositories and managers of the program.  Financial institutions that submit proposals shall provide all information required by the Board which is sufficient to enable the evaluation of the investment strategies and asset allocations consistent with the program objectives set by the Board.

C.  The Board shall select as program depositories and managers the financial institution or institutions from among bidding financial institutions that demonstrate the most advantageous combination, both to potential program participants and this state, of the following factors:

1.  Financial stability and integrity;

2.  The safety of the investment instruments being offered by the financial institution, taking into account any insurance provided with respect to these instruments;

3.  The ability of the financial institution to ensure that the plan it offers tracks requirements of the Internal Revenue Code, regulations of the Internal Revenue Service, other pertinent federal and state laws and regulations, and rules and requirements of the Regents;

4.  The ability of the financial institution to track estimated costs of higher education as provided by the Regents and provided by the financial institution to the account holder;

5.  The ability of the financial institutions, directly or through a subcontract, to satisfy recordkeeping and reporting requirements, including those created by Section 529 of the Internal Revenue Code and Internal Revenue Service regulations;

6.  The financial institution's plan for promoting the program and the investment it is willing to make to promote the program, including any use of institutions with offices in Oklahoma as plan marketers and enrollment agents;

7.  The fees, if any, proposed to be charged to persons for maintaining accounts;

8.  The minimum initial deposit and minimum contributions that the financial institution will require and the willingness of the financial institution to accept contributions through payroll deduction plans and other deposit plans; and

9.  Any other benefits to this state or its residents included in the proposal, including an account opening fee payable to the Board by the account owner and an additional fee from the financial institution for statewide program marketing by the Board.

D.  The Board shall enter into a contract with a financial institution, or institutions provided in subsection E of this section to serve as program managers and depositories.

E.  The Board shall determine a minimum term for contracts executed between the Board and a financial institution pursuant to this section and shall establish procedures by which a contract may be renewed.

F.  The Board may select more than one financial institution and investment for the program if the following conditions exist:

1.  The United States Internal Revenue Service has provided guidance that giving a contributor a choice of more than one investment instrument under a state plan will not cause the plan to fail to qualify for favorable tax treatment under Section 529 of the Internal Revenue Code; and

2.  The Board concludes that the choice of instrument vehicles is in the best interest of college savers and will not interfere with the promotion of the program.

G.  A program manager shall:

1.  Take all action required to keep the program in compliance with the requirements of this act and shall not take action contrary to this act or its contract to manage the program so that it is treated as a qualified tuition plan under Section 529 of the Internal Revenue Code;

2.  Keep adequate records of each account, keep each account segregated from each other account and provide the Board with the information necessary to prepare statements required by federal and state law or regulation or file these statements on behalf of the Board;

3.  Compile and total information contained in statements required to be prepared under federal and state law and regulation and provide these compilations to the Board;

4.  If there is more than one program manager, the program managers shall provide the Board with sufficient information to determine compliance with subsection P of Section 3970.7 of this title;

5.  Provide representatives of the Board, including other contractors or other state agencies, access to the books and records of the program manager to the extent needed to determine compliance with the contract; and

6.  Hold all accounts in trust for the benefit of this state and the account owner.

H.  If a contract executed between the Board and a financial institution pursuant to this section is not renewed, all of the following conditions apply at the end of the term of the nonrenewed contract:

1.  Accounts previously established and held in investment instruments at the financial institution shall not be terminated;

2.  Additional contributions may be made to the accounts; and

3.  No new accounts may be placed with that financial institution.

I.  The Board may terminate a contract with a financial institution at any time for good cause.  If a contract is terminated pursuant to this section, the Board shall take custody of accounts held at that financial institution and shall seek to promptly transfer the accounts to another financial institution that is selected as a program manager and into investment instruments as similar to the original investments as possible.

Added by Laws 1998, c. 366, § 6, eff. July 1, 1998.  Amended by Laws 2002, c. 144, § 3, emerg. eff. April 29, 2002.

§70-3970.7.  Program accounts.

A.  The program shall be operated through the use of accounts.  An account may be opened by any person who desires to save to pay the qualified higher education expenses of a person by:

1.  Completing an application in the form prescribed by the Board;

2.  Paying the one-time application fee established by the Board;

3.  Making the minimum contribution required by the Board or by opening an account; and

4.  Designating the type of account to be opened if more than one type of account is offered.

B.  Any person may make contributions to an account after the account is opened.

C.  Contributions to accounts may be made only in cash.

D.  Account owners may withdraw all or part of the balance from an account on sixty (60) days' notice, or a shorter period as may be authorized by the Board, under rules prescribed by the Board.  These rules shall include provisions that will generally enable the Board or program manager to determine if a withdrawal is a nonqualified withdrawal or a qualified withdrawal.  The rules may, but need not, require one or more of the following:

1.  Account owners seeking to make a qualified withdrawal or other withdrawal that is not a nonqualified withdrawal shall provide certifications, copies of bills for qualified higher education expenses or other supporting material;

2.  Qualified withdrawals from an account shall be made only by a check payable jointly to the designated beneficiary and a higher education institution; or

3.  Withdrawals not meeting certain requirements shall be treated as nonqualified withdrawals by the program manager.

E.  An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the former designated beneficiary in accordance with procedures established by the Board.

F.  An account owner may make the following changes and transfers relating to the account:

1.  Change the beneficiary of the account;

2.  Transfer funds between accounts; and

3.  Transfer funds between an account and an account in a qualified tuition program in another state or make a deposit to a new or existing account or to an account in a qualified tuition program in another state.

The account owner shall be informed that certain tax consequences may apply to these changes.

G.  An account owner may make the changes, transfers, and withdrawals described in subsection F of this section to an account that is owned by the account owner.  The account owner may also make transfers to an account that is owned by another person.  If a change of beneficiary or transfer causes the total account balance for all accounts under the program for the new beneficiary to exceed the maximum account balance limit, the excess amount shall be rejected and returned to the account owner.

H.  In the case of any nonqualified withdrawal from an account, an amount of not more than five percent (5%) of the proposed withdrawal may be withheld as a penalty and paid to the Board for use in operating and marketing the program and for state student financial aid.

I.  The Board may set the percentage of the penalty prescribed in subsection H of this section or change the basis of this penalty if the Board determines that establishing a penalty or raising an existing penalty is needed to discourage nonqualified withdrawals.

J.  If an account owner makes a nonqualified withdrawal and no penalty amount is withheld pursuant to subsection H of this section or the amount withheld was less than the amount required to be withheld under that subsection for nonqualified withdrawals, the account owner shall pay the unpaid portion of the penalty to the Board on or before April 15 of the following tax year.

K.  Each account for each designated beneficiary shall be maintained separately from each other account under the program.

L.  Separate records and accounting shall be maintained for each account for each designated beneficiary.

M.  Except as permitted by Section 529 of the Internal Revenue Code, no contributor to, account owner of, or designated beneficiary of any account may directly or indirectly direct the investment of any contributions to an account or the earnings from the account.

N.  If the Board terminates the authority of a financial institution to hold accounts and accounts must be moved from that financial institution to another financial institution, the Board shall select the financial institution and type of investment to which the balance of the account is moved unless the Internal Revenue Service provides guidance stating that allowing the account owner to select among several financial institutions that are then contractors would not cause a plan to cease to be a qualified state tuition plan.

O.  Neither an account owner nor a designated beneficiary may use an interest in an account as security for a loan.  Any pledge of an interest in an account is of no force and effect.

P.  The Board shall adopt guidelines and procedures to prevent contributions on behalf of a designated beneficiary in excess of those necessary to pay the qualified higher education expenses of the designated beneficiaries.  The guidelines may address the following:

1.  Procedures for aggregating the total balances of multiple accounts in qualified state tuition programs established for a designated beneficiary;

2.  The establishment of a maximum total balance that may be held in accounts for a designated beneficiary;

3.  Requirements that persons who contribute to an account certify that to the best of their knowledge the balance in all qualified state tuition programs, as defined in Section 529 of the Internal Revenue Code, of which the designated beneficiary is the designated beneficiary does not exceed the lesser of:

a. a maximum college savings amount established by the Board from time to time, and

b. the cost in current dollars of qualified higher education expenses that the contributor reasonably anticipates the designated beneficiary will incur;

4.  Requirements that any excess balances with respect to a designated beneficiary be promptly withdrawn in a nonqualified withdrawal or transferred to another account of a family member or rolled over to another family member beneficiary in accordance with this section.

Q.  The financial institution(s) shall make all reports and informational returns as required by the Internal Revenue Service, the Oklahoma Tax Commission, and other pertinent federal and state laws and regulations.

R.  The program manager shall make such reports with respect to contributions, distributions and other matters that the Board may require pursuant to federal and state law reporting requirements.  The statement shall identify the contributions made during a preceding twelve-month period, the total contributions made through the end of the period, the value of the account as of the end of this period, distributions made during this period and any other matters that the Board requires be reported to the account owner.

S.  The State of Oklahoma, a local government of this state or organizations described in Section 501(c)(3) of the Internal Revenue Code may open and become the account owner of an account to fund scholarships for persons whose identity will be determined after an account is opened.  Accounts established pursuant to this section shall be exempt from the requirement that a beneficiary be designated when an account is opened.  Each person who receives an interest in the account established pursuant to this section in the form of a scholarship shall be considered a designated beneficiary for the purposes of this act.

Added by Laws 1998, c. 366, § 7, eff. July 1, 1998.  Amended by Laws 2002, c. 144, § 4, emerg. eff. April 29, 2002.

§70-3970.8.  Repealed by Laws 2002, c. 144, § 5, emerg. eff. April 29, 2002.

§70-3970.9.  Balance to be treated as asset of parent - Exceptions.

A.  Any student loan program, student grant program, or other financial assistance program established or administered by this state shall treat the balance in an account of which the student is a designated beneficiary as if it were an asset of the parent of the designated beneficiary and not as a scholarship or grant or as an asset of the student for determining a student's or parent's income, assets or financial need.

B.  Subsection A of this section applies to any financial assistance program administered by a state-supported college or university.

C.  Subsections A and B of this section shall not apply if any of the following conditions exist:

1.  Federal law requires all or a portion of the amount in an account to be considered in a different manner;

2.  Federal benefits could be lost if all or a portion of the amount in an account is not considered in a different manner; or

3.  A specific grant establishing a financial assistance program requires that all or a portion of the amount in an account be considered as an asset of the student.

Added by Laws 1998, c. 366, § 9, eff. July 1, 1998.

§70-3970.10.  Limitations.

A.  Nothing in this act shall be construed to:

1.  Give a designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner;

2.  Guarantee that a designated beneficiary will be admitted to a higher education institution or be allowed to continue enrollment at or graduate from a higher education institution located in this state after admission;

3.  Establish state residency for a person merely because the person is a designated beneficiary; or

4.  Guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.

B.  Nothing in this act establishes any obligation of this state or any agency or instrumentality of this state to guarantee for the benefit of any account owner, contributor to an account or designated beneficiary any of the following:

1.  The return of any amounts contributed to an account;

2.  The rate of interest or other return on any account;

3.  The payment of interest or other return on any account; or

4.  Tuition rates or the cost of related higher education expenditures.

C.  Under rules adopted by the Board, every contract, application, deposit slip or other similar document that may be used in connection with a contribution to an account shall clearly indicate that the account is not insured by this state and neither the principal deposited nor the investment return is guaranteed by this state.

Added by Laws 1998, c. 366, § 10, eff. July 1, 1998.

§70-3970.11.  Reports.

The Board of Trustees of the Oklahoma College Savings Plan shall submit a report summarizing any findings and recommendations concerning the program to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor by February 1 of each year.

Added by Laws 1998, c. 366, § 11, eff. July 1, 1998.

§70-3970.12.  Effective date for opening of accounts.

No account under the Oklahoma College Savings Program shall be opened prior to January 1, 1999, and until the Board of Trustees of the Oklahoma College Savings Plan determines it is appropriate.

Added by Laws 1998, c. 366, § 12, eff. July 1, 1998.

§70-3980.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Higher Education Promise of Excellence Act of 2005".

Added by Laws 2005, c. 2, § 1, emerg. eff. March 31, 2005.

§70-3980.2.  Power to issue obligations for capital improvements.

A.  It is the intent of the Legislature to authorize the Board of Regents of the University of Oklahoma, acting for the benefit of the University of Oklahoma, the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, acting for the benefit of Oklahoma State University, the Oklahoma State Regents for Higher Education, acting for the benefit of other institutions within The Oklahoma State System of Higher Education, and the Oklahoma Capitol Improvement Authority to become issuers of obligations according to the provisions and for the purposes authorized by this act.

B.  Obligations issued by any of the authorized issuers pursuant to this act supported by appropriation of revenues from the Oklahoma Education Lottery Trust Fund pursuant to Section 41 of Article X of the Oklahoma Constitution shall be considered and deemed to have been authorized for the purposes of construction or acquisition of educational facilities or equipment owned by or under the control of the Oklahoma State Regents for Higher Education within the meaning of paragraph 4 of subsection B of Section 41 of Article X of the Oklahoma Constitution and/or capital outlay projects within the meaning of paragraph 5 of subsection B of Section 41 of Article X of the Oklahoma Constitution.

C.  Obligations issued pursuant to the authority of this act shall not be deemed or considered to be general obligations of the State of Oklahoma, but shall be limited and special obligations of the authorized issuer for the benefit of the applicable institutions within The Oklahoma State System of Higher Education under their respective auspices and control.

D.  Neither the appropriations powers of the Legislature pursuant to Article V of the Oklahoma Constitution nor the powers described by Section 3 of Article XIII-A of the Oklahoma Constitution with respect to monies lawfully appropriated to the Oklahoma State Regents for Higher Education nor the power of the Legislature to impose taxes, generally, shall be pledged to the repayment of any obligations issued pursuant to the provisions of this act and any obligation issued by any authorized issuer hereunder shall affirmatively state this restriction.

E.  It is the intent of the Legislature to improve the ability of the Oklahoma State Regents for Higher Education and the other specifically designated Boards of Regents within The Oklahoma State System of Higher Education to finance capital improvements and to provide a method by which the total revenues available to each respective authorized issuer of obligations, or revenues available within The Oklahoma State System of Higher Education as prescribed by this act, may be pledged to the repayment of the obligations, resulting in a higher credit rating and an interest cost savings to The Oklahoma State System of Higher Education.

Added by Laws 2005, c. 2, § 2, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 1, emerg. eff. May 24, 2005.

§70-3980.3.  Definitions.

As used in this act, and unless the context clearly requires otherwise:

1.  "Authorized issuer" means:

a. the Oklahoma State Regents for Higher Education acting for the benefit of any institution within The Oklahoma State System of Higher Education other than the University of Oklahoma or Oklahoma State University,

b. the Board of Regents of the University of Oklahoma acting for the benefit of the University of Oklahoma,

c. the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, acting for the benefit of Oklahoma State University, and

d. the Oklahoma Capitol Improvement Authority;

2.  "Bonds" means any bonds, notes, obligations, debentures, interim certificates, grant and revenue anticipation notes, interest in a lease, lease certificates of participation, lease purchase agreements, commercial paper, variable interest rate obligations of any kind, or other evidences of indebtedness, whether or not the interest on which is includable in the gross income of the recipients thereof for federal income tax purposes, issued by an authorized issuer pursuant to this act;

3.  "Regents" means either the Oklahoma State Regents for Higher Education, the Board of Regents of the University of Oklahoma or the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges; and

4.  "State Regents" means the Oklahoma State Regents for Higher Education.

Added by Laws 2005, c. 2, § 3, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 2, emerg. eff. May 24, 2005.

§70-3980.4.  Authorized revenues for repayment of obligations - Approval procedures for issuance of obligations - Restrictions on issuance.

A.  The Oklahoma State Regents for Higher Education shall be authorized to issue indebtedness for capital projects to benefit each and every institution within The Oklahoma State System of Higher Education except the University of Oklahoma and Oklahoma State University.

B.  The Board of Regents of the University of Oklahoma shall be authorized to issue indebtedness for capital projects to benefit the University of Oklahoma as provided by paragraph (n) of Section 3305 of Title 70 of the Oklahoma Statutes.  The Board of Regents of the University of Oklahoma, acting for the benefit of the University of Oklahoma, shall be authorized to pledge any lawfully available source of revenue other than revenues appropriated by the Legislature from tax receipts, but inclusive of revenues derived from the Oklahoma Education Lottery Act accruing to the credit of the University of Oklahoma to the repayment of obligations issued pursuant to this subsection.

C.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall be authorized to issue indebtedness for capital projects to benefit Oklahoma State University pursuant to paragraph 16 of Section 3412 of Title 70 of the Oklahoma Statutes.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, acting for the benefit of Oklahoma State University, shall be authorized to pledge any lawfully available source of revenue, other than revenues appropriated by the Legislature from tax receipts, but inclusive of revenues derived from the Oklahoma Education Lottery Act, accruing to the credit of Oklahoma State University to the repayment of obligations issued pursuant to this subsection.

D.  The Oklahoma State Regents for Higher Education shall be required to affirmatively approve the issuance of obligations pursuant to the provisions of this act by either the Board of Regents of the University of Oklahoma, acting for the benefit of the University of Oklahoma or the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, acting for the benefit of Oklahoma State University.  For each of the proposed bond issues authorized pursuant to this act, a Statement of Essential Facts shall be prepared by the issuing Board of Regents for the use and information of prospective bond purchasers.  It shall be the duty of the Oklahoma State Regents for Higher Education to examine such Statement of Essential Facts and determine that, based upon such facts and projections, the projected revenue will satisfy the financial obligation to be incurred under the proposed bond issue.  If the facts are found by the State Regents to be substantially accurate and if the State Regents find that, based upon such facts and projections, the projected revenue will satisfy the financial obligation to be incurred under the proposed bond issue, then the Oklahoma State Regents for Higher Education shall certify such to the Governor, the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the Oklahoma State Senate.  The certificate shall be made in substantially the following form:

The Oklahoma State Regents for Higher Education do hereby certify that the provisions of this section have been complied with in proper order, for the bond issue mentioned above.

E.  All obligations proposed to be issued by an authorized issuer pursuant to this act shall be subject to final approval by the Legislature as provided by this subsection.  The authorized issuer shall communicate the proposed projects and the terms of the financing to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the State Senate prior to the time any such obligations are sold.  The communication required by this subsection shall be made not later than April 1 each year.  The communication to such elected officials shall occur upon the same date for purposes of computing the time within which action must be taken as further prescribed by this subsection.  The Legislature shall have a period of forty-five calendar days from the date as of which the information is communicated to the presiding officers of both chambers in order to pass a Concurrent Resolution disapproving the proposed issuance.  If the Concurrent Resolution has not received a majority of votes of those elected to and constituting both the Oklahoma House of Representatives and the Oklahoma State Senate by the end of the forty-fifth day following the date upon which the proposed issuance is communicated to the presiding officers of both chambers, the proposed issuance shall be deemed to have been approved by the Legislature.

F.  With the approval of the Oklahoma State Regents for Higher Education, the total revenues described by subsection B and subsection C of this section may be pledged to the repayment of obligations issued by either the Board of Regents of the University of Oklahoma or obligations issued by the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges in order to obtain the highest possible credit rating.  If the Board of Regents of the University of Oklahoma and the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges agree to the use of the total revenues available to each such Board of Regents pursuant to this subsection for a project that benefits either the University of Oklahoma or Oklahoma State University or both such comprehensive universities, there shall be an agreement executed by both such Boards of Regents describing the project, the principal amount of the indebtedness, the terms of the financing and such other matters as the two Boards of Regents may mutually agree.  Such agreement shall be executed prior to the sale of any obligations by either Board of Regents with respect to the proposed project or projects.  The agreement shall provide for one or the other Board of Regents to be the authorized issuer with respect to the project or projects.  The agreement shall also provide for the ownership or control of any real or personal property to be improved or acquired with the proceeds from the sale of any such obligations, including any requirements for the transfer of real or personal property from one comprehensive university to the other comprehensive university if such transfer is required in order to promote or ensure the marketability of any obligations sold by either Board of Regents.

G.  The Oklahoma State Regents for Higher Education may pledge all lawfully available revenues, other than revenues appropriated by the Legislature from tax receipts, but inclusive of revenues derived from the Oklahoma Education Lottery Act, and other than the revenues described by subsection B or subsection C of this section, to the repayment of obligations issued by the State Regents.

H.  The authorized issuers shall be subject to the following restrictions governing the issuance of the obligations authorized by this act:

1.  Obligations used to pay for the following assets shall be repaid in a period not to exceed five (5) years:

a. computers,

b. portable telecommunications equipment costing less than Fifty Thousand Dollars ($50,000.00),

c. motor vehicles, and

d. any other item of tangible personal property with an original useful life of six (6) years or less;

2.  Obligations used to pay for the following assets shall be repaid in a period not to exceed ten (10) years:

a. equipment with an original cost of less than One Hundred Thousand Dollars ($100,000.00), per item, and

b. renovation of existing structures, unless the cost of the renovation exceeds the fair market value of the existing structure or unless the improvement extends the useful life of the existing structure, but in no case shall the maturity period exceed the period by which the life of the existing structure is extended; and

3.  Obligations used to pay for all other assets shall be repaid in a period not to exceed thirty (30) years and in no case shall the latest maturity date of an obligation exceed the expected useful life of the asset.

Added by Laws 2005, c. 2, § 4, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 3, emerg. eff. May 24, 2005.

§70-3980.6.  Corporate powers.

The authorized issuers are for purposes of this act hereby granted, have and may exercise all powers necessary or appropriate to carry out and effectuate their respective corporate purposes, including, without limiting the generality thereof, the following:

1.  To make and execute contracts with any individual, corporation, whether profit or nonprofit, association or any other entity and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions pursuant to the provisions of this act;

2.  To employ underwriters, bond or other legal counsel, financial advisors, consultants, a financial institution to serve as trustee, paying agent or in any fiduciary capacity in connection with any program, indenture or general resolution of the Regents, or any other experts and to determine their qualifications, duties and compensation subject to the provisions of this act for advice and oversight of the State Bond Advisor;

3.  To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

4.  To borrow money and to issue bonds, whether or not the interest thereon is to be includable in the gross income of the recipients thereof for federal income tax purposes, including, without limitation, to provide on a pooled or consolidated basis financing for the purposes and projects herein provided and to provide for the security and sources of payments therefor;

5.  To receive and accept aid or contributions from any source of money, property, labor, or other things of value to be held, used and applied to carry out the purposes of this act subject to the conditions upon which the grants and contributions are made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or of the state for any purpose consistent with this act;

6.  To obtain from any department or agency of the United States of America or nongovernmental insurer any insurance or guaranty, to the extent now or hereafter available, as to, or of, or for, the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds issued by the authorized issuers, or on any municipal securities of political subdivisions purchased or held by the authorized issuers, pursuant to this act; and, notwithstanding any other provisions of this act, to enter into any agreement or contract whatsoever with respect to any such insurance or guaranty, except to the extent that the same would in any way impair or interfere with the ability of the authorized issuers to perform and fulfill the terms of any agreement made with the owners of the bonds of the authorized issuers;

7.  To sell, convey, lease, exchange, transfer or otherwise dispose of, all or any of its property or any interest therein, wherever situated;

8.  To provide financing assistance for the purposes and projects herein provided;

9.  To acquire, purchase, hold, store, advertise, market, sell, trade, barter, exchange, distribute, transport, process, utilize and contract in all manner with respect thereto and for commodities, products and services, and real or personal property or any interest therein and to contract for, issue and utilize letters of credit and other credit facilities and incur indebtedness and to arrange, form, make, guarantee, issue, remit, receive, receipt, process and collect payments and equivalents, howsoever nominated, in connection with or for purposes of any of the foregoing and for the purpose of executing and fulfilling the purposes of the authorized issuers as prescribed by this act;

10.  To acquire, reacquire, construct, reconstruct, extend, rent, lease, purchase, use, loan, borrow, install, equip, maintain, operate, renovate, refurbish, enlarge, remodel, convey, sell, at public or private sale, encumber, alleviate, transfer, exchange, dispose of and/or resell, any property, real, personal or mixed, improvements, buildings, equipment, chattels, furnishings, fixtures, trade fixtures, and any and all other facilities and/or property of whatever nature, including any and all rights to or therein for use by corporations, individuals, cooperatives, partnerships, associations or proprietary companies for any of or for the purpose of executing and/or fulfilling the purposes of the Regents, and to plan, establish, develop, construct, enlarge, improve, extend, maintain, equip, operate, lease, furnish, provide, supply, regulate, hold, store and administer property, buildings, improvements, and facilities of every nature, which may be useful in pursuing, promoting, executing and/or fulfilling the aforementioned purposes;

11.  To the extent permitted under its contract with the owners of bonds, to consent to any modification with respect to rate of interest, time, and payment of any installment of principal or interest security or any other term of any contract, mortgage, contract or agreement of any kind to which the authorized issuers are a party;

12.  To purchase its own bonds at such price or prices as the authorized issuers shall determine, subject to any agreement with the owners of bonds;

13.  To enter into financial documents with others for the purpose of receiving revenues to pay the bonds authorized by this act; to lease, sell, or otherwise dispose of any or all of its projects to others for such revenues and upon such terms and conditions as the authorized issuers may deem advisable; and to grant options to renew any financing agreement with respect to project and to grant options to buy any project at such price or prices as the authorized issuers deem desirable;

14.  To lend money to the state or political subdivisions through the purchase by the authorized issuers of obligations of the state or political subdivisions;

15.  To collect fees and charges in connection with its loans, commitments and servicing, including, but not limited to, reimbursement of costs of financing as the authorized issuers shall determine to be reasonable and as shall be approved by the authorized issuers;

16.  To provide services, technical assistance and advice to this state and political subdivisions and to enter into contracts with this state and political subdivisions to provide such services.  The State of Oklahoma and its political subdivisions are hereby authorized to enter into contracts with the authorized issuers for such services and to pay for such services as may be provided them;

17.  To contract, cooperate, or join with any one or more other governments or public agencies, or with the state, any political subdivisions of this state, or the United States, to perform any administrative service, activity, or undertaking which any such contracting party is authorized by law to perform, including the issuance of bonds;

18.  To invest any funds available to the authorized issuers, whether or not from the proceeds of bonds, in such securities or pursuant to such agreements or other arrangements as the authorized issuers shall determine, subject to any agreements with bond owners or other creditors of the authorized issuers; and

19.  To exercise all other powers and functions necessary or appropriate to carry out the duties and purposes set forth in this act, including, but not limited to, the power to enter into transactions involving variable interest rates and interest rate swaps.

Added by Laws 2005, c. 2, § 6, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 7, emerg. eff. May 24, 2005.

§70-3980.7.  Power to borrow money and issue bonds - Bond resolutions - Bonds deemed negotiable instruments.

A.  An authorized issuer shall have the power and is hereby authorized to borrow money and to issue bonds in such principal amounts as the authorized issuer determines shall be necessary to provide sufficient funds for:

1.  The providing of financing for all or any part of any projects of the Regents as authorized under this act;

2.  The payment of principal and interest on bonds of the authorized issuer;

3.  The establishment of reserves to secure the bonds; and

4.  All other expenditures of the authorized issuer incident to and necessary or convenient to carry out its purposes and powers, including the payment of any credit enhancement fees and costs of issuance incurred in connection with the issuance of bonds.  The authorized issuer shall have the power to make expenditures for purposes of insuring and securing holders of bonds as provided in this act.

B.  The authorized issuer shall have the power to refund any bonds and any bonds, notes or other obligations heretofore or hereafter issued by any other issuer of bonds in the state if the authorized issuer is authorized hereunder to issue bonds for the purpose the refunded bonds were issued by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes.  Refunding bonds may be issued in such amount as the authorized issuer may determine, but not exceeding an amount sufficient to refund the principal amount of the bonds or notes to be refunded, together with any unpaid interest accrued and to accrue thereon and any premiums, expenses and commissions incurred in connection with the issuance of such refunding bonds and any reserve established in connection with the issuance of such refunding bonds.  The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded or exchanged for the bonds to be refunded, all as determined by the authorized issuer.

C.  All bonds of the authorized issuer issued pursuant to this section shall be special and limited obligations of the authorized issuer, secured and payable solely out of the revenues and receipts, excluding appropriations from tax receipts, derived pursuant to a financing agreement, but in no case shall such obligations be general obligations of the State of Oklahoma.

D.  The bonds shall be authorized by resolution or resolutions of the authorized issuer, shall be dated such date or dates, and shall mature at such time or times as such resolution or resolutions may provide.  The bonds shall bear interest at such rate or rates or contain terms providing for the means of determining such rate or rates, including variations in such rates, be in such denomination, be in such form, either coupon or registered, or in bookentry form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such term of redemption, including redemptions prior to maturity, as such resolution or resolutions may provide.  The bonds of the authorized issuer may be sold by the authorized issuer at public or private sale, and at the price or prices as the authorized issuer shall determine.

E.  Any resolution or resolutions authorizing any bonds or any issue thereof may contain provisions, which shall be a part of the contract or contracts with the owners thereof, as to:

1.  Pledging all or any part of the revenues to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondowners as may then exist;

2.  Pledging all or any part of the assets of the authorized issuer, including mortgages and obligations securing the same, to secure the payment of the bonds or of any issue of bonds, subject to the agreements with bondowners as may then exist;

3.  The use and disposition of the gross income from assets of any type owned by the authorized issuer and payment of principal of assets of any type owned by the authorized issuer;

4.  The setting aside of reserves or sinking funds and the regulations and disposition thereof;

5.  Limitations on the purpose to which the proceeds of sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

6.  Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

7.  The procedure, if any, by which the terms of any contract with bondowners may be amended or abrogated, the amount of bonds the owners of which must consent thereto, and the manner in which the consent may be given;

8.  Vesting in a trustee such property, rights, powers and duties in trust as the authorized issuer may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondowners pursuant to this act and limiting or abrogating the right of bondowners to appoint a trustee under this act or limiting the rights, powers, and duties of the trustee;

9.  Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authorized issuer to the owners of the bonds and providing for the rights and remedies of the owners of the bonds in the event of default, including as a matter of right the appointment of a receiver; but the rights and remedies shall not be inconsistent with the general laws of the state and other provisions of this act; and

10.  Any other matters, of like or different character, which in any way affect the security or protection of the owners of the bonds.

F.  Any pledge made by the authorized issuer shall be valid and binding from the time when the pledge is made.  The revenues, monies, or property so pledged and thereafter received by the authorized issuer shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authorized issuer, irrespective of trust indenture whether the parties have notice thereof.  Neither the resolution, trust indenture nor any other instrument by which a pledge is created need be recorded.

G.  Bonds of the authorized issuer may be secured by resolution of the authorized issuer or a trust indenture or similar document by and between the authorized issuer and a corporate trustee, which may be any bank having the power of a trust company or any trust company as provided by law.  Such resolution, trust indenture or similar document may contain such provisions for protecting and enforcing the rights and remedies of the bondowners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authorized issuer in relation to the exercise of its corporate powers and the custody, safeguarding and application of all monies.  The authorized issuer may provide by the resolution or trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine.

H.  Whether or not the bonds are of the form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to the provisions of the bonds relating to registration.

I.  In the event that any of the members or officers of the authorized issuer shall cease to be members or officers of the authorized issuer prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

J.  Neither the members of the authorized issuer nor any other person executing the bonds issued under this act shall be subject to personal liability or accountability by reason of the issuance thereof.

K.  The authorized issuer shall have the power to provide for the replacement of lost, destroyed, or mutilated bonds.

L.  Except as otherwise provided by this act, bonds issued pursuant to the provisions of this act shall never constitute an indebtedness of the state within the meaning of any state constitutional provision or statutory limitation, but such bonds shall be indebtedness payable solely from sources indicated on the bond documents, and shall never constitute nor give rise to a pecuniary liability of this state or a charge against the general credit of the state or taxing powers of the state, and such fact shall be plainly stated on the face of each bond.

Added by Laws 2005, c. 2, § 7, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 8, emerg. eff. May 24, 2005.

§70-3980.8.  Transfer and interest exempt from taxation.

The obligations issued pursuant to this act by an authorized issuer, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

Added by Laws 2005, c. 2, § 8, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 9, emerg. eff. May 24, 2005.

§70-3980.9.  Application for credit rating.

The Oklahoma State Regents for Higher Education, the Board of Regents of the University of Oklahoma and the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall make application for a credit rating from a nationally recognized rating agency with expertise in the evaluation of obligations issued by governmental entities as determined necessary and prudent by the State Bond Advisor.

Added by Laws 2005, c. 2, § 9, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 10, emerg. eff. May 24, 2005.

§70-3980.10.  Audited financial statements.

A.  Each authorized issuer and each institution within The Oklahoma State System of Higher Education that receives proceeds from the sale of any obligations issued pursuant to the authority of this act shall issue financial statements audited by an independent certified public accountant according to the following schedule:

1.  For the period ending June 30, 2006, within one hundred twenty (120) days after the close of the fiscal year;

2.  For the period ending June 30, 2007, within one hundred five (105) days after the close of the fiscal year; and

3.  For the period ending June 30, 2008, and for each fiscal year thereafter, within ninety (90) days after the close of the fiscal year.

B.  Within thirty (30) days after completion of the audited financial statements pursuant to subsection A of this section, each institution shall cause the audited financial statement or a summary thereof to be made available to the general public on its web page.

Added by Laws 2005, c. 2, § 10, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 11, emerg. eff. May 24, 2005.

§70-3980.11.  Repealed by Laws 2005, c. 218, § 16, emerg. eff. May 24, 2005.

§70-3980.12.  Oklahoma Capitol Improvement Authority - Loans and issuance of obligations - Authorized projects.

A.  For the purpose of paying the costs for acquisition, reimbursement and construction of real and personal property and making repairs, refurbishments and improvements to real and personal property, and providing funding for the herein enumerated capital projects at institutions of higher education which are part of The Oklahoma State System of Higher Education and for the purpose authorized in subsection B of this section, the Oklahoma Capitol Improvement Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount sufficient, after deduction of costs of issuance, reserves and cost of any credit enhancement, to generate Four Hundred Seventy-five Million Dollars ($475,000,000.00) in net proceeds to be expended on the projects enumerated herein whether issued in one or more series.  Insofar as not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to the obligations issued under this section by the Oklahoma Capitol Improvement Authority.  It is the intent of the Legislature to appropriate to the Oklahoma State Regents for Higher Education for allocation to the various institutions enumerated herein from the Oklahoma Education Lottery Trust Fund and from such other sources as may be necessary sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  Bonds issued pursuant to this section shall be used for financing for the following projects in the indicated amounts:

1.  Projects at the University of Oklahoma of approximately One Hundred Eight Million One Hundred Eighty Thousand Nine Hundred Fifty-six Dollars ($108,180,956.00) to include:

a. construction of a chemistry and biochemistry teaching and research-laboratory complex,

b. installation of fire detection and suppression systems in library areas,

c. classroom renovation and improvements,

d. construction of library and learning center facilities and parking structure at the OU-Tulsa campus,

e. construction of a College of Allied Health Phase II Building and parking structure,

f. infrastructure improvements for the University Research Campus,

g. construction of new engineering and technology facilities,

h. construction of a student learning center for University College,

i. renovation and expansion of Gould Hall,

j. renovation of Hester Hall,

k. renovation of Rhyne Hall,

l. renovation of Science Hall,

m. completion of construction of weather center,

n. renovation of Ellison Hall,

o. construction of a cancer center,

p. construction of a speech and hearing facility, and

q. renovation of Schusterman Center at OU-Tulsa;

2.  Projects at the Oklahoma State University of approximately Seventy-six Million One Hundred Sixty-eight Thousand Two Hundred Sixty-two Dollars ($76,168,262.00) to include:

a. construction of a new science and technology research center and renovation of existing research laboratory and office space,

b. restoration and renovation of South Murray Hall, and

c. construction of a new classroom building;

3.  Projects at OSU-Okmulgee of approximately Six Million Four Hundred Sixty-two Thousand Three Hundred Seventy Dollars ($6,462,370.00) to include:

a. creation of a rural health science and technology center,

b. renovation and expansion of culinary facility, and

c. resurfacing of campus streets and parking lots;

4.  Projects at the OSU College of Veterinary Medicine of approximately One Million One Hundred Seven Thousand Eight Hundred Thirty-five Dollars ($1,107,835.00) to include:

a. renovation of McElroy Hall, and

b. renovation of Boren Veterinary Teaching Hospital;

5.  Projects at OSU-Oklahoma City of approximately Seven Million Three Hundred Eighty-five Thousand Five Hundred Sixty-six Dollars ($7,385,566.00) to include:

a. construction of an addition to the agriculture resource center,

b. construction of a physical plant building,

c. acquisition of real property within existing campus area, and

d. construction of a public safety training facility;

6.  Projects at the OSU-Center for Health Science of approximately Four Million Sixty-two Thousand Sixty-one Dollars ($4,062,061.00) to include renovation of existing facilities;

7.  Projects at OSU-Tulsa of approximately Twelve Million Nine Hundred Ninety-four Thousand Eight Hundred Sixty-two Dollars ($12,994,862.00) to include construction of an advanced technology research center;

8.  Projects at the University of Central Oklahoma of approximately Nineteen Million Six Hundred Ninety-five Thousand Three Hundred Twenty-nine Dollars ($19,695,329.00) to include:

a. renovation of Old North Building,

b. construction of a new classroom building, and

c. construction of a forensic science building;

9.  Projects at East Central University of approximately Ten Million Eight Hundred Ten Thousand One Hundred Eighty-two Dollars ($10,810,182.00) to include:

a. construction of a fine arts center, and

b. construction of a criminal justice skills training center;

10.  Projects at Northeastern State University of approximately Twenty-two Million Nine Hundred Seventy-two Thousand Seven Hundred Sixty Dollars ($22,972,760.00) to include:

a. renovation of the Science Building,

b. renovation and repair of classroom buildings,

c. renovation of the Industrial Arts Building, and

d. completion of construction on classrooms, other buildings and parking lots at the Broken Arrow campus;

11.  Projects at Northwestern Oklahoma State University of approximately Six Million Eight Hundred Thirteen Thousand Four Hundred Thirty-two Dollars ($6,813,432.00) to include:

a. construction of Education Building,

b. renovation of Science Building and upgrading of science equipment, and

c. renovation of the Health and Physical Education Building;

12.  Projects at Rogers State University of approximately Thirteen Million Nine Hundred Twenty-two Thousand Seven Hundred Two Dollars ($13,922,702.00) to include:

a. construction and renovation of classrooms and other buildings at the Bartlesville campus,

b. construction and furnishing of a classroom building and parking lot,

c. general infrastructure upgrades and improvements,

d. expansion and renovation of Thunderbird and Post Hall, including furnishings and parking lot improvements,

e. construction of a building and parking lot at the Pryor Campus, and

f. renovation and repairs to other buildings on campus;

13.  Projects at Southeastern Oklahoma State University of approximately Ten Million Sixty-two Thousand Seven Hundred Fifty-eight Dollars ($10,062,758.00) to include:

a. renovation of the Aviation Science Building,

b. installation of an ADA elevator within the athletic facility,

c. construction and renovation of classrooms,

d. renovation and construction of Academic Support Services Building,

e. improvements to the Administration Building,

f. renovation of the Theatre Building,

g. renovation of the Science Building, and

h. renovation of the Morrison Building;

14.  Projects at Southwestern Oklahoma State University of approximately Twelve Million Three Thousand Sixty-five Dollars ($12,003,065.00) to include:

a. renovation of the Chemistry, Pharmacy and Physics Building,

b. renovation of existing theatre and construction of new theatre,

c. upgrade of instructional equipment and elevators,

d. energy efficiency improvements for various buildings,

e. renovation and improvements to buildings on the Sayre campus,

f. construction of outdoor classroom area, relocation of university observatory and other improvements,

g. renovation of the Art Building, and

h. renovation and addition to the Industrial Technology and Engineering Building;

15.  Projects at Cameron University of approximately Twelve Million Fifty-nine Thousand Two Hundred Forty-seven Dollars ($12,059,247.00) to include:

a. either construction or renovation and expansion of Business Building,

b. improvements to the Shepler Center and the Fitness Center,

c. improvements on campus-wide scale needed to achieve ADA compliance,

d. improvements to parking areas and access roads,

e. improvements to campus buildings, and

f. improvements to gymnasium;

16.  Projects at Langston University of approximately Eighteen Million Three Hundred Seventy Thousand One Hundred Eighty-seven Dollars ($18,370,187.00) to include:

a. construction of a Student Success Center,

b. renovation and construction of the Allied Health Complex,

c. construction of a Performing Arts Center, and

d. construction of an Oklahoma African-American Museum;

17.  Projects at Oklahoma Panhandle State University of approximately Seven Million Two Hundred Eighty Thousand Dollars ($7,280,000.00) to include:

a. construction of a science and agriculture building, and

b. construction of the Noble Activity and Cultural Center;

18.  Projects at the University of Science and Arts of Oklahoma of approximately Six Million Sixty-eight Thousand Eight Hundred Thirty-two Dollars ($6,068,832.00) to include:

a. renovation of Canning Hall,

b. improvements to parking areas and roofing of various buildings,

c. renovation of performing arts and academic lecture venues,

d. renovation of art annex, and

e. acquisition of classroom, laboratory and library equipment;

19.  Projects at Carl Albert State College of approximately Eight Million Six Hundred Forty-seven Thousand Six Hundred One Dollars ($8,647,601.00) to include:

a. construction of a new classroom building and parking lot,

b. construction of CASC Sallisaw Classroom and Library,

c. renovation and expansion of Joe E. White Library, and

d. renovation and expansion of the Mick Thompson Convocational Center;

20.  Projects at Connors State College of approximately Seven Million Twenty-five Thousand Dollars ($7,025,000.00) to include:

a. renovation of the Classroom Building, Library and Education Buildings,

b. renovation of the Fine Arts Building,

c. renovation of a building to become one-stop enrollment center,

d. renovation and addition to Haskell Building on Muskogee campus, and

e. renovation and expansion of existing buildings for the expansion of Allied Health and Technical programs;

21.  Projects at Eastern Oklahoma State College of approximately Seven Million Nine Hundred Ten Thousand One Hundred One Dollars ($7,910,101.00) to include:

a. construction of a student life and learning center,

b. repair and improvements to various campus facilities, and

c. campus-wide software replacement;

22.  Projects at Murray State College of approximately Seven Million Twenty-five Thousand Dollars ($7,025,000.00) to include:

a. renovation and improvements to various campus facilities,

b. construction of a building for customer service and laboratory facilities,

c. construction of a maintenance building,

d. landscaping and parking and street improvements,

e. acquisition of technology equipment, and

f. acquisition of equipment to address instructional needs and campus security and safety issues;

23.  Projects at Northern Oklahoma College of approximately Fourteen Million Two Hundred Ninety-three Thousand Two Hundred Thirty-five Dollars ($14,293,235.00) to include:

a. renovation and repair of buildings, parking areas and infrastructure on Enid campus,

b. renovation of and furnishing and equipment for Wilkin Hall,

c. construction of Allied Health and Educational Communication Center,

d. renovation and expansion of the Vineyard Library Administration Building, and

e. construction in conjunction with OSU of a new classroom building in Stillwater;

24.  Projects at Northeastern Oklahoma A&M College of approximately Six Million Dollars ($6,000,000.00) to include:

a. renovation, expansion and equipment for Health Science Building,

b. renovation of Commons Hall, and

c. renovation and restoration of Science Building;

25.  Projects at Oklahoma City Community College of approximately Fifteen Million Three Hundred Thirty-five Thousand One Hundred One Dollars ($15,335,101.00) to include:

a. construction of the Arts Education Center, and

b. expansion of the Health Professions Education Center;

26.  Projects at Redlands Community College of approximately Six Million Seven Hundred Seventy Thousand Dollars ($6,770,000.00) to include:

a. construction of the Darlington Agricultural Center,

b. construction of a health, math and science facility,

c. renovation and automation of library,

d. acquisition of real property for Darlington Production facility,

e. construction of facility to house International and Entrepreneurship Business Institute, and

f. infrastructure improvements and upgrades;

27.  Projects at Rose State College of approximately Eleven Million Seven Hundred Seventy-five Thousand Dollars ($11,775,000.00) to include construction of a Health Sciences Center;

28.  Projects at Seminole State College of approximately Six Million Seven Hundred Fifty Thousand Dollars ($6,750,000.00) to include:

a. construction of a wellness and athletic training facility,

b. renovation and equipment acquisition necessary to accommodate persons with disabilities,

c. acquisition and improvement of computer network equipment,

d. renovation and expansion of facilities to develop a student success center,

e. construction of maintenance building and affiliated roads and parking,

f. acquisition of building for office space and storage, and

g. construction and expansion of roads and parking facilities;

29.  Projects at Tulsa Community College of approximately Sixteen Million Twenty-five Thousand Dollars ($16,025,000.00) to include:

a. construction of a distance learning center, and

b. construction of a math and science building;

30.  Projects at Western Oklahoma State College of approximately Six Million Dollars ($6,000,000.00) to include:

a. construction of a cooperative higher education and training center,

b. construction and repair of parking lots, roads and walkways, and

c. acquisition of software and information technology equipment;

31.  Projects at the Ardmore Higher Education Center of approximately Six Hundred Thousand Dollars ($600,000.00) to include:

construction of classrooms in a new facility;

32.  Projects at the McCurtain County Higher Education Center of approximately Six Hundred Thousand Dollars ($600,000.00) to include renovation and expansion of chemistry laboratory and classroom and acquisition of equipment;

33.  Projects at the Quartz Mountain Arts and Conference Center of approximately Three Million One Hundred Seventy-three Thousand Five Hundred Fifty-six Dollars ($3,173,556.00) to include:

a. renovation and remediation of lodge, walkways, parking lots and sidewalks,

b. construction of a student dormitory and family reunion center,

c. repair and renovation of Performing Arts Hall and Arts Pavilions,

d. completion of construction of a comprehensive pedestrian trail system,

e. improvements and upgrades of infrastructure, and

f. improvement and acquisition of land; and

34.  Projects for the Oklahoma Climatological Survey of approximately Six Hundred Fifty Thousand Dollars ($650,000.00) to include acquisition and installation of equipment for the Oklahoma Mesonet to monitor atmospheric conditions in and around Oklahoma City.

B.  To the extent funds are available from the proceeds of the borrowing authorized by subsection A of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

C.  The Oklahoma Capitol Improvement Authority may issue obligations in one or more series and in conjunction with other issues of the Oklahoma Capitol Improvement Authority.  The Oklahoma Capitol Improvement Authority may issue short-term obligations in anticipation of the sale of the bonds authorized by this section and enter into such liquidity and other agreements as may be necessary to provide for the efficient financing of the projects.  The Oklahoma Capitol Improvement Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

D.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Oklahoma Capitol Improvement Authority, and in such form and at such prices and bearing interest at a fixed or variable rate as may be authorized by the Oklahoma Capitol Improvement Authority.  The Oklahoma Capitol Improvement Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Oklahoma Capitol Improvement Authority.

E.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Oklahoma Capitol Improvement Authority.  The interest earnings in the construction funds created pursuant to this section shall be used by the Oklahoma Capitol Improvement Authority for the projects enumerated herein.

F.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

G.  The Oklahoma Capitol Improvement Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Oklahoma Capitol Improvement Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

H.  The Oklahoma Capitol Improvement Authority is authorized to issue bonds, notes, or other obligations for the purpose of refinancing or restructuring obligations issued pursuant to this section.  To the extent funds are available from the proceeds of the borrowing authorized by this subsection, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma State Bond Advisor.  The Oklahoma Capitol Improvement Authority is authorized to hire bond counsel, financial consultants, and such other professionals as may be deemed necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.  An issuance of bonds under this subsection may be undertaken to achieve an overall debt service savings, modify restrictive bond document covenants, or reduce payment requirements during periods of fiscal stress.  To achieve these objectives, the Oklahoma Capitol Improvement Authority is authorized to extend the final maturity of outstanding obligations if necessary, but in no event shall the final maturity of an individual bond issue be extended more than ten (10) years without the approval of the Council of Bond Oversight.  The obligations authorized under this subsection may be sold at either competitive or negotiated sale, as determined by the Oklahoma Capitol Improvement Authority, and in such form and at such prices as may be authorized by the Oklahoma Capitol Improvement Authority.  The Oklahoma Capitol Improvement Authority may issue obligations in one or more series and may set such other terms and conditions as may be necessary in its judgment to achieve an efficient refinancing.  The Oklahoma Capitol Improvement Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations, including the purchase of surety policies or other financial instruments to be utilized in lieu of reserve funds.  The obligations may mature and have such provisions for redemption as shall be determined by the Oklahoma Capitol Improvement Authority.  The Oklahoma Capitol Improvement Authority is hereby specifically authorized to purchase surety policies or other financial instruments to replace existing debt service reserves.  Any payment for such policies or other instruments may be made from the cash reserves being replaced or any other legally available source.

I.  Bonds issued pursuant to this section shall not be subject to the provisions of Section 4 of Enrolled House Bill No. 1191 of the 1st Session of the 50th Oklahoma Legislature.

Added by Laws 2005, c. 2, § 12, emerg. eff. March 31, 2005.  Amended by Laws 2005, c. 218, § 12, emerg. eff. May 24, 2005; Laws 2005, c. 402, § 7, eff. July 1, 2005.

§704001.  Acquisition, construction and equipment of buildings, additions, public utilities, etc.  Fees and charges  Sale of surplus commodities and services  Cooperative agreements.

A.  Subject to and in accordance with the terms hereof, the boards of regents for all state educational institutions for and in behalf of any university, college, school or institution under the jurisdiction of each of the said boards are hereby authorized from time to time to set aside such portion of their respective campuses or of the campuses under the jurisdiction of said boards, or any other land owned or leased by said boards, as may be necessary and suitable for the construction thereon of dormitories, student housing, cooperative group housing, parking facilities, adult education facilities, kitchens, dining halls, auditoriums, student union buildings, field houses, stadiums, public utility plants and systems for the supplying of water, gas, heat or power and other selfliquidating projects and other revenueproducing buildings for the university, college or institution or related institution, which may include public, nonprofit or private entities, deemed necessary by said boards for the comfort, convenience and welfare of their students, and suitable for the purposes for which said institutions were established, including additions to existing buildings used for such purposes; to acquire through construction, purchase, condemnation or any combination thereof such dormitories, student housing, cooperative group housing, parking facilities, adult education facilities, kitchens, dining halls, auditoriums, student union buildings, field houses, stadiums, public utility plants and systems and other revenueproducing buildings and acquire or construct additions, improvements and extensions to existing buildings and structures used for such purposes and to equip, furnish, maintain and operate all such buildings and structures; and to acquire through purchase, condemnation or otherwise any land, rightsofway, easements, licenses and permits needed for the present or future use of such buildings, structures, plants and systems; provided, that such boards of regents shall not construct or acquire, for their respective institutions, such utility plants or systems whose capacity is in excess of the present or reasonably contemplated future needs of such institutions or related institutions, except as provided in subsection C hereof.

B.  When in the opinion of the board of regents of any such institution any of the buildings, structures, plants and systems constructed, acquired, improved, extended, added to, furnished or equipped as above authorized are deemed necessary by the said board for the comfort, convenience and welfare of the student body as a whole, or for any specified class or part thereof, the board of regents shall have authority to charge and collect from all students in attendance at the university, college, school or institution, or related institutions, or from any specified class or part thereof for which such facilities are so deemed necessary, fees and charges for the use or availability of such buildings and structures and for the services or commodities to be made available by such plants, systems or facilities.  The proceeds of all such fees and charges shall be considered as revenues within the meaning of Section 4004 of this title and the provisions of said section shall be applicable thereto.  Where the commodities and services supplied by any such plant and system temporarily shall be found to be in excess of the requirements of the university, college, school or institution, or related institutions, the board of regents may sell the surplus to other public or nonprofit consumers, including incorporated municipalities, and in that connection may enter into such agreements as it may consider advisable.  All revenues received from the sale of such surplus shall likewise be considered and treated as other revenues under Section 4004 of this title. Such board of regents may also enter into agreements for the purchase of water, electricity, gas, heat, or power to be distributed through the medium of any such plant or systems, provided only that no agreement entered into under the provisions of this paragraph shall pledge the credit of the State of Oklahoma.

C.  Other state agencies or subdivisions of the state may enter into cooperative agreements with the regents of the universities or colleges on projects for the primary benefit of such university or college, and make use of facilities and services financed by bonds issued by the university or college, as authorized herein and under the terms and conditions of this section.

D.  It is the intent of the Legislature that no additional public trusts having the state as beneficiary be created to finance the purchase of land or facilities or the construction of facilities at institutions of The Oklahoma State System of Higher Education or their agencies and that no beneficial interest in a public trust be accepted on behalf of the State of Oklahoma or any agency thereof involving an institution of higher learning; and that no additional projects be authorized for existing public trusts having the state as beneficiary now operating for the direct or indirect benefit of any institution of The Oklahoma State System of Higher Education or its agencies, except that the heatingcooling plant at the Oklahoma Health Sciences Center may be repaired or expanded, if approved by the Oklahoma State Regents for Higher Education and except as provided in Section 4017 of this title.

Amended by Laws 1986, c. 245, § 4, emerg. eff. June 12, 1986; Laws 1988, c. 272, § 12, operative July 1, 1988.

§70-4002.  Bonds authorized.

(a)  For the purpose of paying all or part of the cost of acquisition of any such lands, rightsofway, easements, licenses and permits and the construction, acquisition, equipment and furnishing of any such building or buildings or structure or structures, plants or systems, or of any additions, improvements or extensions thereto, or any additions to existing buildings, the Board of Regents of the institution for which such buildings, structures, plants or systems, all of which lands, rightsofway, easements, licenses and permits, buildings, structures, plants and systems constructed, acquired, added to, improved or extended hereunder as a single project are hereafter referred to as "the building", are to be constructed, acquired, added to, improved, extended, furnished or equipped, which Board of Regents or each of them is hereinafter referred to as "the board", is authorized to borrow money on the credit of the income and revenues to be derived from the operation of the building, together with the income and revenue derived from any existing revenueproducing building or facility or facilities and, in anticipation of the collection of such income and revenues, to issue negotiable bonds in such amount as may in the opinion of the board be necessary for such purposes, and is authorized to provide for the payment of such bonds and the rights of the holders thereof as hereinafter provided.  Such bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without premium, and may bear such rate or rates of interest, not exceeding twelve percent (12%) per annum, as may be provided by resolution or resolutions adopted by the board.  Such bonds may be sold in such manner and at such price or prices plus accrued interest to date of delivery, as may be considered by the board to be advisable, but interest cost to maturity for any bonds issued hereunder shall not exceed twelve percent (12%) per annum, computed on the basis of average maturities according to standard tables of bond values.  Bonds payable to bearer shall have all the qualities and incidents of negotiable papers.

(b)  The board may in any resolution authorizing bonds hereunder provide for the initial issuance of one or more bonds, in this section called "bond", aggregating the amount of the entire issue and make such provision for installment payments of the principal amount of any such bond as it may consider desirable, and may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The board may further make provision in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

(c)  Bonds issued hereunder and interest thereon shall not be subject to taxation by the State of Oklahoma, or by any county, municipality or political subdivision therein.  The board may in its discretion authorize one issue of bonds hereunder for constructing, acquiring, adding to, improving, extending, furnishing or equipping of more than one building, as "building" is above defined, and may make said bonds payable from the combined revenues of all buildings so constructed, acquired, added to, improved, extended, furnished or equipped, in whole or in part, with the proceeds thereof, together with revenues from the operation of any existing revenueproducing building or facility.  The term "building" as herein used shall be construed to refer to all such "buildings".  If more than one series of bonds shall be issued hereunder payable from the revenues of the buildings or facilities, priority of lien thereof on such revenues shall depend on the provisions of the proceedings authorizing the issuance of such bonds, it being within the discretion of the board, at the time it authorizes the first such series, to provide that subsequent series of bonds payable from such revenues shall not be issued, that subsequent series of bonds shall be subordinate as to lien, or that subsequent series of bonds shall enjoy parity of lien if such conditions and restrictions as may be specified in such proceedings can be met.

(d)  The board may issue bonds hereunder for the purpose of refunding any obligations of the board payable from the revenues of any building, as "building" is hereinabove defined, together with revenues derived from any existing revenueproducing building or facility or facilities, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of refunding obligations of the board payable from the revenues derived from any building or buildings and in part for the making of additions, improvements and extensions to such building or buildings, or the construction or acquisition of additional buildings, and the furnishing and equipping of such buildings or additions, together with revenues derived from any existing revenueproducing building or facility or facilities. Where bonds are issued under this paragraph solely for refunding purposes, such bonds may either be sold as above provided or delivered in exchange for the outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations, refunded or deposited in escrow for the retirement thereof. Nothing herein contained shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the board covenants that sufficient funds to pay all remaining interest and principal payments of the outstanding bonds when due will be placed in escrow as hereinafter set out for such purpose at the time of delivery of and payment for the new bonds issued hereunder.

In any case where refunding bonds are issued and sold six (6) months or more before the earliest date on which all bonds to be refunded thereby mature or are called for redemption in accordance with their terms, the proceeds of the refunding bonds, other than the amount included therein incidental to the issuance of the bonds, shall be deposited, together with any other funds available and appropriated by the board for the purpose, in escrow with a suitable banking institution having trust powers within the state, whose deposits are insured by the Federal Deposit Insurance Corporation. Such monies shall be invested in securities maturing or callable at the option of the holder on such dates and bearing interest at such rates as shall be required to provide funds sufficient, with any cash retained in the escrow account, to pay when due the interest to accrue on each obligation refunded to its maturity, or if prepayable, to an earlier designated date on which it may be called for redemption, and to pay the principal amount of each such bond at maturity, or, if prepayable at its designated earlier redemption date, and to pay any premium required for redemption on such date. Before the refunding bonds are delivered, the board shall by resolution irrevocably appropriate for these purposes the escrow account and all payments of principal and interest on the securities held therein, and shall provide for the call of all bonds directed to be prepaid, in accordance with their terms, on the redemption date or dates designated.  Securities purchased from the escrow account shall be limited to direct obligations of the United States or obligations whose principal and interest payments are guaranteed by the United States.  Such securities shall be purchased simultaneously with the delivery of the refunding bonds.  No refunding bonds shall be issued more than ten (10) years before the last date on which the bonds to be refunded thereby mature or are directed to be prepaid in accordance with their terms.  All bonds issued under this paragraph and the preceding paragraph shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this article, and shall have all of the attributes of such bonds.  The board may provide that any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded thereby.

(e)  All proceedings heretofore adopted by said Board of Regents for the issuance of revenue bonds on a parity as to payment with other existing revenue bonds or which provide for the pledging of revenues from the building to be constructed, improved and furnished from the proceeds of revenue bonds and income and revenue derived from any existing revenueproducing building or facility, or facilities, and the bonds issued pursuant thereto are hereby validated, ratified and confirmed, and such revenue bonds constitute valid and binding obligations in accordance with the terms of such proceedings.

Added by Laws 1965, c. 396, § 1002.  Amended by Laws 1968, c. 14, § 1, emerg. eff. Feb. 15, 1968; Laws 1970, c. 250, § 1, emerg. eff. April 16, 1970; Laws 1983, c. 316, § 1, emerg. eff. June 27, 1983; Laws 2000, c. 356, § 1, emerg. eff. June 6, 2000.

§704002.1.  Legislative approval of bond issue.

Legislative approval expressed by concurrent resolution, except as provided by Section 121, Chapter 189, O.S.L. 1993, shall be required prior to commencing any action in anticipation of issuance by a Board of Regents of revenue bonds authorized by Section 4002 of Title 70 of the Oklahoma Statutes or any other bonds authorized by law to be issued by such Boards.  The provisions of this section shall not apply to revenue bonds issued for the purpose of refundings or defeasance of existing revenue bonds.

Added by Laws 1982, c. 374, § 40, emerg. eff. July 20, 1982.  Amended by Laws 1993, c. 189, § 122, emerg. eff. May 20, 1993; Laws 1999, c. 345, § 19, eff. July 1, 1999.

§704002.2.  Construction of communications and telecommunications network  Revenue bonds.

The Oklahoma State Regents for Higher Education are hereby authorized to issue revenue bonds in the sum not to exceed Two Million Dollars ($2,000,000.00) for the purpose of planning and constructing a communications and telecommunications network and the purchase of necessary equipment for the use of The State System of Higher Education and state government generally.

Added by Laws 1986, c. 246, § 15, operative July 1, 1986. der

§704003.  Limitation on pledging or use of revenue  Bonds not obligations of State.

No provision of this article shall be construed to authorize the pledging or use of revenue of existing buildings and facilities other than auxiliary enterprises and other selfliquidating buildings and facilities, nor shall any provisions of this article be construed to authorize the pledging or use of any revolving funds.  No bonds issued under the authorization of this article shall ever become an obligation or debt of the State of Oklahoma.

Laws 1965, c. 396, § 1003.

§704004.  Bonds payable only from revenue  Resolution authorizing bonds  Agreements and terms.

(a) The bonds issued hereunder shall not be an indebtedness of the State of Oklahoma or of the institution for which they are issued or the board of regents thereof, but shall be special obligations payable solely from the revenue to be derived from the operation of the building and the board is authorized and directed to pledge all or any part of such revenues to the payment of and interest on the bonds.  In order to secure the prompt payment of such principal and interest and the proper application of the revenues pledged thereto, the board is authorized by appropriate provisions in the resolution or resolutions authorizing the bonds:

(1) To covenant as to the use and disposition of the proceeds of the sale of such bonds;

(2) To covenant as to the operation of the building and the collection and disposition of the revenues derived from such operation;

(3) To covenant as to the rights, liabilities, powers and duties arising from the breach of any covenant or agreement into which it may enter in authorizing and issuing the bonds;

(4) To covenant and agree to carry such insurance on the building, and the use and occupancy thereof as may be considered desirable and, in its discretion, to provide that the cost of such insurance shall be considered a part of the expense of operating the building;

(5) To vest in a trustee or trustees the right to receive all or any part of the income and revenues pledged and assigned to or for the benefit of the holder or holders of bonds issued hereunder and to hold, apply and dispose of the same, and the right to enforce any covenant made to secure the bonds and to execute and deliver a trust agreement or agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and may limit the liabilities thereof and prescribe the terms and conditions upon which such trustee or trustees or the holder or holders of the bonds in any specified amount or percentage may exercise such rights and enforce any or all such covenants and resort to such remedies as may be appropriate, including the right to enter into possession of the building and to operate the same until the default is remedied or until all bonded indebtedness related to that building is retired, whichever first occurs;

(6) To fix rents, charges and fees to be imposed in connection with and for the use of the building and the facilities supplied thereby, which rents, charges and fees shall be considered to be income and revenues derived from the operation of the building, and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as each becomes due, and to make and enforce such rules and regulations with reference to the use of the building, and with reference to requiring any class or classes of students to use the building as it may deem desirable for the welfare of the institution and its students or for the accomplishment of the purposes of this article;

(7) To covenant to maintain a maximum percentage of occupancy of the building;

(8) To covenant against the issuance of any other obligations payable from the revenues to be derived from the buildings;

(9) To make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this article.

(b) All such agreements and covenants entered into by the board shall be binding in all respects upon the board and its officials, agents and employees, and upon its successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity, which may be brought by any holder or holders of bonds issued hereunder.

Laws 1965, c. 396, § 1004; Laws 1973, c. 43, § 2, emerg. eff. April 25, 1973.

§704005.  Federal grant of funds.

The board may enter into any agreement or contracts with the United States of America or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds or other aid to be used in connection with the proceeds of the bonds in paying the cost of the construction, furnishing and equipment of the building. Laws 1965, c. 396, Sec. 1005.

Laws 1965, c. 396, § 1005.

§704006.  Disposition of proceeds of bonds  Contracts  Warrants.

The proceeds derived from the sale of the bonds herein authorized shall be deposited in the State Treasury to the credit of the board and kept in a separate fund and used solely for the purpose for which the bonds are authorized.  The board is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the construction, furnishing, and equipment of the building, and the State Treasurer is hereby directed and authorized to issue warrants against such funds for such amounts as he may from time to time find to be due upon audited itemized estimates and claims which bear the approval of the officials designated by the board for such purpose.

Laws 1965, c. 396, § 1006; Laws 1979, c. 47, § 86, emerg. eff. April 9, 1979.

§704007.  Disposition of proceeds of operation of buildings.

Except as to revenues paid directly to a trustee under the provisions of Section 1004(a) (5) hereof, all income and revenues derived from the operation of the building shall be deposited as collected in a fund in the State Treasury to be applied solely to the payment of the principal of and interest on the bonds and, to the extent so provided in the resolution authorizing the bonds, to the payment of the cost of maintaining and operating the building and the establishment of reserves for such purpose.  As principal and interest becomes due from time to time the State Treasurer shall, not less than fifteen (15) days prior to the payment date, transmit to the paying agent for the bonds, money from said fund in an amount sufficient to pay the principal or interest so falling due.  Said fund and the money therein is hereby irrevocably pledged to such purposes.

Laws 1965, c. 396, § 1007.

§704008.  Form of bonds  Approval by Attorney General.

All bonds issued hereunder shall have on the backs thereof the certificate required by Section 29 of Article 10 of the Constitution of Oklahoma.  Such bonds shall be submitted to the Attorney General of Oklahoma for his examination and such bonds, when having been examined and certified as legal obligations by the Attorney General in accordance with such requirements as he may make, shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction thereof within thirty days from the date of such approval.  Bonds so approved by the Attorney General shall be prima facie valid and binding obligations according to their terms and the only defense which may be offered thereto in any suit instituted after such thirty day period shall have expired shall be forgery, fraud or violation of the Constitution.

Laws 1965, c. 396, § 1008.

§704009.  Public funds, etc., may be invested in bonds.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserves in bonds issued under the provisions of this article.  The officers having charge of any sinking fund or any other fund of the state or any department, agency or institution thereof, including the various funds established by Article 17 of the Oklahoma School Code, or any county, city, town, or school district in the state, may invest such funds in bonds issued under the provisions of this article at the reasonable market value thereof.  Such bonds are also approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1965, c. 396, § 1009.

§704010.  Borrowing money and issuing notes in anticipation of bond issue.

Whenever the board shall have adopted a resolution authorizing the issuance of any series of bonds hereunder and said bonds have been sold but prior to the time as of which the bonds can be delivered the board finds it necessary to borrow money for the purpose for which the bonds were authorized, the board may, by appropriate resolutions, authorize the borrowing of money in anticipation of the issuance of the bonds, and the issuance of the note or notes of the board to evidence such borrowing.  The amount so borrowed shall not exceed the principal amount of the bonds and shall not bear interest at a rate exceeding the average interest rate of the bonds.  Such note or notes shall be signed in the manner prescribed by the board and shall be made payable at such time or times as the board may prescribe not later than one (1) year from their respective dates and may be renewed from time to time by the issuance of new notes hereunder.  The proceeds of any loan made under this section shall be devoted exclusively to the purposes for which the bonds shall have been authorized and the note or notes and the interest thereon shall be paid with the proceeds of the bonds simultaneously with the delivery of the bonds.  If for any reason the bonds shall not be issued, the holder or holders of the notes shall be entitled to all rights which would have been enjoyed by the holders of the bonds had they been issued, and the notes shall be paid from the revenues provided for the payment of the bonds and shall be entitled to the benefit of all covenants, agreements and rights appearing in the resolution authorizing the bonds for the benefit of the bonds.

Laws 1965, c. 396, § 1010.

§704011.  Approval of bonds by Supreme Court.

The board is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the state that on a day named the board will ask the court to hear its application and approve the bonds. Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with the provisions of this article and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the board, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Laws 1965, c. 396, § 1011.

§70-4012.  Renumbered as § 4018 of this title by Laws 2000, c. 309, § 5, eff. Sept. 1, 2000.

§704013.  Control by Boards of Regents.

The Board of Regents which by the Constitution and/or by the laws of this State is charged with the control, management and government of one or more of the universities, colleges, schools or institutions of higher education shall have for each of the universities, colleges, schools and institutions under its jurisdiction exclusive determination of need, control, and management of all selfliquidating revenue bond matters as provided for in this article.

Laws 1965, c. 396, § 1013.

§704014.  Statement of Essential Facts.

For each of the proposed bond issues to be issued pursuant to Sections 4001 through 4014, Title 70 of the Oklahoma Statutes, a Statement of Essential Facts shall be prepared by the issuing Board of Regents for the use and information of prospective bond purchasers.  It shall be the duty of the Oklahoma State Regents for Higher Education to examine such Statement of Essential Facts and determine that, based upon such facts and projections, the projected revenue will satisfy the financial obligation to be incurred under the proposed bond issue.  If the facts are found by the State Regents to be substantially accurate and if the State Regents find that, based upon such facts and projections, the projected revenue will satisfy the financial obligation to be incurred under the proposed bond issue, then the Oklahoma State Regents for Higher Education shall certify such to the Attorney General of Oklahoma before the proposed bond issue can be approved by the Attorney General.  The certificate shall be made in substantially the following form:

The Oklahoma State Regents for Higher Education do hereby certify that the provisions of Section 4014, Title 70 of the Oklahoma Statutes have been complied with in proper order, for the revenue bond issue mentioned above.

Laws 1970, c. 250, § 2, emerg. eff. April 16, 1970. der

§704015.  Community junior colleges  Social and recreation centers  Revenue bonds.

A.  The board of trustees of any community junior college operating under the provisions of Sections 4401 through 4418 of Title 70, Oklahoma Statutes, may construct a building for use as a social and recreation center for the students and members of the faculty of the college, including lounges, meeting rooms, game rooms, bookstores, eating places and other facilities for the comfort, convenience and welfare of students and faculty members, and issue revenue bonds to pay the cost of constructing, equipping and furnishing the building.  The Board of Trustees shall adopt rules and regulations for the use of the building and the operation of the center and facilities thereof; and may do all things necessary or convenient to make the center effective for the purposes for which it is maintained or operated.

B.  Issuance of the revenue bonds shall be in accordance with procedures prescribed by the Attorney General.  The bonds shall be special obligations, payable solely from revenues designated by the Board of Trustees, which may, subject to the approval of the Oklahoma State Regents for Higher Education, include fees and charges collected from students in attendance at the college, and income derived from operations of facilities of the center. Provided, such building shall not be constructed nor shall any revenue bonds be issued unless the Oklahoma State Regents for Higher Education shall have determined that the projected revenue will satisfy the financial obligation to be incurred under the proposed bond issue.

Laws 1971, c. 255, § 1, emerg. eff. June 16, 1971.

§704016.  Utility plants and systems  Jurisdiction and control.

The Board of Regents which by the Constitution and/or by the laws of this state is charged with the control, management and government of one or more of the universities, colleges, schools or institutions of higher education shall have for each of the universities, colleges, schools and institutions under its jurisdiction, and related institutions, exclusive jurisdiction and control, including exclusive and final ratemaking power which shall not be subject to review or approval by any other state office, agency or commission, over the utility plants and systems serving such universities, colleges, schools, institutions and related institutions, which may include public, nonprofit or private entities.

Laws 1979, c. 281, § 17, emerg. eff. June 7, 1979.

§704017.  Boards of regents for educational institutions  Contractual arrangements with public trusts  Capital expenditures.

The boards of regents for educational institutions who are members of The Oklahoma State System of Higher Education are authorized to enter into loan agreements, investment agreements or other appropriate contractual arrangements, with any public trust created pursuant to Section 176 et seq. of Title 60 of the Oklahoma Statutes, which has the State of Oklahoma as its beneficiary. Said agreements may be entered into for the purpose of obtaining funds from such public trust to reimburse such educational institutions for capital expenditures made by them, and such trusts are authorized to provide such funds by issuing debt obligations pursuant to the terms and in the manner provided for in the Public Trust Laws, Section 176 et seq. of Title 60 of the Oklahoma Statutes.

Capital expenditures are defined as those capital expenditures allowed pursuant to Section 103 of the Internal Revenue Code of 1954, as amended, to be financed with taxexempt bonds or notes.  If such loan agreement, investment agreement or other appropriate contractual arrangement involves the repayment to such public trust of funds provided for capital expenditure reimbursement, the boards of regents of such educational institutions are authorized to provide for the repayment with the income and revenues from any existing revenueproducing buildings or facilities or from other income and revenues legally available and permitted for such purpose, including, but not limited to, the interest, income and rentals derived from the Section Thirteen Fund and the New College Fund, as provided for in Section 3904 of Title 70 of the Oklahoma Statutes.

It is the legislative intent that such income and revenues can be utilized by the boards of regents to the repayment, if necessary, of reimbursed capital expenditure funds received from such public trust.  The boards of regents of such educational institutions are authorized to enter into contractual agreements with such financial institutions as may be necessary for such public trusts to issue the debt obligations contemplated herein.  Said contractual agreements shall include, but not be limited to, investment contracts pursuant to which the State Treasurer is authorized to, and shall invest fund balances of such educational institutions.

Added by Laws 1986, c. 245, § 5, emerg. eff. June 12, 1986.

§70-4018.  Lease of buildings.

In any instance in which the board shall consider it preferable to acquire the building or additions to existing buildings or equipment in the manner authorized in this section rather than through the issuance of bonds by the board, it may do so by complying with this section.  In each such case the board is authorized to lease to any nonprofit corporation organized for the benefit of the college or university affected, or to a public trust such portion or portions of the campus of the institution as may be necessary as sites therefor. The lease shall contain such provisions with respect to the type, construction and operation of any such building or addition as the board may consider desirable, and the board may enter into agreements as to the use which will be made of any such building, addition or equipment, the operation, maintenance and supervision thereof, the imposition of fees and charges by the board for the use of the building or addition, and the collection and disposition to be made of the proceeds of such fees and charges.  The board may agree to make such fees and charges adequate to provide a sum sufficient to pay the cost of the maintenance and operation thereof and the amortization of the cost of the building or any addition to existing buildings or equipment therefor, over a specified period of years, and when such cost shall have been paid any obligations issued by any entity to finance such cost shall have  been fully paid as to principal and interest, the lease shall terminate and title to the building or any addition to existing buildings or equipment shall vest in the board. The agreements herein authorized to be entered into by the board may, in the discretion of the board, include a lease of the buildings, additions or equipment and the payment of rentals therefor. The board may furnish without charge, heat, light, water, power and similar facilities for any building erected under the provisions of this section and all buildings and additions to existing buildings so erected and equipment therefor shall be exempt from taxation.

Added by Laws 1969, c. 396, § 1012.  Amended by Laws 1984, c. 259, § 3, operative July 1, 1984; Laws 2000, c. 309, § 3, eff. Sept. 1, 2000.  Renumbered from § 4012 of this title by Laws 2000, c. 309, § 5, eff. Sept. 1, 2000.

§70-4019.  Program for advance funding of state's contribution to endowed chairs and positions - Issuance of obligations.

A.  The Oklahoma Capitol Improvement Authority is hereby authorized, consistent with the statutes pertaining to the Oklahoma State Regents' Endowment Trust Fund, to establish a program to provide for the advance funding of the state's contribution to endowed chairs, professorships, lectureships and positions for artists in residence as provided in Section 3952 of Title 70 of the Oklahoma Statutes at the various institutions in The Oklahoma State System of Higher Education.  The Oklahoma State Regents for Higher Education are authorized to enter into agreements with the Authority to provide security for any obligations issued for such purpose.

B.  The Authority is hereby authorized to issue and sell obligations in such amounts as shall be needed from time to time for the purposes of obtaining funds for the state's matching contribution for endowed chairs, professorships, lectureships and positions for artists in residence; provided, however, that the total principal amount of such obligations shall not exceed in the aggregate Fifty Million Dollars ($50,000,000.00) outstanding at any one time for the purpose of funding endowed chairs.  At least fifty percent (50%) of the endowed chair, professorship or lectureship positions funded as provided for in this subsection shall be for positions that involve research and development.  No obligations shall be issued for any endowment account for which matching monies specified in subsection E of Section 3952 of Title 70 of the Oklahoma Statutes have not been received.

C.  It is the intent of the Legislature that payments for the purpose of retiring the obligations created pursuant to this section be made by the State Regents from the lump-sum appropriation made pursuant to Section 3 of Article XIII-A of the Oklahoma Constitution.  Further, it is the intent of the Legislature to appropriate to the State Regents sufficient monies to allow the State Regents to make payments for the purpose of retiring the obligations created pursuant to this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than ten (10) years from the first principal maturity date of any given series.

F.  Any interest earnings on funds or accounts created for purposes of this section may be utilized as partial payment of the annual debt service or for purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  This shall not include monies in the Oklahoma State Regents Endowment Trust Fund.  The State Regents may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

I.  No obligations may be issued pursuant to this section until such obligations have been approved by the Supreme Court pursuant to Section 14.1 of Title 20 of the Oklahoma Statutes.

Added by Laws 2004, c. 115, § 2, emerg. eff. April 19, 2004.

§704101.  Establishment.

Any person or persons, group, or other entity, establishing a private educational institution shall do so only as a corporation organized or domesticated under the laws of Oklahoma.  Laws 1965, c. 396, Sec. 1101.

§704102.  Property.

All property, real or personal, of a private educational institution shall be held and used solely for the purposes of education and not for the individual benefit of itself or any contributor to the endowment thereof, unless the private educational institution is organized for profit.

Laws 1965, c. 396, § 1102.

§704103.  Accreditation.

A private educational institution shall be accredited under rules promulgated and adopted by the Oklahoma State Regents for Higher Education unless such institution is accredited by a national or regional accrediting agency which is recognized by the Secretary of the United States Department of Education as a reliable authority as to the quality of education or training offered by institutions of higher education for the purposes of the Higher Education Act of 1965, as amended.

Added by Laws 1965, c. 396, § 1103.  Amended by Laws 1996, c. 284, § 1, eff. July 1, 1996.

§704104.  Degrees.

A private educational institution shall grant only those degrees authorized by the Oklahoma State Regents for Higher Education unless approved otherwise by a national or regional accrediting agency which is recognized by the Secretary of the United States Department of Education as a reliable authority as to the quality of education or training offered by institutions of higher education for the purposes of the Higher Education Act of 1965, as amended.

Added by Laws 1965, c. 396, § 1104.  Amended by Laws 1996, c. 284, § 2, eff. July 1, 1996.

§704105.  Existing private educational institutions.

Nothing in this article shall affect any private educational institution in existence when this Code becomes effective if such institution is accredited as provided in this article.

Laws 1965, c. 396, § 1105.

§704201.  Establishment  Programs  Admission of nonresidents.

The Board of Education of any school district in this State may provide educational facilities and programs above the twelfth grade in an institution to be known as a Municipal Junior College. Programs offered may include, but shall not be limited to, vocational and adult education courses.  Persons not residing in the district may be admitted upon payment of fees established by the Board of Education.

Laws 1965, c. 396, § 1201.

§704202.  Accreditation.

Municipal Junior Colleges shall comply with, and be accredited under, regulations and standards prescribed by the Oklahoma State Regents for Higher Education.

Laws 1965, c. 396, § 1202.

§704203.  Courses  Programs  Certificates  Degrees.

Municipal Junior Colleges shall offer only those courses and programs and shall grant only those certificates and degrees which may be authorized by the Oklahoma State Regents for Higher Education.

Laws 1965, c. 396, § 1203.

§704204.  Fees.

The Board of Education of a school district maintaining a Municipal Junior College may establish a schedule of student fees which will pay all or part of the costs of operation of the institution unless the school district has funds available together with a proportionate ratio of support from appropriations granted to Institutions of Higher Education to provide proper accreditation requirements.

Laws 1965, c. 396, § 1204.

§704301.  Oil and gas mining leases  Terms  Bids  Use of proceeds.

The Board of Regents of any state educational institution in the State System may sell and execute oil and gas leases, and other mining leases, on any of the lands of the State of Oklahoma under the control of the Board of Regents, whenever in the judgment of the Board such leasing of the lands will not interfere with the use to which the lands are being used by the state and will not injure the buildings or other property situated on tracts adjoining the lands leased, all sales to be made on a basis of a retained royalty of not less than oneeighth (1/8) of all of the oil, gas and other minerals produced therefrom, and such additional cash bonus as may be procured.  All such leases shall contain a provision that in the event of the discovery of natural gas, such gas shall be furnished free of charge to any state educational institution located or thereafter located upon the lands covered by the lease.  Such leases shall be sold only after advertisement for a period of three (3) weeks in a legal newspaper published and of general circulation in the county in which the lands are located.  Sales shall be made to the highest and best bidder, and all bids for any tract shall be presented to the Board of Regents of the institution in sealed envelopes and shall all be opened and considered at the same time. The Board of Regents shall have the right to reject any and all of the bids submitted, and again readvertise the lease or leases for sale.  The Board of Regents may make and promulgate such additional rules and regulations as it may deem necessary and for the best interest of the state in facilitating the sale of the leases.  All monies derived from the sale of such leases, and from any royalties subsequently accruing, shall be deposited in the State Treasury and credited to a special fund for the institution, to be used by the institution upon approval by its Board of Regents for capital improvements, including buildings, repairs and modernization, classroom and laboratory equipment, and for such other purposes as may be approved by the State Regents.

Laws 1965, c. 396, § 1301.

§704302.  Assets and obligations of former Boards of Regents.

All property, funds and other assets of any Board of Regents that is replaced or abolished by the provisions of this Act are hereby transferred to the Board of Regents replacing or succeeding the former Board of Regents, which shall also assume and pay all liabilities and obligations of the former Board of Regents.

Laws 1965, c. 396, § 1302.

§704303.  Transfer of money in special funds created under prior laws.

Unless otherwise provided herein, monies in any special fund created by or established pursuant to any law or part of a law repealed by this act shall be transferred, at the direction of the State Regents, to a similar fund created or established pursuant to the provisions of this act.  The term "special fund" as used in this section, shall include, but shall not be limited to, any revolving fund or fiscal account.

Laws 1965, c. 396, § 1303.

§70-4304.  Repealed by Laws 1977, c. 54, § 3, eff. Oct. 1, 1977.

§704305.  Airports.

Any one of the institutions comprising The Oklahoma State System of Higher Education as defined in Section 1 of Article XIIIA of the Constitution of Oklahoma and any other institutions of Higher Education which have become coordinated with the Oklahoma State System of Higher Education under the provisions of Section 4 of said Article XIIIA of said Constitution may accept grants of airport property from the United States and hold and operate the same, and may accept, receive, receipt for, disburse, and expend federal monies granted by the United States in aid of airport development upon such terms and conditions as are prescribed by the United States and are consistent with state law, and consistent with the terms of the grants by which said properties are acquired or said federal monies are received from the United States, and any amendment to any grants or release of any restriction found in the grants; and such institutions operating or controlling any airport shall have exclusive management and control of such airport and are hereby permitted to authorize and regulate the use of such airports by aircraft not owned and operated by such institutions under the conditions and subject to the restrictions hereinafter set forth.

A state educational institution may make or amend such reasonable rules, regulations, and orders as it may deem necessary for the operation, government and use of any such airport under its control not inconsistent with this section, with the laws of this state or of the United States, or any rules, regulations or orders promulgated pursuant to either, or with the terms of any grant of airport property or money from the United States, or any amendment to any grants or release of any restriction in any grants.  Such institution may fix and charge for such services and facilities for aircraft not owned and operated by it, either rented by it or under concession contract, as are customarily provided and deemed necessary at any public airport; provided that all income received from the services and facilities herein provided for shall be kept by such institution in a separate fund to be used solely for the operation, upkeep and maintenance of such institutional airport.  A state educational institution airport may use, lease, rent, sell or otherwise dispose of any of the property acquired for any purpose not inconsistent with the terms of any grant or money from the United States or any amendment of any grants or release of restriction found in any grants.

Laws 1965, c. 396, § 1305. der

§70-4306.  Gifts, devises and bequests - College- or university-related foundation funds.

A.  All state higher educational institutions, constituent agencies or other entities are hereby authorized to accept and receive any and all grants or contracts of all kinds, gifts, devises and bequests of money or property, either real or personal, which may be, or which may heretofore have been tendered to them by grant or contract, will or gift, conditionally or unconditionally; and the Board of Regents of said institutions, constituent agencies or other entities are hereby directed, authorized and empowered to hold such funds or property in trust, or invest or sell them and use either principal or interest or the proceeds of sale for the benefit of such institutions or entities or the students or others for whose benefit such institutions or entities are conducted; all in any manner which is consistent with the terms of the gift as stipulated by the donor and with the provisions of any applicable laws.  Money donated to a college- or universityrelated foundation for student scholarships or grants to students of an institution of The Oklahoma State System of Higher Education shall not be loaned or given to any regent, officer, director, or employee of such foundation or institution or to any relative of such person within the third degree of affinity or consanguinity.  The following, however, shall not be prohibited:

1.  Students in the employ of such foundation or institution may be given scholarships; and

2.  Scholarships may be awarded to an otherwise disqualified relative of any faculty member, staff employee, foundation or institution officer or maintenance worker of such foundation or institution if such relative is meritoriously qualified.

B.  Any person willfully violating the prohibitions of subsection A of this section shall be guilty of a felony punishable by imprisonment in the State Penitentiary for a period of not more than five (5) years or by a fine of not more than Twenty Thousand Dollars ($20,000.00), or by both such fine and imprisonment.  Any person found guilty of said violations shall also be subject to immediate removal from office or employment where applicable.

C.  The Oklahoma State Regents for Higher Education, any institution or agency of The Oklahoma State System of Higher Education or the regents or governing board of such institution or agency shall not directly or indirectly transfer any funds to any college or universityrelated foundation or render services or provide any thing of value to any such foundation without receiving documented adequate payment or reimbursement therefor according to written contract; provided, nothing herein shall be construed as prohibiting payment by the institution or agency of claims for expenses of fund raising for the benefit of the institution or agency by state employees if such fund raising activities are approved in advance by the governing board of regents responsible for such institution or agency and made a part of the minutes of the meeting of the board.

D.  Neither the Oklahoma State Regents for Higher Education nor any institution or agency of The Oklahoma State System of Higher Education shall receive any funds, services, or thing of value from any college or universityrelated foundation which has any officers or employees who are officers or employees of any institution or agency of the State System or State Regents unless such foundation makes all its financial records and documents, including work papers, except for names of donors, available to auditors who are performing audits of the institution or agency.

Added by Laws 1965, c. 396, § 1306.  Amended by Laws 1987, c. 229, § 4, eff. July 1, 1987; Laws 1997, c. 133, § 578, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 418, eff. July 1, 1999; Laws 2004, c. 134, § 2, eff. July 1, 2004.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 578 from July 1, 1998, to July 1, 1999.

§704307.  Reports and statements.

Institutions of higher learning in the Oklahoma State System of Higher Education and other colleges and universities in the state shall make enrollment and other educational information reports to the Oklahoma State Regents for Higher Education on forms and at such times as may be prescribed by said Regents.

Laws 1965, c. 396, § 1307.

§704308.  Act not to affect prior obligations, proceedings, transactions, actions or rights accrued.

Nothing in this act, nor the repeal of any law or part of a law by this act, shall affect the validity of any obligation or contract incurred, or proceedings begun, or any official actions taken, or any rights accrued, before this act becomes effective.  The payment of bonds and other obligations outstanding when this act becomes effective shall be governed by the laws under which such bonds were issued or such obligations were incurred.

Laws 1965, c. 396, § 1308.

§70-4309.  Repealed by Laws 1980, c. 68, § 1, emerg eff. April 10, 1980.

§70-4310.  Repealed by Laws 1989, c. 154 § 2, operative July 1, 1989.

§70-4311.  Repealed by Laws 1980, c. 68, § 1, emerg eff. April 10, 1980.

§704312.  General liability insurance on university employees.

Boards of Regents, institutions and agencies comprising the Oklahoma State System of Higher Education are hereby authorized to carry general public liability insurance on their employees limited to their official assigned duties at said university and to pay the premiums therefor out of nonstateappropriated funds for the following kinds of insurance, not to exceed the limits indicated:

1.  Bodily injury liability, Ten Thousand Dollars ($10,000.00) each person, Fifty Thousand Dollars ($50,000.00) each accident;

2.  Property damage liability, Ten Thousand Dollars ($10,000.00) each accident; and

3.  Medical expense, One Thousand Dollars ($1,000.00).

Such insurance shall be on standard policy forms approved by the Board for Property and Casualty Rates with companies authorized to do business in Oklahoma.  To the extent that an insurer has provided indemnity in a contract of insurance to the Board of Regents, an institution or an agency to which the act applies, the said insurer may not plead as a defense in any action involving insurance purchased pursuant to this act the governmental immunity of either the State of Oklahoma or of any political subdivision or agency thereof which has purchased insurance authorized by this act.

Laws 1971, c. 272, § 1, emerg. eff. June 17, 1971.

§704313.  Liability insurance for employees of various institutions  Payment of premiums.

It is the intent of the Legislature that the Oklahoma State Regents for Higher Education shall recognize the need for and the various boards of regents in the Oklahoma State System of Higher Education be and are hereby authorized to provide liability insurance to indemnify employees of institutions and members of boards of regents in The Oklahoma State System of Higher Education while performing their official duties, provided such liability shall not exceed One Million Dollars ($1,000,000.00) and provided further that boards of regents may in their discretion pay the premium for such insurance from regular operating budget funds of the State System.

Laws 1975, c. 294, § 16, emerg. eff. June 5, 1975; Laws 1980, c. 320, § 17, emerg. eff. June 16, 1980; Laws 1981, c. 130, § 1.

§704314.  Student loans  Loan agreement  Delinquency charge  Attorney fees  Collection fees.

Notwithstanding the provisions of Title 14A of the Oklahoma Statutes which otherwise limit enforceable charges for delinquent payments and collection of delinquent loans which are granted to students for educational costs while attending accredited institutions in The Oklahoma State System of Higher Education, as defined in the Oklahoma Constitution, Article XIIIA, Section 1, the loan agreement between the lender and the student who is borrowing to attend such an institution may lawfully provide for the collection of the following:

1.  A delinquency charge on any installment not paid within ten (10) days after its scheduled due date in an amount not exceeding the greater of either Five Dollars ($5.00) or five percent (5%) of the unpaid amount of the installment; and

2.  Reasonable attorney's fees and fees paid to collection agencies by the lender in the event the delinquent loan is referred to an attorney or a commercial collection agency for collection.

Provided that this section shall apply only to education loans for which the loan finance charge imposed under the agreement does not exceed an annual percentage rate of twelve percent (12%) per annum calculated according to the actuarial method.

Laws 1979, c. 119, § 1.

§704401.  Authorization to establish and maintain college.

A community junior college may be established, maintained and operated in any community in accordance with criteria and standards, rules, and regulations prescribed by the Oklahoma State Regents for Higher Education, hereinafter referred to as the State Regents.

Laws 1967, c. 100, § 2 (Section 1401), emerg. eff. April 24, 1967.

§704402.  Application to establish.

A community junior college may be established only when application therefor has been made to the State Regents by the governing board or boards of one or more cities, counties, towns and/or school districts having territory in such community, provided that existing accredited community junior colleges shall be deemed to have priority for inclusion in the fiscal budgeting for institutions of higher learning after the effective date of this act to fulfill the requirements as per Section 1408 of the act. Provided, that a community junior college may be established in a community consisting of a geographical area whose boundaries are not coextensive with those of one or more cities, counties, towns and/or school districts, if the population of such area is not less than seventyfive thousand (75,000) and the net assessed valuation in such area is not less than Seventyfive Million Dollars ($75,000,000.00) to be determined by the State Regents, and an application therefor is made by petition signed by not less than five percent (5%) of the legal voters residing in such area.  The application shall describe the boundaries of the community in which the community junior college will be established and maintained. The word "community" as used herein shall mean the area set forth in the application.

Laws 1967, c. 100, § 2 (Section 1402); Laws 1969, c. 15, § 1.

§704403.  Election  Order  Appointment of governing board  Annexation of territory.

(a) If, after considering any such application, the State Regents determine as result of a survey that there is a need for a junior college in the community and that a junior college meeting the criteria and standards fixed by the State Regents can be maintained in the community, they shall issue a proclamation calling an election to be held in the community, to allow legal voters residing in the community to vote on the question of whether a junior college shall be established and maintained in the community. The State Election Board shall cause such election to be held in the same manner as elections on state questions and shall certify the results to the State Regents; and if a majority of the legal voters residing in the community, voting on the question, shall have voted in favor of establishing and maintaining the proposed junior college, the State Regents shall issue an order authorizing the junior college, designating the name by which it shall be known and describing the boundaries of the community in which the junior college will be established and maintained as set forth in the application. Thereupon the Governor shall appoint four members of the governing board of the junior college hereinafter provided for, by and with the advice and consent of the State Senate, such appointments to be to Position No. 1, Position No. 2, Position No. 3, and Position No. 4, respectively, which four members so appointed by the Governor shall appoint three other members of the governing board, to Position No. 5, Position No. 6, and Position No. 7, respectively.

(b) The territory comprising a county, municipality or school district, or any part thereof, may, upon petition of the governing board of the county, municipality or school district, or upon petition of not less than ten percent (10%) of the legal voters residing therein, be annexed to an adjoining community or school district maintaining or authorized to maintain a community junior college, if (1) the State Regents determine that the annexation is feasible, and (2) the annexation is approved by the legal voters in the territory proposed to be annexed, as hereinafter provided.  The petition shall be filed with the State Regents, which shall thereupon cause a study to be made as to the feasibility of the proposed annexation, and if the State Regents determine that it is feasible, they shall issue a proclamation calling an election to be held in such territory, to allow legal voters in the territory to vote on the question of whether the territory shall be annexed to such community or school district maintaining or authorized to maintain a community junior college.  The State Election Board shall cause such election to be held in the same manner as elections on state questions, and certify the results to the State Regents; and if a majority of the legal voters residing in such territory, voting on the question, shall have voted in favor of annexing the territory to such community or school district, the State Regents shall issue an order annexing the territory to such community or school district maintaining or authorized to maintain a community junior college, and give notice thereof to the board of trustees of the college.

Laws 1967, c. 100, § 2 (Section 1403); Laws 1968, c. 166, § 1.

§704404.  Board of Trustees  Tenure  Election of successors  Vacancies.

(a) The governing board of a community junior college shall be known as the Board of Trustees and shall be composed of seven (7) members who are qualified electors of the junior college district, as follows: Position No. 1, with a term expiring one (1) year from the effective date of the first appointment thereto, and each seven (7) years thereafter; Position No. 2, with a term expiring two (2) years from the effective date of the first appointment thereto, and each seven (7) years thereafter; Position No. 3, with a term expiring three (3) years from the effective date of the first appointment thereto, and each seven (7) years thereafter; Position No. 4, with a term expiring four (4) years from the effective date of the first appointment thereto, and each seven (7) years thereafter; Position No. 5, with a term expiring five (5) years from the effective date of the first appointment thereto, and each seven (7) years thereafter; Position No. 6, with a term expiring six (6) years from the effective date of the first appointment thereto, and each seven (7) years thereafter; Position No. 7, with a term expiring seven (7) years from the effective date of the first appointment thereto, and each seven (7) years thereafter.

(b) An election shall be held in such community each year, on the fourth Tuesday in January, to select the successor of the member of the governing board whose term expires during the year. Such election shall be conducted by the county election board of the county having the greatest part of the territory in the community. Each elected member shall be elected for a term of seven (7) years, and until his successor is elected and qualified. Vacancies in the membership of the board shall be filled by the remaining members of the board, for a period extending until the next regular community junior college district election, at which time an election conducted as provided in this section shall be held to fill any balance of the unexpired term; provided however, that if the board does not fill the vacancy by appointment within seventy (70) days after the same occurs, it shall be mandatory on the part of the county election board to call a special election to fill the vacancy for the unexpired term, which election shall be held for the election of a board member only and said election shall be conducted in the same manner as the regular election. Laws 1967, c. 100, Section 2 (Section 1404); Laws 1972, c. 217, Section 2; Laws 1973, c. 97, Section 1.  Emerg. eff. May 2, 1973.

Laws 1967, c. 100, § 2 (Section 1404); Laws 1972, c. 217, § 2, emerg. eff. April 7, 1973; Laws 1973, c. 97, § 1, emerg. eff. May 2, 1973.

§704405.  Powers and duties of board.

The governing board of a community junior college shall have the supervision, management, and control of the community junior college, and shall have the following additional specific powers and duties:

a.  Adopt such rules and regulations as it deems necessary to govern the community junior college.

b.  Employ and fix the compensation and duties of such personnel as it deems necessary for the operation of the community junior college; and establish appropriate policies for retirement, group insurance, and other staff benefits as provided for employees of other public colleges in Oklahoma.

c.  Purchase, construct, or rent such buildings as it deems necessary for the operation of the community junior college.

d.  Enter into contracts, purchase supplies, materials, and equipment, and incur such other expenses as may be necessary to make any of its powers effective.

e.  Receive and make disposition of monies, grants, and property from Federal agencies and the State, and administer the same in accordance with Federal and State requirements.

f.  Accept gifts of real and personal property, money, and other things, and to use or dispose of the same in accordance with the direction of the donors or grantors thereof.

g.  Establish a schedule of student fees to pay all or part of the cost of operation of the college, which schedule of fees must bear the approval of the State Regents.

h.  Do all things necessary or convenient to carry out the powers expressly granted to it, or to make the community junior college effective for the purposes for which it is maintained or operated.

Laws 1967, c. 100, § 2 (Section 1405).

§704406.  Cooperative agreements.

The governing board of any public junior college shall have the power and authority to enter into cooperative agreements with any technology center school for the joint use of facilities and personnel, joint courses of study and educational programs and other cooperative efforts to the mutual benefit of each school and the public.

Added by Laws 1967, c. 100, § 2, emerg. eff. April 24, 1967.  Amended by Laws 1987, c. 204, § 50, operative July 1, 1987; Laws 2001, c. 33, § 152, eff. July 1, 2001.

§704407.  Standards and regulations  Courses  Degrees.

Each community junior college shall comply with, and be accredited under, standards and regulations prescribed by the State Regents; and shall offer courses of study and educational programs and shall grant certificates and degrees as authorized by the State Regents in order that the educational activities of the junior college shall be coordinated with the total public effort for higher education in the state.

Laws 1967, c. 100, § 2 (Section 1407).

§704408.  Financial assistance  Locations authorized.

Any community junior college established, operated, and accredited as provided for herein shall be eligible to receive assistance from the State of Oklahoma in funds for educational and general operation of the institution, which funds shall be allocated by the State Regents from monies appropriated by the Legislature, which allocation shall be on a per capita basis in an amount equal to seventyfive percent (75%) of the per capita stateappropriated allocation made to the twoyear college member institutions of the Oklahoma State System of Higher Education.  Any municipality or subdivision of the state government represented in the jurisdiction of the community junior college shall have authority to use any of its funds, now or hereafter available, to assist in the establishment, maintenance, and operation of the community junior college.  Community junior colleges are hereby authorized to be established at Henryetta, Ardmore and Woodward, Oklahoma.

Laws 1967, c. 100, § 2 (Section 1408); Laws 1970, c. 281, § 1.

§70-4409.  Repealed by Laws 1987, c. 204, § 134, operative July 1, 1987.

§704410.  Authorization for junior colleges to become technology center schools.

Any community maintaining a community junior college as provided by Sections 4401  4409 of this title, in which courses in vocational and/or technical education are to be offered, and meeting the published standards and criteria prescribed by law and/or the State Board of Career and Technology Education for establishing a technology center school district may, by resolution adopted by the Board of Trustees of the college, become a technology center school district; and laws applicable to other technology center school districts, including laws authorizing tax levies and laws pertaining to eligibility for participation in federal funds, shall be applicable to such district, except that in lieu of a board of education its governing board shall be the Board of Trustees of the community junior college; provided that the provision above shall also be applicable to all community and municipal junior colleges now in existence in Oklahoma.

Added by Laws 1968, c. 278, § 1, emerg. eff. May 2, 1968.  Amended by Laws 2001, c. 33, § 153, eff. July 1, 2001.

§704411.  Twoyear colleges to become technology center school districts by resolution of Regents for Higher Education - Eligibility for federal funds.

It is further provided that a twoyear college which is a part of The Oklahoma State System of Higher Education may become a technology center school district for the purpose of providing postsecondary vocational and/or technical education programs and services within an area to be geographically defined by the Oklahoma State Regents for Higher Education.  Twoyear state colleges thus designated as technology center districts by resolution of the State Regents for Higher Education shall be eligible to receive federal funds for vocationaltechnical education.  Exclusive management and control of higher education institutions now vested by law in the governing boards and the State Regents for Higher Education shall remain unchanged by present provisions.  The college technology center districts which receive federal vocational education funds from the State Board of Career and Technology Education shall comply with the standards and rules established by the State Board of Career and Technology Education that are applicable to programs federally funded.  The funds derived from local taxing authority as granted heretofore to community college boards shall not be construed to accrue to said boards of regents for state twoyear colleges.

Added by Laws 1968, c. 278, § 2, emerg. eff. May 2, 1968.  Amended by Laws 1991, c. 206, § 3, emerg. eff. May 17, 1991; Laws 2001, c. 33, § 154, eff. July 1, 2001.

§704412.  State aid for building purposes.

The Oklahoma State Regents for Higher Education shall have authority to allocate state aid to community junior colleges meeting the standards and criteria for accreditation by the State Regents, for capital improvements purposes from funds appropriated by the State Legislature for this purpose, provided that a longrange comprehensive plan for the campus development of the junior college has been prepared by the institution and approved by the State Regents.  After approval of the plan the State Regents may allocate from any funds available for such purpose not more than forty percent (40%) of the estimated cost of proposed construction of buildings and other capital improvements, provided that the institution shall have furnished assurance to the State Regents that the remaining sixty percent (60%) of the estimated cost of the construction project will be provided in the form of federal and/or local funds.

Laws 1968, c. 278, § 3.

§70-4413.  Tulsa Community College.

A.  The Oklahoma State Regents for Higher Education shall have authority to establish a twoyear community college in Tulsa County to serve Tulsa County and surrounding area, if provision is made locally for the donation, to the State of Oklahoma, of a suitable site for the college, which shall be known as the Tulsa Community College and shall be an integral part of The Oklahoma State System of Higher Education; and shall be entitled to the same privileges and be subject to the same laws as other member institutions of such State System.

B.  After the Oklahoma State Regents for Higher Education have acted to establish the Tulsa Community College, there shall be created the Board of Regents of the Tulsa Community College, which shall consist of seven (7) members, to be appointed by the Governor, by and with the advice and consent of the Senate.  Four members of said Board shall be residents of Tulsa County.  Appointments shall be to numbered positions on the Board, and the terms of members of the Board shall be as follows:

Position No. 1.  The term of office of one member shall expire on the 30th day of June, 1969, and each seven (7) years thereafter.

Position No. 2.  The term of office of one member shall expire on the 30th day of June, 1970, and each seven (7) years thereafter.

Position No. 3.  The term of office of one member shall expire on the 30th day of June, 1971, and each seven (7) years thereafter.

Position No. 4.  The term of office of one member shall expire on the 30th day of June, 1972, and each seven (7) years thereafter.

Position No. 5.  The term of office of one member shall expire on the 30th day of June, 1973, and each seven (7) years thereafter.

Position No. 6.  The term of office of one member shall expire on the 30th day of June, 1974, and each seven (7) years thereafter.

Position No. 7.  The term of office of one member shall expire on the 30th day of June, 1975, and each seven (7) years thereafter.

Vacancies in positions on the Board shall be filled by the Governor for the unexpired term, by and with the advice and consent of the Senate.  No member of the Board shall be employed upon any work to be performed in connection with the Tulsa Community College, nor shall any member of said Board enter into any contract or business transaction involving a financial consideration with the Tulsa Community College.  Each member of the Board of Regents of the Tulsa Community College shall take and subscribe to the oaths required of state officials generally.  Each member of the Board shall be allowed necessary travel expenses, as may be approved by the Board, pursuant to the State Travel Reimbursement Act.

C.  The Board of Regents of the Tulsa Community College shall be a body corporate, and shall adopt and use an official seal.  It shall annually elect a chairperson, a vice-chairperson, and a secretary, each of whom shall serve for a term of one (1) fiscal year and until his or her successor is elected and qualified, and who shall perform such duties as the Board directs; and each of whom shall furnish a corporate surety bond payable to the State of Oklahoma, in such amount as the Board may prescribe, conditioned upon the faithful performance of his or her duties.  The Board shall adopt rules as it deems necessary for the governing of the Board and the discharge of its duties, and shall cause to be kept the minutes of all meetings and transactions considered at each meeting, in a suitable book to be obtained and kept for such purpose.  The Board of Regents of the Tulsa Community College shall be the governing Board of the community college and shall have the supervision and management thereof and shall have the same powers and duties as governing boards of other institutions in The Oklahoma State System of Higher Education and may do all things necessary or convenient to make the community college effective for the functions and purposes for which it shall have been established.  Following the establishment of the Tulsa Community College by the Oklahoma State Regents for Higher Education, the Board of Regents of the college shall develop a comprehensive plan for implementing the functions, purposes and educational programs of the Tulsa Community College as prescribed by the State Regents in the establishment of the institution, which plan shall be submitted for review and approval of said State Regents.

D.  The name change from Tulsa Junior College to Tulsa Community College shall not affect in any manner whatsoever any legal relationships, bonds, contracts, supervisory authority by the Board of Regents, title to property, obligations, or any other phase or aspect of the legal status of the institution for any purpose, except that the institution shall be referred to as the "Tulsa Community College" in all future references to the institution and in all constitutional and statutory references currently in law.

E.  It is the intent of the Legislature that supplies, including but not limited to letterheads, which on the effective date of this section carry or are labeled with the name "Tulsa Junior College" shall be utilized after the effective date of this section until such supplies are depleted.  Any new supplies ordered for use after the effective date of this section shall bear the name "Tulsa Community College".  For purposes of this section, "supplies" shall not mean signs designating the name of the college.

Added by Laws 1968, c. 278, § 4, emerg. eff. May 2, 1968.  Amended by Laws 1985, c. 178, § 66, operative July 1, 1985; Laws 1996, c. 276, § 7, emerg. eff. May 30, 1996.

§704414.  Provisions of act as cumulative.

The provisions of this act shall be cumulative to existing laws.

Laws 1968, c. 278, § 5.

§704415.  Communities as area school districts  Authorization to issue bonds and levy taxes.

Any community that has heretofore been or that may hereafter be authorized to establish a junior college by order of the Oklahoma State Regents for Higher Education pursuant to Chapter 100, Oklahoma Session Laws 1967, as amended (70 O.S. Supp. 1968, Sections 4401  4409), and that has been or may be declared to be an area school district by resolution of the Board of Trustees of the junior college, may, through the Board of Trustees of the community college, in accordance with Section 9B, Article X, Oklahoma Constitution, issue general obligation bonds in the same manner as bonds are issued by independent school districts, and cause taxes to be levied against all taxable property in the community to meet payment of principal and interest of the bonds under the procedure prescribed for bonds of independent school districts; and may make levies as provided by Sections 9B and 10, Article X, Oklahoma Constitution, and Section 5 of Chapter 321, Oklahoma Session Laws 1967 (70 O.S. Supp. 1968, Sec. 447).

Laws 1969, p. 621, H.J.R.No. 1034, § 1, emerg. eff. April 17, 1969.

§704416.  Validation of organization of certain area school districts and bonds and tax levies.

Any such community heretofore declared to be an area school district is hereby validated and confirmed as a duly established area school district for the purpose of Section 9B, Article X, Oklahoma Constitution, and shall have the powers specified in Section 1 of Chapter 278, Oklahoma Session Laws 1968 (70 O.S.Supp.1968, Sec. 4410).  Any and all elections heretofore called or held to authorize the issuance of bonds and tax levies by any such community as an area school district, and bonds and tax levies issued or authorized pursuant to such elections in the manner prescribed by law for independent school districts, are hereby validated and confirmed.

Laws 1969, p. 621, H.J.R.No. 1034, § 2.

§704417.  Western Oklahoma State College.

The Oklahoma State Regents for Higher Education are hereby directed to complete the study authorized by House Concurrent Resolution No. 1003 of the First Session of the Thirtysecond Legislature within ninety (90) days after the passage of this act and, upon a finding of need and feasibility, are authorized to establish a twoyear junior college in Altus, to serve Jackson, Tillman, Kiowa, Greer and Harmon Counties and surrounding area, if provision is made locally for the donation, to the State of Oklahoma, of a suitable site for the college, which shall be known as the Western Oklahoma State College and shall be an integral part of the Oklahoma State System of Higher Education; and shall be entitled to the same privileges and be subject to the same laws as other member institutions of such State System.

Laws 1969, c. 295, § 2, emerg. eff. May 7, 1969; Laws 1974, c. 16, § 3.

§704418.  Board of Regents of Western Oklahoma State College.

The State Regents for Higher Education upon said finding of need and feasibility as provided in Section 4417 of this title are directed to negotiate with the Board of the now existing Altus Community College and make all appropriate arrangements for the conversion of this institution to a state junior college, including the continued use of existing facilities, faculty and other resources for the period of time necessary to achieve the conversion, and to maintain and operate the college during the transition period.  After the conversion has been fully accomplished by the State Regents, a governing board composed of seven (7) members to serve sevenyear overlapping terms and to be known as the Board of Regents of Western Oklahoma State College shall be created to be appointed by the Governor by and with the advice and consent of the Senate, which board shall have the same powers and duties as the Board of Regents of Tulsa Community College, set out in Section 4413 of this title.  No more than four members of Advisory Board shall be residents of any one county involved.

Added by Laws 1969, c. 295, § 3, emerg. eff. May 7, 1969.  Amended by Laws 1974, c. 16, § 4; Laws 1996, c. 276, § 8, emerg. eff. May 30, 1996.

§704418.1.  Changing name of Altus Junior College to Western Oklahoma State College.

The state educational institution located at Altus shall continue at the same location and its official name shall be Western Oklahoma State College.  Laws 1974, c. 16, Section 1.

Laws 1974, c. 16, § 1.

§704418.2.  References deemed to be to Western Oklahoma State College  Legal status not affected.

Wherever the laws of this state refer to this institution as Altus Junior College or any other name, the reference shall be deemed to be to Western Oklahoma State College.  The name herein prescribed shall not affect in any manner whatsoever any legal relationships, bonds, contracts, supervisory authority by the Oklahoma State Regents for Higher Education, title to property, obligations, or any other phase or aspect of the legal status of the institution or its Board of Regents for any purpose, except that this institution shall be referred to as "Western Oklahoma State College" and its Board of Regents shall be referred to as the "Board of Regents of Western Oklahoma State College."  Laws 1974, c. 16, Section 2.

Laws 1974, c. 16, § 2.

§70-4419.  Tulsa Technology Center School District - Board districts.

A.  All of the territory comprising the County of Tulsa, and all of the territory in adjacent counties comprising a portion of school districts partially located in Tulsa County shall be a technology center school district to be known as the Tulsa Technology Center School District.  Territory that is in an existing technology center school district shall be exempt from consideration.  Provided, nothing in this section shall prohibit the annexation of territory in adjacent counties by the Tulsa Technology Center School District in accordance with rules prescribed by the State Board of Career and Technology Education.  Provided, further, any such annexation shall be approved by the Tulsa Technology Center School Board of Education prior to such annexation election.  The Tulsa Technology Center School District shall have a board of education consisting of seven (7) members having the same powers and duties as boards of education of other technology center school districts.  The members shall be elected in the same manner as boards of education of other technology center school districts except as otherwise provided in this title.  The terms of office of members shall be staggered so that the term of office of only one member shall expire each year.  The offices shall be numbered.  The Tulsa Technology Center School Board of Education shall divide the territory of the district into seven board districts in the same manner as required by independent school districts.  One member of the board of education shall be elected to represent each board district.  Beginning January 1, 1993, the following provisions and the provisions of Section 13A-101 et seq. of Title 26 of the Oklahoma Statutes shall control as to election of the members of the Tulsa Technology Center School Board of Education:

1.  There shall be held a nomination election in which the electors of each board district in which a term is expiring or in which a vacancy exists shall select two nominees from among the candidates for board member to represent the board district;

2.  If, in the nominating election, one candidate has a majority of all votes cast, then that candidate shall be elected to represent the board district and a general election is not required.  If no candidate receives a majority of all votes cast, then the two candidates receiving the greatest number of votes shall become the nominees for the board district in the general election; and

3.  At the general election, all of the electors of the board district shall select one of the two nominees as the member of the board of education representing the board district.

B.  Except as otherwise provided in this section, the election of the governing board and the operation of the Tulsa Technology Center School District shall be in accordance with rules established by the State Board of Career and Technology Education as provided for in Section 9B, Article X of the Oklahoma Constitution.

C.  It is hereby provided that not more than five (5) mills on the dollar valuation of the taxable property in the district shall be voted on or thereafter be levied annually under Section 9B, Article X of the Oklahoma Constitution, and the district shall not become indebted for more than three percent (3%) of the net valuation of taxable property within the district for capital improvements for secondary and adult vocational and technical education purposes.  Only programs in secondary and adult vocational and technical education shall be offered by the district.

D.  Programs in post-secondary vocational and/or technical education shall not be offered or conducted by the Tulsa Technology Center School District; provided, however, that nothing in this section shall be construed as prohibiting the establishment of an authorization to conduct such post-secondary vocational and technical programs by legislative enactment creating or establishing such programs within the limits of Section 9B, Article X of the Oklahoma Constitution.

Added by Laws 1973, c. 278, § 1, emerg. eff. May 30, 1973.  Amended by Laws 1982, c. 257, § 2, operative July 1, 1982; Laws 1992, c. 40, § 1, eff. July 1, 1992; Laws 2001, c. 33, § 155, eff. July 1, 2001; Laws 2002, c. 480, § 2, emerg. eff. June 6, 2002.

§70-4420.  Tulsa Community College Technology Center School District.

A.  The territory comprising the County of Tulsa shall be a technology center school district for vocational and/or technical schools to be known as the Tulsa Community College Technology Center School District; and all laws applicable to other technology center school districts shall apply to it, except as hereinafter provided.  The Board of Regents of the Tulsa Community College shall serve as the governing board of education of the district.  Programs in postsecondary vocational and/or technical and/or adult education shall be offered by the district, subject only to the authority herein granted to the Tulsa Technology Center School District Board which shall serve as a funding board for the Tulsa Community College Technology Center School District.  The funding board composed of the elected members of the Tulsa Technology Center School District shall have the sole authority to resolve and determine the submission of a proposed millage or capital improvement bond issue to a vote of the electorate.  Provided, however, that in the event of a favorable action on any such question submitted resulting in a levy for the support of programs to be offered by the Tulsa Community College Technology Center School District, then and in that event the funds so voted and derived from such levy shall be under the direct supervision and control of the governing board of the Tulsa Community College Technology Center School District.  All funds expended for operations or capital improvements are subject to approval by the Tulsa Technology Center School District Board.  All such funds shall be expended according to rules and procedures prescribed by the Oklahoma State Regents for Higher Education.

B.  Not more than five (5) mills on the dollar valuation of the taxable property in the district may be voted on and thereafter be levied annually under Section 9B, Article X of the Oklahoma Constitution, for postsecondary vocational and/or technical education purposes in the district.  Proceeds of such levies shall be made a part of the educational and general operating budget of the Tulsa Community College and shall be allotted, budgeted and expended for supplemental support of the postsecondary vocational and/or technical and/or adult education programs offered by the college in accordance with rules made by the Oklahoma State Regents for Higher Education; provided, however, that the State Regents shall not take into consideration this local ad valorem tax revenue for supplemental support of the district technical education program when allocating state-appropriated funds for support of the basic community college program.

C.  The district may become indebted for not more than two percent (2%) of the net valuation of taxable property within the district for capital improvements to provide supplemental accommodations for postsecondary vocational and technical education programs offered at the Tulsa Community College, when such indebtedness is approved by a majority of the electors of the technology center school district voting on the question in an election called for such purpose.  Bonds in pursuance thereof shall be issued in the same manner as bonds issued by boards of education of other technology center school districts, and the proceeds of such bonds shall be used for facilities approved by the Oklahoma State Regents for Higher Education and shall be allocated, expended and accounted for in accordance with rules of the State Regents.

Added by Laws 1973, c. 278, § 2, emerg. eff. May 30, 1973.  Amended by Laws 1996, c. 276, § 9, emerg. eff. May 30, 1996; Laws 2001, c. 33, § 156, eff. July 1, 2001; Laws 2002, c. 480, § 3, emerg. eff. June 6, 2002.

§704420.1.  College technology center school districts.

A.  Any county contiguous with a county that is entirely included in a college technology center school district, upon adoption of a resolution by the board of regents of any institution of The Oklahoma State System of Higher Education whose main campus is located within such contiguous county, shall become a college technology center school district and be governed by the members of said board of regents, sitting as a board of education.  The laws applicable to technology center school districts, including laws authorizing submission of tax levies pursuant to Section 9B of Article X of the Oklahoma Constitution which may be in addition to established levies of districts overlapping with said district, and the laws pertaining to expenditure of funds and eligibility for participation in federal funds, shall be applicable to such district.  Not more than five (5) mills on the dollar valuation of the taxable property in the district may be voted on and thereafter be levied pursuant to subsection A of Section 9B of Article X of the Oklahoma Constitution.  Not more than five (5) mills on the dollar valuation of the taxable property in the district may be voted on and thereafter be levied pursuant to subsection B of Section 9B of Article X of the Oklahoma Constitution.  Funds received pursuant to ad valorem levies shall not be used for state purposes but shall be used for postsecondary vocational and/or technical and adult education purposes in the district.

B.  The Oklahoma State Regents for Higher Education shall not take the ad valorem tax revenue of the district into consideration when allocating stateappropriated funds to the institution.

Added by Laws 1989, c. 41, § 2, eff. Jan. 1, 1991.  Amended by Laws 2001, c. 33, § 157, eff. July 1, 2001.

§70-4420.2.  Eligibility for state funds appropriated to State Board of Career and Technology Education.

College technology center school districts authorized by Sections 4410, 4411, 4420, and 4420.1 of this title shall not be eligible to receive any state funds appropriated by the Legislature to the State Board of Career and Technology Education.  Nothing provided in this section shall be construed as prohibiting contracts and cooperative agreements between college technology center districts and technology center school districts or prohibiting contracts or agreements between or among technology center schools or the State Board of Career and Technology Education and institutions of The Oklahoma State System for Higher Education or their governing boards of regents or trustees or the Oklahoma State Regents for Higher Education.

Added by Laws 1991, c. 206, § 2, emerg. eff. May 17, 1991.  Amended by Laws 2001, c. 33, § 158, eff. July 1, 2001.

§704421.  Separate technology center district for vocational and/or technical secondary and adult education programs not authorized or prohibited.

Nothing herein contained shall be construed to authorize or prohibit the separate establishment of a technology center district for vocational and/or technical secondary and adult education programs within the allowable remaining fiscal limits as authorized by Section 9B, Article X of the Oklahoma Constitution.

Added by Laws 1973, c. 278, § 3, emerg. eff. May 30, 1973.  Amended by Laws 2001, c. 33, § 159, eff. July 1, 2001.

§704422.  Legislative intent.

It is the intent of the Oklahoma Legislature to make the best use of all assets and properties owned by the State Board of Regents for Higher Education; therefore, the Oklahoma Legislature authorizes and directs the State Board of Regents for Higher Education to trade all or part of any properties now owned in Tulsa County within the innerdispersal loop for any suitable site in northeast Tulsa, to facilitate a proper and expeditious development of the multicampus concept for a junior college program.

Laws 1973, c. 278, Section 4.  Emerg. eff. May 30, 1973.

Laws 1973, c. 278, § 4, emerg. eff. May 30, 1973.

§70-4423.  Redlands Community College - Carl Albert State College - Seminole State College - Rose State College - Oklahoma City Community College.

A.  The Oklahoma State Regents for Higher Education are hereby authorized and directed to maintain two-year colleges at El Reno, which shall be known as the Redlands Community College, at Poteau, which shall be known as the Carl Albert State College, at Seminole, which shall be known as the Seminole State College, at Midwest City, which shall be known as the Rose State College, and in South Oklahoma City, which shall be known as the Oklahoma City Community College; and, each of said colleges shall be an integral and full-fledged part of The Oklahoma State System of Higher Education.

B.  Each of said colleges which at the time it became a member of the State System was operating a technical area school district program to carry out the function of postsecondary technical education for the people of the district shall continue to do so as then operated and in accordance with Section 4410 of Title 70 of the Oklahoma Statutes, and all property acquired by virtue of the technical area school district operation shall remain as property of the technical area school district and be maintained in the custody of the Board of Regents of the college acting as the governing board of the technical area school district for use by the postsecondary area district program.

C.  For each of the colleges above named and identified, there shall be created a separate Board of Regents, and said Board of Regents shall consist of seven (7) members to serve seven-year overlapping terms, with members of said Board to be appointed by the Governor by and with the advice and consent of the State Senate.  Each Board shall have the same powers and duties as the Board of Regents of Tulsa Junior College.  Four members of the Board of Regents for the colleges located at El Reno, Poteau and Seminole shall be from the county in which said college is located.  Four members of the Board of Regents for Rose State College and Oklahoma City Community College shall be residents of the original district of each of said colleges.  With respect to Rose State College and Oklahoma City Community College, it is further provided that the college and its governing Board of Regents shall continue to operate the technical area school district program to carry out the function of postsecondary technical education for the people of the technical education school district as now operated, and in accordance with Section 4410 of Title 70 of the Oklahoma Statutes.

Added by Laws 1973, c. 209, § 16, emerg. eff. May 18, 1973.  Amended by Laws 1974, c. 33, § 1, emerg. eff. April 11, 1974; Laws 1983, c. 16, § 2, eff. Nov. 1, 1983; Laws 1990, c. 218, § 8, emerg. eff. May 18, 1990; Laws 1991, c. 61, § 2, eff. Sept. 1, 1991; Laws 1996, c. 171, § 2, emerg. eff. May 14, 1996; Laws 1996, c. 276, § 10, emerg. eff. May 30, 1996.

§70-4423.1.  Carl Albert State College - Name change.

The state educational institution located at Poteau which is known as "Carl Albert Junior College" and is presently designated as "Carl Albert Junior College" shall continue at the same location and the official name of the institution shall be designated in all future references as "Carl Albert State College".  Any reference in the statutes to Carl Albert Junior College shall be deemed a reference to Carl Albert State College.

Added by Laws 1990, c. 218, § 9, emerg. eff. May 18, 1990.

§70-4423.1A.  Courses and programs for people of Sallisaw - Branch of Carl Albert State College.

A.  The Oklahoma State Regents for Higher Education shall make resident college credit courses and programs available to the people of Sallisaw.

B.  The State Regents for Higher Education shall provide classes and programs through a branch of Carl Albert State College, which shall be established and located in Sallisaw.  The branch campus of Carl Albert State College shall be governed by the Board of Regents of Carl Albert State College and administered through Carl Albert State College.  The Board of Regents of Carl Albert State College may provide resources to the branch campus of Carl Albert State College to maintain its facilities in accordance with its function and mission as provided by law.  The people locally shall provide suitable physical plant accommodations for the branch campus.

Added by Laws 1996, c. 276, § 6, emerg. eff. May 30, 1996.  Amended by Laws 1999, c. 271, § 10, eff. Sept. 1, 1999.

§70-4423.2.  El Reno Junior College - Name change.

A.  The institution of The Oklahoma State System of Higher Education located at El Reno and formerly known as "El Reno Junior College" shall continue at the same location and its official name shall be "Redlands Community College".

B.  It is the intent of the Legislature that expendable supplies, including but not limited to letterheads, which on the effective date of this section carry or are labeled with the name "El Reno Junior College" shall be utilized after the effective date of this section until such supplies are depleted.  For purposes of this section, "supplies" shall not mean college catalogs and shall not mean signs designating the name of the college.

Added by Laws 1991, c. 61, § 3, eff. Sept. 1, 1991.

§70-4423.3.  Seminole Junior College - Name change.

A.  The state educational institution located at Seminole which is known and designated as "Seminole Junior College" shall continue at the same location and the official name of the institution shall be designated in all future references as "Seminole State College".

B.  It is the intent of the Legislature that expendable supplies including, but not limited to, letterheads, which on the effective date of this section carry or are labeled with the name "Seminole Junior College" shall be utilized after the effective date of this section until such supplies are depleted.  For purposes of this section, "supplies" shall not mean college catalogs and shall not mean signs designating the name of the college.

Added by Laws 1996, c. 171, § 3, emerg. eff. May 14, 1996.

§70-4424.  Repealed by Laws 2005, c. 402, § 8, eff. July 1, 2005.

§70-4425.  McCurtain County Higher Education Program - Acceptance of property and equipment.

A.  The Oklahoma State Regents for Higher Education are authorized to accept from McCurtain County the property used for accommodating the McCurtain County Higher Education Program located near Idabel and known as the E. T. Dunlap Higher Education Center, including the land, buildings, equipment and other appurtenances.  The facility shall be accepted on behalf of the State of Oklahoma and it together with the higher education program operated therein shall become an integral part of The Oklahoma State System of Higher Education and shall continue to be maintained and operated for the purpose and in the same manner as at present.

B.  The Board of Regents of Oklahoma Colleges are authorized to accept from the Oklahoma State Regents for Higher Education all property acquired by the Oklahoma State Regents for Higher Education pursuant to subsection A of this section.  The property shall be used as part of the Southeastern Oklahoma State University branch campus in McCurtain County.

Added by Laws 1982, c. 375, § 2, emerg. eff. July 23, 1982.  Amended by Laws 2005, c. 402, § 4, eff. July 1, 2005.

§70-4426.  Repealed by Laws 2005, c. 402, § 8, eff. July 1, 2005.

§70-4427.  McCurtain County Higher Education Program - Board of trustees - Advisory board.

A.  Until the effective date of this act, there is hereby created a board of nine (9) trustees to be appointed by the Governor by and with the consent of the Senate to serve as the administrative agency for the McCurtain County Higher Education Program.  The initial nine (9) members shall serve their terms for the period to which originally appointed, in numbered positions having dates of expiration identical to the dates of expiration of the original appointments:

Position No. 1.  The term of office of one member shall expire on the 30th day of June, 1986, and each nine (9) years thereafter;

Position No. 2.  The term of office of one member shall expire on the 30th day of June, 1987, and each nine (9) years thereafter;

Position No. 3.  The term of office of one member shall expire on the 30th day of June, 1988, and each nine (9) years thereafter;

Position No. 4.  The term of office of one member shall expire on the 30th day of June, 1989, and each nine (9) years thereafter;

Position No. 5.  The term of office of one member shall expire on the 30th day of June, 1990, and each nine (9) years thereafter;

Position No. 6.  The term of office of one member shall expire on the 30th day of June, 1991, and each nine (9) years thereafter;

Position No. 7.  The term of office of one member shall expire on the 30th day of June, 1992, and each nine (9) years thereafter;

Position No. 8.  The term of office of one member shall expire on the 30th day of June, 1993, and each nine (9) years thereafter;

Position No. 9.  The term of office of one member shall expire on the 30th day of June, 1994, and each nine (9) years thereafter.

The board so created shall have the same powers and duties as members of the board of trustees for the Ardmore Higher Education Program.  The board shall organize and elect a chair, vice-chair and secretary annually.

B.  Beginning with the effective date of this act the board of trustees created by this section shall serve as an advisory board to the Board of Regents of Oklahoma Colleges and the President of Southeastern Oklahoma State University for the Southeastern Oklahoma State University branch campus in McCurtain County.  The advisory board shall make recommendations on courses and programs, student services, student financial services, and services to the community to be furnished by the Southeastern Oklahoma State University branch campus in McCurtain County.

Added by Laws 1982, c. 375, § 4, emerg. eff. July 23, 1982.  Amended by Laws 1985, c. 317, § 6, emerg. eff. July 26, 1985; Laws 1987, c. 204, § 66, operative July 1, 1987; Laws 1992, c. 223, § 7, eff. July 1, 1992; Laws 2005, c. 402, § 5, eff. July 1, 2005.

§70-4428.  Sayre Junior College - Merger with Southwestern Oklahoma State University.

Sayre Junior College is hereby merged with Southwestern Oklahoma State University, which shall have administrative responsibility for the programs of higher education henceforth to be offered at the Sayre branch campus.

Added by Laws 1987, c. 204, § 61, operative July 1, 1987.  Amended by Laws 2005, c. 402, § 6, eff. July 1, 2005.

§704429.  Sayre Junior College  Transfer of assets, etc.

All property, equipment, and other assets except cash and expendable supplies, and all debts and other obligations of Sayre Junior College shall, as of the effective date of this section, become assets and obligations of the Sayre Public Schools, District I31, Beckham County, Oklahoma.  All cash, expendable supplies, academic records and all other documents of Sayre Junior College that are not required by the Sayre Public Schools for the management of the district's assets and obligations shall, as of the effective date of this act, be transferred to and become the responsibility of Southwestern Oklahoma State University.

Added by Laws 1987, c. 204, § 62, operative July 1, 1987.

§70-4430.  Repealed by Laws 1996, c. 276, § 16, emerg. eff. May 30, 1996.

§70-4430.1.  Repealed by Laws 1996, c. 276, § 16, emerg. eff. May 30, 1996.

§70-4431.  Repealed by Laws 1996, c. 276, § 16, emerg. eff. May 30, 1996.

§70-4440.  Study committee - Members - Purpose.

It is the intent of the Legislature that a study be conducted for the purpose of assessing the services and programs of the two public comprehensive institutions of higher education in this state.  The Oklahoma State Regents for Higher Education shall appoint a study committee by September 1, 1992, which shall include, but not be limited to, the presidents of the two public comprehensive institutions of higher education or their designees, and any person whom the State Regents determine would provide beneficial input into the study.  The first meeting of the study shall be called by the chairperson of the Oklahoma State Regents for Higher Education who shall then appoint the chairperson of the study.  Staff assistance as needed to help complete the study shall be provided by the staff of the Oklahoma State Regents for Higher Education.

Members of the study shall assess and review the missions and functions and the admission standards of the public comprehensive institutions specifically in the context of the provision in Section 11-103.5 of Title 70 of the Oklahoma Statutes that curricular recommendations of the Oklahoma Curricular Committee be sufficient to ensure that every student at every high school in this state shall have the opportunity to acquire all the competencies to matriculate at a comprehensive graduate institution within The Oklahoma State System of Higher Education without the necessity of enrolling at the university in secondary-level courses.  The study shall also consider the outreach efforts of the institutions through centers of higher education.

The study shall recommend any modifications that would enhance the services at the two institutions to the Oklahoma State Regents for Higher Education and file a copy of the recommendations with the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate by December 31, 1992.

Added by Laws 1992, c. 188, § 3, eff. July 1, 1992.

§70-4450.  Definitions.

As used in Sections 1 through 3 of this act:

A.  "Quartz Mountain" means all properties held in fee title, lease or otherwise, including interests in land, real estate options or real estate contracts, held by or on behalf of the Oklahoma Tourism and Recreation Commission or the Oklahoma Tourism and Recreation Department that are known and designated as the Quartz Mountain Arts and Conference Center, Quartz Mountain Lodge, and Quartz Mountain State Park, including the golf course, the property known as Baldy Point, described as the N 1/2 of the NE 1/4 of Section 20, Township Five (5) North, Range Twenty (20) West of the Indian Meridian, and the SE 1/4 of the SE 1/4 of Section 17, Township Five (5) North, Range Twenty (20) West of the Indian Meridian, Greer County, Oklahoma, the property known as Devils Canyon, all buildings, improvements, appurtenances and associated lands, and all personal property including equipment, files, fixtures, furniture, and supplies that relate to the properties on the effective date of this section, as determined by an inventory on file as of the effective date of this section as required by law to be updated no later than October 1, 2001, by inventory jointly conducted by the Oklahoma Tourism and Recreation Commission and the Oklahoma State Regents for Higher Education, and any similar personal property purchased or delivered for use at Quartz Mountain after the date of the inventory on file.

B.  "Center" means the Quartz Mountain Arts and Conference Center and Nature Park created in this act.

C.  "Board" or "board of trustees" means the board of trustees for the Quartz Mountain Arts and Conference Center and Nature Park created in this act.

D.  "Commission" means the Oklahoma Tourism and Recreation Commission.

E.  "Department" means the Oklahoma Tourism and Recreation Department.

F.  "State Regents" means the Oklahoma State Regents for Higher Education.

Added by Laws 2001, c. 347, § 1, emerg. eff. June 1, 2001.

§70-4451.  Board of Trustees - Park rangers - Acts prohibited on Center premises - Penalties - Seasonal employees.

A.  There is hereby created a board of trustees to act as the administrative agency for the Quartz Mountain Arts and Conference Center and Nature Park ("Center"), which shall be created upon transfer of certain properties, rights, and obligations (collectively described as "Quartz Mountain") from the Oklahoma Tourism and Recreation Commission ("Commission") and the Oklahoma Tourism and Recreation Department ("Department") as provided in Sections 4450 through 4452 of this title.  The Quartz Mountain Arts and Conference Center and Nature Park shall be an integral part of The Oklahoma State System of Higher Education.

B.  The board shall consist of nine (9) members, eight of whom shall be appointed by the Governor with the advice and consent of the Senate.  The ninth member shall be the Executive Director of the Oklahoma Tourism and Recreation Department or designee who shall serve as an ex-officio, voting member.  The appointed members shall hold numbered positions with staggered terms to expire as provided in this section.  Successors to the initial appointed board members shall serve seven-year terms that shall expire on June 30 of the seventh year following appointment.  Positions one through four shall be members of the board of directors of an organization recognized as a nonprofit organization pursuant to 26 U.S.C., Section 501(c)(3) that operates a fine arts institute for high school students and a continuing education program for higher education faculty, elementary and secondary education teachers, and commercial artists.  Positions five through seven shall be residents of Kiowa, Greer, or Jackson counties.  Position No. 8 shall be a person with substantial natural resource or public land use experience.  Position No. 9 shall be Executive Director of the Department.

C.  The numbered positions and terms shall be as follows:

1.  Position Nos. 1 and 2:  the terms of office of two members shall expire on June 30, 2002, and each seven (7) years thereafter;

2.  Position Nos. 3 and 4:  the terms of office of two members shall expire on June 30, 2003, and each seven (7) years thereafter;

3.  Position No. 5:  the term of office of one member shall expire on June 30, 2004, and each seven (7) years thereafter;

4.  Position No. 6:  the term of office of one member shall expire on June 30, 2005, and each seven (7) years thereafter;

5.  Position No. 7:  the term of office of one member shall expire on June 30, 2006, and each seven (7) years thereafter;

6.  Position No. 8:  the term of office of one member shall expire on June 30, 2007, and each seven (7) years thereafter; and

7.  Position No. 9:  the term of office shall coincide with the member's tenure as executive director of the Department.

D.  The Chancellor of Higher Education shall call the first meeting of the board.  The board of trustees shall be a body corporate and shall adopt and use an official seal.  The board shall elect a chair, vice-chair, and secretary annually.  The board shall comply with the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.  The board shall have the authority to submit a budget annually to the Oklahoma State Regents for Higher Education, administer monies allocated by the Oklahoma State Regents for Higher Education, select and employ a chief executive officer and other employees, and to expend all monies allocated to the Center as may be necessary to perform the duties and responsibilities of the board.  The board shall have the supervision, management and control of the Center.  The board shall be authorized to adopt rules and regulations it deems necessary to govern the Center; enter into contracts for taking title to real and personal property; lease Center facilities for programs and institutes; accept private funds and gifts of real or personal property for joint development of the Center as a cultural conference center, arts park and natural area preserve; commission park rangers as provided in subsection E of this section, and fulfill other duties and responsibilities of the board.  Board members shall receive no compensation for service on the board but are to be reimbursed for reasonable and necessary expenses.

E.  The board may commission any officer or employee who is certified pursuant to Section 3311 of this title as a park ranger as the board deems necessary to secure the Center and to maintain law and order.  Park rangers, when commissioned, shall have all the powers of peace officers except the serving or execution of civil process and shall have in all parts of the state the same powers with respect to criminal matters and enforcement of the laws relating thereto as sheriffs, highway patrol troopers, and police officers in their respective jurisdictions and shall possess all immunities and matters of defense now available or hereafter made available to sheriffs, highway patrol troopers, and police officers in any suit brought against them in consequence of acts done in the course of their employment, provided that the rangers shall comply with the provisions of Section 3311 of this title.

F.  1.  Notwithstanding any other provisions of law, no person may:

a. discharge fireworks in any posted areas of the Center,

b. possess any glass container in a designated and posted swim or beach area within the Center premises,

c. build a fire on the Center premises in areas posted as prohibited by the board of trustees,

d. solicit or demand gifts, money, goods or services on the Center premises, or

e. sell, hawk, or peddle on the Center premises any goods, wares, merchandise, liquids, edibles, or any item of value, without having a contract or lease agreement approved by the board of trustees.

2.  Any person convicted of violating the provisions of this subsection shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

3.  Fifty percent (50%) of all monies collected pursuant to this subsection shall be deposited in a fund designated by the State Regents and fifty percent (50%) shall be remitted to the county in which the violation is made.

G.  The Center is authorized to employ seasonal employees throughout the calendar year who work fewer than one thousand two hundred (1,200) hours in any twelve-month period.  These employees shall not be entitled to paid leave, paid holidays, retirement, health, dental or life insurance, and shall be exempt from any laws, rules, or practices providing for these benefits.

H.  It is the intent of the Legislature that the State Regents shall provide staffing and travel reimbursement for staff and the board, in accordance with the State Travel Reimbursement Act, until the board is constituted, organized and funded.

Added by Laws 2001, c. 347, § 2, emerg. eff. June 1, 2001.  Amended by Laws 2002, c. 293, § 2, emerg. eff. May 22, 2002.

§70-4452.  Transfer of Quartz Mountain properties and personnel - Funding - Election of retirement system - Rights and responsibilities of board.

A.  Effective January 1, 2002, the properties defined as Quartz Mountain in Section 1 of this act are hereby transferred from the Oklahoma Tourism and Recreation Commission and the Oklahoma Tourism and Recreation Department to the board of trustees for the Quartz Mountain Arts and Conference Center and Nature Park.

B.  All Department personnel, in both the classified and unclassified service of the State Merit System of Personnel Administration, who are assigned as of January 1, 2002, to Quartz Mountain, including related liabilities for sick leave, annual leave, holidays, unemployment benefits and workers' compensation benefits accruing prior to January 1, 2002, to such personnel shall be transferred as of January 1, 2002, to the board.  It is the intent of the Legislature that, to the extent possible, the board shall ensure that the employees retain pay and benefits, as much as possible, including longevity, dependent insurance benefits, seniority, rights and other privileges and benefits.  Notwithstanding the provisions of the Oklahoma Personnel Act, Department employees assigned to Quartz Mountain on January 1, 2002, shall have the right, at the effective date of January 1, 2002, and not thereafter, to fill a budgeted vacancy in the classified service of the Parks Division in the Department or to fill a budgeted vacancy in the unclassified service in the Golf or Resorts Divisions of the Department, if such employee is qualified.  Additionally, filling of vacancies shall be based on seniority order with the State of Oklahoma.

C.  Appropriate conveyances and other documents shall be executed by January 1, 2002, to effectuate the transfer of Quartz Mountain.

D.  The State Auditor and Inspector shall determine the amount of funds from available budgetary resources for Quartz Mountain, including any appropriated funds, revolving funds, or sinking funds, that should be transferred on January 1, 2002, from the Department and Commission to the State Regents to continue operation of the Center for the fiscal year ending June 30, 2002, and shall determine the amount that should be reserved to the Department for payment of obligations incurred prior to January 1, 2002.  The State Auditor shall consider relevant funding and expenditure history and projected expenditures and expenses related to Quartz Mountain and available budgetary resources for Quartz Mountain in determining the amount to be transferred.  The Director of the Office of State Finance is authorized and directed to coordinate and administer the funds transfer.  The funds transferred to the State Regents shall not be subject to any budgetary limits that may have attached to the funds when the funds were appropriated to the Department.  From July 1, 2001, through December 31, 2001, the Department shall not spend or encumber more than the funds budgeted for that period for Quartz Mountain without approval of the State Auditor and Inspector.  Any extraordinary costs incurred by the State Auditor in performing the review may be subtracted from the amount transferred on January 1, 2002, to the State Regents and paid to the State Auditor.

E.  The State Regents may establish appropriate funds and accounts, including a revolving fund in the Office of State Finance for servicing the fiscal operations of the Center.  Such funds and accounts shall be subject to the direct supervision, management and control of the board of trustees for the Center created in this act.

F.  1.  An employee transferred pursuant to the provisions of this act who is a member of the Oklahoma Public Employees Retirement System or the Oklahoma Law Enforcement Retirement System may elect to remain a member of the applicable system or may elect to become a member of the Teachers' Retirement System of Oklahoma.  The employee shall file an election on a form prescribed for that purpose with the applicable system not later than January 15, 2002.

2.  If an employee files an election to remain in the Oklahoma Public Employees Retirement System or the Oklahoma Law Enforcement Retirement System, the board of trustees shall pay the required employer contributions applicable to the participating employers pursuant to Section 920 of Title 74 of the Oklahoma Statutes or Section 2-304 of Title 47 of the Oklahoma Statutes.  The employee shall continue to pay employee contributions as required by law.

3.  If the employee fails to file an election by January 15, 2002, the employee shall become a member of the Teachers' Retirement System of Oklahoma.

4.  Employees who become members of the Teachers' Retirement System of Oklahoma shall acquire service credit in the Teachers' Retirement System pursuant to the provisions of subsection Q of Section 17-116.2 of Title 70 of the Oklahoma Statutes and shall have all service credit with the Oklahoma Public Employees Retirement System canceled.  The board of trustees shall make required contributions pursuant to Section 17-108.1 of Title 70 of the Oklahoma Statutes and the employee shall make required contributions imposed pursuant to Section 17-116.2 of Title 70 of the Oklahoma Statutes.  The board of trustees and the employees shall be subject to all requirements of the provisions of Sections 17-101 et seq. of Title 70 of the Oklahoma Statutes governing the Teachers' Retirement System of Oklahoma.

5.  Any employee who is employed by the board after January 1, 2002, and who is otherwise eligible for membership in the Oklahoma Teacher's Retirement System or the Oklahoma Law Enforcement Retirement System shall be enrolled during employment by the board of trustees in the Oklahoma Teacher's Retirement System or the Oklahoma Law Enforcement Retirement System, as appropriate.

G.  The board shall not be responsible for any claims arising under the Governmental Tort Claims Act accrued prior to January 1, 2002, claims arising from any other actions accrued prior to January 1, 2002, or tort claims arising prior to January 1, 2002, for which no claim has accrued upon the date of transfer.  The board shall not be responsible for any claims arising out of construction begun before January 1, 2002, at Quartz Mountain.

H.  1.  The board shall succeed to any contractual rights and responsibilities the Department or the Commission has incurred on behalf of Quartz Mountain, except as provided in subsection G of this section.

2.  The board may enter into one or more contracts for management services of the Center.  The duties and benefits arising under any contract for management services of any part of Quartz Mountain entered into by the Commission that is in effect on January 1, 2002, shall be assigned to the board.  The contract may be renewable at the option of the board but not to exceed a cumulative period of fifty (50) years.

3.  The Department and the Commission shall execute all necessary documents to memorialize the assignment to the board all rights, responsibilities, and obligations under any and all contracts the Department or the Commission has entered into relating to operation of any part of Quartz Mountain, including the golf course, as provided in this section.  The board shall execute any documents necessary to memorialize acceptance of such assignment.  In the absence of memorializing documents or conveyances, the transfers including all the assignments shall occur by operation of law.

I.  The rules of the Commission relating to the operation of Quartz Mountain, such as traffic, fees, and other like matters, that are in effect on January 1, 2002, shall be enforceable by the board until the board establishes rules or until January 1, 2003, whichever occurs earlier.  The board shall be exempt from the provisions of Articles I and II of the Administrative Procedures Act.

Added by Laws 2001, c. 347, § 3, emerg. eff. June 1, 2001.

§70-4452a.  Authorization for issuance of bonds for Center and Nature Park.

Any legislative authorization for the issuance of bonds on behalf of the Oklahoma Department of Tourism and Recreation for projects at Quartz Mountain Arts and Conference Center and Nature Park shall be construed as, and in all respects shall constitute, authorization for the issuance of bonds on behalf of the Board of Trustees for the Quartz Mountain Arts and Conference Center and Nature Park under the same terms and conditions as set forth in the original authorizing legislation.

Added by Laws 2002, c. 293, § 4, emerg. eff. May 22, 2002.

§70-4501.  Repealed by Laws 1988, c. 137, § 6, eff. July 1, 1988.

§70-4502.  Repealed by Laws 1988, c. 137, § 6, eff. July 1, 1988.

§70-4503.  Repealed by Laws 1988, c. 137, § 6, eff. July 1, 1988.

§70-4504.  Repealed by Laws 1988, c. 137, § 6, eff. July 1, 1988.

§704511.  Continuous school program.

All public school districts of any type or class are authorized to establish, maintain and operate their educational program under a continuous school program, to be conducted throughout the entire year.

The board of education of any school district may, after notification to the State Superintendent of Public Instruction, establish and operate in one or more of the schools within the district, or in all schools within the district, a continuous school program pursuant to the provisions of this act.  Laws 1975, c. 332, Sec. 1.  Emerg. eff. June 12, 1975.

Laws 1975, c. 332, § 1, emerg. eff. June 12, 1975.

§70-4512.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§70-4513.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§70-4514.  Repealed by Laws 1989, c. 335, § 24, eff. July 1, 1989.

§704515.  Public hearing.

Prior to implementing a continuous school program in any school of the district, the school district's board of education shall consult in good faith in an effort to reach agreement with the employees of the school, with the parents of pupils who would be affected by the change, and with the community at large.  Such consultation shall include at least one public hearing for which the board has given adequate notice to the employees and to the parents of pupils affected.

In school districts where a continuous school program is implemented in fewer than all of the schools maintained by the school district, the board of education of such a school district shall make every reasonable effort to assign employees who prefer the regular school schedule to schools of the same level retaining the regular school schedule.

The board of education of any school district operating pursuant to the provisions of this chapter shall divide the students of each selected school into as many groups as necessary to adequately accommodate a continuous school program so established and conducted.  Students of the same family shall be placed in the same group unless one or more of such students is enrolled in a special education class or unless the parent or guardian of such students requests that the students be placed in different groups. Laws 1975, c. 332, Sec. 5.  Emerg. eff. June 12, 1975.

Laws 1975, c. 332, § 5, emerg. eff. June 12, 1975.

§704516.  School calendar.

The board of education of any school district operating pursuant to the provisions of this act shall establish a school calendar whereby the teaching sessions and vacation periods during the school year are on a rotating basis.

Each selected school shall be closed for all students and employees on regular school holidays.

The schools and classes shall be conducted for a total of no fewer than one hundred eighty (180) days during the academic year.

The provisions of all other laws relating to compulsory fulltime education and the enrollment and attendance of pupils in the kindergarten, elementary and secondary grades shall be applicable with respect to the regular school days prescribed for the entire academic year established for the school at which a program pursuant to this act is conducted, and to the attendance area established for such school.

Added by Laws 1975, c. 332, § 6, emerg. eff. June 12, 1975.

§704517.  Salary schedule.

The board of education of any school district operating the continuous school program pursuant to this act shall prescribe a separate salary schedule for the employees of the district who are employed at any school maintaining the continuous school program pursuant to this act, and who, because of such employment, will be engaged in rendering services for the district for a greater number of total days during the academic year than would be the case for a regular academic year.

Each school district maintaining a continuous school program in any school within the district pursuant to this act shall be entitled to receive the same support, but not more support, from the State Board of Education due to the average daily attendance at such school than it would have received if the school had been operating under the provisions of law relating to the regular school year as provided in Section 18-109 of Title 70 of the Oklahoma Statutes.

State aid shall not be increased to any district operating on a continuous school program; there shall be paid no amount greater than said district would have received if it were operating on a regular school year.

Added by Laws 1975, c. 332, § 7, emerg. eff. June 12, 1975.

§704518.  Program evaluation.

The state superintendent of public instruction may require the submission of such reports and information as designated by the Department of Education to properly evaluate all programs established pursuant to this act.  Laws 1975, c. 332, Sec. 8. Emerg. eff. June 12, 1975.

Laws 1975, c. 332, § 8, emerg. eff. June 12, 1975.

§70-4601.  Repealed by Laws 1996, c. 276, § 16, emerg. eff. May 30, 1996.

§70-4602.  Repealed by Laws 1996, c. 276, § 16, emerg. eff. May 30, 1996.

§70-4603.  Repealed by Laws 1992, c. 223, § 9, eff. July 1, 1992.

§70-4604.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§70-4604.1.  Renumbered as § 6.1 of Title 51 by Laws 1992, c. 223, § 8, eff. July 1, 1992.

§70-4605.  Repealed by Laws 1996, c. 276, § 16, emerg. eff. May 30, 1996.

§70-4607.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§70-4608.  Repealed by Laws 1996, c. 5, § 7, eff. April 1, 1996.

§70-4651.  Repealed by Laws 1998, c. 325, § 14, eff. July 1, 1999.

§70-4652.  Repealed by Laws 1998, c. 325, § 14, eff. July 1, 1999.

§70-4653.  Repealed by Laws 1998, c. 325, § 14, eff. July 1, 1999.

§70-4654.  Repealed by Laws 1998, c. 325, § 14, eff. July 1, 1999.

§70-4661.  Higher education in Tulsa - Legislative findings.

The Legislature finds that a structured, coherent system of higher education in the Tulsa metropolitan area offering a whole range of higher education courses for lower and upper division undergraduate students, traditional and nontraditional students, and graduate students would be of great benefit.  The Legislature also finds that the existing resources can be reconfigured and maximized to offer the citizens of the Tulsa metropolitan area high quality higher education opportunities at a minimum cost to the State of Oklahoma.  The Legislature intends to afford the citizens of the Tulsa metropolitan area a coordinated, vertically integrated system of higher education from freshman through graduate levels.

Added by Laws 1998, c. 325, § 1, eff. July 1, 1998.

§70-4662.  Oklahoma State University/Tulsa - Programs and degrees.

On January 1, 1999, there shall be established as a successor to Rogers University in Tulsa a branch institution of Oklahoma State University which shall be known as Oklahoma State University/Tulsa and shall offer upper division undergraduate courses and baccalaureate degree programs.  No later than July 1, 2001, the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, in cooperation with the Oklahoma State Regents for Higher Education, shall have developed and implemented programs leading to baccalaureate degrees that can be earned at Oklahoma State University/Tulsa.  Beginning with the 2001 - 2002 academic year, degrees earned at Oklahoma State University/Tulsa shall be designated as awarded by the Oklahoma State Regents for Higher Education acting through Oklahoma State University; provided that dual degree programs may be offered at Oklahoma State University/Tulsa and dual degrees may be awarded through Oklahoma State University and other institutions.

Added by Laws 1998, c. 325, § 2, eff. July 1, 1998.

§70-4663.  Oklahoma State University/Tulsa - Board of Trustees.

A.  On January 1, 1999, there shall be created the Board of Trustees for Oklahoma State University/Tulsa which shall consist of seven members who reside in Tulsa County or contiguous counties and two members of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges (A&M Board) who shall serve as voting, ex officio members, one of whom shall reside in the First Congressional District.  The second member from the A&M Board shall be appointed by the A&M Board.  For purposes of serving on the Board of Trustees, the members of the A&M Board who are appointed to the Board of Trustees shall not be subject to the dual office holding restrictions in Section 6 of Title 51 of the Oklahoma Statutes.  The Governor shall appoint the other members of the Board of Trustees with the advice and consent of the Senate.  The members shall be appointed to numbered positions with staggered terms to expire as provided in this section.  Successors to the initial board members shall serve seven-year terms that shall expire on June 30 of the seventh year following appointment.  Vacancies on the Board shall be filled for the unexpired term by the Governor with the advice and consent of the Senate.  Four of the nine members on the initial Board of Trustees shall be appointed by the Governor with the advice and consent of the Senate from the members of the Board of Regents of Rogers University who are residents of Tulsa and are serving on the effective date of this act.  The four members appointed from the Board of Regents of Rogers University shall be appointed to the positions numbered one through four.  The remaining three members appointed by the Governor shall be appointed to positions five through seven.  The member of the A&M Board who resides in the First Congressional District shall hold position number eight.  The second member of the A&M Board shall hold position number nine.  The numbered positions and terms shall be as follows:

1.  Position No. 1:  The term of office of one member shall expire on the 30th day of June, 2000, and each seven (7) years thereafter;

2.  Position No. 2:  The term of office of one member shall expire on the 30th day of June, 2001, and each seven (7) years thereafter;

3.  Position No. 3:  The term of office of one member shall expire on the 30th day of June, 2002, and each seven (7) years thereafter;

4.  Position No. 4:  The term of office of one member shall expire on the 30th day of June, 2003, and each seven (7) years thereafter;

5.  Position No. 5:  The term of office of one member shall expire on the 30th day of June, 2004, and each seven (7) years thereafter;

6.  Position No. 6:  The term of office of one member shall expire on the 30th day of June, 2005, and each seven (7) years thereafter;

7.  Position No. 7:  The term of office of one member shall expire on the 30th day of June, 2006, and each seven (7) years thereafter;

8.  Position No. 8:  The term of office shall coincide with the member's term on the A&M Board; and

9.  Position No. 9:  The term of office shall coincide with the member's term on the A&M Board.

B.  The Board of Trustees shall be a body corporate and shall adopt and use an official seal.  The Board shall elect a chair, vice-chair, and secretary annually, each of whom shall serve for a term of one fiscal year and until a successor is elected and qualified, and who shall perform such duties as the Board directs.  The Board shall adopt rules which it deems necessary for the operation of the Board and the discharge of its duties and shall cause the minutes of all meetings to be kept.  The Board shall comply with the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

C.  The Board of Trustees for Oklahoma State University/Tulsa may be authorized by the A&M Board to supervise and manage the campus of Oklahoma State University/Tulsa and perform other functions as necessary.  The Board of Trustees shall promulgate rules and enact policies to govern the processes and procedures of the Board.  The policies of the Board of Regents of Rogers University, including but not limited to policies on personnel and student participation, that are in effect on the date that the Board of Regents of Rogers University is dissolved shall be deemed adopted by the Board of Trustees unless specifically amended or repealed by the A&M Board.  The A&M Board and the Board of Trustees shall appoint a joint committee of at least two members from each board and at least two members of the staff of each institution to develop and propose mutually agreed upon rules and policies to formalize the review and oversight procedures and the relationships between the A&M Board, the Board of Trustees, Oklahoma State University in Stillwater, and Oklahoma State University/Tulsa.  It is the intent of the Legislature that in the interests of immediate responsiveness to the needs of students, employees, and the business community that the decision or approval process be expedited.

D.  Subject to the oversight of the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges, the Board of Trustees of Oklahoma State University/Tulsa shall set the compensation of the president of Oklahoma State University/Tulsa.  On or after January 1, 1999, the A&M Board may assign and delineate roles and responsibilities for the Board of Trustees for Oklahoma State University/Tulsa.  Such responsibilities may include, but are not limited to, student services, facility operations, student financial services, budget preparations, endowed chairs at Oklahoma State University/Tulsa, and administrative operations as specified by the A&M Board.

E.  The Board of Trustees shall establish the usual and customary accounts established by higher education institutions within the Office of State Finance necessary to carry out its duties.

F.  Until July 1, 2001, during the transition and development of Oklahoma State University/Tulsa, acting on behalf of the Board of Trustees for Oklahoma State University/Tulsa, Oklahoma State University is authorized and directed to negotiate contracts with institutions for courses and degree programs of study approved by the Oklahoma State Regents for Higher Education, as necessary to meet the higher education needs for the Tulsa metropolitan area.  The number of degree programs offered by Northeastern State University and Langston University shall not be diminished or duplicated.

G.  The president of Oklahoma State University/Tulsa shall be selected by the Board of Regents for the Oklahoma Agricultural and Mechanical Colleges after completion of a search process as set forth in this subsection.  The A&M Board shall appoint at least two of its members, one of whom must reside in the First Congressional District, and the Board of Trustees shall appoint at least two of its members to a search committee.  The president of Oklahoma State University may appoint other representatives of faculty, staff, and students to the search committee.  The president of Oklahoma State University shall recommend a candidate in consultation with the search committee to the Board of Trustees and the A&M Board.

Added by Laws 1998, c. 325, § 3, eff. July 1, 1998.

§70-4664.  Oklahoma State University/Tulsa - Funding.

The Oklahoma State Regents for Higher Education shall allocate funds from its consolidated appropriation to Oklahoma State University/Tulsa in the same manner as allocations are made to other higher education institutions.  The funding for Oklahoma State University/Tulsa shall be at essentially the same rates based on program costs as the rates for the Oklahoma State University campus in Stillwater.

Added by Laws 1998, c. 325, § 4, eff. July 1, 1998.

§70-4665.  Nonduplication of courses.

Courses offered at the undergraduate level through Oklahoma State University/Tulsa shall not duplicate those offered by Tulsa Community College.

Added by Laws 1998, c. 325, § 5, eff. July 1, 1998.

§70-4666.  Langston University - Statewide plan and mission.

In strengthening the State of Oklahoma's commitment to Langston's historical significance and future potential, the Oklahoma State Regents for Higher Education are directed and authorized to design a statewide plan for Langston University and report to the Legislature by January 1, 1999, for approval by the Legislature.

It is the intent of the Legislature that the functions and programs of Oklahoma State University/Tulsa shall be conducted in such manner as to cooperate with the Oklahoma State Regents for Higher Education in fulfilling the statewide mission for Langston University.

Added by Laws 1998, c. 325, § 6, eff. July 1, 1998.

§70-4667.  Langston University - Tulsa branch.

On July 1, 2001, there shall be established a branch of Langston University within the Tulsa metropolitan area consistent with the statewide plan for Langston University as provided in Section 6 of this act.  Langston University shall continue to meet the missions and programs of the Langston Urban Center in Tulsa.  The Oklahoma State Regents for Higher Education are authorized to make upper division undergraduate and graduate course offerings at the Langston University Branch in Tulsa available as the State Regents shall determine are appropriate.  Undergraduate degree programs offered through Oklahoma State University/Tulsa shall not duplicate those undergraduate degree programs offered by Langston University Branch in Tulsa, as determined by the Oklahoma State Regents for Higher Education and shall be consistent with and in furthering implementation of the statewide plan for Langston University as developed by the State Regents pursuant to Section 6 of this act and filed with the Office for Civil Rights, United States Department of Education.

The Oklahoma State Regents for Higher Education shall fund Langston University at a level not less than its fiscal year 1998 level, and its Education and General Budget shall be held harmless from reductions in succeeding years.  The Oklahoma State Regents for Higher Education shall allocate funds to Langston University sufficient to fund full time faculty in Tulsa at a level equal to seventy percent (70%) of its faculty level that existed in Tulsa in fiscal year 1998 and adequate building and classroom space which were funded in fiscal year 1998 in order to carry out all functions in Tulsa.  The Board of Regents for the Oklahoma Agricultural and Mechanical Colleges shall allocate space for Langston University in Tulsa.

It is the intent of the Legislature that Langston University be funded at a level consistent with the average allocation and allotment of the institutions in the regional funding tier as established by the Oklahoma State Regents for Higher Education.

Beginning with the 2001 - 2002 academic year, degrees earned at Langston University Branch in Tulsa shall be designated as awarded by the Oklahoma State Regents for Higher Education acting through Langston University.

Added by Laws 1998, c. 325, § 7, eff. July 1, 1998.

§70-4668.  Northeastern State University - Tulsa branch.

On July 1, 2001, there may be established a branch of Northeastern State University within the Tulsa metropolitan area.  The Oklahoma State Regents for Higher Education are authorized to make upper division undergraduate and graduate course offerings at the Northeastern State University branch available as the State Regents shall determine are appropriate.  Undergraduate degree programs offered through Oklahoma State University/Tulsa shall not duplicate those undergraduate degree programs offered by Northeastern State University in Tulsa, as determined by the Oklahoma State Regents for Higher Education.

The Oklahoma State Regents for Higher Education shall fund Northeastern State University at a level not less than its fiscal year 1998 level, and its Education and General Budget shall be held harmless from reductions in succeeding years.

It is the intent of the Legislature that Northeastern State University be funded at a level consistent with the average allocation and allotment of the institutions in the regional funding tier as established by the Oklahoma State Regents for Higher Education.

Beginning with the 2001 - 2002 academic year, degrees earned at Northeastern State University Branch in Tulsa shall be designated as awarded by the Oklahoma State Regents for Higher Education acting through Northeastern State University.

Added by Laws 1998, c. 325, § 8, eff. July 1, 1998.

§70-4669.  Rogers State University - Creation and funding.

A.  On January 1, 1999, there shall be created in Claremore, Oklahoma, and its other regionally accredited sites, as a successor to the Claremore campus of Rogers University, an institution of higher education to be known as Rogers State University.  Rogers State University shall programmatically and budgetarily function as a regional institution within The Oklahoma State System of Higher Education, yet with a community college component.  It shall be authorized to offer no less than the average number of programs and courses of study at other regional institutions of similar size and enrollment.

B.  Rogers State University shall operate as an institution within The Oklahoma State System of Higher Education and shall be governed by the Board of Regents of the University of Oklahoma.  The president of Rogers State University shall report directly to the Board of Regents of the University of Oklahoma.

C.  It is the intent of the Legislature that Rogers State University be funded initially at a level consistent with the average allocation and allotment of the institutions in the regional funding tier as established by the Oklahoma State Regents for Higher Education.

D.  The Legislature recognizes the decision of the State Regents, pursuant to the powers vested in the State Regents by Section 2 of Article XIII-A of the Oklahoma Constitution, to change the function of Rogers State University, formerly known as the Claremore campus of Rogers University, to include a four-year baccalaureate and graduate degree granting function, as quickly as that can be done, giving due consideration to the protection of the institution's regional accreditation status.  The State Regents will provide an annual report on the transition in Rogers State University function to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate, beginning on January 1, 2000, and continuing until Rogers State University is regionally accredited as a four-year baccalaureate and graduate degree granting institution.

E.  Rogers State University shall maintain a community college component within the university and shall maintain admission standards, academic policies and practices for the community college component consistent with those approved for associate degree granting institutions by the Oklahoma State Regents for Higher Education.

F.  Rogers State University is hereby authorized to contract with other regionally accredited institutions of higher education, specifically including Northeastern State University, for the delivery of courses and programs at any location where Rogers State University is authorized to deliver courses or programs.  This authorization shall still remain in force after Rogers State University gains regional accreditation for upper division programs.

Added by Laws 1998, c. 325, § 9, eff. July 1, 1998.  Amended by Laws 1999, c. 274, § 5, eff. June 1, 1999.

§70-4669.1.  Rogers State University - Transfer of governance from Board of Regents of Oklahoma Colleges to Board of Regents of the University of Oklahoma, Cameron University and Rogers State University - Assumption of obligations for tenure or retirement of employees.

A.  The governance, supervision, management and control of Rogers State University is hereby transferred from the Board of Regents of Oklahoma Colleges to the Board of Regents of the University of Oklahoma, Cameron University and Rogers State University.  All property, assets, and obligations of Rogers State University and any and all obligations of the Board of Regents of Oklahoma Colleges for and on behalf of Rogers State University are hereby transferred to the Board of Regents of the University of Oklahoma, Cameron University and Rogers State University.

B.  Obligations for tenure or retirement of employees of Rogers State University, either through Rogers State University or the Board of Regents of Oklahoma Colleges, shall be assumed by the Board of Regents of the University of Oklahoma, Cameron University, and Rogers State University.  For the employees of Rogers State University who were employed by Rogers State University on or after January 1, 1999, and who were participants in the Supplemental Retirement Plan for the Board of Regents of Oklahoma Colleges at the time of their employment by Rogers State University, the Board of Regents of the University of Oklahoma, Cameron University, and Rogers State University shall assume or provide a reasonable substitute for the Supplemental Retirement Plan for the Board of Regents of Oklahoma Colleges in accordance with applicable rules and regulations of the Internal Revenue Service or other governmental agencies.  These employees shall receive credit for compensation, vesting, and service years in the calculation of benefits under the plan assumed or provided as required in this section to the same extent as though they had not left the employ of the regional university that was participating in the Supplemental Retirement Plan for the Board of Regents of Oklahoma Colleges.

Added by Laws 1999, c. 274, § 1, eff. June 1, 1999.

§70-4670.  Dissolution of Board of Regents of Rogers University.

On January 1, 1999, the entity known as the Board of Regents of Rogers University, created by Section 4651 of this title, shall be dissolved.  No later than December 31, 1998, the Board of Regents of Rogers University shall determine how the property of Rogers University shall be divided, subject to the limitations provided in this section.  The property and assets of Rogers University which have accrued from the beneficial interests running to Rogers University from the public trust created by the University Center at Tulsa Authority and the beneficial interests running to Rogers University from the foundation created for the benefit of Rogers University/Tulsa, shall be transferred to Oklahoma State University/Tulsa, contingent upon approval of the Authority and the foundation.  The beneficial interests running to Rogers University from the foundation created for the benefit of Rogers University/Claremore shall be transferred to Rogers State University, contingent upon approval of the foundation.  The assets and obligations of Rogers University shall be divided between Oklahoma State University/Tulsa and Rogers State University with the assets that belonged to Rogers State College prior to June 30, 1996, being transferred to Rogers State University and the assets that belonged to University Center at Tulsa being transferred to Oklahoma State University/Tulsa.  The Board of Regents of Rogers University shall determine how the assets acquired since May 30, 1996, shall be divided between the two institutions.  In cases of disagreement concerning asset distribution, the Oklahoma State Regents for Higher Education shall make the final determination.

Added by Laws 1998, c. 325, § 10, eff. July 1, 1998.  Amended by Laws 2002, c. 437, § 3, eff. July 1, 2002.

§70-4671.  Oklahoma State University - Long-range planning and development.

No later than November 1, 1998, the president of Oklahoma State University shall submit to the Legislature a long-range plan for the development of the Oklahoma State University/Tulsa program.

Added by Laws 1998, c. 325, § 11, eff. July 1, 1998.

§70-4672.  Rogers University/Tulsa - Coordination of student services.

The Oklahoma State Regents for Higher Education shall immediately establish policies and procedures requiring institutions that offer courses through Rogers University/Tulsa to cooperate in sharing information to implement a seamless system of student services at Rogers University/Tulsa consistent with federal law and accreditation standards.  There shall be a single site on the Rogers University campus in Tulsa where students shall have access to student services.  Student services shall include but not be limited to registration, student records, faculty advisement, scholarship information, and financial aid.  The system of services for students shall provide an efficient interface among the different institutions offering courses and programs.

Consistent with federal law and accreditation standards, the Board of Regents of Rogers University shall have the power to access student records for students who take or have taken courses through a contractual arrangement between Rogers University and any other higher education institution.  As part of any contract with a providing institution, Rogers University and students at Rogers University must be able to obtain immediate information related to student records, scholarships, financial aid, and other student services for Rogers University students.

Added by Laws 1998, c. 325, § 12, eff. July 1, 1998.

§70-4673.  University of Oklahoma/Oklahoma State University Graduate Center at Tulsa - Establishment and funding.

A.  The Oklahoma State Regents for Higher Education shall establish the University of Oklahoma/Oklahoma State University Graduate Center at Tulsa (OU/OSU Graduate Center at Tulsa).  The Center shall be directly funded by the Oklahoma State Regents for Higher Education and the Center shall be subject to its direction for final approval of programs and courses of study.  There shall be a joint admissions committee composed of five faculty members appointed by the University of Oklahoma and five faculty members appointed by Oklahoma State University.  The president of the University of Oklahoma shall serve as chair and the president of Oklahoma State University shall serve as vice-chair for the first year of operation of the Center.  After one year the positions of chair and vice-chair shall rotate annually between presidents of the two institutions.  The chair shall appoint the provost with the approval of the vice-chair.

B.  The Oklahoma State Regents for Higher Education shall appropriate funds to the University of Oklahoma for the operation of the programs of the University of Oklahoma College of Medicine and for the programs designated by the Oklahoma State Regents for Higher Education to be offered in Tulsa by the College.  These programs shall be under the operational control of the University of Oklahoma.

C.  The Oklahoma State Regents for Higher Education shall appropriate funds to Oklahoma State University for the operation of the Oklahoma State University College of Osteopathic Medicine and for any programs designated by the Oklahoma State Regents for Higher Education to be offered in Tulsa by the College.  These programs shall be under the operational control of Oklahoma State University.

D.  A joint consortium for research shall be established as a part of the OU/OSU Graduate Center at Tulsa.

E.  Any curricula offered by the University of Oklahoma and Oklahoma State University at the graduate or professional level may be offered by the University of Oklahoma and Oklahoma State University.

Added by Laws 1998, c. 325, § 13, eff. July 1, 1998.  Amended by Laws 2001, c. 230, § 4, eff. July 1, 2001.

§70-4674.  Technology Intern Partner Program.

A.  It is the intent of the Legislature that the Board of Trustees for Oklahoma State University/Tulsa develop and implement a Technology Intern Partner Program.  The purpose of the Program shall be to facilitate a positive relationship between the academic and business sector while providing valuable, hands-on experiences for students.  In addition the Program will provide an additional method for introducing students to career opportunities in technology-based companies.

B.  The benefits of the Technology Intern Partner Program are as follows:

1.  Enhances classroom learning for the student by integrating academic curriculum and real-world work experience;

2.  Assists students in career decision making through on-the-job experience in a chosen field;

3.  Improves after graduation job opportunities for students by giving the student valuable work experience and contact with potential employers;

4.  Teaches students valuable job search skills such as career assessments, resume writing, and interviewing techniques; and

5.  Promotes the lifelong learning process of integrating work and learning, and enhances workplace skills in occupational, analytical, and teamwork performance.

C.  It is further the intent of the Legislature that the Technology Intern Partner Program shall provide internships for eligible students with technology-based companies.  One-half of the funding for the internships shall be provided by the University and one-half by the participating companies.  The Board of Trustees should establish criteria and procedures for implementation and operation of the Program.  The Board may decline to accept any such funding it deems inappropriate, including funding amounts the Board is unable to match.

Added by Laws 2002, c. 437, § 4, eff. July 1, 2002.

§704701.  Center for Instructional Excellence  Feasibility study.

The Oklahoma State Regents for Higher Education are hereby authorized to study the cost feasibility of developing a "Center for Instructional Excellence".  This Center should serve as the primary coordinating agency for the development and dissemination of instructional technology and should proceed immediately to collect from current resources the best available media materials, computer software, and other instructional technology available.  This Center should renew public higher education's commitment to its principal mission of instruction by identifying master professors from throughout the system and underwriting, through release time and direct funding, the dissemination of their instructional work.

It is the intent of this legislation that all institutions within The Oklahoma State System of Higher Education shall cooperate in the development of the "Center for Instructional Excellence" by making available faculty and instructional resources.  The Center shall then serve as a clearinghouse in disseminating the best of these resources to the remainder of the system.  It is the intent of this legislation that the Oklahoma State Regents for Higher Education shall provide direct funding to the Center from both private and public resources to carry out the task of developing or acquiring all aspects of the rapidly changing instructional technology so that these methods may be evaluated and made available to institutions within The State System of Higher Education.

The Center should become the most cost effective method for instructional development by providing coordination for similar existing efforts on individual campuses and eventually bringing these operations under a central mechanism providing for a better economy of scale in making the necessary resources available to all higher education faculty members in order to provide for excellence in instruction at all levels.

The Center is made necessary because the traditional instructional process competes, without sufficient resources or modern technology, with much more powerful informational media and computer software being made available through the private sector in noneducational environments and because students, accustomed to more sophisticated methods of information acquisition, demand and deserve the most effective instructional process within their educational experiences.

The "Center for Instructional Excellence" should devise, in cooperation with the budget staff of the Oklahoma State Regents for Higher Education, appropriate formats for inquiring of institutions regarding resources devoted to improving the instructional process with a particular emphasis on depicting budgets, not just in programmatical terms, but in terms of the proportion of available resources devoted in each academic program to computer interaction, media, tutelage, team teaching, and other instructional innovations.

Added by Laws 1987, c. 227, § 4, operative July 1, 1987.

§704702.  Precollegiate compensatory courses  Report  Funding  Commendation of Regents.

A.  The Legislature requests a report from the State Regents for Higher Education by Febuary 1, 1988, on the precollegiate compensatory courses and the expenditures related to such courses, authorized pursuant to this section.

B.  When monies are made available, a fund shall be established in the office of the State Regents for Higher Education for the purpose of funding and offering precollegiate courses, over and above those offered for credit at the current institution which the student is attending.  Such courses shall be offered to compensate for courses not offered previously to high school students.  A fund shall be established at the State Department of Education for the purpose of funding and offering precollegiate courses, to be coordinated with the State Regents for Higher Education, according to priorities established by the State Regents for Higher Education as recommendations or requirements.

C.  The Legislature commends the State Regents for Higher Education on the precollegiate course component of their Policy Statement on Admission to, Retention in, and Transfer among Colleges and Universities of The State System.

Added by Laws 1987, c. 227, § 5, operative July 1, 1987.

§704703.  General fee and tuition contributions  Appropriations  Investment in quality education  Intent of Legislature.

A.  It is the intent of the Legislature that within a period of four (4) years Oklahoma shall reach the middle quintile among the states for like institutions in general fee and tuition contribution and in state appropriations invested in improving higher education.

B.  It is the intent of the Oklahoma Legislature to build our existing higher education system into a system of greater quality. In order to do so, the Oklahoma Legislature intends to increase its investment in the quality of The Oklahoma State System of Higher Education.  The Legislature hereby authorizes the State Regents for Higher Education to fund institutions with careful consideration of their role within The Oklahoma State System of Higher Education; such funding should be based on each institution's potential for excellence and in line with each institution's progress toward achieving its goals.

Added by Laws 1987, c. 227, § 6, operative July 1, 1987.

§704704.  Consolidation of financial assistance program  Increasing assistance  Priority system for eligibility for assistance  National Merit scholars.

A.  The State Regents for Higher Education are hereby authorized to consolidate the administration of all scholarship, forgiveable loan and teacher institute monies within one student financial assistance program.

B.  The Oklahoma Legislature believes that its citizens should receive the benefits of higher education and it further believes that the state benefits by having an educated populace.  It is the intent of the Legislature to increase funding to grant, scholarship, teacher institute and forgivable loan programs, as funds are made available.  The State Regents for Higher Education are hereby authorized to establish a priority system for eligibility for assistance based on any one or more of the following criteria:

1.  need;

2.  minority or underprivileged status;

3.  potential for academic excellence;

4.  potential for excellence in targeted career areas, such as teaching; or

5.  potential as a research or teaching assistant at the postgraduate level.

C.  As funds are made available, it is the intent of the Legislature to provide full scholarships to allow National Merit scholars to attend any public institution of higher education in this state.  It is the intent of the Legislature to provide seventyfive percent (75%) scholarships to allow National Merit Semifinalists to attend any public institution of higher education in this state.

Added by Laws 1987, c. 227, § 7, operative July 1, 1987.

§704705.  Educational trust fund  Study.

The State Regents for Higher Education are hereby authorized to study developing a program to create at least one trust fund whereby Oklahoma residents will be able to prepay all or part of enrollment fees or tuition to any Oklahoma institution of higher education recognized by the Oklahoma State Regents for Higher Education.  This program shall require that monies paid in shall be held in trust and used to pay all or part of the enrollment fees for the beneficiaries designated by the contributor to the trust.  The program shall allow payments to be made either in a lump sum or in installments, with the amounts of money due being determined based on the age of the beneficiary.  The program shall require the Oklahoma State Regents for Higher Education to file a report with the Speaker of the House of Representatives and the President Pro Tempore of the Senate prior to January 31 of each year, detailing the activity of the trust in the previous year. The Oklahoma State Regents for Higher Education are authorized to model the planon the Michigan education trust act. The Regents shall, prior to January 31, 1988, file a report with the Speaker of the House of Representatives and the President Pro Tempore of the Senate, outlining the program.

Added by Laws 1987, c. 227, § 8, operative July 1, 1987.

§704706.  Defining roles, goals and missions of like institutions  Admission standard  Commendation of twoyear colleges for providing universal access and State Regents for updating and enforcing viability standard.

A.  Recognizing the increasing demand for college and university education, the rapid changes facing our society, and the worldwide competition facing our citizens, the Legislature acknowledges the need to reexamine the state's higher education system to ensure that the system created half a century ago will meet the changing needs.  It is the intent of the Legislature that the State Regents for Higher Education fully exercise their constitutional authority to reexamine and more clearly define the roles, goals and missions of like institutions within The Oklahoma State System of Higher Education.  It is further the intent of the Legislature that the State Regents examine the current system of governance of Oklahoma institutions of higher education and submit a report and recommendations to the Oklahoma Legislature by January 1, 1993.  Such recommendations shall also examine qualifications for board service and shall be consistent with the functions assigned each institution.

B.  The Legislature encourages the State Regents to set admissions standards reflecting the differences between the various institutions.  The implementation of such standards shall not have a negative impact on current funding.

C.  The Legislature commends the twoyear colleges for providing universal access.  In the interest of economy and of value for each dollar invested in the system, unnecessary duplication should be avoided.

D.  The Legislature commends the State Regents for Higher Education for updating and enforcing the viability standards for institutions of higher education.

Added by Laws 1987, c. 227, § 9, operative July 1, 1987; Laws 1992, c. 308, § 14, eff. June 1, 1992.

§704707.  Comprehensive examination for graduates.

The Oklahoma Legislature believes that any student who graduates from any institution of higher education in The Oklahoma State System of Higher Education should have a demonstrable knowledge of basic courses:  English composition and comprehension and mathematics. It is therefore the intent of the Legislature that, prior to enrollment in upper division classes, each student shall demonstrate satisfactory achievement by passing a comprehensive examination.  The Legislature commends the Oklahoma State Regents for Higher Education for initiating the study of how best to accomplish this purpose.

Added by Laws 1987, c. 227, § 10, operative July 1, 1987.

§704708.  Cooperation with private sector in establishing centers of excellence.

Recognizing that true excellence can be achieved only through cooperation within institutions of higher education, among the institutions, and between the institutions and the private sector, it is the intent of the Legislature that institutions of higher education seek the establishment of centers of excellence on their campuses, as authorized by the Economic Development Act of 1987.

Added by Laws 1987, c. 227, § 11, operative July 1, 1987.

§704709.  Minority faculty representation  Faculty award and fellowship opportunities  Faculty salaries.

A.  It is the intent of the Legislature that the Oklahoma State Regents for Higher Education continue to increase the proportional representation of ethnic minorities among the academic faculties at the individual institutions of The Oklahoma State System of Higher Education.  Funds shall continue to be made available to the institutions for the first year payment of salary following employment of a newly hired tenured or tenuretrack minority faculty member.  It is the intent of the Legislature that these funds be provided only for those persons who are hired with the intention of permanently filling a faculty position which either has become open or has been created at an institution.  Funding for personal benefits shall be provided by the employing institution.  It is the further intent of the Legislature that special effort continue to be given to recruitment of minorities in those academic fields in which they are particularly underrepresented.  The State Regents shall encourage the institutions to continue aggressive recruitment of minority academic faculty.

B.  It is the intent of the Legislature to initiate award and fellowship opportunities to commend faculty, serving at institutions of higher education within The Oklahoma State System of Higher Education, who have the potential for nationally or internationally recognized research or scholarship.

C.  It is the intent of the Legislature to raise faculty salaries to a nationally competitive level.  Institutions which are currently farthest from the national average shall be the first to participate in such increases in salary.

Added by Laws 1987, c. 227, § 12, operative July 1, 1987.

§70-4710.  Technology transfer systems.

The Oklahoma Legislature believes that one key to excellence in higher education is having an exceptional technology transfer system in place.  This encourages an influx of excellent researchers who see the potential for marketing the products of their research.  This benefits the state in several ways:

1.  It allows the students the opportunity to work and study with the most brilliant minds in the research field;

2.  It allows industries in this state a chance to utilize the discoveries made; and

3.  It encourages the growth of new industries.

It is therefore the intent of the Legislature that the State Regents for Higher Education encourage individual institutions within The Oklahoma State System of Higher Education to devise and implement a plan to improve the technology transfer system within this state.  It is further the intention of the Legislature that individual researchers be given a significant percentage of all monies generated by the successful marketing of their inventions.

Added by Laws 1987, c. 227, § 13, operative July 1, 1987.

§704711.  Business assistance liaison officer.

It is the intent of the Legislature that the State Regents for Higher Education designate an individual, within their office, who shall serve as a business assistance liaison to the Department of Commerce and individual institutions of higher education within The Oklahoma State System of Higher Education.  This individual shall provide uptodate information on higher education opportunities and developments to the Department of Commerce, serve as a referral resource for current information on technology transfer projects and research developments which may impact on economic development, and serve in any other related capacities which the State Regents for Higher Education deem necessary.

Added by Laws 1987, c. 227, § 14, operative July 1, 1987.

§704712.  Funds for Excellence Program.

There is hereby created, in the Office of the State Regents for Higher Education, a Funds for Excellence Program.  The purpose of this program shall be to encourage the various institutions of Higher Education within The State System of Higher Education to compete for grants to be awarded to institutions with innovative programs aimed at improving the overall quality of higher education.

Added by Laws 1987, c. 227, § 16, operative July 1, 1987.

§704713.  Funds for Excellence Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the State Regents for Higher Education to be designated the "Funds for Excellence Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received by the Office of the State Regents for Higher Education from all funds appropriated for that purpose by the Legislature and allocated thereto by the State Regents and all private contributions, grants, and donations of monies made for the purposes of Sections 16 through 19 of this act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of the State Regents for Higher Education for the purposes specified in Sections 16 through 19 of this act and for administering the provisions of Sections 16 through 19 of this act; however, such monies expended for such administrative costs shall not exceed five percent (5%) of the total amount of monies in said fund.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 227, § 17, operative July 1, 1987.

§704714.  Grant competitions  Rules and procedures  Funding.

A.  If funds are available in the Funds for Excellence Fund, created pursuant to Section 4713 of this title, the State Regents for Higher Education shall develop and conduct a series of grant competitions for the various institutions of higher education within The Oklahoma State System of Higher Education.

B.  The State Regents for Higher Education shall devise the rules and procedures to be used in the grant competition within the following broad outlines set forth by the Legislature:

1.  The State Regents for Higher Education shall set forth the theme of the competition.  The general theme shall always relate to improving some aspect of higher education, however the specific theme could include, but not be limited to, any one or combination of the following:

a. improving general or core curricular studies for undergraduates.  Projects, for example, could involve a revision by the College Arts and Sciences of course requirements with special emphasis on interdisciplinary approaches, or those integrating geography with core requirements,

b. strengthening core arts and sciences curricular requirements for preprofessional students,

c. effectively applying assessment in student admission, placement, retention, advancement and graduation,

d. strengthening the economic development outreach activities of higher education institutions,

e. strengthening academic alliances between high schools and higher education institutions, and

f. improving academic cooperation between twoyear colleges and technology center schools;

2.  Each institution of higher education interested in participating in the competition shall conduct an internal competition, with internal peer review, to select three proposals. These three proposals shall be submitted to the State Regents for Higher Education and shall compete against the top three proposals from all other participating institutions of higher education.  All projects offered must be collaborative efforts by departments or colleges.  Projects offered by individuals shall not be considered; and

3.  The State Regents for Higher Education shall conduct an external peer review of the top three proposals submitted by each institution and may select one or more for funding.

C.  Funding shall be from the Funds for Excellence Fund, created pursuant to Section 4713 of this title.

Added by Laws 1987, c. 227, § 18, operative July 1, 1987.  Amended by Laws 2001, c. 33, § 160, eff. July 1, 2001.

§704715.  Disbursement from Funds for Excellence Fund.

Disbursements may be made from the Funds for Excellence Fund beginning July 1, 1989, if monies are available in said fund. Disbursements shall be made to the appropriate institutions of higher education for the purposes specified in the winning grant proposals.

Added by Laws 1987, c. 227, § 19, operative July 1, 1987.

§70-4801.  Short title.

This act shall be known and may be cited as the "Oklahoma Center for Rural Development Act".

Added by Laws 2002, c. 167, § 1, eff. July 1, 2002.

§70-4802.  Legislative intent.

The Legislature recognizes that rural Oklahoma must have expert assistance if the communities, organizations, and citizens of this state are to effectively compete for resources to grow, retain, and attract value-added jobs in the twenty-first century.  The citizens of rural Oklahoma seek a coordinated and collaborative system that is readily accessible and responsive to the needs of cities, counties, schools, trust authorities, and other development organizations to plan, develop, and implement programs and related services that allow for growth in the economy.  It is the intent of the Legislature to create the Oklahoma Center for Rural Development which shall directly assist rural constituencies to meet the challenges necessary to improve the standard of living in rural Oklahoma.  The Center shall also ensure compliance with the mandate issued by the Oklahoma State Regents for Higher Education that institutions contribute to workforce development, business-needs research, and technology transfer in their region.

Added by Laws 2002, c. 167, § 2, eff. July 1, 2002.

§70-4803.  Oklahoma Center for Rural Development - Strategic partnership with Northeastern State University - Spending and operational authority.

A.  There is hereby created the Oklahoma Center for Rural Development.  The Center shall be located at Northeastern State University.  The Center shall be a strategic partnership between Northeastern State University and the State of Oklahoma.

B.  Northeastern State University shall have the authority to expend funds to administer and operate the programs of the Oklahoma Center for Rural Development.

Added by Laws 2002, c. 167, § 3, eff. July 1, 2002.

§70-4804.  Mission of Center.

The mission of the Oklahoma Center for Rural Development at Northeastern State University shall be to improve the effectiveness of citizens, enterprises, and communities in rural Oklahoma to better meet the quality of life challenges in the new century.

Added by Laws 2002, c. 167, § 4, eff. July 1, 2002.

§70-4805.  Board of Advisors - Membership - Meetings - Duties and responsibilities.

A.  The Oklahoma Center for Rural Development shall be governed by a Board of Advisors.  The Board of Advisors shall consist of nine (9) members appointed by the President of Northeastern State University.  Members of the Board of Advisors shall represent the State of Oklahoma, Northeastern State University, the Cherokee Nation, and appropriate rural communities.

B.  The Board of Advisors shall meet at least once each calendar year and at such other times as is necessary.

C.  The duties and responsibilities of the Board of Advisors shall include but not be limited to:

1.  Providing a strategic direction to ensure the mission of the Oklahoma Center for Rural Development is implemented; and

2.  Serving as a liaison between the Center and Northeastern State University, and tribal and rural communities.

Added by Laws 2002, c. 167, § 5, eff. July 1, 2002.

§70-4806.  Coordinator for Center.

A.  The Oklahoma Center for Rural Development may employ as staff a Coordinator for the Center.  The Coordinator shall be an employee of Northeastern State University.

B.  The Coordinator for the Center shall:

1.  Coordinate the establishment of the Center office;

2.  Develop an agenda in consultation with the Board of Advisors and the leadership of the Center institutes;

3.  Coordinate activities as required in order to meet the agenda of the Center;

4.  Secure resources for the Center; and

5.  Pursue formal relationships with other rural advisory and advocacy groups as is appropriate.

Added by Laws 2002, c. 167, § 6, eff. July 1, 2002.

§70-4807.  Powers and duties of Center.

The Oklahoma Center for Rural Development shall have the power and duty to:

1.  Mobilize and enhance the appropriate resources of the colleges of Northeastern State University and focus the resources toward a single entity that shall be readily accessible to assist communities, organizations, and people to effectively address health, education, economic development, applied technology, community infrastructure, and entrepreneurial issues that challenge the improvement of the standard of living in rural Oklahoma;

2.  Afford grant writing capabilities and other direct assistance to political subdivisions of Oklahoma, tribal governments, and public, private, educational, and faith-based organizations in the procurement of resources, to plan, develop and implement programs and services that improve the general well-being of persons residing in rural areas;

3.  Develop a mechanism for transferring technology from Northeastern State University and other universities to support economic and community development throughout rural Oklahoma;

4.  Develop a coordinated mechanism for collection and analysis of needs for workforce development that is consistent with the plans of local communities to develop economic and community bases for the future;

5.  Develop an alliance among development organizations for the purpose of addressing the needs of community leaders from a common perspective, which shall be designed to serve as an engine of growth by utilizing targeted resources and capabilities existing within the northeastern portion of Oklahoma;

6.  Develop and support long-term partnerships with rural communities, enterprises, families, citizens, institutions, and local, regional and tribal governments with the goal of strengthening commitment and collaboration to a community-based approach for expanding economic, social, and cultural opportunities in rural Oklahoma;

7.  Evolve and implement a rural research and education agenda that enhances the use of state-of-the-art information to support policy decisions and program delivery to rural Oklahoma;

8.  Create and support an enhanced rural policy analysis consortium to integrate, coordinate, and evaluate relevant programs and program delivery opportunities within a collaborative commitment to locally determined, sustainable development;

9.  Coordinate and support a shared education and professional development program to address the needs of rural Oklahoma;

10.  Create a shared system for resource acquisition, needs assessment, and problem resolution designed to meet individual community needs as well as common needs of other communities;

11.  Develop and support methodologies for evaluating the social and economic impact and economy of scales of alternative public investments upon the quality of life in rural Oklahoma; and

12.  Establish and implement an integrated program and performance evaluation system that will enable the partners to determine whether the Center mission is being fulfilled.

Added by Laws 2002, c. 167, § 7, eff. July 1, 2002.

§70-4808.  Institutes to be established.

The duties of the Oklahoma Center for Rural Development shall be conducted by institutes organized to address specific needs.  The Center shall establish, at a minimum, the following institutes:

1.  The Rural Health Institute;

2.  The Rural Education Institute;

3.  The Economic Development Institute;

4.  The Applied Technology Institute;

5.  The Community Development Institute; and

6.  The Entrepreneurial Institute.

Added by Laws 2002, c. 167, § 8, eff. July 1, 2002.

§70-4809.  Funding authority.

A.  The Oklahoma Center for Rural Development is authorized to receive funding for support of the Center from state, local, federal and other governmental entities, tribal, and private sources.

B.  Management of funding received by the Center shall be pursuant to guidelines established by Northeastern State University and shall adhere to appropriate state and federal regulations.

Added by Laws 2002, c. 167, § 9, eff. July 1, 2002.

§70-4810.  Center for Rural Development Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Center for Rural Development to be designated the "Center for Rural Development Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Center for Rural Development from state appropriations or governmental, tribal, or private sources.  Notwithstanding other provisions of law, any interest income or investment return on monies credited to the Center for Rural Development Revolving Fund shall accrue to the fund for use by the Oklahoma Center for Rural Development.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Center for Rural Development for the purpose of fulfilling the mission of the Center.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law.

Added by Laws 2002, c. 167, § 10, eff. July 1, 2002.

§705001.  Creation  Appointments and terminations  Membership  Meetings  Access to facilities.

A.  The Oklahoma State Regents for Higher Education and the State Board of Career and Technology Education shall jointly create a Postsecondary Oversight Council.  Appointment of members of the first Council shall be completed not later than November 1, 1985.

B.  Appointments and terminations of appointment shall be filed with the Secretary of State with notice to the President Pro Tempore of the Senate and the Speaker of the House of Representatives. Members resigning shall do so by joint letter to the appointing boards with copies to the President Pro Tempore and the Speaker.

C.  The Postsecondary Oversight Council shall consist of seven (7) members who shall serve at the mutual pleasure of the two appointing boards.  Appointees shall be persons who are not professional educators, employees of the State of Oklahoma, elected officials, or members of the appointing boards but whose experience and background suggest understanding of Oklahoma's economy and the mix of educational opportunities necessary for a vigorous future economy.  Members shall receive no compensation, but shall be reimbursed in accordance with the State Travel Reimbursement Act, Sections 500.1 et seq. of Title 74 of the Oklahoma Statutes, for travel expenses incurred in carrying out their duties as members of the Council.

D.  The Council shall meet as frequently as performance of its duties requires but not fewer than four (4) times each year.  The Council shall choose a Chair, Vice Chair, and Secretary.  No officer shall serve in the same position for more than two (2) consecutive years.  The Council may further organize itself and issue such rules as are necessary for the conduct of its work.  The Council shall have no employees and shall receive no funds. Clerical assistance, meeting space, and other administrative support shall be provided by the State Regents and the State Board of Career and Technology Education upon request of the Council or any of its officers.

E.  Members of the Council shall have access to all public facilities in Oklahoma at which postsecondary courses or programs of education are offered and shall have access to all personnel, offices, papers, documents, and other records which pertain thereto. The primary duty of the Council shall be performance of continuing review of postsecondary programs and courses for the purpose of recommending changes which may be expected to free resources for better uses, particularly through elimination of course and program duplication and through joint use of facilities and instructional personnel.  All recommendations of the Council shall be written and shall be furnished to the Oklahoma State Regents for Higher Education, the State Board of Career and Technology Education, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.  An annual report and summary of recommendations, which may include comments by the Council concerning responses or actions taken, if any, by the State Regents or the State Board of Career and Technology Education, shall be provided to the President Pro Tempore and the Speaker not later than the tenth legislative day of each session of the Legislature.

F.  Nothing in this section shall be construed as preventing or discouraging the solicitation or direct receipt by the Council or any member of the Council of any information, allegations, or suggestions concerning its work.

Added by Laws 1985, c. 354, § 17, emerg. eff. July 30, 1985.  Amended by Laws 2001, c. 33, § 161, eff. July 1, 2001.

§706000.  Short title.

Sections 1 through 15 of this act shall be known and may be cited as the "Oklahoma Tuition Trust Act".

Added by Laws 1988, c. 261, § 1, emerg. eff. June 29, 1988.

§706001.  Legislative intent.

A.  The Legislature finds and declares the following:

1.  It is an essential function of state government to forever encourage schools and the means of education;

2.  It is a responsibility of state government to maintain state institutions of higher education;

3.  It is an essential function of state government to encourage attendance at state institutions of higher education;

4.  Tuition costs at public institutions of higher education are difficult for many to afford and are difficult to predict in order to enable individuals and families to plan;

5.  It is in the best interest of the people of this state to foster public higher education in order to provide welleducated citizens;

6.  It is in the best interest of the people of this state to encourage state residents desiring higher education to enroll in state institutions of higher learning;

7.  Students in elementary and secondary schools tend to achieve a higher standard of performance when the payment of tuition for their higher education is secured; and

8.  Providing assistance to assure the higher education of the citizens of this state is necessary and desirable for the public health, safety and welfare.

B.  It is therefore the intention of the Legislature that the purposes of the Oklahoma Tuition Trust Act and of the Oklahoma Tuition Trust Fund created by the Oklahoma Tuition Trust Act shall be to:

1.  encourage education and the means of education;

2.  maintain state institutions of higher education by helping to provide a stable financial base to these institutions;

3.  provide wide and affordable access to state institutions of higher education for the residents of this state;

4.  encourage attendance at state institutions of higher education;

5.  provide students and their parents economic protection against rising tuition costs;

6.  provide students and their parents assistance in financing postsecondary education;

7.  help provide the benefits of higher education to the people of this state; and

8.  encourage elementary and secondary students in this state to achieve high standards of performance.

Added by Laws 1988, c. 261, § 2, emerg. eff. June 29, 1988.

§706002.  Definitions.

As used in the Oklahoma Tuition Trust Act:

1.  "Advance tuition payment contract" means a contract entered into by the Trust and a purchaser to provide for the higher education of a qualified beneficiary;

2.  "Regents" means the Oklahoma State Regents for Higher Education;

3.  "Purchaser" means a person who makes or is obligated to make advance tuition payments pursuant to an advance tuition payment contract;

4.  "Qualified beneficiary" means any resident of this state, eligible and entitled to attend a state institution of higher education without further instate tuition payment pursuant to an advance tuition payment contract;

5.  "Institution of higher education" means a statesupported institution of higher education within this state, which is designated by the Regents as an institution of higher education for purposes of the Oklahoma Tuition Trust Act;

6.  "Trust" means the Oklahoma Tuition Trust;

7.  "Tuition" means the general enrollment fees imposed each semester upon residents of this state to attend a state institution of higher education including all mandatory special fees required as a condition of enrollment as determined by the State Regents for Higher Education;

8.  "Nonresident tuition" means the semester charges imposed upon nonresidents of this state to attend a state institution of higher education including all general enrollment fees, nonresident tuition payments and mandatory special fees as determined by the State Regents for Higher Education; and

9.  "Eligibility period" means the period of time in which a qualified beneficiary may exercise the rights granted in an advance payment contract.

Added by Laws 1988, c. 261, § 3, emerg. eff. June 29, 1988.

§70-6003.  Creation of Oklahoma Tuition Trust - Investment advisory committee.

A.  There is hereby created the "Oklahoma Tuition Trust".  The purposes, powers, and duties of the Oklahoma Tuition Trust are vested in and shall be exercised by the Oklahoma State Regents for Higher Education.

B.  The Regents may delegate to its chairperson or any other person such functions and authority as the Regents consider necessary or appropriate.  These functions may include, but are not limited to, the oversight and supervision of employees of the Regents which implement the Oklahoma Tuition Trust Act.

C.  The Regents may create an investment advisory committee.  The committee shall be composed of five (5) members appointed by the Regents.  The members shall have skill and experience in the business and financial fields.  The members shall serve at the pleasure of the Regents.  The committee shall make recommendations to the Regents concerning the investment of the monies of the Trust.

Added by Laws 1988, c. 261, § 4, emerg. eff. June 29, 1988.

§706004.  Powers and duties of Regents  Contracts for services.

A.  For the purpose of implementing and administering the Oklahoma Tuition Trust Act, the Regents shall have the power and duty to:

1.  invest any money of the Trust, at the discretion of the Regents, in any instruments, obligations, securities or property deemed proper by the Regents, and name and use depositories for its money;

2.  pay money to state institutions of higher education from the fund;

3.  impose reasonable residency requirements for qualified beneficiaries consistent with the policies of the institution of higher education which the qualified beneficiary attends;

4.  impose reasonable limits on the number of participants in the Trust if necessary to maintain the financial and actuarial soundness of the Trust.  Any refused purchaser shall receive a priority over prospective new purchasers when additional contracts are let;

5.  contract for goods and services and engage personnel as is necessary and engage the services of private consultants, actuaries, managers, legal counsel, and auditors for rendering professional management, and technical assistance and advice;

6.  solicit and accept gifts, donations, grants, loans, and other aids from any person, firm or corporation or the federal, state, or local government or any agency of the federal, state, or a local government, or to participate in any other way in any federal, state, or local government program;

7.  charge, impose, and collect administrative fees and charges in connection with any transaction and provide for reasonable penalties, including default, for delinquent payment of fees or charges or for fraud;

8.  procure insurance against any loss in connection with the Trust's property, assets, or activities;

9.  make, execute, and deliver contracts, conveyances, and other instruments necessary or convenient to the exercise of its powers;

10.  enter into contracts on behalf of the state;

11.  invest, manage and administer the assets of the Trust;

12.  indemnify or procure insurance indemnifying the Regents from personal loss or accountability from liability resulting from a member's action or inaction as a member of the Regents;

13.  impose reasonable time limits on use of the tuition benefits provided by the Trust, if the limits are made a part of the contract;

14.  provide for receiving contributions in lump sums or periodic sums; and

15.  promulgate reasonable rules and regulations and establish policies, procedures, and eligibility criteria to implement the Oklahoma Tuition Trust Act pursuant to the Administrative Procedures Act.

B.  The Regents shall make any arrangements that are necessary or appropriate with institutions of higher education in order to fulfill its obligations under advance tuition payment contracts, which arrangements may include, but need not be limited to, the payment by the Regents of the then actual tuition cost on behalf of a qualified beneficiary to the institution of higher education.

C.  The Trust may contract with others, public or private, for the provision of all or a portion of the services necessary for the management and operation of the Trust.

Added by Laws 1988, c. 261, § 5, emerg. eff. June 29, 1988.

§706005.  Advance tuition payment contracts  Required provisions  Termination of rights of beneficiary.

A.  The Trust, on behalf of itself and the state, may contract with a purchaser for the advance payment of tuition by the purchaser for a qualified beneficiary to attend any of the institutions of higher education to which the qualified beneficiary is admitted, without further fees to the qualified beneficiary.  In addition, an advance tuition payment contract shall set forth in a clear, understandable manner all of the following:

1.  The amount of the payment or payments required from the purchaser on behalf of the qualified beneficiary;

2.  The terms and conditions for making the payment, including, but not limited to, the date or dates upon which the payment, or portions of the payment, shall be due;

3.  Provisions for late payment charges and for default;

4.  The name and age of the qualified beneficiary under the contract.  The purchaser, with the approval of and on conditions determined by the Trust, may subsequently substitute another person for the qualified beneficiary originally named;

5.  The number of credit hours covered by the contract, but the credit hours shall not exceed the number of credit hours required for the granting of a bachelor's degree in the applicable degree program at any institution of higher education to which the qualified beneficiary is admitted;

6.  The name of the person entitled to terminate the contract, which, as provided by the contract, may be the purchaser, the qualified beneficiary, or a person acting on behalf of the purchaser or qualified beneficiary, or any combination of these persons;

7.  The terms and conditions under which the contract may be terminated and the amount of the refund, if any, to which the person terminating the contract, or the purchaser or designated qualified beneficiary if the contract so provides, shall be entitled upon termination;

8.  The assumption of a contractual obligation by the Trust to the qualified beneficiary on its own behalf and on behalf of the state to provide for a specified number of credit hours of higher education, not to exceed the number of credit hours required for the granting of a bachelor's degree, at any institution of higher education to which the qualified beneficiary is admitted.  The contract shall require that a named beneficiary who is not an Oklahoma resident at the time the beneficiary is enrolled in a state institution of higher education shall pay all applicable nonresident tuition or fees imposed on nonresident students at the university or college at which the beneficiary is enrolled;

9.  The eligibility period;

10.  That a qualified beneficiary may attend a community junior college in this state before entering another institution of higher education for the purpose of completing a bachelor's degree if the beneficiary so chooses, and that the contract may be terminated pursuant to the provisions of Section 9 of this act after completing the requirements for a degree or certificate at the community junior college in this state or before entering the other institution of higher education;

11.  All other rights and obligations of the purchaser and the Trust; and

12.  Other terms, conditions, and provisions as the Trust considers in its sole discretion to be necessary or appropriate.

B.  The Trust shall make any arrangements that are necessary or appropriate with institutions of higher education in order to fulfill its obligations under advance tuition payment contracts. Arrangements may include, but need not be limited to, the payment by the Trust of the then actual instate tuition cost on behalf of a qualified beneficiary to the institution of higher education.

C.  An advance tuition payment contract may provide that, if after a number of years specified in the contract the contract has not been terminated or the qualified beneficiary's rights under the contract have not been exercised, the Trust, after making a reasonable effort to locate the purchaser and qualified beneficiary or the agent of either, shall retain the amounts otherwise payable and the rights of the qualified beneficiary, the purchaser or the agent of either shall be considered terminated.

Added by Laws 1988, c. 261, § 6, emerg. eff. June 29, 1988.

§706006.  Types of advance tuition payment contracts.

A.  At a minimum, the Trust shall offer advance tuition payment contracts of the two types set forth in paragraphs 1 and 2 of this subsection to be known as Plan A and Plan B, respectively.

1.  Under Plan A:

a. a payment or series of payments shall be required from the purchaser on behalf of a qualified beneficiary,

b. if an advance tuition payment contract is terminated before a qualified beneficiary earns a high school diploma or reaches the age of majority, or pursuant to Section 9 of this act, the Trust shall refund the face amount of the payment or payments in accordance with the terms of the contract, less any administrative fee specified in the contract, but shall not refund any investment income attributable to the payments,

c. except as provided in subparagraph d of this paragraph, the Trust shall provide for the qualified beneficiary to attend an institution of higher education which the qualified beneficiary may attend for the number of credit hours required by the institution for the awarding of a bachelor's degree, without further tuition cost to the qualified beneficiary, except as provided in Section 6 of this act for a qualified beneficiary who is required to pay nonresident tuition rates,

d. as an alternative to subparagraph c of this paragraph, the Trust shall provide for the qualified beneficiary to attend an institution of higher education which the qualified beneficiary may attend for a fixed number of credit hours, as permitted by the Trust, less than the total number of credit hours required by the institution for the awarding of a bachelor's degree, without further tuition cost to the qualified beneficiary for that fixed number of credit hours, except as provided in Section 6 of this act for a qualified beneficiary who is required to pay nonresident tuition rates.

2.  Under Plan B:

a. a payment or series of payments shall be required on behalf of a qualified beneficiary,

b. if an advance tuition payment contract is terminated before a qualified beneficiary earns a high school diploma or reaches the age of majority, or pursuant to Section 9 of this act, the Trust shall refund the face amount of the payment or payments in accordance with the terms of the contract, less any administrative fee specified in the contract, together with all or a specified portion of accrued investment income attributable to the payment or payments as may be agreed to in the contract,

c. except as provided in subparagraph d of this paragraph, the Trust shall provide for the qualified beneficiary to attend an institution of higher education which the qualified beneficiary may attend for the number of credit hours required by the institution for the awarding of a bachelor's degree, without further tuition cost to the qualified beneficiary, except as provided in Section 6 of this act for a qualified beneficiary who is required to pay nonresident tuition rates, and

d. as an alternative to subparagraph c of this paragraph, the Trust shall provide for the qualified beneficiary to attend an institution of higher education which the qualified beneficiary may attend for a fixed number of credit hours, as permitted by the Trust, less than the total number of credit hours required by the institution for the awarding of a bachelor's degree, without further tuition cost to the qualified beneficiary for that fixed number of credit hours, except as provided in Section 6 of this act for a qualified beneficiary who is required to pay nonresident tuition rates.

B.  Contracts required to be offered by this section may require that payment or payments from a purchaser, on behalf of a qualified beneficiary who may attend a state institution of higher education in less than four (4) years after the date the contract is entered into by the purchaser, be based upon attendance at a certain institution of higher education or at that institution of higher education with the highest prevailing tuition cost for the number of credit hours covered by the contract.

Added by Laws 1988, c. 261, § 7, emerg. eff. June 29, 1988.

§706007.  Payments on behalf of beneficiaries  Scholarship refunds.

A.  Within thirty (30) days of written notice to the Regents that a qualified beneficiary is enrolled in and attending classes for a given semester, quarter, term, or session, the Regents shall pay to the appropriate institution of higher education the then actual instate fees on behalf of the qualified beneficiary.

B.  If a qualified beneficiary or a nonresident beneficiary receives a scholarship which reduces the cost of tuition at the institution of higher education which such beneficiary attends, then the institution of higher education shall notify the Regents of the scholarship and its amount.  The Regents shall refund the amount of the scholarship to the person designated in the contract as the appropriate person to receive a refund.  The Regents shall pay to the institution of higher education the tuition amount less the scholarship amount.  The refund amount shall be treated by the recipient of the refund as ordinary income for the year in which it is received.

Added by Laws 1988, c. 261, § 8, emerg. eff. June 29, 1988.

§706008.  Termination of advance tuition payment contracts  Refunds.

A.  An advance tuition payment contract shall authorize a termination of the contract when any one of the following occurs:

1.  The qualified beneficiary dies;

2.  The qualified beneficiary is not admitted to a state institution of higher education after making proper application;

3.  The qualified beneficiary certifies to the Regents, after attaining the age of eighteen (18), that such qualified beneficiary has decided not to attend a state institution of higher education and requests, in writing, that the advance tuition payment contract be terminated; or

4.  Other circumstances, determined by the Trust and set forth in the advance tuition payment contract, occur.

B.  An advance tuition payment contract shall provide for a refund pursuant to this section to a person to whom the refund is payable under the contract upon termination of the contract.  If the qualified beneficiary has a high school diploma or has reached the age of majority, and attends an institution of higher education, the amount of a refund shall be the lesser of the average tuition cost of all state institutions of higher education on the date of termination of the contract, or the face amount of the payment or payments and any accrued investment income attributable to the payment or payments, or the lowest tuition cost of all state institutions of higher education on the date of termination of the contract depending upon the terms of the contract.  The amount of a refund shall be reduced by an appropriate percentage if the purchaser entered into an advance tuition payment contract that provided for a fixed number of credit hours less than the total number of credit hours required by a state institution of higher education for the awarding of a bachelor's degree, by the amount transferred to a community or junior college on behalf of a qualified beneficiary when the contract is terminated as provided in Section 6 of this act and by the amount transferred to an institution of higher education on behalf of a qualified beneficiary.  Termination of a contract and the right to receive a refund shall not be authorized under the contract if the qualified beneficiary has completed more than onehalf (1/2) of the credit hours required by the institution of higher education for the awarding of a bachelor's degree.  However, this provision shall not affect the termination and refund rights of a graduate of a community or junior college.  Pursuant to this subsection and except as provided by subsection C of this section, the Trust shall make refund payments in equal installments over four (4) years and not later than August 15 of the year due.

C.  An advance tuition payment shall authorize a person, who is entitled under the advance tuition payment contract to terminate the contract, to direct payment of the refund to a community or junior college located in this state.  If directed to make payments pursuant to this subsection, the Trust shall transfer to the designated institution an amount equal to the tuition due for the qualified beneficiary, but the Trust shall not transfer a cumulative amount greater than the refund to which the person is entitled.  If the refund exceeds the total amount of transfers directed to the designated institution, the excess shall be returned to the person to whom the refund is otherwise payable.

Added by Laws 1988, c. 261, § 9, emerg. eff. June 29, 1989.

§706009.  Oklahoma College Tuition Trust Fund  Creation  Accountings  Expenditure and investment of assets.

A.  There is hereby created in the State Treasury an "Oklahoma College Tuition Trust Fund" into which shall be deposited all assets accruing to the Trust including payments received by the Trust from purchasers on behalf of qualified beneficiaries, and from which, upon appropriation, shall be paid all expenditures of the Trust. The fund may be divided into separate accounts.  Any unexpended balance in the fund at the end of any fiscal year shall not be transferred into the General Revenue Fund.  All interest or other increase earned from the investment of money in the Oklahoma Tuition Trust Fund shall be credited to and deposited to the fund.  Monies in the fund shall not be commingled with any other monies of the Regents.

B.  The Regents shall annually prepare or cause to be prepared an accounting of the Trust and shall transmit a copy of the accounting to the Governor and to each house of the Legislature. The accounts of the Regents shall be subject to annual audits by the State Auditor and Inspector.

C.  1.  The fund shall be administered by the Regents in a manner reasonably designed to be actuarially sound such that the assets of the fund will be sufficient to defray the obligations of the fund.  The actuarial assumptions shall take into consideration the age of each qualified beneficiary, the projected earnings of the fund investments and the estimated cost of tuition payments for qualified beneficiaries to institutions of higher education; and

2.  In the accounting of the Trust made pursuant to this section, the Regents shall annually evaluate or cause to be evaluated the actual soundness of the Trust and determine the additional assets needed, if any, to defray the obligations of the Trust.  If there are not sufficient funds to ensure the actual soundness of the Trust, the Regents shall adjust payments of subsequent purchases to ensure its actuarial soundness.  In no case shall there be an appropriation of monies from general revenue to the Regents for purposes of the Oklahoma Tuition Trust Act; however, nothing in this subsection shall prevent state agencies from providing assistance to the Regents.  The assets and earnings of the Trust shall be the sole source for payment of the liabilities incurred by the Trust pursuant to the Oklahoma Tuition Trust Act.

D.  Unless otherwise provided by resolution of the Regents, assets of the Trust shall be expended in the following order of priority:

1.  to make payments to institutions of higher education on behalf of qualified beneficiaries;

2.  to make refunds upon termination of an advance tuition payment contract; and 3.  to pay the costs of administration and organization of the Trust and the fund.

E.  Assets of the Trust may be invested in any instrument, obligation, security, or property considered appropriate by the Trust and may be pooled for investment purposes with investments of the state, including, but not limited to, state pension funds, on such terms and conditions as are agreeable to the Trust.

Added by Laws 1988, c. 261, § 10, emerg. eff. June 29, 1988.

§706010.  Ruling requests  United States Internal Revenue Service and Securities and Exchange Commission.

A.  The Regents shall solicit answers to appropriate ruling requests from the United States Internal Revenue Service regarding the tax status of the value received under the contract to the purchaser or qualified beneficiary.  The Regents shall attempt to ensure that purchasers and qualified beneficiaries receive the maximum federal and state tax benefits under this program.  No contracts shall be entered into with any purchaser prior to June 1, 1990 or until receipt of an Internal Revenue Service private letter ruling determining that:

1.  the income of the Trust is excludable from gross income as income earned by an integral part of the state or as income derived from the exercise of an essential governmental function that accrues to the state under Section 115 of the Internal Revenue Code; and

2.  the purchase price of such a contract either is excludable from the application of the federal gift tax or qualifies as a gift of a present interest in property eligible for the tenthousanddollar annual exclusion,

whichever occurs later.

B.  The Regents may solicit answers to appropriate ruling requests from the United States Securities and Exchange Commission regarding the application of federal security laws to the fund.

Added by Laws 1988, c. 261, § 11, emerg. eff. June 29, 1988.

§706011.  Enforcement of act and contracts pursuant thereto.

State institutions of higher education, purchasers and qualified beneficiaries may enforce the Oklahoma Tuition Trust Act and any contract entered into pursuant to the Oklahoma Tuition Trust Act in the district court for Oklahoma County.

Added by Laws 1988, c. 261, § 12, emerg. eff. June 29, 1988.

§706012.  Unauthorized loans and other transfers  Ceiling on tuition aid grants.

A.  Except as provided in subsection B of this section, the assets of the Trust shall be preserved, invested, and expended solely pursuant to and for the purposes set forth in the Oklahoma Tuition Trust Act and shall not be loaned or otherwise transferred or used by the state for any purpose other than the purposes of the Oklahoma Tuition Trust Act.  This section shall not be construed to prohibit the Trust from investing in, by purchase or otherwise, bonds, notes, or other obligations of the state, an agency of the state, or an instrumentality of the state.

B.  Not less than three percent (3%) nor more than ten percent (10%), as determined by the Regents, of the interest income generated by the investment of the assets of the Oklahoma College Tuition Trust Fund shall be used for the purpose of making tuition aid grants pursuant to the Oklahoma Higher Education Tuition Aid Act.

Added by Laws 1988, c. 261, § 13, emerg. eff. June 29, 1988.

§706013.  Construction of act and contracts entered into pursuant thereto.

Nothing in the Oklahoma Tuition Trust Act or in an advance tuition payment contract entered into pursuant to the Oklahoma Tuition Trust Act shall be construed as a promise or guarantee by the Trust or the state that a person will be admitted to an institution of higher education or to a particular institution of higher education, will be allowed to continue to attend an institution of higher education after having been admitted, or will be graduated from an institution of higher education.

Added by Laws 1988, c. 261, § 14, emerg. eff. June 29, 1988.

§706014.  Tax exemptions and deductions  Sale or transfer of advance tuition contracts.

A.  The property of the Trust and its income and operation shall be exempt from all taxation by this state or any of its political subdivisions.

B.  The purchaser may deduct from taxable income the amount of payment made under an advance tuition payment contract during the tax year.

C.  An advance tuition payment contract is not a security subject to regulation by the state.  An advance tuition contract may not be sold or otherwise transferred by the purchaser or qualified beneficiary without the prior approval of the Regents.

Added by Laws 1988, c. 261, § 15, emerg. eff. June 29, 1988.

§70-8001.  Repealed by Laws 2000, c. 19, § 1, eff. July 1, 2000.

§70-8002.  Repealed by Laws 2000, c. 296, § 5, emerg. eff. June 5, 2000.

§70-8003.  Center for the Study of Literacy - Responsibilities.

It is the intent of the Legislature that the Center for the Study of Literacy located at Northeastern State University be responsible for:

1.  Establishment of a clearinghouse for the exchange of information and sharing of ideas regarding successful literacy programs and opportunities for funding;

2.  In cooperation with the Department of Education and the Department of Libraries, provision of assistance for the writing of applications for grants related to literacy;

3.  Establishment of a statewide directory of literacy programs and related services, sorted by county and cross-referenced with support services, with the Clearinghouse for Literacy responsible for gathering, maintaining and disseminating the referral directory; and

4.  Establishment and operation of a toll-free statewide literacy services referral system, as funds become available.

Added by Laws 1992, c. 393, § 1, eff. July 1, 1992.  Amended by Laws 2000, c. 296, § 1, emerg. eff. June 5, 2000.

§70-8004.  Adult Literacy Services Advisory Committee - Duties.

A.  There is hereby created to continue until July 1, 2006, in accordance with the Oklahoma Sunset Law, the Adult Literacy Services Advisory Committee.  The duties of the Committee shall be to:

1.  Foster coordination and collaboration between state and local entities regarding literacy services provided to adults across the state;

2.  Develop strategies for conducting effective outreach programs that target adults most in need of literacy remediation;

3.  Develop strategies for recruiting and training additional volunteer tutors; and

4.  Develop a comprehensive statewide literacy awareness campaign to inform functionally illiterate adults about the availability of literacy and adult basic education services across the state.

B.  The Adult Literacy Services Advisory Committee shall submit a report to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate on or before January 1 of each year.  The report shall summarize activities and accomplishments of the Committee during the past year and shall include, but not be limited to, recommendations for implementing outreach strategies developed by the Committee and a cost analysis for each recommendation.

Added by Laws 2000, c. 296, § 2, emerg. eff. June 5, 2000.

§70-8005.  Adult Literacy Services Advisory Committee - Members.

A.  The Adult Literacy Services Advisory Committee shall be composed of fifteen (15) members:

1.  The Governor shall appoint two members who are executives of business or industry;

2.  The Speaker of the House of Representatives shall appoint one member to serve as cochair of the Committee who is a member of the House of Representatives and one member who is a volunteer of a local literacy program;

3.  The President Pro Tempore of the Senate shall appoint one member to serve as cochair of the Committee who is a member of the Senate and one member who is a volunteer of a local literacy program;

4.  The State Superintendent of Public Instruction shall appoint two members who work with a local adult basic education program and one member who is employed in the Lifelong Learning Section of the State Department of Education;

5.  The Director of the Oklahoma Department of Libraries shall appoint one member who is employed in the Literacy Resource Office of the Department of Libraries;

6.  The Executive Director of the Oklahoma Educational Television Authority shall appoint one member;

7.  The Director of the Center for the Study of Literacy at Northeastern State University shall appoint one member;

8.  The Director of the Oklahoma Department of Career and Technology Education shall appoint one member who is employed by the Oklahoma Department of Career and Technology Education and who works in adult education;

9.  The Director of the Oklahoma Department of Human Services shall appoint one member who is employed by the Department and is knowledgeable about adult literacy and education needs; and

10.  One member who serves as President of the Oklahoma Literacy Coalition, Incorporated.

B.  The Committee cochairs shall convene an organizational meeting no later than August 31, 2000, at which time the Committee may adopt rules governing its operation and elect other officers to serve the Committee.  The presence of seven members of the Committee shall constitute a quorum.

C.  Appointed members shall serve at the pleasure of the appointing authority.

D.  Nonlegislative members of the Committee shall be reimbursed by the appointing authority for travel expenses incurred in the performance of their duties pursuant to the State Travel Reimbursement Act.

E.  Legislative members of the Committee shall be reimbursed by their appointing authorities for necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of Title 74 of the Oklahoma Statutes.

Added by Laws 2000, c. 296, § 3, emerg. eff. June 5, 2000.  Amended by Laws 2001, c. 33, § 162, eff. July 1, 2001.



Title 71. — Securities

OKLAHOMA STATUTES

TITLE 71.

SECURITIES

_________

§71-1.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-1-101.  Short title.

This act shall be known and may be cited as the "Oklahoma Uniform Securities Act of 2004".

Added by Laws 2003, c. 347, § 1, eff. July 1, 2004.

§71-1-102.  Definitions.

In this act, unless the context otherwise requires:

1.  "Administrator" means the securities Administrator appointed by the Oklahoma Securities Commission;

2.  "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities.  A partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term.  The term does not include an individual excluded by rule adopted or order issued under this act;

3.  "Bank" means:

a. a banking institution organized under the laws of the United States,

b. a member bank of the Federal Reserve System,

c. any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this act, and

d. a receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph a, b or c of this paragraph;

4.  "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account.  The term does not include:

a. an agent,

b. an issuer,

c. a bank or savings institution if its activities as a broker-dealer are limited to those specified in subsections 3(a)(4)(B)(i) through (vi), (viii) through (x), and (xi) if limited to unsolicited transactions; 3(a)(5)(B); and 3(a)(5)(C) of the Securities Exchange Act of 1934 (15 U.S.C. Sections 78c(a)(4) and (5)) or a bank that satisfies the conditions described in subsection 3(a)(4)(E) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78c(a)(4)),

d. an international banking institution, or

e. a person excluded by rule adopted or order issued under this act;

5.  "Commission" means the Oklahoma Securities Commission;

6.  "Department" means the Oklahoma Department of Securities;

7.  "Depository institution" means:

a. a bank, or

b. a savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law.  The term does not include:

(1) an insurance company or other organization primarily engaged in the business of insurance,

(2) a Morris Plan bank, or

(3) an industrial loan company;

8.  "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940;

9.  "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)) or rules or regulations adopted pursuant to that provision;

10.  "Filing" means the receipt under this act of a record by the Administrator or a designee of the Administrator;

11.  "Fraud," "deceit," and "defraud" are not limited to common law deceit;

12.  "Guaranteed" means guaranteed as to payment of all principal and all interest;

13.  "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

a. a depository institution or international banking institution,

b. an insurance company,

c. a separate account of an insurance company,

d. an investment company as defined in the Investment Company Act of 1940,

e. a broker-dealer registered under the Securities Exchange Act of 1934,

f. an employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of Ten Million Dollars ($10,000,000.00) or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company,

g. a plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of Ten Million Dollars ($10,000,000.00) or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company,

h. a trust, if it has total assets in excess of Ten Million Dollars ($10,000,000.00), its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph f or g of this paragraph, regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans,

i. an organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of Ten Million Dollars ($10,000,000.00),

j. a small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. Section 681(c)) with total assets in excess of Ten Million Dollars ($10,000,000.00),

k. a private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(22)) with total assets in excess of Ten Million Dollars ($10,000,000.00),

l. a federal covered investment adviser acting for its own account,

m. a "qualified institutional buyer" as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(i)(H), adopted under the Securities Act of 1933 (17 C.F.R. 230.144A),

n. a "major U.S. institutional investor" as defined in Rule 15a-6(b)(4)(i) adopted under the Securities Exchange Act of 1934 (17 C.F.R. 240.15a-6),

o. any other person, other than an individual, of institutional character with total assets in excess of Ten Million Dollars ($10,000,000.00) not organized for the specific purpose of evading this act, or

p. any other person specified by rule adopted or order issued under this act;

14.  "Insurance company" means a company organized as an insurer whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and that are subject to supervision by the insurance commissioner or a similar official or agency of a state;

15.  "Insured" means insured as to payment of all principal and all interest;

16.  "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933;

17.  "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities.  The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation.  The term does not include:

a. an investment adviser representative,

b. a lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession,

c. a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice,

d. a publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation,

e. a depository institution, or

f. any other person excluded by rule adopted or order issued under this act;

18.  "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing.  The term does not include an individual who:

a. performs only clerical or ministerial acts,

b. is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services, or

c. is excluded by rule adopted or order issued under this act;

19.  "Issuer" means a person that issues or proposes to issue a security, subject to the following:

a. the issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued,

b. the issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property or equipment is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate,

c. the issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale;

20.  "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer;

21.  "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value.  The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(d));

22.  "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government, governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity;

23.  "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

a. an office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients, or

b. any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients;

24.  "Predecessor act" means the act repealed by Section 53 of this act;

25.  "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price;

26.  "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser;

27.  "Promoter" includes:

a. a person who, acting alone or in concert with one or more persons, takes the entrepreneurial initiative in founding or organizing the business or enterprise of an issuer,

b. an officer or director owning securities of an issuer or a person who owns, beneficially or of record, ten percent (10%) or more of a class of securities of the issuer if the officer, director, or person acquires any of those securities in a transaction within three (3) years before the filing by the issuer of a registration statement under this act and the transaction is not an arms-length transaction, or

c. a member of the immediate family of a person within subparagraph a or b of this paragraph if the family member receives securities of the issuer from that person in a transaction within three (3) years before the filing by the issuer of a registration statement under this act and the transaction is not an arms-length transaction.

For purposes of this subsection, "immediate family" means a spouse of a person within subparagraph a or b of this paragraph, an emancipated child residing in such person's household, or an individual claimed as a dependent by such person for tax purposes;

28.  "Record" except in the phrases "of record," "official record," and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

29.  "Registration statement" means the documentation provided to the Securities and Exchange Commission or the Department in connection with the registration of securities under the Securities Act of 1933 or this title and includes any amendment thereto and any report, document, exhibit or memorandum filed as part of such statement or incorporated therein by reference;

30.  "Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.  Both terms include:

a. a security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value,

b. a gift of assessable stock involving an offer and sale, and

c. a sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security;

31.  "Securities and Exchange Commission" means the United States Securities and Exchange Commission;

32.  "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.  The term:

a. includes both a certificated and an uncertificated security,

b. does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a sum of money either in a lump sum or periodically for life or other specified period,

c. does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974,

d. includes as an "investment contract" an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor and a "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party, or other investors,

e. includes as an "investment contract," among other contracts, an interest in a limited partnership and a third party managed limited liability company and an investment in a viatical or life settlement or similar contract or agreement,

f. includes an investment of money or money's worth including goods furnished or services performed in the risk capital of a venture with the expectation of some benefit to the investor where the investor has no direct control over the investment or policy decision of the venture, and

g. does not include an interest in an oil, gas or mineral lease as part of a transaction between parties, each of whom is engaged in the business of exploring for or producing oil and gas or other valuable minerals as an ongoing business or the execution of oil and gas leases by land, mineral and royalty owners in favor of a party or parties engaged in the business of exploring for or producing oil and gas or other valuable minerals;

33.  "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934;

34.  "Sign" means, with present intent to authenticate or adopt a record:

a. to execute or adopt a tangible symbol, or

b. to attach or logically associate with the record an electronic symbol, sound, or process;

35.  "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States; and

36.  "Underwriter" means any person who has purchased from an issuer or from any other person with a view to, or offers or sells for an issuer or for any other person in connection with, the distribution of any security, or participates or has a direct or indirect participation in any such undertaking, or participates or has a participation in the direct or indirect underwriting of any such undertaking.  "Underwriter" does not include a person whose interest is limited to a commission from an underwriter or broker-dealer not in excess of the usual and customary distributor's or seller's commission.

Added by Laws 2003, c. 347, § 2, eff. July 1, 2004.

§71-1-103.  References to federal statutes.

"Securities Act of 1933" (15 U.S.C. Section 77a et seq.), "Securities Exchange Act of 1934" (15 U.S.C. Section 78a et seq.), "Public Utility Holding Company Act of 1935"(15 U.S.C. Section 79 et seq.), "Investment Company Act of 1940" (15 U.S.C. Section 80a-1 et seq.), "Investment Advisers Act of 1940" (15 U.S.C. Section 80b-1 et seq.), "Employee Retirement Income Security Act of 1974" (29 U.S.C. Section 1001 et seq.), "National Housing Act" (12 U.S.C. Section 1701 et seq.), "Commodity Exchange Act" (7 U.S.C. Section 1 et seq.), "Internal Revenue Code" (26 U.S.C. Section 1 et seq.), "Securities Investor Protection Act of 1970" (15 U.S.C. Section 78aaa et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 U.S.C. Section 661 et seq.), and "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. Section 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of enactment of this act, or as later amended.

Added by Laws 2003, c. 347, § 3, eff. July 1, 2004.

§71-1-104.  References to federal agencies.

A reference in this act to an agency or department of the United States is also a reference to a successor agency or department.

Added by Laws 2003, c. 347, § 4, eff. July 1, 2004.

§71-1-105.  Electronic records and signatures.

This Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).  This Act authorizes the filing of records and signatures, when specified by provisions of this act or by a rule adopted or order issued under this act, in a manner consistent with Section 104(a) of that act (15 U.S.C. Section 7004(a)).

Added by Laws 2003, c. 347, § 5, eff. July 1, 2004.

§71-1-201.  Exempt securities.

The following securities are exempt from the requirements of Sections 10 and 32 of this act:

1.  A security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress; or a certificate of deposit for any of the foregoing; however, notwithstanding the provisions of Section 106(c) of the Secondary Mortgage Market Enhancement Act of 1984, Public Law 98-440, any security that is offered and sold pursuant to Section 4(5) of the Securities Act of 1933 or that is a mortgage related security as that term is defined in Section 3(a)(41) of the Securities Exchange Act of 1934 shall not be exempt from Sections 10 and 32 of this act by virtue of such Secondary Mortgage Market Enhancement Act but may be exempt based upon the availability of the exemptions from registration provided for in this section;

2.  A security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

3.  A security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

a. an international banking institution,

b. a banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a),

c. a trust company or other institution that is authorized by federal or state law to exercise fiduciary powers of the type a national bank is permitted to exercise under the authority of the Comptroller of the Currency and is supervised and examined by an official or agency of a state or the United States, or

d. any other depository institution;

4.  A security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to transact insurance business in this state by the Insurance Commissioner;

5.  A security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

a. regulated in respect to its rates and charges by the United States or a state,

b. regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory, or

c. a public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

6.  A federal covered security specified in Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this act; a put or a call option contract, a warrant, or a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or the underlying security in connection with the offer, sale, or exercise of an option or other derivative security that was exempt when the option or other derivative security was written or issued; or an option or other derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78i(b));

7.  A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. Section 80a-3(c)(10)(B)); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this act limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to subparagraph b of this paragraph the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with Section 49 of this act, and the grounds for denial or suspension, and requiring an issuer:

a. to file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and providing that the exemption becomes effective if the Administrator does not disallow the exemption within the period established by the rule,

b. to file a request for exemption, or

c. to register under Section 13 of this act;

8.  A member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a not for profit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative; and

9.  An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)).

Added by Laws 2003, c. 347, § 6, eff. July 1, 2004.

§71-1-202.  Exempt transactions.

The following transactions are exempt from the requirements of Sections 10 and 32 of this act:

1.  An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

2.  A nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this act, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety (90) days, if, at the date of the transaction:

a. the issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person,

b. the security is sold at a price reasonably related to its current market price,

c. the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution, and

d. a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this act or a record filed with the Securities and Exchange Commission that is publicly available contains:

(1) a description of the business and operations of the issuer,

(2) the names of the issuer's executive officers and the names of the issuer's directors, if any,

(3) an audited balance sheet of the issuer as of a date within eighteen (18) months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization, and

(4) an audited income statement for each of the issuer's two (2) immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement, or

e. the issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System, unless the issuer of the security is a unit investment trust registered under the Investment Company Act of 1940; or the issuer of the security, including its predecessors, has been engaged in continuous business for at least three (3) years; or the issuer of the security has total assets of at least Two Million Dollars ($2,000,000.00) based on an audited balance sheet as of a date within eighteen (18) months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had the audited balance sheet, a pro forma balance sheet for the combined organization;

3.  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

4.  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d));

5.  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security that:

a. is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories, or

b. has a fixed maturity or a fixed interest or dividend, if:

(1) a default has not occurred during the current fiscal year or within the three (3) previous fiscal years or during the existence of the issuer and any predecessor if less than three (3) fiscal years, in the payment of principal, interest, or dividends on the security, and

(2) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve (12) months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

6.  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act effecting an unsolicited order or offer to purchase;

7.  A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this act;

8.  A nonissuer transaction by a federal covered investment adviser with investments under management in excess of One Hundred Million Dollars ($100,000,000.00) acting in the exercise of discretionary authority in a signed record for the account of others;

9.  A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the Administrator after a hearing;

10.  A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

11.  A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

a. the note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit,

b. a general solicitation or general advertisement of the transaction is not made, and

c. a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this act as a broker-dealer or as an agent;

12.  A transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

13.  A sale or offer to sell to:

a. an institutional investor,

b. a federal covered investment adviser, or

c. any other person exempted by rule adopted or order issued under this act;

14.  A sale or an offer to sell securities by an issuer, if the transaction is part of a single issue in which:

a. not more than twenty-five purchasers during any twelve (12) consecutive months, other than those designated in paragraph 13 of this section,

b. a general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities,

c. a commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this act or an agent registered under this act for soliciting a prospective purchaser in this state, and

d. the issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph 13 of this section, are purchasing for investment;

15.  A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if:

a. no commission or other remuneration, other than a standby commission, is paid or given, directly or indirectly, for soliciting a security holder in this state, or

b. the issuer first files a notice specifying the terms of the offer and the Administrator, by order, does not disallow the exemption within the next ten (10) full business days;

16.  A sale from or in this state to not more than thirty-two persons of a unit consisting of interests in oil, gas or mining titles or leases or any certificate of interest or participation, or conveyance in any form of an interest therein, or in payments out of production pursuant to such titles or leases, whether or not offered in conjunction with, or as an incident to, an operating agreement or other contract to drill oil or gas wells or otherwise exploit the minerals on the particular leases, whether or not the seller or any buyers are then present in this state, if:

a. the seller reasonably believes that all buyers are purchasing for investment,

b. no commission is paid or given directly or indirectly for the solicitation of any such sale excluding any commission paid or given by and between parties each of whom is engaged in the business of exploring for or producing oil and gas or other valuable minerals,

c. no public advertising or public solicitation is used in any such solicitation or sale, and

d. sales are effected only to persons the seller has reasonable cause to believe are capable of evaluating the risk of the prospective investment and able to bear the economic risk of the investment; but the Administrator, by rule or order, as to any specific transaction, may withdraw or further condition this exemption or decrease the number of sales permitted or waive the conditions in subparagraphs a, b and c of this paragraph, with or without substitution of a limitation on remuneration.

For purposes of this subsection, no units of the issuer shall be integrated; however, this exemption cannot be combined or used in conjunction with any other transactional exemption.

17.  An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if:

a. a registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 C.F.R. 230.165), and

b. no stop order of which the offeror is aware has been issued against the offeror by the Administrator or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

18.  An offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if:

a. a registration statement has been filed under this act, but is not effective,

b. a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the Administrator under this act, and

c. a stop order of which the offeror is aware has not been issued by the Administrator under this act and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

19.  A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties if:

a. the securities to be distributed are registered under the Securities Act of 1933 before the vote by security holders on the transaction, or

b. the securities to be distributed are not required to be registered under the Securities Act of 1933, written notice of the transaction and a copy of the materials, if any, by which approval of the transaction will be solicited from such security holders is given to the Administrator at least ten (10) full business days before the vote by security holders on the transaction and the Administrator does not commence a proceeding to deny the exemption within the next ten (10) full business days; however, such notice shall not be required if the sole purpose of the transaction is to change an issuer's domicile solely within the United States;

20.  A rescission offer, sale, or purchase under Section 38 of this act;

21.  An offer or sale of a security through a broker-dealer registered under this act to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this act;

22.  Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

a. directors; general partners; trustees, if the issuer is a business trust; and officers,

b. family members who acquire such securities from those persons through gifts or domestic relations orders,

c. former employees, directors, general partners, trustees, and officers if those individuals were employed by or providing services to the issuer when the securities were offered, and

d. insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty percent (50%) of their annual income from those organizations;

23.  A transaction involving:

a. a stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock,

b. an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, or

c. the solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 C.F.R. 230.162); or

24.  A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this act, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this act; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than one hundred eighty (180) days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this act, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing.  For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange.  After an administrative hearing in compliance with the Administrative Procedures Act, the Administrator, by rule adopted or order issued under this act, may revoke the designation of a securities exchange under this paragraph, if the Administrator finds that revocation is necessary or appropriate in the public interest and for the protection of investors.

Added by Laws 2003, c. 347, § 7, eff. July 1, 2004.

§71-1-203.  Additional exemptions and waivers.

A rule adopted or order issued under this act may exempt a security, transaction, or offer; a rule under this act may exempt a class of securities, transactions, or offers from any or all of the requirements of Sections 10 and 32 of this act; and an order under this act may waive, in whole or in part, any or all of the conditions for an exemption or offer under Sections 6 and 7 of this act.

Added by Laws 2003, c. 347, § 8, eff. July 1, 2004.

§71-1-204.  Denial, suspension of application, revocation, condition, or limitation of exemptions.

A.  Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this act may deny, suspend application of, condition, limit, or revoke an exemption created under subparagraph c or d of paragraph 3 of Section 6 of this act, or paragraph 7 or 8 of Section 6 of this act or Section 7 of this act or an exemption or waiver created under Section 8 of this act with respect to a specific security, transaction, or offer.  An order under this section may be issued only pursuant to the procedures in subsection D of Section 15 or Section 42 of this act and only prospectively.

B.  A person does not violate Section 10, 32 or 38 of this act by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

Added by Laws 2003, c. 347, § 9, eff. July 1, 2004.

§71-1-301.  Securities registration requirement.

It is unlawful for a person to offer or sell a security in this state unless:

1.  The security is a federal covered security;

2.  The security, transaction, or offer is exempted from registration under Sections 6 through 8 of this act; or

3.  The security is registered under this act.

Added by Laws 2003, c. 347, § 10, eff. July 1, 2004.

§71-1-302.  Notice filing.

A.  With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(2)), that is not otherwise exempt under Sections 6 through 8 of this act, the issuer shall file a notice with the Administrator prior to an offer in this state.  A separate notice shall be filed for each class of an issuer's securities offered in this state.  Each notice shall be for an indefinite amount of securities.  A notice, or renewal thereof, shall be accompanied by the filing fee set forth in Section 50 of this act.  The Administrator may, by rule or order, prescribe notice filing and renewal requirements, and the requirements for filing of reports of the dollar amount of securities sold or offered to be sold to persons located in this state.

B.  A notice filing under subsection A of this section is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission.  On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule or order under this act to be filed and by paying a renewal fee as provided in Section 50 of this act.  A previously filed consent to service of process complying with Section 49 of this act may be incorporated by reference in a renewal.  A renewed notice filing becomes effective upon the expiration of the filing being renewed.

C.  With respect to a security that is a federal covered security under Section 18(b)(4)(D) of the Securities Act of 1933(15 U.S.C. Section 77r(b)(4)(D)), a rule under this act may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with Section 49 of this act signed by the issuer not later than fifteen (15) days after the first sale of the federal covered security in this state and the payment of a fee as provided in Section 50 of this act.

D.  Except with respect to a federal covered security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)), if the Administrator finds that there is a failure to comply with a notice or fee requirement of this section, the Administrator may issue a stop order suspending the offer and sale of a federal covered security in this state.  If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the Administrator.

Added by Laws 2003, c. 347, § 11, eff. July 1, 2004.

§71-1-303.  Securities registration by coordination.

A.  A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

B.  A registration statement under this section must contain or be accompanied by the following records in addition to the information specified in Section 14 of this act and a consent to service of process complying with Section 49 of this act:

1.  A copy of the latest form of prospectus filed under the Securities Act of 1933;

2.  A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this act;

3.  Copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the Administrator; and

4.  An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission and in any event not later than the first business day after the day the amendment is forwarded to or filed with the Securities and Exchange Commission, whichever first occurs.

C.  A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

1.  A stop order under subsection D of this section or Section 15 of this act or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under Section 15 of this act; and

2.  The registration statement has been on file for at least twenty (20) days or a shorter period provided by rule adopted or order issued under this act.

D.  The registrant shall promptly notify the Administrator in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment.  If the notice is not timely received, the Administrator may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section.  The Administrator shall promptly notify the registrant of the order by telegram, telephone, or electronic means and promptly confirm this notice by a record.  If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

E.  If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the Administrator, the registration statement is automatically effective under this act when all the conditions are satisfied or waived.  If the registrant notifies the Administrator of the date when the federal registration statement is expected to become effective, the Administrator shall promptly notify the registrant by telegram, telephone, or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the Administrator intends the institution of a proceeding under Section 15 of this act.  The notice by the Administrator does not preclude the institution of such a proceeding.

Added by Laws 2003, c. 347, § 12, eff. July 1, 2004.

§71-1-304.  Securities registration by qualification.

A.  A security may be registered by qualification under this section.

B.  A registration statement under this section must contain the information or records specified in Section 14 of this act, a consent to service of process complying with Section 49 of this act, and the following information or records:

1.  With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

2.  With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five (5) years; the amount of securities of the issuer held by the person as of the 30th day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three (3) years or proposed to be effected;

3.  With respect to persons covered by paragraph 2 of this subsection, the aggregate sum of the remuneration paid to those persons during the previous twelve (12) months and estimated to be paid during the next twelve (12) months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer;

4.  With respect to a person owning of record or owning beneficially, if known, ten percent (10%) or more of the outstanding shares of any class of equity security of the issuer, the information or records specified in paragraph 2 of this subsection other than the person's occupation;

5.  With respect to a promoter, if the issuer was organized within the previous three (3) years, the information or records specified in paragraph 2 of this subsection, any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

6.  With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three (3) years or proposed to be effected; and a statement of the reasons for making the offering;

7.  The capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two (2) years or is obligated to issue its securities;

8.  The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

9.  The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

10.  A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph 2, 4, 5, 6 or 8 of this subsection and by any person that holds or will hold ten percent (10%) or more in the aggregate of those options;

11.  The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two (2) years, and a copy of the contract;

12.  A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

13.  A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with subparagraph b of paragraph 18 of Section 7 of this act;

14.  A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

15.  A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

16.  A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

17.  A balance sheet of the issuer as of a date within four (4) months before the filing of the registration statement; a statement of income and changes in financial position for each of the three (3) fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three (3) years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

18.  Any additional information or records required by rule adopted or order issued under this act.

C.  A registration statement under this section becomes effective thirty (30) days, or any shorter period provided by rule adopted or order issued under this act, after the date the registration statement or the last amendment other than a price amendment is filed, if:

1.  A stop order is not in effect and a proceeding is not pending under Section 15 of this act;

2.  The Administrator has not issued an order under Section 15 of this act postponing effectiveness; and

3.  The applicant or registrant has not requested that effectiveness be delayed.

D.  The Administrator may delay effectiveness once for not more than ninety (90) days if the Administrator determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination.  The Administrator may also delay effectiveness for a further period of not more than thirty (30) days if the Administrator determines that the delay is necessary or appropriate.

E.  A rule adopted or order issued under this act may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection B of this section be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

1.  The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

2.  The confirmation of a sale made by or for the account of the person;

3.  Payment pursuant to such a sale; or

4.  Delivery of the security pursuant to such a sale.

Added by Laws 2003, c. 347, § 13, eff. July 1, 2004.

§71-1-305.  Registration filings.

A.  A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this act.

B.  A person filing a registration statement shall pay the filing fee set forth in Section 50 of this act.  If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under Section 15 of this act, the Administrator shall retain the fee.

C.  A registration statement filed under Section 12 or 13 of this act must specify:

1.  The amount of securities to be offered in this state;

2.  The states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

3.  Any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or a court.

D.  A record filed under this act or the predecessor act within five (5) years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

E.  In the case of a nonissuer distribution, information or a record may not be required under subsection I of this section  or Section 13 of this act, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

F.  A rule adopted or order issued under this act may require as a condition of registration that a security issued within the previous five (5) years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere.  The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this act, but the Administrator may not reject a depository institution solely because of its location in another state.

G.  A rule adopted or order issued under this act may require as a condition of registration that a security registered under this act be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this act or preserved for a period specified by the rule or order, which may not be longer than five (5) years.

H.  Except while a stop order is in effect under Section 15 of this act, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this act during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution.  For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this act are considered to be registered while the registration statement is effective.  If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date.  A registration statement may be withdrawn only with the approval of the Administrator.

I.  While a registration statement is effective, the person that filed the registration statement shall file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

J.  A registration statement may be amended after its effective date.  The posteffective amendment becomes effective when the Administrator so orders.  If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee as provided in Section 50 of this act.  A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

K.  The records of an issuer registered or required to be registered under this act are subject to such reasonable periodic, special, or other audits or inspections by a representative of the Administrator, within or without this state, as the Administrator considers necessary or appropriate in the public interest and for the protection of investors.  An audit or inspection may be made at any time and without prior notice.  The Administrator may copy, and remove for audit or inspection copies of, all records the Administrator reasonably considers necessary or appropriate to conduct the audit or inspection.  The Administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

Added by Laws 2003, c. 347, § 14, eff. July 1, 2004.

§71-1-306.  Denial, suspension, or revocation of effectiveness of registration statement.

A.  The Administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the Administrator finds that the order is in the public interest and that:

1.  The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under subsection J of Section 14 of this act as of its effective date, or a report under subsection I of Section 14 of this act, is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

2.  This act or a rule adopted or order issued under this act or a condition imposed under this act has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function, a promoter of the issuer, or a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;

3.  The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this act applicable to the offering, but the Administrator may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the Administrator may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

4.  The issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

5.  With respect to a security sought to be registered under Section 12 of this act, there has been a failure to comply with the undertaking required by paragraph 4 of subsection B of Section 12 of this act;

6.  The applicant or registrant has not paid the filing fee, but the Administrator shall void the order if the deficiency is corrected; or

7.  The offering:

a. will work or tend to work a fraud upon purchasers or would so operate, or

b. has been or would be made or is being made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation; promoters' profits or participation; or unreasonable amounts or kinds of options, profits, compensation, or remuneration paid directly or indirectly to any officer, director, employee, contractor or agent.

B.  To the extent practicable, the Administrator by rule adopted or order issued under this act shall publish standards that provide notice of conduct that violates paragraph 7 of subsection A of this section.

C.  The Administrator may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the Administrator when the registration statement became effective unless the proceeding is instituted within thirty (30) days after the registration statement became effective.

D.  The Administrator may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding.  Upon the issuance of the order, the Administrator shall promptly notify each person specified in subsection E of this section that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within fifteen (15) days after the receipt of a request in a record from the person the matter will be scheduled for a hearing and such hearing shall be commenced within fifteen (15) days of the matter being set for hearing.  If a hearing is not requested and none is ordered by the Administrator, within thirty (30) days after the date of service of the order, the order becomes final.  If a hearing is requested or ordered, the Administrator, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

E.  Unless the right to notice and hearing is waived, a stop order may not be issued under this section without:

1.  Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

2.  An opportunity for hearing; and

3.  Findings of fact and conclusions of law in a record in accordance with the Administrative Procedures Act.

F.  The Administrator may modify or vacate a stop order issued under this section if the Administrator finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

Added by Laws 2003, c. 347, § 15, eff. July 1, 2004.

§71-1-307.  Waiver or modification.

The Administrator may waive or modify, in whole or in part, any or all of the requirements of Sections 11, 12, and subsection B of Section 13 of this act or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to subsection I of Section 14 of this act.

Added by Laws 2003, c. 347, § 16, eff. July 1, 2004.

§71-1-308.  Investment certificate issuers - Registration requirements.

A.  In addition to all other applicable registration provisions specified in this act, investment certificate issuers are subject to the provisions of this section.  As used in this section:

1.  "Investment certificate" means thrift certificates, certificates of deposit, savings obligations and similar certificates or obligations issued and sold by an investment certificate issuer as defined in paragraph 2 of this subsection; and

2.  "Investment certificate issuer" means any financial institution or person, other than a federally or state chartered bank, bank holding company, trust company or savings and loan association, or any credit union, which accepts investor funds or deposits in exchange for the issuance of investment certificates; provided, however, the term "investment certificate issuer" shall not include a financial institution or person which, as of November 1, 1985, issued only the following securities:

a. investment certificates exempt under the provisions of Sections 6 through 8 of this act,

b. investment certificates registered by coordination under Section 12 of this act, or

c. any other security as to which the Administrator, by rule or order, finds that registration is not necessary or appropriate for the protection of investors.

Nothing contained in this act shall be construed as precluding an investment certificate issuer from qualifying for and relying upon any of the exemptions from the provisions of Sections 10 and 32 of this act as contained in Sections 6 through 8 of this act.

B.  In addition to other powers conferred by this act, the Administrator shall have power to require an investment certificate issuer to:

1.  Cause its books and records to be made available at its offices and to provide to the Department a trial balance within five (5) days of the commencement of any examination.  The books and records shall be audited at least once each year by an independent certified public accountant in accordance with generally accepted auditing standards, and the report thereof, including financial statements prepared in accordance with generally accepted accounting principles, furnished to the Administrator in such form as he or she may require;

2.  Observe methods and standards, including classification standards of loans, which the Administrator may prescribe by rule adopted and promulgated pursuant to the Administrative Procedures Act for determining the value of various types of assets;

3.  Maintain its accounting systems and procedures in accordance with such regulations as adopted and promulgated by the Administrator pursuant to the Administrative Procedures Act; provided, the accounting system required shall have due regard to the size of the investment certificate issuer;

4.  Charge off the whole or any part of an asset, the value of which, at the time of the Administrator's action, has deteriorated for reasons set forth by the Administrator by rule adopted and promulgated pursuant to the Administrative Procedures Act; and

5.  Write down an asset to market value as prescribed by the Administrator by rule adopted and promulgated pursuant to the Administrative Procedures Act.

C.  Every investment certificate issuer shall obtain from the Administrator a written acknowledgment, issued in accordance with procedures adopted and promulgated pursuant to the Administrative Procedures Act, that the investment certificate issuer engages in the business of accepting investor funds or deposits in exchange for the issuance of investment certificates.  Any investment certificate issuer who obtains such an acknowledgment shall be subject to this section and shall possess all the rights, powers and privileges and shall be subject to all of the duties, restrictions and limitations contained herein.  No company or person who fails to obtain such acknowledgment within ninety (90) days of the effective date of the adoption by the Administrator of procedures governing the issuance of a written acknowledgment shall possess or exercise, unless expressly given and possessed or exercised under other laws, any of the benefits, rights, powers or privileges which are herein conferred on investment certificate issuers.  Any company or person who fails to obtain a written acknowledgment as described herein may not engage in the business of issuing investment certificates.

D.  Any officer, director or employee of an investment certificate issuer found by the Administrator to be dishonest, reckless, unfit to participate in the conduct of the affairs of the institution, or practicing a continuing disregard or violation of laws, rules, regulations or orders which are likely to cause substantial loss to the company or likely to seriously weaken the condition of the company shall be removed immediately from office by the board of directors of the investment certificate issuer of which he or she is an officer, director or employee, on the written order of the Administrator; provided, that the investment certificate issuer or officer, employee, or director may within ten (10) days file a notice of protest for the removal with the Commission, and as soon as possible thereafter, the Commission will review the order of the Administrator and make findings as it deems proper, and that, pending said time, the officer, employee or director shall not perform any of the duties of his office.

E.  An investment certificate issuer shall not, without the consent of the Administrator:

1.  Make a loan to any of its stockholders owning twenty-five percent (25%) or more of the stock of the investment certificate issuer, or its officers or directors;

2.  Make a loan to any employee in excess of Ten Thousand Dollars ($10,000.00); or

3.  Make a loan to or other investment in or purchase any asset from any company in which any of its officers, directors or stockholders may have any direct or indirect interest, unless made in an arm's length transaction.

F.  An investment certificate issuer shall not, without the consent of the Administrator:

1.  Lend money in excess of ten percent (10%) of its shareholders' equity to any person, association, partnership or corporation liable for such obligations; provided, however, that this limitation does not apply to the purchase of investment securities; or

2.  Engage in, or acquire any interest in, any business prohibited to a bank chartered under the laws of this state.

G.  The shareholders' equity of an investment certificate issuer shall not be less than ten percent (10%) of the investment certificates outstanding.  Provided, an investment certificate issuer lawfully incorporated and operating in this state on or before November 1, 1985, with less than the above specified shareholders' equity shall, at the beginning of each fiscal year thereafter, increase its shareholders' equity by a minimum of one-fourth (1/4) the difference between its shareholders' equity on November 1, 1985, and the above specified amount until such time as its shareholders' equity equals or exceeds the amount specified above.  For purposes of computing the shareholders' equity, the reserve against bad debts shall be included.

H.  Every investment certificate issuer shall maintain a reserve against bad debts in an amount required by the Administrator by rule adopted and promulgated pursuant to the Administrative Procedures Act, but in no event shall the reserve against bad debts be less than two percent (2%) of total loans outstanding.

I.  If the Administrator finds the capital of an investment certificate issuer to be impaired according to the standard set forth in subsection G of this section, the Administrator may:

1.  Give notice of the impairment to the directors and shareholders of the investment certificate issuer and levy an assessment in a designated amount upon the holders of record of the investment certificate issuer's stock to remedy an impairment of capital.  Upon receipt of an order to levy an assessment, the directors shall cause to be sent to all holders of stock, at their addresses as listed on the books of the investment certificate issuer, a notice of the amount of the assessment and a copy of this subsection.  If an assessment is not paid within ninety (90) days after the order is mailed, the Administrator, at his or her discretion, may offer the shares of the defaulting stockholders for sale at public auction at a price which shall not be less than the amount of the assessment and the cost of the sale; or

2.  Apply to the district court of any county where the assets of the investment certificate issuer are located for an order appointing a conservator of, and directing him to rehabilitate, the investment certificate issuer.  If all reasonable efforts to rehabilitate the investment certificate issuer fail, the Administrator may apply to the court for an order directing the appointment of a liquidator to dissolve any such issuer and liquidate its assets.  All rights and interests of the stockholders in the stock, property and assets of such investment certificate issuer are thereby terminated except the rights of stockholders to the proceeds of liquidation, if any, after all other valid claims, including interest, against the assets of the investment certificate issuer and the proceeds of liquidation have been satisfied.  The conservator or liquidator appointed under this subsection shall meet qualifications established by the Administrator by rule adopted and promulgated pursuant to the Administrative Procedures Act.

J.  Whenever the capital or reserve of any investment certificate issuer shall be impaired according to the standards set forth in subsections G and H of this section, the investment certificate issuer shall make no new loans, renew any investment certificates or sell new investment certificates without the consent of the Administrator.

K.  1.  It shall be unlawful for any investment certificate issuer to issue investment certificates when insolvent.

2.  Every officer, director, principal stockholder, or every other person who materially participates or aids in the issuance of an investment certificate in violation of this subsection, or who directly or indirectly controls any such person, shall be jointly and severally liable, unless the officer, director, principal stockholder, or any other person who so participates, aids or controls, sustains the burden of proof that the person did not know, and could not have known, of the existence of the facts by reason of which liability is alleged to exist.  There shall be contribution as in cases of contract among the persons so liable.

3.  The rights and remedies provided for in this subsection are in addition to any other rights or remedies provided for in Title 71 of the Oklahoma Statutes, or that may exist at law or in equity.

L.  The Administrator may as often as he or she deems it prudent and necessary for the protection of the public, make or cause to be made examinations of the books, records, papers, assets and liabilities of every kind and character owned by, or relating to, every investment certificate issuer.

M.  Every investment certificate issuer shall make and file with the Administrator reports at such times and in such form as the Administrator may prescribe by rule or order.  The reports shall be verified by the oath of either the president, the vice-president, or the secretary and attested by the signature of two or more of the directors.  Each report shall exhibit in detail, as may be required by the Administrator, the resources and liabilities of the investment certificate issuer at the close of business on the day to be specified by the Administrator.

N.  Every investment certificate issuer whose investor funds or deposits are not insured by an agency of the government shall disclose on the face of each investment certificate in ten-point type the following:

"This certificate is not insured by the Federal Deposit Insurance Corporation or any other agency of the government."

Added by Laws 2003, c. 347, § 17, eff. July 1, 2004.

§71-1-401.  Broker-dealer registration requirement and exemptions.

A.  It is unlawful for a person to transact business in this state as a broker-dealer, unless the person is registered under this act as a broker-dealer or is exempt from registration as a broker-dealer under subsection B or D of this section.

B.  The following persons are exempt from the registration requirement of subsection A of this section:

1.  A broker-dealer without a place of business in this state if its only transactions effected in this state are with:

a. the issuer of the securities involved in the transactions,

b. a broker-dealer registered under this act or a broker-dealer not required to be registered as a broker-dealer under this act,

c. an institutional investor,

d. a nonaffiliated federal covered investment adviser with investments under management in excess of One Hundred Million Dollars ($100,000,000.00) acting for the account of others pursuant to discretionary authority in a signed record,

e. a bona fide preexisting customer whose principal place of residence is not in this state and the person is registered as a broker-dealer under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence,

f. a bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(1) the broker-dealer is registered under the Securities Exchange Act of 1934 or the broker-dealer is not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence, and

(2) within forty-five (45) days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than seventy-five (75) days after the date on which the application is filed, or, if earlier, the date on which the Administrator notifies the person that the Administrator has denied the application for registration or has stayed the pendency of the application for cause,

g. not more than three customers in this state during the previous twelve (12) months, in addition to those specified in subparagraphs a through f and under subparagraph h of this paragraph, if the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business, and

h. any other person exempted by rule or order under this act; and

2.  A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision.

C.  It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked under this act; or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser or a federal covered investment adviser by an order of the securities regulator of a state, the Securities and Exchange Commission, or a self-regulatory organization.  A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar.  Upon request from a broker-dealer or issuer and for good cause shown, an order under this act may modify or waive the prohibitions of this subsection.

D.  A rule adopted or order issued under this act may permit:

1.  A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

a. an individual from Canada or other foreign jurisdiction that is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States,

b. an individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction, or

c. an individual who is resident in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction, and

2.  An agent who represents a broker-dealer, that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of any securities in this state as permitted for a broker-dealer described in paragraph 1 of this subsection.

Added by Laws 2003, c. 347, § 18, eff. July 1, 2004.

§71-1-402.  Agent registration requirement and exemptions.

A.  It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this act as an agent or is exempt from registration as an agent under subsection B of this section.

B.  The following individuals are exempt from the registration requirement of subsection A of this section:

1.  An individual who represents a broker-dealer in effecting transactions in this state limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)(2));

2.  An individual who represents a broker-dealer that is exempt under subsection B or D of Section 18 of this act;

3.  An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries to existing employees, partners, members or directors of the issuer or the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

4.  An individual who represents an issuer and who effects transactions in the issuer's securities exempted by Section 7 of this act, other than paragraphs 11 and 14 of Section 7 of this act;

5.  An individual who represents an issuer who effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(3) or 77r(b)(4)(D)) is not exempt if  the individual is compensated in connection with the agent's participation by the payment of commissions or other  remuneration based, directly or indirectly, on transactions in those securities;

6.  An individual who represents a broker-dealer registered in this state under subsection A of Section 18 of this act or exempt under subsection B of Section 18 of this act in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of One Hundred Million Dollars ($100,000,000.00) acting for the account of others pursuant to discretionary authority in a signed record;

7.  An individual who represents an issuer in connection with the purchase of the issuer's own securities;

8.  An individual who represents an issuer and who restricts participation to performing ministerial or clerical work; or

9.  Any other individual exempted by rule adopted or order issued under this act.

C.  The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this act or an issuer that is offering, selling or purchasing its securities in this state.

D.  It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection A of this section or exempt from registration under subsection B of this section.

E.  Unless prohibited by rule adopted or order issued under this act, an individual may act as an agent for more than one broker-dealer or more than one issuer at a time.

F.  It is unlawful for an individual acting as an agent, directly or indirectly, to conduct business in this state on behalf of a broker-dealer or issuer if the registration of the individual as an agent is suspended or revoked under this act; or the individual is barred from employment or association with a broker-dealer by an order under this act, the Securities and Exchange Commission, or a self-regulatory organization; or the individual is subject to an order of a court of competent jurisdiction temporarily, preliminarily or permanently enjoining such individual from conducting business in this state on behalf of a broker-dealer or issuer.

Added by Laws 2003, c. 347, § 19, eff. July 1, 2004.

§71-1-403.  Investment adviser registration requirement and exemptions.

A.  It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this act as an investment adviser or is exempt from registration as an investment adviser under subsection B of this section.

B.  The following persons are exempt from the registration requirement of subsection A of this section:

1.  A federal covered investment adviser;

2.  A person without a place of business in this state that is registered under the securities act of the state in which that person has its principal place of business if its only clients in this state are:

a. federal covered investment advisers, investment advisers registered under this act, or broker-dealers registered under this act,

b. institutional investors,

c. bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence, or

d. any other client exempted by rule adopted or order issued under this act;

3.  A person without a place of business in this state if the person has had, during the preceding twelve (12) months, not more than five clients that are residents of this state in addition to those specified under paragraph 2 of this subsection; or

4.  Any other person exempted by rule adopted or order issued under this act.

C.  It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked under this act, or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this act, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar.  Upon request from the investment adviser and for good cause, the Administrator, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

D.  It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this act as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under subsection A of Section 21 of this act or is exempt from registration under subsection B of Section 21 of this act.

E.  The exemption from registration provided by subparagraph b of paragraph 2 of subsection B of this section shall not be available to any person who acts as an investment adviser to the state, any county, municipality or school district of this state, or any other political subdivision of this state; any agency or corporate or other instrumentality of any such entity; or any pension fund for the benefit of employees of any such entity.

Added by Laws 2003, c. 347, § 20, eff. July 1, 2004.

§71-1-404.  Investment adviser representative registration requirement and exemptions.

A.  It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this act as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection B of this section.

B.  The following individuals are exempt from the registration requirement of subsection A of this section:

1.  An individual who is employed by or associated with an investment adviser that is exempt from registration under subsection B of Section 20 of this act unless the individual has a place of business in this state or is not a "supervised person" as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); and

2.  Any other individual exempted by rule adopted or order issued under this act.

C.  The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this act or a federal covered investment adviser that has made or is required to make a notice filing under Section 22 of this act.

D.  An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser at a time unless a rule adopted or order issued under this act prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

E.  It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked; or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this act, the Securities and Exchange Commission, or a self-regulatory organization; or the individual is subject to an order of a court of competent jurisdiction temporarily, preliminarily or permanently enjoining such individual from conducting business in this state on behalf of an investment adviser or a federal covered investment adviser.  Upon request from a federal covered investment adviser and for good cause, the Administrator, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

F.  An investment adviser registered under this act, a federal covered investment adviser that has filed a notice under Section 22 of this act, or a broker-dealer registered under this act is not required to employ or associate with an individual as an investment adviser representative for the referral of investment advisory clients so long as any compensation paid by such persons for such referral is paid to an investment adviser registered under this act, a federal covered investment adviser who has filed a notice under Section 22 of this act, or a broker-dealer registered under this act with which the individual is employed or associated as an investment adviser representative.

Added by Laws 2003, c. 347, § 21, eff. July 1, 2004.

§71-1-405.  Federal covered investment adviser registration requirement and exemptions.

A.  Except with respect to a federal covered investment adviser described in subsection B of this section, it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection C of this section.

B.  The following federal covered investment advisers are not required to comply with subsection C of this section:

1.  A federal covered investment adviser without a place of business in this state if its only clients in this state are:

a. federal covered investment advisers, investment advisers registered under this act, and broker-dealers registered under this act,

b. institutional investors,

c. bona fide preexisting clients whose principal places of residence are not in this state, or

d. other clients specified by rule adopted or order issued under this act;

2.  A federal covered investment adviser without a place of business in this state if the person has had, during the preceding twelve (12) months, not more than five clients that are residents in this state in addition to those specified under paragraph 1 of this subsection; and

3.  Any other person excluded by rule adopted or order issued under this act.

C.  A person acting as a federal covered investment adviser, not excluded under subsection B of this section, shall file a notice containing a consent to service of process complying with Section 49 of this act, such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule or order under this act, and the fee specified in Section 50 of this act.

D.  The notice under subsection C of this section becomes effective upon its filing and expires at midnight on December 31 each year.

Added by Laws 2003, c. 347, § 22, eff. July 1, 2004.

§71-1-406.  Registration application - Time of becoming effective.

A.  A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application that contains:

1.  The information required for the filing of a uniform application, a consent to service of process complying with Section 49 of this act, the fee specified in Section 50 of this act and any reasonable fees charged by the designee of the Administrator for processing the filing; and

2.  Upon request by the Administrator, any other financial or other information that the Administrator determines is appropriate.

B.  If the information contained in an application that is filed under subsection A of this section is or becomes inaccurate or incomplete in any material respect, the registrant shall promptly file a correcting amendment.

C.  If an order is not in effect and a proceeding is not pending under Section 28 of this act, registration becomes effective at noon on the 45th day after a completed application is filed unless the registration is denied.  A rule adopted or order issued under this act may set an earlier effective date or may defer the effective date until noon on the 45th day after the filing of any amendment completing the application.

D.  A registration is effective until midnight on December 31 of the year for which the application for registration is filed.  Unless an order is in effect under Section 28 of this act, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this act, by paying the fee specified in Section 50 of this act, and by paying costs charged by the designee of the Administrator for processing the filings.

E.  A rule adopted or order issued under this act may impose such other conditions not inconsistent with the National Securities Markets Improvement Act of 1996.  An order issued under this act may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

Added by Laws 2003, c. 347, § 23, eff. July 1, 2004.

§71-1-407.  Succession and change in registration of broker-dealer or investment adviser.

A.  A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to Section 18 or 20 of this act, or a notice pursuant to Section 22 of this act, for the unexpired portion of the current registration or notice filing.

B.  A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management.  The amendment becomes effective when filed or upon a date designated by the registrant in its filing.  The new organization is a successor to the original registrant for the purposes of this act.  If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration.  Any predecessor registered under this act shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five (45) days after filing its amendment to effect succession.

C.  A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration.  The amendment becomes effective when filed or upon a date designated by the registrant.

D.  A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this act.

Added by Laws 2003, c. 347, § 24, eff. July 1, 2004.

§71-1-408.  Termination of employment or association of agent and investment adviser representative - Transfer of employment or association.

A.  If an agent registered under this act terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination.  If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

B.  If an agent registered under this act terminates employment by or association with a broker-dealer registered under this act and begins employment by or association with another broker-dealer registered under this act; or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser registered under this act; or a federal covered investment adviser that has filed a notice under Section 22 of this act, and begins employment by or association with another investment adviser registered under this act or a federal covered investment adviser that has filed a notice under Section 22 of this act; then upon the filing by or on behalf of the registrant, within thirty (30) days after the termination, of an application for registration that complies with the requirement of subsection A of Section 23 of this act, and payment of the filing fee required under Section 50 of this act, the registration of the agent or investment adviser representative, is:

1.  Immediately effective as of the date of the completed filing if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous twelve (12) months; or

2.  Temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding twelve (12) months.

C.  The Administrator may withdraw the temporary registration if there are or were grounds for discipline under Section 28 of this act and the Administrator does so within thirty (30) days after the filing of the application.  If the Administrator does not withdraw the temporary registration within the 30 day period, registration becomes automatically effective on the 31st day after filing.

D.  The Administrator may prevent the effectiveness of a transfer of an agent or investment adviser representative under paragraph 1 or 2 of subsection B of this section based on the public interest and the protection of investors.

E.  If the Administrator determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this act may require the registration be canceled or terminated or the application denied.  The Administrator may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

Added by Laws 2003, c. 347, § 25, eff. July 1, 2004.

§71-1-409.  Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.

Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective sixty (60) days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this act unless a revocation or suspension proceeding is pending when the application is filed.  If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this act.  The Administrator may institute a revocation or suspension proceeding under Section 28 of this act within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending when the application is filed.

Added by Laws 2003, c. 347, § 26, eff. July 1, 2004.

§71-1-410.  Postregistration requirements.

A.  Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-18a), a rule adopted or order issued under this act may establish minimum financial requirements for broker-dealers registered or required to be registered under this act and investment advisers registered or required to be registered under this act.

B.  Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940  (15 U.S.C. Section 80b-18a), a broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall file such financial reports as are required by a rule adopted or order issued under this act.  If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

C.  Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-18a):

1.  A broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records as required by rule adopted or order issued under this act;

2.  Broker-dealer records required to be maintained under paragraph 1 of this subsection may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78q(a)) if they are readily accessible to the Administrator; and

3.  Investment adviser records required to be maintained under paragraph 1 of this subsection may be maintained in any form of data storage required by rule adopted or order issued under this act.

D.  The records of a broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act are subject to such reasonable periodic, special, or other audits or inspections by a representative of the Administrator, within or without this state, as the Administrator considers necessary or appropriate in the public interest and for the protection of investors.  An audit or inspection may be made at any time and without prior notice.  The Administrator may copy, and remove for audit or inspection copies of, all records the Administrator reasonably considers necessary or appropriate to conduct the audit or inspection.  The Administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

E.  Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-18a), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or federal covered investment adviser.  A rule adopted or order issued under this act may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

F.  With respect to an investment adviser registered or required to be registered under this act, a rule adopted or order issued under this act may require that information be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

G.  A rule adopted or order issued under this act may require any individual registered under Section 19 or 21 of this act to participate in a continuing education program which is approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this act may require continuing education for an individual registered under Section 21 of this act.

Added by Laws 2003, c. 347, § 27, eff. July 1, 2004.

§71-1-411.  Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration.

A.  If the Administrator finds that the order is in the public interest and subsection D of this section authorizes the action, an order issued under this act may deny an application, or may condition or limit registration:

1.  Of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative; and

2.  If the applicant is a broker-dealer or investment adviser, any partner, officer, or director, any person having a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser.

B.  If the Administrator finds that the order issued is in the public interest and subsection D of this section authorizes the action an order issued under this act may revoke, suspend, condition, or limit the registration of a registrant and if the registrant is a broker-dealer or investment adviser, any partner, officer, or director, any person having a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser.  However, the Administrator:

1.  May not institute a revocation or suspension proceeding under this subsection based on an order issued by another state that is reported to the Administrator or designee later than one year after the date of the order on which it is based; and

2.  Under subparagraphs a and b of paragraph 5 of subsection D of this section may not issue an order on the basis of an order under the state securities act of another state unless the other order was based on conduct for which subsection D of this section would authorize the action had the conduct occurred in this state.

C.  If the Administrator finds that the order is in the public interest and paragraphs 1 through 6, 8, 9, 10, 12 or 13 of subsection D of this section authorizes the action, an order under this act may censure, impose a bar, impose a civil penalty in an amount not to exceed a maximum of Five Thousand Dollars ($5,000.00) for a single violation or Two Hundred Fifty Thousand Dollars ($250,000.00) for multiple violations on a registrant, and/or recover the costs of the investigation from a registrant and if the registrant is a broker-dealer or investment adviser, from any partner, officer, or director, any person having a similar function or any person directly or indirectly controlling the broker-dealer or investment adviser.

D.  A person may be disciplined under subsections A through C of this section if the person:

1.  Has filed an application for registration in this state under this act or the predecessor act within the previous ten (10) years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

2.  Has willfully  violated or willfully failed to comply with this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous ten (10) years;

3.  Has been convicted of any felony or within the previous ten (10) years has been convicted of a misdemeanor involving a security, a commodity futures or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

4.  Is enjoined or restrained by a court of competent jurisdiction in an action instituted by the Administrator under this act or a predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

5.  Is the subject of an order, issued after notice and opportunity for hearing by:

a. the securities, depository institution, insurance or other financial services regulator of a state, or by the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative,

b. the securities regulator of a state or by the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser,

c. the Securities and Exchange Commission or by a self-regulatory organization suspending, barring, canceling or expelling the registrant from membership in a self-regulatory organization,

d. a court adjudicating a United States Postal Service fraud,

e. the insurance regulator of a state denying, suspending, or revoking the registration of an insurance agent, or

f. a depository institution regulator suspending or barring a person from the banking or depository institution business;

6.  Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Federal Trade Commission, a federal depository institution regulator, or a depository institution, insurance, or other financial services  regulator of a state that the person willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

7.  Is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the Administrator may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

8.  Refuses to allow or otherwise impedes the Administrator from conducting an audit or inspection under subsection D of Section 27 of this act or refuses access to any registrant's office to conduct an audit or inspection under subsection D of Section 27 of this act;

9.  Has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous ten (10) years;

10.  Has not paid the proper filing fee within thirty (30) days after having been notified by the Administrator of a deficiency, but the Administrator shall vacate an order under this paragraph when the deficiency is corrected;

11.  After notice and opportunity for a hearing, has been found within the previous ten (10) years:

a. by a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking or finance is regulated,

b. to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative or similar person, or

c. to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

12.  Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance or insurance laws of a state;

13.  Has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance or insurance business within the previous ten (10) years; or

14.  Is not qualified on the basis of factors such as training, experience, and knowledge of the securities business.  However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection E of this section.  The Administrator may require an applicant for registration under Section 19 or 21 of this act who has not been registered in a state within the two (2) years preceding the filing of an application in this state to successfully complete an examination.

E.  A rule adopted or order issued under this act may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals.  An order issued under this act may waive, in whole or in part, an examination as to an individual and a rule adopted under this act may waive, in whole or in part, an examination as to a class of individuals if the Administrator determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

F.  The Administrator may summarily postpone an application or summarily suspend a registration before final determination of an administrative proceeding.  Upon the issuance of the order, the Administrator shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within fifteen (15) days after the receipt of a request in a record from the person the matter will be scheduled for a hearing and such hearing shall be commenced within fifteen (15) days of the matter being set for hearing.  If a hearing is not requested and none is ordered by the Administrator, within thirty (30) days after the date of service of the order, the order becomes final by operation of law.  If a hearing is requested or ordered, the Administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

G.  An order may not be issued under this section, except under subsection F of this section, without:

1.  Appropriate notice to the applicant or registrant;

2.  Opportunity for hearing; and

3.  Findings of fact and conclusions of law in a record in accordance with the Administrative Procedures Act.  If the person to whom the notice is addressed does not request a hearing within fifteen (15) days after the service of notice is effective, a final order as provided in subsection A, B or C of this section may be issued.

H.  A person who controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the Administrator under subsections A through C of this section to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is the basis for discipline under this section.

I.  The Administrator may not institute a proceeding under subsection A, B or C of this section based solely on material facts actually known by the Administrator unless an investigation or the proceeding is instituted within one year after the Administrator actually knew the material facts.

Added by Laws 2003, c. 347, § 28, eff. July 1, 2004.

§71-1-501.  General fraud.

It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

1.  To employ a device, scheme, or artifice to defraud;

2.  To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it is made, not misleading; or

3.  To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

Added by Laws 2003, c. 347, § 29, eff. July 1, 2004.

§71-1-502.  Prohibited conduct in providing investment advice.

A.  It is unlawful for a person that advises others, for compensation, either directly or indirectly, or through publications or writings, as to the value of securities or the advisability of investing in, purchasing or selling securities, or that, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities:

1.  To employ a device, scheme, or artifice to defraud another  person;

2.  To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it is made, not misleading; or

3.  To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

B.  1.  A rule adopted under this act may define an act, practice, or course of business of an investment adviser or an investment adviser representative as fraudulent, deceptive or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

2.  A rule adopted or order issued under this act may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

Added by Laws 2003, c. 347, § 30, eff. July 1, 2004.

§71-1-503.  Evidentiary burden.

A.  In a civil action or administrative proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the exemption, exception, preemption, or exclusion.

B.  In a criminal proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

Added by Laws 2003, c. 347, § 31, eff. July 1, 2004.

§71-1-504.  Filing of sales and advertising literature.

A.  Except as otherwise provided in subsection B of this section, it is unlawful for a person to distribute a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising communication relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this act, unless the sales and advertising literature is first filed with the Department with the fee specified in Section 50 of this act and the Department has responded indicating that the Administrator has no objection to its distribution or use.

B.  This section does not apply to sales and advertising literature specified in subsection A of this section relating to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by Section 6, 7, or 8 of this act except as may be required pursuant to paragraph 7 of Section 6 of this act.

Added by Laws 2003, c. 347, § 32, eff. July 1, 2004.

§71-1-505.  Misleading filings.

It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this act, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

Added by Laws 2003, c. 347, § 33, eff. July 1, 2004.

§71-1-506.  Misrepresentations concerning registration or exemption.

The filing of an application for registration, a registration statement, or a notice filing under this act, or the registration of a person or security under this act, does not constitute a finding by the Administrator that a record filed under this act is true, complete, and not misleading.  The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the Administrator has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction.  It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client, a representation inconsistent with this section.

Added by Laws 2003, c. 347, § 34, eff. July 1, 2004.

§71-1-507.  Qualified immunity.

A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to an alleged untrue statement that is contained in a record required by the Administrator, or designee of the Administrator, the Securities and Exchange Commission, or a self-regulatory organization, unless it is proven that the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

Added by Laws 2003, c. 347, § 35, eff. July 1, 2004.

§71-1-508.  Violations - Criminal penalties - Administrative fines.

A.  A person who willfully violates this act, or a rule adopted or order issued under this act, except Section 32 of this act or the notice filing requirements of Section 11 or 22 of this act, or that willfully violates Section 33 of this act knowing the statement made to be false or misleading in a material respect, upon conviction, shall be fined not more than One Hundred Thousand Dollars ($100,000.00) or imprisoned not more than ten (10) years, or both such fine and imprisonment.  An individual convicted of violating a rule adopted or order issued under this act may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order.

B.  This act does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

C.  On a criminal matter referred by the Administrator, the prosecuting attorney may designate and appoint one or more lawyers of the Department as special assistants as available for the purpose of assisting in or conducting a criminal prosecution arising by reason of an investigation or proceeding under this section.

Added by Laws 2003, c. 347, § 36, eff. July 1, 2004.

§71-1-509.  Civil liability.

A.  Enforcement of civil liability under this section is subject to the Securities Litigation Uniform Standards Act of 1998.

B.  A person is liable to a purchaser if the person sells a security in violation of Section 10 of this section, or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission, and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission.  An action under this subsection is governed by the following:

1.  The purchaser may maintain an action at law or in equity to recover the consideration paid for the security, and interest at the legal rate of interest per year from the date of the purchase, less the amount of any income received on the security, plus costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph 3 of this subsection.

2.  The tender referred to in paragraph 1 of this subsection may be made any time before entry of judgment.  Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified.  A purchaser that no longer owns the security may recover actual damages as provided in paragraph 3 of this subsection.

3.  Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest per year from the date of purchase, costs, and reasonable attorneys' fees determined by the court.

C.  A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission.  An action under this subsection is governed by the following:

1.  The seller may maintain an action at law or in equity to recover the security, and any income received on the security, costs, and reasonable attorney's fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph 3 of this subsection.

2.  The tender referred to in paragraph 1 of this subsection may be made any time before entry of judgment.  Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified.  If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph 3 of this subsection.

3.  Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the legal rate of interest per year from the date of the sale of the security, costs, and reasonable attorneys' fees determined by the court.

D.  A person acting as a broker-dealer or agent that sells or buys a security in violation of subsection A of Section 18, subsection A of Section 19, or Section 34 of this act is liable to the customer.  The customer, if a purchaser, may maintain an action at law or in equity for recovery of actual damages as specified in paragraphs 1 through 3 of subsection B of this section; or, if a seller, a remedy as specified in paragraphs 1 through 3 of subsection C of this section.

E.  A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of subsection A of Section 20, subsection A of Section 21, or Section 34 of this act is liable to the client.  The client may maintain an action at law or in equity to recover the consideration paid for the advice, interest at the legal rate of interest per year from the date of payment, costs, and reasonable attorney's fees determined by the court.

F.  A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person.  An action under this subsection is governed by the following:

1.  The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the legal rate of interest per year from the date of the fraudulent conduct, costs, and reasonable attorney's fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

2.  This subsection does not apply to a broker-dealer or its agents, if the investment advice is solely incidental to the conduct of business as a broker-dealer and no special compensation is received for the investment advice.

G.  The following persons are liable jointly and severally with and to the same extent as persons liable under subsections B through F of this section:

1.  A person that directly or indirectly controls a person liable under subsections B through F of this section, unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the conduct by reason of which the liability is alleged to exist;

2.  An individual who is a managing partner, executive officer, or director of a person liable under subsections B through F of this section, including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of the conduct by reason of which the liability is alleged to exist;

3.  An individual who is an employee of or associated with a person liable under subsections B through F of this section and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of the conduct by reason of which the liability is alleged to exist;

4.  A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections B through F of this section, unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of the conduct by reason of which liability is alleged to exist; and

5.  Any other person who materially aids in the conduct giving rise to the liability under subsections B through F of this section, unless the person sustains the burden or proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of the conduct by reason of which liability is alleged to exist.

H.  A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

I.  A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

J.  A person may not obtain relief:

1.  Under subsection B of this section for violation of Section 10 of this act, or under subsection D or E of this section, unless the action is commenced within one year after the violation occurred; or

2.  Under subsection B of this section, other than for violation of Section 10 of this act, or under subsection C or F of this section, unless the action is instituted within the earlier of two (2) years after discovery of the facts constituting the violation or five (5) years after such violation.

K.  A person that has made, or has engaged in the performance of, a contract in violation of this act or a rule adopted or order issued under this act, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this act, may not base an action on the contract.

L.  A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this act or a rule adopted or order issued under this act is void.

M.  The rights and remedies provided by this act are in addition to any other rights or remedies that may exist, but this act does not create a cause of action not specified in this section.

Added by Laws 2003, c. 347, § 37, eff. July 1, 2004.

§71-1-510.  Rescission offers.

A purchaser, seller, or recipient of investment advice may not maintain an action under Section 37 of this act if:

1.  The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

a. an offer stating the respect in which liability under Section 37 of this act may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misstatements or omissions in the information that was required by this act to be furnished to that person at the time of the purchase, sale, or investment advice,

b. if the basis for relief under this section may have been a violation of subsection B of Section 37 of this act, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at the legal rate of interest per year from the date of purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest per year from the date of purchase in cash equal to the damages computed in the manner provided in this subsection,

c. if the basis for relief under this section may have been a violation of subsection C of Section 37 of this act, an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser, and interest at the legal rate of interest from the date of the sale, or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the legal rate of interest per year from the date of the sale,

d. if the basis for relief under this section may have been a violation of subsection D of Section 37 of this act, and if the customer is a purchaser, an offer to pay as specified in subparagraph b of this paragraph; or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph c of this paragraph,

e. if the basis for relief under this section may have been a violation of subsection E of Section 37 of this act, an offer to reimburse in cash the consideration paid for the advice and interest at the legal rate of interest per year from the date of payment, or

f. if the basis for relief under this section may have been a violation of subsection F of Section 37 of this act, an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at the legal rate of interest per year from the date of the violation causing the loss;

2.  An offer under paragraph 1 of this subsection states that it must be accepted by the purchaser, seller, or recipient of investment advice within thirty (30) days after the date of its receipt by the purchaser, seller, or recipient of investment advice, or any shorter period, of not less than three (3) days, that the Administrator, by order, specifies;

3.  The offeror has the present ability to pay the amount offered or to tender the security under paragraph 1 of this subsection;

4.  The offer under paragraph 1 of this subsection is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

5.  The purchaser, seller, or recipient of investment advice that accepts the offer under paragraph 1 of this subsection, in a record within the period specified under paragraph 2 of this subsection is paid in accordance with the terms of the offer.

Added by Laws 2003, c. 347, § 38, eff. July 1, 2004.

§71-1-601.  Administration.

A.  The Administrator shall administer this act.

B.  There are hereby created the Oklahoma Securities Commission and the Department of Securities. The Commission shall be the policy making and governing authority of the Department, shall appoint the Administrator and shall be responsible for the enforcement of this act.

C.  1.  The Commission shall consist of four (4) members to be appointed by the Governor by and with the advice and consent of the Senate.  One member will be a member of the Oklahoma Bar Association appointed from a list of five nominees submitted by the Oklahoma Bar Association; one member shall be an active officer of a bank or trust company operating in the State of Oklahoma appointed from a list of five nominees submitted by the Oklahoma Bankers Association; and one member shall be a certified public accountant appointed from a list of five nominees submitted by the Oklahoma Society of Certified Public Accountants; and one member shall be engaged in the securities industry and shall be appointed for a six-year initial term from a list of five nominees submitted by the Oklahoma Securities Industry Association; provided, that the State Bank Commissioner of Oklahoma shall be and he is hereby made an ex officio member of said Commission.

2.  Except for appointment of the member engaged in the securities industry as provided for in subsection C of this section, no person may be appointed to or by the Commission while he is registered as a broker-dealer, agent, investment adviser, or investment adviser representative under this act, or while he is an officer, director, or partner of any person so registered, or while he is an officer, director, or partner of an issuer which has a registration statement effective under this act, or while he is occupying a similar status or performing similar functions.

3.  It is unlawful for any member of the Commission, the Administrator, or any other officer or employee of the Department to use for personal benefit any information which is filed with or obtained by the Administrator and which is not made public.  No provision of this act authorizes any member of the Commission, the Administrator or any other officer or employee of the Department to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this act or in connection with a proceeding or investigation conducted by any state, federal or foreign law enforcement agency, securities agency or self-regulatory organization.  No provision of this act either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to any member of the Commission, the Administrator or any other officer or employee of the Department.

4.  Except on proof of corruption, no Commissioner shall for his acts or his failure to act be civilly liable to any investor, applicant for registration, or any other person.

D.  The Governor shall biennially appoint Commission members to serve for a staggered term of six (6) years.  Upon the expiration of initial terms, the term of each member shall be six (6) years from the date of his appointment and qualification, and until his successor shall qualify.  Vacancies shall be filled by the Governor for the unexpired term.  Members shall be eligible for reappointment.

E.  The Commission shall select a chair and is hereby authorized to adopt rules for conducting its proceedings. Any three members shall constitute a quorum for transacting Commission business.  The Commission shall meet bimonthly on such date as it may designate and may meet at such other times as it may deem necessary, or when called by the chair or by any two members.  Complete minutes of each meeting shall be kept and filed in the Department and shall be available for public inspection during reasonable office hours.  The Commission shall report annually to the Governor, to the Speaker of the House of Representatives and to the President Pro Tempore of the Senate.  The report shall contain the minutes of each meeting held during the year, legislative recommendations, a summary of violations of this act and action taken thereon, a list of securities registered under this act and such other data and information as may be deemed necessary or appropriate.  The Commission is hereby authorized to publish such report, and the Administrator may sell copies of such report at such price as is reasonably sufficient to defray the expenses of the Department in preparing, publishing, and disseminating the same.  Each member of the Commission shall have unrestricted access to all offices and records under the jurisdiction of the Department.  The Commission, or a majority thereof, may exercise any power or perform any act authorized for the Administrator under the provisions of this act.

F.  The Commission shall appoint a full-time Administrator, who shall serve at the pleasure of the Commission.  He shall administer the act under the supervision of the Commission and in accordance with its policies.

G.  The Administrator shall be a person of good moral character, at least thirty (30) years of age, a resident taxpayer of Oklahoma, and thoroughly familiar with corporate organization, investment banking, investment trusts, the sale of securities, and the statistical details of the manufacturing industries and commerce of this state.  In addition, the Administrator shall:

1.  Be a graduate of an accredited law school and a member of the Oklahoma Bar Association, or shall have had ten (10) years' experience as a certified public accountant; and

2.  Have at least three (3) years' work experience involving some aspect of the securities industry.  The Commission may also require additional qualifications.  The salary of the Administrator shall be fixed by the Commission.

H.  The Administrator, with the approval of the Commission, may designate a Deputy Securities Administrator, who shall possess the same qualifications, including bond, required for the Administrator and who shall perform all the duties required to be performed by the Administrator when the Administrator is absent or unable to act for any reason.

I.  Before assuming office, the Administrator shall give a bond in the sum of Fifty Thousand Dollars ($50,000.00) payable to the State of Oklahoma, to be approved by the Attorney General of the State of Oklahoma, conditioned that he will faithfully execute the duties of his office. The Administrator may by rule or order require any employee of the Department to be bonded on the same condition and in the same or such lesser amount as he determines. The expense of all such bonds shall be paid from funds available to the Department.

J.  1.  The internal administrative organization of the Department shall be determined by the Commission in such manner as to promote the efficient and effective enforcement of this act.  The Department shall include, but not be limited to, divisions relating to:

a. registration of broker-dealers, agents, investment advisers, and investment adviser representatives,

b. registration of securities,

c. investigation and enforcement, and

d. investor education.

2.  Within the division of investor education, the Department may provide the following services at the discretion of the Administrator:

a. informing investors of all rights and remedies available under this act,

b. informing investors of the availability of private dispute resolution, including arbitration and mediation, as an alternative to other courses of action,

c. acting as a liaison between investors and the other divisions of the Department, and

d. acting as a liaison between investors and issuers of securities, broker-dealers or investment advisers subject to the jurisdiction of the Department under this act.

Nothing in this subsection shall authorize any employee of the Department to represent the interests of, or to serve as counsel for, investors in any proceeding or action to include an administrative or civil proceeding brought by the Department or the Securities and Exchange Commission, a proceeding brought by the National Association of Securities Dealers, Inc., or an arbitration or mediation proceeding.  Further, no employee of the Department may advise any person about the value of securities or as to the advisability of investing in, purchasing or selling securities, or as to the value or merits of pursuing a particular course of action.

3.  Employees of the division of investor education shall not be exempt from the provisions of the Open Records Act and Section 45 of this act.

K.  The Administrator shall prepare in writing a manual of necessary employee positions for the Department, including job classifications, personnel qualifications, duties, maximum and minimum salary schedules, and other personnel information, which shall be approved by the Commission.  The Administrator may select, appoint, and employ such accountants, auditors, examiners, clerks, stenographers, and other personnel as he deems necessary for the proper administration of this act, and may fix their compensation and the salary of the Deputy Administrator.  The Deputy Administrator and other employees of the Department shall serve at the pleasure of the Administrator.

L.  The Commission and the Securities Department shall be assigned offices in Oklahoma City, Oklahoma, by the Department of Central Services, and all records of the Commission and Department shall be kept in those offices, unless and until transferred to the Records Management Division of the Oklahoma Department of Libraries.

M.  The Department of Securities' attorney, paralegal, legal secretary, accountant, investigator, examiner, chief financial officer, network administrator, business manager, and investor education coordinator positions shall be in the unclassified service and are in no way subject to any of the provisions of the Merit System of Personnel Administration or of the rules promulgated by the Office of Personnel Management except those relating to leave regulations.

N.  1.  Neither the Administrator nor any employee of the Department, during their respective terms of employment, shall serve as a director, officer, shareholder, member, partner, agent or employee of any person who, during the period of such Administrator's or employee's employment with the Department:

a. was licensed or applied for registration as a broker-dealer, agent, investment adviser or investment adviser representative under this act, or

b. applied for or secured the registration of securities under this act.

2.  Nothing in paragraph 1 of this subsection shall prohibit the holding, purchasing or selling of any securities by the Administrator or any employee of the Department in accordance with regulations adopted by the Commission for the purpose of protecting the public interest and avoiding conflicts of interest.

3.  Nothing contained in paragraph 1 of this subsection shall prohibit the holding, purchasing or selling of any securities of any issuer described in subparagraph b of paragraph 1 of this subsection of this section by the Administrator if either:

a. the Administrator together with his or her spouse, or minor children, owns less than one percent (1%) of any class of outstanding securities of any such issuer so long as such securities are not purchased in an initial public offering, or

b. such securities are held or purchased through a management account or trust administered by a bank or trust company authorized to do business in this state that has sole investment discretion regarding the holding, purchasing or selling of such securities and the Administrator or employee did not, directly or indirectly, advise, counsel or command the holding, purchasing or selling of any securities or furnish any information relating to any such securities to such bank or trust company and further, such account or trust does not at any time have more than ten percent (10%) of its total assets invested in the securities of any one issuer or hold more than five percent (5%) of the outstanding securities of any class of securities of any one issuer.

O.  This act does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

P.  The Administrator may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud.  In developing and implementing these initiatives, the Administrator may collaborate with public and nonprofit organizations with an interest in investor education.  The Administrator may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives.  This subsection does not authorize the Administrator to require participation or monetary contributions of a registrant in an investor education program.

Added by Laws 2003, c. 347, § 39, eff. July 1, 2004.

§71-1-602.  Investigations and subpoenas.

A.  The Administrator may:

1.  Conduct public or private investigations within or outside of this state which the Administrator considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this act or a rule adopted or order issued under this act, or to aid in the enforcement of this act or in the adoption of rules and forms under this act;

2.  Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the Administrator determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

3.  Publish a record concerning an action, proceeding, or an investigation under, or a violation of, this act or a rule adopted or order issued under this act if the Administrator determines it is necessary or appropriate in the public interest and for the protection of investors.

B.  For the purpose of an investigation or proceeding under this act, the Administrator or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the Administrator considers relevant or material to the investigation or proceeding.

C.  If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the Administrator under this act, the Administrator may apply to the district court of Oklahoma County or the district court in any other county where service can be obtained or a court of another state to enforce compliance.  The court may:

1.  Hold the person in contempt;

2.  Order the person to appear before the Administrator or an officer designated by the Administrator;

3.  Order the person to testify about the matter under investigation or in question;

4.  Order the production of records;

5.  Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

6.  Impose a civil penalty up to a maximum of Five Thousand Dollars ($5,000.00) for a single violation or Two Hundred Fifty Thousand Dollars ($250,000.00) for multiple violations in a single proceeding or a series of related proceedings; and

7.  Grant any other necessary or appropriate relief.

D.  This section does not preclude a person from applying to the district court of Oklahoma County or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

E.  An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the Administrator or a designated officer under this act or in an action or proceeding instituted by the Administrator under this act on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture.  If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the Administrator may apply to the district court of Oklahoma County to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence.  The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

F.  At the request of a law enforcement or another governmental or regulatory agency or a self-regulatory organization, the Administrator may provide assistance if the requesting entity states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting entity administers or enforces.  The Administrator may provide the assistance by using the authority to investigate and the powers conferred by this section as the Administrator determines is necessary or appropriate.  The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this act or other law of this state if occurring in this state.  In deciding whether to provide the assistance, the Administrator may consider whether the requesting entity is permitted and has agreed to provide assistance reciprocally within its state, federal or foreign jurisdiction to the Administrator on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the Administrator to carry out the request for assistance.

Added by Laws 2003, c. 347, § 40, eff. July 1, 2004.

§71-1-603.  Civil enforcement.

A.  If the Administrator believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or constituting a dishonest or unethical practice or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this act or a rule adopted or order issued under this act or a dishonest or unethical practice, the Administrator may, prior to, concurrently with, or subsequent to an administrative proceeding, maintain an action in the district court of Oklahoma County or the district court of any other county where service can be obtained to enjoin the act, practice, or course of business and to enforce compliance with this act or a rule adopted or order issued under this act.

B.  In an action under this section and on a proper showing, the court may:

1.  Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

2.  Order other appropriate or ancillary relief, which may include:

a. an asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the Administrator, for the defendant or the defendant's assets,

b. ordering the Administrator to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property,

c. imposing a civil penalty up to a maximum of Five Thousand Dollars ($5,000.00) for a single violation or up to Two Hundred Fifty Thousand Dollars ($250,000.00) for more than one violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act, and

d. ordering the payment of prejudgment and postjudgment interest; or

3.  Order such other relief as the court considers appropriate.

C.  The Administrator may not be required to post a bond in an action or proceeding under this act.

Added by Laws 2003, c. 347, § 41, eff. July 1, 2004.

§71-1-604.  Administrative enforcement.

A.  If the Administrator determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or constituting a dishonest or unethical practice or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or constituting a dishonest or unethical practice, the Administrator may:

1.  Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this act;

2.  Issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under subparagraph d or f of paragraph 1 of subsection B of Section 18 of this act or an investment adviser under subparagraph c of paragraph 2 of subsection B of Section 20 of this act; or

3.  Issue an order under Section 9 of this act.

B.  An order under subsection A of this section is effective on the date of issuance.  Upon issuance of the order, the Administrator shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered.  The order must include a statement whether the Administrator will seek a civil penalty or costs of the investigation, a statement of the reasons for the order, and notice that, within fifteen (15) days after receipt of a request in a record from the person, the matter will be scheduled for a hearing and the hearing shall be commenced within fifteen (15) days of the matter being set for hearing.  If a person subject to the order does not request a hearing and none is ordered by the Administrator, within thirty (30) days after the date of service of the order, the order, that may include a civil penalty or costs of the investigation if a civil penalty or costs were sought in the statement accompanying the order, becomes final as to that person by operation of law.  If a hearing is requested or ordered, the Administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

C.  If a hearing is requested or ordered pursuant to subsection B of this section, a hearing must be held pursuant to the Administrative Procedures Act.  A final order may not be issued unless the Administrator makes findings of fact and conclusions of law in a record in accordance with the Administrative Procedures Act.  The final order may make final, vacate, or modify the order issued under subsection A of this section.

D.  In a final order under subsection C of this section, the Administrator may impose a civil penalty up to a maximum of Five Thousand Dollars ($5,000.00) for a single violation or up to Two Hundred Fifty Thousand Dollars ($250,000.00) for multiple violations in a single proceeding or a series of related proceedings.

E.  In a final order, the Administrator may charge the actual cost of an investigation or proceeding for a violation of this act or a rule adopted or order issued under this act.

F.  If a petition for judicial review of a final order is not filed in accordance with Section 47 of this act, the Administrator may file a certified copy of the final order with the clerk of a court of competent jurisdiction.  The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

G.  If a person does not comply with an order under this section, the Administrator may petition a court of competent jurisdiction to enforce the order.  The court may not require the Administrator to post a bond in an action or proceeding under this section.  If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order.  The court may impose a further civil penalty against the person for contempt in an amount not to exceed One Thousand Dollars ($1,000.00) for each violation and may grant any other relief the court determines is just and proper in the circumstances.

Added by Laws 2003, c. 347, § 42, eff. July 1, 2004.

§71-1-605.  Rules, forms, orders, interpretative opinions, and hearings.

A.  The Administrator may:

1.  Issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this act and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

2.  By rule, define terms, whether or not used in this act, but those definitions may not be inconsistent with this act; and

3.  By rule, classify securities, persons, and transactions and adopt different requirements for different classes.

B.  Under this act, a rule or form may not be adopted or amended, or an order issued or amended, unless the Administrator finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this act.  In adopting, amending, and repealing rules and forms, Section 46 of this act applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

C.  Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisers Act of 1940, the Administrator may require that a financial statement filed under this act be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this act.  A rule adopted or order issued under this act may establish:

1.  Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisors Act of 1940, the form and content of financial statements required under this act;

2.  Whether unconsolidated financial statements must be filed; and

3.  Whether required financial statements must be audited by an independent certified public accountant.

D.  The Administrator may provide interpretative opinions or issue determinations that the Administrator will not institute a proceeding or an action under this act against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this act.  The charge for interpretative opinions or determinations that the Administrator will not institute an action or a proceeding under this act shall be specified in Section 50 of this act.

E.  A penalty under this act may not be imposed for, and liability does not arise from, conduct that is engaged in or omitted in good faith believing it conforms to a rule, form, or order of the Administrator under this act.

F.  A hearing in an administrative proceeding under this act shall be conducted in public.

Added by Laws 2003, c. 347, § 43, eff. July 1, 2004.

§71-1-606.  Administrative files and opinions.

A.  The Administrator shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this act or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this act or the predecessor act; and interpretative opinions or no action determinations issued under this act.

B.  The Administrator shall make all rules, forms, interpretative opinions, and orders available to the public.

C.  The Administrator shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person who so requests.  The charge for furnishing the record or certification shall be specified in Section 50 of this act.  A copy of the record certified or a certificate by the Administrator of a record's nonexistence is prima facie evidence of a record or its nonexistence.

Added by Laws 2003, c. 347, § 44, eff. July 1, 2004.

§71-1-607.  Public records - Confidentiality.

A.  Except as otherwise provided in subsection B of this section, records obtained by the Administrator or filed under this act, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

B.  The following records are not public records and are not available for public examination under subsection A of this section:

1.  A record obtained by the Administrator or created by a representative of the Administrator in connection with an audit or inspection under subsection K of Section 14 or subsection D of Section 27 of this act or an investigation under Section 40 of this act;

2.  A part of a record filed in connection with a registration statement under Sections 10 and 12 through 14 of this act or a record obtained under subsection K of Section 14 or subsection D of Section 27 of this act that contains trade secrets or confidential information if the person filing the registration statement or providing the record has asserted a claim of confidentiality or privilege that is authorized by law;

3.  A record that is not required to be provided to the Administrator or filed under this act and is provided to the Administrator only on the condition that the record will not be subject to public examination or disclosure;

4.  A record in a litigation file;

5.  A nonpublic record received from a person specified in subsection A of Section 46 of this act;

6.  A record obtained by the Administrator through a designee of the Administrator that a rule or order under this act determines has been:

a. expunged from the Administrator's records by the designee, or

b. determined to be nonpublic or nondisclosable by that designee if the Administrator finds the determination to be in the public interest and necessary for the protection of investors; and

7.  Any social security number, residential address unless used as a business address, and residential telephone number contained in a record that is filed.

C.  If disclosure is for the purpose of a civil or administrative investigation, action, or proceeding brought by the Administrator or a criminal referral made by the Administrator or to a person specified in subsection A of Section 46 of this act, the Administrator may disclose a record obtained in connection with an audit or inspection under subsection K of Section 14 of this act or subsection D of Section 27 of this act or a record obtained or created in connection with an investigation under Section 40 of this act so long as the receiving person specified in subsection A of Section 46 of this act provides assurances to undertake such safeguards as are necessary and appropriate to protect the confidentiality of files to which access is granted and information derived therefrom.

Added by Laws 2003, c. 347, § 45, eff. July 1, 2004.

§71-1-608.  Uniformity and cooperation with other agencies.

A.  The Administrator shall, in its discretion, cooperate, coordinate, consult, and, subject to Section 45 of this act, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

B.  In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this act, the Administrator shall, in its discretion, take into consideration in carrying out the public interest the following general policies:

1.  Maximizing effectiveness of regulation for the protection of investors;

2.  Maximizing uniformity in federal and state regulatory standards; and

3.  Minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

C.  The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

1.  Establishing or employing one or more designees as a central depository for registration and notice filings under this act and for records required or allowed to be maintained under this act;

2.  Developing and maintaining uniform forms;

3.  Conducting a joint examination or investigation;

4.  Holding a joint administrative hearing;

5.  Instituting and prosecuting a joint civil or administrative proceeding;

6.  Sharing and exchanging personnel;

7.  Coordinating registrations under Sections 10 and 18 through 21 of this act and exemptions under Section 8 of this act;

8.  Sharing and exchanging records, subject to Section 45 of this act;

9.  Formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

10.  Formulating common systems and procedures;

11.  Notifying the public of proposed rules, forms, statements of policy, and guidelines;

12.  Attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

13.  Developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

Added by Laws 2003, c. 347, § 46, eff. July 1, 2004.

§71-1-609.  Commission review of order - Judicial review.

A.  Any person aggrieved by final order of the Administrator may obtain a review by the Commission by filing with the Administrator, within fifteen (15) days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part and stating the person's specific grounds therefor.  The petition, the record upon which the final order was issued, and written briefs submitted by the appealing parties and the Administrator shall be reviewed by the Commission.  The cost of preparing the record of the administrative hearing shall be borne by the appealing parties.  Oral argument by all parties may be heard by the Commission en banc if requested by an appealing party.  Other than newly discovered evidence, additional evidence may only be presented by the appealing party and/or the Administrator on the request of the Commission.  Upon the written request of the party on whose behalf the appeal is brought, or upon the party's own motion, the Administrator shall cause complete stenographic notes to be taken of the proceeding before the Commission.  If requested by the appealing party, the cost of taking and transcribing such notes shall be borne by the said appealing party.  If such notes are taken upon the motion of the Administrator, the cost shall be borne by the Department.  The Commission or a majority thereof shall make such order as is deemed proper, just, and equitable within sixty (60) days of receipt by the Administrator of the written petition of the appealing party or at such later time as agreed to by all parties.

B.  Appeals by any person aggrieved by a final order of the Commission, except a final order of the Commission to cease and desist, shall be taken to the Supreme Court of this state within thirty (30) days of the date that a copy of the order is mailed to such person, as shown by the certificate of mailing attached to the order.  Any person aggrieved by a final order of the Commission to cease and desist shall be taken to the district court of Oklahoma County within thirty (30) days of the date that a copy of the order is mailed to such person, as shown by the certificate of mailing attached to the order.  The proceedings for review shall be as now prescribed by law and by rules of the reviewing court, subject to the power of the reviewing court to make other and further rules with reference thereto.

C.  The commencement of proceedings under this section before the Commission shall not operate as a stay of the Administrator's order, unless so ordered by the Commission.  The commencement of proceedings under this section before the Supreme Court shall not operate as a stay of the Commission's order, unless so ordered by the Court.

Added by Laws 2003, c. 347, § 47, eff. July 1, 2004.

§71-1-610.  Jurisdiction.

A.  Sections 10 and 11, subsection A of Section 18, subsection A of Section 19, subsection A of Section 20, subsection A of Section 21, and Sections 29, 34, 37 and 38 of this act do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

B.  Subsection A of Section 18, subsection A of Section 19, subsection A of Section 20, subsection A of Section 21, and Sections 29, 34, 37 and 38 of this act do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

C.  For the purpose of this section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer:

1.  Originates from within this state; or

2.  Is directed by the offeror to a place in this state and received at the place to which it is directed.

D.  For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

1.  Is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

2.  Has not previously been communicated to the offeror, orally or in a record, outside this state.

E.  An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two thirds of its circulation outside this state during the previous twelve (12) months or when a radio or television program or other electronic communication originating outside this state is received in this state.  A radio or television program, or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

1.  The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

2.  The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

3.  The program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

4.  The program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

F.  Subsection A of Section 20, subsection A of Section 21, subsection A of Section 22, and Sections 30, 33 and 34 of this act apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

Added by Laws 2003, c. 347, § 48, eff. July 1, 2004.

§71-1-611.  Service of process.

A.  A consent to service of process required by this act must be signed and filed in the form required by a rule adopted or order issued under this act.  A consent appointing the Administrator the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative under this act or a rule adopted or order issued under this act after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent.  A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

B.  If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this act or a rule adopted or order issued under this act and the person has not filed a consent to service of process under subsection A of this section, the act, practice, or course of business constitutes the appointment of the Administrator as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative and has the same force and validity as if the service were made personally on the person.

C.  Service under subsection A or B of this section may be made by providing a copy of the process to the office of the Administrator, but it is not effective unless:

1.  The plaintiff, which may be the Administrator, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

2.  The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the Administrator in a proceeding before the Administrator, allows.

D.  Service pursuant to subsection C of this section may be used in a proceeding before the Administrator or by the Administrator in a civil action in which the Administrator is the moving party.  Service by mail shall be effective on the date of receipt by the defendant or respondent or if refused, on the date of refusal by the defendant or respondent.  Acceptance or refusal of service by mail by a person who is fifteen (15) years of age or older shall constitute acceptance or refusal by the party addressed.  Acceptance or refusal by any officer or by any employee of the registered office or principal place of business who is authorized to or who regularly receives certified mail shall constitute acceptance or refusal by the party addressed.  A return receipt signed at such registered office or principal place of business shall be presumed to have been signed by an employee authorized to receive certified mail.  Refusal by any person to accept delivery of the certified mail provided for in this section, or the refusal to sign the return receipt, or the lack of knowledge of the Administrator of any address to which process may have been mailed shall not in any manner affect the legality of the service, and the person shall be presumed to have had knowledge of the contents of the process.

E.  If process is served under subsection C of this section, the court, or the Administrator in a proceeding before the Administrator, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

Added by Laws 2003, c. 347, § 49, eff. July 1, 2004.

§71-1-612.  Fees.

A.  Unless otherwise provided for by law, the following shall be the fees charged pursuant to the provisions of this act:

1.  Broker-dealer registration fee or renewal fee $300.00

2.  Broker-dealer or issuer agent or broker-dealer principal registration fee or renewal fee $50.00

3.  Broker-dealer agent on an inactive basis, renewal fee $10.00

4.  Investment adviser registration fee or renewal fee $300.00

5.  Investment adviser annual notice filing fee $300.00

6.  Investment adviser representative registration fee or renewal fee $50.00

7.  Mass transfer fee $10.00 per

transferee

8.  Mailing list fee $30.00 per year

9.  Review of sales literature package $50.00

10.  Broker-dealer or investment adviser financial or operating reports $50.00

11.  Issuer sales reports $50.00

12.  Notice of exemption filing or request for order of exemption $250.00

13.  Interpretive opinion or no-action request $250.00

14.  Affidavit request $10.00

15.  Service of process upon the Administrator $10.00

16.  Amendments to registration statements or notice filings pursuant to Section 11 of this act involving changes to the issuer's application or notice filing form:

a. examination fee $50.00, and

b. a filing fee computed in the same manner as the filing fee required pursuant to of subsection B of this section for any additional securities being registered.

17.  Copying fee.

a. 8 1/2" by 14" or smaller $.25 per page

b. Larger than 8 1/2" by 14" $1.00 per page

c. Certified copy 8 1/2" by 14" or smaller $1.00 per page

d. Certified copy larger than 8 1/2" by 14" $2.00 per page

18.  Document search fee for commercial purpose $20.00 per hour

19.  Notice filing fee for a federal covered security under Section 18 (b)(4) of the Securities Act of 1933 $250.00

B.  For the purpose of registering securities under this act, any person filing a registration statement shall pay an examination fee of Two Hundred Dollars ($200.00) and a filing fee computed upon the aggregate offering price of the securities sought to be registered in Oklahoma as follows:

a fee equal to one-tenth of one percent (1/10 of 1%) of said price; provided, in no event shall the filing fee be less than Two Hundred Dollars ($200.00) or more than Two Thousand Five Hundred Dollars ($2,500.00).

C.  Any person making a notice filing pursuant to subsection A of Section 1-302 of this title, or renewing such a filing, shall pay a filing fee of Five Hundred Dollars ($500.00) with each such notice or renewal filed.

D.  A person required to pay a filing or notice fee under this section may transmit the fee through or to a person designated by rule adopted or order issued under this act.  All fees and other charges collected by the Administrator shall be deposited in the General Revenue Fund with the State Treasurer, except for the fees deposited in the Oklahoma Department of Securities Revolving Fund and the amounts deposited in the Oklahoma Department of Securities Investor Education Revolving Fund.

E.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Securities to be designated the "Oklahoma Department of Securities Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees and other charges collected by the Administrator as follows:

1.  The fees collected pursuant to paragraphs 1, 4, 5, 8, 14, 15, 17 and 18 of subsection A of this section;

2.  The fees collected pursuant to the provisions of Section 1-504 of this title as provided in paragraph 9 of subsection A of this section;

3.  The examination fees designated in paragraph 16 of subsection A and in subsection B of this section;

4.  The amounts collected pursuant to subsection D of Section 1-605 of this title set forth in paragraph 13 of subsection A of this section; and

5.  One Hundred Fifty Dollars ($150.00) of each filing fee collected pursuant to subsection C of this section.

The Oklahoma Department of Securities Revolving Fund shall be a continuing fund, not subject to fiscal year limitations.  Expenditures from the Oklahoma Department of Securities Revolving Fund shall be made pursuant to the laws of this state and the statutes relating to the Oklahoma Department of Securities, and without legislative appropriation.  Expenditures from the Oklahoma Department of Securities Revolving Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

F.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Securities to be designated the "Oklahoma Department of Securities Investor Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all amounts collected pursuant to court order or judgment in actions brought by the Administrator, and amounts received in multistate settlements participated in by the Department, and interest attributable to the investment of the fund that shall be deposited in the Oklahoma Department of Securities Investor Education Revolving Fund.  The Fund may be invested in any investment instrument allowed by Oklahoma Statutes to the State Treasurer for the investment of state funds.  Any amounts received from any court settlement in excess of One Million Dollars ($1,000,000.00) shall be transferred to the General Fund.  The Administrator shall use the moneys in this fund exclusively for the specific purposes of research for education and education of Oklahoma residents in matters concerning securities laws and general investor protection.  The Oklahoma Department of Securities Investor Education Revolving Fund shall be a continuing fund, not subject to fiscal year limitations.  Expenditures from the Oklahoma Department of Securities Investor Education Revolving Fund shall be made pursuant to the laws of this state and the statutes relating to the Oklahoma Department of Securities, and without legislative appropriation.  Expenditures from the Oklahoma Department of Securities Investor Education Revolving Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

G.  There is hereby created a petty cash fund for the Oklahoma Department of Securities.  The Director of State Finance and the Administrator are hereby authorized and it shall be their duty to fix the maximum amount of the petty cash fund, not to exceed Five Hundred Dollars ($500.00).  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the petty cash fund.  The fund shall be used solely to pay:

1.  Examination, investigation and litigation expenses of the Department, including, but not limited to, court costs, filing fees, copying fees, and witness fees; and

2.  Incidental operating expenses of the Department not to exceed One Hundred Dollars ($100.00) per transaction.

H.  Once paid, fees shall be nonrefundable.

I.  Section 211 of Title 62 of the Oklahoma Statutes shall not apply to the Oklahoma Department of Securities or the Oklahoma Securities Commission.

Added by Laws 2003, c. 347, § 50, eff. July 1, 2004.  Amended by Laws 2004, c. 265, § 1.

§71-1-613.  Availability of data for supervision of personnel - Sharing of data - Confidentiality.

A.  A supervisory agency shall make available to a requesting agency any data obtained or generated by, and in the possession of, the supervisory agency and that the requesting agency deems necessary for review in connection with the supervision of any person over which the requesting agency has direct supervisory authority.  However, the requested data must relate to the person, or an affiliate of the person, over which the requesting agency has direct supervisory authority.  An agency has direct supervisory authority over a person if such authority is specifically provided by statute, or the agency granted the person's charter, license, or registration, or otherwise granted permission for the person to conduct its business in this state.

B.  When a requesting agency and a federal regulatory agency or self-regulatory association have concurrent jurisdiction over a person, a requesting agency may share with such agency or association data received from a supervisory agency.  However, the federal regulatory agency or self-regulatory association must return such shared data to the requesting agency unless the federal regulatory agency or self-regulatory association has obtained approval from the supervisory agency to retain the data.  The term "federal regulatory agency" shall not include law enforcement agencies.

C.  1.  Notwithstanding any other statute, rule, or policy governing or relating to records of the requesting agency, all data received by a requesting agency from a supervisory agency shall be and remain confidential and not open to public inspection, subpoena, or any other form of disclosure while in the possession of the requesting agency.  Any request for inspection, subpoena, or other form of disclosure shall be directed at the supervisory agency from which the data originated and disclosure thereof shall be subject to the laws, rules, and policies governing or relating to records of the supervisory agency.

2.  The provisions of data by a supervisory agency to a requesting agency under this section shall not constitute a waiver of, or otherwise affect, any privilege or claim of confidentiality that a supervisory agency may claim with respect to such data under any federal laws or laws of this state.

D.  A supervisory agency is not required to share original documents with a requesting agency.  A requesting agency shall reimburse the supervisory agency for costs associated with providing copies of data to the requesting agency.

E.  Nothing in the Oklahoma Financial Privacy Act shall prohibit the sharing of data as described in this section.  Additionally, neither a supervisory agency nor requesting agency shall be required to follow any procedure described in the Oklahoma Financial Privacy Act when sharing data as described in this section.

F.  As used in this section:

1.  "Affiliate" shall mean any person that controls, is controlled by, or is under common control with another person.  A person shall be deemed to have "control" over any person if the person:

a. directly or indirectly or acting through one or more other persons owns, controls, or has power to vote ten percent (10%) or more of any class of voting securities of the other person, or

b. the person controls in any manner the election, appointment, or designation of a majority of the directors, trustees, or other managing officers of the person;

2.  "Data" shall mean copies of any documents, reports, examination reports, letters, correspondence, orders, stipulations, memorandums of understanding, agreements, or any other records not open for public inspection generated by a supervisory agency or obtained by a supervisory agency from the person it supervises, whether in paper or electronic format.  However, "data" shall not include records that a requesting agency receives from a supervisory agency pursuant to this section;

3.  "Requesting agency" means, as applicable, the Oklahoma State Banking Department, the Oklahoma Insurance Department, or the Oklahoma Department of Securities, that requests from a supervisory agency data relating to a person over which the requesting agency does not have direct supervisory authority;

4.  "Supervision" shall mean any examination, assessment, order, stipulation, agreement, report, memorandum of understanding, or other regulatory matter or process that a requesting agency is authorized to perform in relation to a person; and

5.  "Supervisory agency" shall mean, as applicable, the Oklahoma State Banking Department, the Oklahoma Insurance Department, or the Oklahoma Department of Securities, that maintains data relating to a person over which the agency has direct supervisory authority.

Added by Laws 2003, c. 347, § 51, eff. July 1, 2004.

§71-1-701.  Application of act to existing proceedings and rights.

A.  The predecessor act exclusively governs all actions or proceedings that are pending on the effective date of this act or may be instituted on the basis of conduct occurring before the effective date of this act, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five (5) years after the effective date of this act, whichever is earlier.

B.  All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act remain in effect while they would have remained in effect if this act had not been enacted.  They are considered to have been filed, issued, or imposed under this act, but are exclusively governed by the predecessor act.

C.  The predecessor act exclusively applies to an offer or sale made within one (1) year after the effective date of this act pursuant to an offering made in good faith before the effective date of this act on the basis of an exemption available under the predecessor act.

Added by Laws 2003, c. 347, § 52, eff. July 1, 2004.

§71-2.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-3.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-4.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-5.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-6.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-7.  Repealed by Laws 1985, c. 178, § 81, operative July 1, 1985.

§71-8.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-9.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-10.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-11.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-12.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-13.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-14.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-15.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§71-16.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-17.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-101.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-102.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-103.  Repealed by Laws 1995, c. 196, § 20, eff. July 1, 1995.

§71-201.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  (1)  It is unlawful for any person to transact business in this state as a broker-dealer or agent unless the person is so registered under this act or unless the person is exempt from registration as provided in paragraph (2) or (3) of this subsection.

(2)  A person shall be exempt from registration as a broker-dealer if the person has no place of business in this state and:

(A) effects transactions in this state exclusively with or through:

(i) the issuers of the securities involved in the transactions,

(ii) other broker-dealers, or

(iii) financial or institutional investors, whether acting for themselves or as trustees;

(B) is licensed under the securities act of a state in which that person maintains a place of business and offers and sells securities in this state to a person who is an existing customer of the broker-dealer and whose principal place of residence is not in this state; or

(C) during any period of twelve (12) consecutive months, does not direct more than fifteen offers and sales in this state to persons other than those specified in division (iii) of subparagraph (A) of paragraph (2) of this subsection, whether or not the offeror or any of the offerees is then present in this state, so long as that person is licensed under the laws of a state in which he or she maintains a place of business.

(3)  An individual shall be exempt from registration as an agent if the individual:

(A) is representing a broker-dealer exempt under paragraph (2) of this subsection;

(B) is representing an issuer in effecting transactions in a security exempted by paragraph (1), (2), (3), (4), (5), (7), (8), or (9) of Section 401(a) of this title;

(C) is representing an issuer in effecting transactions exempted by paragraphs (1) through (18), (21) or (22) of Section 401(b) of this title or transactions in securities that are federal covered securities under Section 18(b)(4)(D) of the Securities Act of 1933, except when:

(i) a commission is to be paid to such individual, or

(ii) such individual is or has been within the past five (5) years subject to the following in connection with a violation of a state or federal securities law or regulation:  an order denying, suspending or revoking registration or a cease and desist order of the Administrator; any similar order, judgment, or decree by another state securities agency, the United States Securities and Exchange Commission, or any self-regulatory securities organization; or an order of any court of competent jurisdiction temporarily, preliminarily or permanently enjoining such person;

(D) is representing an issuer in effecting transactions with existing employees, partners, members or directors of the issuer, or a subsidiary or affiliate of the issuer as those terms may be defined by rule or order, if no commission or other remuneration is paid or given, directly or indirectly, for soliciting any person in this state; or

(E) is representing a broker-dealer in effecting in this state only those transactions described in Section 15(h) of the Securities Exchange Act of 1934 and satisfies the conditions set forth in Section 15(h) of the Securities Exchange Act of 1934.

(b)  It is unlawful for any broker-dealer or issuer to employ an agent unless the agent is registered or is exempt from registration.  The registration of an agent is not effective during any period when the agent is not associated with a particular broker-dealer registered under this act or a particular issuer.  When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make the person an agent, the agent as well as the broker-dealer or issuer shall promptly notify the Administrator.

(c)  (1)  It is unlawful for any person to transact business in this state as an investment adviser unless registered under this act or unless exempt from registration as provided in paragraph (2) of this subsection.

(2)  Subject to paragraph (3) of this subsection, a person shall be exempt from registration as an investment adviser if:

(A) the person's only clients in this state are investment companies as defined in and registered under the Investment Company Act of 1940 or insurance companies;

(B) the person is licensed as an investment adviser under the laws of another state, has no place of business within this state, and the person's only clients in this state are other investment advisers, broker-dealers, or financial or institutional investors, whether acting for themselves or as trustees;

(C) the person has no place of business located within this state and during any period of twelve (12) consecutive months, has no more than five clients, other than those clients specified in subparagraph (B) of this paragraph, who are residents of this state;

(D) the person is registered under Section 203 of the Investment Advisers Act of 1940 as an investment adviser or is not registered under Section 203 of the Investment Advisers Act of 1940 because that person is excepted from the definition of an investment adviser under Section 202(a)(11) of the Investment Advisers Act of 1940; however, such exemption shall not apply to such a person if such person fails or refuses to pay the notice filing fee required by paragraph (5) of subsection (a) of Section 412 of this title and such failure or refusal to pay is not promptly remedied in accordance with this title or an order or other administrative action of the Administrator; or

(E) the person is a full-time employee of this state, any county, municipality or school district of this state; or any other political subdivision of this state; or any agency or corporate or other instrumentality of any such political subdivision; and such person's activities as an investment adviser are required as part of such person's employment with such entity and limited to providing advice to such entity.

(3)  The exemption from registration provided by subparagraph (B) of paragraph (2) of this subsection shall not be available to any person who acts as an investment adviser to this state, any county, municipality or school district of this state, or any other political subdivision of this state; any agency or corporate or other instrumentality of any such entity; or any pension fund for the benefit of employees of any such entity.

(d)  (1)  It is unlawful for any person to transact business in this state as an investment adviser representative unless registered under this act or unless such person is exempt from registration as provided in paragraph (3) of this subsection.  It is unlawful for any person required to be registered as an investment adviser under this act, or any person exempt from registration as an investment adviser under this act, to employ, supervise, be represented by or be associated with an investment adviser representative unless the investment adviser representative is registered under this act or unless the investment adviser representative is exempt from registration as provided in paragraph (3) of this subsection.

(2)  It is unlawful for an investment adviser representative of an investment adviser exempt from registration under subparagraph (D) of paragraph (2) of subsection (c) of this section to transact business in this state as an investment adviser representative as defined by the United States Securities and Exchange Commission in Rule 203A-3 of the Investment Advisers Act of 1940, if such person has a place of business located within this state unless registered under this act or unless the person is exempt from registration as provided in subparagraphs (B) or (C) of paragraph (3) of this subsection.

(3)  Subject to paragraph (4) of this subsection, a person shall be exempt from registration as an investment adviser representative if:

(A) the person is employed by, supervised by, represents or is associated with an investment adviser required to be registered as an investment adviser under Section 203 of the Investment Advisers Act of 1940, or with an investment adviser who is not registered under Section 203 of the Investment Advisers Act of 1940 because that person is excepted from the definition of an investment adviser under Section 202(a)(11) of the Investment Advisers Act of 1940 and such investment adviser representative has no place of business located within this state.  However, such exemption shall not apply to such a person if his or her affiliated investment adviser fails or refuses to pay the fifty-dollar-fee for investment adviser representatives as required under subsection (a) of Section 202.1 of this title and such failure or refusal to pay is not promptly remedied in accordance with this title or an order or other administrative action of the Administrator;

(B) the person is licensed as an investment adviser representative under the laws of another state, has no place of business within this state, and the person's only clients in this state are investment advisers, broker-dealers, or financial or institutional investors, whether acting for themselves or as trustees; or

(C) the person has no place of business located within this state and during any period of twelve (12) consecutive months, has no more than five clients, other than those clients specified in subparagraph (B) of this paragraph, who are residents of this state.

(4)  The exemption from registration provided by subparagraph (B) of paragraph (3) of this subsection shall not be available to any person who acts as an investment adviser representative to this state, any county, municipality or school district of this state, or any other political subdivision of this state; any agency or corporate or other instrumentality of any such entity; or any pension fund for the benefit of employees of any such entity.

(5)  The registration of an investment adviser representative is not effective during any period when the person is not associated with a particular investment adviser registered or exempt from registration under this act.  When an investment adviser representative begins or terminates a connection with an investment adviser, or begins or terminates those activities which make the person an investment adviser representative, the investment adviser representative as well as the investment adviser shall promptly notify the Administrator.

(e)  Every registration as a broker-dealer, agent, investment adviser or investment adviser representative and every exemption from registration as an investment adviser representative under this section expires on December 31 each year and may be renewed annually upon written application, as specified by the Administrator by rule or order, and payment of the fee set forth in Section 412 of this title without furnishing any further information unless specifically required by the Administrator.  Application for renewals must be made no later than December 31 in each year; otherwise, the requirements for initial registration must be satisfied.

(f)  For purposes of this section, "place of business" means:

(1)  A place or office at which the investment adviser or investment adviser representative regularly provides investment advisory services, solicits, meets with, or otherwise communicates with clients; and

(2)  Any other location that is held out to the general public as a location at which the investment adviser representative provides investment advisory services, solicits, meets with, or otherwise communicates with clients.

Added by Laws 1959, p. 330, § 201, eff. July 1, 1959.  Amended by Laws 1988, c. 108, § 8, eff. Nov. 1, 1988; Laws 1991, c. 79, § 1, eff. Sept. 1, 1991; Laws 1995, c. 196, § 4, eff. July 1, 1995; Laws 1997, c. 279, § 3, eff. July 1, 1997; Laws 1998, c. 152, § 3, eff. July 1, 1998; Laws 1998, c. 412, § 4, eff. July 1, 1998; Laws 2003, c. 493, § 1, eff. Nov. 1, 2003.

NOTE:  Laws 1998, c. 141, § 14 repealed by Laws 1998, c. 412, § 6, eff. July 1, 1998.

§71-202.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  (1)  A broker-dealer, agent, investment adviser or investment adviser representative required to be registered under this title may obtain an initial or renewal registration by filing in such form and in such manner as prescribed by rule or order of the Administrator an application, the filing fee set forth in Section 412 of this title and any other information determined to be necessary by the Administrator.

(2)  If financial reports required do not coincide with registration dates, such reports for the registrant's preceding fiscal year shall be acceptable unless the Administrator by rule or order otherwise prescribes.  The Administrator may by rule or order require an applicant for initial registration to publish an announcement of the application in one or more specified newspapers published in this state.

(b)  If no denial order is in effect and no proceeding is pending pursuant to the provisions of Section 204 of this title, registration becomes effective at noon of the forty-fifth day after a complete application is filed and proper payment is made.  The Administrator may specify, by rule or order, an earlier effective date, and may defer, by order, the effective date until noon of the forty-fifth day after the filing of any amendment.

(c)  When an application is denied or withdrawn, the Administrator shall retain the fee.

(d)  A registered broker-dealer or investment adviser may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year.  There shall be no filing fee.

(e)  The Administrator, by rule, may require a minimum capital for registered broker-dealers and investment advisers.

Added by Laws 1959, p. 330, § 202, eff. July 1, 1959.  Amended by Laws 1961, p. 580, § 1; Laws 1968, c. 406, § 2, emerg. eff. May 17, 1968; Laws 1975, c. 135, § 1, emerg. eff. May 19, 1975; Laws 1983, c. 262, § 7, operative July 1, 1983; Laws 1984, c. 55, § 1, eff. Nov. 1, 1984; Laws 1988, c. 108, § 9, eff. Nov. 1, 1988; Laws 1992, c. 241, § 9, eff. July 1, 1992; Laws 1995, c. 196, § 5, eff. July 1, 1995; Laws 1997, c. 279, § 4, eff. July 1, 1997; Laws 2003, c. 493, § 2, eff. Nov. 1, 2003.

§71-202.1.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-203.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-204.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  The Administrator may issue a final order denying effectiveness to, or suspending or revoking the effectiveness of, any registration, or condition or limit registration of an applicant or registrant, or impose any sanction authorized by Section 406 of this title if the Administrator finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser:

(1)  has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2)  has willfully violated or willfully failed to comply with any provision of the Oklahoma Securities Act or a predecessor act or any rule or order under this act or a predecessor act;

(3)  has been convicted, within the past ten (10) years, of any misdemeanor involving a security or any aspect of the securities business, or any felony;

(4)  is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business;

(5)  is the subject of an order of the Administrator denying, suspending, or revoking registration as a broker-dealer, agent, investment adviser, or investment adviser representative or is the subject of an order of the Administrator issued pursuant to Section 406 of this title;

(6)  is the subject of an order or other adjudication or determination entered within the past five (5) years by the securities administrator of any other state or by the United States Securities and Exchange Commission or by any other governmental securities agency denying, suspending or revoking registration as a broker-dealer, agent, investment adviser or investment adviser representative or the substantial equivalent of those terms as defined in the Oklahoma Securities Act, or is the subject of an order or other adjudication or determination entered within the past five (5) years by the securities administrator of any other state or by the United States Securities and Exchange Commission or by any other governmental securities agency barring the person from association with any other broker-dealer or investment adviser, or is the subject of an order suspending or expelling the person from a national or international securities exchange or national or international securities association, or is the subject of an order or other adjudication or determination of or by the National Association of Securities Dealers, Inc., or any other self-regulatory organization, suspending, canceling, revoking, or barring the person from membership in said organization or barring the person from association with any other member of said organization, or is the subject of a United States Post Office fraud order; but:

(A) the Administrator may not institute a revocation or suspension proceeding under this subsection more than one (1) year from the date of the order relied on; and

(B) may not enter an order under this subsection on the basis of an order under another state act unless that order was based on facts which, but for the situs would currently constitute a ground for an order under this section;

(7)  is the subject of a cease and desist order entered after notice and opportunity for hearing by the Administrator, the securities agency or administrator of another state, the United States Securities and Exchange Commission or the Commodity Futures Trading Commission;

(8)  has engaged in dishonest or unethical practices in the securities business;

(9)  is insolvent, either in the sense that liabilities exceed assets or in the sense that the person cannot meet obligations as they mature; but the Administrator may not enter an order against a broker-dealer or investment adviser under this paragraph without a finding of insolvency as to the broker-dealer or investment adviser;

(10)  is not qualified on the basis of such factors as training, experience and knowledge of the securities business, except as otherwise provided in subsection (c) of this section; or

(11)  has willfully violated any rule of a national or international securities exchange or a national or international securities association with respect to any customer or transaction in this state;

(12)  has failed to exercise reasonable supervision of its agents if a broker-dealer or a designated principal, or of its investment adviser representatives if an investment adviser to ensure compliance with the Oklahoma Securities Act;

(13)  has failed to pay the proper filing fee; but the Administrator may enter only a denial order under this paragraph, and shall vacate any such order when the deficiency has been corrected; or

(14)  refuses to allow or otherwise impedes the Administrator from conducting an examination under subsection (d) of Section 203 of this title, refuses access to any registrant's office to conduct such examination, or refuses to provide copies of the records referred to in subsection (a) of Section 203 of this title.

(b)  The Administrator may not institute a suspension or revocation proceeding based solely on material facts actually known by the Administrator unless an investigation or proceeding is instituted within one (1) year after the Administrator actually knew the material facts.

(c)  The Administrator's determination that an applicant or registrant lacks qualification under paragraph (10) of subsection (a) of this section is limited by the following provisions:

(1)  The Administrator may not enter an order against a broker-dealer on the basis of the lack of qualification of any person other than the broker-dealer if the broker-dealer is an individual; or an agent of the broker-dealer.

(2)  The Administrator may not enter an order against an investment adviser on the basis of the lack of qualification of any person other than the investment adviser if the investment adviser is an individual or an investment adviser representative of the investment adviser.

(3)  The Administrator may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both.

(4)  The Administrator shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer.

(5)  The Administrator shall consider that an investment adviser is not necessarily qualified solely on the basis of experience as a broker-dealer or agent.

(6)  The Administrator may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants.

(d)  (1)  If the Administrator makes written findings of fact to support the conclusion that the public interest will be harmed by delay in issuing an order pursuant to subsection (a) of this section, the Administrator may by order summarily postpone or suspend registration pending final determination of any proceeding under this section.

(2)  Upon the entry of the summary order, the Administrator shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative:

(A) that the summary order has been entered and the reasons therefor;

(B) that the person subject to the summary order, if desiring a hearing, must make written request for a hearing to the Administrator within fifteen (15) days after service of the notice is effective;

(C) that within fifteen (15) days after receipt by the Administrator of a written request the matter will be set for hearing to determine whether the summary order should be modified, vacated or extended pending final determination of any proceeding under subsection (a) of this section; and

(D) that a hearing shall be commenced within fifteen (15) days of the matter being set for hearing.

(3)  The summary order shall remain in effect until the conclusion of the hearing on the summary order unless the Administrator or the Administrator's designee extends the summary order pending a final determination of any proceeding under subsection (a) of this section.  If no hearing is requested within thirty (30) days after service of the summary order and none is ordered by the Administrator, the summary order becomes final by operation of law.  If a request for hearing on the summary order is timely made and if the hearing is not commenced by the Administrator within the time limit set forth herein, the summary order shall dissolve and a final order shall not be issued pursuant to subsection (a) of this section except upon reasonable notice and opportunity for a hearing.

(e)  If the Administrator finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the Administrator may by order cancel the registration or application.

(f)  Withdrawal from registration as a broker-dealer, agent, investment adviser or investment adviser representative becomes effective sixty (60) days after receipt of an application to withdraw or within such shorter period of time as the Administrator may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within sixty (60) days after the application is filed.  If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Administrator by order determines.  If no proceeding is pending or instituted and withdrawal automatically becomes effective, the Administrator may nevertheless institute a proceeding under paragraph (2) of subsection (a) of this section within one (1) year after withdrawal became effective and enter an order as of the last date on which registration was effective.

(g)  Except as provided in paragraph (1) of subsection (d) of this section or unless the right to notice and hearing is waived by the person against whom the final order is to be issued, no order may be issued under this section without notice and opportunity for hearing as required by the Administrative Procedures Act.  If the person to whom such notice is addressed does not request a hearing within fifteen (15) days after the service of said notice is effective, a final order as provided in subsection (a) of this section may be issued.

Added by Laws 1959, p. 332, § 204, eff. July 1, 1959.  Amended by Laws 1963, c. 280, § 1, emerg. eff. June 18, 1963; Laws 1985, c. 287, § 3, emerg. eff. July 23, 1985; Laws 1988, c. 108, § 11, eff. Nov. 1, 1988; Laws 1990, c. 71, § 2, eff. Sept. 1, 1990; Laws 1992, c. 241, § 10, eff. July 1, 1992; Laws 1995, c. 196, § 7, eff. July 1, 1995; Laws 1997, c. 279, § 7, eff. July 1, 1997; Laws 1998, c. 152, § 5, eff. July 1, 1998; Laws 1999, c. 109, § 2, eff. July 1, 1999; Laws 2003, c. 493, § 3, eff. Nov. 1, 2003.

§71-301.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-302.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-303.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-304.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-304.1.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-305.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-305.1.  Repealed by Laws 1987, c. 208, § 120, operative July 1, 1987 and Laws 1987, c. 236, § 203, emerg. eff. July 20, 1987.

§71-305.2.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-306.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  The Administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if the Administrator finds that:

(1)  the order is in the public interest; and

(2) (A) the registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any report under Section 305(i) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(B) any provision of the Oklahoma Securities Act or any rule, order, or condition lawfully imposed under said act has been willfully violated, in connection with the offering, by:

(i) the person filing the registration statement,

(ii) the issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer, or

(iii) any underwriter;

(C) the security registered or sought to be registered is the subject of any administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering; provided, however:

(i) the Administrator may not institute a proceeding against an effective registration statement under this subparagraph more than one (1) year from the date of the order or injunction relied on, and

(ii) may not enter an order under this subparagraph on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section;

(D) the issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(E) the offering has worked or tended to work a fraud upon purchasers or would so operate;

(F) the offering has been or would be made or is being made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options, profits, compensation, or remuneration paid directly or indirectly to any officer, director, employee, contractor or agent;

(G) when a security is sought to be registered by notification, it is not eligible for such registration;

(H) when a security is sought to be registered by coordination there has been a failure to comply with the undertaking required by Section 303(b)(4) of this title; or

(I) an order has been issued by a court of competent jurisdiction under subsection (e) of this section or Section 406 of this title against the issuer of any security registered or sought to be registered under the Oklahoma Securities Act.

The Administrator may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to the Administrator when the registration statement became effective unless the proceeding is instituted within the next thirty (30) days.

(b)  (1)  If the Administrator makes written findings of fact to support the conclusion that the public interest will be harmed by delay in issuing an order pursuant to subsection (a) of this section, the Administrator may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section.

(2)  Upon the entry of the summary order, the Administrator shall promptly notify each person specified in subsection (c) of this section:

(A) that the summary order has been entered and the reasons therefor;

(B) that the person subject to the summary order, if desiring a hearing, must make written request for a hearing to the Administrator within fifteen (15) days after service of the notice is effective;

(C) that within fifteen (15) days after receipt by the Administrator of a written request the matter will be set for hearing to determine whether the summary order should be modified, vacated or extended pending final determination of any proceeding under subsection (a) of this section; and

(D) that a hearing shall be commenced within fifteen (15) days of the matter being set for hearing.

(3)  The summary order shall remain in effect until the conclusion of the hearing on the summary order unless the Administrator or the Administrator's designee extends the summary order pending a final determination of any proceeding under subsection (a) of this section.  If no hearing is requested within thirty (30) days after service of the summary order and none is ordered by the Administrator, the summary order becomes final by operation of law.  If a request for hearing on the summary order is timely made and if the hearing is not commenced by the Administrator within the time limit set forth herein, the summary order shall dissolve and a final order shall not be issued pursuant to subsection (a) of this section except upon reasonable notice and opportunity for a hearing.

(c)  Except as provided in paragraph (1) of subsection (b) of this section or unless the right to notice and hearing is waived by the person against whom the stop order is issued, no stop order may be issued under this section without notice and opportunity for hearing as required by the Administrative Procedures Act.  If the person to whom notice is addressed does not request a hearing within fifteen (15) days after the service of said notice is effective, a final order as provided in subsection (a) of this section may be issued.

(d)  The Administrator may vacate or modify a stop order if the Administrator finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

(e)  The Administrator may apply to the district court of Oklahoma County or the district court of any other county where service can be obtained for an order appointing a conservator of, and directing the conservator to rehabilitate, any issuer upon one or more of the following grounds.  That the issuer:

(1)  is impaired or insolvent, or is in imminent danger of becoming impaired or insolvent;

(2)  has ceased transacting business for a period of one (1) year;

(3)  is insolvent and has commenced voluntary liquidation or dissolution, or is attempting to commence or prosecute any action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian, or sequestrator;

(4)  has refused to comply with any lawful order of the Administrator;

(5)  has refused to submit its books, records and accounts relating to its financial affairs to reasonable examination by the Administrator;

(6)  has transferred or attempted to transfer substantially its entire property or business, to the detriment of its stockholders; or

(7)  has willfully violated its charter or any law of this state.

The conservator may, if all reasonable efforts to rehabilitate the issuer fail, apply to the court for any order directing liquidation and dissolution of any such issuer.

Added by Laws 1959, p. 339, § 306, eff. July 1, 1959.  Amended by Laws 1967, c. 395, § 1, emerg. eff. May 23, 1967; Laws 1968, c. 406, § 1, emerg. eff. May 17, 1968; Laws 1992, c. 241, § 14, eff. July 1, 1992; Laws 1995, c. 196, § 11, eff. July 1, 1995; Laws 1997, c. 279, § 11, eff. July 1, 1997; Laws 1998, c. 152, § 8, eff. July 1, 1998; Laws 1999, c. 109, § 4, eff. July 1, 1999; Laws 2003, c. 493, § 4, eff. Nov. 1, 2003.

§71-307.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-401.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-402.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-403.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-404.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-405.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  The Administrator in his or her discretion:

(1)  may make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate any provision of this act or any rule or order hereunder, or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder; and

(2)  may require or permit any person to file a statement in writing, under oath or otherwise as the Administrator determines, as to all the facts and circumstances concerning the matter to be investigated.

(b)  For the purpose of any investigation or proceeding under this act, the Administrator, or his or her designee, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records deemed relevant or material to the inquiry.

(c)  In case of contumacy by, or refusal to obey a subpoena issued to, any person, the district court of Oklahoma county or the district court in any other county where service can be obtained on one or more of the defendants, upon application by the Administrator, may issue to the person an order requiring such person to appear before the Administrator, or the officer designated by the Administrator, there to produce documentary evidence or to testify about the matter under investigation or in question.  The court may also grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice.  Failure to obey the order of the court may be punished by the court as a contempt of court.

(d)  No person is excused from attending and testifying or from producing any document or record before the Administrator, or his or her designee, or in obedience to the subpoena of the Administrator or his or her designee, or in any proceeding instituted by the Administrator, on the ground that the testimony or evidence (documentary or otherwise) required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(e)  In addition to the investigations authorized by Section 405(a) of this title, the Administrator or a designated member of his staff shall examine as soon as possible all reports filed under this act for the purpose of determining whether additional information is required or whether additional investigation should be made.  The Administrator is authorized to require the filing of any additional information which he deems necessary to correct any errors or deficiencies in any reports required to be filed.

Added by Laws 1959, p. 343, § 405, eff. July 1, 1959.  Amended by Laws 1978, c. 184, § 3, emerg. eff. April 11, 1978; Laws 1989, c. 150, § 4, operative July 1, 1989; Laws 1995, c. 196, § 15, eff. July 1, 1995; Laws 1997, c. 279, § 15, eff. July 1, 1997; Laws 2003, c. 493, § 5, eff. Nov. 1, 2003.

NOTE:  Laws 1978, c. 170, § 2 repealed by Laws 1980, c. 166, § 7.

§71-406.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  If the Administrator reasonably believes, whether or not based upon an investigation conducted under Section 405 of this title, that a person has violated the Oklahoma Securities Act, except under the provisions of Section 202.1 or 305.2 of this title, or a rule or order of the Administrator under the Oklahoma Securities Act or has engaged in dishonest or unethical practices in the securities business, the Administrator, in addition to any specific power granted by any other section of the Oklahoma Securities Act, may impose one or more of the following sanctions:

(1)  issue an order against the person to cease and desist from engaging in such violation or dishonest or unethical practices or doing any act in furtherance thereof;

(2)  censure the person, if the person is a registered broker-dealer, agent, investment adviser, or investment adviser representative;

(3)  bar or suspend the person from association with a broker-dealer or investment adviser subject to the provisions of the Oklahoma Securities Act;

(4)  place limitations on the activities, functions, or operations of the person;

(5)  issue an order against a person who willfully violates the Oklahoma Securities Act or a rule or order of the Administrator under the Oklahoma Securities Act, imposing a civil penalty up to a maximum of Five Thousand Dollars ($5,000.00) for a single violation or transaction or of Fifty Thousand Dollars ($50,000.00) for multiple violations or transactions in a single proceeding or a series of related proceedings; or

(6)  recover the costs of the investigation conducted under Section 405 of this title.

(b)  Except as provided in subsection (e) of this section or unless the right to notice and hearing is waived by the person against whom the sanction is imposed, the sanctions provided in subsection (a) of this section may be imposed only after notice and hearing as required by the Administrative Procedures Act.  If the person to whom notice is addressed does not request a hearing within fifteen (15) days after the service of notice is effective, a final order may be issued.

(c)  Imposition of the sanctions under this section is limited as follows:

(1)  If the Administrator revokes the effectiveness of the registration of a broker-dealer, agent, investment adviser or investment adviser representative under Section 204 of this title or bars a person from association with a broker-dealer or investment adviser under this section or Section 204 of this title, the imposition of that sanction precludes imposition of the sanction specified in paragraph (5) of subsection (a) of this section; and

(2)  The imposition by the Administrator of one or more sanctions under subsection (a) of this section with respect to a specific violation or transaction precludes the Administrator from later imposing any other sanctions under paragraphs (1) through (5) of subsection (a) of this section with respect to the violation or transaction.  The Administrator however is not precluded from bringing an action under Section 406.1 of this title in addition to the imposition of one or more sanctions under subsection (a) of this section with respect to the violation or transaction.

(d)  For purposes of determining any sanction to be imposed under paragraphs (1) through (5) of subsection (a) of this section, the Administrator shall consider, among other factors, the frequency and persistence of the conduct constituting a violation of the Oklahoma Securities Act or a rule or order of the Administrator under the Oklahoma Securities Act or involving dishonest or unethical practices in the securities business, the number of persons adversely affected by the conduct, and the resources of the person committing the violation.

(e)  (1)  If the Administrator makes written findings of fact to support the conclusion that the public interest will be harmed by delay in issuing a cease and desist order pursuant to paragraph (1) of subsection (a) of this section, the Administrator may issue a summary order to cease and desist pending final determination of any proceeding under this section.

(2)  Upon the entry of the summary order, the Administrator shall promptly notify the person subject to the summary order:

(A) that the summary order has been entered and the reasons therefor;

(B) that the person subject to the summary order, if desiring a hearing, must make written request for a hearing to the Administrator within fifteen (15) days after service of the notice is effective;

(C) that within fifteen (15) days after receipt by the Administrator of a written request the matter will be set for hearing to determine whether the summary order should be modified, vacated or extended pending final determination of any proceeding under paragraph (1) of subsection (a) of this section; and

(D) that a hearing shall be commenced within fifteen (15) days of the matter being set for hearing.

(3)  The summary order shall remain in effect until the conclusion of the hearing on the summary order unless the Administrator or the Administrator's designee extends the summary order pending a final determination of any proceeding under paragraph (1) of subsection (a) of this section.  If no hearing is requested within thirty (30) days after service of the summary order and none is ordered by the Administrator, the summary order becomes final by operation of law.  If a request for hearing on the summary order is timely made and if the hearing is not commenced by the Administrator within the time limit set forth herein, the summary order shall dissolve and a final order shall not be issued pursuant to paragraph (1) of subsection (a) of this section except upon reasonable notice and opportunity for a hearing.

Added by Laws 1959, p. 344, § 406, eff. July 1, 1959.  Amended by Laws 1984, c. 130, § 1, operative Nov. 1, 1984; Laws 1987, c. 145, § 1, eff. Nov. 1, 1987; Laws 1988, c. 108, § 17, eff. Nov. 1, 1988; Laws 1990, c. 71, § 3, eff. Sept. 1, 1990; Laws 1995, c. 196, § 16, eff. July 1, 1995; Laws 1997, c. 279, § 16, eff. July 1, 1997; Laws 1998, c. 152, § 9, eff. July 1, 1998; Laws 1999, c. 109, § 6, eff. July 1, 1999; Laws 2003, c. 493, § 6, eff. Nov. 1, 2003.

§71-406.1.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  Upon a showing by the Administrator that a person has violated or is about to violate the Oklahoma Securities Act, except under the provisions of Section 202.1 or 305.2 of this title, or a rule or order of the Administrator under the Oklahoma Securities Act or that a person has engaged or is about to engage in dishonest or unethical practices in the securities business, the Administrator, prior to, concurrently with, or subsequent to an administrative proceeding, may bring an action in the district court of Oklahoma County or the district court of any other county where service can be obtained on one or more of the defendants and the district court may grant or impose one or more of the following appropriate legal or equitable remedies:

(1)  Upon a showing of a violation of the Oklahoma Securities Act or a rule or order of the Administrator under the Oklahoma Securities Act or conduct involving dishonest or unethical practices in the securities business:

(i) a temporary restraining order, permanent or temporary prohibitory or mandatory injunction, or a writ of prohibition or mandamus;

(ii) a civil penalty up to a maximum of Five Thousand Dollars ($5,000.00) for a single violation or of Fifty Thousand Dollars ($50,000.00) for multiple violations in a single proceeding or a series of related proceedings;

(iii) a declaratory judgment;

(iv) restitution to investors;

(v) an asset freeze, accounting, writ of attachment, writ of general or specific execution, and the appointment of a receiver or conservator for the defendant or the defendant's assets; and

(vi) other relief the court deems just.

(2)  Upon a showing that the defendant is about to violate the Oklahoma Securities Act or a rule or order of the Administrator under the Oklahoma Securities Act or that the defendant is about to engage in dishonest or unethical practices in the securities business only:

(i) a temporary restraining order; or

(ii) a temporary or permanent injunction; or

(iii) a writ of prohibition or mandamus.

(b)  In determining the appropriate relief under subsection (a) of this section, the court shall consider any enforcement actions taken and/or sanctions that may have been imposed by the Administrator under Section 406 of this title in connection with the subject transactions.

(c)  The Administrator shall not be required to post a bond in an action under this section.

(d)  Upon a showing by the securities agency or administrator of another state that a person has violated the securities act of that state or a rule or order of the securities agency or administrator of that state, the court, in addition to any other legal or equitable remedies, may impose one or more of the following remedies:

(1)  appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state; and

(2)  other relief the court considers just.

(e)  No costs shall be assessed for or against the Administrator in any proceeding under the Oklahoma Securities Act brought by or against it in any court except as otherwise provided by law.

Added by Laws 1987, c. 145, § 2, eff. Nov. 1, 1987.  Amended by Laws 1990, c. 71, § 4, eff. Sept. 1, 1990; Laws 1997, c. 279, § 17, eff. July 1, 1997; Laws 2003, c. 493, § 7, eff. Nov. 1, 2003.

§71-407.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-408.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-409.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  Any person aggrieved by a final order of the Administrator may obtain a review by the Commission by filing with the Administrator, within fifteen (15) days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part and stating the person's specific grounds therefor.  The petition; the record upon which the final order was issued; and written briefs submitted by the appealing parties and the Administrator shall be reviewed by the Commission.  The costs of preparing the record of the administrative hearing shall be borne by the appealing parties.  Oral argument by all parties may be heard by the Commission en banc if requested by an appealing party.  Other than newly discovered evidence, additional evidence may only be presented by the appealing party and/or the Administrator on the request of the Commission.  Upon the written request of the party on whose behalf the appeal is brought, or upon the party's own motion, the Administrator shall cause complete stenographic notes to be taken of the proceeding before the Commission.  If requested by the appealing party, the cost of taking and transcribing such notes shall be borne by the said appealing party.  If such notes are taken upon the motion of the Administrator, the cost shall be borne by the Department.  The Commission or a majority thereof shall make such order as is deemed proper, just, and equitable within sixty (60) days of receipt by the Administrator of the written petition of the appealing party or at such later time as agreed to by all parties.

(b)  Appeals by any person aggrieved by a final order of the Commission, except a final order of the Commission to cease and desist as provided for in paragraph (1) of subsection (a) of Section 406 of this title, shall be taken to the Supreme Court of Oklahoma within thirty (30) days of the date that a copy of the order is mailed to the person, as shown by the certificate of mailing attached to the order.  Any person aggrieved by a final order of the Commission to cease and desist as provided for in paragraph (1) of subsection (a) of Section 406 of this title shall be taken to the district court of Oklahoma County within thirty (30) days of the date that a copy of the order is mailed to the person, as shown by the certificate of mailing attached to the order.  The proceedings for review shall be as now prescribed by law and by rules of the reviewing court, subject to the power of the reviewing court to make other and further rules with reference thereto.

(c)  The commencement of proceedings under this section before the Commission shall not operate as a stay of the Administrator's order, unless so ordered by the Commission.  The commencement of proceedings under this section before the Supreme Court shall not operate as a stay of the Commission's order, unless so ordered by the Court.

Added by Laws 1959, p. 345, § 409, eff. July 1, 1959.  Amended by Laws 1961, p. 586, § 1; Laws 1984, c. 130, § 2, operative Nov. 1, 1984; Laws 1990, c. 71, § 5, eff. Sept. 1, 1990; Laws 1992, c. 241, § 17, eff. July 1, 1992; Laws 1998, c. 152, § 11, eff. July 1, 1998; Laws 2003, c. 493, § 8, eff. Nov. 1, 2003.

§71-410.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-411.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-411.1.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-412.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

NOTE:  Prior to repeal, this section was amended to read as follows:

(a)  Unless otherwise provided for by law, the following shall be the fees charged pursuant to the provisions of the Oklahoma Securities Act:

(1)  Broker-dealer registration fee or renewal fee $300.00

(2)  Broker-dealer or issuer agent or broker-dealer principal registration fee or renewal fee $50.00

(3)  Broker-dealer agent on an inactive basis, renewal fee $10.00

(4)  Investment adviser registration fee or renewal fee $300.00

(5)  Investment adviser annual notice filing fee $300.00

(6)  Investment adviser representative registration fee or renewal fee $50.00

(7)  Mass transfer fee $10.00

per transferee

(8)  Mailing list fee $30.00 per year

(9)  Review of sales literature package $50.00

(10)  Broker-dealer or investment adviser financial or operating reports $50.00

(11)  Issuer sales reports $50.00

(12)  Notice of exemption filing or request for order of exemption $250.00

(13)  Interpretive opinion or no-action request $250.00

(14)  Affidavit request $10.00

(15)  Service of process upon the Administrator $10.00

(16)  Amendments to registration statements or notice filings pursuant to Section 305.2 of this title involving changes to the issuer's application or notice filing form:

(A) examination fee $50.00; and

(B) a filing fee computed in the same manner as the filing fee required pursuant to paragraph (1) of subsection (b) of this section for any additional securities being registered.

(17)  Copying fee.

(A)  8 1/2" by 14" or smaller $.25 per page

(B)  Larger than 8 1/2" by 14" $1.00 per page

(C)  Certified copy 8 1/2" by 4" or smaller $1.00 per page

(D)  Certified copy larger than 8 1/2" by 14" $2.00 per page

(18)  Document search fee for commercial purpose $20.00 per hour

(19)  Notice filing fee for a federal covered security under Section 18 (b)(4) of the Securities Act of 1933 $250.00

(b)  For the purpose of registering securities under this act, any person filing a registration statement shall pay an examination fee of Two Hundred Dollars ($200.00) and a filing fee computed upon the aggregate offering price of the securities sought to be registered in Oklahoma as follows:

a fee equal to one-tenth of one percent (1/10 of 1%) of said price; provided, in no event shall the filing fee be less than Two Hundred Dollars ($200.00) or more than Two Thousand Five Hundred Dollars ($2,500.00); however, for securities registered pursuant to Section 304.1 of this title, the filing fee shall be computed as follows:  a fee equal to one-twentieth of one percent (1/20 of 1%) of the aggregate offering price; provided, in no event shall the filing fee be less than One Hundred Dollars ($100.00) or more than Two Thousand Five Hundred Dollars ($2,500.00).

(c)  Any person making a notice filing pursuant to Section 305.2(a) of this title, or renewing such a filing, shall pay a filing fee of Five Hundred Dollars ($500.00) with each such notice or renewal filed.

(d)  All fees and other charges collected by the Administrator shall be deposited in the General Revenue Fund with the State Treasurer, except for the fees deposited in the Oklahoma Department of Securities Revolving Fund and the amounts deposited in the Oklahoma Department of Securities Investor Education Revolving Fund.

(e)  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Securities to be designated the "Oklahoma Department of Securities Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees and other charges collected by the Administrator as follows:

(1)  the fees collected pursuant to paragraphs (1), (4), (5), (8), (14), (15), (17), and (18) of subsection (a) of this section;

(2)  the fees collected pursuant to the provisions of Section 402 of this title as provided in paragraph (9) of subsection (a) of this section;

(3)  the examination fees designated in paragraph (16) of subsection (a) and in subsection (b) of this section;

(4)  the amounts collected pursuant to subsection (f) of Section 411 of this title set forth in paragraph (13) of subsection (a) of this section; and

(5)  One Hundred Fifty Dollars ($150.00) of each filing fee collected pursuant to subsection (c) of this section.

All monies accruing to the credit of the Oklahoma Department of Securities Revolving Fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Securities as may be necessary to perform the duties imposed upon the said Department by law.  Expenditures from the Oklahoma Department of Securities Revolving Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

(f)  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Securities to be designated the "Oklahoma Department of Securities Investor Education Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all amounts collected pursuant to court order or judgment in actions brought by the Administrator, and amounts received in multistate settlements participated in by the Department, and interest attributable to the investment of the fund that shall be deposited in the Oklahoma Department of Securities Investor Education Revolving Fund.  The Fund may be invested in any investment instrument allowed by Oklahoma Statutes to the State Treasurer for the investment of state funds.  Any amounts received from any court settlement in excess of One Million Dollars ($1,000,000.00) shall be transferred to the General Fund.  The Administrator shall use the moneys in this fund exclusively for the specific purposes of research for education and education of Oklahoma residents in matters concerning securities laws and general investor protection.  All monies accruing to the credit of the Oklahoma Department of Securities Investor Education Revolving Fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Securities as may be necessary to perform the duties imposed upon the said Department by law.  Expenditures from the Oklahoma Department of Securities Investor Education Revolving Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

(g)  There is hereby created a petty cash fund for the Oklahoma Department of Securities.  The Director of State Finance and the Administrator are hereby authorized and it shall be their duty to fix the maximum amount of the petty cash fund, not to exceed Five Hundred Dollars ($500.00).  The Director of State Finance shall prescribe all forms, systems, and procedures for administering the petty cash fund.  The fund shall be used solely to pay:

(1)  examination, investigation and litigation expenses of the Oklahoma Department of Securities, including, but not limited to, court costs, filing fees, copying fees, and witness fees, and

(2)  incidental operating expenses of the Oklahoma Department of Securities not to exceed One Hundred Dollars ($100.00) per transaction.

(h)  Once paid, fees shall be nonrefundable.

Added by Laws 1959, p. 346, § 412, eff. July 1, 1959.  Amended by Laws 1977, c. 233, § 7, emerg. eff. June 15, 1977; Laws 1981, c. 248, § 6, emerg. eff. June 25, 1981; Laws 1983, c. 262, § 14, operative July 1, 1983; Laws 1984, c. 201, § 3, operative July 1, 1984; Laws 1985, c. 287, § 4, emerg. eff. July 23, 1985; Laws 1986, c. 189, § 3, operative July 1, 1986; Laws 1986, c. 223, § 52, operative July 1, 1986; Laws 1987, c. 208, § 97, operative July 1, 1987; Laws 1987, c. 236, § 98, emerg. eff. July 20, 1987; Laws 1988, c. 108, § 20, eff. Nov. 1, 1988; Laws 1988, c. 175, § 3, operative July 1, 1988; Laws 1988, c. 204, § 16, operative July 1, 1988; Laws 1989, c. 150, § 6, operative July 1, 1989; Laws 1992, c. 241, § 20, eff. July 1, 1992; Laws 1994, c. 270, § 2, operative July 1, 1995; Laws 1995, c. 196, § 18, eff. July 1, 1995; Laws 1997, c. 279, § 21, eff. July 1, 1997; Laws 1998, c. 152, § 12, eff. July 1, 1998; Laws 1999, c. 109, § 8, eff. July 1, 1999; Laws 2000, c. 310, § 3, eff. July 1, 2000; Laws 2001, c. 289, § 1, emerg. eff. May 31, 2001; Laws 2002, c. 422, § 1, eff. July 1, 2002; Laws 2003, c. 493, § 9, eff. Nov. 1, 2003.

§71-412.1.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-413.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-414.  Definitions.

As used in this act:

1.  "Multinational take-over bid" means the acquisition by a multinational corporation of or offer by a multinational corporation to acquire, pursuant to a tender offer or request or invitation for tenders, any equity security of a multinational corporation organized under the laws of this state or having its principal place of business and substantial assets within this state, if after acquisition thereof the offeror would, directly or indirectly, be a record or beneficial owner of more than ten percent (10%) of any class of the issued and outstanding equity securities of such corporation.  "Multinational corporation take-over bid" shall not mean:

a. bids made by a dealer for his own account in the ordinary course of his business of buying and selling such security,

b. an offer to acquire such equity security solely in exchange for other securities, or the acquisition of such equity security pursuant to such offer, for the sole account of the offeror, in good faith and not for the purpose of avoiding this act, and not involving any public offering of such other securities within the meaning of section 4 of title I of the "Securities Act of 1933," 48 Stat. 77, 15 U.S.C. 77d (2); as amended,

c. any other offer to acquire an equity security, or the acquisition of such equity security pursuant to such offer, for the sole account of the offeror, from not more than fifty persons, in good faith and not for the purpose of avoiding this act, and

d. any tender offer or request or invitation for tenders to which the target company consents, by action of its board of directors, if such board of directors has recommended acceptance thereof to shareholders and the terms thereof, including any inducements to officers or directors which are not made available to all shareholders, have been furnished to shareholders;

2.  "Offeror" means a person who makes, or in any way participates or aids in making, a multinational corporation take-over bid, and includes persons acting jointly or in concert, or who intend to exercise jointly or in concert any voting rights attached to the securities for which such multinational corporation take-over bid is made;

3.  "Offeree" means the beneficial or record owner of securities which an offeror acquires or offers to acquire in connection with a multinational corporation take-over bid;

4.  "Multinational corporation" means a corporation incorporated in or having assets or operations in one or more countries other than the United States, or a corporation controlling, controlled by or under common control with a corporation incorporated in or having assets or operations in one or more such countries;

5.  "Target company" means a corporation whose securities are or are to be the subject of a multinational corporation take-over bid;

6.  "Equity security" means any shares or similar securities, or any securities convertible into such securities, or carrying any warrant or right to subscribe to or purchase such securities, or any such warrant or right, or any other security which, for the protection of security holders, is treated as an equity security pursuant to regulations of the Oklahoma Securities Commission; and

7.  "Administrator" means the Securities Administrator appointed by the Oklahoma Securities Commission.

Added by Laws 1980, c. 300, § 1, emerg. eff. June 12, 1980.

§71-415.  Public announcement of take-over bid - Filing of required information - Hearings - Information to be filed - Costs.

A.  No offeror shall make a multinational corporation take-over bid unless twenty (20) days prior thereto or such shorter period as the Administrator may order, but not less than five (5) days, such offeror announces publicly the terms of the proposed multinational corporation take-over bid and files with the Administrator and the target company copies of all information required by this section, and either:

1.  Within five (5) days following such filing, no hearing is ordered by the Administrator or requested by the target company;

2.  A hearing is requested by the target company within such time but the Administrator finds that no cause for hearing exists; or

3.  A hearing is ordered within such time and upon such hearing the Administrator adjudicates that the offeror proposes to make fair, full and effective disclosure to offerees of all information material to a decision to accept or reject the offer.

B.  No offeror shall make a multinational corporation take-over bid if he owns five percent (5%) or more of the issued and outstanding equity securities of any class of the target company, any of which were purchased within one (1) year before the proposed multinational corporation take-over bid, and the offeror, before making any such purchase, or before thirty (30) days following the effective date of this act, whichever is later, failed to publicly announce his intention to gain control of the target company, or otherwise failed to make fair, full and effective disclosure of such intention to the persons from whom he acquired such securities.

C.  The information to be filed with the Administrator and the target company pursuant to this section shall include:

1.  Copies of all prospectuses, brochures, advertisements, circulars, letters or other matter by means of which the offeror proposes to disclose to offerees all information material to a decision to accept or reject the offer;

2.  The identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected;

3.  The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities, other than the existing capital stock or long-term debt of the offeror, which are being offered in exchange for the equity securities of the target company;

4.  A statement of any plans or proposals which the offeror, upon gaining control, may have to liquidate the target company, sell its assets, effect a merger or consolidation of it, or make any other major change in its business, corporate structure, management personnel, or policies of employment;

5.  The number of shares of any equity security of the target company of which each offeror is beneficial or record owner or has a right to acquire, directly or indirectly, together with the name and address of each person defined in this act as an offeror;

6.  Particulars as to any contracts, arrangements or understandings to which an offeror is party with respect to any equity security of the target company, including, without limitation, transfers of any equity security, joint venture, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements or understandings have been entered into;

7.  Complete information on the organization and operations of the offeror including, without limitation, the year of organization, form of organization, jurisdiction in which it is organized, a description of each class of the offeror's capital stock and of its long-term debt, financial statements for the current period and for the three most recent annual accounting periods, a brief description of the location and general character of the principal physical properties of the offeror and its subsidiaries, a description of pending legal proceedings other than routine litigation to which the offeror or any of its subsidiaries is a party or of which any of their property is the subject, a brief description of the business done and projected by the offeror and its subsidiaries and the general development of such business over the past five (5) years, the names of all directors and executive officers together with biographical summaries of each for the preceding five (5) years to date, and the approximate amount of any material interest, direct or indirect, of any of the directors or officers in any material transaction during the past three (3) years, or in any proposed material transactions, to which the offeror or any of its subsidiaries was or is to be a party; and

8.  Such other and further documents, exhibits, data and information as may be required by rule or order of the Administrator, or as may be necessary to make fair, full and effective disclosure to offerees of all information material to a decision to accept or reject the offer.

D.  Any hearing pursuant to this section shall be held within forty (40) days of the date a filing is made pursuant to this section.  Adjudications made pursuant to this section shall be made within sixty (60) days after such filing.  If upon hearing, the Administrator finds that the multinational corporation take-over bid is in violation of this act or that effective provision is not made for fair and full disclosure to offerees of all information material to a decision to accept or reject the offer, he shall so adjudicate. If he finds that the multinational corporation take-over bid would comply with this act if amended in certain respects, he shall so adjudicate.  If he finds that the multinational corporation take-over bid is not in violation of this act and that effective provision is made for fair and full disclosure to offerees of all information material to a decision to accept or reject the offer, he shall so adjudicate.

E.  Upon filing an application with the Administrator for a hearing under this section, the target company shall pay:

1.  The Oklahoma Department of Securities a nonrefundable fee of Five Hundred Dollars ($500.00);

2.  Such additional amount as a deposit as the Administrator may estimate will be needed to defray the costs of investigation and hearing including but not limited to technical, expert and special services; and

3.  After the hearing, the additional costs actually incurred in excess of the deposit plus the fee.

All payments received from the target company shall be paid into an agency special account and any unexpended portion shall be refunded therefrom, pursuant to the provisions of Sections 7.1 through 7.5a of Title 62 of the Oklahoma Statutes.

Added by Laws 1980, c. 300, § 2, emerg. eff. June 12, 1980.

§71-416.  Statutory procedure must be followed.

No offeror may conclude a multinational corporation take-over bid or pay for any securities prior to the conclusion of the procedures set forth in this act.

Added by Laws 1980, c. 300, § 3, emerg. eff. June 12, 1980.

§71-417.  Discrimination prohibited.

No offeror shall make a multinational corporation take-over bid which is not made to all holders residing in this state of the equity security that is the subject of such multinational corporation take-over bid, or which is not made to such holders on the same terms as such multinational corporation take-over bid is made to holders of such equity security not residing in this state. If an offeror makes a tender offer or request or invitation for tenders for less than all the outstanding equity securities of a class, and if a greater number of securities is deposited pursuant thereto within ten (10) days after copies of the offer or request or invitation for tenders are first published or sent or given to security holders that such offeror is bound or willing to take up and pay for, the securities shall be taken up as nearly as may be pro rata, disregarding fractions, according to the number of securities deposited by each offeree.  This section shall apply to securities deposited within ten (10) days after notice of an increase in the consideration offered to security holders, as described in this section, is first published or sent or given to security holders.  If the terms of a multinational corporation take-over bid are changed before its expiration by increasing the consideration offered to offerees, the offeror shall pay the increased consideration for all equity securities taken up, whether the same are deposited or taken up before or after the change in the terms of the multinational corporation take-over bid.

Added by Laws 1980, c. 300, § 4, emerg. eff. June 12, 1980.

§71-418.  Copies of information to be filed with certain regulatory bodies.

If the offeror or the target company is a banking corporation subject to regulation by the Banking Department, a building and loan association subject to regulation by the Building and Loan Board, or a public utility corporation subject to regulation by the Corporation Commission, the Administrator shall forthwith, upon receipt of the filing required under this act, furnish a copy of such filing to the regulatory body having jurisdiction over the offeror or target company.

Added by Laws 1980, c. 300, § 5, emerg. eff. June 12, 1980.

§71-419.  Liabilities, remedies and penalties.

An offeror is subject to the liabilities, penalties and other provisions applicable to a seller and an offeree is entitled to the remedies applicable to a purchaser, as set forth in Sections 402 et seq. of this title.

Added by Laws 1980, c. 300, § 6, emerg. eff. June 12, 1980.

§71-420.  Rules and regulations.

The Administrator may prescribe reasonable rules and regulations:

1.  Defining fraudulent, evasive, deceptive or grossly unfair practices in connection with multinational corporation take-over bids, and the terms used in this act;

2.  Exempting from this act multinational corporation take-over bids not made for the purpose of, and not having the effect of, changing or influencing the control of a target company; and

3.  Covering such other matters as are necessary to give effect to this act.

Added by Laws 1980, c. 300, § 7, emerg. eff. June 12, 1980.

§71-421.  Exemptions.

This act shall not apply when:

1.  The offeror or the target company is a public utility or a public utility holding company as defined in Section 2 of the "Public Utility Holding Company Act of 1935," 49 Stat. 803, 15 U.S.C. 79, as amended, and the multinational corporation take-over bid is subject to approval by the appropriate federal agency as provided in such act;

2.  The offeror or the target company is a bank or a bank holding company as subject to the "Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C. 1841, and subsequent amendments thereto, and the multinational corporation take-over bid is subject to approval by the appropriate federal agency as provided in such act;

3.  The offeror or the target company is a savings and loan holding company as defined in Section 2 of the "Savings and Loan Holding Company Amendments of 1967," 82 Stat. 5, 12 U.S.C. 1730A, as amended, and the multinational corporation take-over bid is subject to approval by the appropriate federal agency as provided in such act;

4.  The offeror and the target company are banks and the offer is part of a merger transaction subject to approval by appropriate federal supervisory authorities; and

5.  The offeror or target company is an insurance company regulated under the Oklahoma Insurance Code.

Added by Laws 1980, c. 300, § 8, emerg. eff. June 12, 1980.

§71-431.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-432.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-433.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-434.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-435.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-436.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-437.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-438.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-439.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-440.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-441.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-442.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-443.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-444.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-445.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-446.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-447.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-448.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-449.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-450.  Repealed by Laws 1985, c. 285, § 16, emerg. eff. July 22, 1985.

§71-451.  Short title.

Sections 1 through 12 of this act shall be known and may be cited as the "Oklahoma Take-over Disclosure Act of 1985".

Added by Laws 1985, c. 285, § 1, emerg. eff. July 22, 1985.

§71-452.  Definitions.

As used in this act:

1.  "Administrator" means the Administrator of the Department of Securities;

2.  "Affiliate" of a person means any person controlling, controlled by or under common control with such person;

3.  "Associate" of a person means any person acting jointly or in concert with such person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to the equity securities of an issuer;

4.  "Equity security" means:

a. any stock or similar security,

b. any security convertible, with or without consideration, into such a security,

c. carrying any warrant or right to subscribe to or purchase such a security,

d. any such warrant or right, or

e. any other security which the Administrator shall deem to be of similar nature and consider necessary or appropriate, by such rules as he may prescribe in the public interest and for the protection of investors, to treat as an equity security;

5.  "Offeror" means a person who makes or in any way participates in making a take-over offer. Offeror does not include any bank or broker-dealer loaning funds to an offeror in the ordinary course of its business, or any bank, broker-dealer, attorney, accountant, consultant, employee, or other person furnishing information or advice to or performing ministerial duties for an offeror, and not otherwise participating in the take-over offer;

6.  "Offeree" means the beneficial owner, residing in Oklahoma, of equity securities which an offeror offers to acquire in connection with a take-over offer;

7.  "Take-over offer" means the offer to acquire any equity securities of a target company from a resident of this state pursuant to a tender offer or request or invitation for tenders, if the offeror discloses its intention that after the acquisition of all securities acquired pursuant to the offer either (1) the offeror would be directly or indirectly a beneficial owner of more than ten percent (10%) of any class of the outstanding equity securities of the target company or (2) the beneficial ownership by the offeror of any class of the outstanding equity securities of the target company would be increased by more than five percent (5%).  Clause (2) does not apply if the offeror discloses its intentions that after the acquisition of all securities acquired pursuant to the offer the offeror would not be directly or indirectly a beneficial owner of more than ten percent (10%) of any class of the outstanding equity securities of the target company.  Take-over offer does not include:

a. an offer to exchange the securities of one issuer for the securities of another issuer, if the offer is registered or exempted from registration under the Oklahoma Securities Act, Section 1 et seq. of Title 71 of the Oklahoma Statutes,

b. an offer in connection with the acquisition of a security which, together with all other acquisitions by the offeror of securities of the same class of equity securities of the issuer, would not result in the offeror having acquired more than two percent (2%) of this class during the preceding twelve-month period,

c. an offer by the issuer to acquire its own equity securities, or

d. an offer in which the target company is an insurance company subject to regulation by the Insurance Commission of this state, a financial institution regulated by the Oklahoma Commissioner of Banking or a public service utility subject to regulation by the Corporation Commission of this state;

8.  "Target company" means an issuer of publicly traded equity securities of which at least twenty percent (20%) of its equity securities are beneficially held by residents of this state and which has substantial assets in this state.  For the purpose of this paragraph, an equity security is publicly traded if a trading market exists for the security at the time the offeror makes a take-over offer for the security.  A trading market exists if the security is traded on a national securities exchange or on the over-the-counter market; and

9.  "Beneficial owner" includes, but is not limited to, any person who directly or indirectly through any contract, arrangement, understanding, relationship or otherwise has or shares the power to vote or direct the voting of a security and/or the power to dispose of, or direct the disposition of, the security.  "Beneficial ownership" includes, but is not limited to, the right, exercisable within sixty (60) days, to acquire securities through the exercise of options, warrants or rights or the conversion of convertible securities, or otherwise.  The securities subject to these options, warrants, rights or conversion privileges held by a person shall be deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by this person, but shall not be deemed to be outstanding for the purpose of computing the percentage of the class owned by any other person.  A person shall be deemed the beneficial owner of securities beneficially owned by:

a. any relative or spouse or relative of the spouse residing in the home of this person,

b. any trust or estate in which this person owns ten percent (10%) or more of the total beneficial interest or serves as trustee or executor,

c. any corporation or entity in which this person owns ten percent (10%) or more of the equity, or

d. any affiliate or associate of this person.

Added by Laws 1985, c. 285, § 2, emerg. eff. July 22, 1985.

§71-453.  Effective take-over offer required - Registration statement - Suspension of take-over offer and hearing.

A.  It is unlawful for any person to make a take-over offer or to acquire any equity securities pursuant to the offer, unless the offer is effective under the provisions of this act.  A take-over offer is effective when the offeror files with the Administrator a registration statement containing the information prescribed in subsection F of this section.  The offeror shall deliver a copy of the registration statement by certified mail to the target company at its principal office and publicly disclose the material terms of the proposed offer, not later than the date of filing of the registration statement.  Public disclosure shall require, at a minimum, that a copy of the registration statement be supplied to all broker-dealers maintaining an office in this state currently quoting the security.

B.  The registration statement shall be filed on forms prescribed by the Administrator of the Department of Securities, shall be accompanied by a consent by the offeror to service of process and the filing fees specified in Section 8 of this act and shall contain the following information:

1.  All of the information specified in subsection F of this section;

2.  Two (2) copies of all solicitation materials intended to be used in the take-over offer in the form proposed to be published or sent or delivered to offerees;

3.  If the offeror is other than a natural person, the following information shall be included:

a. information concerning its organization and operations, including the year, form and jurisdiction of its organization,

b. a description of each class of equity security and long-term debt,

c. a description of business conducted by the offeror and its subsidiaries and any material changes therein during the past three (3) years,

d. a description of the location and character of the principal properties of the offeror and its subsidiaries,

e. a description of any material pending legal or administrative proceedings in which the offeror or any of its subsidiaries is a party,

f. the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past three (3) years, and

g. financial statements of the offeror in such form and for such period of time as the Administrator may by rule prescribe; and

4. If the offeror is a natural person, the following information shall be included:

a. information concerning his identity and background, including his business activities and affiliations during the past three (3) years, and

b. a description of any material pending legal or administrative proceedings in which the offeror is a party.

If a take-over offer is subject to Section 14(d) of the Securities Exchange Act of 1934, the form and content of the registration statement shall include the same as the form and content of any such statement and amendments required to be filed with the United States Securities and Exchange Commission.  If the statement and amendments filed with the United States Securities and Exchange Commission provide the information required to be disclosed by this act, the filing of same with the Administrator shall satisfy the requirement for the filing of a registration statement under this section.  The offeror must comply with all other requirements of this section.

C.  Registration is not deemed approval by the Administrator and any representation to the contrary is unlawful.

D.  Within three (3) calendar days of the date of filing of the registration statement, the Administrator may by order summarily suspend the effectiveness of the take-over offer if the Administrator determines that the registration statement does not contain all of the information specified in subsection F of this section or that the take-over offer materials provided to offerees do not provide full disclosure to offerees of all material information concerning the take-over offer.  The suspension shall remain in effect only until the determination following a hearing held pursuant to subsection E of this section.

E.  A hearing shall be scheduled by the Administrator with respect to each suspension under this section and shall be held within ten (10) calendar days of the date of the suspension.  The Oklahoma Administrative Procedures Act, Section 301 et seq. of Title 75 of the Oklahoma Statutes, and the administrative procedures of the Oklahoma Securities Commission and Department of Securities shall not apply to the hearing.  The Administrator's determination made following the hearing shall be made within three (3) calendar days after such hearing has been completed, but not more than sixteen (16) calendar days after the date of the suspension. The Administrator may prescribe different time limits than those specified in this subsection by rule or order.  If, based upon the hearing, the Administrator finds that the take-over offer fails to provide for full and fair disclosure to offerees of all material information concerning the offer, or that the take-over offer is in material violation of any provision of this act, the Administrator shall permanently suspend the effectiveness of the take-over offer, subject to the right of the offeror to correct disclosure and other deficiencies identified by the Administrator and to reinstitute the take-over offer by filing a new or amended registration statement pursuant to Section 3 of this act.

F.  The form required to be filed by paragraph 1 of subsection B of this section shall contain the following information:

1.  The identity and background of all persons on whose behalf the acquisition of any equity security of the issuer has been or is to be affected;

2.  The source and amount of funds or other consideration used or to be used in acquiring any equity security, including if applicable:

a. a statement describing any securities which are being offered in exchange for the equity securities of the issuer, and if any part of the acquisition price is or will be represented by borrowed funds or other consideration,

b. a description of the material terms of any financing arrangements, and

c. the names of the parties from whom the funds were borrowed;

3.  If the purpose of the acquisition is to gain control of the target company:

a. a statement of any plans or proposals which the person has, upon gaining control:

(1) to liquidate the issuer, sell its assets, effect its merger or consolidation,

(2) to change the location of its principal executive office or of a material portion of its business activities,

(3) to change its management or policies of employment, and

(4) to materially alter its relationship with suppliers or customers or the communities in which it operates, or make any other major change in its business, corporate structure, management or personnel, and

b. other information which would affect the shareholders' evaluation of the acquisition;

4.  The number of shares of any equity security of the issuer owned beneficially by the person and any affiliate or associate of the person, together with the name and address of each affiliate or associate; and

5.  The material terms of any contract, arrangement or understanding with any other person with respect to the equity securities of the issuer whereby the person filing the statement has or will acquire any interest in additional equity securities of the issuer, or is or will be obligated to transfer any interest in the equity securities to another.

Added by Laws 1985, c. 285, § 3, emerg. eff. July 22, 1985.

§71-454.  Solicitation materials - Filing - Prohibited use.

Copies of all advertisements, circulars, letters or other materials published by the offeror or the target company, soliciting or requesting the acceptance or rejection of the take-over offer, shall be filed with the Administrator of the Department of Securities and sent to the target company or offeror, respectively, not later than the time copies of such solicitation materials are first published or used or sent to offerees.  The Administrator may prohibit the use of any solicitation materials deemed false or misleading.

Added by Laws 1985, c. 285, § 4, emerg. eff. July 22, 1985.

§71-455.  Fraudulent, deceptive and manipulative acts prohibited.

It is unlawful for any offeror or target company or any controlling person of an offeror or target company or any broker-dealer acting on behalf of an offeror or target company to engage in any fraudulent, deceptive or manipulative acts or practices in connection with a take-over offer. Fraudulent, deceptive and manipulative acts or practices include without limitation:

1.  The publication or use in connection with the offer of any false statement of a material fact or the omission to state a material fact necessary to make the statements made not misleading;

2.  The sale by any controlling shareholders of a target company of any or all of their equity securities to the offeror for a consideration greater than that to be paid other shareholders pursuant to the take-over offer or the purchase of any of the securities of a controlling shareholder of the target company by the offeror for a consideration greater than that to be paid other shareholders, the terms of which are not disclosed to the other shareholders;

3.  The refusal by a target company to permit an offeror who is a shareholder of record to examine its list of shareholders, and to make extracts therefrom, pursuant to the applicable corporation statutes, for the purpose of making a take-over offer in compliance with this act, or in lieu thereof, to mail any solicitation materials published by the offeror to its security holders with reasonable promptness after receipt from the offeror of such materials together with the reasonable expenses of postage and handling; and

4.  The solicitation of any offeree for acceptance or rejection of a take-over offer or acquisition of any equity security pursuant to a take-over offer before the take-over offer is effective under this act or while the offer is suspended under this act.

Added by Laws 1985, c. 285, § 5, emerg. eff. July 22, 1985.

§71-456.  Actions of offeror - Limitations.

A.  No offeror may make a take-over offer which is not made to shareholders in this state on substantially the same terms as the offer is made to shareholders outside of this state.

B.  An offeror shall provide that any equity securities of a target company deposited or tendered pursuant to a take-over offer may be withdrawn by or on behalf of any offeree at any time within seven (7) days from the date the offer has become effective under this act and after sixty (60) days from the date the offer has become effective under this act, except as the Administrator of the Department of Securities may otherwise prescribe by rule or order for the protection of investors.

C.  If an offeror makes a take-over offer for less than all the outstanding equity securities of any class, and if the number of securities deposited or tendered pursuant thereto within ten (10) days after the offer has become effective under this act and copies of the offer, or notice of any increase in the consideration offered, are first published or sent or given to security holders is greater than the number the offeror has offered to accept and pay for, the securities shall be accepted pro rata, disregarding fractions, according to the number of securities deposited or tendered by each offeree.

D.  If an offeror varies the terms of a take-over offer before its expiration date by increasing the consideration offered to security holders, the offeror shall pay the increased consideration for all equity securities accepted, whether such securities have been accepted by the offeror before or after the variation in the terms of the offer.

E.  No offeror may make a take-over offer or acquire any equity securities in this state pursuant to the take-over offer, at any time when any injunction or cease and desist order is in effect against the offeror based upon a violation of any provision of this act or the Oklahoma Securities Act.

F.  No offeror may acquire, remove or exercise control, directly or indirectly, over any target company assets located in this state pursuant to a take-over offer at any time when any injunction or cease and desist order is in effect against the offeror based upon a violation of any provision of this act or the Oklahoma Securities Act.

Added by Laws 1985, c. 285, § 6, emerg. eff. July 22, 1985.

§71-457.  Powers of Administrator - Rules and forms - Exemptions from act.

A.  In administering the provisions of this act, the Administrator of the Department of Securities may exercise all powers granted to him under the Oklahoma Securities Act, which are not inconsistent with this act.

B.  The Administrator may make and adopt such rules and forms as are necessary to carry out the purposes of this act, including, without limitation, rules defining terms used in this act.

C.  The Administrator may by rule or order exempt from any provisions of this act any proposed take-over offer or any category or type of take-over offer which the Administrator determines does not have the purpose or effect of changing or influencing the control of a target company or where he determines that compliance with this act is not necessary for the protection of the offerees, and the Administrator may similarly exempt any persons from the requirement of filing statements under this act.

Added by Laws 1985, c. 285, § 7, emerg. eff. July 22, 1985.

§71-458.  Registration fee.

The Administrator of the Department of Securities shall charge a filing fee of Five Hundred Dollars ($500.00) for a registration statement filed by an offeror.

Added by Laws 1985, c. 285, § 8, emerg. eff. July 22, 1985.

§71-459.  Violations - Cease and desist orders - Injunctions.

A.  Whenever it appears to the Administrator of the Department of Securities that any person, including a controlling person of an offeror or target company, has engaged or is about to engage in any act or practice constituting a violation of this act or any rule or order hereunder:

1.  He may issue and cause to be served upon any person violating any of the provisions of this act an order requiring the person guilty thereof to cease and desist therefrom; and

2.  He may bring an action in the district court of Oklahoma County or the district court in any county where service can be obtained on one or more of the offenders to enjoin the acts or practices and to enforce compliance with this act or any rule or order hereunder.

B.  Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order and may order rescission of any sales or purchases of securities determined to be unlawful under this act or any rule or order hereunder.  The court shall not require the Administrator to post a bond.

Added by Laws 1985, c. 285, § 9, emerg. eff. July 22, 1985.

§71-460.  Violations - Penalty - Evidence.

A.  Any person who violates, and a controlling person of an offeror or target company who knowingly violates, any provision of this act or any rule thereunder, or any order of the Administrator of which this person has notice, shall be guilty of a felony and may be fined not more than Twenty-five Thousand Dollars ($25,000.00) or imprisoned not more than five (5) years, or both.  Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.  No indictment or information may be returned under this act more than two (2) years after the alleged violation.

B.  The Administrator may refer such evidence as is available concerning violations of this act or of any rule or order hereunder to the Attorney General or the district attorney for the appropriate county who may, with or without any reference, institute the appropriate criminal proceedings under this act.  If referred to a district attorney, he shall, within ninety (90) days, file with the Administrator a statement concerning any action taken or, if no action is taken, the reasons therefor.

C.  Nothing in this act limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

D.  All shares acquired from an Oklahoma resident in violation of any provision of this act or any rule thereunder, or any order of the Administrator of which the person has notice, shall be denied voting rights for one (1) year after acquisition, the shares shall be nontransferable on the books of the target company for one (1) year after acquisition and the target company shall, during this one-year period, have the option to call the shares for redemption either at the price at which the shares were acquired or at book value per share as of the last day of the fiscal quarter ended prior to the date of the call for redemption.  Such a redemption shall occur on the date set in the call notice, but not later than sixty (60) days after the call notice is given.

Added by Laws 1985, c. 285, § 10, emerg. eff. July 22, 1985.  Amended by Laws 1997, c. 133, § 580, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 420, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 580 from July 1, 1998, to July 1, 1999.

§71-461.  Liability of offeror - Rights and remedies of seller.

A.  Any offeror who purchases a security in connection with a take-over offer in violation of this act shall be liable to the person selling the security to him who may sue either at law or in equity.  In an action for rescission the seller shall be entitled to recover the security, plus any income received by the purchaser thereon, upon tender of the consideration received.  Tender requires only notice of willingness to pay the amount specified in exchange for the security.  Any notice may be given by service as in civil actions or by certified mail to the last-known address of the person liable.  Damages are the excess of either the value of the security on the date of purchase or its present value, whichever is greater, over the present value of the consideration received for the security.

B.  Every person who directly or indirectly controls a person liable under subsection A of this section, every partner, principal executive officer or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, is also liable jointly and severally with and to the same extent as such person, unless the person who would otherwise be so liable proves that he did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.  There is contribution as in cases of contract among the several persons so liable.

C.  No action may be maintained under this section unless commenced before the expiration of three (3) years after the act or transaction constituting the violation or the expiration of one (1) year after the discovery of the facts constituting the violation, whichever first expires.

D.  The rights and remedies under this act are in addition to any other rights or remedies that may exist at law or in equity.

Added by Laws 1985, c. 285, § 11, emerg. eff. July 22, 1985.

§71-462.  Application of provisions of Oklahoma Securities Act.

All of the provisions of the Oklahoma Securities Act which are not in conflict with the provisions of this act shall apply to any take-over offer involving a target company in this state.

Added by Laws 1985, c. 285, § 12, emerg. eff. July 22, 1985.

§71-501.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-502.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§71-503.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§71-504.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§71-601.  Citation.

This Code shall be known and may be cited as the "Oklahoma Subdivided Land Sales Code."

Added by Laws 1977, c. 95, § 601.

§71-602.  Definitions.

In this Code, unless the context otherwise requires;

1.  "Administrator" means the Administrator of the Department of Securities;

2.  "Advertising" means:

a. any circular, prospectus, public offering statement, information, advertisement or other material or communication by radio, television, pictures, newspapers, magazines or similar media used in connection with a disposition, an offer to dispose of, or any inducement to any person to purchase or acquire an interest in the title to any subdivided lands, including any leasehold interest or land contract,

b. any material used to induce prospective purchasers to visit any subdivided lands or submit to a presentation by a subdivider or any of his representatives or agents, and

c. the entire promotional plan for the disposition of subdivided lands, including promotional displays at public or private events, parties, dinners or other meetings;

Advertising shall not mean stockholder communications including, but not limited to, annual reports and interim financial reports, proxy materials, registration statements, securities prospectuses and application for listing securities on stock exchanges; communications addressed to and relating to the account of any persons who have previously executed a contract for the acquisition of any of the subdivider's lands except where directed to the disposition of additional lands; press releases or other communications delivered to newspapers or other periodicals for general information or public relations purposes, provided no charge is made by and nothing of value is given to such newspapers, their employees or other periodicals for the publication or use of any part of such communication;

3.  "Agent" means any person who, directly or indirectly, disposes of, or offers to dispose of, or advertises for disposition any lot in a subdivision and includes a real estate salesman, broker or subdivider so engaged;

4.  "Blanket encumbrance" means any trust deed, mortgage, judgment, lien or other financial encumbrance securing or evidencing debt and affecting lands to be subdivided or affecting more than one lot of subdivided land, and any agreement by which the subdivider holds more than one lot under an option, contract or deed, contract to purchase or trust agreement.  Blanket encumbrance shall not mean a lien or other encumbrance arising as a result of the imposition of a tax assessed by a public authority so long as no portion thereof is past due;

5.  "Commission" means the Oklahoma Securities Commission;

6.  "Disposition" or "dispose of" means every sale, lease, assignment, award by lottery, option, or exchange of a lot and every contract for, or contract to do, any of the foregoing for value, or when given as an incident of any of the foregoing;

7.  "License" means a subdivided land sales license as set forth in Article III of this Code;

8.  "Lot" means any portion, parcel, piece, division, unit or undivided interest in land if such interest includes the right to the exclusive use of a specified portion of the land;

9.  "Notice" means a communication from the Administrator. Notice to a subdivider shall be deemed complete when personally served upon him or mailed to him at the last-known address on file with the Administrator;

10.  "Offer" means any inducement, solicitation or attempt to encourage a person to acquire an interest in a lot in a subdivision;  11.  "Option" means, and is limited to, an offer to sell or purchase respecting which a consideration of not more than fifteen percent (15%) of the total purchase price is exchanged to guarantee that the offer will not be withdrawn or revoked for an agreed period of time;

12.  "Person" means an individual, corporation, partnership, association, joint stock company, or trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, government, political subdivision of a government or any other entity;

13.  "Purchaser" means a person who acquires, attempts to acquire, is solicited to acquire or succeeds to any interest in a lot in a subdivision, excluding a security interest;

14.  "Subdivision" and "subdivided land" means any land, wherever located, whether improved or unimproved, contiguous or not, which is divided into lots or proposed to be divided for the purpose of disposition pursuant to a common promotional scheme or plan of advertising and disposition.  If the land is designated or advertised as a common unit or by a common name, the land shall be presumed, without regard to the number of lots covered by each individual offering, to be offered for disposition as part of a common promotional plan.  Where the context so requires, it shall also include any lot in a subdivision and any interest therein; and

15.  "Subdivider" means a person whose interest in subdivided lands is advertised, offered or disposed of by himself or another person.

Added by Laws 1977, c. 95, § 602.

§71-621.  Registration - Violations.

A.  It is unlawful for any person to offer or dispose of any interest in subdivided land located in this state or to offer or dispose in this state of any subdivided land located without this state unless it is registered under this Code or the land or transaction is exempt under Sections 622 or 623 of this Code.

B.  It is unlawful for any subdivider or registrant of subdivided lands registered under this Code, or any person in control of, controlled by, or under common control with the subdivider or registrant, or any agent, to offer or dispose of any of the registered subdivided land if the subdivider or registrant is in violation of this Code, or any rule promulgated under this Code, or any order issued under this Code of which he has notice, or if the registration statement relating to the subdivided lands, as of the date of such offer or disposition, is incomplete in any material respect or contains any statement which is false or misleading with respect to any material fact.

Added by Laws 1977, c. 95, § 621.

§71-622.  Exemptions.

The following lands, lots, interests and evidences of indebtedness are exempt from Section 621 of this Code:

1.  Subdivided land offered or disposed of by the United States, any state, political subdivision of the state or any agency or corporate or other instrumentality of one or more of the foregoing;

2.  Cemetery lots or interests;

3.  Subdivided lands in which there are fewer than twenty lots or parcels intended for sale or lease, whether immediate or future;

4.  Lots on which there is a residential, commercial or industrial building, or as to which there is a legal obligation on the part of the seller to construct such building within two (2) years of the date of disposition;

5.  Evidences of indebtedness secured by a real estate mortgage or deed of trust; and

6.  Such interests in subdivided lands as are regulated as securities under the Oklahoma Securities Act, as provided by this title, and the Administrator by rule or order exempts.

Added by Laws 1977, c. 95, § 622.

§71-623.  Additional exemptions.

The following transactions are exempt from Section 621 of this Code:

1.  Offer or disposition of subdivided lands located within the State of Oklahoma;

2.  Offer or disposition by a purchaser of subdivided lands for his own account in a single or isolated transaction;

3.  Offer or disposition of subdivided lands if not more than ten lots are offered in any period of twelve (12) consecutive months;

4.  Offer or disposition of lots to persons who are engaged in the business of construction of buildings for resale, or to persons who acquire an interest in subdivided lands for the purpose of engaging, and do engage in, the business of construction of buildings for resale;

5.  Offer or disposition pursuant to an order of a court of competent jurisdiction;

6.  Offer or disposition of lots, each of which will be sold for less than One Hundred Dollars ($100.00), including closing costs, provided that the purchaser will not be required to purchase more than one lot;

7.  Such leases of lots which the Administrator by rule or order exempts which are for periods not in excess of five (5) years, provided the terms of the lease do not obligate the lessee to renew;

8.  Offer or disposition of subdivided lands if each lot within the subdivision exceeds ten (10) acres in size;

9.  Sales of securities issued by a real estate investment trust; and

10.  Any other transaction as to which the Administrator by rule or order finds that registration is not necessary or appropriate for the protection of purchasers.

Added by Laws 1977, c. 95, § 623.

§71-624.  Burden of proof.

In any proceeding under this Code, the burden of proving an exemption or an exclusion from a definition is upon the person claiming it.

Added by Laws 1977, c. 95, § 624.

§71-625.  Application for registration.

Application for registration of subdivided land shall be filed with the Administrator in such form as the Administrator may require.  The application shall contain the following information and shall be accompanied by the following documents and exhibits, in addition to the information which may be required by the Administrator pursuant to subsection E of Section 627 of this title, the consent to service of process required by subsection A of Section 664 of this title, and the fees required by Section 652 of this title.  To the extent that the information required below is included in filings submitted to and approved by the Federal Office of Interstate Land Sales Registration, or its successors, such filing will be accepted in lieu of a separate state filing:

1.  The subdivider's name and address, form of business organization, date and jurisdiction of its organization and name and address of each of its offices and agents in this state;

2.  The name, address and principal occupation for the past five (5) years of every director, officer or partner of the subdivider or other person occupying a similar position or performing similar functions, as well as for each owner of ten percent (10%) or more of the equity of the subdivider; the extent and nature of the interest of each of the foregoing persons in the subdivider and in the subdivided lands as of a date specified by the Administrator within thirty (30) days of filing of the application for registration;

3.  If any person named in paragraph 2 of this section has been disciplined, debarred, censured or suspended by any governmental body or agency or convicted by any court for violation of a federal, state or local law or regulation in connection with activities relating to land sales, land investment, securities sales or registration, construction or sale of homes or home improvements or any other similar or related activity, a summary of the facts relating thereto;

4.  If any person named in paragraph 2 of this section has, during the past thirteen (13) years, filed a petition in bankruptcy or has had an involuntary petition in bankruptcy filed against him or has been an officer, director or controlling person of a business entity which has become insolvent or has voluntarily or involuntarily filed in bankruptcy, a summary of the facts relating thereto;

5.  The states or jurisdictions in which an application for registration or similar document have been filed, including a copy of any filing with the United States Securities and Exchange Commission or Federal Office of Interstate Land Sales Registration or the successors of either, and a copy of any adverse order, judgment, order permitting withdrawal or decree of any court or regulatory authority in connection with the offering of subdivided lands;

6.  A legal description of the subdivided lands and the recorded plat thereof, together with a map showing the division proposed to be made, the dimensions of the lots, and the relation of the subdivided lands to existing streets, roads and other off-site improvements, all verified by affidavit of an independent professional land surveyor and a topographical map;

7.  A statement in a form acceptable to the Administrator of the condition of title to the land comprising the lots in this offering and any common areas or facilities related to or included in this offering, including a description of all encumbrances, easements, covenants, conditions, reservations, limitations or restrictions applicable thereto.  This requirement may be met by submission of evidence of title in the form of a legal opinion, stating the condition of title, prepared and signed by an attorney at law who is experienced in the examination of titles, a member of the Bar Association of the state in which the property is located and who is not a salaried employee, partner, officer or director either of the subdivider or of any of its agents or affiliates; or by any other evidence of title acceptable to the Administrator;

8.  Copies of the instruments by which the subdivider's interest in the subdivided land was acquired or, if required by the Administrator, proof of marketable title to the subdivided lands;

9.  A statement and such additional assurance as the Administrator may require that the subdivider can convey or cause to be conveyed to the purchaser, upon compliance with the terms of the offer, the interest offered in the subdivided lands;

10.  Copies of instruments which will be delivered to the purchaser to evidence his interest in the subdivided lands and copies of the contracts or other agreements which a purchaser will be required to agree to or sign in connection with the offer or disposition, together with the range of selling prices, rates or rentals at which it is proposed to dispose of the lots, and a list of fees the purchaser may be required to pay for membership in groups including, but not limited to, homeowners' associations, country clubs, golf courses and other community organizations associated with the subdivision, together with the description of any qualifications for or restrictions on membership in any of the foregoing;

11.  A legal description of any lien or encumbrance affecting the subdivision or any portion thereof and a statement in a form acceptable to the Administrator of the efforts made or to be made to remove such lien or encumbrance and the consequences to the purchasers of the success or failure of the efforts to remove such lien or encumbrance;

12.  A summary of any easements or restrictions affecting any of the subdivided lands and copies of any instruments creating, altering or removing such easements or restrictions;

13.  Evidence and a statement thereof, in a form satisfactory to the Administrator, indicating compliance with the zoning and other governmental laws, ordinances, and regulations affecting the use of the subdivided lands and adjacent properties, together with dates of the most recent zoning or jurisdictional changes, the nature thereof, any proposed changes now pending or known to be contemplated, and any existing or proposed taxes, special taxes, assessments or levies of a similar nature affecting any of the subdivided land;

14.  Evidence and a statement thereof, in a form satisfactory to the Administrator, indicating compliance with the requirements of federal, state and local governments or agencies or instrumentalities thereof which have authority to regulate or issue permits or licenses which may have a material effect on the subdivider's plans with respect to the proposed subdivision, its facilities, common areas or improvements, specifically including environmental protection agencies and required environmental impact statements.  If any permit, license or approval of any of the foregoing has been refused or conditioned, a summary of the reasons therefor and the effect on the proposed subdivision shall also be included;

15.  A description of the land as it existed prior to any changes in connection with the proposed subdivision and any changes which have occurred or are contemplated in connection with the proposed subdivision;

16.  A statement, in a form suitable to the Administrator, of the existing provisions for access to the subdivision, the availability of sewage disposal facilities and other public utilities including, but not limited to, water, electricity, gas and telephone facilities, the proximity in miles of the subdivision to nearby municipalities, the availability and scope of community fire and police protection, the location of primary and secondary schools, the improvements installed or to be installed, including off-site and on-site community and recreational facilities, the persons who are to install, maintain and pay for such improvements, and the estimated schedule for completion;

17.  If required by the Administrator's rule or order, a performance or completion bond to assure that planned improvements will be completed, in a form suitable to the Administrator;

18.  Such financial statements of the subdivider as the Administrator may require;

19.  A narrative description of the promotional plan for the disposition of the subdivided lands, together with duplicate copies of all advertising material which has been prepared for public distribution.  The subject matter of advertising material which is pictorial in nature shall be limited to a depiction of the actual on-site conditions of the subdivided lands as of the date of the filing of the material.  No advertising shall be used until a copy thereof has been allowed for use by the Administrator or a person authorized by the Administrator as provided in Section 653 of this title;

20.  Three copies of the proposed public offering statement prepared in accordance with Section 626 of this title; and

21.  Such additional information or exhibits as the Administrator may require.

Any of the items required under this section may be incorporated in the application for registration by reference provided that such item is contained in the public offering statement and the Administrator so allows.

Added by Laws 1977, c. 95, § 625.  Amended by Laws 1989, c. 150, § 7, operative July 1, 1989.

§71-626.  Public offering statements - Contents - Violations - Uses.

A.  It shall be unlawful for a person to dispose of an interest in subdivided lands, pursuant to a registration under this Code, unless a current public offering statement is delivered to the purchaser at the expense of the subdivider or his agent at least forty-eight (48) hours prior to any sale, contract to sell or option to purchase and unless the purchaser is afforded a reasonable opportunity to examine and is permitted to retain the public offering statement.  The subdivider shall obtain and retain a receipt, signed by the purchaser, acknowledging receipt of a copy of the public offering statement prior to the execution by the purchaser of any contract or agreement for the disposition of any lot in a subdivision, which receipt shall be kept in the files of the subdivider and be subject to inspection by the Administrator for a period of three (3) years from the date the receipt is taken.

B.  A public offering statement shall disclose fully and accurately all material circumstances or features which affect the subdivided lands or which would be a material consideration in making the purchasing decision. The proposed public offering statement shall be submitted to the Administrator as required by paragraph 20 of Section 625 of this Code and shall be in such form and contain such information as the Administrator by rule requires, including:

1.  The name, principal address and telephone number of the subdivider, his offices and agents in this state;

2.  A general description of the subdivided lands including a statement of the total number of lots to be offered;

3.  A statement as to whether the subdivider holds any option to purchase adjacent properties and, if so, a description of such option and the location and zoning of the adjacent properties;

4.  The assistance, if any, that the subdivider, his agents or affiliates will provide to the purchaser in the resale of the property and the extent to which the subdivider, his agents or affiliates will be in competition in the event of resale;

5.  The material terms of any encumbrances, easements, liens and restrictions including zoning and other regulations affecting the subdivided lands and each unit or lot, the efforts to remove such liens or encumbrances, the results of the success or failure thereof, and all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

6.  The use for which the property is to be offered;

7.  Information concerning existing or proposed improvements including, but not limited to, streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal systems and customary utilities and the estimated cost, date of completion and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any lot in subdivided lands;

8.  Such financial statements of the subdivider as the Administrator may require;

9.  The topographic and climatic characteristics of the subdivided lands and adjacent area;

10.  A statement of the existing provisions for access of the subdivision to community fire protection, the location of primary and secondary schools, the proximity to municipalities and the population thereof, the improvements installed or to be installed, including off-site and on-site community and recreational facilities, by whom they were or are to be installed, maintained or paid for, and an estimate of completion thereof; and

11.  Such additional information as may be required by the Administrator including any of the information contained in the application for registration.

C.  The public offering statement shall not be used for any promotional purpose before registration of the subdivided lands and afterwards it shall be used only in its entirety.  It shall be unlawful for any person to advertise or represent that the Administrator has approved or recommended the subdivided lands or a disposition thereof.  No portion of the public offering statement may be underscored, italicized or printed in larger or heavier or different colored type than the remainder of the statement unless required or approved by the Administrator.

D.  The Administrator may require the subdivider or his agent to alter or amend the proposed public offering statement in order to provide full and fair disclosure to prospective purchasers.

Added by Laws 1977, c. 95, § 626.

§71-627.  Orders - Application for registration - Filing of documents and information.

A.  Within ninety (90) days from the date of filing a completed application for registration, the Administrator shall issue an order registering the subdivided lands or denying the application for registration.  If an order of denial is not issued within ninety (90) days, the land shall be deemed registered unless the applicant has consented to a delay or the application has been withdrawn.  If any amendment to the application for registration is filed prior to the time when the land shall be deemed registered, the application shall be deemed to have been filed when the amendment was filed.

B.  An application for registration may be filed by the subdivider, any other person on whose behalf the sales are to be made, or a licensed subdivided land agent, but the Administrator may require that it be executed by the subdivider.

C.  Any document filed under this Code within five (5) years preceding the filing of an application for registration may be incorporated by reference in the application for registration to the extent that the document is currently accurate.

D.  The Administrator may by rule or otherwise permit the omission of any item of information or document from any application for registration.

E.  The Administrator may, as a condition of registration and at the expense of the subdivider as specified in subsection A of Section 652 of this title, investigate any subdivision required to be registered under this Code for the purpose of verifying statements contained in the application for registration and for the protection of prospective purchasers.  For the purposes of such investigation, the Administrator may:

1.  Require that a report or opinion by an independent accountant, engineer, appraiser or other expert be prepared and filed;

2.  Make an examination of the business and records of the applicant or subdivider;

3.  Use and rely on any relevant information or data concerning a subdivision obtained by him from any federal, state or local government or agency thereof;

4.  Conduct an on-site inspection of each subdivision;

5.  Conduct an annual on-site reinspection of each subdivision for each of the three (3) years after the expiration date of the registration or any renewal thereof;

6.   Make on-site examinations or designate a representative to make such examinations.  Where additional technical, expert or special services are used, the actual cost of such services may be charged directly to and shall be paid by the person being examined; and

7.  Where an on-site inspection of any subdivision has been made under this Code, an inspection of adjacent subdivided lands for which a subsequent application for registration is filed may be waived and an inspection thereof may be made at the time of the next succeeding on-site inspection.

F.  The Administrator may require that any subdivided lands be sold by use of a specified form contract or agreement, and that a signed copy or conformed copy of such signed copy be filed with him or preserved by the subdivider for a period of up to five (5) years.  G.  The Administrator may by rule or otherwise impose other conditions under which subdivided lands registered under this Code may be sold, provided such conditions are reasonable and in the public interest.  The Administrator may require an escrow, trust or similar arrangement to reasonably assure that all improvements referred to in the application for registration will be completed and that purchasers will receive the interests in land for which they have contracted.

H.  A registration is effective for one (1) year from its effective date, or for such longer period as the Administrator may permit by rule or order.  No application for registration or effective registration may be withdrawn at any time after its filing unless permitted by rule or order of the Administrator.  No registration is effective during the time a stop order is in effect under Section 628 of this title.

I.  During the effective period of a registration, the Administrator may by rule or order require the person who filed the application for registration to file reports, not more often than quarterly, to keep reasonably current the information contained in the application for registration and to disclose the progress of the sales.  If any of the lands registered have been sold in this state, the Administrator may by rule or order extend the period for filing the reports for an additional period not exceeding two (2) years from the date the registration became effective or the date of the registration period's latest extension.

J.  The subdivider or registrant shall immediately report to the Administrator any material changes in the information contained in the application for registration.

K.  Upon the expiration of an effective registration, the Administrator may renew the registration for an additional period of one (1) year, provided the registrant is in compliance with this Code, files such reports and applications as the Administrator may require, and pays an annual renewal fee as required by Section 652 of this title, which fee shall not exceed the original registration fee.

Added by Laws 1977, c. 95, § 627.  Amended by Laws 1989, c. 150, §8, operative July 1, 1989.

§71-628.  Denial of effectiveness to, suspension or revocation of effectiveness of registration.

A.  The Administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration if he finds that the order is in the public interest and that:

1.  The registration statement as of its effective date or any report under subsections I or J of Section 627 of this Code is incomplete in any material respect or contains any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

2.  Any provision of this Code or any rule, order or condition lawfully imposed under this Code has been willfully violated in connection with the offer or disposition of subdivided lands by the person filing the registration statement, by the subdivider, any partner, officer or director of the subdivider, by any person occupying a similar status or performing similar functions, by any person directly or indirectly controlling or controlled by the subdivider, or by any subdivided land sales agent or other person involved directly or indirectly in the offer or disposition of subdivided lands;

3.  The subdivided lands are the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offer or disposition of the subdivided lands.  Provided, that the Administrator may not institute a proceeding against an effective registration statement under this paragraph more than one (1) year from the date of the order or injunction relied on, and he may not enter an order under this paragraph on the basis of an order or injunction entered under any other state or federal act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section;

4.  The subdivider's enterprise or method of business includes or would include activities which are illegal where performed;

5.  The offer or disposition of the subdivided lands is or would be unfair or inequitable to purchasers or has worked, tended to work or would work a fraud upon purchasers;

6.  The disposition has been made or would be made with unreasonable commissions or other unreasonable compensation;

7.  The applicant or registrant has failed to pay the proper filing fee.  Provided, that the Commissioner may enter only a denial order under this paragraph and he shall vacate any such order when the deficiency has been corrected;

8.  Advertising prohibited by Section 653 of this Code has been used in connection with the offer or disposition of the subdivided lands;

9.  The financial condition of the subdivider or of any other person connected with the offer or disposition of subdivided lands adversely affects or would adversely affect the soundness of the land purchase; or

10.  The subdivider is not in compliance with federal, state or local environmental quality standards.

B.  The Administrator may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to him when the registration statement became effective unless the proceeding is instituted within sixty (60) days.

C.  In a proceeding for registration, within sixty (60) days of the effective date of such registration statement, the applicant or registrant has the burden of satisfying the requirements of subsection A of this section.

D.  The Administrator may issue a summary order denying, postponing, suspending or revoking the effectiveness of the registration statement pending final determination of any proceeding under this section.  Upon the entry of the order, the Administrator shall promptly notify each person specified in subsection E of this section that the order has been entered, the reasons for the entry of order and that each such person has a right to request a hearing under subsection A of Section 661 of this Code.  If no hearing is requested and none is ordered by the Administrator, the order will remain in effect until it is modified or vacated by the Administrator.

E.  No stop order may be entered under this section except under subsection D of this section unless there has been appropriate prior notice to the applicant or registrant, to the subdivider and to the person on whose behalf the lands are to be or have been offered, an opportunity for hearings and the making of written findings of fact and conclusions of law.

F.  The Administrator may vacate or modify a stop order if he finds that the conditions which prompted the stop order's entry have changed or that it is otherwise in the public interest to do so.

Added by Laws 1977, c. 95, § 628.

§71-631.  Licenses - Exemptions - Term - Suspension, revocation or denial.

A.  It is unlawful for any person to transact business in this state as an agent unless he has obtained a real estate broker's or real estate sales associate's license from his state of residence, if required, and has obtained a license under this Code to offer or dispose of subdivided lands, provided that the provisions of this section shall not apply to a person whose dealings relate solely to property exempt under Section 622 of this title or to transactions exempt under Section 623 of this title.

B.  Every license expires on the thirtieth day of June following the date of issuance.  It may be renewed under such rules as the Administrator may establish.

C.  Any license may be suspended, revoked or denied as provided in Section 634 of this title.

D.  The Administrator may, by rule or order, exempt from the requirements of this section persons as to whom he finds licensing under this Code is not necessary for the protection of purchasers.

Added by Laws 1977, c. 95, § 631.  Amended by Laws 1988, c. 108, § 25, eff. Nov. 1, 1988.

§71-632.  Application for license.

A.  An agent may obtain an initial or renewal license by filing with the Administrator an application together with the Consent to Service of Process required by subsection A of Section 664 of this title and the fee required by Section 652 of this title.  The application shall contain whatever information the Administrator by rule requires concerning the applicant, including the applicant's finances, qualifications, experience, proposed method of doing business and disclosure of past activities.

B.  Before final action on an application, the Administrator may designate a person to make an examination of the books, records and affairs of an applicant at the applicant's expense.

C.  The Administrator may by rule prescribe standards of qualification with respect to training, experience and knowledge of the subdivided land sales business and provide for an examination which may be oral or written or both, to be taken by all applicants or any class thereof.

D.  The Administrator may by rule or otherwise impose such other conditions in connection with the issuance of licenses under this Code as he deems appropriate in the public interest and for the protection of purchasers.

E.  If no denial order is in effect and no proceeding is pending under Section 634 of this title, the license becomes effective thirty (30) days after a completed application is filed. The Administrator may by rule or order specify an earlier effective date.  An application is deemed filed when all required information and amendments have been filed.  The Administrator may cooperate with regulatory authorities in other states to simplify and coordinate license applications and renewal procedures.

Added by Laws 1977, c. 95, § 632.  Amended by Laws 1989, c. 150, § 9, operative July 1, 1989.

§71-633.  Records - Copies - Inspection - Reports - Examination - Rules and regulations.

A.  Agents shall make and keep all accounts, correspondence, memoranda, papers, books and other records as the Administrator by rule requires and shall keep them for at least six (6) years, and for the first three (3) years in a readily accessible location, unless the Administrator by rule prescribes otherwise.  The Administrator may require that copies of any such records be provided by the agent to the subdivider for retention and inspection by the Administrator under such rules as he may prescribe.  All required records shall be made available to the Administrator upon request for his inspection at his office or such other place as he may require.  The Administrator may accept copies of records at his discretion.

B.  Every agent shall file such reports as the Administrator by rule prescribes.

C.  If the information contained in any application for a license or other document filed with the Administrator is or becomes inaccurate or incomplete in any material respect, the licensee shall file a corrective amendment within ten (10) days.

D.  The Administrator may make periodic examinations, within or without this state, of the business and records of each licensed agent at such times and in such scope as he determines.  The examinations may be made without prior notice.  The Administrator shall charge all expenses incurred in such examination to the licensed agent whose business is being examined in the amount as provided in Section 652 of this title.  For the purpose of avoiding unnecessary duplication of examinations, the Administrator, insofar as he deems practicable, may cooperate with other regulatory agencies.  The Administrator may not be compelled to make public the information obtained in the course of the examinations except when his duty under this Code requires him to take action regarding an agent or to make information available to other regulatory agencies, or when the Administrator is called as a witness in any criminal proceeding.

E.  The Administrator may prescribe rules for the conduct of business by agents as he finds appropriate in the public interest for the protection of purchasers.

Added by Laws 1977, c. 95, § 633.  Amended by Laws 1989, c. 150, § 10, operative July 1, 1989.

§71-634.  Denial, revocation or suspension of license.

A.  The Administrator may by order deny effectiveness to, suspend or revoke any license or may censure the licensee if he finds that the order is in the public interest and that the applicant or licensee:

1.  Has filed an application for a license which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material facts;

2.  Has violated or failed to comply with any provision of this article or any rule promulgated hereunder, or any order of which he has notice;

3.  Has been convicted within the past ten (10) years of any crime involving a land sale or any aspect of the real estate business;

4.  Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the real estate business;

5.  Is the subject of an order entered within the past ten (10) years by a regulatory agency exercising jurisdiction similar to the Administrator's jurisdiction, which order denies, suspends or revokes a real estate broker's or subdivided land sales agent's license, or is the subject of a United States Post Office fraud order.  The Administrator may not enter an order under this paragraph on the basis of an order under another state or federal law unless the order was based on facts which would currently constitute a ground for an order under this section;

6.  Has engaged in dishonest or unethical practices in the real estate or subdivided land business or has taken unfair advantage of a purchaser;

7.  Is insolvent, either in the sense that his liabilities exceed his assets or in the sense that he cannot meet his obligations as they mature;

8.  Has failed to pay the proper filing fee, provided that the Administrator shall vacate any such order when the deficiency has been corrected;

9.  Is disposing or has disposed of, or is offering or has offered for disposition in this state, subdivided land through any unlicensed agent with knowledge or reason to know that such agent had not or has not complied with this Code; or

10.  Has made any material misrepresentation to, withheld or concealed any material fact from the Administrator or any of his representatives, or has failed to furnish information reasonably requested by the Administrator.

B.  The Administrator may not institute a suspension or revocation proceeding on the basis of a fact or transaction known to him when the license was issued unless the proceeding is instituted within sixty (60) days of the issuance of said license.

C.  The Administrator may by order summarily deny, postpone the effectiveness of, or suspend a license pending final determination of any proceeding under this section.  Upon the entry of the order the Administrator shall promptly notify the applicant or licensee, as well as the employer or prospective employer, if any, that the order has been entered, the reasons for the entry of order and the right of each such person to a hearing under subsection A of Section 661 of this Code.  If no hearing is requested within thirty (30) days and none is ordered by the Administrator, the order remains in effect until it is modified or vacated by the Administrator.

D.  If the Administrator finds that any licensee or applicant is no longer in existence or has ceased to do business as an agent, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the Administrator may by order revoke the license or deny the application.

E.  Withdrawal from the status of a licensed agent becomes effective thirty (30) days after receipt of an application to withdraw or such shorter period as the Administrator determines. Provided, that if a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted, withdrawal becomes effective at such time and upon such conditions as the Administrator by order determines.  If no proceeding is pending or instituted and withdrawal becomes effective, the Administrator may institute a revocation or suspension proceeding under subsection A of this section within one (1) year after withdrawal became effective and enter a revocation or suspension order as of the last date on which the license was in effect.

F.  No order may be entered under this section except under subsection D of this section without appropriate prior notice to the applicant or licensee, opportunity for hearing and written findings of fact and conclusions of law.  In cases of denial orders, such findings and conclusions shall be provided only if requested by the applicant.

Added by Laws 1977, c. 95, § 634.

§71-641.  Fraud - Penalty.

It is unlawful for any subdivider, agent, or affiliate of either, in connection with the offer or disposition in this state of any subdivided land, directly or indirectly, to:

1.  Employ any device, scheme or artifice to defraud;

2.  Make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading; or

3.  Engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person.

Added by Laws 1977, c. 95, § 641.

§71-642.  Liens and encumbrances.

No agent may offer or dispose of lots within a subdivision required to be registered under this Code which is subject to a blanket encumbrance, option or contract for deed unless such offer or disposition is in compliance with such rules as may be prescribed by the Administrator for the protection of purchasers.

Added by Laws 1977, c. 95, § 642.

§71-643.  Contracts - Voiding - Rescinding - Revoking.

In connection with dispositions of subdivided lands required to be registered under this Code:

1.  Any contract or agreement for the disposition is voidable at the discretion of the purchasers if the public offering statement has not been given to the purchasers as required by subsection A of Section 626 of this Code; and

2.  A purchaser has an unconditional right to rescind any contract, agreement or other evidence of indebtedness, or to revoke any offer, until five (5) days after the date the purchaser actually receives a legible copy of the signed contract, agreement or other evidence of indebtedness or offer and the public offering statement. Until five (5) days after a purchaser actually receives all documents, a right to rescind may be exercised.  Predating of a document does not defeat the time in which the right to rescind may be exercised.

Added by Laws 1977, c. 95, § 643.

§71-644.  Notice to purchaser - Signatures - Rescission of contract.

In connection with the offer or disposition of subdivided land required to be registered under this Code:

1.  Each contract, agreement or evidence of indebtedness shall prominently contain upon its face the following notice printed in at least sixteen-point bold type which shall be at least four (4) type points larger than the body of the document stating:

NOTICE TO PURCHASER

YOU ARE ENTITLED TO CANCEL THIS AGREEMENT AT ANY TIME IF YOU HAVE NOT RECEIVED THE PUBLIC OFFERING STATEMENT IN ADVANCE OF YOUR SIGNING THIS AGREEMENT.  IN ADDITION, YOU ARE ENTITLED TO CANCEL THIS AGREEMENT FOR ANY REASON WITHIN FIVE (5) DAYS FROM THE DAY YOU ACTUALLY RECEIVE A LEGIBLE COPY OF THIS DOCUMENT.  DO NOT SIGN A RECEIPT FOR THIS DOCUMENT UNLESS YOU HAVE ACTUALLY RECEIVED A LEGIBLE COPY OF IT.

The contract, agreement or evidence of indebtedness shall contain sufficient space upon its face in immediate conjunction with the above notice for the signature of each person obligated under such instrument.  The signature shall acknowledge that such person has read the notice and received a legible copy of the document.

2.  Exercise of the purchaser's right to rescission occurs when the purchaser gives written notice to the subdivider or agent at the address stated in the contract, agreement, or evidence of indebtedness.  Notice of rescission if given by mail is effective when it is deposited in a mailbox properly addressed and postage prepaid.  A notice of rescission given by a purchaser need not take a particular form and is sufficient if it indicates by any form or written expression the intention of the purchaser not to be bound by the contract, agreement or evidence of indebtedness.

3.  No act of the purchaser shall be effective to waive the right to rescind as provided in this Code.

Added by Laws 1977, c. 95, § 644.

§71-651.  Administration of Code - Personal use of information - Privileges and immunities.

A.  This Code shall be administered by the Administrator of the Department of Securities.

B.  It is unlawful for the Administrator or any of his officers or employees to use for personal benefit any information which is filed with or obtained by the Administrator and which is not generally available to the public.  No provision of this Code, except subsection D of Section 633 of this Code, either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Administrator or any of his officers or employees.

Added by Laws 1977, c. 95, § 651.

§71-652.  Fees - Disposition.

A.  Unless otherwise provided by law, the following are the fees that shall be charged by the Administrator pursuant to the Oklahoma Subdivided Land Sales Code.  No additional fees shall be assessed or charged pursuant to rule or regulation of the Administrator.  Once paid, such fees shall be nonrefundable.

1.  Agent License registration fee or renewal fee $30.00

2.  Agent License examination fee $30.00

3.  Filing fee for advertising or promotional materials $10.00

4.  Exemption notification filing fee $250.00

5.  Interpretive opinion or no-action request $250.00

6.  Affidavit request $10.00

7.  Service of process upon the Administrator $10.00

8.  Copying fee:

a. 8 1/2" by 14" or smaller $.25 per page

b. Larger than 8 1/2" by 14" $1.00 per page

c. Certified copy 8 1/2" by 14" or smaller $1.00 per page

d. Certified copy larger than 8 1/2" by 14" $2.00 per page

9.  Document search fee for commercial purpose $20.00 per hour

10.  Initial application for registration of subdivided land pursuant to Section 625 of this title:

a. Examination fee $250.00

b. Registration fee $1.00 per lot

11.  Renewal application for registration of subdivided land pursuant to Section 627 of this title:

a. Examination fee $250.00

b. Registration fee $1.00 per

lot not previously registered pursuant to the Initial Application or prior Renewal Application filed pursuant to this Code.

12.  Charges for an on-site examination of a subdivision conducted pursuant to Section 627 of this title or of a licensed agent pursuant to Section 633 of this title, shall be billed to the person being examined at a rate of $25.00 per hour per employee for the time spent by each Department employee in traveling to and from the examination site, conducting the examination, and preparing the examination report.  In addition, the Department shall be reimbursed for all actual expenses incurred in conducting such examinations, including travel expenses, per diem, lodging, and other related expenses of Department employees conducting the examination, the cost of supplies, materials, photocopying, long distance telephone calls and postage; and costs of technical, expert or special services required in connection with such examination.

B.  All fees and other charges collected by the Administrator pursuant to this section shall be deposited in the General Revenue Fund except for the following fees and charges which shall be deposited in the Oklahoma Securities Commission Revolving Fund established pursuant to Section 412 of this title:

1.  The fees collected pursuant to paragraphs 5, 6, 7, 8 and 9 of subsection A of this section;

2.  The fees collected pursuant to the provisions of Sections 627 and 633 of this title as provided in paragraph 12 of subsection A of this section;

3.  The examination fees collected pursuant to subparagraph a of paragraph 10 and subparagraph a of paragraph 11 of subsection A of this section.

Added by Laws 1977, c. 95, § 652.  Amended by Laws 1989, c. 150, § 11, operative July 1, 1989.

§71-653.  Advertising.

A.  It is unlawful for any person, in connection with the offer or disposition of subdivided land, to publish, circulate or use any advertising concerning the subdivided land which contains:

1.  Any untrue statement, omission or pictorial representation of a material fact which under the circumstances makes the statement, omission or pictorial representation misleading; or

2.  Any statement which differs materially from the information contained in a registration application or public offering statement.

B.  All advertising except advertising relating to subdivided land or transactions exempt pursuant to Sections 622 and 623 shall be filed with the Administrator not later than ten (10) days prior to its use and shall not be used until a copy thereof has been approved for use by the Administrator, except advertising which the Administrator exempts by rule or order.  Any advertising filed with the Administrator pursuant to this section shall be accompanied by the filing fee specified in Section 652 of this title.

Added by Laws 1977, c. 95, § 653.  Amended by Laws 1989, c. 150, § 12, operative July 1, 1989.

§71-654.  Fraud - Filing of documents and information.

It is unlawful for any person to make or cause to be made, in any document filed under this Code or in any proceeding under this Code, any false or misleading statement in any material respect or, in connection with such statement, to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading.

Added by Laws 1977, c. 95, § 654.

§71-655.  Presumptions - Fraud - Violations.

Neither the fact that a registration statement or an application for a license has been filed nor the fact that any subdivided lands are registered or that any person is licensed constitutes a finding by the Administrator that any document filed under this Code is true, complete and not misleading.  Neither any such fact nor the fact that an exemption or exclusion is available for an agent, subdivided land, or a transaction means that the Administrator has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, subdivided land or transaction.  It is unlawful to make, or cause to be made, to any prospective purchaser, any representation inconsistent with the foregoing.

Added by Laws 1977, c. 95, § 655.

§71-656.  Power and duties of Administrator.

A.  The Administrator may:

1.  Make such public or private investigations within or without this state as he deems necessary to determine whether any person has violated or is about to violate this Code or any rule or order issued hereunder, or to aid in the enforcement of this Code or in the prescribing of rules and forms hereunder;

2.  Require or permit any person to file a statement in writing, under oath or otherwise as the Administrator determines, as to all of the facts and circumstances concerning the matter being investigated;

3.  Publish information concerning any violation of this Code or any rule or order issued hereunder or concerning subdivided lands, or practices in the disposition thereof, which appear or tend to be unfair, inequitable or fraudulent; and

4.  Hold hearings upon reasonable notice in respect of any matter arising out of the administration of this Code.

B.  For the purpose of any investigation, hearing or proceeding under this Code, the Administrator or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the Administrator deems relevant or material to the inquiry.

C.  In case of contumacy by or refusal to obey a subpoena issued to any person, the district court of Oklahoma County or the district court in any other county where service can be obtained on one or more of the defendants, upon application by the Administrator, may issue to the person an order requiring him to appear before the Administrator, or the officer designated by him, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

D.  No person is excused from attending and testifying or from producing any document or record before the Administrator, or in obedience to the subpoena of the Administrator or any officer designated by him, or in any proceeding instituted by the Administrator, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

Added by Laws 1977, c. 95, § 656.

§71-657.  Injunctions - Intervention in suits involving subdivided land.

A.  Whenever it appears to the Administrator that any person has engaged or is about to engage in any act or practice constituting a violation of this Code or any rule or order hereunder, he may bring an action in the name of the state in the district court of Oklahoma County or the district court in any other county where service can be obtained on one or more of the defendants to enjoin the acts or practices and to enforce compliance with this Code or any rule or order hereunder, or he may refer the matter to the Attorney General or the district attorney of the appropriate district.  Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order, or may appoint a receiver for the defendant or the defendant's assets or may order rescission of any sales or purchases of subdivided lands determined to be unlawful under this Code or any rule or order hereunder.  The court may not require the Administrator to post a bond.

B.  The Administrator may intervene in a suit involving subdivided land required to be registered under this Code.  In any suit by or against a subdivider or agent involving subdivided lands required to be registered under this Code, the subdivider or agent shall promptly furnish the Administrator with notice of the suit and copies of all pleadings.

Added by Laws 1977, c. 95, § 657.

§71-658.  Violation of Code - Fine.

A.  Any person who willfully violates any provision of this Code except Section 654 of this title, or any rule under this Code, or any order of which the person has notice, or who violates Section 654 of this title, knowing or having reasonable cause to believe that the statement made was false or misleading in any material respect, shall be guilty of a felony and may be fined not more than Twenty-five Thousand Dollars ($25,000.00) or imprisoned not more than three (3) years, or both.

B.  The Administrator may refer such evidence as is available concerning violations of this Code or any rule or order hereunder to the Attorney General or the district attorney of the appropriate district, who may, with or without any reference, institute the appropriate criminal proceedings.  The Attorney General or district attorney may designate and appoint one or more lawyers of the Department of Securities as special assistants as available for the purpose of assisting in or conducting all criminal prosecutions arising by reason of proceedings under this section.

C.  Nothing in this Code limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

Added by Laws 1977, c. 95, § 658.  Amended by Laws 1988, c. 108, § 26, eff. Nov. 1, 1988; Laws 1997, c. 133, § 581, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 421, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 581 from July 1, 1998, to July 1, 1999.

§71-659.  Liability to purchaser - Persons liable - Limitation of actions.

Any person who:

1.  Offers or disposes of subdivided land in violation of Sections 621, 631 or 653 of this Code, or any rule relating thereto, or any condition imposed under Sections 625 through 627 of this Code, or any order under this Code of which he has notice; or

2.  Offers or disposes of subdivided land by means of any untrue statement of a material fact or any omission to state a material fact necessary to make the statement, in light of the circumstances under which it was made, not misleading, where the purchaser is unaware of the untruth or omission;

shall be liable to the person purchasing the subdivided land from him.  Such purchaser may sue to recover the consideration paid for the subdivided land and any taxes, assessments, membership fees or consideration of a similar nature paid thereon or in connection therewith, together with reasonable attorney fees and interest at the rate of ten percent (10%) per year from the date of payment, less the amount of any income received on the land, upon the tender of the land, or for damages if he no longer owns the land.  Damages are the amount that would be recoverable upon a tender less the value of the land when the purchaser disposed of it and interest at a legal rate from the date of disposition.  Tender shall require only notice of willingness to exchange the land for the amount specified.  Any notice may be given by service as in civil actions or by certified mail addressed to the last-known address of the person liable.

B.  1.  Every person who directly or indirectly controls a subdivider who may be liable under this Code, every general partner, officer or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as any person liable under subsection A of this section, if he knew or in the exercise of reasonable care should have known of the existence of the facts by reason of which the liability is alleged to exist.  There is a right to contribution as in cases of contract among persons so liable.

2.  Every person whose occupation gives authority to a statement which with his consent has been used in an application for registration or public offering statement, if he is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in his statement if he knew or in the exercise of the reasonable care of a person in his occupation should have known of the existence of the facts by reason of which the liability is alleged to exist.

C.  No action shall be maintained under this section unless commenced before the expiration of five (5) years after the act or transaction constituting the violation.

D.  1.  No purchaser may commence an action under this section if, before suit is commenced, the purchaser has received a written offer stating the respect in which liability under this section may have arisen, thoroughly advising the purchaser of his rights, offering to repurchase the land or interest held by the purchaser for cash on the same basis as provided in subsection A of this section, payable on delivery of title to the land or other interest therein or, if the purchaser no longer owns the land, offering to pay the purchaser upon acceptance of the offer an amount in cash equal to the damages computed in accordance with subsection A of this section, and stating that the offer may be accepted by the purchaser at any time within a specified period of not less than sixty (60) days after the date of receipt thereof or such shorter or longer period as the Administrator may by rule prescribe, and the purchaser has failed to accept such offering in writing within the specified period.

2.  Offers shall be in the form and contain the information the Administrator by rule prescribes.  Every offer under this subsection shall be delivered to the offeree or sent by certified mail addressed to him at his last-known address.  Notwithstanding the provisions of this subsection, suit by the offeree for breach of the terms in the offer pursuant to this section shall be permitted.

E.  Any condition, stipulation or provision binding any person acquiring any subdivided land to waive compliance with any provision of this Code or any rule or order hereunder is void.

F.  The rights and remedies under this Code are in addition to any other rights or remedies that may exist at law or in equity.

Added by Laws 1977, c. 95, § 659.

§71-660.  Summary prohibition of offers or dispositions.

If the Administrator has reason to believe that any offer or disposition of subdivided land required to be registered under this Code is or would be fraudulent to purchasers, he may by order summarily prohibit further offers or dispositions in this state of such land until it is registered under this Code.  If the Administrator has reason to believe that any subdivided land is being offered or disposed of in this state by any unlicensed person in violation of this Code or any rule or order hereunder, he may by order summarily prohibit such person from further offers or dispositions in this state of such subdivided lands until he is licensed under this Code.

Added by Laws 1977, c. 95, § 660.

§71-661.  Review of orders.

A.  Any person aggrieved by final order of the Administrator may obtain a review by the Commission by filing with the Administrator within fifteen (15) days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part and stating his ground therefor.  The application and petition shall within sixty (60) days be heard de novo by the Commission en banc.  The applicant may offer evidence and it shall be the duty of the Administrator to offer such evidence as is relied upon in the entry of his order and such further evidence as he may deem relevant.  Upon the written request of the party on whose behalf the appeal is brought, or upon his own motion, the Administrator shall cause complete stenographic notes to be taken.  If requested by the appealing party, the cost of taking and transcribing such notes shall be borne by the said appealing party. If such notes are taken upon the motion of the Administrator, the cost shall be borne by the Commission.  The Commission or a majority thereof shall make such order as is deemed proper, just and equitable.

B.  Any person aggrieved by a final order of the Commission may obtain a review of the order by the district court of Oklahoma County.

C.  The commencement of proceedings under this section before the Commission shall not operate as a stay of the Administrator's order, unless so ordered by the Commission.  The commencement of proceedings under this section before the district court shall not operate as a stay of the Commission's order, unless so ordered by the court.

Added by Laws 1977, c. 95, § 661.

§71-662.  Rules, forms and orders - Making, amending or rescinding - Exemption from liability.

A.  The Administrator may make, amend and rescind any rules, forms and orders that are necessary to carry out this Code, including rules and forms governing applications for registration or licensing, reports and defining any terms, whether or not used in this Code, insofar as the definitions are not inconsistent with this Code.  For the purpose of rules and forms, the Administrator may classify subdivided lands, persons and matters within his jurisdiction, and prescribe different requirements for different classes.

B.  No rule, form or order may be made, amended or rescinded unless the Administrator finds that the action is necessary or appropriate in the public interest and for the protection of purchasers.  In prescribing rules and forms, the Administrator may cooperate with regulatory agencies of other units of government with a view to achieving maximum uniformity in the form and content of registration statements, applications and reports wherever practicable.

C.  The Administrator may by rule or order prescribe the form and content of financial statements required under this Code, the circumstances under which consolidated financial statements shall be filed and whether any required financial statements shall be certified by independent or certified public accountants.  All financial statements shall be prepared in accordance with generally accepted accounting practices unless otherwise permitted by rule or order.

D.  No provision of this Code imposing any liability applies to any act done or omitted in good faith and conformity with any rule, form or order of the Administrator, notwithstanding that the rule, form or order may later be amended or rescinded or be determined to be invalid for any reason.

E.  All rules and forms of the Administrator shall be published.

Added by Laws 1977, c. 95, § 662.

§71-663.  Filing of documents - Register - Inspection - Copies - Interpretative opinions.

A.  A document is filed when it is received by the Administrator.

B.  The Administrator shall keep a register of all licenses and registration statements which are or have ever been effective under this Code and all denial, suspension or revocation orders which have been entered under this Code.  The register shall be open for public inspection.

C.  The information contained in or filed with any application for registration, licensing or report shall be made available to the public in accordance with rules prescribed by the Administrator.

D.  Subject to the provisions of subsection D of Section 633 of this Code, the Administrator upon request shall furnish to any person at a reasonable charge photostatic or other copies, certified under his seal of office, if certification is requested, of any entry in the register or any order on file in his office.  Any copy so certified is admissible in evidence in trials and other proceedings.

E.  The Administrator may honor requests from interested persons for interpretative opinions.

Added by Laws 1977, c. 95, § 663.

§71-664.  Consent to service of process - Service.

A.  Every applicant for a license or registration under this Code shall file with the Administrator, in such form as he by rule prescribes, an irrevocable consent appointing the Administrator or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator which arises under this Code or any rule or order issued hereunder after the consent has been filed, with the same validity as if served personally on the person filing the consent.  The consent need not be filed by a person who has filed a consent in connection with a previous registration or license which is then in effect.  Service may be made by leaving a copy of the process in the office of the Administrator, but is not effective unless the plaintiff, who may be the Administrator in the suit, action or proceeding instituted by him, promptly sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last address on file with the Administrator, and the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return of the process, or within such time as the court allows.

B.  When any person, including any nonresident in this state, engages in conduct prohibited or made actionable by this Code or any rule or order hereunder, and he has not filed a consent to service of process under subsection A of this section and personal jurisdiction over him cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his appointment of the Administrator to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator which arises out of that conduct and which is brought under this Code or any rule or order hereunder, with the same validity as if served on him personally.  Service may be made by leaving a copy of the process in the office of the Administrator, but it is not effective unless the plaintiff, who may be the Administrator in a suit, action or proceeding instituted by him, promptly sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last-known address or takes other steps which are reasonably calculated to give actual notice, and the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process or within such time as the court allows.

C.  When process is served under this section, the court or the Administrator in a proceeding before him, shall order such continuance as is necessary to afford the defendant or respondent reasonable opportunity to defend.

Added by Laws 1977, c. 95, § 664.

§71-665.  Dispositions and offers - Application of law - Acceptance.

A.  The provisions of this Code concerning dispositions and offers to dispose of subdivided land apply when a disposition or offer to dispose is made in this state or when an offer to purchase is made and accepted in this state.  An offer to dispose includes solicitation of an offer to purchase.  The provisions concerning purchases and offers to purchase apply when a purchase or offer to purchase is made in this state or an offer to dispose is made and accepted in this state.

B.  For the purpose of this section, an offer to dispose or to purchase subdivided land is made in this state, whether or not either party is then present in this state, when the offer originates from this state or is directed by the offeror to this state and received by the offeree in this state, but, for the purpose of Section 621 of this Code, an offer to dispose which is not directed to or received by the offeree in this state is not made in this state.  An offer which is made to or accepted by a person who has been induced to travel from this state for the purpose of receiving the offer or making the acceptance shall be deemed to have been made or accepted in this state.

C.  For the purpose of this section, an offer to purchase or dispose is accepted in this state when acceptance is communicated to the offeror in this state.  Acceptance is communicated to the offeror in this state, whether or not either party is then present, when the offeree directs the acceptance to the offeror in this state reasonably believing the offeror to be in this state and the acceptance is received by the offeror in this state.

D.  An offer to dispose or to purchase subdivided land is not made in this state when the publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation which is not published in this state, or when a radio or television program originating outside this state is received in this state.

Added by Laws 1977, c. 95, § 665.

§71-666.  Liens and encumbrances.

Notwithstanding any other provision of this Code, nothing contained herein shall apply to or invalidate the lien of a mortgagee who is not affiliated with the subdivider, when such lien attaches to land pledged as collateral in a transaction negotiated directly with the purchaser.

Added by Laws 1977, c. 95, § 666.

§71-667.  Construction of act.

Article headings contained herein shall not be deemed to govern, limit or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.

Added by Laws 1977, c. 95, § 667.

§71-701.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-702.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-703.  Repealed by Laws 2003, c. 347, § 53, eff. July 1, 2004.

§71-801.  Short title.

Sections 801 through 829 of this title shall be known and may be cited as the "Oklahoma Business Opportunity Sales Act".

Added by Laws 1985, c. 157, § 1, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 109, § 10, eff. July 1, 1999.

§71-802.  Definitions.

As used in the Oklahoma Business Opportunity Sales Act, Section 801 et seq. of this title, unless otherwise provided:

1.  "Administrator" means the Administrator of the Oklahoma Department of Securities.

2.  "Advertising" means any circular, prospectus, advertisement or other material or any communication by radio, television or other electronic transmission, newspapers, magazines, pictures or similar means used in connection with an offer or sale of any business opportunity.

3. a. "Business opportunity" means a contract or agreement, between a seller and purchaser, express or implied, orally or in writing, wherein it is agreed that the seller or a person recommended by the seller shall provide to the purchaser any products, equipment, supplies or services enabling the purchaser to start a business and the seller represents directly or indirectly, orally or in writing, that:

(1) The seller or a person recommended by the seller will provide or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases or other similar devices, on premises neither owned nor leased by the purchaser or seller;

(2) The seller or a person recommended by the seller will provide or assist the purchaser in finding outlets or accounts for the purchaser's products or services;

(3) The seller or a person specified by the seller will purchase any or all products made, produced, fabricated, grown, bred or modified by the purchaser;

(4) The seller guarantees that the purchaser will derive income from the business which exceeds the price paid to the seller;

(5) The seller will refund all or part of the price paid to the seller, or repurchase any of the products, equipment or supplies provided by the seller or a person recommended by the seller, if the purchaser is dissatisfied with the business; or

(6) The seller will provide a marketing plan.

b. "Business opportunity" does not include:

(1) Any offer or sale of an on-going business operated by the seller and to be sold in its entirety;

(2) Any offer or sale of a business opportunity to an on-going business where the seller will provide products, equipment, supplies or services which are substantially similar to the products, equipment, supplies or services sold by the purchaser in connection with the purchaser's on-going business;

(3) Any offer or sale of a business opportunity which involves a marketing plan made in conjunction with the licensing of a federally registered trademark or federally registered service mark provided that the seller has a minimum net worth of One Million Dollars ($1,000,000.00) as determined on the basis of the seller's most recent audited financial statements prepared within thirteen (13) months of an offer or sale in accordance with generally accepted accounting principles and audited in accordance with generally accepted auditing standards.  Net worth may be determined on a consolidated basis where the seller is at least eighty percent (80%) owned by one person and that person expressly guarantees the obligation of the seller with regard to the offer or sale of any business opportunity claimed to be excluded under this division; or

(4) Any offer or sale of a business opportunity by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian or conservator or a judicial offer or sale of a business opportunity.

4.  "Department" means the Oklahoma Department of Securities.

5.  "Franchise" means a contract or agreement between a seller and a purchaser, express or implied, orally or in writing, where it is agreed that:

a. A franchisee is granted the right to engage in the business of offering, selling or distributing goods or services under a marketing plan prescribed in substantial part by a franchisor; and

b. The operation of the franchisee's business pursuant to such a plan is substantially associated with the franchisor's business and trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the franchisor or its affiliate.

For the purposes of this paragraph, "franchisee" shall mean a person to whom a franchise is granted and "franchisor" shall mean a person who grants a franchise.

6.  "Marketing plan" means advice or training, provided to the purchaser by the seller or a person recommended by the seller, pertaining to the sale of any products, equipment, supplies or services and the advice or training includes, but is not limited to, preparing or providing:

a. Promotional literature, brochures, pamphlets or advertising materials;

b. Training regarding the promotion, operation or management of the business opportunity; or

c. Operational, managerial, technical or financial guidelines or assistance.

7.  "Offer" or "offer to sell" includes every attempt to dispose of a business opportunity for value or solicitation of an offer to purchase a business opportunity.

8.  "On-going business" means an existing business that, for at least six (6) months prior to the offer, has been operated from a specific location, has been open for business to the general public and has substantially all of the equipment and supplies necessary for operating the business.

9.  "Person" means an individual, corporation, trust, partnership, limited liability company, incorporated or unincorporated association or any other entity.

10.  "Purchaser" means a person who enters into a contract or agreement for the acquisition of a business opportunity or a person to whom an offer to sell a business opportunity is directed.

11.  "Sale" or "sell" includes every contract or agreement of sale, contract to sell, disposition of a business opportunity or interest in a business opportunity for value.

12.  "Seller" means a person who sells or offers to sell a business opportunity or any agent or person who directly or indirectly acts on behalf of such person.

Added by Laws 1985, c. 157, § 2, eff. Nov. 1, 1985.  Amended by Laws 1992, c. 169, § 1, eff. Sept. 1, 1992; Laws 1997, c. 279, § 22, eff. July 1, 1997; Laws 1999, c. 109, § 11, eff. July 1, 1999.

§71-803.  Exemptions.

The following business opportunities are exempt from Sections 806 through 811 of this title:

1.  Any offer or sale of a business opportunity for which the immediate cash payment made by the purchaser for any business opportunity is at least Twenty-five Thousand Dollars ($25,000.00) if the immediate cash payment does not exceed twenty percent (20%) of the purchaser's net worth as determined exclusive of principal residence, furnishings therein, and automobiles.  The Administrator may by rule withdraw or further condition the availability of this exemption.

2.  Any offer or sale of a business opportunity for which the purchaser is required to make a payment to the seller or a person recommended by the seller not to exceed Five Hundred Dollars ($500.00).  For purposes of this paragraph, "payment" means the total amount the purchaser becomes obligated to pay to the seller or to any third party either prior to or at the time of delivery of the products, equipment, supplies or services or within one (1) year of the commencement of operation of the business opportunity by the purchaser.  If payment is over a period of time, "payment" shall include the sum of the down payment and the total periodic payments.  If the purchaser may enter at different levels, "payment" means the total sum the purchaser is obligated to pay to enter at the level chosen by the purchaser.

3.  Any offer or sale of a business opportunity where the seller has a net worth of not less than One Million Dollars ($1,000,000.00) as determined on the basis of the seller's most recent audited financial statements, prepared within thirteen (13) months of such offer or sale in accordance with generally accepted accounting principles and audited in accordance with generally accepted auditing standards.  Net worth may be determined on a consolidated basis where the seller is at least eighty percent (80%) owned by one person and that person expressly guarantees the obligations of the seller with regard to the offer or sale of any business opportunity claimed to be exempt under this paragraph.  The Administrator may by rule withdraw or further condition the availability of this exemption.

4.  Any offer or sale of a business opportunity where the purchaser has a net worth of not less than Two Hundred Fifty Thousand Dollars ($250,000.00).  Net worth shall be determined exclusive of principal residence, furnishings therein, and automobiles.  The Administrator may by rule withdraw or further condition the availability of this exemption.

5.  Any offer or sale of a business opportunity where the purchaser is a bank, savings and loan association, trust company, insurance company, credit union, investment company as defined by the Investment Company Act of 1940, pension or profit sharing trust or other financial institution or institutional buyer or a dealer registered pursuant to the Oklahoma Securities Act, where the purchaser is acting for itself or in a fiduciary capacity.

6.  Any offer or sale of a franchise as defined in Section 802 of this title provided that the seller delivers to each purchaser at the earlier of the first personal meeting, or ten (10) business days prior to the earlier of the execution by a purchaser of any contract or agreement imposing a binding legal obligation on the purchaser or the payment by a purchaser of any consideration in connection with the offer or sale of the business opportunity, one of the following disclosure documents:

a. A Uniform Franchise Offering Circular prepared in accordance with the guidelines adopted by the North American Securities Administrators Association, Inc., or

b. A disclosure document prepared pursuant to the Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures, 16 C.F.R. Section 436.

For the purposes of this paragraph, a personal meeting shall mean a face-to-face meeting between the purchaser and the seller or their representatives, which is held for the purpose of discussing the offer or sale of a business opportunity.  The Administrator may by rule adopt any amendment to the Uniform Franchise Offering Circular that has been adopted by the North American Securities Administrators Association, Inc. or any amendment to the disclosure document prepared pursuant to the Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures, 16 C.F.R. Section 436, that has been adopted by the Federal Trade Commission.

7.  Any offer or sale of a business opportunity for which the required cash payment made by a purchaser to participate in any business opportunity does not exceed Seven Hundred Fifty Dollars ($750.00) and the required payment is made for:

a. the not-for-profit sale of sales demonstration equipment, material or samples, and/or

b. product inventory sold to the purchaser at a bona fide wholesale price.

8.  Any offer or sale of a business opportunity which the Administrator exempts by order or a class of business opportunities which the Administrator exempts by rule upon the finding that such exemption would not be contrary to public interest and that registration would not be necessary or appropriate for the protection of purchasers.

9.  Any business which is operated under a lease or license on the premises of the lessor or licenser as long as such business is incidental to the business conducted by the lessor or the licenser on such premises, including, without limitation, leased departments, licensed departments and concessions.

Added by Laws 1985, c. 157, § 3, eff. Nov. 1, 1985.  Amended by Laws 1991, c. 79, § 3, eff. Sept. 1, 1991; Laws 1992, c. 169, § 2, eff. Sept. 1, 1992; Laws 1997, c. 279, § 23, eff. July 1, 1997.

§71-804.  Denial or revocation of exemption - Orders and violation thereof.

A.  The Administrator may issue a final order denying or revoking any exemption specified in Section 803 of this title, not including the exemption provided for in paragraphs 2 and 7 of Section 803 of the Oklahoma Business Opportunity Sales Act, with respect to a particular offering of one or more business opportunities if the Administrator finds that the order is in the public interest and that:

1.  Any provision of the Oklahoma Business Opportunity Sales Act or any rule, order or condition lawfully imposed pursuant to the act has been willfully violated, in connection with the offer or sale of the business opportunity by the seller, any partner, officer or director of the seller, any persons occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the seller;

2.  The business opportunity is the subject of an administrative order denying, suspending, or revoking a registration or a permanent or temporary injunction of any court of competent jurisdiction; but the Administrator:

a. may not institute a proceeding pursuant to this paragraph more than one (1) year from the date of the order or injunction relied on, and

b. may not enter an order pursuant to this paragraph on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts, other than facts which establish jurisdiction, which would currently constitute a ground for an order under this section;

3.  The seller's enterprise or method of business, or that of the business opportunity, includes or would include activities which are illegal where performed;

4.  The business opportunity or the offering of a business opportunity has worked or tended to work a fraud upon purchasers or would so operate; or

5.  The seller's literature or advertising is misleading, incorrect, incomplete or deceptive.

Except as provided in subsection B of this section or unless the right to notice and hearing is waived by the person against whom the final order is to be issued, no order may be issued under this section without notice and opportunity for hearing as required by the Administrative Procedures Act.  If the person to whom such notice is addressed does not request a hearing within fifteen (15) days after the service of such notice is effective, a final order shall be issued.

B.  If the Administrator makes written findings of fact to support the conclusion that the public interest will be harmed by delay in issuing an order pursuant to subsection A of this section, the Administrator may by order summarily deny or revoke any of the specified exemptions, not including the exemption provided for in paragraphs 2 and 7 of Section 803 of this title, pending final determination of any proceeding under this section.  Upon the entry of the summary order, the Administrator shall promptly notify the respondent or respondents:

1.  That the summary order has been entered and the reasons therefor;

2.  That the person subject to the summary order, if desiring a hearing, must make written request for a hearing to the Administrator within fifteen (15) days after service of the notice is effective;

3.  That within fifteen (15) days after receipt by the Administrator of a written request the matter will be set for hearing to determine whether the summary order should be modified, vacated, or extended pending final determination of any proceeding under subsection A of this section; and

4.  That a hearing shall be commenced within fifteen (15) days of the matter being set for hearing.  The summary order shall remain in effect until the conclusion of the hearing on the summary order unless the Administrator or the Administrator's designee extends the summary order pending a final determination of any proceeding under subsection A of this section.  If no hearing is requested and none is ordered by the Administrator, the summary order will remain in effect until it is modified or vacated by the Administrator or the Administrator's designee.  If a request for hearing on the summary order is timely made and if the hearing is not commenced by the Administrator within the time limit set forth herein, the summary order shall dissolve and an order shall not be issued pursuant to subsection A of this section except upon reasonable notice and opportunity for a hearing.

C.  No order under this section may operate retroactively.

D.  No person may be considered to have violated Section 806 of this title by reason of any offer or sale effected after the entry of an order under Section 804 of this title if he or she sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

Added by Laws 1985, c. 157, § 4, eff. Nov. 1, 1985.  Amended by Laws 1997, c. 279, § 24, eff. July 1, 1997; Laws 1999, c. 109, § 12, eff. July 1, 1999.

§71-805.  Burden of proving exemption.

In any administrative, civil or criminal proceeding related to the Oklahoma Business Opportunity Sales Act, the burden of proving an exemption, an exception from a definition or an exclusion is upon the person claiming it.

Added by Laws 1985, c. 157, § 5, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 109, § 13, eff. July 1, 1999.

§71-806.  Certain sales unlawful.

It is unlawful for any person to offer or sell any business opportunity, as defined in Section 802 of this title, in this state unless the business opportunity is registered under the provisions of the Oklahoma Business Opportunity Sales Act or is exempt under Section 803 of this title.

Added by Laws 1985, c. 157, § 6, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 109, § 14, eff. July 1, 1999.

§71-807.  Registration procedure.

A.  In order to register a business opportunity, the seller shall file with the Administrator one of the following disclosure documents with the appropriate cover sheet as required by Section 808 of this title, a consent to service of process as specified in subsection B of this section, the appropriate fee set forth in Section 829 of this title, and any other information determined by the Administrator to be necessary:

1.  A Uniform Franchise Offering Circular prepared in accordance with the guidelines adopted by the North American Securities Administrators Association, Inc.  The Administrator may by rule adopt any amendment to the Uniform Franchise Offering Circular that has been adopted by the North American Securities Administrators Association, Inc.;

2.  A disclosure document prepared pursuant to the Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures; 16 C.F.R. Section 436.  The Administrator may by rule adopt any amendment to the disclosure document prepared pursuant to 16 C.F.R. Section 436 that has been adopted by the Federal Trade Commission; or

3.  A disclosure document prepared pursuant to Section 808 of this title.

B.  Every seller shall file the consent to service of process required by Section 818 of this title.

C.  A registration automatically becomes effective upon the expiration of fifteen (15) full business days after a complete filing, provided that no order has been issued or that no proceeding is pending pursuant to Section 810 of this title.  The Administrator may by order waive or reduce the time period prior to effectiveness, provided that a complete filing has been made.  The Administrator may by order defer the effective date until the expiration of fifteen (15) full business days after the filing of any amendment.  For purposes of this subsection, a filing shall be deemed complete upon receipt by the Administrator of the items described in subsections A and B of this section.

D.  The registration is effective for one (1) year commencing on the day of effectiveness and may be renewed annually upon the filing of a current disclosure document accompanied by any documents or information that the Administrator may by rule or order require.  A renewal fee as set forth in Section 829 of this title shall accompany each request for renewal.  Failure to renew upon the close of the one-year period of effectiveness will result in expiration of the registration.  The Administrator may by rule or order require the filing of a sales report and payment of a report filing fee as set forth in Section 829 of this title.

E.  The Administrator may by rule or order require the filing of all proposed literature or advertising prior to its use and payment of the review fee as set forth in Section 829 of this title for each sales literature or advertising package.

Added by Laws 1985, c. 157, § 7, eff. Nov. 1, 1985.  Amended by Laws 1989, c. 150, § 13 operative July 1, 1989; Laws 1997, c. 279, § 25, eff. July 1, 1997; Laws 1999, c. 109, § 15, eff. July 1, 1999.

§71-808.  Disclosure document.

A.  It shall be unlawful for any person to offer or sell any business opportunity required to be registered pursuant to the Oklahoma Business Opportunity Sales Act unless a written disclosure document as filed pursuant to Section 807 of this title is delivered to each purchaser at least ten (10) business days prior to the execution by a purchaser of any contract or agreement imposing a binding legal obligation on the purchaser or the payment by a purchaser of any consideration in connection with the offer or sale of the business opportunity.

B.  The disclosure document shall have a cover sheet which is entitled, in at least ten-point bold type, "DISCLOSURE REQUIRED BY THE STATE OF OKLAHOMA".  Under the title shall appear the statement in at least ten-point type that "THE REGISTRATION OF THIS BUSINESS OPPORTUNITY DOES NOT CONSTITUTE APPROVAL, RECOMMENDATION OR ENDORSEMENT BY THE STATE OF OKLAHOMA.  THE INFORMATION CONTAINED IN THIS DISCLOSURE DOCUMENT HAS NOT BEEN VERIFIED BY THIS STATE.  IF YOU HAVE ANY QUESTIONS OR CONCERNS ABOUT THIS INVESTMENT, SEEK PROFESSIONAL ADVICE BEFORE YOU SIGN A CONTRACT OR MAKE ANY PAYMENT. YOU ARE TO BE PROVIDED TEN (10) BUSINESS DAYS TO REVIEW THIS DOCUMENT BEFORE SIGNING ANY CONTRACT OR AGREEMENT OR MAKING ANY PAYMENT TO THE SELLER OR THE SELLER'S REPRESENTATIVE".  The seller's name and principal business address, along with the date of the disclosure document shall also be provided on the cover sheet.  No other information shall appear on the cover sheet.  The disclosure document shall contain the following information unless the seller uses a disclosure document as provided in Section 807 of this title:

1.  The names and residential addresses of those salespersons who will engage in the offer or sale of the business opportunity in this state;

2.  The name of the seller; whether the seller is doing business as an individual, partnership, corporation, limited liability company, or any other form of business entity; the names under which the seller has done, is doing or intends to do business; and the name of any parent or affiliated company that will engage in business transactions with purchasers or which will take responsibility for statements made by the seller;

3.  The names, addresses and titles of the seller's officers, directors, trustees, general managers, principal executives, agents and any other persons charged with responsibility for the seller's business activities relating to the sale of the business opportunity;

4.  Prior business experience of the seller relating to business opportunities including:

a. the name, address and a description of any business opportunity previously offered by the seller,

b. the length of time the seller has offered each such business opportunity, and

c. the length of time the seller has conducted the business opportunity currently being offered to the purchaser;

5.  With respect to persons identified in paragraph 3 of subsection B of this section:

a. a description of the persons' business experience for the ten-year period preceding filing date of the disclosure document.  The description of business experience shall list principal occupations and employers, and

b. a listing of the persons' educational and professional backgrounds, including the names of schools attended and degrees received, and any other information that will demonstrate sufficient knowledge and experience to perform the services proposed;

6.  Whether the seller or any person identified in paragraph 3 of subsection B of this section:

a. has been convicted of any felony, has pleaded nolo contendere to a felony charge or has been the subject of any criminal, civil or administrative proceedings alleging:  The violation of any business opportunity law, securities law, commodities law, franchise law, fraud or deceit, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices, misappropriation of property or comparable allegations; or

b. has filed in bankruptcy, been adjudged bankrupt, been reorganized due to insolvency, or was an owner, principal officer or general partner of any other person that has so filed or was so adjudged or reorganized during or within seven (7) years of the date of the disclosure document;

7.  The name(s) of the person(s) identified in paragraph 6 of subsection B of this section, nature of and parties to the action or proceeding, court or other forum, date of the institution of the action, docket reference to the action, current status of the action or proceeding, terms and conditions or any order or decree, the penalties or damages assessed and terms of settlement;

8.  The initial payment required, or when the exact amount cannot be determined, a detailed estimate of the amount of the initial payment to be made to the seller;

9.  A detailed description of the actual services the seller agrees to perform for the purchaser;

10.  A detailed description of any training the seller agrees to provide for the purchaser;

11.  A detailed description of services the seller agrees to perform in connection with the placement of equipment, products or supplies at a location, as well as any agreement necessary in order to locate or operate equipment, products or supplies on a premises neither owned nor leased by the purchaser or seller;

12.  A detailed description of any license(s) or permit(s) that will be necessary in order for the purchaser to engage in or operate the business opportunity;

13.  Any representations made by the seller to the purchaser concerning sales or earnings that may be made from the business opportunity, including, but not limited to:

a. the bases or assumptions for any actual, average, projected or forecasted sales, profits, income or earnings,

b. the total number of purchasers who, within a period of three (3) years of the date of the disclosure document, purchased a business opportunity involving the product, equipment, supplies or services being offered to the purchaser, and

c. the total number of purchasers who, within three (3) years of the date of the disclosure document, purchased a business opportunity involving the product, equipment, supplies or services being offered to the purchaser who, to the seller's knowledge, have actually received earnings in the amount or range specified;

14.  A detailed description of the elements of a guarantee made by a seller to a purchaser.  Such description shall include, but shall not be limited to, the duration, terms, scope, conditions and limitations of the guarantee;

15.  A statement describing any contractual restrictions, prohibitions or limitations on the purchaser's conduct.  The seller shall attach a copy of all business opportunity and other contracts or agreements proposed for use or in use in this state including, without limitation, all lease agreements, option agreements and purchase agreements;

16.  The rights and obligations of the seller and the purchaser regarding termination of the business opportunity contract or agreement;

17.  A statement accurately describing the grounds upon which the purchaser may initiate legal action to terminate the business opportunity contract or agreement;

18.  A copy of the most recent audited financial statements of the seller.  If the seller's audited financial statements are dated more than four (4) months prior to the filing of the disclosure document, the seller shall submit unaudited financial statements for the interim period;

19.  A list of the states in which the business opportunity is registered;

20.  A list of the states in which the disclosure document is on file;

21.  A list of the states which have denied, suspended or revoked the registration of the business opportunity;

22.  A section entitled "Risk Factors" containing a series of short concise statements summarizing the principal factors which make the business opportunity a high risk or one of a speculative nature.  Each statement shall include a cross-reference to the page on which further information regarding that risk factor can be found in the disclosure document; and

23.  Any additional information as the Administrator may require by rule or order.

Added by Laws 1985, c. 157, § 8, eff. Nov. 1, 1985.  Amended by Laws 1992, c. 169, § 3, eff. Sept. 1, 1992; Laws 1999, c. 109, § 16, eff. July 1, 1999.

§71-809.  Contracts or agreements required - Contents.

A.  It is unlawful for any person to offer or sell any business opportunity, as defined in Section 2 of the Oklahoma Business Opportunity Sales Act, unless the business opportunity contract or agreement is in writing and a copy of the contract or agreement is given to the purchaser at the time the purchaser signs the contract or agreement.

B.  Contracts or agreements shall set forth in at least ten-point type the following:

1.  The terms and conditions of any and all payments due to the seller;

2.  The seller's principal business address and the name and address of the seller's agent in this state authorized to receive service of process;

3.  The business form of the seller, whether corporate, partnership or otherwise;

4.  The delivery date or, when the contract provides for a periodic delivery of items to the purchaser, the approximate delivery date of the product, equipment or supplies the seller is to deliver to the purchaser to enable the purchaser to start his or her business; and

5.  Whether the product, equipment or supplies are to be delivered to the purchaser's home or business address or are to be placed or caused to be placed by the seller at locations owned or managed by persons other than the purchaser.

Added by Laws 1985, c. 157, § 9, eff. Nov. 1, 1985.

§71-810.  Suspension or revocation of registration - Grounds - Procedure.

A.  The Administrator may issue a final order denying effectiveness to, or suspending or revoking effectiveness of, any registration if the Administrator finds that the order is in the public interest and that:

1.  The registration as of its effective date or as of any earlier date in the case of any order denying effectiveness, or any amendment as of its effective date, or any report is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

2.  Any provision of the Oklahoma Business Opportunity Sales Act or any rule, order or condition lawfully imposed pursuant to the act has been willfully violated, in connection with the business opportunity:

a. by the person filing the registration, or

b. by the seller, any partner, officer or director of the seller, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the seller, but only if the person filing the registration is directly or indirectly controlled by or acting for the seller;

3.  The business opportunity registered or sought to be registered is the subject of an administrative order denying, suspending or revoking a registration or a permanent or temporary injunction of any court of competent jurisdiction; but the Administrator:

a. may not institute a proceeding against an effective registration pursuant to this paragraph more than one (1) year from the date of the order or injunction relied on, and

b. may not enter an order pursuant to this paragraph on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts, other than facts which establish jurisdiction, which would currently constitute a ground for an order under this section;

4.  The seller's enterprise or method of business, or that of the business opportunity, includes or would include activities which are illegal where performed;

5.  The business opportunity or the offering of a business opportunity has worked or tended to work a fraud upon purchasers or would so operate;

6.  There has been a failure to file any documents or information required by Section 807 of this title;

7.  The seller has failed to pay the proper filing fee but the Administrator may enter only a denial order under this paragraph and the Administrator shall vacate any such order when the deficiency has been corrected; or

8.  The seller's literature or advertising is misleading, incorrect, incomplete or deceptive.

Except as provided in subsection C of this section or unless the right to notice and hearing is waived by the person against whom the order is to be issued, no order may be issued under this section without notice and opportunity for hearing as required by the Administrative Procedures Act.  If the person to whom such notice is addressed does not request a hearing within fifteen (15) days after the service of the notice is effective, an order as provided in this subsection shall be issued.

B.  The Administrator may not institute a proceeding under this section against an effective registration on the basis of a fact or transaction known to the Administrator when the registration became effective unless the proceeding is instituted within thirty (30) days from the date the registration became effective.

C.  1.  If the Administrator makes written findings of fact to support the conclusion that the public interest will be harmed by delay in issuing an order pursuant to subsection A of this section, the Administrator may by order summarily postpone or suspend the effectiveness of the registration pending final determination of any proceeding under this section.  Upon the entry of the summary order, the Administrator shall promptly notify the respondent or respondents:

a. that the summary order has been entered and the reasons therefor,

b. that the person subject to the summary order, if desiring a hearing, must make written request for a hearing to the Administrator within fifteen (15) days after service of the notice is effective,

c. that within fifteen (15) days after receipt by the Administrator of a written request the matter will be set for hearing to determine whether the summary order should be modified, vacated or extended pending final determination of any proceeding under subsection A of this section, and

d. that a hearing shall be commenced within fifteen (15) days of the matter being set for hearing.

2.  The summary order shall remain in effect until the conclusion of the hearing on the summary order unless the Administrator or his or her designee extends the summary order pending final determination of any proceeding under subsection A of this section.  If no hearing is requested and none is ordered by the Administrator, the summary order will remain in effect until it is modified or vacated by the Administrator or his or her designee.  If a request for hearing on the summary order is timely made and if said hearing is not commenced by the Administrator within the time limit set forth herein, the summary order shall dissolve and a final order shall not be issued pursuant to subsection A of this section, except upon reasonable notice and opportunity for a hearing.

D.  The Administrator may vacate or modify an order issued under this section if the Administrator finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

Added by Laws 1985, c. 157, § 10, eff. Nov. 1, 1985.  Amended by Laws 1992, c. 169, § 4, eff. Sept. 1, 1992; Laws 1997, c. 279, § 26, eff. July 1, 1997; Laws 1999, c. 109, § 17, eff. July 1, 1999.

§71-811.  Minimum net worth requirement.

In connection with the offer or sale of a business opportunity, no seller may make or use any of the representations set forth in divisions (4) and (5) of subparagraph a of paragraph 3 of Section 2 of the Oklahoma Business Opportunity Sales Act unless the seller has at all times a minimum net worth of Fifty Thousand Dollars ($50,000.00) as determined in accordance with generally accepted accounting principles.

Added by Laws 1985, c. 157, § 11, eff. Nov. 1, 1985.

§71-812.  Administration of act - Use of disclosure of information.

A.  The Oklahoma Business Opportunity Sales Act shall be administered by the Administrator.

B.  It is unlawful for the Administrator or any of his or her officers or employees to use for personal benefit any information which is filed with or obtained by the Administrator and which is not made public.  No provision of the Oklahoma Business Opportunity Sales Act authorizes the Administrator or any of the Administrator's officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under the act or in cooperation with other law enforcement agencies.  No provision of the Oklahoma Business Opportunity Sales Act either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Administrator or any of the Administrator's officers or employees.

Added by Laws 1985, c. 157, § 12, eff. Nov. 1, 1985.

§71-813.  Investigations and proceedings - Powers and duties of Administrator.

A.  The Administrator:

1.  May make such public or private investigations within or outside of this state as the Administrator deems necessary to determine whether any person has violated or is about to violate any provision of the Oklahoma Business Opportunity Sales Act or any rule or order hereunder, or to aid in the enforcement of the act or in the prescribing of rules and forms hereunder;

2.  May require or permit any person to file a statement, under oath or otherwise as the Administrator determines, as to all the facts and circumstances concerning the matter to be investigated; and

3.  May publish information concerning any violation of the Oklahoma Business Opportunity Sales Act or any rule or order hereunder.

B.  For the purpose of any investigation or proceeding pursuant to the Oklahoma Business Opportunity Sales Act, the Administrator or the Administrator's designee may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the Administrator deems relevant or material to the inquiry.

C.  In case of contumacy by, or refusal to obey a subpoena issued to any person, the district court of Oklahoma County or the district court in any other county where service can be obtained on one or more of the defendants, upon application by the Administrator, may issue to the person an order requiring him or her to appear before the Administrator, there to produce documentary evidence if so ordered or to give evidence touching upon the matters under investigation or in question.  Failure to obey the order of the court may be punishable by the court as contempt.

D.  No person is excused from attending and testifying or from producing any document or record before the Administrator or the Administrator's designee, or in obedience to the subpoena of the Administrator or the Administrator's designee, in any proceeding instituted by the Administrator, on the grounds that the testimony or evidence, documentary or otherwise, required by the Administrator may tend to incriminate him or her or subject him or her to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture on account of any transaction, matter or thing concerning which he or she is compelled, after claiming his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

Added by Laws 1985, c. 157, § 13, eff. Nov. 1, 1985.  Amended by Laws 1999, c. 109, § 18, eff. July 1, 1999.

§71-814.  Violation of act - Orders - Penalties.

A.  Whenever it appears to the Administrator that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of the Oklahoma Business Opportunity Sales Act or any rule or order hereunder, the Administrator may:

1.  Issue an order directing each person to cease and desist from continuing the act or practice and/or issue an order imposing a civil penalty up to a maximum of Five Thousand Dollars ($5,000.00) for a single violation or transaction or of Fifty Thousand Dollars ($50,000.00) for multiple violations or transactions in a single proceeding or a series of related proceedings; or

2.  Prior to, concurrently with, or subsequent to an administrative proceeding pursuant to paragraph 1 of this subsection, bring an action in the district court of Oklahoma County or the district court in any other county where service can be obtained on one or more of the defendants to enjoin the acts or practices and to enforce compliance with the Oklahoma Business Opportunity Sales Act or any rule or order hereunder.  Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets or the court may order rescission, which shall include restitution plus the legal interest rate, for any sales of business opportunities determined to be unlawful pursuant to the Oklahoma Business Opportunity Sales Act or any rule or order hereunder.  The court shall not require the Administrator to post a bond.  No costs shall be assessed for or against the Administrator in a proceeding under the Oklahoma Business Opportunity Sales Act brought by or against the Administrator in any court except as otherwise provided by law.

B.  Except as provided in subsection D of this section or unless the right to notice and hearing is waived by the person against whom the sanction is imposed, the sanctions provided in paragraph 1 of subsection A of this section may be imposed only after notice and opportunity for hearing as required by the Administrative Procedures Act.  If the person to whom notice is addressed does not request a hearing within fifteen (15) days after the service of the notice, a final order as provided for in subsection A of this section may be issued.

C.  For purposes of determining any sanction to be imposed under subsection A of this section, the Administrator shall consider, among other factors, the frequency and persistence of the conduct constituting a violation of the Oklahoma Business Opportunity Sales Act or a rule or order of the Administrator under the Oklahoma Business Opportunity Sales Act, the number of persons adversely affected by the conduct, and the resources of the person committing the violation.

D.  1.  If the Administrator makes written findings of fact to support the conclusion that the public interest will be harmed by delay in issuing a cease and desist order pursuant to paragraph 1 of subsection A of this section, the Administrator may issue a summary order pending the hearing required by subsection B of this section.

Upon the entry of the summary order, the Administrator shall promptly notify the person subject to the summary order:

a. that the summary order has been entered and the reasons therefor,

b. that the person subject to the summary order, if desiring a hearing, must make written request for a hearing to the Administrator within fifteen (15) days after service of the notice is effective,

c. that within fifteen (15) days after receipt by the Administrator of a written request the matter will be set for hearing to determine whether the summary order should be modified, vacated or extended pending final determination of any proceeding under paragraph 1 of subsection A of this section, and

d. that a hearing shall be commenced within fifteen (15) days of the matter being set for hearing.

2.  The summary order shall remain in effect until the conclusion of the hearing on the summary order unless the Administrator or the Administrator's designee extends the summary order pending a final determination of any proceeding under paragraph 1 of subsection A of this section.  If no hearing is requested and none is ordered by the Administrator, the summary order will remain in effect until it is modified or vacated by the Administrator or the Administrator's designee.  If a request for hearing on the summary order is timely made and if the hearing is not commenced by the Administrator within the time limit set forth above, the summary order shall dissolve and a cease and desist order shall not be issued pursuant to paragraph 1 of subsection A of this section except upon reasonable notice and opportunity for a hearing as provided in subsection B of this section.

E.  When the Administrator has authority to institute an action or proceeding pursuant to this section, the Administrator may accept an assurance of discontinuance of an act or practice that is alleged to be unlawful under Section 819 of this title from the person who is alleged to have engaged or be about to engage in the act or practice.  The assurance shall not constitute an admission of guilt.  The assurance may include a stipulation for any or all of the following:

1.  The voluntary payment by the person for the costs of investigation;

2.  An amount to be held in escrow pending the outcome of an action; or

3.  An amount for restitution to an aggrieved person.

An assurance of discontinuance shall be in writing and filed with the Administrator.  Unless rescinded by the parties or voided by a court for good cause, the assurance may be enforced in the district court of Oklahoma County by the parties to the assurance.  The assurance may be modified by the parties or by a court for good cause.

Added by Laws 1985, c. 157, § 14, eff. Nov. 1, 1985.  Amended by Laws 1991, c. 79, § 4, eff. Sept. 1, 1991; Laws 1992, c. 169, § 5, eff. Sept. 1, 1992; Laws 1997, c. 279, § 27, eff. July 1, 1997; Laws 1999, c. 109, § 19, eff. July 1, 1999.

§71-815.  Review of orders.

A.  Any person aggrieved by a final order of the Administrator may obtain a review by the Oklahoma Securities Commission by filing with the Oklahoma Securities Commission at the offices of the Department of Securities, within fifteen (15) days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part and stating the ground therefor.  The petition, the record upon which the final order was issued, and written briefs submitted by the appealing parties and the Administrator shall be reviewed by the Oklahoma Securities Commission.  The cost of preparing the record of the administrative hearing shall be borne by the appealing parties.  Oral argument by all parties shall be heard by the Oklahoma Securities Commission en banc unless waived by the party.  Other than newly discovered evidence, additional evidence may only be presented by the appealing party and/or the Administrator on the request of the Oklahoma Securities Commission.  Upon the written request of the party on whose behalf the appeal is brought, or upon his own motion, the Administrator shall cause complete stenographic notes to be taken of the proceeding before the Oklahoma Securities Commission.  If requested by the appealing party, the cost of taking and transcribing such notes shall be borne by the said appealing party.  If such notes are taken upon the motion of the Administrator, the cost shall be borne by the Department.  The Oklahoma Securities Commission or a majority thereof shall make such order as is deemed proper, just and equitable within sixty (60) days of receipt by the Oklahoma Securities Commission of the written petition of the appealing party or at such later time as agreed to in writing by all parties.

B.  Any person aggrieved by a final order of the Oklahoma Securities Commission may obtain a review of the order by the Supreme Court of Oklahoma.  The proceedings for review shall be as now prescribed by law and by rules of the reviewing court, subject to the power of the other court to make other and further rules with reference thereto.

C.  The commencement of proceedings under this section before the Oklahoma Securities Commission shall not operate as a stay of the Administrator's order, unless so ordered by the Oklahoma Securities Commission.  The commencement of proceedings under this section before the Supreme Court shall not operate as a stay of the Oklahoma Securities Commission's order, unless so ordered by the Court.

Added by Laws 1985, c. 157, § 15, eff. Nov. 1, 1985.  Amended by Laws 1991, c. 79, § 5, eff. Sept. 1, 1991; Laws 1992, c. 169, § 6, eff. Sept. 1, 1992; Laws 1997, c. 279, § 28, eff. July 1, 1997; Laws 1999, c. 109, § 20, eff. July 1, 1999.

§71-816.  Rules, forms and orders - Making, amending and rescinding.

A.  The Administrator may make, amend and rescind rules, forms and orders as are necessary to carry out the provisions of the Oklahoma Business Opportunity Sales Act including rules and forms governing disclosure documents, applications and reports, and defining any terms, whether or not used in the Oklahoma Business Opportunity Sales Act insofar as the definitions are not inconsistent with the provisions of the act.  For the purpose of rules and forms, the Administrator may classify business opportunities, persons and matters within his or her jurisdiction, and prescribe different requirements for different classes.

B.  No rule, form or order may be made, amended or rescinded unless the Administrator finds that the action is necessary or appropriate in the public interest or for the protection of the purchaser.  In prescribing rules and forms the Administrator may cooperate with the administrators of other jurisdictions with a view to effectuating the policy of the Oklahoma Business Opportunity Sales Act to achieve maximum uniformity in the form and content of disclosure statements, applications, and reports whenever practicable.

C.  No provision of the Oklahoma Business Opportunity Sales Act imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form or order of the Administrator, notwithstanding that the rule, form or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

Added by Laws 1985, c. 157, § 16, eff. Nov. 1, 1985.

§71-817.  Document filed when received by Administrator - Register of applications and orders - Disclosure - Interpretive opinions.

A.  A document is filed when it is received by the Administrator.

B.  The Administrator shall keep a register of all applications for registration pursuant to the Oklahoma Business Opportunity Sales Act and all orders which have been entered under the act.  The register and all such orders may be maintained in computer form or any other form of data storage and shall be open for public inspection.

C.  The information contained in or filed with or subsequent to any application for registration filed pursuant to this title, or any report filed with the Administrator may be made available to the public under such rules as the Administrator may prescribe.  Litigation files and investigatory files and reports shall be kept confidential.  If an investigatory file is created as a result of a complaint, grievance or inquiry, the complaint, grievance or inquiry shall be a part of such investigatory file and the existence of the complaint, grievance or inquiry and the matters and documents contained therein shall not be disclosed except pursuant to this title.  A settlement agreement may, upon determination of the Administrator, remain part of the investigatory file and may be used against the person or entity involved only if the person or entity involved violates the terms of the settlement agreement.  The Administrator may disclose any information obtained in connection with an investigation pursuant to this title for the purpose of a civil or administrative action brought by the Administrator, or a criminal referral.  The Administrator may disclose such information to a law enforcement agency or another governmental or regulatory entity so long as the receiving entity represents in writing that under applicable law protections exist to preserve the integrity, confidentiality, and security of the information.

D.  The Administrator in his or her discretion may honor written requests from interested persons for interpretive opinions or may issue determinations that the Administrator will not institute enforcement proceedings against certain specified persons for engaging in certain specified activities where the determination is consistent with the purposes fairly intended by the policy and provisions of this act upon the payment of a fee as set forth in Section 829 of this title.

Added by Laws 1985, c. 157, § 17, eff. Nov. 1, 1985.  Amended by Laws 1989, c. 150, § 14, operative July 1, 1989; Laws 1992, c. 169, § 7, eff. Sept. 1, 1992; Laws 1997, c. 279, § 29, eff. July 1, 1997; Laws 1999, c. 109, § 21, eff. July 1, 1999.

§71-818.  Application of act - Offer to sell, communication thereof and acceptance - Service of process and agent therefor.

A.  The provisions of the Oklahoma Business Opportunity Sales Act concerning sales and offers to sell apply to persons who sell or offer to sell when:

1.  An offer to sell is made in this state;

2.  An offer to purchase is made and accepted in this state; or

3.  The purchaser is domiciled in this state and the business opportunity is or will be operated in this state.

B.  For the purpose of this section, an offer to sell is made in this state, whether or not either party is then present in this state, when:

1.  The offer originates from this state; or

2.  The offer is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

C.  For the purpose of this section, an offer to sell is accepted in this state when acceptance:

1.  Is communicated to the offeror in this state; and

2.  Has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

D.  An offer to sell is not made in this state when:

1.  The publisher circulates or there is circulated on his or her behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds (2/3) of its circulation outside this state during the past twelve (12) months; or

2.  A radio or television program originating outside this state is received in this state.

E.  Every seller shall file with the Administrator, in such form as the Administrator may prescribe, an irrevocable consent appointing the Administrator or the Administrator's successor in office to be the seller's agent to receive service of any lawful process in any noncriminal suit, action, or proceeding against the seller or the seller's successor, executor, or administrator that arises under the Oklahoma Business Opportunity Sales Act or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent.  Service on the Administrator may be made by leaving a copy of the process in the office of the Administrator, but is not effective unless:

1.  The plaintiff, who may be the Administrator, in a suit, action, or proceeding instituted by the plaintiff, promptly sends notice of the service and a copy of the process by certified mail, return receipt requested and delivery restricted to the addressee, to the defendant or respondent at the defendant's or respondent's last address on file with the Administrator; and

2.  The plaintiff's affidavit of compliance with this subsection is filed in the suit, action or proceeding on or before the return date of the process, if any, or within such further time as the court, or the Administrator in a proceeding before the Administrator, allows.

F.  When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by the Oklahoma Business Opportunity Sales Act or any rule or order hereunder, and the person has not filed a consent to service of process under subsection E of this section, that conduct shall be considered equivalent to the person's appointment of the Administrator or the Administrator's successor in office to be the person's agent to receive service of any lawful process in any noncriminal suit, action or proceeding against the person or the person's successor, executor or administrator which grows out of that conduct and that is brought pursuant to the Oklahoma Business Opportunity Sales Act or any rule or order hereunder with the same force and validity as if served on the person personally.  Service on the Administrator may be made by leaving a copy of the process in the office of the Administrator, and it is not effective unless:

1.  The plaintiff, who may be the Administrator in a suit, action or proceeding instituted by the Administrator, promptly sends notice of the service and a copy of the process by certified mail, return receipt requested and delivery restricted to the addressee, to the defendant or respondent at the defendant's or respondent's last-known address or takes other steps that are reasonably calculated to give actual notice; and

2.  The plaintiff's affidavit of compliance with this subsection is filed in the suit, action, or proceeding on or before the return day of the process, if any, or within such further time as the court, or the Administrator in a proceeding before the Administrator, allows.

G.  Service by mail shall be effective on the date of receipt by the defendant or respondent or, if refused, on the date of refusal by the defendant or respondent.  Acceptance or refusal of service by mail by a person who is fifteen (15) years of age or older shall constitute acceptance or refusal by the party addressed.  Acceptance or refusal by any officer or by any employee of the registered office or principal place of business who is authorized to or who regularly receives certified mail shall constitute acceptance or refusal by the party addressed.  A return receipt signed at such registered office or principal place of business shall be presumed to have been signed by an employee authorized to receive certified mail.

H.  Refusal by any person to accept delivery of the certified mail provided for in this section, or the refusal to sign the return receipt, or the lack of knowledge of the Administrator of any address to which process may have been mailed, shall not in any manner affect the legality of the service, and the person shall be presumed to have had knowledge of the contents of the process.

I.  Service as provided for in subsection E or F of this section may be used in a suit, action, or proceeding before the Administrator, or by the Administrator where the Administrator is the moving party.  When process is served under this section, the court, or the Administrator in a proceeding before the Administrator, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

Added by Laws 1985, c. 157, § 18, eff. Nov. 1, 1985.  Amended by Laws 1997, c. 279, § 30, eff. July 1, 1997; Laws 1999, c. 109, § 22, eff. July 1, 1999.

§71-819.  Fraud or deceit unlawful.

It is unlawful for any person, in connection with the offer or sale of any business opportunity in this state, directly or indirectly:

1.  To employ any device, scheme or artifice to defraud;

2.  To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;or

3.  To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person.

Added by Laws 1985, c. 157, § 19, eff. Nov. 1, 1985.

§71-820.  False or misleading statements unlawful.

It is unlawful for any person to make or cause to be made, in any document filed with the Administrator or in any proceeding pursuant to the Oklahoma Business Opportunity Sales Act any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with such statement, to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

Added by Laws 1985, c. 157, § 20, eff. Nov. 1, 1985.

§71-821.  Conclusiveness of filed document.

Neither the fact that an application for registration has been filed nor the fact that a business opportunity is effectively registered constitutes a finding by the Administrator that any document filed pursuant to the Oklahoma Business Opportunity Sales Act is true, complete and not misleading.  Neither any such fact nor the fact that an exemption or exception is available for a business opportunity means that the Administrator has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person or business opportunity.  It is unlawful to make, or cause to be made, to any purchaser or prospective purchaser any representation inconsistent with the provisions of this section.

Added by Laws 1985, c. 157, § 21, eff. Nov. 1, 1985.

§71-822.  Misleading advertising unlawful.

It is unlawful for any person, in connection with the offer or sale of any business opportunity in this state, to publish, circulate or use any advertising which contains an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

Added by Laws 1985, c. 157, § 22, eff. Nov. 1, 1985.

§71-823.  Violations - Penalty - Criminal prosecutions.

A.  Any person who willfully violates Section 806, subsection A of Section 808, subsection A of Section 809, Sections 811, 819, 821 or 822 of this title or who willfully violates any rule under the act or who willfully violates any order of which the person has notice, or who violates Section 820 of this title knowing that the statement made was false or misleading in any material respect, shall be guilty of a felony and may upon conviction be fined not more than Ten Thousand Dollars ($10,000.00) or imprisoned not more than ten (10) years, or both, for each offense.  Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.

B.  The Administrator may refer such evidence as may be available concerning violations of the Oklahoma Business Opportunity Sales Act or any rule or order hereunder to the Attorney General of the State of Oklahoma or the district attorney for the county where a violation occurred, who may, with or without such a reference, institute the appropriate criminal proceedings under the act.  The Attorney General or district attorney may designate and appoint one or more lawyers of the Department as special assistants available for the purpose of assisting in or conducting all criminal prosecutions arising by reason of proceedings under this section.

C.  Nothing in the Oklahoma Business Opportunity Sales Act limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

Added by Laws 1985, c. 157, § 23, eff. Nov. 1, 1985.  Amended by Laws 1991, c. 79, § 6, eff. Sept. 1, 1991; Laws 1997, c. 133, § 582, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 422, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 582 from July 1, 1998, to July 1, 1999.

§71-824.  Violations - Civil actions.

A.  Any person who violates Section 6, subsection A of Section 8, subsection A of Section 9 or Section 11 of the Oklahoma Business Opportunity Sales Act, is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money and other valuable consideration paid for the business opportunity and for actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs.

B.  Any person who violates Sections 19, 21 or 22 of the Oklahoma Business Opportunity Sales Act is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money or other valuable consideration paid for the business opportunity and for actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs.

Added by Laws 1985, c. 157, § 24, eff. Nov. 1, 1985.

§71-825.  Aiding and abetting violation.

Any person who controls or materially aids a person liable under Sections 22 or 23 of this act shall be liable jointly and severally with and to the same extent as the person committing the violation.

Added by Laws 1985, c. 157, § 25, eff. Nov. 1, 1985.

§71-826.  Limitation of actions - Remedies not exclusive - Waiver of compliance, duty or liability void.

A.  No action shall be maintained under subsection A of Section 24 of this act unless commenced before the expiration of three (3) years after the act or transaction constituting the sale.  No action shall be maintained under subsection B of Section 24 of this act unless commenced before the expiration of two (2) years after the untruth or omission was, or in the exercise of reasonable care should have been, discovered, or such longer term of limitation as may be otherwise provided by law.

B.  The rights and remedies under the Oklahoma Business Opportunity Sales Act are in addition to any other rights or remedies that may exist at law or in equity.

C.  Any condition, stipulation or provision binding any purchaser of a business opportunity to waive compliance with or relieving a person from any duty or liability imposed by or any right provided by the Oklahoma Business Opportunity Sales Act or any rule or order issued pursuant to the act is void.

Added by Laws 1985, c. 157, § 26, eff. Nov. 1, 1985.

§71-827.  Construction of act.

The Oklahoma Business Opportunity Sales Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Added by Laws 1985, c. 157, § 27, eff. Nov. 1, 1985.

§71-828.  Oklahoma Securities Act - Application.

All of the administrative procedures applicable to investigations and proceedings conducted pursuant to the Oklahoma Securities Act which are not in conflict with the provisions of this act shall apply to any offer and/or sale of a business opportunity in this state.

Added by Laws 1991, c. 79, § 7, eff. Sept. 1, 1991.

§71-829.  Fees and charges - Deposits.

A.  Unless otherwise provided for by law, the following shall be the fees charged pursuant to the provisions of the Oklahoma Business Opportunity Sales Act.  Once paid, the fees shall be nonrefundable.

1.  Registration filing fee $250.00

2.  Registration renewal fee $150.00

3.  Review of sales literature or advertising package $ 50.00

4.  Sales report filing fee $ 50.00

5.  Interpretive opinion or no-action request $250.00

6.  Request for order of exemption $250.00

B.  All fees and other charges collected by the Administrator shall be deposited in the General Revenue Fund, except for the fees deposited in the Oklahoma Department of Securities Revolving Fund.  The fees deposited in the Oklahoma Department of Securities Revolving Fund shall be the fees set forth in paragraphs 3, 5, and 6 of subsection A of this section.

Added by Laws 1999, c. 109, § 23, eff. July 1, 1999.

§71-901.  Short title.

This act shall be known and may be cited as the "Oklahoma Uniform TOD Security Registration Act".

Added by Laws 1994, c. 208, § 1, eff. Sept. 1, 1994.

§71-902.  Definitions.

As used in the Oklahoma Uniform TOD Security Registration Act, unless the context otherwise requires:

1.  "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

2.  "Devisee" means any person designated in a will to receive a disposition of real or personal property;

3.  "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent;

4.  "Person" means an individual, a corporation, a limited liability company, an organization, or other legal entity;

5.  "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status;

6.  "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership;

7.  "Register", including its derivatives, means:

a. to issue a certificate showing the ownership of a certificated security,

b. in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities, or

c. in the case of a certificated or uncertificated security titled in the name of a registering entity or its nominee on behalf of one or more beneficial owners, to initiate or transfer an account showing beneficial ownership of securities;

8.  "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker or a bank maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

9.  "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account;

10.  "Security account" means:

a. a reinvestment account associated with a security, a securities account with a broker or a bank, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, or

b. a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death; and

11.  "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

Added by Laws 1994, c. 208, § 2, eff. Sept. 1, 1994.  Amended by Laws 1994, c. 313, § 8, eff. Sept. 1, 1994.

§71-903.  Rules governing registration in beneficiary form.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form.  Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

Added by Laws 1994, c. 208, § 3, eff. Sept. 1, 1994.

§71-904.  Applicable law.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration.  A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

Added by Laws 1994, c. 208, § 4, eff. Sept. 1, 1994.

§71-905.  Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

Added by Laws 1994, c. 208, § 5, eff. Sept. 1, 1994.

§71-906.  Form of registration.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.

Added by Laws 1994, c. 208, § 6, eff. Sept. 1, 1994.

§71-907.  Effect of registration.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death.  A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.  The designation of a TOD beneficiary on a registration in beneficiary form shall be subject to the provisions of Section 178 of Title 15 of the Oklahoma Statutes.

Added by Laws 1994, c. 208, § 7, eff. Sept. 1, 1994.

§71-908.  Ownership on death - Rights of creditors.

A.  On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners.  On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners.  Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common.

B.  If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.  A beneficiary fails to survive if the beneficiary is treated as having predeceased an owner by operation of Section 178 of Title 15 of the Oklahoma Statutes.

C.  1.  A registration in beneficiary form is not effective against an estate of a deceased sole owner or a deceased last to die of multiple owners to transfer to a beneficiary or beneficiaries sums needed to pay debts, taxes, and expenses of administration, including statutory allowances to the surviving spouse, minor children, and dependent children, if other assets of the estate are insufficient.  A TOD beneficiary in whose name a security is registered after the death of the owner is liable to account to the deceased owner's personal representative for securities so registered or their proceeds to the extent necessary to discharge such claims and charges remaining unpaid after the application of the assets of the decedent's estate.  A proceeding to assert this liability may not be commenced unless the personal representative has received a written demand by a surviving spouse, a creditor, or one acting for a minor dependent child of the decedent, and a proceeding may not be commenced later than two (2) years following the death of the decedent.  A beneficiary against whom the proceeding is brought may elect to transfer to the personal representative the security registered in the name of the beneficiary after the death of the deceased owner if the beneficiary still owns the security, or the net proceeds received by the beneficiary upon disposition of the security by the beneficiary, and that transfer fully discharges the beneficiary from all liability under this subsection.  Amounts or securities recovered by the personal representative must be administered as part of the deceased owner's estate.

2.  This subsection does not affect the right of a registering entity to register a security in the name of the beneficiary, or make a registering entity liable to the estate of a deceased owner, except for a reregistration after a registering entity has received written notice from any claimant to an interest in the security objecting to implementation of a registration in beneficiary form.

Added by Laws 1994, c. 208, § 8, eff. Sept. 1, 1994.

§71-909.  Protections for registering entity.

A.  A registering entity is not required to offer or to accept a request for security registration in beneficiary form.  If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this act.

B.  By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the owner as provided in this act.

C.  1.  A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with Section 7 of this act and does so in good faith reliance on:

a. the registration,

b. this act, and

c. information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity;

2.  The protections of this act do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form.  No other notice or other information available to the registering entity affects its right to protection under this act.

D.  The protection provided by this act to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

Added by Laws 1994, c. 208, § 9, eff. Sept. 1, 1994.

§71-910.  Nonprobate transfer - Liability of transferees.

A.  In this section, "nonprobate transfer" means a transfer described in subsection B of this section by an owner whose last domicile was in this state.

B.  A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this act and is not testamentary.

C.  A transferee of a nonprobate transfer is subject to liability to any probate estate of the decedent for allowed claims against that estate and statutory allowances to the decedent's spouse and children to the extent the estate is insufficient to satisfy those claims and allowances.  The liability of a nonprobate transferee may not exceed the value of nonprobate transfers received by that transferee.

D.  Nonprobate transferees are liable for the insufficiency described in subsection C in the following order of priority:

1.  A transferee designated in the decedent's will or any other governing instrument, as provided in the instrument;

2.  The trustee of a trust serving as the principal nonprobate instrument in the decedent's estate plan as shown by its designation as devisee of the decedent's residuary estate or by other facts or circumstances, to the extent of the value of the nonprobate transfer received;

3.  Other nonprobate transferees, in proportion to the values received.

E.  A provision made in one instrument may direct the apportionment of the liability among the nonprobate transferees taking under that or any other governing instrument.  If a provision in one instrument conflicts with a provision in another, the later one prevails.

F.  Upon due notice to a nonprobate transferee, the liability imposed by this section is enforceable in proceedings in this state, whether or not the transferee is located in this state.

G.  A proceeding under this section may not be commenced unless the personal representative of the decedent's estate has received a written demand for the proceeding from the surviving spouse or a child, to the extent that statutory allowances are affected, or a creditor.  If the personal representative declines or fails to commence a proceeding after demand, a person making demand may commence the proceeding in the name of the decedent's estate, at the expense of the person making the demand and not of the estate.  A personal representative who declines in good faith to commence a requested proceeding incurs no personal liability for declining.

H.  A proceeding under this section must be commenced within one (1) year after the decedent's death, but a proceeding on behalf of a creditor whose claim was allowed after proceedings challenging disallowance of the claim may be commenced within sixty (60) days after final allowance of the claim.

I.  Unless a written notice asserting that a decedent's estate is insufficient to pay allowed claims and statutory allowances has been received from the decedent's personal representative, a trustee receiving a nonprobate transfer is released from liability under this section with respect to any assets distributed to the trust's beneficiaries.  Each beneficiary to the extent of the distribution received becomes liable for the amount of the trustee's liability attributable to that assets received by the beneficiary.

Added by Laws 1994, c. 208, § 10, eff. Sept. 1, 1994.  Amended by Laws 1999, c. 141, § 5, eff. Nov. 1, 1999.

§71-911.  Terms, conditions and form for registration.

A.  A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form, and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary.  The terms and conditions so established may provide for, but need not be limited to, the following:

1.  Proving death;

2.  Avoiding or resolving problems created by the divorce or death of a beneficiary in compliance with Section 178 of Title 15 of the Oklahoma Statutes;

3.  Avoiding or resolving any problems concerning fractional shares;

4.  Designating primary and contingent beneficiaries; and

5.  Substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death.

B.  Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS", standing for "lineal descendants per stirpes".  This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate.

C.  Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

D.  The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

1.  Sole owner-sole beneficiary:  John S Brown TOD (or POD) John S Brown Jr.

2.  Multiple owners-sole beneficiary:  John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

3.  Multiple owners-primary and secondary (substituted) beneficiaries:  John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.

Added by Laws 1994, c. 208, § 11, eff. Sept. 1, 1994.

§71-912.  Construction.

A.  The Oklahoma Uniform TOD Security Registration Act shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this act among states enacting it.

B.  Unless displaced by the particular provisions of this act, the principles of law and equity supplement its provisions.

Added by Laws 1994, c. 208, § 12, eff. Sept. 1, 1994.

§71-913.  Application.

The Oklahoma Uniform TOD Security Registration Act applies to registrations of securities in beneficiary form made before or after the effective date of this act by decedents dying on or after the effective date of this act.

Added by Laws 1994, c. 208, § 13, eff. Sept. 1, 1994.



Title 72. — Soldiers and Sailors

OKLAHOMA STATUTES

TITLE 72.

SOLDIERS AND SAILORS

_________

§721.  Exservice persons  Affidavit as to record  Certificate of judge of the district court.

It shall be lawful for any needy disabled exservice person, who has been a citizen and resident of this state for one (1) year, to engage in what is commonly known as hawking and peddling, to give illustrated lectures, magic lantern exhibitions and such other like entertainments without either state, county, city or town license or tax for the privilege of so doing.  Before any exservice person shall be entitled to any of the privileges set out in this act, he shall make an affidavit in writing before some officer authorized by law to administer oaths, that he is a citizen and resident of this state, and has been for one (1) year previous and that he served in the military or naval forces of the United States or of the Confederate States of America, and was honorably discharged therefrom, and that he is in genuine financial need of the privileges conferred by this act.  A certificate of the judge of the district court in which any exservice person has complied with the provisions of this act, and that he is entitled to the benefits and privileges set out above, shall be sufficient proof of the need or disability of said exservice person, and of said exservice person's service in the military or naval forces of the United States or of the Confederate States of America.  Such certificate shall be of public record in the office of the county clerk in the county courthouse of the county where it is issued, or shall be of record in the office of the city clerk in the city where the privilege conferred herein is to be exercised, and shall also be of record in the police station of any such city.  No single certificate shall be effective for a period in excess of sixty (60) days, and all such certificates heretofore issued shall become null and void sixty (60) days after the effective date of this act.

Laws 191011, c. 101, p. 217, § 1; Laws 1923, c. 136, p. 226, § 1, emerg. eff. Feb. 8, 1923; Laws 1927, c. 75, p. 113, § 1, emerg. eff. March 30, 1927; Laws 1945, p. 336, § 1, emerg. eff. March 15, 1945; Laws 1959, p. 349, § 1.

§722.  "Exservice person" defined.

The words "exservice person" used in this act shall be construed to mean such honorably discharged persons as served in any branch of the military or naval service of the United States during the period of any war in which the United States participated as a belligerent.

Laws 1923, c. 136, p. 226, § 2, emerg. eff. Feb. 8, 1923; Laws 1927, c. 75, p. 114, § 2, emerg. eff. March 30, 1927; Laws 1943, p. 231, § 1, emerg. eff. April 3, 1943.

§723.  Disabled exservicemen  Judge of the district court  Certificate  Veterans' organization.

Before the provisions of this act shall be available to any person who has been honorably discharged from any branch of the military or naval services of the United States for honorable service during any war in which the United States participated as a belligerent, it shall be necessary that such person be disabled and the certificate of the judge of the district court provided for in Section 1 hereof, shall be issued to such person only upon recommendation of the executive committee of any post of a recognized veteran organization in the county where application is made therefor.

Laws 1927, c. 75, p. 114, § 3, emerg. eff. March 30, 1927; Laws 1943, p. 232, § 2, emerg. eff. April 3, 1943; Laws 1945, p. 366, § 2, emerg. eff. May 5, 1945.

§724.  Complaint  Certificate  Revocation.

Any interested person may at any time make complaint in writing to the judge of the district court who has issued the certificate provided for in Section 1, hereof, that said certificate was not obtained or is not being utilized in good faith by the holder thereof and thereupon, after reasonable notice to said holder, a hearing shall be had upon said complaint and if said charge is substantiated said exemption shall be revoked and said certificate canceled.

Laws 1927, c. 75, p. 114, § 4, emerg. eff. March 30, 1927.

§725.  Veterans to whom provisions available.

The provisions of this act shall be available to any disabled person who served during World War I and World War II, or any State of National Emergency as declared by the President of the United States, in the military or naval forces of any nation allied or associated with the United States, provided that said person was at the time of enlisting in said military or naval forces a citizen of the United States and is a citizen of the United States at the time he or she applies for the benefit of this act; provided, such persons have complied with the provisions of Section 1 of this act.

Laws 1923, c. 136, p. 227, § 4, emerg. eff. Feb. 8, 1923; Laws 1927, c. 75, p. 114, § 5, emerg. eff. March 30, 1927; Laws 1943, p. 232, § 3, emerg. eff. April 3, 1943; Laws 1951, p. 247, § 1, emerg. eff. May 16, 1951.

§726.  Nontransferability of privileges  Penalty.

The privileges granted by this act shall not be assignable or transferable to or used by any other person or persons except those persons to whom certificates have been issued as herein provided.  Any person who violates any provision of this act shall be guilty of a misdemeanor and shall, upon conviction, be fined not less than Twenty Dollars ($20.00) nor more than Two Hundred Dollars ($200.00).

Laws 1923, c. 136, p. 227, § 5, emerg. eff. Feb. 8, 1923; Laws 1927, c. 75, p. 115, § 6, emerg. eff. March 30, 1927; Laws 1959, p. 349, § 2, emerg. eff. April 15, 1959.

§72-6-1.  Impersonating member or veteran of the United States Armed Forces - Punishment.

A.  Any person who knowingly with intent to impersonate and with intent to deceive, misrepresents himself or herself as a member or veteran of the United States Armed Forces by wearing any decoration or medal authorized by the Congress of the United States for the Armed Forces of the United States, or any of the service medals or badges awarded to the members of such forces, or the ribbon, button, or rosette of any such badge, decoration or medal, or any colorable imitation thereof, except when authorized under regulations as authorized by the applicable federal law, shall be guilty of a misdemeanor and shall be fined One Hundred Dollars ($100.00) or be imprisoned in the county jail for a period of not more than six (6) months or both.

B.  If a decoration or medal involved in an offense under subsection A of this section is a Congressional Medal of Honor, the offender shall upon conviction be guilty of a felony and fined an amount not to exceed Five Thousand Dollars ($5,000.00) or be imprisoned in the county jail for a period of not more than one (1) year, or both.

C.  If a person presents any falsified or altered document as proof of service or authorization for decoration or medal, such person shall be guilty of a felony and fined an amount not to exceed Five Thousand Dollars ($5,000.00) or be imprisoned in the county jail for a period of not more than one (1) year.

Added by Laws 2005, c. 360, § 1, eff. Nov. 1, 2005.

§72-6-2.  Wearing uniform of the United States Armed Forces or Public Health Service - Punishment.

Whoever, in any place within the jurisdiction of the State of Oklahoma, without authority as defined in the United States Code, wears the uniform or any distinctive part thereof or anything similar to a distinctive part of the uniform of any of the Armed Forces of the United States, Public Health Service or any auxiliary of such, with the intent to deceive by impersonating a member of the Armed Forces or a veteran, shall be guilty of a misdemeanor and fined an amount not to exceed One Thousand Dollars ($1,000.00) or be imprisoned in the county jail for a period of not more than one (1) year or both.

Added by Laws 2005, c. 360, § 2, eff. Nov. 1, 2005.

§72-6-3.  Manufacture, reproduction, or sale of objects related to certain Veterans' organizations - Punishment.

A.  Whoever knowingly manufactures, reproduces, sells or purchases for resale, either separately or on or appended to, any article of merchandise manufactured or sold, any badge, medal, emblem, or other insignia or any colorable imitation thereof, of any veterans' organization incorporated by enactment of the Congress of the United States, or of any organization formally recognized by any such veterans' organization as an auxiliary of such veterans' organization, or knowingly prints, lithographs, engraves or otherwise reproduces on any poster, circular, periodical, magazine, newspaper, or other publication, or circulates or distributes any such printed matter bearing a reproduction of such badge, medal, emblem, or other insignia or any colorable imitation thereof, except when authorized under rules and regulations prescribed by any such organization, shall be guilty of a misdemeanor and fined an amount not to exceed Five Hundred Dollars ($500.00) or be imprisoned in the county jail for a period of not more than one (1) year or both.

B.  As used in subsection A of this section, "sells" includes trades, barters, or exchanges anything of value.

Added by Laws 2005, c. 360, § 3, eff. Nov. 1, 2005.

§7221.  Purchase of record book authorized.

The county commissioners in each county in the State of Oklahoma are hereby authorized to purchase a bound or looseleaf record in which to record the names and all matters pertaining to the discharge of returned soldiers and sailors in their respective counties.

Laws 1919, c. 94, p. 147, § 1, emerg. eff. April 2, 1919.

§7222.  Duties of county clerk  Violation a misdemeanor.

All recording of said discharges shall be done by the clerical force in the county clerk's office, without charge and shall also furnish certified copies of said discharges without charge, and any clerk or other person who makes any charge for such service shall be guilty of a misdemeanor.

Laws 1919, c. 94, p. 147, § 2, emerg. eff. April 2, 1919.

§7223.  Copies of records  Court clerks  Judges of the district courts  Registrar of vital statistics.

The court clerks and judges of the district courts of the several counties of this state, and the Registrar of the Bureau of Vital Statistics of this state, when requested so to do by any member of the armed forces of the United States, those serving during World War II, or by their dependents or by any person in behalf of such enlisted members or their dependents, or by any honorably discharged person who served in any branch of the military or naval forces of the United States during any war in which the United States participated as a belligerent, or by the dependents of such honorably discharged persons, or by any person in their behalf, or by the Commissioner of Pensions of the United States, or by the Director of the United States Veterans' Bureau, or Regional Manager of any Regional office of the United States Veterans' Bureau, shall furnish, without charge or fee therefor, duly certified copies of any decree of divorce, marriage license, certificate of marriage, birth certificate, certificate of death, order appointing administrator or guardian, letters of administration or guardianship, bond of administrator or guardian, order discharging administrator or guardian, or other judgment, decree or document required by law or by any rule or regulation of the Bureau of Pensions or the United States Veterans' Bureau to be furnished as evidence to establish a claim on behalf of those persons enumerated above, for issuance of a birth certificate, pension, compensation, family allowance, bonus, or other money or moneys claimed to be due and payable by or through said Bureau of Pensions or United States Veterans' Bureau.

Laws 1927, c. 20, p. 20, § 1, emerg. eff. April 6, 1927; Laws 1943, p. 232, § 1, emerg. eff. March 30, 1943.

§7231.  County commissioners  Burial of soldiers and sailors.

It shall be the duty of the county commissioners in each of the counties of this state, to designate the township trustee, or for good reasons, some person other than the township trustee in each township, whose duty it shall be to cause to be decently interred the body of any honorably discharged ExUnion soldier, sailor, or marine, or of any ExConfederate soldier, sailor or marine, who served in the Union or Confederate Army during the Civil War, and those of any honorably discharged person who served in any branch of the military or naval forces of the United States during any war in which the United States participated as a belligerent, and who may hereafter die without leaving sufficient means to defray funeral expenses.  Such burial shall not be made in any cemetery or burial ground or that portion of any burial ground used exclusively for the burial of the pauper dead; provided, that the expense of such burial shall not exceed the sum of One Hundred Dollars ($100.00); provided, further, that in case surviving relatives of the deceased shall desire to conduct the funeral and are unable to pay the charges thereof, they shall be permitted to do so, and the expenses shall be paid as herein provided.

R.L.1910, § 4549; Laws 1923, c. 200, p. 350, § 1, emerg. eff. March 26, 1923; Laws 1943, p. 233, § 1, emerg. eff. April 3, 1943.

§7232.  Expenses paid by county.

The expenses of such burial shall be paid by the county in which such soldier, sailor or marine resided at the time of his death, and the board of county commissioners of such county is authorized and directed to audit the account and pay the said expenses in a similar manner as other accounts against such county are audited and paid.

R.L. 1910, § 4550.

§7233.  State Veterans Cemetery  Establishment.

A.  The Oklahoma Department of Veterans Affairs, acting by and through the War Veterans Commission, is authorized to accept any donation or gift of land for the purpose of establishing a State Veterans Cemetery and may enter into agreements with the federal government, the state, or any political subdivision of the state for acquiring by gift, purchase or otherwise such lands as are in the judgment of the Commission suitable and desirable for the State Veterans Cemetery.

B.  Any land acquired by the Department on behalf of the state for the purpose of establishing the State Veterans Cemetery shall be in the custody of and subject to the jurisdiction, management and control of the Department.  The Commission shall promulgate rules and regulations establishing criteria for the use of such cemetery and any costs or fees necessary for burial and maintenance purposes.

Laws 1989, c. 137, § 1, emerg. eff. May 1, 1989.

§72-41.  Rooms in courthouses.

The board of county commissioners of any county in the State of Oklahoma, is hereby authorized to lease, rent or donate any room in the Court House for the use of the Grand Army of the Republic, the American Legion, Confederate Soldiers, or any patriotic society, in their business and social meeting, and to establish reading rooms and other amusements, as said order may see fit.

Laws 1921, c. 39, p. 57, § 1, emerg. eff. March 8, 1921.

§72-46.  Repealed by Laws 1991, c. 13, § 4, emerg. eff. March 25, 1991.

§7247.  Private employment  Restoration to position or employment at expiration of military service.

If a person was in the employment of any private employer, firm, company, partnership or corporation, it is hereby declared to be the sense of the Legislature that such person, upon the expiration of the person's period of active duty in the military service of the United States, be restored to the position or employment in which the person was engaged at the time of being ordered into the active military service of the United States pursuant to the provisions of the federal Uniformed Services Employment and Reemployment Rights Act of 1994, Title 38, Chapter 43 of the United States Code.

Added by Laws 1941, p. 438, § 2, emerg. eff. May 12, 1941.  Amended by Laws 2002, c. 396, § 2, emerg. eff. June 5, 2002.

§72-48.  Leave of absence during active service - Public employees.

All officers and employees of the state or a political subdivision thereof who are members, either officers or enlisted, of the Reserve Components, to include the Army and Air National Guard and the Army, Navy, Air Force, Marine Corps, and Coast Guard Reserves, or any other component of the Armed Forces of the United States, shall, when ordered by the proper authority to active or inactive duty or service, be entitled to a leave of absence from such civilian employment for the period of such service without loss of status or seniority.  During the first twenty (20) calendar days for employees of political subdivisions or the first twenty (20) regularly scheduled work days for state employees of such leave of absence in any federal fiscal year, the officers or employees shall receive their full regular pay from the employing state agency or political subdivision.  During the remainder of such leave of absence in any federal fiscal year, the employing state agency or political subdivision may elect to pay the officer or employee an amount equal to the difference between their full regular pay from the employing state agency or political subdivision and their military pay, except that state officers and employees shall receive the difference between their full regular pay and their Reserve Components pay when they are ordered by proper authority to active or inactive service retroactive to the date that the officer or employee reported to active service on or after September 11, 2001, during the period that Operation Enduring Freedom is in effect.  The durational limit of protected military service as provided for in this section shall not be less than that provided by federal law.  If it is necessary in the public interest to provide for the performance of the duties of their positions during such absence, the authority having power to fill a vacancy in the positions may appoint substitutes, to be known as acting incumbents, who shall qualify as required for the regular incumbents and shall receive the same pay, including benefits and pay adjustments as fixed by law, if any, or otherwise such pay, including benefits and pay adjustments, as may be fixed by proper authority.

The Office of Personnel Management shall promulgate rules as necessary to implement the provisions of this section that relate to state employees.

Added by Laws 1947, p. 302, § 1, emerg. eff. May 16, 1947.  Amended by Laws 1973, c. 275, § 2, emerg. eff. May 30, 1973; Laws 1988, c. 31, § 2, eff. Oct. 1, 1988; Laws 1991, c. 13, § 3, emerg. eff. March 25, 1991; Laws 1991, c. 232, § 6, emerg. eff. May 24, 1991; Laws 1992, c. 164, § 1, emerg. eff. May 5, 1992; Laws 1994, c. 94, § 3, eff. July 1, 1994; Laws 2002, c. 396, § 3, emerg. eff. June 5, 2002; Laws 2003, c. 212, § 5, eff. July 1, 2003.

§72-48.1.  Leave of absence during active service - Private sector employees.

All officers and employees of any employer in the private sector, who are members, either officers or enlisted, of the Reserve Components, to include the Army and Air National Guard and the Army, Navy, Air Force, Marine Corps, and Coast Guard Reserves, or any other component of the Armed Forces of the United States, shall, when ordered by the proper authority to active or inactive duty or service, be entitled to a leave of absence from such private civilian employment for the period of such service without loss of status or seniority.  During such leave of absence in any federal fiscal year, the employer in the private sector may elect to pay the officer or employee an amount equal to the difference between his full regular pay from the employer in the private sector and his military pay.  The durational limit of protected military service as provided for in this section shall not be less than that provided by federal law.

If any employer in the private sector fails to comply with the provisions of this section, the officer or employee may bring an action in district court for actual and compensatory damages for such noncompliance and may be granted such relief as is just and proper under the circumstances.

Added by Laws 1994, c. 94, § 4, eff. July 1, 1994.

§72-48.2.  Extension of professional license during active duty.

A.  As used in this section, "license" means any license issued pursuant to:

1.  Title 59, Professions and Occupations; and

2.  Title 5, Attorneys and State Bar.

B.  Any license held by a member of the National Guard or reserve component of the armed forces that expires while the member is on active duty shall be extended until ninety (90) days after the member is discharged from active duty status.

C.  The licensing agency shall renew a license extended pursuant to subsection B until the next date that the license expires or for the period that the license is normally issued, at no cost to the member of the National Guard or reserve component of the armed forces if all of the following conditions are met:

1.  The National Guard member or reservist requests renewal of the license within ninety (90) days after being discharged;

2.  The National Guard member or reservist provides the licensing agency with a copy of the official orders of the member or reservist calling the member or reservist to active duty, and official orders discharging the member or reservist from active duty; and

3.  The National Guard member or reservist meets all the requirements necessary for the renewal of the license, except the member or reservist need not meet the requirements, if any, that relate to continuing education or training.

D.  The provisions of this section do not apply to regularly scheduled annual training.

Added by Laws 2005, c. 130, § 5, eff. Nov. 1, 2005.

§72-49.  Repealed by Laws 1947, p. 578, § 2, emerg. eff. May 16, 1947.

§7249.1.  Removal of disability of minority.

The disability of minority of any person otherwise eligible for guaranty of a loan pursuant to the "Servicemen's Readjustment Act of 1944", 78th Congress, as amended, and of the spouse of such person, is hereby removed for the purposes of enabling such persons to enter into valid contracts for the acquiring or encumbering, or selling and conveying property and the incurring of indebtedness or obligations incident to either or both, or the refinancing thereof, and litigating or settling controversies arising therefrom, if all or part of the obligations or indebtedness incident to such transaction are or ultimately may be guaranteed by the administrator of veteran's affairs pursuant to such act and an application signed by such minor; and for the purpose of entering into any contract with the State of Oklahoma or any political subdivision thereof or municipal corporation therein, or the United States Government or any agency thereof; provided nevertheless, that this section shall not be construed to impose any other or greater rights or liabilities than would exist if such person and such spouse were each at least eighteen (18) years of age.

Laws 1947, p. 578, § 1, emerg. eff. May 16, 1947; Laws 1972, c. 221, § 8, eff. Aug. 1, 1972.

§7250.1.  Powers of military officers.

For the purposes as set forth in this act, military officers, as designated herein, shall have the same power and authority to administer oaths and affirmations, and take depositions, affidavits and acknowledgments of persons in the military, naval, or other armed services of the United States, as officers now authorized by the laws of this state for like purposes.

Laws 1944, Ex. Sess., p. 22, § 1, emerg. eff. April 24, 1944.

§7250.2.  Rank of officer  Spouse's acknowledgment  Authentication  Acknowledgment before notary.

The deed of any person, for the conveyance of real estate within this state, or for any other purpose, powers of attorneys, and other instruments requiring acknowledgments or the taking and subscribing of oaths, may, if such person is engaged in the military service of the United States, be acknowledged before any officer in said service of the rank of Sergeant or higher, and, if such person is engaged in the naval service of the United States, before any officer of the rank of Petty Officer or higher, and, if such person is engaged in any other armed service of the United States, before any officer of a rank corresponding to those mentioned above; and such deeds, powers of attorneys, and other instruments so acknowledged shall be accepted and recorded in this state in the same manner as if taken before any officer now authorized by the laws of this state to take such acknowledgments.  Provided further, that if the acknowledgment of any person herein be of such a nature as to require a joint or separate acknowledgment of his or her spouse, the officers designated herein shall have power to take the acknowledgment of such spouse, and instruments upon which such acknowledgments appear shall be entitled to recording under the laws of this state.  No authentication of an officer's certificate of acknowledgment shall be required, but the officer taking the acknowledgment or subscription shall sign his name and set forth his rank or title and branch of service, and such statement by said officer as to his rank, title and branch of service, and his home address, shall be prima facie evidence thereof.  Nothing herein shall be construed as preventing any person named herein from acknowledging instruments before a notary public or other officer of this or any other state or foreign country whose acknowledgments are recognized for the purpose of recording under the laws of this state.

Laws 1944, Ex. Sess., p. 22, § 2, emerg. eff. April 24, 1944.

§7250.3.  Acknowledgments and subscriptions validated.

Acknowledgments and subscriptions made in substantial conformity with this act since the President's proclamation of an emergency on September 8, 1939, are hereby validated and legalized.

Laws 1944, Ex. Sess., p. 22, § 3, emerg. eff. April 24, 1944.

§72-50.4.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§7250.11.  Persons entitled to benefits as exservice persons or war veterans.

In determining those persons entitled to benefits under the laws of the State of Oklahoma, the War Veterans Commission of Oklahoma shall include among those eligible as "exservice persons" and/or "war veterans" those persons who were residents of the State of Oklahoma for one (1) year prior to the date of their enlistment in the Naval or Armed Forces of Canada during World War II, PROVIDED:

(a) Said person meets all other eligibility requirements as established by the laws of the State of Oklahoma and/or rules and regulations promulgated by the War Veterans Commission of Oklahoma.

(b) Said person submits to the War Veterans Commission of Oklahoma satisfactory proof of residence in the State of Oklahoma for one (1) year prior to entry into the service of the Naval or Armed Forces of Canada.

(c) Said person has received an Honorable Discharge from service with the Naval or Armed Forces of Canada.

(d) Said person submits to the War Veterans Commission of Oklahoma satisfactory proof of residence in the State of Oklahoma for one (1) year preceding date of application for benefits.

Laws 1953, p. 400, § 1, emerg. eff. May 14, 1953.

§7250.21.  Qualifications of recipients.

Any person having the following qualifications is hereby authorized to apply for, receive, and display a certain badge or medal, to be known as "The Oklahoma Cross of Valor":

(1)  Was a resident of Oklahoma at the time of entering the military service of the United States;

(2)  The military service referred to in (1) above, was performed during either World War II, the Korean Conflict or the Republic of Vietnam Conflict, or during any period of time in which the United States participated in a war, campaign or battle;

(3)  Was made and officially listed as captive by the enemy during the service mentioned in (2) above; and

(4)  Was honorably discharged from the military service.

Laws 1953, p. 401, § 1, emerg. eff. May 12, 1953; Laws 1973, c. 120, § 1, emerg. eff. May 4, 1973; Laws 1991, c. 205, § 1, emerg. eff. May 17, 1991.

§7250.22.  Procedure for applications and approval.

The Governor shall fix the procedure in applying for and issuing of the said medal; he shall fix the manner and method of approving applications or recommendations for the said award.

Laws 1953, p. 401, § 2, emerg. eff. May 12, 1953.

§7250.23.  Design  Payment of cost.

The Governor shall fix, or cause to be fixed, the character and design of the medal herein referred to; provided any such design shall include the words stamped or raised thereon, "Oklahoma Cross of Valor"; provided further, the Governor is hereby authorized to expend, from the Governor's contingency fund, any monies for the cost of said medals or badges.

Laws 1953, p. 401, § 3, emerg. eff. May 12, 1953.

§72-50.24.  Korean Conflict Medallion Program.

A.  There is hereby created the "Korean Conflict Medallion Program".

B.  The Oklahoma Korean Conflict Medallion award shall consist of a medallion, medal, and certificate of appreciation.  A veteran shall be eligible for the award if the veteran:

1.  Was a resident of Oklahoma at the time of entering the military service of the United States;

2.  Served in active duty in the United States Military at any time beginning June 27, 1950, through January 31, 1955; and

3.  Was honorably separated or discharged from military service, still in active service in an honorable status, or was in active service at the time of his or her death.

C.  The Oklahoma Korean Conflict Medallion award shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country.  The award shall be awarded regardless of whether or not such veteran was under eighteen (18) years of age at the time of enlistment.  For purposes of this section, "veteran" means any person defined as a veteran by the United States Department of Veterans Affairs or its successor agency.

D.  The Oklahoma Department of Veterans Affairs shall administer the Korean Conflict Medallion Program and set the procedures for awarding the medallion, medal and certificate.

E.  In order to create statewide involvement in the design of the award in recognition of this historic endeavor, the Governor shall solicit potential designs from elementary and secondary schools, veterans' groups, and any other interested parties, provided any such design shall include the words "Oklahoma Korean Conflict Medallion".  The Oklahoma Department of Veterans Affairs is authorized to expend any monies appropriated to the Oklahoma Department of Veterans Affairs for the cost of such medals, medallions and certificates, subject to the availability of the funds.

Added by Laws 2004, c. 473, § 1, eff. July 1, 2004.

§72-50.31.  Repealed by Laws 1968, c. 102, § 2, eff. April 1, 1968.

§72-50.41.  Repealed by Laws 1975, c. 7, § 1, emerg. eff. Feb. 7, 1975.

§72-50.42.  Repealed by Laws 1975, c. 7, § 1, emerg. eff. Feb. 7, 1975.

§72-51.  Repealed by Laws 1947, p. 580, § 4.

§72-52.  Repealed by Laws 1947, p. 580, § 4.

§72-53.  Repealed by Laws 1947, p. 580, § 4.

§72-53.1.  Repealed by Laws 1947, p. 580, § 4.

§72-54.  Repealed by Laws 1953, p. 403, § 6, emerg. eff. Feb. 19, 1953; Laws 1955, p. 458, § 6, emerg. eff. May 6, 1955.

§72-54.1.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§72-54.2.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§72-55.  Soldiers' Memorial Hospital - Selection of site - Erection of building - Designation of hospital.

Said Commission is hereby authorized and directed to select a site for a general hospital and vocational training building and to accept in the name of the state a grant or conveyance in fee simple of suitable site.  Said Commission is hereby authorized and directed to erect and establish a permanent General Hospital, provided that said hospital shall contain not less than five hundred (500) beds.  Said hospital shall be known as the Oklahoma Soldiers' Memorial Hospital.

Laws 1921, c. 223, p. 251, § 3, emerg. eff. May 21, 1921.

§72-56.  Lease of Hospital - Construction and maintenance.

The Commission for the Oklahoma Memorial Hospital may enter into negotiation and make any agreement with the accredited representatives of the United States for the purpose of renting or leasing any or all of said Soldiers' Memorial Hospital for such time and for such terms as in the judgment of the said Commission they deem proper.  Said hospital shall be constructed and maintained under the direction of the Commission created under Section One hereof.  Contracts may be let and money expended in the construction of said hospital, including money spent for the purpose of installing and constructing a spur track to an amount not exceeding Five Hundred Thousand Dollars ($500,000.00).  The work of construction shall be expedited and shall proceed as rapidly as possible under such rules and regulations as may be promulgated by said Commission.  The work of construction shall be done pursuant to drawings, designs, plans and specifications prepared under the direction of the Commission created by Section One of this act.  Said Commission shall have the power to employ suitable architects, engineers and other experts necessary and proper for the execution of said plans, and for the further purpose of advising the Commission on technical matters; said Commission shall also have the power to employ necessary clerical help, and to have made such soil, surface, test pits, test borings and the like as may be necessary and proper.

The Commission shall advertise in at least one daily newspaper of general circulation in this state for a period of at least two (2) weeks, for bids and shall let the contract to the lowest responsible and reputable bidder.  Successful bidder shall give surety bond to the State of Oklahoma for the contract price, for the satisfactory and full performance of their contract.

Laws 1921, c. 223, p. 252, § 4, emerg. eff. May 21, 1921.

§72-57.  Repealed by Laws 1961, p. 587, § 1.

§72-58.  Repealed by Laws 1947, p. 580, § 4, emerg. eff. April 24, 1947.

§72-59.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-60.  Repealed by Laws 1953, p. 403, § 6, emerg. eff. Feb. 19, 1953; Laws 1955, p. 458, § 6, emerg. eff. May 6, 1955.

§72-61.1.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-61.2.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-61.3.  Repealed by Laws 1979, c. 30, § 164, emerg. eff. April 6, 1979.

§72-61.4.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§72-61.5.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§7263.1.  Commission and Department created  Cabinetlevel status  Composition  Administration.

There is hereby created the War Veterans Commission of Oklahoma, and the Oklahoma Department of Veterans Affairs, which shall be a cabinetlevel department pursuant to the provisions of Section 10.3 of Title 74 of the Oklahoma Statutes.  The Department shall consist of a departmental headquarters and such Veterans Centers as are operated by the Department.  The Department shall be administered under such rules, regulations and policies as may be prescribed by the War Veterans Commission.  All reference in any law of this state referring to or naming the Soldiers Relief Commission shall be construed to refer to and name the War Veterans Commission of Oklahoma.

Laws 1947, p. 578, § 1, emerg. eff. April 24, 1947; Laws 1969, c. 184, § 1; Laws 1981, c. 169, § 1, emerg. eff. May 13, 1981; Laws 1989, c. 27, § 1, operative July 1, 1989.

§7263.2.  Members of Commission  Filing copy of audit by veterans' organizations.

The War Veterans Commission of Oklahoma shall consist of nine (9) members.  Members shall be honorably discharged veterans of any war or conflict in which the United States participated as a belligerent provided three of the members shall be veterans of the Vietnam Conflict.  The members shall be selected in the following manner:  The state executive board or committees of the veterans' organizations in Oklahoma who have had accredited representatives at the Veterans Administration Regional Office in Oklahoma for at least ten (10) previous consecutive years shall each submit to the Governor of Oklahoma a list of ten persons qualified to serve as members of the War Veterans Commission of Oklahoma.  Said list shall be submitted to the Governor not later than one (1) month prior to the expiration of the terms of office of the members of the War Veterans Commission.  The Governor shall name four members of the War Veterans Commission from lists submitted by the American Legion, three members of the War Veterans Commission from the lists submitted by the Veterans of Foreign Wars and two members of the War Veterans Commission from lists submitted by the Disabled American Veterans.  Provided, that only those veterans' organizations recognized to present claims before the Veterans Administration, or its successor, and maintaining a headquarters within the State of Oklahoma shall be eligible to submit a list of names to the Governor as provided above.

The executive officer of each veterans' organization operating within the State of Oklahoma shall on or before January 1 of each year submit to the Secretary of State a copy of the annual audit of the organization for the immediate preceding fiscal year of the organization.  Such audit shall clearly show the total paid membership of the organization and shall be certified to by a certified public accountant.  The members of the Commission shall be appointed by the Governor with advice and consent of the Senate.  Each organization qualifying for membership on the Oklahoma State War Veterans Commission shall submit a list of ten names to the Governor to choose from when a vacancy on the War Veterans Commission occurs.

Before any member appointed as provided herein shall enter upon his duties as a member of the Commission he shall take and subscribe to the oath of office as required by the Constitution of this state.

Present members of the Commission shall continue in office until the expiration of their terms and until their successors are appointed and enter upon the duties of their offices.  Appointments shall be made for a threeyear period.  Any vacancy on the Commission resulting from any cause shall be filled by appointment by the Governor for the remainder of the term as provided in this section.

Laws 1947, p. 579, § 2, emerg. eff. April 24, 1947; Laws 1970, c. 100, § 1, emerg. eff. March 30, 1970; Laws 1970, c. 142, § 1, emerg. eff. April 7, 1970; Laws 1970, c. 254, § 6, emerg. eff. April 21, 1970; Laws 1976, c. 10, § 1, emerg. eff. Feb. 16, 1976; Laws 1981, c. 169, § 2, emerg. eff. May 13, 1981; Laws 1985, c. 295, § 3, emerg. eff. July 24, 1985.

§7263.3.  Powers and duties of Commission  Travel expenses.

The War Veterans Commission shall perform all acts necessary or proper to afford emergency, temporary and permanent relief and assistance to all honorably discharged exservice persons of all wars of the United States of America and to their dependents, and shall perform such other duties as may be prescribed by law.  The Commission is authorized to promulgate rules and regulations, in accordance with the Administrative Procedures Act, for the operation and maintenance of the Department of Veterans Affairs; provided, however, in all cases priority and preference shall always be given to disabled or diseased exservice persons.  The members of said Commission shall be reimbursed for necessary travel as provided in the State Travel Reimbursement Act.  In addition to its other powers and duties as herein provided, the Commission shall have the following specific powers and duties which shall, however, not be deemed to be exclusive:

1.  To organize itself by the election of a Chairman, Vice Chairman and Secretary, who shall perform the duties required of them by the rules and regulations, but shall receive no extra compensation therefor, and to provide for the time and place of meetings of the Commission;

2.  To appoint the Director of the Department of Veterans Affairs and provide for the employment of all such other personnel as may be necessary to carry out the provisions of Sections 63.1 through 63.4 of this title, and any other duties prescribed by law.  The salary and tenure of the Director of the Department shall be determined by the Commission; and

3.  To approve all claims or expenditures from such appropriations as may be made to the Commission prior to the payment thereof except as may be otherwise provided by law.

Laws 1974, p. 580, § 3, emerg. eff. April 24, 1947; Laws 1979, c. 5, § 1, operative July 1, 1979; Laws 1981, c. 169, § 3, emerg. eff. May 13, 1981; Laws 1985, c. 178, § 67, operative July 1, 1985.

§7263.4.  Partial invalidity.

It is the intention of the Legislature to enact each and every part of this act and if any section, paragraph, sentence, item or clause of this act shall for any reason be held unconstitutional, such decision shall not affect the validity of the remaining portions of this act.

Laws 1947, p. 580, § 5, emerg. eff. April 24, 1947.

§7263.5.  Collections from patients and members for care and maintenance.

The War Veterans Commission is hereby authorized to make collections from eligible patients and members for care and maintenance.  Payments shall be established in the following manner:

1.  All sources of personal income, except wages of a working spouse, except as provided in this section, shall be considered when computing care and maintenance charges, including pensions and awards for aid and attendance from the Veterans Administration;

2.  Care and maintenance charges shall be computed in a manner to maximize the Veterans Administration pension and compensation benefits to which the veteran is entitled and shall allow a veteran to retain not less than One Hundred Fifty Dollars ($150.00) per month of total monthly income;

3.  The care and maintenance charge shall not exceed the full cost of care minus the Veterans Administration per diem payment;

4.  Spouses, widows and widowers of eligible war veterans are authorized to be admitted and maintained in the Oklahoma veterans centers.  The facilities admitting and maintaining spouses, widows and widowers shall make collections from said spouses, widows and widowers first and to the fullest extent from sources of income other than pension and compensation paid by the Veterans Administration; and

5.  The claim of the state for such care and maintenance shall constitute a valid indebtedness against any such patient or member and his estate and shall not be barred by any statute of limitations except as otherwise allowed by the Oklahoma Indigent Health Care Act.  At the death of the patient or member, this claim shall be allowed and paid as other lawful claims against the estate.  Provided, no admission or detention of a patient in an Oklahoma veterans center shall be limited or conditioned in any manner by the lack of ability to pay of a patient or member, his estate, or any relative of the patient or member.  Any monies collected by the provisions of this section shall be deposited in the Department of Veterans Affairs Revolving Fund.

Laws 1961, p. 704, § 5, emerg. eff. July 31, 1961; Laws 1981, c. 169, § 4, emerg. eff. May 13, 1981; Laws 1984, c. 249, § 5, operative July 1, 1984; Laws 1987, c. 206, § 80, operative July 1, 1987; Laws 1987, c. 236, § 38, emerg. eff. July 20, 1987; Laws 1992, c. 204, § 1, eff. Sept. 1, 1992.

§7263.6.  Workers' compensation for certain employees of State War Veterans Home Facilities.

The War Veterans Commission of Oklahoma is hereby authorized and empowered to provide workers' compensation insurance for all guards, motor vehicle operators, maintenance personnel, registered nurses, registered practical nurses and attendants employed by the institutions included in the Oklahoma State War Veterans Home Facilities.

Laws 1961, p. 593, § 1, emerg. eff. Aug. 7, 1961.

§7263.7.  Requirements for administrative personnel.

No funds shall be expended for the employment or salary of any administrative personnel not under the provisions of the State Merit System of Personnel Administration, at any facility under the direct supervision and jurisdiction of the War Veterans Commission of Oklahoma, unless honorably discharged veterans were given priority consideration.

Laws 1972, c. 139, § 6, emerg. eff. April 7, 1972; Laws 1973, c. 249, § 6, emerg. eff. May 24, 1973; Laws 1981, c. 169, § 5, emerg. eff. May 13, 1981.

§72-63.7A.  Classification of certain positions to Merit System of Personnel Administration.

A.  Effective July 1, 1994, unclassified Department of Veterans Affairs' employees who were transferred from the Department of Human Services to the Department of Veterans Affairs on July 1, 1991, pursuant to Section 63.18 of this title, shall become permanent classified employees and subject to the provisions of the Merit System of Personnel Administration pursuant to Section 840.13 of Title 74 of the Oklahoma Statutes without regard to qualifications or examinations.  Such employees shall be granted permanent status in the class to which the position occupied by the employee on the effective date of this act is allocated by the Office of Personnel Management.  This section shall not apply to employees who are in the unclassified service pursuant to Section 63.18A of this title and Sections 840.8 and 840.10 of Title 74 of the Oklahoma Statutes.

B.  Except as provided in Sections 63.9 and 63.18A of this title and Sections 840.8 and 840.10 of Title 74 of the Oklahoma Statutes, all officers, positions and employees of the Department of Veterans Affairs and its constituent institutions shall be subject to the provisions of the Merit System of Personnel Administration as created by the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes and the rules promulgated thereunder.

C.  Nothing contained herein shall prevent the Department of Veterans Affairs from utilizing its authority to appoint or retain employees in the unclassified service pursuant to Sections 63.9 and 63.18A of this title and Sections 840.8 and 840.10 of Title 74 of the Oklahoma Statutes which are not in direct conflict with this section.

Added by Laws 1987, c. 206, § 81, operative July 1, 1987 and Laws 1987, c. 236, § 39, emerg. eff. July 20, 1987.  Amended by Laws 1994, c. 333, § 1, emerg. eff. June 8, 1994.

§7263.8.  Administration of various departments, agencies and funds.

The War Veterans Commission of Oklahoma shall have the authority to administer the affairs of the Department of Veterans Affairs, and to enter into agreements with the State Department of Rehabilitation Services for the vocational rehabilitation of disabled veterans in the Oklahoma State Veterans Centers.  The Commission shall act as the funding agency for the State Accrediting Agency and provide office space for the staff of the agency.  The State Accrediting Agency shall pay to the Commission their pro rata share of utilities and telephone service.

Added by Laws 1973, c. 249, § 3, emerg. eff. May 24, 1973.  Amended by Laws 1981, c. 169, § 6, emerg. eff. May 13, 1981; Laws 1982, c. 303, § 9, operative July 1, 1982; Laws 1983, c. 176, § 1, emerg. eff. June 7, 1983; Laws 1993, c. 364, § 21, emerg. eff. June 11, 1993.

§7263.9.  Muskogee and Tulsa Claims Offices  Managers and assistant managers.

The Director of the Department of Veterans Affairs is authorized to employ a manager and an assistant manager for the Muskogee Claims Office and for the Tulsa Claims Office whose positions shall be unclassified and exempt from the rules and procedures of the Merit System of Personnel Administration, except leave regulations. Personnel employed in these classifications at the time of the passage and approval of this act may elect to remain in the classified service and be subject to the merit system rules and regulations.

Laws 1980, c. 219, § 7, emerg. eff. May 30, 1980; Laws 1981, c. 169, § 7, emerg. eff. May 13, 1981.

§7263.10.  Employee training programs  Funding  Salary, tuition, and subsistence contracts.

A.  The Oklahoma Department of Veterans Affairs is hereby authorized to establish within said Department or within any of the institutions operated by the Department training programs to train necessary personnel for the Department or its institutions, or may arrange for said programs with any public school or institution within this state having available facilities for said training. Funds of the Department or its institutions may be used to pay salaries or tuition and subsistence for employees or prospective employees in said training programs, pursuant to the provisions of subsection B of this section.

B.  Any employee or prospective employee who, while receiving such training is paid a salary, or for whom tuition and subsistence are furnished shall enter into a contract with the Department prior to receiving any payment for salary, tuition, or subsistence.  Said contract shall be in accordance with the rules and regulations promulgated by the War Veterans Commission of Oklahoma and shall include a stipulation that, unless the employee or prospective employee continues in the employ of the Department for a period equivalent to the length of the training, said employee or prospective employee shall reimburse the Department or institution for the amount of money paid to or for him by the Department during said training period.

Added by Laws 1983, c. 140, § 1, emerg. eff. May 23, 1983.

§72-63.10a.  Department of Veterans Affairs on-the-job employee safety program.

It is the intent of the Legislature that the promotion of safety in the workplace is a legitimate public purpose.  In order to establish a public employee benefit program to encourage safety in the workplace, the Department of Veterans Affairs is hereby directed to establish an on-the-job employee safety program which encourages work unit safety and reduces lost productivity and compensation costs.  In order to promote job safety in work units and provide recognition for work units with exceptional safety records, the Department of Veterans Affairs is authorized to expend from monies available in the State Department of Veterans Affairs Revolving Fund so much thereof as may be necessary to provide incentive awards for safety-related job performance.  However, no employee shall be recognized more than once per calendar year, and the award shall not exceed the value of One Hundred Dollars ($100.00).

Added by Laws 2000, c. 338, § 2, eff. July 1, 2000.

§7263.11.  State flag for certain deceased national guard members and peace officers.

A.  The War Veterans Commission of Oklahoma shall furnish an Oklahoma state flag to drape the casket of each Oklahoma National Guard member or Oklahoma peace officer, as defined in Section 3311 of Title 70 of the Oklahoma Statutes, who dies in the line of duty, unless said member or officer is otherwise entitled to a United States flag.  Said state flag shall be a service benefit of each Oklahoma National Guard member and Oklahoma peace officer.

B.  After burial of the deceased Oklahoma National Guard member or Oklahoma peace officer, the flag so furnished shall be given to his next of kin.  If no claim is made by the next of kin, the flag may be given to a close friend or associate of the deceased upon request by such friend or associate to the War Veterans Commission of Oklahoma.  If the flag is given to a close friend or associate of the deceased, no flag shall be given to any other person on account of the death of the Oklahoma National Guard member or Oklahoma peace officer.

Added by Laws 1984, c. 17, § 1, eff. Nov. 1, 1984.

§7263.12.  Lease and/or loan agreement for hospital or health care facilities improvements.

The Oklahoma Department of Veterans Affairs, acting by and through the War Veterans Commission, shall be authorized to enter into lease and/or loan agreements with local public trusts operating in and around any proposed facilities of the Department for the purpose of obtaining financing for the acquisition, construction, additions to or improvement of hospital or health care facilities operated by the Department whether existing or to be acquired.

Added by Laws 1985, c. 295, § 4, emerg. eff. July 24, 1985.

§7263.13.  Power to be exercised in conjunction with local public trust.

The Oklahoma Department of Veterans Affairs, acting by and through the War Veterans Commission, in conjunction with the local public trust may:

1.  Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers pursuant to the provisions of this act, and particularly without limiting the generality of this section, to make and enter into contracts and agreements with the separate instrumentalities, departments and agencies of the State of Oklahoma and/or federal government, in order to effectuate the financing of the hospital and health care facilities;

2.  Employ legal counsel, and contract for investment and trustee banking services, and credit support or enhancements, as may be necessary in the judgment of the local public trust, and to fix the fees, charges and compensation therefor; provided, that all such fees and expenses shall be payable solely from the proceeds of the bonds, or any investment earnings thereon, issued pursuant to the provisions of this and/or any other legally available source;

3.  Do all things necessary or convenient to implement the powers expressly granted pursuant to the provisions of this act.

Added by Laws 1985, c. 295, § 5, emerg. eff. July 24, 1985.

§7263.14.  Payment of certain bonds.

The bonds issued by the local public trust, working in conjunction with the Department of Veterans Affairs, acting by and through the War Veterans Commission, shall be payable from the following:

1.  Fees, charges and payments, including any federal subsidies, grants or contributions, received in respect to providing health care to veteran patients at such facilities acquired, constructed and equipped with the proceeds of said bonds;

2.  Appropriations made in any fiscal year to the Department of Veterans Affairs for defraying costs associated with said facilities; and

3.  Any other legally available source.

Added by Laws 1985, c. 295, § 6, emerg. eff. July 24, 1985.

§7263.15.  Cooperative agreements with local public trusts.

The Department of Veterans Affairs, acting by and through the War Veterans Commission, is directed to cooperate with local public trusts, either existing or to be formed, and to enter into all requisite agreements and contracts in order to issue bonds for the purposes prescribed herein.

Added by Laws 1985, c. 295, § 7, emerg. eff. July 24, 1985.

§72-63.16.  Public trusts - Issuance of evidence of indebtedness - Department of Veterans Affairs Trust Fund.

A.  The Department of Veterans Affairs shall not, either in conjunction with the War Veterans Commission or any other state agency, board or commission or in conjunction with any public trust, issue or cause to be issued by a public trust any bond or other evidence of indebtedness after July 1, 2008.

B.  Except as required for purposes of refinancing or refunding an existing issue of indebtedness, from and after July 1, 2008, neither the Department of Veterans Affairs nor the War Veterans Commission shall be authorized to enter into agreements with public trusts in connection with an issuance of evidence of indebtedness by such public trusts.

C.  No provision of this section shall affect the obligations incurred or agreements entered into by the Department of Veterans Affairs or the War Veterans Commission with any public trust if such obligations were incurred or agreements were entered into or are year to year continuations of agreements or leases entered into prior to June 25, 1986.  No provision of this section shall be construed as a limitation on the authority of the Department of Veterans Affairs or the War Veterans Commission to enter into other agreements not prohibited by this section.

D.  There is hereby created in the State Treasury a trust fund for the Department of Veterans Affairs to be designated the "Department of Veterans Affairs Trust Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies authorized for expenditure as provided by this section.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Veterans Affairs for the purpose of retiring indebtedness evidenced by bonds, whether such bonds are part of an original issue or part of a refunding issue, in the manner prescribed by this section.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

E.  The Department of Veterans Affairs shall make deposits into the Department of Veterans Affairs Trust Fund established by this section from the Department of Veterans Affairs Revolving Fund, and from such other monies as may be lawfully expended for the purposes specified by this section.

F.  For all fiscal years in which an outstanding balance of bonded indebtedness exists which the Department of Veterans Affairs has caused to be issued through agreements with public trusts, the Department of Veterans Affairs shall at or prior to the end of each fiscal year quarter make money deposits in the Department of Veterans Affairs Trust Fund in amounts sufficient to meet three (3) months' debt service on any public trust bonded indebtedness which the Department has caused to be issued.  The Department of Veterans Affairs Trust Fund deposits required by this subsection shall be from any funds available to the Department of Veterans Affairs which may be legally expended for the purposes specified by this section.  However, a minimum of an amount equal to one percent (1%) of the Department of Veterans Affairs Budget Work Program for the applicable fiscal year must be transferred from the Oklahoma Department of Veterans Affairs Revolving Fund and included in the total deposits required in each fiscal year.

G.  Payments from the fund established pursuant to subsection D of this section shall be made by the Department of Veterans Affairs only upon the authorization of the Director of State Finance and the War Veterans Commission.

H.  The Department of Veterans Affairs is hereby authorized to deposit in the fund created in subsection D of this section all federal grant monies which it receives in conjunction with projects which it has caused to be financed through revenue bonds issued by public trusts.

Added by Laws 1986, c. 313, § 6, emerg. eff. June 25, 1986.  Amended by Laws 1999, c. 138, § 1, emerg. eff. May 3, 1999; Laws 2003, c. 78, § 1, emerg. eff. April 15, 2003.

§72-63.17.  Limits on expenditure for capital projects.

Except as otherwise provided by Section 63.16 of this title, unless the Department of Veterans Affairs Trust Fund contains the minimum amount required by Section 63.1 et seq. of this title, the Department of Veterans Affairs, whether acting through the War Veterans Commission or any other entity, shall not be authorized to expend any appropriated monies or monies in any revolving fund for any capital project, unless such capital project:

1.  Has been undertaken as of June 25, 1986, or unless the project is included in the approved fiscal year 1986 Budget Work Program for the Department of Veterans Affairs;

2.  Is required for repairs of an emergency nature; or

3.  Is required to proceed with the development of a new Oklahoma Veterans Center facility at Lawton, Oklahoma, pursuant to Section 1 of this act.

Added by Laws 1986, c. 313, § 7, emerg. eff. June 25, 1986.  Amended by Laws 1997, c. 125, § 2, emerg. eff. April 16, 1997.

§72-63.18.  Renumbered as § 3425 of Title 70 by Laws 1999, c. 347, § 6, eff. July 1, 1999.

§72-63.18A.  Department of Veterans Affairs - Unclassified positions and personnel.

The following positions and personnel at the Oklahoma Department of Veterans Affairs shall be in the unclassified service as provided in the Oklahoma Personnel Act:

1.  Physicians assistants;§

2.  Occupational therapists;

3.  Physical therapists;

4.  Pharmacists;

5.  Speech pathologists;

6.  Nurse practitioners;

7.  Physical therapy assistants;

8.  Administrative Assistant to the Director;

9.  Programs Administrators;

10.  Administrators, Veterans Centers; and

11.  Assistant Administrators, Veterans Centers.

Added by Laws 1993, c. 213, § 1, emerg. eff. May 24, 1993.  Amended by Laws 2002, c. 478, § 1, eff. July 1, 2002; Laws 2004, c. 462, § 2, eff. July 1, 2004.

§72-63.19.  Donation from tax refund to Oklahoma Department of Veterans Affairs Equipment and Capital Improvement Program - Disposition of donated funds - Erroneous donation, claim for refund.

A.  The Oklahoma Tax Commission shall include on each state individual income tax return form for tax years beginning after December 31, 2001, and each state corporate tax return form for tax years beginning after December 31, 2001, an opportunity for the taxpayer to donate from a tax refund for the benefit of the Oklahoma Department of Veterans Affairs Equipment and Capital Improvement Program.

B.  The monies generated from donations made pursuant to subsection A of this section shall be used by the Oklahoma Department of Veterans Affairs to purchase equipment and develop capital improvement projects and to acquire properties for expanding or improving existing projects, or for future projects to include site acquisition, architectural plan development and construction.

C.  Except as otherwise provided for in this section, all monies generated pursuant to subsection A of this section shall be paid to the State Treasurer and placed to the credit of the Capital Improvement Program Revolving Fund.

D.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Veterans Affairs to be designated "Capital Improvement Program Revolving Fund."  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of all monies received pursuant to the provisions of this section.  The Oklahoma Department of Veterans Affairs is hereby authorized to invest all or part of the monies of the fund in securities and any interest or dividends accruing from the investments and any monies generated at the time of redemption of the investments shall be deposited in the Capital Improvement Program Revolving Fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Veterans Affairs for the purposes stated in subsection B of this section.  Any monies withdrawn from the fund by the Oklahoma Department of Veterans Affairs for investment pursuant to this section shall be deemed to be for the purpose of equipment purchases or enhancing the veterans capital improvement programs of the State of Oklahoma.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

E.  If a taxpayer makes a donation pursuant to subsection A of this section in error, the taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return.  Such claims shall be filed pursuant to the provisions of Section 2373 of Title 68 of the Oklahoma Statutes and, if allowed, shall be paid pursuant to the provisions of said section.  Prior to the apportionment set forth in subsection C of this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted during the following year, and the amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 1994, c. 278, § 37, eff. Sept. 1, 1994.  Amended by Laws 2001, c. 358, § 29, eff. July 1, 2001.

§72-63.20.  Deposit of proceeds.

All proceeds derived from the use, sale or lease of properties under the control of the War Veterans Commission shall be deposited in the Capital Improvement Program Revolving Fund created by Section 63.19 of this title to be expended according to law.

Added by Laws 1999, c. 348, § 6, eff. July 1, 1999.  Amended by Laws 2003, c. 115, § 1, eff. July 1, 2003.

§72-63.21.  Certified volunteers - Provision of meals for services rendered.

The War Veterans Commission of Oklahoma is authorized to provide meals to certified volunteers for services rendered in all facilities operated under the control of the War Veterans Commission of Oklahoma.

Added by Laws 2000, c. 160, § 1, eff. Nov. 1, 2000.

§7264.  Certain positions to remain exempt or unclassified.

The status of positions that have been exempted by executive order and positions previously authorized to be in the unclassified service are not affected by this act.

Laws 1981, c. 254, § 6, operative July 1, 1981.

§72-65.1.  Department directed to proceed on certain projects.

A.  The Department of Veterans Affairs shall be required to proceed with construction projects at veterans centers under the control of the War Veterans Commission from funds designated for these purposes.

B.  Projects shall be constructed in the order designated by United States Department of Veterans Affairs priorities.

C.  Federal matching funds received for these projects shall continue to be deposited in the federal matching fund designated for the Department of Veterans Affairs by the Director of State Finance and shall be considered as available funds for projects, unless otherwise encumbered.

Added by Laws 1997, c. 376, § 1, eff. Sept. 1, 1997.

§72-66.1.  Repealed by Laws 1953, p. 402, § 5.

§72-66.2.  Repealed by Laws 1953, p. 402, § 5.

§72-66.3.  Repealed by Laws 1953, p. 402, § 5.

§72-67.1.  Repealed by Laws 1987, c. 206, § 96, operative July 1, 1987; Laws 1987, c. 236, § 204, emerg. eff. July 20, 1987.

§72-67.2.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§72-67.3.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§7267.11.  W.V.C. Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be designated "W.V.C. Revolving Fund".

Laws 1949, p. 762, § 1, emerg. eff. Feb. 25, 1949; Laws 1987, c. 206, § 82, operative July 1, 1987; Laws 1987, c. 236, § 40, emerg. eff. July 20, 1987.

§7267.12.  Nature of fund.

The W.V.C. Revolving Fund shall be a continuing fund not subject to fiscal year limitations and shall consist of all monies received by State Veterans Department as repayments on loans as provided in Section 67.13 of this title, gifts, contributions, bequests and any transfers of monies from the Oklahoma Department of Veterans Affairs Revolving Fund of the State Treasury that may be authorized by the Oklahoma State Legislature.

Laws 1949, p. 762, § 2, emerg. eff. Feb. 25, 1949; Laws 1987, c. 206, § 83, operative July 1, 1987; Laws 1987, c. 236, § 41, emerg. eff. July 20, 1987.

§7267.13.  Expenditures and loans from fund.

The War Veterans Commission of Oklahoma shall have authority to make expenditures or loans from the W.V.C. Revolving Fund for emergency financial aid in the maintenance or support of honorably discharged war veterans or their spouses or surviving spouses who have been legal residents of this state for a period of one (1) year next preceding application for these benefits.  Payments may be made from this fund by the War Veterans Commission upon warrants drawn by the State Treasurer on claims approved by the Director of the Department of Veterans Affairs pursuant to the guidelines of the Office of State Finance.  At the time of approval of claims, the Director shall certify that such payments meet criteria established by regulations promulgated by the War Veterans Commission.

Laws 1949, p. 763, § 3, emerg. eff. Feb. 25, 1949; Laws 1951, p. 324, § 1, emerg. eff. April 18, 1951; Laws 1979, c. 47, § 87, emerg. eff. April 9, 1979; Laws 1981, c. 169, § 8, emerg. eff. May 13, 1981; Laws 1987, c. 206, § 84, operative July 1, 1987; Laws 1987, c. 236, § 42, emerg. eff. July 20, 1987; Laws 1991, c. 259, § 1, emerg. eff. May 27, 1991.

§72-67.13a.  War veterans defined - Retirement benefits.

Except for the purposes of determining military service credit for state retirement, the words "war veterans" used in Section 67.13 of this title shall be construed to mean such honorably discharged persons as served:

1.  In the Armed Forces of the United States at any time during the period from April 6, 1917, to November 11, 1918, both dates inclusive;

2.  In the Armed Forces of the United States as members of the 45th Division at any time during the period from September 16, 1940, to December 7, 1941, both dates inclusive;

3.  In the Armed Forces of the United States at any time during the period from December 7, 1941, to December 31, 1946, both dates inclusive;

4.  In the Armed Forces of the United States at any time during the period from June 27, 1950, to January 31, 1955, both dates inclusive;

5.  For a period of ninety (90) days or more, unless discharged from active duty for a service-connected disability, in the Armed Forces of the United States during the period of time in which the United States participated in a war, campaign or battle, but excluding any person who shall have served on active duty for training only, unless discharged from active duty for service-connected disability;

6.  In the Armed Forces of the United States at any time during the period which began on:

a. February 28, 1961, and ended on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period, and

b. August 5, 1964, and ended on May 7, 1975, in all other cases,

except that such period shall be deemed to have ended on December 31, 1976, when determining eligibility for education and training benefits; or

7.  In the Armed Forces of the United States on or after August 1, 1990, during the period of time in which the United States participates in a war, military or naval campaign, or expedition, excluding any person who shall have served on active duty for training only, unless discharged from active duty for service-connected disability.

The term "war veterans" shall include only those persons who shall have served during the times or in the areas prescribed in this section, and those persons who were awarded service medals, as authorized by the United States Department of Defense as reflected in the veteran's Defense Department Form 214, related to the Vietnam Conflict who served prior to August 5, 1964.  Any honorably discharged war veteran of any of the Armed Forces of the United States shall be entitled to such tax exemptions to include but not be limited to tax-exempt veterans' benefits as provided in paragraph 12 of Section 2887 of Title 68 of the Oklahoma Statutes, special permits and veterans' preferences for state employment; provided, that any person who shall have served on active duty for training purposes only shall not be entitled to any such tax exemptions, special permits or veterans' preferences.

The provisions of this act shall include military retirees, whose retirement was based only on active service, that have been rated as having twenty percent (20%) or greater service-connected disability by the Veterans Administration or the Armed Forces of the United States.  For the purpose of defining military service or status as a war veteran for the granting of military service credit in the retirement systems of the State of Oklahoma, the specific statutory provisions and definitions of each respective system shall govern exclusively.

Added by Laws 1951, p. 324, § 2, emerg. eff. April 18, 1951.  Amended by Laws 1968, c. 102, § 1, emerg. eff. April 1, 1968; Laws 1969, c. 150, § 1, emerg. eff. April 14, 1969; Laws 1971, c. 88, § 1, emerg. eff. April 16, 1971; Laws 1975, c. 304, § 1, emerg. eff. June 7, 1975; Laws 1978, c. 1, § 1, emerg. eff. Jan. 13, 1978; Laws 1981, c. 288, § 1, emerg. eff. June 29, 1981; Laws 1987, c. 206, § 85, operative July 1, 1987; Laws 1987, c. 236, § 43, emerg. eff. July 20, 1987; Laws 1990, c. 242, § 1, emerg. eff. May 21, 1990; Laws 1991, c. 138, § 1, eff. July 1, 1991; Laws 1991, c. 205, § 2, emerg. eff. May 17, 1991; Laws 1997, c. 187, § 1, eff. July 1, 1997; Laws 1998, c. 192, § 4, eff. July 1, 1998; Laws 2000, c. 338, § 1, eff. July 1, 2000; Laws 2004, c. 302, § 4, emerg. eff. May 13, 2004.

§7267.13b.  Benefits for persons serving after January 31, 1955.

Any person who served on active duty in the Armed Forces of the United States and was discharged or separated from active duty under conditions other than dishonorable and further had served such active duty for more than ninety (90) days, other than for training purposes, any part of which occurred after January 31, 1955, or was released from active duty after January 31, 1955, for a serviceconnected disability, shall be entitled to tax exemptions, fees, special permits and veterans' preferences for state employment on the same basis as "war veterans" except as provided in Section 840.15 of Title 74 of the Oklahoma Statutes.

Laws 1971, c. 97, § 1, emerg. eff. April 24, 1971; Laws 1986, c. 115, § 2, eff. Nov. 1, 1986.

§7267.14.  Petty Cash Fund.

There is hereby created a "Petty Cash Fund" for the War Veterans Commission.  The balance in said fund shall never exceed the sum of Two Thousand Five Hundred Dollars ($2,500.00) which may be expended for the purposes set forth in Section 67.13 of this title, when the War Veterans Commission shall determine that the situation of the applicant is so urgent as to require immediate financial aid.  Provided that said "Petty Cash Fund" may be reimbursed by the State Treasurer upon the filing of the claim assigned to the "W.V.C. Petty Cash Fund", for the amount disbursed.  The reimbursement shall be made from the "W.V.C. Revolving Fund".  Further provided that if the emergency assistance allowed by this section be made in the form of a loan to the applicant, the applicant's repayment of the loan shall be remitted to the State Treasurer for deposit to the credit of the W.V.C. Revolving Fund in the State Treasury.

Laws 1949, p. 763, § 4, emerg. eff. Feb. 25, 1949; Laws 1979, c. 47, § 88, emerg. eff. April 9, 1979; Laws 1987, c. 206, § 86, operative July 1, 1987; Laws 1987, c. 236, § 44, emerg. eff. July 20, 1987.

§7267.15.  Invalidity clause.

The Legislature hereby declares that it intended to enact every part, clause, sentence, or section of this act and if any part thereof shall be invalid for any reason, the invalidity thereof shall not affect the validity of any other parts, clauses, sentences, or sections of this act, but the same shall remain in force and effect to the same extent as if such invalid parts, clauses, sentences, or sections had been omitted.

Laws 1949, p. 763, § 5, emerg. eff. Feb. 25, 1949.

§7268.1.  Purpose of act.

The purpose of this act shall be to provide adequate training facilities for the training and rehabilitation of residents of the State of Oklahoma, who may be affected with such severe physical handicaps as to prevent their employment in the normal fields of vocational activity, without such specialized training, through the establishment of a Rehabilitation Center for the Severely Handicapped.

Laws 1947, p. 582, § 1, emerg. eff. May 2, 1947.

§7268.2.  Contracts with educational institutions for establishment of training courses.

The Soldiers Relief Commission is hereby authorized to enter into contracts with the Board of Regents of any educational institution in the Oklahoma State System of Higher Education, subject to the approval of the Oklahoma State Regents for Higher Education, for the purpose of providing such institution with the equipment and supplies necessary for the establishment, operation and maintenance of the Rehabilitation Center for the Severely Handicapped and for repair and replacement of said equipment and supplies.  Such contracts shall provide for the establishment of such training courses as may be determined by the Soldiers Relief Commission to be necessary for the achievement of the purposes of this act; and shall provide for administration and operation of the Rehabilitation Center by the Board of Regents of any Institution with which such contract may be made, and shall require such Board of Regents to cooperate with the Veterans' Administration of the United States and all other state and federal agencies which may be authorized to provide any funds, services or facilities which will assist in giving effect to the provisions of this act.

Laws 1947, p. 582, § 3, emerg. eff. May 2, 1947.

§72-71.  Repealed by Laws 1961, p. 587, § 1.

§72-72.  Repealed by Laws 1961, p. 587, § 1.

§72-73.  Repealed by Laws 1961, p. 587, § 1.

§72-74.  Repealed by Laws 1961, p. 587, § 1.

§72-81.  Repealed by Laws 1961, p. 587, § 1.

§72-82.  Repealed by Laws 1961, p. 587, § 1.

§72-83.  Repealed by Laws 1961, p. 587, § 1.

§72-84.  Repealed by Laws 1961, p. 587, § 1.

§72-85.  Repealed by Laws 1961, p. 587, § 1.

§72-86.  Repealed by Laws 1961, p. 587, § 1.

§72-87.  Repealed by Laws 1961, p. 587, § 1.

§72-101.  Repealed by Laws 1939, p. 362, § 1, emerg. eff. April 29, 1939.

§72-102.  Repealed by Laws 1961, p. 587, § 1.

§72-103.  Repealed by Laws 1961, p. 587, § 1.

§72-104.  Repealed by Laws 1961, p. 587, § 1.

§72-105.  Repealed by Laws 1961, p. 587, § 1.

§72-106.  Repealed by Laws 1961, p. 587, § 1.

§72-107.  Repealed by Laws 1961, p. 587, § 1.

§72-108.  Repealed by Laws 1961, p. 587, § 1.

§72-108a.  Repealed by Laws 1961, p. 587, § 1.

§72-108b.  Repealed by Laws 1961, p. 587, § 1.

§72-108c.  Repealed by Laws 1961, p. 587, § 1.

§72-108d.  Repealed by Laws 1961, p. 587, § 1.

§72-108e.  Repealed by Laws 1961, p. 587, § 1.

§72-108f.  Repealed by Laws 1961, p. 587, § 1.

§72-121.  Repealed by Laws 1961, p. 587, § 1.

§72125.5.  Petition for appointment.

(1) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition.  If there is no person so authorized or if the person so authorized refuses or fails to file such a petition within thirty (30) days after mailing of notice by the Veterans Administration to the lastknown address of the person, if any, indicating the necessity for the same, a petition for appointment may be filed by any resident of this state.

(2) The petition for appointment shall set forth the name, age, place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the Veterans Administration and shall set forth the amount of monies then due and the amount of probable future payments.

(3) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the proposed guardian and if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

(4) In the case of a mentallyincompetent ward the petition shall show that such ward has been rated incompetent by the Veterans Administration on examination in accordance with the laws and regulations governing the Veterans Administration.

§72126.1.  Definitions.

As used in this act:

"Person" means an individual, a partnership, a corporation or an association.

"Veterans Administration" means the Veterans Administration, its predecessors or successors.

"Income" means moneys received from the Veterans Administration and revenue or profit from any property wholly or partially acquired therewith.

"Estate" means income on hand and assets acquired partially or wholly with "income".

"Benefits" means all moneys paid or payable by the United States through the Veterans Administration.

"Administrator" means the Administrator of Veterans Affairs of the United States or his successor.

"Ward" means a beneficiary of the Veterans Administration.

"Guardian" means any fiduciary for the person or estate of a ward.

Laws 1945, p. 370, § 1, emerg. eff. April 17, 1945.

§72126.2.  Administrator as party in interest  Notice.

The Administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the Veterans Administration.  Not less than fifteen (15) days prior to hearing in such matter notice in writing of the time and place thereof shall be given by mail (unless waived in writing) to the office of the Veterans Administration having jurisdiction over the area in which any such suit or any such proceeding is pending.

Laws 1945, p. 370, § 2, emerg. eff. April 17, 1945.

§72126.3.  Manner of appointment  Persons prohibited.

Whenever, pursuant to any law of the United States or regulation of the Veterans Administration, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner hereinafter provided.  Members of the Oklahoma War Veterans Commission and employees of the Oklahoma Department of Veterans Affairs and the Oklahoma Veterans Centers are prohibited from acting as guardian or fiduciary for any Oklahoma Veteran Center member or patient unless such member or patient is related to the member of the Commission or employee of the Department by affinity or consanguinity within the third degree.

Laws 1945, p. 371, § 3, emerg. eff. April 17, 1945; Laws 1981, c. 254, § 11, operative July 1, 1981.

§72126.4.  Number of wards.

No person other than a bank or trust company shall be guardian of more than five (5) wards at one time, unless all the wards are members of one (1) family.  Upon presentation of a petition by an attorney of the Veterans Administration or other interested person, alleging that a guardian is acting in a fiduciary capacity for more than five (5) wards as herein provided and requesting his discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting from such guardian and shall discharge him from guardianships in excess of five (5) and appoint a successor.

Laws 1945, p. 371, § 4, emerg. eff. April 17, 1945; Laws 1981, c. 169, § 9, emerg. eff. May 13, 1981; Laws 1981, c. 254, § 12, operative July 1, 1981.

§72126.5.  Petition for appointment.

(1) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition.  If there is no person so authorized or if the person so authorized refuses or fails to file such a petition within thirty (30) days after mailing of notice by the Veterans Administration to the lastknown address of the person, if any, indicating the necessity for the same, a petition for appointment may be filed by any resident of this state.

(2) The petition for appointment shall set forth the name, age, place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the Veterans Administration and shall set forth the amount of monies then due and the amount of probable future payments.

(3) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the proposed guardian and if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

(4) In the case of a mentally incompetent ward the petition shall show that such ward has been rated incompetent by the Veterans Administration on examination in accordance with the laws and regulations governing the Veterans Administration.

Laws 1945, p. 371, § 5, emerg. eff. April 17, 1945.

§72126.6.  Evidence of necessity for appointment for minor.

Where a petition is filed for the appointment of a guardian for a minor, a certificate of the Administrator or his authorized representative, setting forth the age of such minor as shown by the records of the Veterans Administration and the fact that the appointment of a guardian is a condition precedent to the payment of any monies due the minor by the Veterans Administration shall be prima facie evidence of the necessity for such appointment.

Laws 1945, p. 371, § 6, emerg. eff. April 17, 1945.

§72126.7.  Evidence of necessity for appointment for incompetent.

Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the Administrator or his duly authorized representative, that such person has been rated incompetent by the Veterans Administration on examination in accordance with the laws and regulations governing such Veterans Administration and that the appointment of a guardian is a condition precedent to the payment of any monies due such ward by the Veterans Administration, shall be prima facie evidence of the necessity for such appointment.

Laws 1945, p. 371, § 7, emerg. eff. April 17, 1945.

§72126.8.  Notice.

Upon the filing of a petition for the appointment of a guardian under this act, notice shall be given to the ward, to such other persons, and in such manner as is provided by the general law of this state, and also to the Veterans Administration as provided by this act.

Laws 1945, p. 372, § 8, emerg. eff. April 17, 1945.

§72126.9.  Bond of guardian.

(1) Upon the appointment of a guardian, he shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year.  The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state.  The court may from time to time require the guardian to file an additional bond.

(2) Where a bond is tendered by a guardian with personal sureties, there shall be at least two (2) such sureties and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all his debts and liabilities and the aggregate of other bonds on which he is principal or surety and exclusive of property exempt from execution.  The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.

Laws 1945, p. 372, § 9, emerg. eff. April 17, 1945.

§72126.10.  Accounting.

(1) Every guardian, who has received or shall receive on account of his ward any monies or other thing of value from the Veterans Administration shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all monies or other things of value so received by him, all earnings, interest or profits derived therefrom and all property acquired therewith and of all disbursements therefrom, and showing the balance thereof in his hands at the date of the account and how invested.

(2) The guardian, at the time of filing any account, shall exhibit all securities or investments held by him to an officer of the bank or other depository wherein said securities or investments are held for safekeeping or to an authorized representative of the corporation which is surety on his bond, or to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that he has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies.  If the depository is the guardian, the certifying officer shall not be the officer verifying the account.  The guardian may exhibit the securities or investments to the judge of the court, who shall endorse on the account and copy thereof a certificate that the securities or investments shown therein as held by the guardian were each in fact exhibited to him and that those exhibited to him were the same as those shown in the account, and noting any omission or discrepancy.  That certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable, showing the amount on deposit, shall be prepared and signed in duplicate and one of each shall be filed by the guardian with his account.

(3) At the time of filing in the court any account, a certified copy thereof and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the Veterans Administration having jurisdiction over the area in which the court is located.  A signed duplicate or a certified copy of any petition, motion or other pleading, pertaining to an account, or to any matter other than an account, and which is filed in the guardianship proceedings or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the same to the proper office of the Veterans Administration.  Unless hearing be waived in writing by the attorney of the Veterans Administration, and by all other persons, if any, entitled to notice, the court shall fix a time and place for the hearing on the account, petition, motion or other pleadings not less than fifteen (15) days nor more than thirty (30) days from the date same is filed, unless a different available date be stipulated in writing.  Unless waived in writing, written notice of the time and place of hearing shall be given the Veterans Administration office concerned and the guardian and any others entitled to notice not less than fifteen (15) days prior to the date fixed for the hearing.  The notice may be given by mail in which event it shall be deposited in the mails not less than fifteen (15) days prior to said date.  The court, or clerk thereof, shall mail to said Veterans Administration office a copy of each order entered in any guardianship proceedings wherein the Administrator is an interested party.

(4) If the guardian is accountable for property derived from sources other than the Veterans Administration, he shall be accountable as is or may be required under the applicable law of this state pertaining to the property of minors or persons of unsound mind who are not beneficiaries of the Veterans Administration, and as to such other property shall be entitled to the compensation provided by such law.  The account for other property may be combined with the account filed in accordance with this section.

Laws 1945, p. 372, § 10, emerg. eff. April 17, 1945.

§72126.11.  Removal for failure to account or furnish copy.

If any guardian shall fail to file with the court any account as required by this act, or by an order of the court, when any account is due or within thirty (30) days after citation issues as provided by law, or shall fail to furnish the Veterans Administration a true copy of any account, petition or pleading as required by this act, such failure may in the discretion of the court be ground for his removal.

Laws 1945, p. 373, § 11, emerg. eff. April 17, 1945.

§72126.12.  Compensation of guardian.

Compensation payable to guardians shall be based upon services rendered and shall not exceed five percent (5%) of the amount of monies received during the period covered by the account.  In the event of extraordinary services by any guardian, the court, upon petition and hearing thereon may authorize reasonable additional compensation therefor.  A copy of the petition and notice of hearing thereon shall be given the proper office of the Veterans Administration in the manner provided in the case of hearing on a guardian's account or other pleadings.  No commission or compensation shall be allowed on the monies or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments.

Laws 1945, p. 373, § 12, emerg. eff. April 17, 1945.

§72126.13.  Investment of funds.

Every guardian shall invest the surplus funds of his ward's estate in such securities or property as authorized under the laws of this state but only upon prior order of the court; except that the funds may be invested, without prior court authorization, in direct unconditional interestbearing obligations of this state or of the United States and in obligations the interest and principal of which are unconditionally guaranteed by the United States.  A signed duplicate or certified copy of the petition for authority to invest shall be furnished the proper office of the Veterans Administration, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

Laws 1945, p. 373, § 13, emerg. eff. April 17, 1945.

§72126.14.  Application of estate or income.

A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, the spouse and the minor children of the ward, except upon petition to and prior order of the court after a hearing.  A signed duplicate or certified copy of said petition shall be furnished the proper office of the Veterans Administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account or other pleading.

Laws 1945, p. 374, § 14, emerg. eff. April 17, 1945.

§72126.15.  Purchase of real estate.

(1) The court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect his interest, or (if he is not a minor) as a home for his dependent family.  Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition.  A copy of the petition shall be furnished the proper office of the Veterans Administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

(2) Before authorizing such investment the court shall require written evidence of value and of title and of the advisability of acquiring such real estate.  Title shall be taken in the ward's name.  This section does not limit the right of the guardian on behalf of his ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; nor does it limit the right of the guardian, if such be necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with co-tenants of the ward for a partition in kind, or to purchase from co-tenants the entire undivided interests held by them, or to bid and purchase the same at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.

Laws 1945, p. 374, § 15, emerg. eff. April 17, 1945.

§72126.16.  Certified copies of records.

When a copy of any public record is required by the Veterans Administration to be used in determining the eligibility of any person to participate in benefits made available by the Veterans Administration, the official custodian of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the authorized representative of the Veterans Administration with a certified copy of such record.

Laws 1945, p. 374, § 16, emerg. eff. April 17, 1945.

§72126.17.  Attainment of majority  Recovery of competency.

(1) In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the Veterans Administration showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the Veterans Administration upon examination in accordance with law shall be prima facie evidence that the ward has attained majority, or has recovered his competency.  Upon hearing after notice as provided by this act and the determination by the court that the ward has attained majority or has recovered his competency, an order shall be entered to that effect, and the guardian shall file a final account.  Upon hearing after notice to the former ward and to the Veterans Administration as in case of other accounts, upon approval of the final account, and upon delivery to the ward of the assets due him from the guardian, the guardian shall be discharged and his sureties released.

Laws 1945, p. 374, § 17, emerg. eff. April 17, 1945.

§72126.18.  Treatment in institution  Commitment  Transfer.

(1) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment to a hospital for mental disease or other institution is necessary for safekeeping or treatment and it appears that such person is eligible for care or treatment by the Veterans Administration or other agency of the United States Government, the court, upon receipt of a certificate from the Veterans Administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may commit such person to said Veterans Administration or other agency.  The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the laws of this state; and nothing in this act shall affect his right to appear and be heard in the proceedings.  Upon commitment, such person, when admitted to any facility operated by any such agency within or without this state shall be subject to the rules and regulations of the Veterans Administration or other agency.  The chief officer of any facility of the Veterans Administration or institution operated by any other agency of the United States to which the person is so committed shall with respect to such person be vested with the same powers as superintendents of state hospitals for mental diseases within this state with respect to retention of custody, transfer, parole or discharge.  Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of his restraint, and all commitments pursuant to this act are so conditioned.

(2) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the Veterans Administration, or other agency of the United States Government for care or treatment shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the courts of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint; as is provided in subsection (1) of this section with respect to persons committed by the courts of this state.  Consent is hereby given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the Veterans Administration, or of any institution operated in this state by any other agency of the United States to retain custody, or transfer, parole or discharge the committed person.

(3) Upon receipt of a certificate of the Veterans Administration or such other agency of the United States that facilities are available for the care or treatment of any person heretofore committed to any hospital for the insane or other institution for the care or treatment of persons similarly afflicted and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the Veterans Administration or other agency of the United States for care or treatment.  Upon effecting any such transfer, the committing court or proper officer thereof shall be notified thereof by the transferring agency.  No person shall be transferred to the Veterans Administration or other agency of the United States if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person shall enter an order for such transfer after appropriate motion and hearing.

Any person transferred as provided in this section shall be deemed to be committed to the Veterans Administration or other agency of the United States pursuant to the original commitment.

Laws 1945, p. 375, § 18, emerg. eff. April 17, 1945.

§72126.19.  Uniform construction.

This act shall be so construed to make uniform the law of those states which enact it.

Laws 1945, p. 376, § 19, emerg. eff. April 17, 1945.

§72126.20.  Title of act.

This act may be cited as the "Uniform Veterans' Guardianship Act".

Laws 1945, p. 376, § 20, emerg. eff. April 17, 1945.

§72-126.21.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§72126.22.  Repeals  Application of other laws.

All acts or parts of acts relating to beneficiaries of the Veterans Administration inconsistent with this act are hereby repealed.  Except where inconsistent with this act, the laws of this state relating to guardian and ward and the judicial practice relating thereto, including the right to trial by jury and the right of appeal shall be applicable to such beneficiaries and their estates.

Laws 1945, p. 376, § 22, emerg. eff. April 17, 1945.

§72126.23.  Application of provisions to guardians appointed under other laws.

The provisions of this act relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate" as defined in Section 1 of this act whether the guardian shall have been appointed under this act or under any other law of this state, special or general, prior or subsequent to the enactment hereof.

Laws 1945, p. 376, § 23, emerg. eff. April 17, 1945.

§72-131.  Repealed by Laws 1961, p. 587, § 1.

§72-132.  Repealed by Laws 1961, p. 587, § 1.

§72-133.  Repealed by Laws 1961, p. 587, § 1.

§72-134.  Repealed by Laws 1961, p. 587, § 1.

§72-135.  Repealed by Laws 1961, p. 587, § 1.

§72-136.  Repealed by Laws 1961, p. 587, § 1.

§72-137.  Repealed by Laws 1961, p. 587, § 1.

§72-138.  Repealed by Laws 1961, p. 587, § 1.

§72-139.  Repealed by Laws 1961, p. 587, § 1.

§72-140.  Repealed by Laws 1961, p. 587, § 1.

§72-141.  Repealed by Laws 1961, p. 587, § 1.

§72-142.  Repealed by Laws 1961, p. 587, § 1.

§72-151.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-152.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-153.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-154.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-155.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-156.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-157.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-158.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-159.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-160.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-161.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-162.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72-163.  Repealed by Laws 1939, p. 361, § 1, emerg. eff. May 10, 1939.

§72164.  Property formerly part of Union Soldiers' Home transferred to Office of Public Affairs.

All property, including buildings, grounds, equipment, furniture, fixtures, and other property owned by this state as a part of the Union Soldiers' Home, and heretofore subject to the supervision and management of the Board of Trustees, is hereby transferred to the control, supervision, and management of the Office of Public Affairs for the use and benefit of this state.

Laws 1939, p. 361, § 2; Laws 1983, c. 304, § 74, eff. July 1, 1983.

§72165.  Cemetery and graves of soldiers placed under Adjutant General's supervision.

That the cemetery and graves of soldiers now buried on said property be and the same are placed under the supervision and care of the Adjutant General of the State of Oklahoma.

Laws 1939, p. 362, § 3, emerg. eff. May 10, 1939.

§72-181.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-182.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-183.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-184.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-185.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-186.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-187.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-188.  Repealed by Laws 1945, p. 340, § 8, eff. July 1, 1945.

§72-201.  Repealed by Laws 1953, p. 403, § 6, emerg. eff. Feb. 19, 1953; Laws 1955, p. 458, § 6, emerg. eff. May 6, 1955.

§72202.  Management and control.

The Oklahoma Veterans Home shall be under the management and control of the War Veterans Commission of Oklahoma which shall (a) make all necessary rules and regulations for the government of such institution and for admittance thereto, and the welfare of the inmates thereof; (b) appoint and fix the duties and compensation of a Superintendent and other necessary employees; (c) furnish necessary clothing, food, maintenance and care to all inmates, including medicine and medical attendance; (d) provide a place of burial and bury deceased inmates whose relatives do not claim their bodies; and (e) discharge any inmate who refuses to observe the rules and regulations governing such institution.

Laws 1949, p. 620, § 2, emerg. eff. May 31, 1949.

§72203.  Transfer of property of Oklahoma Confederate Home and Southern Oklahoma Hospital.

All real estate, buildings, furniture, equipment, livestock and other property that have been or that are now owned or held by the Board of Trustees of the Oklahoma Confederate Home or by the Southern Oklahoma Hospital, or by the Board of Regents of the University of Oklahoma for the Southern Oklahoma Hospital, are hereby transferred to and placed under the management and control of the War Veterans Commission of Oklahoma for the use of the Oklahoma Veterans Home; and the Board of Regents of the University of Oklahoma shall, not later than ten (10) days after this act becomes effective, deliver a complete inventory of all such property to the War Veterans Commission of Oklahoma which shall, upon verification of such inventory by an actual inspection of the property listed therein, acknowledge receipt and delivery of such property.

Laws 1949, p. 620, § 3, emerg. eff. May 31, 1949.

§72-204.  Repealed by Laws 1953, p. 403, § 6, emerg. eff. Feb. 19, 1953; Laws 1955, p. 458, § 6, emerg. eff. May 6, 1955.

§72-205.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-205.1.  Repealed by Laws 1979, c. 47, § 109, emerg. eff. April 9, 1979.

§72206.  Priority in admission.

The War Veterans Commission is hereby required to give priority to those applicants who are presently confined in state institutions.

Laws 1949, p. 621, § 7, emerg. eff. May 31, 1949.

§72221.  Establishment  Site  Purpose  Administration and control.

There is hereby established at Sulphur, Oklahoma, on the site of the Oklahoma State Veterans Hospital, and at Ardmore, Oklahoma, on the site of the Oklahoma State Veterans Home Facilities, and at Norman, Oklahoma, on the site of the Veterans Ward of the Griffin Memorial Hospital, further described as follows:

Starting at the Southeast corner of the Northeast Quarter (NE 1/4) of Section twentynine (29), Township nine (9) North, Range two (2) West, of the Indian Meridian; thence North seventeen hundred (1700) feet to a point on the East boundary of Section twentynine (29), Township nine (9) North, Range two (2) West; thence West six hundred (600) feet; thence South eight hundred fifty (850) feet; thence West three hundred twentyfive (325) feet; thence South four hundred (400) feet; thence in a Southwest direction five hundred forty (540) feet to a point on the South boundary of the Northeast Quarter (NE 1/4) of Section twentynine (29), Township nine (9) North, Range two (2) West of the Indian Meridian; thence East a distance of one thousand two hundred twentythree (1,223) feet to the point of beginning;

facilities to be known as the Oklahoma Veterans Centers (for the purpose of securing special treatment or hospitalization the adjoining facilities of Griffin Memorial Hospital shall be considered an integral part of the Oklahoma Veterans Centers at Norman, and may be utilized to care for eligible veterans), which shall be available for care of war veterans discharged other than under dishonorable conditions.  Further provided such centers shall be under the administration and control of the War Veterans Commission of Oklahoma.

Laws 1953, p. 402, § 1, emerg. eff. Feb. 19, 1953; Laws 1955, p. 457, § 1, emerg. eff. May 6, 1955; Laws 1969, c. 184, § 2; Laws 1990, c. 265, § 62, operative July 1, 1990.

§72-221.1.  Veterans Center at Norman - Operation and administration - Legal description.

Effective July 1, 1979, the responsibility for the operation and administration of the Oklahoma Veterans Center, Norman, Oklahoma, shall be assumed by the Department of Veterans Affairs.  Thereafter, the Oklahoma Veterans Center, Norman, shall operate as a separate institution under the direction and control of the Department of Veterans Affairs.  The facility shall be described as such real property situated in Cleveland County, State of Oklahoma, and more particularly described as follows:  The North half (N 1/2) of Section 28, Township 9 North, Range 2 West, Indian Meridian, Cleveland County, less and except the West half (W 1/2) of the Northwest quarter (NW 1/4) of Section 28, said tract containing 240 acres more or less.

Added by Laws 1979, c. 266, § 12, eff. July 1, 1979.  Amended by Laws 1990, c. 51, § 141, emerg. eff. April 9, 1990; Laws 1997, c. 187, § 2, eff. July 1, 1997.

§72-221.2.  Oklahoma Veterans Center, Claremore Division - Operation and administration - Legal description.

In addition to the Oklahoma Veterans Centers established by Sections 203, 221, 221.1, 226 and 229 of this title, the facility known as the Oklahoma Veterans Center, Claremore Division, since March, 1987, shall continue to be operated as a veterans center by the Department of Veterans Affairs; such property described as the real property situated in Rogers County, State of Oklahoma, and more particularly described as follows:

A tract of land located in Lot 1, Section 7, Township 21 North, Range 16 East of I.B.& M., further described as follows:  Beginning at the Northwest corner of said Lot 1, thence North 89 degrees 42'40" East along the North line thereof 671.00 feet; thence South parallel to the West line of said Lot 1, 750.00 feet; thence North 89 degrees 42'40" East 361.51 feet; thence South 567.53 feet to the South line of said Lot 1; thence South 89 degrees 44' West along the South line of said Lot 1, 1032.51 feet to the Southwest corner thereof; thence North 1317.14 feet to the point of beginning, said tract containing 25 acres, more or less.

Added by Laws 1992, c. 95, § 1, emerg. eff. April 17, 1992.  Amended by Laws 2005, c. 70, § 1, eff. July 1, 2005.

§72-221.2A.  Oklahoma Veterans Center at Lawton - Development - Operation and administration - Legal description.

Effective April 16, 1997, the Oklahoma Department of Veterans Affairs is directed within the availability and limitations of its revolving funds, not otherwise encumbered or specified, to proceed with the development of a new Oklahoma Veterans Center facility at Lawton, Oklahoma.

In addition to the Oklahoma Veterans Centers established by Sections 203, 221, 221.1, 221.2, 226 and 229 of this title, the facility known as the Oklahoma Veterans Center, Lawton/Ft. Sill Division, shall be operated as a veterans center by the Department of Veterans Affairs located on a tract of land described as the E/2NE/4 SEC 33-2N-11 WIM, Comanche County, Oklahoma, and leased to the Oklahoma Department of Veterans Affairs by the Commissioners of the Land Office, State of Oklahoma.

Added by Laws 1997, c. 125, § 2, emerg. eff. April 16, 1997.  Amended by Laws 2005, c. 70, § 2, eff. July 1, 2005.

§72-221.3.  Competitive bidding for provision of supplies and services under Medicare Part B.

A.  The Department of Veterans Affairs shall develop and adopt procedures for competitively bidding an agreement for supplies and services under Medicare Part B as approved by the Director of Central Purchasing.

B.  Upon the effective date of this act, the Department of Veterans Affairs shall annually compile a list of Medicare Part B supplies and services in use in veterans centers throughout the state.

C.  The Department shall, upon request, make such list available, along with information on the Department's competitive bid procedures, to any vendor interested in providing supplies and services under Medicare Part B.

D.  Vendors may subsequently participate in competitive bidding by submitting a sealed itemized bid to the Department.  The Department shall select from among the submitted bids, the overall lowest and best bid.

Added by Laws 1996, c. 149, § 1, emerg. eff. May 7, 1996.

§72-221.4.  Purchase of products available through General Services Administration contracts.

Notwithstanding any other provision of law, the Department of Veterans Affairs shall be authorized to purchase products which are available through a General Services Administration contract.  Such products shall not be required to be on a current state contract before a purchase can be made.

Added by Laws 1996, c. 149, § 2, emerg. eff. May 7, 1996.

§72-221.5.  Individual purchasing entity.

For the determination of compliance with limits set forth in the Oklahoma Central Purchasing Act, each division of the Oklahoma Department of Veterans Affairs that operates a Veterans Center shall, if the division has a Certified Procurement Officer and makes purchases in compliance with internal purchasing procedures of the Department of Veterans Affairs that are approved by the Department of Central Services, be regarded as an individual purchasing entity.

Added by Laws 2000, c. 305, § 1, emerg. eff. June 5, 2000.

§72-22.  Revolving fund.

A.  There is hereby created in the State Treasury a Revolving Fund for the Oklahoma Department of Veterans Affairs to be known as the Oklahoma Department of Veterans Affairs Revolving Fund.  The Revolving Fund shall consist of all funds and monies received by the Oklahoma Department of Veterans Affairs, its constituent institutions, and/or, the War Veterans Commission of Oklahoma, from any gifts, contributions, bequests, individual reimbursements except as otherwise provided by law, and other sources of revenue, for the care or support of war veterans discharged other than under dishonorable conditions, who have been admitted and cared for at the Oklahoma Department of Veterans Affairs Centers, at Ardmore, Claremore, Clinton, Lawton/Ft. Sill, Norman, Sulphur or Talihina.  Provided no grantsinaid, reimbursements, or other revenue from the United States government or any instrumentality of the United States government shall be deposited in the fund.  Provided further, nothing contained herein prohibits the establishment and utilization of special agency accounts by the Department of Veterans Affairs and its constituent institutions, as may be approved by the Special Agency Account Board, for receipt and disbursement of the personal funds of Veteran Center patients and members and/or for receipt and disbursement of charitable contributions and donations for use by and for patients and members.

B.  The Revolving Fund herein created shall be used by the Oklahoma Department of Veterans Affairs to pay for the care of war veterans discharged other than under dishonorable conditions, in  Veterans Centers, to pay the general operating expenses of the Veterans Centers, including the payment of salaries and wages of officials and employees, to pay for the employee safety programs and incentive awards provided for in Section 63.10a of this title, and to remodel, repair, construct, build additions, modernize, or add improvements of domiciliary or hospital buildings necessary for the care of veterans, including tuberculosis, mentally ill or neuropsychiatric patients, but not excluding others; and architectural plans, specifications, or other costs pertinent thereto.

C.  The Department of Veterans Affairs may transfer monies from the revolving fund created in this section to the W.V.C. Revolving Fund in the State Treasury.

D.  All expenditures from said Revolving Fund shall be made upon warrants issued by the State Treasurer based upon claims approved by the Department of Veterans Affairs, as provided by law, and filed with the Director of State Finance for approval and payment.

Added by Laws 1953, p. 403, § 2, emerg. eff. Feb. 19, 1953.  Amended by Laws 1955, p. 457, § 2, emerg. eff. May 6, 1955; Laws 1981, c. 254, § 9, operative July 1, 1981; Laws 1987, c. 206, § 87, operative July 1, 1987; Laws 1987, c. 236, § 45, emerg. eff. July 20, 1987; Laws 2000, c. 338, § 3, eff. July 1, 2000; Laws 2001, c. 20, § 1, eff. July 1, 2001.

§72-222.1.  Renumbered as § 3426 of Title 70 by Laws 1999, c. 347, § 6, eff. July 1, 1999.

§72-223.  Acceptance of Act of Congress - Participation in per diem grant program.

A.  The State of Oklahoma accepts the provisions of the Act of Congress of August 27, 1888, as amended, 1934 Edition U.S. Code, Title 24, Section 134, and of any other federal law or Act of Congress providing for the payment of funds to states for the care of, or support of, disabled soldiers and sailors in state homes, and it shall be the duty of the War Veterans Commission of Oklahoma to obtain such federal aid and assistance as is available under the aforenamed Act of Congress, or otherwise.  All such funds received from the United States or any federal agency, for such care, shall be deposited in a federal fund created by the Office of State Finance as provided by law.

B.  All Oklahoma veterans nursing facilities shall participate in the state veterans homes per diem grant program administered by the United States Department of Veterans Affairs.  Upon approval by the United States Department of Veterans Affairs of a nursing facility to participate in the per diem program, the Oklahoma War Veterans Commission shall issue a license to operate such facility as an Oklahoma veterans home.

Added by Laws 1953, p. 403, § 3, emerg. eff. Feb. 19, 1953.  Amended by Laws 1955, p. 457, § 3, emerg. eff. May 6, 1955; Laws 1987, c. 206, § 88, operative July 1, 1987; Laws 1987, c. 236, § 46, emerg. eff. July 20, 1987; Laws 2003, c. 89, § 2, emerg. eff. April 15, 2003.

§72224.  War veterans defined.

The words "war veterans", used in the foregoing sections shall be construed to mean such exservice persons as were discharged under other than dishonorable conditions, and who (a) served in any branch of the military or naval service of the United States during the period of any war, campaign, expedition, in which the United States participated, including but not limited to those who (b) served in the military or naval forces of the United States at any time during the period from April 6, 1917, to November 11, 1918, both dates inclusive, or who (c) served in the military or naval forces of the United States at any time during the period of December 7, 1941, and September 2, 1945, both dates inclusive, or who (d) served in the military or naval forces of the United States on or after June 25, 1950, during the period of time in which the United States participates in a war, military or naval campaign, or expedition.

Laws 1953, p. 403, § 4, emerg. eff. Feb. 19, 1953; Laws 1955, p. 458, § 4, emerg. eff. May 6, 1955.

§72225.  Duties and powers.

The War Veterans Commission of Oklahoma, in addition to its other powers and duties as herein provided, shall have the following specific powers and duties which shall, however, not be deemed to be exclusive:  (a) To make necessary rules and regulations not inconsistent with this act for the operation of said institutions.  (b) To rule upon eligibility of applicant and requirements for admission to the institution.  (c) To appoint all administrative personnel and provide for the employment of all such other personnel as may be necessary to carry out the provisions of this act and any other duties as may be prescribed by law.  The salaries and tenure of office of all personnel shall be determined by the Commission.  (d) To approve or disapprove all claims or expenditures from such appropriations as may be made to the Commission prior to the payment thereof, except as may be otherwise provided by law.  (e) To enter into agreement or contract with the  Director of Mental Health and Substance Abuse Services, or other departments of the State of Oklahoma, to provide necessary services to carry out the provisions of this act.  (f) To enter into agreement or contract with the Veterans Administration, or other appropriate federal agency now in existence or hereafter created, to provide necessary services to carry out the provisions of this act; including but not limited to, agreements by which the federal government contributes funds for the construction of buildings in whole or in part.  (g) To contract, as herein provided or as otherwise provided by law, to remodel, construct, repair, build additions, modernize or add improvements necessary for hospitalization and domiciliary care of veteran patients, members, or employee housing, using funds available by law.  (h) To expend necessary sums from funds provided by law, to provide architectural plans, specifications, costs or other information required by the Administrator of Veterans Affairs, or other appropriate federal agency, as basis of application for approval to receive federal grant of funds to remodel, repair, construct, build additions, modernize, or added improvements of domiciliary or hospital buildings necessary for the care of veterans, including tuberculosis, mentally ill, and neuropsychiatric, but not excluding others.

Laws 1953, p. 403, § 5, emerg. eff. Feb. 19, 1953; Laws 1955, p. 458, § 5, emerg. eff. May 6, 1955; Laws 1987, c. 206, § 89, operative July 1, 1987; Laws 1987, c. 236, § 47, emerg. eff. July 20, 1987; Laws 1990, c. 51, § 142, emerg. eff. April 9, 1990.

§72226.  Veterans Center at Clinton  Establishment  Employees.

There is hereby established, in addition to the Oklahoma Veterans Centers established by Section 221 of Title 72 of the Oklahoma Statutes, the Oklahoma Veterans Center at Clinton, Oklahoma, on the site of the former Western Oklahoma Tuberculosis Sanatorium.  All persons serving as employees of the Western Oklahoma Tuberculosis Sanatorium under provisions of the State Merit System of Personnel Administration shall continue to serve as employees of the Oklahoma Veterans Center at Clinton, provided that such employees shall remain in the classified service.  All employees hired by the Oklahoma Veterans Center at Clinton on or after the effective date of this act shall be under the Oklahoma Merit System of Personnel Administration, except one superintendent, one principal assistant or deputy, one private secretary, parttime physicians and other professional personnel engaged in clinical and consultant services.  The buildings and equipment and the following described land of the Western Oklahoma Tuberculosis Sanatorium are hereby transferred to the Oklahoma Veterans Center at Clinton:

A strip, piece or parcel of land lying in the NE 1/4 of Section 26, T 12 N, R 17 W, in Custer County, Oklahoma, said parcel of land being described by metes and bounds as follows:

Beginning at the point where the present east rightofway line of US Highway 183 intersects the north line of said NE 1/4 a distance of 2,142.3 feet west of the NE corner of said NE 1/4, thence southwesterly along said rightofway line along a curve to the right having a radius of 2,914.9 feet a distance of 155.2 feet, thence S 28 degrees 14' W along said rightofway line a distance of 106.5 feet, thence S 51 degrees 46' E along said rightofway line a distance of 10.0 feet, thence S 28 degrees 14' W along said rightofway line a distance of 279.0 feet, thence S 21 degrees 46' E a distance of 180.0 feet, thence S 01 degree 38' E a distance of 608.5 feet, thence S 83 degrees 54' E a distance of 2,323.6 feet to a point on the east line of said NE 1/4, thence north along the east line of said NE 1/4 to the NE corner of said NE 1/4 a distance of 1,503.5 feet, thence west along the north line of said NE 1/4 a distance of 2,142.3 feet to the point of beginning.

Containing 73.09 acres more or less.

Laws 1972, c. 100, § 6, operative April 1, 1972.

§72-227.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-228.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72229.  Veterans Center at Talihina  Establishment  Employees.

There is hereby established, in addition to the Oklahoma Veterans Centers established by Sections 221 and 226 of Title 72 of the Oklahoma Statutes, the Oklahoma Veterans Center at Talihina, Oklahoma, on the site of the Oklahoma State Sanatorium, Talihina, Oklahoma.  All persons serving as employees of the Oklahoma State Sanatorium under the provisions of the State Merit System of Personnel Administration shall continue to serve as employees of the Oklahoma Veterans Center at Talihina, provided that such employees remain in the classified service.  All employees hired by the Oklahoma Veterans Center at Talihina on or after the effective date of this act shall be under the Oklahoma Merit System of Personnel Administration, except one manager, one principal assistant or deputy, one private secretary, parttime physicians and other professional personnel engaged in clinical and consultant services. The average number of fulltimeequivalent employees utilized in the total operation of the Oklahoma War Veterans Center, Talihina, shall not exceed one hundred fiftythree (153) during the fiscal year ending June 30, 1976.  The buildings, equipment and land under the jurisdiction of the Oklahoma State Sanatorium, Talihina, are hereby transferred to the Oklahoma War Veterans Center, Talihina.

Laws 1975, c. 255, § 1, operative July 1, 1975.

§72-230.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§72-231.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§72-232.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§72-233.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-234.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-235.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§72-236.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-237.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-238.  Repealed by Laws 1981, c. 254, § 15, operative July 1, 1981.

§72-239.  Repealed by Laws 1988, c. 234, § 6, operative July 1, 1988.

§72-240.  Petty cash funds.

There is hereby created a petty cash fund at the Oklahoma Department of Veterans Affairs, at the Oklahoma Veterans Center, Ardmore, Oklahoma, at the Oklahoma Veterans Center, Clinton, Oklahoma, at the Oklahoma Veterans Center, Sulphur, Oklahoma, at the Oklahoma Veterans Center, Talihina, Oklahoma, at the Oklahoma Veterans Center, Norman, Oklahoma, at the Oklahoma Veterans Center, Claremore, Oklahoma, and at the Oklahoma Veterans Center, Lawton/Ft. Sill, Oklahoma.  The Director of State Finance and the Director of the Oklahoma Department of Veterans Affairs are authorized to fix the maximum amount of these petty cash funds and the Director of State Finance shall prescribe the rules and procedures for the administration of these petty cash funds.

Added by Laws 1981, c. 254, § 8, operative July 1, 1981.  Amended by Laws 1988, c. 234, § 5, operative July 1, 1988; Laws 1992, c. 312, § 3, eff. Sept. 1, 1992; Laws 2001, c. 20, § 2, eff. July 1, 2001.

§72-241.  State Accrediting Agency - Members - Contracts with federal agencies.

There is hereby re-created to continue until July 1, 2007, in accordance with the Oklahoma Sunset Law, the State Accrediting Agency, which hereafter shall be composed of the State Superintendent of Public Instruction, or designee, the State Director of the Oklahoma Department of Career and Technology Education, or designee, the Chancellor of the Oklahoma State Regents for Higher Education, or designee, and two honorably discharged war veterans, who are and shall be appointed by, and hold office at the pleasure of, the Governor.  This entity shall be the "state approving agency" referred to in the Veterans' Readjustment Assistance Act of 1952 (Public Law 550 - 82nd Congress), and shall have authority, on behalf of the State of Oklahoma, to enter into and carry out contracts with the U.S. Department of Veterans Affairs, Secretary of Veterans Affairs, or any other federal agency, under the provisions of the Servicemen's Readjustment Act of 1944 (Public Law 346 - 78th Congress), as amended, and the Veterans' Readjustment Assistance Act of 1952 (Public Law 550 - 82nd Congress), and any other federal law, for the approval of courses of on-the-job training, institutional on-farm training, apprentice training, war veterans' educational programs, or any other veterans' training programs authorized by federal law, and for other services authorized or required by the U.S. Department of Veterans Affairs, Secretary of Veterans Affairs, or other federal agencies, in connection with any such training or programs; and all such contracts that have heretofore been made or entered into by the State Accrediting Agency, which agency has been performing functions herein specified in this state, are hereby validated and approved, and shall continue in effect according to the terms and provisions thereof.

Added by Laws 1953, p. 401, § 1, emerg. eff. May 18, 1953.  Amended by Laws 1983, c. 176, § 2, emerg. eff. June 7, 1983; Laws 1989, c. 60, § 1, operative July 1, 1989; Laws 1995, c. 12, § 1; Laws 2001, c. 8, § 1.

§72-242.  Officers - Rules and regulations - Qualifications and duties of staff.

The State Accrediting Agency shall:

(a) Select its officers from its membership.

(b) Adopt necessary rules governing its proceedings.

(c) Be authorized to appoint and fix the compensation of a director, shall employ and fix the duties and compensation of such clerical or other assistants necessary to effectuate the provisions of Sections 241 and 242 of this title, and approve all expenditures.  The Agency shall elect officers annually.  Except as provided in Sections 840.8 and 840.10 of Title 74 of the Oklahoma Statutes, all officers, positions and employees of the State Accrediting Agency shall be subject to the provisions of the Merit System of Personnel Administration as created by the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes and the rules promulgated thereunder.  Nothing contained herein shall change the classified or unclassified status of any person employed by the State Accrediting Agency on the effective date of this act.

Added by Laws 1953, p. 402, § 2, emerg. eff. May 18, 1953.  Amended by Laws 1983, c. 176, § 3, emerg. eff. June 7, 1983; Laws 1994, c. 333, § 2, emerg. eff. June 8, 1994.

§72-243.  Repealed by Laws 1988, c. 234, § 6, operative July 1, 1988.

§72-261.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-262.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-263.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-264.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-265.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-266.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-267.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-268.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-269.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-270.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-271.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-272.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-273.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-274.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-275.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-276.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-277.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72-278.  Repealed by Laws 1975, c. 5, § 1, emerg. eff. Feb. 7, 1975.

§72301.  Short title.

This act may be cited as the "Oklahoma G. I. Bill".

Laws 1974, c. 181, § 1, emerg. eff. May 14, 1974.

§72302.  Tuitionfree vocational and technical education  Exception.

From and after July 1, 1974, any Oklahoma veteran, or the child of any Oklahoma veteran who is missing in action or a prisoner of war, shall be entitled to attend any statesupported technology center school in the State of Oklahoma operating under the State Board of Career and Technology Education without the payment of tuition.  Provided, further, that Oklahoma State University School of Technical Training at Okmulgee, Oklahoma, shall be excluded from the provisions of this act.

Added by Laws 1974, c. 181, § 2, emerg. eff. May 14, 1974.  Amended by Laws 2001, c. 33, § 163, eff. July 1, 2001.

§72303.  Eligibility of veterans.

In order for a veteran to qualify for the benefits provided in this act, the applicant must:

1.  Have an honorable discharge from the armed forces of the United States of America;

2.  Have served a minimum of eighteen (18) consecutive months' active duty between the dates of August 10, 1964, and December 31, 1976, or shall have been discharged with a serviceconnected disability;

3.  Be able to establish that he or she was a bona fide resident of the State of Oklahoma at the time of entry into the military service;

4.  Accept the benefits of free tuition within fifteen (15) years following his discharge or release from the armed forces; and

5.  Satisfy the entrance and eligibility requirements imposed by the technology center school.

Added by Laws 1974, c. 181, § 3, emerg. eff. May 14, 1974.  Amended by Laws 1979, c. 96, § 1, emerg. eff. April 24, 1979; Laws 1986, c. 252, § 1, eff. Nov. 1, 1986; Laws 2001, c. 33, § 164, eff. July 1, 2001.

§72304.  Number of months.

Each qualified veteran shall be entitled to one (1) month's tuitionfree schooling for each month of active duty service between the dates of August 10, 1964, and December 31, 1976, with a maximum of thirtysix (36) months tuitionfree schooling.  Time spent in reserve status with the Oklahoma National Guard or various other reserve components of the United States Military shall not be considered as active duty time.

Laws 1974, c. 181, § 4, emerg. eff. May 14, 1974; Laws 1979, c. 96, § 2, emerg. eff. April 24, 1979.

§72305.  Eligibility of descendants of servicemen.

A.  To qualify for the benefits of free tuition the descendant of a serviceman must:

1.  Prove his relationship to the missing or captured parent; and

2.  Satisfy the entrance and eligibility requirements imposed by the technology center school.

B.  Free tuition shall not exceed a period of more than thirtysix (36) months for qualified descendants; however, tuition shall be available only while the parent of the descendant is missing in action or a prisoner of war or until the descendant reaches the age of twentythree (23) years, whichever is the shorter period of time.

Added by Laws 1974, c. 181, § 5, emerg. eff. May 14, 1974.  Amended by Laws 2001, c. 33, § 165, eff. July 1, 2001.

§72306.  Quota system.

In the event that any technology center school is being seriously handicapped in its ability to provide an education or training for all of its students as a result of a disproportionate amount of tuitionfree students, then the administrative officer of such school shall certify as to the handicapped condition to the State Board of Career and Technology Education who shall be permitted to establish a quota system for the institution.  A schedule of guidelines and priorities shall be established for taking students, as well as limiting the number of tuitionfree students who may enroll.  The excess number of applicants may enroll in some other statesupported technology center school which has not reached a critical level of tuitionfree students.

Added by Laws 1974, c. 181, § 6, emerg. eff. May 14, 1974.  Amended by Laws 2001, c. 33, § 166, eff. July 1, 2001.

§72307.  Benefits prohibited in certain instances.

Any person whose tuition is paid directly to the institution by any other governmental agency shall not be entitled to the benefits of this act.

Laws 1974, c. 181, § 7, emerg. eff. May 14, 1974.

§72350.  Definitions.

As used in this act:

1.  "Veteran" means a person who was a resident of this state at the time of his induction into the Armed Forces of the United States of America, or was a resident of this state as of January 1, 1981, and is currently a resident of this state, who served in Vietnam, Cambodia or Laos during the Vietnam Conflict;

2.  "Agent Orange" means the herbicide composed primarily of trichlorophenoxyacetic acid (2,4,5 T) and dichlorophenoxyacetic acid (2,4 D) and its contaminant tetrachlorodibenzoparadioxin (dioxin, TCDD);

3.  "Department" means the State Department of Health;

4.  "Resident of this state" means a person who has any one of the following:

a. a valid Oklahoma driver's license,

b. an automobile registered within the state,

c. a valid Oklahoma voter identification card, or

d. any other valid identification as determined by the Department;

5.  "Committee" means the Agent Orange Outreach Committee; and

6.  "Commissioner" means the Commissioner of Health.

Added by Laws 1982, c. 50, § 1, emerg. eff. March 29, 1982.

§72351.  Report of veterans who may have been exposed to certain defoliants or herbicides  Report form.

A.  A physician or other qualified health care professional who has primary responsibility for treating a veteran who believes the veteran may have been exposed to chemical defoliants or herbicides or other causative agents, including Agent Orange, while serving in the Armed Forces of the United States, shall, at the request of the veteran, submit a report to the Department on a form provided by the Department.  If there is no physician or other qualified health care professional having primary responsibility for treating the veteran, the hospital or other medical facility treating the veteran shall, at the request of the veteran, submit the report to the Department.

B.  The form provided by the Department to the physician or other qualified health care professional or hospital or other medical facility shall request the following information:

1.  Symptoms of the veteran which may be related to exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange;

2.  Diagnoses of the veteran; and

3.  Methods of treatment prescribed.

C.  The Department may require the veteran to provide such other information as determined by the Commissioner.

Added by Laws 1982, c. 50, § 2, emerg. eff. March 29, 1982.

§72352.  Compilation, evaluation and distribution of information.

A.  The Department, with the assistance of the Committee, shall compile and evaluate information received and actions taken pursuant to this act in a report to be distributed annually to the Governor, to the members of the Legislature and other interested institutions or groups.

B.  The Department must obtain consent from each veteran or individual examined pursuant to Section 9 of this act.  All information obtained from a veteran or individual shall be confidential and shall only be used for purposes of the study.  The Department shall compile and evaluate information obtained from these studies in a report to be distributed as provided by subsection A of this section.

C.  The Department may request and shall receive from any state agency such assistance and data as is necessary for the Department to carry out the provisions of this act.  The Department may enter into a contract for services necessary to carry out the provisions of this act.

Added by Laws 1982, c. 50, § 3, emerg. eff. March 29, 1982.

§72353.  Identity of veteran not to be disclosed  Exception  Statistical information.

The identity of a veteran, the subject of a report made under the provisions of Section 2 or 3 of this act, may not be disclosed unless the veteran consents to the disclosure.  Statistical information collected under this act is public information.

Added by Laws 1982, c. 50, § 4, emerg. eff. March 29, 1982.

§72354.  Privileges and immunities.

A physician or other qualified health care professional or a hospital or other medical facility, subject to this act, who complies with this act may not be held civilly or criminally liable for providing the information required by this act.

Added by Laws 1982, c. 50, § 5, emerg. eff. March 29, 1982.

§72355.  Attorney General to represent veterans in certain class actions.

The Attorney General may represent a class of individuals composed of veterans who may have been injured because of contact with chemical defoliants or herbicides or other causative agents, including Agent Orange, in a suit for release of information relating to exposure to such chemicals during military service and for release of individual medical records.

Added by Laws 1982, c. 50, § 6, emerg. eff. March 29, 1982.

§72356.  Certain state health and medical facilities to cooperate in referring and screening certain veterans  Rules and regulations.

A.  The Department and the health science centers and other medical facilities of the University of Oklahoma, Children's Hospital of Oklahoma, Oklahoma Memorial Hospital or the Oklahoma College of Osteopathic Medicine shall institute a cooperative program to:

1.  Refer veterans to appropriate state and federal agencies for the purpose of filing claims to remedy medical and financial problems caused by the veteran's exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange; and

2.  Initiate an education program for health professionals on the detection, diagnosis and treatment of the symptoms associated with exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange.

B.  The Commissioner shall adopt rules necessary to the administration of the programs authorized by this section.

Added by Laws 1982, c. 50, § 7, emerg. eff. March 29, 1982.  Amended by Laws 1988, c. 326, § 37, emerg. eff. July 13, 1988.

§72357.  Referral and screening functions to be discontinued under certain conditions.

If the Commissioner determines that an agency of the federal government is performing the referral and screening functions required by Section 7 of this act, the Commissioner may discontinue any program required by this act or any duty required of a physician or hospital or other medical facility under this act.

Added by Laws 1982, c. 50, § 8, emerg. eff. March 29, 1982.

§72358.  Agent Orange Outreach Committee  Powers and duties.

A.  The Agent Orange Outreach Committee is hereby created under the direction of the Department.  The Committee shall be composed of at least seven (7) members, two of whom shall be Vietnam veterans and one a Vietnam era veteran.  The other members shall be health care professionals with demonstrated skills in those areas related to toxic chemical contamination.  The members of the Committee shall be appointed by the Commissioner for a term of two (2) years.  Members may be removed for cause and vacancies shall be filled in the same manner as provided for original appointments.  The members shall receive no compensation except for reimbursement for their actual and necessary expenses as provided in the State Travel Reimbursement Act.

B.  The Committee shall have the following duties:

1.  To advise the Commissioner in developing and conducting an outreach program to identify and inform veterans of the possible detrimental effects of exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange;

2.  To obtain and disseminate medical, scientific, epidemiological and any other data on the effects of exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange, by veterans;

3.  To determine medical, administrative and social services available to veterans exposed to chemical defoliants or herbicides or other causative agents, including Agent Orange, and provide all necessary referral services;

4.  To refer veterans to the appropriate health care professionals or medical institution for diagnosis of signs and symptoms related to exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange;

5.  To recommend to the Commissioner procedures for the design and implementation of an epidemiological study related to exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange;

6.  To coordinate activities with other states providing veterans with similar programs related to chemical defoliants or herbicides or other causative agents, including Agent Orange;

7.  To determine the availability of federal and private funds to offset state expenses in assisting veterans in an outreach program; and

8.  To determine the costs of travel and medical or epidemiological tests or diagnostic procedures incurred by veterans pursuant to the provisions of this act and to recommend financial compensation for any affected veteran to be provided by the Department.

The Committee may request and shall receive any necessary data or assistance of any state or local entity to carry out the duties of the Committee.

The Attorney General, at the request of the Committee, shall obtain through the Freedom of Information Act the location of veterans in Oklahoma for purposes of identifying veterans who may have been exposed to chemical defoliants or herbicides or other causative agents, including Agent Orange.

Added by Laws 1982, c. 50, § 9, emerg. eff. March 29, 1982.

§72-360.  Definitions.

As used in this act:

1.  "Veteran" means a person who is currently a resident of this state, who served on and after August 2, 1990, during the Gulf War in the southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations;

2.  "Department" means the State Department of Health;

3.  "Resident of this state" means a person who has any one of the following:

a. a valid Oklahoma driver license or license for identification only,

b. a motor vehicle registered within the state,

c. a valid Oklahoma voter identification card, or

d. any other valid identification as determined by the Department;

4.  "Committee" means the Gulf War Syndrome Outreach Committee;

5.  "Commissioner" means the State Commissioner of Health; and

6.  "Board" means the State Board of Health.

Added by Laws 1997, c. 52, § 1, eff. July 1, 1997.

§72-361.  Report of veterans who may have been exposed to certain causative agents during the Gulf War - Report form.

A.  A physician or other qualified health care professional who has primary responsibility for treating a veteran and who believes the veteran may have been exposed to certain causative agents while serving in the Armed Forces of the United States during the Gulf War, shall, with the consent of the veteran, submit a report to the Department on a form provided by the Department.  If there is no physician or other qualified health care professional having primary responsibility for treating the veteran, the hospital or other medical facility treating the veteran shall, with the consent of the veteran, submit the report to the Department.

B.  The form provided by the Department to the physician or other qualified health care professional or hospital or other medical facility shall request the following information:

1.  Symptoms of the veteran which may be related to exposure to causative agents during the Gulf War;

2.  Diagnoses of the veteran; and

3.  Methods of treatment prescribed.

Added by Laws 1997, c. 52, § 2, eff. July 1, 1997.

§72-362.  Compilation, evaluation and distribution of information.

A.  The Department, with the assistance of the Committee, shall compile and evaluate information received from and actions taken by the physician or other qualified health care professional, or a hospital or other health care facility, in a report to be distributed annually to the Governor, the Legislature, the Oklahoma Department of Veterans Affairs and, upon request, to other interested parties.

B.  All information obtained from a veteran or individual shall be confidential and shall only be used for purposes of the study.

C.  The Department may request and shall receive from any state agency such assistance and data as is necessary for the Department to implement the provisions of this act.

D.  The identity of a veteran, the subject of a report made pursuant to the provisions of this act, may not be disclosed unless the veteran consents to the disclosure.  Statistical information collected pursuant to this act is public information.

Added by Laws 1997, c. 52, § 3, eff. July 1, 1997.

§72-363.  Privileges and immunities.

A physician or other qualified health care professional or a hospital or other medical facility, subject to this act, who complies with this act may not be held civilly or criminally liable for providing the information required by this act.

Added by Laws 1997, c. 52, § 4, eff. July 1, 1997.

§72-364.  Gulf War Syndrome Outreach Committee - Powers and duties.

A.  The Gulf War Syndrome Outreach Committee is hereby created under the direction of the Department.  The Committee shall be composed of at least seven (7) members, two of whom shall be Gulf War veterans, one a Gulf War era veteran, and one the Director of the Oklahoma Department of Veterans Affairs, or designee, for a term commensurate with his or her term of appointment as Director.  The other members shall be health care professionals with demonstrated skills in those areas related to toxic chemical and other causative agent contamination.  The members of the Committee shall be appointed by the Commissioner for terms of two (2) years.  Members may be removed for cause and vacancies shall be filled in the same manner as provided for original appointments.  The members shall receive no compensation except for travel reimbursement for their actual and necessary expenses as provided for in the State Travel Reimbursement Act.

B.  The Committee shall have the following duties:

1.  To advise the Commissioner in developing and conducting an outreach program to identify and inform veterans of the possible detrimental effects of exposure to causative agents during the Gulf War;

2.  To obtain and provide information, as specified in this act, on the medical, scientific, epidemiological and any other data on the effects of exposure to causative agents during the Gulf War by veterans;

3.  To provide veterans with a list of the appropriate health care professionals or medical institutions for diagnosis of signs and symptoms related to exposure to causative agents during the Gulf War; and

4.  To confer with other states conducting similar studies related to causative agents during the Gulf War.

The Committee may request and shall receive any necessary data or assistance of any state agency to carry out the duties of the Committee.

The Oklahoma Department of Veterans Affairs, at the request of the Committee, shall obtain through the Freedom of Information Act the location of veterans in Oklahoma who served during the Gulf War for purposes of identifying veterans who may have been exposed to causative agents during the Gulf War.

Added by Laws 1997, c. 52, § 5, eff. July 1, 1997.

§72-365.  Rulemaking.

The State Board of Health shall promulgate and adopt rules necessary for the administration of the study authorized by this act.

Added by Laws 1997, c. 52, § 6, eff. July 1, 1997.

§72401.  Short title.

This act may be known and cited as the "Special Disabled Veterans Employment Act".

Added by Laws 1983, c. 175, § 1, emerg. eff. June 7, 1983.

§72402.  Definitions.

As used in the Special Disabled Veterans Employment Act:

1.  "Special disabled veterans" means those honorably discharged persons who:

a. meet the criteria for war veterans as set out in Section 67.13a of this title, and

b. have a serviceconnected disability rated at thirty percent (30%) or more by the Veterans Administration or the Armed Forces of the United States, and

c. have been a resident of Oklahoma for at least one (1) year prior to the date of the examination; and

2.  "Agency" means any office, department, board, commission or institution of the state government.

Added by Laws 1983, c. 175, § 2, emerg. eff. June 7, 1983.  Amended by Laws 1986, c. 252, § 2, eff. Nov. 1, 1986.

§72403.  Exemption from entrance examinations and hiring procedures - Probationary period - Permanent status.

A.  Oklahoma state agencies are hereby authorized to employ special disabled veterans who are legal residents of the state in competitive and noncompetitive jobs.  Such veterans shall be exempt from entrance examinations and hiring procedures administered by the Office of Personnel Management pursuant to Sections 840.19 and 840.20 of Title 74 of the Oklahoma Statutes.

B.  Special disabled veterans hired pursuant to subsection A of this section shall be appointed for a probationary period of one (1) year, except that the appointing authority may waive in writing the remainder of the probationary period at any time after a probationary employee has served six (6) months; provided, however, that the disabled veteran and the Administrator of the Office of Personnel Management shall be notified in writing as to such action and the reason therefor.  At the end of the probationary period and if the work of said veterans is satisfactorily performed, the veterans shall acquire permanent status.

C.  Upon acquiring permanent status, special disabled veterans shall be subject to the rules and regulations of the Office of Personnel Management.

Added by Laws 1983, c. 175, § 3, emerg. eff. June 7, 1983.  Amended by Laws 1993, c. 83, § 1, emerg. eff. April 18, 1993; Laws 2001, c. 381, § 26, eff. July 1, 2001.

§72404.  Reporting names of employed special disabled veterans.

Names of special disabled veterans employed by state agencies pursuant to this act shall be reported to the Office of Personnel Management who shall record the names and report the total number of such veterans so employed in the annual report for the Office of Personnel Management required by Section 840-1.6A of Title 74 of the Oklahoma Statutes.

Added by Laws 1983, c. 175, § 4, emerg. eff. June 7, 1983.  Amended by Laws 1998, c. 364, § 26, emerg. eff. June 8, 1998.



Title 73. — State Capital and Capitol Building

OKLAHOMA STATUTES

TITLE 73.

STATE CAPITAL AND CAPITOL BULDING

_________

§73-1.  Seat of government and capitol established.

The seat of government and capitol of the State of Oklahoma shall be and is hereby established at Oklahoma City, in the county of Oklahoma, in the said state; and the permanent capitol of the state shall be erected on the following described lands:  Fifteen (15) acres of land surrounding a point on the half-section line running north and south between the northeast fourth and the northwest fourth of section twenty-seven (27), township twelve (12) north, range three (3) west of the Indian Meridian, otherwise known as the center of Lincoln Boulevard at its intersection with the center of Twenty-second street, extending east from the right-of-way of the Atchison, Topeka and Santa Fe Railway Company; and the Executive Mansion shall be located in the vicinity of said capitol grounds on a site consisting of one-half (1/2) block, the same to be selected by the Capitol Commission.

Added by Laws 1910-11, c. 5, p. 5, § 1, emerg. eff. Dec. 29, 1910.

§73-2.  Repealed by Laws 1981, c. 280, § 9, emerg. eff. June 26, 1981.

§73-11.  Repealed by Laws 1943, p. 122, § 4, emerg. eff. April 3, 1943.

§73-12.  Repealed by Laws 1941, p. 464, § 6, emerg. eff. June 7, 1941.

§73-13.  Repealed by Laws 1941, p. 464, § 6, emerg. eff. June 7, 1941.

§73-14.  Repealed by Laws 1943, p. 122, § 4, emerg. eff. April 3, 1943.

§73-14.1.  Repealed by Laws 1957, p. 521, § 4.

§73-14.2.  Repealed by Laws 1957, p. 521, § 4.

§73-14.3.  Repealed by Laws 1957, p. 521, § 4.

§73-15.  Agency exercising custody, supervision, and control of work and material in and about Capitol building.

Except as otherwise provided by law, the custody, supervision, and control of all work or material required in and about the Capitol building and the grounds and appurtenances thereof shall be exercised by the Department of Central Services which shall make all requisitions for supplies, repairs, or material required in the heating, lighting, plumbing, ventilation, and operation of the Capitol building and grounds.

Added by Laws 1919, c. 192, p. 269, § 2, emerg. eff. April 1, 1919.  Amended by Laws 1935, p. 24, § 3, emerg. eff. May 10, 1935; Laws 1983, c. 304, § 75, eff. July 1, 1983; Laws 1995, c. 268, § 1.

NOTE:  Laws 1941, p. 464, § 7 repealed Laws 1919, c. 192, p. 269, § 2, but did not mention Laws 1935, p. 24, § 3 which amended the repealed section.

§73-15.1.  Management and control of space by Legislature.

A.  The Legislature shall have management and control of the following space in the State Capitol Building:

1.  The space on the third, fourth, fifth and sixth floors;

2.  The space in the basement that is occupied by the Legislature on June 1, 1995;

3.  Approximately six thousand nine hundred thirty-nine (6,939) square feet of space in the west wing of the first floor that is occupied by the Department of Libraries on June 1, 1995;

4.  Approximately six thousand six hundred ninety-one (6,691) square feet of space in the west wing of the basement that is occupied by the Department of Libraries and the Department of Central Services on June 1, 1995;

5.  Approximately three thousand seven hundred seventy (3,770) square feet of space in the west wing of the basement that is occupied by the Department of Central Services on June 1, 1995;

6.  Approximately two thousand one hundred (2,100) square feet of space in the center of the basement that is occupied by the Department of Central Services and the Office of State Finance on June 1, 1995;

7.  Approximately six hundred (600) square feet of space in the center of the basement that is occupied by the Department of Central Services on June 1, 1995;

8.  Approximately two thousand three hundred one (2,301) square feet of space in the center of the basement that is occupied by the Department of Central Services on June 1, 1995; and

9.  Upon completion of the project authorized in Section 1 of this act, approximately twelve thousand five hundred sixty (12,560) square feet of space in the west wing of the first floor that is occupied by the Office of the Attorney General on June 1, 2001.

B.  The authority of the Legislature to allot space may be delegated to the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Each House of the State Legislature shall have the exclusive charge of the purchase, use, allotment, and disposition of its respective chambers, committee rooms, fixtures, furniture, supplies, and apparatus, and shall be responsible for the use and preservation of same.

Added by Laws 1995, c. 268, § 2.  Amended by Laws 2001, c. 345, § 2, emerg. eff. June 1, 2001.

§73-15.2.  Allotment of space under control of Legislature.

A.  In order to implement the authority of the Legislature to allot the space specified in paragraphs 3 through 8 of subsection A of Section 2 of this act, the following schedule shall be adhered to:

1.  The space specified in paragraphs 3 and 4 of subsection A of Section 2 of this act shall be vacated by the Department of Libraries and Department of Central Services by not later than February 29, 1996;

2.  The space specified in paragraph 5 of subsection A of Section 2 of this act shall be vacated by the Department of Central Services by not later than February 29, 1996;

3.  The space specified in paragraph 6 of subsection A of Section 2 of this act shall be vacated by the Department of Central Services and the Office of State Finance by not later than April 30, 1996;

4.  The space specified in paragraph 7 of subsection A of Section 2 of this act shall be vacated by the Department of Central Services by not later than April 30, 1996; and

5.  The space specified in paragraph 8 of subsection A of Section 2 of this act shall be vacated by the Department of Central Services by not later than September 30, 1996.

B.  The space vacated pursuant to subsection A of this section shall be allotted as follows:

1.  The space vacated pursuant to paragraph 1 of subsection A of this section shall be occupied by the House of Representatives;

2.  The space vacated pursuant to paragraph 2 of subsection A of this section shall be occupied by the Senate;

3.  The space vacated pursuant to paragraph 3 of subsection A of this section shall be occupied by the Legislative Service Bureau and the Doctor and Nurse of the Day;

4.  The space vacated pursuant to paragraph 4 of subsection A of this section shall be occupied by the House of Representatives; and

5.  The space vacated pursuant to paragraph 5 of subsection A of this section shall be occupied by the House of Representatives.

C.  In addition to the provisions of subsections A and B of this section, the Department of Central Services shall vacate approximately thirteen thousand sixty-two (13,062) square feet of space in the east wing of the basement of the State Capitol Building by not later than February 29, 1996.  The Jan Eric Cartwright Memorial Library shall occupy the space vacated by the Department of Central Services pursuant to this subsection.

D.  The Director of the Department of Central Services shall ensure the orderly and timely vacating of the space within the charge and control of the Department of Central Services as provided in this section.

Added by Laws 1995, c. 268, § 3.

§73-15.3.  Assignment of parking for certain officials - Location - Reserved parking spaces.

Except as provided in subsection D of this section, the President Pro Tempore of the Oklahoma State Senate and the Speaker of the Oklahoma House of Representatives are empowered to designate the parking assignments and issue window stickers or other means of identification of elected and appointed officers and employees whose offices are in the State Capitol Building in the parking areas described in this act.

A.  Except as provided in subsection D of this section, officers and employees shall not park in any space in the following described areas except as specified by the President Pro Tempore:

1.  The parking area traversed by the semicircular drive to the west entrance of the State Capitol Building.  This area shall have specifically assigned parking places for state officers, including the Governor, Lieutenant Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Attorney General, the State Treasurer, the State Auditor and Inspector, the Justices of the Supreme Court, the Judges of the Court of Criminal Appeals, the Judges of the Court of Appeals and any other elected or appointed state officer or employee so designated by the President Pro Tempore;

2.  The area beginning at the intersection of Northeast Twenty-third Street and the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard), thence east along Northeast Twenty-third Street to a point in line with the easternmost curb of that parking area lying west of the State Capitol Building, thence south to the northernmost curb of the parking area traversed by the semicircular drive on the west side of the State Capitol Building, thence traverse that parking area lying in the semicircular drive west of the State Capitol Building to a point on the easternmost curb of the parking area lying west of the State Capitol Building, thence south along said east curb to a point on the north curb of Northeast Twenty-first Street, thence east along said north curb to the crosswalk traversing Northeast Twenty-first Street on the south side of the Capitol Plaza, thence south to the centerline of Northeast Twenty-first Street, thence west along said centerline to the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard), thence northerly along said east curb to point of beginning; and

3.  The parking area located on the north side of Northeast Twenty-first Street between the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard) and the halfway point between the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard) and the west curb of the east drive of Lincoln Boulevard (the northbound lanes of Lincoln Boulevard).

B.  Except as provided in subsection D of this section, officers and employees shall not park in any space in the following described areas except as specified by the Speaker of the House of Representatives:

1.  The area beginning at the intersection of Northeast Twenty-third Street and the west curb of the east drive of Lincoln Boulevard (the northbound lanes of Lincoln Boulevard), thence southerly along said west curb to the intersection of the centerline of Northeast Twenty-first Street extended, thence west along the centerline of Northeast Twenty-first Street extended and the centerline of Northeast Twenty-first Street to the crosswalk traversing Northeast Twenty-first Street on the south side of the Capitol Plaza, thence north to the north curb of Northeast Twenty-first Street, thence east along said north curb to the westernmost curb of the parking area lying east of the State Capitol Building, thence north along said west curb to the southernmost curb of the parking area traversed by the semicircular drive on the east side of the State Capitol Building, thence traverse that parking area lying in the semicircular drive east of the State Capitol Building to a point on the westernmost curb of the parking area lying east of the State Capitol Building, thence north along said west curb to Northeast Twenty-third Street, thence east along Northeast Twenty-third Street to point of beginning;

2.  The parking area located on the south side of Northeast Twenty-first Street between the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard) and the west curb of the east drive of Lincoln Boulevard (the northbound lanes of Lincoln Boulevard); and

3.  The twenty parking spaces located adjacent to the entrance of the east pedestrian tunnel that connects the State Capitol Building with the parking area that lies to the east of the State Capitol Building on the east side of Lincoln Boulevard.

C.  Except as provided in subsections D and E of this section, the President Pro Tempore and the Speaker of the House of Representatives shall be empowered to designate the parking assignments of elected and appointed officers and employees in the parking area located between the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard) and the west curb of the east drive of Lincoln Boulevard (the northbound lanes of Lincoln Boulevard) and between Northeast Twenty-first Street and the northernmost curb of the parking area located immediately north of Northeast Nineteenth Street.

1.  The President Pro Tempore shall designate the parking assignments of elected and appointed officers and employees in the twenty-four parking spaces located immediately south of the northernmost curb, the six northernmost spaces located immediately east of the westernmost curb of the parking area, and the eleven westernmost parking spaces on the north side of the second northernmost parking island; and

2.  The Speaker of the House of Representatives shall designate the parking assignments of elected and appointed officers and employees in the parking spaces located on the east and west sides of the east entrance to the parking area; the four westernmost parking spaces on the north side of the northernmost parking island; the twenty-four parking spaces located on the south side of the northernmost parking island; and the eleven southernmost parking spaces located immediately east of the westernmost curb of the parking area.

D.  1.  The Governor shall designate the parking assignments for the following areas in the parking area located between the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard) and the west curb of the east drive of Lincoln Boulevard (the northbound lanes of Lincoln Boulevard) and between Northeast Twenty-first Street and the northernmost curb of the parking area located immediately north of Northeast Nineteenth Street:

a. the twenty easternmost parking spaces on the north side of the northernmost parking island, and

b. the thirteen easternmost parking spaces on the north side of the second northernmost parking island.

2.  Upon completion and acceptance of the completed project by the President Pro Tempore of renovation and repair of the parking area described as beginning at the intersection of Northeast Twenty-third Street and the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard), thence east along Northeast Twenty-third Street to a point in line with the easternmost curb of that parking area lying west of the State Capitol Building, thence south to the northernmost curb of the parking area traversed by the semicircular drive on the west side of the State Capitol Building, thence traverse that parking area lying in the semicircular drive west of the State Capitol Building to a point on the easternmost curb of the parking area lying west of the State Capitol Building, thence south along said east curb to a point on the north curb of Northeast Twenty-first Street, thence east along said north curb to the crosswalk traversing Northeast Twenty-first Street on the south side of the Capitol Plaza, thence south to the centerline of Northeast Twenty-first Street, thence west along said centerline to the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard), thence northerly along said east curb to point of beginning, the Governor shall designate the parking assignments for the following spaces in the above described parking area:

a. the ten parking spaces beginning with the eighth space and ending with the seventeenth space located south of the oil well (count beginning with the parking space immediately adjacent to the oil well) on the east curb of the west drive of Lincoln Boulevard (the southbound lanes of Lincoln Boulevard), and

b. the ten southernmost parking spaces on the east side of the southernmost parking island.

E.  All parking spaces in the parking area described in subsections C and D of this section that are unassigned shall be reserved for visitors.

Added by Laws 1982, c. 195, § 3, operative July 1, 1982.  Amended by Laws 1995, c. 288, § 1, eff. July 1, 1995.  Renumbered from Title 47, § 11-1011 by Laws 1995, c. 288, § 3, eff. July 1, 1995.

§73-15.4.  Friends of the Capitol - Not-for-profit corporation.

A.  There is hereby authorized the creation of a not-for-profit corporation to be known as "Friends of the Capitol" to raise funds and to assist in the preservation and enhancement of the Oklahoma Capitol and surrounding areas as defined in Section 1 of this title.

B.  The board of directors of the corporation authorized in subsection A of this section shall choose its own chairperson.

C.  After proper incorporation, the not-for-profit corporation is authorized and directed to apply for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code (26 U.S.C., Section 501(c)(3)).

D.  In addition to funds received from the general public or other public and private sources, the not-for-profit corporation may receive funds from state agencies at such times and in such amounts as may be appropriated by the Legislature for the Oklahoma Capitol or made available to the corporation from state agencies from their sources of revenue.

E.  Costs to underwrite activities related to the preservation and enhancement of the Oklahoma Capitol may be borne from revenues of the not-for-profit corporation.

F.  Upon the incorporation, the not-for-profit corporation shall be authorized to hire staff and name advisory groups or steering committees as necessary to assist in the preservation and enhancement of the Oklahoma Capitol.

G.  The corporation shall coordinate preservation and enhancement projects in conjunction with and the consent of the Capitol Preservation Commission and the Department of Central Services.

Added by Laws 2003, c. 372, § 16, eff. July 1, 2003.

§73-16.  Repealed by Laws 1941, p. 454, § 19.

§73-17.  Repealed by Laws 1941, p. 454, § 19.

§73-18.  Repealed by Laws 1982, c. 117, § 5, eff. July 1, 1982.

§73-18.1.  Repealed by Laws 1981, c. 340, § 28, eff. July 1, 1981.

§73-18.2.  Repealed by Laws 1983, c. 302, § 7, emerg. eff. June 23, 1983.

§73-21.  Unlawful to deface.

It is hereby declared unlawful for any person or persons to mutilate, deface, mar or in any other way to damage the walls or other parts of the State Capitol Building.

Added by Laws 1917, c. 99, p. 151, § 1, emerg. eff. Mar. 23, 1917.

§73-22.  Mechanical engineer - Approval of defacement.

No driving of nails, boring of holes, marking of walls, or other defacement of the State Capitol Building shall be permissible without having the approval of the State Mechanical Engineer, or the engineer designated by the Office of Public Affairs for such purpose, and the Office of Public Affairs.

Added by Laws 1917, c. 99, p. 151, § 2, emerg. eff. Mar. 23, 1917.  Amended by Laws 1983, c. 304, § 76, eff. July 1, 1983.

§73-23.  Violation a misdemeanor - Punishment.

Any person who willfully violates the provisions of this act is guilty of a misdemeanor and punishable by imprisonment in the county jail, not to exceed one (1) year, or by fine not to exceed Five Hundred Dollars ($500.00), or both, imprisonment and fine.

Added by Laws 1917, c. 99, p. 151, § 3, emerg. eff. Mar. 23, 1917.

§73-24.  Flags at south plaza entrance.

The Department of Central Services shall display the current flag of the United States of America, an Oklahoma state flag adopted by the Oklahoma Legislature, the American Ex-Prisoner of War flag, a flag to commemorate the centennial of the State of Oklahoma, or a combination thereof at the discretion of the Governor on the fourteen flag poles located at the south plaza entrance to the State Capitol Building in the area bounded by the south Capitol Building steps on the north and by Northeast 22nd Street on the south.  The flags shall be displayed in a dignified manner every day except when the weather is inclement.

Added by Laws 2003, c. 185, § 1, eff. Nov. 1, 2003.

§73-25.  Oklahoma Historical Society - Maintenance and display of flags, standards, or banners.

A.  The history of the area that is now known as the State of Oklahoma was shaped by its location in the crossroads of the emerging American West.  Consequently, what is now Oklahoma was coveted by many nations and governments as a key to controlling a large part of North America.  Spain, England, France, the United States of America, Mexico, the Republic of Texas, the Confederate States of America, and the many tribal nations in Oklahoma have contributed by their governance and influence to the cultural heritage of the great State of Oklahoma.

B.  In recognition of the unique and honorable history and culture of Oklahoma, the Oklahoma Historical Society, when funds are available or secured by donation, shall maintain and display in a dignified manner at the Oklahoma Historical Society replicas of fourteen flags, standards, or banners listed in subsection C of this section of the nations and governments which have claimed governance of the lands now encompassed within the borders of the State of Oklahoma.  The flags, standards, or banners shall be displayed in a historical flag plaza as part of the new History Center for the Oklahoma Historical Society on the northeast corner of Lincoln Boulevard and Northeast 23rd Street in Oklahoma City.

C.  The following fourteen flags, standards, or banners to be displayed pursuant to this section shall be:

1.  The current United States of America flag;

2.  Coronado's Royal Standard of Spain of 1541;

3.  The Great Union of Great Britain flag of 1663;

4.  The French Royal Standard of 1719;

5.  The Standard of the Spanish Empire of 1763;

6.  The Standard of Napoleon's French Republic of 1800;

7.  The fifteen-star United States of America flag of 1818;

8.  The Republic of Mexico flag which flew over the Oklahoma Panhandle from 1821 to 1836;

9.  The Republic of Texas flag which flew over the Oklahoma Panhandle from 1836 to 1839;

10.  The Lone Star Flag of Texas which flew over the Oklahoma Panhandle from 1839 to 1850;

11.  The Flag of the Choctaw Indian Nation carried by Choctaw Nation Confederate troops from 1861 to 1865;

12.  The First National Flag of the Confederate States of America adopted on March 4, 1861;

13.  The Oklahoma state flag adopted by the Oklahoma State Legislature in 1911; and

14.  The Oklahoma state flag adopted by the Oklahoma State Legislature in 1925.

D.  The flags, standards, or banners directed to be displayed by subsection C of this section shall be displayed every day except when the weather is inclement.

Added by Laws 2003, c. 185, § 2, eff. Nov. 1, 2003.

§73-26.  Flags, standards, or banners of federally recognized Native American tribal governments.

The Department of Central Services shall cause to be displayed in an appropriate and dignified manner north of the State Capitol Building the current flags, standards, or banners of all federally recognized Native American tribal governments located within the boundaries of the State of Oklahoma.  The flags shall be displayed every day except when the weather is inclement.

Added by Laws 2003, c. 185, § 3, eff. Nov. 1, 2003.

§73-31.  Repealed by Laws 1961, p. 588, § 1.

§73-32.  Repealed by Laws 1961, p. 588, § 1.

§73-33.  Repealed by Laws 1961, p. 588, § 1.

§73-34.  Repealed by Laws 1961, p. 588, § 1.

§73-35.  Repealed by Laws 1961, p. 588, § 1.

§73-36.  Repealed by Laws 1961, p. 588, § 1.

§73-37.  Repealed by Laws 1961, p. 588, § 1.

§73-38.  Repealed by Laws 1953, p. 404, § 2, emerg. eff. Mar. 4, 1953, and Laws 1961, p. 588, § 1.

§73-39.  Repealed by Laws 1953, p. 404, § 2, emerg. eff. Mar. 4, 1953, and Laws 1961, p. 588, § 1.

§73-40.  Repealed by Laws 1953, p. 404, § 2, emerg. eff. Mar. 4, 1953, and Laws 1961, p. 588, § 1.

§73-41.  Repealed by Laws 1953, p. 404, § 2, emerg. eff. Mar. 4, 1953, and Laws 1961, p. 588, § 1.

§73-42.  Repealed by Laws 1953, p. 404, § 2, emerg. eff. Mar. 4, 1953, and Laws 1961, p. 588, § 1.

§73-43.  Repealed by Laws 1953, p. 404, § 2, emerg. eff. Mar. 4, 1953, and Laws 1961, p. 588, § 1.

§73-51.  Repealed by Laws 1985, c. 48, § 7, eff. July 1, 1985.

§73-52.  Repealed by Laws 1985, c. 48, § 7, eff. July 1, 1985.

§73-53.  Repealed by Laws 1985, c. 48, § 7, eff. July 1, 1985.

§73-54.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§73-61.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§73-62.  Repealed by Laws 1943, p. 342, § 3.

§73-62.1.  Repealed by Laws 1983, c. 304, § 182, eff. July 1, 1983.

§73-62.2.  Agreement with Post Office Department - Additional space.

The Director of Public Affairs is hereby authorized to enter into a written agreement with the Post Office Department of the United States permitting said Department to occupy and use adequate quarters in the State Capitol for a post office free of cost to the United States.  If additional space is needed, the Director of Public Affairs is hereby authorized to enter into written agreements providing such additional space in the State Capitol.  The Office of Public Affairs shall also be authorized to agree to furnish light, heat, water, janitor service for said post office, and a safe receptacle in which to keep property of the United States.

Added by Laws 1943, p. 342, § 2, emerg. eff. April 3, 1943.  Amended by Laws 1983, c. 304, § 80, eff. July 1, 1983.

§73-63.  Battle flags and colors - Display.

The State Historical Society shall provide display cases suited for the proper preservation and care of the decorated battle flags and colors carried by organizations composed in whole or in part of Oklahoma troops who have served in the land, naval and air forces of the United States during its wars, as recognized by the State Historical Society, and shall cause these cases to be located for public viewing in such building or buildings as may be made available, at Oklahoma City, by the state for the use of the State Historical Society, as a perpetual reminder of that spirit of service and sacrifice and that lesson of loyalty and love of liberty which Oklahoma's courageous sons have demonstrated.

Added by Laws 1921, c. 192, p. 216, § 1, emerg. eff. May 16, 1921.  Amended by Laws 1977, c. 215, § 1.

§73-64.  Repealed by Laws 1980, c. 345, § 19, emerg. eff. June 25, 1980.

§73-71.  Custody of property belonging to houses of Legislature.

The provisions of House Bill No. 76, enacted by the Fifteenth Legislature of the State of Oklahoma, 1935, shall never be construed to apply to property belonging to the Senate and to the House of Representatives, and all property, furniture, fixtures and supplies belonging to the respective houses of the State Legislature are hereby declared to be in the exclusive custody and in the exclusive care and control of the House of Representatives and the Senate as herein provided for.

Added by Laws 1935, p. 25, § 4, emerg. eff. May 10, 1935.

§73-72.  Legislative expenses - Preparation of session laws - Claims and unfinished business - Inventory - Care and custody of property and chambers.

The closing of the business of the House of Representatives and the Senate, after each legislative session, and the preparation of the journals of the two houses, and the session laws, and the printing thereof, are hereby declared to be expenses of the Legislature of this state, and those expenses shall be paid from any appropriations made for the House of Representatives and the Senate.

The President Pro Tempore of the Senate and the Speaker of the House, after each legislative session, shall have supervision of the preparation of the session laws for that session, shall contract for the printing thereof and supervise the publication of same, and all claims for expenses in connection with such printing shall, before payment, be approved by both the President Pro Tempore of the Senate and the Speaker of the House.

The session laws, when printed and paid for, shall be deposited with the Secretary of State, who shall distribute the same to the state officers, departments and institutions entitled thereto.  After the adjournment of each session of the Legislature, the Speaker of the House of Representatives and the President Pro Tempore of the Senate, respectively, are hereby authorized and directed as follows:

First:  All outstanding and valid claims against the House of Representatives shall be presented to the Speaker of the House and shall be by him examined and audited, and all such claims and valid obligations of the House of Representatives, after approval by the Speaker, shall be paid from any legislative contingent or other expense funds available for that purpose; all outstanding and valid claims against the Senate shall be presented to the President Pro Tempore of the Senate and shall be by him examined and audited, and all such claims and valid obligations of the Senate, after approval by the President Pro Tempore, shall be paid from any legislative contingent or other expense funds available for that purpose.

Second:  To close all unfinished business of the House of Representatives and the Senate, and properly to prepare, index and superintend the publication of the permanent journals of the House of Representatives and the Senate of each legislative session; provided, that printed copies of said permanent journals shall be certified to by the presiding officers of the two houses, respectively, as being a true and correct copy of the proceedings of the House of Representatives and the Senate during all sessions of the Legislature, and filed with the Secretary of State; provided further, that in the process and work of indexing and superintending the publication of said journals and the closing of the unfinished business of the houses, the Speaker of the House of Representatives and the President Pro Tempore of the Senate, respectively, are hereby authorized to retain or employ such assistants or help as may be found necessary to complete such work.

The Speaker of the House of Representatives and the President Pro Tempore of the Senate are further authorized and directed, respectively, to make an inventory of the property of the two houses, after each session of the Legislature, to enter the same in the permanent book of records, and to preserve such record as the record of the respective houses.  When the property and records of the House of Representatives have been invoiced after each session, the same, together with the House Chamber and all House committee rooms, shall be delivered to the Speaker of the House of Representatives or to such person as he may designate, who shall have the absolute care, custody and control of the same until the convening of the next session of the State Legislature, and when the property and records of the Senate have been invoiced after each session, such property and records, together with the Senate Chamber and all Senate committee rooms, shall be delivered to the Secretary of the Senate, who shall have the absolute care, custody and control of the same until the convening of the next session of the State Legislature. The State Treasurer is hereby authorized and directed to pay all claims audited and approved by the Speaker of the House of Representatives and the President Pro Tempore of the Senate for their respective houses as hereinafter authorized.

Added by Laws 1935, p. 25, § 5, emerg. eff. May 10, 1935.  Amended by Laws 1947, p. 583, § 1, emerg. eff. May 16, 1947; Laws 1979, c. 47, § 92, emerg. eff. April 9, 1979.

§73-73.  Records and journals - Public inspection - Confidentiality.

A.  The records and journals of each house of the Legislature required by the Constitution of Oklahoma to be kept and preserved reflecting the yea or nay vote of each member entered in all votes taken by the Legislature or the disclosure of any personal or private interest in any measure or bill pending before the Legislature shall be available, at all reasonable times, to inspection by the public.

B.  The records and files of the Legislature, not otherwise provided by law to be open to public inspection, shall be confidential and privileged and may be released for public consumption only upon approval by the presiding officer of each house respectively.

Added by Laws 1979, c. 260, § 5, emerg. eff. June 5, 1979.

§73-81.  Repealed by Laws 1937, p. 26, § 2, emerg. eff. Jan. 22, 1937.

§73-82.  Repealed by Laws 1937, p. 26, § 2, emerg. eff. Jan. 22, 1937.

§73-82.1.  Purpose of act.

It is the purpose of Sections 82.1 through 83.11 of this title to provide a comprehensive plan for the orderly development of the district surrounding the State Capitol and the Medical Center of the University of Oklahoma under direct supervision of the state itself, rather than by its governmental subdivisions; to promote the general welfare of the state in respect of the State Capitol, other state properties and the Medical Center of the University of Oklahoma, and the surrounding area; and to promote the general welfare of the several property owners of the area hereinafter described.

Added by Laws 1953, p. 404, § 1, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 1, emerg. eff. April 28, 1970.

§73-83.  Capitol-Medical Center Improvement and Zoning District - Creation and boundaries.

There hereby is created an improvement and comprehensive community zoning district to be known as the "Capitol-Medical Center Improvement and Zoning District", to embrace all that portion of the State of Oklahoma situated within the following described boundaries as shown by the plats and records on file in the office of the county clerk of Oklahoma County, Oklahoma:  Beginning at the point where the center of Northeast Twenty-third Street intersects the East line of the present right-of-way of the A.T. and S.F. Railway Company, THENCE Southward along said right-of-way to the point where the North line of property abutting on Northeast Sixteenth Street intersects said right-of-way, THENCE Eastward along the said North line of property abutting on Northeast Sixteenth Street to the point where said line intersects the West line of North Stiles Avenue, THENCE Southward along said West line of North Stiles Avenue to the North line of Northeast Eighth Street, THENCE Eastward along said North line of Northeast Eighth Street to the West line of North Lottie Avenue, THENCE Northward along the West line of North Lottie Avenue to the center of Northeast Fifteenth Street, THENCE Westward along said center of Northeast Fifteenth Street to the West line of North Kelley Avenue, THENCE Northward along the West line of North Kelley Avenue to the center of Northeast Thirtieth Street, THENCE Westward along said center of Northeast Thirtieth Street to the West line of North Walnut Avenue, THENCE Southward along said West line of North Walnut Avenue to the center of Northeast Twenty-third Street to the point of beginning; whether or not said land, or any part thereof, shall be within the incorporated limits of any city of the first class.

Added by Laws 1919, c. 35, p. 57, § 1, emerg. eff. Feb. 26, 1919.  Amended by Laws 1953, p. 404, § 2, emerg. eff. June 8, 1953; Laws 1967, c. 209, § 1, emerg. eff. May 1, 1967; Laws 1970, c. 327, § 2, emerg. eff. April 28, 1970; Laws 1975, c. 309, § 1, emerg. eff. June 7, 1975.

§73-83.1.  Capitol-Medical Center Improvement and Zoning Commission.

A.  There is hereby re-created to continue until July 1, 2007, in accordance with the Oklahoma Sunset Law, Section 3901 et seq. of Title 74, a Capitol-Medical Center Improvement and Zoning Commission to exercise the functions and perform the duties hereinafter prescribed.

B.  The Commission shall be composed of eleven (11) members as follows:

1.  The Director of the Department of Central Services or his or her designee, who shall be ex officio chair of the Capitol-Medical Center Improvement and Zoning Commission;

2.  The Director of the Transportation Commission or his or her designee;

3.  The President of the University of Oklahoma or his or her designee;

4.  Two members appointed by the President Pro Tempore of the Senate;

5.  Two members appointed by the Speaker of the House of Representatives; and

6.  The Chairman of the Planning Commission of Oklahoma City or his or her designee.  The remaining three members of the Commission shall be appointed by the Governor, with the advice and consent of the State Senate, for three-year staggered terms with one term expiring on January 31 of each year.

C.  One of the three members shall be appointed upon the recommendation of the Citizens' Advisory Committee.  The Commission is authorized to appoint and hire a Director, who shall serve as the chief administrative officer of the Commission, and other necessary personnel.  The Attorney General of the State of Oklahoma shall be the legal advisor to said Commission in the same capacity as he or she is to other boards and commissions.

D.  At least one of the members appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall be a resident within the boundaries of the Capitol-Medical Center Improvement and Zoning District as set forth in Section 83 of this title.

Added by Laws 1953, p. 405, § 3, emerg. eff. June 8, 1953.  Amended by Laws 1957, p. 521, § 1, emerg. eff. April 25, 1957; Laws 1968, c. 61, § 1, emerg. eff. March 18, 1968; Laws 1970, c. 327, § 3, emerg. eff. April 28, 1970; Laws 1975, c. 309, § 2, emerg. eff. June 7, 1975; Laws 1983, c. 179, § 1, emerg. eff. June 7, 1983; Laws 1983, c. 304, § 81, eff. July 1, 1983; Laws 1989, c. 139, § 1, eff. July 1, 1989; Laws 1994, c. 148, § 1, emerg. eff. May 4, 1994; Laws 1995, c. 14, § 1; Laws 2001, c. 11, § 1.

§73-83.2.  Authority of Commission over zoning and utilization of property - Location and design of improvements.

The Capitol-Medical Center Improvement and Zoning Commission, after adoption of a master comprehensive plan as hereinafter provided, shall have exclusive authority over the zoning and regulation of the utilization of all property in the above described District and no planning or zoning commission of any subdivision of the state thereafter shall have any authority or jurisdiction within said area.  The Commission also shall have authority to approve or disapprove the location and design of any improvements hereafter to be placed upon any land within said District, and no improvement hereafter shall be placed upon any land within said District, unless the location and design thereof shall be approved by said Commission.  The word "improvements" as used in Sections 82.1 through 83.11 of this title shall include but not be limited to (1) buildings, including additions to and alterations thereof, (2) highways and thoroughfares, and access facilities thereto, (3) parking lots and facilities, and (4) all other construction or erections whatsoever, except that the word "improvements" shall not include existing municipal streets, alleys or utility services, nor the maintenance or improvement thereof, except insofar as the same serve state buildings or are located upon state land.

Added by Laws 1953, p. 405, § 4, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 4, emerg. eff. April 28, 1970.

§73-83.3.  Official master comprehensive plan - Agreements with City of Oklahoma City.

(a) The Capitol-Medical Center Improvement and Zoning Commission shall make, adopt, maintain and revise from time to time an official master comprehensive plan for the said District for the purpose of bringing about the coordinated physical development in accordance with the present and future needs of the District.  Said master plan shall be developed so as to conserve the natural resources of the District, to insure efficient expenditure of public funds, and to promote the safety, convenience, prosperity and general welfare of the inhabitants and property owners therein.  Such master comprehensive plan shall include, among other things, regulations relative to the location, character and extent of highways, railroads, transportation routes, utility services, buildings, parks, and parkways within said District.  The Commission may adopt the said master comprehensive plan in whole or in part and subsequently amend or extend the adopted plan or portion thereof.  After adoption of said master comprehensive plan, or of any extension or amendment thereof, an attested copy thereof shall be filed for record with the county clerk of Oklahoma County.  Said Commission shall coordinate such master comprehensive plan, to the greatest extent it deems practical, with the master plan of the City of Oklahoma City and that of the Oklahoma County Planning Commission.

(b) The Commission is hereby authorized and directed to enter into agreements with the City of Oklahoma City providing for mutual cooperation and joint regulation within the District with respect to (1) planning and zoning, (2) permission to build or to use land, (3) enforcement of building, health and safety codes and inspection to insure compliance therewith, and (4) other matters within the jurisdiction of the Commission; provided, however, that such agreements may not cede the Commission's final authority and responsibility over the matters entrusted to it by law.

Added by Laws 1953, p. 405, § 5, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 5, emerg. eff. April 28, 1970.

§73-83.4.  Rules and regulations.

The Capitol-Medical Center Improvement and Zoning Commission shall have the power and authority to prescribe such rules and regulations concerning procedure before it and concerning the exercise of its duties and functions as it shall deem proper thereto.

Added by Laws 1953, p. 405, § 6, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 6, emerg. eff. April 28, 1970.

§73-83.5.  Regulations authorized - Districts and subdistricts - Parking.

Zoning regulations are hereby defined as regulations restricting the height, number of stories and size of buildings, the percentage of lots that may be occupied, the size of yards, courts, and other open spaces, the density of population, the location and use of buildings, structures and land, for trade, industry, residence, recreation, or other purposes.  For the purpose of such zoning regulations, the territory of the District may be divided into subdistricts of such number, shape and area as may be deemed best suited to carry out the purpose of this act and shall be shown upon the zoning plan; and within such subdistricts, the erection, construction, reconstruction, alteration, or use of buildings, structures, or land may be regulated and restricted.  All such regulations shall be uniform for each class or kind of buildings or land uses throughout each subdistrict, but the regulations in one subdistrict may differ from those in other districts.  The regulations shall be made in accordance with a comprehensive plan, and shall give reasonable consideration, among other things, to the existing character of the subdistrict, its suitability for practical usage, conserving the value of buildings and of existing development, and encouraging the most appropriate use of land throughout the District.

In formulating the zoning regulations, a survey shall be made of the area to be zoned and information collected concerning the topography of the land, the types of uses to which land and buildings are currently put, the extent of development, the density of population, the public utilities currently available, transportation facilities, and other information pertinent to the formulation of such zoning regulations.  In each District created by the zoning regulations, there shall be specified a maximum height of buildings, the size of yards, courts and open spaces, the uses of land and buildings permitted and the intensity thereof, and parking requirements for vehicles.  All of such requirements shall be reasonable in view of the information obtained in the survey, in order that the benefits hereinbefore named shall be secured to the community as a whole.

The classification of the various uses of lands and buildings shall provide separate subdistricts for single-family dwellings, two-family dwellings, multiple-family dwellings, commercial areas devoted to small shops or stores designed to serve limited residential areas, and less restrictive business and industrial uses. The intensity of use of lands and buildings shall not be limited to less than one (1) family per lot of two (2) acres and the regulation of yards and open spaces shall bear a relationship to the uses of lands and buildings which are permitted in the subdistrict.  Height limitation and yard requirements of residential subdistricts may be imposed upon a commercial subdistrict which is located immediately adjacent to a dwelling subdistrict.  The parking requirements for vehicles shall bear reasonable relationship to the uses permitted in the subdistrict, and the physical size and arrangement of streets.

Added by Laws 1953, p. 405, § 7, emerg. eff. June 8, 1953.

§73-83.6.  Existing uses, buildings and structures.

A legally existing use, building or structure, existing at the time of the adoption and recording of any regulations authorized hereunder, but not in conformity therewith, may be continued but shall not be extended or structurally altered unless the same be changed to conform to such regulations or changed to a higher or more restrictive use.

Added by Laws 1953, p. 406, § 8, emerg, eff, June 8, 1953.

§73-83.7.  Notice and hearing before adoption of regulations.

Prior to the adoption of any zoning regulations, or any amendment thereto or any other acts which may have an impact on the residents of the District, the Commission shall hold a public hearing on the same after first having given notice by publication of the time and place of said hearing by publication, for not less than ten (10) days prior to said hearing, in a legal publication published in Oklahoma County.

Added by Laws 1953, p. 406, § 9, emerg. eff. June 8, 1953.  Amended by Laws 1975, c. 309, § 3, emerg. eff. June 7, 1975.

§73-83.8.  Permit for improvement or change of use.

After the adoption of said master comprehensive plan and of any zoning regulations promulgated by said Commission, no improvement of any nature shall be commenced within said District, nor shall the use of any land be changed therein, without a permit issued by the Director of said Commission.

Added by Laws 1953, p. 406, § 10, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 7, emerg. eff. April 28, 1970.

§73-83.9.  Appeals.

Any person aggrieved by any rule, regulation, decision or order of the Capitol-Medical Center Improvement and Zoning Commission, or of the Director thereof, may appeal to the district court of Oklahoma County by filing a petition in said court and serving a copy thereof on the Director of the Commission.  No bond shall be required for such appeal but costs may be required in the district court as in other cases.  Filing of such appeal shall in no respect suspend the operation of any such rule, regulation, decision or order; nor shall the district court order any such suspension until full hearing.  The district court may require the certification to it, by the Commission, of all papers, records and documents constituting the record of the Commission in respect of such matter.  No rule, regulation, decision or order of the Commission, or of the Director thereof, shall be suspended or set aside by the court unless the same, after hearing, shall be determined to be without authority of law.  An appeal to the Supreme Court from the decision of the district court shall be allowed as in other cases.

Added by Laws 1953, p. 406, § 11, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 8, emerg. eff. April 28, 1970.

§73-83.10.  Expenses.

All expenses of the Capitol-Medical Center Improvement and Zoning Commission shall be paid from appropriations made to the Office of Public Affairs.

Added by Laws 1953, p. 407, § 12, emerg. eff. June 8, 1953.  Amended by Laws 1957, p. 522, § 2, emerg. eff. April 25, 1957; Laws 1970, c. 327, § 9, emerg. eff. April 28, 1970; Laws 1983, c. 304, § 82, eff. July 1, 1983.

§73-83.11.  Corporate status and powers of Commission.

The Capitol-Medical Center Zoning and Improvement Commission shall constitute a body corporate for purposes of instituting and defending litigation to enforce its rules, regulations, decisions and orders; and it may, in its name, institute or defend actions by and on its own behalf, or in behalf of the owner or owners of any property within said District, to enjoin any breach or violation thereof.  No bond shall be required of said Commission in any such action for the issuance of any temporary or permanent order, or an appeal.  The Commission shall have the power to hire a Director and professional staff, enter into contracts of any lawful nature, and shall further have the power to do any and all acts necessary to the effectuation of the purposes of this act.

Added by Laws 1953, p. 407, § 13, emerg. eff. June 8, 1953.  Amended by Laws 1970, c. 327, § 10, emerg. eff. April 28, 1970.

§73-83.12.  Citizens' Advisory Committee.

A.  There is hereby created a Citizens' Advisory Committee to the Capitol-Medical Center Improvement and Zoning Commission, the members of which are selected by the Capitol-Medical Center Improvement and Zoning Commission pursuant to a procedure established by the said Commission.  Such Committee shall consist of not less than ten (10) nor more than fifteen (15) members, all of whom shall reside in the area regulated by the Commission or be property owners therein.

B.  One member of such Committee, selected by vote of the Committee, shall be recommended to the Governor to serve as one of the members of the Capitol-Medical Center Improvement and Zoning Commission.  One alternate Committee member, selected by the vote of the Committee, shall be recommended to serve as a designee of the gubernatorial appointee to the Commission.

C.  The Committee shall serve in an advisory capacity to the Commission in carrying out the duties imposed on the Commission by law.

Added by Laws 1975, c. 309, § 4, emerg. eff. June 7, 1975.  Amended by Laws 1982, c. 169, § 3, operative Oct. 1, 1982.

§73-83.13.  Complaint - Notice - Hearing - Orders - Service of order, etc.

A.  Whenever the Commission determines there are reasonable grounds to believe there has been a violation of any of the provisions of Sections 82.1 through 83.12 of this title or any order of the Commission issued pursuant to the provisions of Sections 82.1 through 83.12 of this title, said Commission shall give written notice to the alleged violator specifying the cause of the complaint.  Such notice shall require that the matters of which complained be corrected within a specified time or that the alleged violator appear before the Commission at a time and place specified in the notice to answer the charges.  The notice shall be delivered to the alleged violator in accordance with the provisions of subsection C of this section not less than ten (10) days before the time set for the hearing.

B.  The Commission shall afford the alleged violator an opportunity for a fair hearing in conformity with the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes.  On the basis of the evidence produced at the hearing, the Commission shall make findings of fact and conclusions of law and enter an order thereon.  The Commission shall give written notice of such order to the alleged violator.  The order of the Commission shall become final and binding on all parties unless appealed to the district court as provided for in Section 83.9 of this title within thirty (30) days after notice has been sent to the parties.

C.  Any notice, order, or other instrument issued by the Commission pursuant to this section may be served either personally or by mailing a copy by certified mail, return receipt requested, to the alleged violator at his last-known address as shown by the files or records of the Commission.  If such alleged violator cannot be found by either of the methods described in this subsection, service may be accomplished by publishing the notice one time in a newspaper of general circulation.

Added by Laws 1982, c. 169, § 1, operative Oct. 1, 1982.  Amended by Laws 1983, c. 115, § 1, emerg. eff. May 17, 1983.

§73-83.14.  Violations of regulations or provisions - Jurisdiction - Injunction - Actions by Attorney General.

A.  Complaints for violation of any regulations promulgated by the Capitol-Medical Center Improvement and Zoning Commission shall be filed with the municipal court of the City of Oklahoma City, which shall exercise jurisdiction over the complaint.  Any person found guilty by the court of violating any of the regulations shall be punished by a fine in a sum not to exceed Seventy-five Dollars ($75.00) inclusive of costs.  Each violation shall constitute a separate and distinct offense.  Appeals may be taken in the same manner as appeals from the court in cases involving violations of city ordinances.  In such cases the City of Oklahoma City shall receive One Dollar ($1.00) as costs and one-half (1/2) of the fine.  The remaining one-half (1/2) of the fine shall be paid to the State Treasurer and shall be placed in a fund which shall be used by the Department of Central Services for the ongoing operation of the Commission.

B.  Any person who violates any of the provisions of Sections 82.1 through 83.12 of this title or who violates any order or determination of the Commission promulgated pursuant to Section 83.13 of this title shall be guilty of a misdemeanor and in addition thereto may be enjoined from continuing such violation.  Each day upon which such violation occurs shall constitute a separate violation.

C.  The Attorney General, on the request of the Commission, shall bring an action against any person violating any of the provisions of Sections 82.1 through 83.12 of this title or violating any order or determination of the Board.

Added by Laws 1982, c. 169, § 2, operative Oct. 1, 1982.  Amended by Laws 1998, c. 151, § 1, emerg. eff. April 22, 1998.

§73-84.  Repealed by Laws 1970, c. 327, § 12, eff. April 28, 1970.

§73-85.  Repealed by Laws 1970, c. 327, § 12, eff. April 28, 1970.

§73-86.  Repealed by Laws 1970, c. 327, § 12, eff. April 28, 1970.

§73-87.  Repealed by Laws 1970, c. 327, § 12, eff. April 28, 1970.

§73-88.  Repealed by Laws 1970, c. 327, § 12, eff. April 28, 1970.

§73-89.  Repealed by Laws 1970, c. 327, § 12, eff. April 28, 1970.

§73-90.  Repealed by Laws 1968, c. 415, § 1906, operative July 1, 1968.

§73-91.  Repealed by Laws 1968, c. 415, § 1906, operative July 1, 1968.

§73-92.  Payment of liens.

The Office of Public Affairs shall pay off and discharge any liens against any lots or land known as capitol building lands owned by this state out of funds appropriated by the Legislature for said purpose.

Added by Laws 1949, p. 624, § 1, emerg. eff. April 18, 1949.  Amended by Laws 1983, c. 304, § 83, eff. July 1, 1983.

§73-96.  Regulation and enforcement.

The Director of the Department of Central Services is hereby authorized to regulate parking of vehicles on the streets in the vicinity of the State Capitol, the state office building, the State Historical Building, the State Armory, and other public buildings on the State Capitol grounds.  Copies of such regulations, including amendments thereto, shall be filed in the Office of the Secretary of State and in the office of the city clerk of the City of Oklahoma City, and copies thereof shall be transmitted to each officer, board or commission having offices in said buildings.  A reasonable amount of parking space shall be reserved on the streets immediately adjacent to each of said buildings for citizens, not officers or employees of the state, having business to transact in such buildings.  Parking space on the streets and on the public grounds may also be reserved for officers and employees.  Such regulations may provide for diagonal or parallel parking of vehicles, the time limit for parking in spaces reserved, when such regulations shall be applicable, the placing of appropriate signs and other markings as to the availability of parking space, the issuance of appropriate stickers identifying vehicles, reservation of space for bus stops, and such other reasonable regulations as are deemed necessary to an orderly system to prevent congestion of traffic and the abuse of parking privileges on said streets.  The Attorney General shall assist the Director of the Department of Central Services in the preparation of said regulations.  Such regulations shall be enforced by the Highway Patrol Division of the Department of Public Safety and by the police of the City of Oklahoma City or other peace officers.  The authority of the City of Oklahoma City to regulate parking on the streets in the vicinity of the above referred to buildings is hereby withdrawn, and the Director of the Department of Central Services and the city manager of the City of Oklahoma City shall cooperate to the extent necessary in specifically defining the boundary or territorial limits of the respective jurisdictions in respect to the subject matter of this section and Section 97 of this title.

Added by Laws 1947, p. 584, § 1, emerg. eff. May 16, 1947.  Amended by Laws 1983, c. 304, § 84, eff. July 1, 1983; Laws 2001, c. 131, § 15, eff. July 1, 2001; Laws 2003, c. 279, § 10, emerg. eff. May 26, 2003.

§73-97.  Violation.

Complaints for the violation of any of said regulations promulgated by the Director of Public Affairs shall be filed with the municipal court of the City of Oklahoma City, and said court shall exercise jurisdiction over the same.  Any person found guilty by said court of violating any of said regulations shall be punished by a fine in a sum not exceeding Twenty Dollars ($20.00), inclusive of costs.  Each violation shall constitute a separate and distinct offense.  Appeals may be taken in the same manner as appeals from said court in cases involving violations of city ordinances.  In such cases the City of Oklahoma City shall receive One Dollar ($1.00) as costs, and one-half (1/2) of the fine collected.  The remaining one-half (1/2) of the fine shall be paid to the State Treasurer and shall be placed in a fund which shall be used by the Office of Public Affairs in the maintenance and upkeep of the capitol grounds.

Added by Laws 1947, p. 585, § 2.  Amended by Laws 1983, c. 304, § 85, eff. July 1, 1983.

§73-98.  Short title.

This act shall be known and may be cited as the "Oklahoma Centennial Act".

Added by Laws 1996, c. 358, § 1, emerg. eff. June 14, 1996.  Amended by Laws 1998, c. 255, § 1, eff. July 1, 1998.

§73-98.1.  Purpose of act.

The purpose of the Oklahoma Centennial Act is to prepare and implement a master plan for completion and beautification of the Capitol Complex, including interior and exterior renovations, in time for the state's centennial in the year 2007 and to commemorate the centennial of Oklahoma's statehood in 1907.

Added by Laws 1996, c. 358, § 2, emerg. eff. June 14, 1996.  Amended by Laws 1998, c. 255, § 2, eff. July 1, 1998.

§73-98.2.  Oklahoma Capitol Complex and Centennial Commemoration Commission - Membership - Meetings and officers - Compensation.

A.  1.  There is hereby created the Oklahoma Capitol Complex and Centennial Commemoration Commission to continue until July 1, 2008.  The Oklahoma Capitol Complex and Centennial Commemoration Commission shall consist of the Governor or designee, all living former Governors of this state, the Lieutenant Governor or designee, the President Pro Tempore of the Senate or designee, two members of the Senate appointed by the President Pro Tempore of the Senate, the Speaker of the House of Representatives or designee, two members of the House of Representatives appointed by the Speaker of the House of Representatives, the chair of the State Capitol Preservation Commission, the Executive Director of the Oklahoma Arts Council, the Executive Director of the Oklahoma Historical Society, the Capitol Architect and Curator, the Director of the Oklahoma Indian Affairs Commission and the Executive Director of the Oklahoma Tourism and Recreation Commission, who shall serve as ex officio members.  Other members shall consist of five members to be appointed by the Governor, five members to be appointed by the President Pro Tempore of the Senate, and five members to be appointed by the Speaker of the House of Representatives.

2.  Effective July 1, 1999, membership shall be expanded to include the Executive Director of the Oklahoma Humanities Council, the mayors of the City of Tulsa and Oklahoma City, and one mayor from each of the quadrants of the state.  The Governor shall appoint two mayors, one from the northwest quadrant and one from the northeast quadrant.  The Speaker of the House of Representatives shall appoint one mayor from the southwest quadrant, and the President Pro Tempore of the Senate shall appoint one mayor from the southeast quadrant.

3.  All appointed members' terms shall be coterminous with the terms of their appointing authorities.

4.  All ex officio members may assign a designee to represent them at meetings of the Commission.

5.  A quorum shall consist of any eight members of the Commission.

6.  All members of the Commission are exempt from the dual-office-holding provisions of Section 6 of Title 51 of the Oklahoma Statutes.

B.  1.  The Commission shall hold its initial meeting no later than September 1, 1996, at which time, and annually thereafter, a chair and vice-chair shall be elected from its membership.  Meetings of the Commission shall be subject to the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.

2.  Members shall serve without compensation, except that members are entitled to expenses incurred in the performance of their duties as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  Legislators shall be reimbursed pursuant to Section 456 of Title 74 of the Oklahoma Statutes.  Such reimbursement shall be paid by the Oklahoma Capitol Complex and Centennial Commemoration Commission.

Added by Laws 1996, c. 358, § 3, emerg. eff. June 14, 1996.  Amended by Laws 1997, c. 208, § 1, emerg. eff. May 19, 1997; Laws 1998, c. 255, § 3, eff. July 1, 1998; Laws 1999, c. 372, § 1, eff. July 1, 1999; Laws 2000, c. 154, § 1, eff. July 1, 2000.

NOTE:  Laws 1999, c. 100, § 1 repealed by Laws 2000, c. 154, § 3, eff. July 1, 2000.

§73-98.3.  Duties of Commission - Master plan - Subcommittees - Executive director - Support from Department of Central Services.

A.  Duties of the Oklahoma Capitol Complex and Centennial Commemoration Commission shall be to develop and implement a statewide master plan for commemorating the centennial of Oklahoma's admission to statehood in 1907.  The plan shall be developed to represent the contributions of all peoples and cultures to Oklahoma state history and to the extent possible shall be designed to encourage and support participation in the centennial by all interested ethnic groups in and geographical areas of the state.

B.  The master plan may include, but is not limited to, the following projects and activities:

1.  Restoration of historic properties, with emphasis on those properties appropriate for use in the observance of the centennial;

2.  State and local historic preservation programs and

activities;

3.  State and local archaeological programs and activities;

4.  Publications, films, and other educational materials;

5.  Bibliographical and documentary projects;

6.  Conferences, lectures, seminars, and other programs;

7.  Museum, library, cultural center, and park improvements, services, and exhibits, including but not limited to a centennial commemorative painting and mobile exhibits;

8.  Public art that captures the diversity of the Oklahoma experience and spirit;

9.  Tourism attractions;

10.  Ceremonies and commemorations;

11.  Cooperate with the Oklahoma Historical Society in the

publication of an encyclopedia of Oklahoma; and

12.  Interior and exterior renovations to the State Capitol and state buildings and grounds at the Capitol Complex.  For the purpose of the Oklahoma Centennial Act, the scope of the "Capitol Complex" shall be determined by the Oklahoma Capitol Complex and Centennial Commemoration Commission for its needs.

The Commission's master plan shall devise a timetable and budget for completion for all parts of the master plan and shall be submitted to the Governor, the Speaker of the House of Representatives and President Pro Tempore of the Senate.  The Commission shall submit an initial draft of the master plan to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate by January 1, 2000.  The master plan must be completed by January 1, 2001.

C.  To perform its duties, the Commission is authorized to

appoint subcommittees which may include persons who are not members of the Commission.  Such persons shall not be entitled to compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.  Such reimbursement shall be paid by the Oklahoma Capitol Complex and Centennial Commemoration Commission.

D.  The Oklahoma Capitol Complex and Centennial Commemoration Commission is authorized to appoint and fix the salaries and duties of an executive director and professional and administrative employees as may be necessary to carry out the duties of the Commission as provided by law.

E.  The Oklahoma Historical Society shall provide administrative support to the Oklahoma Capitol Complex and Centennial Commemoration Commission for the Commission's activities.

Added by Laws 1996, c. 358, § 4, emerg. eff. June 14, 1996.  Amended by Laws 1997, c. 208, § 2, emerg. eff. May 19, 1997; Laws 1998, c. 255, § 4, eff. July 1, 1998; Laws 1999, c. 372, § 2, eff. July 1, 1999; Laws 2000, c. 154, § 2, eff. July 1, 2000; Laws 2000, c. 294, § 7, eff. July 1, 2000.

NOTE:  Laws 1999, c. 100, § 2 repealed by Laws 2000, c. 154, § 3, eff. July 1, 2000.

§73-98.4.  Not-for-profit corporation - Funding - Staff and advisory groups.

A.  There is hereby authorized the creation of a not-for-profit corporation to raise funds and to assist in the implementation of the master plan relating to the centennial commemoration of Oklahoma's statehood in 1907.

B.  The board of directors of the corporation authorized in subsection A of this section is authorized to select a name for the corporation.  The board shall choose its own chairperson.

C.  After proper incorporation, the not-for-profit corporation is authorized and directed to apply for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code (26 U.S.C., Section 501(c)(3)).

D.  In addition to funds received from the general public or other public and private sources, the not-for-profit corporation may receive funds from state agencies at such times and in such amounts as may be appropriated by the Legislature for the Oklahoma centennial or made available to the corporation from state agencies from their sources of revenue.

E.  Costs to underwrite activities related to the commemoration of the Oklahoma centennial may be borne from revenues of the not-for-profit corporation.

F.  Upon the incorporation, the not-for-profit corporation shall be authorized to hire staff and name advisory groups or steering committees as necessary to assist in the centennial commemoration pursuant to the Oklahoma Centennial Act.

Added by Laws 1998, c. 255, § 5, eff. July 1, 1998.

§73-98.5.  Oklahoma Capitol Complex and Centennial Commemoration Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Capitol Complex and Centennial Commemoration Commission to be designated the "Oklahoma Capitol Complex and Centennial Commemoration Commission Revolving Fund".  The fund shall consist of all monies that are received by the Commission from activities and donations as permitted under the Oklahoma Centennial Act.  The revolving fund shall be a continuing fund not subject to fiscal year limitations.  Expenditures from the fund shall be for expenses relating to any authorized activity of the Commission pursuant to the Oklahoma Centennial Act and shall be made pursuant to law and without legislative appropriation.  Warrants for expenditures from this fund shall be issued by the State Treasurer against claims signed by an authorized employee of the Commission and approved for payment by the Director of State Finance.

Added by Laws 1999, c. 100, § 3, emerg. eff. April 19, 1999.

§73-98.6.  Control of office space in State Capitol Building.

Notwithstanding any other provision of law to the contrary, the Oklahoma Capitol Complex and Centennial Commemoration Commission shall have the management and control of the following space in the State Capitol Building:

The four offices and all space in the approximately 1,000 square feet of space on the first floor in the area designated as room 105, using January 1, 2001, as the reference point.

Added by Laws 2001, c. 344, § 1, eff. July 1, 2001.

§73-99.1.  Short title.

Sections 1 through 6 of this act shall be known and may be cited as the "Oklahoma Centennial County Courthouses Preservation Act".

Added by Laws 2000, c. 294, § 1, eff. July 1, 2000.

§73-99.2.  Purpose.

The purpose of the Oklahoma Centennial County Courthouses Preservation Act is to preserve county courthouses as part of the celebration of Oklahoma's statehood centennial.  County courthouses represent the significant role of county government in Oklahoma's growth and development and illustrate excellence in public building design and construction in the state.  County courthouses are worthy of preservation for these qualities, and their appropriate rehabilitation will serve as a lasting symbol and highly visible legacy of the centennial commemoration for future generations.

Added by Laws 2000, c. 294, § 2, eff. July 1, 2000.

§73-99.3.  Definitions.

As used in the Oklahoma Centennial County Courthouses Preservation Act:

1.  "Commission" means the Oklahoma Capitol Complex and Centennial Commemoration Commission created by Section 98.2 of Title 73 of the Oklahoma Statutes;

2.  "Fund" means the Oklahoma Centennial County Courthouses Preservation Act Revolving Fund;

3.  "Historic county courthouse" means a former or current Oklahoma county courthouse that is listed on the National Register of Historic Places at the time that an application for a grant from the Oklahoma Centennial County Courthouses Preservation Program is submitted;

4.  "County courthouse project" means a project to preserve or rehabilitate a county courthouse not listed on the National Register of Historical Places;

5.  "Preservation" means identification, evaluation, recordation, documentation, curation, acquisition, protection, management, restoration, rehabilitation, stabilization, reconstruction, maintenance, research, conservation, education and training regarding activities or any combination of the foregoing activities;

6.  "Program" means the Oklahoma Centennial County Courthouses Preservation Program;

7.  "Rehabilitation" means the act or process of returning a property to a state of utility through repair or alteration which makes possible an efficient contemporary use while preserving those portions or features of a property which are significant to its historical, architectural, and cultural values;

8.  "Society" means the Oklahoma Historical Society; and

9.  "Standards" means the "Secretary of the Interior's Standards for Rehabilitation" which are the ten basic principles established by the United States Secretary of the Interior and which are recommended in the planning and execution of projects which alter historic buildings.

Added by Laws 2000, c. 294, § 3, eff. July 1, 2000.

§73-99.4.  Administration of Preservation Program - Grants.

A.  The Oklahoma Capitol Complex and Centennial Commemoration Commission shall administer the Oklahoma Centennial County Courthouses Preservation Program.  The Commission shall coordinate its activities with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society for those rehabilitation or preservation projects involving historic county courthouses.

B.  All counties that own a county courthouse may apply to the Commission for a grant for a county courthouse project.  The application for a project must:

1.  State the location of the county courthouse;

2.  State whether the courthouse is listed on the National Register of Historic Places;

3.  State the amount of monies or in-kind contributions that the county promises to contribute to the project and the methods by which they will be provided;

4.  State whether the courthouse is currently functioning as a courthouse;

5.  Include any plans, including but not limited to a master preservation plan, that the county may have for the project; and

6.  Include any other information that the Commission by rule may require.

C.  The Commission may award a grant to a county that owns a county courthouse for the purpose of preserving or rehabilitating the courthouse, if the county's application meets the standards of the program.  In considering whether to award a grant, the Commission shall consider the factors listed in this section and any other factors that the Commission may adopt by rule.  In considering whether to award a grant, the Commission shall consider the following factors:

1.  County courthouses which still function as courthouses;

2.  The cost to preserve or rehabilitate the historic county courthouse; and

3.  Other factors that the Commission may by rule adopt.

D.  The Commission may by rule set a limit on the grant amount for a project.  These amounts may be expressed as a dollar amount or as a percentage of the total amount appropriated for implementing the program during a fiscal year.

E.  The Commission shall adopt rules regarding the application and grant process and the way in which the Commission will consider a county's contribution to project costs pursuant to this section.

Added by Laws 2000, c. 294, § 4, eff. July 1, 2000.

§73-99.5.  Prerequisites for expenditure of grant awards - Standards for description of project work - Eligible expenses.

A.  Before a county may spend any monies awarded by the Oklahoma Capitol Complex and Centennial Commemoration Commission for a historic county courthouse project, the Commission shall adopt minimum standards for the description of project work in cooperation with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society.

1.  A county that receives a grant for the preservation or rehabilitation of a historic county courthouse pursuant to the Oklahoma Centennial County Courthouses Preservation Program must use the United States Secretary of Interior's Standards for Rehabilitation for work on the project.

2.  A county that receives a grant for the preservation or rehabilitation of a historic county courthouse pursuant to the program may use the money only for eligible preservation and rehabilitation expenses that the Commission in cooperation with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society prescribes by rule.  Eligible expenses may include, but are not limited to:

a. structural, mechanical, electrical, and plumbing systems and weather protection and emergency public safety issues not covered by insurance,

b. code and environmental compliance, including, but not limited to, complying with the federal Americans with Disabilities Act of 1990 and its subsequent amendments and other federal or state laws relating to accessibility standards, hazardous materials mitigation rules and other similar concerns,

c. replication of a missing architectural feature,

d. removal of an inappropriate addition or modification, and

e. rehabilitation of a courtroom or other significant public space in a functional and historically appropriate manner.

B.  The Commission in cooperation with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society by rule shall provide for oversight procedures on a project.  These rules shall provide for reasonable inspections by the Oklahoma Historic Preservation Officer or staff assigned by the Officer to inspect projects and periodic reports by a county on a project's progress.

C.  All grants awarded by the Oklahoma Capitol Complex and Centennial Commemoration Commission for the preservation or rehabilitation of county courthouses not on the National Register of Historic Places shall be administered by the Commission.  These projects shall not be subject to the provisions of subsections A and B of this section.

Added by Laws 2000, c. 294, § 5, eff. July 1, 2000.

§73-99.6.  Oklahoma Centennial County Courthouses Preservation Act Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Capitol Complex and Centennial Commemoration Commission to be designated as the "Oklahoma Centennial County Courthouses Preservation Act Revolving Fund".

B.  The Fund shall consist of all monies that are received by the Commission from appropriations or donations for historic county courthouse projects pursuant to this act.

C.  The Fund shall be a continuing fund not subject to fiscal year limitations.  Expenditures from the Fund shall be for expenses related to any authorized activity of the Commission pursuant to this act and shall be made pursuant to law and without legislative appropriation.  Warrants for the expenditures from the Fund shall be issued by the State Treasurer against claims signed by an authorized employee of the Commission and approved for payment by the Director of State Finance.

D.  The Commission may use monies in the Fund to provide matching grants to counties that own a historic county courthouse for a historic courthouse project or to provide the State Historic Preservation Officer, created by Section 354 of Title 53 of the Oklahoma Statutes, funds to assist the Commission in administering the program.

Added by Laws 2000, c. 294, § 6, eff. July 1, 2000.

§73-99.10.  Short title.

This act shall be known and may be cited as the "Oklahoma Historic Capitols Preservation Act".

Added by Laws 2002, c. 102, § 1, eff. July 1, 2002.

§73-99.11.  Purpose of act.

The purpose of the Oklahoma Historic Capitols Preservation Act is to preserve the former state and Native American capitols in Oklahoma on the National Register of Historic Places as part of the celebration of Oklahoma's statehood centennial.  These capitol buildings, many of which still are used for governmental purposes, represent a significant part of the growth and development of Oklahoma and illustrate excellence in public building design and construction in the state.  The former state and Native American capitols are worthy of preservation for these qualities, and their appropriate rehabilitation will serve as a lasting symbol and highly visible legacy of the centennial commemoration for future generations.

Added by Laws 2002, c. 102, § 2, eff. July 1, 2002.

§73-99.12.  Definitions.

As used in the Oklahoma Historic Capitols Preservation Act:

1.  "Commission" means the Oklahoma Capitol Complex and Centennial Commemoration Commission;

2.  "Fund" means the Oklahoma Historic Capitols Preservation Act Revolving Fund;

3.  "Historic capitol building" means a former state capitol or a former or current Native American capitol that is listed on the National Register of Historic Places at the time that an application for a grant from the Oklahoma Historic Capitols Preservation Program is submitted;

4.  "Preservation" means identification, evaluation, recordation, documentation, curation, acquisition, protection, management, restoration, rehabilitation, stabilization, reconstruction, maintenance, research, conservation, education, and training regarding activities or any combination of the foregoing activities;

5.  "Program" means the Oklahoma Historic Capitols Program;

6.  "Rehabilitation" means the act or process of returning a property to a state of utility through repair or alteration which makes possible an efficient contemporary use while preserving those portions or features of a property which are significant to its historical, architectural, and cultural values;

7.  "Society" means the Oklahoma Historical Society; and

8.  "Standards" means the "Secretary of the Interior's Standards for Rehabilitation" which are the ten basic principles established by the United States Secretary of the Interior and which are recommended in the planning and execution of projects which alter historic buildings.

Added by Laws 2002, c. 102, § 3, eff. July 1, 2002.

§73-99.13.  Program administration - Grant applications - Award considerations - Rules.

A.  The Oklahoma Capitol Complex and Centennial Commemoration Commission shall administer the Oklahoma Historic Capitols Preservation Program.  The Commission shall coordinate its activities with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society for those rehabilitation or preservation projects involving historic capitol buildings.

B.  All entities that have jurisdiction over an historic capitol building may apply to the Commission for a grant for an historic capitol building project.  The application for a project must:

1.  State the location of the historic capitol building;

2.  State whether the historic capitol building is listed on the National Register of Historic Places;

3.  State the amount of monies or in-kind contributions that the applicant promises to contribute to the project and the methods by which they will be provided;

4.  State in what capacity the historic capitol building is currently functioning;

5.  Include any plans, including but not limited to a master preservation plan, that the applicant may have for the project; and

6.  Include any other information that the Commission by rule may require.

C.  The Commission may award a grant to an applicant that has jurisdiction over a historic capitol building for the purpose of preserving or rehabilitating the historic capitol building, if the application meets the standards of the program.  In considering whether to award a grant, the Commission shall consider the factors listed in this section and any other factors that the Commission may adopt by rule.  In considering whether to award a grant, the Commission shall consider the following factors:

1.  Historic capitol buildings which still function as governmental buildings;

2.  The cost to preserve or rehabilitate the historic capitol building; and

3.  Other factors that the Commission may by rule adopt.

D.  The Commission, by rule, may set a limit on the grant amount for a project.  These amounts may be expressed as a dollar amount or as a percentage of the total amount appropriated for implementing the program during a fiscal year.

E.  The Commission shall adopt rules regarding the application and grant process and the way in which the Commission will consider the contribution of an applicant to project costs pursuant to this section.

Added by Laws 2002, c. 102, § 4, eff. July 1, 2002.

§73-99.14.  Project work standards - Eligible expenses - Oversight.

A.  Before an applicant may spend any monies awarded by the Oklahoma Capitol Complex and Centennial Commemoration Commission for an historic capitol building project, the Commission shall adopt minimum standards for the description of project work in cooperation with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society.

1.  An applicant that receives a grant for the preservation or rehabilitation of an historic capitol building pursuant to the Oklahoma Historic Capitols Preservation Program must use the United States Secretary of Interior's Standards for Rehabilitation for work on the project.

2.  An applicant that receives a grant for the preservation or rehabilitation of an historic capitol building pursuant to the program may use the money only for eligible preservation and rehabilitation expenses that the Commission in cooperation with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society prescribes by rule.  Eligible expenses may include, but are not limited to:

a. structural, mechanical, electrical, and plumbing systems and weather protection and emergency public safety issues not covered by insurance,

b. code and environmental compliance, including, but not limited to, complying with the federal Americans with Disabilities Act of 1990 and its subsequent amendments and other federal or state laws relating to accessibility standards, hazardous materials mitigation rules and other similar concerns,

c. replication of a missing architectural feature,

d. removal of an inappropriate addition or modification, and

e. rehabilitation of a courtroom or other significant public space in a functional and historically appropriate manner.

B.  The Commission in cooperation with the Oklahoma Historic Preservation Officer at the Oklahoma Historical Society by rule shall provide for oversight procedures on a project.  These rules shall provide for reasonable inspections by the Oklahoma Historic Preservation Officer or staff assigned by the Officer to inspect projects and periodic reports by an applicant on the progress of a project.

Added by Laws 2002, c. 102, § 5, eff. July 1, 2002.

§73-99.15.  Oklahoma Historic Capitols Preservation Act Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Capitol Complex and Centennial Commemoration Commission to be designated as the "Oklahoma Historic Capitols Preservation Act Revolving Fund".

B.  The fund shall consist of all monies that are received by the Commission from appropriations or donations for historic capitol building projects pursuant to the Oklahoma Historic Capitols Preservation Act.

C.  The fund shall be a continuing fund not subject to fiscal year limitations.  Expenditures from the fund shall be for expenses related to any authorized activity of the Commission pursuant to the Oklahoma Historic Capitols Preservation Act and shall be made pursuant to law and without legislative appropriation.  Warrants for the expenditures from the fund shall be issued by the State Treasurer against claims signed by an authorized employee of the Commission and approved for payment by the Director of State Finance.

D.  The Commission may use monies in the fund to provide matching grants to applicants that have jurisdiction over an historic capitol building for an historic capitol building project or to provide the State Historic Preservation Officer, created by Section 354 of Title 53 of the Oklahoma Statutes, funds to assist the Commission in administering the program.

Added by Laws 2002, c. 102, § 6, eff. July 1, 2002.

§73-101.  Repealed by Laws 1961, p. 588, § 1.

§73-102.  Repealed by Laws 1961, p. 588, § 1.

§73-103.  Repealed by Laws 1961, p. 588, § 1.

§73-104.  Repealed by Laws 1961, p. 588, § 1.

§73-105.  Repealed by Laws 1961, p. 588, § 1.

§73-106.  Repealed by Laws 1961, p. 588, § 1.

§73-151.  Purpose.

The purpose of this act is to provide adequate and suitable space for offices and other necessary uses for all departments and agencies of the state, particularly the ones now paying or which hereafter may be required to pay rent, and for the purpose of increasing the efficiency of the operation of state departments and agencies, and to eventually cause the State of Oklahoma to receive all the benefit of the rents now being paid by state departments and agencies.  It shall also be the purpose of this act to provide an improved and expanded highway infrastructure for the health, safety, and welfare of the traveling public in this state and for the continued economic development of this state.

Added by Laws 1959, p. 249, § 1, emerg. eff. June 27, 1959.  Amended by Laws 1997, c. 329, § 4, eff. July 1, 1997.

§73-152.  Authority created - Membership - Officers - Quorum - Bond.

A.  There is hereby created a body corporate and politic to be known as the "Oklahoma Capitol Improvement Authority" and by that name the Authority may sue and be sued and plead and be impleaded.  The Authority is hereby constituted an instrumentality of the state and the exercise by the Authority of the powers conferred by Sections 151 through 214 of this title, in the construction, equipping, operation, and maintenance of the state building or buildings hereinafter referred to as the "building", and in the construction, improvement, repair, and maintenance of the highway infrastructure in this state, shall be deemed and shall be held to be an essential governmental function of the state.

B.  The Authority shall consist of eight (8) members, including the Governor of the state, who shall be Chairman of the Authority, the State Treasurer, the Lieutenant Governor, who shall be Vice Chairman of the Authority, the Director of Central Services, the Director of Human Services, the Secretary-Member of the Oklahoma Tax Commission, the Director of the Oklahoma Department of Tourism and Recreation, and the Director of Oklahoma Department of Transportation.

C.  The Authority shall elect one of its members as Secretary.  Four members of the Authority shall constitute a quorum and the vote of four members shall be necessary for any action taken by the Authority.  No vacancy in the membership of the Authority shall impair the rights of a quorum to exercise and perform all of the rights and duties of the Authority.  The members of the Authority shall not be entitled to compensation for their services, but each member shall be reimbursed for actual expenses necessarily incurred in the performance of official duties.

D.  Before the issuance of any revenue bonds pursuant to the provisions of Sections 151 through 214 of this title, each member of the Authority shall execute a surety bond in the sum of Twenty-five Thousand Dollars ($25,000.00), each such bond to be conditioned upon the faithful performance of the duties of the office, as such member, to be executed by a surety company authorized to transact business in the State of Oklahoma, as surety, and to be approved by the Governor and filed in the office of the Secretary of State.

Added by Laws 1959, p. 249, § 2, emerg. eff. June 27, 1959.  Amended by Laws 1979, c. 241, § 8, operative July 1, 1979; Laws 1982, c. 318, § 3, emerg. eff. June 1, 1982; Laws 1983, c. 304, § 86, eff. July 1, 1983; Laws 1997, c. 329, § 5, eff. July 1, 1997; Laws 2003, c. 472, § 26.

§73-153.  Acquisition of land and erection of buildings - Negotiable bonds.

(a) The Authority is hereby authorized to acquire land for and to erect, equip, operate and maintain a building or buildings for the use of state and/or federal agencies and departments at any place or location within the State of Oklahoma, the place of erection to be selected by the Authority.  Provided, however, that the place of erection to be selected by the Authority within the Capitol Improvement and Zoning District as defined by law and approved by the Capitol Improvement and Zoning Commission shall be in compliance with statutory designations as may be provided in this article.  Provided further that in fulfilling the purpose of this act in acquiring land for the erection, equipping, operation and maintenance of any facilities, building or buildings at a location other than within the Capitol Improvement and Zoning District the Authority is hereby specifically empowered to:

(1) For the purpose of paying the costs thereof the Authority is hereby authorized to borrow money on the credit of the income and revenues to be derived from the operation of said building and, in anticipation of the collection of such income and revenues, to issue negotiable bonds as may, in the opinion of the Authority, be necessary for such purposes, and to provide for the payment of such bonds and the rights of the holders thereof, as hereinafter provided.  Said bonds may be issued in one or more series, may be sold in such manner and at such price or prices, may bear such date or dates, may mature at such time or times, not to exceed thirty (30) years from their date, may be in such denomination or denominations, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium of payments, at such place or places, may be subject to such terms of redemption, with or without premium, and may bear such rate or rates of interest not in excess of seven and one-half percent (7 1/2%) per annum, and shall be subject to such call for redemption as may be provided by resolution or resolutions to be adopted by the Authority.  Such bonds shall have all of the qualities and incidents of negotiable paper; and the bonds and the interest earned on said bonds shall not be subject to taxation by the State of Oklahoma, or by any county, municipality or political subdivision therein.

(2) The Authority may issue bonds hereunder for the purpose of refunding any obligation of the Authority payable from the revenues of said building, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of refunding obligations of the Authority payable from the revenues derived from said building and in part for the making, equipping and furnishing of additions, improvements and extensions thereto or for an additional building or buildings.  Where bonds are issued under this paragraph solely for refunding purposes, such bonds may either be sold as above provided or delivered in exchange for the outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein contained shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the Authority covenants that sufficient funds to pay all remaining interest and principal payments of the outstanding obligations when due will be placed in escrow for such purpose at the place or places where said bonds are payable.  All bonds issued under this paragraph shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act, and shall have all the attributes of such bonds.  The Authority may provide any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.

(3) The bonds issued hereunder shall not be an indebtedness of the State of Oklahoma or of the Authority herein, but shall be special obligations payable solely from the rents and revenues to be derived from the operation of the building, and the Authority is authorized and directed to pledge all or any part of such revenues to the payment of principal and interest on the bonds, the operation and maintenance of the building, and to create a reserve for such purposes.

(4) The State Treasurer of the State of Oklahoma is hereby authorized to purchase from the Authority at private sale all or any part of said bonds, or interim bonds, as an investment of the public monies in his possession.  It shall be the responsibility of the State Treasurer to invest only that portion of such public monies as it deems to be more than sufficient to meet current expenditures payable from public monies.  The State Treasurer is authorized to buy and the Authority is authorized and required to sell to the State Treasurer at private sale, as provided in this section, so many of the bonds authorized by this act as may be safely purchased for investment of public monies by the State Treasurer without handicapping the State of Oklahoma in promptly meeting its obligations.  In the event of such sale or sales, the Authority shall determine and fix the rate of interest the bonds so sold shall bear.

(5) In the event any or all of the bonds are sold to the State Treasurer under the provisions of subparagraph (4) hereof and thereafter the uninvested cash on hand and in solvent banks falls short of demand orders on the State Treasury, it shall be the duty of the State Treasurer to sell such part or all of the bonds as are necessary to be converted into cash to meet such demands.

(b) For the purpose of paying the costs thereof the Authority is hereby authorized to borrow money on the credit of the income and revenues to be derived from the operation of said building and, in anticipation of the collection of such income and revenues, to issue negotiable bonds not to exceed the sum of Ten Million Dollars ($10,000,000.00) as may, in the opinion of the Authority, be necessary for such purposes, and is authorized to provide for the payment of such bonds and the rights of the holders thereof, as hereinafter provided.  Said bonds may be issued in one or more series, may be sold in such manner and at such price or prices, may bear such date or dates, may mature at such time or times, not to exceed thirty (30) years from their date, may be in such denomination or denominations, may be in such form either coupon or registered, may carry such registration or conversion privileges, may be executed in such manner, may be payable in such medium of payments, at such place or places, may be subject to such terms of redemption, with or without premium, and may bear such rate or rates of interest, not exceeding four percent (4%) per annum, as may be provided by resolution or resolutions to be adopted by the Authority.  Such bonds shall have all of the qualities and incidents of negotiable paper, and shall not be subject to taxation by the State of Oklahoma, or by any county, municipality or political subdivision therein.  All bonds maturing after ten (10) years from their dates shall be subject to call and redemption, in inverse order of maturity and bond numbers, at par and accrued interest, the detailed provisions for such call and redemption to be fixed by the Authority in the resolution or resolutions authorizing the issuance of said bonds.

(c) The Authority may issue bonds hereunder for the purpose of refunding any obligation of the Authority payable from the revenues of said building, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of refunding obligations of the Authority payable from the revenues derived from said building and in part for the making, equipping and furnishing of additions, improvements and extensions thereto or for an additional building or buildings.  Where bonds are issued under this paragraph solely for refunding purposes, such bonds may either be sold as above provided or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein contained shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms, or voluntarily surrendered by their holders for cancellation, unless the Authority covenants that sufficient funds to pay all remaining interest and principal payments of the outstanding obligations when due will be placed in escrow for such purpose at the place or places where said bonds are payable.  All bonds issued under this paragraph shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act, and shall have all the attributes of such bonds.  The Authority may provide any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.

(d) The bonds issued hereunder shall not be an indebtedness of the State of Oklahoma or of the Authority herein, but shall be special obligations payable solely from the rents and revenues to be derived from the operation of the building, and the Authority is authorized and directed to pledge all or any part of such revenues to the payment of principal and interest on the bonds, the operation and maintenance of the building, and to create a reserve for such purposes.

Added by Laws 1959, p. 249, § 3, emerg. eff. June 27, 1959.  Amended by Laws 1971, c. 328, § 1, emerg. eff. June 25, 1971; Laws 1989, c. 343, § 37, operative July 1, 1989.

§73-153-A.  Buildings for Department of Public Safety - Location - Financing.

(a) The Oklahoma Capitol Improvement Authority is hereby authorized to erect, operate and maintain a building or buildings for the use of the State Department of Public Safety, the place of erection to be upon the state-owned land at Northeast 36th Street and Eastern Avenue in Oklahoma City.

(b) For the purpose of paying the costs of the projects authorized in subsection (a) above, the Authority is hereby authorized to borrow money on the credit of the income and revenues to be derived from such projects and, in anticipation of the collection of such income and revenues, to issue negotiable bonds not to exceed the sum of One Million Three Hundred Thousand Dollars ($1,300,000.00) as may, in the opinion of the Authority, be necessary for such purposes, and is authorized to provide for the payment of such bonds and the rights of the holders thereof, as provided in 73 O.S.1961, Section 153, for other bonds issued by the Authority; provided that the bonds issued hereunder, the income and revenues from the projects herein authorized, and the expenses of operating such projects shall not be commingled with the bonds heretofore issued or the income and revenues of the buildings heretofore built or the expenses of operating such existing buildings.

(c) The provisions of 73 O.S.1961, Sections 151 through 166, both inclusive, insofar as the same are not in conflict herewith, shall apply to and govern this act, and the execution of the authorization herein contained.  All mandates, authorizations and conditions therein prescribed shall be applicable to this act.

(d) It shall be the duty of the Attorney General to represent the Authority in the execution of the provisions of this act, and such Authority shall not employ or pay any sums of money to any private attorney or attorneys.

(e) The State Treasurer is hereby authorized and directed to purchase from the Authority, and the Authority is hereby authorized and directed to sell to the State Treasurer, at private sale, at par, all of the bonds issued under this act, as an investment of the public monies in his possession.  The State Treasurer shall not sell or otherwise dispose of such bonds or any of them without the express authority, direction and approval of the Legislature.

Added by Laws 1965, c. 528, § 1, emerg. eff. July 23, 1965.  Amended by Laws 1968, c. 38, § 1, emerg. eff. Mar. 1, 1968.

§73-153-B.  Repealed by Laws 1976, c. 241, § 13, emerg. eff. June 15, 1976.

§73-153-C. Transfer of property to Department of Public Safety.

Any building or buildings erected, operated and maintained by the Oklahoma Capitol Improvement Authority, for the State Department of Public Safety, from the proceeds of the sale of bonds pursuant to Title 73, Oklahoma Statutes 1971, Section 153-A, shall upon the redemption of said bonds as provided by this act be transferred from the Oklahoma Capitol Improvement Authority to the State of Oklahoma. Thereafter, the management, maintenance and operation of the transferred property shall become the responsibility and be under the control of the State Department of Public Safety.  Provided, the title to the buildings constructed by the Oklahoma Capitol Improvement Authority for warehousing and storage, and the land on which said buildings are constructed, shall be vested in the Oklahoma Capitol Improvement Authority, until such time as all bonds issued by the Authority for the construction of state office buildings in Oklahoma City have been redeemed.

Added by Laws 1975, c. 278, § 4, emerg. eff. June 5, 1975.

§73-154.  Repealed by Laws 2002, c. 481, § 6.

NOTE:  This section was amended prior to repeal by Laws 2002, c. 50, § 4, eff. Nov. 1, 2002 to read as follows:

(a) The State Treasurer of the State of Oklahoma is hereby authorized and required to purchase from the Authority at private sale all or any part of said bonds, or interim bonds, as an investment of the public monies in his possession.  It shall be the responsibility of the State Treasurer to invest only that portion of such public monies as it deems to be more than sufficient to meet current expenditures payable from public monies.  The State Treasurer is authorized and required to buy, and the Authority is authorized and required to sell to the State Treasurer at private sale, as provided in this section, so many of the bonds authorized by this act as may be safely purchased for investment of public monies by the State Treasurer without handicapping the State of Oklahoma in promptly meeting its obligations.  In event of such sale or sales, the Authority shall determine and fix the rate of interest the bonds so sold shall bear, such rate of interest not to exceed the maximum hereinbefore authorized.  All interest earned by such bonds as are held by the State Treasurer pursuant to such investment shall, as collected, be paid into the Oklahoma Capitol Improvement Authority Fund.

(b) In the event any or all of the bonds are sold to the State Treasurer under the provisions of subsection (a) hereof and thereafter the uninvested cash on hand and in solvent banks should fall short of demand orders on the State Treasury, it shall be the duty of the State Treasury to sell such part or all of the bonds as are necessary to be converted into cash to meet such demands.  The State Treasurer may sell such part or all of the said bonds as he is so authorized to sell, at private sale, to CompSource Oklahoma, the Teachers Retirement Fund, or any other state fund, department or agency which has available monies to purchase the same, and all such state funds, departments and agencies are hereby authorized and empowered to so purchase such bonds.

(c) If such bonds or any of them cannot be sold to such other state funds, departments and agencies, it shall be the duty of the State Treasurer to publish, advertise and, on the date given in the notice, sell at not less than par and accrued interest, to the highest and best bidder for cash, only so many of the bonds as will enable the state to meet such demand orders; provided, however, in lieu of so selling such bonds at the market, the State Treasurer and the Authority may agree to the refunding of part or all of such bonds, in accordance with the method and procedure for refunding provided in this act.

(d) The CompSource Oklahoma President and Chief Executive Officer with the approval of the Board of Managers of CompSource Oklahoma and the State Board of Trustees of the Teachers Retirement Fund are also authorized to purchase all or any part of said bonds at private sale as an investment of such funds.  In event of such sale or sales, the Authority shall determine and fix the rate of interest not to exceed the maximum hereinbefore authorized.

§73-155.  Sale of bonds to public - Bids - Deposit.

In the event said bonds, or some portion thereof, are not sold to the State Treasurer or other state funds, departments and agencies as authorized in Section 4 hereof, then the Authority is authorized to advertise said bonds, or the unsold portion thereof, for sale to other bidders and to sell said bonds, or the unsold portion thereof, in the manner hereinafter provided.  Notice of such sale shall be published at least thirty (30) days prior to the date fixed for such sale.  Such notice shall be published for at least two (2) consecutive weeks in a newspaper having general circulation in the State of Oklahoma, and at least once in a financial periodical or newspaper known to have general circulation among bond dealers and bond purchasers.  Such notice shall state the time and place where and when the Authority will receive written bids for the purchase of the bonds so offered for sale and shall also state that the bonds will be sold to the bidder bidding the lowest interest rate to the State of Oklahoma, stating also, however, that the Authority may, in its discretion, reject all bids submitted and readvertise the bonds for sale.  Such notice may contain such other conditions, information and details as the Authority deems appropriate and desirable to secure understanding of the offer and to assure maximum competition between bidders.  Upon acceptance of the low bid, the bonds shall be issued in accordance therewith and shall be delivered to said purchaser upon payment of the purchase price thereof, which shall be not less than par plus accrued interest to date of delivery.  Provided, however, no tender of the bonds shall be valid until after the expiration of the period of contestability provided for herein.  All bidders shall be required to submit with their bids such good faith deposit as may to the Authority seem appropriate.  Upon the acceptance of a bid, the Authority shall return to all of the unsuccessful bidders the deposits so made by them.  All such deposits shall be made upon the agreement that the deposit made by the successful bidder shall become the property of the Authority, and shall be credited upon the purchase price of the bonds so sold and with the further agreement that if the purchaser shall fail for five (5) days after tender of the bonds to pay the balance of the purchase price, said sale shall be thereby annulled and the deposit shall in such event be retained by the Authority and credited to the Oklahoma Capitol Improvement Authority Fund.

Added by Laws 1959, p. 251, § 5, emerg. eff. June 27, 1959.

§73-156.  Interim bonds.

The Authority is authorized to issue one or more interim bonds, representative of the bonds so sold, which said interim bonds may be in any denomination, shall have all of the qualities and be secured by all of the covenants and pledges made to secure the bonds so sold, but said interim bonds shall represent the bonded debt only until such time as the definitive bonds are printed, executed and delivered to the purchaser thereof.  No tender of any such interim bonds shall be valid until the expiration of the period of contestability provided in this act.  Simultaneously with delivery of the definitive bonds, any such interim bonds shall be surrendered for cancellation and canceled by the State Treasurer of Oklahoma.

Added by Laws 1959, p. 252, § 6, emerg. eff. June 27, 1959.

§73-156.1.  Refinancing and restructuring of outstanding obligations.

A.  The Oklahoma Capitol Improvement Authority is authorized to issue bonds, notes, or other obligations for the purpose of refinancing or restructuring its outstanding obligations.

B.  The bonds or other obligations issued pursuant to this section shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or any such political subdivision.

C.  Such bonds or other obligations shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged to the payment of the principal of or the interest on such bonds.

D.  To the extent funds are available from the proceeds of the borrowing authorized by this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma State Bond Advisor.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  An issuance of bonds under this section may be undertaken to achieve an overall debt service savings, modify restrictive bond document covenants, or reduce payment requirements during periods of fiscal stress.  To achieve these objectives, the Authority is authorized to extend the final maturity of its outstanding obligations if necessary, but in no event shall the final maturity of an individual bond issue be extended more than ten (10) years without the approval of the Council of Bond Oversight.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may issue obligations in one or more series and may set such other terms and conditions as may be necessary, in its judgment to achieve an efficient financing.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations, including the purchase of surety policies or other financial instruments to be utilized in lieu of reserve funds.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the delivery date.

G.  Any interest on the funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

J.  The obligations issued under this section shall be retired by payments made to the Oklahoma Capitol Improvement Authority from the various agencies that entered into leases and other agreements in connection with the original financings.  To the extent required by the Authority, such agencies are authorized and directed to enter into new lease agreements with the Authority.

K.  The Authority is hereby specifically authorized to purchase surety policies or other financial instruments to replace existing debt service reserves.  Any payment for such policies or other instruments may be made from the cash reserves being replaced or any other legally available source.

L.  The Oklahoma Department of Transportation shall make payments from the State Transportation Fund to pay obligations incurred pursuant to agreements with the Oklahoma Capitol Improvement Authority.  It is the intent of the Oklahoma Legislature to maintain the funding level of the State Transportation Fund as required in order for the Department of Transportation to fully pay any and all obligations incurred by the Department of Transportation with respect to agreements entered into by the Department of Transportation and the Oklahoma Capitol Improvement Authority.  With respect to other state agencies that have entered into agreements with the Oklahoma Capitol Improvement Authority, it is the intent of the Oklahoma Legislature to appropriate sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.

M.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to bonds issued pursuant to this section, including the provision relating to the exclusive original jurisdiction of the Supreme Court of the State of Oklahoma.

Added by Laws 2003, c. 126, § 2, emerg. eff. April 22, 2003.

§73-157.  Bonds as legal investment for bank, trust or insurance companies.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, surplus and reserve funds and other funds under its control in bonds issued under the provisions of this act.

Added by Laws 1959, p. 252, § 7, emerg. eff. June 27, 1959.

§73-158.  Certificate of regularity - Incontestability.

Within ten (10) days after the sale or sales of said bonds, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Authority and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of such bonds and shall, if he finds such bond proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows:

I have examined all proceedings had in connection with the issuance of the Oklahoma Capitol Improvement Authority Bonds in the aggregate principal amount of $_______________, dated _____________, authorized and sold pursuant to _______________________ (this act), and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid obligations of the Oklahoma Capitol Improvement Authority.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.

__________________________  __________________________________

Date  Attorney General of the

State of Oklahoma

Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.  A facsimile of such Attorney General's certificate shall appear on each bond so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under this act.

Added by Laws 1959, p. 252, § 8, emerg. eff. June 27, 1959.

§73-159.  Delivery of bonds upon payment - Deposit and investment of proceeds.

The bonds shall be delivered to the purchaser thereof only upon payment of par and accrued interest to the date of delivery thereof, together with any premium bid, if any.  The proceeds of the sale of said bonds shall be deposited in the State Treasury of the State of Oklahoma, in a fund which is hereby created and designated the "Oklahoma Capitol Improvement Authority Fund", where they shall remain subject to disposition to be provided for by the Authority, provided that the State Treasurer of the State of Oklahoma shall invest said monies in interest bearing direct obligations of the United States of America, or of the State of Oklahoma, and provided further that all such investments of said monies must be so made that the same may be liquidated in time to enable the Authority to pay, in due course, the valid indebtedness incurred by the Authority for the purposes set forth in this act.

Added by Laws 1959, p. 252, § 9, emerg. eff. June 27, 1959.  Amended by Laws 1989, c. 343, § 39, operative July 1, 1989.

§73-160.  Approval of bonds by Supreme Court.

The Oklahoma Capitol Improvement Authority may file an application with the Supreme Court of Oklahoma for the approval of bonds issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each application.  The court shall give the applications precedence over the other business of the court and consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Authority will ask the court to hear its application and approve the bonds.  The notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  The notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the court.  If the court shall be satisfied that the bonds or any portions thereof have been properly authorized in accordance with this act and the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Authority, the State of Oklahoma, its officers, agents and instrumentalities, and all other persons, and thereafter the bonds so approved and the rents and revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

Added by Laws 1959, p. 253, § 10, emerg. eff. June 27, 1959.  Amended by Laws 2002, c. 481, § 1.

§73-161.  Power of Authority.

In addition to all other powers expressly conferred, the Authority is hereby authorized and empowered:

1.  To adopt bylaws for the regulation of its affairs and the conduct of its business;

2.  To adopt an official seal and alter the same at pleasure;

3.  To fix and revise from time to time rent for the use of any Authority building; provided that the rents when so fixed, plus revenues derived from other sources, shall produce sufficient revenue:

a. to pay the annual cost of the operation, maintenance, and repair of such building,

b. to pay as and when due the principal and interest on the bonds issued to pay for such building, and

c. to accumulate and maintain reserves for such purposes;

4.  To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;

5.  To acquire by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of condemnation in the manner hereinafter provided, such public or private property and interests therein as it may deem necessary for carrying out the provisions of this act.  The exercise of the power of condemnation shall be in accordance with and subject to the provisions of any and all existing laws and statutes applicable to the exercise of the power of condemnation of property for public use.  In any condemnation proceedings the court having jurisdiction of the suit, action or proceeding may make such orders as may be just to the Authority and to the owners of the property to be condemned and may require an undertaking or other security to secure such owners against any loss or damage by reason of the failure of the Authority to accept and pay for the property, but neither such undertaking or security nor any act or obligation of the Authority shall impose any liability upon the state or the Authority except such as may be paid from the funds provided under the provisions of the act;

6.  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act, and particularly to make and enter into contracts and agreements with the departments and agencies of the State of Oklahoma and/or federal government relating to the rent, amortization of cost and use of the building by such departments and agencies, or relating to the construction, improvement, repair, and maintenance of the highway infrastructure in this state;

7.  To employ employees and agents as may be necessary in its judgment, including but not limited to legal counsel and such other professionals as may be needed for the issuance and administration of bonds issued under the provisions of this title and to fix their compensation; provided, that all such expenses shall be payable solely from the proceeds of bonds issued under this act or from revenues derived from the building;

8.  To receive and accept from any federal agency grants or payments for or in aid of the construction of any project, and to receive and accept aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such grants and contributions may be made;

9.  To do any and all things necessary to comply with rules, regulations or requirements of any state or federal agency administering any law enacted by the Congress of the United States to aid or encourage the construction or use of such building; and

10.  To do all things necessary or convenient to carry out the powers expressly granted in this act.

Added by Laws 1959, p. 253, § 11, emerg. eff. June 27, 1959.  Amended by Laws 1995, c. 334, § 6, emerg. eff. June 8, 1995; Laws 1997, c. 329, § 6, eff. July 1, 1997.

§73-162.  Transaction of business for profit by members or employees prohibited - Penalty.

(a) It shall be unlawful for any member or employee of the Authority to transact with the Authority, either directly or indirectly, any business for profit of such member or employee; and any person, firm, or corporation knowingly participating therein shall be equally liable for violation of this provision.

(b) The term "business for profit" shall include, but not be limited to, the acceptance or payment of any fee, commission, gift or consideration to such member or employee.

(c) Violation of any of the provisions of this section shall constitute a felony and shall be punishable by a fine of not less than Five Hundred Dollars ($500.00) and not more than Five Thousand Dollars ($5,000.00), or by imprisonment in the State Penitentiary for not less than one (1) year and not more than five (5) years or by both such fine and imprisonment.

Added by Laws 1959, p. 254, § 12, emerg. eff. June 27, 1959.  Amended by Laws 1997, c. 133, § 583, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 423, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 583 from July 1, 1998, to July 1, 1999.

§73-163.  State departments and agencies to pay rents.

In order to prevent any defaults or threatened defaults in the payment of said bonds, the Authority is hereby authorized and empowered, in cooperation with the Office of Public Affairs, to require state departments and agencies to be housed in a building and to pay rent for the use and occupancy of said building.  Rents paid by state departments and agencies and all other revenues received by the Authority shall be placed in the Oklahoma Capitol Improvement Authority Fund for the purpose of maintenance of said buildings and retiring said bonds.  When all bonds issued for the construction of any building constructed pursuant to Sections 151 through 214 of this title have been paid in full, the building shall become the property of the State of Oklahoma and shall thereafter be under the full and exclusive supervision of the Office of Public Affairs.

Added by Laws 1959, p. 254, § 13, emerg. eff. June 27, 1959.  Amended by Laws 1983, c. 304, § 87, eff. July 1, 1983.

§73-163.1.  Private persons authorized to lease space.

The Oklahoma Capitol Improvement Authority is hereby authorized to lease space within the State Office Building in Tulsa, Oklahoma, to private persons.

Added by Laws 1975, c. 144, § 3, emerg. eff. May 20, 1975.

§73-163.2.  Deposit of funds.

Monies collected from private tenants in the State Office Building in Tulsa, Oklahoma, through June 30, 1976, or monies collected from lease agreement with state agencies entered into subsequent to the date of this act, except the State Department of Agriculture, the Supreme Court, the Commissioner of Narcotics and Dangerous Drugs Control, the Human Rights Commission, the Indian Affairs Commission, the Water Resources Board, the Oklahoma Educational Television Authority, the Oklahoma Department of Commerce, the Department of Mental Health and Substance Abuse Services, the Department of Labor, the University of Oklahoma and the board of county commissioners of Tulsa County, shall be paid to the State Treasurer for deposit to the General Revenue Fund.  Monies collected from any agency or institution of the government of the United States are exempted from payment to the State Treasurer for deposit to the General Revenue Fund.

Added by Laws 1975, c. 144, § 4, emerg. eff. May 20, 1975.  Amended by Laws 1976, c. 158, § 1, emerg. eff. May 28, 1976; Laws 1979, c. 223, § 4, emerg. eff. May 30, 1979; Laws 1981, c. 301, § 4, emerg. eff. June 29, 1981; Laws 1986, c. 207, § 64, operative July 1, 1986; Laws 1990, c. 51, § 143, emerg. eff. April 9, 1990.

§73-164.  Repealed by Laws 2002, c. 481, § 7.

§73-165.  Funds for payment of rent.

The agencies and departments occupying space in the building shall pay rent from the funds provided by law for the administrative expenses of such departments or agencies, or as may be otherwise provided by law governing such departments or agencies or duly authorized contracts between such departments or agencies and the Authority and/or the federal government.

Added by Laws 1959, p. 255, § 15, emerg. eff. June 27, 1959.

§73-166.  Execution of bonds and contracts - Audit of claims.

(a) The Chairman and Secretary, acting in behalf of the Authority, shall execute all bonds issued by the Authority and all contracts awarded by the Authority after approval of the form thereof by the Authority and the Attorney General.

(b) All invoices, bills and claims of whatever nature shall be subject to audit under provisions of the preaudit law and other laws relating to the disbursement of public funds.

Added by Laws 1959, p. 255, § 16, emerg. eff. June 27, 1959.

§73-167.  Prohibition on sale or other disposal of bonds without legislative approval.

From and after the effective date of this act, the State Treasurer of the State of Oklahoma shall not trade, transfer, pledge, hypothecate, or sell any bonds held in the State Treasury of the State of Oklahoma acquired in accordance with Senate Bill No. 312, of the Twenty-seventh Legislature, Chapter 1c, Title 62, page 249, Session Laws 1959, to any private individual, association, firm, trust, corporation, or syndicate without first obtaining approval therefor from the Legislature of the State of Oklahoma in the form of a joint resolution.

Added by Laws 1961, p. 588, § 1.

§73-168.  Acquisition of land and erection of buildings for specified state agencies.

The Oklahoma Capitol Improvement Authority is hereby authorized and directed to plan, acquire land for and erect, operate and maintain buildings for the use of the following state agencies, and to borrow money on the credit of the income and revenues to be derived from such projects in the amounts indicated for each such project and, in anticipation of the collection of such income and revenues, to issue negotiable bonds not to exceed the amounts indicated for each such project or so much of each indicated amount as may, in the opinion of the Authority, be necessary for such purpose:

(a) For the State Department of Highways, the sum of Seven Million Five Hundred Thousand Dollars ($7,500,000.00) to be used

(1) first, to acquire all of the land which is bounded by Lincoln Boulevard on the east, Northeast Twenty-first Street on the north, Walnut Avenue on the west and the alley north of Northeast Sixteenth Street on the south which is not now owned by the State of Oklahoma or its agencies or the City of Oklahoma City, and

(2) second, to plan and erect thereon a building or buildings for the use of the State Department of Highways with appropriate improvements for utilities, parking and access to serve such building or buildings.

(b) For the State Department of Education primarily, and secondarily for those agencies related to education including but not limited to the School Land Commission, the Teachers' Retirement System, etc., the sum of Four Million Dollars ($4,000,000.00) to be used

(1) first, to acquire all of the land which is bounded by Lincoln Boulevard on the east, Northeast Twenty-sixth Street on the north, Stiles Avenue on the west and Northeast Twenty-fourth Street on the south which is not now owned by the State of Oklahoma or its agencies or the City of Oklahoma City, and

(2) second, to plan and erect thereon a building for the use primarily of the State Department of Education and secondarily for the use of such other agencies related to education including but not limited to those named above as may in the opinion of the Authority be appropriate, desirable and feasible, with appropriate improvements for utilities, parking and access to serve such building.

(c) For the Oklahoma Tax Commission the sum of Four Million Dollars ($4,000,000.00) to be used

(1) first, to acquire all of the land which is bounded by Lincoln Boulevard on the west, Northeast Twenty-sixth Street on the north, Lindsay Avenue on the east and Northeast Twenty-fourth Street on the south which is not now owned by the State of Oklahoma or its agencies or the City of Oklahoma City, and

(2) second, to plan and erect thereon a building for the use of the Oklahoma Tax Commission with appropriate improvements for utilities, parking and access to serve such building.

(d) For the planning of and the remodeling and renovation of the Jim Thorpe Office Building and the State Capitol Building, including equipment, the sum of Two Million Dollars ($2,000,000.00).

(e) The Authority may, in its discretion, exchange the locations of the buildings described in (b) and (c) above.

Added by Laws 1968, c. 330, § 1.

§73-168.1.  Payment for lands acquired by other state agencies - Conveyance of title.

The Oklahoma Capitol Improvement Authority may pay to any state agency that has acquired any of the lands described in Section 168 of this title, the cost of such acquisition from bond proceeds; and title to such land, and to any other land that shall have been acquired by a state agency for use by the Oklahoma Capitol Improvement Authority, shall be conveyed by the Office of Public Affairs to the Oklahoma Capitol Improvement Authority.  Provided, that the following described tract of land shall be used by the Office of Public Affairs as a site for the building to be constructed from the State of Oklahoma Institutional Building Bonds of 1965 Fund for the use of the Oklahoma State Library:

A tract of land containing approximately four (4) acres in Oklahoma City, bounded on the north by Northeast Eighteenth Street, on the west by Walnut Avenue, on the south by property owned by the City of Oklahoma City, and on the east by a line 580 feet east of and parallel to the center line of Walnut Avenue.

Any amount received by a state agency pursuant to the provisions of this section shall be used to reimburse the fund or funds from which payment for the land was originally made.  Any amount received by the Office of Public Affairs may be used by the Office of Public Affairs for remodeling and renovating the State Capitol, including equipment.

Added by Laws 1972, c. 134, § 6, emerg. eff. April 7, 1972.  Amended by Laws 1983, c. 304, § 88, eff. July 1, 1983.

§73-168.2.  Rehabilitation facility for Department of Human Services.

A.  The Oklahoma Capitol Improvement Authority is hereby authorized to acquire land for and to erect, operate and maintain a building or buildings for the use of the Department of Human Services for the operation of a rehabilitation facility on a tract of land containing approximately thirteen and two-tenths (13.2) acres located in the Northwest (NW) Corner of Section Twenty-nine (29) of Township Fourteen North (T14N) of Range Thirteen East (R13E) of the Indian Meridian in Okmulgee County, Oklahoma.

B.  For the purpose of paying the costs of the project authorized in subsection A of this section, the Authority is hereby authorized to borrow money on the credit of the income and revenues to be derived from such project and, in anticipation of the collection of such income and revenues, to issue negotiable bonds not to exceed the sum of Five Million Dollars ($5,000,000.00) as may be necessary for such purpose as determined by the Authority.  The Authority may retain such legal counsel as it deems necessary for this purpose.

C.  The interest rate on the bonds issued pursuant to this section shall not exceed ten percent (10%) per annum.

D.  Insofar as they are not in conflict with the provisions of this section, the provisions of Sections 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 1985, c. 312, § 49, emerg. eff. July 25, 1985.

§73-168.3.  Acquisition of land for erection of building for operation of Oklahoma School of Science and Mathematics - Issuance of bonds.

A.  The Oklahoma Capitol Improvement Authority may acquire land owned by the Board of Trustees of the Oklahoma School of Science and Mathematics.  The Oklahoma Capitol Improvement Authority may provide for the funding, construction and maintenance of a building or buildings for use by the Board of Trustees of the Oklahoma School of Science and Mathematics for the operation of the Oklahoma School of Science and Mathematics, and shall hold title to the facilities until such time as the indebtedness created pursuant to this section shall be retired or defeased.  Upon the retirement of the indebtedness created pursuant to this section, the title to the land and improvements thereon shall be transferred from the Oklahoma Capitol Improvement Authority to the Board of Trustees of the Oklahoma School of Science and Mathematics.

B.  For the purpose of paying the costs of the project authorized in subsection A of this section, the Authority is authorized to borrow monies on the credit of the income and revenues to be derived from such project and, in anticipation of the collection of such income and revenues, to issue negotiable or competitive bonds not to exceed the sum of Eight Million Five Hundred Thousand Dollars ($8,500,000.00) as may be necessary for such purpose as determined by the Authority.  The Oklahoma School of Science and Mathematics may not be moved from the building or buildings constructed pursuant to subsection A of this section until all such indebtedness is retired, and shall be required to lease the building or buildings so constructed subject to receiving an annual appropriation for that purpose.  It is the intent of the Legislature to appropriate to the Oklahoma School of Science and Mathematics sufficient monies to make lease payments to the Authority for purposes of retiring the debt created pursuant to this section.

C.  The bonds provided for in subsection B of this section shall not be issued until such time as the Board of Trustees of the Oklahoma School of Science and Mathematics has met the matching requirement as provided for in subsection G of this section or until a bank that is chartered in this state notifies the Authority, the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate that there exists an irrevocable restricted letter of credit for outstanding pledges or cash on deposit or a combination of both in the amount of Eight Million Five Hundred Thousand Dollars ($8,500,000.00) for the purpose specified in subsection A of this section.  Such notification must occur no later than July 1, 2000.  In the alternative, the Authority may issue such bonds in series of no less than One Million Dollars ($1,000,000.00) each.  In order to issue the first series of bonds, a bank, as described above, shall certify to the Authority and the above-referenced officers that there exist irrevocable letters of credit for outstanding pledges or cash on deposit or a combination of both in an amount equal to the amount of the first series.  In order to issue any subsequent series of bonds, a bank, as described above, shall certify to the Authority and the above-referenced officers that there exist irrevocable letters of credit for outstanding pledges or cash on deposit or a combination of both in amounts equal to the amount of each subsequent series.  Any irrevocable letter of credit required by this subsection shall be issued by a bank chartered in this state and insured by the Federal Deposit Insurance Corporation to the maximum limit available.

D.  The proceeds of any bonds issued pursuant to this section and any other monies expended by the Board of Trustees for construction or improvements shall be expended for facilities, which shall include design fees for each such project.  The first phase of any campus construction or improvements shall be limited to student housing, a dining facility, library, physical education and student activity facilities, and security needs including but not limited to fencing.

E.  All interest earned on any reserve funds created by such bonds held by the State Treasurer, as collected, shall be paid into the General Revenue Fund.

F.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

G.  Except as otherwise provided in this subsection, any private, public or nonstate monies pledged or deposited in accordance with this section for the purpose of construction of the campus of the Oklahoma School of Science and Mathematics shall be matched not to exceed Eight Million Five Hundred Thousand Dollars ($8,500,000.00) by the state as follows:

State Nonstate Year of Contribution

60% 40% July 1, 1993 - June 30, 1995

50% 50% July 1, 1995 - June 30, 1998

50% 50% July 1, 1998 - June 30, 2000

No federal funds shall be used for matching purposes pursuant to this subsection.

Added by Laws 1991, c. 270 § 37, eff. July 1, 1991.  Amended by Laws 1993, c. 284, § 1, eff. July 1, 1993; Laws 1995, c. 334, § 7, emerg. eff. June 8, 1995; Laws 1997, c. 378, § 1, emerg. eff. June 11, 1997; Laws 1999, c. 374, § 2, emerg. eff. June 8, 1999.

§73-168.5.  Acquisition of property for Department of Commerce office space - Issuance of obligations.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire real property, together with improvements located thereon, and personal property for purposes of providing office space to the Oklahoma Department of Commerce.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Oklahoma Department of Commerce.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the Oklahoma Department of Commerce.

B.  For the purpose of paying the costs for acquisition of the real property and improvements and personal property authorized in subsection A of this section, and for the purpose authorized in subsection C of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Three Million Three Hundred Thirty-five Thousand Dollars ($3,335,000.00).  It is the intent of the Legislature to appropriate to the Oklahoma Department of Commerce sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  The costs for acquisition of the real property and improvements and personal property authorized in subsection A of this section shall not exceed Three Million Dollars ($3,000,000.00).

C.  To the extent funds are available from the proceeds of the borrowing authorized by subsection B of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma Department of Commerce.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 1996, c. 294, § 1, emerg. eff. June 10, 1996.

§73-168.6.  Construction and improvement of state highway system - Issuance of obligations.

A.  The Oklahoma Capitol Improvement Authority is hereby authorized to issue bonds or other negotiable instruments or evidences of indebtedness in the principal amount sufficient to generate Three Hundred Million Dollars ($300,000,000.00) in proceeds available to fund the construction and improvement of the highway system in this state as set forth in this act.

B.  The proceeds from the sale of obligations authorized in subsection A of this section shall only be used by the Authority to fund the construction, improvement, maintenance, and repair of roads, highways and bridges to be designed and constructed by the Oklahoma Department of Transportation as designated in Section 3 of this act or to fund other costs associated with the issuance of such obligations.

C.  The obligations issued pursuant to authority of subsection A of this section shall be repaid in full within ten (10) years from the date of issuance.

D.  The obligations issued pursuant to authority of subsection A of this section shall be retired by payments made to the Oklahoma Capitol Improvement Authority from the Oklahoma Department of Transportation.  The Oklahoma Capitol Improvement Authority and the Oklahoma Department of Transportation shall be authorized to enter into leases and agreements with respect to the use of roads, highways and bridges, as applicable, the construction, improvement, maintenance, or repair of which is financed with any proceeds from the issuance of obligations authorized in subsection A of this section.

E.  The Oklahoma Department of Transportation shall make payments to the Oklahoma Capitol Improvement Authority for the use of any roads, highways or bridges financed from any proceeds of the obligations authorized in subsection A of this section pursuant to the agreement.  The Oklahoma Department of Transportation shall make the payments from the State Highway Construction and Maintenance Fund in the manner specified by the agreement and subject to receiving an annual appropriation for that purpose.  It is the intent of the Legislature to appropriate to the Oklahoma Department of Transportation State Transportation Fund sufficient monies to make payments to the Authority for purposes of retiring the debt created pursuant to this section.

F.  The bond indenture or other instrument pursuant to which the Oklahoma Capitol Improvement Authority becomes obligated for the repayment of principal and interest of the proceeds from the sale of obligations authorized in subsection A of this section shall provide that all obligations are to be repaid from the source of revenue specified in this section.

G.  The Oklahoma Department of Transportation shall make payments from the State Transportation Fund to pay obligations incurred pursuant to agreements with the Oklahoma Capitol Improvement Authority for the use of roads, highways and bridges the construction, improvement, maintenance, or repair of which is financed with any proceeds from the issuance of obligations authorized pursuant to subsection A of this section.  No payment from the State Transportation Fund using the monies appropriated pursuant to this act shall be made for any other purpose.

H.  It is the intent of the Oklahoma Legislature to maintain the funding level of the State Transportation Fund as required in order for the Department of Transportation to fully pay any and all obligations incurred by the Department of Transportation with respect to agreements entered into by the Department of Transportation and the Oklahoma Capitol Improvement Authority pursuant to subsection D of this section.

I.  The bonds or other obligations issued pursuant to this section shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision.

J.  Such bonds or other obligations shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or the interest on such bonds.

K.  To the extent funds are available from the proceeds of the borrowing authorized by this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma Department of Transportation.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

L.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than ten (10) years from the first principal maturity date.

M.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

N.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

O.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

P.  The Oklahoma Capitol Improvement Authority is hereby authorized to issue bonds or other negotiable instruments or evidences of indebtedness in the principal amount sufficient to generate One Hundred Fifty Million Dollars ($150,000,000.00) in proceeds available to fund the construction and improvement to the highway system in this state as set forth in this act and subject to the approval and authorization as set forth in subsection F of Section 1 of this act.  If such bonds or other negotiable instruments or evidences of indebtedness are authorized for issuance, they shall be subject to the same terms and conditions as set forth in this section.

Added by Laws 1997, c. 329, § 7, eff. July 1, 1997.

§73-168.7.  Acquisition of property for Bureau of Investigation.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire the real property located at 6600 North Harvey, Building No. 6, Oklahoma City, Oklahoma County, Oklahoma, together with improvements located thereon, or other suitable property in Oklahoma City, Oklahoma, for purposes of providing office space to the Oklahoma State Bureau of Investigation for headquarters and central Oklahoma operations. The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Oklahoma State Bureau of Investigation.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the Oklahoma State Bureau of Investigation.

B.  For the purpose of paying the costs for acquisition of the real property and improvements authorized in subsection A of this section, and for the purpose authorized in subsection C of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Five Million Dollars ($5,000,000.00).  It is the intent of the Legislature to appropriate to the Oklahoma State Bureau of Investigation sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  The costs for acquisition of the real property and improvements authorized in subsection A of this section shall not exceed Four Million Dollars ($4,000,000.00) if the property located at 6600 N. Harvey, Building No. 6 in Oklahoma City, Oklahoma, is acquired or Five Million Dollars ($5,000,000.00) if other suitable property is acquired.  The costs for acquisition of the real property and improvements authorized in subsection A of this section shall not exceed the fair market value of the property as determined by the Department of Central Services.  In determining the fair market value of such property the Department of Central Services may consider factors such as relocation costs.  The Department of Central Services is authorized to conduct an appraisal of any property which may be acquired pursuant to this section or to contract with others for such appraisal or appraisals as may be necessary.  In the event the Authority leases any part of the real property acquired pursuant to subsection A of this section to any entity other than the Bureau, the Authority shall require such lease to comply with such security restrictions as may be requested by the Bureau.

C.  To the extent funds are available from the proceeds of the borrowing authorized by subsection B of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma State Bureau of Investigation.  The Bureau shall reimburse the Department of Central Services for all costs incurred by the Department in determining the fair market value of any property pursuant to this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 1999, c. 277, § 1, eff. Sept. 1, 1999.

§73-168.8.  Purchase of property for laboratory and investigative services buildings for State Bureau of Investigation.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire real property located in Durant, Bryan County, Oklahoma, in McAlester, Pittsburg County, Oklahoma, in Lawton, Comanche County, Oklahoma, and in Oklahoma County, Oklahoma, together with improvements located thereon, for purposes of providing space to the Oklahoma State Bureau of Investigation for laboratory or investigative office services or both laboratory and investigative office services.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Oklahoma State Bureau of Investigation.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma State Bureau of Investigation.

B.  For the purpose of paying the costs for acquisition of the real property and improvements authorized in subsection A of this section and for the purpose authorized in subsection C of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Twenty-two Million Dollars ($22,000,000.00).  It is the intent of the Legislature to appropriate to the Oklahoma State Bureau of Investigation sufficient monies to make rental payments and to authorize the use of monies accruing to the credit of the Forensic Science Improvement Revolving Fund established in Section 150.35 of Title 74 of the Oklahoma Statutes for the purposes of retiring the obligations created pursuant to this section.  The costs for acquisition of the real property and improvements authorized in subsection A of this section shall not exceed Five Hundred Thousand Dollars ($500,000.00) for property located in Durant, Oklahoma, Five Hundred Thousand Dollars ($500,000.00) for property located in McAlester, Oklahoma, Five Hundred Thousand Dollars ($500,000.00) for property located in Lawton, Oklahoma, and Twenty Million Dollars ($20,000,000.00) for property located in Oklahoma County.  The costs for acquisition of the real property and improvements authorized in subsection A of this section shall not exceed the fair market value of the property as determined by the Department of Central Services.  In determining the fair market value of such property, the Department of Central Services may consider factors such as relocation costs.  The Department of Central Services is authorized to conduct an appraisal of any property which may be acquired pursuant to this section or to contract with others for such appraisal or appraisals as may be necessary.  In the event the Authority leases any part of the real property acquired pursuant to subsection A of this section to any entity other than the Bureau, the Authority shall require such lease to comply with such security restrictions as may be requested by the Bureau.

C.  To the extent funds are available from the proceeds of the borrowing authorized by subsection B of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma State Bureau of Investigation.  The Bureau shall reimburse the Department of Central Services for all costs incurred by the Department in determining the fair market value of any property pursuant to this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

I.  The construction of new facilities or the acquisition of existing properties pursuant to this section shall be exempt from the Department of Central Services procedures for leasing and space standards.

Added by Laws 2002, c. 471, § 1, eff. July 1, 2002.

§73-168.9.  Purchase of real property for public hunting, fishing and trapping areas.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire the real property, together with improvements located thereon, for purposes of providing public hunting, fishing, and trapping areas as places where the public may hunt, fish, or trap as authorized by law.

B.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and shall lease the real property and improvements to the Oklahoma Wildlife Conservation Commission for an amount not to exceed One Dollar ($1.00) per year for each parcel.

C.  The Commission shall have exclusive management and control over any real property acquired by the Authority and leased to the Commission pursuant to this section.

D.  The Commission shall have exclusive authority to direct the Oklahoma Capitol Improvement Authority for purposes of acquiring any real property as otherwise authorized by this section and the Oklahoma Capitol Improvement Authority shall only acquire such real property as described by subsection A of this section as may be approved by the Oklahoma Wildlife Conservation Commission.

E.  The Oklahoma Wildlife Conservation Commission shall only acquire real property as authorized by this section on a willing-seller willing-buyer basis.

F.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the Oklahoma Wildlife Conservation Commission.

G.  For the purpose of paying the costs for acquisition of the real property and improvements authorized in subsection A of this section, and for the purpose authorized in subsection I of this section, the Authority is hereby authorized to borrow monies on the credit of the revenues to be derived from issuance of the Oklahoma Wildlife Land Stamp and, in anticipation of the collection of such revenues, to issue negotiable obligations in an amount not to exceed Thirty Million Dollars ($30,000,000.00).

H.  The costs for acquisition of the real property and improvements authorized in subsection A of this section shall not exceed the fair market value of the property.

I.  To the extent funds are available from the proceeds of the borrowing authorized by subsection G of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma Wildlife Conservation Commission.

J.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

K.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date with respect to each series issued.

L.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

M.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

N.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 2004, c. 513, § 5, eff. Sept. 1, 2004.

§73-169. Payment of bonds - Rights of holders - Commingling prohibited.

The Capitol Improvement Authority is authorized to provide for the payment of such bonds and the rights of the holders thereof as provided in 73 O.S. 1971, Section 153, for other bonds issued by the Authority and to accomplish this end is further specifically authorized to assess and collect such appropriate rental charges as may be necessary for the payment of such bonds for space occupied in buildings which have been remodeled or renovated under the provisions of Section 168 of this title; provided that the bonds issued hereunder, the income and revenues from the projects herein authorized, and the expenses of operating such projects shall not be commingled with the bonds heretofore issued or the income and revenues of the buildings heretofore built or the expenses of operating such buildings.

Added by Laws 1968, c. 330, § 2.  Amended by Laws 1974, c. 307, § 5, emerg. eff. May 29, 1974.

§73-170.  Provisions governing.

The provisions of 73 O.S. 1961, Sections 151 through 153 inclusive, and Sections 155 through 166, inclusive, insofar as the same are not in conflict herewith, shall apply to and govern the proceedings under this act, and the execution of the authorization herein contained. All mandates, authorizations and conditions therein prescribed shall be applicable to this act.  Provided, however, that nothing herein or in such sections to the contrary notwithstanding, the State Treasurer may not and shall not purchase the bonds issued hereunder.

Added by Laws 1968, c. 330, § 3.

§73-171.  Attorney General - Duty.

The Attorney General shall represent the Oklahoma Capitol Improvement Authority in the execution of the provisions of this act, and the Authority may acquire services of bond attorneys.

Added by Laws 1968, c. 330, § 4.  Amended by Laws 2002, c. 481, § 2.

§73-172.  Interest rate on bonds.

The interest rate on the bonds issued under Sections 168 through 172 of this title shall not exceed seven and one-half percent (7 1/2%) per annum.

Added by Laws 1968, c. 330, § 5.  Amended by Laws 1971, c. 328, § 2, emerg. eff. June 25, 1971.

§73-173.  Maintenance of Authority grounds and housekeeping, maintenance and repair of properties - Security and law enforcement services - Accounts.

A.  The Oklahoma Capitol Improvement Authority may contract with the Department of Central Services to maintain grounds and for housekeeping, maintenance and repair of properties under the jurisdiction of the Authority.

B.  The Oklahoma Capitol Improvement Authority and the Department of Central Services shall contract with the Department of Public Safety for security and law enforcement services in all facilities under the jurisdiction of the Authority or Department within "State Capitol Park" in Oklahoma City and the J. Howard Edmondson Office Building, Robert S. Kerr Office Building and appurtenances thereto in Tulsa.

C.  The Oklahoma Capitol Improvement Authority shall provide office and operations space for Department of Central Services' functions.

D.  The Office of State Finance shall establish accounts for the Department of Central Services, by building or other improvement, as the Director of Central Services considers necessary to properly account and identify receipts and expenditures related to construction, repair, maintenance, insurance and other operating expenses of buildings and improvements owned, used or occupied by or on behalf of the Oklahoma Capitol Improvement Authority, where the services are carried out by contract with the Authority.

Added by Laws 1968, c. 331, § 1, emerg. eff. May 9, 1968.  Amended by Laws 1976, c. 112, § 1, emerg. eff. May 14, 1976; Laws 1981, c. 280, § 2, emerg. eff. June 26, 1981; Laws 1982, c. 117, § 2, eff. July 1, 1982; Laws 1983, c. 304, § 89, eff. July 1, 1983; Laws 2002, c. 481, § 3.

§73-174. Legislative authorization for issuance of bonds and for certain contracts and projects required.

Until specifically authorized by appropriate legislation, the Oklahoma Capitol Improvement Authority shall not issue any bonds, nor execute new contracts for planning, architectural services, engineering services or construction.  Provided, that the Authority may complete those projects, buildings and contracts now in effect or buildings and contracts necessary to complete projects presently authorized or adopted by the Authority.

Added by Laws 1973, c. 161, § 1, emerg. eff. May 15, 1973.

§73-175.  Tunnel construction.

The Oklahoma Capitol Improvement Authority is hereby authorized and directed to construct, from funds legally available, a system of tunnels to connect the Will Rogers Building to the Tax Commission Building, the Tax Commission Building to the Education Building, the Education Building to the Sequoyah Building, the Capitol Building to the parking lot to the southeast of said Capitol Building east of Lincoln Boulevard, and the Sequoyah Building-Education Building tunnel to the parking lot east of the Sequoyah Building located east of Lincoln Boulevard.

Added by Laws 1973, c. 161, § 2, emerge. eff. May 15, 1973.

§73-176.  Permanent legislative liaison committee.

A.  There shall be established a permanent legislative liaison committee, composed of three (3) members from each house, appointed by the President Pro Tempore and Speaker, respectively.  The legislative liaison committee will keep the Legislature properly advised as to the activities of the Oklahoma Capitol Improvement Authority and the Office of Public Affairs by making such reports as they deem necessary to the appropriate committees and leadership of both houses.  All legislative studies concerning the responsibilities or activities of the Oklahoma Capitol Improvement Authority or the Office of Public Affairs and all studies of activities or projects relating to the Oklahoma State Capitol Complex shall be considered by the liaison committee created by this section.  The Oklahoma Capitol Improvement Authority and the Office of Public Affairs shall notify the membership of the legislative liaison committee in advance of any meeting in which official or formal action is to be taken by furnishing the proposed agenda in writing at least twenty-four (24) hours in advance of such meeting.

B.  The Oklahoma Capitol Improvement Authority and the Office of Public Affairs shall provide such information, records, testimony, or recommendations as the committee may require.

Added by Laws 1973, c. 161, § 3, emerg. eff. May 15, 1973.  Amended by Laws 1975, c. 50, § 1, emerg. eff. April 2, 1975; Laws 1979, c. 63, § 1; Laws 1983, c. 304, § 90, eff. July 1, 1983.

§73-177.  Renovation of certain facilities.

A.  The Oklahoma Capitol Improvement Authority may make repairs to Department of Corrections facilities; renovate and refurbish facilities at Eastern State Hospital located at Vinita, Oklahoma for use by the Department of Corrections to house state inmates; renovate and refurbish facilities at Eastern State Hospital located at Vinita, Oklahoma for use by the Department of Mental Health to house mentally ill patients; and construct and renovate facilities for juvenile detention and treatment.  Upon the retirement of the indebtedness created pursuant to this section, the title to the land and improvements thereon shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Department of Corrections, Department of Mental Health, and Department of Human Services or the Department of Juvenile Justice, whichever is appropriate.  Project costs are allocated in the following amounts:

Infrastructure repairs -

Department of Corrections $11,000,000.00

Facility renovation -

Department of Corrections $2,420,000.00

Facility renovation -

Department of Mental Health $580,000.00

Juvenile detention facilities -

Department of Human Services $4,500,000.00

Total $18,500,000.00

B.  For the purpose of paying the costs of the projects authorized in subsection A of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from such projects and, in anticipation of the collection of such income and revenues, to issue negotiable bonds not to exceed the sum of Seventeen Million Five Hundred Thousand Dollars ($17,500,000.00) as may be determined by the Authority.  The Authority may retain such legal counsel as it deems necessary for this purpose.  It is the intent of the Legislature to appropriate to the Oklahoma Department of Corrections, Department of Mental Health, and Department of Human Services sufficient monies to make payments to the Authority for purposes of retiring the debt created pursuant to this section.

C.  The interest rate on the bonds issued pursuant to this section shall not exceed seven and three-quarters percent (7.75%) per annum.

D.  The Authority may issue the bonds in one or more series.

E.  The State Treasurer shall buy, and the Authority shall sell to the State Treasurer at private sale, the bonds authorized by this section.  The Authority shall fix the rate of interest the bonds shall bear, such rate of interest not to exceed the maximum specified in this section.  All interest earned on the bonds held by the State Treasurer, as collected, shall be paid into the General Revenue Fund.

F.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of this title shall apply to this section.

G.  The Department of Corrections is hereby authorized to expend up to One Million Dollars ($1,000,000.00) of the interest earned from investment of the proceeds of the bonds authorized by subsection B of this section for the purpose of paying the costs of the infrastructure repairs of the Department of Corrections authorized in subsection A of this section less any amount necessary to meet any rebate requirements of the federal government.

Added by Laws 1994, c. 277, § 16.  Amended by Laws 1996, c. 12, § 4, emerg. eff. April 1, 1996.

§73-177.1.  Buildings for the Oklahoma Department of Corrections.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire real property, together with improvements located thereon, and personal property for the construction of:

1.  A two hundred (200) bed medium security housing unit at the Lexington Assessment and Reception Center;

2.  A two hundred (200) bed medium security housing unit at the Oklahoma State Reformatory; and

3.  A two hundred (200) bed medium security housing unit at the Joseph Harp Correctional Center.

B.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Oklahoma Department of Corrections.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Department of Corrections.

C.  For the purpose of paying the costs for acquisition of the real property and improvements and personal property authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Twenty-one Million Dollars ($21,000,000.00).  An amount not to exceed Eighteen Million Dollars ($18,000,000.00) of the total proceeds from the sale of such obligations shall be expended for construction of the housing units specified in subsection A of this section.  The balance of the proceeds may be used for the payment of issuance costs and the establishment of a fund for reserves.  It is the intent of the Legislature to appropriate to the Oklahoma Department of Corrections sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  The Oklahoma Capitol Improvement Authority shall, as soon as practical after issuance of the obligations authorized by this section, pay to the Oklahoma Department of Corrections from proceeds of the issuance an amount equal to the amount actually expended by the Oklahoma Department of Corrections for construction of housing units pursuant to the appropriation made by Section 3 of this act as of the date upon which the payment is made by the Oklahoma Capitol Improvement Authority.

D.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma Department of Corrections.

E.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than twenty (20) years from the first principal maturity date.

G.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 1997, c. 121, § 5, emerg. eff. April 16, 1997.

§73-178.  Repairs, refurbishments and improvements - Authority to issue bonds.

A.  The Oklahoma Capitol Improvement Authority shall provide for the funding for repairs, refurbishments and improvements to Oklahoma Tourism and Recreation Department properties and facilities, and may hold title to or a leasehold interest in the facilities until such time as the indebtedness created pursuant to this section shall be retired or defeased and shall lease such facilities to the Department.  Upon the retirement of the indebtedness created pursuant to this section, the title to the facilities and improvements thereon shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Tourism and Recreation Department.  Project costs are allocated in the following amounts:

PARK AMOUNT

Langley (below dam)

9 hole golf course $1,285,240.00

Clubhouse/maintenance barn 154,000.00

15 RV super sites 132,000.00

Sewer, water, and electric utility systems 134,000.00

Contingency 100,000.00

1 comfort station with shower 60,500.00

Roads and Parking 75,000.00

Eucha

Comfort station with shower and sewer system 55,000.00

Natural Falls - Colcord

Community Building, RV Rally Area, and sewer system 238,700.00

Dripping Springs - Okmulgee

Comfort station with showers, 25 RV sites, Sewer System, and Visitor center/park store 255,200.00

Texoma

18 hole championship golf course 3,025,000.00

Clubhouse with grill 445,500.00

Roman Nose

9 hole golf course expansion 767,525.00

Welcome Center

Thackerville 575,000.00

Welcome Center

Catoosa 500,000.00

Welcome Center

Midwest City 500,000.00

Quartz Mountain Resort Park

Lodge - 100 Rooms with banquet facilities and meeting rooms   3,500,000.00

TOTAL $11,802,665.00

B.  For the purpose of paying the costs of the projects authorized in subsection A of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such projects and, in anticipation of the collection of such income and revenues, to issue negotiable or competitive bonds not to exceed the sum of Twelve Million Six Hundred Eighty-five Thousand Dollars ($12,685,000.00) as may be determined by the Authority.  It is the intent of the Legislature to appropriate to the Oklahoma Tourism and Recreation Department sufficient monies to make rental payments for purposes of retiring the debt created pursuant to this section.

C.  The Authority may issue the bonds in one or more series and in conjunction with other issues of the Authority.

D.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of this title shall apply to this section.

E.  The Oklahoma Tourism and Recreation Commission may revise such charges directly associated with such improvements from time to time whenever necessary to maximize revenues so as to contribute to the payment of principal of and interest on such bonds.  All revenues generated pursuant to the provisions of this section not otherwise committed for other lawful purposes shall be placed in the 1995 Tourism Bond Revolving Fund, as created in Section 179 of this title.

F.  All interest earned on any reserve funds created by such bonds held by the State Treasurer, as collected, shall be paid into the General Revenue Fund.

G.  If any of the lodge facilities involved are sold to private entities, at any time in the future, prior to the payment of the bonds issued by virtue of this act, the amount received shall first be used to pay any unredeemed bonds for such facilities.

H.  Provided that the security for these bonds is not adversely affected, certain project cost allocations, as identified in this section, may be used for the following expanded purpose:

Langley - contingency of One Hundred Thousand Dollars ($100,000.00) may also be used to fund any overage amount associated with the projects listed in this section for Langley State Park.

Added by Laws 1995, c. 334, § 1, emerg. eff. June 8, 1995.  Amended by Laws 1996, c. 348, § 1, eff. July 1, 1996; Laws 1997, c. 157, § 3, eff. July 1, 1997; Laws 2002, c. 343, § 16, emerg. eff. May 30, 2002.

§73-179.  Tourism Bond Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Tourism and Recreation Department, to be designated the "1995 Tourism Bond Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all revenues generated pursuant to the provisions of Section 178 of this title, which are not otherwise committed for other lawful purposes.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Tourism and Recreation Department for purposes of retiring the debt created pursuant to Section 178 of this title.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Any revenues generated pursuant to Section 178 of this title, and not expended for purposes of meeting the requirements of subsection A of this section, may be expended for paying the operations and maintenance expenses for facilities created pursuant to Section 178 of this title.

C.  The Oklahoma Tourism and Recreation Department shall submit an annual report to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor detailing the revenues generated and detailing the operating and maintenance expenses in the previous fiscal year which are attributable to the repairs, refurbishments and improvements to Oklahoma Tourism and Recreation Department properties pursuant to Section 178 of this title.  Such report shall be submitted before August 1 of each year.

Added by Laws 1995, c. 334, § 2, emerg. eff. June 8, 1995.  Amended by Laws 1996, c. 348, § 2, eff. July 1, 1996.

§73-180.  Funding for asbestos abatement and repairs - Bonds.

A.  The Oklahoma Capitol Improvement Authority may provide for the funding for asbestos abatement, repairs, refurbishments, renovation, rewiring, and such other costs as deemed necessary by the Authority to properties and facilities located in the Oklahoma State Capitol Complex, including the State Capitol Building, the Will Rogers Memorial Office Building, the Sequoyah Memorial Office Building and the Historical Society Building, and may hold title to or a leasehold interest in the facilities until such time as the indebtedness created pursuant to this section shall be retired or defeased.  Upon the retirement of the indebtedness created pursuant to this section, the title to the facilities and improvements thereon shall be transferred from the Oklahoma Capitol Improvement Authority to the Department of Central Services.

B.  For the purpose of paying the costs of the projects authorized in subsection A of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from such projects and, in anticipation of the collection of such income and revenues, to issue negotiable or competitive bonds not to exceed the sum of Sixteen Million Dollars ($16,000,000.00) as may be determined by the Authority.  It is the intent of the Legislature to appropriate to the Department and respective agencies of the state sufficient monies to make rental payments to the Authority for purposes of retiring the debt created pursuant to this section.

C.  The Authority may issue the bonds in one or more series and in conjunction with other issues of the Authority.

D.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

E.  All interest earned on any reserve funds created by such bonds held by the State Treasurer, as collected, shall be paid into the General Revenue Fund.

Added by Laws 1995, c. 334, § 3, emerg. eff. June 8, 1995.

§73-181.  Construction of office building in Carter County.

A.  The Department of Human Services shall conduct a study to determine the feasibility of constructing an office building in Carter County to house state agencies located in that county.

B.  In the event the Department of Central Services determines that it is feasible to construct such office building, the following actions are hereby authorized:

1.  The Oklahoma Capitol Improvement Authority shall provide the funding for the construction of an office building in Carter County to house state agencies located in that county, and may hold title to or a leasehold interest in the facilities until such time as the indebtedness created pursuant to this section shall be retired or defeased and shall lease such facilities to the Department of Central Services, with the Department of Human Services as the lead tenant.  Upon the retirement of the indebtedness created pursuant to this section, the title to the land and improvements thereon shall be transferred from the Oklahoma Capitol Improvement Authority to the Department of Central Services;

2.  For the purpose of paying the costs of construction authorized by this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of the building and, in anticipation of collection of such income and revenues, to issue negotiable or competitive bonds not to exceed the sum of Four Million Dollars ($4,000,000.00).  The maximum term for such bonds shall be twenty (20) years.  It is the intent of the Legislature to appropriate to the respective agencies of the state who are tenants of the office building sufficient monies to make rental payments to the Authority for purposes of retiring the debt created pursuant to this section.

Added by Laws 1995, c. 334, § 4, emerg. eff. June 8, 1995.

§73-182.  Food Processing Center at Oklahoma State University.

A.  The Oklahoma Capitol Improvement Authority may provide for the funding for equipment and furnishings for properties and facilities located in the Food Processing Center located at Oklahoma State University in Stillwater, Oklahoma, and may hold title to or a leasehold interest in the equipment and furnishings until such time as the indebtedness created pursuant to this section shall be retired or defeased.  Upon the retirement of the indebtedness created pursuant to this section, the title to the equipment and furnishings shall be transferred from the Oklahoma Capitol Improvement Authority to Oklahoma State University.

B.  For the purpose of paying the costs of the projects authorized in subsection A of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of the equipment and furnishings and, in anticipation of the collection of such income and revenues, to issue negotiable or competitive bonds not to exceed the sum of Two Million One Hundred Twenty-five Thousand Dollars ($2,125,000.00) as may be determined by the Authority.  The maximum term for such bonds shall be five (5) years.  It is the intent of the Legislature that Oklahoma State University establish fees to offset the costs of the projects authorized in subsection A of this section.  It is the intent of the Legislature to appropriate to the Oklahoma State Regents for Higher Education sufficient monies to make lease payments to the Authority for purposes of retiring the debt created pursuant to this section.

C.  The Authority may issue the bonds in one or more series and in conjunction with other issues of the Authority.

D.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

E.  All interest earned on any reserve funds created by such bonds held by the State Treasurer, as collected, shall be paid into the General Revenue Fund.

Added by Laws 1995, c. 334, § 5, emerg. eff. June 8, 1995.

§73-183.  Construction and operation of correctional facilities.

A.  Upon authorization by the Legislature, the Oklahoma Capitol Improvement Authority shall acquire real property, and construct improvements and facilities located thereon, and personal property to be used for purposes of the construction or operation of correctional facilities.

B.  The correctional facilities authorized herein may consist of:

1.  One or more facilities of medium security level or higher of not less than nine hundred beds nor more than two thousand five hundred beds for male inmates;

2.  One or more facilities of medium security level or higher of not less than five hundred beds nor more than one thousand five hundred beds for female inmates; and

3.  Other inmate facilities with such security levels and size as may be designated by the Legislature.

C.  Construction of the facilities described in subsection B of this section may be undertaken in phases as described in the proposal.

D.  Prior to the construction of the facilities, the Board of Corrections shall approve the site for each of the facilities in the manner provided by Section 80 of this act.

E.  The Authority may hold title to the real property and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and personal property and improvements to the Oklahoma Department of Corrections.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Department of Corrections.

F.  For the purpose of paying the costs for acquisition of the real property and improvements and personal property authorized in subsections A and B of this section, and for the purpose authorized in subsection G of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property, personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed the amount required to provide for construction of facilities described in subsection B of this section.  It is the intent of the Legislature to appropriate to the Oklahoma Department of Corrections sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  The costs for acquisition of the real property or improvements or both and personal property authorized in subsections A and B of this section shall not exceed the amount required to provide for the purchase of real and personal property and construction of facilities described in subsection B of this section.

G.  To the extent funds are available from the proceeds of the borrowing authorized by subsection F of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma Department of Corrections.  The Oklahoma Capitol Improvement Authority shall use the resources of the State Bond Advisor, the Attorney General and the State Treasurer in order to evaluate the costs and expenses associated with the issuance of its obligations and shall use such information as may be required to reduce the costs associated with the issuance of the obligations.

H.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

I.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.  The State Treasurer shall be authorized to purchase the obligations as an investment of public funds under the State Treasurer's control.

J.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

K.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

L.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 1997, c. 133, § 79, eff. July 1, 1997.

§73-184.  Equipment leasing and finance program.

The Oklahoma Capitol Improvement Authority, in cooperation with the State Treasurer, is hereby authorized to create and administer a state agency equipment leasing and finance program.  The Authority may issue notes or other obligations, the proceeds of which may be used to acquire equipment required by state agencies.  The Authority may lease the equipment to state agencies and pledge the revenues from the leases to secure the notes or obligations.  The notes or obligations shall not be debts of the State of Oklahoma but shall be payable solely from the revenue derived from the leases.  Provided, the Authority is further authorized to notify the Office of State Finance of any default by an agency leasing equipment under the program.  If the Office of State Finance determines that the defaulting agency has funds lawfully available to pay the defaulted lease payment, the Office of State Finance is authorized and directed to generate the payment to the Authority and reduce the spending authority of the defaulting agency by a corresponding amount.  The State Treasurer is authorized to purchase the notes or obligations from the Authority as an investment at rates comparable with other state investments.  The Attorney General shall review and approve all documentation necessary to carry out the program.  The Authority may authorize a total maximum authorized amount of notes and obligations to be used for the program on a fiscal year basis, and it shall not be necessary to adopt a resolution for each individual note or obligation secured by a state agency lease.  Not more than Five Million Dollars ($5,000,000.00) of such notes or obligations for this purpose may be issued in any single fiscal year.

Added by Laws 2000, c. 136, § 16, eff. July 1, 2000.

§73-185.  Capitol Improvement Authority - Improvements and facilities under Department of Corrections.

A.  The Oklahoma Capitol Improvement Authority is authorized to construct improvements and facilities upon property under the control of the Department of Corrections suitable for use as a district probation and parole office.

B.  Prior to the construction of the facilities, the State Board of Corrections shall approve the site for such facility.

C.  The Authority may hold title to the personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the personal property and improvements to the Department of Corrections.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Department of Corrections.

D.  For the purpose of paying the costs of the improvements and facilities authorized in subsection A of this section, and for the purpose authorized in subsection E of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such facility and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Three Hundred Thirty Thousand Dollars ($330,000.00).  It is the intent of the Legislature to appropriate to the Department of Corrections sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.

E.  To the extent funds are available from the proceeds of the borrowing authorized by subsection D of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Department of Corrections.  The Oklahoma Capitol Improvement Authority shall use the resources of the Oklahoma State Bond Advisor, the Attorney General and the State Treasurer in order to evaluate the costs and expenses associated with the issuance of its obligations and shall use such information as may be required to reduce the costs associated with the issuance of the obligations.

F.  The Authority may issue obligations in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

G.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.  The State Treasurer shall be authorized to purchase the obligations as an investment of public funds under the State Treasurer's control.

H.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

I.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

J.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 2001, c. 102, § 1, emerg. eff. April 17, 2001.

§73-186.  Capitol Improvement Authority - Improvements and facilities upon property for benefit of Oklahoma Military Department.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire real property together with improvements located thereon, for purposes of constructing improvements upon such real property or making improvements to existing facilities located upon such real property as specified in this subsection for the benefit of the Oklahoma Military Department in order to make improvements, replacements, structural damage assessments, window replacements or paving projects at the following armories:

1.  Ada Armory;

2.  Altus Armory;

3.  Alva Armory;

4.  Bristow Armory;

5.  Broken Arrow Armory;

6.  Chandler Armory;

7.  Chandler Organization Maintenance Shop;

8.  Chickasha Readiness Center;

9.  Durant Armory;

10.  Durant Organization Maintenance Shop;

11.  Elk City Armory;

12.  Enid Armory;

13.  Enid Organization Maintenance Shop;

14.  Haskell Armory;

15.  Holdenville Armory;

16.  Kingfisher Armory;

17.  Lawton Armory;

18.  Lexington Organization Maintenance Shop;

19.  McAlester Armory;

20.  McAlester Organization Maintenance Shop;

21.  Miami Armory;

22.  Midwest City Armory;

23.  Okemah Armory;

24.  23rd Street Armory, Oklahoma City;

25.  Pauls Valley Armory;

26.  Sapulpa Armory;

27.  Shawnee Armory;

28.  Stillwater Armory;

29.  Stillwater Organization Maintenance Shop;

30.  Tahlequah Armory;

31.  Tonkawa Armory;

32.  Tulsa AASF #2 Armory;

33.  Tulsa Organization Maintenance Shop; and

34.  Walters Armory.

B.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements specified in subsection A of this section to the Oklahoma Military Department.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Military Department pursuant to subsection A of this section.

C.  For the purpose of paying the costs for acquisition of the real property and improvements authorized in subsection A of this section and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed an amount necessary to generate proceeds equal to Six Million Dollars ($6,000,000.00).  It is the intent of the Legislature to appropriate to the Oklahoma Military Department sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.

D.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs approved by the Oklahoma Military Department for projects identified in subsection A of this section.

E.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

G.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 2004, c. 377, § 1, eff. July 1, 2004.

§73-201.  Will Rogers Memorial Office Building.

The office building now under construction and located north and west of the State Capitol Building be hereby named and identified as the "Will Rogers Memorial Office Building".

Added by Laws 1961, p. 742, § 1.

§73-202.  Sequoyah Memorial Office Building.

The office building now under construction and located north and east of the State Capitol Building be hereby named and identified as the "Sequoyah Memorial Office Building".

Added by Laws 1961, p. 742, § 2.

§73-203.  Provision for proper recognition.

The Oklahoma Capitol Improvement Authority be hereby directed to cause to be included in the construction plans of such buildings proper and distinctive architectural design to reflect, with dignity and pride, the immortal Oklahoman for whom each building is named, and upon completion to cause to be included in the furnishings of each building a suitable display or shrine as a reminder, to the generations that follow, of the unselfish spirit of these men and the honor and glory they have brought to Oklahoma by their high ideals and unparalleled accomplishments.

Added by Laws 1961, p. 742, § 3.

§73-204.  Wiley Post Historical Building.

The Oklahoma Historical Society Building be hereby named and identified as the "Wiley Post Historical Building".

Added by Laws 1961, p. 742, § 4.

§73-205.  Jim Thorpe Office Building.

The Capitol Office Building be hereby named and identified as the "Jim Thorpe Office Building".

Added by Laws 1961, p. 742, § 5.

§73-206.  Identification of buildings.

The Office of Public Affairs is hereby authorized and directed to provide plaques and to take other appropriate procedures for the identification of said buildings referred to in Sections 204 and 205 of this title.

Added by Laws 1961, p. 742, § 6.  Amended by Laws 1983, c. 304, § 91, eff. July 1, 1983.

§73-207.  Oliver Hodge Memorial Education Building.

The office building to be constructed for all functions of education by the Oklahoma Capitol Improvement Authority under the provisions of 73 O.S. 1971, Section 168, is hereby named and shall be identified as the Oliver Hodge Memorial Education Building.

Added by Laws 1972, p. 616, H.J.R. No. 1043, § 1.

§73-208.  Robert R. Lester Law Enforcement Training Center.

The building located in northeast Oklahoma City adjacent to the Department of Public Safety Building is hereby named, and shall be identified as the "Robert R. Lester Law Enforcement Training Center."  The Center shall be under the jurisdiction and control of the Department of Public Safety.

Added by Laws 1972, p. 617, H.J.R. No. 1040, § 1.  Amended by Laws 1975, c. 331, § 1, emerg. eff. June 12, 1975.

§73-209.  Identification.

The Office of Public Affairs is hereby directed to make provision for suitable plaque and to take other appropriate procedures for identification of the name "Robert R. Lester" in the construction and furnishing of the building referred to in Section 208 of this title.

Added by Laws 1972, p. 617, H.J.R. No. 1040, § 2.  Amended by Laws 1983, c. 304, § 92, eff. July 1, 1983.

§73-210. Allen Wright Memorial Library Building.

The new State Library Building shall be named the "Allen Wright Memorial Library Building" in honor of the person who first used the word which became the name of this great state, "Oklahoma".

Added by Laws 1974, p. 714, S.J.R. No. 44, § 1.  Amended by Laws 1974, p. 722, S.J.R. No. 56, § 1.

§73-211.  Marker.

The Office of Public Affairs shall cause a suitable marker to be placed on the new State Library Building bearing the name "Allen Wright Memorial Library Building".

Added by Laws 1974, p. 714, S.J.R. No. 44, § 2.  Amended by Laws 1974, p. 722, S.J.R. No. 56, § 1; Laws 1983, c. 304, § 93, eff. July 1, 1983.

§73-212.  M.C. Connors Building.

The new State Tax Commission Building shall be named the "M.C. Connors Building" in memory of the late M.C. Connors of Oklahoma City.

Added by Laws 1974, p. 727, S.J.R. No. 55, § 1.

§73-213.  Marker.

The Oklahoma Capitol Improvement Authority shall cause a suitable marker to be placed on the new State Tax Commission Building designating it as the "M.C. Connors Building".

Added by Laws 1974, p. 727, S.J.R. No. 55, § 2.

§73-214.  J. Howard Edmondson and Robert S. Kerr Office Buildings.

The new state office buildings constructed in Tulsa, Oklahoma, are hereby named and shall be identified as the J. Howard Edmondson Office Building and the Robert S. Kerr Office Building.  The west building shall be named the J. Howard Edmondson Office Building and the east building shall be named the Robert S. Kerr Office Building.

Added by Laws 1976, c. 156, § 1, emerg. eff. May 28, 1976.

§73-215.  Denver N. Davison Building - Designation.

The new Oklahoma Courts Building shall be named the "Denver N. Davison Building".

Added by Laws 1986, p. 1584, S.J.R. No. 29, § 1, eff. March 21, 1986.

§73-216.  Denver N. Davison Building - Marker.

The Oklahoma Capitol Improvement Authority shall cause a suitable marker to be placed on the new Oklahoma Courts Building designating it as the "Denver N. Davison Building".

Added by Laws 1986, p. 1584, S.J.R. No. 29, § 2, eff. March 21, 1986.

§73-301.  Acquisition, construction, repair and improvement of real property - Appropriations.

A.  The Oklahoma Capitol Improvement Authority is authorized to acquire real property, together with improvements located thereon, and personal property, to construct buildings and other improvements to real property and to provide funding for repairs, refurbishments and improvements to real and personal property and for funding for the following capital projects in the following amounts:

1.  Capital projects at institutions of higher education which are part of The Oklahoma State System of Higher Education in a total amount not to exceed Forty-five Million Dollars ($45,000,000.00) with debt retirement payments to be made by the Oklahoma State Regents for Higher Education;

2.  Construction of a History Center for the Oklahoma Historical Society in a total amount not to exceed Thirty-two Million Dollars ($32,000,000.00) with debt retirement payments to be made by the Oklahoma Historical Society.  Of such total amount, the sum of Four Million One Hundred Thousand Dollars ($4,100,000.00) shall be transferred to the Capital Improvement Revolving Fund as reimbursement for improvements and renovations to the property made in preparation for the construction of the History Center;

3.  Renovation of the Wiley Post Historical Building for occupancy by appellate courts in a total amount not to exceed Ten Million Dollars ($10,000,000.00) with debt retirement payments to be made by the Oklahoma Supreme Court;

4.  Land acquisition, demolition, landscaping, environmental remediation and other costs associated with the Lincoln Boulevard Renaissance Project in a total amount not to exceed Thirteen Million Eight Hundred Thousand Dollars ($13,800,000.00) with debt retirement payments to be made by the Department of Central Services;

5.  Construction of a new building for the J.D. McCarty Center for Children with Developmental Disabilities in a total amount not to exceed Ten Million Three Hundred Thousand Dollars ($10,300,000.00) with debt retirement payments to be made by the J.D. McCarty Center for Children with Developmental Disabilities;

6.  Funding for capital costs of a Technology Incubator Program for the University Hospitals Authority in a total amount not to exceed Two Million Dollars ($2,000,000.00) with debt retirement payments to be made by the University Hospitals Authority;

7.  Funding for capital costs for the Native American Cultural and Educational Authority of Oklahoma in a total amount not to exceed Five Million Dollars ($5,000,000.00) with debt retirement payments to be made by the Native American Cultural and Educational Authority of Oklahoma;

8.  Funding for capital costs for systemwide equipment for the Oklahoma Department of Career and Technology Education in a total amount not to exceed Five Million Dollars ($5,000,000.00) with debt retirement payments to be made by the Oklahoma Department of Career and Technology Education;

9.  Capital projects for the Oklahoma School for the Deaf in a total amount not to exceed Six Million Seven Hundred Fifty Thousand Dollars ($6,750,000.00) with debt retirement payments to be made by the State Department of Rehabilitation Services;

10.  Capital projects for the Oklahoma School for the Blind in a total amount not to exceed Six Million Seven Hundred Fifty Thousand Dollars ($6,750,000.00) with debt retirement payments to be made by the State Department of Rehabilitation Services;

11.  Construction of a new Veterans Center in Lawton, Oklahoma, in a total amount not to exceed Twelve Million Dollars ($12,000,000.00) with debt retirement payments to be made by the Oklahoma Department of Veterans Affairs;

12.  Capital costs for financial management information systems in a total amount not to exceed One Million Dollars ($1,000,000.00) with debt retirement payments to be made by the Office of State Finance;

13.  Funding for the purchase of computer hardware and software for the Central Purchasing Division of the Department of Central Services in a total amount not to exceed Two Million Dollars ($2,000,000.00) with debt retirement payments to be made by the Department of Central Services;

14.  Funding for implementation of the Boll Weevil Eradication Act in a total amount not to exceed Three Million Dollars ($3,000,000.00) with debt retirement payments to be made by the State Department of Agriculture;

15.  Funding for construction and other capital costs at Quartz Mountain Lodge and Arts and Conference Center in a total amount not to exceed Three Million Five Hundred Thousand Dollars ($3,500,000.00) with debt retirement payments to be made by the Oklahoma Tourism and Recreation Department.  Of such total amount appropriated pursuant to this section, the sum of Three Million Five Hundred Thousand Dollars ($3,500,000.00) shall be transferred to the Capital Improvement Revolving Fund as reimbursement for the construction and other capital costs at the Quartz Mountain Lodge and Arts and Conference Center; and

16.  The following capital projects to be funded by the obligations authorized herein in the amounts to be allocated and expended by the following entities and in the following amounts:

a. the Oklahoma Aeronautics Commission $2,990,000.00

b. the State Department of Agriculture $5,044,194.00

c. the Oklahoma State Bureau of Investigation $300,000.00

d. the Oklahoma Capitol Complex and Centennial Commission $5,470,101.00

e. the Department of Central Services $975,000.00

f. the Oklahoma Department of Commerce $1,250,000.00

g. the Oklahoma Conservation Commission $100,000.00

h. the Oklahoma Department of Corrections $260,101.00

i. the State Department of Education $700,000.00

j. the Oklahoma Educational Television Authority $250,000.00

k. the Grand River Dam Authority $220,000.00

l. the State Department of Health $735,000.00

m. the Oklahoma State Regents for Higher Education $30,617,909.00

n. the Oklahoma Historical Society $10,456,303.00

o. the Oklahoma House of Representatives $46,434.00

p. the Department of Human Services $2,010,101.00

q. the J.D. McCarty Center for Children with Developmental Disabilities $485,101.00

r. the Office of Juvenile Affairs $1,227,601.00

s. the Oklahoma Department of Mental Health and Substance Abuse Services $2,075,000.00

t. the Oklahoma Military Department $5,700,101.00

u. the Department of Public Safety $1,194,000.00

v. the Oklahoma Department of Tourism and Recreation $10,565,005.00

w. the Oklahoma Department of Transportation $5,241,412.00

x. the Oklahoma Department of Veterans Affairs $1,450,000.00

y. the Oklahoma Department of Career and Technology Education $13,845,303.00

z. the Oklahoma Water Resources Board $1,850,000.00

aa. the Oklahoma Department of Wildlife Conservation $608,000.00

bb. the Department of Central Services $51,833,333.00

GRAND TOTAL $157,499,999.00

The funds allocated in subparagraph bb of this paragraph shall be spent for capital projects which are important to the furtherance of state functions, as directed by the Governor.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeated and may lease the real property and improvements to the agencies indicated herein.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the agencies indicated herein.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the projects authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount not to exceed Three Hundred Twenty-five Million Dollars ($325,000,000.00) whether issued in one or more series.  The Department of Central Services is authorized and directed to expend funds from the Capital Improvement Revolving Fund in amounts sufficient to make required payments pursuant to such obligations during the fiscal year ending June 30, 1999.  For subsequent fiscal years, it is the intent of the Legislature to appropriate to the indicated state agencies sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  Provided, the Authority shall not issue any obligations pursuant to this section for the purpose of providing funding for the projects authorized in paragraph 16 of subsection A of this section prior to January 1, 2001.  For the fiscal year ending June 30, 2002, and thereafter, it is the intent of the Legislature to appropriate to the agencies administering the projects sufficient monies to make rental payments for the purpose of retiring the obligations created pursuant to this section.

D.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

E.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

G.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

J.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of this title shall apply to this section.

K.  To the extent that the provisions of paragraph 3 of subsection K of Section 85.4 of Title 74 of the Oklahoma Statutes would otherwise be applicable, such provisions shall be inapplicable to assets acquired, for ownership or for use, through the proceeds from the obligations authorized by paragraph 16 of subsection A of this section.

L.  The Legislature finds that several functions of state government are properly performed through the delivery of state services by use of political subdivisions.  In order to facilitate the delivery of essential state services and in furtherance of state governmental functions by the construction, acquisition or improvement of assets which may be located within the corporate limits of a municipality of the State of Oklahoma or which may be located in unincorporated areas of the state and subject to the jurisdiction of a board of county commissioners, but which nonetheless serve an important function of state government, the State of Oklahoma finds that the use of the proceeds from the issuance of obligations pursuant to this section effectuates the performance of essential state governmental functions, including, but not limited to:

1.  Fire protection services;

2.  Roads, bridges and highways located either partially within or completely within the corporate limits of a municipality or in an unincorporated area of the state;

3.  Historic preservation;

4.  Recreational facilities;

5.  Air transportation infrastructure;

6.  Facilities for the housing and care of the elderly;

7.  Juvenile delinquency prevention and treatment facilities;

8.  Agricultural and horticultural event facilities;

9.  Health care facilities, including, but not limited to facilities the primary purpose of which is the treatment or prevention of communicable diseases or illness;

10.  Promotion of tourism;

11.  Promotion of economic development and business site selection; and

12.  Public safety.

M.  Notwithstanding any other provision of law to the contrary, each and every agency, board, commission, department or other entity of state government as identified in paragraph 16 of subsection A of this section shall have the authority to acquire or to transfer such property, whether real or personal, tangible or intangible, as may be required to fully fund the projects and to acquire or improve the assets for which the proceeds from the obligations authorized by this section are available.

Added by Laws 1998, c. 372, § 1, eff. Sept. 1, 1998.  Amended by Laws 1998, c. 426, § 19, eff. Sept. 1, 1998; Laws 1999, c. 261, § 1, eff. Sept. 1, 1999; Laws 1999, c. 397, § 39, emerg. eff. June 10, 1999; Laws 2000, c 376, § 1, eff. Sept. 1, 2000; Laws 2000, 1st Ex.Sess., c. 7, § 1, eff. Sept. 1, 2000; Laws 2001, c. 33, § 167, eff. July 1, 2001; Laws 2001, c. 211, § 2, emerg. eff. May 14, 2001.

§73-302.  Completion of History Center for Oklahoma Historical Society - Issuance of obligations.

A.  In addition to any other authorization provided by law, the Oklahoma Capitol Improvement Authority is authorized to issue obligations to acquire real property, together with improvements located thereon, and personal property, to construct buildings and other improvements to real property and to provide funding for repairs, refurbishments and improvements to real and personal property and for funding for completion of construction of a History Center for the Oklahoma Historical Society in a total amount not to exceed Eighteen Million Dollars ($18,000,000.00) with debt retirement payments to be made as provided herein.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the agencies indicated herein.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the Oklahoma Historical Society.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount not to exceed Eighteen Million Dollars ($18,000,000.00) whether issued in one or more series.  The Authority is authorized to capitalize interest on the obligations issued pursuant to the authority granted by this section for a period of not to exceed two (2) years from the date of issuance.  For the fiscal year ending June 30, 2006, and subsequent fiscal years, it is the intent of the Legislature to appropriate to the Oklahoma Historical Society sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  To the extent funds are available from the proceeds of the borrowing authorized by this subsection, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

I.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 2003, c. 313, § 1, emerg. eff. May 27, 2003.

§73-303.  Repairs and improvements of J.D. McCarty Center for Children with Developmental Disabilities - Funding.

A.  The Oklahoma Capitol Improvement Authority is authorized to issue obligations to provide funding for repairs, refurbishments and improvements to real and personal property and for funding for the completion of construction of a new building for the J.D. McCarty Center for Children with Developmental Disabilities in a total amount not to exceed Three Million Five Hundred Thousand Dollars ($3,500,000.00) with debt retirement payments to be made by the J.D. McCarty Center for Children with Developmental Disabilities.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the agencies indicated herein.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the J.D. McCarty Center for Children with Developmental Disabilities.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount not to exceed Four Million Dollars ($4,000,000.00) whether issued in one or more series.  It is the intent of the Legislature to appropriate to the J.D. McCarty Center for Children with Developmental Disabilities sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.

D.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

E.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

G.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

J.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 2003, c. 273, § 1, emerg. eff. May 26, 2003.

§73-304.  Completion of Native American Cultural Center Museum - Issuance of obligations.

A.  In addition to any other authorization provided by law, the Oklahoma Capitol Improvement Authority is authorized to issue obligations to acquire real property, together with improvements located thereon, and personal property, to construct buildings and other improvements to real property and to provide funding for improvements to real and personal property and for funding for construction of a Native American Cultural Center for the Native American Cultural and Educational Authority in a total amount not to exceed Thirty-three Million Dollars ($33,000,000.00) with debt retirement payments to be made as provided herein.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the agencies indicated herein.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Native American Cultural and Educational Authority.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, for the purpose authorized in subsection D of this section, and subject to the provisions of subsection J of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount not to exceed Thirty-three Million Dollars ($33,000,000.00) whether issued in one or more series.  For the fiscal year ending June 30, 2008, and subsequent fiscal years, it is the intent of the Legislature to appropriate to the Native American Cultural and Educational Authority sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  To the extent funds are available from the proceeds of the borrowing authorized by this subsection, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

I.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

J.  The authorization to borrow money and issue negotiable obligations granted by this section is subject to the following restrictions:

1.  The obligations must be issued by June 30, 2005; and

2.  There is no present legislative intent to appropriate funds for necessary rental payments for the purpose of retiring obligations created pursuant to this section during the fiscal years ending on or before June 30, 2007.  The funds for such payments must be acquired by the Native American Cultural and Educational Authority prior to issuance of any obligations pursuant to this section.

Added by Laws 2003, c. 378, § 1, emerg. eff. June 4, 2003.

NOTE:  Editorially renumbered from § 303 of Title 73 to avoid a duplication in numbering.

§73-305.  Buildings and other improvements to real property and acquisition of personal property for Department of Mental Health and Substance Abuse Services - Funding - Issuance of obligations.

A.  The Oklahoma Capitol Improvement Authority is authorized to construct buildings and other improvements to real property, and to acquire personal property for purposes of providing treatment services for the Department of Mental Health and Substance Abuse Services.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Department.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Authority, to the Department.

B.  For the purpose of paying the costs for construction of buildings and improvements and acquisition of personal property authorized in subsection A of this section, and for the purpose authorized in subsection C of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Eighteen Million Nine Hundred Thousand Dollars ($18,900,000.00).  It is the intent of the Legislature to appropriate to the Department sufficient monies to make rental payments for the purpose of retiring the obligations created pursuant to this section.

C.  To the extent funds are available from the proceeds of the borrowing authorized by subsection B of this section, the Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section which are approved by the Department.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 2004, c. 402, § 2.

§73-306.  Financing for construction of capital dome.

A.  In addition to any other authorization provided by law, the Oklahoma Capitol Improvement Authority is authorized to issue obligations to provide funding for construction costs associated with the dome for the State Capitol building in a total amount not to exceed Five Million Dollars ($5,000,000.00).

B.  The Authority may hold title to the property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the property and improvements to the Oklahoma Capitol Complex and Centennial Commemoration Commission.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the Oklahoma Capitol Complex and Centennial Commemoration Commission.

C.  For the purpose of paying the costs for construction of the real property and improvements, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount not to exceed Five Million Dollars ($5,000,000.00) whether issued in one or more series.  The Authority is authorized to capitalize interest on the obligations issued pursuant to this section for a period of not to exceed one year from the date of issuance.  For subsequent fiscal years, it is the intent of the Legislature to appropriate to the Oklahoma Capitol Complex and Centennial Commemoration Commission sufficient monies to make rental payments for the purpose of retiring the obligations created pursuant to this section.  To the extent funds are available from the proceeds of the borrowing authorized by this subsection, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the project authorized in subsection A of this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

I.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

J.  No obligations may be issued pursuant to this section until such obligations have been approved by the Supreme Court pursuant to Section 14.1 of Title 20 of the Oklahoma Statutes.

Added by Laws 2004, c. 439, § 1, eff. Sept. 1, 2004.

NOTE:  Editorially renumbered from Title 73, § 305 to avoid a duplication in numbering.

§73-307.  Financing for construction of multipurpose laboratory for the Oklahoma Department of Agriculture, Food, and Forestry.

A.  The Oklahoma Capitol Improvement Authority is authorized to issue notes, bonds, or other evidences of obligation in an amount necessary to generate net proceeds of Eleven Million Three Hundred Thousand Dollars ($11,300,000.00) after providing for costs of issuance, credit enhancement, reserves, and other associated expenses related to the financing.  Net proceeds of the financing will be deposited into a construction fund to provide for the financing of acquisition of real property, together with improvements located thereon, and personal property, to construct buildings and other improvements to real property and to provide funding for repairs, refurbishments and improvements to real and personal property for a multipurpose laboratory for the Oklahoma Department of Agriculture, Food, and Forestry.  Earnings that result from the investment of the construction fund may be used for the project authorized in this section or for other legal purposes approved by the Authority.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Oklahoma Department of Agriculture, Food, and Forestry.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Department of Agriculture, Food, and Forestry.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in one or more series.  It is the intent of the Legislature to appropriate to the Oklahoma Department of Agriculture, Food, and Forestry sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.

D.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the project authorized in subsection A of this section.

E.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

G.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

J.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 2005, c. 350, § 1, eff. July 1, 2005.

§73-308.  Financing for construction of Oklahoma Animal Disease Diagnostic Laboratory.

A.  The Oklahoma Capitol Improvement Authority is authorized to issue notes, bonds, or other evidences of obligation in an amount necessary to generate net proceeds of Twelve Million Seven Hundred Thousand Dollars ($12,700,000.00) after providing for costs of issuance, credit enhancement, reserves, and other associated expenses related to the financing.  Net proceeds of the financing will be deposited into a construction fund to provide for the financing of acquisition of real property, together with improvements located thereon, and personal property, to construct buildings and other improvements to real property and to provide funding for repairs, refurbishments and improvements to real and personal property for the Oklahoma Animal Disease Diagnostic Laboratory.  Earnings that result from the investment of the construction fund may be used for the project authorized in this section or for other legal purposes approved by the Authority.

B.  The Authority and the Oklahoma Department of Agriculture, Food, and Forestry are authorized to enter into such agreements as may be necessary with Oklahoma State University to authorize the Authority to hold title to the real and personal property and improvements until such time as any obligations issued for the purpose set forth in subsection A of this section are retired or defeased and the Authority may lease the real property and improvements to the Oklahoma Department of Agriculture, Food, and Forestry for the use and benefit of the Oklahoma Animal Disease Diagnostic Laboratory.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to Oklahoma State University.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in one or more series.  It is the intent of the Legislature to appropriate to the Oklahoma Department of Agriculture, Food, and Forestry sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.

D.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

E.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

F.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

G.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

H.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

I.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

J.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 2005, c. 350, § 2, eff. July 1, 2005.

§73-310.  State Facility Capital Needs Committee  - Establishment, membership and duties.

A.  There is hereby re-created the State Facility Capital Needs Committee to consist of those persons appointed to the State Facility Capital Needs Committee pursuant to Section 6 of Enrolled Senate Bill No. 175 of the 1st Session of the 46th Oklahoma Legislature.

B.  The Committee shall:

1.  Establish a plan for meeting maintenance needs of state facilities;

2.  Review recommendations of the Long-Range Capital Planning Commission;

3.  Identify capital projects that will enhance the functioning of state government and the use of state facilities and will be prudent investments by the state;

4.  Make recommendations of funding for maintenance needs and capital projects in a report to the Legislature and the Governor; and

5.  Determine funding allocations to address the capital needs for the agencies under the purview of the subcommittees of the General Conference Committee on Appropriations.

C.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall appoint a member of the Senate and a member of the House of Representatives, respectively, to serve as cochairs of the Committee.  A majority of the members of the Committee shall constitute a quorum.  A quorum shall be required for official action of the Committee.

D.  The Committee shall be subject to the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

E.  The Department of Central Services and the State Bond Advisor shall provide staff support for the Committee.

F.  Legislators serving on the Committee shall be reimbursed pursuant to the provisions of Section 456 of Title 74 of the Oklahoma Statutes.  Other members of the Committee shall be reimbursed pursuant to the provisions of the State Travel Reimbursement Act by the appointing authority.

Added by Laws 1998, c. 372, § 5, eff. Sept. 1, 1998.

§73-311.  Issuance of revenue bonds.

The Oklahoma Capitol Improvement Authority is hereby authorized to issue revenue bonds for the purpose of funding capital projects for the State Department of Corrections in a total amount not to exceed Ten Million Dollars ($10,000,000.00) with debt retirement payments to be made by the Department. The issuance of such bonds shall be subject to the provisions of subsections D, E, F, G and H of Section 301 of Title 73 of the Oklahoma Statutes.  Bonds issued pursuant to this section shall not be general obligation bonds and shall not be an indebtedness to the State of Oklahoma.

Added by Laws 1999, c. 374, § 1, emerg. eff. June 8, 1999.

§73-315.  Substance abuse treatment center - Construction costs and fees.

A.  The Oklahoma Capitol Improvement Authority is authorized to construct buildings and other improvements to real property, and to acquire personal property for purposes of providing a substance abuse treatment center for the Department of Mental Health and Substance Abuse Services.  The Authority may hold title to the real property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Department.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real property and improvements shall be transferred from the Authority, to the Department.

B.  For the purpose of paying the costs for construction of buildings and improvements and acquisition of personal property authorized in subsection A of this section, and for the purpose authorized in subsection C of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in an amount not to exceed Four Million Dollars ($4,000,000.00).  It is the intent of the Legislature to appropriate to the Department sufficient monies to make rental payments for the purpose of retiring the obligations created pursuant to this section.

C.  To the extent funds are available from the proceeds of the borrowing authorized by subsection B of this section, the Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section which are approved by the Department.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

Added by Laws 2001, c. 391, § 1, emerg. eff. June 4, 2001.

§73-321.  Improvements to Samuel Layton Building - Funding.

A.  The Oklahoma Capitol Improvement Authority is authorized to construct improvements to real property and to provide funding for repairs, refurbishments and improvements to real and personal property and for funding for renovation, repair, remodeling and furnishing the Samuel Layton Building, also known as the Power Plant, and for construction, landscaping and improvements on state-owned property located adjacent to such building for parking and office space for the Office of the Attorney General including necessary repairs and remediation to the tunnel connecting the Samuel Layton Building to the State Capitol Building.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the Office of the Attorney General.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority, to the Department of Central Services.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection E of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements and, in anticipation of the collection of such income and revenues, to issue negotiable obligations in a total amount not to exceed Fifteen Million Six Hundred Thousand Dollars ($15,600,000.00) whether issued in one or more series.  Provided, the Authority shall not issue any obligations pursuant to this section prior to January 1, 2002.

D.  The Office of the Attorney General is authorized to lease office space in the buildings authorized by this section and to use funds available in the Attorney General's Evidence Fund to make rental payments for such office space.  In the event sufficient funds are not available in the Attorney General's Evidence Fund to make rental payments necessary to retire the obligations created pursuant to this section, it is the intent of the Legislature to appropriate sufficient funds to the Attorney General's Evidence Fund for such purpose.

E.  To the extent funds are available from the proceeds of the borrowing authorized by subsection C of this section, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

F.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

G.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than twenty (20) years from the first principal maturity date.

H.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

I.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

J.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

K.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of this title shall apply to this section.

Added by Laws 2001, c. 346, § 1, emerg. eff. June 1, 2001.  Amended by Laws 2004, c. 223, § 1; Laws 2005, c. 407, § 1, eff. July 1, 2005.

§73-332.  Renovation of the Wiley Post Historical Building - Funding.

A.  In addition to any other authorization provided by law, the Oklahoma Capitol Improvement Authority is authorized to issue obligations to provide funding for repairs, refurbishments and improvements to real and personal property and for funding for completion of renovation of the Wiley Post Historical Building for occupancy by the appellate courts with debt retirement payments to be made as provided herein.

B.  The Authority may hold title to the real and personal property and improvements until such time as any obligations issued for this purpose are retired or defeased and may lease the real property and improvements to the state appellate courts.  Upon final redemption or defeasance of the obligations created pursuant to this section, title to the real and personal property and improvements shall be transferred from the Oklahoma Capitol Improvement Authority to the Oklahoma Supreme Court.

C.  For the purpose of paying the costs for acquisition and construction of the real property and improvements and personal property and making the repairs, refurbishments, and improvements to real and personal property, and providing funding for the project authorized in subsection A of this section, and for the purpose authorized in subsection D of this section, the Authority is hereby authorized to borrow monies on the credit of the income and revenues to be derived from the leasing of such real and personal property and improvements, and in anticipation of the collection of such income and revenues, to issue notes, bonds or other evidences of obligation in an amount necessary to generate net proceeds of Twenty-one Million Six Hundred Fifty Thousand Dollars ($21,650,000.00) after providing for the costs of issuance, credit enhancement, reserves and other expenses related to the financing.  Net proceeds of the financing will be deposited into a construction fund to provide for the financing of the project described in subsection A of this section.  Earnings that result from the investment of the construction fund may be used for the project authorized in subjection A of this section or for other legal purposes approved by the Authority, whether issued in one or more series.  It is the intent of the Legislature to appropriate to the Oklahoma Supreme Court sufficient monies to make rental payments for the purposes of retiring the obligations created pursuant to this section.  To the extent funds are available from the proceeds of the borrowing authorized by this subsection, the Oklahoma Capitol Improvement Authority shall provide for the payment of professional fees and associated costs related to the projects authorized in subsection A of this section.

D.  The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.  The Authority is authorized to hire bond counsel, financial consultants, and such other professionals as it may deem necessary to provide for the efficient sale of the obligations and may utilize a portion of the proceeds of any borrowing to create such reserves as may be deemed necessary and to pay costs associated with the issuance and administration of such obligations.

E.  The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority.  The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations.  The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than thirty (30) years from the first principal maturity date.

F.  Any interest earnings on funds or accounts created for the purposes of this section may be utilized as partial payment of the annual debt service or for the purposes directed by the Authority.

G.  The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.

H.  The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section.  Such investments shall be made in a manner consistent with the investment guidelines of the State Treasurer.  The Authority may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.

I.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 2005, c. 417, § 1, eff. Sept. 1, 2005.



Title 74. — State Government

OKLAHOMA STATUTES

TITLE 74.

STATE GOVERNMENT

_____

§741.  Office  Location of.

The governor shall keep his office at the seat of government, in which shall be transacted the business of the executive department of the state.

R.L.1910, § 8051.

§742.  May remove officers appointed.

The Governor shall have power to remove any officers appointed by him, in case of incompetency, neglect of duty, or malfeasance in office; and may then fill the same as provided in cases of vacancy.

R.L.1910, § 8052.

§742.1.  Filing of Gubernatorial appointments with Senate.

All Gubernatorial appointments to state agencies, boards and commissions which require confirmation by the Senate and which occur when the Legislature is not in session shall be filed by the Governor with the President Pro Tempore of the Senate within ten (10) days of the time said appointments are made by the Governor.

Laws 1981, c. 272, § 43, eff. July 1, 1981.

§742.2.  Vacancies requiring legislative confirmation  Interim appointments.

A.  When a vacancy occurs in any position in state government and appointment to the position for a full term is subject to confirmation by one or both houses of the Legislature, such confirmation shall be required for the appointment to fill the vacancy for the unexpired term.

B.  A person whose nomination has been submitted to the Legislature may be appointed to hold such office on an acting or interim basis and may assume the duties of the office and receive any compensation or travel reimbursement allowed by law for the position pending confirmation by one or both houses of the Legislature.  No person whose nomination has been withdrawn by the Governor or other appointing authority after the effective date of this act or rejected by one or both houses of the Legislature after the effective date of this act shall be eligible to hold such office on an acting or interim basis.  Provided, such person shall be eligible for acting or interim appointment if requested by the appropriate house or houses of the Legislature.

Added by Laws 1988, c. 303, § 36, emerg. eff. July 1, 1988.

§74-2.3.  "Congressional district" defined.

A.  Except where otherwise specified by law, the term "congressional district", when used with respect to the appointment of a member of a state board, commission, authority, or other statutory entity, shall mean the district as most recently configured by law.

B.  For entities which subsection A of this section renders out of compliance with specific statutory requirements, subsequent appointments shall be so made as to cause compliance to be effected at the earliest possible date.

Added by Laws 1992, c. 364, § 1, emerg. eff. June 4, 1992.

§74-2.4.  Change in number of congressional districts - Conflicts in board membership requirements.

If a change in the number of congressional districts creates a conflict between a requirement that a board, commission, authority, or other statutory entity shall have a specified number of members and a requirement that one or more members shall be appointed from each congressional district, the appointing authority shall make appointments as follows:

1.  If the conflict has been created by a decrease in the number of districts, the appointing authority shall make additional appointments as necessary to maintain a full board and may make said additional appointments without regard to the appointee's district of residence; and

2.  If the conflict has been created by an increase in the number of districts, the appointing authority shall make only such appointments as are necessary to maintain a full board, doing so in such fashion that the members are distributed among the districts to the greatest possible extent.

Added by Laws 1992, c. 364, § 13, emerg. eff. June 4, 1992.

§743.  Journal of official acts.

He shall keep a journal in the executive office in which shall be made an entry of every official act done by him and the time when done.  If, in cases of emergency, acts are done elsewhere than in such office, an entry thereof shall be made in the journal as soon thereafter as possible.

R.L.1910, § 8053.

§744.  Military record to be kept.

The Governor shall cause a military record to be kept, in which shall be made an entry of every act done by him as commander in chief.

R.L.1910, § 8054.

§745.  Reward for criminal's arrest.

Whenever the Governor is satisfied that any crime has been committed within the state, and that the person charged therewith has not been arrested, or has escaped therefrom, in his discretion he may offer a reward not exceeding Five Hundred Dollars ($500.00) for the arrest and delivery to the proper authorities of the person so charged, which reward shall be audited upon the certificate of the governor that the same has been earned and paid out of any appropriation available therefor.

R.L.1910, § 8055.

§746.  May employ counsel for State.

The Governor shall have power to employ counsel to protect the rights or interests of the state in any action or proceeding, civil or criminal, which has been, or is about to be commenced, and the counsel so employed by him may, under the direction of the Governor, plead in any cause, matter, or proceeding in which the state is interested or a party, may prosecute offenses against the law of the state, and may institute and conduct proceedings before grand juries; provided, that nothing herein contained shall limit the power of courts of record to appoint an attorney to prosecute criminal actions in such courts when the district attorney is disqualified or unable to act.

R.L.1910, § 8056.

§747.  Maintenance of Governor's mansion.

The Governor of the State of Oklahoma is hereby authorized, at the expense of the state, and within the limitations of the appropriation authorized below, to maintain in such manner as the governor deems necessary and appropriate, the mansion provided for his occupancy by the State of Oklahoma and to pay all expenses connected with said occupancy.  Such expenses shall include food, entertainment and such other expenditures as would be necessary and proper for the Governor, the family and the guests of the Governor when the duties of the Office of Governor dictate such expenditures.  The expense of the occupancy and upkeep of the Governor's Mansion shall be from funds appropriated annually by the Legislature from the General Revenue Fund for such purposes.  The funds shall be paid monthly upon a claim approved by the Governor of Oklahoma.  The Governor shall deposit such funds in a separate account and shall keep a separate record of all expenditures.  At the end of the fiscal year, the Governor shall submit an itemized report, or final accounting, of such expenditures to the State Auditor and Inspector.  Such report shall be a public record and shall be made available for inspection upon demand.

Added by Laws 1929, c. 272, p. 395, § 1, emerg. eff. June 13, 1929.  Amended by Laws 1983, c. 334, § 7, emerg. eff. June 30, 1983; Laws 1992, c. 332, § 8, eff. July 1, 1992; Laws 1999, c. 165, § 1, eff. Nov. 1, 1999.

§748.  Governor  Incapacity  Devolution of powers and duties.

A.  The Office of Governor, with its compensation, shall devolve upon the Lieutenant Governor or the person who is next in succession to the Office pursuant to the provisions of Section 15 of Article VI of the Oklahoma Constitution if the Governor transmits to the President Pro Tempore of the Senate and the Speaker of the House of Representatives his written declaration that he is unable to discharge the powers and duties of his Office.  The Lieutenant Governor or other successor shall hold the Office until the Governor transmits to the President Pro Tempore of the Senate and the Speaker of the House of Representatives a written declaration that he is able to perform the powers and duties of his Office.

B.  If a majority of a committee, comprised of the State Auditor and Inspector, State Treasurer, Superintendent of Public Instruction, Chairman of the Corporation Commission and Insurance Commissioner, transmits to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor its written declaration that the Governor is unable to discharge the powers and duties of his Office, then the Office, with its compensation, shall devolve upon the Lieutenant Governor or other successor in fortyeight (48) hours unless the Governor transmits to the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the members of the committee a written declaration to the contrary within the same fortyeighthour time period.

C.  If, within fortyeight (48) hours after the Governor transmits such a declaration, a majority of the committee provided in subsection B of this section transmits to the President Pro Tempore of the Senate and the Speaker of the House of Representatives a written declaration that the Governor is unable to perform the powers and duties of his Office, then the Legislature shall convene within seventytwo (72) hours.  If a resolution declaring probable justification for a determination that inability exists is not adopted by twothirds (2/3) of the members of each house of the Legislature within seventytwo (72) hours after the Legislature convenes, then the Governor shall continue to hold the Office.

If such a resolution is adopted by twothirds (2/3) of the members of each house of the Legislature within seventytwo (72) hours after the Legislature convenes, then a copy of the resolution shall be transmitted immediately to the Supreme Court.

D.  The Supreme Court shall determine the issue of the inability of the Governor, by preference and with priority over all other matters, under such rules as it shall adopt.  If the Supreme Court determines that the Governor is unable to perform the powers and duties of his Office, then the Office, with its compensation, shall devolve upon the Lieutenant Governor or other successor.  If the Supreme Court determines that the Governor is able, then he shall continue to hold the Office.

E.  If the Office has devolved upon the Lieutenant Governor or other successor pursuant to the provisions of this act, and a majority of the committee provided in subsection B of this section transmits to the President Pro Tempore of the Senate and the Speaker of the House of Representatives a written declaration that the Governor is able to perform the powers and duties of his Office, then the Supreme Court shall determine the issue pursuant to the provisions of subsection D of this section.

F.  When the Office has devolved upon the Lieutenant Governor or other successor, the provisions of this act shall also apply to the person holding the Office.

Added by Laws 1985, c. 111, § 1, emerg. eff. May 28, 1985.

§749.2.  SECTION 749.2  Other necessary committees  Expenses.

In the event the United States of America becomes actually at war with any foreign power, or to cooperate with the National Defense Program, the Governor may, if necessity demands, appoint committees as the need may arise to deal with defense problems affecting this state and may pay the expenses of same out of any contingency fund appropriated for the use of the Governor.

Laws 1941, p. 439, § 2.

§749.11.  Division of Planning and Management Analysis.

There is hereby created within the Office of the Governor a Division of Planning and Management Analysis.  The Division is to accomplish the following purposes:

(1)  Provide technical assistance to the Governor and Legislature in identifying long range goals and objectives for the states, to include studies pertaining to governmental organization to best accomplish these goals and objectives.

(2)  Provide assistance and coordination to state agencies in the identification of programs essential for the accomplishment of approved goals and objectives.

(3)  Provide assistance to state agencies in the preparation of organizational and operational plans to include cost benefit analysis for the most effective and efficient accomplishment of identified programs.

(4)  Provide coordination and review of plans in functional areas of state government as may be necessary for the receipt of federal funds, and to insure that the receipt of such funds will in fact compliment the attainment of approved state goals and objectives.

(5)  Participate with other states or subdivisions thereof in interstate planning, assist governmental conferences or councils and regional planning commissions in actions of mutual benefit.

Laws 1975, c. 140, § 2, emerg. eff. May 20, 1975.

§749.21.  Office of Handicapped Concerns  Creation.

There is hereby established an agency of the executive branch of state government to be known as the Office of Handicapped Concerns.

Laws 1980, c. 135, § 1.

§749.22.  Powers and duties.

The Office of Handicapped Concerns shall have the following powers and duties:

1.  To identify the needs of people with disabilities on a continuing basis and to attempt to meet those needs;

2.  To serve as a referral and information source for people with disabilities seeking services and for agencies seeking assistance in their provision of services;

3.  To generate community awareness and support of programs for people with disabilities;

4.  To advise and assist the Governor and the Legislature in developing policies to meet the needs of people with disabilities; and

5.  To assist agencies in meeting the requirements of Public Law 93112, and subsequent amendments thereto, as the same pertain to people with disabilities.

Added by Laws 1980, c. 135, § 2.  Amended by Laws 1996, c. 132, § 1, eff. Nov. 1, 1996.

§749.23.  Director  Appointment, duties and compensation of employees.

A.  The Office of Handicapped Concerns shall be administered by a Director who shall be appointed by the Governor and serve at the pleasure of the Governor.  Such appointment shall be subject to Senate confirmation within thirty (30) days after the appointment or the convening of the next legislative session, if the Legislature is not in session on the date of appointment.

B.  The Director shall and is hereby authorized to appoint and fix the duties and compensation of employees, not otherwise prescribed by law, and otherwise direct the work of the staff in performing the functions and accomplishing the purposes of the Office of Handicapped Concerns.

Laws 1980, c. 135, § 3.

§749.24.  Duties of Office of Handicapped Concerns.

The Office of Handicapped Concerns shall be responsible for the following duties:

1.  To carry out the responsibilities of the Governor's Advisory Committee on Employment of People with Disabilities;

2.  To provide referral assistance, continuing needs assessment and to advise and assist private and public agencies in statewide policy development concerning people with disabilities; and

3.  To implement the provisions of Public Law 93112, and subsequent amendments thereto, as such pertain to people with disabilities.

Added by Laws 1980, c. 135, § 4, eff. July 1, 1980.  Amended by Laws 1986, c. 169, § 5, operative July 1, 1986; Laws 1996, c. 132, § 2, eff. Nov. 1, 1996.

§74-9.25.  Assistance of Governor's Advisory Committee on Employment of People with Disabilities and Governor's Advisory Committee to the Office of Handicapped Concerns.

The Office of Handicapped Concerns shall be assisted by the Governor's Advisory Committee on Employment of People with Disabilities and the Governor's Advisory Committee to the Office of Handicapped Concerns.

Added by Laws 1980, c. 135, § 5.  Amended by Laws 1996, c. 132, § 3, eff. Nov. 1, 1996.

§749.26.  Governor's Advisory Committee to the Office of Handicapped Concerns  Membership  Term.

The Governor's Advisory Committee to the Office of Handicapped Concerns shall be composed of forty (40) members who shall be appointed by the Governor.  Such members shall serve at the pleasure of the Governor.  Twenty of such members shall be people with disabilities or the parents of people with disabilities.  All members of the Committee traveling on authorized state business may be reimbursed for expenses incurred in such travel in accordance with the State Travel Reimbursement Act, Section 500.1 et seq. of this title.

Added by Laws 1980, c. 135, § 6.  Amended by Laws 1996, c. 132, § 4, eff. Nov. 1, 1996.

§749.27.  Rules and Regulations.

The Office of Handicapped Concerns is hereby authorized to make necessary rules and regulations to carry out the provisions of this act.

Laws 1980, c. 135, § 7.

§749.27A.  Client Assistance Program.

The office is hereby authorized to conduct the Client Assistance Program for theState of Oklahoma under the terms of Section 112 of the Rehabilitation Act of 1973 as amended as long as federal funds are available.  The office is authorized to pursue legal and administrative remedies necessary to operate this program.

Added by Laws 1986, c. 169, § 4, operative July 1, 1986. Amended by Laws 1987, c. 206, § 7, operative July 1, 1987; Laws 1987, c. 236, § 1, emerg. eff. July 20, 1987.

§74-9.28.  Transfer of powers and duties, etc. of Governor's Advisory Committee on Employment of People with Disabilities to the Office of Handicapped Concerns.

All the powers, duties, functions, records, employees, property, matters pending and funds of the Governor's Advisory Committee on Employment of People with Disabilities are hereby transferred to the Office of Handicapped Concerns.

Added by Laws 1980, c. 135, § 8.  Amended by Laws 1996, c. 132, § 5, eff. Nov. 1, 1996.

§74-9.29.  The Governor's Advisory Committee on Employment of People with Disabilities - Creation.

There is hereby created within the Office of Handicapped Concerns a division for "The Governor's Advisory Committee on Employment of People with Disabilities".

Added by Laws 1957, p. 522, § 1, emerg. eff. May 24, 1957.  Amended by Laws 1980, c. 135, § 9.  Renumbered from Title 40, § 301 by Laws 1980, c. 135, § 16.  Amended by Laws 1996, c. 132, § 6, eff. Nov. 1, 1996.

§749.30.  Purpose of act  Cooperation with other agencies.

The purpose of this act is to carry on a continuing program to promote the employment of the physically, mentally, emotionally, and otherwise people with disabilities of Oklahoma by creating statewide interest in the rehabilitation and employment of people with disabilities, and by obtaining and maintaining cooperation with all public and private groups and individuals in this field.  The Governor's Committee shall work in close cooperation with the President's Committee on Employment of People with Disabilities to more effectively carry out the purpose of this act, and with state and federal agencies having responsibilities for employment and rehabilitation of people with disabilities.

Added by Laws 1957, p. 522, § 2, emerg. eff. May 24, 1957.  Renumbered from Title 40, § 302 by Laws 1980, c. 135, § 16.  Amended by Laws 1996, c. 132, § 7, eff. Nov. 1, 1996.

§74-9.31.  Governor's Advisory Committee on Employment of People with Disabilities - Membership - Appointment - Vacancies - Travel expenses.

The Governor's Advisory Committee on Employment of People with Disabilities shall consist of not more than seventy-five (75) members composed of state leaders of industry, business, agriculture, labor, veterans, women, religious, educational, civic, fraternal, welfare, scientific, and medical and other professions, groups or individuals who shall be appointed by the Governor for a term of two (2), four (4) or six (6) years.  Vacancies on the Committee shall be filled by the Governor.  All members of the Committee traveling on authorized state business may be reimbursed for expenses incurred in such travel in accordance with the State Travel Reimbursement Act, Section 500.1 et seq. of this title.

Added by Laws 1957, p. 523, § 3, emerg. eff. May 24, 1957.  Amended by Laws 1980, c. 135, § 10.  Renumbered from Title 40, § 303 by Laws 1980, c. 135, § 16.  Amended by Laws 1996, c. 132, § 8, eff. Nov. 1, 1996.

§749.32.  Executive committee.

The Governor's Advisory Committee on Employment of People with Disabilities shall elect from its membership, a chair, vice-chair, secretarytreasurer, and eight other members to serve on the executive committee.  The officers shall be elected for a term of one (1) year, but may succeed themselves.  The administrative powers and duties of the Committee shall be vested in the executive committee.  An organizational meeting shall be held within sixty (60) days after fifty members of the Committee have been appointed and qualified.  The full Committee shall meet semiannually, but, at the request of the chair or executive committee, special meetings may be called.  The executive committee shall meet quarterly, but special meetings may be called by the chair or six members of the executive committee.

Added by Laws 1957, p. 523, § 5, emerg. eff. May 24, 1957.  Amended by Laws 1980, c. 135, § 11.  Renumbered from Title 40, § 305 by Laws 1980, c. 135, § 16.  Amended by Laws 1996, c. 132, § 9, eff. Nov. 1, 1996.

§749.33.  Revolving Fund.

There is created in the State Treasury a revolving fund for the Office of Handicapped Concerns to be designated as the "Office of Handicapped Concerns Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all nonfederal monies received by the Office of Handicapped Concerns, including receipts, from any state agency or institution, gifts, contributions, donations and bequests.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of Handicapped Concerns to perform duties as prescribed by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Amended by Laws 1988, c. 174, § 4, operative July 1, 1988.

§749.34.  Gifts, donations, bequests or grants.

The Office of Handicapped Concerns shall accept, hold in trust, and authorize the use of any grant or devise of land, or any donations or bequests of money or other personal property made to the Office so long as the terms of the grant, donation, bequest or will are carried out.  The Office may invest and reinvest any funds and money, lease, or sell any real or personal property, and invest the proceeds for the purpose of promoting the wellbeing of people with disabilities unless prohibited by the terms of the grant, donation, bequest, gift, or will.  If, due to circumstances, the requests of the person or persons making the grant, donation, bequest, gift, or will cannot be carried out, the Office shall have the authority to use the remainder thereof for the purposes of this act.  Said funds shall be deposited to the revolving fund to carry out the provisions of this act.  Such gifts, donations, bequests, or grants shall be exempt for tax purposes.  The Office shall report annually to the Governor all monies and properties received and expended by virtue of this section.

Added by Laws 1957, p. 523, § 7, emerg. eff. May 24, 1957.  Amended by Laws 1980, c. 135, § 13.  Renumbered from Title 40, § 307 by Laws 1980, c. 135, § 16.  Amended by Laws 1996, c. 132, § 10, eff. Nov. 1, 1996.

§749.35.  Nonpartisan and nonprofit character of Committee.

The Governor's Advisory Committee on Employment of People with Disabilities shall be nonpartisan, nonprofit, and shall not be used for the dissemination of partisan principles, nor for the promotion of the candidacy of any person seeking public office or preferment.

Added by Laws 1957, p. 524, § 8, emerg. eff. May 24, 1957.  Amended by Laws 1980, c. 135, § 14.  Renumbered from Title 40, § 308 by Laws 1980, c. 135, § 16.  Amended by Laws 1996, c. 132, § 11, eff. Nov. 1, 1996.

§74-9.41.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§7410.  Compensation when acting as Governor.

The Lieutenant Governor when serving as acting Governor during the absence of the Governor from the state shall be paid for his services as acting Governor at the same rate of pay as the Governor. Laws 1947, p. 585, § 1.

§7410.1.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Executive Branch Reform Act of 1986".

Added by Laws 1986, c. 207, § 1, emerg. eff. June 6, 1986.

§7410.2.  Purpose of act.

The purpose of the Executive Branch Reform Act of 1986 is to organize the various departments, agencies, boards, commissions and other entities of the executive branch of state government into a cabinet system of government in order to improve the effectiveness, efficiency and accountability of state government.

Added by Laws 1986, c. 207, § 2, emerg. eff. June 6, 1986.

§74-10.3.  Cabinet system to be created.

A.  Within forty-five (45) days of assuming office, each Governor may create a cabinet system for the executive branch of state government.  The cabinet system may be an organizational framework created by executive order which includes all executive agencies, boards, commissions, or institutions and their assignments to specific cabinet areas.  The cabinet system shall consist of no more than fifteen cabinet areas and each cabinet area shall consist of executive agencies, boards, commissions, or institutions with similar programmatic or administrative objectives; provided, one cabinet area shall consist of the Oklahoma Department of Veterans Affairs, its institutions and other executive agencies, boards, commissions and institutions which are related to veterans.  The Governor's cabinet shall be in effect until the Legislature supersedes each cabinet area by providing by law for specific cabinet areas or departments, or removes by law the authority of the Governor to create a cabinet area.

B.  The Governor shall appoint, with the advice and consent of the Senate, a Secretary to head each cabinet area.  The Secretary appointee for the cabinet area consisting of the Oklahoma Department of Veterans Affairs and other related veterans entities shall be an honorably discharged veteran and be eligible to receive benefits from the United States Department of Veterans Affairs.  A cabinet Secretary may be appointed as a position funded by the Office of the Governor from funds available to that office, or appointed as a cabinet Secretary from among the agency heads within the cabinet area.  The cabinet Secretaries shall:

1.  Advise the Governor of any policy changes or problems within the area they represent;

2.  Advise the entities represented of any policy changes or problems as directed by the Governor; and

3.  Coordinate information gathering for the Legislature as requested.

C.  The cabinet Secretaries shall serve at the pleasure of the Governor, however, the appointment or removal of a cabinet Secretary who is also an agency head shall not otherwise affect the status of the other duties of the agency head.  Whenever a Secretary position becomes vacant, the Governor shall appoint a successor within thirty (30) calendar days pursuant to the provisions of subsection B of this section.  If the Legislature is not in session at the time of appointment it shall be subject to the advice and consent of the Senate upon convening of the next regular session of the Legislature.

Added by Laws 1986, c. 207, § 3, emerg. eff. June 6, 1986.  Amended by Laws 1989, c. 27, § 2, operative July 1, 1989; Laws 2003, c. 189, § 1, emerg. eff. May 7, 2003; Laws 2003, c. 371, § 1; Laws 2005, c. 65, § 1, eff. Nov. 1, 2005; Laws 2005, c. 428, § 1, emerg. eff. June 6, 2005.

NOTE:  Laws 2003, c. 371, § 4 repeals Laws 2003, c. 189, § 1, which was also amended by Laws 2003, c. 371, § 1.

§74-10.4.  Executive environmental subcommittee of Governor's cabinet.

A.  Effective January 1, 1993, there is hereby established an executive environmental subcommittee of the Governor's cabinet which shall be composed of three (3) cabinet members, selected by the Governor from those members of the Governor's cabinet responsible for the natural resources agencies, as follows:  the cabinet secretaries for the Department of Environmental Quality, the Oklahoma Corporation Commission, the Department of Agriculture, the Oklahoma Water Resources Board, the Conservation Commission, the Department of Mines, and such other members as the Governor may appoint to reach a total of three.  The cabinet secretary for the Department of Environmental Quality or its successor cabinet position shall serve as chairperson of the committee.

B.  The executive environmental committee shall:

1.  Coordinate pollution control programs of the state carried on by all state agencies to avoid duplication of effort;

2.  Maintain an up-to-date record of the availability, acquisition and disposition of all federal funds, state appropriations and other grants intended for pollution control, prevention or abatement;

3.  Coordinate and make application on behalf of various state environmental agencies and state agencies with limited environmental responsibilities for federal funds disbursed pursuant to the Federal Water Pollution Control Act and the Federal Environmental Protection Act and such other sources of private or public funds or grants for which more than one state environmental agency or state agency with limited environmental responsibilities may qualify;

4.  Maintain a central repository for all duly promulgated rules pertaining to environmental pollution prevention, control and abatement; and

5.  Perform such other duties assigned to it by the Governor.

Added by Laws 1992, c. 398, § 19, eff. Jan. 1, 1993.  Amended by Laws 1999, c. 413, § 18, eff. Nov. 1, 1999.

§74-10.5.  Salaries.

Notwithstanding other limits established by law, the following cabinet Secretaries may be annually compensated for their services, payable monthly, as follows:

1.  The Secretary of Human Resources and Administration may receive a maximum salary of Seventy Five Thousand Dollars ($75,000.00);

2.  The Secretary of Agriculture may receive a maximum salary of Seventy Thousand Dollars ($70,000.00);

3.  The Secretary of Commerce and Tourism may receive a maximum salary of Seventy Thousand Dollars ($70,000.00);

4.  The Secretary of Education may receive a maximum salary of Sixty-five Thousand Dollars ($65,000.00);

5.  The Secretary of Energy may receive a maximum salary of Seventy Thousand Dollars ($70,000.00);

6.  The Secretary of Finance and Administration may receive a maximum salary of Ninety Thousand Dollars ($90,000.00);

7.  The Secretary of Health and the Secretary of Human Services may receive a maximum salary of Eighty Thousand Dollars ($80,000.00);

8.  The Secretary of Safety and Security may receive a maximum salary of Eighty-five Thousand Dollars ($85,000.00);

9.  The Secretary of State may receive a maximum salary of Sixty-five Thousand Dollars ($65,000.00).  However, if the Secretary of State is designated as a cabinet Secretary, the salary of the Secretary of State may be increased to an amount not to exceed the highest salary provided for a cabinet Secretary pursuant to this section; and

10.  The Secretary of Veterans Affairs may receive a maximum salary of Sixty-five Thousand Dollars ($65,000.00).

Added by Laws 1997, c. 384, § 2, eff. July 1, 1997.  Amended by Laws 2000, c. 418, § 13, eff. July 1, 2000; Laws 2003, c. 371, § 2.

§74-10.6.  Renumbered as § 51.1 of this title by Laws 2004, c. 157, § 8, emerg. eff. April 26, 2004.

§7418.  Attorney General as chief law officer.

The Attorney General shall be the chief law officer of the state.

Laws 1939, p. 44, § 1.

§7418a.  Oath of office.

Before the Attorney General enters upon the duties of his office, he shall execute the constitutional oath of office, which oath shall be filed in the office of the Secretary of State.

Laws 1939, p. 44, § 2; Laws 1973, c. 131, § 1, emerg. eff. May 10, 1973; Laws 1980, c. 159, § 32, emerg. eff. April 2, 1980.

§74-18b.  Duties of Attorney General - Counsel of Corporation Commission as representative on appeal from Commission.

A.  The duties of the Attorney General as the chief law officer of the state shall be:

1.  To appear for the state and prosecute and defend all actions and proceedings, civil or criminal, in the Supreme Court and Court of Criminal Appeals in which the state is interested as a party;

2.  To appear for the state and prosecute and defend all actions and proceedings in any of the federal courts in which the state is interested as a party;

3.  To initiate or appear in any action in which the interests of the state or the people of the state are at issue, or to appear at the request of the Governor, the Legislature, or either branch thereof, and prosecute and defend in any court or before any commission, board or officers any cause or proceeding, civil or criminal, in which the state may be a party or interested; and when so appearing in any such cause or proceeding, the Attorney General may, if the Attorney General deems it advisable and to the best interest of the state, take and assume control of the prosecution or defense of the state's interest therein;

4.  To consult with and advise district attorneys, when requested by them, in all matters pertaining to the duties of their offices, when said district attorneys shall furnish the Attorney General with a written opinion supported by citation of authorities upon the matter submitted;

5.  To give an opinion in writing upon all questions of law submitted to the Attorney General by the Legislature or either branch thereof, or by any state officer, board, commission or department, provided, that the Attorney General shall not furnish opinions to any but district attorneys, the Legislature or either branch thereof, or any other state official, board, commission or department, and to them only upon matters in which they are officially interested;

6.  At the request of the Governor, State Auditor and Inspector, State Treasurer, or either branch of the Legislature, to prosecute any official bond or any contract in which the state is interested, upon a breach thereof, and to prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of their Departments;

7.  Whenever requested by any state officer, board or commission, to prepare proper drafts for contracts, forms and other writing which may be wanted for the use of the state;

8.  To prepare drafts of bills and resolutions for individual members of the Legislature upon their written request stating the gist of the bill or resolution desired;

9.  To enforce the proper application of monies appropriated by the Legislature and to prosecute breaches of trust in the administration of such funds;

10.  To institute actions to recover state monies illegally expended, to recover state property and to prevent the illegal use of any state property, upon the request of the Governor or the Legislature;

11.  To pay into the State Treasury, immediately upon its receipt, all monies received by the Attorney General belonging to the state;

12.  To keep and file copies of all opinions, contracts, forms and letters of the office, and to keep an index of all opinions, contracts and forms according to subject and section of the law construed or applied;

13.  To keep a register or docket of all actions, demands and investigations prosecuted, defended or conducted by the Attorney General in behalf of the state.  Said register or docket shall give the style of the case or investigation, where pending, court number, office number, the gist of the matter, result and the names of the assistants who handled the matter;

14.  To keep a complete office file of all cases and investigations handled by the Attorney General on behalf of the state;

15.  To report to the Legislature or either branch thereof whenever requested upon any business relating to the duties of the Attorney General's office;

16.  To institute civil actions against members of any state board or commission for failure of such members to perform their duties as prescribed by the statutes and the Constitution and to prosecute members of any state board or commission for violation of the criminal laws of this state where such violations have occurred in connection with the performance of such members' official duties;

17.  To respond to any request for an opinion of the Attorney General's office, submitted by a member of the Legislature, regardless of subject matter, by written opinion determinative of the law regarding such subject matter;

18.  To convene multicounty grand juries in such manner and for such purposes as provided by law; provided, such grand juries are composed of citizens from each of the counties on a pro rata basis by county;

19.  To investigate any report by the State Auditor and Inspector filed with the Attorney General pursuant to Section 223 of this title and prosecute all actions, civil or criminal, relating to such reports or any irregularities or derelictions in the management of public funds or property which are violations of the laws of this state;

20.  To represent and protect the collective interests of all utility consumers of this state in rate-related proceedings before the Corporation Commission or in any other state or federal judicial or administrative proceeding;

21.  To represent and protect the collective interests of insurance consumers of this state in rate-related proceedings before the Insurance Property and Casualty Rate Board or in any other state or federal judicial or administrative proceeding;

22.  To certify local crimestoppers programs qualified to receive repayments of rewards pursuant to Section 991a of Title 22 of the Oklahoma Statutes; and

23.  To investigate and prosecute any criminal action relating to insurance fraud, if in the opinion of the Attorney General a criminal prosecution is warranted, or to refer such matters to the appropriate district attorney.

B.  Nothing in this section shall be construed as requiring the Attorney General to appear and defend or prosecute in any court any cause or proceeding for or on behalf of the Oklahoma Tax Commission, the Board of Managers of the State Insurance Fund, or the Commissioners of the Land Office.

C.  In all appeals from the Corporation Commission to the Supreme Court of Oklahoma in which the state is a party, the Attorney General shall have the right to designate counsel of the Corporation Commission as the Attorney General's legally appointed representative in such appeals, and it shall be the duty of the said Corporation Commission counsel to act when so designated and to consult and advise with the Attorney General regarding such appeals prior to taking action therein.

Added by Laws 1939, p. 44, § 3, emerg. eff. May 21, 1939.  Amended by Laws 1976, c. 130, § 1, emerg. eff. May 24, 1976; Laws 1979, c. 30, § 53, emerg. eff. April 6, 1979; Laws 1979, c. 241, § 17, operative July 1, 1979; Laws 1982, c. 26, § 1, operative Oct. 1, 1982; Laws 1987, c. 39, § 1, eff. Nov. 1, 1987; Laws 1991, c. 17, § 3, eff. Sept. 1, 1991; Laws 1992, c. 294, § 14, eff. Sept. 1, 1992; Laws 1993, c. 349, § 32, eff. Sept. 1, 1993; Laws 1995, c. 328, § 12, eff. July 1, 1995; Laws 1996, c. 295, § 1, eff. July 1, 1996; Laws 1999, c. 344, § 4, emerg. eff. June 8, 1999.

§74-18c.  Employment of attorneys, authority of boards or officials - Defense of actions by Attorney General.

A.  1.  Except as otherwise provided by this subsection, no state officer, board or commission shall have authority to employ or appoint attorneys to advise or represent said officer, board or commission in any matter.

2.  The provisions of this subsection shall not apply to the Corporation Commission, the Council on Law Enforcement Education and Training, the Consumer Credit Commission, the Board of Managers of the State Insurance Fund, the Oklahoma Tax Commission, the Commissioners of the Land Office, the Oklahoma Public Welfare Commission also known as the Commission for Human Services, the Board of Corrections, the Oklahoma Health Care Authority, the Department of Public Safety, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Alcoholic Beverage Laws Enforcement Commission, the Transportation Commission, the Oklahoma Energy Resources Board, the Department of Central Services, the Oklahoma Merit Protection Commission, the Office of Personnel Management, the Oklahoma Water Resources Board, the Department of Labor, the State Department of Agriculture, the Northeast Oklahoma Public Facilities Authority, the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Public Employees Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Conservation Commission and the Office of Juvenile Affairs.

3.  The provisions of paragraph 2 of this subsection shall not be construed to authorize the Office of Juvenile Affairs to employ any attorneys that are not specifically authorized by law.

4.  All the legal duties of such officer, board or commission shall devolve upon and are hereby vested in the Attorney General; provided that:

a. the Governor shall have authority to employ special counsel to protect the rights or interest of the state as provided in Section 6 of this title, and

b. liquidation agents of banks shall have the authority to employ local counsel, with the consent of the Bank Commissioner and the Attorney General and the approval of the district court.

B.  At the request of any state officer, board or commission, except the Corporation Commission, the Board of Managers of the CompSource Oklahoma, Oklahoma Tax Commission and the Commissioners of the Land Office, the Grand River Dam Authority, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Alcoholic Beverage Laws Enforcement Commission, the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Public Employees Retirement System, the Uniform Retirement System for Justices and Judges and the Interstate Oil and Gas Compact Commission, the Attorney General shall defend any action in which they may be sued in their official capacity.  At the request of any such state officer, board or commission, the Attorney General shall have authority to institute suits in the name of the State of Oklahoma on their relation, if after investigation the Attorney General is convinced there is sufficient legal merit to justify the action.

C.  Any officer, board, or commission which has the authority to employ or appoint attorneys may request that the Attorney General defend any action arising pursuant to the provisions of the Governmental Tort Claims Act.

D.  Nothing in this section shall be construed to repeal or affect the provisions of the statutes of this state pertaining to attorneys and legal advisors of the several commissions and departments of state specified in subsection B of this section, and all acts and parts of acts pertaining thereto shall be and remain in full force and effect.

Added by Laws 1939, p. 46, § 4, emerg. eff. May 21, 1939.  Amended by Laws 1947, p. 585, § 1, emerg. eff. April 23, 1947; Laws 1982, c. 35, § 2, emerg. eff. March 26, 1982; Laws 1985, c. 294, § 7, emerg. eff. July 24, 1985; Laws 1991, c. 335, § 28, emerg. eff. June 15, 1991; Laws 1994, c. 382, § 47, eff. Sept. 1, 1994; Laws 1995, c. 76, § 3, eff. July 1, 1995; Laws 1995, c. 352, § 194, eff. July 1, 1995; Laws 1996, c. 3, § 18, emerg. eff. March 6, 1996; Laws 1997, c. 296, § 1, eff. Sept. 1, 1997; Laws 1998, c. 230, § 3, eff. Nov. 1, 1998; Laws 1999, c. 1, § 30, emerg. eff. Feb. 24, 1999; Laws 2002, c. 438, § 4, eff. July 1, 2002; Laws 2005, c. 405, § 8, eff. July 1, 2005.

NOTE:  Laws 1985, c. 283, § 5 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1994, c. 242, § 47 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 1, § 29 repealed by Laws 1995, c. 260, § 3, eff. July 1, 1995.  Laws 1995, c. 260, § 2 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1998, c. 203, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§74-18c-2.  Repealed by Laws 1995, c. 180, § 2, eff. July 1, 1995.

§7418d.  District attorneys, aiding and requiring aid of.

The Attorney General shall have authority to require the aid and assistance of district attorneys in their respective counties in the matters hereinbefore enumerated and may in any case brought to the Supreme Court or Criminal Court of Appeals from their respective counties demand and receive the assistance of the district attorney from whose county such case is brought.  Any district attorney desiring the assistance of the Attorney General in any matter shall request the Governor for such assistance, and upon receiving the direction of the Governor to render such assistance, the Attorney General shall proceed immediately, compatible with the performance of his own duties to render the assistance.

Laws 1939, p. 46, § 5.

§7418e.  Criminal actions  Quo warranto  Appearance before grand juries.

In addition to the above powers and duties, the Attorney General shall, when requested by the Governor, have power and authority to institute and prosecute criminal actions and actions in the nature of quo warranto; and shall, when requested by the Governor, compatible with the performance of his other duties, appear before and assist grand juries in their investigations.

Laws 1939, p. 47, § 6.

§74-18f.  Investigations.

The Attorney General shall have authority to conduct investigations and it shall be the duty of the Department of Public Safety of the State of Oklahoma, when so directed by the Governor of the State of Oklahoma, to furnish him with investigators from the personnel of said Department, to assist in such investigations and to assemble evidence for the Attorney General in any cases to be tried or in any matters to be investigated.  Likewise, it shall be the duty of the State Auditor and Inspector, upon request of the Attorney General, to furnish him with experienced auditors and/or accountants from the personnel of his department to make audits and check records for the Attorney General in any case to be tried or in any matter being investigated by the Attorney General.  The cost of such services shall be borne by the entity audited.

Added by Laws 1939, p. 47, § 7, emerg. eff. April 21, 1939.  Amended by Laws 1979, c. 30, § 136, emerg. eff. April 6, 1979; Laws 1997, c. 136, § 2, eff. July 1, 1997.

§7418g.  Appearance not waiver of immunity of State.

The appearance of the Attorney General in any matter, proceeding or action in any court, before any commission, board or officer, shall not be construed to waive the immunity of the State of Oklahoma from being sued.

Laws 1939, p. 49, § 13.

§74-18m-1.  Workers' Compensation Fraud Unit.

A.  There is hereby created within the Office of the Attorney General a Workers' Compensation Fraud Unit.

B.  The Workers' Compensation Fraud Unit, upon inquiry or complaint, shall determine the extent, if any, to which any violation has occurred of any statute or administrative rule of this state pertaining to workers' compensation fraud and may initiate any necessary investigation, civil action, criminal action, referral to the Insurance Commissioner or Insurance Department, referral to the Administrator of the Workers' Compensation Court, referral to a district attorney or referral to any appropriate official of this or any other state or of the federal government.

C.  In the absence of fraud, bad faith, reckless disregard for the truth, or actual malice, no person, insurer, or agent of an insurer shall be liable for damages in a civil action or subject to criminal prosecution for communication, publication, or any other action taken to supply information about suspected workers' compensation fraud to the Workers' Compensation Fraud Unit or any other agency involved in the investigation or prosecution of suspected workers' compensation fraud.

D.  The Attorney General and the Office of the Attorney General, the Insurance Commissioner and the Insurance Department, the Administrator of the Workers' Compensation Court, every district attorney and every law enforcement agency shall cooperate and coordinate efforts for the investigation and prosecution of suspected workers' compensation fraud.

Added by Laws 1993, c. 349, § 27, eff. Sept. 1, 1993.  Amended by Laws 1994, 2nd Ex. Sess., c. 1, § 16, emerg. eff. Nov. 4, 1994.

§74-18m-2.  Workers' compensation fraud - Powers of Attorney General or designee - Records, documents, reports and evidence confidential.

A.  If the Attorney General or a designee has reason to believe as a result of inquiry or complaint that a person has engaged in or is engaging in an act or practice that violates any administrative rule or statute pertaining to workers' compensation fraud, the Attorney General or a designee shall have all of the powers of a district attorney.

B.  Records, documents, reports and evidence obtained or created by the Office of the Attorney General as a result of workers' compensation fraud shall be confidential and shall not be subject to the Oklahoma Open Records Act or to outside review or release by any individual except when authorized by the Attorney General or when required by an administrative or judicial proceeding.

Added by Laws 1993, c. 349, § 28, eff. Sept. 1, 1993.

§74-18n-1.  Insurance Fraud Unit.

A.  There is hereby created within the Office of the Attorney General an Insurance Fraud Unit.

B.  The Insurance Fraud Unit, upon inquiry or complaint or upon referral from the Insurance Department, shall determine the extent, if any, to which a violation has occurred of any statute or administrative rule of this state pertaining to insurance fraud and may initiate any necessary investigation, civil action, criminal action, referral to the Insurance Commissioner or Insurance Department, referral to a district attorney, or referral to any appropriate official of this or any other state or of the federal government.

C.  In the absence of fraud, bad faith, reckless disregard for the truth, or actual malice, no person, insurer, or agent of an insurer shall be liable for damages in a civil action or subject to criminal prosecution for supplying information about suspected insurance fraud to the Insurance Fraud Unit of the Office of the Attorney General or any other agency involved in the investigation or prosecution of suspected insurance fraud.

D.  The Attorney General and the Office of the Attorney General, the Insurance Commissioner, the Insurance Department, every district attorney, and every law enforcement agency shall cooperate and coordinate efforts for the investigation and prosecution of suspected insurance fraud.

Added by Laws 1999, c. 344, § 5, emerg. eff. June 8, 1999.

§74-18n-2.  Power of Attorney General to investigate insurance fraud - Confidentiality of records.

A.  If the Attorney General or a designee has reason to believe as a result of inquiry or complaint or as a result of referral from the Insurance Department that a person has engaged in or is engaging in an act or practice that violates any administrative rule or statute pertaining to Insurance Fraud, the Attorney General or a designee shall have all the powers of a district attorney.

B.  Nothing in this section shall be construed to waive, limit or impair any evidentiary privilege recognized by law.

C.  As used in this section, "records" include, but are not limited to, anything for which a request to produce may be served pursuant to Section 3234 of Title 12 of the Oklahoma Statutes.

D.  Records, documents, reports and evidence obtained or created by the Office of the Attorney General as a result of insurance fraud, including workers' compensation insurance fraud, shall be confidential and shall not be subject to the Oklahoma Open Records Act or to outside review or release by any individual.  An employee of the Attorney General's Office may disclose, at the discretion of the Attorney General, such investigative information to officers and agents of federal, state, county or municipal law enforcement agencies, to the Insurance Commissioner or Insurance Department, and to district attorneys, in the furtherance of criminal investigations within their respective jurisdictions.

Added by Laws 1999, c. 344, § 6, emerg. eff. June 8, 1999.

§74-18p-1.  Victims Services Unit.

A.  There is hereby created within the Office of the Attorney General a Victims Services Unit.

B.  The duty of the Unit is to provide services for persons who require domestic violence or sexual assault services through a domestic violence or sexual assault program.

C.  As used in this act, "domestic violence program" or "sexual assault program" means an agency, organization, facility or person that offers, provides or engages in the offering of any shelter, residential services or support services to:

1.  Victims or survivors of domestic abuse as defined in Section 60.1 of Title 22 of the Oklahoma Statutes, any dependent children of such victim or survivor, and any other member of the family or household of such victim or survivor;

2.  Victims or survivors of sexual assault;

3.  Persons who are homeless as a result of domestic abuse or sexual assault or both domestic abuse and sexual assault; and

4.  Persons who commit domestic abuse,

and which may provide other services, including, but not limited to, counseling, case management, referrals or other similar services to victims or survivors of domestic abuse or sexual assault.

Added by Laws 2005, c. 348, § 1, eff. July 1, 2005.

§74-18p-2.  Domestic Violence and Sexual Assault Advisory Council.

A.  There is hereby created, to continue until July 1, 2009, in accordance with provisions of the Oklahoma Sunset Law, the Domestic Violence and Sexual Assault Advisory Council.  The Council shall be a nine-member committee appointed by the Attorney General.

B.  Four of the members shall be selected from a list of eight nominees provided by the Oklahoma Coalition on Domestic Violence and Sexual Assault and five of the members shall be selected by the Attorney General from the State of Oklahoma at large; provided, that of the members selected by the Attorney General from the state at large, one member shall be a representative of any domestic violence programs funded through or by the Attorney General, and one member shall be a citizen of this state with expertise in the area of sexual assault services.

C.  The Council shall select a chair annually.  Appointment to the Council shall be for two (2) years.  The Attorney General shall appoint persons to fill unexpired terms when necessary.

D.  The duties of the Council shall be to review rules and overall policies relating to the operation and funding of domestic violence and sexual assault programs in this state and make recommendations to the Attorney General regarding its findings.

E.  The current members of the Domestic Violence and Sexual Assault Committee created pursuant to Section 3-312 of Title 43A of the Oklahoma Statutes shall remain in effect as the Domestic Violence and Sexual Assault Advisory Council and carry on the powers and duties assigned to it according to law.  The current members of the Committee shall remain on the Council until the expiration of their individual terms of office or until such offices are vacated.  Future appointments to the Council shall be made according to the provisions of this section.

Added by Laws 2005, c. 348, § 2, eff. July 1, 2005.

§74-18p-3.  Role of Attorney General - Case files - Confidentiality.

A.  The Attorney General is hereby authorized and directed to enter into agreements and to contract for the shelter and other services that are needed for victims of domestic abuse or sexual assault.  Any domestic violence or sexual assault program providing services pursuant to a contract or subcontract with the Attorney General and receiving funds from the Attorney General or any contractor with the Attorney General shall be subject to the provisions of the administrative rules of the Attorney General.

B.  1.  Except as otherwise provided by paragraph 3 of this subsection, the case records, case files, case notes, client records, or similar records of a domestic violence or sexual assault program certified by the Attorney General or of any employee or trained volunteer of a program regarding an individual who is residing or has resided in such program or who has otherwise utilized or is utilizing the services of any domestic violence or sexual assault program or counselor shall be confidential and shall not be disclosed.

2.  For purposes of this subsection, the term "client records" shall include, but not be limited to, all communications, records, and information regarding clients of domestic violence and sexual assault programs.

3.  The case records, case files, or case notes of programs specified in paragraph 1 of this subsection shall be confidential and shall not be disclosed except with the written consent of the individual, or in the case of the individual's death or disability, of the individual's personal representative or other person authorized to sue on the individual's behalf or by court order for good cause shown by the judge in camera.

C.  The district court shall not order the disclosure of the address of a domestic violence shelter, the location of any person seeking or receiving services from a domestic violence or sexual assault program, or any other information which is required to be kept confidential pursuant to subsection B of this section.

D.  The home address, personal telephone numbers and social security number of board members, staff and volunteers of certified domestic violence and sexual assault programs shall not be construed to be open records pursuant to the Oklahoma Open Records Act.

Added by Laws 2005, c. 348, § 3, eff. July 1, 2005.

§74-18p-4.  Minor mothers.

A.  As used in this section, "minor mother" means an unemancipated female under the age of eighteen (18) years of age who is pregnant or the biological parent of any child.

B.  A domestic violence shelter facility may provide shelter and care to a minor mother, who is the victim of domestic abuse or is seeking relief from domestic abuse for herself or on behalf of any of her children or both herself and any of her children.

C.  A domestic violence shelter facility may provide shelter or care only during an emergency constituting an immediate danger to the physical health or safety of the minor mother or her child or both the minor mother and any of her children.  Such shelter or care shall not extend beyond thirty (30) days unless the facility receives an order issued by the court to continue such services or the parent or guardian of the minor mother consents to such services.

D.  The provisions of Section 856 of Title 21 of the Oklahoma Statutes shall not apply to any domestic violence shelter facility and any person operating such facility who in good faith is providing shelter and care pursuant to the provisions of this section to a minor mother and any of her children who is a runaway from her parent or legal guardian.

E.  The emergency custody hearing provided for in Section 7003-2.4 of Title 10 of the Oklahoma Statutes shall be provided for a minor mother who is seeking relief from domestic abuse for herself or on behalf of any of the her children.

Added by Laws 2005, c. 348, § 4, eff. July 1, 2005.

§74-18p-5.  Statewide telephone communication service for victims.

The Office of the Attorney General shall be responsible for the development, maintenance and operation of a twenty-four-hour statewide telephone communication service for the victims of rape, forcible sodomy and domestic violence.  The purpose of the service is to provide information to such victim regarding any immediate action which should be taken by the victim, the social services available, and the legal rights and remedies of the victim.

Added by Laws 2005, c. 348, § 5, eff. July 1, 2005.

§74-18p-6.  Promulgation of rules - Certification - Exemptions - Standards for facilities and programs - Application fees.

A.  Effective July 1, 2005, all administrative rules promulgated by the Department of Mental Health and Substance Abuse Services relating to domestic violence and sexual assault programs shall be transferred to and become a part of the administrative rules of the Office of the Attorney General.  The Office of Administrative Rules in the Secretary of State's office shall provide adequate notice in the Oklahoma Register of the transfer of such rules, and shall place the transferred rules under the Administrative Code section of the Attorney General.  Such rules shall continue in force and effect as rules of the Office of the Attorney General from and after July 1, 2005, and any amendment, repeal or addition to the transferred rules shall be under the jurisdiction of the Attorney General.

B.  The Attorney General shall adopt and promulgate rules and standards for certification of domestic violence programs and for private facilities and organizations which offer domestic and sexual assault services in this state.  These facilities shall be known as "certified domestic violence shelters" or "certified domestic violence programs" or "certified sexual assault programs" or "certified treatment programs for batterers", as applicable.

C.  Applications for certification as a certified domestic violence shelter, domestic violence program, sexual assault program or treatment program for batterers, pursuant to the provisions of this section, shall be made to the Office of the Attorney General on prescribed forms.  The Attorney General may certify the shelter or program for a period of three (3) years subject to renewal as provided in the rules promulgated by the Attorney General.  Nothing in this section shall preclude the Office of the Attorney General from making inspection visits to a shelter or program to determine contract or program compliance.

D.  Licensed physicians, licensed psychologists, licensed social workers, individual members of the clergy, licensed marital and family therapists, licensed behavioral practitioners, and licensed professional counselors shall be exempt from certification requirements; provided, however, these exemptions shall only apply to individual professional persons in private practice and not to any domestic violence program or sexual assault program operated by such person.

E.  Facilities providing services for victims or survivors of domestic abuse or sexual assault and any dependent children of such victims or survivors shall comply with standards promulgated by the Attorney General; provided, that the certification requirements and standards promulgated by the Attorney General shall not apply to programs and services offered by the Department of Health, the Department of Mental Health and Substance Abuse Services, or the Department of Human Services.  The domestic violence or sexual assault programs certified pursuant to the provisions of this section shall cooperate with inspection personnel of this state and shall promptly file all reports required by the Attorney General.  Failure to comply with rules and standards of the Attorney General shall be grounds for revocation of certification, after proper notice and hearing.

F.  The Attorney General is hereby authorized to collect from each applicant the sum of One Hundred Fifty Dollars ($150.00) to help defray the costs incurred in the certification process.

Added by Laws 2005, c. 348, § 6, eff. July 1, 2005.

§74-18p-7.  Injunctions.

A.  The Attorney General or any district attorney, in such person's discretion, may bring an action for an injunction against any domestic violence program or sexual assault program found to be in violation of the provisions of Title 74 of the Oklahoma Statutes or of any order or determination of the Attorney General.

B.  In any action for an injunction brought pursuant to this section, any findings of the Attorney General or district attorney, after hearing and due notice, shall be prima facie evidence of the facts found therein.

Added by Laws 2005, c. 348, § 7, eff. July 1, 2005.

§74-18p-8.  Oversight by Attorney General - Collection and confidentiality of information records.

A.  The Office of the Attorney General shall have the authority to collect information sufficient to meet its responsibilities related to oversight, management, evaluation, performance improvement and auditing of domestic violence and sexual assault services and combating and preventing domestic violence and sexual assault in this state.

B.  The individual forms, computer and electronic data, and other forms of information collected by and furnished to the Attorney General shall be confidential and shall not be public records as defined in the Oklahoma Open Records Act.

C.  Except as otherwise provided by state and federal confidentiality laws, identifying information shall not be disclosed and shall not be used for any public purpose other than the creation and maintenance of anonymous datasets for statistical reporting and data analysis.

Added by Laws 2005, c. 348, § 8, eff. July 1, 2005.

§74-19.  Attorney General's Evidence Fund and Revolving Fund - Invoicing retirement funds for attorney's fees.

A.  1.  Out of all money received or collected by the Attorney General on behalf of the state or any department or agency thereof, and paid into the State Treasury, twenty-five percent (25%) thereof shall be deposited as follows:  three-fourths (3/4) in a special agency account fund in the State Treasury, designated the Attorney General's Evidence Fund, which fund shall be a continuing fund, not subject to fiscal year limitations, and one-fourth (1/4) in the Attorney General's Revolving Fund created by Section 20 of this title.  Provided, however, the provisions for deposits into the Attorney General's Revolving Fund shall not apply to any monies paid to the State of Oklahoma as a result of the settlement of the lawsuit filed by the State of Oklahoma against the tobacco industry.

2.  All money paid to the Attorney General for reimbursement of court costs, fees and other expenses and appropriated monies authorized to be transferred to the agency special account shall be deposited in the Attorney General's Evidence Fund.  Such fund shall be used by the Attorney General for necessary expenses relative to any pending case or other matter within the official responsibility of the Attorney General.

3.  Notwithstanding other provisions of this section, the balance on deposit in the Attorney General's Evidence Fund shall never exceed the sum of One Million Five Hundred Thousand Dollars ($1,500,000.00).  Effective July 1, 2005, the balance on deposit in the Attorney General's Evidence Fund shall never exceed the sum of One Million Eight Hundred Fifty Thousand Dollars ($1,850,000.00).

B.  All money received or credited by the Attorney General on behalf of the Teachers' Retirement System of Oklahoma, the Oklahoma Public Employees Retirement System, the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Oklahoma Law Enforcement Retirement System or the Uniform Retirement System for Justices and Judges shall be paid to the State Treasurer of the state and distributed to the appropriate fund of the respective retirement system as directed by the board of trustees of said respective retirement system.  The Attorney General shall invoice the respective retirement system and the respective retirement system shall pay for reasonable attorney's fee for actual legal services rendered by the Attorney General's office related to the money received or credited on behalf of the respective retirement system based on an hourly rate determined by the Attorney General.  The hourly rate charged by the Attorney General to a retirement system for services related to the collection of money received or credited on behalf of the respective retirement system shall be based on the labor, time and problems involved, the skill and expertise called for in the performance of the services and the standing of the specific attorney or attorneys involved.  The hourly rate charged by the Attorney General to a retirement system shall not be based on the value of the property at issue or recovered.  The Attorney General shall not separately invoice a retirement system for the work performed by an attorney employed by the Attorney General's office whose salary and other related costs are paid in part or in whole by said retirement system pursuant to an agreement entered into between the Attorney General and the retirement system for legal services.

C.  From any monies paid to the State of Oklahoma representing attorney fees, paralegal fees and other costs of litigating the lawsuit filed by the State of Oklahoma against the tobacco industry, the Attorney General shall make such deposits as are appropriate pursuant to subsection A of this section.  The balance of any such monies shall be deposited in the General Revenue Fund of the State Treasury.

Added by Laws 1965, c. 95, § 1.  Amended by Laws 1973, c. 131, § 2, emerg. eff. May 10, 1973; Laws 1976, c. 208, § 10, operative July 1, 1976; Laws 1979, c. 196, § 4, emerg. eff. May 25, 1979; Laws 1982, c. 229, § 3, emerg. eff. May 4, 1982; Laws 1992, c. 15, § 27, emerg. eff. March 25, 1992; Laws 1992, c. 316, § 51, eff. July 1, 1992; Laws 1996, c. 347, § 1, emerg. eff. June 14, 1996; Laws 1999, c. 350, § 1, emerg. eff. June 8, 1999; Laws 2000, c. 47, § 1, emerg. eff. April 14, 2000; Laws 2000, 1st Ex.Sess., c. 8, § 23, eff. July 1, 2001; Laws 2004, c. 494, § 1, eff. Sept. 1, 2004.

§74-19.1.  Attorney General's Law Enforcement Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General to be designated the "Attorney General's Law Enforcement Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies received from the sale of confiscated property, the seizure and forfeiture of confiscated monies, property, gifts, bequests, revises or contributions, public or private, including federal funds unless otherwise provided by federal law or regulation.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Attorney General for the purposes of investigation, enforcement and prosecution of cases involving criminal and forfeiture laws of this state and the United States of America or to match federal grants.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1991, c. 282, § 7, eff. July 1, 1991.

§74-19.2.  Attorney General's Workers' Compensation Fraud Unit Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General, to be designated the "Attorney General's Workers' Compensation Fraud Unit Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies designated to the fund by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Attorney General for the purposes of investigation, civil action, criminal action or referral to the district attorney in cases involving suspected workers' compensation fraud.

Added by Laws 1992, c. 316, § 52, eff. July 1, 1992.

§74-19.3.  Attorney General's Insurance Fraud Unit Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of the Attorney General, to be designated the "Attorney General's Insurance Fraud Unit Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal limitations, and shall consist of any monies designated to the fund by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Attorney General for the purposes of investigation, civil action, criminal action, or referral to the district attorney in cases involving suspected insurance fraud.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 344, § 7, emerg. eff. June 8, 1999.

§7419a.  Disbursements  Audits.

Disbursements may be made from the fund provided by this act to the Attorney General upon appropriate voucher and claim for the purpose of paying fees and expenses of a confidential nature.  The Attorney General shall retain written receipts for all expenditures so made and promulgate written rules to provide strict accountability for such expenditures.  The fund provided by this act shall be fully audited by the State Auditor and Inspector at least once in each fiscal year.

Laws 1965, c. 95, § 2; Laws 1979, c. 30, § 137, emerg. eff. April 6, 1979. .

§7420. Opinions of Attorney General  Publication and distribution  Surplus publication  Attorney General's Revolving Fund.

A.  The Attorney General shall annually publish all of the written opinions which he promulgates in connection with the interpretation of the laws of the State of Oklahoma.  One copy of the bound volume shall be sent to each member of the Legislature, each state officer, the chairman of each board or commission, and the county law library in each county in the state where the same shall be available to the public and fifty copies shall be sent to the Publications Clearinghouse of the Oklahoma Department of Libraries for purposes of exchange as set out in Title 65 of the Oklahoma Statutes.  A copy of each annual volume is to be placed on file in the Secretary of State's Office and shall be available for public inspection.

B.  The Attorney General is hereby authorized to sell any surplus bound volumes and requested individual copies of opinions to help cover the cost of the publication, postal charges and other necessary expenses and proceeds of such sales shall be deposited into the fund herein established.

C.  There is hereby created in the State Treasury a revolving fund for the Attorney General, to be designated the Attorney General's Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received from the sale of copies of surplus bound volumes and requested individual copies of opinions and such other monies as are provided for by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Amended by Laws 1987, c. 203, § 9, operative July 1, 1987.

§74-20a.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§7420f.  State officer or employee  Legal defense services.

A.  In the event an action is brought against an employee, who for the purposes of this act shall be an elected or appointed state officer or employee of any state officer, institution, agency, board or commission of any branch of state government in any civil action or special proceeding in the courts of this state, or of the United States, by reason of any act done or omitted in good faith in the course of his employment, it is the duty of the Attorney General or staff attorney of such person's agency where the agency is authorized by law to be represented in court by a member of its own permanent legal staff, when requested in writing by such employee, to appear and defend the action or proceeding in his behalf.  Such written request shall be made within fifteen (15) days after service of summons on the employee and a copy of the request shall be transmitted by the employee to the head of his agency and the Attorney General.

B.  The Attorney General or a designated legal officer shall not represent a state employee if that employee did not perform a statutorily required duty and such duty is a basis of the civil action or special proceeding.

C.  The Attorney General may direct an appropriate legal officer including a staff attorney of an agency authorized by law to be represented in court by a member of its own permanent legal staff to appear and defend such action.  The Attorney General may request the assistance of a district attorney in any such action.  The Attorney General may intervene in any such action or proceeding and appear on behalf of the State of Oklahoma, or any of its officers or employees, where he deems the state to have an interest in the subject matter of the litigation.

D.  The Attorney General shall determine the method of preparation and presentation of such defense.  The Attorney General or other legal officer under his direction shall not be held civilly liable for the exercise of such discretion.

E.  The employee named in the action may employ private counsel at his own expense to assist in his defense.

F.  Any officer or employee who acts outside of the scope of his official authority shall be liable in damages in the same manner as any private citizen.

G.  When an original action seeking either a writ of mandamus or prohibition against a district judge, associate district judge, or special judge of the district court is commenced, the Attorney General shall represent such judicial officer if, and only if, directed to do so, in writing, by the Chief Justice of the Oklahoma Supreme Court, upon the Chief Justice's finding that such representation is necessary to protect either the function or integrity of the judiciary.  Such finding by the Chief Justice shall be final and binding.

In the event that the Attorney General is or shall be disqualified from representing such judicial officer, the Attorney General shall immediately notify, in writing, the Chief Justice.  The Chief Justice then may appoint counsel to represent the judicial officer.  The appointed counsel shall determine the method of preparation and presentation of such defense.  The appointed counsel shall not be held civilly liable for the exercise of such discretion.  The appointed counsel shall, upon approval by the Chief Justice, be entitled to be compensated for services rendered.

H.  A settlement involving injunctive relief which substantially impacts the operation or programs of a state agency or would impose obligations requiring the expenditure of funds in excess of unallocated unencumbered monies in the agency's appropriations or beyond the current fiscal year shall be reviewed prior to its finalization by the President Pro Tempore of the Senate or his designee, the Speaker of the House or his designee, and the Governor or his designee.  The purpose of the review is to determine the budgetary, programmatic and operational impact of the proposed settlement.  The President Pro Tempore of the Senate, Speaker of the House and Governor shall be given a reasonable time in which to make recommendations regarding the proposed settlement given due consideration to the time requirements of the case.  Such recommendations must be considered by the state agency, such agency's counsel of record and the Attorney General in determining whether to finalize the settlement agreement.

Laws 1976, c. 208, § 1, operative July 1, 1976; Laws 1984, c. 278, § 3, operative July 1, 1984; Laws 1992, c. 71, § 1, eff. Sept. 1, 1992; Laws 1992, c. 288, § 2, eff. July 1, 1992.

§7420g.  Defense duties  Evidence

A.  Before any such defense is undertaken, an inquiry shall be made by the Attorney General of the facts on which the action or special proceedings are based.  Unless the Attorney General determines that the employee was acting in good faith and in the course of his employment, representation shall not be provided pursuant to this act.

B.  It shall be the duty of any state law enforcement agency to provide investigators at the request of the Attorney General to assist him in carrying out the provisions of this act.

C.  No findings or reports of the Attorney General or persons making inquiry under his direction pursuant to the provisions of this section shall be admissible as evidence in any such action or special proceeding and no reference thereto shall be made in any such trial or hearing.

Laws 1976, c. 208, Section 2.

Laws 1976, c. 208, § 2, operative July 1, 1976.

§7420h.  Cost of litigation

A.  The cost of litigation in any case for which representation is provided pursuant to this act shall be paid out of the Attorney General's Evidence Fund.

B.  Cost of litigation shall include, but is not limited to, court costs, deposition expenses, travel and lodging, witness fees and other similar costs; except that this act shall not be construed as authorizing the payment by the State of Oklahoma or any agency thereof of any judgment making an award of monetary damages.

Laws 1976, c. 208, Section 3.

Laws 1976, c. 208, § 3, operative July 1, 1976.

§74-20i.  Contracting for legal representation by private attorneys - Approval by Attorney General - Report.

A.  An agency or official of the executive branch may obtain legal representation by one or more attorneys by means of one of the following:

1.  Employing an attorney as such if otherwise authorized by law;

2.  Contracting with the Office of the Attorney General; or

3.  If the Attorney General is unable to represent the agency, or official due to a conflict of interest, or the Office of the Attorney General is unable or lacks the personnel or expertise to provide the specific representation required by such agency or official, contracting with a private attorney or attorneys pursuant to this section.

B.  When entering into a contract for legal representation by one or more private attorneys, an agency or official of the executive branch shall select an attorney or attorneys from a list of attorneys maintained by the Attorney General.  An agency may contract for legal representation with one or more attorneys who are not on the list only when there is no attorney on the list capable of providing the specific representation and only with the approval of the Attorney General.  The list shall include any attorney who desires to furnish services to an agency or official of the executive branch and who has filed a schedule of fees for services with and on a form approved by the Attorney General.  An agency or official may agree to deviate from the schedule of fees only with the approval of the Attorney General.

C.  Before entering into a contract for legal representation by one or more private attorneys, an agency or official of the executive branch shall furnish a copy of the proposed contract to the Attorney General and, if not fully described in the contract, notify the Attorney General of the following:

1.  The nature and scope of the representation including, but not limited to, a description of any pending or anticipated litigation or of the transaction requiring representation;

2.  The reason or reasons for not obtaining the representation from an attorney employed by the agency or official, if an attorney is employed by the agency or official;

3.  The reason or reasons for not obtaining the representation from the Attorney General by contract;

4.  The anticipated cost of the representation including the following:

a. the basis for or method of calculation of the fee including, when applicable, the hourly rate for each attorney, paralegal, legal assistant, or other person who will perform services under the contract, and

b. the basis for and method of calculation of any expenses which will be reimbursed by the agency or official under the contract; and

5.  An estimate of the anticipated duration of the contract.

D.  Before entering into a contract for legal representation by one or more private attorneys where the agency has reason to believe that the case, transaction or matter will equal or exceed Twenty Thousand Dollars ($20,000.00) or after employment when it becomes apparent that the case, transaction or matter will equal or exceeds Twenty Thousand Dollars ($20,000.00), an agency or official of the executive branch shall obtain the approval of the Attorney General when the total cost, including fees and expenses, of all contracts relating to the same case, transaction, or matter will equal or exceed Twenty Thousand Dollars ($20,000.00).  Any amendment, modification, or extension of a contract which, had it been a part of the original contract would have required approval by the Attorney General, shall also require approval by the Attorney General.

E.  When an agency or official of the executive branch enters into a contract for professional legal services pursuant to this section, the agency shall also comply with the applicable provisions of Section 85.41 of Title 74 of the Oklahoma Statutes.

F.  The provisions of this section shall not apply to the Oklahoma Indigent Defense System created pursuant to Section 1355 et seq. of Title 22 of the Oklahoma Statutes.

G.  The Attorney General shall, on or before February 1 of each year, make a written report on legal representation obtained pursuant to paragraphs 2 and 3 of subsection A of this section.  The report shall include a brief description of each contract, the circumstances necessitating each contract, and the amount paid or to be paid under each contract.  The report shall be filed with the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chair of the Appropriations and Budget Committee of the House of Representatives, and the Chair of the Appropriations Committee of the Senate.

Added by Laws 1995, c. 180, § 1, eff. July 1, 1995.

§74-21b.  Assistant Attorneys General - Other employees - Appointments - Duties and compensation.

The following positions are hereby created in the Office of the Attorney General in lieu of all positions previously existing in said office:  One First Assistant Attorney General, and such other Assistant Attorneys General, investigators, and other employees as the Attorney General shall deem necessary for the proper performance of his or her duties.

The Attorney General shall appoint and fix the duties and compensation of all Assistant Attorneys General, investigators, and other employees necessary to perform the duties imposed upon the Attorney General by law, payable from appropriations made for such purposes.

CLEET-certified investigators of the Office of the Attorney General shall have and exercise all the powers and authority of peace officers pursuant to rules promulgated by the Attorney General.

Added by Laws 1971, c. 16, § 1, emerg. eff. March 12, 1971.  Amended by Laws 1973, c. 131, § 3, emerg. eff. May 10, 1973; Laws 1982, c. 90, § 3, emerg. eff. April 1, 1982; Laws 1982, c. 229, § 4, eff. Jan. 10, 1983; Laws 1987, c. 203, § 10, operative July 1, 1987; Laws 1989, c. 348, § 25, eff. Nov. 1, 1989; Laws 1990, c. 264, § 128, operative July 1, 1990; Laws 2000, c. 366, § 1, emerg. eff. June 6, 2000.

§7428.  First Assistant Attorney General.

The Attorney General shall appoint a First Assistant Attorney General, to assist him in his executive and other duties, which Assistant shall have had not less than five (5) years' experience in the active practice of law.  Such Assistant shall take the constitutional oath of office and file it in the Office of the Secretary of State.  In the absence or disability of the Attorney General, such Assistant may perform the duties of the Attorney General.

Laws 1939, p. 47, § 8; Laws 1973, c. 131, § 4, emerg. eff. May 10, 1973; Laws 1980, c. 159, § 33, emerg. eff. April 2, 1980.

§7428c.  Appointment of assistants and employees  Term.

The Attorney General is hereby authorized to appoint the Assistants and employees created in this act, in addition to those now authorized by law, and they shall hold their offices and positions at the pleasure and discretion of the Attorney General.

Laws 1939, p. 49, § 11.

§7428d.  Certain offices not affected by this act.

Nothing contained in this act shall be construed as abolishing or affecting any attorneyship where the salary thereof is paid from funds not provided by the State of Oklahoma; and provided further, that nothing contained in this act shall be construed as abolishing or affecting the Office of Proration Attorney, Pardon and Parole Attorney, Counsel, whether one or more for the Grand River Dam Authority, and any legal assistance for the Assistant Representative of the State of Oklahoma on the Interstate Oil and Gas Compact Commission.

Laws 1939, p. 49, § 12.

§7429.  Designation as Natural Gas Curtailment and Regulation Hearings Counsel.

The Office of the Attorney General is hereby authorized and directed to act as the Oklahoma Natural Gas Curtailment and Regulation Hearings Counsel in proceedings before federal regulatory agencies and state and federal courts.

Laws 1979, c. 196, § 5, emerg. eff. May 25, 1979.

§74-30.  Short title.

Sections 1 through 4 of this act shall be known and may be cited as the "Oklahoma Drug and Alcohol Abuse Policy Board Act".

Added by Laws 1991, c. 121, § 1, emerg. eff. April 29, 1991.

§74-30a.  Legislative findings.

The Legislature finds that drug and alcohol abuse is one of the most critical problems facing law enforcement, education, and the social service agencies in the State of Oklahoma and that the problem continues to escalate, threatening the quality of life in our state, destroying the integrity of the family, disrupting the lives of children and adults, increasing crime, and creating a drain on the resources available to combat those many problems through the various state and local agencies in our state.  In order to expand and enhance the ability of the state to combat the serious drug and alcohol problems, the Legislature finds that a centralized, well-coordinated statewide effort is necessary to curb both the supply of drugs and the demand for drugs and alcohol among Oklahomans, especially our youth, and that a statewide plan should be coordinated by the Attorney General of Oklahoma and developed by the various state and local law enforcement, education, and social service agencies in order to direct the efforts and activities of all entities that are involved in efforts against drug and alcohol abuse.

Added by Laws 1991, c. 121, § 2, emerg. eff. April 29, 1991.

§74-30b.  Oklahoma Drug and Alcohol Abuse Policy Board - Members - Chairperson - Election of officers - Meetings.

A.  There is hereby created the Oklahoma Drug and Alcohol Abuse Policy Board.

B.  A chairperson shall be chosen annually by the members of the Oklahoma Drug and Alcohol Abuse Policy Board to serve a term beginning July 1.  The chairperson may establish committees, subcommittees, or other working groups in order to accomplish the goals of the Board.

C.  The Board shall be composed of the following members:

1.  The Governor or designee;

2.  The Attorney General or designee;

3.  The Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control or designee;

4.  The Director of the Oklahoma State Bureau of Investigation or designee;

5.  The Commissioner of Public Safety or designee;

6.  The Commissioner of the Department of Mental Health and Substance Abuse Services or designee;

7.  The Commissioner of Health or designee;

8.  The Adjutant General of the Military Department or designee;

9.  The Superintendent of Public Instruction or designee;

10.  The Director of the Department of Corrections or designee;

11.  The Director of the Department of Human Services or designee;

12.  The Director of the Alcoholic Beverage Laws Enforcement Commission or designee;

13.  The Executive Director of the District Attorneys' Council or designee;

14.  The Executive Director of the Oklahoma Commission on Children and Youth or designee;

15.  The Executive Director of the Office of Juvenile Affairs or designee; and

16.  Two appointees of the Governor, who shall be private citizens appointed to serve for one-year terms.

D.  Any other state or local agency or individual may become a nonvoting member of the Board upon approval of a two-thirds (2/3) majority of the voting members set forth in subsection C of this section.

E.  Other officers, excluding the chairperson, may be elected at the discretion of the voting Board members.

F.  The Board shall hold meetings at least quarterly and at such other times as the chairperson deems necessary.

Added by Laws 1991, c. 121, § 3, emerg. eff. April 29, 1991.  Amended by Laws 1996, c. 247, § 45, eff. July 1, 1996; Laws 1997, c. 227, § 2, emerg. eff. May 20, 1997.

§74-30c.  Duties.

The Oklahoma Drug and Alcohol Abuse Policy Board shall:

1.  Encourage the establishment of a mechanism for the exchange of information and ideas to assist in the marshalling, coordinating and directing of the various missions and efforts related to fighting drug and alcohol abuse of the agencies set forth in subsection C of Section 3 of this act;

2.  Encourage other institutions, both public and private, to participate in creating uniform drug policies for the state;

3.  Create a structure and organization to facilitate the coordination of this state's war against drug and alcohol abuse by establishing strategies on prevention, treatment and rehabilitation, thereby avoiding duplication of effort and preserving state resources;

4.  Establish a central focus and policy in coordinating and directing public and private efforts toward solving all alcohol and drug-related problems;

5.  Develop and refine a comprehensive statewide plan which addresses all areas of the war against drugs including:  law enforcement, prosecution, prevention, treatment and rehabilitation efforts, maximizing the utilization of the state's resources; and

6.  Issue reports of findings and recommendations to the Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives on or before February 1 of each year.

Added by Laws 1991, c. 121, § 4, emerg. eff. April 29, 1991.

§74-30d.  Termination of Board.

The Oklahoma Drug and Alcohol Abuse Policy Board shall cease to exist after July 1, 2000.

Added by Laws 1991, c. 121, § 5, emerg. eff. April 29, 1991.  Amended by Laws 1994, c. 336, § 1, emerg. eff. June 8, 1994; Laws 1997, c. 227, § 3, emerg. eff. May 20, 1997.

§74-34.  Replacement warrant or bond - Affidavit - Records.

The State Treasurer is hereby authorized and empowered to issue a replacement warrant or bond in lieu of any warrant or bond that has been lost or destroyed; provided, that no replacement warrant or bond shall be issued until an affidavit setting forth the facts as to the loss or destruction of said original warrant or bond has been filed with the State Treasurer.  The Director of State Finance and the State Treasurer shall make such records in their respective offices as will, as nearly as possible, preclude any loss being sustained by the state on account of the issue of any replacement warrant or bond.

Such entries shall include a stop payment order against the original warrant which will, as nearly as possible, cancel said original warrant.  The Director of State Finance shall transfer to the Canceled Warrant Fund the payable amount of lost or destroyed warrants on which payment has been stopped pursuant to the provisions of this section from the fund and account against which said warrant had been drawn.  Warrants issued to replace lost or destroyed warrants pursuant to the provisions of this section shall be drawn against the Canceled Warrant Fund.

R.L. 1910, § 8067.  Amended by Laws 1915, c. 63, § 1; Laws 1979, c. 47, § 93, emerg. eff. April 9, 1979; Laws 1982, c. 39, § 3, emerg. eff. March 26, 1982; Laws 1996, c. 219, § 5, eff. July 1, 1996.

§74-51.  Short title.

Sections 1 through 4 of this act shall be known as may be cited as the "Oklahoma Homeland Security Act".

Added by Laws 2004, c. 157, § 1, emerg. eff. April 26, 2004.

§74-51.1.  Oklahoma Office of Homeland Security.

A.  There is hereby created the Oklahoma Office of Homeland Security.  The Governor shall be the chief officer of the Office and shall appoint a Homeland Security Director who shall be responsible to the Governor for the operation and administration of the Office.  The Governor shall determine the salary for the Director.

B.  The Oklahoma Homeland Security Director shall possess or obtain a federally recognized Top Secret Level Clearance.

1.  Any employee of state government appointed to the position of Oklahoma Homeland Security Director shall have a right to return to the previously held classified position of the employee without any loss of rights, privileges, or benefits immediately upon completion of the duties as Oklahoma Homeland Security Director, provided the employee is not otherwise disqualified.

2.  Any person appointed to the position of Oklahoma Homeland Security Director, if already a member of a state retirement system, shall be eligible to continue participation in that system.  If not a member of a state retirement system, the Director shall be eligible to participate in the Oklahoma Public Employees Retirement System.  The Oklahoma Homeland Security Director shall be eligible for participation in only one retirement system and shall elect in writing the system in which the Director intends to participate.

3.  The Commissioner of the Department of Public Safety may commission the Director of Homeland Security as a peace officer if  at the time of appointment the Director is certified as a law enforcement officer by the Council on Law Enforcement Education and Training (CLEET) or as a state trooper if at the time of appointment the Director is a CLEET-certified officer of the Oklahoma Highway Patrol.

C.  The Oklahoma Office of Homeland Security shall consist of at least three divisions:

1.  Prevention and Intelligence;

2.  Response and Recovery Planning; and

3.  Awareness and Preparedness.

D.  The Director shall be authorized to employ personnel necessary to achieve the mission of the Office.  Other federal, state, and local personnel may be assigned to the Office of Homeland Security pursuant to an interagency agreement.  The Governor shall designate at which appropriate state agency the Oklahoma Office of Homeland Security shall be located.  That agency shall provide housing, administrative staff and other support to the Oklahoma Office of Homeland Security.  All positions and personnel of the Office of Homeland Security shall be exempt from the full-time-employee limit of the state agency where the Office of Homeland Security is located.

E.  The Oklahoma Homeland Security Director shall have the duty and responsibility to develop and coordinate the implementation and administration of a comprehensive statewide strategy to secure the State of Oklahoma from the results of acts of terrorism, from a public health emergency, from cyberterrorism, and from weapons of mass destruction as that term is defined in 18 U.S.C., Section 2332a, and to perform other duties assigned by the Governor.  These duties shall include but not be limited to:

1.  Representing the State of Oklahoma with federal agencies as the state homeland security director for purposes of accessing federal funds and cooperating with federal agencies in the development and implementation of a nationwide homeland security plan of response; and

2.  Coordinating the Homeland Security efforts within the State of Oklahoma, including working with the Governor and Legislature, state agencies, and local elected officials and local governments, emergency responder groups, private-sector businesses, educational institutions, volunteer organizations, and the general public.  State agencies receiving federal funding for homeland security purposes shall report the amount and intended use of those funds to the Oklahoma Homeland Security Director to ensure efficient use of funds and to avoid duplication of efforts.

F.  Included in the comprehensive statewide strategy and consistent with the National Strategy for Homeland Security, as promulgated by the Office of the President of the United States, or its successor plan or plans, the Oklahoma Homeland Security Director shall establish the following strategic objectives for Oklahoma:

1.  To prevent terrorist attacks;

2.  To reduce vulnerability to terrorism;

3.  To minimize the damage from and to recover from terrorist attacks; and

4.  Such other duties as the Governor may prescribe.

G.  The Oklahoma Office of Homeland Security shall have the following duties:

1.  Establish a plan for the effective implementation of a statewide emergency All-Hazards response system, including the duties and responsibilities of regional emergency response teams;

2.  Create, implement, and administer an advisory system;

3.  Coordinate and prepare applications for federal funds related to homeland security and accessing and distributing the federal funds; and

4.  Cooperate with federal agencies in the development and implementation of a nationwide homeland security plan or response.

H.  The Oklahoma Office of Homeland Security and any local government may enter into contracts with each other for equipment and personnel, or both.  The contract may include any provisions agreed upon by the parties and as required by any federal or state grant, if applicable.

I.  All state agencies and political subdivisions of this state and all officers and employees of those agencies and political subdivisions are hereby directed to cooperate with and lend assistance to the Oklahoma Homeland Security Director.

Added by Laws 2002, S.J.R. No. 42, § 1, emerg. eff. Feb. 21, 2002.  Amended by Laws 2004, c. 157, § 2, emerg. eff. April 26, 2004.  Renumbered from § 10.6 of this title by Laws 2004, c. 157, § 8, emerg. eff. April 26, 2004.

§74-51.2.  Oklahoma Homeland Security Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Office of Homeland Security to be designated the "Oklahoma Homeland Security Revolving Fund".  The Oklahoma Homeland Security Revolving Fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of monies received by the Oklahoma Office of Homeland Security or the Department of Public Safety from:

1.  Reimbursements from responsible parties for reasonable actions taken and costs incurred by a regional team in response to an incident or event involving a dangerous substance;

2.  Reimbursements, grants, or other monies received from other state agencies and entities of state government;

3.  Reimbursements, grants, or other monies received by the Oklahoma Office of Homeland Security or the Department of Public Safety from the United States government or pursuant to proceedings in district court to enforce claims initiated pursuant to the Oklahoma Homeland Security Act or the Oklahoma Emergency Response Act;

4.  Gifts, donations, and bequests;

5.  Monies appropriated or apportioned by the state; and

6.  Receipts from other ancillary services related to incidents or events related to dangerous substances, not otherwise provided by law.

B.  All monies accruing to the credit of the Oklahoma Homeland Security Revolving Fund are hereby appropriated and may be budgeted and expended by the Oklahoma Office of Homeland Security for:

1.  Operating expenses;

2.  Administrative duties; and

3.  Education and reimbursement for expenses of regional teams, including maintenance of equipment.

C.  Expenditures from the Oklahoma Homeland Security Revolving Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 157, § 3, emerg. eff. April 26, 2004.

§74-51.3.  Regional advisory councils.

A.  There are hereby created regional planning and coordination advisory councils for homeland security.  The Oklahoma Homeland Security Director shall designate the geographical boundaries for each regional advisory council within the state.

B.  Each regional advisory council shall be composed of the following members:

1.  A chief of a paid fire department;

2.  A chief of a volunteer fire department;

3.  A county sheriff;

4.  A chief of a police department;

5.  A physician or hospital administrator;

6.  An emergency management coordinator;

7.  An emergency medical services provider;

8.  A veterinarian;

9.  A representative of a state or local disaster relief agency;

10.  A city manager or mayor;

11.  A county commissioner;

12.  A public health representative; and

13.  A Council of Government representative.

The members of the regional advisory councils shall be appointed by the Oklahoma Homeland Security Director.  The Director shall appoint from a list of nominees provided to the Director from statewide associations or entities that represent the disciplines to be represented on the advisory councils.  All members can be removed for cause by the Director.

C.  Each member of a regional advisory council shall reside in or have employment duties within the region to be served by the regional advisory council.  Regional advisory council members shall have staggered terms of office not exceeding three (3) years and may be reappointed upon the expiration of a term.

D.  Each regional advisory council shall meet at least twice a year or more frequently at the discretion of the Director.  The Director or designee from the Oklahoma Office of Homeland Security shall attend the meetings of the regional advisory councils.  A majority of the members of the regional advisory council shall constitute a quorum.  The Office of Homeland Security shall establish policies and procedures regarding the operation of the regional advisory councils.

E.  The duties and responsibilities of each regional advisory council shall be:

1.  Assessing and documenting the needs of the region related to homeland security;

2.  Coordinating and cooperating with the Oklahoma Office of Homeland Security to achieve the strategic objectives prescribed in this act; and

3.  Other duties and responsibilities as determined by the Oklahoma Homeland Security Director.

Added by Laws 2004, c. 157, § 4, emerg. eff. April 26, 2004.  Amended by Laws 2005, c. 397, § 1, eff. July 1, 2005.

§7461.1.  Director of Public Affairs.

The Governor shall appoint a Director of Public Affairs, by and with the advice and consent of the Senate, who shall hold office at the pleasure of the Governor and shall continue to serve until his successor is duly appointed and is qualified. The salary of the Director of Public Affairs shall be set by the Legislature.

Added by Laws 1983, c. 304, § 178, eff. July 1, 1983. Amended by Laws 1985, c. 294, § 12, emerg. eff. July 24, 1985.

§74-61.2.  Department of Central Services.

There is hereby created in the Executive Department, a Department of Central Services, under the administrative control of the Director of Central Services.  Whenever the terms "Board of Affairs", "State Board of Public Affairs", "Board" when used in reference to the Board Of Public Affairs or "Office of Public Affairs", appear in the Oklahoma Statutes they shall mean the Department of Central Services.  Whenever the term "Director of Public Affairs" appears in the Oklahoma Statutes it shall mean the Director of Central Services.

Added by Laws 1983, c. 304, § 179, eff. July 1, 1983.  Amended by Laws 1992, c. 37, § 2, emerg. eff. April 3, 1992.

§7461.3.  Experts and assistants.

The Director of Public Affairs, with the approval of the Governor, shall employ and make the appointment of such experts and assistants as may be necessary in the performance of his duties as required by law.  No appointments to positions shall be made in excess of the positions authorized by act of the Legislature for the Office of Public Affairs.

Added by Laws 1983, c. 304, § 180, eff. July 1, 1983.

§7461.4.  Legal counsel.

The Director of Central Services shall employ an attorney and one assistant attorney to serve as legal counsel for the Department of Central Services.  The attorney and one assistant attorney shall be authorized to appear for and represent the Department of Central Services in all litigation that may arise from the discharge of its duties, except as otherwise provided in this section, and shall advise it upon all legal matters pertaining to the Department of Central Services.  The salary for the attorney and the assistant attorney shall be fixed by the Director.  Any litigation concerning the Comprehensive Professional Risk Management Program of the Department of Central Services shall be handled by the Attorney General of the State of Oklahoma; provided, the Director of Central Services may employ private attorneys to handle any litigation which involves entities covered by the Comprehensive Professional Risk Management Program which are not state agencies.  The attorney, the assistant attorney and, in addition, the Attorney General, are further authorized to appear for and represent officers and employees of the Department of Central Services in any civil suits brought against such officers and employees in their individual capacities upon alleged causes of action which arose from acts or omissions of such officers and employees within the scope of their official duties.

Added by Laws 1985, c. 294, § 8, emerg. eff. July 24, 1985.  Amended by Laws 1994, c. 329, § 1, eff. July 1, 1994; Laws 1996, c. 316, § 6, eff. July 1, 1996.

§7461.5.  Certain positions subject to Merit System  Compliance with personnel laws and rules and regulations.

A.  Effective July 1, 1988, the following positions of the Office of Public Affairs shall become subject to the provisions of the Merit System of Personnel Administration:

1.  Accounting Division:

a. Accountant I;

2.  Administration Division:

a. Administrative Officer (for rental services), and

b. Typist Clerk III;

3.  Central Purchasing Division:

a. Typist Clerk III;

4.  Data Processing Division:

a. Data Processing Programmer/Analyst;

5.  Building Management Division:

a. Custodial Worker (2),

b. Typist Clerk III,

c. Carpenter I,

d. Secretary, and

e. Clerk I;

6.  Construction and Properties Division:

a. Typist Clerk III, and

b. Construction Technician (2); and

7.  Risk Management Division:

a. Executive Secretary II, and

b. Administrative Assistant II.

B.  All incumbent employees subject to this section shall be classified without regard to qualifications or examinations.  Such employees shall be granted status in the class of positions into which the employee's individual position has been allocated by the Merit System.

C.  All personnel transactions subsequent to June 30, 1988, shall be governed by and in compliance with the Oklahoma Personnel Act, Section 840.1 et seq. of Title 74 of the Oklahoma Statutes, and the Merit System of Personnel Administration rules and regulations or any other applicable laws.

D.  No pecuniary liability shall be imposed on account of any state law against any officer or employee of the Office of Public Affairs based on any personnel appointment affected by this section occurring prior to June 30, 1988.

Added by Laws 1988, c. 305, § 24, operative July 1, 1988.

§74-61.6.  Repealed by Laws 2004, c. 340, § 15.

§74-62.1.  Short title.

Sections 1 through 6 of this act shall be known and may be cited as the "Oklahoma Surplus Property Act".

Added by Laws 1995, c. 342, § 1, emerg. eff. June 9, 1995.

§74-62.2.  Definitions.

For purposes of the Oklahoma Surplus Property Act:

1.  "Authorized entity" means a political subdivision, school, a multipurpose senior citizen center, as such term is defined in the federal Older Americans Act of 1965, group or organization eligible to acquire surplus property from a surplus property program;

2.  "Surplus property" means items, commodities, materials, supplies or equipment a state agency owns and determines to be excess, obsolete, antiquated, unused or not needed;

3.  "State agency" means any state board, bureau, commission, department, authority, public trust, interstate commission, the Judiciary, the Legislature, and the Office of the Governor;

4.  "Department" means the Department of Central Services;

5.  "Director" means the Director of the Department of Central Services;

6.  "Surplus property program" means programs the Director establishes for the purchase, sale and disposal of surplus property;

7.  "Sale" means methods the Director uses to dispose of surplus property; and

8.  "Minimal value" or "no value" means surplus property that has less value than the costs the Department may incur to sell, trade or dispose of the surplus property.

Added by Laws 1995, c. 342, § 2, emerg. eff. June 9, 1995.  Amended by Laws 1998, c. 203, § 4, emerg. eff. May 11, 1998; Laws 2000, c. 218, § 1, eff. Nov. 1, 2000; Laws 2003, c. 389, § 1, eff. July 1, 2003.

§74-62.3.  Duties of Director - Agency compliance - Availability of surplus property to political subdivisions, school districts, and nonprofit entities - Donation of property to law enforcement agency.

A.  The Director of the Department of Central Services shall promulgate rules for use by state agencies and the Department of Central Services to dispose of surplus property.  The rules shall include standards for recordkeeping, methods for removal or disposal of surplus property, and acquisition by state agencies and authorized entities of surplus property, and for Department management of surplus property programs.

B.  A state agency selling, trading, redistributing or otherwise disposing of surplus property shall comply with the rules promulgated by the Director.

C.  The Department shall make surplus property available to state agencies and authorized entities, which shall include political subdivisions, school districts, and nonprofit entities of this state.

D.  The provisions of this act shall not apply to institutions of higher education in this state, or the Northeast Oklahoma Public Facilities Authority.  The Grand River Dam Authority shall be exempt from the provisions of this act for any surplus property disposed of prior to November 1, 2006.

E.  Notwithstanding the provisions of this act, the Oklahoma State Bureau of Investigation may, pursuant to rules promulgated by the Oklahoma State Bureau of Investigation Commission for that purpose, donate any surplus property, as defined in Section 62.2 of this title, to any law enforcement agency of any political subdivision of the State of Oklahoma.  The use of such donated equipment shall be limited to valid and authorized law enforcement efforts by the receiving agency.

Added by Laws 1995, c. 342, § 3, emerg. eff. June 9, 1995.  Amended by Laws 2000, c. 218, § 2, eff. Nov. 1, 2000; Laws 2004, c. 276, § 1, eff. Nov. 1, 2004; Laws 2005, c. 234, § 1, emerg. eff. May 26, 2005.

§74-62.4.  Sale of surplus property - Disposition of proceeds - Discard or transfer - Disposal for a state agency.

A.  Pursuant to rules promulgated by the Director of Central Services, proceeds from the sale of the surplus property shall be credited to a special cash fund created by Section 62.5 of this title.

B.  Any surplus property determined by a state agency to have minimal or no value may be discarded or transferred to the Department pursuant to rules the Director promulgates.

C.  If the Department disposes of a vehicle or equipment pursuant to the Oklahoma Surplus Property Act for a state agency, the Department shall remit the proceeds from the sale, less a reasonable fee imposed by the Department for handling and disposition, to the state agency.

D.  The Director may expend proceeds accruing to the Department within the special cash fund created by Section 62.5 of this title to defray operating expenses for the State Surplus Property program and expenses the Department incurs to support program operations.

Added by Laws 1959, p. 353, § 9, eff. July 1, 1959.  Amended by Laws 1963, c. 267, § 1, emerg. eff. June 13, 1963; Laws 1995, c. 342, § 4, emerg. eff. June 9, 1995.  Renumbered from § 85.9 of this title by Laws 1995, c. 342, § 9, emerg. eff. June 9, 1995.  Amended by Laws 2000, c. 218, § 3, eff. Nov. 1, 2000; Laws 2003, c. 372, § 2, eff. July 1, 2003.

§74-62.5.  Special cash fund - Creation.

A.  There is hereby created a special cash fund in the State Treasury for each state agency which requests that the Director sell, trade, or redistribute to other state agencies any surplus property.

B.  All proceeds received from such transaction, and the proceeds of any insurance claim arising from the loss by fire, theft or casualty of insured material, supplies, or equipment shall be deposited in such special cash fund of such state agency and may be expended for the purchase or replacement of materials, supplies, or equipment of such state agency and for the payment of the cost of conducting any such transaction.

C.  Whenever an unencumbered balance exists in said fund after June 30, the close of each fiscal year, such balance shall lapse and be transferred to the General Revenue Fund of the current fiscal year.

Added by Laws 1963, c. 267, § 2, emerg. eff. June 13, 1963.  Amended by Laws 1978, c. 159, § 1, emerg. eff. April 7, 1978; Laws 1995, c. 342, § 5, emerg. eff. June 9, 1995.  Renumbered from § 85.9A of this title by Laws 1995, c. 342, § 9, emerg. eff. June 9, 1995.

§74-62.6.  List of surplus property - Authorization to sell, trade or redistribute.

A.  1.  Each chief administrative officer of a state agency, except as otherwise provided by subsection B of this section, shall maintain a current list of all surplus property held and disposed of by that state agency.

2.  Except as otherwise provided in paragraph 3 of this subsection, such list shall include the location where surplus property is maintained, purchase price, when sold and selling price, if transferred to which state agency or authorized entity, and if otherwise disposed of, what manner of disposal.

3.  If any surplus property having minimal or no value is transferred to the Department of Central Services, any such list shall reflect that the surplus property had minimal or no value and was transferred to the Department for disposal.

B.  The Department is authorized to sell, trade or redistribute any surplus property having minimal or no value separately or in bulk or may properly dispose of such property as provided by law.  Any costs incurred by the Department in the sale, trade, distribution or disposal of any surplus property having minimal or no value in excess of any monies received for such surplus property may be chargeable against the state agency transferring the surplus property to the Department.

C.  The lists shall be available upon request to the Department, the State Auditor and Inspector, the Governor or any member of the Legislature.

Added by Laws 1995, c. 342, § 6, emerg. eff. June 9, 1995.  Amended by Laws 2000, c. 218, § 4, eff. Nov. 1, 2000.

§74-62.7.  Surplus property of Department of Transportation - Notice of availability - Offer for sale to public entities.

A.  When the Department of Transportation determines that any equipment or vehicle becomes excess, obsolete, antiquated, unused or otherwise surplus, the Department shall notify the Department of Central Services in writing that such equipment or vehicle is surplus.  The notice shall identify:

1.  The type, brand or make, and country of manufacture of the equipment or vehicle;

2.  The age of the equipment or vehicle including, but not limited to, mileage;

3.  Whether the equipment or vehicle is in good working condition or not;

4.  If the equipment or vehicle is not in good working condition, whether it is in repairable condition at reasonable cost;

5.  Original cost of the equipment or vehicle; and

6.  Present value of the equipment or vehicle, if known.

B.  The Department of Central Services, with any other notice of surplus property, shall notify the eligible individuals or entities as provided in subsection C of this section of the availability of the surplus property of the Department of Transportation.

C.  Prior to any advertised public auction or advertised sealed bids to all individuals and entities eligible for participation in the surplus program, the Department, thirty (30) days prior to the advertised auction date, shall offer, at fair market value, the equipment or vehicles to the individuals or entities, in the following order of priority:

1.  Other state agencies;

2.  Political subdivisions of the state;

3.  Rural fire departments located in this state;

4.  Rural water districts located in this state; and

5.  Multipurpose senior citizen centers located in this state.

D.  Any equipment or vehicles purchased pursuant to this section shall be made available to the purchaser on the date of purchase.

Added by Laws 1992, c. 29, § 1, eff. Sept. 1, 1992.  Renumbered from Title 74, § 85.9C by Laws 1999, c. 289, § 16, eff. July 1, 1999.  Amended by Laws 2003, c. 389, § 2, eff. July 1, 2003.

§74-62.8.  Purchase of fire protection equipment or vehicles.

As funds become available to the Oklahoma State Department of Agriculture, the Oklahoma State Department of Agriculture shall be authorized to purchase equipment or vehicles for the purpose of offering the equipment or vehicles to rural fire departments located in this state at no cost to the departments for use in improving local fire capabilities.  Rural fire departments accepting equipment or vehicles from the State Department of Agriculture shall agree to use the equipment and vehicles primarily for fire protection purposes and keep the equipment or vehicles for a minimum of twenty-four (24) months.  In consideration of the economic benefit to be provided to the State of Oklahoma, its citizens and their property, by the continued use of the fire protection equipment or vehicles, the State Department of Agriculture shall transfer title to the equipment or vehicles to rural fire departments at the end of the twenty-four-month period.  The State Department of Agriculture shall promulgate rules for the dispersion of the equipment or vehicles.

Added by Laws 1997, c. 296, § 2, eff. Sept. 1, 1997.  Renumbered from § 85.9F of this title by Laws 1999, c. 289, § 17, eff. July 1, 1999.  Amended by Laws 2001, c. 169, § 6, emerg. eff. May 2, 2001.

§74-62.9.  Clandestine drug laboratory detection, removal, and disposal - Use of federal funds or grants for training and equipment.

Unless otherwise prohibited, as funds become available from appropriations approved by the United States Congress or grants awarded by federal agencies to the Oklahoma State Bureau of Investigation, or from the OSBI Revolving Fund, the A.F.I.S. Fund, or the Forensic Science Improvement Revolving Fund, the Oklahoma State Bureau of Investigation shall be authorized to use the funds to purchase equipment and provide training to law enforcement agencies located in this state at no cost to the agencies.  The costs of training may include tuition, equipment, supplies, and costs involved in attending training, and travel costs paid in accordance with the State Travel Reimbursement Act.  In consideration of the economic benefit provided to the State of Oklahoma, its citizens, their health, and their property, by the continued use of the equipment and training for use in law enforcement efforts, the Oklahoma State Bureau of Investigation may transfer title to any such equipment to a law enforcement agency for official law enforcement uses only.

Added by Laws 2001, c. 31, § 2, eff. Nov. 1, 2001.  Amended by Laws 2004, c. 276, § 2, eff. Nov. 1, 2004; Laws 2005, c. 428, § 2, emerg. eff. June 6, 2005.

§7463.  General powers and authority of Department of Central Services.

A.  The Department of Central Services shall have power to promulgate rules not inconsistent with the laws of this state.

B.  The Department of Central Services shall have charge of the construction, repair, maintenance, insurance, and operation of all buildings owned, used, or occupied by or on behalf of the state including buildings owned by the Oklahoma Capitol Improvement Authority where such services are carried out by contract with the Authority.  Whenever feasible, the Department of Central Services may utilize the Construction Division of the Department of Corrections for the construction and repair of buildings for the Department of Corrections.

C.  The Director of the Department of Central Services shall have authority to purchase all material and perform all other duties necessary in the construction, repair, and maintenance of all buildings under its management or control, shall make all necessary contracts by or on behalf of the state for any buildings or rooms rented for the use of the state or any of the officers thereof, and shall have charge of the arrangement and allotment of space in such buildings among the different state officers.

D.  The Department of Central Services shall not have any authority or responsibility for buildings, rooms or space under the management or control of the University Hospitals Authority.

E.  The Department of Central Services shall have the custody and control of all state property, and all other property managed or used by the state, except military stores and such property under the control of the State Banking Department and the two houses of the State Legislature, shall procure all necessary insurance thereon against loss and shall allot the use of the property to the several offices of the state, and prescribe where the property shall be kept for public use.

F.  The Department of Central Services shall keep an accurate account of all property purchased for the state or any of the departments or officers thereof, except that purchased for and by the two houses of the State Legislature.  The two houses shall have the exclusive use, care, and custody of their respective chambers, committee rooms, furniture, and property, and shall keep their respective records of said furniture and property.

G.  The Department of Central Services shall not have any authority or responsibility for property purchased for or under the management or control of the University Hospitals Authority except as expressly provided by law.

R.L. 1910, § 8082.  Amended by Laws 1935, p. 24, § 1, emerg. eff. May 10, 1935; Laws 1983, c. 304, § 94, eff. July 1, 1983; Laws 1993, c. 330, § 27, eff. July 1, 1993; Laws 1996, c. 166, § 3, eff. July 1, 1996.

§7463.1.  Building and Facility Revolving Fund.

There is hereby created in the State Treasury, a revolving fund for the Department of Central Services to be designated the "Building and Facility Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations and shall consist of all operation and maintenance charges paid to the Department by occupying agencies of the buildings operated and maintained by the Department.  Monies accruing to the fund may be expended by the Department of Central Services for operation and maintenance of the facilities and expenses the Department incurs to support building and facilities operations.  Expenditures from the fund shall be made on warrants issued by the State Treasurer against claims filed with the Director of State Finance for approval and payment.

Added by Laws 1976, c. 230, § 9, emerg. eff. June 15, 1976.  Amended by Laws 1979, c. 47, § 94, emerg. eff. April 9, 1979; Laws 1983, c. 304, § 95, eff. July 1, 1983; Laws 1984, c. 279, § 11, operative July 1, 1984; Laws 2003, c. 372, § 3, eff. July 1, 2003.

§7463.1a.  Petty cash fund.

There is hereby created a petty cash fund for the Office of Public Affairs.  Said fund shall be used as an imprest cash fund for the Building Management Division.

The amount of the Building Management petty cash fund shall not exceed Two Hundred Fifty Dollars ($250.00) and the initial amount shall be drawn by warrant from the Building and Facility Fund. The Director of State Finance is authorized to prescribe forms, systems and procedures for the administration of the Building Management petty cash fund.

Added by Laws 1988, c. 305, § 20, operative July 1, 1988.

§7463.2.  Asbestos Abatement Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office ofPublic Affairs, to be designated the "Asbestos Abatement Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies paid to the Office of Public Affairs for reimbursement of expenses for abatement of asbestos hazards.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of Public Affairs to perform the duties of the Asbestos Abatement Division of the Office of Public Affairs. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 312, § 48, emerg. eff. July 25, 1985. Amended by Laws 1987, c. 5, § 43, emerg. eff. March 11, 1987; Laws 1989, c. 300, § 17, operative July 1, 1989.

§74-63.3.  Records and information on underground storage tank systems - Reports by certain agencies, districts, and institutions - Priority list for removal or repair - Approval of removal - Report to Legislature.

A.  The Office of Public Affairs shall establish and maintain adequate records and information on all underground storage tank systems owned and operated by the state or any agency of the state, including but not limited to school districts or any agency thereof and institutions of higher learning.

B.  Upon the effective date of this act, every state agency and school district and institution of higher education owning or operating an underground storage tank system shall furnish and deliver to the Office of Public Affairs a report of the underground tanks owned and operated by the agency, district or institution detailing location of the tank, the age, condition of any such tank and installation methods, if known.

C.  Prior to the report, each agency, district or institution shall:

1.  Make a visual assessment of the tanks owned and operated by them to determine whether evidence of leakage from the tank has occurred;

2.  An examination of fuel records during the past year to determine if input equals output; and

3.  Determine based upon visible assessment and upon information the condition of the tank, expected life of the tank, present and future need for the tank.

D.  Based on the information received from the agencies, districts and institutions, the Office of Public Affairs shall establish and maintain a priority list on state owned and operated underground storage tank systems with the tanks needing removal or repair due to leakage given the greatest priority.

E.  Upon establishment of the priority list, as funds become available for such purposes, the Office of Public Affairs shall provide for the upgrade, repair or removal of tanks owned and operated by said state agencies, districts or institutions so as to meet the federal protection standards for underground storage tank systems by 1999.  When possible an internal assessment of the tanks shall be made and as a preference over removal except in cases of economics or extent of deterioration of the tank, or future need of the tank, and when needed the tank shall be upgraded pursuant to the most current edition of the National Leak Prevention Association Standard No. 631.

F.  Except in an emergency situation no tank shall be removed without the approval of the Office of Public Affairs after determination that removal would be more cost effective than repairing or upgrading the tank.

G.  By January 15 of each year, the Office of Public Affairs shall make a written report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate listing:

1.  The number of tanks owned and operated by state agencies, districts and institutions; and

2.  How many tanks were removed and replaced or removed, or upgraded and an estimated cost of bringing the tanks into compliance with federal law requirements by 1999.

Added by Laws 1991, c. 331, § 63, eff. Sept. 1, 1991.

§7466.  Restrictions  Interest in other business or in state contracts.

The Director of Public Affairs is prohibited from engaging in any other business for compensation for personal services during the time of service as Director.  No contract shall be entered into by said Director with any firm or corporation in which said Director shall have any interest or shall be a stockholder, nor with any relative of said Director either by blood or marriage within the third degree.

Amended by Laws 1983, c. 304, § 96, eff. July 1, 1983.

§7471.  Taking of rebates by officer of Department of Central Services a felony.

The taking or receiving by any officer of said Department of Central Services of any rebate, percentage of contract, money, or any other thing of value from any person, firm, or corporation offering, bidding for, or in the open market and seeking to make sales to said Department, shall be a felony.  Any officer of said Department convicted under this section shall be punished by a fine not to exceed Five Thousand Dollars ($5,000.00) and by imprisonment in the State Penitentiary not less than five (5) years nor more than ten (10) years.  Such fine shall be in addition to other punishment provided by law and shall not be imposed in lieu of other punishment.

R.L. 1910, § 8090.  Amended by Laws 1983, c. 304, § 97, eff. July 1, 1983; Laws 1997, c. 133, § 584, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 424, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 584 from July 1, 1998, to July 1, 1999.

§7472.  Monuments and markers.

The Director of Public Affairs and the Warden of the State Reformatory are authorized and directed to furnish to the said Oklahoma Historical Society and associated organizations such monuments and markers of granite as may be desired and ordered or requisitioned for the purposes pursuant to the provisions of this section at prices not exceeding the cost of production and delivery, which includes:  Quarrying, squaring, facing, lettering prescribed inscriptions, crating, and delivering to the railway or other carrier.

Amended by Laws 1983, c. 304, § 98, eff. July 1, 1983.

§74-74.1.  Regional service offices - Assistance to state agencies - Priority of buildings used - Transportation of records and documents.

The State Office of Public Affairs shall assist any state agency authorized to establish and maintain regional service offices in obtaining adequate and suitable quarters, office space or facilities for any such regional service offices.  Priority for obtaining adequate quarters, office space or facilities shall be given in the following order:  Stateowned buildings, county or municipalowned buildings, public trust or building authorityowned buildings or private vendorowned buildings.  The Office of Public Affairs shall also facilitate the transfer or transporting of any necessary records and documents between any agency's regional service offices.

Added by Laws 1990, c. 289, § 3.

§7475.  Capitol Cafeteria Revolving Fund  Establishment  Use.

The Office of Public Affairs is hereby authorized to establish a revolving fund to be designated as the "Capitol Cafeteria Revolving Fund".  The said fund may be used for the operation of cafeterias and other food service in state buildings in the State Capitol area and for acquisition of new equipment and furnishings and for maintenance, repair, and replacement of existing equipment and furnishings used in connection with the operation of such Capitol Cafeterias or food service.  Said revolving fund shall consist of all revenues accruing through the operation of said cafeterias or food service or paid as rental to the Office of Public Affairs by any operatorlessee of such Capitol Cafeterias or food service facilities.  Expenditures from said revolving fund shall be made pursuant to general laws for the purposes set forth in this section.  Warrants for said expenditures shall be drawn by the State Treasurer, based on claims signed by the Director of Public Affairs or his designee and approved for payment by the Director of State Finance.

Amended by Laws 1983, c. 304, § 99, eff. July 1, 1983.

§7475a.  Capitol cafeteria petty cash fund.

A.  All cash on hand or available in the Capitol cafeterias on the effective date of this act shall be deposited to the Capitol Cafeteria Revolving Fund.

B.  There is hereby created a petty cash fund for the Office of Public Affairs.  Said fund shall be used as a cash drawer change fund for the Capitol cafeterias.

C.  The amount of the Capitol cafeteria's petty cash fund shall not exceed Two Thousand Dollars ($2,000.00) and the initial amount shall be drawn by warrant from the Capitol Cafeteria Revolving Fund. Any adjustment to the amount retained in the Capitol cafeteria's petty cash fund shall be by withdrawal and deposit to the Capitol Cafeteria Revolving Fund.  Purchases from the Capitol cafeteria's petty cash fund are prohibited.  The Director of State Finance is authorized to prescribe forms, systems and procedures for the administration of the Capitol cafeteria's petty cash fund.

Added by Laws 1984, c. 279, § 9, operative July 1, 1984.

§7476.  Mailing service  Interagency communications and deposit of state mail.

The Office of Public Affairs is authorized to initiate and operate a mailing service for the agencies and departments of the state located in Oklahoma City.  The Director of Public Affairs shall promulgate and adopt such reasonable rules and regulations as may be necessary for the efficient and economical operation of a clearinghouse for interagency communications and for the deposit of the state's mail with the United States Post Office.  The Office shall have the authority to employ such personnel and to purchase and acquire such equipment, materials, and supplies as may be necessary to carry out the provisions of Sections 76 through 76b of this title.  Every agency and department of the state located in Oklahoma City shall be required to participate in the mailing service, except the Department of Human Services, the Oklahoma Commission for Human Services, the Oklahoma Tax Commission, the University of Oklahoma Medical Center, the Oklahoma Employment Security Commission, the Oklahoma Legislature, the Oklahoma Medical Center, and the Oklahoma State Department of Health located in the Oklahoma Health Sciences Center.

Amended by Laws 1983, c. 304, § 100, eff. July 1, 1983; Laws 1988, c. 326, § 38, emerg. eff. July 13, 1988.

§7476a.  Appropriations for mailing service  Statement of operations.

Appropriations made to the Office of Public Affairs for the mailing service shall be used for the acquisition, purchase, lease, repair, and replacement of equipment needed in the operation of the mailing service, and may be used for the payment of salaries, and in the purchase of necessary postage, materials and supplies, and in the payments of the administrative expenses of the Office of Public Affairs in connection with the operation of the mailing service.  At the end of each month the Office shall furnish a statement, on such reasonable basis of pieces of mail and communications handled, as shall be established by the Office, to all state agencies and departments to which the mailing service has been furnished.  All amounts collected shall be deposited pursuant to Sections 76 through 76b of this title to the credit of the General Revenue Fund of the State Treasury.  Any proceeds from the sale or disposition of any equipment or property used by the Office in the operation of the mailing service shall be deposited to the credit of the State Treasury.

Amended by Laws 1983, c. 304, § 101, eff. July 1, 1983.

§7476b.  Financial statement of mailing service.

The Director of Public Affairs shall furnish to the Governor and the Legislature at the close of each fiscal year a statement showing the financial condition of the mailing service, and such other information regarding the mailing service as may be necessary for a proper understanding thereof.

Amended by Laws 1983, c. 304, § 102, eff. July 1, 1983.

§7476c.  Postal Services Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Postal Services Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department of Central Services for providing postal services.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended to provide postal and interagency mail services and expenses the Department of Central Services incurs to support postal services operations.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 305, § 21, operative July 1, 1988.  Amended by Laws 2003, c. 372, § 4, eff. July 1, 2003.

§7477c.  East Central Oklahoma Health Social Services Center  Property and machinery exchange authorized.

The Director of Public Affairs is hereby authorized to negotiate with the board of county commissioners, Pontotoc County, Oklahoma, to exchange surplus Department of Transportation buildings and properties presently owned by the Office of Public Affairs for property and machinery owned by the Pontotoc County Commissioners, for the purpose of servicing the East Central Oklahoma Health Social Services Center at Ada.

Amended by Laws 1983, c. 304, § 103, eff. July 1, 1983.

§7477d.  Oklahoma War Veterans Commission  Assignment of building.

The Office of Public Affairs is hereby authorized and directed to assign the building located at 2311 North Central, Oklahoma City, Oklahoma, formerly occupied by the Materials and Testing Laboratory of the Department of Transportation, to the Oklahoma War Veterans Commission.  Said Commission shall assign any space not used as office space for its staff and employees to national and statechartered veterans organizations or their auxiliaries.

Amended by Laws 1983, c. 304, § 104, eff. July 1, 1983.

§7478.  Fleet Management Division - Fleet Manager - Duties.

A.  There is hereby created and established within the Department of Central Services, the Fleet Management Division.  The Division shall provide oversight of and advice to state agencies that own, operate and utilize motor vehicles.

B.  The Director of Central Services shall:

1.  Appoint and fix duties and compensation for a Fleet Manager who shall serve as the administrative head of the division;

2.  Hire personnel as necessary to provide fleet management services to state agencies;

3.  Acquire facilities to maintain vehicles;

4.  Promulgate rules for efficient and economical operations to provide fleet management services to state agencies; and

5.  Report to the Governor, Speaker of the House of Representatives, and President Pro Tempore of the Senate those agencies that fail to comply with the provisions of law and the rules of the Fleet Management Division regarding submission of reports, vehicle use, and vehicle maintenance.

C.  The rules shall include provisions to:

1.  Establish uniform written vehicle acquisition and disposal standards for use by all state agencies to justify actual need for vehicles;

2.  Establish standards for routine vehicle inspection and maintenance;

3.  Provide standards and forms for recordkeeping of fleet operation, maintenance, and repair costs for mandatory use by all state agencies to report the data to the Fleet Management Division on a monthly basis;

4.  Provide standards and utilize methods for disposal of vehicles pursuant to the Oklahoma Surplus Property Act and any other applicable state laws; and

5.  Address any other matter or practice which relates to the responsibilities of the Director of Central Services.

D.  The Fleet Manager shall:

1.  Develop specifications for contracts for vehicle maintenance for state vehicles not serviced or maintained by state agencies;

2.  Conduct onsite inspections to verify state agency or supplier compliance with Division standards for inspections, maintenance and recordkeeping;

3.  Assess state agency needs for vehicles and types of vehicles;

4.  Assign, transfer or lease vehicles to a state agency to meet the needs of the state agency;

5.  Unless otherwise provided by law, determine whether a state agency may use or operate a vehicle without state identifying markings, bearing a license plate used by a privately owned vehicle to perform the duties of the state agency without hindrance;

6.  Report to the Director of Central Services occurrences of agencies failing to comply with the provisions of law and the rules of the Fleet Management Division regarding submission of reports, vehicle use, and vehicle maintenance; and

7.  Provide, upon the request of the Governor, the President Pro Tempore of the Senate or the Speaker of the House of Representatives, reports from data the Fleet Manager collects.

Added by Laws 1985, c. 43, § 1, operative July 1, 1985.  Amended by Laws 2001, c. 169, § 7, eff. Nov. 1, 2001; Laws 2004, c. 511, § 1, eff. Nov. 1, 2004.

§7478a.  Requisition of motor vehicles.

A.  State agencies with authority to own motor vehicles shall submit a requisition to the Director of Central Services prior to acquisition of a motor vehicle.  The requisition shall state the type of vehicle, the intended purpose of the vehicle, a statement that the agency has actual need for the vehicle, the supplier of the vehicle, that the state agency has sufficient funds to acquire and maintain the vehicle and cite the statutory authority of the state agency to acquire a vehicle.

B.  The Director of Central Services shall review the requisition and approve or deny the request of the state agency within fifteen (15) days of receipt by the Director of Central Services.  The Director of State Finance shall not approve a purchase order or claim for a motor vehicle unless the acquisition of the motor vehicle was approved by the Director of Central Services.

C.  The provisions of subsections A and B of this section shall not apply to the Department of Public Safety.

Added by Laws 1986, c. 301, § 29, operative July 1, 1986.  Amended by Laws 1988, c. 305, § 26, operative July 1, 1988; Laws 2001, c. 169, § 8, eff. Nov. 1, 2001.

§7478b.  State agencies  Notice of disposal of vehicles - When disposal permitted.

A.  A state agency shall notify the Fleet Management Division of the Department of Central Services not less than thirty (30) days prior to any vehicle disposal by the state agency.

B.  A state agency shall not dispose of a passenger car, truck, pickup, or other vehicle the state agency owns until it has been in use for sixty thousand (60,000) miles or at least twentyfour (24) months have elapsed since the day the claim was approved for the payment thereof, unless the vehicle has damage and repairs that will exceed Two Thousand Five Hundred Dollars ($2,500.00), or the Director of the Fleet Management Division of the Department of Central Services provides written authorization for disposal.

Added by Laws 1985, c. 43, § 3, operative July 1, 1985.  Amended by Laws 2001, c. 169, § 3, eff. Nov. 1, 2001.  Renumbered from § 156.4 of Title 47 by Laws 2001, c. 169, § 10, eff. Nov. 1, 2001.

§7478c.  State Fleet Management Fund.

A.  There is hereby created a special fund to be designated the "State Fleet Management Fund".  The fund may be appropriated for and used for the acquisition, leasing, operation, storage, maintenance, repair and replacement of motor vehicles under the control of the Fleet Management Division, the payment of insurance premiums, and the payment of the administrative expenses of the Division in connection with the operation of the motor pool and expenses the Department of Central Services incurs to support Division operations.

B.  At the end of each month the Division shall render a statement, on such reasonable basis of mileage or rental as shall be established by the Division, to all state agencies to which transportation has been furnished, and all amounts collected shall be deposited to the credit of the "State Fleet Management Fund".

C.  Proceeds from the disposition of motor vehicles or other property owned by the Division shall be deposited to the credit of the fund.

D.  The Fleet Management Division is authorized to maintain a petty cash fund in such amount not exceeding Two Thousand Dollars ($2,000.00) to make immediate cash payments as are required or necessary in the opinion of the Fleet Management Director.  Any such cash disbursement shall be made only by the persons so designated by the Fleet Management Director, and only in the payment of claims authorized by law.  Such proofs and receipts shall be presented by the person making a claim as is required by the Fleet Management Director.

Added by Laws 1968, c. 89, § 9, emerg. eff. April 1, 1968.  Amended by Laws 2001, c. 169, § 4, eff. Nov. 1, 2001.  Renumbered from § 159.9 of Title 47 by Laws 2001, c. 169, § 10, eff. Nov. 1, 2001.  Amended by Laws 2003, c. 372, § 5, eff. July 1, 2003.

§7478d.  Reports to Governor.

The Fleet Management Division shall furnish to the Governor at the close of each fiscal year a statement showing the financial condition of the Division, an inventory of all motor vehicles under its control, and such other information regarding the state motor vehicle transportation system as is necessary for a proper understanding of the operation of such system and of the financial condition of the motor pool operations.

Added by Laws 1968, c. 89, § 10, emerg. eff. April 1, 1968.  Amended by Laws 2001, c. 169, § 5, eff. Nov. 1, 2001.  Renumbered from § 159.10 of Title 47 by Laws 2001, c. 169, § 10, eff. Nov. 1, 2001.

§74-79.  Renumbered as § 85.45k of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-80.1.  Fleet Management Division - Exchange of information.

A.  Prior to October 1, 2005, each state agency that uses state vehicles shall submit to the Fleet Management Division, upon forms developed by the Division, a report that contains the following information:

1.  The number of vehicles purchased or leased by the state agency with the VIN, mileage, and make, model, and year of each vehicle;

2.  The maintenance plans and records for the vehicles;

3.  The amount of use of each vehicle;

4.  The state agency policy for use of vehicles by employees for travel to and from the residences of the employees;

5.  The type of markings on the vehicles and justifications for any exemptions from requirement that vehicles have markings;

6.  Fuel purchasing practices;

7.  Rotation of vehicles based on mileage; and

8.  Justification for any exemptions the state agency may have in the law relating to the purchase or lease of vehicles.

B.  Prior to December 1, 2005, the Fleet Management Division shall submit a report to the Task Force to Study the Fleet Management Division of the Department of Central Services that contains the following information:

1.  A summarization of the data collected pursuant to subsection A of this section;

2.  Recommendations for legislation that would be beneficial to the Division in implementing the Fleet Management Reform Act; and

3.  The status of a web-based statewide fleet management information system.

Added by Laws 2005, c. 393, § 2, emerg. eff. June 6, 2005.

§74-85.1.  Citation.

Sections 85.1 through 85.45k of this title shall be known and may be cited as "The Oklahoma Central Purchasing Act".

Added by Laws 1959, c. 350, § 1, eff. July 1, 1959.  Amended by Laws 1998, c. 371, § 1, eff. Nov. 1, 1998.

§74-85.2.  Definitions.

As used in the Oklahoma Central Purchasing Act, unless the context otherwise requires:

1.  "Acquisition" means items, products, materials, supplies, services, and equipment a state agency acquires by purchase, lease-purchase, lease with option to purchase, or rental pursuant to the Oklahoma Central Purchasing Act unless the items, products, supplies, services, or equipment are exempt pursuant to the Oklahoma Central Purchasing Act;

2.  "Best value criteria" means bid or proposal evaluation criteria which include, but are not limited to, the following:

a. the acquisition's operational cost a state agency would incur,

b. the quality of the acquisition, or its technical competency,

c. the reliability of the bidder's delivery and implementation schedules,

d. the acquisition's facilitation of data transfer and systems integration,

e. the acquisition's warranties and guarantees and the bidder's return policy,

f. the bidder's financial stability,

g. the acquisition's adherence to the state agency's planning documents and announced strategic program direction,

h. the bidder's industry and program experience and record of successful past performance with acquisitions of similar scope and complexity,

i. the anticipated acceptance by user groups, and

j. the acquisition's use of proven development methodology, and innovative use of current technologies that lead to quality results;

3.  "Bid" or "proposal" means an offer a bidder submits in response to an invitation to bid or request for proposal;

4.  "Bidder" means an individual or business entity that submits a bid or proposal in response to an invitation to bid or a request for proposal;

5.  "Business entity" means individuals, partnerships, business trusts, cooperatives, associates, corporations or any other firm, group or concern which functions as a separate entity for business purposes;

6.  "Change order" means a unilateral written order directing a supplier to make a change;

7.  "Chief administrative officer" means an individual responsible for directing the administration of a state agency.  The term does not mean one or all of the individuals that make policy for a state agency;

8.  "Component" means any item supplied as part of an end item or of another component;

9.  "Consolidation contract" means a contract for several state agencies for the purpose of purchasing computer software maintenance or hardware maintenance;

10.  "Contract" means a mutually binding legal relationship obligating the seller to furnish an acquisition and the buyer to pay for it.  It includes all types of commitments that obligate a state agency to an expenditure of funds or action that, unless otherwise authorized, is in writing.  In addition to bilateral instruments, contracts include, but are not limited to:

a. awards and notices of awards,

b. orders issued under basic ordering agreements,

c. letter contracts,

d. orders under which the contract becomes effective by written acceptance or performance, and

e. bilateral contract modifications;

11.  "Contract modification" means any written change in the terms of the contract;

12.  "Contracting" means purchasing, renting, leasing, or otherwise obtaining acquisitions from private sources.  Contracting includes description, but not determination, of acquisitions required, selection and solicitation of sources, preparation and award of contracts, and contract administration;

13.  "Electronic commerce" means the use of electronic methods to enable solicitation, supplier response, notice of contract award, state agency acquisition processes, or any other function to make an acquisition;

14.  "Enterprise agreement" means an agreement for computer hardware, software, and service that a supplier manufactures, develops, and designs, and that one or more state agencies use;

15.  "Equipment" means personal property a state agency acquires for its use which is an item or product and shall include all personal property used or consumed by a state agency that is not included within the category of materials and supplies;

16.  "High technology system" means advanced technological equipment, software, communication lines, and services for the processing, storing, and retrieval of information by a state agency;

17.  "Item" or "product" means some quantity or kind of such supplies, materials or equipment;

18.  "Local governmental entity" means any unit of local government including, but not limited to, any school district, county, or municipality of this state;

19.  "Lowest and best" means an acquisition based on criteria which include, but are not limited to, the following:

a. the lowest total purchase price,

b. the quality and reliability of the product, and

c. the consistency of the proposed acquisition with the state agency's planning documents and announced strategic program direction;

20.  "Materials" or "supplies" includes all property except real property or equipment that a state agency acquires for its use or consumption;

21.  "Multistate contract" or "multigovernmental contract" means an agreement entered into between two or more entities of government for acquisitions pursuant to a single contract;

22.  "Nonprofessional services" means services which are predominantly physical or manual in character and may involve the supplying of products;

23.  "Political subdivision" means local governmental entities and such other entities specified as political subdivisions pursuant to the Governmental Tort Claims Act;

24.  "Open market contract" means a contract for a one-time acquisition not exceeding the acquisition amount requiring competitive bid pursuant to Section 85.7 of this title;

25.  "Professional services" means services which are predominantly mental or intellectual in character rather than physical or manual and which do not involve the supplying of products.  Professional services include services to support or improve state agency policy development, decision making, management, administration, or the operation of management systems;

26.  "Purchase order" means an offer by a state agency to make an acquisition utilizing simplified procedures;

27.  "Requisition" means a written request by a state agency for an acquisition;

28.  "Services" or "contractual services" means direct engagement of the time and effort of a contractor for the primary purpose of performing an identifiable task rather than for the furnishing of an end item of supply;

29.  "Sole brand acquisition" means an acquisition that by specification restricts the acquisition to one manufacturer or brand name;

30.  "Sole source acquisition" means an acquisition which, by specification, restricts the acquisition to one supplier;

31.  "Split purchase" means dividing a known quantity or failing to consolidate a known quantity of an acquisition for the purpose of evading a competitive bidding requirement;

32.  "State agency" includes any office, officer, bureau, board, counsel, court, commission, institution, unit, division, body or house of the executive or judicial branches of the state government, whether elected or appointed, excluding only political subdivisions of the state;

33.  "State purchase card" means an electronic transaction device issued to state agency officials for making acquisitions;

34.  "State Purchasing Director" or "Director of Central Purchasing" includes any employee or agent of the State Purchasing Director, acting within the scope of delegated authority;

35.  "Statewide contract" means a contract for specific acquisitions entered into by state agencies during a specified period with a provision allowing the agencies to place orders as the acquisitions are needed for delivery during the period specified; and

36.  "Supplier" or "vendor" means an individual or business entity that sells or desires to sell acquisitions to state agencies.

Added by Laws 1959, p. 350, § 2, eff. July 1, 1959.  Amended by Laws 1986, c. 173, § 1, emerg. eff. May 12, 1986; Laws 1991, c. 197, § 1, eff. July 1, 1991; Laws 1992, c. 250, § 6, eff. July 1, 1992; Laws 1994, c. 329, § 2, eff. July 1, 1994; Laws 1996, c. 316, § 1, eff. July 1, 1996; Laws 1998, c. 371, § 2, eff. Nov. 1, 1998; Laws 1999, c. 289, § 1, eff. July 1, 1999; Laws 2000, c. 333, § 1, emerg. eff. June 5, 2000.

§74-85.3.  Purchasing Division - Director - Employees - Encouragement of certain purchases - Conflict of interest.

A.  There is hereby created and established in the Department of Central Services a Purchasing Division, the administrative head of which shall be the State Purchasing Director.

B.  The Director of the Department of Central Services shall hire the State Purchasing Director.  The State Purchasing Director shall:

1.  Be at least twenty-eight (28) years of age;

2.  Have a thorough knowledge of office practices and buying procedures in volume purchasing; and

3.  Be a graduate of an accredited college or university with at least five (5) years' experience in commercial or governmental purchasing, or, in lieu of such education, have at least ten (10) years' experience in commercial or governmental purchasing.

C.  The Purchasing Division shall include the following employees, and employment of such employees is hereby authorized:

1.  One assistant director;

2.  One qualified specifications engineer;

3.  Buyers who have at least three (3) years' procurement experience for:

a. food,

b. hardware,

c. textiles,

d. petroleum,

e. office supplies,

f. building materials,

g. pharmaceutical supplies,

h. automotive equipment, parts, and accessories, and

i. any other commodity group found by the Director of the Department of Central Services to justify special purchasing attention;

4.  One buyer for products and services of the severely disabled as provided in Section 3001 et seq. of this title;

5.  One dietitian, who shall have the qualifications required by the State Department of Health; and

6.  Such other technical and clerical personnel as shall be assigned to the Purchasing Division by the Director of the Department of Central Services.

D.  All activities of any state agency, department, or institution relating to purchasing shall be under the direction of the Purchasing Division unless otherwise provided by the Oklahoma Central Purchasing Act.

E.  The Purchasing Division shall provide qualified personnel to assist the purchasing activities of state agencies, departments, and institutions.

F.  Each state agency, department, and institution shall designate personnel to coordinate its purchasing functions with the Purchasing Division.

G.  The Purchasing Division may, if the needs of a state agency, department, or institution are such as to so require, employ, and establish a buyer within a state agency, department, or institution.

H.  No state agency, department, or institution subject to the Oklahoma Central Purchasing Act shall have or maintain a purchasing section without the prior approval in writing of the Purchasing Division unless otherwise provided in the Oklahoma Central Purchasing Act.

I.  The Purchasing Division shall make acquisitions from industries operated by the State Department of Corrections pursuant to the provisions of Section 549.1 of Title 57 of the Oklahoma Statutes.

J.  None of the personnel authorized by this section shall:

1.  Sell to or otherwise provide acquisitions to any state agency subject to the Oklahoma Central Purchasing Act;

2.  Be employees, partners, associates, officers, or stockholders in or with any business entity that sells to or otherwise provides acquisitions to any agency subject to the Oklahoma Central Purchasing Act;

3.  Be employed in any of the positions authorized by this section if a spouse or child owns any stock in any business entity which sells to or otherwise provides acquisitions to any agency subject to the Oklahoma Central Purchasing Act; or

4.  Be employed in any of the positions authorized by this section if a relative within the third degree of consanguinity or affinity sells to or otherwise provides acquisitions to any agency subject to the Oklahoma Central Purchasing Act or is interested in any business entity which does so, except that such relative, excluding a spouse or child, may own Five Thousand Dollars ($5,000.00) worth or less, or one percent (1%) or less, whichever amount is the lesser amount, of the stock of a corporation or any business entity which sells to or otherwise provides acquisitions to any state agency subject to the Oklahoma Central Purchasing Act.

Added by Laws 1959, p. 350, § 3, eff. July 1, 1959.  Amended by Laws 1961, p. 589, § 1; Laws 1968, c. 88, § 1, emerg. eff. April 1, 1968; Laws 1976, c. 230, § 16, emerg. eff. June 15, 1976; Laws 1980, c. 159, § 34, emerg. eff. April 2, 1980; Laws 1983, c. 304, § 105, eff. July 1, 1983; Laws 1993, c. 175, § 1, emerg. eff. May 10, 1993; Laws 1996, c. 214, § 2, emerg. eff. May 21, 1996; Laws 1999, c. 289, § 2, eff. July 1, 1999.

§74-85.3A.  Exempted entities.

Compliance with the provisions of the Oklahoma Central Purchasing Act shall not be required of:

1.  County government;

2.  The Oklahoma State Regents for Higher Education, the institutions, centers, or other constituent agencies of The Oklahoma State System of Higher Education; or

3.  The telecommunications network known as OneNet.

Added by Laws 1999, c. 289, § 3, eff. July 1, 1999.

§74-85.4.  Requisitions - Determination of quantitative need by agencies - Forms - Information required - Lease-purchase agreements - Change order or addendum - Lease of products - Purchases from federal government.

A.  Except as otherwise provided by the Oklahoma Central Purchasing Act, every state agency shall make all acquisitions used, consumed or spent by the state agency in the performance of its official functions by the presentation of requisitions to the Purchasing Division.

B.  The provisions of the Oklahoma Central Purchasing Act shall not preclude a state agency from:

1.  Accepting gifts or donations in any manner authorized by law; or

2.  Making an acquisition for itself without presentation of a requisition when an acquisition without requisition is authorized in writing by the State Purchasing Director.

C.  Subject to the provisions of this section, every state agency shall determine its own quantitative needs for acquisitions and the general class or nature of the acquisitions.

D.  The Director of Central Services shall prescribe standardized contract forms and all other forms requisite or deemed necessary by the Director of Central Services to effectuate the provisions of this section and the Oklahoma Central Purchasing Act.

E.  1.  A contract that results from a requisition required by this section for nonprofessional services or professional services whether or not such services are exempt from the competitive bidding requirements of this section or pursuant to Section 85.7 of this title shall be signed by the chief administrative officer of the state agency or the chief administrative officer of the requisitioning unit of the state agency certifying that:

a. no employee of the state agency is able and available to perform the services to be provided pursuant to the contract,

b. the state agency shall receive, review and accept a detailed work plan from the supplier for performance pursuant to the contract if requested by the State Purchasing Director,

c. the state agency has developed, and fully intends to implement, a written plan providing for the assignment of specific state agency personnel to:

(1) monitoring and auditing supplier performance,

(2) the periodic review of interim reports, or other indications of performance, and

(3) if requested by the State Purchasing Director, the ultimate utilization of the final product of the nonprofessional or professional services,

d. the work to be performed under the contract is necessary to the state agency's responsibilities, and there is statutory authority to enter into the contract,

e. the contract will not establish an employment relationship between the state or the state agency and any persons performing under the contract,

f. no current state employee will engage in the performance of the contract, unless specifically approved by the State Purchasing Director,

g. the purchase of the nonprofessional or professional services is justified, and

h. the contract contains provisions that are required by Section 85.41 of this title.

2. a. When a state agency requisition indicates that a supplier will provide acquisitions in components or phases, the requisition shall list each component or phase, and the State Purchasing Director shall include the list in the Invitation to Bid.

b. The determination of the lowest and best bid or best value bid, as required by the Oklahoma Central Purchasing Act, shall include all component or phase deliveries and shall not be based solely on the first component or phase delivery.

c. For a purchase order or contract that includes separate component deliveries, the Purchasing Director or a state agency may issue change orders to increase a purchase order or contract for the acquisition that do not exceed an increase of ten percent (10%) of the original purchase order or contract total price.

F.  Any person certifying the information required by subsection E of this section who knows such information to be false, shall upon conviction be guilty of a misdemeanor and shall be punished by fine or imprisonment or both fine and imprisonment pursuant to the provisions of Section 85.15 of this title and shall be civilly liable for the amount of the contract.

G.  The State Purchasing Director may request additional information necessary to adequately review the requisitions to ensure compliance with the Oklahoma Central Purchasing Act.

H.  If the Purchasing Director determines that an acquisition is not necessary, excessive or not justified, the State Purchasing Director shall deny the requisition.

I.  1.  No state agency shall enter into a lease-purchase agreement if title is acquired to tangible property of any class or nature by making lease, rental, or any other type payments, except as specifically authorized by law and except insofar as data processing equipment or other equipment is concerned; provided, however, the lease-purchase of data processing or other equipment by any state agency shall be processed by competitive bids through the Purchasing Division of the Department of Central Services.

2.  The Council of Legislative Bond Oversight shall have the authority to determine the most cost-effective method for obtaining financing for lease-purchase agreements, which may be financed by either negotiated sale or competitive bid.  If the Council of Legislative Bond Oversight determines that the lease-purchase of personal or real property should be financed through negotiated sale, the financing shall be subject to the provisions of the Oklahoma Bond Oversight and Reform Act.  Unless the Council determines that the sale should be executed on a negotiated basis, such financing shall be processed by competitive bids through the Purchasing Division of the Department of Central Services.

3.  Regardless of the method of financing, the acquisition price of personal property subject to a lease-purchase agreement shall be processed by competitive bids through the Purchasing Division of the Department of Central Services.

4.  The State Purchasing Director may permit lease-purchasing of equipment by the Oklahoma Tourism and Recreation Commission if such leasing is determined by the State Purchasing Director to be in the best interest of the state; provided, that such leasing must be processed by competitive bids through the State Purchasing Director except as to those acquisitions exempt under Section 85.12 of this title.

J.  No state agency shall enter into a lease-purchase contract between the state agency as lessee and a private party as lessor if the contract is not capable of complete performance within the current fiscal year in which the contract was entered into unless a valid nonappropriation clause is included in the contract.  Such contracts shall contain the following or substantially similar language:

Lessee shall have the right to terminate the lease, in whole but not in part, at the end of any fiscal year of lessee, if the Legislature fails to allocate sufficient funds to lessee for the rental payments required under the lease.

K.  1.  No change order or addendum shall be made to a lease-purchase agreement which extends the term or life of the original bid contract.  Any lease-purchase agreement requiring such extensions or refinancing shall be readvertised and processed in accordance with the provisions of the Oklahoma Central Purchasing Act.

2.  Every state agency, whether or not subject to the provisions of the Oklahoma Central Purchasing Act, shall maintain a list of all tangible personal property which it is acquiring by a lease-purchase method and, prior to the renewal of a lease-purchase agreement, shall evaluate the rate being paid under the current lease-purchase agreement against rates currently being received by the Purchasing Division of the Department of Central Services on a competitive bid basis to determine whether or not refinancing of the property will benefit the state.  Any state agency which elects not to submit a requisition for a possible refinancing when the existing rates are at least one percent (1%) above rates being currently bid, and when the total sum to be paid for the property including principal and interest will be reduced, shall submit a written justification to the State Purchasing Director stating the reasons for not attempting to refinance the property.  The State Purchasing Director shall forward all such justifications to the Chair of the Appropriations Committee of the Senate and the Chair of the Committee on Appropriations and Budget of the House of Representatives no later than February 1 of each year.

3.  Unless otherwise provided by law, no state agency shall enter into a lease-purchase agreement for real or personal property costing less than Fifty Thousand Dollars ($50,000.00).

4. a. Unless otherwise provided by law, the maximum term of a state agency lease-purchase agreement shall be the lesser of the useful life of real or personal property subject to a lease-purchase agreement as determined by the State Purchasing Director, or three (3) years for personal property and ten (10) years for real property, respectively.

b. The Council of Legislative Bond Oversight shall have the authority to extend the term of a lease-purchase agreement beyond three (3) years for personal property and ten (10) years for real property if the State Purchasing Director determines that the useful life of the property exceeds the terms and the Oklahoma State Bond Advisor recommends the extension as being in the best interests of this state.

5.  Unless otherwise provided by law, state agency real property acquisitions subject to lease-purchase agreements shall be explicitly authorized by the Legislature.  Acquisitions of real property authorized by the Legislature, unless otherwise exempted by the Legislature, shall be subject to the competitive bid provisions of the Oklahoma Central Purchasing Act.  If a state agency is authorized to enter into a lease-purchase agreement for real property, the financing of the acquisition, including acquisitions deemed desirable for executing a lease-purchase, certificate of participation, or similar agreement or obligation, shall be obtained in accordance with the provisions of the Oklahoma Central Purchasing Act.  The State Purchasing Director shall consult with the Oklahoma State Bond Advisor on the preparation, evaluation, and negotiation of such financing.  Legislative authorization shall constitute legal authorization for this state or state agencies to enter into such lease-purchase agreements.

L.  The State Purchasing Director may permit leasing of products by state agencies if such leasing is determined by the State Purchasing Director to be in the best interest of the state, provided that such leasing must be processed by competitive bids through the State Purchasing Director except as to those acquisitions exempt pursuant to Section 85.12 of this title.

M.  1.  Before reoffering or remarketing an obligation, a state agency shall obtain written approval from the Oklahoma State Bond Advisor.  Should a remarketing of a lease-purchase agreement be proposed that includes the remarketing of securities or obligations to more than a single investor, any disclosure language prepared in connection with such remarketing that describes the state's liability under the lease-purchase agreement shall be approved in advance and in writing by the Oklahoma State Bond Advisor.

2.  In no event shall a state agency enter into a lease-purchase agreement unless that agreement states that the State of Oklahoma reserves the right to approve any reoffering of this obligation to another investor either through private placement, issuance of certificates of participation, or any other mechanism.

N.  1.  Whenever it appears advantageous to the state or to any state agency to purchase or otherwise acquire any acquisition which may be offered for sale by the government of the United States of America or any agency thereof, the State Purchasing Director may execute a contract for the acquisition with the federal government or federal agency.

2.  If the State Purchasing Director approves an acquisition from the federal government or agency and determines that the regulations of the federal government, or agency handling the disposition and sale require that partial or full payment be made at the time sale is effected and before the acquisition will be delivered, the State Purchasing Director, upon requisition by the requesting party, shall have a state warrant drawn against the funds of the acquiring state agency payable to the United States of America or its proper agency.  The warrant shall be in such amount as may be necessary to meet the terms and conditions of sale without requiring a certificate showing that the acquisition has actually been delivered to the state agency in whose behalf the purchase is being negotiated.

Added by Laws 1959, p. 351, § 4, eff. July 1, 1959.  Amended by Laws 1972, c. 163, § 1, emerg. eff. April 7, 1972; Laws 1980, c. 339, § 5, emerg. eff. June 25, 1980; Laws 1983, c. 304, § 106, eff. July 1, 1983; Laws 1984, c. 148, § 1, emerg. eff. April 19, 1984; Laws 1986, c. 173, § 2, emerg. eff. May 12, 1986; Laws 1987, c. 203, § 97, operative July 1, 1987; Laws 1989, c. 300, § 18, operative July 1, 1989; Laws 1993, c. 327, § 13, eff. July 1, 1993; Laws 1997, c. 294, § 28, eff. July 1, 1997; Laws 1998, c. 371, § 3, eff. Nov. 1, 1998; Laws 1999, c. 321, § 1, eff. July 1, 1999; Laws 2000, c. 6, § 21, emerg. eff. March 20, 2000; Laws 2003, c. 342, § 1, eff. July 1, 2003.

NOTE:  Laws 1999, c. 289, § 4 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§74-85.5.  Powers and duties of State Purchasing Director.

A.  Pursuant to the provisions of Section 85.4 of this title, the State Purchasing Director, under the supervision of the Director of the Department of Central Services, shall have sole and exclusive authority and responsibility for all acquisitions used or consumed by state agencies.

B.  The State Purchasing Director, after consultation with the requisitioning state agency, shall have authority to determine the particular brand, model, or other specific classification of each acquisition and to draft or invoke pursuant to the Oklahoma Central Purchasing Act specifications establishing the requirements for all necessary contracts or purchase orders.

C.  The Director of the Department of Central Services shall have authority and responsibility to promulgate rules pursuant to provisions of the Oklahoma Central Purchasing Act governing, providing for, prescribing, or authorizing any act, practice, or requirement for which regulatory power is delegated for:

1.  The time, manner, authentication, and form of making requisitions for acquisitions;

2.  Inspection, analysis, and testing of acquisitions or samples suppliers submit prior to contract award;

3.  The form and manner of submission for bids or proposals a supplier submits and the manner of accepting and opening bids or proposals;

4.  The conditions under which the Department of Central Services shall require written contracts for acquisitions, the conditions under which acquisitions may be made on an open account basis, and the conditions and manner of negotiating such contracts;

5.  Obtaining acquisitions produced by state institutions;

6.  Conditions under which any of the rules herein authorized may be waived;

7.  The amounts of and deposits on any bond required to be submitted with a bid or contract for the furnishing of acquisitions and the conditions under which such bond shall be required;

8.  Storage and storage facilities necessary to accomplish responsibilities of the Director of the Department of Central Services;

9.  The manner and conditions of delivery, which shall include the designation of the common carrier of property to be used to transport acquisitions whenever a common carrier is used, and the acceptance, or rejection, including check of quantities, of any acquisitions;

10.  The form of any estimate, order, or other document the Director of the Department of Central Services requires;

11.  State agency acquisitions not exceeding the acquisition purchase amount requiring competitive bid pursuant to Section 85.7 of this title to ensure competitiveness, fairness, compliance with provisions of all sections of the Oklahoma Central Purchasing Act, and compliance with provisions of Section 3001 et seq. of this title, which relate to the State Use Committee.  The rules shall include separate provisions based on acquisition purchase price as follows:

a. state agencies shall make acquisitions not exceeding Two Thousand Five Hundred Dollars ($2,500.00), provided the acquisition process is fair and reasonable and is conducted pursuant to rules authorized pursuant to this section, and

b. state agencies with certified procurement officers and internal purchasing procedures found compliant by the Director of the Department of Central Services pursuant to this section may make acquisitions in excess of Two Thousand Five Hundred Dollars ($2,500.00) as provided below:

(1) acquisitions with a price exceeding Two Thousand Five Hundred Dollars ($2,500.00) and not exceeding Ten Thousand Dollars ($10,000.00), pursuant to rules authorized by this section, and

(2) acquisitions with a price exceeding Ten Thousand Dollars ($10,000.00) and not exceeding the amount requiring a requisition to the State Purchasing Director, pursuant to Section 85.7 of this title, by telephone, facsimile, invitation to bid, or solicitation by means of electronic commerce, receipt of bids and bid award by the state agency;

12.  Training by the State Purchasing Director of state agency procurement officers;

13.  Review and audit by the State Purchasing Director of state agency acquisitions;

14.  The conditions for increasing acquisition limits for state agencies which have had a prior reduction in acquisition limit by the Director of the Department of Central Services;

15.  State agency use of a state purchase card to make acquisitions; and

16.  Any other matter or practice which relates to the responsibilities of the Director of the Department of Central Services.

D.  The State Purchasing Director shall provide training for state agency purchasing officials and other purchasing staff.  The training shall include principles of state procurement practices, basic contracting, provisions of the Oklahoma Central Purchasing Act, rules promulgated pursuant to the Oklahoma Central Purchasing Act, provisions of Section 3001 et seq. of this title, which relate to the State Use Committee, and any other matters related to state procurement practices.  State agency purchasing officials that demonstrate proficiency shall be certified as "certified procurement officers" by the State Purchasing Director and shall be authorized to make acquisitions pursuant to provisions of the Oklahoma Central Purchasing Act and rules authorized by this section.  The State Purchasing Director shall assess a fee to state agencies for the training that does not exceed each state agency's pro rata share of the costs the State Purchasing Director incurs to provide the training.

E.  The State Purchasing Director shall review state agency acquisitions for the purposes of:

1.  Ensuring state agency compliance with provisions of the Oklahoma Central Purchasing Act;

2.  Ensuring state agency compliance with rules promulgated by the Department of Central Services pursuant to the Oklahoma Central Purchasing Act;

3.  Ensuring state agency compliance with provisions of Section 3001 et seq. of this title pertaining to the State Use Committee;

4.  Reporting any acquisition by any state agency found not to be in compliance with those sections or rules to the Director of the Department of Central Services; and

5.  Recommending that the Director of the Department of Central Services reduce the acquisition competitive bid limit amount for any state agency found not to be in compliance with the Oklahoma Central Purchasing Act or rules promulgated thereto.

F.  When recommended by the State Purchasing Director, based on written findings by the State Purchasing Director, the Director of the Department of Central Services may:

1.  Require retraining of state agency procurement officials and other purchasing staff found not to be in compliance with provisions of the Oklahoma Central Purchasing Act, or rules promulgated pursuant to the Oklahoma Central Purchasing Act;

2.  Reduce the acquisition competitive bid limit for any state agency found not to be in compliance with provisions of the Oklahoma Central Purchasing Act or rules promulgated pursuant to the Oklahoma Central Purchasing Act;

3.  Transmit written findings by the State Purchasing Director to the State Auditor and Inspector for further investigation, indicating purchasing procedures that do not conform to provisions pursuant to the Oklahoma Central Purchasing Act or rules promulgated pursuant to the Oklahoma Central Purchasing Act;

4.  Transmit to the Attorney General or the State Auditor and Inspector for further investigation a report made by the State Purchasing Director that the Director of the Department of Central Services reasonably believes indicates that an action that constitutes a criminal violation pursuant to the Oklahoma Central Purchasing Act or other laws has been taken by any state agency, state agency official, bidder, or supplier; or

5.  Increase the state agency acquisition purchase amount requiring competitive bid, not to exceed the acquisition purchase amount requiring competitive bid, pursuant to Section 85.7 of this title.

G.  1.  Pursuant to the requirements of the Oklahoma Central Purchasing Act, the State Purchasing Director shall have authority to enter into any statewide, multistate or multigovernmental contract.  The state entity designated by law, as specified in Section 1010.3 of Title 56 of the Oklahoma Statutes, shall participate in the purchase of pharmaceuticals available through such multistate or multigovernmental contracts entered into by the State Purchasing Director.

2.  The State Purchasing Director may utilize contracts awarded by other governmental agencies, including agencies of the United States of America.

3.  The State Purchasing Director may designate contracts described in this subsection for use by state agencies.

H.  The State Purchasing Director may develop and test new contracting policies and procedures that hold potential for making the Purchasing Division more effective and efficient.

I.  The State Purchasing Director shall endeavor to satisfy state agencies in terms of cost, quality, and timeliness of the delivery of acquisitions by using bidders who have a record of successful past performance, promoting competition, minimizing administrative operating costs, and conducting business with integrity, fairness, and openness.

J.  The State Purchasing Director shall undertake the following:

1.  The use of electronic commerce pursuant to the Oklahoma Online Bidding Act for solicitation, notification, and other purchasing processes;

2.  Monitoring rules promulgated pursuant to the Oklahoma Central Purchasing Act to ensure that the rules, satisfy the interests of the state, are clear and succinct, and encourage efficiency in purchasing processes;

3.  A program to identify vendors with poor delivery and performance records;

4.  Development of criteria for the use of sealed bid contracting procedures, negotiated contracting procedures, selection of types of contracts, postaward administration of purchase orders and contracts, contract modifications, termination of contracts, and contract pricing;

5.  Continual improvement in the quality of the performance of the Purchasing Division through training programs, management seminars, development of benchmarks and key management indicators, and development of standard provisions, clauses and forms;

6.  Development of electronic means of making state agencies aware of office furniture, equipment, machinery, tools, and hardware available for purchase from the surplus property programs; and

7.  Development of programs to improve customer relations through training, improved communications, and appointment of technical representatives.

K.  The State Purchasing Director shall, in cooperation with the Oklahoma Department of Agriculture, Food, and Forestry, identify the needs of state agencies and institutions for agricultural products grown and produced in Oklahoma.

L.  The State Purchasing Director may authorize state agencies to utilize a state purchase card for acquisitions on statewide contracts issued by the State Purchasing Director with no limit on the amount of the transaction.  For any other transaction with a state purchase card, the transaction shall not exceed Two Thousand Five Hundred Dollars ($2,500.00).

M.  The State Purchasing Director may utilize and authorize state agencies to utilize reverse auctions to obtain acquisitions.

N.  Prior to the award of a contract to a supplier, the State Purchasing Director shall verify, pursuant to applicable provisions of law, that the supplier is eligible to do business in the State of Oklahoma by confirming registration with the Secretary of State and franchise tax payment status pursuant to Sections 1203 and 1204 of Title 68 of the Oklahoma Statutes.  The provisions of this subsection shall be applicable only if the contract amount is Twenty-five Thousand Dollars ($25,000.00) or greater.

O.  As a condition of awarding a contract pursuant to the Oklahoma Central Purchasing Act, the State Purchasing Director shall verify with the Oklahoma Tax Commission that the business entity to which the state contract is to be awarded, whether subject to the procedures required by Section 85.7 of this title or not, has obtained a sales tax permit pursuant to the provisions of Section 1364 of Title 68 of the Oklahoma Statutes if such entity is required to do so.

P.  The State Purchasing Director is hereby authorized to explore and investigate cost savings in energy, resource usage, and maintenance contracts and to identify and negotiate contract solutions including, but not limited to, pilot projects to achieve cost savings for the State of Oklahoma.

Q.  The Department of Central Services may finance a new heat and air system for the State Capitol.

R.  The Office of State Finance, with input from the State Purchasing Director, shall promulgate payment procedure rules for state agencies to adhere to regarding statewide contracts issued by the State Purchasing Director.

S.  The Office of State Finance along with the Department of Central Services, Central Purchasing Division, shall promulgate payment procedure rules for agencies to adhere to regarding statewide contracts issued by the Division.

Added by Laws 1959, p. 351, § 5, eff. July 1, 1959.  Amended by Laws 1983, c. 304, § 107, eff. July 1, 1983; Laws 1984, c. 148, § 2, emerg. eff. April 19, 1984; Laws 1995, c. 342, § 7, emerg. eff. June 9, 1995; Laws 1996, c. 316, § 2, eff. July 1, 1996; Laws 1998, c. 65, § 2, emerg. eff. April 8, 1998; Laws 1998, c. 371, § 4, eff. Nov. 1, 1998; Laws 1999, c. 289, § 5, eff. July 1, 1999; Laws 2002, c. 483, § 3, eff. July 1, 2002; Laws 2003, c. 170, § 1, eff. Nov. 1, 2003; Laws 2003, c. 342, § 2; Laws 2004, c. 5, § 87, emerg. eff. March 1, 2004; Laws 2004, c. 511, § 2, eff. Nov. 1, 2004; Laws 2005, c. 1, § 126, emerg. eff. March 15, 2005.

NOTE:  Laws 2003, c. 60, § 7 repealed by Laws 2003, c. 342, § 7.  Laws 2003, c. 257, § 1 repealed by Laws 2004, c. 5, § 88, emerg. eff. March 1, 2004.  Laws 2003, c. 376, § 6 repealed by Laws 2004, c. 5, § 89, emerg. eff. March 1, 2004.  Laws 2004, c. 404, § 1 repealed by Laws 2005, c. 1, § 127, emerg. eff. March 15, 2005.

§74-85.5a.  State purchase card.

The State Purchasing Director may authorize personnel assigned to the Office of Global Business Services of the Department of Commerce, upon a finding by the Secretary of Commerce that such personnel have a legitimate need therefore, to utilize a state purchase card for acquisitions for programs, functions or services essential to the mission of the agency while traveling on Department of Commerce business in foreign locations with transaction limits not to exceed Thirty-five Thousand Dollars ($35,000.00).  The purchase cardholders are required to sign a purchase card agreement prior to becoming a cardholder and to attend purchase card procedure training.  The Department of Commerce will conduct quarterly internal auditing on all purchase card transactions associated with business and travel in foreign locations.

Added by Laws 2005, c. 467, § 26, eff. July 1, 2005.

§7485.6.  Grade and quality of merchandise delivered.

State agencies shall have the right to question the grade and quality of any merchandise delivered to the agency.  The Central Purchasing Division must determine, through postaward contract administration procedures, whether the supplies and services meet the grade and quality specified in the contract, and take remedial action with the appropriate vendor if the supply or service does not.

Added by Laws 1959, p. 352, § 6, eff. July 1, 1959.  Amended by Laws 1996, c. 316, § 3, eff. July 1, 1996.

§74-85.7.  Competitive bid or proposal procedures.

A.  1.  Except as otherwise provided by the Oklahoma Central Purchasing Act, no state agency shall make an acquisition for an amount exceeding Twenty-five Thousand Dollars ($25,000.00) without submission of a requisition to the State Purchasing Director and submission of suppliers' competitive bids or proposals to the State Purchasing Director.

2.  Any acquisition a state agency makes shall be made pursuant to the Oklahoma Central Purchasing Act and rules promulgated pursuant thereto.

a. Split purchasing for the purpose of evading the requirement of competitive bidding shall be a felony.

b. The State Purchasing Director may waive or increase the limit of Twenty-five Thousand Dollars ($25,000.00) for a state agency acquisition by not more than ten percent (10%) to perfect an otherwise valid acquisition inadvertently exceeding the limit due to administrative error by the state agency or unforeseeable circumstances.  The state agency shall request a waiver upon the discovery of the error or circumstance to the State Purchasing Director on a form the Director requires.

c. The State Purchasing Director shall report all requests for waivers or increases, stating the amount and whether the request was granted or denied, monthly to the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives.

3. a. Contracts for master custodian banks or trust companies, investment managers, investment consultants, and actuaries for the state retirement systems, CompSource Oklahoma, State and Education Employees Group Insurance Board, pension fund management consultants of the Oklahoma State Pension Commission and the Commissioners of the Land Office, and other professional services as defined in Section 803 of Title 18 of the Oklahoma Statutes shall be exempt from competitive bidding procedures of Section 85.4 of this title.

b. Contracts with financial institutions to act as depositories and managers of the Oklahoma College Savings Plan accounts shall be exempt from competitive bidding procedures.

c. A state agency that makes an acquisition pursuant to this paragraph shall notify the State Purchasing Director within fifteen (15) days following completion of the acquisition.  The Department of Central Services shall compile a list of the exempt contracts and send the list to a member of the Appropriations and Budget Committee of the House of Representatives or Appropriations Committee of the Senate, if the member requests.

4.  Requisitions pursuant to this section shall not be required prior to emergency acquisitions by a state agency not exceeding Thirty-five Thousand Dollars ($35,000.00).  The state agency shall submit a requisition to the State Purchasing Director within five (5) days following the acquisition together with a statement of the emergency.  The State Purchasing Director shall send the requisition and a written analysis to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives specifying the facts and circumstances giving rise to the emergency requisition.

5.  Requisitions pursuant to this section for acquisitions to alleviate a serious environmental emergency shall not be required if, upon receiving a request from the Chair of the Corporation Commission and after having examined the facts and circumstances of the case, the Governor certifies in writing the existence of a serious environmental emergency.  For the purposes of this section, "serious environmental emergency" means a situation within the jurisdiction of the Commission:

a. in which serious damage to the environment will quickly occur if immediate action is not taken and the damage will be so significant that the urgent need for action outweighs the need for competitive bids, or

b. a situation in which human life or safety is in imminent danger or significant property interests are threatened with imminent destruction.

6.  Acquisitions for repairs of equipment in emergencies, of livestock through a market agency, dealer, commission house, or livestock auction market bonded or licensed under federal or state law, the purchase or collection of semen or embryos, and the placement of embryos into recipient livestock shall not require requisitions pursuant to this section or any other provisions of the Oklahoma Central Purchasing Act.

7.  The Board of Directors of the Oklahoma Historical Society shall select suppliers for the restoration of historical sites and museums and shall not be subject to the requisition requirements of this section or any other provision of the Oklahoma Central Purchasing Act.  The Board may send a requisition to the State Purchasing Director and request supplier bid or proposal submission procedures, but supplier and bid selection will be the prerogative of the Board and will be based on contractors' documented qualifications and experience.

8.  Purchases of postage by state agencies shall be made pursuant to Sections 90.1 through 90.4 of this title.

9.  Sole source or sole brand acquisitions by a state agency or the State Purchasing Director shall comply with Section 85.45j of this title.

10.  Acquisitions for the design, development, communication, or implementation of the state employees flexible benefits plan shall not be subject to the requirements of this section; provided, that the Flexible Benefits Advisory Council shall use procedures consistent with the competitive bid requirements of the Oklahoma Central Purchasing Act.

11. a. Any acquisition of a service which the Department of Central Services has approved as qualifying for a fixed and uniform rate shall be made pursuant to provisions of this paragraph.

b. The Department of Central Services shall establish criteria and guidelines for those services which may qualify for a fixed and uniform rate.

c. Fixed and uniform rate contracts authorized by this paragraph shall be limited to contracts for those services furnished to persons directly benefiting from such services and shall not be used by a state agency to employ consultants or to make other acquisitions.

d. Any state agency desiring to have a service qualified for a fixed and uniform rate shall make a request for service qualification to the Department of Central Services and submit documentation to support the request.  The Department of Central Services shall approve or deny the request.  If the Department of Central Services approves the request, the state agency shall establish a fixed and uniform rate for the service.  No contracts shall be entered into by the state agency until the rate has been approved by the state agency in a public hearing.  The proposed rate shall be clearly and separately identified in the agenda of the state agency for the hearing and shall be openly and separately discussed during such hearing.  The state agency shall notify the Director of the Department of Central Services of its pending consideration of the proposed rate at least thirty (30) days before the state agency is to meet on the proposed rate.  The state agency shall deliver to the Director of the Department of Central Services a copy of the agenda items concerning the proposed rate with supporting documentation.  The Director of the Department of Central Services shall communicate any observation, reservation, criticism, or recommendation to the agency, either in person at the time of the hearing or in writing delivered to the state agency before or at the time of the hearing.  The Director of the Department of Central Services shall specifically note in the written communications whether the Director of the Department of Central Services has determined the rate to be excessive.  Any written communication presented in the absence of the Director of the Department of Central Services shall be presented orally during the public hearing.  Whether made in person or in writing, any comment made by the Director of the Department of Central Services shall be made a part of the minutes of the hearing in full.

e. Within two (2) weeks after the convening of the Legislature, the administrative officer of the state agency shall furnish to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and to any member of the House or Senate, if requested by the member, a complete list of all of the types of services paid for by uniform fixed rates, the amount of the rate last approved by the agency for the service, and the number of contracts then in existence for each type of service.  Any rate which has been determined to be excessive by the Director of the Department of Central Services shall be specifically identified in the list by the state agency.

f. At any time, the Director of the Department of Central Services may review, suspend, or terminate a contract entered into pursuant to the provisions of this paragraph if the Director of the Department of Central Services determines the contract is not necessary, is excessive, or is not justified.

12.  Specifically prescribed nonmedical adaptive technology-related acquisitions for individuals with disabilities who are clients of the State Department of Rehabilitation Services and which are prescribed by a physician, rehabilitation engineer, qualified rehabilitation technician, speech therapist, speech pathologist, occupational therapist, physical therapist, or qualified sensory aids specialist, and other client acquisitions, shall not be subject to the requisition requirements of this section.  The Commission for Rehabilitation Services shall develop standards for the purchase of such acquisitions and may elect to utilize the Purchasing Division for an acquisition.  The standards shall foster economy, provide a short response time, include appropriate safeguards, require written records, ensure appropriate competition for economical and efficient purchasing, and shall be approved by the State Purchasing Director.

13.  The Department of Human Services shall develop procedures for acquisitions of specifically prescribed nonmedical assistive technology-related items not exceeding the acquisition purchase amount requiring a requisition pursuant to this section for individuals under sixteen (16) years of age who are recipients of Supplemental Security Income which are prescribed by a physician, qualified sensory aids specialist or qualified special education instructor.  The procedures shall reflect standards for the acquisition of such nonmedical assistive technology-related items, may provide for utilization of the Purchasing Division when appropriate, shall foster economy, provide a short response time, shall include appropriate safeguards and written records to ensure appropriate competition and economical and efficient purchasing, and shall be approved by the State Purchasing Director.

14. a. Structured settlement agreements entered into by the Attorney General's office in order to settle any lawsuit involving the state, the Legislature, any state agency or any employee or official of the state shall not be subject to the competitive bidding requirements of this section if:

(1) prior to entering into any contract for the services of an entity to administer a structured settlement agreement, the Attorney General receives proposals from at least three entities engaged in providing such services, and

(2) the selection of a particular entity is made on the basis of the response to the request which is the most economical and provides the most competent service which furthers the best interests of the state.

b. A list of any such structured settlement agreements entered into by the Attorney General with summary thereon for the previous calendar year shall be submitted to the Speaker of the House of Representatives and the President Pro Tempore of the Senate on January 31 of each year.

15.  Acquisitions a state agency makes pursuant to a contract the State Purchasing Director enters into or awards and designates for use by state agencies shall be exempt from competitive bidding procedures.

16.  The Commission on Marginally Producing Oil and Gas Wells shall be exempt from the competitive bid requirements of this section for contracts with local vendors for the purpose of holding special events and exhibitions throughout the state.

17.  Agreements entered into by any state agency with the United States Army Corp of Engineers in order to provide emergency response or to protect the public health, safety, or welfare shall not require requisitions and shall not be subject to competitive bidding requirements of this section.

B.  Acquisitions shall be awarded to the lowest and best, or best value, bidder at a specified time and place, which shall be open to the public.

C.  Bids for professional service contracts for an amount requiring submission of requisitions to the State Purchasing Director shall be evaluated by the State Purchasing Director and the state agency contracting for such service.  Both cost and technical expertise shall be considered in determining the lowest and best, or best value, bid.  Further, the state agency shall present its evaluation and recommendation to the State Purchasing Director.  A documented evaluation report containing the evaluations of the State Purchasing Director and the state agency contracting for such service shall be completed prior to the awarding of a professional service contract and such report shall be a matter of public record.

D.  When requested by CompSource Oklahoma, the State and Education Employees Group Insurance Board, or the governing board of a state retirement system authorized to hire investment managers, the Department of Central Services shall assist the requesting body in the process of selecting investment managers.  When requested by the Flexible Benefits Advisory Council, the Department of Central Services shall assist the Council in the process of selecting contracts for the design, development, communication, or implementation of the state employees flexible benefits plan.

E.  Except as otherwise specifically provided by law, the acquisition of food items or food products by a state agency from a public trust created pursuant to Sections 176 through 180.56 of Title 60 of the Oklahoma Statutes shall comply with competitive bidding procedures pursuant to the provisions of this section.

Added by Laws 1959, p. 352, § 7, eff. July 1, 1959.  Amended by Laws 1963, c. 345, § 1; Laws 1967, c. 109, § 1, emerg. eff. April 25, 1967; Laws 1980, c. 261, § 1, eff. Oct. 1, 1980; Laws 1983, c. 334, § 8, emerg. eff. June 30, 1983; Laws 1985, c. 281, § 4, emerg. eff. July 22, 1985; Laws 1986, c. 173, § 4, emerg. eff. May 12, 1986; Laws 1988, c. 326, § 39, emerg. eff. July 13, 1988; Laws 1989, c. 291, § 3, eff. July 1, 1989; Laws 1989, c. 370, § 14, operative July 1, 1989; Laws 1990, c. 337, § 19; Laws 1991, c. 332, § 10, eff. July 1, 1991; Laws 1992, c. 373, § 19, eff. July 1, 1992; Laws 1993, c. 129, § 1, eff. July 1, 1993; Laws 1994, c. 233, § 2, eff. Sept. 1, 1994; Laws 1995, c. 1, § 31, emerg. eff. March 2, 1995; Laws 1995, c. 253, § 7, eff. Nov. 1, 1995; Laws 1996, c. 3, § 19, emerg. eff. March 6, 1996; Laws 1996, c. 214, § 3, emerg. eff. May 21, 1996; Laws 1996, c. 316, § 4, eff. July 1, 1996; Laws 1997, c. 207, § 3, eff. July 1, 1997; Laws 1997, c. 404, § 5, eff. July 1, 1997; Laws 1998, c. 384, § 1, emerg. eff. June 9, 1998; Laws 1999, c. 1, § 31, emerg. eff. Feb. 24, 1999; Laws 1999, c. 289, § 6, eff. July 1, 1999; Laws 2000, c. 6, § 22, emerg. eff. March 20, 2000; Laws 2003, c. 342, § 3; Laws 2004, c. 309, § 2, eff. July 1, 2004.

NOTE:  Laws 1988, c. 321, § 41 repealed by Laws 1989, c. 291, § 11, eff. July 1, 1989.  Laws 1989, c. 318, § 3 repealed by Laws 1990, c. 337, § 26.  Laws 1991, c. 197, § 2 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1994, c. 223, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 212, § 4 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1996, c. 134, § 1 repealed by Laws 1996, c. 288, § 10, eff. July 1, 1996.  Laws 1996, c. 288, § 6 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1997, c. 2, § 18 repealed by Laws 1997, c. 404, § 7, eff. July 1, 1997.  Laws 1998, c. 371, § 5 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 142, § 3 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

74-85.7a.  Open market or statewide contract for supplies, equipment or materials - Bidders to provide information as to manufacturer and country of origin of supplies, equipment and materials.

A.  The Department of Central Services may require each bidder for an open market contract or a statewide contract for supplies, equipment or materials to provide information as to the manufacturer and country of origin of any such supplies, equipment or materials as specified by labels attached to the supplies, equipment or materials where such identification is required by federal or state law.  If an item has more than one component part or accessory which may have been manufactured in more than one country, the bidder may specify the countries of origin for only the major component parts or accessories as determined by the Department where such identification is required by federal or state law.

B.  Any open market contract or statewide contract may require the contractor to obtain from all of his subcontractors information as to the manufacturer and country or countries of origin of any supplies, equipment or materials provided to the state where such identification is required by federal or state law.

Added by Laws 1992, c. 205, § 1, eff. July 1, 1992.

§74-85.7c.  High technology systems and upgrades and enhancements.

A.  No state agency shall enter into a contract for the acquisition of a high technology system unless the vendors proposing to supply the acquisition:

1.  Provide documentation of the projected schedule of recommended or required upgrades or improvements to the high technology system over a projected three-year period following the targeted purchase date; or

2.  Provide documentation that no recommended or required upgrades or improvements to the high technology system are planned over a projected three-year period following the targeted purchase date.

For purposes of this subsection, vendors shall provide documentation required for all entities which will be utilized in satisfying any phase.

B.  No state agency shall enter into a contract for the acquisition of an upgrade or enhancement to a high technology system unless:

1.  The vendor agrees to provide the acquisition at no charge to the state;

2.  The vendor previously agreed in a contract to provide the acquisition at no additional charge to the state;

3.  The state agency obtains from the vendor proposing to supply the acquisition documentation that any required or recommended upgrade will enhance or is necessary for the performance of the state agency duties and responsibilities; or

4.  The vendor provides documentation that the vendor will no longer supply assistance to the state agency for the purpose of maintenance of the high technology system and the state agency documents that the functions performed by the high technology system are necessary for the performance of the state agency duties and responsibilities.

C.  The State Purchasing Director or the procurement officer of state agencies not subject to the Central Purchasing Act shall not process any state agency request for a high technology system acquisition unless the proposed vendor provides documentation that complies with subsections A or B of this section.

D.  The State Purchasing Director shall provide such advice and assistance as may be required in order for state agencies to comply with the provisions of this section.  For purposes of this section, "state agency" shall include all state agencies, whether subject to the Central Purchasing Act or not.

Added by Laws 1998, c. 371, § 6, eff. Nov. 1, 1998.

§74-85.7d.  Information technology access clause.

The Director of the Department of Central Services shall promulgate rules prescribing an information technology access clause which shall require compliance with the accessibility to information technology standards of Section 508 of the Workforce Investment Act of 1998 and as developed pursuant to Section 2 of this act.  The clause shall be included in all contracts for the procurement of information technology by, or for the use of, state agencies, as defined in Section 3 of this act, on or after January 1, 2005.

Added by Laws 2004, c. 128, § 5, eff. July 1, 2004.

§7485.8.  Testing.

The State Purchasing Director, on approval by the Director of Public Affairs, is hereby authorized to make use of any state laboratories for the tests and analyses authorized in Section 85.5 of this title wherever practicable and to use private laboratories or the laboratories of another government agency if it is impracticable to use state laboratories; and he is further authorized to cooperate in test and analysis programs or agreements with other states or the United States government, and to accept federal funds and funds donated by private endowments or foundations for the purpose of participation in such testing programs.

Amended by Laws 1983, c. 304, § 108, eff. July 1, 1983.

§74-85.9.  Renumbered as § 62.4 of this title by Laws 1995, c. 342, § 9, emerg. eff. June 9, 1995.

§74-85.9A.  Renumbered as § 62.5 of this title by Laws 1995, c. 342, § 9, emerg. eff. June 9, 1995.

§7485.9B.  Purchase of supplies and equipment from surplus property program.

Each chief administrative officer of any state agency is encouraged to make needed purchases of office furniture or equipment, of other equipment or machinery, and of tools and hardware from the surplus property program operated by the Office of Public Affairs.

Added by Laws 1986, c. 173, § 11, emerg. eff. May 12, 1986.

§74-85.9C.  Renumbered as § 62.7 of this title by Laws 1999, c. 289, § 16, eff. July 1, 1999.

§74-85.9D.  Contracts for computer software and hardware maintenance - Coordination through Purchasing Division.

A.  Except as otherwise provided in subsection B of this section, agencies within the executive branch shall coordinate acquisition of computer software maintenance and hardware maintenance contracts through the Purchasing Division of the Department of Central Services.  The Purchasing Division may establish consolidation contracts and enterprise agreements for state agencies.  The State Purchasing Director may negotiate consolidation contracts, enterprise agreements and high technology system contracts in lieu of or in conjunction with bidding procedures to reduce acquisition cost.

B.  The provisions of this section shall not apply to the Northeast Oklahoma Public Facilities Authority.

Added by Laws 1995, c. 291, § 1, emerg. eff. May 25, 1995.  Amended by Laws 1996, c. 214, § 4, emerg. eff. May 21, 1996; Laws 1998, c. 203, § 5, emerg. eff. May 11, 1998; Laws 1999, c. 289, § 7, eff. July 1, 1999; Laws 2000, c. 333, § 2, emerg. eff. June 5, 2000.

§74-85.9E.  OneNet - Statewide contract - GSA schedule or contract purchases - Negotiation for education or government discounts.

A.  The Department of Central Services shall recognize as a statewide contract an unencumbered contract consummated in behalf of the telecommunications network known as OneNet by the Oklahoma State Regents for Higher Education or any other state entity assigned responsibility for OneNet; provided, said recognition shall require recommendation by the Information Services Division of the Office of State Finance.  The Department of Central Services shall not subject purchases pursuant to said contracts to any quantity limit.

B.  For purchases that require review of the purchase requisition by the Information Services Division of the Office of State Finance and that are not available on a statewide contract but are available from a General Services Administration (GSA) schedule or contract, or are available from a GSA schedule or contract at a lesser price than from a state contract, state agencies may, with the approval of the Information Services Division, purchase from the vendor or vendors on the GSA schedule or contract.

C.  The Oklahoma State Regents for Higher Education and any other state entity assigned responsibility for OneNet are authorized to negotiate for education or government discounts from published price listings and to make contracts at such prices subject to adjustment for price increases nationally published.

Added by Laws 1996, c. 214, § 1, emerg. eff. May 21, 1996.

§74-85.9F.  Renumbered as § 62.8 of this title by Laws 1999, c. 289, § 17, eff. July 1, 1999.

§74-85.9G.  Behavioral services contract providers - Rules establishing qualifications.

The governing bodies of the state agencies contracting for behavioral services shall each promulgate rules establishing the qualifications for those employees of the contract providers when such agency delivers behavioral health care services pursuant to a contract or subcontract with the state agencies.

Added by Laws 1998, c. 153, § 1, emerg. eff. April 27, 1998.

§74-85.10.  Records open for public inspection.

Except as otherwise provided by law, records of the State Purchasing Director pertaining to any acquisition, contract, transfer, negotiations, order, or rejection shall be open during regular office hours of the Purchasing Division to any person subject to reasonable limitations to prevent the removal of records from the Purchasing Division and to allow records to be kept current and in good order; and the acquisition records of state agencies shall be open to public inspection under the same conditions.  If the State Purchasing Director requires bidders to submit bidders' financial or proprietary information with a bid, proposal, or quotation, the State Purchasing Director may designate the information confidential and reject all requests to disclose the information so designated.

Added by Laws 1959, p. 353, § 10.  Amended by Laws 2000, c. 333, § 3, emerg. eff. June 5, 2000.

§7485.11.  Publication of rules, regulations and specifications.

The Purchasing Director shall publish such rules and regulations authorized hereunder as may be practicable at least once each year and is authorized to publish such specifications relating to materials, supplies, equipment and services to be acquired for the state as may best promote competition and apprise potential suppliers of the type of product desired. Laws 1959 P. 353, Sec. 11.

Laws 1959, p. 353, § 11.

§74-85.12.  Act not to affect nonconflicting procedures - Acquisitions excluded.

A.  The provisions of this section shall not be construed to affect any law relating to fiscal or accounting procedure except as they may be directly in conflict herewith; and all claims, warrants, and bonds shall be examined, inspected, and approved as now provided by law.

B.  Except as otherwise provided by this section, the acquisitions specified in this subsection shall be made in compliance with Section 85.39 of this title but are not subject to other provisions of the Oklahoma Central Purchasing Act:

1.  Food and other products produced by state institutions and agencies;

2.  The printing or duplication of publications or forms of whatsoever kind or character by state agencies if the work is performed upon their own equipment by their own employees.  Pursuant to this paragraph, the state agency may only use equipment owned or leased by the agency and may only utilize that equipment for printing services required by the agency in performing duties imposed upon the agency or functions authorized to be performed by the agency.  Any use of the equipment by the agency pursuant to an agreement or contract with any other entity resulting in delivery of intermediate or finished products to the entity purchasing or using the products shall be subject to the provisions of the Oklahoma Central Purchasing Act;

3.  Department of Transportation and Transportation Commission contractual services or right-of-way purchases; contracts awarded pursuant to bids let by the Transportation Commission for the maintenance or construction of streets, roads, highways, bridges, underpasses, or any other transportation facilities under the control of the Department of Transportation, the acquisitions of equipment or materials accruing to the Department of Transportation required in Federal-Aid contracts; and contracts for public service type announcements initiated by the Department of Transportation; but not contractual services for advertising or public relations or employment services;

4.  Utility services where rates therefor are regulated by a state or federal regulatory commission, or by municipal ordinance, or by an Indian Tribal Council for use by the Department of Corrections only;

5.  Acquisitions by the University Hospitals Authority.  The Authority shall develop standards for the acquisition of products and services and may elect to utilize the Purchasing Division.  The standards shall foster economy and short response time and shall include appropriate safeguards and record-keeping requirements to ensure appropriate competition and economical and efficient purchasing;

6.  Contracts for custom harvesting by the Department of Corrections for the Department or its institutions;

7.  Contracts with private prison contractors which are subject to the contracting procedures of Section 561 of Title 57 of the Oklahoma Statutes;

8.  Acquisitions by the Oklahoma Municipal Power Authority;

9.  Acquisitions by the Grand River Dam Authority;

10.  Acquisitions by rural water, sewer, gas, or solid waste management districts created pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act;

11.  Acquisitions by the Oklahoma Ordnance Works Authority, the Northeast Oklahoma Public Facilities Authority, or the Midwestern Oklahoma Development Authority;

12.  Contracts entered into by the Oklahoma Industrial Finance Authority for the services of an appraiser or for acquisition of insurance when the Authority's Board of Directors determines that an emergency exists, and contracts for the services of legal counsel when approved by the Attorney General;

13.  Expenditure of monies appropriated to the State Board of Education for Local and State Supported Financial Support of Public Schools, except monies allocated therefrom for the Administrative and Support Functions of the State Department of Education;

14.  Expenditure of monies appropriated to the State Department of Rehabilitation Services for educational programs or educational materials for the Oklahoma School for the Blind and the Oklahoma School for the Deaf;

15.  Contracts entered into by the Oklahoma Department of Career and Technology Education for the development, revision, or updating of vocational curriculum materials, and contracts entered into by the Oklahoma Department of Career and Technology Education for training and supportive services that address the needs of new or expanding industries;

16.  Contracts entered into by the Oklahoma Center for the Advancement of Science and Technology for professional services;

17.  Contracts entered into by the Oklahoma Department of Commerce pursuant to the provisions of Section 5066.4 of this title;

18.  Acquisitions made by the Oklahoma Historical Society from monies used to administer the White Hair Memorial;

19.  Acquisitions available to an agency through a General Services Administration (GSA) contract or other federal contract if the acquisition is on current statewide contract and the terms of the GSA or other federal contract, as determined by the State Purchasing Director, are more favorable to the agency than the terms of a statewide contract for the same products;

20.  Purchases of pharmaceuticals available through a multistate or multigovernmental contract if such pharmaceuticals are or have been on state contract within the last fiscal year, and the terms of such contract are more favorable to the state or agency than the terms of a state contract for the same products, as determined by the State Purchasing Director.  The state entity designated by law, as specified in Section 1010.3 of Title 56 of the Oklahoma Statutes, shall participate in the purchase of pharmaceuticals available through such contracts;

21.  Contracts for managed health care services entered into by the state entity designated by law or the Department of Human Services, as specified in paragraph 1 of subsection A of Section 1010.3 of Title 56 of the Oklahoma Statutes;

22.  Acquisitions by the Forestry Service of the Oklahoma Department of Agriculture, Food, and Forestry as authorized by the federal General Services Administration through a General Services Administration contract or other federal contract if the acquisitions are not on current statewide contract or the terms of the federal contract are more favorable to the agency than the terms of a statewide contract for the same products;

23.  Acquisitions of clothing for clients of the Department of Human Services and acquisitions of food for group homes operated by the Department of Human Services;

24.  Acquisitions by the Oklahoma Energy Resources Board;

25.  Acquisitions of clothing for juveniles in the custody of the Office of Juvenile Affairs and acquisitions of food for group homes operated by the Office of Juvenile Affairs;

26.  State contracts for flexible benefits plans pursuant to the Oklahoma State Employees Benefits Act, Section 1361 et seq. of this title;

27.  Acquisitions by the Department of Securities to investigate, initiate, or pursue administrative, civil, or criminal proceedings involving potential violations of the acts under the Department's jurisdiction;

28.  Acquisitions by the Native America Cultural and Educational Authority and acquisitions by the Oklahoma Department of Commerce to assist the Native American Cultural and Educational Authority pursuant to Section 5017 of this title;

29.  Acquisitions for resale in and through canteens operated pursuant to Section 537 of Title 57 of the Oklahoma Statutes;

30.  Acquisitions by the Oklahoma Boll Weevil Eradication Organization for employment and personnel services, and for acquiring sprayers, blowers, traps, and attractants related to the eradication of boll weevils in this state or as part of a national or regional boll weevil eradication program;

31.  Contracts entered into by the Oklahoma Indigent Defense System for expert services pursuant to the provisions of subsection D of Section 1355.4 of Title 22 of the Oklahoma Statutes;

32.  Acquisitions by the Oklahoma Correctional Industries and the Agri-Services programs of the Oklahoma Department of Corrections of raw materials, component parts and other products used to produce goods or services for resale and for the production of agricultural products; and

33.  Contracts entered into by the Department of Human Services for provision of supported living services to members of the plaintiff class in Homeward Bound, Inc., et. al., v. The Hissom Memorial Center, et. al., Case Number 85-C-437-E, United States District Court for the Northern District of Oklahoma.

C.  Pursuant to the terms of a contract the State Purchasing Director enters into or awards, a state agency, common school, municipality, rural fire protection district, county officer, or any program contract, purchase, acquisition or expenditure that is not subject to the provisions of the Oklahoma Central Purchasing Act, may, unless acting pursuant to a contract with the state that specifies otherwise, make use of statewide contracts and the services of the Purchasing Division and the State Purchasing Director.  Any political subdivision or rural fire protection district may designate the State Purchasing Director as its agent for any acquisition from a statewide contract or otherwise available to the state.

D.  The State Purchasing Director shall make periodic audits of the purchasing procedures of the Oklahoma Ordnance Works Authority, the Northeast Oklahoma Public Facilities Authority, the University Hospitals Authority, and the Midwestern Oklahoma Development Authority to ensure that the procedures are being followed.

Added by Laws 1959, p. 353, § 12, eff. July 1, 1959.  Amended by Laws 1963, c. 22, § 1; Laws 1968, c. 188, § 1, emerg. eff. April 15, 1968; Laws 1969, c. 205, § 1, emerg. eff. April 18, 1969; Laws 1970, c. 58, § 1, emerg. eff. March 16, 1970; Laws 1974, c. 295, § 1, emerg. eff. May 29, 1974; Laws 1976, c. 114, § 1, emerg. eff. May 14, 1976; Laws 1977, 1st Ex. Sess., c. 5, § 24, emerg. eff. June 21, 1977; Laws 1980, c. 199, § 1, emerg. eff. May 12, 1980; Laws 1980, c. 345, § 17, emerg. eff. June 25, 1980; Laws 1981, c. 218, § 25, emerg. eff. June 2, 1981; Laws 1983, c. 334, § 9, emerg. eff. June 30, 1983; Laws 1985, p. 1682, H.J.R. No. 1039, § 3, eff. Nov. 1, 1985; Laws 1986, c. 247, § 15, operative July 1, 1986; Laws 1986, c. 259, § 23, operative July 1, 1986; Laws 1987, c. 205, § 29, operative July 1, 1987; Laws 1987, c. 236, § 51, emerg. eff. July 20, 1987; Laws 1988, c. 326, § 40, emerg. eff. July 13, 1988; Laws 1989, c. 378, § 1, emerg. eff. June 7, 1989; Laws 1990, c. 337, § 20; Laws 1991, c. 70, § 1, emerg. eff. April 15, 1991; Laws 1991, c. 341, § 4, eff. July 1, 1991; Laws 1991, c. 335, § 30, emerg. eff. June 15, 1991; Laws 1992, c. 44, § 3, emerg. eff. April 3, 1992; Laws 1992, c. 246, § 1, emerg. eff. May 21, 1992; Laws 1993, c. 129, § 2, eff. July 1, 1993; Laws 1993, c. 336, § 8, eff. July 1, 1993; Laws 1994, c. 2, § 28, emerg. eff. March 2, 1994; Laws 1996, c. 214, § 5, emerg. eff. May 21, 1996; Laws 1996, c. 316, § 5, eff. July 1, 1996; Laws 1997, c. 2, § 19, emerg. eff. Feb. 26, 1997; Laws 1997, c. 257, § 1, eff. Nov. 1, 1997; Laws 1998, c. 5, § 26, emerg. eff. March 4, 1998; Laws 1998, c. 203, § 6, emerg. eff. May 11, 1998; Laws 1998, c. 371, § 7, eff. Nov. 1, 1998; Laws 1999, c. 1, § 32, emerg. eff. Feb. 24, 1999; Laws 1999, c. 289, § 8, eff. July 1, 1999; Laws 2000, c. 6, § 23, emerg. eff. March 20, 2000; Laws 2001, c. 33, § 169, eff. July 1, 2001; Laws 2003, c. 342, § 4; Laws 2004, c. 5, § 90, emerg. eff. March 1, 2004; Laws 2005, c. 156, § 1, eff. July 1, 2005.

NOTE:  Laws 1981, c. 204, § 3 repealed by Laws 1983, c. 334, § 15, emerg. eff. June 30, 1983.  Laws 1986, c. 245, § 7 repealed by Laws 1987, c. 80, § 13, operative July 1, 1987.  Laws 1987, c. 222, § 118 repealed by Laws 1987, c. 236, § 203, emerg. eff. July 20, 1987.  Laws 1987, c. 208, § 9 repealed by Laws 1988, c. 81, § 2, emerg. eff. March 25, 1988.  Laws 1988, c. 81, § 1 and Laws 1988, c. 273, § 3 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989 and by Laws 1989, c. 378, § 2, emerg. eff. June 7, 1989.  Laws 1989, c. 353, § 7 repealed by Laws 1990, c. 337, § 26.  Laws 1989, c. 369, § 10 repealed by Laws 1990, c. 337, § 26.  Laws 1990, c. 315, § 8 repealed by Laws 1991, c. 70, § 2, emerg. eff. April 15, 1991.  Laws 1991, c. 130, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1992, c. 37, § 1 repealed by Laws 1992, c. 246, § 9, emerg. eff. May 21, 1992.  Laws 1993, c. 330, § 28 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1996, c. 84, § 2 repealed by Laws 1996, c. 288, § 11, emerg. eff. June 5, 1996.  Laws 1996, c. 247, § 46 and Laws 1996, c. 288, § 7 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1997, c. 169, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 1998, c. 253, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 197, § 3 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2003, c. 257, § 2 repealed by Laws 2004, c. 5, § 91, emerg. eff. March 1, 2004.

§7485.12a.   Requisitions for insurance.

Any state agency that purchases insurance through the Purchasing Division of the Office of Public Affairs shall submit a requisition form to acquire or maintain insurance to the Purchasing Division not less than fortyfive (45) days prior to the expiration date of the existing insurance policy held by the agency.  The time requirement for the submission of a requisition form, as provided for in this section, shall not apply to any state agency that:

1.  has no existing insurance policy covering the property sought to be insured; or

2.  must acquire insurance expediently due to some exigent circumstance as determined by the Purchasing Director of the Purchasing Division of the Office of Public Affairs.

Added by Laws 1984, c. 35, § 1, eff. Nov. 1, 1984.

§7485.12b.  Leasing, chartering or contracting for aircraft.

All agencies or departments of this state shall lease, charter or contract for the use of any aircraft pursuant to the provisions of the Oklahoma Central Purchasing Act, except aircraft owned and operated by another agency or department of this state.  The Office of Public Affairs shall develop and implement guidelines for the use of such aircraft.

Added by Laws 1985, c. 271, § 2, eff. Nov. 1, 1985.

§74-85.12c.  Department of Human Services - Local fund-raising activities - Purchases made from funds.

A.  Purchases made from funds received by local offices administered by the Department of Human Services for fund-raising activities and donations for the benefit of clients and potential clients at the local offices where such purchases may not otherwise be paid for from appropriated funds, shall not be subject to requirements of the Oklahoma Central Purchasing Act.  Monies received by such fund-raising activities or donations shall be maintained in an Agency Special Account, and expenditure control shall reside at the local offices.  Monies received by such fund-raising activities or donations from the local office, vending operations administered by employees of the Department of Human Services, and all other nonrestricted cash and cash-equivalent items received by employees of the Department of Human Services shall be deposited in the Agency Special Account established for this purpose.  Such deposits shall be made at local banking institutions approved by the State Treasurer.

B.  Purchases made from funds received by local offices administered by the Office of Juvenile Affairs for fund-raising activities and donations for the benefit of clients and potential clients at the local offices where such purchases may not otherwise be paid for from appropriated funds shall not be subject to requirements of the Oklahoma Central Purchasing Act.  Monies received by such fund-raising activities or donations shall be maintained in an agency special account, and expenditure control shall reside at the local offices.  Monies received by such fund-raising activities or donations from the local office, vending operations administered by employees of the Office of Juvenile Affairs, and all other nonrestricted cash and cash-equivalent items received by employees of the Office of Juvenile Affairs shall be deposited in the agency special account established for this purpose.  The deposits shall be made at local banking institutions approved by the State Treasurer.

C.  Merchandise for resale purchased and sold through a canteen established at an institution or facility operated by the Office of Juvenile Affairs shall be exempt from the requirements of the Oklahoma Central Purchasing Act.

Added by Laws 1994, c. 280, § 1, eff. July 1, 1994.  Amended by Laws 1996, c. 247, § 47, eff. July 1, 1996; Laws 1998, c. 268, § 17, eff. July 1, 1998.

§7485.13.  Accepting or giving of gratuities prohibited  Penalty.

It shall be unlawful for the State Purchasing Director or any buyer or any officer of the Office of Public Affairs, or any member of their immediate family, under the Oklahoma Central Purchasing Act to accept any gift, donation, or gratuity for himself or any member of his immediate family from any seller or prospective seller of any property covered by the Oklahoma Central Purchasing Act; and it shall further be unlawful for any seller or any prospective seller to give or donate anything of value to the State Purchasing Director or any buyer or officer of the Office of Public Affairs or any buyer under the Oklahoma Central Purchasing Act or any member of the immediate family of the State Purchasing Director or buyer or officer of the Office of Public Affairs.

The violation of any provision of this section shall constitute a misdemeanor and in the event the State Purchasing Director or any buyer or any officer of the Office of Public Affairs is convicted for the violation of this section he shall forfeit his position immediately in addition to the penalty provided in this section.

Laws 1959, p. 354, sec. 13.  Amended by Laws 1983, c. 304, sec. 109, emerg. eff. July 1, 1983.

Amended by Laws 1983, c. 304, § 109, eff. July 1, 1983.

§7485.14.  Federal laws to govern.

Notwithstanding any provision of this act to the contrary, in all cases where federal granted funds are involved, the federal laws, rules and regulations thereto shall govern to the extent necessary to insure the benefit of such funds to the State of Oklahoma.

Laws 1959, p. 354, § 14.

§7485.15.  Strict conformity  Penalties.

All persons, agents, officers and employees of the state included within the provisions of this act are required to conform strictly to the provisions of this act, and any such persons, agents, officers or employees violating any provision of this act, shall be deemed guilty of a misdemeanor unless herein otherwise provided, and upon conviction shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) or be imprisoned in the county jail not to exceed six (6) months or by both such fine and imprisonment. Laws 1959 P. 355, Sec. 19.

Laws 1959, p. 355, § 19.

§74-85.17.  Repealed by Laws 1999, c. 289, § 19, eff. July 1, 1999.

§74-85.17A.  Bidding preferences - Reciprocity.

State agencies shall not discriminate against bidders from states or nations outside Oklahoma, except as provided by this section.  State agencies shall reciprocate the bidding preference given by other states or nations to bidders domiciled in their jurisdictions for acquisitions pursuant to the Oklahoma Central Purchasing Act.  The State Purchasing Director shall annually prepare and distribute to certified procurement officers a schedule providing which states give bidders in their states a preference and the extent of the preference.  This schedule shall be used by state agencies in evaluating bids.

Added by Laws 2001, c. 214, § 1, eff. July 1, 2001.

§7485.19.  Department for analyzing and evaluating goods and services.

The Director of Central Purchasing shall create a department for analyzing and evaluating goods and services bought through Central Purchasing Agency using state owned laboratories and independent testing laboratories as needed. Laws 1969 C. 205, Sec. 2. Emerg. eff. April 18, 1969.

Laws 1969, c. 205, § 2, emerg. eff. April 18, 1969.

§7485.22.  Notarized sworn statement attached to competitive bid.

A notarized sworn statement shall be attached to any competitive bid submitted to the State of Oklahoma for goods or services, which shall be in substantially the following form:

STATE OF OKLAHOMA  )

) ss

COUNTY OF  )

_______________, of lawful age, being first duly sworn, on oath says:

1.  (s)he is the duly authorized agent of _____________, the bidder submitting the competitive bid which is attached to this statement, for the purpose of certifying the facts pertaining to the existence of collusion among bidders and between bidders and state officials or employees, as well as facts pertaining to the giving or offering of things of value to government personnel in return for special consideration in the letting of any contract pursuant to the bid to which this statement is attached;

2.  (s)he is fully aware of the facts and circumstances surrounding the making of the bid to which this statement is attached and has been personally and directly involved in the proceedings leading to the submission of such bid; and

3.  neither the bidder nor anyone subject to the bidder's direction or control has been a party:

a.   to any collusion among bidders in restraint of freedom of competition by agreement to bid at a fixed price or to refrain from bidding,

b.   to any collusion with any state official or employee as to quantity, quality or price in the prospective contract, or as to any other terms of such prospective contract, nor

c.   in any discussions between bidders and any state official concerning exchange of money or other thing of value for special consideration in the letting of a contract.

_________________________________

Subscribed and sworn to before me this _____ day of ___________, 19__.

_________________________________

Notary Public (or Clerk or Judge)

Amended by Laws 1984, c. 166, § 6, operative July 1, 1984.

§7485.23.  Notarized sworn statement attached to contract.

A notarized sworn statement shall be attached to each contract for goods and services awarded by the state, which shall be in substantially the following form:

STATE OF OKLAHOMA  )

)  ss

COUNTY OF  )

________________, of lawful age, being first duly sworn, on oath says:

1.  (s)he is the duly authorized agent of _________________, the contractor under the contract which is attached to this statement, for the purpose of certifying the facts pertaining to the giving of things of value to government personnel in order to procure said contract;

2.  (s)he is fully aware of the facts and circumstances surrounding the making of the contract to which this statement is attached and has been personally and directly involved in the proceedings leading to the procurement of said contract; and

3.  neither the contractor nor anyone subject to the contractor's direction or control has paid, given or donated or agreed to pay, give or donate to any officer or employee of the State of Oklahoma any money or other thing of value, either directly or indirectly, in procuring the contract to which this statement is attached.

]tss

_________________________________

(Name/Title)

Subscribed and sworn to before me this _____ day of ___________, 19__.

_________________________________

Notary Public (or Clerk or Judge)

Amended by Laws 1983, c. 334, § 10, emerg. eff. June 30, 1983; Laws 1984, c. 166, § 7, operative July 1, 1984.

§74-85.24.  Renumbered as § 138 of Title 61 by Laws 1999, c. 289, § 18, eff. July 1, 1999.

§7485.26.  Purchase of blanket bond for state officers and employees  Definition  Bond exclusive.

The Purchasing Division of the Office of Public Affairs is directed to purchase from the lowest bidder a surety contract or contracts in the form known as a "blanket bond" to cover all elective state officers, appointive officers, and employees in the manner provided in this section.  No other bond shall be acceptable as surety for any elected or appointed officer or employee of this state in lieu of said blanket bond.  For purposes of Sections 85.26 through 85.31 of this title, a "blanket bond" is defined as a public employees' blanket position bond which covers all employees up to the penalty of the bond for each employee and the full penalty of the bond is always in force during its term and no restoration is necessary and there is no additional premium after a loss is paid.

Laws 1974, c. 131, sec.1, operative July 1, 1974.  Amended by Laws 1983, c. 304, sec. 112, emerg. eff. July 1, 1983.

Laws 1974, c. 43, § 3, emerg. eff. April 13, 1974; Laws 1980, c. 339, § 2, emerg. eff. June 25, 1980.

§7485.27.  Elective state officers  Blanket bond.

Each elective state officer shall, before entering office, give surety in an amount and upon terms and conditions as may be specified and provided by this act.  Such blanket bond shall be furnished by a company duly qualified under the insurance laws of this state.  The blanket bond shall be payable to the State of Oklahoma and, whenever possible, conditioned on the faithful performance of the duties of the individuals covered by the provisions of this act during their employment or term of office and that they will properly account for all monies and property received by virtue of their position or employment.  Laws 1974, c. 131, Section 2, operative July 1, 1974.

Laws 1974, c. 131, § 2, operative July 1, 1974.

§7485.28.  Classification of officers and employees for coverage under bond.

A.  For purposes of this act, each head of a department, institution, agency, commission, authority or other body of state government shall determine and classify the officers or employees under his jurisdiction and control who are required to give surety to the state, having due regard for the duties and responsibilities of any such office or employment and shall require such surety in such amounts and upon such terms and conditions as may be specified and provided by this act.

B.  In determining which officers or employees shall be bonded, the head of the department, agency, institution, commission, authority or other body of state government may make such determination by classes of employees with due regard to the duties and responsibilities of officers and employees falling within such class.  Laws 1974, c. 131, Section 3, operative July 1, 1974.

Laws 1974, c. 131, § 3, operative July 1, 1974.

§74-85.29.  Schedule of amounts of surety required.

The amount of surety required for each state officer or employee pursuant to Sections 85.26 through 85.31 of this title is as follows:

DEPARTMENT AMOUNT OF BOND

Office of the State Treasurer $300,000.00

Office of Public Affairs 100,000.00

Insurance Commission 100,000.00

Office of the State Auditor and Inspector 50,000.00

Office of State Finance 50,000.00

Bank Commissioner 50,000.00

CompSource Oklahoma President and

Chief Executive Officer 50,000.00

Commissioners of the Land Office 50,000.00

Oklahoma Securities Commission 50,000.00

Oklahoma Tax Commission 50,000.00

Department of Human Services 50,000.00

Oklahoma Public Employees Retirement System 50,000.00

Oklahoma Corporation Commission 50,000.00

State Board of Education 50,000.00

Finance Division 150,000.00

All Others 25,000.00

Department of Transportation 25,000.00

Boards of Regents of Oklahoma

Universities and Colleges 50,000.00

Office of Attorney General 10,000.00

The University Hospitals 50,000.00

All Other State Departments, Agencies,

Institutions, Commissions, Authorities,

and other bodies of state government 10,000.00

Provided, however, that nothing in the Oklahoma Central Purchasing Act shall prohibit any head of a department, institution, agency, commission, authority or other body of state government from requiring the Central Purchasing Division to purchase increased amounts of blanket bond coverage for his employees up to a total maximum coverage of Fifty Thousand Dollars ($50,000.00) when the listed amount is deemed inadequate.  The cost of increased coverage shall be borne by the department, institution, agency, commission, authority or other body of state government requesting the increased coverage.

Added by Laws 1974, c. 131, § 4, operative July 1, 1974.  Amended by Laws 1979, c. 30, § 163, emerg. eff. April 6, 1979; Laws 1980, c. 159, § 35, emerg. eff. April 2, 1980; Laws 1983, c. 304, § 113, eff. July 1, 1983; Laws 1989, c. 353, § 8, emerg. eff. June 3, 1989; Laws 1994, c. 283, § 6, eff. Sept. 1, 1994; Laws 2002, c. 50, § 5, eff. Nov. 1, 2002.

NOTE:  Laws 1983, c. 135, § 1 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§7485.30.  Statutorily required bonds.

Whenever, by any presently existing law of this state or by any law hereafter enacted, any officer or employee is required to furnish bond as a prerequisite to employment, such requirement as to terms, conditions, penalty, amount or quality or type of surety shall be and is hereby deemed and defined to mean the furnishing of a bond or surety contract in the manner and amount under the provisions and requirements of this act.

Laws 1974, c. 131, Section 5, operative July 1, 1974.

Laws 1974, c. 131, § 5, operative July 1, 1974.

§74-85.31.  Purchasing Division to purchase all bonds - Payment of premiums - Approval.

A.  Whenever any officer, statutory board, commission, committee, department, authority, or any state agent or agency by whatever name called, is authorized by any law of this state to purchase any official bond, surety bond, blanket bond, or surety contract upon any state officer or employee, the authority is hereby transferred and conferred upon the Purchasing Division of the Department of Central Services.  The authority shall be exercised by the Purchasing Division in the manner pursuant to the provisions and requirements prescribed by Section 85.58A of this title.

B.  The premium for a bond will be invoiced to the Purchasing Division and paid for by legislative appropriation set aside for that specific purpose.

C.  If the legislative appropriation is insufficient to meet the cost of a bond, the State Purchasing Director in conjunction with the State Risk Administrator shall assess each entity covered by the bond a pro rata share of the excess cost amount.

D.  A blanket bond shall be approved as to form and legal sufficiency by the general counsel of the Department of Central Services and shall be filed with the Director of Central Services.

Added by Laws 1974, c. 131, § 6, operative July 1, 1974.  Amended by Laws 1983, c. 304, § 114, eff. July 1, 1983; Laws 2002, c. 483, § 4, eff. July 1, 2002.

§74-85.32.  Repealed by Laws 1996, c. 316, § 7, eff. July 1, 1996.

§74-85.33.  Registration of State Vendors Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Central Services to be designated the "Registration of State Vendors Revolving Fund".  The fund shall consist of any monies received from fees collected in accordance with subsection B of this section.  The revolving fund shall be a continuing fund, without legislative appropriation, not subject to fiscal year limitations, and shall be under the control and management of the Department of Central Services.  Expenditures from the Registration of State Vendors Revolving Fund shall be budgeted and expended pursuant to the laws of the state and the statutes relating to public finance.  The fund shall be used to defray the costs of the Purchasing Division for commodity research, classification, and analysis and expenses the Department incurs to support Purchasing Division operations.  Warrants for expenditures from said fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Department, and approved for payment by the Director of State Finance.

B.  The Department of Central Services shall collect a fee of Twenty-five Dollars ($25.00) to register suppliers that desire to do business with this state through the Purchasing Division.  The suppliers shall register separately for each commodity list.  Each registration shall entitle the supplier to be on that list for one (1) year, to receive all bid notices in that classification for that period, and to receive one copy of the State's Commodity Classification Manual when published.  All fees collected in accordance with this section shall be deposited in the revolving fund created in subsection A of this section.

Added by Laws 1977, c. 243, § 11, emerg. eff. June 15, 1977.  Amended by Laws 1983, c. 304, § 115, eff. July 1, 1983; Laws 1998, c. 371, § 8, eff. Nov. 1, 1998; Laws 1999, c. 289, § 9, eff. July 1, 1999; Laws 2003, c. 372, § 6, eff. July 1, 2003.

§74-85.33A.  Contract Management Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Central Services to be designated the "Contract Management Revolving Fund".  The fund shall consist of any monies received from fees, levies or rebates the Department receives in accordance with subsection B of this section.  The revolving fund shall be a continuing fund, without legislative appropriation, not subject to fiscal year limitations, and shall be under the control and management of the Department of Central Services.  Expenditures from the Contract Management Revolving Fund shall be budgeted and expended pursuant to the laws of the state and the statutes relating to public finance.  The fund shall be used to defray the costs of the Purchasing Division for operations of the Purchasing Division and expenses the Department of Central Services incurs to support operation of the Purchasing Division.  Warrants for expenditures from the fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Department, and approved for payment by the Director of State Finance.

B.  The State Purchasing Director may enter into or award contracts that provide a contract management fee, levy or rebate to the Department of Central Services.  The State Purchasing Director shall ensure that a contract that provides a management fee, levy or rebate provides value to acquiring agencies exceeding open market acquisition costs.

Added by Laws 2003, c. 342, § 5, eff. July 1, 2003.

§74-85.34.  Renumbered as § 85.58A of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34A.  Renumbered as § 85.58B of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34B.  Renumbered as § 85.58D of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34C.  Renumbered as § 85.58E of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34D.  Renumbered as § 85.58F of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34E.  Renumbered as § 85.58G of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34F.  Renumbered as § 85.58H of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34G.  Renumbered as § 85.58I of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.34H.  Renumbered as § 85.58J of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.35.  Renumbered as § 85.58K of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.36.  Repealed by Laws 1994, c. 329, § 13, eff. July 1, 1994.

§74-85.36A.  Renumbered as § 85.58L of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.37.  Renumbered as § 85.58M of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.38.  Renumbered as § 85.58N of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.39.  Agency internal purchasing procedures.

A.  1.  Each state agency shall develop internal purchasing procedures for acquisitions by the state agency. Procedures shall, at a minimum, include provisions for the state agency's needs assessment, funding, routing, review, audits, monitoring, and evaluations.  Following development, the state agency shall submit the procedures to the State Purchasing Director.

2.  The State Purchasing Director shall review the procedures submitted pursuant to paragraph 1 of this subsection to determine compliance with the Oklahoma Central Purchasing Act, rules promulgated pursuant thereto, Sections 3001 through 3010 of this title, and provisions of paragraph 1 of this subsection.  The State Purchasing Director shall provide written findings, including details of noncompliance, if any, to the Director of the Department of Central Services.

3.  The Director of the Department of Central Services shall, within fifteen (15) days after the procedures are submitted, notify the state agency that the procedures are in compliance or indicate revisions necessary to bring the procedures into compliance.

B.  A state agency shall not make acquisitions exceeding Two Thousand Five Hundred Dollars ($2,500.00) pursuant to Section 85.5 of this title, unless the Director of the Department of Central Services provides notice of compliance.

C.  Each state agency shall maintain a document file for each acquisition the state agency makes which shall include, at a minimum, justification for the acquisition, supporting documentation, copies of all contracts, if any, pertaining to the acquisition, evaluations, written reports if required by contract, and any other information the State Purchasing Director requires be kept.

Added by Laws 1986, c. 173, § 3, emerg. eff. May 12, 1986.  Amended by Laws 1998, c. 371, § 9, eff. Nov. 1, 1998; Laws 1999, c. 289, § 10, eff. July 1, 1999.

§74-85.40.  Travel expenses to be included in bid, proposal, or quotation.

Suppliers that may incur travel expenses pursuant to an acquisition by a state agency from the supplier shall include travel expenses in the total acquisition price in the supplier's bid, proposal, or quotation.  A state agency shall not pay any supplier travel expenses in addition to the total price of the acquisition.

Added by Laws 1986, c. 173, § 5, emerg. eff. May 12, 1986; Amended by Laws 1991, c. 197, § 3, eff. July 1, 1991; Laws 1999, c. 289, § 11, eff. July 1, 1999.

§74-85.41.  Professional services contracts.

A.  A state agency that acquires professional services shall comply with the provisions of this section.

B.  The state agency shall evaluate the performance of the professional services provided pursuant to a professional services contract.  The performance evaluation shall indicate the quality of service or work product of the supplier.  The state agency shall retain the evaluation in the document file the state agency maintains for the acquisition pursuant to Section 85.39 of this title.  If the evaluation indicates deficiencies with the supplier's work, the state agency shall send a copy of the evaluation to the State Purchasing Director.

C.  If the work product of the contract is a report, the state agency shall file the report with the State Librarian and Archivist.

D.  A state agency shall administer, monitor, and audit the professional services contract.  The State Purchasing Director may require the state agency to report to the State Purchasing Director the status of an unfinished professional services contract.

E.  A professional services contract shall include an audit clause which provides that all items of the supplier that relate to the professional services are subject to examination by the state agency, the State Auditor and Inspector and the State Purchasing Director.

F.  1.  If the final product of the professional services contract is a written proposal, report, or study, the professional services contract shall require the supplier to sign a sworn statement certifying that the supplier has not previously provided the state agency or another state agency with a final product that is a substantial duplication of the final product of the proposed contract.

2.  Any state agency renewing a contract with a supplier shall not be subject to the provisions of paragraph 1 of this subsection.

G.  1.  Contracts for professional services shall provide for payment for services at a uniform rate throughout the duration of the contract if the services throughout the duration of the contract are similar and consistent.

2.  No state agency shall execute a contract for professional services providing for nonuniform payments throughout the duration of the contract without authorization of the State Purchasing Director.

Added by Laws 1986, c. 173, § 6, emerg. eff. May 12, 1986.  Amended by Laws 1992, c. 250, § 2, eff. July 1, 1992; Laws 1994, c. 302, § 1, eff. Sept. 1, 1994; Laws 1998, c. 371, § 10, eff. Nov. 1, 1998; Laws 1999, c. 289, § 12, eff. July 1, 1999; Laws 2002, c. 483, § 5, eff. July 1, 2002.

§74-85.42.  One-year limitation on entering contracts with certain persons - Exceptions.

A.  Except as otherwise provided for in this section, any agency, whether or not such agency is subject to the Oklahoma Central Purchasing Act, Section 85.1 et seq. of this title, is prohibited from entering into a sole source contract or a contract for professional services with or for the services of any person, who has terminated employment with or who has been terminated by that agency for one (1) year after the termination date of the employee from the agency.  The provisions of this subsection shall not prohibit an agency from hiring or rehiring such person as a state employee.

B.  Each contract entered into by any person or firm with the State of Oklahoma shall include an affidavit certifying that no person who has been involved in any manner in the development of that contract while employed by the State of Oklahoma shall be employed to fulfill any of the services provided for under said contract.  This subsection shall not preclude faculty and staff of the institutions within The State System of Higher Education from negotiating and participating in research grants and educational contracts.  Nor shall this subsection apply to personnel of the Capital Resources Division of the Oklahoma Department of Commerce who contract to provide services to the Oklahoma Capital Investment Board.

C.  As used in this section, person is defined as any state official or employee of a department, board, bureau, commission, agency, trusteeship, authority, council, committee, trust, school district, fair board, court, executive office, advisory group, task force, study group, supported in whole or in part by public funds or entrusted with the expenditure of public funds or administering or operating public property, and all committees, or subcommittees thereof, judges, justices, and state legislators.

D.  An agency may enter into a sole source contract or a contract for professional services at any time with a person who is a qualified interpreter for the deaf.

E.  The Department of Transportation, Oklahoma Water Resources Board, Department of Environmental Quality, Oklahoma Tourism and Recreation Department, the Oklahoma Transportation Authority and the Oklahoma Department of Agriculture, Food, and Forestry may enter into a contract for professional services at any time with a person who has retired from state service, provided the provisions specified in subsection B of this section are satisfied.

F.  The Department of Human Services may enter into a contract for professional services related to computer application development support and network engineering at any time with a person who has separated from state service, provided the provisions specified in subsection B of this section are satisfied.

Added by Laws 1986, c. 173, § 7, emerg. eff. May 12, 1986.  Amended by Laws 1988, c. 69, § 2, emerg. eff. March 25, 1988; Laws 1991, c. 341, § 5, eff. July 1, 1991; Laws 1992, c. 240, § 2, eff. Sept. 1, 1992; Laws 1999, c. 409, § 1, emerg. eff. June 10, 1999; Laws 2000, c. 339, § 21, emerg. eff. June 6, 2000; Laws 2001, c. 440, § 4, eff. July 1, 2001; Laws 2002, c. 22, § 28, emerg. eff. March 8, 2002; Laws 2002, c. 343, § 2, emerg. eff. May 30, 2002; Laws 2003, c. 342, § 6, eff. July 1, 2003.

NOTE:  Laws 2001, c. 327, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§74-85.43.  Annual report of acquisitions.

A.  Each chief administrative officer of a state agency shall submit to the State Purchasing Director by November 1 of each year a report listing all acquisitions exceeding Ten Thousand Dollars ($10,000.00) but not exceeding Twenty-five Thousand Dollars ($25,000.00) of the state agency for the preceding fiscal year which will include the following information:

1.  Professional services contracts;

2.  Nonprofessional services contracts; and

3.  Contracts for the leasing of property including real property contracts and any lease agreements for products or equipment.

B.  The report shall contain:

1.  The name of the supplier;

2.  A description of each acquisition;

3.  The purchase price of the acquisition; and

4.  The total amount expended to date for the preceding fiscal year for the acquisition.

C.  The report shall specifically identify sole source and sole brand acquisitions.

D.  The state agency shall submit the report to the State Auditor and Inspector and to the Department of Central Services.  The state agency shall submit the report to any member of the Appropriations and Budget Committee of the House of Representatives or Appropriations Committee of the Senate if a member so requests.

E.  The State Auditor and Inspector shall review the report for compliance with statutes and rules or other provisions of law applicable to sole source and sole brand acquisitions.

Added by Laws 1986, c. 173, § 8, emerg. eff. May 12, 1986.  Amended by Laws 1998, c. 371, § 11, eff. Nov. 1, 1998; Laws 1999, c. 289, § 13, eff. July 1, 1999.

§7485.44.  Contracts violating fulltimeequivalent employee limitation not to be entered into.

Any chief administrative officer of an agency, whether or not such agency is subject to the Oklahoma Central Purchasing Act, shall not enter into any contract for nonprofessional or professional services for the purpose of or which would result in the circumvention of the fulltimeequivalent employee limitation established by law for such agency.

Added by Laws 1986, c. 173, § 9, emerg. eff. May 12, 1986.

§74-85.44A.  Court order requiring purchase of goods or services.

A court order requiring the purchase of certain goods or services by a state agency, whether or not such state agency is subject to the Oklahoma Central Purchasing Act, shall not invalidate competitive bidding procedures required pursuant to Section 85.7 of Title 74 of the Oklahoma Statutes if such court order does not specify specific vendors or providers.  Any such purchase of goods or services shall comply with competitive bid procedures.

Added by Laws 1992, c. 250, § 3, eff. July 1, 1992.

§74-85.44B.  Payment for goods or services pursuant to contract.

Payment for products or services pursuant to a contract executed by a state agency, whether or not such state agency is subject to the Oklahoma Central Purchasing Act, Section 85.1 et seq. of this title, shall be made only after products have been provided or services rendered.  This section shall not prohibit the payment for subscriptions to magazines, periodicals, or books or for payment to vendors providing subscription services.  This section shall not prohibit payment for services provided by the United States Army Corp of Engineers prior to the services being rendered if the action is taken pursuant to a cooperative agreement between a state agency and the Corp to provide emergency response or to protect the public health, safety, or welfare.

Added by Laws 1992, c. 250, § 4, eff. July 1, 1992.  Amended by Laws 1993, c. 101, § 1, emerg. eff. April 20, 1993; Laws 2004, c. 309, § 3, eff. July 1, 2004.

§74-85.44C.  Contract allowing vendor or service provider to acquire ownership of material or equipment furnished pursuant to contract.

It shall be unlawful for any state agency, whether or not such state agency is subject to the Oklahoma Central Purchasing Act, to enter into any contract which provides for the state or state agency to furnish material or equipment to be used by the vendor or service provider contracting with the state in the performance of the contract if the contract allows the vendor or service provider to acquire ownership of the material or equipment during or after the term of the contract in any manner other than through competitive bidding or a public sale procedure.

Added by Laws 1992, c. 250, § 5, eff. July 1, 1992.

§7485.45.  Oklahoma Minority Business Enterprise Assistance Act.

Sections 2 through 10 of this act shall be known and may be cited as the "Oklahoma Minority Business Enterprise Assistance Act".

Added by Laws 1987, c. 191, § 2, operative July 1, 1987.

§7485.45a.  Legislative intent.

It is recognized by this state that the preservation and expansion of the American economic system of private enterprise is through free competition, but it is also recognized that the security and wellbeing brought about by such competition cannot be realized unless the actual and potential capacity of minority business enterprises is encouraged and developed.  Therefore, it is the intent of the Legislature that the state ensure that minority business enterprises are not underrepresented in the area of procurement of state contracts for construction, services, equipment and goods.  It is further the intent that this state provide for the aggressive solicitation of minority business enterprises, provide a feasibility study on a Small Business Surety Bond Guaranty Program, provide other programs targeted for assisting minority business enterprises in qualifying for state bids, and establish a percentage preference bid program for minority business enterprises who desire to participate in such program.

Added by Laws 1987, c. 191, § 3, operative July 1, 1987.

§7485.45b.  Definitions.

For purposes of the Oklahoma Minority Business Enterprise Assistance Act:

1.  "Minority" means a person who is a lawful resident of the State of Oklahoma and who is:

a. Black (a person having origins in any of the black racial groups of Africa),

b. Hispanic (a person of Mexican, Puerto Rican, Cuban, Central or South American descent),

c. Asian American (a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands), or

d. American Indian and Alaskan Native (a person having origins in any of the original peoples of North America);

2.  "Minority business enterprise" means a small business concern, as defined pursuant to Section 3 of the Small Business Act and implementing regulations, which is owned and controlled by one or more minorities and is authorized to do and is doing business under the laws of this state, paying all taxes duly assessed, and domiciled within this state.  "Owned and controlled" means a business:

a. which is at least fiftyone percent (51%) owned by one or more minorities or, in the case of a publicly owned business, at least fiftyone percent (51%) of all classes or types of the stock is owned by one or more minorities, and

b. whose management and daily business operations are controlled by one or more such individuals;

3.  "Office" means the Office of Public Affairs; and

4.  "Person" means an individual, sole proprietorship, partnership, association, or corporation.

Added by Laws 1987, c. 191, § 4, operative July 1, 1987.

§7485.45c.  Bidpreference program.

A.  For competitive bids submitted to the state pursuant to the Oklahoma Central Purchasing Act or pursuant to the Public Competitive Bidding Act of 1974 by certified minority businesses, the State Purchasing Director shall prepare and implement a bidpreference program.  The program shall require that a percentage be added to the price of the lowest bid and if the certified minority business enterprise submits a bid that falls between the lowest bid plus the percentage, it shall receive the contract.

Provided however, in no instance shall the minority business enterprise be entitled to both a minority bid preference under this act and the preference for stateproduced goods pursuant to Section 85.32 of this title.

B.  The minority business enterprise preference program shall be implemented on the following schedule:

1.  For the 19881989 fiscal year, the State Purchasing Director shall certify the percent of funds expended on state contracts which have been awarded to minority business enterprises certified pursuant to Section 7 of this act.  If the State Purchasing Director certifies that a minimum of ten percent (10%) of the funds expended on state contracts were expended on contracts awarded to minority business enterprises certified pursuant to Section 7 of this act then the minority percentage bid preference shall be zero.  If the percentage of such funds expended on minority business enterprises is less than ten percent (10%) then a five percent (5%) bid preference shall go into effect; and

2.  For each following fiscal year, the State Purchasing Director shall certify the percent of funds expended on state contracts which have been awarded to minority business enterprises. When the State Purchasing Director certifies that a minimum of ten percent (10%) of the funds expended on state contracts are expended on contracts awarded to minority business enterprises then the percentage bid preference shall remain at that preference level for a period of one (1) year. After that oneyear period, unless the minority bid preference level is zero, the State Purchasing Director shall reduce by one percent (1%) each year the bid preference level unless the required percent of funds expended on state contracts awarded to minority business enterprises decreases below the ten percent (10%) minimum. At that time, the State Purchasing Director shall increase the percentage bid preference one percent (1%) each year to a maximum of five percent (5%) to attain the minimum ten percent (10%) goal of the program.  Each year the State Purchasing Director may increase or decrease the bid percentage level in compliance with this section to maintain the minimum ten percent (10%) goal of the program.

C.  The Department of Transportation is exempted from the provisions of the Minority Business Enterprise Assistance Act.

Added by Laws 1987, c. 191, § 5, operative July 1, 1987.

§7485.45d.  Inability to award contract under preference program.

In the event that the State Purchasing Director is unable to award a contract pursuant to the provisions of Section 5 of this act, the award may be placed pursuant to the normal competitive bid and award provisions.

Added by Laws 1987, c. 191, § 6, operative July 1, 1987.

§7485.45e.  Certification as minority business enterprise.

A.  Any minority business enterprise that desires to participate in the minority bid preference program and to bid upon any state contract within the purview of the State Purchasing Director or any other state contract to be let by any state agency not subject to the Oklahoma Central Purchasing Act shall first apply to the State Purchasing Director for certification.

B.  The State Purchasing Director shall certify a business which meets the eligibility requirement of this section to qualify as a minority business enterprise.  To qualify as a minority business enterprise, the business shall:

1.  be a minority business enterprise;

2.  submit any documentary evidence required by the rules and regulations of the Office of Public Affairs to support its status as a minority business enterprise;

3.  sign an affidavit stating that it is a minority business enterprise;

4.  be qualified to bid pursuant to the provisions of the Oklahoma Central Purchasing Act.

5.  present:

a. an application including the entire business history of the operation,

b. birth certificates for all minority principals,

c. if Native American, tribal registration card/certificate,

d. current resumes on all principals, key managers and other key personnel,

e. a current financial statement,

f. proof of investment by principals,

g. loan agreements,

h. lease/rental agreement for space, equipment,

i. evidence of latest bond,

j. if the applicant is a sole proprietor, he shall also include:  a copy of a bank signature card,

k. if the applicant is a partnership a copy of the partnership agreement shall also be included, and

l. if the applicant is a corporation it shall also include:  articles of organization, corporation bylaws, copies of all stock certificates, minutes of the first corporate organizational meeting, bank resolution on all company accounts, and a copy of the latest U.S. corporate tax return.

C.  The State Purchasing Director shall prepare and maintain a list of certified minority business enterprises.

D.  The purchasing director may deny certification to any minority business enterprise in accordance with the provisions of this act and the rules and regulations of the Office of Public Affairs.  Any person adversely affected by an order of the State Purchasing Director denying certification as a minority business enterprise may appeal as provided in the Administrative Procedures Act.

Added by Laws 1987, c. 191, § 7, operative July 1, 1987.

§7485.45f.  Report on contracts awarded to minority business.

On or before July 15 of each year, the State Purchasing Director shall submit a report to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate on the status of the percentile of state funds expended on contracts awarded to minority business in the preceding fiscal year and provide any report, statistic or information concerning the compliance of the Department of Central Services with the Oklahoma Minority Business Enterprise Assistance Act.

Added by Laws 1987, c. 191, § 8, operative July 1, 1987.  Amended by Laws 1998, c. 364, § 27, emerg. eff. June 8, 1998.

§7485.45g.  Assignment of contracts.

If a minority business enterprise is awarded a contract by this state pursuant to the Oklahoma Minority Business Enterprise Assistance Act, said business shall not assign the rights of the contract to any other business without prior written approval of the State Purchasing Director verifying that such business is also a minority business enterprise certified as such by the Office of Public Affairs.  Any such assignment made without the prior written approval of the State Purchasing Director shall be deemed unlawful pursuant to paragraph 5 of subsection A of Section 10 of this act. Such unlawful assignment shall be voidable by the Office of Public Affairs.

Added by Laws 1987, c. 191, § 9, operative July 1, 1987.

§7485.45h.  Prohibited acts  Penalty.

A.  It shall be unlawful for a person to:

1.  Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain, certification as a minority business enterprise for the purposes of this act.

2.  Knowingly and willfully make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the certification or denial of certification of any entity as a minority business enterprise.

3.  Knowingly and willfully obstruct, impede, or attempt to obstruct or impede any state official or employee who is investigating the qualifications of a business entity which has requested certification as a minority business enterprise.

4.  Knowingly and willfully with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person in fraudulently obtaining or attempting to obtain, public monies to which the person is not entitled under this act.

5.  Knowingly and willfully assign any contract awarded pursuant to the Oklahoma Minority Business Enterprise Assistance Act to any other business enterprise without prior written approval of the State Purchasing Director pursuant to Section 85.45g of this title.

B.  Any person convicted of violating any provision of the Oklahoma Minority Business Enterprise Assistance Act shall be guilty of a felony, punishable by imprisonment in the State Penitentiary for not more than five (5) years, or a fine of not more than Ten Thousand Dollars ($10,000.00), or by both such imprisonment and fine.

C.  If a contractor, subcontractor, supplier, subsidiary, principal or affiliate thereof, has been found to have violated this act and that violation occurred within three (3) years of another violation of this act, the Department of Central Services shall prohibit that contractor, subcontractor, supplier, subsidiary, or affiliate thereof, from entering into a state project or state contract and from further bidding to a state entity, and from being a subcontractor to a contractor for a state entity and from being a supplier to a state entity.

Added by Laws 1987, c. 191, § 10, operative July 1, 1987.  Amended by Laws 1997, c. 133, § 585, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 425, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 585 from July 1, 1998, to July 1, 1999.

§74-85.45i.  Studies to determine disparity in minority business.

No later than December 31, 1994, each municipality with a population of three hundred thousand (300,000) or more according to the latest Federal Decennial Census shall conduct a study to determine the disparity, if any, in minority business contracts awarded by such municipality, and to determine the feasibility of the establishment of a percentage preference bid program that provides for a minimum of five percent (5%) of the funds expended on municipal contracts to be awarded to minority business enterprises as certified by the Oklahoma State Purchasing Director under the Oklahoma Minority Business Enterprise Assistance Act, Sections 85.45 through 85.45h of Title 74 of the Oklahoma Statutes.

Added by Laws 1994, c. 322, § 32, emerg. eff. June 8, 1994.

§74-85.45j.  Sole source or sole brand acquisition.

A.  1.  Pursuant to the provisions of this section, an acquisition may be exempt from competitive bidding procedures as a sole source or sole brand acquisition.

2.  If a state agency desires to make a sole source or sole brand acquisition, the state agency shall retain in the state agency's acquisition file or attach to the requisition an affidavit signed by the chief administrative officer of the state agency, in the following form:

SOLE SOURCE OR SOLE BRAND ACQUISITION

AFFIDAVIT

STATE AGENCY ________________________

SUPPLIER NAME ________________________

SUPPLIER ADDRESS ________________________

SUPPLIER TELEPHONE ________________________

I hereby affirm that pursuant to the provisions of the attached requisition or contract that

(Name of Supplier)

is the only person or business entity singularly qualified to provide the acquisition, and if a product is the only brand or product which is unique, for the following reasons:

______________________________________________________

______________________________________________________

______________________________________________________

______________________________________________________

______________________________________________________

The following is a brief description of all efforts which were made to verify that the services or products to be purchased pursuant to the provisions of the attached requisition or contract qualify as a sole source or sole brand acquisition:

______________________________________________________

______________________________________________________

______________________________________________________

______________________________________________________

______________________________________________________

I understand that the signing of this affidavit knowing such information to be false may subject me to punishment for perjury.

_____________________________

(Chief administrative officer)

STATE OF OKLAHOMA )

) ss.

COUNTY OF OKLAHOMA)

Subscribed and sworn to before me this __ day of _____, 19__ or 20__.

_________________________________

Notary Public

My Commission expires:

____________________________

3.  A court order requiring the purchase of specific products or services but which does not specify a brand or supplier shall not substitute for the affidavit required by this subsection or otherwise invalidate the acquisition procedures required pursuant to the Oklahoma Central Purchasing Act.

4.  Any chief administrative officer of a state agency affirming the affidavit required by this subsection who knows the information to be false shall be deemed guilty of perjury and upon conviction shall be punished by fine or by imprisonment or both fine and imprisonment pursuant to law.  Upon conviction or upon entering a plea of nolo contendere pursuant to this paragraph, the chief administrative officer shall immediately forfeit his or her position and shall be ineligible for appointment to or employment in the state service for a period of five (5) years after entering a plea of nolo contendere or being convicted.

5.  Upon a determination by the Director of the Department of Central Services that there are reasonable grounds to believe that a violation of this subsection has occurred, the Director shall send findings to the Attorney General that support the determination.  The Attorney General shall review the findings and determine whether to investigate or prosecute the person.

6.  If the acquisition's purchase price is such that the state agency is required to submit a requisition to the State Purchasing Director, the State Purchasing Director shall approve or deny the requisition for a sole source or sole brand acquisition.  Prior to approving a requisition pursuant to this paragraph, the State Purchasing Director shall document reasons a sole source or sole brand purchase is necessary and shall retain a written record for three (3) fiscal years following the end of the fiscal year during which the sole source or sole brand acquisition was made.

7.  For sole source or sole brand acquisitions exceeding Two Thousand Five Hundred Dollars ($2,500.00) and not requiring submission of a requisition to the State Purchasing Director, the state agency's certified procurement officer shall document reasons a sole source or sole brand acquisition is necessary and shall retain a written record for three (3) fiscal years following the end of the fiscal year during which the sole source or sole brand acquisition was made.

8.  The chief administrative officer of each state agency shall submit to the State Purchasing Director a monthly listing of all sole source and sole brand acquisitions exceeding Two Thousand Five Hundred Dollars ($2,500.00) executed by the state agency in the preceding month.  The report shall indicate whether requisitions for sole source and sole brand acquisitions were disapproved or modified by the State Purchasing Director and information the State Purchasing Director requires.

9.  The State Purchasing Director shall electronically provide to the Office of State Finance the information received pursuant to paragraph 8 of this subsection in machine-readable format and in the form the Office of State Finance requires.

B.  By the fifteenth day of each month, or the first working day thereafter, the Office of State Finance shall provide a report from the information received pursuant to this section to:

1.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate;

2.  The Majority and Minority Leaders of both the House of Representatives and the Senate;

3.  The Chair and Vice Chair of the Appropriations and Budget Committee of the House of Representatives and the Appropriations Committee of the Senate; and

4.  Any member of the Legislature requesting the report.

The report shall detail all sole source and sole brand acquisitions by state agencies for the month prior to the month preceding the submission of the report.  The report shall be titled "Monthly Sole Source and Sole Brand Contracting Report of Oklahoma State Agencies" and indicate the time period of the report.  The report shall be provided in physical form unless the requesting person specifies the electronic version.  The report shall be signed by the Director of State Finance or the Director's designee.  The report shall be in columnar database format and shall include at least the following fields of information:  state agency number; state agency name; date created by the Department of Central Services for the requisition; date of either approval or disapproval of the requisition; if disapproved, the reason why such contract was disapproved; estimated amount of the requisition; purchase order amount; purchase order number; actual business name of supplier; supplier federal employer identification number; contact person; and the commodity classification listing at the appropriate level to distinguish between similar acquisitions.  Information required by this subsection shall be reported and maintained on each report through the next reporting period after an acquisition is made.  The applicable data in the fields of information specified in this subsection shall be listed even if the state agency requisition is disapproved.

C.  The Office of State Finance shall maintain electronic historic data or any other data received pursuant to this section for at least two (2) years.

D.  By August 15 of each year, from the data received pursuant to this section, the Office of State Finance shall complete and submit a report detailing the number of sole source or sole brand contracts issued by each state agency and a list of the business names of the suppliers who received sole source or sole brand awards during the previous fiscal year and if more than one such award, the number of awards so executed.

Added by Laws 1990, c. 236, § 11, eff. July 1, 1991.  Amended by Laws 1999, c. 289, § 14, eff. July 1, 1999; Laws 2001, c. 398, § 1, emerg. eff. June 4, 2001.

§74-85.45k.  State Travel Office.

A.  There is hereby created the State Travel Office within the Purchasing Division of the Department of Central Services.

B.  All state agencies and departments of this state shall make arrangements for all air travel on scheduled commercial airlines for state employees required to travel in the course of their official duties and for all other persons traveling at state expense through the State Travel Office, except when the state agency determines that:

1.  The air travel services can be secured at a cost less than that which can be secured by the State Travel Office; or

2.  The air travel originates from a location outside the state and it would be impractical to arrange for the air travel through the State Travel Office; or

3.  The air travel is necessitated by an emergency and time does not permit utilization of the State Travel Office's services; or

4.  The air travel is part of a package arrangement made by the organization scheduling the meeting or conference.

C.  All claims made for reimbursement shall contain a statement showing the reason for the exemption.

D.  The State Travel Office shall divide the state into high travel areas and low travel areas.  A high travel area shall consist of no more than one county.  Oklahoma, Tulsa, Payne and Cleveland Counties and any other county that accounts for a substantial portion of air travel at state expense shall be designated as high travel areas.  The remaining counties of the state shall be designated as low travel areas.  Low travel areas may consist of more than one county, as determined by the State Travel Office.  The State Travel Office shall contract with no less than six private travel agencies in a high travel area and one or more private travel agencies in a low travel area to provide the scheduling and related travel services required to comply with this section.  In order to take advantage of local competitive situations, institutions of The Oklahoma State System of Higher Education in high travel areas are authorized to solicit competitive bids for air travel services by travel agencies.  If the bids result in greater savings than the state contract, then these institutions may issue individual contracts to not less than two travel agencies.  Further, institutions of The Oklahoma State System of Higher Education in high travel areas are also authorized to solicit competitive bids for applicable city pair destination rates to airline companies.  If the bids result in a greater savings than the state contract rates, these institutions may issue individual contracts to the airline companies with the lowest bids.

E.  The State Travel Office shall promulgate rules and contract specifications to which the contract travel agencies shall be subject.  The rules and specifications shall be drawn with the intent of obtaining the lowest available fares for scheduled commercial air travel.

F.  At the end of each month the contract travel agencies shall furnish a statement, in a form approved by the State Travel Office, showing certain details of all travel arrangements handled to each state agency for which the contract travel agencies have furnished their services and shall also furnish copies of said statements to the State Travel Office.

Added by Laws 1985, c. 271, § 1, eff. Nov. 1, 1985.  Amended by Laws 1986, c. 203, § 1, eff. Nov. 1, 1986; Laws 1993, c. 204, § 1, eff. Sept. 1, 1993; Laws 1998, c. 371, § 12, eff. Nov. 1, 1998.  Renumbered from § 79 of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.45o.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Oklahoma Online Bidding Act".

Added by Laws 2003, c. 60, § 1, eff. July 1, 2003.

§74-85.45o.  Short title.

Sections 1 through 5 of this act shall be known and may be cited as the "Oklahoma Online Bidding Act".

Added by Laws 2003, c. 60, § 1, eff. July 1, 2003.

§74-85.45p.  Intent of act.

The intent of the Oklahoma Online Bidding Act is:

1.  To provide increased economy in state government procurement activities and to maximize to the fullest extent practicable the purchasing value of state monies while ensuring that procurements are the most advantageous to state agencies;

2.  To foster effective broad-based competition for state procurement within the free enterprise system;

3.  To modernize state statutes governing state government procurement and permit the continued development of explicit and thoroughly considered procurement policies and practices;

4.  To ensure the fair and equitable treatment of all persons who deal with state government procurement processes and to promote increased public confidence in state government procurement procedures; and

5.  To provide an ongoing funding source for new and innovative electronic procurement practices that would otherwise not be possible due to previous funding practices and guidelines.

Added by Laws 2003, c. 60, § 2, eff. July 1, 2003.

§74-85.45q.  Definitions.

As used in the Oklahoma Online Bidding Act:

1.  "Information technology" means data processing, telecommunications, and office systems technologies and services;

2.  "Services" means the furnishing of labor, time, or effort by a contractor not required to deliver a specific end product, other than reports which are merely incidental to required performance;

3.  "Construction" shall be defined as provided by Section 202 of Title 61 of the Oklahoma Statutes for online bids subject to the Public Building Construction and Planning Act;

4.  "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any goods, services, construction, or information services.  The term also means all functions that pertain to the obtaining of any goods, services, construction, or information services, including, but not limited to, the description of requirements, selection, and solicitation of sources, preparation and award of contracts, and all phases of contract administration;

5.  "State agencies" or "agencies" shall be defined as provided by Section 85.2 of Title 74 of the Oklahoma Statutes for online bids subject to the Oklahoma Central Purchasing Act or as defined by Section 202 of Title 61 of the Oklahoma Statutes for online bids subject to the Public Building Construction and Planning Act;

6.  "Online bidding" means an electronic procurement process in which state agencies receive bids from vendors for goods, services, construction, or information services over the Internet in a real-time, competitive bidding event;

7.  "Internet" means the international computer network of both federal and nonfederal interoperable packet-switched data networks, including the graphical subnetwork called the World Wide Web; and

8.  "Solicitation" means a request or invitation by the State Purchasing Director or a state agency for a supplier to submit a priced offer to sell acquisitions to the state.  A solicitation may be an invitation to bid, request for proposal, or request for quotation.

Added by Laws 2003, c. 60, § 3, eff. July 1, 2003.

§74-85.45r.  Requirements of online bidding process - Limitations on application of act - Disclosure - Remedies.

A.  When a state agency purchasing agent determines that electronic or online bidding is more advantageous than other procurement methods provided by the laws of this state, the purchasing agent may use online bidding to obtain bids as authorized by the Oklahoma Central Purchasing Act or the Public Building Construction and Planning Act for the purchase of goods, services, construction, or information services.

B.  The online bidding process shall provide:

1.  A designated opening and closing date and time.  At the opening date and time, state agencies shall begin accepting online electronic bids.  Online bids shall be accepted until the designated closing date and time, except as provided by paragraph 6 of this subsection;

2.  The posting of all online bids electronically and updating of bids on a real-time basis by state agencies;

3.  The authorization for state agencies to require bidders to register before the opening date and time and, as part of that registration, require bidders to agree to any terms, conditions or other requirements of the solicitation or applicable acts;

4.  The authorization for state agencies to also require potential bidders to prequalify as bidders and to restrict solicitations to prequalified online bidders;

5.  The retention of the authority of state agencies to determine the criteria that will be used as the basis for making awards; and

6.  The authorization for the Director of the Department of Central Services, in the event the state agency determines that a significant error or event occurred that affected the electronic receipt of any online bid by the agency, to determine it is in the best interest of the state to allow the agency to accept an electronic bid after the specified official closing date and time.

C.  The provisions of the Oklahoma Online Bidding Act shall not apply to bid or proposal sealing or opening provisions found in any state law other than the Oklahoma Central Purchasing Act or the Public Building Construction and Planning Act.

D.  All bids submitted electronically through the online bidding process pursuant to the Oklahoma Online Bidding Act are subject to the same public disclosure laws that govern bids received pursuant to sealed bid procurement procedures pursuant to the Oklahoma Central Purchasing Act or the Public Building Construction and Planning Act.

E.  All remedies available to state agencies and suppliers through the sealed bid process pursuant to the Oklahoma Central Purchasing Act or the Public Building Construction and Planning Act are also available to state agencies and online bidders in an online bidding process.

Added by Laws 2003, c. 60, § 4, eff. July 1, 2003.

§74-85.45s.  Rules.

The Director of the Department of Central Services shall promulgate rules to implement the Oklahoma Online Bidding Act.

Added by Laws 2003, c. 60, § 5, eff. July 1, 2003.

§74-85.46.  Repealed by Laws 1990, c. 236, § 12, eff. July 1, 1991.

§74-85.47.  Short title.

This act shall be known and may be cited as the "Oklahoma Small Business Surety Bond Guaranty Program Act".

Added by Laws 1990, c. 236, § 1, eff. July 1, 1991.

§74-85.47a.  Definitions.

1.  "Administrator" means the Small Business Surety Bond Guaranty Program Administrator;

2.  "Fund" means the Small Business Surety Bond Guaranty Fund;

3.  "Indemnity fund" means a fund established through the Office of Public Affairs to underwrite the Small Business Surety Bond Guaranty Program;

4.  "Principal" means a small business entity as defined pursuant to Section 3 of the Small Business Act, 16 U.S.C. Section 632;

5.  "Program" means the Small Business Surety Bond Guaranty Program; and

6.  "Surety" means a corporation granted authority by the Insurance Commissioner to write bonds or insurance in this state guaranteeing the performance of contracts.

Added by Laws 1990, c. 236, § 2, eff. July 1, 1991.

§74-85.47b.  Administrator - Powers and duties.

The Administrator shall be authorized to:

1.  Use the services of other governmental agencies and public trusts which are necessary to carry out the provisions of this act;

2.  Contract for and accept, for use in carrying out the provisions of this program, loans and grants from the federal government and any of its agencies and instrumentalities and from public trusts;

3.  Acquire, manage, operate, dispose of, or otherwise deal with property, take assignments of rentals and leases, and make contracts, leases, agreements and arrangements that are necessary or incidental to the performance of his duties;

4.  Prescribe or approve the form of and terms and conditions in applications, guarantee agreements or any other documents entered into by the Administrator, principals or sureties in connection with the program;

5.  Acquire or take assignments of documents executed, obtained or delivered in connection with any assistance provided under this program; and

6.  Fix, determine, charge and collect any premiums and fees pursuant to rules promulgated by the Director of the Office of Public Affairs.

Laws 1990, c. 236, § 3, eff. July 1, 1991; Laws 1992, c. 197, § 1, eff. Sept. 1, 1992.

§74-85.47c.  Small Business Surety Bond Guaranty Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Small Business Surety Bond Guaranty Program to be designated the "Small Business Surety Bond Guaranty Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of:

1.  Premiums, fees, and any other amounts received with respect to bonding assistance provided under this program;

2.  Proceeds from the sale, lease, or other disposition of property or contracts held or acquired by the Office of Public Affairs pursuant to this program;

3.  Income from investments that the State Treasurer makes from monies in the Fund; and

4.  Any other monies made available under this program.

B.  The Fund shall be used:

1.  For the purposes provided for in this program; and

2.  To pay part or all of the expenses of administering the program.

C.  All monies accruing to the credit of the Fund shall be deposited with the State Treasurer and invested and reinvested in the same manner as other state funds, and any investment earnings shall be paid into the Fund.  All monies accruing to the credit of the Fund are hereby appropriated and may be budgeted and expended for the purposes provided in subsection B of this section.  Expenditures from said Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 236, § 4, eff. July 1, 1991.

§74-85.47d.  Guaranty capabilities of program - Terms of guaranty - Establishment of indemnity fund.

A.  Subject to the restrictions of the Oklahoma Small Business Surety Bond Guaranty Program Act, the Administrator, on application, may guarantee any surety which qualifies pursuant to this act for any losses incurred as a result of a principal's breach of a bid bond, a payment bond, a defect or maintenance bond, or a performance bond required for a public construction contract for the state, federal agencies and political subdivisions of the State of Oklahoma.  Provided, the guaranty shall not be extended to any bond with a face value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00), nor shall the total face value of the bonds to which the guaranty is extended for any one principal exceed Five Hundred Thousand Dollars ($500,000.00).  Provided further, the guaranty shall not be granted to an issuer of a letter of credit used in lieu of said bonds.

B.  The terms of a guaranty under the Oklahoma Small Business Surety Bond Guaranty Program Act shall not exceed the terms of the contract for which bonding is obtained.

C.  The Office of Public Affairs shall establish an indemnity fund for this program using a public trust or other entity capable of creating a fund which is not subject to the constitutional prohibitions of Sections 15 and 23 of Article X of the Oklahoma Constitution.

Laws 1990, c. 236, § 5, eff. July 1, 1991; Laws 1992, c. 197, § 2, eff. Sept. 1, 1992.

§74-85.47e.  Requirements to obtain surety bond guaranty - Applications.

A.  To qualify for a surety bond guaranty pursuant to the program, a surety and principal shall meet the requirements of this section.

B.  A surety shall meet the following requirements:

1.  Be a company which writes bid, payment, defect or maintenance, or performance bonds in its normal course of business;

2.  Has not refused to provide said bonds for which the principal is submitting application to the program; and

3.  Has been licensed to do surety business in the State of Oklahoma prior to July 1, 1991.

C.  The principal shall satisfy the Administrator that:

1.  As determined from creditors, employers and other individuals who have personal knowledge of the principal, the principal has a reputation for financial responsibility;

2.  The principal is a resident of this state;

3.  The principal is unable to obtain adequate bonding on reasonable terms and conditions through normal channels and has been denied such bonding by two sureties that write contract bonds.

4.  Bonding is required in order for the principal to bid on public construction contracts or to serve as a prime contractor or subcontractor on such contracts.

D.  The surety and principal shall submit to the Administrator an application for each contract on the form that the Administrator provides.  The application for each contract shall include:

1.  A detailed description of the project for which the contract is to be let;

2.  An itemization of known and estimated costs;

3.  The total amount of investment required to perform the contract;

4.  The funds available to the principal for working capital;

5.  The amount of bonding assistance sought from the program;

6.  Information that relates to the financial status of the principal, including:

a. a current balance sheet,

b. a profit and loss statement, and

c. credit references;

7.  A schedule of all existing and pending contracts and the current status of each; and

8.  Any other relevant information that the Administrator requests.

E.  After receipt of an application for assistance from the Oklahoma Small Business Surety Bond Guaranty Program, the Administrator may require that a principal shall provide an audited balance sheet before the Administrator makes a decision on the application.

Added by Laws 1990, c. 236, § 6, eff. July 1, 1991.

§74-85.47f.  Premiums and fees.

A.  The Administrator may set reasonable premiums and fees, not to exceed limits established by rules promulgated by the Director of the Office of Public Affairs, to be paid for the purpose of providing bonding assistance under this program.

B.  The premiums and fees set by the Administrator shall be payable in the amounts, at the time and in the manner that the Administrator requires.

C.  The premiums and fees need not be uniform among transactions, and may vary in amount:

1.  Among transactions; and

2.  At different stages during the terms of transactions.

Laws 1990, c. 236, § 7, eff. July 1, 1991; Laws 1992, c. 197, § 3, eff. Sept. 1, 1992.

§74-85.47g.  Administration of program.

The Small Business Surety Bond Guaranty Program shall be a program of the Office of Public Affairs.  The Director of the Office of Public Affairs is authorized to hire a Small Business Surety Bond Guaranty Program Administrator to administer the Small Business Surety Bond Guaranty Program.  The Administrator shall hold a bachelor's degree or higher degree in business, accounting, mathematics, economics or engineering and shall have previous experience as a surety underwriter.  The Administrator shall be in the unclassified service of this state.

Added by Laws 1990, c. 236, § 8, eff. July 1, 1991.

§74-85.47h.  Prohibited acts - Penalties.

A.  A person shall not knowingly make or cause any false statement or report to be made in any application or in any document furnished to the Administrator.

B.  A person shall not knowingly make or cause any false statement or report to be made for the purpose of influencing the action of the Administrator on an application for assistance or for the purpose of influencing any action of the Administrator affecting bonding assistance whether or not such assistance may have already been extended.

C.  Any person who violates any provision of this section shall be guilty of a felony and, upon conviction, shall be subject to a fine not exceeding Ten Thousand Dollars ($10,000.00) or imprisonment of up to five (5) years, or both such fine and imprisonment.

Added by Laws 1990, c. 236, § 9, eff. July 1, 1991.  Amended by Laws 1997, c. 133, § 586, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 426, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 586 from July 1, 1998, to July 1, 1999.

§74-85.47i.  Implementation of act - Rules and regulations.

The Director of the Office of Public Affairs shall promulgate and adopt rules necessary to carry out the provisions of the Small Business Surety Bond Guaranty Program Act.

Added by Laws 1990, c. 236, § 10, eff. July 1, 1991.

§74-85.47j.  Liability of state limited.

Nothing in this act shall be interpreted to constitute a financial obligation or general obligation of the state.  No state revenue shall be used to guarantee, nor pay any losses suffered by any person or firm.

Added by Laws 1990, c. 236, § 11, eff. July 1, 1991.

§7485.50.  Short title.

This act shall be known and may be cited as the "Oklahoma State Recycling and Recycled Materials Procurement Act".

Added by Laws 1988, c. 311, § 1, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 1, operative July 1, 1990.

§7485.51.  Definitions.

As used in the Oklahoma State Recycling and Recycled Materials Procurement Act:

1.  "Department" means the Department of Central Services;

2.  "Paper recycling" means the processing of scrap paper or other such recoverable waste paper into reusable products.  Such collection and recycling of recoverable waste paper shall be done in an environmentally acceptable manner;

3.  "State public entity" means the State Legislature, any bureau, agency, board, commission, or authority of the state, the office of the Governor, the judiciary, or any state university, school district, or county of the state which is supported in whole or in part by state funds;

4.  "Recoverable waste paper" generated by businesses or consumers, which has served its intended use and has been separated from solid waste for purposes of collection and recycling, shall include, but is not limited to, such paper as computer cards, computer printout papers, copy paper, white office papers, colored office papers, corrugated boxes, newspapers, envelope coatings, bindery trimmings, printing scrap and butt rolls.  Mill broke repulped internally within a paper manufacturing facility shall not be considered recoverable waste paper;

5.  "Director" means the Director of Central Services;

6.  "Division" means the Purchasing Division of the Department of Central Services;

7.  "Recycled paper products" means all paper products manufactured from recoverable waste paper with not less than ten percent (10%) of their total weight consisting of waste paper.

8.  "Products manufactured with recycled materials" means products that contain at least a minimum percentage of specified materials recovered from the recycling of post-consumer products as defined in rules and regulations promulgated by the Division;

9.  "Recyclable materials" means materials or products which are capable of being recycled, including but not limited to paper, glass, plastics, metals, automobile oil, and batteries.  Refuse-derived fuel or other material that is destroyed by incineration is not a recyclable material; and

10.  "Uncoated" means not coated with plastic, clay, or other material used to create a glossy finish.

Added by Laws 1980, H.J.R. No. 1057, eff. Oct. 1, 1980.  Amended by Laws 1983, c. 304, § 66, eff. July 1, 1983; Laws 1988, c. 311, § 2, eff. July 1, 1988.  Renumbered from Title 63, § 2766 by Laws 1988, c. 311, § 9, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 2, operative July 1, 1990; Laws 1992, c. 155, § 1, eff. July 1, 1992.

§7485.52.  Intent of Legislature  Implementation of act  Exemptions.

A.  It is the intent of the Legislature that all state public entities comply with the provisions of the Oklahoma State Recycling and Recycled Materials Procurement Act.  All political subdivisions of this state are encouraged to collect and recycle recoverable waste paper and recyclable materials to the greatest extent possible.  The  Department of Central Services shall coordinate recycling efforts among the state public entities.  The Director of Central Services shall adopt such rules, regulations, and orders as are necessary for the implementation of the Oklahoma State Recycling and Recycled Materials Procurement Act.  The rules and regulations at a minimum shall establish procedures for:

1.  The identification, handling, hauling, storing, safety factors, and disposition of recoverable waste paper and recyclable materials;

2.  The separation of recoverable waste paper and recyclable materials from solid waste generated by state public entities;

3.  A system for the collection of recoverable waste paper and recyclable materials from solid waste generated by state public entities;

4.  Assuring that the recoverable waste paper and recyclable materials are made available to private industries for collection and recycling at the greatest economic value and to the greatest extent feasible.  The Department may execute multiple contracts as necessary  for purposes including but not limited to serving other government entities and different geographic areas of the state.  In addition to the preference provisions of Section 85.53 of this title, rules and regulations governing availability of recyclable materials shall give preference to private recyclable materials industries that operate in Oklahoma, and that will employ residents of the state to handle, transport and sort such materials;

5.  The purchase of uncoated office paper and printed paper whenever practicable; and

6.  Separating for the purpose of recycling all recyclable materials including but not limited to lead acid batteries, waste oil and major appliances that are generated as solid waste by state public entities.

B.  All state public entities shall comply with the procedures and systems established pursuant to the Oklahoma State Recycling and Recycled Materials Procurement Act.

C.  1.  The Director may exempt any single activity or facility of any state public entity from compliance with rules promulgated pursuant to the Oklahoma State Recycling and Recycled Materials Procurement Act if the Director determines there is a lack of market availability or that it is not economically feasible to follow and comply with the procedures and systems established by the Director.

2.  The exemption shall be for a period not in excess of one (1) year, but additional exemptions may be granted for periods not to exceed one (1) year.

3.  The Director shall make public all exemptions together with the reasons for granting such exemptions.

Added by Laws 1980, H.J.R. No. 1057, eff. Oct. 1, 1980.  Amended by Laws 1983, c. 304, § 67, eff. July 1, 1983; Laws 1988, c. 311, § 3, eff. July 1, 1988.  Renumbered from Title 63, § 2767 by Laws 1988, c. 311, § 9, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 3, operative July 1, 1990; Laws 1992, c. 155, § 2, eff. July 1, 1992.

§7485.53.  State public entities to procure products and materials containing recycled materials - Intent of Legislature - Bids for state purchases - Rules and regulations - Procurement specifications.

A.  It is the intent of the Legislature that all state public entities procure products or materials with the recycled content levels required or specified by rules promulgated pursuant to the provisions of this section when such products or materials are available.

B.  By July 1, 1993, the Division when accepting bids for state purchases of supplies, equipment and materials shall give preference to the suppliers of paper products or products manufactured with recycled materials if:

1.  The price for recycled products and materials is not substantially higher than the price for nonrecycled products and materials.  The Department of Central Services shall establish by rule the annual percentage over and above the price of nonrecycled products and materials which will be allowed for the purchase of recycled products and materials; and

2.  The quality and grade requirements are otherwise comparable.

C.  By July 1, 1993, any state public entity not subject to the Central Purchasing Act when accepting bids for purchases of supplies, equipment and materials, shall give preference to the suppliers of recycled paper products and products manufactured from recycled materials if:

1.  The price for recycled products and materials is not substantially higher than the price for nonrecycled products and materials.  The price paid for recycled products and materials shall not exceed the percentage over the price for nonrecycled products and materials established by the Department; and

2.  The quality and grade requirements are otherwise comparable.

D.  The Purchasing Division and any state public entity not subject to the Central Purchasing Act shall ensure, to the greatest extent economically practical and possible, that the recycled or recovered content of all paper purchased by the Division or agency, measured as a proportion, by weight, of paper products purchased in a calendar year, is not less than the following:

1.  By 1995, ten percent (10%) of all purchased paper;

2.  By 1997, twenty-five percent (25%) of all purchased paper; and

3.  By 1999, forty percent (40%) of all purchased paper.

E.  1.  By July 1, 1993, the Division shall promulgate rules and implement a program for extending state procurement specifications to products manufactured with recycled materials and identifying recycled products.

2.  By July 1, 1993, any state public entity not subject to the Central Purchasing Act shall implement a program for extending agency procurement specifications to products manufactured with recycled materials.

F.  In writing specifications under this section, the Department and any other state public entity shall incorporate requirements relating to the recyclability and ultimate disposition of products and, wherever possible, shall write the specifications so as to minimize the amount of solid waste generated by the state.  All specifications under this section shall discourage the purchase of single-use, disposable products and require, whenever practical, the purchase of multiple-use, durable products.

G.  For materials that are not otherwise recycled, the Division and each state public entity not subject to the Central Purchasing Act shall, to the extent practicable, enter into agreements to purchase products made from recyclable materials from vendors who agree to purchase like materials separated from solid waste generated by the state for reuse or use as a raw material in manufacturing.

Added by Laws 1988, c. 311, § 4, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 4, operative July 1, 1990; Laws 1992, c. 155, § 3, eff. July 1, 1992.

§7485.54.  Division and Director  Duties and responsibilities.

A.  The Purchasing Division shall review the procurement specifications currently used by the Department of Central Services in order to eliminate, wherever economically feasible, discrimination against the procurement of recycled paper and other products manufactured with recycled materials.

B.  The Division shall establish purchasing practices which, to the maximum extent economically feasible, assure purchase of recycled paper products.

C.  The Director of Central Services shall review and incorporate, where appropriate, guidelines published in the Federal Register.

D.  The Director shall promulgate rules to encourage recycling and conservation of purchased products.

Added by Laws 1988, c. 311, § 5, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 5, operative July 1, 1990; Laws 1992, c. 155, § 4, eff. July 1, 1992; Laws 1998, c. 364, § 28, emerg. eff. June 8, 1998.

§7485.55.  Public entities - Powers, duties and responsibilities.

A.  Each state public entity whether or not subject to the Central Purchasing Act shall:

1.  Be subject to the rules promulgated by the Purchasing Division regarding the purchase of recycled products;

2.  Establish management practices in accordance with the provisions of the Oklahoma State Recycling and Recycled Materials Procurement Act;

3.  Report by November 1 of each year to the Director of Central Services the following:

a. the total amount of waste paper and other recyclable materials sold during the previous fiscal year,

b. the amount of procured recycled paper products and other products manufactured with recycled materials, and

c. the total amount of monies collected and expended to implement the Oklahoma State Recycling and Recycled Materials Procurement Act; and

4.  The Director shall coordinate the information provided by state public entities and report and submit such information to the Governor, the President Pro Tempore of the Senate, and to the Speaker of the House of Representatives on or before January 15 of each year.

B.  It is the intention of the Legislature that all state public entities and other governmental subdivisions of this state aggressively pursue procurement practices that encourage solid waste reduction and development of markets for recyclable materials and compost and shall, whenever practical, procure products containing recycled materials.

Added by Laws 1988, c. 311, § 6, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 6, operative July 1, 1990; Laws 1992, c. 155, § 5, eff. July 1, 1992; Laws 1998, c. 135, § 1, emerg. eff. April 16, 1998.

§74-85.55a.  Information clearinghouse - Joint agreements and contracts - Interstate transactions.

A.  The Department of Central Services shall maintain a clearinghouse of information regarding products made from recycled paper products and products manufactured with recycled materials for purchase by state public entities.  The clearinghouse shall include information concerning the availability, price and quality of products made from recycled paper products and products manufactured with recycled materials.  The clearinghouse shall also include information concerning vendors and other persons willing to purchase recyclable materials from state public entities.  The Department shall develop a mechanism to make this information available to all state public entities.

B.  The Department may enter into agreements with purchasing agents of any other state, local governments, or the federal government under which any of the parties may agree to participate in, administer, sponsor or conduct purchasing transactions under a joint contract for the purchase of materials, supplies, equipment, permanent personal property, miscellaneous capital or contractual services consistent with this act.

C.  The Department may cooperate with purchasing agents and other interested parties of any other state, local governments, or the federal government to develop uniform purchasing specifications on a regional or national level to facilitate cooperative interstate purchasing transactions.

Added by Laws 1992, c. 155, § 6, eff. July 1, 1992.

§7485.56.  State Recycling Revolving Fund  Use of revenues from sale of waste materials.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "State Recycling Revolving Fund".  The fund shall be administered in accordance with standard revolving fund procedures.  The Department shall direct to the State Recycling Revolving Fund any federal or private grants which may qualify.  The Department shall have the authority to expend monies from the fund for the purpose of implementing the Oklahoma State Recycling and Recycled Materials Procurement Act and to defray expenses the Department incurs to support recycling operations.

B.  Revenues received from the sale of waste materials which can be recycled through any recycling programs operated by the Department shall be used to implement the Oklahoma State Recycling and Recycled Materials Procurement Act and to defray expenses the Department incurs to support recycling operations.

Added by Laws 1980, p. 1201, H.J. Res. No. 1057, § 3, eff. Oct. 1, 1980.  Amended by Laws 1983, c. 304, § 68, eff. July 1, 1983; Laws 1988, c. 311, § 7, eff. July 1, 1988.  Renumbered from § 2768 of Title 63 by Laws 1988, c. 311, § 9, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 7, operative July 1, 1990; Laws 2003, c. 372, § 7, eff. July 1, 2003.

§7485.57.  Employment of disabled workers, inmates of jails and correctional institutions and retired persons.

The Office of Public Affairs, whenever possible, shall contract with, employ or utilize the services of the disabled workers, inmates of county jails, and the Department of Corrections and the retired as a labor force in the identification, handling, hauling, and storage of materials and products which can be recycled.

Laws 1980, H.J.Res.No. 1057, eff. Oct. 1, 1980. Amended by Laws 1983, c. 304, § 69, eff. July 1, 1983; Laws 1988, c. 311, § 8, eff. July 1, 1988. Renumbered from Title 63, § 2769 by Laws 1988, c. 311, § 9, eff. July 1, 1988.  Amended by Laws 1990, c. 145, § 8, operative July 1, 1990.

§74-85.58A.  Comprehensive professional risk management program - Administrator - Participation by community action agencies.

A.  The Department of Central Services shall establish for all state agencies, whether or not subject to the Central Purchasing Act, and other entities as provided by law a comprehensive professional risk management program which shall:

1.  Identify and evaluate risks of loss and exposures to loss to officers, employees and properties;

2.  Minimize risks through loss-prevention and loss-control programs;

3.  Transfer risks, if economically advantageous to the state, by acquiring commercial insurance, contractual pass through of liability, or by other means;

4.  Consolidate and administer risk management plans and programs including self-insurance programs, except Workers' Compensation Insurance and State Employees Group Insurance;

5.  Determine feasibility of and, if feasible, establish self-insurance programs, considering whether a program may be self-supporting to remain financially and actuarially sound;

6.  Provide a system to allocate insurance and program costs to determine payment for insurance coverage and program expenses provided by the Department of Central Services;

7.  When requested by a state retirement system, CompSource Oklahoma or the State and Education Employees Group Insurance Board, assist in obtaining insurance authorized by law. If requested by the Oklahoma State Regents for Higher Education, assist trust funds for which the State Regents serve as trustees in obtaining insurance authorized by law;

8.  Assist state agencies and officers, employees, and members thereof, charged with licensing authority, in obtaining insurance for liability for judgments, based on the licensing authority, rendered by any court pursuant to federal law;

9.  When requested by a public trust established pursuant to Title 60 of the Oklahoma Statutes of which the State of Oklahoma is the beneficiary, obtain, provide or assist the public trust in obtaining insurance authorized by law or trust indenture covering any board member, trustee, official, officer, employee or volunteer for errors and omissions or liability risks arising from the performance of their official duties pursuant to law or trust indenture; and

10.  When requested by the State Regents, for the purpose of insuring real property required pursuant to Section 4018 of Title 70 of the Oklahoma Statutes, of which the State Regents is the beneficiary, obtain, provide or assist the State Regents in obtaining insurance for the real property pursuant to the provisions of this section.

B.  The Director of Central Services may hire or contract for the services of a Risk Management Administrator to supervise the Comprehensive Professional Risk Management Program established pursuant to this section.  If appointed by the Director as a state employee, the Risk Management Administrator shall be in the unclassified service.

C.  The Risk Management Administrator shall evaluate insurance coverage needs and in force for state agencies, whether or not subject to the Central Purchasing Act, and other entities as provided by law.  All entities shall submit to the Risk Management Administrator all information which the Risk Management Administrator deems necessary to perform this duty.

D.  The Risk Management Administrator in conjunction with the State Purchasing Director under the authority of the Director of Central Services may negotiate insurance coverage and services contracts.  The State Purchasing Director shall ensure open processes for solicitation and qualification of insurance coverage and services providers.  The State Purchasing Director shall award contracts for insurance coverage and services to the provider which offer the best and final terms and conditions.

E.  The school districts of this state may request the Risk Management Administrator to advise for the purchase of insurance coverage for the school districts.

F.  A state agency, whether or not subject to the Central Purchasing Act, that contemplates purchase of property and casualty insurance, shall provide details of the proposed purchase to the Risk Management Administrator for approval or disapproval prior to the purchase.

G.  The Director of Central Services shall promulgate rules to effect the provisions of the comprehensive professional risk management program.

H. 1. a. Any community action agency established pursuant to Sections 5035 through 5040 of this title may participate in the comprehensive professional risk management program established pursuant to this section for risks incurred as a result of operating a Head Start program or providing transportation services to the public.  The Risk Management Administrator shall obtain or provide for insurance coverage for such community action agencies or bonding for employees of such community action agencies.  Any liability insurance coverage obtained or provided shall include expenses for administrative and legal services obtained or provided by the Risk Management Administrator.

b. The Risk Management Administrator shall determine criteria for participation in the risk management program by such community action agencies.  In addition, the Risk Management Administrator may require each such community action agency to:

(1) provide adequate qualified personnel and suitable facilities and equipment for operating a Head Start program or providing transportation services to the public, and

(2) comply with such standards as are necessary for the protection of the clients it serves.

2.  To receive coverage pursuant to this section, a community action agency shall make payments for any insurance coverage and shall otherwise comply with the provisions of this section and rules promulgated by the Department pursuant to the provisions of this section.

3.  Requests for the insurance coverage provided pursuant to the provisions of this subsection shall be submitted in writing to the Risk Management Administrator by the community action agencies.

I.  The Risk Management Administrator may provide or obtain for any state agency, public trust with the state as a beneficiary and  a director, officer, employee or member thereof, insurance for liability for loss, including judgments, awards, settlements, costs and legal expenses, resulting from violations of rights or privileges secured by the Constitution or laws of the United States of America which occur while a director, officer, employee or member is acting within the scope of service to the State of Oklahoma.  The insurance shall be for coverage in excess of the limits on liability established by the Governmental Tort Claims Act but shall not limit or waive any immunities now or hereafter available to the State of Oklahoma or any state agency, any public trust with the state as a beneficiary, or any director, officer, employee or member thereof, including, but not limited to, any immunities under the Eleventh Amendment to the Constitution of the United States, state sovereign immunity, and any absolute or qualified immunity held by any director, officer, employee or member.

Added by Laws 1984, c. 141, § 1, operative July 1, 1984.  Amended by Laws 1985, c. 97, § 1, emerg. eff. May 28, 1985; Laws 1986, c. 150, § 24, emerg. eff. April 29, 1986; Laws 1986, c. 301, § 31, operative July 1, 1986; Laws 1988, c. 321, § 42, operative July 1, 1988; Laws 1989, c. 375, § 15, emerg. eff. June 6, 1989; Laws 1990, c. 337, § 21; Laws 1993, c. 177, § 3, emerg. eff. May 13, 1993; Laws 1994, c. 329, § 3, eff. July 1, 1994.  Renumbered from § 85.34 of Title 74 by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.  Amended by Laws 2002, c. 195, § 1, eff. Nov. 1, 2002; Laws 2002, c. 483, § 6, eff. July 1, 2002.

NOTE:  Laws 1989, c. 318, § 4 repealed by Laws 1990, c. 337, § 26.

§74-85.58B.  Risk management insurance coverage - Fire protection.

A.  The Risk Management Administrator, pursuant to the provisions of this section and Section 85.34 of this title, may obtain or provide insurance coverage for any vehicle, vessel or aircraft used for or in fire fighting or services provided by the districts, departments and services specified in subsection D of this section and may obtain or provide indemnity coverage for any board member, official, employee or volunteer of any entity specified in subsection D of this section for any errors and omissions or liability risks arising from the performance of their official duties pursuant to law.

B.  The Risk Management Administrator, pursuant to the provisions of this section and Section 85.34 of this title, may obtain or provide insurance coverage for any building used for or in fire fighting or services specified in subsection D of this section.  If a fire department, district or service specified in subsection D of this section is housed in a building with any department or unit of local governmental entities, the Risk Management Administrator may also obtain or provide building or structure insurance coverage for such department or unit in such building.

C.  The Risk Management Administrator is authorized to determine eligibility criteria for participation in the Risk Management Program by such districts, departments and services or for such member, officer, employee or volunteer.  In addition, the Risk Management Administrator is authorized to establish equipment and safety standards for the vehicles, vessels, aircraft or buildings to be covered by the Risk Management Program.

D.  The Risk Management Administrator may obtain or provide the insurance coverage authorized by subsection A of this section for:

1.  Fire protection districts organized and operated pursuant to the provisions of Sections 901.1 through 901.29 of Title 19 of the Oklahoma Statutes;

2.  Volunteer or full-time fire departments established pursuant to Section 592 of Title 18 of the Oklahoma Statutes;

3.  Municipal fire departments organized and operated pursuant to the provisions of Sections 29-101 through 29-108, and Sections 29-201 through 29-205 of Title 11 of the Oklahoma Statutes;

4.  Fire protection services established pursuant to the provisions of Section 351 of Title 19 of the Oklahoma Statutes; and

5.  Rural fire coordinators employed by substate planning districts acting pursuant to rural fire defense programs.

E.  The governing authorities of such fire departments, fire protection districts and fire protection services shall be required to make payments for such insurance coverage as provided by Section 85.37 of this title.

F.  Requests for the insurance or indemnity coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the fire departments, fire protection districts or fire protection services specified in subsection C of this section.  Those fire departments, fire protection districts or fire protection services meeting eligibility criteria shall be approved for participation in the Risk Management Program by the Risk Management Administrator if the member, officer, employee or volunteer, and the vehicles, vessels, aircraft and buildings used by districts, services or departments meet the equipment and safety standards and eligibility requirements established by the Risk Management Administrator.

G.  Any insurance or indemnity coverage shall be obtained or provided solely from funds available in the shared risk pool authorized by Section 85.34B of this title.  Any coverage limits shall be based on the liquidity of the shared risk pool resulting from the annual payments made pursuant to Section 85.37 of this title and any interest accrued thereon, after deduction of such sums as may be necessary to pay all overhead and administrative expenses associated with administering the pool.

H.  Any limited indemnity coverage provided for errors and omissions pursuant to the provisions of this subsection shall only cover errors or omissions made by a board member, official, employee or volunteer of any entity specified in subsection C of this section occurring after the effective date of this act.

I.  The State of Oklahoma is not liable, directly or indirectly, for the errors and omissions of any board member, official, employee or volunteer of any entity specified in subsection C of this section in the performance of his official duties pursuant to law.  The State of Oklahoma is not liable, directly or indirectly, for the negligence of any entity specified in subsection C of this section.

J.  In providing risk management services for any entity specified by subsection C of this section or any such board member, official, employee or volunteer of such entity, it is the intention of the Legislature to provide coverage solely to the extent of assets in the shared risk pool created by Section 85.34B of this title.

K.  Any liability insurance coverage obtained or provided shall include expenses for legal services obtained or provided by the Risk Management Administrator.

Added by Laws 1987, c. 14, § 1, emerg. eff. April 13, 1987.  Amended by Laws 1991, c. 84, § 1, eff. July 1, 1991; Laws 1992, c. 44, § 4, emerg. eff. April 3, 1992; Laws 1994, c. 329, § 4, eff. July 1, 1994.  Renumbered from § 85.34A of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58C.  Risk management insurance coverage - Rural gas districts.

A.  The Risk Management Administrator, pursuant to the provisions of this section and Section 85.34 et seq. of Title 74 of the Oklahoma Statutes, may obtain or provide insurance coverage for any board member, personnel, property and vehicles necessary for use by rural gas districts organized and operated pursuant to the provisions of Section 1324.1 et seq. of Title 82 of the Oklahoma Statutes.  The Risk Management Administrator is authorized to determine eligibility criteria for participation in the Risk Management Program by such districts.  In addition, the Risk Management Administrator is authorized to establish equipment and safety standards for any vehicles, equipment, or property used by the district and covered by the Risk Management Program.

B.  The governing authorities of the above-mentioned districts shall be required to make payments for such insurance coverage as provided by Section 85.37 of Title 74 of the Oklahoma Statutes.

C.  Requests for the insurance coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the governing boards of the districts specified in subsection A of this section.  Those districts meeting eligibility criteria shall be approved for participation in the Risk Management Program by the Risk Management Administrator if the vehicles, equipment and property meet the equipment and safety standards established by the Risk Management Administrator.

Added by Laws 1995, c. 209, § 1, emerg. eff. May 23, 1995.  Renumbered from § 85.34A1 of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58D.  Risk Management Fire Protection Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Risk Management Fire Protection Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by an act of the Legislature and any fees collected by the Department of Central Services in accordance with the provisions of Section 1 of Enrolled House Bill No. 1137 of the 1st Session of the 41st Oklahoma Legislature.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Central Services for the purposes of the Comprehensive Professional Risk Management Program provided for in Section 85.58A of this title, including the salaries and administrative expenses of support staff responsible for administering the fund and expenses the Department incurs to support program operations.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 203, § 95, operative July 1, 1987.  Amended by Laws 1997, c. 221, § 5, eff. Nov. 1, 1997.  Renumbered from § 85.34B of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 372, § 8, eff. July 1, 2003.

§74-85.58E.  Risk management insurance coverage - Transportation for the elderly and handicapped.

A.  The Risk Management Administrator, pursuant to the provisions of this section and Section 85.34 of Title 74 of the Oklahoma Statutes, may obtain or provide insurance coverage for any vehicle used by any entity specified in subsection B of this section for transportation services for elderly and/or handicapped persons.  The Risk Management Administrator is authorized to determine eligibility criteria for participation in the Risk Management Program by such transportation services.  In addition, the Risk Management Administrator is authorized to establish equipment and safety standards for the vehicles to be covered by the Risk Management Program.

B.  The Risk Management Administrator may obtain or provide the insurance coverage authorized by subsection A of this section for:

1.  Counties;

2.  Municipalities;

3.  Community action agencies designated pursuant to Sections 5035 through 5040 of Title 74 of the Oklahoma Statutes;

4.  Any charitable corporation formed for the purpose of providing either a volunteer or full-time fire department, established pursuant to Section 592 of Title 18 of the Oklahoma Statutes, furnishing transportation for elderly and handicapped persons; and

5.  Any vehicle owned and operated by a nonprofit organization that pursuant to contract with the state or a political subdivision of the state provides older persons transportation to and from medical, dental and religious services and relief from business and social isolation.

C.  The governing authorities of such transportation services for elderly and handicapped persons shall be required to make payments for such insurance coverage as provided by Section 85.37 of Title 74 of the Oklahoma Statutes.

D.  Requests for the insurance coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the transportation services for elderly and handicapped persons specified in subsection B of this section.  Those transportation services for elderly and handicapped persons meeting eligibility criteria shall be approved for participation in the Risk Management Program by the Risk Management Administrator if the vehicles used by transportation services for elderly and handicapped persons meet the equipment and safety standards established by the Risk Management Administrator.

Added by Laws 1988, c. 40, §  1, eff. Nov. 1, 1988.  Renumbered from § 85.34C of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58F.  Tort liability coverage for counties providing juvenile detention facilities.

A.  The Risk Management Administrator pursuant to Section 85.34 of Title 74 of the Oklahoma Statutes may obtain or provide insurance coverage for a county or counties at their request for any tort liability risks incurred as a result of providing or providing for the temporary detention of children in a juvenile detention facility pursuant to Sections 1107 through 1108 of Title 10 of the Oklahoma Statutes.

B.  The Risk Management Administrator is authorized to determine eligibility criteria for participation in the Risk Management Program for such county or counties.

C.  Such county or counties shall be required to make payments for such insurance coverage as provided by Section 85.37 of Title 74 of the Oklahoma Statutes.

D.  Requests for the insurance coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the county or counties.

Added by Laws 1988, c. 134, § 2, emerg. eff. April 19, 1988.  Renumbered from § 85.34D of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58G.  Risk Management Elderly and Handicapped Transportation Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Risk Management Elderly and Handicapped Transportation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by an act of the Legislature and any fees collected by the Department of Central Services in accordance with the provisions of Section 1 of Enrolled House Bill No. 1666 of the 2nd Session of the 41st Oklahoma Legislature.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Central Services for the purposes of the Comprehensive Professional Risk Management Program provided for in Section 85.58A of this title, including the salaries and administrative expenses of support staff responsible for administering said fund and expenses the Department incurs to support program operations.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 305, § 23, operative July 1, 1988.  Renumbered from § 85.34E of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 372, § 9, eff. July 1, 2003.

§74-85.58H.  Limited indemnity coverage for errors and omissions liability risks - Motor license agents and employees.

A.  Upon written certification by the Director of the Department of Central Services that errors and omissions liability insurance for motor license agents and their employees is not reasonably available in the private market at competitive rates, after taking into account the administrative costs associated with such insurance, the Risk Management Administrator pursuant to Section 85.34 of this title may obtain or provide limited indemnity coverage for motor license agents and the employees who are employed by such agents for any errors and omissions liability risks arising from the performance of their official duties pursuant to law.  Any such certification by the Director of the Department of Central Services shall be effective for a period of two (2) years.  Any such limited indemnity coverage shall be obtained or provided solely from funds available in the shared risk pool authorized by this section and subject to the limitations set out herein.  The Risk Management Administrator shall establish liability limits for such errors and omissions coverage on an annual basis.  Any such limits shall be based on the liquidity of the shared risk pool resulting from the annual payments made pursuant to subsection C of this section and any interest accrued thereon, after deduction of such sums as may be necessary to pay all overhead and administrative expenses associated with administering the pool.

B.  The Risk Management Administrator is authorized to determine eligibility criteria for participation in the Risk Management Program for such motor license agents and employees of such agents.  Any limited indemnity coverage provided for errors and omissions pursuant to the provisions of this subsection shall only cover errors or omissions made by a motor license agent or any employee of such agent occurring after July 1, 1990.

C.  Except as otherwise provided in subsection G of this section, motor license agents shall be required to make annual payments of Forty Dollars ($40.00) per motor license agent and Forty Dollars ($40.00) per employee of the motor license agent for such limited indemnity coverage.  The Risk Management Administrator is authorized to assess an additional payment per year, not to exceed Forty Dollars ($40.00) per motor license agent and per employee of such agent, if the shared risk pool resulting from the payment of the fees made pursuant to this subsection is not adequate to cover any liability incurred.

D.  Requests for the limited indemnity coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the motor license agents.

E.  All fees collected in accordance with the provisions of this section shall be deposited in the Oklahoma Motor License Agent Indemnity Fund.

F.  In providing risk management services for any motor license agent or employee of such agent, it is the intention of the Legislature to provide limited indemnification of motor license agents or employees of such agents for errors and omissions, solely to the extent of assets in the shared risk pool created by this section.  The State of Oklahoma is not liable, directly or indirectly, for the errors and omissions of any motor license agent or any employee of such agent in the performance of official duties pursuant to law.  The Risk Management Administrator shall determine the extent of indemnification for losses incurred by any such motor license agent or employee of such agent based upon the liquidity of the shared risk pool.

G.  The Risk Management Administrator is authorized to establish a system under which the extent of indemnity coverage may be extended or reduced based upon an increase or decrease in the amount of the payment required in subsection C of this section.  Said system shall only be established when the liquidity of the shared risk pool is such that the system is feasible in the judgment of the Administrator.  Upon establishment of such a system, a motor license agent may elect to increase or decrease the amount of the payment required in subsection C of this section and correspondingly extend or reduce coverage for losses incurred by the motor license agent or employee of such agent.

Added by Laws 1990, c. 315, § 7, eff. July 1, 1990.  Amended by Laws 1994, c. 329, § 5, eff. July 1, 1994; Laws 1998, c. 78, § 2, emerg. eff. April 8, 1998.  Renumbered from § 85.34F of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58I.  Conservation districts - Participation in the Risk Management Program.

A.  The Risk Management Administrator may obtain or provide the insurance coverage specified by this section for conservation districts established pursuant to Article III of Title 27A of the Oklahoma Statutes.  Pursuant to the provisions of this section and Section 85.34 of Title 74 of the Oklahoma Statutes, the Risk Management Administrator may obtain or provide:

1.  Property and casualty insurance for any vehicle, vessel or aircraft owned or operated by the conservation districts or services provided by conservation districts;

2.  Indemnity coverage for any board member, official, employee or volunteer of any conservation district for any errors and omissions or liability risks arising from the performance of their official duties pursuant to law.  Any limited indemnity coverage provided for errors and omissions pursuant to the provisions of this subsection shall only cover errors or omissions made by a board member, official, employee or volunteer of a conservation district occurring after the effective date of this section;

3.  Property and casualty insurance coverage for any building owned or leased by the conservation districts.  If a conservation district is housed in a building with any department or unit of local governmental entities, the Risk Management Administrator may also obtain or provide building or structure insurance coverage for such department or unit in the building;

4.  Property and casualty insurance for any liability incurred by a conservation district as a result of the participation of the conservation district in the operation and maintenance of flood control structures or any liability occurring as a result of the participation of the conservation districts in federal or state programs authorized pursuant to Article III of Title 27A of the Oklahoma Statutes; or

5.  Indemnity insurance for liability for loss, including judgments, awards, settlements, costs and legal expenses, resulting from violations of rights or privileges secured by the Constitution or laws of the United States which occur while a director, officer, employee or member is acting within the scope of his service to the conservation district.  Such indemnity insurance shall be for coverage in excess of the limits on liability established by the Governmental Tort Claims Act but shall not limit or waive any immunities now or hereafter available to the conservation district, or any director, officer, employee or member thereof, including, but not limited to, any immunities under the Eleventh Amendment to the Constitution of the United States, state sovereign immunity, and any absolute or qualified immunity held by any director, officer, employee or member.

B.  The Risk Management Administrator is authorized to determine eligibility criteria for participation in the Risk Management Program by conservation districts, or for such member, officer, employee or volunteer of any conservation district.  In addition, the Risk Management Administrator is authorized to establish equipment and safety standards for the vehicles, vessels, aircraft, buildings or other structures to be covered by the Risk Management Program.

C.  Requests for the insurance or indemnity coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the conservation district.  Those conservation districts meeting eligibility criteria shall be approved for participation in the Risk Management Program by the Risk Management Administrator if the member, officer, employee or volunteer, and the vehicles, vessels, aircraft and buildings used by the conservation districts meet the equipment and safety standards and eligibility requirements established by the Risk Management Administrator.  The Risk Management Administrator shall establish liability limits for the insurance coverage authorized by this section on an annual basis.  Any such limits shall be based on the liquidity of the shared risk pool in the Conservation District Protection Account resulting from the annual payments made pursuant to Section 85.37 of Title 74 of the Oklahoma Statutes and any interest accrued thereon, after deduction of such sums as may be necessary to pay all overhead and administrative expenses associated with administering the pool.

D.  The conservation districts shall be required to make payments for such insurance coverage.  All fees collected in accordance with the provisions of this section shall be deposited in the Conservation District Protection Account within the Risk Management Political Subdivision Participation Revolving Fund.

E.  1.  Any insurance or indemnity coverage shall be provided solely from funds in the Conservation District Protection Account and to the extent of assets available in the shared risk pool established pursuant to the provisions of Section 2 of this act.  The Risk Management Administrator shall determine the extent of indemnification for losses incurred by any conservation district based upon the liquidity of the shared risk pool in the Conservation District Protection Account.

2.  The State of Oklahoma is not liable, directly or indirectly, for any liability incurred by any board member, official, employee or volunteer of any conservation district in the performance of his official duties pursuant to law.  In addition, the State of Oklahoma is not liable, directly or indirectly, for any liability incurred by a conservation district established pursuant to Article III of Title 27A of the Oklahoma Statutes.

F.  Any insurance coverage obtained or provided pursuant to the provisions of this section shall include expenses for legal services obtained or provided by the Risk Management Administrator.

Added by Laws 1995, c. 301, § 1, eff. July 1, 1995.  Renumbered from § 85.34G of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58J.  Foster family homes - Property and casualty insurance.

A.  1.  The Risk Management Administrator may obtain or otherwise provide for the insurance coverage specified by this section for a foster family home providing foster care services for children in the custody of the Department of Human Services pursuant to the Oklahoma Children's Code or the Department of Juvenile Justice pursuant to the Juvenile Justice Code.

2.  Pursuant to the provisions of this section and Section 85.34 of Title 74 of the Oklahoma Statutes, the Risk Management Administrator may obtain or otherwise provide for property and casualty insurance for injuries or damages arising from the foster care relationship and the provision of foster care services, property damage or bodily injury, as a result of the activities of the foster child, and reasonable and necessary legal fees incurred in defense of civil claims filed pursuant to this section, the Oklahoma Foster Care and Out-of-Home Placement Act, the Oklahoma Children's Code or the Juvenile Justice Code, and any judgments awarded as a result of such claims.  Any insurance coverage obtained or provided pursuant to the provisions of this section shall include expenses for legal services obtained or provided by the Risk Management Administrator.

B.  The Risk Management Administrator is authorized to establish qualifications for coverage and to determine eligibility criteria and other standards for participation in the Risk Management Program by the foster family homes.  A foster family shall be approved for participation in the Risk Management Program by the Risk Management Administrator if the foster family meets the standards and eligibility requirements established by the Risk Management Administrator.

C.  1.  A request for the insurance coverage provided pursuant to this section shall be submitted in writing to the Department of Human Services and the Department of Juvenile Justice by a foster care family.  The Department of Human Services and the Department of Juvenile Justice shall provide a list of the names of all foster family homes which wish to obtain insurance coverage specified by this section to the Risk Management Administrators.

2.  Upon obtaining insurance coverage as provided by this section, the Department of Human Services and the Department of Juvenile Justice shall provide notice to all foster family homes with whom the state agencies contract for foster care services.

D.  The Risk Management Administrator shall establish liability limits for the insurance coverage authorized by this section on an annual basis based on the insurance carrier requirements or based on the liquidity of the shared risk pool in the Foster Families Protection Account resulting from the annual payments made pursuant to Section 85.37 of Title 74 of the Oklahoma Statutes and any interest accrued thereon, after deduction of such sums as may be necessary to pay all overhead and administrative expenses associated with administering the pool.

E.  A foster family shall be required to make payments for such insurance coverage or payments may be made from funds deposited on behalf of foster families by the Department of Human Services or the Department of Juvenile Justice if such funds are available.  All fees collected in accordance with the provisions of this section shall be deposited in the Foster Families Protection Account.  Claims against the insurance carrier or the pool shall be filed with either the Department of Human Services or the Department of Juvenile Justice, as appropriate, and shall be forwarded to the Risk Management Administrator.

F.  1.  Any insurance or indemnity coverage shall be provided solely from funds in the Foster Families Protection Account and to the extent of assets available in the shared risk pool established pursuant to the provisions of this section.  The Risk Management Administrator shall determine the extent of indemnification for losses incurred by any foster families based upon the liquidity of the shared risk pool in the Foster Families Protection Account.

2.  The State of Oklahoma is not liable, directly or indirectly, for any liability incurred by a foster family in the performance of foster care services.

G.  1.  There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Foster Families Protection Account".  The account shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by the Department of Human Services, the Department of Juvenile Justice or any child-placing agency, and any fees collected by the Department of Central Services and deposited pursuant to law.

2.  All monies accruing to the credit of said fund shall be expended by the Department of Central Services for the specific purposes specified by this section and the salaries and administrative expenses of support staff responsible for administering the fund.

3.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The Foster Families Protection Account shall consist of:

a. all fees and other monies received pursuant to this section, and

b. interest attributable to investment of monies in the account.

H.  1.  The monies deposited in the account shall at no time become monies of the state and shall not become part of the general budget of the Department of Central Services or any other state agency.  Except as otherwise authorized by this subsection, no monies from the account shall be transferred for any purpose to any other state agency or any account of the Department of Central Services or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

2.  Monies in the account shall only be expended for:

a. the purposes specified by this section, and

b. costs incurred by the Comprehensive Professional Risk Management Program for the administration of this section.

I.  Any costs incurred by the Department of Central Services pursuant to the provisions of this section shall not exceed the actual expenditures made by the Department of Central Services to implement the provisions of this section.

J.  Payment of claims from the Foster Families Protection Account shall not become or be construed to be an obligation of this state.  No claims submitted for reimbursement or payment from the account shall be paid with state monies.

Added by Laws 1996, c. 353, § 14, eff. Nov. 1, 1996.  Renumbered from § 85.34H of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58K.  Risk Management Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Risk Management Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by act of the Legislature and any monies which may be deposited thereto by the Department of Central Services as provided for by law.  All interest earned by the State Treasurer on monies deposited in the Risk Management Revolving Fund shall be deposited to the Risk Management Revolving Fund.

B.  Within the Risk Management Revolving Fund, there is hereby created the Property and Casualty Account, the Motor Vehicle Liability Account and the General Tort Liability Account.  The Director of Central Services is authorized to establish such additional accounts within the Risk Management Revolving Fund deemed necessary.  The monies in each account shall be maintained actuarially separate to ensure that premiums or fees paid for specific insurance coverage are adequate to pay the expenses and claims for that coverage.

C.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department of Central Services for the purposes of the Comprehensive Professional Risk Management Program provided for in Section 85.58A of this title, including but not limited to the salaries and administrative expenses of the Risk Management Administrator and support staff and expenses the Department incurs to support program operations.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 312, § 43, emerg. eff. July 25, 1985.  Amended by Laws 1989, c. 300, § 19, operative July 1, 1989; Laws 1994, c. 329, § 6, eff. July 1, 1994.  Renumbered from § 85.35 of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 372, § 10, eff. July 1, 2003.

§74-85.58L.  Risk Management Political Subdivision Participation Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Risk Management Political Subdivision Participation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by an act of the Legislature and any fees collected by the Department of Central Services and deposited pursuant to law.  All monies accruing to the credit of said fund shall be expended by the Department of Central Services for the purposes specified by this section and the salaries and administrative expenses of support staff responsible for administering the fund and expenses the Department incurs to support program operations.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Within the Risk Management Political Subdivision Participation Revolving Fund, there is hereby created the Conservation District Protection Account.  The account shall be set apart as a separate, permanent and perpetual account not subject to fiscal year limitations and shall consist of:

1.  All fees and other monies received pursuant to Section 1 of the act; and

2.  Interest attributable to investment of monies in the account.

C.  1.  The monies deposited in the Risk Management Political Subdivision Participation Revolving Fund shall at no time become monies of any other state agency.  Except as otherwise authorized by this subsection, no monies from the Risk Management Political Subdivision Participation Revolving Fund shall be transferred for any purpose to any other state agency or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

2.  Monies in the Risk Management Political Subdivision Participation Revolving Fund shall only be expended for:

a. the purposes specified by this section, and

b. costs incurred by the Comprehensive Professional Risk Management Program for the administration of duties this section specifies and expenses the Department incurs to support program operations.

D.  Any costs incurred by the Department of Central Services pursuant to the provisions of this section shall not exceed the actual expenditures made by the Department of Central Services to implement the provisions of this section.

E.  Payment of claims from the Risk Management Political Subdivision Participation Revolving Fund shall not become or be construed to be an obligation of this state.  No claims submitted for reimbursement or payment from the fund shall be paid with state monies.

Added by Laws 1995, c. 301, § 2, eff. July 1, 1995.  Renumbered from § 85.36A of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 372, § 11, eff. July 1, 2003.

§74-85.58M.  Insurance fee.

A.  The Department of Central Services shall levy and collect reasonable fees and premiums from state agencies and other entities as provided by law covered by the Comprehensive Professional Risk Management Program for the purpose of providing insurance coverage.

B.  All fees and premiums shall be promptly paid when due.  Fees and premiums collected in accordance with the provisions of this section shall be deposited in the appropriate risk management fund.

C.  If a state agency fails to pay the insurance fees and premiums within forty-five (45) days of due date, the Department of Central Services shall consider the invoice delinquent.  The Department may present a claim to the Office of State Finance for payment of the delinquent invoice from funds available to the delinquent agency.  The Office of State Finance shall transfer funds to the Department of Central Services to pay the invoice from monies available to the delinquent agency for the general operations of the agency which are not specifically prohibited for such use by federal or state law.  If funds of the delinquent agency are not available to pay the invoice in full, the Department of Central Services shall submit claims as necessary to pay the invoice as soon as funds are available from the funds of the delinquent agency.

Added by Laws 1985, c. 312, § 45, emerg. eff. July 25, 1985.  Amended by Laws 1986, c. 301, § 32, operative July 1, 1986; Laws 1987, c. 203, § 99, operative July 1, 1987; Laws 1993, c. 133, § 1, emerg. eff. May 4, 1993; Laws 1994, c. 329, § 7, eff. July 1, 1994.  Renumbered from § 85.37 of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998; Laws 2002, c. 483, § 7, eff. July 1, 2002.

§74-85.58N.  Quick Settlement Account.

The Special Agency Account Board shall create in the official depository of the State Treasury an agency special account for the Department of Central Services to be designated as the "Quick Settlement Account".  The purpose of the account shall be the payment of liability claims against the state after a determination by the Risk Management Administration that such payments are in the best interest of the state, are in accordance with the laws and regulations governing the Comprehensive Professional Risk Management Program, and are in an amount not exceeding Ten Thousand Dollars ($10,000.00).  No monies shall be expended from the Quick Settlement Account except as provided for in this section.

The Department of Central Services shall transfer funds as necessary from the Risk Management Revolving Fund to the Quick Settlement Account, provided that the maximum sum held in the Quick Settlement Account shall not exceed Ten Thousand Dollars ($10,000.00), excluding funds in transit.  Expenditures from the Quick Settlement Account shall be exempt from the provisions of the Oklahoma Central Purchasing Act.

Added by Laws 1985, c. 312, § 46, emerg. eff. July 25, 1985.  Amended by Laws 1994, c. 329, § 8, eff. July 1, 1994.  Renumbered from § 85.38 of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-85.58O.  Community action agency - Automobile, building and liability insurance - Limitation of liability.

A.  The Risk Management Administrator, pursuant to the provisions of this section and Section 85.58A of Title 74 of the Oklahoma Statutes, may obtain or provide insurance coverage for any public transit vehicle obtained by a community action agency or a substate planning district through the Department of Transportation pursuant to a federal grant and may obtain or provide indemnity coverage for any official or employee of the community action agency or a substate planning district for any errors and omissions or liability risks arising from the performance of official duties pursuant to law.

B.  The Risk Management Administrator, pursuant to the provisions of this section and Section 85.58A of Title 74 of the Oklahoma Statutes, may obtain or provide insurance coverage for any building used for public transit services or for storage of public transit vehicles if the public transit vehicles are obtained as provided in subsection A of this section.  If a public transit vehicle obtained as provided for in subsection A of this section is housed in a building with any department or unit of local governmental entities, the Risk Management Administrator may also obtain or provide building or structure insurance coverage for such department or unit in such building.

C.  The Risk Management Administrator is authorized to determine eligibility criteria for participation pursuant to this section in the Risk Management Program for a community action agency or a substate planning district or for officers or employees of a community action agency or a substate planning district.  In addition, the Risk Management Administrator is authorized to establish equipment and safety standards for the vehicles or buildings to be covered by the Risk Management Program pursuant to this section.

D.  Requests for the insurance or indemnity coverage provided pursuant to the provisions of this section shall be submitted in writing to the Risk Management Administrator by the community action agency or a substate planning district.  Any community action agency or a substate planning district meeting eligibility criteria shall be approved for participation in the Risk Management Program by the Risk Management Administrator if the officers and employees and the vehicles and buildings used by the participating community action agency or a substate planning district meet the equipment and safety standards and eligibility requirements established by the Risk Management Administrator.

E.  Any insurance or indemnity coverage shall be obtained or provided solely from funds available in the shared risk pool authorized by Section 3 of this act.  Any coverage limits shall be based on the liquidity of the shared risk pool resulting from the annual payments made pursuant to Section 85.58M of Title 74 of the Oklahoma Statutes and any interest accrued thereon, after deduction of such sums as may be necessary to pay all overhead and administrative expenses associated with administering the pool.

F.  Any limited indemnity coverage provided for errors and omissions pursuant to the provisions of this section shall only cover errors or omissions made by an official or employee of a community action agency or a substate planning district provided for in subsection A of this section occurring on or after the effective date of this act.

G.  Notwithstanding the provisions of the Governmental Tort Claims Act, the State of Oklahoma is not liable, directly or indirectly, for the errors and omissions of any official or employee of any community action agency or a substate planning district provided for in subsection A of this section in the performance of official duties pursuant to law.  The State of Oklahoma is not liable, directly or indirectly, for the negligence of any community action agency or a substate planning district provided for in subsection A of this section.

H.  In providing risk management services for any community action agency or a substate planning district provided for in subsection A of this section or official or employee of the community action agency or a substate planning district, it is the intention of the Legislature to provide coverage solely to the extent of assets in the shared risk pool created by Section 3 of this act.

I.  Any liability insurance coverage obtained or provided shall include expenses for legal services obtained or provided by the Risk Management Administrator.

Added by Laws 2004, c. 440, § 2, eff. July 1, 2004.

§74-85.58P.  Risk Management Public Transit Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Central Services, to be designated the "Risk Management Public Transit Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies transferred thereto by an act of the Legislature and any fees collected by the Department of Central Services in accordance with the provisions of Section 2 of this act.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Central Services for the purposes of the Comprehensive Professional Risk Management Program provided for in Section 85.58A of Title 74 of the Oklahoma Statutes, including the salaries and administrative expenses of support staff responsible for administering the fund and expenses the Department incurs to support program operations.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2004, c. 440, § 3, eff. July 1, 2004.

§74-85.60.  Patented and copyrighted material negotiation and contracting for retention - State property rights - Deposit of sale proceeds.

A.  Except as otherwise provided by Section 3206.3 of Title 70 of the Oklahoma Statutes, the Department of Central Services shall be the exclusive agency to negotiate and contract for the retention of patents and copyrights on material and property developed through state contracts subject to the Central Purchasing Act, unless an agency has been given specific authority to make such agreements by statute.

B.  Except as otherwise provided by Section 3206.3 of Title 70 of the Oklahoma Statutes and Section 1365 of this title, any patented property or copyrighted material developed by contracts subject to the Central Purchasing Act, shall be the property of the State of Oklahoma under the sole management of the Department of Central Services.  Such property or material may be licensed or sold by the Department of Central Services using similar procedures governing the sale of other state property but without declaring such property to be surplus.

C.  Proceeds from the sale of such property or material under the jurisdiction of the Department of Central Services shall be deposited to the General Fund of the State of Oklahoma.

D.  The Department of Central Services may contract with legal counsel experienced in the field of patent and copyright law to advise and assist that agency in carrying out its duties and responsibilities under this section for intellectual property under the jurisdiction of the Department of Central Services.

Added by Laws 1990, c. 264, § 86, operative July 1, 1990.  Amended by Laws 1998, c. 211, § 6, eff. July 1, 1998; Laws 2000, c. 322, § 1, emerg. eff. June 5, 2000.

§74-85.34A1.  Renumbered as § 85.58C of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§7486.1.  Payment of vendor invoices.

To facilitate the payment of vendor invoices and contract estimates the State Budget Director shall design a uniform jacket to be used by all departments, institutions and agencies of the state, whereon shall be provided summarized information relative to the enclosed invoices or contract estimates, together with a space for the approval of the head of the department, institution or agency approving said vendor invoices or contract estimates for payment. Vendor invoices and contract estimates shall be accepted by the state in lieu of the claim form previously required in the same manner as commercial invoices are paid.  Vendor invoices and contract estimates shall be filed with the department, institution or agency receiving the merchandise or services in the same manner as invoices are filed with commercial firms.  Upon receipt of invoices or contract estimates the head of the department, institution or agency, or his authorized agent, may approve said documents for payment by executing a certificate of delivery or acceptance of the goods or services.  Whereupon, the authorized official of said agency may approve said invoices of contract estimates for payment by enclosing the invoice or contract estimate in a jacket provided for such purpose and affixing his approval in the space provided on the jacket.  The provisions of this section shall become effective July 1, 1949, and thereafter commercial invoices shall be accepted in lieu of the standard notarized claim prescribed by the state.

Laws 1949, p. 622, § 1.

§7487.1.  Persons with authority to make State purchases  Prohibition on furnishing supplies and equipment.

It shall be unlawful for the superintendent or business manager of any state agency or institution or any person with authority to purchase supplies, materials or equipment for such state agency or institution, or the spouse or child of either of them, to furnish such supplies, materials or equipment, or be interested by stock ownership or other profit sharing arrangements, in any business entity which is engaged in the furnishing of such supplies, materials or equipment to such agency, department or institution of the State of Oklahoma.

Laws 1961, p. 229, § 1.

§7487.2.  Penalties.

Any person violating the provisions of Section 1 of this act shall be guilty of a misdemeanor and upon conviction thereof shall be penalized by the payment of a sum of not to exceed One Thousand Dollars ($1,000.00) or imprisonment in the county jail for not to exceed ninety (90) days or by both such fine and imprisonment and any employment of such person in any office position or capacity by the State of Oklahoma shall be terminated immediately upon such conviction whether or not any fine or confinement is imposed by the court.

Laws 1961, p. 229, § 2.

§7488.1.  Inventory of State institution purchases to determine conformity with specifications  Dismissal for failure to comply.

It shall be the duty of each chief administrative officer of all State institutions to make or cause to be made an inventory of all purchases made for such institution at the time of their delivery or receipt for the purpose of determining whether the items delivered are in conformity with the specifications required of such items at the time of purchase and any such chief administrative officer, who fails to make or cause to be made such inventory, shall be relieved from his position by the appointing authority.

Laws 1961, p. 590, § 1.

§7488.2.  Report of deviation.

In the event the inventory required by this act reveals that such items deviate substantially from the specifications as ordered, such facts shall be reported by the Chief Administrative Office of the Institution to the Purchasing Director of the State of Oklahoma, and failure to make such report shall constitute a misdemeanor.

Laws 1961, p. 590, § 2.

§74-89.  Renumbered as § 85.45j of this title by Laws 1998, c. 371, § 15, eff. Nov. 1, 1998.

§74-90.1.  Postal services.

A.  Except as otherwise provided for in this section, any agency, as defined in the Administrative Procedures Act, which has an expenditure for postage of One Thousand Dollars ($1,000.00) or more for any one (1) fiscal year shall install a postage meter machine and have all purchases of postage recorded on that postage meter machine.  Except, a field office or branch office of a state agency distantly located from the parent agency, and which office has an annual expenditure for postage of less than One Thousand Dollars ($1,000.00), may purchase postage stamps in the manner prescribed by Section 90.2 of this title and such purchases shall not be subject to the provisions of subsection B of this section.

B.  Any agency, as defined in the Administrative Procedures Act, not engaged in scientific research or community development, which finds it necessary, in order to more efficiently and effectively carry out certain programs or functions, is hereby authorized, upon making application to the Director of the Office of State Finance showing sufficient need and upon approval by said Director, to purchase not more than One Thousand Dollars ($1,000.00) worth of postage stamps during any one (1) fiscal year in the manner prescribed by Section 90.2 of this title, with a method of accountability for the use thereof to be maintained and subject to audit.  Any agency of the state engaged in scientific research or community development, which finds it necessary, in order to effectively carry out such research or development, is hereby authorized, upon making application to the Director of the Office of State Finance showing sufficient need and upon approval by the Director, to purchase postage stamps in the amount demonstrated necessary to pursue such research or development in the manner prescribed by Section 90.2 of this title, with a method of accountability for the use thereof to be maintained and subject to audit.  Provided, however, the finance officer of such state agency shall keep and maintain a record of all postage stamp allocations within the agency.  For purposes of this section, "scientific research" shall mean research conducted under formally sponsored grants or contracts; "community development" shall mean development conducted by a formally and permanently organized office for that purpose.

C.  Every state agency shall utilize business reply mail accounts, bulk mailing accounts, postage due accounts, zip + 4 codes, mailer applied bar codes or such other services offered by the United States Postal Service for the purpose of reducing postal costs and promoting efficiency.  The Department of Central Services shall oversee the implementation of the provisions of this subsection.

Added by Laws 1963, c. 112, § 1.  Amended by Laws 1980, c. 162, § 1, emerg. eff. April 14, 1980; Laws 1986, c. 241, § 1, eff. Nov. 1, 1986; Laws 1992, c. 238, § 1, eff. Sept. 1, 1992; Laws 1998, c. 364, § 29, emerg. eff. June 8, 1998; Laws 2003, c. 218, § 1, eff. Nov. 1, 2003.

§7490.2.  Payment of postal expense.

No money shall be expended by any agency, board, commission, department or institution of the state for postage stamps or post office box rent except on vouchers made payable to United States Post Office and the warrant or check shall be endorsed by the postmaster from where the purchase is made.

Laws 1963, c. 112, § 2.

§7490.3.  Exemptions.

The traveling employees of the state shall be exempt from the terms of this act while traveling on state business.  The House of Representatives and Senate of the Oklahoma State Legislature shall be exempt from the terms of this act.

Laws 1963, c. 112, § 3.

§7490.4.  Installation cost and rental fees  Payment.

The installation cost and rental of the postage meters required by this act shall be paid for by the agency, board, commission, department or institution from the appropriations of said agency, board, commission, department or institution.

Laws 1963, c. 112, § 4.

§7490.5.  Definitions.

For the purposes of this act:

1.  "State agency" means any agency, department, board or commission of the state or any state eleemosynary, educational, rehabilitative, correctional or custodial facility.

2.  "Political subdivision" means any municipality, city, town, village, school or county.

Laws 1975, c. 72, § 1, emerg. eff. April 18, 1975.

§7490.6.  Purchase of imported beef by state agencies and political subdivision prohibited.

No state agency or political subdivision of the State of Oklahoma may purchase beef, or any product consisting substantially of beef, which has been imported from outside the United States of America.

Laws 1975, c. 72, § 2, emerg. eff. April 18, 1975.

§7490.7.  Penalty.

Any person knowingly and willfully violating this act shall be guilty of a misdemeanor.

Laws 1975, c. 72, § 3, emerg. eff. April 18, 1975.

§74-94.  Agency having authority to designate quarters and allot space for state departments.

Except as otherwise provided by law, the Department of Central Services shall have full and complete authority to designate quarters for every department of state government, and to determine what space shall be allotted.

Added by Laws 1913, c. 197, p. 493, § 4.  Amended by Laws 1935, p. 24, § 2; Laws 1972, c. 67, § 1, emerg. eff. March 28, 1972; Laws 1983, c. 304, § 117, eff. July 1, 1983; Laws 1995, c. 268, § 4.

§7495.  Trade or transfer of products of state institutions.

The Office of Public Affairs shall have full and complete authority to trade and transfer any products produced or manufactured by any state institution for any commodity required for the support, maintenance, or operation of any farm or manufacturing industry located at said institution.  The Office of Public Affairs shall keep a full record of said trade or transfer, and report same to the Governor of the State of Oklahoma each quarter.

Amended by Laws 1983, c. 304, § 118, eff. July 1, 1983.

§7496.  Property purchased from specific appropriations  Transfer to another department or institution.

In order that state property now located in one department or institution, which has been purchased out of an appropriation, specifically set up for such department or institution, which is not needed by such department or institution and is needed in other divisions of government, the Office of Public Affairs is hereby authorized to cause the transfer of such property to any department or institution in need of such excess property.

Amended by Laws 1983, c. 304, § 119, eff. July 1, 1983.

§74-96.1.  Property conveyed for public college or university - Department of Central Services to act - Limitations in deed.

A.  Any property, real or personal, conveyed to the State of Oklahoma for the purpose of establishing or for the use and benefit of any public college or university in the State of Oklahoma, shall upon a request submitted to the Department of Central Services by the college or university which is the beneficiary of such conveyance, be conveyed to the board of regents of such college or university following a determination by the Department of Central Services, in its sole discretion, that such property has been and continues to be used for the benefit of such college or university.

B.  The Department of Central Services is designated to act on behalf of the State of Oklahoma to implement a transfer from the State of Oklahoma to the designated board of regents of any property described in subsection A of this section.

C.  A recital by the Department of Central Services in any deed (i) that said deed is executed pursuant to this section or (ii) that the original purpose of the conveyance to the State of Oklahoma was for establishing or for the use and benefit of the college or university grantee and that the property continues to be used for the benefit of the college or university grantee shall create a conclusive presumption as to the facts contained in said recital.

Added by Laws 2004, c. 398, § 1.

§7497.  Oil or gas lease of lands of penal or eleemosynary institutions.

The Department of Central Services is hereby authorized to lease for drilling and development of oil or gas, or both, any of the lands belonging to the state, on which are located penal or eleemosynary institutions, or are connected with or a part of the lands of such institution.  Such leasing to be made by public competition after not less than fifteen (15) days' notice by publication in two newspapers authorized by law to publish legal notices, one of which newspapers shall be published at the State Capital, and the other in the county where the land is situated, and in such manner as said Department of Central Services may by rule prescribe.  All such leasing must be on sealed bids and awarded to the highest responsible bidder, and for a term of not to exceed five (5) years from date and as long thereafter as oil and gas, or either of them, is produced in paying quantities from said land by the lessee, provided said Department may reject any and all bids.  The oil and gas interest in such land hereby authorized to be leased, is to the extent and in the manner that a private owner of lands in fee, may in his own right, execute such lease or grant.  Such lease before becoming effective or having validity, shall be approved by the Governor of the state or his designee.

Laws 1917, c. 223, p. 407, § 1, emerg. eff. March 23, 1917; Laws 1969, c. 312, § 1; Laws 1983, c. 304, § 120, eff. July 1, 1983; Laws 1992, c. 250, § 7, eff. July 1, 1992.

§7498.  Oil, gas and mineral leases upon state lands  Drilling contracts  Notice  Disposition of royalties, bonuses or rentals.

A.  The Office of Public Affairs is hereby authorized and empowered to offer for sale and sell and execute and deliver oil and gas or mineral leases upon the lands described in Section 1 of Title 73 under the control of said Office of Public Affairs. The Office of Public Affairs is hereby authorized and empowered to enter into contracts with persons or corporations for the drilling of oil and gas wells on any such property owned by the state.  No such lease or drilling contract shall be entered into by said Office of Public Affairs which provides for the payment of a royalty to the State of Oklahoma of less than oneeighth (1/8) of all of the oil, gas, or casinghead gas produced, saved, and sold from said lands, plus cash bonus, of the royalty in said leases.  Such Office shall give notice of its intention to offer for sale said lease or drilling contract by advertising said fact for a period of at least twentyone (21) days in a legal newspaper published and of general circulation in the county where said lands are located.  The Office shall award such lease, leases, or drilling contracts to the highest and best bidder.  All bidding shall be by sealed written bids filed with said Office of Public Affairs.

B.  The monies received as royalties, bonuses, or rentals by the Office of Public Affairs for the use and benefit of this state not paid by said Office of Public Affairs to the Treasurer shall be credited into the General Revenue Fund.  All royalties, bonuses, and rentals accruing to the state from any contracts or leases executed pursuant to the provisions of subsection A of this section and all other monies received from the sale of any such leases, bonuses, and royalties or other contracts made by said Office of Public Affairs shall be credited to the Public Building Fund of the State of Oklahoma.

Amended by Laws 1983, c. 304, § 121, eff. July 1, 1983.

§7499.  Oil and gas leases upon described stateowned lands.

The Office of Public Affairs is hereby authorized and empowered to advertise, sell, and execute an oil and gas lease or leases upon the following described stateowned lands constituting a portion of the State Capitol grounds:

Beginning at a point One Hundred Fiftytwo and Seventyseven Onehundredths (152.77) feet east of the Southwest Corner of the Northeast Onequarter (NE 1/4) of Section Twentyseven (27), Township Twelve (12) North, Range Three (3) West.  Thence North Four (4) Degrees Thirtyone (31) Minutes East, Twelve Hundred Eight and Fiftyfive Onehundreths (1,208.55) feet.  Thence West Four Hundred Ninetysix (496.0) feet.  Thence South Four (4) Degrees Thirtyone (31) Minutes East, Twelve Hundred Eight and Fiftyfive Onehundredths (1,208.55) feet.  Thence East Three Hundred Five and Fiftyfour Onehundredths (305.54) feet to the place of beginning, containing Eleven and Eight Onehundredths (11.08) acres, more or less, situate in Oklahoma County, Oklahoma.

In advertising, selling, and executing such lease or leases, such Office shall follow the provisions and requirements of Section 98 of this title. The Office may provide for the consolidation of such lease or leases with a lease or leases upon other lands under such terms as such Office may determine.

Amended by Laws 1983, c. 304, § 122, eff. July 1, 1983.

§74101.  Jurisdiction over lands covered by lease.

The lands described in Section One of this act shall be under the exclusive control and jurisdiction of the State of Oklahoma and the zoning and drilling regulations of any municipality of this state shall not apply thereto.

Laws 1937, p. 26, § 3.

§74102.  Partial invalidity.

If any section, paragraph, sentence or phrase of this act shall be declared unconstitutional or void for any reason by any court of final jurisdiction, such decision shall not in any way invalidate or affect any other section, paragraph, sentence or phrase of this act but the same shall continue in full force and effect.

Laws 1937, p. 26, § 4.

§74103.  Use of other stateowned lands by lesees.

The Office of Public Affairs is authorized to provide for the development for oil and gas purposes of the following described property:

All of thestate owned lands not now leased for oil and gas mining purposes within a radius of five hundred (500) yards of a point on the halfsection line running north and south between the northeast fourth and northwest fourth of Section twentyseven (27), Township Twelve (12) North, Range three (3) West of the Indian Meridian, and the center of Twentysecond (22) Street in Oklahoma City, Oklahoma, extended east from the rightofway of the Atchison, Topeka and Santa Fe Railway Company.

The development of such property shall be by means of a well, or wells, located on adjacent stateowned lands.  The Office of Public Affairs is authorized to enter into an agreement, or agreements, with the owner of the oil and gas lease, or leases, on adjacent stateowned lands, consolidating said tract with said adjacent stateowned lands or some part thereof for oil and gas development, upon such terms and conditions, and for such consideration as the Office of Public Affairs may prescribe.  There shall be reserved to the state a royalty of not less than one fourth (1/4) of the oil and gas, or the proceeds thereof, that may be produced from the property first described.  All development of the property first described for oil and gas purposes shall be by means of a well, or wells, located on the surface of said adjacent land but which may be directionally drilled and bottomed on and underneath the property first described.

Amended by Laws 1983, c. 304, § 123, eff. July 1, 1983.

§74104.  Use of other stateowned lands by lessees.

The Office of Public Affairs may authorize the use by the oil and gas lessees of the stateowned land that lies west of the north portion of Lincoln Terrace Addition to Oklahoma City, Oklahoma, and known as the State Historical Site, or such part thereof as may be necessary, as a base for the drilling, operating, and producing of a well to be directionally drilled and bottomed under some part of Lincoln Terrace Addition to Oklahoma City, Oklahoma, together with the right to drill such well through so much of said stateowned land as such lessees shall deem necessary to cause the bottom of the well to be located in or under said Lincoln Terrace Addition, on such terms and conditions and for such consideration as the Office of Public Affairs may prescribe.  Any such well drilled shall not be deemed to be a well drilled upon said Historical Site within the meaning and provisions of the oil and gas lease covering same.

Amended by Laws 1983, c. 304, § 124, eff. July 1, 1983.

§74105.  Exclusive control and jurisdiction of state.

The stateowned lands described in Section 1 and 2 of this act shall be under the exclusive control and jurisdiction of the State of Oklahoma and the zoning and drilling regulations of any municipality of this state shall not apply thereto or to any of the wells mentioned in this act.

Laws 1941, p. 442, § 3.

§74106.  Payment of proceeds into General Revenue Fund.

All proceeds derived from any royalty under such leases or any bonus received from the sale of such leases, shall be paid into the General Revenue Fund of the state but this section shall not be a part of any contract with any lessee hereunder.

Laws 1941, p. 442, § 4.

§74107.  Oil and gas or mineral leases of state lands other than Capitol lands and parkways.

The Department of Central Services is hereby authorized and empowered to sell and execute oil and gas leases, and other mining leases, on any of the lands of this state under the control of said Department of Central Services.  Sale of Oklahoma State Capitol lands or parkways or the Executive Mansion lands shall be made upon a basis of a retained royalty of not less than oneeighth (1/8) of all the oil, gas, and other minerals produced therefrom, and such additional cash bonus as may be procured.  Such leases shall contain a provision that in the event of the discovery of natural gas, gas shall be furnished free of charge to any state institution located or hereafter located upon the lands covered by said lease, or leases.  Said leases shall be sold only after advertisement for a period of three (3) weeks in a legal newspaper published and of general circulation in the county in which said lands are located.  The sale shall be made to the highest and best bidder, and all bids for any tract shall be presented to the Department of Central Services in sealed envelopes, and shall all be opened and considered at the same time.  Said Department of Central Services shall have the right to reject any and all of said bids and again readvertise said lease, or leases, for sale.

The Department of Central Services is further authorized to make and promulgate such additional rules and regulations as he may deem necessary and for the best interest of the state in facilitating the sale of said leases.  The Director may contract with other state agencies to implement the provisions of this section and any expenses charged under such contract may be paid from the proceeds of the lease.

All monies derived from the sale of any and all of said leases, and from any royalties subsequently accruing, after deduction of the amount required to pay necessary and actual expenses of developing the lease, shall be paid into the State Treasury and credited to the General Revenue Fund of the state.

Added by Laws 1941, p. 440, § 1.  Amended by Laws 1943, p. 236, § 1; Laws 1983, c. 304, § 125, eff. July 1, 1983; Laws 1995, c. 342, § 8, emerg. eff. June 9, 1995.

§74108.1.  Lease of property formerly occupied by Russell Girls Home.

The Office of Public Affairs is hereby authorized to lease the surface of a tract of land consisting of about ten (10) acres located in Oklahoma County, Oklahoma, formerly occupied and used by the state for the Russell Girls Home.  Said lease shall be only for temporary periods of time, and shall contain a provision authorizing termination of such lease whenever the needs of state require said land.  Said lease to be for a period not to exceed five (5) years with provisions for renewal thereof at the authorization of the said Office of Public Affairs, and to be upon such terms and consideration as the Office of Public Affairs deem adequate and proper.

Amended by Laws 1983, c. 304, § 126, eff. July 1, 1983.

§74108.3.  Purpose or use for which leased.

Such leases shall not be granted for a purpose or use that would interfere with or restrict in any manner the use to which other lands of the state are being used.

Laws 1945, p. 379, § 3.

§74109.1.  Release of expired options authorized.

If this state, including any of its departments, institutions, or agencies, has been granted an option to purchase any land, and the option has expired without being exercised, or if no specific time for the exercise of the option was specified, and the option has not been exercised for a period of two (2) years from the date thereof, the Office of Public Affairs upon the application of the owner of such land, shall be authorized to release such option and to disclaim any interest in such land by reason of such option.

Amended by Laws 1983, c. 304, § 127, eff. July 1, 1983.

§74109.2.  Investigation  Opinion of Attorney General  Filing.

Upon receiving any such application for release of an option to purchase, the Office of Public Affairs shall make a thorough investigation for the purpose of determining whether the state has, or claims, any present interest in such land by reason of such option contract.  If after such investigation said Office determines that the state has no present interest in such land, a release and disclaimer shall be executed by said Office.  In case of doubt, the Office shallsubmit the option and all relevant facts to the Attorney General for his opinion as to the interest of the state in said land.  Any release and disclaimer executed by the Office of Public Affairs shall be filed for record in the office of the county clerk of the county where the land is located without charge.

Amended by Laws 1983, c. 304, § 128, eff. July 1, 1983.

§74-110.1.  Inventory by Department of Central Services.

A.  The Department of Central Services shall maintain a current inventory of tangible assets owned by state boards, commissions, institutions, agencies and the institutions comprising The Oklahoma State System of Higher Education and the University Hospitals Authority.

B.  The Director of Central Services shall have authority to promulgate rules to implement the provisions of this section.

C.  For entities included in subsection A of this section, the Director of Central Services shall specify a tangible asset reporting threshold for each entity, not to exceed the federal capitalization rate specified in the Office of Management and Budget Circular A-21 or future federal circulars or regulations as amended.  When establishing the tangible asset reporting threshold for an entity, the Director of Central Services shall consider the entity's capability to provide tangible asset records, finance and accounting systems, inventory accuracy and other pertinent factors.

D.  Tangible assets shall consist of machinery, implements, tools, furniture, livestock, vehicles and other apparatus that may be used repeatedly without material impairment of its physical condition and have a calculable period of service and a value exceeding the reporting threshold the Director of Central Services establishes for the entity.

E.  Rules that the Director of Central Services promulgates shall cause all tangible assets to be properly coded, tagged, or marked in such a manner that they may be readily identified as property of the State of Oklahoma and that statistical records may be maintained.

F.  The Department of Central Services may make periodic checks of tangible assets of entities listed in subsection A of this section.  All entities will make support personnel available to the Department of Central Services to report tangible asset acquisitions, assist with identification and update inventories on a periodic basis.

G.  The Department of Central Services shall report missing tangible assets to state investigative or law enforcement officials.

Added by Laws 1947, p. 587, § 1, emerg. eff. May 21, 1947.  Amended by Laws 1969, c. 222, § 1, emerg. eff. April 21, 1969; Laws 1977, c. 63, § 1; Laws 1983, c. 304, § 129, eff. July 1, 1983; Laws 1986, c. 246, § 16, operative July 1, 1986; Laws 1992, c. 72, § 1; Laws 1994, c. 283, § 7, eff. Sept. 1, 1994; Laws 1998, c. 365, § 12, eff. July 1, 1998; Laws 2002, c. 448, § 1, eff. Nov. 1, 2002.

§74110.2.  Inventory records of departments, boards, etc.

The Office of Public Affairs may require inventory records to be maintained at state departments, boards, commissions, institutions, or agencies of the state, of all classes of supplies, books, machinery, implements, tools, furniture, livestock, and other apparatus as the Office deems necessary in order to comply with the provisions of Section 110.1 of this title.

Amended by Laws 1983, c. 304, § 130, eff. July 1, 1983; Laws 1985, c. 43, § 4, operative July 1, 1985.

§74110.3.  State agencies  Inventory record of motor vehicles.

A.  All state agencies shall maintain inventory records of its motor vehicles. The records shall include:

1.  A detailed description of each vehicle, including its original cost;

2.  The vehicle identification number;

3.  The license tag number;

4.  The make, model, and year of the vehicle; and

5.  A designation of loaned or leased vehicles and the name of the vendor.

B.  Each state agency shall provide motor vehicle inventory records to the Office of Public Affairs at such times as may be requested by the Fleet Management Division of the Office of Public Affairs.

Added by Laws 1985, c. 43, § 5, operative July 1, 1985.

§74-110.4.  Higher Education Facilities Revolving Fund - Accounts and purpose.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma State Regents for Higher Education to be designated the "Higher Education Facilities Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma State Regents for Higher Education from the assessment imposed pursuant to Section 354 of Title 17 of the Oklahoma Statutes.

B.  There shall be two accounts established in such fund.  It is the intent of the Legislature that one account shall be for the purpose of transfer and allocation to the University of Oklahoma for funding construction of a weather center on the campus of the University of Oklahoma and one account shall be for the purpose of transfer and allocation to Oklahoma State University for funding the purchase of equipment and renovation of facilities on the campus of Oklahoma State University for work on the application of advanced sensor technology for the detection of chemical and biological threats to homeland security.  Any monies accruing to the credit of said fund shall be divided equally for deposit into the two accounts provided for herein.  No funds deposited into one account shall be transferred into the other account.  All monies in each account are hereby appropriated and may be budgeted and expended by the Oklahoma State Regents for Higher Education for the purpose of allocation and transfer to the University of Oklahoma and Oklahoma State University as specified herein.  The monies deposited into the Higher Education Facilities Revolving Fund shall be in addition to and not a part of the appropriations made by the Legislature pursuant to Section 3 of Article XIII-A of the Oklahoma Constitution.

Added by Laws 2002, c. 23, § 2, emerg. eff. March 19, 2002.  Amended by Laws 2002, c. 371, § 2, emerg. eff. June 4, 2002.

§74111.  Office of State Printer abolished  Duties transferred  Letting contracts.

The office of State Printer is hereby abolished, and the duties now provided by law to be performed by the State Printer and the State Printing Department shall be performed by the Office of Public Affairs.  The Office of Public Affairs shall supervise and contract for all public printing and binding authorized by the Legislature, for the Governor, Supreme Court, and the several state institutions, state officers, or any state board or commission, created pursuant to the laws of the state.  Contracts for such printing and binding shall be let pursuant to same terms and conditions as other contracts for state supplies are let by same Office of Public Affairs in the manner provided by law.

Amended by Laws 1983, c. 304, § 131, eff. July 1, 1983.

§74114.  Records  Reports.

The Office of Public Affairs shall keep a complete set of books of all printing used by the state and shall report to the Governor semiannually, giving an itemized statement of the printing and binding used by each department, and the amount of printing done by each printing firm.  Said report shall show the amount claimed and the amount allowed.

Amended by Laws 1983, c. 304, § 132, eff. July 1, 1983.

§74121.  Contract for auditing of books of state commissions or departments.

The Director of Public Affairs, subject to the approval of the Governor, is hereby authorized to employ, or to contract with, an auditor or auditing company, to audit the books, records, and files of all state commissions or departments.  Such audit is to be made by a certified accountant, or accountants or firm of certified accountants, who shall be approved by the Governor of the State of Oklahoma, contracts for such audit may be made with one or more separate certified accountants, or firm of certified accountants, for auditing of the several different departments or commissions.

Amended by Laws 1983, c. 304, § 135, eff. July 1, 1983.

§74122.  Duty of auditor or auditing company  Examination of books, records and files  Scope of audit.

The auditor or auditing company so employed or contracted with is hereby authorized and directed to audit, and it shall be his or its duty to audit, the books, records, and files and transactions of the departments mentioned in Section 1 of this act, and to make a written report thereof to the Governor immediately after the completion of each said audits.  In making said audit, said auditor, or auditing company, shall have authority to examine all the books, records and files of said departments, and to trace to any source where any shortage or maladministration seems probable.  The audits authorized by this act shall cover such periods and relate to such matters and be of the scope and extent deemed necessary by the Governor.

Laws 1931, p. 20, § 2.

§74-123f.  Convict-made goods - Sale or distribution prohibited - Exceptions.

No products, wares, or merchandise produced, manufactured, or mined, wholly or in part, by convicts or prisoners of this state, who are employed in the state prison industries program, may be offered for sale, sold, exchanged, or distributed in this state, whether contained in the original package or otherwise.  This section shall not prohibit the sale or distribution of such products, wares, or merchandise by or for the state to departments, institutions, or agencies administered and supported by the state or its political subdivisions, and any other wholly or partially tax-supported institutions, or nonprofit charitable agencies for distribution to the needy.  This section shall not prohibit the sale or distribution of such products, wares, or merchandise produced by the Oklahoma Correctional Industries or products produced by the Agri-Services Division of the Department of Corrections by or for sale to employees or retirees of the State of Oklahoma, or to employees or retirees of any political subdivision of the state.  This section shall not prohibit the sale of brick and building tile or furniture manufactured by said state institutions to churches which are located in the State of Oklahoma.  All purchase orders made pursuant to the provisions of this section for such brick or building tile or furniture shall contain an affidavit stating that the brick or building tile shall not be used for purposes other than for the building of churches, or that the furniture shall not be used for any purpose other than church purposes.  If said state departments, institutions, agencies, or nonprofit charitable agencies do not buy or contract to buy in advance of the season for which said wares or goods are made, and make a satisfactory guarantee to the said Department of Central Services for fulfillment of their contract to purchase all the output, the state may then sell in open market any such goods or wares not generally manufactured in this state.  The provisions of this section shall not apply to the sale or distribution of surplus perishable, agricultural products nor to individual articles made by hand by prisoners during their leisure time.  This section shall not be construed as preventing the Department of Central Services or other state agency or agencies from manufacturing and selling such goods, wares, or merchandise as are not generally manufactured in this state.

Added by Laws 1937, p. 115, § 7, emerg. eff. May 22, 1937.  Amended by Laws 1939, p. 115, § 2, emerg. eff. April 25, 1939; Laws 1953, p. 407, § 1, emerg. eff. June 8, 1953; Laws 1955, p. 459, § 1, emerg. eff. June 7, 1955; Laws 1977, c. 258, § 1, eff. Oct. 1, 1977; Laws 1983, c. 304, § 136, eff. July 1, 1983; Laws 2003, c. 92, § 2, eff. Nov. 1, 2003; Laws 2004, c. 398, § 2.

§74126.1.  Easement and rightofway grants  Exemptions.

A.  The Director of the Department of Central Services is hereby authorized to grant easements, rightsofway, and enter into contracts authorizing the construction and maintenance of telephone, electric transmission and distribution lines, railroad lines, telegraph lines, and pipelines across any state lands under the management of said Director, and all lands set apart for the use and benefit of any state agency, department, or institution including all lands set apart for use of colleges, universities, hospitals, and eleemosynary institutions.  Said easements and rightsofway grants shall be for a period not to exceed twenty (20) years and shall provide for such considerations, terms, and conditions including privileges and conditions of renewal, as the Director of the Department of Central Services may determine advisable for the best interests of the state institutions in possession thereof.  This section and Section 126.2 of this title shall not affect the lands under the jurisdiction and control of the Commissioners of the Land Office of this state.

B.  The Oklahoma Ordnance Works Authority, the Midwestern Oklahoma Development Authority, and the Northeast Oklahoma Public Facilities Authority and their lands shall be exempt from the application of this section.

Added by Laws 1947, p. 587, § 1.  Amended by Laws 1951, p. 249, § 1; Laws 1983, c. 304, § 137, eff. July 1, 1983; Laws 1985, p. 1682, H.J. Res. No. 1039, § 4, eff. Nov. 1, 1985; Laws 1986, c. 245, § 8, emerg. eff. June 12, 1986; Laws 1997, c. 292, § 6, eff. July 1, 1997; Laws 1998, c. 203, § 7, emerg. eff. May 11, 1998.

§74126.2.  Leases  Exemptions.

A.  The Director of Central Services is hereby authorized to lease for a temporary period of time the surface of any of the lands belonging to the state described in Section 126.1 of this title, which are not needed or required for the proper maintenance of the institutions or departments in possession thereof.

B.  Except as otherwise provided by Section 6201 of this title, said leases shall be for a period of time not exceeding three (3) years and upon such other terms and conditions as said Director may determine to be in the best interests of the state.

C.  Except as otherwise provided by Section 6201 of this title, said leases shall provide for a termination of the lease upon reasonable notice in writing whenever the needs of the state or the institution in possession thereof requires said land.

D.  Except as otherwise provided by Section 6201 of this title, said lease contracts shall not become effective until they are submitted to and approved by the Governor of this state or his or her designee.

E.  The Director may also execute lease contracts for said lands to any institution or agency or department, commission, or municipal subdivision that requires the need of said land in conjunction with cooperation or participation in any city or state project authorized by law, if said contracts or agreements will not interfere with or restrict in any manner, the proper use of said lands by the state institution in possession thereof, and shall not become effective until after approval by the Governor or his or her designee.

F.  The Oklahoma Ordnance Works Authority, the Midwestern Oklahoma Development Authority and the Northeast Oklahoma Public Facilities Authority and their lands shall be exempt from the application of this section.

G.  Lands leased to private prison contractors pursuant to Section 561 of Title 57 of the Oklahoma Statutes shall be exempt from the application of this section.

Added by Laws 1947, p. 588, § 2.  Amended by Laws 1983, c. 304, § 138, eff. July 1, 1983; Laws 1985, p. 1682, H.J. Res. No. 1039, § 5, eff. Nov. 1, 1985; Laws 1986, c. 245, § 9, emerg. eff. June 12, 1986; Laws 1987, c. 80, § 12, operative July 1, 1987; Laws 1992, c. 250, § 8, eff. July 1, 1992; Laws 1997, c. 292, § 7, eff. July 1, 1997; Laws 1998, c. 203, § 8, emerg. eff. May 11, 1998.

§74128.1.  Director to take charge, manage and lease.

The Director of Public Affairs is authorized and directed to take charge of, manage, and lease "Capitol Building Lands", described as follows:

Lots 31 and 32, Ethel Park Addition to Oklahoma City, Oklahoma, known as Tract No. 23, being a part of Section 23  Twp. 12N  R  3 West.

Lots 1, 2, 3, 4, 5, and lots 45, 46, 47, and 48 in Block 6, Ethel Park Addition to Oklahoma City, Oklahoma, known as Tract No. 24, being a part of Section 23  Twp. 12 N  R  3 West.

Lots 1, 2, 3, 4, 5, 6, and 43, 44, 45, 46, 47, and 48, Block 1, Ethel Park Addition to Oklahoma City, Oklahoma, known as Tract No. 25, being a part of Section 23 Twp. 12 N  R  3 West.

Lots 30 and 31, Woody Crest Addition to Oklahoma City, Oklahoma, known as Tract No. 39, being a part of Section 22  Twp. 12N  R  3 West.

Lots 11 and 12, Stevens Hamill Addition to Oklahoma City, Oklahoma, known as Tract No. 19, being a part of Section 26 Twp. 12N  R  3 West.

Lots 11 and 12, Block 3, Northeast Highland Addition to Oklahoma City, Oklahoma, known as Tract No. 40, being a part of Section 23  Twp. 12N  R  3 West.

Lots 35, 36, 37, and 38 Northeast Highland Addition to Oklahoma City, Oklahoma, known as Tract No. 44, being a part of Section 22  Twp. 12N  R  3 West.

Lots 7, 8, 9, and 10, Block 1, Donley Heights, a subdivision of Blocks 19 and 20, Barrows Second Addition to Oklahoma City, Oklahoma. Lots 31 and 32, Block 4, of the subdivision of Lots 9 and 10, and 23 and 24 of Barrows First and Second Additions to Oklahoma City, Oklahoma.  Lots 11 and 12, Block 3, Northeast Highland Addition, being a part of Blocks 25 and 26, Barrows Second Addition to Oklahoma City, Oklahoma.  All of the above lots in Barrows Addition being known as Tract No. 41.

A tract of land 48' x 128' facing NE 38th Street and located between Lindsay Avenue and First Street west known as Tract No. 29. Lots 9 and 10, Block 2, Stevens Hamill Addition to Oklahoma City, Oklahoma, known as Tract No. 18, being a part of Section 26  Twp. 12 N  R  3 West.

Lots 13 through 24, inclusive, Block 2, Frances Heights Addition to Oklahoma City, Oklahoma, known as Tract No. 43, being a part of Section 22  Twp. 12 N  R  3 West.

Lots 5, 6, 11, 12, 19 and 20, Block 2, Hares Lake View Addition, situated approximately two and onehalf (2 1/2) miles Northeast of Oklahoma City, Oklahoma, known as Tract No. 30, being a part of Section 11  Twp. 12 N  R  3 West.

Also the following acreage tracts of land:

Two (2) acres, situated three and onehalf (3 1/2) miles East on 23rd Street hence two (2) miles North, thence onehalf (1/2) mile East, thence onefourth (1/4) mile North from the State Capitol Building, known as Tract No. 3, being a part of SE 1/4 of SW 1/4 of Section 8  Twp. 12 N  R  2 West.

Five (5) acres, situated one and onehalf (1 1/2) miles East and one and onehalf (1 1/2) miles North of the State Capitol Building, facing on Eastern Avenue and laying directly South of Springlake Park, and known as Tract No. 28.  Also described as S 1/2 of SE 1/4 of NE 1/4 of SE 1/4 of Section 14, Township 12 North, Range 3 West.

Also other lots and tracts not listed or described above constituting the small balance of "State Capitol Building Land" not heretofore disposed of pursuant to the provision of Chapter 298, Session Laws 1919.

Amended by Laws 1983, c. 304, § 139, eff. July 1, 1983.

§74128.2.  Inventory and appraisal  Sale.

Said Office of Public Affairs shall make or cause to be made a full and complete inventory and appraisal of the property described in Section 128.1 of this title.  Said Office may offer for sale to the highest bidder at public sale all of the lots, blocks, or acreage tracts of said "Capitol Building Lands" that are not used by the state and which, in the judgment of said Office, will not be required for future use by the state.  Said property shall be offered for sale in separate lots or tracts, for cash, to the highest bidder.  Said sale shall be at public auction or under sealed bids whichever the Office may determine to be most advantageous.  The sale shall be advertised in a newspaper of general circulation in Oklahoma County, Oklahoma, for not less than thirty (30) days prior to the date of sale.  The notice shall contain an accurate description of all the property to be sold and terms and conditions of said sale.

The lands so offered for sale shall be subject to a reservation by this state in onehalf (1/2) of all the mineral rights therein. If royalties are not paid to the state from any of the abovedescribed lots or tracts of land, the sale of such properties shall be made subject to a reservation by this state of all of the mineral rights therein under said lots or tracts.  The Office of Public Affairs shall reserve the right to refuse any and all bids for said property.  No sale of any portion of said land shall be confirmed at a price less than ninety percent (90%) of the appraised value.  All sales shall be approved by the Governor.  All conveyances of said land shall be executed by the Commissioners of the Land Office upon request of said Office.

Amended by Laws 1983, c. 304, § 140, eff. July 1, 1983.

§74128.3.  Disposition of proceeds  Leases for oil and gas purposes.

After payment of all costs incurred in the inventory and appraisal and advertisement and costs of sale, the remaining proceeds therefrom, and any monies derived from leasing said property, shall be deposited in a special "Capitol Building Maintenance and Repair Fund".  The fund shall be used for the maintenance and repair of all State Capitol Buildings, grounds, shrubbery, boulevards, and streets surrounding the same.  The funds shall be paid upon claims made therefor by the Office of Public Affairs and approved by the State Auditor and Inspector.  The leasing foroil and gas purposes of any such lands and the proceeds therefrom shall be conducted and handled by said Office of Public Affairs pursuant to Section 107 of this title.

Amended by Laws 1983, c. 304, § 141, eff. July 1, 1983.

§74-129.4.  Procedures for disposal of certain state-owned real property.

A.  Unless procedures for the disposal of real property owned by this state are otherwise provided for by law, no department, board, commission, institution, or agency of this state shall sell, exchange, or otherwise dispose of such real property subject to its jurisdiction except as provided for in subsection B of this section.

B.  1.  Every department, board, commission, institution, or agency, upon legislative authorization to dispose of a parcel of real property or upon a determination, in writing, by said department, board, commission, institution, or agency that a parcel of real property subject to its jurisdiction is no longer needed by said department, board, commission, institution, or agency, shall request the Department of Central Services to dispose of said real property.

2.  Upon notification by the department, board, commission, institution, or agency to sell a parcel of real property, the Department of Central Services shall:

a. obtain three new and complete appraisals of such property.  The appraisals shall be made by three disinterested persons, knowledgeable in real estate costs, who shall ascertain:

(1) the present fair value of the property, and

(2) the present value of the improvements on such property, and

(3) the actual condition of the improvements on the property, and

b. cause notice of such sale to be published for at least one (1) day in a newspaper of general statewide circulation authorized to publish legal notices, and for at least three (3) consecutive weeks in a newspaper of general circulation published in the county or counties in which the property is located.  The notice shall contain the legal description of each parcel of real property to be offered for sale, the appraised value thereof, the time and location of the sale or opening of the bids, and terms of the sale including the fact that no parcel of property shall be sold for less than ninety percent (90%) of the appraised value of the real property, and

c. offer said property through public auction or sealed bids within three (3) weeks after the last publication of the notice in said newspapers.  The property shall be sold to the highest bidder.  The Department of Central Services shall not accept a bid of less than ninety percent (90%) of the appraised fair value of the property and the improvements on such property.  The Department of Central Services is authorized to reject all bids.

3.  The cost of the appraisements required by the provisions of this section, together with other necessary expenses incurred pursuant to this section, shall be paid by the department, board, commission, institution, or agency for which the real property is to be sold from funds available to said department, board, commission, institution, or agency for such expenditure.  All monies received from the sale or disposal of said property, except those monies necessary to pay the expenses incurred pursuant to this section, shall be deposited in the General Revenue Fund.

C.  This section shall not be construed to authorize any department, board, commission, institution, or agency, not otherwise authorized by law, to sell, lease, or otherwise dispose of any real property owned by the state.

D.  The Oklahoma Ordnance Works Authority and its lands, and the Northeast Oklahoma Public Facilities Authority shall be exempt from the application of this section.  The Grand River Dam Authority and its lands shall be exempt from the application of this section for any real property disposed of prior to November 1, 2006.

E.  Unless otherwise provided for by law, the procedures established pursuant to this section for the sale or exchange of real estate or personal property as authorized pursuant to Sections 1852.2 and 1852.3 of this title shall be followed unless the sale is to an entity of state government.

Added by Laws 1983, c. 304, § 181, eff. July 1, 1983.  Amended by Laws 1985, p. 1682, H.J. Res. No. 1039, § 6, eff. Nov. 1, 1985; Laws 1997, c. 292, § 8, eff. July 1, 1997; Laws 1998, c. 203, § 9, emerg. eff. May 11, 1998; Laws 2003, c. 372, § 17, eff. July 1, 2003; Laws 2005, c. 234, § 2, emerg. eff. May 26, 2005.

§74129.5.  Lease of certain land to City of Pauls Valley for sewage services authorized.

The Department of Human Services is hereby authorized to lease, subject to the approval of the Commission, the following land at the Southern Oklahoma Resource Center of Pauls Valley to the City of Pauls Valley for use by the city for providing sewage services upon such terms and conditions as determined by the Department of Human Services:

A.  A tract of land located in the S 1/2  N 1/2 and the S 1/2 of Section 28, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, more particularly described as follows:  Beginning at the SE corner of said Section 28, thence North along the section line a distance of 3,350.76 feet to the Westerly rightofway line of Gulf Colorado and Santa Fe Railroad; Thence in a Northwesterly direction along said rightofway a distance of 632.25 feet to the North line of said S 1/2  N 1/2; Thence West along North line of said S 1/2  N 1/2 to a point that is 450 feet East of the NW corner of SE 1/4 of NE 1/4 of said Section 28; Thence South 10 degrees 10 minutes 27 seconds West along existing fence a distance of 1,548.00 feet to a point; Thence North 73 degrees 28 minutes 43 seconds West along said fence a distance of 139.67 feet; Thence South 01 degree 25 minutes 37 seconds East along said fence a distance of 2,474.45 feet to the South line of said Section 28; Thence East along the section line a distance of 1,213 feet to the point of beginning and containing one hundred three and fortythree onehundredths (103.43) acres, more or less.

B.  A tract of land located in the N 1/2 of the NE 1/4 of Section 33, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, and being more particularly described as follows: Beginning at the NE corner of said Section 33; Thence West along section line a distance of 1,213 feet; Thence South 24 degrees 38 minutes West along an existing fence line a distance of 83 feet; Thence South 07 degrees 42 minutes East along said fence a distance of 421.83 feet to the center line of an EastWest dirt road; Thence North 88 degrees 34 minutes East along center line of road a distance of 1,191.7 feet to the East line of said Section 33; Thence North along said East line a distance of 458 feet to the point of beginning and containing thirteen and three hundred fortyseven onethousandths (13.347) acres, more or less.

C.  The following tracts and parcels less a tract of land located in the NW 1/4 of Section 34, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, more particularly described as follows:  Beginning at a point on the West line of said Section 34,458 feet South of NW corner thereof; Thence South 86 degrees 33 minutes East along center line of existing dirt road a distance of 664 feet; Thence South 02 degrees 34 minutes 16 seconds East along an existing fence a distance of 443.90 feet; Thence South 22 degrees 19 minutes West along said fence a distance of 521.3 feet; Thence South 46 degrees 05 minutes West along said fence a distance of 395.75 feet; Thence South 72 degrees 08 minutes West along said fence a distance of 209 feet to the West line of said Section 34; Thence North along said West line a distance of 1,304.27 feet to the point of beginning and containing fifteen and ninetenths (15.9) acres, more or less:

1.  Certain tracts and parcels situated in Section 34, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, more particularly described as follows, towit:

All that part, parcel and tract of land being the NW 1/4 of Section 34, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, containing one hundred sixty (160) acres, more or less subject to the Gulf Colorado and Santa Fe Railroad rightofway and that part, parcel and tract of land less and except the above described fifteen and ninetenths (15.9) acres and being a part of N 1/2 of NE 1/4 of Section 34, Township 3 North, Range 1 East, being more particularly described as follows:  the W 1/2 NW 1/4 NE 1/4 and NE 1/4 NW 1/4 NE 1/4 and the NW 1/4 NE 1/4 NE 1/4 and all that part or portion of the NE 1/4 NE 1/4 NE 1/4 lying North and West of and on the right bank of the Washita River and being eight and fivetenths (8.5) acres, and all that part of the SE 1/4 NW 1/4 NE 1/4 more particularly described by metes and bounds as follows, towit:  Beginning at a point 1,320 feet West and 660 feet South of the NE corner of Section 34;  Thence West parallel to the North line of Section 34, a distance of 660 feet;  Thence South a distance of 660 feet to an intersection with the right bank of the Washita River;  Thence upstream along the right bank of said river, North 60 degrees East a distance of 715 feet; Thence North and parallel to the East line of Section 34, a distance of 310 feet to the point of beginning and containing seven and thirtyfive onehundredths (7.35) acres of land, all of said lands being situated in Section 34, Township 3 North, Range 1 East and containing an aggregate total of fiftyfive and eightyfive onehundredths (55.85) acres, more or less in the NE 1/4 and one hundred fortyfour and onetenth (144.1) acres, more or less in the NW 1/4, all in said Section 34.

2.  Certain tracts and parcels situated in Section 27, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, more particularly described as follows, towit:

All that part, parcel and tract of the NW 1/4 of the SW 1/4 of the NW 1/4 lying West of the Gulf Colorado and Santa Fe Railroad rightofway and containing one onehundredth (.01) acres, and all that part of the SW 1/4 of the SW 1/4 of the NW 1/4 lying West of the Gulf Colorado and Santa Fe Railroad rightofway and containing one and sixtyonehundredths (1.61) acres, and all that part of the NW 1/4 of the NW 1/4 of the SW 1/4 lying West of the Gulf Colorado and Santa Fe Railroad rightofway and containing four and thirtyone onehundredths (4.31) acres, and the SW 1/4 of the NW 1/4 of the SW 1/4 lying West of the Gulf Colorado and Santa Fe Railroad rightofway containing seven and one onehundredths (7.01) acres, and all of NW 1/4 of the SW 1/4 of the SW 1/4 lying West of the Gulf Colorado and Santa Fe Railroad rightofway containing nine and thirtyeight onehundredths (9.38) acres, and all of NE 1/4 of the SW 1/4 of the SW 1/4 lying West of the Gulf Colorado and Santa Fe Railroad rightofway and containing thirtythree onehundredths (.33) acres, and the S 1/2 of the SW 1/4 of the SW 1/4 of Section 27 containing twenty (20) acres, and the S 1/2 of the SE 1/4 of the SW 1/4 of Section 27 containing twenty (20) acres, and S 1/2 of the SW 1/4 of the SE 1/4 of Section 27 containing twenty (20) acres and the SW 1/4 of the SE 1/4 of the SE 1/4 containing ten (10) acres and all that part of the SE 1/4 of the SE 1/4 of the SE 1/4 lying West of Washita River more particularly described by metes and bounds as follows, towit:  Beginning at SE corner of Section 27, Township 3 North, Range 1 East of the Indian Meridian; Thence running West 660 feet; Thence North 660 feet; Thence East 167 feet to the center line of the Washita River; Thence following the meanderings of said Washita River in a Southeasterly direction a distance of 610 feet to an intersection with the East line of Section 27; Thence South 300 feet to the point of beginning and containing seven and ninetyseven onehundredths (7.97) acres, more or less.

All said lands being situated in Section 27, Township 3 North, Range 1 East, and containing an aggregate total of one hundred and sixtytwo onehundredths (100.62) acres, more or less.

3.  Certain tracts and parcels situated in Section 26, Township 3 North, Range 1 East of the Indian Meridian, Garvin County, Oklahoma, more particularly described as follows, towit:

All that part of the SW 1/4 of the SW 1/4 of the SW 1/4 of Section 26, Township 3 North, Range 1 East, more particularly described by metes and bounds as follows, towit:  Beginning at the SW corner of said Section 26; Thence North along the West line of Section 26 a distance of 300 feet to a cut bank of the Washita River; Thence N 88 degrees 45 minutes East along the right bank of said Washita River a distance of 670 feet; Thence South parallel to the West line of Section 26 a distance of 325 feet to the South line of Section 26;  Thence running West along the South line of Section 26 a distance of 660 feet to the point of beginning and containing four and seventenths (4.7) acres, more or less.  All said land being situated in Section 26, Township 3 North, Range 1 East, and containing an aggregate total of four and seventenths (4.7) acres, more or less.

4.  All that part of the NW 1/4 NW 1/4 NW 1/4 of Section 35, Township 3 North, Range 1 East of the Indian Meridian, described by metes and bounds as follows, towit:  Beginning at the NW corner of said Section 35; Thence running East along the North line of Section 35, a distance of 660 feet; Thence South parallel to the West line of Section 35, a distance of 354 feet to an intersection with the right bank of the Washita River; Thence along the right bank of said Washita River a distance of 690 feet to an intersection with the West line of Section 35;  Thence North along the West line of Section 35 a distance of 528 feet to the point of beginning and containing six and seventenths (6.7) acres, more or less.

Added by Laws 1987, c. 178, § 1, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 307, § 20, eff. July 1, 1992.

§74129.6.  Terms and conditions of lease.

The terms and conditions of the lease authorized by Section 129.5 of Title 74 of the Oklahoma Statutes shall include, but not be limited to, the following:

1.  A provision that the lease terminates immediately with possession and use reverting to the Department of Human Services if the subject land is no longer used for sewage purposes;

2.  A provision granting automatic renewal of the lease for thirty annual, fiscal terms, subject to the pro forma annual processing of lease renewals required by the Office of Public Affairs, with an option to renew upon mutual agreement of the parties for another twenty annual, fiscal terms;

3.  A provision granting the Department permission to remove or use personal property or fixtures unrelated to sewage activities;

4.  A provision as to payment to the Department of Human Services by providing inkind services, or a specified payment of money at the option of the Department to be used for the Southern Oklahoma Resource Center of Pauls Valley;

5.  A provision reserving any necessary easements or granting covenants; and

6.  Such other provisions as the Department of Human Services considers just and proper.

Added by Laws 1987, c. 178, § 2, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 307, § 21, eff. July 1, 1992.

§74129.7.  Lease of other surplus land at Pauls Valley.

In addition to the land described in Section 129.5 of Title 74 of the Oklahoma Statutes, the Department of Human Services, with approval of the Human Services Commission, may lease other surplus land and property at the Southern Oklahoma Resource Center of Pauls Valley to an individual or individuals or to an entity.  Revenue from such lease shall be placed in a special agency clearing account to be used for the benefit of the residents of the Southern Oklahoma Resource Center of Pauls Valley.

Added by Laws 1987, c. 178, § 3, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 307, § 22, eff. July 1, 1992.

§74-129.8.  Transfer of use of property to Redlands Community College and Oklahoma Historical Society.

A.  For purposes of this section the following definitions shall apply:

1.  Property Number One (1):  The Southwest Quarter (SW 1/4) of the Northwest Quarter (NW 1/4) containing forty acres, and Lot Two (2) containing eleven and forty hundredths acres, and a parcel described as beginning at the Southeast corner (SE/c) of the Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4), thence due North two hundred fifty (250) feet, thence due West four hundred twenty-five (425) feet, thence due South two hundred fifty (250) feet, thence due East four hundred twenty-five (425) feet to the place of beginning, of Section Twenty-five (25); and that part of the Southeast Quarter (SE 1/4) of the Northeast Quarter (NE 1/4) designated in the patent and Government plat as Lot Six (6) containing thirty-four acres of Section Twenty-six (26); and the Southwest Quarter (SW 1/4) of the Northwest Quarter (NW 1/4) of Section Thirteen (13) containing forty acres, all in Township Thirteen (13) North, Range Eight (8) West of the Indian Meridian, Canadian County, Oklahoma, together with all incorporeal hereditaments and appurtenances thereunto belonging.

2.  Property Number Two (2):  A part of the Northwest Quarter (NW 1/4) and of Government Lot Number 2, both being a portion of Section Twenty-five (25), Township Thirteen (13) North, Range Eight (8) West of the Indian Meridian, Canadian County, Oklahoma, together with all incorporeal hereditaments and appurtenances thereunto belonging; more particularly described as follows:  beginning at a point whence the Northeast corner of said Section Twenty-five (25), bears North 64 degrees 44' 23" East a distance of 5635.49 feet, and whence the North Quarter corner of said Section Twenty-five (25) bears North 45 degrees 30' 19" East, a distance of 3431.34 feet; thence, South 66 degrees 23' 43" East a distance of 468.43 feet; thence, South 74 degrees 49' 33" East, a distance of 391.69 feet; thence, South 77 degrees 30' 00" East, a distance of 280.00 feet to an existing fenceline; thence, along said existing fenceline, South 02 degrees 43' 49" West a distance of 529.30 feet to a point on the Northerly bank of the North Canadian River; thence, along said Northerly bank the following five (5) courses: 1) thence, North 89 degrees 55' 14" West, a distance of 284.55 feet; 2) thence, North 64 degrees 59' 36" West, a distance of 122.62 feet; 3) thence, North 49 degrees 26' 16" West, a distance of 164.58 feet; 4) thence, North 34 degrees 49' 02" West, a distance of 653.61 feet; 5) thence, North 62 degrees 35' 07" West, a distance of 227.90 feet; thence, departing from said Northerly bank, North 27 degrees 24' 53" East, a distance of 88.56 feet to the point of beginning; containing 9.93 acres, more or less.

B.  The authority of the Oklahoma Wildlife Conservation Commission to use Property Number One (1) granted pursuant to Section 1, Chapter 8, O.S.L. 1933 to the State Game and Fish Commission and succeeded to by the Oklahoma Wildlife Conservation Commission is hereby terminated.

C.  The authority and empowerment over the use of Property Number One (1) shall be transferred to Redlands Community College to be used for agricultural and equine educational purposes.  Such use shall exclude the use of Property Number Two (2) and acknowledge the authority of the Oklahoma Historical Society to access Property Number Two (2) from Property Number One (1).  Redlands Community College shall notify the Department of Central Services if it determines that the use of the property is no longer needed.

D.  The authority and empowerment over the use of Property Number Two (2) shall be transferred to the Oklahoma Historical Society together with the authority to access Property Number Two (2) from Property Number One (1).  The Oklahoma Historical Society shall notify the Department of Central Services if it determines that the use of the property is no longer needed.

Added by Laws 1998, c. 131, § 1, eff. July 1, 1998.  Amended by Laws 2001, c. 134, § 1, emerg. eff. April 24, 2001.

§74-130.  Alternative fuels - Transfer of powers, duties and responsibilities.

All powers, duties, and responsibilities of the Oklahoma Alternative Fuels Conversion Act and the Alternative Fuels Technician Certification Act now exercised by the Oklahoma Corporation Commission pursuant to law are hereby transferred to the Office of Public Affairs, together with all unexpended funds, property, records, personnel, and any outstanding financial obligations and encumbrances related thereto.

Added by Laws 1991, c. 235, § 21, eff. July 1, 1991.

§74-130.1.  Short title.

Sections 1 through 10 of this act shall be known and may be cited as the "Oklahoma Alternative Fuels Conversion Act".

Added by Laws 1990, c. 336, § 1, operative July 1, 1990.  Renumbered from Title 17, § 601 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

NOTE:  Section was editorially renumbered from Title 17, § 401 to Title 17, § 601 to avoid a duplication in numbering.

§74-130.2.  Definitions.

As used in the Oklahoma Alternative Fuels Conversion Act:

1.  "Alternative fuels" means fuels which result in comparably lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates or any combination thereof and includes compressed natural gas, liquefied petroleum gas, liquefied natural gas, ethanol, methanol, "M-85" which is a mixture of methanol and gasoline containing at least eighty-five percent (85%) methanol, electricity, biodiesel, and "B2O" which is a mixture of biodiesel and diesel fuel containing at least twenty percent (20%) biodiesel;

2.  "Charge station" means the physical device that provides a connection from a power source to an electric vehicle as defined by the Electric Vehicle Association of America, the Electric Power Research Institute, and the Society of Automotive Engineers.  All charge stations shall comply with the National Electric Code.  Inductive connectors and conductive connectors shall comply with the guidelines of the Society of Automotive Engineers;

3.  "CNG" means compressed natural gas;

4.  "CNG conversion kit" means the equipment installed to modify a motor vehicle which is propelled by gasoline or diesel fuel so that the vehicle may be propelled by compressed natural gas;

5.  "Diesel fuel" means diesel engine fuel, and all other liquids suitable for the generation of power for the propulsion of motor vehicles except gasoline;

6.  "Fill station" means the property which is directly related to the delivery of compressed natural gas, liquefied natural gas, liquefied petroleum gas, methanol, "M-85" which is a mixture of methanol and gasoline containing at least eighty-five percent (85%) methanol, biodiesel, or "B2O" which is a mixture of biodiesel and diesel fuel containing at least twenty percent (20%) biodiesel into the fuel tank of a motor vehicle propelled by such fuel including the compression equipment and storage vessels for such fuel at the point where such fuel is delivered;

7.  "Gallon" means the quantity of fluid or liquid at a temperature of sixty degrees (60°) Fahrenheit necessary to completely fill a United States standard gallon liquid measure;

8.  "Gasoline" means the same as motor fuel and means every liquid petroleum product, or any combination thereof, other than solvents as herein defined, having an A.P.I. gravity of forty-six degrees (46°) or above at a temperature of sixty degrees (60°) Fahrenheit and at atmospheric pressure, and includes drip, casinghead or natural gasoline.  The term gasoline also includes any liquid of less than forty-six degrees (46°) A.P.I. gravity at a temperature of sixty degrees (60°) Fahrenheit compounded, blended, manufactured or otherwise produced by mixing or blending gasoline or solvents with any blending materials, as hereinafter defined, when the blended product can be used for generating power in internal combustion engines, regardless of how such liquid is made, compounded, manufactured or recovered and regardless of the name by which such liquid may be known or sold;

9.  "Government vehicle" means all motor vehicles, including, but not limited to, transit vehicles operated by any entity pursuant to Section 4031 et seq. of Title 69 of the Oklahoma Statutes or designated as public transit by the Oklahoma Department of Transportation, buses, trucks, law enforcement vehicles and emergency vehicles, owned and operated by the State of Oklahoma, any public trust authority, county, municipality, town or city within this state;

10.  "Sale" means sales, barters, exchanges, and every other manner, method, and form of transferring the ownership of personal property from one person to another, and also includes the use or consumption in this state in the first instance of gasoline received from without the state or of any other gasoline upon which the surcharge has not been paid;

11.  "School vehicle" means all buses and multi-passenger motor vehicles owned and approved to operate by the State Department of Education or any school district within this state; and

12.  "Solvents" means especially prepared commercial and industrial solvents, cleaners' and painters' naphthas, and raw petroleum materials or petrochemical intermediates when used as or sold for use in production or manufacture of plastics, detergents, synthetic rubber, herbicides, insecticides and other chemicals or products which are not prepared, advertised, offered for sale, or sold for use or suitable for use as fuel for generating power in internal combustion engines.

Added by Laws 1990, c. 336, § 2, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 1, eff. July 1, 1991.  Renumbered from § 602 of Title 17 by Laws 1991, c. 235, § 23, eff. July 1, 1991.  Amended by Laws 1993, c. 224, § 1, eff. Sept. 1, 1993; Laws 1994, c. 379, § 2, eff. Sept. 1, 1994; Laws 1998, c. 160, § 1, eff. Nov. 1, 1998; Laws 2005, c. 287, § 2, eff. July 1, 2005.

NOTE:  Section was editorially renumbered from § 402 of Title 17 to § 602 of Title 17 to avoid a duplication in numbering.

§74-130.3.  Conversion of school and government vehicles to operate on alternative fuel.

A.  All school vehicles and all government vehicles may be converted to operate on an alternative fuel.  The state, any county or municipal government and any school district within the state may have access to the Oklahoma Alternative Fuels Conversion Fund and the reasonable expenses of the conversions and/or the installation of a fill station or charge station may be reimbursed in the manner pursuant to Section 130.4 of this title if the state, county, municipality or school district can pay back such conversion and/or fill station or charge station installation costs within seven (7) years of the date of conversion and/or fill station or charge station installation.  Beginning July 1, 1995, all school districts within this state should consider only purchasing school vehicles which have the capability to operate on an alternative fuel.

B.  The reasonable expenses of the conversion of the school vehicle fleets and the government vehicle fleets that are converted pursuant to subsection A of this section shall be reimbursed in the manner pursuant to Section 130.4 of this title.

C.  The reasonable expenses of the installation of a fill station or charge station that is installed pursuant to subsection A of this section shall be reimbursed in the manner pursuant to Section 130.4 of this title.

D.  Any vehicle converted to have the capability of being fueled or charged by alternative fuels pursuant to the provisions of the Oklahoma Alternative Fuels Conversion Act shall not be sold or otherwise transferred to another person or entity before the total reimbursement of the cost of such conversion pursuant to the provisions of the Oklahoma Alternative Fuels Conversion Act unless such conversion equipment is removed and installed on another government vehicle or school vehicle owned by such public entity.

E.  Any fill station or charge station installed pursuant to the provisions of the Oklahoma Alternative Fuels Conversion Act shall not be sold or otherwise transferred to another person or entity before the total reimbursement of the cost of such fill station or charge station pursuant to the provisions of the Oklahoma Alternative Fuels Conversion Act.

F.  All school vehicles and all government vehicles which are converted to operate on alternative fuel shall be required to use such alternative fuel whenever a fill station or charge station is in operation within a five-mile radius of the respective department, district, agency, office, or political subdivision that has converted vehicles to operate on alternative fuel, and the price of the alternative fuel is comparable to the price of the fuel being displaced.  School vehicles and government vehicles that are capable of operating on a conventional fuel as well as an alternative fuel shall be exempt from this restriction on those occasions when the vehicle or vehicles must be refueled outside the five-mile radius of the respective department, district, agency, office or political subdivision that has said vehicle and no alternative fuel fill station or charge station is reasonably available.

Added by Laws 1990, c. 336, § 3, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 2, eff. July 1, 1991.  Renumbered from Title 17, § 603 by Laws 1991, c. 235, § 23, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 3, eff. Sept. 1, 1994; Laws 1998, c. 160, § 2, eff. Nov. 1, 1998; Laws 2003, c. 232, § 1, eff. Nov. 1, 2003.

NOTE:  Section was editorially renumbered from Title 17, § 403 to Title 17, § 603 to avoid a duplication in numbering.

§74-130.4.  Oklahoma Alternative Fuels Conversion Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Department of Central Services to be designated as the "Oklahoma Alternative Fuels Conversion Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department of Central Services pursuant to Section 130.5 of this title.

B.  All monies accruing to the credit of the revolving fund shall be expended by the Department of Central Services to reimburse expenses relative to the conversion of government vehicles and school vehicles to have the capability of being fueled or charged by alternative fuels and/or the expenses relative to the installation of a fill station or charge station.  The maximum amount expended per vehicle shall be the actual cost of vehicle conversion or Ten Thousand Dollars ($10,000.00), whichever is less.  The maximum amount expended per fill station or charge station shall be the actual cost of the installation or One Hundred Fifty Thousand Dollars ($150,000.00), whichever is less.  The balance on deposit in the fund shall never exceed the sum of Five Million Dollars ($5,000,000.00).

C.  Expenditures from the revolving fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 336, § 4, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 3, eff. July 1, 1991.  Renumbered from Title 17, § 604 by Laws 1991, c. 235, § 23, eff. July 1, 1991.  Amended by Laws 1993, c. 224, § 2, eff. Sept. 1, 1993; Laws 1998, c. 160, § 3, eff. Nov. 1, 1998; Laws 2002, c. 38, § 1.

NOTE:  Section was editorially renumbered from Title 17, § 404 to Title 17, § 604 to avoid a duplication in numbering.

§74-130.5.  Reimbursement of Alternative Fuels Fund - Accounts - Surcharge on sales of alternative fuels - Collection and apportionment - Suspension of surcharge.

A.  The Oklahoma Alternative Fuels Conversion Fund shall be reimbursed by a surcharge on alternative fuels sold within the state under the provisions of the Oklahoma Alternative Fuels Conversion Act.

B.  A reimbursement account shall be established in the name of each recipient of reimbursement for vehicle conversion and/or fill station installation pursuant to the provisions of Section 603 of this title.  The initial amount of each recipient's account shall be the amount of the reimbursement received by that recipient.  A recipient's account shall be increased by the amount of any subsequent reimbursement received by that recipient; a recipient's account shall be reduced by the amount of all surcharges on alternative fuels paid by that recipient.

C.  A surcharge in an amount equivalent to the per gallon fuel cost savings in utilizing alternative fuels is hereby levied on sales of alternative fuels to recipients of reimbursement for vehicle conversion and/or fill station installation pursuant to the provisions of Section 603 of this title.  Initially, the amount of the surcharge shall be based upon monthly fuel savings as determined in the manner prescribed in subsection A of Section 603 of this title.  Such amount shall be adjusted periodically, by the Oklahoma Tax Commission, to reflect any change in the amount of fuel savings actually received by the recipient.  The surcharge shall not be levied on sales of alternative fuels for any other purposes.  The surcharge shall continue on sales to each such recipient for so long as that recipient maintains a reimbursement account.  When the reimbursement account for a recipient is reduced to zero, the surcharge levied by this section shall terminate until such time as a reimbursement account may be re-established for that recipient.

D.  The surcharge levied by this section shall be collected by the Oklahoma Tax Commission and apportioned monthly to the Oklahoma Alternative Fuels Conversion Fund.

E.  The surcharge levied by this section shall be suspended whenever the price of the alternative fuel used by the recipient is equal to or greater than the price of the original fuel displaced by the alternative fuel which may be purchased by such recipient.  Provided, such surcharge shall be reinstated whenever the price of the alternative fuel used by the recipient becomes less than the price of the original fuel displaced by the alternative fuel which may be purchased by such recipient.

F.  The Oklahoma Tax Commission shall adopt rules and regulations relating to the payment and collection of the surcharge levied by this section.

Added by Laws 1990, c. 336, § 5, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 4, eff. July 1, 1991.  Renumbered from Title 17, § 605 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

NOTE:  Section was editorially renumbered from Title 17, § 406 to Title 17, § 605 to avoid a duplication in numbering.

§74-130.6.  Fund expenditures not deemed debt of government entity.

Expenditures from the Oklahoma Alternative Fuels Conversion Fund for vehicle conversions and/or fill station installations pursuant to Section 603 of this title shall not at any time be deemed to constitute a debt of the state, county, municipality or school district which owns such vehicle or fill station or a pledge of the faith and credit of the state or such county, municipality or school district, but such expenditures shall be reimbursed solely by a surcharge on the alternative fuel sold to the state or such county, municipality or school district pursuant to Section 605 of this title.

Added by Laws 1990, c. 336, § 6, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 5, eff. July 1, 1991.  Renumbered from Title 17, § 606 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

NOTE:  Section was editorially renumbered from Title 17, § 407 to Title 17, § 606 to avoid a duplication in numbering.

§74-130.7.  Compliance with Act.

Compliance with the provisions of the Oklahoma Alternative Fuels Conversion Act shall be dependent upon the existence of funds within the Oklahoma Alternative Fuels Conversion Fund.

Added by Laws 1990, c. 336, § 7, operative July 1, 1990.  Renumbered from Title 17, § 607 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

NOTE:  Section was editorially renumbered from Title 17, § 409 to Title 17, § 607 to avoid a duplication in numbering.

§74-130.8.  Pricing and selling of transportation fuels not to be regulated by governmental entity.

The price and sale of natural gas, methanol, electricity, "M-85", and biodiesel utilized as a transportation fuel in a motor vehicle shall not be regulated by any governmental entity within this state.

Added by Laws 1991, c. 235, § 6, eff. July 1, 1991.  Amended by Laws 1993, c. 224, § 3, eff. Sept. 1, 1993; Laws 1998, c. 160, § 4, eff. Nov. 1, 1998; Laws 2005, c. 287, § 3, eff. July 1, 2005.

§74-130.8A.  Exhaust emissions standards.

Beginning January 1, 1996, each CNG conversion kit installed in this state in any motor vehicle must meet the exhaust emissions standards of the California Air Resources Board or its successor.  CNG conversion kits installed before January 1, 1996, are exempt from this section.

Added by Laws 1994, c. 379, § 4, eff. Sept. 1, 1994.

§74-130.9.  Rules and regulations.

Except as provided for in subsection F of Section 605 of this title, the Office of Public Affairs shall adopt rules and regulations necessary to carry out the provisions of the Oklahoma Alternative Fuels Conversion Act.

Added by Laws 1990, c. 336, § 9, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 7, eff. July 1, 1991.  Renumbered from Title 17, § 609 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

NOTE:  Section was editorially renumbered from Title 17, § 405 to Title 17, § 609 to avoid a duplication in numbering.

§74-130.10.  Penalties.

Any person convicted of violating the provisions of the Oklahoma Alternative Fuels Conversion Act shall be guilty of a misdemeanor and shall be punished by a fine of not more than Five Hundred Dollars ($500.00) or by confinement in the county jail not to exceed thirty (30) days, or by both fine and imprisonment.

Added by Laws 1990, c. 336, § 10, operative July 1, 1990.  Renumbered from Title 17, § 610 by Laws 1991, c. 235, § 23, eff. July 1, 1991.

NOTE:  Section was editorially renumbered from Title 17, § 408 to Title 17, § 610 to avoid a duplication in numbering.

§74-130.11.  Short title.

Sections 1 through 14 of this act shall be known and may be cited as the "Alternative Fuels Technician Certification Act".

Added by Laws 1990, c. 294, § 1, operative July 1, 1990.  Renumbered from Title 52, § 420.51 by Laws 1991, c. 235, § 24, eff July 1, 1991.

§74-130.12.  Legislative intent.

It is the intent of the Oklahoma Legislature that the State Board of Career and Technology Education develop curriculum for the training of technicians for the installation and conversion of engines to be fueled by alternative fuels as the technologies are developed.  It is further the intent of the Oklahoma Legislature that Oklahoma State University/Okmulgee develop curriculum for the training of technicians for the installation, service, modification, repair or renovation of fill stations.  It is further the intent of the Oklahoma Legislature to enact legislation which promotes the development of technology in a manner that ensures the health and safety of the citizens of this state.

Added by Laws 1990, c. 294, § 2, operative July 1, 1990.  Renumbered from § 420.52 of Title 52 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 5, eff. Sept. 1, 1994; Laws 2001, c. 83, § 1, eff. Nov. 1, 2001.

NOTE:  Laws 2001, c. 33, § 170 repealed by Laws 2001, c. 414, § 16, eff. Nov. 1, 2001.

§74-130.13.  Definitions.

As used in the Alternative Fuels Technician Certification Act:

1.  "Alternative fuels" means fuels which result in comparably lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates or any combination thereof and includes compressed natural gas, liquefied petroleum gas, liquefied natural gas, methanol, "M-85" which is a mixture of methanol and gasoline containing at least eighty-five percent (85%) methanol, ethanol, reformulated gasoline and electricity;

2.  "Alternative fuels equipment technician" means any person who installs, modifies, repairs or renovates equipment used in the conversion of any engines to engines fueled by alternative fuels. This includes originally equipped manufactured engines dedicated to operate on an alternative fuel;

3.  "Alternative fuels compression technician" means any person who installs, services, modifies, repairs or renovates fill stations;

4.  "Board" means the Alternative Fuels Technician Hearing Board;

5.  "Committee" means the Committee of Alternative Fuels Technician Examiners;

6.  "Electric vehicle technician" means any person who installs, modifies, repairs, performs maintenance on, or renovates onboard charging systems, motors, controllers, power sources, or the drive systems of vehicles powered by electricity that is greater than eighty (80) volts.  This includes vehicles originally equipped as electric vehicles, vehicles converted from gliders, and vehicles converted from internal combustion engine vehicles;

7.  "Fill station" means the property which is directly related to the delivery of compressed natural gas or liquefied natural gas into the fuel tank of a motor vehicle propelled by such fuel including the compression equipment and storage vessels for such fuel at the point where the fuel is delivered; and

8.  "Glider" means a vehicle built without an engine or fuel system for the purpose of converting it to an electric vehicle.

Added by Laws 1990, c. 294, § 3, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 8, eff. July 1, 1991.  Renumbered from § 420.53 of Title 52 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1993, c. 224, § 4, eff. Sept. 1, 1993; Laws 1994, c. 379, § 6, eff. Sept. 1, 1994; Laws 1998, c. 160, § 5, eff. Nov. 1, 1998; Laws 1998, c. 343, § 1, emerg. eff. June 5, 1998; Laws 2001, c. 83, § 2, eff. Nov. 1, 2001.

NOTE:  Laws 1998, c. 320, § 2 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§74-130.14.  Committee of Alternative Fuels Technician Examiners - Members - Terms - Vacancies - Duties - Expenses - Quorum.

A.  There is hereby established the Committee of Alternative Fuels Technician Examiners which shall consist of eight (8) members.  All members of the Committee shall be residents of this state.

B.  Five voting members of the Committee shall be appointed by the Director of the Department of Central Services as follows:

1.  Beginning September 1, 1994, three members shall be alternative fuels technicians selected from a list of names submitted by the State Board of Career and Technology Education, with at least one member being an alternative fuels equipment technician and at least one member being an alternative fuels compression technician;

2.  One member shall be a person involved in compressed natural gas technology in an oil and/or gas industry; and

3.  One member shall be a person involved in liquefied petroleum gas technology in an oil and/or gas industry.

C.  Beginning November 1, 1998, two additional voting members shall be appointed by the Director of the Department of Central Services, one of whom shall be selected from a list of names submitted by the State Board of Career and Technology Education and shall be an electric vehicle technician, and one of whom shall be a person involved in manufacturing, conversion, or research in the electric vehicle industry.

D.  All members shall each have at least two (2) years of active experience in alternative fuels technology.  The terms of the voting members initially appointed to the Committee shall be staggered as follows:

1.  One alternative fuels technician shall be appointed for a term of two (2) years;

2.  One alternative fuels technician shall be appointed for a term of three (3) years;

3.  One alternative fuels technician shall be appointed for a term of four (4) years;

4.  One person involved in compressed natural gas technology in an oil and/or gas industry shall be appointed for a term of three (3) years;

5.  One person involved in liquefied petroleum gas technology in an oil and/or gas industry shall be appointed for a term of four (4) years;

6.  One electric vehicle technician shall be appointed for a term of (2) years; and

7.  One person involved in manufacturing, conversion, or research in the electric vehicle industry shall be appointed for a term of three (3) years.

Thereafter, each voting member of the Committee shall be appointed for a term of five (5) years, or until their successors are appointed and qualified.

The nonvoting member shall be designated by the Director of the Department of Central Services to serve as Program Administrator and Recording Secretary to the Committee.  It is the intent of the Legislature that the person acting as the Program Administrator and Recording Secretary to the Committee as of the effective date of this act be transferred to the Department of Central Services to continue in his or her capacity.

E.  Vacancies which may occur in the membership of the Committee shall be filled by appointment of the Director of the Department of Central Services.  Each person who has been appointed to fill a vacancy shall serve for the remainder of the term for which the member such person succeeds was appointed and until a successor has been appointed and has qualified.  Members of the Committee may be removed from office by the Director of the Department of Central Services for cause in the manner provided by law for the removal of officers not subject to impeachment.

F.  The Committee shall assist and advise the Department of Central Services on all matters relating to the formulation of rules and standards in accordance with the Alternative Fuels Technician Certification Act.  The Committee shall administer the examinations of applicants for certification as alternative fuels equipment technicians, alternative fuels compression technicians, and electric vehicle technicians provided that such examinations shall be in accordance with the provisions of the Alternative Fuels Technician Certification Act.

G.  All members of the Committee shall be reimbursed for expenses incurred while in the performance of their duties in accordance with the State Travel Reimbursement Act.

H.  A majority of the total membership of the Committee shall constitute a quorum for the transaction of business.

Added by Laws 1990, c. 294, § 4, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 9, eff. July 1, 1991.  Renumbered from § 420.54 of Title 52 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 7, eff. Sept. 1, 1994; Laws 1998, c. 160, § 6, eff. Nov. 1, 1998; Laws 2001, c. 33, § 171, eff. July 1, 2001.

§74-130.15.  Examinations for certification of technicians.

A.  Examinations for certification as alternative fuels equipment technicians shall be uniform and practical in nature for alternative fuels equipment technician certification and shall be sufficiently strict to test the qualifications and fitness of the applicants for certificates.

B.  Examinations for certification as alternative fuels compression technicians shall be uniform and practical in nature for alternative fuels compression technician certification and shall be sufficiently strict to test the qualifications and fitness of the applicants for certificates.

C.  Examinations for certification as electric vehicle technicians shall be uniform and practical in nature for electric vehicle technician certification and shall be sufficiently strict to test the qualifications and fitness of the applicants for certificates.

D.  Examinations shall be in whole or in part in writing.  The Committee shall conduct examinations twice a year and at such other times as it deems necessary.  Any applicant initially failing to pass the examination shall not be permitted to take another examination for a period of thirty (30) days.  Any applicant subsequently failing to pass the examination shall not be permitted to take another examination for a period of ninety (90) days.

E.  The Department of Central Services shall enforce the provisions of this section.

Added by Laws 1990, c. 294, § 5, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 10, eff. July 1, 1991.  Renumbered from Title 52, § 420.55 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 8, eff. Sept. 1, 1994; Laws 1998, c. 160, § 7, eff. Nov. 1, 1998.

§74-130.16.  Certificate - Qualifications - Transfer or loan of certificate - Standards for storage and handling of liquefied petroleum gases and for electric vehicle charge stations.

A.  The Department of Central Services shall issue a certificate as an alternative fuels equipment technician to any person who:

1.  Has been licensed by the Oklahoma Liquefied Petroleum Gas Board and has successfully passed the appropriate examination as provided in the Alternative Fuels Technician Certification Act; or

2.  Has been certified by the Committee as either having successfully passed the appropriate examination or having a valid license or certificate issued by another governmental entity with licensing or certification requirements similar to those provided in the Alternative Fuels Technician Certification Act;

3.  Has paid the certification fee and otherwise complied with the provisions of the Alternative Fuels Technician Certification Act; and

4.  Has provided proof of liability insurance with limits of not less than Fifty Thousand Dollars ($50,000.00) general liability.

B.  The Department of Central Services shall issue a certificate as an alternative fuels compression technician to any person who:

1.  Has successfully passed the appropriate examination as provided in the Alternative Fuels Technician Certification Act or has been certified by the Committee as having a valid license or certificate issued by another governmental entity with licensing or certification requirements similar to those provided in the Alternative Fuels Technician Certification Act;

2.  Has paid the certification fee and otherwise complied with the provisions of the Alternative Fuels Technician Certification Act; and

3.  Has provided proof of liability insurance with limits of not less than Fifty Thousand Dollars ($50,000.00) general liability.

C.  The Department of Central Services shall issue a certificate as an electric vehicle technician to any person who:

1.  Has been certified by the Committee as either having successfully passed the appropriate examination or having a valid license or certificate issued by another governmental entity with licensing or certification requirements similar to those provided in the Alternative Fuels Technician Certification Act;

2.  Has paid the certification fee and otherwise complied with the provisions of the Alternative Fuels Technician Certification Act; and

3.  Has provided proof of liability insurance with limits of not less than Fifty Thousand Dollars ($50,000.00) general liability.

D.  In the case of a company, partnership or corporation engaged in the business of installing, servicing, repairing, modifying or renovating equipment used in the conversion of engines to engines fueled by alternative fuels, a separate certificate shall be issued by the Department of Central Services to that individual company, partnership or corporation.  This certificate is for the express purpose of recognizing that the company, partnership or corporation is an authorized alternative fuels conversion business and employs state-certified alternative fuels equipment technicians.  Any violations by a certified alternative fuels equipment technician shall be deemed a violation by the certified company, partnership or corporation employing such certified technician.

E.  In the case of a company, partnership or corporation engaged in the business of installing, servicing, repairing, modifying or renovating fill stations, a separate certificate shall be issued by the Department of Central Services to that individual company, partnership or corporation.  This certificate is for the express purpose of recognizing that the company, partnership or corporation is an authorized fill station installation business and employs state-certified alternative fuels compression technicians or electric vehicle technicians.  Any violations by a certified alternative fuels compression technician or electric vehicle technician shall be deemed a violation by the certified company, partnership or corporation employing such certified technician.

F.  In conjunction with subsection A of this section, the Department of Central Services shall issue an Alternative Fuels Equipment Installation Certification to any public entity or private company, partnership or corporation that operates commercial, private or public fleets of vehicles and employs ten (10) or more auto service technicians per location.  The certification shall be based on the ability of the applicant to provide their own alternative fuels equipment technician training program which shall be certified by the Department of Central Services, Committee of Alternative Fuels Technician Examiners.  This subsection shall not apply to allow certification of any alternative fuels compression technician training programs.

G.  All alternative fuels equipment technician certificates, alternative fuels compression technician certificates, and electric vehicle technician certificates shall be nontransferable and it shall be unlawful for any person certified pursuant to the provisions of the Alternative Fuels Technician Certification Act to loan or allow the use of such certificate by any other person, except as specifically provided in the Alternative Fuels Technician Certification Act.

H.  The standards for the storage and handling of liquefied petroleum gases adopted by the National Fire Protection Association and published in the latest edition of its Pamphlet No. 58 and the standards for the installation of compressed natural gas vehicular fuel systems adopted by the National Fire Protection Association and published in its Pamphlet No. 52 shall be the accepted standards for this state.  The accepted standards for this state for electric vehicle charge stations shall be the National Electric Code (NEC).  The Department of Central Services is authorized, and it shall be its duty to adopt and promulgate such rules or specifications relating to safety in the manufacture, assembly, sale, installation and use of vehicular alternative fuel systems.  The Department of Central Services is further authorized to modify or amend such rules or specifications as it deems reasonable and necessary.

Added by Laws 1990, c. 294, § 6, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 11, eff. July 1, 1991.  Renumbered from Title 52, § 420.56 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1993, c. 224, § 5, eff. Sept. 1, 1993; Laws 1994, c. 379, § 9, eff. Sept. 1, 1994; Laws 1998, c. 160, § 8, eff. Nov. 1, 1998.

§74-130.17.  Applications for examination, certification or renewal of certification - Fees.

A.  1.  All applications for examination, certification or renewal of certification shall be made in writing to the Department of Central Services on forms provided, if necessary, by the Department of Central Services.  All applications shall be accompanied by the appropriate fee.

2.  If a person holds a valid Class I Dealer Permit properly issued by the Oklahoma Liquefied Petroleum Gas Board, pursuant to Section 420.4 of Title 52 of the Oklahoma Statutes, the requirements of this section for certification or renewal of certification shall not be required.

B.  The following shall be the fees charged under the Alternative Fuels Technician Certification Act.

Alternative Fuels Equipment Technician Examination $50.00

Alternative Fuels Compression Technician Examination $50.00

Electric Vehicle Technician Examination $50.00

Alternative Fuels Equipment Technician Certificate $50.00

Alternative Fuels Compression Technician Certificate $50.00

Electric Vehicle Technician Certificate $50.00

Certificate renewal, if made within thirty (30) days after expiration:

Alternative Fuels Equipment Technician Certificate $50.00

Alternative Fuels Compression Technician Certificate $50.00

Electric Vehicle Technician Certificate $50.00

Penalty for Late Certification Renewal:

Alternative Fuels Equipment Technician Certificate $10.00

Alternative Fuels Compression Technician Certificate $10.00

Electric Vehicle Technician Certificate $10.00

Certificate fee if certified after March 1 of each year:

Alternative Fuels Equipment Technician Certificate $25.00

Alternative Fuels Compression Technician Certificate $25.00

Electric Vehicle Technician Certificate $25.00

Certificate fee if certified after June 1 of each year:

Alternative Fuels Equipment Technician Certificate $12.50

Alternative Fuels Compression Technician Certificate $12.50

Electric Vehicle Technician Certificate $12.50

Company, Partnership or Corporation Certificate $100.00

Annual Renewal for Company, Partnership or Corporation Certificate $100.00

Training Program Certification (one-time fee) $500.00

Alternative Fuels Installation Certification

Per Location $1,000.00

Annual Renewal of Alternative Fuels Installation

Certification Per Location $1,000.00

Added by Laws 1990, c. 294, § 7, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 12, eff. July 1, 1991.  Renumbered from § 420.57 of Title 52 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1993, c. 224, § 6, eff. Sept. 1, 1993; Laws 1994, c. 379, § 10, eff. Sept. 1, 1994; Laws 1997, c. 234, § 5, eff. Nov. 1, 1997; Laws 1998, c. 160, § 9, eff. Nov. 1, 1998; Laws 1999, c. 366, § 6, eff. July 1, 1999.

§74-130.18.  Recertification - Rules and guidelines.

The Department of Central Services shall adopt rules and guidelines for the expiration of certificates for alternative fuels equipment technicians, alternative fuels compression technicians, and electric vehicle technicians, and for determining the recertification of alternative fuels equipment technicians, alternative fuels compression technicians, and electric vehicle technicians.

Added by Laws 1990, c. 294, § 8, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 13, eff. July 1, 1991.  Renumbered from Title 52, § 420.58 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 11, eff. Sept. 1, 1994; Laws 1998, c. 160, § 10, eff. Nov. 1, 1998.

§74-130.19.  Alternative Fuels Technician Hearing Board - Complaints - Investigations - False or fraudulent representation - Suspension or revocation of certificate.

A.  A person or persons designated by the Director of the Department of Central Services and the Committee shall act as the Alternative Fuels Technician Hearing Board and shall comply with the provisions of the Administrative Procedures Act.

B.  The Alternative Fuels Technician Hearing Board may, upon its own motion, and shall, upon written complaint filed by any person, investigate the business transactions of any certified alternative fuels equipment or compression technician, or electric vehicle technician.  The Board shall suspend or revoke any certificate or registration obtained by false or fraudulent representation.  The Board shall also suspend or revoke any certificate or registration for any of the following:

1.  Making a material misstatement in the application for a certificate or registration, or the renewal of a certificate or registration;

2.  Loaning or illegally using a certificate;

3.  Demonstrating incompetence to act as an alternative fuels equipment technician, alternative fuels compression technician, or electric vehicle technician;

4.  Violating any provisions of the Alternative Fuels Technician Certification Act, or any rule or order prescribed by the Department of Central Services; or

5.  Willfully failing to perform normal business obligations without justifiable cause.

Any person whose alternative fuels equipment technician certificate, alternative fuels compression technician certificate, or electric vehicle technician certificate has been revoked by the Alternative Fuels Technician Hearing Board may apply for a new certificate one (1) year from the date of such revocation.

Added by Laws 1990, c. 294, § 9, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 14, eff. July 1, 1991.  Renumbered from Title 52, § 420.59 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 12, eff. Sept. 1, 1994; Laws 1998, c. 160, § 11, eff. Nov. 1, 1998.

§74-130.20.  Work of technician by noncertified person.

After September 1, 1991, it shall be unlawful for any person to perform the work or offer, by advertisement or otherwise, to perform the work of an alternative fuels equipment technician until such person has qualified and is certified as an alternative fuels equipment technician.  Beginning September 1, 1995, it shall be unlawful for any person to perform work or offer, by advertisement or otherwise, to perform the work of an alternative fuels compression technician until such person has qualified and is certified as an alternative fuels compression technician.  Beginning November 1, 1998, it shall be unlawful for any person to perform the work or offer, by advertisement or otherwise, to perform the work of an electric vehicle technician until such person has qualified and is certified as an electric vehicle technician.  Electric vehicles that have a manufacturer's warranty shall be serviced by an authorized new car dealer.  Any vehicle manufacturer's training center located in the state, which offers alternative fuel and electric vehicle courses meeting new car manufacturing requirements, shall be exempted from this act.  Provided, nothing in the Alternative Fuels Technician Certification Act shall be construed to prohibit a noncertified person from converting the engine of a farm tractor, as defined in Section 1-118 of Title 47 of the Oklahoma Statutes, to an engine fueled by alternative fuels, as long as such farm tractor is not operated on the roads and highways of this state.

Added by Laws 1990, c. 294, § 10, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 15, eff. July 1, 1991.  Renumbered from Title 52, § 420.60 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 1994, c. 379, § 13, eff. Sept. 1, 1994; Laws 1998, c. 160, § 12, eff. Nov. 1, 1998.

§74-130.21.  Change of address of holder of certificate or registration.

Any holder of a certificate or registration issued in accordance with the provisions of the Alternative Fuels Technician Certification Act shall promptly notify the Office of Public Affairs of any change in such holder's address.

Added by Laws 1990, c. 294, § 11, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 16, eff. July 1, 1991.  Renumbered from Title 52, § 420.61 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§74-130.22.  Alternative Fuels Technician Certification Revolving Fund.

All monies received by the Department of Central Services under the Alternative Fuels Technician Certification Act shall be deposited with the State Treasurer and credited to the "Alternative Fuels Technician Certification Revolving Fund".  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the control and management of the Department of Central Services.  Expenditures from this fund shall be made pursuant to the purposes of the Alternative Fuels Technician Certification Act and shall include, but not be limited to, payment of operating costs, costs of programs designed to promote public awareness of the alternative fuels industry, expenditures for the preparation and printing of regulations, bulletins or other documents and the furnishing of copies of the documents to those persons engaged in the alternative fuels industry or the public, and expenses the Department incurs to support program operations.  Warrants for expenditures shall be drawn by the State Treasurer based on claims signed by the Department of Central Services and approved for payment by the Director of State Finance.  The revolving fund shall be audited at least once each year by the State Auditor and Inspector.

Added by Laws 1990, c. 294, § 12, operative July 1, 1990.  Amended by Laws 1991, c. 235, § 17, eff. July 1, 1991.  Renumbered from § 420.62 of Title 52 by Laws 1991, c. 235, § 24, eff. July 1, 1991.  Amended by Laws 2003, c. 372, § 12, eff. July 1, 2003.

§74-130.23.  Violations - Criminal penalties.

Any person convicted of violating any provision of the Alternative Fuels Technician Certification Act shall be guilty of a misdemeanor.  The continued violation of any provision of the Alternative Fuels Technician Certification Act during each day shall be deemed to be a separate offense.  Upon conviction thereof the person shall be punished by imprisonment in the county jail not to exceed one (1) year, or by a fine of not more than One Thousand Dollars ($1,000.00), or by both such fine and imprisonment for each offense.  The Alternative Fuels Technician Hearing Board may request the appropriate district attorney to prosecute such violation and seek an injunction against such practice.

Added by Laws 1990, c. 294, § 13, operative July 1, 1990.  Renumbered from Title 52, § 420.63 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§74-130.24.  Violations - Civil penalties - Determination of penalty amount - Surrender of certificate in lieu of fine.

A.  Any person who has been determined by the Alternative Fuels Technician Hearing Board to have violated any provision of the Alternative Fuels Technician Certification Act or any rule or order issued pursuant to the provisions of the Alternative Fuels Technician Certification Act may be liable for a civil penalty of not more than One Hundred Dollars ($100.00) for each day that said violation occurs.  The maximum civil penalty shall not exceed Ten Thousand Dollars ($10,000.00) for any related series of violations.

B.  The amount of the penalty shall be assessed by the Board pursuant to the provisions of subsection A of this section, after notice and hearing.  In determining the amount of the penalty, the Board shall include but not be limited to, consideration of the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, and any show of good faith in attempting to achieve compliance with the provisions of the Alternative Fuels Technician Certification Act.  All monies collected from such civil penalties shall be deposited with the State Treasurer of Oklahoma and placed in the Alternative Fuels Technician Certification Revolving Fund.

C.  Any certificate holder may elect to surrender his certificate in lieu of said fine but shall be forever barred from obtaining a reissuance of said certificate.

Added by Laws 1990, c. 294, § 14, operative July 1, 1990.  Renumbered from Title 52, § 420.64 by Laws 1991, c. 235, § 24, eff. July 1, 1991.

§74-149.  Repealed by Laws 2005, c. 190, § 20, eff. Sept. 1, 2005.

§74150.1.  Short title

There is hereby created an agency of state government to be designated the Oklahoma State Bureau of Investigation.

Laws 1976, c. 259, § 1, operative July 1, 1976.

§74-150.2.  Powers and duties.

The Oklahoma State Bureau of Investigation shall have the power and duty to:

1.  Maintain a nationally accredited scientific laboratory to assist all law enforcement agencies in the discovery and detection of criminal activity;

2.  Maintain fingerprint and other identification files including criminal history records, juvenile identification files, and DNA profiles;

3.  Establish, coordinate and maintain the automated fingerprinting identification system (AFIS) and the deoxyribonucleic acid (DNA) laboratory;

4.  Operate teletype, mobile and fixed radio or other communications systems;

5.  Conduct schools and training programs for the agents, peace officers, and technicians of this state charged with the enforcement of law and order and the investigation and detection of crime;

6.  Assist the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Chief Medical Examiner, and all law enforcement officers and district attorneys when such assistance is requested, in accordance with the policy determined by the Oklahoma State Bureau of Investigation Commission established in Section 150.3 of this title;

7.  Investigate and detect criminal activity when directed to do so by the Governor;

8.  Investigate, detect, institute and maintain actions involving vehicle theft pursuant to Section 150.7 of this title or oil, gas or oil field equipment theft pursuant to Sections 152.2 through 152.9 of this title;

9.  Investigate any criminal threat made to the physical safety of elected or appointed officials of this state or any political subdivision of the state and forward the results of that investigation to the Department of Public Safety, and provide security to foreign elected or appointed officials while they are in this state on official business;

10.  Investigate and detect violations of the Oklahoma Computer Crimes Act; and

11.  Investigate and enforce all laws relating to any crime listed as an exception to the definition of "nonviolent offense" as set forth in section 571 of Title 57 of the Oklahoma Statutes that occur on the turnpikes.

Added by Laws 1976, c. 259, § 2, operative July 1, 1976.  Amended by Laws 1983, c. 145, § 1, eff. Jan. 1, 1984; Laws 1986, c. 201, § 8, operative July 1, 1986; Laws 1989, c. 353, § 9, emerg. eff. June 3, 1989; Laws 1990, c. 282, § 3, operative July 1, 1990; Laws 1991, c. 227, § 2, emerg. eff. May 23, 1991; Laws 1991, c. 335, § 31, emerg. eff. June 15, 1991; Laws 1994, c. 259, § 1, eff. Sept. 1, 1994; Laws 1996, c. 281, § 1, emerg. eff. June 5, 1996; Laws 2001, c. 261, § 1, eff. July 1, 2001; Laws 2002, c. 351, § 1, emerg. eff. May 30, 2002; Laws 2003, c. 461, § 15, eff. July 1, 2003.

NOTE:  Laws 1986, c. 46, § 1 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1991, c. 226, § 3 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§74-150.3.  State Bureau of Investigation Commission.

A.  There is hereby created an Oklahoma State Bureau of Investigation Commission which shall consist of seven (7) members, not more than two of whom shall be from the same congressional district.  When congressional districts are redrawn, each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  No appointments may be made after July 1 of the year in which such modification becomes effective if such appointment would result in more than two members serving from the same modified district.  The members shall be appointed by the Governor and confirmed by the Senate and shall be removable only for cause, as provided by law for the removal of officers not subject to impeachment.  The term of office of each member shall be seven (7) years.  The first appointments shall be for the following terms as designated by the Governor:  one member for a term of one (1) year; one member for a term of two (2) years; one member for a term of three (3) years; one member for a term of four (4) years; one member for a term of five (5) years; one member for a term of six (6) years; and one member for a term of seven (7) years.  A member may serve more than one term on the Commission.  Each member shall continue to serve so long as the member is qualified until a successor has been appointed and confirmed by the Senate.  Vacancies occurring during a term shall be filled for the unexpired portion of the term by the same procedure used to make the regular appointments.

B.  Four of the members shall represent the lay citizenry, one member shall be a district attorney while serving in that capacity, one member shall be a sheriff while serving in that capacity, and one member shall be a chief of police while serving in that capacity; provided that the sheriff and police chief members shall have successfully completed an approved course of instruction for peace officers as required by law.

C.  Annually the Commission shall select one of the Commission members to serve as chair and one member to serve as vice-chair.  The Commission shall meet at least quarterly.  The chair shall preside at all meetings of the Commission and shall have the power to call meetings of the Commission.  In addition, meetings of the Commission may be called by a majority of the members.  The vice-chair shall perform these functions in the absence or incapacity of the chair.  A quorum of four members of the Commission shall be necessary to conduct any official business.  All actions taken by the Commission shall be by a simple majority vote of a quorum.  In the event of a tie vote, the measure being voted upon shall be deemed to have failed.

The Commission shall adopt rules of procedure for the orderly performance of its functions.

D.  Members of the Commission shall serve without salary but may be reimbursed for travel and other expenses in attending meetings and performing their duties in the manner provided for other state officers and employees under the State Travel Reimbursement Act.  The laycitizen members shall be paid Thirty Dollars ($30.00) per diem for attendance at meetings of the Commission.  No other provisions of law shall be construed as prohibiting public officers from also serving as members of the Commission, nor shall any other provisions of law be construed as prohibiting public officers or public employees from performing services for the Commission without compensation.  It is further provided that no town, city, county or other subdivision or other agency of state government shall be prohibited from receiving a grant or from benefiting from grants or expenditures of the Commission for the reason that an officer or employee of such town, city, county or other subdivision or agency of state government is a Commission member or employee.

Added by Laws 1976, c. 259, § 3, operative July 1, 1976.  Amended by Laws 1985, c. 178, § 68, operative July 1, 1985; Laws 2002, c. 375, § 21, eff. Nov. 5, 2002; Laws 2003, c. 229, § 7, emerg. eff. May 20, 2003.

§74150.4.  Commission  Powers and duties.

The Commission shall have the following powers and duties and responsibilities:

1.  To appoint the Director of the Oklahoma State Bureau of Investigation, whose compensation shall be determined by the Legislature.

2.  To hear any complaint against the Bureau or any of its employees according to the following procedure:

a. Only those complaints which have been submitted in writing and are signed will be acted upon by the Commission.

b. All hearings on complaints shall be conducted in executive sessions, and shall not be open to the public.

c. The Commission shall have limited access to pertinent investigative files when investigating a complaint. The Director shall provide a procedure whereby the identification of all persons named in any investigative file except the subject of the complaint and the complaining witness shall not be revealed to the members of the Commission.  Any consideration of files shall be in executive session not open to the public.  No information or evidence received in connection with the hearings shall be revealed to any person or agency.  Any violation hereof shall be grounds for removal from the Commission, and shall constitute a misdemeanor.

3.  To make recommendations to the Director of any needed disciplinary action necessary as a result of an investigation conducted upon a complaint received.

4.  To establish general procedures with regard to assisting law enforcement officers and district attorneys.

5.  To establish a program of training for agents utilizing such courses as the National Police Academy conducted by the Federal Bureau of Investigation.

6.  To require the Director to advise the Commission on the progress of pending investigations.  All discussions of pending investigations shall be conducted in executive session not open to the public and no minutes of such sessions shall be kept.  The Director shall not reveal the identity of any witnesses interviewed or the substance of their statements.  No information received by the Commission shall be revealed to any person or agency by any Commission member.  Any violation of this paragraph by a Commission member shall be grounds for removal from the Commission and shall constitute a misdemeanor.

Laws 1976, c. 259, § 4, operative July 1, 1976.

§74-150.5.  Investigations - Persons to initiate request.

A.  1.  Oklahoma State Bureau of Investigation investigations not covered under Section 150.2 of this title shall be initiated at the request of the following persons:

a. the Governor,

b. the Attorney General,

c. the Council on Judicial Complaints upon a vote by a majority of the Council, or

d. the chair of any Legislative Investigating Committee which has been granted subpoena powers by resolution, upon authorization by a vote of the majority of the Committee.

2.  Requests for investigations shall be submitted in writing and shall contain specific allegations of wrongdoing under the laws of the State of Oklahoma.

B.  The Governor may initiate special background investigations with the written consent of the person who is the subject of the investigation.

C.  The chair of any Senate committee which is fulfilling the statutory responsibility for approving nominations made by the Governor may, upon a vote by a majority of the committee and with the written consent of the person who is to be the subject of the investigation, initiate a special background investigation of any nominee for the Oklahoma Horse Racing Commission as established by Section 201 of Title 3A of the Oklahoma Statutes or any nominee for the Board of Trustees of the Oklahoma Lottery Commission as established by Section 704 of Title 3A of the Oklahoma Statutes.  The Bureau shall submit a report to the committee within thirty (30) days of the receipt of the request.  Any consideration by the committee of a report from the Bureau shall be for the exclusive use of the committee and shall be considered only in executive session.

D.  All records relating to any investigation being conducted by the Bureau, including any records of laboratory services provided to law enforcement agencies pursuant to paragraph 1 of Section 150.2 of this title, shall be confidential and shall not be open to the public or to the Commission except as provided in Section 150.4 of this title; provided, however, officers and agents of the Bureau may disclose, at the discretion of the Director, such investigative information to officers and agents of federal, state, county, or municipal law enforcement agencies and to district attorneys, in the furtherance of criminal investigations within their respective jurisdictions.  Officers and agents of the Bureau may also disclose, at the discretion of the Director, such investigative information to appropriate accreditation bodies for the purposes of the Bureau's obtaining or maintaining accreditation.  Any unauthorized disclosure of any information contained in the confidential files of the Bureau shall be a misdemeanor.  The person or entity authorized to initiate investigations in this section, and the Attorney General in the case of investigations initiated by the Insurance Commissioner, shall receive a report of the results of the requested investigation.  The person or entity requesting the investigation may give that information only to the appropriate prosecutorial officer or agency having statutory authority in the matter if that action appears proper from the information contained in the report, and shall not reveal or give such information to any other person or agency.  Violation hereof shall be deemed willful neglect of duty and shall be grounds for removal from office.

E.  It shall not be a violation of this section to reveal otherwise confidential information to outside agencies or individuals who are providing interpreter services, questioned document analysis, and other laboratory services that are necessary in the assistance of Bureau investigations.  Individuals or agencies receiving the confidential and investigative information or records or results of laboratory services provided to the Bureau by those agencies or individuals, shall be subject to the confidentiality provisions and requirements established in subsection D of this section.

F.  The State Treasurer shall initiate a complete background investigation of the positions with the written consent of the persons who are the subject of the investigation pursuant to subsection I of Section 71.1 of Title 62 of the Oklahoma Statutes.  The Bureau shall advise the State Treasurer and the Cash Management and Investment Oversight Commission in writing of the results of the investigation.

Added by Laws 1976, c. 259, § 5, operative July 1, 1976.  Amended by Laws 1983, c. 96, § 1, eff. Oct. 1, 1983; Laws 1989, c. 369, § 145, operative July 1, 1989; Laws 1994, c. 227, § 5, emerg. eff. May 24, 1994; Laws 1999, c. 344, § 8, emerg. eff. June 8, 1999; Laws 2000, c. 70, § 1, eff. Nov. 1, 2000; Laws 2002, c. 77, § 1, emerg. eff. April 15, 2002; Laws 2005, c. 37, § 1, emerg. eff. April 12, 2005; Laws 2005, c. 278, § 1, eff. Nov. 1, 2005.

§74-150.6.  Director - Qualifications

A.  The Oklahoma State Bureau of Investigation shall be under the operational control of a Director.  The Director shall be appointed or dismissed by a majority vote of the total membership of the Commission.  The Director shall be a professional law enforcement officer who possesses a bachelor's degree from an accredited college or university and who shall have a minimum of five (5) years' experience in criminal investigation and/or law enforcement or five (5) years' experience as an agent with said Bureau and must have at least two (2) years' experience in an administrative position.

B.  Any Director appointed on or after July l, 2003, may participate in either the Oklahoma Public Employees Retirement System or in the Oklahoma Law Enforcement Retirement System and shall make an irrevocable election in writing to participate in one of the two retirement systems.

Added by Laws 1976, c. 259, § 6, operative July 1, 1976.  Amended by Laws 2003, c. 199, § 14, emerg. eff. May 7, 2003.

§74-150.6a.  Salaries.

A.  Effective July 1, 2004, the annual salaries for the Deputy Director, and the positions within the Oklahoma State Bureau of Investigation, as set out in this section, shall be in accordance and conformity with the following salary schedule, exclusive of longevity pay as authorized by Section 840-2.18 of this title:

1.  Deputy Director:

The salary of the Deputy Director shall be ninety-five percent (95%) of that received by the Director;

2.  Division Director:

The salary of a Division Director shall be ninety percent (90%) of that received by the Director;

3.  Agent I (OSBI), Criminalist I:

Minimum $33,500.00, Mid-point $41,875.00, Maximum $50,250.00

4.  Agent II (OSBI), Criminalist II:

Minimum $39,250.00, Mid-point $49,062.00, Maximum $58,875.00

5.  Agent III (OSBI), Criminalist III:

Minimum $46,250.00, Mid-point $57,812.00, Maximum $69,375.00

6.  Agent IV (OSBI), Criminalist IV:

Minimum $51,000.00, Mid-point $63,750.00, Maximum $76,500.00

7.  Agent V (OSBI), Criminalist V:

Minimum $56,000.00, Mid-point $70,000.00, Maximum $84,000.00

B.  Effective July 1, 2004, positions allocated to the agent and criminalist job families may receive additional compensation through the use of pay mechanisms provided for in the Oklahoma Personnel Act and the Merit System of Personnel Administration Rules.

Added by Laws 1998, c. 305, § 1, eff. July 1, 1998.  Amended by Laws 1998, c. 418, § 63, eff. July 1, 1998; Laws 2000, c. 37, § 14, eff. Oct. 1, 2000; Laws 2004, c. 346, § 1, eff. July 1, 2004.

§74-150.7.  Director - Powers and duties.

The Director of the Oklahoma State Bureau of Investigation shall have the following powers, duties and responsibilities:

1.  To appoint or dismiss a Deputy Director who shall have the same qualifications as the Director;

2.  To supervise the maintaining of all reports and records of the Bureau and to promulgate administrative rules concerning the destruction and retention of such records.  Such records shall not be transferred to the custody or control of the State Archives Commission or be subject to the provisions of Section 590 of Title 21 of the Oklahoma Statutes.  The Director may, pursuant to adopted and promulgated administrative rule, order destruction of records deemed to be no longer of value to the Bureau, excluding criminalistic and investigative records which shall forever be kept and maintained;

3.  To report to the Commission at each regular meeting, or as directed by the Commission, the current workload of the Bureau.  Such reports shall be submitted by category of the persons or entities authorized to initiate investigations as provided for in subsection A of Section 150.5 of this title, and any other category the Commission may request which does not violate the confidentiality restrictions imposed in Sections 150.1 through 152.9 of this title.  Such reports shall contain the following information:

a. what types of investigations are pending,

b. what new types of investigations have been opened,

c. what types of investigations have been closed, and

d. what criminal charges have been filed as a result of Bureau investigations.

The reports shall not contain any information on the individual subjects of the investigation or persons questioned in connection with an investigation.  These reports shall be open for public inspection;

4.  To designate positions, appoint employees and fix salaries of the Bureau, other than the salaries established by subsection A of Section 150.6a of this title, and to authorize the payment of necessary certification expenses for the employees; and

5.  To authorize the purchase and issuance of uniforms for all law enforcement officers, criminalists, and other personnel of the Bureau as designated by the Director and to purchase and issue necessary equipment for all employees of the Bureau.  All uniforms and equipment shall be used only in the performance of the official duties of the officers, criminalists or other personnel and shall remain the property of the Bureau except as otherwise provided by law.

Added by Laws 1976, c. 259, § 7, operative July 1, 1976.  Amended by Laws 1998, c. 305, § 2, eff. July 1, 1998; Laws 1999, c. 230, § 2, emerg. eff. May 26, 1999; Laws 2002, c. 42, § 1, eff. Nov. 1, 2002.

§74-150.7a.  Motor vehicle theft unit.

A.  The Director of the Oklahoma State Bureau of Investigation shall establish a vehicle theft unit within the Oklahoma State Bureau of Investigation.  The investigators shall have the same qualifications as those required for an agent.

B.  The vehicle theft unit or any commissioned employee of the Oklahoma State Bureau of Investigation may:

1.  Conduct investigations of organized motor vehicle or heavy equipment theft rings;

2.  Determine sources and outlets for stolen motor vehicles, motor vehicle parts or heavy equipment;

3.  Investigate any theft of a motor vehicle, motor vehicle parts or heavy equipment for which the Agency receives notice;

4.  Arrest or cause the arrest of any person when reasonable grounds exist to believe that such person has stolen a motor vehicle, motor vehicle parts or heavy equipment;

5.  Coordinate the effort of this state to reduce motor vehicle theft with local, state and federal law enforcement agencies; or

6.  Develop educational programs on detection and prevention of motor vehicle theft.

Added by Laws 1982, c. 197, § 1, operative July 1, 1982.  Amended by Laws 1986, c. 46, § 2, eff. Nov. 1, 1986; Laws 2001, c. 74, § 1, eff. Nov. 1, 2001.

§74150.7b.  Disclosure of motor vehicle theft or insurance fraud  Definitions.

As used in Sections 1 through 5 of this act:

1.  "Authorized governmental agency" means:

a. the Department of Public Safety, a police department of any city or town, a county sheriff's department, or any duly constituted criminal investigative department or agency of the United States, or

b. a district attorney or the prosecuting attorney of any municipality or of the United States or any judicial district of the United States; and

2.  "Insurer" means any insurer admitted in this state to write insurance for motor vehicles or otherwise liable for any loss due to motor vehicle theft or motor vehicle insurance fraud.

Added by Laws 1988, c. 201, § 1, eff. Nov. 1, 1988.

§74150.7c.  Relevant information  Written request  Duty to inform governmental agency  Release of information.

A.  On written request to any insurer by an authorized governmental agency, the insurer or an agent authorized by an insurer to act on its behalf shall release to the authorized governmental agency any relevant information that the authorized governmental agency requests and that the insurer has relating to any specific motor vehicle theft or motor vehicle insurance fraud. Relevant information shall include but not be limited to:

1.  Insurance policy information relevant to the specific motor vehicle theft or motor vehicle insurance fraud under investigation, including any application for the policy;

2.  Policy premium payment records that are available;

3.  History of previous comprehensive and collision claims made by the insured;

4.  Information relating to the investigation of the motor vehicle theft or motor vehicle insurance fraud, including statements of any person, proofs of loss, and notice of loss; and

5.  Information on payment of claims for motor vehicles which are so damaged that the vehicle cannot be repaired or rebuilt.

B.  An insurer or an agent authorized by an insurer to act on its behalf shall notify the authorized governmental agency if the insurer or agent:

1.  Knows the identity of a person whom the insurer or agent has reason to believe committed a criminal or fraudulent act relating to a motor vehicle theft or motor vehicle insurance claim; or

2.  Has knowledge of a criminal fraudulent act relating to a motor vehicle theft or motor vehicle insurance claim that is reasonably believed not to have been reported to an authorized governmental agency; or

3.  Has a claim for a motor vehicle which is so damaged that the vehicle cannot be repaired or rebuilt.

C.  The authorized governmental agency, if provided with information pursuant to this section, may release or provide the information to any other authorized governmental agencies.

Added by Laws 1988, c. 201, § 2, eff. Nov. 1, 1988.

§74150.7d.  Confidentiality.

Any information furnished as provided by Sections 1 through 4 of this act shall be privileged and not a part of any public record. Except as otherwise provided by law, the Oklahoma State Bureau of Investigation, any authorized governmental agency, insurer, or agent authorized by an insurer to act on its behalf that receives any information furnished as provided by Sections 1 through 4 of this act shall not release the information to the public.  The evidence or information shall not be subject to a subpoena or subpoena duces tecum in a civil or criminal proceeding unless, after reasonable notice to any insurer, an agent authorized by an insurer to act on its behalf, the Oklahoma State Bureau of Investigation, or any authorized governmental agency that has an interest in the information, and after a hearing, a court determines that the public interest and any ongoing investigation by the Oklahoma State Bureau of Investigation, authorized governmental agency, insurer, or agent authorized by an insurer to act on its behalf will not be jeopardized by obedience to the subpoena.

Added by Laws 1988, c. 201, § 3, eff. Nov. 1, 1988.

§74150.7e.  Liability of insurer.

In the absence of fraud or malice, an insurer or person who furnishes information on behalf of an insurer shall not be liable for damages in a civil action or subject to criminal prosecution for oral or written statements made or any other action taken necessary to supply information required pursuant to this act.

Added by Laws 1988, c. 201, § 4, eff. Nov. 1, 1988.

§74150.7f.  Violations  Penalties.

It is unlawful for any insurer or agent authorized by the insurer to act on its behalf to violate any provision of Sections 1 through 4 of this act.  Any person convicted of suchviolation shall be guilty of a misdemeanor punishable by the imposition of a fine of not more than Five Hundred Dollars ($500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.  Furthermore, upon such conviction, the license and/or authorization to transact insurance business in this state may be revoked by the Insurance Commissioner.

Added by Laws 1988, c. 201, § 5, eff. Nov. 1, 1988.

§74-150.8.  Appointment of employees - Powers of peace officers - Probationary period - Classified service - Rights under additional pension systems.

A.  The Director shall appoint as employees only persons of outstanding honesty, integrity and ability.  An agent, at the time of appointment to the Bureau, shall be at least twenty-one (21) years of age and shall possess a bachelor's degree from an accredited college or university.

B.  The officers and agents of the Oklahoma State Bureau of Investigation, and such other employees as the Director of the Bureau of Investigation shall designate to perform duties in the investigation and prevention of crime and the enforcement of the criminal laws of the state, shall have and exercise all the powers and authority of peace officers, including the right and power of search and seizure.

C.  Any Oklahoma State Bureau of Investigation employee promoted, voluntarily demoted or transferred into an agent or criminalist position within the Bureau shall serve a twelve-month trial period.  Any state employee in a classified position with an agency other than the Bureau who is selected for an agent or criminalist position within the Bureau shall resign his or her position and be reinstated in accordance with the merit rules.

D.  Any employee in a classified position under the Merit System of Personnel Administration who is appointed Director, Deputy Director, Acting Director or Acting Deputy Director shall have a right to return to the classified service without any loss of rights, privileges or benefits immediately upon completion of the duties of the employee provided the employee is not otherwise disqualified.

E.  All other employees of the State Bureau of Investigation shall be in the classified service of the state and members of the Merit System of Personnel Administration, unless otherwise provided by law.

F.  Appointment to any position in the State Bureau of Investigation shall not jeopardize the rights of any person under any other system under which peace officers of this state or its subdivisions may become pensioned, provided that the individual contributions are continued as if such person were in the original organization within which the person qualified for such pension.

Added by Laws 1976, c. 259, § 8, operative July 1, 1976.  Amended by Laws 1977, c. 132, § 1, emerg. eff. June 3, 1977; Laws 1981, c. 340, § 23, emerg. eff. June 30, 1981; Laws 1982, c. 64, § 2, emerg. eff. March 30, 1982; Laws 1984, c. 240, § 7, operative July 1, 1984; Laws 1989, c. 369, § 146, operative July 1, 1989; Laws 1996, c. 153, § 2, emerg. eff. May 7, 1996; Laws 1998, c. 388, § 1, eff. July 1, 1998; Laws 2001, c. 236, § 1, eff. July 1, 2001; Laws 2002, c. 347, § 2, eff. Nov. 1, 2002.

§74-150.8a.  Employee performance recognition program - Awards.

A.  The Oklahoma State Bureau of Investigation is authorized to establish an employee performance recognition program that encourages outstanding job performance and productivity within the Bureau.  The Bureau is authorized to expend funds for:

1.  The purchase of recognition awards to be presented to members of work units or individual employees having exceptional job performance records or other significant contributions to the operation of the Bureau;

2.  The purchase of recognition awards to be presented to nonemployees of the Bureau in recognition of exemplary service or assistance to the Bureau and law enforcement; and

3.  A formal ceremony or banquet where the awards may be presented.

B.  Recognition awards may consist of distinctive wearing apparel, service pins, plaques, writing pens, or other distinguished awards of a value not exceeding One Hundred Fifty Dollars ($150.00) per award to recognize the achievement of the work unit or individual employee.  In addition to recognition awards, the Bureau may establish an employee benefit program not exceeding Five Thousand Dollars ($5,000.00) each fiscal year for cash awards to recognize outstanding performance in the workplace by Bureau employees.

C.  The Bureau may expend funds not exceeding Three Thousand Dollars ($3,000.00) each fiscal year for the purpose of distributing commemorative items including, but not limited to, pens, patches, and notebook portfolios bearing the seal or other identification of the Bureau to nonemployees of the Bureau.  The Bureau may expend additional funds to provide awards and commemorative items including, but not limited to, pens, patches and notebook portfolios bearing the seal or other identification of the Bureau to participants in OSBI Citizen Academies designed and held to foster better public relations and to educate members of the community about the Bureau's mission and operations.

Added by Laws 1999, c. 230, § 3, emerg. eff. May 26, 1999.  Amended by Laws 2004, c. 140, § 1, eff. Nov. 1, 2004; Laws 2005, c. 223, § 2, eff. Nov. 1, 2005.

§74-150.9.  System of criminal history records - Fees for records or fingerprint analysis - Identification files on juveniles - Penalties.

A.  The Oklahoma State Bureau of Investigation shall procure, file and maintain criminal history records for each person subject to the mandatory reporting provisions of this act, including photographs, descriptions, fingerprints, measurements and other pertinent information relating to such persons.  It shall be the duty of law enforcement officers and agencies, sheriffs, police, courts, judicial officials, district attorneys, and the persons in charge of any state correctional facility or institution to furnish criminal history records to the Bureau as required by Section 150.1 et seq. of this title.  The Oklahoma State Bureau of Investigation shall cooperate with and assist the sheriffs, chiefs of police and other law enforcement officers of the state by maintaining a complete criminal history record on each person subject to the mandatory reporting requirements of this act, and shall have on file the fingerprint impressions of all such persons together with other pertinent information as may from time to time be received from the law enforcement officers of this and other states or as may be required by law.

B.  The Oklahoma Department of Consumer Credit, the Oklahoma State Insurance Commission, the Oklahoma Horse Racing Commission, or any other state agency, board, department or commission or any other person or entity requesting a criminal history record or an analysis of fingerprints for commercial, licensing or other purposes, except law enforcement purposes, shall pay a fee to the Bureau for each criminal history record or fingerprint analysis as follows:

Oklahoma criminal history record only $15.00 each

Oklahoma criminal history record

with fingerprint analysis $19.00 each

National criminal history record

with fingerprint analysis $41.00 each

1.  For purposes of this section, "a national criminal history record check" means a check of criminal history records entailing the fingerprinting of the individual and submission of the fingerprints to the United States Federal Bureau of Investigation (FBI) for the purpose of obtaining the national criminal history record of the person from the FBI.  A criminal history record check may be obtained only when a check is authorized or required by state or federal law.

2.  Unless a national criminal history record is specifically requested, a fingerprint analysis shall be limited to only those records available at the Oklahoma State Bureau of Investigation.  Following receipt of the appropriate fee, the Bureau shall provide, as soon as possible, the criminal history record requested; provided, however, it shall be the duty and responsibility of the requesting authority to evaluate the criminal history record as such record may apply to a specific purpose or intent.  An individual may submit a certified court record showing that a charge was dismissed or a certified copy of a gubernatorial pardon to the Oklahoma State Bureau of Investigation, and upon verification of that record the Bureau records shall reflect the dismissal of that charge.

C.  The Oklahoma Bureau of Investigation may maintain an identification file, including fingerprint impressions, on any person under eighteen (18) years of age who is arrested or subject to criminal or juvenile delinquency proceedings, provided all such information shall be confidential and shall only be made available to the Bureau and other law enforcement agencies.  Whenever a fingerprint impression or other identification information is submitted to the Bureau on a person under eighteen (18) years of age, the Bureau may retain and file such fingerprint and identification information for identification purposes only.  The Bureau shall ensure that the information received and maintained for identification purposes on persons under eighteen (18) years of age shall be handled and processed with great care to keep such information confidential from the general public.  The Bureau may receive and maintain the fingerprints and other identification information on any person under eighteen (18) years of age believed to be the subject of a runaway, missing, or abduction investigation, for identification purposes at the request of a parent, guardian or legal custodian of the person.

D.  Any person who knowingly procures, utters, or offers any false, forged or materially altered criminal history record shall be guilty of a felony and upon conviction shall be punished by imprisonment in the State Penitentiary for a period not to exceed five (5) years or by a fine not to exceed Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment.

Added by Laws 1976, c. 259, § 9, operative July 1, 1976.  Amended by Laws 1986, c. 201, § 11, operative July 1, 1986; Laws 1990, c. 186, § 2, eff. Sept. 1, 1990; Laws 1990, c. 258, § 49, operative July 1, 1990; Laws 1994, c. 259, § 2, eff. Sept. 1, 1994; Laws 2000, c. 258, § 1, eff. July 1, 2000; Laws 2001, c. 261, § 2, eff. July 1, 2001; Laws 2003, c. 204, § 11, eff. Nov. 1, 2003.

§74-150.9a.  Oklahoma Crime Prevention and Privacy Compact Act - Legislative findings - Definitions - Effect on other statutes.

A.  This section shall be known and may be cited as the "Oklahoma Crime Prevention and Privacy Compact Act".

B.  The State of Oklahoma finds that:

1.  Both the Federal Bureau of Investigation and state criminal history record repositories maintain fingerprint-based criminal history records;

2.  These criminal history records are shared and exchanged for criminal justice purposes through a federal-state program known as the Interstate Identification Index System;

3.  Although these records are also exchanged for legally authorized, noncriminal justice uses, such as governmental licensing and employment background checks, the purposes for and procedures by which they are exchanged vary widely from state to state;

4.  An interstate and federal-state compact is necessary to facilitate authorized interstate criminal history record exchanges for noncriminal justice purposes on a uniform basis, while permitting each state to effectuate its own dissemination policy within its own borders; and

5.  The Compact will allow federal and state records to be provided expeditiously to governmental and nongovernmental agencies that use these records in accordance with pertinent federal and state law, while simultaneously enhancing the accuracy of the records and safeguarding the information contained therein from unauthorized disclosure or use.

C.  As used in this section:

1.  "Attorney General" means the Attorney General of the United States;

2.  "Compact" means the National Crime Prevention and Privacy Compact set forth in sections of this act;

3.  "Council" means the Compact Council established under Article VI of the Compact;

4.  "FBI" means the Federal Bureau of Investigation;

5.  "Party state" means a state that has ratified the Compact; and

6.  "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

D.  This section shall have the following effect on other statutes:

1.  Privacy Act of 1974.  Nothing in this section or the Compact shall affect the obligations and responsibilities of the FBI under Section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974);

2.  Access to certain records not affected.  Nothing in this section or the Compact shall interfere in any manner with:

a. access, direct or otherwise, to records pursuant to:

(1) Section 9109 of Title 5, United States Code,

(2) the National Child Protection Act,

(3) the Brady Handgun Violence Prevention Act (Public Law 103-159; 107 Stat. 1536),

(4) the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103-322; 108 Stat. 2074) or any amendment made by that act,

(5) the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), or

(6) the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), or

b. any direct access to federal criminal history records authorized by law;

3.  Authority of FBI Under Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973.  Nothing in this section or the Compact shall be construed to affect the authority of the FBI under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544; 86 Stat. 1115);

4.  Federal Advisory Committee Act.  The Council shall not be considered to be a federal advisory committee for purposes of the Federal Advisory Committee Act (5 U.S.C. App.); and

5.  Members of Council Not Federal Officers or Employees.  Members of the Council (other than a member from the FBI or any at-large member who may be a federal official or employee) shall not, by virtue of such membership, be deemed:

a. to be, for any purpose other than to effect the Compact, officers or employees of the United States (as defined in Sections 2104 and 2105 of Title 5, United States Code), or

b. to become entitled by reason of Council membership to any compensation or benefit payable or made available by the federal government to its officers or employees.

Added by Laws 2001, c. 261, § 3, eff. July 1, 2001.

§74-150.9b.  National Crime Prevention and Privacy Compact.

The following National Crime Prevention and Privacy Compact is hereby ratified, enacted, entered into and given force of law by the State of Oklahoma:

NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

Overview

ARTICLE I—DEFINITIONS

ARTICLE II—PURPOSES

ARTICLE III—RESPONSIBILITIES OF COMPACT PARTIES

ARTICLE IV—AUTHORIZED RECORD DISCLOSURES

ARTICLE V—RECORD REQUEST PROCEDURES

ARTICLE VI—ESTABLISHMENT OF COMPACT COUNCIL

ARTICLE VII—RATIFICATION OF COMPACT

ARTICLE VIII—MISCELLANEOUS PROVISIONS

ARTICLE IX—RENUNCIATION

ARTICLE X—SEVERABILITY

ARTICLE XI—ADJUDICATION OF DISPUTES

The Contracting parties agree to the following:

Overview

a.  In General.—This Compact organizes an electronic information sharing system among the Federal Government and the States to exchange criminal history records for noncriminal justice purposes authorized by Federal or State law, such as background checks for governmental licensing and employment.

b.  Obligations of Parties.—Under this Compact, the FBI and the Party States agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the Federal Government and to Party States for authorized purposes.  The FBI shall also manage the Federal data facilities that provide a significant part of the infrastructure for the system.

ARTICLE I—DEFINITIONS

In this Compact:

1.  Attorney General.—The term "Attorney General" means the Attorney General of the United States.

2.  Compact officer.—The term "Compact officer" means—

A. with respect to the Federal Government, an official so designated by the Director of the FBI; and

B. with respect to a Party State, the chief administrator of the State's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

3.  Council.—The term "Council" means the Compact Council established under Article VI.

4.  Criminal history records.—The term "criminal history records"—

A. means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

B. does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.

5.  Criminal history record repository.—The term "criminal history record repository" means the State agency designated by the Governor or other appropriate executive official or the legislature of a State to perform centralized recordkeeping functions for criminal history records and services in the State.

6.  Criminal justice.—The term "criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders.  The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

7.  Criminal justice agency.—The term "criminal justice agency"—

A. means—

i. courts; and

ii. a governmental agency or any subunit thereof that—

I. performs the administration of criminal justice pursuant to a statute or Executive order; and

II. allocates a substantial part of its annual budget to the administration of criminal justice; and

B. includes Federal and State inspectors general offices.

8.  Criminal justice services.—The term "criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

9.  Criterion offense.—The term "criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

10.  Direct access.—The term "direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

11.  Executive order.—The term "Executive order" means an order of the President of the United States or the chief executive officer of a State that has the force of law and that is promulgated in accordance with applicable law.

12.  FBI.—The term "FBI" means the Federal Bureau of Investigation.

13.  Interstate identification system.—The term "Interstate Identification Index System" or "III System"—

A. means the cooperative Federal-State system for the exchange of criminal history records; and

B. includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the States and the FBI.

14.  National fingerprint file.—The term "National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System.

15.  National identification index.—The term "National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

16.  National indices.—The term "National indices" means the National Identification Index and the National Fingerprint File.

17.  Nonparty state.—The term "Nonparty State" means a State that has not ratified this Compact.

18.  Noncriminal justice purposes.—The term "noncriminal justice purposes" means uses of criminal history records for purposes authorized by Federal or State law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

19.  Party state.—The term "Party State" means a State that has ratified this Compact.

20.  Positive identification.—The term "positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System.  Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

21.  Sealed record information.—The term "sealed record information" means—

A. with respect to adults, that portion of a record that is—

i. not available for criminal justice uses;

ii. not supported by fingerprints or other accepted means of positive identification; or

iii. subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a Federal or State statute that requires action on a sealing petition filed by a particular record subject; and

B. with respect to juveniles, whatever each State determines is a sealed record under its own law and procedure.

22.  State.—The term "State" means any State, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE II—PURPOSES

The purposes of this Compact are to—

1.  Provide a legal framework for the establishment of a cooperative Federal-State system for the interstate and Federal-State exchange of criminal history records for noncriminal justice uses;

2.  Require the FBI to permit use of the National Identification Index and the National Fingerprint File by each Party State, and to provide, in a timely fashion, Federal and State criminal history records to requesting States, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

3.  Require Party States to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other States and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

4.  Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

5.  Require the FBI and each Party State to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

ARTICLE III—RESPONSIBILITIES OF COMPACT PARTIES

a.  FBI Responsibilities.—The Director of the FBI shall—

1.  appoint an FBI Compact officer who shall—

A. administer this Compact within the Department of Justice and among Federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

B. ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the Federal agencies and other agencies and organizations referred to in Article III(1)(A); and

C. regulate the use of records received by means of the III System from Party States when such records are supplied by the FBI directly to other Federal agencies;

2.  provide to Federal agencies and to State criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including—

A. information from Nonparty States; and

B. information from Party States that is available from the FBI through the III System but is not available from the Party State through the III System;

3.  provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

4.  modify or enter into user agreements with Nonparty State criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

b.  State Responsibilities.—Each Party State shall—

1.  appoint a Compact officer who shall—

A. administer this Compact within that State;

B. ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the State; and

C. regulate the in-State use of records received by means of the III System from the FBI or from other Party States;

2.  establish and maintain a criminal history record repository, which shall provide—

A. information and records for the National Identification Index and the National Fingerprint File; and

B. the State's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

3.  participate in the National Fingerprint File; and

4.  provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.

c.  Compliance With III System Standards.—In carrying out their responsibilities under this Compact, the FBI and each Party State shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

d.  Maintenance of Record Services.—

1.  use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

2.  administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

ARTICLE IV—AUTHORIZED RECORD DISCLOSURES

a.  State Criminal History Record Repositories.—To the extent authorized by Section 552a of Title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to State criminal history record repositories for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General and that authorizes national indices checks.

b.  Criminal Justice Agencies and Other Governmental or Nongovernmental Agencies.—The FBI, to the extent authorized by Section 552a of Title 5, United States Code (commonly known as the "Privacy Act of 1974"), and State criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General, that authorizes national indices checks.

c.  Procedures.—Any record obtained under this Compact may be used only for the official purposes for which the record was requested.  Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall—

1.  ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

2.  require that subsequent record checks are requested to obtain current information whenever a new need arises; and

3.  ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

ARTICLE V—RECORD REQUEST PROCEDURES

a.  Positive Identification.—Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

b.  Submission of State Requests.—Each request for a criminal history record check utilizing the national indices made under any approved State statute shall be submitted through that State's criminal history record repository.  A State criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another State criminal history record repository or the FBI.

c.  Submission of Federal Requests.—Each request for criminal history record checks utilizing the national indices made under Federal authority shall be submitted through the FBI or, if the State criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the State in which such request originated.  Direct access to the National Identification Index by entities other than the FBI and State criminal history records repositories shall not be permitted for noncriminal justice purposes.

d.  Fees.—A State criminal history record repository or the FBI-

1.  may charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

2.  may not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

e.  Additional Search.—

1.  If a State criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

2.  If, with respect to a request forwarded by a State criminal history record repository under paragraph 1 of this section, the FBI positively identifies the subject as having a III System-indexed record or records—

A. the FBI shall so advise the State criminal history record repository; and

B. the State criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other State criminal history record repositories.

ARTICLE VI—ESTABLISHMENT OF COMPACT COUNCIL

a.  Establishment.—

1.  In general.—There is established a council to be known as the "Compact Council", which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

2.  Organization.—The Council shall—

A. continue in existence as long as this Compact remains in effect;

B. be located, for administrative purposes, within the FBI; and

C. be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

b.  Membership.—The Council shall be composed of fifteen (15) members, each of whom shall be appointed by the Attorney General, as follows:

1.  Nine members, each of whom shall serve a 2-year term, who shall be selected from among the Compact officers of Party States based on the recommendation of the Compact officers of all Party States, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of Nonparty States shall be eligible to serve on an interim basis.

2.  Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term, of whom-

A. one shall be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

B. one shall be a representative of the noncriminal justice agencies of the Federal Government.

3.  Two at-large members, nominated by the Chairman of the Council, once the Chairman is elected pursuant to Article VI(c), each of whom shall serve a 3-year term, of whom—

A. one shall be a representative of State or local criminal justice agencies; and

B. one shall be a representative of State or local noncriminal justice agencies.

4.  One member, who shall serve a 3-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board.

5.  One member, nominated by the Director of the FBI, who shall serve a 3-year term, and who shall be an employee of the FBI.

c.  Chairman and Vice Chairman.—

1.  In general.—From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council, respectively.  Both the Chairman and Vice Chairman of the Council—

A. shall be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and

B. shall serve a 2-year term and may be reelected to only one additional 2-year term.

2.  Duties of vice chairman.—The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

d.  Meetings.—

1.  In general.—The Council shall meet at least once each year at the call of the Chairman.  Each meeting of the Council shall be open to the public.  The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at such meeting.

2.  Quorum.—A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of such committee, respectively, for the conduct of business.  A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

e.  Rules, Procedures, and Standards.—The Council shall make available for public inspection and copying at the Council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the Council.

f.  Assistance From FBI.—The Council may request from the FBI such reports, studies, statistics, or other information or materials as the Council determines to be necessary to enable the Council to perform its duties under this Compact.  The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

g.  Committees.—The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

ARTICLE VII—RATIFICATION OF COMPACT

This Compact shall take effect upon being entered into by two or more States as between those States and the Federal Government.  Upon subsequent entering into this Compact by additional States, it shall become effective among those States and the Federal Government and each Party State that has previously ratified it.  When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions.  The form of ratification shall be in accordance with the laws of the executing State.

ARTICLE VIII—MISCELLANEOUS PROVISIONS

a.  Relation of Compact to Certain FBI Activities.—Administration of the Compact shall not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

b.  No Authority for Nonappropriated Expenditures.—Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

c.  Relating to Public Law 92-544.-Nothing in this compact shall diminish or lessen the obligations, responsibilities, and authorities of any State, whether a Party State or a Nonparty State, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(a), regarding the use and dissemination of criminal history records and information.

ARTICLE IX—RENUNCIATION

a.  In General.—This Compact shall bind each Party State until renounced by the Party State.

b.  Effect.—Any renunciation of this Compact by a Party State shall—

1.  be effected in the same manner by which the Party State ratified this Compact; and

2.  become effective 180 days after written notice of renunciation is provided by the Party State to each other Party State and to the Federal Government.

ARTICLE X—SEVERABILITY

The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating State, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If a portion of this Compact is held contrary to the constitution of any Party State, all other portions of this Compact shall remain in full force and effect as to the remaining Party States and in full force and effect as to the Party State affected, as to all other provisions.

ARTICLE XI—ADJUDICATION OF DISPUTES

a.  In General.—The Council shall—

1.  have initial authority to make determinations with respect to any dispute regarding—

A. interpretation of this Compact;

B. any rule or standard established by the Council pursuant to Article VI; and

C. any dispute or controversy between any parties to this Compact; and

2.  hold a hearing concerning any dispute described in paragraph 1 at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council.  Such decision shall be published pursuant to the requirements of Article VI(e).

b.  Duties of FBI.—The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the Council holds a hearing on such matters.

c.  Right of Appeal.—The FBI or a Party State may appeal any decision of the Council to the Attorney General, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact.  Any suit arising under this Compact and initiated in a State court shall be removed to the appropriate district court of the United States in the manner provided by Section 1446 of Title 28, United States Code, or other statutory authority.

Added by Laws 2001, c. 261, § 4, eff. July 1, 2001.

§74-150.10.  Uniform crime reporting system.

A.  A uniform crime reporting system shall be established by the Oklahoma State Bureau of Investigation.  The Director shall have the power and duty, when directed by the Commission, to collect and gather such information from such state agencies as may be prescribed in Section 150.1 et seq. of this title.

B.  The Oklahoma State Bureau of Investigation is hereby designated as the agency which shall collect, gather, assemble and collate such information as is prescribed by this section.

C.  1.  All state, county, city and town law enforcement agencies shall submit reports to the Oklahoma State Bureau of Investigation on forms prescribed by the Bureau.  The reports shall contain the number and nature of offenses committed within their respective jurisdictions, the disposition of such matters, and such other information as the Bureau may require, respecting information relating to the cause and prevention of crime, recidivism, the rehabilitation of criminals and the proper administration of criminal justice.

2.  Any information taken from such information, data, records or reports submitted to the uniform crime reporting system and used to prepare the Uniform Crime Report shall be an open record pursuant to the Oklahoma Open Records Act.  Requests for such information shall be submitted to the Bureau.

3.  Any request under the Oklahoma Open Records Act for any other information, data, records or reports submitted to the uniform crime reporting system by the Oklahoma State Bureau of Investigation shall be directed to the Bureau pursuant to Section 24A.20 of Title 51 of the Oklahoma Statutes.  Such information, data, records or reports shall be considered investigative records of the Bureau and shall be subject to discovery and disclosure only in compliance with Section 150.5 of this title or other applicable statute.

4.  Any request under the Oklahoma Open Records Act for any information, data, records or reports submitted by a law enforcement agency other than the Oklahoma State Bureau of Investigation to the uniform crime reporting system shall be directed to the law enforcement agency submitting the information, data, records or reports to the Bureau unit pursuant to Section 24A.20 of Title 51 of the Oklahoma Statutes.  Such information, data, records or reports shall be considered law enforcement records and shall be subject to discovery and disclosure only in compliance with Section 24A.8 of Title 51 of the Oklahoma Statutes or other applicable statute.

D.  Upon receipt of such information the Director shall have such data collated and formulated and shall compile such statistics as the Director may deem necessary in order to present a proper classification and analysis of the volume and nature of crime and the administration of criminal justice within this state.

E.  Refusal or persistent failure of any law enforcement agency to submit reports required by this section may result in discontinued access to Bureau information and assistance.

Added by Laws 1976, c. 259, § 10, operative July 1, 1976.  Amended by Laws 1994, c. 259, § 3, eff. Sept. 1, 1994; Laws 1997, c. 291, § 1, eff. Nov. 1, 1997; Laws 2000, c. 258, § 2, eff. July 1, 2000; Laws 2001, c. 45, § 2, eff. Nov. 1, 2001; Laws 2005, c. 106, § 1, emerg. eff. April 26, 2005.

§74150.11.  Evidentiary property - Disposition.

A.  All property which comes into the possession of the Oklahoma State Bureau of Investigation (OSBI), whether the same is stolen, embezzled or otherwise, which the Bureau has held for at least one (1) year unless said property is perishable, may be disposed of by order of an Oklahoma County district court if the owner or owners of said property are unknown or have not claimed the same.  The Director of the Oklahoma State Bureau of Investigation shall then be authorized to sell, deposit, or otherwise dispose of such property or any part thereof which is no longer needed to be held as evidence or otherwise used in connection with any litigation.

B.  1.  If cash or other legal tender is the subject of the action, the Director shall file a petition in the district court of Oklahoma County requesting authority to forfeit and deposit the funds.  The petition shall include the following information:

a. description of the property,

b. approximate date that the property came into possession of the Director, and

c. the names of the owner or owners, if known.

2.  Upon the filing of the petition, notice of at least ten (10) days shall be given to each known owner by the Director of the OSBI by mailing a copy of the petition and notice of hearing to the  last-known address of each owner.

3.  Notice of the hearing shall also be posted at the Oklahoma County courthouse at the regular place assigned for the posting of legal notices and in the public lobby at OSBI headquarters.

4.  If no owner appears and establishes ownership to the cash or legal tender, the court shall enter an order authorizing the forfeiture of the funds to the OSBI.  All monies forfeited shall be deposited into the OSBI Revolving Fund.

C.  1.  For disposition of all other seized property, the Director shall file a petition in the district court of Oklahoma County requesting authority to conduct a sale of the property.  The petition shall include the following information:

a. description of the property,

b. approximate date that the property came into the possession of the Director, and

c. the names of the owner or owners, if known.

2.  Upon the filing of the petition, notice of at least ten (10) days shall be given to each known owner by the Director of the OSBI by mailing a copy of the petition and notice of hearing to the   last-known address of each owner.

3.  Notice of the hearing shall also be posted at the Oklahoma County courthouse at the regular place assigned for the posting of legal notices and in the public lobby at OSBI headquarters.

4.  If no owner appears and establishes ownership to the property, the court shall enter an order authorizing the Director to sell the property to the highest bidder after notice of at least five (5) days of the auction has been given by publication in one issue of a legal newspaper of record in Oklahoma County.

5.  The Director shall make a return of sale, and when confirmed by the court, the order confirming the sale shall vest title of the property to the purchaser.  The money received from the sale shall be deposited in the OSBI Revolving Fund.

Added by Laws 1976, c. 259, § 11, operative July 1, 1976.  Amended by Laws 2002, c. 42, § 2, eff. Nov. 1, 2002.

§74-150.12.  Mandatory reporting of fingerprint and criminal history information.

A.  1.  It is hereby the duty of any sheriff, chief of police, city marshal, constable and any other law enforcement officer who takes custody of a person who has been arrested and who, in the best judgment of the arresting officer, is believed to have committed any offense, except an offense exempted by the rules promulgated by the Oklahoma State Bureau of Investigation pursuant to the provisions of Section 150.1 et seq. of this title, to take or cause to be taken the fingerprint impressions of such person or persons and to forward such fingerprint impressions together with identification information to the Oklahoma State Bureau of Investigation, at its Oklahoma City office.  In the case of any sheriff, chief of police, city marshal, constable, or any other law enforcement officer equipped with a live-scan device designed for the electronic capture and transmission of fingerprint images approved by the Oklahoma State Bureau of Investigation, fingerprint images may instead be taken and transmitted to the Bureau electronically.  If the sheriff, chief of police, city marshal, or constable has contracted for the custody of prisoners, such contractor shall be required to take the fingerprint impressions of such person.

2.  It shall not be the responsibility of, nor shall the sheriff, chief of police, city marshal, constable, other law enforcement officer, or contractor receiving custody of an arrested person as a prisoner require the arresting officer to take the fingerprint impressions of the arrested person; provided, if the arresting officer is employed by the same law enforcement agency as the sheriff, chief of police, city marshal, or constable receiving custody of such person, the arresting officer may be required to take such impressions.

3.  The law enforcement officers shall also forward the prosecution filing report and the disposition report forms to the appropriate prosecuting authority within seventy-two (72) hours.  If fingerprint impressions have not been taken at the time of an arrest, the court shall order the fingerprints to be taken by the sheriff at the arraignment, first appearance, or at the time of final adjudication of a defendant whose court attendance has been secured by a summons or citation for any offense, except an offense exempted by the rules promulgated by the Bureau.  If a person is in the custody of a law enforcement or correctional agency and a warrant issues or an information is filed alleging the person to have committed an offense other than the offense for which the person is in custody, the custodial law enforcement or correctional agency shall take the fingerprints of such person in connection with the new offense, provided the offense is not exempted by the rules of the Bureau.  Any fingerprint impressions and identification information required by this subsection shall be sent to the Bureau within seventy-two (72) hours after taking such fingerprints.

B.  In order to maintain a complete criminal history record, the court shall inquire at the time of sentencing whether or not the person has been fingerprinted for the offense upon which the sentence is based and, if not, shall order the fingerprints be taken immediately of such person and those fingerprints shall be sent by the law enforcement agency taking the fingerprint impressions to the Bureau within seventy-two (72) hours after taking the fingerprint impressions.

C.  In addition to any other fingerprints which may have been taken of a person in a criminal matter, the Department of Corrections shall take the fingerprints of all prisoners received at the Lexington Reception and Assessment Center or otherwise received into the custody of the Department and shall send copies of such fingerprints together with identification information to the Bureau within seventy-two (72) hours of taking such fingerprints.

D.  The Bureau shall, upon receipt of fingerprint impressions and identification information for offenses not exempt by rule of the Bureau, send one copy of the fingerprint impressions to the Federal Bureau of Investigation, at its Washington, D.C., office, and the other copy shall be filed in the Oklahoma State Bureau of Investigation's office.  The rules promulgated by the Bureau pursuant to the provision of this act exempting certain offenses from mandatory reporting shall be based upon recommended Federal Bureau of Investigation standards for reporting criminal history information and are not intended to include violators of city or town ordinances and great care shall be exercised to exclude the reporting of criminal history information for such offenses, except when recommended by the Federal Bureau of Investigation standards.

E.  The reporting to the Oklahoma State Bureau of Investigation of criminal history information on each person subject to the mandatory reporting requirements of Section 150.1 et seq. of this title shall be mandatory for all law enforcement agencies, courts, judicial officials, district attorneys and correctional administrators participating in criminal matters, whether reported directly or indirectly, manually or by automated system as may be provided by the rules promulgated by the Bureau.

F.  Except for offenses exempted by the rules promulgated by the Bureau, the following events shall be reported to the Bureau within seventy-two (72) hours and the Bureau shall have seventy-two (72) hours after receipt of the report to enter such information into a criminal record data base:

1.  An arrest;

2.  The release of a person after arrest without the filing of any charge; and

3.  A decision of a prosecutor not to commence criminal proceedings or to defer or postpone prosecution.

G.  Except for offenses exempted by the rules promulgated by the Bureau, the following events shall be reported to the Bureau within thirty (30) days and the Bureau shall have thirty (30) days after receipt of the report to enter such information into a criminal record data base:

1.  A decision by a prosecutor to modify or amend initial charges upon which the arrest was made, including deletions or additions of charges or counts;

2.  The presentment of an indictment or the filing of a criminal information or other statement of charges;

3.  The dismissal of an indictment or criminal information or any charge specified in such indictment or criminal information;

4.  An acquittal, conviction or other court disposition at trial or before, during or following trial, including dispositions resulting from pleas or other agreements;

5.  The imposition of a sentence;

6.  The commitment to or release from the custody of the Department of Corrections or incarceration in any jail or other correctional facility;

7.  The escape from custody of any correctional facility, jail or authority;

8.  The commitment to or release from probation or parole;

9.  An order of any appellate court;

10.  A pardon, reprieve, commutation of sentence or other change in sentence, including a change ordered by the court;

11.  A revocation of probation or parole or other change in probation or parole status; and

12.  Any other event arising out of or occurring during the course of criminal proceedings or terms of the sentence deemed necessary as provided by the rules established by the Bureau.

The Bureau shall have authority to withhold any entry on a criminal history record when there is reason to believe the entry is based on error or an unlawful order.  The Bureau shall in such case take immediate action to clarify or correct the entry.

H.  Information reportable under the provisions of this section shall be reportable by the law enforcement officer or person directly responsible for the action, event or decision, unless otherwise provided by rule or agreement.  The form and content of information to be reported and methods for reporting information, including fingerprint impressions and other identification information, shall be established by the rules promulgated by the Bureau.  The Bureau is hereby directed to establish rules to implement the provisions of Section 150.1 et seq. of this title, provided any rule relating to reporting by courts or judicial officials shall be issued jointly by the Bureau and the Oklahoma Supreme Court.

I.  Any person or agency subject to the mandatory reporting of criminal history information or fingerprints as required by the provisions of this act shall take appropriate steps to ensure that appropriate agency officials and employees understand such requirements.  Each agency shall establish, and in appropriate cases impose, administrative sanctions for failure of an official or employee to report as provided by law.  Refusal or persistent failure of a person or agency to comply with the mandatory reporting requirements of this act may result in the discontinued access to Bureau information or assistance until such agency complies with the law.

J.  All expungement orders which are presented to the Bureau for alterations to criminal history records must be accompanied by a payment of One Hundred Fifty Dollars ($150.00) payable to the Bureau.  The subject of the criminal history, whose record is being amended or updated based upon an expungement order, is responsible for such payment.  Payment shall be rendered before any expungement order may be processed by the Bureau.

Added by Laws 1976, c. 259, § 12, operative July 1, 1976.  Amended by Laws 1994, c. 259, § 4, eff. Sept. 1, 1994; Laws 2000, c. 258, § 3, eff. July 1, 2000; Laws 2003, c. 199, § 12, eff. Nov. 1, 2003; Laws 2004, c. 556, § 2, eff. Nov. 1, 2004; Laws 2005, c. 378, § 1, eff. Sept. 1, 2005; Laws 2006, c. 16, § 80, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 223, § 3 repealed by Laws 2006, c. 16, § 81, emerg. eff. March 29, 2006.

§74-150.12A.  Missing or runaway persons - Reports - National Crime Information Center entries - Procedures and guidelines - Family abduction reports - Missing children publicity and hotline.

A.  It shall be the duty of any sheriff, chief of police, city marshal, constable, or any other law enforcement officer, immediately upon receipt of any report of a missing or runaway person, to send one copy of such report to the Oklahoma State Bureau of Investigation and enter such information, when applicable, to the National Crime Information Center.  Within seventy-two (72) hours of location or discovery of the missing or runaway person, the sheriff, chief of police, city marshal, constable, or any other law enforcement officer shall notify the Oklahoma State Bureau of Investigation and remove the entry from the National Crime Information Center.  Upon location or discovery of the missing or runaway person, the sheriff, chief of police, city marshal, constable or any other law enforcement officer shall immediately make the appropriate entry to the National Crime Information Center in accordance with NCIC standard operating procedures.

B.  The Oklahoma State Bureau of Investigation and the Oklahoma Law Enforcement Telecommunications System shall jointly establish the procedures and guidelines necessary for enacting and maintaining an electronic database for missing and runaway persons in the State of Oklahoma which is compatible with the data collection entry procedures of the National Crime Information Center.  The Oklahoma State Bureau of Investigation shall establish guidelines for law enforcement officers concerning the collection and dissemination of information concerning missing or runaway persons.

C.  Whenever a missing or runaway person report regarding a person born in the State of Oklahoma and under eighteen (18) years of age is received by a sheriff, chief of police, city marshal, constable or any other law enforcement officer, and there is reason to believe that the person is the victim of a family abduction, the reporting agency shall notify the Oklahoma State Bureau of Investigation, the Bureau shall immediately notify the State Commissioner of Health that the person has been reported to be missing.  The Director of the Oklahoma State Bureau of Investigation and the State Commissioner of Health shall jointly establish the procedures and forms necessary for the transmittal of information between the Oklahoma State Bureau of Investigation and the State Department of Health required pursuant to the provisions of Section 150.1 et seq. of this title.

D.  The Bureau shall establish a program to periodically publicize the names and pictures of missing children along with a missing children hot-line number on OETA.

Added by Laws 1983, c. 144, § 1, eff. Nov. 1, 1983.  Amended by Laws 1984, c. 87, § 1, eff. Nov. 1, 1984; Laws 1985, c. 86, § 3, operative July 1, 1985; Laws 1986, c. 44, § 1, eff. Nov. 1, 1986; Laws 1996, c. 196, § 3, eff. July 1, 1996.

§74150.12B.  Forms for reporting domestic abuse  Report of incidents.

A.  The Oklahoma State Bureau of Investigation shall provide forms for the reporting of domestic abuse to each person required to submit such reports pursuant to the provisions of Section 3 of this act and shall establish guidelines for the collection and reporting of domestic abuse incident information pursuant to the provisions of the Domestic Abuse Reporting Act.

B.  The Director of the Oklahoma State Bureau of Investigation shall compile a monthly and annual statistical report which shall include the number of reported incidents of domestic abuse for each county and for the state as a whole, the types of crime involved in the domestic abuse, the days of the week the incidents occurred, and the hours of the day the incidents occurred.  The statistical reports shall not include the names of any of the persons involved in an incident of domestic abuse or any information which would serve to identify such persons as individuals.

C.  Copies of the monthly and annual statistical reports shall be available to the public upon request.

Added by Laws 1986, c. 197, § 4, eff. Nov. 1, 1986.

§74150.13.  Rangers  Appointment.

A.  The Director of the Oklahoma State Bureau of Investigation is hereby authorized to appoint, with the approval of the Commission, not to exceed twenty special officers, who shall not be salaried employees of the Bureau of Investigation but who shall at all times be subject to the orders and directions of the Director; provided that such special officers shall not have authority to enforce any laws except the provisions of the Oklahoma Statutes relating to larceny of domestic animals, livestock or farm and ranch equipment or supplies, with respect to which they shall have the same authority as any other peace officer.  These officers shall be known as rangers.

B.  Rangers shall not receive any compensation or expenses from the State of Oklahoma or any of its departments, agencies or subdivisions for their services.  Before the issuance of a special commission each such ranger shall enter into a good and sufficient bond executed by a surety company authorized to do business in the State of Oklahoma in the sum of Two Thousand Five Hundred Dollars ($2,500.00), and approved by the Director, to indemnify all persons against damages accruing as a result of any illegal or unlawful acts on the part of such rangers; provided that all such special commissions shall expire on January 1 of the oddnumbered year after the appointment.  The Director may renew, suspend or revoke any such special commission at any time.

Amended by Laws 1984, c. 69, § 1, emerg. eff. March 29, 1984.

§74150.16.  Rental or charter of aircraft.

The Oklahoma State Bureau of Investigation is hereby authorized to own and operate one aircraft and to rent or charter aircraft on a project/mission basis, such rental or charter to last only for the duration of the project/mission.  The Bureau is also authorized to pay, from any funds available to the Bureau, expenses involved in qualifying multiengine and instrument pilots as may be required to accomplish agency responsibilities.

Amended by Laws 1982, c. 377, § 8, emerg. eff. May 14, 1982.

§74150.17.  Transfer of Statistical Analysis Division of Crime Commission to Bureau of Investigation.

A.  Effective July 1, 1980, the Statistical Analysis Division of the present Oklahoma Crime Commission shall be transferred to the Oklahoma State Bureau of Investigation.  All unexpended funds, property, records, personnel and any outstanding financial obligations or encumbrances of the Crime Commission which relate to the Statistical Analysis Division are hereby transferred to the Oklahoma State Bureau of Investigation.

B.  Effective July 1, 1988, the personnel transferred from the Oklahoma Crime Commission to the Oklahoma State Bureau of Investigation and persons occupying the position of any such personnel on July 1, 1988, shall become subject to the provisions of the Merit System of Personnel Administration.  All incumbent employees subject to this subsection shall be classified without regard to status or examinations.  Such employees shall be granted status in the class of positions to which the employee's position is allocated by the Office of Personnel Management.

C.  It is the intent of the Legislature that the mission of the Statistical Analysis Division not be changed by this transfer, and that the Oklahoma State Bureau of Investigation continue prior cooperative agreements made with the Criminal Justice Agencies of the state.

Amended by Laws 1988, c. 324, § 10, operative July 1, 1988.

§74150.18.  Reward System  Creation  Implementation  Information required to collect  Additional requirements.

A. There is hereby created an Oklahoma Reward System to be administered by the Oklahoma State Bureau of Investigation for the purpose of providing a method of disbursing cash awards, referred to as a reward, to persons giving information resulting in the arrest and conviction of a person accused of the commission or attempted commission of a crime.

B.  The Oklahoma State Bureau of Investigation shall implement such procedures and regulations as are necessary to carry out the purposes of this act.  Such procedures shall include a method for determining the amount of reward to be offered for information on a crime or series of crimes and which such crimes shall have a reward offered to assist in their solution.

C.  Any person seeking to collect all or part of a reward offered under the provisions of this section shall submit the following information to the Oklahoma State Bureau of Investigation:  1.  The crime which was committed;

2.  The name of the victim of the crime;

3.  The name of the person arrested and convicted;

4.  The name of the law enforcement agency with which the applicant cooperated; and

5.  A written statement from that law enforcement agency providing details of the extent of the cooperation provided.

D.  The Oklahoma State Bureau of Investigation shall make such additional requirements as deemed necessary to assure proper disbursal of the reward funds.  Any person regularly employed as a peace officer, district attorney or assistant district attorney or any member of immediate family shall be prohibited from receiving any cash award from said fund.

Laws 1981, c. 83, § 1, operative July 1, 1981.

§74-150.19a.  OSBI Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Bureau of Investigation to be designated the "OSBI Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies received from the sale of surplus property, fees and receipts collected pursuant to the Oklahoma Open Records Act, fines, forfeitures, fees, charges, receipts, donations, gifts, bequests, contributions, devises, interagency reimbursements, federal funds unless otherwise provided by federal law or regulation, or any other source.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Bureau of Investigation for operating expenses of the Bureau, for the purpose of implementing the Oklahoma Reward System pursuant to Section 150.18 of this title, and to purchase equipment and provide training to law enforcement agencies located in the state, pursuant to Section 62.9 of this title.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1986, c. 201, § 6, emerg. eff. June 4, 1986.  Amended by Laws 2004, c. 276, § 3, eff. Nov. 1, 2004.

§74150.21.  Legal division established  Duties  Restrictions.

The Oklahoma State Bureau of Investigation shall establish or provide for a legal division and the Director may employ two attorneys as needed, which attorneys, in addition to advising the Director, the Commission and employees of the Bureau on legal matters, may appear for and represent the Director, the Commission and employees of the Bureau in administrative hearings and other legal actions and proceedings.  No Bureau attorney shall enter an appearance in a criminal action nor engage in private practice of the law while in the employment of the Oklahoma State Bureau of Investigation, except for the purpose of representing the agency in motions to quash subpoenas, other discovery matters, expungement applications, evidentiary hearings, and forfeiture proceedings.  It shall continue to be the duty of the Attorney General to give official opinions to and to prosecute and defend actions for the Director, Commission and employees of the Bureau, if requested to do so.

Added by Laws 1982, c. 64, § 1, emerg. eff. March 30, 1982.  Amended by Laws 1998, c. 388, § 2, eff. July 1, 1998; Laws 2002, c. 42, § 3, eff. Nov. 1, 2002.

§74-150.21a.  Crimes information unit.

A.  The Director of the Oklahoma State Bureau of Investigation may establish a crimes information unit within the Bureau.

B.  With authorization from the Director of the Bureau, the crimes information unit or any employee of the Bureau may:

1.  Investigate organized crime, criminal conspiracies, and threats of violent crime;

2.  Collect information concerning the activity and identity of individuals reasonably believed to be engaged in organized crime, criminal conspiracies, or threatening violent crime;

3.  Analyze collected information and disseminate such information to other law enforcement agencies for the purposes of criminal investigation and crime prevention;

4.  Coordinate the effort of this state with local, state and federal agencies to protect its citizens against organized crime, criminal conspiracies and threats of violent crime by creating a clearinghouse of crime-related information for use by local, state and federal law enforcement agencies; and

5.  Provide training to peace officers of this state concerning the legal collection, preservation and dissemination of crime-related information.

C.  Release of information compiled pursuant to this section shall be prohibited except for release of information to law enforcement officers and prosecutorial authorities for the purpose of criminal investigation, criminal prosecution, and crime prevention.  Unauthorized release or unauthorized use of this information shall be a misdemeanor and shall be punishable by incarceration in the county jail not exceeding one (1) year or a fine not exceeding Fifty Thousand Dollars ($50,000.00), or by both such fine and imprisonment.  As used in this section, "unauthorized release" or "unauthorized use" shall include, but not be limited to, giving the information to any person who is not a law enforcement officer unless necessitated by an ongoing criminal investigation, or release of information to a law enforcement officer who is not engaged in a criminal investigation requiring the information or who is not authorized by his or her agency to receive such information, or release of information in violation of any rules promulgated by the Bureau.  Information collected and compiled under the authority of this section shall be privileged and not discoverable nor subject to subpoena or order for production issued by any court, other than production in a district court criminal proceeding for the prosecution of crimes which are the subject of the information sought.  The Director of OSBI shall make a quarterly report to the OSBI Commission of all information collected and compiled under the authority of this section.

Added by Laws 1996, c. 154, § 1, eff. Nov. 1, 1996.

§74-150.21b.  OSBI reports concerning use of deadly force.

Notwithstanding any other provisions of law, when the Commissioner of Public Safety has requested the Oklahoma State Bureau of Investigation to conduct a criminal investigation of any incident involving the use of deadly force by a commissioned officer of the Department of Public Safety while in the official performance of such officer's duties, the Commissioner may use the report and the investigative information and materials in the furtherance of administrative matters within the Department, including, but not limited to, taking personnel actions and conducting internal investigations.  Under no circumstances shall an OSBI report of its investigation of any incident involving the use of deadly force by a commissioned officer of any law enforcement agency other than the Department of Public Safety be provided to the employing agency for the purpose of or be used by that agency for the purpose of administrative matters or any purpose other than criminal prosecution.

Added by Laws 1999, c. 230, § 4, emerg. eff. May 26, 1999.  Amended by Laws 2004, c. 130, § 10, emerg. eff. April 20, 2004.

§74150.22.  Special motor carrier enforcement officers  Transfer to State Bureau of Investigation.

A.  As of July 1, 1985, the persons employed as of June 30, 1985, by the Corporation Commission as special motor carrier enforcement officers and as the supervisor officer pursuant to Section 171.1 of Title 47 of the Oklahoma Statutes shall be and are ordered transferred to the Oklahoma State Bureau of Investigation for the purpose of oil and gas theft investigations.

B.  No employee transferred pursuant to this section shall be required to accept a lesser grade or salary than presently received plus any salary adjustments provided by the Legislature for state employees.  No entrance examination shall be required for the persons so transferred.

C.  All such persons shall retain all leave, sick or annual, and any retirement benefits which have accrued during their tenure with the Commission.

Added by Laws 1985, c. 282, § 5, emerg. eff. July 22, 1985.

§74-150.23.  Sidearms and badges - Custody and possession upon retirement or death.

A.  An officer, investigator, or agent of the Oklahoma State Bureau of Investigation, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Department of Wildlife Conservation, the Law Enforcement Division of the Oklahoma Horse Racing Commission, the State Fire Marshal's Office, the Oklahoma Tourism and Recreation Department, or the office of a district attorney shall be entitled to receive, upon retirement by reason of length of service, the continued custody and possession of the sidearm and badge carried by such officer, investigator, or agent immediately prior to retirement.

B.  An officer, investigator, or agent specified in subsection A of this section may be entitled to receive, upon retirement by reason of disability, the continued custody and possession of the sidearm and badge carried by such officer or agent immediately prior to retirement upon written approval of the applicable Director of the appropriate Bureau, Department, Commission, or district attorney.

C.  Custody and possession of the sidearm and badge of an officer, investigator, or agent who dies while employed by any Bureau, Department, Commission, or office specified in subsection A of this section may be awarded by the applicable Director of the appropriate Bureau, Department, Commission, or office to the spouse or next-of-kin of the deceased officer, investigator, or agent.

Added by Laws 1987, c. 103, § 1, emerg. eff. May 22, 1987.  Amended by Laws 1997, c. 134, § 1, eff. July 1, 1997; Laws 1999, c. 230, § 1, emerg. eff. May 26, 1999; Laws 2004, c. 275, § 15, eff. July 1, 2004; Laws 2005, c. 169, § 3, eff. Nov. 1, 2005.

§74-150.24.  Automated fingerprint identification system - Coordination with law enforcement agencies.

On or before January 1, 1991, there shall be established within the Oklahoma State Bureau of Investigation a computerized fingerprint identification system (AFIS).  The Oklahoma State Bureau of Investigation shall coordinate the use of this system and equipment with federal, state, county, and municipal law enforcement agencies.  All county sheriff departments and all police departments for municipalities may participate in this system.  The Oklahoma State Bureau of Investigation shall establish standards and guidelines for fingerprinting for the automated fingerprint identification system.  The Oklahoma State Bureau of Investigation may place any fingerprint received by the Bureau for any purpose in its AFIS database.

Added by Laws 1990, c. 282, § 4, operative July 1, 1990.  Amended by Laws 1994, c. 35, § 1, eff. Sept. 1, 1994.

§74-150.25.  A.F.I.S. Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Bureau of Investigation, to be designated the "A.F.I.S. Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma State Bureau of Investigation, from appropriations, federal grants and assessments levied to said fund pursuant to law.  All monies accruing to the credit of said fund are hereby appropriated and shall be budgeted and expended by the Oklahoma State Bureau of Investigation for the purpose of maintaining and operating the Automated Fingerprint Identification System (A.F.I.S.) until the indebtedness for the purchase of the automated fingerprint identification system equipment has been satisfied and to purchase equipment and provide training to law enforcement agencies located in the state, pursuant to Section 62.9 of this title.  After the indebtedness has been satisfied, any monies not necessary for the maintenance, operating and upgrading expenses of the A.F.I.S. may be used for purchase, renovation or leasing of buildings, upgrading of laboratory equipment, and other capital expenditures of the Oklahoma State Bureau of Investigation and to purchase equipment and provide training to law enforcement agencies located in the state, pursuant to Section 62.9 of this title.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 282, § 5, operative July 1, 1990.  Amended by Laws 1994, c. 188, § 3, eff. Sept. 1, 1994; Laws 2004, c. 276, § 4, eff. Nov. 1, 2004.

§74-150.26.  Information transmittal - Forms and procedures.

The Director of the Oklahoma State Bureau of Investigation shall establish the procedures and forms necessary for the transmittal of information between the Oklahoma State Bureau of Investigation and participating law enforcement and criminal justice agencies.

Added by Laws 1990, c. 282, § 6, operative July 1, 1990.

§74-150.27.  Deoxyribonucleic acid (DNA) laboratory - Coordination of use with law enforcement agencies.

A.  There shall be established within the Oklahoma State Bureau of Investigation (OSBI) a deoxyribonucleic acid (DNA) laboratory for the purpose of determining DNA profiles to be used for evidence in criminal proceedings.  The OSBI shall coordinate the use of this laboratory and equipment with federal, state, county, and municipal law enforcement agencies.  All county sheriff departments and all police departments for municipalities may participate in this laboratory.  The OSBI shall establish standards and guidelines for the deoxyribonucleic acid (DNA) laboratory and shall comply with any regulations applicable to DNA testing, sampling and laboratory standards.

B.  The OSBI may make a DNA profile of any blood or saliva specimen received for any other purpose by the Bureau and place the DNA profile in its DNA population database.  The DNA population database shall not be indexed by donor name, and the Bureau shall promulgate rules to protect the privacy of the DNA donors.

Added by Laws 1991, c. 227, § 3, emerg. eff. May 23, 1991.  Amended by Laws 1994, c. 35, § 2, eff. Sept. 1, 1994; Laws 2002, c. 235, § 3, emerg. eff. May 9, 2002; Laws 2004, c. 143, § 3, eff. Nov. 1, 2004; Laws 2005, c. 441, § 4, eff. Jan. 1, 2006.

§74-150.27a.  OSBI Combined DNA Index System (CODIS) Database.

A.  There is hereby established within the Oklahoma State Bureau of Investigation the OSBI Combined DNA Index System (CODIS) Database for the purpose of collecting and storing blood or saliva samples and DNA profiles, analyzing and typing of the genetic markers contained in or derived from DNA, and maintaining the records and samples of DNA of individuals convicted of any felony offense, and of individuals required to register pursuant to the Sex Offenders Registration Act.  The purpose of this database is the detection or exclusion of individuals who are subjects of the investigation or prosecution of sex-related crimes, violent crimes, or other crimes in which biological evidence is recovered, and such information shall be used for no other purpose.

B.  Any DNA specimen taken in good faith by the Department of Corrections, its employees or contractors, and submitted to the OSBI may be included, maintained, and kept by the OSBI in a database for criminal investigative purposes despite the specimen having not been taken in strict compliance with the provisions of this section or Section 991a of Title 22 of the Oklahoma Statutes.

C.  Upon the request to OSBI by the federal or state authority having custody of the person, any individual who was convicted of violating laws of another state or the federal government, but is currently incarcerated or residing in Oklahoma, shall submit to DNA profiling for entry of the data into the OSBI DNA Offender Database.  This provision shall only apply when such federal or state conviction carries a requirement of sex offender registration and/or DNA profiling.  The person to be profiled shall pay a fee of One Hundred Fifty Dollars ($150.00) to the OSBI.

D.  The OSBI Combined DNA Index System (CODIS) Database is specifically exempt from any statute requiring disclosure of information to the public.  The information contained in the database is privileged from discovery and inadmissible as evidence in any civil court proceeding.  The information in the database is confidential and shall not be released to the public.  Any person charged with the custody and dissemination of information from the database shall not divulge or disclose any such information except to federal, state, county or municipal law enforcement or criminal justice agencies.  Any person violating the provisions of this section upon conviction shall be deemed guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one (1) year.

E.  The OSBI shall promulgate rules concerning the collection, storing, expungement and dissemination of information and samples for the OSBI Combined DNA Index System (CODIS) Database.  The OSBI shall determine the type of equipment, collection procedures, and reporting documentation to be used by the Department of Corrections or a county sheriff's office in submitting DNA samples to the OSBI in accordance with Section 991a of Title 22 of the Oklahoma Statutes.  The OSBI shall provide training to designated employees of the Department of Corrections and a county sheriff's office in the proper methods of performing the duties required by this section.

F.  The OSBI Combined DNA Index System (CODIS) Database may include secondary databases and indexes including, but not limited to:

1.  Forensic index database consisting of unknown evidence samples;

2.  Suspect index database consisting of samples taken from individuals as a result of criminal investigations;

3.  Convicted offender index database authorized pursuant to subsection A of this section; and

4.  Missing persons and unidentified remains index or database consisting of DNA profiles from unidentified remains and relatives of missing persons.

G.  Any person convicted of an offense provided in this section who is in custody after July 1, 1996, shall provide a blood or saliva sample prior to release.  Every person who is convicted of an offense provided in this section whose sentence does not include a term of incarceration shall provide a blood or salvia sample as a condition of sentence.

Added by Laws 1994, c. 40, § 2, eff. July 1, 1996.  Amended by Laws 1996, c. 153, § 3, emerg. eff. May 7, 1996; Laws 1997, c. 260, § 10, eff. Nov. 1, 1997; Laws 2001, c. 88, § 2, eff. Nov. 1, 2001; Laws 2001, c. 225, § 3, eff. July 1, 2001; Laws 2002, c. 235, § 4, emerg. eff. May 9, 2002; Laws 2004, c. 143, § 4, eff. Nov. 1, 2004; Laws 2005, c. 1, § 128, emerg. eff. March 15, 2005; Laws 2005, c. 441, § 5, eff. Jan. 1, 2006.

NOTE:  Laws 2004, c. 61, § 1 repealed by Laws 2005, c. 1, § 129, emerg. eff. March 15, 2005.

§74-150.28.  Deoxyribonucleic acid (DNA) laboratory - Acquisition or transmittal of specimens and information - Procedures.

The Director of the Oklahoma State Bureau of Investigation shall establish the procedures, methods and forms necessary for the acquisition or transmittal of specimens and information between the Oklahoma State Bureau of Investigation and participating law enforcement and criminal justice agencies.

Added by Laws 1991, c. 227, § 4, emerg. eff. May 23, 1991.

§74-150.29.  Petty cash fund.

The Oklahoma State Bureau of Investigation is hereby given authority to create a petty cash fund not to exceed Two Hundred Dollars ($200.00) for each office of the Oklahoma State Bureau of Investigation, which may be expended for the purpose of providing change for cash payments for criminal history record checks and other Oklahoma Open Records Act search and copy fees.

Added by Laws 1993, c. 71, § 1, eff. July 1, 1993.  Amended by Laws 2001, c. 74, § 2, eff. Nov. 1, 2001.

§74-150.30.  Audits of petty cash fund.

Any audit including but not limited to a financial statement audit performed by the State Auditor and Inspector's Office or an independent licensed public accountant on the funds, accounts, vouchers and books and fiscal affairs of the Oklahoma State Bureau of Investigation shall include an audit of the petty cash fund created pursuant to the provisions of the section detailing the various items of receipts and expenditures of the fund.

Added by Laws 1993, c. 71, § 2, eff. July 1, 1993.

§74-150.31.  Business operations - Rules and procedures - Accounts receivable.

The Oklahoma State Bureau of Investigation may promulgate rules and establish procedures for the business operations of the Bureau under the Oklahoma Open Records Act.  The Bureau is hereby granted the authority to establish policies and procedures for creating accounts receivable for individuals, corporations, and government agencies for providing copies of its open records in advance of payment, including the providing of criminal history information and related services.

Added by Laws 1993, c. 71, § 3, eff. July 1, 1993.

§74-150.32.  Firearms Laboratory Improvement Fund.

A.  There is hereby established the "Firearms Laboratory Improvement Fund".  The Fund shall be a continuing fund for the Oklahoma State Bureau of Investigation.  The Fund shall not be subject to fiscal year limitations and shall consist of monies received from all state agencies which seize assets pursuant to the Uniform Controlled Dangerous Substances Act during the fiscal year ending June 30, 1994.  Each agency's contribution shall be determined on a pro rata basis based on the percentage of forfeitures collected by the agency during the fiscal year ending June 30, 1993, in relation to the total monetary value of all forfeitures collected by all agencies contributing to the Fund.  The amount each agency is to contribute shall be determined by the Director of State Finance and the Cabinet Secretary for Safety and Security.  Funds shall be transferred pursuant to a time schedule established by the Director of State Finance and the Cabinet Secretary for Safety and Security, but all such funds shall be transferred as available.  The total amount of money to be paid into the Fund shall not exceed One Hundred Forty-five Thousand Dollars ($145,000.00).  Funds collected in the Drugfire Project Fund during the 1994 fiscal year shall be carried over into the Firearms Laboratory Improvement Fund.  Expenditures from the Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The Firearms Laboratory Improvement Fund shall be used to upgrade the firearms laboratory services of the Oklahoma State Bureau of Investigation criminalistics laboratory.  Expenditures from the Fund shall be used only for training of personnel, matching funds for federal grants to obtain laboratory instrumentation, the purchase of  laboratory instrumentation and equipment, and to upgrade existing laboratory instrumentation and equipment.  If the Firearms Laboratory Improvement Fund is not expended by June 30, 1996, funds contributed by agencies shall be repaid to the agencies.

Added by Laws 1993, c. 237, § 1, eff. July 1, 1993.  Amended by Laws 1994, c. 193, § 1, eff. July 1, 1994.

§74-150.33.  Repealed by Laws 1994, c. 193, § 2, eff. July 1, 1994.

§74-150.34.  Judicial background investigations - Assignment of agent.

Of the full-time-equivalent employees authorized for the Oklahoma State Bureau of Investigation, one senior agent shall be employed for the purpose of conducting judicial background investigations requested by the Judicial Nominating Commission.  When not conducting investigations for the Judicial Nominating Commission, the senior agent may be involved in investigations as requested by the Council on Judicial Complaints and in other investigations as deemed appropriate by the Director of the Oklahoma State Bureau of Investigation; provided, however, the first priority of the agent will be to respond to requests of the Commission.

Added by Laws 1995, c. 235, § 3, eff. Sept. 1, 1995.

§74-150.35.  Forensic Science Improvement Revolving Fund - Creation - Use of fund

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Bureau of Investigation to be designated the "Forensic Science Improvement Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all appropriated funds, any funds from state, federal or other grants, the funds collected from assessments provided by Section 1313.4 of Title 20 of the Oklahoma Statutes, any monies transferred from the OSBI Revolving Fund; and any other monies designated to or deposited to the benefit of this fund.  All monies accruing to the credit of this fund are hereby appropriated and may be budgeted and expended by the Oklahoma State Bureau of Investigation for the purpose of improvement of the forensic science services of the Oklahoma State Bureau of Investigation including, but not limited to:

1.  Purchase, construction, renovation, financing or leasing of facilities and equipment;

2.  Purchase, rental, upgrades, repair, and maintenance of instrumentation and equipment;

3.  Salaries, benefits, training, equipment, supplies, and overhead expenses for agency personnel;

4.  Education, training and development of OSBI personnel;

5.  Destruction of seized property and chemicals;

6.  Accreditation and quality assurance expenses;

7.  Professional services contracts;

8.  Purchase equipment and provide training to law enforcement agencies located in this state, pursuant to Section 62.9 of this title; and

9.  Enhancement or implementation of forensic technologies.

Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 225, § 5, eff. July 1, 2001.  Amended by Laws 2004, c. 276, § 5, eff. Nov. 1, 2004.

§74-150.36.  Short title.

This act shall be known and may be cited as the "Forensic Laboratory Accreditation Act".

Added by Laws 2002, c. 351, § 2, emerg. eff. May 30, 2002.

§74-150.37.  Definitions - Technical peer review system - Proficiency testing program - Accreditation - Evidence in criminal trials.

A.  For purposes of this act:

1.  "ASCLD/LAB" shall mean the American Society of Crime Laboratory Directors/Laboratory Accreditation Board;

2.  "ABFT" shall mean the American Board of Forensic Toxicology;

3.  "Forensic laboratory" shall mean a laboratory operated by the state or any unit of municipal, county, city or other local government that examines physical evidence in criminal matters and provides opinion testimony in a court of law in forensic disciplines accredited by ASCLD/LAB;

4.  "Technical peer review system" shall mean a system whereby the case work by an employee of a forensic laboratory shall be reviewed for technical correctness by a qualified peer;

5.  "Proficiency testing program" shall mean a program whereby the competency of analysis and the quality of performance of a laboratory is evaluated by external testing;

6.  "Toxicology analysis" shall mean a laboratory analysis whereby biological samples are tested for alcohol and/or other toxic or intoxicating substances; and

7.  "IAI" shall mean the International Association for Identification.

B.  Effective January 1, 2003, all forensic laboratories as defined in this act shall have a technical peer review system sufficient to meet or exceed ASCLD/LAB accreditation standards.

This section shall not apply to:

1.  Breath testing for alcohol;

2.  Field testing, crime scene processing, crime scene evidence collection, searches, examinations or enhancements of digital evidence, and crime scene reconstruction;

3.  Latent print identification performed by an IAI certified latent print examiner;

4.  Marihuana identification using methods generally accepted in the forensic field that are approved by a forensic laboratory accredited by ASCLD/LAB in controlled substances; and

5.  Laboratories that exclusively and solely perform forensic toxicology analysis.  Such laboratories shall have a technical peer review system sufficient to meet or exceed either ASCLD/LAB or ABFT accreditation standards.

C.  Effective January 1, 2004, all forensic laboratories as defined in this act shall have a proficiency testing program sufficient to meet or exceed ASCLD/LAB accreditation standards for such systems.  This subsection shall not apply to:

1.  Breath testing for alcohol;

2.  Field testing, crime scene processing, crime scene evidence collection, searches, examinations or enhancements of digital evidence, and crime scene reconstruction;

3.  Latent print identification performed by an IAI certified latent print examiner;

4.  Marihuana identification using methods generally accepted in the forensic field that are approved by a forensic laboratory accredited by ASCLD/LAB in controlled substances; and

5.  Laboratories that exclusively and solely perform forensic toxicology analysis.  Such laboratories shall have a proficiency testing program sufficient to meet or exceed either ASCLD/LAB or ABFT accreditation standards.

D.  Effective July 1, 2005, all forensic laboratories as defined in this act established or operating prior to that date shall be ASCLD/LAB accredited.  The following exceptions shall apply:

1.  Breath testing for alcohol;

2.  Field testing, crime scene processing, crime scene evidence collection, searches, examinations or enhancements of digital evidence, and crime scene reconstruction;

3.  Latent print identification performed by an IAI certified latent print examiner;

4.  Latent print identification performed by a latent print examiner not yet eligible for IAI certification in latent prints, provided they achieve IAI certification within six (6) months of first eligibility;

5.  Marihuana identification using methods generally accepted in the forensic field that are approved by a forensic laboratory accredited by ASCLD/LAB in controlled substances;

6.  All forensic laboratories established on or after July 1, 2005, as defined in this act, shall be ASCLD/LAB accredited within two (2) years of establishment; and

7.  Forensic laboratories that exclusively and solely perform forensic toxicology analysis may meet this requirement by being either ASCLD/LAB accredited or ABFT accredited.

E.  On or after July 1, 2005, testimony, results, reports, or evidence of forensics analysis produced on behalf of the prosecution in a criminal trial in forensic disciplines accredited by ASCLD/LAB shall be done by an ASCLD/LAB accredited forensic laboratory.  This section shall not apply to:

1.  Testimony, results, reports, or evidence of forensic analysis produced by a forensic laboratory established after July 1, 2005, and not yet required to be accredited as set forth in subsection D of this section;

2.  Testimony, results, reports, or evidence of forensic analysis produced by a forensic laboratory prior to July 1, 2005.  Such testimony, results, reports, or evidence need not be performed by an accredited forensic laboratory and may be produced or presented on behalf of the prosecution in a criminal trial after July 1, 2005, as long as the forensic analysis was produced prior to that date;

3.  Testimony, results, reports, or evidence of breath testing for alcohol;

4.  Testimony, results, reports, or evidence of field testing, crime scene processing, crime scene evidence collection, searches, examinations or enhancements of digital evidence, and crime scene reconstruction;

5.  Testimony, results, reports, or evidence of latent print identification performed by an IAI certified latent print examiner;

6.  Testimony, results, reports, or evidence of latent print identification performed by a latent print examiner not yet eligible for IAI certification in latent prints, provided they achieve IAI certification within six (6) months of first eligibility;

7.  Testimony, results, reports, or evidence of marihuana identification using methods generally accepted in the forensic field that are approved by a forensic laboratory accredited by ASCLD/LAB in controlled substances;

8.  Testimony, results, reports, or evidence of forensic toxicology analysis performed by laboratories that exclusively and solely perform such forensic toxicology analysis.  Such laboratories may produce and present such testimony, results, reports, or evidence if it is either ASCLD/LAB accredited or ABFT accredited; and

9.  Testimony, results, reports, or evidence of forensic analysis in forensic disciplines which are optional for a laboratory seeking ASCLD/LAB accreditation.

Added by Laws 2002, c. 351, § 3, emerg. eff. May 30, 2002.  Amended by Laws 2003, c. 203, § 1, emerg. eff. May 9, 2003.

§74152.2.  Definitions.

For purposes of this act:

1.  "Bureau" means the Oklahoma State Bureau of Investigation;

2.  "Director" means the Director of the Oklahoma State Bureau of Investigation; 3.  "Person" means any individual, copartnership, corporation, common law or statutory trust or association of whatever character;

4.  "Oil" means crude petroleum oil, and any other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods;

5.  "Oil reclaimer" means any person who reclaims, salvages, or in any manner removes or extracts oil from the waste products associated with the production, storage, and transportation of oil, including but not limited to salt water, and the residue from oil storage tank bottoms;

6.  "Load ticket" means an invoice or other shipping paper described and required by Section 1013 of Title 68 of the Oklahoma Statutes or other manifest required by state or federal law describing the cargo;

7.  "Gas" means natural gas, including casinghead gas, and any and all other hydrocarbons not defined as oil;

8.  "Unlawful oil" means any oil transported or taken in violation of any law of this state;

9.  "Unlawful gas" means gas transported or taken in violation of any law of this state;

10.  "Transportation" or "transport" means the movement of oil or gas or salt water by any vehicle in this state.  The term does not include movement by railroad tank car or by pipeline.  The term transportation or transport shall not apply to the transportation of oil or gas when such oil or gas is contained in the ordinary equipment of a motor vehicle and is used only for the operation of the motor vehicle in which contained;

11.  "Transporter" means any person who actually transports oil or gas or salt water in any vehicle on any road, street, or highway in this state;

12.  "Vehicle" means every device in, upon, or in which any person or property is or may be transported or drawn; and

13.  "Oil field equipment" means equipment or machinery used in the exploration for, production of, or transportation of oil or gas.

Added by Laws 1985, c. 187, § 1, eff. Nov. 1, 1985. Amended by Laws 1986, c. 201, § 9, operative July 1, 1986.

§74152.3.  Additional powers and duties of Bureau.

In addition to the other powers and duties of the Bureau provided by law, the Bureau shall have the power and duty to:

1.  Review records from any oil reclaimer to ensure that oil is not stolen; and

2.  To enter upon any public or private property to conduct inspections at reasonable hours to ensure that any operation of an oil reclaiming facility is not a conduit for unlawful oil and for the purpose of investigating oil or gas theft operations and to take necessary action if any operation is found to be a conduit for stolen oil or gas; and

3.  Advise, consult, and cooperate with other agencies of this state, the federal government, other states and interstate agencies, and with affected groups and political subdivisions concerning oil reclaiming operations, the transportation of unlawful oil and unlawful gas and stolen oil field equipment; and

4.  Institute and maintain or intervene in any action or proceeding where deemed necessary by the Bureau to ensure that any operation of an oil reclaiming facility is not a conduit for unlawful oil or for the purpose of prosecuting persons involved in oil field equipment theft; and

5.  Conduct investigations of organized oil or gas theft rings and stolen oil field equipment rings; and

6.  Determine sources and outlets for unlawful oil or unlawful gas or stolen oil field equipment; and

7.  Stop any vehicle transporting or appearing to transport any oil or gas or salt water, for the purpose of inspecting, measuring, and taking samples of the cargo and inspecting load tickets to ensure that such vehicle is not transporting unlawful gas or unlawful oil; and

8.  Investigate any theft of oil or gas or oil field equipment of which the agency receives notice; and

9.  Arrest or cause the arrest of any person when reasonable grounds exist to believe such person has unlawful oil, unlawful gas or stolen oil field equipment; and

10.  Coordinate the efforts of this state to reduce oil, gas and oil field equipment theft with local, state, and federal law enforcement agencies; and

11.  Develop educational programs on detection and prevention of oil, gas and oil field equipment theft; and

12.  Exercise all incidental powers necessary and proper for the administration and enforcement of the provisions of this act.

Added by Laws 1985, c. 187, § 2, eff. Nov. 1, 1985. Amended by Laws 1986, c. 201, § 10, operative July 1, 1986.

§74152.4.  Oil reclamation  Inspections.

The Director, investigators, and any other agent of the Bureau shall have the right at all times to go upon property where oil is being reclaimed in order to inspect, gauge, or take samples from pipelines, tank farms, pump stations, and any and all other facilities used for the reclamation of oil.

Added by Laws 1985, c. 187, § 3, eff. Nov. 1, 1985.

§74152.5.  Disposition of monies  Reports  Oil and Gas Theft Recovery Revolving Fund.

A.  All monies received from fines and forfeitures for violations of the provisions of this act on behalf of the Bureau, when collected by the court clerk, shall be deposited by such clerk as follows:

1.  Fifty percent (50%) thereof with the county treasurer to be credited to the general fund of the county and so reported; and

2.  Fifty percent (50%) shall be transmitted to the Oil and Gas Theft Recovery Fund by cash voucher and so reported.

B.  All transmittals of monies under this section shall be accompanied by a report showing the name of the court, the number of the case, the style of the case and the amount of fine and forfeiture in each separate instance.

C.  There is hereby created in the State Treasury a revolving fund for the Bureau, to be designated the "Oil and Gas Theft Recovery Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Bureau, from fines and forfeitures received pursuant to this act.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Bureau for the purpose of effectuating the provisions of this act. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1985, c. 187, § 4, eff. Nov. 1, 1985.

§74152.6.  Certain peace officers authorized to stop certain vehicles  Taking samples and inspecting load tickets  Presumption of unlawful cargo.

A.  Each agent of the Oklahoma State Bureau of Investigation, each agent of the Federal Bureau of Investigation, each highway patrolman and each sheriff in this state is authorized to stop any vehicle transporting or appearing to transport oil or gas or salt water, for the purpose of inspecting, measuring, and taking samples of the cargo and inspecting the load ticket of such vehicle to ensure that the cargo conforms to such load ticket.  Except as authorized in subsection B of this section, upon stopping any vehicle pursuant to this section, such patrolmen, agents, or sheriffs are not authorized to take any samples of the cargo of such vehicle until the vehicle arrives at its destination as indicated on its load ticket.

B.  Such patrolmen, agents, or sheriffs may take samples of the cargo of such vehicle if the vehicle has an outofstate destination as indicated on its load ticket or if no destination is indicated on the load ticket.

C.  A rebuttable presumption that the cargo is unlawful oil or unlawful gas and probable cause for the arrest of any person transporting oil or gas or salt water and the seizure of the vehicle and the oil or gas transported in the vehicle pursuant to Section 7 of this act shall be established if:

1.  The person transporting oil or gas or salt water fails to produce the load ticket upon proper request therefor;

2.  The load ticket does not contain such information so as to describe or otherwise evidence the cargo as required by state or federal laws; or

3.  The inspection, measuring, or taking samples of said oil or gas or salt water reveals that the contents of the vehicle are not the same as those described in the load ticket.

Added by Laws 1985, c. 187, § 5, eff. Nov. 1, 1985.

§74152.7.  Failure to stop vehicle or permit inspection  Penalties  Disposition of monies.

A.  Each person transporting oil or gas or salt water who:

1.  Willfully and knowingly fails to stop his vehicle when commanded to do so by any person authorized to stop and inspect a vehicle pursuant to Section 5 of this act; or

2.  Willfully fails to permit inspection by such authorized person of the contents of the vehicle or the load ticket in the possession of such person or accompanying such vehicle, upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the county jail for not more than six (6) months or by both such fine and imprisonment.

B.  Any monies received from fines pursuant to this section shall be deposited pursuant to Section 4 of this act.

Added by Laws 1985, c. 187, § 6, eff. Nov. 1, 1985.

§74152.8.  Transportation of unlawful oil or gas as public nuisance  Seizure and forfeiture of certain property  Recovery procedure.

A.  The transportation of all unlawful oil or unlawful gas is hereby declared to be a public nuisance and such unlawful gas or unlawful oil shall be forfeited to the state.  Except as provided by this section and Section 8 of this act all vehicles being used to transport said unlawful oil or unlawful gas shall also be forfeited to the state.

B.  Except as authorized by subsection C of this section, all property taken or detained under this section by any authorized person shall not be repleviable, and shall be deemed to be in the custody of the office of the district attorney of the county in which such property was seized, subject only to the decree of a court of competent jurisdiction.  If sufficient evidence exists, as determined by the district attorney, that any oil or gas seized is unlawful oil or unlawful gas or that any vehicle seized was used to transport such unlawful oil or unlawful gas, said district attorney shall follow the procedures provided in Section 8 of this act dealing with notification of seizure, intent and forfeiture, final disposition procedures, and release to innocent claimants with regard to all property seized by such authorized persons.  If sufficient evidence does not exist, as determined by the district attorney, that any oil or gas seized is unlawful oil or unlawful gas or that any vehicle seized was used to transport such unlawful oil or unlawful gas, the district attorney may release such oil or gas or vehicle but shall notify any appropriate state or federal agency of any possible permit or license violations.

C.  1.  The owner of a vehicle, upon submission of a written statement, under oath, to the office of the district attorney of the county in which said property was seized that such owner had no knowledge of the unlawfulness of the oil or gas or that the oil or gas became unlawful without his knowledge after the creation of his interest or that the vehicle was being used for the purpose charged without his knowledge, and upon execution of a lien pursuant to this subsection and entry of the lien on the certificate of title, shall be entitled to recover the possession of the vehicle prior to the commencement of the action.

2.  The office of the district attorney of the county in which property was seized shall have a lien upon any vehicle seized pursuant to this section.  If the title to the vehicle is not with the person from whom such vehicle was seized, the person having title shall be given notice within five (5) days of such seizure and of the opportunity to recover the vehicle pursuant to this subsection. The lien on such vehicle shall be preferred to all other liens or encumbrances which may attach to or upon such vehicle.

3.  The office of the district attorney claiming the lien within ten (10) days of seizure of the vehicle shall file in the office of the county clerk of the county in which such property was seized a statement verified by affidavit setting forth:

a. the registration number of the seized vehicle;

b. the name of the person having title to said vehicle; and

c. a description of the vehicle including its value.

In addition, the office of the district attorney claiming the lien shall provide for the entry of the lien on the certificate of title pursuant to the Motor Vehicle Title Act.  Such statement shall be filed and the lien recorded on the certificate of title prior to the recovery of the vehicle by the owner pursuant to this subsection.

4.  Any person having title to the seized vehicle on which a lien is claimed pursuant to this subsection may at any time discharge the lien by depositing with the county clerk of the county in which property was seized a corporate surety bond made payable to the state in an amount not less than the value of the vehicle seized.  Within three (3) business days after the deposit of bond is made, the county clerk shall serve upon the office of the district attorney claiming the lien, written notice setting forth:

a. the number of the lien claim;

b. the name of the vehicle owner;

c. the property description shown on the lien claim;

d. the names of the principal and surety; and

e. the bond penalty.

The party seeking to discharge the lien shall prepare and deliver the notice to the county clerk of the county in which the property was seized and pay a fee of Five Dollars ($5.00) to cover the cost of filing and mailing.  An abbreviated notice may be used if the same refers to and encloses a copy of the lien claim and a copy of the bond with the clerk's filing stamp thereon.  The notice shall be mailed by registered or certified mail at the option of the county clerk.

If a bond is deposited, the district attorney shall have five (5) days after the notice is mailed within which to file a written objection with the county clerk of said county.  If a written objection is not timely made, the county clerk shall immediately show the lien released of record.  If an objection is timely made, the county clerk shall set a hearing within five (5) days thereafter and notify by ordinary mail both the office of the district attorney and the party making the deposit of the date and time thereof.  The only grounds for objection shall be that:  The surety is not authorized to transact business in this state; the bond is not properly signed; the amount is less than the value of the vehicle seized; the power of attorney of the surety's attorneyinfact does not authorize the execution; there is no power of attorney attached if the bond is executed by anyone other than the surety's president and attested by its secretary; or a cease and desist order has been issued against the surety either by the Insurance Commissioner or a court of competent jurisdiction.  Within two (2) business days following the hearing the county clerk shall either sustain or overrule the objections and notify the parties of his ruling by ordinary mail.  If the objections are sustained, the ruling of the county clerk shall be conclusive for lien release purposes unless appealed within ten (10) days to the district court. If the objections are overruled, the county clerk shall immediately show the lien released of record.

The bond shall:  Name the office of the district attorney in which the property was seized as obligee and the party seeking the release as principal; be executed by both the principal and the surety; have a proper power of attorney attached if executed by an attorneyinfact; be executed by a corporate surety authorized to transact business in this state; and be conditioned that the principal and surety will pay the full amount of the claim as established in any appropriate court proceeding, plus any court costs, but in no event shall the liability of the principal or surety under the bond exceed the bond penalty.  The conditions of any bond filed pursuant to this section shall be deemed to comply with the requirements hereof, regardless of the language or limitations set forth therein, if both the principal and surety intend that the bond be filed to secure a lien release under this section.

The bond shall stand in lieu of the released lien.  The bond shall stand liable for such principal, interest, and court costs. The bond principal and surety are necessary parties to an action against the substituted security, and by filing a bond the parties subject themselves to personal jurisdiction in the court where the action is properly filed and may be served with process as in other cases.

5.  If the district attorney fails to file a forfeiture proceeding pursuant to Section 8 of this act, upon application of the party filing the bond and the payment of a fee of Ten Dollars ($10.00), the county clerk shall appropriately note on the bond that the same has been released.  The clerk shall not incur liability to any lien claimant for the release of a bond in good faith.

6.  Upon conviction of the owner of the vehicle for violating the provisions of this act, the vehicle so seized upon which a lien has been filed pursuant to this subsection or any bond posted for the discharge of the lien on such vehicle shall be forfeited to the state pursuant to forfeiture proceedings provided by Section 8 of this act.

7.  Upon the acquittal of such person charged with violating the provisions of this section or upon the dismissal with prejudice of said charge against such person or it is shown that the owner of such vehicle was not knowledgable concerning the illegal use of his vehicle, the lien on the vehicle shall be immediately discharged in accordance with procedures for the discharge of liens, or the bond posted shall be returned to the person posting such bond.

Added by Laws 1985, c. 187, § 7, eff. Nov. 1, 1985.

§74152.9.  Seizure and forfeiture proceedings.

A.  Any person authorized to stop and inspect a vehicle pursuant to Section 5 of this act shall seize any unlawful oil or unlawful gas and shall seize any vehicle which is being used to transport such unlawful oil or unlawful gas.  Except as authorized by Section 7 of this act, such property shall be held as evidence until a forfeiture has been declared or a release ordered.

B.  Notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county in which such unlawful oil or unlawful gas and vehicle is seized and shall be given all owners and parties in interest.

C.  Notice shall be given to:

1.  The Oklahoma Tax Commission Gross Production Division;

2.  Each owner or party in interest whose rights, title, or interest is of record in the Oklahoma Tax Commission, by mailing a copy of the notice by certified mail to the address as given upon the records of the Oklahoma Tax Commission;

3.  Each owner or party in interest whose name and address is known, by mailing a copy of the notice by registered mail to the lastknown address; and

4.  All other owners, whose addresses are unknown, but who are believed to have an interest in the unlawful oil or unlawful gas or vehicle, by one publication in a newspaper of general circulation in the county where the seizure was made.

D.  Within sixty (60) days after the mailing or publication of the notice, the owner of the unlawful oil or unlawful gas or vehicle and any other party in interest or claimant may file a verified answer and claim to the unlawful oil or unlawful gas or vehicle described in the notice of seizure and of the intended forfeiture proceeding.

E.  If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of the unlawful use and shall order the unlawful oil or unlawful gas or vehicle forfeited to the state, if such fact is proved.

F.  If a verified answer is filed, the forfeiture proceeding shall be set for hearing.

G.  At the hearing the state shall prove beyond a reasonable doubt by competent evidence that the oil or gas seized is unlawful oil or unlawful gas and that any vehicle seized was being used to transport said unlawful oil or unlawful gas.

H.  The claimant of any right, title, or interest in the unlawful oil, unlawful gas or vehicle may prove his lien mortgage or conditional sales contract to be bona fide and that his right, title, or interest was created without any knowledge of the unlawfulness of the oil or gas or that said oil or gas became unlawful without his knowledge after the creation of his interest, or that the vehicle was being used for the purpose charged without his knowledge.

I.  In the event of such proof, the court shall order the unlawful oil or unlawful gas or vehicle released to the bona fide or innocent owner, lien holder, mortgagee, or vendor if the amount due him is equal to, or in excess of, the value of the unlawful oil or unlawful gas or vehicle as of the date of the seizure.

J.  If the amount due to such person is less than the value of the unlawful oil or unlawful gas or vehicle or if no bona fide claim is established, the unlawful oil or unlawful gas and vehicle or bond shall be forfeited to the state and the unlawful oil or unlawful gas and vehicle shall be sold under judgment of the court, as on sale upon execution.

K.  The proceeds of the sale of any unlawful oil or unlawful gas or vehicle or bond shall be distributed as follows, in the order indicated:

1.  All gross production and petroleum excise taxes due to the Oklahoma Tax Commission;

2.  To the bona fide innocent purchaser, conditional sales vendor, or mortgagee of the unlawful gas or unlawful oil or vehicle, if any, up to the amount of his interest in the unlawful gas or unlawful oil or vehicle, when the court declaring the forfeiture orders a distribution to such person;

3.  To the payment of the actual expenses of preserving the property;

4.  The remainder of such proceeds shall be remitted forthwith as follows:

a. fifty percent (50%) thereof with the county treasurer to be credited to the general fund of the county and so reported, and

b. fifty percent (50%) shall be transmitted to the State Treasurer and shall be placed to the credit of the agency bringing the action or on whose behalf the action is brought; and

5.  The sheriff executing said sale shall issue a bill of sale or certificate to the purchaser of said oil or gas and the Tax Commission, upon the presentation of said certificate of clearance, shall issue a license, if a license is required, permitting the purchaser of said oil or gas to move the same into commerce.

L.  If the court finds that oil or gas seized is not unlawful, the court shall order the said oil or gas released to the owner and shall order any vehicle used to transport said oil and gas released to the owner as his right, title, or interest appears on the record of the Oklahoma Tax Commission as of the date of the seizure.

Added by Laws 1985, c. 187, § 8, eff. Nov. 1, 1985.

§74-152.10.  Additional employees for investigation of oil field theft and fraud.

The Oklahoma State Bureau of Investigation, subject to the availability of funds, shall be granted an additional two full-time-equivalent employees to be employed for the exclusive purpose of conducting oil field theft and fraud investigations except in cases of emergency.

Added by Laws 2002, c. 339, § 1, eff. July 1, 2002.

NOTE:  This section was editorially renumbered from § 150.36 of this title to avoid duplication in numbering.

§74-166.1.  Creation - Director - Contracts.

A.  There is hereby created the State Department of Rehabilitation Services, to be governed by the Commission for Rehabilitation Services.

B.  The Director of the Department of Rehabilitation Services shall be the chief executive officer of the Department.  The Director shall have the training and experience necessary for the administration of the Department, as determined by the Commission for Rehabilitation Services.  The Director may employ such staff as may be necessary to perform the duties of the Department.

C.  The Department may make and enter into all contracts necessary or incidental to the performance of its duties and may purchase or lease equipment, furniture, materials and supplies, and incur such other expenses as may be necessary to maintain and operate the Department.

Added by Laws 1993, c. 364, § 1, emerg. eff. June 11, 1993.  Amended by Laws 2004, c. 543, § 1, eff. July 1, 2004.

§74-166.2.  Commission for Rehabilitation Services - Powers and duties.

A.  Effective July 1, 1993, there is hereby created the Commission for Rehabilitation Services, an agency of the State of Oklahoma, a body corporate and politic, with powers of government and with the authority to exercise the rights, privileges and functions as herein specified, with its lawful operations deemed to be an essential governmental function of the State of Oklahoma with all the attributes thereof.

B.  The Commission shall appoint and remove the Director of the Department of Rehabilitation Services, approve programs, policy and budget, and perform the necessary functions of a governing board for the State Department of Rehabilitation Services.

C.  l.  The Commission shall consist of three (3) members, to be appointed by June 15, 1993, as follows:

a. one member shall be appointed by the President Pro Tempore of the Oklahoma State Senate for a three-year term,

b. one member shall be appointed by the Speaker of the Oklahoma House of Representatives for a three-year term, and

c. one member shall be appointed by the Governor for a three-year term.

2.  Thereafter, beginning with the expiration of the terms of the three members initially appointed, the Commission shall consist of three (3) members, appointed as follows:

a. one member shall be appointed by the President Pro Tempore of the Oklahoma State Senate and shall serve a term of one (1) year,

b. one member shall be appointed by the Speaker of the Oklahoma House of Representatives and shall serve a term of two (2) years, and

c. one member shall be appointed by the Governor and shall serve a term of three (3) years.

3.  Thereafter, at the expiration of the term, or termination of the member's service for any reason, the original appointing authority shall appoint a successor for a term of three (3) years, or for the remainder of an unexpired term.

D.  Members of the Commission shall be knowledgeable of and have concern for rehabilitation issues and disability issues; provided, that such requirement shall not exclude participation of lay persons as Commission members.  All members shall be residents of the state and qualified electors at the time of their appointment.  Before entering upon the duties of their office, members of the Commission shall take the Constitutional oath of office and the same shall be filed with the Secretary of State.  A member of the Commission may be reappointed to succeed himself or herself.  Commission members shall be reimbursed for travel expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.

E.  The original appointing authority may remove any commissioner for misconduct, incompetency or neglect of duty, after giving such commissioner a written statement of charges, and opportunity for a hearing.

Added by Laws 1993, c. 364, § 2, emerg. eff. June 11, 1993.  Amended by Laws 2004, c. 543, § 2, eff. July 1, 2004.

§74-166.3.  Meetings - Secretary - Employees - Office.

A.  The Commission for Rehabilitation Services shall meet a minimum of ten (10) times per calendar year and shall hold a regular annual meeting at which it shall elect from among its membership a chairperson and a vice-chairperson.  Special meetings may be held at such times as may be deemed necessary or advisable by a majority of the Commission members.

B.  1.  All meetings of the Commission shall be open and public and shall be held in accordance with the provisions of the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.

2.  A secretary of the Commission shall be appointed by the Commission, and shall hold office at the pleasure of the Commission.  The secretary may or may not be a member of the Commission.  The Commission may employ such other persons and may rent or purchase such equipment as it deems necessary or desirable to carry out the provisions of this act.

3.  The Commission may establish an office which shall be acquired pursuant to the provisions of Section 63 of this title.

Added by Laws 1993, c. 364, § 3, emerg. eff. June 11, 1993.  Amended by Laws 1994, c. 280, § 6, eff. July 1, 1994.

§74-166.4.  Transfer of Rehabilitation Services Division of Department of Human Services.

A.  Effective July 1, 1993, the Rehabilitation Services Division of the Department of Human Services is hereby transferred from the Department of Human Services and the Oklahoma Public Welfare Commission to the State Department of Rehabilitation Services, created pursuant to Section 1 of this act.

B.  The transfer shall include:

1.  All powers, duties, responsibilities, properties, assets, fund balances, encumbrances, obligations, records, personnel and liabilities including, but not limited to, liability for all Rehabilitation Services Division employees' sick leave, annual leave, holidays, unemployment benefits and workers' compensation benefits accruing to employees prior to July 1, 1993, which are attributable to the Rehabilitation Services Division;

2.  All programs funded by the federal Rehabilitation Act as amended;

3.  All related programs and facilities presently operated by the Rehabilitation Services Division of the Department of Human Services as follows:

a. vocational and related rehabilitation services,

b. the Oklahoma Library for the Blind and Physically Handicapped,

c. the Vending Facility Program,

d. the Transitional Living Center for the Deaf,

e. telecommunications devices for the deaf,

f. interpreter services,

g. telephone relay service,

h. the Disability Determination Unit,

i. the Oklahoma School for the Blind, and

j. the Oklahoma School for the Deaf; and

4.  All real property as follows:

a. the Oklahoma City Evaluation Center located at 5813 South Robinson in Oklahoma City, Oklahoma,

b. the Library for the Blind and Physically Handicapped located at 300 N.E. 18th Street in Oklahoma City, Oklahoma,

c. the Transitional Living Center located at 5903 N.W. 52nd Street in Warr Acres, Oklahoma,

d. the Oklahoma School for the Blind located at 3300 Gibson in Muskogee, Oklahoma, and

e. the Oklahoma School for the Deaf located at East 10th and Tahlequah Streets in Sulphur, Oklahoma.

C.  Any unresolved transfer issues or items shall be resolved contractually by the Commission for Rehabilitation Services and the Commission for Human Services, with the approval of the Governor.

Added by Laws 1993, c. 364, § 4, emerg. eff. June 11, 1993.

§74-166.5.  Commission for Rehabilitation Services - Powers and duties - Trust for the School for the Blind and School for the Deaf.

A.  The Commission for Rehabilitation Services shall have the powers and duties to:

1.  Adopt bylaws and promulgate rules for the regulation of its affairs and the conduct of its business;

2.  Formulate policies and adopt rules for the effective administration of the duties of the State Department of Rehabilitation Services;

3.  Adopt an official seal;

4.  Establish an office;

5.  Sue and to be sued, subject to the provisions of the Governmental Tort Claims Act;

6.  Make and enter into all contracts necessary or incidental to the performance of its duties and the execution of its powers;

7.  Purchase or lease equipment, furniture, materials and supplies, and incur such other expenses as may be necessary to maintain and operate the Commission and the State Department of Rehabilitation Services, or to discharge its duties and responsibilities or to make any of its powers effective;

8.  Acquire by purchase, lease, gift, solicitation of gift or by any other manner, and to maintain, use and operate or to contract for the maintenance, use and operation of or lease of any and all property of any kind, real, personal or mixed or any interest therein unless otherwise provided by this act; provided that, all contracts for real property shall be subject to the provisions of Section 63 of this title;

9.  Appoint such officers, agents and employees as it deems necessary to operate and maintain the Commission and to prescribe their duties and to fix their compensation;

10.  Perform such other acts as shall be necessary for the accomplishment of the purposes of Chapter 5A of this title; and

11.  Serve as trustee for the trust created in subsection B of this section for the benefit of the Oklahoma School for the Blind and the Oklahoma School for the Deaf.

B.  1.  The Commission for Rehabilitation Services is hereby authorized and directed to create a trust into which all real property held by the Commission for the benefit of the Oklahoma School for the Blind and the Oklahoma School for the Deaf shall be transferred.

2.  The property placed in trust:

a. shall be held for the sole benefit of the Oklahoma School for the Blind and the Oklahoma School for the Deaf,

b. if not needed for use by the schools, may be leased or rented to others and all income received from such leases or rentals shall be payable to the Commission and deposited in the Rehabilitation Services Disbursing Fund for use by the Commission to fulfill the purposes of the Oklahoma School for the Blind and the Oklahoma School for the Deaf, and

c. may be sold if the commissioners, acting as trustees, determine that the sale is in the best interest of the Oklahoma School for the Blind or the Oklahoma School for the Deaf.  The proceeds from the sale of the property shall be held in the trust corpus and shall be invested by the State Treasurer.  Income derived from the corpus shall be used by the Commission for the purposes of the Oklahoma School for the Blind and the Oklahoma School for the Deaf.

3.  The corpus of the trust may be disbursed only upon legislative approval.

4.  The trust may be dissolved only upon legislative approval.

C.  Upon the creation of the trust authorized in subsection B of this section, the Department of Central Services shall provide all necessary assistance to the Department of Rehabilitation Services to identify and transfer all real property held by or for the benefit of the Oklahoma School for the Blind and the Oklahoma School for the Deaf to the trust.

Added by Laws 1993, c. 364, § 5, emerg. eff. June 11, 1993.  Amended by Laws 2001, c. 95, § 1, eff. Nov. 1, 2001; Laws 2001, c. 329, § 10, emerg. eff. June 1, 2001; Laws 2004, c. 543, § 3, eff. July 1, 2004.

§74-166.6.  Repealed by Laws 1998, c. 418, § 76, eff. July 1, 1998.

§74-166.7.  Rehabilitation Services Disbursing Fund.

There is hereby created in the State Treasury a revolving fund for the Commission on Rehabilitation Services, to be designated the "Rehabilitation Services Disbursing Fund" provided that the fund may be designated by fiscal year designations as the Commission may determine.  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of receipts from the federal government, monies appropriated to the Department of Rehabilitation Services by the State Legislature, and other receipts of the Department of Rehabilitation Services as shall be directed by the Commission for Rehabilitation Services.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Commission for Rehabilitation Services as may be necessary in order to carry out the duties imposed upon the said Commission by law.  Expenditures from the Rehabilitation Services Disbursing Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1996, c. 239, § 9, eff. Sept. 1, 1996.

§74-166.8.  Commission for Rehabilitation Services - Employee performance recognition program.

A.  The Commission for Rehabilitation Services is hereby authorized to:

1.  Establish an employee performance recognition program that recognizes outstanding job performance and productivity within the State Department of Rehabilitation Services; and

2.  Expend monies available from the Department's operating funds to purchase recognition awards for presentation to employees with exceptional job performance records, or who make other significant contributions to the operation of the Department.

B.  Awards to recognize employee achievement may consist of wearing apparel, service pins, plaques, writing pens, or other items valued at not more than One Hundred Dollars ($100.00) per award.

Added by Laws 2001, c. 103, § 1, eff. Nov. 1, 2001.

§74-166.9.  Donations of tax refunds to School for the Blind/School for the Deaf - Revolving fund.

A.  Each state individual income tax return form and each corporate income tax return form for tax years commencing after December 31, 2001, shall contain a designation for donations of tax refunds to the Oklahoma School for the Blind/Oklahoma School for the Deaf.

B.  The monies generated pursuant to subsection A of this section shall be paid to the State Treasurer by the Oklahoma Tax Commission and placed to the credit of the Oklahoma School for the Deaf/Oklahoma School for the Blind Revolving Fund.

C.  There is hereby created in the State Treasury a revolving fund for the State Department of Rehabilitation Services to be designated the "Oklahoma School for the Deaf/Oklahoma School for the Blind Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies apportioned to the fund pursuant to the provisions of this section.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Department of Rehabilitation Services for the purpose of funding programs at the Oklahoma School for the Deaf and the Oklahoma School for the Blind.  Such monies shall be equally divided between the two designated schools.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

D.  If a taxpayer makes a donation pursuant to subsection A of this section in error, such taxpayer may file a claim for refund at any time within three (3) years from the due date of the tax return pursuant to Section 2373 of Title 68 of the Oklahoma Statutes.  Prior to the apportionment set forth in this section, an amount equal to the total amount of refunds made pursuant to this subsection during any one (1) year shall be deducted from the total donations received pursuant to this section during the following year and such amount deducted shall be paid to the State Treasurer and placed to the credit of the Income Tax Withholding Refund Account.

Added by Laws 2001, c. 329, § 11, emerg. eff. June 1, 2001.

NOTE:  Editorially renumbered from § 166.8 of this title to avoid duplication in numbering.

§74-166.10.  Short title - Purpose.

A.  Sections 1 through 3 of this act shall be known and may be cited as the "Oklahoma Ticket to Work and Work Incentives Improvement Act", as authorized by Section 1305 et seq., 42 U.S.C., the federal Ticket to Work and Work Incentives Improvement Act of 1999, Public Law 106-170.

B.  The purposes of the Oklahoma Ticket to Work and Work Incentives Improvement Act are to:

1.  Provide employment and training preparation, placement services and health care coverage to working individuals with disabilities by enabling them to reduce their dependency on Social Security Disability Insurance or Supplemental Security Income cash benefit programs;

2.  Provide individuals with disabilities who receive Supplemental Security Income cash benefits the ability to purchase Medicaid coverage enabling them to maintain health care coverage while working; and

3.  Ensure that programs and services provided to persons with disabilities produce productive outcomes.

C.  The Oklahoma Legislature recognizes the following findings:

1.  It is important to support programs that provide training and employment services to individuals with disabilities in order to help them lead productive work lives;

2.  Health care coverage is important to all individuals and is particularly important to individuals with disabilities who often cannot afford the insurance available to them through the private market;

3.  Many individuals with disabilities fear losing health care coverage, including necessary support services, which ultimately hinders the individuals from maximizing their employment, earning potential, and independence;

4.  Many Social Security Disability Insurance and Supplemental Security Income beneficiaries risk losing Medicare or Medicaid coverage that is linked to their existing cash benefits, a risk that is an equal, or greater, work disincentive than the loss of cash benefits associated with obtaining work;

5.  Many individuals with disabilities have greater opportunities for employment than ever before, aided by important public policy initiatives such as the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), advancements in public understanding of disability, and innovations in assistive technology, medical treatment, and rehabilitation; and

6.  Creating financial incentive work programs, providing better choices in obtaining training and placement services, maintaining health care coverage while working, and redesigning existing service-related programs may eliminate barriers to work for persons with disabilities and may greatly improve their short- and long-term financial and personal well-being.

D.  As used in the Oklahoma Ticket to Work and Work Incentives Improvement Act, "Medicaid" means the medical assistance program established in Title XIX of the Social Security Act, 42 U.S.C.A., Section 1396 et seq., and administered in this state by the Oklahoma Health Care Authority.

Added by Laws 2001, c. 365, § 1, emerg. eff. June 4, 2001.

NOTE:  Editorially renumbered from § 166.8 of this title to avoid duplication in numbering.

§74-166.11.  Ticket to Work and Self-Sufficiency Program.

A.  The State Department of Rehabilitation Services, pursuant to rules promulgated by the Commission for Rehabilitation Services, shall establish a "Ticket to Work and Self-Sufficiency Program".  The purpose of the Ticket to Work and Self-Sufficiency Program is to enhance the range of choices and options available to Social Security Disability Insurance and Supplemental Security Income disability beneficiaries who are seeking vocational rehabilitation services to obtain and maintain employment opportunities.

B.  Components of the Ticket to Work and Self-Sufficiency Program pursuant to federal Ticket to Work and Work Incentives Improvement Act of 1999 shall include, but not be limited to:

1.  Program participation guidelines, eligibility requirements, and program performance standards;

2.  Requirements for periodic quality assurance reviews and customer service satisfaction surveys; and

3.  Requirements for a dispute resolution process.

C.  The Commission for Rehabilitation Services shall promulgate any rules necessary to implement provisions of the Oklahoma Ticket to Work and Work Incentives Improvement Act regarding the Ticket to Work and Self-Sufficiency Program.

D.  On or before January 15, 2002, the Department of Rehabilitation Services shall prepare a summary report of the Ticket to Work and Self-Sufficiency Program's findings and results to be submitted to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor.

Added by Laws 2001, c. 365, § 2, emerg. eff. June 4, 2001.

NOTE:  Editorially renumbered from § 166.9 of this title to avoid duplication in numbering.

§74168.  Library for the Blind and Physically Handicapped  Transfer of land  Indebtedness and bonds.

A.  The Department of Central Services is hereby authorized to transfer to the Oklahoma Capitol Improvement Authority, for the purpose of erecting, operating and maintaining a building for the Library for the Blind and Physically Handicapped, the land described as a part of the Northwest Quarter of Section 27, Township 12 North, Range 3 West of the Indian Meridian, Oklahoma County, Oklahoma, more particularly described as follows:  Beginning at the Southeast corner of the said NW 1/4 of the said Section 27; thence S 89 degrees 59' 33" W, a distance of 152.77 feet to a point; thence S 89 degrees 59' 29" W, a distance of 479.34 feet to a point; thence N 0 degrees 46' 09" E, a distance of 341.21 feet to the point and place of beginning; thence S 89 degrees 59' 29" W, a distance of 121.90 feet to a point; thence N 0 degrees 03' 26" W, a distance of 138.82 feet to a point; thence S 89 degrees 59' 29" W, a distance of 290.00 feet to a point; thence W 0 degrees 07' 52" W, a distance of 334.28 feet to a point; thence N 89 degrees 59' 29" E, a distance of 320.00 feet to a point; thence N 89 degrees 58' 51" E, a distance of 99.15 feet to a point; thence S 0 degrees 46' 09" W, a distance of 473.17 feet to the point and place of beginning, retaining an easement for vehicular access over and across a forty (40) feet wide strip of land, said strip being the Westerly forty (40) feet of the above described property, containing three and fiftynine onehundredths (3.59) acres.

B.  For the purpose of paying the costs of the project authorized in subsection A of this section, the Oklahoma Capitol Improvement Authority is hereby authorized to borrow money on the credit of rental payments made by the Department of Human Services and, in anticipation of the collection of such rental payments, to issue negotiable bonds not to exceed the sum of Two Million Five Hundred Thousand Dollars ($2,500,000.00) as may be necessary for such purpose as determined by the Authority.  The Authority may retain such legal counsel as it deems necessary for this purpose subject to all requirements of the Competitive Bidding Act.

In order to prevent any defaults or threatened defaults in the payment of said bonds, the Authority is hereby authorized to require the State Department of Rehabilitation Services to be housed in said building and to pay rent for the use and occupancy of said building.  Rents paid by the State Department of Rehabilitation Services shall be placed in the Oklahoma Capitol Improvement Authority Fund for the purpose of maintenance of the building, retiring said bonds, and related expenses.  When all bonds issued for the construction of this building have been paid in full, the building shall become the property of the State Department of Rehabilitation Services and shall thereafter be under the full and exclusive supervision of the State Department of Rehabilitation Services.

C.  The State Treasurer is hereby authorized to purchase said negotiable bonds.

D.  The interest rate on the bonds issued pursuant to this section shall not exceed ten percent (10%) per annum.

E.  Insofar as they are not in conflict with the provisions of this section, the provisions of Section 151 et seq. of Title 73 of the Oklahoma Statutes shall apply to this section.

Added by Laws 1987, p. 1726, S.J.R. No. 5, § 1.  Amended by Laws 1987, c. 236, § 141, emerg. eff. July 20, 1987; Laws 1993, c. 364, § 22, emerg. eff. June 11, 1993.

§74168.1.  Travis Leon Harris Building  Designation.

The Oklahoma Library for the Blind and Physically Handicapped Building shall be named the "Travis Leon Harris Building".

§74168.2.  Travis Leon Harris Building  Marker.

The Oklahoma Capitol Improvement Authority shall cause a suitable marker to be placed on the Oklahoma Library for the Blind and Physically Handicapped Building designating it as the "Travis Leon Harris Building".

§74-169.1.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§74-169.2.  Repealed by Laws 2003, c. 8, § 8, eff. July 1, 2003.

§74-169.2a.  Repealed by Laws 2003, c. 8, § 8, eff. July 1, 2003.

§74-169.2b.  Repealed by Laws 2003, c. 8, § 8, eff. July 1, 2003.

§74174.  Investigation of state eleemosynary institutions.

Section 174. At the request of the Governor, or with his sanction, the State Department of Public Welfare shall investigate any state eleemosynary institution against which complaint is made, and the Department of Public Welfare shall have the power to summon any person to appear and produce such books and papers as shall be designated in the summons and to take testimony under oath concerning the matter and institution under investigation.  The Department shall have the power to administer oaths to such persons as may be summoned and to enforce such powers as are given to notaries public when they are taking depositions.  Evidence of persons restrained in prisons or any other places of detention, if deemed necessary or requested by the witness, shall be taken out of the hearing of persons in authority about such institutions and be preserved and kept secret, and be used only by the Department so far as may be by him deemed necessary to correct or remedy any wrong that is or may be disclosed.

R.L.1910, § 8904; Laws 1978, c. 244, § 30, eff. July 1, 1978.

§74175.  Report to Governor of investigation.

Section 175. When a special investigation of any institution is made at the request of the Governor, it shall be the duty of the Department of Public Welfare to make a report in writing to the Governor within a reasonable time after its termination.

R.L.1910, § 8095; Laws 1978, c. 244, § 31, eff. July 1, 1978.

§74177.  Investigation of complaints against hospitals and homes.

Section 177. It shall be the duty of the State Department of Public Welfare to investigate all complaints made in the form of a sworn affidavit against such institutions as are named in the preceding section, and all orphanages of whatever name or character, which are conducted by individuals for their own personal gain or profit, or which either charge for their services or subsist wholly or in part by money collected by subscription from the public as a charity.  In event the complaints are found to be true, the Department shall have the power to order such institutions closed, and upon failure or refusal of the proprietors or operators of such institutions to obey the order shall file a complaint in a court of competent jurisdiction and ask that they be legally restrained from operating said institutions, and if guilty of malpractice, mistreatment or any illegal act, that they be punished according to law.

R.L.1910, § 8097; Laws 1978, c. 244, § 32, eff. July 1, 1978.

§74-18 l.  Collection of fees for legal services from certain agencies.

The Office of the Attorney General may levy and collect a reasonable fee from the Department of Consumer Credit, the Office of Personnel Management, the Teachers' Retirement System of Oklahoma, the Oklahoma Public Employees Retirement System, the Oklahoma Development Finance Authority, the Oklahoma Industrial Finance Authority, the Oklahoma Student Loan Authority, the Department of Mental Health and Substance Abuse Services, the Oklahoma Health Care Authority, the Board of Regents of Oklahoma Colleges, the Oklahoma State Regents for Higher Education, the Oklahoma Department of Career and Technology Education, the Oklahoma Department of Veterans Affairs, the State Fire Marshal Commission, the Commission on Children and Youth, the State Department of Agriculture, the Oklahoma Human Rights Commission, the Oklahoma Law Enforcement Retirement System, the Oklahoma Police Pension and Retirement System, the Oklahoma Tourism and Recreation Department, and the Department of Rehabilitation Services for the purpose of providing legal services requested by such entities.  All fees collected in accordance with the provisions of this section shall be deposited in the Attorney General's Revolving Fund created pursuant to Section 20 of this title.

Added by Laws 1987, c. 203, § 8, operative July 1, 1987.  Amended by Laws 1989, c. 228, § 9, operative July 1, 1989; Laws 1990, c. 270, § 2, eff. Sept. 1, 1990; Laws 1991, c. 335, § 29, emerg. eff. June 15, 1991; Laws 1993, c. 10, § 13, emerg. eff. March 21, 1993; Laws 1994, c. 282, § 6, eff. July 1, 1994; Laws 1995, c. 1, § 30, emerg. eff. March 2, 1995; Laws 2001, c. 33, § 168, eff. July 1, 2001.

NOTE:  Laws 1990, c. 264, § 7 repealed by Laws 1991, c. 282, § 13, eff. July 1, 1991 and Laws 1991, c. 335, § 36, emerg. eff. June 15, 1991.  Laws 1991, c. 282, § 8 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1994, c. 280, § 7 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§74180.  Authority to obtain evidence  Administration of oaths.

Section 180. When conducting investigations of complaints as provided in this article, the Department of Public Welfare shall have the power to summon any person to appear and produce such books and papers as shall be designated in the summons, and to give testimony under oath concerning the matter and institution under investigation.  The Department shall have the power to administer oaths to such persons as may be summoned and to enforce all such powers as are given to notaries public when they are taking depositions.

R.L.1910, § 8100; Laws 1978, c. 244, § 35, eff. July 1, 1978.

§74188.  Inspection of domiciliary facilities.

(a) It shall be the duty of the State Commissioner of Health to visit and inspect, and examine into the conditions and management of, each domiciliary facility receiving payment from the Department of Public Welfare for services on behalf of a person or persons living in the facility, or receiving payment for services from any such person who is a recipient of public assistance and whose Schedule of Maximum Money Payments for Assistance Plans in Accordance With Living Arrangements, as approved by the Oklahoma Public Welfare Commission, includes an item for maintenance or nursing care; and to make report of his findings to the Director of Public Welfare, and any other state agency that might have an official interest in the findings.  For the purposes of this section, a domiciliary facility shall mean any home, establishment, institution, or other facility providing living accommodations, or special living arrangements, or nursing or medical care, for three or more persons living therein.

(b) Whenever the Director of Public Welfare requests him to do so, the State Commissioner of Health shall cause a special inspection to be made to ascertain whether patients or residents of any such domiciliary facility are receiving proper care or treatment, or whether the facility is being operated in accordance with applicable law, and rules and regulations of the Oklahoma Public Welfare Commission; and, whenever the Director of Public Welfare requests him to do so, the State Commissioner of Health shall cause a special investigation to be made to determine whether a patient or resident of any such domiciliary facility has been abused or mistreated, or has not received proper care.  After making any such special inspection or investigation, the State Commissioner of Health shall make a written report of his findings to the Director of Public Welfare.

(c) If, as a result of any inspection, investigation or examination, the State Commissioner of Health determines that a criminal law has been or might have been violated, he shall inform the district attorney of his findings, for appropriate action.

(d) The duties and responsibilities vested in the State Commissioner of Health by this section shall be in addition to those vested in the State Commissioner of Health by other laws.

Laws 1967, c. 357, § 1, emerg. eff. May 18, 1967; Laws 1971, c. 337, § 7, operative July 1, 1971.

§74190.  Transfer of employees to State Commissioner of Health  Status.

All persons serving as employees of the Commissioner of Charities and Corrections under the provisions of Section 2, Chapter 357, O.S.L. 1967, as amended by Section 1, Chapter 409, O.S.L. 1968 (74 O.S. Supp. 1970, Section 189), when Sections 7 and 8 of this act become effective shall be in the classified service under the State Merit System of Personnel Administration and be entitled to continue to serve as employees of the State Commissioner of Health under Section 8 of this act, provided that such employees shall not receive less salaries and benefits than they were receiving on the effective date of this act.  Laws 1971, c. 337, Section 9. Operative July 1, 1971.

Laws 1971, c. 337, § 9, operative July 1, 1971.

§74191.  Transfer of employees from other state agencies  Status.

If any employee of the State Department of Health who heretofore or hereafter has been transferred from another state agency, or terminated his employment by such other state agency to be  immediately reemployed by the State Department of Health, he shall  retain the same status, rights and privileges and retention points  that shall have accrued to him while employed by the other state  agency in the classified service under the Merit System for Personnel  Administration.  Laws 1971, c. 337, Section 10. Operative July 1, 1971.

Laws 1971, c. 337, § 10, operative July 1, 1971.

§74-192.  Inspection of city and county jails - Standards.

A.  The State Department of Health shall inspect at least once each year all city and county jails to ensure compliance with the standards promulgated pursuant to the provisions of this section.  The standards shall provide provision for:

1.  Uniform admission and release procedures;

2.  Uniform, safe, and sensible security measures;

3.  Proper, fit, and sanitary conditions;

4.  Inmates to be fed a wholesome and adequate diet;

5.  Inmates to have adequate clothing and a living area of no less than forty (40) square feet of floor space per inmate plus twenty (20) square feet of floor space in such living area per each additional inmate in existing facilities, and no less than sixty (60) square feet of floor space per cell for two prisoners in facilities constructed after November 1, 1985.  Nothing in this section shall be construed to prohibit double-celling of prisoners, provided there exists no less than forty (40) square feet per initial inmate plus twenty (20) square feet for each additional prisoner.  In every barrack-style housing area the square footage shall meet the minimum requirements provided in Section 192 of this title.  Such facility shall have showers with hot and cold running water, toilets, and water basins provided in the ratio of not less than one to every twenty prisoners.  Counties may build barracks-style jails, single or double cell, to meet the security needs of the county for minimum security prisoners.  These jails shall meet all the minimum requirements set forth in this section or any other provision of law.  Except as otherwise provided in this section, all facilities under this section shall have showers with hot and cold running water, toilets and water basins provided in the ratio of not less than one to every twenty prisoners.  Counties may also build tent jails, which shall be temporary in nature, to meet the security needs of the county for minimum security prisoners.  The temporary tent jails shall not be required to meet the minimum requirements set forth in this section or any other provision of law.  The State Board of Health shall promulgate minimum standards for temporary tent jails which standards shall be designed to specifically address and take into consideration the temporary status of the inmate housing needs of the county;

6.  Inmates to be properly advised of rules of the facility in which they are detained;

7.  Staff members to receive training in order to assist them to better perform their assigned tasks, such training to be provided by the Jail Inspection Division of the State Department of Health.  All employees who work in direct contact with inmates after the first year of employment shall receive, at a minimum, four (4) hours' review of material as required by the Jail Inspection Division and at a maximum, eight (8) hours of jailer training per year after the first year of employment;

8.  Proper steps to be taken to ensure the safety and segregation of women, the infirm, and minors;

9.  Adequate medical care, provided such medical care shall be limited to illnesses or injuries incurred during the time beginning with the arrest and throughout the time of incarceration.  This shall not prevent an inmate from applying for assistance and receiving assistance provided the inmate meets or exceeds established requirements;

10.  No person to be confined without twenty-four-hour supervision; and

11.  At least one designated exit in the facility that will permit prompt evacuation of inmates and staff in an emergency.  A facility in existence on November 1, 1985, shall not be required to construct additional exits if it has one exit which is deemed adequate by the State Fire Marshal.

In the event such inspection shall reveal to the State Department of Health the commission of a crime or crimes incidental to the operations of a city or county jail facility, it shall be the duty of the Department to initiate a complaint with the appropriate district attorney, and to cooperate in the prosecution of the alleged offender in the event an information is filed pursuant to such complaint.

B.  Any county, city, or town may operate a holding facility for the incarceration of persons under arrest who are to be charged with a crime, which holding facility shall not be required to meet the standards established in this section for jails, as long as no person is held therein for a period longer than twelve (12) hours and as long as an employee of the county, city, or town is available to render aid to or to release any person so confined in the event aid or release is required because of a health or life endangering emergency.

C.  Notwithstanding any other provision of law or rule, any county or municipality that operates a jail facility which houses twenty or fewer prisoners at all times which:

1.  Provides twenty-four-hour supervision of prisoner activity that is conducted either by direct observation or electronically by closed circuit television; and

2.  Provides an intercommunication system that terminates in a location that is staffed twenty-four (24) hours a day and is capable of providing an emergency response,

shall not be required to have more than one jailer or dispatcher on-site to provide for the security, custody, and supervision of prisoners.

D.  Any county or municipality that operates a jail facility which houses more than twenty and less than seventy-five prisoners at all times which:

1.  Provides twenty-four-hour supervision of prisoner activity that is conducted either by direct observation or electronically by closed circuit television; and

2.  Provides an intercommunication system that terminates in a location that is staffed twenty-four (24) hours a day and is capable of providing an emergency response,

shall be required to have more than one jailer or one jailer and at least one other basic CLEET-certified person on the same premises as the jail facility to provide for the security, custody, and supervision of prisoners.

Within ninety (90) days after June 9, 1994, the State Board of Health shall promulgate new rules governing square footage requirements, double-celling of prisoners and the ratio of showers, toilets, and water basins to prisoners.  The rules so promulgated shall be governed by the guidelines enumerated in this section, and shall be designed to carry out the intent and purpose of the guidelines.  Each city or county jail facility in this state shall be in compliance with the rules so promulgated on or before January 1, 1995.

E.  The State Department of Health shall employ inspectors and other personnel as necessary and specifically authorized by the Legislature in order to carry out the provisions of this section and may rent or purchase premises or equipment in order to assist inspectors in the performance of their functions.

Added by Laws 1977, c. 137, § 1, eff. Oct. 1, 1977.  Amended by Laws 1978, c. 244, § 38, eff. July 1, 1978; Laws 1983, c. 116, § 1, operative July 1, 1983; Laws 1985, c. 62, § 1, eff. Nov. 1, 1985; Laws 1986, c. 77, § 1, emerg. eff. April 2, 1986; Laws 1994, c. 367, § 8, emerg. eff. June 9, 1994; Laws 1995, c. 1, § 32, emerg. eff. March 2, 1995; Laws 2004, c. 154, § 1, eff. Nov. 1, 2004; Laws 2005, c. 180, § 1, eff. July 1, 2005.

NOTE:  Laws 1994, c. 368, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§74193.  Right of entry  Report of inspection.

Section 193.  A.  Inspectors employed by the State Department of Health shall be permitted to enter all jail premises and administrative offices for the purpose of performing their assigned duties.

B.  The results of these inspections shall be presented in the form of a written report to the Commissioner of Health and to the person immediately responsible for the administration of the facility inspected.  The report shall contain:

1.  A list of deficiencies in the condition or operation of the facility and specific proposals for their solution; and

2.  A statement as to whether or not the facility inspected is in substantial compliance with the jail standards established pursuant to Section 192 of this title.

Laws 1977, c. 137, § 2, eff. Oct. 1, 1977; Laws 1978, c. 244, § 39, eff. July 1, 1978.

§74194.  Deficient facility  Closing.

If the deficiencies listed in the report have not been corrected, within sixty (60) days after delivery of the report, the Commissioner of Health shall be authorized to file a complaint with the Attorney General or the district attorney to close the deficient facility.  Provided, that upon demonstration of a good faith effort by the governmental entity involved to correct said deficiencies and achieve compliance with the established standards, the Commissioner of Health shall extend the time for compliance a reasonable period before filing the complaint requesting the closing of the facility. An action to close such facility shall be brought in the district court having jurisdiction in the county in which the facility is located.  Upon the issuance of an order by the district court to close the facility, the facility shall be closed and prisoners shall be removed to a suitable facility at the expense of the governmental entity responsible for the facility ordered closed.  Provided, that upon demonstration of a good faith effort by the governmental entity involved to correct said deficiencies and achieve compliance with the established standards, the district court shall extend the time for compliance a reasonable period before ordering the facility closed.

Amended by Laws 1985, c. 62, § 2, eff. Nov. 1, 1985.

§74195.  Contracts for incarceration of prisoners.

Any county, city or town is hereby authorized to contract, in accordance with the Interlocal Cooperation Act, with any other county, city or town for incarceration of prisoners awaiting trial or serving a sentence, so long as the jail facility where said prisoners are to be held is in compliance with the standards established by this act.

Laws 1977, c. 137, § 4, eff. Oct. 1, 1977.

§74197.  Administrative Procedures Act  Application.

All rules and regulations promulgated pursuant to the powers contained in this act shall be subject to the Administrative Procedures Act.

Laws 1977, c. 137, § 8, eff. Oct. 1, 1977.

§74-212.  Duties and powers - Deputies - Audit of books of subdivisions of state - Cost of examination.

A.  STATE TREASURER

The State Auditor and Inspector shall examine without notice all books and accounts of the State Treasurer twice each year.

B.  STATE OFFICERS

The State Auditor and Inspector shall examine at least once each year the books and accounts of all state officers whose duty it is to collect, disburse or manage funds of the state.

C.  GUBERNATORIAL REQUEST

Whenever called upon to do so by the Governor, it shall be the duty of the State Auditor and Inspector to examine the books and accounts of any officer of the state or any of the officer's predecessors.  The cost of the audit shall be borne by the entity to be audited.

D.  COUNTY TREASURER

The State Auditor and Inspector shall examine without notice all books and accounts of each county treasurer of the state twice each year.

E.  DISTRICT ATTORNEYS

The State Auditor and Inspector shall make continuous examination and audit of the books and accounts of the several offices of the district attorneys of this state and the District Attorneys Council.  The audits shall be reported in separate reports for each entity.  The audit may include, but shall not be limited to, the audit of the financial records, performance measures, and compliance with state or federal statutes and rules, and compliance with any regulations of state or federal programs.  The expense of the audits shall be paid by the entity audited.

F.  DEPARTMENT OF CORRECTIONS

The State Auditor and Inspector shall make continuous examination and audit of the books and accounts of the several divisions of the Department of Corrections.  The scope of the audit shall be determined by the State Auditor and Inspector using a risk-based approach.  The audits shall be reported in separate reports for each division.  The audit may include, but shall not be limited to, the audit of the financial records, performance measures, and compliance with any state or federal statutes and rules, and compliance with any regulations of state or federal programs.  The expense of the audits shall be paid by the entity audited.

G.  OKLAHOMA STATE AND EDUCATION EMPLOYEES GROUP INSURANCE BOARD

The State Auditor and Inspector shall cause to be audited the books and accounts of the office of the Oklahoma State and Education Employees Group Insurance Board (OSEEGIB).  The audit may include, but shall not be limited to, the audit of the financial records, performance measures, compliance with any state or federal statutes and rules, and compliance with any regulations of state programs.  The audit shall be contracted out to private audit firms.  The cost of the audit shall be borne by the Oklahoma State and Education Employees Group Insurance Board.

H.  DISTRICT ATTORNEY REQUEST

Whenever called upon to do so by any of the several district attorneys of the state, it shall be the duty of the State Auditor and Inspector to examine the books and accounts of any officer of any public entity.  The cost of the audit shall be borne by the entity audited.

I.  COUNTY OFFICERS BY REQUEST

Upon request of the county commissioners of any county or the Governor, the State Auditor and Inspector shall examine the books and accounts of all or any of the officers or custodians of the various funds of the county; and payment for such examination shall be made by the county so examined.

J.  AUDITORS

The State Auditor and Inspector shall have power to employ auditors.  No auditor shall examine the books or records of the county of the auditor's residence in counties of under two hundred thousand (200,000) population according to the most recent Federal Decennial Census.  The State Auditor and Inspector may employ on an as-needed basis only, legal counsel to carry out the statutory duties of the Office of the State Auditor and Inspector.

K.  EXAMINATION OF LEVIES

It shall be the duty of the State Auditor and Inspector to examine all levies to raise public revenue to see that they are made according to law and constitutional provisions.  The State Auditor and Inspector shall have the power to order all excessive or erroneous lines (levies) to be corrected by the proper officers, and shall report any irregularities to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

L.  PETITION AUDITS

1.  The State Auditor and Inspector shall audit the books and records of any subdivision of the State of Oklahoma upon petition signed by the requisite number of voters registered in the subdivision and meeting the requirements set out in this subsection.

2.  The petition must contain the number of signatures equivalent to ten percent (10%) of the registered voters of the subdivision as determined by the county election board or, if the county election board determines that the number of registered voters in the subdivision cannot be determined due to boundary lines not conforming to precinct lines, the required number of petitioners shall be twenty-five percent (25%) of the total number of persons voting in the last subdivision-wide general election held in the subdivision.  If the subdivision is a public trust, the required number of petitioners shall be the same as those required for an audit of its beneficiary.  The appropriate county election board shall provide the number of signatures so required upon request.

3.  The petition shall be in the form of an affidavit wherein the signatory shall declare upon oath or affirmation that the information given is true and correct and that he or she is a citizen of the entity to be audited.  The petition shall clearly state that falsely signing shall constitute perjury.  It shall include the signature of the individual, the name of the signatory in printed form, the individual's residential address, the date of signing, the public entity to be audited and the anticipated range of the cost of the audit provided by the State Auditor and Inspector.

4.  Any person desiring to petition for an audit shall list the areas, items or concerns they want to be audited, and request from the State Auditor and Inspector the anticipated range of cost of the audit.  Within thirty (30) days from the receipt of the request, the State Auditor and Inspector shall mail a petition form to the person requesting the information which shall state the anticipated range of the cost and the items or concerns to be audited.  The circulators of the petition shall have thirty (30) days from the date the petition is mailed by the State Auditor and Inspector to obtain the requisite number of signatures and return it to the State Auditor and Inspector.

5.  Upon collection of the required number of signatures, the person desiring the audit shall present the signed petitions to the State Auditor and Inspector.  Within thirty (30) days of receipt of the petitions, the State Auditor and Inspector shall present the petitions to the county election board located in the county in which the subdivision is located.

6.  The county election board shall determine whether the signers of the petition are registered voters of the county in which the subdivision to be audited is located and whether the petition has the requisite number of signatures of such registered voters.  The county election board shall certify the petition as having the required number of signatures or as failing to have the required number of signatures and return it to the State Auditor and Inspector.

7.  The cost of the audit shall be borne by the public entity audited.  Upon notification by the State Auditor and Inspector of receipt of the petition, certified by the county election board as having the required number of signatures, the public entity shall encumber funds in an amount specified by the State Auditor and Inspector, which shall be within the range of anticipated cost stated on the petition from any funds not otherwise specifically appropriated or allocated.  Payment for the audit from such encumbered funds shall be made as work progresses, and final payment shall be made on or before its publication.

8.  The names of the signers of any petition shall be confidential and neither the State Auditor and Inspector, the county election board nor the county treasurer may release them to any other person or entity except upon an order from a court of competent jurisdiction.

M.  PENALTIES FOR NONPAYMENT

The cost of any services provided by the State Auditor and Inspector shall be due and payable upon the publication of the audit.  Any such costs not paid within ninety (90) days of the date of publication shall incur a penalty of Ten Dollars ($10.00) per day for each day from the date of publication.

R.L. 1910, § 8119.  Amended by Laws 1939, p. 63, § 1, emerg. eff. May 9, 1939; Laws 1979, c. 30, § 138, emerg. eff. April 6, 1979; Laws 1988, c. 276, § 8, operative July 1, 1988; Laws 1991, c. 319, § 2, emerg. eff. June 12, 1991; Laws 1994, c. 92, § 1, emerg. eff. April 21, 1994; Laws 1997, c. 136, § 3, eff. July 1, 1997; Laws 1999, c. 192, § 1, emerg. eff. May 21, 1999; Laws 2001, c. 321, § 1.

NOTE:  Laws 1979, c. 33, § 1 repealed by Laws 1988, c. 276, § 10, operative July 1, 1988.

§74212.1.  Advising county officers on procedural and technical accounting and budget procedures  Duty of county officers.

The State Auditor and Inspector, or his designee, shall advise county officers on procedural and technical matters relating to accounting and budget procedures.  It shall be the duty of the county officers with notice of such advice to follow the instructions or advice of the State Auditor and Inspector until relieved of such duty by a court of competent jurisdiction or until the Supreme Court shall hold otherwise.

Laws 1979, c. 33, § 2.

§74212.2.  Contracting with counties for development of uniform computer systems.

The Office of the State Auditor and Inspector is authorized to enter into a contract with each board of county commissioners of this state for the purpose of providing uniform computer systems development, including computer software, for county government in accordance with the provisions of Sections 178.4 and 693 of Title 19 of the Oklahoma Statutes.

Added by Laws 1987, c. 203, § 19, operative July 1, 1987.

§74-212.3.  Form for joint school district millage certifications.

The State Auditor and Inspector shall prescribe and require the statewide use of a form for joint school district millage certifications.

Added by Laws 2001, c. 358, § 23, eff. July 1, 2001.

§74-212A.  Audits of government entities.

A.  1.  Except as otherwise provided by law, all government entities, as defined by the Governmental Accounting Standards Board, shall have an audit conducted in accordance with auditing standards generally accepted in the United States of America and Government Auditing Standards.  Copies of any audit, performance audit, agreed-upon-procedures report, or other attestation engagement report produced by a person other than the State Auditor shall be filed with the State Auditor and Inspector by that person.  The expense of the audit shall be paid by the government entity.  For fiscal years ending after December 31, 1995, all government entities receiving public funds that are included in the reporting entity of the State of Oklahoma shall file a copy of the audit required by this paragraph with the Director of State Finance no later than four (4) months after the end of the fiscal year of the government entity.  For purposes of this paragraph, the reporting entity of the State of Oklahoma includes all government entities included in the State of Oklahoma Comprehensive Annual Financial Report.  The government entities included in the State of Oklahoma reporting entity shall be determined by the Director of State Finance using criteria set by the Governmental Accounting Standards Board.

2.  Any public accountant or certified public accountant filing an audit, performance audit, agreed-upon-procedures report or other attestation engagement report with the State Auditor and Inspector pursuant to this section shall be required to pay a filing fee of Forty Dollars ($40.00) for the purposes of processing such reports and ensuring compliance with the provisions of this section.  Such payments shall be deposited in the State Auditor and Inspector Revolving Fund, created pursuant to Section 227.9 of this title.

B.  All registrants, as defined in the Oklahoma Accountancy Act, before entering into audit contracts required under this section, shall satisfy the Oklahoma Accountancy Board and the State Auditor and Inspector that such registrant meets Government Auditing Standards and has a current permit to practice issued by the Oklahoma Accountancy Board.

The State Auditor and Inspector shall receive annual reports from the Oklahoma Accountancy Board of all registrants meeting the requirements of this subsection.  The Oklahoma Accountancy Board shall provide changes and updates to the annual report to the State Auditor and Inspector upon request.

C.  Schedules of federal awards expended will be in a form consistent with the guidance in the most recent audit guide for state and local governments prepared by "The American Institute of Certified Public Accountants".  State agencies or other pass-through grantors of federal awards expended will not place reporting requirements on a grantee or subrecipients in addition to the required federal compliance reports and schedules of federal awards expended, without approval of the State Auditor and Inspector.

D.  All governmental entities shall report grant funds received, administered or used by the entity and all grant funds under the direct or indirect control of the governmental entity or any of its employees in their employment capacity.  A copy of the report shall be filed with the State Auditor and Inspector and the Director of the Office of State Finance within four (4) months after the end of the fiscal year of the governmental entity.  The State Auditor and Inspector may audit any funds reported.  The cost of the audit shall be paid by the governmental entity unless the grant provides for the cost of audits from grant funds.

Added by Laws 1991, c. 319, § 3, emerg. eff. June 12, 1991.  Amended by Laws 1993, c. 260, § 8, operative July 1, 1993; Laws 1994, c. 299, § 1, eff. July 1, 1994; Laws 1996, c. 290, § 14, eff. July 1, 1996; Laws 1999, c. 192, § 2, emerg. eff. May 21, 1999; Laws 2005, c. 459, § 9, eff. July 1, 2005.

§74-213.  Examination of public institutions - Quality control reviews - Special audits.

A.  It shall be the duty of the State Auditor and Inspector to examine and report upon the books and financial accounts of the public, educational, charitable, penal and reformatory institutions belonging to the state; to prescribe and enforce correct methods of keeping financial accounts of the state institutions and instruct the proper officers thereof in the performance of their duties concerning the same; to examine the books and accounts of all public institutions under the control of the state at least once each year.  Any officer of such public, educational, charitable, penal and reformatory institutions who shall refuse or willfully neglect to comply with such direction of the State Auditor and Inspector within a reasonable time shall be guilty of a misdemeanor.

B.  Each board of regents of institutions in The Oklahoma State System of Higher Education shall require a quality control review of the internal audit function required pursuant to subsection D of Section 3909 of Title 70 of the Oklahoma Statutes for each institution under its governance at least once every three (3) years.  This review shall be in accordance with the "Quality Assurance Review Manual for Internal Auditing" developed by the Institute of Internal Auditors or any successor organization thereto.  A copy of the report on the quality control review shall be filed with the State Auditor and Inspector.

C.  The State Auditor and Inspector shall perform a special audit on common school districts and technology center districts upon receiving a written request to do so by any of the following:  the Governor, Attorney General, President Pro Tempore of the Senate, Speaker of the House of Representatives, State Board of Education, or the technology center school district board.  The State Auditor and Inspector shall perform a special audit on any institution of higher education within The Oklahoma State System of Higher Education whenever the State Auditor and Inspector deems it appropriate or upon receiving a written request to do so by any of the following:  the Governor, the Attorney General, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the governing board of the institution of higher education, or the president of the institution of higher education.  The special audit shall include, but not necessarily be limited to, a compliance audit.  The special audit shall be conducted according to the American Institute of Certified Public Accountants' "Statements on Auditing Standards".  Such audits shall be designed to review items for management's compliance with statutes, rules, policies and internal control procedures or other items applicable to each entity.  The costs of any such audit shall be borne by the audited entity and may be defrayed, in whole or in part, by any federal funds available for that purpose.

D.  The State Auditor and Inspector shall perform a special audit without notice on the office of any district attorney or on any division of the Department of Corrections upon receiving a written request to do so by any of the following:  the Governor, the Attorney General, or joint request of the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The State Auditor and Inspector shall perform a special audit without notice on any penal institution, corrections program, contract for service or prison bed space provided to the Department of Corrections, or any program administered by a district attorney's office or staff of such office whenever the State Auditor and Inspector deems it appropriate or upon receiving a written request to do so by any of the following:  the Governor, the Attorney General, or joint request of the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The special audit shall include, but not necessarily be limited to, a compliance audit.  Such audits shall be designed to review items for compliance with statutes, rules, policies and internal control procedures or other items applicable to each entity.  The costs of any such audit shall be paid by the state agency and may be defrayed, in whole or in part, by any federal funds available for that purpose through any audited program.

R.L. 1910, § 8120.  Amended by Laws 1979, c. 30, § 139, emerg. eff. April 6, 1979; Laws 1987, c. 203, § 22, operative July 1, 1987; Laws 1988, c. 276, § 9, operative July 1, 1988; Laws 1989, c. 335, § 22, eff. July 1, 1989; Laws 1991, c. 319, § 4, emerg. eff. June 12, 1991; Laws 1993, c. 287, § 3; Laws 1994, c. 317, § 4, eff. July 1, 1994; Laws 1995, c. 1, § 33, emerg. eff. March 2, 1995; Laws 1997, c. 136, § 4, eff. July 1, 1997; Laws 1998, c. 13, § 1, eff. July 1, 1998; Laws 1999, c. 192, § 3, emerg. eff. May 21, 1999; Laws 1999, c. 324, § 1, emerg. eff. June 8, 1999; Laws 2001, c. 33, § 172, eff. July 1, 2001.

NOTE:  Laws 1989, c. 315, § 61 repealed by Laws 1990, c. 337, § 26.  Laws 1994, c. 92, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§74-213.1.  Repealed by Laws 1990, c. 277, § 5, operative July 1, 1990.

§74-213.2.  Performance Audit Division.

A.  There is hereby created in the Office of the State Auditor and Inspector a Performance Audit Division, subject to the discretion of the State Auditor and Inspector.  An Assistant State Auditor and Inspector may be appointed to direct the operations of the Division, subject to the supervision and control of the State Auditor and Inspector at all times.

B.  The State Auditor and Inspector, deputies and agents of the Performance Audit Division may examine all books and accounts of all public officers, institutions and other governmental entities specified in Sections 212 through 227.9 of this title to instruct the proper officers thereof in the performance of their duties and to prescribe cost-effective methods of operating such governmental entities; provided, however, the State Auditor and Inspector shall perform the examinations authorized in this subsection upon receiving a written request to do so by the Governor, the chief executive officer of a governmental entity or pursuant to a joint or concurrent resolution of the Legislature.  A copy of the examination shall be given to the examined entity.  A copy of any examination conducted pursuant to this subsection shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the appropriations and budget chairs of the House of Representatives and the Senate, and the Minority Leader of the House of Representatives and of the Senate.

C.  The cost of the examinations authorized pursuant to subsection B of this section shall be borne by the examined agency in an amount not to exceed the actual costs of the examination.  Prior to the start of such an examination, the State Auditor and Inspector shall prepare in writing and present to the affected state agency an estimate of the cost of the examination.  If the estimate requires revision, the State Auditor and Inspector shall notify the agency in a prompt manner.  Except as otherwise provided, the State Auditor and Inspector shall recover its costs for the examination pursuant to monthly progress billings presented by the State Auditor and Inspector to the Office of State Finance detailing current monthly costs for each examination.  In addition, the State Auditor and Inspector shall provide a copy of the billing to the affected state agency.  The Office of State Finance may deduct the amounts billed from the next subsequent allotment for the corresponding state agency and transfer the funds to the State Auditor and Inspector Revolving Fund.

D.  The salaries and traveling expenses of the Assistant State Auditor and Inspector, deputies and agents of the Performance Audit Division and the costs of material, supplies and equipment for the Division shall be paid from funds made available through appropriation by the Legislature.

E.  The State Auditor and Inspector shall submit an annual report of the Performance Audit Division to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, appropriations and budget chairs of the House of Representatives and the Senate, and the Minority Leader of the Senate and of the House of Representatives.

Added by Laws 1992, c. 269, § 3, eff. Sept. 1, 1992.  Amended by Laws 2004, c. 165, § 1.

§74214.  Uniform systems of bookkeeping  Alternate accounting systems  Instructions to state and county officers  Detailed examinations  Reports.

The State Auditor and Inspector shall prescribe a uniform system of bookkeeping for the use of all county officials to afford a suitable check upon their mutual acts and ensure a thorough inspection, and to ensure the safety of the state and county funds. He shall have full authority to prescribe a system of bookkeeping for all county officers which shall be in accordance with generally accepted accounting principles, as applied to governmental units, except when in conflict with Oklahoma Statutes, and when necessary instruct or cause to be instructed the state and county officers in the proper mode of keeping the accounts.  Provided however, when a conflict with Oklahoma Statutes arises concerning accounting systems for those counties utilizing electronic data processing, the county may request in writing that the State Auditor and Inspector approve an alternate accounting procedure.  The State Auditor and Inspector shall have the authority to approve or disapprove such requests. Annually, the State Auditor and Inspector shall provide a report of those counties requesting alternate accounting systems to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  The State Auditor and Inspector shall not change any accounting systems or procedures during the last year of his term of office that would have an impact on the ability of any independent licensed public accountant to provide auditing services to such officers.  He shall make a thorough examination of the books, accounts and vouchers of such officers, ascertaining in detail the various items of receipts and expenditures.  He shall report to the Governor the refusal or neglect of any state or county officer to obey his instruction.  He shall make a report of the result of his examination, which shall be filed in the Office of the State Auditor and Inspector, as well as any failure of duty by any financial officers, and the Governor may cause the result of such examination to be published.  Provided, that no county officer shall be required to discard any books or supplies on hand.

R.L. 1910, § 8121; Laws 1979, c. 30, § 140, emerg. eff. April 6, 1979; Laws 1982, c. 249, § 17; Laws 1982, c. 315, § 6, emerg. eff. June 1, 1982; Laws 1988, c. 60, § 1, eff. Nov. 1, 1988; Laws 1993, c. 317, § 1, emerg. eff. June 7, 1993.

§74-215.  Facilities for investigations - Exhibits and information - Powers and duties of State Auditor and Inspector.

All officers of the state and counties of the state and all officers and employees of other institutions mentioned in this article, must afford reasonable facilities for the investigation provided for in this article, and all such officers, manager and employees must make written exhibits to the Auditor and Inspector under oath in such form and in such manner as he may prescribe, and each and every person so required who shall refuse and neglect to make such written exhibit, or to make or to give such information as may be required by said State Auditor and Inspector, shall be deemed guilty of a misdemeanor; and if any person in making such exhibit or giving such information or affording any statement required under this article, on his oath, shall knowingly swear falsely concerning the same, he shall be deemed guilty of the felony of perjury and punished accordingly.  The State Auditor and Inspector shall have full power and authority for the various purposes named to examine books, papers, accounts, bills, vouchers and any other documents, or property of any or all of the aforesaid state institutions, all state officers and custodians of any county or state funds, also to examine under oath, county or state officers and custodians of county and state funds aforesaid.  The State Auditor and Inspector is empowered to issue subpoenas and administer oath in the performance of his duty, and any persons refusing access to said examiner to any such books or papers, or any officer, clerk, employee, or other persons aforesaid, who shall obstruct access and refuse to search for any required information, or who shall in any manner hinder the examination required by this article of the records, and books of the officers of public institutions or pertaining to the county and state officers aforesaid, shall be deemed guilty of a misdemeanor and shall be liable on conviction to a fine of not more than One Thousand Dollars ($1,000.00) or imprisonment in the county jail for a period of not more than one (1) year or by both such fine and imprisonment in the discretion of the court.

R.L. 1910, § 8122.  Amended by Laws 1979, c. 30, § 141, emerg. eff. April 6, 1979; Laws 1997, c. 133, § 587, eff. July 1, 1998.

§74216.  Annual report to governor  Other reports.

The State Auditor and Inspector shall report to the Governor the result of his examinations on the first day of November of each year, and shall embody in such report statistics of the state institutions, of the county and state finances ascertained by him, which report shall be printed to the number of five hundred copies and shall be included with other officers' reports in the volume of executive documents.  He shall also make a report upon any particular need at any time when required by the Governor.

R.L.1910, § 8123; Laws 1979, c. 30, § 142, emerg. eff. April 6, 1979.

§74217.  Performance of duties by assistant  Traveling expenses  Receipt of other compensation  False reports  Failure to perform duties.

If by reason of sickness, absence or other cause, the State Auditor and Inspector is temporarily unable to perform the duties of his office the said assistant shall perform the duties of the office of State Auditor and Inspector until such disability ceases, whenever the same will not be inconsistent with the Constitution.

The State Auditor and Inspector, and his clerical and stenographic assistants, shall be reimbursed actual and necessary travel expenses when traveling on official state business as provided by the State Travel Reimbursement Act.

If said State Auditor and Inspector, or any deputy, or employee, shall at any time, directly or indirectly receive compensation for his service, or neglect of service, other than that provided for in this article, he shall be guilty of a felony.  The making of a false report knowingly by the State Auditor and Inspector, or any assistant or deputy, authorized by this article, of the financial condition of any office or institution required or authorized to be examined by this article, shall be a felony, and any failure to perform the duties required of them to be performed by this article shall constitute a misdemeanor.

R.L. 1910, § 8124.  Amended by Laws 1917, c. 260, p. 475, § 1; Laws 1943, p. 248, § 20; Laws 1979, c. 30, § 143, emerg. eff. April 6, 1979; Laws 1997, c. 133, § 588, eff. July 1, 1998.

§74219.  Qualifications, functions, and duties of deputy State Auditor and Inspector.

Each of said head deputy State Auditor and Inspectors must have had at least three (3) years experience in municipal accounting in the State of Oklahoma, whose functions, duties and terms of office shall be regulated at the discretion of the State Auditor and Inspector.

Laws 1927, c. 32, p. 49, § 2; Laws 1979, c. 30, § 144, emerg. eff. April 6, 1979.

§74-219A.  Education and training of staff members.

The State Auditor and Inspector shall provide adequate continuing professional education for all staff members necessary to comply fully with federal requirements to ensure the acceptability of all audits performed under Section 2 of this act.  Such training may take the form of courses presented by competent state and federal employees, the American Institute of Certified Public Accountants and other organizations recognized by the Office of Management and Budget as competent to provide such training.  Employees of other state entities who can demonstrate they are mandated to participate in continuing professional education because of their assignment may be included in relevant training sessions if, within available resources, the State Auditor and Inspector is reimbursed for the costs of their participation.

Added by Laws 1991, c. 319, § 5, emerg. eff. June 12, 1991.

§74223.  Report of irregularities and derelictions  Prosecution by Attorney General.

When any regular or special audit by the State Auditor and Inspector of the books, records and accounts of any state or county officer, board, or commission reveals irregularities or dereliction in the receipt or disbursement or management of public funds or property which are grounds for prosecution, it shall be the mandatory duty of the State Auditor and Inspector to within thirty (30) days of the completion of such audit, file a report with the Governor and the Attorney General setting forth in detail such irregularities or derelictions.  It shall be the duty of the Attorney General pursuant to Section 18b of this title to conduct an investigation to determine if prosecution is warranted and to prosecute by either civil or criminal action or both if he determines prosecution is warranted.

Amended by Laws 1982, c. 26, § 2, operative Oct. 1, 1982.

§74225.  Reports as additional  Public Records.

The reports required by this act are in addition to all other reports required by law to be made, and shall be public records.

Laws 1959, p. 356, § 3.

§74-226.  Annual audit of nonstate funds - Reports.

A.  The State Auditor and Inspector shall make an annual audit of all special, revolving, depository, canteen or other nonstate funds existing within any state agency, department, institution or subdivision of state government and shall file a report of such audit with the Director of the Office of State Finance and the Governor of the State of Oklahoma.

B.  1.  In addition to the filing requirements set forth in subsection A of this section, the State Auditor and Inspector shall file a report of audits of all special agency accounts established within the Department of Human Services, pursuant to subsection C of Section 7.2 of Title 62 of the Oklahoma Statutes, with the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Commission for Human Services, the Director of the Department of Human Services and the Inspector General within the Department of Human Services.

2.  In addition to the filing requirements set forth in subsection A of this section, the State Auditor and Inspector shall file a report of audits of the accounts established within the Department of Corrections pursuant to paragraph G of Section 987.16 of Title 22 of the Oklahoma Statutes with the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Director of the Department of Corrections, and the State Board of Corrections.

3.  In addition to the filing requirements set forth in subsection A of this section, the State Auditor and Inspector shall file a report of audits of the accounts established within the office of each district attorney for bogus check programs, drug task force programs, child support collection programs and any other programs receiving any nonstate funds with the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Executive Coordinator of the District Attorneys Council.

4.  No later than ninety (90) days after receipt of such report of audits by the Director of the Department of Human Services, the Director of the Department of Corrections, or the Executive Coordinator of the District Attorneys Council as provided in this subsection, the state officer receiving the report shall file a report with the Governor of the State of Oklahoma, the President Pro Tempore of the Senate and the Speaker of the House of Representatives which shall list all actions taken by the state officer in response to the audit.

Added by Laws 1961, p. 592, § 1.  Amended by Laws 1979, c. 30, § 148, emerg. eff. April 6, 1979; Laws 1992, c. 31, § 1, eff. Sept, 1, 1992; Laws 1999, c. 192, § 4, emerg. eff. May 21, 1999; Laws 2003, c. 257, § 3, emerg. eff. May 23, 2003.

§74226.1.  Audit of Oklahoma Preservation Trust Fund.

The State Auditor and Inspector shall make an annual audit of the "Oklahoma Preservation Trust Fund" and shall file a report of the audit with the Director of State Finance and the Governor.

§74-226A.  Audit of expenditures of county sales tax revenue - Report of irregularities to Attorney General.

As part of the annual audit of the books and records of a county, the State Auditor and Inspector shall make an audit of the expenditures of county sales tax revenue in order to determine whether the expenditures are being made according to law and constitutional provisions.  The audit shall consist of a review of the ledgers and records of the expenditures of the sales tax proceeds.  However, the annual audit required by this section shall only apply to any county sales tax revenue which is designated for a specific purpose as set forth in the ballot as passed by the voters of the county.  The expense of the audit shall be paid by the county.  The State Auditor and Inspector shall make a report of the audit and shall retain its report of the audit.  The State Auditor and Inspector shall report any irregularities in the expenditure of sales tax proceeds to the Office of the Attorney General within thirty (30) days from the making of the report.

Added by Laws 1998, c. 196, § 3, eff. Nov. 1, 1998.

§74-227.3.  Deposit of revenue into fund.

Text becomes effective July 1, 2006:

The Oklahoma Tax Commission is by this act required to apportion monthly and place to the credit of the Circuit Engineering District Revolving Fund created pursuant to Section 1 of this act one-third of one percent (1/3 of 1%) of the total gasoline excise taxes apportioned under the provisions of paragraph 4 of subsection A of Section 500.6 of Title 68 of the Oklahoma Statutes, or under the provisions of the cited paragraph as the same may be amended or reenacted.

Text effective until July 1, 2006:

The Oklahoma Tax Commission is by this act required to apportion monthly and place to the credit of the State Auditor and Inspector Fund one-third of one percent (1/3 of 1%) of the total gasoline excise taxes apportioned under the provisions of 68 O.S. 1961, Sections 659b, subsection (d), 660(c) and 669.2; motor fuel excise taxes apportioned under the provisions of 68 O.S. 1961, Sections 732(d), 734; special fuel use tax apportioned under the provisions of 68 O.S. 1961, Sections 727.4(1)(c) and 727.4(3), 727.6; the commercial vehicle license and bus mileage tax apportioned under the provisions of 47 O.S. 1961, Sections 22.2, subsections (d) and (e); gross production tax apportioned under the provisions of 68 O.S. 1961, Section 827(c); or under the provisions of the cited statutes as the same may be amended or reenacted.

Beginning July 1, 1984, the Oklahoma Tax Commission shall make these apportionments to the State Treasurer for credit to the General Revenue Fund of the state.

Added by Laws 1963, c. 115, § 3, emerg. eff. May 31, 1963.  Amended by Laws 1965, c. 366, § 7, eff. July 1, 1965; Laws 1979, c. 30, § 149, emerg. eff. April 6, 1979; Laws 1984, c. 289, § 8, operative July 1, 1984; Laws 2005, c. 414, § 2, eff. July 1, 2006.

§74227.6.  Payments into fund  Disbursements.

All payments made by counties and county officers and other public officers to the State Auditor and Inspector for services or expenses in connection with the performance of the lawful duties of his office shall be made by warrant payable to the "State Auditor and Inspector Revolving Fund" and such warrants shall be deposited in the State Auditor and Inspector Revolving Fund.  All payments for salaries, compensation, travel expenses, and other expenses of the State Auditor and Inspector and his employees for services or expenses in connection with the performance of the lawful duties of his office with respect to the examination or audit of counties, county funds or other public funds shall be paid by state warrant from such State Auditor and Inspector Revolving Fund to the extent of available funds.  From and after the effective date of this act no county, county officer or other public officer shall make direct payment to any employee of the State Auditor and Inspector other than in accordance herewith.

Laws 1965, c. 366, § 6; Laws 1970, c. 43, § 6, emerg. eff. March 3, 1970; Laws 1979, c. 30, § 151, emerg. eff. April 6, 1979.

§74227.8.  Payment for services by state agencies - Agreements - Deposits.

Notwithstanding the provisions of any other law, any state agency, board, commission, city or town, common school, technology center school, county, institution of higher education, public trust or political subdivision of the state may enter into agreements with the State Auditor and Inspector to perform audits, investigative or consultant services and the entity shall pay the State Auditor and Inspector for the services.  Payments made by such entity shall be deposited in the State Treasury to the credit of the State Auditor and Inspector Revolving Fund created by Section 227.9 of this title.  Expenses incurred in auditing such books and accounts, including compensation of necessary personnel, including consultants, or causing the books and accounts to be audited, shall be paid by the entity in the same manner as now provided by law for other disbursements.

Added by Laws 1968, c. 343, § 5, emerg. eff. May 9, 1968.  Amended by Laws 1979, c. 30, § 152, emerg. eff. April 6, 1979; Laws 1991, c. 319, § 6, emerg. eff. June 12, 1991; Laws 1993, c. 317, § 2, emerg. eff. June 7, 1993; Laws 2001, c. 33, § 173, eff. July 1, 2001.

§74227.9.  State Auditor and Inspector Revolving Fund.

Effective July 1, 1970, there is hereby created in the State Treasury a revolving fund for the Office of the State Auditor and Inspector to be designated the "State Auditor and Inspector Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all money paid to and received by the State Auditor and Inspector from state agencies, boards and commissions authorized by statute to pay the expense of audits and consulting services, money received for performance of audits and consulting services pursuant to contract entered into under the authority of Section 227.8 of this title, funds received from state agencies, boards and commissions receiving federal grants of funds which require periodic audits under said grants or any federal regulations, all money received from counties, cities, towns and public trusts in payment of audit expense, funds appropriated to state agencies, boards and commissions for payment of audit expense, fees collected pursuant to Section 212A of this title, and fees received by the State Auditor and Inspector pursuant to the Oklahoma Abstractors Law, Section 227.10 et seq. of this title.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of the State Auditor and Inspector for expenses necessary for the performance of duties imposed upon the Office of the State Auditor and Inspector by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The State Auditor and Inspector shall at the close of each fiscal year pay into the General Revenue Fund of the state any unencumbered balance remaining in said revolving fund in excess of Five Hundred Thousand Dollars ($500,000.00).

Laws 1970, c. 43, § 5, emerg. eff. March 3, 1970; Laws 1979, c. 30, § 153, emerg. eff. April 6, 1979; Laws 1985, c. 304, § 10, emerg. eff. July 24, 1985; Laws 1991, c. 319, § 7, emerg. eff. June 12, 1991; Laws 1993, c. 260, § 9, operative July 1, 1993.

§74227.10.  Short title.

Sections 1 through 20 of this act shall be known and may be cited as the "Oklahoma Abstractors Law".

Added by Laws 1984, c. 163, § 1, eff. Nov. 1, 1984.

§74227.11.  Definitions.

As used in the Oklahoma Abstractors Law:

1.  "Abstract of title" is a compilation in orderly arrangement of the materials and facts of record, in the office of the county clerk and court clerk, affecting the title to a specific tract of land issued pursuant to a certificate certifying to the matters therein contained.

2.  "Abstract plant" shall consist of a set of records in which an entry has been made of all documents or matters which legally impart constructive notice of matters affecting title to real property, any interest therein or encumbrances thereon, which are filed or recorded in the offices of the county clerk and the court clerk in the county for which such abstract plant is maintained. Such records shall consist of:

a. an index in which notations of or references to any documents that describe the property affected are included, according to the property described or in which copies or briefs of all such documents that describe the property affected are sorted and filed according to the property described, which is compiled from the instruments of record affecting real property in the county offices and not copied or reproduced from any county index; and

b. an index or files in which all other documents, pending suits affecting real property and liens, except ad valorem taxes and special assessments, are posted, entered, or otherwise included, according to the name of the parties whose title to real property or any interest therein or encumbrances thereon is affected, which is compiled from the instruments of record affecting real property in the county offices and not copied from any county index.

3.  "Certificate of authority" is the authorization to engage in the business of abstracting in a county in this state, granted to a person, firm, corporation, or other entity, by the State Auditor and Inspector.

4.  "Permit" is the authorization to build an abstract plant in a specific county.

5.  "Abstract license" is the authorization for a person working for a holder of a certificate of authority to search and remove from county offices county records, summarize or compile copies of such records, and issue the abstract of title.

Added by Laws 1984, c. 163, § 2, eff. Nov. 1, 1984.

§74227.12.  Administration of Abstractors Law  Hearing examiners.

A.  The State Auditor and Inspector is hereby charged with the duty of administering the Oklahoma Abstractors Law.  The State Auditor and Inspector shall be the sole governmental entity, state, county or municipal, authorized to regulate and issue certificates of authority, permits, and abstract licenses in this state.  For the purposes of exercising the powers and performing the duties imposed by the Oklahoma Abstractors Law, the State Auditor and Inspector shall be subject to the provisions of the Administrative Procedures Act, Sections 301 through 326 of Title 75 of the Oklahoma Statutes.

B.  The State Auditor and Inspector may designate and employ hearing examiners who shall have the authority to conduct hearings subject to the provisions of applicable rules, regulations, and orders of the State Auditor and Inspector.  No person shall serve as a hearing examiner in any proceeding in which any party to the proceeding is or has been a client of the hearing examiner or any partnership, firm, corporation, or other entity with which the hearing examiner is or has been associated.  In any hearing the burden of proof shall be upon the moving party.

Added by Laws 1984, c. 163, § 3, eff. Nov. 1, 1984.

§74227.13.  State Auditor and Inspector  Powers and duties.

In performing the duties imposed pursuant to the Oklahoma Abstractors Law, the State Auditor and Inspector shall have the following powers and duties:

1.  To prescribe rules and regulations and make such orders as deemed necessary to implement the Oklahoma Abstractors Law; and

2.  To hold examinations for applicants for abstract licenses and to promulgate rules and regulations regarding such examinations as deemed proper; and

3.  To issue abstract licenses, certificates of authority, or permits in such form as deemed appropriate; and

4.  To promulgate rules and regulations governing the issuing of abstract licenses and certificates of authority to nonresidents, associations, corporations, and partnerships; and

5.  To suspend, revoke, or reinstate abstract licenses and certificates of authority previously issued, upon good cause shown; and

6.  To reprimand, place on probation, or require additional education of licensees and certificate holders upon good cause shown; and

7.  To prescribe rules and regulations governing proceedings necessary to perform the duties described in paragraphs 5 and 6 of this section; and

8.  To prescribe such penalties as deemed proper to be assessed against licensees and certificate holders for the failure to pay the renewal fees; and

9.  To cause the prosecution of any person who violates any of the provisions of the Oklahoma Abstractors Law; and

10.  To promulgate such rules and regulations governing the approval of organizations offering courses of study in real estate as are necessary for the administration of the Oklahoma Abstractors Law; and

11.  To establish minimum standards to be followed in the preparation of abstracts; and

12.  To establish a schedule of fees for applications for or renewals of certificates of authority, abstract licenses, or permits; and

13.  To establish the amount of the bond to be filed with applications for abstract licenses, certificates of authority, or permits; and

14.  To set criteria for determining what constitutes an excessive abstracting fee; and

15.  To deposit all fees collected to the credit of the State Auditor and Inspector Revolving Fund.

Added by Laws 1984, c. 163, § 4, eff. Nov. 1, 1984. Amended by Laws 1985, c. 304, § 11, emerg. eff. July 24, 1985.

§74227.14.  Application for certificate of authority  Fee  Bond  Proof required.

A.  Any person, firm, corporation, or other entity desiring to engage in the business of abstracting in this state shall make application to the State Auditor and Inspector for a certificate of authority for each county in which the applicant desires to do business.  The application shall be on a form prepared by the State Auditor and Inspector and containing such information as may be necessary to determine whether or not the applicant has complied with the provisions of the Oklahoma Abstractors Law.  The application shall be accompanied by a fee and a bond.  The bond may be a corporate surety bond or a personal bond in the form of cash or a certificate of deposit endorsed in favor of and delivered to the State Auditor and Inspector.  The application fee shall be set by the State Auditor and Inspector in an amount determined by the number of counties in which the applicant desires to do business not to exceed the following schedule:

County Population   Fee Not to Exceed

Less than 30,000   $250.00

30,000 but less than 60,000   $500.00

60,000 but less than 100,000   $750.00

100,000 or more   $1,000.00

B.  The applicant shall furnish proof to the State Auditor and Inspector that there is an abstract plant available for use for each county for which abstracts will be prepared, or that the applicant was engaged in the business of abstracting in this state on January 1, 1984, and had a valid certificate of authority pursuant to the laws of this state on that date for each county in which the applicant wishes to do business.  Or, if it is finally determined that the applicant was entitled to a valid certificate of authority pursuant to the provisions of the previous law, said applicant shall be deemed to have been engaged in the business of abstracting on January 1, 1984, and had a valid certificate of authority pursuant to the laws of this state for each county in which the applicant wishes to do business. All periods for compliance for a certificate of authority pursuant to the provisions of the Oklahoma Abstractors Law shall be extended for like periods from the date of such determination notwithstanding other provisions of the Oklahoma Abstractors Law.

C.  The applicant also shall furnish proof of either errors and omissions insurance or a bond for each county in which the applicant wishes to do business to pay damages for possible errors in abstracts prepared subject to the provisions of the certificate as follows:

County Population Amount of Bond

Less than 30,000 $15,000.00

30,000 but less than 60,000 $25,000.00

60,000 but less than 100,000 $50,000.00

100,000 or more $100,000.00

The bond may be a corporate surety bond or a personal bond in the form of cash or a certificate of deposit endorsed in favor of and delivered to the State Auditor and Inspector.

Added by Laws 1984, c. 163, § 5, eff. Nov. 1, 1984. Amended by Laws 1988, c. 56, § 1, eff. Nov. 1, 1988.

§74227.15.  Independent set of abstract books or other system of indexes required.

In addition to the bond required any person, firm, corporation, or other entity not engaged in the business of abstracting on January 1, 1984, desiring to enter into the business of compiling or abstracting titles to real estate in any of the counties of the State of Oklahoma from and after the passage of the Oklahoma Abstractors Law, shall have for use in such business an independent set of abstract books or other system of indexes compiled from the instruments of record affecting real estate in the office of the county clerk, and not copied from the indexes in said office, showing in a sufficiently comprehensive form all instruments affecting the title to real property on file or of record in the office of the county clerk and court clerk of the county wherein such business is conducted.

Added by Laws 1984, c. 163, § 6, eff. Nov. 1, 1984.

§74227.16.  Persons, firms, corporations or other entities engaged in abstracting on January 1, 1984  Application for certificate of authority.

On or before March 1, 1985, the State Auditor and Inspector shall distribute an application for a certificate of authority to each person, firm, corporation, or other entity engaged in the business of abstracting in this state on January 1, 1984, who had a valid certificate of authority pursuant to the laws of this state on that date.  Any such person, firm, corporation, or other entity wishing to continue in the business of abstracting in this state shall have until May 1, 1985, to return such application to the State Auditor and Inspector for each county in which the applicant was doing business on January 1, 1984.  Any such applications received after May 1, 1985, or any application for authority to prepare abstracts in a county for which a certificate of authority was not held by the applicant on January 1, 1984, shall be treated as an application for a new certificate.

Added by Laws 1984, c. 163, § 7, eff. Nov. 1, 1984.

§74227.17.  Persons, firms, corporations or other entities not engaged in abstracting on January 1, 1984  Application for certificate of authority.

Any person, firm, corporation, or other entity who wishes to engage in the business of abstracting in this state who was not engaged in the business of abstracting in this state on January 1, 1984, or who did not have a valid certificate of authority in this state on such date shall make application for a certificate of authority.  At the time of application, the State Auditor and Inspector shall notify all certificate holders doing business in the county of the application.

Added by Laws 1984, c. 163, § 8, eff. Nov. 1, 1984

§74227.18.  Certificate of authority  Issuance  Renewal.

A.  The State Auditor and Inspector shall issue a certificate of authority to any applicant who has complied with the provisions of the Oklahoma Abstractors Law.  The certificate shall be in written form and shall indicate the county or counties in which the applicant may operate.  The certificate shall be prominently displayed in the office of the certificate holder.

B.  All certificates of authority issued pursuant to the provisions of the Oklahoma Abstractors Law shall expire annually on a staggered schedule established by the State Auditor and Inspector except the first certificates which may cover more than one (1) year but less than two (2) years.  Applications for renewal shall be made ninety (90) days prior to expiration and shall be accompanied by a renewal fee in an amount determined by the State Auditor and Inspector not to exceed the original application fee.  Any individual, firm, corporation, or other entity holding a certificate of authority who fails to apply for renewal and pay the renewal fee shall be notified no later than sixty (60) days prior to expiration of the certificate of authority.  The individual, firm, corporation, or other entity shall have thirty (30) days from the date of notification to file a renewal application.  The name of any individual, firm, corporation, or other entity failing to renew the certificate of authority shall be stricken from the records of the State Auditor and Inspector and said individual, firm, corporation, or other entity shall no longer engage in the business of abstracting in this state until authorized.

Added by Laws 1984, c. 163, § 9, eff. Nov. 1, 1984.

§74227.19.  Current abstract plant required.

Beginning November 1, 1984, all individuals, firms, corporations, or other entities engaging in the business of abstracting, shall have available for use or commence compilation of an abstract plant and thereafter shall maintain in a current condition said plant.  Failure to do so shall render its certificates of authority subject to revocation.  An abstract plant shall be deemed in a current condition if it reflects all documents or other matters that are filed in said county except those filed within the preceding fifteen (15) days.  Holders of a certificate of authority issued pursuant to law who were engaged in the business of abstracting on November 1, 1984, shall not be required to construct or maintain an abstract plant of documents filed or recorded prior to November 1, 1984.  If any such holder allows said certificate of authority to lapse after November 1, 1984, he shall be required to apply for a new certificate of authority before resuming the business of abstracting.

Added by Laws 1984, c. 163, § 10, eff. Nov. 1, 1984.

§74227.20.  Abstract or copies to be furnished without delay  Refusal to deliver.

All abstractors shall furnish abstracts or copies as desired, to the persons applying therefor, in the order of application, without unnecessary delay, and for reasonable compensation pursuant to the requirements of the Oklahoma Abstractors Law.  All persons so engaged, whose business is hereby declared to stand upon a like footing with that of common carriers, who shall refuse so to do, if tender of payment is made to them of the amount due for such abstract or copy, not exceeding the said legal fees, as soon as such amount is ascertained, or of a sum adequate to cover said amount before the ascertainment, upon conviction, shall be guilty of a misdemeanor and shall be punished by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) in any court of competent jurisdiction, and shall also be liable in any action for damages, loss or injury which any person may suffer or incur by reason of failure to furnish such abstract or copy pursuant to the provisions of this section.  The provisions of this section shall not apply to orders for abstracts on oil, gas, and other minerals.

Added by Laws 1984, c. 163, § 11, eff. Nov. 1, 1984.

§74227.21.  Development of abstract plant  Permit.

Any person wishing to develop an abstract plant shall make application for a permit.  The application shall be on a form prepared by the State Auditor and Inspector and shall be accompanied by the fee and the bond set by the State Auditor and Inspector subject to the limits established in Section 5 of the Oklahoma Abstractors Law.  All permits shall expire annually. A permit holder who has not completed development of an abstract plant at the time the permit expires may apply for renewal of the permit. Applications for renewal must be made thirty (30) days prior to the scheduled expiration of the original permit and shall be accompanied by the renewal fee.  The permit holder shall comply with the provisions of the Oklahoma Abstractors Law to obtain a certificate of authority after completion of the abstract plant.

Added by Laws 1984, c. 163, § 12, eff. Nov. 1, 1984.

§74227.22.  Censure, suspension, revocation, continuance, renewal or refusal to issue certificate of authority or permit  Civil penalties.

A.  The State Auditor and Inspector shall censure, suspend, revoke, continue, renew, or refuse to issue any certificate of authority or permit issued or applied for pursuant to the provisions of the Oklahoma Abstractors Law, if, after a hearing, the State Auditor and Inspector finds any one or more of the following conditions:

1.  Any untrue statement in the application for a certificate of authority or permit; or

2.  The violation of or noncompliance with any provision of the Oklahoma Abstractors Law or rule, regulation, or order of the State Auditor and Inspector; or

3.  The obtaining of or attempt to obtain a certificate of authority or permit through fraud or misrepresentation; or

4.  Conviction of a felony in this state, another state, or a federal court or of a misdemeanor involving moral turpitude; or

5.  Conspiracy involving the certificate holder or his agents to obtain an abstract license for an employee, prospective employee, or other person through fraud or misrepresentation; or

6.  Failure to properly supervise an abstract licensee whose license is issued through the certificate holder.

B.  In addition to or in lieu of any censure, denial, suspension, or revocation of a certificate or permit, any person, firm, corporation, or other entity violating the provisions of the Oklahoma Abstractors Law, upon conviction, may be subject to a civil fine of not less than One Hundred Dollars ($100.00) nor more than Ten Thousand Dollars ($10,000.00) for each occurrence.  The fine may be enforced in the same manner in which civil judgments may be enforced.

Added by Laws 1984, c. 163, § 13, eff. Nov. 1, 1984.

§74227.23.  Rights and responsibilities of abstractors.

A.  Any person, firm, corporation, or other entity holding a valid abstract license or permit, or any abstract licensee affiliated with such person, firm, corporation, or other entity, shall:

1.  have free access to the instruments of record affecting real property filed in any city, county, or state office;

2.  be permitted to make such memoranda, notations, or copies of such instruments of record;

3.  occupy reasonable space with equipment for that purpose during the business hours of such office;

4.  make and prepare abstracts;

5.  compile, post, copy, and maintain his books, records, and indexes.

B.  The records in any city, county, or state office shall not be taken from the office to which they belong, for any reason, except that records may be taken from the office of the district court clerk by an abstractor who is doing business within that county and has an approved bond on file with the county clerk for a period of time not to exceed twentyfour (24) hours after first giving proper receipt to the appropriate clerk or deputy.

C.  An abstractor shall have the right of access to any instrument filed of record in a county office, not later than the close of business of the first business day following the day of filing.  There shall be no fee charged for providing access to the instrument.

D.  For purposes of this section, "access" means possession of said instrument to mechanically reproduce it, either in the office or out of the office of filing, at the discretion of the county officer having custody of the instrument, which reproduction shall be completed not later than the close of business of the first business day following the day of receipt of the document. Provided if the abstractor fails to return the files within the twentyfourhour period, the county officer in his discretion may refuse to allow the abstractor to remove said files at a later date. Any county officer making such refusal shall send written notice of such action to the State Auditor and Inspector.

E.  All certificates of authority or permit holders and abstract licensees shall be subject to the same obligation to protect and preserve the public records to which they have access as do the public officers who have legal custody of such records. Holders of certificates of authority or permits and abstract licensees shall be subject to the same penalties for a violation of such duty as said officers.

F.  Reliance on the county indexes in the preparation of an abstract of title shall not be a defense of liability for an error or omission in an abstract of title.

Added by Laws 1984, c. 163, § 14, eff. Nov. 1, 1984.

§74227.24.  Certain employees required to hold abstract license  Exemptions.

Any person in the employ of a holder of a certificate of authority or permit for the purpose of searching county records or compiling abstracts shall hold an abstract license.  The provisions of this section shall not apply to an employee whose sole function is to put the work product of others into typewritten or other readable form.

Added by Laws 1984, c. 163, § 15, eff. Nov. 1, 1984.

§74227.25.  Qualifications for issuance of license  Term of license  License fee.

A.  An abstract license shall be issued by the State Auditor and Inspector to an applicant who:

1.  is eighteen (18) years of age or older; and

2.  is of good moral character; and

3.  has not been convicted of a felony or crime of moral turpitude in this state, another state, or a federal court; and

4.  has passed a test for abstractors required by the State Auditor and Inspector.

B.  Each abstract license shall be valid for one (1) year.  The State Auditor and Inspector shall set the fees for an abstract license and for renewal not to exceed Fifty Dollars ($50.00).

Added by Laws 1984, c. 163, § 16, eff. Nov. 1, 1984.

§74227.26.  Supervision of licensees.

All abstract licensees shall submit to the supervision of a holder of a certificate of authority or permit and shall inform the State Auditor and Inspector in writing of the name and address of that holder of a certificate of authority or permit.  If the licensee leaves the employ of that holder of a certificate of authority or permit or changes employment to another holder of a certificate of authority or permit, he shall so inform the State Auditor and Inspector in writing within ten (10) days of the action.

Added by Laws 1984, c. 163, § 17, eff. Nov. 1, 1984.

§74227.27.  Censure, revocation or suspension of abstract license.

Upon good cause shown and after a hearing, the State Auditor and Inspector may censure a licensee or revoke or suspend his abstract license for any of the following acts:

1.  Making of a materially fraudulent statement in an application for an abstract license; or

2.  Having been convicted and exhausted all appellate remedies in a court of competent jurisdiction in this or any other state or a federal court of the crime of forgery, embezzlement, obtaining money under false pretenses, extortion, conspiracy to defraud, fraud, or any similar offense, or pleading guilty or nolo contendere to any such offense; or

3.  Destroying or secreting public records, or failing to return said records within the designated time; or

4.  Any other conduct which constitutes untrustworthy or improper, fraudulent, or dishonest activities; or

5.  Disregarding or violating any provision of the Oklahoma Abstractors Law; or

6.  Continued violation after notice from the State Auditor and Inspector of engaging in a practice of charging excessive abstracting fees.

Added by Laws 1984, c. 163, § 18, eff. Nov. 1, 1984.

§74227.28.  Charges for abstracts and abstracting  Certain business inducements prohibited.

It shall be unlawful for any abstractor as an inducement to obtaining any business, to pay, rebate, or deduct any portion of or to permit any deduction from a charge made for making, extending, or certifying an abstract of title, to:

1.  any owner, mortgagee, or lessee of the real property covered by the abstract of title, or of any right, title, or interest in or lien upon the same; and

2.  any principal, broker, agent, or attorney in connection with a sale or lease of real property or the making or obtaining of a loan thereon in which an abstract of title is required, used, or furnished; and

3.  any spouse, child, employee, ward, officer, director, subsidiary, affiliate, parent, relative within the fifth degree, personal representative, or partner of any person, firm, or corporation included in this section.

All charges for abstracts and abstracting shall be separately stated and shall not be combined with title insurance, closing fees or examination charges, shall be uniform for all abstracts of whatsoever kind or nature, whether the abstract is prepared for use by the abstractor or for others purchasing abstracts from the abstractor; and any other charge therefor shall be unlawful.

Added by Laws 1984, c. 163, § 19, eff. Nov. 1, 1984.

§74227.29.  Limitation of actions.

An action for damages by reason of any imperfect or false abstract hereafter compiled must be brought within five (5) years from the date the abstract certificate was issued.

Added by Laws 1984, c. 163, § 20, eff. Nov. 1, 1984.

§74-227.30.  Real property purchaser - Retention of abstract.

A purchaser of real property shall have the opportunity to retain possession of the abstract for the property being purchased.  The purchaser shall be notified about the option to retain possession at the scheduled closing; however, if a contractual obligation to a mortgage company requires retention of the abstract by that mortgage company, then the purchaser shall have an opportunity to take possession of the abstract upon complete performance of the contractual obligations.

Added by Laws 2002, c. 36, § 1, eff. Nov. 1, 2002.

§74-228.  Internal audits - Supervisory responsibility.

The administrative head and the governing body of any state agency, board, department or commission having internal audit functions shall have direct supervisory responsibility over all internal audits conducted by the agency, board, department or commission.  Such supervisory responsibility shall include, but not be limited to, the duty of assuring that all internal audits are conducted in accordance with the "Standards for the Professional Practice of Internal Auditing" developed by the Institute of Internal Auditors or any successor organization thereto.

Added by Laws 1992, c. 36, § 1, eff. Sept. 1, 1992.  Amended by Laws 1994, c. 317, § 5, eff. July 1, 1994.

§74-229.  Internal audit reports.

In addition to other requirements regarding audits prescribed by law, all state agencies, departments, boards and commissions that conduct internal audits shall submit internal audit reports, including initial and final reports, to the State Auditor and Inspector.  Each audit shall be identified clearly as either an initial internal audit report or as a final internal audit report.

Added by Laws 1992, c. 269, § 1, eff. Sept. 1, 1992.

§74231.  Bureau created.

There is hereby created a bureau to be known as the "Oklahoma Geological Survey," which shall be under the direction of a commission, to be known as the State Geological Commission, composed of the Governor, the President of the State University, and the State Superintendent of Public Instruction. R.L. 1910 Sec. 8125.

R.L.1910, § 8125.

§74232.  Direction and supervision.

The Geological Survey of the State of Oklahoma located at Norman, Oklahoma, is hereby placed under the direction and supervision of the Board of Regents of the University of Oklahoma.  Laws 192324, ch. 46, P. 49, Sec. 1.

Laws 192324, c. 46, p. 49, § 1.

§74234.  Duties of bureau.

The said bureau shall have for its object and duties the following:

First.  A study of the geological formations of the state with special reference to its mineral deposits, including coal, oil, gas, asphalt, gypsum, salt, cement, stone, clay, lead, zinc, iron, sand, road building material, water resources and all other mineral resources.

Second.  The preparation and publication of bulletins and reports, accompanied with necessary illustrations and maps, including both general and detailed descriptions of the geological structure and mineral resources of the state.

Third.  The consideration of such other scientific and economic questions as, in the judgment of the commission, shall be deemed of value to the people.

R.L.1910, § 8127.

§74235.  Reports.

he director shall present to the Governor a biennial report, ready for printing, showing the progress and condition of said bureau, together with such other information as the commission may deem necessary:  Provided, that the commission shall have authority to print and distribute said report.

R.L.1910, § 8128.

§74237.  Right of way.

In order to carry out the provisions of this article, it shall be lawful for all persons employed by the bureau to enter and cross all lands within the state   Provided, that in so doing no damage shall be done to private property.

R.L.1910, § 8130.

§74238.  Located at university.

Until suitable laboratories, libraries and testing apparatus are provided by the state for prosecuting the work of the survey, said survey shall be located at the State University.  The commission shall enter into arrangements with the Board of Regents of the State University for the use, by members of the staff of the survey, or such rooms, laboratories, libraries and apparatus as may be necessary for the carrying on of such work.

R.L.1910, § 8131.

§74241.  Survey created  Supervision  Object and duties.

(a) The Archeological Survey of the State of Oklahoma, located at Norman, Oklahoma, shall be under the direction and supervision of the Regents of the University of Oklahoma and shall be known as the Oklahoma Archeological Survey.

(b) The Oklahoma Archeological Survey shall have for its object and duties the following:

(1) Excavation of historical sites, ruins and mounds for the purpose of securing data and objects relating to early man in Oklahoma;

(2) Fundamental research in Oklahoma archeology and encouragement of public cooperation in the preservation of Oklahoma antiquities;

(3) Research in and study of anthropology and related social and physical sciences both prior to excavation and thereafter in order to plan and aid in the discovery of archeological sites and artifacts and in their proper assessment and preservation once discovered;

(4) Publication of findings in terms of their scientific and popular and cultural values;

(5) Display and custodianship of relics, artifacts, sites and other tangible results of the operations of the survey;

(6) Educational activities providing a stimulus to archeological efforts and the encouragement of archeological societies, parks and museums; and

(7) To initiate, operate and maintain a program of archeology which shall include the specific responsibilities set out above which shall not be limited to those areas of action.

Laws 1970, c. 172, § 1, emerg. eff. April 10, 1970.

§74-245.  Survey created - Director - Object and duties - Copies - Report.

A.  The Climate Office of the State of Oklahoma located at Norman, Oklahoma, shall be under the direction and supervision of the Board of Regents of the University of Oklahoma and shall be known as the Oklahoma Climatological Survey.  The Oklahoma Climatological Survey is hereby recreated, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law.

B.  The director of the Oklahoma Climatological Survey shall be appointed by the Board and shall either serve as the state climatologist or appoint another current employee of the Survey to serve as state climatologist.  The salary of the director shall be determined by the Board.

C.  The Oklahoma Climatological Survey shall have for its object and duties the following:

1.  To acquire, archive, process and disseminate, in the most costeffective way possible, all climate and weather information which is or could be of value to policy and decision makers in the state;

2.  To act as the representative of the state in all climatological and meteorological matters both within and outside the state when requested to do so by the legislative or executive branches of the state government;

3.  To prepare, publish and disseminate periodic regular climate summaries for those individuals, agencies and organizations whose activities are related to the welfare of the state and are affected by climate and weather;

4.  To conduct and report on studies of climate and weather phenomena of significant socioeconomic importance to the state;

5.  To evaluate the significance of natural and manmade, deliberate and inadvertent changes or modifications in important features of the climate and weather affecting the state, and to report this information to those agencies and organizations in the state who are likely to be affected by such changes or modifications; and

6.  To maintain and operate the Oklahoma Mesonetwork, a statewide environmental monitoring network which is overseen by the Mesonet Steering Committee, comprised of representatives of the University of Oklahoma and Oklahoma State University according to its Memorandum of Agreement.  The director of the Oklahoma Climatological Survey shall be accountable for executing the policies of the Mesonet Steering Committee.

D.  The director is authorized to certify copies as being authentic reproductions of weather records held in the state.

E.  The director of the Oklahoma Climatological Survey shall present a report each year to the Board of Regents of the University of Oklahoma showing the progress, condition and all other information which the Board may deem necessary.

Added by Laws 1982, c. 63, § 1, operative Oct. 1, 1982.  Amended by Laws 1988, c. 13, § 1; Laws 1994, c. 14, § 1; Laws 2000, c. 18, § 1; Laws 2003, c. 208, § 1, emerg. eff. May 12, 2003.

§74250.4.  State officers  Salaries.

Pursuant to provisions of the Constitution of the State of Oklahoma from and after the beginning date of a term of office which commences in, or after, January, 1999, the following officers of the State of Oklahoma shall be annually compensated for their services, payable monthly, as follows:

1.  The Governor shall receive a salary equal to the salary received by the Chief Justice of the Oklahoma Supreme Court;

2.  The Lieutenant Governor shall receive a salary equal to the salary received by an associate district judge in a county with a population greater than ten thousand (10,000) and less than thirty thousand (30,000);

3.  The Attorney General shall receive a salary equal to the salary received by the Presiding Judge of the Court of Civil Appeals;

4.  The State Superintendent of Public Instruction shall receive a salary equal to the salary received by a district judge;

5.  Each member of the Corporation Commission shall receive a salary equal to the salary received by an associate district judge in a county with a population of over thirty thousand (30,000);

6.  The State Treasurer shall receive a salary equal to the salary received by an associate district judge in a county with a population of over thirty thousand (30,000);

7.  The State Auditor and Inspector shall receive a salary equal to the salary received by an associate district judge in a county with a population of over thirty thousand (30,000);

8.  The State Insurance Commissioner shall receive a salary equal to the salary received by an associate district judge in a county with a population of over thirty thousand (30,000); and

9.  The Commissioner of Labor shall receive a salary equal to the salary received by a special judge.

Added by Laws 1965, c. 502, § 2, emerg. eff. July 19, 1965.  Amended by Laws 1970, c. 85, § 1; Laws 1974, c. 311, § 1, emerg. eff. May 31, 1974; Laws 1978, c. 239, § 1, emerg. eff. April 26, 1978; Laws 1982, c. 182, § 1; Laws 1994, c. 239, § 3; Laws 1997, c. 384, § 1, emerg. eff. June 11, 1997.

§74-250.4-1.  Repealed by Laws 1997, c. 384, § 106, eff. July 1, 1997.

§74250.42.  Commissioner of Labor  Compensation.

A.  Pursuant to provisions of the Constitution of the State of Oklahoma from and after the beginning date of a term of office which commences in, or after, January, 1983, the annual compensation, payable monthly, of the Commissioner of Labor shall be Thirtyseven Thousand Five Hundred Dollars ($37,500.00).

B.  From and after the beginning date of a term of office which commences in, or after, January, 1987, the annual compensation, payable monthly, of the Commissioner of Labor shall be as follows:

1.  For the period commencing in January, 1987, and ending in December, 1988, the sum of Thirtynine Thousand Seven Hundred Fifty Dollars ($39,750.00).

2.  For the period commencing in January, 1989, and ending in December, 1990, the sum of Fortytwo Thousand One Hundred Forty Dollars ($42,140.00).

Added by Laws 1985, c. 348, § 6, emerg. eff. July 31, 1985.

§74-250.4-3.  Repealed by Laws 1990, c. 266, § 101, operative July 1, 1990.

§74250.4a.  Legislators  Salary or emoluments.

Any member of the Legislature who may, during the time for which he was elected Senator or member of the House of Representatives, be appointed or elected to any office incident to which the salary or emoluments thereof are increased, shall receive during the term for which he was elected or appointed to such office the salary or emoluments which under the provisions of law appertain to such office at the beginning of the time for which he was elected Senator or member of the House of Representatives.

Added by Laws 1982, c. 359, § 3, emerg. eff. June 2, 1982.

§74250.6.  Salary rates of certain educational officers  Limits and conditions on salary and expense expenditures.

(a)  It is the intent of the Legislature that the Oklahoma State Regents for Higher Education establish a maximum annual salary for the Chancellor for Higher Education and presidents of universities and colleges.  The maximum salary and expense allowance should not exceed the salary and maintenance of Governor's Mansion established for the Governor of the State of Oklahoma.

(b)  State officers and employees shall not be paid any salary, fee, wage, remuneration, expense allowance, or other compensation on warrants issued by the State Treasurer except when claim for payment is made on the prescribed payroll form of the agency for which services are performed, except:

1.  Reimbursement for travel expenses incurred on official state business shall be made as provided by statute on approved travel claims; and

2.  Reimbursement for officials and employees of the state, for miscellaneous emergency purchases or other purchases not available through their agency's normal purchasing process, shall be on approved miscellaneous claims.  Provided, such reimbursements shall be subject to the agency head's approval; must be accompanied by evidence of payments; and the purchases must not otherwise be restricted by state statutes.  Reimbursements which exceed One Hundred Dollars ($100.00) per claim shall include a written statement of justification for the purchase as support documentation for the claim.

Nothing in this section is intended to keep a state agency from being reimbursed for services performed by employees of one agency for another.

Nothing in this section shall affect the method of payment of any expense allowance to any state officer or employee specifically authorized by statute, or the payment to uniformed employees for maintenance and cleaning of uniforms where the payment is made under an accountable plan as defined by the Internal Revenue Service.

Laws 1970, c. 85, § 3; Laws 1979, c. 47, § 96, emerg. eff. April 9, 1979; Laws 1983, c. 334, § 11, emerg. eff. June 30, 1983; Laws 1993, c. 291, § 3, eff. July 1, 1993; Laws 1994, c. 2, § 29, emerg. eff. March 2, 1994.

NOTE:  Laws 1993, c. 129, § 3 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§74250.7.  Corporation Commission members  Chairman.

Each Corporation Commissioner holding office after the effective date of this act shall receive as compensation the salary established by the Legislature for Corporation Commissioners. The person elected Corporation Commission Chairman by those members constituting the Corporation Commission shall receive additional annual compensation in the amount of Two Thousand Dollars ($2,000.00) payable monthly, while serving in the capacity of Chairman.

Amended by Laws 1982, c. 182, § 2; Laws 1982, c. 358, § 20, emerg. eff. June 2, 1982.

§74-250.16.  Commissioner of Labor - Salary.

Pursuant to the provisions of the Constitution of the State of Oklahoma, from and after the beginning date of a term of office which commences in, or after, January, 1991, the annual salary of the Commissioner of Labor shall be Forty-two Thousand One Hundred Forty Dollars ($42,140.00), payable monthly.

Added by Laws 1990, c. 266, § 69, operative July 1, 1990.

§74255.  Appointments and tenure  Citizenship  Exceptions.

The heads of the departments except as otherwise herein provided are hereby authorized and empowered to appoint persons to hold positions created in their respective departments.  The persons so appointed shall hold office at the will of such state officer and in the case of all boards and commissioners, such board or commission shall, by vote thereof, except as otherwise provided, appoint persons to hold positions created under such boards or commissions by this act, and the said persons so appointed shall hold office at the will of such officer, boards or commissions making said appointment, provided that any board or commission may authorize the secretary of such board or commission to make said appointment.

Provided further, that it shall be unlawful for the heads of any department, or any departments, except institutions of higher learning and state hospitals, the State Health Department, the Highway Department in the employment of engineers and technicians, schools for mentally retarded and State Veterans Facilities as pertains to doctors, dentists, nurses and other trained technicians, to employ in any way any person who is not a citizen of the United States, and repealing all laws in conflict herewith.  The provisions of this act shall in no way be interpreted to repeal any provision of the laws heretofore enacted creating the Merit System of the State of Oklahoma.

Laws 1919, c. 211, p. 302, § 2; Laws 1967, c. 36, § 1, emerg. eff. March 24, 1967.

§74-271.  Senate and House of Representatives - Powers as to employees.

A.  The Senate and the House of Representatives of the State of Oklahoma are hereby authorized to employ such administrative, professional, clerical, stenographic and other employees as in the judgment of each body, respectively, shall by them be deemed necessary and proper.

B.  Each week during the legislative session, the Senate and the House of Representatives are hereby authorized to employ chaplains and pages as deemed necessary by the respective bodies.

C.  Each body shall be the sole judge of the number, duties, and compensation of its employees.

Added by Laws 1915, c. 264, § 1.  Amended by Laws 1929, c. 38, p. 39, § 1, emerg. eff. March 20, 1929; Laws 1995, c. 336, § 1, emerg. eff. June 8, 1995.

§74283.  Salaries fixed by statute are maximum salaries  No claim for excess above appropriation.

he amount of salary as fixed by any statute, heretofore or hereafter enacted, creating positions or fixing salaries for positions of any officer or employee of the State of Oklahoma, except as limited by Section 10 of Article XXIII of the Constitution of the State of Oklahoma, shall be and it is intended by the Legislature to be the maximum salary which each of the respective officers or employees shall receive or be entitled to receive; and none of such salaries, nor any part of any such salary shall constitute a valid claim against the State of Oklahoma in excess of the amount or amounts specifically appropriated therefor.

Laws 1941, p. 454, § 1.

§74-284.  Repealed by Laws 1994, c. 242, § 56.

§74-284.1.  Certain state agencies prohibited from implementing lagged payroll system prior to July 1, 1991.

Any state agency which was not utilizing a lagged payroll system on or before January 1, 1990, shall be prohibited from implementing a lagged payroll system prior to July 1, 1991.

Added by Laws 1990, c. 341, § 1, eff. July 1, 1990.

§74-284.2.  Pay increase funds - Prohibition of expenditure for contracted private employees.

No funds appropriated for the purpose of implementing the pay increase provided in Section 1 of this act shall be expended by any employing public agency, board, commission or other public employing entity in order to increase compensation for persons employed by a private business entity that has entered into contract with the public employing entity to provide personnel services to the public employing entity in order for the public employing entity to perform duties imposed upon it by law or functions the public employing entity is authorized to perform by law.  The provisions of this section shall not be construed to prohibit increases in compensation to a vendor performing other types of services pursuant to a sole source contract or contract awarded pursuant to the Oklahoma Central Purchasing Act.

Added by Laws 1998, c. 257, § 2, eff. Jan. 1, 1999.

§74-291.  Repealed by Laws 1995, c. 335, § 7, eff. Nov. 1, 1995.

§74291.1.  Legislators  Per diem.

Members of the Legislature shall be allowed a per diem in lieu of expenses in an amount authorized by the provisions of the Internal Revenue Code of 1986, as amended, for deductibility of expenses for travel while away from home without additional documentation for each night spent away from home in the performance of their official duties within the state during regular and extraordinary legislative sessions, not to exceed the number of legislative days per week.

Added by Laws 1975, c. 254, § 2, operative Jan. 1, 1976.  Amended by Laws 1979, c. 260, § 4, emerg. eff. June 5, 1979; Laws 1985, c. 7, § 2, eff. July 1, 1985; Laws 1985, c. 344, § 10, emerg. eff. July 30, 1985; Laws 1989, c. 247, § 2, emerg. eff. May 18, 1989; Laws 1997, c. 384, § 16, eff. July 1, 1997.

§74291.1a.  Legislators  Mileage and per diem.

Members of the Legislature who are authorized by the Speaker of the House of Representatives and the President Pro Tempore of the Senate, to attend official meetings and sessions concerning legislation during a legislative recess shall be entitled to receive reimbursement for mileage and per diem in the same manner as provided for in Sections 291 and 291.1 of Title 74 of the Oklahoma Statutes.

Laws 1979, c. 274, § 3, emerg. eff. June 5, 1979.

§74-291.1b.  Legislators - Reimbursable trips.

Members of the Legislature shall receive mileage reimbursement pursuant to Section 500.4 of Title 74 of the Oklahoma Statutes for the number of miles necessarily and conveniently traveled by the most usual and feasible route to be present upon convening of the regular or extraordinary sessions of the Legislature by such member in each and every trip in going to and returning from the place of meeting of the Legislature.  Each member shall be entitled to mileage reimbursement for one (1) round trip per week in traveling to and from the meeting of the Legislature.  A member not claiming per diem reimbursement may elect to receive mileage for not to exceed as many trips as there are legislative days for a week during each week the Legislature is actually in regular or extraordinary session, provided that no single, round-trip mileage reimbursement may exceed the per diem allowance.  Members of the Legislature shall receive mileage reimbursement, for the use of privately owned vehicles pursuant to Section 500.4 of Title 74 of the Oklahoma Statutes for the number of miles necessarily and conveniently traveled by the most usual and feasible route to be present in attending meetings of committees of which they are members or to which they are invited by Committee Chairmen when the Legislature is not in session, subject to the approval of the presiding officer of each house for the members of the respective houses.

Added by Laws 1995, c. 335, § 6, eff. Nov. 1, 1995.

§74291.2.  Board on Legislative Compensation  Meetings  Changes in legislative compensation - Quorum  Terms - Officers - Lobbyists.

The Board on Legislative Compensation created by Article 5, Section 21, of the Oklahoma Constitution shall meet on the third Tuesday of October in every oddnumbered year at nine o'clock a.m. in the State Capitol Building, at which meeting the Board shall review the compensation paid to members of the State Legislature and, if necessary, change the compensation.  The Board may, at the call of its chairman or upon a majority vote of its membership, hold such additional meetings as are necessary to carry out its official duties.  Any change in legislative compensation shall be made by the Board no later than the third Tuesday of November in said oddnumbered year.  Five members of the Board shall constitute a quorum and a majority vote of such quorum shall be necessary for the Board to act.  The appointed members of said Board shall serve terms which run concurrently with the terms of the respective appointing authorities and shall serve at their pleasure.  The Director of State Finance shall serve as Secretary to the Board.  The Board shall elect such other officers as they deem needed from their membership.  No member of the Board shall be a lobbyist as required to be registered pursuant to the Oklahoma Campaign Compliance and Ethical Standards Act.

Laws 1977, c. 226, § 1, emerg. eff. June 14, 1977.  Amended by Laws 1990, c. 198, § 1, emerg. eff. May 10, 1990.

§74291.3.  Advice to Legislature  Travel expenses.

When requested by a concurrent resolution, the Board shall advise the Legislature on various items of legislative expenditures as specified in the resolution.  When meeting pursuant to this section, the members shall be reimbursed for travel expenses while on official business in accordance with the State Travel Reimbursement Act.

Amended by Laws 1985, c. 178, § 69, operative July 1, 1985.

§74291.10.  Staff Review Committee of the Senate  Membership  Clerk.

There is hereby created a Staff Review Committee of the Senate which shall consist of the President Pro Tempore as chairman, the Majority Floor Leader as vice chairman, the Minority Floor Leader, the chairman of the Appropriations Committee and the vice chairman of the Appropriations Committee.  The Secretary of the Senate shall serve as clerk of the committee.

Laws 1981, c. 279, § 1, eff. July 1, 1981.

§74291.11.  Meetings  Duties.

The Staff Review Committee shall meet prior to July 1 of each year, and at such other times as are required, to review the performance of members of the Senate Staff, to approve salaries, to establish schedules of work and other personnel policies and to perform such other duties as it deems necessary in reviewing the work of the Senate Staff.

Laws 1981, c. 279, § 2, eff. July 1, 1981.

§74-291.12.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.13.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.13a.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.14.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.15.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.16.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.17.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-291.18.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74291.19.  Incentive bonuses.

The Staff Review Committee shall be empowered to award to any Senate Staff employee an incentive bonus of up to Five Hundred Dollars ($500.00), provided that no employee shall receive bonuses of more than Five Hundred Dollars ($500.00) during any fiscal year and provided that no more than ten percent (10%) of the total number of Senate Staff personnel receive such bonuses during any fiscal year.  Such incentive bonuses shall be awarded on the basis of exceptional service.

Laws 1981, c. 279, § 10, eff. July 1, 1981.

§74292.2.  Permanent employees of House of Representatives  Salaries and emoluments.

The positions of permanent employment within the House of Representatives and the salaries attached thereto shall be prescribed by the Speaker of the House of Representatives.  The salaries of permanent employees of the House of Representatives shall be increased at the same rate as is prescribed by law for that particular fiscal year for comparable salaries of employees within the classified service of the Merit System of Personnel Administration.  All employees of the House of Representatives shall be paid out of the State Treasury from funds appropriated by the Legislature for said purposes on warrants of the State Treasurer issued on vouchers certified by the Speaker of the House of Representatives or his designee.

Added by Laws 1985, c. 318, § 3, emerg. eff. July 29, 1985.  Amended by Laws 1995, c. 336, § 2, emerg. eff. June 8, 1995.

§74-292.2a.  Temporary employees of House of Representatives - Compensation.

A.  The House of Representatives, during each regular or special session, shall provide by simple resolution for the employment of its temporary employees.

B.  The temporary employees of the House of Representatives shall receive additional compensation at the rate of Twelve Dollars and fifty cents ($12.50) per month for each year of prior legislative experience, not to exceed a total additional compensation of Two Hundred Dollars ($200.00) per month.  Such employees shall be credited with one (1) year of prior experience for each legislative session in which the employee was employed by the State House of Representatives or the State Senate.

Added by Laws 1995, c. 336, § 3, emerg. eff. June 8, 1995.

§74-292.3.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.4.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.5.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.6.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.7.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.8.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.9.  Repealed by Laws 1995, c. 336, § 5, emerg. eff. June 8, 1995.

§74-292.10.  Short title.

This act shall be known and may be cited as the "Oklahoma State Employees' Direct Deposit Act".

Added by Laws 1991, c. 229, § 1, eff. July 1, 1991.

§74-292.11.  Definitions.

As used in the Oklahoma State Employees' Direct Deposit Act:

1.  "Direct deposit system" means a method of electronically transferring a payroll claim for an employee to a financial institution;

2.  "Employee" means any person in the classified, unclassified or exempt service of any state agency, board or Commission.  "Employee" shall include any person who is an employee of the Oklahoma State Regents for Higher Education or any institution under the authority of the Oklahoma State Regents for Higher Education.  "Employee" shall not include any person who is an employee of any school district or political subdivision of this state; and

3.  "Employer" means any state agency, board, commission, department, institution, authority, officer, bureau, council, office, the Oklahoma State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education, or other entity created by the Oklahoma Constitution.  "Employer" shall not include any school district or political subdivision of this state.

Added by Laws 1991, c. 229, § 2, eff. July 1, 1991.  Amended by Laws 2004, c. 308, § 2.

§74-292.12.  Implementation and administration of direct deposit system.

A.  The Administrator of the Office of Personnel Management is hereby directed to implement a direct deposit system for employees who are subject to the provisions of the Oklahoma State Employees' Direct Deposit Act.  There shall be no service charge of any type paid by the state employee at any time which shall decrease the net amount of the employee's salary deposited to the financial institution of the personal choice of the employee as a result of the implementation and administration of the Oklahoma State Employees' Direct Deposit Act.

1.  Employees hired after December 31, 2004, shall participate in the direct deposit system.  At the time the employee enters on duty, the employee shall identify a financial institution that will serve as a personal depository agent for the employee.

2.  Employees hired before December 31, 2004, shall participate in the direct deposit system.  No later than June 30, 2007, each employee hired before December 31, 2004, who is not a participant in the direct deposit system, shall identify a financial institution that will serve as a personal depository agent for the employee.

B.  The Administrator of the Office of Personnel Management shall promulgate rules as necessary for implementation and administration of the system, which shall include limited exceptions to required participation by employees.

C.  All employers shall begin offering direct deposit to any eligible employee not later than January 1, 1992.

Added by Laws 1991, c. 229, § 3, eff. July 1, 1991.  Amended by Laws 2004, c. 308, § 3.

§74308.  Filing of rules with Speaker of House and President of Senate  approval or disapproval by Legislature.

Section 308.  (a)  Copies of all rules in force and on file with the Secretary of State shall be transmitted by the Secretary of State to the Speaker of the House of Representatives and the President Pro Tempore of the State Senate within sixty (60) days after approval of this act.

(b)  Copies of rules promulgated while the Legislature is in session shall be filed by the adopting agency with the Speaker of the House of Representatives and the President Pro Tempore of the State Senate within ten (10) days after their adoption by such agency.

(c)  Copies of rules promulgated during the time the Legislature is not in session shall be filed with the Speaker of the House of Representatives and the President Pro Tempore of the State Senate by the adopting agency within ten (10) days after the convening of the next legislative session.

(d)  By the adoption of a resolution, either house of the Legislature may disapprove any rule which has been transmitted as required by other subsections of this section and the adopting agency shall not have authority to repromulgate such rule, except during the first sixty (60) calendar days of a subsequent legislative session.

(e)  Failure of the Legislature to disapprove any rule transmitted under the provisions of other subsections of this section within thirty (30) calendar days after such rule has been transmitted shall result in the approval of such rule by the Legislature.  Provided, that in the event the Legislature is not in session at the time of the transmitting of an emergency rule or adjourns before the expiration of said thirty (30) calendar days, then said rule shall be subject to consideration by the next Legislature during the first thirty (30) calendar days of said succeeding session.

(f)  Except as otherwise provided in this subsection, an agency may adopt, amend or repeal a rule only during such times when the Legislature is in session.  An agency may adopt, amend or repeal a rule while the Legislature is not in session only upon a finding that an imminent peril to the public health, safety or welfare requires the promulgation of such rule.  The reasons for a finding of an imminent peril to the public health, safety or welfare shall be stated in the rule or regulation, and the sufficiency of such reasons shall be subject to judicial review.

(g)  Any rights, privileges, or interests gained by any person by operation of an agency rule prior to its rejection or disapproval by either house of the Legislature, shall not be affected by reason of any subsequent disapproval or rejection by either house of the Legislature.

§74314.  Investigation of fires  Report to fire marshal  Record of fires.

The State Fire Marshal and the chief of the fire department of every city or village in which a fire department is established, and the mayor of every incorporated village or town in which no fire department exists, and the sheriff of the county shall investigate the cause, origin and circumstances of every fire occurring in such city, village, town or county by which property has been destroyed or damaged, and shall especially make investigation as to whether such fire was the result of carelessness or design.  Said investigation shall begin within two (2) days, not including Sundays, of the occurrence of such fire, and the said Fire Marshal shall have the right to supervise and direct such investigation whenever he deems it necessary or expedient.  The officer making the investigation of fires, shall forthwith notify said Fire Marshal and shall within a week of the occurrence of the fire furnish to the said Fire Marshal a written statement of all facts relating to the cause and origin of the fire, and such other information as may be called for by blanks provided by said Marshal.  The State Fire Marshal shall keep in his office a record of all fires occurring in the state, together with all facts, statistics and circumstances including the origin of the fires, which may be determined by the investigation provided by this act; such records shall at all times be open to the public inspection, and such portions of it as the insurance commissioner may deem necessary shall be transcribed and forwarded to him within fifteen (15) days from the 1st day of January of each year.

Laws 191011, c. 46, p. 115, § 4.

§74315.  May take testimony  Causing arrest  Report to insurance commissioner.

The said State Fire Marshal shall, when in his opinion further investigation is necessary, take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts or to have means of knowledge in relation to the matter as to which an examination is herein required to be made, and shall cause the same to be reduced to writing; and if he shall be of the opinion that there is evidence sufficient to charge any person with the crime of arson, or with the attempt to commit the crime of arson, or of conspiracy to defraud, or criminal conduct in connection with such fire, he shall cause such person to be arrested and charged with such offense, or either of them shall furnish to the proper prosecuting attorney all such evidence, together with the names of witnesses and all information obtained by him including a copy of all pertinent and material testimony taken in the case, and shall report to the insurance commissioner as often as such commissioner shall require, his proceedings, and the progress made in all prosecutions under this act, and the result of all cases which are finally disposed of. Laws 191011, ch. 46, P. 115, Sec. 5.

Laws 191011, c. 46, p. 115, § 5.

§74316.  Witnesses and evidence  Administration of oath or affirmations  Punishment for contempt  Prosecutions  Right of entry.

The State Fire Marshal and the Assistant Fire Marshal shall each have power in any county in the State of Oklahoma to summons and compel the attendance of witnesses before them, or either of them, to testify in relation to any matter which by any of the provisions of this act is made a subject of inquiry and investigation and may require the production of any books, papers or documents deemed pertinent thereto by them, or either of them.  Said State Fire Marshal, Assistant Fire Marshal are each hereby authorized and empowered to administer oaths or affirmations to any person appearing as witness before them and false swearing in any matter or proceedings aforesaid shall be the felony of perjury and shall be punished as such.  Any witness who refuses to be sworn or refuses to testify or who disobeys any lawful order of the said State Fire Marshal, Assistant State Fire Marshal, or who fails or refuses, to produce any book, paper or document, touching on any matter under examination, or who is guilty of any contemptuous conduct after being summoned by them or either of them, to appear before them, or either of them, to give testimony in relation to any matter or subject under investigation as aforesaid, shall be deemed guilty of a misdemeanor and it shall be the duty of the State Fire Marshal, Assistant State Fire Marshal, or either of them to make complaint against said person or persons so refusing to comply with the summons or order of the said State Fire Marshal, or Assistant State Marshal, before any justice of the peace, police magistrate, or any court of record in the county in which said investigation is being had, and upon the filing of such complaint such court shall proceed in the same manner as other criminal cases and upon conviction of any such person guilty of violation of the provisions of this act, shall be fined in a sum of not exceeding Twentyfive Dollars ($25.00) and imprisonment until such fine is paid; provided, however, that any person so convicted shall have the right of appeal.  Said State Fire Marshal and his subordinates or either of them shall have the authority at all times of day or night in the performance of the duties imposed by the provisions of this act, to enter upon and examine any building or premises where any fire has occurred and other buildings adjoining or near the same.  All investigations held by or under the direction of the said State Fire Marshal, may, in his discretion be private, and persons other than those required to be present by the provisions of this act, may be excluded from the place where such investigation is held and witnesses may be kept separate and apart from each other and not be allowed to communicate with each other until they have been examined.

Added by Laws 191011, c. 46, p. 116, § 6.  Amended by Laws 1997, c. 133, § 589, eff. July 1, 1998.

§74-317.  Examination of buildings and premises - Correctional facilities - Reports - Orders for repair, demolition, etc. - Appeals - Execution of orders - Collection of expenses - Penalties.

The State Fire Marshal, any assistants to the State Fire Marshal, the chief of the fire department of all the cities and towns where a fire department is established, the mayor of the cities and towns where no fire department exists, the chief of a fire protection district created pursuant to Sections 901.1 et seq. of Title 19 of the Oklahoma Statutes and the sheriff of all counties, upon the complaint of any person having an interest in any building or property adjacent, and without any complaint, shall have the right at all reasonable hours for the purpose of an examination to enter into and upon all buildings and premises within their jurisdiction.  The State Fire Marshal shall, at least once each year, make a fire inspection of all correctional facilities under the jurisdiction and control of any state agency, county, city or town.  The correctional facilities shall include, but not be limited to, institutions within the Department of Corrections as defined by Section 502 of Title 57 of the Oklahoma Statutes, juvenile institutions under the jurisdiction and control of the Department of Institutions, Social and Rehabilitative Services, as listed in Section 1401 of Title 10 of the Oklahoma Statutes, and jails.  The State Fire Marshal shall issue a report containing findings of the inspection as to each facility under the jurisdiction and control of a state agency, to the director of the agency.  As to any other correctional facility, the State Fire Marshal shall issue the report to the person immediately responsible for the administration of the facility inspected.  Whenever any of the officers shall find any building or other structure which for the want of proper repair, or by reason of age and dilapidated condition, or for any cause is especially liable to fire, and which is so situated as to endanger other buildings or property, or so occupied that a fire would endanger persons and property therein, the officers shall order the building or buildings to be repaired, torn down, demolished, materials removed and all dangerous conditions remedied.  Whenever the officers determine that a threat to life is imminent, the officers are permitted to order the evacuation of the occupants of the building or buildings.  If the officer finds in a building or upon any premises any combustible or explosive material, rubbish, rags, waste, oils, gasoline or inflammable conditions of any kind, dangerous to the safety of buildings or property, the officer shall order the materials removed or conditions remedied.  The order shall be made against the owner, lessee, agent or occupant of the buildings or premises and, thereupon, the order shall be complied with by the owner, lessee, agent or occupant, and within the time fixed in the order.  If the owner, lessee, agent or occupant deems itself aggrieved by an order of any of the officers, and desires a hearing, that person may complain or appeal in writing to the State Fire Marshal within ten (10) days from the service of the order, and the State Fire Marshal shall at once investigate the complaint, and shall fix a time in the county where the property is located, when and where the complaint will be heard by the State Fire Marshal.  The State Fire Marshal may affirm, modify, revoke or vacate the order at the hearing, and unless the order is revoked or vacated by the State Fire Marshal, it shall remain in force and be complied with by the owner, lessee, agent or occupant within the time fixed in the order, or within the time as may be fixed by the State Fire Marshal at the hearing.  If a person is aggrieved by the final order of the State Fire Marshal as made at the hearing, that person may, within ten (10) days thereafter, appeal to the district court of the county in which the property is situated, notifying the State Fire Marshal in writing of the appeal within three (3) days thereafter, which notice shall be delivered personally to the State Fire Marshal or by registered mail to the office of the State Fire Marshal at Oklahoma City, Oklahoma.  The party appealing shall, within three (3) days thereafter, file with the clerk of the district court in which the appeal is made, a bond in an amount to be fixed by the court but in no case less than One Hundred Dollars ($100.00), with at least sufficient sureties to be approved by the court, conditioned to pay all costs on the appeal in case the appellant failed to sustain the same or the appeal be dismissed for any cause.  The district court shall hear and determine the appeal de novo, in the same manner as other issues of law and fact are heard and tried in the courts, and the State Fire Marshal shall be plaintiff in the action.  The district court shall hear and determine the appeal at the next regular term of district court in the county where the order was issued, and may sustain, modify or annul the order of the State Fire Marshal, and the decision of the district court shall be final.  The State Fire Marshal shall execute the final order of the district court, and if the order is adverse to the appellant, the State Fire Marshal is empowered to cause the building or premises to be repaired, torn down, demolished, materials removed and all dangerous conditions remedied, as the case may be, at the expense of the appellant.  If the appellant fails, refuses or neglects to comply with the order, or pay the expense incurred by the State Fire Marshal in executing the same within thirty (30) days thereafter, the expense shall be certified by the State Fire Marshal to the county assessor of the county in which the property is situated and the county assessor shall enter the expense on the tax list of the county as a special charge against the real estate on which the building is or was situated, and the same shall be collected as other taxes and, when collected, shall be paid to the county treasurer and credited to the general fund of the county in which the property is located.  Any person being the owner, occupant, lessee or agent of buildings or premises, who willfully fails, neglects or refuses to comply with any order of any officer named in this section shall be guilty of a misdemeanor and shall be fined not more than Fifty Dollars ($50.00) nor less than Ten Dollars ($10.00) for each day's neglect.

Added by Laws 191011, c. 46, p. 117, § 7.  Amended by Laws 1923, c. 189, p. 334, § 2; Laws 1978, c. 163, § 2, emerg. eff. April 7, 1978; Laws 1992, c. 397, § 10, eff. July 1, 1992; Laws 2004, c. 432, § 1, eff. July 1, 2004.

§74-317.1.  Bed and breakfast establishments - Exemption from State Fire Marshal Commission standards.

A.  The following bed and breakfast establishments shall be exempt from standards adopted by the State Fire Marshal Commission, including but not limited to standards published by the National Fire Protection Association, the Building Officials and Code Administrators (BOCA) National Building Code and the Life Safety Code, as it relates to sprinkler system and exit requirements only:

1.  Bed and breakfast establishments which are open for business prior to the effective date of this act; and

2.  Bed and breakfast establishments which open for business on or after the effective date of this act and which provide sleeping accommodations of four rooms or less.

B.  Municipalities may enact ordinances for bed and breakfast establishments which are the same as or different from the rules adopted by the State Fire Marshal Commission relating to sprinkler system and exit requirements only.

C.  For purposes of this section, "bed and breakfast establishment" means a private house where sleeping accommodations are available for transient guests for pay, maximum guest occupancy in general not to exceed the total of two guests per room, and where breakfast only is included in the rent.

Added by Laws 1995, c. 220, § 1, eff. July 1, 1995.

§74318.  Penalty for failure of duty.

Any officer referred to in this act, who neglects to comply with any of the requirements of this act, shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00), to be recovered as provided in section 7 of this act.

Laws 191011, c. 46, p. 118, § 8.

§74320.  Engagement in other duties prohibited.

The State Fire Marshal shall not engage in any other business and he and his assistant shall at all times be ready for such duties as are required by this act. Laws 191011 ch. 46, P. 119, Sec. 10.

Laws 191011, c. 46, p. 119, § 10.

§74-324.1.  State Fire Marshal Commission - Membership - Tenure.

There is hereby re-created the State Fire Marshal Commission, which shall consist of seven (7) members appointed by the Governor.  The Governor shall appoint initially one member who shall serve for a term of five (5) years, one member from a statewide association of career and volunteer firefighters who shall serve for a term of four (4) years, one member from a statewide association of municipalities who shall serve for a term of three (3) years, one member from a statewide association of Fire Chiefs, both career and volunteer, who shall serve for a term of two (2) years, one member who shall be a Safety Engineer who shall serve for a term of one (1) year, one member representing a statewide association of electrical workers who shall serve a term of one (1) year, and one member representing a statewide organization of exclusively professional firefighters who shall serve a term of two (2) years.  The members of the Commission shall thereafter be appointed for a term of five (5) years and the appointments shall be subject to Senate confirmation; provided the associations named shall be represented by at least one member.

Added by Laws 1965, c. 257, § 1, eff. July 1, 1965.  Amended by Laws 1981, c. 36, § 1, emerg. eff. April 8, 1981; Laws 1983, c. 333, § 28, emerg. eff. June 29, 1983; Laws 2001, c. 200, § 1, eff. Nov. 1, 2001.

§74324.2.  Chairman  Rules  Quorum and meetings  Minutes  Reports.

The Commission shall select a chairman and is hereby authorized to adopt rules for conducting its proceedings.  Any four members shall constitute a quorum.  The Commission shall meet monthly on such date as it may designate and may meet at such other times as it may deem necessary, or when called by the chairman or by any four members.  Complete minutes of each meeting shall be kept and filed in the office of the State Fire Marshal and shall be available for public inspection during reasonable office hours.  The Commission shall report annually to the Governor and to the Speaker of the House of Representatives and the President Pro Tempore of the Senate of the affairs of the Commission and the office of the State Fire Marshal.

Added by Laws 1965, c. 257, § 2, eff. July 1, 1965.  Amended by Laws 1981, c. 272, § 23, eff. July 1, 1981; Laws 2005, c. 52, § 1, emerg. eff. April 18, 2005.

§74324.4.  State Fire Marshal - Assistant State Fire Marshal.

A.  The State Fire Marshal Commission shall appoint a fulltime State Fire Marshal.  The State Fire Marshal shall administer and enforce the provisions of law pertaining to the Office of the State Fire Marshal to include, but not be limited to, fire and arson investigations, code enforcement, and public education under the supervision of the State Fire Marshal Commission and in accordance with Commission policies.  The State Fire Marshal shall be a person of good moral character and a resident of Oklahoma at the time of appointment.  The State Fire Marshal must have a minimum of ten (10) years' experience in fire protection, fire prevention, investigation, or criminal justice, which may include experience with any state, county, municipal, federal, military, or industrial fire protection or criminal justice agency.  Successful completion of a degree in fire protection and prevention, criminal justice or administration from an accredited college or university, may be substituted for experience on a year-to-year basis.  The State Fire Marshal shall possess administrative ability and experience.  The State Fire Marshal may be required to obtain certification as a peace officer in the State of Oklahoma from the Council on Law Enforcement Education and Training, and shall be subject to an extensive background investigation, psychological testing, and drug testing.  The Commission may also require additional qualifications.  The State Fire Marshal must have or be able to obtain a valid Oklahoma driver license and be a citizen of the United States.

B.  The Commission shall appoint a full-time Assistant State Fire Marshal upon recommendation from the State Fire Marshal.  The Assistant State Fire Marshal must have a minimum of seven (7) years experience in fire protection, fire prevention, investigations or criminal justice, which may include experience with any state, county, municipal, federal, military, or industrial fire protection or criminal justice agency.  Successful completion of a degree in fire protection and prevention, criminal justice, or administration from an accredited college or university, may be substituted for experience on a year-to-year basis.  The Assistant State Fire Marshal shall possess administrative ability and experience.  The Assistant State Fire Marshal may be required to obtain certification as a peace officer from the Council on Law Enforcement and Education Training, and shall be subject to an extensive background investigation, psychological testing, and drug testing.  The Commission may require additional qualifications.  The Assistant State Fire Marshal must have or be able to obtain a valid Oklahoma driver license and be a citizen of the United States.

Added by Laws 1965, c. 257, § 4, eff. July 1, 1965.  Amended by Laws 1983, c. 202, § 5, operative July 1, 1983; Laws 2001, c. 381, § 17, eff. July 1, 2001.

§74324.5.  Office of State Fire Marshal agents.

Office of State Fire Marshal agents shall be appointed by and subject to the supervision and control of the State Fire Marshal or designee.  All agents are employees of the State of Oklahoma and subject to the provisions of the Oklahoma Merit System of Personnel Administration.  All agents shall be required to obtain and maintain peace officer certification from the Council on Law Enforcement Education and Training and must have or be able to obtain a valid Oklahoma driver license and be citizens of the United States.  The State Fire Marshal Commission shall have the authority to appoint such other employees as shall be necessary in discharging the duties of their office.

Added by Laws 1965, c. 257, § 5, eff. July 1, 1965.  Amended by Laws 1971, c. 266, § 1, emerg. eff. June 17, 1971; Laws 2001, c. 381, § 18, eff. July 1, 2001.

§74-324.7.  Rules, regulations and specifications - Regulation of liquefied petroleum gas and flammable liquids.

A.  Except as otherwise specified by subsection B of this section, the State Fire Marshal Commission shall have the power and duty to prescribe, adopt, and promulgate, in the manner set forth in this act, such reasonable rules, regulations, or specifications consistent with nationally recognized codes, standards, or practices on matters relating to the safeguarding of life and property from the hazards of fire and explosion arising from storage, handling, and use of flammable and combustible materials, and from conditions hazardous to life or property in the use or occupancy of buildings or premises, as are deemed just and reasonable and in accordance with nationally recognized standards, and not inconsistent with this act, and to revoke, amend, or supersede the same.  For the purpose of this act, standards published by the National Fire Protection Association shall be deemed as meeting the intent of this act.  Exceptions to these standards shall be granted to detention and correction facilities in existence on November 1, 1985, when noncompliance would not result in a lifethreatening condition to inmates incarcerated in such facilities.  All such rules, regulations, and specifications or any revisions or amendments thereto shall not become effective until promulgated in accordance with the provisions of the Administrative Procedures Act.

B.  1.  Liquefied petroleum gas defined by Section 420.1 of Title 52 of the Oklahoma Statutes shall be regulated by the Oklahoma Liquefied Petroleum Gas Board.

2.  Flammable liquids stored in tanks at service stations shall be regulated by the Corporation Commission.

C.  For the purpose of this section:

1.  "Flammable liquids" means all petroleum products used as motor fuel and all grades of gasoline, kerosene, diesel fuel and aviation fuel having a vapor pressure not exceeding forty (40) pounds per square inch absolute at one hundred (100) degrees Fahrenheit;

2.  "Service station" means any facility including but not limited to businesses serving the public, marinas and airports where flammable liquids are stored in aboveground tanks and dispensed for retail sales into the fuel tanks of airplanes, vessels or motor vehicles of the public; and

3.  "Aboveground tank" means any stationary vessel at a service station and is located above the surface of the ground or on the ground which is designed to contain an accumulation of flammable liquids and which is constructed of nonearthen materials that provide structural support.

Added by Laws 1965, c. 257, § 7, eff. July 1, 1965.  Amended by Laws 1985, c. 62, § 3, eff. Nov. 1, 1985; Laws 1990, c. 252, § 1, operative July 1, 1990; Laws 2003, c. 168, § 8, eff. July 1, 2003.

§74-324.7a.  Assistance and cooperation of State Fire Marshal.

A.  The Office of the State Fire Marshal in pursuance of its duties to protect the health, safety and welfare of the public and property from the hazards of fire and explosion arising from the storage, handling, and use of flammable and combustible materials shall assist and cooperate with the Commission in the performance of its duties under this act by making investigations, fire fighting, gathering evidence and filing reports or complaints with the Commission concerning flammable liquids stored in aboveground tanks.  The Office of the State Fire Marshal shall report any violations of the Oklahoma Aboveground Tank Regulation Act or rules promulgated thereto to the Commission.

B.  Upon the request of the Commission, the Office of the State Fire Marshal shall assist the Commission with the training of its enforcement employees or agents in the standards and practices on matters relating to the safeguarding of life and property from the hazards of fire and explosions arising from storage, handling, and use of flammable liquids located at service stations.

Added by Laws 1990, c. 252, § 12, operative July 1, 1990.  Amended by Laws 2003, c. 168, § 9, eff. July 1, 2003.

§74-324.8.  Uniform force and effect - Authority of cities, towns and counties.

The rules promulgated pursuant to Section 324.1 et seq. of this title shall have uniform force and effect throughout the state and no municipality or subdivision shall enact or enforce any ordinances, rules for construction of or major alterations to buildings with standards other than the Building Officials and Code Administrators (BOCA) National Building Code, as last adopted by the State Fire Marshal Commission, except that a municipality or subdivision which requires permits for construction of or major alterations to buildings may elect to adopt, by ordinance, a renovation code for existing buildings approved by the Office of the State Fire Marshal as an equivalent code to the existing building provisions of the state-adopted building code, or any other recognized national building code, in lieu of the Building Officials and Code Administrators (BOCA) National Building Code.  Provided, nothing in this act shall prevent or take away from any city, town or county, the authority to enact and enforce rules containing higher standards and requirements than those provided herein nor prevent or take away from any city, town or county the authority to amend such adopted codes to make changes necessary to accommodate local conditions.  And provided further, that nothing in this act shall in any way impair the power of any municipality, county or subdivision to regulate the use of land by zoning, building codes or restricted fire district regulations.  And provided further, that this act shall not apply to municipalities that have adopted a national building code recognized in Section 14-107 of Title 11 of the Oklahoma Statutes.

Added by Laws 1965, c. 257, § 8, eff. July 1, 1965.  Amended by Laws 1971, c. 236, § 1, emerg. eff. June 12, 1971; Laws 1990, c. 199, § 1, emerg. eff. May 10, 1990; Laws 1991, c. 324, § 3, emerg. eff. June 14, 1991; Laws 2001, c. 136, § 1, eff. Nov. 1, 2001; Laws 2005, c. 119, § 1, eff. July 1, 2005.

§74-324.9.  Investigations - Reports - Fees, fines and administrative penalties.

A.  The State Fire Marshal or deputies of the State Fire Marshal may make investigations to determine the origin and cause of fires, explosions, or suspected arson, and violations of other related laws and codes.  The State Fire Marshal and the agents of the State Fire Marshal shall be peace officers and have and exercise all the powers and authority of other peace officers, with responsibility for the enforcement of statutes relating to the State Fire Marshal.  This shall include the authority to enforce, issue citations for violations of city-adopted codes, and make arrests for felony offenses relevant to the duties of the State Fire Marshal.  All reports and all results of investigations relevant to the State Fire Marshal statutes shall be available and shall be freely interchanged between the Office of the State Fire Marshal and the Oklahoma State Bureau of Investigation.

B.  The State Fire Marshal Commission may establish fees, fines, and administrative penalties for inspections, plan reviews, and permits as provided in the adopted codes of the Commission, as long as the fees, fines, and administrative penalties do not conflict with any applicable state law.  All fees, fines, and administrative penalties shall be adopted in accordance with the Administrative Procedures Act.

Added by Laws 1965, c. 257, § 9, eff. July 1, 1965.  Amended by Laws 1999, c. 143, § 1, eff. July 1, 1999; Laws 2004, c. 432, § 2, eff. July 1, 2004.

§74324.10.  Additional powers of Fire Marshal.

In addition to any other authority or powers provided by law herein granted, the State Fire Marshal shall be authorized to advise, assist and coordinate with the State Emergency Management Director in the development of Emergency Management plans, and to assist any city, town or county in the enforcement of the Codes herein adopted upon the request of the officials thereof.

Added by Laws 1965, c. 257, § 10, eff. July 1, 1965.  Amended by Laws 2003, c. 329, § 59, emerg. eff. May 29, 2003.

§74-324.11.  Building permits - Application - Plans and specifications - Construction or repair of correctional facilities.

A.  No person, firm, corporation, partnership, organization, city, town, school district, county or other subdivision of government shall commence the construction or major alteration of any building or structure to be used as a school, hospital, church, asylum, theater, meeting hall, hotel, motel, apartment house, rooming house, rest home, nursing home, day nursery, convalescent home, orphanage, auditorium, or install original equipment for the operation or maintenance thereof without obtaining a permit.  Said permit, for which a charge may be made in conformity with the local ordinance, except as limited herein as to governmental agencies, shall be obtained from the city, town or county in whose jurisdiction the construction or alteration is planned.

B.  All such construction or alteration so planned shall conform to the applicable provisions of the BOCA National Building Code, as last revised, the Southern Standard Building Code Congress International (SBCCI), the Uniform Building Code (ICBO), or the International Building Code, except that in the event any city, town or county having jurisdiction to issue such permit has adopted by ordinance one of the other building codes designated in Section 324.8 of this title, then such construction or alteration shall conform to such other code so adopted.

C.  Application for such building permit shall be made to, and such building permit shall be issued by, any city, town or county in whose jurisdiction the construction or alteration is planned.  The city, town or county may require the submission of plans and specifications covering the proposed construction or alteration and may refuse to issue such permit unless the work so planned is in accordance with the applicable provisions of the city, town or county's building code.  In all geographical areas wherein no such permit is required by local authorities such permit must be obtained from the State Fire Marshal, who may require the submission of plans and specifications covering the proposed construction or alteration, and shall refuse to issue such permit unless the work so planned is in accordance with the applicable provisions of said BOCA National Building Code, as last revised, the Southern Standard Building Code Congress International (SBCCI), the Uniform Building Code (ICBO), or the International Building Code.

D.  Nothing in this act shall be construed as repealing any ordinance of any city, town or county requiring the submission to the local authorities of plans and specifications and the obtaining of permits, but the power or authority of any such city, town or county to levy or assess any charge for such permit or to make and enforce requirements prerequisite to the issuance of such permit, other than requiring compliance with such building code, shall, as to governmental agencies, be limited as hereinafter set forth.

E.  No city, town or county requested to issue any such permit to any city, town, school district, county or other subdivision of government shall charge, assess or collect any fee or other charge for such permit except the regular and customary inspection fees fixed by ordinance for inspection of the work to be done under such permit, and no other charge, fee or other conditions of any kind under the authority of this title shall be made a condition of or prerequisite to the obtaining of such permit by any such governmental agency.

F.  No bids may be let for the construction or major alteration of any correctional facility as defined by Section 317 of this title until plans and specifications for such construction or alteration have been submitted to the State Fire Marshal for approval.  The State Fire Marshal shall approve said plans and specifications if the work so planned conforms with the applicable provisions of the BOCA National Building Code, as last revised, the Southern Standard Building Code Congress International (SBCCI), the Uniform Building Code (ICBO), or the International Building Code.

Added by Laws 1965, c. 257, § 11, eff. July 1, 1965.  Amended by Laws 1971, c. 236, § 2, emerg. eff. June 12, 1971, Laws 1973, c. 190, § 1, emerg. eff. May 17, 1973; Laws 1978, c. 163, § 3, emerg. eff. April 7, 1978; Laws 1990, c. 199, § 2, emerg. eff. May 10, 1990; Laws 2001, c. 136, § 2, eff. Nov. 1, 2001.

§74-324.11a.  Smoke detectors required for certain buildings - Testing by lessees - New construction or remodeling - Penalties.

A.  Any person, partnership, corporation, organization, the state, or city, town, county, or other subdivision of this state, owning a building or structure used as a hospital, church, theater, hotel, motel, apartment house, rooming house, dormitory, rest home, nursing home, day nursery, convalescent home, auditorium, or child care institution, existing or constructed in the State of Oklahoma, shall install in such building or structure a smoke detector or detectors in accordance with the nationally recognized codes, standards, or practices adopted by the State Fire Marshal Commission to safeguard life and property from the hazards of smoke and fire.

B.  For the purpose of this section, the term smoke detector means a device which is:

1.  Designed to detect visible or invisible products of combustion;

2.  Designed with an alarm audible to the rooms it serves;

3.  Powered by either battery, alternating current, or other power source; and

4.  Tested and listed for use as a smoke detector by a recognized testing laboratory.

C.  Any person, partnership, corporation, state, municipality, county, or other subdivision of this state who is a lessor of a residential rental property shall explain to the lessee or tenant the method of testing the smoke detector to ensure that it is in working order.  The responsibility for checking a smoke detector to find out whether such detector is in working order is with the tenant or lessee leasing or renting a one- or two-family dwelling, including an apartment in each apartment house, and not with the person, partnership, corporation, state, municipality, county, or other subdivision of this state who is a lessor of the residential rental property to the lessee or tenant.

D.  Beginning November 1, 1997, all new construction or remodeling of residential dwellings which require a building permit shall include the installment of smoke detectors or the electrical wiring necessary for the installment of electrical smoke detectors.

E.  Any person who violates any provision of subsection A of this section or any person who tampers with, removes, destroys, disconnects or removes power from any installed smoke detector, except in the course of inspection, maintenance or replacement of the detector, upon conviction, is guilty of a misdemeanor and may be fined not less than Fifty Dollars ($50.00) nor more than One Hundred Dollars ($100.00).

F.  Nothing in this section shall be construed to allow any political subdivision in this state to enact laws imposing upon owners of any dwelling described in subsection A of this section a greater duty with regard to the installation, testing, repair and replacement of smoke detectors than is required by this section.

G.  The State Fire Marshal Commission shall prescribe, adopt, and promulgate the rules necessary to effectuate the provisions of this section which shall include a practical time table for compliance with the provisions of this act.

H.  Municipalities may enact ordinances in order to enforce the rules of the State Fire Marshal Commission as provided by this section.

Added by Laws 1984, c. 88, § 1, operative Nov. 1, 1984.  Amended by Laws 1988, c. 45, § 1, eff. Nov. 1, 1988; Laws 1993, c. 295, § 5, eff. Sept. 1, 1993; Laws 1997, c. 42, § 1, eff. Nov. 1, 1997.

§74-324.11b.  Hotels or motels - School or college housing - Provision of visual smoke detectors to deaf or hard-of-hearing guests.

A.  Any person, partnership, corporation, organization, state, city, town, county, or other subdivision of this state, operating a building or structure used as a hotel or motel, within the State of Oklahoma, shall provide, at no additional charge to deaf and hard-of-hearing guests and upon request of such guests, portable smoke detectors of the type suitable for providing visual warning to such guests, a room equipped with fixed visual warning smoke detectors or a ground floor guest room accessible to the out-of-doors.  Each hotel or motel shall have available at least one portable visual warning smoke detector, one room equipped with a fixed visual warning smoke detector or one ground floor guest room accessible to the out-of-doors for each fifty guest rooms of such hotel or motel.  No hotel or motel shall be required to have more than a total of six portable visual warning smoke detectors, six rooms with fixed visual warning smoke detectors or six ground floor guest rooms accessible to the out-of-doors.  Each hotel or motel shall have at least one such smoke detector, one room equipped with a fixed visual warning smoke detector or one ground floor guest room accessible to the out-of-doors.

B.  Any school or college that provides housing to deaf and hard-of-hearing individuals shall make a visual warning smoke detector available for each such individual's use and may require users to post a refundable deposit.

Added by Laws 1989, c. 146, § 1, eff. Nov. 1, 1989.  Amended by Laws 1998, c. 246, § 38, eff. Nov. 1, 1998.

§74-324.11c.  Removable coverings over emergency escape and rescue openings in residences.

Any residential occupancy built or retrofitted after November 1, 2005, that have installed bars, grills, covers, screens, or similar devices that are placed over emergency escape and rescue openings, bulkhead enclosures, windows, or window wells, shall be releasable or removable from the inside without the use of a key, tool, or force greater than that which is required for normal operation of the escape and rescue openings, bulkhead enclosures, windows, or window wells.

Added by Laws 2005, c. 54, § 1, eff. Nov. 1, 2005.

§74324.12.  Transfer of powers and duties to Fire Marshal.

Upon the effective date of this act the powers and duties conferred by the provisions of 74 O.S.1961, Sections 314 through 318 and Section 320, are hereby vested in the Office of the State Fire Marshal.

Amended by Laws 1983, c. 333, § 28, emerg. eff. June 29, 1983.

§74-324.13.  Administrative procedures.

The Fire Marshal Commission and the State Fire Marshal shall be subject to the provisions of the Administrative Procedures Act, Section 250 et seq. of Title 75 of the Oklahoma Statutes.

Added by Laws 1965, c. 257, § 13, eff. July 1, 1965.  Amended by Laws 1997, c. 206, § 1, eff. Nov. 1, 1997.

§74324.14.  Legal advisor.

The Attorney General shall be the legal advisor for the office of the State Fire Marshal and the Fire Marshal Commission and shall appear for and represent the State Fire Marshal, the Fire Marshal Commission and any of his deputies or agents in any and all litigation that may arise in the discharge of their respective duties.

Laws 1965, c. 257, § 14, eff. July 1, 1965.

§74324.18.  Fireresistant insulating materials  Rules and regulations  Sale  Approval.

The State Fire Marshal Commission shall adopt rules relating to the fireresistant qualities of thermal insulating materials.  The rules and regulations shall be consistent with the nationally recognized codes, standards or practices as may be available.  No person, firm or corporation shall distribute or sell at wholesale or retail, in this state, any thermal insulating material for loose fill application unless the material has been approved by the State Fire Marshal as being in accordance with the rules and regulations of the State Fire Marshal Commission.  The State Fire Marshal's approval shall be manifested in an annual certificate signed by the State Fire Marshal which he shall give to the person, firm or corporation as a sign of his approval.  Upon the request of any state or local building or fire official, the person, firm or corporation shall produce the certificate as proof of the State Fire Marshal's approval.

Laws 1980, c. 96, § 1, eff. Oct. 1, 1980.

§74324.19.  Violations  Penalties.

Any person, firm or corporation who fails to comply with the provisions of Section 1 of this act shall be subject to payment of a fine of not more than One Thousand Dollars ($1,000.00) for each day's failure to comply with this act.

Laws 1980, c. 96, § 2, eff. Oct. 1, 1980.

§74324.20.  Collection and disposition of funds.

All monies collected by the Office of the State Fire Marshal from contracts or other sources, for services performed, shall be deposited in the State Treasury for credit to the State Fire Marshal Revolving Fund created in Section 324.20b of this title.

Added by Laws 1984, c. 180, § 4, operative July 1, 1984.  Amended by Laws 1985, c. 308, § 3, emerg. eff. July 24, 1985; Laws 1986, c. 190, § 7, operative July 1, 1986; Laws 2001, c. 381, § 19, eff. July 1, 2001.

§74-324.20b.  State Fire Marshal Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State Fire Marshal to be designated the "State Fire Marshal Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received from the sale of surplus property, fees and receipts collected pursuant to the Oklahoma Open Records Act, fines, forfeitures, fees, charges, receipts, donations, gifts, bequests, contributions, devises, interagency reimbursements, federal funds unless otherwise provided by federal law or regulation, or any other source.  The fund shall consist of no more than Five Hundred Fifty Thousand Dollars ($550,000.00).  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Fire Marshal for authorized purposes.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1998, c. 169, § 1, eff. July 1, 1998.  Amended by Laws 2003, c. 265, § 4, eff. July 1, 2003; Laws 2005, c. 269, § 4, eff. July 1, 2005.

§74324.21.  Certified copy of fire investigation report  Fee.

The Office of the State Fire Marshal shall be authorized to prepare under the Seal of the Office and deliver upon request, a certified copy of fire investigation reports, as authorized in Section 314 of Title 74 of the Oklahoma Statutes, charging a fee of Two Dollars ($2.00) per page for each document so authenticated. Fees collected by the Office of the State Fire Marshal shall be deposited in the State Treasury for credit to the General Revenue Fund of the state.

Added by Laws 1984, c. 180, § 5, operative July 1, 1984.

§74-325.1.  Council on Firefighter Training.

A.  There is hereby established the Oklahoma Council on Firefighter Training.

B.  The Council shall consist of nine (9) members, two of whom shall be ex officio and nonvoting, as follows:

1.  One member to be appointed by the Oklahoma State Firefighters Association who shall be a member of an Oklahoma fire department representing all members of paid, volunteer and combination fire departments;

2.  One member to be appointed by the Professional Fire Fighters of Oklahoma who shall be a fire union officer, chief officer, or fire service instructor from a full-time paid fire department;

3.  One member to be appointed by the Oklahoma Fire Chiefs' Association who shall be a chief officer or fire service instructor from an Oklahoma combination fire department;

4.  One member to be appointed by the State Fire Marshal Commission who shall be a representative of the Oklahoma Fire Service with commensurate skills in arson investigation or code enforcement;

5.  One member to be appointed by the Oklahoma Rural Fire Coordinators who shall be a chief officer or fire service instructor from a volunteer fire department;

6.  One member to be appointed by the Director of the State Department of Health-Emergency Medical Services Division who shall be a chief officer or fire service EMS instructor from an Oklahoma fire department;

7.  One member to be appointed by the Director of the Oklahoma Department of Homeland Security who shall be a municipal emergency management official;

8.  The Director of Fire Service Training, Oklahoma State University, ex officio and nonvoting; and

9.  The Director of Fire Service Publications, Oklahoma State University, ex officio and nonvoting.

C.  The initial term of office for the members of the Council shall be:

1.  Three (3) years for persons appointed pursuant to paragraphs 1 through 3 of subsection B of this section;

2.  Two (2) years for persons appointed pursuant to paragraphs 4 and 5 of subsection B of this section; and

3.  One (1) year for persons appointed pursuant to paragraphs 6 and 7 of subsection B of this section.

D.  After the expiration of the initial terms of office prescribed by subsection C of this section, the term of office for each member of the Council shall be for a period of three (3) years.

E.  Each member of the Council shall serve at the pleasure of the appointing authority.

F.  Appointments made to fill a vacancy in any position shall be for the period of time remaining for such appointed position and shall be made in the same manner as for the original appointment.  Any vacancy in the Council shall be filled in the same manner as provided for in the original appointment.

G.  The Council shall be responsible for:

1.  Identifying firefighter training needs and setting the firefighter training goals for the State of Oklahoma;

2.  Interacting with the Homeland Security Department's Preparedness and Awareness Division on firefighter training and grants; and

3.  Administering and maintaining the incentive and recognition programs established for Oklahoma firefighters.

H.  The Council shall advise the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the State Senate and the Oklahoma State Fire Service on fire and emergency service training needs for the state.  The Council shall submit an annual report or recommendations regarding fire and emergency service training needs to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the State Senate not later than December 31 each year.

I.  After the initial appointments to the Council have been made and at the beginning of each fiscal year thereafter, the Council shall select from among its membership a chairperson.

J.  At least four members of the Council must be present to constitute a quorum at the meetings of the Council.  A simple majority of the members in attendance and voting shall constitute passage of any vote.

K.  The chair of the Council shall recommend to the appointing authority the replacement of any Council member who misses more than two consecutive regular meetings or who attends less than fifty percent (50%) of the Council's regularly scheduled meetings in a twelve-month period without an excused absence.

L.  The staff of the Oklahoma State Firefighters Association shall provide the Council with administrative, professional and clerical services as funding permits.  Functions of the Council that may be paid for from other sources shall be paid using such other sources as may be authorized by law.

M.  The Council shall conduct four meetings annually.  Meetings of the Council shall be held at a location and time to be determined by the chair.  The chair shall have the discretion to cancel or reschedule any regular meeting by written notice within a reasonable time prior to the meeting.  Council members shall be notified of the time and place of all such meetings at least seven (7) days prior to the meeting date.

N.  Special meetings of the Council may be called at the discretion of the chair or by a written request of at least three members of the Council.  An agenda, together with a written notice of the time and place of any such meeting must be provided to the Council members at least seven (7) days in advance.  Only matters contained in the agenda shall be voted on at any special meeting.  The chair shall have the discretion to cancel any special meeting; provided, that such meetings called by the members of the Council are canceled only with their consent.

Added by Laws 2004, c. 515, § 2, eff. July 1, 2004.

§74357.4.  Transfer to United States as National Monument or National Military Park.

The Oklahoma Historical Society shall have power and authority to transfer and convey Fort Gibson Military Park, or any part thereof, to the United States of America or to any of its duly authorized agencies for the purpose of the designation, maintenance, and operation of said military park as a National Monument or a National Military Park.  Said transfer may be made without any other considerations than that the United States Government will designate and maintain said park, or any part thereof, as a National Monument or a National Military Park.

Amended by Laws 1984, c. 261, § 6, operative July 1, 1984.

§74357.6.  Designation as Fort Arbuckle, Oklahoma.

The area near and on the site of Fort Arbuckle be and is hereby officially designated as "Fort Arbuckle, Oklahoma".

Laws 1961, p. 722, § 1.

§74357.7.  Discontinuation of use of other name.

All state departments and agencies are hereby directed to discontinue the use of the name "Hoover, Oklahoma" for said area and to substitute in lieu thereof the designation "Fort Arbuckle, Oklahoma".

Laws 1961, p. 722, § 2.

§74-360.11.  Repealed by Laws 1991, c. 313, § 11, eff. Sept. 1, 1991.

§74-360.12.  Repealed by Laws 1991, c. 313, § 11, eff. Sept. 1, 1991.

§74-360.13.  Repealed by Laws 1991, c. 313, § 11, eff. Sept. 1, 1991.

§74-360.14.  Repealed by Laws 1991, c. 313, § 11, eff. Sept. 1, 1991.

§74-360.15.  Short title.

This act shall be known and may be cited as the "Oklahoma Campus Security Act".

Added by Laws 1991, c. 313, § 4, eff. Sept. 1, 1991.

§74-360.16.  Definitions.

As used in the Oklahoma Campus Security Act:

1.  "Campus" means the real property, buildings and other improvements within this state owned, leased or rented by an institution of higher education or a public school district;

2.  "Campus police officer" means an individual holding a commission from and employed by an institution of higher education or a public school district pursuant to the Oklahoma Campus Security Act, who may also be known as a "campus public safety officer";

3.  "Commission" means a certificate of appointment by the governing board of an institution of higher education or a board of education of a public school district of an individual certified as a full-time police or peace officer pursuant to Section 3311 of Title 70 of the Oklahoma Statutes;

4.  "Governing board" means the board of regents or trustees which determines management policy and has responsibility for the general government of an institution of higher education or the board of education of a public school district; and

5.  "Institution of higher education" means a college, university, higher educational center, or other constituent agency of The Oklahoma State System of Higher Education or a private college or university in this state whose accreditation is recognized by the Oklahoma State Regents for Higher Education pursuant to Section 4103 of Title 70 of the Oklahoma Statutes.

Added by Laws 1991, c. 313, § 5, eff. Sept. 1, 1991.

§74-360.17.  Jurisdiction of campus police officers - Authority of campus police departments.

A.  The jurisdiction of campus police officers includes the campus and pursuant to an agreement authorized by this act, the highways, streets, roads, alleys, easements, and other public ways immediately adjacent to their campus and any other areas authorized by such agreement.  This delineation of jurisdiction, however, shall not be understood as limiting the completion of any necessary enforcement activities which began within these jurisdictions and are in compliance with the agreements made with the municipality or county sheriff pursuant to this act.  In the absence of an agreement, only those law enforcement activities which began on campus may be completed off campus and such activities must be completed in a timely manner.  Such law enforcement activities shall only be authorized if the campus police have coordinated the activities with the local law enforcement agency having jurisdiction in that off campus area.  In addition, a campus police officer shall have jurisdiction in other locations pursuant to an agreement authorized by this act.  Such agreement may authorize the chief administrative officer of the law enforcement agency to request assistance pursuant to the agreement.  Campus police officers, commissioned pursuant to this act, shall have the same powers, liabilities, and immunities as sheriffs or police officers within their jurisdiction.

B.  As limited by law, the provisions of this section, and the governing board, a CLEET certified campus police officer shall have the authority to enforce:

1.  State criminal statutes;

2.  Municipal ordinances, if authorized by an agreement with the municipality; and

3.  Rules and regulations of the school or institution of higher education employing such campus police officer.

C.  As limited by law, the provisions of this section, and the governing board, the campus police department shall have the same authority as a municipal police department.

D.  Campus police departments formed by private institutions of higher education pursuant to this act shall be deemed to be public agencies in the State of Oklahoma for the limited purposes of enforcing the criminal statutes of Oklahoma and making agreements with local law enforcement agencies or political subdivisions of the state pursuant to this act.

Added by Laws 1991, c. 313, § 6, eff. Sept. 1, 1991.

§74-360.18.  Establishment of campus police departments - Commission of campus police officers.

A.  Governing boards of institutions of higher education and boards of education of public school districts are authorized to establish campus police departments pursuant to the provisions of the Oklahoma Campus Security Act.  These boards may employ and commission campus police officers and may designate uniforms, badges and insignia to be worn by such officers and displayed on vehicles or other equipment of the department.  Campus police departments shall use the following words or phrases, alone or in any combination, in conjunction with the uniform, badges, insignia or on vehicles utilized by these departments:  university police, university public safety department, campus police department, campus police officer, campus public safety department, campus public safety officer, or any standardized title such as director, chief, major, captain, lieutenant, sergeant, or corporal.  Upon appointment, each such officer shall be given a written commission, with a photo identification, evidencing the officer's appointment and authority.  The form of this commission shall be prescribed by the governing boards specified in this act.  Persons employed by a governing board which has established a campus police department but who are not campus police officers shall not be permitted to wear uniforms, badges or insignia specified in this subsection or receive commissions or photo identification of the type provided campus police officers.

B.  The commission of a campus police officer may be suspended or revoked by the governing board for any reason.  Such commission also may be suspended or revoked by the district attorney in whose district the officer is employed for cause related to the campus police officer's ability to exercise the powers of such commission in the interest of public security or suspended or revoked by the district attorney upon conviction of the campus police officer for larceny, theft, embezzlement, false pretense, fraud, any nonconsensual sex offense, any offense involving a minor as a victim, any offense involving the possession, use, distribution or sale of a controlled dangerous substance, or any offense involving a firearm.  The commission of a campus police officer convicted of a felony or of a crime involving moral turpitude shall be revoked by the district attorney upon conviction.  The commission of a campus police officer no longer employed by the governing board, except an officer who is retiring, shall be relinquished to the board, or its representative, at the time of cessation of said employment.  When a commission is revoked or relinquished, the campus police department shall take possession of all campus police officer insignia, badges, identification cards and weapons issued to the officer.  A person who fails to relinquish said insignia, badges, identification cards or weapons, upon conviction, shall be deemed guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not to exceed one (1) year, or by both such fine and imprisonment.

C.  Governing boards shall notify the Council on Law Enforcement Education and Training (CLEET) when an officer is commissioned or a commission is relinquished or revoked.  The governing boards shall provide CLEET with all information regarding commissioned officers requested by CLEET.

D.  A campus police officer employed pursuant to the Oklahoma Campus Security Act shall not be able to participate in either the Oklahoma Police Pension and Retirement System or the Oklahoma Law Enforcement Retirement System, unless otherwise entitled to by law.

Added by Laws 1991, c. 313, § 7, eff. Sept. 1, 1991.

§74-360.19.  Employment of security personnel.

Whether or not governing boards establish campus police departments pursuant to the Oklahoma Campus Security Act, nothing in this act shall be construed as prohibiting governing boards from:

1.  Employing personnel licensed pursuant to the Oklahoma Security Guard and Private Investigator Act, Section 1750.1 et seq. of Title 59 of the Oklahoma Statutes to be employed as campus security;

2.  Contracting with municipalities to authorize their local municipal police department, or with sheriffs departments, or with retired commissioned police officers to provide security services; or

3.  Providing courtesy patrols, watchmen, traffic control personnel or other persons for the performance of safety or security duties for which such personnel are trained.

Added by Laws 1991, c. 313, § 8, eff. Sept. 1, 1991.

§74-360.20.  Municipal and county sheriff departments - Jurisdictional agreements.

Municipalities and county sheriff departments having overlapping or concurrent jurisdiction with a proposed campus police department, may enter into agreements with the proposed campus police department recognizing jurisdictional boundaries and providing for mutual assistance.  Any such agreements shall be executed by the governing boards of the educational institution and the governing body of the municipality or sheriff, and shall not serve to prevent other law enforcement agencies from having concurrent or overlapping jurisdiction.  Nothing in this act or any action pursuant to this act shall be deemed to create an agent-principal relationship between any campus police officer and any municipality or county.

Added by Laws 1991, c. 313, § 9, eff. Sept. 1, 1991.

§74-360.21.  Collection of fines, penalties, etc. - Prosecution of offenses.

A.  Criminal fines, penalties, fees or penalty assessments imposed by a municipal or district court pursuant to state law or municipal ordinance as the result of an arrest or a citation issued by an officer commissioned pursuant to this act shall be collected and distributed as required by law.

B.  The district attorney of the district where the unlawful conduct is alleged to have taken place shall have authority to prosecute such offense upon complaint being signed by a campus police officer commissioned pursuant to this act.  Any municipal ordinance offense shall be prosecuted in a municipal court.

C.  A campus police department or any officer thereof enforcing state law or municipal ordinance as authorized by the Oklahoma Campus Security Act shall not be deemed to be acting under the authority of any political subdivision of the state, except the governing board establishing the department or commissioning the officer if such governing board is the governing board of an institution in The Oklahoma State System of Higher Education or is a school district.

Added by Laws 1991, c. 313, § 10, eff. Sept. 1, 1991.

§74361.  Bond.

Before entering upon the duties of his office, the State Treasurer shall execute a bond to the state, with good and sufficient sureties to be approved by the Governor, in the penal sum of Fifty Thousand Dollars ($50,000.00):  Provided, that said sum may be increased at any time by the Governor.

R.L.1910, § 8135.

§74362.  Custody of public money.

He shall have charge of and safely keep all public monies which shall be paid into the State Treasury, and pay out the same as directed by law.

R.L.1910, § 8136.

§74363.  Accounts.

He shall keep an accurate account of the receipts and disbursements of the Treasury, in books provided for that purpose at the expense of the state, in which he shall specify the names of persons from whom received, to whom paid, on what account the same is received or paid out, and the time of such receipt or payment.

R.L.1910, § 8137.

§74364.  Accounts with counties.

He shall also keep an account with each organized county of the state, in which each county shall be charged with the amount of the tax levied according to the statement of assessments and levy transmitted to him by the State Auditor and Inspector and credited with the amounts received from the county treasurer.

R.L.1910, § 8138; Laws 1979, c. 30, § 55, emerg. eff. April 6, 1979.

§74365.  Receipt of warrants as payment  Redemption and cancellation.

Redemption of Warrants.  He shall receive in payment of public dues, the warrants drawn by the State  Treasurer in conformity with the law; or redeem the same, if there be money in the Treasury appropriated for that purpose, and on redeeming such warrant, or receiving the same in payment, he shall cause the person presenting such warrant to endorse the same and the Treasurer shall perforate the date and the word "Canceled" with perforator, and shall enter in his book, in separate columns the number of such warrant, its date, amount and the name of the person to whom payable, the date of the payment and the amount of interest if any, paid thereon.

R.L.1910, § 8139; Laws 1915, c. 4, § 1; Laws 1979, c. 47, § 98, emerg. eff. April 9, 1979.

§74366.  Interest on warrants persented and not redeemed  Termination of interest.

When any warrant shall be presented to the Treasurer for redemption, and there shall be no funds in the Treasury appropriated for that purpose, the Treasurer shall endorse thereon the date of its presentation, with his signature thereto, and thereafter such warrant shall draw interest at the rate of four percent (4%) per annum, and whenever there shall be funds in the Treasury for the redemption of warrants so presented and endorsed, the Treasurer shall give notice of the fact in some newspaper published at the seat of government, and at the expiration of thirty (30) days after the date of such notice, the interest on such warrant shall cease.

R.L.1910, § 8140; Laws 1937, p. 31, § 1.

§74369.  Examination of monies and books.

He shall as often as required submit his books, accounts, vouchers and the funds in the Treasury to the inspection of either branch of the Legislature, or any committee appointed for that purpose by the Legislature or by the Governor; and the committee so appointed are hereby empowered to administer to the Treasurer an oath, and it shall be their duty to rigidly examine him and all his clerks, deputies and others under oath touching all matters connected with the business of his office; such committee shall require the funds of the state in the hands of the Treasurer not legally deposited in a bank to be produced in cash, and counted in their presence, and shall see that the money so counted is not borrowed, and to determine that fact, may compel any and all persons to appear before them on subpoena issued by them and served and testify fully, and if they have good reason to believe that any part of the money so offered to be counted is borrowed, the committee shall retain all the money so offered as the funds of the state, and place it in safe keeping until the matter be fully investigated, and if the Treasurer be retained in office the funds shall be returned to him, if not retained, the funds shall be paid to his successor as soon as he may be inducted into office.  If there is good reason to suspect any fraud in the Treasurer, the Governor shall appoint such committee and order an investigation.  Each member of said committee shall be allowed Three Dollars ($3.00) per day for the time necessarily employed.

R.L.1910, § 8143.

§74370.  Warrants and accounts to be paid in full.

He shall in no case purchase or receive any warrant redeemable at the Treasury, or any audited account at a less value than expressed thereon, nor shall he receive any fee or reward, aside from his annual salary for transacting any business connected with the duties of his office.

R.L.1910, § 8144.

§74371.  Treasurer to pay loss caused by negligence.

If in any instance the Treasurer shall neglect to call to account any delinquents, whereby the public revenue may suffer loss, he shall be held and deemed accountable for the sums due by such delinquents to all intents and purposes, the same as if the funds had actually been paid into his office.

R.L.1910, § 8145.

§74372.  Deposits with State Treasurer by city treasurer.

The State Treasurer of the State of Oklahoma shall receive and accept any surplus funds or monies offered for deposit with him by an official voucher drawn by any city treasurer of any city of the State of Oklahoma.  Said Treasurer in accepting said funds shall act as a depository for the same.  Said funds so deposited may be withdrawn by an official transfer voucher on drafts drawn against said account by the city treasurer depositing same, said drafts to be countersigned by the city clerk of said city, and any interest earned by said deposit shall be credited to said account.  Said withdrawal voucher or draft must be made payable only to the city or town treasurer drawing same.

Laws 1941, p. 457, § 1.

§74423.  Joint Committee on Interstate Cooperation.

There is hereby established a joint committee of the State Legislature, to be officially known as the Joint Committee on Interstate Cooperation; and to consist of seven members of the House of Representatives and five members of the Senate, to be appointed by the Speaker of the House of Representatives and the President Pro Tempore of the Senate, respectively.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall be ex officio members of this committee.

Laws 1955, p. 464, § 1; Laws 1981, c. 272, § 24, eff. July 1, 1981.

§74424.  Governor's Committee on Interstate Cooperation.

There is hereby established a Committee of administrative officials and employees of this state to be officially known as the Governor's Committee on Interstate Cooperation, and to consist of five (5) members.  Its members shall be:  the Budget Officer of this state, ex officio; the Lieutenant Governor; and three other administrative officials or employees to be designated by the Governor.  If there is uncertainty as to the identity of any of the ex officio members of this Committee, the Governor shall determine the question, and his determination and designation shall be conclusive.  The Governor shall appoint one of the five (5) members of this Committee as its Chairman.  In addition to the regular members, the Governor shall be ex officio an honorary nonvoting member of this Committee.

Laws 1955, p. 464, § 2; Laws 1979, c. 241, § 10, operative July 1, 1979.

§74425.  Oklahoma Commission on Interstate Cooperation.

There is hereby established the Oklahoma Commission on Interstate Cooperation.  This Commission shall be composed of the Joint Committee on Interstate Cooperation and the Governor's Committee on Interstate Cooperation.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall serve alternately each year as ex officio chairman and vice chairman of the Commission.

Laws 1955, p. 464, § 3; Laws 1981, c. 272, § 25, eff. July 1, 1981.

§74427.  Functions of commission.

It shall be the function of this Commission:

(1) To carry forward the participation of this state as a member of  the Council of State Governments.

(2) To encourage and assist legislative, executive, administrative and judicial officials and employees of this state to develop and maintain friendly contact by correspondence, by conference and otherwise with officials and employees of the other states of the federal government and of local units of government.

(3) To endeavor to advance cooperation between this state and other units of government whenever it seems advisable to do so by formulating proposals for, and by facilitating:

(a) The adoption of compacts.

(b) The enactment of uniform or reciprocal statutes.

(c) The adoption of uniform or reciprocal administrative rules and regulations.

(d) The informal cooperation of governmental offices with one another.

(e) The personal cooperation of governmental officials and employees with one another, individually.

(f) The interchange and clearance of research and information.

(g) Any other suitable process.

(4) In short, to do all such acts as will, in the opinion of this Commission, enable this state to do its part  or more than its part  in forming a more perfect union among the various governments of the United States and in developing the Council of State Governments for that purpose.

Laws 1955, p. 465, § 5.

§74428.  Reports  No compensation  Expenses.

The Commission shall report to the Governor, to the President Pro Tempore of theSenate and to the Speaker of the House of Representatives at least thirty (30) days prior to the convening of each regular legislative session, and at such other times as it deems appropriate.  The members of the Commission shall serve without compensation for such service but shall be reimbursed for all official travel and necessary expenses at rates now provided, or which may hereafter be provided by law for state officials and employees under the provisions of the State Travel Reimbursement Act.  Members of the Joint Committee on Interstate Cooperation shall be reimbursed for official travel and necessary expenses in the same manner as provided by law for members of the State Legislature. Members of the Governor's Committee on Interstate Cooperation shall be reimbursed for official travel and necessary expenses from the Governor's Contingency and Emergency Fund or such other fund or funds as are available for such purposes.

Laws 1955, p. 465, § 6; Laws 1981, c. 272, § 26, eff. July 1, 1981.

§74429.  Joint governmental agency.

The Council of State Governments is hereby declared to be a joint governmental agency of this State and of the other states which cooperate through it.

Laws 1955, p. 465, § 7.

§74450.  Legislative Council Abolished  Reports.

A.  The State Legislative Council, the Executive Committee, and all standing and special committees thereof are hereby abolished. Except as otherwise provided in this section, all powers, duties, responsibilities, property, assets, and liabilities administered by the State Legislative Council for the benefit of the Oklahoma Legislature shall be transferred to either the Senate or the House of Representatives as determined by the President Pro Tempore of the Senate and the Speaker of the House of Representatives acting jointly.

B.  All annual reports or other reports required by law to be submitted to the State Legislative Council, after July 1, 1981, shall be submitted to the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Amended by Laws 1983, c. 334, § 12, emerg. eff. June 30, 1983; Laws 1985, c. 319, § 5, operative Oct. 1, 1985.

§74-450.1.  Legislative Fiscal Office and Joint Bill Processing Department abolished - Legislative Service Bureau created.

A.  The Legislative Fiscal Office and Joint Bill Processing Department are hereby abolished.

B.  There is hereby created the Legislative Service Bureau which shall serve both the House of Representatives and the Senate.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall employ a Director of the Legislative Service Bureau, who shall employ such personnel as necessary to implement the responsibilities imposed upon the Bureau by the Legislature by concurrent resolution.

C.  1.  The Legislative Service Bureau shall be responsible for such services as directed by the Speaker of the House of Representatives and the President Pro Tempore of the Senate; and any area of production of proposed legislation as directed by the Speaker of the House of Representatives and President Pro Tempore of the Senate.

2.  The Legislative Service Bureau shall be a clearinghouse for the Legislature for all budgetary forms, research reports and information.

3.  Any reference in the Oklahoma Statutes to the Legislative Fiscal Office or the Joint Bill Processing Department shall be a reference to the Legislative Service Bureau.

Added by Laws 1985, c. 319, § 6, operative Oct. 1, 1985.  Amended by Laws 1994, c. 279, § 9, eff. July 1, 1994; Laws 1995, c. 292, § 7, eff. July 1, 1995.

§74-450.2.  Repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

§74-452.3.  Repealed by Laws 1994, c. 279, § 11, eff. July 1, 1994.

§74452.4.  Performance post audits.

The Legislative Service Bureau is authorized and directed, in addition to other duties and responsibilities which may be assigned to it, to conduct or cause to be conducted pursuant to a contract a continuing program of performance post audits of any or all state agencies, departments, commissions, offices, authorities and all other entities of the state government, or any function thereof, receiving stateappropriated funds, cash funds, federal funds or any other funds derived under the authority or by virtue of law.  For the purpose of this section, "performance post audit" means an examination of the effectiveness of administration and its efficiency and adequacy in terms of the program of a state agency, authorized by law to be performed, and the conformance of expenditures with legislative intent in the appropriation of funds. Audits conducted shall include an analysis of the operation of all agencies of state government with special regard to their activities and the duplication of efforts between agencies and the quality of service being rendered.

Amended by Laws 1985, c. 319, § 19, operative Oct. 1, 1985.

§74452.5.  Assistance and cooperation of state entities.

The officials and employees of all entities of the state are hereby directed to aid, assist and cooperate fully with the Legislative Service Bureau in its performance of all audits and other functions.

Amended by Laws 1985, c. 319, § 20, operative Oct. 1, 1985.

§74-452.7.  Joint Committee on Federal Funds.

A.  There is hereby created the Joint Committee on Federal Funds.  The committee will consist of twenty (20) members of the Oklahoma Legislature, ten from each house, to be appointed every two (2) years by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  The Chair of the House of Representatives Committee on Appropriations and Budget and the Senate Committee on Appropriations will constitute two of the twenty members.  The Chair and Vice Chair of the Joint Committee on Federal Funds shall be appointed by the Speaker of the House of Representatives and President Pro Tempore of the Senate and shall rotate between the House of Representatives and the Senate.

Beginning October 1, 1981, the Chair shall be from the Senate until the convening of the First Regular Session of the Legislature in January, 1983, at which time the Chair shall be assumed by the House of Representatives; thereafter, the Chair shall alternate every two (2) years between the Senate and the House of Representatives, beginning with the convening of the First Regular Session of the Legislature.  The Joint Committee on Federal Funds shall function as a joint committee of the Oklahoma Legislature when the Legislature is in session and when the Legislature is not in session.  Each appointive member of said committee shall serve until a successor is appointed.  Meetings of the committee shall be called by either the Chair or Vice Chair.  The presence of ten members of the committee shall constitute a quorum.  The committee shall not take final action upon any state plan or any application for federal financial assistance unless a quorum is present and that any action taken by the committee shall be upon a majority vote of the members from each body of the Legislature present.

B.  The Joint Committee on Federal Funds shall have the following powers and responsibilities:

1.  To review and make recommendations regarding state plans and applications for federal financial assistance; and

2.  To recommend to the Oklahoma Legislature procedures to coordinate, report and track the effects of federal financial assistance and federal policy on Oklahoma state government.

Upon the request of either the Chair or Vice Chair of the Joint Committee, the Legislative Service Bureau shall perform the duties requested by the Joint Committee.  Members of the committee shall be reimbursed for authorized travel and expenses in the same manner as members of the committees of the House of Representatives and the Senate.

Added by Laws 1981, c. 274, § 1, eff. Oct. 1, 1981.  Amended by Laws 1982, c. 325, § 1, emerg. eff. June 1, 1982; Laws 1985, c. 319, § 21, operative Oct. 1, 1985; Laws 2001, c. 94, § 1, emerg. eff. April 16, 2001.

§74-452.8.  Proposals for use of federal monies - Public hearings.

A.  The Legislature may hold public hearings on the proposals submitted by state agencies, boards and commissions including those established by statute or Constitution for use of federal monies.

B.  Prior to any public hearing on a proposal by the Joint Committee on Federal Funds, ten copies of each proposal shall be filed with the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  Additional complete copies shall be provided to the Legislature and individuals by the agencies, boards and commissions at no charge.

C.  The Speaker of the House of Representatives and President Pro Tempore of the Senate may refer proposals to the Joint Committee on Federal Funds or other committees of the Legislature for public hearings.  Said committees may take facts and make findings and recommendations on the proposals regarding the use and distribution of federal monies as provided by the plans.

D.  If a proposal is referred to committees of the Legislature other than the Joint Committee on Federal Funds, such committees, by August 1, may make written reports regarding their findings and recommendations and submit such reports to the Joint Committee on Federal Funds.  Said reports shall include a summary of public comments received through written or oral testimony during public hearings if a public hearing had been conducted.  Where appropriate, the report may recommend amendments to the proposals for consideration by the Joint Committee on Federal Funds.

E.  The Joint Committee on Federal Funds may hold further public hearings on the proposals.

Added by Laws 1982, c. 325, § 2, emerg. eff. June 1, 1982.  Amended by Laws 2001, c. 94, § 2, emerg. eff. April 16, 2001.

§74452.10.  Copies of financial audits, compliance audits and program reviews to be provided to certain state agencies.

A.  Each state agency shall furnish copies of financial audits, compliance audits, and program reviews on its entity to the Office of State Finance, the State Auditor and Inspector, and the Legislative Service Bureau.

B.  Each state agency shall furnish copies of all audits performed on its entity to the Legislature as required by the Legislative Review of State Audits Act.

C.  Copies of audits furnished to the State Auditor and Inspector shall be furnished in accordance with the provisions of Section 212A of this title.

Added by Laws 1983, c. 334, § 14, emerg. eff. June 30, 1983.  Amended by Laws 1985, c. 319, § 22, operative Oct. 1, 1985; Laws 1996, c. 290, § 15, eff. July 1, 1996; Laws 2002, c. 401, § 1, eff. Nov. 1, 2002.

§74-452.11.  Short title.

Sections 2 through 5 of this act shall be known and may be cited as the "Legislative Review of State Audits Act".

Added by Laws 2002, c. 401, § 2, eff. Nov. 1, 2002.

§74-452.12.  Definitions.

For purposes of the Legislative Review of State Audits Act:

1.  "Agency" includes, but is not limited to, any constitutionally or statutorily created board, bureau, commission, office, institution, authority, university, college, and any other person or administrative division of state government expending or encumbering state funds, handling money on behalf of the state, or holding any trust funds on behalf of the state from any source derived.  The term "agency" shall not include the Governor, the Legislature or any branch, committee or officer thereof, the courts or any political subdivision of the state;

2.  "Audit" includes all types of audits as defined by Government Auditing Standards issued by the United States Comptroller General and includes, but is not limited to, an examination, an investigation or a review required by or performed as a result of state or federal law or program or rules thereof or any examination, investigation or review in which any agency, state or federal funds or both state and federal funds are expended for any agency matter relating to:

a. compliance by an agency with all applicable state and federal laws and rules,

b. internal controls,

c. the efficiency and the economy of agency financial operations.  Economy and efficiency audits include determining:

(1) whether the agency is acquiring, protecting and using its resources economically and efficiently,

(2) the causes of inefficiencies or uneconomical practices, and

(3) whether the agency has complied with laws and rules concerning economy and efficiency, or

d. the effectiveness of an agency in achieving desired program results.  Program audits include determining:

(1) the extent to which the desired results or benefits established by the Legislature or other body are being achieved,

(2) the effectiveness of organizations, programs, activities or functions, and

(3) whether the agency has complied with significant laws and rules applicable to the program.

The term "audit" shall not include position audits or payroll audits performed by the Office of Personnel Management, inmate sentence audits conducted by the Oklahoma Department of Corrections or confidential requests made by any member of the Legislature or the Governor's office;

3.  "Auditor" means any person, corporation, partnership, federal agency or state agency, or other legal public or private entity performing any service meeting the definition of "practice of public accounting" in the Oklahoma Accountancy Act on an agency;

4.  "Audit report" means the final report in a written document which contains the comments and recommendations of the auditor.  The audit report shall also include, if any, comments of the agency on which the audit was performed; and

5.  "Records" includes, but is not limited to, books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials, regardless of physical form or characteristics, prepared, owned, used, or in the possession of or retained by the auditor, or the agency, or both the auditor and agency.

Added by Laws 2002, c. 401, § 3, eff. Nov. 1, 2002.

§74-452.13.  Review of audit by legislative committees.

A.  Upon the completion of the audit report, the agency shall deliver two copies of the audit report to the Speaker of the House of Representatives and two copies of the audit report to the President Pro Tempore of the Senate.

B.  1.  Upon receipt of any audit report, the Speaker of the House of Representatives shall submit one copy of the audit report to the Chairman of the House Appropriations and Budget Committee, or successor committee.  The President Pro Tempore of the Senate shall submit one copy of the audit report to the Chairman of the Senate Appropriations Committee, or successor committee.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each send a copy of the audit report to the appropriate standing committee of the respective body having oversight of the agency submitting the audit report.

2.  Each committee shall review the audit report.

C.  1.  The members of the legislative committee or any other member of the Legislature reviewing the audit report shall have access to all documents and working papers and any agency documents and records relating to the audit unless specifically precluded by state or federal law.

2.  Any contract or agreement with an auditor to perform an audit authorized or required by state or federal law or rule shall contain a provision informing the auditor that all documents, working papers and records relating to the audit shall be made available for inspection, upon request, to the legislative committee or to any other member of the Legislature reviewing the final audit report unless specifically precluded by state or federal law.

D.  In reviewing any audit report, or in the performance of reviewing any supporting documents and working papers relating to the audit, members of the Legislature shall be subject to the statutory provisions or other laws or rules regarding the confidentiality of records of the agency under review.

Added by Laws 2002, c. 401, § 4, eff. Nov. 1, 2002.

§74-452.14.  Agency response.

A.  Each agency body responsible, pursuant to law, for governing and administering an agency shall review each audit report submitted to the Legislature pursuant to Section 4 of this act and shall submit a written agency response regarding the audit pursuant to this section.

B.  The written agency response shall include:

1.  The name and address of the agency;

2.  Identification of the audit performed and the name of the auditor;

3.  Any changes implemented or changes proposed to an agency program, financial operation, management process or other agency operation as a result of the audit;

4.  A plan of action for achieving any recommendation of the auditor;

5.  A statement for each recommendation in the audit report explaining the reasons for not implementing such recommendation including, but not limited to, need for statutory changes to implement additional costs or a showing that the recommended change would not be a cost benefit to the agency or the state; and

6.  Any other information requested by the Speaker of the House of Representatives or by the President Pro Tempore of the Senate or by a standing committee reviewing the audit.

C.  The written response shall be submitted to the Speaker of the House of Representatives and the President Pro Tempore of the Senate within thirty (30) days after the audit report has been submitted to the Legislature pursuant to Section 4 of this act.

Added by Laws 2002, c. 401, § 5, eff. Nov. 1, 2002.

§74-456.  Meetings of committees and subcommittees - Expenses - Per diem - Travel expenses - Association or organization membership dues.

A.  Committees and subcommittees of each house of the Legislature are hereby authorized to meet when the Legislature is not in session, subject to the approval of the presiding officer of the respective house.

B.  When the Legislature is not in session, members of the Legislature shall be reimbursed their expenses in attending meetings of committees and subcommittees of which they are members or to which they are invited by committee chairs and shall be reimbursed as provided in subsection C of this section for expenses for such meetings and such other legislative business as may be authorized by the rules or by resolution of the member's respective house.

C.  In addition to reimbursement for mileage as authorized by law, per diem in lieu of expenses in the amount of Twenty-five Dollars ($25.00) is hereby authorized for not to exceed twenty (20) days when the Legislature is not in session.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives may authorize per diem for meetings exceeding twenty (20) days for members of their respective houses as they deem necessary.

D.  A per diem in lieu of expenses in the amount deductible without additional documentation pursuant to the Internal Revenue Code of 1986, as amended, is hereby authorized for meetings outside the state by members, officers and employees of the Legislature.  A per diem in lieu of expenses in the amount deductible without additional documentation pursuant to the Internal Revenue Code of 1986, as amended, for the destination within the geographical area of travel is hereby authorized for official travel to high-rate geographical areas, as designated in Section 500.9 of this title, by members, officers and employees of the Legislature.  Provided, however, that members and employees of the Legislature may, in lieu of the above provisions, be reimbursed for out-of-state travel pursuant to the State Travel Reimbursement Act.

E.  In addition to reimbursement allowed under subsection D of this section, reimbursement for out-of-state transportation costs shall be made at an amount not exceeding the cost of coach airplane fare.  Provided that reimbursement for travel by commercial airplane on a first-class basis may be made if coach-class space is not available within a reasonable time and is justified by attachments to claim for reimbursement.  Claims for reimbursement for first-class transportation by commercial airline shall be accompanied by the passenger's duplicate of airline ticket, or other airline receipt which includes information as to class of accommodation for which reimbursement is claimed.

F.  Members, officers and employees of the Legislature shall be reimbursed for any membership dues or fees paid to any association or organization connected with the performance of their duties with the state, upon the approval of the Speaker of the House of Representatives or the President Pro Tempore of the Senate.

Added by Laws 1939, p. 20, § 6.  Amended by Laws 1949, p. 629, § 2; Laws 1963, c. 298, § 2; Laws 1965, c. 424, § 2; Laws 1967, c. 338, § 1, emerg. eff. May 18, 1967; Laws 1968, c. 113, § 2, emerg. eff. April 1, 1968; Laws 1969, c. 280, § 1, emerg. eff. April 25, 1969; Laws 1970, c. 284, § 4, emerg. eff. April 23, 1970; Laws 1971, c. 2, § 1, emerg. eff. Feb. 22, 1971; Laws 1975, c. 254, § 1, emerg. eff. June 5, 1975; Laws 1977, c. 97, § 1, emerg. eff. May 30, 1977; Laws 1979, c. 239, § 6, eff. July 1, 1979; Laws 1980, c. 282, § 1; Laws 1981, c. 272, § 30, eff. July 1, 1981; Laws 1995, c. 336, § 4, emerg. eff. June 8, 1995; Laws 1997, c. 384, § 17, eff. July 1, 1997.

§74456.2.  Joint committees of Legislature may be established.

In addition to those joint committees provided by law, the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall be authorized to establish joint committees of the Legislature as they deem necessary.  Said joint committees shall be composed of members from the Senate to be appointed by the President Pro Tempore of the Senate, and members from the House to be appointed by the Speaker of the House of Representatives. Joint committees and subcommittees of joint committees shall be authorized to meet when the Legislature is not in session, subject to such restrictions as may be imposed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Members of the Legislature and the officers thereof shall be reimbursed their expenses in attending meetings of joint committees and subcommittees of joint committees of which they are members or to which they are invited by committee chairmen when the Legislature is not in session.

Laws 1981, c. 272, § 44, eff. July 1, 1981.

§74456.3.  Per diem and mileage for legislators when Legislature not in session.

Members of the Legislature who are officers of each house of the Legislature shall receive the same per diem and mileage reimbursement when the Legislature is not in session as that provided by law for members of the Legislature for travel to and from the State Capitol in the performance of their duties.  Claims for reimbursement under this section shall be approved by the presiding officer of the appropriate house.

Laws 1981, c. 272, § 45, eff. July 1, 1981.

§74456.7.  Stateowned real property  Alternative use study by Director of Division of Planning and Management Analysis.

A.  For purposes of this section, the term "unit of state government" shall mean the state, or any department, board, commission, institution or agency thereof.

B.  A copy of the inventory required pursuant to Section 204 of Title 61 of the Oklahoma Statutes shall be sent to the Director of the Division of Planning and Management Analysis in the Office of the Governor.

C.  Upon the determination, by any unit of state government that:

1.  Any real property owned or under its control is surplus;

2.  It is anticipated that such property will no longer be used for its current purpose; or

3.  The operation of such property is no longer necessary or economically feasible;

the unit of state government shall send written notice of such determination to the Department of Central Services.  Upon receipt of such determination, the Department of Central Services shall notify the Director of the Division of Planning and Management Analysis in the Office of the Governor of the information.  The Director of the Division of Planning and Management Analysis shall then conduct a study, in cooperation with any affected community in which the real property is located, detailing and prescribing alternate uses of such real property.  The Director of the Division of Planning and Management Analysis shall provide for the public notification of such study and shall notify other units of state government, and the county governmental officials and any officers of the municipality in which such real property is located.  The study shall also include whether the real property is especially suited to the special needs of any particular unit of state government or may be used advantageously by a particular unit of state government in carrying out its assigned duties or functions.  Upon completion of such study, the Director of the Division of Planning and Management Analysis shall submit a written report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Governor and the affected unit of state government detailing his findings and recommendations concerning such real property.

D.  The provisions of this section shall apply to all real property and interests in real property except railroad and highway rightofways owned by the state or by any department, board, commission, institution or agency thereof or the real property and improvements described in subsection C of Section 1 of this act.

Added by Laws 1988, c. 319, § 17, eff. Sept. 30, 1988.  Amended by Laws 1997, c. 292, § 9, eff. July 1, 1997.

§74471.  Advisory committee created  Members  Duties.

There is hereby established an advisory committee to the Legislature of Oklahoma and to the Governor of Oklahoma.  Such committee shall be composed of four (4) members of the Oklahoma Bar to be appointed by the Governor with the advice of the President of the Oklahoma Bar Association and two (2) members, at least one of whom is a member of the House of Representatives, to be appointed by the Speaker of the House of Representatives and two (2) members, at least one of whom is a member of the Senate, to be appointed by the President Pro Tempore of the Senate.  Each member shall serve for four (4) years or until his death, resignation, or failure or refusal, certified by the remaining members, to perform his duties, renders his place vacant, whereupon the vacancy shall be filled in the same manner as the original appointment.  In the event a legislative member fails to retain his seat in his respective house prior to the expiration of his term on the committee, his place on the committee shall be rendered vacant.  The members of such committee, hereafter called commissioners, shall be the official commissioners of the State of Oklahoma to the National Conference of Commissioners on Uniform State Laws.  They shall attend the annual meetings of such national conference.  They shall report annually to the Legislature and to the Governor concerning the work of said conference and all other matters relating to their duties.  They shall advise the Legislature and its committees concerning proposals for uniform and model state laws, the effect which such proposals would have on the law of this state, and such other matters as may be pertinent to desirable uniformity in legislation between this state and other states.

Laws 1947, p. 628, § 1; Laws 1975, c. 173, § 1, emerg. eff. May 21, 1975; Laws 1981, c. 272, § 31, eff. July 1, 1981; Laws 1982, c. 27, § 1, operative Oct. 1, 1982; Laws 1992, c. 364, § 16, emerg. eff. June 4, 1992.

§74472.  Participation in national conference.

The State of Oklahoma shall participate in the support of the work of the National Conference of Commissioners on Uniform State Laws by contributing the state's fair pro rata share to the support of the work of the conference, which shall be paid out of the funds provided for the expenses of the Governor.

Laws 1949, c. 628, § 2.

§74473.  Holding other office  Honorary members  No compensation  Expenses.

Notwithstanding any other provision of law, the holding of other office or employment under the government of this state or of the United States shall not be inconsistent with service on said advisory committee.  Citizens of this state who are accredited by the National Conference on Uniform State Laws as associate members or as life members shall be honorary members of said committee, and shall be authorized to participate in the performance of its duties. Commissioners and honorary members of the committee shall receive no compensation for their services, except as other State officials and employees are reimbursed, for all necessary and proper expenses incurred in performing their duties, including attendance at meetings of the National Conference on Uniform State Laws, which reimbursement shall be made out of the funds provided for the expenses of the office of the Governor.  Laws 1949, p. 628, Sec. 3;

Laws 1949, p. 628, § 3; Laws 1957, p. 540, § 1.

§74474.  Cumulative character  Repeals.

The provisions of this act are cumulative except that any act, or part of an act, inconsistent with Section 3 of this act is hereby repealed.

Laws 1949, p. 629, § 4.

§74475.  Partial invalidity.

If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

Laws 1949, p. 629, § 5.

§74476.  Recognition of Dr. Merrill as lifetime commissioner.

Dr. Maurice H. Merrill is hereby recognized for his attainment of status of a lifetime commissioner of the State of Oklahoma to the National Conference on Uniform State Laws.

Laws 1967, p. 712, S.J.R. No. 8, § 1, emerg. eff. April 17, 1967.

§74477.  Continuation of payment of expenses  Vacancies.

Any person who attains the status of honorary or lifetime member of the National Conference on Uniform State Laws shall continue to be recognized as a commissioner of the State of Oklahoma with full power to represent the State of Oklahoma in all votes and other proceedings of the Conference in addition to the three whose appointment is otherwise provided by law and shall continue to receive reimbursement for all necessary and proper expenses incurred in the performance of his duties as such official commissioner of the State of Oklahoma of the National Conference of Commissioners on Uniform State Laws, including attendance at meetings at the National Conference of Commissioners on Uniform State Laws which reimbursement shall be paid out of the funds provided for the expenses of the Office of the Governor.  Upon such elevation to lifetime membership status of any of the official commissioners of Oklahoma in the National Conference on Uniform State Laws there shall be deemed a vacancy in the three regular memberships provided by Title 74, Oklahoma Statutes 1961, Section 471, and the Governor is hereby authorized to fill such vacancies as and in the manner provided by law.

Laws 1967, p. 712, S.J.R. No. 8, § 2, emerg. eff. April 17, 1967.

§74-480.  Creation - Composition - Terms - Officers - Travel  reimbursement - Quorum.

A.  There is hereby created the Oklahoma Advisory Committee on Intergovernmental Relations which shall be an advisory committee to the Oklahoma Legislature.

B.  The Oklahoma Advisory Committee on Intergovernmental Relations shall be composed as follows:

1.  One elected municipal official or designee from a municipality with a population of less than fifty thousand (50,000) persons, one elected municipal official or designee from a municipality with a population of fifty thousand (50,000) persons or more and one elected county official, all of whom shall be appointed by the Speaker of the House of Representatives;

2.  One elected municipal official or designee from a municipality with a population of less than fifty thousand (50,000) persons, one elected municipal official or designee from a municipality with a population of fifty thousand (50,000) persons or more and one elected county official, all of whom shall be appointed by the President Pro Tempore of the Senate;

3.  The President of the Oklahoma County Officers Association or designee;

4.  The President of the Oklahoma Association of County Commissioners or designee;

5.  The President of the Board of Directors of the Oklahoma Municipal League or designee;

6.  The members of the Oklahoma Congressional Delegation or staff members designated by the members of the delegation;

7.  Four members of the House of Representatives who shall be appointed by the Speaker of the House of Representatives;

8.  Four members of the Senate who shall be appointed by the President Pro Tempore of the Senate;

9.  The Director of the State Department of Transportation or designee;

10.  The Chairman of the Oklahoma Tax Commission or designee;

11.  The Governor or designee; and

12.  The President of the Oklahoma State School Board Association or designee.

C.  The terms of office of the members appointed by the Speaker of the House of Representatives and the members appointed by the President Pro Tempore of the Senate shall be two (2) years.  Legislative members currently serving on the Committee may serve until July 1, 1996.  Legislative members may be reappointed to successive office for one additional term.

D.  The chairman and vice-chairman of the Committee shall be designated by the Speaker of the House of Representatives and the President Pro Tempore of the Senate as provided for in this subsection.  The appointment of the chairman and vice-chairman shall be from the legislators appointed to the Committee.  The Speaker of the House of Representatives shall designate the initial chairman who shall serve until the convening of the First Regular Session of the 42nd Oklahoma Legislature.  The President Pro Tempore of the Senate shall designate the initial vice-chairman who shall serve until the convening of the First Regular Session of the 42nd Oklahoma Legislature.  Thereafter, the chairmanship shall alternate every two (2) years between the House of Representatives and the Senate, beginning with the convening of the First Regular Session of the Legislature.  In the event of the absence or disability of both the chairman and the vice-chairman, the members of the Committee shall elect a temporary chairman by a majority vote of those present and voting.

E.  The appointed members of the Committee shall serve at the pleasure of the appointing authority.

F.  Any legislative members of the Advisory Committee shall be reimbursed for their necessary travel incurred in the performance of their duties pursuant to Section 456 of Title 74 of the Oklahoma Statutes.  Nonlegislative members of the Advisory Committee shall receive necessary travel expenses incurred in the performance of their duties according to provisions of the State Travel Reimbursement Act.  All such travel reimbursement authorized by this subsection shall be paid by the Legislative Service Bureau.

G.  A majority of the membership of the Committee, excluding the congressional membership, shall constitute a quorum for the purpose of conducting Committee business.

Added by Laws 1987, c. 203, § 65, operative July 1, 1987.  Amended by Laws 1995, c. 140, § 1, emerg. eff. May 2, 1995.

§74481.  Meetings  Public hearings  Staff assistance.

A.  The Advisory Committee on Intergovernmental Relations shall hold meetings as it deems necessary.  The Committee may hold public hearings from time to time on matters within its purview.

B.  Each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state, shall cooperate with the Committee in carrying out the functions and duties imposed by this act.

C.  The House of Representatives and Senate shall provide the Committee with the staff assistance necessary for the Committee to perform its functions.

Added by Laws 1987, c. 203, § 66, operative July 1, 1987.

§74482.  Powers and duties.

The Advisory Committee on Intergovernmental Relations shall:

1.  Serve as a forum for the discussion and resolution of intergovernmental problems;

2.  Engage in such activities and make such studies and investigations as are necessary or desirable in the accomplishment of its purposes as provided for in this act;

3.  Consider, on its own initiative, ways and means of fostering better relations among local governments and between local governments and the state government;

4.  Propose legislation, constitutional amendments, and model local ordinances necessary to implement recommendations of the Committee;

5.  Encourage, and where appropriate, coordinate studies relating to intergovernmental relations conducted by universities, state, local, and federal agencies, and research and consulting organizations;

6.  Review the recommendations of national commissions studying federal, state, and local government relationships and problems and assess their possible application to Oklahoma;

7.  Review the fiscal relationships between state and local governments pursuant to federal proposals on general revenue sharing or federal programs having significant intergovernmental implications;

8.  Undertake studies to determine the most effective means by which state government and local government organizations can participate in the federal grant system.  Such studies shall make recommendations affecting the state executive and legislative branches and local government organizations, and shall develop an operational plan and recommendations for initial implementation actions;

9.  Study the laws relating to the assessment and taxation of property;

10.  Review technical and financial assistance available to counties, cities, municipalities and agencies owned and controlled by them, governmental conferences or councils, regional planning commissions, community development groups, community action agencies, and similar agencies for the purposes of aiding and encouraging an orderly, productive, and coordinated development of the state, and to strengthen local planning responsibility and capability; and

11.  Make such studies as the Legislature may request.

Added by Laws 1987, c. 203, § 67, operative July 1, 1987.

§74483.  Compensation and expenses.

No member of the Advisory Committee on Intergovernmental Relations shall receive a salary for duties performed as a member of the Committee.  Reimbursement for necessary travel expenses incurred in the performance of their official duties as a member of the Committee shall be paid by the appointing authority in accordance with the provisions of the State Travel Reimbursement Act.

Added by Laws 1987, c. 203, § 68, operative July 1, 1987.

§74484.  Annual report issued  Recommendations.

A.  The Advisory Committee on Intergovernmental Relations shall issue reports of its findings and recommendations from time to time and shall issue an annual report on its work.  Copies of the annual report shall be submitted to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

B.  The Committee shall report to the Speaker of the House of Representatives and President Pro Tempore of the Senate on or before the first day of the 1990 regular session of the Legislature regarding the work of the Committee.  The report shall also make recommendations as to the continuation of the Committee and any structural or staffing changes that the Committee deems necessary to the best interest of the state in the area of improving intergovernmental relations.

Added by Laws 1987, c. 203, § 69, operative July 1, 1987.

§74-485.  Study of future regulatory activities - Rulemaking - Recommendations.

A.  The Oklahoma Advisory Committee on Intergovernmental Relations shall take appropriate measures to study future federal rulemaking actions, to communicate its concerns and to make recommendations to the federal government regarding future regulatory activities of federal agencies that will affect the State of Oklahoma.

B.  The cabinet secretaries appointed by the Governor pursuant to Section 10.3 of this title shall review the annual Unified Regulatory Agenda published pursuant to the federal Executive Order No. 12875 and make appropriate comments and recommendations regarding proposed regulatory actions within their cabinet responsibilities to the Oklahoma Advisory Committee on Intergovernmental Relations.  The cabinet secretaries may also make recommendations to said committee regarding federal regulatory actions that should be prepared using a negotiated rulemaking process.

C.  A copy of all reports prepared by the Oklahoma Advisory Committee on Intergovernmental Relations shall be filed with the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

Added by Laws 1994, c. 182, § 5, eff. July 1, 1994.

§74-500.1.  Citation.

This act shall be known and may be cited as the "State Travel Reimbursement Act".

Added by Laws 1972, c. 123, § 1, operative July 1, 1972.

§74-500.2.  Reimbursable expenses of state officials, employees and certain others.

A.  Officials and employees of the state, traveling on authorized state business, may be reimbursed for expenses incurred in such travel in accordance with the provisions of the State Travel Reimbursement Act and existing statutes relating to state travel.  Persons who are not state employees, but who are performing substantial and necessary services to the state which have been directed or approved by the appropriate department official shall enjoy the protection of the sovereign immunity of the state to the same extent as a paid employee.  Such persons may be reimbursed for expenses incurred during authorized official travel under these same statutory provisions, provided it is indicated on the claim the person is not a state employee, a description of services performed is entered, and the agency head by approval of the claim certifies such services were substantial and necessary, and germane to the duties and functions of the reimbursing agency.  Travel expenses incurred by a person during the course of seeking employment with a state agency, unless such travel is performed at the request of the employing agency, shall not be considered expenses incurred in performing substantial and necessary services to the state and shall not be reimbursed under the provisions of the State Travel Reimbursement Act.

B.  The chief administrative officer of the Department of Public Safety, the Oklahoma State Bureau of Investigation, the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control, the Military Department of the State of Oklahoma, the Department of Corrections, the Department of Central Services, the Alcoholic Beverage Laws Enforcement Commission, the Oklahoma Department of Agriculture, Food, and Forestry, the Oklahoma Department of Emergency Management, and the State Fire Marshal may arrange for and charge meals and lodging for a contingent of state personnel moved into an area for the purpose of preserving the public health, safety, or welfare or for the protection of life or property.  The cost for meals or lodging so charged shall not exceed the amount authorized in the State Travel Reimbursement Act.  The chief administrative officer of each agency involved in such an operation shall require the vendor furnishing meals, lodging, or both meals and lodging to submit an itemized statement for payment.  When a claim for lodging is made for a contingent of state personnel, individual members of the contingent may not submit a claim for lodging.  When a claim for meals is made for a contingent of state personnel, individual members of the contingent may not submit a claim for meals.

C.  The Oklahoma Department of Commerce, the Oklahoma Center for the Advancement of Science and Technology, and the Oklahoma Department of Agriculture, Food, and Forestry are hereby authorized to enter into contracts and agreements for the payment of food, lodging, meeting facility and beverage expenses as may be necessary for sponsoring seminars and receptions relating to economic development and science and technology issues.  Such expenses may be paid directly to the contracting agency or business establishment.  The Director of the Oklahoma Department of Commerce, the President of the Oklahoma Center for the Advancement of Science and Technology, and the Commissioner of Agriculture shall each provide a quarterly report of such expenditures to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

D.  The Native American Cultural and Educational Authority is hereby authorized to enter into contracts and agreements for the payment of food, lodging, and meeting facility as may be necessary to pursue the promotion of fund-raising, marketing, and development of Native American educational programs and cultural projects, or to sponsor luncheons, seminars, and receptions relating to Native American educational, cultural, museum, and economic development issues.  Such expenses may be paid directly to the contracting agency or business establishment.  The Executive Director shall provide a monthly report of expenditures to the Board.

E.  For purposes of this section:

1.  "State agency" means any constitutionally or statutorily created state board, commission, or department, including the Legislature and the Courts;

2.  State agencies are authorized to enter into contracts and agreements for the payment of food and lodging expenses as may be necessary for employees or other persons who are performing substantial and necessary services to the state by attending official conferences, meetings, seminars, workshops, or training sessions or in the performance of their duties.  Such expenses may be paid directly to the contracting agency or business establishment, provided the meeting qualifies for overnight travel for the employees and the cost for food and lodging for each employee shall not exceed the total daily rate as provided in the State Travel Reimbursement Act; and

3.  State agencies are authorized to enter into contracts and agreements for the payment of conference registration expenses as may be necessary for employees or other persons who are performing substantial and necessary services to the state by attending official conferences, meetings, seminars, workshops, or training sessions.  Such expenses may be paid directly to the contracting agency or business establishment.

F.  State agencies are authorized to make direct purchases of commercial airline tickets for use by employees in approved out-of-state travel.  Each claim or invoice submitted to the Director of State Finance for the payment of the purchase shall bear the airline identifying ticket number, the name of the airline, total cost of each ticket purchased, class of accommodation, social security number, and name of the employee for whom the ticket was purchased, and shall be filed on claim forms as prescribed by the Director of State Finance.  The employee shall sign an affidavit stating that the employee did use any direct purchase commercial airline ticket received for his or her approved out-of-state travel.

G.  1.  The Administrator of the Office of Personnel Management is hereby authorized to enter into contracts and agreements for the payment of food, lodging, and other authorized expenses as may be necessary to host, conduct, sponsor, or participate in conferences, meetings, or training sessions.  The Administrator may establish accounts as necessary for the collection and distribution of funds, including funds of sponsors and registration fees, related to such conferences, meetings, and training sessions.  Expenses incurred may be paid directly to the contracting agency or business establishment.

2.  The cost of food for persons attending any conferences, meetings, and training sessions that do not require overnight travel shall not exceed the total daily rate as provided in the State Travel Reimbursement Act.

H.  1.  The Commissioner of the Department of Mental Health and Substance Abuse Services is hereby authorized to enter into contracts and agreements for the payment of food, lodging, and other authorized expenses as may be necessary to host, conduct, sponsor, or participate in conferences, meetings, or training sessions.  The Commissioner may establish accounts as necessary for the collection and distribution of funds, including funds of sponsors and registration fees, related to such conferences, meetings, and training sessions.  Any expenses incurred may be paid directly to the contracting agency or business establishment.

2.  The cost of food for persons attending any conferences, meetings, and training sessions that do not require overnight travel shall not exceed the total daily rate as provided in the State Travel Reimbursement Act.

I.  The Oklahoma Indigent Defense System is hereby authorized to enter into contracts and agreements for the payment of lodging as necessary for employees to carry out their duties in representing any client whom the System has been properly appointed to represent.  Such expenses may be paid directly to the contracting agency or business establishment.  The cost for lodging for each employee shall not exceed the daily rate as provided in the State Travel Reimbursement Act.

J.  The Oklahoma Tourism and Recreation Department is hereby authorized to enter into contracts and agreements for the payment of food, lodging, and meeting facility and beverage expenses as may be necessary for seminars and receptions relating to familiarization tours and tourism development.  The expenses may be paid directly to the contracting agency or business establishment.  The Executive Director of Oklahoma Tourism and Recreation Department shall provide a monthly report of any such expenditures to the Oklahoma Tourism and Recreation Commission.

K.  The Oklahoma Tourism and Recreation Department is hereby authorized to enter into contracts and agreements for the payment of exhibitor fees and display space charges at expositions to promote the Department's recreational facilities and the tourism and recreation industry.  The expenses may be paid directly to the contracting agency or business establishment; provided that no payment shall be made prior to the event unless it conveys a property right to the state for future availability and use.

L.  1.  The Oklahoma Highway Safety Office of the Department of Public Safety is hereby authorized to enter into contracts and agreements for the payment of food, lodging, and other authorized expenses as may be necessary, to host, conduct, sponsor, or participate in highway-safety-related conferences, workshops, seminars, meetings, or training sessions.  The payments shall be for all persons in attendance, including, but not limited to, employees of political subdivisions or employees of the state or federal government.  For purposes specified in this paragraph, only federal highway safety funds may be used in accordance with federal guidelines and regulations, and no appropriated state funds shall be used.

2.  The cost of food for persons attending any highway safety conferences, workshops, seminars, meetings, and training sessions that do not require overnight travel shall not exceed the total daily rate as provided in the State Travel Reimbursement Act.

M.  1.  The Director of the Oklahoma State Bureau of Investigation is hereby authorized to enter into contracts and agreements for the payment of food, lodging and other authorized expenses as may be necessary to host, conduct, sponsor or participate in any conference, meeting, training session or initiative to promote the mission and purposes of the Bureau.  The payments may be for all persons in attendance, including, but not limited to, employees of political subdivisions or employees of the state or federal government.

2.  The cost of food for persons that do not require overnight travel shall not exceed the total daily rate as provided in the State Travel Reimbursement Act.

N.  The Oklahoma Homeland Security Director is hereby authorized to enter into contracts and agreements for the payment of food, lodging and other authorized expenses as may be necessary to host, conduct, sponsor, or participate in homeland security related conferences, meetings, workshops, seminars, exercises or training sessions.  The expenses may be paid directly to the contracting agency or business establishment.

Added by Laws 1972, c. 123, § 2, operative July 1, 1972.  Amended by Laws 1978, c. 177, § 5, emerg. eff. April 11, 1978; Laws 1980, c. 119, § 1, emerg. eff. April 14, 1980; Laws 1981, c. 108, § 1, operative July 1, 1981; Laws 1981, c. 340, § 24, emerg. eff. June 30, 1981; Laws 1982, c. 23, § 1, eff. July 1, 1982; Laws 1984, c. 244, § 1, emerg. eff. May 29, 1984; Laws 1985, c. 347, § 15, emerg. eff. July 31, 1985; Laws 1986, c. 207, § 65, operative July 1, 1986; Laws 1986, c. 301, § 33, operative July 1, 1986; Laws 1989, c. 351, § 2, eff. Nov. 1, 1989; Laws 1990, c. 175, § 1, emerg. eff. May 3, 1990; Laws 1991, c. 216, § 17, operative July 1, 1991; Laws 1991, c. 297, § 7, operative July 1, 1991; Laws 1993, c. 129, § 4, eff. July 1, 1993; Laws 1993, c. 360, § 14, eff. July 1, 1993; Laws 1995, c. 128, § 2, eff. July 1, 1995; Laws 1995, c. 358, § 9, eff. July 1, 1995; Laws 1996, c. 33, § 1, eff. Nov. 1, 1996; Laws 1997, c. 92, § 1, eff. July 1, 1997; Laws 1997, c. 354, § 1, eff. July 1, 1997; Laws 1998, c. 5, § 27, emerg. eff. March 4, 1998; Laws 1998, c. 233, § 2, eff. Nov. 1, 1998; Laws 1998, c. 408, § 1, eff. July 1, 1998; Laws 1999, c. 1, § 33, emerg. eff. Feb. 24, 1999; Laws 1999, c. 289, § 15, eff. July 1, 1999; Laws 2000, c. 6, § 24, emerg. eff. March 20, 2000; Laws 2001, c. 355, § 3, emerg. eff. June 1, 2001; Laws 2004, c. 130, § 11, emerg. eff. April 20, 2004; Laws 2005, c. 223, § 4, eff. Nov. 1, 2005; Laws 2006, c. 16, § 82, emerg. eff. March 29, 2006.

NOTE:  Laws 1993, c. 33, § 1 repealed by Laws 1993, c. 360, § 16, emerg. eff. June 10, 1993.  Laws 1995, c. 36, § 25 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.  Laws 1995, c. 335, § 1 and Laws 1997, c. 286, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 1998, c. 201, § 7 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 121, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2005, c. 396, § 1 repealed by Laws 2006, c. 16, § 83, emerg. eff. March 29, 2006.

§74500.3.  Authority for travel  Claims or vouchers  Limitations.

Authority to approve travel on official state business and approval of claims or vouchers for reimbursement of travel expenses shall be in conformity with 62 O.S. 1971, Section 41.26, or as may be provided in future legislation.  Approval of a travel claim or voucher, as provided in that section, shall constitute authority for the travel set forth in such claim or voucher.  Claims or vouchers for reimbursement for expenses incurred in official travel shall not cover periods in excess of thirtyone (31) days.

However, claims may be filed for subsequent periods of not to exceed thirtyone (31) days.

Laws 1972, c. 123, § 3, operative July 1, 1972.

§74-500.4.  Mode of travel - Approval - Rate of reimbursement.

A.  Authorized persons traveling on official state business within the State of Oklahoma may utilize railroads, airplanes, buses, whether intracity or intercity, or other public conveyance.  Reimbursement for fares paid for airplane transportation shall not exceed coach class fare except as provided herein.  Reimbursement for fares paid for airplane transportation may be at the business class fare rate for international travel.  Other public conveyance fares shall not exceed the lesser of the normal charge or coach class airplane fare.  Taxicab fares within the State of Oklahoma and communication charges may be reimbursed only upon justification as to the necessity for their use.

B.  Agency heads or their authorized designees may approve the use of motor vehicles for official travel within the State of Oklahoma.  If available, agency owned motor vehicles or motor vehicles leased from the State Motor Pool, either on a full-time basis or for individual trips, shall be utilized for such travel.  Reimbursement for use of privately owned motor vehicles may be authorized by the agency head.

C.  Reimbursement for authorized use of privately owned motor vehicles shall be made using the amount prescribed by the Internal Revenue Code of 1986, as amended, or rules, procedures or other action by the Internal Revenue Service, for use in determining the standard mileage rate allowed for a business expense deduction.  Distances for which reimbursement for use of privately owned motor vehicles is claimed shall not exceed distances set forth in the latest Transportation Commission road map.  Vicinity travel on official business shall be entered on travel claims as a separate item.

Added by Laws 1972, c. 123, § 4, operative July 1, 1972.  Amended by Laws 1974, c. 90, § 2, operative July 1, 1974; Laws 1976, c. 173, § 1, operative July 1, 1976; Laws 1979, c. 239, § 1, eff. July 1, 1979; Laws 1980, c. 332, § 2, eff. July 1, 1980; Laws 1985, c. 7, § 3, eff. July 1, 1985; Laws 1989, c. 355, § 2, eff. Nov. 1, 1989; Laws 1995, c. 335, § 2, eff. Nov. 1, 1995; Laws 1997, c. 384, § 18, eff. July 1, 1997; Laws 1998, c. 408, § 2, eff. July 1, 1998.

§74500.5.  Travel by leased or rented automobile.

e A. Reimbursement for automobiles leased or rented within this state from socalled car rental agencies or private parties, to be used in lieu of a privately owned vehicle on official business for the state, shall not exceed the rate provided for the use of a privately owned automobile.

B.  The actual cost of leasing or renting an automobile outside of this state to be used on official business for the state shall be reimbursed subject to the approval of the agency head or authorized designee.

Laws 1972, c. 123, § 5, operative July 1, 1972; Laws 1980, c. 332, § 3, eff. July 1, 1980.

§74-500.6.  Travel by privately owned or chartered airplane.

A.  Travel by any state officer or employee on official state business on any privately owned or chartered airplane may be reimbursed in an amount which, when added to per diem and reimbursement for lodging for that trip, does not exceed the equivalent of automobile mileage plus per diem and reimbursement for lodging had a privately owned automobile been used for the trip. The provisions of Section 500.4 of this title shall apply to calculation of automobile mileage equivalent in this section.

B.  Upon completion of each trip, the pilot of any airplane owned by this state shall enter into a record book the names of all passengers on the airplane, date, destination, mileage, purpose, and expense of the trip.  The pilot shall sign each entry in the record book.  Said book may be inspected by the State Auditor and Inspector.

C.  Expenses of the trip are to be charged to the state departments or agencies of the officers or employees using the airplane.  For the purposes of this section the term expense of the trip shall include but is not limited to the cost of operating the airplane, the mileage of the trip, and the salary of the pilot.

Added by Laws 1972, c. 123, § 6, operative July 1, 1972.  Amended by Laws 1985, c. 76, § 1, emerg. eff. May 21, 1985.

§74-500.6A.  Use of state aircraft - Travel logs.

A.  No person shall travel on any aircraft owned, leased, chartered, or operated by the state to or from any place where such person:

1.  Attends an event sponsored by, or an event in support of or in opposition to, a political party, a political action committee, or a political candidate;

2.  Performs a service for which the person or any member of the immediate family of the person has or will receive compensation, including honoraria, other than the salary the person receives from the state;

3.  Attends an event at which others in attendance have been or will be charged an admission fee or at which a donation of money or other thing of value is directly or indirectly charged, requested, solicited, demanded, exacted, sought, accepted, assigned, or received, unless:

a. the admission fee or donation is charged, requested, solicited, demanded, exacted, sought, accepted, assigned, or received by a charitable or nonprofit association, or

b. the admission fee is the regular and usual fee charged for admission to such event, and such event is not in any manner associated with, sponsored by, or designed to benefit a political party, a political candidate, or is otherwise intended to further a partisan political purpose; and

4.  Attends an event at which an audience was charged an admission fee to see or hear the person, unless the admission fee is charged by a charitable or nonprofit association.

B.  The Office of State Finance shall prescribe a travel log form, to be designated the "Travel Use Log", to record information to be used by a state entity providing the aircraft when a person travels on any aircraft owned, leased, chartered, or operated by the state.  The information provided by the Travel Use Log form shall include:

1.  The date and time of the flight;

2.  The registration number of the aircraft flown;

3.  The trip itinerary, including the date and time and each location from which the aircraft takes off or at which the aircraft lands during a trip;

4.  The purpose of each landing during a trip, including but not limited to whether the landing is:

a. for the purpose of giving a speech or other presentation,

b. for attendance at a meeting, event, or other gathering, or

c. for the performance of a service;

5.  The name of the group sponsoring the speech, presentation, meeting, event, or gathering, or receiving the service specified in paragraph 4 of this subsection;

6.  The printed name of each person traveling on the aircraft, including the person, each crew member, and any other passengers traveling on the aircraft, and the location at which each such person, crew member, or passenger boarded and disembarked;

7.  The state entity on whose behalf the passenger or crew member was traveling;

8.  Total flight time;

9.  Trip charges, including fuel costs, landing or hangar fees, pilot waiting time and total trip mileage;

10.  Beginning and ending tachometer or Hobbs reading; and

11.  Flight conditions and number of day and night landings.

C.  The state entity providing an aircraft for travel shall promulgate rules establishing procedures to ensure:

1.  That those persons who travel on such aircraft provide in a legible manner all information required by the Travel Use Log form;

2.  That the Travel Use Log forms are maintained and made available upon request pursuant to the provisions of the Oklahoma Open Records Act;

3.  That summaries of the Travel Use Log on the use of the aircraft compiled by a state entity be filed with the Governor, the Office of State Finance, the Speaker of the House of Representatives and the President Pro Tempore of the Senate annually.  The summaries shall contain the following information:

a. a chronological listing of the date and time of flights,

b. a listing of each location from which the aircraft takes off or at which the aircraft lands during each trip,

c. a listing of the names of each passenger,

d. total flight time, and

e. total cost of trip based on the number of hours of flight time at a standard hourly rate which shall be approximately the cost of chartering a comparable aircraft.

D.  The signature on the Travel Use Log form of each crew member shall constitute certification that the information provided on the Travel Use Log form is true and correct to the best of the information and belief of that crew member.

E.  The state entity providing an aircraft for travel by a person shall keep a copy of the completed Travel Use Log form required by this section for the time period required by the Archives and Records Act for each such trip.

F.  The provisions of this section shall not be construed to prohibit immediate family members of the Governor or Lieutenant Governor from accompanying the Governor or Lieutenant Governor on a trip made in compliance with the provisions of this section on a state aircraft.  As used in this section, "immediate family members" means a parent, a spouse, a child, a stepchild, a foster child, and any individual claimed by the Governor or Lieutenant Governor or the spouse of the Governor or Lieutenant Governor as a dependent for tax purposes.

G.  The provisions of this section shall not be construed to prohibit a person from using an aircraft owned, leased, chartered, or operated by the state to travel to or from any place where the person is attending a function sponsored by an organization to which the State of Oklahoma pays membership dues even though the organization provides time on the agenda for functions separately sponsored by partisan political organizations.

Added by Laws 1998, c. 183, § 1, emerg. eff. April 29, 1998.

§74500.7.  Travel status for meals and lodging.

A.  Except as provided in subsection B of this section, travel status for meals and lodging purposes shall be defined as absence from the officer's or employee's home area and/or official station area while performing assigned official duties.  Provided however, employees whose duties are normally mobile and statewide or multicounty in nature shall not be deemed to have an official station.

B.  State officers or employees directed to participate in their official capacity in a disaster relief activity during a presidentially declared national disaster in Oklahoma after May 1, 1999, for a period of not more than six (6) months after the date of the presidentially declared national disaster, shall be eligible for reimbursement of meal and lodging costs established by the State Travel Reimbursement Act associated with the performance of their duties.

Added by Laws 1972, c. 123, § 7, operative July 1, 1972.  Amended by Laws 1978, c. 179, § 10, emerg. eff. April 11, 1978; Laws 1999, c. 172, § 3, emerg. eff. May 21, 1999.

§74-500.8.  Method of computing per diem.

A reimbursement in lieu of meal expenses, per day, while in official travel status, in an amount authorized by the provisions of the Internal Revenue Code of 1986, as amended, for deductibility of expenses for travel while away from home without additional documentation within the State of Oklahoma and outside the state is authorized.  In computing reimbursement for meals a day shall be a period of twenty-four (24) hours.  Reimbursement for each one-fourth (1/4) day consisting of six (6) hours or major fraction thereof, more than three (3) hours, may be made at the rate of one-fourth (1/4) of the daily allowable rate.  Provided, however, that no reimbursement for meals shall be made for periods which do not include overnight status.  If meals and lodging at a meeting, workshop, conference or other object of travel are furnished as a "package plan", reimbursement may be made, based upon a receipt, but at a daily rate of not to exceed the total daily rate provided in this act.

Added by Laws 1972, c. 123, § 8, operative July 1, 1972.  Amended by Laws 1974, c. 90, § 3, operative July 1, 1974; Laws 1976, c. 173, § 2, operative July 1, 1976; Laws 1979, c. 239, § 2, eff. July 1, 1979; Laws 1982, c. 147, § 8, emerg. eff. April 12, 1982; Laws 1984, c. 166, § 8, operative July 1, 1984; Laws 1985, c. 7, § 4, eff. July 1, 1985; Laws 1990, c. 264, § 56, operative July 1, 1990; Laws 1992, c. 219, § 2, eff. Sept. 1, 1992; Laws 1995, c. 335, § 3, eff. Nov. 1, 1995; Laws 2001, c. 232, § 1, eff. July 1, 2001.

§74-500.9.  Overnight lodging - Rate - Per diem allowance - Limitations and exceptions - Out-of-state trips.

A.  Reimbursement for overnight lodging, while in official travel status, may be made at not to exceed an amount authorized by the provisions of the Internal Revenue Code of 1986, as amended, for deductibility of expenses for travel while away from home without additional documentation or the actual cost, if lower, per night except as provided in subsections C, D and F of this section and Section 500.9A of this title.  Receipts issued by the hotel, motel or other public lodging place shall accompany claims for reimbursement.

B.  A per diem allowance in lieu of subsistence may be authorized by a travel claim issued in accordance with Section 500.3 of this title, which shall include all charges for meals and lodging.  Not to exceed an amount authorized by the provisions of the Internal Revenue Code of 1986, as amended, for deductibility of expenses for travel while away from home without additional documentation may be authorized on the travel claim for the performance of travel within the State of Oklahoma and not to exceed Thirty-six Dollars ($36.00) per diem may be authorized for the performance of travel outside the State of Oklahoma.  In computing the per diem allowance, a day shall be a period of twenty-four (24) hours.  Reimbursement for each one-fourth (1/4) day consisting of six (6) hours or major fraction thereof, more than three (3) hours, may be made at the rate of the daily allowable rate.  Provided, however, that no per diem shall be allowed pursuant to this section for periods of less than overnight in travel status.  Reimbursement for expenses other than meals and lodging may also be made in accordance with the provisions of this act.

C.  State officers or employees attending meetings, workshops, conferences or other objectives of trips which are conducted at a designated hotel, motel or other public lodging place or where lodging has been arranged for by the blocking of rooms or by rate reductions for the participants by the sponsor as evidenced by the announcement or notice of the meeting, workshop, conference or other objective shall be reimbursed the actual lodging expense not to exceed the single occupancy room rate charged by the designated hotel, motel or other public lodging place, provided that the officials or employees are in official travel status approved by the agency head or designee.  Provided further, those state officers or employees attending meetings, workshops, conferences or other objectives of trips, which are conducted at a designated hotel, motel or other public lodging place as provided by this subsection, who choose to acquire less expensive lodging at another hotel, motel or other public lodging place shall be reimbursed the actual lodging expense not to exceed the single occupancy room rate charged by the designated hotel, motel or other public lodging place.  Provided further, those state officers or employees so choosing this option shall be reimbursed for local transportation costs incurred traveling between such optional lodging and the designated hotel, motel or other public lodging place not to exceed the difference between the cost of the designated lodging and the cost of the optional lodging.  Receipts issued by the hotel, motel or other public lodging place shall accompany claims for reimbursement.

D.  State officers and employees who have been required to attend hearings or meetings of any congressional committee or subcommittee or any federal agency, board or commission shall be reimbursed for their actual and necessary travel and lodging expenses; however, the agency head must approve any claims in connection with such expenses.

E.  Reimbursement for meals and lodging on out-of-state trips shall not begin more than twenty-four (24) hours before the meeting, workshop, conference or other objective of trip begins and shall not continue more than twenty-four (24) hours after said meeting, workshop, conference or other objective of trip ends.

F.  Reimbursement for meals and lodging incurred in official travel in areas outside of the United States to implement the objectives of contracts, grants, agreements or gifts for which funds from these sources are furnished shall be reimbursed from said funds at actual cost not to exceed the amount authorized United States Government employees in its periodical publication entitled "Standard Regulations (Government Civilians, Foreign Areas), Department of State, Washington, DC".  Provided, however, travel to points outside of the United States, whether performed under authority of contract, grant, agreement or otherwise, shall not begin more than forty-eight (48) hours before or end more than forty-eight (48) hours after the objective of the trip.

G.  Claims submitted to the Director of State Finance for payment under the provisions of this section shall be certified to by the principal fiscal officer or contract and grant administrator of each agency.  Such officer shall certify that such claim complies with and is authorized under this section.

Added by Laws 1972, c. 123, § 9, operative July 1, 1972.  Amended by Laws 1974, c. 90, § 4, operative July 1, 1974; Laws 1976, c. 173, § 3, operative July 1, 1976; Laws 1979, c. 239, § 3, eff. July 1, 1979; Laws 1980, c. 332, § 4, eff. July 1, 1980; Laws 1981, c. 340, § 25, eff. July 1, 1981; Laws 1982, c. 226, § 1, operative July 1, 1982; Laws 1984, c. 166, § 9, operative July 1, 1984; Laws 1985, c. 7, § 5, eff. July 1, 1985; Laws 1985, c. 178, § 71, operative July 1, 1985; Laws 1989, c. 355, § 3, eff. Nov. 1, 1989; Laws 1990, c. 77, § 1, operative July 1, 1990; Laws 1990, c. 264, § 57, operative July 1, 1990; Laws 1992, c. 219, § 3, eff. Sept. 1, 1992; Laws 1995, c. 335, § 4, eff. Nov. 1, 1995; Laws 1997, c. 354, § 2, eff. July 1, 1997; Laws 2001, c. 232, § 2, eff. July 1, 2001.

§74500.9A.  Expenses provided for in contract or grant.

Per diem payments, travel and other actual and necessary expenses may be paid if same is provided for in any contract or grant.

Laws 1979, c. 239, § 4, eff. July 1, 1979.  Amended by Laws 1990, c. 264, § 58, operative July 1, 1990; Laws 1992, c. 219, § 4, eff. Sept. 1, 1992.

§74500.10.  Limitation on out of state travel.

No agency head nor his designee shall approve out of state travel except for personnel performing policy making, professional, technical, supervisory or administrative duties.

Laws 1972, c. 123, § 10, operative July 1, 1972.

§74-500.11.  Reimbursement for out of state transportation costs.

A.  Authorized persons traveling on official state business outside of the State of Oklahoma may utilize appropriate forms of transportation, including but not limited to, common carriers, transit system carriers, state owned or privately owned motor vehicles or airplanes, contract rental motor vehicles, commuter airplanes, or transportation by private parties to reach their destinations.

B.  1.  Except as otherwise provided by this section, reimbursement for out of state transportation costs as authorized by this section shall not exceed the normal charge for the type of  transportation used, but in no instance shall reimbursement for transportation used in lieu of commercial airplane exceed the cost of coach class air fare.

2.  Reimbursement for travel by commercial airplane on a first-class basis may be made if coach class space is not available within a reasonable time and is justified by attachment to claim for reimbursement.

3.  Claims for reimbursement for transportation by commercial airline shall be accompanied by the passenger's duplicate of airline ticket, or other airline receipt which includes information as to class of accommodation for which reimbursement is claimed.

4.  If commuter airlines are the only airlines available to reach a destination, reimbursement for transportation used in lieu of commuter air fare shall not exceed the cost of the commuter air fare.

C.  Reimbursement for authorized use of privately owned motor vehicles or vehicles from motor vehicle rental agencies used for out-of-state travel shall be limited to the actual cost for such vehicle but in no instance shall reimbursement for such vehicle exceed the cost for commercial coach class air fare or commuter air fare, whichever is appropriate.  Distances for which reimbursement for use of privately owned motor vehicles or vehicles from vehicle rental agencies is claimed shall not exceed distances set forth in a recognized published national atlas or road map.  Vicinity travel on official business shall be entered on travel claims as a separate item.

Added by Laws 1972, c. 123, § 11, operative July 1, 1972.  Amended by Laws 1997, c. 214, § 1, emerg. eff. May 19, 1997.

§74500.12.  Miscellaneous travel expenses.

Reimbursement for miscellaneous travel expenses and local transportation costs incurred during out of state travel may be made on the basis of an itemization of such costs.

Laws 1972, c. 123, § 12, operative July 1, 1972.

§74500.13.  Registration fees.

No reimbursement for registration fees for attendance at meetings, workshops or conferences shall be made, except upon written receipt for such expenditures.

Laws 1972, c. 123, § 13, operative July 1, 1972.

§74500.14.  Rejection of travel claims or vouchers.

The Director of State Finance shall reject any travel claim or voucher not in conformity with the provisions of this act or existing statutes relating to reimbursement for travel expenses.

Laws 1972, c. 123, § 14, operative July 1, 1972.

§74-500.15.  Claims - Submission.

All claims for reimbursement of travel expenses shall be submitted on the regular authorized form of travel expense claim, and shall be signed by the official or employee performing the travel, and approved by the official or employee designated in 62 O.S. 1971, Section 41.26, for the agency in which the employee works.

Added by Laws 1972, c. 123, § 15, operative July 1, 1972.

§74500.16.  Standard blank forms.

Standard blank forms of travel claims to be used to carry out the purposes of this act, shall be prescribed by the Director of State Finance.

Laws 1972, c. 123, § 16, operative July 1, 1972.

§74-500.16A.  Payment of claims pursuant to State Travel Reimbursement Act - Procedure.

A.  The Director of State Finance shall establish a procedure to expedite payment for a proper claim of a state employee for expenses recompensable pursuant to the provisions of the State Travel Reimbursement Act.

B.  The procedure provided for in subsection A of this section shall:

1.  require payment within forty-five (45) days from the date on which a proper claim is submitted by the employee to the appropriate office of the agency for which the expenses were incurred; and

2.  provide for the payment of interest from the thirtieth day after receipt by the appropriate office of a proper claim for which payment has not been mailed, transmitted or delivered to the employee by the close of business on the forty-fifth day.  Interest shall be at an annualized rate as reported by the State Treasurer to the Director of State Finance based on an average of the interest rate for thirty-day time deposits of state funds during the last calendar quarter of the last preceding fiscal year.

C.  For purposes of this section, "proper claim" means a claim for reimbursement of incurred expenses supported by all requisite documentation and complete in all respects for processing for payment.

D.  Any employee, after the passage of the forty-five day limit provided for in subsection B of this section, who is aggrieved by the delay in payment of a proper claim with interest or who failed to receive interest as provided for in this section may file a grievance with the Office of the Governor.  The grievance shall be transmitted from the Office of the Governor to the Director of State Finance who, within fifteen (15) days after receipt of the grievance, shall:

1.  pay the claim with interest as provided for in this section; or

2.  report to the Governor and the aggrieved employee why such payment cannot be made.

Added by Laws 1986, c. 84, § 2, eff. Nov. 1, 1986.  Renumbered from § 840.14a of this title by Laws 1994, c. 242, § 53.

§74500.17.  Review of travel expenditures.

All state departments, boards, commissions and institutions shall make a review each quarter year of its travel expenditures during the previous quarter year, and the head of such agency shall be authorized to make reductions in the per diem he approves as determined necessary.

Laws 1972, c. 123, § 17, operative July 1, 1972.  Amended by Laws 1990, c. 264, § 59, operative July 1, 1990; Laws 1992, c. 219, § 5, eff. Sept. 1, 1992.

§74-500.18.  Provisions mandatory - Exemptions.

A.  Except for members of the Legislature, the Governor and the Lieutenant Governor, provisions of Sections 500.1 through 500.18 of this title shall be mandatory for all officials and employees of all departments, boards, commissions and institutions of the state, regardless of the provisions of any other act of the Legislature, except as provided by this section.  The enactment of any measure in the future providing for travel reimbursement of state officers and employees on the basis of "actual and necessary" expenses or in any other manner inconsistent with Sections 500.1 through 500.18 of this title shall be deemed to provide for reimbursement in accordance with Sections 500.1 through 500.18 of this title unless a contrary intent is explicitly expressed in this section.  Sections 500.1 through 500.18 of this title shall not apply, however, to travel reimbursements made by political subdivisions of this state, except as otherwise provided by law.

B.  The agencies listed below are authorized certain exceptions and/or exemptions to the provisions of Sections 500.1 through 500.18 of this title to the extent specified:

1.  Oklahoma Department of Agriculture, Food, and Forestry:

a. The actual and reasonable expenses of travel and subsistence in pursuing and developing markets for Oklahoma agricultural products incurred by the Commissioner, Deputy Commissioner and such employees designated by the State Board of Agriculture within the marketing development programs of the Oklahoma Department of Agriculture, Food, and Forestry shall be reimbursed to the employee incurring such expenses.  Reimbursement of such expenses shall be in accordance with rules adopted by the Board.  Expenses claimed shall, prior to reimbursement, be reviewed by the Board at a regular meeting and individually approved or disapproved.

b. The actual and necessary expenses of out-of-state travel and subsistence incurred by employees of the Forestry Division authorized to evaluate and acquire federal excess property or surplus property in other states for use in its fire protection program, shall be reimbursed to the employee incurring such expenses.

2.  Wheat Utilization, Research and Market Development Commission:

The actual and reasonable expenses of travel, lodging and subsistence in pursuing and developing markets for Oklahoma wheat and wheat products incurred by the Commission, staff and such persons authorized by the Commission shall be reimbursed to the person incurring such expenses.  Expenses of wheat trade officials on wheat trade missions from foreign countries and from other states can be reimbursed to the person previously authorized by the Commission to incur the expense.  No actual and reasonable expenses shall be paid except for time spent working with wheat trade officials on wheat trade missions.  Reimbursement of such expenses shall be made in accordance with rules adopted by the Commission.  Expenses claimed shall, prior to reimbursement, be reviewed by the Commission at each regular meeting and individually approved or disapproved.

3.  Department of Public Safety:

When traveling with the Governor or at the Governor's request, personnel assigned by the Commissioner for executive security and pilots on executive assignment shall be allowed their actual and necessary traveling expenses, upon claims approved by the Commissioner.

4.  Department of Corrections:

The Department of Corrections shall be exempt from limitations of reimbursement for rented automobiles, as set forth in Section 500.5 of this title, when the rental is by a Correctional Officer or Transportation Officer for the limited purpose of transporting inmates.  Reimbursement for the expense shall be on the basis of actual cost.

5.  Oklahoma Tourism and Recreation Department:

The Oklahoma Tourism and Recreation Commission and Department staff who promote in-state and out-of-state business for Oklahoma's state-operated or state-owned parks, lodges, and golf courses and the tourism and recreation industry, may be reimbursed for the actual and necessary expense of travel, subsistence and entertainment for this purpose.  The Director of the Oklahoma Tourism and Recreation Department may reimburse the Publisher of Oklahoma Today magazine and its staff for expenses for meals and other entertainment in order to gain advertising and promotion for Oklahoma Today magazine.  The Oklahoma Tourism and Recreation Department may reimburse the Director of the Office of the Oklahoma Film and Music Commission and staff for the actual and necessary expenses for meals and other entertainment in order to promote the film and music industries in this state.  Reimbursement of all actual and necessary expenses shall be in accordance with rules adopted by the Oklahoma Tourism and Recreation Commission.

6.  Oklahoma Department of Commerce:

a. The actual and necessary expenses incurred by the Director and other employees of the Department authorized by the Director for the purpose of business recruitment shall be reimbursed.  Reimbursement of expenses shall be in accordance with rules adopted by the Director of the Oklahoma Department of Commerce.  Expenses claimed shall, prior to reimbursement, be reviewed by the Director and individually approved or disapproved.

b. The Department, at the discretion of the Director, may charter aircraft for the purposes of carrying out its duties and responsibilities related to business recruitment and performing the duties of the Director.  The cost of such charter shall be exempt from the provisions of Section 500.6 of this title.  Claims filed with the Office of State Finance shall bear the following certification:

The best interests of the citizens of Oklahoma were better served in that conventional ground transportation was not practical or feasible for this trip, aircraft from the Department of Public Safety were not available for this trip, and no other claim has been or will be filed as a payment for the cost of transportation in connection with this trip.

7.  Department of Central Services:

The actual and necessary expenses of travel and subsistence incurred by the Director, any state employee approved by his or her appointing authority, or state officials, for travel outside the state in performance of duties related to bond financing shall be reimbursed to the employee or state official incurring such expenses.  Reimbursement for lodging expenses shall be supported by three telephone bids from hotels within a reasonable distance of the activity for which the travel was approved.

8.  Oklahoma Futures:

The actual and necessary expenses incurred by the members of Oklahoma Futures in the performance of their duties shall be reimbursed to the members incurring such expenses.  Reimbursement of all actual and necessary expenses shall be in accordance with rules adopted by Oklahoma Futures.

9.  Oklahoma Development Finance Authority:

The actual and necessary expenses incurred by the members and employees of the Oklahoma Development Finance Authority in the performance of their duties shall be reimbursed to the person incurring such expenses.  Reimbursement of all actual and necessary expenses shall be in accordance with the bylaws of the Authority.

10.  Oklahoma Center for the Advancement of Science and Technology:

The actual and necessary expenses incurred by the members and employees of the Oklahoma Center for the Advancement of Science and Technology in the performance of their duties shall be reimbursed to the person incurring such expenses.  Reimbursement of all actual and necessary expenses shall be in accordance with the bylaws of the Center.

11.  Center for International Trade Development:

The actual and necessary expenses of travel, lodging and subsistence incurred by the Director and authorized employees of the Center for International Trade Development for performance of their duties for the purpose of business recruitment and assistance shall be reimbursed to the person incurring such expenses.  Reimbursement of such expenses shall be in accordance with the rules adopted by the Director of the Center for International Trade Development.  Expenses claimed shall be reviewed and individually approved or disapproved, prior to reimbursement, first by the Director, and finally by either the Vice President, Business and Finance of Oklahoma State University or the President of Oklahoma State University.

12.  Oklahoma State Bureau of Investigation:

The actual and necessary expenses incurred by the Director and other employees of the Bureau authorized by the Director as a result of conducting investigations shall be reimbursed to each such employee incurring the expenses.  Reimbursement of the expenses shall be in accordance with rules adopted by the Director of the Oklahoma State Bureau of Investigation.  Prior to reimbursement, expenses claimed shall be reviewed by the Director and individually approved or disapproved.

13.  Department of Human Services:

a. The actual and necessary expenses of travel, lodging and subsistence incurred by employees of the Legal Division in the performance of their duties for the purpose of representing the Department of Human Services or any of its officials, employees, institutions or hospitals at any proceeding, including depositions, held before any court, administrative body or representative thereof, shall be reimbursed to the employee incurring such expenses.  Expenses claimed shall be approved by the General Counsel and the Director of Human Services prior to reimbursement.

b. The Department, at the discretion of the Director, may charter aircraft when determined by the Director such charter would be more practical or less expensive than normal modes of transportation and when aircraft of the Department of Public Safety are unavailable.  The costs of such charter shall be exempt from the provisions of Section 500.6 of this title.

14.  Oklahoma Health Care Authority:

The actual and necessary expenses of travel, lodging and subsistence incurred by employees of the Legal Division in the performance of their duties for the purpose of representing the Authority or any of its officials or employees, at any proceeding, including depositions, held before any court, administrative body or representative thereof, shall be reimbursed to the employee incurring such expenses.  Expenses claimed shall be approved by the Administrator prior to reimbursement.

15.  Oklahoma State Bureau of Narcotics and Dangerous Drugs Control:

The actual and necessary expenses incurred by the Director and other employees of the Bureau authorized by the Director as a result of conducting investigations shall be reimbursed to each employee incurring the expenses.  Reimbursement of the expenses shall be in accordance with rules adopted by the Director of the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control.  Prior to reimbursement, expenses claimed shall be reviewed by the Director and individually approved or disapproved.

16.  University Hospitals:

The actual and necessary expenses of travel, lodging and subsistence incurred by employees of the Legal Office in the performance of their duties for the purpose of representing the University Hospitals or any of its officials, employees, institutions or hospitals at any proceeding, including depositions, held before any court, administrative body or representative thereof, shall be reimbursed to the employee incurring such expenses.  Expenses shall be approved by the Chief Executive Officer of the University Hospitals or by the University Hospitals Authority.

17.  Oklahoma Historical Society:

The actual and necessary expenses of travel, subsistence and entertainment incurred by the Executive Director, Deputy Director and any employees designated by the Executive Committee of the Oklahoma Historical Society Board of Directors in pursuing and developing programs and projects for the preservation and marketing of Oklahoma history shall be reimbursed to the person incurring the expenses.  Reimbursement of expenses shall be in accordance with rules adopted by the Oklahoma Historical Society Board of Directors.  Prior to reimbursement, expenses claimed shall be reviewed by the Executive Committee at a regularly scheduled meeting and each claim shall be individually approved or disapproved.

18.  The Oklahoma Department of Mines:

The actual and necessary expenses of travel, lodging and subsistence incurred by employees of the Department in the performance of their duties for the purpose of representing the Department or any of its officials or employees, at any proceeding, hearing or meeting with federal agencies, boards, commissions, congressional representatives, congressional committees or staff, shall be reimbursed to the employee incurring such expenses.  Expenses claimed shall be approved by the Executive Director prior to reimbursement.

19.  The Office of Attorney General:

The actual and necessary expenses of travel, lodging and subsistence incurred by its employees in the performance of their duties for the purpose of representing the state, the Legislature, any state board, agency or commission, or any employee or official of the state entitled to representation, at any proceeding, including depositions, held before any court, administrative body or any representative thereof, and the actual and necessary expenses incurred by employees as a result of conducting investigations shall be reimbursed to the employee incurring the expenses.  The expenses shall be approved by the Attorney General prior to reimbursement.

20.  District Attorneys Council:

The actual and necessary expenses of travel, lodging and subsistence incurred by each district attorney and other employees of the district attorney authorized by the district attorney in the performance of their duties for any district other than the district for which they are employed for the purpose of representing the state, any county, or any employee or official of the state entitled to representation at any proceeding, including depositions held before any court, administrative body or any representative of a court or administrative body, and the actual and necessary expenses incurred as a result of conducting investigations shall be reimbursed to each employee incurring the expenses.  Reimbursement of the expenses shall be in accordance with rules adopted by the District Attorneys Council.  Prior to reimbursement, expenses claimed shall be reviewed by the Council and individually approved or disapproved.

21.  The Department of Securities:

The actual and necessary expenses of travel, lodging and subsistence incurred by the Administrator and other employees of the Department of Securities in the performance of their duties for the purpose of representing the Department of Securities, at any proceeding, including depositions, held before any court, administrative body or any representative thereof, conducting on-site examinations, or conducting investigations, shall be reimbursed to each employee incurring the expenses.  The expenses shall be approved by the Administrator of the Department of Securities prior to reimbursement.

22.  Corporation Commission:

The actual and necessary travel expenses incurred by the staff of the Public Utility Division as a result of conducting audits and/or reviews of utility service providers shall be reimbursed to each such employee incurring the expense.  Reimbursement of the expenses shall be as set forth in procedures established by the appointing authority.

23.  The Department of Human Services:

Employees of the Department of Human Services shall be reimbursed for their actual and necessary expenses of travel, lodging and subsistence incurred in the performance of their duties for the purpose of escorting and transporting children or adults in the care or custody of the Department:

a. for out-of-state visitation, care, treatment and placement of a child welfare client,

b. for out-of-state treatment for or placement of an adult protective services client,

c. for out-of-state treatment for or placement of a resident of a state resource center, or

d. for out-of-state treatment for or placement of an individual with a developmental disability who is living in the community in community residential services.

Expenses claimed shall be approved by the appropriate Division Administrator or Associate Director prior to reimbursement.

24.  The Banking Department:

The actual and necessary expenses of travel and lodging incurred by the Commissioner and other employees of the Banking Department in the performance of their duties for the Banking Department shall be paid or reimbursed by the Banking Department to each employee incurring the expenses.  The expenses shall be approved by the Banking Commissioner prior to payment or reimbursement.

25.  Oklahoma Office of Homeland Security:

The actual and necessary expenses of travel, lodging, and subsistence incurred by the Oklahoma Homeland Security Director, as a result of the duties and responsibilities of the Director, shall be paid or reimbursed by the Oklahoma Office of Homeland Security.

26.  The Grand River Dam Authority:

The actual and necessary expenses of travel and lodging incurred by the Board of Directors and other employees of the district in the performance of their duties for the Grand River Dam Authority shall be paid or reimbursed by the district to each Director or employee incurring the expenses.  The expenses shall be approved by the General Manager of the Grand River Dam Authority prior to payment or reimbursement.

27.  The Native American Cultural and Educational Authority:

The actual and necessary expenses incurred by the Directors and employees of the Native American Cultural and Educational Authority in performances of duties. The expenses shall be approved by the Director prior to payment or reimbursement.

C.  The agencies listed in subsection B of this section shall be required to report annually the actual expenses excepted or exempted from Sections 500.1 through 500.18 of this title to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.  The report shall be submitted no later than the first day of September following the end of each fiscal year.

Added by Laws 1972, c. 123, § 18, operative July 1, 1972.  Amended by Laws 1977, c. 242, § 1, eff. July 1, 1977; Laws 1980, c. 332, § 5, eff. July 1, 1980; Laws 1985, c. 178, § 70, operative July 1, 1985; Laws 1986, c. 207, § 66, operative July 1, 1986; Laws 1986, c. 301, § 34, operative July 1, 1986; Laws 1987, c. 222, § 119, operative July 1, 1987; Laws 1989, c. 355, § 4, eff. Nov. 1, 1989; Laws 1990, c. 258, § 50, operative July 1, 1990; Laws 1992, c. 368, § 2, eff. July 1, 1992; Laws 1994, c. 283, § 8, eff. Sept. 1, 1994; Laws 1995, c. 95, § 3, emerg. eff. April 13, 1995; Laws 1995, c. 358, § 10, emerg. eff. June 9, 1995; Laws 1996, c. 3, § 20, emerg. eff. March 6, 1996; Laws 1997, c. 354, § 3, eff. July 1, 1997; Laws 1998, c. 408, § 3, eff. July 1, 1998; Laws 1999, c. 1, § 34, emerg. eff. Feb. 24, 1999; Laws 1999, c. 387, § 1, emerg. eff. June 8, 1999; Laws 2000, c. 366, § 2, emerg. eff. June 6, 2000; Laws 2001, c. 5, § 51, emerg. eff. March 21, 2001; Laws 2001, c. 165, § 1, emerg. eff. May 2, 2001; Laws 2001, c. 355, § 4, emerg. eff. June 1, 2001; Laws 2002, c. 22, § 29, emerg. eff. March 8, 2002; Laws 2002, c. 460, § 42, eff. Nov. 1, 2002; Laws 2003, c. 3, § 86, emerg. eff. March 19, 2003; Laws 2004, c. 157, § 5, emerg. eff. April 26, 2004; Laws 2004, c. 524, § 5; Laws 2005, c. 146, § 1, eff. July 1, 2005.

NOTE:  Laws 1989, c. 351, § 3 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1994, c. 281, § 2 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1995, c. 1, § 34 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.  Laws 1995, c. 335, § 5 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1998, c. 395, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2000, c. 267, § 1 repealed by Laws 2001, c. 5, § 52, emerg. eff. March 21, 2001.  Laws 2001, c. 433, § 105 repealed by Laws 2002, c. 9, § 8, emerg. eff. Feb. 15, 2002.  Laws 2001, c. 232, § 3 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2002, c. 9, § 4 repealed by Laws 2003, c. 3, § 87, emerg. eff. March 19, 2003.  Laws 2002, c. 343, § 3 repealed by Laws 2003, c. 3, § 88, emerg. eff. March 19, 2003.

§74-500.20.  Governor, Lieutenant Governor and spouses - Reimbursement for travel expenses.

The Governor of the State of Oklahoma is hereby authorized reimbursement for all actual and necessary travel expenses incurred when on official business of the state.  Such actual and necessary expenses shall include the subsistence and transportation expenses of the Governor's spouse when accompanying the Governor on official business of the state, or when attending an official function at the request of the Governor.  The provisions of this section shall also apply to the Lieutenant Governor, the Lieutenant Governor's spouse, and the Governor's personal assistant.

Added by Laws 1977, c. 87, § 3, emerg. eff. May 30, 1977.  Amended by Laws 1979, c. 186, § 4, emerg. eff. May 17, 1979; Laws 1983, c. 302, § 5, emerg. eff. June 23, 1983; Laws 2003, c. 371, § 3.

§74500.36.  Per diem and other reimbursements for expenses not authorized for state boards and commissions  Certain statutory salaries excepted.

Effective July 1, 1985, no members of Oklahoma boards and commissions shall receive per diem payments or reimbursements for expenses other than those specifically authorized by Sections 500.1 through 500.54 of Title 74 of the Oklahoma Statutes or Section 1501605 of Title 82 of the Oklahoma Statutes or except as otherwise provided by law.  Provided that this section is not intended to prohibit the payment of statutory salaries to members of the Oklahoma Tax Commission, the Oklahoma Transportation Commission and the Oklahoma Pardon and Parole Board.

Added by Laws 1985, c. 178, § 80, operative July 1, 1985. Amended by Laws 1985, c. 306, § 4, emerg. eff. July 24, 1985.

§74-500.37.  Direct deposit of travel reimbursements.

State officers and employees may receive any travel reimbursements that he or she may be entitled to through direct deposit if the officer or employee is receiving his or her payroll claims pursuant to the Oklahoma State Employees' Direct Deposit Act.

Added by Laws 1999, c. 135, § 1, eff. Nov. 1, 1999.

§74500.51.  Transferred employees  Partial payment of moving expenses.

It is the purpose of this act to provide partial payment by the State of Oklahoma to a certified carrier for the cost of moving any employee permanently transferred at the request of a state agency.

Laws 1972, c. 150, § 1, eff. July 1, 1972.

§74500.52.  Definitions.

In this act, unless the context requires a different definition:

1.  "Carrier" means any common carrier registered and approved by the Oklahoma Corporation Commission;

2.  "Employee" means any state officer or employee with the exception of elected officials;

3.  "Permanent transfer" means a transfer in excess of twentyone (21) weeks; and

4.  "Household goods" means personal effects excluding automobiles, boats, trailers, other than a manufactured home which is the principal residence of the employee, animals or any other possession not normally considered as household goods.

Laws 1972, c. 150, § 2, eff. July 1, 1972; Laws 1974, c. 203, § 1; Laws 1981, c. 118, § 34.

§74500.53.  Services included.

Any employee who is permanently transferred at the request of any state agency to a location in excess of twentyfive (25) miles from the location of his previous place of employment shall be entitled to payment by the State of Oklahoma to the carrier for the following services provided by the carrier:

1.  (a)  The actual linehaul cost of moving ten thousand (10,000) pounds of the employee's household goods, said cost to include the packing, loading and unloading of the goods, respectively, or

(b)  Movement of one manufactured home and its contents, regardless of the number of pieces into which it disassembles for transport, provided it is the principal residence of the employee; provided further, that said movement shall not exceed the equivalent cost of moving ten thousand (10,000) pounds of household goods the equivalent distance;

2.  Special servicing of appliances at the origin and destination of the move; and

3.  The insuring of the employee's household goods and/or manufactured home, in the amount of One Dollar ($1.00) per pound, not to exceed Ten Thousand Dollars ($10,000.00).

Any additional moving expenses incurred as a result of said transfer shall be assumed by the employee.

Laws 1972, c. 150, § 3, eff. July 1, 1972; Laws 1974, c. 203, § 2; Laws 1981, c. 118, § 35.

§74500.54.  Requisition  Competitive bids.

Any agency transferring an employee who comes under the provisions of Sections 500.51 through 500.55 of this title shall forward to the Office of Public Affairs a requisition requesting that the household goods and manufactured home of the employee be moved at state expense.  Upon receipt of said requisition the Office of Public Affairs shall obtain bids from carriers registered and approved by the Corporation Commission.  The most responsible carrier submitting the lowest bid shall be awarded the moving contract.

Amended by Laws 1983, c. 304, § 142, eff. July 1, 1983.

§74500.55.  Compliance with act required - Violations - Penalties.

A.  No state agency shall move the household goods or manufactured home of any employee except in compliance with the provisions of this act.

B.  Any person authorizing a violation of this section shall be guilty of a misdemeanor and upon conviction thereof shall be penalized by a fine not to exceed One Thousand Dollars ($1,000.00) or imprisonment in the county jail for not to exceed ninety (90) days or by both such fine and imprisonment and any employment of such person in any position or capacity by the State of Oklahoma shall be terminated immediately upon such conviction whether or not any fine or confinement is imposed by the court.

Laws 1972, c. 150, § 5, eff. July 1, 1972; Laws 1974, c. 203, § 4; Laws 1981, c. 118, § 37; Laws 1992, c. 219, § 1, eff. Sept. 1, 1992.

§74581.  Contracts by department or institution with another for work  Payment  Disposition of proceeds.

That any department of the state government or any state institution may contract with any other department of state government or institution having under its control the personal services, labor and equipment, machinery or other facilities to perform needed work for or on behalf of the state or its subdivisions, department or institutions, when such work may be performed by the use of machinery, equipment, material and/or labor of the department or institution under its control contracting to furnish such service by the use of such facilities of its own, or those of any institution of the state under its control.  The department or institution or subdivision obtaining and receiving such services shall pay or otherwise compensate the department or institution performing the work for the fair value thereof, including the cost of material used and proper compensation by payment or exchange for any personal services, labor, equipment and material employed in performing such work or services; which said funds shall be deposited in a special depository account to be kept separately from all other collections and may be expended by the departments, subdivisions or institutions performing the services by voucher issued by said department or institution and drawn on the State Treasurer; provided, however, that when such services are performed by any department or institution having a revolving fund, such payments may be credited to and become a part of such revolving fund.

Laws 1943, p. 236, § 1.

§74-585.  Use of state property only for official business - Penalty.

A.  Any property acquired by the state shall be used only in the conduct of the official business of the state.

B.  Any person convicted of violating the provisions of subsection A of this section is guilty of a misdemeanor.

Added by Laws 1998, c. 371, § 14, eff. Nov. 1, 1998.

§74-586.  Short title.

This act shall be known and may be cited as the "Oklahoma Privatization of State Functions Act".

Added by Laws 1999, c. 281, § 1, eff. Jan. 1, 2000.

NOTE:  Editorially renumbered from § 595 of this title to avoid duplication in numbering.

§74-587.  Purpose of act.

It is hereby declared that the purpose of the Oklahoma Privatization of State Functions Act is to set guidelines for the privatization of state services in order to ensure that, if approved, the privatization of state services is cost effective and in the best interest of the citizens of this state.

Added by Laws 1999, c. 281, § 2, eff. Jan. 1, 2000.

NOTE:  Editorially renumbered from § 595.1 of this title to avoid duplication in numbering.

§74-588.  Definitions.

As used in the Oklahoma Privatization of State Functions Act:

1.  "Agency" means an agency, board, commission or other entity of state government;

2.  "Cost analysis" means a study that includes, but is not limited to:

a. all direct personnel costs, materials and supplies, equipment, capital and equipment depreciation costs, rent, maintenance and repairs, utilities, insurance, travel, operations overhead, and general administrative overhead associated with privatization of a function, program, service, unit, or division,

b. a feasibility study determining whether other state agencies could perform the function, program, service, unit, or division sought to be privatized,

c. an analysis of the cost savings and quality enhancements expected to be gained by privatizing, and

d. any other provisions that may be required by rules adopted by the Department of Central Services related to privatization.

3.  "Cost analysis report" means a written report of the cost analysis; and

4.  "Privatize" means to enter into contract for the performance of a duty or function which is currently being performed by a state employee.

Added by Laws 1999, c. 281, § 3, eff. Jan. 1, 2000.  Amended by Laws 2003, c. 355, § 1, eff. Nov. 1, 2003.

NOTE:  Editorially renumbered from § 595.2 of this title to provide consistency in numbering.

§74-588.1.  Cost analysis - Report - Finding.

A.  Before any agency contracts to privatize a function, program, service, unit, or division valued at One Hundred Thousand Dollars ($100,000.00) or more, the agency must perform a cost analysis and provide a copy of the cost analysis report to the Department of Central Services.

B.  The Department of Central Services shall review the cost analysis report and make a finding as to whether it fulfills the content requirements of the Oklahoma Privatization of State Functions Act and the rules of the Department.  If the cost analysis report is found not to meet the requirements of the Oklahoma Privatization of State Functions Act or the rules of the Department, the Department shall return the cost analysis report to the agency with instructions.

C.  The Director of the Department of Central Services shall promulgate rules necessary to implement the provisions of the Oklahoma Privatization of State Functions Act.

Added by Laws 2003, c. 355, § 2, eff. Nov. 1, 2003.

§74-589.  Employee proposals for improvement of agency prior to privatization - Notification of proposed privatization - Consideration of employee proposals - Notice of intent to solicit bids - Analysis of contract cost - Performance-linked payment.

A.  Upon a finding by the Department of Central Services pursuant to Section 2 of this act that the agency has complied with the requirements of the Oklahoma Privatization of State Functions Act, and before any agency can contract to privatize a function, program, service, unit or division, the agency must allow its employees the opportunity to submit proposals for improving the operations, efficiency or organization of the entity being considered for privatization.

B.  The privatization process shall begin with:

1.  Notification to employees impacted by the proposed privatization by the agency of its intent to privatize a function, program, service, unit, or division of the agency;

2.  A specific statement that employees have an opportunity to submit proposals to the agency; and

3.  Notification by the agency simultaneously with the notice required pursuant to paragraph 1 of this subsection, to the Director of the Office of State Finance and the Director of the Department of Central Services of the intent of the agency to privatize a state function.

C.  The agency shall provide information about the delivery of services to its employees as they develop proposals to be considered.  This information shall include revenue expenditure data, wage and salary data, an inventory of the supplies, equipment, and facilities associated with the program being privatized, and the cost analysis performed by the agency.

D.  Proposals submitted by agency employees shall remain confidential and be considered simultaneously in the bid or proposal process with nonemployee bids.

E.  After an agency has decided to privatize a function, program, service, unit or division and has met the requirements of subsection D of this section, the agency shall notify the Director of State Finance of its intent to solicit bids by interested parties.  Prior to solicitation of bids from other interested parties, the agency shall notify the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives of the intent of the agency to solicit bids and a statement that the agency has given the opportunity to its employees to submit proposals pursuant to this section prior to the decision to privatize.

F.  The agency shall provide a comprehensive written analysis of the contract cost based upon the designated bid, specifically including the costs of transition from public to private operation, severance payments to agency employees, and monitoring and otherwise administering contract performance.

G.  The agency shall require the following information prior to entering into a contract to privatize a function, program, service, unit, or division:

1.  Financial stability of the vendor, past and present litigation, and references related to past government contract performance information; and

2.  Detail how the vendor will perform the contract, including staffing and equipment information.

H.  The agency shall establish a plan and cost analysis on how to return the privatized function, program, service, unit, or division to the state if there is a contract cancellation.

I.  Any contract with a vendor to privatize a function, program, service, unit, or division shall require that the payment to the contractor be linked to performance.  The contract shall provide that the amount agreed upon in the contract may be reduced if the agency experiences a budget shortfall.

J.  Each privatization contract shall contain provisions requiring the contractor to offer available employee positions pursuant to the contract to qualified regular employees of the agency whose state employment is terminated because of the privatization contract and who satisfy the hiring criteria of the contractor.

Added by Laws 1999, c. 281, § 4, eff. Jan. 1, 2000.  Amended by Laws 2003, c. 355, § 3, eff. Nov. 1, 2003.

NOTE:  Editorially renumbered from § 595.3 of this title to provide consistency in numbering.

§74-589.1.  Certification.

Each agency deciding to privatize an agency function shall certify in writing to the Governor, President Pro Tempore of the Senate, Speaker of the House of Representatives, and the Department of Central Services that:

1.  The provisions of the Oklahoma Privatization of State Functions Act and all other applicable laws regarding the privatization of the respective state functions have been complied with;

2.  The quality and cost of the services to be provided by the selected bidder are likely to exceed the quality and cost benefit standards for the state function as formerly delivered by agency employees; and

3.  The proposed privatization contract is in the best interest of the public.

Added by Laws 2003, c. 355, § 4, eff. Nov. 1, 2003.

§74-590.  Conflict of interest - Prohibition of employment of state officer by business organization awarded contract.

Any state officer or employee who exercises discretionary or decision-making authority in awarding a privatization contract shall be prohibited for a period of one (1) year from the date that the privatization contract is awarded from becoming an officer or employee of a business organization which is a party to any privatization contract with the state agency in which the state officer or employee exercised such discretionary or decision-making authority.

Added by Laws 1999, c. 281, § 5, eff. Jan 1, 2000.

NOTE:  Editorially renumbered from § 595.4 of this title to avoid duplication in numbering.

§74591.  Filing with Secretary of State.

Notwithstanding any other provision or provisions of law to the contrary, all bonds required or authorized by law to be executed by state officers, and their assistants, deputies and employees, conditioned for the faithful performance of duty, or containing such other conditions as may be prescribed by law, shall be filed in the office of the Secretary of State after the same have been approved by the proper officer, agency, board or commission as now provided by law.  The provisions of this act shall apply only to such of the above mentioned bonds as the premiums on which are paid out of funds appropriated by the Legislature, or are paid out of fees which are authorized to be used for said purpose.

Laws 1947, p. 618, § 1.

§74592.  Examination of bonds  Certified copies.

Any person having an interest therein shall have the right to examine any of said bonds filed in the office of the Secretary of State at all reasonable times.  The Secretary of State, shall upon request therefor, and upon receipt of the fees therefor, make and furnish certified copies of any of said bonds to any interested person.

Laws 1947, p. 618, § 2.

§74593.  Bonds required of appointees and employees  Conditions  Premiums.

State officers, boards and commissions, subject to the approval of the State Budget Director, shall require bonds of any persons they appoint or employ, when deemed necessary to protect the state against loss or misapplication of public funds.  Unless otherwise provided by law, each such bond shall be by a surety company licensed to do business in Oklahoma, shall be made payable to the State of Oklahoma, shall be conditioned that the person making the bond will faithfully perform the duties of his position, shall be in such amount as may be fixed by the state officer, board or commission requiring the bond, and upon a breach thereof shall be sued upon in the name of the State of Oklahoma by the Attorney General when the same is called to his attention;  and the premium thereon shall be paid from funds appropriated or available for operation of the office of the state officer, or of the board or commission, requiring the bond, or for the operation of the office of the state officer, or of the board or commission, requiring the bond, or for the operation of the institution, if any, where or for which the person making the bond is employed.

Laws 1957, p. 541, § 1.

§74594.  Bonds for persons responsible for custody and control of special or nonstate funds.

Each person employed by any department, institution, or agency of the State of Oklahoma whose duties include custody, supervision or control and authority to expend money from any canteen, revolving, depository or special fund, whose revenue is derived from funds other than state collected or appropriated funds, shall be required to furnish a corporate surety bond in the penal sum of One Thousand Dollars ($1,000.00) to Ten Thousand Dollars ($10,000.00), as set by the person in charge of the institution, with a company qualified to do business in Oklahoma, to be approved as provided by law, to assure the faithful performance of his duties.  All premiums on such bonds shall be paid by the State of Oklahoma.

Laws 1961, p. 469, § 1.

§74601.  Definitions.

As used in this act, and except as provided in Section 6 of this act:

(a) The words "official bond" shall mean any bond which is required to be furnished by or for any officer or employee of the State of Oklahoma or of any department, board, commission, institution, or agency thereof; by any statute or any valid rule, regulation, requirement or order of any State officer, department, board, commission, institution or agency; in connection with the qualification or official duties, or any part thereof, of any such officer or employee.

(b) The words "officer or employee" shall mean any officer or employee of the State of Oklahoma or of any department, board, commission, institution, or agency thereof.

Laws 1953, p. 423, § 1.

§74602.  Filing in office of Secretary of State.

Every official bond in effect on the effective date of this act shall be filed in the office of the Secretary of State, within ten (10) days after the effective date of this act, and it shall be the duty of any officer, department, board, commission, institution, or agency of the state having custody of any official bond on the effective date of this act to transmit it to the office of the Secretary of State within said tenday period.  If any such bond be not filed within said time, the officer or employee for whom or on whose behalf the said bond was executed shall be deemed not to have complied with the statute, rule, regulations, requirement or order requiring said officer or employee to be bonded; provided, that nothing herein shall be construed as preventing a recovery on said bond, against the surety or sureties, in the same manner as if the said bond had been properly filed in the Office of the Secretary of State.

Laws 1953, p. 424, § 2.

§74603.  Approval by Attorney General.

Except as to official bonds for which the Governor of the State of Oklahoma is the approving officer, no official bond executed on or after the effective date of this act may be accepted by any State officer, board, commission, institution, or agency, until the said bond has been first approved as to form by the Attorney General of the State of Oklahoma.  All official bonds executed on and after the effective date of this act shall be transmitted to the Attorney General, and if approved by him as to form shall be transmitted by him to the office of the Secretary of State, who shall file the same. The Attorney General shall notify the officer, board, commission, institution, or agency transmitting said bond that the bond has been so approved.  If the Attorney General shall disapprove any bond so transmitted to him, he shall return the bond to the transmitting officer, board, commission, institution, or agency, with a statement that the same has been disapproved.

Laws 1953, p. 424, § 3.

§74604.  Withdrawal from office of Secretary of State.

Official bonds filed in the office of the Secretary of State shall not be withdrawn from said office, except pursuant to a valid subpoena of a court or other officer or body authored to issue subpoenas; or in connection with other legal proceedings when the withdrawal is approved by the Attorney General.

Laws 1953, p. 424, § 4.

§74605.  Termination of obligation.

If for any lawful reason the obligation represented by an official bond be terminated sooner than is provided by the terms thereof, there may be filed in the Office of the Secretary of State, to be attached to said bond, the instrument terminating such obligation, as made or approved by the authority that accepted it.

Laws 1953, p. 424, § 5.

§74606.  Exceptions from application of act.

The provisions of this act shall not apply to notaries public, and shall not apply to officers or employees of the following agencies or institutions:  the Grand River Dam Authority; the Oklahoma Turnpike Authority; or The Oklahoma State System of Higher Education.

Laws 1953, p. 424, § 6.

§74621.  Registration  Violations.

A.  It is unlawful for any person to offer or dispose of any interest in subdivided land located in this state or to offer or dispose in this state of any subdivided land located without this state unless it is registered under this Code or the land or transaction is exempt under Sections 622 or 623 of this Code.

B.  It is unlawful for any subdivider or registrant of subdivided lands registered under this Code, or any person in control of, controlled by, or under common control with the subdivider or registrant, or any agent, to offer or dispose of any of the registered subdivided land if the subdivider or registrant is in violation of this Code, or any rule promulgated under this Code, or any order issued under this Code of which he has notice, or if the registration statement relating to the subdivided lands, as of the date of such offer or disposition, is incomplete in any material respect or contains any statement which is false or misleading with respect to any material fact.

§74622.  Exemptions.

The following lands, lots, interests and evidences of indebtedness are exempt from Section 621 of this Code:

1.  Subdivided land offered or disposed of by the United States, any state, political subdivision of the state or any agency or corporate or other instrumentality of one or more of the foregoing;

2.  Cemetery lots or interests;

3.  Subdivided lands in which there are fewer than twenty lots or parcels intended for sale or lease, whether immediate or future;

4.  Lots on which there is a residential, commercial or industrial building, or as to which there is a legal obligation on the part of the seller to construct such building within two (2) years of the date of disposition;

5.  Evidences of indebtedness secured by a real estate mortgage or deed of trust; and

6.  Such interests in subdivided lands as are regulated as securities under the Oklahoma Securities Act, as provided by this title, and the Administrator by rule or order exempts.

§74623.  Additional exemptions.

The following transactions are exempt from Section 621 of this Code:

1.  Offer or disposition of subdivided lands located within the State of Oklahoma;

2.  Offer or disposition by a purchaser of subdivided lands for his own account in a single or isolated transaction;

3.  Offer or disposition of subdivided lands if not more than ten lots are offered in any period of twelve (12) consecutive months;

4.  Offer or disposition of lots to persons who are engaged in the business of construction of buildings for resale, or to persons who acquire an interest in subdivided lands for the purpose of engaging, and do engage in, the business of construction of buildings for resale;

5.  Offer or disposition pursuant to an order of a court of competent jurisdiction;

6.  Offer or disposition of lots, each of which will be sold for less than One Hundred Dollars ($100.00), including closing costs, provided that the purchaser will not be required to purchase more than one lot;

7.  Such leases of lots which the Administrator by rule or order exempts which are for periods not in excess of five (5) years, provided the terms of the lease do not obligate the lessee to renew;  8.  Offer or disposition of subdivided lands if each lot within the subdivision exceeds ten (10) acres in size;

9.  Sales of securities issued by a real estate investment trust; and

10.  Any other transaction as to which the Administrator by rule or order finds that registration is not necessary or appropriate for the protection of purchasers.

§74624.  Burden of proof.

In any proceeding under this Code, the burden of proving an exemption or an exclusion from a definition is upon the person claiming it.

§74626.  Public offering statements  Contents  Violations  Uses.

A.  It shall be unlawful for a person to dispose of an interest in subdivided lands, pursuant to a registration under this Code, unless a current public offering statement is delivered to the purchaser at the expense of the subdivider or his agent at least fortyeight (48) hours prior to any sale, contract to sell or option to purchase and unless the purchaser is afforded a reasonable opportunity to examine and is permitted to retain the public offering statement.  The subdivider shall obtain and retain a receipt, signed by the purchaser, acknowledging receipt of a copy of the public offering statement prior to the execution by the purchaser of any contract or agreement for the disposition of any lot in a subdivision, which receipt shall be kept in the files of the subdivider and be subject to inspection by the Administrator for a period of three (3) years from the date the receipt is taken.

B.  A public offering statement shall disclose fully and accurately all material circumstances or features which affect the subdivided lands or which would be a material consideration in making the purchasing decision. The proposed public offering statement shall be submitted to the Administrator as required by paragraph 20 of Section 625 of this Code and shall be in such form and contain such information as the Administrator by rule requires, including:

1.  The name, principal address and telephone number of the subdivider, his offices and agents in this state;

2.  A general description of the subdivided lands including a statement of the total number of lots to be offered;

3.  A statement as to whether the subdivider holds any option to purchase adjacent properties and, if so, a description of such option and the location and zoning of the adjacent properties;

4.  The assistance, if any, that the subdivider, his agents or affiliates will provide to the purchaser in the resale of the property and the extent to which the subdivider, his agents or affiliates will be in competition in the event of resale;

5.  The material terms of any encumbrances, easements, liens and restrictions including zoning and other regulations affecting the subdivided lands and each unit or lot, the efforts to remove such liens or encumbrances, the results of the success or failure thereof, and all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

6.  The use for which the property is to be offered;

7.  Information concerning existing or proposed improvements including, but not limited to, streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal systems and customary utilities and the estimated cost, date of completion and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any lot in subdivided lands;

8.  Such financial statements of the subdivider as the Administrator may require;

9.  The topographic and climatic characteristics of the subdivided lands and adjacent area;

10.  A statement of the existing provisions for access of the subdivision to community fire protection, the location of primary and secondary schools, the proximity to municipalities and the population thereof, the improvements installed or to be installed, including offsite and onsite community and recreational facilities, by whom they were or are to be installed, maintained or paid for, and an estimate of completion thereof; and

11.  Such additional information as may be required by the Administrator including any of the information contained in the application for registration.

C.  The public offering statement shall not be used for any promotional purpose before registration of the subdivided lands and afterwards it shall be used only in its entirety.  It shall be unlawful for any person to advertise or represent that the Administrator has approved or recommended the subdivided lands or a disposition thereof.  No portion of the public offering statement may be underscored, italicized or printed in larger or heavier or different colored type than the remainder of the statement unless required or approved by the Administrator.

D.  The Administrator may require the subdivider or his agent to alter or amend the proposed public offering statement in order to provide full and fair disclosure to prospective purchasers.

§74627.  Orders  Application for registration  Filing of documents and information.

A.  Within ninety (90) days from the date of filing a completed application for registration, the Administrator shall issue an order registering the subdivided lands or denying the application for registration.  If an order of denial is not issued within ninety (90) days, the land shall be deemed registered unless the applicant has consented to a delay or the application has been withdrawn.  If any amendment to the application for registration is filed prior to the time when the land shall be deemed registered, the application shall be deemed to have been filed when the amendment was filed.

B.  An application for registration may be filed by the subdivider, any other person on whose behalf the sales are to be made, or a licensed subdivided land agent, but the Administrator may require that it be executed by the subdivider.

C.  Any document filed under this Code within five (5) years preceding the filing of an application for registration may be incorporated by reference in the application for registration to the extent that the document is currently accurate.

D.  The Administrator may by rule or otherwise permit the omission of any item of information or document from any application for registration.

E.  The Administrator may, as a condition of registration and at the expense of the subdivider, investigate any subdivision required to be registered under this Code for the purpose of verifying statements contained in the application for registration and for the protection of prospective purchasers.  For the purposes of such investigation, the Administrator may:

1.  Require that a report or opinion by an independent accountant, engineer, appraiser or other expert be prepared and filed;

2.  Make an examination of the business and records of the applicant or subdivider;

3.  Use and rely on any relevant information or data concerning a subdivision obtained by him from any federal, state or local government or agency thereof;

4.  Conduct an onsite inspection of each subdivision;

5.  Conduct an annual onsite reinspection of each subdivision for each of the three (3) years after the expiration date of the registration or any renewal thereof;

6.  Require the subdivider to deposit the expenses to be incurred in any inspection or reinspection in advance, based upon the Administrator's estimate of the expenses likely to be incurred. All such deposits shall be paid into an agency special account and any unexpended portion shall be refunded therefrom, pursuant to the provisions of Sections 7.1 through 7.5a of Title 62 of the Oklahoma Statutes.  Onfield examinations may be made by the Administrator or a designated representative.  Where additional technical, expert or special services are used, the actual cost of such services may be charged; and

7.  Where an onsite inspection of any subdivision has been made under this Code, an inspection of adjacent subdivided lands for which a subsequent application for registration is filed may be waived and an inspection thereof may be made at the time of the next succeeding onsite inspection.

F.  The Administrator may require that any subdivided lands be sold by use of a specified form contract or agreement, and that a signed copy or conformed copy of such signed copy be filed with him or preserved by the subdivider for a period of up to five (5) years.  G.  The Administrator may by rule or otherwise impose other conditions under which subdivided lands registered under this Code may be sold, provided such conditions are reasonable and in the public interest.  The Administrator may require an escrow, trust or similar arrangement to reasonably assure that all improvements referred to in the application for registration will be completed and that purchasers will receive the interests in land for which they have contracted.

H.  A registration is effective for one (1) year from its effective date, or for such longer period as the Administrator may permit by rule or order.  No application for registration or effective registration may be withdrawn at any time after its filing unless permitted by rule or order of the Administrator.  No registration is effective during the time a stop order is in effect under Section 628 of this Code.

I.  During the effective period of a registration, the Administrator may by rule or order require the person who filed the application for registration to file reports, not more often than quarterly, to keep reasonably current the information contained in the application for registration and to disclose the progress of the sales.  If any of the lands registered have been sold in this state, the Administrator may by rule or order extend the period for filing the reports for an additional period not exceeding two (2) years from the date the registration became effective or the date of the registration period's latest extension.

J.  The subdivider or registrant shall immediately report to the Administrator any material changes in the information contained in the application for registration.

K.  Upon the expiration of an effective registration, the Administrator may renew the registration for an additional period of one (1) year, provided the registrant is in compliance with this Code, files such reports and applications as the Administrator may require, and pays an annual renewal fee in an amount specified by rule, which amount may not exceed the original registration fee.

§74628.  Denial of effectiveness to, suspension or revocation of effectiveness of registration.

A.  The Administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration if he finds that the order is in the public interest and that:

1.  The registration statement as of its effective date or any report under subsections I or J of Section 627 of this Code is incomplete in any material respect or contains any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

2.  Any provision of this Code or any rule, order or condition lawfully imposed under this Code has been willfully violated in connection with the offer or disposition of subdivided lands by the person filing the registration statement, by the subdivider, any partner, officer or director of the subdivider, by any person occupying a similar status or performing similar functions, by any person directly or indirectly controlling or controlled by the subdivider, or by any subdivided land sales agent or other person involved directly or indirectly in the offer or disposition of subdivided lands;

3.  The subdivided lands are the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offer or disposition of the subdivided lands.  Provided, that the Administrator may not institute a proceeding against an effective registration statement under this paragraph more than one (1) year from the date of the order or injunction relied on, and he may not enter an order under this paragraph on the basis of an order or injunction entered under any other state or federal act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section;

4.  The subdivider's enterprise or method of business includes or would include activities which are illegal where performed;

5.  The offer or disposition of the subdivided lands is or would be unfair or inequitable to purchasers or has worked, tended to work or would work a fraud upon purchasers;

6.  The disposition has been made or would be made with unreasonable commissions or other unreasonable compensation;

7.  The applicant or registrant has failed to pay the proper filing fee.  Provided, that the Commissioner may enter only a denial order under this paragraph and he shall vacate any such order when the deficiency has been corrected;

8.  Advertising prohibited by Section 653 of this Code has been used in connection with the offer or disposition of the subdivided lands;

9.  The financial condition of the subdivider or of any other person connected with the offer or disposition of subdivided lands adversely affects or would adversely affect the soundness of the land purchase; or

10.  The subdivider is not in compliance with federal, state or local environmental quality standards.

B.  The Administrator may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to him when the registration statement became effective unless the proceeding is instituted within sixty (60) days.

C.  In a proceeding for registration, within sixty (60) days of the effective date of such registration statement, the applicant or registrant has the burden of satisfying the requirements of subsection A of this section.

D.  The Administrator may issue a summary order denying, postponing, suspending or revoking the effectiveness of the registration statement pending final determination of any proceeding under this section.  Upon the entry of the order, the Administrator shall promptly notify each person specified in subsection E of this section that the order has been entered, the reasons for the entry of order and that each such person has a right to request a hearing under subsection A of Section 661 of this Code.  If no hearing is requested and none is ordered by the Administrator, the order will remain in effect until it is modified or vacated by the Administrator.

E.  No stop order may be entered under this section except under subsection D of this section unless there has been appropriate prior notice to the applicant or registrant, to the subdivider and to the person on whose behalf the lands are to be or have been offered, an opportunity for hearings and the making of written findings of fact and conclusions of law.

F.  The Administrator may vacate or modify a stop order if he finds that the conditions which prompted the stop order's entry have changed or that it is otherwise in the public interest to do so.

§74661.1.  Certain employees to become subject to Merit System  Exceptions  Classification of employees.

Effective July 1, 1982, all positions of the Office of the Secretary of State, except the Secretary of State, Assistant Secretary of State and one secretary who shall remain in the unclassified service, shall become subject to the Merit System of Personnel Administration.  All incumbent employees shall be classified without the need to pass examinations and shall be allocated in accordance with the recommended classifications as proposed by the Merit System.

Added by Laws 1982, c. 210, § 4, emerg. eff. April 29, 1982.

§74662.  Display areas  Preservation of historical documents.

The Secretary of State is hereby authorized and directed to establish secured display areas for the original State Constitution, photographs and other documents and articles of historical significance.  The original State Constitution shall be displayed in a display case to be designated by the Secretary of State in the State Capitol Building.  The display area shall be under the jurisdiction and control of the Secretary of State.

Added by Laws 1965, p. 1218, S.J.R. No. 46, § 1, emerg. eff. June 30, 1965.  Amended by Laws 1976, c. 120, § 1, emerg. eff. May 14, 1976; Laws 1998, c. 316, § 1, emerg. eff. May 28, 1998.

§74663.  Microfilm system.

The Secretary of State is authorized and directed to provide a microfilm system in the offices of said Secretary of State for rapid information retrieval and copying.

Laws 1971, c. 260, § 4, emerg. eff. June 17, 1971.

§74664.  Transmittal of Executive Order to legislative leadership.

Copies of all Executive Orders signed by the Governor after July 1, 1981, shall be transmitted by the Secretary of State when such Orders are signed by the Governor to the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Amended by Laws 1987, c. 207, § 24; Laws 1990, c. 300, § 22, eff. July 1, 1991.

§74-664.1.  Refund of erroneous collections.

The Secretary of State may refund any monies received due to an erroneous collection.  As used in this section, "erroneous collection" means:

1.  A transaction filed by the Office of the Secretary of State and later found to be improper;

2.  A transaction filed with the Office of the Secretary of State by a customer and the customer, within forty-five (45) days of the filing of the transaction, determines the transaction contains a mistake, corrects the mistake, and requests a refund;

3.  A transaction in which the customer requests a refund the same day of payment and the customer presents the receipt as evidence of payment; or

4.  An overpayment which has been accepted by the Office of the Secretary of State.

Added by Laws 1999, c. 421, § 41, eff. Nov. 1, 1999.

§74-665.  Declaration of legislative intent.

In furtherance of its obligation to advance the general welfare of the state, the Legislature is cognizant of its duty to give all citizens their opportunities to reach their full potential.  Therefore, the Legislature declares its intent that any inhibiting conditions caused by any factors which impede the ability of an individual to reach the full potential of that individual are matters of public concern.

Added by Laws 1994, c. 189, § 1.

§74-666.  Creation - Membership.

A.  There is hereby created the Oklahoma Commission on the Status of Women.  The Commission shall consist of thirty (30) members.  The members shall be appointed as follows:  ten members appointed by the Governor, ten members appointed by the President Pro Tempore of the Senate and ten members appointed by the Speaker of the House of Representatives.  All members shall be appointed by the appropriate appointing authority for a term of five (5) years commencing with the date that the previous appointee's term expired.  In making such appointments to the Commission, consideration shall be given to making the membership broadly representative of the geographic areas of the state and the several racial, religious and ethnic groups residing in the state.  Each member shall hold office until the successor of the member is appointed and has qualified.  A member of the Commission may be removed by the appropriate appointing authority for cause.  A member appointed to fill a vacancy occurring before the expiration of a term of a member separated from the Commission for any cause shall be appointed for the remainder of the term of the member whose office has been so vacated.  Members of the Commission shall receive no salary, but shall be entitled to travel reimbursement as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of this title, from funds available to the appropriate appointing authority.

B.  The Office of Personnel Management shall provide staff support to the Oklahoma Commission on the Status of Women.

Added by Laws 1994, c. 189, § 2.  Amended by Laws 2003, c. 49, § 1, eff. July 1, 2003.

§74-667.  Officers - Meetings.

Initially, the President Pro Tempore of the Senate shall name the chair of the Oklahoma Commission on the Status of Women and the Speaker of the House of Representatives shall name the vice-chair.  Any other officers deemed necessary shall be elected from among the members at the first meeting of the Commission.  Thereafter, at the first meeting of each fiscal year, the Commission shall elect a chair, a vice-chair and such other officers deemed necessary to conduct the business of the Commission from among its members.  The Commission shall meet at least once every three (3) months and at such other times as called by the chair or by a majority of the Commission.

Added by Laws 1994, c. 189, § 3.

§74-668.  Repealed by Laws 2002, c. 491, § 7, eff. July 1, 2002.

§74-669.  Powers and duties.

The Oklahoma Commission on the Status of Women shall have the power and the duty to:

1.  Advise on equity issues relating to gender bias, state agencies and employees, communities, organizations and businesses of this state which desire the services of the Commission;

2.  Monitor legislation as to whether the legislation is discriminatory toward one gender or whether the gender of an individual would have an effect on the enforcement of the legislation;

3.  Act as a resource and a clearinghouse for research on issues related to women and gender bias;

4.  Conduct meetings and seminars within the state as appropriate to support the goals and duties of the Commission; and

5.  Report to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives of its activities.  The report recommendations may include recommendations concerning needed legislation or regulatory changes relating to equity and gender bias.

Added by Laws 1994, c. 189, § 5.  Amended by Laws 2003, c. 216, § 1, emerg. eff. May 13, 2003.

§74-669.1.  Oklahoma Commission on the Status of Women Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of Personnel Management designated the "Oklahoma Commission on the Status of Women Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all gifts and donations contributed to support the work of the Oklahoma Commission on the Status of Women.  All monies accrued to the credit of the fund are hereby appropriated and may be budgeted and expended by the Administrator of the Office of Personnel Management on behalf of the Oklahoma Commission on the Status of Women for the purposes prescribed by the Legislature in creating the Commission.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2003, c. 49, § 2, eff. July 1, 2003.

§74771.  Committee defined.

As used herein, "legislative committee" means and includes the committee of the whole and any standing or special committee of the Senate or of the House of Representatives of any session of the Oklahoma Legislature, and any joint committee of said Senate and House. Laws 1959 P. 489, Sec. 1.

Laws 1959, p. 489, § 1.

§74772.  Administration of oaths to witnesses.

The President of the Senate, the Speaker of the House of Representatives, and the chairman or other committee member presiding over a meeting of a legislative committee shall have power to administer oaths to witnesses appearing before said committee at said meeting. Laws 1959 P. 489, Sec. 2.

Laws 1959, p. 489, § 2.

§74773.  Attendance of witnesses and production of evidence.

A.  During any session of the Legislature, and when the Legislature is not in session, a legislative committee shall have power to issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents, testimony and evidence, and to cause the deposition of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for the taking of depositions in civil actions in the district courts.

B.  Failure of any person to comply with any subpoena issued in behalf of said committee or the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, upon application of the chairman or vice chairman of said committee or of a member of said committee authorized thereby to make such application, it shall be the duty of a judge of the district court of any county to proceed with respect to such person in the same manner and with the same powers to punish for contempt, as would be the case if the refusal had been a refusal to comply with a subpoena issued in a civil action, or a refusal of said person to testify in a civil action in said court.  It shall also be the duty of the district court, when requested in the application, to issue instanter and ex parte an order requiring such person to attend at the time and place set out in said application to testify as a witness, and directing such person to bring with him any book, writing or other thing under his control, said orders to be served as provided by law for the service of a subpoena.  A judge of the district court shall have power to punish or enforce compliance, by attachment or otherwise, refusal to obey such orders as in other cases of refusal to obey the orders and processes of the court.  It shall also be the duty of the judge of the district court, when requested in the application, to issue instanter and ex parte an attachment to the sheriff, any constable of the county, or the sergeant at arms or assistant sergeant at arms of either house, commanding him to arrest and bring such person before said committee at the time and place set out in said application.  If the attachment is not for immediately bringing the witness before the committee, the court may fix a sum in which such person may give an undertaking with surety, for his appearance at the time and place specified in said attachment; such sum shall be endorsed on the back of the attachment.  If no sum is fixed and endorsed, it shall be One Hundred Dollars ($100.00).  If the said undertaking is not given, the person shall be held in the county jail until taken by the sheriff or other authorized person to the place at said time.

Laws 1959, p. 489, § 3; Laws 1981, c. 272, § 32, eff. July 1, 1981.

§74774.  Fees and mileage.

Witnesses shall be paid the same fees and mileage as are paid in civil cases in district and superior courts.  Laws 1959 P.  489, Sec. 4.

Laws 1959, p. 489, § 4.

§74775.  Powers denied by rules or resolutions.

To the extent that the powers granted hereby may be expressly denied to any legislative committee or committees by the rules or resolutions of the house of the Legislature of which same is a committee, or by joint resolution as to joint committees, Sections 2, 3, and 4 hereof shall not be applicable to said committees.

Laws 1959, p. 489, § 5.

§74-805.2.  Renumbered as § 840-2.18 of this title by Laws 1994, c. 242, § 54.

§74805.3.  Nurse practitioners and nursemidwives  Classification.

For the purpose of classification under the Merit System of Personnel Administration, certified nurse practitioner and certified nursemidwife as defined and certified by the Oklahoma Board of Nurse Registration and Nursing Education shall each be recognized as separate and distinct categories of nursing distinguishable from current classifications.

Added by Laws 1982, c. 330, § 5, emerg. eff. June 1, 1982.

§74-823.1.  Repealed by Laws 1994, c. 333, § 3, emerg. eff. June 8, 1994.

§74-840.1.  Renumbered as § 840-1.1 of this title by Laws 1994, c. 242, § 54.

§74-840-1.1.  Short title - Content of act.

A.  Sections 840-1.1 through 840-6.9 of this title shall be known and may be cited as the "Oklahoma Personnel Act".

B.  All statutes hereinafter enacted and codified within Sections 840-1.1 through 840-6.9 of this title shall be part of the Oklahoma Personnel Act.

Added by Laws 1982, c. 338, § 1, eff. July 1, 1982.  Amended by Laws 1990, c. 204, § 6, emerg. eff. May 10, 1990.  Renumbered from § 840.1 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1997, c. 287, § 1, eff. July 1, 1997.

§74-840-1.2.  Purpose.

It is the purpose of this act to protect the public from improper use of authority, to protect public officials and employees from unwarranted assaults on their integrity and to enforce the protections for classified employees and citizens under the Merit System of Personnel Administration.  It is further the general purpose of this act to establish for the state a system to recruit, select, develop and maintain an effective and responsive work force; to provide for administrative flexibility and adequate and reasonable protection and security for those who have entered and will enter into the service of the state; to provide for the preservation and protection of the Merit System; and to provide policies and procedures for the selection, hiring, retention, advancement, career development, job classification, salary administration, discipline, discharge and other related activities, all in accordance with principles of merit and fitness and equal employment opportunity, and to maintain a high level of morale, motivation and productivity among state employees.

Added by Laws 1982, c. 338, § 2, eff. July 1, 1982.  Renumbered from § 840.2 of this title by Laws 1994, c. 242, § 54.

§74-840-1.3.  Definitions.

As used in the Oklahoma Personnel Act, unless otherwise provided in Sections 840-1.1 through 840-6.9 of this title:

1.  "Agency" means any office, department, board, commission or institution of the executive branch of state government;

2.  "Employee" or "state employee" means an elected or appointed officer or employee of an agency unless otherwise indicated;

3.  "Appointing authority" means the chief administrative officer of an agency;

4.  "Classification" means:

a. the process of placing an employee into an appropriate job family and level within the job family, consistent with the allocation of the position to which the employee is assigned, or

b. an employee's job family and the level at which work is assigned;

5.  "Classification plan" means the orderly arrangement of positions within an agency into separate and distinct job families so that each job family will contain those positions which involve similar or comparable skills, duties and responsibilities;

6.  "Classified service" means state employees and positions under the jurisdiction of the Oklahoma Merit System of Personnel Administration;

7.  "Entrance examination" means any employment test used by the Office of Personnel Management to rank the names of applicants who possess the minimum requirements of education, experience, or licensure for a job or group of similar jobs on a register of eligibles established by the Office of Personnel Management;

8.  "Job" means a position or job family level in a job family;

9.  "Job family" means:

a. jobs which require similar core skills and involve similar work, and

b. a logical progression of roles in a specific type of occupation in which the differences between roles are related to the depth and breadth of experience at various levels within the job family and which are sufficiently similar in duties and requirements of the work to warrant similar treatment as to title, typical functions, knowledge, skills and abilities required, and education and experience requirements;

10.  "Job family level" means a role in a job family having distinguishable characteristics such as knowledge, skills, abilities, education, and experience;

11.  "Job family descriptor" means a written document that:

a. describes a job family, including, but not limited to, the basic purpose, typical functions performed, various levels within the job family, and the knowledge, skills, abilities, education, and experience required for each level, and

b. identifies the pay band assigned for each level;

12.  "Promotional examination" means any employment test designated by the Office of Personnel Management to determine further the qualifications of a permanent classified employee of a state agency for employment in a different job for which the employee possesses the minimum qualifications of education, experience, or licensure within that agency;

13.  "Interagency transfer" means an action in which an employee leaves employment with one agency and enters employment with another agency while continuously employed with the state;

14.  "Intra-agency transfer" means moving an employee from one position to another position with the same agency either with or without reclassification;

15.  "Job-related organization" means a membership association which collects annual dues, conducts annual meetings and provides job-related education for its members and which includes state employees, including any association for which payroll deductions for membership dues are authorized pursuant to paragraph 5 of subsection B of Section 7.10 of Title 62 of the Oklahoma Statutes;

16.  "Lateral transfer" means the reassignment of an employee to another state job with the same pay band assignment as the job family level in which the employee was classified prior to the lateral transfer;

17.  "Merit Rules" or "Merit Rules for Employment" or "Merit System of Personnel Administration Rules" means rules adopted by the Administrator of the Office of Personnel Management or the Oklahoma Merit Protection Commission pursuant to the Oklahoma Personnel Act;

18.  "Noncompetitive appointment" means the appointment of a person to a noncompetitive job level within a job family;

19.  "Noncompetitive job" means an unskilled or semiskilled job designated by the Office of Personnel Management as noncompetitive.  Noncompetitive jobs do not require written examinations for placement on registers of eligibles;

20.  "Permanent classified employee" means a classified service employee who has acquired permanent status in accordance with the Oklahoma Personnel Act, and rules adopted pursuant thereto, and who has the right to appeal involuntary demotion, suspension without pay, and discharge to the Commission;

21.  "Presiding official" means a person serving the Oklahoma Merit Protection Commission in the capacity of administrative hearing officer, mediator, or other alternative dispute resolution arbitrator or facilitator;

22.  "Progressive discipline" means a system designed to ensure the consistency, impartiality and predictability of discipline and the flexibility to vary penalties if justified by aggravating or mitigating conditions;

23.  "Reclassification" means the process of changing a classified employee from one job family to another job family or from one job family level to another job family level in the same job family, resulting in a change in the employee's assigned job code;

24.  "Regular and consistent" means, in connection with the work assignments of an employee, the usual and normal work assignments of the employee, excluding incidental, casual, or occasional tasks and activities the employee assumes without direction to do so.  Temporary work assignments of less than sixty (60) days in any twelve (12) consecutive months period shall not be considered regular and consistent;

25.  "Regular unclassified service employee" means an unclassified service employee who is not on a temporary or other time-limited appointment;

26.  "Supervisor" means a classified or unclassified officer or employee who has been assigned authority and responsibility for evaluating the performance of subordinates;

27.  "Unclassified service" or "exempt service" means employees and positions excluded from coverage of the Oklahoma Merit System of Personnel Administration;

28.  "Merit System" means the Oklahoma Merit System of Personnel Administration;

29.  "Administrator" means the appointing authority of the Office of Personnel Management;

30.  "Executive Director" means the appointing authority of the Oklahoma Merit Protection Commission;

31.  "Office" means the Office of Personnel Management;

32.  "Commission" means the Oklahoma Merit Protection Commission;

33.  "Veteran" means a person who has been honorably discharged from the Armed Forces of the United States and has been a resident of Oklahoma for at least one (1) year prior to the date of the examination; and

34.  "Voluntary out" means the voluntary separation of employees from the state service in exchange for benefits offered by an agency in order to reduce or eliminate the adverse impact of an imminent reduction-in-force.

Added by Laws 1982, c. 338, § 3, eff. July 1, 1982.  Amended by Laws 1986, c. 158, § 6, operative July 1, 1986; Laws 1986, c. 252, § 3, eff. Nov. 1, 1986; Laws 1994, c. 242, § 1.  Renumbered from § 840.3 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 1, emerg. eff. June 5, 1995; Laws 1996, c. 320, § 1, emerg. eff. June 12, 1996; Laws 1997, c. 287, § 2, eff. July 1, 1997; Laws 1998, c. 256, § 1, eff. July 1, 1998; Laws 1999, c. 410, § 2, eff. Nov. 1, 1999; Laws 2001, c. 381, § 1, eff. July 1, 2001; Laws 2002, c. 347, § 3, eff. Nov. 1, 2002.

§74-840-1.4.  Merit System Office and State Personnel Board abolished - Transfer of functions, powers, duties, etc.

A.  The Merit System Office and the State Personnel Board are hereby abolished, and the powers, duties and responsibilities exercised by said Merit System Office and State Personnel Board pursuant to law are hereby transferred to the Office of Personnel Management or the Oklahoma Merit Protection Commission as herein created.

B.  Upon the transfer of the functions, powers and duties of the Merit System Office and the State Personnel Board pursuant to this act, the Administrator shall make provision for the transfer to the Office of Personnel Management of the employees of the Merit System Office.  Employees so transferred shall be transferred without the need to pass further examination or meet additional qualifications and shall retain their respective Merit System classification and status.  Any employee, subject to the Merit System of Personnel Administration, who at the time of such transfer has other than a permanent appointment, shall be transferred subject to the same right of removal, examination or termination as though such transfer had not been made.

C.  The Merit System Office and the State Personnel Board shall deliver to the Office of Personnel Management all books, papers, records and property of the department and Board pertaining to the functions herein transferred to that office pursuant to this act.

The Merit System Office and the State Personnel Board shall deliver to the Oklahoma Merit Protection Commission, all books, papers, records and property of such department and Board pertaining to the functions transferred to that Commission pursuant to this act.

D.  For the purpose of succession to all functions, powers, duties and obligations transferred and assigned to, devolved upon and assumed by it pursuant to this act, the Office of Personnel Management shall be deemed and held to constitute the continuation of the State Personnel Board and the Merit System Office pertaining to the functions and powers herein transferred.

For the purpose of succession to all functions, powers, duties and obligations transferred and assigned to, devolved upon and assumed by it pursuant to this act, the Oklahoma Merit Protection Commission shall be deemed and held to constitute the continuation of the State Personnel Board and the Merit System Office pertaining to the powers and functions herein transferred.

E.  Any business, contracts or other matters undertaken or commenced by the State Personnel Board, or the Merit System Office pertaining to or connected with the functions, powers, obligations and duties hereby transferred and assigned to the Office of Personnel Management or the Oklahoma Merit Protection Commission, and pending on the effective date of this act may be conducted and completed by the Office of Personnel Management or the Oklahoma Merit Protection Commission in the same manner and under the same terms and conditions and with the same effect as if conducted and completed by the former department, commission or administrator.  Any encumbrances pertaining to said matters for which the State Personnel Board would have been responsible shall be assumed by the Office of Personnel Management.

F.  All rules, regulations, acts, orders, determinations and decisions of the State Personnel Board pertaining to the functions and powers herein transferred and assigned to the Office of Personnel Management or the Oklahoma Merit Protection Commission, in force at the time of such transfer, assignment, assumption or devolution shall continue in force and effect as rules, regulations, acts, orders, determination and decisions of the State Personnel Board until duly modified or abrogated by the appropriate body.

G.  No existing right or remedy of any character shall be lost, impaired or affected by reason of this act.

H.  No action or proceeding pending at the time when this act shall take effect, brought by or against the State Personnel Board relating to the function, power or duty transferred to or devolved upon the Office of Personnel Management shall be affected by this act, but the same may be prosecuted or defended, and upon application to the court, the appropriate body shall be substituted as a party.

Added by Laws 1982, c. 338, § 4, eff. July 1, 1982.  Amended by Laws 1986, c. 158, § 7, operative July 1, 1986.  Renumbered from § 840.4 of this title by Laws 1994, c. 242, § 54.

§74-840-1.5.  Office of Personnel Management - Liability.

The Office of Personnel Management may purchase or provide, from funds available for the operation of the Office, liability insurance in an amount not to exceed One Million Dollars ($1,000,000.00) to indemnify the Administrator and such other employees of the Office as may be designated by the Administrator in the performance of their official duties.

Added by Laws 1984, c. 168, § 3, operative July 1, 1984.  Renumbered from § 840.5a of this title by Laws 1994, c. 242, § 54.

§74-840-1.6.  Office of Personnel Management - Organization - Personnel.

A.  The internal administrative organization of the Office of Personnel Management shall be determined by the Administrator in such a manner as to promote the efficient and effective enforcement of the Oklahoma Personnel Act.

B.  The Administrator may employ attorneys, accountants and other personnel as he deems necessary to carry out the duties imposed upon the Office.

C.  Employees of the Office shall be subject to the Merit System of Personnel Administration, unless otherwise exempted by Section  840-5.5 of this title.

Added by Laws 1982, c. 338, § 6, eff. July 1, 1982.  Renumbered from § 840.6 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 2005, c. 453, § 1, eff. July 1, 2005.

§74-840-1.6A.  Office of Personnel Management.

There is hereby created the Office of Personnel Management.  The chief administrative officer of said Office of Personnel Management shall be the Administrator who shall be experienced in the field, theory, and application of personnel administration.  The Administrator shall be appointed by the Governor with the confirmation of the Senate, and serve at the Governor's pleasure.  In addition to the other duties imposed by law, the Administrator shall:

1.  Be responsible for the development of an efficient and effective system of personnel administration that meets the management needs of the various agencies;

2.  Effective July 1, 1995, organize the Office to provide both service and regulatory functions that are effective and efficient in meeting the management needs of various state agencies.  The Administrator is directed to establish an agency service function to assist agencies with human resource needs based upon the administrative capacity and resources of the various agencies;

3.  Prepare, maintain, and revise a classified system of employment designed to assure the impartial consideration of applicants for employment and to protect state employees from arbitrary dismissal or unfair treatment;

4.  Develop and maintain a classification and compensation system for all classified positions in the executive branch of state government including those established by the Oklahoma Constitution;

5.  Conduct an analysis of the rates of pay prevailing in the state in the public and private sectors for comparable jobs and report the findings to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives no later than December 1 of each year.  Such analysis shall include all forms of compensation including fringe benefits.  Information solicited by the Office of Personnel Management from public and private sector employers for such analysis, including but not limited to salaries, benefits, and compensation policies and procedures, shall be confidential and shall not be subject to disclosure under the Oklahoma Open Records Act;

6.  Develop a program for the recruitment of qualified persons, including the administration of valid job-related nondiscriminatory selection procedures providing for competitive examinations when practical and for reasonable selection criteria when competitive examinations are not practical.  As part of the recruitment program established by this section, the Administrator may identify positions or job family levels for expedited recruitment.  Such expedited recruitment jobs may include only those jobs where education, experience or certification requirements substantially limit the pool of available applicants.  Applicants who have been certified by the Office of Personnel Management as meeting the minimum qualifications for such jobs may be referred to agencies with vacancies in such jobs without examination or ranking, and may be eligible for appointment upon referral.  However, a referral may not occur until the register for the job has been publicly announced for at least fourteen (14) calendar days.  The Administrator may remove positions or job family levels from expedited recruitment at any time.  The Administrator shall adopt rules to implement expedited recruitment;

7.  Implement state affirmative action policies, and assure equal employment opportunity;

8.  Develop and implement a reasonable and expeditious method for referral of capable candidates for vacancies, probationary periods of employment, and the employment of individuals on other types of appointments as necessary;

9.  Assist state agencies in implementing their duties and obligations pursuant to the Oklahoma Personnel Act, Section 840-1.1 et seq. of this title, and provide standard forms to the agencies if necessary;

10.  Develop, in cooperation with appointing authorities, employee training programs, management training programs, a certified public manager program, a recruiting program, and a system of performance appraisals, and assist appointing authorities in the setting of productivity goals.  The Administrator may establish and collect fees for participation in training programs.  The Administrator is authorized to purchase awards for presentation to state employees as part of employee recognition activities sponsored by the Office of Personnel Management;

11.  Establish rules for leave and pay including, but not limited to, rules for leave, furloughs, performance pay increases, rates for pay differentials, on-call pay, and other types of pay incentives and salary adjustments consistent with the Oklahoma Personnel Act;

12.  Prepare and submit an annual budget covering the costs of administering the personnel program;

13.  Make an annual report regarding the work of the Office of Personnel Management;

14.  Adopt and implement rules necessary to perform the duties imposed by law on the Office of Personnel Management in accordance with the provisions of the Administrative Procedures Act.  All rules adopted by the Oklahoma Merit Protection Commission shall remain in full force and effect until modified by the appropriate authority;

15.  Assist the Oklahoma Merit Protection Commission and the Executive Director in effectuating their duties, enforcement of the rules of the Merit System of Personnel Administration, and implementation of corrective action issued by the Commission;

16.  Be responsible for the development and maintenance of a uniform occupation code system, grouped by job titles or duties, for all classified and unclassified state positions.  Said responsibility shall include the establishment of rules governing the identification, tracking, and reporting of all state positions as provided in Section 840-2.13 of this title;

17.  Be responsible for advising state agencies on personnel policy and administration;

18.  Establish standards for continuing training, including affirmative action, and certification of personnel professionals in the executive branch of state government, excluding institutions within The Oklahoma State System of Higher Education.  Employees appointed to professional personnel positions shall complete an initial training program within six (6) months after assuming the professional personnel position.  Thereafter, they shall complete annual training requirements.  Each appointing authority shall ensure that all professional personnel employees are notified of, and scheduled to attend, required training programs and shall make time available for employees to complete the programs.  The Administrator shall be authorized to bill agencies for the training of personnel professionals pursuant to this paragraph to recover reasonable costs associated with the training.  Monies received for such training shall be deposited in the Office of Personnel Management Revolving Fund.  Expenditure of such funds collected for the training shall be exempt from any expenditure limit on the Office of Personnel Management established by law;

19.  Conduct a study identifying the following, by job family descriptor(s):

a. selected job family levels with a turnover rate in excess of ten percent (10%),

b. selected job family levels identified by the Administrator of the Office of Personnel Management with salaries and benefits that are ten percent (10%) or more below the market for such position(s), and

c. selected job family levels identified by the Administrator of the Office of Personnel Management in which recruitment efforts have yielded a low number of qualified applicants.

The initial study shall be conducted by December 1, 2001, and every two (2) years thereafter;

20.  Issue orders directing agencies to:

a. conform and comply with the provisions of the Oklahoma Personnel Act, the Merit Rules of Personnel Administration, and all memoranda or other written communications issued to agencies explaining the Oklahoma Personnel Act, the Rules, and any other matter relating to the Merit System of Personnel Administration or under the jurisdiction of the Administrator of the Office of Personnel Management, and

b. take action pursuant to Section 840-6.9 of this title for failure to implement those orders;

21.  Establish a workforce planning function within the Office of Personnel Management to assist state agencies in analyzing the current workforce, determining future workforce needs, and implementing solutions so that agencies may accomplish their missions; and

22.  Establish a quality management function within the Office of Personnel Management to assist state agencies in fully integrating quality management concepts and models into their business practices for the purpose of improving the overall efficiency and effectiveness of state government.

Added by Laws 1982, c. 338, § 5, eff. July 1, 1982.  Amended by Laws 1983, c. 274, § 1, operative July 1, 1983; Laws 1985, c. 46, § 1, emerg. eff. April 23, 1985; Laws 1986, c. 84, § 1, eff. Nov. 1, 1986; Laws 1986, c. 158, § 8, operative July 1, 1986; Laws 1986, c. 244, § 1, emerg. eff. June 12, 1986; Laws 1994, c. 242, § 3.  Renumbered from § 840.5 of this title by Laws 1994, c. 242, § 54.  Renumbered from § 840-2.12 of this title by Laws 1995, c. 310, § 24, emerg. eff. June 5, 1995.  Amended by Laws 1996, c. 320, § 2, emerg. eff. June 12, 1996; Laws 1999, c. 410, § 3, eff. Nov. 1, 1999; Laws 2000, c. 336, § 1, eff. July 1, 2000; Laws 2001, c. 213, § 1, eff. July 1, 2001; Laws 2001, c. 381, § 2, eff. July 1, 2001; Laws 2002, c. 22, § 30, emerg. eff. March 8, 2002; Laws 2002, c. 347, § 4, eff. Nov. 1, 2002; Laws 2003, c. 212, § 6, eff. July 1, 2003; Laws 2004, c. 312, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 2001, c. 348, § 2 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§74-840-1.7.  Oklahoma Merit Protection Commission - Creation - Membership - Terms - Expenses - Officers - Meetings.

A.  There is hereby created the Oklahoma Merit Protection Commission.  Whenever the terms "Ethics and Merit Commission" or "Special Counsel of the Ethics and Merit Commission" appear in the Oklahoma Statutes, they shall mean the Oklahoma Merit Protection Commission or the Executive Director of the Oklahoma Merit Protection Commission as may be appropriate to the context in which they appear.  The Oklahoma Merit Protection Commission shall consist of nine (9) members who shall be appointed for a term of three (3) years.  The members shall be removable only for cause, as provided by law for the removal of officers not subject to impeachment.  Two members of the Commission shall be appointed by the President Pro Tempore of the Senate.  Two members of the Commission shall be appointed by the Speaker of the House of Representatives.  Five members of the Commission shall be appointed by the Governor.  No more than four of the appointments made by the Governor shall be from the same political party.  Of the initial appointments made to the Commission, one member appointed by the President Pro Tempore, one member appointed by the Speaker and one member appointed by the Governor shall be for a term of three (3) years; and one member appointed by the President Pro Tempore, one member appointed by the Speaker and one member appointed by the Governor shall be for a term of two (2) years.  The remaining three initial appointments by the Governor shall be designated to serve a term of one (1) year.  At the expiration of the initial term, each new appointee shall serve a three-year term.  All initial appointments shall be made prior to July 1, 1982.

B.  Members of the Commission shall be entitled to reimbursement for expenses incurred in the performance of their duties as provided in the State Travel Reimbursement Act.

C.  The Commission shall elect a chairman, to serve a two-year term and such other officers as deemed necessary for the performance of their duties.  The Commission shall hold regular meetings not less than once a month and such additional meetings as called by the chairman as may be required for the proper discharge of its duties.

Added by Laws 1982, c. 338, § 22, emerg. eff. June 2, 1982.  Amended by Laws 1985, c. 178, § 72, operative July 1, 1985; Laws 1986, c. 158, § 10, operative July 1, 1986.  Renumbered from § 841.1 of this title by Laws 1994, c. 242, § 54.

§74-840-1.8.  Executive Director - Appointing authority - Status of employees.

The appointing authority of the Oklahoma Merit Protection Commission shall be the Executive Director.  The Executive Director shall be appointed by the Commission to serve at its pleasure.  The Executive Director, with the approval of the Commission, may employ and compensate an attorney and shall select, compensate and employ such administrative hearing officers and other personnel as deemed necessary for the proper administration of the duties and functions of the Commission.  Effective September 1, 1994, employees of the Commission shall become classified employees, except those employees with less than six (6) months of service from their enter-on-duty date will remain in probationary status until obtaining permanent status in accordance with applicable rules of the Administrator of the Office of Personnel Management or as provided in Section 8 of this act.

Added by Laws 1982, c. 338, § 23, emerg. eff. June 2, 1982.  Amended by Laws 1985, c. 17, § 1, emerg. eff. April 15, 1985; Laws 1986, c. 158, § 11, operative July 1, 1986; Laws 1994, c. 242, § 29.  Renumbered from § 841.2 of this title by Laws 1994, c. 242, § 54.

§74-840-1.9.  Powers and duties of Commission.

In addition to any other duties expressly set forth by law, the Oklahoma Merit Protection Commission shall:

1.  Receive and act on complaints, counsel persons and groups on their rights and duties and take action designed to obtain voluntary compliance with the provisions of the Oklahoma Personnel Act;

2.  Investigate allegations of violations of the provisions of the Oklahoma Personnel Act within its jurisdiction;

3.  Investigate allegations of abuses in the employment practices of the Administrator of the Office of Personnel Management or of any state agency;

4.  Investigate allegations of violations of the rules of the Merit System of Personnel Administration and prohibited activities in the classified service;

5.  Establish and maintain a statewide Alternative Dispute Resolution Program to provide dispute resolution services for state agencies and employees;

6.  Establish rules, pursuant to the Administrative Procedures Act as may be necessary to perform the duties and functions of the Commission including, but not limited to, rules to monitor state agency grievance processes to ensure full compliance with the law.  The Commission may also recommend any changes it deems necessary to improve such grievance processes to the appropriate state agency;

7.  Establish guidelines for the qualifications, duties, responsibilities, authority, power, and continued employment of the Executive Director, Administrative Hearing Officers, mediators, and other resolution arbitrators or facilitators;

8.  Prepare and preserve an audio tape of all proceedings of all hearings conducted by the Commission and furnish transcripts of such tapes upon payment of the costs of such transcripts by the party requesting the transcripts;

9.  Submit quarterly, fiscal year reports on workload statistics to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate containing the following information:

a. the number of cases, complaints, and requests for hearing filed, disposed of and pending with the Commission for each month of the quarter,

b. a numerical breakdown of the methods of disposition of such cases, complaints, and requests for hearing,

c. a numerical breakdown of mediations, prehearing conferences, and appellate hearings, conducted, and

d. the date of the oldest pending case, complaint, and request for hearing.

Quarterly reports shall be submitted within thirty (30) days following the last day of the month of the appropriate quarter; and

10.  Make all records of the Commission, except those made confidential by law, available for public inspection, copying and mechanical reproduction, or either of them, in accordance with the Oklahoma Open Records Act and charge a fee not to exceed twenty-five cents ($0.25) per page as the direct costs of document copying or mechanical reproduction.  All fees collected pursuant to the provisions of this paragraph shall be deposited in the Oklahoma Merit Protection Commission Revolving Fund.

Added by Laws 1982, c. 338, § 24, eff. July 1, 1982.  Amended by Laws 1983, c. 274, § 5, operative July 1, 1983; Laws 1984, c. 242, § 1, operative July 1, 1984; Laws 1986, c. 158, § 12, operative July 1, 1986; Laws 1988, c. 229, § 3, operative July 1, 1988; Laws 1992, c. 367, § 5, eff. July 1, 1992; Laws 1994, c. 242, § 30.  Renumbered from § 841.3 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 2005, c. 389, § 1, eff. Nov. 1, 2005.

§74-840-1.10.  Oaths, subpoena and production of books and papers - Reimbursement of employees.

A.  A member of the Oklahoma Merit Protection Commission and the Executive Director shall have power to subpoena witnesses and compel the production of books and papers pertinent to any investigation, dispute resolution or hearing authorized by this act.  Members of the Oklahoma Merit Protection Commission, the Executive Director, and their designees shall have the power to administer oaths.  Any person who fails to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation, dispute resolution or hearing or who shall knowingly give false testimony therein upon conviction shall be subject to penalties pursuant to Section 40 of this act.

B.  Any state employee subpoenaed by the Executive Director or Commission to appear shall be reimbursed by the employing agency for expenses as provided in the State Travel Reimbursement Act and shall be paid his or her regular salary for each day that the employee is subpoenaed to appear.  Said reimbursement and payment shall be in lieu of any witness fees to which the employee might otherwise be entitled by law and a request by a state employee for such fees shall not remove the obligation which the state employee has to honor the subpoena.

Added by Laws 1982, c. 338, § 39, eff. July 1, 1982.  Amended by Laws 1986, c. 158, § 22, operative July 1, 1986; Laws 1994, c. 242, § 37.  Renumbered from § 841.18 of this title by Laws 1994, c. 242, § 54.

§74-840-1.12.  Summaries and recordings of appeal hearings.

The Oklahoma Merit Protection Commission is directed to publish summaries of Merit Protection Commission appeal hearings.

The Oklahoma Merit Protection Commission shall charge state agencies, associations and other interested parties for the cost of such summaries and recordings.  All monies accruing from the sale of hearing summaries and recordings are to be deposited to the Oklahoma Merit Protection Commission Revolving Fund.

Added by Laws 1994, c. 242, § 31.

§74-840-1.13.  Training and certification program.

The Oklahoma Merit Protection Commission shall establish a training and certification program for all hearing officers employed by the Oklahoma Merit Protection Commission and grievance managers appointed by state agencies.  The Commission may also provide training for other agency personnel employees.  The Executive Director shall be authorized to bill agencies for the training pursuant to this section to recover reasonable costs associated with the training.  Monies received for such training shall be deposited in the Oklahoma Merit Protection Commission Revolving Fund.  Expenditure of such funds collected for the training shall be exempt from any expenditure limit on the Oklahoma Merit Protection Commission established by law.

Added by Laws 1994, c. 242, § 32.

§74-840-1.14.  Attorney General as legal counsel - Opinions to officers or employees - Representation of Commission - Conflict of interest - Appointment of alternate counsel.

When any officer or employee of the state is in doubt as to the application of the Oklahoma Personnel Act as to himself or to any employee under his supervision, he may submit to the Attorney General a full written statement of the facts and questions he may have.  The Attorney General shall then render an opinion to such person and may publish these opinions, or abstracts thereof, with the use of the name of the person advised unless such person requests otherwise in writing.  The Attorney General shall be the legal counsel for the Oklahoma Merit Protection Commission and represent it when its decisions are appealed to higher courts.  The Office of the Attorney General shall be legal counsel for and represent the Merit Protection Commission notwithstanding its representation of any other state department, agency, board or commission in the same or related matters pending before the Merit Protection Commission or before any court.  The Attorney General shall establish internal administrative procedures to ensure that both such agencies are provided independent legal representation, and such simultaneous representation shall not, of itself, be deemed to constitute a conflict of interest.  In the event the Attorney General determines an irreconcilable conflict of interest exists, to the extent that he is unable to provide simultaneous representation to both the Merit Protection Commission and another state department, agency, board or commission the provision of Section 18c-2 of this title shall apply.

Added by Laws 1982, c. 338, § 32, eff. July 1, 1982.  Amended by Laws 1986, c. 158, § 17, operative July 1, 1986; Laws 1990, c. 264, § 69, operative July 1, 1990.  Renumbered from § 841.11 of this title by Laws 1994, c. 242, § 54.

§74-840-1.15.  Delegation of personnel authority - Model human resource projects - Human Resource Management Plan and Self - Evaluation Report system.

A.  The Administrator shall establish standards and procedures for delegating to appointing authorities the authority to administer human resources functions normally conducted by the Office of Personnel Management.  The Administrator shall have the authority to approve delegation applications which shall constitute authority for the agency to implement approved delegations of personnel authority.

B.  The Administrator shall create a program to allow agencies to design model human resource projects to test and evaluate the effect of innovative policies, standards, and procedures.

The number and scope of model projects shall be limited only by the capacity of the agency to implement the model projects, the quality of model project applications, and the ability of the Office of Personnel Management to monitor the projects.  The Administrator shall have the authority to approve model project applications which shall constitute authority for the agency to implement approved model projects.

C.  The Administrator shall create a Human Resource Management Plan and Self-Evaluation Report system for agencies including but not be limited to provisions related to affirmative action; staffing, recruitment, and promotion; classification and compensation; training and staff development expenditures; the reporting of internal agency grievances and discrimination complaints filed, discharges, suspensions without pay and demotions, and number of investigations directed by the Oklahoma Merit Protection Commission and the outcome of all such actions; and strategies for assuring employee participation in the development of agency personnel activities.  The self-evaluation should include comparisons with the previous year or years' personnel actions.

Added by Laws 1994, c. 242, § 5.  Amended by Laws 1995, c. 310, § 2, emerg. eff. June 5, 1995; Laws 1996, c. 320, § 3, emerg. eff. June 12, 1996; Laws 2003, c. 212, § 7, eff. July 1, 2003.

§74-840-1.16.  Conflicts with federal requirements.

A.  If any part of this act is found to be in conflict with federal requirements which are a condition precedent to the allocation of federal funds to the state, the conflicting part of this act shall be inoperative solely to the extent of the conflict and with respect to the agencies directly affected, and such findings shall not affect the operation of the remainder of this act in its application to the agencies concerned.

B.  Notwithstanding any provisions in this act to the contrary, no regulation shall be adopted which would deprive the state of federal grants or other forms of financial assistance, and the rules and regulations promulgated hereunder shall include standards, provisions, terms and conditions for personnel engaged in the administration of federally aided programs, which shall, in all respects, comply with the necessary requirements for a qualified personnel system under the standards applicable to personnel engaged in the administration of federally aided programs.

Added by Laws 1982, c. 338, § 11, eff. July 1, 1982.  Renumbered from § 840.11 of this title by Laws 1994, c. 242, § 54.

§74-840-1.17.  Agreements with municipalities to furnish services and facilities.

The Office may enter into agreement with any municipality or political subdivision of the state to furnish services and facilities of the Office to the municipality or political subdivision in the administration of its personnel on merit principles.  Any such agreement shall provide for the reimbursement to the state of the cost of the services and facilities furnished.  All municipalities and political subdivisions of the state may enter into such agreements.

Added by Laws 1982, c. 338, § 12, eff. July 1, 1982.  Renumbered from § 840.12 of this title by Laws 1994, c. 242, § 54.

§74-840-1.18.  Payment of administrative costs and expenses.

A.  The administrative expenses and costs of operating the Merit System shall be paid by the various divisions of the state government included within the Merit System, and each such agency shall be authorized to include in its budget estimates its pro rata share of such costs, and shall remit such shares quarterly from departmental or agency funds to the Office of Personnel Management who shall deposit such shares to the credit of the General Revenue Fund of the State Treasury.

B.  The Administrator shall maintain accurate records reflecting the costs of administering its provisions, and at the close of each quarter-year period shall summarize said costs, and shall bill each department or agency included within the terms of the Oklahoma Personnel Act with a pro rata share of the administrative costs based on the relationship between the quarterly average number of employees in the classified service of such department or agency, and the quarterly average number of employees in the classified service of the state.

C.  The Administrator shall separately categorize and estimate expenditures and budget needs for other services performed which are not appropriately charged to state agencies on a pro rata basis.

D.  Any state agency for which the Administrator provides payroll services shall pay for such services at a rate established by the Administrator, which shall be based upon the cost to the Administrator of providing such services.  Each agency shall remit payment for such services quarterly from departmental or agency funds to the Administrator who shall deposit such payments into the Office of Personnel Management Revolving Fund created in Section 840-1.20 of this title.

E.  No state disbursing or auditing officer shall make or approve or take any part in making or approving any payment for personal service to any person holding a position in the state classified service, brought under the Oklahoma Personnel Act unless the payroll voucher or account of such pay bears the certification of the appointing authority or designee, that the persons named therein have been appointed and employed in accordance with the provisions of the Oklahoma Personnel Act and the rules promulgated hereunder.  The appointing authority or designee may for proper cause withhold certification from an entire payroll or from any specific item or items thereon.

Any citizen may maintain a suit to restrain a disbursing officer from making any payment in contravention of any provision of the Oklahoma Personnel Act or rules promulgated hereunder.  Any sum paid contrary to any provision of the Oklahoma Personnel Act or any rule promulgated hereunder may be recovered in an action maintained by any citizen, from any officer who made, approved or authorized such payment or who signed or countersigned a voucher, payroll, check or warrant for such payment, or from the sureties on the official bond of any such officer.  All monies recovered in any such action shall be paid into the State Treasury.

Any person appointed or employed in contravention of any provision of the Oklahoma Personnel Act or any rules or orders promulgated hereunder, whose employment is brought within the terms of the Oklahoma Personnel Act, who performs service for which he or she is not paid, may maintain an action against the officer or officers who purported to appoint or employ the person to recover the agreed pay for such services, or the reasonable value thereof if no pay was agreed upon.  No officer shall be reimbursed by the state at any time for any sum paid to such person on account of such services.

If the appointing authority or designee wrongfully withholds certification of the payroll voucher or account of any employee, such employee may maintain an action or proceeding in the courts to compel the appointing authority or designee to certify such payroll voucher or account.

Added by Laws 1982, c. 338, § 14, eff. July 1, 1982.  Amended by Laws 1983, c. 288, § 1, operative July 1, 1983.  Renumbered from Title 74, § 840.14 by Laws 1994, c. 242, § 54.  Amended by Laws 2003, c. 212, § 8, eff. July 1, 2003; Laws 2004, c. 312, § 2, eff. Nov. 1, 2004; Laws 2005, c. 176, § 1, eff. July 1, 2005.

§74-840-1.19.  Merit System of Personnel Administration Rules - Distribution.

It shall be the responsibility of each appointing authority to distribute copies of the Merit System of Personnel Administration Rules promulgated and published by the Administrator of the Office of Personnel Management or the Merit Protection Commission, respectively, to all classified employees at the request of the Administrator or the Executive Director.

Added by Laws 1982, c. 338, § 33, eff. July 1, 1982.  Amended by Laws 1986, c. 158, § 18, operative July 1, 1986; Laws 1994, c. 242, § 35.  Renumbered from § 841.12 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 3, emerg. eff. June 5, 1995.

§74-840-1.20.  Office of Personnel Management Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Office of Personnel Management to be designated the "Office of Personnel Management Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of fees received by the Office of Personnel Management for providing training for a certified public managers program and all other monies received by the Office of Personnel Management, except for appropriated monies, monies received as payment for administrative expenses under Section 840.14 of Title 74 of the Oklahoma Statutes, monies placed in the Employee Benefits Revolving Fund, monies placed in the Benefits Council Administration Revolving Fund, and any monies in revolving funds established by the Office of State Finance to support the operation of the Oklahoma Employees Benefits Council or to reimburse the Office of Personnel Management for services the Office provides to the Council.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of Personnel Management for defraying the costs incurred in performing the duties and functions of the Office.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Any monies in or obligations against the Certified Public Managers Revolving Fund upon the effective date of this act shall be transferred to the Office of Personnel Management Revolving Fund.

Added by Laws 1988, c. 248, § 7, operative July 1, 1988.  Amended by Laws 1994, c. 242, § 28.  Renumbered from § 840.5b of this title by Laws 1994, c. 242, § 54.

§74-840-1.21.  Oklahoma Merit Protection Commission Revolving Fund - Transcriptions for indigent respondents.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Merit Protection Commission, to be designated the "Oklahoma Merit Protection Commission Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies except appropriated monies received by the Oklahoma Merit Protection Commission.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Merit Protection Commission for the purpose of paying the costs incurred in performing the duties and functions imposed upon the Oklahoma Merit Protection Commission by law.

The Commission is hereby directed to pay from the Fund the costs of transcribing the record of any proceeding before the Commission, which record may be designated by an indigent respondent, if such respondent first establishes indigent condition through execution of an in forma pauperis affidavit upon a form approved by the Commission, provided that if the indigent respondent has a financial recovery, the fund shall be reimbursed from said proceeds.

Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1983, c. 274, § 7, operative July 1, 1983.  Amended by Laws 1986, c. 158, § 4, operative July 1, 1986; Laws 1990, c. 160, § 1, emerg. eff. May 1, 1990.  Renumbered from § 841.24 of this title by Laws 1994, c. 242, § 54.

§74-840.2.  Renumbered as § 840-1.2 of this title by Laws 1994, c. 242, § 54.

§74-840-2.1.  Affirmative action.

A.  All agencies, boards, commissions, departments, and offices of each branch of state government, except institutions within The Oklahoma State System of Higher Education, shall submit an affirmative action plan to the Office of Personnel Management annually by September 1 following the end of the fiscal year ending June 30.  Institutions within The Oklahoma State System of Higher Education shall submit an affirmative action plan to the Oklahoma State Regents for Higher Education in accordance with standards established by the Oklahoma State Regents for Higher Education.

B.  Said plan for agencies of the executive branch, except institutions within The Oklahoma State System of Higher Education, is subject to the approval of the Administrator of the Office of Personnel Management.

C.  The Administrator of the Office of Personnel Management shall analyze the affirmative action plans of executive branch agencies and Equal Employment Opportunity Commission reports prepared by such agencies, except institutions within The Oklahoma State System of Higher Education, and, on or before March 1 of each year, shall submit a report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor.  Said report shall state the efforts and progress made by governmental entities in the area of affirmative action, including the status of recruitment, hiring, and promotion of women, men and minorities within job categories.

D.  The provisions of this section shall not require an agency, board, commission, department, or office of state government to grant preferential treatment to an individual or group because of race, color, religion, sex, national origin, age, or handicap because of an imbalance which may exist in comparison with the employment statistics of the area involved.

E.  It is not a discriminatory practice for the appointing authority of an entity subject to the provisions of this title to adopt and implement an affirmative action plan to eliminate or reduce imbalances with respect to women and minorities if the plan has been approved by the Office of Personnel Management in accordance with rules and guidelines adopted by the Office of Personnel Management.  For affirmative action purposes, any person who lists American Indian as his race or national origin shall, within thirty (30) days of his appointment, verify his tribal affiliation by providing a certificate of Degree of Indian Blood from the U.S. Department of Interior, Bureau of Indian Affairs, or by providing the name and address of tribal officials who can verify his tribal affiliation.

F.  1.  The Administrator of the Office of Personnel Management shall establish qualification requirements for personnel serving as agency civil rights or affirmative action administrators, officers, coordinators and other personnel responsible for civil rights compliance or affirmative action for executive branch agencies.  Such qualification requirements shall include, but not be limited to, knowledge of federal and state civil rights, affirmative action, and equal employment laws and regulations.  Such personnel shall be subject to the training requirements specified by the Office of Personnel Management.  The Administrator shall be authorized to bill agencies for the training of personnel professionals pursuant to this paragraph to recover reasonable costs associated with the training.  Monies received for such training shall be deposited in the Office of Personnel Management Revolving Fund.  Expenditure of such funds collected for the training shall be exempt from any expenditure limit for the Office of Personnel Management established by law.  Effective December 1, 1995, complaints of alleged illegal discrimination shall be investigated only by personnel trained pursuant to the requirements of the Administrator, unless otherwise provided by federal or state law.  This paragraph shall not apply to such personnel of the Oklahoma Merit Protection Commission or the Oklahoma Human Rights Commission.

2.  If, after notice, administrative hearing and determination, pursuant to Article II of the Administrative Procedures Act, Section 308a et seq. of Title 75 of the Oklahoma Statutes, the Administrator finds that an appointing authority of any executive branch agency has failed to make significant progress toward affirmative action goals, or has failed to appoint a civil rights administrator without justifiable reasons, the Administrator may begin requiring remedies as allowed by subsection G of this section and rules promulgated thereto and appropriate to making progress toward affirmative action goals.  Such action shall remain in effect until the Administrator determines that significant progress toward affirmative action goals is being made.  The provisions of law pertaining to the duties and powers of any agency shall not be construed to deny the Administrator the authority provided for in this paragraph, unless the agency is specifically excluded by law from the provisions of this paragraph.

G.  1.  The Administrator of the Office of Personnel Management shall develop rules for the imposition of appropriate remedies for agencies in the executive branch of state government, excluding The Oklahoma State System of Higher Education, when an agency has failed to make significant progress toward affirmative action goals or has been found to have a pattern of noncompliance with affirmative action goals.  If, pursuant to Article II of the Administrative Procedures Act, the Administrator finds that an agency has failed to make significant progress toward affirmative action goals or is found to have a pattern of noncompliance with affirmative action goals, remedies that the Administrator may impose shall include:

a. requiring noncomplying appointing authorities to participate in programs for special recruiting efforts,

b. development of training programs to enhance promotability of minorities within agencies and supervisory training in equal opportunity employment, affirmative action, managing workplace diversity, and

c. mandatory review and approval of all hiring and promotion decisions by an appointing authority by the Administrator if the Administrator can document a pattern of noncompliance in previous remedial actions pursuant to this subsection or appointment of a full-time affirmative action officer to any agency in noncompliance with affirmative action remedies.

2.  Effective July 1, 1995, if the Administrator determines that a pattern of noncompliance with affirmative action goals exists at an agency and that none of the remedies provided by paragraph 1 of this subsection are appropriate and the Administrator determines the Office of Personnel Management has sufficient resources, the Administrator shall be empowered to remove personnel function(s) relating to recruitment, hiring or promotion from the appointing authority and to place that function with the Administrator of the Office of Personnel Management as provided by this paragraph.  Removal of personnel function(s) shall occur only when a pattern of noncompliance with the affirmative action plan can be documented and a vote by two-thirds (2/3) of the Affirmative Action Council recommends to the Administrator to remove personnel function(s).  Removal of personnel function(s) shall terminate one (1) calendar year after the Administrator removes such function(s) unless the Administrator is able to demonstrate that the restoration of personnel function(s) to the appointing authority will result in further noncompliance with this section.  A vote of two-thirds (2/3) of the Council shall be necessary to continue the removal of personnel function(s) by the Administrator for each additional year.  The Administrator must receive approval from the Director of the Office of State Finance to develop recruitment, hiring and promotion actions within budgetary constraints for the affected agencies.  The Administrator shall consult with the appointing authority about personnel plans and actions, but the Administrator shall retain final authority for personnel decisions within the scope of the Administrator's authority for the period an agency is operating under removal of the personnel function(s).  Nothing in this section shall prohibit the removal of a personnel function(s) remedy at any time if the Administrator determines the appointing authority and agency have the capability of reassuming the authority that was removed.  The provisions of law pertaining to the duties and powers of any agency shall not be construed to deny the Administrator the authority provided for in this paragraph, unless the agency is specifically excluded by law from the provisions of this paragraph.  Upon removal of an agency's personnel function(s), the Administrator may employ employees at the Office of Personnel Management to assume the personnel function(s) of the agency as provided by this section.

H.  1.  There is hereby created the Affirmative Action Review Council to assist in the implementation of the state's equal employment opportunity and affirmative action efforts mandated by this section.  The Administrator of the Office of Personnel Management shall consult with and request the assistance of the Council in developing standards that executive branch agencies shall follow in adopting their affirmative action plans.  The Council shall review agency affirmative action plans and assist the Administrator in preparing the annual status report for agencies on equal employment opportunity and affirmative action required by this section.  Staff for the Council shall be provided by the Office of Personnel Management.

2.  The Affirmative Action Review Council shall consist of six (6) members.  The individuals making the appointment shall consider experience in the field, theory, and application of human resources management and affirmative action in making their appointments.  Members of the Council shall serve at the pleasure of the respective individuals making the appointments.  Two members of the Council shall be appointed by the Governor, two members shall be appointed by the Speaker of the House of Representatives, and two members shall be appointed by the President Pro Tempore of the Senate.  Nothing shall preclude the appointment of members of the Legislature.  Each individual making appointments shall give consideration to the diversity of the Council's membership when making the appointments and shall not appoint more than one individual who is an employee of the executive branch, excluding The Oklahoma State System of Higher Education.  The Governor shall appoint the initial chair from among the Council's membership to serve a two-year term.  Thereafter, the chair shall be selected by the Council from among its membership.  The Council shall select a vice-chair from among its membership.  All members shall serve two-year terms, unless removed prior to the expiration of a term by the respective individual making the appointment.  Any vacancy on the Council shall be filled by the individual who made the original appointment.

Except as provided in subparagraph b of paragraph 4 of this subsection, a majority of the members of the Council shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining members to exercise all of the powers of the Council and every act of a majority of the members present shall be deemed the act of the Council.

3.  Members of the Council shall receive no compensation for serving on the Council, but shall be reimbursed for their necessary travel expenses incurred in the performance of their duties in accordance with the State Travel Reimbursement Act.  Any member who is employed in state government shall receive the reimbursement from their employing entity.  Any member who is not an employee of state government shall receive the reimbursement from the Office of Personnel Management.

4. a. The Council shall make any recommendations to the Administrator, the Governor, the Speaker of the House of Representatives or the President Pro Tempore of the Senate the Council deems will assist in the attaining of affirmative action goals for state government.

b. The Council shall review agency affirmative action plans for compliance with the standards adopted by the Administrator.  The Council shall recommend that the Administrator reject any agency plans which it finds in noncompliance.

c. The Council shall request the Administrator to investigate any agency that the Council believes has violated equal employment opportunity or affirmative action provisions of this section and to conduct hearings to determine if such violations have occurred.  If the Administrator finds that an agency is not in compliance with such law and the Council believes that the noncompliance indicates a pattern of noncompliance, the Council, upon a two-thirds vote of its members, may recommend to the Administrator to act in accordance with this section to compel the agency to comply with equal employment opportunity and affirmative action laws.  If the Administrator decides not to act on the Council's recommendation, the Administrator shall respond in writing within thirty (30) days of the Council's recommendation setting forth the reasons why the Administrator has decided not to act in accordance with said recommendation.

d. Any member who is an employee of an agency that is subject to investigation pursuant to subparagraph b of this paragraph shall disqualify himself or herself from voting on the matter.

e. This paragraph applies to review of issues related to affirmative action.  This paragraph does not apply to prohibited discrimination that is within the jurisdiction of the Oklahoma Merit Protection Commission or the Oklahoma Human Rights Commission.

5.  The Council shall not have authority to adopt rules pursuant to the Administrative Procedures Act.

I.  Affirmative action plans for the judicial branch of government, except the Court of Criminal Appeals and the Workers' Compensation Court, shall be prepared by the Administrative Director of the Courts.  The Court of Criminal Appeals shall prepare affirmative action plans for the Court of Criminal Appeals.  The Administrator of the Workers' Compensation Court shall prepare affirmative action plans for the Workers' Compensation Court.

J.  The Administrator of the Office of Personnel Management is hereby directed to adopt rules necessary to implement the provisions of this section.  Such rules regarding affirmative action plans shall include, but not be limited to, a set of specific and result-oriented programs to which an appointing authority commits himself or herself to apply every good faith effort to achieve prompt and full utilization of women and minorities at all levels and in all segments of the work force where deficiencies exist.  Such rules shall also include separate provisions for affirmative plans for agencies with fewer than fifteen full-time-equivalent employees.

Added by Laws 1984, c. 143, § 1, eff. Nov. 1, 1984.  Amended by Laws 1987, c. 66, § 1, eff. Nov. 1, 1987; Laws 1994, c. 242, § 25.  Renumbered from § 840.25 of Title 74 by Laws 1994, c. 242, § 54.  Amended by Laws 1997, c. 286, § 2, eff. July 1, 1997; Laws 2002, c. 347, § 5, eff. Nov. 1, 2002.

§74-840-2.2.  Affirmative action officers - Supervision.

Any Affirmative Action Officer of an agency of the State of Oklahoma shall be supervised by and report directly to the agency appointing authority or, where there is an Affirmative Action Officer assigned to a subagency, then the Affirmative Action Officer shall be supervised by and report directly to the person administratively responsible for the facility.  In no case shall the position or the work performed by the Affirmative Action Officer be supervised either directly or indirectly by the personnel manager of the agency or subagency; provided, however, no Affirmative Action Officer shall have or perform the duties of a grievance manager within an agency of the State of Oklahoma.

Added by Laws 1988, c. 199, § 2, emerg. eff. June 9, 1988.  Renumbered from § 840.25a of this title by Laws 1994, c. 242, § 54.

§74-840-2.3.  Affirmative action officers - Responsibilities and qualifications.

The appointing authority in each agency of each branch of state government is responsible for affirmative action efforts and progress; provided, he or she may employ or assign a person to assist the agency in affirmative action and equal opportunity subject to the following provisions:

1.  Any state agency with two hundred or more full-time-equivalent employees shall designate an individual as an affirmative action officer.  This provision shall not require the hiring of additional employees.

2.  The affirmative action officer shall report directly to the appointing authority.  Nothing in this section shall prevent the appointment or designation of assistants to affirmative action officers in agencies as the appointing authority deems appropriate for the implementation of agency affirmative action plans and objectives; and

3.  The affirmative action officer shall be knowledgeable of federal and state civil rights and equal opportunity legislation and regulations, of current social and economic conditions and inter-relationships of majority and minority groups, of grievance investigation and interviewing techniques and of report writing.  Any person designated as an affirmative action officer shall meet the minimum qualifications and pass all examination requirements as established by the Office of Personnel Management.

Added by Laws 1988, c. 213, § 2, eff. Nov. 1, 1988.  Renumbered from § 840.25b of this title by Laws 1994, c. 242, § 54.  Amended by Laws 2004, c. 312, § 3, eff. Nov. 1, 2004.

§74-840-2.4.  Rules and standards for defining progress.

The Administrator of the Office of Personnel Management shall promulgate rules and standards for defining progress toward a balanced and representative work force for state government.

Added by Laws 1994, c. 242, § 26.

§74-840-2.5.  Whistleblower Act - Short title - Purpose -Disciplinary actions - Definitions.

A.  This section shall be known and may be cited as the "Whistleblower Act".  The purpose of the Whistleblower Act is to encourage and protect the reporting of wrongful governmental activities and to deter retaliation against state employees for reporting those activities.  No conviction of any person shall be required to afford protection for any employee under this section.

B.  For purposes of this section, "agency" means any office, department, commission or institution of the state government.  No officer or employee of any state agency shall prohibit or take disciplinary action against employees of such agency, whether subject to the provisions of the Merit System or in unclassified service, for:

1.  Disclosing public information to correct what the employee reasonably believes evidences a violation of the Oklahoma Constitution or law or a rule promulgated pursuant to law;

2.  Reporting a violation of the Oklahoma Constitution, state or federal law, rule or policy; mismanagement; a gross waste of public funds; an abuse of authority; or a substantial and specific danger to public health or safety;

3.  Discussing the operations and functions of the agency, either specifically or generally, with the Governor, members of the Legislature, the print or electronic media or other persons in a position to investigate or initiate corrective action; or

4.  Taking any of the above actions without giving prior notice to the employee's supervisor or anyone else in the employee's chain of command.

C.  Any person who has authority to take, direct others to take, recommend or approve any personnel action shall not take or fail to take any personnel action with respect to any employee for filing an appeal or testifying on behalf of any person filing an appeal with the Oklahoma Merit Protection Commission.  This section shall not be construed as prohibiting disciplinary action of an employee who discloses information which the employee:

1.  Knows to be false;

2.  Knowingly and willfully discloses with reckless disregard for its truth or falsity; or

3.  Knows to be confidential pursuant to law.

D.  Each state agency, department, institution, board and commission in all branches of state government, including all institutions in The Oklahoma State System of Higher Education, shall prominently post or publish a copy of this section of law in locations where it can reasonably be expected to come to the attention of all employees.

E.  As used in this section:

1.  "Disciplinary action" means any direct or indirect form of discipline, any dismissal, demotion, transfer, reassignment, suspension, reprimand, admonishment, warning of possible dismissal, reduction in force, reduction in rank, reduction in status, or withholding of work;

2.  "Probation" means that period of time, after an officer or employee is found to have violated the provisions of this section and corrective action is ordered, during which time that officer's or employee's performance and conduct is being monitored by the employing agency for further violations of the Oklahoma Personnel Act; and

3.  "Mismanagement" means fraudulent activity, criminal misuse of funds or abuse or violation of a well-established, articulated, clear and compelling public policy.

F.  Any employee or any former employee aggrieved pursuant to this section may file an appeal with the Oklahoma Merit Protection Commission within sixty (60) days of the alleged violation.  The Oklahoma Merit Protection Commission shall promulgate rules to establish procedures for the conduct of investigations.  If, after investigation, the Executive Director determines a violation of this section may have occurred, the Executive Director shall appoint a hearing examiner to hear the case as provided for in Section 840-6.6 of this title.

G.  If, after the hearing, it is determined that a violation has occurred, the Commission or hearing examiner shall order corrective action pursuant to Section 840-6.6 of this title.  Such corrective action shall include, but not be limited to, suspension without pay, demotion or discharge.  Any employee found to have violated this section of law, in addition to being suspended or demoted, shall be placed on probation for six (6) months.  Such probation shall commence on the date of the final decision filed by the Commission.  Any employee who is determined to have violated the Oklahoma Personnel Act, Section 840-1.1 et seq. of this title, while serving said probation shall forfeit the position of the person for one (1) year.  Any employee, supervisor or appointing authority of any state agency, whether subject to the provisions of the Merit System of Personnel Administration or in unclassified service, who knowingly and willfully violates the provisions of this section shall forfeit the position of the person and be ineligible for appointment to or employment in a position in state service for a period of at least one (1) year and no more than five (5) years.  The decision of the Commission in such cases may be appealed by any party pursuant to Article II of the Administrative Procedures Act.

Added by Laws 1982, c. 338, § 28, eff. July 1, 1982.  Amended by Laws 1986, c. 84, § 4, eff. Nov. 1, 1986; Laws 1986, c. 158, § 13, operative July 1, 1986; Laws 1992, c. 174, § 1, emerg. eff. May 6, 1992; Laws 1993, c. 84, § 1, emerg. eff. April 18, 1993.  Renumbered from § 841.7 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 4, emerg. eff. June 5, 1995; Laws 1997, c. 406, § 1, eff. July 1, 1997; Laws 2002, c. 355, § 1, eff. July 1, 2002; Laws 2003, c. 106, § 1, eff. July 1, 2003.

§74-840-2.6.  Enforcement of employee rights.

The Oklahoma Merit Protection Commission shall be responsible for enforcing the provisions of Section 840-2.5 of this title and shall be responsible for promulgating rules for the enforcement of said section.

Added by Laws 1982, c. 338, § 29, eff. July 1, 1982.  Amended by Laws 1986, c. 158, § 14, operative July 1, 1986.  Renumbered from § 841.8 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 5, emerg. eff. June 5, 1995.

§74-840-2.7.  Central payroll system - State agencies required to utilize.

Beginning July 1, 1993, all state agencies, boards, commissions, departments and offices, excluding entities within The Oklahoma State System of Higher Education, shall utilize the central payroll system administered by the state Office of Personnel Management.  This provision shall not prohibit state institutions of higher education from utilizing the central payroll system at their discretion.

Added by Laws 1992, c. 367, § 2, eff. July 1, 1992.  Renumbered from § 840.5d of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 371, § 8, eff. July 1, 1999.

§74-840-2.8.  State and county officers and employees - Support, etc. of Constitution and laws of state.

Every state and county officer and state and county employee:

1.  Shall support, obey, and defend the Constitution and laws of the State of Oklahoma; and

2.  Shall not knowingly receive, directly or indirectly, any money or other valuable thing for the performance or nonperformance of any act or duty pertaining to his or her office, other than the compensation allowed by law.

Added by Laws 1992, H.J.R. No. 1077, § 33, eff. Jan. 1, 1993.  Renumbered from § 840.32 of this title by Laws 1994, c. 242, § 54.

§74-840-2.9.  Discrimination and other prohibited acts.

A.  No person in the state service, whether subject to the provisions of the Merit System or in unclassified service, shall be appointed to or demoted or dismissed from any position in the state service, or in any way favored or discriminated against with respect to employment in the state service because of political or religious opinions or affiliations, race, creed, gender, color or national origin or by reason of any physical handicap so long as the physical handicap does not render the employee unable to do the work for which he is employed.  The hiring of special disabled veterans pursuant to Sections 401 through 404 of Title 72 of the Oklahoma Statutes shall not constitute favoritism as herein prohibited.

B.  No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any consideration. Letters of inquiry, recommendation and reference for public employees by public officials shall not be considered official authority or influence unless such letter contains a threat, intimidation, or irrelevant, derogatory or false information.

C.  No person shall make any false statement, certificate, score, rating or report with regard to any test, certification or appointment made under any provision of the Oklahoma Personnel Act or in any manner commit any fraud preventing the implementation of the provisions of the Oklahoma Personnel Act and rules made pursuant thereto.

D.  No employee, examiner or other person shall deny, deceive or obstruct any person in his or her right to examination, eligibility, certification or appointment or furnish to any person any special or secret information for the purpose of effecting the rights or prospects of any person with respect to employment in the classified service.

E.  No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or as a result of any appointment, proposed appointment, promotion or proposed promotion to or any advantage in, a position in the classified or unclassified service.

F.  Alleged violation of this section shall be reported to the Oklahoma Merit Protection Commission.

Added by Laws 1982, c. 338, § 31, eff. July 1, 1982.  Amended by Laws 1983, c. 175, § 8, emerg. eff. June 7, 1983; Laws 1986, c. 158, § 16, operative July 1, 1986.  Renumbered from § 841.10 of this title by Laws 1994, c. 242, § 54.

§74-840-2.10.  State Employee Assistance Program.

A.  There is hereby created a State Employee Assistance Program within the Office of Personnel Management.  The program may provide assistance to state agencies in their management of employees whose personal problems may have a negative impact on job performance.  The program may also provide for assessment, referral, consultation, and problem resolution assistance to state employees and their family members seeking corrective help with medical or mental health problems, including alcohol or drug abuse and emotional, marital, familial, financial or other personal problems.  Participation in the State Employee Assistance Program shall be on a voluntary basis.

B.  The Administrator of the Office of Personnel Management is hereby directed to:

1.  Promulgate rules necessary for the administration of the State Employee Assistance Program and the maintenance and release of participant records;

2.  Conduct training specific to the State Employee Assistance Program; and

3.  Establish evaluation methods to assess the effectiveness of the State Employee Assistance Program.

C.  Nothing in this act is intended to nullify any agency's existing employee assistance program or to prohibit any state agency from establishing its own employee assistance program; provided, however, such programs established by state agencies shall be subject to compliance with rules promulgated by the Administrator of the Office of Personnel Management to ensure equitable treatment of employees.

D.  Records that relate to participation by an individual in the State Employee Assistance Program or an employee assistance program established by a state agency shall be maintained separate and apart from regular personnel records and shall not become part of an employee's personnel file.  Such records relating to an individual's participation in an employee assistance program shall be confidential and neither the records nor the testimony of an Employee Assistance Program professional shall be subject to subpoena unless a participant poses a threat to deliberately harm the participant or others.  Such determination shall be made by an Employee Assistance Program Professional.  A participant in an employee assistance program shall have a right of access to his or her own employee assistance program records.

E.  No provision of this section or the rules promulgated pursuant to this section shall be construed to conflict with an appointing authority's responsibility and authority to maintain discipline or to take disciplinary measures against employees for misconduct or unacceptable performance.  Further, participation or nonparticipation in any state employee assistance program shall not excuse an employee from discipline or otherwise affect the terms and conditions of such employee's employment status or opportunities for advancement with the state.

F.  1.  There is hereby created the Employee Assistance Program Advisory Council to assist in the implementation of the state's employee assistance program.  The Council shall advise the Administrator on policy issues and provide support to expand and improve program services that are available to state employees and their families.

2.  The Employee Assistance Program Advisory Council shall consist of the current nine (9) members who shall continue to hold their current positions through June 30, 1995.  Effective July 1, 1995, three members shall be appointed by the Governor, three members shall be appointed by the Speaker of the House of Representatives, and three members shall be appointed by the President Pro Tempore of the Senate.  All members shall serve two-year terms, unless removed prior to the expiration of a term by the respective individual making the appointment.  Any vacancy in office shall be filled by the individual who made the initial appointment.  The Council shall select a chair and vice-chair from among its membership.  A majority of the members of the Council shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining members to exercise all of the powers of the Council and every act of a majority of the members present shall be deemed the act of the Council.

3.  Members of the Council shall receive no compensation for serving on the Council, but shall receive necessary travel reimbursement by the employing agency for members who are state employees or appointing authorities of agencies pursuant to the State Travel Reimbursement Act.  Any member employed in state government shall receive the reimbursement from their employing entity.  Members who are not employed in state government shall receive travel reimbursement from the Office of Personnel Management.

4.  The Council shall not have authority to adopt rules pursuant to the Administrative Procedures Act.

G.  The Legislature and the judicial branch of state government may utilize the services of the State Employee Assistance Program at their discretion.

Added by Laws 1992, c. 171, § 1, emerg. eff. May 5, 1992.  Amended by Laws 1994, c. 242, § 50.  Renumbered from Title 74, § 7101 by Laws 1994, c. 242, § 54.  Amended by Laws 2000, c. 336, § 2, eff. July 1, 2000; Laws 2003, c. 212, § 9, eff. July 1, 2003.

§74-840-2.11.  State employee personal information - Confidentiality.

The home addresses, home telephone numbers, social security numbers, and information related to personal electronic communication devices of current and former state employees shall not be open to public inspection or disclosure without written permission from the current or former state employees or without an order from a court of competent jurisdiction.

Added by Laws 1992, c. 367, § 28, emerg. eff. June 9, 1992. Renumbered from Title 74, § 841.6A by Laws 1994, c. 242, § 54; Laws 2002, c. 347, § 6, eff. Nov. 1, 2002; Laws 2003, c. 212, § 10, eff. July 1, 2003.

§74-840-2.12.  Renumbered as § 840-1.6A of this title by Laws 1995, c. 310, § 24, emerg. eff. June 5, 1995.

§74-840-2.13.  Personnel Management Information System.

A.  The Administrator of the Office of Personnel Management shall establish a Personnel Management Information System to provide various management reports to facilitate decision making within agencies, and to promote the efficient utilization of personnel resources by providing a method for tracking, monitoring and reporting positions and employee transactions.  The System shall include information on both the classified and unclassified services within the executive branch of government, but shall not require institutions within The Oklahoma State System of Higher Education to participate.

B.  The Administrator of the Office of Personnel Management shall promulgate rules regarding the Personnel Management Information System as necessary to implement the provisions of this section.  Such rules shall establish a schedule to ensure the orderly implementation of such Personnel Management Information System.

C.  The Personnel Management Information System shall be implemented for all state agencies under the Merit System by July 1, 1993, and for all other executive branch state agencies by July 1, 1994.

D.  State agencies shall assist the Office of Personnel Management as necessary to ensure the orderly completion of implementation as provided for in this section.

E.  Appointing authorities in the legislative or judicial branches of state government may participate in the Personnel Management Information System at their option.

Added by Laws 1992, c. 367, § 1, eff. July 1, 1992.  Amended by Laws 1994, c. 242, § 4.  Renumbered from § 840.5c of this title by Laws 1994, c. 242, § 54.

§74-840-2.14.  Management of costs of human resources.

A.  The intent of the Legislature is to increase individual agency skill and accountability in managing the costs associated with personnel and in applying controls that will enhance the ability of the State of Oklahoma to manage the overall costs of human resources as efficiently as possible, while continuing to maintain fairness to employees.

B.  All agencies, boards, and commissions shall report all reallocation decisions for both classified and unclassified positions and all adjustments to pay grades or salary assignments for classes in the unclassified service to the Office of Personnel Management on a semiannual basis.  The Office of Personnel Management shall submit the semiannual reports to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives, along with an analysis of statewide reallocation decisions.

C.  All agencies, boards, and commissions shall report to the Office of Personnel Management on a semiannual basis all transactions in both the classified and unclassified service involving the establishment of new positions that have not been authorized specifically by legislative action.  Agencies shall report the transactions for the six-month period ending June 30 or December 31.  The Office of Personnel Management shall forward the semiannual reports to the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives, accompanied by an analysis of agency decisions concerning such positions.

D.  As a further control on human resource costs, the Governor may declare a financial emergency or implement a freeze in hiring, by declaring this section to be in effect.  CompSource Oklahoma shall not be subject to the provisions of this subsection.  During such periods, no audits of classified positions or reallocation of unclassified positions shall be initiated or conducted at the request of an agency except at the direction of the Governor.  The provisions of the Oklahoma Personnel Act relating to agency-requested audits may be suspended during such periods to the extent that they are in conflict with this section.  Provided, an audit at the request of an employee who files a classification grievance shall be conducted during such periods in accordance with the provisions of Section 840-4.3 of this title.

E.  The Office of Personnel Management shall establish due dates and specify the format for reports required by this section.  Agencies that do not respond by the due dates shall be identified in a special section of the semiannual analysis reports forwarded to the Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives.

F.  The provisions of this section shall not be construed to suspend the responsibility of any agency to ensure that the duties and responsibilities assigned to an employee are consistent with the current classification of the employee.

Added by Laws 1986, c. 226, § 5, operative July 1, 1986.  Amended by Laws 1992, c. 367, § 16, eff. July 1, 1992.  Renumbered from § 840.22A of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 283, § 14, eff. Sept. 1, 1994; Laws 1996, c. 363, § 17, eff. Nov. 1, 1996; Laws 1998, c. 364, § 30, emerg. eff. June 8, 1998; Laws 2004, c. 312, § 4, eff. Nov. 1, 2004.

§74-840-2.15.  Overtime and compensatory time - Nonexempt employees.

A.  The federal Fair Labor Standards Act, 29 U.S.C., Section 201, et seq., provides for minimum standards for both wages and overtime entitlement, and spells out administrative procedures by which covered work time must be compensated.  This section is not a comprehensive listing of the provisions of the Fair Labor Standards Act and regulations promulgated thereunder, and is not intended to conflict with either the Act or the regulations.

B.  Any employee receiving compensatory time consistent with the provisions of the Fair Labor Standards Act shall exhaust such compensatory time prior to the taking of annual leave, except where the employee is subject to losing such annual leave due to the application of the accumulation limits in Section 840-2.20 of this title.

C.  An employee receiving compensatory time under the provisions of subsection A of this section shall be permitted to use accrued compensatory time within one-hundred-eighty (180) days following the pay period in which it was accrued, provided the taking of compensatory time does not unduly impact agency operations or the health, safety or welfare of the public, or endanger public property.  Agencies shall not be allowed to extend this one-hundred-eighty-day time period for employees in an institutional setting.  The balance of any unused compensatory time received but not taken during this time period shall be paid to the employee at the employee's current regular hourly rate.

D.  As used in this section, "institutional setting" shall mean any agency or part of any agency where twenty-four-hour care, monitoring or supervision is required for patients, clients or inmates to protect public health, safety or property.

Added by Laws 1990, c. 204, § 7, emerg. eff. May 10, 1990.  Renumbered from § 840.16d of this title by Laws 1994, c. 242, § 54.  Amended by Laws 2005, c. 176, § 2, eff. July 1, 2005.

§74-840-2.16.  Minimum annualized salary.

Except as otherwise provided by law, any classified, unclassified or exempt employee of the state, excluding members of boards and commissions, institutions under the administrative authority of the Oklahoma State Regents for Higher Education, employees of public school districts and elected officials, on July 1, 1991, and earning less than Twelve Thousand Sixty-three Dollars ($12,063.00) per annum shall receive the necessary grade or salary adjustment to provide for a minimum annualized salary of Twelve Thousand Four Hundred Eighty-three Dollars ($12,483.00).  Any classified, unclassified or exempt employee of the state, excluding members of boards and commissions, institutions under the administrative authority of the Oklahoma State Regents for Higher Education, employees of public school districts and elected officials, employed after July 1, 1991, shall receive a minimum annualized salary of Twelve Thousand Four Hundred Eighty-three Dollars ($12,483.00).  This section shall not apply to those persons employed pursuant to paragraph 12 of Section 840-5.5 of this title or to those persons employed pursuant to Sections 1806.1, 1825 and 1825.1 of Title 74 of the Oklahoma Statutes or those persons employed pursuant to Section 1.6a of Title 53 of the Oklahoma Statutes.

Added by Laws 1990, c. 204, § 1, emerg. eff. May 10, 1990.  Amended by Laws 1990, c. 266, § 94, operative July 1, 1990; Laws 1991, c. 239, § 2, eff. July 1, 1991; Laws 1992, c. 367, § 11, eff. July 1, 1992.  Renumbered from Title 62, § 7.12 by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 274, § 1; Laws 1995, c. 310, § 6, emerg. eff. June 5, 1995.

NOTE:  Laws 1994, c. 242, § 46 repealed by Laws 1995, c. 310, § 23, emerg. eff. June 5, 1995.

§74-840-2.17.  Raises.

A.  Unless otherwise provided by the Oklahoma Constitution, language in law which authorizes the setting or fixing of compensation, pay or salary of state officers and employees shall not be construed to authorize any agency, board, commission, department, institution, bureau, executive officer or other entity of the executive branch of state government to award, grant, give, authorize, or promise any officer or employee of the State of Oklahoma a raise, including but not limited to, a cost-of-living raise or any other type of raise that would be given to state employees on an across-the-board basis, except as herein provided.  Such raises are prohibited unless authorized by the Legislature and by Merit System of Personnel Administration Rules promulgated by the Administrator.  This prohibition applies to all classified and unclassified officers and employees in the executive branch of state government, excluding institutions under the administrative authority of the Oklahoma State Regents for Higher Education.

B.  However, nothing in this section shall be construed to prohibit the following actions if the action is made in good faith and not for the purpose of circumventing subsection A of this section, and if the appointing authority certifies that the action can be implemented for the current fiscal year and the subsequent fiscal year without the need for additional funding to increase the personal services budget of the agency:

1.  Salary advancements on promotion or direct reclassification to a job family level or class with a higher salary band;

2.  Salary adjustments resulting from a pay band change for a job family level or class adopted by the Office of Personnel Management;

3.  Increases in longevity payments pursuant to Section 840-2.18 of this title;

4.  Payment of overtime, special entrance rates, pay differentials;

5.  Payment of wages, salaries, or rates of pay established and mandated by law;

6.  Market adjustments for job family levels tied to market competitiveness;

7.  Intra-agency lateral transfers, provided that the adjustment does not exceed five percent (5%) and the adjustment is based on the needs of the agency;

8.  Skill-based adjustments.  Such adjustments, other than lump-sum payments, shall become permanent after twenty-four (24) months from the date such salary adjustment is implemented and may not later be removed from an employee's base salary if a furlough or reduction-in-force is implemented by the appointing authority granting such salary adjustment;

9.  Equity-based adjustments;

10.  Performance-based adjustments for employees who received at least a "meets standards" rating on their most current performance rating;

11.  Career progression increases as an employee advances through job family levels; or

12.  Salary adjustments not to exceed five percent (5%) for probationary classified employees achieving permanent status following the initial probationary period and permanent classified employees successfully completing trial periods after intra-agency lateral transfer or promotion to a different job family level or following career progression to a different job family level.

C.  Provided, however, any reclassification for one of the purposes provided in subsection B of this section that would require additional funding by the Legislature shall not be implemented without approval of the Legislature.

D.  The pay movement mechanisms described in paragraphs 6 through 11 in subsection B of this section shall be implemented pursuant to rules promulgated by the Administrator of the Office of Personnel Management for the classified service.

E.  Appointing authorities may implement the pay movement mechanisms in paragraphs 6 through 12 in subsection B of this section subject to the availability of funds within the agency's budget for the current fiscal year and subsequent fiscal year without the need for additional funding to increase the personal services budget of the agency.  Failure by the appointing authority to follow the provisions of this subsection may cause the withdrawal of the use of the pay movement mechanisms provided in paragraphs 6, 7, 9, 10, and 11 of subsection B of this section within the agency during the next appropriations cycle.

F.  All agencies, boards, and commissions shall report to the Office of Personnel Management on an annual basis the pay movement mechanisms utilized in paragraphs 6 through 12 in subsection B of this section.  The report shall include the pay movement mechanisms type, frequency, amounts provided, affected classifications and job families, and other information as prescribed by the Administrator of the Office of Personnel Management.  Agencies shall report this information for the twelve-month period ending December 31 for classified and unclassified employees.  Agencies must also report projected pay movement mechanisms and costs anticipated for the balance of the fiscal year.  The Office of Personnel Management shall forward the report, which will include findings and recommendations, to the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives no later than February 1 of each year.

Added by Laws 1989, c. 370, § 18, operative July 1, 1989.  Amended by Laws 1992, c. 367, § 15, eff. July 1, 1992.  Renumbered from Title 74, § 840.16b by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 283, § 13, eff. Sept. 1, 1994; Laws 1996, c. 290, § 16, eff. July 1, 1996; Laws 1999, c. 410, § 4, eff. Nov. 1, 1999; Laws 2000, c. 336, § 3, eff. July 1, 2000; Laws 2001, c. 381, § 3, eff. July 1, 2001; Laws 2002, c. 347, § 7, eff. Nov. 1, 2002; Laws 2003, c. 453, § 1, eff. Nov. 1, 2003; Laws 2004, c. 312, § 5, eff. Nov. 1, 2004.

§74-840-2.18.  Longevity pay plan.

A.  A longevity pay plan is hereby adopted.  This plan applies to all state classified, unclassified, and exempt employees, excluding members of boards and commissions, institutions under the administrative authority of the State Regents for Higher Education, employees of public school districts, and elected officials.  The plan shall also apply to those employees of the Oklahoma School for the Blind and the Oklahoma School for the Deaf who qualify for longevity pay in accordance with subsection D of Section 1419 of Title 10 of the Oklahoma Statutes.

B.  The Oklahoma Conservation Commission is hereby authorized to establish a longevity pay program for employees of the conservation districts employed under Section 3-3-103 of Title 27A of the Oklahoma Statutes.  Such longevity pay program shall be consistent with the longevity pay program for state employees authorized under this title and payments shall be made in a manner consistent with procedures for reimbursement to conservation districts.

C.  To be eligible for longevity pay, employees must have been continuously employed in the classified or unclassified service of the state for a minimum of two (2) years in full-time status or in part-time status working more than one thousand (1,000) hours a year.

For purposes of this section, a break in service of thirty (30) calendar days or less shall not be considered an interruption of continuous service; a break in service of more than thirty (30) calendar days shall mark an end to continuous service.  The legislative session employees who have worked for two (2) years or more in part-time status and are eligible for state retirement benefits, but do not receive other longevity payments, shall be eligible and shall be considered to have been continuously employed for purposes of calculating longevity payments, notwithstanding the provisions of subsection E of this section.

D.  1.  Longevity pay for the first twenty (20) years of service shall be determined pursuant to the following schedule:

Years of Service Annual Longevity Payment

At least 2

years but less than 4 years $250.00

At least 4

years but less than 6 years $426.00

At least 6

years but less than 8 years $626.00

At least 8

years but less than 10 years $850.00

At least 10

years but less than 12 years $1,062.00

At least 12

years but less than 14 years $1,250.00

At least 14

years but less than 16 years $1,500.00

At least 16

years but less than 18 years $1,688.00

At least 18

years but less than 20 years $1,900.00

At least 20 years $2,000.00

2.  For each additional two (2) years of service after the first twenty (20) years an additional Two Hundred Dollars ($200.00) shall be added to the amount stated above for twenty (20) years of service.

The total amount of the annual longevity payment made to an employee by any and all state agencies in any year shall not exceed the amount shown on the table corresponding to that employee's years of service with the state, except as otherwise provided by Sections 840-2.27D and 840-2.28 of this title.  Further, no employee shall receive duplicating longevity payments for the same periods of service with any and all agencies, except as otherwise provided by Sections 840-2.27D and 840-2.28 of this title.

E.  To determine years of service, cumulative periods of full-time employment or part-time employment working more than one hundred fifty (150) hours per month with the state excluding service as specified in subsection A of this section are applicable.  Part-time employment, working one hundred fifty (150) hours per month or less for the state, excluding service as specified in subsection A of this section, shall be counted only if:

1.  The period of employment was continuous for at least five (5) months; and

2.  The person worked more than two-fifths (2/5) time.

Other employment shall not be counted as service for purposes of longevity payments.  Further, no period of employment with the state, whether with one or more than one agency, shall be counted as more than full-time service.

F.  Years of service under the administrative authority of the State Regents for Higher Education or the administrative authority of the Oklahoma Department of Career and Technology Education of any employee who is now employed in a job classification which is eligible for longevity pay shall be included in years of service for purposes of determining longevity pay.

G.  Years of service shall be certified through the current employing agency by the appointing authority on a form approved by the Office of Personnel Management.  Said form shall be completed and posted as directed by the Administrator of the Office of Personnel Management by the current employing agency when the employee initially enters on duty with the agency and thereafter whenever the employee's anniversary date is changed.

H.  Eligible employees, in full-time status or in part-time status working more than one hundred fifty (150) hours per month, shall receive one (1) lump-sum annual payment, in the amount provided on the preceding schedule, during the month following the anniversary date of the employee's most recent enter-on-duty day with the state.  Upon implementation of the statewide information systems project, the lump-sum annual payment may be paid concurrent with the final payroll of the month of the employee's anniversary date.  Eligible part-time employees who work one hundred fifty (150) hours per month or less shall receive one (1) lump-sum annual payment, based on the formula in subsection L of this section, during the month following the anniversary date of the employee's most recent enter-on-duty day with the state.  To receive longevity pay an employee must be in pay status on or after his or her anniversary date.

Eligible employees who would not otherwise receive annual longevity payments because their employment includes regular periods of leave without pay in excess of thirty (30) calendar days shall receive one (1) lump-sum annual payment, based on the formula in subsection L of this section, during:

1.  The month of August if the employee is in pay status on July 1; or

2.  During the month following the employee's first return to duty that fiscal year if the employee is not in pay status on July 1.

Except as otherwise provided by Sections 840-2.27D and 840-2.28 of this title, employees terminated as a result of a reduction-in-force or retiring from state employment shall receive upon said termination or retirement the proportionate share of any longevity payment which may have accrued as of the date of termination or retirement.  Provided further that, the proportionate share of any longevity payment which may have accrued as of the date of death of an employee shall be made to the surviving spouse of the employee or if there is no surviving spouse to the estate of the employee.

I.  Periods of leave without pay taken in accordance with Section 840-2.21 of this title shall be counted as service.  Other periods of nonpaid leave status in excess of thirty (30) calendar days shall not mark a break in service; however, they shall:

1.  Not be used in calculating total months of service for longevity pay purposes; and

2.  Extend the anniversary date for longevity pay by the total period of time on nonpaid leave status except as provided in subsection H of this section for employees whose conditions of employment include regular periods of leave without pay.

J.  Employees currently receiving longevity pay who work for the judicial branch of state government or who work for the Oklahoma Department of Career and Technology Education shall not be eligible for the longevity pay plan provided for in this section.

K.  A break in service with the state in excess of thirty (30) days but which does not exceed two (2) years which was caused by a reduction-in-force shall be treated as if it were a period of nonpaid leave status as provided for in subsection I of this section for the purpose of calculating total months of service for longevity pay.  This subsection shall only apply to state employees laid off after June 30, 1982.

L.  Eligible part-time employees working less than one hundred fifty (150) hours per month and other eligible employees with regular annual periods of leave without pay of more than thirty (30) calendar days will receive a prorated share of the "Annual Longevity Payment" authorized in subsection D of this section.  The prorated amount of payment will be based on actual hours worked in the immediately preceding twelve (12) months.

M.  An employee shall not be entitled to retroactive longevity payments as a result of amendments to this section unless specifically authorized by law.

N.  The Administrator of the Office of Personnel Management is authorized to promulgate such Longevity Pay Plan Rules as he or she finds necessary to carry out the provisions of this section.

O.  As of July 1, 1998, years of service with a city-county health department for employees who left a city-county health department for employment with the Department of Environmental Quality or the State Department of Agriculture, between July 1, 1993 and July 1, 1998, and who are now employed in a job classification that is eligible for longevity pay pursuant to this section, shall be included in years of service for purposes of determining longevity pay subsequent to July 1, 1998.

P.  As of July 1, 2003, years of service with a local conservation district shall be included in years of service for purposes of determining longevity pay for local conservation district employees transferred to the Oklahoma Conservation Commission pursuant to the provisions of Enrolled Senate Bill No. 149 of the 1st Session of the 49th Legislature.

Added by Laws 1982, c. 147, § 4, emerg. eff. April 12, 1982.  Amended by Laws 1982, c. 340, § 21, emerg. eff. June 2, 1982; Laws 1983, c. 18, § 1, emerg. eff. March 25, 1983; Laws 1983, c. 180, § 1, emerg. eff. June 9, 1983; Laws 1985, c. 203, § 4, operative July 1, 1985; Laws 1985, c. 252, § 1, emerg. eff. July 15, 1985; Laws 1989, c. 298, § 1, eff. July 1, 1989; Laws 1989, c. 370, § 16, operative July 1, 1989; Laws 1990, c. 231, § 1, emerg. eff. May 17, 1990.  Renumbered from § 805.2 of this title by Laws 1994, c. 242, § 54.  Amended by  Laws 1994, c. 283, § 10, eff. Sept. 1, 1994; Laws 1995, c. 269, § 2, eff. July 1, 1995; Laws 1997, c. 287, § 3, eff. July 1, 1997; Laws 1998, c. 314, § 3, eff. July 1, 1998; Laws 2001, c. 33, § 174, eff. July 1, 2001; Laws 2003, c. 380, § 1, eff. July 1, 2003; Laws 2004, c. 312, § 6, eff. Nov. 1, 2004; Laws 2005, c. 176, § 3, eff. July 1, 2005.

§74-840-2.19.  Payroll claims.

A.  The Director of State Finance shall not approve any payroll claim for payment for any agency unless said claim contains or is accompanied by the certification by the administrative head of said agency or an authorized employee of said agency that the persons named in said claim have been appointed and employed in accordance with the provisions of the Oklahoma Personnel Act and the rules and orders promulgated pursuant to the provisions of the Oklahoma Personnel Act.  For purposes of this section, "payroll claim" shall also include longevity payments made pursuant to Section 840-2.18 of this title.

B.  If, as a result of a payroll audit, the Office of Personnel Management finds that an agency has made payments of salaries or wages contrary to the provisions of the Oklahoma Personnel Act and the rules promulgated pursuant to the provisions of the Oklahoma Personnel Act:

1.  Audit findings shall be promptly transmitted to the appointing authority of the agency certifying the payroll claim or claims involved; and

2.  An audit conference with said agency shall be scheduled within fifteen (15) days, at which time the audit exceptions will be resolved or become a determination of error unless the parties to the conference agree to a further review; and

3.  If underpayments or overpayments made by said agency are deemed to be the result of administrative error, the agency which certified the payroll claim or claims in error shall refund to the employee the balance of the actual amounts due and owing to the payee or shall seek repayment from the payee of any amount paid in excess of the actual amount due and owing the payee; and

4.  If an agency neglects or refuses to seek repayment after a determination that an error in payroll amount or amounts has been made, or to properly adjust a then current salary or wage, the Office of Personnel Management shall notify the Director of State Finance of an unresolved audit exception stating the agency involved and the person to whom said exception refers; and

5.  Upon receipt of notification that a procedure to initiate repayment has been instituted by the certifying agency or that a protest has been filed with the Oklahoma Merit Protection Commission, said notice shall be withdrawn or waived by the Office of Personnel Management, in writing, to the Director of State Finance.  Implementation of procedures provided in this section shall not operate to deny or delay payment of proper salaries or wages to any employee of this state; and

6.  The provisions of this section regarding collections of any overpayment of salaries or wages by any agency to any state employee or officer shall not include any such overpayment made prior to July 1, 1983;

7.  Recovery of overpayments from an employee shall include all overpayments occurring within one (1) year prior to the determination of error.  Disbursement of underpayments to an employee shall include all underpayments made within a period of two (2) years prior to the determination of error; and

8.  If an agency discovers overpayment or underpayment errors through an internal audit, the agency shall recover overpayments from the employee or disburse underpayment amounts in accordance with this section.  Prior to initiation of recovery of overpayments from an employee, the agency shall provide the employee with adequate notice and an opportunity to respond.

C.  The Director of State Finance shall not approve any payroll claim for payment for any agency for which the Office of Personnel Management has filed with the Director of State Finance a notification of unresolved audit exception pursuant to this section, unless the person named in the audit exception has been removed from the payroll by the certifying agency, the overpayment has been converted by the agency, or the exception has been withdrawn or waived in writing by the Office of Personnel Management.

D.  Any sum on a payroll claim found to have been paid in excess of the actual amount due and owing may be recovered from the payee through the following procedures:

1.  Upon the determination that an error in payroll amount has been made, the agency which certified the claim or claims shall notify the payee in writing within ten (10) days from said determination.  The notice to the payee shall contain:

a. the amounts paid in error; and

b. the dates of said payments; and

c. the options available for repayment; and

d. the right of the payee to protest the findings.

Said notice shall also provide space for the payee to indicate an election of a repayment option or to protest the findings.  Said election shall be required within thirty (30) days after the notification.

2.  If the payee is, at the time of said notification, an officer or employee of the agency seeking repayment, options available for repayment shall be by:

a. lump-sum cash repayment; or

b. reduction of the corrected current salary or miscellaneous payroll deduction in a lump sum or in installments over a term not to exceed the term in which the erroneous payments were made; or

c. reduction in accrued annual leave by an amount of time at the then current correct salary level equal in value to the total of the amount or amounts to be repaid; or

d. any combination thereof.

3.  If the payee is, at the time of said notification, an officer or employee of an agency of the state other than the agency seeking repayment, the options provided by paragraph 2 of this subsection may be exercised by the payee with the approval of the then current employing agency.  Payment of amounts deducted or charged against annual leave shall be paid to the agency seeking repayment by an appropriate miscellaneous claim for interagency payment.  If a payroll deduction is elected pursuant to the provisions of this paragraph and employment is subsequently terminated, any balance remaining shall be deducted from any final payment otherwise due to the employee.

4.  If a payee who is, at the time of said notification, a permanent classified officer or employee of any agency of this state protests the determination of the error or the amount of said determination, the agency seeking repayment shall present, within five (5) days of the return of said protest, the facts in writing, the notice, and the protest of the payee, to the Oklahoma Merit Protection Commission.  The Oklahoma Merit Protection Commission shall treat any such protest as a complaint pursuant to Section 840-1.9 of this title.  The Commission and Executive Director, after investigation and hearing, shall make a determination which shall be binding on the agency.  The salary or wages of any payee exercising the right to the protest shall not be suspended or reduced until a determination has been issued by the Oklahoma Merit Protection Commission and Executive Director.

5.  If the payee is no longer an employee of the state but agrees to repay the amount or amounts paid in error, repayment may be accepted:

a. by lump-sum cash repayment; or

b. in installments over a period not to exceed twelve (12) months.

6.  If the payee is no longer an employee of the state, and does not respond or cannot be located within ten (10) days after mailing of the determination of error, or refuses repayment, the agency seeking repayment shall present the facts in writing to the Attorney General and shall send a copy to the Office of Personnel Management.  The Attorney General shall determine what action may be taken to recover said amount.

7.  Repayments other than by reduction in present salary or reduction in accrued annual leave for a payee currently employed by the agency seeking repayment shall be deposited in the General Revenue Fund unless the fund to which the amount in error was originally charged can be identified and was other than a General Revenue Fund appropriation.  Said deposits shall be treated as nonrevenue receipts.

Added by Laws 1983, c. 274, § 4, operative July 1, 1983.  Amended by Laws 1986, c. 158, § 9, operative July 1, 1986; Laws 1989, c. 344, § 2.  Renumbered from Title 74, § 840.23 by Laws 1994, c. 242, § 54.  Amended by Laws 1998, c. 364, § 31, emerg. eff. June 8, 1998; Laws 2003, c. 212, § 11, eff. July 1, 2003.

§74-840-2.20.  Leave benefits - Emergency and permanent rules.

A.  The Administrator of the Office of Personnel Management shall promulgate such emergency and permanent rules regarding leave and holiday leave as are necessary to assist the state and its agencies.

The Administrator of the Office of Personnel Management, in adopting new rules, amending rules and repealing rules, shall ensure that the following provisions are incorporated:

1.  Eligible employees who enter on duty or who are reinstated after a break in service shall receive leave benefits in accordance with the schedule outlined below.  Leave shall be accrued based upon hours worked, paid leave, and holidays, but excluding overtime, not to exceed the total possible work hours for the month.  Years of service shall be based on cumulative periods of employment calculated in the manner that cumulative service is determined for longevity purposes pursuant to Section 840-2.18 of this title.  Employees may accumulate more than the maximum annual leave accumulation limits shown in the schedule below, provided that such excess is used during the same calendar year in which it accrues or within twelve (12) months of the date on which it accrues, at the discretion of the appointing authority.

2.  From November 1, 2001, the following accrual rates and accumulation limits apply to eligible employees as follows:

ACCRUAL RATES ACCUMULATION

LIMITS

Cumulative

Years of Annual Sick Annual

Service Leave Leave Leave

Persons employed 0-5 yrs = 15 day/yr 15 days/yr 30 days

5-10 yrs = 18 day/yr 15 days/yr 60 days

10-20 yrs = 20 day/yr 15 days/yr 60 days

over 20 yrs = 25 day/yr 15 days/yr 60 days

3.  Temporary employees and other limited term employees are ineligible to accrue, use, or be paid for sick leave and annual leave.  Such employees shall be eligible for paid holiday leave at the discretion of the appointing authority.

4.  Leave earned during a month shall not be available for use until the beginning of the following month.

5.  Employees shall not be entitled to retroactive accumulation of leave as a result of amendments to this section.

6.  The Administrator of the Office of Personnel Management and the Executive Director of the Oklahoma Merit Protection Commission shall cooperate to assist agencies in developing policies to prevent violence in state government workplaces without abridging the rights of state employees.  Such policy shall include a paid administrative leave provision as a cooling-off period which the Administrator of the Office of Personnel Management is authorized to provide pursuant to the Administrative Procedures Act.  Such leave shall not be charged to annual or sick leave accumulations.

7.  State employees who terminated their employment in the state service on or after October 1, 1992, may be eligible to have sick leave accrued at the time of termination of employment restored if they return to state employment, provided that the state employees' enter-on-duty dates for reemployment occur on or before two (2) years after their termination of employment and they are eligible to accrue sick leave before the two (2) years expire.

8.  Employees who are volunteer firefighters pursuant to the Oklahoma Volunteer Firefighters Act and who are called to fight a fire shall not have to use any accrued leave or need to make up any time due to the performance of their volunteer firefighter duties.

B.  Nothing in the Oklahoma Personnel Act is intended to prevent or discourage an appointing authority from disciplining or terminating an employee due to abuse of leave benefits or absenteeism.  Appointing authorities are encouraged to consider attendance of employees in making decisions regarding promotions, pay increases, and discipline.

C.  Upon the transfer of a function in state government to an entity outside state government, employees may, with the agreement of the outside entity, waive any payment for leave accumulations to which the employee is entitled and authorize the transfer of the leave accumulations or a portion thereof to the outside entity.

Added by Laws 1985, c. 203, § 113, operative July 1, 1985.  Amended by Laws 1988, c. 85, § 1, eff. July 1, 1988; Laws 1992, c. 367, § 3, eff. July 1, 1992.  Renumbered from Title 74, § 840.7a by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 283, § 11, eff. Sept. 1, 1994; Laws 1995, c. 358, § 11, emerg. eff. June 9, 1995; Laws 1996, c. 320, § 4, emerg. eff. June 12, 1996; Laws 1998, c. 235, § 2, eff. July 1, 1998; Laws 1998, c. 399, § 1; Laws 1999, c. 21, § 1, eff. July 1, 1999; Laws 2001, c. 348, § 3, eff. Nov. 1, 2001; Laws 2003, c. 145, § 1, eff. July 1, 2003; Laws 2004, c. 312, § 7, eff. July 1, 2004; Laws 2004, c. 401, § 1, eff. July 1, 2004; Laws 2005, c. 437, § 1, eff. July 1, 2005.

NOTE:  Laws 1994, c. 242, § 6 repealed by Laws 1995, c. 358, § 12, emerg. eff. June 9, 1995.

§74-840-2.20A.  Agency closings and reductions in services - Employee leave or relocation.

A.  When an agency of the State of Oklahoma or part of such an agency is closed because of an imminent peril threatening the public health, safety, or welfare of state employees or the public, the appointing authority shall place employees who are scheduled to work in the closed area on paid administrative leave or shall assign them to work in another location.  Employees who are on paid administrative leave shall be in standby or on-call status during their normal scheduled duty hours.  The appointing authority may call such employees to return to their normal duties and work location or respond to the demands of the situation as necessary.

B.  When the Governor or a designee of the Governor authorizes agencies or parts of agencies to maintain basic minimum services because hazardous weather conditions impede or delay the movement of employees to and from work, employees responsible for providing such basic minimum services shall report to work.  Appointing authorities of agencies shall be responsible for determining essential agency functions and ensuring that employees who staff such functions are so informed.  Leave alternatives for those employees not responsible for basic minimum services shall be established by the Administrator of the Office of Personnel Management.

C.  Appointing authorities of affected agencies shall notify the Office of Personnel Management of agency closings and reductions in services pursuant to this section.

D.  The provisions of this section are applicable to agencies and employees in the executive department of state government, including those on temporary and other limited term appointments.  The provisions of this section shall not be applicable to employees of institutions within The Oklahoma State System of Higher Education.

E.  The Administrator of the Office of Personnel Management shall adopt rules necessary to implement the provisions of this section.

Added by Laws 1996, c. 320, § 5, emerg. eff. June 12, 1996.

§74-840-2.20B.  Leaves of absence for state employees serving as donors.

A.  Any employee of this state, its departments or agencies shall be granted a leave of absence, subject to approval of the scheduling of such leave by the employee's Appointing Authority, with medical necessity being the primary determinant for such approval, for the time specified for the following purposes:

1.  Five (5) workdays to serve as a bone marrow donor if the employee provides the employer written verification that the employee is to serve as a bone marrow donor; and

2.  Thirty (30) workdays to serve as a human organ donor if the employee provides the employer written verification that the employee is to serve as a human organ donor.

B.  An employee who is granted a leave of absence pursuant to the provisions of this section shall receive the base state pay without interruption during the leave of absence.  For purposes of determining seniority, pay or pay advancement, and performance awards, and for the receipt of any benefit that may be affected by a leave of absence, the service of the employee shall be considered uninterrupted by the leave of absence.

C.  A state agency shall not penalize an employee for requesting or obtaining a leave of absence pursuant to the provisions of this section.

D.  The leave authorized by this section may be requested by the employee only if the employee is the person who is serving as the donor.

Added by Laws 2002, c. 222, § 2, eff. July 1, 2002.  Amended by Laws 2002, c. 451, § 1, eff. July 1, 2002.  Renumbered from § 2220.11 of Title 63 by Laws 2002, c. 451, § 2, eff. July 1, 2002.

§74-840-2.21.  Leave without pay.

A.  If a state employee, whether in the classified or unclassified service, is absent because of an illness or injury arising out of and sustained in the course of his or her employment with the state, and for which workers' compensation benefits have been filed, the employing agency shall place the employee on leave without pay if the employee so requests; provided, leave without pay pursuant to this section shall not for any purpose be considered a break in service.

B.  An employee who sustains an illness or injury arising out of and sustained in the course of employment with the State of Oklahoma shall not be required to use either accumulated sick or annual leave during such period prior to being placed on leave without pay pursuant to this section.

C.  An employee placed on leave without pay pursuant to the provisions of this section shall continue receiving basic plan insurance coverage as defined in Section 1363 of this title and dependent insurance benefit allowance pursuant to paragraph 2 of subsection C of Section 1370 of this title paid by the agency during the leave without pay.

D.  An employee on leave without pay pursuant to the provisions of this section shall have the right to be returned to his or her original position in accordance with rules promulgated by the Office of Personnel Management.  If it is found necessary for the good of the state to fill the position during the period the employee is on leave without pay the employee filling the position shall vacate the position upon the return of the employee on leave without pay, subject to layoff, transfer or demotion rights earned under the Oklahoma Personnel Act and rules of the Office of Personnel Management.  The right to return to the original position shall expire one (1) year from the date of the start of leave without pay.  Notwithstanding the provisions of Section 1 et seq. of Title 85 of the Oklahoma Statutes, the employee may be separated in accordance with the Oklahoma Personnel Act and Merit Rules if the employee has not returned to the original position of the employee or some other position within the agency within one (1) year from the date of the start of leave without pay.

E.  An employee on leave without pay pursuant to the provisions of this section shall provide a medical statement as to his or her ability to perform the duties of the position to the appointing authority at least every three (3) months.

F.  If the employee becomes medically able with reasonable accommodation to perform the duties of his or her original position, the employee shall be returned to such position.  If the employee is unable to perform the duties of the original position with reasonable accommodation, but is medically able with reasonable accommodation to perform the duties of any other position within the agency for which the employee is qualified, and appointment to such other position does not constitute a promotion, the employee shall have first preference for any such position which becomes vacant within the agency, notwithstanding any other preference provisions of the Oklahoma Personnel Act or of other laws of the State of Oklahoma.  An employee accepting another position pursuant to this subsection shall not forfeit his or her right to be returned to the original position within twelve (12) months after the start of leave without pay pursuant to the provisions of subsection D of this section.

G.  An ill or injured employee shall be eligible to participate in the Disability Insurance Program established pursuant to the provisions of Section 1331 et seq. of this title in accordance with rules promulgated by the State and Education Employees Group Insurance Board.

H.  All benefits, rights, and obligations contained in this section shall continue during the time the employee remains on leave without pay status, for a continuous period not to exceed twelve (12) months.  However, if a workers' compensation claim based on such illness or injury is denied during the twelve-month period, all benefits, rights and obligations conferred upon an employee pursuant to this section shall cease and be discontinued immediately.

I.  A classified employee who is separated pursuant to subsection D of this section shall be eligible for reinstatement to employment with any state agency for twelve (12) months after the date of separation whether in the classified or unclassified service in accordance with rules adopted by the Administrator of the Office of Personnel Management provided the employee is qualified for the position to which reinstated.  An unclassified employee who is separated pursuant to subsection D of this section shall be eligible for reinstatement to unclassified employment with any state agency for twelve (12) months after the date of separation in accordance with rules promulgated by the Administrator of the Office of Personnel Management provided the employee is qualified for the position to which reinstated.  Nothing in this subsection shall be construed to compel or require any agency of the state to reinstate a former employee who is separated pursuant to subsection D of this section.  Further, nothing in this subsection shall be construed as limiting or reducing a former employee's eligibility for reinstatement pursuant to other general reinstatement or reemployment provisions in rules promulgated by the Administrator.

Added by Laws 1988, c. 199, § 1, emerg. eff. June 9, 1988.  Amended by Laws 1989, c. 89, § 1, operative July 1, 1989; Laws 1991, c. 151, § 1, eff. Sept. 1, 1991.  Renumbered from § 840.7b of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 283, § 12, eff. Sept. 1, 1994; Laws 1999, c. 172, § 1, emerg. eff. May 21, 1999; Laws 2002, c. 347, § 8, eff. Nov. 1, 2002; Laws 2004, c. 312, § 8, eff. July 1, 2004.

§74-840-2.22.  Family and medical leave.

The Administrator of the Office of Personnel Management shall promulgate emergency and permanent leave rules as necessary to implement the federal Family and Medical Leave Act of 1993 and rules thereto.  Such leave rules shall permit an employee to select any one or a combination of the following types of leave to account for authorized absences covered by the Family and Medical Leave Act of 1993:  leave without pay; annual and sick leave accumulated by the employee; and annual and sick leave donated by other state employees; and compensatory time.

Added by Laws 1989, c. 344, § 1.  Amended by Laws 1992, c. 221, § 1, eff. July 1, 1992; Laws 1994, c. 242, § 7.  Renumbered from § 840.7c of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1997, c. 286, § 3, eff. July 1, 1997; Laws 2001, c. 381, § 4, eff. July 1, 2001; Laws 2004, c. 312, § 9, eff. July 1, 2004.

§74-840-2.23.  State leave sharing program.

A.  There is hereby created the state leave sharing program.  The purpose of the state leave sharing program is to permit state employees to donate annual or sick leave to a fellow state employee who has exhausted, or will exhaust, all types of paid leave and:

1.  Who is eligible for and requires family leave or who is suffering from or has a relative or household member suffering from an extraordinary or severe illness, injury, impairment, or physical or mental condition which has caused or is likely to cause the employee to take leave without pay or terminate employment, if:

a. the receiving employee has exhausted, or will exhaust, all types of paid leave due to an extraordinary or severe illness, injury, impairment, or physical or mental condition, which involves the employee, a relative of the employee or household member, and

b. the condition has caused, or is likely to cause, the employee to go on leave without pay or terminate employment; or

2.  Immediately after the death of a relative or household member, provided that the total leave received for this purpose shall not exceed five (5) days in any calendar year; or

3.  Who is affected by a presidentially declared national disaster in Oklahoma after May 1, 1999, for a period of eighteen (18) months after the date of the presidentially declared national disaster if:

a. the employee suffered a physical injury as a result of the disaster,

b. the spouse, relative, or household member of the employee suffered a physical injury or died as a result of the disaster, or

c. the domicile of the employee or the home of a relative of the employee was damaged or destroyed as a result of the disaster.

B.  As used in this section:

1.  "Relative of the employee" shall be limited to the spouse, child, stepchild, grandchild, grandparent, stepparent, or parent of the employee;

2.  "Household members" means those persons who reside in the same home, who have reciprocal duties to and do provide financial support for one another.  This term shall include foster children and legal wards even if they do not live in the household.  The term does not include persons sharing the same general house, when the living style is primarily that of a dormitory or commune;

3.  "Severe" or "extraordinary" means extreme or life threatening;

4.  "State employee" means a permanent classified employee or a regular unclassified employee with one (1) year or more continuous service with the state.  The term "state employee" does not include classified employees in probationary status or unclassified employees on temporary or other limited term appointments, except that those employees are eligible to receive shared leave as provided in subsection A of this section and the leave with pay authorized by Section 840-2.23A of this title related to a presidentially declared national disaster; and

5.  "Terminal" means likely to result in death within two (2) calendar years.

C.  An employee may be eligible to receive shared leave pursuant to the following conditions:

1.  The chief administrative officer of the employee determines that the employee meets the criteria described in this section; and

2.  The employee has abided by state policies regarding the use of leave.

D.  An employee may not donate annual or sick leave to an eligible employee without the permission of the chief administrative officer of the donating employee's agency.

E.  An employee may donate annual or sick leave to another employee provided the donation does not cause the annual leave balance of the employee to fall below eighty (80) hours and provided the donation does not cause the sick leave balance of the employee to fall below eighty (80) hours.

F.  Except as otherwise provided for in this subsection, the chief administrative officer of the employee shall determine the amount of donated leave an employee may receive and may authorize an employee to use up to a maximum of two hundred sixty-one (261) days of donated leave during total state employment.  An employee may receive and use up to a maximum of three hundred sixty-five (365) days of donated leave during total state employment, if the employee is suffering from an illness which has been certified in writing by a licensed physician or health care practitioner as being terminal.  However, upon written request by the employee who either has reached or shall reach in the near future a maximum amount as set out in this subsection, the chief administrative officer of the employee may approve additional donated leave as requested by the employee.

G.  The chief administrative officer of the employee shall require the employee to submit, prior to approval or disapproval of shared leave pursuant to paragraph 1 of subsection A of this section, a medical certificate from a licensed physician or health care practitioner verifying the need for the leave and expected duration of the illness, injury, impairment, or physical or mental condition for which the leave is donated.

H.  Donated annual or sick leave is transferable between employees in different state entities with the agreement of both chief administrative officers of the entities.

I.  The receiving employee shall be paid his or her regular rate of pay; therefore, one hour of donated leave may cover more or less than one hour of the salary of the recipient.  The calculation of the leave value of the recipient shall be in accordance with Office of Personnel Management policies, regulations, and procedures.  The dollar value of the leave is converted from the donor to the recipient.  The leave received will be designated as donated leave and be maintained separately from all other leave balances.

J.  Any donated leave may only be used by the recipient for the purposes specified in this section.

K.  All forms of paid leave available for use by the recipient must be used prior to using donated leave.

L.  Any donated leave not used by the recipient during each occurrence as determined by the chief administrative officer of the employee shall be returned to the donor.  The donated leave remaining will be divided among the donors on a prorated basis based on the original donated value and returned at its original donor value and reinstated to the original leave balance of each donor.

M.  All donated leave must be given voluntarily.  No employee shall be coerced, threatened, intimidated, or financially induced into donating annual or sick leave for purposes of the leave sharing program.

N.  Employees may not donate excess annual or sick leave that the donor would not be able to otherwise take.

Added by Laws 1990, c. 140, § 1, operative July 1, 1990.  Amended by Laws 1992, c. 221, § 2, eff. July 1, 1992.  Renumbered from § 840.7d of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 74, § 1, eff. Nov. 1, 1995; Laws 1996, c. 320, § 6, emerg. eff. June 12, 1996; Laws 1999, c. 306, § 7, eff. July 1, 1999; Laws 2000, c. 298, § 1, emerg. eff. June 5, 2000; Laws 2001, c. 1, § 1, emerg. eff. Feb. 20, 2001; Laws 2001, c. 381, § 5, eff. July 1, 2001; Laws 2002, c. 22, § 31, emerg. eff. March 8, 2002; Laws 2002, c. 347, § 9, eff. Nov. 1, 2002; Laws 2004, c. 312, § 10, eff. July 1, 2004.

NOTE:  Laws 2001, c. 349, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§74-840-2.23A.  National disaster leave.

A.  An appointing authority may grant leave with pay not to exceed fifteen (15) working days to a state employee who is affected by a presidentially declared national disaster in Oklahoma after May 1, 1999, if:

1.  The employee suffered a physical injury as a result of the disaster;

2.  A relative or household member of the employee, as defined by subsection B of Section 840-2.23 of Title 74 of the Oklahoma Statutes, suffered a physical injury or died as a result of the disaster; or

3.  The domicile of the employee or the domicile of a relative of the employee, as defined by subsection B of Section 840-2.23 of Title 74 of the Oklahoma Statutes, was damaged or destroyed as a result of the disaster.

B.  The authority to grant leave with pay pursuant to subsection A of this section shall extend for a period of not more than eighteen (18) months after the date of a presidentially declared national disaster.

C.  Annual leave, sick leave, or compensatory time which was charged to a state employee as a result of the presidentially declared national disaster resulting from the May 3, 1999, tornadoes that would have otherwise been eligible for the leave provision in subsection A of this section, may be reinstated by the appointing authority.  A state employee entitled to leave with pay pursuant to this section who was charged leave without pay shall be compensated at the base rate of pay of the employee.

Added by Laws 1999, c. 306, § 8, eff. July 1, 1999.  Amended by Laws 2000, c. 298, § 2, emerg. eff. June 5, 2000.

§74-840-2.24.  Participation in specialized disaster relief services - Leave with pay.

A.  1.  As used in this subsection, "disaster" means disasters designated at level III and above in the American Red Cross Regulations and Procedures.

2.  Any state employee in the executive branch of state government who is a certified disaster service volunteer of the American Red Cross, with the authorization of the chief executive officer of his state agency, may be granted a leave with pay not to exceed fifteen (15) working days in any twelve-month period to participate in specialized disaster relief services within the State of Oklahoma for the American Red Cross, upon the request of the American Red Cross and with the approval of the office of the Governor of this state, without the loss of pay, annual leave, sick leave, accrued overtime wages or compensatory time.  The agency shall compensate an employee granted leave time under this section at his regular rate of pay for those regular work hours during which the employee is absent from work.

3.  Notwithstanding the provision of paragraph 2 of this subsection, state employees certified as disaster volunteers shall not exceed five hundred (500) participants at any one time.  A list of such employees will be coordinated with the Department of Civil Emergency Management and the office of the Governor of this state.  Within sixty (60) days of any request made by the American Red Cross, a report shall be prepared by the American Red Cross and submitted to the Governor's office stating the reasons and needs for any request made.

B.  Any state officer or employee in the executive branch of state government authorized by the employing agency of the officer or employee to volunteer in a disaster relief activity during a presidentially declared national disaster in Oklahoma after May 1, 1999, for a period of not more than six (6) months after the date of the presidentially declared national disaster, shall not have to use accrued leave or need to make up any time due to the performance of their volunteer activities.

Added by Laws 1994, c. 136, § 1, emerg. eff. May 2, 1994.  Renumbered from § 840.7e of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 172, § 2, emerg. eff. May 21, 1999.

§74-840-2.25.  Meetings of job-related professional organizations - Leave to attend - Activities excluded.

A.  A permanent classified employee or a regular unclassified employee shall be entitled to take leave with pay for not to exceed three (3) days a year to attend meetings of job-related professional organizations of which the employee is a member upon receiving permission from the appointing authority.  The denial by an appointing authority or organizational leave shall be in writing and state the reasons for denying said leave.

B.  The leave authorized by this section shall not be used for lobbying activities which include the lobbying of legislative or executive branch elected officials within state-owned or leased buildings.

Added by Laws 1982, c. 338, § 41, eff. July 1, 1982.  Amended by Laws 1989, c. 344, § 3; Laws 1994, c. 242, § 38.  Renumbered from § 841.20 of this title by Laws 1994, c. 242, § 54.

§74-840-2.26.  Flextime attendance policies and alternative work schedules.

A.  In order to provide increased services to the public, to assist state employees in meeting the needs of their families, improve employee morale and productivity, appointing authorities are encouraged to consider the adoption of flextime attendance policies and alternative work schedules.

B.  For purposes of this section, "flextime" means a regular, eight-hour-day work schedule that permits the use of alternative starting and ending times within limits set by the appointing authority and that includes a common work period during which all employees are expected to be present.

C.  The Administrator of the Office of Personnel Management shall provide technical assistance to agencies in developing flextime policies and alternative work schedules and shall promulgate rules pursuant to the Administrative Procedures Act as necessary for such policies.

Added by Laws 1994, c. 242, § 39.  Amended by Laws 2005, c. 176, § 4, eff. July 1, 2005.

§74-840-2.27.  Renumbered as § 840-2.27C of this title by Laws 1997, c. 287, § 20, eff. July 1, 1997.

§74-840-2.27A.  Short title.

Sections 4 through 11 of this act shall be known and may be cited as the "State Government Reduction-in-Force and Severance Benefits Act".

Added by Laws 1997, c. 287, § 4, eff. July 1, 1997.

§74-840-2.27B.  Definitions.

As used in Sections 840-2.27B through 840-2.27G of this title:

1.  "Affected job family levels" means those containing affected positions;

2.  "Affected employees" means classified employees in affected positions;

3.  "Affected positions" means positions being abolished or positions which are subject to displacement action;

4.  "Agency" means any office, department, board, commission, or institution of all branches of state government, except for institutions within The Oklahoma State System of Higher Education;

5.  "Displacement" or "displace" means the process of an employee accepting an offer of employment to an occupied or funded vacant position;

6.  "Displacement limit" means any area within an agency in which displacement may not occur.  These areas may include, but are not limited to, job families, units, and geographic areas within an agency;

7.  "Displacement opportunity" means the circumstances under which an occupied or funded vacant position is subject to displacement by an affected employee;

8.  "Displacement privilege" means the privilege an affected employee has to utilize a displacement opportunity;

9.  "Educational institution" means an institution within The Oklahoma State System of Higher Education, a facility under the management or control of the Oklahoma Department of Career and Technology Education, or a licensed private educational institution in the State of Oklahoma;

10.  "Personnel transaction" means the record of the separation as a result of a reduction-in-force of a classified affected employee from an agency, or the record of the transfer or demotion of a classified affected employee;

11.  "Reduction-in-force" means abolition of positions in an agency or part of an agency and the corresponding nondisciplinary removal of affected employees from such positions through separation from employment or through displacement to other positions.  Reduction-in-force may also include reorganizations;

12.  "Reorganization" means the planned elimination, addition or redistribution of functions or duties either wholly within an agency, any of its subdivisions, or between agencies;

13.  "Severance benefits" means employee benefits provided by the State Government Reduction-in-Force and Severance Benefits Act to affected employees separated through a reduction-in-force; and

14.  "Years of service" means current and prior service which is creditable for the Longevity Pay Plan.  An affected employee shall not be required to have been continuously employed for two (2) years to be given credit for either current or prior service pursuant to the State Government Reduction-in-Force and Severance Benefits Act.

Added by Laws 1997, c. 287, § 5, eff. July 1, 1997.  Amended by Laws 1999, c. 410, § 5, eff. Nov. 1, 1999; Laws 2001, c. 33, § 175, eff. July 1, 2001; Laws 2003, c. 212, § 12, eff. July 1, 2003; Laws 2004, c. 5, § 92, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 120, § 1 repealed by Laws 2004, c. 5, § 93, emerg. eff. March 1, 2004.

§74-840-2.27C.  Reduction-in-force plan.

A.  At least sixty (60) days before the scheduled beginning of reduction-in-force separations or as otherwise provided by law, the appointing authority shall post in each office of executive branch agencies affected by the proposed reduction-in-force notice that a reduction-in-force will be conducted in accordance with the Oklahoma Personnel Act and Merit rules.  The reduction-in-force implementation plan shall be provided to the Director of State Finance and any state employee association representing state employees at such time.  The notice shall not be posted unless approved by the cabinet secretary for the agency conducting the reduction-in-force.  If there is no incumbent cabinet secretary for the agency, the cabinet-secretary-notice-approval requirement shall not be applicable.  The approved notice shall be posted in each office affected by the proposed plan for five (5) days.  The appointing authority shall provide a copy of the notice to the Administrator.  A reduction-in-force shall not be used as a disciplinary action.

B.  The reduction-in-force implementation plan and subsequent personnel transactions directly related to the reduction-in-force in executive branch agencies shall be in compliance with rules adopted by the Administrator.  The reduction-in-force implementation plan, including the description of and reasons for displacement limits and protections from displacement actions, and severance benefits that will be offered pursuant to Section 840-2.27D of this title shall be posted in each office affected by the plan within five (5) business days after posting of the reduction-in-force notice.  The reduction-in-force implementation plan shall:

1.  Provide for the appointing authority to determine the specific position or positions to be abolished within specified units, divisions, facilities, agency-wide or any parts thereof;

2.  Provide for retention of affected employees based on type of appointment;

3.  Require the separation of probationary classified affected employees in affected job family levels, except those affected employees on probationary status after reinstatement from permanent classified status without a break in service, prior to the separation or displacement of any permanent classified affected employee in an affected job family level;

4.  Provide for retention of permanent classified affected employees in affected job family levels and those affected employees on probationary status after reinstatement from permanent classified status without a break in service based upon consideration of years of service;

5.  Provide for exercise of displacement opportunities by permanent classified affected employees and those affected employees on probationary status after reinstatement from permanent classified status without a break in service if any displacement opportunities exist; and

6.  Provide outplacement assistance and employment counseling from the Oklahoma Employment Security Commission and any other outplacement assistance and employment counseling made available by the agency to affected employees regarding the options available pursuant to the State Government Reduction-in-Force and Severance Benefits Act prior to the date that a reduction-in-force is implemented.

C.  If an agency implements a reduction-in-force then it shall give a veteran's preference over affected nonveterans who have equal retention points to the affected veteran.

D.  The Director of the Office of State Finance shall review the fiscal components of the reduction-in-force implementation plan and within five (5) business days of receipt reject any plan that does not:

1.  Demonstrate that funds are available to cover projected costs;

2.  Contain an estimate of the number of affected employees likely to participate in the education voucher program established in Section 840-2.27D of this title; and

3.  Contain an estimate of the cost savings or reduced expenditures likely to be achieved by the agency.

If the reduction-in-force is conducted pursuant to a reorganization, the fiscal components of the reduction-in-force implementation plan shall contain reasons for the reorganization, which may include, but not be limited to, increased efficiency, improved service delivery, or enhanced quality of service.

E.  The appointing authority may limit displacement of affected employees at the time of a reduction-in-force.  Displacement limits shall not be subject to the approval of the Administrator.  Any limitation shall be based upon reasonable, written, articulated criteria as certified by the appointing authority.  If displacement is limited, the appointing authority shall take action to avoid or minimize any adverse impact on minorities or women.

1.  The appointing authority may protect from displacement action up to twenty percent (20%) of projected post-reduction-in-force employees in affected positions within displacement limits; provided, that any fractional number resulting from the final mathematical calculation of the number of those positions shall be rounded to the next higher whole number.  The appointing authority must explain why affected employees are being protected.

2.  If the affected employee has not held within the last five (5) years a position in the job family level or predecessor class in which the affected employee is otherwise eligible for a displacement opportunity, the appointing authority may determine that the affected employee does not possess the recent relevant experience for the position and deny in writing the displacement opportunity.

3.  An affected permanent classified employee may exercise a displacement privilege, if one exists, if the affected employee has received an overall rating of at least "satisfactory", or its equivalent, on the most recent annual service rating.  If an affected employee has not been rated in accordance with the time limits established in Section 840-4.17 of this title, the employee shall be deemed to have received an overall rating of at least "satisfactory" or its equivalent on the most recent service rating.

4.  An affected employee who exercises a displacement privilege pursuant to this section shall:

a. be required, as a condition of continued employment by the agency, to sign an agreement, in a form to be prescribed by the Administrator of the Office of Personnel Management, acknowledging that the employee had an opportunity to receive severance benefits and affirmatively elected to exercise a displacement privilege and to forego such benefits.  An affected employee who signs the agreement required by this subparagraph waives any privilege which might otherwise have been available to the affected employee pursuant to the agreement for the provision of severance benefits, and

b. not have the right to exercise any subsequent right to receive severance benefits from the agency for which the affected employee performs services on the date that the employee exercises a displacement privilege.  The provisions of this section shall not prohibit any person from exercising a displacement privilege in, or accepting severance benefits from, more than one agency during employment with the State of Oklahoma or from the agency which the affected employee exercised a displacement privilege in any future reduction-in-force.

F.  An affected employee who does not agree pursuant to Section 840-2.27E of this title to accept severance benefits and who does not have a displacement opportunity or does not accept a displacement opportunity shall be separated by the reduction-in-force and shall not receive any severance benefits that would have otherwise been provided pursuant to Section 840-2.27D of this title.

G.  Permanent classified affected employees and those affected employees on probationary status after reinstatement from permanent classified status without a break in service who were removed from a job family level by taking a position in another job family level through displacement or separated after foregoing severance benefits shall be recalled by the agency to the job family level from which they were removed in inverse order of removal before the agency may appoint other persons to the job family level, from the employment register, by internal action or from Priority Reemployment Consideration Rosters as provided by this section.  Upon declination of an offer of reappointment to the job family level from which the employee was removed or eighteen (18) months after the date of removal from the job family level, whichever is first, this right to be recalled shall expire.

H.  The names of permanent classified affected employees and those affected employees on probationary status after reinstatement from permanent classified status without a break in service who have been separated pursuant to the State Government Reduction-in-Force and Severance Benefits Act, who apply and meet all requirements for state jobs in the classified service shall be placed on Priority Reemployment Consideration Rosters in accordance with their individual final earned ratings for a maximum of eighteen (18) months after the date of separation.  Before any vacant position is filled by any individual eligible for initial appointment from the employment register, individuals on the Priority Reemployment Consideration Rosters shall be given priority consideration for reemployment by any state agency within eighteen (18) months after the date of the reduction-in-force.  Upon declination of an offer of reemployment to a job family level having the same or higher pay band than the job family level from which the employee was removed, or eighteen (18) months after the date of separation, whichever is first, this priority consideration for reemployment shall expire.  If an agency has posted a reduction-in-force plan and implementation schedule, all affected employees in positions covered by the plan and any within the displacement limits established by the appointing authority of the agency who have been separated shall be eligible for priority reemployment consideration.

I.  If an agency or any part thereof is scheduled to be closed or abolished as a result of legislation or a court order, the affected employees, who would be eligible for Priority Reemployment Consideration after their separation in accordance with subsection  H of this section, may apply and, if qualified and eligible, shall be accorded Priority Reemployment Consideration not to exceed twelve (12) months before the scheduled date of separation.  If an agency has posted a reduction-in-force plan and implementation schedule, all affected employees in positions covered by the plan and any within the displacement limits established by the appointing authority of the agency shall be eligible for Priority Reemployment Consideration beginning with the date the schedule is posted, not to exceed twelve (12) months before the scheduled date of separation.

J.  When the Legislature is not in session, the Contingency Review Board may, upon the request of the Governor, direct agencies, boards and commissions to reduce the number of employees working for the agency, board or commission whenever it is deemed necessary and proper.  Such reduction shall be made pursuant to reduction-in-force plans as provided in this section.

K.  1.  When the Legislature is not in session, the Contingency Review Board may, upon the request of the Governor, direct and require mandatory furloughs for all state employees whenever it is deemed necessary and proper.  The Contingency Review Board shall specify the effective dates for furloughs and shall note any exceptions to state employees affected by same.  All classified, unclassified, exempt or nonmerit employees, including those employees of agencies or offices established by statute or the Constitution, shall be affected by such actions.

2.  Mandatory furlough means the involuntary temporary reduction of work hours or the placement of an employee on involuntary leave without pay.  Rules governing leave, longevity pay and participation in the State Employees Group Health, Dental, Disability, and Life Insurance program shall not be affected by mandatory furloughs.  Furlough, as provided for in this section or by rules adopted by the Administrator of the Office of Personnel Management, shall not be appealable under the provisions of the Oklahoma Personnel Act.

3.  Notwithstanding existing laws or provisions to the contrary, members of state boards and commissions shall not receive per diem expenses during periods of mandatory furlough.  The Contingency Review Board shall additionally call upon elected officials, members of the judiciary, and other public officers whose salary or emoluments cannot be altered during current terms of office, to voluntarily donate to the General Revenue Fund any portion of their salary which would otherwise have been affected by a mandatory furlough.

L.  All agencies directed by the Contingency Review Board to terminate or furlough employees, shall report the cumulative cost savings achieved by the reductions-in-force or furloughs to the Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives on a quarterly basis for one (1) year following the effective date of the action.

M.  The appointing authority of an agency which has an approved reduction-in-force plan pursuant to the State Government Reduction-in-Force and Severance Benefits Act may request the Administrator of the Office of Personnel Management to appoint an interagency advisory task force for the purpose of assisting the agency and its employees with the implementation of the reduction-in-force.  The appointing authority of state agencies requested by the Administrator to participate on a task force shall assign appropriate administrative personnel necessary to facilitate the necessary assistance required for the efficient implementation of the approved reduction-in-force.

Added by Laws 1982, c. 338, § 35, eff. July 1, 1982.  Amended by Laws 1983, c. 329, § 1, eff. July 1, 1983; Laws 1986, c. 84, § 7, eff. Nov. 1, 1986; Laws 1986, c. 244, § 7, emerg. eff. June 12, 1986; Laws 1991, c. 22, § 1, eff. Sept. 1, 1991.  Renumbered from § 841.14 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 283, § 15, eff. Sept. 1, 1994; Laws 1995, c. 263, § 8.  Renumbered from § 840-4.18 of this title by Laws 1995, c. 263, § 10.  Amended by Laws 1997, c. 287, § 6, eff. July 1, 1997.  Renumbered from § 840-2.27 of this title by Laws 1997, c. 287, § 20, eff. July 1, 1997.  Amended by Laws 1998, c. 256, § 2, eff. July 1, 1998; Laws 1999, c. 410, § 6, eff. Nov. 1, 1999; Laws 2001, c. 381, § 6, eff. July 1, 2001; Laws 2003, c. 212, § 13, eff. July 1, 2003; Laws 2003, c. 353, § 1, emerg. eff. June 3, 2003; Laws 2004, c. 312, § 11, eff. July 1, 2004; Laws 2005, c. 1, § 130, emerg. eff. March 15, 2005; Laws 2005, c. 453, § 2, eff. July 1, 2005.

NOTE:  Laws 2004, c. 277, § 1 repealed by Laws 2005, c. 1, § 131, emerg. eff. March 15, 2005.

§74-840-2.27D.  Severance benefits.

A.  Agencies shall provide severance benefits to affected employees who are separated from the state service as a result of a reduction-in-force due to a reorganization or any other action by an agency which results in affected positions being abolished and affected employees being severed from the state service.  Severance benefits shall be given to the following categories of affected employees:  permanent classified affected employees and affected employees on probationary status after reinstatement from permanent classified status without a break in service; provided, however, affected employees of the University Hospitals Authority must have been continuously employed in the state service since on or before January 1, 1995, to receive severance benefits.  Pursuant to this section and Section 840-5.1A of this title, state agencies may provide severance benefits provided by this subsection to regular unclassified employees with one (1) year or more continuous state service who are separated from the state service for budgetary reasons; however, state agencies shall offer regular unclassified state employees with one (1) year or more continuous state service who are separated from the state service the same severance benefit as the affected employees in a reduction-in-force if the unclassified employees' separation is as a result of the conditions causing the agency to implement a reduction-in-force.  Affected employees who qualify for severance benefits pursuant to this section, in addition to the payment of any compensable accrued leave or other benefits an affected employee is eligible to receive upon separation from the state service, shall receive severance benefits consisting of the following elements:

1.  All agency severance benefits shall provide the following:

a. payment equal to the affected employee's current health insurance premium for the affected employee only for eighteen (18) months based on the cost of the premium at the time of the reduction-in-force.  The appointing authority of the agency can ask the Director of the Office of State Finance to waive the severance benefit provision in this subparagraph or to reduce the length of coverage or subsequent severance benefit payment upon demonstration of the agency's inability to fund the full benefit,

b. a longevity payment, as prescribed by Section 840-2.18 of this title, in the amount which would otherwise be paid to the affected employee on the affected employee's next anniversary date.  For the purposes of this subparagraph, the University Hospitals Authority shall calculate longevity for affected employees who were members of the University Hospitals Authority Model Personnel System pursuant to Section 3211 of Title 63 of the Oklahoma Statutes for all state service as would otherwise be determined by Section 840-2.18 of this title, and

c. outplacement assistance and employment counseling prior to and after the reduction-in-force from the Oklahoma Employment Security Commission and other state or private entities that the entity may contract with to assist individuals who may be impacted by a reduction-in-force;

2.  In addition to the severance benefits provided by paragraph 1 of this subsection, agencies may give affected employees, except as otherwise provided by paragraph 3 of this subsection, severance benefit packages based on any combination of the following options, provided that all affected employees who receive severance benefits in the reduction-in-force shall be accorded uniform treatment pursuant to the State Government Reduction-in-Force and Severance Benefits Act:

a. up to one (1) week of pay, calculated by dividing the affected employee's current annual salary by the whole number fifty-two (52), for each year of service,

b. a maximum lump-sum payment of Five Thousand Dollars ($5,000.00), and

c. payment for accumulated sick leave or extended illness benefits at up to one-half (1/2) of the affected employee's hourly rate not otherwise used pursuant to law for conversion to credited retirement credit; and

3.  An affected employee may direct payment of all or a portion of the affected employee's severance benefits to the options authorized by this paragraph by exercising an option to receive education vouchers for use in connection with the Reduction-in-Force Education Voucher Action Fund subject to the following requirements and rules of the Administrator of the Office of Personnel Management, provided that the agency offers to match employee severance funds pursuant to this paragraph.  In such case:

a. the affected employee may purchase One Dollar ($1.00) in voucher credit for each One Dollar ($1.00) contributed by the affected employee to the fund subject to a maximum affected employee contribution of Three Thousand Dollars ($3,000.00) which may be matched by a maximum agency contribution of Three Thousand Dollars ($3,000.00); provided, that the agency contribution shall not exceed the contribution of the affected employee,

b. the affected employee may pay the cost for the voucher program directly, subject to the requirements of subparagraph a of this paragraph, or the employing agency of the affected employee may pay the cost of the voucher from funds which would otherwise have been used to make payments to the displaced affected employee pursuant to an election by the affected employee to receive severance benefits,

c. no voucher issued pursuant to the provisions of this paragraph shall:

(1) be redeemed by the affected employee for cash or anything of value other than the cost of tuition and fees at a public or private educational institution within the State of Oklahoma, or

(2) be valid longer than a period of four (4) years from the date upon which the voucher is issued to the affected employee,

d. the Administrator of the Office of Personnel Management shall pay tuition and fees directly to the educational institution and shall receive any refunds for payment of tuition and fees from the educational institution which shall be credited to the affected employee's account, and

e. the Administrator of the Office of Personnel Management shall distribute to the affected employee and the agency any monies remaining in the affected employee's account after the voucher credit has expired.  The distribution shall be based on the proportional share of contributions made by the affected employee and the agency.

B.  Each affected employee who is separated from state service as a result of a reduction-in-force after July 1, 1998, besides being eligible for the eighteen (18) months of continuation coverages provided by the Public Health Service Act, 42 U.S.C., Section 30066-1 et seq., i.e., health, dental, vision and healthcare reimbursement account options, under this severance benefit, shall also be eligible to elect additional continuation coverage for any life insurance, in twenty-thousand-dollar units, on self or five-thousand-dollar units, on dependents, and to continue participation in the dependent care reimbursement account provided that these additional coverages were in effect immediately prior to the effective date of the reduction-in-force, the date of which shall serve as the qualifying event date.  Provided, that no coverage elected for continuation through the Public Health Service Act for the full eighteen-month period is allowed to lapse, then that affected employee may elect to continue those same coverages for an additional eighteen (18) months at whatever rate is then in effect.  This additional eighteen-month continuation period of coverage shall be administered by the Oklahoma State Employees Benefits Council following the initial eighteen-month period of continuation which shall be administered by the COBRA office at the State and Education Employees Group Insurance Board.

C.  Part-time affected employees shall receive benefits pursuant to this section on a prorated basis.  Part-time employees shall have been compensated for at least one thousand (1,000) hours during the twelve (12) months immediately preceding the effective date of the reduction-in-force to be eligible for severance benefits pursuant to the State Government Reduction-in-Force and Severance Benefits Act.

D.  No appointing authority shall grant affected employees in a reduction-in-force severance benefits except as provided in this section.

Added by Laws 1997, c. 287, § 7, eff. July 1, 1997.  Amended by Laws 1998, c. 256, § 3, eff. July 1, 1998; Laws 2001, c. 381, § 7, eff. July 1, 2001; Laws 2003, c. 212, § 14, eff. July 1, 2003; Laws 2003, c. 353, § 2, eff. July 1, 2003; Laws 2004, c. 5, § 94, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 120, § 2 repealed by Laws 2004, c. 5, § 95, emerg. eff. March 1, 2004.

§74-840-2.27E.  Separation agreement.

Any affected employee who receives severance benefits pursuant to the State Government Reduction-in-Force and Severance Benefits Act shall execute a separation agreement with the employing agency, on forms to be prescribed by the Administrator of the Office of Personnel Management.  The forms shall comply with applicable federal laws and may include but not be limited to the following elements:

1.  Agreement by the affected employee that the receipt of the benefits is in lieu of continued employment with the agency or other severance benefits related to the current reduction-in-force;

2.  Agreement by the affected employee that, to the extent allowed by federal or state law, respectively, the affected employee releases the State of Oklahoma and the agency from all claims, liabilities, demands and causes of action known or unknown, fixed or contingent, equitable, legal or administrative, except unemployment insurance;

3.  Agreement by the affected employee that, to the extent allowed by federal or state law, respectively, the affected employee releases the State of Oklahoma and the agency from any claim or cause of action which might arise under federal or state laws governing the employment relationship; and

4.  Agreement by the affected employee that the affected employee knows and understands that the receipt of severance benefits is in exchange, to the extent allowed by federal or state law, for any rights the affected employee may have had to:

a. continued employment with any agency, and

b. future employment with the agency from which separated for a period of one (1) year from the date of the agreement, provided that nothing in this subparagraph shall prohibit an appointing authority of any agency from employing an affected employee who has received a severance benefit.  If an affected employee is reemployed by the agency from which separated as a result of a reduction-in-force within one (1) year of separation, the affected employee shall repay all severance benefits received pursuant to the State Government Reduction-in-Force and Severance Benefits Act on a proportional basis.  The repayment amount of the severance benefits received by or paid on behalf of the affected employee shall be reduced one-three-hundred-sixty-fifths (1/365) for each day after the separation of the affected employee, provided that any education voucher credit benefits shall not include agency contributions.

The provisions of this section shall not prohibit any affected employee from accepting severance benefits from more than one agency during employment with the State of Oklahoma.

Added by Laws 1997, c. 287, § 8, eff. July 1, 1997.  Amended by Laws 2002, c. 347, § 10, eff. Nov. 1, 2002; Laws 2003, c. 212, § 15, eff. July 1, 2003.

§74-840-2.27F.  Reduction-in-Force Education Voucher Action Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Office of Personnel Management to be designated the "Reduction-in-Force Education Voucher Action Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Administrator of the Office of Personnel Management for the purposes authorized by subsection B of this section.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of State Finance for approval and payment.

B.  The fund shall be used for the purpose of providing education vouchers to affected employees exercising rights to severance benefits pursuant to Sections 7 and 12 of this act in order to make payment to eligible educational institutions.

C.  The Office of Personnel Management shall establish accounts within the fund for each affected employee who elects to participate in the education voucher opportunity pursuant to Sections 7 and 12 of this act, in which shall be placed the affected employee and agency contributions.

Added by Laws 1997, c. 287, § 9, eff. July 1, 1997.

§74-840-2.27G.  Reduction-in-Force Emergency Cost Fund.

A.  There is hereby created in the State Treasury a fund for the Office of State Finance to be designated as the "Reduction-in-Force Emergency Cost Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriations made by the Legislature.  All monies accruing to the fund are hereby appropriated and may be budgeted and expended by the Director of the Office of State Finance for the purpose of aiding state agencies to pay severance benefits pursuant to the State Government Reduction-in-Force Severance Benefits Act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of State Finance for approval and payment.

B.  Monies appropriated to the fund may be transferred to an agency upon application to the Director of the Office of State Finance by the appointing authority proposing to conduct a reduction-in-force and who, because of insufficient resources, is unable to provide severance benefits pursuant to the State Government Reduction-in-Force Severance Benefits Act to eligible affected employees.  The appointing authority shall have met the reduction-in-force plan submission and approval requirements of Section 6 of this act.  The Director may either:

1.  Approve the request; or

2.  Deny or reduce the request of an appointing authority if the Director determines that the agency has funds available to pay the severance benefits or if anticipated requests from agencies for funding in a fiscal year will exceed the monies in the fund.

C.  The Director shall notify the Contingency Review Board regarding any decision to authorize disbursements from the fund.  Any member of the Board may call a meeting to consider the Director's decision within five (5) business days of the notification to the Contingency Review Board.  If the Contingency Review Board does not disapprove or otherwise amend the Director's decision within ten (10) business days of notification to the Contingency Review Board, the Director's decision shall be final.  If the Director or the Contingency Review Board has authorized the use of the fund, the Director shall transfer the funds to the agency.

D.  Agencies must use any monies transferred from the fund solely for the purposes of the State Government Reduction-in-Force and Severance Benefits Act.  Any monies not used as a result of the reduction-in-force for which the money was transferred shall be returned to the fund by state agencies, except as provided by Section 11 of this act.

E.  Any monies transferred to agencies from the fund shall not be subject to any budgetary limits of an agency.

Added by Laws 1997, c. 287, § 10, eff. July 1, 1997.

§74-840-2.27H.  Repealed by Laws 1998, c. 256, § 11, eff. July 1, 1998.

§74-840-2.27I.  Election to reinstate health insurance coverage.

A.  An affected former state employee who:

1.  Had a vested or retirement benefit pursuant to the provisions of any of the state public retirement systems;

2.  Was separated from state service as a result of a reduction-in-force since July 1, 1997; and

3.  Was offered severance benefits pursuant to the State Government Reduction-in-Force and Severance Benefits Act,

may reinstate health insurance coverage any time within two (2) years following the date of the reduction-in-force from the state, and be eligible for the purchase of all other benefits available to former employees with a vested benefit of the state public retirement system of which the employee is a member.

B.  Former employees who elect to reinstate health insurance coverage pursuant to this section shall provide satisfactory evidence of insurability after a break in coverage of one hundred eighty (180) days or more.

C.  The provisions of subsection A of this section shall apply to an affected former state employee who may have elected non-state-sponsored health insurance coverage or who initially may have elected one of the available state-sponsored health insurance plans but later cancels either of those elected coverages.

D.  A former employee who reinstates health insurance coverage pursuant to this section shall pay the full cost of the insurance premium at the then available rate and pursuant to the rules and enrollment procedures established by the State and Education Employees Group Insurance Board.  The former employee will be subject to the same rate changes as those made available to all other state vested or retired employees.  The former employee may elect coverage for the employee's current dependents if the election is made within thirty (30) days of reinstatement of health insurance.

Added by Laws 1998, c. 256, § 4, eff. July 1, 1998.

§74-840-2.28.  Authorization - Benefit package options - Plan for reduction-in-force - Part-time employees - Ineligibility for future benefits.

A.  Agencies shall be authorized to provide voluntary out benefits to permanent classified employees and regular unclassified employees with one (1) year or more of continuous state service who are voluntarily separated from the state service in order to reduce or eliminate the adverse impact of an imminent reduction-in-force.  For purposes of this section, "agency" or "agencies" shall include agencies, boards, commissions, or departments of all three branches of state government.  Voluntary out benefit payments made pursuant to this section, in addition to the payment of any compensable accrued leave and other benefits an employee who voluntarily separates is eligible to receive upon separation from the state service, shall consist of the following elements:

1.  All agency voluntary out benefits shall provide the following:

a. payment equal to the employee's current health insurance premium for the employee only for eighteen (18) months based on the cost of the premium at the time of the voluntary separation, and

b. a longevity payment, as prescribed by Section 840-2.18 of this title in the amount which would otherwise be paid to the employee on the employee's next anniversary date.  For the purposes of this subparagraph, the University Hospitals Authority shall calculate longevity for employees who were members of the University Hospitals Authority Model Personnel System pursuant to Section 3211 of Title 63 of the Oklahoma Statutes for all state service as would otherwise be determined by Section 840-2.18 of this title;

2.  In addition to the voluntary out benefits provided by paragraph 1 of this subsection, agencies may give employees, except as otherwise provided by paragraph 3 of this subsection, voluntary out benefit packages based on any combination of the following options, provided that all employees who are separated as a result of the agency offer of a voluntary out benefit pursuant to this section in anticipation of the imminent reduction-in-force are accorded uniform treatment pursuant to this section:

a. up to one (1) week of pay, calculated by dividing the employee's current annual salary by the whole number fifty-two (52), for each year of service,

b. a maximum lump-sum payment of Five Thousand Dollars ($5,000.00),

c. payment for accumulated sick leave or extended illness benefits at up to one-half of the employee's hourly rate not otherwise used pursuant to law for conversion to credited retirement credit, and

d. payment of health benefit premiums as provided by the Public Health Service Act, 42 U.S.C., Section 300bb-1 et seq., for a period not to exceed eighteen (18) months.  The agency shall not be authorized to make a cash payment to the employee in lieu of the payment by the agency of the cost of continued health care coverage for the employee; and

3.  An employee may direct payment of all or a portion of the employee's voluntary out benefits to the options authorized by this paragraph by exercising an option to receive education vouchers for use in connection with the Reduction-in-Force Education Voucher Action Fund subject to the following requirements and rules of the Administrator of the Office of Personnel Management, provided that the agency offers to match employee voluntary out funds pursuant to this paragraph.  In such case:

a. the employee may purchase One Dollar ($1.00) in voucher credit for each One Dollar ($1.00) contributed by the employee to the fund subject to a maximum employee contribution of Three Thousand Dollars ($3,000.00) which may be matched by a maximum agency contribution of Three Thousand Dollars ($3,000.00); provided, that the agency contribution shall not exceed the contribution of the employee,

b. the employee may pay the cost for the voucher program directly, subject to the requirements of subparagraph a of this paragraph, or the employing agency of the employee may pay the cost of the voucher from funds which would otherwise have been used to make payments to the displaced employee pursuant to an election by the employee to receive voluntary out benefits,

c. no voucher issued pursuant to the provisions of this paragraph shall:

(1) be redeemed by the employee for cash or anything of value other than the cost of tuition and fees at a public or private educational institution within the State of Oklahoma, or

(2) be valid longer than a period of four (4) years from the date upon which the voucher is issued to the employee,

d. the Administrator of the Office of Personnel Management shall pay tuition and fees directly to the educational institution and shall receive any refunds for payment of tuition and fees from the educational institution which shall be credited to the employee's account, and

e. the Administrator of the Office of Personnel Management shall distribute to the affected employee and the agency any monies remaining in the employee's account after the voucher credit has expired.  The distribution shall be based on the proportional share of contributions made by the employee and the agency.

B.  Appointing authorities in agencies of the executive branch shall submit to the Director of the Office of State Finance, prior to offering voluntary out benefits pursuant to this section, a plan with details on why the agency has determined a reduction-in-force is imminent, the anticipated impact of the imminent reduction-in-force on the agency or part of the agency, the voluntary out benefits the agency intends to offer pursuant to this section and their cost, and how the agency intends to execute the offer of the voluntary out benefits.  The Director shall review the fiscal components of the plan and have ten (10) business days to disapprove it.

C.  Part-time employees who are eligible to receive voluntary out benefits shall receive benefits pursuant to this section on a prorated basis.  Part-time employees shall have been compensated for at least one thousand (1,000) hours during the twelve (12) months immediately preceding the separation of the employee due to the employee's acceptance of a voluntary out benefit.

D.  An employee who accepts voluntary out benefits pursuant to this section shall not be eligible to accept any future voluntary out benefits pursuant to this section.

Added by Laws 1997, c. 287, § 12, eff. July 1, 1997.  Amended by Laws 1998, c. 256, § 5, eff. July 1, 1998; Laws 2001, c. 381, § 8, eff. July 1, 2001.

§74-840-2.29.  On-call classified employees - Minimum compensation for hours worked.

A classified employee who is on-call shall be compensated for a minimum of two (2) hours of work if the employee reports to a work location while in an on-call status.  This provision shall apply anytime the employee reports and works less than two (2) hours.

Added by Laws 2001, c. 348, § 4, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 292, § 1, eff. July 1, 2002; Laws 2003, c. 119, § 1, eff. July 1, 2003.

§74-840-2.30.  Payment for time not worked - Public accountability.

It is the policy of the State of Oklahoma to be accountable to state taxpayers for the expenditure of public funds.  To this end, all state employees shall be paid according to a pay system established pursuant to the principles of public accountability that prohibits payment to any state employee for time not worked unless the time not worked is covered by available paid leave.  Violation of this provision may result in disciplinary action and criminal prosecution under Oklahoma law.

Added by Laws 2005, c. 176, § 5, eff. July 1, 2005.

§74-840.3.  Renumbered as § 840-1.3 of this title by Laws 1994, c. 242, § 54.

§74-840-3.1.  Training programs for supervisory personnel.

A.  Each supervisor employed as of January 1, 1993, by a state agency, board or commission in the executive branch of state government, excluding those within The Oklahoma State System of Higher Education, shall attend, prior to December 31, 1993, a training program for supervisory personnel.  The training program shall be established pursuant to subsection C of this section.

B.  Employees appointed to supervisory positions after January 1, 1993, shall complete twenty-four (24) hours of training pursuant to subsection C of this section within twelve (12) months of assuming such supervisory position.  Thereafter, supervisors are required to complete twelve (12) hours of training pursuant to subsection C of this section each year.  The appointing authority of each agency shall ensure each supervisory employee is notified and scheduled to attend such required training and shall make time available for each such employee to complete the training.

C.  1.  The Administrator of the Office of Personnel Management shall promulgate any rules necessary to develop and implement training programs for supervisory personnel which shall include courses related to the effective performance of an agency manager or supervisor.  Rules authorized by this subsection shall require supervisors to attend such training within a reasonable period of time determined by the Administrator.

2.  Training programs for supervisors under this section may be approved by the Office of Personnel Management; provided, however, such programs shall be subject to standards developed by the Office of Personnel Management.  All state agencies, boards and commissions may participate in any such government employee training program established by an institution that is a member of The Oklahoma State System of Higher Education and approved by the Office of Personnel Management as provided for in this paragraph.

Added by Laws 1992, c. 387, § 1, eff. Sept. 1, 1992.  Renumbered from § 840.35 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1997, c. 406, § 2, eff. July 1, 1997; Laws 1998, c. 235, § 3, eff. July 1, 1998; Laws 1999, c. 410, § 7, eff. Nov. 1, 1999; Laws 2001, c. 381, § 9, eff. July 1, 2001.

§74-840-3.2.  Creation - Purpose - Administration.

There is hereby established within the Office of Personnel Management, the Carl Albert Public Internship Program.  The purposes of the program shall be to assist students at institutions of higher education in gaining experience and knowledge in state government and to encourage recruitment of such students to pursue careers in state government service.  In administering the program, the Administrator of the Office of Personnel Management shall:

1.  Consult with the chief administrative officers of the legislative, executive, and judicial branches of government in encouraging the establishment and development of intern positions within their agencies;

2.  Coordinate with the State Regents for Higher Education and the appropriate public and private institutions of higher education in Oklahoma in the development of a statewide internship program, soliciting qualified applicants, and selecting participants;

3.  Develop and coordinate a selection process for placing individuals in intern positions.  This selection process shall provide for equal employment opportunities in accordance with state and federal law;

4.  Develop and coordinate a training plan for the internship program which balances the need for training and exposure to new ideas with the intern's and agency's need for on-the-job work experience;

5.  Develop guidelines for a compensation plan for interns participating in this program; and

6.  Provide for recruitment in the regular state service of persons who have successfully completed the Executive Fellows Program provided for in Section 3 of this act.

Added by Laws 1988, c. 218, § 1, eff. Oct. 1, 1988.  Renumbered from § 840.40 of this title by Laws 1994, c. 242, § 54.

§74-840-3.3.  Repealed by Laws 1998, c. 235, § 10, eff. July 1, 1998.

§74-840-3.4.  Undergraduate Public Internship Program - Executive Fellows Program.

A.  The Carl Albert Public Internship Program shall consist of two individual internship programs:

1.  An Undergraduate Internship Program consisting of a temporary position for students enrolled in an institution of higher education and working toward an undergraduate degree; and

2.  An Executive Fellows Program consisting of six-month to two-year placements in professional or managerial level positions for students who have:

a. successfully completed a baccalaureate degree and at least six (6) semester hours of approved graduate level work with at least a three point zero (3.0) grade point average calculated on a four point zero (4.0) scale in all graduate coursework,

b. demonstrated a substantial interest in public sector management,

c. been recommended by the institution of higher education at which they are enrolled, and

d. such additional requirements as determined by the Office of Personnel Management.

B.  Employing agencies shall rate the performance of participants in the Executive Fellows Program in accordance with Section 840-4.17 of this title.

C.  State employees, who otherwise meet the qualifications of the program, shall be eligible to participate in the Carl Albert Public Internship Program upon the written recommendation of the chief administrative officer of the applicant's agency.

Added by Laws 1988, c. 218, § 3, eff. Oct. 1, 1988.  Amended by Laws 1990, c. 106, § 1, operative July 1, 1990.  Renumbered from § 840.42 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1998, c. 235, § 4, eff. July 1, 1998; Laws 2002, c. 347, § 11, eff. Nov. 1, 2002.

§74-840-3.5.  Rules and regulations.

The Office of Personnel Management shall promulgate rules to provide that:

1.  Upon successful completion of a two-year internship in the Executive Fellows Program, a participant who has met all requirements of education and experience shall be eligible for appointment to a position in the classified or unclassified service of the state and shall be deemed as meeting all other statutory requirements;

2.  Persons leaving classified or unclassified positions in state government in order to take an internship shall:

a. have the right to return to the previous position at any time during the internship or upon completion of the internship, and

b. continue to receive all fringe benefits they would have received in their previous classified or unclassified positions;

3.  Participants in the Undergraduate Internship Program who were not public employees prior to accepting a position in the program shall be employed in accordance with paragraph 8 of subsection A of Section 840-5.5 of this title;

4.  Participants in the Executive Fellows Program who were not public employees prior to accepting a position in the program shall be appointed in accordance with paragraph 10 of subsection A of Section 840-5.5 of this title, except that they shall be granted leave benefits commensurate with regular state employees;

5.  Selection of interns shall be coordinated by the Office of Personnel Management, but shall permit appropriate involvement by institutions of higher education and state agencies in order to ensure the integrity of the program, permit the appropriate match between interns and agency assignments, and to benefit the employing agency;

6.  The Administrator of the Office of Personnel Management may waive the completion of six (6) semester hours of approved graduate level work required by Section 840-3.4 of this title for participation in the Executive Fellows Program for an undergraduate intern enrolled in six (6) semester hours of approved graduate level work and currently employed by a state agency;

7.  Establish compensation plans for interns; and

8.  Empower the Office of Personnel Management to intercede in an internship when the Office determines, at the request of the intern, the agency, or the institution of higher education at which the intern is enrolled, that an internship is not functioning in accordance with guidelines established for the program and that are necessary for the efficiency and integrity of the program.

Added by Laws 1988, c. 218, § 4, eff. Oct. 1, 1988.  Renumbered from § 840.43 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 2000, c. 336, § 4, eff. July 1, 2000; Laws 2002, c. 347, § 12, eff. Nov. 1, 2002.

§74-840-3.6.  Exception to employment limitations.

Intern positions established pursuant to the provisions of this act shall not be included within any limitation on full-time-equivalent employee positions for any agency.

Added by Laws 1988, c. 218, § 5, eff. Oct. 1, 1988.  Renumbered from § 840.44 of this title by Laws 1994, c. 242, § 54.

§74-840-3.7.  Certain construction of act prohibited.

Provided that nothing in this act creating the Carl Albert Public Internship Program shall be construed to limit the authority of state agencies and institutions of higher education to continue or establish other internship programs or positions.

Added by Laws 1988, c. 218, § 6, eff. Oct. 1, 1988.  Renumbered from § 840.45 of this title by Laws 1994, c. 242, § 54.

§74-840-3.8.  Mentor program - Mentor Selection Advisory Committee.

A.  Effective July 1, 1995, the Administrator of the Office of Personnel Management shall design a mentor program for state employees with executive potential in all branches of state government.  The mentor program shall be open to all state employees but shall place a special emphasis on development of women, racial minorities and persons with disabilities as executives.  As used in this section, "agency" means any office, department, board, commission, or institution in all branches of state government.

B.  Effective July 1, 1995, there is hereby created a seven-member Mentor Selection Advisory Committee which shall be composed of the following permanent members:  The Administrator or designee, the Director of the Office of State Finance or designee, a designee of the Governor, a designee of the President Pro Tempore of the Senate and a designee of the Speaker of the House of Representatives.  Two other agency appointing authorities shall be selected every two (2) years by the Advisory Committee's permanent members.  Agency appointing authority members may be represented at committee meetings by a designee.  Appointed members not serving a specific term will serve at the pleasure of their appointing authority.  Members shall be reimbursed for necessary travel expenses incurred in the performance of their duties by the Office of Personnel Management.

Any state employee may nominate another state employee for the mentor program.  The Mentor Selection Advisory Committee shall select candidates for the mentor program and recommend those candidates to the Administrator for approval.  The Advisory Committee shall select candidates from those employees nominated for participation in the program.  The Mentor Selection Advisory Committee may recommend to the Administrator up to five candidates during a two-year period for participation in the mentor program.  Selection criteria shall include, but not be limited to:

1.  Demonstrated leadership qualities;

2.  Outstanding achievement record;

3.  Outstanding recommendations by supervisors or peers;

4.  Special knowledge of state systems; and

5.  Completion of the Certified Public Manager Program or similar achievement.

Individuals recommended by the Advisory Committee and approved by the Administrator shall be referred to as mentor executives. Each mentor executive shall be assigned to a management rotation in any state agency accepting the mentor executive and the mentor executive's sending agency, provided that each agency rotation shall not exceed six (6) months.  Each sending agency appointing authority shall participate in the design and implementation of the management rotations for the mentor executive selected from that agency.  The mentor executive shall be assigned to at least one policy level manager during the period of time the mentor executive is serving in a management rotation.

Rotation assignments in agencies other than the mentor executive's sending agency shall be accomplished through the State Personnel Interchange Program, Section 840-3.9 et seq. of this title, and shall not exceed a total of twenty-four (24) months for all rotations combined.  Each mentor executive shall be considered an employee of the sending agency for all purposes other than supervision.  The Administrator shall establish minimum compensation for mentor executives and shall adopt rules as the Administrator finds necessary for the administration of the State Mentor Program.  Such rules shall provide for the sending agency and the agency in which the mentor executive is completing his or her management rotation to share the compensation of the mentor executive or for either agency to pay the total amount.  A state employee's salary may be increased during the period of his or her participation in the State Mentor Program, but shall not be reduced during such period.  Each agency participating in the mentor program shall assign an executive-level manager to serve as the mentor for the period the mentor executive is completing the mentor executive's management rotation in that agency.

The mentor's duties are to instill in the mentor executive knowledge of the agency's purpose and functions, and a sense of professionalism and public service.  Mentors will further serve as a source of career guidance and reference after the management rotation is finished.  The employees participating in the mentor program shall be exempt from any full-time-equivalent limitations established by law.

The Administrator of the Office of Personnel Management may intercede in mentor executive rotational assignments if the Administrator determines that the assignments are not functioning in accordance with guidelines established for the state mentor program.  The result of the intercession may include, but is not limited to, reassignment or removal from the program.

Added by Laws 1994, c. 242, § 27.  Amended by Laws 1997, c. 286, § 4, eff. July 1, 1997; Laws 1998, c. 235, § 5, eff. July 1, 1998; Laws 2002, c. 347, § 13, eff. Nov. 1, 2002; Laws 2003, c. 212, § 16, eff. July 1, 2003.

§74-840-3.9.  Short title.

Sections 840-3.9 through 840-3.14 of this title shall be known and may be cited as the "State Personnel Interchange Program".

Added by Laws 1985, c. 185, § 1, eff. Nov. 1, 1985.  Renumbered from § 840.26 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 7, emerg. eff. June 5, 1995.

§74-840-3.10.  Public policy.

A.  It is the policy of this state that:

1.  State agencies in all branches of state government shall provide, whenever possible, such services as shall be required by other entities of state government; and

2.  All entities of state government shall provide required services without charge or, when it is not possible to provide such services without charge, on a contractual basis.

B.  "Agency" or "agencies" shall include agencies, boards or commissions in all branches of state government and "employee" or "employees" shall include persons employed in all branches of state government when used in Sections 840-3.10 through 840-3.14 of this title.

Added by Laws 1985, c. 185, § 2, eff. Nov. 1, 1985.  Renumbered from § 840.27 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 8, emerg. eff. June 5, 1995.

§74-840-3.11.  Establishment of interchange programs - Rules and regulations.

The Administrator of the Office of Personnel Management is hereby directed to establish programs to facilitate the interchange of employees among state governmental entities, to evaluate the efficient utilization and deployment of state personnel, and to adopt rules necessary to carry out the provisions of the State Personnel Interchange Program.  The State Personnel Interchange Program and rules promulgated hereunder shall apply to both unclassified and classified employee services.

Added by Laws 1985, c. 185, § 3, eff. Nov. 1, 1985.  Renumbered from § 840.28 of this title by Laws 1994, c. 242, § 54.

§74-840-3.12.  Eligible employees.

All employees in the classified and unclassified service are eligible for interchange.

Added by Laws 1985, c. 185, § 4, eff. Nov. 1, 1985.  Renumbered from § 840.29 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 9, emerg. eff. June 5, 1995.

§74-840-3.13.  Procedures, requirements and restrictions for personnel interchange assignments.

A.  All personnel interchange assignments are intended to be temporary in nature.  An individual's period of assignment to any receiving agency shall not exceed twelve (12) months in any thirty-six-month period; except that the period of assignment for mentor executives participating in the mentor program established by Section 840-3.8 of this title shall not exceed twenty-four (24) months in any thirty-six-month period.

B.  An individual shall be assigned as a participating employee only upon the individual's freely given written consent, without any form of coercion or duress.  Personnel interchanges shall be executed by mutual consent agreement by the appointing authority of the sending agency, the appointing authority of the receiving agency, and the participating individual.

C.  A participating employee shall be considered an employee of the sending agency for all purposes other than supervision.  The receiving agency shall be responsible for all costs and liabilities arising from the performance of work assigned to the participating employee by the receiving agency which is found to be contrary to law and public policy by a court of competent jurisdiction.

D.  A participating classified or unclassified employee may be assigned to a classified or unclassified position for the duration of the assignment without regard to the status of the employee in the sending agency.

E.  Work assigned to a participating employee by a receiving agency shall be exempt from the classification and compensation provisions of the Oklahoma Personnel Act.  Further, although all agencies are encouraged to resolve employee complaints at the lowest possible level, nothing in this section shall be construed to require a receiving agency to establish or adopt a grievance procedure pursuant to Section 840-6.2 of this title, to hear formal grievances, or to designate a grievance manager.  Whenever an interchange agreement is terminated in accordance with the Oklahoma Personnel Act and rules promulgated by the Administrator of the Office of Personnel Management, the participating employee shall be entitled to return to the previous class or job family level of the employee or its successor class or job family level, if one exists in the sending agency.  Otherwise, the reduction-in-force provision of Section 840-2.27 of this title shall apply.

F.  Except as provided in subsection E of this section, a participating employee who is assigned to a receiving agency shall neither lose, or suffer diminution of, any right, power, privilege, or benefit to which the employee would otherwise be entitled, including but not limited to salary, seniority, promotion, reinstatement, insurance, retirement, classified or unclassified status, progressive discipline, and use of grievance and appeals procedures.  An employee's class or job family level shall not be adversely affected by another employee's participation in an interchange.

G.  Any participating employee who suffers injury, occupational disease, or death, arising out of and in the course of an assignment to a receiving agency or sustained in the discharge of duties in connection with said assignment shall be considered an employee of the sending agency, and shall not be deprived by virtue of participating in said program of any right or expectancy that would otherwise accrue pursuant to the laws of this state governing labor and workers' compensation.

H.  Except as provided in this section, a participating employee shall neither receive nor accept any compensation from the receiving agency to which the employee is assigned.  Any receiving agency shall, in accordance with any applicable laws and policies, reimburse the per diem and travel expenses of any participating employee assigned thereto.

I.  Nothing in the State Personnel Interchange Program is intended to preclude the adoption of rules governing the interchange of employees of state governmental entities via other interchange provisions, such as leaves of absence without pay and career executive appointments.

Added by Laws 1985, c. 185, § 5, eff. Nov. 1, 1985.  Renumbered from § 840.30 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 10, emerg. eff. June 5, 1995; Laws 1996, c. 320, § 7, emerg. eff. June 12, 1996; Laws 1999, c. 410, § 8, eff. Nov. 1, 1999.

§74-840-3.14.  Conflict of interest.

Nothing in the State Personnel Interchange Program is intended to authorize any participating agency or employee to engage in any activity which is a conflict of interest or which would be in conflict with any provision of law, except as specifically provided herein.

Added by Laws 1985, c. 185, § 6, eff. Nov. 1, 1985.  Renumbered from § 840.31 of this title by Laws 1994, c. 242, § 54.

§74-840-3.15.  Certified Public Manager Program.

A.  There is hereby created the Certified Public Manager Program within the Office of Personnel Management.  The Program shall be administered by the Administrator of the Office of Personnel Management.  The purpose of the Program shall be to develop the management skills of those employees and persons who enter into the Program and to assist state agencies and other employers in the identification and development of future managers and leaders.  The Program, when space is available, may be available to political subdivisions and not-for-profit employers.

B.  The Administrator of the Office of Personnel Management shall adopt rules necessary to implement the Certified Public Manager Program.  These shall include:

1.  Admission and curriculum requirements for the Program; and

2.  Fees sufficient for the operation of the Program.  Fees charged to state agencies for their employees who participate in the Program may be less than fees charged to other employers for persons employed by them.  The Administrator shall also require a nominal fee to be charged individuals who participate in the Program.

Added by Laws 1995, c. 310, § 11, emerg. eff. June 5, 1995.

§74-840.4.  Renumbered as § 840-1.4 of this title by Laws 1994, c. 242, § 54.

§74-840-4.1.  Placement of agency under Merit System of Personnel Administration.

A.  The Governor of the State of Oklahoma is hereby empowered and authorized by an Executive Order to place any agency, and the employees thereof, except positions exempted from the classified service as stipulated by said Order, under the Merit System of Personnel Administration prescribed by the Oklahoma Personnel Act and the rules promulgated thereunder.  Further, the Governor may issue an Executive Order to place any position exempted from the Merit System by Executive Order and its incumbent under the Merit System.  This section shall not authorize the removal of any agency, position, or employee placed under the Merit System of Personnel Administration.

B.  The provisions of the Merit System of Personnel Administration shall not be extended to any agency except by Executive Order as provided in this section or by legislation.

C.  The placement of an agency under the Merit System of Personnel Administration covers functions, positions, and employees in an agency on the effective date of the legislation or the Executive Order and functions, positions, and employees subsequently added to the agency, unless otherwise provided by law.

D.  Upon placement of an agency under the Merit System of Personnel Administration by Executive Order or legislation, subsequent changes in the name of the agency, its organization or structure, or repeal of statutory language placing the agency under the Merit System shall not alone be construed to remove the agency from the Merit System.  An agency shall be removed from the Merit System by enacting legislation which affirmatively declares the agency is removed from the Merit System of Personnel Administration.

E.  Upon placement of an agency under the Merit System of Personnel Administration by Executive Order or legislation, the agency shall abide by the provisions of the Merit System of Personnel Administration Rules and the Oklahoma Personnel Act.  Statutory provisions not included in the Oklahoma Personnel Act that authorize agencies to effect personnel transactions, including but not limited to preparing personnel schedules, employing and appointing personnel, defining their duties and fixing their salaries or compensation shall be interpreted as authorizing agencies to effect personnel transactions within the provisions of the Oklahoma Personnel Act and the rules promulgated thereunder unless the Legislature expresses a contrary intent.

Added by Laws 1994, c. 242, § 2.  Amended by Laws 1995, c. 310, § 12, emerg. eff. June 5, 1995; Laws 1998, c. 285, § 1, emerg. eff. May 27, 1998.

§74-840-4.2.  Status of employees.

A.  Except as otherwise provided by law, effective on the date an unclassified employee is made subject to the Merit System of Personnel Administration by virtue of an Executive Order issued pursuant to Section 840-4.1 of this title or legislation, the employee shall be given status in the job family level to which the position occupied by the employee is initially allocated by the Office of Personnel Management.  The employee shall not be required to take any examination or qualify for the job family level, and the salary of the employee shall not be reduced as a result of such initial allocation.  The status of the employee shall be determined as follows:

1.  An employee who has been continuously employed by the agency for a minimum of twelve (12) months immediately preceding the date on which the employee is made subject to the provisions of the Merit System shall be given permanent status in the classified service.

2.  An employee who has been continuously employed by the agency for less than twelve (12) months on the date the employee is made subject to the provisions of the Merit System shall be given probationary status in the classified service.  Such employee may obtain permanent status in the classified service twelve (12) months after the employee's entry-on-duty date with the agency pursuant to the provisions of the Merit System.

B.  Persons appointed to the classified service of any agency under the Merit System shall achieve classified status only in accordance with the Oklahoma Merit System of Personnel Administration Rules promulgated pursuant to the Oklahoma Personnel Act.

C.  Any classified employee who is serving in a position on the effective date of the removal of the position from the classified service and placement into the unclassified service shall have the option of retaining the employee's classified status.  Any such employee who elects to change from classified to unclassified status shall so indicate in writing.  If the employee chooses to remain in the classified service, the position occupied by the employee shall remain in the classified service until the employee either vacates the position or elects unclassified status.  All future appointees to such positions shall be in the unclassified service.

Added by Laws 1982, c. 338, § 13, eff. July 1, 1982.  Amended by Laws 1994, c. 242, § 21.  Renumbered from § 840.13 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 410, § 9, eff. Nov. 1, 1999; Laws 2002, c. 347, § 14, eff. Nov. 1, 2002.

§74-840-4.3.  Audit of classified service positions.

A.  The Office of Personnel Management shall conduct audits of positions in the classified service to determine the proper job family to which a position is allocated, and may delegate the auditing function to an agency pursuant to subsection E of Section 840-1.15 of this title.  Appointing authorities have control of positions within their agency and have the authority to organize their agencies, to create positions, to abolish positions and to prescribe or change the duties and responsibilities assigned to any position or employee at any time and shall determine the level within a job family at which duties and responsibilities are assigned.  The Administrator of the Office of Personnel Management shall adopt rules establishing policies and procedures for appointing authorities to follow when determining the job family level at which duties and responsibilities are assigned within their agencies.  Such rules shall include a process for review by the Office of Personnel Management of internal classification grievances of job family level assignments which cannot be resolved at the agency level.  Individual audits of positions shall be conducted at the request of the appointing authority based on information provided by the agency.  An incumbent employee will be given an opportunity to respond; however, the Office of Personnel Management will rely on the appointing authority for an official listing of the duties and responsibilities of the position.

B.  The appointing authority has the responsibility to ensure that employees are properly classified and that the work performed conforms to the appropriate job family descriptor describing the position.  Employees shall be classified in accordance with the work they are assigned on a regular and consistent basis as an integral part of their normal work assignment and job family descriptor.  An employee has the right and responsibility to file a classification grievance, as provided by law and rule, when duties performed on a regular and consistent basis do not conform to the job family descriptor.  An employee is entitled to the compensation assigned to the job family level for which duties were performed on a regular and consistent basis.  This provision does not entitle the employee to a higher job family level.  Agency classification and reclassification decisions shall not be subject to appeal to the Oklahoma Merit Protection Commission.  However, the involuntary removal of a permanent employee in permanent status in a job family level to a lower level in the same job family or to another job family level assigned a lower pay band shall be considered a demotion.  Such action may be appealed by the employee to the Oklahoma Merit Protection Commission.  The Administrator of the Office of Personnel Management shall adopt rules pursuant to subsection A of this section which shall include a process for review by the Office of Personnel Management of internal classification grievances of job family level assignments which cannot be resolved at the agency level.

C.  Job family descriptors shall be used for the purpose of distinguishing one job family from another as clearly and definitively as possible in order that positions may be properly allocated and employees may be properly classified in accordance with this section.  Job family descriptors shall be applied in accordance with the following:

1.  The position description questionnaire and job family descriptors shall be interpreted and applied as a composite picture of the job requirements.  An employee is not required to perform all of the work operations described in a job family descriptor in order to be eligible for classification thereunder.  An employee is not eligible or entitled to classification by reason of performing isolated or singular duties incidental to the job but which are described in another job family descriptor.  Employees are entitled to the job family level they are currently assigned.

2.  An employee normally performs some of the work of higher-rated jobs and some of the work of lower-rated jobs when required.  The normal duties of an employee may include assistance to others.

3.  An employee is required to perform the work operations and duties described or appraised as being covered by a job family descriptor pursuant to that degree or amount of guidance or instruction which is considered regular and consistent in order to qualify for the classification.

Added by Laws 1982, c. 147, § 9, emerg. eff. April 12, 1982.  Renumbered from § 7.9 of Title 62 by Laws 1982, c. 338, § 60, eff. July 1, 1982.  Amended by Laws 1983, c. 274, § 3, operative July 1, 1983; Laws 1986, c. 84, § 3, eff. Nov. 1, 1986; Laws 1994, c. 242, § 24.  Renumbered from § 840.22 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 13, emerg. eff. June 5, 1995; Laws 1997, c. 406, § 3, eff. July 1, 1997; Laws 1999, c. 410, § 10, eff. Nov. 1, 1999; Laws 2000, c. 336, § 6, eff. July 1, 2000.

§74-840-4.4.  Job specifications - Incorporation of requirements related to the deaf and hard-of-hearing.

When the appointing authority determines that certain knowledge and sign language skills are required in any position in order to effectively work with deaf or hard-of-hearing persons, such requirements shall be incorporated into the specifications of the appropriate job family descriptors.  Such requirements shall not be construed as placing additional requirements on persons who are incumbents in such positions at the time such a determination is made.

Added by Laws 1988, c. 51, § 1, emerg. eff. March 21, 1988.  Renumbered from § 840.19a of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1998, c. 246, § 39, eff. Nov. 1, 1998; Laws 1999, c. 410, § 11, eff. Nov. 1, 1999.

§74-840-4.5.  Merit System of Personnel Administration Salary Schedule.

A.  The Office of Personnel Management is directed to develop and publish a Merit System of Personnel Administration Salary Schedule, to be effective September 1, 1994.  The following schedule reflects the minimum and maximum salary in the grade indicated.

ANNUAL WAGE

GRADE   MINIMUM   MAXIMUM

1 $ 8,791.00 $11,039.00

2   8,955.00   11,244.00

3   9,122.00   11,454.00

4   9,292.00   11,668.00

5   9,465.00   11,885.00

6   9,641.00   12,106.00

7   9,820.00   12,332.00

8 10,003.00   12,561.00

9 10,190.00   12,795.00

10 10,379.00   13,033.00

11 10,573.00   13,276.00

12 10,770.00   13,524.00

13 10,970.00   13,775.00

14 11,175.00   14,032.00

15 11,383.00   14,294.00

16 11,595.00   14,559.00

17 11,811.00   14,831.00

18 12,031.00   15,106.00

19 12,255.00   15,388.00

20 12,483.00   15,724.00

21 12,715.00   16,019.00

22 12,952.00   16,373.00

23 13,194.00   16,727.00

24 13,439.00   17,099.00

25 13,690.00   17,470.00

26 13,945.00   17,860.00

27 14,204.00   18,250.00

28 14,469.00   18,659.00

29 14,738.00   19,069.00

30 15,013.00   19,498.00

31 15,292.00   19,929.00

32 15,628.00   20,381.00

33 15,965.00   20,833.00

34 16,319.00   21,306.00

35 16,672.00   21,780.00

36 17,044.00   22,278.00

37 17,415.00   22,776.00

38 17,805.00   23,299.00

39 18,195.00   23,822.00

40 18,604.00   24,371.00

41 19,014.00   24,920.00

42 19,443.00   25,495.00

43 19,873.00   26,072.00

44 20,325.00   26,676.00

45 20,776.00   27,282.00

46 21,249.00   27,918.00

47 21,723.00   28,554.00

48 22,221.00   29,220.00

49 22,718.00   29,888.00

50 23,241.00   30,587.00

51 23,763.00   31,289.00

52 24,312.00   32,025.00

53 24,861.00   32,761.00

54 25,436.00   33,532.00

55 26,013.00   34,305.00

56 26,617.00   35,101.00

57 27,223.00   35,912.00

58 27,858.00   36,747.00

59 28,493.00   37,583.00

60 29,159.00   38,460.00

61 29,827.00   39,339.00

62 30,526.00   40,260.00

63 31,226.00   41,181.00

64 31,962.00   42,150.00

65 32,697.00   43,117.00

66 33,468.00   44,132.00

67 34,240.00   45,148.00

68 35,036.00   46,214.00

69 35,831.00   47,281.00

70 36,666.00   48,401.00

71 37,502.00   49,522.00

72 38,379.00   50,698.00

73 39,256.00   51,874.00

74 40,177.00   53,108.00

75 41,097.00   54,343.00

76 42,065.00   55,638.00

77    43,032.00   56,936.00

78 44,047.00   58,296.00

79 45,062.00   59,659.00

80 46,128.00   61,087.00

81 47,194.00   62,518.00

82 48,314.00   64,018.00

83 49,433.00   65,520.00

84 50,609.00   67,095.00

85 51,784.00   68,672.00

86 53,018.00   70,326.00

87 54,252.00   71,982.00

88 55,547.00   73,718.00

89 56,844.00   75,456.00

90 58,204.00   77,280.00

91 59,565.00   79,105.00

92 60,993.00   81,019.00

93 62,422.00   82,937.00

94 63,922.00   84,947.00

95 65,422.00   86,959.00

96 66,997.00   89,069.00

97 68,572.00   91,183.00

98 70,226.00   93,399.00

99 71,880.00   95,618.00

100 73,616.00   97,944.00

B.  If the rate of pay of an employee is higher than the maximum rate of the grade for the class, the rate will remain the same as long as the employee retains the present classification, but no further increases will be approved unless provided by law.

Added by Laws 1985, c. 203, § 3, operative July 1, 1985.  Amended by Laws 1989, c. 370, § 13, operative July 1, 1989; Laws 1990, c. 204, § 3, operative July 1, 1990; Laws 1991, c. 239, § 1, eff. July 1, 1991; Laws 1994, c. 242, § 45.  Renumbered from Title 62, § 7.11 by Laws 1994, c. 242, § 54.

§74-840-4.6.  Pay structure.

A.  The State of Oklahoma, to recruit, retain and motivate a quality workforce for the purpose of providing quality services to the citizens of Oklahoma, shall provide a pay structure based on internal equity and external competitiveness balanced by the state's fiscal conditions.  The state's goal shall be to provide a flexible and adaptable state employee pay system based on the market data found in relevant public and private sector markets.

B.  The Administrator of the Office of Personnel Management  shall develop a salary schedule for the classified service and pay lines as appropriate to meet the needs of agencies.

C.  The Administrator shall design a compensation system for all classified state employees.  The compensation system, except for performance based adjustments, developed pursuant to this subsection shall be consistent with but not limited to the recommendations contained in the Classification and Compensation Reform Report from the Administrator, dated December 1998 and submitted to the Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives.

D.  All executive branch state agencies who employ personnel in the unclassified service of the state, whose salaries are not prescribed by law, shall establish salary schedules for such employees.

Added by Laws 1982, c. 338, § 16, eff. July 1, 1982.  Amended by Laws 1994, c. 242, § 22.  Renumbered from § 840.16 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 410, § 12, eff. Nov. 1, 1999.

§74-840-4.7.  Adoption of pay grades and pay grade adjustments - Reports - Exemption from Administrative Procedures Act.

A.  Proposed initial assignment of pay bands and pay band adjustments may be adopted by the Administrator of the Office of Personnel Management after a public hearing.  Such action shall become effective the following July 1 unless the Administrator finds it essential for the provision or continuation of government services to adopt an earlier effective date.  All such actions shall be reported to the Governor, President Pro Tempore of the Senate and Speaker of the House of Representatives.  The report shall include the justification and financial impact of the action.

B.  The provisions of this section shall not be subject to the provisions of Article I of the Administrative Procedures Act.

Added by Laws 1985, c. 46, § 5, emerg. eff. April 23, 1985.  Renumbered from § 840.16a of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 410, § 13, eff. Nov. 1, 1999.

§74-840-4.8.  Chaplains - Percentage of salary designated as housing allowance for federal tax purposes.

A.  In order to allow state-employed chaplains to take advantage of federal tax provisions, the chief administrative officer of any state entity that employs chaplains may designate not to exceed forty percent (40%) of the salary of the chaplain as a housing allowance.

B.  The Administrator of the Office of Personnel Management shall promulgate rules for the implementation of this section.

Added by Laws 1990, c. 68, § 1, eff. Jan. 1, 1991.  Renumbered from § 840.16c of this title by Laws 1994, c. 242, § 54.

§74-840-4.9.  Teachers' rights, privileges and benefits.

Certified teachers employed to serve as administrators, counselors, librarians or to teach by the state, under the Merit System of Personnel Administration, shall be entitled to all benefits granted other state employees of the agency, board, commission, department or institution by which they are employed.  Such teachers shall also be entitled to all benefits and privileges of their profession, including the right to participate in the Public Employees' Retirement System, or the Oklahoma Teachers' Retirement System at the option of the teacher and the right of membership and participation in the Oklahoma Education Association and all other professional associations and organizations of their choice.

Added by Laws 1982, c. 338, § 17, eff. July 1, 1982.  Renumbered from § 840.17 of this title by Laws 1994, c. 242, § 54.

§74-840-4.10.  Enforcement of teachers' rights, privileges and benefits.

A.  The Superintendent of Public Instruction and the Administrator of the Office of Personnel Management shall enforce and carry out the provisions of Section 17 of this act.

B.  The Administrator of the Office of Personnel Management shall act upon recommendation made by the Superintendent or his designee.

Added by Laws 1982, c. 338, § 18, eff. July 1, 1982.  Renumbered from § 840.18 of this title by Laws 1994, c. 242, § 54.

§74-840-4.11.  Noncompetitive appointments.

The Administrator may promulgate rules to provide for the establishment of noncompetitive appointments including, but not limited to, the positions of unskilled labor, attendants, aides, food service helpers, or custodial or similar types of employment when the character of the work makes it impracticable to supply the needs of the service effectively by competitive examination.  All such persons appointed shall serve a probationary period in accordance with the rules adopted by the Office of Personnel Management and the provisions of the laws of the State of Oklahoma and shall acquire permanent status and be subject to the same rules as other classified employees.

Added by Laws 1982, c. 338, § 21, eff. July 1, 1982.  Amended by Laws 1983, c. 274, § 2, operative July 1, 1983.  Renumbered from § 840.21 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 410, § 14, eff. Nov. 1, 1999; Laws 2000, c. 336, § 5, eff. July 1, 2000.

§74-840-4.12.  Promotional and entrance examinations - Persons with severe disabilities - Special disabled veterans - Optional hiring procedure for affirmative action goals.

A.  The Administrator of the Office of Personnel Management shall be responsible for conducting promotional examinations and entrance examinations as required under the Oklahoma Personnel Act.  Such examinations shall be of such character as to determine the qualifications, fitness and ability of the persons tested to perform the duties of the job family or job family level for which such tests or examinations are given.  Provided, however, tests and examinations of persons with severe disabilities who have satisfactorily completed vocational and technical education courses in vocational training units or divisions approved by the State Department of Rehabilitation Services shall be limited in scope so as to relate to the skill and physical capability required for a particular position.  Adequate public notice shall be given of all examinations except for promotion within a department or agency.  Notwithstanding any other provision of law, the Administrator may keep confidential all promotional examinations, entrance examinations, and any other testing materials, but the Administrator shall be required to disclose them pursuant to a valid order from a court of competent jurisdiction and establishment of a protective order prohibiting public disclosure of the examinations and materials.

B.  No person shall be required to take an entrance examination for an appointment to a job family level requiring licensing by a state agency if that person has been previously tested and is currently licensed by the State of Oklahoma.

C.  Promotional examinations for promotion within an agency, unless requested by the agency, shall not be required; provided that the promotion is in accordance with a plan adopted by the Administrator and is in accordance with a plan adopted by the promoting agency.  Every employee promoted within an agency or following an intra-agency lateral transfer shall serve a six-month trial period in the job level to which the employee is promoted or transferred, unless the trial period is waived, in writing, by the appointing authority.  At any time during a trial period, the appointing authority may return the employee to the level from which the employee was promoted upon written notification by the appointing authority to the employee as to such action and the reason therefor, and the employee shall not have the right to appeal.

D.  The Administrator shall accept Certificates of Proficiency issued by accredited private or public schools, colleges or the Oklahoma Employment Security Commission in lieu of typing and shorthand tests.

E.  The Office of Personnel Management shall certify that a candidate meets the necessary job qualifications for a job family level in the classified service for the purpose of allowing that candidate to be appointed to a job.  The Administrator of the Office of Personnel Management may delegate the certification function provided by this section to an agency pursuant to subsection E of Section 840-1.15 of this title.  Any statute which creates any position or qualifications for any position in the classified service shall not be construed to limit the power of the Administrator to interpret or add to those qualifications in a reasonable manner consistent with the intent of the Legislature and the duties of that position.  Any statute which empowers any agency head or other employer to hire or nominate persons for employment within the classified service shall not be construed to empower that agency head or other employer to waive or modify any qualification or rule for employment established by the Administrator.  The Administrator shall not be construed to have the authority to limit or reduce any qualification established by statute for any position.  The constructions established herein shall apply to any statutes or positions heretofore or hereafter created unless that statute clearly and specifically states that such constructions do not apply.

F.  Subsections A through E of this section shall not apply to special disabled veterans who are considered for employment under the provisions of Sections 401 through 404 of Title 72 of the Oklahoma Statutes.  Provided, said veterans may elect instead to be considered for employment according to the procedures set out in subsections A through E of this section.

G.  Subsections A through E of this section shall not apply to persons with severe disabilities who are considered for employment under the provisions of this subsection.  Provided, said persons may elect instead to be considered for employment according to the procedures set out in subsections A through E of this section.

1.  As used in this subsection "persons with severe disabilities" means persons certified as having disabilities according to standards and procedures established by the Administrator.  Said standards and procedures shall be developed by the Administrator of the Office of Personnel Management with the assistance of the Office of Handicapped Concerns, and the State Department of Rehabilitation Services.

2.  Agencies of this state may employ persons with severe disabilities who are legal residents of the state in competitive and noncompetitive jobs.  Except for the requirement of minimum qualifications specified in applicable job specifications, such persons with disabilities shall be exempt from entrance examinations and hiring procedures administered by the Office of Personnel Management pursuant to this section and Section 840-4.13 of this title.

3.  Persons with severe disabilities hired pursuant to this subsection shall be appointed for a probationary period pursuant to Section 840-4.13 of this title.

4.  Persons with severe disabilities hired pursuant to this subsection shall be subject to the rules of the Administrator of the Office of Personnel Management.

5.  The Office of Personnel Management shall maintain records regarding the employment of persons with severe disabilities by state agencies and shall report the number of persons so employed in its annual report for the Office of Personnel Management required by Section 840-1.6A of this title.

H.  1.  This subsection shall be known and may be cited as the "Fair Employment Practices Act".

2.  Agencies of this state may use the optional hiring procedure provided in this subsection to employ females, blacks, Hispanics, Asian/Pacific Islanders and American Indians/Alaskan natives, as defined by the Equal Employment Opportunity Commission, who are legal residents of the state in competitive and noncompetitive jobs. Individuals must meet the minimum qualifications and pass any required examinations established by the Office of Personnel Management or by statute.  Except for any required examinations and minimum qualifications specified in applicable job specifications, such persons shall be exempt from the hiring procedures administered by the Office of Personnel Management.  Persons may only be employed under this subsection in a job family level, group or category which has been identified as underutilized and in which an appropriate hiring goal has been set in the state agency's affirmative action plan approved by the Office of Personnel Management pursuant to the provisions of Section 840-2.1 of this title.  In addition, the appointing authority of the employing agency must determine that a manifest imbalance exists which justifies remedial action pursuant to this subsection in order to reach the affirmative action hiring goal.  Provided further, that eligible war veterans, as defined by Section 67.13a of Title 72 of the Oklahoma Statutes, who are members of the group for which a hiring goal has been set shall be considered by the employing agency before a nonveteran is appointed pursuant to this subsection.

3.  To be eligible for appointment, the persons who are members of the group for which a hiring goal has been set must score within the top ten scores of other available members of said group based on any examination or rating of education and experience.

4.  Persons hired pursuant to this subsection shall be appointed for a probationary period pursuant to Section 840-4.13 of this title.

5.  Upon acquiring permanent status, the employee shall be subject to the rules and regulations of the Office of Personnel Management and to full rights and entitlements of state employees in the classified service.

6.  The authority for an agency to make appointments pursuant to this subsection shall be temporary and shall cease when the appointing authority of an agency can no longer justify remedial action pursuant to this subsection.

7.  The Office of Personnel Management shall maintain records regarding the employment of persons by state agencies pursuant to this subsection and shall report the number of persons so employed in its annual report for the Office of Personnel Management required by Section 840-1.6A of this title.

Added by Laws 1982, c. 338, § 19, eff. July 1, 1982.  Amended by Laws 1983, c. 175, § 6, emerg. eff. June 7, 1983; Laws 1987, c. 191, § 1, operative July 1, 1987; Laws 1988, c. 213, § 1, eff. Nov. 1, 1988.  Renumbered from § 840.19 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 73, § 1, emerg. eff. April 12, 1995; Laws 1995, c. 310, § 14, emerg. eff. June 5, 1995; Laws 1996, c. 320, § 8, emerg. eff. June 12, 1996; Laws 1998, c. 364, § 32, emerg. eff. June 8, 1998; Laws 1999, c. 1, § 35, emerg. eff. Feb. 24, 1999; Laws 1999, c. 410, § 15, eff. Nov. 1, 1999; Laws 2000, c. 336, § 7, eff. July 1, 2000; Laws 2001, c. 381, § 10, eff. July 1, 2001; Laws 2002, c. 347, § 15, eff. Nov. 1, 2002.

NOTE:  Laws 1998, c. 235, § 6 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§74-840-4.13.  Certification to appointing authority - Broad band certification - Statewide and local registers - Professional practice licensure and hard-to-fill positions - Probationary period.

A.  Based upon the results of competitive entrance examinations and registers, as provided by the Oklahoma Personnel Act, the Administrator of the Office of Personnel Management shall certify to the appointing authority the names of the ten persons receiving the highest grade or score in said examinations plus all eligible applicants whose grade or score is tied with the lowest ranking of those so eligible.

B.  In addition to establishing statewide registers pursuant to subsection A of this section, the Administrator is hereby authorized to promulgate rules creating a local register to fill a vacancy in a local office of an agency by providing a certificate of available names of eligible persons who are residents of the county where the local office is located or said county and adjacent counties or a group of contiguous counties comprising a service area of an agency.  Available eligible residents shall be certified ahead of other available eligible persons who reside outside the area of the local register.  In filling vacant positions, the appointing authority shall select any one of the persons whose names have been so certified and may give preference in all cases to persons who have resided in this state for at least one (1) year prior to the date of the examination.  Provided, however, that any appointing authority authorized to employ persons who are not citizens of the United States, pursuant to Section 255 of this title, may request the Office to certify only the names of persons who are citizens of the United States in carrying out the provisions of this section; and such appointing authority may select any person so certified to the Administrator to fill such vacant positions even though a noncitizen may have received a higher grade on the examination.  Provided, further, that any appointing authority may select special disabled veterans considered for employment pursuant to Sections 401 through 404 of Title 72 of the Oklahoma Statutes.  The Department of Public Safety, in filling vacancies for Highway Patrol Cadets, may disqualify any eligible whose name has been certified for Highway Patrol Cadet pursuant to subsection A of this section, if the Department of Public Safety considers the eligible in connection with the hiring of three other eligibles pursuant to subsection A of this section from that certificate.  The name of such disqualified eligible shall be omitted from further certification to, and consideration by, the Department of Public Safety for appointment as a Highway Patrol Cadet to the next immediate Highway Patrol Academy for which vacancies are being filled.  Such disqualification shall neither deprive any person of any preference pursuant to paragraph 3 of subsection A of Section 840-4.14 of this title nor deprive any person from certification to, and consideration by, the Department of Public Safety for appointment as a Highway Patrol Cadet to a Highway Patrol Academy to be held after the next immediate Highway Patrol Academy.  The Department of Public Safety shall provide written notice of the disqualification to the Office of Personnel Management.  The Department of Corrections, in filling vacancies for Correctional Officer Cadets and Probation and Parole Officers, may disqualify any eligible whose name has been certified for Correctional Officer Cadet or Probation and Parole Officer, pursuant to subsection A of this section, if the Department of Corrections considers the eligible in connection with the hiring of three other eligibles pursuant to subsection A of this section from that or any other certificate.  The name of such disqualified eligible shall be omitted from future certification to, and consideration by, the Department of Corrections for appointment as a Correctional Officer Cadet or Probation and Parole Officer for a period of six (6) months, at which time the eligible may request restoration to the register by the Office of Personnel Management.  Such disqualification shall not deprive any person of any preference pursuant to paragraph 3 of subsection A of Section 840-4.14 of this title.  The Department of Corrections shall provide written notice of the disqualification to the Office of Personnel Management.

C.  Agencies may fill positions requiring professional practice licensure and hard-to-fill positions pursuant to authorization by the Administrator without regard to subsections A and B of this section.  The Administrator shall promulgate rules to authorize agencies to fill positions directly, pursuant to this subsection.  Such rules shall include criteria for identifying professional practice licensure positions and hard-to-fill positions which shall not require establishment of an employment list of eligible persons or the application of veterans preference.  The Administrator shall monitor appointments made by agencies pursuant to this subsection and shall establish recordkeeping and reporting procedures and the conditions under which the Administrator may withdraw authorization for agencies to directly hire persons into hard-to-fill positions.  Nothing in this subsection shall be construed to waive any requirement for any job or position established by statute or the Administrator.

D.  Every person, except as provided in subsection E of this section, upon initial appointment under the classified service, shall be appointed for a probationary period of one (1) year, except that the appointing authority may waive in writing the remainder of the probationary period at any time after a probationary employee has served six (6) months; provided, however, that the employee and the Administrator of the Office of Personnel Management shall be notified in writing as to such action and the reason therefor.  The probationary appointment of any person may be terminated at any time during the probationary period without the right of appeal.  At the close of the probationary period, as herein provided, said person shall acquire a permanent status under the conditions prescribed in the Oklahoma Personnel Act.

E.  Every person initially appointed under the classified service as an agent of the Alcoholic Beverage Laws Enforcement Commission shall be appointed for a probationary period of one (1) year.

F.  In working with appointing authorities in determining minimum qualifications for a position, the Administrator of the Office of Personnel Management shall require an appointing authority to justify in writing any reasons for excluding from consideration relevant public or private sector experience applicable to the position.

Added by Laws 1982, c. 338, § 20, eff. July 1, 1982.  Amended by Laws 1983, c. 175, § 7, emerg. eff. June 7, 1983; Laws 1985, c. 46, § 7, emerg. eff. April 23, 1985; Laws 1986, c. 244, § 6, emerg. eff. June 12, 1986; Laws 1993, c. 83, §2, emerg. eff. April 18, 1993; Laws 1994, c. 242, § 23.  Renumbered from Title 74, § 840.20 by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 15, emerg. eff. June 5, 1995; Laws 1996, c. 3, § 21, emerg. eff. March 6, 1996; Laws 1996, c. 320, § 9, emerg. eff. June 12, 1996; Laws 1997, c. 286, § 5, eff. July 1, 1997; Laws 1998, c. 69, § 1, eff. Nov. 1, 1998; Laws 1998, c. 235, § 7, eff. July 1, 1998; Laws 1999, c. 1, § 36, emerg. eff. Feb. 24, 1999; Laws 1999, c. 410, § 16, eff. Nov. 1, 1999; Laws 2003, c. 453, § 2, eff. Nov. 1, 2003.

NOTE:  Laws 1985, c. 283, § 6 repealed by Laws 1986, c. 244, § 9, emerg. eff. June 12, 1986.  Laws 1995, c. 309, § 1 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1998, c. 235, § 7 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§74-840-4.14.  Preferences.

A.  In establishing employment lists of eligible persons for competitive and noncompetitive appointment, certain preferences shall be allowed for honorably discharged veterans as defined by Section 67.13a and Section 67.13b of Title 72 of the Oklahoma Statutes.  In determination of the register rank:

1.  Five points shall be added to the final grade of any person who has passed the examination and has submitted proof of having status as a veteran or unremarried surviving spouse of a veteran;

2.  Five points shall be added to the final grade of any person who has passed the examination and has submitted proof of having status as a spouse of a veteran who is unemployable due to a service-connected disability as certified by the Veterans Administration or agency of the Defense Department within six (6) months of date of application; and

3.  Ten points shall be added to the final grade of any veteran who has passed the examination and has submitted proof of having a service-connected disability as certified by the Veterans Administration or agency of the Defense Department within six (6) months of date of application.  Such veterans' names shall be placed at the top of the register in accordance with their numerical rating if in receipt of benefits payable at the rate of thirty percent (30%) or more and such veterans shall not be denied employment and passed over for other veterans or nonveterans, without showing cause.  Acceptable cause shall include a reasonable expectation of the inability of the preferenced applicant to satisfactorily perform at the required level of the position and shall be reviewed in each instance by the Administrator of the Office of Personnel Management.  If the Administrator finds that acceptable cause for the denial of employment to the preferenced applicant does not exist, the appointing authority shall be required to hire the preferenced applicant.  The position shall not be permanently filled until the Administrator has issued his findings.

B.  War veterans, as defined by Section 67.13a of Title 72 of the Oklahoma Statutes, who have been awarded the Purple Heart or have a service-incurred disability rated by the Veterans Administration or a branch of the Armed Forces of the United States and who have been a resident of Oklahoma for at least one (1) year prior to the date of the examination, shall be authorized to open any closed register established by the Merit System of Personnel Administration.

C.  Subsection A of this section shall not apply to special disabled veterans who are considered for employment under the provisions of Sections 401 through 404 of Title 72 of the Oklahoma Statutes.  Provided, said veterans may elect instead to be considered for employment according to the procedures set out in this section.

Added by Laws 1982, c. 338, § 15, eff. July 1, 1982.  Amended by Laws 1983, c. 175, § 5, emerg. eff. June 7, 1983; Laws 1986, c. 115, § 1, eff. Nov. 1, 1986; Laws 1986, c. 252, § 4, eff. Nov. 1, 1986; Laws 1987, c. 207, § 25.  Renumbered from § 840.15 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 2004, c. 81, § 1, eff. Nov. 1, 2004.

§74-840-4.15.  Posting vacancies and promotional opportunities.

A.  The appointing authority shall post announcements of a vacancy or vacancies in accordance with a promotional plan filed by the agency with the Office of Personnel Management.  Promotional posting shall be required for initial entry into a job family at any level.  Promotional posting shall also be required for entry into any supervisory position or level.  Each agency's promotional posting plan shall describe the method by which all agency employees will be notified of vacancy announcements.  The posting shall include:

1.  Identification of the job family level of the vacancy or vacancies;

2.  A listing of job title, major work duties and minimum qualifications;

3.  The pay band and range;

4.  The anticipated number of vacancies;

5.  The specific location of work;

6.  The time limits and procedure for filing an application with the appointing authority; and

7.  Any additional factors which the appointing authority will consider in filling the vacancy.

B.  The appointing authority may elect to post general promotional opportunities in accordance with the provisions of this section in cases where there are usually continuous multiple vacant positions within a given job family; provided the appointing authority maintains a promotional applicant list for each job family which is posted on the basis of general promotional opportunities.  In such cases, the posting must include the length of time and conditions under which the promotional application of the candidate will remain available for active consideration by the appointing authority.

C.  If an employee still feels that the employee has not been treated fairly with regard to a promotional action pursuant to this section after such complaint has been reviewed in a formal grievance procedure conducted in accordance with the provisions of Section 840-6.2 of this title, the employee may seek a remedy through the procedures established in the Oklahoma Personnel Act.  If a violation of Section 840-2.9 of this title has been committed, the Oklahoma Merit Protection Commission may declare a position open.

D.  Prior to re-posting a notice of vacancy for a position that was not filled after the first notice was posted, the appointing authority must receive approval from the Administrator of the Office of Personnel Management prior to making any qualification changes to the position to be filled.

Added by Laws 1982, c. 338, § 40, eff. July 1, 1982.  Amended by Laws 1985, c. 46, § 6, emerg. eff. April 23, 1985; Laws 1986, c. 84, § 10, eff. Nov. 1, 1986; Laws 1986, c. 158, § 23, operative July 1, 1986.  Renumbered from § 841.19 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1999, c. 410, § 17, eff. Nov. 1, 1999; Laws 2000, c. 336, § 8, eff. July 1, 2000; Laws 2003, c. 453, § 3, eff. Nov. 1, 2003; Laws 2004, c. 5, § 96, emerg. eff. March 1, 2004.

NOTE:  Laws 2003, c. 212, § 17 repealed by Laws 2004, c. 5, § 97, emerg. eff. March 1, 2004.

§74-840-4.16.  Promotional preferences - Intent of Legislature.

It is the intent of the Legislature that any guidelines pertaining to promotion adopted by the Administrator give preference to:

1.  a promote-from-within policy when the merit, ability and capacity of incumbent employee applicants is relatively equal to that of outside applicants; and

2.  seniority as a factor in promotional plans when merit, ability and capacity are relatively equal among applicants.

Laws 1986, c. 84, § 11, eff. Nov. 1, 1986.  Renumbered from § 841.19a of this title by Laws 1994, c. 242, § 54.

§74-840-4.17.  Employee performance management system.

A.  The Office of Personnel Management shall make available one standard performance management system that shall be used by all agencies for completing employee performance evaluations.  The purpose of this employee performance management system is to evaluate the performance of each regular classified, unclassified and exempt employee in the executive branch of state government except those in the exempt unclassified service as specified in paragraphs 1 and 2 of subsection A of Section 840-5.5 of this title and those employees employed by the institutions under the administrative authority of The Oklahoma State System of Higher Education.

B.  The employee performance management system shall provide for the following:

1.  An objective evaluation by the immediate supervisor of the performance of the employee within the assigned duties of the job.  The evaluation shall contain the agency number, date of review, and employee identification number;

2.  The identification by the immediate supervisor of accountabilities and behaviors upon which the employee will be evaluated;

3.  A mid-term interview with the immediate supervisor for the purpose of discussing the progress of the employee in meeting the accountabilities and behaviors upon which the employee will be evaluated;

4.  Identification of performance strengths and performance areas for development;

5.  A final interview with the employee by the immediate supervisor who shall provide the employee with a copy of the performance evaluation; and

6.  The opportunity for the employee to submit written comments regarding the performance evaluation.

C.  Each employee shall be rated at least thirty (30) days prior to the end of the probationary period.  Except as may otherwise be provided by rules promulgated by the Administrator of the Office of Personnel Management, after the end of the probation period, each employee shall be evaluated at least annually on a twelve-month period.

D.  Any permanent classified employee who disagrees with the employee's performance evaluation may file a grievance pursuant to Section 840-6.2 of this title.

E.  Any employee, regardless of status, who is required to be evaluated pursuant to this section and who believes that the employing agency has not complied with the requirements of subsection B of this section may file a complaint through any dispute resolution process made available through the employing agency or, if there is no internal agency dispute resolution process, through the Oklahoma Merit Protection Commission.  The Oklahoma Merit Protection Commission shall have jurisdiction to investigate or hear appeals of the failure of an agency to comply with the provisions of subsection B of this section.

F.  The agency shall use employee evaluations of current or former state employees in decisions regarding promotions, appointments, demotions, performance pay increases and discharges.  Reductions-in-force shall not be considered discharges.

G.  The agency shall retain a copy of the performance evaluation for each employee of the agency.  A copy of the performance evaluation shall be retained in the employee's personnel file.

H.  Each appointing authority shall annually report its compliance with the provisions of this section in writing to the Administrator of the Office of Personnel Management.  The Administrator shall prescribe a form for such reporting.

I.  The Administrator of the Office of Personnel Management shall conduct an annual random audit of state agencies to determine whether they are in compliance with this section.  Any agency deemed to be out of compliance shall submit a written plan to the Administrator detailing the efforts the agency will make to come into compliance at the earliest possible date.

Added by Laws 1982, c. 338, § 37, eff. July 1, 1982.  Amended by Laws 1985, c. 46, § 4, emerg. eff. April 23, 1985; Laws 1986, c. 84, § 9, eff. Nov. 1, 1986; Laws 1986, c. 244, § 8, emerg. eff. June 12, 1986; Laws 1992, c. 367, § 18, eff. July 1, 1992.  Renumbered from § 841.16 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1998, c. 235, § 8, eff. July 1, 1998; Laws 1999, c. 1, § 37, emerg. eff. Feb. 24, 1999; Laws 1999, c. 410, § 18, eff. Nov. 1, 1999; Laws 2001, c. 381, § 11, eff. July 1, 2001; Laws 2003, c. 212, § 18, eff. July 1, 2003; Laws 2004, c. 312, § 12, eff. July 1, 2004; Laws 2005, c. 389, § 2, eff. Nov. 1, 2005.

NOTE:  Laws 1998, c. 98, § 1 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.

§74-840-4.18.  Renumbered as § 840-2.27 of this title by Laws 1995, c. 263, § 10.

§74-840-4.19.  Authority to designate place of employment - Appeals to Merit Board Protection Commission.

A state agency shall have sole and final authority to designate the place or places where its employees shall perform their duties.  The Oklahoma Merit Protection Commission shall not have jurisdiction to accept an appeal of an employee resulting from the employing agency transfer of an employee from one county or locality to another, changing the assigned duties of an employee, or relieving the employee from performance of duty at a particular place and reassigning to an employee duties to be performed at another place, unless an employee asserts that:

1.  The action resulted in a change in job classification or reduction of the base salary of the employee;

2.  A violation of the provisions of Section 840-2.5 or 840-2.9 of this title may have occurred; or

3.  The action was taken clearly for disciplinary reasons and to deny the employee the right of appeal.

Added by Laws 1995, c. 310, § 16, emerg. eff. June 5, 1995.

§74-840.5.  Renumbered as § 840-2.12 of this title by Laws 1994, c. 242, § 54.

§74-840-5.1.  Unclassified service exempt from act except leave regulations.

Unless otherwise provided, offices and positions in the unclassified service are in no way subject to any of the provisions of this act or of the rules and regulations promulgated hereunder except leave regulations.  Provided, offices and positions of the State Senate and House of Representatives shall not be subject to regulations of the Office of Personnel Management on involuntary leave without pay or furlough but shall be subject to any involuntary leave without pay or furlough plan adopted by the President Pro Tempore of the Senate or the Speaker of the House of Representatives.  No person chosen by election or appointment to fill an elective office shall be subject to any leave plan or regulation or shall such person be eligible for accrual of any leave benefits.

Added by Laws 1982, c. 338, § 7, eff. July 1, 1982.  Amended by Laws 1986, c. 244, § 2, emerg. eff. June 12, 1986.  Renumbered from § 840.7 of this title by Laws 1994, c. 242, § 54.

§74-840-5.1A.  Unclassified service - Service at pleasure of appointing authority - Severance benefits.

A.  Within state government, persons appointed to a position in the unclassified service after June 30, 1996, shall serve at the pleasure of the appointing authority.  Appointing authorities shall not convey any right or expectation of continued employment to such unclassified employees.  The appointing authority may separate such unclassified employees at any time with or without cause.  No provision of the Oklahoma Personnel Act shall be construed as granting any property interest in employment to any unclassified service employee.

B.  Nothing in this section is intended to change the status of any unclassified employee appointed to a position on or before June 30, 1996.

C.  This section shall not apply to persons in positions in institutions under the jurisdiction of the Oklahoma State Regents for Higher Education or subject to the University Hospitals Authority Model Personnel System created pursuant to Section 3211 of Title 63 of the Oklahoma Statutes.

D.  Agencies may provide severance benefits pursuant to Section 840-2.27D of this title to regular unclassified employees with one (1) year or more continuous state service who are separated from the state service for budgetary reasons.  A plan providing for such benefits shall be submitted to the Director of the Office of State Finance who shall reject any plan that does not:

1.  Demonstrate that funds are available to cover projected costs;

2.  Contain an estimate of the number of affected employees likely to participate in the education voucher program established in Section 840-2.27D of this title; and

3.  Contain an estimate of the cost savings or reduced expenditures likely to be achieved by the agency.

Added by Laws 1996, c. 320, § 10, emerg. eff. June 12, 1996.  Amended by Laws 2003, c. 212, § 19, eff. July 1, 2003.

§74-840-5.1B.  Repealed by Laws 2005, c. 453, § 5, eff. July 1, 2005.

NOTE:  Prior to repeal this section was amended by Laws 2005, c. 176, § 6 to read as follows:

A.  There is hereby created the State Classification Task Force for the purpose of reviewing unclassified positions in the executive branch of state government, excluding The Oklahoma State System of Higher Education, and making recommendations to the Legislature concerning the current unclassified service and the feasibility of proposals to add positions to or remove positions from the unclassified service.

B.  The Task Force shall consist of ten (10) members of the Oklahoma Legislature, five members of the House of Representatives appointed by the Speaker of the House of Representatives and five members of the Senate appointed by the President Pro Tempore of the Senate.  Members shall serve at the pleasure of their appointing authority.

C.  For the Forty-ninth Oklahoma Legislature, the Speaker of the House of Representatives shall select the chair of the Task Force and the President Pro Tempore of the Senate shall select the vice chair of the Task Force.  Thereafter, the chair and vice chair shall rotate between the House of Representatives and Senate with the President Pro Tempore of the Senate and the Speaker of the House of Representatives making the respective appointments.

D.  Staffing for the Task Force shall be provided by the legislative staff of the House of Representatives and the Senate, and the Administrator of the Office of Personnel Management.

E.  Members of the Task Force shall receive no compensation for serving on the Task Force but shall receive travel reimbursement for their necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of Title 74 of the Oklahoma Statutes from the legislative body in which they serve.

F.  1.  State agencies subject to the provisions of the Merit System of Personnel Administration shall submit requests for authorizations for unclassified positions and employees to the Administrator of the Office of Personnel Management who shall forward such requests to the Task Force.  The Administrator shall review, analyze, and provide recommendations to the Task Force regarding such requests.

2.  The Task Force shall meet in November of each year and shall review any agency proposals to add unclassified positions to the state service.  A representative from each appointing authority of a state agency that desires to add unclassified positions shall attend the meeting and present the proposal of the agency.

3.  The Task Force shall also review positions currently in the unclassified service.  The Administrator of the Office of Personnel Management shall review and analyze such positions and provide recommendations to the Task Force.  The Task Force may request the presence of state agency representatives to provide information concerning such positions.

4.  On or before February 1 of each year, the Task Force shall present any recommendations to the Speaker of the House of Representatives and the President Pro Tempore of the Senate concerning current positions in the unclassified service and agency proposals to add unclassified positions.

5.  The Task Force may also meet during the regular session of the Legislature to consider any additional requests to add unclassified positions to the state service submitted pursuant to this subsection.

§74-840-5.2.  Option to retain classified status.

Any classified employee who is serving in an agency head position which is subject to the Merit System of Personnel Administration on the effective date of this act shall have the option of retaining such classified status.  An incumbent who chooses to remain in the classified service shall be subject to all provisions and conditions of the Merit System of Personnel Administration.  An incumbent who chooses to change status from classified to unclassified shall so indicate in writing.  All future appointees to such positions shall be in the unclassified service.

Added by Laws 1985, c. 46, § 3, emerg. eff. April 23, 1985.  Renumbered from § 840.8a of this title by Laws 1994, c. 242, § 54.

§74-840-5.2A.  Ethics Commission - Status of employees to be as shown on employment records.

All persons employed by the Ethics Commission prior to March 18, 1998, shall be in and shall have been in such status in the classified or unclassified service as shown on their individual records on file in the Office of Personnel Management.  The employment records of such persons on file in the Office of Personnel Management shall be controlling as to the status of such persons and the positions they occupy or occupied.

Added by Laws 1998, c. 285, § 5, emerg. eff. May 27, 1998.

§74-840-5.2B.  State and Education Employees Group Insurance Board - Status of employees to be as shown on employment records.

All persons employed by the State and Education Employees Group Insurance Board prior to March 27, 1998, shall be in and shall have been in such status in the classified or unclassified service as shown on their individual records on file in the Office of Personnel Management.  The employment records of such persons on file in the Office of Personnel Management shall be controlling as to the status of such persons and the positions they occupy or occupied.

Added by Laws 1998, c. 285, § 6, emerg. eff. May 27, 1998.

§74-840-5.3.  Certain persons not considered state employees.

A.  The following offices, positions and personnel shall not be considered state employees except as otherwise provided by law:

1.  Patient and inmate help in the state charitable, mental and correctional institutions;

2.  Persons engaged in public work for the state, but employed by contractors when the performance of such contract is authorized by the Legislature or other competent authority;

3.  All employees of all public school districts; and

4.  Officers and members of the Oklahoma National Guard, as such.

B.  1.  Instructional and administrative personnel, except for superintendents, of the State Department of Rehabilitation Services at the Oklahoma School for the Blind and the Oklahoma School for the Deaf pursuant to Section 1419 of Title 10 of the Oklahoma Statutes shall be considered state employees, except they shall not be considered state employees for the purposes of the Oklahoma Personnel Act, unless otherwise provided by law.  However, the Office of Personnel Management may categorize such employees as unclassified solely for the purpose of entering and maintaining employment data in the state Personnel Management Information System established pursuant to Section 840-2.13 of this title.

2.  The superintendents at the Oklahoma School for the Blind and the Oklahoma School for the Deaf shall be state employees in the unclassified service, subject to the Oklahoma Personnel Act.

Added by Laws 1982, c. 338, § 9, eff. July 1, 1982.  Amended by Laws 1986, c. 244, § 5, emerg. eff. June 12, 1986.  Renumbered from § 840.9 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 269, § 3, eff. July 1, 1995; Laws 2001, c. 381, § 12, eff. July 1, 2001; Laws 2003, c. 93, § 4, eff. July 1, 2003.

§74-840-5.4.  Placement of agencies under Merit System of Personnel Administration.

Nothing in this act is intended to automatically place any agency under the provisions of the Merit System of Personnel Administration; however, any agency may be placed under the provisions of the Merit System in accordance with Section 840.3 of Title 74 of the Oklahoma Statutes unless otherwise prohibited by law.

Added by Laws 1986, c. 244, § 4, emerg. eff. June 12, 1986.  Renumbered from § 840.8c of this title by Laws 1994, c. 242, § 54.

§74-840-5.5.  Unclassified service - Offices, positions, and personnel.

A.  The following offices, positions, and personnel shall be in the unclassified service and shall not be placed under the classified service:

1.  Persons chosen by popular vote or appointment to fill an elective office, and their employees, except the employees of the Corporation Commission, the State Department of Education and the Department of Labor;

2.  Members of boards and commissions, and heads of agencies; also one principal assistant or deputy and one executive secretary for each state agency;

3.  All judges, elected or appointed, and their employees;

4.  Persons employed with one-time, limited duration, federal or other grant funding that is not continuing or indefinitely renewable.  The length of the unclassified employment shall not exceed the period of time for which that specific federal funding is provided;

5.  All officers and employees of The Oklahoma State System of Higher Education, State Board of Education and Oklahoma Department of Career and Technology Education;

6.  Persons employed in a professional or scientific capacity to make or conduct a temporary and special inquiry, investigation, or examination on behalf of the Legislature or a committee thereof or by authority of the Governor.  These appointments and authorizations shall terminate on the first day of the regular legislative session immediately following the appointment, if not terminated earlier.  However, nothing in this paragraph shall prevent the reauthorization and reappointment of any such person.  Any such appointment shall be funded from the budget of the appointing authority;

7.  Election officials and employees;

8.  Temporary employees employed to work less than one thousand (1,000) hours in any twelve-month period and seasonal employees employed pursuant to Section 1806.1 of this title who work less than one thousand two hundred (1,200) hours in any twelve-month period.  This category of employees may include persons employed on an intermittent, provisional, seasonal, temporary or emergency basis;

9.  Department of Public Safety employees occupying the following offices or positions:

a. administrative aides to the Commissioner,

b. executive secretaries to the Commissioner,

c. the Governor's representative of the Oklahoma Highway Safety Office who shall be appointed by the Governor,

d. Highway Patrol Colonel,

e. Highway Patrol Lieutenant Colonel,

f. Highway Patrol Major,

g. Director of Finance,

h. noncommissioned pilots,

i. Information Systems Administrator,

j. Law Enforcement Telecommunications System Specialist,

k. Director of Driver License Administration,

l. Director of Transportation Division,

m. Director of the Alcohol and Drug Countermeasures Unit,

n. Director of the Oklahoma Highway Safety Office,

o. Civil Rights Administrator,

p. Budget Analyst,

q. Comptroller,

r. Chaplain,

s. Helicopter Mechanic,

t. Director of Safety Compliance,

u. Human Resources Director,

v. Administrator of Department Services, and

w. a maximum of seven (7) positions for the purpose of administering programs in the Oklahoma Highway Safety Office, within full-time employee limitations of the Department, employed with federal funding that is continuing or indefinitely renewable.  The authorization for such positions shall be terminated if the federal funding for positions is discontinued;

provided, any person appointed to a position prescribed in subparagraphs d, e, f or o of this paragraph shall have a right of return to the classified commissioned position without any loss of rights, privileges or benefits immediately upon completion of the duties in the unclassified commissioned position, and any person appointed to a position prescribed in subparagraph i, j, k, l, m or n of this paragraph shall have a right of return to the previously held vacant classified position within the Department of Public Safety without any loss of rights, privileges or benefits immediately upon completion of the duties in the unclassified commissioned position;

10.  Professional trainees only during the prescribed length of their course of training or extension study;

11.  Students who are employed on a part-time basis, which shall be seventy-five percent (75%) of a normal forty-hour work week or thirty (30) hours per week, or less, or on a full-time basis if the employment is pursuant to a cooperative education program such as that provided for under Title I IV-D of the Higher Education Act of 1965 (20 U.S.C. 1087a-1087c), as amended, and who are regularly enrolled in:

a. an institution of higher learning within The Oklahoma State System of Higher Education,

b. an institution of higher learning qualified to become coordinated with The Oklahoma State System of Higher Education.  For purposes of this section, a student shall be considered a regularly enrolled student if the student is enrolled in a minimum of five (5) hours of accredited graduate courses or a minimum of ten (10) hours of accredited undergraduate courses, provided, however, the student shall only be required to be enrolled in a minimum of six (6) hours of accredited undergraduate courses during the summer, or

c. high school students regularly enrolled in a high school in Oklahoma and regularly attending classes during such time of enrollment;

12.  The spouses of personnel who are employed on a part-time basis to assist or work as a relief for their spouses in the Oklahoma Tourism and Recreation Department;

13.  Service substitute attendants who are needed to replace museum and site attendants who are unavoidably absent.  Service substitutes may work as part-time or full-time relief for absentees for a period of not more than four (4) weeks per year in the Oklahoma Historical Society sites and museums; such substitutes will not count towards the agency's full-time-equivalent (FTE) employee limit;

14.  Employees of the Oklahoma House of Representatives, the State Senate, or the Legislative Service Bureau;

15.  Corporation Commission personnel occupying the following offices and positions:

a. Administrative aides, and executive secretaries to the Commissioners,

b. Directors of all the divisions, personnel managers and comptrollers,

c. General Counsel,

d. Public Utility Division Chief Engineer,

e. Public Utility Division Chief Accountant,

f. Public Utility Division Chief Economist,

g. Public Utility Division Deputy Director,

h. Secretary of the Commission,

i. Deputy Conservation Director,

j. Manager of Pollution Abatement,

k. Manager of Field Operations,

l. Manager of Technical Services,

m. Public Utility Division Chief of Telecommunications,

n. Director of Information Services, and

o. All Data Processing employees hired on or after September 1, 2005;

16.  At the option of the employing agency, the Supervisor, Director, or Educational Coordinator in any other state agency having a primary responsibility to coordinate educational programs operated for children in state institutions;

17.  Department of Mental Health and Substance Abuse Services personnel occupying the following offices and positions at each facility:

a. Director of Facility,

b. Deputy Director for Administration,

c. Clinical Services Director,

d. Executive Secretary to Director, and

e. Directors or Heads of Departments or Services;

18.  Office of State Finance personnel occupying the following offices and positions:

a. State Comptroller,

b. Administrative Officers,

c. Alternator Claims Auditor,

d. Employees hired to fulfill state compliance agency requirements under Model Tribal Gaming Compacts,

e. Employees of the Budget Division,

f. Employees of the Fiscal and Research Division,

g. Employees hired to work on the CORE Systems Project; and

h. The following employees of the Information Services Division:

(1) Information Services Division Manager,

(2) Network Manager,

(3) Network Technician,

(4) Security Manager,

(5) Contracts/Purchasing Manager,

(6) Operating and Applications Manager,

(7) Project Manager,

(8) Help Desk Manager,

(9) Help Desk Technician,

(10) Quality Assurance Manager,

(11) ISD Analysts,

(12) CORE Manager,

(13) Enterprise System/Database Software Manager,

(14) Data Center Operations and Production Manager,

(15) Voice Communications Manager,

(16) Applications Development Manager,

(17) Projects Manager,

(18) PC's Manager,

(19) Servers Manager,

(20) Portal Manager, and

(21) Procurement Specialist;

19.  Employees of the Oklahoma Industrial Finance Authority;

20.  Those positions so specified in the annual business plan of the Oklahoma Department of Commerce;

21.  Those positions so specified in the annual business plan of the Oklahoma Center for the Advancement of Science and Technology;

22.  The following positions and employees of the Oklahoma School of Science and Mathematics:

a. positions for which the annual salary is Twenty-four Thousand One Hundred Ninety-three Dollars ($24,193.00) or more, as determined by the Office of Personnel Management, provided no position shall become unclassified because of any change in salary or grade while it is occupied by a classified employee,

b. positions requiring certification by the State Department of Education, and

c. positions and employees authorized to be in the unclassified service of the state elsewhere in this section or in subsection B of this section;

23.  Office of Personnel Management employees occupying the following positions:

a. the Carl Albert Internship Program Coordinator,

b. one Administrative Assistant, and

c. one Workforce Planning Manager;

24.  Department of Labor personnel occupying the following offices and positions:

a. two Deputy Commissioners,

b. two Executive Secretaries to the Commissioner,

c. Chief of Staff,

d. two Administrative Assistants,

e. Information Systems Administrator,

f. three Safety and Health Directors,

g. Research Director,

h. Employment Standards Director,

i. Asbestos Director, and

j. General Counsel;

25.  The State Bond Advisor and his or her employees;

26.  The Oklahoma Employment Security Commission employees occupying the following positions:

a. Associate Director,

b. Secretary to the Associate Director, and

c. Assistant to the Executive Director;

27.  Oklahoma Human Rights Commission personnel occupying the position of Administrative Assistant;

28.  Officers and employees of the State Banking Department;

29.  Officers and employees of the University Hospitals Authority except personnel in the state classified service pursuant to Section 3211 of Title 63 of the Oklahoma Statutes and members of the University Hospitals Authority Model Personnel System created pursuant to subsection E of Section 3211 of Title 63 of the Oklahoma Statutes or as otherwise provided for in Section 3213.2 of Title 63 of the Oklahoma Statutes;

30.  Alcoholic Beverage Laws Enforcement Commission employees occupying the following positions:

a. three Administrative Service Assistant positions, however, employees in such positions who are in the unclassified service on June 4, 2003, may make an election to be in the classified service without a loss in salary by September 1, 2003, and

b. the Deputy Director position in addition to the one authorized by paragraph 2 of this subsection;

31.  The Oklahoma State Bureau of Investigation employees occupying the following positions:

a. five assistant directors,

b. six special investigators,

c. one information representative,

d. one federally funded physical evidence technician,

e. four federally funded laboratory analysts,

f. a maximum of fourteen positions employed for the purpose of managing the automated information systems of the agency, and

g. one executive secretary in addition to the one authorized pursuant to paragraph 2 of this subsection;

32.  The Department of Transportation, the following positions:

a. Director of the Oklahoma Aeronautics Commission,

b. five Department of Transportation Assistant Director positions,

c. eight field division engineer positions, and

d. one pilot position;

33.  Commissioners of the Land Office employees occupying the following positions:

a. Director of the Investments Division,

b. Assistant Director of the Investments Division,

c. one Administrative Assistant,

d. one Audit Tech position,

e. one Auditor I position,

f. two Accounting Tech I positions,

g. two Administrative Assistant I positions,

h. two Imaging Specialist positions, and

i. one Information Systems Specialist position;

34.  Within the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control Commission, the following positions:

a. six Narcotics Agent positions and three Typist Clerk/Spanish transcriptionists, including a Typist Clerk Supervisor/Spanish transcriptionist, provided, authorization for such positions shall be terminated if the federal funding for the positions is discontinued,

b. one executive secretary in addition to the one authorized pursuant to paragraph 2 of this subsection,

c. one fiscal officer,

d. one full-time Programmer, and

e. one full-time Network Engineer;

35.  The Military Department of the State of Oklahoma is authorized such unclassified employees within full-time employee limitations to work in any of the Department of Defense directed youth programs, the State of Oklahoma Juvenile Justice youth programs, those persons reimbursed from Armory Board or Billeting Fund accounts, and skilled trade positions;

36.  Within the Oklahoma Commission on Children and Youth the following unclassified positions:

a. one Oversight Specialist and one Community Development Planner,

b. one State Plan Grant Coordinator, provided authorization for the position shall be terminated when federal support for the position by the United States Department of Education Early Intervention Program is discontinued, and

c. one executive secretary in addition to the one authorized pursuant to paragraph 2 of this subsection;

37.  The following positions and employees of the Department of Central Services:

a. one Executive Secretary in addition to the Executive Secretary authorized by paragraph 2 of this subsection,

b. the Director of Central Purchasing,

c. one Alternate Fuels Administrator,

d. one Director of Special Projects,

e. three postauditors,

f. four high-technology contracting officers,

g. one Executive Assistant to the Purchasing Director,

h. four Contracts Managers,

i. one Associate Director,

j. one specialized HiTech/Food Contracting Officer,

k. one State Use Contracting Officer,

l. one Property Distribution Administrator,

m. three licensed architects assigned to the Facilities and Properties Division,

n. three licensed engineers assigned to the Facilities and Properties Division,

o. four construction consultants assigned to the Facilities and Properties Division,

p. one attorney assigned to the Facilities and Properties Division,

q. three positions assigned to the Information Services Division, which shall include one Information Technology Manager, one Applications Specialist and one Data Planning Specialist, and

r. four positions assigned to Fleet Management, which shall include one Deputy Fleet Manager and three Management Analysts;

38.  Four Water Quality Specialists, and four Water Resources Division Chiefs within the Oklahoma Water Resources Board;

39.  J.D. McCarty Center for Children with Developmental Disabilities personnel occupying the following offices and positions:

a. Physical Therapists,

b. Physical Therapist Assistants,

c. Occupational Therapists,

d. Certified Occupational Therapist Aides, and

e. Speech Pathologists;

40.  The Development Officer and the Director of the State Museum of History within the Oklahoma Historical Society;

41.  Oklahoma Department of Agriculture, Food, and Forestry personnel occupying the following positions:

a. one Executive Secretary in addition to the Executive Secretary authorized by paragraph 2 of this subsection and one Executive Assistant,

b. nineteen Agricultural Marketing Coordinator III positions,

c. temporary fire suppression personnel, regardless of the number of hours worked, who are employed by the Oklahoma Department of Agriculture, Food, and Forestry during the period of October 1 through May 31 in any fiscal year; provided, however, notwithstanding the provisions of any other section of law, the hours worked by such employees shall not entitle such employees to any benefits received by full-time employees,

d. one Administrator for Human Resources,

e. one Director of Administrative Services,

f. one Water Quality Consumer Complaint Coordinator,

g. one hydrologist position,

h. Public Information Office Director,

i. Market Development Services Director,

j. Legal Services Director,

k. Animal Industry Services Director,

l. Agricultural Environmental Management Services Director,

m. Forestry Services Director,

n. Plant Industry and Consumer Services Director,

o. one Grants Administrator position,

p. Director of Laboratory Services,

q. Chief of Communications,

r. Public Information Manager,

s. Inventory/Supply Officer,

t. five Agriculture Field Inspector positions assigned the responsibility for conducting inspections and audits of agricultural grain storage warehouses.  All other Agriculture Field Inspector positions and employees of the Oklahoma Department of Agriculture, Food, and Forestry shall be classified and subject to the provisions of the Merit System of Personnel Administration.  On November 1, 2002, all other unclassified Agriculture Field Inspectors shall be given status in the classified service as provided in Section 840-4.2 of this title,

u. Rural Fire Coordinator,

v. one Agricultural Marketing Coordinator III,

w. Food Safety Division Director,

x. two Environmental Program Specialists,

y. two Scale Technicians, and

z. two Plant Protection Specialists;

42.  The Contracts Administrator within the Oklahoma State Employees Benefits Council;

43.  The Development Officer within the Oklahoma Department of Libraries;

44.  Oklahoma Real Estate Commission personnel occupying the following offices and positions:

a. Educational Program Director, and

b. Data Processing Manager;

45.  A Chief Consumer Credit Examiner for the Department of Consumer Credit;

46.  All officers and employees of the Oklahoma Capitol Complex and Centennial Commemoration Commission;

47.  All officers and employees of the Oklahoma Motor Vehicle Commission;

48.  One Museum Archivist of The Will Rogers Memorial Commission;

49.  One Fire Protection Engineer of the Office of the State Fire Marshal;

50.  Acting incumbents employed pursuant to Section 209 of Title 44 or Section 48 of Title 72 of the Oklahoma Statutes who shall not be included in any limitation on full-time equivalency imposed by law on an agency.  Permanent classified employees may request a leave of absence from classified status and accept an unclassified appointment and compensation as an acting incumbent with the same agency; provided, the leave shall expire no later than two (2) years from the date of the acting incumbent appointment.  An appointing authority may establish unclassified positions and appoint unclassified employees to perform the duties of a permanent classified employee who is on leave of absence from a classified position to serve as an acting incumbent.  All unclassified appointments created pursuant to this paragraph shall expire no later than two (2) years from the date of appointment.  Classified employees accepting unclassified appointments and compensation pursuant to this paragraph shall be entitled to participate without interruption in any benefit programs available to classified employees, including retirement and insurance programs.  Immediately upon termination of an unclassified appointment pursuant to this paragraph, an employee on assignment from the classified service shall have a right to be restored to the classified service and reinstated to the former job family level and compensation plus any adjustments and increases in salary or benefits which the employee would have received but for the leave of absence;

51.  The Oklahoma Homeland Security Director and all other positions assigned the responsibilities of working in the Oklahoma Office of Homeland Security; and

52.  The following eighteen (18) positions in the State Department of Health:

a. one surveillance supervisor,

b. one surveillance project monitor,

c. two bilingual interviewers,

d. eight senior interviewers, and

e. six interviewers.

B.  If an agency has the authority to employ personnel in the following offices and positions, the appointing authority shall have the discretion to appoint personnel to the unclassified service:

1.  Licensed medical doctors, osteopathic physicians, dentists, psychologists, and nurses;

2.  Certified public accountants;

3.  Licensed attorneys;

4.  Licensed veterinarians; and

5.  Licensed pharmacists.

C.  Effective July 1, 1996, authorization for unclassified offices, positions, or personnel contained in a bill or joint resolution shall terminate June 30 of the ensuing fiscal year after the authorization unless the authorization is codified in the Oklahoma Statutes or the termination is otherwise provided in the legislation.

D.  The appointing authority of agencies participating in the statewide information systems project may establish unclassified positions and appoint unclassified employees to the project as needed.  Additional unclassified positions may be established, if required, to appoint an unclassified employee to perform the duties of a permanent classified employee who is temporarily absent from a classified position as a result of assignment to this project.  All unclassified appointments under this authority shall expire no later than December 31, 2007, and all unclassified positions established to support the project shall be abolished.  Both the positions and appointments resulting from this authority shall be exempt from any agency FTE limitations and any limits imposed on the number of unclassified positions authorized.  Permanent classified employees may request a leave of absence from classified status and accept an unclassified appointment and compensation with the same agency under the provisions of this subsection; provided, the leave shall expire no later than December 31, 2007.  Employees accepting the appointment and compensation shall be entitled to participate without interruption in any benefit programs available to classified employees, including retirement and insurance programs.  Immediately upon termination of an unclassified appointment pursuant to this subsection, an employee on assignment from the classified service shall have a right to be restored to the classified service and reinstated to the former job family level and compensation plus any adjustments and increases in salary or benefits which the employee would have received but for the leave of absence.

Added by Laws 1982, c. 338, § 8, eff. July 1, 1982.  Amended by Laws 1982, c. 358, § 21, emerg. eff. June 2, 1982; Laws 1983, c. 263, § 15, operative July 1, 1983; Laws 1984, c. 284, § 19, operative July 1, 1984; Laws 1985, c. 46, § 2, emerg. eff. April 23, 1985; Laws 1985, c. 325, § 15, emerg. eff. July 29, 1985; Laws 1986, c. 19, § 6, emerg. eff. March 17, 1986; Laws 1986, c. 244, § 3, emerg. eff. June 12, 1986; Laws 1986, c. 277, § 13, emerg. eff. June 24, 1986; Laws 1987, c. 222, § 120, operative July 1, 1987; Laws 1989, c. 291, § 5, eff. July 1, 1989; Laws 1989, c. 370, § 15, operative July 1, 1989; Laws 1990, c. 23, § 9, operative July 1, 1990; Laws 1990, c. 264, § 87, operative July 1, 1990; Laws 1990, c. 260, § 50, operative July 1, 1990; Laws 1991, c. 308, § 3, eff. July 1, 1991; Laws 1992, c. 373, § 21, eff. July 1, 1992; Laws 1993, c. 10, § 14, emerg. eff. March 21, 1993; Laws 1993, c. 183, § 72, eff. July 1, 1993; Laws 1993, c. 333, § 2, eff. July 1, 1993; Laws 1994, c. 2, § 30, emerg. eff. March 2, 1994.  Renumbered from § 840.8 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1994, c. 315, § 5, eff. July 1, 1994; Laws 1995, c. 64, § 1, emerg. eff. April 11, 1995; Laws 1995, c. 328, § 13, eff. July 1, 1995; Laws 1996, c. 3, § 22, emerg. eff. March 6, 1996; Laws 1996, c. 327, § 1, eff. Nov. 1, 1996; Laws 1997, c. 2, § 20, emerg. eff. Feb. 26, 1997; Laws 1998, c. 165, § 1, eff. July 1, 1998; Laws 1998, c. 412, § 5, eff. July 1, 1998; Laws 1999, c. 1, § 38, emerg. eff. Feb. 24, 1999; Laws 1999, c. 375, § 1, eff. July 1, 1999; Laws 2000, c. 6, § 25, emerg. eff. March 20, 2000; Laws 2000, c. 336, § 9, eff. July 1, 2000; Laws 2001, c. 167, § 13, emerg. eff. May 2, 2001; Laws 2001, c. 414, § 10, emerg. eff. June 4, 2001; Laws 2002, c. 22, § 32, emerg. eff. March 8, 2002; Laws 2002, c. 435, § 1, emerg. eff. June 5, 2002; Laws 2003, c. 3, § 89, emerg. eff. March 19, 2003; Laws 2003, c. 382, § 1; Laws 2004, c. 5, § 98, emerg. eff. March 1, 2004; Laws 2004, c. 157, § 7, emerg. eff. April 26, 2004; Laws 2004, c. 462, § 1, eff. July 1, 2004; Laws 2005, c. 1, § 132, emerg. eff. March 15, 2005; Laws 2005, c. 190, § 19, eff. Sept. 1, 2005; Laws 2005, c. 409, § 2, eff. Sept. 1, 2005.

NOTE:  Laws 1985, c. 281, § 6 repealed by Laws 1986, c. 19, § 7, emerg. eff. March 17, 1986.  Laws 1987, c. 203, § 113 and Laws 1987, c. 204, § 121 repealed by Laws 1989, c. 291, § 11, eff. July 1, 1989 and by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.  Laws 1991, c. 291, § 18 repealed by Laws 1992, c. 367, § 29, eff. July 1, 1992 and by Laws 1992, c. 373, § 22, eff. July 1, 1992.  Laws 1992, c. 367, § 4 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1993, c. 330, § 29 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 242, § 8 repealed by Laws 1995, c. 64, § 2, emerg. eff. April 11, 1995.  Laws 1995, c. 212, § 5 and Laws 1995, c. 181, § 12, as amended by Laws 1995, c. 309, § 2 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 1996, c. 321, § 8 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1998, c. 6, § 1 repealed by Laws 1998, c. 388, § 11, eff. July 1, 1998 and by Laws 1998, c. 412, § 6, eff. July 1, 1998.  Laws 1998, c. 180, § 5 repealed by Laws 1998, c. 388, § 11, eff. July 1, 1998 and by Laws 1998, c. 412, § 6, eff. July 1, 1998.  Laws 1998, c. 388, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 372, § 6 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2000, c. 299, § 1 repealed by Laws 2001, c. 5, § 54, emerg. eff. March 21, 2001.  Laws 2001, c. 5, § 53 repealed by Laws 2001, c. 414, § 13, emerg. eff. June 4, 2001.  Laws 2001, c. 33, § 176, Laws 2001, c. 211, § 3, Laws 2001, c. 304, § 1, Laws 2001, c. 327, § 1 and Laws 2001, c. 381, § 13 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2002, c. 347, § 16 repealed by Laws 2003, c. 3, § 90, emerg. eff. March 19, 2003.  Laws 2002, c. 396, § 4 repealed by Laws 2003, c. 3, § 91, emerg. eff. March 19, 2003.  Laws 2002, c. 397, § 34 repealed by Laws 2003, c. 3, § 92, emerg. eff. March 19, 2003.  Laws 2003, c. 279, § 11 repealed by Laws 2004, c. 5, § 99, emerg. eff. March 1, 2004.  Laws 2003, c. 353, § 3 repealed by Laws 2004, c. 5, § 100, emerg. eff. March 1, 2004.  Laws 2004, c. 130, § 12 repealed by Laws 2004, c. 462, § 3, eff. July 1, 2004.  Laws 2004, c. 418, § 28 repealed by Laws 2005, c. 1, § 133, emerg. eff. March 15, 2005.  Laws 2005, c. 176, § 7 repealed by Laws 2006, c. 16, § 84, emerg. eff. March 29, 2006.

§74-840-5.6.  Corporation Commission employees - Inclusion in unclassified service.

The unclassified service of the state shall include personnel employed by the Corporation Commission in positions which do not require registration with the Board of Professional Engineers and Land Surveyors but which have been employed in accordance with subparagraph 8 of paragraph 22 of Section 840.8 of Title 74 of the Oklahoma Statutes, which provides for engineer positions and employees of the Corporation Commission to be unclassified.  From and after the effective date of this act, the titles of such positions and employees shall be changed to reflect the specialized nature of the positions and the intent of the Legislature that such positions be part of the unclassified service.

This provision is not intended to change the current status, whether classified or unclassified, of any employee or position of the Corporation Commission.  Furthermore, it is not intended to authorize any increase in classified or unclassified full-time-equivalent employee positions or funding limitations.

Added by Laws 1985, c. 325, § 16, emerg. eff. July 29, 1985.  Renumbered from § 840.8b of this title by Laws 1994, c. 242, § 54.

§74-840-5.7.  Grand River Dam Authority.

A.  The Grand River Dam Authority shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to this act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 8 of this act, the following offices, positions and personnel shall be in the unclassified service:

1.  The general manager, assistant general managers, secretaries to the general manager, and assistant general managers;

2.  The chief engineer and the engineers, superintendents, and assistant superintendents;

3.  The general counsel and the attorneys on the general counsel's staff;

4.  The secretary;

5.  The treasurer;

6.  Rate analysts; and

7.  Unclassified employees hired prior to May 1, 1989, who hold engineering job titles but who are not registered engineers, provided said persons are reassigned nonengineering job titles.  At such time as the positions occupied by said unclassified employees are vacated, the positions shall revert to the classified service.

Added by Laws 1994, c. 242, § 9.

§74-840-5.8.  Oklahoma Tax Commission.

A.  The Oklahoma Tax Commission shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to the Oklahoma Personnel Act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 840-5.5 of this title, the following offices, positions and personnel shall be in the unclassified service:

1.  One private secretary for each Tax Commissioner; all revenue administrators, the budget officer and the comptroller of the Tax Commission;

2.  All revenue unit managers;

3.  All Computer Programming Systems Specialist positions;

4.  All Data Processing Programmer Analyst Supervisor and Data Processing Programmer Analyst III positions;

5.  All Public Affairs Officer and Assistant Public Affairs Officer positions;

6.  The Public Information Officer; and

7.  All Tax Economist and Tax Policy Analyst positions.

Added by Laws 1994, c. 242, § 10.  Amended by Laws 1995, c. 309, § 3, eff. July 1, 1995; Laws 1998, c. 388, § 4, eff. July 1, 1998.

§74-840-5.9.  State Department of Education.

A.  The State Department of Education shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to this act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 8 of this act, the following offices, positions and personnel shall be in the unclassified service:

1.  Administrative Assistants;

2.  Informational Representatives III;

3.  Driver Educational Electronics Technician;

4.  Media Technical Assistants;

5.  Executive Secretaries;

6.  Accounting Supervisor;

7.  Supervisor of Records;

8.  Supervisor of Printing Services;

9.  Migrant Records Transfer System Representative;

10.  Financial Managers; and

11.  In addition to the State Department of Education offices and positions listed in this paragraph, any and all offices and positions within the State Department of Education for which the annual salary is Twenty-one Thousand Nine Hundred Forty-three Dollars ($21,943.00) or more shall also be in the unclassified service of this state.

Nothing in this paragraph is intended to change the status, whether classified or unclassified service, of any person employed by the Department of Education prior to May 1, 1989.  No position shall be made part of the selective service while it is occupied by an unclassified service employee because of any change in salary or grade.  Hereafter, any position paid an annual salary of Twenty-one Thousand Nine Hundred Forty-three Dollars ($21,943.00) or more shall be made part of the unclassified service upon being vacated.

Added by Laws 1994, c. 242, § 11.

§74-840-5.10.  CompSource Oklahoma.

A.  CompSource Oklahoma shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to this act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 840-5.5 of this title, the following offices, positions and personnel shall be in the unclassified service:

1.  President and Chief Executive Officer;

2.  Executive Vice President;

3.  Vice Presidents;

4.  Executive Secretaries to the President, Executive Vice President and Vice Presidents;

5.  Law Clerks and Legal Assistants;

6.  Special Counsel;

7.  General Counsel;

8.  Medical Analysts Supervisor;

9.  Medical Analysts;

10.  Field Adjusters;

11.  Investment Officer;

12.  Workers' Compensation Insurance Consultants;

13.  Workers' Compensation Insurance Technicians;

14.  Workers' Compensation Insurance Adjusters;

15.  Workers' Compensation Insurance Underwriters;

16.  Fraud Investigation Specialists; and

17.  Collections Attorneys.

C.  CompSource Oklahoma may develop a plan for a pilot program for incentive-based compensation for its employees beginning July 1, 2003, and ending no later than June 30, 2006.  The plan shall be subject to the review and approval of the Administrator of the Office of Personnel Management.  On or before January 1, 2006, the Administrator of the Office of Personnel Management shall submit a report on the pilot program to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate.

Added by Laws 1994, c. 242, § 12.  Amended by Laws 2003, c. 353, § 4, emerg. eff. June 3, 2003.

§74-840-5.11.  Department of Corrections - Merit system - Service status.

A.  The Department of Corrections shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to this act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 840-5.5 of this title, the Director of the Department of Corrections may establish positions in the unclassified service and place employees in those positions provided the total number of unclassified positions does not exceed six percent (6%) of the total full-time-equivalent employee limit established for the Department of Corrections.  Any unclassified positions established for the Oklahoma State Industries shall be funded from the Department of Corrections Industries' Revolving Fund only.  In addition to the regular salary, any unclassified employee of the Oklahoma State Industries of the Department of Corrections who is responsible for obtaining a contract for products manufactured or services provided by prison industries may, at the discretion of the Director of the Department of Corrections, be awarded additional compensation of not more than five percent (5%) of the total amount of said contracts but not more than Ten Thousand Dollars ($10,000.00) per year.  This compensation may be in addition to the salary of the employee and may be paid in one lump sum from any funds available to the Department of Corrections.  No such compensation shall be made unless funds are available.  Funds for payment of any compensation awards shall be encumbered to the extent of the awards.

Incumbents who were classified under the Merit System of Personnel Administration on the effective date the position they occupy became part of the unclassified service shall have the option of remaining in their classified service status.  Incumbents who choose to accept unclassified service appointments shall so signify in writing.  All future appointees to these positions shall be in the unclassified service.  Incumbents who choose to remain in the classified service shall be subject to all rules and procedures of the Merit System.

Added by Laws 1994, c. 242, § 13.  Amended by Laws 1995, c. 309, § 4, eff. July 1, 1995; Laws 1996, c. 327, § 2, eff. Nov. 1, 1996; Laws 1998, c. 388, § 5, eff. July 1, 1998; Laws 2001, c. 381, § 14, eff. July 1, 2001.

§74-840-5.12.  State Department of Rehabilitation Services - Merit system - Unclassified positions.

A.  The State Department of Rehabilitation Services shall be under the Merit System.  Except as otherwise provided in this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to Section 840-1.1 et seq. of this title to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 840-5.5 of this title, the Director of the State Department of Rehabilitation Services may establish positions in the unclassified service and place employees in the positions provided the total number of unclassified positions does not exceed fifty-two (52).  This limit does not include State Department of Rehabilitation Services employees subject to Section 840-5.3 of this title.

C.  The limit on unclassified positions provided for in subsection B of this section shall not apply to the instructional and administrative personnel at the Oklahoma School for the Blind and the Oklahoma School for the Deaf as listed in Section 1419 of Title 10 of the Oklahoma Statutes.

D.  The limit on unclassified positions provided for in subsection B of this section shall not apply to the employees of the Disability Determination Division of the State Department of Rehabilitation Services.  The Director of the State Department of Rehabilitation Services may establish positions in the unclassified service in the Disability Determination Division and may place employees in those positions provided the total number of those unclassified positions does not exceed ten.

E.  Instructional and administrative personnel of the State Department of Rehabilitation Services at the Oklahoma School for the Blind and the Oklahoma School for the Deaf pursuant to Section 1419 of Title 10 of the Oklahoma Statutes shall be considered unclassified state employees solely for the purpose of entering and maintaining employment data in the state Personnel Management Information System established pursuant to Section 840-2.13 of this title, unless otherwise provided by law.

Added by Laws 1994, c. 242, § 14.  Amended by Laws 1995, c. 106, § 1, eff. July 1, 1995; Laws 1995, c. 269, § 4, eff. July 1, 1995; Laws 1996, c. 327, § 3, eff. Nov. 1, 1996; Laws 1998, c. 388, § 6, eff. July 1, 1998; Laws 2001, c. 381, § 15, eff. July 1, 2001; Laws 2003, c. 93, § 5, eff. July 1, 2003.

§74-840-5.13.  Department of Environmental Quality.

A.  The Department of Environmental Quality shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  This section shall supersede and repeal any and all executive orders issued pursuant to this act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 840-5.5 of this title, the following offices, positions and personnel shall be in the unclassified service:

1.  Division Directors;

2.  General Counsel;

3.  Attorneys;

4.  Director of Public Information and Education;

5.  Customer Service Specialists;

6.  Senior Coordinator of Rural Solid Waste Systems Development;

7.  Director of Support Services; and

8.  Director of the Office of Waste Planning and Systems Development.

Added by Laws 1994, c. 242, § 15.  Amended by Laws 1996, c. 327, § 4, eff. Nov. 1, 1996.

§74-840-5.14.  Repealed by Laws 1996, c. 327, § 5, eff. Nov. 1, 1996.

§74-840-5.15.  Office of Juvenile Affairs.

A.  The Office of Juvenile Affairs shall be under the Merit System.  Except as otherwise provided in subsection B of this section, all offices, positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated pursuant thereto.  This section shall supersede and repeal any and all executive orders issued pursuant to the Oklahoma Personnel Act to place the agency or its predecessors under the Merit System.

B.  In addition to offices, positions and personnel that are unclassified pursuant to Section 840-5.5 of this title, the Office of Juvenile Affairs may place a maximum of thirty-eight (38) employees in the unclassified service.

Added by Laws 1995, c. 352, § 196, eff. July 1, 1995.  Amended by Laws 2005, c. 409, § 3, eff. Sept. 1, 2005.

§74-840-5.16.  State Work Incentive Program.

A.  There is hereby created the State Work Incentive Program aimed at employing participants in the Temporary Assistance for Needy Families Program in Oklahoma and vocational rehabilitation clients of the Department of Rehabilitation Services in the state service.  The program shall focus on placement of persons in entry-level positions.  The Department of Human Services and the Department of Rehabilitation Services shall notify agencies in all branches of state government of this program and shall certify to appointing authorities and the Administrator of the Office of Personnel Management that a person is a participant in the Temporary Assistance for Needy Families Program or is a vocational rehabilitation client of the Department of Rehabilitation Services before the person is eligible to be employed under the State Work Incentive Program by a state agency.  Agencies shall cooperate with the Department of Human Services and the Department of Rehabilitation Services in seeking to provide employment opportunities to persons who are participants in the Temporary Assistance for Needy Families Program or who are vocational rehabilitation clients of the Department of Rehabilitation Services.  The Department of Human Services, the Department of Rehabilitation Services and the Office of Personnel Management shall coordinate with agencies to facilitate the transition of participants in the Temporary Assistance for Needy Families Program and vocational rehabilitation clients of the Department of Rehabilitation Services into the State Work Incentive Program.

B.  Agencies employing eligible persons in the State Work Incentive Program shall employ them in unclassified status for up to two (2) years in full-time or part-time capacity.  State Work Incentive Program positions shall not be included within any limitation on full-time-equivalent employee positions for any agency.  The service of participants shall be rated pursuant to Section 840-4.17 of this title.

C.  Employees hired under the State Work Incentive Program are eligible for leave benefits and other benefits available to state employees, subject to other eligibility requirements, and may be reassigned or promoted while they are participating in the program.

D.  Employees hired under the State Work Incentive Program shall be eligible for conversion to permanent classified status after two (2) years of continuous participation in the program.  Such employee shall be exempt from probationary hiring procedures including, but not limited to, placement on hiring lists and certification from registers, provided the employee:

1.  Has had satisfactory performance as evidenced by service ratings conducted pursuant to Section 840-4.17 of this title;

2.  Possesses the minimum requirements specified for an applicable job; and

3.  Passes any entrance examination required for the applicable job by the Office of Personnel Management, or a person with severe disabilities and is eligible to be hired pursuant to Section 840-4.12 of this title.

The Administrator of the Office of Personnel Management shall promulgate such rules as are necessary for the implementation of the State Work Incentive Program.

Added by Laws 1997, c. 286, § 6, eff. July 1, 1997.  Amended by Laws 1999, c. 410, § 19, eff. Nov. 1, 1999; Laws 2000, c. 155, § 1, eff. Nov. 1, 2000.

§74-840-5.18.  Oklahoma Public Employees Retirement System.

A.  All offices, positions and personnel of the Oklahoma Public Employees Retirement System shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act, Section 840.1 et seq. of this title.  This section shall supersede and repeal any and all executive orders issued pursuant to the Oklahoma Personnel Act to place the agency under the Merit System.

B.  In addition to offices, positions, and personnel that are unclassified pursuant to Section 840-5.5 of this title, the following positions and personnel shall be in the unclassified service:

1.  The Chief Investment Officer;

2.  One Administrative Assistant;

3.  Two positions associated with the Severance Program;

4.  One additional position; and

5.  Four professional-level data processing positions.

Added by Laws 1997, c. 412, § 1, eff. July 1, 1997.  Amended by Laws 1998, c. 388, § 8, eff. July 1, 1998.

§74-840-5.19.  Ethics Commission.

A.  The Ethics Commission shall be under the Merit System.  Except as provided in subsection B of this section, all positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act.  This section shall supersede and repeal any and all executive orders issued pursuant to the Oklahoma Personnel Act to place the agency under the Merit System.

B.  In addition to positions and personnel that are unclassified pursuant to Section 840-5.5 of Title 74 of the Oklahoma Statutes, the following offices, positions, and personnel of the Ethics Commission shall be in the unclassified service:  One investigator.

Added by Laws 1998, c. 285, § 2, emerg. eff. May 27, 1998.

§74-840-5.20.  State and Education Employees Group Insurance Board.

A.  The State and Education Employees Group Insurance Board shall be under the Merit System.  Except as provided in subsection B of this section, all positions and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act.  This section shall supersede and repeal any and all executive orders issued pursuant to the Oklahoma Personnel Act to place the agency under the Merit System.

B.  In addition to positions and personnel that are unclassified pursuant to Section 840-5.5 of Title 74 of the Oklahoma Statutes, the following offices, positions, and personnel of the State and Education Employees Group Insurance Board shall be in the unclassified service:

1.  A director of internal audit;

2.  Two deputy administrators;

3.  Seven assistant administrators;

4.  One executive secretarial position to the Board;

5.  An administrative support officer; and

6.  Three professional-level data processing positions.

Added by Laws 1998, c. 285, § 3, emerg. eff. May 27, 1998.  Amended by Laws 1999, c. 375, § 2, eff. July 1, 1999; Laws 2001, c. 195, § 1, emerg. eff. May 7, 2001.

§74-840-5.21.  Oklahoma Transportation Authority.

A.  All offices, positions, and personnel of the Oklahoma Transportation Authority shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act.  This section shall supersede and repeal any and all Executive Orders issued pursuant to the Oklahoma Personnel Act to place the Authority under the Merit System.

B.  In addition to offices, positions, and personnel that are unclassified pursuant to Section 840-5.5 of this title, the following positions and personnel shall be in the unclassified service:

1.  Information Technology Analysts;

2.  Process Integration Specialists;

3.  Project Managers;

4.  System Integration Specialists; and

5.  One Administrative Assistant.

Added by Laws 1998, c. 388, § 9, eff. July 1, 1998.  Amended by Laws 2000, c. 336, § 10, eff. July 1, 2000.

§74840-5.22.  Certain employees to become classified and subject to Merit System  Examination.

All offices, positions, and personnel of the Oklahoma Indian Affairs Commission shall be in the unclassified service.  All future appointees to positions in the Oklahoma Indian Affairs Commission shall be in the unclassified service.

Added by Laws 1982, c. 234, § 3, emerg. eff. May 4, 1982.  Amended by Laws 1998, c. 388, § 10, eff. July 1, 1998.  Renumbered from § 1204 of this title by Laws 1998, c. 388, § 13, eff. July 1, 1998.

§74-840-5.23.  Oklahoma Motor Vehicle Commission - Unclassified service.

All offices, positions, and personnel of the Oklahoma Motor Vehicle Commission shall be in the unclassified service.  All future appointees to positions in the Oklahoma Motor Vehicle Commission shall be in the unclassified service.

Added by Laws 2001, c. 304, § 2, emerg. eff. May 31, 2001.

§74-840-5.24.  State Election Board - Merit system.

Notwithstanding any provision of law to the contrary, the State Election Board shall be under the Merit System of Personnel Administration.  Except for the Secretary of the State Election Board, all offices, positions, and personnel shall be classified and subject to the provisions of the Merit System of Personnel Administration and rules promulgated hereunder.  Salaries and job family allocations shall be determined in accordance with Section 840-4.2 of Title 74 of the Oklahoma Statutes.  This section shall supersede and repeal any and all executive orders issued pursuant to this act to place the agency or its predecessors under the Merit System.

Added by Laws 2001, c. 381, § 16, eff. July 1, 2001.

NOTE:  Editorially renumbered from § 840-5.23 of this title to avoid duplication in numbering.

§74-840.5a.  Renumbered as § 840-1.5 of this title by Laws 1994, c. 242, § 54.

§74-840.5b.  Renumbered as § 840-1.20 of this title by Laws 1994, c. 242, § 54.

§74-840.5c.  Renumbered as § 840-2.13 of this title by Laws 1994, c. 242, § 54.

§74-840.5d.  Renumbered as § 840-2.7 of this title by Laws 1994, c. 242, § 54.

§74-840.6.  Renumbered as § 840-1.6 of this title by Laws 1994, c. 242, § 54.

§74-840-6.1.  Alternative Dispute Resolution Program.

A.  The Oklahoma Merit Protection Commission shall establish and maintain a mandatory Alternative Dispute Resolution Program and shall adopt and promulgate such rules as may be necessary for the implementation and management of the program.

B.  A purpose of the Alternative Dispute Resolution Program is to provide an economical means and access to effective alternative dispute resolution services to all state agencies and employees.

C.  The Oklahoma Merit Protection Commission may require employees and agencies to utilize the Alternative Dispute Resolution Program to resolve disputes brought before the Commission pursuant to Sections 841.13 and 841.15 of Title 74 of the Oklahoma Statutes.

D.  Alternative dispute resolution programs established and utilized by the Commission are not subject to Article II of the Administrative Procedures Act.  The decision in such cases may be appealed by any party to the Oklahoma Merit Protection Commission and thereafter to district court.

Added by Laws 1992, c. 367, § 7, eff. July 1, 1992.  Amended by Laws 1994, c. 242, § 36.  Renumbered from § 841.13C of this title by Laws 1994, c. 242, § 54.

§74-840-6.2.  Grievance procedure.

A.  The Oklahoma Merit Protection Commission shall establish standard internal agency grievance resolution procedures for classified state employees.  The procedures shall encourage prompt and equitable resolution of grievances at the lowest possible level within the employing agency.  Each appointing authority shall either use the procedures established by the Commission or adopt other procedures which address the specific needs of their agencies.  All procedures shall contain the minimum requirements established pursuant to this section.

B.  The appointing authority of each agency shall furnish to each classified employee a copy of the internal agency grievance resolution procedure utilized by the agency.

C.  No employee shall be disciplined or otherwise prejudiced in his or her employment for exercising his or her rights under the internal agency grievance resolution procedure.

D.  Internal agency grievances may include, but are not limited to, any direct or indirect form of discipline, reduction-in-force, work assignments, withholding of work, classification, reclassification, promotion, leave, performance appraisal, length of service, overtime, compensatory time, transfers, or any alleged violation of the Oklahoma Personnel Act or merit rules.

E.  The internal agency grievance resolution procedures established by the Oklahoma Merit Protection Commission shall contain the following minimum requirements:

1.  Procedures encouraging resolution of disputes within the agency quickly, informally and at the lowest possible level;

2.  Procedures requiring prompt resolution of the internal agency grievance within established time periods; and

3.  Procedures guaranteeing the employee the right to be represented by a person of his own choosing at each step of the procedure, except the initial informal discussion with his immediate supervisor.

F.  The Oklahoma Merit Protection Commission shall promulgate rules as necessary to implement the provisions of subsections A through I of this section to establish internal agency grievance resolution procedures, provided that such rules previously promulgated by the Administrator of the Office of Personnel Management shall be transferred to the Oklahoma Merit Protection Commission and shall remain in effect until duly modified by the Commission.

G.  The appointing authority of each classified agency shall designate employees of the agency to receive and process internal agency grievances.  Within six (6) months after designation to serve in this capacity, these employees shall complete the training programs established by the Commission.  Upon successful completion, such employees shall be certified to perform the duties associated with receiving and processing internal agency grievances.

H.  The appointing authority of each classified agency shall ensure that employees designated to receive and process internal agency grievances are scheduled to attend and notified of the required training and shall make time available for employees to complete the training.

I.  Each agency shall maintain records of each grievance filed as well as summary information about the number, nature and outcome of all grievances filed.  Agencies shall keep records of grievances separate and apart from other individual employee personnel files.  Agencies shall annually report grievance information and related statistical data to the Oklahoma Merit Protection Commission pursuant to rules adopted by the Commission.  An employee or former employee shall have a right of access to the grievance record of grievances he or she filed after the grievance procedure has been completed.

J.  Employees may only appeal a reduction-in-force action to the Oklahoma Merit Protection Commission on the basis of procedural errors in the application of the reduction-in-force plan of the employing agency, board, or commission.

Added by Laws 1982, c. 338, § 30, eff. July 1, 1982.  Amended by Laws 1983, c. 274, § 6, operative July 1, 1983; Laws 1986, c. 158, § 15, operative July 1, 1986; Laws 1989, c. 353, § 10, emerg. eff. June 3, 1989; Laws 1992, c. 367, § 17, eff. July 1, 1992; Laws 1994, c. 242, § 33.  Renumbered from § 841.9 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1998, c. 364, § 33, emerg. eff. June 8, 1998.

NOTE:  Laws 1986, c. 84, § 5 repealed by Laws 1989, c. 353, § 14, emerg. eff. June 3, 1989.

§74-840-6.3.  Progressive discipline.

A.  Each appointing authority shall establish written policies and procedures for progressive discipline of employees according to the rules established by the Oklahoma Merit Protection Commission.

B.  Progressive discipline is a system designed to ensure not only the consistency, impartiality and predictability of discipline, but also the flexibility to vary penalties if justified by aggravating or mitigating conditions.  Typically, penalties range from verbal warning to discharge, with intermediate levels of a written warning, suspension or demotion.  Absent mitigating circumstances, repetition of an offense is accompanied by a generally automatic progression to the next higher level of discipline.

C.  Each supervisor shall be responsible for applying discipline when necessary that is progressive in nature, appropriate for the offense, and equitable.  Each supervisor shall consider aggravating or mitigating circumstances when determining the proper disciplinary action.  Each supervisor shall use prompt, positive action to avoid more serious disciplinary actions.  The Oklahoma Merit Protection Commission shall promulgate rules to establish the requirements and guidelines for discipline.

D.  The rules shall prohibit supervisors from considering incidents that occurred longer than four (4) years prior to an offense in order to move to a higher level of discipline.  The prohibition shall not apply to incidents involving the following types of conduct:

1.  Criminal activity;

2.  Sexual misconduct and/or harassment;

3.  Racially discriminatory behavior and/or harassment;

4.  Threats or acts of violence against employees in the workplace; and

5.  Drug and/or alcohol use or abuse on the job.

Added by Laws 1994, c. 242, § 34.  Amended by Laws 2003, c. 7, § 1, emerg. eff. March 31, 2003.

§74-840-6.4.  Pretermination hearing - Violation of procedures - Penalties.

A.  A pretermination hearing shall be held before the appointing authority or its designee for any permanent classified state employee, as defined in Section 840.3 of this title, before such employee shall be terminated from state service unless the termination is part of a reduction-in-force as provided in Section 841.14 of this title.

B.  The procedures for a pretermination hearing shall be:

1.  Notice of a pretermination hearing shall be served by actual delivery or by certified or registered mail service at least seven (7) calendar days prior to the scheduled pretermination hearing;

2.  Said notice of the pretermination hearing shall state all grounds for termination and shall include a general summary of evidence or physical evidence to support each of the stated grounds for termination;

3.  The appointing authority shall file in the employee's official personnel file at least seventy-two (72) hours before each pretermination hearing, a certificate to be included in the record stating what disciplinary actions have been taken to comply with progressive disciplines prior to the pretermination hearing and proposed termination and further certifying that all mandatory progressive discipline actions as required by statute or rule have been taken before pretermination hearing; provided, said certificate shall not be required where grounds for proposed termination are for commission of a criminal offense and/or acts involving moral turpitude;

4.  The employee shall be advised of his or her rights of representation by legal counsel or a representative of choice;

5.  Any pretermination hearing shall be recorded in its entirety by an audible electronic tape recording, and a copy of the tape shall be provided to the employee at no cost if the employee appeals to the Oklahoma Merit Protection Commission;

6.  The pretermination hearing need not be a full evidentiary hearing.  Formal rules of evidence shall not apply.  The hearing shall be conducted so as to provide the appointing authority with information from which it may determine whether reasonable grounds exist to believe that the charges against the employee are true, and whether the grounds support the proposed action.

7.  Following the pretermination hearing, if recommendation for termination is made, recordings of the pretermination hearing and all evidence in support thereof, shall be reviewed for legal sufficiency by the appointing agency director or his or her designee before termination is final;

8.  Following review by said director the appointing authority shall notify the terminated employee of the final decision in the manner aforesaid within ten (10) working days after the pretermination hearing;

9.  Such notice shall state all grounds for termination;

10.  In any subsequent proceedings before the Oklahoma Merit Protection Commission or district court, no grounds for termination other than those stated in the aforementioned notices shall be considered.

C.  Any individual who willfully and knowingly violates these provisions shall be guilty of a misdemeanor and will be subject to appropriate disciplinary action which may include termination from state service.

Added by Laws 1990, c. 279, § 1, emerg. eff. May 25, 1990.  Renumbered from § 841.13B of this title by Laws 1994, c. 242, § 54.

§74-840-6.5.  Demotion, suspension or discharge of classified employee - Notice - Appeal - Hearing - Findings.

A.  It is the purpose of this section to provide a system for the prompt, fair, and equitable disposition of appeals by permanent classified employees who have been demoted, suspended, or discharged.  Further, it is the intent of this section that all decisions rendered as a result of this procedure shall be confined to the issues submitted for decision and consistent with the applicable laws and rules.

B.  If an employee in the classified service is demoted as a result of a position audit or reclassification, the agency shall provide notice of such demotion to the Office of Personnel Management, which shall review the findings of the agency prior to such demotion occurring, to ensure compliance with the law.  The Office of Personnel Management shall complete the review and respond within ten (10) business days of receipt of notice.  The provisions of this subsection shall not apply to demotions that are a result of a position audit or reclassification performed by the Office of Personnel Management.

C.  Any employee in the classified service may be discharged, suspended without pay for not to exceed sixty (60) calendar days, or demoted by the agency, department, institution, or officer by whom employed, for misconduct, insubordination, inefficiency, habitual drunkenness, inability to perform the duties of the position in which employed, willful violation of the Oklahoma Personnel Act or of the rules prescribed by the Office of Personnel Management or by the Oklahoma Merit Protection Commission, conduct unbecoming a public employee, conviction of a crime involving moral turpitude, or any other just cause.  Employees in the classified service, upon final conviction of, or pleading guilty or nolo contendere to, a felony shall be discharged if the felony is job-related pursuant to Section 24.1 of Title 51 of the Oklahoma Statutes.  Before any such action is taken against a permanent classified employee, the employing agency, department, institution or officer shall provide the employee with a written statement of the specific acts or omissions that are causes or reasons for the proposed action, an explanation of the agency's evidence, and an opportunity to present reasons why the proposed action is improper.

Within ten (10) business days after such discharge, suspension, or demotion, the appointing authority shall notify the employee by certified mail or personal service of the action taken and the specific cause for which said appointing authority has so acted.  Within twenty (20) calendar days after receiving the written notification provided for in this section, the employee may file a written request for appeal with the Oklahoma Merit Protection Commission.  The Executive Director shall determine if the jurisdictional requirements provided for in this section have been met.  If the jurisdictional requirements are not met, the Executive Director shall notify both the employee and the agency within five (5) calendar days after the receipt of a written appeal request.  Such notice shall specifically describe the requirements that were not met.  If said requirements have been met, the Executive Director shall refer the appeal request to an administrative hearing officer for a hearing on said discharge, suspension, or demotion, or refer the appeal request to the Alternative Dispute Resolution Program.

If the case is not referred to the Alternative Dispute Resolution Program, then within five (5) calendar days after receipt of said properly executed appeal request, the Executive Director shall provide said employee and the appointing authority with a written notice of (1) a prehearing conference to be held at least five (5) working days, but not more than ten (10) working days, before the date of the hearing; and (2) the appeal hearing date which shall be no later than thirty-five (35) calendar days after the receipt of the appeal request, unless continued for good cause.  Any continuances shall not exceed a combined total of sixty (60) calendar days except for good cause shown.  Both the prehearing conference and the hearing shall be conducted in accordance with the provisions of Section 840-6.7 of this title.  The notice shall be in the following form:

Notice of Hearing

Oklahoma Merit Protection Commission to __________.  You are hereby notified that pursuant to your request an appeal hearing on your (discharge), (suspension), (demotion), from the position of _________ has been set for the ________ day of _________ at ________M. at ________ in __________, a copy of said cause for your (discharge), (suspension), (demotion), being hereto attached.

Dated this _______ day of ______ City of _______ By ____________ Special Counsel of the Oklahoma Merit Protection Commission.

In appeals from demotion, suspension, or discharge, the burden of proof shall rest with the appointing authority, and decisions shall be made based on the rule of preponderance of evidence.  The employee shall be sustained or not sustained.  If the employee is not sustained in the appeal, the employee shall be discharged, or suspended without pay for not to exceed sixty (60) calendar days, or demoted.  If sustained in the appeal, in whole or in part, the presiding official may either adjudge a forfeiture of pay not in excess of sixty (60) calendar days without loss of other rights and benefits or order reinstatement of appellant to the class previously held with full rights and without loss of pay or other benefits; provided that the decision will not result in an employee working out of proper classification as determined by the Office of Personnel Management.

The findings of the presiding officials shall be final and conclusive upon all questions within their jurisdiction between the parties except as provided for in Sections 317 and 318 of Title 75 of the Oklahoma Statutes.  Upon the timely filing of a petition to rehear, reopen, or reconsider, the Oklahoma Merit Protection Commission shall schedule the matter for consideration by the Commissioners on the earliest possible date.  The Commission shall rule on petitions by a majority vote of a quorum of the Commissioners.  Based on the Commission review of the petition, the Commission shall issue a Final Petition Decision within thirty (30) days after the petition is heard.  The Final Petition Decision shall address the issues which are within the jurisdiction of the Commission raised in the petition, and the Decision shall be written in clear and concise language.  Final Petition Decisions are subject to judicial review if appealed to the district court within thirty (30) calendar days.  The State of Oklahoma or any agency of the state shall not be allowed to appeal to the district court unless the employee is continued on full pay in the same status of employment existing prior to suspension or discharge.

Added by Laws 1982, c. 338, § 34, eff. July 1, 1982.  Amended by Laws 1983, c. 52, § 1, eff. Nov. 1, 1983; Laws 1984, c. 242, § 3, operative July 1, 1984; Laws 1986, c. 84, § 6, eff. Nov. 1, 1986; Laws 1986, c. 158, § 19, operative July 1, 1986; Laws 1992, c. 367, § 6, eff. July 1, 1992.  Renumbered from § 841.13 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 17, emerg. eff. June 5, 1995; Laws 1998, c. 235, § 9, eff. July 1, 1998; Laws 2003, c. 353, § 5, emerg. eff. June 3, 2003; Laws 2005, c. 453, § 3, eff. July 1, 2005.

§74-840-6.6.  Violation of employee rights - Appeals - Investigations - Reports - Hearings - Alternative Dispute Resolution - Closing of record.

A.  Any person who believes that his or her rights under the Oklahoma Personnel Act, Section 840-1.1 et seq. of this title, have been violated may appeal to the Oklahoma Merit Protection Commission for corrective action.

B.  Excluding the procedures set forth in Section 840-6.5 of this title, the Executive Director shall conduct preliminary investigations of possible violations of the Oklahoma Personnel Act.  The Executive Director shall prepare a report of each such investigation stating the issues and findings of fact.  If it is the determination of the Executive Director that a violation of the Oklahoma Personnel Act or the Merit System of Personnel Administration Rules may have occurred, the Executive Director shall, within ten (10) calendar days after the date of the report, appoint an administrative hearing officer to hear the case or refer the case to the Alternative Dispute Resolution Program, as appropriate and provided for by law.  If the appeal is to be heard by an administrative hearing officer, the Executive Director shall notify the appellant and the appointing authority of the date, time, and place of the hearing in accordance with the provisions of Section 840-6.7 of this title.  Such hearing shall be conducted within thirty-five (35) calendar days of the date of the investigative report unless continued for good cause.  Any continuances shall not exceed a combined total of sixty (60) calendar days except for good cause shown.

The prehearing conference and hearing shall be conducted in accordance with the provisions of Section 840-6.7 of this title.  If it is determined a violation has occurred, the Commission or  presiding official shall:

1.  Direct the appointing authority to take the necessary corrective action; or

2.  Report the finding to the appropriate authorities for further action.

Corrective action shall be confined to issues submitted for decision and shall be consistent with applicable laws and rules and limited to actions specifically granted to the Oklahoma Merit Protection Commission and presiding official in the Oklahoma Personnel Act and shall not alter, reduce, or modify any existing right or authority as provided by statute or rule.

C.  The following procedures shall pertain to the closing of a hearing or Alternative Dispute Resolution Program proceeding record:

1.  When a hearing or Alternative Dispute Resolution Program proceeding is convened, the record will close at the conclusion of the hearing or Alternative Dispute Resolution Program proceeding unless otherwise specified by the presiding official;

2.  When a hearing or Alternative Dispute Resolution Program proceeding is not convened, the record will close on the date set by the presiding official as the final date for the receipt of submissions of the parties; and

3.  Once the record is closed, no additional evidence or argument shall be considered except upon a showing that new and material evidence has become available which was not readily available prior to the closing of the record.

Added by Laws 1982, c. 338, § 36, eff. July 1, 1982.  Amended by Laws 1984, c. 242, § 5, operative July 1, 1984; Laws 1986, c. 84, § 8, eff. Nov. 1, 1986; Laws 1986, c. 158, § 21, operative July 1, 1986; Laws 1990, c. 279, § 2, emerg. eff. May 25, 1990; Laws 1992, c. 367, § 8, eff. July 1, 1992.  Renumbered from § 841.15 of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 18, emerg. eff. June 5, 1995.

§74-840-6.7.  Hearing procedure.

All hearings held pursuant to the Oklahoma Personnel Act shall be conducted in accordance with the following provisions:

A.  Prehearing Conferences

1.  A prehearing conference may be held on all appeals set for hearing.

2.  The prehearing conference may be conducted by the assigned administrative hearing officer, who may take an active part in the conference.  The conference shall be informal, and shall not be open to the public.  Each party may be represented by a designated individual who has knowledge of the case.

3.  All discovery shall be completed at the prehearing conference.  Thereafter, discovery may be conducted only where authorized by the administrative hearing officer where good cause is shown.

4.  Copies of all documents or exhibits submitted to the administrative hearing officer must be submitted to the adverse party.

5.  At the prehearing conference, the parties shall be required to:

a. identify which allegations are admitted and which are denied; and

b. submit a joint statement of the facts which are agreed and the issues to be decided; and

c. submit a list of their witnesses, exhibits, and documents to be offered into evidence; and

d. confer in regard to settlement; and

e. perform any other acts which will facilitate the prehearing conference or the hearing.

6.  The administrative hearing officer shall:

a. determine the facts to which the parties agree and the issues to be decided; and

b. hear all pending motions; and

c. consider any other matters which will aid in the fair and prompt disposition of the appeal, including the possibility of settlement; and

d. prepare a prehearing conference order which shall record the actions taken, the agreements reached, and the issues to be decided.  The order shall control the subsequent course of the hearing.

B.  Hearings

All hearings shall be open to the public, and shall only be conducted by an administrative hearing officer appointed by the Executive Director.  The hearing shall be conducted in accordance with the Administrative Procedures Act of the Oklahoma Statutes, except that if any party chooses to designate a representative, the representative shall not be required to be an attorney.  All administrative hearing officers shall serve at the pleasure of the Executive Director for such compensation as may be provided.

Each party shall have the right to present witnesses in his behalf and evidence to support his position.

The appointing authority concerned, or a designee, shall appear in person and shall present the position of the agency in the personnel action.  The administrative hearing officers shall rule upon the questions of admissibility of evidence, competency of witnesses, and any other question of law upon which they have jurisdiction as provided in the Oklahoma Personnel Act and the rules promulgated thereunder.

Within ten (10) calendar days after said hearing, the administrative hearing officer shall prepare findings of fact and conclusions of law.  The Executive Director shall notify the appellant and the appointing authority of the decision of the administrative hearing officer by certified mail within five (5) calendar days of the receipt of the decision of the administrative hearing officer.

The findings of the administrative hearing officer shall be final regarding all questions of law within their jurisdiction except as provided in the Administrative Procedures Act.  After exhausting all remedies under the Administrative Procedures Act, either party to an appeal of demotion, suspension, or discharge may appeal to district court within thirty (30) calendar days.

Added by Laws 1984, c. 242, § 4, operative July 1, 1984.  Amended by Laws 1986, c. 158, § 20, operative July 1, 1986.  Renumbered from § 841.13A of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 19, emerg. eff. June 5, 1995.

§74-840-6.8.  Attorney fees and costs - Motion - Supporting evidence - Review.

A.  The presiding officer of any hearing or Alternative Dispute Resolution Program proceeding before the Oklahoma Merit Protection Commission may require payment of reasonable attorney fees and costs to the prevailing party if the position of the nonprevailing party was without reasonable basis or was frivolous.

B.  Requests by prevailing parties for payment of attorney fees and costs shall be filed by motion with a copy served on other parties within ten (10) days of the date that the decision is issued.  A responsive pleading may be filed within ten (10) days of the date the motion is filed with the Oklahoma Merit Protection Commission.  The motion shall be filed at the office of the Oklahoma Merit Protection Commission to the attention of the presiding officer and the ruling on the motion shall be made in an addendum decision.

C.  The motion for fees and costs shall state why the prevailing party believes he or she is entitled to an award under this statute and shall be supported by evidence substantiating the amount of the request.  Such evidence shall include the following:

1.  Accurate and current time records;

2.  A copy of the terms of any fee agreement between the party and the attorney;

3.  The attorney's customary billing rate for similar work, provided the attorney has a billing practice to report; and

4.  Evidence of the prevailing community rate sufficient to establish a market value for the services rendered.

D.  If the Oklahoma Merit Protection Commission determines that the appeal is frivolous, any party may be assessed attorney fees and costs of the action.

E.  A petition for judicial review by the Oklahoma Merit Protection Commission of the addendum decision shall be filed in accordance with Article II of the Administrative Procedures Act, within ten (10) days of the issue date of said decision.

Added by Laws 1990, c. 279, § 3, emerg. eff. May 25, 1990.  Renumbered from § 841.15A of this title by Laws 1994, c. 242, § 54.  Amended by Laws 1995, c. 310, § 20, emerg. eff. June 5, 1995.

§74-840-6.9.  Administrative fines - Forfeiture of position.

A.  The Oklahoma Merit Protection Commission or the Administrator of the Office of Personnel Management may levy an administrative fine not to exceed Five Thousand Dollars ($5,000.00) against any person, whether subject to the provisions of the merit system or in unclassified service, who after proper notice fails or refuses, within a reasonable period of time, to implement a written order of the Oklahoma Merit Protection Commission or the Administrator of the Office of Personnel Management.  Such fine shall be assessed against the person who violates the order and shall not be paid by any monies of the employing entity in which the person is employed or serves.

B.  Any person against whom an administrative fine is levied who continues the violation for an unreasonable period of time, as determined by the Oklahoma Merit Protection Commission or Administrator of the Office of Personnel Management, shall forfeit his or her position and shall be ineligible for appointment to or employment in state government for a period of five (5) years.

C.  Any fines collected pursuant to this section shall be deposited to the revolving fund of the respective entity which levies the fine.

Added by Laws 1982, c. 338, § 44, eff. July 1, 1982.  Amended by Laws 1986, c. 84, § 12, eff. Nov. 1, 1986; Laws 1986, c. 158, § 24, operative July 1, 1986; Laws 1994, c. 242, § 40.  Renumbered from § 841.23 of this title by Laws 1994, c. 242, § 54.

§74-840.7.  Renumbered as § 840-5.1 of this title by Laws 1994, c. 242, § 54.

§74-840-7.1.  Leasing of state employees by Indian tribe or nation.

A.  A state agency may enter into a contract with any federally recognized tribe or Indian Nation for the purpose of leasing one or more of its employees as follows:

1.  The Indian Tribe or Nation has purchased real property from the state; and

2.  The employee or employees were employed by the agency at the site of the purchased real property.

B.  The Indian Tribe or Nation shall pay to the agency in a manner specified in the contract an amount equal to the salary, employer retirement contributions and flexible benefit allowance attributed to such leased employee or employees and any other expenses as agreed by the parties in the contract.

C.  Leased employees pursuant to this section shall not lose any rights or benefits of being a state employee and shall retain their classification status.

Added by Laws 2004, c. 133, § 1, emerg. eff. April 20, 2004.

§74-840.7a.  Renumbered as § 840-2.20 of this title by Laws 1994, c. 242, § 54.

§74-840.7b.  Renumbered as § 840-2.21 of this title by Laws 1994, c. 242, § 54.

§74-840.7c.  Renumbered as § 840-2.22 of this title by Laws 1994, c. 242, § 54.

§74-840.7d.  Renumbered as § 840-2.23 of this title by Laws 1994, c. 242, § 54.

§74-840.7e.  Renumbered as § 840-2.24 of this title by Laws 1994, c. 242, § 54.

§74-840.8.  Renumbered as § 840-5.5 of Title 74 by Laws 1994, c. 242, § 54.

§74-840.8a.  Renumbered as § 840-5.2 of this title by Laws 1994, c. 242, § 54.

§74-840.8b.  Renumbered as § 840-5.6 of this title by Laws 1994, c. 242, § 54.

§74-840.8c.  Renumbered as § 840-5.4 of this title by Laws 1994, c. 242, § 54.

§74-840.9.  Renumbered as § 840-5.3 of this title by Laws 1994, c. 242, § 54.

§74-840.10.  Repealed by Laws 1994, c. 242, § 56.

§74-840.11.  Renumbered as § 840-1.16 of this title by Laws 1994, c. 242, § 54.

§74-840.12.  Renumbered as § 840-1.17 of this title by Laws 1994, c. 242, § 54.

§74-840.13.  Renumbered as § 840-4.2 of this title by Laws 1994, c. 242, § 54.

§74-840.14.  Renumbered as § 840-1.18 of this title by Laws 1994, c. 242, § 54.

§74-840.14a.  Renumbered as § 500.16A of this title by Laws 1994, c. 242, § 53.

§74-840.15.  Renumbered as § 840-4.14 of this title by Laws 1994, c. 242, § 54.

§74-840.16.  Renumbered as § 840-4.6 of this title by Laws 1994, c. 242, § 54.

§74-840.16a.  Renumbered as § 840-4.7 of this title by Laws 1994, c. 242, § 54.

§74-840.16b.  Renumbered as § 840-2.17 of this title by Laws 1994, c. 242, § 54.

§74-840.16c.  Renumbered as § 840-4.8 of this title by Laws 1994, c. 242, § 54.

§74-840.16d.  Renumbered as § 840-2.15 of this title by Laws 1994, c. 242, § 54.

§74-840.17.  Renumbered as § 840-4.9 of this title by Laws 1994, c. 242, § 54.

§74-840.18.  Renumbered as § 840-4.10 of this title by Laws 1994, c. 242, § 54.

§74-840.19.  Renumbered as § 840-4.12 of this title by Laws 1994, c. 242, § 54.

§74-840.19a.  Renumbered as § 840-4.4 of this title by Laws 1994, c. 242, § 54.

§74-840.20.  Renumbered as § 840-4.13 of this title by Laws 1994, c. 242, § 54.

§74-840.21.  Renumbered as § 840-4.11 of this title by Laws 1994, c. 242, § 54.

§74-840.22.  Renumbered as § 840-4.3 of this title by Laws 1994, c. 242, § 54.

§74-840.22A.  Renumbered as § 840-2.14 of this title by Laws 1994, c. 242, § 54.

§74-840.23.  Renumbered as § 840-2.19 of this title by Laws 1994, c. 242, § 54.

§74-840.25.  Renumbered as § 840-2.1 of this title by Laws 1994, c. 242, § 54.

§74-840.25a.  Renumbered as § 840-2.2 of this title by Laws 1994, c. 242, § 54.

§74-840.25b.  Renumbered as § 840-2.3 of this title by Laws 1994, c. 242, § 54.

§74-840.26.  Renumbered as § 840-3.9 of this title by Laws 1994, c. 242, § 54.

§74-840.27.  Renumbered as § 840-3.10 of this title by Laws 1994, c. 242, § 54.

§74-840.28.  Renumbered as § 840-3.11 of this title by Laws 1994, c. 242, § 54.

§74-840.29.  Renumbered as § 840-3.12 of this title by Laws 1994, c. 242, § 54.

§74-840.30.  Renumbered as § 840-3.13 of this title by Laws 1994, c. 242, § 54.

§74-840.31.  Renumbered as § 840-3.14 of this title by Laws 1994, c. 242, § 54.

§74-840.32.  Renumbered as § 840-2.8 of this title by Laws 1994, c. 242, § 54.

§74-840.35.  Renumbered as § 840-3.1 of this title by Laws 1994, c. 242, § 54.

§74-840.40.  Renumbered as § 840-3.2 of this title by Laws 1994, c. 242, § 54.

§74-840.41.  Renumbered as § 840-3.3 of this title by Laws 1994, c. 242, § 54.

§74-840.42.  Renumbered as § 840-3.4 of this title by Laws 1994, c. 242, § 54.

§74-840.43.  Renumbered as § 840-3.5 of this title by Laws 1994, c. 242, § 54.

§74-840.44.  Renumbered as § 840-3.6 of this title by Laws 1994, c. 242, § 54.

§74-840.45.  Renumbered as § 840-3.7 of this title by Laws 1994, c. 242, § 54.

§74-841.1.  Renumbered as § 840-1.7 of this title by Laws 1994, c. 242, § 54.

§74-841.2.  Renumbered as § 840-1.8 of this title by Laws 1994, c. 242, § 54.

§74-841.3.  Renumbered as § 840-1.9 of this title by Laws 1994, c. 242, § 54.

§74-841.4.  Renumbered as § 4241 of this title by Laws 1986, c. 255, § 34, emerg. eff. June 13, 1986.

§74-841.5.  Renumbered as § 4243 of this title by Laws 1986, c. 255, § 34, emerg. eff. June 13, 1986.

§74-841.6.  Repealed by Laws 1994, c. 242, § 56.

§74-841.6A.  Renumbered as § 840-2.11 of this title by Laws 1994, c. 242, § 54.

§74-841.7.  Renumbered as § 840-2.5 of this title by Laws 1994, c. 242, § 54.

§74-841.8.  Renumbered as § 840-2.6 of this title by Laws 1994, c. 242, § 54.

§74-841.9.  Renumbered as § 840-6.2 of this title by Laws 1994, c. 242, § 54.

§74-841.10.  Renumbered as § 840-2.9 of this title by Laws 1994, c. 242, § 54.

§74-841.11.  Renumbered as § 840-1.14 of this title by Laws 1994, c. 242, § 54.

§74-841.12.  Renumbered as § 840-1.19 of this title by Laws 1994, c. 242, § 54.

§74-841.13.  Renumbered as § 840-6.5 of this title by Laws 1994, c. 242, § 54.

§74-841.13A.  Renumbered as § 840-6.7 of this title by Laws 1994, c. 242, § 54.

§74-841.13B.  Renumbered as § 840-6.4 of this title by Laws 1994, c. 242, § 54.

§74-841.13C.  Renumbered as § 840-6.1 of this title by Laws 1994, c. 242, § 54.

§74-841.14.  Renumbered as § 840-4.18 of this title by Laws 1994, c. 242, § 54.

§74-841.15.  Renumbered as § 840-6.6 of this title by Laws 1994, c. 242, § 54.

§74-841.15A.  Renumbered as § 840-6.8 of this title by Laws 1994, c. 242, § 54.

§74-841.16.  Renumbered as § 840-4.17 of this title by Laws 1994, c. 242, § 54.

§74-841.17.  Renumbered as § 4242 by Laws 1986, c. 255, § 34, emerg. eff. June 13, 1986.

§74-841.18.  Renumbered as § 840-1.10 of this title by Laws 1994, c. 242, § 54.

§74-841.19.  Renumbered as § 840-4.15 of this title by Laws 1994, c. 242, § 54.

§74-841.19a.  Renumbered as § 840-4.16 of this title by Laws 1994, c. 242, § 54.

§74-841.20.  Renumbered as § 840-2.25 of this title by Laws 1994, c. 242, § 54.

§74-841.21.  Repealed by Laws 1984, c. 242, § 7, operative July 1, 1984.

§74-841.22.  Repealed by Laws 1991, c. 239, § 6, eff. July 1, 1991.

§74-841.23.  Renumbered as § 840-6.9 of this title by Laws 1994, c. 242, § 54.

§74-841.24.  Renumbered as § 840-1.21 of this title by Laws 1994, c. 242, § 54.

§74-841.30.  Oklahoma Compensation and Unclassified Positions Review Board.

A.  There is hereby created the Oklahoma Compensation and Unclassified Positions Review Board.

B.  The Oklahoma Compensation and Unclassified Positions Review Board shall be composed of the following seven (7) members:

1.  Two members of the Oklahoma Senate appointed by the President Pro Tempore of the Senate;

2.  Two members of the Oklahoma House of Representatives appointed by the Speaker of the House of Representatives;

3.  Two members appointed by the Governor, one to be from a state agency with five hundred (500) or more employees and the other to be from a state agency with fewer than five hundred (500) employees; and

4.  The chief executive officer of the largest organization in the state that represents state employees, or a designee.

C.  After the initial appointments, the members shall serve four-year terms, and the appointing authorities may fill any vacancies as they occur.  The term of the members appointed by the President Pro Tempore of the Senate shall expire July 1, 2004.  The term of the members appointed by the Speaker of the House of Representatives shall expire July 1, 2005.  The term of the members appointed by the Governor shall expire July 1, 2006.  The term of the members appointed by the largest organization in the state that represents state employees shall expire July 1, 2007.

D.  The Board shall elect one of its members as chair.

E.  The Board shall review the study of the Office of Personnel Management, as required by paragraph 20 of Section 840-1.6A of this title, and make recommendations which may include compensation adjustments, pay band adjustments, targeted salary increases, and other recommendations related to turnover, fringe benefits and other compensation issues concerning state employees, but excluding retirement issues.  The recommendations shall be made to the President Pro Tempore of the Senate, Speaker of the House of Representatives, and Governor on or before February 1 of the year following each biennial meeting.

F.  The Board shall meet in December 2005 and in December of every odd-numbered year thereafter to consider compensation recommendations.  The Board shall meet every year to consider unclassified positions recommendations.  Any additional meetings shall be at the call of the chair.

G.  The Board shall review and make recommendations concerning the unclassified service as follows:

1.  State agencies subject to the provisions of the Merit System of Personnel Administration shall submit requests to the Administrator of the Office of Personnel Management for authorizations for unclassified positions and employees that are in addition to unclassified positions already authorized by law.  The Administrator shall forward the requests to the Board.  The Administrator shall review, analyze, and provide recommendations to the Board regarding the requests.  The Board shall meet in December of each year and shall review any agency proposals to add unclassified positions to the state service.  A representative from each appointing authority of a state agency that desires to add unclassified positions shall attend the meeting and present the proposal of the agency.  The Board shall also review positions currently in the unclassified service.  The Administrator of the Office of Personnel Management shall review and analyze such positions and provide recommendations to the Board.  The Board may request the presence of state agency representatives to provide information concerning such positions.

2.  On or before February 1 of each year, the Board shall present any recommendations to the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the State Senate concerning current positions in the unclassified service and agency proposals to add unclassified positions.

3.  The Board may also meet during the regular session of the Legislature to consider any additional requests to add unclassified positions to the state service submitted pursuant to this subsection.

H.  A majority of the members of the Board shall constitute a quorum for the transaction of business.  Each Board member shall be entitled to one vote on the Board.  Any official action of the Board must have a majority of the votes of the members present.

I.  Each member of the Board shall serve without compensation except that each legislative member of the Board shall receive reimbursement for travel expenses in accordance with Section 456 of this title and each nonlegislative member of the Board shall receive reimbursement for travel expenses in accordance with the State Travel Reimbursement Act by the Office of Personnel Management.

J.  Staffing for the Board shall be composed of the Office of Personnel Management, Oklahoma Senate staff, and Oklahoma House of Representatives staff as needed.

Added by Laws 2003, c. 453, § 4, eff. July 1, 2003.  Amended by Laws 2004, c. 110, § 1, eff. Nov. 1, 2004; Laws 2005, c. 453, § 4, eff. July 1, 2005.

§74-842.  Access of product vendors to employees.

A.  Effective July 1, 2003, state agencies shall allow product vendors that have an authorized payroll deduction for state employees pursuant to Section 7.10 of Title 62 of the Oklahoma Statutes reasonable access to state employees in order to provide information concerning their products.  In cooperation with the individual state agencies, vendors shall be allowed, at a minimum, annual access to state employees for such purpose.  This access shall only occur during scheduled breaks or during periods immediately before or after normal work hours and must not disrupt or interfere with the business of the agency.  For those state government facilities that operate twenty-four (24) hours a day, vendors shall be allowed access for each shift.  State funds shall not be utilized to accommodate this access.

B.  The Administrator of the Office of Personnel Management may promulgate rules necessary to implement this section.

Added by Laws 2002, c. 347, § 17, emerg. eff. May 30, 2002.  Amended by Laws 2003, c. 6, § 1, emerg. eff. March 31, 2003.

§74-843.  Short title.

This act shall be known and may be cited as the "State Employee Advocacy Rights Act".

Added by Laws 2004, c. 344, § 1, eff. Nov. 1, 2004.

§74-844.  Definition.

As used in the State Employee Advocacy Rights Act, "employee organization" means any organization which has payroll deduction privileges as defined in paragraph 5 of subsection B of Section 7.10 of Title 62 of the Oklahoma Statutes.

Added by Laws 2004, c. 344, § 2, eff. Nov. 1, 2004.

§74-845.  Privileges - Rules governing distribution of employee organization materials - Ethics Commission rules.

A.  State agencies shall allow employee organizations the following privileges:

1.  Holding meetings on state property in a location that does not disrupt the operations of agency business.  Employees may attend such meetings as long as meetings are conducted before or after working hours, or during employee lunch periods; and

2.  Allowing employee organizations to provide information to state agencies to be included in new employee packets.

B.  The Administrator of the Office of Personnel Management shall promulgate rules governing the annual distribution of employee organization materials by state agencies.

C.  Nothing in the State Employee Advocacy Rights Act shall be construed to conflict with the rules of the Ethics Commission regarding the use of public facilities for political purposes.

Added by Laws 2004, c. 344, § 3, eff. Nov. 1, 2004.

§74851.  Citation.

This act shall be known and may be cited as the "Oklahoma Industrial Finance Authority Act."

Laws 1959, p. 500, § 1.

§74852.  Purpose.

It is hereby declared to be the purpose of this Act to vitalize the constitutional amendment identified as House Joint Resolution No. 513 of the Twentyseventh Oklahoma Legislature, if, as and when the same shall be approved by the people, to aid and assist with Oklahoma's industrial development and provide additional employment and payrolls within this State.  Laws 1959, P. 500, Sec. 2.

Laws 1959, p. 500, § 2.

§74-853.  Definitions.

The following terms whenever used or referred to in the Oklahoma Industrial Finance Authority Act shall have the following meanings, except in those instances where the context clearly indicates otherwise:

(a)  The term "Authority" shall mean the public body corporate and politic, "The Oklahoma Industrial Finance Authority" created by this act.

(b)  The term "Board" shall mean the governing body of the Authority.

(c)  The term "government" shall mean the state and federal governments, or any political subdivision, agency or instrumentality, corporate or otherwise, or either of them.

(d)  The term "industrial development agency" shall mean any Oklahoma incorporated organization, foundation, association or agency, regardless of the particular name, whether organized for profit or nonprofit, which shall have as its primary function the promotion, encouragement and development of industrial, recreational, agricultural processing and manufacturing enterprises, livestock processing and conditioning enterprises and enterprises which process mined resources in Oklahoma.

(e)  The term "Industrial Development Loan Fund" shall mean the account created by Section 860 of this title.

(f)  The term "industrial development project" shall mean any site, structure, facility or undertaking comprising or being connected with or being a part of any industrial, recreational, agricultural processing or manufacturing enterprise or enterprise which processes mined resources established or to be established by an industrial development agency in Oklahoma.

(g)  The term "municipality" shall mean any city or town in Oklahoma.

(h)  The term "machinery" shall mean moveable machinery as well as machinery which is permanently affixed.

(i)  The term "purchase money security interest" shall have the same meaning it has under Section 19103 of Title 12A of the Oklahoma Statutes.

(j)  On and after May 30, 1990, the term "recreational enterprise" shall mean amusement, cultural, historical, nature, theme, water or zoological park or museum or aquarium.

(k)  The term "responsible buyer" shall mean any person, partnership, firm, company or corporation whether organized for profit or not deemed by the Authority, after proper investigation, to be financially responsible to assume all obligations prescribed by the Authority in the acquisition of an industrial development project from an industrial development agency, and in the operation of an industrial or manufacturing enterprise therein or thereon.

(l)  The term "responsible tenant" shall mean any person, partnership, firm, company or corporation whether organized for profit or not deemed by the Authority, after proper investigation, to be financially responsible to assume all rental and all other obligations prescribed by the Authority in the leasing of an industrial development project and in the operation of an industrial or manufacturing enterprise therein or thereon or in the operation of tourism facilities in the form of amusement parks, entertainment parks, theme parks, or museums.

(m)  The words "cost of establishing an industrial development project" shall embrace any or all of the following:  The cost of construction, the cost of all lands, property, rights, easements and franchises acquired, which are deemed necessary for such construction; financing charges, interest prior to and during construction, cost of engineering and legal expense, plans, specifications, surveys, estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any industrial development project, cost of such machinery and equipment essential to placing the project in operation, not limited to such machinery and equipment of the type necessarily required to be permanently affixed to and, by agreement of the parties, become a part of the realty covered by the Authority's mortgage; provided, further, that the Authority shall make no loan secured by movable machinery and equipment separate and apart from the realty, unless such loan is secured by a security interest and a real estate mortgage on the industrial development project, together with such other expenses as may be necessary or incident to the financing and construction of the industrial development project and the placing of the same in operation.  The cost of all machinery and equipment and its installation and maintenance, except as above provided, shall not be included in the "cost of establishing an industrial development project", but shall be provided by the responsible tenant or responsible buyer.

(n)  The determination of the amount of bonds "outstanding at any one time" shall be calculated by totaling the face amount of all unretired bonds issued by the Authority less any sums irrevocably on deposit in the Bond Redemption Account.

(o)  Nothing in this act shall be construed to impair or affect the right of any recreational enterprise, as was defined by the Rules and Regulations of the Oklahoma Industrial Finance Authority prior to May 30, 1990, and whose application is on  file and pending approval by the Authority prior to May 30, 1990, to otherwise qualify for and receive any loan pursuant to the Oklahoma Industrial Finance Authority Act.

Added by Laws 1959, p. 500, § 3.  Amended by Laws 1967, c. 91, § 1, emerg. eff. April 19, 1967; Laws 1980, c. 295, § 1, emerg. eff. June 13, 1980; Laws 1986, c. 133, § 1, emerg. eff. April 17, 1986; Laws 1986, c. 276, § 16, operative July 1, 1986; Laws 1987, c. 9, § 1, emerg. eff. March 31, 1987; Laws 1988, c. 88, § 1, emerg. eff. March 30, 1988; Laws 1989, c. 350, § 4, operative July 1, 1989; Laws 1990, c. 337, § 23; Laws 2000, c. 371, § 181, eff. July 1, 2001.

§74-854.  Oklahoma Industrial Finance Authority - Membership - Public meetings - Executive sessions.

A.  There is hereby created a body corporate and politic, constituting a public corporation and governmental instrumentality of this state, to be known and identified as "The Oklahoma Industrial Finance Authority".  Said Authority shall be under the control of a Board of Directors, to be composed of seven (7) members appointed by the Governor for overlapping terms, with the advice and consent of the Senate, one of whom shall be the Director of the Oklahoma Department of Commerce, representing the state at large.  One member shall be appointed from each congressional district as the districts were configured in 1960.  At least five of the members, other than the Director of the Oklahoma Department of Commerce, shall have had at least fifteen (15) years' experience in banking, mortgage loans or financial management, and the remaining member shall have demonstrated outstanding ability in business or industry.  Members initially appointed shall continue in office for terms of from one (1) to six (6) years, respectively, from the date of their appointment and until their respective successors shall be duly appointed and qualified, the term of each appointed member to be designated by the Governor at the time of  appointment; but their successors shall each be appointed for a term of six (6) years, except that any person appointed to fill a vacancy shall serve only for the unexpired term.  Any appointed member of the Authority shall be eligible for reappointment, and no member shall be removed from office except for good cause shown.

B.  The chair and other officers of the Board shall be elected annually by the Board from its own membership.  Members of the Authority shall be compensated for their travel expenses pursuant to the State Travel Reimbursement Act.

C.  The State Treasurer shall be an ex officio, nonvoting member of said Board of Directors, and shall serve without compensation.  All other Board members, excluding the Director of the Oklahoma Department of Commerce, shall receive a stipend of Three Hundred Dollars ($300.00) for each Board meeting attended not to exceed Three Thousand Six Hundred Dollars ($3,600.00) per annum.  In addition, the actual expenses, documented by receipts, incurred by employees of the Authority for necessary travel and subsistence to attend Board meetings and to carry out the powers and duties of the Authority under Section 851 et seq. of this title shall be reimbursed to such Board member or employee.  All such stipends and expenses must be approved by the Board prior to reimbursement.  No state appropriated monies shall be used for said reimbursement.

D.  The meetings of the Board of Directors of the Authority shall be subject to the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.  Any information submitted to or compiled by the Authority with respect to the marketing plans, financial statements, trade secrets or any other commercially sensitive information of persons, firms, associations, partnerships, agencies, corporations or other entities shall be confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure. Executive sessions may be held to discuss such materials if deemed necessary by the Board of Directors.

Added by Laws 1959, p. 500, § 4.  Amended by Laws 1985, c. 178, § 73, operative July 1, 1985; Laws 1986, c. 207, § 67, operative July 1, 1986; Laws 1988, c. 88, § 2, emerg. eff. March 30, 1988; Laws 1989, c. 200, § 3, emerg. eff. May 8, 1989; Laws 2002, c. 375, § 22, eff. Nov. 5, 2002; Laws 2003, c. 229, § 8, emerg. eff. May 20, 2003.

§74855.  Powers.

The Oklahoma Industrial Finance Authority, as a public corporation and governmental instrumentality exercising public powers of the State of Oklahoma, is hereby granted and shall have and may exercise all powers necessary or appropriate to carry out and effectuate the purposes of this act, including the following powers, in addition to others herein granted:

(a) To cooperate with industrial development agencies in their efforts to promote the expansion of industrial and manufacturing activity in the state;

(b) To determine, upon proper application of industrial development agencies, whether the declared public purpose of this act has been or will be accomplished by the establishment of such industrial development projects by such industrial development agencies;

(c) To conduct examinations and investigations and to hear testimony and take proof, under oath or affirmation, at public or private hearings, on any matter material for its information and necessary to the establishment of industrial development projects hereunder or other determinations related to exercise of the Authority's lawful powers;

(d) To issue subpoenas requiring the attendance of witnesses and the production of books and papers pertinent to any hearing before such Authority, or before one or more members of the Authority appointed by it to conduct such hearing;

(e) To apply to any court having jurisdiction of the offense, to have punished for contempt any witness who refuses to obey a subpoena, or who refuses to be sworn or affirmed or to testify, or who is guilty of any contempt after summons to appear;

(f) To authorize any member or members of such Authority to conduct hearings and to administer oaths, take affidavits and subpoenas;

(g) To make, upon proper application of industrial development agencies, loans to such industrial development agencies of monies held in the Industrial Development Fund for industrial development projects in Oklahoma, and to provide for the repayment and redeposit of such allocations and loans in the manner hereinafter provided;

(h) To sue and be sued, implead and be impleaded, complain and defend in all courts;

(i) To adopt, use, and alter at will a corporate seal;

(j) To adopt bylaws for the management and regulation of its affairs; and to promulgate and issue rules and regulations governing its operations;

(k) To appoint officers, agents, and employees, and to prescribe their duties and to fix their compensation, within the limitations prescribed by laws;

(l) To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business;

(m) To contract with private legal counsel when its Board of Directors determines that special circumstances merit the services of such counsel and when approved by the Attorney General; provided, in all other circumstances, the Attorney General shall advise and represent the Authority on legal matters;

(n) Without limitation of the foregoing, to accept grants from and enter into contracts or other transactions with, any federal agency; and

(o) To take title by foreclosure to any industrial development project where such acquisition is necessary to protect any loan previously made by the Authority, and to sell, transfer and convey any such industrial development project to any responsible buyer; in the event such sale, transfer and conveyance cannot be effected with reasonable promptness, the Authority may, in order to minimize financial losses and sustain employment, lease such industrial development project to a responsible tenant or tenants; the Authority shall not lease industrial development projects except under the conditions and for the purposes cited in this section.

Amended by Laws 1986, c. 276, § 17, operative July 1, 1986; Laws 1988, c. 88, § 3, emerg. eff. March 30, 1988; Laws 1991, c. 130, § 2, emerg. eff. April 29, 1991.

§74856.  Bonds.

(a) The Oklahoma Industrial Finance Authority shall be, and is hereby, authorized to issue and sell State Industrial Finance Bonds in such amounts as shall be needed from time to time for the purposes set forth in this act, provided, however, that the total volume of such bonds shall not exceed in the aggregate Ninety Million Dollars ($90,000,000.00) outstanding at any one time.  Such bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding thirty (30) years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without premium, and may bear such rate or rates of interest as may be provided by resolution or resolutions to be adopted by the Authority within such limits provided by law.  Such bonds may be sold in such manner and at such price or prices, not less than par plus accrued interest to date of delivery, as may be considered by the Authority to be advisable.  Such bonds shall have all the qualities and incidents of negotiable paper, and shall not be subject to taxation by the State of Oklahoma or by any county, municipality or political subdivision therein. All such bonds issued, or to be issued, by the Authority under the powers herein granted shall be backed by the full faith and credit of the State of Oklahoma, and there is hereby pledged to the payment of principal and interest of such bonds:  (1) The net proceeds from repayment of loans and interest received thereon; (2)  any monies available from other funds of the state not otherwise obligated; and (3)  the proceeds of any tax, other than ad valorem, to be imposed for such purpose in the event funds available for use and pledge under (1) and (2) should be insufficient.  All proceeds derived from the sale of such bonds shall be placed in an "Industrial Development Loan Fund" account in the State Treasury.

(b) The Authority may issue bonds hereunder for the purpose of refunding any obligations issued under the provisions of this act. Such bonds may either be sold or delivered in exchange for outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.  Nothing herein contained shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms, or voluntarily surrendered by their holders for cancellations, unless the Authority covenants that sufficient funds to pay all remaining interest and principal payments of outstanding obligations when due will be placed in escrow for such purpose in the State Treasury at the time of delivery of and payment for the new bonds issued hereunder.  All bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act, and shall have all the attributes of such bonds.  The Authority may provide that any such refunding bonds shall have the same priority of payment and be paid from the same revenues in the manner enjoyed by the obligations refunded thereby.

(c) The Authority is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon such applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by notice published in a newspaper of general circulation in the state that on a day named the Authority will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court. If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and Section 33A, Article X of the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the State of Oklahoma, its officers, agents and instrumentalities, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma.

(d)  It shall be the duty of the Attorney General to examine into and pass upon the validity of all bonds issued by the Authority.  When examined and approved by the Attorney General and declared by his certificate to be a lawful and valid obligation, the bonds so issued shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction of the same within thirty (30) days from the date of the approval of the Attorney General.

(e)  At the option of the Authority, and in lieu of submitting an issuance of bonds to the Attorney General which will be sold in their entirety at one time, the Authority may submit to the Attorney General a proposed issuance of bonds which it intends to sell in more than one subseries. If each subseries of the bond issuance has identical terms, conditions and attributes, other than the rate of interest and final maturity date, the Authority may ask that the Attorney General review and approve the proposed issuance and make the certificate referred to in subsection (d) of this section.  All proceedings of this issuance leading up to this submission to the Attorney General, shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction of the same within thirty (30) days from the date of the approval of the Attorney General.  The separate issuance of each subseries shall also be submitted to the Attorney General for his review and approval and when declared by his certificate to be valid and lawful obligations, shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction of the same within five (5) days from the date of his approval.

Amended by Laws 1987, c. 9, § 2, emerg. eff. March 31, 1987; Laws 1989, c. 200, § 4, emerg. eff. May 8, 1989.

§74857.  Loans to industrial development agencies  Conditions.

(1) When it has been determined by the Authority, upon application of an industrial development agency and hearing thereon in the manner hereinafter provided, that the establishment of a particular industrial development project referred to in such application has accomplished or will accomplish the public purposes of this act, the Authority may contract to loan such industrial development agency an amount not in excess of sixtysix and twothirds percent (66 2/3%) of the cost or the estimated cost of such industrial development project where the loan is secured by a first mortgage on the industrial development project, or not in excess of thirtythree and onethird percent (33 1/3%) of the cost or estimated cost of such industrial development project where the loan is secured by a second mortgage on the industrial development project, as established or to be established, subject however to the following conditions:

(A) In case of industrial development projects to be established:

1.  the Authority shall first have determined that the industrial development agency holds funds which together with the commitment in paragraph 2 of this subsection constitute an amount equal to, or property of a value equal to, not less than thirtythree and onethird percent (33 1/3%) of the estimated cost of establishing the industrial development project where the Authority's loan will be secured by a first mortgage on the industrial development project, or not less than sixtysix and twothirds percent (66 2/3%) of the estimated cost of establishing the industrial development project where the Authority's loan will be secured by a second mortgage on the industrial development project, which funds or property are available for and shall be applied to the establishment of such project, and

2.  the Authority shall also have determined that the industrial development agency has obtained from other independent and responsible sources, such as banks and insurance companies or otherwise, a firm commitment for all other funds, over and above the loan of the Authority and such funds or property as the industrial development agency may hold, necessary for payment of all the estimated cost of establishing the industrial development project, and that the sum of all these funds is adequate to insure completion and operation of the plant or facility, or that the sum of all these funds, together with the machinery and equipment to be provided by the responsible tenant or responsible buyer, is adequate to insure completion and operation of the plant or facility.  Provided, however, that the participation required of the industrial development agency referred to in paragraph 1 of this subsection, may in the discretion of the Authority be reduced to the extent that funds from independent and responsible sources under firm commitment shall, together with the participation of the Authority, and the participation of the industrialdevelopment agency, if any, constitute one hundred percent (100%) of the cost of establishing an industrial development project, as defined herein.

(B) In the case of industrial development projects established without initial Authority loan participation:

1.  the Authority shall first have determined that the industrial development agency has expended funds which, together with the commitment in paragraph 2 of this subsection, constitute an amount equal to, or has applied property which, together with the commitment in paragraph 2 of this subsection, constitutes a value equal to, not less than sixtysix and twothirds percent (66 2/3%) of the cost of establishing the industrial development project where the Authority's loan will be secured by a first mortgage lien on the industrial development project, or not less than thirtythree and onethird percent (33 1/3%) where the Authority's loan will be secured by a second mortgage lien on the industrial development project, and

2.  the Authority shall also have determined that the industrial development agency obtained from other independent and responsible sources, such as banks and insurance companies or otherwise, other funds necessary for payment of all the cost of establishing the industrial development project, and that the industrial development agency participation and these funds have been adequate to insure completion and operation of the plant or facility, or that these funds, together with the machinery and equipment provided by the responsible tenant or responsible buyer, have been adequate to insure completion and operation of the plant of facility.  Provided, however, that the proceeds of any loan made by the Authority to the industrial development agency pursuant to this subsection (B) shall be used only for the establishment of additional industrial development projects in furtherance of the public purposes of this act; and provided further, that the participation required of the industrial development agency referred to in paragraph 1 of this subsection, may in the discretion of the Authority be reduced to the extent that funds from independent and responsible sources under firm commitment together with the participation of the industrial development agency, constitute sufficient funds to establish the industrial development project, as defined herein.

3.  Any such loan of the Authority shall be for such period of time and shall bear interest at such rate as shall be determined by the Authority and shall be secured by mortgage on the industrial development project for which such loan was made, such mortgage to be second and subordinate only to the mortgage securing the first lien obligation issued to secure the commitment of funds from the aforesaid independent and responsible sources and used in the financing of the industrial development project.

4.  Monies so loaned by the Authority to industrial development agencies shall be withdrawn from the Industrial Development Fund and paid over to the industrial development agency in such manner as shall be provided and prescribed by the rules and regulations of the Authority.

5.  All payments of interest on said loans and the principal thereof shall be deposited by the Authority without delay in the Industrial Development Fund.

6.  Loans by the Authority to an industrial development agency for an industrial development project shall be made only in the manner and to the extent as in this section provided, except, however, in those instances wherein an agency of the federal government participates in the financing of an industrial development project by loan or grant, or otherwise, of federal funds.  When any federal agency does so participate, the Authority may adjust the required ratios of financial participation by the industrial development agency, the source of independent funds, and the Authority; in such manner as to insure the maximum benefit available to the industrial development agency, the Authority, or both, by the participation of the federal agency; provided, however, that no such adjustment of such ratios shall cause the Authority to grant a loan to the industrial development agency in excess of sixtysix and twothirds percent (66 2/3%) of the cost or estimated cost of the industrial development project where such loan is secured by a first mortgage on the industrial development project, or thirtythree and onethird percent (33 1/3%) of the cost or estimated cost of the industrial development project, where such loan is secured by a second mortgage on the industrial development project.

7.  Where any federal agency participating in the financing of any industrial development project is not permitted to take as security for such participation a mortgage the lien of which is junior to the mortgage of the Authority, the Authority shall in such instances be hereby authorized to take as security for its loan to the industrial development agency a mortgage junior in lien to that of the federal agency.

Amended by Laws 1987, c. 9, § 3, emerg. eff. March 31, 1987.

§74858.  Loan applications  Contents.

Prior to the loaning of any funds to an industrial development agency for an industrial development project, the Authority shall receive from such industrial development agency a loan application in the form adopted by the Authority which shall contain, without being limited to, the following provisions:

(a) A general description of the industrial development project and a general description of the industrial or manufacturing enterprise for which the industrial development project has been or is to be established;

(b) A legal description of all real estate necessary for the industrial development project;

(c) Such plans and other documents as may be required to show the type, structure, and general character of the industrial development project;

(d) A general description of the type (types and categories of skills) and number of employees employed or to be employed in the operation of the industrial development project;

(e) Evidence that the Authority shall have a purchase money security interest in any moveable machinery financed by the Authority;

(f) Costs or estimates of cost of establishing the industrial development project;

(g) A general description and statement of value of any property, real or personal, of the industrial development agency applied or to be applied to the establishment of the industrial project;

(h) A statement of cash funds previously applied, or then held by the industrial development agency which are available for and are to be applied to the establishment of the industrial development project;

(i) Evidence of the arrangement made by the industrial development agency for the financing of all costs of the industrial development project over and above the participation of the industrial development agency;

(j) A general description of the responsible tenant to which the industrial development agency has leased or will lease the industrial development project or of the responsible buyer to which the industrial development agency has sold or will sell the project;  (k) A general description of the form of lease or sales agreement entered into or to be entered into by and between the industrial development agency and its responsible tenant or responsible buyer;

(l) Evidence that the establishment of the industrial development project will not cause the removal of an industrial or manufacturing plant or facility from one area of the state to another area of the state, or replace an existing industry;

(m) Any additional evidence which the Authority may deem pertinent to a determination of the probable successful operation of the industrial development project at the selected location, and indicating that a substantial increase in employment and payrolls will probably result from the granting of such loans.

Amended by Laws 1987, c. 9, § 4, emerg. eff. March 31, 1987.

§74-859.  Hearings on loan applications - Granting of loan - Limitation.

The Board of Directors of the Oklahoma Industrial Finance Authority shall hold such hearings and examinations as to each loan application received as shall be necessary to determine whether the public purposes of the Oklahoma Industrial Finance Authority Act will be accomplished by the granting of loans requested within such applications.  When the Board shall have determined facts to be favorable as to any loan application, it is hereby authorized and empowered, having due regard to the promotion of the public purposes herein declared, to grant a loan to an industrial development agency in the manner and to the extent as provided in the Oklahoma Industrial Finance Authority Act; provided, however, that no loan shall be made by the Authority to any industrial development agency for any single industrial development project in excess of the sum of Five Million Dollars ($5,000,000.00) if the loan is secured by a first mortgage on real property and One Million Dollars ($1,000,000.00) if the loan is secured by a second mortgage on real property.

Added by Laws 1959, p. 505, § 9.  Amended by Laws 1969, c. 48, § 1, emerg. eff. March 4, 1969; Laws 1988, c. 88, § 4, emerg. eff. March 30, 1988; Laws 2001, c. 97, § 1, emerg. eff. April 16, 2001.

§74-859.1.  Moveable machinery loans - Limitations.

The Oklahoma Industrial Finance Authority may loan money for the purchase of moveable machinery subject to the following limitations:

1.  All procedures required in order for the Authority to loan money secured by a mortgage on real property shall be followed;

2.  The Authority shall require the industrial development agency to furnish evidence that the Authority shall take a purchase money security interest;

3.  Within twentyfour (24) hours after loaning the money to an industrial development agency to purchase any moveable machinery, the Authority shall perfect a security interest in such machinery pursuant to perfection procedures prescribed by Article 9 of Title 12A of the Oklahoma Statutes;

4.  Any industrial development agency which receives money for the purchase of a moveable machine shall agree to such procedures as the Authority deems necessary to preserve its interest in such moveable machinery.  These procedures may include notification to the Authority of the exact location of such moveable machinery and notification of any changes in location of such moveable machinery;

5.  The loan must also be secured by a first or second mortgage on the real estate of the industrial development project.

Added by Laws 1987, c. 9, § 5, emerg. eff. March 31, 1987.  Amended by Laws 1988, c. 88, § 5, emerg. eff. March 30, 1988; Laws 2000, c. 371, § 182, eff. July 1, 2001.

§74860.  Industrial Development Loan Fund.

A.  There is hereby created a special account in the State Treasury to be known as the "Industrial Development Loan Fund", to which fund shall be credited all monies received as loan capital by the Authority from whatever source the same may be obtained.  To this fund there shall also be deposited and credited all payments received on interest and principal of loans outstanding made, or to be made, by the Authority, all such deposits to be made in the State Treasury immediately upon receipt of same.

B.  As often as may be necessary the Authority shall requisition from the Industrial Development Loan Fund, upon warrants duly drawn as required by law, such amounts as shall be allocated and appropriated by the Authority for loans to industrial development agencies upon approved industrial development projects. When and as the amounts so allocated and appropriated by the Authority as loans to industrial development agencies are repaid to the Authority pursuant to the terms of the mortgages and other agreements made and entered into by the Authority, the Authority shall immediately pay such amounts into said fund, it being the intent of this act that the Industrial Development Loan Fund shall operate as a revolving fund whereby all monies placed therein shall be applied and reapplied to the purposes of this act; provided, however, if the Authority deems it advisable, separate accounts may be set up within the Industrial Development Loan Fund in order to segregate the various monies loaned to or received from certain industrial agencies.

C.  The Authority is hereby authorized to use up to onehalf of the monies in the Industrial Development Loan Fund to purchase federally guaranteed Small Business Administration loans or loans of similar federal programs for investment purposes.  Such investments may be made at such times, in such manner and in such amounts as the Authority may determine to aid and assist with Oklahoma's industrial development and provide additional employment and payrolls within this state.

D.  To guarantee payment of interest on bonds, as the same shall become due, the Authority shall pay into a special "Bond Interest Account" fund, out of the first earned interest received into the Industrial Development Loan Fund, an amount sufficient to cover all interest requirements at least thirty (30) days prior to the due date thereof.

E.  To guarantee retirement of bonds at maturity, the Authority shall provide for a Bond Redemption Account, in addition to interest reserves, as above set out, and there shall be paid annually into such Bond Redemption Account, after all interest requirements have been met, beginning at a time to be determined by the Authority, a sum sufficient to retire all of the bonds issued at maturity.

F.  The Authority is hereby further authorized to issue and sell its bonds, in the manner provided by law.

Amended by Laws 1983, c. 110, § 1; Laws 1987, c. 9, § 6, emerg. eff. March 31, 1987; Laws 1988, c. 88, § 6, emerg. eff. March 30, 1988.

§74861.  Governing board  Officers  Quorum  Powers.

A.  The powers of the Oklahoma Industrial Finance Authority shall be exercised by a governing body consisting of the members of the Authority acting as a Board.  Within thirty (30) days after this act shall become effective the Board shall meet and organize, electing a chairman, vicechairman, secretary and treasurer.  Bonds running to the State of Oklahoma shall be required of the chairman, treasurer and any other officer or employee having funds of the Authority in his control or possession in an amount to be determined by the Board.

B.  A majority of the members shall constitute a quorum of the Board for the purpose of organizing the Authority and conducting the business thereof and, except in the instance of passing upon loan applications, all action may be taken by a vote of a majority of the members present, unless in any case the bylaws shall require a larger number.  Approval or rejection of loan applications shall be by a majority vote of the full membership of the Board, the vote of each member being duly recorded thereon.

C.  The Board shall have full authority to manage the properties and business of the Authority and to renegotiate loans and approve leases with new tenants when, in the sound business judgment of the Board, the remedy of foreclosure is not in the best interest of the State of Oklahoma; to be represented by the Office of Attorney General in all legal matters other than with respect to issuance of state industrial finance bonds; and to prescribe, amend, and repeal bylaws, rules and regulations governing the manner in which the business of the Authority shall be conducted.  Out of any court awarded attorney fees in foreclosure actions successfully prosecuted by the Attorney General on behalf of the Authority, a sum equal to actual expenses incurred by that office shall be withheld and placed in the Attorney General's evidence fund; and a sum up to the full amount of attorney fees awarded by the court shall be placed in said evidence fund to the extent that proceeds of sale of the property being foreclosed upon shall exceed the unpaid balance on the Authority's loan, including delinquent interest thereon.

Laws 1959, p. 506, § 11; Laws 1974, c. 138, § 1, emerg. eff. May 3, 1974; Laws 1991, c. 130, § 3, emerg. eff. April 29, 1991.

§74863.  Interest in contracts or agreements.

No member of the Authority or officer or employee thereof or of the State Department of Commerce and Industry shall either directly or indirectly be a party to or be in any manner interested in any contract or agreement with the Authority for any matter, cause or thing whatsoever by reason whereof any liability or indebtedness shall in any way be created against such Authority, or the State Department of Commerce and Industry.  If any contract or agreement shall be made in violation of the provisions of this Section, the same shall be null and void and no action shall be maintained thereon against such Authority or Department.

Laws 1959, p. 506, § 13.

§74864.  Cooperation with Federal agencies.

The State of Oklahoma does hereby pledge to and agree with the United States and any other federal agency that, in the event that any federal agency shall construct or loan or contribute any funds for the construction, extension, improvement or enlargement of any industrial development project, or any portion thereof, the state will not alter or limit the rights and powers of the Authority in any manner which would be inconsistent with the due performance of any agreements between the Authority and any such federal agency, and the Authority shall continue to have and may exercise all powers herein granted, so long as the same shall be necessary or desirable for the carrying out of the purposes of this act.

Laws 1959, p. 507, § 14.

§74865.  Audits.

The accounts and books of the Authority, including its receipts, disbursements, contracts, mortgages, investments and other matters relating to its finances, operations and affairs shall be examined and audited annually by the State Auditor and Inspector as provided by law.  The audit shall be filed with the Director of State Finance in accordance with the requirements for financial statement audits in Section 212A of this title.

Added by Laws 1959, p. 507, § 15.  Amended by Laws 1979, c. 30, § 154, emerg. eff. April 6, 1979; Laws 1996, c. 290, § 17, eff. July 1, 1996.

§74868.  Payment of administrative expenses.

The Oklahoma Industrial Finance Authority is hereby authorized and directed to pay costs of administering the state's industrial loan program, as provided in House Bill No. 794, O.S.L. 1959, out of interest income received by said Authority from its loans, not otherwise required for payment of interest and principal on the Authority's outstanding bonds, such administrative costs to be paid from the Industrial Development Loan Fund, in the manner provided by law.

Amended by Laws 1986, c. 207, § 69, operative July 1, 1986; Laws 1988, c. 88, § 7, emerg. eff. March 30, 1988.

§74869.  Loans upon leasehold estates  Terms.

In addition to the lending powers and authority granted the Oklahoma Industrial Finance Authority under the provisions of the Oklahoma Industrial Finance Authority Act, 74 O.S.1961, Section 851 et seq., said authority is hereby further authorized and empowered to make loans, subject to all other terms and conditions contained in such act, upon leasehold estates and buildings and facilities located thereon; provided however, that as a condition thereof the authority must first find that the remaining term of such leasehold estate upon which such a loan is applied for shall have a term of years of at least one and onehalf times as long as the term of the loan applied for.

Laws 1963, p. 751, H.J.R. No. 514, § 1, emerg. eff. March 11, 1963.

§74870.  Agreement not to evict.

And provided, further, that the fee owner of such leased land shall execute a written agreement with The Oklahoma Industrial Finance Authority to take no action to evict or otherwise disturb any tenant in possession of such leasehold estate for as long as The Oklahoma Industrial Finance Authority holds a mortgage lien thereon.

Laws 1963, p. 751, H.J.R.No.514, § 2, emerg. eff. March 11, 1963.

§74871.  Purpose  Regulations governing lending.

The Legislature hereby declares that the purpose of this act, and of House Joint Resolution 514 of the Twentyninth Legislative Session, is to carry out the constitutional mandate in Section 34, Article X, wherein the Legislature is required to enact appropriate and needful legislation establishing safeguards and regulations governing the lending of funds for industrial development purposes which it considers necessary to the vitalization of said constitutional amendment and helpful in assisting with the state's industrial development.

Laws 1963, c. 334, § 1, emerg. eff. June 22, 1963.

§74872.  Agency not holding title to real estate comprising industrial development project  Loans.

In those instances where in an industrial development agency not holding title to real estate comprising the industrial development project, but desiring the Oklahoma Industrial Finance Authority to participate in the financing of such project, joins a responsible industrial buyer in making application for a loan from said Authority for such purpose, the said industrial development agency itself contributing funds to the financing of such project, whether secured or not, the said Oklahoma Industrial Finance Authority is hereby authorized and empowered, subject to all other provisions of Sections 851 through 868 of this title, and in supplementation thereof, to participate in the financing of such industrial development project not to exceed sixtysix and twothirds percent (66 2/3%) of the cost thereof, taking as security for its loan a first mortgage lien on such approved industrial development project or thirtythree and onethird percent (33 1/3%) of the cost thereof, taking as security a second mortgage lien on such approved industrial development project; provided, however, that in such case the mortgage lien securing funds loaned by the local industrial development agency shall be inferior to the lien of said Authority, and provided, further, that the local industrial development agency shall be jointly and severally liable upon the note or notes given the said Authority as one of the principal makers thereof.

Amended by Laws 1987, c. 9, § 7, emerg. eff. March 31, 1987.

§74873.  Power of Authority to purchase notes and mortgages.

The Oklahoma Industrial Finance Authority is hereby further authorized and empowered, if in its discretion the public purposes of the aforesaid constitutional and statutory provisions would thereby be subserved, to purchase with recourse from an approved industrial development agency, a promissory note or notes, and mortgage or participations therein upon an industrial development project securing said note or notes previously taken by said industrial development agency from a responsible buyer of such industrial development project, provided that the Oklahoma Industrial Finance Authority shall first have investigated and found that: (1) The note and mortgage or participations therein so purchased or offered for purchase shall constitute either a first or second mortgage lien upon the property, (2) That the amount thereof does not exceed sixtysix and twothirds percent (66 2/3%) of the cost of such industrial development project where the note or mortgage constitutes a first mortgage lien on the property, or thirtythree and onethird percent (33 1/3%) of the cost of such industrial development project where the note or mortgage constitutes a second mortgage lien on the property, and (3) That the industrial development agency assigning said note and mortgage will use the proceeds thereof in the furtherance of other industrial development projects.

Amended by Laws 1987, c. 9, § 8, emerg. eff. March 31, 1987.

§74874.  Loans deemed to have been made to local industrial development agency applying  Liberal construction.

When the financing of an industrial development project is accomplished with the participation and assistance of the Oklahoma Industrial Finance Authority in the manner set forth in Sections 872 and 873 of this title, all such loans shall be deemed and construed to have been made to the local industrial development agency applying therefor, and within the purview of the said Section 33A, Article X of the Oklahoma Constitution, and Sections 851 et seq. of Title 74 of the Oklahoma Statutes; and the provisions of this act, and of actions taken hereunder, shall be liberally construed to effect the purpose and object hereof.

Amended by Laws 1988, c. 88, § 8, emerg. eff. March 30, 1988.

§74875.  Public trusts qualified to borrow money from Authority.

Public trusts created under the laws of the State of Oklahoma for the purpose of financing industrial development projects involving and specifically limited to new manufacturing or industrial plant facilities, the relocation, refinancing or expansion of existing manufacturing or industrial plant facilities shall be qualified to borrow money from The Oklahoma Industrial Finance Authority as an "Industrial Development Agency" within the meaning of Article X, Section 33A of the Oklahoma State Constitution and of 74 O.S. 1981, Section 853(d), and said Oklahoma Industrial Finance Authority is authorized to accept applications for loans and consider the merits thereof on the same basis as applications of any other industrial development agency, subject to all other provisions of law governing the making of such loans.

Amended by Laws 1988, c. 88, § 9, emerg. eff. March 30, 1988.

§74876.  Issuance and sale of additional state industrial finance bonds.

Pursuant to the provisions of Section 33A, Article X of the Oklahoma Constitution, empowering the Oklahoma Legislature to take such action, the Oklahoma Industrial Finance Authority is hereby authorized and empowered to issue and sell state industrial finance bonds backed by the full faith and credit of the State of Oklahoma, at such times and in such amounts as it may deem best, not to exceed an aggregate amount of Ninety Million Dollars ($90,000,000.00) outstanding at any one time.  The additional bonds authorized pursuant to State Question 600 shall only be sold as needed in increments not to exceed Ten Million Dollars ($10,000,000.00).

Amended by Laws 1987, c. 9, § 9, emerg. eff. March 31, 1987.

§74878.  Maximizing amount of capital available for industrial financing.

That in those instances in which the amount of capital available for industrial financing in the State of Oklahoma tends to be reduced by reason of reduction in the volume of taxexempt industrial bonds issued or issuable by cities or counties in Oklahoma, or by reason of federal statutes or United States Treasury Department rulings limiting or adversely affecting this method of financing said industrial projects in this state, the Oklahoma Industrial Finance Authority is hereby authorized, within its sole discretion, to accept applications and make loans to industrial development agencies, as the same are defined by law.  As security therefor the Authority shall take a mortgage upon the industrial facility from such industrial development agency holding legal title to the same, and shall take a promissory note or notes for the amount of such loan from an approved industrial tenant.  The above financing arrangement shall be in addition to all other loan procedures heretofore authorized by law governing the lending operations of the Oklahoma Industrial Finance Authority, it being the intent and purpose of the Legislature to maximize the amount of loan capital available from all sources for industrial development purposes in Oklahoma.

Laws 1969, p. 625, S.J.R. No. 25, § 1, emerg. eff. April 30, 1969.

§74901.  Purpose - Establishment as qualified governmental retirement plan under federal law.

A.  The purpose of this act is to provide an orderly means whereby employees of the participating employers who qualify by reason of age, or condition, and service, as herein set forth, may be transferred to inactive service without prejudice and without inflicting undue hardship upon the employees transferred, and to enable such employees to accumulate deferred income reserves for themselves and their dependents to provide for old age, death, and inactive service, and for the purpose of effecting economy and efficiency in the administration of governmental affairs.

B.  The System is established as a qualified governmental retirement plan under Sections 401(a) and 414(d) of the federal Internal Revenue Code.  The Board shall administer the System in order to comply with the applicable provisions of the federal Internal Revenue Code.

Added by Laws 1963, c. 50, § 1, emerg. eff. May 6, 1963.  Amended by Laws 1999, c. 257, § 29, eff. July 1, 1999.

§74-902.  Definitions.

As used in Section 901 et seq. of this title:

(1)  "System" means the Oklahoma Public Employees Retirement System as established by this act and as it may hereafter be amended;

(2)  "Accumulated contributions" means the sum of all contributions by a member to the System which shall be credited to the member's account;

(3)  "Act" means Sections 901 to 932, inclusive, of this title;

(4)  "Actuarial equivalent" means a deferred income benefit of equal value to the accumulated deposits or benefits when computed upon the basis of the actuarial tables in use by the System;

(5)  "Actuarial tables" means the actuarial tables approved and in use by the Board at any given time;

(6)  "Actuary" means the actuary or firm of actuaries employed by the Board at any given time;

(7)  "Beneficiary" means any person named by a member to receive any benefits as provided for by Section 901 et seq. of this title.  If there is no beneficiary living at time of member employee's death, the member's estate shall be the beneficiary;

(8)  "Board" means the Oklahoma Public Employees Retirement System Board of Trustees;

(9)  "Compensation" means all salary and wages, as defined by the Board of Trustees, including amounts deferred under deferred compensation agreements entered into between a member and a participating employer, but exclusive of payment for overtime, payable to a member of the System for personal services performed for a participating employer but shall not include compensation or reimbursement for traveling, or moving expenses, or any compensation in excess of the maximum compensation level, provided:

(a) For compensation for service prior to January 1, 1988, the maximum compensation level shall be Twenty-five Thousand Dollars ($25,000.00) per annum.

For compensation for service on or after January 1, 1988, through June 30, 1994, the maximum compensation level shall be Forty Thousand Dollars ($40,000.00) per annum.

For compensation for service on or after July 1, 1994, through June 30, 1995, the maximum compensation level shall be Fifty Thousand Dollars ($50,000.00) per annum; for compensation for service on or after July 1, 1995, through June 30, 1996, the maximum compensation level shall be Sixty Thousand Dollars ($60,000.00) per annum; for compensation for service on or after July 1, 1996, through June 30, 1997, the maximum compensation level shall be Seventy Thousand Dollars ($70,000.00) per annum; and for compensation for service on or after July 1, 1997, through June 30, 1998, the maximum compensation level shall be Eighty Thousand Dollars ($80,000.00) per annum.  For compensation for services on or after July 1, 1998, there shall be no maximum compensation level for retirement purposes.

(b) Compensation for retirement purposes shall include any amount of elective salary reduction under Section 457 of the Internal Revenue Code of 1986 and any amount of non-elective salary reduction under Section 414(h) of the Internal Revenue Code of 1986.

(c) Notwithstanding any provision to the contrary, the compensation taken into account for any employee in determining the contribution or benefit accruals for any plan year is limited to the annual compensation limit under Section 401(a)(17) of the federal Internal Revenue Code.

(d) Current appointed members of the Oklahoma Tax Commission whose salary is constitutionally limited and is less than the highest salary allowed by law for his or her position shall be allowed, within ninety (90) days from the effective date of this act, to make an election to use the highest salary allowed by law for the position to which the member was appointed for the purposes of making contributions and determination of retirement benefits.  Such election shall be irrevocable and be in writing.  Re-appointment to the same office shall not permit a new election.  Members appointed to the Oklahoma Tax Commission after the effective date of this act shall make such election, pursuant to this subparagraph, within ninety (90) days of taking office;

(10)  "Credited service" means the sum of participating service, prior service and elected service;

(11)  "Dependent" means a parent, child, or spouse of a member who is dependent upon the member for at least one-half (1/2) of the member's support;

(12)  "Effective date" means the date upon which the System becomes effective by operation of law;

(13)  "Eligible employer" means the state and any county, county hospital, city or town, conservation districts, circuit engineering districts and any public or private trust in which a county, city or town participates and is the primary beneficiary is to be an eligible employer for the purpose of this act only, whose employees are covered by Social Security and are not covered by or eligible for another retirement plan authorized under the laws of this state which is in operation on the initial entry date.  Emergency medical service districts may join the System upon proper application to the Board.  Provided affiliation by a county hospital shall be in the form of a resolution adopted by the board of control.

(a) If a class or several classes of employees of any above-defined employers are covered by Social Security and are not covered by or eligible for and will not become eligible for another retirement plan authorized under the laws of this state, which is in operation on the effective date, such employer shall be deemed an eligible employer, but only with respect to that class or those classes of employees as defined in this section.

(b) A class or several classes of employees who are covered by Social Security and are not covered by or eligible for and will not become eligible for another retirement plan authorized under the laws of this state, which is in operation on the effective date, and when the qualifications for employment in such class or classes are set by state law; and when such class or classes of employees are employed by a county or municipal government pursuant to such qualifications; and when the services provided by such employees are of such nature that they qualify for matching by or contributions from state or federal funds administered by an agency of state government which qualifies as a participating employer, then the agency of state government administering the state or federal funds shall be deemed an eligible employer, but only with respect to that class or those classes of employees as defined in this subsection; provided, that the required contributions to the retirement plan may be withheld from the contributions of state or federal funds administered by the state agency and transmitted to the System on the same basis as the employee and employer contributions are transmitted for the direct employees of the state agency.  The retirement or eligibility for retirement under the provisions of law providing pensions for service as a volunteer fire fighter shall not render any person ineligible for participation in the benefits provided for in Section 901 et seq. of this title.  An employee of any public or private trust in which a county, city or town participates and is the primary beneficiary shall be deemed to be an eligible employee for the purpose of this act only.

(c) All employees of the George Nigh Rehabilitation Institute who elected to retain membership in the System, pursuant to Section 913.7 of this title, shall continue to be eligible employees for the purposes of this act.  The George Nigh Rehabilitation Institute shall be considered a participating employer only for such employees.

(d) A participating employer of the Teachers' Retirement System of Oklahoma, who has one or more employees who have made an election pursuant to enabling legislation to retain membership in the System as a result of change in administration, shall be considered a participating employer of the Oklahoma Public Employees Retirement System only for such employees;

(14)  "Employee" means any officer or employee of a participating employer, whose employment is not seasonal or temporary and whose employment requires at least one thousand (1,000) hours of work per year and whose salary or wage is equal to the hourly rate of the monthly minimum wage for state employees.  For those eligible employers outlined in Section 910 of this title, the rate shall be equal to the hourly rate of the monthly minimum wage for that employer.  Each employer, whose minimum wage is less than the state's minimum wage, shall inform the System of the minimum wage for that employer.  This notification shall be by resolution of the governing body.

(a) Any employee of the county extension agents who is not currently participating in the Teachers' Retirement System of Oklahoma shall be a member of this System.

(b) Eligibility shall not include any employee who is a contributing member of the United States Civil Service Retirement System.

(c) It shall be mandatory for an officer, appointee or employee of the office of district attorney to become a member of this System if he or she is not currently participating in a county retirement system.  Provided further, that if an officer, appointee or employee of the office of district attorney is currently participating in such county retirement system, he or she is ineligible for this System as long as he or she is eligible for such county retirement system.  Any eligible officer, appointee or employee of the office of district attorney shall be given credit for prior service as defined in this section.  The provisions outlined in Section 917 of this title shall apply to those employees who have previously withdrawn their contributions.

(d) Eligibility shall also not include any officer or employee of the Oklahoma Employment Security Commission, except for those officers and employees of the Commission electing to transfer to this System pursuant to the provisions of Section 910.1 of this title or any other class of officers or employees specifically exempted by the laws of this state, unless there be a consolidation as provided by Section 912 of this title.  Employees of the Oklahoma Employment Security Commission who are ineligible for enrollment in the Employment Security Commission Retirement Plan, that was in effect on January 1, 1964, shall become members of this System.

(e) Any employee employed by the Legislative Service Bureau, State Senate or House of Representatives for the full duration of a regular legislative session shall be eligible for membership in the System regardless of classification as a temporary employee and may participate in the System during the regular legislative session at the option of the employee.  For purposes of this subparagraph, the determination of whether an employee is employed for the full duration of a regular legislative session shall be made by the Legislative Service Bureau if such employee is employed by the Legislative Service Bureau, the State Senate if such employee is employed by the State Senate, or by the House of Representatives if such employee is employed by the House of Representatives.  Each regular legislative session during which the legislative employee or an employee of the Legislative Service Bureau participates full time shall be counted as six (6) months of full-time participating service.

(i) Except as otherwise provided by this subparagraph, once a temporary session employee makes a choice to participate or not, the choice shall be binding for all future legislative sessions during which the employee is employed.

(ii) Notwithstanding the provisions of division (i) of this subparagraph, any employee, who is eligible for membership in the System because of the provisions of this subparagraph and who was employed by the State Senate or House of Representatives after January 1, 1989, may file an election, in a manner specified by the Board, to participate as a member of the System prior to September 1, 1989.

(iii) Notwithstanding the provisions of division (i) of this subparagraph, a temporary legislative session employee who elected to become a member of the System may withdraw from the System effective the day said employee elected to participate in the System upon written request to the Board.  Any such request must be received by the Board prior to October 1, 1990.  All employee contributions made by the temporary legislative session employee shall be returned to the employee without interest within four (4) months of receipt of the written request.

(iv) A member of the System who did not initially elect to participate as a member of the System pursuant to subparagraph (e) of this paragraph shall be able to acquire service performed as a temporary legislative session employee for periods of service performed prior to the date upon which the person became a member of the System if:

a. the member files an election with the System not later than December 31, 2000, to purchase the prior service; and

b. the member makes payment to the System of the actuarial cost of the service credit pursuant to subsection A of Section 913.5 of this title.  The provisions of Section 913.5 of this title shall be applicable to the purchase of the service credit, including the provisions for determining service credit in the event of incomplete payment due to cessation of payments, death, termination of employment or retirement, but the payment may extend for a period not to exceed ninety-six (96) months;

(15)  "Entry date" means the date on which an eligible employer joins the System.  The first entry date pursuant to Section 901 et seq. of this title shall be January 1, 1964;

(16)  "Executive Director" means the managing officer of the System employed by the Board under Section 901 et seq. of this title;

(17)  "Federal Internal Revenue Code" means the federal Internal Revenue Code of 1954 or 1986, as amended and as applicable to a governmental plan as in effect on July 1, 1999;

(18)  "Final average compensation" means the average annual compensation, including amounts deferred under deferred compensation agreements entered into between a member and a participating employer, up to, but not exceeding the maximum compensation levels as provided in paragraph (9) of this section received during the highest three (3) of the last ten (10) years of participating service immediately preceding retirement or termination of employment.  Provided, no member shall retire with a final average compensation unless the member has made the required contributions on such compensation, as defined by the Board of Trustees;

(19)  "Fiscal year" means the period commencing July 1 of any year and ending June 30 of the next year.  The fiscal year is the plan year for purposes of the federal Internal Revenue Code; however, the calendar year is the limitation year for purposes of Section 415 of the federal Internal Revenue Code;

(20)  "Fund" means the Oklahoma Public Employees Retirement Fund as created by Section 901 et seq. of this title;

(21)  "Leave of absence" means a period of absence from employment without pay, authorized and approved by the employer and acknowledged to the Board, and which after the effective date does not exceed two (2) years;

(22)  "Member" means an eligible employee or elected official who is in the System and is making the required employee or elected official contributions, or any former employee or elected official who shall have made the required contributions to the System and shall have not received a refund or withdrawal;

(23)  "Military service" means service in the Armed Forces of the United States by an honorably discharged person during the following time periods, as reflected on such person's Defense Department Form 214, not to exceed five (5) years for combined participating and/or prior service, as follows:

(a) during the following periods, including the beginning and ending dates, and only for the periods served, from:

(i) April 6, 1917, to November 11, 1918, commonly referred to as World War I,

(ii) September 16, 1940, to December 7, 1941, as a member of the 45th Division,

(iii) December 7, 1941, to December 31, 1946, commonly referred to as World War II,

(iv) June 27, 1950, to January 31, 1955, commonly referred to as the Korean Conflict or the Korean War,

(v) February 28, 1961, to May 7, 1975, commonly referred to as the Vietnam era, except that:

a. for the period from February 28, 1961, to August 4, 1964, military service shall only include service in the Republic of Vietnam during that period, and

b. for purposes of determining eligibility for education and training benefits, such period shall end on December 31, 1976, or

(vi) August 1, 1990, to December 31, 1991, commonly referred to as the Gulf War, the Persian Gulf War, or Operation Desert Storm, but excluding any person who served on active duty for training only, unless discharged from such active duty for a service-connected disability;

(b) during a period of war or combat military operation other than a conflict, war or era listed in subparagraph (a) of this paragraph, beginning on the date of Congressional authorization, Congressional resolution, or Executive Order of the President of the United States, for the use of the Armed Forces of the United States in a war or combat military operation, if such war or combat military operation lasted for a period of ninety (90) days or more, for a person who served, and only for the period served, in the area of responsibility of the war or combat military operation, but excluding a person who served on active duty for training only, unless discharged from such active duty for a service-connected disability, and provided that the burden of proof of military service during this period shall be with the member, who must present appropriate documentation establishing such service.

An eligible member under this paragraph shall include only those persons who shall have served during the times or in the areas prescribed in this paragraph, and only if such person provides appropriate documentation in such time and manner as required by the System to establish such military service prescribed in this paragraph, or for service pursuant to subdivision a of division (v) of subparagraph (a) of this paragraph those persons who were awarded service medals, as authorized by the United States Department of Defense as reflected in the veteran's Defense Department Form 214, related to the Vietnam Conflict for service prior to August 5, 1964;

(24)  "Normal retirement date" means the date on which a member may retire with full retirement benefits as provided in Section 901 et seq. of this title, such date being whichever occurs first:

(a) the first day of the month coinciding with or following a member's sixty-second birthday,

(b) for any person who initially became a member prior to July 1, 1992, the first day of the month coinciding with or following the date at which the sum of a member's age and number of years of credited service total eighty (80); such a normal retirement date will also apply to any person who became a member of the sending system as defined in Section 901 et seq. of this title, prior to July 1, 1992, regardless of whether there were breaks in service after July 1, 1992,

(c) for any person who became a member after June 30, 1992, the first day of the month coinciding with or following the date at which the sum of a member's age and number of years of credited service total ninety (90),

(d) in addition to subparagraphs (a), (b) and (c) of this paragraph, the first day of the month coinciding with or following a member's completion of at least twenty (20) years of full-time-equivalent employment as:

(i) a correctional or probation and parole officer with the Department of Corrections and at the time of retirement, the member was a correctional or probation and parole officer with the Department of Corrections, or

(ii) a correctional officer, probation and parole officer or fugitive apprehension agent with the Department of Corrections who is in such position on June 30, 2004, or who is hired after June 30, 2004, and who receives a promotion or change in job classification after June 30, 2004, to another position in the Department of Corrections, so long as such officer or agent has at least five (5) years of service as a correctional officer, probation and parole officer or fugitive apprehension agent with the Department, has twenty (20) years of full-time-equivalent employment with the Department and was employed by the Department at the time of retirement, or

(iii) a firefighter with the Oklahoma Military Department either employed for the first time on or after July 1, 2002, or who was employed prior to July 1, 2002, in such position and who makes the election authorized by division (2) of subparagraph b of paragraph (8) of subsection A of Section 915 of this title and at the time of retirement, the member was a firefighter with the Oklahoma Military Department, and such member has at least twenty (20) years of credited service upon which the two and one-half percent (2 1/2%) multiplier will be used in calculating the retirement benefit,

(e) for those fugitive apprehension agents who retire on or after July 1, 2002, the first day of the month coinciding with or following a member's completion of at least twenty (20) years of full-time-equivalent employment as a fugitive apprehension agent with the Department of Corrections and at the time of retirement, the member was a fugitive apprehension agent with the Department of Corrections, or

(f) for any member who was continuously employed by an entity or institution within The Oklahoma State System of Higher Education and whose initial employment with such entity or institution was prior to July 1, 1992, and who without a break in service of more than thirty (30) days became employed by an employer participating in the Oklahoma Public Employees Retirement System, the first day of the month coinciding with or following the date at which the sum of the member's age and number of years of credited service total eighty (80);

(25)  "Participating employer" means an eligible employer who has agreed to make contributions to the System on behalf of its employees;

(26)  "Participating service" means the period of employment after the entry date for which credit is granted a member;

(27)  "Prior service" means the period of employment of a member by an eligible employer prior to the member's entry date for which credit is granted a member under Section 901 et seq. of this title;

(28)  "Retirant" means a member who has retired under the System;

(29)  "Retirement benefit" means a monthly income with benefits accruing from the first day of the month coinciding with or following retirement and ending on the last day of the month in which death occurs or the actuarial equivalent thereof paid in such manner as specified by the member pursuant to Section 901 et seq. of this title or as otherwise allowed to be paid at the discretion of the Board;

(30)  "Retirement coordinator" means the individual designated by each participating employer through whom System transactions and communication shall be directed;

(31)  "Social Security" means the old-age survivors and disability section of the Federal Social Security Act;

(32)  "Total disability" means a physical or mental disability accepted for disability benefits by the Federal Social Security System;

(33)  "Service-connected disability benefits" means military service benefits which are for a service-connected disability rated at twenty percent (20%) or more by the Veterans Administration or the Armed Forces of the United States;

(34)  "Elected official" means a person elected to a state office in the legislative or executive branch of state government or a person elected to a county office for a definite number of years and shall include an individual who is appointed to fill the unexpired term of an elected state official;

(35)  "Elected service" means the period of service as an elected official; and

(36)  "Limitation year" means the year used in applying the limitations of Section 415 of the Internal Revenue Code of 1986, which year shall be the calendar year.

Added by Laws 1963, c. 50, § 2, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, §§ 1, 2, 9, emerg. eff. July 9, 1965; Laws 1968, c. 400, § 1, emerg. eff. May 17, 1968; Laws 1969, c. 349, § 1, emerg. eff. May 13, 1969; Laws 1970, c. 296, § 1, emerg. eff. April 28, 1970; Laws 1973, c. 279, § 1, emerg. eff. May 30, 1973; Laws 1975, c. 267, § 2, eff. July 1, 1976; Laws 1976, c. 207, § 1, emerg. eff. June 7, 1976; Laws 1979, c. 285, § 1, eff. July 1, 1979; Laws 1980, c. 317, § 1, eff. July 1, 1980; Laws 1982, c. 319, § 1, operative July 1, 1982; Laws 1984, c. 267, § 1, operative July 1, 1984; Laws 1985, c. 300, § 1, emerg. eff. July 24, 1985; Laws 1986, c. 81, § 1, emerg. eff. April 3, 1986; Laws 1986, c. 238, § 1, operative July 1, 1986; Laws 1987, c. 236, § 180, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 28, operative July 1, 1988; Laws 1988, c. 284, § 7, operative July 1, 1988; Laws 1989, c. 327, § 3, eff. July 1, 1989; Laws 1990, c. 340, § 32, eff. July 1, 1990; Laws 1991, c. 335, § 32, emerg. eff. June 15, 1991; Laws 1992, c. 49, § 1, emerg. eff. April 8, 1992; Laws 1992, c. 376, § 12, eff. July 1, 1992; Laws 1993, c. 239, § 53, eff. July 1, 1993; Laws 1993, c. 360, § 15, eff. July 1, 1993; Laws 1994, c. 2, § 31, emerg. eff. March 2, 1994; Laws 1994, c. 383, § 8, eff. July 1, 1994; Laws 1995, c. 1, § 35, emerg. eff. March 2, 1995; Laws 1995, c. 302, § 1, eff. July 1, 1995; Laws 1998, c. 192, § 5, eff. July 1, 1998; Laws 1998, c. 419, § 10, eff. July 1, 1998; Laws 1999, c. 1, § 39, emerg. eff. Feb. 24, 1999; Laws 1999, c. 257, § 30, eff. July 1, 1999; Laws 2000, c. 379, § 1, eff. July 1, 2000; Laws 2001, c. 5, § 55, emerg. eff. March 21, 2001; Laws 2002, c. 438, § 5, eff. July 1, 2002; Laws 2003, c. 3, § 93, emerg. eff. March 19, 2003; Laws 2004, c. 302, § 5, emerg. eff. May 13, 2004; Laws 2004, c. 539, § 2, eff. July 1, 2004; Laws 2005, c. 1, § 134, emerg. eff. March 15, 2005.

NOTE:  Laws 1975, c. 253, § 1 repealed by Laws 1976, c. 207, § 9, emerg. eff. June 7, 1976.  Laws 1990, c. 324, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1993, c. 200, § 1 repealed by Laws 1993, c. 360, § 18, eff. July 1, 1993, and by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1993, c. 356, § 1 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.  Laws 1994, c. 370, § 3 and Laws 1994, c. 381, § 1 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1998, c. 317, § 10 and Laws 1998, c. 360, § 3 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2000, c. 220, § 1, Laws 2000, c. 313, § 1 and Laws 2000, c. 377, § 12 repealed by Laws 2001, c. 5, § 56, emerg. eff. March 21, 2001.  Laws 2002, c. 354, § 2 repealed by Laws 2003, c. 3, § 94, emerg. eff. March 19, 2003.  Laws 2002, c. 376, § 1 repealed by Laws 2003, c. 3, § 95, emerg. eff. March 19, 2003.  Laws 2004, c. 325, § 1 repealed by Laws 2005, c. 1, § 135, emerg. eff. March 15, 2005.

§74903.  System created  Body corporate  Powers.

There is hereby created the Oklahoma Public Employees Retirement System which shall be a body corporate and an instrumentality of the State of Oklahoma.  The system shall be vested with the powers and duties specified in this act and such other powers as may be necessary to enable it, its officers, employees, and agents to carry out fully and effectively the purposes and intent of this act.

Laws 1963, c. 50, § 3, emerg. eff. May 6, 1963.

§74904.  Suits  Service of process  Persons aggrieved  Hearings.

(1) The System may sue and be sued in its official name, but its officers, employees, and agents shall not be personally liable for acts of the System.  The service of all legal process and of all notices which may be required to be in writing, whether legal proceedings or otherwise, shall be had on the executive director at his office.  All actions or proceedings directly or indirectly against the System shall be brought in Oklahoma County.

(2) (a) Any person aggrieved by any order or decision of the Board made without a hearing may, within thirty (30) days after notice of the order or decision of the Board, make written request to the Board for a hearing thereon.  The Board shall hear such party or parties at its next regular meeting or at a special meeting within ninety (90) days after receipt of such request and shall give not less than ten (10) days' written notice of the time and place of the hearing.  Within fifteen (15) days after such hearing the Board shall affirm, reverse, or modify its previous action, specifying the reasons therefor, and written notice of the action taken by the Board shall be forwarded immediately to the interested party by the executive director.

(b) Nothing contained in this act shall require the observance at any hearing of the Board of formal rules of pleading or evidence.  (3) Upon written request reasonably made by a person affected by the hearing at such person's expense, the Board shall cause a full stenographic record of the proceedings to be made by a competent court reporter.  If transcribed, such record shall be a part of the Board's record of the hearing, and a copy of such stenographic record shall be furnished to any other party having a direct interest therein at the request and expense of such party.

Laws 1963, c. 50, § 4; Laws 1967, c. 25, § 1; Laws 1969, c. 349, § 2, emerg. eff. May 13, 1969; Laws 1979, c. 285, § 2, eff. July 1, 1979.

§74-905.  Board of Trustees.

(1)  There shall be a Board of Trustees which shall consist of thirteen (13) members as follows:  a member of the Corporation Commission selected by the Corporation Commission, the Administrator of the Office of Personnel Management or the Administrator's designee, the State Insurance Commissioner or the Commissioner's designee, the Director of State Finance or the Director's designee, a member of the Oklahoma Tax Commission selected by the Tax Commission, three members appointed by the Governor, one member appointed by the Supreme Court, two members appointed by the Speaker of the House of Representatives and two members appointed by the President Pro Tempore of the State Senate.  One member appointed by the Governor shall be an active member of the System.  One member appointed by the Speaker shall be an active member of the System.  One member appointed by the President Pro Tempore shall be a retired member of the System.

(2)  The member of the Board of Trustees on the operative date of this act who was appointed by the Supreme Court shall complete the term of office for which the member was appointed.  The members thereafter appointed by the Supreme Court shall serve terms of office of four (4) years.

(3)  Members of the Board of Trustees on the operative date of this act who were appointed by the Speaker of the House of Representatives or by the President Pro Tempore of the Senate shall complete their term of office for which they were appointed.  The initial term of office of members appointed thereafter shall expire on January 8, 1991.  The members thereafter appointed by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall serve terms of office of four (4) years.

(4)  The initial term of office of the members appointed by the Governor shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

(5)  One of the members appointed to the Board by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate and two members appointed to the Board by the Governor shall:

(a)  have demonstrated professional experience in investment or funds management, public funds management, public or private pension fund management or retirement system management;

(b)  have demonstrated experience in the banking profession and have demonstrated professional experience in investment or funds management;

(c)  be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

(d)  be licensed by the Oklahoma Accountancy Board to practice in this state as a public accountant or a certified public accountant.

The appointing authorities, in making appointments that conform to the requirements of this subsection, shall give due consideration to balancing the appointments among the criteria specified in paragraphs (a) through (d) of this subsection.

(6)  No member of the Board of Trustees shall be a lobbyist registered in this state as provided by law.

(7)  Any vacancy that occurs on the Board of Trustees shall be filled for the unexpired term in the same manner as the office was previously filled.

(8)  Notwithstanding any of the provisions of this section to the contrary, any person serving as an appointed member of the Board on the operative date of this act shall be eligible for reappointment when the term of office of the member expires.

(9)  The Board shall elect one of its members as Chairman of the Board at its annual meeting.  He shall preside over meetings of the Board and perform such other duties as may be required by the Board.

(10)  The Board shall also elect another member to serve as Vice Chairman, and the Vice Chairman shall perform duties of Chairman in the absence of the latter or upon his inability or refusal to act.

Added by Laws 1963, c. 50, § 5, emerg. eff. May 6, 1963.  Amended by Laws 1967, c. 213, § 1, emerg. eff. May 1, 1967; Laws 1969, c. 349, § 3, emerg. eff. May 13, 1969; Laws 1973, c. 279, § 2, emerg. eff. May 30, 1973; Laws 1975, c. 267, § 3, emerg. eff. June 5, 1975; Laws 1975, c. 317, § 5, emerg. eff. June 12, 1975; Laws 1976, c. 207, § 9, emerg. eff. June 7, 1976; Laws 1977, c. 147, § 4, eff. July 1, 1977; Laws 1979, c. 241, § 12, operative July 1, 1979; Laws 1985, c. 300, § 2, emerg. eff. July 24, 1985; Laws 1986, c. 238, § 2, operative July 1, 1986; Laws 1987, c. 236, § 181, emerg. eff. July 20, 1987; Laws 1988, c. 321, § 31, operative July 1, 1988; Laws 1992, c. 376, § 13, eff. July 1, 1992; Laws 2004, c. 536, § 21, eff. July 1, 2004.

§74906.  Board meetings  Quorum  Compensation.

(1)  The Board shall hold regular meetings in Oklahoma City at least once each quarter, the dates, time, and place thereof to be fixed by the Board.  The Board shall hold a regular meeting in July of each year which meeting shall be the annual meeting and at which meeting it shall elect its Chairman.  Special meetings may be called upon written call of the Chairman or by agreement of any seven members of the Board.  Notice of a special meeting shall be delivered to all trustees in person or by registered or certified United States mail not less than seven (7) days prior to the date fixed for the meeting; provided, however, that notice of such meeting may be waived by any member either before or after such meeting and attendance at such meeting shall constitute a waiver of notice of such meeting, unless a member participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

(2)  Seven (7) trustees shall constitute a quorum for the transaction of business, but any official action of the Board shall be based upon a favorable vote by at least seven (7) trustees at a regular or special meeting of the Board.

(3)  The trustees shall serve the System without compensation but shall receive their actual and necessary expenses, subject to statutory limitations applying to other state employees, as are incurred in the performance of their duties, which shall be paid as an operating expense from the appropriate operating fund of the System.

Amended by Laws 1986, c. 238, § 3, operative July 1, 1986; Laws 1988, c. 321, § 32, operative July 1, 1988.

§74-907.  Offices - Record of proceedings - Financial statement - Audits.

A.  The principal office of the System shall be in quarters at Oklahoma City, Oklahoma.  Offices shall be assigned to the System by the Department of Central Services.  Upon the failure or inability of the Department of Central Services to provide adequate facilities, the Board is hereby authorized to contract for necessary office space in suitable quarters.  If the Board acquires an office building for investment purposes, it may occupy suitable quarters in the building.

B.  The Board shall keep a record of all of its proceedings, which shall be open at all reasonable hours to inspection.  A statement covering the operation of the System for the past fiscal year, including income, disbursements, and the financial condition of the fund at the end of each fiscal year and showing the valuation of its assets, investments, and liabilities, shall be delivered to the Governor after the end of each fiscal year and prior to December 1 of the next fiscal year and made readily available to the members and participating employers.

C.  The Office of the State Auditor and Inspector shall make an annual audit of the accounts of the System.  The audit shall be filed in accordance with the requirements for financial statement audits in Section 212A of this title.

Added by Laws 1963, c. 50, § 7, emerg. eff. May 6, 1963.  Amended by Laws 1979, c. 30, § 155, emerg. eff. April 6, 1979; Laws 1983, c. 304, § 143, eff. July 1, 1983; Laws 1994, c. 381, § 2, eff. July 1, 1994; Laws 1996, c. 290, § 18, eff. July 1, 1996; Laws 2004, c. 536, § 22, eff. July 1, 2004.

§74907.1.  Electronic data processing equipment.

The Oklahoma Public Employees Retirement System is authorized to maintain electronic data processing equipment for their operations.

Added by Laws 1982, c. 319, § 8, operative July 1, 1982.

§74-908.  Executive Director - Employees - Acceptance of gifts or gratuities - Actuary - Legal counsel - Membership status - Internal auditor.

(1)  The Board of Trustees of the Oklahoma Public Employees Retirement System shall appoint an Executive Director and shall establish his compensation.  Subject to the policy direction of the Board, he shall be the managing and administrative officer of the System and as such shall have charge of the office, records, and supervision and direction of the employees of the System.

(2)  The Executive Director shall recommend to the Board the administrative organization, the number and qualifications of employees necessary to carry out the intent of this act, and the policy direction of the Board.  Upon approval of the organizational plan by the Board, the Executive Director may employ such persons as are deemed necessary to administer this act.

(3)  The members of the Board of Trustees, the Executive Director and the employees of the System shall not accept gifts or gratuities from an individual organization with a value in excess of Fifty Dollars ($50.00) per year.  The provisions of this section shall not be construed to prevent the members of the Board of Trustees, the Executive Director or the employees of the System from attending educational seminars, conferences, meetings or similar functions which are paid for, directly or indirectly, by more than one organization.

(4)  The Board of Trustees shall select and retain a qualified actuary who shall serve at its pleasure as its technical advisor or consultant on matters regarding the operation of the System.  The actuary shall:

(a)  make an annual valuation of the liabilities and reserves of the System, and a determination of the contributions required by the System to discharge its liabilities and administrative costs under this act, and recommend to the Board rates of employer contributions required to establish and maintain the System on an adequate reserve basis.

(b)  as soon after the effective date as practicable and once every three (3) years thereafter, make a general investigation of the actuarial experience under the System, including mortality, retirement, employment turnover, and interest, and recommend actuarial tables for use in valuations and in calculating actuarial equivalent values based on such investigation.

(c)  perform such other duties as may be assigned by the Board.

(5)  The Board may retain an attorney licensed to practice law in this state.  The attorney shall serve at the pleasure of the Board for such compensation as specified by the Board.  The attorney shall advise the Board and perform legal services for the Board with respect to any matters properly before the Board.  In addition, the attorney shall advise and perform legal services for the State and Education Employees Group Insurance Board with respect to any matters properly before that Board as provided in Section 1301 et seq. of this title.

(6)  The Board shall decide in each instance the membership status of member employees whose membership in the System becomes a matter of conjecture on account of mergers or consolidations of state agencies.

(7)  The Board may retain an internal auditor to serve at the pleasure of the Board for such compensation as specified by the Board.  In addition to the duties assigned by the Board, the internal auditor is authorized to audit all records of any participating employer in order to ensure compliance with the provisions of Section 901 et seq. of this title.

Added by Laws 1963, c. 50, § 8, emerg. eff. May 6, 1963.  Amended by Laws 1969, c. 349, § 4, emerg. eff. May 13, 1969; Laws 1979, c. 285, § 3, eff. July 1, 1979; Laws 1980, c. 159, § 36, eff. July 1, 1980; Laws 1980, c. 317, § 2, eff. July 1, 1980; Laws 1986, c. 150, § 25, emerg. eff. April 29, 1986; Laws 1988, c. 321, § 33, operative July 1, 1988; Laws 1994, c. 381, § 3, eff. July 1, 1994.

NOTE:  Laws 1979, c. 241, § 13 repealed by Laws 1980, c. 159, § 40, eff. July 1, 1980; Laws 1988, c. 267, § 29 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992.

§74-909.  Policies and rules for general administration.

(1)  The Board of Trustees shall be responsible for the policies and rules for the general administration of the system, subject to the provisions of this act.

(2)  The Board shall establish rules and regulations for the administration of the system and for the transaction of its business consistent with law, which rules and regulations shall be filed in the office of the Secretary of State.

(3)  The Board shall be responsible for the installation or provision of a complete and adequate system of accounts and records.

(4)  All meetings of the Board shall be open to the public.  The Board shall keep a record of its proceedings.

(5)  The Board shall prescribe rules for the determination of the value of maintenance, board, lodging, laundry, and other allowances to employees in lieu of money and shall determine which forms or types of compensation shall be included for retirement purposes.

(6)  The Board may adopt all necessary actuarial tables to be used in the operation of the system as recommended by the actuary and may compile such additional data as may be necessary for required actuarial valuation calculations.

(7)  The Board, as soon after the close of the fiscal year as practical, shall publish for distribution among members a financial statement showing the financial status of the system.

(8)  All decisions of the Board as to questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have effect equivalent to fraud.

Added by Laws 1963, c. 50, § 9, emerg. eff. May 6, 1963.  Amended by Laws 1988, c. 321, § 34, operative July 1, 1988; Laws 2002, c. 354, § 3, eff. July 1, 2002 and Laws 2002, c. 438, § 6, eff. July 1, 2002.

§74-909.1.  Duties of Board - Investments - Liability insurance - Investment managers - Custodial services - Reports - Cost of living adjustment.

A.  The Oklahoma Public Employees Retirement System Board of Trustees shall discharge their duties with respect to the System solely in the interest of the participants and beneficiaries and:

1.  For the exclusive purpose of:

a. providing benefits to participants and their beneficiaries, and

b. defraying reasonable expenses of administering the System;

2.  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

3.  By diversifying the investments of the System so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

4.  In accordance with the laws, documents and instruments governing the System.

B.  The Board of Trustees may procure insurance indemnifying the members of the Board of Trustees from personal loss or accountability from liability resulting from a member's action or inaction as a member of the Board of Trustees.

C.  The Board of Trustees may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the Board of Trustees appointed by the chairman of the Board of Trustees.  The committee shall make recommendations to the full Board of Trustees on all matters related to the choice of custodians and managers of the assets of the System, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the Board of Trustees in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the Board of Trustees nor take effect without the approval of the Board of Trustees as provided by law.

D.  The Board of Trustees shall retain qualified investment managers to provide for the investment of the monies of the System.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board of Trustees.  Subject to the overall investment guidelines set by the Board of Trustees, the investment managers shall have full discretion in the management of those monies of the System allocated to the investment managers.  The Board of Trustees shall manage those monies not specifically allocated to the investment managers.  The monies of the System allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

E.  Funds and revenues for investment by the investment managers or the Board of Trustees shall be placed with a custodian selected by the Board of Trustees.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive basis pursuant to standards set by the Board of Trustees.  In compliance with the investment policy guidelines of the Board of Trustees, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the System are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the System as to the investment of the monies of the System in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the Board of Trustees for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

F.  By November 1, 1988, and prior to August 1 of each year thereafter, the Board of Trustees shall develop a written investment plan for the System.

G.  The Board of Trustees shall compile a quarterly financial report of all the funds of the System on a fiscal year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The Board of Trustees shall include in the quarterly reports all commissions, fees or payments for investment services performed on behalf of the Board.  The report shall be distributed to the Governor, the Oklahoma State Pension Commission, the Legislative Service Bureau, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

H.  After July 1 and before December 1 of each year, the Board of Trustees shall publish widely an annual report presented in simple and easily understood language pursuant to uniform reporting standards prescribed by the Oklahoma State Pension Commission for all state retirement systems.  The report shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Oklahoma State Pension Commission and the members of the System.  The annual report shall cover the operation of the System during the past fiscal year, including income, disbursements, and the financial condition of the System at the end of the fiscal year.  The annual report shall also contain the information issued in the quarterly reports required pursuant to subsection G of this section as well as a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over funded status, contributions and any other information deemed relevant by the Board of Trustees.  The annual report shall be written in such a manner as to permit a readily understandable means for analyzing the financial condition and performance of the System for the fiscal year.  In order to standardize the information and analysis of the financial condition of the System, the Board shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the System in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the System:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the System of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the System, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the System are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

I.  The Board shall distribute the corpus and income of the System to the members and their beneficiaries in accordance with the System's laws and rules and regulations.  At no time prior to the satisfaction of all liabilities with respect to members and their beneficiaries shall any part of the corpus and income be used for, or diverted to, purposes other than the exclusive benefit of the members and their beneficiaries.

J.  The Board of Trustees shall adopt a cost of living adjustment actuarial assumption in its annual actuarial valuation report.

Added by Laws 1988, c. 321, § 35, operative July 1, 1988.  Amended by Laws 1992, c. 354, § 5; Laws 1995, c. 81, § 7, eff. July 1, 1995; Laws 1999, c. 257, § 31, eff. July 1, 1999; Laws 2002, c. 391, § 8, eff. July 1, 2002; Laws 2003, c. 406, § 16, eff. July 1, 2003; Laws 2004, c. 536, § 23, eff. July 1, 2004.

§74909.2.  Duties of fiduciaries.

A.  A fiduciary with respect to the Oklahoma Public Employees Retirement System shall not cause the System to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

1.  Sale or exchange, or leasing of any property from the System to a party in interest for less than adequate consideration or from a party in interest to the System for more than adequate consideration;

2.  Lending of money or other extension of credit from the System to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the System with provision of excessive security or an unreasonably high rate of interest;

3.  Furnishing of goods, services or facilities from the System to a party in interest for less than adequate consideration, or from a party in interest to the System for more than adequate consideration; or

4.  Transfer to, or use by or for the benefit of, a party in interest of any assets of the System for less than adequate consideration.

B.  A fiduciary with respect to the Oklahoma Public Employees Retirement System shall not:

1.  Deal with the assets of the System in the fiduciary's own interest or for the fiduciary's own account;

2.  In the fiduciary's individual or any other capacity act in any transaction involving the System on behalf of a party whose interests are adverse to the interests of the System or the interests of its participants or beneficiaries; or

3.  Receive any consideration for the fiduciary's own personal account from any party dealing with the System in connection with a transaction involving the assets of the System.

C.  A fiduciary with respect to the Oklahoma Public Employees Retirement System may:

1.  Invest all or part of the assets of the System in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

2.  Provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

D.  A person or a financial institution is a fiduciary with respect to the Oklahoma Public Employees Retirement System to the extent that the person or the financial institution:

1.  Exercises any discretionary authority or discretionary control respecting management of the Oklahoma Public Employees Retirement System or exercises any authority or control respecting management or disposition of the assets of the System;

2.  Renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the System, or has any authority or responsibility to do so; or

3.  Has any discretionary authority or discretionary responsibility in the administration of the System.

E.  In addition to any other prohibitions contained in this section, the Board may not engage in a transaction prohibited by Section 503(b) of the federal Internal Revenue Code.

Added by Laws 1988, c. 321, § 36, operative July 1, 1988.  Amended by Laws 1999, c. 257, § 32, eff. July 1, 1999.

§74910.  Eligible employers  Procedure for joining System  Withdrawal.

(1)  An eligible employer may join the System in January of any year.  Application for affiliation shall be in the form of a resolution approved by the governing or legislative body of the eligible employer or by any other body or officer authorized by the law or recognized by the Board to approve such resolution or action; provided, that no county hospital, city or town, circuit engineering district or any public or private trust in which a county, city or town participates and is the primary beneficiary shall become a participating employer except by the adoption of a resolution therefor, unless otherwise provided in this act.  Upon the filing of a certified copy of such resolution with the Board, the employer shall become a participating employer on January 1 of the year immediately following the filing of such election with the Board.  Such election shall be final and irrevocable and any employer now or hereafter participating in the System shall not be permitted to withdraw from the System under any circumstances, including a change in legal identity of such employer, where the purpose and functions of such employer remain essentially the same as at the time of filing of entry into the System.  Provided, however, any hospital joining the System during the period commencing December 1, 1989, and ending January 31, 1990, or during the period commencing December 1, 1971, and ending January 31, 1972, shall be permitted to withdraw from the System by the adoption of resolution therefor by the hospital board of control.  However, no member hospital of the System shall be allowed to withdraw from the System until such hospital has satisfied all current obligations to the System.  Upon the filing of a certified copy of such resolution with the Board and upon the Board's determining that arrangements have been made for the payment of all financial obligations, if any, due the System by such withdrawing hospital, such hospital shall cease to be a participating employer on the first day of the month immediately following such determination and the filing of such resolution with the Board.  The employees of any such hospital withdrawing from the System shall have such rights as are provided by Section 912.1 of this title.  Any hospital that withdraws under the provisions of this act shall be responsible for the payment of any actuarial cost required as a result of such withdrawal.  Provided, however, any county having a population of less than four hundred thousand (400,000), according to the latest Federal Decennial Census, shall become a participating employer on January 1, 1974, notwithstanding any other provision of statute.

(2)  The State of Oklahoma, in its capacity as an eligible employer shall become a participating employer on the first entry date and thereafter on the entry date immediately following the creation of any state agency not now in existence.

(3)  From and after the passage of this act no county hospital, or county or state governmental agency, shall institute a retirement system other than as provided for in this act, except as to any other supplemental retirement plans otherwise expressly provided for by law.

Added by Laws 1963, c. 50, § 10, emerg. eff. May 6, 1963.  Amended by Laws 1967, c. 394, § 1, emerg. eff. May 23, 1967; Laws 1968, c. 219, § 1, emerg. eff. April 23, 1968; Laws 1968, c. 400, § 5, emerg. eff. May 17, 1968; Laws 1970, c. 296, § 2, emerg. eff. April 28, 1970; Laws 1973, c. 279, § 3, emerg. eff. May 30, 1973; Laws 1976, c. 207, § 2, emerg. eff. June 7, 1976; Laws 1979, c. 285, § 4, eff. July 1, 1979; Laws 1980, c. 317, § 3, eff. July 1, 1980; Laws 1982, c. 319, § 2, operative July 1, 1982; Laws 1985, c. 300, § 3, emerg. eff. July 24, 1985; Laws 1986, c. 238, § 4, operative July 1, 1986; Laws 1988, c. 284, § 8, operative July 1, 1988; Laws 1989, c. 199, § 1, eff. July 1, 1989; Laws 1990, c. 340, § 33, eff. July 1, 1990; Laws 1992, c. 376, § 14, eff. July 1, 1992; Laws 1996, c. 96, § 1, eff. July 1, 1996; Laws 1997, c. 315, § 1, eff. July 1, 1997; Laws 2004, c. 325, § 2, eff. July 1, 2004.

§74910.1.  Transfer from Employment Security Commission Retirement Plan to Public Employees Retirement System.

A.  Members of the Oklahoma Employment Security Commission Retirement Plan may decide individually to transfer from the Oklahoma Employment Security Commission Retirement Plan to the Oklahoma Public Employees Retirement System.  Any such decision shall be made prior to August 15, 1987.  The decision shall be made upon forms obtained from the Oklahoma Public Employees Retirement System.  Prior to September 1, 1988, the Oklahoma Employment Security Commission shall certify to the Oklahoma Public Employees Retirement System, the names and periods of credited service for those persons deciding to transfer.  In addition the Oklahoma Employment Security Commission may purchase additional periods of credited service for any of its employees who are members of the Oklahoma Public Employees Retirement System.

B.  Any person that makes the decision to transfer pursuant to the provisions of subsection A of this section, beginning November 1, 1987, shall cease being a member of the Oklahoma Employment Security Commission Retirement Plan and shall commence being a member of the Oklahoma Public Employees Retirement System.  On November 1, 1987, the Oklahoma Employment Security Commission shall transfer to the Oklahoma Public Employees Retirement System for each person deciding to transfer and for each employee who is currently a member of the Oklahoma Public Employees Retirement System for whom extra credited service is to be purchased an amount equal to the employer and employee contributions which would have been paid for such credited service had the person been a member of the Oklahoma Public Employees Retirement System at the time of accrual of such credited service, plus five percent (5%) simple interest to date of transfer.

C.  Upon the payment of the employee and employer contribution, service accrued by the person while a member of the Oklahoma Employment Security Commission Retirement Plan shall be treated as credited service in the Oklahoma Public Employees Retirement System.

D.  On January 1, 1988, the Oklahoma Employment Security Commission shall return to those persons transferring to the Oklahoma Public Employees Retirement System, any employee contributions made by the person which are not required to be transferred to the Oklahoma Public Employee Retirement System.

E.  The Oklahoma Employment Security Commission is authorized to establish a plan of voluntary early retirement for its employees, utilizing any funds in its independent retirement system in excess of those amounts necessary to ensure its actuarial soundness.  Such plan may require employees' contributions as determined by the Commission.   Prior to January 1, 1991, the Commission may acquire additional credited service for its employees in the Oklahoma Public Employees Retirement System at full actuarial value; provided, however, effective January 1, 1991, to acquire additional credited service for its employees in the System, the employee shall pay the amount determined by the Board pursuant to Section 39 of this act.

Added by Laws 1986, c. 81, § 2, emerg. eff. April 3, 1986. Amended by Laws 1987, c. 236, § 182, emerg. eff. July 20, 1987; Laws 1990, c. 340, § 34, eff. July 1, 1990.

§74910.1a.  Service credit for employment with Oklahoma Employment Security Commission.

Upon payment of a five percent (5%) contribution and interest of not to exceed five percent (5%) to the Oklahoma Public Employees Retirement System, a member of the Oklahoma Public Employees Retirement System shall receive service credit for any years of service the member had with the Oklahoma Employment Security Commission if the member is not receiving or eligible to receive service credit for the time in any other public retirement system; provided, however, effective January 1, 1990, the rate of contribution provided herein shall be ten percent (10%) and the rate of interest shall not exceed ten percent (10%), and effective January 1, 1991, to receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 39 of this act.

Added by Laws 1987, c. 236, § 183, emerg. eff. July 20, 1987.  Amended by Laws 1989, c. 327, § 4, eff. July 1, 1989; Laws 1990, c. 340, § 35, eff. July 1, 1990.

§74-910.2.  Repealed by Laws 1999, c. 257, § 47, eff. July 1, 1999.

§74-910.3.  Oklahoma Housing Finance Authority - Participating employer.

A.  Effective July 1, 1997, the Oklahoma Housing Finance Agency shall be an eligible participating employer in the Oklahoma Public Employees Retirement System.  Employees hired after this date shall participate in the Oklahoma Public Employees Retirement System.  Employees participating in the Oklahoma Housing Finance Agency benefits plan hired prior to July 1, 1997, may elect to continue the current benefits plan provided by the Oklahoma Housing Finance Agency and not to become a member of the Oklahoma Public Employees Retirement System or at any time while an active employee of the Oklahoma Housing Finance Agency may:

1.  Elect to cease accruing benefits under the current benefits plan provided by the Oklahoma Housing Finance Agency and to purchase service credit in the Oklahoma Public Employees Retirement System in an amount equal to the time employed with the Oklahoma Housing Finance Agency prior to the time of election and at an actuarial rate pursuant to Section 913.5 of this title;

2.  Elect to cease accruing benefits under the current benefits plan provided by the Oklahoma Housing Finance Agency and to purchase a prorated amount of service credit in the Oklahoma Public Employees Retirement System based on the amount received from the current benefits plan and pursuant to Section 913.5 of this title; or

3.  Elect to cease accruing benefits under the current benefits plan provided by the Oklahoma Housing Finance Agency, not purchase any service credit in the Oklahoma Public Employees Retirement System, and to start a new retirement under the Oklahoma Public Employees Retirement System.

B.  Such employees hired prior to July 1, 1997, who elect to participate in the Oklahoma Public Employees Retirement System shall commence accruing benefits in the Oklahoma Public Employees Retirement System after the date of election and as established by the Oklahoma Public Employees Retirement System Board of Trustees.  The employees hired prior to July 1, 1997, electing to purchase service credit authorized by this section shall have all such service credit canceled which is not utilized in purchasing credit in the Oklahoma Public Employees Retirement System.  The purchase of service credit as provided in this section shall only be available upon the election of the employee.  The election shall be made in writing, filed with the Oklahoma Housing Finance Agency and the Oklahoma Public Employees Retirement System prior to receiving the credit purchased, and shall be irrevocable.  The Oklahoma Housing Finance Agency shall transfer the amounts from its benefits plan to the Oklahoma Public Employees Retirement System for those employees who elect to purchase service credit in the Oklahoma Public Employees Retirement System.

C.  Employees hired prior to July 1, 1997, and who either elected to purchase service credit in the Oklahoma Public Employees Retirement System or now desire to purchase service credit in the Oklahoma Public Employees Retirement System as provided in this section, shall be allowed up to eight (8) years from the date of election to pay for such service credit.  Payments may be made through payroll deductions if requested by an employee.  The Oklahoma Housing Finance Agency shall provide to the Oklahoma Public Employees Retirement System all information and documents requested from the System concerning the status of the retirement plan offered by the Authority to its employees.

Added by Laws 1997, c. 315, § 2, eff. July 1, 1997.  Amended by Laws 1998, c. 419, § 11, eff. July 1, 1998.

§74-910.4.  Former employees of city-county health departments - Participation in Public Employees Retirement System.

A.  Effective July 1, 1998, former employees of a city-county health department who become employees of the State Department of Agriculture or the Department of Environmental Quality who elect to participate in the Oklahoma Public Employees Retirement System shall make one of the following elections on or before January 1, 1999:

1.  Elect to continue the current benefits plan provided by the applicable city-county health department and not to become a member of the Oklahoma Public Employees Retirement System;

2.  Elect to cease accruing benefits under the current benefits plan provided by the applicable city-county health department and to purchase service credit in the Oklahoma Public Employees Retirement System in an amount equal to the time employed with the applicable city-county health department prior to the time of election and at an actuarial rate pursuant to Section 913.5 of Title 74 of the Oklahoma Statutes;

3.  Elect to cease accruing benefits under the current benefits plan provided by the applicable city-county health department and to purchase a prorated amount of service credit in the Oklahoma Public Employees Retirement System based on the amount received from the current benefits plan and pursuant to Section 913.5 of Title 74 of the Oklahoma Statutes;

4.  Elect to cease accruing benefits under the current benefits plan provided by the applicable city-county health department, not purchase any service credit in the Oklahoma Public Employees Retirement System, and to start a new retirement under the Oklahoma Public Employees Retirement System.

B.  Such employees who elect to participate in the Oklahoma Public Employees Retirement System shall commence accruing benefits in the Oklahoma Public Employees Retirement System after the date of election and as established by the Oklahoma Public Employees Retirement System Board of Trustees.  The employees electing to purchase service credit authorized by this section shall have all such service credit canceled which is not utilized in purchasing credit in the Oklahoma Public Employees Retirement System.  The purchase of service credit as provided in this section shall only be available upon the election of the employee.  The election shall be made in writing, filed with the applicable city-county health department and the Oklahoma Public Employees Retirement System prior to receiving the credit purchased, and shall be irrevocable.  The applicable city-county health department shall transfer the amounts from its benefits plan to the Oklahoma Public Employees Retirement System for those employees who elect to purchase service credit in the Oklahoma Public Employees Retirement System.

Added by Laws 1998, c. 361, § 2, eff. July 1, 1998.

§74-910.5.  Transfer of contributions.

A.  Any active member, as of July 1, 1998, whose compensation for service exceeded Twenty-five Thousand Dollars ($25,000.00) per annum prior to July 1, 1994, and who, prior to July 1, 1998, had voluntarily elected to increase the maximum compensation level pursuant to statutes in effect at that time, shall have transferred, pursuant to this subsection and the procedures established by the Board, the employee contributions made on compensation for service which is in excess of Twenty-five Thousand Dollars ($25,000.00) per annum prior to July 1, 1994, with an amount which represents the actuarial assumed earnings of the System of seven and one-half percent (7.5%) compounded annually until the date of transfer.  It is the intent of the Legislature that the excess contributions shall be transferred directly to an account established for the employee in the Oklahoma State Employees Deferred Savings Incentive Plan.  The provisions for transfer contained in this subsection shall not take effect until the Board receives official written notice that this distribution satisfies the tax qualification requirements for governmental plans applicable to such transfers as specified in the Internal Revenue Code of 1986, as amended from time to time and as applicable to governmental plans and the relevant regulatory provisions and guidance related thereto.

B.  Any member who is vested or eligible to vest and not participating or retired from the System, as of July 1, 1998, whose compensation for service exceeded Twenty-five Thousand Dollars ($25,000.00) per annum prior to July 1, 1994, and who, prior to July 1, 1998, had voluntarily elected to increase the maximum compensation level pursuant to statutes in effect at that time, shall be granted, pursuant to this subsection and the procedures established by the Board, a limited retirement benefit in addition to their normal retirement benefit in an amount equivalent to the additional employee contributions paid by the employee and made on compensation for service which is in excess of Twenty-five Thousand Dollars ($25,000.00) per annum prior to July 1, 1994.  The limited benefit shall be payable in an amount equal to Two Hundred Dollars ($200.00) per month or the amount of additional contributions actually paid, whichever is less, beginning with the first month the member retires and begins to receive monthly retirement benefits until the amount of additional contributions has been paid.  Upon the death of the member, the remaining unpaid amount of additional contributions, if any, shall be paid to the member's beneficiary in a lump sum or to the joint annuitant in the same manner as paid to the member if an election of a survivor option has been made pursuant to Section 918 of this title.  Any provisions for cost of living or other retirement benefit adjustments shall not be applicable to this limited benefit.  The provisions for the limited retirement benefit contained in this subsection shall not take effect until the Board receives official written notice that this distribution satisfies the tax qualification requirements for governmental plans applicable to such refunds or transfers as specified in the Internal Revenue Code of 1986, as amended from time to time and as applicable to governmental plans and the relevant regulatory provisions and guidance related thereto.

Added by Laws 1998, c. 419, § 12, eff. July 1, 1998.  Amended by Laws 1999, c. 282, § 1, eff. July 1, 1999; Laws 2000, c. 6, § 26, emerg. eff. March 20, 2000.

NOTE:  Editorially renumbered from § 910.4 of this title to avoid a duplication in mumbering.

NOTE:  Laws 1998, c. 363, § 2, which was an identical duplicate section, repealed by Laws 1999, c. 279, § 2, eff. July 1, 1999 and also repealed by Laws 1999, c. 282, § 2, eff. July 1, 1999.  Laws 1999, c. 279, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§74911.  Employee members.

(1) Any employee of a participating employer on the entry date of such employer shall be a member of the System on the entry date.

(2) Any employee other than a state elected official who is employed by a participating employer after the entry date of such employer shall be a member of the System on the first day of the month immediately following employment.

(3) Any employee who is in military service or on leave of absence on the entry date of his employer shall become a member of the System upon his return to active employment.

Amended by Laws 1982, c. 319, § 3, operative July 1, 1982.

§74912.  Consolidation of other systems.

(1) The State of Oklahoma, any county, city or town, or any instrumentality thereof whose employees or a class of whose employees are members of any other retirement or pension plan authorized by a statute of the State of Oklahoma may, by resolution adopted by the official board, body, or officer or officers authorized to apply for application, request the board to submit a proposal for consolidation of such other system with the Oklahoma Public Employees Retirement System, including an estimate of the contribution rate necessary to comply with the actuarial standard of this system.  Such proposal shall provide that:  (a) the operation of such other pension system shall be discontinued; (b) the existing retirants or annuitants of such other system shall continue to be paid by the Oklahoma Public Employees Retirement System on the basis of the benefits schedule applicable in such other system at the date of proposed consolidation; (c) all cash and securities to the credit of such other system shall be transferred to the Oklahoma Public Employees Retirement System; (d) funds of such other system which represent accumulated contributions, if any, of members shall be credited to the employees accumulated contribution reserve of each employee. The balance of the funds so transferred to the Oklahoma Public Employees Retirement System shall be offset against the liability on account of existing retirants, annuitants, and active members; (e) the resulting liability so determined shall be the basis for a rate of contribution of such employer; (f) such consolidation shall take effect only on the anniversary of the entry date.

Laws 1963, c. 50, § 12; Laws 1970, c. 296, § 4, emerg. eff. April 28, 1970.

§74912.1.  Termination of Plan  Rights of participants  Distribution of assets.

(1)  In the event the Plan of the Public Employees Retirement System is terminated or partially terminated the right of all participants or in the event of partial termination the rights of the affected participants, or in the event of complete discontinuance of contributions, whether retired or otherwise, shall become fully vested.

(2)  In the event of termination of the Plan, the Board of Trustees shall distribute the net assets of the fund, allowing a period of not less than six (6) nor more than nine (9) months for dissolution of disability claims, as follows:

(a)  First, accumulated contributions shall be allocated to each respective participant, former participant, retired member, joint annuitant or beneficiary then receiving payments. If these assets are insufficient for this purpose, they shall be allocated to each such person in the proportion which his accumulated contributions bear to the total of all such participants' accumulated contributions.  For purposes of this section, contribution means payment into the System by an employer or employee for the benefit of an individual employee.  (b)  The balance of such assets, if any, remaining after making the allocations provided in subparagraph (a) of this section shall be disposed of by allocating to each person then having an interest in the fund the excess of his retirement income under the Plan less the retirement income which is equal to the actuarial equivalent of the amount allocated to him under subparagraph (a) of this section.  Such allocation shall be made with the full amount of the remaining assets to be allocated to the persons in each group in the following order of precedence:

(i)  those retired members, joint annuitants or beneficiaries receiving benefits,

(ii)  those members eligible to retire,

(iii)  those members eligible for early retirement,

(iv)  former participants electing to receive a vested benefit, and

(v)  all other members.

In the event the balance of the fund remaining after all allocations have been made with respect to all retirement income in a preceding group is insufficient to allocate the full actuarial equivalent of such retirement income to all persons in the group for which it is then being applied, such balance of the fund shall be allocated to each person in such group in the proportion which the actuarial equivalent of the retirement income allocable to him pursuant to such group bears to the total actuarial equivalent of the retirement income so allocable to all persons in such group.

Provided no discrimination in value results, the Board of Trustees shall distribute the amounts so allocated in one of the following manners as the Board of Trustees in their discretion may determine:

(i)  by continuing payment of benefits as they become due, or

(ii) by paying, in cash, the amount allocated to any such person.

Laws 1978, c. 206, § 1; Laws 1979, c. 285, § 5, eff. July 1, 1979.

§74-913.  Crediting of prior and participating service - Transfer of service credits from Teachers' Retirement System of Oklahoma.

A.  Prior service shall be credited as follows:

1.  A member shall receive full credit for employment with any participating employer prior to the entry date of his or her employer whether or not continuous and whether or not he or she was employed with a participating employer on such entry date, provided that any member who has retired before the passage of Section 901 et seq. of this title, shall not receive retirement benefits retroactively for such prior service.  Provided, that at such time that an employer becomes a participating employer on or after January 1, 1965, and before January 1, 1975, each member and each retirant, upon making proper written application therefor, shall receive prior service credit for service with such employer in the same manner as if such participating employer had been a participating employer on the date first eligible to become a participating employer; and increased benefits attributable to such increased prior service credit shall commence with the next monthly benefit payment due following receipt and approval of such application by the Board of Trustees.  No prior service shall be granted, however, for periods of service in which the employee made contributions which he or she subsequently withdrew, unless he or she has complied with the provisions of subsection (5) of Section 917 of this title.  The burden of proof regarding prior service shall be with the member and shall be documented in such manner as the Board may direct;

2.  Any member who was employed in an institution of higher learning by a State Board of Regents or who was employed by an Oklahoma school district prior to July 1, 1943, may receive prior service credit under this act for the period of time they were so employed;

3.  Any member who served in the Armed Forces of the United States, as defined in paragraph (23) of Section 902 of this title, prior to membership in the Oklahoma Public Employees Retirement System shall be granted prior service credit, not to exceed five (5) years, for those periods of active military service during which he or she was a war veteran.  For a member of the System hired on or after July 1, 2003, if the military service credit authorized by this paragraph is used to compute the retirement benefit of the member and the member retires from the System, such military service credit shall not be used to compute the retirement benefit in any other retirement system created pursuant to the Oklahoma Statutes and the member may receive credit for such service only in the retirement system from which the member first retires;

4.  An elective state, county, city or town official who is ineligible for membership as a result of any applicable state law or constitutional provision making him or her ineligible solely because of his or her being such an official at the time of his or her eligibility for membership at the time his or her employer becomes a participating employer shall nevertheless not forfeit the prior service credit to which he or she would be entitled except for such ineligibility, provided that he or she either:

a. becomes an employee of a participating employer within four (4) calendar months of the expiration of his or her term of office current at the time of his or her eligibility except for his or her being an elective state or county official, or

b. within a period of four (4) years after the expiration of his or her term of office current at the time of his or her eligibility except for his or her being an elective state or county official, is elected as a state or county official and thereupon becomes a member of the System, or

c. has completed ten (10) years of credited service as of the date of his or her eligibility for membership except for his or her being an elective state or county official;

5.  Beginning July 1, 1965, all employees of the Department of Human Services shall participate in the Oklahoma Public Employees Retirement System to the same extent as other employees of participating employers in such System.  Provided, that any employee performing teaching services in the Oklahoma School for the Deaf or the Oklahoma School for the Blind may elect to participate in the Teachers' Retirement System of Oklahoma in lieu of the Oklahoma Public Employees Retirement System; and any other employee at each such institution or any other institution under the jurisdiction of the Department of Human Services, participating in the Teachers' Retirement System of Oklahoma, may elect to continue to participate in such system in lieu of the Oklahoma Public Employees Retirement System.  All employees who shall have participated in the Teachers' Retirement System of Oklahoma and not continuing therein shall have the right to withdraw their membership from the Teachers' Retirement System of Oklahoma on the same terms as other members withdrawing from such System before retirement.  Provided, all persons employed at the Oklahoma School for the Blind and Oklahoma School for the Deaf on June 30, 1965, who became subject to the Oklahoma Public Employees Retirement System, on July 1, 1965, shall receive credit for prior service and be eligible for participation, regardless of age;

6.  A member employed as a temporary employee by the Legislative Service Bureau or its predecessors, the State Senate or the House of Representatives for the full duration of a regular legislative session prior to the member's eligibility for membership in the System shall receive six (6) months of prior service credit for each such full regular legislative session if the employee is employed by the Legislative Service Bureau or its predecessors, the State Senate or the House of Representatives as either a full-time or temporary employee for a minimum of six (6) full regular legislative sessions beginning January 1, 1983.  For purposes of this subsection, the determination of whether an employee is employed for the full duration of a regular legislative session shall be made by the Legislative Service Bureau if such employee is employed by the Legislative Service Bureau, the State Senate if such employee is employed by the State Senate, or by the House of Representatives if such employee is employed by the House of Representatives;

7.  A member of the System shall receive prior service credit for any years of service after January 1, 1975, the member had with a participating employer if the member is not receiving or eligible to receive such prior service credit for the same time in any other state or county retirement system authorized by law.  To receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title; and

8.  Any member who is a state employee and receives temporary total disability benefits during the period of absence with a participating employer due to a work-related injury or illness incurred while engaged in a governmental function for said participating employer pursuant to the Workers' Compensation Act shall receive credit for participating service during said period of absence subject to the following requirements:

a. the member was employed by the participating employer immediately prior to and during the period of absence,

b. the member must notify the System in writing not later than four (4) months after the member's return to his or her job duties with the participating employer, or termination of employment with the participating employer, or termination of the temporary total disability benefits, whichever is earlier, of the member's desire to receive participating service credit for the period of absence,

c. the participating employer must certify to the System in writing the dates during which temporary total disability benefits payments were paid to the member, and

d. the member and the participating employer shall each pay their respective contributions required for the period of absence without interest within sixty (60) days of invoicing by the System, or with interest of seven and one-half percent (7 1/2%) compounded annually if paid after said sixty (60) days.

B.  Participating service shall be credited as follows:

1.  A member shall receive credit for participating service with a participating employer in accordance with the rules and regulations established by the Board; provided, however, that a member who is not a full-time employee shall receive prorated credit for actual hours worked;

2.  Leaves of absence shall not count as a break in continuous employment provided the member leaves his or her accumulated contribution on deposit with the fund; however, the leaves of absence shall not be credited except that involuntary furloughs established by Office of Personnel Management rules shall be credited, as well as involuntary furloughs of employees of a district attorney conducted in substantial compliance with the rules of the Office of Personnel Management as certified by the District Attorneys Council;

3.  Any member who has served in the Armed Forces of the United States, as defined in paragraph (23) of Section 902 of this title, shall be granted participating service for those periods of active military service during which he or she was a war veteran provided this service is immediately preceded by a period of employment with a participating employer and is followed by return to employment as an employee with the same or another participating employer within ninety (90) days immediately following discharge from such military service provided the member leaves his or her accumulated contributions on deposit with the fund;

4.  A period of total disability under the System immediately followed by employment with a participating employer, shall not count as a break in continuous employment; provided, that such periods while not employed shall not be credited except that involuntary furloughs established by Office of Personnel Management Rule 6.13, shall be credited;

5.  Termination of employment with a participating employer followed by employment with the same or another participating employer within four (4) calendar months shall not constitute a break in continuous employment; provided, that such period while not employed shall not be credited as participating service;

6.  Provided, however, that all employee contributions required by this act made by employees prior to June 30, 1977, will entitle the employee to additional years of participating service in accordance with the following schedule.

Employee accumulated contributions:

More than $1.00 up to $500 = 1 year participating service

More than $500 up to $1,000 = 2 years participating service

More than $1,000 up to $1,500 = 3 years participating service

More than $1,500 up to $2,000 = 4 years participating service

More than $2,000 = 5 years participating service

In no event shall the employee be entitled to more than five (5) additional years of participating service as provided hereunder.

Provided further, that upon termination of employment prior to retirement, the accumulated contributions will be credited as above indicated to establish a vested benefit if so elected by any such employee; and

7.  The total participating service credit of a member who retires or terminates employment and elects a vested benefit shall include not to exceed one hundred thirty (130) days of unused sick leave accumulated subsequent to August 1, 1959, during the member's employment with any participating employer.  Such credit shall be added in terms of whole months.  Twenty (20) days of unused sick leave shall equal one (1) month for purposes of participating service credit.  If unused sick leave entitles a member to an additional year of service credit, the member's employer shall reimburse the System for the cost of funding the additional reserve.  Each participating employer shall provide the System with adequate and timely information necessary to determine additional benefits and its cost under this paragraph.  This paragraph shall apply to members retiring or vesting on or after July 1, 1984.

C.  In determining the number of years of credited service, a fractional year of six (6) months or more shall be considered as one (1) year, and less than six (6) months shall be disregarded.

D.  A member may receive credit for those years of credited service accumulated by the member while a member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Law Enforcement Retirement System, or the Teachers' Retirement System of Oklahoma, if the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system.  To receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title.

E.  A member may receive credit for those years of service accumulated by the member as an elected official if the member is not receiving or eligible to receive retirement credit or benefits from said service in any public retirement system.  Prior to January 1, 1991, to receive the service credit, the member shall pay to the Board for each year of service purchased pursuant to this subsection a sum equal to the employee and employer contribution rate that would have been applicable to the member as determined by the Board and interest of not to exceed five percent (5%), and effective January 1, 1991, to receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title.

F.  Effective December 12, 1994, and thereafter, a leave of absence on account of a period of qualified military service in the uniformed services of the United States within the meaning of Section 414(u)(5) of the federal Internal Revenue Code, followed by a return to employment with the participating employer within ninety (90) days after completion of the period of service may be eligible for credited service under this System.  Notwithstanding any provision of this plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be allowed in accordance with Section 414(u) of the federal Internal Revenue Code.

G.  1.  An active member of the Oklahoma Public Employees Retirement System may receive credit for those years of service accumulated by the member while a member of the Teachers' Retirement System of Oklahoma if:

a. the member is an active member of the Oklahoma Public Employees Retirement System, and

b. the member provides notice to the Teachers' Retirement System of Oklahoma and the Oklahoma Public Employees Retirement System of the member's election to transfer said retirement credit.  The notice shall include a list of the years to be transferred, and

c. the member is not receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system, notwithstanding the years of service sought to be transferred under this subsection.

Members electing to take advantage of the transfer authorized by this subsection who are receiving or eligible to receive retirement credit or benefits from said service in any other public retirement system shall have all service credit with the Teachers' Retirement System of Oklahoma canceled which is not transferred to the Oklahoma Public Employees Retirement System or used as a cash offset in such a transfer pursuant to subparagraph d of paragraph 2 of this subsection.  Service credit transferred to the Teachers' Retirement System of Oklahoma under this subsection shall also be canceled with the Oklahoma Public Employees Retirement System.

2.  For purposes of this subsection, the "sending system" shall mean the Teachers' Retirement System of Oklahoma.  The "receiving system" shall mean the Oklahoma Public Employees Retirement System.

a. Within thirty (30) days notification of an intent to transfer is received by the sending system, the sending system shall, according to its own rules and regulations:

(1) for members who have vested with the sending system, determine the present value of the member's earned benefits attributable to the years of service sought to be transferred, discounted according to the member's age at the time of transfer and computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation but shall not make any projections regarding future salary.  For vested employees the sending system shall use the product of this calculation for purposes of determining the transfer fee to be paid by the employee under subparagraph c of this paragraph so long as it is greater than the product of the calculation in this division, and

(2) determine the sum of the employee and employer contributions applicable to the years of service sought to be transferred plus interest consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.  For all nonvested members, and for vested members if the product of this calculation is greater than the product of the calculation in division (1) of this subparagraph, the sending system shall use the product of this calculation for purposes of determining the amount to be transferred by the sending system under subparagraph c of this paragraph and any transfer fee to be paid by the members under subparagraph d of this paragraph.

b. Within thirty (30) days after notification of an intent to transfer is received by the receiving system, the receiving system shall determine, according to the system's own rules and regulations, the present value of the member's incremental projected benefits discounted according to the member's age at the time of the transfer.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without transferring the service credit and the projected benefit after transfer of service credit computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest, salary projections and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

c. The sending system shall, within sixty (60) days from the date notification of an intent to transfer is received by the sending system, transfer to the receiving system the amount determined in subparagraph a of this paragraph.  Except, if the cost under subparagraph a of this paragraph for the same years of service to the sending system is greater than the actuarial value of the incremental benefit in the receiving system, as established in subparagraph b of this paragraph, the sending system shall send the receiving system an amount equal to the actuarial value of the incremental projected benefit in the receiving system.

d. In order to receive the credit provided for in paragraph 1 of this subsection, if the cost of the actuarial value of the incremental benefit to the receiving system is greater than the cost as calculated under subparagraph a of this paragraph for the same years of service to the sending system as established in subparagraphs a and b of this paragraph, the employee shall elect to:

(1) pay any difference to receive full credit for the years sought to be transferred, or

(2) receive prorated service credit for only the amount received from the Teachers' Retirement System of Oklahoma pursuant to this subsection.

Such an election shall be made in writing, filed with the System prior to receiving the credit provided for in paragraph 1 of this subsection, and shall be irrevocable.

3.  Within sixty (60) days of successfully completing all of the requirements for transfer under this subsection, the sending system shall pay the receiving system any amount due under this subsection.  Within sixty (60) days of successfully completing all of the requirements for transfer under this subsection, the member shall pay the receiving system any amount due under this subsection.  In the event that the member is unable to pay the transfer fee provided for in this subsection by the due date, the Board of Trustees of the receiving system shall permit the member to amortize the transfer fee over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board of Trustees permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.

4.  Years of service transferred pursuant to this subsection shall be used both in determining the member's retirement benefit and in determining the years of service for retirement and/or vesting purposes.  Years of service rendered as a member of the Teachers' Retirement System of Oklahoma prior to July 1, 1992, if any, shall be deemed to be years of service rendered as a member of the Oklahoma Public Employees Retirement System prior to July 1, 1992, and shall qualify such person as a member of the Oklahoma Public Employees Retirement System before July 1, 1992.

5.  Notwithstanding the requirements of Section 17-104 of Title 70 of the Oklahoma Statutes, members electing to take advantage of the transfer authorized by this subsection who have withdrawn their contributions from the sending system shall remit to the sending system the amount of the accumulated contributions the member has withdrawn plus simple interest of ten percent (10%) per annum prior to making said election or the election shall be deemed invalid and the transfer shall be canceled.  If such an election is deemed invalid and the transfer is canceled, the accumulated contribution remitted to the sending system by the member who originally withdrew their contributions shall be returned to the member.  The member's rights and obligations regarding any service credit reestablished in the sending system due to a failure to satisfy the requirements of this subsection shall be determined by the sending system in accordance with Section 17-101 et seq. of Title 70 of the Oklahoma Statutes.

6.  If any member fails for any reason to satisfy the requirements of this subsection, the election to transfer retirement credit shall be void and of no effect, and any retirement credited as a result of this transfer shall be canceled.  If such retirement credit is canceled, the years of canceled retirement credit which were unsuccessfully transferred to the receiving system from the sending system shall be reestablished in the sending system.  The member's rights and obligations regarding any retirement credit reestablished in the sending system due to a failure to satisfy the requirements of this subsection shall be determined by the sending system in accordance with Section 17-101 et seq. of Title 70 of the Oklahoma Statutes.

7.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

H.  1.  A member of the Teachers' Retirement System of Oklahoma whose last service with the Teachers' Retirement System of Oklahoma was with an entity or institution within The Oklahoma State System of Higher Education, State Board of Education, State Board of Career and Technology Education, Oklahoma Department of Career and Technology Education, Oklahoma School of Science and Mathematics, Oklahoma Center for the Advancement of Science and Technology, State Department of Rehabilitation Services, Oklahoma State Regents for Higher Education, Department of Corrections, State Department of Education, Oklahoma Board of Private Vocational Schools, Board of Regents of Oklahoma Colleges, Oklahoma Student Loan Authority, or the Teachers' Retirement System of Oklahoma, may elect to receive credit for those years of service accumulated by the member in the Teachers' Retirement System of Oklahoma, pursuant to this subsection.  A member shall be eligible to elect to transfer credit for such years of service from the Teachers' Retirement System of Oklahoma to the Oklahoma Public Employees Retirement System if:

a. the member is an active member of the Oklahoma Public Employees Retirement System,

b. the member provides notice to the Teachers' Retirement System of Oklahoma and the Oklahoma Public Employees Retirement System of the member's election to transfer such retirement credit.  The notice shall include a list of the years to be transferred, and

c. the member is not receiving or eligible to receive retirement credit or benefits from such service in any other public retirement system, notwithstanding the years of service sought to be transferred under this subsection.

Members electing to take advantage of the transfer authorized by this subsection shall have all service credit with the Teachers' Retirement System of Oklahoma canceled which is transferred to the Oklahoma Public Employees Retirement System.

2.  For purposes of this subsection, the "sending system" shall mean the Teachers' Retirement System of Oklahoma.  The "receiving system" shall mean the Oklahoma Public Employees Retirement System.

Within thirty (30) days after notification of an intent to transfer is received by the sending system, the sending system shall, according to its own rules, send to the receiving system all employer and employee contributions made on behalf of the member which were made to the sending system plus an additional amount of earnings based on the actuarial assumed rate of the sending system.  Upon receipt of these contributions by the receiving system, the receiving system shall give credit to the transferring member in an amount equal to the years of service accrued in the sending system.

3.  If the transferring member's normal retirement date calculation is based upon the sum of the member's age and number of years of credited service totaling eighty (80) in the sending system, then the member shall retain such calculation in the receiving system.

4.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

I.  A member of the System in the employment of the Governor, the State Senate or the House of Representatives, on or after July 1, 1999, may make an election prior to December 31, 2000, which shall be irrevocable and on a form prescribed for such purpose by the System, to continue participation in the System upon becoming employed by a participating employer of the Teachers' Retirement System of Oklahoma.  The Board shall promulgate all rules necessary to implement the provisions of this subsection.

Added by Laws 1963, c. 50, § 13, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, § 3, emerg. eff. July 9, 1965; Laws 1968, c. 400, § 2, emerg. eff. May 17, 1968; Laws 1969, c. 349, § 6, emerg. eff. May 13, 1969; Laws 1970, c. 296, § 5, emerg. eff. April 28, 1970; Laws 1973, c. 279, § 4, emerg. eff. May 30, 1973; Laws 1974, c. 239, § 1, operative July 1, 1974; Laws 1975, c. 267, § 4, emerg. eff. June 5, 1975; Laws 1976, c. 207, § 3, emerg. eff. June 7, 1976; Laws 1977, c. 147, § 5, eff. July 1, 1977; Laws 1979, c. 285, § 6, eff. July 1, 1979; Laws 1981, c. 316, § 1, eff. July 1, 1981; Laws 1982, c. 65, § 1, emerg. eff. March 30, 1982; Laws 1984, c. 267, § 2, operative July 1, 1984; Laws 1985, c. 300, § 4, emerg. eff. July 24, 1985; Laws 1987, c. 236, § 184, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 30, operative July 1, 1988; Laws 1989, c. 327, § 5, eff. July 1, 1989; Laws 1990, c. 340, § 38, eff. July 1, 1990; Laws 1992, c. 376, § 15, eff. July 1, 1992; Laws 1993, c. 322, § 19, emerg. eff. June 7, 1993; Laws 1994, c. 370, § 4, eff. July 1, 1994; Laws 1995, c. 329, § 2, eff. July 1, 1995; Laws 1996, c. 3, § 23, emerg. eff. March 6, 1996; Laws 1997, c. 255, § 1, eff. July 1, 1997; Laws 1998, c. 419, § 13, eff. July 1, 1998; Laws 1999, c. 257, § 33, eff. July 1, 1999; Laws 2000, c. 377, § 13, eff. July 1, 2000; Laws 2001, c. 5, § 57, emerg. eff. March 21, 2001; Laws 2003, c. 406, § 17, eff. July 1, 2003; Laws 2004, c. 5, § 101, emerg. eff. March 1, 2004; Laws 2004, c. 359, § 1, emerg. eff. May 27, 2004; Laws 2005, c. 1, § 136, emerg. eff. March 15, 2005.

NOTE:  Laws 1984, c. 166, § 10 repealed by Laws 1985, c. 300, § 11, emerg. eff. July 24, 1985.  Laws 1995, c. 302, § 2 repealed by Laws 1996, c. 3, § 25, emerg. eff. March 6, 1996.  Laws 2000, c. 311, § 3 repealed by Laws 2001, c. 5, § 58, emerg. eff. March 21, 2001.  Laws 2003, c. 359, § 4 repealed by Laws 2004, c. 5, § 102, emerg. eff. March 1, 2004.  Laws 2004, c. 275, § 16 repealed by Laws 2005, c. 1, § 137, emerg. eff. March 15, 2005.

§74913.1.  District court reporters  Credit for prior service.

All court reporters of the district court shall be entitled to credit for all years of prior service as a court reporter in any court of record in the State of Oklahoma for purposes of participation in the Oklahoma Public Employees Retirement System, provided they are otherwise eligible for prior service under said System.  No court reporter shall be entitled to participation in the Uniform Retirement System for Justices and Judges.

Laws 1969, c. 328, § 6, emerg. eff. May 7, 1969; Laws 1973, c. 279, § 5, emerg. eff. May 30, 1973.

§74-913.1a.  Nonclassified optional education personnel - Service credit.

A member may receive credit in the Oklahoma Public Employees Retirement System for those years of service accumulated by the member as nonclassified optional personnel as defined by paragraph 4 of Section 17-101 of Title 70 of the Oklahoma Statutes if the member is not receiving or eligible to receive retirement credit or benefits from said service in any public retirement system.  To receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title.

Added by Laws 1993, c. 134, § 1, emerg. eff. May 4, 1993.

§74913.2.  Rights of Justices or Judges not affected  Prohibition on becoming members.

The provisions of this act shall not operate either to enlarge or to diminish any rights any Justice or Judge of the Supreme Court, Court of Criminal Appeals, Court of Appeals, State Industrial Court or district court may now have under the provisions of the Oklahoma Public Employees Retirement System, and no Justice or Judge of the above named courts shall be eligible to become a member of the Oklahoma Public Employees Retirement System.

Laws 1973, c. 279, § 8, emerg. eff. May 30, 1973.

§74-913.4.  Elected officials - Election to participate in plan - Contribution rate - Benefits.

A.  An elected official may elect to participate in the System and if he elects to do so shall have the option of contributing at any one of the below listed percentage factors and will receive retirement benefits in accordance with the percentage factor chosen.  The election on participation in the System must be in writing, must specify the percent of contributions chosen, and must be filed with the System within ninety (90) days after the elected official takes office.  The election is irrevocable.  Reelection to the same office will not permit a new election.  Failure of an elected official to file such election form within the ninety-day period shall be deemed an irrevocable election to participate in the System at the maximum contribution percentage.  Any currently serving elected official who has not previously elected to participate in the System on the effective date of this act, must make an election on participation in writing, specifying the contributions percent no later than December 1, 1999.  Failure of a currently serving elected official to file such election form shall be deemed an irrevocable election to participate in the System at the maximum contribution percentage.  Contributions and benefits will be based upon his annual compensation as defined in Section 902 of this title.  Employer and employee contributions shall be remitted monthly, or as the Board may otherwise provide, to the Executive Director for deposit in the Oklahoma Public Employees Retirement Fund.  Effective July 1, 1994, and thereafter, the participating employer shall contribute as provided in Section 920 of this title.

Effective July 1, 1994, and thereafter, the member contributions and the computation factor selected shall be based on the entire compensation as an elected official subject to the definition and maximum compensation levels as set forth in paragraph (9) of Section 902 of this title and shall be as follows:

Percent of Computation Alternate

Contribution Factor Formula

4 1/2% 019 $12.50

6% 025 $20.00

7 1/2% 030 $25.00

8 1/2% 034 $27.50

9% 036 $30.00

10% 040 $40.00

B.  The normal retirement date for an elected official shall be the first day of the month coinciding with or following the official's sixtieth birthday or the first day of the month coinciding with or following the date at which the sum of the elected official's age and number of years of credited service total eighty (80).  Provided further, that any elective official who has a minimum of ten (10) years' participating service may retire under the early retirement provisions of this act, including those electing a vested benefit and shall receive an adjustment of annual benefits in accordance with the following percentage schedule:

Percentage of Normal

Age Retirement Benefits

60 100%

59 94%

58 88%

57 82%

56 76%

55 70%

C.  Any elected official shall receive annual benefits computed based upon the computation factor selected multiplied by the member's highest annual compensation received as an elected official prior to retirement or termination of employment; provided, no elected official shall retire using such highest annual compensation unless the elected official has made the required election and has paid the required contributions on such salary, multiplied by the number of years of credited service, that has been credited to the member in accordance with the provisions of this section.

The retirement benefit may be computed pursuant to the provisions of paragraph (1) of subsection A of Section 915 of this title if the benefit would be higher.  Elected officials who have a vested benefit prior to July 1, 1980, may elect to receive annual benefits based on the alternate formula provided above.  Such annual benefits shall be paid in equal monthly installments.

D.  Any elected official making an election to participate at a contribution percent less than the maximum and later selecting a higher rate shall contribute to the System a sum equal to the amount which he would have contributed if he had made such election at the time he first became eligible, plus interest as determined by the Board, in order to receive the additional benefits for all service as an elected official; otherwise, the additional benefits shall be applicable only to service for which the elected official pays the appropriate percent of contributions to the System.  Any elected official who did not elect to participate and later elects to participate prior to December 1, 1999, may receive credit for those years of service accumulated by the member as an elected official if the member is not receiving or eligible to receive retirement credit or benefits from said service in any public retirement system.  To receive this service credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title.

E.  An elected official who has a vested benefit on July 1, 1982, may elect to receive benefits based upon a higher contribution rate than the official previously contributed by paying to the System the contributions, plus interest as determined by the Board, due at the higher rate as if that rate had been in effect at the time the official accepted a vested benefit.

F.  The surviving spouse of a deceased elected official having at least six (6) years of participating service shall be entitled to receive survivor benefits in the amount herein prescribed, if married to the decedent continuously for a period of at least three (3) years immediately preceding the elected official's death.  Provided the elected official had met the service requirements, survivor benefits shall be payable when the deceased member would have met the requirements for normal or early retirement.  The amount of the benefits the surviving spouse may receive shall be fifty percent (50%) of the amount of benefits the deceased elected official was receiving or will be eligible to receive.  Remarriage of a surviving spouse shall disqualify the spouse for the receipt of survivor benefits.  Elected officials may elect a retirement option as provided in Section 918 of this title in lieu of the survivors benefit provided above.

G.  Any elected official who served in the Armed Forces of the United States, as defined in paragraph (23) of Section 902 of this title, prior to membership in the Oklahoma Public Employees Retirement System shall be granted credited service of not to exceed five (5) years for those periods of active military service during which the elected official was a war veteran.

H.  Any one appointed or elected to an elected position after July 1, 1990, shall not be eligible to receive benefits as provided in this section until such person has participated as an elected official for six (6) years.

I.  Elected officials who terminate participation in the System and who have a minimum of six (6) years of participating service shall be entitled to elect a vested benefit and shall be entitled to the retirement options as provided in Section 918 of this title in lieu of the survivors benefit provided above.

Added by Laws 1980, c. 317, § 4, eff. July 1, 1980.  Amended by Laws 1982, c. 319, § 4, operative July 1, 1982; Laws 1986, c. 238, § 6, operative July 1, 1986; Laws 1987, c. 236, § 185, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 31, operative July 1, 1988; Laws 1989, c. 251, § 1, eff. Sept. 1, 1989; Laws 1990, c. 57, § 1, eff. July 1, 1990; Laws 1994, c. 383, § 9, eff. July 1, 1994; Laws 1995, c. 1, § 36, emerg. eff. March 2, 1995; Laws 1995, c. 302, § 3, eff. July 1, 1995; Laws 1998, c. 317, § 11, eff. July 1, 1998; Laws 1999, c. 257, § 35, eff. July 1, 1999; Laws 2003, c. 486, § 5, eff. July 1, 2003.

NOTE:  Laws 1987, c. 206, § 91 vetoed July 1, 1987.

NOTE:  Laws 1994, c. 381, § 4 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§74-913.5.  Service credit - Computation of purchase price - Amortizing cost of returning withdrawn or unremitted contributions.

A.  The Board of Trustees shall adopt rules for computation of the purchase price for service credit.  These rules shall base the purchase price for each year purchased on the actuarial cost of the incremental projected benefits to be purchased.  The purchase price shall represent the present value of the incremental projected benefits discounted according to the member's age at the time of purchase.  Incremental projected benefits shall be the difference between the projected benefit said member would receive without purchasing the service credit and the projected benefit after purchase of the service credit computed as of the earliest age at which the member would be able to retire.  Said computation shall assume an unreduced benefit and be computed using interest and mortality assumptions consistent with the actuarial assumptions adopted by the Board of Trustees for purposes of preparing the annual actuarial evaluation.

B.  In the event that the member is unable to pay the purchase price provided for in this section by the due date, the Board of Trustees shall permit the members to amortize the purchase price over a period not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the State Board permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payment, terminates, retires or dies before completing the payments provided for in this section shall receive prorated service credit for only those payments made, unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement, provided no retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

C.  Current contributing members who, as former members, withdrew their accumulated contributions, contributing elected members who at the time of initial eligibility to participate as a member of the System elected not to participate, and/or contributing elected members who at the time of eligibility to participate as a member of the System elected to participate but did not elect to participate at the maximum contribution rate may amortize the cost of returning the withdrawn contributions, unremitted contributions or required actuarial cost over a period of not to exceed sixty (60) months.  Said payments shall be made by payroll deductions unless the Board of Trustees permits an alternate payment source.  The amortization shall include interest in an amount not to exceed the actuarially assumed interest rate adopted by the Board of Trustees for investment earnings each year.  Any member who ceases to make payments, terminates, retires or dies before completing the payments provided in this subsection shall be refunded all related payments made, and all related credited service and other related benefits shall be canceled unless the unpaid balance is paid by said member, his or her estate or successor in interest within six (6) months after said member's death, termination of employment or retirement.  No retirement benefits shall be payable until the unpaid balance is paid, unless said member or beneficiary affirmatively waives the additional six-month period in which to pay the unpaid balance.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

Added by Laws 1990, c. 340, § 39, eff. July 1, 1990.  Amended by Laws 1993, c. 322, § 20, emerg. eff. June 7, 1993; Laws 1995, c. 302, § 4, eff. July 1, 1995; Laws 1999, c. 257, § 36, eff. July 1, 1999.

§74-913.6.  Repealed by Laws 1999, c. 257, § 48, eff. July 1, 1999.

§74-913.7.  Transferred employees of George Nigh Rehabilitation Institute - Election to continue membership in Oklahoma Public Employees Retirement System.

A.  An employee transferred pursuant to the provisions of Section 3 of this act may elect to remain as a member of the Oklahoma Public Employees Retirement System and if the employee elects to do so, shall file an election on a form prescribed for that purpose with the Oklahoma Public Employees Retirement System not later than December 31, 1999, or the employee may elect to become a member of the Teachers' Retirement System of Oklahoma and if the employee elects to do so shall file an election on a form prescribed for that purpose with the Teachers' Retirement System of Oklahoma not later than December 31, 1999.

B.  If an employee files the election provided for in subsection A of this section to continue membership in the Oklahoma Public Employees Retirement System, the employer to which the employee is transferred shall pay the required employer contributions applicable to the participating employers in the Oklahoma Public Employees Retirement System pursuant to Section 920 of Title 74 of the Oklahoma Statutes and the employee shall continue to pay employee contributions as required by Section 919.1 of Title 74 of the Oklahoma Statutes.

C.  Until an employee files an election pursuant to subsection A of this section, the employee shall continue to be a member of the Oklahoma Public Employees Retirement System and the employer to which the employee is transferred shall make required employer contributions pursuant to Section 920 of Title 74 of the Oklahoma Statutes.

D.  If an employee transferred pursuant to Section 3 of this act elects a vested benefit to be paid from the Oklahoma Public Employees Retirement System, and if the employee has accumulated sick leave, on June 30, 1999, equal to or in excess of one hundred thirty (130) days then, notwithstanding the actual amount of accumulated sick leave the employee has accrued on the date as of which the vested benefit is elected, the provisions of Section 913 of Title 74 of the Oklahoma Statutes shall be applicable to the computation of participating service credit based upon accumulated sick leave for such employee.

Added by Laws 1999, c. 347, § 4, eff. July 1, 1999.

§74-913.8.  Military service credit - payment.

A.  Any active member of the Oklahoma Public Employees Retirement System whose initial membership in the System began on or after July 1, 2000, may receive up to five (5) years of prior or participating military service credit as otherwise provided in this act, only upon payment of the amount determined by the Board pursuant to Section 913.5 of this title.

B.  For a member of the System hired on or after July 1, 2003, if the military service credit authorized by this section is used to compute the retirement benefit of the member and the member retires from the System, such military service credit shall not be used to compute the retirement benefit in any other retirement system created pursuant to the Oklahoma Statutes and the member may receive credit for such service only in the retirement system from which the member first retires.

Added by Laws 2000, c. 311, § 4, eff. July 1, 2000.  Amended by Laws 2003, c. 406, § 18, eff. July 1, 2003.

§74-913a.  Employee denied membership in System or forced to discontinue participation for certain reasons - Service credit for years denied participation - Contributions.

Any employee who was denied membership in the Oklahoma Public Employees Retirement System or was forced to discontinue participation in the System as a result of receiving a retirement benefit from another retirement plan authorized under any other law of this state may receive credit for those years of service accumulated by the employee during the time the employee was denied participation.  To receive this service credit, the member shall pay to the Board prior to January 1, 1991, for each year of service purchased pursuant to this subsection, a ten percent (10%) contribution and interest of ten percent (10%), provided however, effective January 1, 1991, to receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 39 of this act.  Any person purchasing service credit pursuant to this subsection shall not be eligible for prior or participating service credit if the member is receiving or eligible to receive service credit for such time in any other state retirement plan.

Added by Laws 1990, c. 340, § 37, eff. July 1, 1990.

§74-913b.  Purchase of incentive credit.

A.  A member of the Oklahoma Public Employees Retirement System who is employed and participating with a participating employer may purchase not to exceed two (2) years of incentive credit if:

1.  The member has reached his or her normal retirement date or is within two (2) years of reaching the member's normal retirement date as defined in Section 902 of Title 74 of the Oklahoma Statutes; or

2.  The member is eligible for or is within two (2) years of being eligible for early retirement pursuant to Section 914 of Title 74 of the Oklahoma Statutes.

B.  Purchased incentive credit may only be used as participation service and/or an addition to the member's age to qualify the member for normal or early retirement.

C.  To receive the incentive credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of Title 74 of the Oklahoma Statutes.

Added by Laws 1993, c. 322, § 21, emerg. eff. June 7, 1993.  Amended by Laws 2003, c. 486, § 4, eff. July 1, 2003.

§74-913c.  Termination credit.

A.  A member of the Oklahoma Public Employees Retirement System who has six (6) or more years of full-time-equivalent employment with a participating employer, and who is terminated by a state agency or other state governmental entity because the member's position is eliminated through a reduction-in-force after July 1, 1998, and:

1.  Is within three (3) years of a normal retirement date as defined in subparagraph (a) of paragraph (24) of Section 902 of this title; or

2.  Is within six (6) years of a normal retirement date as defined in subparagraph (b) of paragraph (24) of Section 902 of this title or in subparagraph (c) of paragraph (24) of Section 902 of this title,

may purchase termination credit of a period not to exceed the lesser of three (3) years or the number of years or months or both years and months required in order for the member to reach normal retirement date in the same period of time and with the same service credit which would have otherwise accrued if the termination had not occurred.

B.  In order to receive the termination credit authorized by this section, the member shall be required to file an election with the System indicating an intent to purchase the credit.  The member shall have a period of six (6) months from the date the member is terminated as described in subsection A of this section within which to file the election.

C.  To purchase the termination credit, the member shall be required to make payment to the System of an amount equal to both the employer and employee contributions which would have been paid to the System based upon the compensation as defined in paragraph (9) of Section 902 of this title, which was received by the member in the last full month that the member was employed by the state agency or other state governmental entity multiplied by the number of months required in order for the combination of the participating service and member's age to equal the amount required for the member to reach normal retirement date with an unreduced benefit as if the member had not been terminated.

D.  The member must make full payment to the System of all required contribution amounts within sixty (60) days of filing the election to purchase the credit.  The member must vest his or her benefits with a declared future retirement date as of the first month the member is eligible for normal retirement.  Failure to make the full payment to the System of the required contribution amounts, for any reason, within the time prescribed, shall result in cancellation of the election provided pursuant to this section, and return of the purchase amount tendered, without interest.

E.  Purchased termination credit may only be used as service credit to qualify the member for normal retirement.  Eligible members may purchase termination credit or the incentive credit authorized pursuant to Section 913b of this title, but may not purchase both termination credit and incentive credit.  This purchase will not be used in the calculation for final average compensation.

F.  If the member chooses to retire at any time prior to the member's normal retirement date or returns to employment with a participating employer of the System at any time prior to retirement, the purchase of termination credit pursuant to this section shall be void and the System will return the purchase amount tendered, without interest.

G.  In the event of the death of the member prior to retirement, the member's spouse, if otherwise eligible for benefits pursuant to paragraph (5) of Section 918 of this title, may elect to receive benefits which include the termination credit on the member's declared future retirement date, or may elect to receive a return of the purchase amount tendered, without interest.

Added by Laws 1997, c. 285, § 1, emerg. eff. May 28, 1997.  Amended by Laws 1998, c. 256, § 10, eff. July 1, 1998; Laws 1999, c. 257, § 34, eff. July 1, 1999.

§74-913d.  Repealed by Laws 1998, c. 256, § 11, eff. July 1, 1998.

§74-913e.  Purchase of service credit.

Notwithstanding any other provision of law to the contrary, the spouse of a person who initially became a member of the system in January 1999, and such member dies within one month of meeting the required six (6) years of full-time-equivalent employment with a participating employer for normal retirement purposes, shall be allowed to elect to purchase at the actuarial cost of up to one month of service to meet the six (6) years of full-time employment.  The election pursuant to this section shall be made on or before September 1, 2005, and payment shall be made to the Oklahoma Public Employees Retirement System on or before December 31, 2005.  Upon receipt of payment by the system, the electing spouse shall begin receiving benefits pursuant to Option B as provided in Section 918 of Title 74 of the Oklahoma Statutes.

Added by Laws 2005, c. 471, § 1, eff. July 1, 2005.

§74-914.  Retirement.

A.  The normal retirement date for a member of the System shall be as defined in Section 902 of this title, provided members employed on or after January 1, 1983, shall have six (6) or more years of full-time-equivalent employment with a participating employer before receiving any retirement benefits or if the member is a legislative session employee of the Legislature, shall have three (3) or more years of full-time-equivalent employment with a participating employer before receiving any retirement benefits.  In no event shall a normal retirement date for a member be before six (6) months after the entry date of the participating employer by whom he or she is employed.

B.  A member may be employed beyond the normal retirement date by the appointing authority of the participating employer.  However, the member may not receive retirement pay so long as he continues employment under this act.  Any member who has terminated employment with a participating employer prior to the month immediately preceding said member's normal retirement date must elect a vested benefit pursuant to Section 917 of this title before receiving any retirement benefits.

C.  Notice for retirement shall be filed through the retirement coordinator for the participating employer in such form and manner as the Board shall prescribe; provided, that such notice for retirement shall be filed with the office of the retirement system at least sixty (60) days prior to the date selected for the member's retirement; provided further, that the Board may waive the aforesaid sixty-day notice at its discretion.

D.  No retirement benefits shall be payable to any member until the first day of the month following the termination of the member's employment with any participating employer.  The type of retirement benefit selected by a member may not be changed on or after the effective date of the member's retirement.  Receipt of workers' compensation benefits shall in no respect disqualify retirant for benefits.

E.  If a retirant should be elected or appointed to any position or office for which compensation for service is paid from levies or taxes imposed by the state or any political subdivision thereof, the retirant shall not receive any retirement benefit for any month for which the retirant serves in such position or office after the retirant has received compensation in a sum equal to the amount allowable as wages or earnings by the Social Security Administration in any calendar year; provided, this subsection shall not apply to service rendered by a retirant as a juror, as a witness in any legal proceeding or action, as an election board judge or clerk, or in any other office or position of a similar nature, or to an employer that is not a participating employer.  Provided, further, that any participating employer who is employing such a retirant shall make proper written notification to the System informing it of the beginning date of such retirant's employment and the date such retirant reaches the maximum compensation allowed by this section in the calendar year; and provided, also, that any retirant returning to work for a participating employer shall make contributions to the System and the employer shall do likewise.  All retirants who have returned to employment and participation in the System following retirement shall have post-retirement benefits calculated on one of the following methods:

1.  All service accumulated from date of reemployment shall be computed based on the benefit formula applicable at that time and the additional benefits shall be added to the previous benefits.  Such additional benefits shall be calculated each year based upon additional service accrued from July 1 to June 30 of the previous year and the additional benefit, if any, will be added to the retirant's monthly benefit beginning January 1, 2000, and each January 1 thereafter; however, the post-retirement service credit shall be cumulative, beginning with service credit accrued after the date of retirement, provided that the retirant has not received a distribution of the post-retirement contributions.

2.  Any retirant who returns to employment with a participating employer may elect not to receive any retirement benefits while so reemployed.  If such an election is made and reemployment is for a minimum period of thirty-six (36) consecutive months, all service accumulated from date of reemployment shall be participating service.  For purposes of determining the retirement benefits of such a member upon the termination of such reemployment all creditable service of the member shall be computed based on the benefit formula applicable at the time of termination of such reemployment.  Provided, a retirant who became reemployed prior to July 1, 1982, and who is reemployed for a minimum of thirty-six (36) consecutive months shall have all the creditable service of such retirant computed based on the benefit formula applicable at the time of termination of such reemployment if the retirant elects not to receive retirement benefits prior to such termination of reemployment.  A retirant who has waived receipt of the monthly benefit, but is not reemployed for the full thirty-six (36) consecutive months, shall upon termination of such reemployment have only the additional amount added to his or her benefit as if they had not waived the benefit as provided in paragraph 1 of this subsection.

3.  All post-retirement additional benefits shall be calculated using actual hours worked as well as the actual compensation received and upon which contributions are paid.  Post-retirement service is not subject to the partial year round-up provisions of subsection C of Section 913 of this title.

4.  A retired member who returns to work for a participating employer pursuant to this section shall be bound by the election made pursuant to paragraph (2) of subsection A of Section 915 of this title if the member had made such election prior to retirement.  If the member had not made such election prior to retirement, the member may do so during the member's reemployment with a participating employer pursuant to this section.

F.  Any member may elect to retire before his or her normal retirement date on the first day of any month coinciding with or following the attainment of age fifty-five (55), provided such member has completed ten (10) years of participating service, but in no event before six (6) months after the entry date.  Any member who shall retire before the normal retirement date shall receive an annual retirement benefit adjusted in accordance with the following percentage schedule:

Percentage of Normal

Age Retirement Benefit

62 100.00%

61 93.33%

60 86.67%

59 80.00%

58 73.33%

57 66.67%

56 63.33%

55 60.00%

Added by Laws 1963, c. 50, § 14, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, § 4, emerg. eff. July 9, 1965; Laws 1968, c. 158, § 1, emerg. eff. April 11, 1968; Laws 1973, c. 279, § 6, emerg. eff. May 30, 1973; Laws 1974, c. 139, § 1, emerg. eff. May 3, 1974; Laws 1976, c. 207, § 4, emerg. eff. June 7, 1976; Laws 1979, c. 285, § 8, eff. July 1, 1979; Laws 1980, c. 6, § 1, emerg. eff. Feb. 25, 1980; Laws 1980, c. 317, § 5, eff. July 1, 1980; Laws 1982, c. 319, § 5, operative July 1, 1982; Laws 1989, c. 327, § 6, eff. July 1, 1989; Laws 1990, c. 341, § 4, eff. July 1, 1990; Laws 1993, c. 19, § 1, emerg. eff. March 26, 1993; Laws 1993, c. 322, § 23, emerg. eff. June 7, 1993; Laws 1994, c. 381, § 5, eff. July 1, 1994; Laws 1997, c. 255, § 2, eff. July 1, 1997; Laws 1999, c. 257, § 37, eff. July 1, 1999; Laws 2003, c. 486, § 6, eff. July 1, 2003.

NOTE:  Laws 1974, c. 100, § 1 repealed by Laws 1976, c. 207, § 9, emerg. eff. June 7, 1976.

§74-915.  Amount of retirement benefit.

A.  (1)  Except as otherwise provided in this subsection and as provided for elected officials in Section 913.4 of this title, any member who shall retire on or after the member's normal retirement date shall be entitled to receive an annual retirement benefit equal to two percent (2%) of the member's final average compensation as determined pursuant to paragraph (18) of Section 902 of this title, multiplied by the number of years of credited service that has been credited to the member in accordance with the provisions of Section 913 of this title other than years credited pursuant to paragraph (2) of this subsection.

(2)  Effective January 1, 2004, except as otherwise provided for elected officials in Section 913.4 of this title and except for those members making contributions pursuant to paragraphs (c), (d) and (e) of subsection (1) of Section 919.1 of this title, any member who shall retire shall be entitled to receive an annual retirement benefit equal to two and one-half percent (2 1/2%) of the member's final average compensation as determined pursuant to paragraph (18) of Section 902 of this title, multiplied by the number of full years of participating service after January 1, 2004, that have been credited to the member in accordance with the provisions of Section 913 of this title and only for those full years of participating service for which contributions have been made pursuant to paragraph (f) of subsection (1) of Section 919.1 of this title.  The two and one-half percent (2 1/2%) multiplier shall not apply to purchased service, purchased or granted military service or transferred service.  In order to receive the two and one-half percent (2 1/2%) multiplier in computing retirement benefits, an active member shall make an irrevocable written election to pay the contributions pursuant to paragraph (f) of subsection (1) of Section 919.1 of this title.  The two and one-half percent (2 1/2%) multiplier pursuant to this paragraph shall not apply to additional years of service credit attributed to sick leave pursuant to paragraph 7 of subsection B of Section 913 of this title and fractional years pursuant to subsection C of Section 913 of this title and shall be attributable only to the participating service credited after the election of the member.

(3)  The minimum final average compensation for any person who becomes a member of the System on or after July 1, 1995:

a. and who had twenty (20) or more years of credited service within the System as of the member's retirement date shall be no less than Thirteen Thousand Eight Hundred Dollars ($13,800.00) per annum,

b. and who had at least fifteen (15) but not more than nineteen (19) years of credited service within the System as of the member's retirement date shall be no less than Six Thousand Nine Hundred Dollars ($6,900.00) per annum,

c. and who had less than fifteen (15) years of credited service within the System as of the member's retirement date shall not be eligible for any minimum amount of final average compensation and the member's final average compensation shall be the final average compensation as defined by paragraph (18) of Section 902 of this title,

(4)  Provided, further, any member who has elected a vested benefit pursuant to Section 917 of this title shall be entitled to receive benefits as outlined in this section except the percent factor and the member's maximum compensation level in effect the date the member's employment was terminated with a participating employer shall be applicable.

(5)  Any member who is a correctional officer or a probation and parole officer employed by the Department of Corrections at the time of retirement and who retires on or before June 30, 2000, shall be entitled to receive an annual retirement benefit equal to two and one-half percent (2 1/2%) of the final average compensation of the member not to exceed Twenty-five Thousand Dollars ($25,000.00) and two percent (2%) of the final average salary in excess of Twenty-five Thousand Dollars ($25,000.00) but not exceeding the maximum compensation level as provided in paragraph (9) of Section 902 of this title, multiplied by the number of years of service as a correctional officer or a probation and parole officer, provided, any years accrued prior to July 1, 1990, as a correctional officer or a probation and parole officer by a member who is employed as a correctional officer or a probation and parole officer on July 1, 1990, shall be calculated for retirement purposes at two and one-quarter percent (2 1/4%) of the final average compensation of the member not to exceed Twenty-five Thousand Dollars ($25,000.00) and two percent (2%) of the final average salary in excess of Twenty-five Thousand Dollars ($25,000.00) but not exceeding the maximum compensation level as provided in paragraph (9) of Section 902 of this title, multiplied by the number of years of such service and any years in excess of twenty (20) years as such an officer or years credited to the member in accordance with the provisions of Section 913 of this title shall be calculated for retirement purposes at two percent (2%) of the final average compensation of the member multiplied by the number of years of such service.  Any person who contributes to the System as a correctional officer or a probation and parole officer as provided in paragraph (c) of subsection (1) of Section 919.1 of this title, on or before June 30, 2000, but who does not make such contributions after June 30, 2000, and who does not qualify for normal retirement under subparagraph (c) of paragraph (24) of Section 902 of this title shall have retirement benefits for each year of full-time-equivalent participating service as a correctional or a probation and parole officer after July 1, 1990, computed on two and one-half percent (2 1/2%) of the final average compensation based upon those years as a correctional officer or a probation and parole officer.  Provided, further, any fugitive apprehension agent shall be entitled to receive benefits as outlined in this act for service as a fugitive apprehension agent prior to July 1, 2002, only upon payment to the System of the employee contributions which would have been paid if such fugitive apprehension agent had been covered by this section prior to the effective date of this act, plus interest of not to exceed ten percent (10%) as determined by the Board.  The Department of Corrections may make the employee contribution and interest payment on behalf of such member.

(6)  Any member who is a correctional officer, a probation and parole officer or a fugitive apprehension agent employed by the Department of Corrections at the time of retirement and who retires on or after July 1, 2002, shall be entitled to receive an annual retirement benefit equal to two and one-half percent (2 1/2%) of the final average compensation of the member, but not exceeding the maximum compensation level as provided in paragraph (18) of Section 902 of this title, multiplied by the number of years of service as a correctional officer, a probation and parole officer or a fugitive apprehension agent, and any years in excess of twenty (20) years as such an officer or agent, or years credited to the member in accordance with the provisions of Section 913 of this title, shall be calculated for retirement purposes at two percent (2%) of the final average compensation of the member multiplied by the number of years of such service.  For purposes of this paragraph, "final average compensation" shall be determined by computing the average annual salary, in the manner prescribed by paragraph (18) of Section 902 of this title, for the highest three (3) years of the last ten (10) years of participating service immediately preceding retirement or termination of employment for all years of service performed by such member, both for years of service performed as a correctional officer, probation and parole officer or fugitive apprehension agent, not in excess of twenty (20) years, and for years of service performed in excess of twenty (20) years, whether as a correctional officer, probation and parole officer, fugitive apprehension agent or other position unless the computation of benefits would result in a lower retirement benefit amount than if final average compensation were to be computed as otherwise provided by this paragraph.

(7)  Any member who is a correctional officer, a probation and parole officer or a fugitive apprehension agent who has at least five (5) years of service as a correctional officer, a probation and parole officer or a fugitive apprehension agent who is in such position on June 30, 2004, or who is hired after June 30, 2004, in such position, and who receives a promotion or change in job classification after June 30, 2004, to another position in the Department of Corrections, and who is employed by the Department of Corrections at the time of retirement and who retires on or after July 1, 2004, shall be entitled to receive an annual retirement benefit equal to two and one-half percent (2 1/2%) of the final average compensation of the member, but not exceeding the maximum compensation level as provided in paragraph (18) of Section 902 of this title, multiplied by the number of years of service with the Department of Corrections and any years in excess of twenty (20) years with the Department or years credited to the member in accordance with the provisions of Section 913 of this title, shall be calculated for retirement purposes at two percent (2%) of the final average compensation of the member multiplied by the number of years of such service.  For purposes of this paragraph, "final average compensation" shall be determined by computing the average annual salary, in the manner prescribed by paragraph (18) of Section 902 of this title, for the highest three (3) years of the last ten (10) years of participating service immediately preceding retirement or termination of employment for all years of service performed by such member with the Department.

(8)  Any person who contributed to the System as a correctional officer, a probation and parole officer or a fugitive apprehension agent as provided in paragraphs (c) or (d) of subsection (1) of Section 919.1 of this title, and who retires under normal retirement or early retirement on or after January 1, 2004, under paragraph (24) of Section 902 of this title shall have retirement benefits for each year of full-time-equivalent participating service as a correctional officer, a probation and parole officer or a fugitive apprehension agent, computed on two and one-half percent (2 1/2%) of the final average compensation based upon those years as a correctional officer, a probation and parole officer or a fugitive apprehension agent.  For purposes of this paragraph, "final average compensation" shall be determined by computing the average annual salary, in the manner prescribed by paragraph (18) of Section 902 of this title, for the highest three (3) years of the last ten (10) years of participating service immediately preceding retirement or termination of employment for all years of service performed by such member, both for years of service performed as a correctional officer, probation and parole officer or fugitive apprehension agent, not in excess of twenty (20) years, and for years of service performed in excess of twenty (20) years, whether as a correctional officer, probation and parole officer, fugitive apprehension agent or other position unless the computation of benefits would result in a lower retirement benefit amount than if final average compensation were to be computed as otherwise provided by this paragraph.

(9)  Any member who is:

a. initially on or after July 1, 2002, employed as a firefighter for the Oklahoma Military Department and who retires on or after the member's normal retirement date shall be entitled to receive an annual retirement benefit equal to two and one-half percent (2 1/2%) of the final average compensation of the member multiplied by the number of years of service in such service,

b. (1) a firefighter who performs firefighting services for the Oklahoma Military Department prior to July 1, 2002, and who makes an election in writing on a form prescribed for this purpose by the System not later than December 31, 2002, shall be entitled to receive a retirement benefit based upon two and one-half percent (2 1/2%) of the final average compensation of the member multiplied by the number of years of service as a firefighter with the Oklahoma Military Department on or after July 1, 2002.  The election authorized by this subdivision shall be irrevocable once the election is filed with the System,

(2) a firefighter who performs firefighting services for the Oklahoma Military Department prior to July 1, 2002, and who makes the election in division (1) of this subparagraph may also make an election in writing on a form prescribed for this purpose by the System not later than December 31, 2002, to receive a retirement benefit based upon two and one-half percent (2 1/2%) of the final average compensation of the member multiplied by the number of years of service as a firefighter with the Oklahoma Military Department prior to July 1, 2002.  The election authorized by this subdivision shall be irrevocable once the election is filed with the System.  Retirement benefits shall be calculated based upon the two and one-half percent (2 1/2%) multiplier upon payment being made pursuant to Section 913.5 of this title.

(10)  Upon death of a retirant, there shall be paid to his beneficiary an amount equal to the excess, if any, of his accumulated contributions over the sum of all retirement benefit payments made.

(11)  Such annual retirement benefits shall be paid in equal monthly installments, except that the Board may provide for the payment of retirement benefits which total less than Two Hundred Forty Dollars ($240.00) a year on other than a monthly basis.

(12)  Pursuant to the rules established by the Board, a retiree receiving monthly benefits from the System may authorize warrant deductions for any products currently offered to active state employees through the Employees Benefits Council, provided that product is offered to state retirees as a group and has a minimum participation of five hundred state retirees.  The System has no responsibility for the marketing, enrolling or administration of such products, but shall retain a processing fee of two percent (2%) of the gross deductions for the products.  Retirement benefit deductions shall be made for membership dues for any statewide association for which payroll deductions are authorized pursuant to subsection B of Section 7.10 of Title 62 of the Oklahoma Statutes for retired members of any state-supported retirement system, upon proper authorization given by the member to the board from which the member or beneficiary is currently receiving retirement benefits.

B.  A member shall be considered disabled if such member qualifies for the payment of Social Security disability benefits, or the payment of benefits pursuant to the Railroad Retirement Act of 1974, Section 231 et seq. of Title 45 of the United States Code, and shall be eligible for benefits hereunder upon proof of such disability, provided such member is an active regularly scheduled employee with a participating employer at the time of injury or inception of illness or disease resulting in subsequent certification of eligibility for Social Security disability benefits by reason of such injury, illness or disease, providing such disability is certified by the Social Security Administration within one (1) year after the last date physically on the job and after completion of at least eight (8) years of participating service or combined prior and participating service or resulting in subsequent certification of eligibility of disability by the Railroad Retirement Board providing such certification is made by the Railroad Retirement Board within one (1) year after the last date physically on the job and after completion of at least eight (8) years of participating service or combined prior and participating service.  The member shall submit to the Retirement System the Social Security Award Notice or the Railroad Retirement Award Notice certifying the date of entitlement for disability benefits, as issued by the Social Security Administration, Department of Health and Human Services or the Railroad Retirement Board.  Disability benefits shall become effective on the date of entitlement as established by the Social Security Administration or the Railroad Retirement Board, but not before the first day of the month following removal from the payroll, whichever is later, and final approval by the Retirement System.  Benefits shall be based upon length of service and compensation as of the date of disability, without actuarial reduction because of commencement prior to the normal retirement date.  The only optional form of benefit payment available for disability benefits is Option A as provided for in Section 918 of this title.  Option A must be elected in accordance with the provisions of Section 918 of this title.  Benefit payments shall cease upon the member's recovery from disability prior to the normal retirement date.  Future benefits, if any, shall be paid based upon length of service and compensation as of the date of disability.  In the event that disability ceases and the member returns to employment within the System credited service to the date of disability shall be restored, and future benefits shall be determined accordingly.

C.  A member who incurred a disability pursuant to subsection B of this section on or after July 1, 1999, and who has retired from the System with an early retirement benefit pending certification from the Social Security Administration or the Railroad Retirement Board shall receive a retirement benefit not less than the disability retirement benefit provided by subsection B of this section once the System receives a Social Security Award Notice or a Railroad Retirement Award Notice pursuant to subsection B of this section and a completed Application for Disability Benefits.  In addition, such member shall receive the difference, if any, between the early retirement benefit and the disability benefit from the date the Social Security Administration or the Railroad Retirement Board establishes disability entitlement.

D.  Any actively participating member of the System on or after July 1, 1998, except for those employees provided in subparagraph (e) of paragraph (14) of Section 902 of this title, whose employment is less than full-time, shall have his or her final average compensation calculated on an annualized basis using his or her hourly wage subject to the maximum compensation limits; provided, however, any such member who has at least three (3) years of full-time employment during the last ten (10) years immediately preceding termination or retirement shall not be eligible for the annualization provisions contained herein.  The Board of Trustees shall promulgate such administrative rules as are necessary to implement the provisions of this subsection.

Added by Laws 1963, c. 50, § 15, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, § 5, emerg. eff. July 9, 1965; Laws 1968, c. 400, § 3, emerg. eff. May 17, 1968; Laws 1970, c. 296, § 6, emerg. eff. April 28, 1970; Laws 1973, c. 279, § 7, emerg. eff. May 30, 1973; Laws 1975, c. 267, § 5, operative July 1, 1975; Laws 1976, c. 207, § 5, emerg. eff. June 7, 1976; Laws 1979, c. 285, § 9, eff. July 1, 1979; Laws 1981, c. 316, § 2, eff. July 1, 1981; Laws 1985, c. 300, § 5, emerg. eff. July 24, 1985; Laws 1986, c. 238, § 7, operative July 1, 1986; Laws 1989, c. 84, § 1, operative July 1, 1989; Laws 1990, c. 324, § 2, operative July 1, 1990; Laws 1993, c. 322, § 24, emerg. eff. June 7, 1993; Laws 1994, c. 242, § 48; Laws 1994, c. 383, § 10, eff. July 1, 1994; Laws 1995, c. 302, § 5, eff. July 1, 1995; Laws 1997, c. 129, § 1, eff. July 1, 1997; Laws 1998, c. 419, § 14, eff. July 1, 1998; Laws 1999, c. 1, § 40, emerg. eff. Feb. 24, 1999; Laws 1999, c. 257, § 38, eff. July 1, 1999; Laws 2000, c. 379, § 2, eff. July 1, 2000; Laws 2002, c. 233, § 2, eff. July 1, 2002; Laws 2002, c. 376, § 2, eff. July 1, 2002; Laws 2003, c. 486, § 7, eff. Jan. 1, 2004; Laws 2004, c. 539, § 3, eff. July 1, 2004; Laws 2005, c. 1, § 138, emerg. eff. March 15, 2005.

NOTE:  Laws 1998, c. 317, § 12 and Laws 1998, c. 360, § 4 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2004, c. 536, § 24 repealed by Laws 2005, c. 1, § 139, emerg. eff. March 15, 2005.

§74915.1.  Benefits subject to limitations in Section 415 of Internal Revenue Code - Excess benefit arrangements.

A.  Benefits payable from the System may not exceed the maximum benefits specified by Section 415(b) of the federal Internal Revenue Code.

B.  Subject to approval by the Internal Revenue Service, the Board may establish and maintain a qualified governmental excess benefit arrangement under Section 415(m) of the federal Internal Revenue Code.  The Board may establish by rule the necessary and appropriate procedures for the administration of such benefit arrangement under the federal Internal Revenue Code.  If the amount of any annual benefit would exceed the limitations imposed by Section 415 of the federal Internal Revenue Code, that excess amount may be paid from this benefit arrangement.  The amount of any contribution that would exceed the limitations imposed by Section 415 of the federal Internal Revenue Code would be credited to this benefit arrangement.  If established, the qualified excess benefit arrangement must be a separate portion of the retirement plan.  The qualified excess benefit arrangement is subject to the following requirements:

1.  The benefit arrangement shall be maintained solely for the purpose of providing to members in the retirement plan that part of the member's annual benefit otherwise payable under the terms of the act that exceed the limitation on benefits imposed by Section 415 of the federal Internal Revenue Code; and

2.  Members do not have an election, directly or indirectly, to defer compensation to the excess benefit arrangement.

Added by Laws 1988, c. 267, § 32, operative January 1, 1989.  Amended by Laws 1990, c. 341, § 5, eff. July 1, 1990; Laws 1999, c. 257, § 39, eff. July 1, 1999.

§74-915.2.  Modification of member contributions - Purchase of service credit - Rollover - Reduction or denial of contributions.

A.  Subject to the provisions of this section, employee contributions made to the System shall not exceed the maximum annual additions permissible under Section 415 of the federal Internal Revenue Code.  Notwithstanding any other provisions of law to the contrary, the Board may modify a request by a member to make a contribution to the System if the amount of the contribution would exceed the limits under Section 415(c) or Section 415(n) of the federal Internal Revenue Code subject to the following:

1.  Where the System's law requires a lump-sum payment, for the purchase of service credit, the Board may establish a periodic payment plan in order to avoid a contribution in excess of the limits under Section 415(c) or Section 415(n) of the federal Internal Revenue Code.  The Board may by rule adopt a procedure for the pick-up of contributions for the purchase of service.  However, the implementation of the pick-up is subject to a favorable ruling by the Internal Revenue Service; and

2.  An eligible member in the System, as defined by Section 1526 of the federal Taxpayer Relief Act of 1997, may purchase service credit without regard to the limitations of Section 415(c)(1) of the federal Internal Revenue Code as provided by state law in effect on August 5, 1997.

B.  Notwithstanding any other provision of law to the contrary, the Board may by rule permit the System to accept rollovers for the purchase of service.

C.  If the Board's options under subsection A or B of this section will not avoid a contribution in excess of the limits under Section 415(c) or Section 415(n) of the federal Internal Revenue Code, the Board shall reduce or deny the contributions.

Added by Laws 1999, c. 257, § 40, eff. July 1, 1999.

§74-915.3.  Alternate retirement benefit option.

On or before January 1, 2005, the Oklahoma Public Employees Retirement System shall implement a retirement benefit option for members retiring prior to being Medicare-eligible.  The purpose of this option is to allow a person who retires prior to being Medicare-eligible to elect to receive an increased benefit to help cover the cost of the member and dependent health insurance premiums, if any, until such member is eligible to receive Medicare.  Beginning in January of the year following such year that the member becomes Medicare-eligible, his or her retirement benefit will be reduced by an actuarial amount.  The alternative retirement benefit option shall be devised so that the increased pre-Medicare retirement benefit and the lower post-Medicare retirement benefit shall have a neutral actuarial cost to the System.  The System may, but shall not be required to, make individual actuarial calculations; however, the actuarial reduction necessary to provide this alternative retirement benefit option shall be calculated after and in addition to any reduction necessary to provide a survivor benefit pursuant to Section 918 of Title 74 of the Oklahoma Statutes.  The increased pre-Medicare retirement benefit may not equal an individual's actual premium, but the formula used shall be based upon the retiree pre-Medicare health insurance premiums of the plans offered by the State and Education Employees Group Insurance Board at the time the member retires.  The System shall on or before January 1 of each year update the formula based upon new health insurance premium data of the plans offered by the State and Education Employees Group Insurance Board to retired members.  A member retiring under the alternative retirement benefit option shall have the member's retirement benefit based upon the formula in use at the time of retirement and shall not be amended thereafter to reflect further changes in health insurance premiums.  A member electing to participate in the alternative retirement benefit option shall make an irrevocable election at the time of retirement to participate in such option.  Provided further, that any married member making this election shall comply with the provisions of Section 918 of Title 74 of the Oklahoma Statutes.  The Board of Trustees of the Oklahoma Public Employees Retirement System shall promulgate such rules as are necessary to implement the provisions of this section.

No member shall be eligible to make the election provided for in this section until the Board receives official written notice that this alternative retirement benefit option satisfies the tax qualification requirements for governmental plans applicable to such benefit options as specified in the Internal Revenue Code of 1986, as amended from time to time and as applicable to governmental plans and the relevant regulatory provisions and guidance related thereto.

Added by Laws 2004, c. 449, § 1, eff. July 1, 2004.

§74916.  Death of member before retirement.

Except as otherwise provided for by law, the accumulated contributions of a member who dies before retirement shall be paid to the beneficiary of the member.

Amended by Laws 1985, c. 300, § 6, emerg. eff. July 24, 1985.

§74-916.1.  Payments upon death - Waiver of probate procedures.

A.  Upon the death of a retired member, the Oklahoma Public Employees Retirement System shall pay to the beneficiary of the member or if there is no beneficiary or if the beneficiary predeceases the member, to the estate of the member, the sum of Four Thousand Dollars ($4,000.00) as a death benefit for those retired members who died prior to July 1, 1999.  For those retired members who died on or after July 1, 1999, the sum shall be Five Thousand Dollars ($5,000.00).  The benefit payable pursuant to this subsection shall be deemed, for purposes of federal income taxation, as life insurance proceeds and not as a death benefit if the Internal Revenue Service approves this provision pursuant to a private letter ruling request which shall be submitted by the board of trustees of the System for that purpose.

B.  Upon the death of a member who dies leaving no living beneficiary or having designated his estate as beneficiary, the System may pay any applicable death benefit, unpaid contributions, or unpaid benefit which may be subject to probate, in an amount of Ten Thousand Dollars ($10,000.00) or less, without the intervention of the probate court or probate procedure pursuant to Section 1 et seq. of Title 58 of the Oklahoma Statutes.

1.  Before any applicable probate procedure may be waived, the System must be in receipt of the member's proof of death and the following documents from those persons claiming to be the legal heirs of the deceased member:

a. the member's valid last will and testament, trust documents or affidavit that a will does not exist,

b. an affidavit or affidavits of heirship which must state:

(1) the names and signatures of all claiming heirs to the deceased member's estate including the claiming heirs' names, relationship to the deceased, current addresses and current telephone numbers,

(2) a statement or statements by the claiming heirs that no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction,

(3) a statement that the value of the deceased member's entire estate is subject to probate, and that the estate wherever located, less liens and encumbrances, does not exceed Ten Thousand Dollars ($10,000.00), including the payment of benefits or unpaid contributions from the System as authorized by this subsection,

(4) a description of the personal property claimed (i.e., death benefit or unpaid contributions or both), together with a statement that such personal property is subject to probate, and

(5) a statement by each individual claiming heir identifying the amount of personal property that the heir is claiming from the System, and that the heir has been notified of, is aware of and consents to the identified claims of all the other claiming heirs of the deceased member pending with the System,

c. a written agreement or agreements signed by all claiming heirs of the deceased member which provides that the claiming heirs release, discharge and hold harmless the System from any and all liability, obligations and costs which it may incur as a result of making a payment to any of the deceased member's heirs,

d. a corroborating affidavit from an individual other than a claiming heir, who was familiar with the affairs of the deceased member, and

e. proof that all debts of the deceased member, including payment of last sickness, hospital, medical, death, funeral and burial expenses have been paid or provided for.

2.  The Executive Director of the System shall retain complete discretion in determining which requests for probate waiver may be granted or denied, for any reason.  Should the System have any question as to the validity of any document presented by the claiming heirs, or as to any statement or assertion contained therein, the probate requirement provided for in Section 1 et seq. of Title 58 of the Oklahoma Statutes shall not be waived.

3.  After paying any death benefits or unpaid contributions to any claiming heirs as provided pursuant to this subsection, the System is discharged and released from any and all liability, obligation and costs to the same extent as if the System had dealt with a personal representative of the deceased member.  The System is not required to inquire into the truth of any matter specified in this subsection or into the payment of any estate tax liability.

Added by Laws 1987, c. 236, § 186, emerg. eff. July 20, 1987.  Amended by Laws 1995, c. 94, § 1, eff. Nov. 1, 1995; Laws 1999, c. 167, § 6, eff. July 1, 1999; Laws 2001, c. 192, § 1, eff. July 1, 2001; Laws 2002, c. 352, § 6, eff. July 1, 2002.

§74-916.2.  Time for claiming death benefit, unpaid accumulated contributions or final monthly benefit.

All claims for payment of the death benefit, unpaid accumulated contributions of a deceased member or the final monthly benefit must be made within three (3) years of the date of death of the member.  If no claim is made within three (3) years, payment of these monies shall no longer be due and all such monies shall be forfeited to the System in the Oklahoma Public Employees Retirement Fund.

Added by Laws 1993, c. 322, § 25, emerg. eff. June 7, 1993.

§74-916.3.  Pension benefit on behalf of correctional, probation and parole officers killed in the line of duty - dependent children and education.

A.  Notwithstanding the provisions of Sections 901 through 932 of this title, a monthly pension, as provided in subsection B of this section, shall be paid on behalf of any member who is a correctional officer or probation and parole officer of the Department of Corrections and who is killed or mortally wounded on or after January 1, 2000, during the performance of the member's duties for the Department or any employee of the Department of Corrections who is killed or mortally wounded after June 30, 2004, during the performance of the member's duties for the Department.

B.  The monthly benefit shall be equal to:

1.  Two and one-half percent (2 1/2%);

2.  Multiplied by twenty (20) years of service, regardless of the actual number of years of credited service performed by the member prior to death, if the member had performed less than twenty (20) years of credited service, or the actual number of years of credited service of the member if greater than twenty (20) years;

3.  Multiplied by the member's final average compensation; and

4.  Divided by 12.

C.  The pension provided for in subsection A of this section shall be paid:

1.  Except as provided in subsection D of this section, to the surviving spouse for life; or

2.  If there is no surviving spouse or upon the death of the surviving spouse:

a. to the surviving child or children of said member or legal guardian of such child or children for such time as such child or children are under the age of eighteen (18) years, or

b. to the surviving child or children between the age of eighteen (18) and twenty-two (22) years if the child is enrolled full time in and is regularly attending a public or private school or any institution of higher education.

D.  No surviving spouse shall receive benefits from this section, Section 49-113 of Title 11 of the Oklahoma Statutes, Section 50-117 of Title 11 of the Oklahoma Statutes, or Section 2-306 of Title 47 of the Oklahoma Statutes as the surviving spouse of more than one member of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Oklahoma Law Enforcement Retirement System, or the Oklahoma Public Employees Retirement System.  The surviving spouse of more than one member shall elect which member's benefits he or she will receive.

E.  In addition to the pension above provided for, if said member leaves one or more children under the age of eighteen (18) years or under the age of twenty-two (22) years if the child is enrolled full-time in and is regularly attending a public or private school or any institution of higher education, Four Hundred Dollars ($400.00) a month shall be paid to the surviving spouse or to the person having the care and custody of such children if there is no surviving spouse or if the surviving spouse dies and until each child reaches the age of eighteen (18) years or reaches the age of twenty-two (22) years if the child is enrolled full-time in and is regularly attending a public or private school or any institution of higher education.

F.  The pension benefit provided in this section shall be made prospectively only from the effective date of this act.  The benefits shall be payable beginning the later of the first day of the month following the date that such employee was killed or dies from a mortal wound, as provided in this section, or the effective date of this act.

G.  The Board of the Oklahoma Public Employees Retirement System shall promulgate such rules as are necessary to implement the provisions of this section.

Added by Laws 2000, 1st Ex.Sess., c. 8, § 22, eff. July 1, 2000.  Amended by Laws 2004, c. 539, § 4, eff. July 1, 2004.

§74-917.  Termination of employment - Payment - Vested benefits.

(1)  Upon termination of employment with a participating employer, not followed by employment with such participating employer, or another participating employer, within four (4) calendar months, the member shall be paid an amount equal to the amount of money he or she has paid into the System upon the filing of the proper application with the System.  Payment of these accumulated contributions may be made in less than four (4) calendar months only in the event that a member is not eligible to elect a vested benefit pursuant to this section and said member is terminally ill, as evidenced by a physician's certification that the member is not expected to live beyond four (4) months.

(2)  If such member has completed eight (8) years of credited service at date of termination or if the member is a legislative session employee of the Legislature or if the employee is a session employee employed by the Legislative Service Bureau, four (4) years of credited service at date of termination, he may elect a vested benefit in lieu of receiving his accumulated contributions.  The amount of the vested benefit shall commence at the normal retirement date and shall be paid monthly during the lifetime of the retirant with the last payment made on the last day of the month in which death occurs.

(3)  Upon death before the normal or early retirement date of a member who has elected a vested benefit, his accumulated contributions shall be paid to his beneficiary unless the spouse of the deceased member elects monthly benefits as provided for in Section 918 of this title.

(4)  Upon death after the normal or early retirement date of a retirant who elected a vested benefit without an option, the excess, if any, of his accumulated contributions over the sum of all payments of the vested benefit made to date of death shall be paid to his beneficiary.

(5)  If a former employee, who meets the eligibility requirements for membership, returns to employment after the expiration of four (4) calendar months following the termination of his employment and the employee has withdrawn his accumulated contributions, he may pay to the System the sum of the accumulated contributions he has withdrawn plus interest of not to exceed ten percent (10%), as determined by the Board, and shall receive the same benefits as if he had never withdrawn his contributions.  No member shall be permitted to take advantage of the payback for restoration of creditable service more than one time.  If a member, who has elected a vested benefit, or a reemployed member, who has not withdrawn the member's contributions, again becomes an employee of a participating employer, the period of absence shall not be counted as a break in service; however, the period of absence shall not be credited.

(6)  Prior to January 1, 1991, members, who at the time of employment were ineligible for membership into the System due to their age, shall receive benefits for the period of ineligibility if the employer and employee contributions are paid the System for that ineligible period.  No interest shall be paid on a payback of this type.  However, effective January 1, 1991, to receive benefits, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title.

(7)  When any error in calculation or participation coverage to a prior or current employee exists, it shall be the responsibility of the participating employer which made the error to pay the amount determined by the Board pursuant to Section 913.5 of this title.  This obligation of the participating employer to pay the amount due pursuant to this section shall be considered a current obligation of the employer until the amount is paid in full, regardless of the dates of the periods of service.

(8)  Upon application to the Board and payment as determined by the Board, a member of the System may receive service credit for those years of service that the member was eligible to receive service credit from the Teachers' Retirement System of Oklahoma.  To receive the service credit, the member shall pay the amount determined by the Board pursuant to Section 913.5 of this title.

(9)  Upon the death of a retired member, the benefit payment for the month in which the retired member died, if not previously paid, shall be made to the estate of the member or to the member's beneficiary if there is no estate.  Such benefit payment shall be made in an amount equal to a full monthly benefit payment regardless of the day of the month in which the retired member died.

(10)  Subject to the provisions of Sections 918 and 918.1 of this title, if there are two or more beneficiaries designated by the member, upon the member's death, the System shall pay any applicable benefits to any of the beneficiaries that have completed all required paperwork regardless of whether or not all beneficiaries have completed such paperwork.

Added by Laws 1963, c. 50, § 17, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, § 6, emerg. eff. July 9, 1965; Laws 1975, c. 267, § 6, emerg. eff. June 5, 1975; Laws 1976, c. 207, § 6, emerg. eff. June 7, 1976; Laws 1979, c. 285, § 10, eff. July 1, 1979; Laws 1980, c. 317, § 6, eff. July 1, 1980; Laws 1982, c. 319, § 6, operative July 1, 1982; Laws 1985, c. 300, § 7, emerg. eff. July 24, 1985; Laws 1987, c. 236, § 187, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 33, operative July 1, 1988; Laws 1989, c. 327, § 7, eff. July 1, 1989; Laws 1990, c. 340, § 41, eff. July 1, 1990; Laws 1991, c. 335, § 33, emerg. eff. June 15, 1991; Laws 1992, c. 376, § 16, eff. July 1, 1992; Laws 1993, c. 322, § 26, emerg. eff. June 7, 1993; Laws 1995, c. 302, § 6, eff. July 1, 1995; Laws 1998, c. 419, § 15, eff. July 1, 1998; Laws 1999, c. 1, § 41, emerg. eff. Feb. 24, 1999; Laws 1999, c. 387, § 2, eff. July 1, 1999; Laws 2002, c. 233, § 3, eff. July 1, 2002; Laws 2002, c. 376, § 3, eff. July 1, 2002; Laws 2003, c. 3, § 96, emerg. eff. March 19, 2003; Laws 2003, c. 406, § 19, eff. July 1, 2003; Laws 2004, c. 536, § 25, eff. July 1, 2004.

NOTE:  Laws 1975, c. 253, § 2 repealed by Laws 1976, c. 207, § 9, emerg. eff June 7, 1976.  Laws 1990, c. 324, § 3 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1998, c. 360, § 5 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 2002, c. 29, § 1 repealed by Laws 2003, c. 3, § 97, emerg. eff. March 19, 2003.

§74-918.  Retirement options.

(1)  Except as otherwise provided for in this section and Section 918.1 of this title, a member may elect to have the retirement benefit paid under one of the options provided in this section in lieu of having it paid in the form stated in Section 915 of this title.  The election of an option must be made at any time prior to retirement or prior to termination of service with a vested benefit.  A specific person must be designated as joint annuitant at the time of election of Option A or B.  Election of an option is available with respect to the vested benefit.  All retirement benefits of a married member shall be paid pursuant to the Option A plan as provided for in this section unless the spouse of a member consents in writing for the benefits to be paid as provided for in Section 915 of this title or pursuant to Option B or Option C as provided for in this section.

(2)  The amount of retirement benefit payable under an option shall be based on the age and sex of the member and the age and sex of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the retirement benefit otherwise payable under Section 915 of this title.

(3)  The retirement options are:

Option A.  Joint and onehalf to joint annuitant survivor.  A reduced retirement benefit is payable to the retirant during his or her lifetime with onehalf of that amount continued to the joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant.  If the named joint annuitant dies at any time after the member's retirement date, but before the death of the retirant, the retirant shall return to the retirement benefit, including any post retirement benefit increases the member would have received had the member not selected Option A.  The benefit shall be determined at the date of death of the named joint annuitant or July 1, 1994, whichever is later.  This increase shall become effective the first day of the month following the date of death of the named joint annuitant or July 1, 1994, whichever is later, and shall be payable for the retirant's remaining lifetime.  The retirant shall notify the Oklahoma Public Employees Retirement System of the death of the named joint annuitant in writing.  In the absence of the written notice being filed by the member notifying the Oklahoma Public Employees Retirement System of the death of the named joint annuitant within six (6) months of the date of death, nothing in this subsection shall require the Oklahoma Public Employees Retirement System to pay more than six (6) months of retrospective benefits increase.

Option B.  Joint and survivor.  A reduced retirement benefit is payable to the retirant during his or her lifetime with that amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of the retirant.  If the named joint annuitant dies at any time after the member's retirement date, but before the death of the retirant, the retirant shall return to the retirement benefit, including any post retirement benefit increases the member would have received had the member not selected Option B.  The benefit shall be determined at the date of death of the named joint annuitant or July 1, 1994, whichever is later.  This increase shall become effective the first day of the month following the date of death of the named joint annuitant or July 1, 1994, whichever is later, and shall be payable for the retirant's remaining lifetime.  The retirant shall notify the Oklahoma Public Employees Retirement System of the death of the named joint annuitant in writing.  In the absence of such written notice being filed by the member notifying the Oklahoma Public Employees Retirement System of the death of the named joint annuitant within six (6) months of the date of death, nothing in this subsection shall require the Oklahoma Public Employees Retirement System to pay more than six (6) months of retrospective benefits increase.

Option C.  Life with ten (10) years certain.  A reduced retirement benefit is payable to the retirant during his or her lifetime and if the retirant dies within the tenyear certain period, measured from the commencement of retirement benefits payments, such payments will be continued to the beneficiary during the balance of the tenyear certain period.

(4)  If the selection of a joint annuitant would violate the distribution requirements contained in Section 918.1 of this title, such selection will not be permitted.

(5)  If a member who is eligible to retire in accordance with the provisions of Section 914 of this title but is not actually retired or is eligible to vest or has elected a vested benefit dies, the member's spouse may elect to receive benefits as a joint annuitant under Option B calculated as if the member retired on the date of death, in lieu of receiving the member's accumulated contributions.  However, no benefits shall be payable before the date the deceased member would have met the requirements for a normal or early retirement.  The provisions of this paragraph shall be applicable to a surviving spouse of a deceased member who died prior to the effective date of this act, but only if no benefits or distributions have been previously paid.

(6)  Benefits payable to a joint annuitant shall accrue from the first day of the month following the death of a member or retirant and, in the case of Option A and Option B, shall end on the last day of the month in which the joint annuitant dies.

Added by Laws 1963, c. 50, § 18, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, § 7, emerg. eff. July 9, 1965; Laws 1975, c. 253, § 3, emerg. eff. June 2, 1975; Laws 1978, c. 206, § 2; Laws 1985, c. 300, § 8, emerg. eff. July 24, 1985; Laws 1991, c. 211, § 1, emerg. eff. May 21, 1991; Laws 1993, c. 322, § 27, emerg. eff. June 7, 1993; Laws 1994, c. 371, § 2, eff. July 1, 1994; Laws 1997, c. 216, § 1, eff. July 1, 1997; Laws 1999, c. 257, § 41, eff. July 1, 1999; Laws 2002, c. 438, § 7, eff. July 1, 2002; Laws 2003, c. 3, § 98, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 354, § 4 repealed by Laws 2003, c. 3, § 99, emerg. eff. March 19, 2003.

§74-918.1.  Distribution of benefits.

A.  All benefits paid from the System shall be distributed in accordance with the requirements of Section 401(a)(9) of the federal Internal Revenue Code and the regulations under that section.  In order to meet these requirements, the System shall be administered in accordance with the following provisions:

1.  Distributions of a member's benefit must begin by the later of the April 1 following the calendar year in which a member attains age seventy and one-half (70 1/2) or the April 1 of the year following the calendar year in which the member retires;

2.  The life expectancy of a member or a member's spouse may not be recalculated after the benefits commence;

3.  If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died; and

4.  The amount of benefits payable to a member's joint annuitant or beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the federal Internal Revenue Code.

B.  Distributions from the System may be made only upon retirement, separation from service, disability or death.

Added by Laws 1999, c. 257, § 42, eff. July 1, 1999.

§74-919.1.  Employee contribution - Rate - Deduction - Remittance - Picked up contributions - Refunds.

(1)  Employee contributions to the System shall be:

(a) for employees except as otherwise provided in paragraphs (b), (c), (d), (e) and (f) of this subsection:  beginning July 1, 1998, and thereafter, three percent (3%) of allowable annual compensation not in excess of Twenty-five Thousand Dollars ($25,000.00);

(b) for all employees except as otherwise provided in paragraphs (a), (c), (d), (e) and (f) of this subsection:  beginning July 1, 1998, and thereafter, three and one-half percent (3 1/2%) of allowable annual compensation of more than Twenty-five Thousand Dollars ($25,000.00);

(c) for correctional officers and probation and parole officers employed by the Department of Corrections:  beginning July 1, 1998, and thereafter, and for correctional officers or probation and parole officers who are in such position on June 30, 2004, or who are hired after June 30, 2004, and who receive a promotion or change in job classification after June 30, 2004, to another position in the Department of Corrections, so long as such officers have at least five (5) years of service as a correctional officer or probation and parole officer, eight percent (8%) of allowable compensation as provided in paragraph (9) of Section 902 of this title;

(d) for fugitive apprehension agents who are employed with the Department of Corrections on or after July 1, 2002, and for fugitive apprehension agents who are in such position on June 30, 2004, or who are hired after June 30, 2004, and who receive a promotion or change in job classification after June 30, 2004, to another position in the Department of Corrections, so long as such agents have at least five (5) years of service as a fugitive apprehension agent, eight percent (8%) of allowable compensation as provided in paragraph (9) of Section 902 of this title;

(e) for firefighters of the Oklahoma Military Department first employed beginning July 1, 2002, and thereafter, and such firefighters who performed service prior to July 1, 2002, for the Oklahoma Military Department and who make the election authorized by division (1) of subparagraph b of paragraph (9) of subsection A of Section 915 of this title who perform service on or after July 1, 2002, in such capacity, eight percent (8%) of allowable compensation as provided in subsection (9) of Section 902 of this title;

(f) for all employees except those who make contributions pursuant to (c), (d) and (e) of this subsection who make an irrevocable written election pursuant to paragraph (2) of subsection A of Section 915 of this title:  five and ninety-one one-hundredths percent (5.91%) of allowable annual compensation not in excess of Twenty-five Thousand Dollars ($25,000.00) and six and forty-one one-hundredths percent (6.41%) of allowable annual compensation of more than Twenty-five Thousand Dollars ($25,000.00).

The contributions required by paragraphs (c) and (d) of this subsection shall be made by a member for not more than twenty (20) years and thereafter shall be as provided in paragraphs (a) and (b) of this subsection.

(2)  Contributions shall be deducted by each state agency by the participating employer for such benefits as the Board is authorized to administer as provided for by law.  Employee and employer contributions shall be remitted monthly, or as the Board may otherwise provide, to the Executive Director for deposit in the Oklahoma Public Employees Retirement Fund.

(3)  Each participating employer shall pick up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 and pay the contribution which the member is required by law to make to the System for all compensation earned after December 31, 1988.  Although the contributions so picked up are designated as member contributions, such contributions shall be treated as contributions being paid by the participating employer in lieu of contributions by the member in determining tax treatment under the Internal Revenue Code of 1986 and such picked up contributions shall not be includable in the gross income of the member until such amounts are distributed or made available to the member or the beneficiary of the member.  The member, by the terms of this System, shall not have any option to choose to receive the contributions so picked up directly and the picked up contributions must be paid by the participating employer to the System.

Member contributions which are picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date on which member contributions were picked up by the participating employer.  Member contributions so picked up shall be included in gross salary for purposes of determining benefits and contributions under the System.

The participating employer shall pay the member contributions from the same source of funds used in paying salary to the member, by effecting an equal cash reduction in gross salary of the member.

(4)  By September 1, 1989, the System shall refund the accumulated employee contributions of any member who elects to retain the member's membership in the Teachers' Retirement System of Oklahoma, in accordance with Section 17-104 of this title, to such member.  Upon the refund of the accumulated employee contributions referred to in this subsection, all benefits and rights accrued to such member are terminated.

Added by Laws 1980, c. 317, § 7, eff. July 1, 1980.  Amended by Laws 1983, c. 246, § 1, emerg. eff. June 21, 1983; Laws 1984, c. 267, § 3, operative July 1, 1984; Laws 1987, c. 206, § 92, operative July 1, 1987 (vetoed); Laws 1987, c. 236, § 188, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 34, operative January 1, 1989; Laws 1989, c. 327, § 8, eff. July 1, 1989; Laws 1990, c. 324, § 4, operative July 1, 1990; Laws 1994, c. 383, § 11, eff. July 1, 1994; Laws 1998, c. 317, § 13, eff. July 1, 1998; Laws 2000, c. 379, § 3, eff. July 1, 2000; Laws 2002, c. 233, § 4, eff. July 1, 2002; Laws 2002, c. 376, § 4, eff. July 1, 2002; Laws 2003, c. 486, § 8, eff. July 1, 2003; Laws 2004, c. 539, § 5, eff. July 1, 2004.

§74-920.  Employer's contribution.

(1)  Effective July 1, 1994, every state agency which is a participating employer shall contribute to the System an amount equal to eleven and one-half percent (11 1/2%) of the monthly compensation of each member, but not in excess of Forty Thousand Dollars ($40,000.00).

(2)  Effective July 1, 1995, every state agency which is a participating employer shall contribute to the System an amount equal to eleven and one-half percent (11 1/2%) of the monthly compensation of each member, not to exceed the allowable annual compensation as defined in paragraph (9) of Section 902 of this title.

(3)  Effective July 1, 1996, every state agency which is a participating employer shall contribute to the System an amount equal to twelve percent (12%) of the monthly compensation of each member, not to exceed the allowable annual compensation defined in paragraph (9) of Section 902 of this title.

(4)  Effective July 1, 1999, and through the fiscal year ending June 30, 2005, every state agency which is a participating employer shall contribute to the System an amount equal to ten percent (10%) of the monthly compensation of each member, not to exceed the allowable annual compensation defined in paragraph (9) of Section 902 of this title.

(5)  Effective July 1, 2005, every state agency which is a participating employer shall contribute an amount to the System equal to a percentage of monthly compensation of each member, not to exceed the allowable annual compensation defined in paragraph (9) of Section 902 of this title as follows:

July 1, 2005 - June 30, 2006 11 1/2%

July 1, 2006 - June 30, 2007 12 1/2%

July 1, 2007 - June 30, 2008 13 1/2%

July 1, 2008 - June 30, 2009 14 1/2%

July 1, 2009 - June 30, 2010 15 1/2%

July 1, 2010 - June 30, 2011 and each year thereafter 16 1/2%

(6)  The Board shall certify, on or before July 15 of each year, to the Office of State Finance in the case of the state and to the  retirement coordinator for each participating employer an actuarially determined estimate of the rate of contribution which will be required, together with all accumulated contributions and other assets of the System, to be paid by each such participating employer to pay all liabilities which shall exist or accrue under the System, including amortization of the past service cost over a period of not to exceed forty (40) years from June 30, 1987, and the cost of administration of the System, as determined by the Board, upon recommendation of the actuary.

(7)  The Office of State Finance and the Governor shall include in the budget and in the budget request for appropriations the sum required to satisfy the state's obligation under this section as certified by the Board and shall present the same to the Legislature for allowance and appropriation.

(8)  Each other participating employer shall appropriate and pay to the System a sum sufficient to satisfy the obligation under this section as certified by the Board.

(9)  Each participating employer is hereby authorized to pay the employer's contribution from the same fund that the compensation for which said contribution is paid from or from any other funds available to it for such purpose.

(10)  Forfeitures arising from severance of employment, death or for any other reason may not be applied to increase the benefits any member would otherwise receive under the System's law.  However, forfeitures may be used to reduce an employer's contribution.

Added by Laws 1963, c. 50, § 20, emerg. eff. May 6, 1963.  Amended by Laws 1965, c. 432, § 8, emerg. eff. July 9, 1965; Laws 1970, c. 296, § 8, emerg. eff. April 28, 1970; Laws 1972, c. 57, § 4, operative July 1, 1972; Laws 1975, c. 267, § 8, emerg. eff. June 5, 1975; Laws 1977, p. 1001, S.J.R. No. 6, § 6, operative July 1, 1977; Laws 1979, c. 285, § 12, eff. July 1, 1979; Laws 1980, c. 317, § 8, eff. July 1, 1980; Laws 1987, c. 206, § 93, operative July 1, 1987 (vetoed); Laws 1987, c. 236, § 189, emerg. eff. July 20, 1987; Laws 1989, c. 251, § 2, eff. Sept. 1, 1989; Laws 1990, c. 204, § 8, emerg. eff. May 10, 1990; Laws 1991, c. 239, § 4, eff. July 1, 1991; Laws 1994, c. 383, § 12, eff. July 1, 1994; Laws 1995, c. 1, § 37, emerg. eff. March 2, 1995; Laws 1999, c. 378, § 3, eff. July 1, 1999; Laws 2000, c. 6, § 27, emerg. eff. March 20, 2000; Laws 2003, c. 486, § 9, eff. July 1, 2003; Laws 2004, c. 536, § 26, eff. July 1, 2004.

NOTE:  Laws 1994, c. 381, § 6 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.  Laws 1999, c. 257, § 43 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§74-920A.  Counties and municipalities - Employer and employee contributions.

A.  Any county, county hospital, city or town, conservation district, circuit engineering district or any public or private trust in which a county, city or town participates and is the primary beneficiary, which is a participating employer and any eligible employee shall contribute to the System.  The total employer and employee contributions shall be based on the allowable annual compensation as defined in paragraph (9) of Section 902 of this title.  Except as provided for in this section, the employer shall not pay for the employee any of the employee contribution to the System.

B.  For the fiscal year ending June 30, 2005, the total employer and employee contributions shall equal thirteen and one-half percent (13 1/2%) of the allowable monthly compensation of each member; provided, however, each participating employer listed in this section may set the amount of the employer and employee contribution to equal thirteen and one-half percent (13 1/2%) of the allowable monthly compensation of each member for compensation as provided in paragraph (9) of Section 902 of this title; provided, the employer contribution shall not exceed ten percent (10%) and the employee contribution shall not exceed eight and one-half percent (8 1/2%).

C.  The total employer and employee contributions for fiscal years following the fiscal year ending June 30, 2005, shall be as follows:

July 1, 2005 - June 30, 2006 15%

July 1, 2006 - June 30, 2007 16%

July 1, 2007 - June 30, 2008 17%

July 1, 2008 - June 30, 2009 18%

July 1, 2009 - June 30, 2010 19%

July 1, 2010 - June 30, 2011

and each fiscal year thereafter 20%

Such employee and employer contributions shall be based upon the allowable monthly compensation of each member for compensation as provided in paragraph (9) of Section 902 of this title.  The maximum employer contribution of ten percent (10%) in subsection B of this section shall increase by one and one-half percent (1.5%) beginning in the fiscal year ending June 30, 2006, and one percent (1%) for each fiscal year thereafter until it reaches sixteen and one-half percent (16.5%).  For such years, the employee contribution shall not exceed eight and one-half percent (8 1/2%).

D.  For members who make the election pursuant to paragraph (2) of subsection A of Section 915 of this title, the employee contribution shall increase by two and ninety-one one-hundredths percent (2.91%).  Such employee contribution increase shall be paid by the employee.

E.  Each participating employer pursuant to the provisions of this section may pick up under the provisions of Section 414(h)(2) of the Internal Revenue Code of 1986 and pay the contribution which the member is required by law to make to the System for all compensation earned after December 31, 1989.  Although the contributions so picked up are designated as member contributions, such contributions shall be treated as contributions being paid by the participating employer in lieu of contributions by the member in determining tax treatment under the Internal Revenue Code of 1986 and such picked up contributions shall not be includable in the gross income of the member until such amounts are distributed or made available to the member or the beneficiary of the member.  The member, by the terms of this System, shall not have any option to choose to receive the contributions so picked up directly and the picked up contributions must be paid by the participating employer to the System.

F.  Member contributions which are picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date on which member contributions were picked up by the participating employer.  Member contributions so picked up shall be included in gross salary for purposes of determining benefits and contributions under the System.

G.  The participating employer shall pay the member contributions from the same source of funds used in paying salary to the member, by effecting an equal cash reduction in gross salary of the member.

Added by Laws 1975, c. 267, § 9, emerg. eff. June 5, 1975.  Amended by Laws 1979, c. 285, § 13, eff. July 1, 1979; Laws 1980, c. 317, § 9, eff. July 1, 1980; Laws 1981, c. 316, § 3, eff. July 1, 1981; Laws 1984, c. 267, § 4, operative July 1, 1984; Laws 1987, c. 206, § 94, operative July 1, 1987 (vetoed); Laws 1987, c. 236, § 190, emerg. eff. July 20, 1987; Laws 1988, c. 267, § 35, operative July 1, 1988; Laws 1988, c. 284, § 9, operative July 1, 1988; Laws 1989, c. 84, § 2, operative July 1, 1989; Laws 1990, c. 340, § 42, eff. July 1, 1990; Laws 1991, c. 239, § 5, eff. July 1, 1991; Laws 1994, c. 383, § 13, eff. July 1, 1994; Laws 1995, c. 302, § 7, eff. July 1, 1995; Laws 1998, c. 317, § 14, eff. July 1, 1998; Laws 1999, c. 378, § 4, eff. July 1, 1999; Laws 2003, c. 486, § 10, eff. Jan. 1, 2004; Laws 2004, c. 536, § 27, eff. July 1, 2004; Laws 2005, c. 1, § 140, emerg. eff. March 15, 2005.

NOTE:  Laws 2004, c. 325, § 3 repealed by Laws 2005, c. 1, § 141, emerg. eff. March 15, 2005.

§74-920B.  Remittance of retirement contributions.

All participating employers shall remit to the System all required retirement contributions due on a monthly basis.  For non-state agency employers, all required employer and employee contributions and supporting documentation are due and must be received by the System on or before the fifteenth day of the month following the month for which the contributions are due.  For state agency employers, all required employer and employee contributions and supporting documentation are due and must be received by the System on or before the fifteenth day following the last day of the payroll period for which said contributions are due.  Employer and employee contributions remitted to the System after thirty (30) days from the above due dates shall be subject to a monthly late charge of one and one-half percent (1.5%) of the unpaid balance to be paid by the employer to the System.

Added by Laws 2004, c. 536, § 28, eff. July 1, 2004.

§74-921.  Oklahoma Public Employees Retirement Fund - Management - Warrants and vouchers - Retirement Medical Benefit Fund.

A.  All employee and employer contributions and dedicated revenues shall be deposited in a fund in the State Treasury which is hereby created and shall be known as the Oklahoma Public Employees Retirement Fund.  The Board of Trustees shall have the responsibility for the management of the Oklahoma Public Employees Retirement Fund, and may transfer monies used for investment purposes by the Oklahoma Public Employees Retirement System from the Oklahoma Public Employees Retirement Fund in the State Treasury to the custodian bank or trust company of the System.

B.  All benefits payable pursuant to the provisions of the Oklahoma Public Employees Retirement System, refunds of contribution and overpayments, and all administrative expenses in connection with the System shall be paid from the Oklahoma Public Employees Retirement Fund upon warrants or vouchers signed by two persons designated by the Board of Trustees.  All salaries and expenses of the administration of the State Employees Deferred Compensation Plan and the Deferred Savings Incentive Plan, including marketing and participant education, shall be paid from the Oklahoma Public Employees Retirement Fund.  The Oklahoma Public Employees Retirement Fund shall be reimbursed for such expenses, on at least an annual basis, in accordance with the procedure established by the Board. The Board of Trustees may transfer monies from the custodian bank or trust company of the System to the Oklahoma Public Employees Retirement Fund in the State Treasury for the purposes specified in this subsection.

C.  There is hereby created the Retirement Medical Benefit Fund.  The fund shall be maintained as a subaccount of the Oklahoma Public Employees Retirement Fund.  The Retirement Medical Benefit Fund is composed of all assets which may be contributed to this subaccount to pay the retirement system's portion of the monthly retiree health insurance premium benefit described by Section 1316.2 of this title.  All such allocated assets and any earnings thereon in the Retirement Medical Benefit Fund shall be held for the exclusive purpose of providing retiree medical benefits.  The Retirement Medical Benefit Fund is to be administered in accordance with the requirements of Section 401(h) of the Internal Revenue Code of 1986, as amended from time to time.  The Board of Trustees may promulgate such rules as are necessary to implement the funding and administration of the fund pursuant to the provisions of this subsection.

Added by Laws 1963, c. 50, § 21, emerg. eff. May 6, 1963.  Amended by Laws 1969, c. 349, § 8, emerg. eff. May 13, 1969; Laws 1982, c. 227, § 6, emerg. eff. May 4, 1982; Laws 1983, c. 6, § 4, emerg. eff. Feb. 24, 1983; Laws 1983, c. 201, § 2, operative July 1, 1983; Laws 1987, c. 236, § 191, emerg. eff. July 20, 1987; Laws 1988, c. 321, § 37, operative July 1, 1988; Laws 1994, c. 351, § 8, eff. July 1, 1994; Laws 1996, c. 55, § 3, eff. July 1, 1996; Laws 1999, c. 257, § 44, eff. July 1, 1999.

§74922.  Reserves.

The executive director shall maintain such records as are necessary to determine the following reserves of the fund:

(a) Members Accumulated Contribution Reserve.  This reserve shall be maintained for each member and each member having a vested benefit.  Each such reserve account shall be credited with the employee's contributions.  Refunds of employee's accumulated contributions prior to retirement shall be made from this reserve. Upon commencement of payments of the retirement benefit or the vested benefit, the amount in this reserve account for the retiring member or members shall be transferred to the retirement benefit payment reserve.

(b) Retirement Benefit Accumulation Reserve.  This reserve shall be credited with the portion of employer contributions for retirement benefits (both for prior service and for participating service) and with interest allocated to this reserve at the rate determined each year by the Board.  Upon retirement of a member, or attainment of the normal retirement date by a member having a vested benefit, this reserve shall be charged with an amount equal to the excess of the then present value of his retirement benefit or vested benefit over his accumulated contributions, which shall be transferred to the retirement benefit payment reserve.  Separate reserve accounts shall not be maintained for each participating employer joining the system on the first entry date.  The Board shall determine whether or not separate reserve accounts shall be maintained for each participating employer joining the system after the first entry date.

(c) Retirement Benefit Payment Reserve.  This reserve will be credited with the amount transferred from the members accumulated contributions reserve and from the retirement benefit accumulation reserve and with interest allocated to this reserve at the rate determined each year by the Board.  It shall be charged with payments of retirement benefits and vested benefits including payments upon death of the excess of member's accumulated contributions over retirement benefit payments paid to date of death.

Amended by Laws 1982, c. 263, § 3, emerg. eff. May 14, 1982.

§74922.1.  Revolving fund.

There is hereby created in the State Treasury a Revolving Fund for the Oklahoma Public Employees Retirement System.  The revolving fund shall consist of funds transferred from the Oklahoma Public Employees Retirement Fund for operational expenses of the System. Expenditures from said funds shall be made pursuant to the laws of the state and statutes relating to the System.  This revolving fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the Oklahoma Public Employees Retirement System Board.

Added by Laws 1982, c. 263, § 5, emerg. eff. May 14, 1982.

§74-923.  Protection of vested rights - Exemption of benefits from legal process - Offset.

A.  Except as otherwise provided by this section, no alteration, amendment, or repeal of this act shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by an employee after such alteration, amendment, or repeal.  Any annuity, benefits, fund, property, or rights created by or accruing to any person under the provisions of this act shall not be subject to execution, garnishment or attachment, or any other process or claim whatsoever, and shall be unassignable, except as specifically provided by Section 901 et seq. of this title.  Notwithstanding the foregoing, the Board of Trustees may offset any benefits of a member or beneficiary to pay a judgment or settlement against a member or beneficiary for a crime involving the System, for a fraud or breach of the member's fiduciary duty to the System, or for funds or monies incorrectly paid to a member or a beneficiary, provided such offset is in accordance with the requirements of Section 401(a)(13) of the Internal Revenue Code of 1986.  The offset applies to any benefits which may otherwise be payable to a member or beneficiary from any plan or fund which is administered by the Board of Trustees.

B.  1.  The provisions of subsection A of this section shall not apply to a qualified domestic order as provided pursuant to this subsection.

2.  The term "qualified domestic order" means an order issued by a district court of this state pursuant to the domestic relation laws of the State of Oklahoma which relates to the provision of marital property rights to a spouse or former spouse of a member or provision of support for a minor child or children and which creates or recognizes the existence of the right of an alternate payee, or assigns to an alternate payee the right, to receive a portion of the benefits payable with respect to a member of the System.

3.  For purposes of the payment of marital property, to qualify as an alternate payee, a spouse or former spouse must have been married to the related member for a period of not less than thirty (30) continuous months immediately preceding the commencement of the proceedings from which the qualified domestic order issues.

4.  A qualified domestic order is valid and binding on the State Board and the related member only if it meets the requirements of this subsection.

5.  A qualified domestic order shall clearly specify:

a. the name and last-known mailing address (if any) of the member and the name and mailing address of the alternate payee covered by the order,

b. the amount or percentage of the member's benefits to be paid by the System to the alternate payee,

c. the number of payments or period to which such order applies,

d. the characterization of the benefit as to marital property rights or child support, and

e. each plan to which such order applies.

6.  A qualified domestic order meets the requirements of this subsection only if such order:

a. does not require the System to provide any type or form of benefit, or any option not otherwise provided under state law as relates to the System,

b. does not require the System to provide increased benefits, and

c. does not require the payment of benefits to an alternate payee which are required to be paid to another alternate payee pursuant to another order previously determined to be a qualified domestic order or an order recognized by the System as a valid order prior to the effective date of this act.

7.  A qualified domestic order shall not require payment of benefits to an alternate payee prior to the actual retirement date or withdrawal of the related member and shall not attach to or require the payment of any amount of benefits related to a deferred compensation plan or program authorized by Section 1701 et seq. of this title.

8.  The obligation of the System to pay an alternate payee pursuant to a qualified domestic order shall cease upon the death of the related member.

9.  This subsection shall not be subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.A. Section 1001 et seq., as amended from time to time, or rules and regulations promulgated thereunder, and court cases interpreting said act.

10.  The Oklahoma Public Employees Retirement System Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection.

11.  An alternate payee who has acquired beneficiary rights pursuant to a valid qualified domestic order must fully comply with all provisions of the rules promulgated by the Board pursuant to this subsection in order to continue receiving his or her benefit.

Added by Laws 1963, c. 50, § 23, emerg. eff. May 6, 1963.  Amended by Laws 1989, c. 249, § 44, eff. Jan. 1, 1989; Laws 1993, c. 322, § 28, emerg. eff. June 7, 1993; Laws 1998, c. 198, § 9, eff. Nov. 1, 1998; Laws 2001, c. 192, § 2, eff. July 1, 2001; Laws 2004, c. 536, § 29, eff. July 1, 2004.

§74924.  False statements  Errors.

Any person who shall knowingly make any false statement, or who shall falsify or permit to be falsified any record necessary for carrying out the intent of this act for the purpose of committing fraud, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine not exceeding Five Hundred Dollars ($500.00) or by imprisonment for not exceeding one (1) year.  Should any error in any records of the Oklahoma Public Employees Retirement System result in any member or beneficiary receiving more or less than he would have been entitled to receive had the records been correct, the Bboard shall correct such error, and, as far as practicable, make future payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayments.

Laws 1963, c. 50, § 24, emerg. eff. May 6, 1963.

§74925.  Membership as condition of employment.

All employees of participating employers who are eligible or may hereafter become eligible to be members of the system as provided by this act shall, as a condition of continuing employment or as a condition of obtaining employment with a participating employer, become members of the system.  Laws 1963, C. 50, Sec. 25.  Emerg. eff. May 6, 1963.

Laws 1963, c. 50, § 25, emerg. eff. May 6, 1963.

§74-929.  Vending stand operators and managers - Eligibility and enrollment in system.

Any person who is licensed by the Department of Rehabilitation Services as a vending stand operator or managing operator shall be eligible for membership in the Oklahoma Public Employees Retirement System established by Sections 901 through 928 of this title.  Enrollment in the System shall be optional with each operator under regulations prescribed by the Oklahoma Public Employees Retirement System Board of Trustees.  Persons who elect to participate in the Oklahoma Public Employees Retirement System pursuant to the provisions of this section shall be considered as state employees only for retirement purposes and shall make contributions pursuant to the provisions of Section 919.1 of this title.  Any payment or contributions to be made for members of the System shall be payable by the operator in such manner as may be determined by the Department of Rehabilitation Services, and shall not be a responsibility or liability of the Department of Rehabilitation Services; provided, that the Department may, in its discretion, make all or a part of such payments.

Added by Laws 1974, c. 9, § 1, emerg. eff. April 2, 1974.  Amended by Laws 1983, c. 283, § 14, operative July 1, 1983; Laws 1998, c. 107, § 6, eff. July 1, 1998.

§74930.3.  Increase in retirement benefits.

A.  Every member receiving retirement benefits from the System as of June 30, 1994, who retired with a final average compensation of less than Thirteen Thousand Eight Hundred Dollars ($13,800.00) and who had twenty (20) or more years of credited service within the Oklahoma Public Employees Retirement System as of the member's retirement date, shall receive on July 1, 1994, a retirement benefit increase to reflect a final average compensation of Thirteen Thousand Eight Hundred Dollars ($13,800.00) multiplied by two percent (2%), further multiplied by the number of years of credited service of the member; provided said increase shall be adjusted to reflect any options selected by the member or reduction factors applicable at the time of retirement.

B.  Every member receiving retirement benefits from the System as of June 30, 1994, who retired with a final average compensation of less than Thirteen Thousand Eight Hundred Dollars ($13,800.00) and who had at least fifteen (15) but not more than nineteen (19) years of credited service within the Oklahoma Public Employees Retirement System as of the member's retirement date, shall receive on July 1, 1994, a retirement benefit increase to reflect a final average compensation of Thirteen Thousand Eight Hundred Dollars ($13,800.00) multiplied by two percent (2%), further multiplied by the number of years of credited service of the member multiplied by one-half (1/2); provided said increase shall be adjusted to reflect any options selected by the member or reduction factors applicable at the time of retirement.

C.  Every member receiving retirement benefits from the System as of June 30, 1994, who retired with a final average compensation of less than Thirteen Thousand Eight Hundred Dollars ($13,800.00) and who had less than fifteen (15) years of credited service within the Oklahoma Public Employees Retirement System as of the member's retirement date shall not be eligible for the retirement benefit increase reflecting a minimum final average compensation as otherwise provided by this section.

D.  Any member receiving retirement benefits from the System as of June 30, 1993, who was eligible to receive an increase in benefits pursuant to subsection A or B of this section, but in an amount less than the increase in benefits provided by this subsection or who was not eligible to receive an increase in benefits pursuant to subsection A or B of this section, shall receive on July 1, 1994, an increase in retirement benefits to be computed as follows:

1.  Multiply Four Hundred Ninety-seven Dollars ($497.00) by two percent (2%);

2.  Multiply the sum of paragraph 1 by the number of years of credited service of the member;

3.  Divide the sum of paragraph 2 by twelve (12) and this shall be the increase in the monthly retirement benefit; and

4.  This increase shall be adjusted to reflect any options selected by the member at the time of retirement.

E.  A member receiving an increase in retirement benefits pursuant to subsection D of this section shall not be eligible for an increase in retirement benefits pursuant to subsection A or B of this section.

Added by Laws 1985, c. 300, § 9, emerg. eff. July 24, 1985.  Amended by Laws 1986, c. 238, § 8, operative July 1, 1986; Laws 1987, c. 236, § 192, emerg. eff. July 20, 1987; Laws 1990, c. 340, § 43, eff. July 1, 1990; Laws 1994, c. 383, § 14, eff. July 1, 1994; Laws 1995, c. 302, § 8, eff. July 1, 1995.

§74-930.4.  Additional retirement benefit.

A.  Except as provided by subsection B of this section, the Oklahoma Public Employees Retirement System shall pay to its retirees, who retire not later than June 30, 1997, or their joint annuitant, from assets of the retirement system, an additional amount, for the fiscal year ending June 30, 1998, based upon the number of years of credited service upon which the retirement benefit of the member was computed as follows:

1.  One Hundred Fifty Dollars ($150.00) for at least ten (10), but no more than fourteen (14) years of service;

2.  Three Hundred Dollars ($300.00) for at least fifteen (15), but no more than nineteen (19) years of service;

3.  Four Hundred Fifty Dollars ($450.00) for at least twenty (20), but no more than twenty-four (24) years of service; and

4.  Six Hundred Dollars ($600.00) for twenty-five (25) or more years of service.

B.  The Oklahoma Public Employees Retirement System shall pay to retirees, who retire not later than June 30, 1997, with a disability retirement benefit and having less than ten (10) years of service, the sum of One Hundred Fifty Dollars ($150.00).

C.  For purposes of subsection A or B of this section, months of credited service in excess of a whole number of years shall be disregarded for purposes of determining the applicable payment amount.

D.  The payment authorized by this section shall be distributed not later than August 1, 1997.

E.  The payment authorized by this section shall not be a recurring benefit and shall only be made for the fiscal year ending June 30, 1998, and for no other fiscal year.

F.  If a retiree has multiple joint annuitants, the amount prescribed by subsection A of this section shall be divided equally among the beneficiaries on a per capita basis.

Added by Laws 1997, c. 384, § 22, eff. July 1, 1997.

§74-930.5.  Cost of living adjustment - Calculation.

A.  It is the intent of the Legislature to provide a cost of living adjustment to retirants of the Oklahoma Public Employees Retirement System which reflects a replacement of the loss of purchasing power, while remaining consistent with the basic benefit formula of the System.

B.  To fulfill the intent as set forth in subsection A of this section, every person receiving retirement benefits from the System as of June 30, 1997, who continues to receive benefits on or after July 1, 1998, shall receive an increase in retirement benefits as follows:

1.  Persons who have been retired ten (10) years or less will receive two and one-half percent (2.5%) of the retirement benefit on July 1, 1998, multiplied by the number of years the member has been retired;

2.  Persons who have been retired in excess of ten (10) years will receive two and one-half percent (2.5%) of the retirement benefit on July 1, 1998, multiplied by ten (10);

3.  For purposes of calculating the increase, the member's  effective retirement date will be utilized, provided further, that a fractional year of six (6) months or more shall be considered as one (1) year and less than six (6) months shall be disregarded;

4.  The increase provided in this section shall become effective with the July 1998 benefit payment.

Added by Laws 1998, c. 317, § 15, eff. July 1, 1998.

§74-930.6.  Calculation of retirement benefit increase.

Any member receiving retirement benefits from the System as of June 30, 1999, who continues to receive benefits on or after July 1, 2000, shall receive an increase in retirement benefits to be computed as follows:

1.  Multiply One Thousand Two Hundred Eighty-three Dollars ($1,283.00) by two percent (2%);

2.  Multiply the sum of paragraph 1 by the number of years of credited service of the member;

3.  Divide the sum of paragraph 2 by twelve (12) and this shall be the increase in the monthly retirement benefit; and

4.  This increase shall be adjusted to reflect any options selected by the member at the time of retirement.

Added by Laws 2000, c. 377, § 14, eff. July 1, 2000.

§74-930.7.  Increase in benefits - Amount.

A.  Except as otherwise provided by this section, any person receiving retirement benefits from the Oklahoma Public Employees Retirement System as of June 30, 2001, who continues to receive benefits on or after July 1, 2002, shall, beginning in July 2002, receive an increase in retirement benefits equal to five percent (5%).

B.  Any person who is otherwise eligible for the benefit increase provided in subsection A of this section, who retired from the System with not less than twenty-five (25) years nor more than twenty-nine (29) years of service, shall receive, in lieu of the benefit increase provided in subsection A of this section, an increase in retirement benefits equal to five and five-tenths percent (5.5%) beginning July 2002.

C.  Any person who is otherwise eligible for the benefit increase provided in subsection A of this section, who retired from the System with thirty (30) or more years of service, shall receive, in lieu of the benefit increase provided in subsection A of this section, an increase in retirement benefits equal to six percent (6%) beginning July 2002.

Added by Laws 2002, c. 394, § 5, eff. July 1, 2002.

§74-930.8.  Public Employees Retirement System - Increase of benefits.

Beginning July 1, 2004, any person receiving benefits from the Oklahoma Public Employees Retirement System as of June 30, 2003, who continues to receive benefits on or after July 1, 2004, shall receive a percentage increase in said benefits on July 1, 2004, as follows:

Years of Service Monthly Benefit

of the Retired Member as of June 30, 2004 Benefit Increase

20 years or more Less than $1,500.00 4.5%

$1,500.00 to $2,500.00 4.0%

Over $2,500.00 3.5%

15 to 19 years Less than $1,000.00 4.0%

$1,000.00 to $2,000.00 3.5%

Greater than $2,000.00 3.0%

Less than 15 years $800.00 or less 3.5%

$800.01 to $1,499.99 3.0%

$1,500.00 or greater 2.5%

Added by Laws 2004, c. 536, § 31, eff. July 1, 2004.

§74931.1.  Reissuance of canceled warrants.

Warrants issued for retirement benefits or withdrawal of accumulated contributions that have been canceled by statute may be reissued at any time after cancellation upon submission of the cancelled warrant to the Board.

Laws 1980, c. 317, § 11, eff. July 1, 1980.

§74-932.  Confidential information

Except for the member's name, age, amount of contributions paid in, benefits being paid, amount of credited service and any documents verifying credited service or benefits, all information, documents and copies thereof contained in a member's retirement file shall be given confidential treatment and shall not be made public by the System without the prior written consent of the member to which it pertains, but shall be subject to subpoena or court order.

Laws 1976, c. 207, § 8, emerg. eff. June 7, 1976.  Amended by Laws 2004, c. 302, § 6, emerg. eff. May 13, 2004.

§74-933.  Repealed by Laws 1992, c. 376, § 17, eff. July 1, 1992.

§74-935.  Statewide organization - General mailings to retired members.

Any statewide organization limited to state employee membership with a minimum membership of one thousand (1,000) dues-paying members may annually send one general mailing to all retired members of the Oklahoma Public Employees Retirement System and shall pay for the total cost.  The Board of Trustees and any qualifying organization under this section shall agree on the method of providing a list of retired members of the system and their addresses to accomplish the mailing, while preserving the confidentiality of the list.  Such an agreement may include providing the list to a third party in the business of providing mailing services if the third party agrees to maintain the confidentiality of the list.  The System shall not be held responsible or be liable to retired members for providing the names and addresses as provided herein.

Added by Laws 2004, c. 454, § 1, eff. July 1, 2004.

§74-941.  Oklahoma State Pension Commission - Members - Meetings - Apportionment of administrative costs.

A.  There is hereby created the Oklahoma State Pension Commission.  The Commission shall consist of seven (7) members as follows:

1.  The State Auditor and Inspector or that person's designee;

2.  The Director of the Department of Central Services or that person's designee;

3.  The State Treasurer or that person's designee;

4.  One member who shall be a member of the Senate appointed by the President Pro Tempore of the Senate who shall serve at the pleasure of the appointing authority;

5.  One member who shall be a member of the House of Representatives appointed by the Speaker of the House of Representatives who shall serve at the pleasure of the appointing authority;

6.  One person to be appointed by the Governor who shall have at least ten (10) years of demonstrated experience in the banking industry; and

7.  One person to be appointed by the Governor who shall have at least ten (10) years of experience in professional pension planning, including demonstrated experience with defined benefit retirement plan design.

No member of the governing body of a state retirement system shall be eligible to be appointed to the Commission.

B.  The Commission shall hold regular meetings at least once each quarter, the dates, time and place to be set by the Commission.  The Commission shall hold its first meeting prior to September 30, 1988.

C.  The Office of the State Auditor and Inspector shall provide the administrative support required by the Commission.

D.  The cost of providing the administrative support shall be apportioned by the State Auditor and Inspector among the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Law Enforcement Retirement System, the Teachers' Retirement System of Oklahoma, the Oklahoma Public Employees Retirement System and the Department of Wildlife Conservation on behalf of the retirement plan adopted by the Wildlife Conservation Commission in proportion to the percentage that the assets of each system at the end of the preceding fiscal year were to the combined total of the assets of the systems.

Added by Laws 1988, c. 321, § 38, operative July 1, 1988.  Amended by Laws 1993, c. 322, § 29, emerg. eff. June 7, 1993; Laws 1996, c. 29, § 1, eff. Nov. 1, 1996; Laws 2002, c. 391, § 1, eff. July 1, 2002.

§74-942.  Duties of Commission - Reports - Management consultants - Fiduciary duties.

A.  The Oklahoma State Pension Commission shall:

1.  Publish, on a quarterly basis, a performance report analyzing the performance of the Oklahoma Firefighters Pension and Retirement System, the Oklahoma Police Pension and Retirement System, the Uniform Retirement System for Justices and Judges, the Oklahoma Law Enforcement Retirement System, the Teachers' Retirement System of Oklahoma, the Oklahoma Public Employees Retirement System and the retirement plan adopted by the Wildlife Conservation Commission on an individual and consolidated basis.  The Commission shall establish a format for use by each of the state retirement systems in submitting the information requested by the Commission for the report.  The report shall contain:

a. combined and individual rates of return of the investment managers by category of investment, over periods of time,

b. the data obtained pursuant to subparagraph a of this paragraph compared with similar data for a larger population of investment managers by asset class as well as by style of management,

c. an analysis of the performance of the custodian bank or trust company of the System including, but not limited to, a specific review of the adequacy of the collateralization of the short-term interest-bearing investment vehicles placed by the custodian, and

d. any other information that the Commission may include;

2.  Publish widely an annual comparative performance report in simple and easily understood language containing:

a. on an individual and consolidated basis, an analysis of the written investment plans developed by each retirement system as required by law,

b. a qualitative and quantitative analysis of the performance of the custodian employed by each governing body of the retirement systems specified in paragraph 1 of this subsection and the performance of the Office of the State Treasurer with regard to retirement system monies,

c. the result of the analyses prepared pursuant to subparagraphs a and b of this paragraph compared with similar data for a larger population,

d. recommendations on administrative and legislative changes which are necessary to improve the performance of the retirement systems in accordance with current standards for large public fund portfolio management,

e. a summary of the results of the most recent actuarial valuation to include total assets, total liabilities, unfunded liability or over funded status, contributions and any other information deemed relevant by the Commission.  The results shall be determined using the standards prescribed by the Government Accounting Standards Board or any successor entity, and

f. a listing by category of the expenses of the Commission;

3.  Make recommendations to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the State Senate, based upon the advice of pension consultants, for updating or standardizing retirement system benefit designs; and

4.  Make recommendations to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the State Senate regarding the methods for the adequate financing of benefits authorized or required by law for performance of service upon behalf of employers participating in any of the retirement systems administered by the entities identified in paragraph 1 of this subsection, including, but not limited to, recommendations regarding the use of dedicated tax or other revenue sources or the modification of such tax or other revenue sources to provide additional funding to retirement systems the actuarial condition of which would benefit from such sources.

B.  The Commission shall distribute its reports and recommendations, including a summary of the information provided to the Commission pursuant to subsection E of this section, to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the chairman and vice-chairman of the Joint Committee on Fiscal Operations.  The Commission shall make the reports widely available to the members of the Legislature, members of the retirement systems and the general public.

C.  The Commission shall hire one or more pension fund management consultants to assist the Commission in accomplishing its objectives specified in subsection A of this section.  Consultants shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Commission.  A consultant:

1.  Shall be experienced in providing unbiased third-party consulting services;

2.  Shall have in its client base individual clients that are comparable in size to the combined total assets of the retirement systems specified in paragraph 1 of subsection A of this section; and

3.  Shall not be under contract with any of the individual governing bodies of the various state retirement systems.

D.  For purposes of this subsection, pension fund management consultants hired by the Commission are hereby considered fiduciaries of the state retirement systems.

1.  A fiduciary with respect to the state retirement systems shall not cause or advise a retirement system to engage in a transaction if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

a. sale or exchange, or leasing of any property from a retirement system to a party in interest for less than adequate consideration or from a party in interest to a retirement system for more than adequate consideration,

b. lending of money or other extension of credit from a retirement system to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to a retirement system with provision of excessive security or an unreasonably high rate of interest,

c. furnishing of goods, services or facilities from a retirement system to a party in interest for less than adequate consideration, or from a party in interest to a retirement system for more than adequate consideration, or

d. transfer to, or use by or for the benefit of, a party in interest of any assets of a retirement system for less than adequate consideration.

2.  A fiduciary with respect to the state retirement systems shall not:

a. deal with the assets of a retirement system in the fiduciary's own interest or for the fiduciary's own account,

b. in the fiduciary's individual or any other capacity act in any transaction involving a retirement system on behalf of a party whose interests are adverse to the interests of a retirement system or the interests of its participants or beneficiaries, or

c. receive any consideration for the fiduciary's own personal account from any party dealing with a retirement system in connection with a transaction involving the assets of a retirement system.

E.  In order to standardize the information and analysis of the financial condition of each of the retirement systems, the Board of Trustees of each retirement system making annual reports to the Commission as required by law shall provide information regarding the financial and actuarial condition of the System using assumptions or requirements as hereinafter required for the report stating the condition of the System as of July 1, 2002, and for each subsequent reporting date, which information shall be contained in an appendix or addendum to the annual report.  For purposes other than the reporting requirements contained in the appendix or addendum, all actuarial and economic assumptions shall be those assumptions adopted by the respective retirement system in its annual actuarial valuation.  The appendix or addendum shall contain a statement of the financial condition of the retirement system:

1.  Using an assumed rate of return of seven and one-half percent (7.5%), net of investment expenses, per annum, compounded annually;

2.  Using an actuarial assumption regarding cost-of-living adjustments for the retirement system of two percent (2%) annually;

3.  That relies upon the use of appropriate preretirement, postretirement and disability retirement information using generational projections taken from the RP-2000 Mortality Tables, published by the Society of Actuaries;

4.  Which accurately and completely summarizes all sources of system assets, other than employee contributions, which shall include, but not be limited to, the total of all employer contributions, any dedicated tax or fee revenue, of whatever kind or however denominated, and the total amount of any other source of revenue which accrues to the retirement system, other than return on investments, such as federal monies used for the purpose of making employer contributions; and

5.  Using an assumption that the unfunded actuarial accrued liabilities of the retirement system are amortized over a period of thirty (30) years, in a manner consistent with the Governmental Accounting Standards Board Statement Number 25.

Added by Laws 1988, c. 321, § 39, operative July 1, 1988.  Amended by Laws 1993, c. 322, § 30, emerg. eff. June 7, 1993; Laws 2002, c. 391, § 2, eff. July 1, 2002; Laws 2003, c. 90, § 1, emerg. eff. April 15, 2003.

§74943.  Oklahoma State Pension Commission Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be designated the "Oklahoma State Pension Commission Revolving Fund" which shall consist of all monies received by the Commission as provided by law.  The fund shall be a continuing fund not subject to fiscal year limitations. Monies accruing to the credit of the fund are hereby appropriated and may be expended by the Oklahoma State Pension Commission for implementing its duties.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims submitted by the Commission to the Director of State Finance for audit and payment.

Added by Laws 1988, c. 321, § 40, operative July 1, 1988.

§74951. State policy.

In furtherance of its obligation to advance the general welfare of the state, the Legislature is cognizant of its duty to give all citizens the opportunity to reach their full potential.  Therefore, the Legislature declares that any inhibiting condition caused by racial, ethnic, or religious factors are matters of concern to the state government, threaten the rights and privileges of its citizens, and the institutions of a free and democratic society.

Laws 1963, c. 322, § 1, emerg. eff. June 1, 1963.

§74952.  Human Rights Commission.

There is hereby created the Oklahoma Human Rights Commission. Said Commission shall consist of nine (9) members appointed by the Governor by and with the advice and consent of the Senate. Initially, three of such members shall be appointed for a term of one (1) year, three for terms of two (2) years, and three for terms of three (3) years, and until their successors are appointed and confirmed. Thereafter all appointments to the Commission shall be for terms of three (3) years and until their successors are appointed and confirmed.

In making such appointments to said Commission, consideration shall be given to making the membership broadly representative of the geographic areas of the state, the two major political parties in the state, and the several racial, religious, and ethnic groups residing in the state.

The Office of Public Affairs shall provide a suitable office for said Commission for which the Commission shall pay an appropriate rental charge.

The Commission shall meet regularly at least once per month and at such other times as may be set by the Chairman.  Members of the Commission shall receive no salary, but shall be entitled to travel reimbursement as provided by the State Travel Reimbursement Act.

Amended by Laws 1983, c. 304, § 144, eff. July 1, 1983; Laws 1985, c. 178, § 74, operative July 1, 1985.

§74953.  Purpose and duties.

It shall be the purpose of the Oklahoma Human Rights Commission to work toward removing friction, eliminating discrimination, and promoting unity and understanding among all the people of Oklahoma. In furtherance of such purpose, the Commission shall:

(a) annually choose from among its number a Chairman, who shall be the presiding officer at all meetings of the Commission and from time to time employ and fix the salaries of a Director, who shall attend and serve as secretary of all meetings of the Commission and shall be responsible for the execution and administration of the program and projects of the Commission authorized by law and adopted by the Commission in furtherance thereof, and who shall appoint other necessary parttime and fulltime personnel; provided, the salaries of the Director and other personnel of the Commission shall not be more than, but may be less than, the amounts set forth in the appropriation to the agency.

(b) appoint an advisory committee or committees as it may deem advisable in furtherance of its purpose; provided, members of any such advisory committee, as such, shall receive no compensation.

(c) alone and in cooperation with other organizations and agencies, public and private, discourage discrimination and encourage fair treatment of all persons regardless of race, color, creed, national origin, age, handicap, or ancestry.

(d) foster, conduct, and contract for research projects and make studies into, and public reports on, discrimination in Oklahoma; and serve in a consultative capacity to communities, organizations, and businesses which desire the services of the Commission; prepare and disseminate to private businesses and industry its reports, findings and other pertinent facts and information that may assist business and industry in promoting full and open opportunity for all citizens.

(e) receive and investigate complaints of discrimination and recommend ways of eliminating any injustices occasioned thereby and serve as a conciliator in regard thereto, and, in particular, shall receive and investigate complaints of violations of Section 954 of this title, relating to discrimination in state employment, and file its findings with the Oklahoma Merit Protection Commission and the Governor and serve in an advisory capacity in regard to discrimination in state employment to the Governor and to said Commission with the right to appear before said Commission in regard thereto.

(f) have the power to hold hearings and request the appearance of witnesses; the Attorney General shall advise and represent the Commission in all legal matters and serve as the attorney therefor.

(g) make a biennial report to the Governor and to the Legislature of its activities under this act and may make recommendations concerning needed additional legislation in the field of human rights.

Amended by Laws 1982, c. 338, § 51, eff. July 1, 1982; Laws 1985, c. 165, § 19, eff. Nov. 1, 1985; Laws 1986, c. 158, § 25, operative July 1, 1986.

§74954.  Discrimination in state employment.

It is hereby prohibited for any department or agency of the State of Oklahoma, or any official or employee of the same for and on behalf of the State of Oklahoma:  to refuse to employ or to discharge any person, otherwise qualified, on account of race, color, creed, national origin, age, handicap, or ancestry; to discriminate for the same reasons in regard to tenure, terms, or conditions of employment; to deny promotion or increase in compensation solely for these reasons; to publish an offer of employment based on such discrimination; to adopt or enforce any rule or employment policy which so discriminates as to any employee; or to seek such information as to any applicant or employee or to discriminate in the selection of personnel for training solely on such basis.  These provisions shall be cumulative and in addition to existing laws relating to discrimination in the classified service.

It shall be the duty of the Oklahoma Merit Protection Commission to investigate, upon its own initiative, upon complaint filed by any aggrieved person, or upon complaint filed by the Human Rights Commission, any violation of this section and to enforce compliance with the same, both in the classified and the nonclassified service.  The Human Rights Commission shall investigate, upon its own initiative or on complaint filed with it, any such violation and may file a formal complaint with the Oklahoma Merit Protection Commission.  When any complaint is filed by the Human Rights Commission with the Oklahoma Merit Protection Commission, the Oklahoma Merit Protection Commission shall set a hearing on the same, at which hearing the Director of the Human Rights Commission, or his representative, may appear and present the finding of the Commission in regard to such violation.  In the enforcement of this section, the Oklahoma Merit Protection Commission shall follow the provisions of existing laws relating to hearings, procedures, and notices, and shall have power to enforce its orders pertaining to violations of this section as is provided by law in regard to the classified service.

Amended by Laws 1982, c. 338, § 52, eff. July 1, 1982; Laws 1985, c. 165, § 20, eff. Nov. 1, 1985; Laws 1986, c. 158, § 26, operative July 1, 1986.

§74955.  Classification of employee  Salary increase.

Effective July 1, 1981, all employees of the Oklahoma Human Rights Commission, except the Director and one executive secretary who shall remain in the unclassified service, shall become classified employees and subject to the Merit System of Personnel Administration.  All incumbent employees of the Commission shall be classified without the need to pass examinations provided that the classification procedures shall be completed no later than November 1, 1981. Incumbent employees of the Commission shall receive a ten percent (10%) wage and salary increase based on salaries received for the month ending June 30, 1981, pending final classification; provided that the salary increases between steps on the established salary schedule shall be advanced to the next regular salary step. Any additional salary increase due to final classification shall be retroactive to July 1, 1981.

Laws 1981, c. 251, § 3, emerg. eff. June 25, 1981.

§74-1001.  Purpose.

It is the purpose of Section 1001 et seq. of this title to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of local communities.  The cooperating governmental units can, if they deem it necessary, create an entity to carry out the cooperative functions.

Added by Laws 1965, c. 189, § 1, emerg. eff. June 8, 1965.  Amended by Laws 1994, c. 312, § 1, emerg. eff. June 7, 1994.

§741002.  Citation.

This act may be cited as the Interlocal Cooperation Act.

Laws 1965, c. 189, § 2, emerg. eff. June 8, 1965.

§74-1003.  Definitions.

A.  For the purposes of Section 1001 et seq. of this title, the term "public agency" shall mean:

1.  Any political subdivision of this state;

2.  Any agency of the state government or of the United States;

3.  Each and every public trust of this state regardless of whether the beneficiary of such trust is a municipality, a county, or the State of Oklahoma, except the Oklahoma Ordnance Works Authority;

4.  Any corporation organized not for profit pursuant to the provisions of the Oklahoma General Corporation Act, Section 1001 et seq. of Title 18 of the Oklahoma Statutes, for the primary purpose of developing and providing rural water supply and sewage disposal facilities to serve rural residents or to provide community-based services or assistance to clients of the Department of Mental Health and Substance Abuse Services as provided in Section 2-106 of Title 43A of the Oklahoma Statutes; and

5.  Any political subdivision of another state.

B.  The term "state" shall mean a state of the United States and the District of Columbia.

Added by Laws 1965, c. 189, § 3, emerg. eff. June 8, 1965.  Amended by Laws 1986, c. 276, § 18, operative July 1, 1986; Laws 1988, c. 49, § 1, emerg. eff. March 22, 1988; Laws 1995, c. 85, § 2, eff. Nov. 1, 1995.

§741004.  Agreements authorized.

A.  Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state, and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment.  Any agency of the state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges and authority conferred by this act upon a public agency.

B.  Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of this act.

Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

C.  Any such agreement shall specify the following:

1.  Its duration;

2.  The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto, provided such entity may be legally created;

3.  Its purpose or purposes;

4.  The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

5.  The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

6.  Any other necessary and proper matters.

D.  In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to paragraphs 1, 3, 4, 5 and 6 set forth in subsection C of this section, contain the following:

1.  Provisions for an administrator or a joint board responsible for administering the joint or cooperative undertaking.  In the case of a joint board, public agencies party to the agreement shall be represented; and

2.  The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking.

E.  No agreement made pursuant to this act shall relieve any public agency of any obligation or responsibility imposed upon it by law except that, to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, the performance may be offered in satisfaction of the obligation or responsibility.

F.  Every agreement made hereunder, except those agreements authorized by Section 601 of Title 69 of the Oklahoma Statutes which shall be approved by the district attorney, shall, prior to and as a condition precedent to its entry into force, be submitted to the Attorney General who shall determine whether the agreement is in proper form and compatible with the laws of this state.  The Attorney General shall approve any agreement submitted to the Attorney General hereunder unless the Attorney General shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law.  Failure to disapprove an agreement submitted hereunder within sixty (60) days of its submission shall constitute approval thereof.

G.  Financing of joint projects by agreements shall be as provided by law.

Added by Laws 1965, c. 189, § 4, emerg. eff. June 8, 1965.  Amended by Laws 2000, c. 180, § 2, eff. Nov. 1, 2000.

§741005.  Filing of agreements  Status  Actions.

Prior to its entry into force, an agreement made pursuant to this act shall be filed with the county clerk and with the Secretary of State. In the event that an agreement entered into pursuant to this act is between or among one or more public agencies of this state and one or more public agencies of another state or of the United States, said agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein. Such action shall be maintainable against any public agency or agencies whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.

Laws 1965, c. 189, § 5, emerg. eff. June 8, 1965.

§741006.  Approval of agreements.

In the event that an agreement made pursuant to this act shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the Attorney General pursuant to Section 4(f) of this act.  This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the Attorney General.  .

Laws 1965, c. 189, § 6, emerg. eff. June 8, 1965.

§741007.  Appropriation of funds  Personnel or services.

Any public agency entering into an agreement pursuant to the act may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.

Laws 1965, c. 189, § 7, emerg. eff. June 8, 1965.

§741008.  Contracts for governmental services.

A.  Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which any of the public agencies entering into the contract is authorized by law to perform, provided that such contract shall be authorized by the governing body of each party to the contract.  Such contract shall set forth fully the purposes, powers, rights, objectives and responsibilities of the contracting parties.

B.  Except as otherwise specifically provided by law, the acquisition of food items or food products by a state public agency from a public trust created pursuant to Sections 176 through 180.56 of Title 60 of the Oklahoma Statutes shall comply with competitive bidding procedures pursuant to Section 85.7 of this title.

Laws 1965, c. 189, § 8, emerg. eff. June 8, 1965; Laws 1994, c. 223, § 2, eff. Sept. 1, 1994.

§741051.  Text of compact.

The Southern States Energy Compact is hereby entered into by this state with any and all other states legally joining therein in accordance with its terms, in the form substantially as follows:

ARTICLE I.  POLICY AND PURPOSE

The party states recognize that the proper employment and conservation of energy and employment of energyrelated facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the South and the development of a balanced economy for the region.  They also recognize that optimum benefit from and acquisition of energy resources and facilities require systematic encouragement, guidance, and assistance from the party states on a cooperative basis.  It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this Compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community wellbeing of the region's people.

ARTICLE II.  THE BOARD

(a) There is hereby created an agency of the party states to be known as the "Southern States Energy Board", hereinafter called the Board.  The Board shall be composed of three (3) members from each party state, one of whom shall be appointed or designated in each state to represent the Governor, the State Senate and the State House of Representatives, respectively.  Each member shall be designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law.  Any member of the Board may provide for the discharge of his duties and the performance of his functions thereon, either for the duration of his membership or for any lesser period of time, by a deputy or assistant, if the laws of his state make specific provision therefor.  The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall each be entitled to one vote on the Board to be determined by majority vote of each member or member's representative from the party state present and voting on any question.  No action of the Board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the Board are cast in favor thereof.

(c) The Board shall have a seal.

(d) The Board shall elect annually, from among its members, a chairman, a vicechairman, and a treasurer.  The Board shall appoint an Executive Director who shall serve at its pleasure and who shall also act as Secretary, and who, together with the treasurer, shall be bonded in such amounts as the Board may require.

(e) The Executive Director, with the approval of the Board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the Board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The Board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its fulltime employees.  Employees of the Board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the Board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit.  The Board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The Board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The Board may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(i) The Board may establish and maintain such facilities as may be necessary for the transacting of its business.  The Board may acquire, hold, and convey real and personal property and any interest therein.

(j) The Board shall adopt bylaws, rules and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations.  The Board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The Board annually shall make, to the governor of each party state, a report covering the activities of the Board for the preceding year, and embodying such recommendations as may have been adopted by the Board, which report shall be transmitted to the Legislature of said state.  The Board may issue such additional reports as it may deem desirable.

ARTICLE III.  FINANCES

(a) The Board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the Legislature thereof.

(b) Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.  Onehalf (1/2) of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; onequarter (1/4) of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last Decennial Federal Census; and onequarter (1/4) of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal censustaking agency.  Subject to appropriation by their respective Legislatures, the Board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Board.

(c) The Board may meet any of its obligations in whole or in part with funds available to it under Article II (h) of this Compact, provided that the Board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner.  Except where the Board makes use of funds available to it under Article II (h) hereof, the Board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) The Board shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established under its bylaws.  However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the Board.

(e) The accounts of the Board shall be open at any reasonable time for inspection.

ARTICLE IV.  ADVISORY COMMITTEES

The Board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this Compact.

ARTICLE V.  POWERS

The Board shall have power to:

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energyrelated industries and environmental concerns.

(b) Encourage the development, conservation and responsible use of energy and energyrelated facilities, installations, and products as part of a balanced economy and healthy environment.

(c) Collect, correlate, and disseminate information relating to civilian uses of energy and energyrelated materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of:

(1) Energy, environment, and application of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energyrelated materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstance which may justify variations to meet local conditions.

(i) Prepare, publish and distribute, with or without charge, such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(k) Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the environmental and other energyrelated incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents.  The Board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this Compact.

ARTICLE VI.  SUPPLEMENTARY AGREEMENTS

(a) To the extent that the Board has not undertaken an activity or project which would be within its power under the provisions of Article V of this Compact, any two or more of the party states, acting by their duly constituted administrative officials, may enter into supplementary agreements for the undertaking and continuance of such an activity or project.  Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate.  No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the Board.  The Board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this Compact or a program or activity conducted by or participated in by the Board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto.  However, the Board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this Compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the Compact.

ARTICLE VII.  OTHER LAWS AND RELATIONSHIPS

Nothing in this Compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the Board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the Board own or operate any facility or installation for industrial or commercial purposes.

ARTICLE VIII.  ELIGIBLE PARTIES, ENTRY

INTO FORCE AND WITHDRAWAL

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this Compact.

(b) As to any eligible party state, this Compact shall become effective when its Legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the Governor of the withdrawing state shall have sent formal notice in writing to the Governor of each other party state informing said Governors of the action of the Legislature in repealing the Compact and declaring an intention to withdraw.

ARTICLE IX.  SEVERABILITY AND CONSTRUCTION

The provisions of this Compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this Compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the Compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this Compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purpose thereof.

§741052.  Governor as ex officio member  Assistant.

The Governor shall be, ex officio, this State's member of the Southern Interstate Nuclear Board as established by Article II of the Compact.  Provided, that whenever the Governor shall deem it advisable to do so he may appoint an assistant in the Governor's office or the executive head of any state department, agency or institution as this state's member of the Board, and thereafter such appointed member shall serve on the Board at the pleasure of the Governor.  An executed counterpart of each letter of appointment by the Governor shall be filed with the Secretary of the Board.

Laws 1965, c. 255, § 2, emerg. eff. June 21, 1965. Laws 1965, c. 255, § 2, emerg. eff. June 21, 1965.

§741053.  Expenditures  Appropriations.

Any supplementary agreement entered into pursuant to Article VI of the Compact and requiring the expenditure of funds or the assumption of an obligation to expend funds shall not become effective as to this state prior to the making of an appropriation therefor by the Legislature.  Provided, that with respect to the payment of this state's share of the budget of expenditures for the maintenance of the Board as provided in Article III(b) of the Compact, the Governor may, in the absence of a specific legislative appropriation for such purpose, use appropriations as are made available to him for emergency and contingency expenditures.

Laws 1965, c. 255, § 3, emerg. eff. June 21, 1965.

§741054.  Cooperation.

All officers, departments, agencies and institutions of this State and of its political subdivisions are hereby authorized to cooperate with the Southern Interstate Nuclear Board in the furtherance of any of its activities pursuant to the Compact.

Laws 1965, c. 255, § 4, emerg. eff. June 21, 1965.

§741108a.  Establishment of boundaries for planning regions.

(1)  It shall be the duty of the Oklahoma Industrial Development and Park Commission to establish criteria for boundaries of planning regions within the state in the following manner:

(a)  The Director shall within six (6) months after the effective date of this act recommend to the Commission proposed criteria to be used in the establishment of planning regions;

(b)  The Commission shall within three (3) months after the date of submission of the criteria by the Director establish and adopt criteria to be used in the delineation of planning regions following at least one public hearing with notice to all regional planning agencies, counties and municipalities included therein.

(2)  The Commission shall establish boundaries for planning regions in the following manner:

(a)  Based upon criteria adopted by the Commission the Director shall within thirty (30) days recommend to the Commission planning regional boundaries;

(b)  The Commission shall within sixty (60) days after the Director's recommendation adopt and establish planning regional boundaries following at least one public hearing with notice to all regional planning agencies, counties and municipalities included therein.

(3)  Any regional planning agency may, within fortyfive (45) days after a final decision of the Commission on delineation of planning regional boundaries, file an appeal in writing to the Governor with a copy to the Commission.  In the event of such appeal the Governor may approve or modify the decision of the Commission.

(4)  When any two or more regional planning agencies shall propose to the Director in writing a modification of existing boundaries, the Director shall within thirty (30) days after receipt of such request forward said request with his recommendations to the Commission which shall conduct a public hearing with notice to the regional planning agencies, counties and municipalities affected therein before final action on such request.

(5)  The Commission may delegate to the Director the holding of public hearings as required by this section, in which case the full proceedings of the hearing shall be transcribed and transmitted to the Commission.

(6)  Where a Standard Metropolitan Statistical Area (SMSA), as determined by the Federal Office of Management and Budget, crosses the state line and includes counties both from Oklahoma and another state, the regional and areawide planning covering the Oklahoma counties shall be the sole responsibility of the Oklahoma Regional Planning Agency established for the area delineated in accordance with this section, and not a regional organization operating across the state line.  The Oklahoma Regional Planning Agency shall have the sole responsibility for determining eligibility and for clearing all grants and all projects.

(7)  As used in this section:

(a)  "Regional planning agency" means an agency of state government or other entity which has planning responsibilities for two or more counties; and

(b)  "Notice" means written notifications at least fifteen (15) days prior to public hearing.

Laws 1969, c. 197, § 1, emerg. eff. April 18, 1969; Laws 1974, c. 69, § 1.

§741121.  Indian Cultural Center Revolving Fund.

There is hereby created in the State Treasury the "Indian Cultural Center Revolving Fund," which shall be a continuing fund not subject to fiscal year limitations.  Said fund shall consist of monies appropriated thereto by the Legislature, proceeds from the sale of products and other business operations of said center and monies donated, granted or otherwise acquired by said center. Expenditures from said Indian Cultural Center Revolving Fund, herein created, shall be used exclusively for purchasing raw materials, items for resale, personal services, equipment, supplies, construction, renovation and repair of said center and shall be made on claims approved by the Division of Parks, Recreation and Waterways.  The Division of Parks, Recreation and Waterways is hereby authorized to accept for and on behalf of the Indian Cultural Center contributions, gifts, bequests, devises, donations and other monies, public and private, and tangible articles for use in furthering the purposes of the center.  Said Division is hereby authorized and directed to cooperate with agencies of the federal government and other units of government and to enter into contract for furthering the purposes and objectives of said center.

Laws 1965, c. 493, § 6, emerg. eff. July 15, 1965.

§741151.  Inclusion of state as part of economic development region.

The State of Oklahoma hereby concurs in the inclusion of all or a portion of said state, with portions of other states, as a part of an "economic development region," now or hereafter designated by the U.S. Secretary of Commerce, or such other official as may be provided by law, under laws heretofore or hereafter enacted by the Congress of the United States; such concurrence refers particularly to, but is not limited to, the Ozarka Region of Eastern Oklahoma, Western Arkansas, Southern Missouri and contiguous areas.

Laws 1965, p. 1217, H.J.R.No.553, § 1.

§741152.  Establishment of multistate regional commission or commissions.

The State of Oklahoma hereby accepts the invitation heretofore or hereafter received from the U.S. Secretary of Commerce, or such other official as may be provided by law, to join with the federal government and other states for the establishment of the appropriate multistate regional commission or commissions for the economic development region or regions, referred to in Section 2 hereof, under laws heretofore or hereafter enacted by the Congress of the United States.

Laws 1965, p. 1217, H.J.R.No.553, § 2.

§741153.  Oklahoma members of commission  Participation in activities  Reimbursement for expenses.

It is hereby provided by the law of the State of Oklahoma that upon the establishment of such multistate regional commission or commissions, referred to in Sections 1151 and 1152 hereof, the State of Oklahoma member of such commission or commissions shall be the Governor of the State of Oklahoma and the State of Oklahoma alternate for such commission or commissions shall be the Director of the Oklahoma Industrial Development and Park Commission.  The participation of said state officials in the activities of said commission or commissions, attendance at meetings thereof and related functions in connection therewith, shall be a part of the regular and official duties of said state officials, to be performed without additional salary or compensation to them from the State of Oklahoma, except that travel and related expenses of said state officials in connection with such added duties shall be reimbursed by the State of Oklahoma the same as is now provided by law for reimbursement of such expenses in connection with the official duties of said state offices.

Laws 1965, p. 1217, H.J.R.No. 553, § 3; Laws 1967, c. 49, § 1, emerg. eff. April 13, 1967.

§74-1201.  Creation.

A.  There is hereby created the Oklahoma Indian Affairs Commission.  The Commission shall consist of twenty (20) members:  nine appointed members and eleven nonvoting, ex officio members.  The appointed members shall be appointed by the Governor with the advice and consent of the Senate.  Each appointed member shall be an enrolled member of one of the thirty-nine (39) tribal governments in Oklahoma.  All Commission members shall be residents of the State of Oklahoma at the time of their appointment.  All appointments to the Commission shall be for terms of three (3) years.  Members shall serve until their successors are appointed and confirmed.  Failure of any appointed member to attend three consecutive regularly scheduled monthly meetings shall result in forfeiture of appointment.  Provided, absences may be excused under extraordinary circumstances as determined by the Commission.

B.  Appointments to the Commission shall be made as follows:

1.  Four of the members shall represent the tribes under the Bureau of Indian Affairs Eastern Oklahoma Region Office located in Muskogee, Oklahoma, and appointed from a list provided by the Oklahoma Indian Affairs Commission;

2.  Four of the members shall represent the tribes under the Bureau of Indian Affairs Southern Plains Region Office located in Anadarko, Oklahoma, and appointed from a list provided by the Oklahoma Indian Affairs Commission; and

3.  One of the members shall be appointed at large.

C.  The eleven nonvoting, ex officio members shall be:

1.  The Superintendent of Public Instruction, or designee;

2.  The Executive Director of the Oklahoma Department of Commerce, or designee;

3.  The Director of the Oklahoma Department of Tourism and Recreation, or designee;

4.  The Director of the Department of Human Services, or designee;

5.  The Director of the Oklahoma Historical Society, or designee;

6.  The Director of the Oklahoma Arts Council, or designee;

7.  The Attorney General, or designee;

8.  The Secretary of State, or designee;

9.  The Secretary of Transportation, or designee;

10.  The Governor of the State of Oklahoma, or designee; and

11.  The Executive Director of the Native American Cultural and Educational Authority of Oklahoma, or designee.

D.  A Director, who must be an American Indian of at least one-quarter blood, shall be appointed by the Commission to serve at the pleasure of the Commission.  The Director shall attend and serve as secretary of all meetings of the Commission and shall be responsible for the execution and administration of the program and projects of the Commission authorized by law and adopted by the Commission in furtherance thereof.

E.  In appointing members of the Commission to succeed those previously appointed, appointments shall be restricted to not more than one representative of any tribe.  Appointments to the Commission will be geographically distributed to represent the various tribal governments in Oklahoma.

F.  The Department of Central Services shall provide suitable office space for said Commission in the State Capitol or other buildings in the State Capitol area.

G.  The Commission shall meet regularly at least once every other month and at such other times as may be set by the Chair.  Members of the Commission shall receive no salary, but shall be entitled to travel reimbursement as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of this title.

Added by Laws 1967, c. 244, § 1, emerg. eff. May 8, 1967.  Amended by Laws 1969, c. 260, § 3, emerg. eff. April 25, 1969; Laws 1975, c. 157, § 4, emerg. eff. May 20, 1975; Laws 1983, c. 304, § 145, eff. July 1, 1983; Laws 1985, c. 178, § 75, operative July 1, 1985; Laws 1987, c. 67, § 1, emerg. eff. May 4, 1987; Laws 1989, c. 99, § 1, eff. Nov. 1, 1989; Laws 1993, c. 313, § 1, eff. Sept. 1, 1993; Laws 1994, c. 388, § 1, eff. Sept. 1, 1994; Laws 1995, c. 56, § 1, eff. Nov. 1, 1995; Laws 1996, c. 348, § 12, eff. July 1, 1996; Laws 1998, c. 150, § 1, eff. July 1, 1998; Laws 2001, c. 111, § 1, emerg. eff. April 18, 2001.

NOTE:  Laws 1983, c. 254, § 5 repealed by Laws 1985, c. 178, § 81, operative July 1, 1985.

§74-1202.  Purpose.

It shall be the purpose of the Oklahoma Indian Affairs Commission to work toward promoting unity, purpose and understanding among the Indian people of Oklahoma and the Commission shall serve as liaison between the Indian people of the state, Indian leaders of the state, tribal governments, private sector entities, the various federal and state agencies, and the executive and legislative branches of the state government, who share a concern for developing mutual goals beneficial to Indian affairs.  In furtherance of such purpose, the Commission shall:

1.  Annually choose from among its number, a Chairman, who shall be the presiding officer at all meetings of the Commission, and shall appoint other necessary part-time and full-time personnel;

2.  Appoint an advisory committee or committees, limited to no more than fifteen (15) members, as it may deem advisable in furtherance of its purpose; provided, members of any such advisory committee, as such, shall receive no compensation, but shall be entitled to travel reimbursement as provided by the State Travel Reimbursement Act, Section 500.1 et seq. of this title;

3.  Foster, conduct and contract for research projects and prepare and disseminate to private businesses and industry its reports, findings and other pertinent facts and information that may assist business and industry in promoting opportunity for all Indian people;

4.  Make an annual report to the Governor and to the Legislature of its activities under this act;

5.  Make recommendations concerning additional state and federal legislation in the field of Indian affairs; and

6.  Develop and promote cooperative programs between tribal governments, state government and private entities in the areas of health, education, tourism and economic development.

Added by Laws 1967, c. 244, § 2, emerg. eff. May 8, 1967.  Amended by Laws 1993, c. 313, § 2, eff. Sept. 1, 1993; Laws 1998, c. 150, § 2, eff. July 1, 1998.

§741203.  Requirements for membership.

All members of the Commission appointed hereafter must be of at least onefourth (1/4) American Indian blood or more.

Laws 1970, c. 126, § 4, emerg. eff. April 6, 1970.

§74-1204.  Renumbered as § 840-5.22 of this title by Laws 1998, c. 388, § 13, eff. July 1, 1998.

§741205.  Oklahoma Indian Affairs Commission Revolving fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Indian Affairs Commission, to be designated the "Oklahoma Indian Affairs Commission Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Indian Affairs Commission including but not limited to monies received from the sale of Indian arts and crafts, donations, or contracts with other state agencies or institutions.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Director of the Oklahoma Indian Affairs Commission for the purpose of paying for operating expenses of the Oklahoma Indian Affairs Commission. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1984, c. 1, § 126, emerg. eff. Jan. 30, 1984. Amended by Laws 1984, c. 190, § 3, operative July 1, 1984.

§74-1221.  Indian tribes - Acknowledgment of federal recognition - Cooperative agreements - Surface water and/or groundwater resources.

A.  The State of Oklahoma acknowledges federal recognition of Indian Tribes recognized by the Department of Interior, Bureau of Indian Affairs.

B.  The State of Oklahoma recognizes the unique status of Indian Tribes within the federal government and shall work in a spirit of cooperation with all federally recognized Indian Tribes in furtherance of federal policy for the benefit of both the State of Oklahoma and Tribal Governments.

C.  1.  The Governor, or named designee, is authorized to negotiate and enter into cooperative agreements on behalf of this state with federally recognized Indian Tribal Governments within this state to address issues of mutual interest.  Except as otherwise provided by this subsection, such agreements shall become effective upon approval by the Joint Committee on State-Tribal Relations.

2.  If the cooperative agreements specified and authorized by paragraph 1 of this subsection involve trust responsibilities, approval by the Secretary of the Interior or designee shall be required.

3.  Any cooperative agreement specified and authorized by paragraph 1 of this subsection involving the surface water and/or groundwater resources of this state or which in whole or in part apportions surface and/or groundwater ownership shall become effective only upon the consent of the Oklahoma Legislature authorizing such cooperative agreement.

D.  1.  The governing board of a political subdivision of this state is authorized to negotiate and enter into intergovernmental cooperative agreements in behalf of the political subdivision, with a federally recognized Indian Tribal Government within this state to address issues of mutual interest.  Except as otherwise provided by this subsection, such agreements shall be effective upon approval by the Joint Committee on State-Tribal Relations and the Governor, or named designee.

2.  Agreements for juvenile detention facilities made pursuant to Section 1108 of Title 10 of the Oklahoma Statutes shall become effective upon approval by the board of county commissioners.

3.  Any cooperative agreement specified and authorized by paragraph 1 of this subsection involving the surface water and/or groundwater resources of this state shall become effective only upon the consent of the Oklahoma Legislature authorizing such cooperative agreement.

4.  Agreements between the Military Department of the State of Oklahoma and an Indian tribe for the management or operation of a juvenile facility shall not be subject to the requirements of this section.

E.  An executed original of every agreement approved pursuant to this section shall be filed with the Secretary of State.

Added by Laws 1988, c. 160, § 1.  Amended by Laws 1989, c. 296, § 1, emerg. eff. May 24, 1989; Laws 1991, c. 202, § 3, emerg. eff. May 17, 1991; Laws 1994, c. 290, § 73, eff. July 1, 1994; Laws 2000, c. 240, § 4, eff. Nov. 1, 2000; Laws 2002, c. 485, § 2, emerg. eff. June 6, 2002.

§74-1221.A.  Moratorium on compacts or cooperative agreements relating to surface water or groundwater.

In order to provide for the conservation, preservation, protection and optimum development and utilization of surface water and groundwater within this state, the Legislature hereby establishes a moratorium on any state or tribal compact or any intergovernmental cooperative agreement, authorized pursuant to law, which is drafted in whole or in part to apportion surface water or groundwater ownership, or authorize or otherwise implement any sale or exportation of surface water or groundwater outside this state, except as authorized by the provisions of this act.  Unless earlier repealed or revoked by the Legislature, the moratorium shall be in effect for a five-year period beginning on the effective date of this act or until such time as the State of Oklahoma conducts and completes a comprehensive scientific hydrological study of the water resources of this state.

Added by Laws 2002, c. 485, § 3, emerg. eff. June 6, 2002.  Amended by Laws 2004, c. 392, § 2, eff. Nov. 1, 2004.

§741222.  Joint Committee on StateTribal Relations.

A.  There is hereby created the "Joint Committee on StateTribal Relations".  The Committee shall be responsible for overseeing and approving agreements between tribal governments and the State of Oklahoma.  The Committee shall consist of ten (10) members, to be appointed as follows:

1.  Five members of the Senate to be appointed by the President Pro Tempore of the Senate; and

2.  Five members of the House of Representatives to be appointed by the Speaker of the House of Representatives.

B.  The chairman and vice-chairman of the Committee shall be designated from the membership of the Committee by the Speaker of the House of Representatives and the President Pro Tempore of the Senate as provided for in this subsection.  The President Pro Tempore of the Senate shall designate the initial chairman who shall serve until the convening of the First Regular Session of the 44th Oklahoma Legislature.  The Speaker of the House of Representatives shall designate the initial vice-chairman who shall serve until the convening of the First Regular Session of the 44th Oklahoma Legislature.  Thereafter, the chairmanship shall alternate every two (2) years between the House of Representatives and the Senate, beginning with the convening of the First Regular Session of the Legislature.

C.  All members of the Committee shall serve at the pleasure of the appointing authority.

D.  All actions of the Committee shall require a quorum which shall be defined as a majority of the members appointed.  Approval of any agreement pursuant to Section 1221 of this title by the Committee shall be determined by a majority of the quorum present.

E.  Staff for the Committee shall be provided by the House of Representatives and Senate from their existing staff.

Added by Laws 1988, c. 160, § 2. Amended by Laws 1989, c. 296, § 2, emerg. eff. May 24, 1989; Laws 1991, c. 202, § 4, emerg. eff. May 17, 1991.

§74-1223.  Agency responsible for monitoring Indian gaming compacts.

The Oklahoma State Bureau of Investigation is hereby declared to be the agency responsible, on behalf of the state, for monitoring and oversight for compacts relating to Indian gaming that are approved pursuant to Sections 1221 and 1222 of Title 74 of the Oklahoma Statutes.

Added by Laws 1993, c. 305, § 1, eff. July 1, 1993.

§74-1224.  Land of Indian and Hard Rock Mining Museum Commission - Sale to Northeast Eight Inter-Tribal Council - Federal trust.

A.  Notwithstanding any other provision relating to the authority of the Office of Public Affairs, the Office of Public Affairs is hereby authorized to enter into a private land sale agreement with  the Northeast Eight Inter-Tribal Council to secure title to the former land of the Indian and Hard Rock Mining Museum Commission, which has by law been deemed as a state reservation for the benefit of said Inter-Tribal Council subject to the restrictions and covenants set forth in Section 2 of this act.

B.  The purpose of this section is to provide for the transfer of title to the Inter-Tribal Council in such manner that the Secretary of the Interior of the United States can immediately place it in federal trust for the benefit of the Northeast Eight Inter-Tribal Council.  The sale of said property must be for fair market value.

Added by Laws 1990, c. 262, § 1, eff. Sept. 1, 1990.

§74-1225.  Sale to Northeast Eight Inter-Tribal Council - Restrictions and covenants.

The restrictions and covenants of the private land sale agreement authorized by Section 1 of this act shall include, but not be limited to, the following:

1.  A provision prohibiting the grantee, any subsequent grantee or lessee, or any other person or entity from using the subject land for purposes of operating or permitting to be operated any bingo games, rip off games, pull tab games or any other gaming activities or any type of pari-mutuel wagering; and

2.  A provision prohibiting the grantee, any subsequent grantee or lessee, or any other person or entity from establishing or operating any retail or wholesale business on the subject land which is not required to collect and remit or otherwise pay any tax or fees levied pursuant to the laws of this state; provided, however, this prohibition shall not apply to craftwork or souvenir items crafted by tribal members.

Added by Laws 1990, c. 262, § 2, eff. Sept. 1, 1990.

§74-1226.  Purpose.

In order to promote the history and culture of Native Americans for the mutual benefit of the State of Oklahoma and its Indian and non-Indian citizens, there is hereby created the "Native American Cultural and Educational Authority", which Authority is hereby authorized and empowered to construct, maintain, repair and operate a Native American cultural center, museum and theme park within the State of Oklahoma as shall be approved by the Authority and to issue revenue bonds of the Authority payable solely from revenues to pay the cost of such projects.

Added by Laws 1994, c. 388, § 2, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 320, § 1, eff. July 1, 2000.

§74-1226.1.  Revenue bonds - Obligation.

Revenue bonds issued under the provisions of this act shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, but such bonds shall be payable solely from the funds therein provided therefor from revenues.  Such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the Authority shall be obligated to pay the same or the interest thereon except from the revenues of the project or projects for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or the interest on such bonds.

Added by Laws 1994, c. 388, § 3, eff. Sept. 1, 1994.

§74-1226.2.  Powers - Members - Surety bonds - Expenses - Subcommittees - Holding other offices.

A.  There is hereby created a body corporate and politic to be known as the "Native American Cultural and Educational Authority", and by that name the Authority may sue and be sued, and plead and be impleaded.  The Authority is hereby constituted an agency of the state, and the exercise by the Authority of the powers conferred by Section 1226 et seq. of this title shall be deemed to be essential governmental functions of the state with all the attributes thereof.  Provided, however, the Authority is authorized to carry liability insurance to the extent authorized by the Authority, and in addition thereto it shall be subject to the workers' compensation laws of the State of Oklahoma the same as a private employer.  The Department of Commerce shall assist the Authority in fulfilling the responsibilities of Section 1226 et seq. of this title, as requested by the authority.

B.  The Authority shall consist of seven appointed members who are members of a federally recognized American Indian Tribe located within this state, six ex officio members and four appointed members from the business community.  Each appointed member, excluding ex officio members, shall have one vote for purposes of conducting the business of the Authority.  Except for the members appointed pursuant to paragraph 3 of this subsection, the appointed members shall be residents of the state, and shall have been qualified electors therein for a period of at least one (1) year preceding their appointment.  Any member of the Authority shall be eligible for reappointment, and no member shall be removed from office except for good cause shown.  Good cause may be shown in evidence of excessive failure to attend three consecutive regular Board meetings of the Authority.  The chair of the Authority shall have the right to remove any member pursuant to good cause.  At the expiration of any term, the person holding such office shall continue to serve until such person's duly appointed successor shall be appointed and qualified.

1.  Seven members appointed to serve shall serve overlapping terms and shall be chosen as follows:  three members shall be appointed by the Governor; two members shall be appointed by the President Pro Tempore of the Senate; and two members shall be appointed by the Speaker of the House of Representatives.  Each of these members shall be a member of a federally recognized American Indian tribe located within this state.  Such tribal membership shall be determined by the respective tribes.  Appointments shall be made from names provided by tribal governments, councils or other recognized tribal entities.  Appointments shall be restricted to not more than one representative of any tribe.  Such appointed members initially appointed shall continue in office for terms of from three (3) to seven (7) years, respectively, from the date of their appointment, with the term of each initially appointed member to be designated by the Governor at the time of the appointment, with one member to be appointed to a three-year term, two members to be appointed to a four-year term, one member to be appointed to a five-year term, one member to be appointed to a six-year term, and two members to be appointed to a seven-year term.  Any person appointed to fill a vacancy shall serve only for the unexpired term.  Upon the expiration of a term, on or after July 1, 2000, any succeeding term shall be for four (4) years.

2.  The six ex officio members shall be as follows:  the Executive Director of the Oklahoma Indian Affairs Commission, or the designee of the same; the Lieutenant Governor, or the designee of same; the Director of the Oklahoma Historical Society, or the designee of same; the Secretary of Commerce, or the designee of same; the Executive Director of the Oklahoma Arts Council, or the designee of same; and the Executive Director of the Oklahoma Tourism and Recreation Department, or the designee of the same.

3.  The four appointed members from the business community shall be chosen as follows:  two members shall be appointed by the Governor; one member shall be appointed by the Speaker of the House of Representatives; and one member shall be appointed by the President Pro Tempore of the Senate.  Each member shall have at least fifteen (15) years of experience in business, banking, finance or corporate law, and shall have demonstrated outstanding ability in business or industry.  However, in lieu of appointing a member with such experience, one of the two members appointed by the Governor may be a person who has exhibited at least three (3) years of outstanding leadership and involvement in recognized Native American organizations and activities.  Upon the expiration of a term, on or after July 1, 2000, any succeeding term shall be for four (4) years.  Any person appointed to fill a vacancy shall serve only for the unexpired term.

C.  The Authority shall elect one of its members as chairperson, and another as vice-chairperson, and also shall elect a secretary, treasurer and such other officers as the Authority may deem appropriate.  A majority of the members of the Authority (exclusive of vacancies) shall constitute a quorum and the vote of a majority of the members (exclusive of vacancies) shall be necessary for any action taken by the Authority.  No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

D.  Before the issuance of any revenue bonds under the provisions of Section 1226 et seq. of this title, each member of the Authority shall execute a surety bond in the penal sum of Twenty-five Thousand Dollars ($25,000.00) and the secretary and treasurer shall execute a surety bond in the penal sum of One Hundred Thousand Dollars ($100,000.00), each such surety bond to be conditioned upon the faithful performance of the duties of his or her office, to be executed by a surety company authorized to transact business in the State of Oklahoma as surety, and to be filed in the office of the Secretary of State.

E.  The members of the Authority shall not be entitled to compensation for their services, but each member shall be reimbursed for actual expenses necessarily incurred in the performance of duties on behalf of the Authority, provided that members of the Authority shall be compensated for their travel expenses pursuant to the State Travel Reimbursement Act.  All expenses incurred in carrying out the provisions of Section 1226 et seq. of this title shall be payable solely from funds provided under the authority of Section 1226 et seq. of this title and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which monies shall have been provided under the authority of Section 1226 et seq. of this title.

F.  The Authority is authorized to establish subcommittees as necessary to perform its functions and duties.  A subcommittee may be composed of Authority members and/or nonmembers and shall not have more than five members.  Nonmembers of a subcommittee shall be reimbursed by the Authority in accordance with the State Travel Reimbursement Act.

G.  Members of the Authority shall be exempt from the provisions of Section 6 of Title 51 of the Oklahoma Statutes, which prohibits the holding of any other office during the member's term of office on the Authority.

H.  The Directors and staff of the Authority employed to perform the duties of Sections 1226 et seq. of this title shall be considered employees of the Authority.  The employees of the Authority shall be entitled to be reimbursed for actual and necessary expenses incurred in the performance of duties on behalf of the Authority.  Such compensation for travel expenses shall be paid pursuant to the State Travel Reimbursement Act.

Added by Laws 1994, c. 388, § 4, eff. Sept. 1, 1994.  Amended by Laws 1996, c. 348, § 13, eff. July 1, 1996; Laws 1997, c. 394, § 1, eff. Sept. 1, 1997; Laws 1999, c. 372, § 5, eff. July 1, 1999; Laws 2000, c. 320, § 2, eff. July 1, 2000; Laws 2005, c. 30, § 1, emerg. eff. April 6, 2005; Laws 2005, c. 146, § 2, eff. July 1, 2005.

§74-1226.3.  Definitions.

As used in Sections 1226 through 1226.16 of this title:

1.  "Authority" shall mean the Native American Cultural and Educational Authority, created by Section 1226.2 of this title, or, if such Authority shall be abolished, the board, body, or commission succeeding to the principal functions hereof or to whom the powers given by Section 1226 et seq. of this title shall be given by law;

2.  "Project" or "projects" shall mean any facilities constructed or improvements made under the provisions of this act by the Authority for the purpose of constructing a Native American cultural center, museum and theme park, and shall embrace all buildings, structures, landscaping, infrastructure, utilities, roadways, parking structures, parking lots, sidewalks, personal property and fixtures, equipment and machinery, and other improvements which the Authority may deem necessary for the operation of such projects, together with all property, rights, easements and interests which may be acquired by the Authority for the construction or the operation of such;

3.  "Cost" as applied to a project shall include expenditures of the Authority, other governmental agencies, and private entities, to include past, present and future expenditures, and shall embrace the cost of construction, the cost of the acquisition of all land, rights-of-way, property, rights, easements and interests acquired by the Authority for such construction, the cost of all machinery and equipment, financing charges, provision for working capital, interest prior to, during, and after construction and a reserve for interest in such amounts as the Authority shall determine, cost of engineering, architecture, planning, legal and accounting expenses, plans, specifications, surveys, estimates of cost, and of revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing any such project, administrative expense, and such other expense as may be necessary or incident to the construction of the project, the financing of such construction, and the placing of the project in operation, and other expenditures in furtherance of the objectives of Sections 1226 through 1226.16 of this title;

4.  "Owner" shall include all individuals, copartnerships, associations, corporations, trusts, and any other person or entity having any title or interest in any property, rights, easements, and interests authorized to be acquired by Sections 1226 through 1226.16 of this title;

5.  The phrase "operational services" shall mean services of a maintenance or operational nature, including, but not limited to, grounds maintenance and security services, provided by the Authority, pursuant to an agreement between the Authority and any service recipient; and

6.  The phrase "other governmental agencies" shall mean the State of Oklahoma or other agencies thereof, the national government, other states or agencies thereof, public trusts, municipalities, counties and other subdivisions of government.

Added by Laws 1994, c. 388, § 5, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 320, § 3, eff. July 1, 2000.

§74-1226.4.  Powers and duties.

The Authority is hereby authorized and empowered:

1.  To adopt bylaws for the regulation of its affairs and conduct of its business;

2.  To adopt an official seal and alter the same at pleasure;

3.  To have its principal office located at a site designated by the Authority;

4.  To sue and be sued in contract, reverse condemnation, equity, mandamus and similar actions in its own name, plead and be impleaded; provided, that any and all actions at law or in equity against the Authority shall be brought in Oklahoma County.  The Authority shall be subject to the Governmental Tort Claims Act, Section 151 et seq. of Title 51 of the Oklahoma Statutes;

5.  To construct, maintain, repair and operate a Native American cultural center, museum and theme park;

6.  To construct, maintain, repair and operate any facilities necessary to effectuate educational and training programs relating to Native American cultures, languages, skills, arts and crafts, to include facilities for the sale of such Native American artwork and crafts;

7.  To issue revenue bonds of the Authority, payable solely from revenues, including the revenues accruing to the trust fund created by this act, for the purpose of paying all or any part of the cost of any one or more projects;

8.  To fix and revise from time to time user charges for the use of projects;

9.  To acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties, to include the right to acquire such property for prospective projects, including the acquisition of existing facilities, buildings, equipment and improvements;

10.  To lease projects, or portions thereof, to other governmental agencies or to private persons, partnerships, corporations, trusts, and other private entities;

11.  To acquire in the name of the Authority by purchase or otherwise on such terms and conditions and in such manner as it may deem proper, such public or private lands, including public parks, or reservations, or parts thereof or rights therein, rights-of-way, property rights, easements, and interests, as it may deem necessary for carrying out the provisions of this act;

12.  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, and to employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

13.  To receive and accept from any federal agency grants for or in aid of the construction of any project; and to receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions may be made;

14.  To do all things necessary or convenient to carry out the powers expressly granted in this act; and

15.  All meetings of the Authority shall be subject to the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes and all records of the Authority shall be subject to the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes, both as the same shall from time to time be amended.

Added by Laws 1994, c. 388, § 6, eff. Sept. 1, 1994.

§74-1226.5.  Issuance of revenue bonds - Use of proceeds - Definitions.

A.  The Authority may provide by resolution, at one time or from time to time, for the issuance of revenue bonds of the Authority for the purpose of paying all or any part of the cost of any one or more projects.  The Authority, when it finds that it would be economical and beneficial to do so, may combine two or more, or any part thereof, or all of its proposed projects into one unit and consider the same as one project to the same extent and with like effect as if the same were a single project.  The principal of and the interest on the bonds shall be payable solely from the funds provided for such payment.  The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding the limitations pertaining to public trust indebtedness from time to time expressed in subsection (f) of Section 176 of Title 60 of the Oklahoma Statutes, shall mature at such time or times not exceeding forty (40) years from their date or dates, as may be determined by the Authority, and may be made redeemable before maturity at the option of the Authority at such price or prices and pursuant to such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds.  The Authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.  If any officer whose signature or facsimile of whose signature appears on any bonds or coupons shall cease to be said officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery.  All bonds issued pursuant to the provisions of this act shall have all the qualities and incidents of negotiable instruments subject to the negotiable instruments law of this state.  The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The Authority may sell the bonds in such amounts and in such manner, either at public or private sale, and for such price, as it may determine to be in the best interests of this state, but in no event at a discount in excess of that from time to time expressed in said subsection (f) of Section 176 of Title 60 of the Oklahoma Statutes.

B.  The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project for which such bonds have been issued, and shall be disbursed in such manner and pursuant to such restrictions, if any, as the Authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same.  If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.  If the proceeds of the bonds of any issue shall exceed such cost, the surplus may be deposited to the credit of the sinking fund for such bonds, or may be used by the Authority in implementing any other power expressly granted to the Authority in this act.

C.  Prior to the preparation of definitive bonds, the Authority, subject to like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.  The Authority may also provide for the replacement of any bonds which have become mutilated or were destroyed or lost.  Bonds may be issued pursuant to the provisions of this act without obtaining the consent of any department, division, commission, board, bureau, or agency of this state, and without any other proceedings or the occurrence of any other conditions or things than those proceedings, conditions, or things that are specifically required by this act; provided however, the Authority shall be subject to and shall comply with the Oklahoma Bond Oversight and Reform Act, Section 695.2 et seq. of Title 62 of the Oklahoma Statutes, and for purposes of said act the Authority shall be deemed to be a state governmental entity.

D.  The Authority is hereby authorized to provide that the bonds:

1.  Be made payable from time to time on demand or tender for purchase by the owner provided a credit facility supports such bonds, unless the Authority specifically determines that a credit facility is not required;

2.  Be additionally supported by a credit facility;

3.  Be made subject to redemption prior to maturity, with or without premium, on such notice and at such time or times and with such redemption provisions as may be determined by the Authority or with such variations as may be permitted in connection with a par formula;

4.  Bear interest at a rate or rates that may vary as permitted pursuant to a par formula and for such period or periods of time, all as may be determined by the Authority; and

5.  Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds to new purchasers prior to their presentment for payment to the provider of the credit facility or to the Authority.  No credit facility, repayment agreement, par formula or remarketing agreement shall become effective without the approval of the Authority.

E.  As used in this section, the following terms shall have the following meanings:

1.  "Credit facility" means an agreement entered into by the Authority with any bank, savings and loan association or other banking institution; an insurance company, reinsurance company, surety company, or other insurance institution; a corporation, investment banker or other investment institution; or any other financial institution providing for prompt payment of all or any part of the principal, whether at maturity, presentment for purchase, redemption or acceleration, redemption premium, if any, and interest on any bonds payable on demand or tender by the owner issued in accordance with this section, in consideration of the Authority's agreeing to repay the provider of such credit facility in accordance with the terms and provisions of such repayment agreement, provided, that any such repayment agreement shall provide that the obligation of the Authority thereunder shall have only such sources of payment as are permitted for the payment of the bonds issued under this act; and

2.  "Par formula" means any provision or formula adopted by the Authority to provide for the adjustment, from time to time, of the interest rate or rates borne by any such bonds so that the purchase price of such bonds in the open market would be as close to par as possible.

F.  Nothing in any law heretofore enacted or enacted at the present session of the Legislature shall be deemed to limit or restrict the right of the Authority to issue bonds or other obligations the interest income, in whole or in part, on which is subject, directly or indirectly, to federal income taxation.

G.  All bonds issued, reissued or refunded by the Authority shall comply with the Oklahoma Bond Oversight and Reform Act, Section 695.2 et seq. of Title 62 of the Oklahoma Statutes, and for purposes of said Act the Authority shall be deemed to be a state governmental entity.

Added by Laws 1994, c. 388, § 7, eff. Sept. 1, 1994.

§74-1226.6.  Trust agreements for securing revenue bonds.

In the discretion of the Authority any bonds issued under the provisions of this act may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state.  Such trust agreement may pledge or assign lease payments, user fees and other revenues to be received from the project constructed by the use of the proceeds of the bonds.  Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the project in connection with which such bonds shall have been authorized, and the custody, safeguarding and application of all monies in connection with the construction or operation of such project or projects.  It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority.  Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations.  In addition to the foregoing any such trust agreement may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders.  All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of the operation of the project or projects.

Added by Laws 1994, c. 388, § 8, eff. Sept. 1, 1994.

§74-1226.7.  Compensation for use of projects - Sinking fund - Use of monies.

A.  The Authority, subject to the provisions hereof, is hereby authorized to fix, revise, charge and collect compensation for the use of each project, and parts or sections thereof, and to contract with any person, partnership, association, corporation, or other governmental agencies desiring the use, for any purpose, of all or any part of any project and to fix the terms, conditions, rents and rates of charge for such use.  Such compensation, subject to other restrictions hereof, shall be so fixed and adjusted so as to provide a fund sufficient with other revenues, if any, to pay:

1.  The cost of maintaining, repairing and operating such project or projects; and

2.  The principal of and the interest of bonds issued for the purpose of financing Authority projects as the same shall become due and payable, and to create reserves for such purposes.

B.  The compensation derived from the projects in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary to pay for maintenance, repair, and operation and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of:

1.  The interest upon such bonds as such interest shall become due;

2.  The principal of such bonds as the same shall fall due;

3.  The necessary charges of paying agents for paying principal and interest; and

4.  The redemption price or the purchase price of bonds retired by call or purchased as herein provided, which are a charge against such fund.

C.  The use and disposition of monies to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement.  Except as may otherwise be provided for in such resolution or such trust agreement, such sinking fund shall be a fund for all such bond issues without distinction or priority of one over another.  The money in the sinking fund, less such reserve as may be provided in such resolution or trust agreement, if not used within a reasonable time for the purchase of bonds for cancellation as above provided, shall be applied to the redemption of bonds at the redemption price then applicable.

Added by Laws 1994, c. 388, § 9, eff. Sept. 1, 1994.

§74-1226.8.  Monies received held as trust funds.

All monies received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this act.  The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such monies shall be paid shall act as trustee of such monies and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

Added by Laws 1994, c. 388, § 10, eff. Sept. 1, 1994.

§74-1226.9.  Bondholders - Protection and enforcement of rights.

Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under the trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging and collecting of charges and compensation for use of projects.

Added by Laws 1994, c. 388, § 11, eff. Sept. 1, 1994.

§74-1226.10.  Exercise of powers.

The exercise of the powers granted by this act will be in all respects for the benefit of the people of the state, for the increase of their education, commerce and prosperity, and as the operation and maintenance of projects by the Authority will constitute the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this act or upon the income therefrom.

Added by Laws 1994, c. 388, § 12, eff. Sept. 1, 1994.

§74-1226.11.  Bonds as securities - Investment of funds.

Bonds issued under the provisions of this act are hereby made securities in which all public officers and public bodies, agencies, and instrumentalities of the state and its political subdivisions, all banks, trust companies, trust and loan associations, investment companies, and others carrying on a banking business, and all insurance companies and insurance associations, and others carrying on an insurance business, may legally and properly invest funds including capital in their control or belonging to them.

Added by Laws 1994, c. 388, § 13, eff. Sept. 1, 1994.

§74-1226.12.  Project maintenance - Transfer of property.

A.  Each project when constructed shall be maintained and kept in good condition and repair by the Authority.  The Authority shall employ such employees as the Authority may deem necessary.

B.  All political subdivisions and other governmental agencies, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the Authority at its request upon such terms and conditions as the proper authorities of such political subdivisions or other governmental agencies may deem reasonable and fair and without the necessity for any advertisement, competitive bidding, order of court or other action or formality, other than the regular and formal action or authorities concerned, any property which may be necessary or convenient to the effectuation of the authorized purposes of the Authority, including property already devoted to public use.

Added by Laws 1994, c. 388, § 14, eff. Sept. 1, 1994.

§74-1226.13.  Issuance of revenue refunding bonds - Use of proceeds.

A.  The Authority is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this act including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if the Authority shall so determine, for the additional purpose of constructing improvements, extensions, or enlargements of the project or projects in connection with which the bonds to be refunded shall have been issued.  The Authority is further authorized to provide for the issuance of its revenue bonds for the combined purpose of:

1.  Refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued, or to accrue to the date of redemption of such bonds; and

2.  Paying all or any part of the cost of any additional project or projects as authorized by this act.

The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the Authority in respect of the same, shall be governed by the provisions of this act insofar as the same may be applicable.

B.  Bonds may be issued by the Authority under the provisions of this section at any time prior to the maturity or maturities of the date selected for the redemption of the bonds being refunded thereby.  Pending the application of the proceeds of such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium of the bonds being refunded, and if so provided or permitted in the resolution authorizing the issuance of such refunding bonds or in the trust agreement securing the same, to the payment of any interest on such refunding bonds, and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended, or, in lieu of such investments, all or any part of such proceeds may be placed in interest-bearing time deposits or other similar arrangements may be made with regard thereto which will assure that such proceeds, together with the interest accruing thereon, will be available when required for the purposes intended.

Added by Laws 1994, c. 388, § 15, eff. Sept. 1, 1994.

§74-1226.14.  Endowment fund - Scholarships - Expenditure limitations.

The Authority is hereby authorized to create an endowment fund for the purpose of providing educational or vocational scholarships to members of federally recognized Indian tribes located in the State of Oklahoma.  No more than sixty percent (60%) of all revenues in excess of any amounts needed to satisfy the provisions of Section 7 of this act may be expended to fund such endowment.

Added by Laws 1994, c. 388, § 16, eff. Sept. 1, 1994.

§74-1226.15.  Financial condition report.

The Authority shall make and submit to the Governor, within ninety (90) days of the close of the Authority's fiscal year, a full report showing the financial condition of the Authority.

Added by Laws 1994, c. 388, § 17, eff. Sept. 1, 1994.

§74-1226.16.  Annual audit.

The Native American Cultural and Educational Authority shall conduct an annual audit of its activities and expenditures and report the same to the Governor, the Senate, the House of Representatives and the State Auditor and Inspector by the first day of each year.

Added by Laws 1994, c. 388, § 18, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 394, § 2, eff. Sept. 1, 1997; Laws 2000, c. 320, § 4, eff. July 1, 2000.

§74-1226.17.  Native American Cultural and Educational Authority Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Commerce to be designated the "Native American Cultural and Educational Authority Fund."  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of all monies authorized by law for deposit in such fund including but not limited to appropriations, gifts, grants, private donations, fee revenues and funds by governmental or tribal government entities.  Monies deposited or apportioned to the credit of the fund may be expended for the purposes authorized by law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Commerce.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance.

Added by Laws 1997, c. 308, § 6, eff. Sept. 1, 1997.

§741251.  Intergovernmental cooperation.

The State of Oklahoma recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.

Laws 1967, c. 341, § 1.

§741252.  Definitions.

(a) As used in this act, "sending agency" means any department or agency of the federal government or a state government which sends any employee thereof to another government agency under this act.

(b) As used in this act, "receiving agency" means any department or agency of the federal government or a state government which receives an employee of another government under this act.

Laws 1967, c. 341, § 2.

§741253.  Temporary interchange of employees authorized.

Section 1253.  (a)  Any department, agency, or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, or another state, as a sending or receiving agency.

(b)  The period of individual assignment or detail under an interchange program shall be negotiated on an annual basis. Details relating to any matter covered in this act may be the subject of an agreement between the sending and receiving agencies.  Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

Laws 1967, c. 341, § 3; Laws 1972, c. 47, § 1, emerg. eff. March 10, 1972; Laws 1976, c. 110, § 1, emerg. eff. May 14, 1976; Laws 1978, c. 112, § 1, eff. Oct. 1, 1978.

§741254.  Status of employees of sending agency.

(a) Employees of a sending agency participating in an exchange of personnel as authorized in Section 3 may be considered during such participation to be on detail to regular work assignments of the sending agency.

(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(c) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

Laws 1967, c. 341, § 4.

§741255.  Travel expenses  Per diem.

A sending agency in this State may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. During the period of assignment, the sending agency may pay a per diem allowance to the employee on assignment or detail.

Laws 1967, c. 341, § 5.

§741256.  State acting as receiving agency.

(a) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this act may be considered to be on detail to the receiving agency.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency.  Such person shall be in the unclassified service of the state.

(c) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (d).  The supervision of salaries and duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(d) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.

Laws 1967, c. 341, § 6; Laws 1972, c. 47, § 2, emerg. eff. Mar. 10, 1972.

§741257.  Payment of travel expenses by receiving agency.

A receiving agency in this state may, in accordance with the travel regulations of such agency, pay travel expenses of persons assigned thereto under this act during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

Laws 1967, c. 341, § 7.

§741301.  Short title.

This act shall be known and may be cited as the "State and Education Employees Group Insurance Act".

Amended by Laws 1982, c. 333, § 1, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 1, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 3, operative July 1, 1988.

§741302.  Purpose.

It is hereby declared that the purpose of this act is:

(a)  To provide uniformity in Accident and Health Insurance and/or Benefits Coverage and Life Insurance on all employees of the State of Oklahoma;

(b)  To enable the state to attract and retain qualified employees by providing health, dental and life insurance benefits similar to those commonly provided in private industry;

(c)  To recognize and protect the state's investment in each permanent employee by promoting and preserving good health and longevity among state employees;

(d)  To recognize the service to the state by elected and appointed officials by extending to them the same health, dental and life insurance benefits as are provided herein for state employees;

(e)  To recognize long and faithful service, and to encourage employees to remain in state service until eligible for retirement by providing health, dental and life insurance benefits for employees; and

(f)  To ensure state compliance with the Health Maintenance Organization Act of 1973 pursuant to 42 U.S.C., Section 300e et seq.

Amended by Laws 1982, c. 333, § 2, emerg. eff. June 1, 1982; Laws 1985, c. 230, § 1, emerg. eff. July 8, 1985.

§74-1303.  Definitions.

For the purposes of and as used in the State and Education Employees Group Insurance Act:

1.  "Board" means the State and Education Employees Group Insurance Board as created by the State and Education Employees Group Insurance Act;

2.  "Employee" means those state employees, education employees and other eligible employees participating in the State and Education Employees Group Insurance Act;

3.  "Education Employee" means those employees other than adjunct professors employed by a state institution of higher education, in the service of an education entity who are members or are or will be eligible to become members of the Teachers' Retirement System of Oklahoma and who receive compensation for such service after the education entity begins to participate in the State and Education Employees Group Insurance Act and visiting faculty who are not eligible for membership in the Teachers' Retirement System of Oklahoma;

4.  "Adjunct Professor" means a person employed by an institution of higher education who is attached in a subordinate or temporary capacity to the faculty or staff, and who is contracted to instruct in a given specific discipline;

5.  "Visiting Faculty" means a person employed by an institution of higher education who is not eligible for academic rank or tenure, other than an adjunct professor, and who is contracted to instruct in a given specific discipline generally not to exceed one (1) academic year;

6.  "Education Entity" means a school district, a technology center school district, or an institution comprising The Oklahoma State System of Higher Education;

7.  "State Employee" means and includes each officer or employee in the service of the State of Oklahoma who, after January 1, 1966, received compensation for service rendered to the State of Oklahoma on a warrant issued pursuant to a payroll certified by a department or by an elected or duly appointed officer of the state or who receives payment for the performance of personal services on a warrant issued pursuant to a payroll certified by a department and drawn by the State Treasurer against appropriations made by the Legislature from any state fund or against trust funds held by the State Treasurer, who is employed in a position normally requiring actual performance of duty during not less than one thousand (1,000) hours per year, and whose employment is not seasonal or temporary, except that a person elected by popular vote will be considered an employee during the person's tenure in office; provided, however, that employees who are otherwise eligible who are on approved leave without pay shall be eligible to continue coverage during such leave not to exceed twenty-four (24) months, as provided in the Merit Rules for Employment published by the Office of Personnel Management, from the date the employee goes on such leave provided the employee pays the full premiums due or persons who are drawing disability benefits under Section 1331 et seq. of this title or meet each and every requirement of the State Employees Disability Program shall be eligible to continue coverage provided the person pays the full premiums due;

8.  "Carrier" means the State of Oklahoma or a state designated Health Maintenance Organization (HMO).  Such HMO shall be a federally qualified Health Maintenance Organization under 42 U.S.C., Section 300e et seq.;

9.  "Health Insurance Plan" means a self-insured plan by the State of Oklahoma for the purpose of paying the cost of hospital and medical care up to the maximum coverage provided by said plan or prepaid medical plan(s) offered to employees as an alternative to the state-administered plan by federally qualified HMOs which have contracted with the state;

10.  "Life Insurance Plan" means a self-insured plan for the purpose of paying death and dismemberment benefits up to the maximum coverage provided by the plan;

11.  "Dental Benefits Plan" means a plan by the State of Oklahoma for the purpose of paying the cost of dental care up to the maximum coverage provided by the plan; whenever the term "Dental Insurance Plan" or a term of like import appears in the State and Education Employees Group Insurance Act, the term shall mean "Dental Benefits Plan";

12.  "Other insurance" means any type of coverage other than basic hospital and medical benefits, major medical benefits, comprehensive benefits, life insurance benefits or dental insurance benefits, which the Board may be directed to offer;

13.  "Dependent" means an employee's spouse or any unmarried child (1) under the age of nineteen (19) years, regardless of residence, provided that the employee is primarily responsible for their support, including (a) an adopted child and (b) a stepchild or child who lives with the employee in a regular parent-child relationship, or (2) under the age of twenty-five (25) and who is dependent upon the employee for support who is enrolled as a full-time student at an accredited secondary school, college, university, or institution of higher learning accredited by the State Department of Education, State Board of Career and Technology Education, Oklahoma State Regents for Higher Education, or the Oklahoma Board of Private Vocational Schools, and (3) regardless of age who is incapable of self-support because of mental or physical incapacity that existed prior to reaching the age of nineteen (19) years;

14.  "Comprehensive benefits" means benefits which reimburse the expense of hospital room and board, other hospital services, certain outpatient expenses, maternity benefits, surgical expense, including obstetrical care, in-hospital medical care expense, diagnostic radiological and laboratory benefits, physicians' services provided by house and office calls, treatments administered in physicians' office, prescription drugs, psychiatric services, Christian Science practitioners' services, Christian Science nurses' services, optometric medical services for injury or illness of the eye, home health care, home nursing service, hospice care, and such other benefits as may be determined by the Board.  Such benefits shall be provided on a copayment or coinsurance basis, the insured to pay a proportion of the cost of such benefits, and may be subject to a deductible that applies to all or part of the benefits as determined by the Board; and

15.  "Life insurance coverage" shall include a maximum amount of basic life insurance or benefit with or without a double indemnity provision and an amount of accidental death and dismemberment insurance or benefit per employee to be provided by the State of Oklahoma, and the employee shall have the option to purchase additional life insurance or benefits on the employee's life up to the amount provided by the plan.  Such basic life insurance benefits, with or without double indemnity, and accidental death and dismemberment benefits shall not exclude coverage for death or dismemberment resulting from war, insurrection or riot.  The Board may also extend dependent life insurance in an amount to be determined by the Board to each insured employee who elects to insure the employee's eligible dependents.  Premiums for the dependent life insurance shall be paid wholly by the employee.

Added by Laws 1967, c. 374, § 3, emerg. eff. May 23, 1967.  Amended by Laws 1970, c. 70, § 3, emerg. eff. March 17, 1970; Laws 1977, c. 261, § 1, emerg. eff. June 17, 1977; Laws 1979, c. 47, § 100, emerg. eff. April 9, 1979; Laws 1982, c. 333, § 3, emerg. eff. June 1, 1982; Laws 1985, c. 230, § 2, emerg. eff. July 8, 1985; Laws 1986, c. 150, § 2, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 4, operative July 1, 1988; Laws 1988, c. 298, § 53, operative July 1, 1988; Laws 1989, c. 322, § 1, emerg. eff. May 26, 1989; Laws 1990, c. 244, § 1, eff. July 1, 1990; Laws 1991, c. 219, § 3, emerg. eff. May 22, 1991; Laws 1991, c. 335, § 34, emerg. eff. June 15, 1991; Laws 1993, c. 239, § 54, eff. July 1, 1993; Laws 1995, c. 239, § 1, emerg. eff. May 24, 1995; Laws 1998, c. 377, § 6, eff. Nov. 1, 1998; Laws 1999, c. 339, § 1, eff. July 1, 1999; Laws 2001, c. 33, § 177, eff. July 1, 2001; Laws 2004, c. 345, § 1, eff. July 1, 2004.

NOTE: Laws 1991, c. 65, § 1 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.

§74-1304.  State and Education Employees Group Insurance Board.

(1)  There is hereby created the State and Education Employees Group Insurance Board which shall consist of eight (8) members as follows:  The State Insurance Commissioner, or the Commissioner's designee who shall be an employee of the Insurance Department, the Director of the Office of State Finance, two members appointed by the Governor, two members appointed by the Speaker of the House of Representatives, and two members appointed by the President Pro Tempore of the Senate.  The appointed members shall each receive compensation of Five Hundred Dollars ($500.00) per month.  Appointed members who fail to attend a regularly scheduled monthly meeting of the Board shall not receive the related monthly compensation.  In the event an appointed member does not attend at least seventy-five percent (75%) of the regularly scheduled monthly meetings of the Board during a calendar year, the appointing authority may remove the member.  A member may also be removed for any other cause as provided by law.  A vacancy in the office of the appointed member shall be filled for the unexpired term of office in the same manner as the original appointment.

(2)  The initial term of office of the members appointed by the Governor shall expire on January 14, 1991.  The members thereafter appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.

(3)  The initial term of office of one of the members appointed each by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall be for the period ending June 30, 1992.  The initial term of office of the other member appointed each by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall be for the period ending June 30, 1994.  Thereafter, the term of office of the members appointed by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate shall be four (4) years.

(4)  The appointed members shall:

(a)  have demonstrated professional experience in investment or funds management, public funds management, public or private group health or pension fund management, or group health insurance management; or

(b)  be licensed to practice law in this state and have demonstrated professional experience in commercial matters; or

(c)  be licensed by the Oklahoma Accountancy Board to practice in this state as a public accountant or a certified public accountant.

In making appointments that conform to the requirements of this subsection, at least one (1) but not more than three (3) members shall be appointed each from paragraphs (b) and (c) of this subsection by the combined appointing authorities.

(5)  No appointed member of the State and Education Employees Group Insurance Board shall be a lobbyist registered in this state as provided by law, a health care provider, a plan participant, be employed, directly or indirectly, by any insurance company or carrier, or health care provider, or be employed directly or indirectly, by any firm under contract to the Board for any goods or services whatsoever.  Provided, however, if an appointed member of the Board was a plan participant of any insurance plans offered by the Board at the time the member was appointed to serve as a member of the Board, and the appointed member of the Board forfeited participation in the insurance plans in order to serve on the Board, the member of the Board may resume participation in said insurance plans upon leaving the Board.

(6)  The State and Education Employees Group Insurance Board shall not be subject to the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of this title.

(7)  The Attorney General shall furnish the Board with legal representation.

(8)  The Court Administrator shall designate grievance panel members as shall be necessary.  The members of the grievance panel shall consist of two attorneys licensed to practice law in this state and one state licensed health care professional or health care administrator who has at least three (3) years practical experience, has had or has admitting privileges to a State of Oklahoma hospital, has a working knowledge of prescription medication, or has worked in an administrative capacity at some point in their career.  The state health care professional shall be appointed by the Governor.

(9)  The Board shall at its first meeting elect one of its members as chair.  The chair shall preside over meetings of the Board and perform such other duties as may be required by the Board.

(10)  The Board shall elect another member to serve as vice- chair who shall perform the duties of the chair in the absence of the latter or upon the inability or refusal to act.

(11)  The Board shall also elect a secretary who shall keep minutes of all meetings and who shall certify to actions of the Board.

(12)  The Board shall adopt rules requiring payment for medical and dental services and treatment rendered by duly licensed hospitals, physicians and dentists.  Unless the Board has otherwise contracted with the out-of-state health care provider, the Board shall reimburse for medical services and treatment rendered and charged by an out-of-state health care provider at least at the same percentage level as the network percentage level of the fee schedule established by the State and Education Employees Group Insurance Board if the insured employee was referred to the out-of-state health care provider by a physician or it was an emergency situation and the out-of-state provider was the closest in proximity to the place of residence of the employee which offers the type of health care services needed.  For purposes of this paragraph, health care providers shall include, but not be limited to, physicians, dentists, hospitals and special care facilities.

(13)  The Board may contract with a pay-for-performance program provider.  The contract shall be with a group practice of a medical school with at least three hundred fifty providers in its panel for a statistically significant demonstration project among employee enrollees that select to participate in the program.  The purpose of the program is to test a program's value proposition that offers financial incentives to both the health care provider and the patient for incorporating evidence-based medicine guidelines and information therapy prescriptions in the rendering and utilizing of health care.  This program must offer the health care provider the flexibility to use the health care provider's clinical judgment to adhere to or deviate from the program's guidelines and still receive a financial incentive as long as the health care provider prescribes information therapy to the patient.  The program shall offer a financial reward to the patient for responding to the information therapy prescription by demonstrating the patient's understanding of the patient's health condition, by demonstrating adherence to recommended care, and by judging the quality of care given to the patient against these guidelines.  The program shall be offered and administered through an Internet application.  This demonstration project shall collect and analyze data over a period of two (2) years in order to determine its effectiveness.

(14)  The State and Education Employees Group Insurance Board may enter into a contract with out-of-state providers in connection with any PPO or hospital or medical network plan which shall include, but not be limited to, special care facilities and hospitals outside the borders of the State of Oklahoma.  The contract for out-of-state providers shall be identical to the in-state provider contracts.  The State and Education Employees Group Insurance Board may negotiate for discounts from billed charges when the out-of-state provider is not a network provider and the member sought services in an emergency situation, when the services were not otherwise available in the State of Oklahoma or when the Administrator approved the service as an exceptional circumstance.

(15)  The Administrator shall appoint an advisory committee to the State and Education Employees Group Insurance Board.  The advisory committee shall consist of seven (7) members.  Of the members appointed to the advisory committee, at least one member must be an active state employee, at least one member must be a retired state employee, at least one member must be an active education employee, at least one member must be a retired education employee, and at least one member must be either an active county employee or a retired county employee.

Added by Laws 1967, c. 374, § 4, emerg. eff. May 23, 1967.  Amended by Laws 1969, c. 75, § 1, emerg. eff. March 14, 1969; Laws 1970, c. 70, § 4, emerg. eff. March 17, 1970; Laws 1977, c. 261, § 3, emerg. eff. June 17, 1977; Laws 1978, c. 306, § 3, emerg. eff. May 10, 1978; Laws 1979, c. 108, § 1; Laws 1981, c. 53, § 1, emerg. eff. April 13, 1981; Laws 1982, c. 333, § 4, emerg. eff. June 1, 1982; Laws 1983, c. 304, § 146, eff. July 1, 1983; Laws 1986, c. 150, § 3, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 5, operative July 1, 1988; Laws 1989, c. 322, § 2, emerg. eff. May 26, 1989; Laws 1990, c. 244, § 2, emerg. eff. May 21, 1990; Laws 1991, c. 219, § 4, emerg. eff. May 22, 1991; Laws 1991, c. 322, § 1, eff. July 1, 1991; Laws 1992, c. 38, § 1, emerg. eff. April 3, 1992; Laws 1992, c. 400, § 15, eff. July 1, 1992; Laws 1993, c. 359, § 3, eff. July 1, 1993; Laws 1996, c. 317, § 1, emerg. eff. June 12, 1996; Laws 2001, c. 68, § 1, eff. July 1, 2001; Laws 2002, c. 196, § 1, eff. July 1, 2002; Laws 2005, c. 478, § 1, eff. July 1, 2005.

NOTE:  Laws 1991, c. 288, § 10 repealed by Laws 1992, c. 373, § 22, eff. July 1, 1992 and Laws 1992, c. 400, § 19, eff. July 1, 1992.

§741305.  Meetings  Special meetings  Quorum  Expenses  Gifts or gratuities.

(1)  The Board shall hold regular meetings at least once each quarter in Oklahoma City, the date, time, and place thereof to be fixed by the Board.  The Board shall in July of each year hold a regular meeting which shall be the annual meeting, at which meeting it shall elect its officers.

(2)  Special meetings may be called upon written notice of the chairman or by agreement of any five members of the Board.  Notice of a special meeting shall be delivered to all members in person or by registered or certified United States mail not less than seven (7) days prior to the date fixed for the meeting; provided, however, that notice of such meeting may be waived by any member either before or after such meeting and attendance at such meeting shall constitute a waiver of notice of such meeting, unless a member participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

(3)  A majority of the members of the Board shall constitute a quorum for the transaction of business, and any official action of the Board must have a favorable vote by a majority of the members of the Board present.

(4)  The members shall be reimbursed for their expenses, according to the State Travel Reimbursement Act, as are incurred in the performance of their duties, which shall be paid from the Health Insurance Reserve Fund.  No Board member shall be individually or personally liable for any action of the Board.

(5)  The members of the Board, the Administrator and the employees of the Board shall not accept gifts or gratuities from an individual organization with a value in excess of Fifty Dollars ($50.00) per year.  The provisions of this section shall not be construed to prevent the members of the Board, the Administrator or the employees of the Board from attending educational seminars, conferences, meetings or similar functions which are paid for, directly or indirectly, by more than one organization.

Amended by Laws 1988, c. 267, § 36, operative July 1, 1988; Laws 1989, c. 318, § 5, operative July 1, 1989; Laws 1991, c. 219, § 5, emerg. eff. May 22, 1991.

§74-1305.1.  Discharge of duties - Investment of monies - Indemnity insurance - Investment committee - Investment managers - Funds and custodian of investment fund and revenues - Investment plan - Quarterly financial report.

(1)  The State and Education Employees Group Insurance Board shall discharge their duties with respect to the State and Education Employees Group Insurance Act, the State Employees Flexible Benefits Act and the State Employees Disability Program Act solely in the interest of said Acts and:

(a)  for the exclusive purpose of:

(i) providing benefits to the participants and their dependents, and

(ii) defraying reasonable expenses of administering the State and Education Employees Group Insurance Act, the State Employees Flexible Benefits Act and the State Employees Disability Program Act;

(b)  with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

(c)  by diversifying investments so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and

(d)  in accordance with the laws, documents and instruments governing the State and Education Employees Group Insurance Act, the State Employees Flexible Benefits Act and the State Employees Disability Program Act.

(2)  The monies received by the State and Education Employees Group Insurance Board shall be invested only in assets eligible for the investment of funds of legal reserve life insurance companies in this state as provided for in Sections 1602 through 1611, 1613 through 1620, and 1622 through 1624 of Title 36 of the Oklahoma Statutes.  The term admitted assets shall mean the amount of the monies received by the Board and the provisions relating to limitation of investments as a percentage of surplus and loans to policyholders shall be inapplicable with respect to investment of the monies received by the Board.

(3)  The Board may procure insurance indemnifying the members of the Board from personal loss or accountability from liability resulting from a member's action or inaction as a member of the Board.

(4)  The Board may establish an investment committee.  The investment committee shall be composed of not more than five (5) members of the Board appointed by the chairman of the Board.  The committee shall make recommendations to the full Board on all matters related to the choice of custodians and managers of the assets of the Board, on the establishment of investment and fund management guidelines, and in planning future investment policy.  The committee shall have no authority to act on behalf of the Board in any circumstances whatsoever.  No recommendation of the committee shall have effect as an action of the Board nor take effect without the approval of the Board as provided by law.

(5)  The Board shall retain qualified investment managers to provide for the investment of the monies received by the Board.  The investment managers shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board. Subject to the overall investment guidelines set by the Board, the investment managers shall have full discretion in the management of those monies of the Board allocated to the investment managers.  The Board shall manage those monies not specifically allocated to the investment managers.  The monies of the Board allocated to the investment managers shall be actively managed by the investment managers, which may include selling investments and realizing losses if such action is considered advantageous to longer term return maximization.  Because of the total return objective, no distinction shall be made for management and performance evaluation purposes between realized and unrealized capital gains and losses.

(6)  Funds and revenues for investment by the investment managers or the Board shall be placed with a custodian selected by the Board.  The custodian shall be a bank or trust company offering pension fund master trustee and master custodial services.  The custodian shall be chosen by a solicitation of proposals on a competitive bid basis pursuant to standards set by the Board.  In compliance with the investment policy guidelines of the Board, the custodian bank or trust company shall be contractually responsible for ensuring that all monies of the Board are invested in income-producing investment vehicles at all times.  If a custodian bank or trust company has not received direction from the investment managers of the Board as to the investment of the monies of the Board in specific investment vehicles, the custodian bank or trust company shall be contractually responsible to the Board for investing the monies in appropriately collateralized short-term interest-bearing investment vehicles.

(7)  By November 1, 1989, and prior to August 1 of each year thereafter, the Board shall develop a written investment plan for the monies received by the Board.

(8)  The Administrator shall compile a quarterly financial report of all the funds of the Board on a calendar year basis.  The report shall be compiled pursuant to uniform reporting standards prescribed by the Insurance Commissioner for all domestic insurance companies.  The report shall include several relevant measures of investment value, including acquisition cost and current fair market value with appropriate summaries of total holdings and returns.  The report shall contain combined and individual rate of returns of the investment managers by category of investment, over periods of time.  The report shall be distributed to the Governor, the Legislative Service Bureau and the Joint Committee on Fiscal Operations.

Added by Laws 1989, c. 318, § 6, operative July 1, 1989.  Amended by Laws 1991, c. 219, § 6, emerg. eff. May 22, 1991; Laws 2002, c. 196, § 2, eff. July 1, 2002.

§741305.2.  Fiduciaries  Duties, powers and responsibilities.

(1)  A fiduciary with respect to the State and Education Employees Group Insurance Board shall not cause the Board to engage in a transaction if the fiduciary knows or should knowthat such transaction constitutes a direct or indirect:

(a)  sale or exchange, or leasing of any property from the Board to a party in interest for less than adequate consideration or from a party in interest to the Board for more than adequate consideration;

(b)  lending of money or other extension of credit from the Board to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the Board with provision of excessive security or an unreasonably high rate of interest;

(c)  furnishing of goods, services or facilities from the Board to a party in interest for less than adequate consideration, or from a party in interest to the Board for more than adequate consideration; or

(d) transfer to, or use by or for the benefit of, a party in interest of any assets of the Board for less than adequate consideration.

(2)  A fiduciary with respect to the Board shall not:

(a)  deal with the assets of the Board in the fiduciary's own interest or for the fiduciary's own account;

(b) in the fiduciary's individual or any other capacity act in any transaction involving the Board on behalf of a party whose interests are adverse to the interests of the Board or the interests of its participants or beneficiaries; or

(c)  receive any consideration for the fiduciary's own personal account from any party dealing with the Board in connection with a transaction involving the assets of the Board.

(3)  A fiduciary with respect to the Board may:

(a)  invest all or part of the assets of the Board in deposits which bear a reasonable interest rate in a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan; or

(b)  provide any ancillary service by a bank or similar financial institution supervised by the United States or a state, if such bank or other institution is a fiduciary of such plan.

(4)  A person or a financial institution is a fiduciary with respect to the Board to the extent that the person or the financial institution:

(a)  exercises any discretionary authority or discretionary control respecting management of the Board or exercises any authority or control respecting management or disposition of the assets of the Board;

(b)  renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the Board, or has any authority or responsibility to do so; or

(c)  has any discretionary authority or discretionary responsibility in the administration of the Board.

§74-1306.  Powers and duties of Board.

The State and Education Employees Group Insurance Board shall administer and manage the group insurance plans and the flexible benefits plan and, subject to the provisions of the State and Education Employees Group Insurance Act and the State Employees Flexible Benefits Act, shall have the following powers and duties:

1.  The preparation of specifications for such insurance plans as the Board may determine to be appropriate;

2.  The authority and duty to request bids through the Purchasing Division of the Department of Central Services for a contract to be the claims administrator for all or any part of such insurance and benefit plans as the Board may offer;

3.  The determination of the methods of claims administration under such insurance and benefit plans as the Board may offer;

4.  The determination of the eligibility of employees and their dependents to participate in each of the Group Insurance Plans and in such other insurance and benefit plans as the Board may offer and the eligibility of employees to participate in the Life Insurance Plan provided that evidence of insurability shall not be a requirement in determining an employee's initial eligibility;

5.  The determination of the amount of employee payroll deductions and the responsibility of establishing the procedure by which such deduction shall be made;

6.  The establishment of a grievance procedure by which a three-member grievance panel shall act as an appeals body for complaints by insured employees regarding the allowance and payment of claims, eligibility, and other matters.  Except for grievances settled to the satisfaction of both parties prior to a hearing, any person who requests in writing a hearing before the grievance panel shall receive a hearing before the panel.  The grievance procedure provided by this paragraph shall be the exclusive remedy available to insured employees having complaints against the insurer.  Such grievance procedure shall be subject to the Oklahoma Administrative Procedures Act, including provisions thereof for review of agency decisions by the district court.  The grievance panel shall schedule a hearing regarding the allowance and payment of claims, eligibility and other matters within sixty (60) days from the date the grievance panel receives a written request for a hearing unless the panel orders a continuance for good cause shown.  Upon written request by the insured employee to the grievance panel and received not less than ten (10) days before the hearing date, the grievance panel shall cause a full stenographic record of the proceedings to be made by a competent court reporter at the insured employee's expense;

7.  The continuing study of the operation of such insurance and benefit plans as the Board may offer including such matters as gross and net costs, administrative costs, benefits, utilization of benefits, and claims administration;

8.  The administration of the Health, Dental and Life Insurance Reserve Fund or Funds, the Flexible Benefits Revolving Fund and the Education Employees Group Insurance Reserve Fund;

9.  The auditing of the claims paid pursuant to the provisions of the State and Education Employees Group Insurance Act, the State Employees Flexible Benefits Act and the State Employees Disability Program Act;

10. a. To select and contract with federally qualified Health Maintenance Organizations under the provisions of 42 U.S.C., Section 300e et seq. or with Health Maintenance Organizations licensed by the Department of Health pursuant to Sections 2501 through 2510 of Title 63 of the Oklahoma Statutes for consideration by employees as an alternative to the state self-insured health plan, and to transfer to the HMOs such funds as may be approved for an employee electing HMO alternative services.  The Board may also select and contract with a vendor to offer a point-of-service plan.  An HMO may offer coverage through a point-of-service plan, subject to the guidelines established by the Board.  However, if the Board chooses to offer a point-of-service plan, then a vendor that offers both an HMO plan and a point-of-service plan may choose to offer only its point-of-service plan in lieu of offering its HMO plan.

b. Benefit plan contracts with the State and Education Employees Group Insurance Board, Health Maintenance Organizations, and other third-party insurance vendors shall provide for a risk adjustment factor for adverse selection that may occur, as determined by the Board, based on generally accepted actuarial principles.  The risk adjustment factor shall include all members participating in the plans offered by the State and Education Employees Group Insurance Board.  The Oklahoma State Employees Benefits Council shall contract with an actuary to provide the above actuarial services, and shall be reimbursed for these contract expenses by the Board.

c. Effective for the plan year beginning July 1, 1997, and for each year thereafter, in setting health insurance premiums for active employees and for retirees under sixty-five (65) years of age, HMOs, self-insured organizations and prepaid plans shall set the monthly premium for active employees at a maximum of Ninety Dollars ($90.00) less than the monthly premium for retirees under sixty-five (65) years of age;

11.  To contract for reinsurance, catastrophic insurance, or any other type of insurance deemed necessary by the Board.  Provided, however, that the Board shall not offer a health plan which is owned or operated by the state and which utilizes a capitated payment plan for providers which uses a primary care physician as a gatekeeper to any specialty care provided by physician-specialists, unless specifically authorized by the Legislature;

12.  The Board, pursuant to the provisions of Section 250 et seq. of Title 75 of the Oklahoma Statutes, shall adopt such rules consistent with the provisions of the State and Education Employees Group Insurance Act as it deems necessary to carry out its statutory duties and responsibilities.  Emergency Rules adopted by the Board and approved by the Governor which are in effect on the first day of the Regular Session of the Oklahoma Legislature shall not become null and void until January 15 of the subsequent calendar year;

13.  The Board shall contract for claims administration services with a private insurance carrier or a company experienced in claims administration of any insurance that the Board may be directed to offer.  No contract for claims administration services shall be made unless such contract has been offered for bids through the Purchasing Division of the Department of Central Services.  The Board shall contract with a private insurance carrier or other experienced claims administrator to process claims with software that is normally used for its customers;

14.  The Board shall contract for utilization review services with a company experienced in utilization review, data base evaluation, market research, and planning and performance of the health insurance plan;

15.  The Board shall have the authority to determine all rates and life, dental and health benefits.  Except as otherwise provided for in Section 1321 of this title, the Board shall not have the authority to adjust the premium rates after approval.  The Board shall submit notice of the amount of employee premiums and dependent premiums along with an actuarial projection of the upcoming fiscal year's enrollment, employee contributions, employer contributions, investment earnings, paid claims, internal expenses, external expenses and changes in liabilities to the Director of the Office of State Finance and the Director of the Legislative Service Bureau no later than March 1 of the previous fiscal year.

In setting health insurance premiums for active employees and retirees under sixty-five (65) years of age, the Board shall set the monthly premium for active employees at a maximum of Ninety Dollars ($90.00) less than the monthly premium for retirees under sixty-five (65) years of age;

16.  Before December 1 of each year the Board shall submit to the Director of the Office of State Finance a report outlining the financial condition for the previous fiscal year of all insurance plans offered by the Board.  The report shall include a complete explanation of all reserve funds and the actuarial projections on the need for such reserves.  The report shall include and disclose an estimate of the future trend of medical costs, the impact from HMO enrollment, antiselection, changes in law, and other contingencies that could impact the financial status of the plan.  The Director of the Office of State Finance shall make written comment on the report and shall provide such comment, along with the report submitted by the Board, to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Chair of the Oklahoma State Employees Benefits Council by January 15;

17.  The Board shall establish a prescription drug card network;

18.  The Board shall have the authority to intercept monies owing to plan participants from other state agencies, when those participants in turn, owe money to the Board.  The Board shall be required to adopt rules and regulations ensuring the participants due process of law;

19.  The Board is authorized to make available to eligible employees supplemental health care benefit plans to include but not be limited to long-term care, deductible reduction plans and employee co-payment reinsurance.  Premiums for said plans shall be actuarially based and the cost for such supplemental plans shall be paid by the employee;

20.  Beginning with the plan year which begins on January 1, 2006, the Board shall select and contract with one or more providers to offer a group TRICARE Supplement product to eligible employees who are eligible TRICARE beneficiaries.  Any membership dues required to participate in a group TRICARE Supplement product offered pursuant to this paragraph shall be paid by the employee.  As used in this paragraph, "TRICARE" means the Department of Defense health care program for active duty and retired uniform service members and their families;

21.  There is hereby created as a joint committee of the State Legislature, the Joint Liaison Committee on State and Education Employees Group Insurance Benefits, which Joint Committee shall consist of three members of the Senate to be appointed by the President Pro Tempore thereof and three members of the House of Representatives to be appointed by the Speaker thereof.  The Chair and Vice Chair of the Joint Committee shall be appointed from the membership thereof by the President Pro Tempore of the Senate and the Speaker of the House of Representatives, respectively, one of whom shall be a member of the Senate and the other shall be a member of the House of Representatives.  At the beginning of the first regular session of each Legislature, starting in 1991, the Chair shall be from the Senate; thereafter the chairship shall alternate every two (2) years between the Senate and the House of Representatives.

The Joint Liaison Committee on State and Education Employees Group Insurance Benefits shall function as a committee of the State Legislature when the Legislature is in session and when the Legislature is not in session.  Each appointed member of said committee shall serve until his or her successor is appointed.

The Joint Liaison Committee on State and Education Employees Group Insurance Benefits shall serve as a liaison with the State and Education Employees Group Insurance Board regarding advice, guidance, policy, management, operations, plans, programs and fiscal needs of said Board.  Said Board shall not be bound by any action of the Joint Committee; and

22.  The State and Education Employees Group Insurance Board shall annually collect its own set of performance measures comparable to the Health Plan Employer Data and Information Set (HEDIS) for the purpose of assessing the quality of its HealthChoice plans and the other services it provides.

Added by Laws 1967, c. 374, § 6, emerg. eff. May 23, 1967.  Amended by Laws 1970, c. 70, § 5, emerg. eff. March 17, 1970; Laws 1974, c. 116, § 1; Laws 1977, c. 261, § 5, emerg. eff. June 17, 1977; Laws 1982, c. 333, § 5, emerg. eff. June 1, 1982; Laws 1983, c. 304, § 147, eff. July 1, 1983; Laws 1985, c. 230, § 3, emerg. eff. July 8, 1985; Laws 1986, c. 150, § 4, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 6, operative July 1, 1988; Laws 1989, c. 322, § 3, emerg. eff. May 26, 1989; Laws 1990, c. 244, § 3, emerg. eff. May 21, 1990; Laws 1991, c. 195, § 1, eff. July 1, 1991; Laws 1991, c. 335, § 35, emerg. eff. June 15, 1991; Laws 1992, c. 400, § 16, eff. July 1, 1992; Laws 1993, c. 10, § 15, emerg. eff. March 21, 1993; Laws 1996, c. 253, § 1, eff. July 1, 1996; Laws 1997, c. 2, § 21, emerg. eff. Feb. 26, 1997; Laws 1997, c. 362, § 1; Laws 1999, c. 403, § 1; Laws 2000, c. 6, § 28, emerg. eff. March 20, 2000; Laws 2001, c. 196, § 1, eff. July 1, 2001; Laws 2002, c. 196, § 3, eff. July 1, 2002; Laws 2004, c. 405, § 1, eff. July 1, 2004; Laws 2005, c. 1, § 142, emerg. eff. March 15, 2005; Laws 2005, c. 450, § 1, eff. July 1, 2005; Laws 2006, c. 16, § 85, emerg. eff. March 29, 2006.

NOTE:  Laws 1991, c. 219, § 7 repealed by Laws 1991, c. 335, § 37, emerg. eff. June 15, 1991.  Laws 1992, c. 345, § 1 repealed by Laws 1993, c. 10, § 16, emerg. eff. March 21, 1993.  Laws 1996, c. 139, § 2 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 1999, c. 255, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.  Laws 2001, c. 197, § 1 repealed by Laws 2001, c. 414, § 13, emerg. eff. June 4, 2001.  Laws 2004, c. 345, § 2 repealed by Laws 2005, c. 1, § 143, emerg. eff. March 15, 2005.  Laws 2005, c. 198, § 1 repealed by Laws 2006, c. 16, § 86, emerg. eff. March 29, 2006.

§74-1306.1.  Board - Right of subrogation in certain cases - Extent - Release of responsible party.

A.  The Board shall have the right of subrogation to recover any payments made for injury to an employee or dependent caused by a third party's wrongful act or negligence.  The Board, the Administrator or the Board's attorney shall have the authority to waive or reduce subrogation in individual cases when the exercise of the right of subrogation would create an extreme financial hardship on the employee or dependent.

B.  Subrogation will exist only to the extent of actual claims paid.

C.  If an employee or dependent has prejudiced the Board's right of subrogation by releasing the responsible party prior to submitting claims to the Board, such claims may be denied by the Board.  If claims are submitted and paid after the employee or dependent has released the responsible party, the Board shall be entitled to bring an action against the employee, dependent, or their assignees, for any such claims paid and for additional costs incurred by the Board including, but not limited to:  interest, administrative and adjudicative costs, and attorney's fees.

Added by Laws 1990, c. 244, § 4, emerg. eff. May 21, 1990.

§74-1306.2.  Information regarding utilization review - Submission to Commissioner.

A.  The State and Education Employees Group Insurance Board shall submit to the Insurance Commissioner the following information regarding utilization review performed by employees of the board:

1.  A utilization review plan that includes:

a. an adequate summary description of review standards, protocol and procedures to be used in evaluating proposed or delivered hospital and medical care,

b. assurances that the standards and criteria to be applied in review determinations are established with input from health care providers representing major areas of specialty and certified by the boards of the various American medical specialties, and

c. the provisions by which patients or health care providers may seek reconsideration or appeal of adverse decisions concerning requests for medical evaluation, treatment or procedures;

2.  The type and qualifications of the personnel either employed or under contract to perform the utilization review;

3.  The procedures and policies to ensure that an employee of the board is reasonably accessible to patients and health care providers five (5) days a week during normal business hours, such procedures and policies to include as a requirement a toll-free telephone number to be available during said business hours;

4.  The policies and procedures to ensure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

5.  The policies and procedures to verify the identity and authority of personnel performing utilization review by telephone;

6.  A copy of the materials designed to inform applicable patients and health care providers of the requirements of the utilization review plan;

7.  The procedures for receiving and handling complaints by patients, hospitals and health care providers concerning utilization review; and

8.  Procedures to ensure that after a request for medical evaluation, treatment, or procedures has been rejected in whole or in part and in the event a copy of the report on said rejection is requested, a copy of the report of the personnel performing utilization review concerning the rejection shall be mailed by the insurer, postage prepaid, to the ill or injured person, the treating health care provider, hospital or to the person financially responsible for the patient's bill within fifteen (15) days after receipt of the request for the report.

B.  The Board shall pay an annual fee to the Insurance Commissioner of Five Hundred Dollars ($500.00).

Added by Laws 1991, c. 294, § 17, eff. Nov. 1, 1991.

§74-1306.3.  Payment Rate Review Task Force.

A.  The Joint Liaison Committee on State and Education Employees Group Insurance Benefits shall create the Payment Rate Review Task Force, which shall review all payments made to providers of medical care by the Oklahoma State and Education Employees Group Insurance Board.  The Task Force shall be composed of independent experts appointed by the Joint Liaison Committee on State and Education Employees Group Insurance Benefits.  The Task Force shall annually review applicable changes in payment rates which will affect hospital inpatient and outpatient payment methodologies.

B.  The Task Force shall study and make recommendations, as part of its annual report, regarding new institutional reimbursement policy and changes in each existing reimbursement policy by the Oklahoma State and Education Employees Group Insurance Board under which payments to an institution are made.

C.  No later than January 1 of each year, the Task Force shall submit a report to the Joint Liaison Committee on State and Education Employees Group Insurance Benefits containing an examination of issues affecting health care delivery to state and education employees in Oklahoma, including issues related to:

1.  Trends in health care costs;

2.  The financial condition of hospitals and the effect of the payments made to hospitals under this act on such condition;

3.  Trends in the use of health care services under the Oklahoma State and Education Employees Group Insurance Board health plans; and

4.  New methods used by employers, insurers, and others to address the use of health care services.

The Task Force shall make, as part of its annual report, recommendations to the Joint Liaison Committee on State and Education Employees Group Insurance Benefits concerning appropriate changes in reimbursement rates which should be used for inpatient and outpatient hospital services.

D.  The Task Force shall consist of nine (9) members.  The membership of the Task Force shall include individuals with recognized expertise in health economics, health facility management, reimbursement of health facilities or other providers of services which reflect the scope of the Task Force's responsibilities, a balance of urban and rural representatives, including hospital administrators, physicians, and registered nurses, employers, third-party payors, individuals skilled in the conduct and interpretation of biomedical, health services, and health economics research, and individuals having expertise in the research and development of technological and scientific advances in health care.

E.  In order to identify medically appropriate patterns of health resources, the Task Force shall collect and assess information on medical and surgical procedures and services, including information on variations of medical practice and lengths of hospitalization and on other patient care data, giving special attention to treatment patterns for conditions which appear to involve excessively costly or inappropriate services not adding to the quality of care provided.  The Task Force shall give special attention to the needs of updating existing diagnosis-related groups and establishing new diagnosis-related groups, to reflect appropriate differences in resource consumption in delivering safe, efficacious and cost-effective care.

F.  In order to conduct its duties, the Task Force shall have unrestricted access to all payment rate information of the Oklahoma State and Education Employees Group Insurance Board immediately upon request.

Added by Laws 1998, c. 297, § 2, eff. July 1, 1998.  Amended by Laws 1999, c. 209, § 1, eff. July 1, 1999.

§74-1306.4.  Disease Management Program.

A.  By October 1, 2000, the Board shall implement a pilot disease management program.  The purpose of the program shall be to reduce cost in the three most costly disease categories.  Such program is to continue until July 1, 2003.

B.  Beginning January 1, 2002, and each year of the life of the program, the Board shall give the legislature an annual report concerning cost reduction measures implemented in the disease management program.

C.  The Board shall promulgate such rules as necessary to implement the provisions of this section.

Added by Laws 2000, c. 322, § 2, eff. July 1, 2000.

§74-1306.5.  Amendment of network provider facility or physician contracts - Mutual consent.

A network provider facility or physician contract, or any part or section of it, may be amended at any time during the term of the contract only by mutual written consent of duly authorized representatives of the State and Education Employees Group Insurance Board and the facility or physician.

Added by Laws 2002, c. 198, § 1, eff. July 1, 2002.

§74-1306.6.  Administration of Medical Expense Liability Revolving Fund.

The State and Education Employees Group Insurance Board, in accordance with administering the Medical Expense Liability Revolving Fund pursuant to Section 4 of this act, shall employ, appoint, or otherwise designate the necessary personnel to carry out the duties of the fund.

Added by Laws 2003, c. 319, § 6.

§741307.  Specifications - Limitations on benefits - Exceptions.

A.  The specifications drawn by the Board for the Health Insurance Plan shall provide for comprehensive hospital medical and surgical benefits.  The Health Insurance Plan may limit coverage for a particular illness, disease, injury or condition; but, except for such limits, shall not exclude or limit particular services or procedures that can be provided for the diagnosis and treatment of an illness, disease, injury or condition, so long as the services and procedures provided are of sound efficacy, are medically necessary, and fall within the licensed scope of practice of the practitioner providing same.  The Health Insurance Plan may provide for the application of deductibles and copayment or coinsurance provisions, when equally applied to all covered charges for services and procedures that can be provided by any practitioner for the diagnosis and treatment of a particular illness, disease, injury or condition.

B.  The Life Insurance Plan shall include Accidental Death and Dismemberment Benefits and additional optional life insurance coverage.

Amended by Laws 1982, c. 333, § 6, emerg. eff. June 1, 1982; Laws 1990, c. 244, § 5, emerg. eff. May 21, 1990; Laws 1991, c. 171, § 1, eff. July 1, 1991.

§74-1307.1.  Change of primary care physician within HMO.

No employee or dependent who participates in a HMO through the State Employees Group Insurance Act shall be denied the right of changing his primary care physician to any other primary care physician within the HMO.  The employee or dependent shall notify the HMO in writing of any change in his choice of primary care physician forty-five (45) days in advance of such change by certified mail with return receipt requested.  Any such change in a primary care physician shall not be subject to the approval of the HMO, the State Employees Group Insurance Board or state agency.

Added by Laws 1988, c. 199, § 3, emerg. eff. June 9, 1988.  Amended by Laws 2001, c. 197, § 2, emerg. eff. May 7, 2001.

§74-1307.2.  Diabetes treatment - Equipment, supplies and services.

On and after November 1, 1996, the State and Education Employees Group Insurance Board shall include coverage for equipment, supplies and related services for the treatment of Type I, Type II, and gestational diabetes as provided by and pursuant to the provisions of Section 1 of this act.

Added by Laws 1996, c. 125, § 2, eff. Nov. 1, 1996.

§74-1307.3.  Payment for services provided by out-of-state providers.

Unless the Board has otherwise contracted with an out-of-state provider, the Board shall pay for medical services and treatment rendered by an out-of-state provider at the same level paid to an in-state provider if the insured was referred to the out-of-state provider by a physician or it was an emergency situation and the out-of-state provider which offers the type of services needed is the closest provider in proximity to the place of residence of the employee.

Added by Laws 1998, c. 312, § 1, eff. July 1, 1998.  Amended by Laws 2001, c. 68, § 2, eff. July 1, 2001.

§74-1308.  Enrollment in Plan.

(1)  Any employee eligible for membership in the Health Insurance Plan, Dental Insurance Plan or Life Insurance Plan upon its effective date shall be enrolled in the plan unless he or she elects not to be enrolled within thirty (30) days of such effective dates.  The employee shall be advised of Health Maintenance Organization prepaid plans available as an alternative to the state selfinsured Health Insurance Plan.  The Board shall establish the procedure by which eligible employees not electing to be enrolled initially in the Health Insurance Plan, Dental Insurance Plan or Life Insurance Plan may be subsequently enrolled.

(2)  Any eligible employee who is employed after the effective dates of the Health Insurance Plan, Dental Insurance Plan and Life Insurance Plan or HMO plans approved by the Board may become enrolled on the first day of the second month of employment.

Added by Laws 1967, c. 374, § 8, emerg. eff. May 23, 1967.  Amended by Laws 1970, c. 70, § 7, emerg. eff. March 17, 1970; Laws 1977, c. 261, § 7, emerg. eff. June 17, 1977; Laws 1982, c. 333, § 7, emerg. eff. June 1, 1982; Laws 1985, c. 230, § 4, emerg. eff. July 8, 1985; Laws 1988, c. 165, § 7, operative July 1, 1988; Laws 2001, c. 197, § 3, emerg. eff. May 7, 2001; Laws 2004, c. 345, § 3, eff. July 1, 2004.

§74-1308.1.  Educational entities - Extension of health, dental and life insurance plans.

(1)  An educational entity may extend the benefits of the health insurance plan, the dental insurance plan, and the life insurance plan to education employees employed by said entity.  The benefits of said plans for an education employee shall be the same and shall include the same plan options as would be made available to a state employee participating in the plan that resided at the same location.  Notwithstanding the provisions of Section 1308.2 of this title, a period shall exist for enrolling education entities from April 1, 1989 through October 1, 1991, whereby education employees of a participating education entity may be enrolled, pursuant to this act, during the entities' initial enrollment period, regardless of preexisting conditions.  The Board shall adopt rules and regulations for enrollment by which education entities may apply to participate in said insurance plans.  Once an education entity becomes a participant in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, the education entity may withdraw from said participation, in a manner prescribed by the Board.  If a school district is participating in the health and dental insurance plans pursuant to the State and Education Employees Group Insurance Act, Section 1301 et seq. of this title, the employees of the school district who are eligible to participate in the health and dental plans, at such time as the school district may withdraw from such participation, may require the board of education of the school district to call an election to allow said employees to vote as to whether the school district shall continue participation in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.  Upon the filing with the board of education of a petition calling for such an election which is signed by no less than thirty percent (30%) of the eligible employees of the school district, the board of education shall call an election for the purpose of determining whether the school district shall continue participation in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act.  The election shall be held within thirty (30) days of the filing of the petition.  If a majority of those eligible employees voting at the election vote to continue participation in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, the board of education shall be prohibited from withdrawing the school district from such participation.  If a majority of those eligible employees voting at the election vote against continued participation in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, the board of education of the school district shall apply to discontinue such participation within thirty (30) days of the election and within the times the school district is authorized to withdraw from participation in accordance with rules established for withdrawal by the State and Education Employees Group Insurance Board.

(2) Except as otherwise provided in this subsection, when an education entity participates in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, all employees shall be advised of Health Maintenance Organizations prepaid plans available as an alternative to the state self-insured health insurance plan.  Eligible part-time education employees, at the option of the employee, may enroll in the plans either at the time the education entity begins participation in the plans or, if later, upon a showing of insurability to the satisfaction of the Board.

(3)  Any employee of an education entity participating in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act who is employed after the education entity began said participation may be enrolled in the health and dental insurance plans or HMO plans approved by the Board on the first day of the second month of employment.

(4)  Upon initial enrollment of an institution of higher education to participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act, all individuals presently insured by said institution's present group health insurance plan shall become enrolled in said state plans for the remaining period of said institution's contractual liabilities.

(5)  Education employees who shall be absent from the teaching service because of election or appointment as a local, state, or national education association officer shall be allowed to retain coverage pursuant to the State and Education Employees Group Insurance Act upon the payment of the full cost of the coverage at the rate and under such terms and conditions established by the Board.

(6)  Except as otherwise provided by law, an educational entity may cease to participate in the State and Education Employees Group Insurance Act but provide health insurance coverage through another insurance carrier.  The subsequent carrier shall provide coverage to the employees of the educational entity who terminated employment with a retirement benefit, with a vested benefit, or who have ten (10) or more years of service with a participating educational entity but did not have a vested benefit through the retirement system of the educational entity, if the election to retain health insurance coverage was made within thirty (30) days of termination of employment.  Coverage shall also be provided to the eligible dependents of the employees if an election to retain coverage is made within thirty (30) days of termination of employment.

Added by Laws 1988, c. 165, § 8, operative July 1, 1988.  Amended by Laws 1989, c. 322, § 4, emerg. eff. May 26, 1989; Laws 1990, c. 244, § 6, eff. July 1, 1990; Laws 1990, c. 337, § 24; Laws 1991, c. 219, § 8, emerg. eff. May 22, 1991; Laws 1993, c. 359, § 4, eff. July 1, 1993; Laws 2004, c. 41, § 1, emerg. eff. April 1, 2004.

NOTE:  Laws 1990, c. 7, § 2 repealed by Laws 1990, c. 337, § 26.

§741308.2.   Persons not subject to preexisting condition exclusion.

Any person eligible to begin coverage in the health insurance plan pursuant to the State and Education Employees Group Insurance Act shall not be subject to a preexisting condition exclusion if the person was continuously covered under a previous group health insurance plan, was eligible to use military medical facilities, or was eligible to use Indian health services medical facilities.

§74-1309.  Dependents.

A.  Any eligible employee may elect to have a dependent or dependents of the employee covered by the Health Insurance Plan and Dental Insurance Plan or by any available Health Maintenance Organization (HMO) approved by the Board.  The employee may elect to cover all dependent children and not elect to cover the spouse of the employee.  Such election shall be made at the time the employee becomes enrolled in the Plan, under such procedures as the Board may establish.  If dependent coverage is not elected or if the employee elects to cover all dependent children and not the spouse of the employee at the time an employee becomes enrolled in the Plan, dependent coverage or coverage for the spouse cannot be elected until the next enrollment period or until a qualifying event has occurred as established by the Board.  Such subsequent election of dependent coverage shall be made under such conditions as the Board may impose.  If electing not to cover the spouse, the employee shall submit a statement signed by both the employee and the spouse acknowledging their choice not to provide insurance coverage for the spouse under the Health Insurance Plan and Dental Insurance Plan or approved HMO plans.

B.  Any employee with dependent coverage, as provided in this section, who has a change in the number of dependents may at the time of such change increase or decrease the number of dependents covered by the Health Insurance Plan and Dental Insurance Plan or approved HMO plans, under procedures established by the Board.

C.  Any employee who has no eligible dependents at the time the employee becomes enrolled may elect dependent coverage at the time the dependency status of the employee changes under procedures established by the Board.

Added by Laws 1967, c. 374, § 9, emerg. eff. May 23, 1967.  Amended by Laws 1982, c. 333, § 8, emerg. eff. June 1, 1982; Laws 1985, c. 230, § 5, emerg. eff. July 8, 1985; Laws 1999, c. 339, § 2, eff. July 1, 1999; Laws 2001, c. 197, § 4, emerg. eff. May 7, 2001.

§741310.  Payment to funds.

A.  Except as provided in subsection B of this section, each state agency participating in the Group Insurance Plans shall appropriate and pay to the appropriate reserve fund an amount to be set by the State and Education Employees Group Insurance Board for each employee other than education employees per month enrolled in said Plans, from funds appropriated to said agency or from other funds available to such agency for operational purposes.

B.  During the fiscal year ending June 30, 1997, each state agency participating in the Group Insurance Plans shall appropriate and pay to the State Employees Group Insurance Clearing Fund an amount to be set by the State and Education Employees Group Insurance Board for each employee other than education employees per month enrolled in said Plans, from funds appropriated to said agency or from other funds available to such agency for operational purposes.

Added by Laws 1967, c. 374, § 10, emerg. eff. May 23, 1967.  Amended by Laws 1969, c. 71, § 1, emerg. eff. July 1, 1969; Laws 1970, c. 70, § 8, emerg. eff. March 17, 1970; Laws 1982, c. 333, § 9, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 5, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 9, operative July 1, 1988; Laws 1989, c. 318, § 8, operative July 1, 1989; Laws 1991, c. 263, § 8, operative July 1, 1991; Laws 1996, c. 275, § 1, eff. Sept. 1, 1996.

§74-1310.1.  Certified employees - Payment of health and dental insurance premiums.

A.  If a certified employee elects health care coverage under a plan offered by a school district, including a plan offered by the State and Education Employees Group Insurance Board or a self-insured plan offered by the school district, then a school district shall pay for the fiscal year ending June 30, 2005, and each fiscal year thereafter, no less than one hundred percent (100%) of the premium amount for the HealthChoice (HI) option plan for an individual offered by the State and Education Employees Group Insurance Board.

The amount a school district is required to pay pursuant to this subsection shall be reduced by the flexible benefit allowance provided for in Section 26-105 of Title 70 of the Oklahoma Statutes.

B.  The premium for education entities that participate in the health and dental insurance plans offered through the State and Education Employees Group Insurance Act shall be the same as paid by state agencies for said plans.

C.  All education entities that participate in the insurance plans offered through the State and Education Employees Group Insurance Act shall forward the appropriate premiums for each employee to the Board no later than the tenth day of each month following the month for which payment is due.

Added by Laws 1988, c. 165, § 10, operative July 1, 1988.  Amended by Laws 1998, c. 380, § 10, emerg. eff. June 9, 1998; Laws 2002, c. 282, § 4, eff. July 1, 2002; Laws 2003, c. 415, § 33, eff. July 1, 2003; Laws 2004, c. 373, § 1, eff. July 1, 2004.

§74-1310.2.  Health care coverage under school district plan - Cost of premium payable by district.

A school district shall pay fifty percent (50%) of the cost of the individual health care premium amount for school district employees who are not otherwise covered pursuant to Section 1310.1 of Title 74 of the Oklahoma Statutes or Section 26-105 of Title 70 of the Oklahoma Statutes, if such employee elects health care coverage under a plan offered by a school district, including a plan offered by the State and Education Employees Group Insurance Board or a self-insured plan offered by the school district.

Added by Laws 2002, c. 418, § 3, eff. July 1, 2002.

§741311.  Payroll deductions.

The amount of monthly contribution to be made by employees enrolled in the Group Insurance Plans shall be deducted from the monthly salaries of such employees and remitted to the Board.  The procedure for such deductions and remittances shall be established by the Board.

Amended by Laws 1982, c. 333, § 10, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 6, emerg. eff. April 29, 1986.

§741311.1.  Deduction of contributions from monthly disability benefits.

The amount of monthly contribution to be made by persons who are drawing disability benefits under Section 1331 et seq. of Title 74 of the Oklahoma Statutes and who are enrolled in the Group Insurance Plans shall be deducted from the monthly disability benefits of such persons and remitted to the Board.  The procedures for such deductions and remittances shall be established by the Board.

Added by Laws 1986, c. 150, § 7, emerg. eff. April 29, 1986.

§74-1311.2.  Repealed by Laws 2003, c. 8, § 9, eff. July 1, 2003.

§741312.  Health and Dental Insurance Reserve Fund.

(1)  Except as otherwise provided by law, all employee and employer contributions, appropriations and dividend payments related to the health and dental plans administered by the State and Education Employees Group Insurance Board shall be deposited in a fund in the State Treasury which is hereby created and which shall be known as the Health and Dental Insurance Reserve Fund.  The money in such fund shall be invested by the Board in the manner specified in Section 1305.1 of this title.  Investment income of the fund shall be added to the fund.  Money payable to the claims administrator and all expenses in connection with the plans shall be paid from the fund.  The Board shall have responsibility for management of the fund.

(2)  All monies in the Health and Dental Insurance Reserve Fund that are reserves for the life insurance plan administered by the State and Education Employees Group Insurance Board shall be transferred to the Life Insurance Reserve Fund on July 1, 1989.

Amended by Laws 1982, c. 263, § 4, emerg. eff. May 14, 1982; Laws 1982, c. 333, § 11, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 8, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 11, operative July 1, 1988; Laws 1989, c. 318, § 9, operative July 1, 1989; Laws 1991, c. 263, § 9, operative July 1, 1991.

§741312.1.  Revolving fund.

There is hereby created in the State Treasury a Revolving Fund for the State and Education Employees Group Insurance Plan.  The revolving fund shall consist of funds transferred from the Health and Dental Insurance Reserve Fund and the Life Insurance Reserve Fund for operational expenses of the State Health and Life Insurance Plan and monies assessed from or collected for and due a Health Maintenance Organization (HMO) as approved by the Board. Expenditures from said funds shall be made pursuant to the laws of the state and statutes relating to the Plan.  This revolving fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the State and Education Employees Group Insurance Board.

Added by Laws 1982, c. 263, § 6, emerg. eff. May 14, 1982. Amended by Laws 1985, c. 230, § 6, emerg. eff. July 8, 1985; Laws 1986, c. 150, § 9, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 12, operative July 1, 1988; Laws 1989, c. 318, § 10, operative July 1, 1989.

§741312.2.  Life Insurance Reserve Fund.

(1)  There is hereby created in the State Treasury, the Life Insurance Reserve Fund.  Except as otherwise provided by law, all contributions, appropriations, transfers, dividend payments, and investment income of the fund received from or for the benefit of the life insurance plan administered by the State and Education Employees Group Insurance Board shall be deposited in the reserve fund.

The monies in said reserve fund shall be invested by the Board in the manner specified in Section 1305.1 of this title.  The Board shall have responsibility for management of the fund.

Money payable to the claims administrator and all expenses in connection with the life insurance plan shall be paid from the reserve fund.

(2)  All monies in the Life Insurance Reserve Fund that are reserves for the health and dental plans administered by the State and Education Employees Group Insurance Board shall be transferred to the Health and Dental Insurance Reserve Fund on July 1, 1989.

Added by Laws 1988, c. 165, § 13, operative July 1, 1988. Amended by Laws 1989, c. 318, § 11, operative July 1, 1989; Laws 1991, c. 263, § 10, operative July 1, 1991.

§74-1312.3.  State Employees Group Insurance Clearing Fund.

There is hereby created in the State Treasury, the State Employees Group Insurance Clearing Fund.  The monies paid to the State Employees Group Insurance Clearing Fund pursuant to Section 1310 of this title shall be distributed as follows:

1.  The first Thirty-one Million Five Hundred Thousand Dollars ($31,500,000.00) received after the effective date of this act during the fiscal year beginning July 1, 1996, shall be distributed to the Oklahoma State Regents for Higher Education; and

2.  The balance thereof shall be distributed to and deposited in the appropriate reserve fund as directed by the State and Education Employees Group Insurance Board.

Added by Laws 1991, c. 263, § 11, operative July 1, 1991.  Amended by Laws 1996, c. 275, § 2, eff. Sept. 1, 1996.

§741314.  Officers and employees exempt  Options.

Except as provided in Section 483 of Title 40 of the Oklahoma Statutes, the provisions of the State and Education Employees Group Insurance Act, Section 1301 et seq. of this title, shall not apply to the employees and officers of The Oklahoma State System of Higher Education nor to the Commissioners of the State Department of Transportation nor to any member of an administrative board or commission of any agency, board, authority or commission of the State of Oklahoma unless such member is a fulltime salaried employee; provided, however, that any state system or institution of higher education may elect to come under the provisions of said act.

Amended by Laws 1982, c. 333, § 13, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 11, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 15, operative July 1, 1988; Laws 1989, c. 313, § 13, operative July 1, 1989; Laws 1990, c. 303, § 6, eff. Jan. 1, 1991.

§741314.1.  Employment Security Commission  System of Higher Education  Participation  Payroll deductions.

The Oklahoma Employment Security Commission and the Oklahoma State System of Higher Education have provided and may continue to provide hospital and medical benefits, accident, health, and life insurance, or any of the aforesaid, in any company authorized to do business in the State of Oklahoma, for any or all of its officers or employees, and said Commission and the Oklahoma State System of Higher Education may pay a portion or all of said premiums from any of the Commission's or the Oklahoma State System of Higher Education's general funds, and may deduct from the wages or salary of any such officer or employee, upon written authority signed by the officer or employee, amounts for the payment of all or any portion of the monthly premium for same.

Laws 1971, c. 301, § 2, emerg. eff. June 25, 1971.

§74-1314.2.  Definitions.

As used in Sections 1 through 5 of this act:

(a)  "Agency Plan" means the health insurance program offered by the Oklahoma Employment Security Commission to its employees as of the effective date of this act.  The Agency Plan presently conforms to the Federal Plan;

(b)  "State Plan" means the health insurance program provided for state employees pursuant to the State and Education Employees Group Insurance Act;

(c)  "Federal Plan" means the health insurance program provided for federal employees upon which the Agency Plan is based, and is more specifically defined in 5 CFR Ch.1, PART 890--FEDERAL EMPLOYEES HEALTH BENEFITS PROGRAM, as may be amended from time to time, and represents the standard against which the State Plan is to be measured to determine material differences for purposes of securing the supplemental health insurance for which provision is made in this act; and

(d)  "Commission" means the Oklahoma Employment Security Commission.

Added by Laws 1990, c. 303, § 1, emerg. eff. May 30, 1990.

§74-1314.3.  Supplemental benefits - Transfer to State Plan - Employer contributions - Preexisting conditions - Satisfaction of deductible - Dental and life insurance plans.

(1)  All otherwise eligible employees hired by the Oklahoma Employment Security Commission after the effective date of this act shall participate in the State Plan and shall not be entitled to the supplemental health insurance for which provision is made in this act nor to any other Commission benefit plan not generally available to state employees, and no other provisions of this act shall apply to such future hirees.

(2)  All otherwise eligible Commission employees not participating in the Agency Plan as of the effective date of this act shall be enrolled in the State Plan on July 1, 1990.  Said nonparticipating Commission employees shall not be entitled to the supplemental health insurance for which provision is made in this act.

(3)  All Commission employees, retirees and dependents participating in the Agency Plan as of the effective date of this act shall be permitted to transfer to the State Plan and receive the supplemental insurance benefits for which provision is made in Section 1314.4 of this title at such time as the supplemental insurance is available.  If not sooner transferred, all Agency Plan participants shall be transferred to the State Plan on January 1, 1991.  Such mandatory transfer shall occur simultaneously with any cancellation by the insurance provider of the Agency Plan, occurring prior to January 1, 1991.

(4)  All Commission employees, retirees and dependents enrolling in or transferring to the State Plan under the provisions of this section shall be given the opportunity to participate in all options under the State Plan at the time of their enrollment or transfer.

(5)  For active employees of the Commission, the Commission shall pay the same monthly premium toward employee-only coverage as that set by the State and Education Employees Group Insurance Board and paid by the other state agencies participating in the state health insurance program.  For retirees of the Commission who retired pursuant to the provisions of the Oklahoma Public Employees Retirement System, the Oklahoma Public Employees Retirement System shall pay the same monthly contribution towards premiums for regular or Medicare supplement health insurance coverage for those retirees as the amount paid towards the premiums for the Oklahoma Public Employees Retirement System retirees from other agencies.  For retirees of the Commission who retired under the provisions of another retirement plan, the Commission shall pay the same monthly contribution towards premiums for regular or Medicare supplement health insurance coverage for those retirees as the amount paid towards premiums by the Oklahoma Public Employees Retirement System for retirees of other state agencies.

(6)  Except as provided in this subsection, employees and retirees of the Commission, and their dependents, shall be covered under the dental and life insurance plans provided by the State and Education Employees Group Insurance Board pursuant to the same provisions and premiums as apply to the employees and retirees of other state agencies.  Employees and retirees may elect to keep their present agency offered life insurance, in addition to the state life insurance.  Any employee who elects to keep their agency offered life insurance shall pay the premium for the life insurance provided pursuant to the State and Education Employees Group Insurance Act.  Any Commission retiree who elects to participate in the life insurance program provided pursuant to the State and Education Employees Group Insurance Act shall pay the premium for such coverage.

(7)  In the event that the agency offered life insurance plan is canceled by the insurer offering it, the Commission shall contract with the State and Education Employees Group Insurance Board for replacement coverage equal to that lost by said cancellation.  Said Board is expressly authorized and directed to enter into such a contract.  The Commission and the participants shall pay the full actuarial costs and all reasonable administrative costs for such coverage.  Said actuarial and administrative costs shall be divided between the Commission and the participants in the same ratio as premiums are now divided for the agency offered life insurance.  The Board shall maintain separate reserves for said coverage.  On January 1, 2005, the Commission shall convert the agency offered life insurance to the life insurance plans provided by the State and Education Employees Group Insurance Board pursuant to the same provisions and premiums as apply to the employees and retirees of other state agencies.  The Commission may offer eligible employees an opportunity to voluntarily relinquish their agency life insurance upon a payment to the eligible employee, provided funds exist to do so.

Added by Laws 1990, c. 303, § 2, emerg. eff. May 30, 1990.  Amended by Laws 2004, c. 278, § 1, emerg. eff. May 10, 2004.

§74-1314.4.  Supplemental health insurance.

(1)  The Oklahoma Employment Security Commission shall provide supplemental health insurance, in the manner provided in Section 1314.5 of this title for Agency Plan participants.  Such supplemental insurance shall cover material differences between the coverage under the State Plan and the Agency Plan.  Material differences as of the effective date of this act are:

(a) The difference between the Agency Plan and the State Plan with regard to the amount of the lifetime maximum benefit;

(b) The difference between the Agency Plan and the State Plan with regard to the amount of the annual hospital copayment;

(c) The difference between the Agency Plan and the State Plan with regard to the amount of the retiree prescription copayment;

(d) The difference between the Agency Plan and the State Plan with regard to the allowable cost for a medical procedure; provided the procedure was not readily available from a provider under the State Plan.

(2)  The Commission may vary the terms of the supplemental health insurance at such times as there is a material change in the coverage offered under the State Plan from coverage offered under the Federal Plan.

(3)  The Commission may require participants to share in the cost of the supplemental health insurance or contribute to copayments and/or provide for deductibles, if required by the United States Department of Labor; provided that the cost to the participant for both the State Plan and the supplemental health insurance does not exceed the cost to the participant for the Agency Plan as estimated by the Commission.

Added by Laws 1990, c. 303, § 3, emerg. eff. May 30, 1990.  Amended by Laws 2004, c. 278, § 2, emerg. eff. May 10, 2004.

§74-1314.5.  Procurement of supplemental health insurance - Self-insurance.

A.  The Oklahoma Employment Security Commission shall attempt to obtain the supplemental health insurance described in Section 1314.4 of this title through competitive procurement under the Central Purchasing Act.  If the Commission does not obtain such supplemental health insurance in this manner, it shall contract with the State and Education Employees Group Insurance Board for such coverage or the Commission may provide the supplemental health insurance through a self-insurance program.

B.  If the Commission decides to contract with the State and Education Employees Group Insurance Board for the supplemental health insurance coverage, the Board is expressly authorized and directed to enter into such a contract and administer the supplemental benefit in such manner to cause the least disruption to its systems and daily operations.  The supplemental benefit does not have to be offered as a supplemental plan but can be combined with the state plan to be administered and actuarially rated as a single plan.  If this option is chosen, all dependents of employees or former employees currently eligible for the supplemental health insurance shall be included in the plan, regardless of whether or not the dependents were previously included in the plan, and this subsection will prevail over the provisions of Section 1314.3 of this title.  The Commission shall pay the full actuarial cost to be determined by the State and Education Employees Group Insurance Board and all reasonable administrative costs for such coverage, if provided by or through the Board.  The Board may consider the utilization experience of the group participating in the benefit when calculating the rate for providing the benefit.  The Board shall maintain separate reserves for said coverage.

C.  If the Commission decides to provide supplemental health insurance through a self-insurance program, the Commission shall be authorized to contract with a private company to provide claims adjusting services for the supplemental health insurance claims adjusting and processing.

Added by Laws 1990, c. 303, § 4, emerg. eff. May 30, 1990.  Amended by Laws 2004, c. 278, § 3, emerg. eff. May 10, 2004.

§74-1315.  Participation by political subdivisions, public trusts, utility districts, nonprofit entities, and other local service agencies.

A.  Upon application in writing and subject to any underwriting criteria that may be established by the State and Education Employees Group Insurance Board, the Board may extend the benefits of the State and Education Employees Group Health and Life Insurance Plans to employees who are employed in positions requiring actual performance of duty during not less than one thousand (1,000) hours per year and to all full-time employees of:

1.  Any of the following groups which participate in the Oklahoma Public Employees Retirement System:

a. county,

b. city,

c. town,

d. public trust for which the state is the primary beneficiary, or

e. conservation districts; and

2.  Any of the following groups:

a. county hospital,

b. rural water district, including employees and board members,

c. sewer district,

d. gas district,

e. solid waste management district,

f. nonprofit water corporation employees and board members,

g. conservancy district or master conservancy district authorized by the provisions of Section 541 of Title 82 of the Oklahoma Statutes,

h. voluntary organization of Oklahoma local government jurisdictions listed in Section 2003 of Title 62 of the Oklahoma Statutes including any council created by the voluntary organizations,

i. voluntary association designated to administer the County Government Council as authorized in Section 7 of Title 19 of the Oklahoma Statutes,

j. statewide nonprofit entities representing employees of the state or employees of local political subdivisions who are eligible for insurance benefits authorized by the provisions of the State and Education Employees Group Insurance Act, or

k. statewide nonprofit entities receiving state funds to provide no cost legal services to low income and senior citizens.

B.  Applications to participate in the State and Education Employees Group Health and Life Insurance Plans shall be approved by majority action of the governing body of the groups listed in subsection A of this section.

C.  Groups listed in subsection A of this section participating in the Oklahoma State and Education Employees Group Health and Life Insurance Plans shall pay all costs attributable to their participation.  The benefits of said plans for a participant provided coverage pursuant to this section shall be the same and shall include the same plan options as would be made available to a state employee participating in the plan that resided at the same location.  The premium for participating groups listed in subsection A of this section shall be the same as paid by state and education employees.

D.  Participating groups listed in subsection A of this section shall not be required to offer dental insurance as defined in paragraph (11) of Section 1303 of this title, or other insurance as defined in paragraph (12) of Section 1303 of this title.  However, if dental insurance or any other insurance is offered, it must be provided to all eligible employees.  If an employee retires and begins to receive benefits from the Oklahoma Public Employees Retirement System or terminates service and has a vested benefit with the Oklahoma Public Employees Retirement System, the employee may elect, in the manner provided in Section 1316.2 of this title, to participate in the dental insurance plan offered through the State and Education Employees Group Insurance Act within thirty (30) days from the date of termination of employment.  The employee shall pay the full cost of the dental insurance.

E.  1.  Any employee of a group listed in subsection A of this section who retires or who has a vested benefit pursuant to the Oklahoma Public Employees Retirement System may begin the health insurance coverage if the employer of the employee is not a participant of the State and Education Employees Group Insurance Act and does not offer health insurance to its employees.  Such election by the employee to begin coverage shall be made within thirty (30) days from the date of termination of service.

2.  Any employee of a group listed in subsection A of this section who retires or who has a vested benefit pursuant to the Oklahoma Public Employees Retirement System may begin or continue the health insurance coverage if the employer of the employee is a participant of the State and Education Employees Group Insurance Act and the election to begin or continue coverage is made within thirty (30) days from the date of termination of service.

F.  Any county, city, town, county hospital, public trust, conservation district, or rural water, sewer, gas or solid waste management district, or nonprofit water corporation, any of which of the aforementioned groups is not a participating employer in the Oklahoma Public Employees Retirement System, but which has employees who are participating in the health, dental or life insurance plans offered by or through the State and Education Employees Group Insurance Act on July 1, 1997, may continue to allow its current and future employees to participate in such health, dental or life insurance plans.  Participation of such employees may also continue following termination of employment if the employee has completed at least eight (8) years of service with a participating employer and such an election to continue in force is made within thirty (30) days following termination of employment.  Any retiree or terminated employee electing coverage pursuant to this section shall pay the full cost of the insurance.

G.  An employee of a group listed in paragraph 2 of subsection A of this section may continue in force health, dental and life insurance coverage following termination of employment if the employee has a minimum of eight (8) years of service with a participating employer and the election to continue in force is made within thirty (30) calendar days following termination of employment.

H.  Notwithstanding other provisions in this section, an employer listed in subsection A of this section may cease to participate in the State and Education Employees Group Insurance Act but provide health insurance coverage for its current and former employees through another insurance carrier.  The subsequent carrier shall be responsible for providing coverage to the entity's employees who terminated employment with a retirement benefit, with a vested benefit, or who have eight (8) or more years of service with a participating employer but did not have a vested benefit through the Oklahoma Public Employees Retirement System, if the election to retain health insurance coverage was made within thirty (30) days of termination of employment.  Coverage shall also be provided to the eligible dependents of the employees if an election to retain coverage is made within thirty (30) days of termination of employment.  Employees who terminate employment from an employer covered by this paragraph before December 31, 2001, and elect coverage under the State and Education Employees Group Insurance Act, shall not be required to change insurance carriers in the event that the employer changes its insurance carrier to a subsequent carrier.  The provisions of this subsection shall become effective January 1, 2002.

I.  Employers pursuant to subsection A of this section who participate in the Oklahoma Public Employees Retirement System and who offer health insurance coverage to their active employees, shall offer health insurance coverage to those employees who retire from the employer and also to those employees who terminate employment and are eligible to elect a vested benefit in the System.  Such employers shall begin offering coverage to such employees on or before January 1, 2004.  Such employees who wish to continue coverage shall make an election to retain health insurance coverage within thirty (30) days of termination of employment.  However, former employees of such employers who have already retired or who have terminated and are eligible to elect a vested benefit under the Oklahoma Public Employees Retirement System, during the period beginning January 1, 2002, and ending December 31, 2003, may make an election to begin participation in the plans offered by the State and Education Employees Group Insurance Board on or before December 31, 2003, in the same manner as other participating retired or vested members.  The employer, assisted by the Oklahoma Public Employees Retirement System shall notify by October 1, 2003, all members who have either retired from the System or who are eligible to elect a vested benefit in the System between January 1, 2002, through December 31, 2003, and who were employed by an employer listed in subsection A of this section of the member's potential eligibility to participate in such plans.  Each employer shall notify the Oklahoma Public Employees Retirement System when an employee is retiring and makes the election pursuant to this subsection to continue coverage under a plan offered by such employer and when an employee terminates employment and is eligible to elect a vested benefit in the System and such employee elects to continue coverage under a plan offered by such employer.  Such employer shall also notify the Oklahoma Public Employees Retirement System if a retired employee or an employee who is eligible to elect a vested benefit in the System terminates such continued coverage.

J.  Any group that begins participation in the State and Education Employees Group Health and Life Insurance Plans after the effective date of this act and that is not composed of state or education employees must have one hundred percent (100%) participation in the health plan offered pursuant to the State and Education Employees Group Insurance Act.

Added by Laws 1970, c. 70, § 12, emerg. eff. March 17, 1970.  Amended by Laws 1971, c. 297, § 3, operative July 1, 1971; Laws 1977, c. 261, § 10, emerg. eff. June 17, 1977; Laws 1981, c. 73, § 1; Laws 1982, c. 333, § 14, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 12, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 16, operative July 1, 1988; Laws 1989, c. 322, § 6, emerg. eff. May 26, 1989; Laws 1990, c. 276, § 1, operative July 1, 1990; Laws 1993, c. 359, § 5, eff. July 1, 1993; Laws 1996, c. 338, § 1, eff. July 1, 1996; Laws 2001, c. 69, § 1, eff. Jan. 1, 2002; Laws 2001, c. 376, § 1, eff. July 1, 2001; Laws 2002, c. 124, § 1, emerg. eff. April 22, 2002; Laws 2002, c. 450, § 1, eff. July 1, 2002; Laws 2003, c. 370, § 1; Laws 2004, c. 5, § 103, emerg. eff. March 1, 2004; Laws 2004, c. 345, § 4, eff. July 1, 2004.

NOTE:  Laws 1990, c. 244, § 7 repealed by Laws 1991, c. 325, § 1, emerg. eff. June 14, 1991.  Laws 2001, c. 306, § 1 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.  Laws 2003, c. 366, § 1 repealed by Laws 2004, c. 5, § 104, emerg. eff. March 1, 2004.

NOTE:  Laws 2001, c. 376, § 1 provides a separate effective date for subsection H of this section of January 1, 2002.

§74-1315.1.  Participation by county election board secretaries.

Upon election and application by the secretary of a county election board and subject to any underwriting criteria that may be established by the State and Education Employees Group Insurance Board, the Board shall extend the benefits of the State and Education Employees Group Health and Life Insurance Plans to the secretary of each county election board, if the county in which the secretary serves is not participating in such plans.

Added by Laws 2002, c. 71, § 1, eff. Nov. 1, 2002.

§74-1316.1.  Continuance or purchase of life insurance benefits - Election.

A.  Any person who retires or who has elected to receive a vested benefit under the provisions of the State of Oklahoma retirement systems or persons who are currently drawing disability benefits under Section 1331 et seq. of this title or who meet each and every requirement of the State Employees Disability Program or the spouse or dependent of any such employee may continue in force the life insurance benefits authorized by this act in a face amount of not less than one-fourth (1/4) of the basic life insurance amount, if such election to continue in force is made within thirty (30) days from the time of severance.  Persons electing to continue in force life insurance benefits shall pay the full cost of the life insurance and under such terms and conditions as established by the Board.  Further, any such retiree may continue in force any additional life insurance that was purchased prior to retirement at an actuarially adjusted rate and under such terms and conditions as established by the Board.

Effective January 1, 2002, nonvested employees may also continue their life insurance benefits as provided in this section following termination of employment, if the employee has completed at least eight (8) years of service with an employer participating in the Oklahoma Public Employees Retirement System or at least ten (10) years of service with an employer participating in the Teachers' Retirement System of Oklahoma.  The election to continue the employee's life insurance in force must be made within thirty (30) days after the date of termination.

B.  Any retired employee who is receiving a benefit or terminates employment with a vested benefit from the Teachers' Retirement System of Oklahoma and who becomes enrolled in the health insurance plan offered by the State and Education Employees Group Insurance Act, pursuant to subsection E of Section 5-117.5 of Title 70 of the Oklahoma Statutes, may elect to purchase life insurance benefits in amounts and at a cost as provided for in this section.

C.  In lieu of subsection A of this section, any person who retires or who has elected to receive a vested benefit under the provisions of the State of Oklahoma retirement systems and who is participating in a health insurance plan, the dental insurance plan, or the life insurance plan offered by the State and Education Employees Group Insurance Board, including such persons who are currently drawing disability benefits under Section 1331 et seq. of this title or who meet each and every requirement of the State Employees Disability Program on or before July 1, 1999, or the spouse of any such person may elect to purchase life insurance benefits authorized by this subsection in a face amount not to exceed Fifty Thousand Dollars ($50,000.00).  Eligible persons pursuant to this subsection shall make an election by January 1, 2000, to purchase the life insurance coverage provided in this subsection.  Life insurance coverage pursuant to this subsection shall depend upon providing satisfactory evidence of insurability for the person who is to be covered.  Life insurance coverage, pursuant to this subsection, shall be purchased in blocks of Five Thousand Dollars ($5,000.00).  The premium for such life insurance coverage shall be at a blended rate and shall be set by the Board.  The Board shall promulgate rules necessary for the implementation of the provisions of this subsection.

Added by Laws 1979, c. 108, § 2, eff. Oct. 1, 1979.  Amended by Laws 1986, c. 150, § 14, emerg. eff. April 29, 1986; Laws 1991, c. 78, § 1, emerg. eff. April 18, 1991; Laws 1997, c. 213, § 1, eff. July 1, 1997; Laws 1999, c. 255, § 2, eff. Nov. 1, 1999; Laws 2000, c. 6, § 29, emerg. eff. March 20, 2000; Laws 2001, c. 197, § 5, eff. Jan. 1, 2002; Laws 2002, c. 127, § 1, eff. July 1, 2002.

NOTE:  Laws 1999, c. 208, § 1 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§74-1316.2.  Noneducation employees who have retired or otherwise terminated service - Law enforcement retirement system members killed, injured in line of duty - Continuance of health and dental insurance benefits.

A.  Any employee other than an education employee who retires pursuant to the provisions of the Oklahoma Public Employees Retirement System or who has a vested benefit pursuant to the provisions of the Oklahoma Public Employees Retirement System may continue in force the health and dental insurance benefits authorized by the provisions of the State and Education Employees Group Insurance Act, or other employer insurance benefits if the employer does not participate in the plans offered by the State and Education Employees Group Insurance Board, if such election to continue in force is made within thirty (30) days from the date of termination of service.  Except as otherwise provided for in Section 840-2.27I of this title and subsection H of this section, health and dental insurance coverage may not be reinstated at a later time if the election to continue in force is declined.  Vested employees other than education employees who have terminated service and are not receiving benefits and effective July 1, 1996, nonvested persons who have terminated service with more than eight (8) years of participating service with a participating employer, who within thirty (30) days from the date of termination of service elect to continue such coverage, shall pay the full cost of said insurance premium at the rate and pursuant to the terms and conditions established by the Board.  Provided also, any employee other than an education employee who commences employment with a participating employer on or after September 1, 1991, who terminates service with such employer on or after July 1, 1996, but who otherwise has insufficient years of service to retire or terminate service with a vested benefit pursuant to the provisions of the Oklahoma Public Employees Retirement System or to elect to continue coverage as a nonvested employee as provided in this section, but who, immediately prior to employment with the participating employer was covered as a dependent on the health and dental insurance policy of a spouse who was an active employee other than an education employee, may count as part of his or her credited service for the purpose of determining eligibility to elect to continue coverage under this section, the time during which said terminating employee was covered as such a dependent.

B.  1.  Health insurance benefit plans offered pursuant to this section shall include:

a. indemnity plans offered through the State and Education Employees Group Insurance Board,

b. managed care plans offered as alternatives to the indemnity plans offered through the State and Education Employees Group Insurance Board,

c. Medicare supplements offered pursuant to the State and Education Employees Group Insurance Act,

d. Medicare risk-sharing contracts offered as alternatives to the Medicare supplements offered through the State and Education Employees Group Insurance Board.  All Medicare risk-sharing contracts shall be subject to a risk adjustment factor, based on generally accepted actuarial principles for adverse selection which may occur, and

e. for the Oklahoma Public Employee Retirement System, other employer-provided health insurance benefit plans if the employer does not participate in the plans offered pursuant to the State and Education Employees Group Insurance Act.

2.  Health insurance benefit plans offered pursuant to this section shall provide prescription drug benefits, except for plans designed pursuant to the Medicare Prescription Drug Improvement and Modernization Act of 2003, for which provision of prescription drug benefits is optional, and except for plans offered pursuant to subparagraph e of paragraph 1 of this subsection.

C.  1.  Designated public retirement systems shall contribute a monthly amount towards the health insurance premium of certain individuals receiving benefits from the public retirement system as follows:

a. a retired employee other than an education employee who is receiving benefits from the Oklahoma Public Employees Retirement System after September 30, 1988, shall have One Hundred Five Dollars ($105.00), or the premium rate of the health insurance benefit plan, whichever is less, paid by the Oklahoma Public Employees Retirement System to the Board or other insurance carrier of the employer if the employer does not participate in the plans offered by the State and Education Employees Group Insurance Board in the manner specified in subsection G of this section,

b. a retired employee or surviving spouse other than an education employee who is receiving benefits from the Oklahoma Law Enforcement Retirement System after September 30, 1988, is under sixty-five (65) years of age and is not otherwise eligible for Medicare shall have the premium rate for the health insurance benefit plan or One Hundred Five Dollars ($105.00), whichever is less, paid by the Oklahoma Law Enforcement Retirement System to the Board in the manner specified in subsection G of this section,

c. a retired employee other than an education employee who is receiving benefits from the Oklahoma Law Enforcement Retirement System after September 30, 1988, is sixty-five (65) years of age or older or who is under sixty-five (65) years of age and is eligible for Medicare shall have One Hundred Five Dollars ($105.00), or the premium rate of the health insurance benefit plan, whichever is less, paid by the Oklahoma Law Enforcement Retirement System to the Board in the manner specified in subsection G of this section, and

d. a retired employee other than an education employee who is receiving benefits from the Uniform Retirement System for Justices and Judges after September 30, 1988, shall have One Hundred Five Dollars ($105.00), or the premium rate of the health insurance plan, whichever is less, paid by the Uniform Retirement System for Justices and Judges to the Board in the manner specified in subsection G of this section.

2.  Premium payments made pursuant to this section shall be made subject to the following conditions:

a. the health plan shall be authorized by the provisions of the State and Education Employees Group Insurance Act, except that if an employer from which an employee retired or with a vested benefit pursuant to the provisions of the Oklahoma Public Employees Retirement System does not participate in the plans authorized by the provisions of the State and Education Employees Group Insurance Act, the health plan will be the health insurance benefits of the employer from which the individual retired or vested,

b. for plans offered by the State and Education Employees Group Insurance Act, the amount to be paid shall be determined pursuant to the provisions of this subsection and shall first be applied in whole or in part to the prescription drug coverage premium.  Any remaining amount shall be applied toward the medical coverage premium,

c. for all plans, if the amount paid by the public retirement system does not cover the full cost of the elected coverage, the individual shall pay the remaining premium amount, and

d. payment shall be made by the retirement systems in the manner specified under subsection G of this section.

D.  For any member of the Oklahoma Law Enforcement Retirement System killed in the line of duty, whether the member was killed in the line of duty prior to the effective date of this act or on or after the effective date of this act, or if the member was on a disability leave status at the time of death, the surviving spouse or dependents of such deceased member of the Oklahoma Law Enforcement Retirement System may elect to continue or commence health and dental insurance benefits provided said dependents pay the full cost of such insurance and for deaths occurring on or after July 1, 2002, such election is made within thirty (30) days of the date of death.  The eligibility for said benefits shall terminate for the surviving children when said children cease to qualify as dependents.

E.  Effective July 1, 2004, a retired member of the Oklahoma Law Enforcement Retirement System who retired from the System by means of a personal and traumatic injury of a catastrophic nature and in the line of duty and any surviving spouse of such retired member and any surviving spouse of a member who was killed in the line of duty shall have one hundred percent (100%) of the retired member's or surviving spouse's health care premium cost, whether the member or surviving spouse elects coverage under the Medicare supplement or Medicare risk-sharing contract, paid by the Oklahoma Law Enforcement Retirement System to the Board in the manner specified in subsection H of this section.  For plans offered by the State and Education Employees Group Insurance Board, such contributions will first be applied in whole or in part to the prescription drug coverage premium, if any.

F.  Dependents of a deceased employee who was on active work status or on a disability leave at the time of death or of a participating retardant or of any person who has elected to receive a vested benefit under the Oklahoma Public Employees Retirement System, the Uniform Retirement System for Justices and Judges or the Oklahoma Law Enforcement Retirement System may continue the health and dental insurance benefits in force provided said dependents pay the full cost of such insurance and they were covered as eligible dependents at the time of such death and such election is made within thirty (30) days of date of death.  The eligibility for said benefits shall terminate for the surviving children when said children cease to qualify as dependents.

G.  The amounts required to be paid by the Oklahoma Public Employees Retirement System, the Uniform Retirement System for Justices and Judges and the Oklahoma Law Enforcement Retirement System pursuant to this section shall be forwarded no later than the tenth day of each month following the month for which payment is due by the Oklahoma Public Employees Retirement System Board of Trustees or the Oklahoma Law Enforcement Retirement Board to the State and Education Employees Group Insurance Board for deposit in the Health, Dental and Life Insurance Reserve Fund or to another insurance carrier as provided for in subsection H of Section 1315 of this title.

H.  Upon retirement from employment of the Board of Regents of the University of Oklahoma, any person who was or is employed at the George Nigh Rehabilitation Institute and who transferred employment pursuant to Section 3427 of Title 70 of the Oklahoma Statutes, any person who was employed at the Medical Technology and Research Authority and who transferred employment pursuant to Section 7068 of this title, and any person who is a member of the Oklahoma Law Enforcement Retirement System pursuant to the authority of Section 2-314 of Title 47 of the Oklahoma Statutes may participate in the benefits authorized by the provisions of the State and Education Employees Group Insurance Act for retired participants, including health, dental and life insurance benefits, if such election to participate is made within thirty (30) days from the date of termination of service.  Life insurance benefits for any such person who transferred employment shall not exceed the coverage the person had at the time of such transfer.  Retirees who transferred employment and who participate pursuant to this paragraph shall pay the premium for elected benefits less any amounts paid by a state retirement system pursuant to this section.

Added by Laws 1988, c. 165, § 17, operative Oct. 1, 1988.  Amended by Laws 1988, c. 267, § 37, operative July 1, 1988; Laws 1989, c. 322, § 7, emerg. eff. May 26, 1989; Laws 1990, c. 244, § 8, eff. July 1, 1990; Laws 1991, c. 218, § 1, eff. July 1, 1991; Laws 1996, c. 355, § 2, eff. July 1, 1996; Laws 1997, c. 2, § 22, emerg. eff. Feb. 26, 1997; Laws 1998, c. 256, § 6, eff. July 1, 1998; Laws 2000, c. 377, § 15, eff. July 1, 2000; Laws 2001, c. 5, § 59, emerg. eff. March 21, 2001; Laws 2002, c. 127, § 2, eff. July 1, 2002; Laws 2002, c. 450, § 2, eff. July 1, 2002; Laws 2003, c. 3, § 100, emerg. eff. March 19, 2003; Laws 2003, c. 370, § 2, eff. July 1, 2003; Laws 2004, c. 160, § 1, eff. July 1, 2004; Laws 2004, c. 345, § 5, eff. July 1, 2004; Laws 2005, c. 198, § 2, emerg. eff. May 18, 2005.

NOTE:  Laws 1996, c. 338, § 2 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2000, c. 313, § 2 repealed by Laws 2001, c. 5, § 60, emerg. eff. March 21, 2001.  Laws 2002, c. 399, § 9 repealed by Laws 2003, c. 3, § 101, emerg. eff. March 19, 2003.  Laws 2002, c. 438, § 8 repealed by Laws 2003, c. 3, § 102, emerg. eff. March 19, 2003.

§74-1316.3.  Teachers' Retirement System of Oklahoma participating employees - Retirement or other termination of service - Continuation of health and dental insurance benefits.

A.  Any person who retires pursuant to the provisions of the Teachers' Retirement System of Oklahoma with at least ten (10) years of creditable service or who has a vested benefit with at least ten (10) years of creditable service, pursuant to the provisions of the Teachers' Retirement System of Oklahoma may continue in force the health and dental insurance benefits authorized by the provisions of the State and Education Employees Group Insurance Act if such election to continue in force or begin is made within thirty (30) days from the date of termination of service.  Except as provided in subsection E of Sections 5-117.5 and 14-108.1 of Title 70 of the Oklahoma Statutes and Section 840-2.27I of this title and subsection K of this section, health and dental insurance coverage may not be reinstated at a later time if the election to continue in force or begin coverage is declined.  Vested persons who have terminated service and are not receiving benefits and effective July 1, 1996, nonvested persons who have terminated service with more than ten (10) years of participating service with a qualifying employer, who within thirty (30) days from the date of termination of service, elect to continue such coverage, shall pay the full cost of said insurance premium at the rate and pursuant to the terms and conditions established by the Board.

B.  1.  Health insurance benefit plans offered pursuant to this section shall include:

a. indemnity plans offered through the State and Education Employees Group Insurance Board,

b. managed care plans offered as alternatives to the indemnity plans,

c. Medicare supplements offered through the State and Education Employees Group Insurance Board,

d. Medicare risk-sharing contracts offered as alternatives to the Medicare supplements offered through the State and Education Employees Group Insurance Board, and

e. any other employer-provided health insurance benefit plans if the employer does not participate in the plans offered pursuant to the State and Education Employees Group Insurance Act.

2.  Health insurance benefit plans offered pursuant to this section shall provide prescription drug benefits, except for plans designed pursuant to the Medicare Prescription Drug Improvement and Modernization Act of 2003, which may or may not contain prescription drug benefits, for which provision of prescription drug benefits is optional, and except for plans offered pursuant to subparagraph e of paragraph 1 of this subsection.

C.  A retired person who:

1.  Is receiving benefits from the Teachers' Retirement System of Oklahoma after September 30, 1988, is under sixty-five (65) years of age and is not otherwise eligible for Medicare and pursuant to subsection A of this section elects to begin or to continue the health insurance plan;

2.  Is receiving benefits from the Teachers' Retirement System of Oklahoma after June 30, 1993, is under sixty-five (65) years of age and is not otherwise eligible for Medicare and participates in a health insurance plan provided by a participating education employer of the Teachers' Retirement System of Oklahoma other than a health insurance plan offered pursuant to the State and Education Employees Group Insurance Act or an alternative health plan offered pursuant to the Oklahoma State Employees Benefits Act;

3.  Is receiving benefits from the Teachers' Retirement System of Oklahoma after September 30, 1988, made contributions to the system and is sixty-five (65) years of age or older, or who is under sixty-five (65) years of age and is eligible for Medicare and is a participant in the State and Education Employees Group Insurance Act and elects coverage under the Medicare supplement offered by the State and Education Employees Group Insurance Board; or

4.  Is receiving benefits from the Teachers' Retirement System of Oklahoma after June 30, 1993, made contributions to the system and is sixty-five (65) years of age or older, or who is under sixty-five (65) years of age and is eligible for Medicare and participates in a health insurance plan provided by a participating education employer of the Teachers' Retirement System of Oklahoma other than a health insurance plan offered pursuant to the State and Education Employees Group Insurance Act or an alternative health plan offered pursuant to the Oklahoma State Employees Benefits Act and elects coverage under the Medicare supplement offered by the State and Education Employees Group Insurance Board,

shall have the amount determined pursuant to subsection E of this section, or the premium rate of the health insurance benefit plan, whichever is less, paid by the Teachers' Retirement System of Oklahoma.  If the amount paid by the Teachers' Retirement System of Oklahoma does not cover the full cost of the health insurance premium, the retired person shall pay the remaining amount if the retired person wants to continue the coverage.

D.  The Teachers' Retirement System shall pay the amount due pursuant to the provisions of subsection C of this section as follows:

1.  For those individuals participating in plans provided through the State and Education Employees Group Insurance Act, payment shall be made to the Board pursuant to the provisions of subsection I of this section; or

2.  For those individuals participating in plans provided through a participating education employer of the Teachers' Retirement System of Oklahoma other than a health insurance plan offered pursuant to the State and Education Employees Group Insurance Act, payment shall be made to the education employer.

E.  Beginning July 1, 2000, the maximum benefit payable by the Teachers' Retirement System of Oklahoma on behalf of a retired person toward said person's monthly premium for health insurance shall be determined in accordance with the following schedule:

LESS THAN

25 YEARS BUT GREATER

LESS THAN GREATER THAN THAN 24.99

AVERAGE SALARY 15 YEARS OF 14.99 YEARS OF YEARS OF

USED FOR DETERMINING CREDITABLE CREDITABLE CREDITABLE

RETIREMENT ALLOWANCE SERVICE SERVICE SERVICE

Less than $20,000.00 $103.00 $104.00 $105.00

Less than $30,000.00 but greater than $19,999.99 $102.00 $103.00 $104.00

Less than $40,000.00 but greater than $29,999.99 $101.00 $102.00 $103.00

$40,000.00 or greater $100.00 $101.00 $102.00

For plans offered by the State and Education Employees Group Insurance Board, the amount paid pursuant to this subsection shall first be applied to the prescription drug coverage premium, if any.  Any remaining amounts shall be applied towards the medical coverage premium.

F.  If a person retires and begins to receive benefits from the Teachers' Retirement System of Oklahoma or terminates service and has a vested benefit with the Teachers' Retirement System of Oklahoma, the person may elect, in the manner provided in subsection  A of this section, to participate in the dental insurance plan offered through the State and Education Employees Group Insurance Act.  The person shall pay the full cost of the dental insurance.

G.  Those persons who are receiving benefits from the Teachers' Retirement System of Oklahoma and have health insurance coverage which on the operative date of this section is being paid by the education entity from which the person retired shall make the election required in subsection A of this section within thirty (30) days of the termination of said health insurance coverage.  The person making the election shall give the Board certified documentation satisfactory to the Board of the termination date of the other health insurance coverage.

H.  Dependents of a deceased education employee who was on active work status or on a disability leave at the time of death or of a participating retirant or of any person who has elected to receive a vested benefit under the Teachers' Retirement System of Oklahoma may continue the health and dental insurance benefits in force provided said dependents pay the full cost of such insurance and they were covered as eligible dependents at the time of such death and such election is made within thirty (30) days of date of death.  The eligibility for said benefits shall terminate for the surviving children when said children cease to qualify as dependents.

I.  The amounts required to be paid by the Teachers' Retirement System of Oklahoma pursuant to this section shall be forwarded no later than the tenth day of each month following the month for which payment is due by the Board of Trustees of the Teachers' Retirement System of Oklahoma to the State and Education Employees Group Insurance Board for deposit in the Education Employees Group Insurance Reserve Fund.

J.  The Teachers' Retirement System of Oklahoma shall provide the State and Education Employees Group Insurance Board information concerning the employers of retired and vested members necessary to allow the State and Education Employees Group Insurance Board to track eligibility for continued coverage.

K.  Upon retirement from employment with the Board of Regents of the University of Oklahoma, any person who is or was employed at the George Nigh Rehabilitation Institute and who transferred employment pursuant to Section 3427 of Title 70 of the Oklahoma Statutes, any person who was employed at the Medical Technology and Research Authority and who transferred employment pursuant to Section 7068 of this title, and any person who is a member of the Oklahoma Law Enforcement Retirement System pursuant to the authority of Section 2-314 of Title 47 of the Oklahoma Statutes may participate in the benefits authorized by the provisions of the State and Education Employees Group Insurance Act for retired participants, including health, dental and life insurance benefits, if such election to participate is made within thirty (30) days from the date of termination of employment.  Life insurance benefits for any such person who transferred employment shall not exceed the coverage the person had at the time of such transfer.  Retirees who are persons transferred employment and who participate pursuant to this paragraph shall pay the premium for elected benefits less any amounts paid by the retirement system pursuant to this section.

Added by Laws 1988, c. 165, § 18, operative Oct. 1, 1988.  Amended by Laws 1989, c. 322, § 8, emerg. eff. May 26, 1989; Laws 1990, c. 244, § 9, eff. July 1, 1990; Laws 1991, c. 219, § 9, emerg. eff. May 22, 1991; Laws 1993, c. 359, § 6, eff. July 1, 1993; Laws 1996, c. 355, § 3, eff. July 1, 1996; Laws 1997, c. 2, § 23, emerg. eff. Feb. 26, 1997; Laws 1998, c. 256, § 7, eff. July 1, 1998; Laws 1999, c. 255, § 3, eff. Nov. 1, 1999; Laws 2000, c. 377, § 16, eff. July 1, 2000; Laws 2001, c. 5, § 61, emerg. eff. March 21, 2001; Laws 2002, c. 196, § 4, eff. July 1, 2002; Laws 2002, c. 438, § 9, eff. July 1, 2002; Laws 2003, c. 144, § 1, eff. July 1, 2003; Laws 2003, c. 326, § 3, eff. July 1, 2003; Laws 2004, c. 345, § 6, eff. July 1, 2004; Laws 2005, c. 198, § 3, emerg. eff. May 18, 2005.

NOTE:  Laws 1996, c. 338, § 3 repealed by Laws 1997, c. 2, § 26, emerg. eff. Feb. 26, 1997.  Laws 2000, c. 313, § 3 repealed by Laws 2001, c. 5, § 62, emerg. eff. March 21, 2001.  Laws 2002, c. 127, § 3 repealed by Laws 2002, c. 438, § 11, eff. July 1, 2002.

§74-1317.  Blind vending stand operators and managing operators - Eligibility.

Any legally blind person who is licensed by the Department of Rehabilitation Services as a vending stand operator or managing operator shall be eligible for membership in the Health Insurance Plan, Dental Insurance Plan and Life Insurance Plan referred to in the State and Education Employees Group Insurance Act.  Enrollment in the Plan shall be optional with each operator pursuant to the rules prescribed by the State and Education Employees Group Insurance Board.  Any payments required to be made for enrollees in the Plan shall be payable by the operator in such manner as may be determined by the Department of Rehabilitation Services; provided, that the Department may, in its discretion, make all or a part of such payments.

Added by Laws 1971, c. 166, § 1, emerg. eff. May 27, 1971.  Amended by Laws 1982, c. 333, § 15, emerg. eff. June 1, 1982; Laws 1986, c. 150, § 15, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 19, operative July 1, 1988; Laws 1998, c. 107, § 7, eff. July 1, 1998.

§74-1318.  Maximum for which reemployed former employee may be insured.

No former employee who is reemployed by a participating entity within twenty-four (24) months after the date of termination of previous employment shall be enrolled in the State and Education Employees Group Insurance Plan authorized by Section 1301 et seq. of this title, for a greater amount of life insurance or life benefit than the amount for which the life of the exemployee was insured under said plan at the date of termination of his employment, except upon his furnishing evidence of his insurability, satisfactory to the Board, and any greater amount of benefit or insurance provided him shall be at the exemployee's cost.

Added by Laws 1972, c. 201, § 1, emerg. eff. April 7, 1972.  Amended by Laws 1977, c. 261, § 12, emerg. eff. June 17, 1977; Laws 1986, c. 150, § 16, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 20, operative July 1, 1988; Laws 2001, c. 197, § 6, emerg. eff. May 7, 2001.

§74-1319.  Repealed by Laws 2004, c. 76, § 1, emerg. eff. April 12, 2004.

§741320.  Employment of administrator, director of internal audit, attorneys, actuaries, consultants and other personnel.

A.  The Board is authorized to hire and appoint an administrator who shall be in the unclassified service.

The Board may hire a director of internal audit and one attorney licensed to practice law in this state.  The attorney hired by the Board shall have not less than five (5) years of experience in matters related to the insurance industry.  The Board shall directly supervise the duties of the director of internal audit, and shall not delegate said supervision to the Administrator or any other employee of the Board.  In addition to duties assigned by the Board, the director of internal audit is authorized to audit all records of health providers and pharmacists who enter into any contract with the Board in order to ensure compliance with said contract provisions.

B.  The administrator shall employ such persons as are necessary to administer the provisions of the State and Education Employees Group Insurance Act, the State Employees Flexible Benefits Act and the State Employees Disability Program Act.  The administrator may employ a maximum of two (2) attorneys.  The administrator or one of the deputy administrators shall have not less than seven (7) years of group health insurance administration experience on a senior managerial level.

C.  The Board shall not contract for private legal counsel except for extraordinary situations other than normal day to day situations, and when approved by the Attorney General.  The Board may contract with a nonemployee consulting actuary, a nonemployee medical consultant and a nonemployee dental consultant subject to competitive bid at least every three (3) years.  The Board may contract with health care providers for a level of reimbursement for the payment of claims incurred by the plan participants.  The Board may at its request use the services of the office of the Attorney General and the actuarial services of any actuary employed by the State Board for Property and Casualty Rates and may also seek the advice and counsel of the Insurance Commissioner of the State of Oklahoma or any employee of the Insurance Commissioner's office.

Added by Laws 1977, c. 261, § 2, emerg. eff. June 17, 1977; Laws 1978, c. 306, § 1, emerg. eff. May 10, 1978; Laws 1988, c. 165, § 22, emerg. eff. May 24, 1988; Laws 1989, c. 322, § 9, operative July 1, 1989; Laws 1990, c. 244, § 10, emerg. eff. May 21, 1990; Laws 1991, c. 219, § 10, emerg. eff. May 22, 1991; Laws 1992, c. 400, § 17, eff. July 1, 1992; Laws 1998, c. 285, § 4, emerg. eff. May 27, 1998.

§74-1321.  Determination of rates, benefits, and premiums.

A.  The Board shall have the authority to determine all rates and life, dental and health benefits.  All rates shall be compiled in a comprehensive Schedule of Benefits.  The Schedule of Benefits shall be available for inspection during regular business hours at the office of the State and Education Employees Group Insurance Board.  The Board shall have the authority to annually adjust the rates and benefits based on claim experience.

B.  The premiums for such insurance plans offered for the next plan year shall be established as follows:

1.  For current employees and their dependents, the Board's premium determination shall be made no later than the bid submission date for health maintenance organizations set by the Oklahoma State Employees Benefits Council, which shall be set in August no later than the third Friday of that month; and

2.  For all other covered members and dependents, the Board's and the health maintenance organizations' premium determinations shall be no later than the fourth Friday of September.

C.  The Board may approve a mid-year adjustment provided the need for an adjustment is substantiated by an actuarial determination or more current experience rating.  The only publication or notice requirements that shall apply to the Schedule of Benefits shall be those requirements provided in the Oklahoma Open Meeting Act.  It is the intent of the Legislature that the benefits provided not include cosmetic dental procedures except for certain orthodontic procedures as adopted by the Board.

Added by Laws 1977, c. 261, § 14, emerg. eff. June 17, 1977.  Amended by Laws 1982, c. 333, § 16, emerg. eff. June 1, 1982; Laws 1985, c. 230, § 7, emerg. eff. July 8, 1985; Laws 1986, c. 150, § 18, emerg. eff. April 29, 1986; Laws 1988, c. 165, § 23, operative July 1, 1988; Laws 1997, c. 362, § 2; Laws 1999, c. 255, § 4, eff. Nov. 1, 1999; Laws 2001, c. 197, § 7, emerg. eff. May 7, 2001; Laws 2002, c. 439, § 8, eff. July 1, 2002; Laws 2005, c. 198, § 4, emerg. eff. May 18, 2005.

§741322.  Confidentiality of information  Inspection of files.

Section 1322.  All information, documents, medical reports and copies thereof contained in a member's insurance file shall be treated as confidential information and shall not be released or made available or open to public inspection without the prior written consent and authorization of the individual to whom it pertains, but shall be subject to subpoena or court order.

Laws 1978, c. 306, § 5, emerg. eff. May 10, 1978.

§74-1323.  Fraud - Penalties - Audits.

Any person who shall knowingly make any false statement, or who shall falsify or permit to be falsified any record necessary for carrying out the intent of the State and Education Employees Group Insurance Act, Section 1301 et seq. of this title, for the purpose of committing fraud, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00) or by imprisonment for not exceeding one (1) year or by both the fine and imprisonment.  The State and Education Employees Group Insurance Board shall have the right to audit participating employer groups to verify eligibility for any member and/or dependent and may require proof of eligibility upon demand.

Added by Laws 1986, c. 150, § 19, emerg. eff. April 29, 1986.  Amended by Laws 1988, c. 165, § 24, operative July 1, 1988; Laws 1997, c. 163, § 1, eff. Nov. 1, 1997; Laws 2004, c. 345, § 7, eff. July 1, 2004.

§74-1324.  Coverage for side effects associated with prostate-related conditions.

A.  All health benefit plans that are offered by the State and Education Employees Group Insurance Board shall provide coverage for side effects that are commonly associated with radical retropubic prostatectomy surgery, including, but not limited to impotence and incontinence, and for other prostate related conditions.

B.  The Board shall provide notice to each insured or enrollee under such plan regarding the coverage required by this section in the plan's evidence of coverage, and shall provide additional written notice of the coverage to the insured or enrollee as follows:

1.  In the next mailing made by the plan to the employee; or

2.  As part of the enrollment information packet sent to the enrollee.

C.  The Board shall promulgate any rules or actions necessary to implement the provisions of this section.

Added by Laws 1998, c. 312, § 2, eff. July 1, 1998.

§74-1325.  Changes in reimbursement rates or methodology - Hearing.

The State and Education Employees Group Insurance Board shall schedule a hearing thirty (30) days prior to adopting any major change in the reimbursement rates or methodology.  The Board shall notify health care providers who provide services pursuant to a contract with the Board at least fifteen (15) days prior to the hearing.  The notice shall include proposed changes to the reimbursement rates or methodology.  The Board shall also inform such health care providers at the hearing of any proposed changes to the reimbursement rates or methodology.  At the hearing the Board shall provide an open forum for such health care providers to comment on the proposed changes.

Added by Laws 1999, c. 209, § 2, eff. July 1, 1999.

§74-1326.  Fee schedules.

The State and Education Employees Group Insurance Board shall make available, upon request, copies of relevant fee schedules to participating health care providers.

Added by Laws 1999, c. 209, § 3, eff. July 1, 1999.

§74-1327.  Health benefit plans offered by State and Education Employees Group Insurance Board - Optometrists to be permitted to provide services for vision care or medical diagnosis and treatment for the eye.

A.  All health benefit plans offered by the State and Education Employees Group Insurance Board which provide for services for vision care or medical diagnosis and treatment for the eye shall allow optometrists to be providers of those services.  All such health benefit plans shall also require equal payment for the same services provided by an optometrist if the services are within the scope of practice of optometry.

B.  With respect to optometric services, any health benefit plan offered by the State and Education Employees Group Insurance Board which uses a gatekeeper or equivalent for referrals for services for vision care or for medical diagnosis and treatment of the eye, shall require such covered services be provided on a referral basis within the medical group or network at the request of an enrollee who has a condition requiring vision care or medical diagnosis and treatment of the eye if:

1.  A referral is necessitated in the judgment of the primary care physician; and

2.  Treatment for the condition falls within the licensed scope of practice of an optometrist.

C.  All health benefit plans offered by the State and Education Employees Group Insurance Board shall have a defined set of standards and procedures for selecting providers, including specialists, to serve enrollees.  The standards and procedures shall be drafted in such a manner that they are applicable to all categories of providers and shall be utilized by the health maintenance organization in a manner that is without bias for or discrimination against a particular category or categories of providers.

D.  No health benefit plan specified by this section shall require a provider to have hospital privileges if hospital privileges are not usual and customary for the services the provider provides.

E.  Nothing in this section shall be construed to:

1.  Prohibit a health benefit plan offered by the State and Education Employees Group Insurance Board which provides for services for vision care or medical diagnosis and treatment for the eye from determining the adequacy of the size of its network;

2.  Prohibit an optometrist from agreeing to a fee schedule;

3.  Limit, expand, or otherwise affect the scope of practice of optometry; or

4.  Alter, repeal, modify or affect the laws of this state except where such laws are in conflict or are inconsistent with the express provisions of this section.

F.  Existing health benefit plans offered by the State and Education Employees Group Insurance Board shall comply with the requirements of this section upon issuance or renewal on or after the effective date of this act.

Added by Laws 2000, c. 54, § 4, eff. Nov. 1, 2000.

§74-1328.  Reimbursement of claims within certain time period.

A.  The contracted claims administrator for the State and Education Employees Group Insurance Board shall reimburse all clean claims of an enrollee, an assignee of the enrollee, or a health care provider within forty-five (45) calendar days after receipt of the claim by the entity.

B.  As used in this section, "clean claim" means a claim that has no defect or impropriety, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment that impedes prompt payment.

C.  1.  If a claim or any portion of a claim is determined to have defects or improprieties, including a lack of any required substantiating documentation, or a particular circumstance requiring special treatment, the enrollee, assignee of the enrollee, or health care provider shall be notified in writing within thirty (30) calendar days after receipt of the claim by the contracted claims administrator for the State and Education Employees Group Insurance Board.  The written notice shall specify the portion of the claim that is causing a delay in processing and explain any additional information or corrections needed.  Failure of the Board's claims administrator to provide the enrollee, assignee of the enrollee, or health care provider with such notice shall constitute prima facie evidence that the claim will be paid in accordance with the terms of the health benefit claims administration contract.

2.  The portion of the claim that is accurate shall be paid within forty-five (45) calendar days after receipt of the claim by the claims administrator for the State and Education Employees Group Insurance Board.

D.  Upon receipt of the additional information or corrections which led to the claim's being delayed and a determination that the information is accurate, the claims administrator for the State and Education Employees Group Insurance Board shall either pay or deny the claim or a portion of the claim within forty-five (45) calendar days.

E.  Payment shall be considered made on:

1.  The date a draft or other valid instrument which is equivalent to the amount of the payment is placed in the United States mail in a properly addressed, postpaid envelope; or

2.  If not so posted, the date of delivery.

F.  An overdue payment shall bear simple interest at the rate of ten percent (10%) per year.

G.  In the event litigation should ensue based upon such a claim, the prevailing party shall be entitled to recover a reasonable attorney's fee to be set by the court and taxed as costs against the party or parties who do not prevail.

Added by Laws 2001, c. 65, § 3, eff. July 1, 2001.  Amended by Laws 2002, c. 155, § 1, eff. July 1, 2002.

§741331.  Short title.

Sections 108 through 111 of this act shall be known and may be cited as the "State Employees Disability Program Act".

Added by Laws 1985, c. 203, § 108, operative July 1, 1985.

§74-1332.  Establishment of plan - Contents - Participation - Administration - Funding - Coverage - Grievance procedure - Claims administration.

A.  The State and Education Employees Group Insurance Board shall establish a Disability Insurance Program for state employees.  The program shall consist of a longterm disability plan and a shortterm disability plan.  Participation in the program shall be limited to state employees who have been state employees for a period of not less than one (1) month and who are eligible for enrollment in the Health Insurance Plan administered by the Board.  No state employee shall be eligible to receive any benefits from the long-term disability program unless the state employee has used all of the sick leave of the employee.  The Board shall promulgate such rules as are necessary for adoption and administration of the Disability Insurance Program, including but not limited to benefit eligibility requirements, methods for computing benefit amounts, benefits amounts, and verification of medical and health status of employees applying for or receiving benefits.

B.  The Disability Insurance Program shall be funded from appropriations made by the Legislature.  Employees shall not be required to make contributions to participate in the program.

C.  Employee disability insurance coverage shall begin on March 1, 1986.

D.  The Board shall establish a grievance procedure by which a three-member grievance panel established in the same manner as specified in paragraph 6 of Section 1306 of this title shall act as an appeals body for complaints regarding the allowance and payment of claims, eligibility, and other matters.  The grievance procedure provided by this subsection shall be the exclusive remedy available to persons having complaints against the insurer.  Such grievance procedure shall be subject to the Oklahoma Administrative Procedures Act, including provisions for the review of agency decisions by the district court.  The grievance panel shall schedule a hearing regarding the allowance and payment of claims, eligibility and other matters within sixty (60) days from the date the grievance panel receives a written request for a hearing.  Upon written request to the grievance panel received not less than ten (10) days before the hearing date, the grievance panel shall cause a full stenographic record of the proceedings to be made by a licensed or certified court reporter at the insured employee's expense.

E.  The Board may establish a claim processing division for claims administration or may contract for claims administration services with a private insurance carrier or a company that specializes in claims administration of any insurance that the Board may be directed to offer.

Added by Laws 1985, c. 203, § 109, operative July 1, 1985.  Amended by Laws 1986, c. 150, § 20, emerg. eff. April 29, 1986; Laws 1989, c. 322, § 10, operative July 1, 1989; Laws 1991, c. 86, § 1, eff. July 1, 1991; Laws 1992, c. 367, § 9, eff. July 1, 1992; Laws 2000, c. 353, § 49, eff. Nov. 1, 2000; Laws 2001, c. 197, § 8, emerg. eff. May 7, 2001.

§74-1332.1.  Collection of premiums - Deposit - Monthly statement of revenues and disbursements - Annual report - Continuation of dependent health coverage of disability recipients - Deduction of premiums for disability recipients.

A.  The State and Education Employees Group Insurance Board shall collect from state agencies each month, the premium amount, as determined by the Board, for each employee of a state agency that participates in the Disability Insurance Program.  Said sum shall be deposited in the State Employees Disability Insurance Reserve Fund for use in accordance with law.

B.  The State and Education Employees Group Insurance Board shall submit a monthly statement of the revenues and disbursements of the Disability Insurance Program to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Legislative Service Bureau.  The Legislative Service Bureau shall distribute copies of such monthly statements to the fiscal staff of the House of Representatives and the State Senate.

C.  On or before March 1 of each year, the State and Education Employees Group Insurance Board shall submit a report of the actuariallydetermined future needs of the Disability Insurance Program.  Said report shall be submitted and distributed as provided for in subsection B of this section.

D.  The Board shall provide for the continuation of dependent health coverage to disability recipients for that period of time when the employee is qualified as disabled but not yet received disability benefit income.

E.  The Board shall deduct all dependent health coverage premiums due and owing from the first retroactive disability payment and each payment thereafter.

Added by Laws 1990, c. 204, § 5, emerg. eff. May 10, 1990; Laws 1991, c. 86, § 2, eff. July 1, 1991.

§74-1332.2.  Disability Insurance Program - Election to participate - Continued employee status during disability.

A.  Beginning July 1, 1990, persons who are active employees of the Oklahoma Employment Security Commission may elect to participate in the Disability Insurance Program.  Any election to participate shall be received by the State and Education Employees Group Insurance Board prior to January 1, 1991.  Employees who do not elect to participate in the disability program shall not thereafter be eligible to participate in the State Disability Insurance Program unless their present disability insurance coverage is canceled by the insurer offering said coverage.  In the event of such cancellation, all participants in the agency offered disability plan shall be immediately transferred to the state disability insurance plan.  Any person who does not qualify for the Commission disability plan prior to their transfer to the State Plan shall participate in the state disability insurance program.

B.  Oklahoma Employment Security Commission employees who are or become disabled pursuant to the provisions of the agency disability plan shall retain their status as an employee so long as their disability continues.

Added by Laws 1990, c. 303, § 5, emerg. eff. May 30, 1990.

§741333.  State Employees Disability Insurance Reserve Fund.

A.  There is hereby created in the State Treasury the State Employees DisabilityInsurance Reserve Fund.  All appropriations, dividend payments, and investment income received pursuant to the provisions of the State Employees Disability Insurance Act, Section 1331 et seq. of this title, shall be deposited in the reserve fund.

B.  The monies in said reserve fund shall be invested by the State and Education Employees Group Insurance Board in the manner specified in Section 6 of this act.  The Board shall have responsibility for management of the fund.

C.  Money payable to the claims administrator and all expenses in connection with the Disability Insurance Program shall be paid from the reserve fund.

Added by Laws 1985, c. 203, § 110, operative July 1, 1985. Amended by Laws 1986, c. 150, § 21, emerg. eff. April 29, 1986; Laws 1989, c. 318, § 12, operative July 1, 1989.

§741335.  County participation.

A county, upon adoption of a resolution by the board of county commissioners, may participate in the Disability Insurance Program administered by the State and Education Employees Group Insurance Board.  Upon the filing of a certified copy of the resolution with the Board, the county shall become a participant on the first day of the second full month following the filing of the resolution.  All employees of any county electing to participate in the Program shall have disability insurance coverage.  The county shall forward to the Board, at such times as determined by the Board, the contributions necessary to pay for the disability insurance coverage of the employees of the county.  The Board shall determine the amount of contribution required for the disability insurance coverage.

§741341.  Short title.

Sections 5 through 10 of this act shall be known and may be cited as the "State Employees Flexible Benefits Act".

§741342.  Definitions.

As used in the State Employees Flexible Benefits Act, Section 1341 et seq. of this title:

1.  "Board" means the State and Education Employees Group Insurance Board;

2.  "Flexible benefits plan" means a written plan providing benefits to eligible employees which meets the requirements of Title 26, Section 125 et seq. of the Internal Revenue Code of the United States and regulations promulgated thereunder;

3.  "Employee" means any person eligible to participate in the State and Education Employees Group Insurance Act, Section 1301 et seq. of this title, or an employee of the Oklahoma Employment Security Commission.  "Employee" shall not include a person who is an employee of the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education or any person who is an employee of any school district or political subdivision of this state, except as provided for in Section 1348 of this title;

4.  "Employer" means any state agency, board, commission, department, institution, authority, officer, bureau, council, office or other entity created by the Oklahoma Constitution or statutes, but shall not include any school district, or political subdivision of the state, except as provided for in Section 1348 of this title.  Provided the term "employer" shall also mean the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education upon agreement between the State Regents for Higher Education or the appropriate governing board of an institution under the authority of the State Regents for Higher Education and the Council; and

5. "Salary adjustment agreement" means a written agreement between an eligible employee and an employer whereby the employer agrees to adjust the salary of the employee by a stated amount or an amount equal to the cost of benefits selected under a flexible benefits plan and the employer agrees to contribute such amount to cover certain costs of the benefits selected by the eligible employee.

Added by Laws 1989, c. 370, § 6, operative July 1, 1989.  Amended by Laws 1991, c. 219, § 11, emerg. eff. May 22, 1991; Laws 1992, c. 163, § 1, eff. July 1, 1992; Laws 1993, c. 359, § 7, eff. July 1, 1993.

§741343.  Design, development, implementation or administration of employees flexible benefits plan - Personnel - Contracts.

The Board shall retain qualified agencies, persons or entities to design, develop, communicate, implement or administer the state employees flexible benefits plan.  The Board shall solicit proposals on a competitive bid basis for such agencies, persons or entities according to the standards set out in the Oklahoma Central Purchasing Act, Section 85.1 et seq. of Title 74 of the Oklahoma Statutes.  When requested by the Board, the Office of Public Affairs shall assist the Board in the process of selecting contracts for the design, development, communication or implementation of the state employees flexible benefits plan.

When awarding a contract for services pursuant to this subsection, the Board shall satisfy itself that the contractor has no interests which would impair its ability to perform the tasks and services required and that the contractor will exercise independent judgment when performing its responsibilities under the act and under the agreement.

Added by Laws 1989, c. 370, § 7, operative July 1, 1989.  Amended by Laws 1990, c. 244, § 11, eff. July 1, 1991; Laws 1991, c. 219, § 12, emerg. eff. May 22, 1991.

§74-1344.  Flexible benefits plan - Expenses included - Income exclusions and inclusions - Administration contracts with private firms - Informational meeting.

A.  The Board shall establish a flexible benefits plan.  All state employers as defined in Section 1342 of this title shall offer the flexible benefits plan to employees.

B.  Expenses included in an employee's salary adjustment agreement pursuant to the flexible benefits plan shall be limited to expenses for:

1.  Dependent health insurance pursuant to the provisions of Section 1309 of Title 74 of the Oklahoma Statutes;

2.  Insurance premiums or retirement plan premiums or payments which are supplemental to insurance or retirement programs offered by the State of Oklahoma or which are paid for under salary adjustment agreements pursuant to the provisions of paragraph 1, 3 or 4 of subsection B of Section 7.10 of Title 62 of the Oklahoma Statutes;

3.  Dependent care;

4.  Medical care as defined by the Board; or

5.  All other eligible programs offered under Title 26, Section 125 et seq. of the Internal Revenue Code of the United States.

C.  The amount by which an employee's salary is adjusted pursuant to a salary adjustment agreement shall be excluded from income in computation of income tax withholding, unemployment payments and workers' compensation coverage.  Such amount shall be included as income in computation of state retirement contributions and benefits.  Provided, if the inclusions and exclusions provided in this subsection conflict with the provisions of federal law or regulations pertaining to flexible benefits plans, the Board is authorized to modify or abolish such inclusions and exclusions.

D.  The Administrator of the State and Education Employees Group Insurance Board with approval of the Board shall promulgate rules, regulations and procedures as necessary for implementation and administration of the flexible benefits plan.

E.  The Administrator of the State and Education Employees Group Insurance Board under the direction of the Board shall contract with one or more private firms or organizations to administer the flexible benefits plan.  The contract shall be made at no cost to any employee of the State of Oklahoma.

F.  All employers shall begin offering the flexible benefits plan to employees not later than January 1, 1990.

G.  No less than fifteen (15) working days prior to the annual deadline for making changes to state employees' benefit packages, all state agencies shall provide a one-day employee benefit informational meeting.  Representatives of vendors that have an authorized payroll deduction for state employees pursuant to Section 7.10 of Title 62 of the Oklahoma Statutes or Section 1701 of this title shall be invited and encouraged to attend these meetings to provide benefit information and answer questions of state employees related to health, financial planning and other benefits.  Agencies shall provide vendors with adequate space within which to meet with employees.  Agencies shall provide adequate notice of the meetings to active and retired employees, and shall allow each active employee to spend at least thirty (30) minutes during the workday to attend the meetings.  For those state government facilities that operate twenty-four (24) hours a day, vendors shall be allowed access to each shift.

Added by Laws 1989, c. 370, § 8, operative July 1, 1989.  Amended by Laws 1990, c. 244, § 12, eff. July 1, 1991; Laws 1991, c. 219, § 13, emerg. eff. May 22, 1991; Laws 2005, c. 215, § 1, eff. July 1, 2005.

§74-1344.1.  Enrollment materials from vendors with authorized payroll deductions.

Materials from vendors that have an authorized payroll deduction for state employees pursuant to Section 7.10 of Title 62 of the Oklahoma Statutes or Section 1701 of Title 74 of the Oklahoma Statutes shall be placed in the annual benefit enrollment materials provided to state employees and their dependents.

Added by Laws 2005, c. 215, § 2, eff. July 1, 2005.

§74-1345.  Repealed by Laws 1993, c. 359, § 16, eff. July 1, 1993.

§741346.  Flexible Benefit Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the State and Education Employees Group Insurance Board to be designated the "Flexible Benefit Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of employee payroll deductions and contributions for flexible spending accounts.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the State and Education Employees Group Insurance Board for expenses of the state employees flexible benefits plan and for expenses authorized by law.  The State and Education Employees Group Insurance Board is authorized to pay employee claim costs associated with the state employees flexible benefits plan from monies accrued for said purpose.  Expenditures from said funds shall be pursuant to the laws of the state and statutes relating to the state employees flexible benefits plan.

Added by Laws 1989, c. 370, § 10, operative July 1, 1989.  Amended by Laws 1990, c. 244, § 14, eff. July 1, 1991; Laws 1991, c. 26, § 29, operative July 1, 1991.

NOTE: Laws 1991, c. 26, § 28 repealed by Laws 1993, c. 359, § 16, eff. July 1, 1993.

§74-1347.  Monthly interagency reimbursements for projected employer Social Security (FICA) savings - Deposit.

Beginning April 1, 1991, all monthly interagency reimbursements for projected employer Social Security (FICA) savings made pursuant to the State Employees Flexible Benefits Plan Act shall be deposited into the General Revenue Fund of the State Treasury.

Added by Laws 1991, c. 26, § 30, emerg. eff. April 1, 1991.

§74-1348.  State Regents, counties, municipalities, political subdivisions and school districts - Flexible benefits plan.

A.  The Board shall develop a flexible benefits plan, in accordance with the provisions of Section 1344 of this title, to be made available to the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education, counties, municipalities, political subdivisions or school districts.  If the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education, any individual county, municipality, political subdivision or school district chooses to participate in the plan, it must, by a resolution adopted by the governing body, adopt a written flexible benefits plan and notify the Board in order to participate in the program.  All full-time employees of a participating entity shall be given the option of participating in the program.  The Board is authorized to contract with the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education, any county, municipality, political subdivision or school district within this state for providing a flexible benefits plan and is authorized to assess charges to participating entities to cover the costs associated with administering this program.

B.  Nothing in this section shall prohibit the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education, counties, municipalities, political subdivisions or school districts from participating in other flexible benefit plans under the same terms and conditions as specified in subsection C of Section 1344 of this title.

Added by Laws 1992, c. 163, § 2, eff. July 1, 1992.  Amended by Laws 1992, c. 400, § 18, eff. July 1, 1992; Laws 1997, c. 362, § 3.

§741351.  Corporations authorized  Manner of incorporation.

Nonprofit associations, foundations, or other organizations may be incorporated in this State for the purpose of promoting, developing and advancing the economic, industrial and business growth, prosperity and welfare of the state, or any political subdivision, or area or region thereof.  Any such corporation may be incorporated in the manner as provided for the incorporation of religious, charitable, educational, benevolent or scientific corporations, and shall be governed and regulated by the provisions of law relating to such corporations.

Laws 1968, c. 123, § 1, emerg. eff. April 4, 1968.

§741352.  County, city, town incorporation.

Any county, city or town, or any combination thereof, may, jointly or singly, or in cooperation with other persons, organize and incorporate for the purposes above set forth in Section 1 hereof.

Laws 1968, c. 123, § 2, emerg. eff. April 4, 1968.

§741353.  Purpose and powers.

The purposes of such corporations as authorized herein shall be to promote, aid and, through the united efforts of the governmental entities, institutions and corporations which shall from time to time become members thereof, develop and advance the industrial and business prosperity and welfare of the State of Oklahoma; to encourage new industries; to stimulate and help to expand all kinds of business ventures which tend to promote the growth of the state; to act whenever and wherever deemed by it advisable in conjunction with other organizations, the objects of which are the promotion of industrial, agricultural or recreational developments within the state; and in furtherance of such purposes, and in addition to the powers conferred by the general laws relating to nonprofit corporations, shall, subject to the restrictions and limitations herein contained, have the following powers:

(a) To borrow money on secured or unsecured notes from any banks, banking institution or insurance company, from any financial institution, from any agency established under the Small Business Investment Act of 1958 (Public Law 85699, 85th Congress) or any other federal or state agency that may legally loan to the corporation; and to pledge bonds, notes and other securities as collateral therefor.

(b) To lend money upon secured or unsecured notes; provided, it shall not be the purpose hereof to take from any banking institutions within the state any such loans or commitments as may be desired by such institutions generally in the ordinary course of their business.

(c) To establish and regulate the terms and conditions of any such loans and charges for interest or service connected therewith.

(d) To purchase, hold, lease and otherwise acquire and to convey such real estate as may, from time to time, be acquired by it in satisfaction of debts or may be acquired by it in the foreclosure of mortgages thereon or upon judgments for debts or in settlements to secure debts.

(e) To purchase bonds, stocks, or debentures of any corporation and sell, convert, or otherwise dispose of such evidences of indebtedness.

(f) Contract with the United States of America, the State of Oklahoma, or any of the agencies, subdivisions, or entities thereof, and other persons for developing and operating antipoverty programs, economic development programs, and area redevelopment programs in the state.

(g) Make application for, accept, acquire, receive, take and hold by bequest, devise, grant, gift, purchase, exchange, lease, transfer, judicial order or decree, or otherwise, for any of its objects and purposes, any property, both real and personal, of whatever kind, nature or description, or wherever situated, for use in the furtherance of the purpose for which such corporation is organized. Own, develop, plat, dedicate lands and construct thereon, maintain manufacturing or industrial buildings, dwelling houses, apartment houses, hotels and other buildings and improvements of every kind and equip and manage, rent, lease, either as lessor or lessee, sell, exchange or otherwise dispose of the same, to enter into contracts with others for the construction, repair and maintenance in their behalf of manufacturing and industrial buildings, dwelling houses, apartment houses, hotels and other buildings and improvements of every kind, all in furtherance of the objects and purposes of the corporation.

Laws 1968, c. 123, § 3, emerg. eff. April 4, 1968.

§74-1361.  Short title.

This act shall be known and may be cited as the "Oklahoma State Employees Benefits Act".

Added by Laws 1992, c. 400, § 1, eff. July 1, 1992.

§74-1362.  Purpose.

It is hereby declared that the purpose of Section 1361 et seq. of this title is:

1.  To recognize that the employee benefit needs of individual state employees differ, depending on the age, salary and family status of the employee, and that it is needful to permit participating employees to select and tailor the benefits they receive in a manner calculated to best meet the particular needs of themselves and their families;

2.  To furnish state employees with choices among various employee benefits or cash compensation;

3.  To provide state employees and their dependents with basic group health insurance, basic group term life insurance, and basic long-term disability insurance;

4.  To provide state employees and their dependents with optional employee benefits, to include, but not be limited to, enhanced health insurance coverage, health maintenance organization services, life insurance, dental insurance and enhanced long-term disability insurance;

5.  To provide state employees with reimbursement for qualifying dependent care expenses for which a dependent care tax credit is not taken, reimbursement for qualifying health care expenses not reimbursed by any other insurance plan or taken as a tax deduction, additional benefits which are currently taxable, additional benefits which are not currently taxable, and cash compensation;

6.  To provide state employees with tax sheltered income deferment plans;

7.  To provide uniform benefit options for all state employees regardless of their place of residence within this state;

8.  To manage the provision of health care benefits in a manner that allows for the long term control of costs;

9.  To provide for the coordination and design, in accordance with applicable law, of all employee benefits offered to state employees so as to increase the efficient delivery and effectiveness of those benefits;

10.  To enable the state to attract and retain qualified employees by providing employee benefits which are competitive with those provided private industry;

11.  To offer uniformity in those benefits that are offered to both state employees and those eligible for participation in the State and Education Employees Group Insurance Act, Section 1301 et seq. of this title;

12.  To recognize and protect the state's investment in each employee by promoting and preserving good health and longevity among state employees;

13.  To recognize the service to the state by elected and appointed officials by extending to them the same benefits as are provided under the flexible benefits program to state employees; and

14.  To recognize long and faithful service, and to encourage employees to remain in state service until eligible for retirement by providing employee benefits.

Added by Laws 1992, c. 400, § 2, eff. July 1, 1992.  Amended by Laws 1993, c. 359, § 8, eff. July 1, 1993; Laws 1997, c. 48, § 1, eff. Nov. 1, 1997.

§74-1363.  Definitions.

The following words and phrases as used in this act, unless a different meaning is clearly required by the context, shall have the following meanings:

1.  "Authority" means the Oklahoma Health Care Authority;

2.  "Basic plan" means the plan that provides the least amount of benefits each participant is required to purchase pursuant to the provisions of the plan.  The basic plan shall include only health, dental, disability and life benefits;

3.  "Benefit" means any of the benefits which may be purchased or is required to be purchased under the plan;

4.  "Benefit plan" means the specific terms and conditions regarding a benefit which may be purchased under the plan, including the terms and conditions of any separate plan document, group insurance policy or administrative services contract entered into by the Council;

5.  "Benefit price" means the number of flexible benefit dollars needed to purchase a benefit under the plan;

6.  "Board" means the State and Education Employees Group Insurance Board, as created by the State and Education Employees Group Insurance Act;

7.  "Code" means the Internal Revenue Code of 1986, as amended, from time to time;

8.  "Compensation" means the remuneration directly paid to a participating employee by a participating employer exclusive of overtime pay, and longevity pay, calculated prior to and without regard to adjustments arising out of an employee's participation in the plan authorized pursuant to this act, or amounts deferred under the tax sheltered income deferment plans as authorized by Section 1701 et seq. of this title;

9.  "Council" means the Oklahoma State Employees Benefits Council, as created by this act;

10.  "Default benefit" means any benefit a participant who fails to make a proper election under the plan shall be deemed to have purchased;

11.  "Dependent" means a participant's spouse or any of his or her dependents as defined in Code Section 152 and regulations promulgated thereunder;

12.  "Flexible benefit allowance" means the annual amounts credited by the participating employer for each participant for the purchase of benefits under the plan;

13.  "Flexible benefit dollars" means the sum of the flexible benefit allowance and pay conversion dollars allocated by a participant pursuant to provisions of the plan;

14.  "Participant" means any officer or employee of a participating employer who is a member of the Oklahoma Law Enforcement Retirement System, the Oklahoma Public Employees Retirement System or the Uniform Retirement System for Justices and Judges, any officer or employee of a participating employer, whose employment is not seasonal or temporary and whose employment requires at least one thousand (1,000) hours of work per year and whose salary and wage is equal to or greater than the hourly wage for state employees as provided in Section 284 of this title, and any employee of a participating employer who is a member of the Teachers' Retirement System of Oklahoma;

15.  "Participating employer" means any state agency, board, commission, department, institution, authority, officer, bureau, council, office or other entity created by the Oklahoma Constitution or statute that is a participating employer of the Oklahoma Law Enforcement Retirement System, the Oklahoma Public Employees Retirement System or the Uniform Retirement System for Justices and Judges, but shall not include any county, county hospital, city or town, conservation district, any private or public trust in which a county, city or town participates and is the primary beneficiary,  any school district or technology center school district, or political subdivision of the state, but shall include the State Department of Education, the Oklahoma Department of Wildlife Conservation, the Oklahoma Employment Security Commission, the Teachers' Retirement System of Oklahoma and the Oklahoma Department of Career and Technology Education.  Provided the term "participating employer" shall also mean the State Regents for Higher Education or any institution under the authority of the State Regents for Higher Education upon agreement between the State Regents for Higher Education or the appropriate governing board of an institution under the authority of the State Regents for Higher Education and the Council;

16.  "Pay conversion dollars" means amounts by which a participant elects to reduce his compensation to purchase benefits under the plan;

17.  "Plan" means the flexible benefits plan authorized pursuant to the State Employees Flexible Benefits Act as modified by the provisions of this act;

18.  "Plan year" means for the plan year beginning July 1, 2001, the six-month period commencing on July 1 and ending on the following December 31.  The next plan year shall begin January 1, 2002.  It shall mean the twelve-month period commencing on January 1 and ending on the following December 31;

19.  "Salary Adjustment Agreement" means a written agreement between a participant and participating employer whereby the employer agrees to adjust the salary of the participant by a stated amount or an amount equal to the cost of benefits selected under the plan and the participating employer agrees to contribute such amount to cover certain costs of the benefits selected by the participant to the Council; and

20.  "Termination" means the termination of a participant's employment as an employee of a participating employer, whether by reasons of discharge, voluntary termination, retirement, death or reduction-in-force.

Added by Laws 1992, c. 400, § 3, eff. July 1, 1992.  Amended by Laws 1993, c. 359, § 9, eff. July 1, 1993; Laws 1994, c. 2, § 32, emerg. eff. March 2, 1994; Laws 1999, c. 255, § 5, eff. Nov. 1, 1999; Laws 2001, c. 33, § 178, eff. July 1, 2001.

NOTE:  Laws 1993, c. 332, § 22 repealed by Laws 1994, c. 2, § 34, emerg. eff. March 2, 1994.

§74-1364.  Oklahoma State Employees Benefits Council.

A.  There is hereby created the Oklahoma State Employees Benefits Council.

B.  The Oklahoma State Employees Benefits Council shall be composed of the five (5) following individuals:

1.  The Administrator of the Office of Personnel Management;

2.  Two members appointed by the Governor;

3.  One member appointed by the President Pro Tempore of the Senate; and

4.  One member appointed by the Speaker of the House of Representatives.

C.  The members appointed by the Governor shall serve a term of office of four (4) years which is coterminous with the term of office of the office of the appointing authority.  The members appointed by the Speaker of the House of Representatives and the President Pro Tempore of the State Senate shall serve a term of office of four (4) years.

D.  No member of the Council shall be a lobbyist registered in this state as provided by law, or be employed, directly or indirectly, by any firm or health care provider under contract to the Council or Board, or any benefit program under its jurisdiction, for any goods or services whatsoever.

E.  Any vacancy that occurs on the Council shall be filled for the unexpired term in the same manner as the office was previously filled.

F.  The general administration and responsibility for the proper design, selection or operation of the benefits offered under the plan and for making effective the provisions of Section 1361 et seq. of this title are hereby vested in the Council.

G.  The Council shall elect one of its members as chair.  The chair shall preside over meetings of the Council and perform such other duties as may be required by the Council.  The Council shall elect one of its members to serve as vice-chair who shall perform the duties of the chair in the absence of the latter or upon the inability or refusal of the chair to act.  The Council shall elect one of its members to serve as secretary.

H.  The Council and staff shall act in accordance with the provisions of the Oklahoma Open Meeting Act, the Oklahoma Open Records Act and the Administrative Procedures Act.  The Council shall, in July of each year, hold a regular meeting which shall be the annual meeting, at which meeting it shall elect officers.

I.  Special meetings may be called upon written notice by the chair or by agreement of any three members of the Council.  Notice of a special meeting shall be delivered to all members in person or by registered or certified United States mail not less than seven (7) days prior to the date fixed for the meeting; provided, however, that notice of such meeting may be waived by any member either before or after such meeting and attendance at such meeting shall constitute a waiver of notice of such meeting, unless a member participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

J.  The majority of the members of the Council shall constitute a quorum for the transaction of business.  Each Council member shall be entitled to one vote on the Council.  Any official action of the Council must have three votes of the members of the Council present.

K.  All resolutions, proceedings, acts and determinations of the Council shall be recorded and all such records, together with such documents and instruments as may be necessary for the administration of the plan, shall be preserved in the custody of the executive director.

L.  Each member of the Council shall serve without compensation except that each of the Council members shall receive travel expenses in accordance with the State Travel Reimbursement Act.

M.  The Council shall not be subject to the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of this title.

Added by Laws 1992, c. 400, § 4, eff. July 1, 1992.  Amended by Laws 1993, c. 332, § 23; Laws 1997, c. 48, § 2, eff. Nov. 1, 1997; Laws 1999, c. 87, § 3, emerg. eff. April 13, 1999.

§74-1365.  Oklahoma State Employees Benefits Council - Duties, responsibilities and authority - Fiduciary duties.

A.  The Oklahoma State Employees Benefits Council shall have the following duties, responsibilities and authority with respect to the administration of the plan:

1.  To construe and interpret the plan, and decide all questions of eligibility in accordance with this act and the Code;

2.  To select those benefits which shall be made available to participants under the plan, according to this act, and other applicable laws and rules;

3.  To retain or employ qualified agencies, persons or entities to design, develop, communicate, implement or administer the plan;

4.  To prescribe procedures to be followed by participants in making elections and filing claims under the plan;

5.  To prepare and distribute information communicating and explaining the plan to participating employers and participants.  The State and Education Employees Group Insurance Board, Health Maintenance Organizations, or other third-party insurance vendors may be directly or indirectly involved in the distribution of communicated information to participating state agency employers and state employee participants subject to the following conditions:

a. the Council shall verify all marketing and communications information for factual accuracy prior to distribution,

b. the Board or vendors shall provide timely notice of any marketing, communications, or distribution plans to the Council and shall coordinate the scheduling of any group presentations with the Council, and

c. the Board or vendors shall file a brief summary with the Council outlining the results following any marketing and communications activities;

6.  To receive from participating employers and participants such information as shall be necessary for the proper administration of the plan, and any of the benefits offered thereunder;

7.  To furnish the participating employers and participants such annual reports with respect to the administration of the plan as are reasonable and appropriate;

8.  To keep reports of benefit elections, claims and disbursements for claims under the plan;

9.  To appoint an executive director who shall serve at the pleasure of the Council.  The executive director shall employ or retain such persons in accordance with this act and the requirements of other applicable law, including but not limited to actuaries and certified public accountants, as he or she deems appropriate to perform such duties as may from time to time be required under this act and to render advice upon request with regard to any matters arising under the plan subject to the approval of the Council.  The executive director shall have not less than seven (7) years of group insurance administration experience on a senior managerial level or not less than three (3) years of flexible benefits experience on a senior managerial level.  Any actuary or certified public accountant employed or retained under contract by the Council shall have not less than three (3) years' experience in group insurance or employee benefits administration.  The compensation of all persons employed or retained by the Council and all other expenses of the Council shall be paid at such rates and in such amounts as the Council shall approve, subject to the provisions of applicable law;

10.  To negotiate for best and final offer through competitive negotiation and contract with federally qualified health maintenance organizations under the provisions of 42 U.S.C., Section 300e et seq. or with Health Maintenance Organizations licensed by the State Department of Health pursuant to Sections 2501 through 2510 of Title 63 of the Oklahoma Statutes for consideration by participants as an alternative to the health plans offered by the Board, and to transfer to the health maintenance organizations such funds as may be approved for a participant electing health maintenance organization alternative services.  The Council may also select and contract with a vendor to offer a point-of-service plan.  An HMO may offer coverage through a point-of-service plan, subject to the guidelines established by the Council.  However, if the Council chooses to offer a point-of-service plan, then a vendor that offers both an HMO plan and a point-of-service plan may choose to offer only its point-of-service plan in lieu of offering its HMO plan.

The Oklahoma State Employees Benefits Council may, however, renegotiate rates with successful bidders after contracts have been awarded if there is an extraordinary circumstance.  An extraordinary circumstance shall be limited to insolvency of a participating health maintenance organization or point-of-service plan, dissolution of a participating health maintenance organization or point-of-service plan or withdrawal of another participating health maintenance organization or point-of-service plan at any time during the calendar year.  Nothing in this section of law shall be construed to permit either party to unilaterally alter the terms of the contract;

11.  To retain as confidential information the initial Request For Proposal offers as well as any subsequent bid offers made by the health plans prior to final contract awards as a part of the best and final offer negotiations process for the benefit plan;

12.  To promulgate administrative rules for the competitive negotiation process;

13.  To require vendors offering coverage through the Council, including the Board, to provide such enrollment and claims data as is determined by the Council.  The Oklahoma State Employees Benefits Council with the cooperation of the Department of Central Services acting pursuant to Section 85.1 et seq. of this title, shall be authorized to retain as confidential, any proprietary information submitted in response to the Council's Request For Proposal.  Provided, however, that any such information requested by the Council from the vendors shall only be subject to the confidentiality provision of this paragraph if it is clearly designated in the Request For Proposal as being protected under this provision.  All requested information lacking such a designation in the Request For Proposal shall be subject to Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.  From health maintenance organizations, data provided shall include the current Health Plan Employer Data and Information Set (HEDIS);

14.  To purchase any insurance deemed necessary for providing benefits under the plan including indemnity dental plans, provided that the only indemnity health plan selected by the Council shall be the indemnity plan offered by the Board, and to transfer to the Board such funds as may be approved for a participant electing a benefit plan offered by the Board.  All indemnity dental plans, including the one offered by the Oklahoma State and Education Group Insurance Board, must meet or exceed the following requirements:

a. they shall have a statewide provider network,

b. they shall provide benefits which shall reimburse the expense for the following types of dental procedures:

(1) diagnostic,

(2) preventative,

(3) restorative,

(4) endodontic,

(5) periodontic,

(6) prosthodontics,

(7) oral surgery,

(8) dental implants,

(9) dental prosthetics, and

(10) orthodontics, and

c. they shall provide an annual benefit of not less than One Thousand Five Hundred Dollars ($1,500.00) for all services other than orthodontic services, and a lifetime benefit of not less than One Thousand Five Hundred Dollars ($1,500.00) for orthodontic services;

15.  To communicate deferred compensation programs as provided in Section 1701 of this title;

16.  To assess and collect reasonable fees from the Board, and from such contracted health maintenance organizations and third party insurance vendors to offset the costs of administration as determined by the Council.  The Council shall have the authority to transfer income received pursuant to this subsection to the Board for services provided by the Board;

17.  To accept, modify or reject elections under the plan in accordance with this act and the Code;

18.  To promulgate election and claim forms to be used by participants;

19.  Beginning with the plan year which begins on January 1, 2006, to select and contract with one or more providers to offer a group TRICARE Supplement product to eligible employees who are eligible TRICARE beneficiaries.  Any membership dues required to participate in a group TRICARE Supplement product offered pursuant to this paragraph shall be paid by the employee.  As used in this paragraph, "TRICARE" means the Department of Defense health care program for active duty and retired uniform service members and their families;

20.  To take all steps deemed necessary to properly administer the plan in accordance with this act and the requirements of other applicable law; and

21.  To manage, license or sell software developed for and acquired by the Council, whether or not such software is patented or copyrighted.  The Council shall have the authority to license and sell such software or any rights to such software without declaring such property to be surplus.  All proceeds from any such sale shall be deposited in the Benefits Council Administration Revolving Fund and used to defray the costs of administration.

B.  The Council members shall discharge their duties as fiduciaries with respect to the participants and their dependents of the plan, and all fiduciaries shall be subject to the following definitions and provisions:

1.  A person or organization is a fiduciary with respect to the Council to the extent that the person or organization:

a. exercises any discretionary authority or discretionary control respecting administration or management of the Council,

b. exercises any authority or control respecting disposition of the assets of the Council,

c. renders advice for a fee or other compensation, direct or indirect, with respect to any participant or dependent benefits, monies or other property of the Council, or has any authority or responsibility to do so, or

d. has any discretionary authority or discretionary responsibility in the administration of the Council;

2.  The Council may procure insurance indemnifying the members of the Council from personal loss or accountability from liability resulting from a member's action or inaction as a member of the Council;

3.  Except for a breach of fiduciary obligation, a Council member shall not be individually or personally responsible for any action of the Council;

4.  Any person who is a fiduciary with respect to the Council shall be entitled to rely on representations made by participants, participating employers, third party administrators and beneficiaries with respect to age and other personal facts concerning a participant or beneficiaries, unless the fiduciary knows the representations to be false;

5.  Each fiduciary shall discharge his or her duties and responsibilities with respect to the Council and the plan solely in the interest of the participants and beneficiaries of the plan according to the terms hereof, for the exclusive purpose of providing benefits to participants and their beneficiaries, with the care, skill, prudence and diligence under the circumstances prevailing from time to time that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims; and

6.  The duties and responsibilities allocated to each fiduciary by this act or by the Council shall be the several and not joint responsibility of each, and no fiduciary shall be liable for the act or omission of any other fiduciary unless:

a. by his or her failure to properly administer his or her specific responsibility he or she enabled such other person or organization to commit a breach of fiduciary responsibility, or

b. he or she knowingly participates in, or knowingly undertakes to conceal, an act or omission of another person or organization, knowing such act or omission to be a breach, or

c. having knowledge of the breach of another person or organization, he or she fails to make reasonable efforts under the circumstances to remedy said breach.

Added by Laws 1992, c. 400, § 5, eff. July 1, 1992.  Amended by Laws 1993, c. 359, § 10, eff. July 1, 1993; Laws 1997, c. 78, § 1, eff. Nov. 1, 1997; Laws 1997, c. 362, § 4; Laws 1999, c. 403, § 2; Laws 2000, c. 322, § 3, emerg. eff. June 5, 2000; Laws 2002, c. 439, § 9, eff. July 1, 2002; Laws 2003, c. 3, § 103, emerg. eff. March 19, 2003; Laws 2004, c. 405, § 2, eff. July 1, 2004; Laws 2005, c. 1, § 144, emerg. eff. March 15, 2005; Laws 2005, c. 450, § 2, eff. July 1, 2005.

NOTE:  Laws 1997, c. 48, § 3 repealed by Laws 1997, c. 362, § 8.  Laws 1997, c. 128, § 1 repealed by Laws 1997, c. 362, § 8.  Laws 2002, c. 196, § 5 repealed by Laws 2003, c. 3, § 104, emerg. eff. March 19, 2003.  Laws 2004, c. 373, § 2 repealed by Laws 2005, c. 1, § 145, emerg. eff. March 15, 2005.

§74-1366.  Flexible benefits plan - Awarding of contracts - Employee's salary adjustment agreement.

A.  The Oklahoma State Employees Benefits Council shall establish a flexible benefits plan in accordance with the provisions of Section 1361 et seq. of this title.  All participating employers shall offer the plan to their eligible employees.

B.  The Council shall interpret the plan and decide any matters arising thereunder and may adopt such rules and procedures as it deems necessary, desirable or appropriate in the administration of the plan subject to the Administrative Procedures Act.  All rules and decisions of the Council shall be uniformly and consistently applied to all participants in similar circumstances and shall be conclusive and binding on all persons having an interest in the plan.  When making any decision or determination, the Council shall be entitled to rely upon such information as may be furnished to it by a participant, a participating employer, legal counsel, third party administrator or the management of any individual benefit plan which is incorporated in the plan.

C.  The executive director, under the direction of the Council, may contract with one or more firms or organizations to administer or provide consulting services in regard to all or any portion of the plan.

The Council shall solicit proposals on a competitive bid basis.  Contracts for the flexible benefits plan shall not be subject to the provisions of the Oklahoma Central Purchasing Act, Section 85.1 et seq. of this title.  The Council shall promulgate rules establishing appropriate competitive bidding criteria and procedures for contracts awarded for flexible benefits plans.  When requested by the Council, the Department of Central Services shall assist the Council in the process of selecting any contracts for the design, development, communication or implementation of the plan.

When awarding a contract for services pursuant to this subsection, the Council shall satisfy itself that the contractor has no interests which would impair its ability to perform the tasks and services required and that the contractor will exercise proper independent judgment when performing its responsibilities under Section 1361 et seq. of this title and under the contract.

D.  Expenses included in an employee's salary adjustment agreement pursuant to the flexible benefits plan shall be limited to expenses for:

1.  Premiums for any health insurance, health maintenance organization, life insurance, long term disability insurance, dental insurance or high deductible health benefit plan offered to employees and their dependents;

2.  Insurance premiums or retirement plan premiums or payments which are supplemental to insurance or retirement programs offered by  this state or which are paid for under salary adjustment agreements pursuant to the provisions of Section 7.10 of Title 62 of the Oklahoma Statutes;

3.  Dependent care;

4.  Medical care, as defined by the Council; and

5.  All other eligible benefit programs offered under 26 United States Code Section 125.

E.  The amount by which an employee's salary is adjusted pursuant to a salary adjustment agreement shall be excluded from income in computation of income tax withholding, federal insurance contributions act taxes, unemployment payments and workers' compensation coverage.  Such amount shall be included as income in computation of state retirement contributions and benefits.  Provided, if the inclusions and exclusions provided in this subsection conflict with the provisions of federal law or regulations pertaining to flexible benefits plans, the Council is authorized to modify or abolish such inclusions and exclusions.

F.  1.  Legal representation shall be provided by the Office of the Attorney General.

2.  The executive director shall be the appointing authority and agency head.  All other positions and employees shall be classified and subject to the provisions of the Merit System of Personnel Administration except actuaries and other personnel and positions in the unclassified service as provided in Section 840-5.5 of this title.

Added by Laws 1992, c. 400, § 6, eff. July 1, 1992.  Amended by Laws 1996, c. 183, § 3, eff. July 1, 1996; Laws 1997, c. 257, § 2, eff. Nov. 1, 1997; Laws 1997, c. 362, § 5.

NOTE:  Laws 1997, c. 48, § 4 repealed by Laws 1997, c. 362, § 8.

§74-1366.1.  Contracts relating to plan year beginning January 1, 2003 - Duties of Council and Board.

Notwithstanding any other provision of law to the contrary, for contracts relating to the plan year beginning January 1, 2003, and for each plan year thereafter, the Oklahoma State Employees Benefits Council and the State and Education Employees Group Insurance Board shall:

a. develop geographic service areas and list the zip codes contained in such service areas.  Each participating health maintenance organization shall not be required to offer enrollment in every service area as  a condition to participation in the State Account,

b. not require participating health maintenance organizations to offer a Medicare supplement plan.  However, if the participating health maintenance organization offers a Medicare supplement plan to other entities within this state then it shall be required to offer a Medicare supplement plan,

c. require participating health maintenance organizations to meet the standardized benefit plan as required by the Oklahoma State Employees Benefits Council.  However, participating health maintenance organizations may offer enhancements in an effort to make their plans more attractive and competitive, and

d. ensure that all premiums are paid to participating health maintenance organizations within sixty (60) calendar days from receipt of the bill.

Added by Laws 2002, c. 439, § 10, eff. July 1, 2002.

§74-1366.2.  Development of service areas - Medicare supplement plans not required to be offered - Standardized benefit plan - Payment of collected premiums.

Notwithstanding any other provision of law to the contrary, for contracts relating to the plan year beginning January 1, 2003, and for each plan year thereafter, the Oklahoma State Employees Benefits Council and the State and Education Employees Group Insurance Board shall:

a. develop geographic service areas and list the zip codes contained in such service areas.  Each participating health maintenance organization shall not be required to offer enrollment in every service area as a condition to participation in the State Account,

b. not require participating health maintenance organizations to offer a Medicare supplement plan; provided, however, any participating health maintenance organization that offers a Medicare supplement plan to other entities within this state shall be required to offer a Medicare supplement plan,

c. require participating health maintenance organizations to meet the standardized benefit plan as required by the Oklahoma State Employees Benefits Council; provided, however, participating health maintenance organizations may offer enhancements in an effort to make their plans more attractive and competitive, and

d. ensure that all premiums collected are paid to participating health maintenance organizations within sixty (60) calendar days of receipt.

Added by Laws 2002, c. 489, § 3, eff. Nov. 1, 2002.

NOTE:  Editorially renumbered from § 1366.1 of Title 74 to avoid a duplication in numbering.

§74-1367.  Repealed by Laws 1997, c. 49, § 4, eff. Nov. 1, 1997 and Laws 1997, c. 362, § 8.

NOTE:  Laws 1997, c. 362, § 8 repealed this section as last amended by Laws 1997, c. 48, § 5.

§74-1368.  Benefits Council Administration Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Employees Benefits Council to be designated the "Benefits Council Administration Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies properly credited and paid to the Oklahoma State Employees Benefits Council other than flexible benefit dollars.  Disbursements from the fund shall be limited to the direct operation of the Oklahoma State Employees Benefits Council and the Wellness Program as authorized by the Council.

Added by Laws 1992, c. 400, § 8, eff. July 1, 1992.  Amended by Laws 1997, c. 49, § 1, eff. Nov. 1, 1997; Laws 1997, c. 362, § 6.

NOTE:  Laws 1997, c. 48, § 6 repealed by Laws 1997, c. 362, § 8.

§74-1369.  Eligibility to participate.

A.  A state employee shall be eligible to participate in the plan commencing July 1 of the plan year beginning July 1, 2001, and commencing January 1 for any plan year beginning after January 1, 2002, provided such employee qualifies as a participant as provided in this act.

B.  Except to the extent a benefit plan provides otherwise, each participant's eligibility to participate in the plan and each benefit plan shall terminate on the participant's termination.

C.  Each of the benefit plans incorporated in the plan may have its own eligibility requirements for participation which differ from those set forth in the plan to govern participation in the plan.  The eligibility requirements set forth in the plan relate only to participation in the plan and shall have no effect on such eligibility requirements.

Added by Laws 1992, c. 400, § 9, eff. July 1, 1992.  Amended by Laws 1999, c. 255, § 6, eff. Nov. 1, 1999; Laws 2001, c. 197, § 9, emerg. eff. May 7, 2001.

§74-1370.  Flexible benefit allowance.

A.  Subject to the requirement that a participant must elect the default benefits, the basic plan, or is a person who has retired from a branch of the United States military and has been provided with health care through a federal plan and provides proof of this coverage, flexible benefit dollars may be used to purchase any of the benefits offered by the Oklahoma State Employees Benefits Council under the flexible benefits plan.  A participant who has provided proof of other coverage as described in this subsection shall not receive flexible benefit dollars if the person elects not to purchase any benefits.  A participant's flexible benefit dollars for a plan year shall consist of the sum of (1) flexible benefit allowance credited to a participant by the participating employer, and (2) pay conversion dollars elected by a participant.

B.  Each participant shall be credited annually with a specified amount as a flexible benefit allowance which shall be available for the purchase of benefits.  The amount of the flexible benefit allowance credited to each participant shall be communicated to him or her prior to the enrollment period for each plan year.

C.  Except as provided in subsection D of this section, for the plan year ending December 31, 2001, and each plan year thereafter, the amount of a participant's benefit allowance, which shall be the total amount the employer contributes for the payment of insurance premiums or other benefits, shall be:

1.  The greater of Two Hundred Sixty-two Dollars and nineteen cents ($262.19) per month or an amount equal to the sum of the average monthly premiums of all high option health insurance plans, excluding the point-of-service plans, the average monthly premiums of the dental plans, the monthly premium of the disability plan, and the monthly premium of the basic life insurance plan offered to state employees or the amount determined by the Council based on a formula for determining a participant's benefit credits consistent with the requirements of 26 U.S.C., Section 125(g)(2) and regulations thereunder; or

2.  The greater of Two Hundred Twenty-four Dollars and sixty-nine cents ($224.69) per month or an amount equal to the sum of the average monthly premiums of all high option health insurance plans, excluding the point-of-service plans, the average monthly premiums of the dental plans, the monthly premium of the disability plan, and the monthly premium of the basic life insurance plan offered to state employees plus one of the additional amounts as follows for participants who elect to include one or more dependents:

a. for a spouse, seventy-five percent (75%) of the average price of all high option benefit plans, excluding the point-of-service plans, available for coverage of a spouse,

b. for one child, seventy-five percent (75%) of the average price of all high option benefit plans available, excluding the point-of-service plans, for coverage of one child,

c. for two or more children, seventy-five percent (75%) of the average price of all high option benefit plans available, excluding the point-of-service plans, for coverage of two or more children,

d. for a spouse and one child, seventy-five percent (75%) of the average price of all high option benefit plans available, excluding the point-of-service plans, for coverage of a spouse and one child, or

e. for a spouse and two or more children, seventy-five percent (75%) of the average price of all high option benefit plans available, excluding the point-of-service plans, for coverage of a spouse and two or more children.

D.  For the plan year beginning January 1, 2006, and each plan year thereafter, for an employee who is an eligible TRICARE beneficiary and has opted not to purchase health care coverage and who purchases a group TRICARE Supplemental product, the amount of the participant's benefit allowance shall be equal to the sum of the monthly premium of the group TRICARE Supplemental product purchased by the participant, if any, the average monthly premiums of the dental plans, the monthly premium of the disability plan, and the monthly premium of the basic life insurance plan offered to state employees or the amount determined by the Council based on a formula for determining a participant's benefit credits consistent with the requirements of 26 U.S.C., Section 125(g)(2) and regulations thereunder.  For the plan year beginning January 1, 2006, and each plan year thereafter, for each eligible dependent of an employee who is an eligible TRICARE beneficiary and has opted not to purchase health care coverage, if the employee purchases a group TRICARE Supplemental product on behalf of the dependent, the benefit allowance shall be equal to seventy-five percent (75%) of the monthly premium of the group TRICARE Supplemental product purchased by the participant on behalf of the dependent.

E.  This section shall not prohibit payments for supplemental health insurance coverage made pursuant to Section 1314.4 of this title or payments for the cost of providing health insurance coverage for dependents of employees of the Grand River Dam Authority.

F.  If a participant desires to buy benefits whose sum total of benefit prices is in excess of his or her flexible benefit allowance, the participant may elect to use pay conversion dollars to purchase such excess benefits.  Pay conversion dollars may be elected through a salary reduction agreement made pursuant to the election procedures of Section 1371 of this title.  The elected amount shall be deducted from the participant's compensation in equal amounts each pay period over the plan year.  On termination of employment during a plan year, a participant shall have no obligation to pay the participating employer any pay conversion dollars allocated to the portion of the plan year after the participant's termination of employment.

G.  If a participant elects benefits whose sum total of benefit prices is less than his or her flexible benefit allowance, he or she shall receive any excess flexible benefit allowance as taxable compensation.  Such taxable compensation will be paid in substantially equal amounts each pay period over the plan year.  On termination during a plan year, a participant shall have no right to receive any such taxable cash compensation allocated to the portion of the plan year after the participant's termination.  Nothing herein shall affect a participant's obligation to elect the minimum benefits or to accept the default benefits of the plan with corresponding reduction in the sum of his or her flexible benefit allowance equal to the sum total benefit price of such minimum benefits or default benefits.

Added by Laws 1992, c. 400, § 10, eff. July 1, 1992.  Amended by Laws 1993, c. 221, § 1, eff. July 1, 1993; Laws 1997, c. 384, § 11, eff. July 1, 1997; Laws 1998, c. 257, § 3, eff. July 1, 1998; Laws 1999, c. 397, § 15, emerg. eff. June 10, 1999; Laws 2001, c. 213, § 2, eff. July 1, 2001; Laws 2003, c. 453, § 5, eff. July 1, 2003; Laws 2004, c. 405, § 3, eff. July 1, 2004; Laws 2005, c. 450, § 3, eff. July 1, 2005.

NOTE:  Laws 1999, c. 255, § 7 repealed by Laws 2001, c. 395, § 2, eff. July 1, 2001.

§74-1371.  Election of benefit plans - Plans offered by health maintenance organizations - Default benefits.

A.  All participants must purchase at least the basic plan unless the participant is a person who has retired from a branch of the United States military and has been provided with health coverage through a federal plan and that participant provides proof of that coverage.  On or before January 1 of the plan year beginning July 1, 2001, and July 1 of any plan year beginning after January 1, 2002, the Oklahoma State Employees Benefits Council shall design the basic plan for the next plan year to insure that the basic plan provides adequate coverage to all participants.  All benefit plans, whether offered by the State and Education Employees Group Insurance Board, a health maintenance organization or other vendors shall meet the minimum requirements set by the Council for the basic plan.

B.  The Board shall offer health, disability, life and dental coverage to all participants and their dependents.  For health, dental, disability and life coverage, the Board shall offer plans at the basic benefit level established by the Council, and in addition, may offer benefit plans that provide an enhanced level of benefits.  The Board shall be responsible for determining the plan design and the benefit price for the plans that they offer.  In setting health insurance premiums for active employees and for retirees under sixty-five (65) years of age, the Board shall set the monthly premium for active employees at a maximum of Ninety Dollars ($90.00) less than the monthly premium for retirees under sixty-five (65) years of age.

Nothing in this subsection shall be construed as prohibiting the Board from offering additional medical plans, provided that any medical plan offered to participants shall meet or exceed the benefits provided in the medical portion of the basic plan.

C.  In lieu of electing any of the preceding medical benefit plans, a participant may elect medical coverage by any health maintenance organization made available to participants by the Council.  The benefit price of any health maintenance organization shall be determined on a competitive bid basis.  Contracts for said plans shall not be subject to the provisions of the Oklahoma Central Purchasing Act, Section 85.1 et seq. of this title.  The Council shall promulgate rules establishing appropriate competitive bidding criteria and procedures for contracts awarded for flexible benefits plans.  All plans offered by health maintenance organizations meeting the bid requirements as determined by the Council shall be accepted.  The Council shall have the authority to reject the bid or restrict enrollment in any health maintenance organization for which the Council determines the benefit price to be excessive.  The Council shall have the authority to reject any plan that does not meet the bid requirements.  All bidders shall submit along with their bid a notarized, sworn statement as provided by Section 85.22 of this title.  In setting health insurance premiums for active employees and for retirees under sixty-five (65) years of age, HMOs, self-insured organizations and prepaid plans shall set the monthly premium for active employees at a maximum of Ninety Dollars ($90.00) less than the monthly premium for retirees under sixty-five (65) years of age.

D.  Nothing in this section shall be construed as prohibiting the Council from offering additional qualified benefit plans or currently taxable benefit plans.

E.  Each employee of a participating employer who meets the eligibility requirements for participation in the flexible benefits plan shall make an annual election of benefits under the plan during an enrollment period to be held prior to the beginning of each plan year.  The enrollment period dates will be determined annually and will be announced by the Council, providing the enrollment period shall end no later than thirty (30) days before the beginning of the plan year.

Each such employee shall make an irrevocable advance election for the plan year or the remainder thereof pursuant to such procedures as the Council shall prescribe.  Any such employee who fails to make a proper election under the plan shall, nevertheless, be a participant in the plan and shall be deemed to have purchased the default benefits described in this section.

F.  The Council shall prescribe the forms that participants will be required to use in making their elections, and may prescribe deadlines and other procedures for filing the elections.

G.  Any participant who, in the first year for which he or she is eligible to participate in the plan, fails to make a proper election under the plan in conformance with the procedures set forth in this section or as prescribed by the Council shall be deemed automatically to have purchased the default benefits.  The default benefits shall be the same as the basic plan benefits.  Any participant who, after having participated in the plan during the previous plan year, fails to make a proper election under the plan in conformance with the procedures set forth in this section or prescribed by the Council, shall be deemed automatically to have purchased the same benefits which the participant purchased in the immediately preceding plan year, except that the participant shall not be deemed to have elected coverage under the health care reimbursement account plan or the dependent care reimbursement account plan.

H.  Benefit plan contracts with the Board, health maintenance organizations, and other third party insurance vendors shall provide for a risk adjustment factor for adverse selection that may occur, as determined by the Council, based on generally accepted actuarial principles.

I.  1.  For the plan year ending December 31, 2004, employees covered or eligible to be covered under the State and Education Employees Group Insurance Act and the State Employees Flexible Benefits Act who are enrolled in a health maintenance organization offering a network in Oklahoma City, shall have the option of continuing care with a primary care physician for the remainder of the plan year if:

a. that primary care physician was part of a provider group that was offered to the individual at enrollment and later removed from the network of the health maintenance organization, for reasons other than for cause, and

b. the individual submits a request in writing to the health maintenance organization to continue to have access to the primary care physician.

2.  The primary care physician selected by the individual shall be required to accept reimbursement for such health care services on a fee-for-service basis only.  The fee-for-service shall be computed by the health maintenance organization based on the average of the other fee-for-service contracts of the health maintenance organization in the local community.  The individual shall only be required to pay the primary care physician those co-payments, coinsurance and any applicable deductibles in accordance with the terms of the agreement between the employer and the health maintenance organization and the provider shall not balance bill the patient.

3.  Any network offered in Oklahoma City that is terminated prior to July 1, 2004, shall notify the health maintenance organization, Oklahoma State Employees Benefits Council and State and Education Employees Group Insurance Board by June 11, 2004, of the network's intentions to continue providing primary care services as described in paragraph 2 of this subsection offered by the health maintenance organization to state and public employees.

Added by Laws 1992, c. 400, § 11, eff. July 1, 1992.  Amended by  Laws 1993, c. 359, § 11, eff. July 1, 1993; Laws 1996, c. 183, § 4, eff. July 1, 1996; Laws 1996, c. 288, § 8, eff. July 1, 1996; Laws 1997, c. 271, § 1, emerg. eff. May 27, 1997; Laws 1997, c. 362, § 7; Laws 1999, c. 255, § 8, eff. Nov. 1, 1999; Laws 2001, c. 196, § 2, eff. July 1, 2001; Laws 2001, c. 395, § 1, eff. July 1, 2001; Laws 2003, c. 453, § 6, eff. July 1, 2003; Laws 2004, c. 414, § 1, emerg. eff. June 4, 2004.

NOTE:  Laws 1996, c. 139, § 3 repealed by Laws 1996, c. 288, § 10, eff. July 1, 1996.  Laws 1997, c. 48, § 7 repealed by Laws 1997, c. 362, § 8.  Laws 1997, c. 128, § 2 repealed by Laws 1997, c. 362, § 8.  Laws 1997, c. 257, § 3 repealed by Laws 1997, c. 362, § 8.

§74-1372.  Claims for flexible spending account benefits - Notice of denial - Hearing.

The Oklahoma State Employees Benefits Council shall be responsible for making all determinations as to the rights of any participant or any beneficiary of a participant to receive amounts under the flexible spending account benefits plan.  The Council shall prescribe forms and procedures for making claims for flexible spending account benefits under the plan.  Each person making a claim for benefits under the flexible spending account benefits plan shall also furnish the Council with such documents, evidence, data or information in support of such claim as the Council considers necessary or desirable.  If any claim for the flexible spending account benefits plan is wholly or partially denied, the claimant shall be given notice in writing of such denial within a reasonable period of time, but no later than forty-five (45) days after the claim is filed.  A claimant whose claim is denied shall have the right to a hearing before the Council's executive director or hearing officer designated by the executive director.  Written notification by a claimant for a hearing must be received by the executive director within ten (10) business days of notification of claim denial.  The hearing shall be conducted within thirty (30) days in accordance with the provisions of the Administrative Procedures Act.  The Council shall promulgate administrative rules establishing policies and procedures specific to the notice of denial, request for explanation, and hearing for flexible spending account benefit claims denial.

Added by Laws 1992, c. 400, § 12, eff. July 1, 1992.  Amended by Laws 2003, c. 369, § 1, eff. July 1, 2003.

§74-1373.  Coverage for side effects associated with prostate-related conditions.

A.  All health benefit plans that are offered by the Oklahoma State Employees Benefits Council shall provide coverage for side effects that are commonly associated with radical retropubic prostatectomy surgery, including, but not limited to impotence and incontinence, and for other prostate related conditions.

B.  The Council shall provide notice to each insured or enrollee under such plan regarding the coverage required by this section in the plan's evidence of coverage, and shall provide additional written notice of the coverage to the insured or enrollee as follows:

1.  In the next mailing made by the plan to the employee; or

2.  As part of the enrollment information packet sent to the enrollee.

C.  The Council shall promulgate any rules or actions necessary to implement the provisions of this section.

Added by Laws 1998, c. 312, § 3, eff. July 1, 1998.

§74-1374.  Vision plans.

For the plan year beginning January 1, 2005, and for each year thereafter, it shall be the fiduciary responsibility of the Oklahoma State Employees Benefits Council and the State and Education Employees Group Insurance Board to ensure that participants have the option to choose which vision plan best meets their individual needs by offering every vision plan that notifies the Employees Benefits Council and the State and Education Employees Group Insurance Board of their desire to participate no later than July 1 of each year and meets or exceeds the following criteria:

1.  Has in place a statewide network of at least one hundred fifty providers.  "Providers", for purposes of this section, means Optometrists (OD), Ophthalmologists (MD), and Ophthalmologists (DO) which shall be counted once regardless of the number of locations where they may practice.  Optical shops and retail optical locations shall not be listed as providers.  The company offering the vision plan must have a direct relationship with each provider on its panel, and may not lease, borrow, or otherwise obtain use of a provider panel from another company.  This would not prevent a company from offering their plan through one corporate entity and administering the plan or provider panel through another legal entity of the same organization.  Providers must be actively engaged in providing the services offered under the vision plan they represent;

2.  Has operated in Oklahoma for at least five (5) years;

3.  Is licensed by the Insurance Department, certified by the State Department of Health, or licensed as a third-party administrator by the Insurance Department.  Vision plans must be offered by the company administering the plan, not by an agent or third party.  A company shall offer only one vision plan and rate schedule for each plan year;

4.  Presents accurate product information in a reproducible format not to exceed two pages;

5.  Requires anyone electing a vision plan to submit an annual election form thereby prohibiting default enrollment; and

6.  Vision plans must provide an examination, frames and lenses, and/or contact lenses and some form of indemnified payment to the contracted providers for each component of the benefits, i.e., the exam, frames and lenses and/or contact lenses.  This does not eliminate discounted supplementary benefits under a qualified plan.

Any administrative fees imposed by the Oklahoma State Employees Benefits Council or the State and Education Employees Group Insurance Board shall be applied equally to all qualified vision plans.  There shall be no additional requirements imposed on a vision plan other than the proper licensing or certification by the appropriate state agency.

Added by Laws 2002, c. 501, § 1, eff. July 1, 2002.  Amended by Laws 2003, c. 113, § 1, eff. July 1, 2003.

§74-1381.  Short title.

This act shall be known and may be cited as the "Wellness Program Act".

Added by Laws 1994, c. 99, § 1, eff. Sept. 1, 1994.

§74-1382.  Wellness Council.

A.  There is hereby created within the Oklahoma State Employee Benefits Council, the Wellness Council, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, Section 3901 et seq. of this title.

B.  The Wellness Council shall be composed of one representative from every state agency which has designated a person to serve on the Council as the wellness coordinator for their respective state agency and one representative of the Oklahoma Governor's Council on Physical Fitness and Sports.

C.  Each state agency with two hundred (200) or more full-time-equivalent employees shall appoint a wellness coordinator.  All wellness coordinators shall be appointed by October 1, 1994.  Each wellness coordinator shall be appointed for a term of two (2) years.  If a wellness coordinator can no longer serve for any reason the appointing agency shall fill the vacancy for the unexpired term.

D.  The first meeting of the Council shall be called by the Executive Director of the Employee Benefits Council.  The Employee Benefits Council shall designate a person to serve as the State Government Wellness Coordinator.  The State Government Wellness Coordinator shall serve as the chairman of the Wellness Council.  The chairman shall preside over meetings of the Council and perform such other duties as may be required by the Council.  The Council shall elect one of its members to serve as vice-chairman who shall perform the duties of the chairman in the absence of the chairman or upon the inability or refusal of the chairman to act.

E.  The Council shall meet at least once quarterly, and may meet more often as necessary.

F.  The members of the Council shall serve without compensation.

G.  A majority of the members of the Council shall constitute a quorum for the transaction of business.

Added by Laws 1994, c. 99, § 2, eff. Sept. 1, 1994.  Amended by Laws 2000, c. 21, § 1

§74-1383.  Wellness Council - Duties - Wellness Coordinating Committee.

A.  The Wellness Council shall coordinate and develop wellness programs in state government.  The Council shall work to encourage participation in wellness programs by state employees.  The Wellness Council may provide programs to state agencies for quarterly health and safety training as required by the Department of Labor according to the provisions of Section 403 of Title 40 of the Oklahoma Statutes.  In addition the Council shall establish methods and a plan of action for receiving money through grants from federal and private funds to implement wellness programs in this state.

B.  The chair of the Wellness Council shall appoint a Wellness Coordinating Committee.  The members of the Committee shall be selected from among the members of the Council.  The Committee shall be responsible for meeting and coordinating wellness efforts with the State and Education Employees Group Insurance Board, the Oklahoma State Employees Benefits Council, the State Employee Assistance Program and the Oklahoma Health Care Authority.  In addition the Committee shall be responsible for developing a plan of action to solicit public and private funds for wellness programs.

Added by Laws 1994, c. 99, § 3, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 49, § 2, eff. Nov. 1, 1997.

§74-1384.  Wellness Program Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Employees Benefits Council to be designated the "Wellness Program Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received by the Wellness Council division of the Oklahoma State Employees Benefits Council from money received through grants, donations, contributions and gifts from any public or private source and transfer of funds from the Benefits Council Administration Revolving Fund as approved by the Oklahoma State Employees Benefits Council.  The Wellness Council may expend funds as provided for by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1994, c. 99, § 4, eff. Sept. 1, 1994.  Amended by Laws 1997, c. 49, § 3, eff. Nov. 1, 1997.

§741412.  Opinion of Attorney General to Legislator.

When any legislator is in doubt as to the application of this act as to himself, he may submit to the Attorney General a full written statement of the facts and any questions he may have.  The Attorney General shall then render an opinion to such legislator and may publish these opinions, or abstracts thereof, with the use of the name of the legislator advised unless such legislator requests otherwise in writing.

§741561.  Priority for fire protection training and education programs.

In conducting fire protection training and education programs, the Commission shall give priority to volunteer fire departments and, when possible, shall require funded fire departments to pay a fee, as determined by the Commission, for said programs.

Added by Laws 1984, c. 1, § 17, emerg. eff. Jan. 30, 1984.

§74-1701.  State and political subdivision employees and employees of duly constituted authorities or instrumentalities - Participation in plan - Time limit for transfers of investment options.

A.  The State of Oklahoma, its agencies and the political subdivisions thereof and the employees of a duly constituted authority or instrumentality of the State of Oklahoma, its agencies and the political subdivisions thereof, municipalities and any local governmental entity may enter into a written agreement to defer a portion of any employee's compensation which is derived from a state or local government.  The compensation to be deferred shall be subject to any federal limitations imposed by the Internal Revenue Code, Sections 1 et seq. of Title 26 of the United States Code.  The state or local governments may, under a written agreement, invest the deferred compensation in life insurance, annuities, United States Agency or Treasury Bills, Notes or Bonds, savings accounts and/or mutual funds with a company licensed or eligible to do business in the state or in a contract or commingled trust or program.  Deferred compensation programs shall exist and be in addition to, and not be a part of, any existing retirement, pension or Social Security system provided for the benefit of state and local government employees.

B.  The Oklahoma Public Employees Retirement System Board shall offer a deferred compensation program and shall be responsible for establishing rules and regulations and participation agreement forms for said program.  The Oklahoma State Employee Benefits Council shall communicate this program with eligible participants.

C.  The Office of the Attorney General of this state shall be responsible for interpreting all applicable laws and fiduciary responsibilities for the deferred compensation programs of state and local governments if the programs do not maintain in-house counsel.

D.  Prior to January 1, 1991, the Board of Trustees of the Oklahoma Public Employees Retirement System, the Plan Administrator, and the Office of State Finance shall jointly develop a system that provides for state employee participation amounts in the deferred compensation plan be posted and transferred to the investment option selected by the state employee within ten (10) business days of the payday, the end of the payroll period, or the process date for supplemental payrolls, whichever is later.

Added by Laws 1972, c. 64, § 2, emerg. eff. March 28, 1972.  Amended by Laws 1974, c. 23, § 1, emerg. eff. April 8, 1974; Laws 1975, c. 138, § 1, emerg. eff. May 19, 1975; Laws 1977, c. 186, § 1; Laws 1978, c. 297, § 3, emerg. eff. May 10, 1978; Laws 1979, c. 133, § 1, emerg. eff. May 3, 1979; Laws 1979, c. 241, § 15, operative July 1, 1979; Laws 1979, c. 290, § 1, emerg. eff. July 5, 1979; Laws 1990, c. 291, § 1, eff. Sept. 1, 1990; Laws 1993, c. 359, § 12, eff. July 1, 1993; Laws 2001, c. 192, § 3, eff. July 1, 2001.

§74-1701.1.  Untimely posting of contributions - Payment of lost interest.

The Plan Administrator and the Office of State Finance shall identify those participants of the deferred compensation program whose contributions to the program were not posted in a timely manner during the 1991 fiscal year pursuant to procedures implemented for the program.  The Plan Administrator and the Office of State Finance shall determine the amount of interest, if any, that such participants did not receive because of any such untimely posting of contributions.  From any monies made available for this purpose, the Office of State Finance shall individually pay to such identified participants an amount equal to any lost interest as determined pursuant to this section.

Added by Laws 1991, c. 163, § 1, emerg. eff. May 7, 1991.

§741705.  The Oklahoma State Employees Deferred Compensation Plan Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma State Employees Deferred Compensation Plan.  The fund shall be designated "The Oklahoma State Employees Deferred Compensation Plan Fund."  The revolving fund shall be a continuing fund and shall consist of all monies other than appropriated funds received by the Oklahoma State Employees Deferred Compensation Plan pursuant to statutory authority.  Monies accruing to the fund may be expended by the Oklahoma Public Employees Retirement System pursuant to the laws of this state.  Disbursements from the fund created herein shall be made on warrants issued by the State Treasurer against claims submitted to the Director of State Finance for payment.

Laws 1976, c. 52, § 3, emerg. eff. April 13, 1976; Laws 1979, c. 47, § 102, emerg. eff. April 9, 1979.

§741706.  Separate employee pension plans.

Any agency of the state and any county, county hospital, city or town, substate planning district and any public or private trust in which the state or a county, city or town participates or is the primary beneficiary and which is not funded by state appropriations or eligible for participation or participating in any state retirement system, by action of its governing body, may agree to provide for discretionary contributions in each calendar year to the Individual Retirement Accounts or Individual Retirement Annuities (IRA) of all eligible employees as such standards of eligibility may be determined by the governing body.  The standards of eligibility and other characteristics of the Separate Employee Pension Plan (SEP) adopted or to be adopted by the governing body shall conform to the requirements of the Federal Internal Revenue Code and the rules and regulations promulgated thereunder, all as interpreted and administered both now and in the future, by the Internal Revenue Service, which pertain to Simplified Employee Pension Plans and Individual Retirement Accounts Contribution Agreements as previously provided for under Section 308(k) of the Internal Revenue Code, and all future amendments, supplements, and substitutions thereto.

Added by Laws 1986, c. 238, § 9, operative July 1, 1986.

§74-1707.  Oklahoma state employees deferred savings incentive plan.

A.  Effective January 1, 1998, for each qualified participant as defined in this section who is a state employee as defined in this section, the Oklahoma Public Employees Retirement System shall pay each month from funds appropriated or deposited to the Oklahoma State Employees Deferred Savings Incentive Plan Fund created pursuant to this section the sum of Twenty-five Dollars ($25.00) to a plan established pursuant to the Internal Revenue Code, Section 401(a), for the benefit of the employee; provided, if monies in the fund are insufficient to fully fund the contributions in any month, payments shall be suspended until such time as sufficient monies are available.  Employees receiving payroll other than monthly shall have an amount contributed which is equivalent to Twenty-five Dollars ($25.00) per month.

B.  For the purposes of this section, "qualified participant" means a state employee as defined in this section who is an active participant in the Oklahoma State Employees Deferred Compensation Plan making deferrals of at least Twenty-five Dollars ($25.00) per month.  Effective July 1, 2000, each qualified participant shall be eligible for a contribution of Twenty-five Dollars ($25.00) to the Oklahoma State Employees Deferred Savings Incentive Plan beginning with the first employee deferral into the Oklahoma State Employees Deferred Compensation Plan.  The Administrator of the Office of Personnel Management and the Director of State Finance shall be responsible for the provision of such information and assistance as may be necessary to determine which employees are qualified participants and shall provide for appropriate payroll transactions to accomplish contributions to the Oklahoma State Employees Deferred Savings Incentive Plan and the Oklahoma State Employees Deferred Compensation Plan.  The Oklahoma Public Employees Retirement System shall be responsible for establishing rules and plan documents for administration of such contributions.  Funds so credited shall be held and invested in the same manner as the Oklahoma State Employees Deferred Compensation Plan, as provided in Section 1701 of this title.

C.  For the purposes of this section, "state employee" means any officer or employee of the executive, legislative, or judicial branches of the government of this state who is an active member of a public retirement system of this state, but does not include:

1.  Employees of the public elementary, secondary, or area vocational school districts;

2.  Employees of The Oklahoma State System of Higher Education except employees of the Oklahoma State Regents of Higher Education, employees of the governing boards and employees of the Board of Regents of the University of Oklahoma who are participating members of the Oklahoma Public Employees Retirement System;

3.  Persons on temporary, student, internship, or other limited-term appointments except for Executive Fellows in the Carl Albert Public Internship Program created in Section 840-3.4 of this title; or

4.  Persons employed pursuant to Section 1.6a of Title 53 of the Oklahoma Statutes or Section 1806.1 of this title.

D.  No public official shall be able to make contributions to the Section 401(a) plan described by this section during a term of office which commenced prior to July 1, 1997.  A public official may make contributions to the Section 401(a) plan described by this section during a term of office which commences after July 1, 1997.  No legislator shall be eligible to make contributions to the Section 401(a) plan described by this section until such contributions have been approved by the Board on Legislative Compensation.  The provisions of this subsection shall be applicable only in the event that the Plan permits employee contributions.

E.  There is hereby created in the State Treasury a revolving fund to be designated the "Oklahoma State Employees Deferred Savings Incentive Plan Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies the Legislature may appropriate or transfer to the fund and any monies contributed for the fund from any other sources, public or private.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Public Employees Retirement System for the matching of deferred compensation contributions pursuant to this section and in accordance with rules promulgated by the Oklahoma Public Employees Retirement System and for reimbursement of expenses for administration of the Deferred Savings Incentive Plan and the Oklahoma State Employees Deferred Compensation Plan.  Expenditures from the fund shall be made by warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

F.  Effective July 1, 2000, every employer which has state employees participating in the Oklahoma State Employees Deferred Savings Incentive Plan shall pay to the Fund an amount equal to Twenty-five Dollars ($25.00) each month for each qualified participant as defined in this section, along with an amount to reimburse the cost of administration of the Oklahoma State Employees Deferred Savings Incentive Plan and the Oklahoma State Employees Deferred Compensation Plan for each qualified participant, as determined by the Board.

1.  The Board shall certify each year to the Office of State Finance the determined amount for the administrative cost of the Oklahoma State Deferred Savings Incentive Plan and the Oklahoma State Employees Deferred Compensation Plan which will be required to be paid for each qualified participant.  The Board of Trustees shall promulgate such rules as are necessary to implement the provisions of this subsection and provide the methodology for the determination.

2.  Each employer shall pay at least monthly to the Fund the sum sufficient to satisfy the obligation under this section as certified by the Board.

3.  Each employer is hereby authorized to pay the employer's contribution from the same fund that the compensation for which said contribution is paid from or from any other funds available to it for such purpose.

Added by Laws 1997, c. 384, § 15, eff. July 1, 1997.  Amended by Laws 1998, c. 96, § 1, eff. July 1, 1998; Laws 1999, c. 376, § 1, eff. Sept. 1, 1999; Laws 2000, c. 359, § 1, eff. July 1, 2000; Laws 2002, c. 438, § 10, eff. July 1, 2002.

NOTE:  Laws 1999, c. 257, § 45 repealed by Laws 2000, c. 313, § 5, emerg. eff. June 5, 2000, and Laws 2000, c. 359, § 2, eff. July 1, 2000.  Laws 2000, c. 313, § 4 repealed by Laws 2001, c. 5, § 63, emerg. eff. March 21, 2001.

§74-1801.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1802.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1803.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1803.1.  Repealed by Laws 2001, c. 347, § 7, eff. Jan. 1, 2002.

§74-1803.1a.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1803.1b.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1803.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1803.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1804.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1805.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1805.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1806.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1806.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1807.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1808.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1808.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1809.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1810.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1810.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1810.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.1a.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.1b.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.4.  State Capitol Park - Definition - Maintenance and operation.

A.  "State Capitol Park" shall consist of all portions of the State Capitol grounds and within such boundaries as are located in the State Capitol Complex, including the Governor's Mansion and all properties within the public rightofway along Lincoln Boulevard north from the north boundary line of Northeast 13th Street to the south boundary line of Northeast 28th Street and along Business Route 66, known as Northeast 23rd Street, from the east edge of Santa Fe Street east to the west edge of Kelley Avenue in Oklahoma City, Oklahoma, as designated on the amended plat filed in the office of the Secretary of State as File Number 155 in the State Property Records.

B.  The Department of Central Services shall be responsible for the maintenance and operation of the State Capitol Park.

C.  The Department of Central Services may contract with the Oklahoma Capitol Improvement Authority, the Oklahoma Department of Transportation, the City of Oklahoma City, or any other entity for the purpose of landscaping, beautification, capital improvement, operation, and maintenance of the State Capitol Park.

Added by Laws 1976, c. 247, § 23, emerg. eff. June 17, 1976.  Amended by Laws 1981, c. 280, § 3, emerg. eff. June 26, 1981; Laws 1983, c. 304, § 148, eff. July 1, 1983; Laws 1984, c. 1, § 212, emerg. eff. Jan. 30, 1984; Laws 2001, c. 347, § 4, eff. July 1, 2001.

§741811.4A.  Cowboy Hall of Fame Park  Acquisition of land  Designation  Operation and maintenance.

A.  The Oklahoma Tourism and Recreation Commission is hereby authorized to lease, purchase, or otherwise acquire the land between Kelley Avenue and Eastern Avenue within the boundary of Northeast 63rd Street on the north and Deep Fork Creek on the south and extending along the public rightofway of Interstate Highway Number 240 to the junction of Interstate Highway Number 35, threequarters (3/4) of a mile east of Eastern Avenue in Oklahoma City, Oklahoma. Such land shall be used to establish a state park to be designated and known as the "Cowboy Hall of Fame Park".  The Commission shall be responsible for the establishment, operation, and maintenance of such park.

B.  The Commission may contract with the Oklahoma Capitol Improvement Authority, the Oklahoma Department of Transportation, the Office of Public Affairs, the City of Oklahoma City, the National Cowboy Hall of Fame Foundation, or any other entity for the purpose of landscaping, beautification, capital improvement, operation, and maintenance of the "State Capitol Park" and the "Cowboy Hall of Fame Park".

Amended by Laws 1983, c. 304, § 149, eff. July 1, 1983.

§74-1811.4B.  Repealed by Laws 2002, c. 481, § 5.

§74-1811.4C.  Provisions of Title 47 applicable to certain streets and highways - Primary law enforcement agency in certain parks and State Capitol Complex.

The provisions of Title 47 of the Oklahoma Statutes shall be applicable to all streets and highways within "State Capitol Park" and the "State Capitol Complex" in Tulsa.  The Department of Public Safety shall be the primary law enforcement agency within the "State Capitol Park" and the "State Capitol Complex" in Tulsa upon its establishment, and shall enforce and supervise the enforcement of all parking, traffic and criminal laws therein.  This section shall not be construed to divest the Cities of Oklahoma City or Tulsa of jurisdiction relating to the enforcement of any law or ordinance within said parks except the enforcement of laws regarding vehicle parking which shall be vested exclusively in the Department of Public Safety.

Added by Laws 1981, c. 280, § 6, emerg. eff. June 26, 1981.  Amended by Laws 1982, c. 117, § 3, eff. July 1, 1982; Laws 2003, c. 279, § 12, emerg. eff. May 26, 2003.

§74-1811.4E.  Renumbered as § 2-140 of Title 47 by Laws 1998, c. 32,

§ 4, emerg. eff. April 1, 1998 and Repealed by Laws 1998, c. 245, § 11, eff. Jan. 1, 1999.

§74-1811.5A.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.6.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.7.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1181.8.  Repealed by Laws 2001, c. 355, § 22, emerg. eff. June 1, 2001.

§74-1811.9.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1811.10.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1812.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1813.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1813.2.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§74-1813.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1813.4.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1813.5.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1816.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1817.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1820.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1822.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1823.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1824.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1824.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1825.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1825.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1826.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1827.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1828.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1829.1.  Repealed by Laws 1991, c. 303, § 6, operative July 1, 1991.

§74-1829.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1830.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1830.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1831.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1832.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1833.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1834.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1836.  Repealed by Laws 2001, c. 355, § 23, emerg. eff. June 1, 2001.

§74-1837.  Renumbered as § 47.8 of Title 53 by Laws 2005, c. 363, § 88, eff. Nov. 1, 2005.

§74-1838.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1839.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1840.  Renumbered as § 3315 of this title by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-1841.  Renumbered as § 3315.1 of this title by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-1842.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-1843.  Renumbered as § 3315.2 of this title by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-1844.  Renumbered as § 3315.3 of this title by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-1845.  Renumbered as § 3315.4 of this title by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-1846.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1846.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1846.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1846.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1846.4.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.4.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.5.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.6.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.7.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1847.8.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1848.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1848.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1848.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1848.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.4.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.5.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.6.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.7.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.8.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.9.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.10.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.11.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.12.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.13.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.14.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.15.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1849.16.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1850.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1850.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1851.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1851.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1851.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1852.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1852.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1852.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1852.3.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1853.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1854.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1855.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1856.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1857.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1858.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1859.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1860.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1861.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1861.1.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1861.2.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1861.2A.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1861.3.  Repealed by Laws 1995, c. 334, § 10, emerg. eff. June 8, 1995.

§74-1862.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1863.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1864.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1865.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1867.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1868.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1869.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1870.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1871.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1872.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1873.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1874.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1875.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1881.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1882.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1883.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1884.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1885.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1886.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1891.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1892.  Repealed by Laws 2005, c. 363, § 90, eff. Nov. 1, 2005.

§74-1901.  Renumbered as § 2286 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1902.  Renumbered as § 2287 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1903.  Renumbered as § 2288 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1904.  Renumbered as § 2289 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1905.  Renumbered as § 2290 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1906.  Renumbered as § 2291 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1907.  Renumbered as § 2292 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1908.  Renumbered as § 2293 of Title 74 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-1910.  Oklahoma Jazz Hall of Fame Board of Directors.

A.  There is hereby created the Oklahoma Jazz Hall of Fame Board of Directors.  The Board shall be permanently housed in the Greenwood Cultural Center located in Tulsa.  The Oklahoma Jazz Hall of Fame will be governed by the Oklahoma Jazz Hall of Fame Board of Directors as it is constituted on the effective date of this act.  The facility and properties shall be managed by the Greenwood Cultural Center Board of Directors, except those under the jurisdiction of the Oklahoma Jazz Hall of Fame.

B.  The Oklahoma Tourism and Recreation Department is hereby directed to include the Oklahoma Jazz Hall of Fame and the Greenwood Cultural Center in their various promotions of cultural activities in Oklahoma.

Added by Laws 2000, c. 362, § 1, emerg. eff. June 6, 2000.

§742007.2.  Supervision of international activities of state agencies.

The Governor is hereby authorized to supervise the international activities of all state agencies.

Added by Laws 1985, c. 254, § 3, emerg. eff. July 15, 1985.

§742007.3.  Lieutenant Governor  Participation in international activities.

A.  The Lieutenant Governor is hereby authorized to participate in international activities related to the economic development of this state.

B.  The Lieutenant Governor may negotiate contracts related to international activities, subject to the approval of the Governor.

Added by Laws 1985, c. 254, § 4, emerg. eff. July 15, 1985. Amended by Laws 1986, c. 207, § 72, operative July 1, 1986.

§742009.1.  International development  Travel expenses.

The Governor, Lieutenant Governor and their staffs shall be reimbursed for actual and necessary travel expenses when incurred in implementing duties relating to international development. Employees of other state agencies designated by the Governor shall be reimbursed for actual and necessary travel expenses as authorized by the Governor, when incurred in implementing duties relating to international development.

Added by Laws 1985, c. 254, § 5, emerg. eff. July 15, 1985.

§74-2050.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2051.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2052.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2053.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§742054.  Board of Directors.

A.  The governing and administrative powers of the Oklahoma World Trade Development Authority shall be vested in a Board of Directors consisting of nine (9) members, four of whom shall be appointed by the Governor, two of whom shall be appointed by the Speaker of the House of Representatives, and two of whom shall be appointed by the President Pro Tempore of the Senate, with the advice and consent of the Senate.  At least one member shall be appointed from each congressional district.  The remaining member, who shall be chairman of the Authority, shall be the Governor of the State of Oklahoma.  Members shall be qualified electors of the state and actual residents of the congressional district from which they are appointed.  Members shall annually elect a secretary, a treasurer and a vicechairman.  Should a vacancy occur within the Office of the Governor of this state, the vicechairman shall serve as acting chairman of the Authority.  The Board may elect such other officers as it deems proper.  Appointments to fill a vacancy of one of the appointed members shall be made in the same manner as the original appointment.

B.  Each member of the Board shall be a person of recognized ability and experience in one of the following areas:  finance; international trade; business management; economics; agriculture; livestock management; and Oklahoma international organization leadership.

C.  The Governor shall appoint two members of the Board who shall hold office until the third Monday in June, 1988; the Governor, the Speaker, and the President Pro Tempore shall each appoint one member of the Board who shall hold office until the third Monday in June, 1989; and the Governor, the Speaker, and the President Pro Tempore shall each appoint one member of the Board who shall hold office until the third Monday in June, 1990.  Their respective successors shall be appointed for terms of three (3) years from the third Monday in June of the year of appointment.  Members shall serve until successors are appointed, confirmed and qualified.

D.  Each member before entering upon his duties shall take and subscribe to the oath or affirmation required by the Oklahoma Constitution.  A record of each such oath or affirmation shall be filed in the office of the Secretary of State.

E.  No member shall receive compensation for his service on the Board directly or indirectly; provided that each appointive member may receive reimbursement for travel expense pursuant to the procedures established by the Board of Directors of the Authority.

F.  Five members of the Board shall constitute a quorum and the affirmative vote of the majority of members present at a meeting of the Board shall be necessary and sufficient for any action taken by the Board, except that the affirmative vote of at least five members shall be required for the approval of any resolution authorizing the issuance of any bonds pursuant to this act.

G.  No vacancy in the membership of the Board shall impair the right of a quorum to exercise all rights and perform all the duties of the Board.  Any action taken by the Board may be authorized by resolution at any regular or special meeting and shall take effect upon the date the chairman certifies the action of the Authority by affixing his signature to the resolution unless some other date is otherwise provided in the resolution.

H.  The Board may delegate to one or more of its members or to its officials, agents, or employees such powers and duties as it may deem proper; however, the officials, agents, or employees of the Authority shall not be considered employees of the state for any reason.

Added by Laws 1986, p. 1595, H.J.R. No. 1050, § 5, operative Jan. 1, 1987.  Amended by Laws 1992, c. 364, § 11, emerg. eff. June 4, 1992.

§74-2055.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2056.  Renumbered as § 5008.1 of this title by Laws 1992, c. 313, § 7, emerg. eff. May 27, 1992.

§74-2056.1.  Renumbered as § 5008.2 of this title by Laws 1992, c. 313, § 7, emerg. eff. May 27, 1992.

§74-2057.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2058.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2059.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2060.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2061.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2062.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2063.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2064.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2065.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2066.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2067.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§74-2068.  Repealed by Laws 1992, c. 313, § 8, emerg. eff. May 27, 1992.

§742101.  Short title.

Sections 1 through 9 of this act shall be known and may be cited as the "Export Trading Company Act".

Added by Laws 1987, c. 214, § 1, eff. Nov. 1, 1987.

§742102.  Purposes of act.

The purposes of the Export Trading Company Act shall be:

1.  to provide an incentive for creating new companies and transactions to export Oklahoma goods and services to foreign markets; and

2.  to promote, encourage and advance economic prosperity and employment throughout the state by fostering the expansion of exports of Oklahoma manufactured goods and services to foreign purchasers; and

3.  to create a more favorable regulatory and tax climate for businesses which qualify as export trading companies in Oklahoma.

Added by Laws 1987, c. 214, § 2, eff. Nov. 1, 1987.

§742103.  Definitions.

As used in the Export Trading Company Act:

1.  "Export trade" means trade or commerce in goods or services produced in the United States which are exported, or in the course of being exported, from the United States to any other country;

2.  "Goods" include, but are not limited to, manufactured products, natural resources, and agricultural products;

3.  "Services" include, but are not limited to, accounting, amusement, architectural, automatic data processing, business, communications, construction, franchising and licensing, consulting, engineering, financial, insurance, legal, management, repair, tourism, training, and transportation services;

4.  The term "export trade services" includes, but is not limited to, consulting, international market research, advertising, marketing, insurance, product research and design, legal assistance, transportation, including trade documentation and freight forwarding, communication and processing of foreign orders to and for exporters and foreign purchasers, warehousing, foreign exchange, and financing, when provided in order to facilitate the export of goods or services produced in the United States;

5.  "Export trading company" means a corporation, whether operated for profit or as a nonprofit organization, which does business under the laws of this state and which is organized and operated principally for purposes of facilitating the export of goods or services produced in the United States by unaffiliated persons by providing one or more export trade services.  Any company with a significant portion of their business involving domestic sales or services shall not be construed to be an export trading company within the provisions of the Export Trading Company Act;

6.  "Bank" means any bank authorized by the laws of this state to engage in the banking business;

7.  "Director" means the Director of the Oklahoma Department of Commerce; and

8.  "Commission" means the Oklahoma Tax Commission.

Added by Laws 1987, c. 214, § 3, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 313, § 2, emerg. eff. May 27, 1992.

§742104.  Director  Powers and duties.

The Director may:

1.  establish a network of contacts among those public and private organizations which provide information, technical assistance and financial support for exporting;

2.  assemble, publish and disseminate information to exporters, located within this state, regarding export opportunities, techniques of exporting, sources of public and private export assistance and sources of export related financing;

3.  organize, host and participate in seminars and other forums designed to disseminate information and technical assistance regarding exporting and export related financing to exporters located within this state; and

4.  provide individual firms and agricultural enterprises with information and technical assistance related to exporting and export financing.

Added by Laws 1987, c. 214, § 4, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 313, § 3, emerg. eff. May 27, 1992.

§742105.  Investments and participation by banks.

Banks may invest or otherwise participate in the capital development and financing of, management, direction and advising of export trading companies as defined and to the extent permitted by federal law in Sections 4001 through 4053 of Title 17 of the United States Code, as hereafter amended.

Added by Laws 1987, c. 214, § 5, eff. Nov. 1, 1987.

§742106.  Tax exemptions.

A.  An export trading company, with a registered office or other office in this state, shall be exempt from state corporate income tax and franchise tax for a period of two (2) years from the date the Commission certifies the export trading company as a qualified export trading company.  A copy of such certificate shall be filed with the Oklahoma Tax Commission which shall verify compliance with this act prior to allowing the tax exemption provided for herein.  For purposes of the Export Trading Company Act, an export trading company shall be deemed to have an office in Oklahoma if it performs export trade services in this state.

B.  Export trading companies shall not qualify for the tax exemptions of this section for sales made within the United States.

C.  A subsidiary or affiliate of a qualified export trading company shall not be entitled to the tax exemptions provided for in this section unless such subsidiary or affiliate is certified as a qualified export trading company pursuant to Section 2107 of this title.

Added by Laws 1987, c. 214, § 6, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 313, § 4, emerg. eff. May 27, 1992.

§742107.  Qualification as expert trading company  Procedure  Rules and regulations  Orders  Violation of act.

A.  Any corporation proposing to qualify as an export trading company pursuant to the provisions of the Export Trading Company Act shall file an application for approval with the Commission.  The application shall contain the names of the shareholders and principal officers of the applicant and such other information as the Commission may by regulation require, and shall specifically acknowledge the applicant's agreement to be bound by the conditions set forth in the rules and regulations issued pursuant to this section.

B.  1.  In determining whether to approve an application for qualification as an export trading company and to certify such export trading company as a qualified export trading company, the Commission shall consider whether:

a. the stated purposes of the corporation satisfy the basic aim of encouraging and expanding export trade;

b. the activities undertaken in this state will be a significant factor in, or contribute significantly to encouraging export trade;

c. the tax exemptions provided for in Section 6 of this act will serve as a significant incentive and aid to encouraging export trade; and

d. export trade opportunities will be improved and initiated, particularly for small and mediumsized producers, by creation of an export trading company.

2.  No successor corporation of a qualified export trading company shall be certified as a qualified export trading company if the names of the shareholders and the principal officers of such successor corporation are the same as those of the qualified export trading company.

C.  1.  The Oklahoma Tax Commission shall promulgate such rules and regulations as may be necessary to implement the provisions of the Export Trading Company Act and to safeguard against abuses of the Export Trading Company Act.  Such rules and regulations shall include a prohibition against the stacking of tax exemptions provided for in Section 2106 of this title.

2.  The Commission may issue orders pursuant to the provisions of the Export Trading Company Act in order to:

a. prescribe information or forms required in connection with an application; and

b. establish procedures in connection with approvals and the filing of required reports.

D.  The Commission, upon the determination that any export trading company is in violation of any provisions of the Export Trading Company Act or regulations, rules, or orders issued pursuant to the Export Trading Company Act, may order the export trading company to take steps to remedy such violation or disqualify said company as an export trading company.

Added by Laws 1987, c. 214, § 7, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 313, § 5, emerg. eff. May 27, 1992.

§742108.  Federal remedies.

The remedies and causes of action provided pursuant to the laws of the United States, to the exclusion of any remedies provided pursuant to Sections 1 through 36 of Title 79 of the Oklahoma Statutes concerning restraint of trade, shall apply to any export traderelated conduct or activity of an export trading company.

Added by Laws 1987, c. 214, § 8, eff. Nov. 1, 1987.

§742109.  Reports.

On or before March 1 of each year, the Commission shall provide a report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate which shall include, but not be limited to:

1.  the number of applications for export trading companies submitted;

2.  the number of applications for export trading companies approved; and

3.  the number of jobs created by each export trading company and the dollar value of export trade generated by each export trading company.

Added by Laws 1987, c. 214, § 9, eff. Nov. 1, 1987.  Amended by Laws 1992, c. 313, § 6, emerg. eff. May 27, 1992.

§74-2118.  Renumbered as § 5008.3 of this title by Laws 1992, c. 313, § 7, emerg. eff. May 27, 1992.

§74-2121.  International trade processing - Definitions.

As used in this act:

1.  "International trade processing authority" means a public trust heretofore created pursuant to Section 176 of Title 60 of the Oklahoma Statutes with powers to construct, acquire, equip and operate an international trade processing center;

2.  "International trade processing center" means a facility  constructed and operated for the purpose of facilitating the export of goods or services produced in the United States and the import of goods or services to the United States that are produced in other countries;

3.  "Other governmental entities" means the State of Oklahoma, its agencies and political subdivisions, public trusts other than an international trade processing authority, other states and their agencies and political subdivisions, and the federal government and agencies thereof; and

4.  "Project" or "projects" means any facility constructed or improvements made under the provisions of this act by an international trade processing authority for the purpose of acquiring, constructing, equipping and operating an international trade processing center, including rail, water, air, highway intermodal facilities, and commercial support facilities, and shall include all buildings, structures, landscaping, infrastructure, utilities, roadways, railways, parking structures, parking lots, sidewalks, personal property and fixtures, equipment and machinery, and other improvements which an international trade processing authority may deem necessary for the operation of such project, together with all property, rights, easements and interests which may be acquired by an international trade processing authority for the construction or operation of such.

Added by Laws 2003, c. 386, § 1, eff. July 1, 2003.

§74-2122.  International trade processing authority - Exercise of powers an essential government function.

The exercise of powers by an international trade processing authority under the provisions of this act are hereby authorized and shall be deemed and held to be the performance of an essential governmental function.

Added by Laws 2003, c. 386, § 2, eff. July 1, 2003.

§74-2123.  Lease, loan, grant, or conveyance of property to international trade processing authority - Development of international trade processing center.

A.  Notwithstanding any other provision of law, other governmental entities are hereby authorized and empowered to lease, lend, grant, or convey to an international trade processing authority at its request, upon such terms and conditions as the proper authorities of such other governmental entities may deem reasonable and fair, and without the necessity for any other action or formality other than the regular and formal action of authorities concerned, any property which may be necessary or convenient to the effectuation of the authorized purposes of the international trade processing authority, including property already devoted to public use.

B.  Each project, when constructed, shall be maintained and kept in good condition and repair by the international trade processing authority.

C.  The Oklahoma Department of Commerce is authorized to aid an international trade processing authority in developing an international trade processing center.

Added by Laws 2003, c. 386, § 3, eff. July 1, 2003.

§74-2200.  Short title.

This act shall be known and may be cited as the "Oklahoma Tourism, Parks and Recreation Enhancement Act".

Added by Laws 2005, c. 363, § 1, eff. Nov. 1, 2005.

§74-2201.  Creation of Commission and Department.

There is hereby created the Oklahoma Tourism and Recreation Commission, hereinafter referred to as the "Commission," and the Oklahoma Tourism and Recreation Department, hereinafter referred to as the "Department".  Whenever, in the Oklahoma State Statutes reference is made to the Governor's Economic Development Commission, the State Department of Commerce and Industry, the Oklahoma Planning and Resources Board, the Oklahoma Industrial Development and Park Commission or the Oklahoma Industrial Development and Park Department, it shall mean hereafter the Oklahoma Tourism and Recreation Commission created by this act, or the Oklahoma Department of Commerce, as the context may require.

Added by Laws 2005, c. 363, § 2, eff. Nov. 1, 2005.

§74-2202.  Purpose of Commission and Department.

A.  It shall be the purpose of the Commission and the Department to:

1.  Conserve and protect the parkland under the control of the Commission;

2.  Oversee the operation and maintenance of the state's lodges and golf courses;

3.  Promote tourism by publicity and dissemination of information;

4.  Assist in promotion of events sponsored by municipalities, associations, and organizations commemorating special events of local or historical interest;

5.  Educate the public on the people, places, events, culture, and history of Oklahoma; and

6.  Function in an advisory capacity to the Governor, State Legislature, state agencies, municipalities, and to private organizations on matters pertaining to tourism and recreation.

B.  The Commission shall determine or set policy for the Department and shall determine the broad plans and programs necessary to accomplish the duties and responsibilities in the Commission.

Added by Laws 2005, c. 363, § 3, eff. Nov. 1, 2005.

§74-2203.  Commission membership - Appointment and tenure - Organization - Meetings.

A.  The Commission shall consist of eight (8) members who shall serve a term of six (6) years.  No more than one Commission member shall be from any one county.  The Lieutenant Governor shall serve as an ex officio voting member of the Commission.

B.  One member shall be appointed from each congressional district, who shall be a resident and a qualified elector in the district from which appointed, and the remaining members shall be appointed from the state at large.  If congressional districts are redrawn each member appointed shall complete the current term of office at which time a new appointment shall be made in compliance with the redrawn congressional district.

C.  Commission members shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor.  Whenever a vacancy on the Commission occurs by death, resignation, or otherwise, the Governor shall fill the same by appointment, with the advice and consent of the Senate, and the appointee shall hold office during the unexpired term.  Each member shall hold office until a successor has been appointed and qualified.  Five members of the Commission shall constitute a quorum, and the vote of the majority of members present shall be necessary for any action to be taken by the Commission.  No vacancy in the membership of the Commission shall impair the rights of a quorum to exercise and perform all the rights and duties of the Commission.

D.  No member of the Commission shall seek election to a federal, state, or county office while serving on the Commission.

E.  Each member of the Commission, before serving on the Commission, shall take and subscribe to the constitutional and statutory oaths of office and file said oaths with the Secretary of State.  Members of the Commission shall be reimbursed for travel expenses to Commission meetings as provided in the State Travel Reimbursement Act of the Oklahoma Statutes.

F.  The Commission shall be organized by the Governor who shall appoint from the Commission the Chair, the Vice Chair, and the Secretary.  The Commission is authorized and directed to adopt rules pursuant to the provisions of the Administrative Procedures Act to execute the powers and duties of the Commission and Department.

G.  The Commission may meet monthly and shall meet at least quarterly.  The Commission may meet at such other times as it deems necessary for effectively performing its duties and responsibilities.  Special meetings may be called by the Chair or by any three members of the Commission.  The meetings of the Commission shall be subject to the Oklahoma Open Meeting Act.

H.  The Commission is hereby declared to be a governmental agency and instrumentality of the State of Oklahoma with authority to exercise, in addition to those it now has, the rights, privileges and functions hereinafter specified.

Added by Laws 2005, c. 363, § 4, eff. Nov. 1, 2005.

§74-2204.  Powers, rights and duties of Commission.

There are hereby granted to and imposed in the Commission, and in any commission or body which may hereafter succeed to the powers, rights and duties of the Commission, the following additional powers, rights and duties:

1.  Sue and be sued;

2.  Adopt, use, and alter an official seal;

3.  Make bylaws for the management and regulation of its affairs;

4.  Appoint, prescribe the duties, and fix the compensation for officers, agents, and employees;

5.  Make contracts and execute instruments as in the judgment of the Commission are necessary or convenient to the exercise of the powers conferred upon it by law; and

6.  Promulgate rules and policies necessary and convenient to the exercise of the powers conferred upon it by law.

Added by Laws 2005, c. 363, § 5, eff. Nov. 1, 2005.

§74-2205.  Report on activities of Department.

The Commission shall prepare and submit to the Governor and to the Legislature on the first day of each legislative session a report of the activities of the Department, together with all information and data in the possession of the Department as the Commission shall deem of value to the Governor, the Legislature and the people of the State of Oklahoma.  Each report may contain recommendations for legislation as the Commission may deem necessary to give full effect to all the provisions of the Oklahoma Tourism, Parks and Recreation Enhancement Act.

Added by Laws 2005, c. 363, § 6, eff. Nov. 1, 2005.

§74-2206.  Executive Director as chief executive officer.

The chief executive officer of the Department shall be the Executive Director, who shall be appointed by the Commission and who shall serve at the pleasure of said Commission.  The Executive Director shall be chosen with regard to knowledge, training, experience, and ability to administer the functions of the Department.  The Commission shall establish the salary of the Executive Director.

Added by Laws 2005, c. 363, § 7, eff. Nov. 1, 2005.

§74-2207.  Duties of Executive Director.

Subject to the policies and rules of the Commission, the Executive Director shall:

1.  Organize the Department in a manner to efficiently achieve the objectives of the Commission;

2.  Prepare and submit plans for administering the programs of the Commission;

3.  Prepare a personnel schedule, employ personnel, define duties, appoint technicians and consultants, and fix salaries or compensation;

4.  Administer all policies formulated and adopted by the Commission;

5.  Enter into leases, grant easements and execute such instruments as in the judgment of the Commission are necessary or convenient to the exercise of those powers and duties of the Commission pursuant to the Oklahoma Tourism, Parks and Recreation Enhancement Act.  The Executive Director shall provide a monthly report to the Commission of actions taken as a result of such delegation;

6.  Develop and implement a pay incentive plan for employees of the Department.  Incentive pay shall not be included in the base salary of an employee, and shall be based on the goals and eligibility established by the Commission on an annual basis.  Incentive pay shall not exceed ten percent (10%) of the salary of each eligible employee or the total change in improved financial performance for each facility over the previous fiscal year.  Such compensation shall not be subject to the requirements of Section 840-2.17 of Title 74 of the Oklahoma Statutes.  The Commission shall promulgate rules for the implementation of the plan; and

7.  Authorize any division of the Department to sell advertising in any of the publications of the division, on division property on which advertising is sold in the tourism industry, or on its web site, provided that such advertising shall be approved by the Division Director or designee prior to acceptance for publication.  The sale of advertising and negotiation of rates for the advertising shall not be subject to the Central Purchasing Act or the Administrative Procedures Act.

Added by Laws 2005, c. 363, § 8, eff. Nov. 1, 2005.

§74-2208.  Use of revolving fund.

The Executive Director may authorize the use of revolving fund income for entertainment and promotion expenses of the Department, provided that the expenses are directly related to business development for state-operated or state-owned facilities and the furtherance of tourism in Oklahoma.  In all cases, the expenses shall be approved in advance by the Executive Director, be audited by the fiscal officer for the Department on a monthly basis, and submitted to the Commission as an item for information.

Added by Laws 2005, c. 363, § 9, eff. Nov. 1, 2005.

§74-2209.  Aid and assistance for development of community recreation programs.

The Executive Director may authorize the provision of aid and assistance to the governmental units of Oklahoma or to any nongovernmental agency or organization in planning for the development of community recreation programs.  The Department may act jointly with other state agencies, institutions, departments, boards or commissions, to coordinate the park and recreational functions at the state level of government.

Added by Laws 2005, c. 363, § 10, eff. Nov. 1, 2005.

§74-2210.  Employment of attorney - Duty of Attorney General.

The Executive Director is hereby authorized to employ an attorney as needed, within the total employee limit authorized for the operation of the Department, on a full- or part-time basis, to advise the Commission, the Executive Director and other department personnel on legal matters and to appear for and represent the Commission and the Executive Director in administrative hearings and other legal actions and procedures related to their official duties.  Upon the request of the Commission or the Executive Director, it shall be the duty of the Office of the Attorney General to give an official opinion, prosecute, and defend actions of the Commission or Department.

Added by Laws 2005, c. 363, § 11, eff. Nov. 1, 2005.

§74-2211.  Divisions created.

There are hereby created within the Department the Division of State Parks, the Division of Travel and Tourism, "Oklahoma Today Magazine", and the Division of Administrative Services; provided, however, the Commission shall have authority, by resolution, to create other divisions and may, by resolution, combine or abolish any or all such divisions, as deemed to be necessary to carry out its duties under the Oklahoma Tourism, Parks and Recreation Enhancement Act.

Added by Laws 2005, c. 363, § 12, eff. Nov. 1, 2005.

§74-2212.  Powers, rights and privileges of Commission.

The Commission shall have the authority to exercise the following powers, rights and privileges related to state parks:

1.  Have the exclusive possession and control of, and to operate and maintain for the benefit of the people of the State of Oklahoma all state parks and all lands and other properties now or hereafter owned or leased by the state or Commission for park or recreational purposes;

2.  Acquire by purchase, exchange, lease, gift, condemnation, or in any other manner and to maintain, use and operate any and all property, real, personal or mixed, necessary or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by the Oklahoma Tourism, Parks and Recreation Enhancement Act.  Title to all such property shall be vested in the State of Oklahoma, although such property is sometimes herein referred to as property "of the Commission".  The power of condemnation herein granted shall be exercised in the manner provided by the general laws of the state for the condemnation of property by the state;

3.  Subject to the provisions of the Oklahoma Tourism, Parks and Recreation Enhancement Act, from time to time lease, without restriction as to term, any property which the Commission shall determine to be necessary or convenient to more fully carry into effect the duties and powers of said Commission; and

4.  Acquire, conserve, protect, construct, extend, reduce, improve, maintain and operate any and all facilities of all kinds which in the judgment of the Commission will provide recreational or other facilities for the benefit of the public, or which are necessary or convenient to the exercise of the powers of the Commission.

Added by Laws 2005, c. 363, § 13, eff. Nov. 1, 2005.

§74-2213.  Contracts for feasibility study of property.

The Commission may contract for the study, analysis, and planning as reasonably necessary to aid in determining the feasibility of leasing, selling or privately managing or developing the property or facilities under the control of the Commission.  The Commission shall be exempt from the competitive bidding requirements of the Competitive Bidding Act for the purpose of soliciting, negotiating, and effectuating such a contract or contracts.

Added by Laws 2005, c. 363, § 14, eff. Nov. 1, 2005.

§74-2214.  Contractors - Lessees - Performance bonds.

A.  Any person, natural or corporate, who submits a bid on a contract for work or services, or for the furnishing of materials, equipment, or supplies, or for the sale of any other thing of value where a contract is involved, shall submit, at the time of contract execution, a performance bond in such form and amount as may be required by the Commission, or any existing statutory provision.  Any lessee leasing any portion of a state park, lake, or recreation area under the authority of any law shall submit a performance bond in such form and amount as may be required by the Commission.  All such bonds shall be in such form as is approved by law for other performance bonds made to the State of Oklahoma, and shall be deposited with the Secretary of State.  This section is cumulative to existing law, and is intended to require performance security for contracts and leases involving state parks, lakes, and recreation areas in those instances where no such bonds or other securities are presently required by law.

B.  For the purpose of this section, performance bonds shall include, but not be limited to, cash payments, cashier's checks and irrevocable letters of credit.

Added by Laws 2005, c. 363, § 15, eff. Nov. 1, 2005.

§74-2215.  Division of State Parks - Duties.

The Division of State Parks shall, subject to the policies and rules of the Commission:

1.  Conserve, preserve, plan, supervise, construct, enlarge, reduce, improve, maintain, equip and operate parkland and public recreation facilities including, but not limited to, lodges, cabins, camping sites, scenic trails, picnic sites, golf courses, boating, and swimming facilities under the jurisdiction and control of the Commission.  All facilities in state parks shall be reasonably necessary and useful in promoting the public use of state parks and shall be in accord with the resource management plan for the respective park;

2.  Supervise the management and use of state properties and facilities under the jurisdiction of the Commission, with an emphasis on conserving, protecting, and enhancing the natural, ecological, historic, cultural, and other resources contained in each park and to provide for the public enjoyment of and access to these resources in a manner which will protect them for future generations;

3.  Formulate, establish, maintain, and periodically review with public participation a resource management plan for each state park.  The resource management plan, upon approval by the Commission, shall be considered a guide for the development, utilization, protection, and management of the state park and its natural, cultural, historic, and recreational resources;

4.  Authorize those employees in the Park Manager job family classification series, as established by the Oklahoma Office of Personnel Management, to maintain administrative control over all facilities, programs, operations, services, and employees in the park to which they are assigned; and

5.  Enforce the rules and policies governing the use of and conduct of patrons in all recreational facilities and properties of the Commission.  The Commission may adopt rules to lease concessions in any state-owned facility if the Commission deems it feasible.

Added by Laws 2005, c. 363, § 16, eff. Nov. 1, 2005.

§74-2216.  Park rangers - Duties.

Park Rangers, subject to the policies of the Commission, shall:

1.  Obtain a commission as an officer or employee pursuant to the certification specified in Section 3311 of Title 70 of the Oklahoma Statutes and by the Division of State Parks;

2.  Secure the parks and property of the Department and maintain law and order therein;

3.  Maintain the powers of peace officers except the serving or execution of civil process, have in all parts of the state the same powers with respect to criminal matters and enforcement of the laws relating thereto as sheriffs, highway patrolmen and police officers in their respective jurisdictions and possess all immunities and matters of defense now available or hereafter made available to sheriffs, the highway patrol, and police officers in any suit brought against them resulting from acts done in the course of their employment;

4.  Possess law enforcement jurisdiction over state parks, including all facilities located therein;

5.  Serve a probationary period of twelve (12) months.  The Division of State Parks Director may extend the probationary period for up to three (3) additional months provided that the employee and the Office of Personnel Management are notified in writing as to such action and the reasons therefor.  At any time during a probationary period the employment of a park ranger may be terminated in accordance with Department procedure and at the discretion of the Director of State Parks.  Retention of the employee, after expiration of the probationary period, shall entitle the employee to be classified as a permanent employee;

6.  Provide law enforcement protection and enforcement pursuant to the terms of interlocal agreements authorized by the Commission with other entities of government or federally recognized tribes in the state; and

7.  Remain in the Oklahoma Law Enforcement Retirement System if promoted to the Park Manager job family classification series, provided they maintain their certification specified in Section 3311 of Title 70 of the Oklahoma Statutes, perform the requisite training required by the Chief Park Ranger, and meet all other requirements, policies, and rules of the Department and laws of the state.

Added by Laws 2005, c. 363, § 17, eff. Nov. 1, 2005.

§74-2217.  Public access and use of state parks - Prohibitions.

The public shall have the right to access and use the facilities, services, and programs provided within state parks.

1.  Notwithstanding any other provision of law, no person may:

a. discharge fireworks in any area of a state park unless specified otherwise by the Division of State Parks Director,

b. possess any glass container in a designated and posted swim or beach area within a state park,

c. build a fire within a state park in areas posted as prohibited by the Department,

d. solicit or demand gifts, money, goods or services within a state park,

e. enter a state park with a dog, unless the dog is on a leash, or permit any dog to enter a state park or recreation area under the jurisdiction of the Commission.  It is further provided that any authorized member of the Department or any authorized employee of the Oklahoma Department of Wildlife Conservation may kill any vicious dog found running loose in any state park which poses imminent threat to humans or other animals, or which may be chasing or running any game in the state park.  Any such authorized employees of the Departments shall not be held liable for the killing of said dog,

f. injure, destroy, mutilate or deface any building, structure, sign, rock, tree, shrub, vine, or property, or dispose of any matter which will likely contaminate any swimming pool or other waters on the state park, or take, kill, injure, pursue, hunt, or molest, any wild game animal, or mar or rifle the nest of any bird or the den or nest or abode of any wild animal within any of the state parks, recreational grounds or state monuments now created or which may be hereafter acquired or designated,

g. use or operate motor vehicles, including motorcycles, motorbikes or motor scooters, in areas not specifically posted by the Department, or

h. sell, hawk, or peddle within a state park any goods, wares, merchandise, liquids, edibles, or any item of value, without having a contract or lease agreement approved by the Commission.

2.  Any such violation of the provisions of this section shall be punishable as a misdemeanor, and subject to a fine of not less than Fifty Dollars ($50.00) and no more than Five Hundred Dollars ($500.00), or imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

3.  Fifty percent (50%) of all monies collected pursuant to this section shall be deposited in the Oklahoma Tourism and Recreation Department Revolving Fund and fifty percent (50%) shall be remitted to the county in which the violation is made.

Added by Laws 2005, c. 363, § 18, eff. Nov. 1, 2005.

§74-2218.  Regulation of waterways.

Authorized park personnel are authorized to inspect boats, issue permits for the operation of watercraft of all kinds, charge and collect fees for the inspection and for the operation of such craft, prescribing the type, style, location and equipment of all wharves, docks and anchorages, pavilions, restaurants and other structures or buildings which may be constructed along shores or upon the waters of any body of water or upon other property controlled by the Commission and providing for the licensing, inspection and supervision of same, and granting and imposing charges for permits and for all commercial uses or purposes to which any of the properties of the Commission or any structures or buildings located on property of the Commission may be used.

Added by Laws 2005, c. 363, § 19, eff. Nov. 1, 2005.

§74-2219.  Oil and gas leases - Mining leases - Sale and execution.

A.  The Commission may offer for sale, sell and execute oil and gas leases, and other mineral and mining leases, on any of the lands of the state under the control and supervision of the Commission, provided, the development of land for the purpose leased shall not unduly interfere with the purpose for which the land is being used by the state.

B.  The Commission may promulgate additional rules, as are necessary and for the best interest of the state to facilitate the sale of the leases.  The Chair of the Commission shall execute the leases for and on behalf of the Commission, and the Chair shall be liable on the official bond for failure to faithfully discharge such duties.  The sale of leases shall be made upon the basis of a retained royalty of not less than one-eighth (1/8) of all oil, gas, casinghead gas, and other minerals produced from the lands covered by the leases and any additional cash bonus procured.  Provided, however, if the state owns less than one hundred percent (100%) of the oil, gas, casinghead gas and other minerals covered by any such lease, the royalty retained shall not be less than oneeighth (1/8) of the mineral interest.

C.  All leases shall contain a provision that in the event of the discovery of natural gas, the gas shall be furnished free of charge to any state institution now or hereafter located upon the lands covered by the lease.  Leases shall be sold only after advertisement for a period of three (3) weeks in a legal newspaper published and of general circulation in the county in which the lands are located.  A sale shall be made to the highest and best bidder and all bids shall be in sealed envelopes which shall be opened and considered at the same time.  The Commission may reject any and all bids and readvertise any leases for sale.

D.  Revenues derived from the sale of oil and gas leases and other mineral leases shall be dedicated to the improvement of state park facilities and property to include, but not limited to, the conservation, protection, and rehabilitation of state parkland, the preservation of historic properties under the jurisdiction of the Commission, and master planning of state park properties.

Added by Laws 2005, c. 363, § 20, eff. Nov. 1, 2005.

§74-2220.  Rates and fees for services, facilities and commodities.

A.  The Commission may prescribe and collect reasonable rates and fees pursuant to the provisions of this section for the services, facilities and commodities rendered by all property of the Commission.

1.  The Commission may establish maximum rates for rooms at the state lodges and cabins, for recreational activities, for recreational vehicles and camping sites, and for community facilities under control of the Commission.  The method whereby the rates are determined shall be promulgated pursuant to Article I of the Administrative Procedures Act.  At least twenty (20) days prior to the adoption or approval of any rate changes by the Commission, the Department shall submit a copy of the proposed rates, for informational purposes, to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate.  Any change in the rates during the year when the Legislature is not in session shall be reported in writing to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate within five (5) business days of such Commission action.

2.  The Commission may establish maximum charges for all activities at state-owned golf courses.  The charges may vary among the different golf courses according to the practices of the golf industry.  The method whereby the maximum charges are determined shall be in accordance with rules promulgated pursuant to Article I of the Administrative Procedures Act.  At least twenty (20) days prior to the adoption or approval of any rate changes by the Commission, the Department shall submit a copy of such proposed charges, for informational purposes, to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate.

3.  The Commission may establish entrance or day-use charges for the state park system.  All monies collected from entrance or day-use charges shall be used for the capital improvements at the state parks where the charges were collected.  The Commission may establish an annual pass for visitors.  The method whereby the maximum charges are determined, sold, and collected shall be in accordance with rules promulgated pursuant to Article I of the Administrative Procedures Act.  At least twenty (20) days prior to the adoption or approval of any rate changes by the Commission, the Department shall submit a copy of such proposed charges, for informational purposes, to the Governor, Speaker of the House of Representatives and President Pro Tempore of the Senate.

4.  Fees shall be promulgated pursuant to Article I of the Administrative Procedures Act.

5.  Fees may reflect the seasonal usage of the parks and facilities and for promotional purposes and goals.

B.  All fees, licenses and other charges shall be posted in a convenient place in each park.  Every person using any of the facilities in a park shall be charged the same fees, licenses and every other charge except:

1.  Residents of this state sixty-two (62) years of age and over and their spouses, and nonresidents sixty-two (62) years of age and over and their spouses.  The Commission may promulgate rules establishing different fees for residents and nonresidents specified in this paragraph.  Identification may be established by presentation of proof of age, residency, a state driver license, a state license for identification only, birth certificate or any other form of identification authorized by the Commission;

2.  Individuals who have been certified as totally disabled under state or federal law and their spouses shall be entitled to a fifty percent (50%) reduction of fees which apply to recreational use facilities;

3.  Children's groups, volunteer groups as specified by the Commission, or governmental entities that provide beneficial services at the facility for which the fee may be reduced or waived; and

4.  Special discount rates as authorized in this section may be waived for individuals who are members of a group being provided a special group rate as allowed by law.

C.  The failure to collect such fees, licenses and other charges shall subject an employee of the Commission to a fine of Twenty-five Dollars ($25.00) for each and every violation.

Added by Laws 2005, c. 363, § 21, eff. Nov. 1, 2005.

§74-2221.  Promotion of state facilities.

A.  The Commission, through the Department, is authorized to promote state-owned, leased, or operated facilities.  The Department may utilize specific promotion programs such as the provision of complimentary rooms, package-rate plans, group rates, guest incentive sales programs, entertainment of prospective guests, employee-information programs, golf promotional programs as well as other sales and promotion programs considered acceptable in the hospitality industry, in the travel industry, or the regional magazine industry are approved as necessary advertising and promotion expenses.

B.  In order to best carry out the duties and responsibilities of the Department and to serve the people of the state in the promotion of tourism and tourism economic development, the Department may enter into partnerships for promotional programs and projects with a private person, firm, corporation, organization or association.  The Department may enter into contracts or agreements under terms to be mutually agreed upon to carry out the promotional programs and projects, excluding the advertising contract by the Department which utilizes the Tourism Promotion Tax or acquisition of land or buildings.  The contracts or agreements may be negotiated and shall not be subject to the provisions of the Oklahoma Central Purchasing Act or the Public Competitive Bidding Act of 1974.

C.  All contracts or agreements entered into as partnerships for promotional projects or programs by the Department shall be approved by the Commission.

Added by Laws 2005, c. 363, § 22, eff. Nov. 1, 2005.

§74-2222.  Sale of surplus real estate within Cedar Creek area of Hochatown State Park.

A.  The Commission may sell real estate owned by the State of Oklahoma or the Department that is surplus to its use and under the jurisdiction of the Commission located within McCurtain County and situated within the Cedar Creek area of Hochatown State Park.

B.  The Commission and Department shall not be subject to the provisions of Section 129.4 of Title 74 of the Oklahoma Statutes for the sale.  All monies received from the sale of the property, except those monies necessary to pay the expenses incurred pursuant to the sale, shall be deposited in the Oklahoma Tourism and Recreation Department Revolving Fund 215 ("215 Fund").  Revenue derived from such real estate sale deposited to the fund shall be utilized for the benefit of Hochatown State Park or Beavers Bend State Park.  Such real estate sale shall not be subject to the provisions of Section 456.7 of Title 74 of the Oklahoma Statutes.

Added by Laws 2005, c. 363, § 23, eff. Nov. 1, 2005.

§74-2223.  Sale of property within Texoma State Park - Replacement of campground land.

A.  The Commission may sell real estate and personal property owned or acquired by the State of Oklahoma or the Department, now or in the future, and under the jurisdiction of the Commission located within Marshall County and situated within Texoma State Park.

B.  The sale of real estate and personal property authorized pursuant to subsection A of this section shall be subject to all existing easements and reservations of record.  The Commission or Department shall transfer any interests held including, but not limited to licenses, operating permits and leasehold interests to a subsequent purchaser.

C.  The Commission and Department shall not be subject to the provisions of Section 129.4 of Title 74 of the Oklahoma Statutes for such sale.  All monies received from the sale of these properties, except those monies necessary to pay the expenses incurred pursuant to the sale, shall be deposited in the Oklahoma Tourism and Recreation Department Revolving Fund 215 ("215 Fund").  Revenue derived from such real estate and personal property sale deposited to the fund shall be utilized for the benefit of the state park system.  Such real estate and personal property sale shall not be subject to the provisions of Section 456.7 of Title 74 of the Oklahoma Statutes.

D.  For every developed acre of land containing recreational vehicle campgrounds and other campgrounds that is sold pursuant to this section, an equivalent amount of replacement land shall be selected by the Oklahoma Tourism and Recreation Department in a suitable area at Lake Texoma or in the vicinity, and developed to provide comparable outdoor public recreation facilities for operation as part of the Oklahoma state park system.

Added by Laws 2005, c. 363, § 24, eff. Nov. 1, 2005.

§74-2224.  Transfer of property to cities, counties or agencies.

The Commission may transfer to any city, county, or other agency of government, which is a willing recipient, its interest in real and personal property owned by the State of Oklahoma or the Department and operated and maintained under the jurisdiction of the Commission.  Such real estate transfers shall not be subject to Section 456.7 or 129.4 of Title 74 of the Oklahoma Statutes or any provision of state law relative to disposition of real estate.  Such real estate transfers shall be subject to the following provisions:

1.  The city, county or other agency recipient shall agree to accept the interest transferred by the state, accept responsibility for the property, and use the real estate for public recreation purposes in accordance with the Land and Water Conservation Fund Act of 1965, Public Law 88-578, 78 U.S.C., Section 897;

2.  The city, county or other agency recipient shall not dispose of the property unless substitute property is provided that is equivalent in value and usefulness;

3.  The Commission shall transfer the property to the recipient by quit claim deed or other instrument as may be appropriate;

4.  The consideration for the property transfer shall be the agreement of the recipient to continue public recreation use of the property and to manage the property without an operating subsidy from the Department or Commission;

5.  The real estate transfer shall be subject to all existing easements and reservations of record; and

6.  The Commission shall provide written notice to the President Pro Tempore of the Senate and the Speaker of the House of Representatives detailing any such proposed transfer agreement to be entered into pursuant to this section no later than thirty (30) days prior to the first day of the legislative session.  The Commission shall approve such proposed transfer during the legislative session to be effective at the beginning of the next fiscal year, contingent upon the approval of the proposed transfer by the Legislature.

Added by Laws 2005, c. 363, § 25, eff. Nov. 1, 2005.

§74-2225.  Not-for-profit foundations - Support of state parks.

A.  The Oklahoma Tourism and Recreation Commission is encouraged to explore the potential benefits of not-for-profit foundations for support of state parks.  Such support from a not-for-profit foundation shall not substitute for the obligation of the state to support the natural resources infrastructure of the state, but shall serve only as a supplement to state funding and as a means to further assist the Oklahoma Tourism and Recreation Department in preserving the natural resources and historical, educational, and cultural facilities of significance in the state.

B.  There is hereby authorized the establishment of a not-for-profit state park foundation for the purpose of encouraging contributions by private individuals, companies, foundations, corporations, and others in the private and public sectors.  Contributions shall be utilized for the support, preservation, and development of state park properties.  This support, preservation, and development shall include, but is not limited to, preservation of historic facilities, development of educational and interpretive programs, materials, and other means of support.

C.  As used in this section, a "state park foundation" means any company, trust, corporation, or association:

1.  That solicits money or property in the name of any state park under the jurisdiction of the Commission; and

2.  Which is exempt from federal income taxes.

D.  The Commission may refuse to accept any grant, award, or donation of real or personal property offered by or through a state park foundation.

E.  No employee of the Department shall be a voting member of a state park foundation board.  Members of the Commission may serve on the board of a state park foundation, but shall not constitute a majority of the members of the board of the foundation.  No member of the Commission serving on the board or an employee of the Department serving as an ex officio member of the board shall be compensated by the foundation for service as a member of the foundation board.

F.  A state park foundation created pursuant to this section shall not be an entity of state government.  No state funds shall be deposited in any account owned or controlled by a state park foundation.

Added by Laws 2005, c. 363, § 26, eff. Nov. 1, 2005.

§74-2226.  Roads and parking areas.

The Oklahoma Transportation Commission shall construct, maintain and repair those roads and parking areas in state parks as specified by the Commission.

Added by Laws 2005, c. 363, § 27, eff. Nov. 1, 2005.

§74-2227.  State parks as state game refuges.

All state parks are hereby declared to be a state game refuge and the Oklahoma Wildlife Conservation Commission shall stock all state parks with game and fish in the same manner as other state game refuges.

Added by Laws 2005, c. 363, § 28, eff. Nov. 1, 2005.

§74-2228.  Hunting in designated state parks.

The Oklahoma Wildlife Conservation Commission and the Oklahoma Tourism and Recreation Commission may authorize, by written agreement or agreements between the Commissions, hunting in designated state parks or designated portions of state parks under the administrative control of the Oklahoma Tourism and Recreation Commission, excluding Lake Murray State Park.  The agreement or agreements shall be made with the advice of the Attorney General's office and shall contain the duration, terms and conditions of the hunting authorization, a list of species to be hunted and permitted firearms, a map designating the specific land areas to be open to hunting and shall provide for the administration of the designated area or areas by the Oklahoma Wildlife Conservation Commission for so long as hunting is authorized under the provisions of the agreement or agreements.  All areas to be open to hunting shall be clearly marked by signs to designate the open and closed areas.

Added by Laws 2005, c. 363, § 29, eff. Nov. 1, 2005.

§74-2229.  Turner Falls State Park.

The Commission is authorized to negotiate with the duly constituted authorities of the municipal corporation of Davis, in Murray County, to purchase from the municipal corporation the property now owned by it and known as Turner Falls, and other contiguous properties in Murray County, for a state park, provided that said municipal authorities shall, by resolution, declare said property no longer suitable for municipal park purposes and beyond the fiscal means of the corporation properly to maintain as such.  In the event of said purchase, the property shall be known as Turner Falls State Park.

Added by Laws 2005, c. 363, § 30, eff. Nov. 1, 2005.

§74-2230.  Division of Travel and Tourism.

A.  The Division of Travel and Tourism shall:

1.  Encourage the orderly growth and development of tourism to and within the state by preparing and maintaining a comprehensive five-year travel development master plan and supporting marketing plan jointly with the private sector;

2.  Create and convey an accurate, responsible, and elevated image of the state and its natural, cultural, historical, and recreational attractions and events;

3.  Organize, coordinate, and conduct state, regional, national, and international marketing programs to increase the number of domestic and international travelers to Oklahoma;

4.  Create, develop, produce, distribute, implement, and evaluate the effectiveness of public information programs, including publicity, brochures, public relations activities, film and slide production, still and audio visual photography, digital and electronic media, public service programs, advertising, and other informational aids for the promotion of tourism to the general public and the media;

5.  Coordinate, advise and provide technical assistance to cities, counties, and regional tourism organizations in the state in the planning, development, and execution of tourism programs;

6.  Cooperate and participate with neighboring states and the federal government to promote travel from domestic and international markets;

7.  Develop and partner with other entities of government and private entities to obtain timely research data to measure traveler volume and economic impact, determine traveler profiles, evaluate, and analyze market and advertising effectiveness;

8.  Plan, coordinate, and conduct statewide conferences, seminars, and workshops to inform and educate representatives from the public and private sector in the state about programs and travel trends which affect the tourism industry;

9.  Provide organization and coordination assistance to public and private tourism promotion organizations for participation in cooperative advertising and promotion opportunities with the Department, including travel trade marketplaces, consumer sport, travel, and recreation shows within and outside the state;

10.  Administer matching grant programs to multicounty organizations which promote travel and tourism to their areas of the state that are consistent and coordinated with the statewide travel marketing plan; and

11.  Assist other state agencies with special tourism promotion projects, development of professional training opportunities and other projects which provide services to travelers.

B.  The Division may facilitate travel to and within the state by encouraging development of a tourism industry infrastructure which provides investment incentives to tourism businesses and tourism product development.

C.  The Division may contract with professionally qualified companies or individuals for services to assist in the development and production of advertising, promotion, publicity, and public relations programs, primary and secondary research data collection including analysis of state travel marketing programs and economic impact information.

D.  The Division may plan, construct, lease, operate, and maintain state-of-the-art tourism information centers and a central fulfillment warehouse.  The centers shall be utilized for the purpose of providing services, selling merchandise, and distributing information to travelers on the tourism facilities and opportunities in the state.

E.  The Division may, upon approval of the Commission, lease for a reasonable rate, retail and advertising space in state-operated tourism information centers.  A performance bond, certificate of deposit, letter of credit, or cash equivalent, may be required by the Commission on any such lease.

Added by Laws 2005, c. 363, § 31, eff. Nov. 1, 2005.

§74-2231.  Confidential lists and information.

The Department may keep confidential prospect lists, booking lists, subscriber lists, permission marketing lists, or personal information provided to the Department.

Added by Laws 2005, c. 363, § 32, eff. Nov. 1, 2005.

§74-2232.  Annual statewide tourism and recreation industry conference.

The Commission, through the Department, may sponsor, promote and implement an annual statewide tourism and recreation industry conference to promote the tourism and recreation industry.  The Department is authorized to partner with private entities for the administration and execution of the conference.  The Department is hereby authorized to charge registration and exhibit space fees necessary to cover the costs of the conference and shall deposit the fees plus any other conference proceeds, including donated funds, into an agency special account to be created by the Special Agency Account Board.  Expenditure of monies from the agency special account shall be for purposes incidental to the tourism and recreation industry conference, and be approved by the Commission.

Added by Laws 2005, c. 363, § 33, eff. Nov. 1, 2005.

§74-2233.  Preparation and distribution of publicity, advertising and informational materials.

All state agencies and state-owned information centers may:

1.  Distribute publicity, advertising and informational materials about state-owned, local government-owned, tribally owned, or privately owned museums, buildings, sites, attractions and points of interest within the State of Oklahoma, whether agencies be industrial, commercial, governmental, educational, cultural, recreational, agricultural or business in nature; and

2.  Assist public and private agencies in the preparation of informational and publicity programs designed to inform and attract business, industry and tourism to the state.

Added by Laws 2005, c. 363, § 34, eff. Nov. 1, 2005.

§74-2234.  Administration of matching funds for allowable expenses of multicounty organizations.

A.  The Department, with the approval of the Commission, shall develop rules to administer any of the matching funds derived from the Department for the allowable expenditures of multicounty organizations.  The rules shall be developed in accordance with this section and shall be adopted by the Commission.  As used in the Oklahoma Tourism, Parks and Recreation Enhancement Act:

1.  "Multicounty organization" means a nonprofit organization which satisfies the following requirements:

a. its primary purpose is to promote the tourism attributes of a multiple-county region which is identified as a tourism "country" or "lake" area, or any other organization participating in the matching funds program on July 1, 2001,

b. it is governed by a board of directors elected by the membership of the organization,

c. it is governed by a board of directors which equitably represents the counties within the multiple-county region,

d. it has an administrator of operations position who is not an elected director,

e. it utilizes income from private sector sources as the basis for funding its administrative and promotion expenses, and

f. it has provided to the Department an independent and certified financial-related audit for the preceding fiscal year;

2.  "Administrative expenditure" means expenditures for the administration of fund raising and tourism promotion.  Administrative expenditures shall include salaries, payroll taxes, insurance, personal services contracts, travel expenses not to exceed the amounts provided in the State Travel Reimbursement Act, rent, lease or purchase of facilities, office supplies, telephone and electronic communications and multicounty organization audit costs;

3.  "Allowable expenditures" means expenditures by a multicounty organization submitted to the Department for matching funds in accordance with the provisions of this section and the rules promulgated by the Commission;

4.  "Discretionary expenditure" means those expenditures by multicounty organizations for which matching funds are not requested.  Discretionary expenditures are not subject to the limiting provisions of this section and the rules promulgated by the Commission;

5.  "Independent and certified audit" means a financial-related audit performed in accordance with Generally Accepted Government Auditing Standards, issued by the Comptroller General of the United States.  The scope of the audit shall, at a minimum, consist of a statement of revenue and expenditures and shall include the specific requirements identified in this section and the rules promulgated by the Commission; and

6.  "Tourism promotion expenditure" means an expenditure for the preparation, printing, publication and distribution of media advertising in brochures, news and publicity materials, travel posters, mailing pieces, newspapers, magazines, television, radio, billboards, advertising and promotional specialties, exhibit space and displays at trade shows and conventions and the expenses for operating such exhibits, including travel expenses, not to exceed amounts provided for in the State Travel Reimbursement Act, the cost of a travel writer, travel agent, tour broker and tour operator familiarization tours into the State of Oklahoma, and registration fees for an annual tourism and recreation industry conference with the purpose of attracting tourists or generating travel or tourism activity within the state or multicounty organization areas.  The amount expended within the multicounty organization area for tourism promotion shall not exceed fifty percent (50%) of the total of allowable expenditures and allocated matching funds.

B.  It is the intent of the Legislature to encourage the promotion of tourism by multicounty organizations in cooperation with the statewide program of the Department.  Allowable administrative expenditures by multicounty organizations shall not exceed forty percent (40%) of the lesser of either the total amount allocated, including reallocations, to the organization from appropriations made by the Legislature or the total of the matched expenditures.  The limitation on administrative expenditures applies only to those expenditures submitted for matching with state-appropriated funds.

C.  With the exception of those organizations identified as "country" or "lake" associations participating in the matching funds program on July 1, 2001, not more than one organization representing a recognized "country" or "lake" area shall be eligible to receive matching funds.

D.  Matching funds for the allowable expenditures shall be based upon actual expenditures by the multicounty organization less any discount, refund, or rebate to the multicounty organization.  Multicounty organizations shall use a State of Oklahoma Notarized Claim Form with all applicable statements and affidavits to request matching funds for the allowable expenditures.

E.  In order for a multicounty organization to receive matching funds for expenditures incurred to publish and distribute a promotional periodical emphasizing the attractions, landmarks, activities, geographical features and other characteristics of counties within the multicounty organization's area of responsibility, the multicounty organization shall be subject to the following requirements:

1.  Maintain an account with a financial institution subject to the regulatory control of a state or federal financial regulatory entity for the deposit and withdrawal of all funds collected by or on behalf of the multicounty organization;

2.  Prepare an annual Statement of Income and Expense showing all deposits to the account maintained with the financial institution and all withdrawals from the account with the financial institution for the period covered by the annual income and expense statement;

3.  May enter into a contract with a person or legally organized business entity for the solicitation of advertising revenue in a promotional periodical publication and for the publication and distribution of the periodical emphasizing the attributes of sites, scenes, businesses and attractions located within the area for which the multicounty organization is responsible if:

a. the person or legally organized business entity provides a detailed written disclosure to the multicounty organization of its actual costs incurred in performance of the contract on a periodic basis during the period prescribed in the contract for performance which disclosure shall be at least quarterly,

b. the multicounty organization ensures that the actual cost of publication for the promotional periodical is printed in at least 10-point type somewhere in the body of the publication,

c. the multicounty organization ensures that the person or legally organized business entity performing services on behalf of the multicounty organization identifies to the multicounty organization each purchaser of advertising in the multicounty organization promotional periodical, the amount of money paid for advertising in the promotional periodical, and the size or other relevant characteristics of the material purchased for publication in the promotional periodical,

d. the person or legally organized business entity soliciting advertising revenue may not advance or deposit their own funds as a means of securing matching state funds, and such acts shall be deemed as fraud, subject to prosecution, and

e. the multicounty organization and the person or legally organized business entity acting on behalf of the multicounty organization both execute a statement, upon a form to be prescribed by the State Auditor and Inspector, under oath, that any funds being requested from the Department for matching of an allowable expenditure as authorized by this section represent an amount of money equal to an amount of money that has previously been deposited into the account maintained by the multicounty organization as of the date the request for matching funds is made.  The statement shall include the identity of each purchaser of advertising in the multicounty organization promotional periodical and the amount of money paid for advertising in the periodical together with the other information required by subparagraph c of this paragraph.  The statement shall also include a verification that the funds collected by or on behalf of the multicounty organization were expended for:

(1) a legitimate operational expense of the multicounty organization,

(2) the purpose of obtaining matching funds as authorized by this section, or

(3) a promotional event sponsored, conducted or organized by the multicounty organization for attracting attention to a specific location or occasion in furtherance of a purpose of the multicounty organization.

F.  1.  Each multicounty organization shall prepare and submit appropriate plans, including a budget work program, for the ensuing fiscal year to the Commission.  Expenditures for obligations incurred before the Commission approves the multicounty organizations' plans and budget work programs and any changes thereto, and expenditures not in accordance with the multicounty organizations' plans and budget work programs, shall not be allowable expenditures.  The approval by the Commission of a multicounty organization budget work program constitutes a firm commitment of the multicounty organization's appropriated funds, subject to any fiscal year limitation, except that the Commission may reallocate unobligated funds as provided by law.

2.  Any funds collected on behalf of the multicounty organization for advertisements in the promotional periodical shall be paid to the multicounty organization within twenty (20) working days after collection by any entity acting on behalf of the multicounty organization for solicitation of advertising revenue.  The multicounty organization shall deposit any funds paid to it within five (5) working days of receipt.

G.  Each multicounty organization shall be required to submit an annual independent and certified audit of the multicounty organization.  The audits shall encompass all funds available to the multicounty organization.  The audit report shall include a statement of Income and Expense and, at a minimum, encompass all monies received by the multicounty organization and all matched expenditures reimbursed to the multicounty organization.  Revenue reported shall include all advertising revenue received and define all other individual sources of revenue.  The names and addresses of and amounts received from each advertiser shall be included as an unaudited supplemental schedule to the audit report.

H.  The person or entity engaged to perform the audit required by subsection G of this section shall:

1.  Not be the same person or entity that performs bookkeeping, controllership or management functions, or other accounting services for the multicounty organization;

2.  Be registered with the Oklahoma Accountancy Board and possess a license to practice; and

3.  File a copy of the audit performed on behalf of a multicounty organization with the State Auditor and Inspector.

I.  Failure to submit an audit report shall be cause for withholding of matching funds to a multicounty organization.  Audit reports showing matching by any amount in excess of the allowable expenditures, matching for unallowable expenditures, or noncompliance with statutes, procedures prescribed herein, or in rules promulgated by the Commission shall be cause for withholding of matching funds until such time as restitution is made to the Department.

J.  The State Auditor and Inspector shall conduct an office examination of the audits filed pursuant to paragraph 3 of subsection H of this section on an annual basis.  The examination shall include analysis of the quality of the audit performed and shall include written recommendations for modifications in future audits conducted on behalf of a multicounty organization.

Added by Laws 2005, c. 363, § 35, eff. Nov. 1, 2005.

§74-2235.  Deduction of obligations to state from multicounty organization matching funds.

Prior to the expenditure of matching funds to any multicounty organization pursuant to the Oklahoma Tourism, Parks and Recreation Enhancement Act, the Department shall deduct from the matching funds the amount of any and all obligations due and owing to the state by the multicounty organization.

Added by Laws 2005, c. 363, § 36, eff. Nov. 1, 2005.

§74-2236.  Office of the Oklahoma Film and Music Commission.

A.  There is hereby created within the Department, the Office of the Oklahoma Film and Music Commission.  The Office shall have the primary responsibility in state government for promoting the state as a location for producing motion pictures, television programs, videos and recording or performing music.  The Office shall assist the motion picture, television and video film and music industries by providing production contacts in the state, suggesting possible filming, performing, publishing, and recording locations, and other activities that may be required to promote the state as a filming and music center.  The Office shall develop resource guides, a database, and a web site.  The Office shall develop listings of music festivals and music events being held in Oklahoma.

B.  1.  There is hereby established within the Department, the Oklahoma Film and Music Commission which shall consist of the Lieutenant Governor, who shall serve as an ex officio member and as chair of the Commission, and eleven (11) members appointed by the Director of the Department.  Appointed members shall serve two-year terms.  Five appointed members shall have experience in the development and implementation of economic development programs.  Three appointed members shall possess a broad working knowledge of the film industry.  Three appointed members shall possess a broad working knowledge of the music industry.

2.  The Oklahoma Film and Music Commission shall have the following responsibilities:

a. focus the film-and-music-industry-related activities and functions of the Office of the Oklahoma Film and Music Commission to provide the maximum economic development impact to the State of Oklahoma,

b. promote the film and music industries to local communities,

c. solicit input annually from a cross section of the public including industry, business, and community leaders,

d. along with the Oklahoma Music Hall of Fame, serve as a clearinghouse for the Oklahoma music industry using databases which it develops and maintains,

e. along with the Oklahoma Music Hall of Fame, promote Oklahoma music and musicians to a national and international audience,

f. assist the Office of the Oklahoma Film and Music Commission in developing a marketing plan and a production manual, and

g. assist the Office of the Oklahoma Film and Music Commission in the preparation of the annual report.

C.  The Office of the Oklahoma Film and Music Commission shall cooperate with other state and local offices as required to promote the film and music industries in this state.

D.  The Office of the Oklahoma Film and Music Commission shall submit an annual report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate prior to July 1 of each year regarding the activities of the Office.  The report shall state the number of filming productions that the Office has helped bring to the state and the economic impact of those productions, and provide similar information concerning the efforts of the Office to promote the music industry in this state.

Added by Laws 2005, c. 363, § 37, eff. Nov. 1, 2005.

§74-2237.  Sale of advertising.

A.  "Oklahoma Today Magazine" is hereby authorized to sell advertising.  All advertising shall be approved by the appropriate division director prior to acceptance for publication.

B.  In addition to a regular salary, any employee of the "Oklahoma Today Magazine" who obtains advertising, bulk subscription, newsstand, or ancillary product sales, for "Oklahoma Today Magazine", at the discretion of the Executive Director, may be awarded additional compensation in the form of a commission on net sales by the employee.  The commission shall not exceed twenty-five percent (25%), with the commission percentage to be determined by the Executive Director.  In no case shall the additional compensation, when combined with the salary of the employee, exceed ninety-five percent (95%) of the salary of the Executive Director.  Commission payments shall be paid monthly, based on collected revenues from sales by the employee.

C.  The sale of advertising and negotiation of rates for the advertising shall not be subject to the Public Competitive Bidding Act of 1974 or the Administrative Procedures Act.

D.  "Oklahoma Today Magazine" articles, and photographs produced by or for "Oklahoma Today Magazine", shall be available for public inspection during Department business hours.  The Department shall not be required to provide copies or allow copying of the magazine, articles, or photographs other than as the Department provides copies of "Oklahoma Today Magazine" for newsstand and subscription sales.

Added by Laws 2005, c. 363, § 38, eff. Nov. 1, 2005.

§74-2238.  Oklahoma Today Magazine Foundation.

A.  The Oklahoma Today Magazine Foundation is hereby created to encourage contributions by private individuals, companies, foundations, corporations and others in the private and public sectors by cooperating with a public, nonprofit foundation.  The foundation shall operate for the exclusive purpose of receiving, investing and expending privately donated nonstate funds for educational, cultural, historical and eleemosynary activities and functions which relate to the support, promotion, development and growth of literacy and awareness of Oklahoma history and culture through "Oklahoma Today Magazine" and its ancillary products and activities.

B.  The Foundation shall make all its financial records and documents, including work papers, except for the names of donors, available to auditors who are performing audits of the Department.

Added by Laws 2005, c. 363, § 39, eff. Nov. 1, 2005.

§74-2239.  Resale merchandise and certain service payments exempt from Central Purchasing Act.

Merchandise for resale purchased for and sold through "Oklahoma Today Magazine" or in Department retail outlets, such as golf course pro shops, marinas, restaurants, and other support facilities which are necessary for the efficient and economical operation of Department-operated facilities and programs and production of merchandise for resale, are exempt from the Central Purchasing Act.  Payment for services of writers, artists, photographers or others involved in the artistic production of "Oklahoma Today Magazine" and other products produced by the magazine such as separators, prepress houses, film houses and shippers of artistic and resale merchandise shall also be exempt from the Central Purchasing Act.

Added by Laws 2005, c. 363, § 40, eff. Nov. 1, 2005.

§74-2240.  Cost and revenue reporting system - Department audit - Prohibited acts and penalties.

A.  The Oklahoma Tourism and Recreation Department shall establish a cost and revenue reporting system for all budget activities and subactivities of the Department.

B.  1.  The State Auditor and Inspector or a designated agent of the State Auditor and Inspector shall perform an independent audit of the Department annually.  The audit shall be conducted in accordance with the Generally Accepted Government Auditing Standards as issued by the Comptroller General of the United States.  The cost of the audit shall be borne by the Department.

2.  Matters to be considered in determining the types of activities to be audited and the scope of the audit shall be based on an analysis of:

a. the date and results of prior audits, reviews, and/or independent studies,

b. financial exposure,

c. potential loss and risk,

d. requests by the Commission and/or executive management of the Department,

e. major changes in operations, programs, systems, and controls, and

f. opportunities to achieve operating benefits.

The audit may be conducted in accordance with Section 213.2 of Title 74 of the Oklahoma Statutes.

3.  The internal auditors of the Department shall conduct internal audits of Department facilities and programs pursuant to the provisions of Section 228 of Title 74 of the Oklahoma Statutes.

4.  The audits required by this section shall be completed on or before December 31 of each year and shall, upon distribution, become public record.

C.  Any person who intentionally alters or destroys records needed for the performance of an audit as provided for in this section or intentionally causes or directs a subordinate to do such acts, shall be subject to immediate removal from office or employment.

D.  The Commission shall provide notice to Department employees affected by this section of the prohibited acts and the penalties pursuant to the provisions of this section.

Added by Laws 2005, c. 363, § 41, eff. Nov. 1, 2005.

§74-2241.  Seasonal employees.

A.  For the purposes of the Oklahoma Tourism, Parks and Recreation Enhancement Act, seasonal employees shall be unclassified employees working less than one thousand two hundred (1,200) hours in any twelve-month period.  This category of employee may be employed on an intermittent, provisional, temporary, seasonal, or emergency basis.

B.  The Department may employ seasonal employees throughout the calendar year.  Project labor employed by the Department for a period of time necessary to complete a project shall be in the unclassified service of the state as provided by the Oklahoma Personnel Act of the Oklahoma Statutes.  Such employees shall not be entitled to paid leave, paid holidays, retirement, health, dental or life insurance, and shall be exempt from any laws, rules or practices providing for such benefits.

C.  The Department, in its annual budget request, shall include a summary of the use of project labor, which shall include the number of workers employed under the provisions of this section and the total wages paid to these employees.

Added by Laws 2005, c. 363, § 42, eff. Nov. 1, 2005.

§74-2242.  Positions in unclassified service.

A.  The offices and positions of the Executive Director, the Deputy Director, Directors of the Divisions of the Department herein created, and administrative assistant of each shall be in the unclassified service and shall not be subject to the Merit System of Personnel Administration.

B.  The following positions in the Travel and Tourism Division within the Department filled after the effective date of the Oklahoma Tourism, Parks and Recreation Enhancement Act shall be in the unclassified service:

1.  All positions in the Traveler Response Information Program;

2.  All professional or managerial positions in the Division, except those in the tourism information centers;

3.  Any position associated with the development and production of "Oklahoma Today Magazine"; and

4.  Any position in the Division of State Parks utilized in the operation and administration of state resorts, cabins, lodges, and golf courses.

Added by Laws 2005, c. 363, § 43, eff. Nov. 1, 2005.

§74-2243.  Limitation on fund expenditures.

Expenditure of funds for all purchases in excess of Twenty-five Thousand Dollars ($25,000.00) shall not be contracted except upon approval of a majority of the Commission.  The amount exempted by paragraph 1 of subsection A of Section 85.7 of Title 74 of the Oklahoma Statutes shall apply to each separate department facility as identified by the annual budget submitted to the Office of State Finance pursuant to Section 41.7 of Title 62 of the Oklahoma Statutes.

Added by Laws 2005, c. 363, § 44, eff. Nov. 1, 2005.

§74-2244.  Purchases exempt from statewide contract requirement.

A.  The Department shall be exempt from any provision of Sections 85.1 through 85.45k of Title 74 of the Oklahoma Statutes requiring purchases to be made pursuant to a statewide contract for individual purchases of less than Two Thousand Five Hundred Dollars ($2,500.00) when the following conditions are met:

1.  The Department documents a cost savings to the state resulting from the purchase of the item(s) from a vendor not on the statewide contract;

2.  The exempted purchase is made in the county where the purchasing facility, as identified in subsection B of this section, is located or in an adjacent county; and

3.  The exempted purchase is approved by the Executive Director or a designee prior to the purchase.

B.  The Commission shall promulgate rules, procedures, and forms necessary to adequately document the dollar savings resulting from the application of this section.

C.  The exemption provided for in this section shall apply to individual department entities identified by the annual budget submitted to the Office of State Finance.

D.  The Department shall not be required to purchase furniture, fixtures and equipment, and soft goods associated with the decor of the state parks, lodges, golf, and tourism information center facilities from Oklahoma prisons or reformatories.

E.  Nothing in this section shall be construed to authorize bid splitting as prohibited by the Oklahoma Central Purchasing Act.

Added by Laws 2005, c. 363, § 45, eff. Nov. 1, 2005.

§74-2245.  Uncollectible accounts receivable.

A.  The Department may place uncollectible accounts receivable in a special account for accounting and budgetary purposes.  An "uncollectible account receivable" shall have been uncollectible or due for at least one (1) year and possess at least one of the following characteristics:

1.  The debtor has been discharged from bankruptcy or is insolvent;

2.  The debtor cannot be found or is deceased; or

3.  A collection agency has indicated its inability to collect the debt.

B.  If uncollectible accounts receivable are placed in a special account, the following procedures shall be observed:

1.  The proposed uncollectible accounts shall be forwarded to the Department by the appropriate divisions.  The Department shall then submit the accounts to the Commission and to the State Auditor and Inspector once each fiscal year for placement into the special uncollectible account; and

2.  The Commission and the State Auditor and Inspector shall certify those accounts which meet the requirements of this section as "uncollectible accounts receivable" and shall place those accounts in the special account created by this section.

C.  The special uncollectible accounts receivable account shall not be used for budgetary purposes in determining the assets of the Department or any of its divisions.  The Department shall take all reasonable steps to collect all accounts, including those placed in the special account by operation of this section.

Added by Laws 2005, c. 363, § 46, eff. Nov. 1, 2005.

§74-2246.  Liability insurance.

The Department may purchase, with public funds, insurance to protect against civil liability on the part of the Department, officers, employees and administrators of the Department.  This section shall not be construed as waiving the governmental immunity of the state.

Added by Laws 2005, c. 363, § 47, eff. Nov. 1, 2005.

§74-2247.  Lessee contract performance bond - Waiver.

The contract performance bond requirement for lessees of Department facilities, wherein the estimated obligation of the lessee for a one-year period is less than Five Thousand Dollars ($5,000.00), is hereby waived.

Added by Laws 2005, c. 363, § 48, eff. Nov. 1, 2005.

§74-2248.  Treasurer - Resolutions.

The State Treasurer of Oklahoma shall be ex officio Treasurer of the Commission for all purposes of the Oklahoma Tourism, Parks and Recreation Enhancement Act.  All official action taken by the Commission shall be taken through the adoption of appropriate resolutions.

Added by Laws 2005, c. 363, § 49, eff. Nov. 1, 2005.

§74-2249.  Disbursement of monies - Bond of officers, agents and employees.

The monies of the Commission, except monies appropriated by the Legislature, shall be disbursed only by checks, drafts, orders or other instruments signed by such persons as shall be authorized to sign the same by the bylaws or by appropriate resolution.  The general manager, if any, and all other officers, agents and employees of the Commission who shall be charged with the collection, custody, or payment of any funds of the Commission shall give bond conditioned on the faithful performance of their duties and an accounting for all funds and properties of the Commission coming into their respective hands.  Each bond, or if a blanket bond shall be prescribed, shall be in a form, amount, and with a surety approved by the Commission, and the premiums on the bonds shall be paid by the Commission and charged as an operating expense.

Added by Laws 2005, c. 363, § 50, eff. Nov. 1, 2005.

§74-2250.  Contracts, documents and records - Public inspection.

The Commission shall keep complete and accurate accounts of all transactions and affairs of the Commission, conforming to approved methods of bookkeeping.  Such accounts and the contracts, documents and records of the Commission shall be kept at its principal office and shall be open to public inspection at all reasonable times.

Added by Laws 2005, c. 363, § 51, eff. Nov. 1, 2005.

§74-2251.  Oklahoma Tourism and Recreation Department Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department to be designated the "Oklahoma Tourism and Recreation Department Revolving Fund".  The fund shall consist of all monies received by the Department pursuant to the provisions of this act, monies derived from the sale or conveyance of real property under the jurisdiction of the Commission, and interest attributable to investment of money in the fund.  The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Department.  Expenditures from the fund created by this section shall be for the administration, operation, and maintenance expenses of the Department, for purchase of real property, and shall be made pursuant to the laws of this state and the statutes relating to the Department.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 363, § 52, eff. Nov. 1, 2005.

§74-2252.  Oklahoma Today Magazine Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department to be designated the "Oklahoma Today Magazine Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department from donations, gifts and bequests by individuals, corporations, organizations, associations and foundations specifying that such monies be expended on "Oklahoma Today Magazine" and its ancillary products and activities.  No state monies shall be deposited in this fund.  From monies deposited in this fund, the Executive Director may reimburse the publisher of "Oklahoma Today Magazine" and its staff for all actual and necessary expenses for travel, subsistence and entertainment in order to gain advertising and promotion for "Oklahoma Today Magazine", pursuant to Section 500.18 of Title 74 of the Oklahoma Statutes.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of supporting and promoting "Oklahoma Today Magazine" and its ancillary products and activities, and for soliciting contributions for other expenses for "Oklahoma Today Magazine", so that the magazine can become self-supporting and not dependent on state-appropriated funds in the future.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 363, § 53, eff. Nov. 1, 2005.

§74-2253.  Tourism and Recreation Environmental Loan Proceeds Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Tourism and Recreation Department to be designated the "Tourism and Recreation Environmental Loan Proceeds Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received from the State Revolving Fund loan programs as administered by the Oklahoma Water Resources Board designated specifically for the purposes of reimbursements, construction, repair, remediation, or improvement of eligible facilities under the jurisdiction of the Oklahoma Tourism and Recreation Commission.  The fund shall be under the administrative direction of the Oklahoma Tourism and Recreation Department.  All monies accruing to the credit of the fund may be budgeted and expended by the Oklahoma Tourism and Recreation Department for the purpose of constructing, repairing, remediating, improving loan eligible projects, reimbursing the Department for eligible planning and design expenses, or paying for associated loan financing requirements.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 363, § 54, eff. Nov. 1, 2005.

§74-2254.  State Park System Improvement Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Tourism and Recreation Department to be designated the "State Park System Improvement Revolving Fund".  The fund shall be a continuing fund not subject to fiscal year limitations.  The fund shall consist of all monies that are received by the Department, from all entrance or day-use charges for the state park system, including charges for an annual pass for visitors to the state parks.  All monies accruing to the fund are hereby appropriated and may be expended by the Department for the exclusive purpose of capital improvements at the state park where the charges were collected.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2005, c. 363, § 55, eff. Nov. 1, 2005.

§74-2255.  Petty cash funds.

A.  There is hereby created a petty cash fund in the revolving fund of each of the properties or activities with sales under the control of the Department.  The petty cash funds shall be such amounts as are determined to be necessary by the Director of State Finance and the Executive Director of the Department.  Petty cash funds may be expended for the payment of emergency purchases, for postage due, for bank charges, for resale merchandise and firewood purchases under One Hundred Dollars ($100.00), for refund of charges for returned merchandise, for refund of advance deposits, to reimburse lease concessions, for purchases charged to guests' statement of account, to reimburse employees for gratuities charged to guests' statement of accounts, to pay artisans the net proceeds resulting from the sale of consignment arts and crafts products, to purchase beverage and vending licenses, and to purchase low-point beer.

B.  The petty cash funds may be reimbursed by the State Treasurer upon the filing of a claim with the proper receipts or from the agency clearing account if the petty cash disbursement was a refund of erroneous or excessive collections or credits.  Petty cash funds may be reimbursed from the agency clearing account for shortages accruing to the account.  Reimbursements are to be made from the revolving fund.  The Director of State Finance shall prescribe all forms, systems and procedures for administering the petty cash funds of the various properties or activities with sales of the Department.

Added by Laws 2005, c. 363, § 56, eff. Nov. 1, 2005.

§74-2256.  Authority to issue negotiable bonds - Resolution - Interest rate - Covenants - Trust indentures - Monies deemed trust funds.

A.  The Commission shall have the power and is authorized to issue negotiable bonds in anticipation of the collection of all or any part of its revenues, not to exceed Five Million Dollars ($5,000,000.00), for the purpose of constructing, reconstructing, improving, bettering or extending any properties which it is authorized to maintain or operate hereunder.  The Commission shall pledge all or any part of the revenues derived from the operation of the parks controlled and operated by the Commission to the payment of the interest and principal of such bonds.

B.  The bonds authorized by this section shall be authorized by resolution of the Commission and may, as provided in such resolution:

1.  Be issued in one or more series;

2.  Bear such date or dates and may mature at such time not exceeding twenty-five (25) years from their respective dates;

3.  Bear interest at a rate or rates not exceeding ten percent (10%) per annum; and

4.  Contain such terms, covenants and conditions.

C.  The bonds authorized by this section may be sold in a manner and upon terms as determined by the Commission.  The interest cost yield to maturity of any issue of bonds shall not exceed ten percent (10%) per annum, payable semiannually.

D.  Any resolution authorizing the issuance of bonds under this act may contain covenants including, but not limited to:

1.  The purpose or purposes to which the proceeds of the sale of bonds may be applied, and the deposit, use, and disposition thereof;

2.  The use, deposit, securing of deposits, and disposition of the revenues of the Commission, including the creating and maintenance of reserves;

3.  The issuance of additional bonds payable from revenues of the Commission;

4.  The operation and maintenance of properties of the Commission;

5.  The insurance to be carried thereon, and the use, deposit and disposition of insurance monies;

6.  Books of account and the inspection and audit thereof and the accounting methods of the Commission;

7.  The nonrendering of any free service by the Commission except for promotional activities as deemed in this act; and

8.  The preservation of the properties of the Commission so long as any of the bonds remain outstanding, from any mortgage, sale, lease or other encumbrances not specifically permitted by the terms of the resolution.

E.  At the discretion of the Commission, any bonds issued under the provisions of this act may be secured by a trust indenture by and between the Commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state.  Any trust indenture may pledge or assign the revenues from the operation of properties of the Commission, but shall not convey or mortgage any properties, except such revenues.  Any trust indenture or any resolution providing for the issuance of such bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Commission in relation to:

1.  The construction, improvement, maintenance, repair, operation and insurance of the improvements in connection with which such bonds shall have been authorized;

2.  The custody, safeguarding and application of all monies; and

3.  The employment of consulting engineers in connection with the construction or operation of such improvements.

F.  It shall be lawful for any bank or trust company incorporated under the laws of the state, which may act as depository of the proceeds of bonds or of revenues, to furnish indemnifying bonds or to pledge securities as may be required by the Commission.  Any trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations.  In addition to the foregoing, any trust indenture may contain other provisions as the Commission may deem reasonable and proper for the security of the bondholders.  All expenses incurred in carrying out the provisions of any trust indenture may be treated as a part of the cost of operation of the improvements for which the bonds are authorized.

G.  Monies received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues from the operations of the properties which have been identified for bond repayment purposes, shall be deemed to be trust funds, to be held and applied solely as provided in this act.  The resolution authorizing the issuance of bonds of any issue, or the trust indenture securing such bonds, shall provide that any officer to whom, or any bank or trust company to which, the monies shall be paid, shall act as trustee of the monies and shall hold and apply the same for the purpose hereof, subject to such regulations as this act and such resolution or trust indenture may provide.

Added by Laws 2005, c. 363, § 57, eff. Nov. 1, 2005.

§74-2257.  Refund of outstanding series of revenue bonds.

The Commission shall have the power and is authorized to refund the outstanding series of the revenue bonds authorized by this act.  The Commission shall pledge to the payment of the principal and interest of the refunded bonds all or any part of the revenues derived from the operation of the parks and lodges controlled and operated by the Commission.  If not prohibited by the terms of the revenue bonds, interest earnings on construction funds may be utilized by the Commission as provided by law.

Added by Laws 2005, c. 363, § 58, eff. Nov. 1, 2005.

§74-2258.  Validity of bonds - Signatures.

Bonds bearing the signatures of Commission officers on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery of the bonds, any or all the persons whose signatures appear thereon shall have ceased to be officers of the Commission.  The validity of the bonds shall not be dependent upon nor affected by the validity or regularity of any proceedings relating to the construction, reconstruction, improvement, betterment or extension of the properties for which the bonds are issued.  The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

Added by Laws 2005, c. 363, § 59, eff. Nov. 1, 2005.

§74-2259.  Revenues for payment of bonds - Improvement bonds - Tourism information center bonds.

A.  The Commission shall prescribe and collect reasonable rates, fees, tolls or charges for the services, facilities and commodities rendered by all property of the Commission, a portion of which, may be pledged to the payment of bonds issued pursuant to this act.  The Commission shall revise the rates, fees, tolls or charges from time to time whenever necessary to ensure that the revenues to be derived therefrom shall be fully sufficient to pay principal of and interest on such bonds.  The gross revenues derived by the Commission from the operation of any part or parts of the properties of the Commission, but no revenues derived by the Commission through legislative appropriation or from sources other than operation of the properties of the Commission, may be pledged to the payment of principal and interest.  Notwithstanding any other provisions of law, the Commission may use money derived from annual legislative appropriations on a year-to-year basis, as authorized by the Legislature, to repay any obligations to the Oklahoma Water Resources Board pursuant to Sections 1085.51 and 1085.71 et seq. of Title 82 of the Oklahoma Statutes.

B.  The Commission is hereby authorized to construct improvements in several parks and authorize the issuance of bonds for all such improvements, and to pledge for the payment of the bonds and the interest thereon, revenues derived by the Commission from the operation of any or all of the parks in which any consolidated bond issue has been authorized.

C.  The Commission is further authorized to construct state-of-the-art tourism information centers on interstate highways including, but not limited to, entry points near the borders of the state and major metropolitan areas, and authorize the issuance of bonds for all construction projects, and to pledge for the payment of such bonds and the interest thereon, revenues derived by the Commission from the lease or operation of any or all of the tourism information centers for which any such consolidated bond issue has been authorized.

D.  Any revenues which may be received by the Commission for the use of such buildings or improvements, in whole or in part, shall be regarded as all other revenues of the Commission and shall be subject to be pledged to the payment of bonds issued hereunder.  Each bond shall recite in substance that such bond and the interest thereon is payable solely from the revenues pledged to the payment thereof, and that such bond does not constitute a debt of the Commission or of the state within the meaning of any constitutional or statutory limitation.

Added by Laws 2005, c. 363, § 60, eff. Nov. 1, 2005.

§74-2260.  Default - Remedies - Jurisdiction of courts.

A.  It may be provided in any resolution authorizing bonds under this act that, in the event of a default in the payment of principal or interest on the bonds or in the performance of any agreement or covenant contained in the resolution, and if such default shall have continued for a prescribed period, then the holders of a specified percentage of the outstanding bonds, or a trustee acting in their behalf, may for the equal and proportional benefit of the holders of all of the bonds and with or without possession thereof:

1.  By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of the bonds;

2.  Bring suit upon the defaulted bonds or coupons;

3.  By action or suit in equity to require the Commission to act as if it were the trustee or an express trust for the bondholders;

4.  By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds;

5.  After notice to the Commission as the resolution may provide, declare the principal of all of the bonds due and payable; or

6.  Apply as a matter of right for the appointment of a receiver who may enter and take possession of all or any part of the properties of the Commission and operate and maintain the same and fix, collect and receive fees and charges for the use thereof and services rendered thereby sufficient to provide revenues adequate to carry out all of the provisions of the bond resolution and the costs and disbursements of the proceeding and of the receiver.

B.  Subject to the provisions of the Constitution of the State of Oklahoma, the courts of the county in which any of the real estate controlled and operated by the Commission may be located and the courts of Oklahoma County shall have jurisdiction of any suit, action or proceeding and of all property involved therein.

Added by Laws 2005, c. 363, § 61, eff. Nov. 1, 2005.

§74-2261.  Issuance of bonds - Attorney General approval and certificate.

Unless an action shall be filed in the Supreme Court for validation of the bonds in the manner hereinafter provided, no bonds shall be issued hereunder until a certified copy of the proceedings authorizing the issuance thereof, together with any other information which the Attorney General may require, shall be submitted to the Attorney General.  If the Attorney General finds that such bonds have been authorized in accordance with law, the Attorney General shall approve the bonds and shall execute a certificate to that effect, which shall be filed in the office of the State Auditor and Inspector.  All bonds so approved by the Attorney General, registered by the State Auditor and Inspector, and issued in accordance with the approved proceedings shall be valid and binding obligations of the Commission, and the bonds and all of the provisions securing the bonds shall be incontestable for any cause in any court in Oklahoma unless suit thereon shall be brought in a court having jurisdiction within thirty (30) days from the date of the approval.

Added by Laws 2005, c. 363, § 62, eff. Nov. 1, 2005.

§74-2262.  Mortgages and encumbrances not authorized.

Nothing in this act shall be construed to authorize the Commission to mortgage or otherwise encumber any of its property of any kind, except that the revenues thereof may be pledged as herein provided.

Added by Laws 2005, c. 363, § 63, eff. Nov. 1, 2005.

§74-2263.  Commission property - Exemption from forced sale.

All property controlled and operated by the Commission shall at all times be exempted from forced sale and nothing in this act shall authorize the sale of any property under any judgment rendered in any suit, and such sales are hereby prohibited.

Added by Laws 2005, c. 363, § 64, eff. Nov. 1, 2005.

§74-2264.  Exemption from taxation.

All of the property controlled and operated by the Commission and all bonds issued hereunder and the interest thereon shall be exempt from taxation by the State of Oklahoma or by any municipal corporation, county or other political subdivision or taxing district of the state, except that the bonds shall be subject to the payment of inheritance taxes.

Added by Laws 2005, c. 363, § 65, eff. Nov. 1, 2005.

§74-2265.  Bond certificate.

All bonds issued hereunder shall have on the backs the certificate required by Section 29 of Article X of the Constitution of the State of Oklahoma.

Added by Laws 2005, c. 363, § 66, eff. Nov. 1, 2005.

§74-2266.  Institutions permitted to invest in bonds - Bonds as collateral security.

Any bank, trust or insurance company organized under the laws of Oklahoma may invest its capital, and surplus and reserves in bonds issued under the provisions of this act.  Such bonds are also approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Added by Laws 2005, c. 363, § 67, eff. Nov. 1, 2005.

§74-2267.  Refunding bonds.

The Commission may issue bonds under this act for the purpose of refunding any obligations of the Commission previously issued under this act, or may authorize and deliver a single issue of bonds hereunder, in part for the purpose of refunding such obligations and in part for the acquisition of additional properties or improvements.  Where bonds are issued under this section solely for refunding purposes, such bonds may either be sold as above provided or delivered in exchange for the outstanding obligations.  If sold, the proceeds may be either applied to the payment of the obligations, refunded or deposited in escrow for the retirement of the bond obligations.  Nothing contained in this act shall be construed to authorize the refunding of any outstanding obligations which are not either maturing, callable for redemption under their terms or voluntarily surrendered by their holders for cancellation.  All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this act and shall have all of the attributes of such bonds.  The Commission may provide that any refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations which are refunded.

Added by Laws 2005, c. 363, § 68, eff. Nov. 1, 2005.

§74-2268.  Application for approval of bonds - Jurisdiction of Supreme Court - Notice and hearing - Incontestability.

The Commission is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any series of bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon the applications any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the state informing that, on a day named, the Commission will ask the Court to hear its application and approve bonds.  Such notice shall inform all persons interested that they may file protest against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing, and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and that when issued they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds and shall be conclusive as to the Commission, its officers and agents.  Thereafter, the bonds so approved and the revenue pledged to their payment and the provision and agreements contained in the bond resolution for the security of such bonds shall be incontestable in any court in the State of Oklahoma.

Added by Laws 2005, c. 363, § 69, eff. Nov. 1, 2005.

§74-2269.  Deposit of revenues - Separate fund.

All revenues collected or received by the Commission under the provisions hereof shall be held in a separate fund or funds and deposited in a bank or banks as the Commission may direct, from time to time, and need not be paid into the Oklahoma Tourism and Recreation Department Revolving Fund.  All revenues shall be subjected to payment out of such fund or funds from time to time as the Commission may direct.

Added by Laws 2005, c. 363, § 70, eff. Nov. 1, 2005.

§74-2270.  Annual audit.

The Office of the State Auditor and Inspector shall perform an annual audit of any accounts of funds or expenditures from funds raised through bond issues.

Added by Laws 2005, c. 363, § 71, eff. Nov. 1, 2005.

§74-2271.  Authority to issue revenue notes and bonds - Guaranties and insurance.

The Commission is hereby authorized to:

1.  Make and issue notes and bonds, and pledge revenues of the Commission subject to the Oklahoma Bond Oversight and Reform Act.  The Commission revenue notes and bonds issued under the provisions of this act shall not at any time be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision.  Such notes and bonds shall be payable solely from the revenues of the Department and any other funds as may be provided by law for such payments and shall contain on their face a statement to that effect; and

2.  Arrange for guaranties or insurance of its notes and bonds by the federal government or by any private insurer, and to pay any premiums therefrom.

Added by Laws 2005, c. 363, § 72, eff. Nov. 1, 2005.

§74-2272.  Issuance of revenue notes and bonds - Credit enhancement - Interest rate and maturity - Form - Signatures - Sale - Issuance of refunding notes and bonds.

A.  The Commission may provide by resolution, from time to time, for the issuance of revenue notes and bonds for its lawful purposes, in such amount or amounts as are necessary, incidental, or convenient to the exercise of powers, rights, privileges, and functions conferred upon it by this act or other law.  The principal of and interest on any indebtedness shall be payable solely from the revenues of the Department and such other funds as may be provided by law for such payments.  The Commission may provide for credit enhancement as additional security or liquidity for its notes and bonds and enter into such agreements as may be necessary or appropriate to provide for the repayment of any funds advanced by the provider of any such credit enhancement including the payment of any fees and expenses incurred in connection therewith.  The notes and bonds of each issue shall bear interest at fixed or variable rates and shall bear an average interest rate comparable to other revenue notes and bonds of like credit quality and maturity as prescribed by the State Bond Advisor and shall mature at such time or times not exceeding thirty (30) years from the date or dates of issue, as may be determined by the Commission.  The notes and bonds may be made redeemable before maturity at the option of the Commission, at such time or times and at such price or prices and pursuant to such terms and conditions as may be fixed by the Commission prior to the issuance of the notes and bonds.  The Commission shall determine the form of the notes and bonds and the manner of execution thereof and shall fix the denominations of the notes and bonds and the place or places of payment of principal and interest.  If any officer whose signature or facsimile of whose signature appears on any notes and bonds shall cease to hold the office before the delivery of the notes and bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes, the same as if the person had remained in the office until delivery.  All notes and bonds issued pursuant to the provisions of this act shall have all the qualities and incidences of negotiable instruments subject to the laws of this state.  The Commission may sell the notes and bonds in such amounts and in such manner, either at public or private sale, and for such price, as it may determine to be in the best interests of the state.  If the notes and bonds are not sold by competitive bid, the sale must be approved by the State Bond Advisor.

B.  The Commission may, by resolution, provide for the issuance of notes and bonds for the purpose of refunding notes and bonds then outstanding, including the payment of any redemption premium, any interest accrued to the date of redemption of the notes and bonds, and for incurring additional indebtedness for its lawful purposes.  The issuance of such notes and bonds shall be governed by the provisions of this act and the Oklahoma Bond Oversight and Reform Act.

C.  The Commission shall promulgate rules governing the issuance of revenue bonds authorized pursuant to this act.

Added by Laws 2005, c. 363, § 73, eff. Nov. 1, 2005.

§74-2273.  Certified copy of issuance proceedings to be submitted to Attorney General.

Before any bond shall be issued and delivered by the Commission, a certified copy of the proceedings for the issuance thereof, together with any other information which the Attorney General of the State of Oklahoma may require shall be submitted to the Attorney General.  If the Attorney General shall find that the notes and bonds have been issued in accordance with the law, the Attorney General shall approve the notes and bonds and execute a certificate to that effect.  The Attorney General shall file the certificates in the Office of the State Auditor and Inspector, and the certificates shall be recorded in a record kept for that purpose.  All notes and bonds approved by the Attorney General and issued in accordance with the approved proceedings shall be valid and binding obligations of the Commission and shall be incontestable from and after the date of such approval.

Added by Laws 2005, c. 363, § 74, eff. Nov. 1, 2005.

§74-2274.  Notes and bonds not to be debt of state or any political subdivision.

Revenue notes and bonds of the Commission issued pursuant to the provisions of this act shall not constitute a debt of the state or of any political subdivision thereof, or a pledge of the full faith and credit of the state, or of any political subdivision thereof, but such notes and bonds shall be payable solely from the funds provided therefrom.  The forms of the notes and bonds so issued shall contain on the face thereof a statement to the effect that neither the state nor the Commission shall be obligated to pay the same or the interest thereon except from the revenues of the Department pledged to the payment of such notes and bonds and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged, or may hereafter be pledged, to the payment of the principal of or interest on the notes and bonds.  The notes and bonds so issued shall be exempt from taxation by the State of Oklahoma and any political subdivision thereof, including the income therefrom, and any gain from the sale thereof.  Notwithstanding any other provisions of law, the Commission may use money derived from annual legislative appropriations on a year-to-year basis, as authorized by the Legislature, to repay any obligations to the Oklahoma Water Resources Board pursuant to Sections 1085.51 and 1085.71 et seq. of Title 82 of the Oklahoma Statutes.

Added by Laws 2005, c. 363, § 75, eff. Nov. 1, 2005.

§74-2275.  Notes and bonds as investment securities - Collateral security.

Notes and bonds issued pursuant to provisions of this act are hereby made securities in which all public officers and public boards, agencies and instrumentalities of the state and its political subdivisions, all banks, trust companies, trust and loan associations, investment companies and others carrying on a banking business, and all insurance companies and insurance associations, and others carrying on an insurance business may legally and properly invest.  These notes and bonds are also approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Added by Laws 2005, c. 363, § 76, eff. Nov. 1, 2005.

§74-2276.  Blanket bond coverage.

The Commission shall be subject to blanket bond coverage as provided in Sections 85.26 through 85.31 of Title 74 of the Oklahoma Statutes; provided, the Commission shall be authorized to purchase increased amounts of fidelity bond coverage for those employees deemed necessary by the Commission.  When the amount listed in Section 85.29 of Title 74 of the Oklahoma Statutes is deemed inadequate, the cost of increased coverage shall be borne by the Department.

Added by Laws 2005, c. 363, § 77, eff. Nov. 1, 2005.

§74-2277.  Short title.

Sections 79 through 84 of this act shall be known and may be cited as the "Oklahoma Trails System Act".

Added by Laws 2005, c. 363, § 78, eff. Nov. 1, 2005.

§74-2278.  Definitions.

As used in the Oklahoma Trails System Act:

1.  "Commission" means the Oklahoma Tourism and Recreation Commission; and

2.  "Political subdivision" means any county, municipality or other subdivision of state or local government.

Added by Laws 2005, c. 363, § 79, eff. Nov. 1, 2005.

§74-2279.  Purpose.

The purpose of the Oklahoma Trails System Act is to provide public access to, and enjoyment and appreciation of, the Oklahoma outdoors in order to foster the conservation, development and wise use of the natural and historic resources of the state.  It is the intent and purpose of the Oklahoma Trails System Act to encourage hiking, bicycling, horseback riding and other recreational activities and, because trail use by motorized vehicles is incompatible with some other trail uses, it is intended to provide separate trails and facilities for motorized vehicles whenever necessary and feasible.

Added by Laws 2005, c. 363, § 80, eff. Nov. 1, 2005.

§74-2280.  State trails system - Uniform marker - Planning and designation.

A.  There is hereby created a state trails system composed of:

1.  State nature trails, which shall be trails designed to deepen the public's awareness and understanding of various ecological, geological or cultural qualities within the state by means of an interpretive service program;

2.  State hiking trails, which shall be extensive trails and will serve to connect parks, scenic areas, historical points and neighboring communities;

3.  State special-use trails, which shall be trails designed to provide for those trail activities which require special trail definition and will include trails for bicycling, public riding and motorcycle and minibike activities, as well as trails designed to meet the needs of the handicapped, the blind and the elderly; and

4.  State heritage trails, which shall be trails designed to promote the identification and interpretation of significant cultural and historic sites throughout the state.

B.  The Commission, in accordance with appropriate federal, state and local governmental organizations, shall establish a uniform marker for the trails system.

C.  In the planning and designation of trails, the Commission shall give due regard to the interest of federal or state agencies, all political subdivisions, private land owners, interested individuals and citizen groups.  Furthermore, the Commission encourages citizen participation in trail acquisition, construction, development and maintenance where such activities will not conflict with the purposes of the Oklahoma Trails System Act.

Added by Laws 2005, c. 363, § 81, eff. Nov. 1, 2005.

§74-2281.  Duties and powers of Commission.

A.  The Commission shall be vested with the responsibility and authority to:

1.  Plan, purchase, develop, construct, maintain, operate and protect the state trails system and shall prescribe the uses and limits of each designated trail; and

2.  Acquire, by lease, deed or contract, rights-of-way or easements of trails across private, municipal, county, state or federal lands.  In selecting the rightsofway, every effort will be made to minimize any adverse effects on the adjacent landowner or user and his operations.  Acquisition shall be, whenever possible, in the form of an easement obtained by gift, exchange or purchase with donated funds.  In cases where these attempts fail, the Commission may authorize the expenditure of state trail funds for acquisition in fee.  Any agreement for acquisition of rights in land shall be for terms of not less than twentyfive (25) years whenever possible.

B.  The Commission may abandon any portion or all of a trail or easement acquired for trail purposes; or it may transfer any trail or easement to a local government having jurisdiction over the area in which the trail or easement is located, provided that such local government agrees to maintain and operate the trail.

C.  The Commission shall notify the owner of the land, through which any trail or easement passes, prior to entering into any agreement with local government for the operation of a trail and shall secure the consent of the landowner prior to the transfer of any trail or easement to a local government.

D.  The Commission shall review all formal declarations of railroad rights-of-way abandonment for possible inclusion into the state trails system.

E.  Within the boundaries of a right-of-way, the Commission may acquire, on behalf of the state, lands in fee title, any interest in lands in the form of scenic or other easements or any interest in lands under cooperative or other agreement.  Acquisition of land or of any interest in land may be by gift, purchase or exchange. Acquisition may be through the use of funds obtained by donation, federal grants, legislative appropriation or otherwise.  In acquiring real property or any interest therein, the power of eminent domain shall not be used.

F.  1.  The Commission shall encourage the provision of bicycle routes within the rights-of-way of federal aid system highways and on or along county and city roadways.  These bicycle routes shall be composed of three types of pathways:  bicycle trails, bicycle lanes and bicycle routes.  Bicycle trails shall be distinct pathways which separate bicycles from motorized vehicular traffic by means of an open space or barrier.  Bicycle lanes shall use designated portions of existing roadways and will be clearly marked and separated from automobile lanes.  Bicycle routes shall be existing, low-volume roads and will be designated by clearly marked signs.

2.  Prior to the designation and construction of the bicycle pathway system, the Commission shall authorize the development of a bicycle master plan.  The plan shall be comprised of a set of clearly defined goals, a statement of current and projected demands, a proposed layout of routes, construction specifications, cost projections and the scheduling of implementation.  The plan shall likewise devote serious consideration to those design criteria which will help to ensure the safety of bicyclist, pedestrian and motorist alike.

3.  Funds received for this pathway program shall be expended in amounts deemed reasonable and necessary by the Commission for the establishment of the bicycle pathway system.

Added by Laws 2005, c. 363, § 82, eff. Nov. 1, 2005.

§74-2282.  State trails on federal lands - Coordination with National Trails System.

A.  The Commission may establish and designate state trails on lands under the jurisdiction of a federal agency when, in the opinion of the federal agency, such lands may be so developed under the provisions of federal law.

B.  Nothing in the Oklahoma Trails System Act shall prevent a segment of the state trails system from being a part of the National Scenic or Recreation Trails System.  The Commission shall coordinate the state trails system with the National Trails System and will encourage and assist any federal studies for inclusion of state trails into the National Trails System.

Added by Laws 2005, c. 363, § 83, eff. Nov. 1, 2005.

§74-2283.  Prohibitions and restrictions - Penalties.

A.  No hunting of wild game or the shooting of firearms shall be permitted along the trail, with the exception of those portions of the trail which traverse public hunting areas.  Such portions of the trail shall be closed to trail use, as listed in the Oklahoma Trails System Act, during hunting season.

B.  All horseback riding and motorcycling activities shall be restricted to their designated specialuse trails.  Foot travel on specialuse trails shall be permitted; however, the specialuse activities shall have the rightofway on the trails.

C.  Each person is guilty of a misdemeanor, who shall:

1.  Willfully mutilate, deface or destroy any guidepost, notice, tablet or other work for the protection or ornamentation of any state trail;

2.  Place along any trail or affix to any object in the rightofway, without a written license from the Commission, any word, character or device designed to advertise any business, trade, profession, article, thing, matter or event; or

3.  Willfully cause any damage to lands within or adjacent to the state trails system.

Added by Laws 2005, c. 363, § 84, eff. Nov. 1, 2005.

§74-2284.  Oklahoma Tourism Signage Advisory Task Force.

A.  There is hereby established the Oklahoma Tourism Signage Advisory Task Force for the purpose of screening and issuing recommendations to the Department of Transportation concerning directional signs for tourist and travelerrelated attractions and enterprises in this state.

B.  The task force shall be composed of ten (10) members as follows:

1.  One person appointed by the Governor;

2.  The Chairman of the Senate Tourism and Wildlife Committee or designee;

3.  The Chairman of the House of Representatives Tourism and Recreation Committee or designee;

4.  A representative from each of the following organizations or state agencies to be selected by the organization or agency:

a. Oklahoma Department of Transportation,

b. Oklahoma Tourism and Recreation Department,

c. Oklahoma Historical Society,

d. Oklahoma Museums Association,

e. Oklahoma Lakes and Countries Association, and

f. Oklahoma Travel Industry Association; and

5.  The Director of the Oklahoma Arts Council or designee.

Added by Laws 2005, c. 363, § 85, eff. Nov. 1, 2005.

§74-2285.  Design, construction, erection and location of guide signs - Jurisdiction of Department of Transportation.

The Department of Transportation, acting on the recommendations of the Oklahoma Tourism Signage Advisory Task Force, established in Section 85 of this act, may design, construct, erect and select the location of guide signs along the highways in this state.  However, each person, firm, organization or entity approved for a guide sign shall be responsible for furnishing all materials for said signs in accordance with a general design and guidelines to be issued by the Oklahoma Department of Transportation.  All signs shall be uniform in structure, style and design.  All signs shall comply with the Manual on Uniform Traffic Control Devices, as published by the Federal Highway Administration Division of the U.S. Department of Transportation.

All signs will be under the jurisdiction of the Oklahoma Department of Transportation.  Maintenance and replacement of all signs, for whatever reason, shall be the sole responsibility of the entity sponsoring the sign.

Added by Laws 2005, c. 363, § 86, eff. Nov. 1, 2005.

§74-2286.  Short title.

This act shall be known and may be cited as the "Oklahoma Recreation and Development Act".

Added by Laws 1996, c. 90, § 1, eff. July 1, 1996..  Renumbered from Title 74, § 1901 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2287.  Definitions.

As used in the Oklahoma Recreation and Development Act:

1.  "Board" means the Oklahoma Recreation and Development Revolving Fund Advisory Board;

2.  "Department" means the Oklahoma Tourism and Recreation Department;

3.  "Commission" means the Oklahoma Tourism and Recreation Commission;

4.  "Local government" means a county, municipality or any authority within this state composed of counties, municipalities, or any combination thereof, which authority is legally constituted to provide for public recreation and tourism;

5.  "Sponsor" means a state agency, a nonprofit organization, a local government, or an Indian tribe which is eligible for funding or other assistance through this act;

6.  "State agency" means a department, commission or authority of this state which is legally constituted to provide for public recreation and tourism;

7.  "Recipient" means the beneficiary of a project, not necessarily a sponsor.  A recipient shall be a public entity, tribe or private entity.  If the recipient is a private entity, project lands and improvements shall be leased or otherwise dedicated to a public purpose for not less than twenty-five (25) years;

8.  "Nonprofit organization" means a corporation, trust or association which is duly recognized as an exempt organization under the Internal Revenue Code and which is legally constituted to provide public facility support;

9.  "Indian tribe" means a Native American government, council or nation which is legally constituted to provide for public recreation and tourism;

10.  "Total expenditures" means the amounts actually expended from the fund as authorized by this act;

11.  "Fund" means the Oklahoma Recreation and Development Revolving Fund; and

12.  "Project" means any scope of work eligible for funding under the Oklahoma Recreation and Development Act.

Added by Laws 1996, c. 90, § 2, eff. July 1, 1996..  Renumbered from Title 74, § 1902 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2288.  Revolving Fund - Creation - Deposits to and expenditures from.

There shall be created in the State Treasury a revolving fund to be designated the "Oklahoma Recreation and Development Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies designated for the fund by statute, monies the Legislature may appropriate or transfer to the fund, monies contributed for the fund from any other sources public or private, and income from investment of the fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Tourism and Recreation Commission, with advice from the Oklahoma Recreation and Development Revolving Fund Advisory Board.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1996, c. 90, § 3, eff. July 1, 1996.  Renumbered from Title 74, § 1903 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2289.  Revolving fund - Specified expenditures - Grants - Total expenditures.

A.  The Oklahoma Recreation and Development Revolving Fund and income from investment of the monies of the fund may be expended for the following purposes:

1.  The development of public recreation and tourism facilities;

2.  The major maintenance and retrofitting of public recreation and tourism facilities for compliance with federal accessibility requirements;

3.  The preparation of planning and research documents for public recreation and tourism facilities or products;

4.  The protection or preservation of lands or rights in land for public recreational and tourism use or for environmental importance or scenic beauty;

5.  The implementation of special demonstration projects which show merit for recreation and tourism, but do not fit explicitly into another category of eligibility;

6.  The development of facilities which have a historical purpose and which utilize historical resources, such as reenactments, interpretive exhibits and public accessibility; and

7.  Costs of administering the fund, which shall not exceed the greater of Fifty Thousand Dollars ($50,000.00) or two percent (2%) of the funds allocated to projects in a fiscal year.

B.  Expenditures authorized in subsection A of this section may be made in the form of grants to sponsors legally constituted to provide public tourism or recreation, provided:

1.  The grant is used for a purpose authorized by subsection A of this section; and

2.  The grant is matched by the recipient entity to the extent of at least twenty-five percent (25%) of the total cost of the project, of which at least fifty percent (50%) of the match is in cash.  A waiver of the match requirements is allowable with approval of the Oklahoma Tourism and Recreation Commission.

C.  The total expenditures from the Recreation and Development Revolving Fund in any fiscal year for the development of public recreation and tourism facilities, planning studies and other eligible projects shall be allotted in accordance with rules developed and adopted by the Commission.  In no case shall greater than forty percent (40%) of the available funds be allocated to the Oklahoma Tourism and Recreation Department for project grants received either as a sponsor or as a recipient.

Added by Laws 1996, c. 90, § 4, eff. July 1, 1996.  Amended by Laws 2001, c. 163, § 3, eff. July 1, 2001.  Renumbered from Title 74, § 1904 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2290.  Advisory board - Establishment - Technical assistance and support - Membership.

A.  The Oklahoma Recreation and Development Revolving Fund Advisory Board shall be established within the Oklahoma Tourism and Recreation Department.  The Division of Planning and Development within the Department shall provide technical assistance and support to the Board in performing its duties and functions.

B.  The Board shall consist of five (5) members.  The members shall include the Director of the Oklahoma Tourism and Recreation Department, or a designee, as determined by the Commission; the President of the Oklahoma Historical Society or a designee; the Director of the Department of Wildlife Conservation or a designee; the President of the Oklahoma Recreation and Parks Society; and one member selected by the general membership of the Oklahoma Recreation and Parks Society.

Added by Laws 1996, c. 90, § 5, eff. July 1, 1996.  Renumbered from Title 74, § 1905 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2291.  Advisory board - Chairperson - Administrative procedures and rules - Meetings - Yearly operations report.

A.  The Oklahoma Recreation and Development Revolving Fund Advisory Board shall elect a chairperson and establish proposed administrative procedures and rules for fund disbursement to be adopted by the Oklahoma Tourism and Recreation Commission in accordance with the Administrative Procedures Act.  The business which the Board may perform shall be conducted at a public meeting of the Board held in compliance with the Open Meeting Act.  The Board shall meet not less than once every quarter of the year and shall record its proceedings.

B.  On or before February 14 of each year, the Board shall report to the Commission detailing the operations of the Board for the preceding one-year period.

Added by Laws 1996, c. 90, § 6, eff. July 1, 1996.  Renumbered from Title 74, § 1906 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2292.  Priority list of projects.

A.  The Oklahoma Recreation and Development Revolving Fund Advisory Board shall determine and shall recommend to the Oklahoma Tourism and Recreation Commission projects within the state that should be performed with money from the Oklahoma Recreation and Development Revolving Fund, and shall submit to the Commission no later than February of each year a list of those projects that the Board has determined should be performed with money from the revolving fund, compiled in order of priority.

B.  The list shall be accompanied by estimates of total costs for the proposed projects.

C.  The Board shall supply with each list a statement of the guidelines used in listing and assigning the priority of the proposed projects.

D.  The Commission shall review the recommendations of the Board and shall determine, from the list provided by the Board, the projects to be funded.

Added by Laws 1996, c. 90, § 7, eff. July 1, 1996.  Renumbered from Title 74, § 1907 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2293.  Monies available for distribution on projects - Unexpended project monies.

A.  All appropriated monies, interest, earnings and other monies appropriated to or monies deposited in the Oklahoma Recreation and Development Revolving Fund shall be designated as proceeds of the revolving fund which are available for distribution on projects.

B.  Upon completion of a project funded with proceeds of the revolving fund, any unexpended balance remaining after completion of the project for which the money was authorized shall be deposited in the revolving fund and may be allocated for other projects.

Added by Laws 1996, c. 90, § 8, eff. July 1, 1996.  Renumbered from Title 74, § 1908 by Laws 2005, c. 363, § 89, eff. Nov. 1, 2005.

§74-2900.  Short title.

This act shall be known and may be cited as the "Oklahoma Homeless Prevention Act".

Added by Laws 1990, c. 129, § 1, emerg. eff. April 25, 1990.

§74-2900.1.  Definitions - Cooperation of state housing agencies with federal government - Leasing of vacant housing units.

A.  As used in the Oklahoma Homeless Prevention Act:

1.  "Comprehensive case management" means:

a. the assessment of the needs of an individual or family,

b. the development and implementation of an employability plan for the individual that accounts for family circumstances,

c. the coordination and monitoring of service delivery,

d. the evaluation of service effectiveness, and

e. the reassessment of the needs of the individual or the family.

2.  "Homeless individual or family" means any person or family who:

a. lacks a fixed, regular and adequate nighttime residence, or

b. has as a primary nighttime residence a publicly or privately operated shelter designed to provide temporary living accommodations, or

c. has as a primary nighttime residence a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.  The term includes those families and persons who do not have access to normal accommodations as a result of violence or the threat of violence from a cohabitant, or

d. is in imminent danger of becoming homeless.

3.  "Mentally ill person" means a mentally ill person as defined by Section 1103 of Title 43A of the Oklahoma Statutes.

4.  "Self-sufficiency program" means a job opportunity and basic skills training program designed to ensure that persons receiving housing assistance obtain the education, training, and employment that will help such persons avoid long-term dependency on such assistance.

5.  "Committee" means the Oklahoma Homeless Prevention Committee, created in Section 2 of this act.

B.  The Department of Human Services, the Department of Mental Health and Substance Abuse Services, the Oklahoma Department of Commerce, the Oklahoma Housing Finance Agency and any state agency with housing services may cooperate with federal government programs or any other public or private entity or person in providing housing or assistance for housing to homeless individuals or families, and mentally ill persons who are in need of housing.

C.  As funds are available, all state agencies specified in this section and any other state agency with housing services, in accordance with state and federal law, may provide resources to local government agencies, local housing authorities or nonprofit agencies to lease vacant housing units which are subject to government control or which have been donated by any public or private entity for use by homeless individuals or families and mentally ill persons who are in need of housing.  Funds available pursuant to this section shall be used to guarantee coverage of utility costs, repairs, insurance, and building and yard maintenance of leased properties.  Homes which have been temporarily donated by private entities shall not be eligible for any monies so received for repairs to such homes.

D.  Any agreement entered into pursuant to this section between a state agency and a local public or private nonprofit agency or housing authority shall require the local agency or authority to supervise the person to be served and secure an enforceable agreement requiring the person to be served to maintain the leased property.  A violation of this agreement may result in termination of the agreement and eviction from such leased property pursuant to Section 132 of Title 41 of the Oklahoma Statutes.

E.  In accordance with state and federal law, state agencies specified in this section and any other state agency with housing services may solicit government funds and grants, seek private resources, and receive and distribute private, state and federal funds to local public or private nonprofit agencies or housing authorities to provide housing or assistance for housing or housing services as provided for in this section.  The local agency or authority may require the person residing in the leased property to participate in the payment of utilities, repair and maintenance to the extent possible.

F.  The State of Oklahoma, or any agency or subdivision thereof, shall not be liable for utility costs, repairs, insurance, building or yard maintenance, or other costs associated with any house to which this section pertains, in excess of the amount specifically appropriated therefore, allocated thereto by the agency or subdivision, and not encumbered for any other purpose.

Added by Laws 1989, c. 307, § 1, emerg. eff. May 25, 1989.  Amended by Laws 1990, c. 129, § 2, emerg. eff. April 25, 1990; Laws 1990, c. 337, § 25; Laws 1994, c. 230, § 1, eff. July 1, 1994.

NOTE:  Laws 1990, c. 51, § 144 repealed by Laws 1990, c. 337, § 26.

§74-2900.1a.  Repealed by Laws 2000, c. 23, § 1, eff. July 1, 2000.

§74-2900.2.  Rent assistance programs - Funding.

A.  The Department of Human Services, the Department of Mental Health, the Oklahoma Department of Commerce, the Oklahoma Housing Finance Agency and any state agency with housing services may develop, administer, and conduct programs assisting eligible homeless families, homeless individuals, and mentally ill persons who are in need of housing to participate successfully in the private housing market and pay the amount of rent charged by the private sector for providing decent, safe, and sanitary housing.  Provided, however, that any rent assistance available under such a program be combined with comprehensive case management and a self-sufficiency program.

B.  All state agencies specified in this section and any other state agency with housing services, in accordance with state and federal law, may solicit government funds and grants and seek private resources, to operate programs pursuant to subsection A of this section.

C.  As funds are available, all state agencies specified in this section and any other state agency with housing services, in accordance with state and federal law, may provide resources to local government agencies, local housing authorities or nonprofit agencies to operate programs established pursuant to subsection A of this section.  The local agency or authority may require the person participating in such a program to participate in the cost of the program to the extent possible.

Added by Laws 1990, c. 129, § 3, emerg. eff. April 25, 1990.

§74-2900.3.  Reports.

A.  Each member of the Committee shall submit a report as specified in this section to the Chairperson upon request of the Chairperson.  The Chairperson shall give notice to each member of the Committee to provide such report at least fifteen (15) days prior to each meeting.  The report shall provide all information on any grants, donations, appropriated funds and any other funds received by that agency concerning providing housing services to the homeless.  The report shall provide detailed information concerning the expenditure of any of the funds specified in this subsection which were expended on providing housing services to the homeless.  The Chairperson shall send a copy of each report to the other members of the Committee.  The Chairperson shall also provide a copy of such reports to any member of the public upon written request and the payment of any copying fee authorized by the Oklahoma Open Records Act.

B.  On or before February 1 of each year, the Chairperson of the Committee created in Section 2 of this act shall provide a written report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor specifying in detail the assistance provided, the agency or program pursuant to which such assistance was provided, any funds provided to and any expenditures made from such funds provided to each agency specifically for providing housing services to the homeless, any other relevant information related to such programs, and any recommendations for legislation the Committee deems necessary for the best and most efficient housing services for the homeless.

Added by Laws 1990, c. 129, § 4, emerg. eff. April 25, 1990.  Amended by Laws 1994, c. 230, § 3, eff. July 1, 1994.

§74-2901.  Repealed by Laws 1994, c. 100, § 5, eff. Sept. 1, 1994.

§74-2901.1.  Limited access to safe, decent and affordable housing - Legislative finding and declaration.

A.  The Legislature finds that current economic conditions, federal housing policies, and declining resources at the federal, state, and local level adversely affect the ability of moderate- and low-income persons to obtain safe, decent, and affordable housing.  The Legislature also finds that the lack of affordable housing in rural communities of this state is an impediment to economic development and business expansion in these areas.

B.  The Legislature declares that it is therefore in the public interest to provide for a continuously renewable resource known as a housing trust fund to assist moderate- and low-income citizens in meeting their basic housing needs, and that the needs of low-income citizens should be given priority.

Added by Laws 1995, c. 337, § 18, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 163, § 1, eff. Nov. 1, 1998.

§74-2901.2.  Oklahoma Housing Trust Fund.

There is hereby created the "Oklahoma Housing Trust Fund" to be administered by the Oklahoma Housing Finance Agency.  The fund shall be a continuing fund, not subject to fiscal year limitations, and may consist of private monies and federal and state funds.  A minimum of sixty-five percent (65%), but not to exceed seventy-five percent (75%) of all annual expenditures from the Oklahoma Housing Trust Fund shall be made for the purpose of providing affordable housing in counties with a population of less than four hundred ninety thousand (490,000) according to the latest federal decennial census.

Added by Laws 1995, c. 337, § 19, eff. Nov. 1, 1995.  Amended by Laws 1998, c. 163, § 2, eff. Nov. 1, 1998.

§74-2901.3.  Oklahoma Housing Trust Fund - Advisory committee - Rules.

A.  The Executive Director of the Oklahoma Housing Finance Agency shall appoint an advisory committee to assist in policy development for administration of the Oklahoma Housing Trust Fund.  Members of the advisory committee shall be appointed from the housing development, sales, and finance industries; nonprofit housing development organizations; and economic development agencies or organizations.

B.  The Oklahoma Housing Finance Agency shall promulgate rules for the operation of the Oklahoma Housing Trust Fund.

Added by Laws 1998, c. 163, § 3, eff. Nov. 1, 1998.

§74-2901.4.  Statewide affordable housing strategy - Annual Reports.

A.  1.  The Oklahoma Department of Commerce and the Oklahoma Housing Finance Agency shall develop a statewide affordable housing strategy and update such strategy periodically.

2.  The strategy shall include the real-time data collected and analyzed on the current condition of affordable housing in Oklahoma.

3.  The strategy shall identify needs for affordable housing particularly in nonmetropolitan areas of the state and in areas experiencing growth.

4.  The strategy shall be coordinated with federal, state, and local housing providers to leverage new resources for affordable housing in Oklahoma.

B.  An initial report on such housing strategy shall be provided to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Secretary of Commerce no later than January 1, 1999, and shall be updated no later than January 1 of each year.

Added by Laws 1998, c. 163, § 4, eff. Nov. 1, 1998.

§74-2902.  Repealed by Laws 2001, c. 277, § 9, eff. July 1, 2001.

§74-3001.  Creation - Members - Officers - Terms of private citizen members - Conflict of interest.

A.  There is hereby created in the Department of Central Services a committee to be known as the "State Use Committee".  The Committee shall consist of five (5) members and one nonvoting member as follows:

1.  A private citizen conversant with the employment needs of people with severe disabilities who shall be appointed by and serve at the pleasure of the Governor to act as an advocate for the employment needs of people with severe disabilities;

2.  The Director of the Department of Central Services or designee;

3.  The Director of Visual Services, or designee;

4.  The past president of Oklahoma Community-Based Providers or designee to serve for a one-year period, who may be reappointed by the succeeding president;

5.  An individual or a parent or guardian of an individual with severe disabilities who participates in vocational programming through a sheltered environment facility, to be selected by the Committee; and

6.  As a nonvoting member, a person employed by the Department of Central Services as a contracting officer in the purchasing division, appointed by the State Purchasing Director with the advice of the Committee and designated specifically to solicit, develop, and negotiate contracts with agencies and individuals.

B.  The Committee shall elect from among its membership a Chair and a Vice Chair who shall both serve for a period of one year.

C.  The four private citizens on the Committee shall serve for a period of two (2) years and may be reappointed by the appointing authority.  Any private citizen appointed pursuant to this section to fill a vacancy occurring prior to the expiration of the term for which the predecessor was appointed shall be appointed only for the remainder of the term.

D.  Any member of the Committee shall be prohibited from voting on any issue in which the member has an interest.

Added by Laws 1973, c. 20, § 1, operative July 1, 1973.  Amended by Laws 1982, c. 29, § 1, operative Oct. 1, 1982; Laws 1983, c. 304, § 151, eff. July 1, 1983; Laws 1987, c. 22, § 1, emerg. eff. April 16, 1987; Laws 1988, c. 225, § 22; Laws 1991, c. 141, § 1, eff. Sept. 1, 1991; Laws 1994, c. 110, § 1, eff. July 1, 1994; Laws 1996, c. 322, § 1, emerg. eff. June 12, 1996; Laws 2000, c. 95, § 1; Laws 2004, c. 93, § 2.

§74-3003.  Definitions.

As used in this act:

1.  "Blind person" means a person having a visual acuity not to exceed 20/200 in the better eye, with correcting lenses, or visual acuity greater than 20/200 but with limitation in the field of vision such that the widest diameter of visual field subtends an angle no greater than twenty (20) degrees;

2.  "Committee" means the State Use Committee;

3.  "Qualified nonprofit agency for the severely handicapped" means a nonprofit agency which is certified as a sheltered workshop by the wage and hour division of the U.S. Department of Labor and employing severely disabled persons who constitute at least seventyfive percent (75%) of the personnel engaged in direct production of products or services offered by the agency for procurement by this state;

4.  "Severely disabled person" means an individual with a physical or mental disability constituting a substantial handicap to employment and preventing the person from engaging in normal competitive employment and includes any blind person; and

5.  "Qualified organization" means a blind person, qualified nonprofit agency for the severely handicapped, or severely disabled person contracting to supply goods or services.

Added by Laws 1973, c. 20, § 3, operative July 1, 1973.  Amended by Laws 1996, c. 322, § 2, emerg. eff. June 12, 1996; Laws 2004, c. 404, § 2, eff. Nov. 1, 2004.

§743004.  Procurement schedule.

The Committee shall designate by regulation a schedule, hereinafter referred to as the procurement schedule, of the products directly manufactured, produced, processed or assembled or services directly performed, offered or provided by any severely disabled person or qualified nonprofit agency for the severely disabled, as defined by this act, which the Committee determines are suitable for procurement by the state.  No state agency shall purchase, pursuant to Section 3007 of this title, products or services purporting to be made by severely disabled persons in workshops which are not certified by the Committee or by severely disabled individuals who are not certified by the Committee.

Added by Laws 1973, c. 20, § 4, operative July 1, 1973.  Amended by Laws 1996, c. 322, § 3, emerg. eff. June 12, 1996.

§74-3004.1.  Contracts for products or services - Assessment.

A one-percent fee of any contract for products or services of the severely disabled shall be assessed against the qualified organization and deposited in the State Use Committee Revolving Fund, as created in Section 3004.2 of this title, for the salary, administrative costs, and other expenses incurred by the Purchasing Division of the Department of Central Services for promoting goods and services provided by qualified organizations.

Added by Laws 1993, c. 175, § 2, emerg. eff. May 10, 1993.  Amended by Laws 1996, c. 322, § 4, emerg. eff. June 12, 1996; Laws 2004, c. 404, § 3, eff. Nov. 1, 2004.

§74-3004.2.  State Use Committee Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Department of Central Services to be designated the "State Use Committee Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all proceeds from the one-percent fee on contracts for purchases of products or services of the severely disabled, as provided in Section 3004.1 of this title.  The fund shall be invested in any of the types of instruments in which the State Treasurer is authorized by law to invest.  Interest earned shall be retained by the fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Department of Central Services for the salary and other administrative expenses of the buyer and clerical and technical support in the Purchasing Division of the Department of Central Services responsible for contracts for the products and services of the severely disabled and expenses the Department incurs to support Committee operations.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1993, c. 175, § 3, emerg. eff. May 10, 1993.  Amended by Laws 1996, c. 322, § 5, emerg. eff. June 12, 1996; Laws 2003, c. 372, § 13, eff. July 1, 2003; Laws 2004, c. 404, § 4, eff. Nov. 1, 2004.

§743005.  Determination of fair market price.

The Committee shall determine the fair market price of all products and services included in the procurement schedule and shall revise such prices in accordance with changing market conditions; provided, however, a change in price shall not be effective prior to the expiration of fifteen (15) days from the date on which such change is made by the Committee.

Laws 1973, c. 20, § 5, operative July 1, 1973.

§743006.  Distribution agency.

The Committee may designate a central nonprofit agency to facilitate the distribution of orders of the state for products or services on the procurement schedule among qualified nonprofit agencies for people with severe disabilities.

Added by Laws 1973, c. 20, § 6, operative July 1, 1973.  Amended by Laws 1996, c. 322, § 6, emerg. eff. June 12, 1996.

§74-3007.  State or agency to procure a product or service at fair market price.

A.  Whenever the State of Oklahoma or any of its agencies intends to procure any product or service included in the procurement schedule, that entity shall secure the product or service from a qualified nonprofit agency providing employment to people with severe disabilities at the fair market price determined by the Committee if the product or service is available within the period required by the entity.

B.  An agency of this state shall not evade the intent and meaning of this section by slight variations from standards adopted by the Department of Central Services.

C.  Provided, the requirements of this section shall not apply to the procurement of janitorial services by the Oklahoma State Bureau of Investigation.  The Bureau shall conduct background investigations and national criminal history record checks on companies and individuals with which it contracts to provide janitorial services.

Added by Laws 1973, c. 20, § 7, operative July 1, 1973.  Amended by Laws 1987, c. 22, § 2, emerg. eff. April 16, 1987; Laws 1996, c. 322, § 7, emerg. eff. June 12, 1996; Laws 1999, c. 277, § 2, eff. Sept. 1, 1999.

§743008.  Exceptions  Competitive bid requirement not applicable.

Nothing in Sections 3001 et seq. of this title pursuant to purchases of products and services from people with severe disabilities shall be construed to prohibit any department or agency of the state from manufacturing or supplying its own products or services for its own use.  Procurements made pursuant to this act shall not be subject to the competitive bid requirements of the Oklahoma Central Purchasing Act, Section 85.1 et seq. of this title.

Added by Laws 1973, c. 20, § 8, operative July 1, 1973.  Amended by Laws 1984, c. 159, § 2, eff. Nov. 1, 1984; Laws 1996, c. 322, § 8, emerg. eff. June 12, 1996.

§74-3009.  Rules - Requirements - Reporting of violations of intent of laws - Annual Report to Legislature.

A.  The State Use Committee shall prescribe rules to carry out the purposes of the provisions of Sections 3001 through 3009 of this title.

B.  The rules shall include requirements for:

1.  Publishing a catalog listing goods and services and jobs that workshops can provide the state, annually;

2.  Conducting a minimum of six meetings per year, in compliance with the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes;

3.  Making available to contractors the minutes of all meetings;

4.  Notifying contractors at least ten (10) days prior to meeting dates.  Meetings shall be called by the Committee Chair; and

5.  Establishing guidelines by which a vendor may file a grievance.

C.  The Committee shall report any violations of the intent of the laws to the Attorney General's office within thirty (30) days of their determination of such violations.

D.  The Committee shall file an Annual Report within sixty (60) days after the close of the legislative year with the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor.

Added by Laws 1973, c. 20, § 9, operative July 1, 1973.  Amended by Laws 1983, c. 304, § 152, eff. July 1, 1983; Laws 1991, c. 141, § 2, eff. Sept. 1, 1991; Laws 1996, c. 322, § 9, emerg. eff. June 12, 1996.

§743010.  Municipalities or county agencies  Purchases from sheltered workshops  Exemption from competitive bid requirements.

Any municipality or county agency of this state is authorized to purchase products and services from any qualified nonprofit agency providing employment to persons with severe disabilities which is certified as a sheltered workshop by the Wage and Hour Division of the United States Department of Labor.  Procurements made pursuant to the provisions of this section shall not be subject to competitive bid requirements.  To participate, a qualified nonprofit agency for the severely disabled must be able to meet the needs and specifications for the products or services required by the purchasing body at a fair market price.

Added by Laws 1987, c. 22, § 3, emerg. eff. April 16, 1987.  Amended by Laws 1991, c. 141, § 3, eff. Sept. 1, 1991; Laws 1996, c. 322, § 10, emerg. eff. June 12, 1996.

§743101.  Briefing of newly appointed members of governing bodies as to duties and responsibilities.

The chief executive officer of any state agency, board, commission, council or other governing body of any department, system or authority is required, as part of his duties, to brief any newly appointed member of such governing body within two (2) weeks from the date of the member's appointment regarding his duties and responsibilities and those of the body to which he has been appointed, providing the new member with a copy of the statute or Constitutional provision pertaining thereto, a copy of the last twelve (12) monthly operating budgets showing all disbursements and receipts of such department or agency, and a copy of all rules and regulations existing in said agency, and other pertinent information that will assure that the new appointee is advised of such duties and responsibilities.  The briefing may be delegated in part to the executive director or other managing officer of any department, system or authority under supervision of the governing body, the responsibility for its accomplishment remaining that of the chief executive officer.

Laws 1973, c. 113, § 1, emerg. eff. May 4, 1973.

§743102.  Penalty.

Failure of compliance with provisions of Section 1 of this act may be grounds for removal from office of the officer so failing.

Laws 1973, c. 113, § 2, emerg. eff. May 4, 1973.

§743103.  Reports published by State agencies, departments, boards, commissions and institutions  Elimination of unnecessary expense.

That all state agencies, departments, boards, commissions and institutions are instructed to make every effort to use the most inexpensive and brief means of publication of this material.

Laws 1974, p. 717, S.J.R.No.20, § 1, emerg. eff. April 19, 1974.

§743104.  Filing and distribution of reports.

Every agency, board, department, commission, or institution of this state shall deposit a maximum of twentyfive copies of its annual, semiannual, or biennial reports with the Publications Clearinghouse of the Department of Libraries for distribution and depository system purposes as required by the provisions of Section 3114 of Title 65 of the Oklahoma Statutes and shall distribute said reports only to legislators and other parties specifically requesting said reports.  The Publications Clearinghouse shall notify the members of the Legislature of the receipt of said reports.

Amended by Laws 1984, c. 13, § 6, eff. Nov. 1, 1984.

§743105.  Information to be included in certain reports.

A.  Unless otherwise provided by law, every agency, department, board, commission or institution of the State of Oklahoma shall list the following information at a prominent place near the beginning of each publication issued by them:

1.  Name of the issuing agency, department, board, commission or institution;

2.  Authorization for publication.  If such publication is not specifically authorized by statute the name of the person or persons so authorizing shall be stated;

3.  The number of copies printed;

4.  Name of printing firm doing printing; and

5.  Assurance of compliance with Section 3114 of Title 65 of the Oklahoma Statutes.

B.  The information shall be set forth in a separate paragraph and shall conform as nearly as practical to the following format:

"This publication, printed by (name of printing firm) is issued by (here list the agency, department, board, commission or institution) as authorized by______________.  ______ copies have been prepared and distributed at a cost of $_______.  Copies have been deposited with the Publications Clearinghouse of the Oklahoma Department of Libraries."

C.  State promotion and informational publications produced by the Oklahoma Tourism and Recreation Department, Division of Travel and Tourism, and the Oklahoma Department of Commerce shall be exempt from the provisions of this section.

Laws 1974, p. 717, S.J.R. No. 20, § 3, emerg. eff. April 19, 1974; Laws 1978, c. 165, § 11; Laws 1985, c. 30, § 1, eff. Nov. 1, 1985; Laws 1987, c. 188, § 23, operative July 1, 1987; Laws 1991, c. 308, § 8, eff. July 1, 1991; Laws 1992, c. 259, § 3, emerg. eff. May 22, 1992.

§74-3106.1.  Publications officers for state agencies.

A.  Every state agency shall designate one of its employees as the publications officer for the agency and shall notify the Publications Clearinghouse of the Department of Libraries of the name of the publications officer and of the name of any new publications officer should a change occur.

B.  Each publications officer of a state agency shall have the duty to provide the Publications Clearinghouse with copies of all state publications of the agency, to compile and forward to the Publications Clearinghouse required lists of the state publications of the agency, and to provide other related information which may be requested by the Publications Clearinghouse for the collection of state publications and the depository library system.

C.  Upon release of a state publication by an agency, the publications officer shall deposit a maximum of twenty-five copies of the publication with the Publications Clearinghouse for record and depository system purposes.

D.  The publications officer shall notify the Publications Clearinghouse of the production of audiotapes, videotapes, films, filmstrips, slides, or other audiovisual publications.  Every state agency shall preserve one copy of each audiovisual publication or the publications officer shall deposit one copy of each audiovisual publication with the Publications Clearinghouse for preservation.

E.  Every state agency including all institutions of higher education shall provide to the Publications Clearinghouse a complete list of its state publications published during the prior calendar year in accordance with the rules of the Publications Clearinghouse.

Added by Laws 1978, c. 165, § 7.  Amended by Laws 1984, c. 13, § 7, eff. Nov. 1, 1984; Laws 1998, c. 364, § 34, emerg. eff. June 8, 1998.

§74-3106.2.  Public meetings - Posting of schedules and agenda on Internet.

A.  On or before January 1, 2002, or within six (6) months of the establishment of an Internet website, whichever is later, public bodies shall make available on their Internet website or on a general website if a public body uses a general website, a schedule and information about the regularly scheduled meetings of the public bodies or their governing bodies.  The information made available shall include the date, time, place and agenda of each meeting.  When reasonably possible, public bodies shall also provide information about the date, time, place and agenda of any special or emergency meetings of the public body.

B.  The provisions of subsection A of this section shall not be construed to amend or alter the requirements of the Oklahoma Open Meeting Act.

C.  On or before January 1, 2002, or within six (6) months of the establishment of an Internet website, whichever is later, public bodies shall make available on their Internet website the names of members of their governing bodies and such other information about the members as the public body may choose to include.

D.  For purposes of this section, "public body" is defined as provided by paragraph 1 of Section 304 of Title 25 of the Oklahoma Statutes and shall include each institution within The Oklahoma State System of Higher Education.

Added by Laws 2001, c. 125, § 1, eff. Nov. 1, 2001.

§74-3109.  Repealed by Laws 2005, c. 472, § 19, eff. July 1, 2005.

§743110.  Utility bills exempt.

This act shall not apply to monthly billings submitted to the state or any county or local subdivision of the state for public utility companies, electric cooperatives or telephone companies, whose services are regulated by the Oklahoma Corporation Commission nor to said utility companies, electric cooperatives or telephone companies for billings pertaining to installations or changes in service, where tariffs for such charges or billings by said companies are on file with the Oklahoma Corporation Commission. Laws 1974, c. 133, Section 2; Laws 1975, c. 330, Section 2. Emergency eff. June 12, 1975.

Laws 1974, c. 133, § 2, emerg. eff. May 3, 1974; Laws 1975, c. 330, § 2, emerg. eff. June 12, 1975.

§74-3111.  Use of social security numbers by state or subdivisions prohibited - Exceptions.

A.  No state agency, board, commission or other unit or subdivision of state government shall request or require, except as otherwise required by law, that any person reveal the social security number of such person in order to obtain services or assistance, nor shall any state agency, board, commission or other unit or subdivision of state government use, for any purpose, numbers which correspond to the social security number of any person, except as otherwise required by law.  Provided that any state agency, board, commission, unit or subdivision of state government using social security numbers for a particular purpose prior to January 1, 1974, may continue to use and require social security numbers for that purpose only and provided, further, that the provisions of Section 3101 et seq. of this title shall not be construed to prohibit the use or requirement of disclosure of one's social security number if the use of the number is related to the Social Security Administration or benefits thereunder, or, subject to the provisions of Section 1-311.1 of Title 63 of the Oklahoma Statutes, to prohibit the use or requirement of disclosure of the social security numbers of the mother and father by the Vital Records Section of the State Department of Health in the administration of the issuance of birth records.

B.  The provisions of this section shall not be construed to prohibit the Oklahoma Tax Commission from requiring the disclosure by any person of his or her social security number in order to administer any state tax law, as defined by Section 202 of Title 68 of the Oklahoma Statutes or in order for the State Treasurer to administer any provision of the Uniform Unclaimed Property Act, if such administration requires the Tax Commission or State Treasurer to obtain the social security number of any person.

C.  The provisions of this section shall not prohibit the State Department of Education or a board of education of a school district from requesting any student who wishes to enroll in or is enrolled in any public school in this state to disclose the social security account number of the student in order for the Department to administer any provision of the Oklahoma School Testing Program Act,  for the collection of appropriate and necessary data pursuant to the Oklahoma Educational Indicators Program, for the purpose of determining student enrollment, to establish a mobility rate or for the allocation of State Aid Formula and midyear adjustment in funding for student growth.  The State Department of Education or a board of education of a school district shall not deny to any student any right, benefit, or privilege provided by law because of the refusal by the student to disclose the social security account number of the student.  If the State Department of Education or a board of education of a school district requests a student to disclose the student's social security account number, the State Department of Education or a board of education of a school district shall inform the student by what statutory or other authority such number is solicited and what uses will be made of the number.

D.  The State Board of Education is authorized to develop an alternative accountability system for tracking students to administer any provision of the Oklahoma School Testing Program Act, for the collection of appropriate and necessary data pursuant to the Oklahoma Educational Indicators Program, for the purpose of determining student enrollment, to establish a mobility rate or for the allocation of State Aid Formula and midyear adjustment in funding for student growth.  The accountability system shall be developed only if, in the determination of the Board, the provisions of subsection C of this section are not sufficient to allow for the adequate implementation of the provisions of the Oklahoma School Testing Program Act or the Oklahoma Educational Indicators Program.

Added by Laws 1974, c. 147, § 1.  Amended by Laws 1989, c. 249, § 36, eff. July 1, 1989; Laws 1990, c. 309, § 20, eff. Sept. 1, 1990; Laws 1991, c. 280, § 76, eff. July 1, 1991; Laws 1996, c. 215, § 7, eff. July 1, 1996; Laws 1999, c. 10, § 38, eff. July 1, 1999; Laws 2000, c. 189, § 12, eff. July 1, 2000.

NOTE:  Laws 1990, c. 263, § 66 repealed by Laws 1991, c. 280, § 86, eff. July 1, 1991.

§74-3112.  Repealed by Laws 2000, c. 189, § 15, eff. July 1, 2000.

§743113.  Disclosure of information indexed by social security numbers prohibited  Exceptions.

No state agency, board, commission or other unit or subdivision of state government may furnish any information indexed by social security number unless required by law or specifically authorized to do so by the holder of said social security number.  Provided that this section shall not apply to a report produced by a state agency of monetary payments made to any state official or employee from State Treasury funds or accounts.

Laws 1974, c. 147, § 3.

§743114.  State officials and employees prohibited from soliciting or accepting contributions for candidates.

No elected or appointed state official, his employees or others in behalf and for said elected or appointed state official, shall, directly or indirectly, solicit or accept contributions from employees in said department or agency for the benefit of or in behalf of any person who is a candidate for other political office.

(a)  Violation of this section, upon resolution of the Legislature or either house thereof, shall be prosecuted by the appropriate district attorney, provided the appropriate district attorney shall have authority on his own motion to prosecute said violation in the absence of legislative resolution.

Upon conviction for violation of this section, the state official or any employee adjudged guilty, shall be immediately removed from office or position and shall be subject to bond forfeiture or so much thereof as necessary to reimburse the State of Oklahoma for monies wrongfully expended because of said violation. In event the Legislature or the appropriate District Attorney fails to act within a reasonable time, then any citizen taxpayer may institute suit and upon successful prosecution of the violation, like penalties are to attach.

Laws 1974, c. 293, § 5, emerg. eff. May 29, 1974.

§74-3116.  Heroic Oklahoman Award.

There is hereby established the Heroic Oklahoman Award to recognize any citizen of the State of Oklahoma who distinguishes himself by conspicuous and extraordinary heroism which may have involved personal hazard or danger and the voluntary risk of life.  The Heroic Oklahoman Award shall not be made solely on the basis of having saved a life.  Said award shall be presented by the Governor of the State of Oklahoma upon recommendation from a member of the Senate or House of Representatives.

The Heroic Oklahoman Award shall take the form of a public recognition of the heroic efforts of the recipient, but shall not be monetary in nature.  The design of the award shall be left to the discretion of the Governor.

Added by Laws 1990, c. 159, § 1, emerg. eff. May 1, 1990.

§74-3117.  Increase of fees by state agencies - When permitted - Notice - Justification and documentation.

No agency, constitutionally or statutorily created state board, bureau, commission, office, authority, public trust in which the state is a beneficiary, or interstate commission, except governing boards for entities within The Oklahoma State System of Higher Education, shall establish or increase fees, except during such times as the Legislature is in session, unless specifically mandated by the Legislature or federal legislation, or when the failure to establish or increase fees would conflict with an order issued by a court of law.

Prior to the establishment or increase of a fee, the agency, constitutionally or statutorily created state board, bureau, commission, office, authority, public trust in which the state is a beneficiary, or interstate commission, except governing boards for entities within The Oklahoma State System of Higher Education for which fees are reported pursuant to Section 3218.2 of Title 70 of the Oklahoma Statutes, shall notify, in writing, the Governor, the Speaker of the House of Representatives, the Government Operations, Agency Oversight and Administrative Rules Committee and the President Pro Tempore of the Senate of the intended action.  The notice shall include justification for the fee or fee increase and all supportive documentation.

Added by Laws 1998, c. 239, § 18, eff. Nov. 1, 1998.  Amended by Laws 2003, c. 4, § 7, emerg. eff. March 28, 2003.

§74-3118.  Written response at time of denial of permit, license or tax exemption.

Every state agency that has authority to deny a permit, license, or tax exemption shall provide a written response to the applicant at the time of denial that states the reason for the denial, any applicable appeals procedure for the applicant, and any time limitation for filing an appeal.

Added by Laws 2004, c. 290, § 1, eff. Nov. 1, 2004.

§743301.  "Agency" defined.

As used in this act, "agency" means any board, commission, department, authority, bureau, office or other entity created with authority to make rules or formulate orders as defined in the Administrative Procedures Act.

Laws 1973, c. 153, § 1, emerg. eff. May 14, 1973.

§743302.  Legislature as sole creating authority during session.

During the time the Legislature is in session, it is the sole authority for the creation of an agency.

Laws 1973, c. 153, § 2, emerg. eff. May 14, 1973.

§743303.  Creation by Executive Order during interim.

Agencies may be created by Executive Order of the Governor during the interim between sessions of the Legislature.

Laws 1973, c. 153, § 3, emerg. eff. May 14, 1973.

§743304.  Requisites of Executive Order.

An Executive Order creating an agency shall clearly define its purpose and the duties, responsibilities and qualifications of agency officials, salaries of the officials, projected number of employees and the maximum permissible expenditures of the agency.

Laws 1973, c. 153, § 4, emerg. eff. May 14, 1973.

§743305.  Continuation of agency created by Executive Order  Legislation.

Continuation of an agency created by Executive Order is conditioned upon the Governor's submitting proposed legislation, upon convening of the Legislature, for creation of the agency by statute, the proposal to contain detailed provisions regarding the purpose of the agency, its manner of operation, the duties, responsibilities and qualification requirements of its officials, salaries of its officials, projected number of employees and projected costs of its operation.  If legislation establishing the agency is not enacted, it shall not continue operation beyond sine die adjournment of the Legislature for that session.

Laws 1973, c. 153, § 5, emerg. eff. May 14, 1973.

§74-3315.  Short title.

This act shall be known and may be cited as the "Oklahoma State Register of Natural Heritage Areas Act".

Added by Laws 1984, c. 48, § 1, eff. Nov. 1, 1984.  Amended by Laws 2002, c. 199, § 1, emerg. eff. May 6, 2002.  Renumbered from Title 74, § 1840 by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-3315.1.  State Register of Natural Heritage Areas - Creation - Listing of sites - Private property.

A.  There is hereby created a "State Register of Natural Heritage Areas".

B.  The Oklahoma Biological Survey shall establish a listing of sites, districts, areas, or objects above or below the surface of the earth whether on land or in the waters of this state, which have unique and diverse ecological, geological, or other special natural characteristics of significant scientific, educational, or passive recreational value to the citizens of this state.  The listing shall constitute the State Register of Natural Heritage Areas.

C.  Listing a privately owned property in the State Register shall in no way violate or abridge the right of the landowner to use, modify, or dispose of the property.

Added by Laws 1984, c. 48, § 2, eff. Nov. 1, 1984.  Amended by Laws 2002, c. 199, § 2, emerg. eff. May 6, 2002.  Renumbered from Title 74, § 1841 by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-3315.2.  Potential areas for inclusion in State Register - Characteristics.

Any potential natural area recommended for inclusion in the State Register shall possess one or more of the following characteristics:

1.  Rare, threatened, or endangered plant or animal species habitat;

2.  Outstanding plant community type which is representative of the natural diversity of this state;

3.  Outstanding geological element which is representative of the geological history or processes of this state;

4.  Outstanding aquatic elements which are representative of the aquatic diversity of this state; or

5.  Unusual natural features, such as vegetation types, virgin stands, or other unique biological or ecological phenomena.

Added by Laws 1984, c. 48, § 4, eff. Nov. 1, 1984.  Renumbered from Title 74, § 1843 by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-3315.3.  Duties of Oklahoma Biological Survey.

In performing its duties pursuant to the provisions of the Oklahoma State Register of Natural Heritage Areas Act, the Oklahoma Biological Survey shall:

1.  Identify potential natural areas for inclusion in the State Register.  Any person or organization may recommend the inclusion of any area within this state to the Survey;

2.  Notify the landowners of a potential natural area of the recommendation of the area, explain the scope and intent of the State Register, and request permission to evaluate the site of the area;

3.  Evaluate the site of the potential natural area, upon receiving permission from the landowners, to determine whether the area satisfies the criteria listed in Section 4 of this act;

4.  Invite the landowners of a natural area site which satisfies  the criteria to register the site in the State Register.  To register a site, a nonbinding agreement stating the intent of the landowners to protect the characteristics of the natural area site is signed by the landowners and the Director of the Oklahoma  Biological Survey.  Upon the signing of the agreement, the Director shall present a plaque and a certificate of registration to the landowners acknowledging their generosity and civicmindedness;

5.  Protect the rights of the landowners by publicly listing a registered natural area only with the consent of the landowners and by removing a natural area from the State Register at the request of the landowners;

6.  Assist the landowners of registered natural areas by providing information concerning such areas and by providing or arranging for technical assistance and resource planning which may be requested;

7.  Review periodically each registered natural area and remove from the State Register any area which has had its natural character or quality degraded through significant natural or manmade changes; and

8.  Publish an annual report on the state and condition of the registered natural areas which shall be available to the public.

Added by Laws 1984, c. 48, § 5, eff. Nov. 1, 1984.  Amended by Laws 1993, c. 155, § 1, eff. July 1, 1993; Laws 2002, c. 199, § 3, emerg. eff. May 6, 2002.  Renumbered from Title 74, § 1844 by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§74-3315.4.  Evaluation of recommended areas - Criteria.

All potential natural areas recommended for inclusion in the State Register shall be evaluated by the Oklahoma  Biological Survey, as required by Section 3 of this act, according to the following criteria:

1.  The diversity of flora and fauna;

2.  The quality and viability of the occurrence of the element of natural diversity;

3.  The absence of damaging land uses and the extent of historic disturbances;

4.  The potential for sustained protection and management of the element of natural diversity;

5.  The presence of additional elements of natural diversity not adequately represented in other registered natural areas; and

6.  The significance of the educational and scientific values of the element of natural diversity.

Added by Laws 1984, c. 48, § 6, eff. Nov. 1, 1984.  Amended by Laws 1993, c. 155, § 2, eff. July 1, 1993; Laws 2002, c. 199, § 4, emerg. eff. May 6, 2002.  Renumbered from Title 74, § 1845 by Laws 2002, c. 199, § 5, emerg. eff. May 6, 2002.

§743361.1.  Abolition of Department of Energy.

The Oklahoma Department of Energy is hereby abolished.  The Corporation Commission shall review and evaluate all federal programs being administered by the Department and shall continue those programs the Commission determines to be beneficial to Oklahoma.  All unexpended funds, outstanding financial obligations or encumbrances, contractual obligations, equipment, files, materials and fixtures of the Department of Energy are hereby transferred to the Corporation Commission, provided that those unexpended funds, supplies and equipment utilized by the Department to support the state fuel setaside, allocation and emergency energy planning programs are hereby transferred to the Office of Civil Defense.

Laws 1981, c. 285, § 5, eff. Oct. 1, 1981.

§743401.  Short title.

This act shall be known and may be cited as "The AntiKickback Act of 1974". Laws 1974, c. 32, Section 1.  Emerg. eff April 10, 1974.

Laws 1974, c. 32, § 1, emerg. eff. April 10, 1974.

§743402.  Definitions.

As used in this act:

1.  Kickback means the giving of money or any other thing of value either directly or indirectly by or on behalf of any person, or the agent of any person, holding a contract or bidding to obtain a contract with the state for the furnishing of goods or services of any kind to any state employee or any person holding a higher tier contract with the state for the furnishing of goods or services, when the giving of which is for the purpose of acquiring or holding such contract with the state;

2.  Person means an individual, firm, partnership, foreign or domestic corporation or association or any employee thereof;

3.  State means the State of Oklahoma or any office, department, board, bureau, commission, committee, authority or any other entity or political subdivision of the state which includes, but is not limited to municipalities, counties and school boards; and

4.  State employee means any elected or appointed officer or employee of the state. Laws 1974, c. 32, Section 2.  Emerg. eff April 10, 1974.

Laws 1974, c. 32, § 2, emerg. eff. April 10, 1974.

§743403.  Giving of kickback by holder of contract prohibited.

No person, holding a contract with the state for the furnishing of goods or services of any kind, shall give or offer to give a kickback to any person holding a higher tier contract with the state or to any state employee. Laws 1974, c. 32, Section 3.  Emerg. eff April 10, 1974.

Laws 1974, c. 32, § 3, emerg. eff. April 10, 1974.

§743404.  Making or receiving a kickback prohibited  Penalty.

Any person who shall knowingly make or receive, either directly or indirectly, a kickback shall be guilty of a felony, and upon conviction shall be fined not more than Ten Thousand Dollars ($10,000.00) or double the amount of the financial gain or be imprisoned for not more than five (5) years, or both.

Added by Laws 1974, c. 32, § 4, emerg. eff. April 10, 1974.  Amended by Laws 1997, c. 133, § 590, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 427, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 590 from July 1, 1998, to July 1, 1999.

§743405. Recovery of kickback.

The cost of any kickback shall not be recompensed either directly or indirectly as a part of the contract price charged to the state.  The amount of any kickback shall be recoverable in treble on behalf of the state from the person giving the kickback or the person receiving the kickback by a civil suit in a court of competent jurisdiction or by setoff on any claim for payment of monies due under the contract price.

Laws 1974, c. 32, § 5, emerg. eff. April 10, 1974.

§743406.  Presumptions  Exemplary damages.

Upon a showing that a contractor or subcontractor gave a kickback in connection with the award of any state contract or subcontract, it shall be conclusively presumed that the cost of the kickback was included in the price of the contract or subcontract and was ultimately borne by the state and in addition to any other penalty or liability, such person shall be liable for exemplary damages. Laws 1974, c. 32, Section 6.  Emerg. eff. April 10, 1974.

Laws 1974, c. 32, § 6, emerg. eff. April 10, 1974.

§743407.  Attorney General to appear for state.

The Attorney General of the State of Oklahoma shall appear for the state and prosecute and defend all actions and proceedings in which the state is an interested party under this act. Laws 1974, c. 32, Section 7.  Emerg. eff. April 10, 1974.

Laws 1974, c. 32, § 7, emerg. eff. April 10, 1974.

§743458.  Limitation of liability of owners of land used for recreational purposes.

No person or corporation, or their successors in interest, who has granted a rightofway or easement across his land to the Commission for use in the state trails system shall be liable to any user of the trail for injuries suffered on said rightofway or easement unless the injuries are caused by the willful or wanton misconduct of the grantor.  Laws 1974, c. 241, Section 8.

Laws 1974, c. 241, § 8.

§743501.  Text of Agreement

The Southern Growth Policies Agreement is hereby entered into by this state with all other states legally joining therein in accordance with its terms in the form substantially as follows:

SOUTHERN GROWTH POLICIES AGREEMENT

ARTICLE I.  FINDINGS AND PURPOSES

(a)  The party states find that the South has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition.  There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth.  The independence of each state and the special needs of subregions are recognized and are to be safeguarded.  Accordingly, the cooperation resulting from this Agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

(b)  The purposes of this Agreement are to provide:

1.  Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance.

2.  Assistance in the prevention of interstate conflicts and the promotion of regional cooperation.

3.  Mechanisms for the coordination of state and local interests on a regional basis.

4.  An agency to assist the states in accomplishing the foregoing.

ARTICLE II.  THE BOARD

(a)  There is hereby created the Southern Growth Policies Board, hereinafter called the "Board."

(b)  The Board shall consist of five (5) members from each party state, as follows:

1.  The Governor.

2.  Two members of the State Legislature, one appointed by the presiding officer of each house of the Legislature or in such other manner as the Legislature may provide.

3.  Two residents of the state who shall be appointed by the Governor to serve at his pleasure.

(c)  In making appointments pursuant to paragraph (b) 3, a Governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to paragraph (b), will make the state's representation on the Board broadly representative of the several socioeconomic elements within his state.

(d)  1.  A Governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the Board in such manner as its bylaws may provide.

2.  A legislative member of the Board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the Board in such manner as its bylaws may provide.  An alternate for a legislative member of the Board shall be selected by the member from among the members of the legislative house in which he serves.

3.  A member of the Board serving pursuant to paragraph (b) 3 of this article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote:  provided that notice of the identity and designation of the representative selected by the member is given to the Board in such manner as its bylaws may provide.

ARTICLE III.  POWERS

(a)  The Board shall prepare and keep current a Statement of Regional Objectives, including recommended approaches to regional problems.  The Statement may also identify projects deemed by the Board to be of regional significance.  The Statement shall be available in its initial form two (2) years from the effective date of this Agreement and shall be amended or revised no less frequently than once every six (6) years.  The Statement shall be in such detail as the Board may prescribe.  Amendments, revisions, supplements or evaluations may be transmitted at any time.  An annual Commentary on the Statement shall be submitted at a regular time to be determined by the Board.

(b)  In addition to powers conferred on the Board elsewhere in this Agreement, the Board shall have the power to make or commission studies, investigations and recommendations with respect to:

1.  The planning and programming of projects of interstate or regional significance.

2.  Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the wellbeing of its population.

3.  Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

4.  Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones.

5.  Transportation patterns and systems of interstate and regional significance.

6.  Improved utilization of human and natural resources for the advancement of the region as a whole.

7.  Any other matters of a planning, data collection or informational character that the Board may determine to be of value to the party states.

ARTICLE IV.  AVOIDANCE OF DUPLICATION

(a)  To avoid duplication of effort and in the interest of economy, the Board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the Board and to otherwise assist it in the performance of its functions. At the request of the Board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the Board may have available to it current information with respect thereto.

(b)  The Board shall use qualified public and private agencies to make investigations and conduct research, but, if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research.  The Board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

(c)  In general, the policy of paragraph (b) of this article shall apply to the activities of the Board relating to its Statement of Regional Objectives, but nothing herein shall be construed to require the Board to rely on the services of other persons or agencies in developing the Statement of Regional Objectives or any amendment, supplement or revision thereof.

ARTICLE V.  ADVISORY COMMITTEES

The Board shall establish a Local Governments Advisory Committee. In addition, the Board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor or other categories or any combinations thereof.  Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of his regular office or employment.

ARTICLE VI.  INTERNAL MANAGEMENT OF THE BOARD

(a)  The members of the Board shall be entitled to one vote each. No action of the Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Board are cast in favor thereof.  Action of the Board shall be only at a meeting at which a majority of the members or their alternates are present.  The Board shall meet at least once a year.  In its Bylaws, and subject to such directions and limitations as may be contained therein, the Board may delegate the exercise of any of its powers relating to internal administration and management to an Executive Committee or the Executive Director.  In no event shall any such delegation include final approval of:

1.  A budget or appropriation request.

2.  The Statement of Regional Objectives or any amendment, supplement or revision thereof.

3.  Official comments on or recommendations with respect to projects of interstate or regional significance.

4.  The annual report.

(b)  To assist in the expeditious conduct of its business when the full Board is not meeting, the Board shall elect an Executive Committee of not to exceed twentythree (23) members, including at least one member from each party state.  The Executive Committee, subject to the provisions of this Agreement and consistent with the policies of the Board, shall be constituted and function as provided in the bylaws of the Board.  Onehalf of the membership of the Executive Committee shall consist of Governors, and the remainder shall consist of other members of the Board, except that, at any time when there is an odd number of members on the Executive Committee, the number of Governors shall be one less than half of the total membership.  The members of the Executive Committee shall serve for terms of two (2) years, except that members elected to the first Executive Committee shall be elected as follows:  one less than half of the membership for two (2) years and the remainder for one (1) year.  The Chairman, ChairmanElect, Vice Chairman and Treasurer of the Board shall be members of the Executive Committee and anything in this paragraph to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the Executive Committee shall not affect its authority to act, but the Board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

(c)  The Board shall have a seal.

(d)  The Board shall elect, from among its members, a Chairman, a ChairmanElect, a Vice Chairman and a Treasurer.  Elections shall be annual.  The ChairmanElect shall succeed to the office of Chairman for the year following his service as ChairmanElect.  For purposes of the election and service of officers of the Board, the year shall be deemed to commence at the conclusion of the annual meeting of the Board and terminate at the conclusion of the next annual meeting thereof.  The Board shall provide for the appointment of an Executive Director.  Such Executive Director shall serve at the pleasure of the Board, and together with the Treasurer and such other personnel as the Board may deem appropriate shall be bonded in such amounts as the Board shall determine.  The Executive Director shall be Secretary.

(e)  The Executive Director, subject to the policy set forth in this Agreement and any applicable directions given by the Board, may make contracts on behalf of the Board.

(f)  Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director, subject to the approval of the Board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Board, and shall fix the duties and compensation of such personnel.  The Board in its bylaws shall provide for the personnel policies and programs of the Board.

(g)  The Board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(h)  The Board may accept for any of its purposes and functions under this Agreement any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same.  Any donation or grant accepted by the Board pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this article shall be reported in the annual report of the Board. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(i)  The Board may establish and maintain such facilities as may be necessary for the transacting of its business.  The Board may acquire, hold, and convey real and personal property and any interest therein.

(j)  The Board shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k)  The Board annually shall make to the Governor and Legislature of each party state a report covering the activities of the Board for the preceding year.  The Board at any time may make such additional reports and transmit such studies as it may deem desirable.

(l)  The Board may do any other or additional things appropriate to implement powers conferred upon it by this Agreement.

ARTICLE VII.  FINANCE

(a)  The Board shall advise the Governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b)  The total amount of appropriation requests under any budget shall be apportioned among the party states.  Such apportionment shall be in accordance with the following formula:

1.  Onethird (1/3) in equal shares,

2.  Onethird (1/3) in the proportion that the population of a party state bears to the population of all party states, and

3.  Onethird (1/3) in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the Board shall employ the most recent authoritative sources of information and shall specify the sources used.

(c)  The Board shall not pledge the credit of any party state. The Board may meet any of its obligations in whole or in part with funds available to it pursuant to Article VI(h) of this Agreement, provided that the Board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner.  Except where the Board makes use of funds available to it pursuant to Article VI(h), or borrows pursuant to this paragraph, the Board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The Board may borrow against anticipated revenues for terms not to exceed two (2) years, but in any such event the credit pledged shall be that of the Board and not of a party state.

(d)  The Board shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established by its bylaws.  However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Board.

(e)  The accounts of the Board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Board.

(f)  Nothing contained herein shall be construed to prevent Board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Board.

ARTICLE VIII.  COOPERATION WITH THE FEDERAL GOVERNMENT

AND OTHER GOVERNMENTAL ENTITIES

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies.  Such participation shall be at the instance of the Governor or in such manner as state law may provide or authorize.  The Board may facilitate the work of state representatives in any joint interstate or cooperative federalstate undertaking authorized by this article, and each such state shall keep the Board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

ARTICLE IX.  SUBREGIONAL ACTIVITIES

The Board may undertake studies or investigations centering on the problems of one or more selected subareas within the region: provided that, in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region.  If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the Board finds that it is not justified in undertaking the work for its regional value as a demonstration, the Board may undertake the study or investigation as a special project.  In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the Board determines that it would be inequitable for it to assume.  Prior to undertaking any study or investigation pursuant to this article as a special project, the Board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in Article IV(b).

ARTICLE X.  COMPREHENSIVE LAND USE PLANNING

If any two or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the Governors of the states involved may designate the Board as their joint agency for the purpose.  The Board shall accept such designation and carry out such responsibility:  provided that the states involved make arrangements satisfactory to the Board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared.  Nothing contained in this Article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the Board or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this Agreement.

ARTICLE XI.  COMPACTS AND AGENCIES UNAFFECTED

Nothing in this Agreement shall be construed to:

1.  Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof.

2.  Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstatefederal compacts to which any one or more states participating herein are parties.

3.  Impinge on the jurisdiction of any existing interstatefederal mechanism for regional planning or development.

ARTICLE XII.  ELIGIBLE PARTIES; ENTRY INTO AND WITHDRAWAL

(a)  This Agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, hereinafter referred to as party states.

(b)  Any eligible state may enter into this Agreement and it shall become binding thereon when it has adopted the same:  provided that in order to enter into initial effect, adoption by at least five states shall be required.

(c)  Adoption of the Agreement may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his state a party only until December 31, 1973. During any period when a state is participating in this Agreement through gubernatorial action, the Governor may provide to the Board an equitable share of the financial support of the Board from any source available to him.  Nothing in this paragraph shall be construed to require a Governor to take action contrary to the constitution or laws of his state.

(d)  Except for a withdrawal effective on December 31, 1973, in accordance with paragraph (c) of this article, any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE XIII.  CONSTRUCTION AND SEVERABILITY

This Agreement shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Agreement shall be severable and if any phrase, clause, sentence or provision of this Agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Agreement shall be held contrary to the constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters.

§743502.  Filing Bylaws and amendments with Secretary of State.

Copies of Bylaws and amendments to be filed pursuant to Article VI(j) of the Agreement shall be filed with the Secretary of State.

Laws 1974, c. 254, § 2.

§74-3601.  Repealed by Laws 2002, c. 17, § 4, emerg. eff. Feb. 15, 2002.

§74-3601.1.  Employee defined - Maximum number of full-time-equivalent employees.

A.  For purposes of Sections 3601.1 through 3603 of this title, the term "employee" means a full-time employee or any number of part-time employees whose combined weekly hours of employment equal those of a full-time employee, but shall not include temporary employees working on a seasonal basis between May 1 and October 31.

B.  Beginning July 1, 2004, the maximum number of full-time-equivalent employees for each of the following agencies, boards, commissions, departments, or programs shall not exceed the numbers specified in this section, except as may be authorized pursuant to the provisions of Section 3603 of this title.

MAXIMUM NUMBER OF

FULL-TIME-EQUIVALENT

EMPLOYEES

Board of Managers of the State Insurance Fund 591

Oklahoma Employment Security Commission 1150

Oklahoma Accountancy Board 9

The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma 4

Board of Chiropractic Examiners 3

State Board of Cosmetology 16

Board of Dentistry 5

Oklahoma Funeral Board 5

State Board of Registration for Professional Engineers and Land Surveyors 8

State Board of Medical Licensure and Supervision/ Board of Podiatric Medical Examiners/State Board of Examiners of Perfusionists 29

Commission on Marginally Producing Oil and Gas Wells 5

Oklahoma Motor Vehicle Commission 4

Oklahoma Board of Nursing 25

Oklahoma State Board of Examiners for Nursing Home Administrators 4

Board of Examiners in Optometry 3

State Board of Osteopathic Examiners 7

Oklahoma Peanut Commission 2

Oklahoma State Board of Pharmacy 9

State Board of Examiners of Psychologists 2

Oklahoma Real Estate Commission 26

Board of Examiners for Speech-Language Pathology and Audiology 2

Oklahoma Used Motor Vehicle and Parts Commission 12

State Board of Veterinary Medical Examiners 6

Oklahoma Wheat Utilization, Research and Market Development Commission 7

Oklahoma Firefighters Pension and Retirement System 13

Oklahoma Police Pension and Retirement System 11

Teachers' Retirement System of Oklahoma 52

Oklahoma Public Employees Retirement System 63

Oklahoma Student Loan Authority 68

Oklahoma Industrial Finance Authority 10

State and Education Employees Group Insurance Board 178

Oklahoma Capital Investment Board 4

State Board of Licensed Social Workers 1

Oklahoma State Employees Benefits Council 31

Oklahoma State Banking Department 46

Liquefied Petroleum Gas Administration 10

C.  The duties and compensation of employees, not otherwise prescribed by law, necessary to perform the duties imposed upon the Oklahoma Public Employees Retirement System Board of Trustees by law shall be set by the Board of Trustees.

D.  Temporary employees of the Oklahoma Used Motor Vehicle and Parts Commission between the dates of November 1 and January 31 annually shall not be counted toward the maximum number of full-time-equivalent employees provided for in this section.

Added by Laws 2002, c. 17, § 1, emerg. eff. Feb. 15, 2002.  Amended by Laws 2003, c. 398, § 1, eff. July 1, 2003; Laws 2004, c. 463, § 1, eff. July 1, 2004; Laws 2005, c. 408, § 1, eff. July 1, 2005.

§74-3601.2.  Chief executive officers - Minimum and maximum salaries.

A.  Beginning January 1, 2005, the agency, board, commission, department or program shall establish the salary of each of the chief executive officers for which they have appointing authority.  Such salary shall be set between the minimum and maximum of the range specified below, for full-time employees only, per annum, payable monthly, pursuant to the limitations outlined below:

1.  If the chief executive officer's salary is below the minimum annual salary then it can not be raised to more than the minimum annual salary in one (1) fiscal year.  If the chief executive officer's salary is at or above the minimum annual salary then the salary may not be increased above the midpoint in one (1) fiscal year.

2.  Such increases shall not occur more than once in a fiscal year; and

3.  The salary of the incumbent chief executive officer shall not be increased if the officer's salary exceeds the maximum of the range.

MINIMUM MIDPOINT MAXIMUM

ANNUAL ANNUAL ANNUAL

SALARY SALARY SALARY

CompSource Oklahoma $82,034.00 $96,511.00 $110,987.00

Oklahoma Employment Security Commission $88,752.00 $104,414.00 $120,076.00

Oklahoma Accountancy Board $53,093.00 $62,462.00 $71,832.00

The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma $43,346.00 $52,423.00 $60,286.00

Board of Chiropractic Examiners $44,560.00 $52,423.00 $60,287.00

State Board of Cosmetology $44,560.00 $52,423.00 $60,287.00

Board of Dentistry $44,560.00 $52,423.00 $60,287.00

Oklahoma Funeral Board $44,560.00 $52,423.00 $60,287.00

State Board of Registration for Professional Engineers and Land Surveyors $53,093.00 $62,462.00 $71,832.00

State Board of Medical Licensure and Supervision, Board of Podiatric Medical Examiners/State Board of Examiners of Perfusionists $64,334.00 $75,687.00 $87,040.00

Commission on Marginally Producing Oil and Gas Wells $53,093.00 $62,462.00 $71,832.00

Oklahoma Motor Vehicle Commission $53,093.00 $62,462.00 $71,832.00

Oklahoma Board of Nursing $64,334.00 $75,687.00 $87,040.00

Oklahoma State Board of Examiners for Nursing Home Administrators $44,560.00 $52,423.00 $60,287.00

State Board of Osteopathic Examiners $44,560.00 $52,423.00 $60,287.00

Oklahoma Peanut Commission $43,346.00 $52,423.00 $60,286.00

Oklahoma State Board of Pharmacy $53,093.00 $62,462.00 $71,832.00

State Board of Examiners of Psychologists $44,560.00 $52,423.00 $60,287.00

Oklahoma Real Estate Commission $64,334.00 $75,687.00 $87,040.00

Board of Examiners for Speech-Language Pathology and Audiology $36,191.00 $42,577.00 $48,964.00

Oklahoma Used Motor Vehicle and Parts Commission $53,093.00 $62,462.00 $71,832.00

State Board of Veterinary Medical Examiners $44,560.00 $52,423.00 $60,287.00

Oklahoma Wheat Utilization, Research and Market Development Commission $53,093.00 $62,462.00 $71,832.00

Oklahoma Firefighters Pension and Retirement System $76,888.00 $90,457.00 $104,025.00

Oklahoma Police Pension and Retirement System $76,889.00 $90,458.00 $104,026.00

Teachers' Retirement System of Oklahoma $82,034.00 $96,511.00 $110,987.00

Oklahoma Public Employees Retirement System $82,034.00 $96,511.00 $110,987.00

Oklahoma Student Loan Authority $79,800.00 $96,511.00 $110,987.00

Oklahoma Industrial Finance Authority $76,887.00 $90,456.00 $104,024.00

State and Education Employees Group Insurance Board $82,034.00 $96,511.00 $110,987.00

Oklahoma Capital Investment Board $76,887.00 $90,456.00 $104,024.00

State Board of Licensed Social Workers $44,560.00 $52,423.00 $60,287.00

Oklahoma State Employees Benefits Council $76,887.00 $90,456.00 $104,024.00

Grand River Dam Authority $96,607.00 $113,656.00 $130,704.00

Oklahoma State Banking Department $96,607.00 $113,656.00 $130,704.00

Liquefied Petroleum Gas Administration $53,093.00 $62,462.00 $71,832.00

Oklahoma Securities Commission $96,607.00 $111,400.00 $130,704.00

B.  All increases require certification of the appointing authority that said action can be implemented for the current fiscal year and subsequent fiscal year without the need for additional funding.  The agency, board, commission, department or program shall report increases granted under this section to the Office of Personnel Management on an annual basis by August 1 of each year.  The Office of Personnel management shall forward a report of such increases to the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives no later than September 1 of each year.

C.  Every two (2) years starting FY-05, the Office of Personnel Management shall review these salary ranges and report on and make recommendations on proposed salary ranges in their annual compensation reports mandated by paragraph 5 of Section 840-1.6A of Title 74 of the Oklahoma Statutes by no later than December 1.

D.  Every three (3) years the Legislature shall review the salary ranges specified in subsection A of this section.

Added by Laws 2004, c. 463, § 2, eff. Jan. 1, 2005.  Amended by Laws 2005, c. 408, § 2, eff. July 1, 2005.

§743602.  Reports

The following agencies, boards, commissions, departments and institutions shall file a quarterly report with the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate, showing the increase or decrease in employees employed by them during the fiscal quarter immediately preceding the filing of the report:

1.  Oklahoma State Regents for Higher Education;

2.  Board of Regents of Oklahoma Colleges; and

3.  Every institution comprising the Oklahoma State System of Higher Education.

Laws 1975, c. 126, § 2, emerg. eff. May 13, 1975; Laws 1976, c. 285, § 2, emerg. eff. June 17, 1976.

§743603.  Increase in personnel or expenditure of funds.

A.  No agency, board, commission, department, program or office of the state government listed in Sections 3601 through 3604 of this title or whose number of personnel is fixed in any appropriation act or other law of the state, shall increase its personnel above the total number set forth in the provisions of Sections 3601 through 3604 of this title or such appropriation act or other law of the state, unless approval is first granted by the Contingency Review Board.  No board, commission, department, program or office whose expenditure of funds for salaries and wages has been limited by legislative action shall exceed the amount unless approval is first granted by the Contingency Review Board.

B.  The Board shall meet at the call of the Governor for the purpose of reviewing requests for increasing personnel by those agencies, boards, commissions, departments, programs or offices referred to in subsection A of this section.  All meetings of the Board shall be preannounced and open to the public.  A majority vote of the total membership of the Board shall be necessary to approve a request for an increase in personnel.  For any additional employees authorized by the Board, the Board shall be empowered to make a corresponding adjustment in the amount of monies any board, agency, department, commission, program or office is authorized to expend for salaries and wages.

C.  The Board shall approve a request for increasing personnel only if an emergency exists within the requesting entity which could not have been foreseen during the preceding Legislative Session and only if such increase in personnel is needed to perform new or additional duties and services required of such agency, board, commission, department, program or office.  All requests for a personnel increase shall be submitted in writing to each member of the Contingency Review Board with a specific explanation of the existing emergency which could not have been foreseen and the new or additional duties or services to be performed.

D.  Any action to increase the number of employees in any agency involved herein shall be compiled in a report by December 31 each year, and said report transmitted to each member of the Legislature.

E.  The Board, by majority vote, is authorized to determine and approve the transfer of funds, encumbrances, obligations, personnel spaces and associated salary limits, relevant records and equipment, within the limits previously established by legislative action, that are essential in the implementation of those governmental reorganization measures that are adopted by the Legislature.  The transfer of funds accomplished by the Board shall be exempt from the provisions of Section 41.12 of Title 62 of the Oklahoma Statutes.

Laws 1975, c. 126, § 3, emerg. eff. May 13, 1975; Laws 1976, c. 285, § 3, emerg. eff. June 17, 1976; Laws 1979, c. 279, § 2, emerg. eff. June 6, 1979; Laws 1980, c. 155, § 5, emerg. eff. April, 1980.

§74-3605.  Contingency Review Board.

A.  There is hereby re-created, the Contingency Review Board consisting of the following ex officio voting members:

1.  The Governor;

2.  The Speaker of the House of Representatives;

3.  The President Pro Tempore of the Senate;

4.  The Director of State Finance shall be an ex officio nonvoting member of the Board.

B.  The Governor shall act as Chair of the Board.  The Director of State Finance shall be the Executive Secretary of the Board and shall perform all the duties pertaining to such position.

C.  A simple majority of the total voting membership shall be required to constitute a quorum and shall be necessary for any official action of the Board.

D.  The Board shall hold such meetings as are necessary to carry out the purposes of this act.  The Board shall meet at the call of the Governor.

Laws 1980, c. 155, § 1, emerg. eff. April 1, 1980; Laws 1986, c. 15, § 2, eff. July 1, 1986; Laws 1992, c. 96, § 1, emerg. eff. April 17, 1992; Laws 1998, c. 41, § 1.

§743805.  Education Council  Abolition  Transfer of funds and property.

Effective July 1, 1979, the Oklahoma Education Council is hereby abolished and all unexpended funds, property, records, employees, and any outstanding financial obligations, are hereby transferred to the Office of the Governor.

Laws 1979, c. 186, § 5, emerg. eff. May 17, 1979.

§743901.  Short title.

This act shall be known as the "Oklahoma Sunset Law."

Laws 1977, c. 9, § 1, emerg. eff. March 10, 1977.

§74-3902.  Definitions.

As used in the Oklahoma Sunset Law:

1.  "Statutory entity" means any department, agency, commission, board or other regulatory instrumentality of state government enumerated in the Oklahoma Sunset Law; and

2.  "Termination date" means the date provided for termination of legislative authority for the existence of a particular entity as provided for in this act.

Added by Laws 1977, c. 9, § 2, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 1, emerg. eff. June 29, 1983; Laws 1995, c. 31, § 2.

§74-3902.1.  Repealed by Laws 1995, c. 31, § 7.

§74-3903.  Termination of certain statutory entities July 1, 2008 - Abolition of powers, duties and functions.

The following statutory entities and their successors shall be terminated on July 1, 2008, and all powers, duties and functions shall be abolished one (1) year thereafter:

1.  Oklahoma State Committee of Plumbing Examiners as created by Section 1004 of Title 59 of the Oklahoma Statutes;

2.  Waterworks and Wastewater Works Advisory Council as created by Section 1103 of Title 59 of the Oklahoma Statutes;

3.  Special Agency Account Board as created by Section 7.2 of Title 62 of the Oklahoma Statutes;

4.  State Board of Examiners of Certified Shorthand Reporters as created by Section 1501 of Title 20 of the Oklahoma Statutes;

5.  Oklahoma EMS Advisory Council as created by Section 1-2516 of Title 63 of the Oklahoma Statutes;

6.  Advisory Council on Alcohol and Drug Abuse as created by Section 3-407 of Title 43A of the Oklahoma Statutes; and

7.  Oklahoma Educational Television Authority as created by Section 23-105 of Title 70 of the Oklahoma Statutes.

Added by Laws 1977, c. 9, § 3, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 3, emerg. eff. June 29, 1983; Laws 1986, c. 296, § 1, eff. July 1, 1986; Laws 1989, c. 254, § 1; Laws 1992, c. 1, § 1, emerg. eff.  March 10, 1992; Laws 1997, c. 26, § 1, emerg. eff. April 1, 1997; Laws 2002, c. 331, § 1.

§74-3904.  Termination of certain statutory entities July 1, 2009 - Abolition of powers, duties and functions.

The following statutory entities and their successors shall be terminated on July 1, 2009, and all powers, duties and functions shall be abolished one (1) year thereafter:

1.  State Board of Cosmetology as created by Section 199.2 of Title 59 of the Oklahoma Statutes;

2.  State Barber Advisory Board as created by Section 61.4 of Title 59 of the Oklahoma Statutes;

3.  Oklahoma Real Estate Commission as created by Section 858-201 of Title 59 of the Oklahoma Statutes;

4.  State Board of Examiners of Psychologists as created by Section 1354 of Title 59 of the Oklahoma Statutes;

5.  Scenic River Commission as created by Section 1461 of Title 82 of the Oklahoma Statutes;

6.  Domestic Violence and Sexual Assault Advisory Committee as created by Section 3-312 of Title 43A of the Oklahoma Statutes;

7.  State Board of Medical Licensure and Supervision as created by Section 481 of Title 59 of the Oklahoma Statutes;

8.  Group Homes for Persons with Developmental or Physical Disabilities Advisory Board as created by Section 1430.4 of Title 10 of the Oklahoma Statutes; and

9.  Ottawa Reclamation Authority as created by Section 801 of Title 45 of the Oklahoma Statutes.

Added by Laws 1977, c. 9, § 4, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 4, emerg. eff. June 29, 1983; Laws 1986, c. 296, § 2, eff. July 1, 1986; Laws 1991, c. 194, § 1; Laws 1997, c. 34, § 1; Laws 2000, c. 33, § 2; Laws 2003, c. 26, § 1.

§74-3905.  Termination of certain statutory entities July 1, 2010 - Abolition of powers, duties and functions.

The following statutory entities and their successors shall be terminated on July 1, 2010, and all powers, duties and functions shall be abolished one (1) year thereafter:

1.  State Board of Registration for Professional Engineers and Land Surveyors as created by Section 475.3 of Title 59 of the Oklahoma Statutes;

2.  Oklahoma Accountancy Board as created by Section 15.2 of Title 59 of the Oklahoma Statutes;

3.  The Board of Governors of the Licensed Architects and Landscape Architects of Oklahoma as created by Section 46.4 of Title 59 of the Oklahoma Statutes;

4.  Oklahoma Funeral Board as created by Section 396 of Title 59 of the Oklahoma Statutes;

5.  Long-Term Care Facility Advisory Board as created by Section 1-1923 of Title 63 of the Oklahoma Statutes;

6.  Commission on Marginally Producing Oil and Gas Wells as created by Section 700 of Title 52 of the Oklahoma Statutes; and

7.  Minority Teacher Recruitment Advisory Committee as created by Section 6-129.1 of Title 70 of the Oklahoma Statutes.

Added by Laws 1977, c. 9, § 5, emerg. eff. March 10, 1977.  Amended by Laws 1979, c. 115, § 2; Laws 1983, c. 333, § 5, emerg. eff. June 29, 1983; Laws 1986, c. 296, § 3, eff. July 1, 1986; Laws 1987, c. 236, § 195, emerg. eff. July 20, 1987; Laws 1992, c. 343, § 1, eff. July 1, 1992; Laws 1995, c. 252, § 3, emerg. eff. May 25, 1995; Laws 1998, c. 205, § 1; Laws 2004, c. 93, § 1.

§743906.  Termination of certain statutory entities July 1, 2011  Abolition of powers, duties and functions.

The following statutory entities and their successors shall be terminated on July 1, 2011, and all powers, duties and functions shall be abolished one (1) year thereafter:

1.  Polygraph Examiners Board as created by Section 1455 of Title 59 of the Oklahoma Statutes;

2.  State Board of Osteopathic Examiners as created by Section 624 of Title 59 of the Oklahoma Statutes;

3.  Board of Podiatric Medical Examiners as created by Section 137 of Title 59 of the Oklahoma Statutes; and

4.  Oklahoma Professional Boxing Commission as created by Section 604.1 of Title 3A of the Oklahoma Statutes.

Added by Laws 1977, c. 9, § 6, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 6, emerg. eff. June 29, 1983; Laws 1986, c. 150, § 23, emerg. eff. April 29, 1986; Laws 1986, c. 251, § 56, eff. Nov. 1, 1986; Laws 1988, c. 225, § 23; Laws 1992, c. 147, § 11, eff. July 1, 1992; Laws 1993, c. 145, § 357, eff. July 1, 1993; Laws 1993, c. 196, § 1; Laws 1999, c. 238, § 1; Laws 2005, c. 24, § 1.

§74-3907.  Termination of certain statutory entities July 1, 2006 - Abolition of powers, duties, and functions.

The following statutory entities and their successors shall be terminated on July 1, 2006, and all powers, duties and functions shall be abolished one (1) year thereafter:

1.  Board of Examiners for Speech-Language Pathology and Audiology as created by Section 1607 of Title 59 of the Oklahoma Statutes;

2.  State Board of Veterinary Medical Examiners as created by Section 698.3 of Title 59 of the Oklahoma Statutes;

3.  Board of Tests for Alcohol and Drug Influence as created by Section 759 of Title 47 of the Oklahoma Statutes;

4.  State Anatomical Board as created by Section 91 of Title 63 of the Oklahoma Statutes;

5.  Oklahoma Peanut Commission as created by Section 18-52 of Title 2 of the Oklahoma Statutes;

6.  Sheep and Wool Utilization, Research and Market Development Commission as created by Section 18-181 of Title 2 of the Oklahoma Statutes;

7.  Oklahoma Wheat Utilization, Research and Market Development Commission as created by Section 18-301 of Title 2 of the Oklahoma Statutes;

8.  Board of Examiners in Optometry as created by Section 582 of Title 59 of the Oklahoma Statutes;

9.  State Capitol Preservation Commission as created by Section 4102 of this title;

10.  Commission on County Government Personnel Education and Training as created by Section 130.1 of Title 19 of the Oklahoma Statutes;

11.  Oklahoma Climatological Survey as created by Section 245 of this title;

12.  The State Board of Licensed Social Workers as created by Section 1253 of Title 59 of the Oklahoma Statutes;

13.  Child Death Review Board as created by Section 1150.2 of Title 10 of the Oklahoma Statutes;

14.  State Agency Review Committee as created by Section 7005 of this title;

15.  The Wellness Council as created by Section 1382 of this title;

16.  Oklahoma Liquefied Petroleum Gas Research, Marketing and Safety Commission as created by Section 420.22 of Title 52 of the Oklahoma Statutes;

17.  Board of Chiropractic Examiners as created by Section 161.4 of Title 59 of the Oklahoma Statutes; and

18.  State Board of Registration for Foresters as created by Section 1203 of Title 59 of the Oklahoma Statutes.

Added by Laws 1977, c. 9, § 7, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 7, emerg. eff. June 29, 1983; Laws 1987, c. 108, § 6, eff. July 1, 1987; Laws 1988, c. 225, § 24; Laws 1989, c. 210, § 4, emerg. eff. May 8, 1989; Laws 1991, c. 168, § 11, eff. July 1, 1991; Laws 1993, c. 195, § 4, eff. July 1, 1993; Laws 1994, c. 219, § 1; Laws 1994, c. 334, § 1, eff. July 1, 1994; Laws 1999, c. 19, § 2; Laws 2000, c. 158, § 1; Laws 2004, c. 93, § 3; Laws 2005, c. 168, § 6, emerg. eff. May 13, 2005; Laws 2006, c. 16, § 87, emerg. eff. March 29, 2006.

NOTE:  Laws 2005, c. 24, § 2 repealed by Laws 2006, c. 16, § 88, emerg. eff. March 29, 2006.

§74-3908.  Termination of certain statutory entities July 1, 2007 - Abolition of powers, duties and functions.

The following statutory entities and their successors shall be terminated on July 1, 2007, and all powers, duties and functions shall be abolished one (1) year thereafter:

1.  State Accrediting Agency as created by Section 241 of Title 72 of the Oklahoma Statutes;

2.  Public Employees Relations Board as created by Section 51-104 of Title 11 of the Oklahoma Statutes;

3.  Capitol-Medical Center Improvement and Zoning Commission as created by Section 83.1 of Title 73 of the Oklahoma Statutes;

4.  Archives and Records Commission as created by Section 305 of Title 67 of the Oklahoma Statutes;

5.  Oklahoma Prison Industry Marketing Development Advisory Task Force as created by Section 549.2 of Title 57 of the Oklahoma Statutes;

6.  Oklahoma Energy Resources Board as created by Section 288.3 of Title 52 of the Oklahoma Statutes;

7.  Advisory Committee on Pedorthics as created by Section 5 of Enrolled Senate Bill No. 166 of the 1st Session of the 48th Oklahoma Legislature; and

8.  Advisory Committee on Orthotics and Prosthetics as created by Section 5 of Enrolled Senate Bill No. 189 of the 1st Session of the 48th Oklahoma Legislature.

Added by Laws 1977, c. 9, § 8, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 8, emerg. eff. June 29, 1983; Laws 1987, c. 118, § 58, operative July 1, 1987; Laws 1989, c. 254, § 2; Laws 1989, c. 343, § 41, operative July 1, 1989; Laws 1995, c. 31, § 1; Laws 2001, c. 276, § 1.

§743909.  Oneyear period for ceasing affairs  Abolition  Transfer of funds to General Revenue Fund  Payment of debts  Equipment and supplies  Other obligations.

A.  Except as otherwise provided by law, any statutory entity listed in Sections 3903 through 3908 of this title which is terminated shall have a period of one (1) year after its termination date for the purpose of ceasing its affairs and termination shall not reduce or otherwise limit the powers, duties, or functions of said entity.  Upon the expiration of the oneyear period, the entity and its personnel positions shall be abolished.

B.  Except as otherwise provided by law, one (1) year after the termination date of a statutory entity, the State Treasurer shall transfer all funds of that entity to the General Revenue Fund.  All debts of that entity shall be paid by the State Treasurer from the funds of that statutory entity.  All equipment, files, fixtures, furniture, and supplies of the terminated entity shall be transferred to the Office of Public Affairs to be stored or disposed of as specified by law.  Any other outstanding obligations or functions remaining to be performed after termination of an entity shall be performed by the Office of Public Affairs until provisions are made for such obligations or functions by the Legislature.

Amended by Laws 1983, c. 304, § 160, eff. July 1, 1983; Laws 1985, c. 92, § 1, eff. July 1, 1985.

§743911.  Recreation of statutory entity  Status of members.

After a statutory entity has been recreated by the Legislature, it shall not be necessary to reappoint any member of the governing board or commission of said statutory entity, and said members shall complete their original terms without reappointment or reconfirmation.

Amended by Laws 1983, c. 333, § 10, emerg. eff. June 29, 1983.

§74-3912.  Repealed by Laws 1995, c. 31, § 7.

§743913.  Continutation of orders, rules, regulations, licenses, etc.  Revenue bonds  Actions and judicial proceedings  Continuation of proceedings.

A.  All orders, determinations, rules, regulations, permits, certificates, licenses, contracts, rates and privileges which have been issued, made, granted or allowed to become effective by a statutory entity abolished by this act or by any provision of law affected by this act, shall continue in effect according to their terms until terminated or modified by operation of law.

B.  Notwithstanding any other provisions of this act any revenue bonds heretofore or hereafter issued or sold by a statutory entity shall remain in full force and effect, and no such statutory entity shall be terminated under the terms of this act until such outstanding revenue bonded indebtedness has been satisfied.

C.  No suit, action or other judicial proceeding lawfully commenced by or against any officer or agency in his or its official capacity, or in relation to the exercise of his or its official functions, shall abate by reason of the taking effect of any provision of this act, but the court, unless it determines that the survival of such suit, action or other proceedings is not necessary for purposes of settlement of the questions involved, shall allow the same to be maintained, with such substitutions as to parties as are appropriate.

D.  No administrative action or any judicial proceeding lawfully commenced shall abate solely by reason of the taking effect of any provision of this act.  Any such cause of action pending on the date the entity is terminated or that is commenced during the termination period shall be prosecuted or defended in the name of the state by the Attorney General if it would have been his duty to so prosecute or defend had the statutory entity been recreated.

Laws 1977, c. 9, § 13, emerg. eff. March 10, 1977.

§74-3914.  Hearings - Burden of establishing public need - Information to be provided.

When any statutory entities are under review for sunset, said entities shall bear the burden of establishing that a sufficient public need is present which justifies their continued existence.  All said entities shall provide the appropriate House and Senate sunset committees with the following information:

1.  A zero-based operating budget review and analysis, including a summary of all income and expenditures;

2.  The identity of all units and subunits under the direct or advisory control of the statutory entity under review;

3.  All powers, duties and functions currently performed by the statutory entity under review;

4.  All statutory or other authority under which said powers, duties and functions of the statutory entity are carried out;

5.  Any powers, duties or functions which, in the opinion of the statutory entity under review, are being performed and duplicated by another statutory entity within the state including the manner in which, and the extent to which, this duplication of efforts is occurring and any recommendations as to eliminating such a situation;

6.  Any powers, duties or functions which, in the opinion of the statutory entity under review, are inconsistent with current and projected public demands and should be terminated or altered; and

7.  Any other information which the appropriate House or Senate sunset committee, in its discretion, feels is necessary and proper in carrying out its duties.

Added by Laws 1977, c. 9, § 14, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 12, emerg. eff. June 29, 1983; Laws 1995, c. 31, § 3.

§74-3915.  Evaluation criteria.

In evaluating each statutory entity the appropriate House or Senate sunset committee may consider factors including, but not limited to:

1.  The extent to which statutory changes have been recommended which would benefit the statutory entity;

2.  The extent to which operation of the statutory entity has been efficient and responsive to public needs;

3.  The extent to which the public has been encouraged to participate in rule- and decision-making as opposed to participation solely by persons regulated;

4.  The extent to which complaints have been expeditiously processed to completion in the public interest;

5.  The extent to which affirmative action requirements of state and federal statutes and constitutions have been complied with by the agency or the industry it regulates;

6.  An identification of other statutory entities having the same or similar objectives along with a comparison of the cost and effectiveness of said statutory entities and any duplication of the statutory entity under review;

7.  An examination of the extent to which the objectives of the statutory entity have been achieved in comparison with the objectives as initially set forth in the enabling legislation and an analysis of any significant variance between project and actual performance;

8.  A specification, to the extent feasible, in quantitative terms, of the objectives of said statutory entity for the next six (6) years; and

9.  An examination of the impact of said statutory entity on the economy of the state.

Added by Laws 1977, c. 9, § 15, emerg. eff. March 10, 1977.  Amended by Laws 1995, c. 31, § 4.

§74-3916.  Information to be provided by State Auditor and Inspector.

The State Auditor and Inspector shall furnish, upon request of the appropriate House or Senate sunset committee, any relevant information, including the results of prior audits and reviews of any statutory entity under sunset review.

Added by Laws 1977, c. 9, § 16, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 13, emerg. eff. June 29, 1983; Laws 1995, c. 31, § 5.

§74-3917.  Term of statutory entity - Monitoring new statutory entities.

A.  Any statutory entity enumerated in the Oklahoma Sunset Law shall, if re-created, be placed in this act to be terminated or re-created not more than six (6) years thereafter.

B.  The Oklahoma Department of Libraries shall monitor actions of the State Legislature and maintain a list of all agencies, boards, commissions, committees or other entities created or authorized by law, and all entities created by a Governor's Executive Order.  The updated list shall be provided to the Governor, the President Pro Tempore of the Oklahoma Senate, the Speaker of the Oklahoma House of Representatives, and the chairs of the appropriate House or Senate sunset committee within thirty (30) days after sine die adjournment of each legislative session.

Added by Laws 1977, c. 9, § 17, emerg. eff. March 10, 1977.  Amended by Laws 1983, c. 333, § 14, emerg. eff. June 29, 1983; Laws 1995, c. 31, § 6; Laws 2005, c. 24, § 3.

§743918.  Authority to terminate at earlier date.

Nothing in this act shall be construed to prohibit the Legislature from terminating a statutory entity covered by these provisions at a date earlier than that provided herein, nor to prohibit the Legislature from considering any other legislation relative to such statutory entity.

Laws 1977, c. 9, § 18, emerg. eff. March 10, 1977.

§743920.  Status and compensation of employees of terminated statutory entity.

All persons employed by any statutory entity which has been terminated by operation of the Oklahoma Sunset Law, but has been recreated within one (1) year after the final termination date shall be deemed employees of the Office of Public Affairs for not more than one (1) year after such final termination date.  Salaries and benefits of such employees shall continue from the final termination date until the effective date recreating the statutory entity, and shall be paid from the funds of the recreated statutory entity as soon as available.  For the purpose of this section "final termination date" shall mean the date on which a statutory entity's powers, duties and functions are to be abolished pursuant to the provisions of the Oklahoma Sunset Law.

After the effective date of the act recreating the statutory entity the employees shall resume their positions with the entities they were employed by on the final termination date.

The provisions of this section shall have prospective and retrospective application.

Added by Laws 1988, c. 225, § 25.

§74-3921.  Termination of advisory bodies.

A.  1.  Any joint resolution or bill enacted after February 1, 1993, creating or establishing advisory bodies including, but not limited to, task forces, boards, commissions, and councils, which creation or establishment is not codified in the Oklahoma Statutes, shall terminate the first day of the first regular session of the next Oklahoma Legislature unless the joint resolution or bill specifies an earlier or later termination date.

2.  Any advisory bodies created by bill or joint resolution prior to February 1, 1993, which creation or establishment is not codified in the Oklahoma Statutes, shall be terminated unless the advisory body is codified in the next decennial compilation of Oklahoma laws.

B.  1.  Effective January 1, 1994, except as otherwise provided by this subsection, advisory bodies including, but not limited to, task forces, boards, commissions and councils created or established by simple resolutions or concurrent resolutions passed by the Legislature or either house thereof shall terminate the first day of the first regular session of the next Oklahoma Legislature, unless such simple or concurrent resolution specifies an earlier termination date.

2.  Any such advisory body created prior to January 1, 1991, by a simple or concurrent resolution passed by the Legislature or either house thereof is hereby terminated.

Added by Laws 1992, c. 310, § 16, eff. July 1, 1992.  Amended by Laws 1993, c. 155, § 3, eff. July 1, 1993; Laws 1999, c. 59, § 1, eff. July 1, 1999.  Renumbered from § 11b of Title 75 by Laws 1999, c. 59, § 23, eff. July 1, 1999.

§744101.  Definitions.

As used in Sections 4101 through 4108 of this title:

1.  "Public areas" means those areas in the Capitol open to the general public for general visitation; and

2.  "Art" means fine art of museum quality representing the highest quality of art objects available to include paintings, graphic arts, art photography and sculpture, aesthetically aligned with recognized values, created by the conscious use of skill and creative imagination.

Added by Laws 1982, c. 75, § 1, operative July 1, 1982; Laws 1983, c. 304, § 153, eff. July 1, 1983.

§74-4102.  Creation - Responsibilities.

There is hereby re-created, to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law, the State Capitol Preservation Commission which shall be responsible for planning and supervising the preservation and restoration of the interior and exterior of the State Capitol Building, hereinafter referred to as the Capitol, and the Governor's Mansion.  The Commission shall control the display of art objects in public areas of the Capitol and the Governor's Mansion.

Added by Laws 1982, c. 75, § 2, operative July 1, 1982.  Amended by Laws 1983, c. 304, § 154, eff. July 1, 1983; Laws 1988, c. 12, § 1, operative July 1, 1988; Laws 1994, c. 13, § 1; Laws 2000, c. 96, §1.

§744103.  Membership  Term  Officers  Support services.

A.  The State Capitol Preservation Commission shall be composed of fifteen (15) members as follows:

1.  Three members shall be appointed by the Governor;

2.  Three members shall be appointed by the President Pro Tempore of the Senate;

3.  Three members shall be appointed by the Speaker of the House of Representatives;

4.  One member shall be appointed by the Chief Justice of the Oklahoma Supreme Court; and

5.  The following shall be ex officio members:

a. Chairman of the Oklahoma Arts Council,

b. President of the Oklahoma Historical Society,

c. Capitol Architect and Curator,

d. Superintendent of the Capitol, and

e. Director of Public Affairs or a designee.

B.  The initial term of office of the appointed members shall be as follows:

1.  One of the members appointed by the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the member appointed by the Chief Justice of the Oklahoma Supreme Court shall serve a oneyear term;

2.  One of the members appointed by the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall serve a threeyear term; and

3.  One of the members appointed by the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall serve a fiveyear term.

The term of office for each successor shall be for five (5) years.  Any member of the Legislature who is appointed to the Commission shall serve only as long as he is a member of the respective house from which he was appointed.

C.  The Commission shall elect a chairman and a vicechairman from its membership to serve for a period of two (2) years.  Members of the Commission shall not be compensated except for reimbursement as provided in the State Travel Reimbursement Act.

D.  The Department of Central Services shall make the necessary arrangements for support services for the State Capitol Preservation Commission.

Added by Laws 1982, c. 75, § 3, operative July 1, 1982.  Amended by Laws 1983, c. 304, § 155, eff. July 1, 1983; Laws 1996, c. 348, § 15, eff. July 1, 1996.

§744104.  Powers and responsibilities of Commission.

The State Capitol Preservation Commission shall:

1.  Research, plan, and have control of modifications and decor of the interior and exterior of the Capitol and the Governor's Mansion; and

2.  Establish in conjunction with the Office of Public Affairs, such annual operating and capitol construction budgets as necessary for the operation, restoration, and preservation of the Capitol and the Governor's Mansion and for providing such works of art as are considered desirable and suitable; and

3.  Establish standards for the acquisition and display of works of art for public display in the Capitol and the Governor's Mansion and select such works.  Such works of art shall be directly related to the history and culture of the State of Oklahoma; and

4.  Establish procedures by which private contributions of suitable art can be accepted for the Capitol and the Governor's Mansion.  The Commission is authorized to accept and make proper disposition of works of art as may be donated to the Commission and this state; and

5.  Have final approval authority for any proposed modification, alteration, renovation, repair, or construction on any part of the Capitol and the Governor's Mansion or any plans or programs for the restoration, preservation, or display of fine art programs in and surrounding the Capitol and the Governor's Mansion.

Added by Laws 1982, c. 75, § 4, operative July 1, 1982. Amended by Laws 1983, c. 304, § 156, eff. July 1, 1983.

§744105.  Capitol Architect and Curator  Duties  Compensation.

There is hereby established the position of the Capitol Architect and Curator who shall:

1.  Develop the technical plans and programs for consideration by the State Capitol Preservation Commission with regard to restoration, renovation, and preservation of the Capitol and the Governor's Mansion; and

2.  Develop and enforce standards adopted for acquisition and display of works of art in and surrounding the Capitol and the Governor's Mansion; and

3.  Coordinate space demands of the various agencies in the Capitol and the Governor's Mansion; and

4.  Maintain a record of all structural and decor changes made in the Capitol and the Governor's Mansion; and

5.  Make recommendations to the Commission of necessary action on proposed modifications in decor or design to ensure preservation and maintenance of the cultural and historic integrity of the Capitol and the Governor's Mansion.

The Director of Public Affairs may contract for the services of a Capitol Architect and Curator or employ such an individual on either a full or parttime basis.  Compensation for the position will be in accord with similar professional positions in state government.

Added by Laws 1982, c. 75, § 5, operative July 1, 1982. Amended by Laws 1983, c. 304, § 157, eff. July 1, 1983.

§744106.  Cooperation between Commission and branches of state government.

The State Capitol Preservation Commission is directed to maintain close coordination with the executive, legislative and judicial branches of government to ensure that the needs of each branch of government are considered in all planned development and modifications of the Capitol and the Governor's Mansion.

Added by Laws 1982, c. 75, § 6, operative July 1, 1982. Amended by Laws 1983, c. 304, § 158, eff. July 1, 1983.

§744107.  Accomplishment of work and acquisitions  Compliance with administrative requirements.

All work and acquisitions planned and developed by the State Capitol Preservation Commission shall be accomplished or contracted through the appropriate administrative agencies of the state.  The Commission shall comply with all approved administrative requirements placed on separate agencies of state government except as it may be exempted therefrom by appropriate legislative action.

Added by Laws 1982, c. 75, § 7, operative July 1, 1982.

§744108.  Application of act.

The provisions of Sections 4101 through 4107 of this title shall apply to all modifications in the structure or decor of the Capitol and the Governor's Mansion except for those immediate emergency repairs needed to prevent loss or damage to property or to protect the public during use of the building.

Added by Laws 1982, c. 75, § 8, operative July 1, 1982. Amended by Laws 1983, c. 304, § 159, eff. July 1, 1983.

§74-4109.  State Capitol Building and Governor's Mansion restoration and preservation projects - Competitive bidding exemption.

By the order of the Director of the Department of Central Services, restoration and preservation projects of the State Capitol Building or of the Governor's Mansion may be exempted from the provisions of the Public Competitive Bidding Act, Section 101 et seq. of Title 61 of the Oklahoma Statutes.  For exempted State Capitol Building or Governor's Mansion construction projects, the Department of Central Services shall select among contractors qualified by past experience to conduct historical preservation projects.

Added by Laws 1985, c. 312, § 50, emerg. eff. July 25, 1985.  Amended by Laws 1997, c. 123, § 1, eff. Nov. 1, 1997.

§744111.  Short title.

Sections 1 through 10 of this act shall be known and may be cited as the "Incentive Awards for State Employees Act".

Added by Laws 1984, c. 269, § 1, operative July 1, 1984.

§744112.  Committee for Incentive Awards for State Employees  Creation  Membership  Compensation and expenses.

There is hereby created within the Office of Personnel Management the Committee for Incentive Awards for State Employees, referred to in the Incentive Awards for State Employees Act as the "Committee".

The Committee shall consist of seven (7) members as follows:

1.  The Director of Central Services or designee who shall be the chairperson;

2.  The Director of State Finance or designee;

3.  The Administrator of the Office of Personnel Management or designee;

4.  The chief administrative officer of a state executive agency, department, commission, or office who shall be appointed by the Governor;

5.  A state employee who does not occupy a supervisory position, to be appointed by the Governor;

6.  A person who is not a state officer or employee, to be appointed by the President Pro Tempore of the Senate; and

7.  A person who is not a state officer or employee, to be appointed by the Speaker of the House of Representatives.

Each member who is appointed by the Governor shall serve on the Committee at the pleasure of the Governor.  Those members not appointed by the Governor shall serve on the Committee at the pleasure of their respective appointing authority.  Each member who is not a state officer or employee shall have experience in administering employee incentive programs as such programs are used in private industry or in the public sector.  Each member shall serve on the Committee without receiving compensation for said service or any reimbursement pursuant to the provisions of the State Travel Reimbursement Act.

Added by Laws 1984, c. 269, § 2, emerg. eff. May 30, 1984.  Amended by Laws 2000, c. 336, § 11, eff. July 1, 2000.

§744113.  Implementation of awards program  Rules and regulations  Policies and procedures.

The Committee shall promulgate rules and regulations and adopt policies and procedures to implement an incentive awards program for state employees pursuant to the provisions of the Incentive Awards for State Employees Act.

Added by Laws 1984, c. 269, § 3, emerg. eff. May 30, 1984.

§744114.  Agencies authorized to participate in incentive awards program.

With the exception of agencies and offices within the Legislature, the Office of the Governor, the Office of the Lieutenant Governor, and the Office of the State Auditor and Inspector, any agency, department, commission, or office of state government may participate in the incentive awards program provided for in Section 5 of this act.

Added by Laws 1984, c. 269, § 4, operative July 1, 1984.

§744115.  Contents of incentive awards program.

The incentive awards program provided for in the Incentive Awards for State Employees Act shall consist of:

1.  individual productivity incentive awards, individual incentive compensation,and unit incentive pay for contributions resulting in increased productivity, cost curtailment, improved safety, efficiency, or morale, or better services to the citizens of this state; and

2.  individual longevity incentive awards for length of service to the state.

Added by Laws 1984, c. 269, § 5, operative July 1, 1984. Amended by Laws 1989, c. 344, § 4.

§744115A.  Longevity awards.

Pursuant to rules and regulations promulgated by the Committee for Incentive Awards for State Employees, state employees shall be recognized for their length of service to the state. Recognition shall consist of certificates and lapel pins.  The longevity award shall be made at fiveyear intervals during the month following the anniversary date of the employee to recognize years of service as defined in Section 805.2 of Title 74 of the Oklahoma Statutes.  The cost of the incentive award shall be billed to the employing agency.

§744116.  Nominations  Awards.

Pursuant to rules and regulations promulgated by the Committee, any state employee occupying a supervisory position in an agency, department, commission, or office eligible to participate in the incentive awards program provided for in Section 4115 of this title, monthly, may nominate for an incentive award those employees who have demonstrated excellence by making an exceptional contribution to their respective work unit, to their agency or to state government in general resulting in increased productivity, cost curtailment, improved safety, efficiency, or morale or better services to the citizens of this state.  The nomination of such employees shall be made to the Committee on forms prescribed and provided by the Committee.  If, after reviewing such nominations, it is the decision of the Committee that a nominated employee made a contribution as provided in this subsection, the Committee shall approve the nomination of said employee and appropriately award said employee with a certificate and lapel pin provided by the Committee. State agency supervisors, managers and agency directors may also be nominated for noncash incentive awards for making similar contributions.  The Committee may promulgate rules and establish procedures to delegate the receipt and review of nominations, and the awarding of certificates and lapel pins to participating agencies, boards, commissions, and offices.  The cost of the certificates and lapel pins shall be reimbursed to the Committee by the agency, board, commission, or office that made the nomination.

Added by Laws 1984, c. 269,§ 6, operative July 1, 1984. Amended by Laws 1989, c. 344, § 6.

§744117.  Individual incentive compensation.

Pursuant to rules promulgated by the Committee, any state employee occupying a supervisory position in an agency, department, commission, or office eligible to participate in the incentive awards program provided for in Section 4115 of this title, monthly, may nominate employees for individual incentive compensation.  Nominations for such compensation shall be made in the same manner as provided for in Section 4116 of this title concerning nominations for individual incentive awards.  Those nominated for such compensation, at a minimum must have made an exceptional contribution similar to, but greater than, that required by the provisions of Section 4116 of this title.  Employees determined by the Committee to be deserving of individual incentive compensation pursuant to the provisions of this section may be awarded an increase in compensation in a sum at least equal to twentyfive percent (25%) of the amount determined by the Committee to be the total unit dollar savings to the state for the level of services rendered, but not to exceed the sum of Ten Thousand Dollars ($10,000.00).  Said incentive compensation shall be paid in one lump sum if the twelve-month period mirrors the fiscal year, or two single payments from any funds available to the nominating agency, department, commission, or office.  The calculation for two payments shall be based on the number of months in the first fiscal year of implementation for the first payment.  The second payment shall come at the end of the first twelve (12) months of implementation, which falls in the second fiscal year.  No nominations for an individual incentive compensation award shall be made until the nominating agency, department, commission, or office assures that funds for said award are available.  Funds for the payment of individual incentive compensation awards shall be considered encumbered to the extent said awards are approved by the committee.

Added by Laws 1984, c. 269, § 7, operative July 1, 1984.  Amended by Laws 1985, c. 46, § 8, emerg. eff. April 23, 1985; Laws 2001, c. 381, § 20, eff. July 1, 2001; Laws 2005, c. 61, § 1, eff. Nov. 1, 2005.

§744118.  Unit incentive pay.

The Committee, in addition to individual incentive awards and individual incentive compensation, may award unit incentive pay in accordance with the provisions of this section.

A.  To qualify for the award of unit incentive pay to its employees, an agency, department, commission, or office shall demonstrate to the satisfaction of the Committee that said agency, department, commission, office, work unit or work team identified by the respective agency, department, commission or office has met both of the following two criteria in its operations, after adjustment for inflation or deflation:

1.  Operated at a lower unit cost.  "Unit cost" shall be defined as expenditures in dollars to complete a measurable unit of work.

a. For firsttime participants the unit cost for the participating year shall be compared to either the unit cost for the immediately preceding twelve-month period or a standard unit cost approved by the Committee, or

b. For participants with one or more years in the program, the unit cost for the participating year shall be compared to either the average unit cost of prior successful participating years in the program or a standard unit cost approved by the Committee; and

2.  Operated at no greater total dollar expenditures, except:

a. in a case where unit costs are reduced but total expenditures increased due to the agency or office maintaining its level of service; or

b. in a case where the Legislature or department head specifically mandates an increase in the workload.

B.  The Committee shall satisfy itself that the claimed unit dollar cost of operation is real and not merely apparent, and that it is not, in whole or in part, the result of any of the following:

1.  A lowering of the level or quality of the service rendered; or

2.  Reduced passthrough on transfer expenditures; or

3.  Receipts realized in excess of amounts budgeted; or

4.  Nonrecurrence of expenditures which were single outlay, or onetime expenditures, in the preceding fiscal year; or

5.  Failure to reward deserving employees through promotions, reclassification, award of merit salary increments, or salary increases authorized by salary range revisions; or

6.  Postponement of normal purchases and repairs to a future fiscal year; or

7.  Stockpiling inventories in the immediately preceding fiscal year so as to reduce requirements in the eligible fiscal year; or

8.  Substitution of federal funds or any funds which are not state funds for state appropriations; or

9.  Unreasonable postponement of payments of accounts payable until the fiscal year immediately following the eligible fiscal year; or

10.  Shifting of expenses to another agency, department, commission, or office of government; or

11.  Any other practice, event, or device which the Committee decides has caused a distortion which misrepresents that a savings or increase in level of services has occurred.

C.  The Committee may consider but is not limited to considering as legitimate savings those reductions in expenditures made possible by such items as the following:

1.  Reductions in overtime; or

2.  Elimination of consultant fees; or

3.  Less temporary help; or

4.  Elimination of budgeted positions; or

5.  Improved methods of communication; or

6.  Improved systems and procedures; or

7.  Better development and utilization of manpower; or

8.  Elimination of unnecessary travel; or

9.  Elimination of unnecessary printing and mailing; or

10.  Elimination of unnecessary payments for advertising, memberships, dues, and subscriptions; or

11.  Elimination of waste, duplication, and operations of doubtful value; or

12.  Improved space utilization; or

13.  Proven costreduction techniques; or

14.  Any other items considered by the Committee as representing true savings.

Added by Laws 1984, c. 269, § 8, operative July 1, 1984.  Amended by Laws 1992, c. 126, § 1, eff. July 1, 1992; Laws 2005, c. 61, § 2, eff. Nov. 1, 2005.

§744119.  Amount of unit dollar savings  Additional award of incentive compensation  Retirement benefits  Forfeiture of unit share  Funding source.

At the conclusion of the eligible fiscal year, subject to the rules and regulations promulgated by the Committee, the Committee shall compare the unit dollar expenditures for that year of each agency, department, commission, office, or defined work unit or work teams against the base year data and, after making such adjustments as in the judgment of the Committee are required to eliminate distortions, shall determine the amount, if any, that the agency, department, commission, office, or defined work unit or work teams has reduced its unit dollar cost of operations or increased its level of services in the eligible fiscal year.  Adjustments to eliminate distortions may include any legislative increases in employee compensation and inflationary increases in the cost of services, materials, or supplies.  If the Committee shall determine an agency, department, commission, or office qualifies for award, it may award, after consultation with the Office of State Finance, to the employees of that agency, department, commission, office, defined work unit or work teams a sum not in excess of twentyfive percent (25%) of the amount determined to be the total unit dollar savings to the state for the level of services rendered.  Incentive pay awards provided pursuant to the provisions of the Incentive Awards for State Employees Act shall be exempt from retirement contributions and shall not be included for the purpose of computing a retirement allowance pursuant to any public retirement system of this state.  The amount awarded shall be divided and distributed in equal shares to the employees of the agency, department, commission, office, defined work unit or work teams except that employees who have worked for the agency, department, commission, office, defined work unit or work teams less than the full twelve (12) months of the fiscal year shall receive only a pro rata share based on the fraction of the year said employees have worked for that agency, department, commission, office, defined work unit or work teams.  Employees voluntarily leaving the employment of state government or employees dismissed for cause shall forfeit their share.  Funds for this incentive pay shall be drawn from the operating expenses of the agency, department, commission, or office for the eligible fiscal year.  No nominations for a unit incentive compensation award shall be made until the nominating agency, department, commission, or office assures that funds for said award are available.  Funds for the payment of unit incentive compensation awards shall be considered encumbered to the extent said awards are approved by the Committee.

Added by Laws 1984, c. 269, § 9, operative July 1, 1984.  Amended by Laws 1985, c. 46, § 9, emerg. eff. April 23, 1985; Laws 1992, c. 126, § 2, eff. July 1, 1992.

§74-4120.  Reports.

The Administrator of the Office of Personnel Management shall include a status report on the employee incentive award program in the annual report for the Office of Personnel Management required by Section 840-1.6A of this title.

Added by Laws 1984, c. 269, § 10, operative July 1, 1984.  Amended by Laws 1998, c. 364, § 35, emerg. eff. June 8, 1998.

§74-4121.  On-the-job employee performance recognition program.

A.  In order to establish a public employee benefit program to encourage outstanding performance in the workplace, the Administrator of the Office of Personnel Management is hereby directed to establish an on-the-job employee performance recognition program which encourages outstanding job performance and productivity.

B.  In order to promote excellence in job performance and provide recognition for work units with exceptional performance, state agencies are authorized to expend from monies available in the agency's operating funds so much thereof as may be necessary for the purchase of recognition awards for presentation to the members of work units or individual employees with exceptional job performance records or for other significant contributions to the operation of the agency.

C.  Recognition awards may be presented to members of work units or individual employees having exceptional job performance records or other significant contributions and such awards may be presented at a formal or informal ceremony, banquet or reception, the cost of which may be expended from monies available in the agency's operating funds.

D.  1.  Recognition awards may consist of distinctive wearing apparel, service pins, plaques, writing pens, or other distinguished awards of a value not exceeding One Hundred Fifty Dollars ($150.00) per recognized employee each fiscal year to recognize the achievement of the work unit or individual employee.

2.  In addition to recognition awards listed in paragraph 1 of this subsection, the agency may establish an employee performance and conduct cash recognition program not to exceed Two Hundred Fifty Dollars ($250.00) per recognized employee each fiscal year for cash awards to recognize outstanding performance in the workplace by the employees of the agency.

Added by Laws 1999, c. 396, § 29, emerg. eff. June 10, 1999.  Amended by Laws 2001, c. 50, § 1, emerg. eff. April 10, 2001; Laws 2001, c. 348, § 1, eff. Nov. 1, 2001.  Renumbered from § 162.6 of Title 56 by Laws 2001, c. 348, § 5, eff. Nov. 1, 2001.  Amended by Laws 2002, c. 325, § 1, eff. Nov. 1, 2002.

§74-4122.  Employee productivity program.

A.  State agencies may establish employee productivity programs designed to enhance their quality improvement efforts and employee productivity.  Employee productivity programs shall include a process that enables employees to make recommendations to agencies that would improve employee productivity or reduce agency service costs and that provides recognition to employees whose recommendations lead to improved productivity or agency cost savings.

B.  State agencies may expend monies available to them for the purchase of employee productivity program recognition awards for employees whose exceptional recommendations result in improved productivity or agency cost savings.  Recognition awards shall include distinctive wearing apparel, service pins, or United States Savings Bonds, the value of which shall not exceed One Hundred Dollars ($100.00) per employee per award.

Added by Laws 2001, c. 362, § 1, eff. Nov. 1, 2001.

NOTE:  Editorially renumbered from § 4121 of this title to avoid a duplication in numbering.

§74-4190.  Child care centers - Administration - Priority in eligibility - Rates.

A.  The Administrator of the Office of Personnel Management is authorized to approve and administer child care centers for minor dependents of state employees, and may provide consultation to state agencies regarding child care centers.

B.  1.  The Administrator shall appoint an advisory committee to review the child care needs of state employees, recommend suitable sites for centers, monitor and evaluate the operation of centers.

2.  The advisory body shall report annually on the progress of the centers to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

C.  The Department of Central Services, the Department of Human Services, and the Oklahoma State Department of Health are directed to assist the Administrator of the Office of Personnel Management in the implementation of Sections 4190 through 4192 of this title.

D.  The Administrator is authorized to promulgate any rules necessary for the establishment and implementation of Sections 4190 through 4192 of this title.

E.  Licensed spaces in the child care centers shall be open to all eligible children, including those individuals not employed by the State of Oklahoma and those financially eligible for Department of Human Services child care assistance.  However, minor dependents of state employees shall be given highest priority and children financially eligible for Department of Human Services child care assistance second priority for all vacant spaces.

F.  The Administrator shall approve rates for child care consistent with the rates of the industry within the geographic area.

Added by Laws 1989, c. 344, § 7.  Amended by Laws 1990, c. 281, § 1, emerg. eff. May 29, 1990; Laws 1992, c. 367, § 12, eff. July 1, 1992; Laws 1994, c. 242, § 49; Laws 1995, c. 309, § 7, eff. July 1, 1995; Laws 2001, c. 381, § 21, eff. July 1, 2001.

§74-4191.  Child care - Contracts - Required provider qualifications - Parental responsibility.

A.  The Administrator of the Office of Personnel Management shall establish and administer child care centers with funds available for that purpose.

B.  The Administrator of the Office of Personnel Management may approve a consortium, partnership, cooperative or agreement to provide child care centers with other public or private employers.

C.  The child care centers shall be operated through a contract with child care providers.  Specifications for a contract shall be developed with the assistance of, and subject to the approval of, the Administrator of the Office of Personnel Management.  Any such contract shall be made through the Central Purchasing Division of the Department of Central Services.  The low bid will not be the single qualifier.  Any child care provider shall be required to carry sufficient liability insurance coverage which will pay damages incurred as a result of the negligent acts or omissions of an employee of the child care provider within the scope of the employment of such person.  Any child care provider shall meet or exceed applicable state child care facilities licensure standards.

D.  Nothing in this section shall prevent the Administrator from utilizing paragraph 13 of Section 85.5 of this title and paragraph 3 of subsection A of Section 85.7 of this title to continue the operation of a child care center with emergency contracts when the service provider's contract is canceled or terminated before another qualified service provider is procured.  The employees of the Office of Personnel Management shall not be employed to operate the centers.

E.  Any parent utilizing the services of a child care center shall be responsible for the charges assessed by the child care provider for child care services.

Added by Laws 1990, c. 281, § 2, emerg. eff. May 29, 1990.  Amended by Laws 1995, c. 309, § 8, eff. July 1, 1995; Laws 2001, c. 381, § 22, eff. July 1, 2001.

§74-4192.  Child Care Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Office of Personnel Management, to be designated the "Child Care Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Office of Personnel Management, from appropriations or fees.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Office of Personnel Management for the purpose of establishing and administering child care centers.  All expenditures from said revolving fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 281, § 3, emerg. eff. May 29, 1990.  Amended by Laws 2001, c. 381, § 23, eff. July 1, 2001.

§74-4200.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4201.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4201.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4202.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4203.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4203.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4204.  Repealed by Laws 1991, c. 316, § 37, eff. July 1, 1991.

§74-4205.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4206.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4206.2.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4206.3.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4206.4.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4207.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4207.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4208.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4209.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4209.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4209.2.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4210.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4211.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4211.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4211.2.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4212.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4212.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4213.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4214.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4214.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4214.2.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4215.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4216.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4217.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4218.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4219.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4219.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4219.2.  Repealed by Laws 1992, H.J.R. No. 1077, § 45, eff. Jan. 1, 1993.

§74-4219.3.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§744220.  Renumbered as § 1840 of Title 21 by Laws 1991, c. 316, § 36, eff. July 1, 1991.

§74-4221.  Repealed by Laws 1992, H.J.R. No. 1077, § 45, eff. Jan. 1, 1993.

§74-4222.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4223.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4224.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4225.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4226.  Repealed by Laws 1992, H.J.R. No. 1077, § 45, eff. Jan. 1, 1993.

§74-4227.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4228.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4229.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4230.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4230.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4231.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4232.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4233.  Repealed by Laws 1992, H.J.R. No. 1077, § 45, eff. Jan. 1, 1993.

§74-4234.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4235.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4236.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4237.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4238.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4239.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4241.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4242.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4243.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

NOTE:  Subsequent to repeal this section was amended by Laws 1995, c. 352, § 198, eff. July 1, 1995, to read as follows:

A.  No state agency shall:

1.  Enter into any contract with an employee of the agency, or with a business in which an employee holds a substantial financial interest, unless the contract is made after public notice by the agency and compliance with competitive bidding procedures.  This paragraph shall not apply to a contract of employment with the state;

2.  Enter into a contract with or make any ruling or take any action in favor of any person or business which is represented before such agency by a former state employee who, while a state employee, participated substantially in the particular matter before the agency; or

3.  Purchase any real property from any employee of said state agency or from any person who within eighteen (18) months prior to such purchase held such position with the state government, unless the property is acquired either by condemnation proceedings or the price to be paid for such property is approved in writing by the appointing authority of the agency acquiring such property and by the Governor.

B.  1.  The Department of Human Services is authorized to contract with qualified former state employees, or the spouses of state employees, or other relatives of state employees, for the purpose of providing direct care or treatment services to clients of the Department who are mentally retarded or have other developmental disabilities or are deprived.  Provided, however, that rates of payment and other terms and conditions of contracts entered into pursuant to this section shall be established by the Commission for Human Services and shall be no more favorable than contracts for such services with persons who were not employed by the Department of Human Services nor related to an individual employed by the Department of Human Services.

2.  A state employee terminating state employment to provide direct care or treatment services to clients of the Department who are mentally retarded or have developmental disabilities or are deprived may not return to state employment for a period of one hundred eighty (180) days after date of termination from contracts with the Department of Human Services for direct care or treatment services to clients of the Department who are mentally retarded or have developmental disabilities or are deprived.

C.  Notwithstanding provisions to the contrary, the Department of Human Services is authorized to employ or contract with personnel of the University of Oklahoma Health Sciences Center, directly or indirectly, to obtain professional services for the Oklahoma Medical Center or clients of other programs administered by the Department of Human Services.

D.  Notwithstanding provisions to the contrary, the Department of Human Services is authorized to contract with qualified state employees, or the spouses of state employees, or other relatives of state employees, for the purpose of providing out-of-home care, respite care, and attendant services to children in the custody of the Department.

E.  1.  The Office of Juvenile Affairs is authorized to contract with qualified former state employees, or the spouses of state employees, or other relatives of state employees, for the purpose of providing direct care or treatment services to juveniles in the custody of the Office of Juvenile Affairs.  Provided, however, that rates of payment and other terms and conditions of contracts entered into pursuant to this section shall be established by the Board of Juvenile Affairs and shall be no more favorable than contracts for such services with persons who were not employed by the Office of Juvenile Affairs nor related to an individual employed by the Office of Juvenile Affairs.

2.  A state employee terminating state employment to provide direct care or treatment services to juveniles in the custody of the Office of Juvenile Affairs who are delinquent shall not return to state employment for a period of one hundred eighty (180) days after date of termination from contracts with the Office of Juvenile Affairs for direct care or treatment services to juveniles in the custody of the Office of Juvenile Affairs who are delinquent or in need of supervision.

§74-4243.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4244.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4245.  Repealed by Laws 1992, H.J.R. No. 1077, § 45, eff. Jan. 1, 1993.

§74-4246.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4246.1.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4246.2.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4246.3.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4246.4.  Repealed by Laws 1995, c. 343, § 43, eff. July 1, 1995.

§74-4247.  Repealed by Laws 1992, H.J.R. No. 1077, § 45, eff. Jan. 1, 1993.

§744248.  Attorney General opinions.

When any legislator is in doubt as to the application of Section 1409 of this title as to himself, he may submit to the Attorney General a full written statement of the facts and any questions he may have.  The Attorney General shall then render an opinion to such legislator and may publish these opinions, or abstracts thereof, with the use of the name of the legislator advised unless such legislator requests otherwise in writing.

§74-4248.1.  Repealed by Laws 1991, c. 316, § 37, eff. July 1, 1991.

§74-4249.  Definitions.

As used in Sections 6 through 12 of this act:

1.  "Lobbying", or any derivative of the word, means any oral or written communication with a member of the Legislature, with the Governor, with a member of the Corporation Commission, with a member of the judiciary or with an employee of the Legislature, the Governor, the Corporation Commission or the judiciary on behalf of a lobbyist principal with regard to the passage, defeat, formulation, modification, interpretation, amendment, adoption, approval or veto of any legislation, rule, regulation, executive order or any other program, policy or position of the state government; provided, however, it shall not mean testimony given before, or submitted in writing to, a committee or subcommittee of the Legislature, nor a speech, article, publication or other material that is widely distributed, published in newspapers, magazines or similar publications or broadcast on radio or television; provided further, it shall not mean representation of himself or herself or a client by an attorney acting in a professional capacity as an attorney who has entered an appearance in a court proceeding or quasi-judicial proceeding or a legislative or quasi-judicial proceeding before the Corporation Commission;

2.  "Lobbyist" means any individual who is employed or retained by another for financial or other compensation to perform services that include lobbying, other than an individual whose lobbying activities are only incidental to, and are not a significant part of, the services provided by such individual to the client, except the following individuals shall not be considered lobbyists:

a. an individual appearing before a meeting of a legislative body or executive agency who receives no compensation for his or her appearance other than reimbursement from the state for expenses and who engages in no further or other lobbying,

b. a public or federal official acting in his or her official capacity,

c. a public employee acting on behalf of the governmental entity by which he or she is employed, and

d. any person exercising his or her constitutional right to petition the government who is not specifically required by the provisions of Sections 6 through 11 of this act to register as a lobbyist and who receives no compensation or anything of value for lobbying;

3.  "Lobbyist principal" means any person who employs or retains another person for financial or other compensation to conduct lobbying activities on behalf of the lobbyist principal; provided, however, it shall not mean any individual members, partners, officers or shareholders of a corporation, association, firm, joint venture, joint stock company, syndicate, business trust, estate, trust, company, partnership, limited partnership, organization, committee, or club, or a group of persons who are voluntarily acting in concert;

4.  "Public member" means a member appointed to a compensated or uncompensated part-time position on a board, commission, council, authority, bureau, committee, state beneficial public trust, or other establishment of the executive, legislative or judicial branch of the State of Oklahoma.  A public member shall not lose this status by receiving reimbursement of expenses or a per diem payment for services.  A public member shall not include:

a. members of advisory bodies to the legislative, executive, or judicial branch of state government,

b. Postadjudication Review Board members appointed pursuant to Section 1116.2 of Title 10 of the Oklahoma Statutes,

c. board members of guaranty associations created pursuant to state statute, and

d. precinct inspectors, judges, clerks and counters;

5. "State employee" means:

a. an elective or appointed officer or an employee of any state governmental entity, except members of the House of Representatives or State Senate, and

b. an employee, other than an adjunct professor, in the service of an institution of higher education comprising The Oklahoma State System of Higher Education.

The term "state employee" shall not include a public member; and

6.  "State officer" means an elective, appointed or employed officer, including a public member, in the executive, judicial or legislative branch of the State of Oklahoma.

Added by Laws 1995, c. 343, § 6, eff. July 1, 1995.

§74-4250.  Registration.

A.  Every lobbyist shall be required to register with the Ethics Commission no later than December 31 of each year or within five (5) days after engaging in lobbying on behalf of one or more lobbyist principals, and pay a registration fee of One Hundred Dollars ($100.00).  All monies collected from this registration fee shall be deposited with the State Treasurer to the credit of the Ethics Commission Fund.

B.  Information contained on the lobbyist registration form shall be limited to the following:

1.  The lobbyist's name and business address and telephone number;

2.  The name and address of each lobbyist principal by whom the lobbyist is employed or retained; and

3.  The date of the registration.

All registrations filed under this section shall be certified.

C.  The registration of each lobbyist shall expire on December 31 of each year unless the annual registration fee as set forth in subsection A of this section is paid.  The registration fee shall be payable from December 1 through 31 of each year.  A lobbyist expenditure report shall be due at this time if such report was not filed for the previous reporting period.  If the lobbyist was previously unregistered, then the fee is due within five (5) days after engaging in lobbying.  The provisions of this section must be complied with before the Ethics Commission can renew a lobbying registration.

D.  Every lobbyist shall file a supplemental registration indicating any change in the information contained in the registration within twenty (20) days after the date of the change.  A person who ceases to engage in lobbying shall file a written, verified statement with the Ethics Commission acknowledging the termination of activities.  The notice shall be effective immediately upon filing.

E.  All registrations filed under this section shall be public records and shall be made available for public inspection pursuant to the Open Records Act.

F.  The Ethics Commission shall maintain registrations in a separate, alphabetical file and make such registrations available to the public for inspection.

G.  A person who files a notice of termination pursuant to the provisions of subsection D of this section shall file the reports required pursuant to the Rules of the Ethics Commission for any reporting period during which the person was registered at the time the notice of termination is effective.

Added by Laws 1995, c. 343, § 7, eff. July 1, 1995.  Amended by Laws 2004, c. 320, § 1, eff. Nov. 1, 2004.

§74-4251.  False statements.

No person required to be registered under Section 6 of this act may:

1.  Knowingly or willfully make any false statement or representation of the facts to a member of the legislative branch, judicial branch or executive branch; or

2.  Knowing a document to contain a false statement, cause a copy of the document to be received by a member of the legislative branch, judicial branch or executive branch without notifying such member in writing of the truth.

Added by Laws 1995, c. 343, § 8, eff. July 1, 1995.

§74-4252.  Appearance on floor of Legislature.

No lobbyist may go on the floor of either house of the Legislature while that house is in session, except on invitation of that house.

Added by Laws 1995, c. 343, § 9, eff. July 1, 1995.

§74-4253.  Use of registration forms.

No information copied from registration forms required by Section 7 of this act or from lists compiled from such forms and reports shall be sold or utilized by any person for the purpose of soliciting campaign contributions or selling tickets to a testimonial or similar fundraising affair or for any commercial purpose.

Added by Laws 1995, c. 343, § 10, eff. July 1, 1995.

§74-4254.  State officers and employees - Additional compensation for lobbying prohibited.

No state officer or state employee shall receive any additional compensation or reimbursement from any person for personally engaging in lobbying other than compensation or reimbursements provided by law for that member's job position.

Added by Laws 1995, c. 343, § 11, eff. July 1, 1995.

§74-4255.  Penalties.

A.  Any person who knowingly and willfully violates any provision of Sections 5 through 11 of this act or Chapter 23 of the Rules of the Ethics Commission commits a misdemeanor.  Nothing in Sections 5 through 11 of this act relieves a person of criminal responsibility under the laws of this state relating to perjury.

B.  Any person who knowingly and willfully violates any provision of Sections 5 through 11 of this act or any provision of Chapter 23 of the Rules of the Ethics Commission a third and subsequent time, in addition to any other penalties provided herein, shall be prohibited from further lobbying as defined herein for a period of five (5) years.  If any person having been so prohibited, lobbies while prohibited, such person shall be permanently prohibited from lobbying and shall be guilty of a felony.

Added by Laws 1995, c. 343, § 12, eff. July 1, 1995.

§74-4256.  Penalties for violation of campaign reporting rules.

A.  Every candidate or candidate committee for state or county office and every other committee failing to file registrations and reports of contributions and expenditures or statements of inactivity on or before the days specified in Chapter 10 of the Rules of the Ethics Commission shall be assessed by the Ethics Commission a late filing fee of up to One Hundred Dollars ($100.00) for each day after a report of contributions and expenditures is due that said report remains unfiled; provided, the total amount of such fees assessed per report shall not exceed One Thousand Dollars ($1,000.00).

B.  Committees campaigning for or against an initiative or referendum petition, legislative referendum, or a state question who fail to file reports of contributions and expenditures on or before the days specified in Chapter 10 of the Rules of the Ethics Commission shall be assessed by the Ethics Commission a late filing fee of up to One Thousand Dollars ($1,000.00) for each day after a report of contributions and expenditures is due that said report remains unfiled; provided, the total amount of such fee assessed per report filing shall not exceed Ten Thousand Dollars ($10,000.00).

C.  Every person failing to file a statement of financial interests or financial disclosure statement on or before the days specified in Chapter 15 of the Rules of the Ethics Commission shall be assessed by the Ethics Commission a late filing fee of up to One Hundred Dollars ($100.00) for each day the statement remains unfiled; provided, the total amount of such fees assessed per statement shall not exceed One Thousand Dollars ($1,000.00).

D.  The treasurer, except for treasurers for candidates or candidate committees, may be liable for the late fee.  Failure to file a registration, report or statement shall be deemed to be a separate offense for each day that the registration, report or statement remains unfiled after it becomes due.  Fees collected pursuant to the provisions of this section shall be deposited with the State Treasurer to the credit of the General Revenue Fund.  Candidates or candidate committees shall not pay such fees from campaign funds.

Added by Laws 1995, c. 343, § 13, eff. July 1, 1995.

§74-4257.  Employment of former or ex officio state board or commission members.

A.  Except as otherwise provided by law, no state board or commission shall employ any former member of the board or commission.

B.  A state board or commission may employ a former member of the board or commission if at least one (1) year has passed since the term of office of the former member has expired or since the date the former member resigned from the board or commission.

C.  Notwithstanding subsection B of this section, a state board or commission may employ:

1.  A state employee who is an ex officio member of that board or commission and who is required by law to be a member of that board or commission; or

2.  A former statewide elected official who was an ex officio member of that board or commission if the former statewide elected official completed the term in office.  This subsection shall not apply to a statewide elected official who is an ex officio member of a board or commission.

D.  Any person who willfully violates any provision of this  section shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00), or by imprisonment for not longer than six (6) months or by both such fine and imprisonment, and upon conviction shall be ineligible for appointment to or employment in a position in state service and, if at the time of conviction is an employee of the state, the employee shall forfeit the position.

Added by Laws 1995, c. 343, § 14, eff. July 1, 1995.  Amended by Laws 1999, c. 101, § 1, emerg. eff. April 19, 1999; Laws 2001, c. 420, § 3, emerg. eff. June 5, 2001; Laws 2003, c. 353, § 6, emerg. eff. June 3, 2003; Laws 2004, c. 461, § 1, emerg. eff. June 4, 2004.

NOTE:  Laws 2001, c. 266, § 3 repealed by Laws 2002, c. 22, § 34, emerg. eff. March 8, 2002.

§74-4258.  Ethics Commission Fund.

There is hereby created in the State Treasury a revolving fund for the Ethics Commission to be designated the "Ethics Commission Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all copying fees, lobbyist registration fees, and committee registration fees received by the Commission.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Commission for any expenses incurred in the implementation of this act.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1995, c. 343, § 40, eff. July 1, 1995.  Amended by Laws 2004, c. 320, § 3, eff. Nov. 1, 2004.

§74-4259.  Political action committee or party committee - Statement of contributions or expenditures - Statement of organization.

A.  As used in this section, "committee" means a political action committee or a party committee as defined in the rules of the Ethics Commission.  Committee shall not include a candidate committee as defined in the rules of the Ethics Commission.

B.  Any committee which accepts contributions or makes expenditures in excess of Five Hundred Dollars ($500.00) in the aggregate in this state in a calendar year shall file a statement of organization with the Ethics Commission no later than five (5) days after accepting such contributions or making such expenditures.  Each statement of organization shall be accompanied by a registration fee in the amount of Fifty Dollars ($50.00).

C.  A new statement of organization shall be filed by a committee each year the committee continues its registration.  Such statements shall be filed between January 1 and January 31 of each year and shall be accompanied by the registration fee as set forth in subsection B of this section.  The registration fee shall be received no later than January 31 of each year.

D.  Any campaign contribution and expenditure reports required to be filed by the rules of the Ethics Commission and which may not have been filed for the previous calendar year shall be filed by the committee at the same time the registration fee is paid.  The Commission may not renew a registration until the committee is in compliance with the provisions of this section.  A previously registered committee shall not accept contributions or make expenditures until such committee is in compliance with the provisions of this section.

Added by Laws 2004, c. 320, § 2, eff. Nov. 1, 2004.

§745001.  Abolition of Oklahoma Economic Development Commission, the Office of the Governor  Department of Economic Development and Department of Economic and Community Affairs  Tulsa Division of Department of Commerce - Transfer of powers and duties.

A.  The Oklahoma Economic Development Commission, the Office of the Governor  Department of Economic Development, and the Department of Economic and Community Affairs, are hereby abolished.

B.  All powers, duties, responsibilities, property, personnel, assets, liabilities, fund balances, encumbrances and obligations of the Oklahoma Economic Development Commission, the Office of the Governor  Department of Economic Development, and the Department of Economic and Community Affairs are hereby transferred to the Oklahoma Department of Commerce or other appropriate governmental entity as provided for in this act.  As soon as possible the offices and staff of the Oklahoma Department of Commerce shall be moved to a common location.

C.  The current Tulsa field office of the Department of Commerce shall be designated as the Tulsa Division of the Department of Commerce.  The Tulsa Division shall include, but not be limited to the following services:  film industry promotion, international trade recruitment and export assistance, trade reference, business expansion and start-up, small business assistance, economic and community development financing, and economic and community development.

All powers, duties, responsibilities, property, personnel, and assets of the Division of Waterways of the Department of Commerce abolished by this act are hereby transferred to the Department of Transportation.

The Department of Commerce shall transfer only those employees requesting to be transferred to the Tulsa Division, provided the employee meets the criteria established by the Department for positions to be placed in the Tulsa Division, and shall fill any remaining positions at the Tulsa Division through accrued vacancies within the Department of Commerce.

D.  All powers, duties, responsibilities, property, personnel, assets, liabilities, fund balances, encumbrances and obligations of the film industry program in the Marketing Division of the Oklahoma Department of Tourism and Recreation are hereby transferred to the Oklahoma Department of Commerce.

E.  The Director of Public Affairs and Director of State Finance shall coordinate the transfers made pursuant to subsections B and D of this section.

Added by Laws 1986, c. 207, § 7, operative July 1, 1986.  Amended by Laws 1990, c. 312, § 1; Laws 1992, c. 135, § 2, eff. July 1, 1992; Laws 1993, c. 49, § 1, eff. July 1, 1993.

§745002.  Transfer of certain programs and divisions of Department of Economic and Community Affairs  Transfer of Juvenile Justice and Delinquency Prevention Program.

A.  Except as provided for in subsection B of this section, all programs and divisions of the Department of Economic and Community Affairs not specifically transferred pursuant to the provisions of this act shall be transferred to the Oklahoma Department of Commerce.

B.  The Juvenile Justice and Delinquency Prevention Program shall be transferred to the Oklahoma Commission on Children and Youth.

Added by Laws 1986, c. 207, § 8, operative July 1, 1986.

§74-5002.1.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5002.2.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5002.3.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5002.4.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5002.5.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5002.6.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§74-5002.7.  Abolition of Oklahoma Futures.

Oklahoma Futures is hereby abolished.

Added by Laws 2002, c. 484, § 13, eff. July 1, 2002.

§745003.1.  Short title.

Sections 9 through 15 of this act shall be known and may be cited as the "Oklahoma Department of Commerce Act".

Added by Laws 1987, c. 222, § 8, operative July 1, 1987.

§745003.2.  Statement of needs  Oklahoma Department of Commerce created  Status.

A.  Recognizing the geographic diversity of this state, Oklahoma needs one central, primary publicsector economic development agency for the state in order to manage or coordinate all public sector economic development activity.

Oklahoma needs an agency to work at the community and firm level to:

1.  Create new and higher quality jobs for the people of this state through the expansion, creation, restructuring and recruitment of exportoriented Oklahoma firms which produce valueadded goods, services and processes;

2.  Encourage statewide economic diversification and stability; 3.  Maintain a twoway flow of information between the central state economic development agency and firms, farms and communities;

4.  Implement the strategic economic development fiveyear plan; and

5.  Carry out policy development and research in support of Oklahoma Futures.

B.  The Oklahoma Department of Commerce is hereby constituted an agency of state government.

C.  Whenever the terms "Department of Economic Development" or "Department of Economic and Community Affairs" appear in the Oklahoma Statutes they shall mean and refer to the Oklahoma Department of Commerce.

Added by Laws 1986, c. 207, § 9, operative July 1, 1986. Amended by Laws 1987, c. 222, § 9, operative July 1, 1987. Renumbered from § 5003 by Laws 1987, c. 222, § 122, operative July 1, 1987.

§745003.3.  Mission of Oklahoma Department of Commerce.

The mission of the Oklahoma Department of Commerce shall be to support firms', farms' and local communities' growth, diversification, expansion and ability to compete in export markets in order to create new and better jobs for Oklahomans throughout the state.

Added by Laws 1987, c. 222, § 10, operative July 1, 1987.

§745003.4.  Definitions.

As used in the Oklahoma Department of Commerce Act:

1.  "Department" means the Oklahoma Department of Commerce;

2.  "Director" means the director of the Department of Commerce;

3.  "Enterprise" means a firm with its principal place of business in Oklahoma;

4.  "Economic Information System" means a comprehensive statewide data collection, analysis and distribution system which makes available current and thorough information on Oklahoma economic trends and future Oklahoma economic opportunities to communities, firms, farms and individuals in the state; firms and individuals outside the state considering location in Oklahoma; and Oklahoma Futures, the Governor, the Legislature and all other state agencies and institutions; and

5.  "Economic Innovation System" means a decentralized statewide system that responsively and innovatively coordinates technical assistance, grant and loan programs with local, state, federal and private sector activities into a single statewide Economic Innovation System.

Added by Laws 1987, c. 222, § 11, operative July 1, 1987.

§74-5003.5.  Director of Department of Commerce.

A.  The Director of the Department of Commerce shall be appointed by the Governor with the advice and consent of the Senate.  The Director shall serve at the pleasure of the Governor and shall continue to serve until a successor is duly appointed and qualified.  The salary of the Director shall be set by law.

B.  The Director shall be qualified for such position by character, personality, ability, education, training and successful administrative experience in the public or private sector.

C.  The Director shall employ such persons as are necessary to implement the powers and duties of the Department.  Because many of the powers and duties of the Department involve working closely with the private sector, certain employee positions of the Department must be governed, classified and compensated in a manner that compares equally to similar positions in the private sector.  Therefore, in the annual business plan, the Director shall list, describe and justify all such positions and their compensation and shall designate and place them in unclassified status, exempt from the provisions of the Oklahoma Personnel Act.  All other employees and positions shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act.  Provided, nothing in this section shall be construed to limit the authority of the Legislature to specify the status of positions otherwise by law.  Neither shall the Director have the authority to circumvent, disregard or otherwise disobey specific provisions of law regarding positions in the Department.

D.  The Director shall serve on the board of:

1.  The Oklahoma Industrial Finance Authority;

2.  The Oklahoma Science and Technology Research and Development Board;

3.  The Oklahoma Development Finance Authority;

4.  The Executive Bond Oversight Commission; and

5.  The Oklahoma Ordnance Works Authority.

E.  The Director may serve as administrator of any interlocal agreement or compact to pursue economic development and to assign any employees of the Department or employee personnel to carry out duties or obligations pursuant to any interlocal agreement or compact for economic development.

F.  The Director, at his or her discretion, may approve payment for affiliations or memberships of the Department or, if necessary, associate memberships for individual employees in international, national, or state economic development councils, professional organizations, or governmental associations.

Added by Laws 1986, c. 207, § 10, operative July 1, 1986.  Amended by Laws 1986, c. 276, § 22, operative July 1, 1986; Laws 1987, c. 222, § 12, operative July 1, 1987.  Renumbered from § 5004 by Laws 1987, c. 222, § 122, operative July 1, 1987.  Amended by Laws 1990, c. 266, § 34, operative July 1, 1990; Laws 1998, c. 309, § 8, eff. July 1, 1998; Laws 2002, c. 484, § 14, eff. July 1, 2002.

§745003.6.  Powers and duties of Department.

The Oklahoma Department of Commerce shall have, exercise and perform those powers and duties necessary to implement and accomplish the statutorily stated mission and purpose of the Department.

Added by Laws 1987, c. 222, § 13, operative July 1, 1987.

§74-5003.7.  Five-year economic development plan and updates.

A.  The Oklahoma Department of Commerce shall prepare, with the cooperation of the Oklahoma business community, agricultural community, financial community, universities, labor and the state executive and legislative branches, a five-year economic development plan and annual updates for the State of Oklahoma.

1.  The purpose of the plan shall be to identify significant economic, social, and demographic trends which may have both short-term and long-term impacts on the state and local economy and to present strategies and recommendations that the state and local political subdivisions might adopt to improve or stabilize the economy.

2.  The goals of the plan shall include the development of a diversified state economy, increasing employment, the maximum use of federal, state and local funds to achieve the goals or recommendations included in the plan, the maximum investment of capital in the economy of the state, and the improvement of the quality of life in the state.

3.  The plan wherever possible shall make recommendations to encourage intergovernmental cooperation and public and private cooperation.

4.  Copies of the plan and the annual updates shall be submitted to the Oklahoma Advisory Committee on Intergovernmental Relations, the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the chairmen of the standing committees on economic development of the Senate and of the House of Representatives on the first day of each legislative session.

5.  The Department shall develop and manage a complete economic information system which will support the fiveyear planning process, and which will make available complete and timely information on the state economy.  The economic information system shall be operated by public or private Oklahoma universities or an Oklahoma enterprise capable of providing such services in a costeffective manner.

B.  The Department, in conjunction with the Oklahoma Development Finance Authority, is authorized to develop an infrastructure program which will enable political subdivisions of this state to finance public works projects in order to modify or improve existing public facilities for purposes of bringing said facilities, and the operation thereof, into compliance with and maintaining compliance with federal, state and local laws and regulations pertaining to the protection of the public health and the environment.

C.  The Director shall develop an annual business plan for the Department.  The business plan shall include the need and mission of each division of the Department created by law or the Director and an analysis of past costs and benefits and future projected costs and benefits to the state of the programs of each division of the Department.  The business plan shall be consistent with the goals of the recurring five-year plan specified in this section.  The Director shall distribute copies of the business plan by such means that will make it widely available to communities, firms and local economic development managers throughout this state.

Added by Laws 1986, c. 207, § 20, operative July 1, 1986.  Amended by Laws 1987, c. 222, § 14, operative July 1, 1987.  Renumbered from § 5014 by Laws 1987, c. 222, § 122, operative July 1, 1987.  Amended by Laws 1987, c. 236, § 57, emerg. eff. July 20, 1987; Laws 1991, c. 341, § 7, eff. July 1, 1991; Laws 1992, c. 330, § 6, emerg. eff. May 28, 1992; Laws 2002, c. 484, § 15, eff. July 1, 2002.

§74-5003.8.  Annual report.

In order to ensure that the Oklahoma Department of Commerce is effectively implementing its mission, purpose and objectives, the Department shall publish an annual report setting forth in detail the operations and programs conducted by it pursuant to this act or to other legislation.  The report shall review both statewide progress and departmental progress according to several measures including objective measures listed in the Department's five-year plan.  The Department shall present this report to the Governor and the Legislature.  The annual report shall specifically account for ways in which the needs, mission and programs of the Department described in this act have been carried out and recommendations shall specifically note what changes in the activities of the Department and the programs it administers and of state government are necessary to better address the mission described in this act.  The Department shall distribute its annual report by such means that will make it widely available to communities, firms and local economic development managers throughout this state.

Added by Laws 1987, c. 222, § 15, operative July 1, 1987.  Amended by Laws 2002, c. 484, § 16, eff. July 1, 2002.

§745003.9.  Program performance review  Report.

The Oklahoma Department of Commerce shall submit to the Legislature performance review information for the programs it operates or funds.  This information shall be compiled into a report that shall be submitted to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chairman of the Senate Appropriations Committee and the Chairman of the House of Representatives Appropriations and Budget Committee by February 1 of each year.  The report shall be designed to assist the appropriation committees in determining funding priorities and should provide the best available information regarding the effectiveness of these programs.  This report shall complement the Department's annual budget request.

The report shall be structured so that:

1.  The need for the program is clearly established;

2.  The goals of the program are clearly defined;

3.  Measurable objectives are set forth;

4.  Actual performance data is provided and explained;

5.  Performance is evaluated against objectives; and

6.  Future funding recommendations and program benefits are outlined.

Added by Laws 1987, c. 208, § 25, operative July 1, 1987; Laws 1987, c. 236, § 58, emerg. eff. July 20, 1987.

§74-5003.10.  Oklahoma Department of Commerce - Powers and authority.

The Oklahoma Department of Commerce shall have the authority to:

1.  Disseminate information concerning the industrial, commercial, governmental, educational, cultural, agricultural, business and other advantages and attractions of the state;

2.  Assist public and private agencies in the preparation of informational and publicity programs designed to attract or retain business and industry for the state;

3.  Obligate and expend funds for services performed by local political subdivisions of the state, state agencies, including universities and colleges within and without the state, and federal agencies for research and training in conformity with the general state laws governing such activity; and apply for, accept, administer and expend grants from the federal government and any other public or private sources for research and training purposes;

4.  Conduct, publish and disseminate or encourage research designed to further new and more extensive uses of the natural and other resources of the state and designed to develop and commercialize new products and commercial processes;

5.  Study trends and developments in the industries of the state and analyze the reasons underlying such trends; study costs within the state; and make recommendations regarding circumstances promoting or hampering business and industrial development;

6.  Generally gather, compile and make available economic analyses and statistical information relating to business, trade, commerce, industry, transportation, communication, natural resources, population and other like subjects in this state, with authority to call upon other agencies, universities and colleges of the state for statistical data and results obtained by them, and to arrange and compile such economic analyses and statistical information in such a manner as it deems advisable;

7.  Study such other scientific, industrial, financial and economic issues as, in the judgment of the Department, shall be deemed of value to the people of the state;

8.  Support and assist the efforts of state, regional and local development organizations, industrial committees, chambers of commerce, agricultural organizations, labor organizations and other similar public and private agencies to obtain new and to foster expansion of existing service, industrial and manufacturing facilities, businesses and enterprises; and to foster community improvements in leadership, expertise, human development, infrastructure, public facilities and quality of life; and to expand data availability and utilization opportunities;

9.  Maintain a continuing evaluation of the sources available for the financing of the development or expansion of industrial, agricultural and commercial facilities in this state through both public and private agencies;

10.  Assist in obtaining financing for the development and expansion of industrial, agricultural and commercial facilities in the state;

11.  Serve as the state's official liaison agency between persons interested in locating new economic enterprises in Oklahoma and state and local groups seeking new enterprises.  In this respect, the Department shall aid communities in organizing for and obtaining new businesses and expanding existing businesses and shall process requests which reflect interest in locating economic enterprises in the state;

12.  Promote the sale and facilitate the marketing of Oklahoma products including agricultural and value-added products in the international market;

13.  Encourage the location of foreign manufacturing plants and other industries in Oklahoma;

14.  Coordinate the international efforts of the various state agencies without violating the individual authority given those agencies by statute;

15.  Coordinate and serve as liaison to the private sector as needed;

16.  Establish, subject to an annual appropriation or private gifts, offices outside the state boundaries.  The offices may be operated by the state or may be operated pursuant to contract which shall not be subject to the competitive bid laws of the State of Oklahoma.  The Department shall prepare an annual report concerning the activities of the offices and submit it to the Governor and the Legislature.  The Director of the Oklahoma Department of Commerce shall notify in writing the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives that the Department intends to establish a new office pursuant to this paragraph at least thirty (30) days prior to the establishment of the new office or execution of a contract;

17.  Establish a system of not less than six geographic regions for promoting new or existing businesses, assisting in the expansion of small and medium sized manufacturers through a modernization program, creating new jobs, and assisting local businesses, political subdivisions or other entities to better utilize the services of the Department;

18.  Solicit, accept and expend donations and contributions from any source, whether public or private, in order to advertise, promote or disseminate information which may assist in the recruitment of companies, firms or jobs to Oklahoma, including but not limited to the Oklahoma Quality Jobs Program Act, and any other acts which the Department administers or which may assist the Department in the performance of its mission.  The Department shall deposit any funds collected pursuant to this paragraph in the "Oklahoma Department of Commerce Revolving Fund" created by Section 5012 of this title; and

19.  Enter into contracts at fair market value for the rental of office space in any facility under its control to entities engaged in activities related to the export of goods produced in Oklahoma.  The Department shall deposit any funds collected pursuant to this paragraph in the "Oklahoma Department of Commerce Revolving Fund" created by Section 5012 of this title.

Added by Laws 1992, c. 259, § 1, emerg. eff. May 22, 1992.  Amended by Laws 1994, c. 322, § 27, emerg. eff. June 8, 1994; Laws 1999, c. 71, § 1, emerg. eff. April 7, 1999.

§74-5003.10a.  Termination of office outside state.

An office established by the Oklahoma Department of Commerce outside the State of Oklahoma pursuant to paragraph 16 of Section 5003.10 of this title shall not be terminated until the Director of the Oklahoma Department of Commerce provides a written report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate of the intent of the Director to terminate the office.  The International Trade Legislative Advisory Committee, created pursuant to Section 2 of this act, shall review the report and make recommendations to the Oklahoma Senate and House of Representatives regarding the proposed termination.  Termination of the office pursuant to this section shall not occur earlier than sixty (60) days following the date the report is filed as provided in this section.  For purposes of this section, "termination" means a reduction in funding for an office or a change in representation.

Added by Laws 1998, c. 364, § 36, emerg. eff. June 8, 1998.  Amended by Laws 2001, c. 313, § 1, emerg. eff. June 1, 2001.

§74-5003.10b.  Administration of federal funds to develop trade center and industrial park.

A.  1.  The Oklahoma Department of Commerce is hereby authorized to administer any federal funds received by this state that are allocated for the purposes of completion of traffic and feasibility studies for, and the development of a trade center and industrial park by, the Continental Gateway Authority, a public trust in McClain County, Oklahoma.

2.  For purposes of this section, "administer any federal funds" means to provide oversight administration and includes, but is not limited to, approval or rejection by the Department of expenditures of the Authority and review by the Department of contracts proposed by the Authority for noncompliance with federal and state law, rules, regulations, and the provisions set forth herein, and the rejection by the Department of such contracts prior to their execution by the Authority if determined by the Department to be out of compliance with law determined to be applicable by the Department.

B.  The Department of Transportation is hereby authorized and directed to transfer to the Oklahoma Department of Commerce for use by the Continental Gateway Authority any federal funds received and allocated for the purposes set forth in subsection A of this section.

C.  The Oklahoma Department of Commerce shall utilize such funds to contract with the Continental Gateway Authority for the provision of the study authorized by federal appropriation and subsection A of this section.  Such contract shall be exempt from the competitive bidding procedures set forth in Section 85.7 of Title 74 of the Oklahoma Statutes and shall contain provisions as required by law.

D.  The Continental Gateway Authority shall utilize the funds for the studies set out in subsection A of this section and may contract with a consultant for such studies.  Such contract shall be exempt from the competitive bidding procedures set forth in Section 85.7 of the Oklahoma Statutes but shall comply with the following requirements:

1.  The Continental Gateway Authority shall issue requests for proposals to no less than three and no more than five consultants to perform the studies.  Detailed consideration, including interviews, shall be given to those responding to the request for proposals.  The initial screening should consider the requirements of a consultant interview evaluation sheet as well as the following factors to be determined from Authority staff and replies to inquiries to former clients:

a. specialized experience in the type of work contemplated,

b. capacity of the consultant to perform the work in the required time, and

c. past performance;

2.  A full report of the evaluation procedures and recommendations of the Authority shall be prepared by the Authority and submitted to the Oklahoma Department of Commerce for an independent review of the entire process; and

3.  The Authority shall negotiate the contract with the selected consultant, which contract shall include a fair and reasonable fee.  The negotiated scope and fee shall be reported to the Oklahoma Department of Commerce for review of compliance with state and federal laws, rules and regulations.  If the Authority and the first choice consultant cannot reach an agreement, their negotiations shall be terminated and negotiations with the second-choice consultant shall commence.  If the Authority and the second-choice consultant cannot reach an agreement, their negotiations shall be terminated and negotiations with the third-choice consultant shall commence.  If the Authority and the third-choice consultant cannot reach an agreement, then all negotiations shall be terminated.  Should the Authority be unable to negotiate a satisfactory contract with any of the three selected consultants, the Authority shall select additional consultants in order of their competence and qualifications and shall continue negotiations in accordance with the provisions of this subsection until an agreement is reached.

Added by Laws 1999, c. 388, § 1, emerg. eff. June 8, 1999.

§74-5003.10c.  International Trade Legislative Advisory Committee.

A.  There is hereby created the International Trade Legislative Advisory Committee to study and recommend reforms that will result in increased international trade activities by the State of Oklahoma and the Oklahoma Department of Commerce.

B.  The Advisory Committee shall be comprised of seven (7) members.  Six members shall be members of the Legislature of which three shall be appointed by the President Pro Tempore of the Senate and three shall be appointed by the Speaker of the House of Representatives.  One member shall be the Director of the Oklahoma Department of Commerce.

C.  1.  The initial chair of the Advisory Committee shall be designated by the President Pro Tempore of the Senate.  Every two (2) years the chair shall alternate between the Senate and House of Representatives and shall be designated by the President Pro Tempore of the Senate or the Speaker of the House of Representatives as the case may be.  The Advisory Committee shall meet at the call of the chair as often as required in order to perform its duties.  Legislative members of the Advisory Committee shall be reimbursed for travel to meetings pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

2.  Staff of the Senate and House of Representatives shall provide staff assistance to the Advisory Committee.  The Oklahoma Department of Commerce shall provide such information as requested to assist the Advisory Committee.

D.  The Advisory Committee shall make annual recommendations for legislative and policy changes.  Commencing November 1, 2001, and annually thereafter, the Advisory Committee shall submit a report of its recommendations to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

Added by Laws 2001, c. 313, § 2, emerg. eff. June 1, 2001.

§74-5003.11.  Establishment of community development strategy and plan - Authority of Department.

The Oklahoma Department of Commerce shall serve as the lead state agency in establishing a community development strategy and plan for the state.  The Department shall have the authority to establish and administer community development programs such as certified community programs which enhance the quality of life in Oklahoma communities; the Department has the authority to administer such programs directly or by contract with qualified community development entities.

In establishing such programs, the Department shall determine needs, priorities or funding limits within the limits for such programs imposed by the Legislature.  The Department may promulgate rules in accordance with the Administrative Procedures Act to clarify such programs.

The Department shall establish and develop or cause to be developed individual program budgets, work plans, and audits of each community development program established and administered.  Any contract under this section shall be exempt from the Central Purchasing Act.

Added by Laws 1999, c. 264, § 17, eff. Sept. 1, 1999.

§745004.1.  General counsel.

The Oklahoma Department of Commerce may employ an attorney. Such attorney shall be a fulltime employee of the Department and act as general counsel for the Department.

Added by Laws 1987, c. 208, § 26, operative July 1, 1987; Laws 1987, c. 236, § 59, emerg. eff. July 20, 1987.

§74-5005.1.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§745008.1.  Guaranteed export loans  Export insurance program.

A.  The Oklahoma Department of Commerce may provide an export insurance program for any eligible export by administration of an insurance policy in which eligible exporters may, by payment of a premium, participate.  Such insurance may be used to provide guaranteed funding for any eligible export loan through a participating lending organization, as such terms are defined in this act.

B.  An eligible export loan shall consist of a loan from any participating lending organization to finance an international preexport or export from the state which, in the judgment of the Department of Commerce, will create or maintain employment in Oklahoma.  An eligible export loan may include a pool of individual exports, all of which, in the judgment of the Department of Commerce, meet the foregoing condition.

C.  Export insurance shall consist of a guarantee against political or commercial loss in whole or in part.  Such insurance may include, without limitation, insurance against loss up to a stated amount.  Any insurance provided through the Department of Commerce hereunder shall not be terminated, canceled, or otherwise revoked except in accordance with the terms thereof.

D.  A participating lending organization shall be any organization as defined by Section 102 of Title 6 of the Oklahoma Statutes; any national bank, federal savings and loan association, and credit union or any other lender that has been approved by the Department of Commerce to participate in any eligible export loan or guaranteed funding within the purposes of this act.  The Department of Commerce may charge reasonable fees for providing any export insurance or professional services to a participating lending organization or exporter.

E.  Prior to providing an eligible export loan or guaranteed funding hereunder, the participating lending organization shall make an investigation of a line of credit to the exporter in order to determine the economic benefits to be derived therefrom, the prospects for repayment, and such other information it deems necessary to determine that such eligible export loan or guaranteed funding is consistent with the purposes of this act.  The Department of Commerce shall provide export insurance only if, and to the extent that, it determines, that (1) such insurance is reasonably necessary in order to stimulate or facilitate the exporting of products by an Oklahoma firm, or (2) such insurance is reasonably necessary in order to stimulate or facilitate the making of the eligible export loan including, without limitation, the making of the eligible export loan upon terms which will enable the loan to be reasonably competitive with loans in other states or in foreign countries or (3) such insurance is reasonably necessary in order to stimulate or facilitate the resale of such eligible export loan to a holder in due course which would not otherwise purchase such eligible export loan.  The Department of Commerce may condition the provision of an eligible export insurance hereunder upon such other terms and conditions as it may deem desirable to carry out the purposes of this act.

F.  Neither the export insurance made by the Department of Commerce nor the guaranteed loans provided by participating lending organizations shall constitute a general obligation of the State of Oklahoma nor shall such insurance, loans or guaranteed funding constitute an extension, pledge or loan of the credit of the State of Oklahoma to any individual, company, corporation or association.

Added by Laws 1986, p. 1597, H.J.R. No. 1050, § 7, operative Jan. 1, 1987.  Amended by Laws 1989, c. 77, § 1, emerg. eff. April 17, 1989.  Renumbered from § 2056 of this title by Laws 1992, c. 313, § 7, emerg. eff. May 27, 1992.

§745008.2.  State not obligated.

Nothing in this act shall be interpreted to constitute a financial obligation or general obligation of the state.  No state revenue shall be used to guarantee, nor pay any losses suffered by any person or firm.

Added by Laws 1986, p. 1598, H.J.R. No. 1050, § 8, operative Jan. 1, 1987.  Amended by Laws 1989, c. 77, § 4, emerg. eff. April 17, 1989.  Renumbered from § 2056.1 of this title by Laws 1992, c. 313, § 7, emerg. eff. May 27, 1992.

§745008.3.  World Trade/Export Insurance Program Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Commerce, to be designated the "World Trade/Export Insurance Program Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriated funds and any other monies collected as a result of the operations of the World Trade/Export Insurance Program.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Commerce for the purpose of establishing, managing and administering a program to access federal and private insurance and federal and private guarantees for Oklahoma businesses that wish to export products.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1989, c. 77, § 2, emerg. eff. April 17, 1989.  Renumbered from § 2118 of this title by Laws 1992, c. 313, § 7, emerg. eff. May 27, 1992.

§74-5009.1.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§74-5009.2.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§74-5009.3.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§74-5009.4.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§74-5009.5.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§74-5009.6.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§745010.1.  Purpose of act  Finding of Legislature.

The purpose of this act is to provide special assistance and aid to certain minority and disadvantaged persons, so that such persons may engage in gainful business and employment opportunities to the extent of their capabilities.

The Legislature hereby specifically finds there is a pattern of continuing and latent discrimination in the financial and commercial sectors of the business communities that results in the deprivation of opportunities to minority and disadvantaged persons in this state to engage in selfemployment and establishment of business enterprises.

Added by Laws 1987, c. 148, § 1, eff. July 1, 1987.

§745010.2.  Definitions.

For purposes of this act:

1.  "Disadvantaged business" means a business employing less than twentyfive persons of which at least fiftyone percent (51%) of the outstanding stock is owned, regardless of minority status, by a person who is:

a. by reason of social or economic background unable to compete in the free enterprise system due to diminished capital and credit opportunities of a quality or quantity similar to those available to others in the same business area who are not disadvantaged, and

b. impeded from normal entry into the economic mainstream because of historical practices of discrimination based on race, color, religion, ethnic background, sex, age, handicap, national origin, or service in the armed forces during the Vietnam conflict, and

c. unable to compete effectively because of tendencies of regular financing and commercial organizations to restrict their services to established businesses, and

d. in a state of low income;

2.  "Low income" means annual income which is eighty percent (80%) or less of the median annual income of the citizens of this state as reported by the latest estimates of the U.S. Bureau of the Census;

3.  "Minority business" means a business employing less than twentyfive persons which is fiftyone percent (51%) owned and operated by one or more minority persons; and

4.  "Minority person" means a citizen of the United States who is Black, Hispanic, Oriental, American Indian, Eskimo, Aleut, or handicapped.

Added by Laws 1987, c. 148, § 2, eff. July 1, 1987.

§745010.3.  Office of Minority and Disadvantaged Business Enterprise  Creation  Powers and duties  Reports.

A.  There is hereby created within the Oklahoma Department of Commerce, the Office for Minority and Disadvantaged Business Enterprises.  The Director of the Oklahoma Department of Commerce shall appoint a director for the Office for Minority and Disadvantaged Business Enterprises.  The appointed director shall employ such persons as are necessary to implement the powers and duties of the Office.

B.  In performing the services set out in subsection A of this section, the Office shall:

1.  Promote the establishment of minority and disadvantaged businesses with technical assistance;

2.  Serve as a focal point and ombudsman in state government for minority and disadvantaged business entrepreneurs and coordinate efforts by state agencies, business development organizations, and the private sector as they relate to the development of minority and disadvantaged business enterprises;

3.  Serve as an information clearinghouse and disseminator of data for minority and disadvantaged businessmen by:

a. compiling and keeping updated a listing of all minority and disadvantaged businesses in the State of Oklahoma,

b. furnishing to all minority and disadvantaged business enterprises that request it information relating to the state procurement system, statesupported construction, and statesupported subcontracting opportunities, and

c. upon request by such a businessman, reviewing the licensure process, regulations, and administrative procedures of state agencies relating to private enterprise;

4.  Encourage development of capital resources for minority and disadvantaged business entrepreneurs;

5.  Strengthen the communication link between minority and disadvantaged businessmen and the Governor's office;

6.  Assist business development organizations and activities which require the cooperation of state agencies;

7.  Provide assistance to minority and disadvantaged businesses by advising and counseling on all phases of procurement policies, by obtaining information concerning prime contractors in letting subcontracts and by encouraging subcontracting by prime contractors to minority and disadvantaged businesses;

8.  Receive funding from sources other than the state to further this assistance;

9.  Make studies and conduct workshops, conferences and seminars with owners and employees of minority and disadvantaged businesses to enhance their understanding of business management, bidding, licensing procedures, procurement procedures and any other activities incident to their positions in business;

10.  Develop training and educational programs in cooperation with institutions, associations and other state, local and federal agencies, and coordinate the training efforts of the various organizations presently providing technical assistance to minority and disadvantaged businesses;

11.  Encourage and provide the direction and coordination to secure franchises and dealerships from private firms for minority and disadvantaged businesses;

12.  Continually evaluate the progress of minority and disadvantaged businesses through monitoring and techniques of evaluations such as surveys and feasibility studies; and

13.  Review and evaluate pertinent legislation and determine its effect upon minority and disadvantaged businesses and make appropriate recommendations to the Governor and the Legislature.

C.  The Office shall submit an annual report to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate prior to January 1 of each year.  The report shall describe the Office's activities on behalf of minority and disadvantaged businesses, including but not limited to research and development, technical assistance and dissemination of data and information; furthermore, such report shall make recommendations for strengthening or improving the business climate for minority and disadvantaged businesses in this state through legislation or other means. Additionally, the report shall list all businesses to which assistance was rendered during the period covered by the report and the nature of such assistance.

Added by Laws 1987, c. 148, § 3, eff. July 1, 1987.

§74-5010.4.  Repealed by Laws 2003, c. 8, § 10, eff. July 1, 2003.

§74-5010.5.  Certification program for women-owned businesses.

A.  In order to facilitate contracting capabilities of women-owned businesses with public and private entities, and to establish criteria to certify such businesses, the Oklahoma Department of Commerce may establish a certification program for women-owned businesses which are in compliance with the definition of a small-business concern as set forth in 15 U.S.C., Section 632 and in regulations promulgated pursuant to said section by the Small Business Administration.  For purposes of this section, a women-owned business is one that is at least fifty-one percent (51%) owned and operated on a day-to-day basis by one or more females.

B.  The Department shall issue certificates to women-owned businesses which are small-business concerns as evidence of ownership for the purpose of contracting with corporate or governmental entities.  Certification shall be based upon information which is required by the Department from the business seeking certification and which will be subject to verification and approval by the Department.  The Department shall require an affidavit of ownership, organization and decision-making authority, financial information and such other information deemed necessary by the Department to evaluate a business for certification.  The Department shall have the authority to promulgate rules and regulations to implement the provisions of this section.  The certification program shall not replace any certification procedures or programs of other governmental agencies.

C.  Certificates issued by the Department pursuant to this section shall not be financial guarantees or personal approvals of businesses but shall be for the purpose of verifying that businesses are women-owned in order to enhance the ability of such businesses to contract with public and private entities and to access state and federal information and assistance.

Added by Laws 1991, c. 341, § 15, eff. July 1, 1991.

§745012.  Oklahoma Department of Commerce Revolving Fund.

A.  There is hereby created the "Oklahoma Department of Commerce Revolving Fund".  The fund shall consist of all monies, other than appropriated monies, received by the Department which are not directed to be placed into another fund.  The fund shall be a continuing fund not subject to fiscal year limitations and shall be subject to the administrative direction of the Oklahoma Department of Commerce.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance.  Monies in the fund may be expended for the operating expenses of the Department and shall be made pursuant to the laws of this state.

B.  On July 1, 1986, any unallotted cash balance in the Funds created in Sections 678 and 2008 of Title 74 of the Oklahoma Statutes shall be transferred to the Oklahoma Department of Commerce Revolving Fund. All outstanding financial obligations and encumbrances of the Funds created in Sections 678 and 2008 of Title 74 of the Oklahoma Statutes are hereby transferred to the Oklahoma Department of Commerce.  After November 15, 1986, any unexpended balance in the Funds created in Sections 678 and 2008 of Title 74 of the Oklahoma Statutes shall be transferred to the Oklahoma Department of Commerce Revolving Fund.

Added by Laws 1986, c. 207, § 18, operative July 1, 1986.

§74-5012.1.  Program service fees - Amount, collection and disposition.

The Oklahoma Department of Commerce may collect reasonable fees based on actual direct and indirect costs for programmatic services extended to users by the Department in accomplishing its mission.  The Department shall set amounts of fees for programs it administers including but not limited to the Export Services Program, Quality Jobs Program or others in its General Rules of Practice and Procedure written in accordance with the Administrative Procedures Act.  Fees collected pursuant to this section shall be deposited to the credit of the Oklahoma Department of Commerce Revolving Fund.

Added by Laws 1993, c. 270, § 18, eff. Sept. 1, 1993.

§745013.  Community Planning Project Revolving Fund.

A.  There is hereby created the "Community Planning Project Revolving Fund".  The fund shall consist of any monies appropriated thereto and any monies payable to the Oklahoma Department of Commerce by the United States Federal Government or cities, towns, or counties of the State of Oklahoma for assistance in communities' planning projects.  The fund shall be a continuing fund not subject to fiscal year limitations and shall be subject to the administrative direction of the Oklahoma Department of Commerce. Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance.  The monies deposited in the revolving fund shall be expended by the Oklahoma Department of Commerce to pay the cost of providing these services for the various planning projects.

B.  On July 1, 1986, any unallotted cash balance in the Fund created in Section 686 of Title 74 of the Oklahoma Statutes shall be transferred to the Community Planning Project Revolving Fund.  All outstanding financial obligations and encumbrances of the Fund created in Section 686 of Title 74 of the Oklahoma Statutes are hereby transferred to the Oklahoma Department of Commerce.  After November 15, 1986, any unexpended balance in the Fund created in Section 686 of Title 74 of the Oklahoma Statutes shall be transferred to the Community Planning Project Revolving Fund created in this section.

Added by Laws 1986, c. 207, § 19, operative July 1, 1986.

§74-5013.1.  Minority Business Development Program Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Commerce to be designated the "Minority Business Development Program Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of all monies authorized by law for deposit in such fund including, but not limited to appropriations, gifts, grants, private donations, fee revenues and funds by governmental entities authorized to provide funding for the purposes authorized for the use of the fund.  Monies deposited or apportioned to the credit of the fund may be expended for the purposes of job creation and enhancement and business creation and expansion of Oklahoma minority owned businesses pursuant to law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Commerce for purposes authorized by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1990, c. 266, § 29, operative July 1, 1990.

§74-5013.2.  Expenditures from Minority Business Development Program Fund - Contracts.

A.  The Oklahoma Department of Commerce shall expend so much as appropriated to the Minority Business Development Program Fund as may be necessary to accomplish contractual responsibilities for job creation and enhancement and business creation and expansion of Oklahoma minority-owned businesses.  The Department may contract with organizations which support minority businesses for these purposes only after:

1.  An applicant organization has submitted an approved business plan;

2.  An applicant organization has demonstrated through education and experience capabilities of offering management tools and technical assistance to minority-owned businesses;

3.  An applicant organization has demonstrated that it can provide financial capacity and responsibility to manage a program to aid minority-owned businesses in the manner set out herein;

4.  A panel of peer reviewers has received applications and recommended such applications for contracting;

5.  The Department has given due consideration to those applicants that demonstrate an ability to attract matching funding from other governmental or private or charitable organizations;

6.  The Department has given due consideration to those applicants that demonstrate an ability to aid minority-owned businesses located in communities with a population of less than ten thousand (10,000); and

7.  The Department has developed, adopted and published additional criteria, upon receipt of advice and comment from qualified peer reviewers.

B.  Any contract entered into pursuant to this section shall require quarterly reports of activities and expenditures upon forms prescribed by the Department.  Said quarterly reports shall be reviewed by Oklahoma Futures.  The Department or Oklahoma Futures may disallow expenditures and withhold funds accordingly, if reports reflect failure to comply with approved applications.  All contractors shall submit annual audits as required by the Department of Commerce which may be paid from allocated, appropriated funds. The Department may utilize an amount not to exceed twenty percent (20%) of appropriated funds for administration of the minority-owned business program.

C.  Contracts entered into by the Oklahoma Department of Commerce for the purpose of implementing the Minority Business Development Program shall be exempt from the requirements of the Oklahoma Central Purchasing Act.

Added by Laws 1992, c. 259, § 2, emerg. eff. May 22, 1992.

§74-5013.3.  Capital Improvement Program Revolving Fund.

There is hereby created the "Capital Improvement Program Revolving Fund".  The fund shall consist of any monies appropriated thereto.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be subject to the administrative direction of the Oklahoma Department of Commerce.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims submitted to the Director of State Finance.  The monies deposited in the revolving fund shall be expended by the Oklahoma Department of Commerce to pay the cost of providing services for the various capital improvement planning projects.

Added by Laws 1996, c. 257, § 1, eff. Sept. 1, 1996.

§745015.  Filing of comprehensive plans and amendments  Comments and recommendations.

A.  All comprehensive plans, or amendments thereto, to be financed in whole or in part by state or federal funds, being considered by any county, city, municipal corporation, governmental conference or council or regional planning commission shall be filed with the Oklahoma Department of Commerce for review and recommendation prior to adoption.  The Department shall communicate its comments and recommendations to the proponent within thirty (30) days following receipt of such plans or amendments unless the proponent shall authorize a longer time.  Such comments and recommendations shall be advisory only.

B.  As used in this section, "comprehensive plan" means an analysis of all information and alternatives to the future development of the governmental entity developing the plan.

Added by Laws 1986, c. 207, § 21, operative July 1, 1986.

§745017.  Department of Commerce  Additional functions and responsibilities.

In addition to other functions and responsibilities of the Oklahoma Department of Commerce, the Department shall:

1.  Administer or coordinate state programs and projects relating to economic or community issues for the planning and carrying out of the acquisition, preservation, use and development of land and provision of public facilities and services for fully carrying out the state's role in related federal grant or loan programs;

2.  Administer and coordinate state programs and projects relating to economic opportunity, manpower planning and federal public service employment for fully carrying out the state's role in related federal grant or loan programs;

3.  Where not otherwise authorized by state law, provide state participation with cities, towns, counties and other municipal corporations in financing public works projects and service programs.  The assisted projects and programs shall be consistent with local, regional and state comprehensive plans and policies;

4.  Coordinate and review applications for federal assistance as required by the federal government and review all other applications for participation in any federal grant or loan program by any public body.

Provided, however, that nothing in this section shall be construed to grant the Department the authority to disapprove such application;

5.  Cooperate with and provide technical and financial assistance to counties, cities, municipal corporations and agencies owned and controlled by them, governmental conferences or councils, regional planning commissions, community development groups, community action agencies, Indian tribes and similar agencies created for the purposes of aiding and encouraging an orderly, productive and coordinated development of the state, and to strengthen local planning responsibility and capability;

6.  Coordinate a program on an experimental basis in world trade centers in contiguous states for Oklahoma gift manufacturers.  Reimbursement may be required from gift manufacturers participating in such market space program for funds expended for such purposes.  It is the intent of the Legislature that the program:

a. limit the experimental market space program to Oklahoma gift manufacturers which employ no more than fifty employees; and

b. limit the amount of reimbursement required from the gift manufacturers participating in such market space program to an amount not to exceed twenty percent (20%) of the gross sales of such manufacturer or not to exceed the normal and customary amount received by market space representatives in contiguous states.

For purposes of this paragraph, "gift manufacturer" means any Oklahoma manufacturer who manufactures apparel products, lumber and wood products, furniture and fixtures, ceramics, paper and allied products, rubber and miscellaneous plastic products, leather and leather products, stone, clay, and glass products, fabricated metal and other similar items normally sold to persons for gift purposes;

7.  Assist the Governor in coordinating the activities of state agencies which have an impact on the solution of economic or community development problems and the implementation of economic or community plans;

8.  Encourage and, when requested, assist the efforts of local governments to develop mutual and cooperative solutions to their common problems;

9.  Study existing legal provisions that affect the structure and financing of local government and those state activities which involve significant relations with local governmental units in cooperation with local governments and agencies owned by them and recommend to the Governor and the Legislature such changes in these provisions and activities as may seem necessary to strengthen local government;

10.  Carry out continuing studies and analyses of the problems faced by communities within the state and develop such recommendations for administrative or legislative action as would appear necessary.  In carrying out such studies and analyses, particular attention should be paid to the problems of regional, metropolitan, urban, suburban, rural and other areas in which economic and population factors are rapidly changing;

11.  Develop and test model or demonstration programs and projects, which may include contracting to administer certain functions or services of the state for such purposes and otherwise provide a program of practical research in the solution of community problems;

12.  Collect reasonable personnel costs for staff time spent in the search for and duplication of records if such time exceeds one hour; and

13.  Collect reasonable fees for informational publications and materials produced by Department of Commerce in accomplishing its mission.

Added by Laws 1986, c. 207, § 23, operative July 1, 1986. Amended by Laws 1989, c. 313, § 14, operative July 1, 1989; Laws 1992, c. 198, § 1, eff. July 1, 1992; Laws 1993, c. 329, § 5, eff. Sept. 1, 1993.

§745017.1.  Enforcement of energy conservation programs  Abolition of Energy Conservation Services Division of Corporation Commission  Classification of transferred employees.

The Oklahoma Department of Commerce shall have the authority to establish, administer and enforce state and federal energy conservation programs including, but not limited to, implementing The Energy Conservation Act of 1975 (P.L. 94163), National Energy Extension Service Act (P.L. 9539, 42 U.S.C. Section 7001 et seq.) and the National Conservation Policy Act (P.L. 95619), except as otherwise provided by law.

The Energy Conservation Services Division of the Oklahoma Corporation Commission is hereby abolished.  All personnel, equipment, files, fixtures, funds, furniture, publications and supplies, and all duties, functions, authority and contractual obligations that relate to the Energy Conservation Services Division of the Oklahoma Corporation Commission are hereby transferred to and vested in the Oklahoma Department of Commerce.

Employees transferred to the Oklahoma Department of Commerce shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided for in the Oklahoma Personnel Act.  The salaries, grade and/or class of the employees transferred shall be adjusted to be commensurate with comparable positions in the Oklahoma Department of Commerce.

The fulltimeequivalent employee positions funded through the federal energy conservation programs outlined in this section shall terminate upon the exhaustion of said federal funding.

Added by Laws 1987, c. 236, § 60, emerg. eff. July 20, 1987.

§745017.2.  Purpose of Sections 5017.2 to 5017.5.

The purpose of Sections 10 through 13 of this act is to stimulate international trade, produce more jobs, create economic diversity and sources of additional tax revenue, allow small and mediumsized businesses to take advantage of exporting opportunities formerly practically available only to larger businesses, and allow businesses in the state to compete in a world market with businesses in other states.

Added by Laws 1987, c. 214, § 10, eff. Nov. 1, 1987.

§745017.3.  Definitions.

As used in Sections 10 through 13 of this act:

1.  "Shared foreign sales corporation" means a corporation that satisfies the requirements of Section 922, Internal Revenue Code of 1986 (26 U.S.C. Sec. 922) and is operated for the benefit of more than one business in this state.

2.  "Department" means the Oklahoma Department of Commerce.

3.  "Director" means the Director of the Oklahoma Department of Commerce.

Added by Laws 1987, c. 214, § 11, eff. Nov. 1, 1987.

§745017.4.  Department  Powers and duties.

A.  The Department shall encourage and assist in creation and operation of shared foreign sales corporations to benefit businesses in this state.

B.  The Department may:

1.  Develop model shared foreign sales corporations, including model bylaws, operation manuals, form contracts, a model certificate of incorporation and other appropriate aids that businesses may use in creating and operating shared foreign sales corporations;

2.  Provide information and counseling to businesses relating to state, federal, and international law governing shared foreign sales corporations;

3.  Provide accounting information and counseling to businesses in connection with creation and operation of shared foreign sales corporations; and

4.  Provide other information and assistance necessary to the creation and operation of shared foreign sales corporations to benefit businesses in the state.

Added by Laws 1987, c. 214, § 12, eff. Nov. 1, 1987.

§745017.5.  Service fees.

The Department may collect fees for services provided under Sections 10 through 13 of this act in amounts which the Director determines to be necessary to cover costs of administering Sections 10 through 13 of this act.

Added by Laws 1987, c. 214, § 13, eff. Nov. 1, 1987.

§74-5017.7.  International protocol office.

The Oklahoma Department of Commerce shall, for the encouragement of international trade opportunities for Oklahoma businesses, encourage and assist private efforts toward the development of interpersonal relationships between citizens of this state and citizens of other nations.  To that end, the Department is authorized to establish an international protocol office.

Added by Laws 1996, c. 286, § 1, emerg. eff. June 5, 1996.

§74-5018.  Oklahoma State Data Center.

There is hereby created the Oklahoma State Data Center.  The Oklahoma State Data Center shall be subject to the administrative direction of the Oklahoma Department of Commerce.  The Oklahoma State Data Center shall be the primary center for applied population research for the State of Oklahoma and shall be the official contact with the Bureau of the Census and shall be the originator and official conductor of all special censuses for the State of Oklahoma.  The responsibilities of the State Data Center are:

1.  To prepare, maintain and interpret population statistics, estimates and projections including distributions of the state's population (political subdivisions, ethnic and racial population);

2.  To cooperate and/or give assistance to other state agencies and organizations in the preparation, maintenance and interpretation of demographic information;

3.  To prepare a biennial report on the state of the state's population for submission to the Governor and the Legislature with some policy implications of the state's population trends;

4.  To provide technical assistance to the Legislature for purposes of reapportionment; and

5.  To assist other divisions and advisory committees of the Department by providing demographic data necessary for their activities.

Added by Laws 1986, c. 207, § 24, operative July 1, 1986.  Amended by Laws 1998, c. 364, § 37, emerg. eff. June 8, 1998.

§745019.  State Data Center Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Commerce to be designated the "State Data Center Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Department of Commerce from monies received for costs of data processing, copying, duplication and other costs incident to the production of printed reports from entities receiving such services.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Commerce for the purpose of costs of data processing, copying, duplication and other costs incident to the production of printed reports for entities which have requested the services of the State Data Center.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1986, c. 207, § 25, operative July 1, 1986.  Amended by Laws 1992, c. 259, § 4, emerg. eff. May 22, 1992.

§74-5020.  Repealed by Laws 1993, c. 270, § 58, eff. Sept. 1, 1993.

§74-5020.1.  Community Development Centers Program Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Commerce to be designated the "Community Development Centers Program Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of all monies authorized by law for deposit in such fund including, but not limited to appropriations, gifts, grants, private donations, fee revenues and funds by governmental entities authorized to provide funding for the purposes authorized for the use of the fund.  Monies deposited or apportioned or donated to the credit of the fund may be expended for the purposes of community development centers, with emphasis on aging and elderly citizen interests pursuant to law.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Commerce for purposes authorized by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1992, c. 337, § 16, eff. July 1, 1992.

§74-5021.  Repealed by Laws 1992, c. 337, § 36, eff. July 1, 1992.

§74-5022.  Repealed by Laws 1992, c. 337, § 36, eff. July 1, 1992.

§745023.  Federal block grant programs  Equal access to programs and services  Proposals.

All state agencies providing services through federal block grant programs shallinclude, as part of their proposals for federal block grant programs, assurances to guarantee equal access to program services and resources, including contracted services, and guarantee the public uniform rights to appeal and appeal procedures. It is the intent of the Legislature that services maintain a commitment to the efficient delivery of vital services to the most needy persons in the state and that any changes in eligibility criteria be identified in a comprehensive plan.  The proposals for federal block grant programs shall specify a process to guarantee that each person seeking services shall:

1.  Have the right to file formal application for services or resources upon request;

2.  Be afforded an opportunity to have private and confidential interviews pertaining to the case;

3.  Not be denied assistance on the basis of race, color, gender, creed, religion, age, political preference or physical affliction;

4.  Receive timely approval or disapproval of the application; and

5.  Receive written notification of appeal and appeal procedures, including notice that:

a. all aggrieved parties shall be afforded a reasonable opportunity for a fair hearing,

b. the applicant or the representative of the applicant shall have access to records relevant to the appeal process, and

c. the applicant shall have the right to a timely determination and prompt notice of hearing decisions.

Added by Laws 1986, c. 207, § 29, operative July 1, 1986.

§745024.  Professional auditing services.

The Oklahoma Department of Commerce is hereby authorized to contract for such professional auditing services as may be necessary to accomplish audits of funds processed through the Department.  Such audits shall be made by a public accountant or an independent certified public accountant.  A copy of a written report of the audit, certified to by said accountant, shall be placed and maintained on file with the State Auditor and Inspector.  The contracted services shall be procured in accordance with applicable provisions of the Oklahoma Central Purchasing Act.

Added by Laws 1986, c. 207, § 30, operative July 1, 1986.  Amended by Laws 1990, c. 266, § 35, operative July 1, 1990; Laws 1990, c. 260, § 43, operative July 1, 1990.

§745025.  Department of Commerce  Negotiation of certain contracts.

The Oklahoma Department of Commerce shall negotiate contracts for all expenditures by other entities in amounts over Two Thousand Five Hundred Dollars ($2,500.00) which have been appropriated to the Department for the use of such entities.  The Director of the Department may require a formal contract for such expenditures of Two Thousand Five Hundred Dollars ($2,500.00) or less.

Added by Laws 1986, c. 207, § 31, operative July 1, 1986; Amended by Laws 1991, c. 197, § 4, eff. July 1, 1991.

§74-5026.  Office of the Oklahoma Film and Music Commission - Oklahoma Film and Music Advisory Commission.

A.  There is hereby created within the Oklahoma Tourism and Recreation Department, the Office of the Oklahoma Film and Music Commission.  The Office shall have the primary responsibility in state government for promoting the State of Oklahoma as a location for producing motion pictures, television programs, videos and recording or performing music.  The Office shall assist the motion picture, television and video film and music industries by providing production contacts in the state, suggesting possible filming, performing, and recording locations, and other activities that may be required to promote the state as a filming and music center.  The Office shall, to the extent that resources are available, further assist the music industry by providing production contacts in the state, suggesting possible publishing, production, and recording locations, and other activities that may be required to promote the state as a music center; developing resource guides, a database, and a website; and developing listings of music festivals and music events being held in Oklahoma.

B.  1.  There is hereby established within the Oklahoma Tourism and Recreation Department, the Oklahoma Film and Music Advisory Commission which shall consist of the Lieutenant Governor, who shall serve as an ex officio member and as chair of the Advisory Commission, and eleven (11) members appointed by the Director of the Department.  Appointed members shall serve two-year terms.  Five appointed members shall have experience in the development and implementation of economic development programs.  Three appointed members shall possess a broad working knowledge of the film industry.  Three appointed members shall possess a broad working knowledge of the music industry.

2.  The Oklahoma Film and Music Advisory Commission shall have the following responsibilities:

a. focus the film-and-music-industry-related activities and functions of the Office of the Oklahoma Film and Music Commission to provide the maximum economic development impact to the State of Oklahoma,

b. promote the film and music industries to local communities,

c. solicit input annually from a cross section of the public including industry, business, and community leaders,

d. serve as a clearinghouse for the Oklahoma music industry using databases which it develops and maintains,

e. promote Oklahoma music and musicians to a national and international audience,

f. assist the Office of the Oklahoma Film and Music Commission in developing a marketing plan and a production manual, and

g. assist the Office of the Oklahoma Film and Music Commission in the preparation of the annual report.

C.  The Office of the Oklahoma Film and Music Commission shall cooperate with other state and local offices as required to promote the film and music industries in this state.

D.  The Office of the Oklahoma Film and Music Commission shall submit an annual report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate prior to February 1 of each year regarding the activities of the Office.  The report shall provide information about the number of filming productions that the Office has helped bring to the state and the economic impact of those productions, as well as similar information concerning the efforts of the Office to promote the music industry in this state.

Added by Laws 1986, c. 207, § 32, operative July 1, 1986.  Amended by Laws 1990, c. 266, § 36, operative July 1, 1990; Laws 1991, c. 341, § 16, eff. July 1, 1991; Laws 1993, c. 268, § 31, eff. Sept. 1, 1993; Laws 1995, c. 11, § 2, emerg. eff. Mar. 27, 1995; Laws 2001, c. 355, § 16, emerg. eff. June 1, 2001; Laws 2002, c. 197, § 6, eff. Nov. 1, 2002.

§74-5027.  Repealed by Laws 1990, c. 266, § 99, operative July 1, 1990.

§74-5028.  County Jail Improvement Fund.

A.  There is hereby created in the State Treasury a special fund for the Oklahoma Department of Commerce to be designated the "County Jail Improvement Fund".  The Fund shall be a continuing fund, not subject to fiscal year limitations.  All monies appropriated to the Fund may be budgeted and expended by the Oklahoma Department of Commerce for the purpose of providing matching funds to counties to renovate existing or to construct new jail facilities in accordance with state-approved jail standards.  Expenditures from said Fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  On July 1, 1986, any unallotted cash balance in the County Jail Improvement Fund created in Section 66 of Title 57 of the Oklahoma Statutes shall be transferred to the County Jail Improvement Fund created in this section.  All outstanding financial obligations and encumbrances of the County Jail Improvement Fund created in Section 66 of Title 57 of the Oklahoma Statutes are hereby transferred to the Oklahoma Department of Commerce.  After November 15, 1986, any unexpended balance in the County Jail Improvement Fund created in Section 66 of Title 57 of the Oklahoma Statutes shall be transferred to the County Jail Improvement Fund created in this section.

Added by Laws 1986, c. 207, § 34, operative July 1, 1986.

§745029.  Application for county jail improvement funds.

The Oklahoma Department of Commerce shall approve only those applications for funds to renovate an existing county jail facility or to construct a new county jail facility which contain proposed plans that are in compliance with stateapproved jail standards as determined by the Jail Inspection Division, Oklahoma State Department of Health.  Any jail facility which serves as a combined city and county jail facility shall be eligible to apply for a grant under the provisions of this act.

For each grant of funds by the Oklahoma Department of Commerce to a county, the requesting county must legally bind itself to expend on said property funds equal to the amount of funds being applied for from the County Jail Improvement Fund.

No application for funds available under the provisions of this act may be filed where the construction of new facilities or the renovation of existing facilities has begun by July 1, 1981.

No applicant may receive more than a total of Two Hundred Thousand Dollars ($200,000.00) from the "County Jail Improvement Fund" in any one fiscal year.

Added by Laws 1986, c. 207, § 35, operative July 1, 1986.

§745030.  Weatherization Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund to be designated as the "Weatherization Revolving Fund", which shall consist of all monies appropriated or transferred to the fund. Said revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administration of the Oklahoma Department of Commerce and may be disbursed without legislative appropriation.  Warrants for expenditures from said revolving fund shall be drawn by the State Treasurer, based on claims signed by an authorized employee or employees of the Oklahoma Department of Commerce and approved for payment by theDirector of State Finance.  It is hereby declared that energy conservation is in the interest of the State of Oklahoma.  The purpose of this fund is to provide monies to be used for the purpose of weatherizing households in Oklahoma thereby conserving the oil and natural gas resources of the state.

B.  On July 1, 1986, any unallotted cash balance in the Weatherization Revolving Fund created in Section 1537.1 of Title 74 of the Oklahoma Statutes shall be transferred to the Weatherization Revolving Fund created in this section.  All outstanding financial obligations and encumbrances of the Weatherization Revolving Fund created in Section 1537.1 of Title 74 of the Oklahoma Statutes are hereby transferred to the Oklahoma Department of Commerce.  After November 15, 1986, any unexpended balance in the Weatherization Revolving Fund created in Section 1537.1 of Title 74 of the Oklahoma Statutes shall be transferred to the Weatherization Revolving Fund created in this section.

Added by Laws 1986, c. 207, § 36, operative July 1, 1986.

§745032.  Administration of weatherization funds of LowIncome Energy Assistance Block Grant.

Community action agencies shall administer the weatherization funds of the LowIncome Energy Assistance Block Grant on a local level unless the Oklahoma Department of Commerce determines that the program can be more effectively administered through another entity.

Added by Laws 1986, c. 207, § 38, operative July 1, 1986.

§745034.  Purpose of Sections 5035 to 5040.

It is the purpose of Sections 41 through 46 of this act to delineate a system of community action agencies to enhance and stimulate economic opportunity and selfsufficiency for all citizens.  It is hereby found and determined that community action agencies provide services which are basic and essential to the wellbeing of lowincome and economically disadvantaged persons of this state.  It is further determined that the delivery of such services should be officially recognized in order to assure the effective and efficient continuation of such services and to solve existing problems of human service delivery systems.

Added by Laws 1986, c. 207, § 40, operative July 1, 1986.

§745035.  Community Service Block Grant Funds  Receipt  Use  Rules and regulations  Allocation to community action agencies  Consolidation of programs.

A.  The Oklahoma Department of Commerce is hereby designated to receive Community Services Block Grant Funds appropriated, authorized or allocated for usage within the State of Oklahoma by the United States Government.  These funds shall be used for, but not limited to the following:

1.  Provide a range of services and activities having major impact on causes and effects of poverty in the community or those areas of the community where poverty is a particularly acute problem;

2.  Provide activities designed to assist lowincome participants including the elderly poor;

a. to secure and retain meaningful employment,

b. to attain an adequate education,

c. to make better use of available income,

d. to obtain and maintain adequate housing and a suitable living environment,

e. to obtain emergency assistance,

f. to remove obstacles and solve problems which block the achievement of selfsufficiency,

g. to make more effective use of other programs;

3.  Provide on an emergency basis for the provision of such supplies and services, nutritious foodstuffs and related services, as may be necessary to counteract conditions of starvation and malnutrition among the poor or temporarily indigent;

4.  Coordinate and establish linkages between government and other social services programs to assure the effective delivery of such services to lowincome individuals; and

5.  Encourage the use of entities in the private sector of the community in efforts to eliminate poverty in the community.

B.  The Oklahoma Department of Commerce shall promulgate and ensure compliance on rules, regulations, policies and procedures to carry out all programs of the Community Services Block Grant.

C.  At least ninety percent (90%) of the Community Service Block Grant funds received by the Oklahoma Department of Commerce for the state from the United States Government shall be allocated to community action agencies, as defined in this act.

D.  If the Community Services Block Grant is consolidated with any other block grant or other federal program, then a proportional share of the consolidated funds shall be used for services under the Community Services Block Grant program in accordance with this act for at least twelve (12) months.  The Oklahoma Department of Commerce shall retain administrative responsibility of these funds.

E.  For each consolidated program, proportional share shall be the percentage of total funds received by all consolidated programs prior to the consolidation.

Added by Laws 1986, c. 207, § 41, operative July 1, 1986.

§745036.  Community action agency defined  Evaluation of service areas and agencies.

A community action agency shall be defined as a public or private nonprofit agency, designated by the Oklahoma Department of Commerce.

The Oklahoma Department of Commerce shall have the right to evaluate existing service areas and community action agencies and, as may be necessary, modify boundaries of the service areas or rescind designation in accordance with the provisions outlined in Section 45 of this act so that services will be adequately and efficiently provided.

Added by Laws 1986, c. 207, § 42, operative July 1, 1986.

§745037.  Community action agencies  Boards of directors.

A community action agency shall establish a governing board of directors which shall consist of not less than twelve nor more than thirtysix members.  At least onethird of the members shall be representative of the poor in the areas served and shall be chosen through a democratic selection process.  Onethird of the members shall be elected public officials or their designees as established by the Oklahoma Department of Commerce.  The remaining members shall be representative of business, industry, labor, religious, welfare, education or other major groups and interests in the community.  The community action agency board of directors shall be responsible for:  1.  The appointment and dismissal of an executive director of the community action agency;

2.  The approval of contracts, annual budget requests and operational policies of the community action agency;

3.  The performance of an annual audit by an independent auditor;

4.  Convening of public meetings to provide citizens the opportunity to comment on public policies and programs to reduce poverty;

5.  Evaluate programs and policies of the community action agency; and

6.  Compliance with all Oklahoma Department of Commerce, federal, local and agency rules, regulations, policies and procedures.

Added by Laws 1986, c. 207, § 43, operative July 1, 1986.

§745038.  Designating community action agencies.

To ensure statewide delivery of Community Services Block Grant services, the Oklahoma Department of Commerce shall establish a process to designate community action agencies.

Added by Laws 1986, c. 207, § 44, operative July 1, 1986.

§745039.  Rescission of designation of community action agency.

A.  Prior to rescission of designation of a community action agency, the Oklahoma Department of Commerce shall:

1.  Determine whether the existing or proposed community action agency is in compliance with Sections 41, 42 and 43 of this act;

2.  Evaluate the existing or proposed community action agency service area, and, as may be necessary, modify the boundaries of the service area so that services will be adequately and efficiently provided;

3.  Provide a written notice containing the reasons for the anticipated action to the chairman of the board of the existing or proposed community action agency.

B.  The Oklahoma Department of Commerce may rescind the designation of a community action agency if it is found that the community action agency is not in compliance with any or all of the provisions of Sections 41, 42 and 43 of this act.

Any agency whose designation is rescinded pursuant to this section may appeal the order of rescission in accordance with existing state and federal law.  The Oklahoma Department of Commerce shall consider a community action agency or agencies for the assumption of all or a portion of the service area of a community action agency with contiguous borders whose designation may be rescinded.

Added by Laws 1986, c. 207, § 45, operative July 1, 1986.

§745040.  Purpose and activities of community action agency.

A community action agency shall serve as a primary advocate for the reduction of the causes, conditions and effects of poverty and shall provide social and economic opportunities that foster selfsufficiency for lowincome persons.  Any service provided by a community action agency through the Community Services Block Grant opportunity shall be made available to all eligible persons within the community action agency's service area.  The activities of a community action agency shall, subject to rules and regulations promulgated by the Oklahoma Department of Commerce, include but not be limited to the following:

1.  Informing state and local governments, private agencies and organizations, and citizens of the nature and extent of poverty within the service area;

2.  Developing, administering, and operating community social and economic programs to reduce poverty within the entire area;

3.  Providing and advocating for training and technical assistance to the poor and other residents within the service area to better define human problems, improve services, and facilitate citizen participation;

4.  Promoting interagency cooperation and coordination in providing services to lowincome persons;

5.  Entering into contracts with federal, state, and local public and private agencies and organizations as necessary to carry out the purposes of this act; and

6.  Engaging in any other activity necessary to fulfill the intent of this section and Sections 40 through 45 of this act.

Added by Laws 1986, c. 207, § 46, operative July 1, 1986.

§74-5040.1.  Transfer of real or personal property to community action agency.

If a community action agency is otherwise eligible to receive real or personal property from the state or federal government, or any agency or instrumentality of the state or federal government, and state or federal law requires that the entity to which the property is transferred must be a governmental entity, the community action agency shall, for the purposes of the transfer and for purposes of managing the property so transferred, be deemed to be a governmental entity.

Added by Laws 2004, c. 440, § 1, eff. July 1, 2004.

§74-5040.2.  Short title.

This act shall be known and may be cited as the "Rx for Oklahoma Act".

Added by Laws 2005, c. 463, § 1, emerg. eff. June 9, 2005.

§74-5040.3.  Definitions.

As used in the Rx for Oklahoma Act:

1.  "Medically indigent" means a person who meets the criteria established by the drug manufacturer assistance programs for the purchase of prescribed medications; and

2.  "Prescription drug" means a drug which may be dispensed only upon prescription by a health care professional authorized by the appropriate licensing authority and which is approved for safety and effectiveness as a prescription drug under Section 505 or 507 of the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040 (1938), 21 U.S.C.A., Section 301).

Added by Laws 2005, c. 463, § 2, emerg. eff. June 9, 2005.

§74-5040.4.  Prescription assistance for medically indigent residents - Service agencies - Requirements - Eligibility - Annual report.

A.  Beginning November 1, 2005, the Oklahoma Department of Commerce shall establish, through a competitive bid process, a statewide program to assist medically indigent residents of Oklahoma to receive prescriptions from drug manufacturer assistance programs.

B.  Agencies including, but not limited to, the following shall be encouraged by the Department to submit bids:

1.  County offices of the Department of Human Services;

2.  County health departments;

3.  Community action agencies designated by the Oklahoma Department of Commerce pursuant to Section 5038 of Title 74 of the Oklahoma Statutes;

4.  Community mental health centers;

5.  Private nonprofit agencies; and

6.  Public entities engaged in the delivery of social services.

C.  Agencies selected by the Department to provide services pursuant to the Rx for Oklahoma Act shall, at a minimum, demonstrate their ability to:

1.  Deliver services in a community or geographic area of the state that is not currently receiving services pursuant to the Rx for Oklahoma Act;

2.  Maintain a dedicated telephone line and computer with Internet access with appropriate software during normal business hours; and

3.  Have staff or volunteers available who can:

a. develop and implement community awareness initiatives about the prescription assistance services offered by the agency,

b. determine whether a pharmaceutical program is offered for the drug or drugs a person needs,

c. determine whether a person is eligible for assistance through a pharmaceutical program,

d. assist a person to make application to and enroll in a pharmaceutical assistance program,

e. keep accurate records of the number of clients served,

f. maintain the confidentiality of all client information including, but not limited to, the client's identity, application information and other records, and

g. estimate the value of prescriptions provided to clients under the program.

D.  Eligibility for the Rx for Oklahoma Act shall be residents of Oklahoma who:

1.  Are medically indigent; or

2.  Are not medically indigent but cannot reasonably afford to pay for prescription medications.

E.  The Oklahoma Department of Commerce shall promulgate rules or establish procedures necessary to implement the program established by the Rx for Oklahoma Act and shall submit an annual report to the Legislature and the Governor no later than January 1 of each year.  The report shall include, but not be limited to, the following:

1.  A listing of entities awarded grants and the amount of each award;

2.  The number of residents served who were eligible for a drug manufacturer assistance program and the average amount of savings per resident;

3.  The number of residents who sought assistance pursuant to the Rx for Oklahoma Act, but were determined not to be eligible for a drug manufacturer assistance program; and

4.  A report by the Department of total expenditures.  Included within the report shall be a summary of each grantee's administrative, personnel, and direct services expenditures by category relative to the grantee's administration of the program.

Added by Laws 2005, c. 463, § 3, emerg. eff. June 9, 2005.

§745044.  Counties not required to participate in certain districts and agencies.

No county in Oklahoma shall be required to be under the jurisdiction of a planning district or any clearing agency by whatever name, located in another state, in order to receive grants, aid, loans or other federal funds for any purpose.  Appropriate federal agencies shall be advised of this provision and the Oklahoma Department of Commerce shall take such steps as are necessary to implement these provisions.

Added by Laws 1986, c. 207, § 50, operative July 1, 1986.

§745045.  Political subdivisions not required to participate in substate planning districts.

No county, city, town or other subdivision of the State of Oklahoma shall in any manner be compelled to be a member of or participate in a substate planning district.

No county, city, town or other subdivision of the State of Oklahoma shall be penalized in any manner whatsoever for said subdivision's election not to participate in a substate planning district.

Added by Laws 1986, c. 207, § 51, operative July 1, 1986.

§745045.1.  Substate planning districts  Hiring registered professional engineers.

Each substate planning district within the State of Oklahoma is authorized to hire or contract for the services of one or more registered professional engineers to provide services for the governmental entities which are members of the substate planning district.  No substate planning district shall provide technical and professional engineering, architectural, planning or land surveying service to any person, entity or governmental subdivision of the State of Oklahoma unless the person, entity or governmental subdivision is a member of the substate planning district providing the services.

§745054.  Limits on use of funds.

A.  None of the funds provided in the Oklahoma Health Research Act shall be used to conduct or support any research or experimentation on a human subject unless the research or experimentation has been reviewed and approved by an institutional review board.

B.  None of the funds provided in the Oklahoma Health Research Act shall be used to undertake any research which has abortion, as defined by Section 1730 of Title 63 of the Oklahoma Statutes, as its purpose.

Added by Laws 1986, c. 264, § 9, operative July 1, 1986.

§74-5057.  Repealed by Laws 1999, c. 59, § 5, eff. July 1, 1999.

§74-5058.1.  Short title.

Sections 1 through 7 of this act shall be known and may be cited as the "Oklahoma Master Business License System Act".

Added by Laws 1998, c. 309, § 1, eff. July 1, 1998.

§74-5058.2.  Purpose.

The purpose of this act is to provide a convenient, accessible, and timely one-stop system that will enable the business community to acquire and maintain the necessary state licenses to conduct business.  It is the intent of the Legislature that use of this one-stop system by a business be optional and that any business may continue to work directly with the appropriate state agency if preferred.

Added by Laws 1998, c. 309, § 2, eff. July 1, 1998.

§74-5058.3.  Definitions.

As used in this act:

1.  "Director" means the Director of the Oklahoma Department of Commerce;

2.  "Department" means the Oklahoma Department of Commerce;

3.  "License" means any certificate, permit or other evidence, by whatever name called, of a right or privilege to engage in any activity, except occupational licenses and licenses issued under Title 47 of the Oklahoma Statutes;

4.  "Occupational license" means any certificate, permit, or other evidence, by whatever name called, of a right or privilege to engage in a profession, occupation, or field of endeavor that is issued by an occupational licensing agency;

5.  "Occupational licensing agency" means any board, commission, committee, or other agency of this state that is established for the primary purpose of regulating the admission or conduct of persons in a particular profession, occupation, or field of endeavor, and is authorized to issue and revoke licenses.  The term does not include a state agency or department that issues permits or licenses as only a part of its regular function; and

6.  "Office" means the Business License Information Office.

Added by Laws 1998, c. 309, § 3, eff. July 1, 1998.

§74-5058.4.  Business License Information Office.

A.  There is hereby established within the Oklahoma Department of Commerce the Business License Information Office.  The Office shall be under the direction and supervision of a full-time state employee as appointed by the Director of the Department.  Additional staff sufficient to perform the duties of the Office shall be provided under the direction of the Director.

B.  The Office shall be a clearinghouse for state business license information and shall perform the following duties:

1.  Establish a license information service detailing requirements for establishing and engaging in business in this state, including state licensing and regulatory requirements, and, to the extent feasible, local and federal requirements;

2.  Provide the most recent forms and information sheets for all state business licenses;

3.  Prepare, publish, and distribute a complete directory of all state licenses required to do business in this state;

4.  Make recommendations to agencies and the Legislature for eliminating, consolidating, simplifying, or expediting licenses, or otherwise improving licensing procedures affecting business undertakings; and

5.  Promulgate and adopt rules and forms necessary to carry out the purposes of this act.

Added by Laws 1998, c. 309, § 4, eff. July 1, 1998.

§74-5058.5.  Operating plan for automated master application system.

The Business License Information Office shall develop an operating plan for an automated master application system, shall determine the software and hardware needs of the system, and shall determine the staffing levels and space required for the system.  State agencies that issue business licenses shall assist and cooperate in the development and implementation of the plan as required by the Office.  In making the determination and developing an operating plan for an automated master application system, the Office shall identify the business licenses appropriate for inclusion in a master application system and shall develop a master application form that consolidates the information needed for the various state agencies to issue the licenses.

Added by Laws 1998, c. 309, § 5, eff. July 1, 1999.

§74-5058.6.  Cooperation of state agencies - Business license coordinators.

A.  Each state agency that issues licenses shall cooperate fully with the Business License Information Office in providing information on the licenses and regulatory requirements of the agency and in developing a plan for an automated master application system.

B.  Each state agency shall designate a business license coordinator.  The coordinator shall have the following responsibilities:

1.  Provide to the Office the most recent application and supplemental forms required for each license issued by the agency, the most recent information available on existing and proposed changes in license requirements or agency rules and how those changes will affect the business community, and agency publications that would be of aid or interest to the business community;

2.  Receive and respond to communications from the Office; and

3.  Review state agency regulatory and license requirements and provide a written report to the Office no later than January 1, 1999, and every two (2) years thereafter that:

a. identifies the regulatory and licensing requirements that affect the business community,

b. indicates which, if any, requirements should be eliminated, modified, or consolidated with other requirements, and

c. explains the need for continuing those requirements not recommended for elimination.

Added by Laws 1998, c. 309, § 6, eff. July 1, 1998.

§74-5058.7.  Services optional - Authority of licensing agency.

A.  The services offered to persons by the Business License Information Office are optional.  Any person may deal directly with a state agency in obtaining information or assistance, or in applying for a license if the person so prefers.

B.  The authority for determining whether a requested license shall be issued shall remain with the state agency legally authorized to issue the license.

Added by Laws 1998, c. 309, § 7, eff. July 1, 1998.

§74-5060.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Science and Technology Research and Development Act".

Added by Laws 1987, c. 222, § 16, operative July 1, 1987.  Amended by Laws 2002, c. 484, § 1, eff. July 1, 2002.

§74-5060.1a.  Goals - Oklahoma Science and Technology Research and Development Board.

A.  Recognizing the vast, underutilized human and capital resources, both urban and rural, in the State of Oklahoma and the opportunity for economic development through technological advancement, the Legislature and the Governor hereby adopt the following goals:

1.  Establishing Oklahoma as a premier information technology and biotechnology center for the twenty-first century;

2.  Enhancing the lives of, and expanding opportunities for, all Oklahomans through growth of information technology, biotechnology, nanotechnology and sensors industries and infrastructure throughout the urban and rural areas of the state; and

3.  Expanding and diversifying Oklahoma's economy and providing new and higher quality jobs for Oklahomans.

B.  To further the goals set forth in this act, there is hereby created the Oklahoma Science and Technology Research and Development Board.  The Board shall be responsible for the administration and governance of the Oklahoma Center for the Advancement of Science and Technology and the Oklahoma Institute of Technology.

Added by Laws 2002, c. 484, § 2, eff. July 1, 2002.  Amended by Laws 2004, c. 63, § 1, eff. Nov. 1, 2004.

§74-5060.2.  Statement of need - Institutions created.

A.  In order to attain the goals as set forth in this act, Oklahoma enterprises need institutions that combine the resources of the public and private sectors to encourage the development of new products, new processes and whole new industries in Oklahoma.  The institutions are needed to:

1.  Support the development of new or expanded technologies;

2.  Provide basic and applied research capital to move innovation to commercial application;

3.  Encourage the transfer of technology to firms and farms throughout the geographic regions of the state;

4.  Stimulate seed-capital investment in firms which will use innovation from applied research in profitable commercial applications; and

5.  Foster competitiveness, productivity and modernization in Oklahoma firms and farms.

B.  There is hereby created the Oklahoma Center for the Advancement of Science and Technology.  The Oklahoma Center for the Advancement of Science and Technology is hereby constituted an instrumentality of the state and the exercise of the authority and powers conferred by law shall be deemed and held to be the performance of an essential governmental function.

C.  There is hereby created the Oklahoma Institute of Technology as an institute within the Oklahoma Center for the Advancement of Science and Technology.  The Oklahoma Science and Technology Research and Development Board and the Oklahoma Center for the Advancement of Science and Technology are hereby directed to support the Oklahoma Institute of Technology and to include the Institute in the Center's budget work program submitted each fiscal year to the Office of State Finance.

Added by Laws 1987, c. 222, § 17, operative July 1, 1987.  Amended by Laws 1992, c. 230, § 1, eff. July 1, 1992; Laws 2002, c. 484, § 3, eff. July 1, 2002.

§74-5060.3.  Mission and purposes of institutions.

A.  The mission of the Oklahoma Center for the Advancement of Science and Technology shall be to foster innovation in existing and developing businesses by supporting basic and applied research, by facilitating technology transfer between research laboratories and firms and farms, and by providing seedcapital for new innovative firms and their products.  The Oklahoma Center for the Advancement of Science and Technology also shall have the authority to foster enhanced competitiveness in the national and international markets by small and medium-sized manufacturing firms located in Oklahoma by stimulating productivity and modernization of such firms.

B.  The mission and purposes of the Oklahoma Institute of Technology shall include:

1.  Attracting, retaining, and stimulating the development of information technology, biotechnology, genetics, and emerging technologies;

2.  Providing leadership development programs to prepare rural residents for leadership in a technologically enhanced economy;

3.  Upgrading and enhancing rural technology to grow or attract high technology companies;

4.  Facilitating joint public-private technology research and development projects using resources and facilities of public higher education institutions or private entities; and

5.  Providing engineering or management assistance to new or existing businesses in bringing improved or innovative products or services to market.

Added by Laws 1987, c. 222, § 18, operative July 1, 1987.  Amended by Laws 1992, c. 230, § 2, eff. July 1, 1992; Laws 2002, c. 484, § 4, eff. July 1, 2002.

§74-5060.4.  Definitions.

As used in the Oklahoma Science and Technology Research and Development Act:

1.  "Applied research" means those research activities occurring at institutions of higher education, nonprofit research foundations, and in private enterprises which have potential commercial application;

2.  "Basic research" means any original investigation for the advancement of scientific knowledge not having a specific commercial objective, but having potential long-range value to commercial interests;

3.  "Board" means the Oklahoma Science and Technology Research and Development Board;

4.  "Center" or "OCAST" means the Oklahoma Center for the Advancement of Science and Technology;

5.  "Enterprise" means a firm with its principal place of business in Oklahoma;

6.  "Health research project" means a specific examination, experimentation or investigation, or initiative to provide research resources oriented principally toward basic, applied, and developmental scientific inquiry related to the causes, diagnosis, prevention, and treatment of human diseases and disabilities and mental health and emotional disorders, and the rehabilitation of persons afflicted with such diseases, disabilities, and disorders; new knowledge, better understanding, and innovative methods to improve the processes by which health care services are made available and how they may be provided more efficiently, more effectively and at a lower cost, for all the citizens of this state; and the development of new products and services which shall form the basis of new high-technology health research and care industry for this state;

7.  "Industrial Extension System" means a coordinated network of public and private manufacturing modernization resources, the purpose of which is to stimulate the competitiveness of Oklahoma small and medium-sized manufacturing firms;

8.  "Institute" means the Oklahoma Institute of Technology;

9.  "Institutional Review Board" means a committee composed of investigators, lay representatives, and legal counsel, which is established at each institution of higher learning and each nonprofit research institution receiving funds from a health research project, for the express purpose of determining the appropriateness of any research involving human subjects;

10.  "Institutions of higher education" means public and private colleges and universities in the state;

11.  "Investigator" means a person who proposes research projects and is primarily responsible for the execution of the proposed projects and is employed by or affiliated with an institution of higher education, a nonprofit research institution in this state, or a private enterprise;

12.  "New technology" means methods, products, processes and procedures developed through science or research;

13.  "Nonprofit research institution" means any not-for-profit public or private facility in this state which has the capabilities for research projects and which is not a subsidiary of any corporation, partnership, or association organized for profit, nor is its stock or assets owned or controlled by a corporation, partnership, or association organized for profit;

14.  "OAME" means the Oklahoma Alliance for Manufacturing Excellence, Inc., a corporation to be formed pursuant to the provisions of Title 18 of the Oklahoma Statutes and Section 5060.26 of this title;

15.  "Person" means any individual, partnership, corporation or joint venture carrying on business or proposing to carry on business within the state;

16.  "Product" means any outcome, device, technique or process, which is or may be developed or marketed commercially and which has advanced beyond the theoretical stage and is in a prototype or practice stage;

17.  "Professional service contract" means a written agreement providing funds for the performance of a research project; for salaries and fringe benefits of personnel associated with research programs; for research equipment; for operating expenses associated with a research program; or for services provided in connection with the evaluation of applications submitted to the Center;

18.  "Qualified security" means any public or private financial arrangement, involving any note, security, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable security, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or application therefor, or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, guarantee of, or option, warrant or right to subscribe to or purchase any of the foregoing to the extent allowed by law;

19.  "Seed-capital" means financing that is provided for the development, refinement and commercialization of a product, process or innovation, whether for the startup of a new firm or the expansion or the restructuring of a small firm; and

20.  "Technology transfer" means a two-way process by which ideas or inventions for processes or products (developed in research programs usually on a laboratory or pilot-plant scale) are converted to commercial use.

Added by Laws 1987, c. 222, § 19, operative July 1, 1987.  Amended by  Laws 1992, c. 230, § 3, eff. July 1, 1992; Laws 1994, c. 288, § 6, eff. July 1, 1994; Laws 1995, c. 279, § 1, eff. July 1, 1995; Laws 2002, c. 484, § 5, eff. July 1, 2002.

NOTE:  Laws 1994, c. 287, § 7 repealed by Laws 1995, c. 279, § 9, eff. July 1, 1995.

§745060.5.  Relationship with Oklahoma Futures and Department of Commerce.

In order to fulfill its missions as provided in Section 5060.3 of this title, the Oklahoma Center for the Advancement of Science and Technology shall be subject to the policy development of Oklahoma Futures.

1.  Oklahoma Futures shall in no way interfere with the daytoday administration of the Center, but shall provide longterm oversight by reviewing and approving the Center's fiveyear plan and annual oversight by reviewing and approving the Center's annual business plan to ensure the Center fulfills the legislative purpose for which it is created.

2.  Notwithstanding other provisions of law, the Oklahoma Department of Commerce shall have the authority to expend funds to administer and operate the programs of the Oklahoma Center for the Advancement of Science and Technology until such time as designated by Oklahoma Futures.

Added by Laws 1987, c. 222, § 20, operative July 1, 1987. Amended by  Laws 1992, c. 230, § 4, eff. July 1, 1992.

§74-5060.6.  Board of directors.

A.  The board of directors for the Oklahoma Center for the Advancement of Science and Technology is hereby reconstituted as the Oklahoma Science and Technology Research and Development Board and shall be comprised as follows:

1.  The Director of the Oklahoma Department of Commerce;

2.  The Chancellor of the Oklahoma State Regents for Higher Education;

3.  The president of the University of Oklahoma;

4.  The president of Oklahoma State University;

5.  The president of one of the regional universities in The State System of Higher Education designated by the Chancellor;

6.  The president of a private Oklahoma university classified by the Carnegie Foundation as a national doctorate-granting institution offering graduate engineering degrees to be appointed by the Governor;

7.  The Governor's appointed cabinet Secretary of Agriculture;

8.  A member of the House of Representatives, who shall serve as an ex officio nonvoting member, appointed by the Speaker of the House of Representatives;

9.  A member of the Senate, who shall serve as an ex officio nonvoting member, appointed by the President Pro Tempore of the Senate;

10.  Two members, appointed by the Governor, who shall be engineers or scientists with extensive experience in managing basic or applied scientific or technological research at Oklahoma institutions of higher education, who shall serve terms of four (4) years; provided that, the two members who possess these qualifications and are serving on the board of directors of the Center on July 1, 2002, shall fill these positions on the Oklahoma Science and Technology Research and Development Board for initial terms to expire on June 30, 2003;

11.  Five members appointed by the Governor who are or who have served as chief executive officers or senior executive officers of corporations engaged in information technology, biotechnology, genetics, other emerging technologies, agriculture, oil and natural gas, early stage high risk venture capital finance, other significant Oklahoma industries, or Oklahoma industries that are potentially significant to the state economy or who are or who have served as chief executive officers or senior executive officers of a private nonprofit organization or who are or who have served as chief executive officers or senior executive officers of foundations with a history of supporting research and development.  Two members appointed pursuant to this paragraph shall serve initial terms to expire on June 30, 2005, and two shall serve initial terms to expire on June 30, 2006.  For the position for which the initial appointment begins after July 1, 2005, the initial term shall expire on June 30, 2009;

12.  Four members appointed by the Governor who represent small business.  One appointee shall serve an initial term to expire on June 30, 2005, and one shall serve an initial term to expire on June 30, 2006.  For the two positions for which the initial appointments begin after July 1, 2005, one appointee shall serve an initial term to expire on June 30, 2008, and one appointee shall serve an initial term to expire on June 30, 2009;

13.  One member appointed by the Governor who represents rural Oklahoma.  The initial appointee shall serve a term to expire on June 30, 2004; and

14.  Until June 30, 2004, or vacation of the offices, six members who, before the effective date of this act, were appointed by the Governor and who are serving on the board of directors of OCAST on July 1, 2002.  These positions on the Oklahoma Science and Technology Research and Development Board shall cease to exist on June 30, 2004, or when the position is vacated if the vacancy occurs prior to June 30, 2004.  A member of the OCAST board who holds one of these positions may be appointed to a position described in paragraphs 9 through 12 of this subsection on the Oklahoma Science and Technology Research and Development Board if the member meets the qualifications for such position.

B.  The two legislatively appointed members of the Board shall be persons of demonstrated knowledge of and commitment to the advancement of science and technology in Oklahoma and shall serve at the pleasure of their respective appointing authority.

C.  In making appointments to the Oklahoma Science and Technology Research and Development Board, appropriate consideration shall be given to representation upon the Board by race, gender and geographical area.

D.  Gubernatorial appointees appointed after July 1, 2002, shall serve four-year terms except for initial terms as provided in this section.  Terms shall expire on June 30.  All gubernatorial appointees shall be subject to confirmation by the Senate.  Except as otherwise provided in this section, any vacancy in board positions filled by appointment of the Governor shall be filled for the unexpired term in the same manner as the original appointment.

E.  The Board shall elect, annually, a chair who shall be from the private sector membership of the Board.  A vice-chair shall be elected annually from among all the members of the Board.  Persons elected to the position of chair or vice-chair shall not serve more than two consecutive terms in said position.

F.  The Board shall meet at least once each calendar quarter and at such other times:

1.  Upon call of the chair;

2.  Upon call of the chief executive officer of the Center or the Institute; or

3.  Upon written request of a majority of the board members.

G.  A majority of the voting members of the Board shall constitute a quorum.  A quorum of the Board shall be necessary to transact business.  All actions of the board members shall be made by a majority of the quorum present.  A board member may send a predetermined designee as a representative to board meetings who may vote; provided, the designee may vote at no more than thirty percent (30%) of meetings during a fiscal year.

H.  Members of the Board shall be entitled to compensation and expenses as may be provided in the charter or bylaws of the Board.  The members of the Board shall not be subject to the dual-office-holding prohibitions set forth in Section 6 of Title 51 of the Oklahoma Statutes.

I.  The Board shall establish an executive committee composed of the chair, vice-chair, and three (3) additional voting members chosen by the chair from among the remaining board members.  The executive committee, in intervals between board meetings, may transact any board business that has been delegated to the executive committee.  A majority of the executive committee shall be necessary to transact business and all actions of the executive committee shall be by a majority vote of the committee.

Added by Laws 1987, c. 222, § 21, operative July 1, 1987.  Amended by Laws 1988, c. 269, § 1; Laws 2002, c. 484, § 6, eff. July 1, 2002; Laws 2004, c. 217, § 1, eff. Nov. 1, 2004; Laws 2005, c. 82, § 1, eff. July 1, 2005.

§74-5060.7.  Executive director and other officers - Meetings - Conflicts of interest - Liability.

A.  The position of president of the Oklahoma Center for the Advancement of Science and Technology is hereby reconstituted as the executive director for the Oklahoma Science and Technology Research and Development Board.  The president of the Center upon the effective date of this act shall serve as the executive director for the Board at the pleasure of the Board.  Subsequent executive directors shall be selected by the Board and shall serve at the pleasure of the Board.  The executive director shall serve as the chief executive officer of the Center and the Institute, and shall direct and supervise the administrative affairs and the general management of the Center and the Institute.  The Board shall establish criteria for selecting the executive director taking into consideration national standards.  The search for the executive director shall be conducted pursuant to the criteria so established.

B.  The executive director:

1.  May employ and terminate such other officers and employees as designated by the Board including, if necessary, legal counsel to be chosen through a request for proposal process;

2.  Shall attend board meetings;

3.  Shall appoint a secretary of the Board to keep a record of all proceedings and maintain and be custodian of all financial and operational records, documents and papers filed with the Center and the Institute and of the minute book of the Center and the Institute; and

4.  Before accepting any applications as provided for under this act, shall prepare a business plan which shall include the analysis of funding levels of programs in other states that are shown in the report required in subsection B of Section 5060.22 of this title, and the threshold funding levels specified in subsection C of Section 5060.22 of this title.

C.  The meetings of the Board shall be subject to the Open Meeting Act and the Open Records Act.  Any information submitted to or compiled by the Center or the Institute with respect to the marketing plans, financial statements, trade secrets, research concepts, methods or products, or any other proprietary information of persons, firms, associations, partnerships, agencies, corporations, institutions of higher education, nonprofit research institutions or other entities shall be confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure.  Executive sessions may be held to discuss such materials if deemed necessary by the Board.

D.  If a member of the Board, officer, agent or employee of the Center or the Institute has any direct or any indirect interest in any approval, contract or agreement upon which the member, officer, agent or employee may be called upon to act or vote, the board member, officer, agent or employee shall disclose the same to the secretary of the Board prior to the taking of final action by the Board concerning such contract or agreement and shall so disclose the nature and extent of such interest and the acquisition thereof, which disclosure shall be publicly acknowledged by the Board and entered upon the minutes of the Board.  A Board member, officer, agent or employee who holds such an interest shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other board members, officers, agents or employees concerning said contract or agreement.  Employees of the Center, including employees assigned to the Institute, shall be subject to the provisions of the Ethics Commission rules.  Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided for in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of such interest.  Provided, any approval, contract or agreement made in violation of this section shall give rise to no action against the Board, the Center or the Institute.

Indirect interest shall include pecuniary or competitive advantage which exists or could foreseeably accrue as a result of the act or forbearance of the Board, Center or Institute.

E.  No director or any person acting on behalf of the Board, Center or Institute executing any contracts, commitments, or agreements issued pursuant to this act shall be personally liable upon such contracts, commitments, or agreements or be subject to any personal liability or accountability by reason thereof.  No director or any person acting on behalf of the Board, Center or Institute shall be personally liable for damage or injury resulting from the performance of duties hereunder.

Added by Laws 1987, c. 222, § 22, operative July 1, 1987.  Amended by Laws 2002, c. 484, § 7, eff. July 1, 2002.

§74-5060.8.  Annual business plan - Five-year strategic plan.

The Oklahoma Science and Technology Research and Development Board shall develop an annual business plan and a five-year strategic plan for the Center and the Institute.

Added by Laws 1987, c. 222, § 23, operative July 1, 1987.  Amended by Laws 2002, c. 484, § 8, eff. July 1, 2002.

§74-5060.9.  Powers of Oklahoma Science and Technology Research and Development Board - Tax exemptions - Administrative policies.

A.  The Oklahoma Science and Technology Research and Development Board shall have the power to:

1.  Make, amend and repeal bylaws for the management of the Center and the Institute;

2.  Sue and be sued;

3.  Make contracts and execute all instruments necessary or convenient for carrying out the business of the Center and the Institute;

4.  Acquire, own, hold, dispose of and encumber real or personal property of any nature, including tangible, intangible, commercial or intellectual, or any interest therein;

5.  Enter into agreements or other transactions with any federal, state, county or municipal agency, authority or other governmental entity and with any individual, corporation, enterprise, association or any other entity involving research and technology;

6.  Acquire real property or an interest therein, by purchase or foreclosure, where such acquisition is necessary or appropriate to protect or secure any investment or loan in which the Center has an interest;

7.  Sell, transfer and convey any such property to a buyer, and in the event such sale, transfer or conveyance cannot be effected with reasonable promptness or at a reasonable price, to lease such property to a tenant;

8.  Invest any funds provided by the state and held in reserve in funds not required for immediate disbursement and invest funds received from gifts, grants, donations and other operations of the Center in such investments as would be lawful for a private corporation having purposes similar to the Center;

9.  Borrow money and give guaranties, provided that the indebtedness and other obligations of the Center or Institute shall be payable solely out of the resources of the Center or the Institute, respectively, and shall not constitute a pledge of the full faith and credit of the state or any of its revenues;

10.  Appoint officers, consultants, agents and advisors, and prescribe their duties and compensation;

11.  Appear on its own behalf or on behalf of the Center or Institute before boards, commissions, departments or other agencies of municipal, county or state government or federal government;

12.  Procure insurance against any losses in connection with its properties in such amounts from such insurers as may be necessary or desirable;

13.  Consent, subject to the provisions of any contract with note-holders, whenever it considers it necessary or desirable in the fulfillment of the goals and purposes of the Center or Institute, to the modifications, with respect to the rate of interest, time payment or of any installment, of principal and interest or any terms of any contract or agreement of any kind to which the Center or the Institute is a party;

14.  Accept any and all donations, grants, bequests and devises, conditional and otherwise, of money, property, services or other things of value which may be received from the United States or any agency thereof, any governmental agency, or any institution, person, firm or corporation, public or private, to be held, used or applied for any or all of the goals and purposes of the Center or the Institute, in accordance with the terms and conditions of any such grant;

15.  Trade, buy or sell qualified securities;

16.  Own, possess and take license in, patents, copyrights and proprietary processes and negotiate and enter into contracts and establish charges for the use of such patents, copyrights and proprietary processes when such patents and licenses for innovation or inventions result from research sponsored by the Center or Institute in a private enterprise or when the Center or Institute finances a product developed by a private enterprise;

17.  Establish policies governing royalty payments to the Center and Institute on patents and licenses for innovations or inventions arising in the course of research sponsored by the Center or Institute at institutions of higher education and nonprofit research foundations; such royalty policies should reflect an appropriate sharing of legal risk as well as financial return between the Center or Institute and such institution or foundation; such patents and licenses shall be in keeping with the patent policies of such institutions or foundations;

18.  Conduct studies which are related to economic development, involving product or process innovations;

19.  Solicit, study and assist in the preparation of business plans and proposals of new or established enterprises of special importance to the Oklahoma economy;

20.  Prepare, publish and distribute such technological studies, reports, bulletins and other materials as it considers appropriate, subject only to the maintenance and responsibility for confidentiality of the client proprietary information, and encourage institutions of higher education to develop and disseminate similar materials;

21.  Sponsor, or co-sponsor with both private industry and higher education institutions, special institutes, conferences and demonstrations relating to the stimulation of innovation, science and technologically oriented enterprises;

22.  Participate with any state agency or institution of higher education in developing specific goals, programs and performance monitoring systems to assist in the development of basic research, applied research and technology transfer of special importance to the Oklahoma economy;

23.  Provide scientific and technological data and information required by the Governor, the Legislature, or its committees, and to state agencies, institutions of higher education and cities, towns, counties and school districts and to private citizens and groups, within the limitations of the resources available to the Center;

24.  Provide training and practical experience for Oklahoma researchers in the preparation of applications for peer-reviewed grant competitions;

25.  Facilitate public/private partnerships that will support the creation of endowed chairs, scholarships, research grants, and business opportunities;

26.  Develop policies and procedures for partnering with and/or between universities offering engineering or technology degrees in Oklahoma to facilitate joint public/private technology research and development projects using resources and facilities of such public higher education institutions or private entities; provided that, the Board shall utilize, and accord lead status to, Rogers State University for coordinating and delivering higher education distance learning opportunities initiated or developed by the Board;

27.  Advertise for, accept, and fund proposals from universities, private industries, towns, counties, municipalities, and individuals to achieve its goals and purposes;

28.  Collaborate with the various entities to develop initiatives which foster economic development through technological advancement;

29.  Create institutes or centers with world-class research teams that support the state's primary economic development thrusts;

30.  Expend monies from the income and investment return and principal from the Oklahoma Institute of Technology Trust Fund, upon authorization of the trustees of the trust fund by the required vote as provided in Section 12 of this act; and

31.  Exercise any other powers necessary for the operation and functioning of the Center within the purposes authorized in this act.

B.  The Center and the Institute shall be exempt from all franchise, corporate business and income taxes levied by the state.  The manufacture or sale of any products or processes which are the subject of any agreement made by the Center or the Institute, or any person entering into any agreement with the Center or Institute shall not be exempt from any such taxes or taxes applicable to such manufacture or sale.

C.  The Center and Institute shall include in the annual business plan appropriate administrative policies, including but not limited to policies governing the classification, employment, promotion, suspension, disciplinary action or dismissal of Center employees, including employees assigned to the Institute; purchasing; travel; and reimbursement of employees.  All actions governed by said administrative policies shall be examined annually in the independent audit required by Section 5060.22 of this title.  The Center and Institute shall not be subject to state purchasing laws, except with respect to purchases required for the administrative expenses of the Board, or laws concerning travel or reimbursement of state employees.  Professional service contracts executed by the Center or Institute shall not be subject to any requirement of law relating to competitive bidding.

Because many of the powers and duties of the Center and Institute involve working closely with the private sector, certain employee positions of the Center, including employees assigned to the Institute, must be governed, classified and compensated in a manner that compares equally to similar positions in the private sector.  Therefore, in the annual business plan, the Board shall list, describe and justify all such positions and their compensation and shall designate and place them in unclassified status, exempt from the provisions of the Oklahoma Personnel Act.  All other employees and positions shall be classified and subject to the provisions of the Merit System of Personnel Administration as provided in the Oklahoma Personnel Act. Provided, nothing in this section shall be construed to limit the authority of the Legislature to specify the status of positions otherwise by law.  Neither shall the Board have the authority to circumvent, disregard or otherwise disobey specific provisions of law regarding positions in the Center or the Institute.

D.  Upon approval of the Board, the Center shall have the authority to exercise the powers enumerated in subsection A of this section.

Added by Laws 1987, c. 222, § 24, operative July 1, 1987.  Amended by Laws 2002, c. 484, § 9, eff. July 1, 2002.

§74-5060.9a.  Advisory Committees.

The Oklahoma Science and Technology Research and Development Board shall create an advisory committee to the Oklahoma Center for the Advancement of Science and Technology for each program pertaining to research which is operated by the Center and does not have such a committee established by law.  The advisory committees shall include representatives of the business, higher education and research communities.  No more than two members of the Board may serve on an advisory committee.  No member of the Board may serve concurrently on more than one advisory committee.

At least one-third (1/3) of the members of each advisory committee shall be researchers with experience in basic or applied scientific or technological research.  The Board shall make every effort to appoint researchers possessing the following qualifications:

1.  Tenured appointment as an Associate or Full Professor in one of the following four groups of discipline:

a. Life Sciences (Biology, Biochemistry, Botany, Microbiology, Zoology),

b. Physical Sciences (Chemistry, Physics, Astronomy, Geology, Meteorology),

c. Engineering or Computer Science, or

d. Business Administration; and

2.  Publication of research papers (excluding abstracts, proceedings or comments) in nationally or internationally refereed journals.  A list of such journals shall be determined annually by the Board; or

3.  Satisfaction of one of the following two criteria:

a. Principal investigator for research grants awarded by the National Science Foundation, the National Institutes of Health, or any such other organization holding external peerreviewed national competitions for the distribution of research funds.  A list of qualifying organizations shall be determined annually by the Board.  Research grants awarded in exclusively statewide competitions and service contracts or other grants not requiring submission of a research proposal or which are funded on bases other than scientific merit shall not be used to satisfy this requirement, or

b. Inventor of one or more products which have had commercial application.  Contractual commitments for a product or products shall meet this requirement; and

4.  Demonstrated experience in the evaluation of research programs, which shall be satisfied either by review of external proposals from the organizations listed in subparagraph a of paragraph 3 of this section, or by review of proposals in university-wide competitions for internal support of research.

The most highly qualified researchers in this state with a breadth of experience in a variety of disciplines shall be given priority.

Added by Laws 1988, c. 246, § 10, operative July 1, 1988.  Amended by Laws 2002, c. 484, § 10, eff. July 1, 2002.

§74-5060.9a-1.  Renumbered as § 1-554 of Title 63 by Laws 1998, c. 210, § 9, eff. July 1, 1998.

§74-5060.9b.  Renumbered as § 1-555 of Title 63 by Laws 1998, c. 210, § 9, eff. July 1, 1998.

§74-5060.9c.  Renumbered as § 1-556 of Title 63 by Laws 1998, c. 210, § 9, eff. July 1, 1998.

§74-5060.9d.  Repealed by Laws 1998, c. 210, § 8, eff. July 1, 1998.

§74-5060.9e.  Renumbered as § 1-558 of Title 63 by Laws 1998, c. 210, § 9, eff. July 1, 1998.

§745060.10.  Commercial application of results of research as condition of assistance.

The Oklahoma Center for the Advancement of Science and Technology shall require as a condition to any form of financial or other assistance authorized by this act before such assistance is provided to any person, firm, business enterprise or corporation that any patent, license, copyright, goods, services, proprietary processes or other results of research that result in a commercial application shall be developed or produced by an Oklahomabased firm or that a legitimate effort shall be made to apply the results of financial or other assistance in a manner that has a reasonable potential to create or enhance employment or other factors contributing to economic growth within Oklahoma.  The board of directors of the Oklahoma Center for the Advancement of Science and Technology shall prescribe policies and procedures in order to implement the provisions of this section.

Added by Laws 1987, c. 222, § 25, operative July 1, 1987.

§74-5060.11.  Research Support Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Center for the Advancement of Science and Technology to be designated the "Research Support Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of all monies authorized by law for deposit in such fund including, but not limited to, gifts, grants, private donations, fee revenues and funds by government entities authorized to provide funding for the purposes authorized for the use of the fund.  Monies deposited or apportioned to the credit of the fund in excess of that required for implementation of the program or programs for which expenditures from the fund are authorized may be transferred to any other fund under the control of the Center.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Center for the Advancement of Science and Technology for purposes authorized by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1987, c. 222, § 26, operative July 1, 1987.  Amended by Laws 1988, c. 246, § 11, operative July 1, 1988; Laws 1995, c. 279, § 2, eff. July 1, 1995.

§745060.12.  Centers of excellence.

A.  The purpose of this section is to authorize the establishment of two types of centers of excellence at institutions of higher education:  centers of excellence for basic research and centers of excellence for applied research, development and technology transfer.

B.  Centers of excellence for basic research will primarily undertake ongoing basic research that has potential for longrange value to the state's economic development.  The centers should build on institutional strengths and conduct activity in areas of research in which the participating institutions of higher education have achieved or have true promise of attaining a standard of excellence as recognized by national and international peers.

C.  Centers of excellence for applied research, development and technology transfer will primarily undertake applied research, development and technology transfer that has longrun potential for commercial development.  The centers should build on institutional strengths and conduct activity in areas of research in which the participating institutions of higher education have achieved or have true promise of attaining a standard of excellence in applied research and development.

D.  The Center shall award funding to centers of excellence in accordance with subsections E and F of this section.

E.  The Center may award funding from the Research Support Revolving Fund for new centers and increased funding for established centers only after:

1.  Developing, adopting and publishing the criteria it shall use when evaluating centers of excellence; and

2.  Reviewing proposals for new or established centers of excellence containing:

a. documentation, in the case of applied research, development and technology transfer, that not less than fifty percent (50%) of the center's total funding will be provided by sources other than the Center and other than stateappropriated money; and, in the case of basic research, documentation that not less than twenty percent (20%) of the funding for centers conducting basic research will be provided by sources other than the Center and other than stateappropriated money; machinery or equipment may be considered as part of the matching funds, but must be accompanied by a statement that the center of excellence has received the machinery or equipment, that it is appropriate and useful to the program under review, and either:

(1) verifying that the machinery or equipment is donated, has only been used in testing to ensure quality control, or used by a wholesaler or retailer for demonstration purposes only and verifying the fair market value of the machinery or equipment on the date of the gift, or

(2) detailing the price paid by the center of excellence, with an invoice showing the amount paid for the equipment,

b. a description of the proposed center's potential contribution to the state's economic development interests,

c. an itemized operations budget, and

d. other information that may be required by the board.

F.  The board may approve proposals to establish new centers of excellence and increase funding for existing centers only after the board finds, based upon the proposal submitted, external peer reviews, and such additional investigation as the staff of the Center shall make and incorporate in its minutes that:

1.  The proposed center of excellence involves more than one higher education institution;

2.  In the case of applied research, development and technology transfer the proposed center of excellence has the potential to stimulate economic development in Oklahoma by fostering partnership between higher education institutions and businesses;

3.  The center has the longrun potential to benefit existing and new businesses through innovation and development of new technology; and

4.  Approval of the proposal will not create or foster unnecessary duplication of programs, particularly at the graduate level of instruction.

G.  Any commercialized research that results from the funding of a center of excellence shall be subject to negotiations and policies pursuant to the provisions of this act.

Added by Laws 1987, c. 222, § 27, operative July 1, 1987.  Amended by Laws 1995, c. 279, § 3, eff. July 1, 1995.

§745060.13.  Challenge funding of research.

A.  The Center may use monies from the Research Support Revolving Fund for the purposes of this act by awarding competitive funds, through professional service contracts or otherwise, to institutions of higher education, nonprofit research foundations and private enterprises of special importance to the Oklahoma economy.

B.  The Center is authorized to provide challenge funding to Oklahoma higher education institutions for the purpose of assisting such institutions to raise funds in research areas where they have achieved or have true promise of attaining a standard of excellence as recognized by national and international peers.  The Center may transfer to the Oklahoma State Regents for Higher Education the endowed chairs established pursuant to paragraph 1 of subsection D of this section, with any funds associated with such endowed chairs, for the purposes specified in Section 3952 of Title 70 of the Oklahoma Statutes.

C.  Any higher education institution which desires to obtain such challenge funding authorized in subsection B of this section shall submit an application to the Oklahoma Center for the Advancement of Science and Technology.  Such application shall specify the total amount of funds such institution will provide to meet the requirements of the challenge funding and the research merits and economic benefits of the proposals as well as any other information which the Center may deem necessary in order to evaluate the application; provided, however, such institution shall not use stateappropriated funds for the purpose of meeting the requirements of such challenge funding.

D.  Funding shall be awarded on the following basis:

1.  For endowed chair professional service contracts or grants, the Center shall match Two Dollars ($2.00) from the More Oklahoma Science and Technology (MOST) Eminent Scholars and Research Equipment Account for every One Dollar ($1.00) of interest income generated by the endowment for such chair; however, the amount of a state professional service contract or grant for any endowed chair shall not be less than Fifty Thousand Dollars ($50,000.00) for any one fiscal year.  Funding awarded to match such interest shall be limited to endowed chairs created after May 27, 1986; and

2.  For research professional service contracts or grants, the Center shall match One Dollar ($1.00) from the More Oklahoma Science and Technology (MOST) Eminent Scholars and Research Equipment Account for every One Dollar ($1.00) of monies that will be raised by such institution for matching purposes.  The minimum amount of a state professional service contract or grant for any research project shall not be less than Ten Thousand Dollars ($10,000.00) and shall be limited to acquiring research equipment.  No applicant for a professional service contract or grant for research equipment under this paragraph shall be required to obtain the mandatory matching funding prior to application to the Center for funding.  Applicants selected by the Center for funding shall have up to twelve (12) months from the date of selection to obtain the required matching funds.  A selected applicant may request an extension of time not to exceed three (3) months to obtain the necessary matching funds.  The period for obtaining matching funds shall not exceed a total of fifteen (15) months from the date of selection.

E.  Persons selected to hold such endowed chairs or to receive funding for research as provided for in this section shall be selected pursuant to the procedures of the higher education institution which has been awarded such funding.

F.  Approval of any challenge funding proposal shall be based upon the proposal submitted, external peer review and such additional investigation as the staff of the Center shall make.

Added by Laws 1987, c. 222, § 28, operative July 1, 1987.  Amended by Laws 1989, c. 312, § 8, operative July 1, 1989; Laws 1992, c. 324, § 27, eff. July 1, 1992; Laws 1995, c. 279, § 4, eff. July 1, 1995.

§74-5060.14.  Oklahoma Health Research Committee.

A.  The Oklahoma Center for the Advancement of Science and Technology may use monies from the Research Support Revolving Fund to carry out the purposes of the Oklahoma Center for the Advancement of Science and Technology Act by awarding competitive health research funds, through professional service contracts, to institutions of higher education, nonprofit research foundations and private enterprises of special importance to the Oklahoma economy.

B.  There is hereby created within the Oklahoma Center for the Advancement of Science and Technology, the Oklahoma Health Research Committee to be appointed by the Governor which shall consist of nine (9) members, no more than five nor less than three of whom shall be physicians licensed pursuant to the laws of this state.  For the initial Committee, three members shall be appointed for a term of two (2) years; three members shall be appointed for a term of four (4) years; and three members shall be appointed for a term of six (6) years.  Thereafter members shall be appointed for a term of six (6) years.  At all times the Committee shall be composed of at least:

1.  One member from the clergy or who has an advanced degree in philosophy from an accredited institution of higher learning;

2.  Five members who shall be basic health research scientists each having an established record of basic health science research accomplishment and a demonstrated interest in public service to represent the following areas:  Epidemiology, public health or biometrics or psychology; biochemistry, anatomy or nutrition; microbiology, immunology or molecular biology; genetics, pathology, or pharmacology; biology or physiology; and

3.  Three members who shall be clinical research scientists having an established record of clinical biomedical science research accomplishment and a demonstrated interest in public service to represent the clinical research disciplines.

The Health Research Committee as constituted prior to the effective date of this act shall be re-created within the Oklahoma Center for the Advancement of Science and Technology.  Members of the Committee, formerly within the Oklahoma Department of Commerce, serving terms upon the effective date of this act shall continue to serve such terms.

Upon expiration of any term of office of the Health Research Committee, in making appointments to the Committee appropriate consideration shall be given to representation upon the Committee by race, gender and geographical area.

C.  Any vacancy on the Committee shall be filled for the unexpired term within thirty (30) days after the vacancy occurs.

D.  No more than three members of the Committee shall have the same primary affiliation with an institution of higher learning or a nonprofit research institution.

E.  A basic health research scientist or clinical research scientist shall not be eligible to become a member of the Committee unless said scientist is the inventor of one or more products which have earned more than Two Hundred Thousand Dollars ($200,000.00) in royalties or other profit within the fifteen (15) years immediately preceding appointment or is the principal investigator for research grants awarded by national health research organizations for at least five (5) years during the fifteen (15) years immediately preceding appointment.  Contractual commitments which have been made for a product or products shall qualify in meeting the royalty or profit requirement.  Tentative commitments for future funding from national health research organizations shall satisfy the research grant requirement.  Research grants awarded by the National Science Foundation, the National Institutes of Health, the American Heart Association, the Lung Association, the American Cancer Society, the Arthritis Foundation, the March of Dimes, and such other organizations that hold a peer-reviewed national competition for the distribution of research funds that the Committee deems acceptable from time to time shall satisfy the research grant requirement.  Research grants which only may be awarded to investigators in this state shall not be used to satisfy the research grant time of support requirement.  Service contracts or other grants which do not require submission of a research project or which are not funded competitively on the basis of scientific merit of the research project shall not satisfy the research grant time of support requirement.

F.  Members of the Committee shall be reimbursed for expenses incurred in the performance of their duties as provided by the board of directors of the Center.

G.  The Committee shall elect from its membership a chair to serve a two-year term and such other officers from its membership as deemed necessary for the performance of the duties of the Committee.  The Committee shall hold regular meetings not less than once a quarter and such additional meetings as called by the chair as may be required for the proper discharge of the duties of the Committee.  Any action by the Committee shall require the affirmative vote of a majority of its members present.  Five members shall constitute a quorum.

Added by Laws 1987, c. 222, § 29, operative July 1, 1987.  Amended by Laws 1994, c. 288, § 7, eff. July 1, 1994; Laws 1995, c. 279, § 5, eff. July 1, 1995; Laws 1996, c. 143, § 3, emerg. eff. May 7, 1996; Laws 1998, c. 210, § 7, eff. July 1, 1998.

NOTE:  Laws 1994, c. 287, § 8 repealed by Laws 1995, c. 279, § 9, eff. July 1, 1995.

§745060.15.  Evaluation of health research projects.

The Committee shall evaluate the merits of proposed health research projects, the qualifications of investigators, and the facilities in which proposed health research projects will be performed, and shall advise the Center of its findings.

Added by Laws 1987, c. 222, § 30, operative July 1, 1987.

§745060.16.  Duties of Center relating to health research.

The Oklahoma Center for the Advancement of Science and Technology, with the advice and consent of the Committee, shall:

1.  Establish and operate a state program designed to secure and impartially distribute funds credited to the Research Support Revolving Fund to support professional service contracts for health research projects;

2.  Ensure that funding to support health research projects is awarded only on the basis of scientific merit;

3.  Design the health research program to ensure the optimum performance of the investigator and the maximum efficiency of the project;

4.  Evaluate and approve health research projects to be funded from the Research Support Revolving Fund;

5.  Establish a procedure for the referral of proposed health research projects to the Committee for review;

6.  Establish procedures for review of proposed health research projects by qualified individuals residing outside this state;

7.  Suspend or terminate any professional service contract supporting health research projects for failure by an investigator, institution of higher learning, or nonprofit research institution to comply with the procedures, requirements, or bylaws of the Center; and

8.  Enter into contracts to ensure the optimum performance of health research investigators and to ensure the maximum efficiency of proposed health research projects.

Added by Laws 1987, c. 222, § 31, operative July 1, 1987.  Amended by Laws 1995, c. 279, § 6, eff. July 1, 1995.

§745060.17.  Conditions for award of professional service contract to support health research project.

No professional service contract shall be awarded by the Oklahoma Center for the Advancement of Science and Technology to support a health research project unless:

1.  The investigators are residents of this state or become residents of this state before the ninetieth day after a professional service contract, pursuant to which they will be functioning as an investigator, has been funded by the Center;

2.  The institutions that administer the professional service contracts are primarily located in this state and are able to assume financial responsibility for professional service contracts;

3.  The professional service contract will not be transferred to any other institutions within the state without the approval of the Center and will not be transferred to an institution outside this state at any time; and

4.  The funds will not be expended for patient care except if patient care is an intrinsic part of a funded professional service contract.

Added by Laws 1987, c. 222, § 32, operative July 1, 1987.

§745060.18.  Annual conference on commercial application of results of health research projects.

The Oklahoma Center for the Advancement of Science and Technology shall sponsor an annual conference of health research investigators, representatives of institutions of higher learning, nonprofit research institutions, and representatives of industry to accelerate and facilitate the commercial development of new products and services conceived or developed as consequence of professional service contracts supporting health research projects.

Added by Laws 1987, c. 222, § 33, operative July 1, 1987.

§74-5060.19.  Criteria for award of funding or professional service contract - Applied research proposals - Small business innovation research - Commercialized research.

A.  The Center may use monies from the Research Support Revolving Fund to carry out the purposes of this act by awarding competitive applied research funds, through professional service contracts or otherwise, to institutions of higher education, nonprofit research foundations and private enterprises of special importance to the Oklahoma economy.  The Center may use the fund to provide funding for the programs and purposes specified in subsection D of this section.

B.  The board shall award funding or professional service contracts only after:

1.  Developing, adopting and publishing the criteria it shall use when evaluating research proposals; and

2.  Reviewing applied research proposals which present:

a. documentation, if the proposal is from an institution of higher education or nonprofit research institutions, that not less than fifty percent (50%) of the total direct cost of the proposed project will be provided by sources other than the Center and other than state-appropriated money; machinery or equipment may be considered as part of the matching funds for the research, but must be accompanied by a statement:

(1) that the institution of higher education or nonprofit research institution has received the machinery or equipment and that it is appropriate and useful to the program under review; and either

(2) verifying that the equipment or machinery is donated and has only been used in testing to ensure quality control, or used by a wholesaler or retailer for demonstration purposes only and verifying the fair market value of the machinery or equipment on the date of the gift; or

(3) detailing the price paid by the institution of higher education or nonprofit research institution, with an invoice showing the amount paid for the machinery or equipment;

b. documentation, if the proposal is from a private enterprise, that not less than fifty percent (50%) of the total direct cost of the proposed project will be provided by sources other than the Center and other than state-appropriated money.  No portion of the fifty percent (50%) may be provided by in-kind services performed by the enterprise;

c. a description of the potential commercial application of and the industrial sectors that will likely benefit from the applied research project and the potential to enhance employment opportunities in Oklahoma;

d. an itemized research budget, time line and research methodology;

e. a recommendation from the sponsoring institution of higher education, nonprofit research institution or business enterprise; and

f. other information that may be required by the board.

C.  The board may approve such applied research proposals after the board finds, based upon the proposal submitted, external peer review and such additional investigation as the staff of the Center shall make and incorporate in its minutes, that:

1.  The proposed project is research that leads to innovation, new knowledge or technology and is not training or technical assistance for business firms;

2.  The project has a reasonable probability to enhance employment opportunities within Oklahoma; and

3.  The project is technically sound and will produce a measurable result.

D.  The Center is directed to develop a small business innovation research (SBIR) matching support program which meets the highest current standards for state matching support to federal SBIR program grants.  The Center shall also develop and implement a program to financially support the preparation of SBIR grant proposals by Oklahoma entities.  The Center may also develop and implement programs to encourage Oklahoma firms to participate in other federal research and development programs including, but not limited to, the Small Business Technology Transfer (SBTT) program.

E.  Any commercialized research that results from Center funding of applied research shall be subject to negotiations and policies pursuant to the provisions of this act.

Added by Laws 1987, c. 222, § 34, operative July 1, 1987.  Amended by Laws 1995, c. 279, § 7, eff. July 1, 1995.

§745060.20.  Information clearinghouse  Technical services  Technical information data bases and industrial liaison offices  Minority business assistance.

A.  The Center may use monies from the Research Support Revolving Fund to carry out the purposes of this section.

B.  The Oklahoma Center for the Advancement of Science and Technology shall establish a clearinghouse to provide technology transfer and technical referral services and may charge reasonable user fees to recover the costs of providing such services.  The Center may fund institutions of higher education to establish technical information data bases and industrial liaison offices which are easily accessible by both private and public sector organizations.

C.  The Center shall provide to private enterprises and individuals, services which include, but are not limited to:

1.  Disseminating research and technical information;

2.  Referring clients to researchers or laboratories for the purpose of testing and evaluating new products, processes or innovations;

3.  Assisting persons developing innovations or new technology in locating enterprises or entrepreneurs that may be interested in applying such innovations or new technologies; and

4.  Providing managerial assistance to enterprises requesting such assistance, but particularly to those small enterprises of special importance to the Oklahoma economy.

D.  The Center shall encourage business enterprises to use such technology transfer and technical support services as provided by institutions of higher education and especially the state's Small Business Development Centers.

E.  The Center shall assist minority businesses in obtaining investments or loans or other means of financial assistance.  The terms and conditions of such loans or financial assistance, including the charges for interest and other services, will be consistent with the provisions of this act.  The Center shall solicit proposed minority business ventures for review and analysis.

Added by Laws 1987, c. 222, § 35, operative July 1, 1987.  Amended by Laws 1995, c. 279, § 8, eff. July 1, 1995.

§74-5060.20a.  Technology business financing program - Specifications.

The Oklahoma Center for the Advancement of Science and Technology may develop and implement a technology business financing program to assist qualified Oklahoma companies to commercialize new products and processes.  Such financing shall require a non-state-appropriated match and may require the payment of royalties, fees, interest or other revenues which result from the financing.  The Oklahoma Center for the Advancement of Science and Technology shall establish program specifications, which shall be approved by the board of directors.  The Oklahoma Center for the Advancement of Science and Technology may contract with the Oklahoma Center for the Advancement of Science and Technology technology commercialization center or other qualified entity to operate this program.

Added by Laws 1998, c. 211, § 4, eff. July 1, 1998.

§74-5060.20b.  Cooperation between technology commercialization center and technology transfer offices.

It is the intent of the Legislature that the technology commercialization center funded through the Oklahoma Center for the Advancement of Science and Technology (OCAST) and the technology transfer offices within The Oklahoma State System of Higher Education (OSSHE) complement each other's capabilities and work closely to optimize each other's effectiveness.  The OSSHE technology transfer offices shall create an entrepreneurial climate on the campuses to maximize opportunities for commercialization of technology resulting from university research.  The Oklahoma Technology Commercialization Center shall assist technology-based businesses to start up and grow in Oklahoma.

Added by Laws 1998, c. 211, § 5, eff. July 1, 1998.

§745060.21.  SeedCapital Revolving Fund  Authorized investments  Investment committee.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Center for the Advancement of Science and Technology to be designated the "SeedCapital Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of all monies authorized by law for deposit in the fund including but not limited to gifts, grants, private donations and funds by government entities authorized to provide funding for the purposes authorized for use of the fund and with payments on loans made from the fund, rents, dividends paid on shares of stock purchased with monies from the fund, royalty proceeds, or any other form of return on authorized investments made by the Center.  Monies deposited or apportioned to the credit of the fund in excess of that required for implementation of the program or programs for which expenditures from the fund are authorized may be transferred to any other fund under the control of the Center.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Center for the Advancement of Science and Technology for purposes authorized by law.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  The SeedCapital Revolving Fund shall be managed consistent with the longterm goal that revenues earned from investment of the fund be used to cover administrative costs of the fund; however, the revenues from the SeedCapital Revolving Fund shall not be used for the fund's administrative expenses of the fund until the principal of the fund would not be endangered by such use of fund revenues.

C.  The Center may use the SeedCapital Revolving Fund as follows:

1.  To carry out the purposes of this act through authorized investments, including:

a. loans, loans convertible to equity, and equity,

b. leaseholds,

c. management or consultant service agreements,

d. loans with stock subscription or similar warrants that are beneficially owned by the Center,

e. loans with stock subscription or similar warrants that are beneficially ownedby a party other than the Center,

f. any other contractual arrangement in which the Center is providing scientific and technological services to any federal, state, county or municipal agency, or to any individual, corporation, enterprise, association or any other entity involving science and technology. The Center, in connection with the provision of any form of financial assistance, may enter into royalty agreements with an enterprise,

g. participation as a general or limited partner in other seedcapital funds or participation as a limited partner in individual cases as authorized by the board of directors, and h. royalty or other interests in patents, licenses, trade secrets or other technology, and

i. all other qualified securities as defined in this act; and

2.  To pay all or a portion of the Center's administrative costs, including salary, fringe benefits and other operating expenses.  Amounts to be used for the payment of administrative costs shall be transferred to the Administration and Data Processing Revolving Fund before being encumbered or expended.

D.  The Center may use the SeedCapital Revolving Fund to purchase qualified securities issued by enterprises engaged in new product or process innovations subject to the conditions set forth in this section.

E.  The Center may use the SeedCapital Revolving Fund to make loans to businessincubator facilities in exchange for interests in the enterprises of the type described in subparagraphs a through i in subsection C of this section.

F.  The Center shall make authorized investments in enterprises engaged in new product or process innovations only after:

1.  Receipt of an application from the enterprise which contains:

a. a business plan including a description of the enterprise and its management, product and market,

b. a statement of the amount, timing and projected use of the capital required,

c. a statement of the potential economic impact of the enterprise, including the number, location and types of jobs expected to be created, and

d. such other information as the Center board of directors shall request.

2.  Approval of the investment by the Center.  Such approval may be made after the board of directors finds, based upon the application submitted by the enterprise and such additional investigation as the staff of the Center shall make and incorporate in its minutes, that:

a. the proceeds of the investment or financial assistance will be used only to cover the seedcapital needs of the enterprise except as authorized by this section,

b. the enterprise has a reasonable chance of success,

c. the Center's participation is instrumental to the success of the enterprise and will assist in its retention within the state,

d. the Center's investment is leveraged by at least one additional equity or nearequity investor,

e. the enterprise has the reasonable potential to enhance employment opportunities within the state,

f. the entrepreneur and other founders of the enterprise have already made or are contractually committed to make an appropriate financial and time commitment to the enterprise,

g. any securities to be purchased are qualified securities,

h. there is a reasonable possibility that the Center will recoup at least its initial investment or financial commitment, and

i. binding commitments have been made to the Center by the enterprise for adequate reporting of financial data to the Center, which shall include a requirement for an annual report, or if required by the board, an annual audit of the financial and operational records of the enterprise, and for such control on the part of the Center as the board of directors shall consider prudent over the management of the enterprise, so as to protect the investment or financial commitment of the Center, including in the discretion of the board and without limitation, right of access to financial and other records of the enterprise, and membership or representation on the board of directors of the enterprise.

G.  The board of directors shall create an investment committee to assist in evaluating potential investments in qualified securities and provision of other forms of authorized financial assistance.  The membership of this investment committee shall serve at the pleasure of the board and shall consist of:

1.  no more than two members of the board of directors, neither of whom serves on any advisory committee to the Center; and

2.  persons drawn from sources other than the Center who meet standards similar to those applying to the board of directors and who are recognized by their peers for outstanding knowledge and leadership in their fields, all of whom shall serve at the pleasure of the board.

H.  The Center shall not make investments in qualified securities issued by enterprises in excess of the amount necessary to own more than fortynine percent (49%) of qualified securities in any one enterprise at the time such securities are purchased by the Center, after giving effect to the conversion of all outstanding convertible qualified securities of the enterprise; however, in the event of severe financial difficulty of the enterprise, threatening, in the judgment of the board of directors, the investment of the Center therein, a greater percentage of such securities may be owned by the Center.

Added by Laws 1987, c. 222, § 36, operative July 1, 1987. Amended by Laws 1988, c. 246, § 12, operative July 1, 1988.

§74-5060.22.  Reports - Funding review and recommendations - Funding priorities.

A.  The Oklahoma Science and Technology Research and Development Board is authorized and instructed to make an annual report no later than November 1 to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives that shall describe the accomplishments, the expenditures, and the activities of the prior fiscal year.  The report shall include elements the Board identifies as hampering the state's economic progress and recommendations for changes.  The report shall include an independent audit in accordance with generally accepted accounting principals which shall examine, among other things, actions governed by the administrative policies adopted by the Board on behalf of the Center and the Institute.  The annual report shall specifically account for the ways in which the need, mission and programs of the Center and the Institute have been carried out, including but not limited to a review of the results of the operations and transactions according to objective measures set forth in the business plan.  The report shall recommend specific changes in the activities of the Center or Institute which are necessary to better carry out the need and mission described in this act.  The Board shall distribute its annual report by such means that will make it widely available to those innovative enterprises of special importance to the Oklahoma economy.

B.  The Board shall annually review and prepare a report showing how and at what level other states fund technology-based economic development programs.  The Board shall recommend an appropriate funding level for Oklahoma which will make these programs nationally competitive with those of other states.  The Board's findings and recommendations shall be included in the annual report to be submitted to the Governor and the Legislature.

C.  The Center shall adopt a threshold funding level for each of the programs provided for by law.  The threshold amount shall provide for funding that is great enough to have a significant impact and carry out the intent of the Legislature.  If the funding for these programs falls below the threshold, then no funding shall be provided by the Center to the program funded below threshold level.

D.  The Board, on behalf of the Center and Institute, shall fund areas of research and development that the Board selects as most likely to stimulate information technology, biotechnology, genetics, meteorology and climate studies, and emerging or developing technology and related jobs; foster patents; result in new patents, copyrights, trademarks, and licenses of value; pursue world-class research teams that support the state's primary economic development thrusts or focus areas; and stimulate private and public investments with the intent to encourage economic development in Oklahoma.

Added by Laws 1987, c. 222, § 37, operative July 1, 1987.  Amended by Laws 2002, c. 484, § 11, eff. July 1, 2002.

§745060.23.  Acquiring ownership of corporation or partnership prohibited  Exceptions.

The Oklahoma Center for the Advancement of Science and Technology shall not be permitted to make an expenditure for purposes of any loan, grant or for purposes of acquiring any form of ownership in a corporation or partnership unless authorized by law including, but not limited to, Section 15 of Article X of the Oklahoma Constitution.

Added by Laws 1987, c. 222, § 38, operative July 1, 1987.

§745060.24.   Administration and Data Processing Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Center for the Advancement of Science and Technology to be designated the "Administration and Data Processing Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations.  The fund shall consist of all monies authorized by law for deposit therein, grants, donations or reimbursements that the President of the Center may direct to be deposited therein, proceeds from the sale of surplus property, insurance payments to the agency, receipts pursuant to the Oklahoma Open Records Act, and transfers from other revolving funds of the Center as the President may direct.  Monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Center for the administrative costs of all programs of the Center, including all personal and other operating expenses. Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1988, c. 246, § 13, operative July 1, 1988.

§74-5060.25.  Working with OAME to foster competitiveness in national and international markets.

In addition to other functions and responsibilities of the Oklahoma Center for the Advancement of Science and Technology, the Center shall have the authority to work in conjunction with OAME, a private, not-for-profit corporation certified by Oklahoma Futures as qualifying pursuant to the provisions of this act, to foster competitiveness in the national and international markets by small and medium-sized manufacturing firms located in Oklahoma, with a special emphasis on minority business enterprises.

Added by Laws 1992, c. 230, § 5, eff. July 1, 1992.

§74-5060.26.  Creation of private, not-for-profit corporation - Powers - Certificate of incorporation and bylaws.

A.  A private, not-for-profit corporation may be organized pursuant to the provisions of Title 18 of the Oklahoma Statutes and the provisions of this act to develop the Industrial Extension System in Oklahoma, with a special emphasis on minority business enterprises.  Such corporation, upon certification by Oklahoma Futures, shall be known as and may exercise all of the powers of OAME.

B.  In addition to the provisions and requirements of Title 18 of the Oklahoma Statutes, the certificate of incorporation and the bylaws of OAME must be certified by Oklahoma Futures and the certificate of incorporation shall:

1.  Designate the name of the corporation as the Oklahoma Alliance for Manufacturing Excellence, Inc.;

2.  Provide that the exclusive purposes of OAME are public purposes to assist small and medium-sized manufacturing firms, with a special emphasis on minority business enterprises, to gain the ability, through education, technology transfer, and otherwise, to compete successfully at progressively higher levels of value-added in the national and international economy;

3.  Provide for the following three classes of membership in OAME which shall have representation on the Board of Directors of OAME:

a. one class composed of small and medium-sized manufacturing firms located in Oklahoma, and the certificate of incorporation shall provide for the qualifications for membership in such class,

b. one class composed of large corporations, and the certificate of incorporation shall provide for the qualifications for membership in such class, and

c. one class composed of state entities, including, but not limited to, the Oklahoma Center for the Advancement of Science and Technology, the Oklahoma Department of Commerce, the Oklahoma Department of Career and Technology Education, and the Oklahoma State Regents for Higher Education;

4.  Provide for classes of associate membership which shall not have representation on the Board of Directors of OAME, except as provided in paragraph 5 of this subsection;

5.  Provide that the Board of Directors of OAME shall consist of five representatives of members who shall be individuals elected at the first annual meeting of OAME by members of the class composed of small and medium-sized manufacturing firms, and four representatives of members who shall be individuals elected at the first annual meeting of OAME by members of the class composed of large corporations.  The Board of Directors also shall include the President of the Oklahoma Center for the Advancement of Science and Technology, the Executive Director of the Oklahoma Department of Commerce, the Director of the Oklahoma Department of Career and Technology Education and the Chancellor of Higher Education as ex officio members.  The bylaws of OAME may provide for designees who may serve in the place of any of the directors and the terms under which any such designation will be made.  The Board of Directors shall have the power to elect, from time to time, persons to serve as directors who are associate members or are not affiliated with any entity or firm which qualifies for membership in OAME, provided that no more than three (3) of such persons shall serve on the Board of Directors at any time;

6.  Have the authority to set membership dues in an amount to be determined by the Board of Directors.  No participating state entity shall pay membership dues;

7.  Provide for all powers necessary or appropriate to carry out and effectuate its corporate purposes, including, but not limited to, the following:

a. to maintain an office at such place or places as it may designate,

b. to make and execute contracts with any individual, corporation, association or any other entity and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this act,

c. to receive funds from any source to carry out the purposes of this act, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or of the state for any purpose consistent with the provisions of this act,

d. to acquire or sell, convey, lease, exchange, transfer or otherwise dispose of its property or any interest therein,

e. to develop plans and policies to assist small and medium-sized manufacturing companies in Oklahoma,

f. to enter into contracts to provide assistance to small and medium-sized manufacturing companies, including, but not limited to, the following categories:

(1) technology,

(2) human resources development,

(3) market planning,

(4) finance, and

(5) inter-firm collaboration,

g. to assist other organizations providing general business assistance to small and medium-sized manufacturing enterprises,

h. to establish manufacturing quality and standards certification programs, setting minimum standards and issuing certification to companies meeting such standards,

i. to develop and distribute information about manufacturing modernization and assistance that is available to support efforts to improve the abilities of small and medium-sized firms to produce and market higher value-added products,

j. to establish a system to evaluate the effectiveness and efficiency of services provided to small and medium-sized manufacturing firms,

k. to establish and operate, directly or under contract, an information system designed to access resources that will assist the firms to become more productive,

l. establish a training program for individuals working on behalf of small and medium-sized manufacturing firms, and

m. to establish special educational and informational programs for its members.

Added by Laws 1992, c. 230, § 6, eff. July 1, 1992.  Amended by Laws 2001, c. 33, § 179, eff. July 1, 2001.

§74-5060.27.  Annual business plan - Annual report.

OAME shall prepare and submit an annual business plan for approval by the Board of Directors of the Oklahoma Center for the Advancement of Science and Technology.  The business plan shall be made a part of the annual business plan of the Center provided for in Section 5060.8 of Title 74 of the Oklahoma Statutes and shall be subject to approval by Oklahoma Futures.  OAME shall also prepare an annual report for submission to the Center, which shall include:

1.  A synopsis of the activities of OAME during the previous fiscal year; and

2.  An examination of quantifiable measures of the results of actions and plans of OAME.

Added by Laws 1992, c. 230, § 7, eff. July 1, 1992.

§74-5060.28.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5060.29.  Allocation of funds to technology-business incubator.

Contingent upon a total annual appropriation of at least Nine Million Dollars ($9,000,000.00) to the Oklahoma Center for the Advancement of Science and Technology (OCAST), OCAST shall annually use One Hundred Thousand Dollars ($100,000.00), or so much of that amount as shall be necessary, in conjunction with the nonprofit Oklahoma Health Center Research Park Corporation to operate a technology-business incubator located in the Oklahoma Health Center Research Park and appropriately equipped to meet the needs of start-up, technology-intensive firms including, but not limited to, bio-technology and bio-medical firms.

Added by Laws 1997, c. 416, § 2, eff. Sept. 1, 1997.

§74-5060.30.  Oklahoma Institute of Technology Trust Fund.

A.  The "Oklahoma Institute of Technology Trust Fund" is hereby created.  The trust fund shall be administered as follows:

1.  The trustees of the trust fund shall consist of seven members of the Oklahoma Science and Technology Research and Development Board who are the presidents of Oklahoma State University, the University of Oklahoma, and the private university offering graduate engineering degrees and the four chief executive officers or senior executive officers of corporations or foundations.  The chair of the board of trustees shall be elected by the trustees from among the four chief executive officers or senior executive officers who also serve on the Oklahoma Science and Technology Research and Development Board.

2.  After January 1, 2003, the board of trustees may by unanimous vote expand the number of trustees at any time.  No more than three members added by the board of trustees may serve concurrently.  The members added by the board of trustees shall be representatives of industries that have demonstrated support for the Oklahoma Institute of Technology, shall have full voting rights, and shall serve four-year terms.  A position added by the board of trustees may be filled at the end of the term by vote of the trustees.  A position not filled by the trustees at the end of the term shall be considered abolished.

3.  The trust fund shall be utilized to further the mission and purposes of the Institute.

4.  The trust fund principal shall consist of monies received from any monies the Legislature appropriates for, or transfers to, the trust fund and any monies or assets contributed to the trust fund from any other source, public or private.  Notwithstanding other provisions of law, income and investment return on trust fund principal shall accrue to the trust fund and may be authorized upon a majority vote of the trustees for use and expenditure by the Oklahoma Science and Technology Research and Development Board for the purposes of the Institute.  Use of the trust fund principal may be authorized upon a vote of three-fourths of the trustees for use and expenditure by the Oklahoma Science and Technology Research and Development Board to achieve the purposes and goals of the Institute.

5. The trustees shall develop procedures for accomplishing transfer of income and investment return to appropriate accounts set up in the Office of the State Treasurer.

6. The trust fund may be dissolved upon an act approved by three-fourths (3/4) of both houses of the Legislature or pursuant to a plan for use of the principal, leading to dissolution of the trust fund, over a ten-year period that has been proposed by the trustees and approved by the Legislature and the Governor.  Upon the trust fund's dissolution, any funds in the trust fund shall be placed in the state general revenue fund, unless the Legislature specifically provides otherwise.

B.  There is hereby created in the State Treasury a fund for the Oklahoma Institute of Technology to be designated the "Oklahoma Institute of Technology Fund."  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of any monies received by the Institute from the Legislature or other sources for the fund.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Science and Technology Research and Development Board for the purposes of the Institute.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.  The Oklahoma Science and Technology Research and Development Board shall develop procedures for setting up accounts within the fund as necessary in the Office of the State Treasurer.  The Board shall place only funds appropriated for or otherwise received for the Institute in the accounts for the Institute and shall not commingle funds that are not appropriated or otherwise received for the Institute with funds appropriated or received for any other purpose of the Center.

Added by Laws 2002, c. 484, § 12, eff. July 1, 2002.

§74-5060.40.  Science and Technology Council.

A.  There is hereby created the Science and Technology Council, to continue until July 1, 2007, in accordance with the provisions of the Oklahoma Sunset Law.  The Council shall consist of fourteen (14) members, who shall be appointed by the Governor with the advice and consent of the Senate and serve at the pleasure of the Governor, and the Secretary of Science and Technology Development.  The Secretary of Science and Technology Development shall chair the Council, preside at meetings of the Council, arrange the Council's agenda, appoint committees as desired, sign official Council documents, and perform such other duties as may be prescribed by the Council.  The Council shall elect to annual terms beginning July 1 a vice-chair and such other officers as the Council deems appropriate.  The vice-chair shall perform the duties of the chair during the chair's absence or disability and shall perform such other duties as may be prescribed by the Council.  The chair or vice-chair and seven other members shall constitute a quorum.

B.  The mission and duties of the Council shall be to search for, review, and identify targeted market opportunities for this state.  The Council shall rank opportunities identified, by specific area of opportunity, to determine the best prospects for helping this state develop, advance, and gain recognition of, market leadership.  The Council's selections shall be presented to the Board of Directors of the Oklahoma Center for the Advancement of Science and Technology (OCAST).

C.  The Council shall be subject to the Oklahoma Open Meeting Act and Oklahoma Open Records Act; provided, the chair or vice-chair may at any time and without prior notice call the Council into executive session for the purpose of examining or discussing proprietary or financial information of research or business entities and may determine that related records remain confidential.

D.  Staff assistance and meeting space for the work of the Council shall be provided by the office of the Vice President of Technology Development of the University of Oklahoma and further, when requested by the Secretary of Science and Technology Development, the Oklahoma Center for the Advancement of Science and Technology.

E.  Expenses of the Council shall be paid from the Science and Technology Council Revolving Fund created by Section 2 of this act and for the purposes set forth therein.  Council members shall be reimbursed for actual and necessary travel expenses incurred in the performance of their Council duties in accordance with the State Travel Reimbursement Act.

Added by Laws 2001, c. 420, § 1, eff. July 1, 2001.

§74-5060.41.  Science and Technology Council Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Science and Technology Council to be designated the Science and Technology Council Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies appropriated to the Oklahoma Center for the Advancement of Science and Technology designated for the Council and of such gifts or other income as may be designated for the use of the Council.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Center for the Advancement of Science and Technology for the Council.  Purposes for use of the monies shall include, but not be limited to, salaries and other personnel expenses, travel, contracts for marketing analysis, and expertise and other expenses for business plan development.  The Center shall review all uses of the monies and provide for audit of the fund by the State Auditor and Inspector at least once every three (3) years.

Added by Laws 2001, c. 420, § 1, eff. July 1, 2001.

§74-5060.42.  Repealed by Laws 2002, c. 484, § 17, eff. July 1, 2002.

§74-5060.50.  Electronic commerce pilot program - Steering committee.

A.  The Oklahoma Legislature, recognizing the advancement of technology in commerce, hereby establishes a pilot program for the use of electronic commerce, including the use of digital signatures in state government.  The pilot program will provide verifiable data on how electronic commerce and digital signatures can improve the internal services and operations of state government, and how it can enable and encourage the use of electronic commerce, including digital signatures, in transactions with business and commerce.  The pilot program will limit risk and enable discovery and testing of procedures so that deployment across state government will progress smoothly.  The pilot program shall include certain state agencies that will test the technology in government-to-government transactions and government-to-private-entity transactions.

B.  The Office of State Finance shall be the coordinating agency for the pilot program.  The Office of State Finance shall work with the state agencies participating in the program and acquire resources necessary for the pilot program.  All resources acquired for the pilot program shall meet standards and procedures established by the Electronic Commerce Pilot Program Steering Committee.

C.  There is hereby created the Electronic Commerce Pilot Program Steering Committee to oversee the pilot program.  The Committee shall establish standards and procedures for using electronic commerce and for conducting the pilot program.  The Committee shall study and incorporate, where appropriate, standards for digital signatures set by national organizations.  The Committee shall consist of two members appointed by the Speaker of the House of Representatives, two members appointed by the President Pro Tempore of the Senate, one member appointed by the Governor and one member from each of the following agencies or offices:

1.  The Department of Central Services;

2.  The Secretary of State;

3.  The Office of State Finance;

4.  The Department of Commerce;

5.  The Attorney General;

6.  The State Auditor and Inspector;

7.  The State Treasurer;

8.  The Office of Personnel Management; and

9.  The Oklahoma Tax Commission.

D.  The Committee shall choose which state agencies will participate in the pilot program based on a determination made by the Committee of which agencies would enhance the pilot program.

E.  The Committee shall evaluate the pilot program and file a report of its findings and recommendations by December 15, 1999, to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor.

F.  Implementation of the pilot program shall be contingent upon the appropriation of funds for such purpose or the allocation of funds by participating agencies for such purpose.  If funds are not appropriated or allocated for implementation of the pilot program the Committee may still meet to establish standards and procedures for using electronic commerce in state government.

Added by Laws 1998, c. 308, § 1, emerg. eff. May 28, 1998.  Amended by Laws 1999, c. 195, § 1, emerg. eff. May 24, 1999.

§74-5060.51.  Repealed by Laws 2004, c. 180, § 2, eff. July 1, 2004.

§74-5060.52.  Compensation and expenses.

A.  Members of the Electronic Commerce Pilot Program Steering Committee created in Section 5060.50 of Title 74 of the Oklahoma Statutes shall receive no compensation for serving on the Committee, but shall receive travel reimbursement as follows:

1.  Legislative members of the Committee shall be reimbursed for their necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of Title 74 of the Oklahoma Statutes from the legislative body in which they serve;

2.  State agency employees who are members of the Committee shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies in accordance with the State Travel Reimbursement Act; and

3.  All other Committee members shall be reimbursed by the Department of Central Services for travel expenses incurred in performance of their duties on the Committee, in accordance with the State Travel Reimbursement Act.

Added by Laws 1999, c. 337, § 5 eff. July 1, 1999.

§74-5061.1.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.2.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.3.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.4.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.5.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.6.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§745061.7.  Recodified as § 5085.7 of this title by Laws 1991, c. 188, § 16, eff. July 1, 1991.

§74-5061.8.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.9.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.10.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§74-5061.11.  Repealed by Laws 1991, c. 188, § 15, eff. July 1, 1991.

§745062.1.  Short title.

Sections 50 through 70 of this act shall be known and may be cited as the "Oklahoma Development Finance Authority Act".

Added by Laws 1987, c. 222, § 49, operative July 1, 1987.

§745062.2.  Statement of need  Oklahoma Development Finance Authority created  Status

A.  Lack of response in this state to fundamental changes in national and international markets has created an economic hardship as manifested by high levels of unemployment and bankruptcy. Structural changes in global capital markets and real goods markets have had a profound impact on the availability of longterm capital for Oklahoma's agricultural and industrial enterprises and for infrastructure finance.  There exists a need to improve, repair, replace and expand Oklahoma's infrastructure, which is vital to the welfare of Oklahomans and to the economic development of the state.

B.  It is hereby found that there exists in the state an immediate and urgent need to provide the means and methods for providing financing:

1.  to complement the state's private financial institutions to better serve their customers in ways which contribute to a strengthened and diversified Oklahoma economy;

2.  to promote and develop the expansion of existing and the establishment of new agricultural enterprises and industrial enterprises for the purpose of further alleviating unemployment within the state and for providing additional employment;

3.  to promote and target resources of the state to further the development of export trade of state products for the purpose of the economic development of the state and for providing additional employment therefrom;

4.  to assure the development of reliable, affordable, efficient and environmentally compatible sources of energy for all types of public and private consumption;

5.  to provide health care facilities for the citizens and inhabitants of the state;

6.  to provide capital improvement facilities for the benefit of the citizens and inhabitants of the state;

7.  to provide, in conjunction with the Oklahoma Department of Commerce, an infrastructure program which will enable political subdivisions of this state to finance public works projects in order to modify or improve existing public facilities for purposes of bringing said facilities, and the operation thereof, into compliance with and maintaining compliance with federal, state and local laws and regulations pertaining to the protection of the public health and the environment;

8.  to provide educational facilities for educational institutions within the state;

9.  to provide for such additional facilities, enterprises and projects as herein authorized; and

10.  to provide for shortterm advance funding and the purchase of the obligations of political subdivisions throughout the state.

C.  Any public trust organized pursuant to Title 60 of the Oklahoma Statutes for the benefit of the entire State of Oklahoma which has Seven Hundred Fifty Million Dollars ($750,000,000.00) or more of issued and outstanding indebtedness, and if such indebtedness has been issued for three (3) or more distinct purposes, shall become eligible to become the Oklahoma Development Finance Authority as provided by this act.  Such trust may amend its indenture to conform with the provisions of this act and, upon certification by the Governor, such trust shall be known as and exercise all of the powers of the Oklahoma Development Finance Authority as provided by law.  After the certification of the trust as the Oklahoma Development Finance Authority, the trustees of such trust shall, with addition of other persons as provided by law, become the board of directors of the Oklahoma Development Finance Authority.  The Oklahoma Development Finance Authority is hereby constituted an instrumentality of the state and the exercise of the authority and powers conferred by this act shall be deemed and held to be the performance of an essential governmental function.

Added by Laws 1987, c. 222, § 50, operative July 1, 1987.

§745062.3.  Mission of Oklahoma Development Finance Authority  Public policy.

A.  The mission of the Oklahoma Development Finance Authority shall be to take into account and develop its policies based upon the following findings:

1.  Fundamental changes have occurred in national and international markets for goods and services produced by the citizens of this state.  These changes have created an economic hardship for this state as manifested by the increasing number of business failures and bankruptcies, both personal and corporate, and the high levels of unemployment in agricultural and industrial enterprises;

2.  There exists a need to improve, repair, replace and expand the infrastructure of the state and its political subdivisions, which is vital to the health, safety and welfare of the citizens of the state as well as to economic growth and development; and

3.  Structural changes in global capital markets and real goods markets have had a strong impact on the availability of longterm capital in this state.

B.  It is hereby declared to be the public policy and responsibility of this state to promote the health, welfare, safety and economic security of its inhabitants through the retention of existing employment and alleviation of unemployment in all phases of agricultural enterprises and industrial enterprises, for the development of reliable, affordable, efficient and environmentally compatible sources of energy for all types of public and private consumption, for providing health care facilities, for providing capital improvement facilities, for providing educational facilities for the benefit of educational institutions within the state and for such other facilities and projects as herein provided.

C.  It is hereby found that the public policies and responsibilities of the state as set forth in this act cannot be fully attained without the use of public financing and that such public financing can best be provided by the creation of a state development finance authority with comprehensive and extensive powers therein, which authority shall have the power to issue bonds to provide financing for qualified agricultural enterprises, capital improvements, educational facilities, industrial enterprises, energy conservation facilities, energy distribution facilities, energy generating facilities and facilities, health care facilities, pollution control facilities, recreational facilities and waste water facilities, and that all of the foregoing are public purposes and uses for which public moneys may be borrowed, expended, advanced, loaned and granted.

Added by Laws 1987, c. 222, § 51, operative July 1, 1987.

§745062.4.  Relationship with Oklahoma Futures  Annual business plan.

The Oklahoma Development Finance Authority shall exercise the powers granted to it in a manner consistent with each fiveyear plan developed by Oklahoma Futures for the activities and programs of the Authority.  The Oklahoma Development Finance Authority shall submit a proposed schedule of activities and goals to Oklahoma Futures in order to facilitate development of the first fiveyear plan provisions applicable to the Authority.

The board of directors shall develop an annual business plan for the Oklahoma Development Finance Authority.  The business plan shall be submitted to Oklahoma Futures for its approval and shall be included in the annual report of Oklahoma Futures.  The business plan shall be consistent with the goals of the recurring fiveyear policy plan as provided by law.  Oklahoma Futures shall approve such policy plan before it is implemented.  The board of directors shall distribute copies of the business plan by such means that will make it widely available to communities, firms and local economic development managers throughout this state.

Added by Laws 1987, c. 222, § 52, operative July 1, 1987.

§745062.5.  Definitions.

As used in the Oklahoma Development Finance Authority Act:

1.  "Authority" means the Oklahoma Development Finance Authority;

2.  "Agricultural enterprise" means facilities for farms, ranches, other agricultural, silvicultural or aquacultural commodity operations, and related businesses and industries, including but not limited to, grain elevators, shipping heads, livestock pens, warehouses and other storage facilities, related transportation facilities, drainage facilities and any related facilities hereto;

3.  "Board of directors" means and includes the board of directors of the Authority created by this act;

4.  "Bonds" means any bonds, notes, obligations, debentures, interim certificates, grant and revenue anticipation notes, interest in a lease, lease certificates of participation or other evidences of indebtedness, whether or not the interest on which is includable in the gross income of the recipients thereof for federal income tax purposes, issued by the Authority pursuant to this act;

5.  "Educational facilities" means any facility intended by an educational institution in furtherance of its educational program, including, but not limited to, classrooms, laboratories, administrative buildings, equipment and other property for use therein or thereon;

6.  "Energy conservation facilities" means any facility designated for the purchasing and installation of energy conservation equipment or facilities, including building modifications;

7.  "Energy distribution facilities" means an energy distribution system owned, in whole or in part, by an individual, municipality, corporation or other governmental or business entity and which uses alcohol, peat, solar, waste, water and related dams, wind, wood, coal or natural gas;

8.  "Energy generating facilities" means (a) for a system which does not generate electricity, an energy generating system owned, in whole or in part, by an individual, municipality, corporation or other governmental or business entity, and which systems uses biomass, peat, solar, waste, water and related dams, wind, wood or coal, or which is an energy conservation project; or (b) for a system which does generate electricity, an energy generating system which uses alcohol, peat, solar, waste, water and related dams, wind, wood or coal, and which is owned, in whole or in part, by an individual, municipality, corporation or other business or governmental entity;

9.  "Facilities" means any real property, including, without limitation, any land, building, fixture, improvement, easement, rightofway, water right, land lying under the water or air right, and any personal property, including without limitation any leasehold, inventory, account receivable, patent, license, franchise, machinery, equipment, merchandise, raw material, supply, product, work in process or stock in trade, or mixed property of any and every kind including, but not limited to, buildings, rightsofway, roads, streets, waterways, transportation systems, ports and terminals, pipes, pipelines, reservoirs, utilities, pollution control systems, toxic and solid waste disposal systems, health care facilities for furnishing any physical or mental health care, materials, commodities, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, tourism facilities in the form of amusement parks, entertainment parks, theme parks, or museums, and other real, personal or mixed property of every kind or any preliminary studies and surveys related thereto;

10.  "Financing assistance" or "financial assistance" means the making of, entering into or providing for guarantees, leases, insurance, financing credits, loans, letters of credit, financing assistance payments, grants or other financial aid;

11.  "Financial document" means a lease, installment sale agreement, conditional sale agreement, note, mortgage, chattel mortgage, loan agreement or other instrument pertaining to an extension of financial assistance;

12.  "Industrial enterprise" means facilities for manufacturing, producing, research, processing, assembling, repairing, extracting, warehousing and distributing goods, facilities for any service profession, facilities for communications, computer services, transportation and corporate and management offices and services provided in connection with any of the foregoing, in isolation or in any combination that involve the creation of new or additional employment or the retention of existing employment, and industrial parks;

13.  "Operating capital" means startup costs of general administration for a temporary period not to exceed one (1) year for qualified enterprises as defined in the bylaws or by resolution of the Authority;

14.  "Political subdivision" means any incorporated city or town, school district, county, special district or public trust where a city, town, school district, county or special district is a beneficiary and all their institutions, agencies or instrumentalities;

15.  "Pollution" means any form of environmental pollution, including, but not limited to, water pollution, air pollution, radiation contamination, noise pollution or pollution caused by solid waste disposal;

16.  "Pollution control facilities" means any facilities for the purpose of reducing, abating, preventing. controlling, or eliminating pollution caused or produced by the operation of any manufacturing, industrial, or commercial enterprise or any utility plant or useful for the purpose of removing or treating any substance in processed material, which material would cause pollution if used without such removal or treatment;

17.  "Project" means any facility used for or in connection with any of the following:  industrial enterprises, agricultural enterprises, capital improvements, healthcare facilities, educational facilities, pollution control facilities, energy conservation facilities, energy distribution facilities, energy generating facilities, recreational facilities, tourism facilities in the form of amusement parks, entertainment parks, theme parks, or museums, shortterm advance funding, waste water facilities;

18.  "Shortterm advance funding" shall mean the financing of temporary cash shortfalls of the state or political subdivisions;

19.  "State" means the State of Oklahoma or any office, department, agency, authority, commission, board, institution, hospital, college, university, public trust where the state is the beneficiary or other instrumentality thereof;

20.  "Waste water" shall mean any water containing sewage, industrial wastes, or other wastes or contaminants derived from the prior use of such water, and shall include, without limiting the generality of the foregoing, surface water of the type storm sewers are designed to collect and dispose of; and

21.  "Waste water facilities" shall mean any facility for the purpose of treating, neutralizing, disposing of, stabilizing, cooling, segregating or holding waste water, including, without limiting the generality of the foregoing, facilities for the treatment and disposal of sewage, industrial wastes, or other wastes, waste water, and the residue thereof; facilities for the temporary or permanent impoundment of waste water, both surface and underground; and sanitary sewers or other collection systems, whether on the surface or underground, designed to transport waste water together with the equipment and furnishings thereof and their appurtenances and systems, whether on the surface or underground including force mains and pumping facilities therefor.

Added by Laws 1987, c. 222, § 53, operative July 1, 1987. Amended by Laws 1989, c. 350, § 5, operative July 1, 1989.

§74-5062.6.  Oklahoma Development Finance Authority and Oklahoma Industrial Finance Authority.

A.  Upon certification by the Governor of a public trust as qualifying to become the Oklahoma Development Finance Authority, the board of trustees of such trust shall become the governing board of the Oklahoma Development Finance Authority with the addition of two (2) other persons.  From and after the effective date of this act, the Governor, the board of directors of the Oklahoma Development Finance Authority and the board of directors of the Oklahoma Industrial Finance Authority, governed by Section 851 of this title, shall begin the consolidation of the membership of the boards of both authorities.  The Oklahoma Development Finance Authority is authorized to amend its trust indenture, to provide that its board shall be composed of the members of the board of directors of the Oklahoma Industrial Finance Authority except for the State Treasurer of Oklahoma and to provide that the terms of office of the board of directors of the Oklahoma Development Finance Authority shall be identical to the terms of the Oklahoma Industrial Finance Authority.  Any director of the Oklahoma Development Finance Authority who is in office upon the effective date of this act, and who is not also at that time a member of the board of directors of the Oklahoma Industrial Finance Authority, shall finish the term for which he or she was appointed.  Upon the end of such a director's term, or upon such a director vacating his or her office, the Governor shall appoint a member of the board of directors of the Oklahoma Industrial Finance Authority to fill the vacancy, or to the new term.  The qualifications for the board of directors of the Oklahoma Development Finance Authority shall be identical to the qualifications for the board of directors of the Oklahoma Industrial Finance Authority.  As soon as the two boards of directors of each authority are composed of the same members, the boards shall be considered as consolidated.  From and after that consolidation, persons appointed to the board of directors of the Oklahoma Industrial Finance Authority shall also become directors of the Oklahoma Development Finance Authority.  Even though the membership of each board shall be identical, the authorities shall be considered and treated as separate legal entities.  The funds of each authority shall not be commingled and shall be separately accounted for.  This consolidation of board membership shall not be construed as effecting a merger of estates or otherwise be construed to terminate the trust status of the Oklahoma Development Finance Authority.  The Oklahoma Development Finance Authority shall continue to exist as a public trust, created under the Oklahoma Public Trust Act.  The S.S.C. Development Authority is hereby authorized to amend its trust indenture to permit the members of the Oklahoma Industrial Finance Authority to become the governing board of such trust.  Any such amendment shall not affect the separate legal status of such trust.  The governing and administrative powers of the Oklahoma Development Finance Authority shall be vested in the governing board as provided by this section.

B.  Each appointive member may receive reimbursement for expenses pursuant to the provisions of the State Travel Reimbursement Act.  In addition, each appointive member shall receive a monthly stipend of Three Hundred Dollars ($300.00) if, during the month, the member attended a meeting of the board of directors at which a quorum was present.  Provided, a member who is also to receive a stipend for attending, during said month, a board meeting of the Oklahoma Industrial Finance Authority shall not receive a stipend pursuant to this subsection for said month except to the extent that payment to the member may be divided between the two boards in proportion to the service rendered by the member to each board.

C.  Members shall annually elect from among the membership a chair, vice-chair, secretary and treasurer, and may elect an assistant secretary or assistant secretaries who need not be members of the board.  Four members of the board shall constitute a quorum and the affirmative vote of the majority of members present at a meeting of the board shall be necessary and sufficient for any action taken by the board, except that the affirmative vote of at least four members shall be required for the approval of any resolution authorizing the issuance of any bonds or approving any loan transaction pursuant to Section 5062.1 et seq. of this title.

D.  No vacancy in the membership of the board shall impair the right of a quorum to exercise all rights and perform all the duties of the board.  Any action taken by the board may be authorized by resolution at any regular, special, or emergency meeting and shall take effect upon the date the chair or vice-chair certifies the action of the Authority by affixing a signature to the resolution unless some other date is otherwise provided in the resolution.

E.  The board may delegate to its employees, persons under contract to provide administrative or staff services to the board, its members and/or officers of the Authority such duties as it deems necessary or convenient to carry out the purposes of this act.  The board may contract with the Oklahoma Industrial Finance Authority to provide all or part of the board's administrative and staff services.  Funds of the Oklahoma Development Finance Authority may be paid to the Oklahoma Industrial Finance Authority for services reasonably attributable to the operation of the Oklahoma Development Finance Authority.

F.  Except as otherwise provided by law, no part of the funds of the Authority shall inure to the benefit of, or be distributed to its employees, officers, or board of directors, except that the Authority shall be authorized and empowered to pay its employees and agents reasonable compensation and benefits.

G.  The meetings of the board of directors of the Oklahoma Development Finance Authority shall be subject to the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.  Any information submitted to or compiled by the Oklahoma Development Finance Authority with respect to the marketing plans, financial statements, trade secrets or any other commercially sensitive information of persons, firms, associations, partnerships, agencies, corporations or other entities shall be confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure.  Executive sessions may be held to discuss such materials if deemed necessary by the board of directors.

H.  The Authority shall assist minority businesses in obtaining financial assistance.  The terms and conditions of loans or other means of financial assistance, including the charges for interest and other services, will be consistent with the provisions of this act.  The Authority shall solicit proposed minority business ventures for review and analysis.

I.  The Authority shall not be subject to state laws regulating the classification, employment, promotion, suspension, disciplinary action or dismissal of state employees.  The Oklahoma Development Finance Authority shall not be subject to the provisions of the Oklahoma Central Purchasing Act.  The Oklahoma Development Finance Authority shall be subject to the provisions of law governing administrative procedures pursuant to Title 75 of the Oklahoma Statutes.

J.  If a member of the board of directors, officer, agent or employee of the Oklahoma Development Finance Authority has any direct or any indirect interest in any approval, contract or agreement upon which the member, officer, agent or employee may be called upon to act or vote, the board member, officer, agent or employee shall disclose the same to the secretary of the Authority prior to the taking of final action by the Authority concerning such contract or agreement and shall so disclose the nature and extent of such interest and his or her acquisition thereof, which disclosure shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority.  If a board member, officer, agent or employee holds such an interest, he or she shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other board members, officers, agents or employees concerning said contract or agreement.  Employees of the Oklahoma Development Finance Authority shall be subject to the provisions of Rule 257:20-1-4, Rules of the Ethics Commission, 74 O.S. 2001, Ch. 62, App., in the same manner as other state employees.  Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided for in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of such interest.  Provided, any approval, contract or agreement made in violation of this section shall give rise to no action against the Authority.

Indirect interest shall include pecuniary or competitive advantage which exists or could foreseeably accrue as a result of the act or forebearance of the Authority.

Added by Laws 1987, c. 222, § 54, operative July 1, 1987.  Amended by Laws 1989, c. 374, § 5, emerg. eff. June 6, 1989; Laws 1991, c. 305, § 2, emerg. eff. May 30, 1991; Laws 1994, c. 285, § 2, eff. July 1, 1994; Laws 2004, c. 67, § 1, emerg. eff. April 7, 2004.

§74-5062.6a.  Program Development and Credit Review Committee - Creation - Membership - Meetings - Personal interest in contracts - Personal liability - Duties.

A.  There is hereby created the Program Development and Credit Review Committee within the Oklahoma Development Finance Authority.  The committee shall be composed of three (3) members as follows:

1.  One member who is designated by the board of directors of the  Oklahoma Development Finance Authority;

2.  One member who is the Oklahoma State Bond Advisor; and

3.  One member who is jointly selected by the Oklahoma State Bond Advisor and by the designee of the Oklahoma Development Finance Authority; provided, the Oklahoma Development Finance Authority shall contract for the services of said member.

B.  The Oklahoma Development Finance Authority shall provide all staff support required by the committee.

C.  The meetings of the committee shall be subject to the Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.  Any information submitted to or compiled by the committee with respect to the marketing plans, financial statements, trade secrets or any other commercially sensitive information of persons, firms, associations, partnerships, agencies, corporations or other entities shall be confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure.  Executive sessions may be held to discuss such materials if deemed necessary by the members of the committee.

D.  If a member of the committee has any direct or any indirect interest in any approval, contract or agreement upon which the member may be called upon to act or vote, the member shall disclose the same to the committee prior to the taking of final action by the committee concerning such contract or agreement and shall so disclose the nature and extent of such interest and the member's acquisition thereof, which disclosure shall be publicly acknowledged by the committee and entered upon the minutes of the committee.  If a member holds such an interest, the member shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other members concerning said contract or agreement.  Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided for in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of such interest.  Provided, any approval, contract or agreement made in violation of this section shall give rise to no action against the committee.  Indirect interest shall include pecuniary or competitive advantage which exists or could foreseeably accrue as a result of the act or forebearance of the committee.

E.  No member of the committee may be subject to any personal liability or accountability for having acted within the course and scope of the person's membership on the committee.  The committee shall indemnify any member of the committee against expenses actually and necessarily incurred by the member in connection with the defense of any action or proceeding in which the member is made a party by reason of past or present association with the committee and the subject of which was within the course and scope of the person's membership on the committee.

F.  The committee, except for actions taken by the Oklahoma Development Finance Authority pursuant to Section 5 of this act and Section 5063.4i of this title, shall:

1.  Prior to any action by the Oklahoma Development Finance Authority, review and approve all program development uses of the Credit Enhancement Reserve Fund;

2.  Prior to any action by the Oklahoma Development Finance Authority, review and approve all commitments of the Credit Enhancement Reserve Fund;

3.  Facilitate implementation of subsection H of Section 5062.6 of this title; and

4.  Review the Rules Regarding the Administration of the Credit Enhancement Reserve Fund and related regulations and policies as implemented by the Oklahoma Development Finance Authority to determine the adequacy and sufficiency of such rules, regulations and policies for fulfilling the intents and purposes of the Credit Enhancement Reserve Fund Act, Section 5063.1 et seq. of this title.  The committee shall prepare and provide to the Executive and Legislative Bond Oversight Commissions and the Oklahoma Development Finance Authority a written finding on such determination.

G.  The Oklahoma Development Finance Authority may accept or reject approvals of the committee, but may not modify the approvals.

H.  On any application for financing proposed to be supported pursuant to the Credit Enhancement Reserve Fund Act, except for the Quality Jobs Investment Program established by Section 5 of this act and Section 5063.4i of this title, the application and any relevant materials considered by the Oklahoma Development Finance Authority when making a determination concerning the proposed financing shall be reviewed by the committee for the purpose of evaluating and assigning a credit rating based upon the risk of the venture and the ultimate risk of loss exposure to the Credit Enhancement Reserve Fund.

I.  The committee, except for actions taken by the Oklahoma Development Finance Authority pursuant to Section 5 of this act and Section 5063.4i of this title, shall examine the credit analysis and due diligence on each such proposed financing and shall prepare and provide a written report to the Commissions and the Oklahoma Development Finance Authority concerning the credit rating and concerning sufficient compliance with the Rules Regarding the Administration of the Credit Enhancement Reserve Fund.

Added by Laws 1990, c. 342, § 6, emerg. eff. May 30, 1990.  Amended by Laws 1993, c. 275, § 46, eff. July 1, 1994; Laws 1994, c. 285, § 3, eff. July 1, 1994.

§74-5062.7.  President - Appointment - Powers and duties.

A.  The board of directors of the Oklahoma Development Finance Authority shall appoint a president who shall direct and supervise the administrative affairs and the general management of the Authority.  The board shall establish criteria for selecting the president taking into consideration national standards for similar positions in similar institutions in other states.  The search for the president shall be conducted pursuant to the criteria so established.  The president's salary shall be set by the board of directors.  The board may appoint the same person who is serving as, or is appointed to be, the chief executive officer or president of the Oklahoma Industrial Finance Authority.  The board is authorized to pay the full salary of the president or may agree to share in this expense with the Oklahoma Industrial Finance Authority.

B.  The president:

1.  May employ and terminate such other officers and employees as designated by the board of directors, including, if necessary, legal counsel;

2.  Shall attend board meetings;

3.  Shall appoint a secretary to keep a record of all proceedings and maintain and be custodian of all financial and operational records, documents and papers filed with the Authority and of the minute book of the Authority; and

4.  Shall perform other duties directed by action of the board of directors of the Authority in carrying out the purposes of this act.

Added by Laws 1987, c. 222, § 55, operative July 1, 1987.  Amended by Laws 1994, c. 285, § 4, eff. July 1, 1994.

§745062.8.  Powers of authority.

The Oklahoma Development Finance Authority is hereby granted, has and may exercise all powers necessary or appropriate to carry out and effectuate its corporate purposes, including without limiting the generality thereof, the following:

1.  to adopt, amend, and repeal rules and regulations, policies, and procedures for the regulation of its affairs and the conduct of its business;

2.  to sue and be sued in its own name;

3.  to have an official seal and power to alter that seal at will;

4.  to maintain an office at such place or places within this state as it may designate;

5.  to adopt, amend and repeal bylaws and rules and regulations, not inconsistent with Section 5062.1 et seq. of this title, to carry into effect the powers and purposes of the Authority and the conduct of its business;

6.  to make and execute contracts with any individual, corporation, whether profit or nonprofit, association or any other entity and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under Section 5062.1 et seq. of this title;

7.  to employ underwriters, bond or other legal counsel, financial advisors, consultants, a financial institution to serve as trustee, paying agent or in any fiduciary capacity in connection with any program, indenture or general resolution of the Authority, or any other experts and to determine their qualifications, duties and compensation subject to the provisions of this act for advice and oversight of the State Bond Advisor; provided, however, after the effective date of this act, the Authority shall not employ or contract with any person, partnership, corporation, trust or other entity for underwriting services for issuance of bonded indebtedness if that entity has served as financial advisor to the Authority concerning the consideration of that issuance;

When engaging the services of underwriters, bond or other legal counsel, financial advisors, consultants, a financial institution to serve as trustee, paying agent or in any fiduciary capacity in connection with any program, indenture or general resolution of the Authority, or any other experts, the board shall be governed by the provisions of subsection C of Section 695.7 of Title 62 of the Oklahoma Statutes except when engaging such services in connection with a program whose purpose is to provide financing for a single, private entity which has previously selected providers of any such services prior to making application to the Authority, provided:

a. such financing for the program shall not be backed by the Credit Enhancement Reserve Fund, and

b. fees proposed for such services for the program shall fall within a range of fees as determined every six (6) months by the State Bond Advisor, based on industry studies and on fees for such services which have been negotiated and approved by the State Bond Advisor;

8.  to procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

9.  to borrow money and to issue bonds, whether or not the interest thereon is to be includable in the gross income of the recipients thereof for federal income tax purposes, including, without limitation, to provide on a pooled or consolidated basis financing for the purposes and projects herein provided and to provide for the security and sources of payments therefor;

10.  to receive and accept aid or contributions from any source of money, property, labor, or other things of value to be held, used and applied to carry out the purposes of this act subject to the conditions upon which the grants and contributions are made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or of the state for any purpose consistent with Section 5062.1 et seq. of this title;

11.  to obtain from any department or agency of the United States of America or nongovernmental insurer any insurance or guaranty, to the extent now or hereafter available, as to, or of, or for, the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds issued by the Authority, or on any municipal securities of political subdivisions purchased or held by the Authority, pursuant to this act; and, notwithstanding any other provisions of this act, to enter into any agreement or contract whatsoever with respect to any such insurance or guaranty, except to the extent that the same would in any way impair or interfere with the ability of the Authority to perform and fulfill the terms of any agreement made with the owners of the bonds of the Authority;

12.  to sell, convey, lease, exchange, transfer or otherwise dispose of, all or any of its property or any interest therein, wherever situated;

13.  to provide financing assistance for the purposes and projects herein provided;

14.  to acquire, purchase, hold, store, advertise, market, sell, trade, barter, exchange, distribute, transport, process, utilize and contract in all manner with respect thereto and for commodities, products and services, and real or personal property or any interest therein and to contract for, issue and utilize letters of credit and other credit facilities and incur indebtedness and to arrange, form, make, guarantee, issue, remit, receive, receipt, process and collect payments and equivalents, howsoever nominated, in connection with or for purposes of any of the foregoing and for the purpose of executing and fulfilling the purposes of the Authority;

15.  to acquire, reacquire, construct, reconstruct, extend, rent, lease, purchase, use, loan, borrow, install, equip, maintain, operate, renovate, refurbish, enlarge, remodel, convey, sell, at public or private sale, encumber, alleviate, transfer, exchange, dispose of and/or resell, any property, real, personal or mixed, improvements, buildings, equipment, chattels, furnishings, fixtures, trade fixtures, and any and all other facilities and/or property of whatever nature, including any and all rights to or therein for use by corporations, individuals, cooperatives, partnerships, associations or proprietary companies for any of or for the purpose of executing and/or fulfilling the purposes of the Authority, and to plan, establish, develop, construct, enlarge, improve, extend, maintain, equip, operate, lease, furnish, provide, supply, regulate, hold, store and administer property, buildings, improvements, and facilities of every nature, which may be useful in pursuing, promoting, executing and/or fulfilling the aforementioned purposes;

16.  to the extent permitted under its contract with the owners of bonds, to consent to any modification with respect to rate of interest, time, and payment of any installment of principal or interest security or any other term of any contract, mortgage, contract or agreement of any kind to which the Authority is a party;  17.  to purchase its own bonds at such price or prices as the Authority shall determine, subject to any agreement with the owners of bonds;

18.  to enter into financial documents with others for the purpose of receiving revenues to pay the bonds authorized by this act; to lease, sell, or otherwise dispose of any or all of its projects to others for such revenues and upon such terms and conditions as the Authority may deem advisable, and to grant options to renew any financing agreement with respect to project and to grant options to buy any project at such price or prices as the Authority deems desirable;

19.  to lend money to the state or political subdivisions through the purchase by the Authority of obligations of the state or political subdivisions;

20.  to collect fees and charges in connection with its loans, commitments and servicing, including, but not limited to, reimbursement of costs of financing as the Authority shall determine to be reasonable and as shall be approved by the Authority;

21.  to provide services, technical assistance and advice to this state and political subdivisions and to enter into contracts with this state and political subdivisions to provide such services. The State of Oklahoma and its political subdivisions are hereby authorized to enter into contracts with the Authority for such services and to pay for such services as may be provided them;

22.  to contract, cooperate, or join with any one or more other governments or public agencies, or with the state, any political subdivisions of this state, or the United States, to perform any administrative service, activity, or undertaking which any such contracting party is authorized by law to perform, including the issuance of bonds;

23.  to lend money or otherwise extend credit to any person and exercise all powers of a lender or creditor;

24.  to invest any funds available to the Authority, whether or not from the proceeds of bonds, in such securities or pursuant to such agreements or other arrangements as the Authority shall determine, subject to any agreements with bond owners or other creditors of the Authority;

25.  to purchase, trade or sell foreign or domestic currencies or the right to acquire such currency in the future; and

26.  to exercise all other powers and functions necessary or appropriate to carry out the duties and purposes set forth in Section 5062.1 et seq. of this title.

Added by Laws 1987, c. 222, § 56, operative July 1, 1987. Amended by Laws 1989, c. 374, § 6, emerg. eff. June 6, 1989.

§74-5062.8a.  Quality Jobs Investment Program.

A.  1.  The Oklahoma Development Finance Authority is authorized to attract private investment capital to one or more investment enterprises by either the direct investment of Authority funds or by providing a guarantee to the investment enterprise for the purpose of implementing the Quality Jobs Investment Program established pursuant to this section.

2.  As used in this section, "investment enterprise" includes any corporation, limited partnership, or other similar business entity, including entities qualifying as Small Business Investment Companies under any applicable federal law.

B.  There is hereby established the Quality Jobs Investment Program.  The primary activities of the Quality Jobs Investment Program shall be:

1.  To utilize private and public resources to build a more comprehensive and efficient public and private financing infrastructure for businesses relocating or expanding in this state, and not solely for direct investment, lending or guarantees;

2.  To act as an investor, insurer or guarantor of business capital and debt financing in this state;

3.  To inform business entities of available public and private capital sources and how to access those sources; and

4.  To primarily function as a wholesaler of business capital and credit and rely principally on private institutions to serve as retailers of the business capital and credit market.

C.  The Oklahoma Development Finance Authority shall select on a competitive basis and certify one or more investment enterprises to carry out the activities of the Program.  In order to be certified by the Authority, the documents of organization of the investment enterprise must be in compliance with the purposes and requirements of the Quality Jobs Investment Program and must promote the activities of the Program, and the investment enterprise must meet the following criteria:

1.  Is organized pursuant to Oklahoma law;

2.  Has obtained a broad base of investor participation to the extent possible from among the following categories of investors: utility companies, insurance companies, pension systems, foundations, private and public trusts, banks, individuals, corporations, endowment funds, venture capital entities, and other investors and financial institutions; and

3.  Will maintain appropriate standards of care of a fiduciary.

D.  1.  Only those investment enterprises selected and certified by the Oklahoma Development Finance Authority pursuant to subsection C of this section may seek from the Authority a direct investment of funds pursuant to this section or a guarantee backed by the allocation of the Credit Enhancement Reserve Fund set forth in Section 5063.4i of this title.

2.  Contracts entered into by the Authority pursuant to this section shall establish and provide for periodic review of performance standards for each investment enterprise and shall provide that an investment enterprise may continue to draw on an investment or guarantee of the Authority only if the investment enterprise meets such performance standards.

3.  The Authority shall, at a minimum, review its obligations to investment enterprises which are backed by the allocation of the Credit Enhancement Reserve Fund at a time when such obligations reach the levels of Ten Million Dollars ($10,000,000.00), Twenty Million Dollars ($20,000,000.00) and Thirty Million Dollars ($30,000,000.00).  Only upon satisfaction by the Authority that performance standards established by contract are being achieved by the investment enterprises for the prior level of such obligations, and approval of the Executive and Legislative Bond Oversight Commission, may the Authority allow investment enterprises to draw on the next level of such obligations.  Provided, the Authority may reserve any portion of the Forty Million Dollar ($40,000,000.00) allocation of the Credit Enhancement Reserve Fund for commitment to one or more investment enterprises.

E.  Any guarantee provided by the Authority under this section shall be considered an obligation of the Authority for purposes of Section 42 of Article X of the Oklahoma Constitution.  The Authority is authorized to issue other obligations in the form of bonds, notes, or other evidences of indebtedness, to raise funds for investment under this section.

F.  1.  Funds invested or obligated pursuant to a guarantee by the Authority in any investment enterprise shall be matched at least equally by private sector investment.  Funds guaranteed or invested by the Authority may be employed by an investment enterprise at the same rate but not faster than the investment enterprise employs matching private sector investment.  The Authority may only invest in or provide a guarantee to an investment enterprise pursuant to an agreement which provides that the equity of the participating private sector entities must be put at risk or liquidated before any funds or guarantees of the Authority are similarly put at risk or liquidated.

2.  The Authority may not issue its obligations for the benefit of individual identified establishments but may only invest in or provide guarantees under this section to or for a prospective pool of investments to be made by investment enterprises.  The Authority may review on an annual basis the portfolio of such investments of the investment enterprises.

3.  An investment enterprise shall only employ funds invested or guaranteed by the Authority pursuant to this section for the benefit of projects within this state.

G.  Directors and staff of the Authority shall not be officers or directors of the investment enterprises receiving investments or other obligations from the Authority.  However, the directors and staff may be designated as advisory directors of any such investment enterprises, so that the input and views of the Authority may be considered in any investment decisions.

Added by Laws 1994, c. 285, § 5, eff. July 1, 1994.  Amended by Laws 1997, c. 124, § 1, eff. Nov. 1, 1997.

§745062.9.  Liability of Authority personnel  Indemnification of legal expenses.

No member of the Authority, no member of the board and no officer or employee of the Authority may be subject to any personal liability or accountability for having acted within the course and scope of his membership, office or employment to carry out any power or duty pursuant to this act.  The Authority shall indemnify any member of the Authority, any member of the board of the Authority and any employee of the Authority against expenses actually and necessarily incurred by him in connection with the defense of any action or proceeding in which he is made a party by reason of past or present association with the Authority and the subject of which was within the course and scope of his membership, office or employment.

Added by Laws 1987, c. 222, § 57, operative July 1, 1987.

§745062.10.  Bonds.

A.  The Authority shall have the power and is hereby authorized to borrow money and to issue its bonds in such principal amounts as the Authority determines shall be necessary to provide sufficient funds for:  (a) the providing of financing for all or any part of any projects of the state or any of its political subdivisions as authorized under this act; (b) the providing of financing assistance to the state or political subdivisions as authorized under this act; (c) the payment of interest on bonds of the Authority; (d) the establishment of reserves to secure the bonds; and (e) all other expenditures of the Authority incident to and necessary or convenient to carry out its purposes and powers, including the payment of any credit enhancement fees and costs of issuance incurred in connection with the issuance of bonds.  The Authority shall have the power to make expenditures for purposes of insuring and securing holders of bonds as provided in this act.

B.  The Authority shall have the power to refund any bonds and any bonds, notes or other obligations heretofore or hereafter issued by any other issuer of bonds in the state if the Authority is authorized hereunder to issue bonds for the purpose the refunded bonds were issued by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. Refunding bonds may be issued in such amount as the Authority may determine, but not exceeding an amount sufficient to refund the principal amount of the bonds or notes to be refunded, together with any unpaid interest accrued and to accrue thereon and any premiums, expenses and commissions incurred in connection with the issuance of such refunding bonds and any reserve established in connection with the issuance of such refunding bonds.  The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded or exchanged for the bonds to be refunded, all as determined by the Authority.

C.  All bonds of the Authority shall be either (i) general obligations of the Authority, secured by any and all moneys and revenues of the Authority, (ii) special and limited obligations of the Authority, secured and payable solely out of the revenues and receipts derived pursuant to a financing agreement, or (iii) both general and special limited obligations, as may be designated in the proceedings of the Authority under which the bonds shall be authorized to be issued.

D.  The bonds shall be authorized by resolution or resolutions of the Authority, shall be dated such date or dates, and shall mature at such time or times as such resolution or resolutions may provide.  The bonds shall bear interest at such rate or rates or contain terms providing for the means of determining such rate or rates, including variations in such rates, but not to exceed an average interest rate of fourteen percent (14%) per annum if the interest thereon is not includable in the gross income of the recipients thereof for federal income tax purposes or eighteen percent (18%) per annum if the interest thereon is includable in the gross income of recipients thereof for federal income tax purposes, be in such denomination, be in such form, either coupon or registered, or in bookentry form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such term of redemption, including redemptions prior to maturity, as such resolution or resolutions may provide.  The bonds of the Authority may be sold by the Authority at public or private sale, and at the price or prices as the Authority shall determine.

E.  Any resolution or resolutions authorizing any bonds or any issue thereof may contain provisions, which shall be a part of the contract or contracts with the owners thereof, as to:

1.  pledging all or any part of the revenues to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondowners as may then exist;

2.  pledging all or any part of the assets of the Authority, including mortgages and obligations securing the same, to secure the payment of the bonds or of any issue of bonds, subject to the agreements with bondowners as may then exist;

3.  the use and disposition of the gross income from assets of any type owned by the Authority and payment of principal of assets of any type owned by the Authority;

4.  the setting aside of reserves or sinking funds and the regulations and disposition thereof;

5.  limitations on the purpose to which the proceeds of sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

6.  limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; and the refunding of outstanding or other bonds;

7.  the procedure, if any, by which the terms of any contract with bondowners may be amended or abrogated, the amount of bonds the owners of which must consent thereto, and the manner in which the consent may be given;

8.  vesting in a trustee such property, rights, powers and duties in trust as the Authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondowners pursuant to this act and limiting or abrogating the right of bondowners to appoint a trustee under this act or limiting the rights, powers, and duties of the trustee;

9.  defining the acts or omissions to act which shall constitute a default in the obligations and duties of the Authority to the owners of the bonds and providing for the rights and remedies of the owners of the bonds in the event of default, including as a matter of right the appointment of a receiver; but the rights and remedies shall not be inconsistent with the general laws of the state and other provisions of this act; and

10.  any other matters, of like or different character, which in any way affect the security or protection of the owners of the bonds.

F.  Any pledge made by the Authority shall be valid and binding from the time when the pledge is made.  The revenues, monies, or property so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of trust indenture whether the parties have notice thereof.  Neither the resolution, trust indenture nor any other instrument by which a pledge is created need be recorded.

G.  Bonds of the Authority may be secured by resolution of the Authority or a trust indenture or similar document by and between the Authority and a corporate trustee, which may be any bank having the power of a trust company or any trust company within or without the state. Such resolution, trust indenture or similar document may contain such provisions for protecting and enforcing the rights and remedies of the bondowners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the exercise of its corporate powers and the custody, safeguarding and application of all monies.  The Authority may provide by the resolution or trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine.

H.  Whether or not the bonds are of the form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to the provisions of the bonds relating to registration.

I.  In the event that any of the members or officers of the Authority shall cease to be members or officers of the Authority prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

J.  Neither the members of the Authority nor any other person executing the bonds issued under this act shall be subject to personal liability or accountability by reason of the issuance thereof.

K.  The Authority shall have the power to provide for the replacement of lost, destroyed, or mutilated bonds.

L.  Except as provided by the Credit Enhancement Reserve Fund Act, bonds issued pursuant to the provisions of this act shall never constitute an indebtedness of the state within the meaning of any state constitutional provision or statutory limitation, but such bonds shall be indebtedness payable solely from sources indicated on the bond documents, and shall never constitute nor give rise to a pecuniary liability of this state or unspecified funds of the Authority or a charge against the general credit of the state or taxing powers of the state, and such fact shall be plainly stated on the face of each bond.

Added by Laws 1987, c. 222, § 58, operative July 1, 1987.

§745062.11.  Tax exemption for bonds.

The bonds authorized pursuant to the Oklahoma Development Finance Authority Act and the income therefrom, whether or not the interest on which is subject to federal income taxation, shall be exempt from all taxation in this state except for inheritance, estate or transfer taxes; all legal instruments and all security agreements and financing agreements made pursuant to the provisions of this act shall be exempt from Oklahoma stamp, mortgage and transfer taxes.

Added by Laws 1987, c. 222, § 59, operative July 1, 1987.

§745062.12.  Insurance fund.

The Oklahoma Development Finance Authority is authorized to create an insurance fund consisting solely of funds deposited pursuant to Section 81 of this act.  Said insurance fund shall be held in the custody of one or more banks or trust companies having a principal place of business in this state.  The insurance fund shall be held as security for the holders of bonds issued pursuant to the provisions of this act.  It shall be governed by a trust agreement entered into by the Authority with the trustees.  The trust agreement may contain such provisions and limitations as to the investment and disbursement of monies in the insurance fund; the payment of expenses of the insurance fund; the appointment, resignation, and discharge of trustees; the delegation of enforcement and collection powers under the insurance agreements to the trustee; the duties of the trustees, amendments of the trust agreement, and such other lawful provisions and limitations as may be deemed appropriate by the Authority.  The trust agreement may pledge premiums and other monies which may be deposited in the insurance fund. Such pledge shall be valid and binding from the time when the pledge is made.  The premiums and other monies so pledged and thereafter received by the insurance fund or by the trustees in its behalf shall immediately be subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind against the insurance fund, irrespective of whether such parties have notice thereof.  The Authority may also use the funds deposited pursuant to Section 81 of this act to purchase insurance which shall be pledged for the security of the holders of any bonds issued under this act or to enter into agreements with credit facilities in order to enhance the security of any holders of bonds. In any case in which insurance is pledged as security, whether obtained through the insurance funds authorized to be created pursuant to the provisions of this section or purchased with monies deposited pursuant to Section 81 of this act, any description of such insurance shall expressly indicate the limitation of the liability of the Authority and that neither the credit nor taxing power of this state or any political subdivision thereof shall be available to satisfy any obligations with respect thereto.

Added by Laws 1987, c. 222, § 60, operative July 1, 1987.

§745062.13.  Investment in securities of Oklahoma Development Finance Authority.

The bonds, debentures, notes or other evidence of indebtedness of the Oklahoma Development Finance Authority are hereby made securities in which all public officers and bodies of this state, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, savings associations, including savings and loan associations and building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of this state may properly and legally invest funds including capital in their control or belonging to them.  Notwithstanding any other provision of law, the bonds, debentures, notes or other evidence of indebtedness of the Authority are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of this state are now or may hereafter be authorized.

Added by Laws 1987, c. 222, § 61, operative July 1, 1987.

§745062.14.  Authority  State tax exemption.

The Oklahoma Development Finance Authority shall be and is hereby exempt from all franchise, corporate, business and other taxes of any nature levied by the state, provided that nothing herein shall be construed to exempt from such taxes any person receiving financing assistance from the Authority.

Added by Laws 1987, c. 222, § 62, operative July 1, 1987.

§745062.15.  Pledge against limitation or alteration of rights of bond owners.

The State of Oklahoma does hereby pledge to and agree with the owners of any bonds issued under this act that the state will not limit or alter the rights hereby vested in the Authority to fulfill the terms of any agreements made with the owners thereof or in any way impair the rights and remedies of the owners until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the owners, are fully met and discharged.  The Authority is authorized to include this pledge and agreement of the state in any agreement with the owners of the bonds.

Added by Laws 1987, c. 222, § 63, operative July 1, 1987.

§745062.16.  Covenant and consent to inclusion of interest on bonds in gross income.

The Authority may covenant and consent that the interest on certain of its bonds shall be includable under the Internal Revenue Code of 1986, as amended, or any subsequent corresponding internal revenue law of the United States in the gross income of the owners thereof to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the owners thereof under said Internal Revenue Code or any such subsequent law.  Nothing contained herein shall be construed to covenant or consent or to authorize any covenant or consent to the application of any other provision of any other laws, federal or state, to the Authority or to its bonds or to the elimination or modification in any way of any other exemption, privilege or immunity thereof.

Added by Laws 1987, c. 222, § 64, operative July 1, 1987.

§745062.17.  Construction of act.

This act shall be liberally construed.  Nothing contained herein is or shall be construed as a restriction or limitation upon any powers which the Authority might otherwise have under any other law of this state heretofore or hereafter enacted, and the provisions of this act are cumulative to such powers.  The provisions hereof do and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws.

Added by Laws 1987, c. 222, § 65, operative July 1, 1987.

§745062.18.  Bonds of Oklahoma Development Finance Authority not to compete with bonds of certain state agencies.

Notwithstanding any provision herein to the contrary, the Oklahoma Development Finance Authority shall not participate in financing programs nor issue bonds which compete with or are similar in nature to those obligations authorized for issuance by the Oklahoma Turnpike Authority, the Oklahoma Housing Finance Agency, the Oklahoma Water Resources Board, the Grand River Dam Authority, the Oklahoma Student Loan Authority and the Oklahoma Municipal Power Authority, without the prior consent of said authorities.

Added by Laws 1987, c. 222, § 66, operative July 1, 1987.

§745062.19.  Annual report  Matters included  Compliance with G.A.O. auditing standards.

A.  Within sixty (60) days after the end of each fiscal year, the Oklahoma Development Finance Authority shall, in its annual report, account for:

1.  The manner in which the purpose as described in Section 5062.1 et seq. of this title has been carried out by the Oklahoma Development Finance Authority;

2.  A list of all bonds issued by the Authority and an itemized list of costs of issuance and an evaluation of the extent to which the purposes of the bond proceeds have been realized;

3.  A list of all loans made by the Authority and a description of projects financed;

4.  Documentation and estimates of jobs created and jobs preserved as a result of loans made by the Authority;

5.  Estimates of the multiplier effects on the local and/or statewide economy of loans made by the Authority;

6.  An analysis by size, sector and location of the targeting of loans by the Authority to agricultural enterprises, industrial enterprises, and to the state and any of its political subdivisions;

7.  A preliminary financial report showing the financial condition of the Authority at the end of the fiscal year; provided, an independent audit in accordance with generally accepted accounting principles shall be undertaken by an accounting firm or individual holding a permit to practice public accounting in this state and shall be submitted to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, Oklahoma Futures and the Office of the State Auditor and Inspector in accordance with the requirements set forth for financial statement audits in Section 212A of this title.  The audit shall include:

a. a statement of the aggregate dollar amount, if any, of obligations which are backed by the Credit Enhancement Reserve Fund and which are more than ninety (90) days delinquent in their payments, and

b. a statement of payments made from the Credit Enhancement Reserve Fund, and

c. a statement on the loss rate percentage derived by dividing the outstanding principal balance of unpaid obligations of the Credit Enhancement Reserve Fund by the amount of payments made from the fund during the fiscal year; and

8.  Policy recommendations for programs which will enhance the economic growth and development of the state.

B.  All public accountants and certified public accountants, as a condition of being approved by the Oklahoma Development Finance Authority to perform the annual independent audit required pursuant to this section, shall comply with the most recent "Governmental Auditing Standards" of the Standards for Audit of Governmental Organizations, Programs, Activities, and Functions, issued by the United States General Accounting Office.  A copy of the peer review performed in accordance with the above standards shall be filed with the Authority.  Should the results of the peer review indicate that material deficiencies exist in the audit work performed by the reviewed auditing firm, the Oklahoma State Board of Public Accountancy shall so notify the Authority, which shall immediately remove the reviewed firm from any approved list of auditors maintained by the Authority for a period of at least two (2) years or until such time as the firm has demonstrated satisfactory correction of the deficiencies reported in the peer review.

Added by Laws 1987, c. 222, § 67, operative July 1, 1987.  Amended by Laws 1989, c. 374, § 7, emerg. eff. June 6, 1989; Laws 1996, c. 290, § 19, eff. July 1, 1996.

§745062.20.  Annual report  Publication  Distribution  Contents  Recommendations.

The Oklahoma Development Finance Authority shall publish and present an annual report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and Oklahoma Futures, setting forth in detail the operations and transactions conducted by it pursuant to this or to other legislation.  The annual report shall specifically account for the ways the need, mission and programs of the Authority described in Section 5062.1 et seq. of this title have been carried out, including but not limited to, a review of the results of the Authority's operations and transactions according to objective measures set forth in the Authority's business plan.  The report shall recommend specific changes in the activities of the Authority which are necessary to better carry out the need and mission described in Section 5062.1 et seq. of this title.  The Authority shall distribute its annual report by such means that will make it widely available to those innovative enterprises of special importance to the Oklahoma economy.

Added by Laws 1987, c. 222, § 68, operative July 1, 1987. Amended by Laws 1989, c. 374, § 8, emerg. eff. June 6, 1989.

§745062.21.  Evaluation of Authority's performances.

Seven (7) years after the Oklahoma Development Finance Authority has begun operations, Oklahoma Futures shall review, analyze and evaluate the extent to which the Authority has achieved its statutory need and mission.  The evaluation shall include, but not be limited to, an examination of quantifiable results of the Authority's programs and plans.

Added by Laws 1987, c. 222, § 69, operative July 1, 1987.

§745062.22.  Cooperation and services of other state officers and agencies.

All officers, departments, boards, agencies, divisions, and commissions of this state including, but not limited to, the Oklahoma Department of Commerce, the State Department of Health, the Department of Transportation, the Oklahoma Securities Commission and the Office of the Attorney General, shall cooperate with and render such services, as feasible, to the Oklahoma Development Finance Authority as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the Authority.  The cost and expenses of any such services shall be met and provided by the Authority if such services are of the type for which a fee is usually charged.

Added by Laws 1987, c. 222, § 70, operative July 1, 1987.

§74-5063.1.  Short title.

Sections 5063.1 through 5063.19, including Sections 5063.4a through 5063.4i, of this title shall be known and may be cited as the "Credit Enhancement Reserve Fund Act".

Added by Laws 1987, c. 222, § 71, operative July 1, 1987.  Amended by Laws 1993, c. 275, § 38, eff. July 1, 1994; Laws 1994, c. 285, § 6, eff. July 1, 1994.

§745063.2.  Definitions.

All terms used in the Credit Enhancement Reserve Fund Act shall have the meanings set forth in the Oklahoma Development Finance Authority Act, except as expressly referred to below.  In addition, as used in the Credit Enhancement Reserve Fund Act, the following words shall have the following meanings:

1.  "Act" means the Credit Enhancement Reserve Fund Act;

2.  "Bonds" means the Credit Enhancement Reserve Fund General Obligation Bonds authorized pursuant to Section 81 of this act; and

3.  "Fund" means the Credit Enhancement Reserve Fund.

Added by Laws 1987, c. 222, § 72, operative July 1, 1987.

§74-5063.3.  Credit Enhancement Reserve Fund - Creation - Management, administration and utilization - Legislative intent.

A.  There is hereby created a fund to be known as the Credit Enhancement Reserve Fund.  The Fund shall be managed, administered and utilized by the Oklahoma Development Finance Authority in accordance with the provisions of this act.

B.  It is the intent of the Legislature that the Fund be self-supporting from insurance premiums charged to borrowers and that such charges be based on sound actuarial practices.  The proceeds of obligations to which credit enhancement is granted shall be used, except for unusual circumstances with exceptionally strong public benefits, for expansion capital to businesses and to make improvements or additions to real or personal property in the case of private or nonprofit use borrowers.  Use of the Fund for business buyouts or refinancing shall be minimal.  The Authority shall give reasonable priority to loans in rural areas.  In implementing the provisions of the Credit Enhancement Reserve Fund Act, the Authority shall generally limit the granting of credit enhancement by the Fund to high to moderate credit quality revenue bonds or other obligations issued by the Authority, except as provided in Section 5 of this act and Sections 5063.4b and 5063.4i of this title.  High to moderate credit quality means revenue bonds or other obligations of the Authority judged to be of low to moderate risk, meaning that an obligation to which credit enhancement is granted demonstrates a strong likelihood of repayment according to its terms.  Credit quality shall be determined by the Program Development and Credit Review Committee.  To the extent possible, the Fund shall be leveraged with private financial assistance for Fund-backed obligations for private or nonprofit borrowers.

Added by Laws 1987, c. 222, § 73, operative July 1, 1987.  Amended by Laws 1990, c. 342, § 7, emerg. eff. May 30, 1990; Laws 1993, c. 275, § 39, eff. July 1, 1994; Laws 1994, c. 285, § 7, eff. July 1, 1994.

§74-5063.4.  Fund - Use and expenditures - Credit enhancement - Rules and regulations for administration.

A.  The Fund shall be employed by the Oklahoma Development Finance Authority solely to secure the payment of principal, interest and premium, if any, on the revenue bonds and other financial obligations issued by the Authority pursuant to the Oklahoma Development Finance Authority Act, for the specific purpose of enhancing and supporting the credit of such revenue bonds and other financial obligations.  Such other financial obligations may include guarantees, loans, letters of credit or other similar obligations issued by the Authority pursuant to the Oklahoma Development Finance Authority Act, and may include commitments by the Authority for the Fund to secure loans made by private financial institutions.  Except for the financial obligation provided in Section 5 of this act and Section 5063.4i of this title, each such other financial obligation must be secured by a first lien security interest on real estate, equipment or inventory, and, except as provided in Section 5 of this act and Sections 5063.4i and 5063.4b of this title, the amount of the commitment by the Fund shall not exceed twenty-five percent (25%) of the value of the collateral securing each such financial transaction.  No portion of the monies or other assets deposited to the Fund shall be expended or otherwise used by the Authority in meeting its day-to-day operating expenses, in paying the cost of issuance of the Authority's revenue bonds or other financial obligations, or in supporting any other activity of the Authority not directly related to the Credit Enhancement Reserve Fund or to enhancing the credit of the Authority's revenue bonds and other financial obligations.

B.  The Authority shall administer the Fund prudently and according to good insurance practice.  Such administration will minimize the loss experience of the Fund, assure the future viability of the Fund, and assure the continuing availability of the proceeds of general obligation bonds issued pursuant to Section 5063.11 of this title as a credit enhancement vehicle for bond issues in this state on an ongoing basis.  Accordingly, the granting of credit enhancement by the Fund shall be based on principles of insurability generally applied in the credit enhancement/insurance industry.  The Authority is authorized and directed to adopt initial rules and regulations governing the credit enhancement activities and administration of the Fund, including rules and regulations dealing with the subjects of project feasibility, credit evaluation, collateral evaluation, reinsurance, maximum risk retention by the Fund, avoidance of adverse risk selection, and all other factors deemed relevant by the Authority to the decision whether the Fund should provide credit enhancement to a particular issue of debt, to what extent, on what terms, and for what premium rate.

C.  The initial rules and regulations for administration of the Fund promulgated by the Authority pursuant to subsection B of this section shall be subject to the approval of the Legislature in accordance with the requirements of the Oklahoma Administrative Procedures Act.

D.  No general obligation bonds may be issued pursuant to Section 5063.11 of this title except upon the approval by a vote of the people of the State of Oklahoma authorizing the Oklahoma Development Finance Authority to issue general obligation bonds for the purposes set forth in this act and unless and until initial rules and regulations governing administration of the Fund have been adopted by the Authority.  The Authority by resolution or other appropriate action of the Authority shall determine each issue of bonds or portions thereof with respect to which the benefits of the act shall inure.

E.  The Authority is authorized to amend the initial rules and regulations governing administration of the Fund, either by addition of new rules and regulations, or a change or repeal of existing rules and regulations; provided, that such amendment, whether by addition, change or repeal, shall be subject to the approval of the Legislature in accordance with the requirements of the Oklahoma Administrative Procedures Act.

F.  Except as provided in subparagraph b of paragraph 4 of subsection A of Section 695.8 of Title 62 of the Oklahoma Statutes, credit enhancement by the Fund for any bonds or other financial obligations issued by the Authority pursuant to law shall also require approval of the Executive Bond Oversight Commission and the Legislative Bond Oversight Commission as provided by law.

Added by Laws 1987, c. 222, § 74, operative July 1, 1987.  Amended by Laws 1989, c. 374, § 9, emerg. eff. June 6, 1989; Laws 1990, c. 342, § 8, emerg. eff. May 30, 1990; Laws 1993, c. 275, § 40, eff. July 1, 1994; Laws 1994, c. 285, § 8, eff. July 1, 1994.

§74-5063.4a.  Portfolio mix categories.

A.  Credit enhancement granted by the Oklahoma Development Finance Authority shall be categorized by use as portfolio mix categories as follows:

1.  Industrial, agribusiness, and other private activity;

2.  Infrastructure and other publicly owned facilities of governmental entities;

3.  Health care and other nonprofit-owned facilities; and

4.  The Quality Jobs Investment Program established pursuant to Section 5062.8a of this title.

B.  The balance, as determined by the total principal amount authorized pursuant to Section 5063.11 of this title less the amount of Credit Enhancement Reserve Fund applications approved by the Bond Oversight Commissions prior to June 9, 1990, less the amount allocated pursuant to Section 5063.4i of this title, shall be allocated to the portfolio mix categories as follows:

1.  Twenty-five percent (25%) of said balance shall be allocated to the industrial, agribusiness, and other private activity portfolio mix category; and

2.  Seventy-five percent (75%) of said balance shall be allocated to the infrastructure and other publicly owned facilities of governmental entities portfolio mix category, health care and other nonprofit-owned facilities portfolio mix category; provided, no more than twenty percent (20%) of this allocation may be used for health care and other nonprofit-owned facility projects.

C.  The Authority is authorized to credit enhance and secure the payment of principal, interest and premium, if any, on the revenue bonds and other financial obligations issued pursuant to the Oklahoma Development Finance Authority Act, the Local Development Financing Act and the Credit Enhancement Reserve Fund Act.  Except as used for the Small Business Credit Enhancement Program, the original principal amount of a credit enhancement commitment of the Authority granted to obligations in the industrial, agribusiness, and other private activity portfolio mix category shall not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00).

D.  To maximize use of the credit enhancement resource and to assure the viability of the Fund, the Fund shall have a balanced portfolio by loan size.  In the case of the industrial, agribusiness, and other private activity portfolio mix category, the Fund shall strive to achieve a cumulative average loan size of less than One Million Dollars ($1,000,000.00).

E.  Notwithstanding any other provisions of this act, any obligations issued pursuant to the Local Development Financing Act may be allocated to any of the portfolio mix categories pursuant to this section and Section 5063.4 of this title.

Added by Laws 1990, c. 342, § 9, emerg. eff. May 30, 1990.  Amended by Laws 1991, c. 123, § 2, emerg. eff. April 29, 1991; Laws 1993, c. 275, § 41, eff. July 1, 1994; Laws 1994, c. 285, § 9, eff. July 1, 1994; Laws 2004, c. 527, § 4, eff. July 1, 2004.

§74-5063.4b.  Small Business Credit Enhancement Program - Creation - Requirements.

There is hereby created the Small Business Credit Enhancement Program.  Twenty-five percent (25%) of the amount allocated to the industrial, agribusiness, and other private activity portfolio mix category pursuant to Section 9 of this act shall be used for the Small Business Credit Enhancement Program.  Credit enhancements provided pursuant to this section shall be subject to the following requirements:

1.  The original principal amount of credit enhancement on behalf of any borrower shall not exceed Two Hundred Fifty Thousand Dollars ($250,000.00);

2.  The Authority may insure no more than eighty-five percent (85%) of a loan, and at least twenty-five percent (25%) of the loan proceeds shall be used for improvements and not more than twenty-five percent (25%) of the loan proceeds may be used to refinance existing obligations of a borrower;

3.  The borrower:

a. in the case of an existing business, at the time application is made for financing assistance, employs twenty (20) persons or less or has gross sales not exceeding One Million Five Hundred Thousand Dollars ($1,500,000.00) per year, or

b. in the case of a new business, at the time application is made for financing assistance, projects that, during the first twelve (12) months of operation, it is reasonably expected will employ twenty (20) persons or less or have gross sales not exceeding One Million Five Hundred Thousand Dollars ($1,500,000.00);

4.  Borrowers shall be for-profit entities; and

5.  Repayment of loans of less than One Hundred Thousand Dollars ($100,000.00) may be secured by less than full collateral if the borrower or the principals of the borrower have good credit records as determined by the Authority.

Added by Laws 1990, c. 342, § 10, emerg. eff. May 30, 1990.

§74-5063.4c.  Security requirements.

Except as otherwise provided in Section 6 of this act, at the time of loan origination, the Oklahoma Development Finance Authority shall require such security from the applicant as it deems necessary in the circumstances of the insurance commitment.  Except for the infrastructure and other publicly owned facilities of governmental entities and Quality Jobs Investment Program portfolio mix categories, such security will include, but not be limited to:

1.  A first mortgage or coordinate first mortgage on real property, facilities or systems and fixtures located thereon; or

2.  A second mortgage on real property, facilities or systems and fixtures located thereon, provided the amount thereof may not exceed One Million Dollars ($1,000,000.00).

Added by Laws 1990, c. 342, § 11, emerg. eff. May 30, 1990.  Amended by Laws 1993, c. 275, § 42, eff. July 1, 1994; Laws 2002, c. 299, § 16, emerg. eff. May 23, 2002.

§74-5063.4d.  Limitations on principal amount of underlying loan.

A.  At the time of the Authority's issuance of credit enhancement on its revenue bonds or other obligations, the principal amount of the underlying loan for industrial, agribusiness, and other private activity portfolio mix category and health care and other nonprofit-owned facilities portfolio mix category financings, excluding infrastructure and other publicly owned facilities of government entities and Quality Jobs Investment Program portfolio mix category financings, shall be subject to the following limitations:

1.  For costs of financing or refinancing real property, including soft costs associated with the construction or development of the facilities and the insurance premium, the principal amount of the underlying loan will not exceed ninety percent (90%) of the lower of:

a. the actual certified and documented costs of such projects, or

b. the appraised (as built) fair market value of the real property as indicated in an independent appraisal by an appraiser acceptable to the Authority;

2.  For costs of financing the acquisition of personal property, machinery and equipment, the principal amount of the loan will not exceed seventy-five percent (75%) of the actual certified or documented installation cost, including the expense of delivery, refurbishing and installation.  The Authority may require an independent appraisal in connection with establishing a fair market value of such personal property and in such case, the principal amount of the loan may not exceed seventy-five percent (75%) of the lower of:

a. the fair market value of such personal property, or

b. its documented installed costs;

3.  The principal amount of a loan, or portions thereof, secured by accounts receivable, inventory, other current assets and other personal property will not exceed fifty percent (50%) of the value of the collateral as determined by the Oklahoma Development Finance Authority; and

4.  The principal amount of a loan, or portions thereof, secured by cash or cash equivalents or by eligible investment securities will not exceed one hundred percent (100%) of their market value.

B.  The maximum amount of an insurance commitment in enhancing a public sector entity financing or refinancing of facilities or program participation will not exceed one hundred percent (100%) of the entity's cost of financing, refinancing or program participation.

C.  The provisions of this section shall not apply to credit enhancement of less than One Hundred Thousand Dollars ($100,000.00) done pursuant to the Small Business Credit Enhancement Program.

D.  Limitations on the authorized amounts as established in this section and in Section 5063.4a of this title notwithstanding, the Authority may increase such amounts to provide a cash reserve or to secure a letter of credit or surety bond equal to six-months' principal and interest payments on its revenue bonds or other obligations which fund the underlying loan.

Added by Laws 1990, c. 342, § 12, emerg. eff. May 30, 1990.  Amended by Laws 1991, c. 123, § 3, emerg. eff. April 29, 1991; Laws 1993, c. 275, § 43, eff. July 1, 1994.

§74-5063.4e.  Coinsurers.

In addition to its other powers and except as applied to Section  5063.4d of this title, the Oklahoma Development Finance Authority may select a coinsurer to insure a percentage of each loan in a pool or in the portfolio of loans for which Credit Enhancement Reserve Fund-backed bonds have been or may be issued, provided that the Authority may also select a coinsurer to insure individual nonpooled loans should such loans be credit enhanced or supported by the Credit Enhancement Reserve Fund.  The Authority may contract to pay losses up to a stated limit and permitting principal reductions to be applied to reduce the liability of the coinsurer until its liability is extinguished.

Added by Laws 1990, c. 342, § 13, emerg. eff. May 30, 1990; Laws 1991, c. 305, § 3, emerg. eff. May 30, 1991.

§74-5063.4f.  Reserve fund.

The Oklahoma Development Finance Authority may grant credit enhancement to the funding of reserve fund backed loan guarantee programs in accordance with criteria and standards established by the Authority pursuant to rules.  Private financial institutions to which credit enhancements have been granted on behalf of loans made to borrowers may be required to partially secure a reserve fund.

Added by Laws 1990, c. 342, § 14, emerg. eff. May 30, 1990.

§74-5063.4g.  Provisions not applicable to certain Credit Enhancement Reserve Fund applications - Validation.

The provisions of Section 5062.6a, subsection B of Section 5063.3 and Sections 5063.4a through 5063.4f of this title shall not apply to Credit Enhancement Reserve Fund applications approved by the Bond Oversight Commissions prior to June 9, 1990, and such previously approved applications are confirmed, validated and ratified.

Added by Laws 1990, c. 342, § 15, emerg. eff. May 30, 1990; Laws 1991, c. 1, § 2, emerg. eff. Feb. 13, 1991.

§74-5063.4h.  Debt-service reserve.

To establish a debt-service reserve for those revenue bonds approved for Credit Enhancement Reserve Fund insurance by the Bond Oversight Commissions prior to June 9, 1990, the Oklahoma Development Finance Authority may increase the amounts of credit enhancement, the revenue bonds and the underlying loans in an amount sufficient to provide a cash reserve or to secure a letter of credit or surety bond equal to six-months' principal and interest on the revenue bonds, plus a rounding factor if necessary.  The total amount of any such increase shall not exceed ten percent (10%) of the revenue bond amount approved by the Commissions.

Added by Laws 1991, c. 123, § 4, emerg. eff. April 29, 1991.

§74-5063.4i.  Allocation to the Quality Jobs Investment Program.

Forty percent (40%) of the amount authorized pursuant to Section 5063.11 of this title is hereby allocated and may be used for the Quality Jobs Investment Program pursuant to Section 5 of this act.

Added by Laws 1993, c. 275, § 44, eff. July 1, 1994.  Amended by Laws 1994, c. 285, § 10, eff. July 1, 1994.

§745063.5.  Assets of Fund to be maintained in separate accounts.

The monies and other assets designated by the board of directors as being deposited to the Fund shall be maintained in accounts separated from all other monies and assets of the Oklahoma Development Finance Authority, and shall be accounted for separately in the financial statements prepared by or for the Authority.

Added by Laws 1987, c. 222, § 75, operative July 1, 1987.

§745063.6.  Deposit of certain revenues into Fund.

The board of directors may annually designate for deposit to the Fund such portion of the fees and other revenues received by the Oklahoma Development Finance Authority as are not committed for support of programs or operating expenses of the Authority, and are not obligated or required to pay principal, interest and premium, if any, on the bonds issued by the Authority.

Added by Laws 1987, c. 222, § 76, operative July 1, 1987.

§745063.7.  Deposit of certain gifts, grants, loans and other aid into Fund.

The board of directors shall have the power to designate for deposit to the Fund such portion as it deems appropriate of any gifts, grants, loans or other aid made available to the Oklahoma Development Finance Authority by the federal government, the state or any state agency, any person, corporation, foundation or other legal entity.

Added by Laws 1987, c. 222, § 77, operative July 1, 1987.

§745063.8.  Deposit of general obligation bond proceeds into Fund.

The board of directors shall designate for deposit to the Credit Enhancement Reserve Fund the net proceeds of any general obligation bonds issued by the Oklahoma Development Finance Authority pursuant to Section 5063.11 of this title.  The board of directors shall by resolution or other appropriate action designate an issue of bonds authorized to be issued pursuant to the Oklahoma Development Finance Authority Act, Section 5062.1 et seq. of this title, as having the security afforded by the act.

Added by Laws 1987, c. 222, § 78, operative July 1, 1987. Amended by Laws 1989, c. 374, § 10, emerg. eff. June 6, 1989.

§745063.9.  Investment interest and earnings as part of Fund.

All interest and other earnings generated by the investment of the monies and other assets of the Fund shall remain a part of the Fund, except for that portion of such interest and other earnings as may be payable to a private investment manager or investment advisor pursuant to this act.

Added by Laws 1987, c. 222, § 79, operative July 1, 1987.

§745063.10.  Depositories for Fund assets.

The monies or other assets designated a part of the Fund shall be deposited in such account or accounts in such depository or depositories as the board of directors may direct by resolution.

Added by Laws 1987, c. 222, § 80, operative July 1, 1987.

§74-5063.11.  General obligation bonds - Authority to issue - Written plan for issuance.

A.  The Oklahoma Development Finance Authority is hereby authorized to issue bonds of the State of Oklahoma, to be known as Credit Enhancement Reserve Fund General Obligation Bonds, in a total principal amount not to exceed One Hundred Million Dollars ($100,000,000.00) for the sole purpose of generating monies to be deposited to the Fund.

B.  The Oklahoma Development Finance Authority shall not issue Credit Enhancement Reserve Fund General Obligation Bonds unless and until the Authority has determined that there are insufficient monies in the Credit Enhancement Reserve Fund to cover imminent losses on revenue bonds or other obligations insured by the Fund.  In such instances, the Authority shall, prior to the issuance of any State of Oklahoma Credit Enhancement Reserve Fund General Obligation Bonds, submit to the Executive Bond Oversight Commission and Legislative Bond Oversight Commission a written plan describing the need for the issuance of the bonds.

Added by Laws 1987, c. 222, § 81, operative July 1, 1987.  Amended by Laws 1989, c. 374, § 11, emerg. eff. June 6, 1989; Laws 1990, c. 342, § 16, emerg. eff. May 30, 1990; Laws 1993, c. 275, § 45, eff. July 1, 1994.

§745063.12.  Term of bonds  Direct or private placement sale  Notice of sale  Bids and bidding.

The bonds shall have such terms and may be issued in accordance with the applicable provisions of the Oklahoma Development Finance Authority Act, Section 5062.1 et seq. of this title, except that the bonds shall mature no later than twentyfive (25) years after the date of such bonds and shall be sold in one or a combination of the following methods:

1.  By direct or private placement sale, provided bids are solicited from a register of no less than five (5) institutions maintained by the Authority, including entities of the State of Oklahoma having the legal ability to invest in general obligations of the State of Oklahoma.  The Authority shall award the sale, if any, to the bidder offering to purchase the bonds at a price which results in the lowest net interest cost to the state as determined by computing the total interest cost from date to maturity, and deducting therefrom any premium bid and adding thereto the amount of any discount bid; or

2.  By public sale on sealed bids, after notice published by the chairman of the board of directors of the Authority for at least one insertion not less than ten (10) days before the date of sale in a newspaper of general circulation in this state and in a financial newspaper or journal published in the Borough of Manhattan, City and State of New York.  The Authority shall award the sale, if any, to the bidder offering to purchase the bonds at a price which results in the lowest net interest cost to the state as determined by computing the total interest cost from date to maturity, and deducting therefrom any premium bid and adding thereto the amount of any discount bid.  The Authority shall reserve the right to reject all bids.  The notice shall contain such other terms and provisions as the Authority determines to be desirable.

Added by Laws 1987, c. 222, § 82, operative July 1, 1987. Amended by Laws 1989, c. 374, § 12, emerg. eff. June 6, 1989.

§745063.13.  Resolution of board of directors  Trust indentures.

A.  All bonds issued hereunder shall be authorized by resolution of the board of directors.  Each such resolution shall contain such terms, covenants and conditions applicable to the bonds as are deemed desirable.  All bonds issued under this act shall be on a parity as to security.  The resolution of the board may provide for the execution and delivery by the Oklahoma Development Finance Authority of a trust indenture or trust indentures, with a bank or banks located within or without the state, containing any of the terms, covenants and conditions referred to above, which trust indenture or trust indentures shall be binding upon the state, and its officers and officials, to the extent set forth in this act.

B.  Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved to apply to the payment of debt service on the bonds issued or secured thereunder all or any part of the Authority's revenues, from whatever source derived, and, to the extent of such revenues, to release from any requirement of such resolution or trust indenture other revenues and resources of the state including without limitation, the general revenue funds required to be appropriated pursuant to this act.

Added by Laws 1987, c. 222, § 83, operative July 1, 1987.

§745063.14.  Signing bond  Seal  Delivery.

Each bond shall be signed by the facsimile signatures of the chairman of the board of directors of the Oklahoma Development Finance Authority and the Secretary of the board of the Authority, and shall have affixed or imprinted thereon the seal of the Authority.  Delivery of the bonds so executed shall be valid, notwithstanding any change in persons holding such offices occurring after the bonds have been executed.

Added by Laws 1987, c. 222, § 84, operative July 1, 1987.

§745063.15.  Sale of bonds  Fiscal agents and legal counsel.

Bonds at any time sold under the provisions of Section 5063.1 et seq. of this title shall be sold in the manner prescribed in Section 5063.12 of this title.  The Authority may employ, if it determines that such action is desirable, fiscal agents and legal counsel and may pay them reasonable compensation out of the proceeds of the bonds subject to the review and approval of the State Bond Advisor in the same manner as provided for approval of similar expenditures made by the Authority.

Added by Laws 1987, c. 222, § 85, operative July 1, 1987. Amended by Laws 1989, c. 374, § 13, emerg. eff. June 6, 1989.

§745063.16.  Bonds as general obilgation of state.

All bonds issued pursuant to the Credit Enhancement Reserve Fund Act shall be direct general obligations of the State of Oklahoma, for the payment for the debt service on which the full faith and credit of the State of Oklahoma are hereby irrevocably pledged so long as any such bonds are outstanding.  The bonds shall be payable from the General Revenue Fund of this state, and such amount of general revenue funds as is necessary is hereby pledged to the payment of debt service on the bonds, and shall be and remain pledged for such purposes.

Added by Laws 1987, c. 222, § 86, operative July 1, 1987.

§745063.17.  Debt service  Appropriations  Reserve funds.

A.  Before the commencement of each legislative session, the Director of State Finance shall determine the estimated amount required during the next fiscal year for payment of the debt service on the bonds issued under this act, after making deductions therefrom of estimated monies to be available to the Fund from other sources therefor, and shall certify such estimated amount to the Governor.  The Governor shall thereupon promptly prepare and submit to the Legislature his request for an appropriation to meet the debt service on the bonds during such fiscal year.  The Legislature shall appropriate funds and provide for timely payment of the maturing debt service of bonds issued under this act.

B.  The Authority shall have the power to establish and maintain reserve funds to provide for payment of debt service on the bonds.  Monies credited to the reserve funds shall be used only for the purpose of paying debt service on the bonds, either at maturity or on redemption prior to maturity.  The reserve funds shall be held and used to ensure prompt payment of debt service on the bonds in such manner and pursuant to such conditions as may be specified by the Authority in the resolution or trust indenture authorizing or securing such bonds.  Monies in the reserve funds over and above the amounts necessary to ensure the prompt payment of debt service on the bonds, and the establishment and maintenance of a reserve fund, may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity, as set forth in the resolution or trust indenture authorizing or securing such bonds.

Added by Laws 1987, c. 222, § 87, operative July 1, 1987.

§745063.18.  State tax exemption.

The bonds authorized pursuant to this act, and interest thereon, shall be exempt from all taxation in this state except for inheritance, estate or transfer taxes; and all security agreements and financing agreements made pursuant to the provisions of this act shall be exempt from Oklahoma stamp and transfer taxes.

Added by Laws 1987, c. 222, § 88, operative July 1, 1987.

§745063.19.  Investment in securities of Oklahoma Development Finance Authority.

The bonds issued pursuant to this act are hereby made securities in which all public officers and bodies of this state, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, savings associations, including savings and loan associations and building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of this state may properly and legally invest funds including capital in their control or belonging to them.  Notwithstanding any other provision of law, said bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of this state are now or may hereafter be authorized.

Added by Laws 1987, c. 222, § 89, operative July 1, 1987.

§74-5063.20.  Repealed by Laws 1991, c. 123, § 5, emerg. eff. April 29, 1991.

§74-5063.21.  Short title.

Sections 1 through 4 of this act shall be known and may be cited as the "Oklahoma Beginning Agricultural Producer Pool Act".

Added by Laws 1993, c. 233, § 1, eff. July 1, 1993.

§74-5063.22.  Beginning Agricultural Producer Pool Program.

The Oklahoma Development Finance Authority shall establish, develop criteria for and implement a program for participation in the Beginning Agricultural Producer Pool provided for in Section 695.24 of Title 62 of the Oklahoma Statutes.

Added by Laws 1993, c. 233, § 2, eff. July 1, 1993.

§74-5063.23.  Borrower eligibility criteria.

To be eligible for the Beginning Agricultural Producer Pool provided for in Section 695.24 of Title 62 of the Oklahoma Statutes, a borrower must:

1.  Be a resident of Oklahoma;

2.  Be, or one of the borrowers must be, the principal operator of the farm;

3.  Have sufficient education, training or experience in the type of farming for which the loan is desired;

4.  Have a total net worth, including total assets minus total liabilities of the borrower's spouse and dependents, of less than Two Hundred Thousand Dollars ($200,000.00) in 1992 and an amount in subsequent years determined by multiplying Two Hundred Thousand Dollars ($200,000.00) by the cumulative inflation rate in years subsequent to 1992 as determined by the United States All-Items Consumer Price Index;

5.  Demonstrate a need for the loan;

6.  Demonstrate an ability to repay the loan;

7.  Certify that the agricultural land to be purchased will be used by the borrower for agricultural purposes;

8.  Certify that farming will be the principal occupation of the borrower;

9.  Agree to participate in a farm management program approved by the Commissioner of Agriculture for at least the first five (5) years of the loan, if an approved program is available within forty-five (45) miles from the borrower's residence;

10.  Agree to file an approved soil and water conservation plan with the soil conservation service office in the county where the land is located;

11.  Agree that the original principal amount of funding pursuant to this act shall not exceed Two Hundred Fifty Thousand Dollars ($250,000.00); and

12.  Meet such other requirements as deemed necessary by the Oklahoma Development Finance Authority.

Added by Laws 1993, c. 233, § 3, eff. July 1, 1993.

§74-5063.24.  Publication and distribution of information - Interagency agreements.

A.  The Department of Agriculture shall provide for the publication and statewide distribution to the public of information regarding the Beginning Agricultural Producer Pool Program provided for in Section 2 of this act.

B.  The Department of Agriculture and the Oklahoma Development Finance Authority may enter into interagency agreements necessary to implement the provisions of the Oklahoma Beginning Agricultural Producer Pool Act.

Added by Laws 1993, c. 233, § 4, eff. July 1, 1993.

§745064.1.  Short title.

This act shall be known and may be cited as the "Inventors Assistance Act".

Added by Laws 1987, c. 121, § 1, eff. Nov. 1, 1987.

§745064.2.   Legislative findings.

The Legislature recognizes the numerous benefits to the state's economic base from the establishment of businesses by inventors and the numerous benefits provided by inventors which include industrial diversification, broadening of the economic base, a great proliferation of jobs, providing financial benefits to our citizens through a greatly expanded tax base and new products and processes for the nation's consumers.

It is estimated that ninetyfive percent (95%) of all inventions are never authoritatively considered primarily because inventors are unfamiliar with the business environment or financial structure necessary for implementing their proposals.

The Legislature therefore recognizes a need to encourage and assist inventors and, at the same time, to position this state as a leader in advanced and high technology and to foster a climate for those leaders of this state, the nation and the world.

Added by Laws 1987, c. 121, § 2, eff. Nov. 1, 1987.

§745064.3.  Definitions.

As used in Section 5064.1 et seq. of this title:

1.  "Commercial stage" means the point at which the product has advanced beyond the theoretical and prototype stage and is capable of being manufactured or reduced to practice commercially;

2.  "Inventor" means any person who perceives a new concept which may result in a product or patentable process;

3.  "Person" means any individual, sole proprietor, partnership or corporation;

4.  "Product" means any device, technique or process;

5.  "Proposal" means a plan provided by the inventor which includes technical and descriptive information on the concept; and

6.  "Royalties" means all things of value received by an inventor in connection with the licensing, rental or sale of a product patented, in patent pending, or trademarked pursuant to federal law.

Added by Laws 1987, c. 121, § 3, eff. Nov. 1, 1987. Amended by Laws 1988, c. 313, § 2, emerg. eff. July 1, 1988.

§74-5064.4.  Program - Establishment - Purposes.

A.  The Oklahoma Department of Commerce shall establish a program to provide assistance to inventors.  On July 1, 1998, all powers, duties, responsibilities, files, and records relating to the inventors assistance program shall be transferred to the Oklahoma Center for the Advancement of Science and Technology (OCAST).

B.  The program shall be designed to:

1.  Attract inventors from throughout this state, the nation and other countries and encourage them to submit their proposals for review and evaluation;

2.  Provide assistance to inventors whose proposals are accepted which shall include patent searches, market analysis, product research and development, assistance in obtaining financing, business counseling, and any other assistance necessary to develop the product to the commercial stage which is not prohibited by the Constitution or laws of this state and further to protect both the state and the inventor, this section would require a provisional patent application or patent application be on file with the U.S. Patent Office before the state will review proposal;

3.  Provide assistance and training to inventors to enable the manufacturing, marketing and distribution of their product;

4.  Direct inventors to the Inventors Development Society, the Oklahoma Inventors Congress, or other similar organizations for assistance; and

5.  Improve the entrepreneurial skills of the state's workforce in order to foster innovation, product development and new high quality jobs.

Added by Laws 1987, c. 121, § 4, eff. Nov. 1, 1987.  Amended by Laws 1994, c. 322, § 28, emerg. eff. June 8, 1994; Laws 1998, c. 250, § 1, eff. July 1, 1998.

§74-5064.5.  Powers.

The Oklahoma Center for the Advancement of Science and Technology (OCAST) shall have the power to:

1.  Enter into contracts on a competitive bid basis with public and private agencies, institutions, organizations and individuals for the purpose of providing assistance to and services for inventors and entrepreneurs as required by Section 5064.1 et seq. of this title;

2.  Solicit the support and contributions of public and private agencies, organizations, institutions and individuals;

3.  Receive and administer funds for the purpose of operating the inventors and entrepreneurs program;

4.  Advertise and promote the inventors and entrepreneurs program;

5.  Collect reasonable fees based on actual direct and indirect costs for programmatic services extended to users of the inventors and entrepreneurs program; and

6.  Promulgate rules to implement the provisions of Section 5064.1 et seq. of this title.

Added by Laws 1987, c. 121, § 5, eff. Nov. 1, 1987.  Amended by Laws 1994, c. 322, § 29, emerg. eff. June 8, 1994; Laws 1998, c. 250, § 2, eff. July 1, 1998.

§74-5064.6.  Proposals - Contracts.

A.  The Oklahoma Center for the Advancement of Science and Technology (OCAST) shall charge a filing fee of One Hundred Dollars ($100.00) for each proposal submitted for review and evaluation.

B.  After review and evaluation, proposals shall be accepted or rejected for development under the inventors assistance program.  OCAST shall not charge for any services to aid in the development of the product.  Services may include patent searches, market analysis, product research and development, assistance in obtaining financing, including financing from private sources, and business counseling, if needed.  Provided, OCAST shall receive a fee not to exceed an amount equal to ten percent (10%) of all royalties from any product developed under the inventors assistance program for a period of ten (10) years from the first day after royalties are received from the commercial licensing, rental or sale of the product.

C.  Before services to aid in the development of the product shall commence, OCAST shall enter into a contract with the inventor which shall include, in addition to any other provisions consistent with the provisions of Section 5064.1 et seq. of this title:

1.  The services which OCAST will provide to aid in the development of the product;

2.  Any other services which OCAST will assist the inventor in obtaining and for which the inventor shall be liable pursuant to written consent;

3.  Authorization for OCAST to receive a fee not to exceed an amount equal to ten percent (10%) of all royalties from the product for a period of ten (10) years; and

4.  An agreement from the inventor that all products developed under the program shall be researched, developed, manufactured, packaged and distributed from this state to the extent that it is economically feasible.  Provided, the fee not to exceed an amount equal to ten percent (10%) of all royalties from products developed under this program wherever manufactured shall accrue to this state pursuant to the provisions of Section 5064.1 et seq. of this title.

Added by Laws 1987, c. 121, § 6, eff. Nov. 1, 1987.  Amended by Laws 1988, c. 313, § 3, emerg. eff. July 1, 1988; Laws 1998, c. 250, § 3, eff. July 1, 1998.

§74-5064.7.  Incentives for inventors and businesses.

A.  The following incentives shall be available to inventors for products developed and manufactured in this state and to instate manufacturers of said products; provided, to qualify for the incentives, the product shall be patented or have patent pending pursuant to federal law and shall be registered with the Oklahoma Center for the Advancement of Science and Technology (OCAST):

1.  Royalty earned by an inventor from a product developed and manufactured in this state shall be exempt from state income tax for a period of seven (7) years from January 1 of the first year in which such royalty is received as long as the manufacturer remains in the state; and

2.  An instate manufacturer of a product developed in this state by an inventor shall be eligible for a tax credit, as provided for in Section 2357.4 of Title 68 of the Oklahoma Statutes.  In addition such manufacturer may exclude from Oklahoma taxable income, or in the case of an individual, the Oklahoma adjusted gross income, sixtyfive percent (65%) of the cost of depreciable property purchased and utilized directly in manufacturing the product.  The maximum exclusion shall not exceed Five Hundred Thousand Dollars ($500,000.00).  If the exclusion allowed by this paragraph exceeds the Oklahoma taxable income, or in the case of an individual, the Oklahoma adjusted gross income, the amount of the exclusion that is in excess of such income may be carried forward as an exclusion against subsequent Oklahoma taxable income or in the case of an individual, subsequent Oklahoma adjusted gross income, for a period not to exceed four (4) years.  For the purposes of this paragraph, "depreciable property" means machinery, fixtures, equipment, buildings, or substantial improvements thereto, placed in service in this state during the taxable year.

B.  The Oklahoma Tax Commission, in conjunction with the Oklahoma Center for the Advancement of Science and Technology, shall promulgate rules to implement the provisions of this section.

Added by Laws 1987, c. 121, § 7, eff. Nov. 1, 1987.  Amended by Laws 1988, c. 313, § 4, emerg. eff. July 1, 1988; Laws 1998, c. 250, § 4, eff. July 1, 1998.

§74-5064.8.  Inventors and Entrepreneurs Program Fund.

A.  There is hereby created in the State Treasury a separate revolving fund for the Oklahoma Department of Commerce, to be designated the "Inventors and Entrepreneurs Program Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Department for implementation of this act from all funds appropriated thereto by the Legislature, all fees received pursuant to this act, any federal funds, gifts, private and matching funds and all contributions dedicated thereto from private, state, federal or whatever source.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department for the purpose of implementing this act; however, monies expended for administrative costs shall not exceed five percent (5%) of the total amount of monies in said fund.  Any amount in said fund not directly needed to implement the provisions of this act shall go to the General Revenue Fund of the state.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  On July 1, 1998, the Inventors and Entrepreneurs Program Fund shall be abolished and any unencumbered funds remaining in the Inventors and Entrepreneurs Program Fund shall be transferred to the credit of the OCAST Research Support Revolving Fund.  Any unexpended funds remaining in the Inventors and Entrepreneurs Program Fund after November 1, 1998, shall be transferred to the credit of the OCAST Research Support Revolving Fund.

Added by Laws 1987, c. 121, § 8, eff. Nov. 1, 1987.  Amended by Laws 1988, c. 313, § 5, emerg. eff. July 1, 1988; Laws 1994, c. 322, § 30, emerg. eff. June 8, 1994; Laws 1998, c. 250, § 5, eff. July 1, 1998.

§74-5064.9.  Reports.

The President of the Oklahoma Center for the Advancement of Science and Technology (OCAST) shall include in OCAST's annual report on program outcomes program information including:

1.  The number of seminars and training programs held for inventors and entrepreneurs and the number of persons attending such seminars and programs;

2.  The number of inventors and entrepreneurs assisted; and

3.  The number of jobs created and preserved as a result of this program.

Added by Laws 1987, c. 121, § 9, eff. Nov. 1, 1987.  Amended by Laws 1994, c. 322, § 31, emerg. eff. June 8, 1994; Laws 1998, c. 250, § 6, eff. July 1, 1998.

§74-5065.1.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.2.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.3.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.4.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.5.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.6.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.7.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5065.8.  Repealed by Laws 1993, c. 155, § 4, eff. July 1, 1993.

§74-5066.1.  Short title.

This act shall be known and may be cited as the "Product Development Act".

Added by Laws 1992, c. 246, § 2, emerg. eff. May 21, 1992.

§74-5066.2.  Definitions.

As used in this act:

1.  "Commercial stage" means the point at which the product has advanced beyond the theoretical and prototype stage and is capable of being manufactured or reduced to practice commercially;

2.  "Intellectual property" means a patent, patent pending, trademark, copyright or trade secret;

3.  "Licensor" means the person who owns the intellectual property rights of a product;

4.  "Licensee" means the person to whom the intellectual properties related to a product have been licensed or assigned;

5.  "Person" means any individual, sole proprietor, partnership or corporation;

6.  "Product" means any device, technique or process;

7.  "Royalties" means all things of value received by a licensor in connection with the licensing, rental or sale of a product patented, patent pending, copyrighted or trademarked pursuant to federal law; and

8.  "Strategic alliances" means a business agreement such as licensing, joint venture partnership, etc., between two or more persons.

Added by Laws 1992, c. 246, § 3, emerg. eff. May 21, 1992.

§74-5066.3.  Product development assistance program.

The Oklahoma Department of Commerce shall establish a program to provide product development assistance to Oklahoma manufacturing and marketing businesses.  The program shall:

1.  Identify, characterize and catalogue Oklahoma businesses interested in and committed to expansion by commercialization of new products utilizing their available capital, knowledge and human assets;

2.  Identify new product opportunities on a worldwide basis that match the current or expanding manufacturing and marketing base of Oklahoma businesses;

3.  Provide assistance to make new products available to Oklahoma businesses, which shall include assistance in forming strategic alliances, market and product analysis, business counseling and other assistance necessary to develop the products to the commercial stage; and

4.  Facilitate the formation of a product development investment fund.

Added by Laws 1992, c. 246, § 4, emerg. eff. May 21, 1992.

§74-5066.4.  Authority of Department of Commerce.

The Oklahoma Department of Commerce shall have the authority to:

1.  Enter into contracts with public and private agencies, institutions, organizations and individuals for the purpose of providing assistance to and services for Oklahoma manufacturing and marketing firms as required by this act.  Such contracts shall be exempt from the provisions of Section 85.1 et seq. of Title 74 of the Oklahoma Statutes;

2.  Solicit the support and contributions of public and private agencies, organizations, institutions and individuals;

3.  Receive and administer funds for the purpose of operating the product development program;

4.  Advertise and promote the product development program; and

5.  Promulgate rules and regulations to implement the provisions of this act.

Added by Laws 1992, c. 246, § 5, emerg. eff. May 21, 1992.

§74-5066.5.  Agreement to pay royalty fee.

The Oklahoma Department of Commerce may enter into an agreement with a potential licensor to receive a fee not to exceed an amount equal to twenty percent (20%) of all royalties from any product commercialized under the product development program for the life of the license.

Added by Laws 1992, c. 246, § 6, emerg. eff. May 21, 1992.

§74-5066.6.  Product Development Program Fund.

There is hereby created in the State Treasury a separate revolving fund for the Oklahoma Department of Commerce to be designated as the "Product Development Program Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all monies received by the Department for implementation of the Product Development Act from all funds appropriated thereto by the Oklahoma State Legislature, all fees received pursuant to this act, any federal funds, gifts, private and matching funds and all contributions dedicated thereto from any source.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Department for the purposes of this act.  Any amount in said fund not directly needed to implement the provisions of this act shall go to the General Revenue Fund of the state.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1992, c. 246, § 7, emerg. eff. May 21, 1992.

§74-5066.7.  Annual report.

The Director of the Oklahoma Department of Commerce shall submit an annual report on or before December 31 of each year to the Governor and the Oklahoma State Legislature which shall include but not be limited to:

1.  The number of products and description thereof of products developed to the commercial stage; and

2.  The total fees collected and donations received.

Added by Laws 1992, c. 246, § 8, emerg. eff. May 21, 1992.

§745071.  Short title.

This act shall be known and may be cited as the "Small Business Incubators Incentives Act".

Added by Laws 1987, c. 228, § 1, eff. Jan. 1, 1988.

§745072.  Purpose of act.

The purpose of this act shall be to promote, encourage and advance economic prosperity and employment throughout the state by creating a more favorable tax climate for organizations which qualify as sponsors of small business incubators in this state and a more favorable business climate for tenants.

Added by Laws 1987, c. 228, § 2, eff. Jan. 1, 1988.

§745073.  Definitions.

As used in this act:

1.  "Director" means the Director of the Oklahoma Department of Commerce;

2.  "Incubator" means a facility in which small units of space may be leased by a tenant and in which management maintains or provides access to business development services for use by tenants;  3.  "Sponsor" means an organization, with a registered office or other office or offices in this state, which enters into a written agreement with the Oklahoma Department of Commerce to establish, operate, and administer a small business incubator facility or to provide funding to an organization which operates such a facility, including municipalities, universities, industrial and commercial development authorities, redevelopment authorities, municipal authorities, or any private nonprofit or forprofit organization approved by the Oklahoma Department of Commerce; and

4.  "Tenant" means a sole proprietorship, business partnership, or corporation operating a business for profit and leasing or otherwise occupying space in an incubator.

Added by Laws 1987, c. 228, § 3, eff. Jan. 1, 1988.

§745074.  Director  Powers and duties.

The Director of the Oklahoma Department of Commerce shall have the power and authority to carry out the following functions:

1.  Solicit support and participation of public and private agencies, universities and other institutions for the purposes of establishing and operating incubators;

2.  Assemble, publish and disseminate information to potential sponsors and tenants in this state regarding small business opportunities, techniques for forming incubators, sources of public and private assistance and sources of related financing;

3.  Organize, host and participate in seminars and other forums designed to disseminate information and technical assistance regarding incubators to small businesses in this state; 4.  Review and approve applications from potential sponsors which seek to qualify for exemption from state income tax pursuant to Sections 5 and 6 of this act; and

5.  Establish a volunteer, local advisory committee, consisting of representatives from business and administrators at educational institutions and other groups, to assist in the performance of these functions.

Added by Laws 1987, c. 228, § 4, eff. Jan. 1, 1988.

§74-5075.  State income tax exemption for sponsor.

A.  Income earned by a sponsor from rental fees, service fees or any other form of payment for services provided to a tenant as an operator of an incubator, or for providing funding for such a facility, shall be exempt from state income tax for a period not to exceed ten (10) years from the date of the tenant's occupancy in an incubator.

B.  The Oklahoma Tax Commission shall promulgate rules and regulations to implement the provisions of this section.

Added by Laws 1987, c. 228, § 5, eff. Jan. 1, 1988.  Amended by Laws 1997, c. 230, § 1, eff. Nov. 1, 1997.

§745076.  Application to become sponsor.

A.  Any company or association proposing to qualify as a sponsor under this act shall file an application with the Director of the Oklahoma Department of Commerce for approval.  The application shall contain such information as the Director may by regulation require, and shall specifically acknowledge applicant's agreement to be bound by the conditions set forth in rules and regulations issued pursuant to this section.  Each applicant also shall demonstrate:

1.  That a facility exists that can be transformed into an incubator at a specified cost;

2.  The ability directly to provide, or arrange for the provision of, business development services for tenants of the incubator.  These services shall include, but not be limited to, financial consulting assistance, management and marketing assistance, and physical services;

3.  A potential for sustained use of the incubator facility by eligible tenants, through a market study and other means; and

4.  The ability to manage and operate the incubator facility in accordance with Section 7 of this act.

B.  In determining whether to approve an application for qualification as a sponsor, the Director shall consider:

1.  The ability of the sponsor to carry out the provisions of Section 7 of this act;

2.  The economic impact of the incubator on the community;

3.  The incubator's conformance with state, areawide and local economic development plans if such exist; and

4.  The location of the incubator, in order to encourage geographic distribution of incubators across the state.

Added by Laws 1987, c. 228, § 6, eff. Jan. 1, 1988.

§745077.  Responsibilities and duties of sponsor  Notforprofit enterprises as tenants.

A.  A sponsor shall have the following responsibilities and duties in establishing and operating an incubator:

1.  Securing title to the facility or a lease with a sufficient length of term or other security, deemed sufficient by the Director of the Oklahoma Department of Commerce, to assure that the purposes of this act are carried out;

2.  Managing the physical development of the incubator facility, including the provision of common conference or meeting space;

3.  Furnishing and equipping the facility to provide business services to the tenants;

4.  Marketing the facility and securing eligible tenants;

5.  Providing financial consulting, marketing, and management assistance services or arranging for the provision of these services for tenants of the incubator, including assistance in accessing private financial markets;

6.  Setting rental and service fees; and

7.  Encouraging the sharing of ideas between tenants and otherwise aid the incubator and setting policy for the termination of occupancy of tenants so as to maximize the opportunity to succeed for the greatest number of tenants, consistent with the other criteria specified in this act.

B.  Notforprofit enterprises are not permitted as tenants in incubators assisted under this act except by specific consent of the Director in cases in which such tenancy would be exceptionally helpful in promoting the purposes of this act or such tenancy is essential to the economic viability of the incubator.

Added by Laws 1987, c. 228, § 7, eff. Jan. 1, 1988.

§74-5078.  State income tax exemption for tenant.

A.  For a period of up to ten (10) years from the date of tenant's occupancy in an incubator, income earned by the tenant as a result of activities conducted as an occupant in an incubator, including income distributed to partners, shareholders of a corporation for which a Subchapter S election is in effect and to the members of a limited liability company, shall be exempt from state income tax.  The exemption provided by this section shall remain in effect for such activities by such tenant after the date the tenant is no longer an occupant in an incubator, but not to exceed a total duration of ten (10) years for any tenant.

B.  In order to qualify for the income tax exemption for the sixth through tenth year as authorized by this section, the tenant must make at least seventy-five percent (75%) of its gross sales constituting the principal business activity of the business to buyers located outside the state or to buyers whose principal business activity is conducted outside the state or to the federal government or to buyers located within the state if the product or service is resold to an out-of-state customer or buyer for ultimate use.  Provided, if a tenant does not achieve the qualifying percentage for any one of the above tax years, the tenant shall not be disqualified for subsequent tax years in which the qualifying percentage is achieved.

The Oklahoma Tax Commission shall promulgate rules to implement the provisions of this section.

Added by Laws 1987, c. 228, § 8, eff. Jan. 1, 1988.  Amended by Laws 1997, c. 230, § 2, eff. Nov. 1, 1997; Laws 2001, c. 187, § 1, eff. Nov. 1, 2001; Laws 2002, c. 486, § 11, eff. Jan. 1, 2003.

§745079.  Annual report to Legislature.

On or before December 31 of each year, the Director of the Oklahoma Department of Commerce shall provide a report to both the Speaker of the House of Representatives and the President Pro Tempore of the Senate which shall include, but not be limited to:

1.  The number of applications for incubators submitted;

2.  The number of applications for incubators approved;

3.  The number of incubators created under this act;

4.  The number of tenants occupying each incubator;

5.  The number of jobs provided by each incubator and tenants of each incubator; and

6.  The number of firms still operating in the state after ending their tenancy in incubators and the number of jobs they have provided.

Added by Laws 1987, c. 228, § 9, eff. Jan. 1, 1988.

§74-5080.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§74-5081.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§74-5082.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§74-5083.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§74-5085.1.  Short title.

Sections 5085.1 through 5085.12 of this title and Section 37 of this act shall be known and may be cited as the "Oklahoma Capital Formation Act".

Added by Laws 1991, c. 188, § 1, eff. July 1, 1991.  Amended by Laws 1993, c. 275, § 36, eff. July 1, 1994.

§74-5085.2.  Statement of need - Oklahoma Capital Investment Board - Certification by Governor.

A.  Fundamental changes have occurred in national and international financial markets and in the financial markets of this state.  Oklahoma needs to increase the availability of equity and near-equity capital for emerging, expanding and restructuring enterprises in Oklahoma.  Such investments will create jobs for Oklahomans and will help to diversify the state's economic base.

B.  Any public trust organized pursuant to Title 60 of the Oklahoma Statutes for the benefit of the entire State of Oklahoma, which was created for multiple purposes shall become eligible to be the Oklahoma Capital Investment Board as provided by this act.  Such trust may amend its indenture to encompass the provisions of this act, and, upon certification by the Governor, such trust shall be known as and exercise all the powers of the Oklahoma Capital Investment Board as provided by law.  After the certification of the trust as the Oklahoma Capital Investment Board, the trustees of such trust shall become members of the Board of Directors of the Oklahoma Capital Investment Board as provided for in Section 6 of this act.  The Oklahoma Capital Investment Board is hereby constituted a public trust of the state and the exercise of the Board and powers conferred by this act shall be deemed and held to be the performance of essential public purposes.

Added by Laws 1991, c. 188, § 2, eff. July 1, 1991.

§74-5085.3.  Mission of Oklahoma Capital Investment Board.

The mission of the Oklahoma Capital Investment Board shall be to mobilize equity and near-equity capital for investment in such a manner that will result in significant potential to create jobs and diversify and stabilize the economy of the State of Oklahoma.

Added by Laws 1991, c. 188, § 3, eff. July 1, 1991.

§74-5085.4.  Business plan - Submission to Oklahoma Futures - Distribution of plan.

In order to fulfill its mission as mobilizer of equity and near-equity capital, the Oklahoma Capital Investment Board shall be subject to the policy development of Oklahoma Futures.  The Oklahoma Capital Investment Board shall develop an annual business plan for the Board.  The business plan shall be submitted to Oklahoma Futures for its approval and shall be included in the annual report of Oklahoma Futures.  Oklahoma Futures shall review the business plan and the annual report of the Board to ensure its consistency with the goals of the state's recurring five-year economic development plan.  The Board shall distribute copies of the business plan by such means that will make it widely available to communities, firms and local economic development managers throughout this state.  Oklahoma Futures shall not be involved in the day-to-day administration of the Board.

Added by Laws 1991, c. 188, § 4, eff. July 1, 1991.

§74-5085.5.  Definitions.

For purposes of this act:

1.  "Board" means the Oklahoma Capital Investment Board;

2.  "Director" means any person who is a member of the Board;

3.  "Equity capital" means capital invested in common or preferred stock, royalty rights, limited partnership interests, and any other securities or rights that evidence ownership in private businesses;

4.  "Investor group" means any individual, corporation, partnership or other lawfully organized entity;

5.  "Near-equity capital" means capital invested in unsecured, undersecured, subordinated or convertible loans or debt securities;

6.  "Persons" means individuals, corporations, partnerships or other lawfully organized entities;

7.  "Put option" means a right or privilege to sell an amount of a particular security or class of securities during a time period ending on the expiration date of the option; and

8.  "Tax credits" means tax credits available against liabilities imposed by Section 2355 of Title 68 of the Oklahoma Statutes or Section 624 of Title 36 of the Oklahoma Statutes and issued or transferred pursuant to this act.

a. The tax credits issued or transferred pursuant to the Oklahoma Capital Formation Act, upon election by the purchaser at utilization, will be treated as a payment or prepayment in lieu of tax imposed under Section 2355 of Title 68 of the Oklahoma Statutes;

b. Tax credits utilized pursuant to subparagraph a of this paragraph shall be treated and may be claimed as a payment of tax or estimated tax for the purposes of and as defined in Sections 2375, 2385.9 and 2385.13 of Title 68 of the Oklahoma Statutes.  Such tax credits are further subject to the system developed in conjunction with the Oklahoma Tax Commission as required by subsection C of Section 5085.7 of this title for registration and verification of the tax credits.  Taxpayers may rely upon the provisions of the registration and verification system developed pursuant to Section 5085.7 of this title.

Added by Laws 1991, c. 188, § 5, eff. July 1, 1991.  Amended by Laws 1995, c. 337, § 14, emerg. eff. June 9, 1995.

§74-5085.6.  Oklahoma Capital Investment Board - Directors - Appointment and terms - Meetings - Disclosure - Conflicts of interest - Bonds.

A.  The Oklahoma Capital Investment Board shall consist of five (5) Directors who shall be appointed by the Governor with the advice and consent of the Senate.  Directors shall be selected based upon outstanding knowledge and leadership and shall possess experience in the management of investments similar in nature and in value to those of the Board.  Directors shall serve for a term of office of five (5) years.  Provided, the initial Board of Directors of the Oklahoma Capital Investment Board shall consist of the trustees of the trust certified as the Oklahoma Capital Investment Board pursuant to the provisions of Section 2 of this act and the Directors of the Oklahoma Capital Investment Board who were appointed pursuant to the provisions of Section 5061.6 of Title 74 of the Oklahoma Statutes.  Positions on the Board of Directors held by trustees of such trust shall not be filled as the terms of office for said trustees expire.  Positions on the Board of Directors held by Directors of the Oklahoma Capital Investment Board shall be filled by the Governor with the advice and consent of the Senate as the terms of office for said Directors expire and in a manner to allow one member to rotate off of the Board each year.

B.  Annually, the Directors shall select a chairman to preside at their meetings.  The Directors shall have the authority to manage the Oklahoma Capital Investment Board in accordance with the requirements of this act and its trust indenture.

C.  The meetings of the Directors shall be subject to the Oklahoma Open Meeting Act, Section 301 et seq. of Title 25 of the Oklahoma Statutes, and the Oklahoma Open Records Act, Section 24A.1 et seq. of Title 51 of the Oklahoma Statutes.  Any information submitted to or compiled by the Oklahoma Capital Investment Board with respect to the marketing plans, financial statements, trade secrets, research concepts, methods or products, or any other proprietary information of persons, firms, associations, partnerships, agencies, corporations or other entities shall be confidential, except to the extent that the person or entity that provided such information or that is the subject of such information consents to disclosure.  Executive sessions may be held to discuss such materials if deemed necessary by the Directors.

D.  A conflict of interest shall be deemed to exist in any contractual relationship in which a Director of the Board, officer, agent or employee or any for-profit firm or corporation in which such Director, officer, agent or employee or any member of his or her immediate family is an officer, partner, or principal stockholder, shall directly or indirectly buy or sell goods or services to, or otherwise contract with the Board.  Upon a showing thereof, such Director, officer, agent or employee shall be subject to removal and such contract shall be deemed unenforceable as against the Board unless the records of the Board shall reflect that such Director, officer, agent or employee fully and publicly disclosed all such interest or interests, and unless such contractual relationship shall have been secured by competitive bidding following a public invitation to bid.  If a Director, officer, agent or employee holds such an interest, he or she shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other Board members, officers, agents or employees concerning said contract or agreement.

E.  Bonds issued by the Oklahoma Capital Investment Board shall be subject to oversight pursuant to the Oklahoma Bond Oversight and Reform Act, Section 695.1 et seq. of Title 62 of the Oklahoma Statutes.

Added by Laws 1991, c. 188, § 6, eff. July 1, 1991.

§74-5085.7.  Tax credits.

A.  The State of Oklahoma hereby issues tax credits that may be used to reduce the tax liability of a person, firm or corporation if such liability is imposed pursuant to the provisions of Section 2355 of Title 68 of the Oklahoma Statutes or Section 624 of Title 36 of the Oklahoma Statutes.  Provided, tax credits against liabilities imposed pursuant to Section 624 of Title 36 of the Oklahoma Statutes shall be limited to the amount that would otherwise be collected and allocated to the General Revenue Fund of the State Treasury.  Tax credits issued and transferred to the Oklahoma Development Finance Authority pursuant to the provisions of this section and prior to the effective date of this act are hereby transferred to the Oklahoma Capital Investment Board, created pursuant to the provisions of this act.  The total amount of tax credits that are hereby issued, or are transferred pursuant to this section to the Board, is One Hundred Million Dollars ($100,000,000.00).  The credits shall be freely transferable to subsequent transferees; however, no such tax credit shall be exercisable before July 1, 1990, nor after July 1, 2015.  The Board shall not transfer tax credits except in conjunction with a legitimate call on a Board guarantee.  The Board shall immediately notify the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Governor in writing if any tax credit is transferred in conjunction with a legitimate call on a Board guarantee; provided, the Board shall not be required to make such notification for transfers to subsequent transferees.

B.  The Oklahoma Capital Investment Board shall determine the amount of individual tax credits to be transferred pursuant to this act and may negotiate for sale of such credits subject only to the limits imposed by this act.  The Board shall ensure that no more than Twenty Million Dollars ($20,000,000.00) in tax credits has been transferred which may be claimed and used to reduce the tax otherwise imposed by Section 2355 of Title 68 of the Oklahoma Statutes or Section 624 of Title 36 of the Oklahoma Statutes for any one (1) fiscal year.  The Board shall clearly indicate upon the face of the certificate or other document transferring the tax credit the principal amount of the tax credit and the taxable year or years for which the credit may be claimed.  Any original sale of tax credits by the Board shall be by competitive bidding unless the sale is for full-face value.

C.  The Board shall, in conjunction with the Oklahoma Tax Commission, develop a system for registration of any tax credits issued or transferred pursuant to this act and a system of certificates that permits verification that any tax credit claimed upon a tax return is validly issued, properly taken in the year of claim and that any transfers of the tax credit are made in accordance with the requirements of this act.

D.  The Board may pay a fee in connection with the purchase by the Board of an option or other agreement pursuant to which a transfer of tax credits authorized by this act may be made.

E.  The Board shall have the power to make any contract, execute any document, charge reasonable fees for services rendered, perform any act or enter into any financial or other transaction necessary in order to carry out its mission.  The Board may employ such persons as may be required for the proper implementation of this act, the management of its assets, or the performance of any function authorized or required by this act or necessary for the accomplishment of any such function.  Such persons shall be selected by the Board based upon outstanding knowledge and leadership in the field for which the person performs services for the Board.

Added by Laws 1987, c. 222, § 46, operative July 1, 1987.  Amended by Laws 1990, c. 150, § 1; Laws 1991, c. 188, § 7, eff. July 1, 1991.  Renumbered from § 5061.7 of this title by Laws 1991, c. 188, § 16, eff. July 1, 1991.  Amended by Laws 1995, c. 337, § 15, emerg. eff. June 9, 1995; Laws 2000, c. 201, § 1, eff. Nov. 1, 1999.

§74-5085.8.  Investment of capital.

A.  The Board shall have the power to solicit proposals from qualified investor groups for investment of capital in accordance with the requirements of this act.  The Board shall establish criteria for selection of persons, firms, corporations or other entities deemed qualified to generate capital for investment in a manner which will result in a significant potential to create jobs and to diversify and stabilize the economy of the State of Oklahoma.  Such criteria shall include the applicant's level of experience, quality of management, investment philosophy and process, historical investment performance, probability of success in fund raising, the amount and timing of fees to be paid, and such other investment criteria as may be commonly used in professional portfolio management as the Board may deem appropriate.

B.  The Board shall have the power to extend a guarantee in the form of a put option or such other method as selected by the Board.  Guarantees may extend to principal plus interest over the term of the guarantee at a rate set by Board resolution from time to time.  Guarantees in whatever form negotiated by the Board may be made for any period of time, but no term shall expire prior to January 1, 1992.  The Board may charge a reasonable fee for costs and the fair compensation of risk associated with its guarantee.  The guarantees extended by the Board shall in no way be an obligation of the state and may be restricted to specific funds or assets of the Board; provided, however, proceeds from the sale of any tax credits shall be sufficient to meet contractual guarantee obligations of the Board.  The Board shall have the right to contract freely to protect the interests of the State of Oklahoma.  The Board shall ensure that at least Two Dollars ($2.00) will be invested in Oklahoma businesses or projects for every One Dollar ($1.00) of principal guaranteed by the Board.

C.  If the Board purchases any security pursuant to an agreement with an investor group, the Board shall acquire such securities and may invest, manage, transfer or dispose of such securities in accordance with policies for management of assets adopted by the Board.

D.  The Board shall have the power to make any contract, execute any document, perform any act or enter into any financial or other transaction necessary in order to carry out its mission.  The Board may employ such persons as may be required for the performance of any function authorized or required by this act or necessary for the accomplishment of any such function.  Such persons shall be selected based upon outstanding knowledge and leadership in the field for which the person performs services for the Board.  In selecting such persons, the Board shall hire persons who meet standards applicable to persons responsible for investment of equity and near-equity securities.

E.  In carrying out the mission of the Board as authorized in this act, neither the Board nor its officers, directors or employees shall be considered to be broker-dealers, agents, investment advisors or investment adviser representatives under Title 71 of the Oklahoma Statutes.  The tax credits issued or transferred pursuant to the Oklahoma Capital Formation Act and Section 2357.7 of Title 68 of the Oklahoma Statutes shall not be considered to be securities under Title 71 of the Oklahoma Statutes.

Added by Laws 1991, c. 188, § 8, eff. July 1, 1991.

§74-5085.9.  Annual report - Evaluation by Oklahoma Futures.

A.  The Board shall publish a separate annual report in conjunction with its annual audit and present the report to the Governor, the Legislature and Oklahoma Futures.  The annual report shall review the mission of the Board and programs implemented according to objective measures set forth in the Board's business plan.  The Board shall distribute this annual report by such means that will make it available to the financial community.

B.  Seven (7) years after the Board has begun operations, Oklahoma Futures shall review, analyze and evaluate the extent to which the Board has achieved its statutory mission.  The evaluation shall include, but not be limited to, an examination of quantified results of the Board's programs and plans.

Added by Laws 1991, c. 188, § 9, eff. July 1, 1991.

§74-5085.10.  Spending authority.

Notwithstanding other provisions of law, the Board or any entity designated by the Board, shall have the authority to expend funds to administer and operate the programs of the Oklahoma Capital Investment Board.

Added by Laws 1991, c. 188, § 10, eff. July 1, 1991.

§74-5085.11.  Oklahoma Capital Formation Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Commerce to be designated the "Oklahoma Capital Formation Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of appropriated funds.  All monies accruing to the credit of said fund are hereby appropriated and, as authorized by the Oklahoma Capital Investment Board, shall be expended by the Oklahoma Department of Commerce to perform the duties imposed upon the Oklahoma Capital Investment Board by law.  Expenditures of appropriated funds from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  On the effective date of this act, any unencumbered funds remaining in the Oklahoma Capital Investment Board Revolving Fund shall be transferred to the credit of the Oklahoma Capital Formation Revolving Fund.  Any unexpended funds remaining in the Oklahoma Capital Investment Board Revolving Fund after November 15, 1991, shall be transferred to the credit of the Oklahoma Capital Formation Revolving Fund.

Added by Laws 1991, c. 188, § 11, eff. July 1, 1991.

§74-5085.12.  Construction of act.

Nothing contained herein is or shall be construed as a restriction or limitation upon any powers which the Oklahoma Capital Investment Board might otherwise have under any other law of this state heretofore or hereafter enacted and the provisions of this act are cumulative to such powers.  The provisions hereof do and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws.

Added by Laws 1991, c. 188, § 12, eff. July 1, 1991.

§74-5085.14.  Adoption of rules, policies, procedures and regulatory and administrative measures - Enforceability of guarantees of Board unaffected.

A.  The Oklahoma Capital Investment Board may adopt rules, policies, procedures and regulatory and administrative measures necessary to administer the programs of the Board or convenient for the organization and internal management of Board responsibilities.

B.  The level, timing or degree of success of the Oklahoma Capital Investment Board in mobilizing or ensuring investment in Oklahoma businesses or projects, accomplishing other economic development objectives or achieving any other statutory duty shall not compromise, diminish, invalidate or affect the enforceability of any guarantee of the Board.

Added by Laws 1993, c. 275, § 37, eff. July 1, 1994.

§74-5086.1.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.2.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.3.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.4.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.5.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.6.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.7.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.8.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.9.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5086.10.  Repealed by Laws 1994, c. 285, § 11, eff. July 1, 1994.

§74-5100.  Repealed by Laws 1994, c. 100, § 6, eff. Sept. 1, 1994.

§74-5101.  Repealed by Laws 1994, c. 100, § 6, eff. Sept. 1, 1994.

§74-5102.  Short title - Purpose - Definitions.

A.  Sections 1 through 3 of this act shall be known and may be cited as the "Local Development Financing Act".

B.  The purpose of the Local Development Financing Act shall be to augment and enhance Section 6C of Article X of the Oklahoma Constitution by:

1.  Assisting communities, especially small and rural towns and counties, by providing a financial resource for economic development endeavors; and

2.  Creating marketability for tax apportionment financing vehicles under the Local Development Act.

C.  As used in this act:

1.  "Administrator" means an organization authorized by an issuer of a debt obligation pursuant to the Local Development Act, which undertakes the performance of the responsibilities contained in subsection C of Section 3 of this act; and

2.  "Pooling issuer" means any state or local public entity authorized to issue notes or bonds pursuant to the Oklahoma Statutes for economic development financing of state industries and public facilities.

Added by Laws 2004, c. 527, § 1, eff. July 1, 2004.

§74-5103.  Pooling issuer - Authority.

A pooling issuer is authorized to:

1.  Issue a debt obligation which pools issuances of other public entities authorized by a municipality, town or county to issue tax apportionment or tax increment bonds, notes, or other forms of obligations pursuant to the Local Development Act; and

2.  Attract private investment into the pooled issuance by either the direct investment of funds or by providing a guarantee for debt service for the purpose of implementing the Local Development Financing Act.

Added by Laws 2004, c. 527, § 2, eff. July 1, 2004.

§74-5104.  Pooling issuer - Primary activities.

A.  The primary activities of the pooling issuer may include:

1.  Credit enhancement of local community development financing pursuant to the Local Development Act;

2.  Utilization of private and public resources to improve the financing infrastructure for communities in this state;

3.  Acting as an investor, insurer and/or guarantor of business capital and debt financing on behalf of communities in this state;

4.  Marketing public obligations resulting from pooled obligations as provided in this act; and

5.  Serving as a purchaser of, and as a guarantor for, the obligations of designated public entities to be repaid in whole or in part with the apportioned tax increments pursuant to the Local Development Act.

B.  A pooling issuer may amend its indenture or authorizing document in accordance with the Oklahoma Statutes for purposes of issuing a pooled debt obligation pursuant to this act.

C.  The Administrator shall be responsible for establishing, implementing, and coordinating economic development and financing programs for communities pursuant to this act and proposing such financing programs to the pooling issuer.

D.  The pooling issuer may invest funds directly in its own pooled obligations pursuant to this section.

E.  The following persons and legal entities may legally invest funds belonging to them or within their control in any notes, bonds, or other obligations issued under the Local Development Financing Act:

1.  All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business;

2.  All insurance companies, insurance associations, and other persons carrying on an insurance business; and

3.  All executors, administrators, curators, trustees, and other fiduciaries.

Such notes, bonds and other obligations shall be authorized security for all public deposits.

F.  The state and its political subdivisions are authorized to use any funds owned or controlled by them for the purchase of any such notes, bonds or other obligations issued under the Local Development Financing Act.

G.  Nothing contained in subsections E and F with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

Added by Laws 2004, c. 527, § 3, eff. July 1, 2004.

§74-5201.  Short Title.

This act shall be known and may be cited as the "Oklahoma Space Industry Development Act".

Added by Laws 1999, c. 164, § 1, eff. July 1, 1999.

§74-5202.  Definitions.

As used in this act:

1.  "Authority" means the Oklahoma Space Industry Development Authority as authorized to be created by this act;

2.  "Board" or "Board of Directors" means the governing body of the Authority as authorized to be created in Section 7 of this act;

3.  "Bonds" means revenue bonds or other obligations issued by the Authority for the purpose of financing its projects;

4.  "Complementary activity" means any space business incubator, space tourism activity, or space-related research and development;

5.  "Cost" means all costs, fees, charges, expenses and amounts associated with the development of projects by the Authority;

6.  "Federal aid" means any funding or other financial assistance provided by the federal government to the Authority for its projects;

7.  "Financing agreement" means a lease, lease-purchase agreement, lease with option to purchase, sale or installment sale agreement, whether title passes in whole or in part at any time prior to, at, or after completion of the project, loan agreement, or other agreement forming the basis for the financing under this act, including any agreements, guarantees, or security instruments forming part of or related to providing assurance of payment of the obligations under such financing agreement;

8.  "Landing area" means the geographical area designated by the Authority within or outside any spaceport territory for or intended for the landing and surface maneuvering of any launch or other space vehicles;

9.  "Launch pad" means the launch pad or pads or spacecraft launch structure used by the spaceport or spaceport user for launching of space vehicles;

10.  "Payload" means all property and cargo to be transported aboard any vehicle launched or flown, by or from any spaceport;

11.  "Person" means individuals, children, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, nations, federal, state or local governments, government or other agencies, subdivisions of the state, municipalities, counties, business entities, and all other groups or combinations;

12.  "Project" means any development, improvement, property, launch, utility, facility, system, works, road, sidewalk, enterprise, service or convenience sponsored or promoted by the Authority and conducted or performed from any spaceport territory;

13.  "Range" means the geographical area designated by the Authority or other appropriate body as the area for the launching of space vehicles, rockets, missiles, launch vehicles, shuttles, satellites and other vehicles designed to reach high altitudes, suborbital and orbital, or possessing space flight capacity;

14.  "Recovery" means the recovery of space vehicles and payload or payloads which have been launched from or by any spaceport;

15.  "Spaceport" means any area of land or water, or any man-made object or facility located therein, developed by the Authority under this act and located within spaceport territory, which area is intended for public use, or for the launching, takeoff and landing of spacecraft and aircraft; such areas may include appurtenant areas which are used or intended for public use, for spaceport buildings or other spaceport facilities or for rights-of-way, or any space facility, space propulsion system, or station of any kind possessing space flight capacity;

16.  "Spaceport system" means the organizations and infrastructure developed by the Authority for the development of spaceports and the commercialization of the space industry;

17.  "Spaceport territory" means the site of any launch pad and the geographic area contiguous thereto as determined by the Authority to be necessary to protect the area from health and safety hazards from the operation of the spaceport, but not to exceed the geographic areas designated in Section 13 of this act and as amended or changed in accordance with Section 20 of this act; and

18.  "Spaceport user" means any person that uses the facilities or services of any spaceport.  For the purposes of any exemptions or rights granted hereafter, the spaceport user shall be deemed a spaceport user only during the time period in which the person actually uses any spaceport, and such rights and exemptions shall be granted with respect to transactions relating to spaceport projects only.

Added by Laws 1999, c. 164, § 2, eff. July 1, 1999.

§74-5203.  Oklahoma Space Industry Development Authority - Purpose, function, and responsibility.

A.  Subject to the requirements of Section 6 of this act, there is hereby created for the purpose of establishing commercial and public-use spaceports a body corporate and politic, to be known as the "Oklahoma Space Industry Development Authority", and by that name the Authority may sue and be sued, and plead and be impleaded.  The Authority is hereby constituted an agency of this state, and the exercise by the Authority of the powers conferred by this act shall be deemed to be essential governmental functions of this state with all the attributes thereof.

B.  It shall be the purpose, function, and responsibility of the Authority to plan spaceport systems and projects in this state, to promote the development and improvement of space exploration and spaceport facilities, to stimulate the development of space commerce and education, including, but not limited to, the commercialization of the space industry and the development of space-related industries, to promote research and development related to space and space-related industry, and to promote tourism in connection with the foregoing.  In carrying out this duty and responsibility, the Authority may advise and cooperate with municipalities, counties, regional authorities, state agencies and organizations, appropriate federal agencies and organizations, and other interested persons and groups.

Added by Laws 1999, c. 164, § 3, eff. July 1, 1999.

§74-5204.  Powers of Authority.

Subject to the requirements of Section 5206 of this title, the Oklahoma Space Industry Development Authority is hereby granted, has and may exercise all powers necessary to carry out and effectuate its purpose, including, but not limited to, the following:

1.  Sue and be sued by its name in any court of competent jurisdiction;

2.  Adopt and use an official seal and alter the same at pleasure;

3.  Make and execute any and all contracts and other instruments necessary or convenient to the exercise of its powers;

4.  Issue revenue bonds or other obligations as authorized by the provisions of this act or any other law, or any combination of the foregoing, to pay all or part of the cost of the acquisition, construction, reconstruction, extension, repair, improvement, maintenance or operation of any project or combination of projects, to provide for any facility, service or other activity of the Authority and to provide for the retirement or refunding of any bonds or obligations of the Authority, or for any combination of the foregoing purposes;

5.  Acquire property, real, personal, intangible, tangible, or mixed, in fee simple or any lesser interest or estate, by purchase, gift, devise, or lease, on such terms and conditions as the Authority may deem necessary or desirable, and sell or otherwise dispose of the same and of any of the assets and properties of the Authority;

6.  Lease as lessor or lessee to or from any person, public or private, any facilities or property of any nature for the use of the Authority and to carry out any of the purposes of the Authority;

7.  Subject to the limitations prescribed by Section 5210 of this title, acquire by condemnation land and such interest therein as may be necessary in its determination for the purpose of establishing, constructing, maintaining, or operating a spaceport;

8.  Own, acquire, construct, develop, create, reconstruct, equip, operate, maintain, extend and improve launch pads, landing areas, ranges, payload assembly buildings, payload processing facilities, laboratories, space business incubators, launch vehicles, payloads, space flight hardware, facilities and equipment for the construction of payloads, space flight hardware, rockets, and other launch vehicles, and spaceport facilities and systems, including educational, recreational, cultural, and other space-related initiatives;

9.  Undertake a program of advertising to the public and promoting the businesses, facilities and attractions within any spaceport territory or at any spaceport and the projects of the Authority, and expend monies and undertake such activities to carry out such advertising and promotional programs as the Board from time to time may determine;

10.  Own, acquire, construct, reconstruct, equip, operate, maintain, extend and improve transportation facilities appropriate to meet the transportation requirements of the Authority and activities conducted within a spaceport territory;

11.  Own, acquire, construct, reconstruct, equip, operate, maintain, collect fees for services provided, extend and improve public utilities within a spaceport territory, including the following: electric power plants, transmission lines and related facilities, gas mains and facilities of any nature for the production or distribution of natural gas or hydrogen, telephone lines and related plants and systems, other communication systems of any nature including closed-circuit, cable television and computer systems, transmission lines and related facilities and plants, and facilities for the generation and transmission of power; and purchase electric power, natural gas and other sources of power for distribution within any spaceport territory;

12.  Own, acquire, construct, reconstruct, equip, operate, maintain, collect fees for services provided, extend and improve within any spaceport territory water systems and sewer systems or combined water and sewer systems; regulate the use of sewers, septic tanks and other sanitary structures and appliances, and the supply of water within any spaceport; and regulate the pretreatment of waste and sell or otherwise dispose of the effluent, sludge, or other by-products as a result of sewage treatment;

13.  Own, acquire, construct, reconstruct, equip, operate, maintain, collect fees for services provided, extend and improve waste collection, recycling and disposal systems, and to sell, recycle or otherwise dispose of any effluent, residue or other by-products of such systems consistent with the laws of the state;

14.  Adopt a plan of reclamation, and own, acquire, construct, reconstruct, equip, operate, maintain, extend and improve canals, ditches, drains, dikes, levees, pumps, plants and pumping systems and other works for drainage purposes, and irrigation works, machinery and plants;

15.  Own, acquire, construct, reconstruct, equip, operate, maintain, extend and improve water and flood control facilities and regulate the supply and level of water within any spaceport territory which may include diverting waters from one area or body of water to another, regulating, controlling or restricting the development and use of natural and artificial streams or bodies of water, lakes or ponds, and taking all measures determined by the Authority to be necessary or desirable to prevent or alleviate land erosion; provided, in exercising any of its powers pertaining to the use, control, or diversion of water, the Authority is subject to all permitting requirements and procedures of the Oklahoma Water Resources Board as set forth by law or by rule of the Board; and

16.  Own, acquire, construct, reconstruct, equip, operate, maintain, collect fees for services provided, extend and improve public safety facilities for any spaceport, including police station, police vehicles, medical facilities, fire stations, water mains and plugs, fire trucks and other vehicles and equipment; hire employees, police officers and fire fighters; and undertake such works and construct such facilities determined by the Board to be necessary or desirable to promote and ensure public safety within any spaceport territory.

Added by Laws 1999, c. 164, § 4, eff. July 1, 1999.  Amended by Laws 2000, c. 145, § 1, emerg. eff. April 28, 2000.

§74-5205.  Acts to which Authority subject - Exceptions - Sovereign immunity - Exemption from Public Competitive Bidding Act.

A.  The Oklahoma Space Industry Development Authority shall be subject to the Administrative Procedures Act, the Oklahoma Open Meeting Act, and the Oklahoma Open Records Act, except as provided in subsection B of this section.

B.  Any information held by the Authority which is a trade secret, as defined in the Uniform Trade Secrets Act, including trade secrets of the Authority, any spaceport user, or the space industry, is confidential and may not be disclosed.  If the Authority determines that any information requested by the public will reveal a trade secret, it shall, in writing, inform the person making the request of that determination.  The Authority may hold executive sessions, as authorized by the Oklahoma Open Meeting Act, when trade secrets are discussed, and any minutes, recordings, or notes from such sessions are deemed confidential.

C.  The Authority shall be granted sovereign immunity in the same manner as this state, and the liability of the Authority and its members, officers, and employees shall be governed by the provisions of the Governmental Tort Claims Act.  Provided, however, the Authority is authorized to carry liability insurance to the extent authorized by the Authority.

D.  The Authority shall be exempt from the provisions of the Public Competitive Bidding Act of 1974 and the competitive bidding provisions set forth in Section 85.7 of Title 74 of the Oklahoma Statutes.

Added by Laws 1999, c. 164, § 5, eff. July 1, 1999.

§74-5206.  Activation of Authority - Communication and transmission of recommendation - Memorialization of motion.

A.  The Secretary of Commerce and the Secretary of Transportation shall monitor events and transactions related to the need for the State of Oklahoma to activate the Oklahoma Space Industry Development Authority.  Upon a determination and a recommendation by both the Secretary of Commerce and the Secretary of Transportation that because of a site location announcement, actual investment by a business enterprise, acquisition of real or personal property, or both, having relevance for the establishment of a spaceport or in preparation for the establishment of a spaceport within the State of Oklahoma, the Secretaries shall communicate their recommendation to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  The communication shall be in writing and shall be transmitted by certified mail, with return receipt requested.

B.  Upon receipt of the recommendation for activation of the Authority, the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall confer and if two of such officials agree to do so, pursuant to a record of their affirmative vote, then the officials who vote affirmatively to do so shall cause the motion for the activation of the Authority to be memorialized and to be transmitted by certified mail, with return receipt requested, to the Secretary of Commerce and to the Secretary of Transportation.  For purposes of the action authorized by this subsection, the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall not be subject to the Oklahoma Open Meeting Act and may confer by telephonic or other electronic means.

C.  Upon memorialization of the motion to activate the Authority, the Governor shall take such actions as are required, including, but not limited to, the appointment of members of the Board of Directors, in order to create and activate the Authority.  After the appointments of its board of directors, the Authority shall be legally authorized to perform all actions and exercise all powers provided to the Authority and to the Board of Directors by law.

Added by Laws 1999, c. 164, § 6, eff. July 1, 1999.

§74-5207.  Board of Directors of Authority - Appointments - Terms - Vacancies - Removal - Chair - Meetings - Chief executive officer - Bond.

A.  Subject to the provisions of Section 5206 of this title, there is created within the Oklahoma Space Industry Development Authority, the Board of Directors consisting of seven (7) members who shall be appointed by the Governor with advice and consent of the Senate.  All but one Board member shall be a resident of this state.  Each member appointed to serve on the Board shall have experience in the aerospace or commercial space industry or finance, or have other significant relevant experience.

B.  1.  Initially, the Governor shall appoint four members for terms of three (3) years and three members for terms of four (4) years.  Thereafter, each member shall serve a term of four (4) years or until a successor is appointed and qualified.  Initial appointments shall be made no later than sixty (60) days after the motion to activate the Authority is memorialized pursuant to Section 5206 of this title.  The term of the members shall commence on the date of appointment and terminate on June 30 of the year of the end of the term.  No member shall serve on the Board for more than two full four-year terms.  Except as prohibited by the Oklahoma Constitution, appointment to the Board shall not preclude any member from holding any other private or public position.

2.  An appointment to fill a vacancy in a member's office shall be made by the Governor for the unexpired portion of the term of the member who vacated that office.

C.  The Governor has the authority to remove from the Board any member in the manner and for cause as defined by the laws of this state and applicable to situations which may arise before the Board.  Unless excused by the chair of the Board, a member's absence from two or more consecutive Board meetings creates a vacancy in the office to which the member was appointed.

D.  The Governor shall designate a member to serve as chair of the Board who, if such person remains a member of the Board, shall serve as chair until the expiration of the three-year terms of those members of the Board appointed initially for three-year terms.  Each subsequent chair shall be selected by the Board members and shall serve a two-year term.

E.  1.  The Board shall hold its initial meeting no later than twenty (20) days after the members have been appointed.  Meetings shall be held quarterly or more frequently at the call of the chair.  A majority of the members on the Board shall constitute a quorum, and a majority vote of the members present is necessary for any action taken by the Board.

2.  At its initial meeting, or as soon thereafter as is practicable, the Board shall appoint a chief executive officer who shall serve at the pleasure of the Board.  A member of the Board may be appointed as chief executive officer; provided, if a member of the Board is so appointed, the member shall resign as a member of the Board and the vacancy shall be filled as provided in paragraph 2 of subsection B of this section.  The Board shall determine the annual salary of the chief executive officer.

F.  Each member shall be reimbursed for expenses incurred in the performance of duties on behalf of the Authority as provided for in the State Travel Reimbursement Act.

G.  Before the issuance of any revenue bonds under the provisions of the Oklahoma Space Industry Development Act, each member of the Board shall execute a surety bond in the penal sum of Twenty-five Thousand Dollars ($25,000.00).  Each such surety bond shall be conditioned upon the faithful performance of the duties of the member's office, shall be executed by a surety company authorized to transact business in the State of Oklahoma as surety, and shall be filed in the office of the Secretary of State.

Added by Laws 1999, c. 164, § 7, eff. July 1, 1999.  Amended by Laws 2000, c. 145, § 2, emerg. eff. April 28, 2000; Laws 2001, c. 266, § 4, emerg. eff. May 24, 2001 and Laws 2001, c. 420, § 4, emerg. eff. June 5, 2001.

NOTE:  Laws 2001, c. 266, § 4, emerg. eff. May 24, 2001 and Laws 2001, c. 420, § 4, emerg. eff. June 5, 2001 are duplicate amendments, and therefore are not listed as separate versions.

§74-5208.  Treasurer of Authority - Disbursement of funds - Depositories - Investments.

A.  1.  The Board of Directors shall employ a person who is a resident of this state or may appoint a member of the Board to serve as treasurer of the Oklahoma Space Industry Development Authority, who shall have charge of the funds of the Authority.  Such funds shall be disbursed only upon the order of or pursuant to the resolution of the Board by warrant, check, authorization or automatic deposit signed or authorized by the treasurer or the treasurer's representative or by such other persons as may be authorized by the Board.  The Board may give the treasurer such other powers and duties as the Board may deem appropriate, and shall establish the treasurer's compensation.

2.  The Board shall require the treasurer to give a bond in a minimum amount of One Hundred Thousand Dollars ($100,000.00) and on such terms and with such sureties as may be deemed satisfactory to the Board to secure the performance by the treasurer of the powers and duties of the treasurer.  Provided, if the treasurer is a member of the Board, such bond shall be in lieu of the bond required under Section 5207 of this title.

3.  The Board shall audit or have audited the books of the treasurer at least once a year.

B.  The Board is authorized to select as depositories in which the funds of the Board and of the Authority shall be deposited any bank or other financial institution organized under the laws of this state or under the laws of the United States, doing business in this state, upon such terms and conditions as to the payment of interest by such depository upon the funds so deposited as the Board may deem just and reasonable.

C.  The Board of Directors may in its discretion invest funds of the Authority in the following:

1.  Direct obligations of or obligations guaranteed by the United States of America or for the payment of the principal and interest of which the faith and credit of the United States is pledged;

2.  Bonds or notes issued by any of the following federal agencies:  Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Home Loan Bank System; Federal Land Banks; or the Federal National Mortgage Association, including debentures or participating certificates issued by such Association;

3.  Public housing bonds issued by public housing authorities and secured by a pledge or annual contributions under an annual contribution contract or contracts with the United States of America;

4.  Bonds or other interest-bearing obligations of any county, district, city or town located in this state for which the full faith and credit of such political subdivision is pledged; or

5.  Any investment authorized for insurers under the Oklahoma Insurance Code.

Added by Laws 1999, c. 164, § 8, eff. July 1, 1999.  Amended by Laws 2000, c. 286, § 1, emerg. eff. June 5, 2000.

§74-5208.1.  Oklahoma Space Industry Development Authority Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Space Industry Development Authority to be designated the "Oklahoma Space Industry Development Authority Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Authority from private and public donations, contributions, gifts, and any monies appropriated or directed by law to be deposited thereto.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Authority for the purpose of creating, operating, staffing and maintaining an Oklahoma Space Industry Development Authority, and any legitimate expenses of the Authority.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2000, c. 400, § 7, eff. July 1, 2000.

§74-5208.2.  Oklahoma Spaceport Management Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Space Industry Development Authority to be designated as the "Oklahoma Spaceport Management Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received from any lease agreement or contract for management services of such facilities as may be owned by or occupied by the Oklahoma Space Industry Development Authority.  All monies accruing to the fund are hereby appropriated and shall be budgeted and expended by the Oklahoma Space Industry Development Authority to pay the expenses incurred as a result of the lease agreement or contract and for the purpose of making lease payments on bond indebtedness or any other outstanding obligation on spaceport facilities.

Added by Laws 2002, c. 44, § 1, emerg. eff. April 11, 2002.

§74-5209.  Powers and duties of board.

The powers and duties of the Oklahoma Space Industry Development Authority shall be exercised by and through the Board of Directors.  Without limiting the generality of the foregoing, the Board shall have the power and authority to:

1.  Adopt, amend, and repeal rules to carry out the purposes of this act;

2.  Maintain an office at such place or places as it may designate;

3.  Execute all contracts and other documents necessary or desirable to carry out the purposes of this act; provided, the Board may authorize one or more members of the Board to execute contracts and other documents on behalf of the Board or the Authority;

4.  Hire employees, including a person to act as the chief executive officer of the Authority with such duties and power as the Board may prescribe and designate up to five positions as being in the unclassified service;

5.  Contract for the services of attorneys, underwriters or other financial professionals for the purpose of issuing and marketing the obligations of the Authority, notwithstanding the provisions of Section 18c of Title 74 of the Oklahoma Statutes;

6.  Engage in the planning for spaceports and the spaceport system;

7.  Execute intergovernmental agreements as provided by law;

8.  Establish reserve funds for future Board operations;

9.  Enter into agreements for the joint development of properties necessary or convenient for, the operation of spaceports and the spaceport system; and

10.  Prepare an annual report of operations.

Added by Laws 1999, c. 164, § 9, eff. July 1, 1999.  Amended by Laws 2000, c. 286, § 2, emerg. eff. June 5, 2000.

§74-5210.  Acquisition of property by purchase or condemnation - Compensation.

A.  The Oklahoma Space Industry Development Authority is hereby authorized and empowered to acquire by purchase, or condemnation, real property and such interest therein as may be necessary in its determination for the purpose of establishing, constructing, maintaining, or operating a spaceport and spaceport facilities, upon such terms and at such price as may be considered by the Authority to be reasonable and can be agreed upon between the Authority and the owner of the land.  The Authority shall take title to the property in its name; provided, however, such right and title shall be limited to the surface rights only and shall not include oil or other mineral rights.

B.  1.  The Authority shall not acquire through the power of condemnation a total area of real property for purposes of establishing a spaceport in excess of twenty-five (25) acres.  The total acreage acquired by the Authority pursuant to the power of condemnation shall be specifically identified in the records of the Authority and the Authority shall maintain a separate record of such acreage open to public inspection.  If the Authority attempts to acquire an area through the power of condemnation that would exceed the acreage limit provided by this subsection, the proceeding for such acquisition shall be subject to an order for a temporary injunction which may be issued ex parte.  Upon an adequate showing of proof, the Authority shall be permanently enjoined from acquiring real property pursuant to its powers of condemnation if the acquisition would exceed the maximum acreage authorized by this subsection.

2.  Except in instances where there are nonresident owners, unknown heirs, imperfect titles, and owners whose whereabouts cannot be ascertained with reasonable diligence, the Oklahoma Space Industry Development Authority shall give the owner an opportunity to sell the necessary real property or interests therein to the Authority before exercising the power of condemnation.

3.  In cases where the Authority exercises the power of condemnation, the Authority shall be governed by the provisions of Section 1708 of Title 69 of the Oklahoma Statutes.

C.  The Authority shall pay compensation to the owners of any and all real property located wholly or partially within the area required to be evacuated for the launch of any vehicle from spaceport territory for the economic value of the lost value of the beneficial use of such property as a result of requirements imposed by the Authority pursuant to its powers for the establishment, maintenance and safe operation of a spaceport or spaceport facility.  Compensation for such economic value shall be made according to the requirements of Section 24 of Article 2 of the Constitution of the State of Oklahoma.

Added by Laws 1999, c. 164, § 10, eff. July 1, 1999.

§74-5211.  Exclusive power and authority to regulate operation, maintenance, and safety of spaceports and space launches.

This act specifically provides that the Oklahoma Space Industry Development Authority shall have exclusive power and authority to regulate the operation, maintenance, and safety of spaceports and space launches in this state.  No other person shall participate in or exercise control in the management and operation of any spaceport and space launch, except when officially requested by the Authority.

Added by Laws 1999, c. 164, § 11, eff. July 1, 1999.

§74-5212.  Spaceport Territory Advisory Council - Membership - Appointments - Duties.

A.  There is hereby created the Spaceport Territory Advisory Council.  The Council shall consist of one person appointed by the board of county commissioners of each county located within the area defined pursuant to the provisions of Section 13 of this act or other provisions of this act as a spaceport territory and one person appointed by the municipal governing body of any incorporated city or town located partially or wholly within the area defined pursuant to the provisions of Section 13 of this act or other provisions of this act as a spaceport territory.

B.  The members appointed to the Advisory Council shall serve at the pleasure of the appointing authority.  The members of the Advisory Council shall serve without compensation, but may be reimbursed for the actual expenses of attending the meetings of the Advisory Council or the meetings of the Oklahoma Space Industry Development Authority.

C.  The Advisory Council may assist and advise the Authority with respect to the establishment, operation and maintenance of facilities within a spaceport territory.  The Advisory Council may make recommendations to the Authority regarding land use and development, municipal annexation, zoning, construction, safety regulations and such other matters as may be relevant to land use and development within a spaceport territory.

D.  No appointments to the Advisory Council shall be made until appointments to the Board of Directors of the Authority have been made as otherwise provided in this act.

Added by Laws 1999, c. 164, § 12, eff. July 1, 1999.

§74-5213.  Geographic area for establishment of spaceport territory.

Without limiting the ability of the Oklahoma Space Industry Development Authority to establish other space industry facilities, the following property shall constitute the geographic area within which the spaceport territory is to be established:

Certain real property located in Washita County within and above all of the following areas:

Sections 1 through 36 inclusive, Township 10 North, Range 19 West, I.M.

Sections 1 through 36 inclusive, Township 10 North, Range 20 West, I.M.

Sections 1 through 18 inclusive, Township 9 North, Range 19 West, I.M.

Sections 1 through 18 inclusive, Township 9 North, Range 20 West, I.M.

Sections 7 through 36 inclusive, Township 11 North, Range 19 West, I.M.

Sections 7 through 36 inclusive, Township 11 North, Range 20 West, I.M.

Added by Laws 1999, c. 164, § 13, eff. July 1, 1999.

§74-5214.  Power to operate projects within boundaries of municipality or other political subdivision or without boundaries of geographic limits of spaceport territory - Cooperative agreements.

A.  The Oklahoma Space Industry Development Authority shall have the power to construct, develop, create, maintain and operate its projects within the geographic limits of any spaceport territory, including any portions of any spaceport territory located inside the boundaries of any municipality or other political subdivision, and to offer, supply and furnish the facilities and services provided for in this act to, and to collect fees, rentals and other charges from persons, public or private, within the geographic limits of any spaceport territory and for the use of the Authority itself.  Provided, the Authority may not exercise any of the powers authorized under paragraphs 11 through 16 of Section 5204 of this title within any portion of a spaceport territory located within the boundaries of a municipality unless the Authority has entered into a cooperative agreement with the governing body of the municipality regarding the terms and conditions under which services or facilities may be offered or provided.

B.  The Authority shall have the power to construct, maintain, and operate space industry facilities outside the boundaries of the geographic limits of any spaceport territory, and to offer, supply and furnish the facilities and services provided for in this act that are necessary to the construction, maintenance, or operation of such space industry facilities, and to collect fees, rental and other charges from, persons, firms, corporations, municipalities, counties, political subdivisions and other public or private agencies or bodies for the use of such space industry facilities or services located or provided outside of the geographic limits of any spaceport territory; provided, however, the Authority shall not construct any space industry facility or offer, furnish or supply facilities and services outside of the territorial limits of any spaceport territory except upon the consent, approval, or certification of any regulatory agency or governing body of this state or of any municipality or other political subdivision thereof whose consent, approval, or certification may be required by law.

C.  The Authority shall have the power to negotiate with governing bodies of political subdivisions located outside of the geographic limits of any spaceport territory agreements for the overflight or recovery of space vehicles or payloads and related materials, debris or parts.

Added by Laws 1999, c. 164, § 14, eff. July 1, 1999.  Amended by Laws 2000, c. 145, § 3, emerg. eff. April 28, 2000.

§74-5215.  Roads - Acquisition, construction, sale or lease - Lease-purchase agreements.

A.  Within the geographic limits of any spaceport territory, the Oklahoma Space Industry Development Authority has the right to acquire, through purchase or interagency agreement, or as otherwise provided in law, and to construct, control, and maintain roads deemed necessary by the Authority and connections thereto and extensions thereof now or hereafter acquired, constructed, or maintained in accordance with established highway safety standards; provided that, in the event a road being addressed by the Authority is owned by another agency or jurisdiction, the Authority, prior to proceeding with the proposed project or work activity, shall have either coordinated the desired work with the owning agency or jurisdiction or shall have successfully executed an interagency agreement with the owning agency or jurisdiction.

B.  The Board shall have the authority to sell or lease any road to the Department of Transportation, enter into lease-purchase agreements with respect thereto with the Department of Transportation, and contract with the same for the construction or maintenance of any road, on such terms and conditions as the Board and the Department of Transportation may agree.  The Department of Transportation is hereby authorized to purchase or lease any road from the Authority, enter lease-purchase agreements with respect to the same and construct or maintain any road within any spaceport territory pursuant to such agreement with the Board.

Added by Laws 1999, c. 164, § 15, eff. July 1, 1999.

§74-5216.  Cooperation and assistance of departments, agencies, and political subdivisions of state - Cooperative agreements - Joint undertakings.

A.  The departments, agencies, and political subdivisions of this state are authorized to aid and cooperate with the Oklahoma Space Industry Development Authority in carrying out any of the purposes and projects of the Authority and to enter into cooperative agreements with the Authority for such purposes.  These agreements may include the furnishing by the Authority to the departments, agencies, or political subdivisions of this state of any of the facilities and services of the Authority.  These agreements also may include the furnishing by the departments, agencies, or political subdivisions of this state to the Authority and to persons within a spaceport territory of facilities and services of the type that the Authority is authorized to furnish or undertake.  Such cooperative agreements may provide for the furnishing by any county, municipality, or other political subdivision of this state of fire and police protection for the Authority and persons and property within the Authority.

B.  Without limitation of the foregoing, the Authority may undertake and finance any of the projects of the Authority, in whole or in part, jointly with any municipality or municipalities, or in any other manner combine the projects of the Authority with the projects of such municipality or municipalities.

Added by Laws 1999, c. 164, § 16, eff. July 1, 1999.

§74-5217.  Exclusive jurisdiction and power within spaceport territory - Limitations on power.

A.  1.  Except as provided in subsection B of this section, consistent with the laws of this state, and any other laws of this state to the contrary notwithstanding, the jurisdiction and powers of the Board of Directors of the Oklahoma Space Industry Development Authority within the spaceport territory with respect to the matters provided for in this act pertaining to the operation, maintenance, and safety of the spaceport shall be exclusive of any and all codes, ordinances, requirements, plans or other regulations of the boards of county commissioners or of any other agency or authority of any county or municipality in this state.  All land, properties and activities within any spaceport territory pertaining to the operation, maintenance, and safety of the spaceport, shall be exempt from any and all such codes, ordinances, requirements, plans and regulations, and any and all requirements for building and construction permits and licenses pertaining to the same, promulgated by the boards of county commissioners of any county or city councils of any municipality in the state; provided, however, nothing herein shall exempt any general contractor, electrical contractor, builder, owner-builder or specialty contractor from the provisions and requirements of any laws of this state, with respect to examination and licensing, or from any of the fees and bonds required of such contractors or builders by law.

2.  The Board may by appropriate rule provide that any spaceport territory, or such areas or parts thereof pertaining to the operation, maintenance, and safety of the spaceport, as the Board may designate from time to time, shall, for such time or times as the Board may determine, remain or become subject to such county or municipal zoning, building and safety codes and regulations, and regulations and controls with respect to subdivisions and plats and the vacating thereof, or any of them, as the Board may determine.

3.  The jurisdiction and powers of the Board provided for herein shall within the spaceport territory also be exclusive of any law now or hereafter enacted providing for land use regulation, zoning or building codes by this state or any agency or authority of the state, and the provisions of any such law shall not be applicable within the territorial limits of any spaceport territory.

4.  The Board may exercise the powers granted to it in this subsection within the city limits of any municipality now or hereafter organized or existing within the limits of any spaceport territory.

B.  The Authority may not exercise any of its powers as provided for in this section in a manner that prohibits:

1.  The agricultural use of land that is located within a spaceport territory and is not acquired by the Authority under the provisions of Section 5210 of this title;

2.  Continued access to water for such land for agricultural purposes; and

3.  The erection of outbuildings and personal residences on such land, subject to population density restrictions prescribed by the Authority to comply with federal requirements for licensure as a spaceport; provided, erection of personal residences shall not include subdivision of land for the purpose of constructing and selling houses.

Added by Laws 1999, c. 164, § 17, eff. July 1, 1999.  Amended by Laws 2000, c. 145, § 4, emerg. eff. April 28, 2000.

§74-5218.  Comprehensive general plans - Safety or sanitary codes - Building permits - Other restrictions.

A.  Except as provided in subsection B of this section, for the purposes of operating, maintaining, and providing for the safety of a spaceport the Board of Directors of the Oklahoma Space Industry Development Authority shall have the power within any spaceport territory to:

1.  Adopt, and from time to time review, amend, supplement or repeal, a comprehensive general plan for the physical development of the area within any spaceport territory in accordance with the objectives and purposes of this act;

2.  Adopt, and from time to time review, amend, supplement or repeal, codes regulating the following matter within any spaceport territory:  building safety, elevators, escalators and similar devices, the prevention of fire hazards, plumbing and electrical installations, the operation and development of missile ranges, launch pads, payload procession and assembly facilities, the operation of amusement and recreation installations, parks and facilities, water supply wells and drainage wells, and such other safety or sanitary codes as the Board may determine to be necessary or desirable;

3.  Prohibit within any spaceport territory the construction, alteration, repair, removal or demolition, or the commencement of the construction, alteration, repair except for emergency repairs, removal or demolition, of any building or structure, including but not limited to, public utility poles, lines, pipes and facilities, without first obtaining a permit from the Board or such other officer or agency as the Board may designate, and to prescribe the procedure with respect to the obtaining of such permit; and

4.  Provide for the manner in which such comprehensive general plans, codes, regulations and restrictions shall be determined, established and enforced, and from time to time amended, supplemented, charged or repealed within the spaceport territory, as the Board may determine.

B.  The Authority may not exercise any of its powers as provided for in this section in a manner that prohibits:

1.  The agricultural use of land that is located within a spaceport territory and is not acquired by the Authority under the provisions of Section 5210 of this title;

2.  Continued access to water for such land for agricultural purposes; and

3.  The erection of outbuildings and personal residences on such land, subject to population density restrictions prescribed by the Authority to comply with federal requirements for licensure as a spaceport; provided, erection of personal residences shall not include subdivision of land for the purpose of constructing and selling houses.

Added by Laws 1999, c. 164, § 18, eff. July 1, 1999.

§74-5219.  Additional powers of Board - Limitation on powers.

A.  Except as provided in subsection B of this section, in addition to other powers granted by this act, for the purposes of operating, maintaining, and providing for the safety of a spaceport the Board of Directors shall have the power within any spaceport territory to:

1.  Regulate, restrict and determine the location, height, number of stories, size, cubic contents, area and design, and the erection, construction, reconstruction, alteration and repair of buildings and other structures for space industry development, trade, industry, commerce, residence and other purposes, and the materials used in the construction thereof; the number, location, height, size, appearance and use of billboards and all other advertising signs, banners, handbills and devices; the percentage and portion of lots and land that may be occupied or built on; setback lines; the density of population; the use of buildings, structures, land and water for trade, industries, commerce, and residences and any and all other purposes; the location, size and plan of spaceport facilities, launch pads, ranges, payload assembly and processing facilities, parks and recreational areas, commercial and industrial facilities, public and private utilities, traffic, parking facilities and drainage and water control facilities; and to appoint inspectors;

2.  Adopt rules to prohibit or control the pollution of air and water, and to require certain location and placement of electrical power, telephone and other utility lines, cables, pipes and ducts; and

3.  Divide any spaceport territory into zones or districts of such number, shape and area as the Board may deem best suited to carry out the purposes of this act, and within and for each such district adopt rules and restrictions as provided for in this section.

B.  The Authority may not exercise any of its powers as provided for in this section in a manner that prohibits:

1.  The agricultural use of land that is located within a spaceport territory and is not acquired by the Authority under the provisions of Section 5210 of this title;

2.  Continued access to water for such land for agricultural purposes; and

3.  The erection of outbuildings and personal residences on such land, subject to population density restrictions prescribed by the Authority to comply with federal requirements for licensure as a spaceport; provided, erection of personal residences shall not include subdivision of land for the purpose of constructing and selling houses.

Added by Laws 1999, c. 164, § 19, eff. July 1, 1999.  Amended by Laws 2000, c. 145, § 6, emerg. eff. April 28, 2000.

§74-5220.  Striking out or correcting of land description - Enlarging and contracting of geographical limits - Application for exclusion - Consent to organization or establishment of municipality - Furnishing of telephone service and electric power to annexed areas.

A.  The Board of Directors may at any time strike out or correct the description of any land within or claimed to be within the boundary lines of any spaceport territory upon the consent and writing of the owners of all the land that would be included or excluded from the boundary lines of any spaceport territory or otherwise affected by the taking of such action, and of the owners of not less than the majority in acreage of all lands within any spaceport territory.  The Board may enlarge the geographical limits of any spaceport territory to include lands not then within any spaceport territory as follows:

1.  Upon the written consent of the simple majority of owners of all the land to be included in any spaceport territory and of not less than a majority in acreage of all the land then within any spaceport territory; or

2.  By resolution of the Board approved at a special election called for such purpose, by vote of a majority of landowners residing within the area to be annexed and a majority of landowners residing within any spaceport territory.

B.  The Board may contract the geographical limits of any spaceport territory so as to exclude from any spaceport territory any land then within any spaceport territory as follows:

1.  Upon the written consent of the owners of all of the land to be so excluded and of the owners of not less than a majority in acreage of all the land within any spaceport territory;

2.  By resolution of the Board approved at a special election called for any purposes, by vote of a majority of landowners residing within the area to be excluded and a majority of the landowners residing within any spaceport territory; or

3.  By resolution of the Board approved by the owners of not less than a majority in acreage of the land within the spaceport territory.

C.  Any owner of land located within the geographic limits of the spaceport territory may within ninety (90) days following the initial meeting of the Board, held pursuant to Section 7 of this act, make written application to the Board to have the land of such owner excluded from the boundaries of the spaceport territory.  In the event such written application is made within the ninety-day period, the Board shall exclude the land of such owner from the spaceport territory and revise the boundaries thereof accordingly.  No application under this subsection shall be granted if made later than the ninety-day period.

D.  Nothing in this section shall permit the annexation or exclusion of lands contrary to the terms, covenants or conditions of any of the bonds or obligations of the Oklahoma Space Industry Development Authority, or in any manner that would impair the security of the holders of any bonds or other obligations of the Authority.

E.  No town, city or other municipality having any of the powers of the Authority, or any like powers, shall hereafter be organized or established by any proceedings under the general laws of this state if upon such organization or establishment the territorial limits of such municipality would lie wholly or partly within the geographic boundaries of any spaceport territory, except upon the consent in writing given by the owners of a majority in acreage of the lands within such spaceport territory proposed to be so incorporated within such municipality.  No land within the geographic boundaries of any spaceport territory shall be annexed to or incorporated by any proceeding under any general or special law, now or hereafter enacted into any town, city or other municipality, now existing or hereafter created, except upon the consent in writing given by the owners of a majority in acreage of the lands within such spaceport territory to be so annexed or incorporated.

F.  In the event that the geographic boundaries of the spaceport territory, as set forth in Section 13 of this act, are revised so as to include within the spaceport territory any areas not presently contained within the spaceport territory, the Authority shall not engage in the business of furnishing telephone service in such annexed area unless the Authority offers to purchase from any telephone company that is at the time engaged in the business of furnishing telephone service within such annexed area such portion of its plant and property suitable and used for such business in connection therewith as lies within the limits of such annexed area.

G.  In the event that the geographic limits of the spaceport territory, as set forth in Section 13 of this act, are revised so as to include within any spaceport territory any areas not presently contained within any spaceport territory, the Authority shall not engage in the business of furnishing electric power for sale in such annexed area, unless the Authority offers to purchase from any person who is at the time engaged in the business of making, generating or distributing electricity for sale within such annexed area, such portion of its electric plant and property suitable and used for business in connection therewith as lies within the limits of such annexed area.

Added by Laws 1999, c. 164, § 20, eff. July 1, 1999.

§74-5221.  Charges and penalties - Contracts - Default - Shutting off and discontinuance of services and facilities.

A.  1.  To recover the costs of a spaceport facility or system, the Oklahoma Space Industry Development Authority shall have the power to prescribe, fix, establish, and collect rates, fees, rentals, tolls, fares, or other charges, hereinafter referred to as "revenues", and to revise the same from time to time, for the facilities and service furnished or to be furnished by the Authority and a spaceport, including, but not limited to, launch pads, ranges, payload assembly and processing facilities, visitor and tourist facilities, transportation facilities, and parking and other related facilities, and shall have the power to provide for reasonable penalties against any user or property for any such rates, fees, rentals, tolls, fares, or other charges that are delinquent.

2.  The Authority shall have the power to enter into contracts for the use of the projects of the Authority and for the services and facilities furnished or to be furnished by the Authority, including, but not limited to, launch services, payload assembly and processing, and other space-related services, for such consideration and on such other terms and conditions as the Authority may approve.  Such contracts, and revenues or service charges received or to be received by the Authority thereunder, may be pledged as security for any of the bonds of the Authority.

B.  In the event that the rates, fees, rentals, tolls, fares, or other charges, or delinquent penalties shall not be paid as and when due and shall be in default for thirty (30) days or more, the unpaid balance thereof and all interest accrued thereon, together with attorney fees and costs, may be recovered by the Authority in a civil action.

C.  In the event that the rates, fees, rentals, tolls, fares, or other charges for the services and facilities of any project are not paid when due, the Authority shall have the power to discontinue and shut off the same until such rates, fees, rentals, tolls, fares, or other charges, including interest, penalties, and charges for the shutting off and discontinuance and the restoration of such services and facilities, are fully paid.  Such delinquent rates, fees, rentals, tolls, fares, or other charges, together with interest, penalties, and charges for the shutting off and discontinuance and the restoration of such services and facilities, and reasonable attorney fees and other expenses, may be recovered by the Authority by suit in any court of competent jurisdiction.  The Authority may also enforce payment of such delinquent rates, fees, rentals, tolls, fares, or other charges by any other lawful method of enforcement.

Added by Laws 1999, c. 164, § 21, eff. July 1, 1999.

§74-5222.  Acceptance of federal and other monies.

A.  Except as provided in subsection B of this section, the Oklahoma Space Industry Development Authority is authorized to accept and receive federal monies, and other monies, either public or private, for the acquisition, development, construction, enlargement, improvement, maintenance, equipment, or operation of spaceports and other facilities, and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal monies upon such spaceports and other facilities.

B.  The Authority is not authorized to accept or receive from any source whatsoever any monies under any terms or conditions which limit, curtail, or preempt the power or prerogatives of the state or its political subdivisions.

Added by Laws 1999, c. 164, § 22, eff. July 1, 1999.

§74-5223.  Issuance of bonds - Disposition of proceeds.

A.  1.  The Oklahoma Space Industry Development Authority may provide by resolution, at one time or from time to time, for the issuance of revenue bonds of the Authority for the purpose of paying all or any part of the cost of any one or more projects.  The Authority, when it finds that it would be economical and beneficial to do so, may combine two or more, or any part thereof, or all of its proposed projects into one unit and consider the same as one project to the same extent and with like effect as if the same were a single project.

2.  The principal of and the interest on the bonds shall be payable solely from the funds provided for such payment.  The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding the limitations pertaining to public trust indebtedness from time to time expressed in subsection F of Section 176 of Title 60 of the Oklahoma Statutes, shall mature at such time or times not exceeding forty (40) years from their date or dates, as may be determined by the Authority, and may be made redeemable before maturity at the option of the Authority at such price or prices and pursuant to such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds.

3.  The Authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.

4.  If any officer whose signature or facsimile of whose signature appears on any bonds or coupons shall cease to be the officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery.

5.  All bonds issued pursuant to the provisions of this act shall have all the qualities and incidents of negotiable instruments subject to the negotiable instruments law of this state.  The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The Authority may sell the bonds in such amounts and in such manner, either at public or private sale, and for such price, as it may determine to be in the best interest of this state, but in no event at a discount in excess of that from time to time expressed in subsection F of Section 176 of Title 60 of the Oklahoma Statutes.

B.  The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project for which the bonds have been issued, and shall be disbursed in such manner and pursuant to such restrictions, if any, as the Authority may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing the same.  If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.  If the proceeds of the bonds of any issue shall exceed such cost, the surplus shall be deposited to the credit of the sinking fund for such bonds, or shall be used by the Authority in implementing any other power expressly granted to the Authority in this act.

C.  Prior to the preparation of definitive bonds, the Authority, subject to like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.  The Authority may also provide for the replacement of any bonds which have become mutilated or were destroyed or lost.  Bonds may be issued pursuant to the provisions of this act without obtaining the consent of any department, division, commission, board, bureau, or agency of this state, and without any other proceedings or the occurrence of any other conditions or things other than those proceedings, conditions, or things that are specifically required by this act; provided, however, bonds and other obligations of the Authority shall be subject to the provisions of Section 695.1 et seq. of Title 62 of the Oklahoma Statutes.

D.  The Authority is hereby authorized to provide that the bonds:

1.  Be made payable from time to time on demand or tender for purchase by the owner provided a credit facility supports such bonds, unless the Authority specifically determines that a credit facility is not required;

2.  Be additionally supported by a credit facility;

3.  Be made subject to redemption prior to maturity, with or without premium, on such notice and at such time or times and with such redemption provisions as may be determined by the Authority or with such variations as may be permitted in connection with a par formula;

4.  Bear interest at a rate or rates that may vary as permitted pursuant to a par formula and for such period or periods of time, all as may be determined by the Authority; and

5.  Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds to new purchasers prior to their presentment for payment to the provider of the credit facility or to the Authority.

No credit facility, repayment agreement, par formula or remarketing agreement shall become effective without the approval of the Authority.

E.  As used in this section, the following terms shall have the following meanings:

1.  "Credit facility" means an agreement entered into by the Authority with any bank, savings and loan association or other banking institution; an insurance company, reinsurance company, surety company, or other insurance institution; a corporation, investment banker or other investment institution; or any other financial institution providing for prompt payment of all or any part of the principal, whether at maturity, presentment for purchase, redemption or acceleration, redemption premium, if any, and interest on any bonds payable on demand or tender by the owner issued in accordance with this section, in consideration of the Authority's agreeing to repay the provider of such credit facility in accordance with the terms and provisions of such repayment agreement, provided, that any such repayment agreement shall provide that the obligation of the Authority thereunder shall have only such sources of payment as are permitted for the payment of the bonds issued under this act; and

2.  "Par formula" means any provision or formula adopted by the Authority to provide for the adjustment, from time to time, of the interest rate or rates borne by any such bonds so that the purchase price of such bonds in the open market would be as close to par as possible.

F.  Any other provision of law notwithstanding, the Authority shall have the right to issue bonds or other obligations the interest income, in whole or in part, on which is subject, directly or indirectly, to federal income taxation.

Added by Laws 1999, c. 164, § 23, eff. July 1, 1999.

§74-5224.  Trust agreements.

In the discretion of the Oklahoma Space Industry Development Authority, any bonds issued under the provisions of this act may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this state.  The trust agreement may pledge or assign the revenues to be received from the project constructed by the use of the proceeds of the bonds, but shall not convey or mortgage any project or any part thereof.  The trust agreement or resolution providing for the issuance of the bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the project in connection with which the bonds shall have been authorized, and the custody, safeguarding and application of all monies, and provisions for the employment of consulting engineers in connection with the construction or operation of such project or projects.  It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority.  Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations.  In addition to the foregoing, any such trust agreement may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders.  All expenses incurred in carrying out the provisions of the trust agreement may be treated as a part of the cost of the operation of the project or projects.

Added by Laws 1999, c. 164, § 24, eff. July 1, 1999.

§74-5225.  Bond proceeds and revenue deemed to be trust funds.

All monies received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this act.  The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such money shall be paid shall act as trustee of the monies and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

Added by Laws 1999, c. 164, § 25, eff. July 1, 1999.

§74-5226.  Enforcement of rights by bondholder or trustee.

Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under the trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus, or other proceeding protect and enforce any and all rights under the laws of this state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the Oklahoma Space Industry Development Authority or by any officer thereof.

Added by Laws 1999, c. 164, § 26, eff. July 1, 1999.

§74-5227.  Bonds made investment securities.

Bonds issued under the provisions of this act are hereby made securities in which all public officers and public bodies, agencies, and instrumentalities of the state and its political subdivisions, all banks, trust companies, trust and loan associations, investment companies, and others carrying on a banking business, and all insurance companies and insurance associations, and others carrying on an insurance business, may legally and properly invest funds including capital in their control or belonging to them.

Added by Laws 1999, c. 164, § 27, eff. July 1, 1999.

§74-5228.  Application to Supreme Court for approval of bonds - Jurisdiction - Notice of hearing - Protest - Determination of validity.

The Oklahoma Space Industry Development Authority is authorized in its discretion to file an application with the Supreme Court of Oklahoma for the approval of any bonds to be issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application.  It shall be the duty of the Court to give such applications precedence over the other business of the Court and to consider and pass upon the applications and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in this state that on a day named the Authority will ask the Court to hear its application and approve the bonds.  Such notice shall inform all persons interested that they may file protests against the issuance of the bonds and be present at the hearing and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and that when issued, they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the Authority, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in this state.

Added by Laws 1999, c. 164, § 28, eff. July 1, 1999.

§74-5229.  Issuance of revenue refunding bonds - Purposes - Investment of proceeds pending application of proceeds - Interest-bearing time deposits.

A.  The Oklahoma Space Industry Development Authority is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this act including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if the Authority shall so determine, for the additional purpose of constructing improvements, extensions, or enlargements of the project or projects in connection with which the bonds to be refunded shall have been issued.  The Authority is further authorized to provide for the issuance of its revenue bonds for the combined purpose of:

1.  Refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued, or to accrue to the date of redemption of such bonds; and

2.  Paying all or any part of the cost of any additional project or projects as authorized by this act.  The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the Authority in respect of the same, shall be governed by the provisions of this act insofar as the same may be applicable.

B.  Bonds may be issued by the Authority under the provisions of this section at any time prior to the maturity or maturities or the date selected for the redemption of the bonds being refunded thereby.  Pending the application of the proceeds of such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium of the bonds being refunded, and if so provided or permitted in the resolution authorizing the issuance of such refunding bonds or in the trust agreement securing the same, to the payment of any interest on such refunding bonds, and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.  In lieu of such investments, all or any part of such proceeds may be placed in interest bearing time deposits or other similar arrangements may be made with regard thereto which will assure that such proceeds, together with the interest accruing thereon, will be available when required for the purposes intended.

Added by Laws 1999, c. 164, § 29, eff. July 1, 1999.

§74-5230.  Report to Governor.

The Oklahoma Space Industry Development Authority shall make and submit to the Governor, within ninety (90) days of the close of the Authority's fiscal year, a full report showing anticipated projects, projects under construction and projects in operation, and the financial condition of the Authority and the sinking fund of each separate project, and such other information as the Governor shall require.  The annual financial statements must be audited and filed in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1999, c. 164, § 30, eff. July 1, 1999.

§74-5231.  Projects declared essential governmental functions - Exemption from taxation.

The exercise of the powers granted by this act to the Oklahoma Space Industry Development Authority will be in all respects for the benefit of the people of the state.  The operation and maintenance of projects by the Authority will constitute the performance of essential governmental functions, and the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this act or upon the income therefrom, and the bonds issued under the provisions of this act, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Added by Laws 1999, c. 164, § 31, eff. July 1, 1999.

§74-5232.  Application for designation of spaceport territory as foreign trade zone.

The Oklahoma Space Industry Development Authority shall have the power to apply to the federal government for a grant allowing the designation of any spaceport territory as a foreign trade zone.

Added by Laws 1999, c. 164, § 32, eff. July 1, 1999.

§74-5233.  Disclosure of interest in contracts - Statement by board members.

No member of the Board of Directors shall be deemed to have an interest in any contract of the Oklahoma Space Industry Development Authority with any person by reason of the fact that such Board member is related to such person or is a director, officer, employee, stockholder, partner or agent of such person.  Contracts of the Authority with any such person shall not be invalid or unenforceable by reason of such interest, provided that each member of the Board shall have submitted to the Board a statement of the member's interest in or relationship to such person prior to the approval or authorization of the contract by the Authority.  The statement shall be maintained as part of the permanent record book of the Authority for as long as the contract continues in effect and for not less than one (1) year thereafter.

Added by Laws 1999, c. 164, § 33, eff. July 1, 1999.

§74-5234.  Remedies to ensure compliance with act - Injunction.

The Board of Directors or any aggrieved person may have recourse to such remedies in law and equity as may be necessary to ensure compliance with the provisions of this act, including injunctive relief to enjoin or restrain any person from violating the provisions of this act, and any rules, resolutions, procedures, and orders adopted under this act.  The court shall, upon proof of any such violation, have the duty to issue temporary and permanent injunctions as are necessary to prevent further violation thereof.  In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure, land or water is used, in violation of this act, or of any rules, resolutions, procedures, or orders adopted under authority conferred by this act or under law, the Board may institute any appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct or avoid such violations, to prevent the occupancy of such building, structure, land or water, and to prevent any illegal act, conduct, business or use in or about such premises, land or water.

Added by Laws 1999, c. 164, § 34, eff. July 1, 1999.

§74-5235.  Involvement of women, minorities and disadvantaged business enterprises in Authority projects - Legislative intent and public policy.

It is the intent of the Legislature and the public policy of this state that women, minorities, and socially, physically and economically disadvantaged business enterprises be encouraged to participate fully in all phases of economic and community development.  Accordingly, to achieve such purpose, the Oklahoma Space Industry Development Authority shall, in accordance with applicable state and federal law, involve and utilize women, minorities, and socially, physically and economically disadvantaged business enterprises in all phases of the design, development, construction, maintenance, and operation of spaceports developed under this act.

Added by Laws 1999, c. 164, § 35, eff. July 1, 1999.

§74-5236.  Conflict with other provisions - Act controls.

If any provision of this act is in conflict with any other provision, limitation, or restriction pertaining to areas located within the spaceport territory which is now in effect under a law of this state or an ordinance of a local government, political subdivision, or municipality, or a rule or regulation adopted under such law or ordinance, this act controls.

Added by Laws 1999, c. 164, § 36, eff. July 1, 1999.

§74-5237.  Construction of act.

The provisions of this act shall be liberally construed to effect its purposes and shall be deemed cumulative, supplemental and alternative authority for the exercise of the powers provided herein.

Added by Laws 1999, c. 164, § 37, eff. July 1, 1999.

§74-5301.  Oklahoma Military Base Closure Prevention Task Force - Established.

A.  There is hereby created the Oklahoma Military Base Closure Prevention Task Force.  The Task Force shall be composed of seventeen (17) members as follows:

1.  Four persons to be appointed by the Speaker of the Oklahoma House of Representatives;

2.  Four persons to be appointed by the President Pro Tempore of the Oklahoma State Senate;

3.  One person to be appointed, respectively, by the mayor of each of the following municipalities:

a. Altus,

b. Enid,

c. Lawton,

d. McAlester,

e. Oklahoma City,

f. Del City, and

g. Midwest City; and

4.  Two persons to be appointed by the Governor.

B.  The Task Force shall hold its first meeting not later than ninety (90) days after the effective date of this act.  The members of the Task Force shall select a person from among its membership to serve as chair.  The Task Force is authorized to meet as often as required in order to perform the duties imposed upon it.

Added by Laws 2001, c. 238, § 1, eff. July 1, 2001.

§74-5302.  Oklahoma Military Base Closure Prevention Task Force - Purpose - Recommendations for change - Prevention or mitigation of reduction - Relocation - Report.

A.  The purpose of the Oklahoma Military Base Closure Prevention Task Force shall be to analyze state policies affecting military facilities currently in use by the United States Department of Defense located within the state and by their related communities.  In addition, the Task Force shall also examine methods for improving the potential private sector market value or potential for such military facilities.

B.  The Task Force shall develop recommendations for changes in state policies which would:

1.  Prevent Oklahoma's military facilities from being targeted for closing or downsizing;

2.  Maximize Oklahoma's input into the federal base closing and realignment process;

3.  Protect, to the greatest extent possible, the interests of the communities and residents of areas located within and adjacent to such military facilities in connection with such process;

4.  Mitigate the effect of a reduction in military personnel housed or assigned to such facilities, reduction in military activity associated with such facilities, or other changes in either civilian or military activity which have the potential to reduce employment, business activity, personal income or other economic growth in the affected areas; and

5.  Encourage and facilitate the relocation of mission responsibilities and resources to Oklahoma military facilities from military bases located outside Oklahoma.

C.  The Task Force shall submit a written report of its findings, conclusions and recommendations to the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the Oklahoma State Senate and the Governor not later than December 31, 2002.

D.  The Oklahoma Department of Commerce, the Oklahoma Tax Commission, the Oklahoma Employment Security Commission and other agencies of state government shall provide such assistance to the Task Force as the Task Force may require in order to perform the duties imposed upon it.

E.  The Oklahoma House of Representatives and the Oklahoma State Senate shall provide such staff assistance to the Task Force as may be required.

F.  Members of the Task Force shall be reimbursed by their appointing authority, except that members appointed from the municipalities shall be reimbursed by the Oklahoma Department of Commerce, for travel to meetings of the Task Force pursuant to the State Travel Reimbursement Act.  Legislators who serve as members of the Task Force shall be reimbursed for travel to meetings pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

Added by Laws 2001, c. 238, § 2, eff. July 1, 2001.

§74-5401.  Creation - Members - Meetings - Sunset - Authority of members.

A.  There is hereby created the Oklahoma Strategic Military Planning Commission.

B.  The Oklahoma Strategic Military Planning Commission shall consist of seven (7) members as follows:

1.  Five persons to be appointed by the Governor, each of whom shall represent, respectively, the interests of communities that would be affected by realignment or closure of the following military installations:

a. Altus Air Force Base,

b. Vance Air Force Base,

c. Fort Sill,

d. the Army Ammunition Plant located near McAlester, and

e. Tinker Air Force Base; and

2.  One person to be appointed by the Speaker of the House of Representatives from the membership of the House and one person to be appointed by the President Pro Tempore of the Senate from the membership of the Senate.  The members appointed pursuant to this paragraph shall be ex officio and nonvoting members of the Commission.

C.  The members of the Commission shall serve at the pleasure of the appointing authority.  The members of the Commission shall select from among their membership a chair and vice-chair.  The chair and vice-chair shall serve for a period of one (1) year.

D.  The Commission shall be subject to the provisions of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

E.  The Commission shall be authorized to meet at such times as may be required in order to fulfill the duties and responsibilities imposed upon it by law.

F.  The provisions of this section shall cease to have the force and effect of law and the Commission shall be dissolved by operation of law on December 31, 2010.

G.  The members of the Commission shall not be deemed to be officers or to hold public office for purposes of Section 6 of Title 51 of the Oklahoma Statutes.

Added by Laws 2003, c. 303, § 1, emerg. eff. May 27, 2003.

§74-5402.  Purpose - Advice and recommendations - Administrative direction, coordination and support - Reports.

A.  The purpose of the Oklahoma Strategic Military Planning Commission shall be to analyze state policies affecting military facilities currently in use by the United States Department of Defense located within the state and by their related communities.  The Commission shall also examine methods for improving the potential private sector market value or potential for such military facilities.

B.  The Commission shall advise and recommend to the Governor and to the Legislature, by reporting to the Speaker of the House of Representatives and the President Pro Tempore of the Senate, state policies which would:

1.  Prevent Oklahoma's military facilities from being targeted for closing or downsizing;

2.  Maximize Oklahoma's input into the federal base closing and realignment process;

3.  Protect, to the greatest extent possible, the interests of the communities and residents of areas located within and adjacent to such military facilities in connection with such process;

4.  Mitigate the effect of a reduction in military personnel housed or assigned to such facilities, reduction in military activity associated with such facilities, or other changes in either civilian or military activity which have the potential to reduce employment, business activity, personal income or other economic growth in the affected areas; and

5.  Encourage and facilitate the relocation of mission responsibilities and resources to Oklahoma military facilities from military bases located outside Oklahoma.

C.  Responsibility for the administrative direction, coordination and support of the Commission shall be with the Office of the Governor.

D.  The Commission shall submit an annual written report of its findings, conclusions and recommendations to the Governor, the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the Oklahoma State Senate not later than December 31.

E.  The Oklahoma Department of Commerce, the Oklahoma Tax Commission, the Oklahoma Employment Security Commission and other agencies of state government shall provide such assistance to the Commission as the Commission may require in order to perform the duties imposed upon it.

F.  Members of the Commission shall be reimbursed by their appointing authority, except that members appointed from the municipalities shall be reimbursed by the Oklahoma Department of Commerce, for travel to meetings of the Commission pursuant to the State Travel Reimbursement Act.  Legislators who serve as members of the Commission shall be reimbursed for travel to meetings pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

Added by Laws 2003, c. 303, § 2, emerg. eff. May 27, 2003.

§74-5403.  Retention and expansion of military installations - Oklahoma Strategic Military Planning Commission Incentive Fund.

A.  The Legislature finds that the five military installations in this state, Tinker Air Force Base, Vance Air Force Base, Altus Air Force Base, Fort Sill Army Post and the McAlester Army Ammunition Plant, are vital to the economic health of Oklahoma businesses and communities and an integral and important part of the state economy.  It is therefore in the state interest that these installations not only be retained but if possible, be expanded from their current substantial workforces.

B.  There is hereby established a fund within the State Treasury for the Department of Commerce to be known as the "Oklahoma Strategic Military Planning Commission Incentive Fund".  The fund shall consist of all monies deposited into the fund by law.  The fund shall be a continuing fund not subject to fiscal year limitations.  Monies in the fund shall be distributed by the Department to voluntary associations of Oklahoma local governmental jurisdictions or other legal entities which perform functions for the benefit of or which exist for the primary benefit of Oklahoma local governmental entities, for distribution to eligible local governments, as approved by the Oklahoma Strategic Military Planning Commission.

C.  In order for an entity to be eligible to obtain funds from the Oklahoma Strategic Military Planning Commission Incentive Fund, a local governmental entity shall be required to:

1.  Demonstrate that it would be affected by realignment or closure of a military installation specified in subsection A of this section; and

2.  Develop a plan, and file it and have it approved by the Oklahoma Strategic Military Planning Commission, to expend funds from local sources, matched in whole or in part with monies in the fund, for public projects necessary to protect the interests of the entity and its residents with respect to realignment or closure of the military installation.

D.  In order to be filed with and approved by the Commission, the plan shall have first been approved by an affirmative vote of two-thirds (2/3) of the members of the governing board of the local governmental entity.  The vote shall be memorialized in a document, executed under oath, that states that the record of the vote is a true and accurate account of the proceedings conducted by the governing board to be filed with the Department.

E.  Any entity which qualifies for funds pursuant to this section shall be required to provide matching funds or to provide equivalent value in order to obtain available funds or funds for planning expenditures.  No funds available pursuant to the provisions of this section shall be used to pay any administrative expenses of the entity requesting the funds.  The Department shall monitor expenditures made pursuant to this section to ensure compliance with the provisions of this section.  Misuse of funds by an entity shall disqualify the entity from further funding for a period of one (1) year from the date as of which any report by the Department is issued revealing a violation of the requirements of this section.

F.  An entity which violates the provisions of this section shall be liable to the State of Oklahoma for treble the amount of funds identified as having been impermissibly used for the payment or reimbursement of administrative expenses.  The payment shall be made to the Department for deposit in the Oklahoma Strategic Military Planning Commission Incentive Fund and such funds shall become available for distribution as otherwise provided by this section; provided, no such funds shall be paid to an entity which has been required to make the treble damage payment.

G.  The expenditures from the Oklahoma Strategic Military Planning Commission Incentive Fund, made in accordance with the requirements of this section, shall be construed as an expenditure of public funds in furtherance of governmental functions and for the purpose of conferring general and uniform benefits resulting from the expenditures.

Added by Laws 2003, c. 402, § 1, eff. July 1, 2003.

§74-6001.  Repealed by Laws 1992, c. 259, § 5, emerg. eff. May 22, 1992.

§746002.  Designations of technology transfer centers.

Rural Enterprises, Inc. and the Central Industrial Applications Center are hereby designated as technology transfer centers.

Added by Laws 1988, c. 330, § 17.

§74-6101.  Repealed by Laws 2002, c. 112, § 14, eff. Dec. 31, 2002.

§74-6102.  Repealed by Laws 2002, c. 112, § 14, eff. Dec. 31, 2002.

§74-6103.  Repealed by Laws 2002, c. 112, § 14, eff. Dec. 31, 2002.

§74-6104.  Repealed by Laws 2002, c. 112, § 14, eff. Dec. 31, 2002.

§74-6105.  Red River Boundary Compact - Adoption of compact..

RED RIVER BOUNDARY COMPACT

ADOPTION OF COMPACT

This state enacts the Red River Boundary Compact into law and enters into the compact with the State of Texas if that state legally joins in the compact in substantially the form provided by Section 2 of this act.

Added by Laws 1999, c. 316, § 1, emerg. eff. June 4, 1999.

§74-6106.  Text of compact.

TEXT OF COMPACT

The Red River Boundary Compact reads as follows:

RED RIVER BOUNDARY COMPACT

ARTICLE I.  PURPOSE

A.  The States of Oklahoma and Texas recognize that:

1.  There are actual and potential disputes, controversies, criminal proceedings, and litigation arising, or that may arise, out of the location of the boundary line between the states along the Red River;

2.  The south bank of the Red River is the boundary between the states along the Red River;

3.  The boundary between the states changes as a result of the natural action of the river and, because of those changes and the nature of the land, the south bank of the river is often not readily or easily identified;

4.  While the south bank, at any given time, may be located through expensive and time-consuming survey techniques, such surveys can, at best, identify the south bank only as it exists at the time of the survey;

5.  Locating the south bank through survey techniques is of minimal aid when agencies of the party states must locate the state boundary line for law enforcement, administrative and taxation purposes; and

6.  The interests of the party states are better served by establishing the boundary between the states through use of a readily identifiable natural landmark than through use of an artificial survey line.

B.  It is the principal purpose of the party states in entering into this compact to establish an identifiable boundary between the states of Oklahoma and Texas along the Red River as of the effective date of this compact without changing title of any person or entity, public or private, to land adjacent to the Red River.  In addition, this compact serves the compelling purposes of:

1.  Creation of a friendly and harmonious interstate relationship;

2.  Avoidance of multiple exercise of sovereignty and jurisdiction, including matters of taxation, judicial and police powers, and exercise of administrative authority;

3.  Avoidance of lack of exercise of sovereignty and jurisdiction over any lands along the boundary;

4.  Avoidance of questions of venue in civil and criminal proceedings that may arise as a result of incidents along the boundary and avoidance or minimization of future disputes and litigation;

5.  Promotion of economic and political stability; and

6.  Placement of the boundary at a location that can be visually identified or located without the necessity of a current survey and that is close to the historical boundary location.

ARTICLE II.  ESTABLISHMENT OF BOUNDARY

A.  As used in this article:

1.  "Vegetation" means trees, shrubs, grasses, and other plant species that substantially cover the ground.  Whether the vegetation substantially covers the ground is determined by reference to the density of the coverage of the ground by trees, shrubs, grasses, and other plant species in the area adjacent to the relevant portion of the riverbed; and

2.  "Vegetation line" means the visually identifiable continuous line of vegetation that is adjacent to that portion of the riverbed kept practically bare of vegetation by the natural flow of the river and is continuous with the vegetation beyond the riverbed.  Stray vegetation, patches of vegetation, or islands of vegetation within the riverbed that do not form such a line are not considered part of the vegetation line.  Where the riverbed is entered by the inflow of another watercourse or is otherwise interrupted or disturbed by a man-made event, the line constituting the boundary is an artificial line formed by extending the vegetation line above and below the other watercourse or interrupted or disturbed area to connect and cross the watercourse or area.

B.  The permanent political boundary line between the states of Oklahoma and Texas along the Red River is the vegetation line along the south bank of the Red River except for the Texoma area, where the boundary does not change.  For purposes of this compact:

1.  The Texoma area extends from the east bank of Shawnee Creek (which flows into the Red River from the south approximately one-half (1/2) mile below the Denison Dam) at its mouth to the upper end of the normal pool elevation of Lake Texoma (which is six hundred seventeen (617) feet); and

2.  The upper end of the normal pool elevation of Lake Texoma is along the latitude of 33 degrees 54 minutes as it crosses the watercourse at the approximate location of longitude 96 degrees 59 minutes.

C.  The party states agree that the existing boundary within the Texoma area begins at the intersection of the vegetation line on the south bank of the Red River with the east bank of Shawnee Creek.  From this point, the boundary extends west along the south bank of the Red River.  From Shawnee Creek to Denison Dam, this boundary line is within the current channel of the Red River.  The boundary line from Shawnee Creek to the Denison Dam may be established using the Lake Texoma Fishing and Boating Map, No. A353, published by "FHS Maps"TM, containing acknowledgments for the data source to the United States Geological Survey and the U.S. Army Corps of Engineers, hereinafter referred to as "Reference Map".  From the east bank of Shawnee Creek to the base of the Denison Dam, the boundary between the State of Oklahoma and the State of Texas may be the line which is depicted by the Reference Map as an extension of a black dashed line comprised of the following repeating characters ("-..-") east from the body of Lake Texoma across the depiction of the Denison Dam, thence continuing eastward until the line connects to a point at the intersection of the east bank of Shawnee Creek and the south bank of the Red River.  Within Lake Texoma, this boundary line follows the south bank of the Red River as the bank was located and marked by the United States Army Corps of Engineers.

D.  Within one (1) year after the date the United States Congress consents to this compact, the Commissioner of the General Land Office of Texas and a designated member of the Oklahoma Red River Boundary Commission, as chosen by the Commission, shall:

1.  Locate the boundary line within the Texoma area as described by subsection C of this article, using the survey that the United States Army Corps of Engineers prepared in connection with the construction of Lake Texoma and any other surveys, historical maps, or other information that may be available;

2.  Prepare a map of the boundary line; and

3.  Prepare a document styled "Lake Texoma Area Boundary Agreement", which shall incorporate by reference and have attached as an exhibit a map of the boundary in the Lake Texoma area.  Upon agreement, signature and acknowledgment by both persons, the "Lake Texoma Area Boundary Agreement" shall have the legal effect of establishing the boundary within the Lake Texoma area.  The "Lake Texoma Area Boundary Agreement", when adopted pursuant to a resolution of the Contingency Review Board acting on behalf of the State of Oklahoma and when adopted pursuant to the applicable requirements of laws of the State of Texas, shall amend the provisions of the Red River Boundary Compact and constitute part of the terms of the Red River Boundary Compact.  The governors of the respective party states shall file the "Lake Texoma Area Boundary Agreement" in the state library and archives of each party state and with the Oklahoma Secretary of State.

E.  Within one (1) year after the date the "Lake Texoma Area Boundary Agreement" is filed under paragraph 3 of subsection D of this article, there shall be a permanently marked boundary line within the Texoma area as shown on the map constituting the exhibit to the "Lake Texoma Area Boundary Agreement".  The boundary line shall be maintained with markers annually, or more frequently if necessary subject to any requirement or restriction of law or resulting from a judgment of a court of competent jurisdiction.

F.  The party states may:

1.  Agree to equally share the cost of monumenting and maintaining the lines demarking both the boundary within the Texoma area and the upper limit of the normal pool elevation in a manner designed to make the boundary readily identifiable to the using public; or

2.  Seek funding from other sources for monumenting and maintaining the lines.

G.  Should there be a change in the watercourse of the Red River, the party states recognize the rules of accretion, erosion, and avulsion.  The states agree that accretion or erosion may cause a change in the boundary between the states if it causes a change in the vegetation line.  With regard to avulsion, the states agree that a change in the course of the Red River caused by an immediately perceivable natural event that changes the vegetation line will change the location of the boundary between the states.

ARTICLE III.  SOVEREIGNTY

On the effective date of this compact, the party states agree that the State of Oklahoma possesses sovereignty over all lands north of the boundary line established by this compact and that the State of Texas possesses sovereignty over all lands south of the boundary line established by this compact.  This compact does not change or affect in any manner the sovereign rights of federally recognized Indian tribes over tribal lands on either side of the boundary line established by this compact.  Tribal sovereignty rights continue to be established and defined by controlling federal law.

ARTICLE IV.  PENDING LITIGATION

This compact does not affect the jurisdiction of any litigation concerning the title to any of the lands bordering the Red River pending in the courts of either of the party states or the United States as of the effective date of this compact.  The states intend that such litigation, if any, continue in the trial and appellate courts of the jurisdiction where pending, until the litigation is finally determined.

ARTICLE V.  PUBLIC RECORDS

A.  All public records in either party state concerning any lands the sovereignty over which is changed by this compact are accepted as evidence of record title to such lands, to and including the effective date of this compact, by the courts of the other state and the federal courts.

B.  As to lands the sovereignty over which is changed by this compact, the recording officials of the counties of each party state shall accept for filing certified copies of documents of title previously filed in the other state and documents of title using legal descriptions derived from the land descriptions of the other state.  The acceptance of a document for filing has no bearing on its legal effect or sufficiency.  The legal sufficiency of a document's form, execution, and acknowledgments and the document's ability to convey or otherwise affect title, are determined by the document itself and the real estate laws of the jurisdiction in which the land was located at the time the document was executed or took effect.

ARTICLE VI.  TAXES

A.  Except as provided by subsections B and C of this article, the lands the sovereignty over which is changed by this compact are, after the effective date of this compact, subject to taxation only by the state gaining sovereignty over the lands by this compact.

B.  Taxes for the year of adoption of this compact for property the jurisdiction over which is changed by this compact may be lawfully imposed only by the state in which the property was located on January 1 of the year of adoption of this compact.  The taxes for the year of adoption may be levied and collected by that state or its authorized governmental subdivisions or agencies, and any liens or other rights accrued or accruing, including the right of collection, are fully recognized, except that all liens or other rights arising out of the imposition of those taxes must be claimed or asserted within five (5) years after this compact takes effect or they are barred.

C.  The party states recognize that the boundary between the states will change from time to time as a result of the natural actions of accretion, erosion, and avulsion and agree that for years subsequent to the year of adoption of this compact, the state within which lands adjoining the boundary line are located on January 1 of each year has the right to levy and collect taxes for the entire ensuing year.

D.  All taxes currently assessed by governmental entities in each party state as to lands that border or cross the boundary line established by this compact are presumed to be correct as to acreage within the particular jurisdiction, absent competent proof to the contrary presented in writing by the property owner or owners to the appropriate taxing agencies.  All such proof must be presented to the appropriate taxing agencies before May 1 of the year following the year in which this compact takes effect.  In subsequent years it is presumed that the acreage taxed in each jurisdiction for the previous year was correct unless evidence of change is furnished to or obtained by the various taxing agencies under rules and regulations adopted by those taxing agencies.

ARTICLE VII.  PROPERTY AND WATER RIGHTS

This compact does not change:

1.  The title of any person or entity, public or private, to any of the lands adjacent to the Red River;

2.  The rights, including riparian rights, if any, of any person or entity, public or private, that exist as a result of the person's or entity's title to lands adjacent to the Red River; or

3.  The boundaries of those lands.

ARTICLE VIII.  EFFECTIVE DATE

This compact takes effect when enacted by the states of Oklahoma and Texas and consented to by the United States Congress.

ARTICLE IX.  ENFORCEMENT

A.  This compact does not limit or prevent either party state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under this compact or the enforcement of any of its provisions.

B.  This compact is not binding or obligatory on either party state unless and until it has been enacted by both states and consented to by the United States Congress.  Notice of enactment of this compact by each state shall be given by the Governor of that state to the Governor of the other state and to the President of the United States.  The president is requested to give notice to the governors of the party states of the consent to this compact by the United States Congress.

ARTICLE X.  AMENDMENTS

This compact remains in full force and effect unless amended in the same manner as it was created.

Added by Laws 1999, c. 316, § 2, emerg. eff. June 4, 1999.

§74-6107.  Negotiations to resolve differences.

NEGOTIATIONS TO RESOLVE DIFFERENCES

A.  If the State of Texas enters into the Red River Boundary Compact in substantially the form provided in Section 2 of this act, the designee of the Oklahoma Red River Boundary Commission has the authority to negotiate with the appropriate Texas representative to resolve any differences between the States of Oklahoma and Texas regarding matters covered by the compact.  The designee shall conduct the negotiations in cooperation with the Oklahoma Red River Boundary Commission.

B.  The designee shall report annually to the Governor of this state, or more frequently if necessary, on the status of the negotiations.

Added by Laws 1999, c. 316, § 3, emerg. eff. June 4, 1999.

§74-6108. Implementation of compact.

IMPLEMENTATION OF COMPACT

A.  If the State of Texas enters into the Red River Boundary Compact in substantially the form provided by Section 2 of this act, the designee of the Oklahoma Red River Boundary Commission has the authority to negotiate with the appropriate Texas representative to establish procedures for implementing the compact's provisions.  The designee shall conduct the negotiations in cooperation with the Oklahoma Red River Boundary Commission.

B.  The designee shall report annually to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate, or more frequently if necessary, on the status of the negotiations.

C.  A procedure for implementing a provision of the compact must be approved by the Governor of this state.

Added by Laws 1999, c. 316, § 4, emerg. eff. June 4, 1999.

§74-6109.  Relation to other law and litigation.

RELATION TO OTHER LAW AND LITIGATION

The Red River Boundary Compact does not affect:

1.  The Red River Compact, the text of which is set out in Section 1431 of Title 82 of the Oklahoma Statutes;

2.  The riparian rights, if any, of adjacent landowners to access and use the waters of the Red River; or

3.  Litigation pending in either state involving title to land or boundaries of rivers or water bodies of that state.

Added by Laws 1999, c. 316, § 5, emerg. eff. June 4, 1999.

§74-6201.  Lease agreement with Greater Sand Springs Trust Authority.

A.  The Department of Central Services shall enter into a lease agreement with the Greater Sand Springs Trust Authority for a term of ninety-nine (99) years with respect to the real property and improvements constituting the former Hissom Memorial Treatment Center, as more particularly described by subsection C of this section.

B.  The lease agreement described in subsection A of this section:

1.  Shall allow the Greater Sand Springs Trust Authority to enter into agreements regarding the property described in subsection C of this section with third parties without the express consent of the Department of Central Services, including the right of the Authority to sublease all or any part of the real property described in subsection C of this section;

2.  Shall provide for the unrestricted access, use and development of the real property described in subsection C of this section by the Greater Sand Springs Trust Authority in order for the Authority to fulfill its purposes according to the terms of its trust indenture, including, but not limited to, the right of the Authority to construct capital improvements on, above or under the property to fulfill the purposes stated in the indenture of the Authority.  The lease shall provide that the Authority owns and maintains capital improvements constructed upon the real property with the funds of the Authority;

3.  Shall provide for the conveyance by the Department of Central Services to the Greater Sand Springs Trust Authority, by quit claim deed or by such other instrument of conveyance as the Department of Central Services and the Authority may mutually agree, for not more than a payment by the Authority to the Department of a nominal consideration not to exceed Ten Dollars ($10.00), of any parcel of real property described by the Authority and certified, by a majority of the trustees of the Authority, to be necessary for a complete development of the property described in subsection C of this section and necessary for the Authority to fulfill any purpose specified in its trust indenture.  A rebuttable presumption shall exist that any conveyance made pursuant to the provisions of this paragraph shall be considered to have been made for the general economic benefit of the residents of the beneficiary of the Greater Sand Springs Trust Authority and that the disposition of the parcel by the Authority is in furtherance of an essential governmental function by making a productive use of the parcel.  After conveyance of a parcel of real property to the Authority pursuant to this paragraph, the Authority shall have the exclusive right to exercise all powers, rights and privileges with respect to the parcel as authorized by law to the owner of any real property, including, but not limited to, the right to sell the parcel as provided by paragraph 4 of this subsection;

4.  Shall provide for the conveyance by the Authority to another legal entity, by quit claim deed or by such other instrument of conveyance as the Authority and the other legal entity may mutually agree, of any parcel of real property described by the Authority the proposed conveyance of which to be certified, by a majority of the trustees of the Authority, as necessary for a complete development of the property described in subsection C of this section and necessary for the Authority to fulfill any purpose specified in its trust indenture.  A rebuttable presumption shall exist that any conveyance made pursuant to the provisions of this paragraph shall be considered to have been made for the general economic benefit of the residents of the beneficiary of the Greater Sand Springs Trust Authority and that the disposition of the parcel by the Authority is in furtherance of an essential governmental function by making a productive use of the parcel.  If the Authority sells any part or all of the real property or improvements described in subsection C of this section subsequent to the conveyance to the Authority by the Department of Central Services, the Authority shall determine the value of the real property sold separate and apart from the value of the improvements, if any.  The Authority shall determine its direct and indirect costs for acquisition, maintenance, improvement, marketing and sale of any parcel of real property conveyed to a legal entity pursuant to this paragraph.  The Authority shall pay to the Department of Central Services the amount of consideration received by the Authority from the sale of the real property in excess of the direct and indirect costs incurred by the Authority.  The Department of Central Services shall budget all funds received from the sale of any parcel pursuant to this section.  These funds shall be expended by the Department of Central Services for the sole purpose of additional maintenance or improvements for the remainder of the real property or for improvements at the property described in this section.  Upon sale of the final parcel or real property and improvements pursuant to this section, the Department of Central Services shall remit the amount received and all remaining funds from previous sales for deposit to the credit of the Hissom Memorial Treatment Center Surplus Fund for appropriation pursuant to law;

5.  Shall provide that the Department of Central Services shall maintain the real property and the improvements located on the real property described in subsection C of this section in a manner conducive to the preservation of existing economic value of the real property and improvements, subject to the ordinary depreciation of the improvements, until such time as the Authority acquires ownership of a parcel whereupon the Authority and the Department of Central Services, by mutual written agreement, shall amend the lease to provide for proportionately diminished maintenance expenses to be incurred by the Department of Central Services or some other legal entity;

6.  Shall not require the payment of rent by the Greater Sand Springs Trust Authority in excess of One Dollar ($1.00) per year;

7.  Shall not require a purchase price for any option granted to the Greater Sand Springs Trust Authority to acquire any parcel of the property described by subsection C of this section in excess of Ten Dollars ($10.00);

8.  Shall not require the Department of Central Services to consent to a sublease of the property described by subsection C of this section by the Authority to any other legal entity; and

9.  Shall not impose the expense of maintenance or repair of the real property or improvements located on the property described by subsection C of this section upon the Greater Sand Springs Trust Authority, except as otherwise provided by paragraph 5 of this subsection.

C.  The real property and improvements which shall be leased by the Department of Central Services to the Greater Sand Springs Trust Authority as required by subsection A of this section are described as follows:

1.  "Tract 2" identified as:

a. a part of the North Half (N 1/2) of Section 16 and Part of the South Half (S 1/2) of Section 9, Township 19 North, Range 11 East of Indian Meridian, Tulsa County, Oklahoma, more particularly described as follows:  beginning at a point that is 430.00 feet east and 330.00 feet south of the northwest corner of the northeast quarter (NE 1/4) of Section 16, said point is 20.00 feet east of the east edge of an existing road; thence south and 20.00 feet east of the east edge of an existing road and said line extended south to a point on the northerly right-of-way line of the Burlington North Railroad right-of-way (formerly the S.L. & S.F. Railroad right-of-way); thence northwesterly on the northerly right-of-way line of said railroad right-of-way to a point on the west line of the northeast quarter (NE 1/4), said point being approximately 880.00 feet north from the center of Section 16; thence north on the west line of the northeast quarter (NE 1/4) to a point that is approximately 935.00 feet north of the center of Section 16 and said point is also on the northerly right-of-way line of said railroad right-of-way; thence northwesterly on said northerly right-of-way line of a point that is south 71 degrees 00' 59" east and 376.44 feet from the westerly line of Section 16; thence north 01 degrees 13' 03" west for a distance of 691.51 feet; thence south 88 degrees 57' 23" west for a distance of 353.00 feet to a point on the west line of said Section 16; thence north a distance of 85.00 feet on the west line of Section 16 to the northwest corner of Section 16; thence east on the north line of said Section 16 to the northeast corner of the northwest quarter (NW 1/4) of the northwest quarter (NW 1/4) of Section 16, same being the southwest corner of the southeast quarter (SE 1/4) of the southwest quarter (SW 1/4) of Section 9, Township 19 North, Range 11 East of I.M.; thence north on the west line of government lots 7 and 5 to the south bank (Meander Line of Right Bank) of the Arkansas River; thence southeasterly on the south bank (Meander Line of Right Bank) of the Arkansas River through government lots 4, 7 & 8 in Section 9 to the south line of Section 9; thence continuing southeasterly south bank (Meander Line of Right Bank) of Arkansas River and along the northeasterly line of government lot 2 (Meander Line of Right Bank) of Arkansas River and into the northeast quarter (NE 1/4) of Section 16 to a point that is 330.00 feet south of the north line of Section 16; thence west and parallel to the north line of a point that is 430.00 feet east and 330.00 feet south of the northwest corner of Section 16 to the point or place of beginning, and

b. together with all the improvements thereon and the appurtenances thereto belonging to such property; and

2.  "Tract A" identified as:

a. a part of the northeast quarter (NE 1/4) of Section 16, Township 19 North, Range 11 East of Indian Meridian, Tulsa County, Oklahoma, more particularly described as follows:  beginning at a point 430.00 feet east and 330.00 feet south of the northwest corner of the northeast quarter (NE 1/4); thence east and parallel to the north line of said northeast quarter (NE 1/4) to the south bank (Meander Line of Right Bank) of the Arkansas River; thence southeasterly on said south bank (Meander Line of Right Bank) of the Arkansas River to a point that is 20.00 feet northerly of an existing concrete channel; thence southwesterly parallel with and 20.00 feet northerly of said concrete channel for a distance of approximately 370.00 feet; thence west on a line that is 1100.00 feet south of the north line of said northeast quarter (NE 1/4) to a point that is 20.00 feet east of the east edge of an existing road, said point also being 430.00 feet east of the west line of said northeast quarter (NE 1/4); thence northerly and 20 feet east of the east edge of said road to the point or place of beginning, and

b. together with all the improvements thereon and the appurtenances thereto belonging to such property.

D.  The Authority shall have the right to access, ingress, egress, use and enjoyment of the roads existing on the property described by subsection C of this section as of the effective date of this act.

E.  With respect to the real property and improvements described in subsection C of this section and the lease agreement required by subsection A of this section, or any transfer of the property to the Authority, the Department of Central Services shall not be subject to the requirements of:

1.  Section 387 of Title 60 of the Oklahoma Statutes;

2.  Section 241 of Title 64 of the Oklahoma Statutes;

3.  Section 126.2 of this title;

4.  Section 129.4 of this title; or

5.  Section 456.7 of this title.

F.  With respect to the lease or sale of any part or all of the real property or improvements described in subsection C of this section, the Greater Sand Springs Trust Authority shall not be subject to the requirements of:

1.  Section 387 of Title 60 of the Oklahoma Statutes;

2.  Section 241 of Title 64 of the Oklahoma Statutes;

3.  Section 129.4 of this title; or

4.  Section 456.7 of this title.

Added by Laws 1997, c. 292, § 1, eff. July 1, 1997.  Amended by Laws 2000, c. 339, § 22, emerg. eff. June 6, 2000; Laws 2005, c. 96, § 1, eff. Nov. 1, 2005.

§74-6202.  Hissom Memorial Treatment Center Oversight Committee.

A.  There is hereby created the Hissom Memorial Treatment Center Oversight Committee.

B.  The Committee shall consist of the following persons:

1.  One person appointed by the Governor from a list of three nominees submitted by the Speaker of the House of Representatives;

2.  One person appointed by the Governor from a list of three nominees submitted by the President Pro Tempore of the Senate; and

3.  One person appointed by the Governor from a list of three nominees submitted by the City Council of the City of Sand Springs.

C.  The duties of the Committee shall be to:

1.  Monitor the continued maintenance of the real property and improvements described in subsection C of Section 1 of this act to ensure that the improvements do not diminish in economic value further than is reasonable to be expected given the condition of the improvements and available financial resources;

2.  Assist the Greater Sand Springs Trust Authority and the Department of Central Services in providing for the orderly and beneficial development of the real property and improvements constituting the former Hissom Memorial Treatment Center; and

3.  Serve as an additional resource of information for persons or legal entities that express an interest in occupying, using or purchasing any part or all of the real property constituting the former Hissom Memorial Treatment Center.

D.  The Committee shall be subject to the provisions of the Oklahoma Open Meeting Act.

E.  The Committee shall be subject to the provisions of the Oklahoma Open Records Act, including the provisions regarding information that may be kept confidential pursuant to Section 24A.10 of Title 51 of the Oklahoma Statutes.

F.  No person appointed to any of the positions constituting the Committee who is, at the time of the appointment to the Committee or subsequent to the date of appointment, a public official or officer shall be deemed to be serving in a dual capacity and such person shall be specifically exempt from the provisions of Section 6 of Title 51 of the Oklahoma Statutes.

G.  The Committee shall:

1.  Act in the interest of and for the economic benefit of persons and business entities in the region of the facility formerly known as the Hissom Memorial Treatment Center with the objective of economic development;

2.  Make recommendations in the event of disputes or issues regarding the development, use or occupancy of the real property described by subsection C of Section 1 of this act, but shall not have the power to bind any party to such recommendation; and

3.  Make such reports or recommendations to the Board of Trustees of the Greater Sand Springs Trust Authority at such times and regarding such topics as may be pertinent to the development of the real property and improvements described in subsection C of Section 1 of this act.

H.  The Committee shall act in an advisory capacity only and shall not have the power or authority to require the Greater Sand Springs Trust Authority to obtain permission or consent from the Committee in order to take any action with respect to the real property or improvements described in subsection C of Section 1 of this act.  No power or authority conferred upon the Committee shall in any way be construed as a limit or modification of the powers granted to the Greater Sand Springs Trust Authority pursuant to its trust indenture.

I.  The Committee shall not have authority or power to perform any act that is inconsistent with the powers, rights or duties of the Department of Central Services with respect to the real property described by subsection C of Section 1 of this act.

Added by Laws 1997, c. 292, § 2, eff. July 1, 1997.

§74-6203.  Hissom Memorial Treatment Center Surplus Fund.

There is hereby created in the State Treasury a fund for the Department of Central Services to be designated the "Hissom Memorial Treatment Center Surplus Fund".  The fund shall be subject to legislative appropriation and shall consist of all monies deposited into the fund by law.

Added by Laws 1997, c. 292, § 3, eff. July 1, 1997.

§747001.  Short title.

This act, Section 7001 et seq. of this title, shall be known and may be cited as the "Oklahoma State Employee Charitable Contribution Act".

Added by Laws 1989, c. 142, § 1, emerg. eff. May 1, 1989.  Amended by Laws 1993, c. 103, § 1, eff. Jan. 1, 1995.

§74-7002.  State Charitable Campaign.

In an effort to provide the employees of the State of Oklahoma with a convenient and responsible system which will allow them to contribute through payroll deduction to several fully accountable private nonprofit social, health and welfare organizations on a voluntary basis, there is hereby created a combined charitable solicitation to be called the "State Charitable Campaign".

Added by Laws 1989, c. 142, § 2, emerg. eff. May 1, 1989.  Amended by Laws 1993, c. 103, § 2, eff. Jan 1, 1995; Laws 2004, c. 312, § 13, eff. July 1, 2004.

§74-7003.  Definitions.

As used in the Oklahoma State Employee Charitable Contribution Act:

1.  "Federation" means a legally constituted grouping of at least five health and social service agencies that are bound together to raise and distribute charitable contributions;

2.  "State presence" means a test to determine whether the agency actually provides service to people in the State of Oklahoma;

3.  "Local advisory review committee" means a group of state employees in a facility or agency assisting in the local involvement of state employees in the campaign;

4.  "Principal combined fund raising organization" means the organization in the State of Oklahoma responsible for the charitable contribution campaign; and

5.  "State Agency Review Committee" means a group of state employees responsible for overseeing at the state level the conducting of the State Charitable Campaign.

Added by Laws 1989, c. 142, § 3, emerg. eff. May 1, 1989.  Amended by Laws 1993, c. 103, § 3, eff. Jan 1, 1995; Laws 2004, c. 312, § 14, eff. July 1, 2004.

§74-7004.  Administration of Campaign - Legal compliance.

The State Charitable Campaign shall be administered in accordance with the provisions of the Oklahoma State Employee Charitable Contribution Act and shall comply with all applicable federal, state and local statutes and ordinances.

Added by Laws 1989, c. 142, § 4, emerg. eff. May 1, 1989.  Amended by Laws 1993, c. 103, § 4, eff. Jan 1, 1995; Laws 2004, c. 312, § 15, eff. July 1, 2004.

§74-7005.  State Agency Review Committee - Chairman - Duties and responsibilities.

A.  The State Agency Review Committee shall be composed of the Administrator of the Office of Personnel Management, or designee and six (6) state employees, of which two shall be appointed by the Governor, two shall be appointed by the President Pro Tempore of the Senate and two shall be appointed by the Speaker of the House of Representatives.  Members shall serve at the pleasure of their appointing authorities.  The provisions of Section 6 of Title 51 of the Oklahoma Statutes shall not apply to appointments to the Committee.  The Committee is created to continue until July 1, 2006, in accordance with the provisions of the Oklahoma Sunset Law.

B.  The Committee annually shall elect a chairman from its membership.  The Administrator of the Office of Personnel Management shall serve as chairman until the first such election.

C.  The State Agency Review Committee shall have the following duties and responsibilities:

1.  Arrange for publication of information about the application process;

2.  Review applications of federations electing to participate in the State Charitable Campaign and certify that a federation and each of its member agencies meet the eligibility criteria set forth in Sections 7009 and 7010 of this title;

3.  Notify in writing each of the applying federations of its acceptance or rejection.  Provided, if a federation is rejected, the Committee shall provide the reason for rejection of each of the member agencies of the federation;

4.  Hear appeals of rejected agencies;

5.  Delegate to the principal combined fund raising organization the primary responsibility for the staffing of and the financial obligations necessary to comply with the provisions of this subsection;

6.  Develop a pledge card to be used throughout the State Charitable Campaign;

7.  Select a principal combined fund raising organization to assist the Committee in gathering and accumulating the applications; and

8.  Promulgate rules to implement the provisions of the Oklahoma State Employee Charitable Contribution Act.

D.  The Office of Personnel Management shall provide such staff support as is required by the Committee.

E.  The State Agency Review Committee is authorized to appoint such advisory councils and task forces as it deems necessary for counsel, advice and review concerning the formulation and administration of the rules, application review process and the

implementation of the Oklahoma State Employee Charitable Contribution Act.

Added by Laws 1989, c. 142, § 5, emerg. eff. May 1, 1989.  Amended by Laws 1990, c. 291, § 2, eff. Sept. 1, 1990; Laws 1994, c. 109, § 1, emerg. eff. April 24, 1994; Laws 2000, c. 20, § 1; Laws 2004, c. 312, § 16, eff. July 1, 2004.

NOTE:  Laws 1993, c. 103, § 5 repealed by Laws 1994, c. 109, § 2, emerg. eff. April 24, 1994.

§74-7006.  Repealed by Laws 1993, c. 103, § 11, emerg. eff. April 23, 1993.

§74-7007.  State principal combined fund raising organization - Definition - Duties and responsibilities.

A.  The state principal combined fund raising organization shall be a local federation in the State of Oklahoma that provides, through one specific annual public solicitation for funds, substantial voluntary financial support for charitable agencies that depend on public subscription for support in the state and that has the necessary staff and volunteer support to administer the charitable contribution campaign.

B.  The state principal combined fund raising organization shall have the following duties and responsibilities:

1.  Work with the State Agency Review Committee to develop the charitable contribution campaign plan for the State Charitable Campaign;

2.  Develop the charitable contribution campaign materials and publicity for the State Charitable Campaign;

3.  Recruit and train the volunteers, departmental coordinators and solicitors in a bipartisan manner; develop and keep records on all the accounts to be solicited; and cultivate the accounts to encourage participation in the charitable contribution campaign;

4.  Keep all fiscal and financial records of the activities and submit to the State Agency Review Committee a separate accounting of all proceeds of the State Charitable Campaign;

5.  Submit to the participating federations a detailed accounting of the amount of money designated to the federation and to each of its member agencies; and

6.  Disperse the allocation checks to the participating agencies.

C.  Each state employee shall receive from the state principal combined fund raising organization general information material with each federation listed and each of its member agencies listed under the federation.  Each agency and federation shall be identified by a code number.  If descriptions of each agency are used in the general information material, they shall be provided to the state principal combined fund raising organization by the federations.

D.  Each state employee shall be given the option to designate his or her gifts.  Undesignated gifts shall be allocated pursuant to the provisions of subsection E of this section.

E.  Undesignated money shall be distributed in the same proportion as designated dollars within the State of Oklahoma.

F.  Allocations shall be distributed quarterly; provided, for campaigns of One Hundred Thousand Dollars ($100,000.00) or less, allocations shall be distributed semiannually.  Any interest earned from funds held prior to distribution will be distributed proportionally to the distribution of undesignated funds.

Added by Laws 1989, c. 142, § 7, emerg. eff. May 1, 1989.  Amended by Laws 1990, c. 291, § 3, eff. Sept. 1, 1990; Laws 1993, c. 103, § 6, eff. Jan. 1, 1995; Laws 2004, c. 312, § 17, eff. July 1, 2004.

§747008.  Reimbursement cost of administration of local campaigns  Limit.

The reimbursement cost for developing the charitable contribution campaign materials, training the solicitors and the overall administration of the campaign by the state principal combined fund organization shall be no greater than ten percent (10%) of the charitable contribution campaign proceeds or actual cost, whichever is less.  The cost shall be borne by each of the federations or organizations proportionally.  A charitable campaign budget shall be presented to the State Agency Review Committee by the state principal combined fund raising organization.

Added by Laws 1989, c. 142, § 8, emerg. eff. May 1, 1989.  Amended by Laws 1993, c. 103, § 7, eff. Jan 1, 1995.

§74-7009.  Participating agencies - Qualifications - Criteria - Applications.

A.  Participation in the State Charitable Campaign shall be limited to voluntary, charitable, health and welfare agencies that provide or support direct health and welfare services to individuals or their families and meet the criteria set out in this section.  The health and welfare services shall be available to state employees, unless they are rendered to needy persons overseas.  The services shall directly benefit human beings, whether children, youth, adults, the aged, the ill and infirm, or the mentally or physically handicapped.  The services shall consist of care, research, or education in the fields of human health or social adjustment and rehabilitation; relief for victims of natural disasters and other emergencies; or assistance to those who are impoverished and, therefore, in need of food, shelter, clothing, and basic human welfare services.

B.  For the purposes of the State Charitable Campaign, basic human welfare service shall not include:

1.  Organizations whose primary purpose is the direct or indirect support of institutions of higher education;

2.  Lobbying; and

3.  Religious activities.

C.  To be included in the State Charitable Campaign, a voluntary charitable agency, in addition to meeting the other requirements set forth in this section, shall:

1.  Be a nonprofit, tax-exempt charitable organization and submit to the participating federation a 501(c)(3) exemption from the Internal Revenue Service;

2.  Be incorporated or authorized to do business in this state as a private, nonprofit organization;

3.  Register, annually, with the Secretary of State to solicit or accept contributions in this state;

4.  Submit to the participating federation an audit of the agency, conducted by an accounting firm or individual holding a permit to practice public accounting in this state according to the generally accepted standards of accounting for nonprofit organizations; and

5.  Submit to the participating federation a copy of the annual form 990.

D.  Applications to the State Charitable Campaign shall be submitted to the State Agency Review Committee from local federations which shall include United Ways, United Funds, Combined Health Appeals, International Social Service Agencies and any other local federation consisting of at least five local agencies which meet the requirements of this section.  Each federation shall certify the application for its member agencies and shall give state charitable agencies precedence over national agencies if both qualify for the charitable contribution campaign.  Applications from individual agencies shall not be accepted.

Added by Laws 1989, c. 142, § 9, emerg. eff. May 1, 1989.  Amended by Laws 1990, c. 291, § 4, eff. Sept. 1, 1990; Laws 1991, c. 68, § 1, emerg. eff. April 12, 1991; Laws 1993, c. 103, § 8, eff. Jan. 1, 1995; Laws 1999, c. 421, § 42, eff. Nov. 1, 1999; Laws 2004, c. 312, § 18, eff. July 1, 2004.

§74-7009.1.  Voluntary charitable agencies with budget of less than $50,000 - No audit required.

Notwithstanding the provisions of Section 7009 of Title 74 of the Oklahoma Statutes, if the annual budget of a voluntary charitable agency is less than Fifty Thousand Dollars ($50,000.00), no annual audit shall be required.

Added by Laws 1993, c. 103, § 9, emerg. eff. April 23, 1993.

§74-7010.  Admission of agencies to campaign - State presence test - Exemptions.

A.  A charitable agency wishing to be admitted to the State Charitable Campaign shall be required to demonstrate state presence.  The agency must comply with all of the following criteria in order to meet the state presence test:

1.  The agency must provide or procure direct human care services for persons residing in the state in which the charitable contribution campaign will be conducted;

2.  The agency shall have a board of directors that serves without compensation;

3.  A majority of the members of the board of directors shall be residents of the state;

4.  Consumers of service from the state shall be represented within the membership of the board of directors; and

5.  A substantial portion of the agency's annual budget shall be derived from public solicitations in the State of Oklahoma.

B.  Agencies whose primary focus is the providing of services to the needy overseas and Combined Health Agencies operating in this state shall be exempt from complying with the criteria set out in subsection A of this section and need not demonstrate state presence.

C.  The Armed Forces Veterans Homes Foundation shall be exempt from the provisions of this section and shall be authorized to participate in the State Charitable Campaign.

Added by Laws 1989, c. 142, § 10, emerg. eff. May 1, 1989.  Amended by Laws 1990, c. 291, § 5, eff. Sept. 1, 1990; Laws 1993, c. 103, § 10, eff. Jan. 1, 1995; Laws 2004, c. 312, § 19, eff. July 1, 2004.

§74-7011.  Repealed by Laws 1993, c. 103, § 11, emerg. eff. April 23, 1993.

§74-7050.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7051.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7052.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7053.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7054.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7055.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7056.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7057.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7058.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7059.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7060.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7061.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7062.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7063.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7064.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7065.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7066.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7067.  Repealed by Laws 2001, c. 303, § 3, eff. July 1, 2001.

§74-7068.  Abolition of Medical Technology and Research Authority - Transfer of powers, duties, and responsibilities to University of Oklahoma.

A.  The Medical Technology and Research Authority of Oklahoma is hereby abolished.  Effective July 1, 2001, the powers, duties, and responsibilities of the Authority as set forth in subsection C of this section shall be transferred to the University of Oklahoma.  All employees, property, records, unexpended funds, and outstanding financial obligations and encumbrances of the Authority are hereby transferred to the University of Oklahoma.

B.  1.  Employees transferred to the University of Oklahoma pursuant to this section shall retain pay and benefits, to the extent possible, including longevity, insurance benefits for themselves and their dependents, seniority, and rights and other privileges and benefits.

2. a. An employee transferred pursuant to the provisions of this section may elect to remain as a member of the Oklahoma Public Employees Retirement System and, if the employee elects to do so, shall file an election on a form prescribed for that purpose with the Oklahoma Public Employees Retirement System not later than December 31, 2001, or the employee may elect to become a member of the Teachers' Retirement System of Oklahoma and, if the employee elects to do so, shall file an election on a form prescribed for that purpose with the Teachers' Retirement System of Oklahoma not later than December 31, 2001.

b. If an employee files the election provided for in this paragraph to continue membership in the Oklahoma Public Employees Retirement System, the University of Oklahoma shall pay the required employer contributions applicable to the participating employers in the Oklahoma Public Employees Retirement System pursuant to Section 920 of Title 74 of the Oklahoma Statutes and the employee shall continue to pay employee contributions as required by Section 919.1 of Title 74 of the Oklahoma Statutes.

c. Until an employee files an election pursuant to this paragraph, the employee shall continue to be a member of the Oklahoma Public Employees Retirement System and the University of Oklahoma shall make required employer contributions pursuant to Section 920 of Title 74 of the Oklahoma Statutes.

d. If an employee transferred pursuant to this section elects a vested benefit to be paid from the Oklahoma Public Employees Retirement System, and if the employee has accumulated sick leave, on June 30, 2001, equal to or in excess of one hundred thirty (130) days then, notwithstanding the actual amount of accumulated sick leave the employee has accrued on the date as of which the vested benefit is elected, the provisions of Section 913 of Title 74 of the Oklahoma Statutes shall be applicable to the computation of participating service credit based upon accumulated sick leave for such employee.

3. a. An employee transferred pursuant to the provisions of this section may elect to become a member of the Teachers' Retirement System of Oklahoma pursuant to the election authorized by this section.  If the employee makes an election to become a member of the Teachers' Retirement System of Oklahoma, the employee may acquire service credit in the Teachers' Retirement System of Oklahoma pursuant to the provisions of Section 17-116.2 of Title 70 of the Oklahoma Statutes.

b. On and after the date that an employee makes an election to become a member of the Teachers' Retirement System of Oklahoma pursuant to subparagraph a of paragraph 2 of this subsection, the University of Oklahoma shall make required contributions pursuant to Section 17-108.1 of Title 70 of the Oklahoma Statutes and the employee shall make required contributions imposed pursuant to Section 17-116.2 of Title 70 of the Oklahoma Statutes.

c. On and after the date that an employee files the election to become a member of the Teachers' Retirement System of Oklahoma, the University of Oklahoma and the employee making the election shall be subject to all requirements of the provisions of Sections 17-101 et seq. of Title 70 of the Oklahoma Statutes governing the Teachers' Retirement System of Oklahoma.

C.  The following powers, duties, and responsibilities of the Authority shall be transferred to the University of Oklahoma:

1.  The regulation and control of all vehicular parking within the district, including vehicular parking in parking garages, on parking lots, along driveways and along public or private streets, and at all other locations within the district.  The University of Oklahoma is specifically empowered to regulate the number of vehicular parking spaces within the district, the hours of operation and availability of vehicular parking spaces, the charges to be assessed to the users of vehicular parking spaces and standards of construction and operation with respect to all vehicular parking facilities or areas within the district.  In furtherance of the foregoing, the University may enter into agreements with the City of Oklahoma City or other governmental agencies with respect to enforcement of parking regulations; however, in all cases, the jurisdiction, power and authority to regulate vehicular parking granted by this act to the University shall be superior to and shall control over any parking jurisdiction possessed by any other agency of state government, political subdivision or municipality.  No vehicular parking spaces shall be created or allowed to continue within the district unless authorized by the University.  Notwithstanding anything contained herein to the contrary, vehicular parking garages and hard-surfaced parking lots existing on May 1, 1990, not within public streets or rights-of-way, and having individual capacities in excess of ten (10) vehicular parking spaces, shall not be subject to the powers of the University as granted by this paragraph as to parking regulation unless, with respect to an individual property, the holder of same shall consent to such regulation by the University.  Those parties not consenting to regulation by the University shall be responsible for the maintenance and operation of their respective parking garages; and

2.  The regulation and control of vehicular parking within the secondary district as follows:  No parking garages or parking lots shall be constructed or used without the prior approval of the University; however, vehicular parking accessory to a building, provided to meet the minimum vehicular parking requirements of the City of Oklahoma City for such building, need not obtain approval of the University; provided further, all parking in excess of such minimum requirements shall obtain the approval of the University.  University approval shall not be required for vehicular parking garages or parking lots existing on May 1, 1990.  Parking accessory to a residence shall not require University approval.

D.  As used in this section:

1.  "District" means an area of Oklahoma County described as follows:  Beginning at a point on the centerline of the Centennial Expressway which intersects N.E. 11th Street, extended, thence east along the north right-of-way line of N.E. 11th Street and N.E. 11th Street extended to the west right-of-way line of Stiles Avenue, thence north along the west right-of-way line of Stiles Avenue to the north right-of-way line of N.E. 13th Street, thence east along the north right-of-way of N.E. 13th Street to the east right-of-way of Lincoln Boulevard, thence north along the west right-of-way line of Lincoln Boulevard to the intersection of the north right-of-way line of the east-west alley, extended, located in Block 7, Howe's Capitol Addition, thence east along the north right-of-way line of said alley and said alley, extended, to the west right-of-way line of Lindsay Avenue, thence north along the west right-of-way line of Lindsay Avenue to the north right-of-way line of N.E. 14th Street, thence east along the north right-of-way line of N.E. 14th Street to the west right-of-way line of Phillips Avenue, thence north along the west right-of-way line of Phillips Avenue to the north right-of-way line of N.E. 16th Street, thence east along the north right-of-way line of N.E. 16th Street to the east right-of-way line of McMecham Parkway, McMecham Parkway, also known as McMechan Parkway, also known as McMeachan Parkway, thence south along the east right-of-way line of McMecham Parkway, thence south along the east right-of-way line of McMecham Parkway to the north right-of-way line of N.E. 15th Street, thence east along the north right-of-way line of N.E. 15th Street to the east right-of-way line of Kelley Avenue, thence south along the east right-of-way line of Kelley Avenue to the north right-of-way line of N.E. 13th Street, thence northeasterly and east along the north right-of-way line of N.E. 13th Street to the east right-of-way line of Lottie Avenue, thence south along the east right-of-way line of Lottie Avenue to the south right-of-way line of N.E. 8th Street, thence west along the south right-of-way line of N.E. 8th Street to the east right-of-way line of North Lindsay Avenue, thence south along the east right-of-way line of Lindsay Avenue to the south right-of-way line of N.E. 6th Street and N.E. 6th Street, extended, thence west along the south right-of-way line of N.E. 6th Street to the east right-of-way line of Lincoln Boulevard, thence south along the east right-of-way line of Lincoln Boulevard to the south right-of-way line of N.E. 4th Street, thence west along the south right-of-way line of N.E. 4th Street to the centerline of the Centennial Expressway, thence north along the centerline of the Centennial Expressway to intersect with the north right-of-way line of N.E. 11th Street extended, being the point of beginning; and

2.  "Secondary district" means an area extending one thousand five hundred (1,500) feet beyond the boundaries of the district, but in no case west of the centerline of the Centennial Expressway.

Added by Laws 2001, c. 303, § 2, eff. July 1, 2001.

§74-7101.  Renumbered as § 840-2.10 of this title by Laws 1994, c. 242, § 54.

§74-8000.1.  Tulsa Race Riot - Legislative findings and intent.

The Oklahoma Legislature hereby finds, pursuant to the final report of The 1921 Tulsa Race Riot Commission regarding the 1921 Tulsa Race Riot of May 31-June 1, 1921, and the riot=s place in the history of race relations in Oklahoma:

1.  The root causes of the Tulsa Race Riot reside deep in the history of race relations in Oklahoma and Tulsa which included the enactment of Jim Crow laws, acts of racial violence (not the least of which was the 23 lynchings of African-Americans versus only one white from 1911) against African-Americans in Oklahoma, and other actions that had the effect of "putting African-Americans in Oklahoma in their place" and to prove to African-Americans that the forces supportive of segregation possessed the power to "push down, push out, and push under" African-Americans in Oklahoma;

2.  Official reports and accounts of the time that viewed the Tulsa Race Riot as a "Negro uprising" were incorrect.  Given the history of racial violence against African-Americans in Oklahoma, including numerous lynchings by white mobs, and the breakdown of the rule of law in Tulsa on May 31-June 1, 1921, it is understandable that African-Americans believe they needed to assist Tulsa police in protecting Dick Rowland, an African-American accused of attempting to rape a white woman, against an assembled white mob.  The documentation assembled by The 1921 Tulsa Race Riot Commission provides strong evidence that some local municipal and county officials failed to take actions to calm or contain the situation once violence erupted and, in some cases, became participants in the subsequent violence which took place on May 31 and June 1, 1921, and even deputized and armed many whites who were part of a mob that killed, looted, and burned down the Greenwood area;

3.  The staggering cost of the Tulsa Race Riot included the deaths of an estimated 100 to 300 persons, the vast majority of whom were African-Americans, the destruction of 1,256 homes, virtually every school, church and business, and a library and hospital in the Greenwood area, and the loss of personal property caused by rampant looting by white rioters.  The Tulsa Race Riot Commission estimates that the property costs in the Greenwood district was approximately $2 million in 1921 dollars or $16,752,600 in 1999 dollars.  Nevertheless, there were no convictions for any of the violent acts against African-Americans or any insurance payments to African-American property owners who lost their homes or personal property as a result of the Tulsa Race Riot.  Moreover, local officials attempted to block the rebuilding of the Greenwood community by amending the Tulsa building code to require the use of fire-proof material in rebuilding the area thereby making the costs prohibitively expensive;

4.  Perhaps the most repugnant fact regarding the history of the 1921 Tulsa Race Riot is that it was virtually forgotten, with the notable exception of those who witnessed it on both sides, for seventy-five (75) years.  This "conspiracy of silence" served the dominant interests of the state during that period which found the riot a "public relations nightmare" that was "best to be forgotten, something to be swept well beneath history=s carpet" for a community which attempted to attract new businesses and settlers;

5.  The work of many individual Oklahomans and now of The 1921 Tulsa Race Riot Commission has forever ended the "conspiracy of silence" surrounding the events in Tulsa of May 31-June 1, 1921, and their aftermath.  The Commission has subsequently turned the responsibility for how the State of Oklahoma will respond to the historical record to the 48th Oklahoma Legislature; and

6.  The 48th Oklahoma Legislature in enacting the 1921 Tulsa Race Riot Reconciliation Act of 2001 concurs with the conclusion of The 1921 Tulsa Race Riot Commission that the reason for responding in the manner provided by this act is not primarily based on the present strictly legal culpability of the State of Oklahoma or its citizens.  Instead, this response recognizes that there were moral responsibilities at the time of the riot which were ignored and has been ignored ever since rather than confront the realities of an Oklahoma history of race relations that allowed one race to "put down" another race.  Therefore, it is the intention of the Oklahoma Legislature in enacting the 1921 Tulsa Race Riot Reconciliation Act of 2001 to freely acknowledge its moral responsibility on behalf of the state of Oklahoma and its citizens that no race of citizens in Oklahoma has the right or power to subordinate another race today or ever again.

Added by Laws 2001, c. 315, § 2.

§74-8001.  Renumbered as § 683.25 of Title 63 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§74-8002.  Renumbered as § 683.26 of Title 63 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§74-8003.  Renumbered as § 683.28 of Title 63 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§74-8004.  Repealed by Laws 1996, c. 244, § 10, eff. July 1, 1996.

§74-8005.  Repealed by Laws 1996, c. 244, § 10, eff. July 1, 1996.

§74-8006.  Renumbered as § 683.32 of Title 63 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§74-8007.  Renumbered as § 683.33 of Title 63 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§74-8008.  Renumbered as § 683.34 of Title 63 by Laws 1996, c. 244, § 11, eff. July 1, 1996.

§74-8101.  Legislative findings and declarations.

A.  The Oklahoma State Legislature hereby finds and declares that:

1.  Statistical studies chronicling the status of African-American males in American society reveal startling and disturbing conditions and trends;

2.  By every indicia measuring achievement, success and quality of life in American society, African-American males are facing a prodigious struggle for survival while fighting formidable opponents;

3.  African-American males make up only three and two-tenths percent (3.2%) of the population of Oklahoma, but are victims of twenty-one and eight-tenths percent (21.8%) of the state's homicides and comprise twenty-one and five-tenths percent (21.5%) of all persons under the control of the State Department of Corrections;

4.  National statistics indicate that one of every twenty-two African-American males will die as a result of homicide and that one of every six African-American males will be arrested by the age of nineteen years;

5.  African-American males make up only three percent (3%) of Oklahoma's total college and university enrollment;

6.  African-American males suffer from more debilitating health problems, a higher death rate and a lower life expectancy than males in other ethnic and racial groups;

7.  Between the years 1973 and 1988, the average real annual income for African-American males in the United States between the ages of twenty and twenty-four years fell by more than fifty percent (50%); and

8.  There is no statewide repository of data available on the status of African-American males.

Added by Laws 1993, c. 96, § 1, emerg. eff. April 18, 1993.

§74-8102.  Creation.

There is hereby established the Oklahoma Task Force on the Status of African-American Males.

Added by Laws 1993, c. 96, § 2, emerg. eff. April 18, 1993.

§74-8103.  Membership - Temporary appointments - Chair and vice chair.

A.  The Oklahoma Task Force on the Status of African-American Males shall consist of twenty-one (21) members, seven of whom shall be appointed by the President Pro Tempore of the Oklahoma Senate, seven of whom shall be appointed by the Speaker of the Oklahoma House of Representatives, and seven of whom shall be appointed by the Governor, as follows:

1.  Appointments to the Task Force shall include, but not be limited to, members of the State Senate and the House of Representatives, professionals in the fields of criminal justice, health and social services, education, employment, economic development, commerce and the media.  State officers or employees may be appointed to the Task Force;

2.  The initial appointments to the Task Force shall be made not later than July 1, 1993, provided that appointments may be made immediately upon passage of this act;

3.  Whenever an appointment to the Task Force is not made by July 1, 1993, the position shall be filled, on a temporary basis, by a person appointed by a quorum of the Task Force.  A person appointed by a quorum of the Task Force shall, however, serve only until the appropriate appointing authority makes a permanent appointment.  For purposes of this paragraph, a quorum of the Task Force shall be ten (10) members, except that none of these ten members shall have been appointed by a quorum of the Task Force;

4.  The President Pro Tempore of the Oklahoma State Senate shall designate a chair for the Task Force from among the Senate appointees; and

5.  The Speaker of the Oklahoma House of Representatives shall designate a vice-chair for the Task Force from among the House of Representatives appointees.

B.  Members of the Task Force shall serve without compensation but may be reimbursed by the appointing authority for necessary travel pursuant to the State Travel Reimbursement Act, Section 500.1 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1993, c. 96, § 3, emerg. eff. April 18, 1993.

§74-8104.  Duties and responsibilities.

A.  It shall be the duty and responsibility of the Oklahoma Task Force on the Status of African-American Males to:

1.  Appoint advisory committees with recognized expertise in the targeted areas listed in paragraph 2 of this section;

2.  Conduct research to determine the nature and extent of the problems concerning African-American males in targeted areas which shall include, but not be limited to, employment, education, criminal justice, social services, health, economic empowerment and the media;

3.  Hold public hearings for the purpose of collecting data;

4.  Identify existing federal, state and local programs that address problems and solutions relevant to the targeted areas of study;

5.  Develop community education and public awareness programs especially designed for African-American males; and

6.  Develop strategies to improve the social condition of African-American males.

B.  Staffing for the Task Force shall be provided by the staffs of the Senate and the House of Representatives.

C.  The Task Force may meet or consult with any persons as may be able to assist the Task Force in carrying out its duties pursuant to this act.

D.  The Task Force shall report its findings to the Legislature and the Governor, upon request, beginning January 31, 1994, and annually thereafter, through January 31, 1996.

Added by Laws 1993, c. 96, § 4, emerg. eff. April 18, 1993.

§74-8121.  Task Force on Electronic Commerce.

A.  There is hereby created to continue until June 1, 2007, the Task Force on Electronic Commerce.  The purpose of the Task Force shall be to study the technology of and applications for electronic commerce and to prepare recommendations for legislative and other action needed to assure the availability and use of electronic commerce technology in the state.

B.  The Task Force shall be composed of fifty (50) members as follows:

1.  The Secretary of State or designee;

2.  The Director of State Finance or designee;

3.  The Director of the Information Services Division of the Office of State Finance or designee;

4.  The Attorney General or designee;

5.  The Director of the Department of Central Services or designee;

6.  The Director of the Oklahoma Department of Commerce or designee;

7.  The Chancellor of the Oklahoma State Regents for Higher Education or designee;

8.  The Chief Justice of the Oklahoma Supreme Court or designee;

9.  The State Auditor and Inspector or designee;

10.  The Superintendent of Public Instruction or designee;

11.  The Administrator of the Oklahoma Securities Commission or designee;

12.  One member who represents the Uniform Commercial Code Filing Office in the office of the county clerk of Oklahoma County;

13.  The Chair of the Evidence Code Committee for the Oklahoma Bar Association;

14.  Three members of the House of Representatives appointed by the Speaker of the House of Representatives;

15.  One member who represents a statewide association of professional engineers and architects to be appointed by the Speaker of the House of Representatives;

16.  Three members of the Senate appointed by the President Pro Tempore of the Senate;

17.  Two members who represent a business association to be appointed by the Governor;

18.  Two members who represent the banking industry to be appointed by the Governor;

19.  One member who represents a state banking association to be appointed by the President Pro Tempore of the Senate;

20.  Two members who represent the insurance industry to be appointed by the Governor;

21.  Two members of the Oklahoma Bar Association to be appointed by the Governor;

22.  One member who represents large manufacturing businesses to be appointed by the Governor;

23.  One member who represents small manufacturing businesses to be appointed by the Governor;

24.  One member from a software or computer services business entity to be appointed by the Governor;

25.  One member who represents the land title profession to be appointed by the Speaker of the House of Representatives;

26.  Two members who represent the telecommunications industry, one to be appointed by the President Pro Tempore of the Senate and one to be appointed by the Speaker of the House of Representatives;

27.  One member who represents a federal governmental agency with offices in Oklahoma to be appointed by the President Pro Tempore of the Senate;

28.  Two members who represent vocational-technical education, one to be appointed by the Speaker of the House of Representatives and one to be appointed by the Governor;

29.  One member who represents credit unions to be appointed by the President Pro Tempore of the Senate;

30.  One member who represents a public school district to be appointed by the Speaker of the House of Representatives;

31.  One member representing the transportation industry appointed by the Governor;

32.  One member representing a statewide oil and gas royalty owners association to be appointed by the Speaker of the House of Representatives;

33.  One member representing a statewide organization of cities and towns to be appointed by the President Pro Tempore of the Senate;

34.  Two members, one who represents a large retailer located in Oklahoma that conducts a majority of its business by means of electronic commerce to be appointed by the Speaker of the Oklahoma House of Representatives and one who represents a small retailer located in Oklahoma that conducts a majority of its business by means of electronic commerce to be appointed by the President Pro Tempore of the State Senate;

35.  One member from a business or firm specializing in web design to be appointed by the Speaker of the House of Representatives;

36.  One member from city government from a city below ten thousand (10,000) in population according to the latest Federal Decennial Census;

37.  One member from county government from a county below thirty thousand (30,000) in population according to the latest Federal Decennial Census; and

38.  Two members at large, one to be appointed by the Speaker of the House of Representatives and one to be appointed by the President Pro Tempore of the Senate.

C.  Members who were serving on the Task Force as of June 1, 2001, shall automatically be appointed to serve on the Task Force on Electronic Commerce after June 1, 2001.

D.  Meetings shall be held at the call of the chairperson.  The Task Force shall meet at such time as established by the chairperson.

E.  The Task Force shall:

1.  Study the technology of and applications for electronic commerce;

2.  Review and compare electronic commerce legislation from other states;

3.  Survey vendors which have developed technology for electronic commerce and review the available technology;

4.  Study the cost of implementing and maintaining a state electronic signature certification program;

5.  Make recommendations on an appropriate structure for a state electronic signature certification program; and

6.  Make recommendations for implementing electronic commerce procedures for state agencies.

F.  Members of the Task Force shall receive no compensation for serving on the Task Force, but shall receive travel reimbursement as follows:

1.  Legislative members of the Task Force shall be reimbursed for their necessary travel expenses incurred in the performance of their duties in accordance with Section 456 of this title from the legislative body in which they serve;

2.  State agency employees who are members of the Task Force shall be reimbursed for travel expenses incurred in the performance of their duties by their respective agencies in accordance with the State Travel Reimbursement Act; and

3.  All other Task Force members shall be reimbursed by the Oklahoma Department of Commerce for travel expenses incurred in performance of their duties on the Task Force, in accordance with the State Travel Reimbursement Act.

G.  As necessary to carry out its charge, the Task Force may seek technical assistance from specialists in electronic commerce technology.

H.  Staffing for the Task Force shall be provided jointly by the staff for the House of Representatives and the State Senate.

Added by Laws 2001, c. 282, § 3, eff. July 1, 2001.  Amended by Laws 2004, c. 180, § 1, eff. July 1, 2004.

§74-8151.  Repealed by Laws 2000, c. 251, § 4, eff. July 1, 2000.

§74-8201.  Repealed by Laws 2001, c. 277, § 16, eff. July 1, 2001.

§74-8201.1.  Tulsa Race Riot Memorial of Reconciliation Design Committee - Membership and duties.

A.  There is hereby created The 1921 Tulsa Race Riot Memorial of Reconciliation Design Committee.  The purpose of the Design Committee shall be to recommend the design of The 1921 Tulsa Race Riot Memorial of Reconciliation and to provide oversight and advice to the Oklahoma Historical Society in the development, construction and operations of such memorial.  Monies appropriated by the Legislature necessary for construction and design of the memorial shall be set at an amount not to exceed Five Million Dollars ($5,000,000.00).

B.  The Committee shall consist of seventeen (17) members as follows:

1.  Two members of the Oklahoma House of Representatives appointed by the Speaker of the House of Representatives;

2.  Two members of the Oklahoma State Senate appointed by the President Pro Tempore of the Senate;

3.  Two members appointed by the Governor;

4.  The former Chair of The 1921 Tulsa Race Riot Commission at the time that the Commission terminated, or a designee;

5.  The Executive Director of the Oklahoma Historical Society, or a designee;

6.  The Executive Director of the Oklahoma Tourism and Recreation Department, or a designee;

7.  The Mayor of the City of Tulsa, or a designee;

8.  The Chair of the Tulsa City Council, or a designee;

9.  The Chair of the Board of County Commissioners of Tulsa County, or designee;

10.  One member, appointed by the Mayor of the City of Tulsa, who shall be a resident in the area of the ward or equivalent political subdivision of the City of Tulsa known as "Greenwood", and historically identified as "Black Wall Street of America";

11.  Two nonlegislator Tulsa County residents, one of whom shall be appointed by the Speaker of the Oklahoma House of Representatives and one of whom shall be appointed by the President Pro Tempore of the Oklahoma State Senate; and

12.  The executive directors or equivalent officers, or their designees, of the Metropolitan Tulsa Chamber of Commerce and the chamber of commerce organization for the Greenwood Area.

C.  The members shall annually elect a chair and vice-chair from among the membership.  Meetings of the Design Committee shall be subject to the provisions of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

D.  Members of the Design Committee shall receive no compensation for their service on the Design Committee, but shall receive travel reimbursement as follows:

1.  Legislative members of the Design Committee shall be reimbursed for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of Section 456 of  this title;

2.  Nonlegislative state agency members of the Design Committee shall be reimbursed by their agencies pursuant to the provisions of the State Travel Reimbursement Act; and

3.  Other members of the Design Committee shall be reimbursed by the Oklahoma Historical Society pursuant to the provisions of the State Travel Reimbursement Act.

E.  Staffing for the Design Committee shall be provided by the staffs of the Oklahoma House of Representatives, the Oklahoma State Senate and the Oklahoma Historical Society.

F.  The duties of the Design Committee shall be to:

1.  Develop criteria for and solicit public comment and input on the development and design of The 1921 Tulsa Race Riot Memorial of Reconciliation;

2.  Develop and implement criteria for The 1921 Tulsa Race Riot Memorial of Reconciliation Design Competition which shall include, but not be limited to, solicitation of designs from appropriate persons or entities.  The Design Committee shall select three designs as finalists from among the designs submitted through the competition and shall present the selected designs to the public for comment and input.  The Design Committee shall give due consideration to the comments received from the public in choosing the design that, in the opinion of a majority of the Design Committee members, is most appropriate to commemorate the lives of the victims and honor the survivors of The 1921 Tulsa Race Riot.  The Design Committee shall forward the selected design to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate;

3.  From the three finalists, select the design winner and an alternate whose designs shall be forwarded to the Executive Director of the Oklahoma Historical Society;

4.  Provide oversight and advice to the Oklahoma Historical Society during the development, design and construction of The 1921 Tulsa Race Riot Memorial of Reconciliation; and

5.  Assist with the creation of a nonprofit organization the principal purpose of which shall be to assist in implementing the provisions of the 1921 Tulsa Race Riot Reconciliation Act of 2001.

G.  The Executive Director of the Oklahoma Historical Society shall be responsible for awarding all contracts related to the construction of the memorial.  The Executive Director, in consultation with the Committee, may elect to use the alternate design or recommend the reopening of the award process if the winning design construction exceeds the anticipated budget for the memorial.

Added by Laws 2000, c. 36, § 3, emerg. eff. April 6, 2000.  Amended by Laws 2001, c. 315, § 3; Laws 2002, c. 395, § 1, eff. Nov. 1, 2002.

§74-8201.2.  1921 Tulsa Race Riot Memorial of Reconciliation Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Historical Society to be designated The 1921 Tulsa Race Riot Memorial of Reconciliation Revolving Fund.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of:  revenue received pursuant to publication of the final report of The 1921 Tulsa Race Riot Commission; funds received from a joint venture between the City of Tulsa and The 1921 Tulsa Race Riot Commission; gifts; donations; or private, state, or federal grant funds.

B.  All monies accruing to the credit of such fund are hereby appropriated and may be budgeted and expended by the Oklahoma Historical Society for the purpose of paying for expenses associated with publication of the final report of The 1921 Tulsa Race Riot Commission and expenses incurred by The 1921 Tulsa Race Riot Memorial of Reconciliation Design Committee in developing criteria for, selecting the design of, and providing oversight and advice during the development, design and construction of The 1921 Tulsa Race Riot Memorial of Reconciliation.

C.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 2001, c. 36, § 4, emerg. eff. April 6, 2000.  Amended by Laws 2001, c. 315, § 4.

§74-8202.  Repealed by Laws 2001, c. 277, § 16, eff. July 1, 2001.

§74-8203.  Raising monies for purposes of 1921 Tulsa Race Riot Reconciliation Act of 2001.

It is the intent of the Legislature that the Oklahoma Capitol Complex and Centennial Commemoration Commission and the not-for-profit corporation authorized by Section 98.4 of Title 73 of the Oklahoma Statutes to assist the Commission shall cooperate in raising public and private monies for the purposes set forth in the 1921 Tulsa Race Riot Reconciliation Act of 2001.

Added by Laws 2001, c. 315, § 5.

§74-8204.  Acquisition and development of property for The 1921 Tulsa Race Riot Memorial of Reconciliation.

A.  The Oklahoma Historical Society is hereby authorized to acquire real property for the site for the location of The 1921 Tulsa Race Riot Memorial of Reconciliation.  The site selection shall involve the cooperation of The 1921 Tulsa Race Riot Memorial of Reconciliation Committee.  The Society shall assume the performance of all existing and future obligations related to the development, design, operation and maintenance of The 1921 Tulsa Race Riot Memorial of Reconciliation created in Section 8201.1 of Title 74 of the Oklahoma Statutes.

B.  The Society shall hold and use the land transferred to the Oklahoma Historical Society pursuant to the provisions of subsection A of this section for the development, design, construction and operation of The 1921 Tulsa Race Riot Memorial of Reconciliation commemorating the lives of the victims and honoring the survivors of The 1921 Tulsa Race Riot.  The Society shall erect the memorial pursuant to procedures outlined in Section 8201.1 of Title 74 of the Oklahoma Statutes.

Added by Laws 2000, c. 36, § 2, emerg. eff. April 6, 2000.  Amended by Laws 2000, c. 418, § 23, eff. July 1, 2000; Laws 2001, c. 315, § 6, eff. Sept. 1, 2001.  Renumbered from § 4.13 of Title 53 by Laws 2001, c. 315, § 21.

§74-8205.  Certification of list of surviving residents of the Greenwood community.

The Executive Director of the Oklahoma Historical Society shall certify on or before October 1, 2001, an official list of surviving residents on May 31 through June 1, 1921, of the Greenwood community in the City of Tulsa when the Tulsa Race Riot took place who are known to be living as of the effective date of this act, from the research of The Tulsa Race Riot Commission and any other survivors of the 1921 Tulsa Race Riot who can document that they should be included.  No additional persons shall be added to the list after October 1, 2001.

Added by Laws 2001, c. 315, § 7.

§74-8221.  Short title.

Sections 8221 through 8226 of this title shall be known and may be cited as the "Greenwood Area Redevelopment Authority Act".

Added by Laws 2001, c. 315, § 8.  Amended by Laws 2002, c. 395, § 2, eff. Nov. 1, 2002.

§74-8222.  Definitions.

As used in this act:

1.  "Authority" means the Greenwood Area Redevelopment Authority; and

2.  "Greenwood Area" means those portions of the City of Tulsa sustaining significant damage during the period of civil unrest occurring during the months of May and June 1921, and further identified as follows:

That area of the City of Tulsa bordered on the west by the Tulsa County-Osage County line, on the south by Archer Street, on the east by Lewis Avenue, and on the north the boundary extended beyond Pine Street to approximately 56th Street.

Added by Laws 2001, c. 315, § 9.  Amended by Laws 2004, c. 74, § 1.

§74-8223.  Greenwood Area Redevelopment Authority - Board of Trustees.

A.  There is hereby created the Greenwood Area Redevelopment Authority.  The Authority shall be an instrumentality of the state.

B.  The Authority is created in order to provide a method to facilitate the redevelopment of the Greenwood Area.

C.  In addition to other responsibilities imposed pursuant to the Greenwood Area Redevelopment Authority Act, the mission of the Authority shall be to assist in finding methods for other entities, both in the private sector and public sector, to promote the investment, reinvestment, development and revitalization of qualified metropolitan areas.

D.  The Authority shall be governed by a board of trustees which shall consist of twenty (20) members to be appointed or who shall serve on the board of trustees for the Authority as follows:

1.  Two members to be appointed by the Speaker of the House of Representatives, one of whom shall be a legislator from the area of the City of Tulsa;

2.  Two members to be appointed by the President Pro Tempore of the Oklahoma State Senate, one of whom shall be a legislator from the area of the City of Tulsa;

3.  Two members to be appointed by the Governor;

4.  Five members to be appointed by the mayor of the City of Tulsa;

5.  The executive director, or a designee, of the Tulsa Metropolitan Chamber of Commerce;

6.  The executive director, or a designee, of the Chamber of Commerce serving the Greenwood Area;

7.  The executive director, or a designee, of the Oklahoma Department of Commerce;

8.  The executive director, or a designee, of the Oklahoma Bankers' Association;

9.  Two persons to be selected by the Oklahoma Municipal League with the following qualifications:

a. a person with experience in the use of venture capital or seed capital to promote investment or reinvestment in metropolitan areas, and

b. a person with qualifications deemed suitable for the purposes of the Authority as determined by the Oklahoma Municipal League;

10.  Two persons to be appointed by the board of county commissioners of Tulsa County; and

11.  The President of Oklahoma State University - Tulsa, or a designee.

E.  The Authority shall be authorized to conduct its meetings as required in order to perform the duties imposed upon the Authority pursuant to law.  The Authority shall be subject to the provisions of the Oklahoma Open Meeting Act.

F.  A simple majority of the members present shall be required to approve any actions taken by the Authority.

G.  No person appointed to or otherwise serving on the board of trustees of the Authority shall be required to vacate any public office otherwise subject to the requirements of Section 6 of Title 51 of the Oklahoma Statutes and for purposes of such requirements, the position of trustee shall not be considered a public office.

Added by Laws 2001, c. 315, § 10.  Amended by Laws 2002, c. 395, § 3, eff. Nov. 1, 2002.

§74-8224.  Powers of Authority.

A.  The Authority shall have the power to:

1.  Adopt a seal for its official use;

2.  Contract;

3.  Own property;

4.  Accept gifts and donations;

5.  Invest funds under its control; and

6.  Such other powers as are not inconsistent with the duties and responsibilities imposed upon the Authority.

B.  The Authority shall not have the power to:

1.  Acquire property through the use of eminent domain;

2.  Become indebted in any manner; or

3.  Take any action in derogation of the rights, whether based on contract or otherwise, established pursuant to any agreements entered into between private entities, between public entities or by one or more private and one or more public entities.

Added by Laws 2001, c. 315, § 11.

§74-8225.  Long-term development plan.

A.  In addition to other responsibilities imposed upon it by law, the Greenwood Area Redevelopment Authority shall develop a long-term plan for the redevelopment of the Greenwood Area.  The Authority may engage the services of such advisors, consultants or other persons or business entities as may be required in order to formulate the plan.

B.  The plan shall include:

1.  An assessment of the existing conditions of the Greenwood Area, including, but not limited to:

a. population,

b. per capita income,

c. employment or unemployment rates,

d. workforce characteristics,

e. assessed value,

f. existing land use regulations or restrictions,

g. available utilities such as water, electricity, solid and other waste disposal and access to telecommunication services, including but not limited to conventional or fiber optic cable,

h. identification of persons or entities doing business within the Greenwood Area,

i. identification of existing infrastructure such as water, sewer, roads, and other public sector assets which are material to business location, business investment and business reinvestment decisions,

j. traffic volume and characteristics,

k. any existing economic development incentives applicable to persons or entities within the Greenwood Area, including but not limited to areas which qualify as enterprise zones pursuant to Section 690.1 et seq. of Title 62 of the Oklahoma Statutes and any existing or proposed increment or incentive districts pursuant to the Local Development Act, Section 850 et seq. of Title 62 of the Oklahoma Statutes, and

l. such other demographic data or characteristics as the Authority or its consultants or advisors consider to be relevant to the mission and responsibilities imposed upon the Authority pursuant to this section;

2.  Specific recommendations regarding the redevelopment and reinvestment of capital within the Greenwood Area, including, but not limited to recommendations regarding the uses of real property most conducive to the redevelopment and reinvestment of the Greenwood Area, whether for residential dwellings, wholesale or retail business activity, commercial and industrial activity, governmental uses, community assets such as parks and similar development, and such other uses of the Greenwood Area real property most conducive to a sustained and viable redevelopment and reinvestment resulting in a productive use of the real property and improvements located within the Greenwood Area;

3.  An analysis of the efforts of other states or political subdivisions with respect to the redevelopment and reinvestment of areas with economic characteristics similar to the Greenwood Area with recommendations to duplicate successful models or programs, whether through the stimulation of private investment, the use of government resources to stimulate private investment, community development programs and other methods as deemed advisable by the Authority;

4.  A specific list of resources that might be utilized in the redevelopment and reinvestment effort, including, but not limited to:

a. federal grants or loans or programs offered through any federal agency such as the United States Department of Commerce and the United States Department of Housing and Urban Development,

b. state programs available to individuals or business entities, whether in the form of grants or loans or other programs, which would have the effect of stimulating redevelopment and reinvestment in the Greenwood Area,

c. local programs available to individuals or business entities which would have the effect of stimulating redevelopment and reinvestment in the Greenwood Area, and

d. any program or resource available through private not-for-profit organizations that would be compatible with the goals and objectives of the Authority with respect to its duties for the development of the long-term plan and the identification of specific actions which could be taken to stimulate redevelopment and reinvestment in the Greenwood Area; and

5.  A projected timetable with specific dates to achieve the recommended development of the Greenwood Area including specific actions to be taken by persons, business entities, financial service providers, contractors, consultants, or other persons or entities in order to achieve the recommendations of the Authority within a realistic period of time.

C.  The long-term plan of the Authority shall be presented to the mayor of the City of Tulsa, the Speaker of the Oklahoma House of Representatives, the President Pro Tempore of the Oklahoma State Senate and the Governor not later than September 1, 2003.

Added by Laws 2001, c. 315, § 12.  Amended by Laws 2002, c. 395, § 4, eff. Nov. 1, 2002; Laws 2003, c. 269, § 2, emerg. eff. May 26, 2003.

§74-8226.  Assistance to Authority by other entities.

The Oklahoma Department of Commerce, the Oklahoma Tax Commission, the Oklahoma Employment Security Commission and all other state agencies, boards, commissions, departments and other entities shall provide such assistance to the Authority as may be required in order for the Authority to perform the duties imposed upon it pursuant to law.

Added by Laws 2001, c. 315, § 13.

§74-8301.  Contributions for construction of World War II memorial in Washington, D.C.

A.  It is the intent of the Oklahoma Legislature to honor all individuals and specifically Oklahomans who served in the Armed Forces of the United States during World War II, the many who died, and those who supported the war effort from home by committing to contribute to the construction of a World War II memorial to be located in Washington, D.C.

B.  If funds are made available for such purpose, the Department of Veterans Affairs shall provide an amount of not less than Two Hundred Sixty-five Thousand Dollars ($265,000.00) to the World War II memorial, which represents approximately One Dollar ($1.00) for every person from Oklahoma who served in the war.

C.  The Department may accept contributions of money on behalf of Oklahoma World War II veterans from veterans' organizations or other private organizations, entities, or persons to meet the state's commitment as set forth in subsection B of this section for the construction of the World War II memorial.  The Department may request contributions from the Oklahoma Historical Society, the Oklahoma Tourism and Recreation Department, the State Regents for Higher Education, the Department of Human Services, and any other state agency or public entity the Department deems appropriate.

D.  The Department shall pay the money collected or credited for the purpose of the World War II memorial to the American Battle Monuments Commission for the construction of a memorial on federal land in the District of Columbia to honor members of the United States Armed Forces who served in World War II.

Added by Laws 2000, c. 284, § 1, eff. July 1, 2000.

§74-8302.  Rural Area Development Task Force.

A.  There is hereby created the Rural Area Development Task Force.  The Task Force shall consist of eleven (11) members to be selected as follows:

1.  One member to be appointed by the Speaker of the House of Representatives;

2.  One member to be appointed by the President Pro Tempore of the Senate;

3.  Five members to be appointed by the Governor, each of whom shall have demonstrated experience or interest in one or more issues affecting rural development, including, but not limited to, private sector financial expertise, economic development at the state or local level, agricultural economics, health care services, communications technology, business site location decisions, rural housing or such other areas of expertise as the Governor deems to be in the best interests of service as a member of the Task Force;

4.  One member who shall be the Executive Director of the Oklahoma Department of Commerce or a designee;

5.  One member who shall be the Director of the Oklahoma Department of Agriculture, Food and Forestry or a designee;

6.  One member to be selected by the board of directors of Rural Enterprises, Inc.; and

7.  One member to be selected by Oklahoma Association of Regional Councils, with the advice and consent of each of the substate planning districts.

B.  The Task Force shall select from among its membership a chair and vice-chair.  The Task Force shall be authorized to meet at such times as may be required in order to perform the duties imposed upon it by law.

C.  Except as otherwise provided by this subsection, the Task Force shall be subject to the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.  For purposes of providing assistance to the Advisory Team for the Rural Action Partnership Program, the Rural Area Development Task Force shall be authorized to conduct meetings by teleconference or videoconference, if required.  For purposes of any action requiring a vote of the Task Force to provide such assistance to the Advisory Team, the Task Force may take such action by affirmative vote of a simple majority of the members of the Task Force present or participating in such teleconference or videoconference.

D.  The Task Force shall study and examine ways in which the State of Oklahoma:

1. Can effectively develop its rural economy;

2. Promote rural areas of the State of Oklahoma for purposes of business site location efforts;

3.  Support the Oklahoma Department of Commerce in implementation of the Rural Action Partnership Program and existing efforts to assist rural areas of the state with economic development efforts;

4.  Can modify existing incentives or create additional incentives that are likely to result in the formation of business capital and job creation which directly benefits the communities located in primarily rural areas of the state;

5.  Can modify existing incentives or create additional incentives that promote and support individuals engaged in agriculture, aquaculture, farming, ranching, agricultural product processing and all forms of business activity that add significant value to inputs developed with labor and capital originating from the state; and

6.  Take such other actions as may be conducive to the improvement of the rural Oklahoma economy and creation of quality employment in rural areas and to enhance the quality of life for rural residents.

E.  The Task Force may request such assistance as it may require from the Oklahoma Department of Commerce, the Oklahoma Department of Agriculture, Food and Forestry, the Oklahoma Employment Security Commission, the Oklahoma Tax Commission, the Oklahoma Tourism and Recreation Department, the Oklahoma Department of Career and Technology Education, and such other entities of state government as the Task Force may deem relevant to its mission and duties.

F.  Staff assistance for the Task Force shall be provided by the Oklahoma House of Representatives and the State Senate.

G.  The Task Force shall examine the final recommendations of any previous Task Force, Commission, working group, association or other entity that has previously undertaken a study of rural economic development efforts within the ten (10) years preceding the effective date of this act.  The Task Force shall determine the extent to which any of such recommendations have been implemented, either pursuant to changes in state law or policy, and to the extent possible, the Task Force shall determine whether the implementation of the recommendation from such prior studies was effective.

H.  The Task Force shall develop recommendations specifically designed to improve the economic development of rural areas of the State of Oklahoma, whether through formation of business capital, job creation, job training, agricultural development, small business formation and entrepreneurship programs, or other method identified by the Task Force as having potential for improvement of economic and related conditions in rural areas of the state.

I.  On and after the effective date of this act, the Task Force shall provide such assistance to the Advisory Team for the Rural Action Partnership Program as may be required.

Added by Laws 2003, c. 269, § 1, emerg. eff. May 26, 2003.  Amended by Laws 2004, c. 471, § 3, eff. July 1, 2004.

§74-8303.  Rural Action Partnership Program - Duties - Annual evaluation - Purpose.

A.  There is hereby created within the Oklahoma Department of Commerce the Rural Action Partnership Program.

B.  The Rural Action Partnership Program shall be responsible for coordinating and assisting in:

1. Establishing a statewide toll free telephone program to serve as a point of first contact between persons, business entities, groups, associations, organizations, state and local government officials and others for purposes of facilitating contact with service providers, providing information regarding primarily rural economic development entities, programs, resources and activities and to provide assistance to persons, firms and representatives of governmental entities attempting to establish or expand a for-profit business in a rural area of the state;

2.  Assisting in the coordination of primarily rural economic development programs offered within the state;

3.  Administering a rural economic development and employer regional outreach program that divides the state into at least four areas with each such area to be served by at least one rural regional economic development coordinator who shall assist in the establishment and coordination of rural economic development partnerships;

4.  The accumulation and organization of information to be used as a rural economic development resource database, including, but not limited to, contact information for persons, firms, groups, organizations and others involved in rural economic development issues, availability of federal, state and local incentive programs, and, subject to available funding, the development and maintenance of a rural development Internet web site to promote access to such information;

5.  A comprehensive survey of natural resources located or available in primarily rural areas of the state in order to match potential value-added business activity with such resources;

6.  The sponsorship, with key economic development partners, of periodic rural development summits or conferences for purposes of communicating about the existence of the Rural Action Partnership Program, availability of assistance, development of additional services consistent with the mission of the Program and such matters as may be conducive to improving the delivery of services with respect to rural development programs and rural economic development; and

7.  Providing such services and developing such programs, functions or initiatives that may be necessary for or that would promote the development of rural resources and the rural economy.

C.  The mission of the Rural Action Partnership Program shall be to foster healthy and sustainable rural communities through small business retention, expansion, and entrepreneurial development.

D.  The primary emphasis for the regional economic development outreach specialists shall be to serve the needs of the communities or regions with declining populations or with economic indicators that suggest additional information and resources would be of benefit to improve the economic conditions of such community.

E.  The Oklahoma Department of Commerce, in support of the mission of the Rural Action Partnership Program, may request the assistance of the Oklahoma Water Resources Board, Department of Environmental Quality, Oklahoma Corporation Commission, Oklahoma Tax Commission, Oklahoma Employment Security Commission, Oklahoma Department of Agriculture, Food, and Forestry, Oklahoma Department of Tourism, Department of Transportation, the Oklahoma State Regents for Higher Education, the Oklahoma Department of Career and Technology Education or such other agencies, boards, commissions, departments or other entities of state government as may be required in order to assist with the implementation of the programs for which the Rural Action Partnership Program is responsible.

F.  The Oklahoma Department of Commerce shall conduct an annual evaluation of the Rural Action Partnership Program.  Not later than December 31, 2007, the Executive Director of the Oklahoma Department of Commerce shall make a report regarding the actions and functions of the Rural Action Partnership Program to the Governor, Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the State Senate.  The report shall summarize the activity and results of the Program and may contain recommendations for changes in the functions of the Program, including changes in funding.

Added by Laws 2004, c. 471, § 1, eff. July 1, 2004.

§74-8304.  Rural Action Partnership Program - Advisory team.

A.  There shall be an Advisory Team for the Rural Action Partnership Program.

B.  The Advisory Team shall not have any direct control or policy making authority with respect to the Rural Action Partnership Program.  The Rural Action Partnership Program shall be the responsibility of the Executive Director of the Oklahoma Department of Commerce.

C.  The Advisory Team shall consist of:

1.  The Executive Director of the Oklahoma Department of Commerce or a designee;

2.  A person to be selected by action of the Board of Directors of Rural Enterprises of Oklahoma, Inc.;

3.  A person to be selected by action of the Board of Directors of the Oklahoma Association of Regional Councils;

4.  A person to be selected by the governing entity for the Oklahoma Small Business Development Centers;

5.  A person to be selected by the Oklahoma Association of R.C. and D. Councils;

6.  A person to be designated by the Commissioner of the Department of Agriculture, Food, and Forestry;

7.  A person to be designated by the Governor's Council of Workforce and Economic Development;

8.  A person to be selected by the Board of the Oklahoma Alliance for Manufacturing Excellence;

9.  A person to be selected by the Oklahoma Department of Career and Technology Education;

10. A person to be selected by the Oklahoma State Regents for Higher Education;

11. A person to be selected by the Oklahoma Department of Transportation; and

12.  Three persons to be selected by the Governor to represent rural businesses and rural communities.

D.  For purposes of the Oklahoma Open Meeting Act, the Advisory Team shall be deemed a public body, but shall be authorized to conduct its meetings by teleconference.

E.  The Advisory Team shall be authorized to meet as often as may be required to assist in the development of the Rural Action Partnership Program and may request assistance from the Rural Area Development Task Force for such purpose.

Added by Laws 2004, c. 471, § 2, eff. July 1, 2004.

§74-8401.  War on Terror Memorial Design Committee.

A.  There is hereby created the War on Terror Memorial Design Committee.  The purpose of the Committee shall be to recommend the design of the Memorial and to provide oversight and advice to the Oklahoma Historical Society in the site selection, design, construction, and funding sources of the Memorial.

B.  The Committee shall consist of twelve (12) members as follows:

1.  Two members of the Oklahoma House of Representatives appointed by the Speaker of the House of Representatives;

2.  Two members of the Oklahoma State Senate appointed by the President Pro Tempore of the Senate;

3.  Two members appointed by the Governor;

4.  The Lieutenant Governor, or a designee;

5.  The Executive Director of the Oklahoma Historical Society, or a designee;

6.  The Executive Director of the Oklahoma Tourism and Recreation Department, or a designee;

7.  The Director of the Department of Central Services, or a designee;

8.  The President of the Oklahoma Veterans Council, or a designee; and

9.  The Executive Director of the Oklahoma Arts Council, or a designee.

C.  The members shall annually elect a chair and vice-chair from among the membership.  Meetings of the Committee shall be subject to the provisions of the Oklahoma Open Meeting Act and the Oklahoma Open Records Act.

D.  Members of the Committee shall receive no compensation for their service on the Committee, but shall receive travel reimbursement as follows:

1.  Legislative members of the Committee shall be reimbursed for necessary travel expenses incurred in the performance of their duties in accordance with the provisions of Section 456 of Title 74 of the Oklahoma Statutes;

2.  Nonlegislative state agency members of the Committee shall be reimbursed by their agencies pursuant to the provisions of the State Travel Reimbursement Act; and

3.  Other members of the Committee shall be reimbursed by the Oklahoma Historical Society pursuant to the provisions of the State Travel Reimbursement Act.

E.  Staffing for the Committee shall be provided by the staffs of the Oklahoma House of Representatives, the Oklahoma State Senate and the Oklahoma Historical Society.

F.  The duties of the Committee shall be to:

1.  Develop criteria for and solicit public comment and input on the development and design of the Memorial;

2.  Develop and implement criteria for a design competition which shall include, but not be limited to, solicitation of designs from appropriate persons or entities.  The Committee shall select three designs as finalists from among the designs submitted through the competition and shall present the selected designs to the public for comment and input.  The Committee shall give due consideration to the comments received from the public in choosing the design that, in the opinion of a majority of the Committee members, is most appropriate to commemorate the lives of the soldiers that served and honor the survivors of the War on Terror;

3.  From the three finalists, select the design winner and an alternate whose designs shall be forwarded to the Executive Director of the Oklahoma Historical Society; and

4.  Provide oversight and advice to the Oklahoma Historical Society during the site selection, design, and construction of the Memorial.

G.  The Executive Director of the Oklahoma Historical Society shall be responsible for awarding all contracts related to the construction of the Memorial.  The Executive Director, in consultation with the Committee, may elect to use the alternate design or recommend the reopening of the award process if the winning design construction exceeds the anticipated budget for the Memorial.

H.  Upon completion of the Memorial, the Department of Central Services shall be responsible for the maintenance and upkeep of the Memorial.

Added by Laws 2005, c. 380, § 1, eff. Nov. 1, 2005.

§74-8402.  Korean War Veterans Memorial.

A.  The Department of Central Services is hereby authorized to negotiate with an Internal Revenue Code Section 501(c)(3) tax-exempt corporation for the purpose of designating a site within the State Capitol Complex Park for the Korean War Veterans Memorial.

B.  Any contract, pursuant to this section, must be approved by the Oklahoma Capitol Improvement Authority.

Added by Laws 2005, c. 380, § 2, eff. Nov. 1, 2005.

§74-9001.  Short title.

This act shall be known and may be cited as the "Support Training Results in Valuable Employment (STRIVE) Act".

Added by Laws 1998, c. 218, § 1, eff. July 1, 1998.

§74-9002.  Legislative findings.

The Legislature finds that some citizens encounter difficulty entering the workforce or maintaining stable employment as a result of a lack of self-discipline, insufficient interpersonal skills, and the inability to recognize the intrinsic value of personal and professional habits that are conducive to sustained employment with an employer, positive working relationships with coworkers and the foundation for success both as an employee and as a prospective employer or entrepreneur.  In order to address the problems created by the inability of some people to acquire employment positions that are meaningful for them as employees and as people, the Legislature enacts the Support Training Results in Valuable Employment (STRIVE) Act.

Added by Laws 1998, c. 218, § 2, eff. July 1, 1998.

§74-9003.  Study to be conducted - Report.

A.  The Oklahoma Department of Commerce and the Oklahoma Department of Corrections shall conduct a study to determine the feasibility of establishing a Support Training Results in Valuable Employment (STRIVE) program.

B.  The Director of the Oklahoma Department of Commerce and the Director of the Oklahoma Department of Corrections shall obtain information about STRIVE programs from representatives of nonprofit entities located in other states, federal officials, state officials, local officials or other persons with relevant information about the STRIVE program.

C.  The Director of the Oklahoma Department of Commerce and the Director of the Oklahoma Department of Corrections shall make a report of their respective findings and recommendations to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor not later than November 1, 1998.  The report, which may be submitted separately or jointly, shall contain a specific recommendation regarding the effectiveness of STRIVE programs in other jurisdictions and specific courses of action for the Legislature, community action agencies, nonprofit entities, local government or other relevant entities to pursue, if applicable, in order to assist citizens of the state with the goal of full employment and the acquisition and retention of skills which are necessary to maintain a productive labor force and for the full development of the potential in the Oklahoma economy.

Added by Laws 1998, c. 218, § 3, eff. July 1, 1998.

§74-9004.  Repealed by Laws 2005, c. 108, § 6, eff. July 1, 2005.

§74-9030.  Short title.

This act shall be known and may be cited as the "Oklahoma Art in Public Places Act".

Added by Laws 2004, c. 254, § 1.

§74-9030.1.  Legislative findings - Purpose - Administering agency.

A.  The Legislature recognizes the responsibility of Oklahoma to foster culture and the arts and declares that a portion of expenditures for capital projects including, but not limited to, bond issues for state construction be set aside for the acquisition of works of art to be placed in public construction or on public lands.

B.  The purpose of the Oklahoma Art in Public Places Act is to enhance public construction and encourage state cultural development.

C.  The administering agency shall be the Oklahoma Historical Society which is authorized to promulgate rules to administer the Oklahoma Art in Public Places Act.

Added by Laws 2004, c. 254, § 2.

§74-9030.2.  Definitions.

As used in the Oklahoma Art in Public Places Act:

1.  "Art", "artwork", or "work of art" means all forms of original creations of visual art, except for blasphemous material as defined by Section 901 of Title 21 of the Oklahoma Statutes or indecent or obscene material as defined by Section 1024.1 of Title 21 of the Oklahoma Statutes, including, but not limited to:

a. sculpture, in any material or combination of materials, whether in the round, bas-relief, high relief, mobile, fountain, kinetic, or electronic,

b. painting, including murals and frescoes,

c. mosaic,

d. photography,

e. fine crafts made from clay, fiber and textiles, wood, glass, metal, plastics or any other material, or any combination thereof,

f. drawing,

g. calligraphy,

h. mixed media composed of any combination of forms or media,

i. unique architectural stylings or embellishments, including architectural crafts,

j. ornamental gateways, and

k. restoration or renovation of existing works of art of historical significance;

2.  "Artist" means a practitioner in the visual arts committed to producing high quality work, as recognized by the peers and critics of the artist, on a regular basis.  The term "artist" shall not include the architect of a public building under construction or any member of the architectural firm of the architect;

3.  "Society" means the Oklahoma Historical Society;

4.  "Division" means the Art in Public Places Division;

5.  "Maintenance" means the ongoing upkeep required for artworks to retain their structural and aesthetic integrity;

6.  "Appointing authority" shall be the Director or designee of the Project Agency;

7.  "Project" means any capital expenditure, including, but not limited to, bond issues, with the purpose of renovating or constructing public buildings costing Two Hundred Fifty Thousand Dollars ($250,000.00) or more;

8.  "Project agency" means institutions within The Oklahoma State System of Higher Education or the department, board, commission, institution, or agency of the state subject to the Oklahoma Art in Public Places Act.  The legislative and judicial branches of the State of Oklahoma shall be subject to the procedures of the Oklahoma Art in Public Places Act or shall implement another process to include art in locations subject to the control of those branches.  Provided, that the expenditure for commissioning art by the legislative and judicial branches shall be no less than that established by Section 6 of this act;

9.  "Project architect" means the person or firm designing the public construction project;

10.  "Public construction" or "public building" means any state building, facility, structure or park constructed, including any state-owned lands or space surrounding or integral to the building, facility, structure or park.  The term "public construction" or "public building" shall not include:

a. water, sewer, public utility projects, prisons, projects with the primary purpose of complying with the standards of the Americans with Disabilities Act, and data processing purchases which are not part of a public construction project and any capital projects undertaken by political subdivisions of the state as defined by paragraph 8 of Section 152 of Title 51 of the Oklahoma Statutes on buildings or land that they control, and

b. capital projects subject to federal public art laws.

Participation in the Oklahoma Art in Public Places Act shall be permissive for road, highway, turnpike, and bridge construction projects of the Department of Transportation and the Oklahoma Transportation Authority;

11.  "Public land" means a site owned by the State of Oklahoma with major public access and visibility that serves a business, social, or environmental need; and

12.  "Repair" means those extraordinary activities required to repair or restore a malfunctioning or damaged work of art.

Added by Laws 2004, c. 254, § 3.

§74-9030.3.  Administration of act - Art in Public Places Oversight Committee.

A.  The Oklahoma Historical Society may create an Art in Public Places Division to administer the Oklahoma Art in Public Places Act.

B.  There is hereby created an Art in Public Places Oversight Committee comprised of:

1.  The Director of the Department of Central Services, or designee;

2.  The Director of the Oklahoma Arts Council, or designee;

3.  The Director of the Oklahoma Historical Society, or designee;

4.  The Director of the Department of Transportation, or designee;

5.  The Chancellor of the Oklahoma State Regents for Higher Education or designee;

6.  One artist appointed by the Director of the Oklahoma Arts Council;

7.  One architect appointed by the Director of Central Services;

8.  One engineer appointed by the Director of Central Services; and

9.  One museum director/curator appointed by the Director of the Oklahoma Historical Society.

C.  1.  All appointed members shall serve a term of three (3) years and may be reappointed for one additional three-year term.

2.  The Director of the Oklahoma Historical Society shall be the initial chair of the Committee.  The officers of the Committee shall be a chair, a vice-chair, and a secretary elected at the last meeting of each fiscal year.  Appointments to fill officer vacancies shall be made by the chair between elections.

3.  Meetings shall be held at the call of the chair, and for the initial appointments, a majority of the members present shall constitute a quorum.

D.  Except as provided for in subsections F and G of this section, the Oversight Committee is empowered with overseeing each of the following phases of the development and management of the Oklahoma Art in Public Places Act:

1.  Develop job specifications for a Division Director of the Art in Public Places Division, who shall not be subject to the Merit System of Personnel Administration;

2.  Make recommendations for the implementation of the Art in Public Places Program to the Director of the Oklahoma Historical Society; and

3.  Develop methods of selection of artists, criteria for selection, final approval of site projects, maintenance and repair of works of art, and periodic evaluation of the Program.

E.  Artwork or art restoration projects in the administrative control of the Oversight Committee pursuant to the Oklahoma Art in Public Places Act shall not be subject to the Oklahoma Central Purchasing Act, but the projects shall be subject to a call for entries process established by the Oversight Committee.

F.  Members shall be reimbursed for necessary travel expenses in accordance with the State Travel Reimbursement Act.

G.  The State Capitol Preservation Commission shall retain its administrative control over art projects for the Capitol and the Governor's Mansion as provided for in Section 4104 of Title 74 of the Oklahoma Statutes.

H.  The governing boards for institutions of higher education or local boards of trustees shall perform the duties of the Oversight Committee for art projects on the campuses that they oversee.

Added by Laws 2004, c. 254, § 4.

§74-9030.4.  Site committee - Capitol and Governor's Mansion - Recommendations to oversight committee - Division Directors - Art to be property of state.

A.  1.  A site committee shall be appointed by the appointing authority of the project agency, except for art projects on higher education campuses, for each project and, if the project involves a facility with more than one agency, a representative from each agency shall be appointed.

2.  The site committee for the Capitol and the Governor's Mansion shall be the State Capitol Preservation Commission.  The Commission shall be exempt from oversight provisions of the Public Places Oversight Committee.

3.  The site committee is charged with making recommendations to the Oversight Committee, selection of the location for the artwork, media for the artwork, artist selection, development of a project-specific educational program for tourism and public school curriculum, and coordination of the dedication ceremony.  The site committee shall report back to the Oversight Committee which has final approval authority.

4.  Each site committee shall include the Art in Public Places Division Director, the project agency appointing authority or designee, and the project architect.  The site committee shall also be comprised of not less than one local arts professional, one local artist, two community representatives, and one art educator who will be appointed by the project agency director.

5.  The committee is limited to the duration of the project.

B.  Upon completion of installation and final acceptance, any work of art commissioned shall become property of the State of Oklahoma.

Added by Laws 2004, c. 254, § 5.

§74-9030.5.  Funding by state agencies - Maximum assessment - Allocation to Art in Public Places Administrative and Maintenance Revolving Fund.

A.  1.  All state agencies, including institutions within The Oklahoma State System of Higher Education, all state departments, boards, councils, and commissions shall allocate, as a nondeductible item out of any expenditures for capital projects including, but not limited to, bond issues for state construction excluding costs for bond issuance and related reserves, an amount of one and one-half percent (1 1/2%) of the expenditure to the Oklahoma Historical Society for the purpose of funding the Oklahoma Art in Public Places Act, except as otherwise provided by subsection B of this section.

2.  The maximum assessment for any project shall not exceed Five Hundred Thousand Dollars ($500,000.00).  This assessment shall not apply to any private donations for a capital project.  This allocation shall be applicable to all state agency capital projects approved by the appointing authority after September 1, 2004.  The works of art commissioned pursuant to the Oklahoma Art in Public Places Act may be placed on public lands, integral to or attached to a public building or structure, or detached within or outside a public building or structure.

B.  1.  Of the assessment provided for in subsection A of this section, four-fifths (4/5) shall be placed in the Commissioning of Art in Public Places Revolving Fund, created in Section 7 of Enrolled Senate Bill No. 1347 of the 2nd Session of the 49th Oklahoma Legislature, for the commission of any work of art for the Oklahoma Art in Public Places Act.  Institutions within The Oklahoma State System of Higher Education shall remain in complete administrative control of their four-fifths (4/5) assessment pursuant to this subsection for the acquisition of art.  The remaining one-fifth (1/5) of the assessment shall be reserved for the Art in Public Places Administrative and Maintenance Revolving Fund created by Section 8 of Enrolled Senate Bill No. 1347 of the 2nd Session of the 49th Oklahoma Legislature.

2.  Monies deposited in the Art in Public Places Administrative and Maintenance Revolving Fund shall be divided equally between the subaccounts in the fund for:

a. the maintenance and repair of works of art commissioned pursuant to the Oklahoma Art in Public Places Act, and

b. the administrative and educational costs incurred by the Division.

Added by Laws 2004, c. 254, § 6.  Amended by Laws 2004, c. 400, § 2, eff. Sept. 1, 2004.

§74-9030.6.  Commissioning of Art in Public Places Revolving Fund.

A.  1.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Historical Society to be designated the "Commissioning of Art in Public Places Revolving Fund".  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Society from the sources provided for in Section 6 of this act.

2.  The Society shall establish a separate subaccount for each project.  Monies in these subaccounts may be used to match monies from other private and public sources for commissioning art in accordance with the Oklahoma Art in Public Places Act.

3.  All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Historical Society for the commissioning of art and insurance for the art in accordance with the Oklahoma Art in Public Places Act.

4.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  If there are monies from a project for the commissioning of art not spent, those monies may be pooled in the fund for the commissioning of art in, on, or near other state buildings.

Added by Laws 2004, c. 254, § 7.

§74-9030.7.  Art in Public Places Administrative and Maintenance Revolving Fund - Transfer of funds in excess of one million dollars.

A.  1.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Historical Society to be designated the "Art in Public Places Administrative and Maintenance Revolving Fund".  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Society.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Society from the sources provided for in Section 6 of this act.

2.  This fund shall consist of two subaccounts, one account for maintenance and repair purposes and one account for administrative and education purposes.  Monies accruing to the credit of the subaccount for maintenance and repair shall be used for the purpose of restoring art in all state public buildings including, but not limited to, public buildings at institutions within The Oklahoma State System of Higher Education.

3.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

B.  Whenever the unencumbered balance in this fund exceeds One Million Dollars ($1,000,000.00), the assessment shall be placed in the Commissioning of Art in Public Places Revolving Fund to the credit of the subaccount established for the project upon which the assessment was made.

Added by Laws 2004, c. 254, § 8.



Title 75. — Statutes and Reports

OKLAHOMA STATUTES

TITLE 75.

STATUTES AND REPORTS

_________

§75-1.  Repealed by Laws 1961, p. 609, § 1.

§75-2.  Repealed by Laws 1961, p. 609, § 1.

§75-3.  Repealed by Laws 1961, p. 609, § 1.

§7511.  Statutes defined.

The Statutes of Oklahoma are hereby defined to be:

First.  Original acts enacted by the Legislature.

Second.  Statutes taken from other sources and adopted and enacted by the Legislature as statutes of this state.

R.L. 1910, § 8147.

§7511a.  Construction of statutes  Severability.

In the construction of the statutes of this state, the following rules shall be observed:

1.  For any act enacted on or after July 1, 1989, unless there is a provision in the act that the act or any portion thereof or the application of the act shall not be severable, the provisions of every act or application of the act shall be severable.  If any provision or application of the act is found to be unconstitutional and void, the remaining provisions or applications of the act shall remain valid, unless the court finds:

a. the valid provisions or application of the act are so essentially and inseparably connected with, and so dependent upon, the void provisions that the court cannot presume the Legislature would have enacted the remaining valid provisions without the void one; or

b. the remaining valid provisions or applications of the act, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

2.  For acts enacted prior to July 1, 1989, whether or not such acts were enacted with an express provision for severability, it is the intent of the Oklahoma Legislature that the act or any portion of the act or application of the act shall be severable unless:

a. the construction of the provisions or application of the act would be inconsistent with the manifest intent of the Legislature;

b. the court finds the valid provisions of the act are so essentially and inseparably connected with and so dependent upon the void provisions that the court cannot presume the Legislature would have enacted the remaining valid provisions without the void one; or

c. the court finds the remaining valid provisions standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

Added by Laws 1989, c. 154, § 1, operative July 1, 1989.

§75-11b.  Renumbered as § 3921 of Title 74 by Laws 1999, c. 59, § 23, eff. July 1, 1999.

§7512.  Original acts shall govern.

In all cases where there is a conflict between the original acts and adopted statutes, the original acts shall govern, and the adopted statutes shall be deemed as repealed, amended, or modified thereby, without reference to the date of the approval of such original acts.  For purposes of this section, "original acts" means the enrolled documents of the acts as produced by the house of origin.

R.L. 1910, § 8148; Laws 1983, c. 164, § 1, emerg. eff. June 6, 1983.

§7512a.  Legislative bills and resolutions  Enrollment  Filing in office of Secretary of State.

Bills and resolutions referred to in Section 35, Article V of the Constitution of the State of Oklahoma, after their passage but before they are signed by the presiding officer of each house of the Legislature as provided in said section, shall be correctly enrolled in permanent ink on appropriate paper.  Bills and resolutions originating in one house of the Legislature which, after being duly passed and engrossed thereby, are sent to the other house and thereafter returned without amendment to the house in which same originated, shall, when referred for enrollment, be sent to the Office of Engrossing and Enrolling thereof, which office may cause each and every such engrossed bill or resolution, without retyping, to be reported properly enrolled for fourth reading and final signature by attaching or jacketing in the forefront thereof a proper jurat for certification by the presiding officer as to the previous passage of said bill or resolution.  After said bills and resolutions have been duly signed by the presiding officer of each house of the Legislature, and after same have been either affirmatively or negatively approved by the Governor or passed over his objections, as provided in Section 11, Article VI of the Constitution of the State of Oklahoma, they shall be filed in the office of the Secretary of State where they shall be permanently preserved.

Laws 1945, p. 480; Laws 1945, p. 491, § 1, emerg. eff. Jan. 23, 1945; Laws 1959, p. 367, § 1, emerg. eff. Feb. 24, 1959; Laws 1981, c. 272, § 37, eff. July 1, 1981.

§7513.  Distribution of statutes.

The Chief ClerkAdministrator of the House of Representatives is authorized to purchase the required number of statutes and session laws for distribution pursuant to the provisions of Section 14 of this title.

R.L. 1910, § 8149; Laws 1983, c. 164, § 2, emerg. eff. June 6, 1983.

§7514.  Free copies of statutes and session laws.

A.  The following officers shall be entitled to receive as soon as available from the state without cost copies of the printed volumes of the statutes and session laws of the state published or purchased by the Legislature, or under its authority, for distribution:

1.  Each state officer, including the Governor and Lieutenant Governor, the chief administrative officers and assistants of state departments, boards, and commissions, upon written application and request submitted to the Chief ClerkAdministrator of the Oklahoma House of Representatives, within sixty (60) days of January 1 of each year, and said volumes shall be distributed at the discretion of the Chief ClerkAdministrator of the Oklahoma House of Representatives; and

2.  Each member of the Legislature; and

3.  The Justices of the Supreme Court and the Judges of the Court of Criminal Appeals, and the clerk of said Courts; and

4.  The chief administrative officers of the state educational, benevolent, and penal institutions; and

5.  The judges of the district courts and district court clerks; and

6.  County clerks; and

7.  County treasurers; and

8.  County assessors; and

9.  District attorneys and one assistant district attorney in each county; and

10.  Sheriffs; and

11.  All members of the Oklahoma Congressional Delegation; and

12.  Each library association organized in any county, city, or town in this state for the benefit of the public.

B.  Fiftyfive (55) copies of the statutes and session laws shall be furnished to the law library of the College of Law of the University of Oklahoma, five copies to be kept for use therein and fifty copies for purposes of exchange.

C.  Five (5) copies of the statutes and session laws shall be placed in the library of Oklahoma State University at Stillwater, Oklahoma, for use therein.

D.  One hundred ten (110) copies of the statutes and session laws shall be furnished to the Oklahoma Department of Libraries for its use and exchange purposes.

E.  The Chief ClerkAdministrator may, in his discretion, furnish from any copies of such laws on hand to state officers other than those specified in this section for the use of their offices.

R.L. 1910, § 8150; Laws 1957, p. 550, § 1, emerg. eff. June 1, 1957; Laws 1959, p. 368, § 1, emerg. eff. July 15, 1959; Laws 1976, c. 209, § 1; Laws 1978, c. 165, § 12; Laws 1983, c. 164, § 3, emerg. eff. June 6, 1983.

§75-15.  Repealed by Laws 1983, c. 164, § 10, emerg. eff. June 6, 1983.

§75-16.  Repealed by Laws 1983, c. 164, § 10, emerg. eff. June 6, 1983.

§7517.  County clerks to make requisition  Distribution  Receipts.

The county clerks of the several counties of this state, by the first Monday of February next succeeding the time when any regular session of the Legislature shall be held, shall make a requisition upon the Chief ClerkAdministrator of the House of Representatives for as many copies of the laws of said session as may be required to supply one copy to each county or township officer entitled to the same pursuant to the provisions of Section 14 of this title.  The Chief ClerkAdministrator shall forward the number of copies called for by said requisition, to said clerk, either by express, or in any other secure manner.  The county clerk, upon receiving the laws, shall distribute them to the several officers entitled by law to the same, obtaining a receipt describing the volumes and the date delivered, which shall be filed in the office of the county clerk.

R.L. 1910, § 8153; Laws 1983, c. 164, § 4, emerg. eff. June 6, 1983.

§7518.  Laws to be delivered to successors in office.

Whenever any person is elected to fill any of the county or township offices, it shall be such person's duty, before taking possession of the office, to procure from the county clerk of his county a copy of the receipt filed by the outgoing officer for any volumes of the laws of this state.  A copy of the receipt shall be presented to his predecessor in office, at the time when he assumes the duties of his office, and shall require from his predecessor all the volumes of the laws which he may have received, as shown by the receipt on file with the county clerk.  It shall be the duty of said officer, after having received from his predecessor the volumes of the laws, to make out duplicate receipts of the same, one of said receipts to be given to his predecessor in office, and the other to be transmitted to the county clerk to be retained in his office.

R.L. 1910, § 8154; Laws 1983, c. 164, § 5, emerg. eff. June 6, 1983.

§7519.  Penalty for failure to deliver volumes of laws to successor in office.

Any person holding office in this state, or in any county or township thereof, upon relinquishing office to his successor, who fails or refuses to deliver to his successor in office all the volumes of laws that have come into his possession by virtue of holding such office shall be liable, upon conviction, to a fine of Fifty Dollars ($50.00), or to imprisonment in the county jail not exceeding twenty (20) days.  The person succeeding to the office of such delinquent shall file a complaint against him.  If the person so failing or refusing to deliver said volumes of laws can show to the satisfaction of the judge that said volumes have been destroyed or stolen in a manner for which the said delinquent person should not be held responsible, then no penalty shall be imposed.

R.L. 1910, § 8155; Laws 1983, c. 164, § 6, emerg. eff. June 6, 1983.

§7520.  Replacing missing copies.

Whenever any county or township officer entitled to a copy of the laws of this state shall, through the neglect or refusal of his predecessor in office to turn such laws over to him, or through loss for which said person cannot be held responsible, be without such laws, such person is authorized to make a written requisition upon the county clerk of his county for such volumes of the laws as may be required.  The clerk is authorized to purchase the needed volumes for the price set pursuant to law or written agreement for such volumes, which said amount shall be allowed by the board of county commissioners of said county of the official needing such replacement volumes.

R.L. 1910, § 8156; Laws 1983, c. 164, § 7, emerg. eff. June 6, 1983.

§75-21.  Repealed by Laws 1978, c. 165, § 14.

§7522.  Conflicting provisions.

If the provisions of any code, title, chapter or article conflict with or contravene the provisions of any former code, title, chapter or article, the provisions of the latter code, title, chapter or article must prevail as to all matter and questions arising thereunder out of the same subject matter.

Added by Laws 1985, c. 40, § 1, emerg. eff. April 19, 1985.

§75-23.  Repealed by Laws 1957, p. 550, § 3.

§7523.1.  Merging different versions of statute.

Except as otherwise provided by specific vote of the Legislature, a bill introduced for purposes of incorporating and merging different versions of a statute amended in more than one measure at the same or different sessions of the Legislature, which do not purport to amend other enacted versions of the same statute shall not be subject to regular legislative cutoff dates, shall be limited to such provisions as may be necessary for the purpose of incorporating and merging such versions of the same statute, and shall contain no other provisions.

Laws 1989, c. 353, § 13, emerg. eff. June 3, 1989.

§75-24.  Repealed by Laws 1957, p. 550, § 3.

§75-25.  Emergency laws - Distribution to court clerks as soon as possible.

It shall be the duty of the Secretary of State, as soon as possible after receipt by his or her office of any act or resolution, any Civil Probate or Criminal Procedure Act passed by the Oklahoma Legislature as an emergency measure, to provide access by the United States mail, facsimile, or electronic mail transmission to the court clerk of each county of this state a copy of such act or resolution.

Laws 1953, p. 425, § 1, emerg. eff. June 10, 1953; Laws 2005, c. 125, § 1, eff. July 1, 2005.

§7526.  Emergency laws  Binder for public examination  Duty of court clerks.

Immediately upon receipt from the Secretary of State of the acts and resolutions referred to in Section 1 hereof, it shall be the duty of the court clerk of each county to place the same in a binder, which shall be available for examination by the public.

Laws 1953, p. 425, § 2, emerg. eff. June 10, 1953.

§7526.1.  Duty of Attorney General to construe certain acts upon request  Blank forms.

It shall be the duty of the Attorney General after each session of the Legislature, upon request of the State Auditor and Inspector, or a member of the Legislature, officially to construe any act enacted by said session of the Legislature affecting the authority and duties of officers and departments of the state, the several counties, cities and towns, or school districts; and, when requested by the State Auditor and Inspector, the Attorney General shall assist the State Auditor and Inspector in the preparation of blank forms required for the administration of said acts and instructions for the administration and enforcement thereof.

Laws 1957, p. 550, § 1, emerg. eff. May 31, 1957; Laws 1979, c. 30, § 156, emerg. eff. April 6, 1979.

§7526.2.  Opinions and instructions to be distributed by State Auditor and Inspector.

The State Auditor and Inspector, as soon as practicable after the receipt of any opinion of the Attorney General addressed to the State Auditor and Inspector, shall mail a copy thereof together with any applicable instructions to such governing boards or other officers on their request or if they may be affected by such opinion; and the State Auditor and Inspector may cause the publication and distribution of any official opinions of the Attorney General.

Laws 1957, p. 550, § 2, emerg. eff. May 31, 1957; Laws 1979, c. 30, § 157, emerg. eff. April 6, 1979.

§7526.11.  Prefiling of bills and resolutions.

Beginning on the 15th day of November of each evennumbered year and ending at the time of sine die adjournment of the second regular session during the following evennumbered year, members of the first regular legislative session who have taken the required oath of office therefor and holdover members of the Senate are hereby authorized to prefile legislative bills and resolutions for introduction.  Such bills and resolutions shall be in the form required by the rules of the respective houses of the Legislature.

Laws 1959, p. 490, § 1; Laws 1965, c. 37, § 1, emerg. eff. Mar. 8, 1965; Laws 1967, c. 173, § 1, emerg. eff. May 1, 1967; Laws 1981, c. 272, § 38, eff. July 1, 1981.

§7526.12.  Manner and place of filing.

Senate bills and resolutions may be prefiled with the Secretary of the Senate; House of Representatives bills and resolutions may be prefiled with the Chief Clerk of the House of Representatives. Bills and resolutions are prefiled when delivered in person by the author or principal author thereof or mailed to the appropriate legislative official as provided herein.

Laws 1959, p. 490, § 2.

§7526.13.  Numbering.

The Secretary of the Senate and the Chief Clerk of the House of Representatives shall, upon receipt of bills and resolutions for prefiling, number said bills and resolutions consecutively in the same manner as during regular legislative sessions and shall be responsible for the safekeeping of the such bills and resolutions.

Laws 1959, p. 490, § 3.

§7526.14.  Referring of bills upon convening of session  Introduction and reading.

Immediately upon the convening of each regular session of the Legislature, the Secretary of the Senate and the Chief Clerk of the House of Representatives shall refer all prefiled bills and resolutions to the respective presiding officers of the two (2) houses of the Legislature.  All bills and resolutions prefiled, in accordance herewith, shall, prior to the introduction of bills and resolutions, be placed immediately upon first reading in the same manner as bills and resolutions introduced after the convening of the Legislature. Bills and resolutions introduced after the first reading of prefiled bills and resolutions shall be numbered consecutively with said prefiled bills and resolutions, respectively, in the manner provided by legislative rules for bills and resolutions introduced after the convening of the Legislature.

Laws 1959, p. 490, § 4; Laws 1981, c. 272, § 39, eff. July 1, 1981.

§75-26.21.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§75-26.31.  Repealed by Laws 1975, c. 361, § 1.

§75-26.32.  Repealed by Laws 1975, c. 361, § 1.

§75-26.33.  Repealed by Laws 1975, c. 361, § 1.

§75-26.34.  Repealed by Laws 1975, c. 361, § 1.

§75-26.35.  Repealed by Laws 1975, c. 361, § 1.

§7526.41.  Submission of the question  Procedure.

When a question, "Shall the Legislature of this state ratify a proposed amendment of the Constitution of the United States," is for legislative decision, said matter shall be introduced by joint resolution.  In each house the joint resolution submitting said proposal shall be read in full on three (3) different days but, in either house, the first reading may be dispensed with by twothirds (2/3) vote of the quorum present.  Following the second reading the joint resolution by which the proposed Constitutional amendment is presented shall be assigned to committee.  After favorable committee report, the joint resolution by which the proposed amendment of the United States Constitution is presented shall be placed on the calendar for third reading and final passage.  When the joint resolution is considered on final passage, the question shall be "Shall the proposed amendment of the United States Constitution be ratified?", which question shall be decided by roll call vote, opportunity being given first for debate.  Unless a majority of the members elected to and constituting the membership of the body considering the question vote in favor of ratifying the amendment of the Constitution, the same shall have failed.  If a majority of the members elected to and constituting the membership of the body indicate their approval, the presiding officer shall sign the joint resolution and direct that it be made available to the other, or second, legislative house.

The procedure shall be the same in each legislative house except that the presiding officer of the second house that has by vote approved said ratification of the amendment of the United States Constitution shall sign the joint resolution and attest to the state's action, through its Legislature, of ratifying the said Constitutional amendment.

Laws 1974, c. 182, § 1.

§7526.42.  Expiration of approval  Rescission of ratification.

The joint resolution shall expire on the date of sine die adjournment of the 2nd Session of the Legislature by which it was adopted unless the resolution states another expiration date.  The joint resolution shall not be counted in favor of ratification after the expiration date thereof.  The Legislature may rescind any ratification resolution previously approved; in which event, the ratification resolution shall not be counted in favor of ratification if such rescission occurs before the proposed amendment becomes part of the United States Constitution.

Laws 1974, c. 182, § 2.

§7527.  Declaration and designation of reports of decisions of Supreme Court and Criminal Court of Appeals.

From and after the effective date of this act the Supreme Court and the Criminal Court of Appeals shall have authority, in such manner as they deem advisable, to declare the published volumes of the decisions of the Supreme Court and the Criminal Court of Appeals of the State of Oklahoma, as the same may be published by one or more persons, firms or corporations, and containing only the decisions of the Supreme Court of Oklahoma and/or the Criminal Court of Appeals of Oklahoma, to be official reports of the decisions of said Courts, whether the decisions of said Courts are published in separate volumes or the same volume.

Laws 1953, p. 425, § 2, eff. Jan. 1, 1954.

§7528.  Examination and approval of manuscripts of decisions  Assistant  Salary.

If in the opinion of the Courts it is advisable to have the manuscripts of the decisions examined and approved before the same are permanently bound by any person, firm or corporation whose published decisions have, by the Courts, been declared to be official reports, the Supreme Court and the Criminal Court of Appeals are hereby authorized to employ a qualified person to aid the Courts in said examination and approval at a salary of not to exceed Four Thousand Two Hundred Dollars ($4,200.00) per annum.

Laws 1953, p. 425, § 3, eff. Jan. 1, 1954.

§75-29.  Renumbered as § 73.5 of Title 20 by Laws 1969, c. 11, § 2, eff. Feb. 4, 1969.

§7530.  Right to publish, edit or bind reports.

Nothing in this act shall be construed to prohibit the publication, editing or binding of the decisions of the Supreme Court and the Criminal Court of Appeals by any person, firm or corporation.

Laws 1953, p. 426, § 6, eff. Jan. 1, 1954.

§75-31.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-32.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-33.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-34.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-35.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-35.1.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-35.2.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-35.3.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-35.4.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-36.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-37.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-41.  Repealed by Laws 1941, p. 463, § 3, emerg. eff. June 7, 1941.

§75-51.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-52.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-53.  Repealed by Laws 1943, p. 252, § 7, emerg. eff. April 13, 1943.

§75-53.1.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-53.2.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-54.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-55.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§75-56.  Repealed by Laws 1953, p. 425, § 1, eff. Jan. 1, 1954.

§7557.  Copies of court reports to Publications Clearinghouse  Exchange of reports.

The Administrative Director of the Courts shall provide to the Publications Clearinghouse of the Department of Libraries a maximum of fifty copies of each of the published volumes of the official reports of the decisions of the Supreme Court and the Court of Criminal Appeals of this state for use and for exchange purposes.

Laws 1978, c. 165, § 9; Laws 1984, c. 13, § 8, eff. Nov. 1, 1984.

§75-101.  Executed.

§75-102.  Executed.

§75-103.  Executed.

§75-104.  Executed.

§75-105.  Executed.

§75-106.  Executed.

§75-107.  Executed.

§75-108.  Executed.

§75-109.  Executed.

§75-110.  Executed.

§75-111.  Executed.

§75-112.  Executed.

§75-113.  Executed.

§75-114.  Executed.

§75-115.  Executed.

§75-131.  Executed.

§75-132.  Executed.

§75-133.  Executed.

§75-134.  Executed.

§75-135.  Executed.

§75-136.  Executed.

§75-137.  Executed.

§75-138.  Executed.

§75-139.  Executed.

§75-140.  Executed.

§75-141.  Executed.

§75-142.  Executed.

§75-143.  Executed.

§75-144.  Executed.

§75-151.  Executed.

§75-152.  Executed.

§75-153.  Executed.

§75-154.  Executed.

§75-155.  Executed.

§75-156.  Executed.

§75-157.  Executed.

§75-158.  Executed.

§75-159.  Executed.

§75-160.  Executed.

§75-161.  Executed.

§75-162.  Executed.

§75-163.  Executed.

§75-164.  Executed.

§75171.  Compilation authorized.

West Group of St. Paul, Minnesota, is hereby authorized, empowered and directed to compile, codify and annotate the "Oklahoma Statutes 2001", according to the terms, specifications and conditions directed by the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

Added by Laws 1971, c. 117, § 1, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 1, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 1, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 1, emerg. eff. April 9, 2001.

§75172.  Contents.

The Statutes as provided for in Section 171 of this title shall contain the Magna Carta, Declaration of Independence, the Constitution of the United States with its amendments, the Organic Act of Oklahoma, the Enabling Act of Oklahoma, the Constitution of the State of Oklahoma with its schedule and amendments, and all laws of the State of Oklahoma of a general and permanent nature now in force, including all laws and amendments of a general and permanent nature passed by the First Regular Session of the Forty-eighth Legislature, 2001, with all repealed laws and those held unconstitutional by the highest courts eliminated.

Added by Laws 1971, c. 117, § 2, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 2, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 2, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 2, emerg. eff. April 9, 2001.

§75173.  Classification and arrangement.

The Statutes as provided for in Section 171 of this title shall be under the same classification, title, section and section arrangement and same section number as the Oklahoma Statutes Annotated.

Laws 1971, c. 117, § 3, emerg. eff. May 1, 1971; Laws 1981, c. 91, § 3, emerg. eff. April 20, 1981.

§75174.  Derivation and parallel citations  Key number references.

Each section of the Statutes as provided for in Section 171 of this title shall show its derivation and parallel citations to the 1910, 1921, 1931, 1941, 1951, 1961, 1971, 1981, and 1991 Oklahoma Statutes, and contain key number references to National Reporter System publications.

Added by Laws 1971, c. 117, § 4, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 4, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 3, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 3, emerg. eff. April 9, 2001.

§75175.  Annotations and citations.

Each section of the Statutes as provided for in Section 171 of this title shall include ample annotations and citations from the most comprehensive and leading cases, construing the Constitution of Oklahoma and the Oklahoma Statutes; said decisions to be from the courts of last resort of the State of Oklahoma, Oklahoma Territory, Indian Territory and the United States, and the lower United States courts, as well as decisions from the State of Kansas relating to civil procedure and decisions from the States of California, North Dakota and South Dakota, relating to probate procedure, and to the laws of wills and succession; together with annotations to decisions of the courts of other states construing Statutes adopted by the Territory of Oklahoma and the State of Oklahoma from those states prior to adoption by Oklahoma Territory and the State of Oklahoma.  The annotations of said Statutes shall include citations to Oklahoma Territory and Indian Territory Reports, the official Oklahoma Reports, Official Oklahoma Criminal Reports, Pacific Reporter and Southwestern Reporter prior to July 1, 2001, and shall also include parallel citations to the American Law Reports, Lawyers Reports Annotated, American Annotated Cases, American and English Annotated Cases, American Reports, American State Reports and American Decisions, if such cases are reported therein; and applicable citations that may be included in the United States Reports, United States Supreme Court Reporter, and United States ReportsLawyers Edition.  There shall also be shown the pertinent key number references to National Reporter System publications.

It is not required that every decision construing any Statute be included, but it is intended that every section, and subdivision thereof, which has been construed or applied shall be supported by annotations of comprehensive decisions, and that upon the whole, this compilation of Statutes shall be annotated in a good and reasonable and serviceable manner so as to be wholly dependable and usable as an annotated Statute.

Added by Laws 1971, c. 117, § 5, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 5, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 4, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 4, emerg. eff. April 9, 2001.

§75176.  Number of volumes  Index  Type size - Size of volumes.

The Oklahoma Statutes 2001 shall be in seven (7) volumes and shall contain an index in the seventh volume as much more complete and much more comprehensive as the index now used in Oklahoma Statutes Annotated, and shall be printed in a type not smaller than and on paper of equal quality as that now used in Oklahoma Statutes Annotated, and shall be bound in du Pont Fabrikoid of equal quality as that now used in the Oklahoma Statutes Annotated.  Said volumes shall be as nearly equal in size as possible without any title of said Statutes being printed in two volumes.

Added by Laws 1971, c. 117, § 6, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 6, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 5, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 5, emerg. eff. April 9, 2001; Laws 2002, c. 1, § 1, emerg. eff. Feb. 7, 2002.

§75177.  Approval by Supreme Court.

Before finally printing the Oklahoma Statutes 2001, West Group shall present its manuscript of said Statutes to the Justices of the Supreme Court of the State of Oklahoma, and shall secure the approval of the Justices of the Supreme Court as to form and as to compliance with the provisions of this act; provided, further, that the Justices of the Supreme Court shall also, after approving said manuscript, certify said Statutes as to accuracy, completeness and correctness.

Added by Laws 1971, c. 117, § 7, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 7, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 6, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 6, emerg. eff. April 9, 2001.

§75178.  Adoption as general and public laws  Saving clause.

The Oklahoma Statutes 2001, prepared by West Group and in seven (7) volumes as above provided for, after the same shall have been approved by the Justices of the Supreme Court of the State of Oklahoma as hereinabove provided, shall be as provided in Section 179 of this title, and are hereby adopted as the general and public laws of the State of Oklahoma and the official Statutes of the State of Oklahoma, as to all laws therein contained.  Provided, however, that this act shall not be construed to repeal or in any way affect or modify any special or local laws or any law making an appropriation or any law relating to any special election or validating act, or any law affecting any bond issue or by which any bond issue may have been authorized, nor to affect any pending proceedings or any existing rights or remedies, nor the running of the statutes of limitations in force at the time of the approval of this act; but all such local and special laws, laws making appropriations, laws relating to special elections, validating acts, and laws relating to or authorizing bond issues, pending proceedings, and existing rights and remedies, and statutes of limitations running and in force at the time of the approval of this act shall continue and exist in all respects as if this act had not been passed.  Provided, further, that this act shall not be construed to alter, change, impair, disparage, vest or divest, or in any way affect any right or interest in the United States, the State of Oklahoma, any of the Five Civilized Tribes, or other Tribes or Nations of Indians within the State of Oklahoma, nor shall the same be construed to repeal any act of the Legislature of the State of Oklahoma enacted subsequent to the adjournment of the First Regular Session of the Forty-eighth Legislature of the State of Oklahoma.

Added by Laws 1971, c. 117, § 8, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 8, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 7, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 7, emerg. eff. April 9, 2001; Laws 2002, c. 1, § 2, emerg. eff. Feb. 7, 2002.

§75179.  Effective date  Proclamation.

The Oklahoma Statutes 2001 shall take effect and be in full force and effect after the approval thereof by the Justices of the Supreme Court of the State of Oklahoma, and after the publication of two thousand (2,000) sets of said Statutes as herein provided for.  The Secretary of State, upon publication of said two thousand (2,000) sets of such Statutes, shall issue a proclamation and publish the same in some newspaper published in and of general circulation within the State of Oklahoma, stating the date upon which said Statutes were published.

Added by Laws 1971, c. 117, § 9, emerg. eff. May 1, 1971.  Amended by Laws 1972, c. 19, § 2, emerg. eff. Feb. 7, 1972; Laws 1981, c. 91, § 9, emerg. eff. April 20, 1981; Laws 1991, c. 27, § 8, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 8, emerg. eff. April 9, 2001.

§75180.  Supplements.

West Group shall publish a cumulative supplement annually after the adjournment of each regular session of the Oklahoma Legislature until 2011, corresponding in general appearance to the original volumes and of comparable quality in printing, paper, and binding.

Added by Laws 1971, c. 117, § 10, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 10, emerg. eff. April 20, 1981; Laws 1983, c. 164, § 8, emerg. eff. June 6, 1983; Laws 1991, c. 27, § 9, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 9, emerg. eff. April 9, 2001.

§75181.  Price.

The price of the seven-volume set of the Oklahoma Statutes 2001 to the State of Oklahoma and to the citizens thereof shall be Two Hundred Ten Dollars ($210.00) per set, delivered, during a period of one (1) year following the approval and certification of said statutes.

Added by Laws 1971, c. 117, § 11, emerg. eff. May 1, 1971.  Amended by Laws 1981, c. 91, § 11, emerg. eff. April 20, 1981; Laws 1983, c. 164, § 9, emerg. eff. June 6, 1983; Laws 1991, c. 27, § 10, emerg. eff. March 29, 1991; Laws 2001, c. 40, § 10, emerg. eff. April 9, 2001; Laws 2002, c. 1, § 3, emerg. eff. Feb. 7, 2002.

§75-182.  Repealed by Laws 1978, c. 165, § 14.

§75-183.  Repealed by Laws 1982, c. 356, § 2, emerg. eff. June 2, 1982.

§75184.  Adoption of Oklahoma Statutes 1971 as Code and Revised Statutes  Repeal of general laws not included  Savings clauses.

The Oklahoma Statutes 1971, compiled, codified and annotated and indexed under the provisions of House Bill No. 1085, Title 75, Chapter 6A, Oklahoma Session Laws 1971, Page 266, and compiled, codified and annotated under the supervision of the Justices of the Supreme Court of the State of Oklahoma and approved by them on November 9, 1971, and promulgated and published by John Rogers, Secretary of State, under proclamation dated January 5, 1972; said Oklahoma Statutes being further identified as four volumes, Volume 1 containing pages 1 to 1616, inclusive, Volume 2 containing pages 1617 to 3324, inclusive, Volume 3 containing pages 3325 to 5157, inclusive, and Volume 4 containing pages 5159 to 6604, inclusive, are hereby adopted as the Code and Revised Statutes of the State of Oklahoma to be known as Oklahoma Statutes 1971, and that all general laws of the State of Oklahoma not therein contained are hereby repealed; Provided, however, that this act shall not be construed to repeal or in any way affect or modify any special or local laws or any law making an appropriation or any law relating to any special election or validating act or any law affecting any bond issue or by which any bond issue may have been authorized, nor to affect any pending proceedings or any existing rights or remedies, nor the running of the Statutes of Limitations in force at the time of the approval of this act; but all such local and special laws, laws making appropriations, laws relating to special elections, validating acts, and laws relating to or authorizing bond issues, pending proceedings, and existing rights and remedies, and Statutes of Limitations running and in force at the time of the approval of this act shall continue and exist in all respects as if this act had not been passed.  Provided, further, that this act shall not be construed to alter, change, impair, disparage, vest or divest, or in any way affect any right or interest of the United States, the State of Oklahoma, any of the Five Civilized Tribes, or other Tribes or Nations of Indians within the State of Oklahoma.

Laws 1972, c. 19, § 1, emerg. eff. Feb. 7, 1972.

§75185.  Adoption of Oklahoma Statutes 1981 as official Code and Revised Statutes  Construction.

The Oklahoma Statutes 1981, compiled and indexed under the provisions of Sections 171 through 181 of Title 75 of the Oklahoma Statutes, and compiled under the supervision of the Justices of the Supreme Court of the State of Oklahoma and approved by them on February 18, 1982, said Oklahoma Statutes contained in four volumes, are hereby adopted as the official Code and Revised Statutes of the State of Oklahoma to be known as Oklahoma Statutes 1981.  Provided, however, that this section shall not be construed to repeal or in any way affect or modify any special or local laws or any law making an appropriation or any law relating to any special election or validating act or any law affecting any bond issue or by which any bond issue may have been authorized, nor to affect any pending proceedings or any existing rights or remedies, nor the running of the statutes of limitations in force at the time of the approval of this section.  Provided, further, that this section shall not be construed to alter, change, impair, disparage, vest or divest, or in any way affect any right or interest of the United States, the State of Oklahoma, any of the Five Civilized Tribes, or other Tribes or Nations of Indians within the State of Oklahoma.

Added by Laws 1982, c. 356, § 1, emerg. eff. June 2, 1982.

§75-250.  Short title.

A.  This section and Sections 250.1 through 323 of this title shall be known and may be cited as the "Administrative Procedures Act".

B.  All statutes hereinafter enacted and codified as part of the Administrative Procedures Act shall be considered and deemed part of the Administrative Procedures Act.

Added by Laws 1987, c. 207, § 1.  Amended by Laws 1989, c. 360, § 1, emerg. eff. June 3, 1989; Laws 1997, c. 206, § 2, eff. Nov. 1, 1997.

§75-250.1.  Composition of act.

A.  The Administrative Procedures Act shall be composed of two Articles.  Sections 250, 250.1, 250.3, 250.4, 250.5 and 250.8 of this title are applicable to both Articles I and II.  Article I relating to agency filing and publication requirements for rules shall consist of Sections 250.2, 250.6, 250.7 and 250.9 through 308.2 of this title and Section 5 of this act.  Article II relating to agency notice and hearing requirements for individual proceedings shall consist of Sections 308a through 323 of this title.

B.  Except as otherwise specifically provided in Section 250.4 of this title, all agencies shall comply with the provisions of Article I and Article II of the Administrative Procedures Act.

Added by Laws 1987, c. 207, § 2.  Amended by Laws 1989, c. 360, § 2, emerg. eff. June 3, 1989; Laws 1997, c. 206, § 3, eff. Nov. 1, 1997.

§75250.2.  Legislative intent.

A.  Article V of the Oklahoma Constitution vests in the Legislature the power to make laws, and thereby to establish agencies and to designate agency functions, budgets and purposes.  Article VI of the Oklahoma Constitution charges the Executive Branch of Government with the responsibility to implement all measures which may be resolved upon by the Legislature.

B.  In creating agencies and designating their functions and purposes, the Legislature may delegate rulemaking authority to these agencies to facilitate administration of legislative policy.  The delegation of rulemaking authority is intended to eliminate the necessity of establishing every administrative aspect of general public policy by legislation.  In so doing, however, the Legislature reserves to itself:

1.  The right to retract any delegation of rulemaking authority unless otherwise precluded by the Oklahoma Constitution.

2.  The right to establish any aspect of general policy by legislation, notwithstanding any delegation of rulemaking authority.

3.  The right and responsibility to designate the method for rule promulgation, review and modification.

4.  The right to approve, delay, suspend, veto, or amend the implementation of any rule or proposed rule while under review by the Legislature by joint resolution.

5.  The right to disapprove a proposed rule or amendment to a rule during the legislative review period independent of any action by the Governor by a concurrent resolution.

6.  The right to disapprove a permanent or emergency rule at any time if the Legislature determines such rule to be an imminent harm to the health, safety or welfare of the public or the state or if the Legislature determines that a rule is not consistent with legislative intent.

Added by Laws 1987, c. 207, § 3.  Amended by Laws 1991, c. 326, § 1, eff. July 1, 1991; Laws 1992, c. 310, § 1, eff. July 1, 1992.

§75-250.3.  Definitions.

As used in the Administrative Procedures Act:

1.  "Administrative head" means an official or agency body responsible pursuant to law for issuing final agency orders;

2.  "Adopted" means that a proposed rule has been approved by the agency but has not been reviewed by the Legislature and the Governor;

3.  "Agency" includes but is not limited to any constitutionally or statutorily created state board, bureau, commission, office, authority, public trust in which the state is a beneficiary, or interstate commission, except:

a. the Legislature or any branch, committee or officer thereof, and

b. the courts;

4.  "Final" or "finally adopted" means a rule other than an emergency rule, which has been approved by the Legislature and by the Governor, or approved by the Legislature pursuant to subsection B of Section 308 of this title and otherwise complies with the requirements of the Administrative Procedures Act but has not been published pursuant to Section 255 of this title;

5.  "Final agency order" means an order that includes findings of fact and conclusions of law pursuant to Section 312 of this title, is dispositive of an individual proceeding unless there is a request for rehearing, reopening, or reconsideration pursuant to Section 317 of this title and which is subject to judicial review;

6.  "Hearing examiner" means a person meeting the qualifications specified by Article II of the Administrative Procedures Act and who has been duly appointed by an agency to hold hearings and, as required, render orders or proposed orders;

7.  "Individual proceeding" means the formal process employed by an agency having jurisdiction by law to resolve issues of law or fact between parties and which results in the exercise of discretion of a judicial nature;

8.  "License" includes the whole or part of any agency permit, certificate, approval, registration, charter, or similar form of permission required by law;

9.  "Office" means the Office of the Secretary of State;

10.  "Order" means all or part of a formal or official decision made by an agency including but not limited to final agency orders;

11.  "Party" means a person or agency named and participating, or properly seeking and entitled by law to participate, in an individual proceeding;

12.  "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency;

13.  "Political subdivision" means a county, city, incorporated town or school district within this state;

14.  "Promulgated rule" means a finally adopted rule which has been filed and published in accordance with the provisions of the Administrative Procedures Act, an emergency rule or preemptory rule which has been approved by the Governor;

15.  "Rule" means any agency statement or group of related statements of general applicability and future effect that implements, interprets or prescribes law or policy, or describes the procedure or practice requirements of the agency.  The term "rule" includes the amendment or revocation of an effective rule but does not include:

a. the issuance, renewal, denial, suspension or revocation or other sanction of an individual specific license,

b. the approval, disapproval or prescription of rates.  For purposes of this subparagraph, the term "rates" shall not include fees or charges fixed by an agency for services provided by that agency including but not limited to fees charged for licensing, permitting, inspections or publications,

c. statements and memoranda concerning only the internal management of an agency and not affecting private rights or procedures available to the public,

d. declaratory rulings issued pursuant to Section 307 of this title,

e. orders by an agency, or

f. press releases or "agency news releases", provided such releases are not for the purpose of interpreting, implementing or prescribing law or agency policy;

16.  "Rulemaking" means the process employed by an agency for the formulation of a rule; and

17.  "Secretary" means the Secretary of State.

Added by Laws 1983, c. 327, § 2.  Amended by Laws 1985, c. 196, § 11, operative July 1, 1985; Laws 1987, c. 207, § 11.  Renumbered from § 301 of this title by Laws 1987, c. 207, § 27.  Amended by Laws 1988, c. 292, § 1, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 3, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 1, eff. July 1, 1991; Laws 1992, c. 310, § 2, eff. July 1, 1992; Laws 1994, c. 182, § 1, eff. July 1, 1994; Laws 1997, c. 206, § 4, eff. Nov. 1, 1997; Laws 1998, c. 239, § 1, eff. Nov. 1, 1998.

§75-250.4.  Compliance with act - Exemptions.

A.  1.  Except as is otherwise specifically provided in this subsection, each agency is required to comply with Article I of the Administrative Procedures Act.

2.  The Corporation Commission shall be required to comply with the provisions of Article I of the Administrative Procedures Act except for subsections A, B, C and E of Section 303 of this title and Section 306 of this title.  To the extent of any conflict or inconsistency with Article I of the Administrative Procedures Act, pursuant to Section 35 of Article IX of the Oklahoma Constitution, it is expressly declared that Article I of the Administrative Procedures Act is an amendment to and alteration of Sections 18 through 34 of Article IX of the Oklahoma Constitution.

3.  The Oklahoma Military Department shall be exempt from the provisions of Article I of the Administrative Procedures Act to the extent it exercises its responsibility for military affairs.

4.  The Oklahoma Ordnance Works Authority, the Northeast Oklahoma Public Facilities Authority, the Oklahoma Office of Homeland Security and the Board of Trustees of the Oklahoma College Savings Plan shall be exempt from Article I of the Administrative Procedures Act.

5.  The Transportation Commission and the Department of Transportation shall be exempt from Article I of the Administrative Procedures Act to the extent they exercise their authority in adopting standard specifications, special provisions, plans, design standards, testing procedures, federally imposed requirements and generally recognized standards, project planning and programming, and the operation and control of the State Highway System.

6.  The Oklahoma State Regents for Higher Education shall be exempt from Article I of the Administrative Procedures Act with respect to:

a. prescribing standards of higher education,

b. prescribing functions and courses of study in each institution to conform to the standards,

c. granting of degrees and other forms of academic recognition for completion of the prescribed courses,

d. allocation of state-appropriated funds, and

e. fees within the limits prescribed by the Legislature.

7.  Institutional governing boards within The Oklahoma State System of Higher Education shall be exempt from Article I of the Administrative Procedures Act.

8. a. The Commissioner of Public Safety shall be exempt from Sections 303.1, 303.2, 304, 307.1, 308 and 308.1 of this title insofar as it is necessary to promulgate rules pursuant to the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act, to maintain a current incorporation of federal motor carrier safety and hazardous material regulations, or pursuant to Chapter 6 of Title 47 of the Oklahoma Statutes, to maintain a current incorporation of federal commercial driver license regulations, for which the Commissioner has no discretion when the state is mandated to promulgate rules identical to federal rules and regulations.

b. Such rules may be adopted by the Commissioner and shall be deemed promulgated twenty (20) days after notice of adoption is published in "The Oklahoma Register".  Such publication need not set forth the full text of the rule but may incorporate the federal rules and regulations by reference.

c. Such copies of promulgated rules shall be filed with the Secretary as required by Section 251 of this title.

d. For any rules for which the Commissioner has discretion to allow variances, tolerances or modifications from the federal rules and regulations, the Commissioner shall fully comply with Article I of the Administrative Procedures Act.

9.  The Council on Judicial Complaints shall be exempt from Section 306 of Article I of the Administrative Procedures Act, with respect to review of the validity or applicability of a rule by an action for declaratory judgment, or any other relief based upon the validity or applicability of a rule, in the district court or by an appellate court.  A party aggrieved by the validity or applicability of a rule made by the Council on Judicial Complaints may petition the Court on the Judiciary to review the rules and issue opinions based upon them.

10.  The Department of Corrections, State Board of Corrections, county sheriffs and managers of city jails shall be exempt from Article I of the Administrative Procedures Act with respect to:

a. prescribing internal management procedures for the management of the state prisons, county jails and city jails and for the management, supervision and control of all incarcerated prisoners, and

b. prescribing internal management procedures for the management of the probation and parole unit of the Department of Corrections and for the supervision of probationers and parolees.

B.  As specified, the following agencies or classes of agency activities are not required to comply with the provisions of Article II of the Administrative Procedures Act:

1.  The Oklahoma Tax Commission;

2.  The Commission for Human Services;

3.  The Oklahoma Ordnance Works Authority;

4.  The Corporation Commission;

5.  The Pardon and Parole Board;

6.  The Midwestern Oklahoma Development Authority;

7.  The Grand River Dam Authority;

8.  The Northeast Oklahoma Public Facilities Authority;

9.  The Council on Judicial Complaints;

10.  The Board of Trustees of the Oklahoma College Savings Plan;

11.  The supervisory or administrative agency of any penal, mental, medical or eleemosynary institution, only with respect to the institutional supervision, custody, control, care or treatment of inmates, prisoners or patients therein; provided, that the provisions of Article II shall apply to and govern all administrative actions of the Oklahoma Alcohol Prevention, Training, Treatment and Rehabilitation Authority;

12.  The Board of Regents or employees of any university, college, or other institution of higher learning, except with respect to expulsion of any student for disciplinary reasons; provided, that upon any alleged infraction by a student of rules of such institutions, with a lesser penalty than expulsion, such student shall be entitled to such due process, including notice and hearing, as may be otherwise required by law, and the following grounds of misconduct, if properly alleged in disciplinary proceedings against a student, shall be cause to be barred from the campus and be removed from any college or university-owned housing, upon conviction in a court of law:

a. participation in a riot as defined by the penal code,

b. possession or sale of any drugs or narcotics prohibited by the penal code, Section 1 et seq. of Title 21 of the Oklahoma Statutes, or

c. willful destruction of or willful damage to state property;

13.  The Oklahoma Horse Racing Commission, its employees or agents only with respect to hearing and notice requirements on the following classes of violations which are an imminent peril to the public health, safety and welfare:

a. any rule regarding the running of a race,

b. any violation of medication laws and rules,

c. any suspension or revocation of an occupation license by any racing jurisdiction recognized by the Commission,

d. any assault or other destructive acts within Commission-licensed premises,

e. any violation of prohibited devices, laws and rules, or

f. any filing of false information;

14.  The Commissioner of Public Safety only with respect to driver license hearings and hearings conducted pursuant to the provisions of Section 2-115 of Title 47 of the Oklahoma Statutes;

15.  The Administrator of the Department of Securities only with respect to hearings conducted pursuant to provisions of the Oklahoma Take-over Disclosure Act of 1985;

16.  Hearings conducted by a public agency pursuant to Section 962 of Title 47 of the Oklahoma Statutes;

17.  The Oklahoma Military Department;

18.  The University Hospitals Authority, including all hospitals or other institutions operated by the University Hospitals Authority;

19.  The Oklahoma Health Care Authority Board and the Administrator of the Oklahoma Health Care Authority; and

20.  The Oklahoma Office of Homeland Security.

Added by Laws 1987, c. 207, § 12.  Amended by Laws 1987, c. 236, § 125, emerg. eff. July 20, 1987; Laws 1988, c. 292, § 2, emerg. eff. July 1, 1988; Laws 1990, c. 136, § 1, emerg. eff. April 25, 1990; Laws 1990, c. 300, § 2, emerg. eff. May 30, 1990; Laws 1993, c. 330, § 30, eff. July 1, 1993; Laws 1994, c. 384, § 1, eff. July 1, 1994; Laws 1995, c. 330, § 4, emerg. eff. June 8, 1995; Laws 1996, c. 320, § 11, emerg. eff. June 12, 1996; Laws 1997, c. 206, § 5, eff. Nov. 1, 1997; Laws 1998, c. 239, § 2, eff. Nov. 1, 1998; Laws 1999, c. 1, § 42, emerg. eff. Feb. 24, 1999; Laws 1999, c. 423, § 11, emerg. eff. June 10, 1999; Laws 2000, c. 6, § 30, emerg. eff. March 20, 2000; Laws 2001, c. 131, § 16, eff. July 1, 2001; Laws 2002, c. 402, § 12, eff. July 1, 2002; Laws 2003, c. 279, § 13, emerg. eff. May 26, 2003; Laws 2004, c. 157, § 6, emerg. eff. April 26, 2004; Laws 2005, c. 176, § 8, eff. July 1, 2005.

NOTE:  Laws 1987, c. 231, § 5 repealed by Laws 1987, c. 236, § 203, emerg. eff. July 20, 1987.  Laws 1998, c. 203, § 10 repealed by Laws 1999, c. 1, § 45, emerg. eff. Feb. 24, 1999.  Laws 1999, c. 142, § 4 repealed by Laws 2000, c. 6, § 33, emerg. eff. March 20, 2000.

§75-250.4a.  Certain rules to be available for public inspection - Deletion of obsolete rules and internal policy statements - Private rights and procedures not affected.

A.  Any agency exempt from all or part of the Administrative Procedures Act pursuant to subsection A of Section 250.4 of this title shall maintain and make available for public inspection its exempt rules at its principal place of business.

B.  It is recognized by the Oklahoma Legislature that agencies specified by subsection A of this section have published rules containing obsolete rules or internal policy statements or agency statements which do not meet the Administrative Procedures Act definition of rules.  Therefore, by December 31, 2005, each such agency shall conduct an internal review of its rules to determine whether each of its rules is current and is a rule as such term is defined by the Administrative Procedures Act.  Any rule determined by an agency to be obsolete or an internal policy statement or any agency statement which does not meet the definition of a rule pursuant to the Administrative Procedures Act shall be deleted by the agency.  Notice of such deletion shall be submitted to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Governor for informational purposes.

C.  The provisions of this section shall not be construed to authorize any agency to amend any rule or to delete any rule which affects any private rights or procedures available to the public.

Added by Laws 1997, c. 206, § 6, eff. Nov. 1, 1997.  Amended by Laws 2005, c. 227, § 1, eff. Nov. 1, 2005.

§75250.5.  Act not to apply to certain governments, authorities, etc.

This act shall not apply to municipalities, counties, school districts, and other agencies of local government; nor to specialized agencies, authorities, and entities created by the legislature, performing essentially local functions, such as, but not limited to, Urban Renewal Authorities, Port Authorities, City and CityCounty Planning Commissions, Conservancy and other Districts, and public trusts having a municipality or county, or agency thereof, as beneficiary; but this act shall apply to public trusts having the state, or any department or agency thereof, as beneficiary.

Laws 1963, c. 371, § 24.  Renumbered from § 324 by Laws 1987, c. 207, § 27.

§75-250.6.  Commission for Human Services - Preemptive rules - Approval by Governor - Filing of approval and rule - Publication - Disapproval by Legislature - Exemptions.

A.  1.  The Commission for Human Services may promulgate a preemptive rule pursuant to the provisions of this section:

a. when the Commission for Human Services is required by federal law, federal rules, a state law enacted pursuant to federal law or federal rule, or order of a court of competent jurisdiction to adopt a rule, or an amendment, revision or revocation of an existing rule, and

b. which if such rule is not immediately adopted would result in the imposition of a financial penalty, or a reduction, withholding or loss of federal funds.

2.  A preemptive rule must be approved by the Governor pursuant to this section.

3.  The conditions specified in this subsection for the promulgation of a preemptive rule shall be the only conditions authorized for promulgation of such rule by the Commission for Human Services.

B.  1.  Upon the adoption of such preemptive rule by the Commission, the Director of the Department of Human Services shall request the Governor to approve the rules on the basis that such rules are required to comply with a federal law, federal rule, a state law enacted pursuant to federal law or rule, or order of a court of competent jurisdiction and which if such rules are not immediately adopted would result in a financial penalty, or a reduction, withholding or loss of federal funds.

2.  Upon the filing of the request for approval of a preemptive rule, the Governor shall review such rule and decide as to whether such rule should be approved.  Prior to approval of a preemptive rule, the Governor shall submit the preemptive rule to the Office of the Secretary of State for review of proper formatting unless the preemptive rule has been reviewed by the Office prior to agency submission to the Governor.  Failure of the Governor to approve such rule within twenty-eight (28) calendar days shall constitute denial of the rule as a preemptive rule.

3.  Upon approval of a preemptive rule, the Governor shall immediately notify the Commission.  Upon receipt of notice of the approval of the preemptive rule, the Commission shall file the number of copies specified by the Secretary of the approval issued by the Governor and the number of copies specified by the Secretary of the preemptive rule with the Office pursuant to Section 251 of this title.

4.  The preemptive rule shall be published in accordance with the provisions of Section 255 of this title in "The Oklahoma Register" following approval by the Governor.  The Governor's approval and the approved rules shall be retained as official records by the Office of Administrative Rules.

5.  For informational purposes only, a copy of the Governor's approval and the preemptive rule shall be submitted by the Commission to the Speaker of the House of Representatives and the President Pro Tempore of the Senate within ten (10) days of the approval of the preemptive rule by the Governor.

6.  Upon approval by the Governor, the rule shall be considered promulgated and shall be in force immediately, or if a later date is required by statute or specified in the rule, the later date is the effective date.

C.  A preemptive rule shall be considered to be a permanent rule and shall remain in full force and effect unless and until specifically disapproved during the first thirty (30) legislative days of the next regular legislative session following promulgation of such preemptive rule or unless an earlier expiration date is specified by the Commission.  The Legislature may disapprove such rule pursuant to Section 308 of this title.  Any resolution introduced for the purpose of disapproving such rule shall not be subject to regular legislative cut off dates.

D.  Except as otherwise provided by this section, preemptive rules shall be promulgated and published in compliance with Article I of the Administrative Procedures Act.  Preemptive rules promulgated pursuant to the provisions of this section shall be exempt from the provisions of Sections 253, 303, 303.1, 303.2, 304, 308 and 308.1 of this title.

Added by Laws 1988, c. 266, § 25, operative July 1, 1988.  Amended by Laws 1990, c. 300, § 3, eff. July 1, 1991; Laws 1991, c. 326, § 2, eff. July 1, 1991; Laws 1994, c. 384, § 2, eff. July 1, 1994; Laws 1997, c. 206, § 8, eff. Nov. 1, 1997; Laws 1998, c. 239, § 3, eff. Nov. 1, 1998; Laws 2005, c. 227, § 2, eff. Nov. 1, 2005.

§75-250.7.  Conflicts between filed rules and published rules - Corrections of errors - Status of Code rules - Presumption of compliance with act.

A.  Prior to publication in the "Code" or any of its supplements, in cases where there is a conflict between the finally adopted rules filed with the Office pursuant to Section 251 of this title and rules published in "The Oklahoma Register", the rules published in "The Oklahoma Register" pursuant to Section 255 of this title shall govern and shall constitute the official rule of the agency.  Except as provided in subsection C of this section, permanent rules published in "The Oklahoma Register" shall be void and of no effect upon publication of the next succeeding "Code" or "Code" supplement, if not published in such "Code" or "Code" supplement.

B.  The Secretary is authorized to establish procedures for correcting spelling errors in:

1.  The finally adopted rules of any agency or any document submitted for publication in "The Oklahoma Register" or the "Code"; or

2.  Any rules or other document published in "The Oklahoma Register".

C.  Rules published in the "Code" and in the supplements thereto, and permanent rules published in "The Oklahoma Register" after the closing date for publication in the last preceding "Code" or "Code" supplement, as announced by the Secretary, but prior to publication of the next succeeding "Code" or "Code" supplement, shall constitute the official permanent rules of the state.

D.  For any rule published in the "Code" or the supplements thereto, there shall be a rebuttable presumption that such rule has been promulgated in compliance with the Administrative Procedures Act.

Added by Laws 1988, c. 292, § 3, emerg. eff. July 1, 1988.  Amended by Laws 1990, c. 300, § 4, eff. July 1, 1991; Laws 1991, c. 326, § 3, eff. July 1, 1991; Laws 1994, c. 384, § 3, eff. July 1, 1994; Laws 1997, c. 206, § 9, eff. Nov. 1, 1997.

§75-250.8.  Time computations.

In computing any period of time prescribed or allowed by the Administrative Procedures Act, the day of the act, or event, from which the designated period of time begins to run shall not be included.  The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday as defined by the Oklahoma Statutes or any other day when the receiving office does not remain open for public business until 4:00 p.m., in which event the period runs until the end of the next day which is not a Saturday, a Sunday, or a legal holiday as defined by the Oklahoma Statutes, or any other day when the receiving office does not remain open for public business until 4:00 p.m.; provided, permanent rules shall become effective on the tenth day after the rules are published in "The Oklahoma Register", as set forth in subsection B of Section 304 of this title, regardless of the day of the week.

Laws 1989, c. 360, § 4, emerg. eff. June 3, 1989.  Amended by Laws 2004, c. 183, § 1, emerg. eff. May 3, 2004.

§75-250.9.  Transfer of powers, duties and responsibilities of Director of Department of Libraries relating to publication of The Oklahoma Register and Administrative Code to Secretary of State.

There is hereby established an Office of Administrative Rules within the Office of the Secretary of State.  The Office of Administrative Rules shall have the primary responsibility for publishing "The Oklahoma Register" and the "Oklahoma Administrative Code" and otherwise implementing the provisions of Article I of the Administrative Procedures Act.  The Secretary of State shall provide for the adequate staffing of the Office to implement the provisions of this section including but not limited to an editor-in-chief.

Added by Laws 1990, c. 300, § 5, eff. July 1, 1991.  Amended by Laws 1991, c. 326, § 4, eff. July 1, 1991; Laws 1997, c. 206, § 10, eff. Nov. 1, 1997.

§75-250.10.  Request for agency review of rules.

The Governor by Executive Order or either house of the Legislature or both houses of the Legislature by resolution, or a small business or the Small Business Regulatory Review Committee pursuant to Section 5 of this act, may request an agency to review its rules to determine whether or not the rules in question should be amended, repealed or redrafted.  The agency shall respond to requests from the Governor or the Legislature within ninety (90) calendar days of such request.

Added by Laws 1994, c. 384, § 11, eff. July 1, 1994.  Amended by Laws 2002, c. 495, § 7, eff. July 1, 2002.

§75-251.  Furnishing copies of permanent rules - Rules for administration of section - Filing of new rules and amendments, revisions or revocations - Format - Incorporation of standards by reference - Publication of executive orders - Electronic filing.

A.  1.  Upon the request of the Secretary, each agency shall furnish to the Office a complete set of its permanent rules in such form as is required by the Secretary or as otherwise provided by law.

2.  The Secretary shall promulgate rules to ensure the effective administration of the provisions of Article I of the Administrative Procedures Act.  The rules shall include, but are not limited to, rules prescribing paper size, numbering system, and the format of documents required to be filed pursuant to the provisions of the Administrative Procedures Act or such other requirements as deemed necessary by the Secretary to implement the provisions of the Administrative Procedures Act.

B.  1.  Each agency shall file the number of copies specified by the Secretary of all new rules, and all amendments, revisions or revocations of existing rules attested to by the agency, pursuant to the provisions of Section 254 of this title, with the Office within thirty (30) calendar days after they become finally adopted.

2.  An agency filing rules pursuant to the provisions of this subsection:

a. shall prepare the rules in plain language which can be easily understood,

b. shall not unnecessarily repeat statutory language. Whenever it is necessary to refer to statutory language in order to effectively convey the meaning of a rule interpreting that language, the reference shall clearly indicate the portion of the language which is statutory and the portion which is the agency's amplification or interpretation of that language,

c. shall indicate whether a rule is new, amends an existing permanent rule or repeals an existing permanent rule.  If a rule amends an existing rule, the rule shall indicate the language to be deleted typed with a line through the language and language to be inserted typed with the new language underscored,

d. shall state if the rule supersedes an existing emergency rule,

e. shall include a reference to any rule requiring a new or revised form in a note to the rule.  The Secretary shall insert that reference in "The Oklahoma Register" as a notation to the affected rule,

f. shall prepare, in plain language, an analysis of new or amended rules.  The analysis shall include but not be limited to a reference to any statute that the rule interprets, any related statute or any related rule,

g. may include with its rules, brief notes, illustrations, findings of facts, and references to digests of Supreme Court cases, other court decisions, or Attorney General's opinions, and other explanatory material.  Such material may be included if the material is labeled or set forth in a manner which clearly distinguishes it from the rules,

h. shall include other information, in such form and in such manner as is required by the Secretary, and

i. may change the format of existing rules without any rulemaking action by the agency in order to comply with the standard provisions established by the Secretary for "Code" and "The Oklahoma Register" publication so long as there is no substantive change to the rule.

C.  The Secretary is authorized to determine a numbering system and other standardized format for documents to be filed and may refuse to accept for publication any document that does not substantially conform to the promulgated rules of the Secretary.

D.  In order to avoid unnecessary expense, an agency may use the published standards established by organizations and technical societies of recognized national standing, other state agencies, or federal agencies by incorporating the standards or rules in its rules or regulations by reference to the specific issue or issues of publications in which the standards are published, without reproducing the standards in full.  The standards shall be readily available to the public for examination at the administrative offices of the agency.  In addition, a copy of such standards shall be kept and maintained by the agency pursuant to the provisions of the Preservation of Essential Records Act.

E.  The Secretary shall provide for the publication of all Executive Orders received pursuant to the provisions of Section 664 of Title 74 of the Oklahoma Statutes.

F.  The Secretary may authorize or require the filing of rules or Executive Orders by or through electronic data or machine readable equipment in such form and manner as is required by the Secretary.

Added by Laws 1961, p. 602, § 1.  Amended by Laws 1984, c. 154, § 1, eff. Nov. 1, 1984; Laws 1987, c. 207, § 4; Laws 1988, c. 292, § 4, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 5, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 6, eff. July 1, 1991; Laws 1991, c. 326, § 5, eff. July 1, 1991; Laws 1994, c. 384, § 4, eff. July 1, 1994; Laws 1997, c. 206, § 11, eff. Nov. 1, 1997; Laws 1998, c. 239, § 4, eff. Nov. 1, 1998.

§75252.  Filing as condition of validity  Notification of failure to comply.

A.  Any rule, amendment, revision, or revocation of an existing rule made by an agency on or after October 16, 1987, may be held void and of no effect pursuant to Sections 306 and 307 of this title.  All provisions herein shall also apply to all agencies that may hereafter be created.  All courts, boards, commissions, agencies, authorities, instrumentalities, and officers of the State of Oklahoma shall take judicial or official notice of any rule, amendment, revision, or revocation of an existing rule promulgated pursuant to the provisions of the Administrative Procedures Act.

B.  Upon failure of an agency to comply with the provisions of Sections 251 through 256 of this title except when not applicable, the Secretary shall forward a written notice of the failure to comply to the chief administrative officer of the agency.  The notice shall state a reasonable time, not to exceed thirty (30) calendar days, in which the agency shall fully comply.  Further failure to comply shall be reported in writing to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Governor, and the Attorney General.  Upon such notification, the Attorney General shall immediately seek agency compliance and if required, to institute mandamus proceedings to secure compliance by said agency.

Laws 1961, p. 603, § 2; Laws 1987, c. 207, § 5; Laws 1988, c. 292, § 5, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 6, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 7, eff. July 1, 1991.

§75-253.  Emergency rules.

A.  If an agency finds that an imminent peril exists to the preservation of the public health, safety, or welfare, or that a compelling public interest requires an emergency rule, amendment, revision, or revocation of an existing rule, an agency may promulgate, at any time, any such rule, provided the Governor first approves such rule pursuant to the provisions of this section.

B.  An emergency rule adopted by an agency shall:

1.  Be prepared in the format required by Section 251 of this title;

2.  Include an impact statement which meets the requirements contained in Section 303 of this title unless such impact statement is, with the prior written consent of the Governor, waived specifically by the agency to the extent an agency for good cause finds the preparation of a rule impact statement or the specified contents thereof are unnecessary or contrary to the public interest in the process of promulgating an emergency rule.  In addition, the impact statement shall provide information on any cost impacts of the rule received by the agency from any private or public entities;

3.  Be transmitted in duplicate to the Governor, the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the Senate, including the information required by this subsection within ten (10) days after the rule is adopted; and

4.  One copy to be transmitted on the same day that filing occurs with the Governor to the Oklahoma Advisory Committee on Intergovernmental Relations if the emergency rule would have an impact on political subdivisions as determined by the agency in the rule impact statement.  The filing shall include all information supplied to the Governor regarding such emergency rule pursuant to this section and Section 251 of this title.

C.  1.  Upon the filing of an adopted emergency rule by an agency with the Governor, the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the Senate, under the provisions of subsection B of this section, the Governor shall review such rule and shall decide as to whether or not such emergency rule should be approved.  Prior to approval of emergency rules, the Governor shall submit the emergency rule to the Secretary of State for review of proper formatting.

2.  If the Governor disapproves the adopted emergency rule, the Governor shall return the entire document to the agency with reasons for the disapproval.  If the agency elects to modify such rule, the agency shall make such modifications and resubmit the rule to the Governor for approval.

3.  Emergency rules adopted by an agency or approved by the Governor shall be subject to review pursuant to the provisions of Section 306 of this title.

D.  1.  Upon approval by the Governor, an emergency rule shall be considered promulgated and shall be in force immediately, or on such later date as specified therein.  An emergency rule shall only be applied prospectively from its effective date.

2.  The Governor shall have forty-five (45) calendar days to review the emergency rule.  Within the forty-five-calendar-day period, the Governor may approve the emergency rule or disapprove the emergency rule.  Failure of the Governor to approve an emergency rule within the specified period shall constitute disapproval of the emergency rule.  Upon disapproval of an emergency rule, the Governor shall notify within fifteen (15) days, in writing, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Office of Administrative Rules.

E.  1.  Upon approval of an emergency rule, the Governor shall immediately notify the agency.  Upon receipt of the notice of the approval, the agency shall file with the Office of Administrative Rules the number of copies required by the Secretary of the written approval and the emergency rule.

2.  A copy of the Governor's approval shall be submitted by the Governor to the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Office of Administrative Rules when the rulemaking agency is notified of approval.

3.  The emergency rule shall be published in accordance with the provisions of Section 255 of this title in "The Oklahoma Register" following the approval by the Governor.  The Governor's approval and the approved rules shall be retained as official records by the Office of Administrative Rules.

F.  Emergency rules shall be effective from the date of approval by the Governor or a later date as specified in the approved emergency rule, unless otherwise specifically provided by the Legislature, through the first day of the next succeeding Regular Session of the Oklahoma Legislature, after the promulgation of such emergency rule, and shall be in full force and effect through July 14 following such session unless it is made ineffective pursuant to subsection H of this section.

G.  No agency shall adopt any emergency rule which establishes or increases fees, except during such times as the Legislature is in session, unless specifically mandated by the Legislature or federal legislation, or when the failure to establish or increase fees would conflict with an order issued by a court of law.

H.  1.  If an emergency rule is of a continuing nature, the agency promulgating such emergency rule shall initiate proceedings for promulgation of a permanent rule pursuant to Sections 303 through 308.2 of this title.  If an emergency rule is superseded by another emergency rule prior to the enactment of a permanent rule, the latter emergency rule shall retain the same expiration date as the superseded emergency rule, unless otherwise authorized by the Legislature.

2.  Any promulgated emergency rule shall be made ineffective if:

a. disapproved by the Legislature,

b. superseded by the promulgation of permanent rules,

c. any adopted rules based upon such emergency rules are subsequently disapproved pursuant to Section 308 of this title, or

d. an earlier expiration date is specified by the agency in the rules.

3. a. Emergency rules in effect on the first day of the session shall be null and void on July 15 immediately following sine die adjournment of the Legislature unless otherwise specifically provided by the Legislature.

b. Unless otherwise authorized by the Legislature, by concurrent resolution or by law, an agency shall not adopt any emergency rule, which has become null and void pursuant to subparagraph a of this paragraph, as a new emergency rule or adopt any emergency rules of similar scope or intent as the emergency rules which became null and void pursuant to subparagraph a of this paragraph.

I.  Emergency rules shall not become effective unless approved by the Governor pursuant to the provisions of this section.

J.  1.  The requirements of Section 303 of this title relating to notice and hearing shall not be applicable to emergency rules promulgated pursuant to the provisions of this section.  Provided this shall not be construed to prevent an abbreviated notice and hearing process determined to be necessary by an agency.

2.  The rule report required pursuant to Section 303.1 of this title shall not be applicable to emergency rules promulgated pursuant to the provisions of this section.  Provided this shall not be construed to prevent an agency from complying with such requirements at the discretion of such agency.

3.  The statement of submission required by Section 303.1 of this title shall not be applicable to emergency rules promulgated pursuant to the provisions of this section.

K.  Prior to approval or disapproval of an emergency rule by the Governor, an agency may withdraw from review an emergency rule submitted pursuant to the provisions of this section.  Notice of such withdrawal shall be given to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Office of Administrative Rules.  In order to be promulgated as emergency rules, any replacement rules shall be resubmitted pursuant to the provisions of this section.

Added by Laws 1961, p. 603, § 3.  Amended by Laws 1987, c. 207, § 6; Laws 1988, c. 292, § 7, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 7, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 8, eff. July 1, 1991; Laws 1991, c. 326, § 6, eff. July 1, 1991; Laws 1992, c. 310, § 3, emerg. eff. May 27, 1992; Laws 1994, c. 182, § 2, eff. July 1, 1994; Laws 1994, c. 384, § 5, eff. July 1, 1994; Laws 1996, c. 225, § 1, eff. Nov. 1, 1996; Laws 1997, c. 206, § 12, eff. Nov. 1, 1997; Laws 1998, c. 239, § 5, eff. Nov. 1, 1998; Laws 1999, c. 211, § 1, eff. Nov. 1, 1999.

§75-254.  Attestation of rules - Proof of publication - Copies - Preservation.

A.  Prior to the submission to the Governor of emergency rules, or prior to the transmission of a finally adopted rule to the Secretary, the rulemaking authority or its designee shall attest:

1.  To the correctness of copies of any rule and any amendment, revision, or revocation thereof; and

2.  That such rules were made and adopted if the rules are emergency rules or finally adopted if the rules are permanent rules in substantial compliance with the Administrative Procedures Act.

Such attested rules shall then be transmitted to the Secretary or if the rules are emergency to the Governor's office, for filing and publication pursuant to the Administrative Procedures Act.

B.  Upon publication of such transmitted rules pursuant to Section 255 of this title, the Secretary shall send proof of publication to the agency submitting the rules for publication.  The agency submitting the rules shall make such rules available to the public in accordance with the Open Records Act.

C.  Copies of such rules shall be permanently preserved by the Secretary.

Added by Laws 1961, p. 603, § 4.  Amended by Laws 1987, c. 207, § 7; Laws 1988, c. 292, § 8, emerg. eff. July 1, 1988; Laws 1990, c. 300, § 9, eff. July 1, 1991; Laws 1998, c. 239, § 6, eff. Nov. 1, 1998.

§75-255.  Publication of The Oklahoma Register - Publication of rules and regulations.

A.  1.  The Secretary is hereby authorized, directed, and empowered to publish "The Oklahoma Register" not less than monthly for the publication of new rules, any amendment, revision or revocation of an existing rule, emergency rules, any notices of such rulemaking process and Executive Orders as are required by law to be published in "The Oklahoma Register".  Said rules or amendments, revisions, or revocations of existing rules shall be published in the first issue of "The Oklahoma Register" published pursuant to Sections 251, 253, 256, 303, 303.1, 303.2 and 308 of this title after the date of acceptance by the Secretary.

2.  The Secretary shall cause a copy of each publication of "The Oklahoma Register" to be sent to those county clerks who request it, to members of the Legislature upon request, and to such other agencies, libraries, and officials as the Secretary may select.  The Secretary may charge recipients of the publication a cost sufficient to defray the cost of publication and mailing.

3.  The Secretary shall cause a copy of all rules, all new rules, and all amendments, revisions, or revocations of existing rules to be on file and available for public examination in the Office during normal office hours.

4.  The Secretary shall promulgate rules to systematize the designations of rules.  To establish said system or to preserve uniformity of designations, the Secretary may require the agency to change the title or numbering of any rule or any amendment, revision, or revocation thereof.

B.  The Secretary is authorized to provide for the publication of rules in summary form when the rules are of such length that publication of the full text would be too costly.  The summary shall be prepared by the agency submitting the rules and shall state where the full text of the rule may be obtained.

C.  The notice required pursuant to the provisions of Section 303 of this title shall be published in "The Oklahoma Register" prior to the adoption of a new rule, or amendment, revision or revocation of any existing rule.  The notice shall include the information required by Section 303 of this title.

Added by Laws 1961, p. 603, § 5.  Amended by Laws 1983, c. 76, § 1, eff. Nov. 1, 1983; Laws 1987, c. 207, § 8; Laws 1988, c. 292, § 9, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 8, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 10, eff. July 1, 1991; Laws 1996, c. 35, § 1, eff. Nov. 1, 1996; Laws 1997, c. 206, § 13, eff. Nov. 1, 1997; Laws 1998, c. 239, § 7, eff. Nov. 1, 1998.

§75-256.  Oklahoma Administrative Code - Publication - Task Force on Administrative Rules.

A.  1.  The Secretary shall provide for the codification, compilation, indexing and publication of agency rules and Executive Orders in a publication which shall be known as the "Oklahoma Administrative Code" in the following manner:

a. On or before January 1, 1992, the Secretary shall compile Executive Orders which are effective pursuant to paragraph 3 of subsection B of this section, and agency rules which have been submitted pursuant to the agency schedule of compliance and have been accepted as properly codified, as set forth in this section, and rules promulgated by the Secretary.  Such compilation shall be maintained by the Office of Administrative Rules and shall be updated by agencies, in a manner prescribed by the Secretary, to reflect subsequent permanent rulemaking.  Prior to publication of the first "Code", as set forth in subparagraph b of this paragraph, the compilation shall constitute the official permanent rules of the state.  Effective January 1, 1992, any permanent rule not included in such compilation shall be void and of no effect.

b. On or before December 1, 1992, the Secretary shall have indexed and published the "Oklahoma Administrative Code".  To effectuate this provision, the Secretary may contract for the publishing and indexing, or both of the "Oklahoma Administrative Code".  Any permanent rule not published in the "Code" shall be void and of no effect.  A finally adopted rule filed and published in "The Oklahoma Register" may be valid until publication of the next succeeding "Code" or "Code" supplement following the date of its final adoption.  Provided, a permanent rule which is finally adopted after the closing date for publication in a "Code" or "Code" supplement as announced by the Secretary may be valid until publication of the next succeeding "Code" or "Code" supplement.  A permanent rule which is published in "The Oklahoma Register" after the closing date for publication in the first "Code", as announced by the Secretary, shall be void and of no effect upon publication of the next succeeding "Code" or "Code" supplement, if not published in the "Code" or "Code" supplement.

2.  Compilations or revisions of the "Code" or any part thereof shall be supplemented or revised annually.  The "Code" shall be organized by state agency and shall be arranged, indexed and printed in a manner to permit separate publications of portions thereof relating to individual agencies.

3.  Annual supplements to the "Code" shall be cumulative.  Emergency rules shall not be published in the "Code" or in any supplements thereto.

4.  The "Code" and the supplements shall include a general subject index and an agency index of all rules and Executive Orders contained therein.  "The Oklahoma Register" shall also include a sections-affected index of the "Code".  The "Code" and supplements shall contain such notes, cross references and explanatory materials as required by the Secretary.

5.  The Secretary in preparing such rules for publication in the "Code" or supplements shall omit all material shown in canceled type.  The Secretary shall not prepare any rule for publication in the "Code" which amends or revises a rule unless the rule so amending or revising conforms to the provisions of the Administrative Procedures Act.

6.  The Secretary is authorized to determine a numbering system and other standardized format for documents to be filed and may refuse to accept for publication any document that does not substantially conform to the promulgated rules of the Secretary.

B.  1.  Rules submitted and accepted for publication in the "Code" by August 15 of each year shall be published in the next succeeding "Code" or supplement thereto.

2.  As soon as possible after August 15 of each year, the Secretary shall assemble all rules and Executive Orders, except emergency rules, promulgated after the publication of the preceding "Code" or "Code" supplement in accordance with the provisions of the Administrative Procedures Act for publication in the "Oklahoma Administrative Code".  The "Code" or supplements thereto should be published as soon as possible after August 30 of each year.

3.  Executive Orders of previous gubernatorial administrations shall terminate ninety (90) calendar days following the inauguration of the next Governor unless otherwise terminated or continued during that time by Executive Order.  Copies of all Executive Orders shall be published and indexed in the "Oklahoma Administrative Code".  All Executive Orders placing agencies or employees under the State Merit System of Personnel Administration shall remain in effect unless otherwise modified by action of the Legislature.

C.  The Secretary is hereby authorized and empowered to publish or to contract to publish the "Oklahoma Administrative Code", and to publish or contract to publish such annual cumulative supplements so as to keep the "Code" current.  All such agreements shall provide that the publisher shall make such publications in such form and arrangement as shall be approved by the Secretary.  The Secretary may publish or authorize the publication of the "Code" in part.

D.  The Secretary is authorized to correct spelling errors in rules submitted for publication in the "Code" or any such supplements or in "The Oklahoma Register".  Any other errors in rules submitted for publication in the "Code" may be noted in editorial notes provided by the Secretary.

E.  The Secretary shall make copies of the "Code" generally available at a cost sufficient to defray the cost of publication and mailing.  Except as otherwise provided by Section 257.1 of this title, the Secretary is authorized to sell or otherwise distribute the "Code" and its supplements.

F.  1.  The codification system, derivations, cross references, notes of decisions, source notes, authority notes, numerical lists, and codification guides, other than the actual text of rules, indexes, tables and other aids relevant to the publication of the "Oklahoma Administrative Code" and "The Oklahoma Register" shall be the property of the state and may be reproduced only with the written consent of the Secretary.  The information which appears on the same page with the text of a rule may be reproduced incidentally with the reproduction of the rule, if the reproduction is for the private use of the individual and not for resale.  No person shall attempt to copyright or publish the "Oklahoma Administrative Code" or "The Oklahoma Register", in printed or electronic media, without expressed written consent of the Secretary of State.  The Secretary shall notify the Speaker of the House of Representatives and the President Pro Tempore of the Senate of any requests to copyright or publish the "Oklahoma Administrative Code" or "The Oklahoma Register", prior to consent by the Secretary.

2.  The Secretary may provide for the electronic access to the "Oklahoma Administrative Code" and "The Oklahoma Register" by:

a. subscription, or

b. an exclusive or a nonexclusive contract for public and private access.

3.  Publications of rules by agencies are not official publications.

4.  The sale or resale of the "Oklahoma Administrative Code" or any part thereof by the Secretary of State shall be exempt from any requirement mandating acquisition of a resale number and payment of sales tax.

Added by Laws 1961, p. 604, § 6.  Amended by Laws 1978, c. 165, § 13; Laws 1987, c. 207, § 9; Laws 1988, c. 292, § 10, emerg. eff. July 1, 1988; Laws 1990, c. 300, § 11, eff. July 1, 1991; Laws 1991, c. 326, § 7, eff. July 1, 1991; Laws 1992, c. 310, § 4, eff. July 1, 1992; Laws 1994, c. 100, § 1, eff. Sept. 1, 1994; Laws 1994, c. 384, § 6, eff. July 1, 1994; Laws 1997, c. 206, § 14, eff. Nov. 1, 1997; Laws 1998, c. 239, § 8, eff. Nov. 1, 1998.

§75-256.1.  Repealed by Laws 1994, c. 384, § 14, eff. July 1, 1994.

§75-256.2.  Repealed by Laws 1994, c. 384, § 14, eff. July 1, 1994.

§75-256.3.  Fees for copying, reproducing or certifying records.

The Office of Administrative Rules shall charge the public for the costs of copying, reproducing or certifying records of the Office of Administrative Rules pursuant to Section 24A.5 of Title 51 of the Oklahoma Statutes.

Added by Laws 1992, c. 310, § 5, eff. July 1, 1992.

§75257.  Implementation of Article I of Act  Legal assistance.

A.  Upon the request of the Secretary, the Office of the Attorney General shall provide such legal assistance to the Office as is necessary to implement the provisions of Article I of the Administrative Procedures Act.

B.  The Attorney General shall prepare and provide for the publication and distribution to the agencies, a pamphlet or information sheet as to the procedures required by the Administrative Procedures Act for the adoption, review, and promulgation of rules.

Added by Laws 1987, c. 207, § 10.  Amended by Laws 1990, c. 300, § 14, eff. July 1, 1991.

§75-257.1.  Reciprocal agreements for exchange of administrative codes - Offices entitled to free copy of Code.

A.  The Secretary is authorized to enter into and make reciprocal agreements with other states to allow exchanges of administrative codes of such states.

B.  1.  Each of the following offices shall be entitled to receive, as soon as available from the Secretary, without cost, one copy of the printed volumes of the "Code" and the supplements thereto or, upon request from an office, one copy of the "Code" and the supplements thereto on compact disc:

a. County clerk of each county;

b. Clerk of the Supreme Court;

c. Attorney General;

d. Governor;

e. Speaker of the House of Representatives and the President Pro Tempore of the Senate;

f. the Research, Legal and Fiscal Divisions of the House of Representatives;

g. the Legislative Division of the Senate; and

h. the Department of Libraries for the Law Library.

2.  The Department of Libraries is authorized to obtain number of copies of the "Code" and the supplements thereto necessary for use for deposit with the Publications Clearinghouse pursuant to Sections 3-113.1 through 3-115 of Title 65 of the Oklahoma Statutes.  The Secretary is authorized to retain sufficient copies for exchange purposes with other states for copies of their rules.

Added by Laws 1988, c. 292, § 13, emerg. eff. July 1, 1988.  Amended by Laws 1990, c. 300, § 15, eff. July 1, 1991; Laws 1991, c. 326, § 8, eff. July 1, 1991; Laws 1997, c. 206, § 15, eff. Nov. 1, 1997; Laws 2005, c. 227, § 3, eff. Nov. 1, 2005.

§75-301.  Renumbered as § 250.3 by Laws 1987, c. 207, § 27.

§75-302.  Promulgation of certain rules - Public inspection of rules, orders, decisions and opinions - Rulemaking record - Prohibited actions - Violations.

A.  In addition to other rulemaking requirements imposed by law, each agency which has rulemaking authority, shall:

1.  Promulgate as a rule a description of the organization of the agency, stating the general course and method of the operations of the agency and the methods whereby the public may obtain information or make submissions or requests;

2.  Promulgate rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions issued by the agency for use by the public;

3.  Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted, promulgated or used by the agency in the discharge of its functions;

4.  Make available for public inspection pursuant to the provisions of the Open Records Act all final orders, decisions and opinions.

B.  1.  An agency shall maintain an official rulemaking record for each proposed rule or promulgated rule.  The record and materials incorporated by reference shall be available for public inspection.

2.  The agency rulemaking record shall contain:

a. copies of all publications in "The Oklahoma Register" with respect to the rule or the proceeding upon which the rule is based,

b. copies of any portions of the agency's public rulemaking docket containing entries relating to the rule or the proceeding upon which the rule is based,

c. all written petitions, requests, submissions, and comments received by the agency and all other written materials considered by the agency in connection with the formulation, proposal, or adoption of the rule or the proceeding upon which the rule is based,

d. any official transcript of oral presentations made in the proceeding upon which the rule is based or, if not transcribed, any tape recording or stenographic record of those presentations, and any memorandum prepared by a presiding official summarizing the contents of those presentations,

e. a copy of any regulatory analysis prepared for the proceeding upon which the rule is based,

f. a copy of the rule and analysis of each such rule filed with the Office pursuant to Section 251 of this title,

g. all petitions for exceptions to, amendments of, or repeal or suspension of, the rule,

h. a copy of the rule impact statement, if made, and

i. such other information concerning such rules as may be determined necessary by the agency.

3.  Upon judicial review, the record required by this section constitutes the official agency rulemaking record with respect to a rule.  Except as otherwise required by a provision of law, the agency rulemaking record need not constitute the exclusive basis for agency action on that rule or for judicial review thereof.

C.  1.  By December 31, 2002, each agency that issues precedent-setting orders shall maintain and index all such orders that the agency intends to rely upon as precedent.  The index and the orders shall be available for public inspection and copying in the main office and each regional or district office of the agency.  The orders shall be indexed by subject.

2.  After December 31, 2002, an order shall not be relied upon as precedent by an agency to the detriment of any person until it has been made available for public inspection and indexed in the manner described in this subsection.

3.  An agency shall consistently apply rules to each person subject to the jurisdiction of the agency regarding issuance of orders.

D.  An agency shall not by internal policy, memorandum, or other form of action not otherwise authorized by the Administrative Procedures Act:

1.  Amend, interpret, implement, or repeal a statute or a rule;

2.  Expand upon or limit a statute or a rule; and

3.  Except as authorized by the Constitution of the United States, the Oklahoma Constitution or a statute, expand or limit a right guaranteed by the Constitution of the United States, the Oklahoma Constitution, a statute, or a rule.

E.  Any agency memorandum, internal policy, or other form of action violative of this section or the spirit thereof is null, void, and unenforceable.

F.  This section shall not be construed to prohibit an agency issuing an opinion or administrative decision which is authorized by statute provided that, unless such opinion or administrative decision is issued pursuant to the procedures required pursuant to the Administrative Procedures Act, such decision or opinion shall not have the force and effect of law.

Added by Laws 1963, c. 371, § 2.  Amended by Laws 1987, c. 207, § 13; Laws 1988, c. 292, § 14, emerg. eff. July 1, 1988; Laws 1990, c. 300, § 16, eff. July 1, 1991; Laws 1997, c. 206, § 16, eff. Nov. 1, 1997; Laws 1998, c. 239, § 9, eff. Nov. 1, 1998.

§75-303.  Adoption, amendment or revocation of rule - Procedure.

A.  Prior to the adoption of any rule or amendment or revocation of a rule, the agency shall:

1.  Cause notice of any intended action to be published in "The Oklahoma Register" pursuant to subsection B of this section;

2.  For at least thirty (30) days after publication of the notice of the intended rulemaking action, afford a comment period for all interested persons to submit data, views or arguments, orally or in writing.  The agency shall consider fully all written and oral submissions respecting the proposed rule;

3.  Hold a hearing, if required, as provided by subsection C of this section;

4.  Consider the effect its intended action may have on the various types of business and governmental entities.  Except where such modification or variance is prohibited by statute or constitutional constraints, if an agency finds that its actions may adversely affect any such entity, the agency may modify its actions to exclude that type of entity, or may "tier" its actions to allow rules, penalties, fines or reporting procedures and forms to vary according to the size of a business or governmental entity or its ability to comply or both.  For business entities, the agency shall include a description of the probable quantitative and qualitative impact of the proposed rule, economic or otherwise, and use quantifiable data to the extent possible, taking into account both short-term and long-term consequences; and

5.  Consider the effect its intended action may have on the various types of consumer groups.  If an agency finds that its actions may adversely affect such groups, the agency may modify its actions to exclude that type of activity.

B.  The notice required by paragraph 1 of subsection A of this section shall include, but not be limited to:

1.  In simple language, a brief summary of the rule;

2.  The proposed action being taken;

3.  The circumstances which created the need for the rule;

4.  The specific legal authority authorizing the proposed rule;

5.  The intended effect of the rule;

6.  If the agency determines that the rule affects business entities, a request that such entities provide the agency, within the comment period, in dollar amounts if possible, the increase in the level of direct costs such as fees, and indirect costs such as reporting, recordkeeping, equipment, construction, labor, professional services, revenue loss, or other costs expected to be incurred by a particular entity due to compliance with the proposed rule;

7.  The time when, the place where, and the manner in which interested persons may present their views thereon pursuant to paragraph 3 of subsection A of this section;

8.  Whether or not the agency intends to issue a rule impact statement according to subsection D of this section and where copies of such impact statement may be obtained for review by the public;

9.  The time when, the place where, and the manner in which persons may demand a hearing on the proposed rule if the notice does not already provide for a hearing.  If the notice provides for a hearing, the time and place of the hearing shall be specified in the notice; and

10.  Where copies of the proposed rules may be obtained for review by the public.  An agency may charge persons for the actual cost of mailing a copy of the proposed rules to such persons.

The number of copies of such notice as specified by the Secretary shall be submitted to the Secretary who shall publish the notice in "The Oklahoma Register" pursuant to the provisions of Section 255 of this title.

Prior to or within three (3) days after publication of the notice in "The Oklahoma Register", the agency shall cause a copy of the notice of the proposed rule adoption and the rule impact statement, if available, to be mailed to all persons who have made a timely request of the agency for advance notice of its rulemaking proceedings.  Provided, in lieu of mailing copies, an agency may electronically notify interested persons that a copy of the proposed rule and the rule impact statement, if available, may be viewed on the agency's web site.  If an agency posts a copy of the proposed rule and rule impact statement on its web site, the agency shall not charge persons for the cost of downloading or printing the proposed rule or impact statement.  Each agency shall maintain a listing of persons or entities requesting such notice.

C.  1.  If the published notice does not already provide for a hearing, an agency shall schedule a hearing on a proposed rule if, within thirty (30) days after the published notice of the proposed rule adoption, a written request for a hearing is submitted by:

a. at least ten persons,

b. a political subdivision,

c. an agency,

d. an association having not less than twenty-five members, or

e. the Small Business Regulatory Review Committee.

At that hearing persons may present oral argument, data, and views on the proposed rule.

2.  A hearing on a proposed rule may not be held earlier than thirty (30) days after notice of the hearing is published pursuant to subsection B of this section.

3.  The provisions of this subsection shall not be construed to prevent an agency from holding a hearing or hearings on the proposed rule although not required by the provisions of this subsection; provided that notice of such hearing shall be published in "The Oklahoma Register" at least thirty (30) days prior to such hearing.

D.  1.  Except as otherwise provided in this subsection, an agency shall issue a rule impact statement of a proposed rule prior to or within fifteen (15) days after the date of publication of the notice of proposed rule adoption.  The rule impact statement may be modified after any hearing or comment period afforded pursuant to the provisions of this section.

2.  Except as otherwise provided in this subsection, the rule impact statement shall include, but not be limited to:

a. a brief description of the purpose of the proposed rule,

b. a description of the classes of persons who most likely will be affected by the proposed rule, including classes that will bear the costs of the proposed rule, and any information on cost impacts received by the agency from any private or public entities,

c. a description of the classes of persons who will benefit from the proposed rule,

d. a description of the probable economic impact of the proposed rule upon affected classes of persons or political subdivisions, including a listing of all fee changes and, whenever possible, a separate justification for each fee change,

e. the probable costs and benefits to the agency and to any other agency of the implementation and enforcement of the proposed rule, the source of revenue to be used for implementation and enforcement of the proposed rule, and any anticipated effect on state revenues, including a projected net loss or gain in such revenues if it can be projected by the agency,

f. a determination of whether implementation of the proposed rule will have an economic impact on any political subdivisions or require their cooperation in implementing or enforcing the rule,

g. a determination of whether implementation of the proposed rule may have an adverse economic effect on small business as provided by the Oklahoma Small Business Regulatory Flexibility Act,

h. an explanation of the measures the agency has taken to minimize compliance costs and a determination of whether there are less costly or nonregulatory methods or less intrusive methods for achieving the purpose of the proposed rule,

i. a determination of the effect of the proposed rule on the public health, safety and environment and, if the proposed rule is designed to reduce significant risks to the public health, safety and environment, an explanation of the nature of the risk and to what extent the proposed rule will reduce the risk,

j. a determination of any detrimental effect on the public health, safety and environment if the proposed rule is not implemented, and

k. the date the rule impact statement was prepared and if modified, the date modified.

3.  To the extent an agency for good cause finds the preparation of a rule impact statement or the specified contents thereof are unnecessary or contrary to the public interest in the process of adopting a particular rule, the agency may request the Governor to waive such requirement.  Upon request by an agency, the Governor may also waive the rule impact statement requirements if the agency is required to implement a statute or federal requirement that does not require an agency to interpret or describe the requirements, such as federally mandated provisions which afford the agency no discretion to consider less restrictive alternatives.  If the Governor fails to waive such requirement, in writing, prior to publication of the notice of the intended rulemaking action, the rule impact statement shall be completed.  The determination to waive the rule impact statement shall not be subject to judicial review.

4.  The rule shall not be invalidated on the ground that the contents of the rule impact statement are insufficient or inaccurate.

E.  Upon completing the requirements of this section, an agency may adopt a proposed rule.  No rule is valid unless adopted in substantial compliance with the provisions of this section.

Added by Laws 1963, c. 371, § 3.  Amended by Laws 1982, c. 284, § 1, operative Oct. 1, 1982; Laws 1987, c. 207, § 14; Laws 1988, c. 292, § 15, emerg. eff. July 1, 1988; Laws 1990, c. 300, § 17, eff. July 1, 1991; Laws 1991, c. 326, § 9, eff. July 1, 1991; Laws 1994, c. 384, § 7, eff. July 1, 1994; Laws 1995, c. 1, § 38, emerg. eff. March 2, 1995; Laws 1996, c. 225, § 2, eff. Nov. 1, 1996; Laws 1997, c. 206, § 17, eff. Nov. 1, 1997; Laws 1998, c. 239, § 10, eff. Nov. 1, 1998; Laws 1999, c. 211, § 2, eff. Nov. 1, 1999; Laws 2002, c. 495, § 8, eff. July 1, 2002; Laws 2003, c. 75, § 3, eff. July 1, 2003; Laws 2003, c. 317, § 1, emerg. eff. May 28, 2003; Laws 2005, c. 227, § 4, eff. Nov. 1, 2005.

NOTE:  Laws 1994, c. 182, § 3 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§75-303.1.  Filing of rules, amendments, revisions or revocations and agency rule report with the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

A.  Within ten (10) days after adoption of a permanent rule, the agency shall file two copies of the following with the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate:  all such new rules or amendments; revisions or revocations to an existing rule proposed by an agency; and the agency rule report as required by subsection E of this section.

B.  If the agency determines in the rule impact statement prepared as part of the agency rule report that the proposed rule will have an economic impact on any political subdivisions or require their cooperation in implementing or enforcing a proposed permanent rule, a copy of the proposed rule and rule report shall be filed within ten (10) days after adoption of the permanent rule with the Oklahoma Advisory Committee on Intergovernmental Relations for its review.  Said Committee may communicate any recommendations that it may deem necessary to the Governor, the Speaker of the House of Representatives and President Pro Tempore of the Senate during the period that the permanent rules are being reviewed.

C.  When the rules have been submitted to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate, the agency shall also submit to the Office of Administrative Rules for publication in "The Oklahoma Register", a statement that the adopted rules have been submitted to the Governor and the Legislature.

D.  The text of the adopted rules shall be submitted to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate in the same format as required by the Secretary pursuant to Section 251 of this title.

E.  The report required by subsection A of this section shall include:

1.  The date the notice of the intended rulemaking action was published in "The Oklahoma Register" pursuant to Section 255 of this title;

2.  The name and address of the agency;

3.  The title and number of the rule;

4.  A citation to the statutory authority for the rule;

5.  A brief summary of the content of the adopted rule;

6.  A statement explaining the need for the adopted rule;

7.  The date and location of the meeting, if held, at which such rules were adopted or the date and location when the rules were adopted if the rulemaking agency is not required to hold a meeting to adopt rules;

8.  A summary of the comments and explanation of changes or lack of any change made in the adopted rules as a result of testimony received at all hearings or meetings held or sponsored by an agency for the purpose of providing the public an opportunity to comment on the rules or of any written comments received prior to the adoption of the rule.  The summary shall include all comments received about the cost impact of the proposed rules;

9.  A list of persons or organizations who appeared or registered for or against the adopted rule at any public hearing held by the agency or those who have commented in writing before or after the hearing;

10.  A rule impact statement if required pursuant to Section 303 of this title;

11.  An incorporation by reference statement if the rule incorporates a set of rules from a body outside the state, such as a national code;

12.  The members of the governing board of the agency adopting the rules and the recorded vote of each member;

13.  The proposed effective date of the rules, if an effective date is required pursuant to paragraph 1 of subsection B of Section 304 of this title; and

14.  Any other information requested by the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate or either rule review committee.

Added by Laws 1988, c. 292, § 17, emerg. eff. July 1, 1988.  Amended by Laws 1989, c. 360, § 9, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 18, eff. July 1, 1991; Laws 1994, c. 384, § 8, eff. July 1, 1994; Laws 1996, c. 225, § 3, eff. Nov. 1, 1996; Laws 1997, c. 206, § 18, eff. Nov. 1, 1997; Laws 1998, c. 239, § 11, eff. Nov. 1, 1998.

§75-303.2.  Approval or disapproval by the Governor - Time limit.

A.  The Governor shall have forty-five (45) calendar days from receipt of a rule to approve or disapprove the rule.

1.  If the Governor approves the rule, the Governor shall immediately notify the agency in writing of the approval.  A copy of such approval shall be given by the Governor to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  Upon receipt of the approval, the agency shall submit a notice of such approval to the Office of Administrative Rules for publication in "The Oklahoma Register".

2.  If the Governor disapproves the adopted rule, the Governor shall return the entire document to the agency with reasons in writing for the disapproval.  Notice of such disapproval shall be given by the Governor to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.  Failure of the Governor to approve a rule within the specified period shall constitute disapproval of the rule by the Governor.  Upon receipt of the disapproval, or upon failure of the Governor to approve the rule within the specified period, the agency shall submit a notice of such disapproval to the Office of Administrative Rules for publication in "The Oklahoma Register".  Any effective emergency rule which would have been superseded by a disapproved permanent rule, shall be deemed null and void on the date the Governor disapproves the permanent rule.

B.  Rules not approved by the Governor pursuant to the provisions of this section shall not become effective unless otherwise approved by the Legislature by joint resolution pursuant to subsection B of Section 308 of Title 75 of the Oklahoma Statutes.

Added by Laws 1998, c. 239, § 12, eff. Nov. 1, 1998.

§75-304.  Filing of adopted rules - Effective date of adopted rule or Executive Order.

A.  Each agency shall file copies of each rule finally adopted by it with the Secretary, as required by Section 251 of this title.

B.  1.  Each rule finally adopted is effective ten (10) calendar days after publication in "The Oklahoma Register" pursuant to Section 255 of this title unless a later date is required by statute or specified in the rule, the agency rule report, or "The Oklahoma Register", the later date is the effective date.  A rule shall only be applied prospectively from its effective date.

2. a. Subject to applicable constitutional or statutory provisions, an emergency rule becomes effective immediately or at a stated date after certification by the Governor.  An emergency rule shall only be applied prospectively from its effective date.

b. The agency shall take appropriate measures to make emergency rules known to the persons who may be affected by them.

C.  Executive Orders signed by the Governor shall become effective upon the date specified therein or immediately upon issuance.

Added by Laws 1963, c. 371, § 4.  Amended by Laws 1987, c. 207, § 15; Laws 1988, c. 292, § 16, emerg. eff. July 1, 1988; Laws 1990, c. 300, § 19, eff. July 1, 1991; Laws 1997, c. 206, § 19, eff. Nov. 1, 1997; Laws 1998, c. 239, § 13, eff. Nov. 1, 1998.

§75305.  Petition requesting promulgation, amendment or repeal of a rule  Form and procedure.

An interested person may petition an agency requesting the promulgation, amendment, or repeal of a rule.  Each agency shall prescribe by rule the form for petitions and the procedure for their submission, consideration, and disposition.  The agency shall act upon said petition within a reasonable time.  If, within thirty (30) calendar days after submission of a petition, the agency has not initiated rulemaking proceedings in accordance with the Administrative Procedures Act, the petition shall be deemed to have been denied.

Laws 1963, c. 371, § 5; Laws 1987, c. 207, § 16.

§75306.  Validity or applicability of rules  Action  Parties  Presumption of validity  Burden of proof when rule appealed  Declaratory judgment.

A.  The validity or applicability of a rule may be determined in an action for declaratory judgment in the district court of the county of the residence of the person seeking relief or, at the option of such person, in the county wherein the rule is sought to be applied, if it is alleged the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff.

B.  The agency shall be made a party to the action.

C.  Rules promulgated pursuant to the provisions of the Administrative Procedures Act are presumed to be valid until declared otherwise by a district court of this state or the Supreme Court.  When a rule is appealed pursuant to the Administrative Procedures Act it shall be the duty of the promulgating agency to show and bear the burden of proof to show:

1.  that the agency possessed the authority to promulgate the rule;

2.  that the rule is consistent with any statute authorizing or controlling its issuance and does not exceed statutory authority;

3.  that the rule is not violative of any other applicable statute or the Constitution; and

4.  that the laws and administrative rules relating to the adoption, review and promulgation of such rules were faithfully followed.

The provisions of this subsection shall not be construed to impair the power and duty of the Attorney General to review such rules and regulations and issue advisory opinions thereon.

D.  A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question.

Laws 1963, c. 371, § 6; Laws 1977, c. 114, § 1, eff. Oct. 1, 1977; Laws 1987, c. 207, § 17.

§75307.  Filing and disposition of petitions for declaratory rulings  Judicial review.

Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any rule or order of the agency.  A declaratory ruling, or refusal to issue such ruling, shall be subject to a judicial review in the manner provided for review of decisions in individual proceedings as provided in Sections 317 through 323 of this title.

Laws 1963, c. 371, § 7; Laws 1987, c. 207, § 18.

§75307.1.  Legislative review of adopted rules and rulemaking process.

A.  The Speaker of the House of Representatives and the President Pro Tempore ofthe Senate may each establish a rule review committee or designate standing committees of each such house to review administrative rules.

B.  Such committees may meet separately or jointly at any time, during sessions of the Legislature and in the interim.

C.  The function of the committees so established or designated shall be the review and promotion of adequate and proper rules by agencies and developing an understanding on the part of the public respecting such rules.  Such function shall be advisory only.

Each committee may review all adopted rules and such other rules the committee deems appropriate and may make recommendations concerning such rules to their respective house of the Legislature, or to the agency adopting the rule, or to both their respective house of the Legislature and the agency.

D.  In addition to the review of agencyadopted rules pursuant to this act, each such committee shall have the power and duty to:

1.  Conduct a continuous study and investigations as to whether additional legislation or changes in legislation are needed based on various factors, including but not limited to, review of proposed rules, review of existing rules including but not limited to consideration of amendments to or repeal of existing rules, the lack of rules, the ability of agencies to promulgate such rules, and the needs of administrative agencies;

2.  Conduct a continuous study of the rulemaking process of all state agencies including those agencies exempted by Section 250.4 of this title for the purpose of improving the rulemaking process;

3.  Conduct such other studies and investigations relating to rules as may be determined to be necessary by the committee; and

4.  Monitor and investigate compliance of agencies with the provisions of the Administrative Procedures Act, make periodic investigations of the rulemaking activities of all agencies and evaluate and report on all rules in terms of their propriety, legal adequacy, relation to statutory authorization, economic and budgetary effects and public policy.

Added by Laws 1987, c. 207, § 19.  Amended by Laws 1988, c. 292, § 18, emerg. eff. July 1, 1988.

§75-307.2.  Repealed by Laws 1988, c. 292, § 22, emerg. eff. July 1, 1988.

§75-308.  Review of proposed rules by Legislature - Approval or disapproval.

A.  Upon receipt of any adopted rules, the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall assign such rules to the appropriate committees of each such house of the Legislature for review.  Except as otherwise provided by this section, upon receipt of such rules, the Legislature shall have thirty (30) legislative days to review such rules.

B.  1.  By the adoption of a joint resolution, the Legislature may disapprove any rule, waive the thirty-legislative-day review period and approve any rule which has been submitted for review, or otherwise approve any rule.

2. a. (1) The Legislature may by concurrent resolution disapprove a proposed rule or a proposed amendment to a rule submitted to the Legislature or an emergency rule prior to such rule having the force and effect of law.

(2) Any such proposed rule or proposed amendment to a permanent rule shall be disapproved by both houses of the Legislature prior to the termination of the legislative review period specified by this section.

(3) Any such concurrent resolution shall not require the approval of the Governor, and any such rule so disapproved shall be invalid and of no effect regardless of the approval of the Governor of such rule.

b. By adoption of a concurrent resolution, the Legislature may waive the thirty-legislative-day review period for any rule which has been submitted for review.

C.  Unless otherwise authorized by the Legislature by concurrent resolution, or by law, whenever a rule is disapproved as provided in subsection B of this section, the agency adopting such rules shall not have authority to resubmit an identical rule, except during the first sixty (60) calendar days of the next regular legislative session.  Any effective emergency rule which would have been superseded by a disapproved permanent rule shall be deemed null and void on the date the Legislature disapproves the permanent rule.  Rules may be disapproved in part or in whole by the Legislature.  Any resolution enacted disapproving a rule shall be filed with the Secretary for publication in "The Oklahoma Register".

D.  Unless otherwise provided by specific vote of the Legislature, resolutions introduced for purposes of disapproving or approving a rule shall not be subject to regular legislative cutoff dates, shall be limited to such provisions as may be necessary for disapproval or approval of a rule, and any such other direction or mandate regarding the rule deemed necessary by the Legislature.  The resolution shall contain no other provisions.

E.  1.  Transmission of a rule for legislative review on or before April 1 of each year shall result in the approval of such rule by the Legislature if:

a. the Legislature is in regular session and has failed to disapprove such rule within thirty (30) legislative days after such rule has been submitted pursuant to Section 303.1 of this title, or

b. the Legislature has adjourned before the expiration of said thirty (30) legislative days of submission of such rules, and has failed to disapprove such rule.

2.  After April 1 of each year, transmission of a rule for legislative review shall result in the approval of such rule by the Legislature only if the Legislature is in regular session and has failed to disapprove such rule within thirty (30) legislative days after such rule has been so transmitted.  In the event the Legislature adjourns before the expiration of such thirty (30) legislative days, such rule shall carry over for consideration by the Legislature during the next regular session and shall be considered to have been originally transmitted to the Legislature on the first day of said next regular session for review pursuant to this section.  As an alternative, an agency may request direct legislative approval of such rules or waiver of the thirty-legislative-day review provided by subsection B of this section.  An agency may also adopt emergency rules under the provisions of Section 253 of this title.

F.  Prior to final adoption of a rule, an agency may withdraw a rule from legislative review.  Notice of such withdrawal shall be given to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and to the Secretary for publication in "The Oklahoma Register".

G.  Except as otherwise provided by Sections 253, 250.4 and 250.6 of this title or as otherwise specifically provided by the Legislature, no agency shall promulgate any rule unless reviewed by the Legislature pursuant to this section.  An agency may promulgate an emergency rule only pursuant to Section 253 of this title.

H.  Any rights, privileges, or interests gained by any person by operation of an emergency rule, shall not be affected by reason of any subsequent disapproval or rejection of such rule by either house of the Legislature.

Added by Laws 1963, c. 371, § 8.  Amended by Laws 1975, c. 289, § 1, emerg. eff. June 5, 1975; Laws 1978, c. 253, § 1, emerg. eff. May 1, 1978; Laws 1981, c. 48, § 1; Laws 1982, c. 18, § 1, emerg. eff. March 23, 1982; Laws 1987, c. 207, § 21; Laws 1988, c. 292, § 19, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 10, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 20, eff. July 1, 1991; Laws 1991, c. 326, § 10, eff. July 1, 1991; Laws 1992, c. 310, § 6, eff. July 1, 1992; Laws 1994, c. 384, § 9, eff. July 1, 1994; Laws 1995, c. 1, § 39, emerg. eff. March 2, 1995; Laws 1997, c. 206, § 20, eff. Nov. 1, 1997; Laws 1998, c. 239, § 14, eff. Nov. 1, 1998.

NOTE:  Laws 1994, c. 182, § 4 repealed by Laws 1995, c. 1, § 40, emerg. eff. March 2, 1995.

§75-308.1.  Expiration of legislative and gubernatorial review periods - Submission of adopted rules to Department of Libraries for publication.

A.  Upon the approval by the Legislature and the Governor, or upon approval by joint resolution of the Legislature pursuant to subsection B of Section 308 of this title, a rule shall be considered finally adopted.  The agency shall submit such finally adopted rule to the Secretary for filing and publishing such rule pursuant to Sections 251 and 255 of this title.

B.  The text of the rule submitted for publication shall be the same as the text of the rule considered by the Legislature and the Governor.

Added by Laws 1987, c. 207, § 22.  Amended by Laws 1988, c. 292, § 20, emerg. eff. July 1, 1988; Laws 1989, c. 360, § 11, emerg. eff. June 3, 1989; Laws 1990, c. 300, § 21, eff. July 1, 1991; Laws 1997, c. 206, § 21, eff. Nov. 1, 1997; Laws 1998, c. 239, § 15, eff. Nov. 1, 1998.

§75-308.2.  Rules - Necessity of promulgation - Interpretations not to change - Prospective effect only - Limitation period on contest proceedings - Force of law and prima facie evidence.

A.  No agency rule is valid or effective against any person or party, or may be invoked by the agency for any purpose, until it has been promulgated as required in the Administrative Procedures Act.

B.  A proceeding to contest any promulgated rule on the ground of noncompliance with the procedural requirements of Article I of the Administrative Procedures Act must be commenced within two (2) years from the effective date of the promulgated rule.

C.  Rules shall be valid and binding on persons they affect, and shall have the force of law unless amended or revised or unless a court of competent jurisdiction determines otherwise.  Except as otherwise provided by law, rules shall be prima facie evidence of the proper interpretation of the matter to which they refer.

Added by Laws 1987, c. 207, § 23.  Amended by Laws 1991, c. 326, § 11, eff. July 1, 1991; Laws 1996, c. 225, § 4, eff. Nov. 1, 1996; Laws 1997, c. 206, § 22, eff. Nov. 1, 1997.

§75-308a.  Jurisdiction.

The provisions of Article II of the Administrative Procedures Act govern the hearing procedures of agencies, and does not grant jurisdiction, not otherwise provided by law.  The Legislature recognizes that agencies take actions and make decisions, other than by individual proceedings for which the right to judicial review is intended to be exercised pursuant to other laws.

Added by Laws 1992, c. 310, § 7, eff. July 1, 1992.

§75309.  Individual proceedings  Notice  Hearing.

A.  In an individual proceeding, all parties shall be afforded an opportunity for hearing after reasonable notice.

B.  The notice shall include:

1.  A statement of the time, place and nature of the hearing;

2.  A statement of the legal authority and jurisdiction under which the hearing is to be held;

3.  A reference to the particular sections of the statutes and rules involved; and

4.  A short and plain statement of the matters asserted.  If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved.  Thereafter upon application a more definite and detailed statement shall be furnished.

C.  Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved.

D.  Deliberations by administrative heads, hearing examiners, and other persons authorized by law may be held in executive session pursuant to paragraph 8 of subsection B of Section 307 of Title 25 of the Oklahoma Statutes.

E.  Unless precluded by law, informal disposition may be made of any individual proceeding by stipulation, agreed settlement, consent order, or default.

F.  The record in an individual proceeding shall include:

1.  All pleadings, motions and intermediate rulings;

2.  Evidence received or considered at the individual proceeding;

3.  A statement of matters officially noticed;

4.  Questions and offers of proof, objections, and rulings thereon;

5.  Proposed findings and exceptions;

6.  Any decision, opinion, or report by the officer presiding at the hearing; and

7.  All other evidence or data submitted to the hearing examiner or administrative head in connection with their consideration of the case provided all parties have had access to such evidence.

G.  Oral proceedings shall be electronically recorded.  Such recordings shall be maintained for such time so as to protect the record through judicial review.  Copies of the recordings shall be provided by the agency at the request of any party to the proceeding.  Costs of transcription of the recordings shall be borne by the party requesting the transcription.  For judicial review, electronic recordings of an individual proceeding, as certified by the agency, may be submitted to the reviewing court by the agency as part of the record of the proceedings under review without transcription unless otherwise required to be transcribed by the reviewing court.  In such case, the expense of transcriptions shall be taxed and assessed against the nonprevailing party.  Parties to any proceeding may have the proceedings transcribed by a court reporter at their own expense.

H.  Findings of fact shall be based exclusively on the evidence received and on matters officially noticed in the individual proceeding unless otherwise agreed upon by the parties on the record.

Added by Laws 1963, c. 371, § 9.  Amended by Laws 1992, c. 310, § 8, eff. July 1, 1992; Laws 1994, c. 384, § 12, eff. July 1, 1994.

§75-310.  Procedures before agency.

In individual proceedings:

1.  Agencies may admit and give probative effect to evidence which possesses probative value commonly accepted by reasonably prudent persons in the conduct of their affairs.  They shall give effect to the rules of privilege recognized by law in respect to:  self-incrimination; confidential communications between husband and wife during the subsistence of the marriage relation; communication between attorney and client, made in that relation; confessions made to a clergyman or priest in his or her professional capacity in the course of discipline enjoined by the church to which he or she belongs; communications made by a patient to a licensed practitioner of one of the healing arts with reference to any physical or supposed physical disease or of knowledge gained by a practitioner through a physical examination of a patient made in a professional capacity; records and files of any official or agency of any state or of the United States which, by any statute of a state or of the United States are made confidential and privileged.  No greater exclusionary effect shall be given any such rule or privilege than would obtain in an action in court.  Agencies may exclude incompetent, irrelevant, immaterial, and unduly repetitious evidence.  Objections to evidentiary offers may be made and shall be noted in the record.  Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

2.  Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available.  Upon request, parties shall be given an opportunity to compare the copy with the original;

3.  A party may conduct cross-examinations required for a full and true disclosure of the facts;

4.  Notice may be taken of judicially cognizable facts.  In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge.  Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed.  The agency's experience, technical competence, and specialized knowledge may be utilized in the evaluation of the evidence.

5.  Any party shall at all times have the right to counsel, provided that such counsel must be duly licensed to practice law by the Supreme Court of Oklahoma, and provided further that counsel shall have the right to appear and act for and on behalf of the party represented.

6.  A party may request the exclusion of witnesses to the extent and for the purposes stated in Section 2615 of Title 12 of the Oklahoma Statutes.  Exclusion of a witness shall not be a violation of the Oklahoma Open Meeting Act.

Added by Laws 1963, c. 371, § 10.  Amended by Laws 1999, c. 46, § 1, eff. Nov. 1, 1999.

§75-311.  Proposed orders.

A.  Except as otherwise provided by Section 311.1 of this title, if the administrative head of an agency has not heard the case or read the record of an individual proceeding, a final agency order adverse to a party shall not be made until a proposed order is served upon the party, and an opportunity is afforded to the party to file exceptions and present briefs and oral argument to the administrative head who is to render the final agency order.  The proposed order shall be accompanied by a statement of the reasons therefor and of each issue of fact or law necessary to the proposed order, prepared by the hearing examiner or by one who has read the record.

B.  Such proposed order shall be served upon the parties at least fifteen (15) days prior to a hearing or meeting at which the administrative head is to consider or render a decision on the proposed order.  At such hearing or meeting, the parties shall be afforded an opportunity to present briefs and oral arguments concerning the proposed order.

C.  The parties by written stipulation may waive compliance with this section.

Added by Laws 1963, c. 371, § 11.  Amended by Laws 1992, c. 310, § 9, eff. July 1, 1992; Laws 1995, c. 317, § 1, emerg. eff. June 5, 1995; Laws 1998, c. 239, § 16, eff. Nov. 1, 1998.

§75-311.1.  Department of Health - Final agency orders - Authority.

A.  The Commissioner of the State Department of Health may delegate the authority to issue a final agency order adverse to a party to an agency administrative law judge if:

1.  The administrative law judge has a general knowledge of the Public Health Code, and rules promulgated thereto;

2.  The administrative law judge:

a. is currently licensed to practice law by the Supreme Court of this state,

b. has a working knowledge of the Administrative Procedures Act and administrative rules of the State Department of Health,

c. is not an owner, stockholder, employee or officer of, nor has any other business relationship with, any corporation, partnership, or other business or entity that is subject to regulation by the State Department of Health,

d. is separate and apart from the legal division or office of general counsel of the State Department of Health,

e. is not responsible to or subject to the supervision or direction of an employee or agent engaged in the performance of investigative or prosecuting functions for the State Department of Health, and

f. has not been engaged in the performance of investigative or prosecuting functions for the State Department of Health regarding the party receiving the final agency order; and

3.  The Commissioner in delegating the authority to issue final agency orders adverse to a party pursuant to this section specifically designates by written agency policy and procedure the type or category of final agency order which may be issued by the administrative law judge.

B.  The provisions of this section shall not be construed to authorize or allow restraints on the authority of the Commissioner to adopt, reject, review, modify or correct the findings of fact and conclusions of law or any proposed order issued by the administrative law judge.

C.  When the administrative law judge issues a final agency order, that order becomes the final order of the State Department of Health without further proceeding unless there is a request for rehearing, reopening, or reconsideration pursuant to Section 317 of Title 75 of the Oklahoma Statutes or a filing for judicial review pursuant to Section 318 of Title 75 of the Oklahoma Statutes.

Added by Laws 1995, c. 317, § 2, emerg. eff. June 5, 1995.

§75312.  Final agency orders - Contents - Notification.

A.  A final agency order adverse to a party shall:

1.  Be in writing; and

2.  Include findings of fact and conclusions of law, separately stated.  Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.  If, in accordance with agency rules, a party submitted proposed findings of fact, the final agency order shall include a ruling upon each proposed finding.

B.  Parties shall be notified either personally or by certified mail, return receipt requested, of any final agency order.  Upon request, a copy of the order shall be delivered or mailed forthwith to each party and to his attorney of record.

Laws 1963, c. 371, § 12; Laws 1992, c. 310, § 10, eff. July 1, 1992.

§75313.  Agency members not to communicate.

Unless required for the disposition of ex parte matters authorized by law, members or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in an individual proceeding shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or his representative, except upon notice and opportunity for all parties to participate.  An agency member (1) may communicate with other members of the agency, and (2) may have the aid and advice of one or more personal assistants.

Laws 1963, c. 371, § 13.

§75314.  Issuance or denial of new license - Revocation, suspension, annulment, withdrawal or nonrenewal of existing license.

A.  Except as otherwise specifically provided by law, the issuance or denial of a new license shall not require an individual proceeding.

B.  Except as otherwise prohibited by law, if a licensee has made timely and sufficient application for renewal of a license or a new license with reference to any transfer of an activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency.  In case the application for renewal or for a new license with reference to any transfer of an activity of a continuing nature is denied or the terms of the new license limited, the existing license does not expire until the last day for seeking review of the final agency order or a later date fixed by order of the reviewing court.

C.  1.  Unless otherwise provided by law, an existing license shall not be revoked, suspended, annulled, withdrawn or nonrenewed unless, prior to the institution of such final agency order, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention or renewal of the license.

2.  If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action.  These proceedings shall be promptly instituted and determined.

Laws 1963, c. 371, § 14; Laws 1992, c. 310, § 11, eff. July 1, 1992.

§75-314.1.  Implementation of emergency action pending final outcome of proceedings.

As authorized by or pursuant to law, if an agency finds that the public health, safety, or welfare imperatively requires emergency action, has promulgated administrative rules which provide for such action and incorporates a finding regarding the emergency in its order, emergency actions may be ordered pending the final outcome of proceedings instituted pursuant to this article.

Added by Laws 1994, c. 384, § 10, eff. July 1, 1994.

§75315.  Furnishing of information, attendance of witnesses and production of books, records, etc.  Subpoenas.

A.  1.  The agency conducting any individual proceeding shall have power to require the furnishing of such information, the attendance of such witnesses, and the production of such books, records, papers or other objects as may be necessary and proper for the purposes of the proceeding.

2.  The agency, or any party to a proceeding before it, may take the depositions of witnesses, within or without the state, in the same manner as is provided by law for the taking of depositions in civil actions in courts of record.  Depositions so taken shall be admissible in any proceeding affected by this act.  Provided, however, all or any part of the deposition may be objected to at time of hearing, and may be received in evidence or excluded from the evidence by the agency or individual conducting the hearing in accordance with the law with reference to evidence in this act or with reference to evidence in courts of record under the law of the State of Oklahoma.

B.  In furtherance of the powers granted by subsection A of this section, any agency, administrative head, hearing examiner or any other duly authorized member or employee thereof, upon its own motion may, and upon the request of any party appearing in an individual proceeding shall:

1.  Issue subpoenas for witnesses;

2.  Issue subpoenas duces tecum to compel the production of books, records, papers or other objects, which may be served by the marshal of the agency or by any person in any manner prescribed for the service of a subpoena in a civil action; or

3.  Quash a subpoena or subpoenas duces tecum so issued; provided, prior to quashing a subpoena or subpoenas duces tecum the agency shall give notice to all parties.  A subpoena or subpoenas duces tecum may not be quashed if any party objects.

C.  1.  In case of disobedience to any subpoena issued and served under this section or to any lawful agency requirement for information, or of the refusal of any person to testify to any matter regarding which he may be interrogated lawfully in a proceeding before an agency, the agency may apply to the district or superior court of the county of such person's residence or to any judge thereof for an order to compel compliance with the subpoena or the furnishing of information or the giving of testimony.  Forthwith the court or the judge shall cite the respondent to appear and shall hear the matter as expeditiously as possible.

2.  If the disobedience or refusal is found to be unlawful, the court, or the judge, shall enter an order requiring compliance.  Disobedience of such an order shall be punished as contempt of court in the same manner and by the same procedure as is provided for like conduct committed in the course of judicial proceedings.

Laws 1963, c. 371, § 15; Laws 1992, c. 310, § 12, eff. July 1, 1992.

§75315.1.  Public hearings  Fees.

No agency shall charge a fee to any person wishing to submit evidence, views or arguments at any public hearing authorized by the Oklahoma Administrative Procedures Act concerning rules, regulations, licenses, permits, orders or any other proposed agency action.  Nothing in this act shall be construed to prohibit the collection of any licensing or permit fees or other fees otherwise prescribed by statute.

Laws 1976, c. 60, § 1, emerg. eff. April 19, 1976.

§75-316.  Disqualification of hearing examiner or agency member.

A hearing examiner or agency member shall withdraw from any individual proceeding in which he cannot accord a fair and impartial hearing or consideration.  Any party may request the disqualification of a hearing examiner or agency member, on the ground of his inability to give a fair and impartial hearing, by filing an affidavit, promptly upon discovery of the alleged disqualification, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded.  The issue shall be determined promptly by the administrative head of the agency, or, if it affects a member or members of the agency, by the remaining members thereof, if a quorum.  Upon the entry of an order of disqualification affecting a hearing examiner, the agency shall assign another in his stead or shall conduct the hearing itself.  Upon the disqualification of a member of an agency, the agency shall proceed with the proceeding if a quorum remains.  If a quorum no longer exists, by virtue of the member's disqualification, the Governor immediately shall appoint a member pro tempore to sit in place of the disqualified member in that proceeding.  In further action, after the disqualification of a member of an agency, the provisions of Section 311 of this title shall apply.

Added by Laws 1963, c. 371, § 16.  Amended by Laws 1997, c. 206, § 23, eff. Nov. 1, 1997; Laws 1998, c. 62, § 2, eff. Nov. 1, 1998.

§75317.  Rehearing, reopening or reconsideration of agency decision.

A.  A final agency order issued by an administrative head of an agency shall be subject to rehearing, reopening or reconsideration by such administrative head.  Any application or request for such rehearing, reopening or reconsideration shall be made by any party aggrieved by the final agency order within ten (10) days from the date of the entry of such final agency order.  The grounds for such action shall be either:

1.  Newly discovered or newly available evidence, relevant to the issues;

2.  Need for additional evidence adequately to develop the facts essential to proper decision;

3.  Probable error committed by the agency in the proceeding or in its decision such as would be ground for reversal on judicial review of the final agency order;

4.  Need for further consideration of the issues and the evidence in the public interest; or

5.  A showing that issues not previously considered ought to be examined in order properly to dispose of the matter.

B.  The order of the agency granting rehearing, reconsideration or review, or the petition of a party therefor, shall set forth the grounds which justify such action.

C.  Nothing in this section shall prevent rehearing, reopening or reconsideration of a matter by any agency in accordance with other statutory provisions applicable to such agency, or, at any time, on the ground of fraud practiced by the prevailing party or of procurement of the order by perjured testimony or fictitious evidence.

D.  On reconsideration, reopening, or rehearing, the matter may be heard by the agency, or it may be referred to a hearing examiner.  The hearing shall be confined to those grounds upon which the reconsideration, reopening or rehearing was ordered.

E.  If an application for rehearing shall be timely filed, the period within which judicial review, under the applicable statute, must be sought, shall run from the final disposition of such application.

Laws 1963, c. 371, § 17; Laws 1992, c. 310, § 13, eff. July 1, 1992.

§75318.  Judicial review.

A.  1.  Any party aggrieved by a final agency order in an individual proceeding is entitled to certain, speedy, adequate and complete judicial review thereof pursuant to the provisions of this section and Sections 319, 320, 321, 322 and 323 of this title.

2.  This section shall not prevent resort to other means of review, redress, relief or trial de novo, available because of constitutional provisions.

3.  Neither a motion for new trial nor an application for rehearing shall be prerequisite to secure judicial review.

B.  1.  The judicial review prescribed by this section for final agency orders, as to agencies whose final agency orders are made subject to review, under constitutional or statutory provisions, by appellate proceedings in the Supreme Court of Oklahoma, shall be afforded by such proceedings taken in accordance with the procedure and under the conditions otherwise provided by law, but subject to the applicable provisions of Sections 319 through 324 of this title, and the rules of the Supreme Court.

2.  In all other instances, proceedings for review shall be instituted by filing a petition, in the district court of the county in which the party seeking review resides or at the option of such party where the property interest affected is situated, within thirty (30) days after the appellant is notified of the final agency order as provided in Section 312 of this title.

C.  Copies of the petition shall be served upon the agency and all other parties of record, and proof of such service shall be filed in the court within ten (10) days after the filing of the petition. The court, in its discretion, may permit other interested persons to intervene.

D.  In any proceedings for review brought by a party aggrieved by a final agency order:

1.  The agency whose final agency order was made subject to review may be entitled to recover against such aggrieved party any court costs, witness fees and reasonable attorney fees if the court determines that the proceeding brought by the party is frivolous or was brought to delay the effect of said final agency order.

2.  The party aggrieved by the final agency order may be entitled to recover against such agency any court costs, witness fees, and reasonable attorney fees if the court determines that the proceeding brought by the agency is frivolous.

Laws 1963, c. 371, § 18; Laws 1977, c. 114, § 2, eff. Oct. 1, 1977; Laws 1992, c. 310, § 14, eff. July 1, 1992.

§75319.  Staying enforcement of agency decision pending review.

(1) The filing of a proceeding for review shall not stay enforcement of the agency decision; but the agency may do so, or the reviewing court may order a stay upon such terms as it deems proper, and shall do so whenever required by subsection (2) of this section.

(2) In every proceeding in any court for the review of an order of an agency, upon the filing of an application, supported by verified statements of material fact establishing that the enforcement of the order pending final decision would result in present, continuous and irreparable impairment of the constitutional rights of the applicant, a stay of the enforcement of such order and of the accrual of penalties thereunder shall be entered upon the condition that:

(a) injury to adverse parties or to the public, as the case may be, can be obviated through the furnishing of security adequate to compensate for any loss which may be suffered as a result of the stay in the event the order is affirmed, in whole or in part;

(b) a supersedeas bond, in the amount and with sureties prescribed and approved by the reviewing court, in its sound judicial discretion, as adequate to meet requirement (a), be filed with such court.  If an application for supersedeas hereunder, accompanied by a proposal for a supersedeas bond, is not acted upon by the court within fortyfive (45) days from the filing thereof, the order appealed from thereupon shall be automatically superseded and stayed, during the pendency of the appeal, upon the filing of the bond proposed in the application, provided, however, that the court thereafter may reasonably modify the terms of the supersedeas as to amount and surety whereupon the appellant shall comply with such modification in order to maintain the supersedeas in effect.

Laws 1963, c. 371, § 19.

§75320.  Transmission of record to reviewing court  Stipulations.

Within thirty (30) days after service of the petition for review or equivalent process upon it, or within such further time as the reviewing court, upon application for good cause shown, may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review.  For purposes of this section, "record" shall include such information as specified by Section 309 of this title.  By stipulation of all parties to the review proceeding, the record may be shortened.  Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs resulting therefrom.  The court may require or permit subsequent corrections or additions to the record when deemed desirable.

Laws 1963, c. 371, § 20; Laws 1992, c. 310, § 15, eff. July 1, 1992.

§75321.  Review without jury  Additional testimony.

The review shall be conducted by the court without a jury and shall be confined to the record, except that in cases of alleged irregularities in procedure before the agency, not shown in the record, testimony thereon may be taken in the court.  The court, upon request, shall hear oral argument and receive written briefs.

Laws 1963, c. 371, § 21.

§75322.  Setting aside, modifying or reversing of orders  Remand  Affirmance.

(1)  In any proceeding for the review of an agency order, proceeding for the review of an agency order, the Supreme Court or the district court, as the case may be, in the exercise of proper judicial discretion or authority, may set aside or modify the order, or reverse it and remand it to the agency for further proceedings, if it determines that the substantial rights of the appellant or petitioner for review have been prejudiced because the agency findings, inferences, conclusions or decisions, are:

(a)  in violation of constitutional provisions; or

(b)  in excess of the statutory authority or jurisdiction of the agency; or

(c)  made upon unlawful procedure; or

(d)  affected by other error of law; or

(e)  clearly erroneous in view of the reliable, material, probative and substantial competent evidence, as defined in Section 10 of this act, including matters properly noticed by the agency upon examination and consideration of the entire record as submitted; but without otherwise substituting its judgment as to the weight of the evidence for that of the agency on question of fact; or

(f)  arbitrary or capricious; or

(g)  because findings of fact, upon issues essential to the decision were not made although requested.

(2)  The reviewing court, also in the exercise of proper judicial discretion or authority, may remand the case to the agency for the taking and consideration of further evidence, if it is deemed essential to a proper disposition of the issue.

(3)  The reviewing court shall affirm the order and decision of the agency, if it is found to be valid and the proceedings are free from prejudicial error to the appellant.

Laws 1963, c. 371, § 22.

§75323.  Review of final judgment of a district or superior court by appeal to Supreme Court.

An aggrieved party, or the agency, without any motion for a new trial, may secure a review of any final judgment of a district or superior court under this act by appeal to the Supreme Court.  Such appeal shall be taken in the manner and time provided by law for appeal to the Supreme Court from the district court in civil actions. An agency taking an appeal shall not be required to give bond.

Laws 1963, c. 371, § 23.

§75-324.  Renumbered as § 250.5 by Laws 1987, c. 207, § 27.

§75-325.  Repealed by Laws 1987, c. 207, § 26.

§75-326.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.

§75-327.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§75-401.  Repealed by Laws 1998, c. 239, § 19, eff. Dec. 31, 2000.

§75-402.  Repealed by Laws 1998, c. 239, § 19, eff. Dec. 31, 2000.

§75-403.  Repealed by Laws 1998, c. 239, § 19, eff. Dec. 31, 2000.

§75-501.  Short title.

Sections 1 through 6 of this act shall be known and may be cited as the "Oklahoma Small Business Regulatory Flexibility Act".

Added by Laws 2002, c. 495, § 1, eff. July 1, 2002.

§75-502.  Definitions.

As used in the Oklahoma Small Business Regulatory Flexibility Act:

1.  "Agency" is defined as provided by paragraph 3 of Section 250.3 of Title 75 of the Oklahoma Statutes, except that agencies established by Title 59 of the Oklahoma Statutes that license and regulate or discipline professions and occupations shall be exempt from the definition of agency in the Oklahoma Small Business Regulatory Flexibility Act;

2.  "Committee" means the Small Business Regulatory Review Committee;

3.  "Rule" is defined as provided by paragraph 15 of Section 250.3 of Title 75 of the Oklahoma Statutes, provided that the definition shall not include emergency or preemptive rules; and

4.  "Small business" means a for-profit enterprise consisting of fifty or fewer full-time or part-time employees.

Added by Laws 2002, c. 495, § 2, eff. July 1, 2002.

§75-503.  Small Business Regulatory Review Committee.

A.  1.  There shall be established a Small Business Regulatory Review Committee within the Oklahoma Department of Commerce.

2.  The duties of the Committee shall be to:

a. provide agencies with input regarding proposed permanent rules which may have an adverse economic effect upon small business and for which the notice of intended action is published by "The Oklahoma Register" on or after July 1, 2002, and

b. review any rule promulgated by a state agency for which notice has been given by the agency to the Committee that the proposed rule has an adverse economic effect upon small business and make recommendations to the agency and the Legislature regarding the need for a rule or legislation as provided in Section 505 of this title.

3.  Staff support for the Committee shall be provided by the Oklahoma Department of Commerce.  The Department shall act only as a coordinator for the Committee within the budgeted amount appropriated by the Legislature, not to exceed Seventy-five Thousand Dollars ($75,000.00) per annum, to provide such services.  The Department shall not be required to provide legal counsel for the Committee.

B.  The Small Business Regulatory Review Committee shall consist of thirteen (13) members, who shall be appointed as follows:

1.  Five members to be appointed by the Governor;

2.  Two members to be appointed by the Lieutenant Governor;

3.  Three members to be appointed by the President Pro Tempore of the Senate; and

4.  Three members to be appointed by the Speaker of the House of Representatives.

In addition, the Chair of the Business and Labor Committee of the Oklahoma Senate and the Chair of the Business and Economic Development Committee of the Oklahoma House of Representatives shall serve as nonvoting, ex officio members of the Committee.

C.  1.  Appointments to the Small Business Regulatory Review Committee shall be representative of a variety of small businesses in this state.  All appointed members shall be either current or former owners or officers of a small business.

2.  The Governor and Lieutenant Governor shall each appoint at least one member from small businesses located in municipalities having a population of three hundred thousand (300,000) or more.

3.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each appoint at least one member from small businesses located in municipalities having a population of less than three hundred thousand (300,000).

D.  The initial appointments to the Committee shall be made within thirty (30) days from the effective date of this act.  The Oklahoma Department of Commerce shall provide the name and address of each appointee to the Governor, Lieutenant Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chair of the House Business and Economic Development Committee and the Chair of the Senate Business and Labor Committee.

E.  1.  Except as otherwise provided by this subsection, members initially appointed to the Committee shall serve for terms ending December 31, 2004.  Those initially appointed by the Lieutenant Governor shall serve for terms ending December 31, 2006.  Those initially appointed by the President Pro Tempore of the Senate shall serve for terms ending December 31, 2006.  Thereafter, appointed members shall serve for two-year terms that expire on December 31 of the second year.

2.  The Governor shall appoint the initial chair of the Committee from the appointed members for a term ending December 31, 2006, and shall appoint subsequent chairs of the Committee from the appointed members for two-year terms that expire on December 31 of the second year.

3.  Members shall not receive any compensation but shall be eligible for reimbursement by the Oklahoma Department of Commerce for necessary expenses in accordance with the State Travel Reimbursement Act; provided, however, legislative members shall be reimbursed by the legislative body in which they serve pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

4.  The Committee shall meet at least semiannually or more often if necessary as determined by the chair of the Committee.

5.  A majority of the voting members of the Committee shall constitute a quorum to do business.  The concurrence of a majority of the members of the Committee present and voting shall be necessary to make any action of the Committee valid.

6.  No appointed Committee member shall serve more than three consecutive terms.

Added by Laws 2002, c. 495, § 3, eff. July 1, 2002.  Amended by Laws 2003, c. 75, § 1, eff. July 1, 2003; Laws 2005, c. 55, § 1, eff. Nov. 1, 2005.

§75-504.  Proposed permanent rules - Determination of impact on small business.

A.  Prior to submitting proposed permanent rules for adoption, amendment, revision or revocation pursuant to the Administrative Procedures Act, the agency shall comply with the provisions of paragraph 4 of subsection A of Section 303 of this title in order to determine whether the proposed rules adversely affect small business.

B.  If the proposed rules may have an adverse economic effect upon small business, the agency shall submit a copy of the proposed rules and a rule impact statement to the Small Business Regulatory Review Committee for its review and comment pursuant to the review and comment provisions of paragraph 2 of subsection A and paragraph 6 of subsection B of Section 303 of this title.

C.  Within the review and comment period, if the Small Business Regulatory Review Committee determines that the proposed rules may have an adverse economic effect upon small business, the Committee shall submit to the agency a request to consider:

1.  The availability and practicability of less restrictive alternatives that could be implemented; and

2.  Creative, innovative, or flexible methods of compliance for small businesses.

D.  The Oklahoma Small Business Regulatory Flexibility Act shall not apply to proposed permanent rules by an agency to implement a statute or ordinance that does not require an agency to interpret or describe the requirements of the statute or ordinance, such as state legislative or federally mandated provisions which afford the agency no discretion to consider less restrictive alternatives.

Added by Laws 2002, c. 495, § 4, eff. July 1, 2002.  Amended by Laws 2003, c. 75, § 2, eff. July 1, 2003.

§75-505.  Promulgated rules - Petition objecting to adverse effect on small business - Review of committee decision.

A.  For promulgated rules, any adversely affected small business may file a written petition with the agency that has promulgated the rules objecting to all or part of any rule adversely affecting small business on any of the following grounds:

1.  The actual effect on small business was not reflected in, or significantly exceeded, the small business impact statement formulated by the agency pursuant to the provisions of paragraph 4 of subsection A and paragraph 6 of subsection B of Section 303 of Title 75 of the Oklahoma Statutes prior to the adoption of the rules;

2.  These impacts were either not previously considered at the public hearing on the rules or there was no public hearing on the rules; or

3.  The technology, economic conditions, or other relevant factors justifying the purpose for the rules have changed or no longer exist.

B.  Upon submission of the petition, the agency shall forward a copy of the petition to the Small Business Regulatory Review Committee as notification of a petition filed under the Oklahoma Small Business Regulatory Flexibility Act.  The agency shall promptly consider the petition and may seek advice and counsel regarding the petition.  Within sixty (60) days after the submission of the petition, the agency shall determine whether the impact statement or the public hearing addressed the actual and significant impact on small business or if conditions justifying the rule have changed.  The agency shall submit a written response of its determination to the Small Business Regulatory Review Committee within sixty (60) days after receipt of the petition.  If the agency determines that the petition merits the amendment, revision, or revocation of a rule, it may initiate proceedings in accordance with the applicable requirements of the Administrative Procedures Act.

C.  If the agency determines that the petition does not merit the amendment, revision, or revocation of any rule, any adversely affected small business may seek a review of the decision by the Small Business Regulatory Review Committee.  The Committee shall promptly convene a meeting for the purpose of determining whether to recommend that the agency initiate proceedings in accordance with the Administrative Procedures Act.  Such review shall not be de novo but shall be based upon the actual record presented to the agency.  The Committee may base its recommendation on any of the following reasons:

1.  The actual effect on small business was not reflected in, or significantly exceeded, the small business impact statement formulated by the agency pursuant to the provisions of paragraph 4 of subsection A and paragraph 6 of subsection B of Section 303 of Title 75 of the Oklahoma Statutes prior to the promulgation of the rules;

2.  These impacts were not previously considered by the agency; or

3.  The technology, economic conditions, or other relevant factors justifying the purpose for the rules have changed or no longer exist.

D.  If the Small Business Regulatory Review Committee recommends that an agency initiate rulemaking proceedings for any reason provided in subsection C of this section, the Committee shall submit to the Speaker of the House of Representatives and the President Pro Tempore of the Senate an evaluation report and the agency's response as provided in subsection B of this section.  The Legislature may subsequently take such action in response to the evaluation report and the agency's response as the Legislature finds appropriate.

Added by Laws 2002, c. 495, § 5, eff. July 1, 2002.

§75-506.  Waiver of administrative penalties or fines.

A.  Notwithstanding any other law of this state, any agency authorized to assess administrative penalties or administrative fines upon a business may waive or reduce any administrative penalty or administrative fine for a violation of any statute, ordinance, or rules by a small business under the following conditions:

1.  The small business corrects the violation within thirty (30) days or less after receipt of a notice of violation or citation; or

2.  The violation was the result of an excusable misunderstanding of an agency's interpretation of a rule.

B.  Subsection A of this section shall not apply when:

1.  A small business has been notified of the violation of a statute, ordinance, or rule by the agency pursuant to paragraph 1 of subsection A of this section and has been given a prior opportunity to correct the violation on a prior occasion;

2.  A small business fails to exercise good faith in complying with the statute, ordinance, or rule;

3.  A violation involves willful or criminal conduct;

4.  A violation results in serious health, safety, or environmental impact; or

5.  The penalty or fine is assessed pursuant to a federal law or regulation and for which no waiver or reduction is authorized by the federal law or regulation.

C.  An agency shall promulgate rules pursuant to the Administrative Procedures Act to implement the requirements of this section.

Added by Laws 2002, c. 495, § 6, eff. July 1, 2002.

§75-507.  Compliance with act - Mandated rules identical to federal rules and regulations.

A.  Except as is otherwise specifically provided in this subsection, each agency is required to comply with Sections 501 through 506 of Title 75 of the Oklahoma Statutes.

B.  1.  The Commissioner of Public Safety shall be exempt from Sections 501 through 506 of Title 75 of the Oklahoma Statutes insofar as it is necessary to promulgate rules pursuant to the Oklahoma Motor Carrier Safety and Hazardous Materials Transportation Act, to maintain a current incorporation of federal motor carrier safety and hazardous material regulations, or pursuant to Chapter 6 of Title 47 of the Oklahoma Statutes, to maintain a current incorporation of federal commercial driver license regulations, for which the Commissioner has no discretion when the state is mandated to promulgate rules identical to federal rules and regulations.

2.  Such rules may be adopted by the Commissioner and shall be deemed promulgated twenty (20) days after notice of adoption is published in "The Oklahoma Register".  Such publication need not set forth the full text of the rule but may incorporate the federal rules and regulations by reference.

3.  Such copies of promulgated rules shall be filed with the Secretary as required by Section 251 of Title 75 of the Oklahoma Statutes.

4.  For any rules for which the Commissioner has discretion to allow variances, tolerances or modifications from the federal rules and regulations, the Commissioner shall fully comply with Sections 501 through 506 of Title 75 of the Oklahoma Statutes.

Added by Laws 2003, c. 279, § 14, emerg. eff. May 26, 2003.



Title 76. — Torts

OKLAHOMA STATUTES

TITLE 76.

TORTS

_____

§761.  Rights of others must be respected.

Every person is bound, without contract, to abstain from injuring the person or property of another, or infringing upon any of his rights.

R.L. 1910, § 992.

§762.  Damages for deceit.

One who willfully deceives another, with intent to induce him to alter his position to his injury or risk, is liable for any damage which he thereby suffers.

R.L. 1910, § 993.

§763.  Deceits defined and classed.

A deceit, within the meaning of the last section is either:

1.  The suggestion, as a fact, of that which is not true by one who does not believe it to be true.

2.  The assertion, as a fact, of that which is not true, by one who has no reasonable ground for believing it to be true.

3.  The suppression of a fact by one who is bound to disclose it, or who gives information of other facts which are likely to mislead for want of communication of that fact; or,

4.  A promise, made without any intention of performing.

R.L. 1910, § 994.

§764.  Deceit upon the public deemed deceit of any individual misled.

One who practices a deceit with intent to defraud the public, or a particular class of persons, is deemed to have intended to defraud every individual in that class, who is actually misled by the deceit.

R.L. 1910, § 995.

§765.  Responsibility for negligence  "Good Samaritan Act".

(a)  Everyone is responsible, not only for the result of his willful acts, but also for an injury occasioned to another by his want of ordinary care or skill in the management of his property or person, except so far as the latter has, willfully or by want of ordinary care, brought the injury upon himself, and except as hereinafter provided.

(1)  Where no prior contractual relationship exists, any person licensed to practice any method of treatment of human ailments, disease, pain, injury, deformity, mental or physical condition, or licensed to render services ancillary thereto, including licensed registered and practical nurses, who, under emergency circumstances that suggest the giving of aid is the only alternative to probable death or serious bodily injury, in good faith, voluntarily and without compensation, renders or attempts to render emergency care to an injured person or any person who is in need of immediate medical aid, wherever required, shall not be liable for damages as a result of any acts or omissions except for committing gross negligence or willful or wanton wrongs in rendering the emergency care.

(2)  Where no prior contractual relationship exists, any person who in good faith renders or attempts to render emergency care consisting of artificial respiration, restoration of breathing, or preventing or retarding the loss of blood, or aiding or restoring heart action or circulation of blood to the victim or victims of an accident or emergency, wherever required, shall not be liable for any civil damages as a result of any acts or omissions by such person in rendering the emergency care.

(3)  Where no prior contractual relationship exists, any person licensed to perform surgery or dentistry in this state who in good faith renders emergency care requiring the performance of an operation or other form of surgery upon any individual who was the victim of an accidental act shall not be liable for any civil damages or subject to criminal prosecution as the result of nonconsent whereby such person renders or attempts to render the emergency surgery or operation voluntarily and without compensation, wherever required, except for gross negligence or willful or wanton wrongs committed in rendering the care; provided, however, that the exemption granted by this subsection shall not attach if the victim is an adult who is conscious and capable of giving or refusing his consent; or if the victim's spouse, or parent, or guardian in the case of a minor or incompetent person, can be reached in a reasonable time considering the condition of the victim and consistent with good medical practice, and unless concurrence is obtained for such emergency surgery or operation from one other person licensed to perform surgery in this state.

(4)  Where no contractual relationship exists, any person, or any member of his immediate family or household, who has been approved by the local P.T.A. or other local sponsoring agency or organization, who has registered with the local municipal police chief or the county sheriff, and who has been granted appropriate authorization by either the police chief or the county sheriff to indicate by sign in the window of his home or in any other tangible or identifiable manner that he will extend aid and refuge to persons on the streets in apparent danger, or in need of aid, by inviting those persons into the person's home, or onto premises thereof, and in good faith provides such refuge or aid without objection of the endangered or needy person, whether child or adult, neither the person extending the aid and refuge nor the homeowner or head of household shall be liable for civil damages as a result of actions or omissions in rendering emergency physical care to the body of the aided person; nor shall they be liable for civil damages for any other injury in the home, or on premises thereof, to the person aided, nor for any failure to provide or arrange for his police protection or other protection or medical treatment, when the actions or omissions were those of an ordinarily reasonably prudent person under the circumstances without want of ordinary care or skill.

(b)  This act shall be known and may be cited as the "Good Samaritan Act."

R.L. 1910, § 998; Laws 1963, c. 87, § 1, emerg. eff. May 22, 1963; Laws 1965, c. 24, § 1, emerg. eff. Feb. 26, 1965; Laws 1969, c. 158, § 1, emerg. eff. April 14, 1969; Laws 1971, c. 146, § 1, emerg. eff. May 19, 1971; Laws 1974, c. 256, § 1, emerg. eff. May 29, 1974; Laws 1979, c. 18, § 1, emerg. eff. March 30, 1979.

§765.1.  Indemnification of private citizens or their dependents for consequences of meritorious action.

A.  The state may indemnify private citizens, or any persons dependent upon such citizens for their principal support for any injury, death or damage sustained by such citizens or any persons dependent upon such citizens for their principal support as a direct consequence of meritorious action, as provided in the Good Samaritan Act, to the extent that they are not compensated for the injury, death or damage from any other source.

B.  As used in this act, private citizen means any natural person other than a peace officer, fire fighter, lifeguard or person whose employment includes the duty to protect the public safety acting within the course and scope of such employment.

Added by Laws 1980, c. 344, § 1, eff. Oct. 1, 1980.

§765.2.  Filing of claim.

Should a private citizen incur personal injury, death or damage to property, as provided in the Good Samaritan Act, the private citizen or a person dependent upon such citizen for principal support may file a claim in the office of the Governor for indemnification to the extent that the claimant is not compensated from any other source for such injury, death or damage.  The claim shall state:

l.  The date, place and circumstances which gave rise to the claim;

2.  A general description of the activities of the private citizen during the event;

3.  The estimated extent of the injury, death or damage sustained for which the claimant is not compensated from any other source; and

4.  Such other information as the office of the Governor may require.

The claim shall be accompanied by a corroborating statement.

Added by Laws 1980, c. 344, § 2, eff. Oct. 1, 1980.

§765.3.  Hearing  Board and composition  Application of Administrative Procedures Act  Approval of claim.

A.  Upon presentation of any claim, a hearing shall be had before a board composed of two (2) members of the Governor's staff, as the Governor shall designate, one (1) member of the Attorney General's staff, as the Attorney General shall designate, and two (2) members of the Legislature, one of whom shall be appointed by the Speaker of the House of Representatives and one of whom shall be appointed by the President Pro Tempore of the Senate.

B.  The terms and provisions of the Administrative Procedures Act shall apply to all proceedings before the board.  If the board determines, on the basis of a preponderance of such evidence, that the state should indemnify the claimant for the injury, death or damage sustained, it shall approve the claim for payment.  In no event shall a claim be approved by the board in excess of Five Thousand Dollars ($5,000.00).

C.  Claims approved under this act shall be paid from the Good Samaritan Fund.

Added by Laws 1980, c. 344, § 3, eff. Oct. 1, 1980.

§765.4.  Good Samaritan Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the purpose of paying claims approved under this act to be designated the Good Samaritan Revolving Fund.  The fund shall be administered in accordance with standard revolving fund procedures.

Added by Laws 1980, c. 344, § 4, eff. Oct. 1, 1980.

§765.5.  Limitation of actions.

Any claim filed herein shall be filed within two (2) years of the date of injury, death or damage to property, or, if applicable, within one (1) year of the date of a final adjudication on any legal action taken by the claimant against any person responsible for the injury, death or damage to property, or be barred by limitations from recovery.

Added by Laws 1980, c. 344, § 5, eff. Oct. 1, 1980.

§765.6.  Food donations  Civil and criminal liability  Regulation of use  Definitions.

A.  Any donor who makes a good faith donation of food which is at the time of donation fit for human consumption to a charitable organization or nonprofit corporation shall not be liable for damages in any civil suit or subject to criminal prosecution for any injury resulting from the nature, age, condition or packaging of the donated food, unless the injury or death is a direct result of the gross negligence, recklessness or intentional misconduct of the donor.

B.  This section shall apply to all good faith donations of perishable or nonperishable food which is not readily marketable due to appearance, freshness, grade or other conditions.

C.  This section shall not restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

D.  For purposes of this section:

1.  "Donor" means any person, profit or nonprofit food distributor or person who harvests perishable foods who makes a good faith donation of food;

2.  "Good faith donation" means a gift conferred without condition or consideration;

3.  "Charitable organization" means any benevolent, philanthropic, patriotic, eleemosynary, educational, social, civic, recreational, religious group or association or any other person performing or purporting to perform acts beneficial to the public;

4.  "Nonprofit corporation" means a corporation formed for a purpose not involving pecuniary gain to its shareholders or members, paying no dividends or other pecuniary remuneration, directly or indirectly, to its shareholders or members as such, and having no capital stock; and

5.  "Food" includes any packaged, prepared, perishable or nonperishable food item.

Added by Laws 1981, c. 9, § 1, eff. April 6, 1981.

§765.7.  Accident or disaster involving hazardous materials - Immunity from civil liability.

A.  Any person who, in good faith and without prior compensation, renders emergency care, assistance, or advice at the scene of an accident or existing or impending disaster involving the use, handling, transportation, transmission, or storage of hazardous materials shall not be liable for damages resulting from the conduct of said person in rendering said care, assistance, or advice unless said damage was caused by the gross negligence of said person.  The provisions of this section shall not affect the potential liability that any person may have which arises from the manufacture, generation, transportation, storage, or handling of any hazardous materials, or of any person who is engaged professionally and commercially in rendering said emergency care, assistance or advice.

B.  The immunity from civil liability provided for by the provisions of this section shall extend only to the actions taken by persons in rendering care, assistance, or advice at the time of said accident or existing or impending disaster, and does not confer any of said immunity to any person for actions taken prior to or after the rendering of emergency care, assistance, or advice.

C.  For the purposes of this section, the term hazardous materials means petroleum or petroleum products, or any other substance or compound which is toxic to human, animal, or plant life.

Added by Laws 1983, c. 157, § 1, eff. Nov. 1, 1983.

§76-5.8.  Voluntary architectural or engineering services following declared national, state or local emergency - Immunity from liability.

A.  A licensed architect or professional engineer who voluntarily, without compensation other than expense reimbursement, provides architectural, structural, electrical, mechanical or other design professional services related to a declared national, state or local emergency caused by a natural disaster or catastrophic event, at the request of or with the approval of a national, state or local public official, law enforcement official, public safety official or building inspection official believed by the licensed architect or professional engineer to be acting in an official capacity, shall not be liable for any personal injury, wrongful death, property damage or other loss of any nature related to the licensed architect's or professional engineer's acts or omissions in the performance of such professional services for any publicly or privately owned structure, building, facility, project utility, equipment, machine, process, piping or other system.  Nothing in this section shall provide immunity for injury or damage resulting from gross negligence or willful or wanton misconduct in rendering the emergency professional services.  The immunity provided in this section shall apply only to a voluntary architectural or engineering service that occurs during the emergency or within ninety (90) days following the end of the period for an emergency, disaster or catastrophic event, unless extended by an executive order issued by the Governor under the Governor's emergency executive powers.

B.  For the purposes of this section:

1.  "Building inspection official" means any appointed or elected federal, state or local official with executive responsibility to coordinate building inspection in the jurisdiction in which the emergency or event has occurred;

2.  "Law enforcement official" means any appointed or elected federal, state or local official with executive responsibility to coordinate law enforcement in the jurisdiction in which the emergency or event has occurred;

3.  "Licensed architect" means a person duly licensed pursuant to Section 46.1 et seq. of Title 59 of the Oklahoma Statutes;

4.  "Professional engineer" means a person duly licensed and registered pursuant to Section 475.1 et seq. of Title 59 of the Oklahoma Statutes;

5.  "Public official" means any elected federal, state or local official with executive responsibility in the jurisdiction in which the emergency or event has occurred; and

6.  "Public safety official" means any appointed or elected federal, state or local official with executive responsibility to coordinate public safety in the jurisdiction in which the emergency or event has occurred.

Added by Laws 2005, c. 144, § 1, eff. Nov. 1, 2005.

§76-5A.  Medical care or treatment by use of automated external defibrillator - Immunity from civil liability.

A.  1.  Any person who is qualified pursuant to this subsection and who, in good faith and without expectation of compensation, renders emergency care or treatment outside of a medical facility by the use of an automated external defibrillator shall be immune from civil liability for personal injury which results from the use of the device, except for acts of gross negligence or willful or wanton misconduct in the use of such device.

2.  A person is qualified pursuant to this subsection upon successful completion of appropriate training in the use of automated external defibrillators and cardiopulmonary resuscitation.  Appropriate training shall consist of a course in the use of automated external defibrillators and cardiopulmonary resuscitation.  Such courses shall be approved pursuant to rules promulgated by the State Board of Health and shall be subject to approval or disapproval in the discretion of the Commissioner of Health.  These rules may include appropriate periodic retraining at intervals established by the Commissioner by rule.

3.  Course directors and trainers who have completed the training required by the State Department of Health for teaching courses in the use of automated external defibrillators and cardiopulmonary resuscitation shall be immune from civil liability for personal injury which results from the use of the device, except for acts of gross negligence or willful or wanton misconduct in the teaching of such training courses.

B.  A prescribing physician who, in good faith and without expectation of compensation, writes a prescription for the use of an automated external defibrillator to render emergency care or treatment shall be immune from civil liability for personal injury which results from the use of the device, except for acts of gross negligence or willful or wanton misconduct in the prescribing of the device.

C.  An entity which owns, leases, possesses, or otherwise controls an automated external defibrillator shall be immune from civil liability for personal injury which results from the use of the device, except for acts of gross negligence or willful or wanton misconduct, if the entity:

1.  Requires its own authorized agents who may use the automated external defibrillator to be qualified pursuant to subsection A of this section if not available to the public; or

2.  Maintains and stores its automated external defibrillator with a usage detection device which automatically signals first responders or designated qualified employees of the entity if made available to the public; and

3.  Maintains and tests its automated external defibrillator according to the manufacturer's instructions.

D.  An entity which owns, leases, possesses or otherwise controls an automated external defibrillator shall communicate to the proper first responder the locations and placements of the automated external defibrillator owned, leased, possessed or otherwise controlled by the entity.

E.  For purposes of this section:

1.  "Automated external defibrillator" means a medical device consisting of a heart monitor and defibrillator which:

a. has received approval of its premarket notification, filed pursuant to 21 U.S.C., Section 360(k), from the United States Food and Drug Administration,

b. is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia, and is capable of determining, without intervention by an operator, whether defibrillation should be performed, and

c. upon determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart;

2.  "Entity" means public and private organizations including, but not limited to, the State of Oklahoma and its agencies and political subdivisions, a proprietorship, partnership, limited liability company, corporation, or other legal entity, whether or not operated for profit;

3.  "First responder" means an individual certified by the State Department of Health to perform emergency medical services in accordance with the Oklahoma Emergency Response Systems Development Act and in accordance with the rules and standards promulgated by the State Board of Health; and

4.  "Prescribing physician" means a person licensed to practice medicine in the state pursuant to Chapters 11 and 14 of Title 59 of the Oklahoma Statutes.

Added by Laws 1999, c. 111, § 1, eff. Nov. 1, 1999.  Amended by Laws 2004, c. 127, § 1, eff. Nov. 1, 2004.

§766.  General rights of persons.

Besides the personal rights mentioned or recognized under law, every person has, subject to the qualifications and restrictions provided by law, the right of protection from bodily restraint or harm, from personal insult, from defamation, and from injury to his personal relations.

R.L. 1910, § 2955.

§767.  Defamation.

Defamation is effected by:

First.  Libel; or,

Second.  Slander.

R.L. 1910, § 2956.

§768.  Wrongs against personal relations.

The rights of personal relation forbid:

1.  The abduction of a husband from his wife, a wife from her husband or of a parent from his child.

2.  The abduction or enticement of a child from a parent, or from a guardian entitled to its custody, or of a servant from his master.

3.  An injury to a servant.

R.L. 1910, § 2957; Laws 1976, c. 164, § 1, eff. Oct. 1, 1976.

§768.1.  Alienation of affections or seduction  Civil action  Abolition.

From and after the effective date of this act, the alienation of the affections of a spouse of sound mind and legal age or seduction of any person of sound mind and legal age is hereby abolished as a civil cause of action in this state.

Added by Laws 1976, c. 164, § 2, eff. Oct. 1, 1976.

§769.  Right to use force.

Any necessary force may be used to protect from wrongful injury the person or property of one's self, or of a wife, husband, child, parent or other relative, or member of one's family, or of a ward, servant, master or guest.

R.L. 1910, § 2958.

§76-10.  Renumbered as § 16-71.1 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-10.1.  Landowners encouraged to make land available to public for recreational purposes - Limitation on liability - Definitions - Applicability of section to land and attached roads, water and structures used primarily for farming or ranching activities.

A.  1.  The purpose of this section is to encourage landowners to make land available to the public for outdoor recreational purposes by limiting their liability to persons entering upon and using such land and to third persons who may be damaged by the acts or omissions of persons going upon these lands.

2.  As used in this section:

a. "land" means real property, roads, water, watercourses, private ways, buildings, structures, and machinery or equipment when attached to realty.  The term "land" shall not include any land that is used primarily for farming or ranching activities or to any roads, water, watercourses, private ways, buildings, structures, and machinery or equipment when attached to realty which is used primarily for farming or ranching activities,

b. "outdoor recreational purposes" includes any of the following, or any combination thereof:  hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, jogging, cycling, other sporting events and activities, nature study, water skiing, jet skiing, winter sports, and viewing or enjoying historical, archaeological, scenic, or scientific sites,

c. "owner" means the possessor of a fee interest, a tenant, lessee, occupant, or person in control of the land, and

d. "charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.  The term "charge" shall not include a license or permit fee imposed by a governmental entity for the purpose of regulating the use of land, a water or park area, or lake reservation and shall not include hunting, fishing, boating, and other license and permit fees.

B.  An owner who provides the public with land for outdoor recreational purposes owes no duty of care to keep the land safe for entry or use by others, or to give warning to persons entering or using the land of any hazardous conditions, structures, or activities.

C.  1.  Except as otherwise provided by this section, an owner who provides the public with land for outdoor recreational purposes shall not:

a. be presumed to extend any assurance that the land is safe for any purpose,

b. incur any duty of care toward a person who enters or uses the land, or

c. assume any liability or responsibility for any injury to persons or property caused by the act or omission of a person who enters or uses the land.

2.  This subsection applies whether the person entering or using the land is an invitee, licensee, trespasser, or otherwise.

D.  This section shall not apply if:

1.  Any charge is made or is usually made for entering or using any part of the land; or

2.  Any commercial or other activity for profit directly related to the use is conducted on any part of the land.

E.  1.  An owner of land leased to the state or to other public entity for outdoor recreational purposes owes no duty of care to keep the land safe for entry or use by others, or to give warning to persons entering or using the land of any hazardous conditions, structures, or activities.  Any owner who leases or subleases land to the state or other public entity for outdoor recreational purposes shall not:

a. be presumed to extend any assurance that the land is safe for any purpose,

b. incur any duty of care toward a person who enters or uses the leased land, or

c. become liable or responsible for any injury to persons or property caused by the act or omission of a person who enters or uses the leased land.

2.  This subsection applies whether the person entering or using the leased land is an invitee, licensee, trespasser, or otherwise, notwithstanding any other section of law.

F.  1.  Except as provided in this section, no person is relieved of liability which would exist for want of ordinary care or for deliberate, willful, or malicious injury to persons or property.  The provisions shall not create or increase the liability of any person.

2.  This section shall not relieve any owner of any liability for the operation and maintenance of structures affixed to real property by the owner for use by the general public.

G.  By entering or using land, no person shall be deemed to be acting as an employee or agent of the owner whether the entry or use is with or without the knowledge or consent of the owner.

H.  The provisions of this section shall not apply to any land that is used primarily for farming or ranching activities or to roads, water, watercourses, private ways, buildings, structures, and machinery or equipment when attached to realty which is used primarily for farming or ranching activities.

Sections 26 through 32 of this act shall govern such land.

Added by Laws 1971, c. 349, § 315, emerg. eff. June 24, 1971.  Amended by Laws 2000, c. 141, § 1, eff. Nov. 1, 2000; Laws 2001, c. 113, § 51, emerg. eff. April 18, 2001.  Renumbered from § 1301-315 of Title 2 by Laws 2001, c. 113, § 56, emerg. eff. April 18, 2001.  Amended by Laws 2004, c. 368, § 25, eff. Nov. 1, 2004.  Renumbered from § 16-71 of Title 2 by Laws 2004, c. 368, § 68, eff. Nov. 1, 2004.

§76-11.  Renumbered as § 16-71.2 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-12.  Renumbered as § 16-71.3 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-13.  Renumbered as § 16-71.4 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-14.  Renumbered as § 16-71.5 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-15.  Renumbered as § 16-71.6 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-15.1.  Renumbered as § 16-71.7 of Title 2 by Laws 2004, c. 368, § 67, eff. Nov. 1, 2004.

§76-16.  Repealed by Laws 1987, c. 78, § 11, eff. Nov. 1, 1987.

§76-16.1.  Unauthorized use of or entry upon real property or improvements thereto - Immunity from liability.

A.  An owner, lessee or occupant of real property or any structures or improvements thereto owes no duty of care to keep the premises safe for entry or use by others or to give any warning of a dangerous condition, use, structure or activity if the entry or use by another person is unauthorized or is for the purpose of committing a criminal act.

B.  The provisions of subsection A of this section provide immunity from civil liability for simple negligence but do not provide immunity for willful, wanton or malicious acts of negligence or for gross negligence.

Added by Laws 2004, c. 368, § 33, eff. Nov. 1, 2004.

§7617.  Medical malpractice  Reporting of the claim to licensing board.

Whenever a claim of personal injury is made against any practitioner of the healing arts or a licensed hospital, a report shall be made to the appropriate licensing board or agency by the liability insurer of such practitioner or hospital within sixty (60) days after receipt of information that a claim is being made.  In the event that such claim is made against a party not insured, the report shall be made by the party.  The report shall be in writing on a form containing the following information:

1.  The name and address of the practitioner or hospital;

2.  The name, age and address of the claimant;

3.  A brief statement of the nature of the injury, illness or condition complained of and the act or omission complained of; and

4.  Whether a suit is pending and, if so, the court, style and docket number of the action.

And whenever such claim or suit is concluded, the disposition shall be reported to the appropriate board or agency promptly.

This report shall be privileged except as hereinafter provided.

The licensing board or agency shall take any remedial, disciplinary or corrective action as it may deem warranted by the facts contained in the report.

Any person or liability insurer failing to furnish a report on a claim as required in this section shall be guilty of a misdemeanor.

Further, the board or agency shall annually furnish the President Pro Tempore of the Senate and the Speaker of the House of Representatives a full report of all such claims except that names and addresses of all parties shall be omitted.  Such report shall include disposition of the claim as well as a report of all action taken by the board or agency and the reason therefor.

Added by Laws 1976, c. 44, § 1, emerg. eff. April 8, 1976.  Amended by Laws 1979, c. 75, § 1, eff. Oct. 1, 1979.

§76-18.  Limitation of action.

An action for damages for injury or death against any physician, health care provider or hospital licensed under the laws of this state, whether based in tort, breach of contract or otherwise, arising out of patient care, shall be brought within two (2) years of the date the plaintiff knew or should have known, through the exercise of reasonable diligence, of the existence of the death, injury or condition complained of; provided, however, the minority or incompetency when the cause of action arises will extend said period of limitation.

Added by Laws 1976, c. 44, § 2, emerg. eff. April 8, 1976.  Amended by Laws 2002, c. 462, § 4, eff. July 1, 2002.

§76-19.  Access to medical records - Copies - Waiver of privilege - Exception for inmates when threat to safety or security of self or institution.

A.  1.  Any person who is or has been a patient of a doctor, hospital, or other medical institution shall be entitled, upon request, to obtain access to the information contained in the patient's medical records, including any x-ray or other photograph or image.

2.  Any person who is or has been a patient of a doctor, hospital, or other medical institution shall be furnished copies of all records, including any x-ray or other photograph or image, pertaining to that person's case upon request and upon the tender of the expense of the copy or copies.  The cost of each copy to such person or to the legal representative of such person, not including any x-ray or other photograph or image, shall not exceed One Dollar ($1.00) for the first page and fifty cents ($0.50) for each subsequent page.  The cost of each x-ray or other photograph or image to such person or to the legal representative of such person shall not exceed Five Dollars ($5.00) or the actual cost of reproduction, whichever is less.  The physician, hospital, or other medical professionals and institutions may charge a patient for the actual cost of mailing the patient's requested medical records, but may not charge a fee for searching, retrieving, reviewing, and preparing medical records of the person.

3.  The provisions of paragraphs 1 and 2 of this subsection shall not apply to psychological, psychiatric, mental health or substance abuse treatment records.  In the case of psychological, psychiatric, mental health or substance abuse treatment records, access to information contained in the records shall be obtained pursuant to Section 1-109 of Title 43A of the Oklahoma Statutes.

B.  1.  In cases involving a claim for personal injury or death against any practitioner of the healing arts or a licensed hospital, or a nursing facility or nursing home licensed pursuant to Section 1-1903 of Title 63 of the Oklahoma Statutes arising out of patient care, where any person has placed the physical or mental condition of that person in issue by the commencement of any action, proceeding, or suit for damages, or where any person has placed in issue the physical or mental condition of any other person or deceased person by or through whom the person rightfully claims, that person shall be deemed to waive any privilege granted by law concerning any communication made to a physician or health care provider with reference to any physical or mental condition or any knowledge obtained by the physician or health care provider by personal examination of the patient; provided that, before any communication, medical or hospital record, or testimony is admitted in evidence in any proceeding, it must be material and relevant to an issue therein, according to existing rules of evidence.  Psychological, psychiatric, mental health and substance abuse treatment records and information from psychological, psychiatric, mental health and substance abuse treatment practitioners may only be obtained provided the requirements of Section 1-109 of Title 43A of the Oklahoma Statutes are met.

2.  Any person who obtains any document pursuant to the provisions of this section shall provide copies of the document to any opposing party in the proceeding upon payment of the expense of copying the document pursuant to the provisions of this section.

C.  This section shall not apply to the records of an inmate in a correctional institution when the correctional institution believes the release of such information to be a threat to the safety or security of the inmate or the institution.

Added by Laws 1976, c. 44, § 3, emerg. eff. April 8, 1976.  Amended by Laws 1977, c. 59, § 1, eff. Oct. 1, 1977; Laws 1979, c. 75, § 2, eff. Oct. 1, 1979; Laws 1985, c. 184, § 1, eff. Nov. 1, 1985; Laws 1987, c. 168, § 2, eff. Nov. 1, 1987; Laws 1994, c. 90, § 1, eff. Sept. 1, 1994; Laws 1995, c. 251, § 14, eff. Nov. 1, 1995; Laws 1999, c. 293, § 27, eff. Nov. 1, 1999; Laws 2003, c. 21, § 1, emerg. eff. March 31, 2003; Laws 2003, c. 390, § 23, eff. July 1, 2003; Laws 2004, c. 168, § 17, emerg. eff. April 27, 2004; Laws 2005, c. 88, § 1, emerg. eff. April 21, 2005.

§7620.  Refusing to furnish records  Penalty.

Any person refusing to furnish records or information required in Section 3 of this act shall be guilty of a misdemeanor.

Added by Laws 1976, c. 44, § 4, emerg. eff. April 8, 1976.

§7620.1.  Healing arts - Standard of care.

The standard of care required of those engaging in the practice of the healing arts within the State of Oklahoma shall be measured by national standards.

Added by Laws 1983, c. 231, § 1.

§7620.2.  Chelation or other authorized therapy not prohibited.

Nothing in the above act shall be construed to prohibit the use of chelation therapy or any other therapy or treatment authorized by law.

Added by Laws 1983, c. 231, § 2.

§7621.  Presumption of negligence.

In any action arising from negligence in the rendering of medical care, a presumption of negligence shall arise if the following foundation facts are first established:

1.  The plaintiff sustained any injury;

2.  Said injury was proximately caused by an instrumentality solely within the control of the defendant or defendants; and

3.  Such injury does not ordinarily occur under the circumstances absent negligence on the part of the defendant.

If any such fact, in the discretion of the court, requires a degree of knowledge or skill not possessed by the average person, then in that event such fact must be established by expert testimony.

Added by Laws 1976, c. 44, § 5, emerg. eff. April 8, 1976.

§7622.  State malpractice insurance.

The State Insurance Fund is authorized to offer malpractice insurance and/or reinsurance to Oklahoma persons, firms and corporations engaged in health care services principally serving Oklahomans based upon the claims and loss ratio experience in Oklahoma at a premium that is calculated without profit or return to the state if such action is deemed in the public interest.  Provided, that no such insurance or reinsurance shall be offered by the State Insurance Fund without the prior approval of the State Board for Property and Casualty Rates.  The State Board for Property and Casualty Rates shall give such approval only when it finds that the State Insurance Fund has available reserves sufficient to insure or reinsure such coverage on an actuarially sound basis.

Added by Laws 1976, c. 44, § 6, emerg. eff. April 8, 1976.

§7623.  Public utilities  Definitions  Fraud  Penalties  Civil liability  Exemptions.

A.  As used in this section:

1.  "Utility" means any person, firm, corporation, district or association, whether private, municipal, body politic or cooperative, which is engaged in the sale, generation, distribution or delivery of electricity, water or gas;

2.  "Person" means any individual, firm, partnership, corporation or association; and

3.  "Utility service" means the furnishing, sale, generation, distribution or delivery of electricity, water or gas by a utility as defined herein.

B.  It shall be unlawful for any person, with intent to defraud a utility, to:

1.  Alter, tamper with, injure or knowingly allow the altering, tampering with or injuring of any pipeline, line, wire, conduit, conductor, meter, meter seal, transformer or other equipment used by a utility to deliver or register service;

2.  Prevent any installed metering device from registering correctly the quantity of service passing through such metering device;

3.  Make or cause to be made any connection between any pipeline, lines, wires, conduits, conductors, meters, transformers or other equipment in such manner as to prevent the correct registration of service by any metering device, or to otherwise use electricity without the consent of the utility; or

4.  Supply or cause to be supplied any utility service to any person without such service first passing through the metering device provided by the utility for measuring and registering the quantity of service.

C.  Any person who is convicted of violating the provisions of subsection B of this section shall be guilty of a misdemeanor punishable by payment of a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a period not to exceed six (6) months, or by such fine and imprisonment.

D.  If a civil action is brought by a utility against a person, said person may post a bond, cash or other security with the utility in an amount equal to the value of the service alleged to be unlawfully used or diverted.  Upon posting of said bond or cash, and until final disposition of the case, the utility shall restore to said person any service which it may have terminated.

E.  Nothing in this section shall be construed to apply to licensed and certified contractors while performing usual and ordinary service in accordance with recognized standards.

F.  This section shall not be construed as repealing any laws of the state relating to the powers, duties or jurisdiction of the Oklahoma Corporation Commission, but shall be held as auxiliary and supplementary thereto.

Added by Laws 1978, c. 89, § 1, emerg. eff. March 28, 1978.

§7624.  Definitions.

In Sections 5 through 10 of this act, the following definitions shall apply:

1.  "Professional review body" means a public or private body organized in whole or in part for the purpose of maintaining standards of conduct and competence for accountants, architects, chiropodists, chiropractors, dentists, professional engineers, nurses, pharmacists, physicians, psychologists or veterinarians;

2.  "Professional review action" means an action or recommendation taken or made by a professional review body which adversely affects a person's ability to perform his profession but shall not include actions taken or recommendations made by a private professional review body against a person who does not have a reasonable connection to the body's sponsoring organization; and

3.  "Sponsoring organization" means a professional association or an institution through which persons practice their professions in whole or in part.

Added by Laws 1987, c. 78, § 5, eff. Nov. 1, 1987.  Amended by Laws 1995, c. 207, § 5, eff. Nov. 1, 1995.

§7625.  Professional review body, staff and personnel  Limitation of liability.

A professional review body, members and staff of such professional review body and persons who contract with such professional review body shall not be liable in any way in damages under any law of this state with respect to a professional review action taken in good faith by such professional review body.

Added by Laws 1987, c. 78, § 6, eff. Nov. 1, 1987.

§7626.  Persons supplying information to professional review body  Protection from liability.

Any person who supplies information in good faith and with reasonable belief that such information is true to a professional review body shall not be liable in any way in damages with respect to giving such information to the professional review body.

Added by Laws 1987, c. 78, § 7, eff. Nov. 1, 1987.

§7627.  Limitations on liability  Extent.

Protection from liability in damages pursuant to Sections 6 and 7 of this act shall not extend to actions for violation of civil rights or for antitrust.

Added by Laws 1987, c. 78, § 8, eff. Nov. 1, 1987.

§7628.  Professional review body  Requirements for protection from liability.

Protection from liability pursuant to Section 6 of this act shall be available only on the condition that the professional review action is taken or recommendation is made under the following requirements:

A.  The action is taken:

1.  In reasonable belief that it will maintain or enhance the quality of professional standards of conduct or competence;

2.  After reasonable effort to obtain facts pertinent to the matter;

3.  After adequate notice and opportunity to be heard are afforded the professional involved; and

4.  In reasonable belief that the facts warrant the action.

A professional review action shall be presumed to meet these standards unless the presumption is rebutted by a preponderance of the evidence.

B.  The notice required in paragraph 3 of subsection A of this section must:

1.  State that a professional review action has been proposed against the professional;

2.  Inform the professional, in detail sufficient for him to prepare a defense, of the reasons for the proposed action;

3.  State that the professional may request a hearing whether he has been previously contacted about the proposed action or complaint on which it is founded or not;

4.  Inform the professional of the time limit of not less than twenty (20) days in which he must request a hearing or lose such right;

5.  Explain the hearing procedure that will be used or the choice of procedures available for the professional's choice if a hearing is requested; and

6.  State that if a choice of hearing procedures is available, the professional must choose at the time he requests the hearing.

C.  If the affected professional requests a hearing on a timely basis, the professional review body must give the professional notice no less than ten (10) days before the hearing of the place, time and date of the hearing, of the witnesses expected to be called against him, and of the exhibits expected to be used against him.

D.  At the option of the professional review body, the hearing may be held before:

1.  An arbitrator mutually acceptable to the professional and professional review body;

2.  A hearing officer appointed by the professional review body provided the hearing officer is not in direct economic competition with the affected professional;

3.  A panel of individuals appointed by the professional review body provided the individuals are not in direct economic competition with the affected professional; or

4.  The entire professional review body.

E.  The professional shall:

1.  Have the right to be represented by legal counsel at any stage of the proceedings;

2.  Have the right to have a record made of the hearing proceedings, copies of which may be obtained by the professional upon payment of reasonable fees set by the professional review body;

3.  Have the right to call, examine and crossexamine witnesses;

4.  Have the right to present evidence on his behalf which the arbitrator, hearing officer or chairman of the hearing panel determines is relevant;

5.  Have the right to submit a written statement at the conclusion of the hearing;

6.  Forfeit his right to a hearing if he fails without good cause shown to attend a properly scheduled hearing for which proper notice has been mailed by certified United States mail, return receipt requested; and

7.  Receive a written statement explaining the action or decision not to act of the professional review body.

Added by Laws 1987, c. 78, § 9, eff. Nov. 1, 1987.

§7629.  Emergency exception from notice and hearing requirement.

Where failure to act expeditiously may reasonably result in an imminent danger to the public or individual, a professional review body may immediately act to prevent the danger without conducting a prior hearing or giving notice provided that notice and opportunity for hearing must follow the action within three (3) days.

Added by Laws 1987, c. 78, § 10, eff. Nov. 1, 1987.

§76-31.  Volunteers, charitable organizations, and not-for-profit corporations - Immunity from civil liability - Limitations.

A.  Any volunteer shall be immune from liability in a civil action on the basis of any act or omission of the volunteer resulting in damage or injury if:

1.  The volunteer was acting in good faith and within the scope of the volunteer's official functions and duties for a charitable organization or not-for-profit corporation; and

2.  The damage or injury was not caused by gross negligence or willful and wanton misconduct by the volunteer.

B.  In any civil action against a charitable organization or not-for-profit corporation for damages based upon the conduct of a volunteer, the doctrine of respondeat superior shall apply, notwithstanding the immunity granted to the volunteer in subsection A of this section.

C.  Any person who, in good faith and without compensation, or expectation of compensation, donates or loans emergency service equipment to a volunteer shall not be liable for damages resulting from the use of such equipment by the volunteer, except when the donor of the equipment knew or should have known that the equipment was dangerous or faulty in a way which could result in bodily injury, death or damage to property.

D.  Definitions.

1.  For the purposes of this section, the term "volunteer" means a person who enters into a service or undertaking of the person's free will without compensation or expectation of compensation in money or other thing of value in order to provide a service, care, assistance, advice, or other benefit where the person does not offer that type of service, care, assistance, advice or other benefit for sale to the public.

2.  For the purposes of this section, the term "charitable organization" means any benevolent, philanthropic, patriotic, eleemosynary, educational, social, civic, recreational, religious group or association or any other person performing or purporting to perform acts beneficial to the public.

3.  For the purposes of this section, the term "not-for-profit corporation" means a corporation formed for a purpose not involving pecuniary gain to its shareholders or members, paying no dividends or other pecuniary remuneration, directly or indirectly, to its shareholders or members as such, and having no capital stock.

E.  The provisions of this section shall not affect the liability that any person may have which arises from the operation of a motor vehicle, watercraft, or aircraft in rendering the service, care, assistance, advice or other benefit as a volunteer.

F.  The immunity from civil liability provided for by this section shall extend only to the actions taken by a person rendering the service, care, assistance, advice, or other benefit as a volunteer, and does not confer any immunity to any person for actions taken by the volunteer prior to or after the rendering of the service, care, assistance, advice, or other benefit as a volunteer.

G.  This section shall apply to all civil actions filed after the effective date of this act.

Added by Laws 1995, c. 287, § 3.

§76-31.3.  Oklahoma Health Care Access Act - Volunteer Health Care Provider Program.

A.  This act shall be known and may be cited as the "Oklahoma Health Care Access Act".

B.  The State Department of Health is hereby directed to develop a plan to increase access to health care for all Oklahomans through the use of volunteers including, but not limited to, expanding the number of health care volunteers.  The plan shall be entitled the "Volunteer Health Care Provider Program".

C.  The plan shall explore public-private partnerships as a method of increasing access to health care.

D.  The Department shall report to the Legislature and to the Governor on the plan on or before December 1, 2002.  The report shall include, but not be limited to, recommendations for necessary legislation.

Added by Laws 2002, c. 223, § 1, eff. July 1, 2002.

§76-32.  Volunteer Medical Professional Services Immunity Act.

A.  This section shall be known and may be cited as the "Volunteer Medical Professional Services Immunity Act".

B.  Any volunteer medical professional shall be immune from liability in a civil action on the basis of any act or omission of the volunteer medical professional resulting in damage or injury if:

1.  The volunteer medical professional services were provided at a free clinic where neither the professional nor the clinic receives any kind of compensation for any treatment provided at the clinic;

2.  The volunteer medical professional was acting in good faith and, if licensed, the services provided were within the scope of the license of the volunteer medical professional;

3.  The volunteer medical professional commits the act or omission in the course of providing professional services;

4.  The damage or injury was not caused by gross negligence or willful and wanton misconduct by the volunteer medical professional; and

5.  Before the volunteer medical professional provides professional medical services, the volunteer medical professional and the person receiving the services or, if that person is a minor or otherwise legally incapacitated, the person's parent, conservator, legal guardian, or other person with legal responsibility for the care of the person signs a written statement that acknowledges:

a. that the volunteer medical professional providing professional medical services has no expectation of and will receive no compensation of any kind for providing the professional medical services, and

b. an understanding of the limitations on the recovery of damages from the volunteer medical professional in exchange for receiving free professional medical services.

C.  In the event the volunteer medical professional refers the patient covered by this section to another volunteer medical professional for additional treatment, the referred volunteer medical professional shall be subject to the provisions of this section if:

1.  The referred volunteer medical professional provides services without receiving any compensation for the treatment;

2.  The referred volunteer medical professional was acting in good faith and, if licensed, the services provided were within the scope of the license of the referred volunteer medical professional;

3.  The referred volunteer medical professional commits the act or omission in the course of providing professional services;

4.  The damage or injury was not caused by gross negligence or willful and wanton misconduct by the referred volunteer medical professional; and

5.  Before the referred volunteer medical professional provides professional services, the referred volunteer medical professional and the person receiving the services or, if that person is a minor or otherwise legally incapacitated, the person's parent, conservator, legal guardian, or other person with legal responsibility for the care of the person signs a written statement that acknowledges:

a. that the referred volunteer medical professional providing professional medical services has no expectation of and will receive no compensation of any kind for providing the professional medical services, and

b. an understanding of the limitations on the recovery of damages from the volunteer medical professional in exchange for receiving free professional medical services.

D.  The provisions of this section shall not affect the liability that any person may have which arises from the operation of a motor vehicle, watercraft, or aircraft in rendering the service, care, assistance, advice or other benefit as a volunteer medical professional.

E.  The immunity from civil liability provided by this section shall extend only to the actions taken by a person rendering the service, care, assistance, advice or other benefit as a volunteer medical professional, and does not confer any immunity to any person for actions taken by the volunteer medical professional prior to or after the rendering of the service, care, assistance, advice or other benefit as a volunteer medical professional.

F.  For the purpose of this section, the term "volunteer medical professional" and "referred volunteer medical professional" means a person who voluntarily provides professional medical services without compensation or expectation of compensation of any kind.  A volunteer medical professional or a referred volunteer medical professional shall include the following licensed professionals:

1.  Physician;

2.  Physician's assistant;

3.  Registered nurse;

4.  Advanced nurse practitioner or vocational nurse;

5.  Pharmacist;

6.  Podiatrist;

7.  Dentist or dental hygienist; or

8.  Optometrist.

A volunteer medical professional shall be engaged in the active practice of a medical professional or retired from a medical profession, if still eligible to provide medical professional services within this state.

G.  Any person participating in a Medical Reserve Corps and assisting with emergency management, emergency operations, or hazard mitigation in response to any emergency, man-made disaster, or natural disaster, or participating in public health initiatives endorsed by a city, county or state health department in the State of Oklahoma, shall not be liable for civil damages on the basis of any act or omission, if:

1.  The person was acting in good faith and within the scope of the official duties and functions of the Medical Reserve Corps; and

2.  The acts or omissions were not caused from gross, willful, or wanton acts of negligence.

H.  This section shall apply to all civil actions filed on or after November 1, 2004.

Added by Laws 2004, c. 368, § 34, eff. Nov. 1, 2004.

§76-50.1.  Short title - Legislative intent - Construction.

A.  This act shall be known and may be cited as the "Oklahoma Livestock Activities Liability Limitation Act".

B.  1.  The Oklahoma Legislature recognizes that persons who engage in livestock activities may incur injuries as a result of the risks involved in such activities even in the absence of any fault or negligence on the part of persons or entities who sponsor, participate or organize those activities.

2.  The Oklahoma Legislature finds that the state and its citizens derive numerous economic and personal benefits from livestock activities.

3.  It is, therefore, the intent of the Oklahoma Legislature to encourage livestock activities by limiting the civil liability of livestock activities sponsors, participants and livestock professionals involved in such activities.

C.  The provisions of the Oklahoma Livestock Activities Liability Limitation Act shall not be construed to conflict or amend Sections 10 through 15.1 of Title 76 of the Oklahoma Statutes.

Added by Laws 1999, c. 326, § 1, eff. Nov. 1, 1999.

§76-50.2.  Definitions.

As used in the Oklahoma Livestock Activities Liability Limitation Act:

1.  "Engages in a livestock activity" includes training, racing, showing, riding, or assisting in medical treatment of, or driving livestock, and any person assisting a participant, livestock activity sponsor or livestock professional.  The term "engages in a livestock activity" does not include being a spectator at a livestock activity, except in cases where the spectator places himself or herself in immediate proximity to livestock activity;

2.  "Livestock" means any cattle, bison, hog, sheep, goat, equine livestock, including but not limited to animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group;

3.  "Livestock activity" includes but is not limited to:

a. livestock shows, fairs, livestock sales, competitions, performances, or parades that involve any or all breeds of livestock and any of the livestock disciplines, including, but not limited to, rodeos, auctions, driving, pulling, judging, cutting and showing,

b. livestock training or teaching activities or both such training and teaching activities,

c. boarding or pasturing livestock,

d. inspecting or evaluating livestock belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the livestock or is permitting a prospective purchaser of the livestock to inspect or evaluate the livestock,

e. drives, rides, trips, hunts or other livestock activities of any type however informal or impromptu that are sponsored by a livestock activity sponsor, and

f. placing or replacing horseshoes on an equine, or otherwise preparing livestock for show;

4.  "Livestock activity sponsor" means an individual, group, club, partnership or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for, a livestock activity, including but not limited to:  livestock clubs, 4-H clubs, FFA chapters, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of livestock facilities, including, but not limited to, barns, stables, clubhouses, ponyride strings, fairs and arenas at which the activity is held;

5.  "Livestock professional" means a person engaged for compensation in:

a. instructing a participant or renting to a participant livestock for the purpose of engaging in livestock activity, or

b. renting equipment or tack to a participant;

6.  "Inherent risks of livestock activities" means those dangers or conditions which are an integral part of livestock activities, including but not limited to:

a. the propensity of livestock to behave in ways that may result in injury to persons on or around them,

b. the unpredictability of livestock's reaction to such things as sounds, sudden movement and unfamiliar objects, persons or other animals,

c. certain hazards such as surface and subsurface conditions unknown to the livestock activity sponsor,

d. collisions with other livestock or objects, and

e. the potential of tack to become dislodged or move in ways that may result in injury to persons on or around livestock activities; and

7.  "Participant" means any person, whether amateur or professional, who engages in a livestock activity, whether or not a fee is paid to participate in the livestock activity.

Added by Laws 1999, c. 326, § 2, eff. Nov. 1, 1999.

§76-50.3.  Scope of liability.

A.  Except as provided in subsection B of this section, a livestock activity sponsor, a participant or a livestock professional acting in good faith and pursuant to the standards of the livestock industry shall not be liable for injuries to any person engaged in livestock activities when such injuries result from the inherent risks of livestock activities.

B.  1.  The provisions of the Oklahoma Livestock Activities Liability Limitation Act shall not apply to employees of the sponsor or livestock professional in the performance of their duties who are covered by or subject to the provisions of the workers' compensation laws of Title 85 of the Oklahoma Statutes.

2.  Nothing in subsection A of this section shall prevent or limit the liability of a livestock activity sponsor, a participant or a livestock professional, if the livestock activity sponsor, a participant or livestock professional:

a. commits an act or omission that constitutes willful or wanton disregard for the safety of any person engaged in livestock activities, and that act or omission caused the injury,

b. intentionally injures a person engaged in livestock activities,

c. provided the equipment or tack, which was faulty, and such equipment or tack was faulty to the extent that it did cause the injury.  The provisions of this subparagraph shall not apply to livestock activities sponsored by youth organizations when youth participants share equipment or tack between themselves,

d. provided the livestock and failed to make a reasonable effort to determine the ability of the participant to manage the particular livestock based upon the participant's representations of such participant's ability.  Provided, however, a participant in a livestock show, livestock sale, or rodeo shall be presumed to be competent in the handling of livestock if an entry form is required for the activity and signed by the participant, or

e. owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous condition which was known to the livestock activity sponsor, livestock professional or person and not made known to the participant.

3.  Nothing in subsection A of this section shall prevent or limit the liability of a livestock activity sponsor, a participant or a livestock professional:

a. under liability provisions as set forth in the products liability laws, or

b. for livestock activities which result in the death of any person engaged in livestock activities from the inherent risks of livestock activities.

C.  A sponsor shall not be held vicariously liable for the acts or omission of a participant or a livestock professional.

Added by Laws 1999, c. 326, § 3, eff. Nov. 1, 1999.

§76-50.4.  Waiver of liability.

Two or more persons may agree, in writing, to extend the waiver of liability pursuant to the provisions of the Oklahoma Livestock Activities Liability Limitation Act.  Such waiver shall be valid and binding by its terms.

Added by Laws 1999, c. 326, § 4, eff. Nov. 1, 1999.



Title 78. — Trademarks and Labels

OKLAHOMA STATUTES

TITLE 78.

TRADEMARKS AND LABELS

_____

§78-1.  Repealed by Laws 1959, p. 373, § 15.

§78-2.  Repealed by Laws 1959, p. 373, § 15.

§78-3.  Repealed by Laws 1959, p. 373, § 15.

§78-4.  Repealed by Laws 1959, p. 373, § 15.

§78-5.  Repealed by Laws 1959, p. 373, § 15.

§78-6.  Repealed by Laws 1959, p. 373, § 15.

§78-7.  Repealed by Laws 1959, p. 373, § 15.

§78-8.  Repealed by Laws 1959, p. 373, § 15.

§78-9.  Repealed by Laws 1959, p. 373, § 15.

§78-10.  Repealed by Laws 1959, p. 373, § 15.

§78-11.  Repealed by Laws 1959, p. 373, § 15.

§78-12.  Repealed by Laws 1959, p. 373, § 15.

§78-13.  Repealed by Laws 1959, p. 373, § 15.

§78-14.  Repealed by Laws 1959, p. 373, § 15.

§78-15.  Repealed by Laws 1959, p. 373, § 15.

§78-16.  Repealed by Laws 1959, p. 373, § 15.

§78-17.  Repealed by Laws 1959, p. 373, § 15.

§78-18.  Repealed by Laws 1959, p. 373, § 15.

§78-19.  Repealed by Laws 1959, p. 373, § 15.

§78-20.  Repealed by Laws 1959, p. 373, § 15.

§7821.  Definitions.

(A) The term "trademark" as used herein means any word, name, symbol, emblem, or device or any combination thereof adopted and used by a person to identify goods made or sold or services rendered by him and to distinguish them from goods made or sold or services rendered by others.

(B) The term "person" as used herein means any individual, firm, partnership, corporation, association, union or other organization.

(C) The term "applicant" as used herein embraces the person filing an application for registration of a trademark under this act, his legal representatives, successors or assigns.

(D) The term "registrant" as used herein embraces the person to whom the registration of a trademark under this act is issued, his legal representatives, successors or assigns.

(E) For the purposes of this act, a trademark shall be deemed to be "used" in this state (1) when it is placed in any manner on the goods or their containers or on the tags or labels affixed thereto and such goods are sold or otherwise distributed in this state, or (2) when it is used in any manner in connection with the sale or advertising of services in this state.

(F) The term "emblem" as referred to in section (A) shall be deemed any badge, motto, button, decoration, charm, rosette or such other insignia.

Laws 1959, p. 368, § 1.

§78-22.  Registrability.

A trademark by which the goods or services of any applicant for registration may be distinguished from the goods of others shall not be registered if it

(a) consists of or comprises immoral, deceptive or scandalous matter; or

(b) consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute; or

(c) consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof; or

(d) consists of or comprises the name, signature or portrait of any living individual, except with his written consent; or

(e) consists of a mark which, (1) when applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them, or (2) when applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them, or (3) is primarily merely a surname; provided, however, that nothing in this subsection shall prevent the registration of a mark used in this state by the applicant which has become distinctive of the applicant's goods or services.  The Secretary of State may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this state or elsewhere for the five (5) years next preceding the date of the filing of the application for registration; or

(f) consists of or comprises a trademark which so resembles a trademark registered in this state or a trademark previously used in this state by another and not abandoned, as to be likely when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive.

Added by Laws 1959, p. 369, § 2.  Amended by Laws 1996, c. 69, § 30, eff. Nov. 1, 1996.

§78-23.  Application for registration.

A.  Subject to the limitations set forth in this title, any person who adopts and uses a trademark in this state may file in the Office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of that trademark setting forth, but not limited to, the following information:

1.  The name and business address of the person applying for the registration, and, if a corporation, the state of incorporation;

2.  The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with the goods or services and the class in which the goods or services are categorized;

3.  The date when the trademark was first used anywhere and the date when it was first used in this state by the applicant or the predecessor in business; and

4.  A statement that the applicant is the owner of the trademark and that no other person has the right to use such trademark in this state either in the identical form thereof or in such near resemblance thereto as might be calculated to deceive or to be mistaken therefor.

B.  The application shall be signed by the applicant or by a member of the firm or an officer of the corporation or association applying.

C.  The application shall be accompanied by a specimen or facsimile of such trademark, which shall be in a form compatible with electronic scanning.

D.  The application for registration shall be accompanied by a filing fee of Fifty Dollars ($50.00), payable to the Secretary of State.

E.  Any signature on any instrument authorized to be filed with the Secretary of State under this act may be a facsimile.

Added by Laws 1959, p. 369, § 3.  Amended by Laws 1984, c. 1, § 85, emerg. eff. Jan. 30, 1984; Laws 1984, c. 229, § 24, operative July 1, 1984; Laws 1994, c. 267, § 5, eff. July 1, 1994; Laws 1996, c. 69, § 31, eff. Nov. 1, 1996; Laws 2001, c. 406, § 25, emerg. eff. June 4, 2001.

§78-24.  Certificate of registration.

Upon compliance by the applicant with the requirements of this act, the Secretary of State shall cause a certificate of registration to be issued and delivered to the applicant.  The certificate of registration shall be issued under the signature of the Secretary of State and the seal of the state, and it shall show the class of goods or services and a description of the goods or services on which the trademark is used, the trademark and its description, the registration date and the term of the registration.

Any certificate of registration issued by the Secretary of State under the provisions hereof or a copy thereof duly certified by the Secretary of State shall be admissible in evidence as competent and sufficient proof of the registration of such trademark in any action or judicial proceedings in any court of this state.

Added by Laws 1959, p. 370, § 4.  Amended by Laws 1996, c. 69, § 32, eff. Nov. 1, 1996.

§7825.  Duration and renewal.

A.  Registration of a trademark pursuant to the provisions of this title shall be effective for an initial term of ten (10) years from the date of registration and, upon application filed within six (6) months prior to the expiration of such term, on a form to be furnished by the Secretary of State, the registration may be renewed for successive periods of five (5) years.  A renewal fee of Twenty-five Dollars ($25.00), payable to the Secretary of State, shall accompany the application for renewal of the registration.

B.  A trademark registration may be renewed for successive periods of five (5) years in the same manner as the initial renewal.

Laws 1959, p. 370, § 5; Laws 1984, c. 1, § 86, emerg. eff. Jan. 30, 1984; Laws 1985, c. 220, § 24, eff. Nov. 1, 1985; Laws 1994, c. 267, § 6, eff. July 1, 1994.

§7826.  Assignment.

Any trademark and its registration shall be assignable with the good will of the business in which the trademark is used, or with that part of the good will of the business connected with the use of and symbolized by the trademark.  Assignment shall be by instruments in writing duly executed and may be recorded with the Secretary of State upon the payment of a fee of Twenty-five Dollars ($25.00), payable to the Secretary of State who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof.  An assignment of any registration pursuant to the provisions of this title shall be void as against any subsequent purchaser for valuable consideration without notice unless it is recorded with the Secretary of State within three (3) months after the date of the assignment or prior to such subsequent purchase.

Laws 1959, p. 370, § 6; Laws 1984, c. 1, § 87, emerg. eff. Jan. 30, 1984; Laws 1994, c. 267, § 7, eff. July 1, 1994.

§7827.  Records.

The Secretary of State shall keep for public examination a record of all trademarks registered or renewed under this act.

Laws 1959, p. 371, § 7.

§7828.  Cancellation.

A.  The Secretary of State shall cancel from the register:

1.  After one (1) year from the effective date of this act, all registrations under prior acts which are more than ten (10) years old and not renewed in accordance with this act;

2.  Any registration concerning which the Secretary of State shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

3.  All registrations granted under this act and not renewed in accordance with the provisions hereof;

4.  Any registration concerning which a court of competent jurisdiction shall find:

a. that the registered trademark has been abandoned,

b. that the registrant is not the owner of the trademark,

c. that the registration was granted improperly,

d. that the registration was obtained fraudulently;

5.  When a court of competent jurisdiction shall order cancellation of a registration on any ground.

B.  At the time of filing a cancellation, a fee in the amount of Twenty-five Dollars ($25.00) shall be paid to the Secretary of State.

Laws 1959, p. 371, § 8; Laws 1994, c. 267, § 8, eff. July 1, 1994.

§78-29.  Classification.

The following general classes of goods and services are established for convenience of administration of this act, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a trademark may include any or all goods upon which or services with which the trademark is actually being used indicating the appropriate class or classes of goods or services.  When a single application includes goods or services which fall within multiple classes, the Secretary of State shall require payment of a fee for each class.

The said classes are as follows:

(a) Goods

1. Raw or partly prepared materials

2. Receptacles

3. Baggage, animal equipments, portfolios, and pocketbooks

4. Abrasives and polishing materials

5. Adhesives

6. Chemicals and chemical compositions

7. Cordage

8. Smokers' articles, not including tobacco products

9. Explosives, firearms, equipments, and projectiles

10. Fertilizers

11. Inks and inking materials

12. Construction materials

13. Hardware and plumbing and steamfitting supplies

14. Metals and metal castings and forgings

15. Oils and greases

16. Paints and painters' materials

17. Tobacco products

18. Medicines and pharmaceutical preparations

19. Vehicles

20. Linoleum and oiled cloth

21. Electrical apparatus, machines, and supplies

22. Games, toys, and sporting goods

23. Cutlery, machinery, and tools, and parts thereof

24. Laundry appliances and machines

25. Locks and safes

26. Measuring and scientific appliances

27. Horological instruments

28. Jewelry and precious metalware

29. Brooms, brushes, and dusters

30. Crockery, earthenware, and porcelain

31. Filters and refrigerators

32. Furniture and upholstery

33. Glassware

34. Heating, lighting, and ventilating apparatus

35. Belting, hose, machinery packing, and nonmetallic tires

36. Musical instruments and supplies

37. Paper and stationery

38. Prints and publications

39. Clothing

40. Fancy goods, furnishings, and notions

41. Canes, parasols, and umbrellas

42. Knitted, netted and textile fabrics, and substitutes therefor

43. Thread and yarn

44. Dental, medical, and surgical appliances

45. Soft drinks and carbonated waters

46. Foods and ingredients of foods

47. Merchandise not otherwise classified

48. Cosmetics and toilet preparations

49. Detergents and soaps

(b) Services

100. Miscellaneous

101. Advertising and business

102. Insurance and financial

103. Construction and repair

104. Communication

105. Transportation and storage

106. Material treatment

107. Education and entertainment.

Added by Laws 1959, p. 371, § 9.  Amended by Laws 1996, c. 69, § 33, eff. Nov. 1, 1996.

§7830.  Fraudulent registration.

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any trademark in the office of the Secretary of State under the provisions hereof, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

Laws 1959, p. 372, § 10.

§7831.  Infringement.

Subject to the provisions of Section 13 hereof, any person who shall

(a) use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a trademark registered under this act in connection with the sale, offering for sale, or advertising of any goods on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods; or

(b) reproduce, counterfeit, copy or colorably imitate any such trademark and apply such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in this state of such goods or services, shall be liable to a civil action by the owner of such registered trademark for any or all of the remedies provided in Section 12 hereof, except that under subsection (b) hereof the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that such trademark is intended to be used to cause confusion or mistake or to deceive.

Laws 1959, p. 372, § 11.

§7832.  Remedies.

Any owner of a trademark registered under this act may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be by the said court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from and/or all damages suffered by reason of such wrongful manufacture, use, display or sale; and such court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or to the complainant, to be destroyed.

The enumeration of any right or remedy herein shall not affect a registrant's right to prosecute under any penal law of this state.

Laws 1959, p. 372, § 12.

§7833.  Common law rights.

Nothing herein shall adversely affect the right or the enforcement of rights in trademarks acquired in good faith at any time at common law.

Laws 1959, p. 373, § 13.

§78-34.  Repealed by Laws 1980, c. 68, § 1, emerg. eff. April 10, 1980.

§78-41.  Repealed by Laws 1976, c. 127, § 1.

§78-42.  Repealed by Laws 1976, c. 127, § 1.

§78-43.  Repealed by Laws 1976, c. 127, § 1.

§78-44.  Repealed by Laws 1976, c. 127, § 1.

§78-45.  Repealed by Laws 1976, c. 127, § 1.

§7851.  Citation.

This act may be cited as the Oklahoma Deceptive Trade Practices Act.

Laws 1965, c. 234, § 1.

§78-52.  Definitions.

As used in this act, unless the context otherwise requires:

1.  "Article" means a product as distinguished from a trademark, label, or distinctive dress in packaging;

2.  "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization;

3.  "Collective mark" means a mark used by members of a cooperative, association, or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization;

4.  "Directory assistance" means the disclosure of telephone number information in connection with an identified telephone service subscriber by means of a live operator or automated service;

5.  "Local telephone directory" means a telephone classified advertising directory or the business section of a telephone directory that is distributed by a telephone company or directory publisher to subscribers located in the local exchanges contained in the directory.  The term includes a directory that includes listings of more than one telephone company;

6.  "Local telephone number" means a telephone number that has the three-number prefix used by the provider of telephone service for telephones physically located within the area covered by the local telephone directory in which the number is listed.  The term also includes 800, 888, other toll free exchange numbers, and 900 exchange numbers listed in a local telephone directory;

7.  "Mark" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement;

8.  "Person" means an individual, corporation, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity;

9.  "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others;

10.  "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others;

11.  "Trade name" means a word, name, symbol, device, or any combination of the foregoing in any form of arrangement used by a person to identify his business, vocation, or occupation and to distinguish it from the business, vocation, or occupation of others.

Added by Laws 1965, c. 234, § 2.  Amended by Laws 1998, c. 162, § 1, eff. July 1, 1998.

§78-53.  Acts constituting deceptive trade practices - Prima facie evidence of intent to injure competitors.

A.  A person engages in a deceptive trade practice when in the course of business, vocation, or occupation, the person:

1.  Passes off goods or services as those of another;

2.  Knowingly makes a false representation as to the source, sponsorship, approval, or certification of goods or services;

3.  Knowingly makes a false representation as to affiliation, connection, association with, or certification by another;

4.  Uses deceptive representations or designations of geographic origin in connection with goods or services;

5.  Knowingly makes a false representation as to the characteristics, ingredients, uses, benefits or quantities of goods or services or a false representation as to the sponsorship, approval, status, affiliation, or connection of a person therewith;

6.  Represents that goods are original or new if they are not;

7.  Represents that goods or services are a particular standard, quality, or grade, or that goods are a particular style or model, if they are another;

8.  Disparages the goods, services, or business of another by false or misleading representation of fact;

9.  Advertises goods or services which differ from those offered for sale in the advertisements;

10.  Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

11.  Makes false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions;

12.  Advertises the price of an item after deduction of a rebate unless the actual selling price is advertised and clear and conspicuous notice is given in the advertisement that a mail-in rebate is required to achieve the lower net price;

13.  Misrepresents the geographic location of the supplier by listing a fictitious business name or an assumed business name in a local telephone directory if:

a. the name misrepresents the geographic location of the supplier,

b. the listing fails to identify the locality and state of the business of the supplier,

c. calls to the local telephone number are routinely forwarded or otherwise transferred to a business location that is outside the calling area covered by the local telephone directory, or

d. the business location of the supplier is located in a county that is not contiguous to a county in the calling area covered by the local telephone directory; or

14.  Lists a fictitious business name or assumed business name in a directory assistance database if:

a. the name misrepresents the geographic location of the supplier,

b. calls to the local telephone number are routinely forwarded or otherwise transferred to a business location that is outside the local calling area, or

c. the business location of the supplier is located in a county that is not contiguous to a county in the local calling area.

B.  Evidence that a person has engaged in a deceptive trade practice shall be prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.

C.  The deceptive trade practices listed in this section are in addition to and do not limit the types of unfair trade practices actionable at common law or under other statutes of this state.

Added by Laws 1965, c. 234, § 3.  Amended by Laws 1997, c. 139, § 1, eff. Nov. 1, 1997; Laws 1998, c. 162, § 2, eff. July 1, 1998; Laws 2004, c. 169, § 3, emerg. eff. April 27, 2004.

§78-54.  Remedies.

A.  Any person damaged or likely to be damaged by a deceptive trade practice of another may maintain an action in any court of equitable jurisdiction to prevent, restrain or enjoin such deceptive trade practice.  Proof of actual monetary damages, loss of profits or intent shall not be required.  If in such action damages are alleged and proved, the plaintiff, in addition to injunctive relief, shall be entitled to recover from the defendant the actual damages sustained by the person.

B.  With respect to the deceptive trade practices described in paragraphs 13 and 14 of subsection A of Section 53 of this title, the Attorney General or a district attorney of this state is authorized to bring actions seeking the following relief:

1.  Injunctions directed against persons engaged in such deceptive trade practices;

2.  Recovery of the money unlawfully received from aggrieved consumers by persons engaged in the deceptive trade practices to be held in escrow for distribution to the aggrieved consumers; and

3.  Recovery by the state of the reasonable expenses incurred in the investigation of the deceptive trade practices.

C.  In any action instituted under the provisions of this act, the court may, in its discretion, award reasonable attorneys' fees to the prevailing party.  If in any such action the court finds either (1) that the defendant has willfully engaged in a deceptive trade practice or (2) that the plaintiff has acted in bad faith in instituting the action, the court shall award reasonable attorneys' fees to the prevailing party.

D.  The relief provided for in this section is in addition to and not in exclusion of remedies otherwise available against the same conduct pursuant to the common law or other statutes of this state.

E.  Any duly organized and existing trade association, whether incorporated or not, is hereby authorized to institute and prosecute a suit or suits for injunctive relief hereunder as the real party in interest, for or on behalf of one or more of its members, when a deceptive trade practice directly or indirectly affects or threatens to affect or injure such member or members.

Added by Laws 1965, c. 234, § 4.  Amended by Laws 1998, c. 162, § 3, eff. July 1, 1998.

§78-55.  Exceptions.

A.  This act does not apply to:

1.  Conduct in compliance with the orders or rules of, or a statute administered by, a federal, state, or local governmental agency;

2.  Publishers, broadcasters, printers, or other persons engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast, or reproduce material without knowledge of its deceptive character;

3.  Actions or appeals pending on the date that this act becomes effective; or

4.  Motor vehicle dealers who are new car franchise dealers covered under the provisions of the Motor Vehicle Commission Law as set forth in Sections 561 through 580.2 of Title 47 of the Oklahoma Statutes, inclusive.

B.  This act shall be interpreted to apply to the use by a person of any service mark, trademark, certification mark, collective mark, trade name, or other trade identification which was used and not abandoned prior to the effective date of this act, if the use was in good faith and is otherwise lawful except for the provisions of this act.

C.  For purposes of paragraphs 13 and 14 of subsection A of Section 53 of this title, a telephone company or other provider of a telephone directory or directory assistance service or its officer or agent is immune from liability for publishing the listing of a fictitious business name or assumed business name of a supplier in its directory or directory assistance database unless the telephone company or other provider of a telephone or directory assistance service is the same person as the supplier who has committed the deceptive act.

Added by Laws 1965, c. 234, § 5.  Amended by Laws 1998, c. 162, § 4, eff. July 1, 1998.

§7871.  Short title.

This act shall be known and may be cited as the "American Indian Arts and Crafts Sales Act of 1974".

Laws 1974, c. 149, § 1, emerg. eff. May 3, 1974.

§7872.  Purpose.

The purpose of the American Indian Arts and Crafts Sales Act of 1974 is to protect the public, under the police powers of the state, from false representation in the sale of authentic and imitation American Indian arts and crafts.

Laws 1974, c. 149, § 2, emerg. eff. May 3, 1974.

§7873.  Definitions.

As used in this act, unless the context otherwise requires, the following terms or phrases shall have the following meanings:

1.  "Indian tribe" means any Indian tribe, organized band or pueblo, which is domiciled in the United States;

2.  "Indian" means a person who is enrolled or who is a lineal descendant of one enrolled upon an enrollment listing of the Bureau of Indian Affairs or upon the enrollment listing of a recognized Indian tribe, band or pueblo;

3.  "Imitation American Indian arts and crafts" means any basic article purporting to be of Indian style, make, origin or design which is not made by Indian labor and workmanship;

4.  "Authentic American Indian arts and crafts" means any article of Indian style, make, origin or design which is made wholly or in part by Indian labor and workmanship to include, but not be limited to, any Kachina doll, rosette, necklace, choker, barrette, hair tie, medallion, pin, pendant, bolo tie, belt, belt buckle, cuff links, tie clasp, tie bar, ring, earring, purse, blanket, shawl, moccasin, drum or pottery which is not an imitation American Indian art or craft; and

5.  "Merchant" means any person engaged in the sale to the public of imitation American Indian arts and crafts or authentic American Indian arts and crafts.

Laws 1974, c. 149, § 3, emerg. eff. May 3, 1974.

§7874.  Sale of imitation American Indian arts and crafts as being authentic prohibited.

It is unlawful to distribute, trade, sell or offer for sale or trade within this state any article represented as being made by American Indians unless the article actually is made or assembled by American Indian labor or workmanship; provided that all articles purporting to be of silver shall be made of coin or sterling silver.

Laws 1974, c. 149, § 4, emerg. eff. May 3, 1974.

§7875.  Penalties.

Any merchant who knowingly and willfully tags or labels any article as being an American Indian art or craft when it does not meet the specifications of this act shall be guilty of violating the provisions of the American Indian Arts and Crafts Sales Act and shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment for not less than thirty (30) days nor more than ninety (90) days, or by both such fine and imprisonment.

Laws 1974, c. 149, § 5, emerg. eff. June 1, 1974.

§7881.  Definitions.

The term "honey", "liquid or extracted honey", "strained honey" or "pure honey" as used in this act, shall mean the nectar of plants or flowers that has been transformed by, and is the natural product of the honeybee, either in the honeycomb or taken from the honeycomb and marketed in a liquid, candied or granulated condition.

Laws 1975, c. 68, § 1.

§7882.  Substitutes and mixtures not to be labeled as honey.

(a)  No person shall sell, keep for sale, expose or offer for sale, any article or product in imitation or semblance of honey branded as "honey", "liquid or extracted honey", "strained honey" or "pure honey" which is not pure honey.

(b)  No person, firm, association, company or corporation shall manufacture, sell, expose or offer for sale, any compound or mixture branded or labeled as and for honey which shall be made up of honey mixed with any other substance or ingredient.

(c)  Whenever honey is mixed with any other substance or ingredient and the commodity is to be marketed, there shall be printed on the package containing such compound or mixture a statement giving the ingredients of which it is made; if honey is one of such ingredients it shall be so stated in the same size type as are the other ingredients, but it shall not be sold, exposed for sale, or offered for sale as honey; nor shall such compound or mixture be branded or labeled with the word "honey" in any form other than as herein provided; nor shall any product in semblance of honey, whether a mixture or not, be sold, exposed or offered for sale as honey, or branded or labeled with the word "honey", unless such article is pure honey.

Laws 1975, c. 68, § 2.

§7883.  Word "imitation" not to be used.

The word "imitation" shall not be used in the name of a product which is in semblance of honey whether or not it contains any honey. The label for a product which is not in semblance of honey and which contains honey may include the word "honey" in the name of the product and the relative position of the word "honey" in the product name, and in the list of ingredients, when required, shall be determined by its prominence as an ingredient in the product.

Laws 1975, c. 68, § 3.

§7883.1.  Imported honey  Labeling  Exemptions.

No person shall sell, keep for sale, or expose or offer for sale, any honey as defined by Section 81 of this title which originates from a country other than the United States of America, unless there is printed on the package containing such honey a statement specifying the country from which the honey originated.  Any honey imported into this state in violation of the provisions of this section shall be subject to confiscation by the State Department of Health.  Except as otherwise provided by federal law inventories of honey imported into this state prior to November 1, 1984, from any country other than the United States of America shall not be required to comply with the provisions of this section.

Added by Laws 1984, c. 67, § 1, eff. Nov. 1, 1984.

§7884.  Penalty.

Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be punished as and for a misdemeanor.

Laws 1975, c. 68, § 4.

§7885.  Short title.

Sections 1 through 11 of this act shall be known and may be cited as the "Uniform Trade Secrets Act".

Added by Laws 1986, c. 85, § 1, eff. Nov. 1, 1986.

§7886.  Definitions.

As used in the Uniform Trade Secrets Act, unless the context requires otherwise:

1.  "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

2.  "Misappropriation" means:

a. acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

b. disclosure or use of a trade secret of another without express or implied consent by a person who:

(1) used improper means to acquire knowledge of the trade secret; or

(2) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(a) derived from or through a person who had utilized improper means to acquire it; or

(b) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(c) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(3)  before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

3.  "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

4.  "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique or process, that:

a. derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use, and

b. is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

Added by Laws 1986, c. 85, § 2, eff. Nov. 1, 1986.

§7887.  Injunctions  Court orders.

A.  Actual or threatened misappropriation may be enjoined.  Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

B.  In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of a misappropriation that renders a prohibitive injunction inequitable.

C.  In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

Added by Laws 1986, c. 85, § 3, eff. Nov. 1, 1986.

§7888.  Damages.

A.  Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss.  In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

B.  If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made pursuant to the provisions of subsection A of this section.

Added by Laws 1986, c. 85, § 4, eff. Nov. 1, 1986.

§7889.  Attorney's fees.

The court may award reasonable attorney's fees to the prevailing party if:

1.  A claim of misappropriation is made in bad faith; or

2.  A motion to terminate an injunction is made or resisted in bad faith; or

3.  Willful and malicious misappropriation exists.

Added by Laws 1986, c. 85, § 5, eff. Nov. 1, 1986.

§7890.  Means of preserving trade secrets.

In an action brought pursuant to the provisions of the Uniform Trade Secrets Act, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings pursuant to the provisions of Section 3203 of Title 12 of the Oklahoma Statutes, holding incamera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

Added by Laws 1986, c. 85, § 6, eff. Nov. 1, 1986.

§7891.  Limitation of actions.

An action for misappropriation must be brought within three (3) years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered.  For the purposes of this section, a continuing misappropriation constitutes a single claim.

Added by Laws 1986, c. 85, § 7, eff. Nov. 1, 1986.

§7892.  Operation and effect of act  Exemptions.

A.  Except as provided for in subsection B of this section, the Uniform Trade Secrets Act displaces conflicting tort, restitutionary, and other law of this state providing civil remedies for misappropriation of a trade secret.

B.  The Uniform Trade Secrets Act does not affect:

1.  contractual remedies, whether or not based upon misappropriation of a trade secret; or

2.  other civil remedies that are not based upon misappropriation of a trade secret; or

3.  criminal remedies, whether or not based upon misappropriation of a trade secret.

Added by Laws 1986, c. 85, § 8, eff. Nov. 1, 1986.

§7893.  Application and construction of act.

The Uniform Trade Secrets Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Added by Laws 1986, c. 85, § 9, eff. Nov. 1, 1986.

§7894.  Exemptions.

The Uniform Trade Secrets Act shall not be construed to apply:

1.  to a misappropriation occurring prior to the effective date of this act; or

2.  with respect to a continuing misappropriation that began prior to the effective date of this act, to the continuing misappropriation that occurs after the effective date of this act.

Added by Laws 1986, c. 85, § 10, eff. Nov. 1, 1986.

§78-95.  Repealed by Laws 1989, c. 154, § 2, operative July 1, 1989.



Title 79. — Trusts and Pools

OKLAHOMA STATUTES

TITLE 79.

TRUSTS AND POOLS

_____

§79-1.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-2.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-3.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-4.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-5.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-6.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-7.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-21.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-22.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-23.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-24.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-25.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-26.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-27.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-28.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-29.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-30.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-31.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-32.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-33.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-34.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-35.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-36.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-37.  Repealed by Laws 1961, p. 614, § 1.

§79-81.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-82.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-83.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-84.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-85.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-86.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79-87.  Repealed by Laws 1998, c. 356, § 14, eff. July 1, 1998.

§79101.  Nature of prohibited agreements.

It shall be unlawful for any bridge or other contractor, partnership, corporation or association of bridge or other contractors for the construction of any bridge or bridges or of any road or public highway to be constructed under any law of this state, or any other person or persons to enter into an agreement, contract or combination with any other bridge or other contractor, partnership, corporation or association or bridge or public highway contractors or any other person for the pooling of prices of different competing contractors or to divide between them the aggregate or net proceeds of the earnings of such contractors or any portion thereof, or for fixing the price which any contractor, partnership, corporation or association of bridge or other contractors or any other person shall bid or charge for the building of bridges or furnishing material therefor or the repair of the same or the construction or repair of any public highway, or any part of any public highway to be constructed under any law of this state or to divide between them the aggregate or net proceeds of the earnings of such contractors or any portion thereof, or for fixing the price which any contractor, partnership, company or corporation or association shall bid or charge for the building of bridges or the furnishing of material therefor, or the construction of any highway or any part thereof, or the furnishing of material therefor, or for the allotment of any territory which any other bridge or other contractor, corporation or association shall have for its or his exclusive territory.

R.L. 1910, § 8242; Laws 1919, c. 238, p. 337, § 1.

§79102.  Penalties  Actions  Discovery and evidence.

In case any bridge or other contractor or other person, partnership, corporation or association subject to the provisions of this article shall do or cause to be done any act, matter or thing herein prohibited or declared to be unlawful, or shall omit to do any act, matter or thing herein required to be done, such bridge or other contractor or other person, corporation or association shall be liable to the state, municipality or person injured thereby to three times the amount of the damages sustained in consequence of any such violation, together with a reasonable counsel or attorney's fee, to be fixed by the court in every case of recovery, which attorney's fee shall be taxed and collected as a part of the costs in the case:  And in any such action brought for recovery of damages, the court before whom the same shall be pending may compel any bridge or other contractor, partnership, corporation or association subject to the provisions of this article, or any director, officer, receiver, trustee, agent, employee or clerk of them, or either of them, defendant in said suit to appear and testify in such case, and may compel the production of books and papers of such bridge contractor, person, partnership, corporation or association party to said suit, no such testimony or evidence shall be used against such person in the trial of any criminal proceedings, nor shall any person so testifying be prosecuted in any criminal proceedings for or on account of any act disclosed or divulged by his testimony.

R.L. 1910, § 8243; Laws 1919, c. 238, p. 337, § 2.

§79103.  Violation a felony  Fine.

Any bridge or other contractor, partnership, corporation, association of contractors, or any other person, or any director, officer or any receiver, trustee, clerk or agent, or other person acting for them or employed by them, who alone or acting with any other contractor or other person, partnership, corporation or association, shall willfully do or cause to be done, or shall willfully suffer or permit to be done, any act, matter or thing herein prohibited or declared to be unlawful, or who shall aid or abet therein, or shall willfully omit or fail to do any act, matter or thing herein required to be done, or shall willfully cause, suffer or permit any thing directed to be done, not to be so done, or shall aid or abet or advise such omission or failure, or shall be guilty of any infraction of this article, shall be guilty of a felony, and upon conviction thereof shall be fined in any sum not exceeding Five Thousand Dollars ($5,000.00), or imprisoned in the State Penitentiary not exceeding five (5) years, or both, at the discretion of the court.

R.L. 1910, § 8244.  Amended by Laws 1919, c. 238, p. 338, § 3; Laws 1997, c. 133, § 592, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 428, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 592 from July 1, 1998, to July 1, 1999.

§79-201.  Short title.

Sections 1 through 12 of this act may be cited as the "Oklahoma Antitrust Reform Act".

Added by Laws 1998, c. 356, § 1, eff. July 1, 1998.

§79-202.  Definitions.

As used in this act:

1.  "Attorney General" means the Attorney General of Oklahoma;

2.  "Commodity" means any tangible personal property, article, or good;

3.  "Person" means a natural person, corporation, partnership, limited liability company, proprietorship, association, municipal corporation, including any public trust which has a municipal corporation as its beneficiary, or other political subdivision of this state, including any public trust which has a political subdivision as its beneficiary, or any other legal entity, but does not include the State of Oklahoma, its departments, and its administrative agencies, except the Grand River Dam Authority and the Oklahoma Municipal Power Authority to the extent that their goods or services are not regulated by the Oklahoma Corporation Commission; and

4.  "Services" means any work or labor, including, but not limited to, work or labor furnished in connection with the sale, lease, or repair of commodities.

Added by Laws 1998, c. 356, § 2, eff. July 1, 1998.

§79-203.  Trust in restraint of trade - Monopoly of trade - Refusal of access to essential facility - Actions by competitors.

A.  Every act, agreement, contract, or combination in the form of a trust, or otherwise, or conspiracy in restraint of trade or commerce within this state is hereby declared to be against public policy and illegal.

B.  It is unlawful for any person to monopolize, attempt to monopolize, or conspire to monopolize any part of trade or commerce in a relevant market within this state.

C.  Without limiting any other section of Title 79 of the Oklahoma Statutes or applicable sections of Title 17 of the Oklahoma Statutes, it is unlawful for any person in control of an essential facility to unreasonably refuse to give a competitor or customer of an entity controlling an essential facility access to it upon reasonable terms if the effect of such denial is to injure competition.  An injured competitor or customer may bring an action under Section 5 of this act to enforce the provisions of this section only when such injured competitor or customer does not have a remedy before the Corporation Commission.

D.  As used in this section:

1.  "Monopolize" means:

a. the possession of monopoly power in the relevant market, and

b. the willful acquisition or maintenance of that power by exclusionary conduct as distinguished from growth or development as a consequence of a superior product and/or service, business acumen, or historic accident;

2.  "Monopoly power" means the power to control market prices or exclude competition; and

3.  "Essential facility" means a facility:

a. which is controlled by an entity that possesses monopoly power,

b. that a competitor would be unable to practically or reasonably duplicate,

c. the use of which has been unreasonably denied to a competitor or a customer of the entity that possesses monopoly power, and

d. that it would be feasible to allow the competitor or customer to use or have access to without causing harm to or unreasonably interfering with the entity that possesses monopoly power.

Added by Laws 1998, c. 356, § 3, eff. July 1, 1998.

§79-204.  Unlawful discrimination in price between different purchasers of commodities.

It shall be unlawful for any person engaged in commerce, in the course of such commerce, either directly or indirectly, to discriminate in price between different purchasers of commodities of like grade and quality, where either or any of the purchases involved in such discrimination are in commerce, where such commodities are sold for use, consumption, or resale within this state, and where the effect of such discrimination may be substantially to lessen competition or tend to create a monopoly in any line of commerce, or to injure, destroy, or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them; provided, that nothing herein contained shall prevent differentials which make only due allowance for differences in the cost of manufacture, sale, or delivery resulting from the differing methods or quantities in which such commodities are to such purchasers sold or delivered; provided further, that nothing herein contained shall prevent persons engaged in selling commodities, wares, or merchandise in commerce from selecting their own customers in bona fide transactions and not in restraint of trade; provided further, that nothing herein contained shall prevent price changes from time to time where in response to changing conditions affecting the market for or the marketability of the commodities concerned, including, but not limited to, actual or imminent deterioration of perishable commodities, obsolescence of seasonal commodities, distress sales under court process, or sales in good faith in discontinuance of business in the commodities concerned.  Nothing herein contained shall prevent a seller rebutting the prima facie case thus made by showing that his or her lower price to any purchaser or purchasers was made in good faith to meet an equally low price of a competitor.

Added by Laws 1998, c. 356, § 4, eff. July 1, 1998.

§79-205.  Actions by injured parties and Attorney General - Damages - Injunction - Treble damages to state as parens patriae - Recovery barred to persons or entities holding federal judgments - Limitation.

A.  1.  Any person who is injured in his or her business or property by a violation of this act, may obtain appropriate injunctive or other equitable relief and monetary damages and shall recover threefold the damages sustained, and the cost of suit, including a reasonable attorney fee.  The Attorney General may bring an action in the name of the state, as parens patriae on behalf of natural persons residing in the state for appropriate injunctive or other equitable relief and to secure monetary damages for injury sustained by such natural persons to their business or property by reason of any violation of this act.  The court shall exclude from the amount of the monetary damages awarded in such action any amount of monetary damages:

a. which duplicates amounts which have been awarded for the same injury, or

b. which is properly allocable to:

(1) natural persons who have excluded their claims, and

(2) any other persons.

The court shall award the state as parens patriae threefold the total damages sustained and the cost of suit, including a reasonable attorney fee.  Whenever the state is hereafter injured in its business or property by anything forbidden in this act, it may obtain appropriate injunctive or other equitable relief and monetary damages therefor and shall recover actual damages by it sustained and the cost of suit including a reasonable attorney fee.  The court may award under this section, pursuant to a motion by such person or the state, simple interest on actual damages for the period beginning on the date of service of such person's or the state's pleading setting forth a claim under this act and ending on the date of judgment, or for any shorter period therein, if the court finds that the award of such interest for such period is just in the circumstances.  The Attorney General may bring an action on behalf of either the state or a political subdivision of the state when either is injured in its business or property by anything forbidden by the provisions of this act.

2.  In any civil action brought by the Attorney General as parens patriae, the Attorney General shall, at such times, in such manner, and with such content as the court may direct, cause notice thereof to be given by publication.  Any person on whose behalf an action is brought may elect to exclude from adjudication the portion of the claim for monetary damages attributable to him or her by filing notice of this election with the court within the time specified in the notice given pursuant to this paragraph.

3.  In a civil action brought by the Attorney General as parens patriae, the final judgment shall be res judicata as to any claim under this section by any person on behalf of whom the action was brought and who fails to give notice within the period specified in the notice given pursuant to paragraph 2 of this subsection.

B.  Any person or governmental entity who or which obtains a judgment for damages under 15 U.S.C., Section 15 or any other provision of federal law comparable to this section may not recover damages in a suit under this section based on substantially the same conduct that was the subject of the federal suit.

C.  Any action to recover damages under this section is barred unless commenced within four (4) years after the claim accrued or was discovered, whichever is later.

Added by Laws 1998, c. 356, § 5, eff. July 1, 1998.

§79-206.  Violation a felony - Fine - Criminal indictment.

A.  Any person, other than a municipal corporation, who violates Section 3, 4, or 8 of Enrolled Senate Bill No. 1357 of the 2nd Session of the 46th Oklahoma Legislature is guilty of a Schedule G felony, if the offense occurs on or after the effective date of Section 20.1 of Title 21 of the Oklahoma Statutes.  If the offense is committed prior to the effective date of Section 20.1 of Title 21 of the Oklahoma Statutes, the crime shall be punishable by incarceration in the custody of the Department of Corrections for not more than ten (10) years.  A violator shall, upon conviction, be subject to a fine not to exceed Ten Thousand Dollars ($10,000.00) per violation.

B.  The Attorney General or any district attorney may file a criminal information or seek a criminal indictment to enforce the provisions of subsection A of this section.

Added by Laws 1998, c. 356, § 6, eff. July 1, 1998.  Amended by Laws 1998, 1st Ex.Sess., c. 2, § 22, emerg. eff. June 19, 1998.

§79-207.  Subpoenas for witnesses.

It shall be the duty of the court before whom any proceeding under this act, may be brought, upon the application of the Attorney General, to cause to be issued by the clerk of the court subpoenas for witnesses as may be named in the application, and cause the same to be served by the sheriff of the county where the subpoena is issued; and the witnesses shall be compelled to appear before the court or judge, at the time and place set forth in the subpoena, and shall be compelled to testify as to any knowledge they may have of the violations of any of the provisions of this act; and any witness who fails or refuses to attend and testify shall be punished as for contempt, as provided by law.  The evidence of all the witnesses shall, at the option of the Attorney General, be taken down and shall be transcribed and placed in the hands of the Attorney General, and the Attorney General shall be authorized to prosecute a violator or violators of this act.  Witnesses subpoenaed as provided in this section shall be compelled to attend proceedings from any county in the state.

Added by Laws 1998, c. 356, § 7, eff. July 1, 1998.

§79-208.  Acquisition of stock or assets of competitor.

No person engaged in trade or commerce in this state shall acquire, in any manner whatever, the stock or the whole or any part of the assets of any competing person engaged in the same or similar line of trade or commerce, in or out of this state, where, in any relevant market in this state or in any line of trade or commerce in this state, the effect of the acquisition is to substantially lessen competition or to tend to create a monopoly; provided, however, that this section shall have no application to corporations owning or holding the stock of subsidiary corporations when the ownership of stock in subsidiary corporations does not violate Section 3 of this act.

Added by Laws 1998, c. 356, § 8, eff. July 1, 1998.

§79-209.  Remedies cumulative.

The remedies provided by this act shall be cumulative to all other remedies at law or in equity.

Added by Laws 1998, c. 356, § 9, eff. July 1, 1998.

§79-210.  Civil investigative demand - Petition for order modifying or setting aside demand - Petition for enforcement - Penalty - Notice of disclosure.

A.  As used in this section:

1.  "Antitrust investigation" and "investigation" mean any inquiry conducted by the Attorney General for the purpose of ascertaining whether any person is or has been engaged in or is actively preparing to engage in activities which may constitute an antitrust violation;

2.  "Antitrust violation" means any act or omission in violation of any of the prohibitions contained in this act or in violation of any of the antitrust laws set forth in 15 U.S.C., Section 12(a);

3.  "Civil investigative demand" and "demand" mean any demand issued by the Attorney General under subsection B of this section and consistent with the discovery methods set forth in subsection A of Section 3226 of Title 12 of the Oklahoma Statutes; and

4.  "Person" means a natural person, proprietorship, partnership, corporation, limited liability company, municipal corporation, public trust, association, or any other public or private entity, however organized, and includes any person acting under color or authority of state law.

B.  Whenever the Attorney General has reason to believe that any person may be in possession, custody, or control of any information, documentary material, or physical evidence relevant to a civil antitrust investigation, the Attorney General may, prior to the institution of a civil proceeding, obtain discovery by issuing in writing and serving upon the person a civil investigative demand requiring the person to produce the information, documentary material, or physical evidence for inspection and copying, to permit entry upon land or other property, to answer in writing written interrogatories, to give oral testimony, or to provide any combination of the above.

1.  Each demand shall describe the nature of the activities that are the subject of the investigation and shall set forth each statute and section of that statute that may have been or may be violated as a result of the activities.  Each demand shall advise the person upon whom the demand is to be served that the person has the right to object to the demand as provided for in this section;

2.  Each demand for production of documentary material and for answers to written interrogatories shall prescribe a reasonable return date or dates by which the material shall be produced and the answers to interrogatories shall be submitted;

3.  Each demand for the giving of oral testimony shall prescribe a reasonable date, time, and place at which the testimony shall begin.

C.  1.  A demand issued under subsection B of this section may require compliance only if the material or information sought would be discoverable under the Oklahoma Discovery Code, and only in the manner prescribed in the applicable provisions therein.

2.  A demand under subsection B of this section may not be issued upon the Oklahoma Tax Commission for records or files which are considered confidential and privileged under Section 205 of Title 68 of the Oklahoma Statutes.

D.  At any time before the return date specified in a demand or within twenty (20) days after the demand has been served, whichever period is shorter, the person who has been served and, in the case of a demand for a product of discovery, the person from whom the discovery is sought, may file a petition for an order modifying or setting aside the demand in the district court in the county of the person's residence or principal office or place of business.  Any such petition shall specify each ground upon which the petitioner relies in seeking the relief sought.  The petition may be based upon any failure of such demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner.  The petitioner shall serve a copy of the petition upon the Attorney General.  The Attorney General may submit an answer to the petition.  In ruling on the petition, the court shall presume absent evidence to the contrary that the Attorney General issued the demand in good faith and within the scope of his or her authority.  The time for compliance with the demand in whole or in part shall not run during the pendency of any petition filed under this subsection; provided, however, that the petitioner shall comply, with any portions of the demand not sought to be modified or set aside.

E.  A person on whom a demand is served shall comply with the terms of the demand unless otherwise provided by court order.

F.  1.  Whenever any person fails to comply with any demand duly served on that person under this section, the Attorney General may file in the district court in the county in which the person resides, is found, or transacts business and serve on the person a petition for an order of the court for enforcement of this section.  If the person transacts business in more than one county, the petition shall be filed in the county of the person's principal office or place of business in the state or in any other county as may be agreed upon by the person and the Attorney General.

2.  Any person, who, with intent to avoid, evade, or prevent compliance in whole or part with a demand issued under this section, removes from any place, conceals, withholds, destroys, mutilates, alters, or by any other means falsifies any documentary material or otherwise provides inaccurate information is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($5,000.00) or by confinement in the county jail for not more than one (1) year or by both such fine and imprisonment.

G.  1.  Not later than fifteen (15) days prior to disclosing under this subsection any documentary material or answers to written interrogatories designated as containing trade secrets or confidential information, the Attorney General shall notify the person who produced the material of the Attorney General's intent to make the disclosure.  After providing such notification, the Attorney General may petition a district court in any county of this state in which the person resides, does business, or maintains its principal office for an order authorizing disclosure of the trade secrets or confidential information.  After notice and hearing, if so ordered, the Attorney General may disclose the trade secrets or confidential information.

2.  Upon written request, the Attorney General shall return documentary material produced under this section in connection with an antitrust investigation to the person who produced it whenever:

a. any case or proceeding before any court arising out of the investigation has been completed, or

b. the Attorney General has decided after completing an examination and analysis of the material not to institute any case or proceeding before a court in connection with the investigation.

H.  Whenever any petition is filed in the district court as provided for in this section, the court shall have jurisdiction to hear and determine the matter presented and to enter any order or orders required to implement the provisions of this section.  Any final order shall be subject to appeal.  Failure to comply with any final order entered by a court under this section is punishable by the court as contempt.

Added by Laws 1998, c. 356, § 10, eff. July 1, 1998.

§79-211.  Notice of filing to Attorney General.

A person filing a petition, counterclaim, or answer in any Oklahoma court, agency, or commission for any violation of the provisions of this act shall simultaneously with the filing of the pleading serve a copy of the petition, counterclaim, or answer on the Attorney General.  The Attorney General may appear as amicus curiae in any civil action or proceeding pending before any Oklahoma court, agency, or commission in which matters related to this act appear to be in issue.  Service of any notice required under this section does not limit or otherwise affect the right of the Attorney General to maintain an action under this act or intervene in a pending action, nor does it authorize the person to name this state or the Attorney General as a party to the action.

Added by Laws 1998, c. 356, § 11, eff. July 1, 1998.

§79-212.  Interpretation of act consistent with federal law.

The provisions of this act shall be interpreted in a manner consistent with Federal Antitrust Law 15 U.S.C., Section 1 et seq. and the case law applicable thereto.

Added by Laws 1998, c. 356, § 13, eff. July 1, 1998.



Title 80. — United States

OKLAHOMA STATUTES

TITLE 80.

UNITED STATES

_____

§801.  State's consent to acquisition of lands by United States.

A.  The consent of this state is hereby given, in accordance with Section 8 of Article I of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in this state required for sites for custom houses, post offices, arsenals, forts, magazines, dockyards, military reserves, irrigation or drainage projects, municipal water facilities or for needful public buildings.

The consent of this state is also given to the acquisition of land by the United States, by condemnation only with the consent of the owner, or purchase, gift or exchange, for the purpose of consolidation within existing boundaries of national forests within this state.

B.  Land outside of any incorporated municipality, which is being considered for acquisition by the United States for any other purpose, whether by fee or easement, may be acquired only after consent of a majority of the Legislature of the State of Oklahoma.

C.  Any land which has been classified as a wetland by the Secretary of the Army and which is being considered for acquisition by fee, over the objection of the landowner, may be acquired only after consent of a majority of the Legislature of this state.  Provided, the Oklahoma Department of Transportation and the Oklahoma Turnpike Authority shall be exempt from this requirement.

D.  Any restricted use of land in this state as a result of the classification of such land as a wetland by the Secretary of the Army shall constitute an acquisition of an easement pursuant to the provisions of this section and such easement, if over the objection of the landowner, may be acquired only after approval of a wetlands plan by the Legislature of this state which includes just compensation by the acquiring authority.

R.L. 1910, § 3190; Laws 1915, c. 46, § 1; Laws 1979, c. 153, § 1, emerg. eff. May 9, 1979; Laws 1993, c. 99, § 2, emerg. eff. April 20, 1993.

§802.  Jurisdiction ceded to United States over lands acquired.

Exclusive jurisdiction in and over any lands so acquired by the United States shall be, and the same is hereby ceded to the United States for all purposes except the service upon such sites of all civil and criminal process of the courts of this state; but the jurisdiction so ceded shall continue no longer than the said United States shall own such lands.

R.L.1910, § 3191.

§803.  Vesting of jurisdiction  Exemption of lands from taxation.

The jurisdiction ceded shall not vest until the United States shall have acquired the title of said lands by purchase, condemnation or otherwise; and so long as the said lands shall remain the property of the United States, when acquired as aforesaid, and no longer, the same shall be and continue exempt and exonerated from all state, county and municipal taxation, assessment, or other charges which may be levied or imposed under the authority of this state.

R.L.1910, § 3192.

§804.  Military reservation ceded  Rights reserved.

Exclusive jurisdiction be, and the same is hereby ceded to the United States over all the territory now owned by the United States and comprised within the limits of the Military Reservation of Fort Sill, in Comanche County, as declared from time to time by the President of the United States, and over such lands as may hereafter be acquired for the enlargement of said reservation; provided, however, that the State of Oklahoma reserves the right to serve civil or criminal process within said reservation in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside of such cessions and reservation; provided, further, that the State of Oklahoma reserves the right to tax railroad companies and other corporations and their franchises and property on said reservation; and provided, further, that the jurisdiction herein ceded shall continue no longer than the United States shall own and hold said reservation for military purposes.

Laws 1913, c. 52, p. 90, § 1; Laws 1986, c. 248, § 2, emerg. eff. June 13, 1986.

§804.1.  El Reno Federal Correctional Institution and El Reno Federal Prison Camp  Jurisdiction.

Jurisdiction shall be, and the same is hereby ceded to the United States over the tract of land comprised within the limits of the El Reno Federal Correctional Institution and El Reno Federal Prison Camp, an area about three thousand five hundred ninetyfive (3,595) acres in Canadian County; provided, however, that the State of Oklahoma reserves concurrent jurisdiction to enforce the criminal laws of the State of Oklahoma within the said correctional institution and prison camp; and reserves the right to serve civil or criminal process within said correctional institution and prison camp in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside of said correctional institution and prison camp.

Added by Laws 1986, c. 248, § 3, emerg. eff. June 13, 1986.

§80-4.2.  Oklahoma City Federal Transfer Center - Concurrent jurisdiction.

Notwithstanding any other provision of law, concurrent jurisdiction is hereby ceded to the United States over the tract of land comprised and any tracts of land hereafter comprised within the limits of the Oklahoma City Federal Transfer Center, a facility which is leased to the United States and located at the Will Rogers World Airport in Oklahoma City, County of Oklahoma.  The State of Oklahoma reserves concurrent jurisdiction to enforce the criminal and civil laws of this state within the correctional facility.  The jurisdiction so ceded shall continue no longer than the United States shall lease or own such lands or portions thereof.

Added by Laws 1997, c. 76, § 1, emerg. eff. April 9, 1997.

§805.  National cemetery ceded  Rights reserved.

Exclusive jurisdiction be, and the same is hereby ceded to the United States over the tract of land comprised within the cemetery known as the Fort Gibson National Cemetery, area about nine (9) acres in Muskogee County; provided, however, that the State of Oklahoma reserves the right to serve civil or criminal process within said cemetery reservation in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside of said cemetery reservation.

Laws 1913, c. 58, p. 95, § 1.

§806.  Concurrent jurisdiction with United States over land acquired.

The State of Oklahoma shall retain a concurrent jurisdiction with the United States in and over any lands acquired, so far that civil process in all cases, and such criminal process as may issue under the authority of the State of Oklahoma against any person charged with the commission of any crime without or within said jurisdiction, may be executed thereon in like manner as if this act had not been passed.

Laws 1925, c. 42, p. 61, § 1; Laws 1979, c. 153, § 2, emerg. eff. May 9, 1979.

§807.  Congress authorized to administer ceded lands.

Power is hereby conferred upon Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations of both a civil and criminal nature, and provide punishment therefor, as in its judgment may be necessary for the administration, control and protection of such lands as may be from time to time acquired by the United States under the provisions of this act.

Laws 1925, c. 42, p. 62, § 2, emerg. eff. April 8, 1925.

§808.  Flood control  Consent to acquisition of lands  Rights reserved  Powers ceded.

The consent of the State of Oklahoma is hereby given to the acquisition by the United States by purchase, gift, or condemnation with adequate compensation, of such lands in Oklahoma, as in the opinion of the federal government may be needed for programs and works of improvement for runoff and waterflow retardation and soil erosion prevention or other purposes, in the interest of flood control, within the state in accordance with the programs provided for such purpose in Section 13 of the Act of the Congress of the United States approved December 22, 1944, and entitled "An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes;" provided, that the State of Oklahoma shall retain a concurrent jurisdiction with the United States in and over the lands so acquired, so far that civil process in all cases, and such criminal process as may issue under the authority of the State of Oklahoma against any person charged with the commission of any crime without or within said jurisdiction, may be executed thereon in like manner as if this act had not been passed.  The state's concurrent jurisdiction over said lands also shall include the power to tax property and transactions not exempt from the taxing power of the state.  Power is hereby conferred upon the Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations, of both a civil and criminal nature, and provide punishment thereof, as in its judgment may be necessary for the administration, control and protection of such lands as may be from time to time acquired by the United States, under the provisions of this section.

Laws 1945, p. 395, § 1, emerg. eff. April 28, 1945.

§80-9.  Repealed by Laws 1951, p. 91, § 608.

§80-10.  Repealed by Laws 1951, p. 91, § 608.

§80-11.  Repealed by Laws 1951, p. 91, § 608.

§8012.  Federal land  Acceptance of jurisdiction.

The consent of the State of Oklahoma is hereby given to the retrocession of jurisdiction, either partially or wholly, by the United States of America over lands owned by the United States of America within the boundaries of Oklahoma, and the Governor of the State of Oklahoma is hereby authorized to accept for the State of Oklahoma such retrocession of jurisdiction.

Laws 1975, c. 96, § 1.  Renumbered from Title 64, § 162.3.

§8013.  Federal land  Filing of acceptance.

When the State of Oklahoma receives written notice from the duly authorized official or agent of the United States of America that the United States of America desires or is willing to relinquish to the State of Oklahoma jurisdiction, or a portion thereof, over certain lands owned by the United States of America, the Governor may accept such relinquishment when deemed advisable.  Upon such acceptance and approval by the Governor retrocession of jurisdiction shall become fully effective upon the filing of the original acceptance and/or approval with the Secretary of State of the State of Oklahoma.

Laws 1975, c. 96, § 2.  Renumbered from Title 64, § 162.4.

§80-21.  Expired.

§80-22.  Expired.

§80-23.  Expired.

§8024.  Investigation of persons required to register under Selective Service and Training Act.

The Oklahoma Public Welfare Commission is hereby authorized to accept grants or funds from the federal government of money or services for the purpose of investigating persons required to register under the provisions of the Federal Selective Service and Training Act of 1940 and any and all amendments thereto.

Laws 1945, p. 177, § 1.

§8025.  Designation of employees  Additional employees.

The Public Welfare Commission of Oklahoma is hereby authorized to designate regular employees of said Commission to perform such investigative services.  Said Commission may, if deemed necessary, hire additional employees to perform the particular investigations described herein; provided such regular employees or additional employees shall receive their compensation and expenses from such grants or funds received by said Commission from the federal government.

Laws 1945, p. 177, § 2.

§80-31.  Repealed by Laws 1947, p. 620, § 8.

§80-32.  Repealed by Laws 1947, p. 620, § 8.

§80-33.  Repealed by Laws 1947, p. 620, § 8.

§8034.1.  Authority to purchase, lease or receive as gift  Competitive bidding not required.

This state, its departments, boards, commission, institutions, and state agencies, political subdivisions, and school districts of the state may purchase, lease, or receive as gifts or donations, any surplus property offered for sale, lease, or donation by the United States Government or any of the agencies thereof, pursuant to the applicable provisions of the "Surplus Property Act of 1944", or amendments thereto, or any act providing for the disposal of surplus property enacted by the Congress of the United States.  Laws requiring the state or any of its political subdivisions to purchase property, goods, wares, or merchandise under the terms of competitive bid statutes shall not apply to the purchase of surplus property as provided in this act.

Added by Laws 1947, p. 619, § 1, emerg. eff. May 8, 1947.  Amended by Laws 2000, c. 218, § 5, eff. Nov. 1, 2000.

§8034.2.  Surplus Property Agent - Rules for acquisition of surplus property - Determination of fees.

A.  The Director of the Department of Central Services shall appoint and fix the duties and compensation of a Surplus Property Agent.  The Purchasing Division of the Department of Central Services shall purchase for the Surplus Property Agent a bond payable to the State of Oklahoma in the sum of Fifty Thousand Dollars ($50,000.00), conditioned for the faithful performance of the duties of the Surplus Property Agent.

B.  Pursuant to the provisions of Sections 34.1 through 34.7 of this title, the Director of the Department of Central Services shall promulgate rules for acquisition of surplus property by the Surplus Property Agent, state departments, institutions and agencies, and other authorized entities.  The rules shall provide for the determination of a reasonable fee to assess the state departments, institutions and agencies, and other authorized entities for surplus property.  The fee determination shall include costs the Surplus Property Agent incurs to acquire, warehouse, distribute, and other administrative costs and expenses.

Added by Laws 1947, p. 619, § 2, emerg. eff. May 8, 1947.  Amended by Laws 1955, p. 533, § 3; Laws 1983, c. 304, § 161, eff. July 1, 1983; Laws 2000, c. 218, § 6, eff. Nov. 1, 2000.

§80-34.3.  Duties of Surplus Property Agent.

A.  The Surplus Property Agent shall, under the supervision and direction of the Director of the Department of Central Services:

1.  Ascertain from the federal government through any of its agencies, any surplus property available for sale, lease, or donation either within or outside this state and shall notify the state departments, boards, commissions, institutions, and agencies, counties, cities, and towns, and school districts of the availability of such property as is deemed necessary according to the types and quantities of property available;

2.  Secure from state departments, boards, commissions, institutions, and agencies and from counties, cities, and towns, and school districts, estimates of their needs for surplus property and keep federal agencies informed of such needs;

3.  Purchase, or accept as gifts or donations, any surplus property from the federal government, its departments or agencies for redistribution, by sale or donation to any state department, board, commission, institution, or agency and to counties, cities, or towns, and school districts, and provide for the care and handling, transportation, and warehousing of property if necessary;

4.  Distribute surplus property to state departments, boards, commissions, institutions, and agencies and to counties, cities, towns, school districts, and other entities authorized by the federal government to receive federal surplus property, provided, the entity reimburses the Surplus Property Agent for the purchase price and expenses incurred in connection with acquiring, warehousing, and distributing the surplus property;

5.  With the approval of the Director of the Department of Central Services, employ such employees and assistants as may be necessary to carry out the purposes of Sections 34.1 through 34.6 of this title;

6.  Make acquisition of surplus automobiles in a manner consistent with other applicable sections of law in this state; and

7.  Perform other duties as are necessary for the purposes of Sections 34.1 through 34.6 of this title.

B.  The surplus property agent may participate in programs through which the Government of the United States offers to provide surplus military equipment, including weapons, protective clothing and transportation devices.

Added by Laws 1947, p. 619, § 3, emerg. eff. May 8, 1947.  Amended by Laws 1983, c. 304, § 162, eff. July 1, 1983; Laws 1989, c. 300, § 20, emerg. eff. May 25, 1989; Laws 2000, c. 218, § 7, eff. Nov. 1, 2000; Laws 2004, c. 132, § 1, eff. Nov. 1, 2004.

§8034.4.  Requisitions.

Agencies of the state, political subdivisions, or authorized entities shall file requisitions with the Surplus Property Agent for any surplus property which they wish to acquire.

Added by Laws 1947, p. 620, § 4, emerg. eff. May 8, 1947.  Amended by Laws 2000, c. 218, § 8, eff. Nov. 1, 2000.

§8034.5.  Nonprofit taxexempt institutions  Trustees of public trusts  Acquisition of property for.

The State Surplus Property Agent may acquire property for nonprofit taxexempt institutions and for the trustees of every trust created for the benefit and furtherance of any public function with the state or any political or governmental subdivision as the beneficiary thereof, under the same terms as for institutions of the state or any of its political subdivisions.

Laws 1947, p. 620, § 5, emerg. eff. May 8, 1947; Laws 1969, c. 326, § 1, emerg. eff. May 7, 1969.

§8034.6.  State Surplus Property Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be designated as the "State Surplus Property Revolving Fund" which shall consist of all monies appropriated thereto by the Legislature and all monies received by the Surplus Property Agent from state departments, boards, commissions, institutions, and agencies and from counties, cities, and towns, and school districts and other authorized program participants as a reimbursement to the state of monies spent in acquiring surplus property for such entities, and for services to the entities.  The Surplus Property Fund shall be expended by the Surplus Property Agent, under the supervision of the Director of the Department of Central Services, for any expense incurred in the handling, transportation, warehousing, distribution of surplus property received by purchase or donation, including the purchase of trucks and equipment, the salary of the Surplus Property Agent and other employees' salaries, other necessary expenses incurred in program administration and operation and expenses the Department incurs to support program operations.  Expenditures shall be made from the fund on claims signed by the State Surplus Property Agent and approved for payment by the Director of State Finance.

Added by Laws 1947, p. 620, § 6, emerg. eff. May 8, 1947.  Amended by Laws 1955, p. 467, § 1, emerg. eff. June 2, 1955; Laws 1959, p. 439, § 3, emerg. eff. July 8, 1959; Laws 1973, c. 46, § 5, operative July 1, 1973; Laws 1983, c. 304, § 163, eff. July 1, 1983; Laws 2000, c. 218, § 9, eff. Nov. 1, 2000; Laws 2003, c. 372, § 14, eff. July 1, 2003.

§80-34.7.  Repealed by Laws 2000, c. 218, § 10, eff. Nov. 1, 2000.

§8041.  Use of names including certain words prohibited.

It shall be unlawful for any individual, corporation or partnership to sell or offer for sale any surplus materials as defined in the Act of October 3, 1944, C. 479, 58 Statutes 765, known as the "Surplus Property Act of 1944", who or which carries or trades under, or in any way uses in dealing with the public, directly or indirectly, any name which by reason of the inclusion of a word or words such as "Army", "Navy", "United States", "Federal", "Treasury", "Procurement", "G.I.", or any others which connote the United States Government or its armed forces, or any of its departments or agencies, has a tendency to lead the purchasing public to believe, contrary to fact, that the establishment at which such materials are offered for sale has some official relationship to the United States Government, or that all of the articles sold or offered for sale are such surplus materials, or that the articles there sold are of higher quality and lower prices than those elsewhere obtainable; provided, however, that this act shall not apply to any corporation all of the stock of which is owned by the United States Government.

Laws 1945, p. 396, § 1.

§8042.  Sales to or contracts with dealers using prohibited names.

No contract to sell, sale, or any other arrangement concerning the disposition of any such surplus materials, as defined in the Surplus Property Act of 1944, shall be made to any individual, corporation or partnership who or which carries or trades under, or in any way uses in dealing with the public, or intends to use in retailing the same, directly or indirectly, any name which includes the words quoted or referred to in Section 1 hereof; provided, however that this section shall not apply to any corporation all of the stock of which is owned by the United States Government, nor shall it apply to any establishment which, for ten (10) years prior to the enactment of this act, has utilized any such terms as a part of its trading name.

Laws 1945, p. 396, § 2.

§8043.  Punishment for violations.

Any person, firm, corporation, partnership or association who violates the provisions of this act shall be deemed guilty of misdemeanor, and upon conviction therefor, shall be punished by a fine of not less than Twentyfive Dollars ($25.00) nor more than One Hundred Dollars ($100.00) or by imprisonment in the county jail not to exceed thirty (30) days, or by both such fine and imprisonment.

Laws 1945, p. 397, § 3.

§8044.  Partial invalidity.

If any section, sentence, clause or word of this act shall be held to be unconstitutional, the invalidity of such section, sentence, clause or word shall not effect the validity of any other portion of this act, it being the intent of this legislative assembly to enact the remainder of this act, notwithstanding such part so declared unconstitutional should or may be so declared.

Laws 1945, p. 397, § 4.



Title 82. — Waters and Water Rights

OKLAHOMA STATUTES

TITLE 82.

WATERS AND WATER RIGHTS

_____

§82-1B.  Moratorium on sale or exportation of surface water and/or groundwater.

A.  In order to provide for the conservation, preservation, protection and optimum development and utilization of surface water and groundwater within Oklahoma, the Legislature hereby establishes a moratorium on the sale or exportation of surface water and/or groundwater outside this state pursuant to the provisions of this section.  Unless otherwise repealed or revoked by the Oklahoma Legislature, the moratorium shall be in effect for a five-year period beginning on the effective date of this act or until such time as the State of Oklahoma conducts and completes a comprehensive scientific hydrological study of the water resources of this state.

B.  Subject to the moratorium set by subsection A of this section, no state agency, authority, board, commission, committee, department, trust or other instrumentality of this state or political subdivision thereof, nor elected or appointed officer, member of any governing body or other person designated to act for an agency or on behalf of the state, or a political subdivision thereof shall contract for the sale or exportation of surface water or groundwater outside the state, or sell or export surface water or groundwater outside the state without the consent of the Oklahoma Legislature specifically authorizing such sale or export of water.

C.  Nothing in this section shall be construed as affecting or intending to affect:

1.  Any contract for the sale or exportation of surface water or groundwater outside the state executed prior to the effective date of this act which has received legislative approval or was executed pursuant to law, provided such sale or exportation of surface water or groundwater does not exceed eight million (8,000,000) gallons of water per month; or

2.  Water contained in agricultural crops, animal and dairy products, beverages, or processed or manufactured products or to products transported in cans, bottles, packages, kegs, or barrels.

Added by Laws 2002, c. 485, § 1, emerg. eff. June 6, 2002.  Amended by Laws 2004, c. 392, § 1, eff. Nov. 1, 2004.

§82-1C.  Joint Committee on Water Planning.

A.  There is hereby created the Joint Committee on Water Planning.

B.  The purpose of the Committee shall be to study, investigate, examine and analyze issues relating to a comprehensive statewide water study and plan, and to consider and make recommendations to the Legislature regarding:

1.  Principles in developing a public policy for protection, management, conservation, development and utilization of water resources of this state;

2.  The existing conditions concerning waters of the state and its uses for all purposes within the State of Oklahoma;

3.  The infrastructure needs of Oklahoma's communities;

4.  The long-term sustainability of Oklahoma's water supply;

5.  The methods for developing, managing, protecting and conserving water resources of the state but which allow for economic growth and development;

6.  Review beneficial uses of water which reflect the public interest of the entire state while protecting the property rights of Oklahoma citizens.  When reviewing beneficial uses of water, due consideration shall be given to alternatives which allow maximum sustainable growth in Oklahoma while protecting all designated beneficial uses of water, promoting conservation and prudent use, prioritizing public health and welfare considerations, protecting the rights of citizens and the water rights of Oklahoma citizens, in particular the water rights of the citizens in the basins of origin, protecting natural ecosystems, and encouraging methods for voluntary redistribution of excess or surplus water to Oklahoma regions and citizens with inadequate supplies;

7.  The state and federal statutory and case law which may impact the development, management, conservation and use of Oklahoma water;

8.  Regional or statewide systems for the orderly development, management, conservation and use of water resources of the entire state.  For this purpose, the Committee shall recommend either the creation of regional plans or a statewide plan;

9.  Various water management strategies including:  improved conservation, reuse and management of existing water supplies, acquisition of available existing water supplies, development of new water supplies, and preparation for and response to drought conditions in order that sufficient water at the highest quality possible will be available at a reasonable cost to Oklahoma residents to ensure public health, safety and welfare, further economic development and to protect the agricultural, recreational and natural resources;

10.  Cooperative arrangements with other states;

11.  The definition of "excess and surplus water of this state" including water quality and water quantity.  In determining the definition of excess and surplus water of the state, the Committee shall be guided by the principles and policies regarding the waters of this state enumerated in the Oklahoma Statutes including, but not limited to, Section 1084.1 of Title 82 of the Oklahoma Statutes;

12.  The process for determining "excess and surplus" water;

13.  The out-of-basin and out-of-state water sales and/or transfers;

14.  Potential local, state, and federal funding sources for development of a comprehensive statewide water study and plan;

15.  The advice of representatives of the United States Army Corps of Engineers, the Bureau of Reclamation, the Natural Resources Conservation Service, United States Geological Survey, United States Fish and Wildlife Service, and other appropriate federal agencies, as well as representatives of state agencies involved in tourism, environmental quality, parks, fish and wildlife, recreation, conservation, public health, agriculture, public utilities and industrial development;

16.  The review of water usage in this state;

17.  Uniform data regarding the collection, analysis, interpretation and use of information on water quality and water quantity data; and

18.  Such other areas concerning state water resources as deemed necessary by the Committee.

C.  The Committee shall be composed of nineteen (19) legislative members as follows:  seven members of the Oklahoma House of Representatives shall be appointed by the Speaker of the House of Representatives, seven members of the Oklahoma Senate shall be appointed by the President Pro Tempore of the Senate, and five legislative members appointed by the Governor.

D.  Members shall be appointed after the 1st day of the 1st Session of the 49th Oklahoma Legislature and no later than the last day of February 2003.  The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each designate a legislative member to serve as cochair of the Committee.  The cochairs of the Committee shall convene a meeting of the Committee within thirty (30) days of the effective date of the appointments.  The membership of the Committee shall determine a meeting schedule by majority approval of the Committee.  A majority of the members present at a meeting shall constitute a quorum.  All meetings of the Committee shall be open to the public and shall be held in accordance with the Oklahoma Open Meeting Act.

E.  The Committee shall be staffed by the staff of the Oklahoma House of Representatives and the Oklahoma State Senate and by any other state agency staff as deemed necessary by the Committee.

F.  The work of the Committee shall be finalized no later than January 15, 2005, and any written recommendations of the Committee shall be made available to the public and delivered to each member of the Oklahoma Legislature by February 1, 2005.

G.  The cochairs of the Committee may appoint subcommittees as deemed necessary from the members of the Committee for the purpose of carrying out its duties pursuant to the provisions of this section.

H.  Legislative members of the Committee shall receive reimbursement from the house in which they serve pursuant to Section 456 of Title 74 of the Oklahoma Statutes.

Added by Laws 2002, c. 485, § 4, emerg. eff. June 6, 2002.

§82-1D.  Oklahoma River - Designation of portion of North Canadian River.

A seven-mile section of the North Canadian River, between Meridian Avenue and Eastern Avenue in Oklahoma City, shall be designated as the Oklahoma River for economic development purposes.  The Oklahoma Centennial Commission shall cause suitable markers to be placed along the seven-mile section of the river identifying the river as the "Oklahoma River".

Added by Laws 2004, c. 112, § 1, emerg. eff. April 15, 2004.

§82-105.1.  Definitions.

As used in Sections 105.2 through 105.32 of this title:

1.  "Definite stream" means a watercourse in a definite, natural channel, with defined beds and banks, originating from a definite source or sources of supply.  The stream may flow intermittently or at irregular intervals if that is characteristic of the sources of supply in the area;

2.  "Domestic use" means the use of water by a natural individual or by a family or household for household purposes, for farm and domestic animals up to the normal grazing capacity of the land and for the irrigation of land not exceeding a total of three (3) acres in area for the growing of gardens, orchards and lawns, and for such other purposes, specified by Board rules, for which de minimis amounts are used;

3.  "Regular permit" means a permit granted by the Oklahoma Water Resources Board authorizing the holder to appropriate water on a year-round basis in an amount and from a source approved by the Board;

4.  "Seasonal permit" means a permit granted by the Board authorizing the holder of such permit to divert available water for specified time periods during the calendar year;

5.  "Temporary permit" means a permit granted by the Board authorizing the appropriation of water in an amount and from a source approved by the Board which does not exceed a time period of three (3) months, which does not vest in the holder any permanent right and which may be canceled by the Board in accordance with its terms;

6.  "Term permit" means a permit granted by the Board authorizing the appropriation of water in an amount and from a source approved by the Board for a term of years which does not vest the holder with any permanent right and which expires upon expiration of the term of the permit; and

7.  "Provisional temporary permit" means a nonrenewable permit which may be summarily granted upon administrative approval by the Board and which authorizes an appropriation of water in an amount and from a source approved by the Board.  A provisional temporary permit shall not authorize an appropriation for a period of time exceeding ninety (90) days, shall not vest in the holder any permanent water right and shall be subject to cancellation by the Board at any time within its term in accordance with its provisions.

Added by Laws 1972, c. 256, § 1.  Amended by Laws 1981, c. 35, § 1, emerg. eff. April 8, 1981; Laws 1995, c. 112, § 1, eff. Nov. 1, 1995.

§82-105.1A.  Purpose of law - Legislative intent.

It is the intent of the Oklahoma Legislature that the purpose of Section 105.1 through Section 105.32 of this title is to provide for stability and certainty in water rights by replacing the incompatible dual systems of riparian and appropriative water rights which governed the use of water from definite streams in Oklahoma prior to June 10, 1963, with an appropriation system of regulation requiring the beneficial use of water and providing that priority in time shall give the better right.  These sections are intended to provide that riparian landowners may use water for domestic uses and store water in definite streams and that appropriations shall not interfere with such domestic uses, to recognize through administrative adjudications all uses, riparian and appropriative, existing prior to June 10, 1963, and to extinguish future claims to use water, except for domestic use, based only on ownership of riparian lands.

Added by Laws 1993, c. 310, § 1, emerg. eff. June 7, 1993.

§82105.2.  Right to use water  Domestic use  Priorities.

A.  Beneficial use shall be the basis, the measure and the limit of the right to the use of water; provided, that water taken for domestic use shall not be subject to the provisions of this act, except as provided in Section 105.5 of this title.  Any person has the right to take water for domestic use from a stream to which he is riparian or to take stream water for domestic use from wells on his premises.  Water for domestic use may be stored in an amount not to exceed two (2) years' supply.  The provisions of this act shall not apply to farm ponds or gully plugs which are not located on definite streams and which have been constructed under the supervision and specifications of the Soil and Water Conservation Districts.

B.  Priority in time shall give the better right.  From and after the date of June 10, 1963, the following priorities for the use of water and no other shall exist:

1.  Prestatehood uses.  Priorities to the quantity of water put to beneficial use prior to November 15, 1907, to the extent to which the priority has not been lost in whole or in part pursuant to Section 105.16 of this title when the same shall have been perfected as provided by this act and rules and regulations adopted by the Board.  Such said priorities shall date from the initiation of the beneficial use.

2.  Spavinaw, Grand, North Canadian, Blue and North Boggy adjudications.  Priorities decreed to exist in adjudications brought in pursuance of this act where such adjudications have been initiated prior to the date of June 10, 1963, to the extent to which these priorities have not been lost in whole or in part pursuant to Section 105.16 of this title.  Such said priorities shall be dated as of the date assigned to them in the respective adjudication decrees.

3.  Spavinaw, Grand, North Canadian, Blue and North Boggy Rivers  Applications prior to June 10, 1963.  Priorities based upon applications for appropriations where the same shall have been perfected heretofore under the law heretofore applicable to the extent to which the priority has not been lost in whole or in part pursuant to Section 105.16 of this title.  Such said priorities shall be dated as of the date of the application therefor.

4.  All other applications.  Priorities based upon applications for appropriations to the extent the priority has not been lost in whole or in part pursuant to Section 105.16 of this title where the same shall be perfected after June 10, 1963, as provided by this act and rules and regulations adopted by the Board pursuant thereto. Such said priorities shall date from the date of application for the priority.  Any permit to appropriate water issued by the Board from and after June 10, 1963, is hereby presumed to be valid and in full force and effect to the extent not lost in whole or in part due to nonuse, forfeiture or abandonment, pursuant to this title.

5.  Federal withdrawals.  Priorities based on the withdrawal of water by the United States pursuant to Section 105.29 of this title to the extent to which the priority has not been lost in whole or in part through nonutilization as provided by the said section or pursuant to Section 105.16 of this title.  Such said priorities shall vest in the users of said water as of the date of notification given pursuant to Section 105.29 of this title.

6.  Poststatehood  Nonapplicant uses.  Priorities based upon present beneficial use prior to June 10, 1963, and initiated on or subsequent to November 15, 1907, to the extent to which the priority has not been lost in whole or in part pursuant to Section 105.16 of this title where the same has been perfected as provided by this act and rules and regulations adopted by the Board pursuant thereto. Such said priorities as to each quantity of water shall date from the initiation of the beneficial use of that quantity of water. Provided, however, that no priority based solely upon this paragraph shall take priority over priorities which bear a priority date earlier than the effective date of June 10, 1963, and which arise by virtue of compliance with the provisions of the first five paragraphs of this subsection.

7.  Soil Conservation Service sediment pools.  Priorities based upon beneficial use of that portion of the water designated by the Soil Conservation Service engineers as necessary for the sediment pool where landowners have granted easements without compensation for upstream flood control impoundments under the sponsorship of Soil and Water Conservation Districts prior to June 10, 1963, to the extent to which the priority has not been lost in whole or in part pursuant to Section 105.16 of this title when the same shall have been perfected as provided by this act and rules and regulations adopted by the Board.  Such said priorities shall date from the date of the grant of the easement.  Subsequent to June 10, 1963, those landowners who shall grant easements for such upstream flood control impoundments may acquire a priority for beneficial use of that water designated as the sediment pool by complying with paragraph 4 of subsection B of this section.

C.  When any person might claim a priority under more than one of the numbered paragraphs of subsection B of this section, he may elect which paragraphs shall control his priority date.  Nothing in this provision shall be construed to prohibit his electing different priorities under one or more of the paragraphs of subsection B of this section for different quantities of water.

D.  From and after June 10, 1963, the only riparian rights to the use of water in a definite stream, except water taken for domestic use, are those which have been adjudicated and recognized as vested through the proceedings under 82 O.S. Supp. 1963, Sections 5 and 6, orders of the Oklahoma Water Resources Board entered thereunder which became final, and those decreed to exist in the Spavinaw, Grand, North Canadian, and Blue and North Boggy adjudications, all to the extent such rights have not been lost, in whole or in part, due to nonuse, forfeiture or abandonment, pursuant to this title.

Amended by Laws 1988, c. 203, § 2, emerg. eff. June 10, 1988.

§82105.3.  Right of eminent domain.

Any person, corporation or association may exercise the right of eminent domain to acquire rightofway for the storage or conveyance of water for beneficial use, including the right to enlarge existing structures, and use the same in common with the former owner.  Such rightofway shall in all cases be so located as to do the least damage to private or public property, consistent with proper and economical engineering construction.  Such rights may be acquired in the manner provided by law for the taking of private property for public use.

Laws 1972, c. 256, § 3.

§82105.4.  Diversion of water.

Water turned into any natural or artificial watercourse by any party entitled to the use of such water may be reclaimed below and diverted therefrom by such party, subject to existing rights, due allowance for losses being made by the Board.

Laws 1972, c. 256, § 4.

§82105.5.  Impairment of water rights  Suits in district court.

Any person having a right to the use of water from a stream as defined by this act or Section 60 in Title 60 of the Oklahoma Statutes whose right is impaired by the act or acts of another, or others, may bring suit in the district court of any county in which any of the acts complained of occurred.  Provided, however, that nothing herein contained shall be construed to empower district courts to recognize rights to use the water of a stream unless such rights have heretofore been established pursuant to this act or are claimed under Section 60 in Title 60 of the Oklahoma Statutes. Provided, however, that the Attorney General shall intervene on behalf of the state in any suit for the adjudication of rights to the use of water if notified by the Board that the public interests would be best served by such action.

Laws 1972, c. 256, § 5.

§82105.6.  Adjudication of rights  Suit.

When the Board determines the best interests of the claimants to the use of water from a stream system will be served by a determination of all rights to the use of water of such system, the Board may institute a suit on behalf of the state for the determination of all rights to the use of such water and shall diligently prosecute the same to a final adjudication.  The cost of such suit, including the costs on behalf of the state, shall be charged against each of the parties thereto in proportion to the amount of water rights allotted.  Provided that after the effective date of June 10, 1963, neither the bringing of such suit nor an adjudication in such a suit shall be a condition precedent to the granting of permits and licenses as authorized by this act.  Laws 1972, c. 256, Section 6.

Laws 1972, c. 256, § 6.

§82105.7.  Parties to suit  Intervention  Orders.

In any suit for the determination of rights to the use of the waters of any stream, brought pursuant to Section 6, any person who is using or who has used water from the stream or who claims the right or who might claim the right to use water from the stream may be made a party to the suit.  Any person who is using or who has used or who claims the right to use water from the stream may intervene.  No person not a party to the suit shall be bound by the decree therein, but the rights determined between the parties thereto and their privities shall be bound in all subsequent litigation.  When any such suit has been filed, the court may by its order, duly entered, direct the Board to furnish data necessary for the determination of the rights involved.

Laws 1972, c. 256, § 7.

§82105.8.  Decree  Contents  Copies to be filed.

Upon the adjudication of the rights of the use of the waters of a stream system, two or more certified copies of the decree shall be prepared by the clerk of the court, at the cost of the parties, and one copy shall be filed in the office of the Board and the other in the office of the registrar of deeds of each county in which such stream system is situated.  Such decree shall in every case declare, as to the water right adjudged to each party, the priority, amount, purpose, place of use and, as to water used for irrigation, the specific tracts of land to which it shall be appurtenant together with such other conditions as may be necessary to define the right and its priority.

Laws 1972, c. 256, § 8.

§82105.9.  Application for water rights.

Any person, firm, corporation, state or federal governmental agency, or subdivision thereof, intending to acquire the right to the beneficial use of any water shall, before commencing any construction for such purposes or before taking the same from any constructed works, make an application to the Board, together with the filing fee authorized by law, for a permit to appropriate in the form required by rules and regulations established by the Board. Such rules and regulations shall, in addition to providing the form and manner of preparing and presenting the application, require that such application state all the data necessary for the proper description and limitation of the right applied for, as to the amount of water requested, together with such information as may be necessary to show the method and practicability of the construction and the ability of the applicant to complete the same.  Laws 1972, c.  256, Section 9.

Laws 1972, c. 256, § 9.

§82-105.10.  Rules governing applications.

A.  1.  The date of receipt of an application for use of stream water in the office of the Oklahoma Water Resources Board shall be endorsed and shall be noted in the records of the Board.

2.  If the application is defective as to form or unsatisfactory as to feasibility or safety of the plan, or as to the showing of the ability of the applicant to carry the construction to completion, the Board shall advise the applicant of the correction, amendments or changes required.  The applicant shall have not more than sixty (60) days from the date the Board so advises to refile such application.  If refiled, corrected as required, within the specified time limit, the application shall, upon being accepted by the Board, take priority as of date of its original filing, subject to compliance with the further provisions of the law and the rules promulgated thereto.  Any corrected application filed after the time allowed shall be treated in all respects as an original application received on the date of its refiling.

3.  The plans of construction may be amended, with the approval of the Board, at any time, provided that no change shall authorize an extension of time for construction or placing the water to beneficial use beyond that authorized in the permit, except as provided in Section 105.15 of this title.  A change in the proposed point of diversion of water from a stream shall be subject to the approval of the Board and shall not be allowed to the detriment of the rights of others having valid claims to the use of water from the stream.

B.  1.  For applications that have been pending for more than three (3) years prior to the effective date of this section, the Board shall provide written notice to the applicant at the applicant's last-known address that the application shall be deemed withdrawn and the priority date based on the original filing date shall be lost unless the applicant provides notice of the application as instructed by the Board.  The Board shall provide an opportunity for a hearing if requested in order for the applicant to show cause why:

a. notice should not be published, and

b. the application should not be deemed withdrawn and the priority date lost.

2.  Cause may be shown by substantial competent evidence that:

a. the applicant has been diligently pursuing plans for the project for which the water is proposed to be used,

b. construction of the project is still practical, and

c. the applicant is still able to complete the project.

3.  If the Board receives no response to the notice, the application shall be deemed withdrawn and priority date lost.

C.  1.  After the effective date of this section, applications may remain pending for more than three (3) years and retain the priority date based on the original filing date if the applicant files a request to extend pending status of the application before the end of the first three-year period and each successive three-year period thereafter and as required by rules promulgated by the Board.

2.  If a request to extend pending status is not filed in time and as required by Board rules, the application will be deemed withdrawn.

Added by Laws 1972, c. 256, § 10.  Amended by Laws 1993, c. 164, § 1, emerg. eff. May 10, 1993; Laws 2000, c. 318, § 1, emerg. eff. June 5, 2000.

§82-105.11.  Notice of application - Protest - Hearing.

A.  Except as otherwise provided by Section 2 of this act for limited quantity stream water permits, upon the acceptance of an application which complies with the provisions of Chapter 1 of this title, and the rules promulgated by the Oklahoma Water Resources Board pursuant thereto, the Board shall instruct the applicant to publish, within the time required by the Board, a notice thereof, at the applicant's expense, in a form prescribed by the Board in a newspaper of general circulation in the county of the point of diversion, and in a newspaper of general circulation published within the adjacent downstream county and any other counties designated by the Board once a week for two (2) consecutive weeks.  Such notice shall give all the essential facts as to the proposed appropriation, among them, the places of appropriation and of use, amount of water, the purpose for which it is to be used, name and address of applicant, the hearing date, time and place if a hearing is scheduled by the Board before instructions to publish notice are given, and the manner in which a protest to the application may be made.  In case of failure to give such notice in accordance with the rules and regulations applicable thereto within the time required, or if such notice is defective, the priority of application shall be lost; however, if proper notice shall be given within thirty (30) days after the Board has given him notice of his failure to give effective and proper notice, the application shall thereafter carry the original date of filing, and shall supersede any subsequent application to the same source of water supply.  Any interested party shall have the right to protest said application and present evidence and testimony in support of such protest.

B.  If the Board does not schedule a hearing on the application before instructing the applicant to publish notice, a hearing shall be scheduled by the Board upon receipt of a protest which meets the requirements of the Board's rules, the Board shall notify the applicant and protestant of such hearing.

Added by Laws 1972, c. 256, § 11.  Amended by Laws 1993, c. 164, § 2, emerg. eff. May 10, 1993; Laws 1995, c. 112, § 2, eff. Nov. 1, 1995; Laws 1996, c. 329, § 1, emerg. eff. June 12, 1996.

§82105.12.  Approval of application  Appeal by protestants.

A.  Before the Board takes final action on the application, the Board shall determine from the evidence presented whether:

1.  There is unappropriated water available in the amount applied for;

2.  The applicant has a present or future need for the water and the use to which applicant intends to put the water is a beneficial use.  In making this determination, the Board shall consider the availability of all stream water sources and such other relevant matters as the Board deems appropriate, and may consider the availability of groundwater as an alternative source;

3.  The proposed use does not interfere with domestic or existing appropriative uses; and

4.  If the application is for the transportation of water for use outside the stream system wherein the water originates, the proposed use must not interfere with existing or proposed beneficial uses within the stream system and the needs of the water users therein.  In making this determination, the Board shall utilize the review conducted pursuant to subsection B of this section.

If so determined, and subject to subsection B of this section, the Board shall approve the application by issuing a permit to appropriate water.  The permit shall state the time within which the water shall be applied to beneficial use.  In the absence of appeal as provided by the Administrative Procedures Act, the decision of the Board shall be final.

B.  In the granting of water rights for the transportation of water for use outside the stream system wherein water originates, pending applications to use water within such stream system shall first be considered in order to assure that applicants within such stream system shall have all of the water required to adequately supply their beneficial uses.

The Board shall review the needs within such area of origin every five (5) years to determine whether the water supply is adequate for municipal, industrial, domestic, and other beneficial uses.

C.  The review conducted pursuant to subsection B of this section shall not be used to reduce the quantity of water authorized to be used pursuant to permits issued prior to such review.  Such permits, however, remain subject to loss, in whole or in part, due to nonuse, forfeiture or abandonment, pursuant to this title.

Laws 1972, c. 256, § 12; Laws 1988, c. 203, § 3, emerg. eff. June 10, 1988; Laws 1993, c. 164, § 3, emerg. eff. May 10, 1993.

§82-105.13.  Seasonal, temporary, term and provisional permits - Limited quantity stream water permits.

A.  The Oklahoma Water Resources Board is authorized to issue, in addition to regular permits, seasonal, temporary, term or provisional temporary permits at any time the Board finds such issuance will not impair or interfere with domestic uses or existing rights of prior appropriators and may do so even where it finds no unappropriated water is available for a regular permit.  All seasonal, temporary, term and provisional temporary permits shall contain a provision making them subject to all rights of prior appropriators.  If any such permit is for water impounded in any works for storage, diversion or carriage of water, the applicant must comply with the provisions of Section 105.21 of this title.

B.  Except as otherwise provided by this section, application, notice and administrative hearing as provided in Sections 105.9 through 105.12 of this title shall be required for all permits.  A provisional temporary permit may be immediately and summarily granted upon administrative approval by the Board.  Provisional temporary permits shall:

1.  Not be effective for a period of more than ninety (90) days;

2.  Be granted at the discretion of the Board; and

3.  Be subject to such terms, conditions and rules promulgated by the Board for such purposes.

C.  The Executive Director of the Board may administratively issue permits to use limited quantities of stream water.  Notice, procedures and the maximum quantity authorized for limited quantity stream water permits shall be in compliance with rules promulgated by the Board.  In no event shall the maximum quantity of water authorized in a limited quantity stream water permit exceed the amount of stream water that would otherwise be determined by the Board pursuant to Section 105.12 of this title.

Added by Laws 1972, c. 256, § 13.  Amended by Laws 1981, c. 35, § 2, emerg. eff. April 8, 1981; Laws 1996, c. 329, § 2, emerg. eff. June 12, 1996.

§82105.14.  Denial of permit  Approval of application for lesser amount  Appeal.

If, in the opinion of the Board, the applicant fails to establish the three requirements of Section 12, it shall reject the application.  It shall notify the applicant of the rejection and the reason for its action.  In the absence of appeal as provided by this act, the decision of the Board shall be final.

If the Board denies a permit on the basis that there is no unappropriated water available in the amount applied for but finds that the other requirements were complied with, the applicant may file an amended application and apply for a lesser amount.  Such amendment shall be in writing and sent by certified mail no later than fifteen (15) days after notice of denial of the original application shall have been mailed by the Board.  Upon receipt of the amended application, the Board shall approve the application for the lesser amount at its next regularly scheduled meeting if such amount is sufficient.  Such amendment shall not be deemed a waiver of the right to appeal from the action of the Board in denying the permit on the original application.  Time for perfecting an appeal shall begin to run upon the mailing of notice of either the denial of the permit or approval of the amended application, whichever is later.  Laws 1972, c. 256, Section 14.

Laws 1972, c. 256, § 14.

§82105.15.  Time for commencement of works.

A.  Any permit shall expire unless the applicant begins construction of the works within two (2) years of the issuance of the permit by the Board.  The Board may, as necessary and deemed appropriate under the circumstances, extend the time for the beginning of construction beyond the time allowed in the permit for good cause shown, such as engineering difficulty or other valid reason over which the applicant has no control.

B.  If the Board does not receive a written notice of commencement of works or request to extend time within thirty (30) days after the end of the two-year period, the permit shall be deemed expired after written notice to the applicant.

C.  Provided, nothing in this section shall be construed as extending the time within which the waters authorized for use must be placed to actual beneficial use as provided in the permit and Sections 105.16 through 105.18 of this title.

Laws 1972, c. 256, § 15; Laws 1981, c. 35, § 3, emerg. eff. April 8, 1981; Laws 1993, c. 164, § 4, emerg. eff. May 10, 1993.

§82105.16.  Time for putting water to beneficial use.

A.  Unless a schedule of use is provided by the Board as authorized in this section, a regular permit shall require that the whole of the amount of the water authorized by the permit be put to beneficial use within a period of less than seven (7) years.

B.  If, upon evidence presented to the Board, and considering the present and future needs of the stream system of origin, it appears that the proposed project, improvement or structure will promote the optimal beneficial use of water in the state, and it further appears that the total amount of water to be authorized by the permit cannot be put to beneficial use within seven (7) years, then the Board shall provide in the permit the time within which the total amount to be authorized shall be put to beneficial use.  This time shall be the useful life of the proposed project, improvement or structure as found by the Board.  In order to insure orderly progress toward total beneficial utilization within the said time set by the Board, the Board shall provide in the permit a schedule of times within which certain percentages of the total amount to be authorized must be put to beneficial use.

C.  Nothing in this act shall be deemed to reestablish any right to the use of any water which has been lost by failure to use same or by forfeiture prior to July 5, 1961.

Laws 1972, c. 256, § 16; Laws 1993, c. 164, § 5, emerg. eff. May 10, 1993.

§82105.17.  Reversion of water to public.

A.  To the extent that the water authorized is not put to beneficial use as provided by the terms of the permit, that amount not so used shall be forfeited by the holder of the permit and shall become public water and available for appropriation.

B.  When the party entitled to the use of water commences using water but thereafter fails to beneficially use all or any part of the water claimed by him, for which a right of use has been vested for the purpose for which it was appropriated for a period of seven (7) continuous years, such unused water shall revert to the public and shall be regarded as unappropriated public water.

Laws 1972, c. 256, § 17; Laws 1993, c. 164, § 6, emerg. eff. May 10, 1993.

§82105.18.  Loss of right to use water  Notice  Hearing.

A.  When the Board has reasonable cause to believe that the right to use water has been lost in whole or in part, as provided in Section 105.17 of this title, the Board may proceed to cancel administratively such right by notifying the claimant of such right, or his latest successor in such rights, by written notification mailed by registered or certified mail to his last known address that there is reasonable cause for believing that he has lost his water rights under the provisions of Section 105.16 or 105.17 of this title.

B.  Such notice shall be mailed at least thirty (30) days prior to the date set for the hearing and shall give the time and place set for the hearing on such water rights; provided that if there is evidence that delivery of such notice by registered or certified mail cannot be made to the claimant, or his successor in such water rights, the Board shall give notice by publishing the same in a local newspaper qualified to publish such notice, nearest the point where said water right had attached, once each week for two (2) consecutive weeks.  Such hearing date shall be set not earlier than thirty (30) days after the last publication date of said notice.

C.  At such hearing the claimant of such water right, or his successor in such right, shall have the right to show cause why such water right should not be declared to have been lost through nonuse.  Such cause may be shown by substantial competent evidence that the failure to beneficially use the water subject to forfeiture was caused by circumstances beyond the control of the claimant and the claimant was ready and willing to use the water.

Procedures of hearings and appeals shall be governed by the Administrative Procedures Act.

D.  Provided, that the failure of the Board to determine that a right to use water has been lost in whole or in part for nonuse shall not in any way revive or continue the said right.

Laws 1972, c. 256, § 18; Laws 1979, c. 140, § 1; Laws 1993, c. 164, § 7, emerg. eff. May 10, 1993.

§82105.19.  Surrender of water rights.

The Board may accept the surrender of any water right by the holder thereof pursuant to rules and regulations adopted by the Board.

Laws 1972, c. 256, § 19.

§82105.20.  Violations.

The unauthorized use of water, the unauthorized transfer of a water right, the continued use of works which are unsafe after receiving notice to repair, the waste of water, the unauthorized severance of a water right from the land to which it is appurtenant, the refusal to change unsafe works when directed to do so, or the injury or obstruction of waterworks shall be a misdemeanor and each day such violation continues shall be a separate violation.  In addition to filing criminal complaints and any other remedies provided herein, the Board shall have the right to bring an action in the district court of the county wherein such act or omission occurs to enjoin the same.  The Board and its authorized agents shall have a reasonable right to go upon private property in the performance of their duties hereunder and shall have the duty to file complaints of violations of the penal provisions of this section.

Laws 1972, c. 256, § 20.

§82105.21.  Surplus water.

The owner of any works for the storage, diversion or carriage of water, which contain water in excess of his needs for irrigation or other beneficial use for which it has been appropriated, shall be required to deliver such surplus, at reasonable rates for storage or carriage, or both, as the case may be, to the parties entitled to the use of the water for beneficial purposes.  In case of the refusal of such owner to deliver any such surplus water at reasonable rates as determined by the Board, he may be compelled to do so by the district court for the county in which the surplus water is to be used.

Laws 1972, c. 256, § 21.

§82105.22.  Severance and transfer of water right.

All water used in this state for irrigation purposes shall remain appurtenant to the land upon which it is used: Provided, that if for any reason it should at any time become impracticable to beneficially or economically use water for the irrigation of any land to which the right of use of same is appurtenant, said right may be severed from said land, and simultaneously transferred, and become appurtenant to other land, without losing priority of right theretofore established, if such change can be made without detriment to existing rights, on the approval of an application of the owner to the Board.  Before the approval of such application, the applicant must give notice thereof by publication once a week for two (2) consecutive weeks in a newspaper or newspapers of general circulation in the county or counties in which each tract of land is located.  The notice shall be in the form prescribed by the Board and shall include the name of the applicant, the date, time and place and kind of use and a description of the nature of the proposed change.  The final publication of the notice shall precede the date of the hearing by at least thirty (30) days.

After proof of notice and hearing, the Board shall issue its order.  The order may deny or grant the application in whole or in part upon such conditions as are necessary to preserve the rights of the parties.  Any person aggrieved by the order may seek relief as provided for in The Administrative Procedures Act.

Laws 1972, c. 256, § 22.

§82105.23.  Use of water for other purposes.

Any appropriator of water including but not limited to one who uses water for irrigation, may use the same for other than the purposes for which it was appropriated, or may change the place of diversion, storage or use, in the manner and under the conditions prescribed for the transfer of the right to use water for irrigation purposes in Section 105.22 of this title.

Amended by Laws 1988, c. 203, § 4, emerg. eff. June 10, 1988.

§82105.24.  Assignment of appropiation permit  Transfer of title to land.

Any permit to appropriate water may be assigned, but no assignment shall be binding, except upon the parties thereto, unless filed for record in the office of the Board.  The evidence of the right to use water from any works constructed by the United States or its duly authorized agencies shall in like manner be filed in the office of the Board upon assignment; provided, that no permit to appropriate water for irrigation purposes shall be assigned, or the ownership thereof in any way transferred, apart from the land to which it is appurtenant, except in the manner specially provided by law; provided, further, that the transfer of title to land in any manner whatsoever shall carry with it all rights to use of water appurtenant thereto for irrigation purposes.

Laws 1972, c. 256, § 24.

§82105.25.  Notice of completion  Inspection.

On the date set for the completion of the work, or prior thereto, upon notice from the owner that the work has been completed, the Board shall cause the work to be inspected after due notice to the owner of the permit.  Such inspection shall be thorough and complete, in order to determine the actual capacity of the works, their safety and efficiency.  If not properly and safely constructed, the Board may require the necessary changes to be made within a reasonable time and shall not issue a certificate of completion until such changes are made.  Failure to make such changes within the time required by the Board shall cause the postponement of the priority under the permit for such time as may elapse from the date for completing such changes until made to the satisfaction of the Board and applications subsequent in time shall have the benefit of such postponement of priority; provided, the Board may accept the report of inspection by a registered professional engineer.

Laws 1972, c. 256, § 25.

§82105.26.  Certificate of completion.

When the works are found in satisfactory condition, after inspection, the Board shall issue a certificate of completion of construction, setting forth the actual capacity of the works and such limitations upon the water right as shall be warranted by the condition of the works, but in no manner extending the rights described in the permit.  Laws 1972, c. 256, Section 26.

Laws 1972, c. 256, § 26.

§82105.27.  Unsafe works to be changed  United States works not subject to inspection.

If the Board shall, in the course of its duties, find that any works used for storage, diversion or carriage of water are unsafe and a menace to life and property, it shall at once notify the owner or his agent, specifying the changes necessary and allowing a reasonable time for putting the works in safe condition.  Upon the request of any party, accompanied by the estimated cost of inspection, the Board shall cause any alleged unsafe works to be inspected.  If they shall be found unsafe by the Board, the money deposited by such party shall be refunded and the fees for inspection shall be paid by the owner of such works; and, if not paid by him within thirty (30) days after the decision of the Board, shall be a lien against any property of such owner, to be recovered by suit instituted by the district attorney of the county at the request of the Board.  The Board may, when necessary, inspect any works for the storage, diversion or carriage of water and require any changes necessary to secure their safety; and the fees for such inspection shall be a lien on any property of the owner and shall be subject to collection as provided herein; provided, that any works constructed by the United States, or by its duly authorized agencies, shall not be subject to such inspection while under the supervision of officers of the United States.  Provided, that liens provided for in this section shall be superior in right to all mortgages or other encumbrances, except ad valorem tax liens, placed upon the land and the water appurtenant thereto or used in connection therewith.

Amended by Laws 1988, c. 203, § 5, emerg. eff. June 10, 1988.

§82105.28.  Measurement of water.

The standard of measurement of the flow of water shall be the cubic foot per second of time; the standard measurement of the volume of water shall be the acre foot, being the amount of water upon an acre covered one foot deep, equivalent to fortythree thousand five hundred sixty (43,560) cubic  feet.

Laws 1972, c. 256, § 28.

§82105.29.  Appropriations of water by the United States.

A.  Whenever the proper officers of the United States, authorized by law to construct works for the utilization of waters within the state, shall notify the Board that the United States intends to utilize certain specified waters, the water so described, and unappropriated at the date of such notice, shall not be subject to further appropriation under the laws of this state, provided that upon receipt of notice as hereinabove provided the Board shall prepare and give public notice by publication in at least two newspapers qualified to publish such notices in each county or counties in which such stream system or stream systems are situated, as may be affected by such proposed withdrawal by the United States. Provided that in counties in which there is but one such newspaper, it shall be sufficient to publish the said notice in that newspaper. Such notice shall be published at least thirty (30) days prior to the date set for the hearing, setting forth the date, time and place, together with a general description of the proposed works to be constructed by the United States and location in such stream system, the volume of water requested under such withdrawal and any other pertinent information that will be helpful in apprising all interested parties as to the probable effect of such withdrawal by the United States.  Interested parties may make oral statements for the record at such hearing, or they may present written statements at the hearing or before the hearing, to the Board at its offices. After the hearing the Board shall consider all evidence submitted at the hearing and determine if the proposed withdrawal is in harmony with the best interests of the state.  Provided further, if the Board finds that the withdrawal of waters requested is not in the best interests of the state, then the Board shall:

1.  Have the authority to reduce the amount of water requested for withdrawal; and/or

2.  Attach such conditions to the proposed withdrawal as the Board deems in harmony with the best interests of the state; or

3.  Reject the request for withdrawal in its entirety. Provided further, that the Board shall notify the United States, or its proper officers, of its findings within thirty (30) days after the final decision has been reached by the Board.  Provided further, that if the Board approves the withdrawal of all or a part of the waters requested to be withdrawn by the United States or its authorized officers, such officers shall, within a period of three (3) years from the date of said notice, file plans for the proposed works in the office of the Board for its information and no adverse claim to the use of the waters approved for withdrawal required in connection with such plans initiated subsequent to the date of such notice shall be recognized under the laws of the state, except as to such amount of the water described in such notice as may be formally released in writing by an officer of the United States, thereunder duly authorized; provided, that in case of failure to file plans for the proposed work within three (3) years, as herein required, the water approved for withdrawal specified in the notice given by the United States to the Board shall become public water, subject to general appropriation; provided further that in case the proposed work as detailed in the plans to be filed as herein required is not commenced and continued with due diligence within eight (8) years from the date of filing of the plans with the Board, the water approved for withdrawal specified in the request for withdrawal shall become public water subject to general appropriation; provided, that when actions relating to project authorization for initiation of construction are delayed pending actions of the Congress, or water right adjudications by the state, national emergencies or other valid and good reasons, the Board may extend the period beyond eight (8) years within which work may be commenced or resumed as provided herein by making a finding of fact and filing a report in the office of the Board that it is the opinion of the Board that releasing the waters involved to general appropriation may be detrimental to the best interests of the state and the area involved.  Such finding shall state specifically the additional time to be granted within which proposed work on the project or projects, covered by plans, shall be commenced or resumed.

B.  Any waters withdrawn prior to May 23, 1967, by the United States under statutes of this state in the stream systems of the state shall be only those waters necessary for the plans filed for the project's economic justification and water supply.  Any remaining portion of the waters of such stream system which are not required for the project as planned by the United States and for which plans are duly filed with the Board, as hereinabove provided, shall be subject to general appropriation as provided by state law; provided further, that any withdrawal notice by the United States and the filing of project plans by the United States prior to October 2, 1959, shall be considered as effective and continued in full force to the maximum time allowed above from October 2, 1959. Provided, that as to said water withdrawn by the United States prior to May 23, 1967, the Board may extend such time for the causes and in the manner as provided in this act for the extension of time for the building of works utilizing waters withdrawn after May 23, 1967.

Laws 1972, c. 256, § 29.

§82105.30.  Extension of period of withdrawal under national emergency.

In case of national emergency, such as war, during periods when materials for the construction of projects as herein contemplated by the United States may not be available, such periods of emergency shall not be chargeable to the maximum period provided for the construction of projects initiated under this act.

Laws 1972, c. 256, § 30.

§82105.31.  Records of Oklahoma Water Resources Board open to public.

The records of the office of the Board shall be public records, shall remain on file in its office and shall be open to the inspection of the public at all times during business hours. Such records shall show in full all lists of vested water rights in the several stream systems of the state, permits issued, completion of works reports, together with all actions thereon or decisions of the Board affecting any rights or claims to appropriate water. Certified copies of any records or papers on file in the office of the Board shall be evidence equally with the originals thereof and when introduced as evidence shall have the same validity as the originals.

Laws 1972, c. 256, § 31.

§82105.32.  Effect of act on forfeited water rights and priority dates.

The codifying and renumbering of the several sections of Chapter 1 in Title 82 of the Oklahoma Statutes shall not alter their effectiveness by the adoption of this act; nor shall this act with its several amendments to existing law be deemed to reestablish any water rights that have heretofore been lost or forfeited under laws heretofore in effect prior to the effective date of this act; nor shall the adoption of this act change in any manner priority dates for the right to use water under the laws in effect prior to the adoption of this act.

Laws 1972, c. 256, § 32.

§82-110.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Dam Safety Act".

Added by Laws 1992, c. 185, § 1, eff. July 1, 1992.

§82-110.2.  Legislative intent.

It is recognized by the Oklahoma State Legislature that properly constructed, operated and maintained dams used to impound water and create reservoirs for the purposes of public and private water supply, irrigation, industrial use, recreation, fish and wildlife, water quality control, flood prevention and control, sediment control, and other beneficial uses constitute vital parts of the State of Oklahoma's water resources, and that reasonable regulation of such construction, operation and maintenance is beneficial and necessary for the public health and welfare and to protect lives and property.  It is the intent of the Legislature that the provisions of this act shall reaffirm and clarify such regulation and the dam safety program of the Oklahoma Water Resources Board already established and shall further provide sufficient basis for communities in the National Flood Insurance Program to obtain favorable consideration of rate decreases for their citizens offered through the Community Rating System administered by the Federal Emergency Management Agency.

Added by Laws 1992, c. 185, § 2, eff. July 1, 1992.

§82-110.3.  Definitions.

As used in this act:

1.  "Board" means the Oklahoma Water Resources Board;

2.  "Dam" means any artificial barrier, together with appurtenant works, which does or may impound or divert water;

3.  "Gully plug" means any grade stabilization structure that has less than five (5) acre-feet of water storage available below the principal spillway elevation and less than fifty (50) acre-feet of storage volume below the emergency spillway elevation;

4.  "Owner" means any person who, jointly or severally, owns, controls, maintains, manages, or proposes to construct a dam or reservoir, and includes but is not limited to those persons shown by records of the county registrar of deeds in the county where the dam or reservoir lies to have some interest, by fee, easement, mortgage or otherwise, in the land on which the dam and lake lie, and may also include but is not limited to those persons who may derive a direct pecuniary benefit from the existence of the lake; and

5.  "Person" means any individual, firm, partnership, association, corporation, any trust formed for the benefit of an individual, business or any public entity, federal agency, the State of Oklahoma and any political subdivision thereof, municipalities, and any other legal entity.

Added by Laws 1992, c. 185, § 3, eff. July 1, 1992.

§82-110.4.  Dams subject to regulation under this act.

A.  Dams, together with appurtenant works, which meet the following alternative criterion are subject to the provisions of this act and rules promulgated by the Oklahoma Water Resources Board pursuant to this act:

1.  Dams which are or will be twenty-five feet (25') or more in height measured from the natural stream channel to the top of the dam; or

2.  Dams which have or will have an impounding capacity of fifty (50) acre-feet or more;

provided, that any barrier to the flow of water which does or may impound water and which is or will be six feet (6') or less in height, regardless of storage capacity, or which has or will have a storage capacity of fifteen (15) acre-feet or less, regardless of height, shall not be subject to regulation under this act unless it is determined to have a high hazard potential classification as established by the Board.

B.  No barrier to the flow of water determined by the Board to be designated primarily for roadfill shall be subject to regulation under this act.

C.  Gully plugs are not subject to regulation under this act.

D.  Dams constructed by any agency of the United States Government shall not be subject to regulation under this act during or after construction while such dams remain under the supervision of any officer or agency of the United States.

Added by Laws 1992, c. 185, § 4, eff. July 1, 1992.

§82-110.5.  Oklahoma Water Resources Board - Powers and duties.

The Oklahoma Water Resources Board, in addition to other powers and duties as provided by law, shall have the following powers and duties:

1.  To promulgate rules necessary to carry out the provisions of this act, including but not limited to rules relating to hazard and size classifications, minimum standards for design, operation and maintenance of dams, and fee schedules for inspections and other services provided to carry out the dam safety program authorized by this act;

2.  To review and grant or deny applications to approve plans and specifications for construction of new dams and modifications of existing dams, based on the applicable minimum standards adopted provided that an owner who proposes to construct a new dam classified as having a low hazard potential that will be used primarily for agriculture purposes, and will be designed or constructed with the assistance of a local conservation district or federal agriculture related agency, shall be required only to notify the Board of such construction;

3.  To supervise and oversee construction of new dams and modifications of existing dams;

4.  To inspect existing dams and dams under construction in accordance with the following requirements:

a. dams classified as having a high hazard potential shall be inspected at least once annually,

b. dams classified as having a significant hazard potential shall be inspected at least once every three (3) years, and

c. dams classified as having a low hazard potential shall be inspected at least once every five (5) years;

provided, that the Board shall accept an inspection report of a registered professional engineer having practical experience in the analysis, design and construction of dams and employed or retained by the owner for dams classified as high or significant hazard potential, or by an engineer employed by any United States governmental agency acting in an official capacity, and provided further, for dams classified as low hazard potential, the Board may exempt such inspections as set forth in its rules and may accept an inspection report of a person trained in inspecting dams and who is employed or retained by the owner.  Fees for such inspections conducted by the Board and for reviewing inspection reports prepared by others shall be as set forth in rules promulgated by the Board;

5.  To require maintenance, repairs and modifications of existing dams as necessary, including compliance schedules, so that minimum standards can be met;

6.  To have reasonable access to public and private property for the purpose of inspecting and investigating conditions related to dams and to require that records of owners of dams be inspected and copied;

7.  To cooperate with agencies of federal, state and local governments and private persons, including but not limited to the Oklahoma Conservation Commission and local conservation districts, in carrying out its duties under this act;

8.  To disseminate information about the dam safety program; and

9.  To exercise all incidental powers which are necessary and proper to carry out the purposes of this act.

Added by Laws 1992, c. 185, § 5, eff. July 1, 1992.

§82-110.6.  Effect of act on liability of dam owners.

Nothing in this act shall relieve an owner of a dam from any liability related to the construction and maintenance of such dam.

Added by Laws 1992, c. 185, § 6, eff. July 1, 1992.

§82-110.7.  Supervision of dam safety program.

The dam safety program authorized by this act shall be supervised within the Oklahoma Water Resources Board by an engineer registered with the State Board of Registration for Professional Engineers and Land Surveyors or successor agency and who shall have practical training or experience concerning the analysis, design, and construction of dams and reservoirs.

Added by Laws 1992, c. 185, § 7, eff. July 1, 1992.

§82-110.8.  Notice of completion of construction - Certification.

A.  Certificates of completion of works from the Oklahoma Water Resources Board shall be required before any water may be impounded by a new dam or before water may be impounded at an elevation higher than that previously authorized by the Board at an existing dam which has been modified.  Said certificate shall contain the date of approval of plans and specifications for the dam, date construction was completed on said dam, and any other conditions as may be required by the Board.

B.  The owner must give notice of completion of construction of the new dam or of modifications to an existing dam to the Board, and the Board shall inspect such dam before issuing a certificate of completion.

C.  The Board may modify, revoke or amend any said certificate as necessary to assure the safety of the dam.

D.  Fees for the inspections and for the issuance of certificates required by this section shall be set forth in rules promulgated by the Board.

Added by Laws 1992, c. 185, § 8, eff. July 1, 1992.

§82-110.9.  Records - Disclosure to Board - Notice of flood events.

A.  Owners of dams are responsible for keeping accurate records pertaining to the design, construction, operation and maintenance of their dams and to make the same available upon request of the Oklahoma Water Resources Board.

B.  Owners of dams must give timely notice to the Board of flood events or other circumstances that may affect the integrity or safety of the dam.  Said notice must be given as required by rules of the Board.

Added by Laws 1992, c. 185, § 9, eff. July 1, 1992.

§82-110.10.  Failure, neglect or refusal to comply with act - Orders - Penalties - Judicial relief.

A.  When an owner fails, neglects or refuses to comply with this act, rules promulgated pursuant to this act, or orders of the Oklahoma Water Resources Board, and there is no imminent peril to the public health or welfare shown, the Board may, after notice and opportunity for hearing, issue an order requiring such owner to take whatever action the Board deems necessary to place the dam in a safe condition, meet the requirements of this act, rules of the Board, or the previous orders of the Board.  Such action may include but is not limited to lowering the level of or removing all water in the reservoir, providing an adequate warning to the public downstream, repair or modification of the existing dam after having the appropriate application for approval of plans and specifications granted, cease all construction work on a dam, and implementation of an appropriate operation and maintenance plan.

B.  When an owner fails, neglects or refuses to comply with this act, rules promulgated pursuant to this act, or orders of the Board, and there is an imminent peril to the public health or welfare shown, the Executive Director of the Board, or Assistant Director in the absence of the Executive Director, may, without notice or opportunity for hearing, issue an emergency order requiring such owner to take actions the Board deems necessary to place the dam in a safe condition.  Said emergency order shall indicate the finding of imminent peril and shall specify the actions that are to be taken immediately.  The order shall also specify a time and place for hearing to be held after such actions are taken.

C.  The Board may impose administrative penalties against owners of dams who fail, refuse or neglect to comply with the provisions of this act, rules of the Board promulgated pursuant to this act, or orders of the Board.  Such administrative penalties shall be imposed only after notice and opportunity for hearing on the proposed imposition of such penalties.  The notice and opportunity for hearing required by this paragraph may be combined with the notice and hearing required in paragraph A of this section.  Said penalties shall not exceed Five Hundred Dollars ($500.00) per day for each violation.  Each day a violation continues shall constitute a separate violation.

D.  The Board may seek judicial relief to enforce provisions of this act, rules promulgated pursuant to this act, and orders of the Board by instituting action in the district court where the dam or a major portion thereof is located.

E.  If records and information available to the Board show that there may be more than one owner of the dam subject to administrative or judicial relief authorized by this section, the Board is not required to give all such owners notice of proceedings involving the dam, and such owners who do not receive notice or enter their appearance in the proceedings shall not be deemed indispensable parties, provided however, the Board shall use its best efforts to provide notice to all known owners, considering the number and type of interest of such owners, amount of control exercised over the operation and maintenance of the dam by such owners, the need to expeditiously proceed to hearing, and possible harm by not providing such notice.

Added by Laws 1992, c. 185, § 10, eff. July 1, 1992.

§82-110.11.  Appeals of orders.

Appeals of orders issued by the Oklahoma Water Resources Board pursuant to this act, except emergency orders issued under subsection B of Section 10 of this act, shall be taken pursuant to Article II of the Administrative Procedures Act, Sections 205 et seq. and 301 et seq. of Title 75 of the Oklahoma Statutes.

Added by Laws 1992, c. 185, § 11, eff. July 1, 1992.

§82-110.12.  Effect of act on other laws and rules.

The provisions of this act shall be supplementary to other provisions of law.  Rules of the Oklahoma Water Resources Board relating to dams which were promulgated prior to the effective date of this act shall remain effective until amended.

Added by Laws 1992, c. 185, § 12, eff. July 1, 1992.

§82-110.20.  Cache Creek Water Supply and Flood Impact Task Force.

A.  There is hereby created the Cache Creek Water Supply and Flood Impact Task Force.  The objective of the task force shall be to study and review the hydrological characteristics of streams in the Cache Creek basin and determine the impact of the operation of Lake Lawtonka and Lake Ellsworth in order to consider alternatives for maximizing the water supply and recreation capacity of such lakes for the long-range needs of the region in addition to minimizing the impact of flooding in the agricultural areas near Cache Creek in Comanche and Cotton counties.

B.  The task force shall be a permanent task force until such time it is abolished by the joint agreement of the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

C.  Membership of the task force shall be as follows:

1.  One representative from the City of Lawton to be selected by the Lawton City Council;

2.  One representative each from the Comanche County Conservation District and the Cotton County Conservation District to be selected by their respective Board of Directors;

3.  The Executive Director of the Oklahoma Water Resources Board, or a designee;

4.  Members of the Oklahoma State Senate and the Oklahoma House of Representatives who represent districts affected by the water supply, recreational use and flooding impact of Cache Creek, Lake Ellsworth and Lake Lawtonka; and

5.  Other members as deemed necessary by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

D.  Legislative members of the task force shall receive reimbursement for necessary travel expenses pursuant to Section 456 of Title 74 of the Oklahoma Statutes.  Non-legislative members shall receive reimbursement for necessary travel expenses pursuant to the State Travel Reimbursement Act.

E.  The first meeting of the task force shall be made by a joint call of the President Pro Tempore of the Senate and the Speaker of the House of Representatives.  Members of the task force shall select a chair and vice-chair at the first meeting.  Subsequent meetings may be held at the call of the chair, or as deemed necessary by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

F.  The task force shall declare findings and submit written recommendations to the Oklahoma Legislature as they deem necessary.

Added by Laws 2000, c. 381, § 1, emerg. eff. June 7, 2000.

§82-277.  Short title.

Sections 1 through 25 of this act shall be known and may be cited as the "Oklahoma Irrigation District Act".

Added by Laws 1992, c. 69, § 1, emerg. eff. April 13, 1992.

§82277.1.  Definitions.

As used in the Oklahoma Irrigation District Act:

1.  "District" means an irrigation district, organized under the laws of this state, including but not limited to those which have a contract with this state or the United States Government, or agencies thereof, under the reclamation laws for the construction, maintenance and operation of an irrigation system;

2.  "Board" means the board of directors of an irrigation district;

3.  "Director" means a director of an irrigation district;

4.  "Assessments" means any annual or special fee imposed by an irrigation district for the payment of organization, maintenance, operating and current expenses, water charges, cost of construction or improvements, emergency repairs and any other lawful expenditure authorized by the directors or the electors;

5.  "Elector" means any person who is of legal voting age and is the owner in fee or the owner of a life estate in at least ten (10) acres or an undivided interest equaling ten (10) acres of irrigable land within said district or proposed district, or any trustee for a beneficiary or guardian of any ward who owns either in fee or a life estate in at least ten (10) acres of irrigable land; or an executor, administrator or trustee of any estate owning at least ten (10) acres of irrigable land in said district or proposed district.  The owner of any remainder of any land subject to a life estate shall not be an elector;

6.  "Irrigable land" means that land which is principally used for the cultivation of crops or the raising and feeding of livestock where value or use can be enhanced by watering through irrigation channels or systems;

7.  "Reclassification" means the process of including or excluding land within the boundaries of an irrigation district; and

8.  "Transfer" means the process of substituting land which is assessed for other land within or immediately adjacent to the boundaries of an irrigation district.

Laws 1973, c. 179, § 1, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 2, emerg. eff. April 13, 1992.

§82277.2.  Proposal by titleholders to organize irrigation district.

If a minimum of ten or a majority of the holders of title to irrigable lands from a common source or combined sources and by the same system or combined systems of works, desire to provide for the irrigation of such irrigable lands, the holders may propose the organization of an irrigation district by petition pursuant to the Oklahoma Irrigation District Act.

Laws 1973, c. 179, § 2, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 3, emerg. eff. April 13, 1992.

§82277.3.  Petition  Contents.

The petition shall be signed by the petitioners, filed with the Oklahoma Water Resources Board, and shall contain the following information:

1.  A specific description of the lands within the proposed district;

2.  The names and addresses of all of the electors within the proposed district as reflected by the records of the county clerk of the county wherein the land is located;

3.  The proposed plan of operation and such additional data and information required by rules and regulations of the Oklahoma Water Resources Board;

4.  An attached map showing the boundaries of the proposed district; and

5.  A request that the district be organized.

Laws 1973, c. 179, § 3, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 4, emerg. eff. April 13, 1992.

§82277.4.  Hearing  Notice  Order.

After receipt of the petition, the Oklahoma Water Resources Board shall:

1.  Set the petition for hearing before a hearing officer in a place of general convenience at the nearest county seat.  The Oklahoma Water Resources Board shall instruct the petitioners to publish, at their expense, notice of said hearing by legal publication for two (2) consecutive weeks in a newspaper of general circulation, published in each county containing lands within the boundaries of the proposed district.  Such hearing date shall be set not earlier than thirty (30) days after the last publication date of said notice.  In addition, owners of land included in the proposed district, as reflected by the records of the county clerk of the county wherein the land is located, shall be notified by the petitioners of the hearing by registered or certified mail.  Such notice shall be mailed at least thirty (30) days prior to the date set for the hearing.  The notice shall contain:

a. a brief statement describing the purpose of such hearing,

b. a description of the territory to be included within said district, and

c. the date and the time and place of the hearing at which all persons residing or owning property within the proposed district may appear and be heard concerning the petition;

2.  Permit filing of statements supporting or opposing the same;

3.  Approve or deny the petition and plan as the Oklahoma Water Resources Board deems advisable;

4.  Include or exclude lands within the district, upon application of the owners thereof, provided the Oklahoma Water Resources Board finds that it is in the best interest of the district and the owners of such land;

5.  If the organization of the district is approved, issue an order describing the boundaries of the district.  The order shall be filed of record within thirty (30) days after the date of issuance by the Oklahoma Water Resources Board in the office of the county clerk of each county or counties wherein lands included within the district are located; and

6.  Call a meeting, and instruct the petitioners to give notice by mail of such meeting, of the district electors for the purpose of adopting bylaws and electing directors.

Laws 1973, c. 179, § 4, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 5, emerg. eff. April 13, 1992.

§82277.5.  Electors - Persons eligible to serve - First meeting - Adoption of bylaws - Other business.

A.  1.  Any elector in the division of the district in which he resides may serve as a director in that division.

2.  If an elector does not own irrigable land in the division of the district in which he resides, or resides outside the district, such elector may serve as a director in the division in which the majority of his land is located.

B.  At the time and place established by the Oklahoma Water Resources Board for the first meeting of the electors of the district, the electors shall adopt bylaws.  In addition to any other provisions normally and properly included in bylaws, the bylaws shall, at a minimum, include provisions regarding the following:

1.  Establishing the district's name and principal place of business;

2.  Requiring an annual meeting of electors and providing that a notice of such annual meeting be given, by mail, to each elector not less than fifteen (15) days prior to the annual meeting;

3.  Requiring special meetings of electors and providing that a notice of such special meeting be given, by mail, to each elector not less than fifteen (15) days prior to the special meeting;

4.  Requiring that the electors pursuant to the provisions of this section shall:

a. establish qualifications and a process to elect a board of directors.  The board of directors shall be composed of not less than five members nor more than nine.  The board of directors shall be elected from divisions approximately equal in land area and number of electors.  A director shall be twenty-one (21) years of age or older and an elector in the district, and

b. set the director's terms of office.  The terms of office of the initial board shall be until the date of the first, second, or third annual meeting of the electors.  Successors shall be elected for terms of three (3) years.  For any vacancy on the board due to resignation, death, or any cause resulting in an unexpired term, the board shall appoint a person to complete such unexpired term;

5.  Requiring that any director who ceases to qualify as an elector or a director during his term of office shall immediately cease to be a director and his office shall be vacant;

6.  Requiring that a director may be removed from his office by:

a. a majority vote of the electors in the electing division at any time, and for any reason at an election called upon a petition signed by at least sixty percent (60%) of the electors of the division, or

b. the district judge having jurisdiction of the district for dishonesty, incompetency or failure to perform the duties imposed upon him pursuant to the Oklahoma Irrigation District Act;

7.  Requiring that each elector be entitled to one vote on any election, motion, resolution or proposal properly brought for vote before the electors;

8.  Providing that each elector may vote in person, by proxy or by absentee ballot by procedures established and supervised by the directors; and

9.  Providing for setting and modification of assessments.

C.  Following the adoption of bylaws, the electors shall conduct such other business as may be necessary for the proper organization of the district including but not limited to:

1.  Electing a board of directors pursuant to the district's bylaws; and

2.  Adopting an official seal.

D.  1.  Following the first meeting of electors, the board shall submit the initial bylaws to the Oklahoma Water Resources Board for their approval or disapproval.  The Oklahoma Water Resources Board shall either approve or disapprove the bylaws within sixty (60) days after receiving written notification and a copy of the bylaws from the board.  The failure of the Oklahoma Water Resources Board to disapprove the bylaws within sixty (60) days shall constitute approval.

2.  Upon any subsequent modification or amendment of the bylaws by the electors, the modified or amended bylaws shall be submitted to the Oklahoma Water Resources Board for their approval or disapproval in the same manner and subject to the same conditions as the initial bylaws.  Any modification or amendment of existing bylaws shall not become effective until the Oklahoma Water Resources Board has approved such modifications or amendments in whole, in part or as otherwise authorized by the Oklahoma Water Resources Board.

Laws 1973, c. 179, § 5, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 6, emerg. eff. April 13, 1992.

§82277.6.  Board of directors - Oath of office - Surety bond - Powers and duties - Effect on other laws.

A.  Each director of the board shall take and subscribe to the official oath of office and execute a surety bond to the district conditioned upon the faithful discharge of his duties.

B.  The board shall:

1.  Elect a president or chairman and vice-president or vice-chairman from its members and elect or appoint a secretary-treasurer.  The secretary-treasurer of the board shall be bonded;

2.  Conduct its business in open meeting, pursuant to the Oklahoma Open Meeting Act;

3.  Maintain its records pursuant to the Oklahoma Open Records Act, except those records which are considered private or confidential under applicable laws of the United States;

4.  Have standing to appear before any court of this state.  Such standing shall extend to all matters germane to the powers and duties of the district including but not limited to questions of the validity of the establishment and operation of the district, contracts and collection of delinquent assessments;

5.  On a date specified by the board, each year, prepare a budget, estimating the amount of money required for the ensuing year to meet all obligations of the district and determine the assessments necessary to pay those obligations.  Assessments may be modified or adopted by the Board when determined necessary;

6.  Determine collection procedures for all assessments imposed by the district.  Assessments may be set by the board for all expenses of the district including the establishment and maintenance of a reserve fund, provided, however, that any assessments for construction or improvements and the principal indebtedness and interest which may be incurred relating thereto shall be approved by vote of the electors.  The amount approved by the electors for construction or improvements may include additional amounts necessary for the establishment of a reasonable reserve and the payment of costs of issuance and underwriters' discount.  The maximum amount of principal indebtedness and interest shall not be less than one hundred ten percent (110%) of the estimated cost of such construction or improvement, in order to provide for contingencies.  All plans of construction and improvements shall be submitted to the Oklahoma Water Resources Board;

7.  Let contracts for public improvements or public construction projects of the district.  Such improvements or construction projects shall be on sealed bids to the lowest and best responsible bidder and shall be conditioned upon the filing of a performance bond equal to one hundred percent (100%) of the contract price for the faithful performance of the contract except as otherwise provided by the Public Competitive Bidding Act;

8.  Cause an independent auditor to prepare and furnish an annual certified audit of the financial condition of the district for the preceding year to the board.  A copy of such audit shall be submitted to the Oklahoma Water Resources Board, and made available to the electors and creditors of the district; and

9.  In the best interests of the entire district, establish a written comprehensive and reasonable plan of operation for the release, distribution, and use of water among the owners of lands within the district.  Prior to the adoption of any final plan of operation or amendments thereto, the board shall provide for a meeting on the proposed or modified plan of operation.  Notice of the intended action shall be mailed to the electors.  Copies of the plan or amendments thereto shall be made available, at no charge, to the electors.  The board shall fully consider all written and oral submissions respecting the plan or amendments thereto.  A final plan of operation or amendments thereto shall be submitted to the electors for approval at the annual meeting or at a special meeting of the electors called for such approval.  Upon approval of such plan or amendments thereto, the plan or plan as amended shall constitute the official plan of operation for the district.  Copies of the official plan of operation for the district shall be made available to the public.

C.  The board shall have the power and authority to:

1.  Manage and conduct the business affairs of the district;

2.  Make and execute all necessary contracts;

3.  Organize as a municipal corporation;

4.  Employ such agents, officers and employees, including but not limited to a manager, as may be required and prescribe their duties and compensation;

5.  Institute, maintain and defend any and all actions, suits and proceedings, in person or by counsel, in the name of the district;

6.  Appear before the Oklahoma Water Resources Board to protest any application not in conformity with the district's plan of operation or not in the best interests of the district;

7.  Perform any lawful act necessary to provide sufficient water to each elector in the district;

8.  Provide for the proper drainage of all lands affected by the operations of the district;

9.  Procure water either inside or outside of this state;

10.  Develop comprehensive plans for efficient use of streams and groundwater and the control and prevention of waste.  Such plans shall be filed with the Oklahoma Water Resources Board for informational purposes only;

11.  Reclassify or authorize transfer of existing lands of the district as provided in the Oklahoma Irrigation District Act;

12.  For the purposes of the district:

a. acquire by purchase, lease or grant, rights-of-way and improvement locations, and release such acquired interests, provided that the acquisition or release of the property or facilities of public service corporations shall be accomplished as provided for by Section 1722 of Title 69 of the Oklahoma Statutes,

b. enter upon lands for the making of surveys, provided consent for such entry is first obtained,

c. condemn lands in accordance with the procedure provided for condemnation of land by railroad corporations.  The power of eminent domain shall not be exercised to acquire water rights unless the land is acquired in fee.  Oil, gas and minerals shall not be subject to the power of eminent domain, except to the extent necessary to prevent activities adversely affecting the purposes of the district,

d. purchase and acquire leases of water rights,

e. make application for appropriations of water,

f. construct, use, maintain, repair and improve canals, wells, reservoirs and water supply and distribution facilities and appurtenances of all kinds, and

g. enter into contracts and obligations with this state and the United States under the provisions of the Federal Reclamation Act and all other state and federal acts for the acquisition of water supply and distribution facilities;

13.  Accept the appointment of the district as fiscal agent of the United States or this state, or accept authorization of the district by the United States or this state to make collection of money for and on behalf of the United States or this state in connection with any federal or state project, and assume the duties and liabilities incident to such action, and do any and all things required by rules and regulations now or hereafter established by any agency or department of the federal or state government in regard thereto;

14.  Accept gifts of money, property and services;

15.  Sell and dispose of the property of the district if provision is made for the payment of indebtedness thereon and consent is obtained from all lienholders:

a. all property except easements shall be sold by sealed bid to the highest bidder but the board has the right to reject all such bids,

b. if real property has been acquired by the district through the exercise of the power of eminent domain or the imminent threat thereof and the district has determined that such property shall be sold, the immediate former owner, or his heirs at law or devisees, as the case may be, shall have the first option to repurchase the property at the price at which the property was purchased from the owner,

c. if any property acquired by the district through the exercise of the power of eminent domain or the imminent threat thereof is not needed for immediate use, the former owner, or his heirs at law or devisees, as the case may be, shall have first option to lease the property until such time as the property is actually needed for district purposes;

16.  Make surveys;

17.  Carry out research projects;

18.  Upon vote of the electors, construct dams and drainage systems;

19.  Upon vote of the electors, install pumps and equipment to recharge underground basins and subbasins;

20.  Upon vote of the electors, purchase real property;

21.  Upon vote of the electors, borrow money and issue special assessment bonds or notes, in such principal amounts as do not exceed the maximum amount voted by the electors.  All such bonds or notes may bear interest at such fixed or variable rate or rates, in any combination, as may be determined by the directors of the district.  Provided, the average coupon rate thereon shall in no event exceed fourteen percent (14%) per annum;

22.  Appoint committees of electors to undertake studies and report to the board upon any issue germane to the operations and management of the district; and

23.  Generally perform all such acts as shall be necessary to conduct the affairs of the district.

D.  The provisions of this section shall not be construed to affect or supercede any laws of this state relating to the authority or the jurisdiction of any agency of this state or political subdivision of this state to implement their respective duties pursuant to law, but shall be held and construed as auxiliary and supplementary thereto.

Laws 1973, c. 179, § 6, emerg. eff. May 16, 1973; Laws 1989, c. 196, § 4, emerg. eff. May 8, 1989; Laws 1992, c. 69, § 7, emerg. eff. April 13, 1992.

§82277.7.  Assessments  Collection - Delinquent assessments - Certificate.

A.  Each year, the board shall determine the assessments for the ensuing year.

B.  1.  Except as otherwise provided by this subsection, the county treasurer shall be responsible for the collection of any assessments and delinquent assessments made pursuant to the provisions of the Oklahoma Irrigation District Act.  Such assessments shall be collected as other special assessments according to law. The special assessment book maintained pursuant to subsection E of this section shall be the county treasurer's warrant and authority to demand and receive the assessments and delinquent assessments plus interest due and owing.  Such assessments shall become due, payable and delinquent at the same time ad valorem taxes are due, payable and delinquent.

2.  The Board may collect any assessments and delinquent assessments upon written notice to the county treasurer of such collection procedure and as provided for in the official plan of operation for the district.  Such assessments shall be due, payable and delinquent on a specific date set by the board annually.

C.  Any assessments remaining unpaid after they become delinquent shall bear a penalty of one and one-half percent (1 1/2%) per month, or any part of a month, from the date of delinquency until paid.

D.  1.  Assessments collected by the county treasurer shall be certified not later than the first of October of each year to the county treasurer of the county in which the property is situated.

2.  Assessments to be collected by the board which become delinquent shall be certified to the county treasurer of the county in which the property is situated.

E.  1.  The certificate shall be substantially in the following form and shall set forth a table or schedule showing in properly ruled columns:

a. the names of the owners of the property, which may be as they appear in the petition to establish the district until evidence is furnished the district of a change in ownership,

b. the description of the property opposite the names of the owners,

c. the total amount of all assessments on the property,

d. the total amount of all delinquent assessments on the property,

e. a blank column in which the county treasurer shall record, as applicable, the delinquent assessments collected by the district or the assessments and delinquent assessments collected by the county treasurer,

f. a blank column in which the county treasurer shall record the date of payment of the amount due and owing to the district, and

g. a blank column in which the county treasurer shall report the name of the person who paid the amount due and owing to the district.

2.  The certificate and report shall be prepared in triplicate in a book named "Assessment Book of Irrigation District No.___, or District Name ________, ________ County, Oklahoma".  This district number or name shall also be printed at the top of each page.

3.  Two copies of the certificate shall be forwarded to the county treasurer of the county wherein the land is located.  The county treasurer shall receive the certificate as a special assessment book, and shall certify it as other special assessment records.

4.  It shall be unlawful for any county treasurer to accept payment of the ad valorem taxes levied against any property described therein until the owner has been notified that there is a special assessment noted in the special assessment book.

Laws 1973, c. 179, § 7, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 8, emerg. eff. April 13, 1992.

§82277.8.  Collection of assessments and delinquent assessments - Reports.

A.  If the county treasurer of each county in which lands of the district are located collects any assessments and delinquent assessments, the county treasurer shall make monthly reports of the sums collected.  On the first day of each month, the county treasurer shall issue a warrant payable to the district for all sums collected.  The county treasurer shall make a report to the district, immediately after October 31 of each year, of the total sums collected and of the assessments not collected for the preceding year.

B.  If the board collects assessments and delinquent assessments, the board shall make monthly reports of the sums collected.  The board shall make a report to the district, at the annual meeting of the electors, of the total sums collected and of the assessments not collected for the preceding year.

Laws 1973, c. 179, § 8, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 9, emerg. eff. April 13, 1992.

§82277.9.  Liens  Collection of delinquent assessments - Invalid assessments - Deeds.

A.  1.  All assessments and all costs and expenses of collecting them shall constitute a lien on the lands against which the assessments have been levied.  Such lien shall attach the date the assessment certificate is filed in the office of the county treasurer and shall continue until paid.  Such lien shall be coequal with the lien of ad valorem taxes and all other taxes and special assessments and shall be prior and superior to all other liens.

2.  Delinquent assessments to be collected by the county treasurer pursuant to Section 277.7 of this title shall be collected in the same manner and at the same time as delinquent ad valorem taxes are collected.  Any tax sale shall include all charges, and such lien may be evidenced by any ad valorem tax sale certificate including said charge substantially in the form required by law.

3.  For delinquent assessments to be collected by the board pursuant to Section 277.7 of this title, any actions by the board to enforce a lien established pursuant to this section shall be maintained in the same manner as actions to enforce a mortgage or deed of trust.

B.  If any assessment is declared invalid, the board shall immediately amend all proceedings, remedy all defects or irregularities and make and provide for the collection of new assessments.

C.  Unless expressly declared to the contrary, no warranty deed or deed made pursuant to a judicial sale shall warrant against any portion of any assessment or assessments levied pursuant to this section except installments due before the date of such deed.

Laws 1973, c. 179, § 9, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 10, emerg. eff. April 13, 1992.

§82277.10.  Money judgments against district.

Money judgments against the district shall be satisfied in the manner provided in Sections 365.1 through 365.6 of Title 62 of the Oklahoma Statutes, for paying judgments against county or other municipal subdivisions of this state.  The district is authorized to levy special assessments to carry out the provisions of this section.

Laws 1973, c. 179, § 10, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 11, emerg. eff. April 13, 1992.

§82277.11.  Construction and assessment elections.

A.  When the board calls an election and submits to the electors the question whether or not a construction plan and an assessment shall be levied to raise money to be used for any of the purposes provided in the Oklahoma Irrigation District Act, the election shall be called upon notice and shall be held and the result thereof determined and declared in all respects in conformity with the bylaws of the district.

B.  The notice shall specify:

1.  the proposed construction plan;

2.  the total amount of money proposed to be raised;

3.  the purpose for which it is intended to be used;

4.  the maximum annual assessments proposed to be levied; and

5.  the number of years the assessment shall continue.

C.  The ballots shall contain the words "Construction and Assessment  Yes" and "Construction and Assessment  No." If a majority of the votes are "Construction and Assessment  Yes," the Board shall, at the time of the annual levy thereunder, levy an assessment sufficient to raise the amount payable.

Laws 1973, c. 179, § 11, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 12, emerg. eff. April 13, 1992.

§82277.12.  Water delivery prohibited in delinquent cases.

No water shall be delivered to any land on which there are delinquent assessments owed to the district.  Before any water user who has been delinquent is entitled to the delivery of water, such water user shall procure from the secretarytreasurer a certificate that all assessments have been paid.

Laws 1973, c. 179, § 12, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 13, emerg. eff. April 13, 1992.

§82-277.13.  Repealed by Laws 1992, c. 69, § 27, emerg. eff. April 13, 1992.

§82277.14.  Irregularity or error in land description not jurisdictional.

Any irregularity or error in a description of land shall not be deemed jurisdictional if the land can otherwise be identified.

Laws 1973, c. 179, § 14, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 14, emerg. eff. April 13, 1992.

§82277.15.  Payment of claims against district.

No claims for goods or services shall be paid by the district until the claims have been allowed by the board.  The claims shall be paid only upon warrants signed by the manager and countersigned by the secretary-treasurer.  The warrants shall state the date authorized by the board and for what purpose.  No warrant shall be issued or obligation incurred unless the district has sufficient funds on hand to pay such warrant when it is presented for payment.  The district shall keep records of each warrant as issued and as presented for payment, showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, and the date of payment.  All warrants shall be drawn payable to the claimant or bearer.

Laws 1973, c. 179, § 15, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 15, emerg. eff. April 13, 1992.

§82277.16.  Consolidation.

Two or more districts desiring to consolidate into one district may file a petition with the Oklahoma Water Resources Board and shall attach the following:

1.  A certified resolution authorizing the same approved by the board of directors of all the districts;

2.  A certified resolution authorizing the same approved by the electors of the districts in a meeting called in each district for that purpose;

3.  Approval by the bondholders of the districts; and

4.  Any additional data and information required by rules and regulations of the Oklahoma Water Resources Board.

After receipt thereof, the Oklahoma Water Resources Board may approve or disapprove the petition as it deems advisable.  If the petition is approved, an amended order shall be issued and filed of record in the office of the county clerk of each county or counties wherein lands included within the consolidated district are located within thirty (30) days after date of issuance.

Laws 1973, c. 179, § 16, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 16, emerg. eff. April 13, 1992.

§82277.17.  Tax exemptions.

A.  All property, owned or purchased by a district, both real and personal and reasonably necessary to accomplish the purposes of the district, shall be exempt from taxation by this state, or by any municipal corporation, county or other political subdivision or taxing district of this state.  All property, products and benefits sold, leased or furnished by a district shall be exempt from sales tax.

B.  All bonds, notes and warrants and the interest thereon issued pursuant to the provisions of the Oklahoma Irrigation District Act shall be exempt from taxation by this state or by any municipal corporation, county or other political subdivision or taxing district of this state.

C.  1.  All districts organized under the provisions of the Oklahoma Irrigation District Act shall be exempt from the payment of sales and use taxes on purchases and use of tangible personal property in this state.

2.  Districts shall be exempt from payment of the vehicle excise tax levied on the transfer for first registration of vehicles purchased and used in this state.

Laws 1973, c. 179, § 17, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 17, emerg. eff. April 13, 1992.

§82277.18.  Dissolution.

A.  Upon petition by twentyfive percent (25%) of the electors of a district, the board shall call a special election to determine whether the district should be dissolved and a settlement of its financial obligations made.

B.  The election shall be conducted as provided by the bylaws of the district.  If the electors vote to dissolve the district, the board shall immediately notify all persons having claims against the district of the result of such election and shall adjust, settle and pay all claims.

C.  If the amount realized from the sale of district property, together with other money of the district, is insufficient to pay the indebtedness of the district, assessments shall continue to be made against the land in the district until all obligations are paid.

D.  Within thirty (30) days after all the property of the district has been disposed of and all of its obligations have been paid, the board shall file a certificate of dissolution in the office of the county clerk of each county in which the district is located, and in the office of the Oklahoma Water Resources Board.  The certificate shall be signed by the president and attested by the secretarytreasurer, with the seal of the district affixed.  The certificate shall state that the district has disposed of its property, has been dissolved and shall describe the lands released from the district.

Laws 1973, c. 179, § 18, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 18, emerg. eff. April 13, 1992.

§82277.19.  Inactive districts.

If a district is inactive, the district judge of the county in which the greater part of the district is situated may designate a board of directors who shall act with the same authority and in the same manner in dissolving the district as if such board had been duly elected officers of the district.

Laws 1973, c. 179, § 19, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 19, emerg. eff. April 13, 1992.

§82277.20.  Holding and conveyance of property.

The district shall hold title to its property in its corporate name for the uses and purposes of the district unless required to hold title in some other name or manner by the United States or this state.  The formation of a district shall not transfer water rights to the district under lands included within the district.  Any district which contracts with the State of Oklahoma or the United States may convey district property, with or without consideration, if such property is needed by this state or the United States in connection with the construction, operation or maintenance of an irrigation project.

Laws 1973, c. 179, § 20, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 20, emerg. eff. April 13, 1992.

§82277.21.  Conflict of interest.

A.  Except for contracts of employment, directors and employees shall not be interested, directly or indirectly, in any contract entered into by the district unless the district court of the county wherein the principal office of the district is located considers the contract, the interest of such persons therein and approves the execution thereof.

B.  Directors and employees shall not:

1.  Directly or indirectly accept or request any compensation, gift, loan, entertainment, favor, or service given for the purpose of influencing such director and employee in the discharge of his official duties;

2.  Directly or indirectly spend district funds or permit any property of the district to be used for political campaigns;

3.  Engage in political campaigns in the name of the district;

4.  Disclose confidential information acquired by reason of their official positions to any person, group, or others not entitled to receive such confidential information; or

5.  Use confidential information acquired by reason of their official position for their personal gain or benefit.

C.  A director shall immediately forfeit his office in the event he sues the district for any action, directly or indirectly, related to the operation of the district.

D.  The failure of a director or employee to comply with these prohibitions shall constitute a willful neglect of duty and shall be grounds for removal from office.

E.  Every person who knowingly and willfully violates this section shall, upon conviction, be guilty of a misdemeanor, and shall be punished by the imposition of a fine of not more than One Thousand Dollars ($1,000.00), or by confinement in the county jail for not more than six (6) months, or by both such fine and imprisonment.

Laws 1973, c. 179, § 21, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 21, emerg. eff. April 13, 1992.

§82-277.22.  Repealed by Laws 1992, c. 69, § 27, emerg. eff. April 13, 1992.

§82277.23.  Electors, who may become.

A.  A municipality may become an elector in the district by action of the council or trustees in execution of the petition by the mayor or chairman and attestation by the clerk.  The mayor or chairman may cast one vote on behalf of such municipality in all district elections and shall agree to pay an amount equal to the assessments against lands owned or held in trust by such municipality.  Membership by such municipality shall not prevent residents therein who are qualified pursuant to the provisions of the Oklahoma Irrigation District Act from being electors of the district.

B.  A corporation may become an elector in the district by action of its board of directors and execution of the petition by its president and chairman and attestation by its secretary-treasurer. The president or chairman may cast one vote on behalf of such corporation in all district elections and shall agree to pay an amount equal to the assessments against lands owned or held in trust by such corporations.

C.  The United States or the State of Oklahoma or any agency or instrumentality thereof, and the Commissioners of the Land Office, may become electors in districts organized pursuant to the Oklahoma Irrigation District Act and are authorized to agree to pay an amount equal to the assessments against lands owned or held in trust by such governmental entity, agency, instrumentality or department responsible for the supervision of land within a district, shall have one vote in the district and may exercise such vote through the chief officer of such agency or his designated representative.

Laws 1973, c. 179, § 23, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 22, emerg. eff. April 13, 1992.

§82277.24.  Salt water  Exemption.

The provisions of the Oklahoma Irrigation District Act shall not apply to the taking, use, or disposal of salt water associated with the exploration, production and recovery of oil and gas.

Laws 1973, c. 179, § 24, emerg. eff. May 16, 1973; Laws 1992, c. 69, § 23, emerg. eff. April 13, 1992.

§82-277.25.  Reclassification of land - Procedure.

A.  The reclassification of land within any irrigation district now or hereafter organized under the provisions of the Oklahoma Irrigation District Act, may be changed in the manner prescribed by this section.  Such reclassification shall not impair or affect the irrigation district's organization, or its rights in or to property or any of its rights or privileges of whatsoever kind or nature, nor shall it affect, impair or discharge any contract, obligation, lien or charge for or upon which it or the owner of lands therein were or might become liable or chargeable had such reclassification not been made.

B.  The holder or holders of title or evidence of title of any body of land situated within the boundaries of any irrigation district, may file with the board a petition in writing, requesting that such land be reclassified.  The petition shall describe the tracts or body of land owned by the petitioners.  The petition shall be deemed to give the assent of the petitioners to the reclassification in said district of the lands described in the petition and such petition shall be acknowledged in the same manner that conveyances of land are required to be acknowledged.

C.  1.  Upon the filing of a petition for reclassification and payment, by the petitioners to the secretary-treasurer, of sufficient monies to pay the costs of all proceedings on the petition, the secretary-treasurer of the district shall cause notice of such petition to be published once in a newspaper published in the county where the office of the directors is situated.  If any portion of said district or land lies within another county or counties then said notice shall be published in a newspaper published within each of said counties.  The notice shall inform the public of:

a. the filing of such petition,

b. the description of the lands mentioned in said petition which are desired to be reclassified in the district,

c. the reason for reclassification, and

d. a meeting at which all persons interested may appear at the office of the board at the time named in said notice and show cause, if any, why said petition should be granted or denied.

2.  The directors shall consider the petition at any regular or special meeting of the board and at the established office and place of business of the district upon a date not earlier than ten (10) days after the publication of the notice.

3.  A copy of the notice, as published, shall be by the secretary-treasurer of the district mailed to each and all of the then owners of the tracts or parcels of land proposed to be reclassified.  The notice shall be so mailed not later than ten (10) days prior to the date set for the hearing.

D.  The board at the time and place mentioned in the notice shall proceed to hear and consider any written comments which may have theretofore been filed by any person interested in said petition for reclassification, and arguments, if any, by persons interested, in support or opposition to the petition.

E.  1.  If, after giving due consideration, the board determines that:

a. the reclassification is not in the best interest of the district,

b. the reclassification will impair the current or future needs of the then existing electors, or

c. the land is not irrigable, not suitable for irrigation or not otherwise necessary for the irrigation district,

the board shall, by resolution, order that the petition be denied. The resolution shall be included in the minutes of the regular or special meeting of the board held for such purpose.

2.  If, after giving due consideration, the board determines that:

a. the reclassification is in the best interest of the district,

b. the reclassification will not impair the current or future needs of the existing electors, and

c. the land is irrigable, is suitable for irrigation or is otherwise necessary for the irrigation district,

the board shall, by resolution, reclassify the lands mentioned in the petition or determine that some defined portion thereof be reclassified.  The resolution shall be included in the minutes of the regular or special meeting of the board held for such purpose.

3.  If, within thirty (30) days from the making of such determination, three-fourths (3/4) of the qualified electors of the district, in writing to the board, protest against the determination of the board, such determination shall be void.

F.  1.  When the reclassification of land is commenced by petition, the board to whom such petition is presented may require as a condition precedent to the granting of the same that the petitioners severally pay to the district such respective sums, as nearly as the same can be estimated by the board, as the petitioners or their grantors would have been required to pay for:

a. their pro rata share of all bonds and the interest thereon which may have previously thereto been issued by said district had the lands been included in the district at the time the same was originally formed or when the bonds were so issued, and

b. irrigation works or water rights purchased other than by issue of bonds.

2.  The board shall prepare an itemized expenditure listing of such costs incurred which shall also include information detailing how any such estimated sums were determined.

G.  1.  Upon the reclassification of land in the district and if no protest has been filed with the board within thirty (30) days after the entry of said resolution as provided in subsection E of this section, a certified copy of the minutes of the board making such change, and a plat of such district showing such change, certified by the president or chairman and secretary-treasurer, shall be filed for record in the office of the county clerk of each county in which the lands of the district are situated.  The district shall remain an irrigation district as fully to all intents and purposes as if the lands which were reclassified in the district had been included or excluded at the organization of the district.  The district as so changed and all the lands therein shall be liable for all existing obligations and indebtedness of the organized district.

2.  Upon filing of the copies of the minutes and the plat, copies thereof, certified by said county clerk, shall be admissible in evidence to prove the reclassification of said lands in the district.

H.  1.  Lands within the boundaries of the district may also be reclassified by resolution of the board.  Notice of the resolution to reclassify shall be given in the same manner as if the reclassification were by petition of the landowners except that the district shall bear all costs of publication and of the proceedings. The board at the time and place mentioned in the notice shall proceed to hear and consider any written objections which may have theretofore been filed by any person interested in the reclassification, and arguments, if any, by persons interested in support or opposition to the resolution.

2.  The board shall give the same consideration required by subsection E of this section for determining whether the lands specified in the resolution should be reclassified.  If, after the proceeding provided by this section, the board determines that the lands specified in the resolution should be reclassified, the board shall adopt the resolution.  The resolution shall be included in the minutes of any regular or special meeting of the directors held for such purpose.

3.  If, within thirty (30) days from the meeting of such determination, three-fourths (3/4) of the qualified electors of the district protest in writing to the board against the reclassification, the reclassification shall be void.

4.  If any owner of the property reclassified pursuant to this subsection disputes the reclassification of such land, the owner may appeal the decision of the district court of the county having jurisdiction over the lands specified by the resolution.

I.  In case of reclassification of any lands by proceedings under this section, the board shall, at least thirty (30) days prior to the next succeeding regular election, make an order redividing such district for the purpose of electing directors to ensure equality in land area and number of electors.

J.  In case of the reclassification of any lands by proceedings under this section, the owners of the reclassified lands if they are to become assessable irrigable lands shall pay the reasonable costs of construction necessary to commence water delivery to said lands.

Added by Laws 1992, c. 69, § 24, emerg. eff. April 13, 1992.

§82-277.26.  Transfer and substitution of land unsuitable for irrigation.

A landowner who owns assessed irrigable land which is no longer useful or suitable for irrigation may transfer and substitute such land for other land owned by such landowner within the district or to land outside of but adjacent to the district when such transfer is approved by the board of directors of the district.  The unsuitable land from which the transfer is made shall become nonirrigable land and the land to which the transfer is made shall become irrigable land.

Added by Laws 1992, c. 69, § 25, emerg. eff. April 13, 1992.

§82501.  State Board authorized to organize conservancy districts  Members of board as directors of districts.

In addition to the powers conferred upon the Conservation Commission of the State of Oklahoma by Article 5, Chapter 70, Oklahoma Statutes of 1931, as amended by House Bill Number 84, of the Fifteenth Legislature, the said Conservation Commission of the State of Oklahoma is hereby authorized and empowered to determine and map proposed water conservancy and/or water improvement districts and/or soil erosion prevention districts and to perfect the organization of such proposed districts in the manner as hereinafter prescribed. For the purposes of this act and other Laws in connection therewith, the members of the Conservation Commission of the State of Oklahoma may be, by the courts upon which jurisdiction is hereinafter conferred, appointed directors of the conservancy districts hereafter created under the authority of this act.

Laws 1935, p. 343, § 1.

§82-502.  Organization of districts - Petition - Notice.

When in the opinion of the Conservation Commission of the State of Oklahoma, the organization of irrigation, flood control, reforestation and/or soil erosion prevention districts is necessary and expedient to effect the purposes and intentions of House Bill No. 84, of the Fifteenth Legislature and all laws to which said act is cumulative, said Commission may perfect the organization of said district or districts by filing with the court hereinafter prescribed a petition alleging the necessity of said district, describing with common certainty the area proposed to be included therein and praying for an order of the court directing the formation and organization thereof.  Upon the filing of such petition, without affidavit or further pleading, the clerk of such court shall give notice to all persons interested in or affected by the formation of any such district by publication once a week for two successive weeks in a newspaper, published in the county seat of each county in which any part of the proposed district is located.  Said notice shall run in the name of the State of Oklahoma, shall be captioned "In the matter of the formation of the ....... conservancy district" and shall be addressed "To all persons interested" in the formation thereof; said notice shall recite the filing of such petition and describe with common certainty the area proposed to be included in such district and shall notify all persons interested or affected by the organization of such district to appear in not less than fifteen (15) days after the date of the first publication of said notice and show cause, if any they have, why such district should not be organized.

(a)  In cases where all of said proposed district lies within one county, the petition for the organization thereof shall be filed with the district court of such county and where the proposed district lies in more than one county, but within one judicial district, such petition may be filed in either county of such judicial district.

(b)  In cases where the proposed conservancy district lies in more than one judicial district, the petition for the formation thereof shall be filed in the Supreme Court of the State of Oklahoma.  When such petition is filed in the Supreme Court of the State of Oklahoma, the clerk shall docket the same as an original action in such Court and the Supreme Court or any member thereof, shall forthwith determine which district court of this state is more conveniently near the center or middle of said proposed district and can hear and determine said petition to the greatest convenience of the people within said district, having in view the customary route of travel; and shall thereupon refer and assign said petition and proceeding to such district court and direct the hearing, determination and control and administration of such proceeding as an original action therein.

Laws 1935, p. 343, § 2 emerg. eff. April 26, 1935.

§82503.  Hearing on petition  Order for formation of district.

Upon the hearing had upon any such petition filed as hereinabove set out, if it shall appear to the court that the purposes of Chapter 70, Article 5, Oklahoma Statutes of 1931, as amended by House Bill No. 84, Of the Fifteenth Legislature, will be best served by the creation of the conservancy district and the owners of a majority of the area of land in the proposed district have not filed written protest against the formation of such district, the court shall, by its findings duly entered of record, adjudicate all questions of jurisdiction and declare the districts organized, giving it a name or number in its discretion, by which it shall be known in all proceedings; provided, that no assessment for benefits shall be levied by a conservancy district created under this act.

Laws 1935, p. 344, § 3.

§82504.  Decree to describe district  State Board as directors.

In such decree the court shall designate the general description of the outline of said district and shall appoint as directors thereof the members of the Conservation Commission of the State of Oklahoma and their successors in office, who shall thereupon have and exercise with reference to such conservancy districts all powers and duties conferred upon said Commission by Chapter 70, Article 5, Oklahoma Statutes of 1931, as amended by House Bill No. 84, of the Fifteenth Legislature of the State of Oklahoma.

Laws 1935, p. 344, § 4.

§82505.  State Board to control district  Redress accorded persons injuriously affected.

Upon the creation of any such conservancy district, as herein provided, the Conservation Commission of the State of Oklahoma, shall have authority and is hereby empowered and authorized to take such action as is deemed necessary by said Commission to properly carry out the intention and purpose of Chapter 70, Article 5, Oklahoma Statutes of 1931, as amended by House Bill No. 84, of the Fifteenth Legislature of the State of Oklahoma, and said Commission or any member thereof, its servants, agents and employees shall have the right of ingress and egress upon all property comprising said conservancy district; provided, that any person, firm or corporation, private or public, who shall consider itself or himself injuriously affected in any manner whatsoever by any act performed by any official or agent of said Commission may seek redress according to subsection (L), Section 6, House Bill No. 84, of the Fifteenth Legislature of the State of Oklahoma.

Laws 1935, p. 344, § 5.

§82506.  Jurisdiction of courts over creation of districts.

Jurisdiction of all actions for the creation of conservancy districts as outlined in this act is hereby specifically conferred upon the various district courts of the State of Oklahoma and upon the Supreme Court of the State of Oklahoma to be exercised in the manner herein prescribed.

Laws 1935, p. 345, § 6.

§82-507.  Costs.

Any petition filed under authority of this act by the Conservation Commission of the State of Oklahoma shall be accepted and filed by the clerk of the court in which the same is filed without costs, and all proceedings thereunder shall be had without cost to the Conservation Commission of the State of Oklahoma, except that such Commission shall be liable for all costs of publishing the notices herein prescribed.

Laws 1935, p. 345, § 7, emerg. eff. April 26, 1935.

§82508.  Appeal from organization of district  Collateral attack.

The Conservation Commission or any landowner affected by any proposed conservancy district or by the creation of any conservancy districts under the provisions of this act, who is aggrieved by any order refusing to establish or establishing such district may, within one hundred eighty (180) days after the rendition of such order, appeal from the same to the Supreme Court of the State of Oklahoma upon giving bond in the sum to be fixed by the court. Provided, however, that where any order is made organizing any such district, such judgment shall not be superseded pending appeal unless fiftyone percent (51%) of the landowners affected by such order join in the appeal.  The organization of any conservancy district hereunder shall not be subject to collateral attack in any suit, action or proceeding except as to jurisdictional questions.

Laws 1935, p. 345, § 8.

§82509.  Act cumulative.

This act shall be cumulative to Chapter 70, Oklahoma Statutes of 1931, as amended by House Bill No. 84, of the Fifteenth Legislature of the State of Oklahoma, and the powers, duties and limitations hereby imposed upon the Conservation Commission of the State of Oklahoma shall be in addition to those already imposed by said laws.

Laws 1935, p. 346, § 10.

§82510.  Partial invalidity.

If any part of this act shall be declared invalid by any court of competent jurisdiction, such decision shall not affect the remaining portions hereof.

Laws 1935, p. 346, § 11.

§82521.  County commissioners  Duties concerning conservation  Cooperation with State Board.

The board of county commissioners of the various counties of the State of Oklahoma are hereby authorized to cooperate with the Conservation Commission of the State of Oklahoma in all instances where such cooperation is necessary and will expedite the provisions of this act or any other act to which this act is cumulative, and such boards are further empowered and authorized to devise methods and means to stop and/or prevent soil erosion or soil drifting in their respective counties.  In any county or any part thereof of the state where the Conservation Commission of the State of Oklahoma has not exercised its powers for the prevention and control of soil erosion, the board of county commissioners may order the land subject to soil erosion and drifting to be cultivated, plowed, listed or planted, or may in any other manner take such steps as are necessary to prevent such soil erosion and drifting.  Upon any such order being made by the board of county commissioners, all owners of land within the district designated by the board of county commissioners shall forthwith take such steps as are designated by said board and in case any land owner shall fail or refuse to comply therewith, the board of county commissioners is hereby authorized to employ agents to go upon the land of any such person who shall fail or refuse to comply with such orders, for the purpose of plowing, ditching, listing or planting the same to prevent soil erosion and drifting, and said board of county commissioners is hereby expressly authorized to assess reasonable charges for such services against such lands affected thereby, which charges and assessments shall be levied and collected as other taxes on real estate; provided, that no order for the plowing, ditching, listing or planting of any lands in any given area shall be ordered by any board of county commissioners unless and until sixty percent (60%) of the land owners of such area have filed with such board of county commissioners written requests for such action.

Laws 1935, p. 345, § 9.

§82526.1.  Ratification and adoption of Compact.

The State of Oklahoma does hereby ratify, approve and adopt the aforesaid Compact, which is as follows:

CANADIAN RIVER COMPACT

The State of New Mexico, the state of Texas, and the State of Oklahoma, acting through their Commissioners, John H. Bliss for the State of New Mexico, E. V. Spence for the State of Texas, and Clarence Burch for the State of Oklahoma, after negotiations participated in by Berkeley Johnson, appointed by the president as the representative of the United States of America, have agreed respecting Canadian River as follows:

ARTICLE I

The major purposes of this Compact are to promote interstate comity; to remove causes of present and future controversy; to make secure and protect present developments within the states; and to provide for the construction of additional works for the conservation of the waters of Canadian River.

ARTICLE II

As used in this Compact:

(a) The term "Canadian River" means the tributary of Arkansas River which rises in northeastern New Mexico and flows in an easterly direction through New Mexico, Texas and Oklahoma and includes North Canadian River and all other tributaries of said Canadian River.

(b) The term "North Canadian River" means that major tributary of Canadian River officially known as North Canadian River from its source to its junction with Canadian River and includes all tributaries of North Canadian River.

(c) The term "Commission" means the agency created by this Compact for the administration thereof.

(d) The term "conservation storage" means that portion of the capacity of reservoirs available for the storage of water for subsequent release for domestic, municipal, irrigation and industrial uses, or any of them, and it excludes any portion of the capacity of reservoirs allocated solely to flood control, power production and sediment control, or any of them.

ARTICLE III

All rights to any of the waters of Canadian River which have been perfected by beneficial use are hereby recognized and affirmed. ARTICLE IV

(a) New Mexico shall have free and unrestricted use of all waters originating in the drainage basin of Canadian River above Conchas Dam.

(b) New Mexico shall have free and unrestricted use of all waters originating in the drainage basin of Canadian river in New Mexico below Conchas Dam, provided that the amount of conservation storage in New Mexico available for impounding these waters which originate in the drainage basin of Canadian River below Conchas Dam shall be limited to an aggregate of two hundred thousand 200,000 acrefeet.

(c) The right of New Mexico to provide conservation storage in the drainage basin of North Canadian River shall be limited to the storage of such water as at the time may be unappropriated under the laws of New Mexico and of Oklahoma.

ARTICLE V

Texas shall have free and unrestricted use of all waters of Canadian River in Texas, subject to the limitations upon storage of water set forth below:

(a) The right of Texas to impound any of the waters of North Canadian River shall be limited to storage on tributaries of said River in Texas for municipal uses, for household and domestic uses, livestock watering, and the irrigation of lands which are cultivated solely for the purpose of providing food and feed for the households and domestic livestock actually living or kept on the property.

(b) Until more than three hundted thousand 300,000 acrefeet of conservation storage shall be provided in Oklahoma, exclusive of reservoirs in the drainage basin of North Canadian River and exclusive of reservoirs in the drainage basin of Canadian River east of the 97th meridian, the right of Texas to retain water in conservation storage, exclusive of waters of north Canadian River, shall be limited to five hundred thousand 500,000 acrefeet; thereafter the right of Texas to impound and retain such waters in storage shall be limited to an aggregate quantity equal to two hundred thousand 200,000 acrefeet plus whatever amount of water shall be at the same time in conservation storage in reservoirs in the drainage basin of Canadian River in Oklahoma, exclusive of reservoirs in the drainage basin of North Canadian River and exclusive of reservoirs east of the 97th meridian; and for the purpose of determining the amount of water in conservation storage, the maximum quantity of water in storage following each flood or series of floods shall be used; provided, that the right of Texas to retain and use any quantity of water previously impounded shall not be reduced by any subsequent application of the provisions of this paragraph (b).

(c) Should Texas for any reason impound any amount of water greater than the aggregate quantity specified in paragraph (b) of this article, such excess shall be retained in storage until under the provisions of said paragraph Texas shall become entitled to its use; provided, that, in event of spill from conservation storage, any such excess shall be reduced by the amount of such spill from the most easterly reservoir on Canadian River in Texas; provided further, that all such excess quantities in storage shall be reduced monthly to compensate for reservoir losses in proportion to the total amount of water in the reservoir or reservoirs in which such excess water is being held; and provided further that on demand by the Commissioner for Oklahoma the remainder of any such excess quantity of water in storage shall be released into the channel of Canadian River at the greatest rate practicable.

ARTICLE VI

OKlahoma shall have free and unrestricted use of all waters of Canadian River in Oklahoma.

ARTICLE VII

The Commission may permit New Mexico to impound more water than the amount set forth in Article IV and may permit Texas to impound more water than the amount set forth in Article V; provided, that no state shall thereby be deprived of water needed for beneficial use; provided further that each such permission shall be for a limited period not exceeding twelve (12) months; and provided further that no state or user of water within any state shall thereby acquire any right to the continued use of any such quantity of water so permitted to be impounded.

ARTICLE VIII

Each state shall furnish to the Commission at intervals designated by the Commission accurate records of the quantities of water stored in reservoirs pertinent to the administration of this Compact.

ARTICLE IX

(a) There is hereby created an interstate administrative agency to be known as the "Canadian River Commission."  The Commission shall be composed of three (3) commissioners, one from each of the signatory states, designated or appointed in accordance with the laws of each such state, and if designated by the President an additional Commissioner representing the United States.  The President is hereby requested to designate such a Commissioner.  If so designated, the Commissioner representing the United States shall be the presiding officer of the Commission, but shall not have the right to vote in any of the deliberations of the Commission.  All members of the Commission must be present to constitute a quorum.  A unanimous vote of the Commissioners for the three signatory States shall be necessary to all actions taken by the Commission.

(b) The salaries and personal expenses of each Commissioner shall be paid by the government which he represents.  All other expenses which are incurred by the Commission incident to the administration of this Compact and which are not paid by the United States shall be borne equally by the three states and be paid by the Commission out of a revolving fund hereby created to be known as the "Canadian River Revolving Fund."  Such fund shall be initiated and maintained by equal payments of each state into the fund in such amounts as will be necessary for administration of this Compact. Disbursements shall be made from said fund in such manner as may be authorized by the Commission.  Said fund shall not be subject to the audit and accounting procedures of the States.  However, all receipts and disbursements of funds handled by the Commission shall be audited by a qualified independent public accountant at regular intervals and the report of the audit shall be included in and become a part of the annual report of the Commission.

(c) The Commission may:

(1) Employ such engineering, legal, clerical, and other personnel as in its judgment may be necessary for the performance of its functions under this Compact;

(2) Enter into contracts with appropriate federal agencies for the collection, correlation, and presentation of factual data, for the maintenance of records, and for the preparation of reports;

(3) Perform all functions required of it by this Compact and do all things necessary, proper, or convenient in the performance of its duties hereunder, independently or in cooperation with appropriate governmental agencies.

(d) The Commission shall:

(1) Cause to be established, maintained and operated such stream and other gaging stations and evaporation stations as may from time to time be necessary for proper administration of the Compact, independently or in cooperation with appropriate governmental agencies;

(2) Make and transmit to the Governors of the signatory states on or before the last day of March of each year, a report covering the activities of the Commission for the preceding year;

(3) Make available to the Governor of any signatory state, on his request, any information within its possession at any time, and shall always provide access to its records by the Governors of the states, or their representatives, or by authorized representatives of the United States.

ARTICLE X

Nothing in this Compact shall be construed as:

(a) Affecting the obligations of the United States to the Indian Tribes;

(b) Subjecting any property of the United States, its agencies or instrumentalities, to taxation by any State or subdivision thereof, or creating any obligation on the part of the United States, its agencies or instrumentalities, by reason of the acquisition, construction or operation of any property or works of whatever kind, to make any payment to any State or political subdivision thereof, state agency, municipality or entity whatsoever, in reimbursement for the loss of taxes;

(c) Subjecting any property of the United States, its agencies or instrumentalities, to the laws of any State to an extent other than the extent to which such laws would apply without regard to this Compact;

(d) Applying to, or interfering with, the right or power of any signatory State to regulate within its boundaries the appropriation, use and control of water, not inconsistent with its obligations under this Compact;

(e) Establishing any general principle or precedent applicable to other interstate streams.

ARTICLE XI

This Compact shall become binding and obligatory when it shall have been ratified by the Legislature of each state and approved by the Congress of the United States.  Notice of ratification by the Legislature of each state shall be given by the Governor of that state to the Governors of the other states and to the President of the United States.  The President is hereby requested to give notice to the Governor of each state of approval by the Congress of the United States.

In Witness Whereof, the Commissioners have executed four counterparts hereof, each of which shall be and constitute an original, one of which shall be deposited in the archives of the Department of State of the United States, and one of which shall be forwarded to the Governor of each state.

DONE at the City of Santa Fe, State of New Mexico, this 6th day of December, 1950.

/s/  JOHN H. BLISS

John H. Bliss

Commissioner for the State of

New Mexico

/s/  E. V. SPENCE

E. V. Spence

Commissioner for the State of

Texas

/s/  CLARENCE BURCH

Clarence Burch

Commissioner for the State of

Oklahoma

Approved:

/s/  BERKELEY JOHNSON

Berkeley Johnson

Representative of the United

States of America.

§82526.2.  Notice of approval of compact.

Notice of approval of said Compact shall be given by the Governor of the State of Oklahoma to the Governor of Texas and to the Governor of New Mexico and to the President of the United States of America as provided in Article XI of said Compact.  Laws 1951, p. 331, Sec. 2.

Laws 1951, p. 331, § 2.

§82526.3.  Approval by Texas and New Mexico  Consent of Congress.

The ratification and approval of said Compact by this state shall not be binding or obligatory until it shall have been likewise approved by the Legislature of the State of Texas and the Legislature of the State of New Mexico and consented to by the Congress of the United States of America.

Laws 1951, p. 331, § 3.

§82531.  Short title  Definitions.

This act may be known and cited as the "Conservancy Act of Oklahoma"; the bonds which may be issued hereunder may be briefly called "conservancy bonds," and shall be so engraved or printed on their face; the districts created hereunder shall be briefly termed "conservancy districts."

The books and records provided for hereunder shall be termed "Conservancy Books of Conservancy Record," and such titles shall be printed, stamped or written thereon.

Wherever the term "publication" is used in this act and no manner specified therefor, it shall be taken to mean three insertions in a weekly paper or in one (1) issue a week for three (3) weeks in a daily newspaper of general circulation in the county or counties wherein such publication is to be made.

Wherever the term "person" is used in this act, and not otherwise specified, it shall be taken to mean person, firm, copartnership, association or corporation, other than county, city, town or other political subdivision.  Similarly, the words "public corporation" shall be taken to mean counties, cities, towns, school districts, road districts, ditch districts, park districts, levee districts and all other governmental agencies clothed with the power of levying general or special taxes or assessments.

Wherever the term "court" is used, and not otherwise specified, it shall be taken to mean the district court wherein the petition for the organization of the district was filed or assigned.

Wherever the terms "land" or "property" are used in this act, they shall, unless otherwise specified, be held to mean real property, as the words "real property" are used in and defined by the laws of the State of Oklahoma, and shall embrace all railroads, tramroads, roads, electric railroads, street and interurban railroads, streets and street improvements, telephone, telegraph, and transmission lines, gas, sewerage and water systems, pipelines and rightsofway of public service corporations, and all other real property whether public or private.

Laws 192324, c. 139, p. 161, § 1; Laws 1957, p. 552, § 1; Laws 1959, p. 374, § 1.

§82532.  Change of names of boards, commissions, etc.  Transfer of powers and duties to Oklahoma Planning and Resources Board.

Whenever the words "Commission of Drainage and Irrigation" occur in Chapter 139 of the 19231924 Session Laws of the State of Oklahoma, and where the words "Commission of Drainage and Irrigation and Reclamation," and whenever the words "Commission of Drainage and Irrigation" occur in said chapter, and whenever the words "Commissioner of Drainage, Irrigation and Reclamation" occur in Chapter 148, Session Laws of Oklahoma 1925, and whenever the words "Conservation Commission" occur in Chapter 70 of the 1927 Session Laws of the State of Oklahoma, and whenever the words "Conservation Commission" occur in Article 2 and Article 3 of Chapter 70 of the 1935 Session Laws of the State of Oklahoma, and whenever the words "Oklahoma Forest Commission" occur in Chapter 146 of the Session Laws of 1925, and whenever the words "Oklahoma Forest Commission," or "Commission" occur in Chapter 102 of the Oklahoma Session Laws of 1927, and whenever the words "The Oklahoma State Planning Board" occur in Article 23 of Chapter 24 of the 1935 Session Laws of Oklahoma, and whenever the words "The State Engineer" occur in Article 2, Chapter 70 of the Oklahoma Statutes of 1931, occur, there shall be substituted therefor "Oklahoma Planning and Resources Board"; and whatever powers, rights and duties and limitation are conferred under Chapter 42 of the Session Laws of 1925 hereby be transferred to the said Oklahoma Planning and Resources Board.

Laws 1927, c. 70, p. 93, § 4; Laws 1937, p. 74, § 6.

§82-541.  Conservancy Districts - Master Conservancy Districts - Purpose - Board of Directors.

A.  There is hereby authorized the formation of conservancy districts within this state.  Each such district shall be designated as a "conservancy district" or "master conservancy district".  Such districts shall not be political corporations or subdivisions of the state.  All of the provisions of this chapter shall apply to all such districts except insofar as special provisions shall be made herein relating to master conservancy districts only.  All provisions of this chapter prescribing the contents of pleadings or instruments and using the term "conservancy district" may be modified to use the term "master conservancy district", when the same shall be applicable.  Provided that in the event a master conservancy district is organized, the obligation including the area of a conservancy district shall become the obligation of the master conservancy district to the extent such obligations relate to water resources development and control.

B.  1.  The district court of any judicial district in this state, or any judge thereof when said court is in vacation, is vested with jurisdiction, power and authority, when the conditions stated in Section 542 of this title are found to exist, to establish conservancy districts, which may be entirely within, or partly within and partly without, the judicial district in which said court is located, for all or any of these purposes:

a. of preventing floods,

b. of regulating stream channels by changing, widening and deepening same,

c. of reclaiming or of filling wet and overflowed land,

d. of providing for irrigation where it may be needed,

e. of regulating the flow of streams,

f. of diverting or in whole or in part eliminating watercourses, or part of the flowage thereof, or

g. of developing and providing water for domestic, industrial and agricultural requirements, and to persons within the territory of the district.  This also may include the construction, operation and maintenance of storage, distribution, treatment, supply and other works, installation, improvements and facilities necessary or incidental thereto.  Provided, that no conservancy district shall construct, operate or maintain distribution facilities within the limits of any municipal corporation.

2.  Incident to any purpose provided in this subsection, and to further enable their accomplishment, a master conservancy district may:

a. straighten, widen, deepen, divert or change the course or terminus of any natural or artificial watercourse,

b. build or rebuild reservoirs, canals, levees, walls, embankments, bridges, or dams,

c. maintain, operate and repair any of the construction herein named, and

d. do all other things necessary for the fulfillment of the purposes of this chapter.

C.  Master conservancy districts may be created to include lands constituting all or any part of the area of one or more conservancy and/or irrigation districts and/or municipal corporations and/or lands not included in any such area or areas.  Provided, however, that no conservancy district nor portion thereof shall be incorporated into a master conservancy district without the consent of at least fifty-one percent (51%) of the owners of land and by owners of at least fifty-one percent (51%) of the land area embraced in the conservancy district or that portion thereof to be incorporated into a master conservancy district.  In addition to any or all of the purposes enumerated in subsection B of this section, master conservancy districts may be created for any or all of the following purposes:

1.  To conduct preliminary surveys and to develop a plan for the comprehensive control, regulation and/or use of water from any designated stream, watercourse or watercourse system and/or its basin;

2.  To coordinate the operations, works and facilities of two or more conservancy districts with each other and with improvements, works, and facilities of the master conservancy district;

3.  To enable the acquisition, construction and maintenance of improvements and facilities for common benefit and/or use of constituent areas;

4.  To permit two or more municipal corporations and/or conservancy districts to pool their resources to effect any or all of the foregoing; and

5.  To enter into contracts with municipal corporations, persons and public agencies for the furnishing to them of water, subject, however, to the proviso in subparagraph g of paragraph 1 of subsection B of this section.

D.  1.  Immediately following organization of a master conservancy district, the first board of directors shall be appointed by the district judge and shall consist of such number of persons as the district judge shall designate to provide equitable representation for the component areas and/or for users contracting for a substantial service from the district, and said directors shall serve until their successors have been selected and qualified.  At the first meeting the directors shall elect a president, vice-president, secretary and treasurer from their number, and shall adopt bylaws for the governing of the business of the district, subject to approval by the district judge, and attend to such other business as may come before said board.  The president shall be the chief executive officer of the district, shall preside at the meetings of the board and shall perform all other functions which are necessary and proper for carrying out the provisions of this act, subject to approval of the board.  The vice-president shall act as president whenever the president is absent, or otherwise incapacitated, or fails to act.  The secretary shall be custodian of the district seal, attest to the signature of the president when law requires that it be attested to and shall be charged with the duty of keeping accurate and detailed minutes of meetings of the board.  The treasurer shall be custodian of all monies, funds and credits of the district and shall keep the books and records of the district in proper form.

2.  All officers and employees handling funds of a master conservancy district shall be bonded in a penal sum of not less than Twenty-five Thousand Dollars ($25,000.00), such bond to be a corporate surety bond approved by the judge of the district court establishing the district, for the faithful performance of their duties.  The bond premiums shall be paid by the district and benefits accrue to said district.

3.  All officers and employees shall execute the customary oath of office, which shall be filed with the secretary of the district.

4.  Within two (2) years after the first board of directors has been appointed by the district judge, the district judge shall appoint members to the board as hereinafter provided and fix the total number of such directors for equitable representation.  Provided, however, each component area, including municipal corporations, cities, towns, irrigation districts, and users contracting for a substantial service from the district may elect their respective representation to the board of directors.

5.  Each component area, including municipal corporations, cities, towns, irrigation districts, and users contracting for a substantial service from the district shall be entitled to representation on the board of directors, in accordance with the ratio which their individual, actual and contingent water storage for which it has contractual obligations to the master conservancy district bears to the total water storage for which there are contractual obligations with said district.  In fixing the number of directors to represent a master conservancy district, each component area or user contracting for a substantial service from the district shall be entitled to at least one director, but no such area or user shall be entitled to more than three directors.  The total number of directors and the representation of each such area or user may be changed by the district judge whenever a reallocation is considered by said judge to be necessary for providing proper representation. Provided, however, that if a master conservancy district has been organized on or before January 5, 1957, under the provisions of this title, which has as a part of its purpose the inclusion of a proposed irrigation district or districts, each such proposed district shall be entitled to one representative on the board of directors of the master conservancy district for a period of five (5) years from the effective date of this act; provided, however, that if the proposed irrigation district or districts, as hereinabove described, are not legally organized and have not executed a contract for the repayment of the irrigation costs with the master conservancy district within the aforementioned five-year period, then said offices of directors representing the irrigation interests shall be discontinued and shall have no further representation on said board of directors; provided, further, that if the proposed irrigation districts are organized and have contracted with a master conservancy district under the laws of this state, then said directors shall be elected or selected as provided in this section pertaining to the second board of directors.

The governing body of each such area or user such as a municipal corporation, city, town, irrigation district, conservation district, and/or other user may select or cause to be elected the person or persons to represent them on the board of directors of the master conservancy district and shall submit the name or names of those selected to the district judge who shall appoint said person or persons to membership on the board of directors; provided, however, that only a freeholder who is a qualified elector of this state as provided by law and residing within any county in which the district or any part thereof is located shall be eligible.

6.  Vacancies occurring of unexpired terms of office on the board of directors shall be filled through appointment by the district judge upon the recommendations of the component area or user authorized to make the original selection.  The district judge shall determine whether persons who have been recommended for appointment hereunder are qualified as provided herein.

7.  The board of directors first appointed, and those subsequently appointed, or elected, are hereby authorized and empowered to appoint a manager and such additional personnel as may be necessary and proper for conducting the business of said district; provided, however, that no employee of the district may be a member of the board.

8.  Upon expiration of the two-year term of office of directors first appointed by the district judge, the next succeeding board of directors shall be elected or appointed so that as nearly as possible one-half (1/2) of their number shall serve a term of two (2) years and the remainder for a term of four (4) years.  The board of directors shall meet and determine their respective term of office by lot.  Thereafter, at the expiration of their respective term of office, directors shall be elected or appointed for a term of four (4) years.

9.  On the first Wednesday following each biennial election or appointment of the members of the board of directors by the district judge, as the case may be, they shall meet and organize as a board and elect officers for service as provided above for the first board.

10.  The board of directors shall perform official actions by resolution and a majority of their number shall constitute a quorum for the transaction of any and all business of the district.  All official actions including final passage and enactment of all resolutions must be approved by a majority of the board of directors present, a quorum being present, at a regular or special meeting.

11.  The board of directors shall hold regular meetings once a month, the date thereof to be established in the district's bylaws or by resolution.  The president or any three members may call such special meetings as may be necessary in the administration of the district's business, provided that at least five (5) days prior to the meeting date the secretary shall have mailed notice thereof to the address which each member shall file with the secretary.  Notices of special meetings may be waived in writing by any director.

12.  Each director shall be reimbursed for all necessary and reasonable expenses incurred in the performance of his duties pursuant to law, as provided for in the State Travel Reimbursement Act.  In addition to any reimbursement for necessary and reasonable expenses received by the director pursuant to this paragraph, each director shall be entitled to receive a per diem of Fifty Dollars ($50.00) per meeting for not more than two meetings a month.

Laws 1923-24, c. 139, p. 162, § 3; Laws 1955, p. 468, § 1, emerg. eff. June 2, 1955; Laws 1957, p. 553, § 2, emerg. eff. June 6, 1957; Laws 1961, p. 619, § 2, emerg. eff. May 16, 1961; Laws 1963, c. 271, § 1, emerg. eff. June 13, 1963; Laws 1980, c. 30, § 1, emerg. eff. March 24, 1980; Laws 1992, c. 133, § 1, eff. July 1, 1992.

§82541.1.  Board of directors  Federal contracts.

The board of directors of any conservancy district or master conservancy district, notwithstanding any other provision of this chapter, and in addition to all other powers conferred by law, hereby is authorized and empowered to enter into any contract or contracts with the dulyconstituted authorities of the federal government under and pursuant to the provisions of Act of Congress approved June 17, 1902, 32 Stat. at Large 388, and Acts amendatory thereof and supplementary thereto (43 U.S.C. Sections 371  611), and is further authorizied and empowered to qualify as a "local organization" as defined in the Watershed Protection and Flood Prevention Act, as amended (68 Stat. 666, 70 Stat. 1088), and to cooperate with the Secretary of Agriculture of the United States in carrying out, maintaining, and operating the works of improvement authorized by said Act, for the accomplishment of the purposes of the district, and by such contract or cooperation to enter into such stipulations and undertakings, assume such duties, establish and enforce such regulations, make such conveyances and assignments, establish such tolls, rates, prices, charges, rentals and assessments, and conform to and enforce such regulations of the Department of the Interior, or such regulations, policies and procedures of the Secretary of Agriculture, pursuant to the aforesaid Federal Acts, as to enable said district to secure the benefits of said Federal Acts.  The board is hereby further authorized and empowered to negotiate and contract with any other federal or state agency and/or any other public entity in matters relating to waters of the district.  For the purpose of such contract or contracts, the board of directors hereby is vested with all powers necessary and requisite to comply with the conditions and requirements of said Federal Legislation, and of regulations promulgated thereunder; and no provision or limitation contained in this Chapter which shall be in conflict with the provisions of such contract or terms of cooperation shall apply to any contracting district, nor shall they impair or limit the power and authority herein conferred.  And such contract or terms of cooperation further may provide that they shall remain in force until the district has fully discharged all obligations incurred to the United States or the State of Oklahoma or its agencies thereunder. Providing, however, no contract shall be made conveying the title or use of any waters of the State of Oklahoma to any person, firm, corporation or other state or subdivision of government, for sale or use in any other state, unless such contract be specifically authorized by an act of the Oklahoma Legislature and thereafter as approved by it.

Laws 1955, p. 469, § 1; Laws 1957, p. 554, § 3; Laws 1961, p. 622, § 3.

§82541.2.  Organization of master conservancy districts.

Upon proper petition master conservancy districts may be organized in the State of Oklahoma under the provisions of this act.

Laws 1955, p. 470, § 3; Laws 1957, p. 558, § 1; Laws 1961, p. 622, § 4.

§82542.  Petition  Signatures  Contents  Transfer by Supreme Court to district court.

Before any court shall establish a district as outlined in Section 541 of this title, a petition shall be filed in the office of the Clerk of the Supreme Court of the State of Oklahoma.  Said petition, shall be signed by owners of at least fiftyone percent (51%) of the land area and by not less than fiftyone percent (51%) of the landowners in the area embraced in the proposed district. The governing body of any city or town shall have the power to instruct the mayor or president of the Board of Trustees to sign any such petition by resolution duly passed and entered on the records of the city or town, and the signature for any city or town, as provided herein, shall be accepted in lieu of the signatures of onehalf (1/2) of the owners of the platted land embraced in the corporate limits of said city or town.  The petition for establishing a master conservancy district encompassing land outside the corporate limits of any city or town must contain the signatures of owners of at least fiftyone percent (51%) of the land area and not less than fiftyone percent (51%) of landowners in the area located outside any city or town embraced within the proposed district.

The petition shall be in writing and shall set forth:

First:  The proposed name of the district.

Second:  The necessity of the proposed work and that it will be conducive to the public health, safety, convenience and welfare.

Third:  A general description of the purpose of the contemplated improvement and a map of the territory to be included in the proposed district.  Said description may be given by legal subdivisions or metes and bounds, but it shall be sufficient to accurately describe the outside boundary of the said territory to be included in the district.  Said map and description of outside boundary shall be the basis upon which the court makes its findings of jurisdiction, and if the court finds that the required percentage of signatures of owners of land as shown by outside boundaries of the map attached to the petition have been filed, then the court shall have jurisdiction of the said district subject to appeal as provided herein.  Said district need not be contiguous provided it be so situated that the public health, safety, convenience or welfare will be promoted by the organization as a single district of the territory described and provided further that the intervening territory be not benefited by the construction of the works in the district so formed.

Fourth:  Said petition shall pray for the organization of the district by the name proposed.

The Clerk of the Supreme Court shall docket said petition as an original action in said Court under the name:

In re:  Conservancy District No. ______, and all such proceedings shall successively be numbered serially from No. 1 upward.

The said Supreme Court shall within ten (10) days after the filing of such petition determine which district court of said State is most convenient near the center or middle of said district and can hear and determine said petition with greatest convenience to the people within said proposed district, having in view the customary routes of travel; and shall thereupon refer and assign said petition and proceedings to such district court and direct hearing, determination, control and administration of such proceedings as an original action therein, conformable to laws. Provided, that where all of proposed conservancy district is in one judicial district, the proceeding shall be filed originally with some court clerk in such judicial district in a county embraced within the proposed conservancy district and said court shall exercise complete jurisdiction.

No petition with the requisite signatures shall be declared null and void on account of alleged defects, if the court has once obtained jurisdiction, but the court may at any time after obtaining jurisdiction permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the territory, or in any other particular; and said petition may be further amended by including in the proposed district additional area; Provided, that there shall be sufficient signatures on the original petition, together with those upon any such amendment, to meet the requirements of inclusion of such area had the same been included in the original petition.

Several exactly similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition.  All such petitions filed prior to the first hearing of said petition shall be considered by the court as though filed with the first petition placed on file.

In determining when a sufficient number of landowners have signed the petition, the names of the owners of land as shown by the tax roll of the county shall be conclusive for all purposes of this act except that any successor in title to any owner so shown may sign for such person or persons named on the tax roll if it be appropriately indicated: Provided, if any city or town or any part thereof lies within any such proposed district, or if any such city or town has in such district or on any stream below any such improvements any water dams and reservoirs which will be rendered permanently benefited by such improvements, then all property in such city or town shall contribute to the cost of such improvements by contributing to the cost to such city or town as a whole in that proportion which the assessed value of each assessed unit of real property bears to the total assessed value of the real property in such city or town.

Nothing herein provided shall affect the legality of any district created prior to the effective date hereof; and all proceedings for formation of districts, and all districts established, pursuant to former law are hereby validated as though fully conforming to the provisions hereof.

Laws 192324, c. 139, p. 162, § 4; Laws 1957, p. 555, § 4; Laws 1961, p. 622, § 6; Laws 1963, c. 271, § 2, emerg. eff. June 13, 1963. der 82542

§82543.  Court costs.

At the time of filing the petition, the petitioners shall deposit as court costs the sum of Twentyfive Dollars ($25.00), which deposit shall be in lieu of bond and the court may require such additional deposits of costs as may be necessary from time to time.

Laws 192324, c. 139, p. 164, § 5; Laws 1927, c. 70, p. 93, § 5; Laws 1959, p. 375, § 2.

§82544.  Notice of hearing on petition.

Immediately after the filing of such petition, the clerk of the district court, with whom such petition is filed, or to whom it has been assigned, shall cause notice by publication, to be made of the pendency of the petition and of the time and place of the hearing thereon, and said notice as provided herein shall be given in each county affected by the district, and the time of hearing shall be not less than sixty (60) days from the date of the first publication. Said notice shall also include a map of the proposed district. Provided, that for any district created prior to the passage of this act in which notice of hearing petition was published in only one newspaper in a county affected by the district, such notice shall be deemed sufficient.  The district court in which the petition was filed, or to whom it was assigned, shall thereafter, for all purposes of this act, except as hereinafter otherwise provided, maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district, and of lands and other property to be included in said district, or affected by said district, without regard to the usual or other limits of its jurisdiction and shall convene at the convenient county seat.

Laws 192324, c. 139, p. 164, § 6; Laws 1927, c. 70, p. 94, § 6; Laws 1955, p. 471, § 1; Laws 1961, p. 624, § 8; Laws 1963, c. 271, § 3; Laws 1967, c. 382, § 25, emerg. eff. May 23, 1967.

§82-545.  Hearing on petition - Objections - Declaration of organization - Corporate powers - Appeal - Decree as final order.

Any owner of real property in said proposed district who wishes to object to the organization and incorporation of said district shall, on or before the date set for the cause to be heard, file, by attorney or in person, his objections why such district should not be organized and incorporated.  Such objections shall be heard by the court as an advance case without unnecessary delay.  Upon the said hearing if it shall appear that the purpose of this act would be subserved by the creation of the conservancy district, and that fiftyone percent (51%) or more of the landowners and number of acres of land within the proposed district have filed written petitions requesting formation of said district, and that by the date of said hearing fiftyone percent (51%) of the number of owners and acres of land in the proposed district have not filed written protest against the formation of the district, the court shall after hearing all evidence and objections, as justice and equity require, by its findings, duly entered of record, adjudicate all questions, and declare the district organized and give it a corporate name, as "Conservancy District No. ______ of the State of Oklahoma," by which in all proceedings it shall thereafter be known.  The district shall be a body corporate with all the powers of a corporation, shall have perpetual existence, with power to sue and be sued to the same extent as an individual in like cases, to incur debts, liabilities and obligations; to exercise the right of eminent domain and of taxation and assessment as herein provided; to issue bonds and to do and perform all acts as herein expressly authorized and all acts necessary and proper for the carrying out of the purpose for which the district was created, and for executing the powers with which it is invested.  In such decree the court shall designate the general description of the outline of said district substantially as set out in petition and designate the place where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district, if practicable, and if not practicable, within one of the counties affected by the districts and which may be changed by order of court from time to time.  The regular meetings of the board of directors shall be held at such office or place of business but for cause may be adjourned to any other convenient place.  The official records and files of the district shall be kept at the office so established.  If the court finds that the property set out in said petition should not be incorporated into a district, it shall dismiss said proceedings and adjudge the costs against the signers of the petition in the proportion of the interest represented by them.  Any petitioner may within sixty (60) days after the refusal, appeal from an order refusing to establish or establishing such district, to the Supreme Court of the State of Oklahoma, upon giving bond in a sum to be fixed by the Court.  After an order is entered establishing the district, such order shall, unless appeal be taken within ninety (90) days, be deemed final and binding upon the real property within the district, and shall finally and conclusively establish the regular organization of the said district, except as to jurisdictional questions, against all persons, except the State of Oklahoma upon suit commenced by the Attorney General.  Any such suit by the Attorney General must be commenced within thirty (30) days after said decree declaring such district organized as herein provided, and not otherwise.  The organization of said district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized, except as to jurisdictional questions.

Laws 1923-24, c. 139, p. 165, § 7; Laws 1927, c. 70, p. 94, § 7; Laws 1955, p. 471, § 2; Laws 1963, c. 271, § 4, emerg. eff. June 13, 1963.

§82546.  Decree of incorporation filed with Secretary of State.

Within ten (10) days after the said district has been declared a corporation by the court, the clerk of the court shall transmit to the Secretary of State, and the county clerk in each of the counties having lands in said districts, copies of the findings and the decree of the court incorporating said district.

The same shall be filed and recorded in the office of the Secretary of State in the same manner as articles of incorporation are now required to be filed and recorded under the general law concerning corporations and copies shall also be filed and recorded in the office of the county clerk of each county in which a part of the district may be, where they shall become a permanent record, and the county clerk of each county shall receive a fee of Two Dollars ($2.00) for filing, recording and preserving the same, and the Secretary of State shall receive for filing and recording said copies such fees as now are or hereafter may be provided by law for like services in similar cases.  Laws 192324, c. 139, p. 166, Sec. 8; Laws 1955, p. 472, Sec. 3.

Laws 192324, c. 139, p. 166, § 8; Laws 1955, p. 472, § 3.

§82547.  Irrigation districts  Formation.

Districts may be formed under the provisions of this act for irrigation, or partly for irrigation, by a substantial compliance with the terms as near as possible.  But no such district in its construction or operation shall in any manner interfere with works for the prevention of floods, or the drainage of lands, or materially diminish their protective value.  And the court organizing such irrigation district shall require a statement in the petition and proof to the effect that the organization and operation of the same will not materially interfere with any work or plans for flood prevention, the drainage or protection of lands, or the flow of waters covered by the terms of a contract.  Nor shall any improvement under this act deprive the owners of lands lying upon any stream of water of the ordinary flow in said stream sufficient for domestic and stock uses, without compensation therefor.

Subject to the above, the board of directors shall have the same powers as are herein conferred generally by its provisions as far as applicable.

Special assessments shall be levied and bonds issued as already provided, using the words "Conservancy Special Assessments," or "Conservancy Bonds."

Laws 192324, c. 139, p. 198, § 70; Laws 1957, p. 556, § 5.

§82549.  Amendment of district boundaries to include other necessary lands  Validation.

Any time subsequent to the entry of the decree creating the district, and prior to the filing of the report of the board of appraisers, land situated outside of the district boundaries, necessary to accomplish the purposes of the district, may be included within the boundaries of said district.  Said lands may be included within the boundaries of said district, by the filing, with the court having jurisdiction of said district, a petition, signed by owners of at least fiftyone percent (51%) of the land area and by not less than fiftyone percent (51%) of the landowners in the area proposed to be added to the said district.  Proceedings of said petition shall conform to the proceedings to create a district as provided in this title.  Upon said hearing, if the court finds that said land is reasonably necessary to be included within said district to accomplish the purposes for which said district was originally created, the court shall amend the boundaries of the district to include said land.

Any amendments to the boundaries of a district heretofore made by a court having jurisdiction thereof according to the procedure herein provided are hereby validated.

Laws 1967, c. 382, § 23, emerg. eff. May 23, 1967.

§82561.  Appointment of directors  Election of successors.

Within thirty (30) days after entering the decree incorporating said district, the judge having jurisdiction shall call an election of a temporary board of directors, and cause notice thereof to be given by publication thereof in each county in which lands of the district are situated, the last insertion to be not less than thirty (30) nor more than sixty (60) days before the date of such meeting, calling a meeting of all of the owners of land within the district at a day and hour specified, at some place in the judicial district in which the district was organized, for the purpose of electing a temporary board of three (3) directors who shall be residents within a county in which the district is located and shall be owners of land within the district; provided, that not more than one director shall be chosen from any one county affected by the district, if there are more than two counties affected by the district.  The district judge shall conduct the election and at such election each and every owner of any land within the district shall be entitled to one vote for each director, in person or by proxy in writing, duly signed and verified by affidavit.  The owners of land voting in such election, either in person or by proxy, shall constitute a quorum for the purpose of holding such election.  The directors elected shall serve until the first permanent board of directors is elected, as hereinafter provided.

Within twenty (20) days after the confirmation of appraisements of benefits for said district, the court clerk of the district court in which the petition has been filed, or to which it has been assigned, shall give notice, as heretofore provided, calling a meeting of the owners of all the lands on which appraised benefits have been confirmed situated in said district, at a day and hour specified at some public place in the judicial district in which the district was organized, for the purpose of electing a permanent board of three (3) directors who shall be residents within a county in which the district is located and shall be owners of land on which appraised benefits have been confirmed.  The president of the temporary board of firectors shall, in open court and under the supervision of the district judge, conduct the election, and at such election each and every owner of any lands on which appraised benefits have been confirmed shall be entitled to one vote for each director, in person or by proxy in writing duly signed and verified by affidavit.  Said election shall be for terms of one (1), two (2) and three (3) years, and thereafter the terms of directors shall be three (3) years from the date of said election and they shall serve until their successors shall have been elected and qualified as hereinbefore provided.

Each year the court clerk of the district court shall give notice, as heretofore provided, for the yearly election of the Director whose term expires.  The director with the longest term left shall, in open court and under the supervision of the district judge, conduct the election.

The Oklahoma Water Resources Board at any election or meeting may represent the State of Oklahoma and shall have the right to vote for directors or in any matter that shall come up properly before any election or meeting to the extent of the assessment against land owned by the state in such district, which vote may be cast by any person designated by said Oklahoma Water Resources Board; guardians may represent their wards, executors and administrators may represent estates of deceased persons, and private corporations may be represented by their officers or dulyauthorized agents; and any city, county or municipality may be represented by its officers or agents dulyauthorized.

The owners of land on which appraised benefits have been confirmed, voting in the election of a permanent board of directors, either in person or by proxy, shall constitute a quorum for the purpose of holding such election or any election thereafter.  The persons receiving a majority of the votes cast in any election shall be elected, and the district judge under whose supervision the election is held shall make and enter an order setting forth the results of said election, naming the elected Directors and specifying their respective terms.

Any director appointed or elected may be removed by the district judge having jurisdiction of the conservancy district, for dishonesty, incompetency or failure to perform the duties imposed upon him by this chapter, and any vacancies which may occur in any office shall be filled by appointment by the district judge having jurisdiction of the district for the unexpired term of said Director, such appointee to be qualified as herein set forth.

Laws 192324, c. 139, p. 166, § 9; Laws 1955, p. 470, § 2; Laws 1959, p. 375, § 3; Laws 1967, c. 382, § 1, emerg. eff. May 23, 1967; Laws 1976, c. 254, § 1, emerg. eff. June 15, 1976. 9

§82562.  Board of Directors to organize  Records.

Each director before entering upon his official duties shall take and subscribe to the Constitutional oath before a suitable officer and further that he will honestly, faithfully and impartially perform the duties of his office, and that he will not be interested directly or indirectly in any contract let by said district, which said oath shall be filed in the office of the clerk of said court in the original case.  Upon taking the oath, the Board of Directors shall choose one of their number President of the Board, and shall elect some suitable person Secretary of the Board, who may or may not be a member of the Board.  Upon organization of the Board of Directors, and as often thereafter as may be necessary to correctly reflect all changes therein, a certificate shall be filed in the initial case, by the President of the Board, setting forth the names, addresses and official titles of all officers of the District.  Such Board shall adopt a seal, and shall keep in a wellbound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts, which record and proceedings, so recorded, shall be signed by the said Board of Directors or such members of said Board, concurring in said acts or proceedings, at the time of the making of such record or on date of the first meeting of the Board thereafter, which shall be open to the inspection of the owners of property in the district, as well as to all other interested parties, said record is hereby declared to be the official record of the district, and shall be conclusive evidence as to all actions, proceedings and notices and the contents thereof affecting said district.

Laws 192324, c. 139, p. 167, § 10; Laws 1967, c. 382, § 2, emerg. eff. May 23, 1967.

§82563.  Quorum.

A majority of the directors shall constitute a quorum, and a concurrence of the majority in any matter within their duties shall be sufficient for its determination.  Laws 192324, c. 139, p.  168, Sec. 11.

Laws 192324, c. 139, p. 168, § 11.

§82564.  Secretary and other employes or agents.

The secretary shall be the custodian of the records of the district and of its corporate seal and shall assist the board in such particulars as it may direct in the performance of its duties.  It shall be the duty of the secretary to attest, under the corporate seal of the district, all certified copies of the official records and files of the district that may be required of him by the provisions of this Act, or by any person ordering the same and paying the reasonable cost of transcription and any portion of the record so certified and attested shall be prima facie evidence of the facts therein contained.  The secretary shall serve also as treasurer of the district, unless a treasurer is otherwise provided for by the board.  The board may also employ and discharge a chief engineer who may be an individual, copartnership or corporation, or a member of the board of directors, who is a civil engineer may be designated as chief engineer of the district; an attorney; and such other engineers, attorneys and other agents and assistants as may be useful and necessary; and may provide for their compensation, which, with all other necessary expenditures, shall be taken as a part of the cost of the improvement.  The employment of the secretary, treasurer, chief engineer and attorney for the district shall be evidenced by agreements in writing, which, so far as possible, shall specify the amounts to be paid for their services and be approved by the court, having jurisdiction of the proceedings.  The chief engineer shall be superintendent of all the works and improvements, and shall make a full report to the board each year, or oftener if required by the board, and may make such suggestions and recommendations to the board as he may deem proper.  Laws 192324 ch. 139, P. 168, Sec. 12.

Laws 192324, c. 139, p. 168, § 12.

§82565.  Plan of improvements  Inspection  Objections  Hearing  Dissolution in certain cases  Proceedings concerning plan.

Upon their qualification, the board shall prepare or cause to be prepared a plan for the improvements for which the district was created.  Such plans shall include such maps, profiles, plans and other data and descriptions as may be necessary to set forth properly the location and character of the work, and of the property benefited or taken or damaged, with estimates of cost and specifications for doing the work.

In case the board of directors finds that any former survey made by any other district or in any other manner is useful for the purposes of the district, the board of directors may take over the data secured by such survey, or such other proceedings as may be useful to it, and may pay therefor an amount equal to the value of such data of such district. No construction shall be made under the authority of this act which will cause the flooding of any land, village or city or which will cause the water to back up into or on any land, village or city, unless the board of directors shall have acquired and paid for the right to use the land affected for such overflow purpose and shall have paid all damages incident thereto. No railroad shall be required to be constructed with a grade in excess of the ruling grade then existing upon that division of said railroad whereon said change is required, without just compensation.  Upon the completion of such plan, the board shall file a copy of the plan with the court clerk of the court having jurisdiction of such district and cause the court clerk to give notice by publication as provided herein in each county of said district, of the completion of said plan, and shall permit the inspection thereof at his office, by all persons interested.  Said notice shall fix the time and place for the hearing by the court of all objections to said plan, not less than ten (10) days nor more than thirty (30) days after the last publication of said notice.  Any owner of land which will be benefited or directly affected by the construction, operation and maintenance of works proposed in said plan, whether inside or outside of said district, may object to the approval of said plan.  All objections to said plan shall be in writing and be filed with the said court clerk at least five (5) days before the date of hearing fixed in said notice, provided, however, that the court, for good cause shown, shall have authority to extend the time for filing said objections in its discretion.  If at said date the owners of a majority of the area of land in the said district shall file a protest and objection to the plan as a whole, then the court shall order an assessment of the properties in said district sufficient to pay the cost of the proceedings up to said time, said costs to be fixed by the court, and to be prorated equally upon the property included in said district, provided, however, that no assessment for said purpose shall be more than twenty cents ($0.20) per acre on agricultural lands.  Upon the collection of said assessments the court shall order said district dissolved.  If said district be not dissolved by the court, the court shall hear said objections and adopt, reject or refer back said plan to said board of directors.  If said court shall reject said plan, then said board shall proceed as in the first instance under this section to prepare another plan.

If the court should refer back said plan to said board for amendment, then the court shall continue the hearing to a day certain without publication of notice.

If the court refers back said plan to said board, then a certified copy of said journal entry of said court shall be filed with the secretary of the board of directors, and by him be incorporated into the records of the district.  The official plan may be altered in detail from time to time until the assessment roll is filed, and of all such alterations the appraisers shall take notice.  But after the assessment roll has been filed in court, no alterations of the official plan shall be made except as provided herein.

Laws 192324, c. 139, p. 168, § 13; Laws 1955, p. 473, § 4; Laws 1959, p. 376, § 4; Laws 1967, c. 382, § 3, emerg. eff. May 23, 1967.

§82565.1.  Dissolution of conservancy districts.

A conservancy district created under the provisions of the Conservancy Act of Oklahoma may be dissolved by the district court having jurisdiction of said district, upon an application for that purpose filed by a majority of the members of the board of directors of such district, or upon the petition of a majority of the landowners in such district.  Any such application shall be in writing and shall set forth either that a plan for the improvements for which the district was created has not been prepared and that there is little likelihood that such a plan will be prepared within the next three (3) years; or, that a plan has been prepared but no assessments have been approved by the court and that a period of ten (10) years has elapsed since approval of the plan and that there is little likelihood that such assessment will be made against the benefited land within the next three (3) years.  Such application shall further set forth that all indebtedness of said district has been paid in full and that said district has no indebtedness outstanding and that it will be in the best interests of all landowners within said district to have the district dissolved. Said application must be signed by a majority of the members of the board of directors, or by a majority of the landowners within such conservancy district.  Said application shall be filed with the clerk of the district court having jurisdiction of such district. If the judge of the district court having jurisdiction of such district is satisfied that the application is in conformance with the provisions of this act, he shall order the clerk of said court to give notice by publication, to be made of the pendency of the application and of the time and place of the hearing thereon, and said notice as provided herein shall be given in each county affected by the district and the time of hearing shall not be less than sixty (60) days from the date of the first publication.  Any owner of land in said district who desires to object to the dissolution of said district shall, before the date set for the application to be heard, file his objections and state the reasons why such district should not be dissolved.  Upon said hearing, if the court finds from the evidence presented that the application has been signed by a majority of the members of the Board of Directors or by a majority of the landowners in said district and either that a plan for the improvements for which the district was created has not been prepared and that there is little likelihood that such a plan will be prepared within the next three (3) years; or, that a plan has been prepared but no assessments have been approved by the court and that a period of ten (10) years has elapsed since approval of the plan and that there is little likelihood that such assessment will be made against the benefited land within the next three (3) years, and if the court further finds that all indebtedness of said district has been paid in full and that said district has no indebtedness outstanding and that it will be in the best interests of all landowners in the district to have the district dissolved, the court shall declare said conservancy district dissolved.  Within thirty (30) days after the court has declared said district dissolved, the clerk of said court shall transmit to the Secretary of State, and the county clerk in each of the counties having lands in said district, copies of the order of the court dissolving said district.

Laws 1968, c. 337, § 1, emerg. eff. May 9, 1968; Laws 1976, c. 122, § 1, emerg. eff. May 18, 1976.

§82566.  Execution of plan  Powers of directors.

The board of directors shall have full power and authority to devise, prepare for, execute, maintain and operate any or all works or improvements necessary or desirable to complete, maintain, operate and protect the official plan.  They may secure and use men and equipment under the supervision of the chief engineer or other agents, or they may in their discretion let contracts for such works, either as a whole or in parts.  Laws 192324 ch.  139, P. 170, Sec. 14.

Laws 192324, c. 139, p. 170, § 14.

§82567.  Entry upon lands for surveys and examinations.

The board of directors of any district organized under this act, or their employees or agents, including the contractors and their employees, and the members of the Board of appraisers and their assistants, may enter upon lands within or without the district in order to make surveys and examinations to accomplish the necessary preliminary purposes of the district, or to have access to the work, the district being liable, however, for actual damages done, but no unnecessary damage shall be done.  Laws 192324 ch.  139, P.  170, Sec. 15.

Laws 192324, c. 139, p. 170, § 15.

§82568.  Protection, reclamation or irrigation of lands  Petition and notice of action.

In order to effect the protection, reclamation or irrigation of the land and other property in the district, the board of directors is authorized and empowered to clean out, straighten, widen, alter, deepen or change the course or terminus of any ditch, drain, sewer, river, water course, pond, lake, creek or natural stream in or out of said district; to fill up any abandoned or altered ditch, drain, sewer, river, watercourse, pond, lake, creek or natural stream, and to concentrate, divert or divide the flow of water in or out of said district; to construct and maintain main and lateral ditches, sewers, canals, levees, dikes, dams, retardation dams, irrigation dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and siphons and any other works and improvements deemed necessary to construct, preserve, operate or maintain the works in or out of said district; to construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed in or out of said district; to construct or elevate roadways and streets; to construct any and all of said works and improvements across, through or over any public highway, canal, railroad rightofway, track, grade, fill or cut, in or out of said district; to remove or change the location of any fence, building, railroad, canal or other improvements in or out of said district; and shall have the right to hold, encumber, control, to acquire by donation, purchase or condemnation, to construct, own, lease, use and sell real and personal property, and to acquire, construct, own, lease, use or sell any easement, riparian right, railroad rightofway, canal, cemetery, sluice, reservoir, holding basin, mill dam, water power, wharf, holding basin or franchise in or out of said district for rightofway, or for any necessary purpose, or to acquire, own, lease, use and sell any real estate for material to be used in constructing and maintaining said works and improvement, to replat or subdivide land, open new roads, streets and alleys, or change the course of any existing one; provided, however, that said board of directors shall not exercise any of said powers specified herein without first having in the court having jurisdiction a full and complete petition stating in detail the acts intended to be done, and upon the filing of said petition, a notice shall be published in the county or counties in said district, as hereinbefore provided, setting forth the nature of the relief prayed for, which notice shall be published for not less than thirty (30) days, and shall specify a date on which said petition will be heard by said court, and in the event a protest is filed, said court shall hear all parties interested and make its decree thereon and said decree may be appealed to the Supreme Court of the State of Oklahoma, as is provided in our statutes relating to civil procedure.  The decree of said Court on said hearing shall, either grant in whole or in part, or deny the relief prayed for.

Laws 192324, c. 139, p. 170, § 16; Laws 1927, c. 70, p. 95, § 8. Laws 192324, c. 139, p. 170, § 16; Laws 1927, c. 70, p. 95, § 8.

§82569.  Contracts  Advertisement  Bond  Waiver of advertisement in emergency  Review by court.

When it is determined to let the work of a conservancy district by contract, contracts in amounts to exceed Seven Thousand Five Hundred Dollars ($7,500.00) shall be advertised after notices calling for bids have been published once a week, for three (3) consecutive weeks completed on date of last publication, which shall not be less than fourteen (14) days from the first publication, in at least one newspaper in each county, where any part of the work under terms of the contract is to be performed, and the board may let said contract to the lowest and best bidder, who shall give a good and approved bond, with ample security, equal in amount to the total of the bid, conditioned on the carrying out of the contract, to completion, and shall file the said bond and contract with the secretary of said district in amount and conditions as provided by law, conditioned on the carrying out of the contract.  But this contract shall not be let to another than the lowest bidder until a hearing before the court has been had with notice to all parties interested, as ordered by the court and an order obtained from the court.  Such contract shall be in writing, and shall be accompanied by or shall refer to plans and specifications for the work done, prepared by the chief engineer. Said contract shall be approved by the board of directors and signed by the president of the board and by the contractor, and shall be executed in duplicate.  Provided, that in case of sudden emergency when it is necessary in order to protect the district, the advertising of contracts may be waived upon the unanimous consent of the board of directors, with the approval of the court or the judge in vacation; and provided, further, that the action of said board of directors in awarding a contract shall, upon application of any interested taxpayer, be reviewed by the district court at a time and place specified by the judge of said court and the order of said district court may be appealed from, by either the board of directors or any interested taxpayer, to the Supreme Court of the State of Oklahoma in the same manner as other appeals under civil procedure.

Laws 192324, c. 139, p. 171, § 17; Laws 1927, c. 70, p. 96, § 9, emerg. eff. March 23, 1927; Laws 1963, c. 271, § 5, emerg. eff. June 13, 1963; Laws 1992, c. 133, § 2, eff. July 1, 1992.

§82570.  Dominant right of eminent domain.

Said board, where necessary for the purpose of this act, shall have dominant right of eminent domain over the right of eminent domain of railroad, telegraph, telephone, gas, water power and other companies and corporations, and over townships, villages, counties and cities. In the exercise of this right due care shall be taken to do no unnecessary damage to other public utilities, and, in case of failure to agree upon the mode and terms of interference, their operation or usefulness shall not be interfered with beyond the actual necessities of the case, due regard being paid to the other public interest involved.

Oil, gas and minerals are specifically excluded from the right to condemn, except to the extent necessary to prevent activities adversely affecting the purposes of the district.

Laws 192324, c. 139, p. 171, § 18; Laws 1967, c. 382, § 4, emerg. eff. May 23, 1967.

§82571.  Condemnation under general law.

Said board shall also have the right to condemn for the use of the district any land or property within or without said district, according to the procedure provided by law for the condemnation of land or other property taken for telegraph, telephone and railroad rightsofway.  Laws 192324, c. 139, p. 171, Sec. 19.

Laws 192324, c. 139, p. 171, § 19.

§82571.1.  Condemnation for easement purposes  Damages.

When the board of directors of a conservancy district determines that a lesser estate is needed for flood control purposes than fee simple absolute, the board shall have the right to condemn for easement purposes an easement as may be required.

In such cases, the measure of damages payable to a landowner shall be the difference in the fair market value of the entire tract with the easement and the fair market value of the entire tract without the easement.  Commissioners or jurors shall take into consideration in assessing damages for permanent inundation or for flowage easements for intermittent inundation of land, the estimated or anticipated frequency of inundation, the value of the remnant of the estate for landowner's agricultural or other economic use, and such other relevant factors as may be ascertained or anticipated by reasonable evaluation.

Added by Laws 1988, c. 50, § 1, eff. Nov. 1, 1988.

§82572.  Regulations to protect works  Enforcement  Penalty.

Where necessary in order to secure the best results from the execution and operation of the plans of the district, or to prevent damage to the district by the deterioration or misuse, or by the pollution of the waters, of any water course therein, the board of directors may make regulations for and may prescribe the manner of building bridges, roads, or fences or other works in, into, along or across any channel, reservoir, or other construction; and may prescribe the manner in which ditches or other works shall be adjusted to or connected with the works of the district or any watercourse therein.

The construction of any works in a manner harmful to the district or to any water course therein, and in a manner contrary to that specified by the directors, shall be a misdemeanor, and upon conviction shall be punishable by a fine of not more than Five Hundred Dollars ($500.00).  The directors shall have authority to enforce by mandamus or otherwise all necessary regulations made by them and authorized by this act, and may remove any harmful construction or may close any opening improperly made.  Any person, corporation or municipality willfully failing to comply with such regulations shall be liable for all damages caused by such failure and for the cost of renewing any construction damaged or destroyed.

Laws 192324, c. 139, p. 171, § 20.

§82573. Bridges or other structures  Changes  Notice  Damages  Appeal.

Whenever the official plan requires the building, modification, removal, or rebuilding of any bridge, grade, aqueduct, or other construction, and a hearing upon the report of the appraisers has been had and a final order issued by the court for appraisals and assessments affecting such construction, the owner of said bridge, grade, aqueduct or other structure shall be bound to make such changes or adjustments within the time specified in the official plan, or within the time directed by the court, which time shall be a reasonable one under all circumstances.  In case such changes or adjustments are not made, the board of directors may make such adjustments or removals.  If the change or improvement of a natural water course is made necessary by the insufficiency of the bridge or other structure to permit the water of the stream to pass through it in time of high water, the work of altering or removing said bridge or other structure shall be at the expense of the owner.  Before the removal or modification of any works outlined in this section, the board of directors shall give thirty (30) days' notice to the owner of such bridge or such construction that the same be adapted to the plans.  In case the owner of any bridge or other structure shall object to the modification or removal of such bridge or other structure on the ground that the cost of the modification will be greater than the benefits resulting from such removal, a hearing shall be had before the district court having the original case, and if such contention is sustained, such modification or removal shall not be required.  If said building, modification or removal, or rebuilding of any bridge, aqueduct or other construction causes damage to the owner or owners thereof, which damages are required under this act to be paid by the conservancy district, the owner or owners thereof shall not be required to make any changes or alterations until the damages have been paid them by the district. The board of directors of any district organized under this law shall have full power and authority to improve in alignment, section, grade or in any other manner any watercourse, and they may require the removal, widening, lengthening, deepening, raising or other change of any public or private road bridge, or railroad bridge, or any aqueduct, or telephone, telegraph, gas, oil, sewer, water or other pipelines or any other construction over, along, across, under or through such watercourse.  In case such change is made necessary in any such structure by the failure of such bridge or other structure to permit the free flow of the water in such stream in time of flood, then the owner of any such construction shall make such change, without cost to the district, or without any claim for damages against the district, except that the district shall pay the cost of excavating the earth for the enlargement of any channel where such excavation or filing is required as a part of plans of the district in making the changes outlined in this section, but the district shall not be required to make such fill or excavation unless it would be necessary to the plans of the district if the bridge or other construction did not exist; provided, however, that the board of directors shall not exercise any of the duties mentioned herein, without first publishing a notice in the county affected, for at least thirty (30) days before the contemplated action is taken and any interested taxpayer may appeal from the decision of the board and the district court that had original jurisdiction of the matter, which appeal shall be lodged by filing a motion in the court of the appellant and any order of the said district court may be appealed from to the Supreme Court of the State of Oklahoma.

Laws 192324, c. 139, p. 172, § 21; Laws 1927, c. 70, p. 97, § 10.

§82574.  Passing equipment through bridge or grade  Notice to owner.

In case it is necessary to pass any dredge boat or other equipment through a bridge or grade of any railroad company or other corporation, county, township, or municipality, the board of directors shall give thirty (30) days' notice to the owner of said bridge or grade that the same shall be removed temporarily to allow the passage of such equipment or that an agreement be immediately entered into in regard thereto.  The owner of said bridge or grade shall keep an itemized account of the cost of the removal and if necessary, of the replacing of said bridge or grade, and said actual cost shall be paid by the district.  In case the owner of said bridge or grade shall refuse to provide for the passage of said equipment, the board of directors may remove such bridge or grade at its own expense, interrupting traffic in the least degree consistent with good work and without delay or unnecessary damage.  In case they shall be prevented from doing so, the owner of said bridge or grade shall be liable for all damage caused by the resulting delay. Laws 192324, c. 139, p. 173, Sec. 22.

Laws 192324, c. 139, p. 173, § 22.

§82575.  Establishing stream and rain gauges, etc.  Surveys and investigations.

The board of directors shall also have the right to establish and maintain streamgauges, rain gauges, a flood warning service with telephone or telegraph service, and may make such surveys and examination of rainfall and flood conditions, stream flow, and other scientific and engineering subjects as are necessary and proper for the purposes of the district, and they may issue reports of their findings.

Laws 192324, c. 139, p. 173, § 23.

§82576.  Cooperation with federal government or other agencies  Outlets in other states.

The board of directors shall also have the right and authority to enter into contracts or other arrangements with the United States Government or any department thereof, with persons, railroad or other corporations, with public corporations, cities and towns, and the state government of this or other states with drainage conservation, conservancy, or other improvement districts, in this or other states, for cooperation or assistance in constructing, maintaining, using and operating the works of the district or the waters thereof, not in violation of Article VI of the Constitution or for making surveys and investigations or reports; and may purchase, lease or otherwise acquire land or other property in adjoining states in order to secure outlets or spend money for securing such outlets or reservoirs or other works in adjoining states, and the Governor of the State of Oklahoma is hereby authorized to assist any conservancy district in negotiating any agreements with other states and the United States, under the power conferred upon him by Section 8 of Article VI of the Constitution of Oklahoma.  That the streams constituting boundaries between this and other states for more than one hundred (100) miles shall not be organized within the conservancy districts until the state governments of this and other states affected shall have executed agreements as to equitable division of costs and benefits between the areas with different states affected by the agreement.

Laws 192324, c. 139, p. 173, § 24; Laws 1957, p. 556, § 6.

§82577.  Law governing.

The rights of conservancy districts, landowners, municipalities, corporations, and other users of water in conservancy districts shall be governed by the laws of the State of Oklahoma providing for the use of water.  Laws 192324, c. 139, p. 174, Sec. 25; Laws 1957, p. 557, Sec. 7; Laws 1967, c. 382, Sec. 5.  Emerg. eff. May 23, 1967.

Laws 192324, c. 139, p. 174, § 25; Laws 1957, p. 557, § 7; Laws 1967, c. 382, § 5, emerg. eff. May 23, 1967.

§82601.  Appraisers  Appointment  Organization  Additional board.

At the time of making its order, organizing the district or at any suitable time thereafter; either in term or in vacation the court or judge shall appoint three (3) appraisers, who shall in every case where appraisers are appointed under this act be recommended by the board of directors, and whose duty it shall be to appraise the lands or other property within and without the district to be acquired for rightsofway, reservoirs and other works of the district and to appraise all benefits and damages accruing to all lands within and without the district by reason of the extension of the official plan.  Said appraisers shall be freeholders residing within the counties affected by the district but not interested in said district.  Each of the appraisers shall, before taking up his duties, take and subscribe to an oath that he will faithfully and impartially discharge his duties as such appraiser, and that he will make a true report of such work done by him.  The said appraisers shall at their first meeting elect one of their own number chairman, and the secretary of the board of directors or his deputy shall be exofficio secretary of said board of appraisers during their continuance in office.  A majority of the appraisers shall constitute a quorum and a concurrence of the majority in any matter within their duties shall be sufficient for its determination.  Said appraisers shall continue to hold their offices until excused by the court, and the court shall fill all vacancies in the board of appraisers, or may appoint a new board for subsequent appraisals, as occasion may require.  Such new board, if appointed, shall fill all the requirements of the board of appraisers and perform its duties.

Provided, that if the court shall find that one board of appraisers cannot appraise the lands and property in said district within reasonable time, then the court may appoint such other boards of appraisers as may be found necessary, specifying their territory of operation.

Laws 192324, c. 139, p. 176, § 26.

§82602.  Appraisals, how made  Duties of appraisers.

(a) During the preparation of the official plan, the board of appraisers shall examine and become acquainted with the nature of plans for the improvement of the lands and other property affected thereby, in order that they may be better prepared to make appraisals.

When the official plan is filed with the secretary of the district, he shall at once notify the board of appraisers, and they shall thereupon proceed to appraise the benefits of every kind to all property within or without the districts which will result from the organization of said district and execution of the official plan; provided, however, that in the case of a district composed in whole or in part of municipal corporations, state or federal institutions, and/or political subdivisions, the board of appraisers may, in lieu of appraising benefits against each separately owned parcel of realty situated within the same, appraise the benefits as a whole to all property situated within the boundaries of said municipal corporation, institution and/or political subdivision.  In such event, the benefits appraised as a whole shall be considered as benefits to the municipal corporation, institution and/or political subdivision.  It shall be the duty of the governing body of the said municipal corporation, institution, and/or political subdivision to collect assessments levied on the appraisal of benefits, as provided in the Conservancy Act of Oklahoma.  Provided, however, that to the extent legally permissible, as now or hereafter provided, such municipal corporation, institutions and/or political subdivisions may pay such portion of any assessments levied under the provisions of this act from funds and revenues otherwise collected and held by them, to the extent such manner of payment is deemed desirable.  In the progress of their work, they shall have the assistance of the attorney, engineer, secretary and other agents and employees of the board of directors.  The board of appraisers shall also appraise the benefits, if any, accruing to cities, villages, counties, townships and other public corporations, as political entities and to the State of Oklahoma.

The appraisers in appraising benefits shall consider only the effect of the execution of the official plan.  The appraisers in making appraisals of benefits shall give due consideration and credit to any other works or of the systems of reclamation already constructed or under construction which form a useful part of the work of the district according to the official plan.

(b) While making the appraisal of benefits as above provided, the board of appraisers shall, if directed by the court, estimate the damages to be substained to each tract of land and to other property which will result from the execution of the official plan, including an estimate of the damages to be sustained by the taking in fee simple of the title to, or of an easement over any land specified by the board of directors as desired to be so taken, for the execution of the official plan; and the board of appraisers shall make a separate detailed report of the same to the clerk of the court, and to the board of directors for its guidance in thereafter fixing the payment of such damages or in determining to proceed by condemnation as provided in Section 607 of this title.

Laws 192324, c. 139, p. 177, § 27; Laws 1961, p. 626, § 11; Laws 1963, c. 271, § 6, emerg. eff. June 13, 1963.

§82603.  Lands outside district, appraisement of  Bringing in additional owners.

If the appraisers find that lands or other property not embraced within the boundaries of the district will be necessary for or affected by, the proposed improvement, or should be included in the district, they shall appraise the benefits and damages to such land and shall file notice, in the court of the appraisal which they have made upon the lands beyond the boundaries of the district, and to land which in their opinion should be included in the district.  The appraisers shall report to the court any lands which in their opinion should be eliminated from the district.

Provided, that the court in determining the properties benefited by the proposed project or projects and in assessing the benefits derived therefrom, and in the matter of assessments for the construction and maintenance thereof shall upon proper petition and showing, cause to be brought in and made parties to the action all property owners found to be benefited throughout the course of the stream below the points of diversion of water, or to the crossing of the state line by any such stream, whether such property be originally included in the petition or not, such action to be taken by the court after service of summons as required in civil actions upon such property owners of record.  Laws 192324, c. 139, p. 178, Sec. 28.

Laws 192324, c. 139, p. 178, § 28.

§82604.  Hearing on land excluded from or taken into district  Notice.

If the report of the board of appraisers includes recommendations that other lands be included in the district, or that certain lands be excluded from the district, it shall be the duty of the court clerk where the proceeding is pending to give notice to the owners of such property by publication, to be made as provided in this act for a hearing on the petition for the creation of the district. Such notice to those owners whose lands are to be added to the district may be substantially as shown in the schedule herein.  The time and place of the hearing may be the same as those of hearing of appraisals.  To the owners of property to be excluded from the district it will be sufficient to notify them of that fact, which notice may be recorded with acknowledgment of the owner.

Laws 192324, c. 139, p. 178, § 30; Laws 1959, p. 377, § 5; Laws 1961, p. 627, § 12; Laws 1963, c. 271, § 7, emerg. eff. June 13, 1963.

§82605.  Report of appraisers  Contents  Filing.

The board of appraisers shall prepare a report of its findings which shall be arranged in tabular form and which shall be known as the conservancy appraisal record.  Such record shall contain the name of the owner of property appraised as it may appear on the current tax roll of the county, a description of the property appraised as per government survey in tracts not exceeding three hundred twenty (320) acres in extent, except as to properties of public service, transportation and public corporations the property of which shall be described as a whole, and the amount of benefits to each tract. They shall also make report of any other benefits, or any other matter which in their opinion should be brought to the attention of the court.  The name of the owner of each tract as the same appears upon the current tax roll of the county shall be conclusive of the fact of such ownership for the purposes of said appraisal record and all proceedings thereon pursuant to this title. No error in the names of owners of real property or in the description thereof shall invalidate said appraisal or the levy of assessments based thereon if sufficient description is given to identify such real property and the owner or owners thereof as aforesaid.

When their report is completed, it shall be signed by at least a majority of the appraisers and deposited with the proper court clerk who shall file it in the original case.  At the same time, copies of that part of the report giving the appraisal of benefits in any county, shall be made, certified to and filed with the court clerk of such county.  Provided, however, that in the case of appraisals of benefits in a district to a municipal corporation, institution and/or political subdivision as provided in Section 602 of this act, the appraisal record need contain only the name of the municipal corporation, institution and/or political subdivision with the amount of the benefits appraised to said municipal corporation, institution and/or political subdivision.

Laws 192324, c. 139, p. 178, § 30; Laws 1959, p. 377, § 5; Laws 1961, p. 627, § 12; Laws 1963, c. 271, § 7, emerg. eff. June 13, 1963.

§82606.  Notice of hearings on appraisals.

Upon the filing of the report of the appraisers, the clerk of the court shall give notice thereof, as provided in this act, in each county wherein appraisals of lands reflect benefits thereto. Said notice shall be in the name of the state, directed by name to every person returned by the appraisers as the owner of any lot or parcel of lands affected by the proposed improvement, or of any interest therein, and also generally to all other persons, without mentioning their names, who may own such land or any part thereof or may interest therein notifying them of the filing of the report of the appraisers and that on the day fixed in the notice the court will hear said report and any objections that may be filed thereto and any evidence that may be adduced concerning the same, and requiring the persons so informed, and each of them, on the day fixed for hearing, to appear before the court and show cause, if any they have, why said report should not be confirmed as made or as the court may amend the same, and the improvements and assessments made as therein described or as the report may be amended.  Such notice shall contain in appropriate columns, a tabulated description which may be abbreviated as land descriptions usually are abbreviated, of every lot or parcel of land that will be benefited by the proposed improvements, and shall be published as herein provided, the last insertion to be before the day set for the hearing.  Where lands in different counties are mentioned in said report, it shall not be necessary to publish a description of all lands in the district in each county, but only of that part of the said lands situate in the county in which publication is made.  The day for the hearing on the report of the appraisers, so set, shall not be less than thirty (30) days nor more than sixty (60) days from the first publication of the notice. Provided, that the court shall sit for hearing on appraisals under this section in each of the counties where the lands affected be situated.

If the appraisers have prepared an appraisal of damages at the direction of the court, said notice shall include the report of the board of appraisers of their estimates of damages, if any, to be sustained by each property owner as provided in Section 602(b) of this title.

Laws 192324, c. 139, p. 179, § 31; Laws 1961, p. 628, § 13; Laws 1963, c. 271, § 8; Laws 1967, c. 382, § 6, emerg. eff. May 23, 1967.

§82607.  Hearing on appraisals.

Any property owner may accept the appraisals in his favor of benefits, made by the appraisers, and shall be construed to have done so unless he shall before the date set for hearing in the notice by publication provided for in the preceding section, file exceptions to said report or to any appraisals of benefits.  All exceptions shall be heard by the court, on the day set for hearing, or in case of necessity on order of the court, beginning not less than twenty (20) nor more than thirty (30) days after the date set for the hearing herein, and determined in advance of other business so as to carry out, liberally, the purposes and needs of the district.  The court may, if it deems necessary, return the report to the Board of appraisers for their further consideration and amendment, and enter its order to that effect, and new notice shall be published as provided herein as to any changes made, but shall not be necessary as to the whole report.  If, however, the appraisal roll as a whole is referred back to the appraisers, the court shall not resume the hearing thereon, but new notice shall be given.  But, the court may, without losing jurisdiction over the roll, or without giving new notice, order the appraisers to recast the roll when the order of the court specified the precise character of the changes thereof.

The district, by its Board of directors and any property owner may accept the appraisals of damages and of the value of lands to be taken made by the appraisers by filing their written acceptance with the proper court clerk.  And if within thirty (30) days both the district and the said owner or public or private corporation shall not have filed written acceptance as above, the district, through its Board of directors, shall bring condemnation proceedings to acquire the rights appraised as provided for by the condemnation laws of the state.

Laws 192324, c. 139, p. 180, § 32; Laws 1963, c. 271, § 9; Laws 1967, c. 382, § 11, emerg. eff. May 23, 1967.

§82608.  Decree on appraisals.

If it appears to the satisfaction of the court after having heard and determined all said exceptions that the estimated cost to the conservancy district of constructing the improvement contemplated in the official plan is less than the benefits appraised, then the court shall approve and confirm said appraisers' report as so modified and amended, and such findings and appraisals shall be final and incontestable as to property within the district.  In considering the appraisals made by the board of appraisers, the court shall take cognizance of the official plan and of the degree to which it is effective for the purposes of the district.  In case the court shall find that the estimated benefits appraised are less than the total costs to the conservancy district of the execution of the official plan, exclusive of interest or deferred payments, or that the official plan is not suited to the requirements of the district, it may at its discretion return said official plan to the directors of the district with the order for them to prepare new or amended plans, or it may disorganize the district after having provided for the payment of all expenditures by assessment prorated as provided herein, in the meantime holding the report of the appraisers in abeyance until such official plan has been prepared and refiled with the court clerk.  Laws 192324, c. 139, p. 180, Sec. 33; Laws 1967, c. 382, Sec. 12.  Emerg. eff. May 23, 1967.

§82609.  Appeal from award.

Any person, or public or private corporation desiring to appeal from an award as to compensation or damages or benefits, shall within thirty (30) days from the judgment of the court confirming the report of appraisers, file with the clerk of the court a written notice of appeal and proceed with his appeal as provided by law in civil cases, taking up only so much of the record as presents the error complained of.  Laws 192324, c. 139, p. 181, Sec. 34.

Laws 192324, c. 139, p. 181, § 34.

§82610.  Payment before entry.

No property shall be taken under this act until compensation fixed by appraisal, agreement, donation or condemnation has been paid, according to law.

Laws 192324, c. 139, p. 181, § 35.

§82611.  Filing decree.

Upon the entry of the order of the court approving the report of the appraisers as provided for in this act, the clerk of said court in which the same is entered shall transmit a certified copy of the said decree, and of the appraisals as comfirmed by the court, except those parts from which appeals have been perfected but not determined to the secretary of the district.

When any appeal has been finally determined, the Clerk of the Supreme Court shall certify the amount of each item of the judgment to the clerk of the court having the original case, who shall file the same therein and thereupon transmit certified copies of the same as in this section above provided.

Laws 192324, c. 139, p. 181, § 36.

§82612.  Change of official plan  Powers and duties of directors.

The board of directors may at any time, when necessary to fulfill the objects for which the district was created alter or add to the official plan, and when such alterations or additions are formally approved by the board and by the court, and are filed with the secretary, they shall become a part of the official plan, but they shall neither materially modify the general character of the work, nor materially increase resulting damages for which the board is not able to make amicable settlement, nor increase the cost more than ten per cent (10%), no action other than a resolution of the Board of directors shall be necessary for the approval of such alterations or additions.  In case the proposed alterations or additions materially modify the resulting damages or materially reduce the benefits, for which the board is not able to make amicable settlement, or materially increase the benefits in such a manner as to require a new appraisal, or increase the cost more than ten per cent (10%), the court shall direct the board of appraisers (which may be the original board, or a new board appointed by the court on petition of the board of directors or otherwise) to appraise the property to be taken, benefited or damaged, by the proposed alterations or additions. Upon the completion of the report of the Board of appraisers, notice shall be given in the same manner as in the case of the original report of the board of appraisers, and the same right of appeal shall exist.  Provided, that where few land owners are affected, if found to be more economical and convenient, personal notice of the pendency of the report of said appraisers shall be given instead of notice by publication; and provided, that if the only question at issue is additional damages or reduction of benefits to property, due to modifications or additions to the plans, the board of directors, may, if they find it practicable, make settlements with the owners of the property damaged instead of having appraisals made by the board of appraisers.  In case such settlements are made, notice and hearing need not be had.  After bonds have been sold, in order that their security may not be impaired, no reduction shall be made in the amount of benefits appraised against property in the district, but in lieu of such reduction in benefits, if any are made, the amount shall be paid to the party in cash.  This provision shall apply to all changes in appraisals under this act.

Laws 192324, c. 139, p. 181, § 36.

§82613.  Appeal not to delay proceedings  Appeal by directors  Waiver by failure to appeal.

No appeal under this act shall be permitted to interrupt or delay any action or the prosecution of any work under this act.

The board of directors of any district organized under the terms of this act shall have the right to appeal from any order of the district court made in any proceeding under this act.

The failure to appeal from any order of the court after the court acquires jurisdiction of the district in any proceedings under this act within the time specified herein shall constitute a waiver of any irregularity in the proceedings, and the remedies provided for in this act shall exclude all other remedies except as herein provided. Any person having been awarded damages under the provisions of this act may demand and receive the amount awarded to him, as damages without prejudice to his right of appeal from said award.

Laws 192324, c. 139, p. 182, § 38.

§82614.  Lands exempt and later liable to assessment.

If any lands in any district organized under this act on which benefits have been appraised and confirmed, are not liable for assessment at the time of the execution of the work, but afterwards during the period when such work is being paid for, become liable to taxation or assessment by reason of some change in condition or ownership, such lands shall thereupon be assessed as other lands in said district receiving equal benefits.  Providing that lands owned by Indians, by the State of Oklahoma, or any political subdivision, or any school district, shall be assessable under this act; provided, however, districts established under this act are authorized to enter into contracts providing for payment in lieu of assessments on any such lands.  Any assessments made on lands previously exempt shall not be retroactive or cumulative, and such lands shall be assessed, proportionate to the benefits appraised thereon, for the remaining time required for payment of the cost of such work.

Laws 192324, c. 139, p. 182, § 39; Laws 1967, c. 382, § 7, emerg. eff. May 23, 1967.

§82615.  Subsequent appraisals  Procedure.

In case any real property within or without any district is benefited which for any reason was not appraised in the original proceedings, or was not appraised to the extent of benefits received, or in case any individual, corporation, municipality, political subdivision or other district shall make use of or profit by the works of any district organized under the act to a degree not compensated for in the original appraisals or in case the directors of the district find it necessary, subsequent to the time when the first appraisals are made to take or damage any additional property within the district, the directors of said district, at any time such conditions become evident shall direct the board of appraisers to appraise the benefits or the enhanced benefits received by such property, including future benefits and future enhanced benefits thereto, or such damages or value of property taken, and the proceedings outlined in this act for appraising lands not at first included within the boundaries of the district, shall in all matters be conformed with, including notice to the party or parties, and as to lands or property without the district, the board of directors shall proceed under the condemnation laws of the State of Oklahoma, or the board may, at its discretion, make any suitable settlement with such individual, other district, corporation, county or municipality for such use, benefit, damage or property taken.

Laws 192324, c. 139, p. 182, § 40; Laws 1967, c. 382, § 8, emerg. eff. May 23, 1967.

§82616.  Defects and irregularities, how cured.

No fault in petition or any notice or other proceedings shall affect the validity of any proceedings under this act, except to the extent to which it can be shown that such fault resulted in a material denial of justice to the property owner complaining of such fault, and except as to matters concerning the acquirement of original jurisdiction of the district.

In case it is found upon a hearing that by reason of some irregularity or defect in the proceedings the appraisal has not been properly made, the court may nevertheless on having proof that expense has been incurred which is a proper charge against the property of the complainant render a finding as to the amount of benefits to said property, and appraise the proper benefits accordingly, and thereupon said land shall be assessed as other land equally benefited, if original jurisdiction has been acquired and an appeal shall be allowed as is provided in the case of the original appraisement.  In the event that at any time either before or after the issuance of bonds pursuant to the provisions of this act, the appraisals of benefits, either as a whole or in part, be declared by any court of competent jurisdiction to be invalid by reason of any defect or irregularity in the proceedings therefor, whether jurisdictional or otherwise, the said district court is hereby authorized and directed on the application of the board of directors of said district or on the application of any holder of any bonds which may have been issued pursuant thereto, properly and without delay to remedy all defects or irregularities as the case may require, by directing and causing to be made in the manner hereinbefore provided, a new appraisal of the amount of benefits against the whole or any part of the lands in the said district as the case may require.

Laws 192324, c. 139, p. 183, § 41.

§82630.  Funds, how carried  Vouchers.

(a) The monies of every conservancy district organized hereunder shall be administered through the following funds:

(1) Preliminary fund, by which is meant the funds borrowed in accordance with Section 632, which shall be used for the payment of expenses incurred for the purposes for which such funds may be borrowed.  (2) Improvement fund, by which is meant the proceeds of levies made against the special assessments of benefits equalized and confirmed under the provisions of this act which have not been pledged for the retirement of bonds, notes, warrants or agreements or the payment of interest thereon and the proceeds of all bonds, notes or warrants issued, which shall be used for defraying expenditures incurred in the execution of the official plan and the relocation of utilities, acquisition or construction of properties, works, and improvements of the district including the cost of preparing the official plan and the appraisal, except as paid out of the preliminary funds, the entire cost of construction and superintendence, with all charges incidental thereto, and the cost of administration during the period of construction and may also be used for defraying preliminary expenses in accordance with Section 632 of this act; (3) Bond fund, by which is meant the proceeds of levies made against the special assessment of benefits equalized and confirmed under the provisions of this act which has been anticipated in the issuance of bonds, notes or warrants together with all other receipts pledged for the retirement of bonds, notes or warrants or the payment of interest thereon, which shall be used only for such purposes; (4) Maintenance fund, which is a special assessment to be levied annually for the purpose of upkeep, administration and current expenses as hereinafter provided.

(b) Any surplus monies in any fund of a conservancy district may be transferred to any other fund by the Board with the approval of the court; but no transfer shall be made from the bond fund prior to the final maturity of the bonds, notes or warrants payable therefrom, and no transfer shall thereafter be made which would reduce the balance in such fund below the amount required for the payment of all obligations outstanding against such fund.

(c) No vouchers shall be drawn against the maintenance fund of a conservancy district until assessments have been levied as provided by this act, no bonds shall be issued against the bond fund until an assessmentlevying resolution shall have been properly passed by the board of directors and duly entered upon its records, and not until the property owners shall have been given an opportunity for a period of not less than thirty (30) days to pay the assessments so levied against their respective properties.

Laws 192324, c. 139, p. 183, § 42; Laws 1959, p. 377, § 6; Laws 1963, c. 271, § 10, emerg. eff. June 13, 1963.

§82631.  Abandonment of project  Sale of lands and property.

In case any such project, or any part thereof, be abandoned as a flood control project, or in the event any land and property acquired by purchase or condemnation in fee simple shall no longer be necessary for the purposes of the district, the same shall not revert to the former owner or owners or their subsequent grantees of the property but shall be sold at public sale to the highest bidder by the board of directors subject to confirmation by the court, with the proceeds to be paid into the improvement fund created by Section 630 of this title; provided, however, members of the board of directors and agents, servants and employees of the district shall have no right to acquire such lands.  The former owner shall be given thirty days (30) notice by certified or registered mail of the sale, and of his right within ten (10) days after the sale to file an election with the court to buy the land at the highest bid price. If the address of such owner is unknown then said notice shall be given by publication for two (2) consecutive weeks in a newspaper of general circulation in the county in which the land is located. Such former owner shall have ten (10) days after such sale to file an election to take such land at the highest bid price; and unless such election is filed within said tenday period, such rights shall expire and the court shall confirm the sale free of such right. Such preference right and the requirement that a public sale be held shall not apply if the sale is made to any agency, department or instrumentality of the State of Oklahoma; and a district may sell, transfer or assign property of the district, subject to confirmation of the court, to the State of Oklahoma or any agency department or instrumentality thereof by resolution of the board of directors of said district.

Where lands or interests therein are acquired by the district and not utilized for the purposes for which it was acquired, or which have been utilized but such utilization has ceased, then, after ten (10) years from the date of acquisition, or ten (10) years from the date utilization ceased, as the case may be, such land must be sold at public auction to the highest bidder; and mandamus by any interested party will lie to require such sale.

Laws 192324, c. 139, p. 184, § 43; Laws 1963, c. 271, § 11, emerg. eff. June 13, 1963.

§82632.  Preliminary work, loans for.

In order to facilitate the preliminary work, which shall include, but not be limited to, the preparation of the official plan, the appraisals and the cost of administration incidental thereto, the board, by resolution, may borrow money at a rate of interest not exceeding six percent (6%), per annum, evidenced by interim bonds or notes of the district payable not later than five (5) years from the date thereof, which resolution shall provide for the levy and collection of an assessment against all property included in the district for the payment of the principal and interest on maturity. Provided, the total amount of money so borrowed with interest shall not exceed twentyfive cents ($0.25) per acre of all lands embraced in the project, and any such interim bonds or notes issued in excess thereof shall be void, but such board shall not issue interim bonds or notes to borrow money as provided above, until such board has been authorized by the court having jurisdiction of such district, after a public hearing, to issue such interim bonds or notes.  Notice by publication, setting forth the purpose, time and place of said hearing shall be given by the Clerk of such court.  Upon said hearing if it appears that it is necessary to fulfill the purposes of such district to borrow money as set forth in the application to the court, the court shall enter an order to such effect.  If said interim bonds or notes shall not have been paid, or refunded by the issuance of bonds or notes for completion of the project prior to the time for the levy and collection of the assessment for payment of the principal and interest thereof, such an assessment shall be levied and collected to pay said principal and interest as hereinabove in this title provided.

Laws 192324, c. 139, p. 184, Sec. 44; Laws 1959, p. 378, Sec. 7; Laws 1963, c. 271, Sec. 12.  Emerg. eff. June 13, 1963.

§82634.  Levy of assessments.

After the list of real property, with the appraised benefits as approved by the court, or that part thereof from which no appeal is pending has been filed with the secretary of the district, then from time to time, as the affairs of the district demand it, the board of directors shall levy on all real or other property upon which benefits have been appraised, an assessment of such portion of said benefits as may be found necessary by said board to pay the cost of the execution of the official plan including superintendence of construction and administration, plus ten percent (10%) of said total, to be added for contingencies, but not to exceed, in the total of principal, the appraised benefits so adjudicated.  The said assessment shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits appraised, and not in excess thereof and in case bonds are issued as provided herein and hereafter, then the amount of interest, which will accrue on such bonds, as estimated by said board of directors, shall be included in and added to the said assessment, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making said improvements are or are not equal to or in excess of the benefits appraised.  As soon as said assessment is levied, the board shall report it to the court for confirmation.  Upon the entry of the order of the court confirming the assessment the clerk of the court shall transmit a certified copy of said order to the governing or taxing body of each political subdivision assessed and said governing or taxing body shall receive and file the same.  After the court has confirmed the assessment, the secretary of the board of directors, at the expense of the district, shall prepare in duplicate an assessment record of the district.

Laws 192324, c. 139, p. 184, § 45; Laws 1959, p. 378, § 9.

§82635.  Owners may pay assessments in full  Bonding resolution for unpaid assessments.

When the assessment roll is placed on file in the office of the district, notice by publication shall be given to property owners that they may pay their assessments.  Any owner of real property assessed for the execution of the official plan under the provision of this act shall have the privilege of paying such assessment to the treasurer of the board of directors within thirty (30) days from the time such assessment is placed on file in the office of the district, and the amount to be paid shall be the full amount of the assessment less any amount added thereto to meet interest.  When such assessment has been paid, the secretary of the board shall enter upon the said assessment record opposite each tract for which payment is made the words "paid in full" and such assessment shall be deemed satisfied.  The payment of such assessment shall not relieve the land owners from the necessity for the payment of a maintenance assessment nor for the payment of any further assessment which may be necessary as herein provided.  Any property owner failing to pay assessments in full as provided for herein shall be deemed to have consented to the issuance of bonds as provided for in this act, and to payment of interest thereon.

After the expiration of the period of thirty (30) days within which the property owners may pay their respective assessments, as limited herein, the treasurer of the district shall certify to the board of directors the aggregate of the amount so paid, and thereupon the board of directors shall pass and spread upon their records a bonding resolution in which shall be stated the amount of the assessment, and the amount thereof paid as aforesaid, and thereupon the board shall in the same resolution apportion the uncollected assessment into installments or levies, provide for the collection of interest upon the unpaid installments, and they may order the issuance of bonds (in an amount not exceeding ninety percent (90%) of the levy) in anticipation of the collection of said installments. The residue of the special assessment so levied (not less than ten percent (10%) shall constitute a contingent account to protect the bonds from casual default, and any part thereof in excess of the ten percent (10%) of the next installment of maturing bond principal, together with the next two installments of semiannual interest, if not needed for this purpose, may be transferred from time to time to the maintenance fund of the district.

Laws 192324, c. 139, p. 185, § 46.

§82636.  Bonds  Issuance  Election  Sale of bonds.

The board of directors may, if in their judgment it seems best, issue bonds not to exceed ninety percent (90%) of the total amount of the assessment exclusive of interest, levied under the provisions of this act, in denomination of not less than One Hundred Dollars ($100.00) bearing interest from date at a rate not to exceed eight and onehalf percent (8 1/2%), per year, payable semiannually, to mature at annual intervals within thirty (30) years, commencing not later than five (5) years, to be determined by the board of directors, both principal and interest payable at such place as may be designated by the board, but such board of directors shall not issue any such bonds until a special election shall have been called and held throughout the territory comprising said improvement district and said election shall be held under the laws of this state, and it shall be necessary that sixty percent (60%) of the owners of property in said district assessed for the execution of the official plan, voting in said election, shall vote in favor of issuing said bonds.  Said bonds shall be signed by the president of the board of directors, attested with the seal of said district and by the signature of the secretary of said board, and shall be approved as to proceedings by the Attorney General as ex officio bond commissioner and registered by the State Treasurer.  Facsimile signatures may be used as provided in the Registered Public Obligations Act of Oklahoma.  In case any of the officers whose signatures, counter signatures or certificates appearing upon bonds or coupons issued pursuant to this act, shall cease to be such officer before the delivery of such bonds to the purchaser, such signatures, or counter signatures and certificates shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until the delivery of the bonds.  All of said bonds shall be executed and delivered to the State Treasurer for said district and if said district shall comprise all or part of two or more counties and if said district is elected entirely within one county said bond shall be delivered to the county treasurer of said county, and the board or appointed agent shall sell the same in such quantities and at such dates as the board of directors may deem necessary to meet the payments for the works and improvements of the district.  They shall show on their face the purpose for which they are issued and shall be payable out of the money derived from the conservancy bond fund.  A sufficient amount of the assessment shall be appropriated by the board of directors for the purpose of paying the principal and interest of bonds and the same shall, when collected, be set apart in a separate fund for that purpose based on an equal percentage of increase of all assessments therefor made, such percentage increase to be approved by the district court having jurisdiction, and no other.  All bonds and coupons not paid at maturity shall bear interest at the rate of eight and onehalf percent (8 1/2%), per year, from maturity until paid or until sufficient funds have been deposited at the place of payment.  Any expenses incurred in paying said bonds and interest thereon and reasonable compensation for the fiscal agent for registering and paying same, shall be paid out of the other funds in the hands of the district treasurer and collected for the purpose of meeting the expenses of the administration.  It shall be the duty of said board of directors in making the annual assessment levy, as heretofore provided, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof.  In case the proceeds of the original special assessment made under the provisions of this act are not sufficient to pay the principal and interest of all bonds issued, then the board of directors shall make such additional levy or levies as are necessary for this purpose, and under no circumstances shall any assessment levies be made that will in any manner or to any extent impair the security of the principal and interest of the same.  For such deposits the district shall receive not less than three percent (3%), per year, on daily balances.  The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the works and improvements and such costs, expenses, fees and salaries as may be authorized by law and shall be used for no other purpose.

If at any time after the bonds are ready to be issued, the board shall be of the opinion that such bonds cannot advantageously be issued and sold in whole or in part, the said board may sell parts only of the entire issue.  No bonds issued by any conservancy district shall be sold for less than par, and accrued interest to date, and any member of the board of directors or other official of the conservancy district, who shall participate in the sale of said bonds for less than provided above, shall be liable on his official bond for twice the value of the amount lost to the district, by the sale at the suit of the district or any person interested therein.

The district may secure the payment of loans from the United States government in the same manner as it may secure the payment of bonds, and the board of directors may make any necessary regulations to provide for such payment.

A party who has not sought a remedy against any proceeding under this act until after the bonds or any part thereof have been sold or the work or any part thereof constructed, cannot for any cause have an injunction against the collection of special assessments for the payment of said bonds except as to original jurisdiction.

The bonds shall have all the qualities of negotiable paper under the negotiable instrument law of the state, and when executed, sealed, approved and registered in the office of the State Treasurer in conformity with the provisions of this act, and when sold in the manner prescribed herein and the consideration therefor received by the district, shall be incontestable after thirty (30) days from approval by the Attorney General, ex officio bond commissioner.  No proceedings in respect to the issuance of such bonds shall be necessary except such as are required by this act. Whenever the owners of any coupon bond issued pursuant to the provisions of this act shall present such bond to the treasurer or appointed agent of the district with a request for the conversion of such bond into a registered bond, the said treasurer or appointed agent shall cut off and cancel the coupons of any such coupon bond so presented and shall stamp, print or write either upon the back or the face of such bonds, as may be convenient, a statement to the effect that the said bond is registered in the name of the new owner and that thereafter the interest and principal of said bond are payable to the registered owner.  Thereafter and from time to time, such bonds may be transferred by such registered owner in person or by attorney duly authorized on presentation of such bond to the treasurer of the district and the bond again registered as before, a similar statement being stamped, printed or written thereon, such statement stamped, printed or written upon any such bond may be substantially in the following form:

(Date, giving month, year and day)

This bond is registered pursuant to the statutes in such case made and provided, in the name of (here insert name and address of owner) and the interest and principal thereof and hereafter is payable to such owner.

Treasurer ............  Conservancy District.

If any bond shall be registered as aforesaid, the principal and interest of such bond shall be payable to the registered owner.  The treasurer or appointed agent of the district shall enter in a register of bonds to be kept by him or in a separate book, the fact of the registration of such bond and the name and address of the registered owner thereof, so that said register or books shall at all times show what bonds are registered and the name and address of the registered owner thereof.

Amended by Laws 1983, c. 170, § 60, eff. July 1, 1983. Amended by Laws 1983, c. 170, § 60, eff. July 1, 1983.

§82-636.1.  Authority to contract indebtedness.

The board of directors of any Conservancy District or Master Conservancy District, notwithstanding any other provision of the Conservancy Act of Oklahoma, and in addition to all other powers conferred by law, may borrow money and otherwise contract indebtedness for the purposes set forth in the Conservancy Act of Oklahoma, and, without limitation of the generality of the foregoing, to borrow money and accept grants from the United States of America, or from any corporation or agency created or designated by the United States of America, and, in connection with such loan or grant, to enter into such agreements as the United States of America or such corporation or agency may require; and to issue its bonds, notes or obligations therefor, and to secure the payment thereof by mortgage, pledge or deed of trust on all or any property, assets, franchises, rights, privileges, licenses, rights-of-way, easements, revenues, or income of the District.  The bonds, notes or obligations issued pursuant to this section shall not be secured or retired by any assessment of real property located within the District nor shall they be deemed a general obligation of the State of Oklahoma, any municipality or the District.

Added by Laws 1995, c. 112, § 7, emerg. eff. April 21, 1995.

§82637.  Maintenance assessment  Apportionment  To be additional tax.

To maintain, operate and preserve the reservoirs, ditches, drains, dams, levees, canals or other improvements made pursuant to this act and to strengthen, repair and restore the same, when needed, and for the purpose of defraying the current expenses of the district, the board of directors may upon the substantial completion of said improvements and on or before the first day of October in each year thereafter, levy an assessment upon each tract or parcel of land and other property, upon corporate property, within the district subject to assessments under this act, to be known as a "Conservancy Maintenance Assessment".  Said maintenance assessment shall be apportioned upon the basis of the total appraisal of benefits accruing for the original and subsequent construction, shall not exceed one percent (1%) thereof in any one year unless the court shall by its order find a necessity exists and authorize an assessment of a larger percentage, and shall be certified in duplicate to the county clerk of each county in which lands of said district are situated, said maintenance assessment shall be entered in the same book as general assessments but in a separate column, or in a separate book kept for the purpose of maintenance assessments and if in a separate book, it shall be entered in like manner and at the same time as the annual installment special assessment is entered.  Said county clerk shall certify the same to the treasurer of the county at the same time that he certified the annual installment of the bond fund, and make return thereof and shall be liable for the same penalties for failure or neglect so to do, as may be provided herein for the annual installment of the assessment.  The amount of the maintenance tax paid by any parcel of land shall not be credited against the benefits assessed against such parcel of land; but the maintenance special assessment shall be in addition to any special assessment that has been or can be levied against the benefit appraisal.

§82638.  Petition for readjustment of maintenance assessment  Notice and hearing.

Whenever the owners, or representatives of twentyfive percent (25%) or more of the acreage or value of the lands in the district shall file a petition with the court clerk in whose office the petition was filed, stating that there has been a material change in the value of the property in the district since the last previous appraisal of benefits, and praying for a readjustment of the appraisal of benefits for the purpose of making equitable basis for the levy of the maintenance assessment, the said clerk shall give notice of the filing and hearing of said petition in the manner hereinbefore provided.

Upon hearing said petition if said court shall find there has been a material change in the value of property in said district since the last previous appraisal of benefits, the court shall order that there be a readjustment of the appraisal benefits for the purpose of providing a basis upon which to levy the maintenance assessment of said district.  Thereupon the court shall direct the appraisers of the conservancy district to make such readjustment of appraisal in the manner provided in this act, and said appraisers shall make their report; and the same proceedings shall be had thereon, as nearly as may be, as are herein provided for the appraisal of benefits accruing for original construction.  Provided, that in making the readjustment of the appraisal of benefits said appraisals shall not be limited to the aggregate amount of the original or any previous appraisal benefits, and that after the making of such readjustment of limitations of such annual maintenance assessment to one percent (1%) of the total appraised benefits shall apply to the amount of the benefits as readjusted; and provided, further, that there shall be no such readjustment of benefits oftener than once in ten (10) years.

Laws 192324, c. 139, p. 189, § 49.

§82639.  Annual levy of special assessment  Special assessment book.

The board of directors shall each year thereafter determine, order and levy the part of the local assessment levied under this act, which shall become due and collectable during each year at the same time the state and county taxes are due and collected, which annual levy shall be evidenced and certified by said board not later than October first of each year to the county clerk of each county in which the real or other property affected by said district is situated.  The certificate of said annual levy shall be substantially as in the schedule herein.

They shall follow a table or schedule showing in properly ruled columns:  1.  The name of the owners of said property, which may be as they appear in the decree of the court confirming appraisals, including the name of a city, county, town or township.  2.  The description of the property opposite the names of the said owners. 3.  The total amount of the said annual installment of all assessments on such piece of property for the account of the funds. 4.  A blank column in which the county treasurer shall record the several amounts as collected by him.  5.  A blank column in which the clerk shall record the date of payment of the different sums. 6.  A blank column in which the county treasurer shall report the names of the person or persons paying the several amounts.

The said certificates and report shall be prepared in triplicate in a wellbound book which shall be endorsed and named "Conservancy Assessment Book of . . . . . . . . . . . . . . District . . . . . . . . . . . . . . County, Oklahoma", which endorsement shall also be printed at the top of each page in said book.

Two copies of that part of such triplicate affecting lands in any county shall be forwarded to the county clerk of such county, one for his use and one for the county treasurer, to whom the clerk shall certify one copy.  It shall be the duty of the county clerk of each county to receive the same as a special assessment book, and to certify the same as other special assessment records to the county treasurer of his county, whose duty it shall be to collect the same according to law.  And such special assessment book shall be the treasurer's warrant and authority to demand and receive the assessment due in his county as found in the same, and it shall be unlawful for any such county treasurer to accept payment of the general taxes levied against any tract, parcel, piece of land or property described in such conservancy assessment book, until the owner has been notified by him that there is a special assessment noted in the conservancy book against such tract of land or other property.

Laws 192324, c. 139, p. 190, § 50; Laws 1967, c. 382, § 14, emerg. eff. May 23, 1967.

§82640.  Collection of assessments  Duties of county officers  Delinquents.

The county treasurer of each county in which lands of the district lie, shall make daily report to the county clerk of the county of the sums collected by him, and it shall be the duty of the county clerk on the first day of each month to issue his warrant payable to the treasurer of the district for all sums in the hands of the treasurer of the county, according to his report as aforesaid.  Said county clerk shall, as soon as the county treasurer's books report the collections through October 31st, each year, make a report to the treasurer of said district of the sums collected and of the assessments not collected as returned to him by the treasurer of the county.

All assessments or taxes provided for in this act, remaining unpaid after they become due and collectable shall be delinquent and bear a penalty of one per cent (1%) per month from the date of delinquency until paid, and be enforceable by tax sale as a part of the ad valorem tax charge each year.

Laws 192324, c. 139, p. 191, § 51; Laws 1967, c. 382, § 9, emerg. eff. May 23, 1967.

§82641.  Bond of county treasurer.

Before receiving the aforesaid "Assessment Book" the treasurer of each county in which lands or other property of the district are located, shall execute to the board of directors of the district a bond with at least two good and sufficient sureties or a surety company, and which shall be paid for by the district in a sum not less than the probable amount of any annual levy of said assessment to be collected by him during any one (1) year, on condition that said treasurer shall pay over and account for all assessments so collected by him according to law.  Said bond after approval by said board of directors shall be deposited with the secretary of the board of directors who shall produce same for inspection and use as evidence whenever and wherever lawfully requested so to do.

Laws 192324, c. 139, p. 191, § 52.

§82642.  Lien of assessments  Correcting irregular assessments  Deeds.

All conservancy assessments as provided for in this title, together with all costs in collecting the same, remaining unpaid after they become due and collectable, shall constitute a lien on the specific properties against which the said assessments have been levied, said lien to be coequal with the lien of ad valorem taxes and all other taxes and all special assessments and shall be prior and superior to all other liens upon all the lands and other property against which such assessments shall be levied as is provided in this title.  Such assessments shall be collected in each county by the county treasurer of each county as and at the time ad valorem taxes are collected, and any tax sale shall include all charges, and such lien may be evidenced by any ad valorem tax sale certificate including said charge substantially in the form required by law.

If any assessment made pursuant to the provisions of this title shall prove invalid, the board of directors shall subsequently amend all acts or proceedings promptly, and without delay remedy all defects or irregularities as the case may require by making and providing for the collection of new assessments or otherwise.

Unless expressly declared to the contrary, no warranty deed or other deed made pursuant to a judicial sale shall warrant against any portion of any assessment or assessments levied hereunder except installments due before the date of such deed.  Laws 192324, c. 139, p. 191, Sec. 53; Laws 1961, p. 629, Sec. 15; Laws 1963, c. 271, Sec. 13; Laws 1967, c. 382, Sec. 15; Laws 1970, c. 328, Sec. 3. Emerg. eff. April 28, 1970.

Laws 192324, c. 139, p. 191, § 53; Laws 1961, p. 629, § 15; Laws 1963, c. 271, § 13; Laws 1967, c. 382, § 15; Laws 1970, c. 328, § 3, emerg. eff. April 28, 1970.

§82643.  Assessment book to be prima facie evidence.

The "Delinquent Conservancy Book" of the district court shall be prima facie evidence in all courts of all matters therein contained. Laws 192324, c. 139, p. 192, Sec. 54.

Laws 192324, c. 139, p. 192, § 54.

§82644.  Duties of municipal officers as to assessments against municipality  Dissolution of district  Rights of bond holders.

Whenever assessments are made against a county, city, town or township, it shall be the duty of the governing or taxing body of said political subdivision, upon receipt of the order of the court which established the district, confirming the appraisal of benefits and assessments based thereon, to receive and file the said order, and to immediately take all the legal and necessary steps to collect the same.  It shall be the duty of the said governing or taxing body or persons to levy and assess a tax by a uniform rate in addition to all other taxes authorized, or limitations fixed, upon all the taxable property within the political subdivision, to make out the proper estimate, and fix the proper rate, and certify the same to the county clerk and county treasurer of the county in which such subdivision is, whose duty it shall be to receive same, certify the same for collection to the treasurer of the county as other ad valorem taxes, and his duty it shall be to collect the same for the benefit of the conservancy district, all of said officers above named being authorized and directed to take all the necessary steps for the levying, collection and distribution of such tax.

Nothing in this section shall prevent the assessment of the real estate or other property of corporations or persons situated within such political subdivision, which may be subject to assessment for special benefits to be received.

In the event of any dissolution or disincorporation of any conservancy district organized pursuant to the provisions of this act, such dissolution or disincorporation shall not affect the lien of any assessment for benefits imposed pursuant to the provisions of this act, or the liability of any land or lands in such district to the levy of any future assessments for the purpose of paying the principal and interest of any bonds issued hereunder, and that in event of any failure on the part of the officers of any district to qualify and act or in the event of any resignations or vacancies in office, which shall prevent action by the said district or by its proper officers, it shall be the duty of the county clerk and of all officers charged in any manner with the duties of assessing, levying and collecting for public purposes in any county, municipality, political subdivision in which such lands shall be situated to do and perform all acts which may be necessary and requisite to the collection of any such assessment which may have been imposed and to the levying, imposing and collecting of any assessment which it may be necessary to make for the purpose of paying the principal and interest on said bond.

Any holder of any bonds issued pursuant to the provisions of this act or any person or officers being a party in interest may either at law or in equity by suit, action or mandamus, enforce and compel performance of the duties required by this act of any of the officers or persons mentioned in this act.

Laws 192324, c. 139, p. 192, § 55.

§82645.  Use of surplus funds.

Any surplus funds in the treasury of the district may be used for retiring bonds, reducing loans or obligations, reducing the rate of assessments or for the accomplishing of any other of the legitimate objects of this district.  Laws 192324, c. 139, p. 193, Sec. 56; Laws 1967, c. 382, Sec. 16.  Emerg. eff. May 23, 1967.

Laws 192324, c. 139, p. 193, § 56; Laws 1967, c. 382, § 16, emerg. eff. May 23, 1967.

§82646.  Compensation of officials.

Each member of the board of directors and each appraiser shall receive compensation allowed by the court and his necessary expenses for the time actually employed in performing his duties.  Before any duties devolve upon a county clerk or county treasurer under this act the board of directors of the district shall consult them and agree upon the salaries for the extra clerical force, if any, required in their respective offices to carry out the requirements of the law by reason of the establishment of said district, and the said board of directors shall provide for and pay said salaries to said clerk or clerks, while engaged on the work of the district, which clerk shall be selected and appointed by each of said county officers for their respective offices.  In case of disagreement as to the compensation of such extra clerical force, the matter shall be referred to the court for its determination.

§82647.  Borrowing of money  Approval.

Conservancy districts may borrow money in any amount, which, exclusive of interest, does not exceed the assessments then levied but not collected, for any purpose incident to its powers and functions and for any purpose provided by law, and may evidence such debt by contract, agreement, notes or warrants payable within any term not to exceed forty (40) years, and to bear interest at not to exceed the market prime rate per year, provided that the interest rate not exceed twelve and onehalf percent (12 1/2%) per year.  To secure such loan or loans, the directors may pledge any assessment then levied but not collected by the district and may agree to such other terms and conditions, not incompatible with the provisions of this title.  Before any such loan is entered into by the district, the board of directors shall make application to the district court having jurisdiction of said district for approval of such loan.  The application shall set forth, the amount of the loan, the interest rate, the purpose for which the loan is needed and a plan of repayment.  The application shall be set for hearing by the court and notice by publication given to all owners of land upon which assessment has been made by the district, without naming such owners individually.  Upon said hearing, if the owners of land in the district upon which a majority of assessment has been made have not filed written protests before the date of the hearing, and if the court finds that such loan is necessary and in the best interests of the district, the court shall approve the application.

Amended by Laws 1987, c. 208, § 33, operative July 1, 1987; Laws 1987, c. 236, § 62, emerg. eff. July 20, 1987.

§82648.  Necessity and amount of assessments in master conservancy districts.

The board of directors of any master conservancy district formed under the provisions of this act may determine, by resolution, the necessity and amount of assessments and the respective portions thereof to be paid by the component areas of said district, based upon the relative benefits anticipated for said component areas, and may be adjusted by said board, from time to time, as necessary to insure equitable allocation thereof.  Funds secured in the manner herein provided shall be used to defray the expenses of initial organization, conducting project studies, investigations and payment of other expenses necessary to accomplish the objectives and purposes of the district.  Such component areas through their governing bodies are hereby authorized to make the necessary contributions for defraying the expenses set forth above.

§82649.  Designation of fiscal year  Reports  Accounting.

The board of directors shall designate the fiscal year for the district, which fiscal year shall not be changed except with approval of the district court.

Annually, or more often if the court shall order, and within thirty (30) days of the ending of the fiscal year, the board of directors shall make and file with the clerk of the court having jurisdiction of the district, a report of its proceedings and an accounting of the receipts and disbursements for such fiscal year, using forms approved by the State Auditor and Inspector.  Any interested person may object to such report, in writing, within sixty (60) days of the ending of the fiscal year.  When objections are filed, the Court may order the auditing of district accounts and may order a hearing on such objections, and after giving such notice as the court may direct.

Laws 1967, c. 382, § 20, emerg. eff. May 23, 1967; Laws 1979, c. 30, § 158, emerg. eff. April 6, 1979.

§82661.  Lands in more than one district.

The same land, if conducive to public health, safety, convenience or welfare, may be included in more than one district and be subject to the provisions of this act for each and every district in which it may be included, provided, that no district shall be organized under this act, in whole or in part, within the territory of a district already organized under this act until the court or courts determine whether the public health, safety, convenience or welfare demand the organization of an additional district, or whether it demand that the territory proposed to be organized into an additional district shall be added to the existing district, and in case the proceedings concerning two or more such districts are before the district court of two or more counties, such determination shall be as provided in the next section.

Laws 192324, c. 139, p. 193, § 58.

§82662.  Jurisdiction of courts as to districts being organized in same territory.

In case any district or districts are being organized within or partly within and partly without, the same territory in which some other district or districts have been or are being organized, then one district judge of each judicial district in which said conservancy districts have been or are being organized shall confer at the earliest convenient moment after they ascertain the possibility of a conflict in jurisdiction, the sitting to be had in the county having the largest assessed valuation in the proposed district or districts.

At such conference the several judges shall determine to what extent the several districts should be consolidated or to what extent the boundaries should be adjusted in order to most fully carry out the purposes of this act, and they shall by suitable orders make such determination effective.  In the event notices have been issued or jurisdiction acquired in any proceedings concerning territory which is transferred to the district court of another county, such notice shall not become void and jurisdiction so acquired shall not be lost, but in each case the court acquiring jurisdiction over such transferred territory shall hold the same without further notice, as if originally embraced in said district.

At such conferences the decision of the majority of the judges shall be necessary for the determination of any matter, and from such decision or from a failure to decide, appeal may be taken.

The provisions of this and the preceding section shall not operate to delay or to interrupt any proceedings under this act until the question of jurisdiction has been fully determined by the court or courts.

Laws 192324, c. 139, p. 193, § 59.

§82663.  Union of districts  Petition  Notice  Order.

In case two or more districts have been organized under this act in a territory which, in the opinion of the directors of either of the districts, should constitute but one district, the board of directors of any one of the districts may petition the court uniting said districts into a single district.  Said petition shall be filed in the office of the court clerk of that county which has the greatest valuations of real property, within the districts sought to be included, as shown by the tax duplicates of the respective counties.  Said petition shall set forth the necessity for such union of the two or more districts and that the union of said districts would be conducive to the public health, convenience, safety or welfare, and to the economical execution of the purpose for which the districts were organized.  Upon receipt of said petition the court clerk shall give notice by publication or by personal service, to the board of directors of the district or districts which it is desired to unite with the district of the petitioners.  Such notice shall contain the time and place where the hearing on the petition will be had and the purpose of the same. Such hearing shall be had in accordance with the provisions of this act in original hearing.  After the hearing, should the court find that the averments of the petition are true and that the said districts, or any of them, should be united it shall so order, and thereafter proceed as such.  The court shall designate the corporate name of such, as provided for in this act.  The court shall direct in such order who shall be the directors of such united district who shall thereafter have powers and be subject to such regulations as are provided for directors in districts created in the first instance. All legal proceedings already instituted by or against any of such constituent districts may be revived and continued against such united districts by an order of court substituting the name of such united district for such constituent district and such proceedings shall then proceed as herein provided.

Instead of organizing a new district from such constituent districts the court may, in its discretion, direct that one or more of such districts described in the petition be included into another of said districts, which order shall continue under its original corporate name and organization, or it may direct that the district or districts so absorbed shall be represented on the board of directors of the original district, designating what members of the board of directors of the original district shall be retired from the new board and what members take their places; or it may direct that the included districts or districts shall become subdistricts of the main district.  In case the districts sought to be united were organized in different judicial districts, then the court, to determine the question involved, shall consist of one judge from each of the judicial districts and a majority shall be necessary to render a decision.  From such a decision, or from a failure to decide, any interested property owner may appeal, as herein provided.  No action under the provisions of this section shall operate to interrupt or delay any proceeding under this Act until the questions involved are finally determined.

Laws 192324, c. 139, p. 194, § 60.

§82663.1.  Union or conversion of drainage districts.

The provisions of Title 82 Oklahoma Statutes, Section 663, relating to the union of conservancy districts shall apply equally to drainage districts organized under the provisions of Title 82 Oklahoma Statutes.  Any drainage district so organized may unite with a conservancy district under those provisions, or any drainage district may become a conservancy district and henceforth be under and governed by the provisions of Title 82 Oklahoma Statutes, Sections 531687 by following those provisions.

Said petition to unite or convert the form of organization and government need contain no other allegations than that the governing board or boards desire to accept the provisions of this act.

Laws 1955, p. 471, § 1.

§82663.2.  Order for union or conversion of drainage district  Rights, remedies, and obligations.

If such union or reorganization is ordered by the court, the order shall set out the fact that all pending litigation and claims, and outstanding bonds, refunding bonds, warrants, assessments, and obligations shall continue in their status quo, and that all rights, remedies, and obligations are preserved as under the former organization.  Such order shall set the effective date of such change, and on such date all funds, levies, taxes, and assessments shall become operative under the newly formed or organized conservancy district.

Laws 1955, p. 471, § 2.

§82664.  Remedy for injury by district  Procedure.

Except as otherwise provided or authorized by the Conservancy Act of Oklahoma, any person or public corporation injuriously affected in any manner whatsoever by an act performed by any official or agent of a district established pursuant to the Conservancy Act of Oklahoma, or by the execution, maintenance or operation of the official plan, pursuant to the provisions of the Conservancy Act of Oklahoma, may seek relief for such injury.  Any such remedy shall be subject to the provisions of the Governmental Tort Claims Act.

Added by Laws 192324, c. 139, p. 195, § 61.  Amended by Laws 1967, c. 382, § 18, emerg. eff. May 23, 1967; Laws 2000, c. 59, § 3, emerg. eff. April 14, 2000.

§82665.  Subdistricts  Administration.

Whenever it is desired to construct improvements wholly within or partly within and partly without any district organized under this act, which improvements will affect only a part of said district, for the purpose of accomplishing such work, subdistricts may be organized upon petition of the owners of real property, within or partly within and partly without the district, which petition shall fulfill the same requirements concerning the subdistricts as the petition outlined in Section 4 of this act is required to fulfill concerning the organization of the main district, and shall be filed with the clerk of the same district court, and shall be accompanied by a bond as provided for in Section 5 of this act. All proceedings relating to such subdistricts shall conform in all things to the provisions of this act relating to the organization of districts.  Whenever the court shall, by its order duly entered of record, declare and decree such subdistricts to be organized, the clerk of said court shall thereupon give notice of such order to the directors of the district, who shall thereupon act also as directors of the subdistricts.  Thereafter, the proceedings in reference to the subdistricts shall in all matters conform to the provisions of this act; except that in appraisal of benefits and damages for the purposes of such subdistricts, in the issuance of bonds, in the levying of assessments or taxes, and in all other matters affecting only the subdistricts, the provisions of this act shall apply to this subdistrict as though it were an independent district, and it shall not, in these things be amalgamated with the main district.

The board of directors, board of appraisers, chief engineer, attorney, secretary and other agents and employees of the district shall, so far as it may be necessary, serve in the same capacities for such subdistrict, and contracts and agreements between the main district and the subdistrict may be made in the same manner as contracts and agreements between two districts.  The distribution of administrative expense between the main district and subdistrict shall be in proportion to the interests involved and the amount of service rendered, such division to be made by the board of directors with an appeal to the court establishing the district.  This section shall not be held to prevent the organization of independent districts for local improvements under other laws, within the limits of a district organized under this act, as provided in Sections 59 and 60 of this act.

Laws 192324, c. 139, p. 196, § 62.

§82666.  Other improvements may come under act  Procedure.

Any territory in which a proceeding has been instituted or is pending for construction of a single or joint or interstate, or county ditch, or township ditch, or underground drain, or levee, or county sewer, or for the cleaning of drains and water courses, or for the removal of drifts, or for the drainage of marshes; or for any sewer district outside of a municipality, or organized under any other law of this state, may become a district or subdistrict under this act, or may be absorbed in and amalgamated with any district organized under the terms of this act in the following manner:

When the officials in charge of any such improvement, or in the board of directors of any district organized under this act, which may desire to annex or absorb such territory, petition the court in which such district was organized under this act, or the court having jurisdiction over all or part of the territory affected by the proceedings which is desired to bring under this act, for an order making the territory affected by any of the improvements above noted a district or subdistrict under the terms of this act, or for amalgamating such territory with an existing district, organized under the terms of this act, the court clerk shall give notice of the pendency of said petition and of a hearing thereon in the same manner as herein provided for notice and hearing on a petition for the organization of a district under this act.  At the time of such hearing the court shall hear the evidence and shall grant the petition or deny the same, as seems most advantageous to all the interests affected thereby.

The court, in its order shall specify whether such territory shall be organized into a district or subdistrict under the terms of this act, or whether it shall be absorbed in or amalgamated with an existing district, organized under this act.  Thereafter the territory affected by said order and the improvements for which said territory was assessed, or for which contracts have been let therein, shall be subject to the terms of this act, and all such orders and procedure shall be had, as are necessary for fulfilling the requirements of this act; provided, that no order of the court shall be made under this section, which shall lessen the security of any issue of bonds or other obligations issued under the terms of this or any other statute.

If a proceeding sought to be joined to or amalgamated with a proceeding under this act is under the jurisdiction of a district court other than the one having jurisdiction of the district organized under this act, then at such hearing the district judge or judges of the county or counties in which such ditch or other improvements is located shall sit with the judge in whose county the district was established under this act, and a majority of those sitting shall be necessary to a decision; and from such decision or from a failure to decide appeal may be taken.

Laws 192324, c. 139, p. 196, § 63.

§82667.  Annexation of additional land to a master conservancy district.

Additional territory may be annexed to a master conservancy district in the following manner:

(a) A petition praying for such annexation signed by fifty or a majority of the qualified voters residing in the territory and who own taxable property therein, and who duly rendered the same for taxes to the county or counties, (if not situated within a city or town), shall be filed with the board of directors of the master conservancy district.  The petition shall describe the territory by metes and bounds or by other appropriate description, unless such territory is the same as that of a city or town, in which event it shall be sufficient to state that the territory to be annexed is the same as that which is contained within such city or town.

(b) If the board of directors finds that the petition is signed by the required number of qualified persons and otherwise complies with the foregoing subsection, that the annexation would be to the interest of the territory and the master conservancy district, and that the master conservancy district will be able to render service to the territory, it shall, provided a majority of all the board members vote in favor thereof, adopt a resolution stating the conditions, if any, under which such territory may be annexed to the master conservancy district, and declaring its intention to call an election in the territory for the purpose of submitting the proposition of whether or not such territory shall be annexed to the master conservancy district, and fixing a time and place when and where a hearing shall be held on the question of whether the territory will be benefited by the improvements, works and facilities then owned and operated by the master conservancy district. Railroad rightofway, transmission lines and other property of telephone and telegraph and electric and gas utilities which are not situated within the defined limits of an incorporated city or town that will not be benefited by improvements, works and facilities which the master conservancy district is authorized to construct;  therefore, no railroad rightofway, or transmission lines, or other property of electric and gas utilities or rightofway or other property and facilities of telephone and telegraph utilities shall thereafter be annexed to the master conservancy district except such rightofway, transmission lines and other property of electric and gas utilities as are contained within the limits of an incorporated city or town then or thereafter annexed to the master conservancy district.

(c) Notice of the adoption of such resolution stating the time and place of such hearing, addressed to the citizens and owners of property in such territory shall be published once each week for three (3) consecutive weeks in a newspaper designated by the board of directors and having a general circulation in the territory, the last publication to be at least ten (10) days prior to the date of such hearing.  The notice shall describe the territory in the same manner as hereinabove required or permitted for the petition.  If no newspaper is published in the territory to be annexed, it shall be sufficient if notices are posted at five public places therein and published as aforesaid in a newspaper having general circulation in the territory.  The secretary shall also mail notice of such hearing addressed to the Mayor and governing body of each constituent city at least thirty (30) days prior to the hearing.

(d) All interested persons who reside in the master conservancy district or in the territory seeking annexation may appear at such hearing and offer evidence for or against the intended annexation. Such hearing shall proceed in such order and under such rules as may be prescribed by the board of directors, and the hearing may be recessed from time to time.  If at the conclusion of the hearing, the board of directors finds that all or a part of the lands in such territory will be benefited by the present or contemplated improvements, works or facilities of the master conservancy district, it shall adopt a resolution calling an election in the territory to be annexed, stating therein the date of the election, the place or places of holding the same and appointing a presiding judge for each voting place, who shall appoint the necessary assistant judges and clerks to assist in holding the election.

(e) Notice of said election, stating the date thereof, the proposition to be voted upon and the conditions under which the territory may be annexed, or making reference to the resolution of the board of directors for that purpose, and the place or places for holding the same, shall be published once each week for three (3) consecutive weeks in a newspaper published in the territory to be annexed and designated by the board of directors, the last publication to be at least ten (10) days before the day set for the election.  If no newspaper is published in the territory to be annexed, it shall be sufficient if notices are posted at five public places therein and published as aforesaid in a newspaper having general circulation in the territory.

(f) Only qualified electors who reside in such territory, who own taxable property therein, and who have duly rendered the same for taxes to the county or counties, in which it is situated (if not situated within a city or town), shall be qualified to vote in said election.  Returns of said election shall be made to the board of directors.

(g) The board of directors shall canvass the returns of the election and adopt a resolution declaring the results thereof.  If such resolution shows that a majority of the votes cast are in favor of annexation to the master conservancy district, such annexation shall thereafter be incontestable except in the manner and within the time for contesting elections under the general election laws. A certified copy of said order shall be recorded in the deed records of the county and/or counties in which a territory is situated.

(h) In calling an election on the proposition for annexation of territory, the board of directors may include as a part of the same proposition the assumption of its part of any obligations of the master conservancy district then outstanding and in force, and, in the case of bonds, those theretofore voted but not yet sold, and for the levy of ad valorem taxes on taxable property in said territory on the same basis as taxes are levied in the remainder of the master conservancy district for the payment of such tax obligations.  If the proposition thus submitted carries by a majority vote, the effect thereof shall be the same as that resulting from the separate assumption election provided for in the next succeeding subparagraph (i).

(i) After territory is added to the master conservancy district, the board of directors of the master conservancy district shall call an election over the entire master conservancy district for the purpose of determining whether the entire master conservancy district as enlarged shall assume the taxes and obligations then outstanding and in force, and, in the case of bonds, those theretofore voted but not yet sold, and whether ad valorem taxes shall be levied, on the basis of benefits, upon all taxable property within the master conservancy district as enlarged for the payment thereof, unless such proposition is favorably voted along with the annexation election and becomes lawfully binding upon the territory annexed.  Notice of the elections provided for in this and the next preceding subparagraph (h) shall be given and said election shall be held in the same manner as elections for the issuance of bonds as provided in the Conservancy Act of Oklahoma.

Laws 1961, p. 624, § 9.

§82668.  Payment of monies due United States from master conservancy districts  Levies and assessments.

All payments to become due to the United States under any federal contract entered into between a master conservancy district and the United States may be paid from revenues or derived from assessments upon the real property of the district, as provided in the Conservancy Act.  It shall be the duty of the board of directors of a contracting district, pursuant to the provisions of the Conservancy Act, to make and establish all levies, assessments, tolls or charges to meet each year the contract indebtedness and obligation as the same may be provided for in any federal contract heretofore or hereafter entered into by a contracting district and to do any and all acts necessary to carry out the provisions of any such federal contract.

Laws 1961, p. 626, § 10.

§82669.  Suits for or against district  Name  Service of process.

In all suits in any court for damages, condemnation or other proceedings, whether brought for or against such conservancy district, the same shall be brought in the name of the conservancy district as fixed and established by the decree of incorporation, and shall be under the direction of its board of directors and in all suits against such conservancy district service of summons shall be issued and served upon the president of the board of directors; or, if the president of said board of directors is not found in the county, then upon a member of the board of directors of said district, or if none of the aforesaid directors can be found, then by serving the secretary or treasurer and by leaving a copy thereof at the principal office or usual place of business of said district, with the person having charge thereof.  Laws 1967, c. 382, Sec. 19. Emerg. eff. May 23, 1967.

Laws 1967, c. 382, § 19, emerg. eff. May 23, 1967.

§82671.  Directors may police district.

The board of directors shall have the right to police the works of the district, and in times of great emergency may compel assistance in the protection of such work, and shall, also, have the right to prevent persons, vehicles or live stock from passing over the works of the district in any manner which would result in damage thereto. Laws 192324 ch. 139, P. 197, Sec. 64.

Laws 192324, c. 139, p. 197, § 64.

§82672.  Injury to survey marks prohibited  Penalty.

The willful destruction, injury or removal of any bench marks, witness marks, stakes or other reference marks, placed by surveyors or engineers of the district, or by contractors in constructing the works of the district, shall be a misdemeanor, punishable by a fine not exceeding One Hundred Dollars ($100.00).  Laws 192324, c. 139, p. 197, Sec. 65.

Laws 192324, c. 139, p. 197, § 65.

§82673.  Owners liable for damage to district  Repairs.

All persons and corporations shall be liable for damage done to works of the district by themselves, their agents, their employees, or by their livestock.  All persons guilty of willful damage shall be guilty of a misdemeanor, and shall on conviction be fined not to exceed Five Hundred Dollars ($500.00), and costs, and shall be liable for all damages and costs.  The board of directors shall have authority to repair such damage at the expense of the person or corporation committing it.

Laws 192324, c. 139, p. 198, § 66.

§82674.  Fraud or other illegal acts of officials  Fine.

The making of profit, directly or indirectly, by any officer of any district organized under this act, or by any public officer within the state, out of any contracts entered into by the district, or by use of any contracts entered into by the district, or by use of any money belonging to a district by lending it or otherwise using it, or by depositing the same in any manner, contrary to law, or by removal of any money by any such officer or by his consent and placing elsewhere than is prescribed either by law or by the official acts of the board of directors for the purpose of profit, or any person who shall misrepresent any material fact concerning the proposed project to any property owner when procuring signatures to a petition to inaugurate such project, shall constitute a felony, and on conviction thereof shall subject such officer to imprisonment in the State Penitentiary for a term not exceeding two (2) years, or a fine not exceeding Five Thousand Dollars ($5,000.00), or both such fine and imprisonment, and the officer offending shall be liable personally and upon his official bond for all losses to such district and for all profits realized by such unlawful use of monies.

Added by Laws 192324, c. 139, p. 198, § 67.  Amended by Laws 1997, c. 133, § 593, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 429, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 593 from July 1, 1998, to July 1, 1999.

§82675.  Officials removed for cause.

Any director or appraiser of any district organized under this act may be removed for cause upon a motion filed in the original case where said district was organized after a hearing.

Laws 19231924, c. 139, p. 198, § 68.

§82676.  Performance of duties enforced by mandamus.

The performance of all duties prescribed in this act concerning the organization and administration or operation of the district may be enforced against any officer or against any person or corporation refusing to comply with any order of the board by mandamus at the instance of the board or of any person or corporation interested in any way in such district or proposed district.  And the board may institute such proceedings in the court in the first instance.

Laws 192324, c. 139, p. 198, § 69.

§82681.  Faulty notice  How corrected.

In any and every case where a notice is provided for in this act, if the court finds that due notice was not given, the court shall not thereby lose jurisdiction, and the proceedings in question shall not thereby be void; but the court shall in that case order due notice to be given, and shall continue the hearing until such time as such notice shall be properly given and thereupon shall proceed as though notice had been properly given in the first instance.

In case any individual appraisal or appraisals, assessment or assessments, or levy or levies, shall be held void for want of legal notice, or in case the board may determine that any notice with reference to any land or lands may be faulty, then the board may file a motion in the original cause asking that the court order notice to the owner of such land or lands given and set a time for hearing as provided in this act.  And in case the original notice as a whole, was sufficient, and was faulty with reference to publication as to certain tracts, only the owners of and persons interested in those particular tracts need be notified by such subsequent notice, and if the publication of any notice in any county was defective or not made in time, republication of the defective notice need be had only in the county in which the defect occurred.

Laws 192324, c. 139, p. 199, § 71.

§82682.  Questions of validity of districts to be expedited in court.

All cases in which there arises a question of validity of the organization of conservancy districts shall be advanced as a matter of immediate public interest and concern, and heard in all courts at the earliest practicable moment.

The court shall be open at all times for the purpose of this act.

Laws 192324, c. 139, p. 199, § 72.

§82683.  Act to be liberally construed.

This act being necessary for securing the public health, safety, convenience or welfare, and being necessary for the prevention of great loss of life and for the security of public and private property from floods and other uncontrolled waters, it shall be liberally construed to effect the control and conservation and drainage of the waters of this state.

Laws 192324, c. 139, p. 199, § 73.

§82684.  Partial invalidity.

In case any section or sections or part of any sections of this act shall be found to be unconstitutional, the remainder of the act shall not thereby be invalidated, but shall remain in full force and effect.

Laws 192324, c. 139, p. 199, § 74.

§82685.  Repeals  Certain laws not affected.

All acts or parts of acts conflicting in any way with any of the provisions of this act, in regard to improvements of this or a similar character, or otherwise interfering with the execution of this law according to its terms, are hereby declared inoperative and ineffective as to this act, as if they did not exist.  But all such laws and parts of laws shall not be in any way affected by this law. This act shall not repeal Chapter 38 of the Oklahoma Compiled Statutes, 1921, or any amendment thereto, but it shall be an additional remedy.

Laws 192324, c. 139, p. 200, § 75.

§82686.  Short forms and abbreviations.

For the sake of convenience:

(a) In any orders of the court the words, "The court now here finds that it hath jurisdiction of the parties to and of the subject matter of this proceeding," shall be equivalent to a finding that each jurisdiction upon the court, beginning with the proper signing and filing of the initial petition to the date of the order containing such recital, have been scrutinized by the court and found to meet every legal requirement imposed by this act.

(b) No other or further evidence of the legal hypothecation of the special assessment to the payment of the bonds shall be required than the passage of a bonding resolution by the board of directors and the issuance of bonds in accordance therewith.

(c) In the preparation of any assessment or appraisal roll the usual abbreviations employed by engineers, surveyors and abstractors may be used.

(d) Where properly to describe any parcel of land it would be necessary to use a long description, the appraisers, after locating the land generally may refer to the book and page of the public record of any instrument in which the land is described, which reference shall suffice to identify for all the purposes of this act the land described in this public record referred to.

(e) It shall not be necessary in any notice required by this act to be published to specify the names of the owners of the lands or of the persons interested therein; but any such notice may be addressed, "To All Persons Interested," with like effect as though such notice named by name every owner, of any lands within the territory specified in the notice and every person interested therein, and every lienor, actual or inchoate, except that the notice of assessments or appraisals shall be as provided otherwise herein.

(f) Every district heretofore created or hereinafter declared upon hearing to be a conservancy district shall be an improvement district as provided in Article 16 of the Constitution of Oklahoma, and shall be invested with all the powers and privileges conferred upon such districts by the Constitution of Oklahoma and this act. 3Laws 192324, c. 139, p. 200, Sec. 76; Laws 1959, p. 381, Sec. 11.

§82687.  Forms and suggestions.

The following forms may suffice to illustrate the character of the procedure contemplated by this act; and if substantially complied with, those things being changed which (to meet the requirements of the particular case) should be changed, such procedure shall be held to meet the requirements of this act.

I.  Form of Notice of Hearing on the Petition:  To all persons interested, public notice is hereby given:

(1) That on the ...... day of .......... 19.., pursuant to the provisions of the Conservancy Acts of Oklahoma, there was filed in the office of the court clerk of the district court of ............ County, Oklahoma, the petition of ...... and others for the establishment of a conservancy district to be known as ............ Conservancy District.  (Here insert the purposes.)

(2) That the lands sought to be included in said district comprise lands in .......... and ........ counties, Oklahoma, described substantially as follows:  (Here insert description of land.)

(3) That a public hearing on said petition will be had in said court on ............ the .......... day of ........ at the hour of ........ o'clock .. M., by the district court of ..........  County, at the court house in the city of ........ , ........  County, Oklahoma.

All persons and public or private corporations owning or interested in real estate or other freeholders within the territory hereinbefore described will be given the opportunity to be heard at the time and place above specified, as to whether said district should be established or not.

..............,

Court Clerk of .......... County, Oklahoma.  Dated ........ Oklahoma, .......... 19....

II.  Form of Finding on Hearing:  The court at its discretion may order the formation of said conservancy district in following form substantially:

State of Oklahoma, .......... County, ss:

In the district court of .......... County.

In the matter of .......... Conservancy District.

On this ...... day of ........ 19... this cause coming on for hearing upon the petition of .......... and others, for the organization of a conservancy district under the Conservancy Act of the State of Oklahoma, the court after a full hearing now here finds:

(1) That it hath jurisdiction of the parties to, and the subject matter of this proceeding.

(2) That the purposes for which said district is established are: (Insert the purposes.)

And that it is a public necessity.

(3) That the public safety, health, convenience and welfare will be promoted by the organization of a conservancy district substantially as prayed in said petition (if additional lands are added by petition) except that the following additional lands at the petition of the owners thereof should be, and hereby are included in said districts:  (Here insert additional lands.)

(4) That the general boundaries of said district until specifically delimited by the viewers and engineers are as follows: (Here insert boundaries of district.)

(5) That the said territory last above described should be erected into and created a conservancy district under the Conservancy Act of the State of Oklahoma under the corporate name of ........ Conservancy District.

Wherefore, it is by the court ordered, adjudged and decreed:

That the territory as above described be, and the same hereby is erected into and created a conservancy district, under the Conservancy Act of Oklahoma under the corporate name of .......... Conservancy District, with its office and principal place of business at .........., in .......... County, Oklahoma.

(If directors are appointed at the same time)

And the following persons are hereby appointed directors of said conservancy district, until their successors are elected and qualified:

.....................

.....................

.....................

who are hereby directed to qualify and proceed according to law.

For consideration of other matters herein, this course is retained on the docket.

....................

Judge.

III.  Form of Notice to Property Owners to Pay Assessment:

.............. Conservancy District.

To All Persons Interested,

Public Notice is Hereby Given:

(1) That on the ........ day of .......... 19..., the board of directors of Conservancy District No......... levied an assessment on all the property in said district in the aggregate sum of $...... and has caused the same to be extended upon the assessment duplicate, which is now in collection by the county treasurer of the county in which the lands are situated.

(2) That the entire assessment against any parcel of land may be paid at any time on or prior to ........ 19... without costs and without interest.

(3) That as soon after ......... day of ........... 19..., as conveniently may be, the board of directors of said district will divide the uncollected part of said assessment into convenient installments, and will issue bonds bearing interest not exceeding eight and onehalf percent (8 1/2%) per year in anticipation of the collection of the several installments of said assessment, pursuant to the Conservancy Act of the State of Oklahoma.

....................

President.

....................

Secretary.

IV.  Form of Bond and Coupon:

No...............  $...............

UNITED STATES OF AMERICA.

State of Oklahoma.

............. Conservancy District.

CONSERVANCY BOND.

KNOW ALL MEN BY THESE PRESENTS:

That ............... Conservancy District, a legally organized conservancy district of the State of Oklahoma, acknowledging itself to owe and for value received hereby promises to pay to bearer ............. Dollars ($..........) on the first day of .........., 19...., with interest thereon from the date hereof until paid at the rate of ........ percent (....%) per year, payable ........... 19...., and semiannually thereafter on the first day of ......... and of ......... in each year on presentation and surrender of the annexed interest coupons as they severally become due.  Both principal and interest of this bond are hereby made payable in lawful money of the United States of America, at the fiscal agency of the State of Oklahoma, in the city of New York.

(Here insert a concise and condensed statement of the proceedings up to the issuing of the bond.)

This bond is one of a series of bonds issued by Conservancy District No. .... for the purpose of paying the cost of constructing a system of flood prevention (or for the other works) for said district and in anticipation of the collection of the several installments of an assessment duly levied upon lands within said district and benefited by said improvement in strict compliance with the Conservancy Act of Oklahoma, and pursuant to an order of the board of directors of said district duly made and entered of record. And it is hereby certified and recited that all acts, conditions and things required to be done in locating and establishing said district and in equalizing appraisals of benefits and in levying assessments against lands benefited thereby, and in authorizing, executing and issuing this bond, have been legally had, done and performed in due form of law; that the total amount of bonds issued by said district does not exceed ninety percent (90%) of the assessments so levied and unpaid at the time said bonds are issued or any legal limitation thereof.

And for the performance of all the convenants and stipulations of this bond and of the duties imposed by law upon said district for the collection of the principal and interest of said assessments and the application thereof to the payment of this bond and the interest thereon, and for the levying of such other and further assessments as are authorized by law and as may be required for the prompt payment of this bond and the interest thereon, the full faith, credit, and resources of said Conservancy District No. ......... are hereby irrevocably pledged.

IN TESTIMONY WHEREOF, The board of directors of ........ Conservancy District has caused this bond to be signed by its president and sealed with the corporate seal of said district, attested by its secretary, and registered by the State Auditor and Inspector of the State of Oklahoma, and the coupons hereto annexed to be executed by the facsimile signature of said president and secretary, as of the ...... day of ...... 19....

....................

President

Attest:  ....................

Secretary.

FORM OF COUPONS.

No. ............... $ ...............

On the first day of ......... 19..., ......... Conservancy District promises to pay the bearer ......... Dollars ($........) lawful money of the United States of America, at the office of the ......... being semiannual interest due on that date on its conservancy bond dated ......... 19...., No. ......

..........................

President.

..........................

Secretary.

V.  Forms of Notice of Enlargement of District:

State of Oklahoma, County of ...........ss:

In the district court of ......... County.

In the matter of ........... Conservancy District.

NOTICE OF ENLARGEMENT OF DISTRICT.

To all persons and public or private corporations interested:

Public Notice Is Hereby Given:

(1) That heretofore on the ....... day of ............, 19...., in the district court of ......... County of Oklahoma, duly entered a final decree erecting and creating ......... Conservancy District and appointing a board of directors therefor.

(2) That thereafter this court duly appointed:

..............

..............

..............

to be the board of appraisers for said district; that said board of appraisers on the ....... day of ..........., 19...., filed their report recommending the following described lands not originally included in the district, be added thereto:  (Here describe generally the lands which the report of the board of appraisers recommends should be added to the district.)

(3) That on ........... the ....... day of ........... 19... (or as soon thereafter as the convenience of the court will permit) at the court house in .......... Oklahoma, the district court of .......... County, Oklahoma, will hear all persons and public or private corporations who are owners of or interested in the property described in this notice upon the question whether said lands should be added to and included in said Conservancy District.

...............................

Court Clerk, District Court,

..............  County, Oklahoma.

FORM OF CERTIFICATE OF LEVY OF

ASSESSMENTS:

State of Oklahoma, County of ........................... ss:

To the County Clerk and County Assessor of ............ County, Oklahoma:

This is to certify that by virtue and under the authority of the Conservancy Act of Oklahoma, the board of directors of .......... Conservancy District have and do hereby levy the sum of ............... Dollars ($........) which said assessment bears interest as provided by law and is payable in installments, with interest as follows:  (Here insert.)

You are further notified that for the account of the maintenance fund, for the year 19.... , this board has levied the sum of ............. Dollars ($..........)

The amounts of said levies upon the several parcels of land upon which the same are imposed are set forth upon the schedule hereto attached, marked ......... Conservancy District Assessment Book. The said assessment shall be collectable and payable the present year in the sums herein specified at the same time that the state and county taxes are due and collectable and you are directed and ordered to warrant and require the treasurer of ........... County, Oklahoma, to demand and collect such assessments as provided by law, and this Conservancy Assessment Book shall be your authority and the authority of the treasurer to make such collections.

Witness, the signature of the president of said board of directors, attested by the seal of said corporation and the signature of its secretary, this the ......... day of ......... 19....

....................

President.

(SEAL)

....................

Secretary.

Laws 1967, c. 382, § 21, emerg. eff. May 23, 1967.

§82688.  Exemption from taxation.

All properties owned by the district, both real and personal, and reasonably necessary to accomplish the purposes of district shall be exempt from taxation by the State of Oklahoma, or by any municipal corporation, county or other political subdivision.  All properties, products and benefits sold, leased or furnished by such districts shall be exempt from sales tax.

All bonds, notes and warrants and the interest thereon, issued pursuant to the provisions of this act, shall be exempt from taxation (except inheritance taxes) by the State of Oklahoma, or by any municipal corporation, county or other political subdivision, or taxing district of the state.

Laws 1967, c. 382, Sec. 21.  Emerg. eff. May 23, 1967.

§82688.1.  Exemption from payment of sales, use and vehicle excise taxes  Registration of vehicles.

Conservancy districts and master conservancy districts organized under the provisions of the "Conservancy Act of Oklahoma" contained in Chapter 5 of Title 82 of the Oklahoma Statutes, shall be exempt from the payment of sales and use taxes on purchases and use of tangible personal property in this state, and from payment of the vehicle excise tax levied on the transfer or first registration of vehicles purchased and used in Oklahoma, and the vehicles of such districts shall be registered each year for a nominal fee of One Dollar ($1.00), after having obtained the proper Oklahoma certificate of title.  Laws 1969, c. 64, Sec. 1.  Emerg. eff. March 5, 1969.

Laws 1969, c. 64, § 1, emerg. eff. March 5, 1969.

§82861.  District created and territory included  Governmental agency and body politic  Powers  Designation of land and water.

There is hereby created within the State of Oklahoma a conservation and reclamation district to be known as "Grand River Dam Authority", hereinafter called the district, and consisting of that part of the State of Oklahoma which is included within the boundaries of the Counties of Adair, Cherokee, Craig, Delaware, Mayes, Muskogee, Ottawa, Osage, Pawnee, Payne, Lincoln, Logan, Tulsa, Wagoner, Sequoyah, Haskell, Latimer, Pittsburg, McIntosh, Creek, Okmulgee, Nowata, Washington and Rogers.  Such district shall be, and is hereby declared to be, a governmental agency of the State of Oklahoma, body politic and corporate, with powers of government and with the authority to exercise the rights, privileges and functions hereinafter specified, including the control, storing, preservation and distribution of the waters of the Grand River and its tributaries, for irrigation, power and other useful purposes and reclamation and irrigation of arid, semiarid and other lands needing irrigation, and the conservation and development of the forests, minerals, land, water and other resources and the conservation and development of hydroelectric power and other electrical energy, from whatever source derived, of the State of Oklahoma.

Nothing in this act or in any other act or law contained, however, shall be construed as authorizing the district to levy or collect taxes or assessments, or to create any indebtedness payable out of the taxes or assessments, or in any manner to pledge the credit of the State of Oklahoma, or any subdivision thereof.

All that body of land and the water impounded above the Pensacola Dam, Pensacola Project, shall be hereafter designated and known as "Grand Lake O'The Cherokees".  All that body of land and the water impounded above Robert S. Kerr Dam, Markham Ferry Project, shall be hereafter designated and known as "Lake Hudson".  All that body of land and the water impounded above Chimney Rock Dam, Salina PumpedStorage Project, shall be designated and known as "W. R. Holway Reservoir".

Laws 1935, p. 350, § 1; Laws 1937, p. 481, § 1; Laws 1941, p. 472, § 1; Laws 1941, p. 475, § 1; Laws 1949, p. 633, § 1; Laws 1957, p. 562, § 1; Laws 1978, c. 283, § 1, emerg. eff. May 10, 1978; Laws 1981, c. 204, § 9, emerg. eff. May 26, 1981.

§82-861A.  Grand River Dam Authority - Designation as state agency.

A.  The Grand River Dam Authority, created pursuant to the provisions of the Grand River Dam Authority Act, Section 861 et seq. of Title 82 of the Oklahoma Statutes, is a nonappropriated agency of the State of Oklahoma.  The Grand River Dam Authority herein referred to as the "district" is subject to the laws of the state as they apply to state agencies except as specifically exempted by statute.  All funds generated, received and expended by the district are public funds and subject to state laws and regulations governing the receipt and expenditure of public funds in the same manner as all other state agencies.  The employees of the district are both classified and unclassified state employees subject to the same benefits and restrictions applicable to all state agencies except as otherwise provided by statute.

B.  Recognizing that the district is a unique agency of this state, whose mission requires the ability of the district to function in competition with private industry within the competitive power market, the Legislature hereby requires the Grand River Dam Authority Board of Directors as the rulemaking authority for the district to:

1.  Promulgate appropriate rules governing operations of the agency pursuant to the provisions of Article I of the Administrative Procedures Act, with the exception of rules dealing with the waters of the Grand River and its tributaries; and

2.  Develop written policies and procedures consistent with state laws governing the district's activities including marketing, consumer education, community relations and customer service functions performed by the district.

C.  The district is required to document business expenses necessary to carry out the business of the district.  Expenses shall meet current State of Oklahoma and Internal Revenue Service guidelines for business expense deductibility.

D.  If necessary to comply with the provisions of this act, the Board may, by majority vote, employ an independent audit firm to assist it in its duties.  Funds required for this purpose shall be borne by the district with approval by the Board.

E.  The Board of Directors or the management of the district may seek advice from the State Treasurer or the State Bond Advisor as it deems necessary.

F.  After the effective date of this act, the district shall not provide retail electric power or retail electric service to electric consuming facilities except to:

1.  An existing electric consuming facility if such electric power was being provided by the district on the effective date of this act; and

2.  Any entity located within the boundary of the Oklahoma Ordnance Works Authority/Mid-America Industrial Park or within a two-mile radius of the boundary.

Retail distribution of electric power shall be defined as any sale not for resale.

Added by Laws 2003, c. 459, § 1, eff. July 1, 2003.

§82-862.  Powers, rights and privileges of district.

The district shall have and is hereby authorized to exercise the following powers, rights and privileges:

(a)  To control, store and preserve, within the boundaries of the district, the waters of Grand River and its tributaries, for any useful purpose, and to use, distribute and sell the same within the boundaries of the district; provided, however, that any municipal corporation within the area included within the jurisdiction of the said Grand River Dam Authority shall be entitled to take water from the Grand River and any of its tributaries in any quantities that may be needed by such municipal corporation;

(b)  To develop and generate water power, electric power and electric energy, from whatever source, within the boundaries of the district; to acquire coal or other minerals to be used for the purposes of providing energy sources for electrical generating plants; to acquire or lease any and all railroad connections, equipment, rolling stock, trackage and otherwise, necessary to the transporting of coal and other minerals to generating plant sites within the district; and to buy, sell, resell, interchange and distribute electric power and energy in order to carry forward the business and functions of the district now or hereafter authorized by law and may enter into contracts for such purposes, such contracts to run for a period of not to exceed fifty (50) years except those contracts provided for in paragraphs (f) and (g) of this section.  All contracts may contain such reasonable provisions, limitations, qualifications, protective clauses and rights and obligations of purchase and sale, and such provisions for the dedication of the use of facilities and the construction of additional facilities to serve the load requirements of all the parties as may be deemed advisable by the district to safeguard the business and properties of all the parties to such contracts, all within the limits of sound business judgment and practice, good conscience, and not contrary to the public policy of the state;

(c)  To prevent or aid in the prevention of damage to person or property from the waters of the Grand River and its tributaries;

(d)  To forest and reforest and to aid in the foresting and reforesting of the watershed area of the Grand River and its tributaries and to prevent and to aid in the prevention of soil erosion and floods within said watershed area;

(e)  To acquire by purchase, lease, gift, or in any other manner, and to maintain, use and operate or to contract for the maintenance, use and operation of any and all property of any kind, real, personal, or mixed, or any interest therein, including trucks of any size or weight and passenger vehicles and to own, construct, operate and maintain any project or works in conjunction or jointly with, as tenants in common, any public or private corporation duly authorized and qualified to do business within this state including, but not limited to, rural electric cooperatives of the State of Oklahoma or the United States of America, or any department, subdivision or agency of the State of Oklahoma or the United States of America, or with any "public agency" as defined under the Interlocal Cooperation Act, Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, within or without the boundaries of the district, necessary, incidental or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by this act;

(f)  In addition to any other powers conferred, the district shall have power and authority to participate and enter into agreements with any public or private corporation duly authorized and qualified to do business within the State of Oklahoma including, but not limited to, rural electric cooperatives, the state or the United States of America or any department, subdivision or agency of the state or the United States of America, or with any "public agency" as defined under the Interlocal Cooperation Act, Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, for the purpose of planning, acquiring, financing, owning, operating and maintaining an undivided ownership of any steam, oil, gas, coalfired, thermal, geothermal, solar, waste or refuse reclamation powered electric generating plant or plants or any facilities of every kind necessary, incidental or convenient for the production, generation and transmission of electric power and energy including, but not limited to, any and all related transmission facilities, which shall be used as common facilities.  The agreements shall provide that the district and any participants therein shall have the incidents of tenant in common to any plant or facility.  It shall also be provided in the agreements that the district and any participant in the project shall own a percentage of any common facility equal to the percentage of the money furnished or the value of property supplied by it for the acquisition and construction thereof and shall own and control a like percentage of the electrical output thereof.

Each participant shall defray its own interest payments and other payments required to be made or deposited in connection with any financing undertaken by it to pay its percentage of the money furnished or value of property supplied by it for the planning, acquisition and construction of any common facility, or any additions or betterments thereto.  The agreement shall further provide a uniform method of determining and allocating operation and maintenance expenses of the common facility.

In carrying out the powers granted in this section, the district and each participant shall be severally liable only for its own acts and not jointly or severally liable for the acts, omissions or obligations of others.  No money or property supplied by the district or any participant for the planning, financing, acquiring, constructing, operating or maintaining of any common plant or facility shall be credited or otherwise applied to the account of any other participant therein, nor shall the undivided share of the district or any participant therein be charged, directly or indirectly, with any debt or obligation of any other participant or be subject to any lien as a result thereof.  No action in connection with a common facility shall be binding upon the district except as expressly authorized and provided for in the participation agreement;

(g)  In addition to the powers conferred in paragraph (f) of this section, the district shall have power and authority to participate and enter into agreements with any public or private corporation duly authorized and qualified to do business within this state including, but not limited to, rural electric cooperatives, the State of Oklahoma or the United States of America or any department, subdivision or agency of the State of Oklahoma or the United States of America, or with any "public agency" as defined under the Interlocal Cooperation Act, Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, for the purpose of planning, acquiring, financing, owning, operating and maintaining undivided ownership interests in any steam, oil, gas, coalfired, thermal, geothermal, solar, waste or refuse reclamation powered electric generating plant or plants or any other facilities of every kind necessary, incidental or convenient for the production, generation and transmission of electric power and energy including, but not limited to, any and all related transmission or other facilities which are to be used as common facilities and to cooperate with other state agencies and public trusts to promote economic development in the state and to assist in attracting industry to the state.  Such undivided ownership interests may be created by an agreement entered into with respect to property to be acquired by the district.  Any such agreement may be a sale agreement, with the purchase price payable at one time or in installments at such time and over such period as shall be agreed to by the parties thereto, a lease agreement, with a nominal purchase option, or any other type of agreement.  In addition to the purchase price, the district shall be fully indemnified as to operation, maintenance, administrative and other expenses incurred with respect to such undivided interest.  Any payment received in respect to any such agreement shall be deemed revenues of the Authority.  The district is hereby authorized to enter into any such agreement in order to sell, lease or otherwise convey undivided ownership interests in any such property.  Any such agreement shall specify the undivided interest to be owned or acquired by each of the participants, provide for a waiver of partition, prescribe the time of vesting of such interest and the amount of electrical output to be owned and controlled by any participant.

Each participant shall defray its own interest and other payments required to be made or deposited in connection with any financing undertaken by it to pay its percentage of the money furnished or value of property supplied by it for the planning, acquisition and construction of any common facility, or any additions or betterments thereto.  The agreement shall provide a uniform method of determining and allocating operation and maintenance expenses of the common facility.

In carrying out the powers granted in this section, the district and each participant shall be severally liable only for its own acts and not jointly or severally liable for the acts, omissions or obligations of others.  No money or property supplied by the district or any participant for the planning, financing, acquiring, constructing, operating or maintaining of any common plant or facility shall be credited or otherwise applied to the account of any other participant therein, nor shall the undivided share of the district or any participant therein be charged, directly or indirectly, with any debt or obligation of any other participant or be subject to any lien as a result thereof.  No action in connection with a common facility shall be binding upon the district except as expressly authorized and provided for in the participation agreement;

(h)  To acquire by condemnation any and all property of any kind, real, personal, or mixed, or any interest therein, within or without the boundaries of the district, necessary, incidental or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by this act, in the manner provided by general law with respect to condemnation; provided that nothing in this act shall ever be construed to authorize the district to acquire by condemnation any privately, municipally or publicly owned electric public utility system or any part thereof outside of the high-water mark of a reservoir area or outside a properly located damsite, except the districts may require the relocation of transmission lines and substations so owned where such relocation is necessary for the construction and maintenance of dams, reservoirs, levees, spillways and floodways, and in such event just compensation shall be paid.  Provided that the Grand River Dam Authority shall have the right to cross transmission lines of other electric utility companies under proper engineering standards of construction as approved by the Corporation Commission;

(i)  Subject to the provisions of this act, from time to time sell, which shall include, but not be limited to, an installment sale agreement, lease with nominal purchase options, or otherwise dispose of any property of any kind, real, personal or mixed, or any interest therein, which shall not be necessary to the carrying on of the business of the district;

(j)  To overflow and inundate any public lands and public property and to require the relocation of roads and highways in the manner and to the extent necessary to carry out the purposes of this act; provided, that said district shall be liable in damages to the State of Oklahoma or any subdivision thereof for any injury occasioned or expense incurred by reason thereof;

(k)  To construct, extend, improve, maintain and reconstruct, to cause to be constructed, extended, improved, maintained and reconstructed, and to use and operate any and all facilities of any kind necessary, incidental or convenient to the exercise of such powers, rights, privileges and functions;

(l)  To sue and be sued in its corporate name in contracts, reverse condemnation, tort, equity, mandamus and similar actions and in its own name plead and be impleaded, provided, however, that any and all actions of law or in an equity against the district shall be brought in the county in which the principal office of the district shall be located or in the county where the cause of action arose;

(m)  To adopt, use and alter a corporate seal;

(n)  To make bylaws for the management and regulation of its affairs;

(o)  To appoint officers, agents and employees, to prescribe their duties and to fix their compensation; and enter into contracts with labor unions, provided, that contracts with labor unions shall not abrogate the rights of the district to cooperate and carry out Veterans on the Job Training;

(p)  To make contracts and to execute instruments necessary, incidental or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by this act;

(q)  To borrow money for its corporate purposes and, without limitation of the generality of the foregoing, to borrow money and accept grants from the United States of America, or from any corporation or agency created or designated by the United States of America, and, in connection with any such loan or grant, to enter into such agreements as the United States of America or such corporation or agency may require; and to make and issue its negotiable bonds for money borrowed, in the manner provided in this act.  Nothing in this act shall authorize the issuance of any bonds, notes or other evidences of indebtedness of the district, except as specifically provided in this act;

(r)  To prescribe and enforce rules for the use for recreational and commercial purposes of the lakes created by the district by impounding the waters of said lakes, and the shorelands of the district bordering thereon, including the use of firearms, the inspection of all boats of every character proposing to operate or operating on said lakes, the issuance of permits for the operation of boats, surfboards, aquaplanes, seaskis or similar devices on said lakes for hire; the charging and collection of fees for the inspection or operation of such boats, surfboards, aquaplanes, seaskis or other similar devices on said lakes for hire; preventing the launching or operation of any commercial or forhire boat, surfboard, aquaplane, seaski or similar device for hire, on the waters of said lakes, without a certificate of inspection and a permit for such use; prescribing the type, style, location and equipment of all wharves, docks and anchorages along the shores and upon the water of said lakes; the issuance of permits for wharfage, dock or anchorage privileges and charging fees for such commercial or private permits; and the establishment and maintenance of public wharves, docks or anchorages and the charging and collection of fees for the use thereof by the public; to appoint or employ such persons as the district may deem proper and suitable for the purpose of enforcing such rules and regulations as may be issued hereunder, or as may be issued pursuant to the provisions of Sections 4200 et seq. of Title 63 of the Oklahoma Statutes, and for the enforcing of the provisions of this act, and all violations of criminal laws occurring within the boundaries of the counties where real property owned or leased by the Grand River Dam Authority is located, which employees shall have the power of peace officers during the performance of those duties, except in the serving or execution of civil process;

(s)  To do any and all other acts or things necessary, incidental or convenient to the exercise of the powers, rights, privileges or functions conferred upon it by this act or any other act or law.  Provided said district shall be liable for damage caused by said district, its agents, servants and employees in creating, constructing, maintaining or operating said district to any corporation, partnership, person or individual whose property, either real or personal, within or without said district, has been damaged and said damages may be determined by appropriate action as provided by law.  Nothing in this act shall be construed as rendering the district liable for damage where it is not liable on general principles of law or statute or Constitutional provision.

Provided, however, that in the course of exercising its powers as herein enumerated, the said district shall at all times consider the rights and needs of the people living within and upon the land lying within the watershed of the rivers or streams developed by the district; provided, however, that nothing herein shall prevent the district from selling for irrigation purposes within the boundaries of the district any water impounded by it under authority of law, provided that nothing herein contained shall authorize the state to engage in agriculture except for educational and scientific purposes and for the support of its penal, charitable, and educational institutions; and

(t)  To support and assist the efforts of state, regional and local development organizations, political subdivisions, industrial committees, chambers of commerce, tourism organizations, agricultural organizations, environmental organizations and other similar public and private agencies to obtain new and foster expansion of existing service, industrial and manufacturing facilities, businesses and enterprises to enhance the quality of life for the citizens of the district and the state.  Provided, support and assistance shall be limited to an amount not to exceed a total of Fifteen Thousand Dollars ($15,000.00) per year for one or more projects or efforts that are for the benefit of or impact the quality of life for each city or community located within the boundaries of the district.

(u)  Notwithstanding any other provision of law, the General Manager, department heads and other essential employees of the district, as designated by the General Manager, may be permitted to use a district owned vehicle to provide transportation between the employee's residence and the assigned place of employment and between the residence and any location other than the assigned place of employment to which the employee travels in the performance of the employee's official duty.

Added by Laws 1935, p. 351, § 2.  Amended by Laws 1941, p. 472, § 2; Laws 1945, p. 413, § 2; Laws 1947, p. 622, § 1, emerg. eff. May 21, 1947; Laws 1949, p. 634, § 2, emerg. eff. April 21, 1949; Laws 1957, p. 563, § 1, emerg. eff. May 22, 1957; Laws 1970, c. 263, § 1, emerg. eff. April 23, 1970; Laws 1981, c. 204, § 10, emerg. eff. May 26, 1981; Laws 1986, c. 276, § 19, operative July 1, 1986; Laws 1990, c. 94, § 1, emerg. eff. April 18, 1990; Laws 1998, c. 391, § 13, emerg. eff. June 10, 1998; Laws 2003, c. 459, § 2, eff. July 1, 2003; Laws 2004, c. 524, § 1.

§82-862.1.  Grand River Dam Authority - Exemptions.

In addition to the powers, rights and privileges enumerated in Section 862 of this title, the Grand River Dam Authority shall be exempt from the provisions of the:

1.  Oklahoma Open Records Act, exclusively limited to customer proprietary information the Authority is contractually obligated to keep confidential;

2.  Oklahoma Open Meeting Act, exclusively limited to authorizing the Grand River Dam Authority Board of Directors to confer on matters pertaining to:

a. coal or gas supply contracts, and

b. rail or truck transportation contracts; and

3.  Public Building Construction and Planning Act.

Added by Laws 2001, c. 397, § 7, emerg. eff. June 4, 2001.  Amended by Laws 2003, c. 461, § 18, eff. July 1, 2003; Laws 2004, c. 524, § 2.

§82-862.2.  Contracts.

Contracts entered into by the Grand River Dam Authority prior to November 1, 2006, for construction, labor, equipment, materials, or repairs necessary for electric generation, administration, and transmission shall not be considered public construction contracts or be subject to the provisions of Title 61 of the Oklahoma Statutes.

Added by Laws 2005, c. 234, § 3, emerg. eff. May 26, 2005.

§82-863.  Repealed by Laws 1998, c. 391, § 16, eff. Jan. 1, 1999.

§82-863.1.  Repealed by Laws 1949, p. 641, § 7.

§82-863.2.  Board of Directors.

A.  The powers, rights and privileges and functions of the Grand River Dam Authority, hereinafter referred to as the "district", shall be exercised by a seven-member Board of Directors, to be appointed according to the provisions of this section.

B.  The Board shall have rulemaking authority pursuant to the provisions of Section 861 et seq. of this title.  By majority vote, the Board shall have the authority to grant exemptions from any rules not promulgated pursuant to the Administrative Procedures Act which deal with the waters of the Grand River and its tributaries.  The Board shall be responsible for approving business expenses of the district necessary to carry out the business of the district.  It shall be the duty of the Board of Directors to oversee the functions of the district and ensure the operations of the district are in compliance with all applicable state laws and that expenses of the district comply with state and federal guidelines for business expense deductibility.

C.  Members appointed to the Board or who serve as designees shall be domiciled in the State of Oklahoma and shall have paid state income taxes for a minimum of one (1) year prior to the date of appointment.

D.  No person shall be eligible to serve on the Board of Directors if the person, during the three (3) years prior to the appointment, has been employed by an investor-owned utility company, or has held a federal, state or county office, elective or appointive.

E.  A member of the Board may be eligible to serve on the Oklahoma Ordnance Works Authority Board of Trustees, if appointed to that position by the Governor.

F.  On July 1, 2003, or on the effective date of this act, whichever occurs later, all positions of the current Board of Directors shall be deemed vacant, and the new members of the Board of Directors shall be appointed as follows:

1.  The Governor shall appoint a director to represent the industrial and commercial customers of the district;

2.  The Governor shall appoint a director to represent economic development interests, lake enthusiasts and property owners;

3.  The Governor shall appoint an at-large director;

4.  The President Pro-Tempore of the Oklahoma State Senate shall appoint an at-large director;

5.  The Speaker of the House of Representatives shall appoint an at-large director;

6.  The General Manager of the Oklahoma Association of Electric Cooperatives, or designee, shall be a voting ex-officio director; and

7.  The Executive Director of the Municipal Electric Systems of Oklahoma, or designee, shall be a voting ex-officio director.

G.  The initial term of office for the five directors appointed pursuant to subsection F of this section shall be as follows:

1.  The at-large director appointed by the President Pro Tempore of the Senate shall serve for a term of seven (7) years;

2.  The at-large director appointed by the Speaker of the House of Representatives shall serve for a term of six (6) years;

3.  The director appointed by the Governor representing economic development interests, lake enthusiasts and property owners shall serve for a term of five (5) years;

4.  The director appointed by the Governor to represent industrial and commercial customers shall serve for a term of four (4) years; and

5.  The at-large director appointed by the Governor shall serve for a term of three (3) years.

H.  A successor to a director of the Board shall be appointed in the same manner as the original director and shall serve a term of seven (7) years.

I.  Any director appointed to fill a vacancy on the Board occurring prior to the expiration of the term for which the predecessor was appointed shall be appointed for the remainder of such term.

J.  No director shall be appointed to more than one seven-year term; provided, however, a director may be appointed to fill the unexpired portion of a term and shall be eligible for reappointment to serve a full seven-year term.

K.  Each director shall qualify by taking the official oath of office prescribed by general statute.

L.  Any person serving on the Board of Directors on July 1, 2003, may serve on the Board as provided in this section if they are so appointed or designated and such person is eligible to serve under the provisions of this section.

M.  Any director or designee may be removed for just cause by the Governor.

N.  Each director shall be allowed actual and necessary expenses incurred by such director for attending meetings of the Board and authorized business of the district pursuant to the provisions of the State Travel Reimbursement Act.  No director shall hold any other position of employment within the Grand River Dam Authority at the same time such director is serving on the Board.

O.  The time and place of the regular meetings and the manner in which special meetings may be called shall be set forth in the bylaws of the district.  Four directors shall constitute a quorum at any meeting, and, except as otherwise provided in this act or in the bylaws, all action may be taken by the affirmative vote of the majority of the Board present at any such meeting, except that no contracts which involve an amount greater than Fifty Thousand Dollars ($50,000.00), or which are to run for a longer period than one (1) year, and no bonds, notes or other evidence of indebtedness, and no amendment of the bylaws, shall be valid unless authorized or ratified by the affirmative vote of at least four directors.

P.  At the first meeting of the Board following July 1, 2003, the members appointed pursuant to this section shall, by majority vote, elect a chair and chair-elect who shall serve as the vice-chair.  The chair and the chair-elect shall serve a term of one (1) year.  Thereafter, the membership of the Board shall elect a chair-elect, at the first meeting of each year and the previous chair-elect shall assume the position of chair for the ensuing year.  A member may serve more than one term as chair or chair-elect during their tenure on the Board, provided, however, they may only serve one term in any three-year period.

Q.  The Asset Committee shall be chaired by the director appointed to represent economic development interests, lake enthusiasts and property owners.  Other members of the Committee may be selected by the Board.

R.  The Board may appoint temporary or permanent subcommittees which may include employees of the district or other persons for any purpose it deems necessary or appropriate.

S.  The Board is authorized to adopt or amend the bylaws of the district as necessary to comply with the provisions of this act.

T.  For the purposes of Section 4254 of Title 74 of the Oklahoma Statutes, the directors of this board, appointed pursuant to this section, shall not be considered state officers or state employees.

Added by Laws 2003, c. 459, § 3, eff. July 1, 2003.  Amended by Laws 2004, c. 524, § 3.

NOTE:  Editorially renumbered from Title 82, § 863.1 to avoid a duplication in numbering.

§82-863A.  Repealed by Laws 2003, c. 459, § 13, eff. July 1, 2003.

§82-864.  Appointment of secretary and other officers - Compensation of officers, agents and employees.

A.  1.  The Board of Directors of the Grand River Dam Authority shall select a secretary who shall keep true and complete records of all proceedings of the Board.  Until the appointment of a secretary, or in the event of absence or inability to act, a secretary pro tempore shall be selected by the Board.

2.  The Board shall also select a general manager, who shall be the chief executive officer of the district, and a treasurer, who may also hold the office of secretary.

3.  All such officers shall have the powers and duties, and shall hold office for such term and be subject to removal in such manner as may be provided in the compensation of such officers.  The Board may appoint such officers, fix their compensation and term of office and the method by which they may be removed and delegate to them such other powers and duties as it may deem appropriate.

4.  Except for the purpose of inquiry, the Board and its members shall deal with the operations of the district solely through the general manager.  The Board and its members shall not:

a. direct or request the general manager or other authority to appoint or remove officers or employees except as herein provided,

b. participate in any manner in the appointment or removal of officers and employees of the district, except as provided by law, or

c. give orders or ordinary administrative matters to any subordinate of the general manager either publicly or privately.

B.  The general manager may appoint such other officers, agents, and employees, fix their compensation pursuant to the provisions of this section, and term of office and the method by which they may be removed, and delegate to them such of its power and duties as the general manager may deem proper.

C.  Except as provided in subsection A of this section, the compensation of the classified employees of the Grand River Dam Authority shall be computed as follows:

1.  Beginning July 1, 1993, and biannually thereafter, the Office of Personnel Management shall conduct a comprehensive classification and compensation study of all classified positions in the Grand River Dam Authority.  The study shall be limited to an analysis of prevailing rates of pay for all positions in electrical generating utilities for jobs comparable to those performed by employees of the Grand River Dam Authority.  Such study shall compare all classified positions within the Grand River Dam Authority, including support and maintenance staff employees, with comparable positions within other similarly sized electrical generating utilities only.  Each biannual report shall be provided to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Board of Directors of the Grand River Dam Authority.  The report shall include an analysis of all classified positions and classifications and recommend an average comparable pay scale developed through the study.  The Grand River Dam Authority shall bear the cost of the study;

2.  Upon the issuance of any such report, the Board of Directors of the Grand River Dam Authority shall implement the classification and compensation recommendations as appropriate, if fiscal constraints and commitments to ratepayers permit; and

3.  The Board of Directors of the Grand River Dam Authority may implement adjustments in compensation to correct inequities as determined by the Board of Directors.  The total of these adjustments and those described in paragraph 2 of this subsection may increase the base payroll in excess of the recommendation in the Office of Personnel Management study.

Added by Laws 1935, p. 353, § 4.  Amended by Laws 1993, c. 299, § 1, eff. July 1, 1993; Laws 1997, c. 240, § 2, emerg. eff. May 23, 1997; Laws 1998, c. 391, § 15, eff. Jan. 1, 1999; Laws 2003, c. 459, § 4, eff. July 1, 2003.

§82-864.1.  Retired employees - Payment of health insurance premiums.

Except as otherwise provided for in this section, for the life of a retired employee, the Grand River Dam Authority shall pay not less than Sixty Dollars ($60.00) of its retired member's, employee only, health insurance premiums as long as the retiree elects to continue participation in one of the plans offered by the State and Education Employees Group Insurance Board.  Such payment made by the Grand River Dam Authority shall be in addition to any amount contributed by the Oklahoma Public Employees Retirement System pursuant to Section 1316.2 of Title 74 of the Oklahoma Statutes.  At its discretion, the Board of Directors of the Grand River Dam Authority may elect to pay more than Sixty Dollars ($60.00) toward the health insurance premium of a retired employee.

If the sum of the amount paid by the Grand River Dam Authority plus the medical supplement paid by the Oklahoma Public Employees Retirement System pursuant to Section 1316.2 of Title 74 of the Oklahoma Statutes exceeds the amount of the retired member's, employee only, health insurance premium, the Authority may reduce the amount it contributes.

Added by Laws 2003, c. 459, § 5, eff. July 1, 2003.  Amended by Laws 2004, c. 524, § 4; Laws 2005, c. 234, § 4, emerg. eff. May 26, 2005.

§82865.  Surplus funds and revenue of district  Deposit  Disbursement of district funds  Official bonds.

The surplus funds and revenues of the district shall be deposited in interest bearing accounts yielding a rate of return at least equal to that earned by the Treasurer of the State of Oklahoma on like amounts invested for the same period.  In addition, the surplus funds and revenues of the district shall be deposited in accordance with Section 870 of this title and any bond resolutions issued thereunder.  The money of the district shall be disbursed only on check, drafts, orders or other instruments signed by such persons as shall be authorized to sign the same by the bylaws or resolution concurred in by not less than four directors; such persons may execute or cause to be executed checks with a facsimile signature in lieu of their manual signatures.  The general manager, the treasurer and all other officers, agents and employees of the district who shall be charged with the collection, custody or payment of any funds of the district shall give bond conditioned on the faithful performance of their duties and an accounting for all funds and property of the district coming into their respective hands, each of which bonds shall be in form and amount and with a surety, which shall be a surety company authorized to do business in the state, approved by the Board, and the premiums on such bonds shall be paid by the district and charged as an operating expense.

Laws 1935, p. 353, § 5; Laws 1947, p. 624, § 2; Laws 1957, p. 565, § 2; Laws 1970, c. 263, § 3, emerg. eff. April 23, 1970; Laws 1981, c. 204, § 12, emerg. eff. May 26, 1981.

§82866.  Domicile of district  Accounts and records  Contracts  Annual audit  Filing  Public inspection.

The domicile of the district shall be in the City of Vinita, County of Craig, where the district shall maintain its principal office in charge of its general manager, until otherwise designated by the affirmative vote of four directors.  The district shall cause to be kept complete and accurate accounts conforming to approved methods of bookkeeping.  The accounts and all contracts, documents and records of the district shall be kept at the principal office.  The accounts and contracts shall be open to public inspection at all reasonable times.  The Board shall cause to be made and completed within ninety (90) days after the end of each calendar year an audit of the books of account and financial records of the district for such calendar year, such audit to be made by an independent certified public accountant or firm of certified public accountants.  Copies of a written report of such audit, certified to by the accountant or accountants, shall be placed and kept on file with the Governor, the State Treasurer, Oklahoma Department of Libraries and the State Auditor and Inspector of the State of Oklahoma, and at the principal office, and shall be open to public inspection at all reasonable times.  The audit shall also be filed with the Director of State Finance, in accordance with the requirements set forth for financial statement audits in Section 212A of Title 74 of the Oklahoma Statutes.

Added by Laws 1935, p. 353, § 6.  Amended by Laws 1939, p. 561, § 2, emerg. eff. April 8, 1939; Laws 1955, p. 475, § 2, emerg. eff. Feb. 14, 1955; Laws 1981, c. 204, § 13, emerg. eff. May 26, 1981; Laws 1996, c. 290, § 20, eff. July 1, 1996.

§82867.  Officers and employees to have no interest in contracts  Fine.

No director, officer, agent, or employee of the district shall be directly or indirectly interested in any contract for the purchase of any property or construction of any work by or for the district, and if any such person shall be or become so interested in any such contract, he shall be guilty of a felony and, on conviction thereof shall be subject to a fine in an amount not exceeding Ten Thousand Dollars ($10,000.00) or to confinement in the county jail for not less than one (1) year nor more than ten (10) years, or both.

Added by Laws 1935, p. 354, § 7.  Amended by Laws 1997, c. 133, § 594, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 430, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 594 from July 1, 1998, to July 1, 1999.

§82868.  Board authorized to fix and collect rates and charges  State's power to fix charges not to impair contracts.

The board shall establish and collect rates and other charges for the sale or use of water, water connections, power, electric energy or other services sold, furnished, or supplied by the district which fees and charges shall be reasonable and nondiscriminatory and sufficient to produce revenue adequate:

(a) To pay all expenses necessary to the operation and maintenance of the properties and facilities of the district;

(b) To pay the interest on and principal of all bonds issued under this act when and as the same shall become due and payable;

(c) To pay all sinking fund and/or reserve fund payments agreed to be made in respect of any such bonds, and payable out of such revenues, when and as the same shall become due and payable; and

(d) To fulfill the terms of any agreements made with the holders of such bonds and/or with any person in their behalf.  Out of the revenues which may be received in excess of those required for the purposes specified in subparagraphs (a), (b), (c) and (d) above, the board shall establish a reasonable depreciation and emergency fund, and retire (by purchase and cancellation or redemption) bonds issued under this act, or apply the same to any corporate purpose.  It is the intention of this act that the rates and charges of the district shall not be in excess of what may be necessary to fulfill the obligations imposed upon it by this act.

Nothing herein shall be construed as depriving the State of Oklahoma of its power to regulate and control fees and/or charges to be collected for the use of water, water connections, power, electric energy, or other services, provided, that the State of Oklahoma does hereby pledge to and agree with the purchasers and successive holders of the bonds issued hereunder that the state will not limit or alter the power hereby vested in the district to establish and collect such fees and charges as will produce revenues sufficient to pay the items specified in subparagraphs (a), (b), (c), and (d) of this Section 8, or in any way to impair the rights or remedies of the holders of the bonds, or of any person in their behalf, until the bonds, together with the interest thereon, with interest on unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders and all other obligations of the district in connection with such bonds are fully met and discharged.

Laws 1935, p. 354, § 8.

§82-869.  Sources for payment of obligations of district.

A.  Any and every indebtedness, liability or obligation of the district, for the payment of money, however entered into or incurred, and whether arising from contract, implied contract or otherwise, shall be payable solely (1) out of the revenues received by the district in respect of its properties, subject to any prior lien thereon conferred by any resolution or resolutions theretofore adopted as in this act provided, authorizing the issuance of bonds or (2), if the Board shall so determine out of the proceeds of sale or issuance by the district of bonds or bond anticipation notes payable solely from such revenues.

B.  Notwithstanding the provisions of this section, the district is hereby authorized to accept state appropriations to pay any lease-purchase obligations for property purchased from the sale of bonds as provided by law in Section 301 et seq. of Title 73 of the Oklahoma Statutes.

Added by Laws 1935, p. 354, § 9.  Amended by Laws 1981, c. 204, § 14, emerg. eff. May 26, 1981; Laws 2001, c. 71, § 1, emerg. eff. April 10, 2001.

§82870.  Bonds  Authorization to issue  Provisions of resolution and indenture or agreement  Approval by Attorney General  Registration  Notice of meetings and conference concerning certain coal plants.

The district shall have power and is hereby authorized to issue from time to time, as the need therefor arises, revenue bonds for its corporate purposes of not to exceed One Billion Four Hundred Ten Million Dollars ($1,410,000,000.00), in such amount or amounts as are necessary, incidental or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by this act, or any other act or law, and without limitations of the generality of the powers, rights and privileges heretofore granted, for acquiring a steam generating plant or plants and related facilities, and to extend, improve and reconstruct the same; and for constructing, installing and acquiring dams, reservoirs, hydroelectric power plants, or any steam, oil, gas, coalfired, thermal, geothermal, solar or waste or refuse reclamation powered electrical generating plant or plants or any other electrical power or generating facilities; or any plant or plants for the production of steam for heating and processing purposes; and all and any facilities of every kind necessary, incidental or convenient for the production and generation of electric power and energy; and for acquiring, constructing and installing transmission lines, substations and all facilities necessary, incidental or convenient to the sale, resale, interchange and distribution of electric power and energy; and for carrying on the business and functions of the district, as is now or hereafter may be authorized by law; and for acquiring additions and improvements to and extensions of facilities, at any time existing, of the district; and for the acquisition of lands and rightsofway for such use as is now, or may be, authorized by law for the construction, replacement and repair of any dams, plants or other facilities of the district; and to enable it to finance, in cooperation with any "public agency", as defined under the Interlocal Cooperation Act, Sections 1001 through 1008 of Title 74 of the Oklahoma Statutes, any other agency of government, rural electric coop corporation, or any private or public corporation, the development and utilization of electrical energy or the water resources and rights in waters vested in said district for such purposes as are, or may be, authorized by the laws of Oklahoma, and for financing and refinancing present outstanding obligations of the district, including the payment of any claims, charges or interest on bonds required to be paid.  The bonds herein authorized may either be (1) sold for cash, at public or private sale, at such price or prices as the Board shall determine, provided that the interest cost of the money received computed to maturity in accordance with standard bond tables in general use by banks and insurance companies shall not exceed fifteen percent (15%) per year, or (2) may be issued on such terms as the Board shall determine in exchange for property of any kind, real, personal or mixed, or any interest therein which the Board shall deem necessary, incidental or convenient for any such corporate purposes, or (3) may be issued in exchange for like principal amounts of other obligations of the district, matured or unmatured, or (4) may be issued in such principal amounts that when the proceeds thereof are invested in legal and qualified investment, the proceeds together with the resulting proceeds of such investments will be sufficient to retire the outstanding initial indebtedness or any portion thereof at maturity or at prior redemption. The proceeds of sale of such bonds shall be deposited in such bank or banks or trust company or trust companies, and shall be paid out pursuant to such terms and conditions as may be agreed upon between the district and the purchasers of such bonds.  All such bonds shall be authorized by resolutions of the Board concurred in by at least four of the members thereof, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding fifteen percent (15%) per year payable annually or semiannually, be in such denominations, be in such form, either coupon or registered, carry such registration privileges as to principal only or as to both principal and interest, and as to exchange of coupon bonds for registered bonds or vice versa, and exchange of bonds of one denomination for bonds of other denomination, be executed in such manner and be payable at such place or places within or without the State of Oklahoma as such resolution or resolutions may provide. Any resolution or resolutions authorizing any bonds may contain provisions which shall be part of the contract between the district and the holders thereof from time to time (a) reserving the right to redeem such bonds at such time or times, in such amounts and at such prices, not exceeding one hundred five percent (105%) of the principal amount thereof, plus accrued interest, as may be provided, (b) providing for the setting aside of sinking funds or reserve funds and the regulation and disposition thereof, (c) pledging to secure the payment of the principal of and interest on such bonds and of the sinking fund or reserve fund payments agreed to be made in respect of such bonds all or any part of the gross or net revenues thereafter received by the district in respect of the property, real, personal or mixed, to be acquired or constructed with such bonds or the proceeds thereof, or all or any part of the gross or net revenues thereafter received by the district from whatever source derived, (d) prescribing the purposes to which such bonds or any bonds thereafter to be issued, or the proceeds thereof, may be applied, (e) agreeing to fix and collect rates and charges sufficient to produce revenues adequate to pay the items specified in subparagraphs (a), (b), (c) and (d) of Section 868 of Title 82 of the Oklahoma Statutes and prescribing the use and disposition of all revenues, (f) prescribing limitations upon the issuance of additional bonds and upon the agreements which may be made with the purchasers and successive holders thereof, (g) with regard to the construction, extension, improvement, reconstruction, operation, maintenance and repair of the properties of the district, carrying of insurance upon all or any part of said properties covering loss or damage or loss of use and occupancy resulting from specified risk, (h) fixing the procedure, if any, by which, if the district shall so desire, the terms of any contract with the holders of such bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given, (i) for the execution and delivery by the district to a bank or trust company authorized by law to accept trusts, or to the United States of America or any office or agency thereof, of indentures and agreements for the benefit of the holders of such bonds setting forth any or all of the agreements herein authorized to be made with or from the benefit of the holders of such bonds and such other provisions as may be customary in such indentures or agreements, and (j) such other provisions, not inconsistent with the provisions of the act, as the Board may approve.

Any such resolution and any indenture or agreement entered into pursuant thereto may provide that in the event that (a) default shall be made in the payment of the interest on any or all bonds when and as the same shall become due and payable, or (b) default shall be made in the payment of the principal of any or all bonds when and as the same shall become due and payable, whether at the maturity thereof, by call for redemption or otherwise, or (c) default shall be made in the performance for any agreement made with the purchasers or successive holders of any bonds, and such default shall have continued such period, if any, as may be prescribed by said resolution in respect thereof, the trustee under the indenture or indentures entered into in respect of the bonds authorized thereby, or if there shall be no such indenture, a trustee appointed in the manner provided in such resolution or resolutions by the holders of twentyfive percent (25%) in aggregate principal amount of the bonds authorized thereby and at the time outstanding may, and, upon the written request of the holders of twentyfive percent (25%) in aggregate principal amount of the bonds authorized by such resolution or resolutions at the time outstanding, shall, in his or its own name, but for the equal and proportionate benefit of the holders of all of such bonds, and with or without possession thereof,

(1) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such bonds,

(2) Bring suit upon such bonds and/or the appurtenant coupons,

(3) By action or suit in equity, require the district to account as if it were the trustee of an express trust for the bondholders,

(4) By action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds, and/or

(5) After such notice to the district as such resolution may provide, declare the principal of all of such bonds due and payable, and if all defaults shall have been made good, then with the written consent of the holder or holders of twentyfive percent (25%) in aggregate principal amount of such bonds at the time outstanding annul such declaration and its consequence; provided, however, that the holders of more than a majority in principal amount of the bonds authorized thereby and at the time outstanding by instrument or instruments in writing delivered to such trustee have the right to direct and control any and all action taken or to be taken by such trustee under this paragraph.  Any such resolution, indenture or agreement may provide that in any such suit, action or proceeding, any such trustee, whether or not all of such bonds shall have been declared due and payable, and with or without possession of any thereof, shall be entitled as of right to the appointment of a receiver who may enter and take possession of all or any part of the properties of the district and operate and maintain the same, and fix, collect and receive rates and charges sufficient to provide revenues adequate to pay the items set forth in subparagraphs (a), (b), (c) and (d) of Section 868 of Title 82 of the Oklahoma Statutes and the costs and disbursements of such suit, action or proceeding, and to apply such revenues in conformity with the provisions of this act and the resolution or resolutions authorizing such bonds.  In any suit, action or proceeding by any such trustee, the reasonable fees, counsel fees and expense of such trustee and of the receiver or receivers, if any, shall constitute taxable disbursements and all costs and disbursements, and all costs and disbursements allowed by the court shall be a first charge upon any revenues pledged to secure the payment of such bonds.  Subject to the provisions of the Constitution of the State of Oklahoma, the courts of the County of Craig, or other county wherein the domicile may be situated, shall have jurisdiction of any such suit, action or proceeding by any such trustee on behalf of the bondholders and of all property involved therein.  In addition to the powers hereinabove specifically provided for, each such trustee shall have and possess all powers necessary or appropriate for the exercise of any thereof, or incident to the general representation of the bondholders in the enforcement of their right.

Before any bonds shall be sold by the district, a certified copy of the proceedings for the issuance thereof, including the form of such bonds, together with any other information which the Attorney General of the State of Oklahoma may require, shall be submitted to the Attorney General and if he shall find that such bonds have been issued in accordance with law he shall approve such bonds and execute a certificate to that effect which shall be filed in the Office of the State Auditor and Inspector of the State of Oklahoma and be recorded in a record kept for that purpose.  No bonds shall be issued until the same shall have been registered by the State Auditor and Inspector, who shall so register the same if the Attorney General shall have filed with the State Auditor and Inspector his certificate approving the bonds and the proceedings for the issuance thereof as hereinabove provided.  All bonds approved by the Attorney General as aforesaid, and registered by the State Auditor and Inspector as aforesaid, and issued in accordance with the proceedings so approved shall be valid and binding obligations of the district and shall be incontestable for any cause from and after the time of such registration.

The Board shall advise the Attorney General of all meetings and conferences which concern the issuance of bonds by the Grand River Dam Authority for the CoalFired Plant No. 2.  The Attorney General or his designee shall attend all such meetings and provide to the Speaker of the House of Representatives and the President Pro Tempore of the Senate a report on the progress of the bond issuance and any recommendations for legislative action necessary for the proper issuance of such bonds.

Amended by Laws 1982, c. 185, § 1, emerg. eff. April 20, 1982.

§82870.1.  Bond anticipation notes.

Whenever the board shall have adopted a resolution authorizing a specific project and the issuance of any series of bonds thereunder but prior to the time the bonds can be delivered the board finds it necessary to borrow money for the purpose for which the bonds were authorized, the board may, by appropriate resolutions and subject to all other provisions of Sections 861 through 889 of this title, authorize the borrowing of money in anticipation of the issuance of the bonds, and the issuance of notes of the board to evidence such borrowing.  The amount so borrowed shall not exceed the principal amount of the bonds and shall not bear interest at a rate exceeding the allowable interest rate of the bonds.  Such notes shall be signed in the manner prescribed by the board and shall be made payable at such times as the board may prescribe not later than five (5) years from their respective dates and may be renewed from time to time by the issuance of new notes hereunder.  The proceeds of any loan made under this section shall be devoted exclusively to the purposes for which the bonds shall have been authorized and the notes and the interest thereon shall be paid with the proceeds of the bonds simultaneously with the delivery of the bonds.  If for any reason the bonds shall not be issued, the holder or holders of the notes shall be entitled to all rights which would have been enjoyed by the holders of the bonds had they been issued, and the notes shall be paid from the revenues provided for the payment of the bonds and shall be entitled to the benefit of all covenants, agreements and rights appearing in the resolution authorizing the bonds for the benefit of the bonds.

Laws 1977, c. 24, § 2, emerg. eff. April 25, 1977.

§82-870.2.  Repealed by Laws 2004, c. 524, § 6.

§82871.  Bonds negotiable.

All bonds issued by the district pursuant to the provisions of this act shall constitute negotiable instruments within the meaning of The Negotiable Instruments Law.

Laws 1935, p. 357, § 11.

§82872.  District to establish rules and regulations concerning labor and materials  Authority to request aid of United States engineers.

The district may, but without intending by this provision to limit any powers of the district as granted to it by this act, enter into and carry out such contract, or establish or comply with such rules and regulations concerning labor and materials and other related matters in connection with any project or projects as the District may deem desirable or as may be requested by the United States of America, or any corporation or agency created, designated or established thereby, which may assist in the financing of any such project or projects.  The district shall have the authority to request engineering aid of the Corps of Engineers of the United States Army, the Federal Power Commission, or any other federal agency, in the designing and construction of any project authorized under the terms of this act and to use such aid, if and when offered, and to pay any reasonable cost therefor.

Laws 1935, p. 357, § 12.

§82873.  District authorized to purchase, fund or refund bonds, etc.

The Grand River Dam Authority is hereby authorized to fund and refund any and all lawful obligations and any and all revenue bonds issued, or contracted to be sold, by it by the issuance of new revenue bonds, or from the proceeds of sale of new revenue bonds, or by the exchange of new revenue bonds and to renegotiate any agreement of indenture whereunder said obligations or revenue bonds authorized to be funded and refunded hereby may be outstanding, or contracted, but any new revenue bonds issued, exchanged or sold to fund or refund said outstanding obligations and revenue bonds and all agreements and indentures providing for the payment and securing thereof shall conform to the provisions of the Grand River Dam Authority Act, as amended; provided, that no outstanding obligations or revenue bonds shall be funded or refunded or exchanged on the basis of a price in excess of principal, accrued interest, redemption premium, or charges in excess of those provided by said obligations or revenue bonds or the indenture or agreement whereunder issued or incurred, plus the necessary and reasonable costs of funding, refunding or exchange thereof; provided, further that said Authority shall have the power to purchase any revenue bonds issued, or contracted to be issued, by it at a price not exceeding the redemption price applicable at the time of purchase thereof, or, if no redemption price is fixed, then at principal plus accrued interest, from any funds available and provided for the payment of said revenue bonds and when purchased said bonds shall be canceled.

Laws 1935, p. 357, § 13; Laws 1945, p. 409, § 1; Laws 1949, p. 640, § 5.

§82-874.  Mortgage, sale, lease or other disposition of property - Pledge of revenues - Exemption from forced sale - Section not applicable to certain agreements.

Nothing in Sections 861 through 890 of this title shall be construed as authorizing the district and it shall not be authorized to mortgage or otherwise encumber any of its property of any kind, real, personal or mixed, or any interest therein, or to acquire any such property or interest subject to a mortgage or conditional sale, provided that this section shall not be construed as preventing the pledging of the revenues of the district as herein authorized.  Nothing in Sections 861 through 890 of this title shall be construed as authorizing the sale, lease or other disposition of any such property or interest of the district by the district or any receiver of any of its properties or through any court proceeding or otherwise.  The district may sell for cash, and subject to competitive bidding as provided by the Board, any such property or interest in an aggregate value not exceeding the sum of Five Hundred Thousand Dollars ($500,000.00) in any one (1) year, except that the district may sell any or all surplus property that the district may have acquired without regard to the limitations herein, if the Board, by the affirmative vote of five of the members thereof, shall have determined that the same is not necessary to the business of the district and shall have approved the terms of any such sale.  The district may lease any of its lands if the Board, by the affirmative vote of five of the members thereof, shall have determined that the same can be leased without injury to or without interference with the operations of the project, and shall have approved the terms of any such lease.  No shorelands (lands lying between the low and high water marks) shall be leased for a term longer than two (2) years and not more than onefourth (1/4) mile of the lake front shall be leased to any one person, firm or corporation.  The district may lease shorelands to political subdivisions, agencies of the State of Oklahoma, or taxexempt public trusts, for any public purpose, on such terms as are mutually satisfactory to the parties, notwithstanding the limitations expressed above.  No lease shall deprive the owner of any land adjacent to the shorelands or lake front, or abutting thereon, of ingress or egress to and from the water of the lakes and shall not deprive said owner of any wharf, dock or boat anchorage privileges that would belong to said owner if said shorelands or lake front were not leased, it being the intention of Sections 861 through 890 of this title that, except by sale, lease or agreement as in Sections 861 through 890 of this title expressly authorized, no such property or interest shall ever come into the ownership or control, directly or indirectly, of any person, firm or corporation other than a public authority created under the laws of the State of Oklahoma.  Nothing in this section shall be construed as preventing the district from contracting with the United States or any agency thereof for the temporary possession, control and use of such properties by the United States or any agency thereof for the safety and defense of the United States in time of a national emergency or in anticipation thereof.  All property of the district shall be at all times exempted from forced sale, and nothing in Sections 861 through 890 of this title contained shall authorize the sale of any of the property of the district under any judgment rendered in any suit, and such sales are hereby prohibited and forbidden.  The provisions of this section shall not apply to any sale agreement, lease agreement or other agreement entered into by the district pursuant to paragraphs (f) or (g) of Section 862 of this title, provided that such agreement is in compliance with any applicable provision restricting the sale or leasing of property by the district contained in any resolution of the district providing for the issuance of revenue bonds.

Laws 1935, p. 357, § 14; Laws 1941, p. 474, § 3; Laws 1947, p. 625, § 3; Laws 1949, p. 640, § 6, eff. April 21, 1949; Laws 1955, p. 475, § 3, eff. Feb. 14, 1955; Laws 1957, p. 570, § 1; Laws 1981, c. 204, § 17, eff. May 26, 1981; Laws 1982, c. 185, § 2, emerg. eff. April 20, 1982; Laws 2005, c. 234, § 5, emerg. eff. May 26, 2005.

§82874.1.  Watercraft landing on leased land.

A lease entered into by the Authority shall contain a clause prohibiting the collection of a fee from the public for the use of watercraft landing on said leased land.  Laws 1957, p. 570, Sec. 2.

Laws 1957, p. 570, § 2.

§82-874.2.  Licenses for real property encroachment.

The Grand River Dam Authority is hereby authorized in its discretion to issue licenses to encroach upon real property owned by the Authority to adjacent property owners for structures built upon the real property prior to June 1, 2005.  The Authority shall receive from the licensee for any license issued pursuant to this section the fair market value of the unimproved land and any administrative costs, including appraisals or surveys, required by the Authority.

Added by Laws 2005, c. 234, § 6, emerg. eff. May 26, 2005.

§82875.  Rights of public  Fees  Rules and regulations  Permits  Attorney General to enforce compliance  Acquisition for land for park or road purposes.

A.  The district shall not prevent free public use of its lands and lakes for recreation purposes and for hunting and fishing, except at such points where, in the opinion of the Directors, such use would be dangerous or would interfere with the proper conduct of its business, but may in the interest of public health and safety make reasonable regulations governing such use.

B.  All existing public rightsofway to the areas to be flooded by the impounded waters shall remain open as a way of free public passage to and from the lakes created, and no charge shall ever be made to the public for right to engage in hunting, fishing, boating or swimming in said lakes, and no charges shall ever be made for a permit to operate or use or for the inspection of boats and equipment, except that the Authority may prescribe an annual fee for the issuance or renewal of a permit for a private anchorage, wharf, dock or boathouse.  Such fee shall be used to defray the expenses of operating and equipping the Authority's Lake Patrol.  The public shall have free use of and access to the waters of the lakes for private use, and shall have the right to anchorage, wharf, dock, boatdock, houseboat and landing privileges free of charge when used for private boating, but such anchorage, wharf, dock, boatdock, houseboat and landing privileges shall only be allowed after a permit therefor has been issued. Provided that no permit for any anchorage, wharf, dock, boatdock, houseboat and landing privileges shall be issued which would deprive the owner of land adjacent to the shoreland or lake front or abutting thereon of any anchorage, wharf, dock, boatdock, houseboat and landing privileges.  The district may designate areas closed to such use, where in its opinion such use would interfere with the health or safety of the public, or with the proper conduct of the business of the district. The district shall prescribe suitable rules for the use of firearms on its lands and lakes and suitable rules and regulations and rules of travel, in the interest of public safety, for the use of the waters of the lakes. The rules and regulations and the rules of travel of boats used on or plying the waters of the lakes shall be in keeping with the rules and regulations of the United States Bureau of Navigation for inland waters.

C.  The district shall prescribe, in the interest of public safety, suitable rules and regulations governing the keeping for hire or operations of a boat or boats, surfboards, aquaplanes, seaskis or similar devices for pecuniary profit or gain on the waters of the lakes.  The keeping for hire or operation of a boat or boats, surfboards, aquaplanes, seaskis or similar devices, for pecuniary profit or gain, on the waters of the lake, shall only be allowed after a permit therefor has been issued by the district. Applications for such permits are to be in writing, upon a form prescribed and furnished by the district, and containing such information as is required by the district.  For the issuance of such a permit the district shall charge a fee in an amount as specified by the district, and shall have the power to prescribe the size and type of boat or boats allowed to operate under such permit and the equipment necessary to such operation.  A permit shall be procured for the construction of wharves, docks, landings and anchorages when constructed for commercial or rental purposes.  For the issuance of such a permit the district shall charge a fee in an amount as specified by the district.  The district shall prescribe the type, style and location and equipment of wharves, docks, anchorages and landings from which such boats operate and their rules of travel.  Issuance of permits is to be deferred and withheld unless and until the applicant therefor has paid the permit fee and procured and deposited with the district a good and sufficient bond, either in cash, or by a surety company licensed to do business in this state, or public liability and property damage insurance, written by a company licensed to do business in Oklahoma, in an amount and in such form as the district shall specify, so as to assure compensation for injuries to or death of persons, and loss or damage to property for which the holder of such permit may be legally liable.  Upon it being called to the attention of the Attorney General of Oklahoma by any citizen of Oklahoma that this section has not been complied with, it shall be the duty of the Attorney General of Oklahoma to institute the proper legal proceedings to require said district, or its successor, to comply with the provisions of this section.

D.  The district may acquire, by purchase, condemnation, or otherwise, lands suitable for park purposes or roadways along the shores of said lakes.  After acquiring such lands the Grand River Dam Authority may, but shall not be required to, assign or lease the same to the State of Oklahoma for park or road purposes and if such assignment is made the same shall be under the supervision and control of the Oklahoma Tourism and Recreation Commission or the Oklahoma Wildlife Commission, which shall keep said lands so assigned open to the public without charge so that the public in general may have access to the lakes.

Laws 1935, p. 357, § 15; Laws 1941, p. 471, § 1; Laws 1970, c. 263, § 4, emerg. eff. April 23, 1970; Laws 1981, c. 204, § 18, emerg. eff. May 26, 1981.

§82876.  Bonds exempted from taxation except inheritance taxes  Bonds and securities.

All bonds and the interest thereon issued pursuant to the provisions of this act shall be exempt from taxation, except inheritance taxes, by the State of Oklahoma or by any municipal corporation, county or other political subdivision or taxing district of the state.

Bonds issued under the provisions of this act are hereby made securities in which all public officers and public bodies, agencies and instrumentalities of the state and its political subdivisions, all banks, trust companies, trust and loan associations, investment companies, and others carrying on a banking business, and all insurance companies and insurance associations, and others carrying on an insurance business, may legally and properly invest funds including capital in their control or belonging to them.  Such bonds are also approved as collateral security for the deposit of any public funds and for the investment of trust funds.

Laws 1935, p. 358, § 16; Laws 1981, c. 204, § 19, emerg. eff. May 26, 1981.

§82877.  Act to constitute only authority for bond issues  Other acts inapplicable.

This act without reference to other statutes of the State of Oklahoma shall constitute full authority for the authorization and issuance of bonds, hereunder, and no other act or law with regard to the authorization or issuance of obligations or the deposit of the proceeds thereof, or in any way impeding or restricting the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

Laws 1935, p. 358, § 17.

§82878.  Construction of act.

This act and all of the terms and provisions hereof shall be liberally construed to effectuate the purposes set forth herein.

Laws 1935, p. 358, § 18.

§82879.  Partial invalidity.

If any provision of this act or the application thereof to any person or circumstance shall be held to be invalid, the remainder of the act, and the application of such provision to other persons or circumstances, shall not be affected thereby.

Laws 1935, p. 358, § 19.

§82880.  Short title.

This act may be cited as the Grand River Dam Authority Act.

Laws 1935, p. 358, § 20.

§82882.  Judicial determination by Supreme Court of validity of bonds, contracts and other acts  Notice.

The district is authorized in its discretion to file an application with the Supreme Court of Oklahoma for approval by said court of any bonds to be issued under this act, or to file a petition for a judgment determining the validity of any proposed contract or action arising from the exercise of any of the powers, rights, privileges and functions conferred upon the district under this act; and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application or petition.  It shall be the duty of the Court to give such applications and petitions precedence over the other civil business of the Court except habeas corpus proceedings, and to consider and pass upon the applications and petitions and any protests which may be filed thereto as speedily as possible.  Notice of the hearing on each application and petition shall be given by a notice published in a newspaper of general circulation in the state that on a day named the district will ask the Court to hear its application and approve the bonds, or hear its petition and enter a declaratory judgment.  Such notice shall inform property owners, taxpayers, ratepayers, citizens, and all persons having or claiming any right, title, or interest in such matter or properties or funds to be affected by the issuance of such bonds, or proposed contract or action, or affected in any way thereby, that they may file protests against the issuance of the bonds, or declaratory judgment, and be present at the hearings and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court shall be satisfied that the bonds have been properly authorized in accordance with this act and that, when issued, they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the bonds, and shall, upon application of the district, also issue an order permanently enjoining all persons described in the aforesaid notice from thereafter instituting any action or proceeding contesting the validity of such bonds, or of the rates, fees or charges authorized to be charged for the payment thereof, or the pledge of revenues to secure such payment, and shall fix the time within which a petition for rehearing may be filed.  If the Court shall be satisfied that the proposed contract or action is in accordance with this act, the Court shall enter a judgment approving and declaring such contract or action to be valid, and shall, upon application of the district, also issue an order permanently enjoining all persons described in the aforesaid notice from thereafter instituting any action or proceeding contesting the validity of such contract or action, and shall fix the time within which the petition for rehearing may be filed.  The decision of the Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the district, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma, and any declaratory judgment on any contract or action of the district entered pursuant to this section shall have the force and effect of a final judgment or decree.

Laws 1957, p. 568, § 4.

§82887.  Waters of Grand River and reservoirs thereon as nonnavigable and waters of State of Oklahoma.

That the waters of Grand River in Oklahoma and the Pensacola and Markham Ferry Reservoirs, located thereon, be and are hereby determined and declared to be nonnavigable and waters of the State of Oklahoma.

Laws 1963, p. 759, H.J.R.No.548, § 1.

§82888.  Distribution of copies of resolution.

That a copy of this resolution be transmitted to the President of the United States, the Secretary of the United States Senate and the Clerk of the House of Representatives of the United States, and to each member of Congress, from the State of Oklahoma and to the Commandant of the United States Coast Guard, Washington, D.C.

Laws 1963, p. 759, H.J.R.No.548, § 2.

§82-889.  Permits for maintaining docks, wharves, vessels, etc. - Limitation - Rules.

The Grand River Dam Authority shall issue no permit for any dock, wharf, landing, boathouse or for any houseboat, vessel or other floating structure of a stationary or semistationary nature and no permit heretofore issued shall be valid unless said dock, wharf, landing, boathouse or such stationary or semistationary houseboat, vessel or other floating structure of any nature shall be securely attached to the shorelands adjacent to the water's edge by means of suitable cables or metal stiffarms as approved by the Authority.  Said cables or stiffarms and any walkway extending to the shorelands shall conform to the rules promulgated by the Authority.

Laws 1971, p. 1040, H.J.R. No. 1029, § 1, emerg.eff. June 17, 1971; Laws 2005, c. 234, § 7, emerg. eff. May 26, 2005.

§82890.  Control of segment of Grand River downstream from Fort Gibson Dam.

The Grand River Dam Authority shall have no control over that portion of the Grand River downstream from Fort Gibson Dam to the point of confluence of the waters of the Grand River with those of the Arkansas River.  Laws 1975, c. 108, Sec. 1.  Emerg. eff. May 6, 1975.

Laws 1975, c. 108, § 1, emerg. eff. May 6, 1975.

§82-895.  Certain municipal annexations prohibited.

Municipalities are prohibited from annexing property which is covered by any body of water subject to the control of the Grand River Dam Authority or from annexing any property located within one thousand (1,000) feet of the high water mark of such body of water, without prior approval of the Grand River Dam Authority Board of Directors.  Provided, however, municipalities may annex property by crossing a body of water if the property has been improved with a bridge or similar permanent structure.

Added by Laws 1997, c. 240, § 5, emerg. eff. May 23, 1997.  Amended by Laws 2003, c. 459, § 7, eff. July 1, 2003.

§82-926.1.  Renumbered as § 1084.2 of this title by Laws 1993, c. 145, § 361, eff. July 1, 1993.

§82-926.2.  Renumbered as § 2-6-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-926.3.  Renumbered as § 2-6-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-926.4.  Renumbered as § 2-6-501 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-926.5.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-926.6.  Renumbered as § 1085.30 of this title by Laws 1993, c. 145, § 361, eff. July 1, 1993.

§82-926.7.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-926.8.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-926.9.  Renumbered as § 2-3-501 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-926.10.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-926.11.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-926.12.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-926.13.  Renumbered as § 2-6-104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-931.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-932.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-932.1.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-932.2.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-932.3.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-933.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-934.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-934.1.  Renumbered as § 365 of Title 17 by Laws 1991, c. 181, § 12, eff. July 1, 1991.

§82-934.2.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-934.3.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-935.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-936.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-936.1.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-937.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-937.1.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-937.2.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-937.4.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-937.5.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-938.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-940.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-941.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-942.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-943.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-944.  Repealed by Laws 1992, c. 398, § 24, eff. Jan. 1, 1993.

§82-1020.1.  Definitions.

As used in this act:

1.  "Groundwater" means fresh water under the surface of the earth regardless of the geologic structure in which it is standing or moving outside the cut bank of any definite stream;

2.  "Domestic use" means the use of water by a natural individual or by a family or household for household purposes, for farm and domestic animals up to the normal grazing capacity of the land and for the irrigation of land not exceeding a total of three (3) acres in area for the growing of gardens, orchards and lawns, and for such other purposes, specified by Board rules, for which de minimis amounts are used;

3.  "Major groundwater basin" shall mean a distinct underground body of water overlain by contiguous land and having substantially the same geological and hydrological characteristics and from which groundwater wells yield at least fifty (50) gallons per minute on the average basinwide if from a bedrock aquifer and at least one hundred fifty (150) gallons per minute on the average basinwide if from an alluvium or alluvium and terrace aquifer, or as otherwise designated by the Board;

4.  "Subbasin" means a subdivision of a major or minor groundwater basin overlain by contiguous land and having substantially the same geological and hydrological characteristics and yield capabilities;

5.  "Board" means the Oklahoma Water Resources Board;

6.  "Person" means any individual, firm, partnership, association, corporation, business trust, federal agency, state agency, the state or any political subdivision thereof, municipalities, and any other legal entities;

7.  "Fresh water" means water which has less than five thousand (5,000) parts per million total dissolved solids.  For the purpose of this act all other water is salt water;

8.  "Commercial drilling", "commercial plugging" and "commercial installation" mean drilling or plugging and installation as a business, trade or occupation for compensation; and

9.  "Minor groundwater basin" means a distinct underground body of water overlain by contiguous land and having substantially the same geological and hydrological characteristics and which is not a major groundwater basin.

Added by Laws 1972, c. 248, § 1, eff. July 1, 1973.  Amended by Laws 1990, c. 325, § 1, emerg. eff. May 30, 1990; Laws 1993, c. 164, § 8, emerg. eff. May 10, 1993; Laws 1995, c. 112, § 5, eff. Nov. 1, 1995.

§821020.2.  Declaration of policy.

Section 1020.2 It is hereby declared to be the public policy of this state, in the interest of the agricultural stability, domestic, municipal, industrial and other beneficial uses, general economy, health and welfare of the state and its citizens, to utilize the ground water resources of the state, and for that purpose to provide reasonable regulations for the allocation for reasonable use based on hydrologic surveys of fresh ground water basins or subbasins to determine a restriction on the production, based upon the acres overlying the ground water basin or subbasin.  The provisions of this act shall not apply to the taking, using or disposal of salt water associated with the exploration, production or recovery of oil and gas or to the taking, using or disposal of water trapped in producing mines.

§821020.3.  Domestic use  Spacing of wells and waste.

Any landowner has a right to take ground water from land owned by him for domestic use without a permit.  Wells for domestic use shall not be subject to well spacing orders, but are subject to sanctions against waste.  Laws 1972, c.  248, Section 3.  Eff.  July 1, 1973.

Laws 1972, c. 248, § 3, eff. July 1, 1973.

§821020.4.  Hydrologic surveys and investigations.

A.  Prior to making orders establishing the tentative maximum annual yield for major groundwater basins or subbasins therein, the Oklahoma Water Resources Board shall make hydrologic surveys and investigations.

B.  Prior to making orders establishing the tentative maximum annual yield for minor groundwater basins or subbasins therein, the Board shall prepare reports using information from hydrologic surveys and investigations of groundwater basins or subbasins having substantially the same geological and hydrological characteristics and data from wells in such basin or subbasins and other relevant information.

C.  The Board is authorized to cooperate with state and federal agencies engaged in similar surveys and investigations and may accept and use the findings of such agencies.  At least every twenty (20) years after issuance of the final order determining the maximum annual yield, the Board shall review and update if necessary the hydrologic surveys.

Laws 1972, c. 248, § 4, eff. July 1, 1973; Laws 1993, c. 164, § 9, emerg. eff. May 10, 1993.

§821020.5.  Determination of maximum annual yield.

A.  After completing the hydrologic survey, the Board shall make a tentative determination of the maximum annual yield of groundwater to be produced from each ground water basin or subbasin therein.  Such determination must be based upon the following:

1.  The total land area overlying the basin or subbasin;

2.  The amount of water in storage in the basin or subbasin;

3.  The rate of recharge to the basin or subbasin and total discharge from the basin or subbasin;

4.  Transmissibility of the basin or subbasin; and

5.  The possibility of pollution of the basin or subbasin from natural sources.

B.  The maximum annual yield of each major ground water basin or subbasin shall be based upon a minimum basin or subbasin life of twenty (20) years from the effective date of the order establishing the final determination of the maximum annual yield.

C.  For minor groundwater basins or subbasins therein, the tentative determination of the maximum annual yield shall be based upon present and reasonably foreseeable future use of groundwater from such basin or subbasin, recharge and total discharge, the geographical region in which the basin or subbasin is located and other relevant factors.

Laws 1972, c. 248, § 5, eff. July 1, 1973; Laws 1993, c. 164, § 10, emerg. eff. May 10, 1993.

§821020.6.  Hearings on annual yield.

A.  Once the Board has set a tentative maximum annual yield for the groundwater basin or subbasin, the Board shall call and hold hearings at centrally located places within the area of the major groundwater basin or subbasin or in the county for minor groundwater basins or subbasins.  Prior to such hearings being held, the Board shall make copies of such hydrologic survey available for inspection and examination by all interested persons and, at such hearings, shall present evidence of the geological findings and determinations upon which the tentative maximum annual yield has been based.  Any interested party shall have the right to present evidence in support or opposition thereto.  The hearings shall be conducted pursuant to Article II of the Administrative Procedures Act.

B.  Notice of such hearings shall be published in a newspaper of general circulation in each county having lands that overlie the basin or subbasin.  The notice shall be published at least once per week for two (2) consecutive weeks and the last publication shall be at least thirty (30) days prior to the date of the hearing.  Notice and hearing on the tentative determination of the maximum annual yield for minor groundwater basins or subbasins may be consolidated.

C.  After such hearings are completed, the Board shall then proceed to make its final determination as to the maximum annual yield of groundwater which shall be allocated to each acre of land overlying such basin or subbasin by issuing a final order containing findings of fact and conclusions of law, which order shall be subject to judicial review pursuant to Article II of the Administrative Procedures Act.

D.  The Board may, in subsequent basin or subbasin hearings, and after additional hydrologic surveys, increase the amount of water allocated but shall not decrease the amount of water allocated.

Laws 1972, c. 248, § 6, eff. July 1, 1973; Laws 1988, c. 203, § 7, emerg. eff. June 10, 1988; Laws 1993, c. 164, § 11, emerg. eff. May 10, 1993.

§821020.7.  Application for permit to take and use groundwater.

Any person intending to use groundwater shall make application to the Board for an appropriate permit as provided in Section 1020.11 of this title before commencing any drilling for such purposes and before taking water from any completed well heretofore drilled.  Such application to take and use groundwater shall be on a form provided by the Board and pursuant to the rules and regulations established by the Board.  The application heretofore filed with the Board shall be used in granting permits for existing wells and the Board shall publish the notice of the hearing thereon.

Laws 1972, c. 248, § 7, eff. July 1, 1973; Laws 1993, c. 164, § 12, emerg. eff. May 10, 1993.

§821020.8.  Decree  Contents  Copies to be filed.

Except as otherwise provided by Section 4 of this act for limited quantity groundwater permits, upon the filing of an application which complies with the provisions of Chapter 11 of this title, and the rules promulgated by the Oklahoma Water Resources Board pursuant thereto, the Board shall instruct the applicant to provide notice thereof, at the applicant's expense, and as required by the Board's rules.  Such notice shall give all the essential facts as to the proposed taking, among them, the places of taking and of use, amount of water, the purpose for which it is to be used, name and address of applicant, the hearing date, time and place if a hearing is scheduled by the Board before instructions to provide notice are given, and the manner in which a protest to the application may be made.  No hearing shall be had upon the application until proper notice shall have been given.  Any interested party shall have the right to protest said application and present evidence and testimony in support of such protest.  If the Board does not schedule a hearing on the application before instructing the applicant to provide notice, a hearing on the application shall be scheduled by the Board upon receipt of a protest which meets the requirements of the Board's rules and the Board shall notify the applicant and protestant of such hearing.

Added by Laws 1972, c. 248, § 8, eff. July 1, 1973.  Amended by Laws 1993, c. 164, § 13, emerg. eff. May 10, 1993; Laws 1995, c. 112, § 6, eff. Nov. 1, 1995; Laws 1996, c. 329, § 3, emerg. eff. June 12, 1996.

§82-1020.9.  Approval of application.

A.  1.  Before the Oklahoma Water Resources Board takes final action on an application, the Board shall determine from the evidence presented, from the hydrologic surveys or reports and from other relevant data available to the Board and applicant, whether:

a. the lands owned or leased by the applicant overlie a fresh groundwater basin or subbasin,

b. the use to which the applicant intends to put the water is a beneficial use,

c. waste as specified by Section 1020.15 of this title will occur, and

d. the proposed use is likely to degrade or interfere with springs or streams emanating in whole or in part from water originating from a sensitive sole source groundwater basin or subbasin as defined in Section 1 of this act.

2.  The Board shall approve the application by issuing a regular permit, if the Board finds that:

a. the lands owned or leased by the applicant overlie the fresh groundwater basin or subbasin,

b. the use to which the applicant intends to put the water is a beneficial use,

c. waste specified by Section 1020.15 of this title will not occur.  When determining whether waste will occur pursuant to this subparagraph, if the activity for which the applicant intends to use the water is required to comply with rules and requirements of or is within the jurisdictional areas of environmental responsibility of the Department of Environmental Quality or the State Department of Agriculture, the Board shall be precluded from making a determination whether waste by pollution pursuant to paragraph 7 of subsection A of Section 1020.15 of this title will occur as a result of such activity.  Each groundwater protection agency, as such term is defined by Section 1-1-201 of Title 27A of the Oklahoma Statutes, shall be responsible for developing and enforcing groundwater protection practices to prevent groundwater contamination from activities within their respective jurisdictional areas of environmental responsibility, and

d. the proposed use is not likely to degrade or interfere with springs or streams emanating in whole or in part from water originating from a sensitive sole source groundwater basin as defined in Section 1 of this act.

B.  Except as otherwise provided in subsection C of this section, a regular permit shall allocate to the applicant the proportionate part of the maximum annual yield of the basin or subbasin.  The proportionate part shall be that percentage of the total annual yield of the basin or subbasin, previously determined to be the maximum annual yield as provided in Section 1020.5 of this title, which is equal to the percentage of the land overlying the fresh groundwater basin or subbasin which the applicant owns or leases and which is dedicated to the application.

C.  If the lands dedicated to the application overlie two or more groundwater basins and both basins have had maximum annual yields determined, the amount to be authorized by the regular permit shall be calculated on the basin having the greatest maximum annual yield.  If the lands dedicated to the application overlie two or more groundwater basins or subbasins and the maximum annual yield has been determined for at least one but not all the basins or subbasins, a temporary permit may be issued to the applicant if the applicant demonstrates by substantial competent evidence that the water to be withdrawn by the temporary permit will not be taken from a basin or subbasin for which the maximum annual yield has been determined.  If the land overlies two or more groundwater basins or subbasins and the maximum annual yield has not been determined for any of the basins or subbasins, more than one temporary permit may be issued for the land if the applicant demonstrates by substantial competent evidence from which basin the water will be withdrawn for each of the permits.

D.  The permit shall specify the location of the permitted well or wells and other terms and conditions as specified by the Board, including, but not limited to, the rate of withdrawal, the level of perforating and the level of sealing the well.  A regular permit shall not be granted for less than the remaining life of the basin or subbasin as previously determined by the Board.

Added by Laws 1972, c. 248, § 9, eff. July 1, 1973.  Amended by Laws 1993, c. 164, § 14, emerg. eff. May 10, 1993; Laws 2001, c. 330, § 1, emerg. eff. June 1, 2001; Laws 2003, c. 365, § 3.

§82-1020.9A.  Sensitive sole source groundwater basins or subbasins - Moratorium on issuance of certain temporary permits.

A.  The Legislature finds that a moratorium is necessary on the issuance of certain temporary permits on certain sensitive sole source groundwater basins or subbasins to protect the health, safety and welfare of the people of Oklahoma.

B.  1.  A moratorium is hereby established on the issuance of any temporary permit that would lead to any municipal or public water supply use of groundwater from a sensitive sole source groundwater basin or subbasin outside of any county that overlays in whole or in part said basin or subbasin.  "Sensitive sole source groundwater basin" means a major groundwater basin or subbasin all or a portion of which has been designated as a "Sole Source Aquifer" by the United States Environmental Protection Agency pursuant to the Safe Drinking Water Act as of the effective date of this act, including any portion of any contiguous aquifer located within five (5) miles of the known areal extent of the surface out-crop of the sensitive sole source groundwater basin.

2.  Said moratorium shall be in effect until such time as the Oklahoma Water Resources Board conducts and completes a hydrological study and approves a maximum annual yield that will ensure that any permit for the removal of water from a sensitive sole source groundwater basin or subbasin will not reduce the natural flow of water from springs or streams emanating from said basin or subbasin.

3.  The provisions of this act shall be applicable to groundwater permit applications for which no final adjudication has been made by the Oklahoma Water Resources Board before the effective date of this act.

4.  Any revalidation of a temporary permit, in effect upon the effective date of this act, that allows for any municipal or public water supply use of groundwater from a sensitive sole source groundwater basin outside of any county that overlays in whole or in part said basin shall be considered a new permit application and subject to the provisions of this act.

Added by Laws 2003, c. 365, § 1.

§82-1020.9B.  Moratorium on municipalities and other political subdivisions - Prohibition of contract or agreement for use of groundwater from sensitive sole source groundwater basin.

A.  A moratorium is hereby established on any municipality or other political subdivision of this state prohibiting any such entity from entering into a contract or other agreement which would lead to municipal or public water supply use of groundwater from a sensitive sole source groundwater basin as defined in Section 1 of this act.  Said moratorium shall apply only to municipalities or political subdivisions which are located outside of any county that overlays in whole or in part said basin or subbasin.

B.  Said moratorium shall be in effect until such time as the Oklahoma Water Resources Board conducts and completes a hydrological study and approves a maximum annual yield that will ensure that any permit for the removal of water from a sensitive sole source groundwater basin will not reduce the natural flow of water from springs or streams emanating from said basin or subbasin.

Added by Laws 2003, c. 365, § 2.

§82-1020.10.  Temporary or special permits - Limited quantity groundwater permits.

A.  The procedures provided for in this chapter for the granting of regular permits shall be applicable to the granting of temporary or special permits except that the determination of the maximum annual yield shall not be a condition precedent.  Provided a provisional temporary permit for water may immediately be granted upon administrative approval by the Oklahoma Water Resources Board.  This permit will not be effective for a period of more than ninety (90) days.

B.  The Executive Director of the Board may administratively issue permits to use limited quantities of groundwater.  Notice, procedures and the maximum groundwater quantity authorized for limited quantity groundwater permits shall be in compliance with rules promulgated by the Board.  In no event shall the maximum quantity of water authorized in a limited quantity groundwater permit exceed the amount that would otherwise be allocated by this chapter.

Added by Laws 1972, c. 248, § 10, eff. July 1, 1973.  Amended by Laws 1977, c. 23, § 1, emerg. eff. April 22, 1977; Laws 1993, c. 164, § 15, emerg. eff. May 10, 1993; Laws 1996, c. 329, § 4, emerg. eff. June 12, 1996.

§821020.11.  Types of permits  Fees.

A.  Regular Permit.  A regular permit is an authorization to put groundwater to beneficial use for other than domestic purposes.  The regular permit shall be granted only after completion of the hydrologic survey and determination of the maximum annual yield for the appropriate basin or subbasin.  It can be revoked or canceled only as provided in Sections 1020.12 and 1020.15 of this title.

B.  Temporary Permit.

1.  A temporary permit is an authorization for the same purposes as a regular permit but granted by the Oklahoma Water Resources Board prior to completion of the hydrologic survey and the determination of the maximum annual yield of the basin or subbasin.

2.  Except as otherwise provided by this subsection, unless requested by a majority of the surface owners of the land or by the applicant, the water allocated by a temporary permit shall not be less than two (2) acrefeet annually for each acre of land owned or leased by the applicant in the basin or subbasin.  If the applicant presents clear and convincing evidence that allocations in excess of two (2) acrefeet annually for each acre of land overlying the basin or subbasin will not exhaust the water thereunder in less than twenty (20) years, then the Board may issue temporary permits in such basin or subbasin in such amounts in excess of said limitation as will assure a minimum twentyyear life for such basin or subbasin.

3.  A temporary permit must be revalidated annually during its term.  The permit shall lapse at expiration of its term or upon the issuance of a regular permit, whichever shall occur first.  It is subject to revocation or cancellation as provided in Sections 1020.12 and 1020.15 of this title.  For temporary permit revalidation purposes, water use report forms shall be mailed by the Board to each temporary permit holder.  Timely return of the completed, signed, and dated water use report form to the Board shall automatically revalidate a temporary groundwater permit if the revalidation is not protested and if the water use report form does not show or reflect any permitwater use violations.

4.  If the revalidation of a permit is protested, the Board shall immediately set a date for hearing and notify the applicant and each protestant of the time and place of the hearing.  At the hearing, any interested person may appear and present evidence and argument in support of or in opposition to the protest and revalidation.  At the hearing on the revalidation protest, matters previously presented or considered and adjudicated shall not be subject to reconsideration or readjudication.  The protest issues which may be entertained shall be limited to matters not previously determined, including but not limited to: a material or substantial change in conditions since issuance of the permit; evidence of the applicant's noncompliance with any of the terms, provisions, or conditions of the permit; or subsequent violations of the Oklahoma Groundwater Law, or Board rules and regulations.

5.  Subject to compliance with all other and applicable provisions of this chapter and rules and regulations of the Board, all temporary permits "revalidated" by the Board prior to the effective date of this act are hereby validated.

C.  Special Permit.  A special permit is an authorization by the Board in lieu of or in addition to a regular or temporary permit.  The special permit is granted to put groundwater to a beneficial use which shall require quantities of water in excess of that allocated under a regular or temporary permit.  The water so authorized may be used only for the purpose designated in the permit.  The permit shall be granted for a period not to exceed six (6) months and may be renewed three (3) times.  Successive special permits shall not be granted for the same purpose.  It is subject to revocation or cancellation upon failure to use the water for the purpose granted or as provided in Sections 1020.12 and 1020.15 of this title.

D.  Except as provided in Section 1020.21 of this title, no permits shall be issued to an applicant who is not the surface owner of the land on which the well is to be located, or does not hold a valid lease from such owner permitting withdrawal of water from such basin or subbasin.

Laws 1972, c. 248, § 11, eff. July 1, 1973; Laws 1973, c. 47, § 1, emerg. eff. April 27, 1973; Laws 1978, c. 157, § 2; Laws 1985, c. 104, § 1, emerg. eff. May 28, 1985; Laws 1993, c. 164, § 16, emerg. eff. May 10, 1993.

§82-1020.11a.  Permits for swine feeding operations.

A.  1.  Except for renewals, the Oklahoma Water Resources Board shall not issue any permit or amendment thereto or other authorization for the use of water for any swine animal feeding operation wholly or partially located within three (3) miles of the outside boundary of any area or facility owned or operated as a camp or recreational site by a nonprofit organization.  In determining whether any such area or facility is a camp or recreational site, the Board shall consider:

a. whether a reasonable person, after considering the totality of the circumstances, would determine that the area or facility is predominately used for camping or recreational purposes,

b. the type of permanent structures or fixtures of a recreational nature located on the land,

c. the frequency with which the site is used for recreational purposes,

d. the types of activities which are conducted or engaged in on the site, and

e. any other factors the decision-making body deems directly relevant to the question of whether a site is recreational in nature.

2.  The provisions of this subsection shall apply only if the real property was owned or leased by such organization prior to the construction or establishment of the swine animal feeding operation.

B.  The setback requirement contained in subsection A of this section shall not apply to any property owner who executes a written waiver with the owner or operator of the swine feeding operation, under such terms and conditions as are agreed to by the parties.  The written waiver shall be effective upon recording of the waiver in the office of the county clerk in the county in which such property is located.  The filed waiver shall preclude enforcement of the setback requirements of subsection A of this section with regard to property described in the waiver and owned by the person executing such waiver.  A change in ownership of the applicable property or change in ownership of the property on which the swine feeding operation is located shall not affect the validity of the waiver.

C.  Requests for transfer of water permits authorizing the use of groundwater for swine feeding operations shall be approved if the Executive Director of the Oklahoma Water Resources Board determines all of the following conditions are met:

1.  The transfer is needed due to a change in ownership of the swine feeding operation;

2.  The person or entity to whom the permit is to be transferred is not, at the time of the transfer, seeking to increase the number of animals or animal unit capacity; and

3.  The person or entity to whom the permit is to be transferred is not, at the time of the transfer, seeking to increase the amount of water authorized for use.

Added by Laws 1998, c. 404, § 21, emerg. eff. June 10, 1998.  Amended by Laws 2002, c. 275, § 1, emerg. eff. May 20, 2002; Laws 2003, c. 3, § 105, emerg. eff. March 19, 2003.

NOTE:  Laws 2002, c. 57, § 1 repealed by Laws 2003, c. 3, § 106, emerg. eff. March 19, 2003.

§82-1020.12.  Report of water used.

A.  Holders of permits shall be required to report to the Oklahoma Water Resources Board annually their use of water pursuant to their permits.  Willful failure to report annual usage may result in cancellation of the permit by the Board upon proper notice and hearing as provided in the Administrative Procedures Act.

B.  Holders of permits which use groundwater in connection with an animal feeding operation which houses swine and primarily uses a liquid waste management system where animals are primarily housed in a roof-covered structure shall be required to indicate such use in their annual water use report.  Such holders shall also indicate whether or not the animal feeding operation is licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

C.  The Board shall notify the State Department of Agriculture of the names and addresses of all permit holders who report usage of groundwater in connection with an animal feeding operation which houses swine and which primarily uses a liquid waste management system where animals are primarily housed in a roof-covered structure and who are not licensed pursuant to the Oklahoma Concentrated Animal Feeding Operations Act.

Added by Laws 1972, c. 248, § 12, eff. July 1, 1973.  Amended by Laws 1998, c. 404, § 20, eff. Aug. 1, 1998.

§821020.13.  Surrender of permits.

The Board may accept the surrender of ground water permits by the holder thereof pursuant to rules and regulations adopted by the Board.  Laws 1972, c.  248, Section 13.  Eff.  July 1, 1973.

Laws 1972, c. 248, § 13, eff. July 1, 1973.

§821020.14.  Prior use of groundwater.

Nothing in this act shall be construed to deprive any person of any right to the use of ground water in such quantities and amounts as were used or were entitled to be used prior to the enactment hereof.  Any person having the right to place ground water to beneficial use prior to the effective date of this act shall have the right to bring his use under the provisions of this act. Determinations of prior rights to the use of groundwater made by the Board pursuant to Board rules and regulations are hereby validated.

Laws 1972, c. 248, § 14, eff. July 1, 1973.

§82-1020.15.  Waste - Prosecutions.

A.  The Oklahoma Water Resources Board shall not permit any fresh groundwater user to commit waste by:

1.  Drilling a well, taking, or using fresh groundwater without a permit, except for domestic use;

2.  Taking more fresh groundwater than is authorized by the permit;

3.  Taking or using fresh groundwater in any manner so that the water is lost for beneficial use;

4.  Transporting fresh groundwater from a well to the place of use in such a manner that there is an excessive loss in transit;

5.  Using fresh groundwater in such an inefficient manner that excessive losses occur;

6.  Allowing any fresh groundwater to reach a pervious stratum and be lost into cavernous or otherwise pervious materials encountered in a well;

7.  Permitting or causing the pollution of a fresh water strata or basin through any act which will permit fresh groundwater polluted by minerals or other waste to filter or otherwise intrude into such a basin or subbasin.  The Board shall be precluded from determining whether waste by pollution will occur pursuant to the provisions of this paragraph if the activity for which the applicant or water user intends to or has used the water as specified under Section 1020.9 of this title is required to comply with rules and requirements of or is within the jurisdictional areas of environmental responsibility of the Department of Environmental Quality or the State Department of Agriculture;

8.  Drilling wells and producing fresh groundwater therefrom except in accordance with the well spacing previously determined by the Board;

9.  Using fresh groundwater for air conditioning or cooling purposes without providing facilities to aerate and reuse such water; or

10.  Failure to properly plug abandoned fresh water wells in accordance with rules of the Board and file reports thereof.

B.  1.  Any employee of the Board having evidence that an act of waste is being committed in his or her presence, or on the filing of a complaint by another individual, shall immediately proceed to cite such violator and shall thereupon file a complaint in the district court of the county wherein such violation has occurred, and it shall be the duty of the district attorney of said county to prosecute such complaint.

2.  Except as otherwise provided by paragraph 7 of subsection A of this section, if any person commits waste as specified by subsection A of this section, the Board shall immediately institute action to enjoin in a court of competent jurisdiction and may suspend any permit to take water as long as such waste continues.

C.  In cases of waste by pollution pursuant to paragraph 7 of subsection A of this section, any complaint or investigation, or any enforcement matter other than an individual proceeding involving the suspension of an Oklahoma Water Resources Board permit shall be referred to and subject to the jurisdiction of the Department of Environmental Quality or other appropriate state environmental agency or state agency with limited environmental responsibility.

Added by Laws 1972, c. 248, § 15, eff. July 1, 1973.  Amended by Laws 1993, c. 145, § 322, eff. July 1, 1993; Laws 2001, c. 330, § 2, emerg. eff. June 1, 2001.

§82-1020.16.  Commercial drilling or plugging license - Deposit of fees - Penalties.

A.  All persons engaged in the commercial drilling or commercial plugging of groundwater wells, monitoring wells, observation wells, wells utilized for heat exchange purposes, including but not limited to heat pump wells and geothermal wells, and in the commercial drilling or plugging of geotechnical borings and all persons engaged in the commercial installation of water well pumps in this state shall make application for and become licensed with the Board.  After July 1, 1990, persons required to be licensed pursuant to this section shall pay an annual fee as required by the Board.  Such fees shall be deposited and expended as provided in subsection B of this section:

B.  1.  There is hereby created within the Oklahoma Water Resources Board the Well Drillers and Pump Installers Remedial Action Indemnity Fund.  The Indemnity Fund shall be administered by the Board.

2.  The Indemnity Fund shall be excluded from budget and expenditure limitations.  Except as otherwise provided by subsection C of this section, the monies deposited in the Indemnity Fund shall at no time become part of the general budget of the Oklahoma Water Resources Board or any other state agency.  Except as otherwise provided by subsection C of this section, no monies from the Indemnity Fund shall be transferred for any purpose to any other state agency or any account of the Board or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expenses.  Monies in the Indemnity Fund shall only be expended for remedial actions necessary, without notice and hearing, to protect groundwater from pollution or potential pollution from wells, or boreholes under the jurisdiction of the Board that do not meet minimum standards for construction or that have been abandoned or as may be recommended by the Well Drillers and Pump Installers Advisory Council.

3.  The fees collected pursuant to subsection A of this section shall be first credited to the "Well Drillers and Pump Installers Remedial Action Indemnity Fund".  The Indemnity Fund shall be maintained at Fifty Thousand Dollars ($50,000.00).

4.  Expenditures from the Indemnity Fund required pursuant to the provisions of this section shall be made pursuant to the provisions of the Oklahoma Central Purchasing Act upon terms and conditions established by the Department of Central Services and shall not exceed Five Thousand Dollars ($5,000.00) for each well, borehole or pump for which action is taken.

5.  Except in situations where the Governor has declared an emergency and a claim by the owner of the well or borehole for costs of remedial action is not paid by private insurance or other relief, the Board shall seek reimbursement as recommended by the Well Drillers and Pump Installers Advisory Council for any remedial action taken or required by the Board.  Any monies received as reimbursement shall be deposited in the Well Drillers and Pump Installers Remedial Action Indemnity Fund except as otherwise provided in subsection C of this section.

C.  When the Well Drillers and Pump Installers Remedial Action Indemnity Fund reaches Fifty Thousand Dollars ($50,000.00), the fees, monies received as reimbursement, and administrative penalties recovered under subsection E of this section shall be deposited in a separate account in the Water Resources Board Revolving Fund designated as the Well Drillers and Pump Installers Regulation Account, which shall be a continuing account not subject to fiscal year limitations.  Monies in said account shall be used by the Board for inspections, licensing, enforcement and education, reimbursing per diem and travel costs for members of the Well Drillers and Pump Installers Advisory Council pursuant to the State Travel Reimbursement Act, and as otherwise determined to be necessary to implement the provisions of this section.

D.  Before any person or firm licensed pursuant to this section shall commence the commercial drilling or plugging of any well or borehole or commence installation of any pump, such person or firm shall file with the Board such data or information as the Board may by rule require.  After completion, the driller or installer shall file a completion report showing such data as the Board may require together with a log of the well and pumping test data if applicable.

E.  The Board may, after notice and hearing, impose administrative penalties of up to Five Hundred Dollars ($500.00) and may revoke, suspend or deny renewal of the license or operator certification for each violation of the Board's rules and regulations regarding license or certification requirements or minimum construction or installation standards.  Each day a violation continues shall constitute a separate violation.  Such administrative penalties shall be deposited in the Well Drillers and Pump Installers Remedial Action Indemnity Fund except as otherwise provided in subsection C of this section.

F.  The Board is authorized to create a Well Drillers and Pump Installers Advisory Council.  The Board shall establish rules stating the qualifications for membership and organization of the Council.  Meetings of the Council shall be held at the call of the Executive Director of the Board.  The Council shall have the following duties:

1.  To recommend rules to the Board, provided such written recommendations have been concurred upon by a majority of the membership of the Council; and

2.  To review and recommend approval or denial of use of monies in the Well Drillers and Pump Installers Remedial Action Indemnity Fund for:

a. remedial actions to protect groundwater from pollution or potential pollution from wells, or boreholes under the jurisdiction of the Board which do not meet minimum standards for construction or that have been abandoned, and

b. inspections, licensing, enforcement and education by the Board.

Added by Laws 1972, c. 248, § 16, eff. July 1, 1973.  Amended by Laws 1982, c. 128, § 1, operative Oct. 1, 1982; Laws 1988, c. 203, § 8, emerg. eff. June 10, 1988; Laws 1990, c. 325, § 2, emerg. eff. May 30, 1990; Laws 1993, c. 164, § 17, emerg. eff. May 10, 1993; Laws 1999, c. 413, § 7, eff. Nov. 1, 1999; Laws 2000, c. 190, § 1, emerg. eff. May 8, 2000.

§82-1020.17.  Spacing rules.

The Board may promulgate rules under Article I of the Administrative Procedures Act which establish a proper spacing of wells which, in its judgment, is necessary to an orderly withdrawal of water in relation to the allocation of water to the land overlying the basin or subbasin.  The Board shall conduct at least one public hearing at a location within or in close proximity to each major basin or subbasin before adopting rules establishing well spacing for such basin or subbasin.

Added by Laws 1972, c. 248, § 17, eff. July 1, 1973.  Amended by Laws 1995, c. 112, § 3, eff. Nov. 1, 1995.

§82-1020.18.  Location exceptions.

When it is shown in an individual proceeding that to require the drilling of a well at the prescribed location should be inequitable or unreasonable and that criteria and conditions established by the Board in rules are met, the Board shall authorize a well location exception and permit the well to be drilled and completed at a location which varies from that previously established.  Rules promulgated by the Board shall establish the criteria and conditions under which location exceptions may be authorized.

Added by Laws 1972, c. 248, § 18, eff. July 1, 1973.  Amended by Laws 1995, c. 112, § 4, eff. Nov. 1, 1995.

§821020.19.  Metering of wells.

Upon request of a majority of the landowners residing within a basin or subbasin, the Board is authorized to require that water wells be metered and that such meters as the Board shall approve be utilized by the applicant and placed under seal, subject to reading by the agents of the Board at any time.  The Board may also require that the applicant report the reading of such meters at reasonable intervals.  Laws 1972, c.  248, Section 19.  Eff.  July 1, 1973.

Laws 1972, c. 248, § 19, eff. July 1, 1973.

§821020.20.  Unitizing and communitizing of land for water production purposes.

The owners of land and the Commissioners of the Land Office are authorized to unitize and communitize lands for the purpose of production of water therefrom; provided, the production therefrom does not exceed the maximum annual yield.  Laws 1972, c.  248, Section 20.  Eff.  July 1, 1973.

Laws 1972, c. 248, § 20, eff. July 1, 1973.

§821020.21.  Wells within municipalities.

A municipality has the authority to regulate or permit the drilling of domestic and industrial water wells within its corporate limits.  A municipality may use the water allocated to the platted land within its corporate limits provided the municipality can make water available to the platted land, a permit therefor is obtained from the Board, and the wells are located not less than six hundred (600) feet within its limits, and such wells are drilled on the platted land.  Laws 1972, c. 248, Section 21.  Eff. July 1, 1973.

Laws 1972, c. 248, § 21, eff. July 1, 1973.

§82-1020.22.  Violations.

A.  Except as otherwise provided by subsection B of this section, any person who, after notice from the Board, violates or refuses or neglects to comply with any provision of Sections 1020.1 through 1020.21 of this title or of any rule or regulation promulgated by the Board pursuant thereto, or who commits waste as defined in Section 1020.15 of this title shall be guilty of a misdemeanor, and upon conviction shall be fined not less than Twenty-five Dollars ($25.00) nor more than Two Hundred Fifty Dollars ($250.00) for each offense.  Any person who, after notice that he is in violation thereof continues to violate any provision of Sections 1020.1 through 1020.21 of this title, and fails to comply therewith within a reasonable length of time, is guilty of a separate offense for each day the violation continues.

B.  Any person causing pollution of the groundwater or placing or causing to be placed waste in a location where they are likely to cause pollution of the groundwater shall be subject to the Oklahoma Environmental Quality Code.

Added by Laws 1972, c. 248, § 22, eff. July 1, 1973.  Amended by Laws 1993, c. 145, § 323, eff. July 1, 1993.

§82-1084.1.  Waters of state - Public policy.

Whereas the pollution of the waters of this state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish and aquatic life, and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, it is hereby declared to be the public policy of this state to conserve and utilize the waters of the state and to protect, maintain and improve the quality thereof for public water supplies, for the propagation of wildlife, fish and aquatic life and for domestic, agricultural, industrial, recreational and other legitimate beneficial uses; and to cooperate with other agencies of this state, agencies of other states and the federal government in carrying out these objectives.

Added by Laws 1993, c. 145, § 317, eff. July 1, 1993.

§82-1084.2.  Definitions.

Wherever used in this title the following terms shall have the respective meanings hereinafter set forth or indicated, unless the context otherwise requires:

1.  "Pollution" means contamination or other alteration of the physical, chemical or biological properties of any natural waters of the state, or such discharge of any liquid, gaseous or solid substance into any waters of the state as will or is likely to create a nuisance or render such waters harmful or detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish or other aquatic life.

2.  "Wastes" means industrial waste and all other liquid, gaseous or solid substances which may pollute or tend to pollute any waters of the state.

3.  "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through, or border upon this state or any portion thereof.

4.  "Person" means the state, any municipality, political subdivision, institution, public or private corporation, individual, partnership or other entity.

5.  "Board" means the Oklahoma Water Resources Board.

Added by Laws 1972, c. 242, § 1.  Amended by Laws 1993, c. 145, § 318, eff. July 1, 1993.  Renumbered from § 926.1 of this title by Laws 1993, c. 145, § 361, eff. July 1, 1993.

§82-1085.1.  Creation - Status - Membership and tenure - Meetings - Removal - Vacancies - Oath - Officers.

A.  There is hereby created the Oklahoma Water Resources Board, hereinafter referred to as the Board, consisting of nine (9) members to be appointed by the Governor, by and with the advice and consent of the Senate.  The Board shall constitute a body corporate and politic and an instrumentality, agency and department of the State of Oklahoma, and exercise by the Board of the powers conferred by this act shall be deemed and shall be held to be an essential governmental function of the State of Oklahoma.  One member shall be appointed for a term of one (1) year; one member shall be appointed for a term of two (2) years; one member shall be appointed for a term of three (3) years; one member shall be appointed for a term of four (4) years; one member shall be appointed for a term of five (5) years; two members shall be appointed for a term of six (6) years; and two members shall be appointed for a term of seven (7) years.  Upon the expiration of said terms, their successors shall be appointed for terms of seven (7) years.  One member shall be appointed from each of the congressional districts of this state and the remaining members shall be appointed at large.  However, when congressional districts are redrawn then each member appointed prior to July 1 of the year in which such modification becomes effective shall complete the current term of office and appointments made after July 1 of the year in which such modification becomes effective shall be based on the redrawn districts.  Appointments made after July 1 of the year in which such modification becomes effective shall be from any redrawn districts which are not represented by a board member until such time as each of the modified congressional districts are represented by a board member.  Each member shall be a qualified elector of this state.  At all times the membership of the Board shall have represented on it at least one member well versed in each of the following major types of water use:  recreational, industrial, irrigational, municipal, rural residential, agricultural and soil conservation work.  Not more than two members may be selected representing any one of the major types of water use.  The Board shall meet at least once each month.  The members of the Board may be removed only for cause.  Whenever a vacancy shall occur, the Governor shall appoint a qualified person to fill the unexpired term of the vacant office.  Each member of the Board upon entering upon his duties shall take and subscribe to the constitutional and statutory oath of office and file the same with the Secretary of State.

B.  The Board shall organize annually by electing a chairman, vice-chairman, and secretary from the membership of the Board, who shall perform such duties as shall be prescribed by the Board.

Added by Laws 1972, c. 253, § 1.  Amended by Laws 1982, c. 306, § 1, emerg. eff. May 28, 1982; Laws 1992, c. 364, § 12, emerg. eff. June 4, 1992; Laws 2002, c. 375, § 24, eff. Nov. 5, 2002.

§82-1085.2.  Authority of Oklahoma Water Resources Board.

In addition to any and all other authority conferred upon it by law, the Oklahoma Water Resources Board shall also have authority:

1.  Generally to do all such things as in its judgment may be necessary, proper or expedient in the accomplishment of its duties;

2.  To make such contracts and execute such instruments as in the judgment of the Board are necessary or convenient to the exercise of any of the powers conferred upon it by law.  Provided, however, no contract shall be made conveying the title or use of any waters of the State of Oklahoma to any person, firm, corporation or other state or subdivision of government, for sale or use in any other state, unless such contract be specifically authorized by an act of the Oklahoma Legislature and thereafter as approved by it;

3.  To negotiate contracts and other agreements with the federal government to arrange for the development of water resources and for the storage and distribution of water for beneficial purposes; provided, however, that the Board shall act in such capacity only as an intermediary in assisting others, and under no circumstances shall the Board have any power or authority to build, construct or finance any waterways, dams or other such projects for itself, except as may be otherwise specifically provided by the laws of this state;

4.  To develop statewide and local plans to assure the best and most effective use and control of water to meet both the current and long-range needs of the people of Oklahoma; to cooperate in such planning with any public or private agency, entity or person interested in water, and is directed to prepare such plans for consideration and approval by the Legislature; and to aid, at all times, counties, incorporated cities and towns and special purpose districts in the state in promoting and developing flood control and water conservation in the state;

5.  To employ and fix the compensation of such officers, agents, attorneys, technical personnel and employees of the Board as it shall deem necessary to the proper performance of its duties;

6.  To adopt and use an official seal;

7.  To promulgate such rules and make orders as it may deem necessary or convenient to the exercise of any of the powers or the performance of any of the duties conferred or imposed upon it by this or any other law;

8.  To institute and maintain, or to intervene in, any actions or proceedings in or before any court, board, commission or officer of this or any other state or of the United States to stop or prevent any use, misuse, appropriation or taking of any of the waters of this state which is in whole or in part in violation of any law, or of any rules, orders, judgments or decrees of any court, board, commission or officer of this or any state or of the United States; and to institute and maintain or intervene in any other action or proceeding where the Board deems it necessary to the proper execution and discharge of any of the powers or duties conferred or imposed upon it by law;

9.  To determine, charge and receive fees to be collected in advance for the filing and examination of applications for permits to:

a. construct water use works,

b. appropriate groundwater,

c. appropriate stream water,

d. establish vested rights,

e. inspect water use works,

f. file other papers,

g. make copies of documents,

h. make prints of maps and drawings,

i. certify copies of documents, maps and drawings,

j. file transfers of water rights,

k. gauge wells and ditches, changes in point of diversion and changes in place of use of water,

l. test wells, and

m. hold hearings, make records and provide transcripts of hearings.

Such fees shall not be collected from any state agency or state institution;

10.  To negotiate contracts or water compacts with the federal government or any department or bureau thereof, or with any other state for the purpose of obtaining assistance and cooperation in the accomplishment of the purpose of flood control and water conservation and use in the state.  To that end, the Board may match funds with the federal government and with other states upon such terms as shall be agreed upon and approved by the Governor of the state, with the limitation that contracts or water compacts with other states for the division and apportionment of the cost and use of the water controlled by interstate projects shall be submitted to and approved by the Legislature of the state and the Governor of the state, and Congress and the President of the United States conformable to the State and Federal Constitutions;

11.  To accept gifts and grants of money and property or any interest therein;

12.  To provide funding from federal and state monies for water and wastewater project purposes to eligible entities for preliminary engineering reports and planning and feasibility studies;

13.  To sell or dispose of real or personal property held by the Board when no longer needed in such manner as provided by law;

14.  To make appropriations of water to all special purpose districts;

15.  To execute and deliver, without actual consideration therefor, a written release of any easement or easement deed heretofore given to the Conservation Commission of the State of Oklahoma, the Planning and Resources Board or the Oklahoma Water Resources Board on lands situated in this state, whenever it shall appear to said Oklahoma Water Resources Board that the need for such easement or easement deed no longer exists; provided, the owner of the lands affected shall file a written application for such release with the Oklahoma Water Resources Board;

16.  To adopt, modify or repeal and promulgate standards of quality of the waters of the state and to classify such waters according to their best uses in the interest of the public under such conditions as the Board may prescribe for the prevention, control, and abatement of pollution.  The standard of quality of waters of the state adopted by the Board pursuant to the provisions of Section 1085.30 of this title shall be utilized by all appropriate state environmental agencies in implementing their respective duties to abate and prevent pollution to the waters of the state;

17.  To review disputes involving service areas or territories, rates for raw or treated water, and abrogation clauses in contracts among municipalities and rural water districts or not-for-profit rural water corporations; to recommend mediation and refer parties in appropriate disputes to mediators and provide technical information to such mediators; and to recommend other means of resolving disputes; provided, that no party to such dispute may initiate action in any district court regarding the dispute until written notice of the dispute has been filed with the Board; provided further that the provisions of this paragraph shall not be construed to diminish any right of access to the court granted to a party by law;

18.  To provide workshop training sessions for board members of rural water districts and not-for-profit rural water corporations throughout the year on a regional basis for the purpose of study and instruction in the areas of financing, law and the ethics, duties and responsibilities of such board members.  Such training shall be provided by the Board in conjunction with the Oklahoma Rural Water Association as required by law.  To the extent possible, the Board shall attempt to schedule training workshops in three-hour segments to be held in any public facility at a time convenient to the attendees;

19.  To establish an agency special account through the Office of State Finance and the State Treasurer's Office as necessary for the collection and distribution of funds, including funds of sponsors and registration fees related to conferences, meetings and training sessions; and

20.  To accredit persons having requisite knowledge in floodplain management and in minimization and prevention of flood hazards and losses.

Added by Laws 1972, c. 253, § 2.  Amended by Laws 1980, c. 159, § 39, emerg. eff. April 2, 1980; Laws 1982, c. 306, § 2, emerg. eff. May 28, 1982; Laws 1993, c. 145, § 319, eff. July 1, 1993; Laws 1994, c. 162, § 1; Laws 1996, c. 329, § 5, emerg. eff. June 12, 1996; Laws 2001, c. 160, § 1, emerg. eff. May 1, 2001; Laws 2004, c. 95, § 1, eff. Jan. 1, 2005.

§821085.3.  State to be divided into water districts.

The Oklahoma Water Resources Board shall, from time to time as may be necessary for the economical and satisfactory apportionment of the water, divide the state in conformity with the drainage areas, into water districts to be designated by name and to comprise, as far as possible, one or more distinct stream systems in each district.  The districts may be changed from time to time as may in its opinion be necessary for the economical and satisfactory apportionment of the water.  Laws 1972, c.  253, Section 3.

Laws 1972, c. 253, § 3.

§821085.4.  Fixing of fees  Schedule.

The Oklahoma Water Resources Board shall prepare and charge a schedule of reasonable fees for services rendered.  Laws 1972, c. 253, Section 4.

Laws 1972, c. 253, § 4.

§821085.5.  Account book.

The Oklahoma Water Resources Board shall keep an account of all fees in a book provided for that purpose, showing the amount charged and the amount received, from whom and for what purpose, and the date thereof.  The totals for each month shall, at the close thereof, be legibly and correctly entered in said book opposite the month during which the same have been collected or charged, showing the amount charged, the amount received and the amount remaining due and unpaid.  Laws 1972, c.  253, Section 5.

Laws 1972, c. 253, § 5.

§82-1085.6.  Repealed by Laws 1998, c. 364, § 38, emerg. eff. June 8, 1998.

§82-1085.7.  Water Resources Board Revolving Fund.

All monies derived from fees shall be deposited with the State Treasurer and credited, apportioned and appropriated to a separate and distinct fund to be known as the Water Resources Board Revolving Fund to be used to enforce and administer the water duties of the Oklahoma Water Resources Board, but no monies shall be paid out of said Water Resources Board Revolving Fund until the claim therefor has been itemized and verified by claimant and approved by the Oklahoma Water Resources Board and the Director of State Finance as provided by law.  When so approved, the State Treasurer shall draw his warrant therefor upon the State Treasurer and the same shall be paid out of the Water Resources Board Revolving Fund hereby created.

Added by Laws 1972, c. 253, § 7.  Amended by Laws 1979, c. 47, § 108, emerg. eff. April 9, 1979; Laws 1993, c. 145, § 324, eff. July 1, 1993.

§821085.8.  Oklahoma Water Resources Board annual report.

The Oklahoma Water Resources Board shall make an annual report to the Governor, setting forth in detail the operation of its office, including a report of all funds received by it and the disbursements of same.  Laws 1972, c.  253, Section 8.

Laws 1972, c. 253, § 8.

§821085.9.  Penalties.

If any employee of the Oklahoma Water Resources Board shall fail to make his quarterly report to the Auditor of Oklahoma as provided herein, or shall wilfully make any false entry or statement therein, or shall fail to report all fees collected by the Oklahoma Water Resources Board or its clerks, or shall fail or refuse to pay into the State Treasury all monies received by the Oklahoma Water Resources Board or its clerks, as fees during each quarter, shall be guilty of a misdemeanor, and shall upon conviction be fined not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00).  Laws 1972, c. 253, Section 9.

Laws 1972, c. 253, § 9.

§821085.10.  Procedures and appeals.

In the exercise of all powers and performance of all duties provided in this act, the Oklahoma Water Resources Board shall comply with the procedures provided in the Administrative Procedures Act.  Appeals shall be taken as provided in said act. The Oklahoma Water Resources Board may designate a hearing examiner or examiners who shall have the power and authority to conduct such hearings in the name of the Oklahoma Water Resources Board at any time and place subject to the provisions of this section and any applicable rules, regulations or orders of the Oklahoma Water Resources Board.  Laws 1972, c.  253, Section 10.

Laws 1972, c. 253, § 10.

§821085.11.  Compilation, indexing and publishing of data.

The Oklahoma Water Resources Board shall compile, index and publish all available data concerning the water resources of this state in forms that will be accessible for use by any citizen of this state.  Such information shall include rainfall reports and other precipitation data; records of public and private water storage facilities; data on quantity and rate of stream flow; locations of natural and artificial springs; data on water insoak and runoff; extent and depth of underground water reservoirs; reports from welldrilling logs; reports on quality of water found in various parts of Oklahoma; and an uptodate compilation of all Oklahoma Statutes, rules and regulations pertaining to the conservation, storage, use and distribution of water resources.

Laws 1972, c. 253, § 11.

§821085.12.  Executive Director  Qualifications  Powers and duties.

The Oklahoma Water Resources Board shall appoint an Executive Director, who shall have had at least six (6) years practical and administrative experience in water resource management, and fix his duties and compensation.  The Oklahoma Water Resources Board is specifically authorized to delegate to such Executive Director such of its powers and duties as it may deem proper, including powers and duties involving the exercise of official discretion.  The authority hereby granted to the Oklahoma Water Resources Board to delegate powers and duties to the Executive Director shall extend to any powers and duties given or transferred to the Oklahoma Water Resources Board under this act, or under any other law conferring powers or imposing duties upon the Oklahoma Water Resources Board, and shall also extend to any powers conferred or duties imposed upon the Oklahoma Water Resources Board by any future law, unless such future laws shall expressly negate the authority to make such delegation.  Any other part of this act, or any other law granting authority to the Oklahoma Water Resources Board to delegate any powers or duties, shall not be deemed to be a limitation upon the authority conferred by this section.  The Executive Director shall exercise any such delegated powers and perform such delegated duties, in accordance with any rules, regulations or orders made by the Oklahoma Water Resources Board which are applicable thereto. Provided, however, the Oklahoma Water Resources Board shall not delegate to such director any power of determining policy, the execution of any contract or the final adjudication of any claims, applications or controversies, all of which powers and duties shall be exercised solely by the Oklahoma Water Resources Board.  Laws 1972, c.  253, Section 12.

Laws 1972, c. 253, § 12.

§82-1085.12a.  Executive Director of the Oklahoma Water Resources Board; absence or vacancy.

For intrastate or interstate compacts or commissions on which the Executive Director of the Oklahoma Water Resources Board is a member or otherwise is required to perform specified services, the Executive Director, in the event of the Executive Director's temporary absence, may delegate the exercise of such powers and duties to a designee during the Executive Director's absence.  In the event of a vacancy in the position of Executive Director, the Board may designate an interim or acting Commissioner and designee who is authorized to exercise such powers and duties until a permanent Executive Director is employed.

Added by Laws 1994, c. 32, § 2, emerg. eff. April 11, 1994.

§821085.13.  Special counsel.

If the Attorney General shall seek redress on behalf of the state as provided for in the Administrative Procedures Act, the Oklahoma Water Resources Board is empowered to appoint a special counsel for such proceedings.  Laws 1972, c.  253, Section 13.

Laws 1972, c. 253, § 13.

§821085.14.  Continuing study of water laws  Recommendations and proposals.

In addition to its other powers, the Oklahoma Water Resources Board is authorized and directed, within the limits of funds available to it, to engage in a continuing study of the water laws of this state, and of changes therein required in order to carry out to the greatest practicable extent the policies, goals, objectives and recommendations contained in the "Oklahoma Comprehensive Water Plan" and to make recommendations and prepare proposed legislation for such purposes.  Such recommendations and proposed legislation shall, as they are completed, be filed with the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

Laws 1972, c. 253, § 14; Laws 1981, c. 113, § 1; Laws 1981, c. 272, § 40, eff. July 1, 1981.

§821085.15.  Cooperation.

All state institutions, agencies, departments, boards and officers are hereby authorized and directed to cooperate with the Oklahoma Water Resources Board in all matters relating to its duties.  Laws 1972, c.  253, Section 15.

Laws 1972, c. 253, § 15.

§821085.16.  Savings clause.

If any water distribution systems or districts or county water improvement districts have ever been formed, any easements or property are transferred to the Oklahoma Water Resources Board for release of easements.  All districts heretofore formed pursuant to the provisions of Sections 281 through 447, inclusive, in Title 82 of the Oklahoma Statutes, shall have the right to continue to operate pursuant to said statutes.  The property and easements of those districts heretofore formed pursuant to said laws, but which are inactive, are hereby transferred to the board of county commissioners of the county wherein such easements or property are located; and, the board of county commissioners of said county shall have the right to maintain or release said easements or dispose of said property as provided by law.  Laws 1972, c.  253, Section 16.

Laws 1972, c. 253, § 16.

§821085.17.  State policy  Purpose.

It is hereby declared to be the policy of the State of Oklahoma to encourage and promote the optimum development and utilization of all feasible reservoir sites or areas within this state which may be suitable and usable for the conservation storage of the waters of this state by the construction or enlargement of dams, reservoirs or other structures.  It is the purpose of this act to provide or assist in providing for the acquisition, development and utilization of storage and control facilities of the waters of this state for the use and benefit of the public and for the conservation and distribution of water for useful purposes in or from reservoirs or other storage facilities constructed, or hereafter constructed, modified or enlarged, within the State of Oklahoma by the United States of America or the State of Oklahoma or any agency, department, subdivision or instrumentality thereof, for the following and specific reasons and benefits for the general welfare and the future economic growth of the state:

1.  Multiplepurpose dam and reservoir sites are very limited in number and not replaceable.

2.  Water management in Oklahoma requires the storage of water during periods of surplus supply for use during periods of short supply.

3.  Most reservoir sites in Oklahoma will have a useful life of seventyfive to several hundred years.  Therefore, it is imperative that the reservoir sites be developed to the full potential of the site and the net water yield of the drainage area after all present and future needs and beneficial uses of water are satisfied above said site.

4.  The conservation of soil and water in Oklahoma requires the continuation of watershed protection and flood prevention programs on an accelerated priority basis with consideration given to future water needs of the area.  Laws 1972, c. 253, Section 17.

Laws 1972, c. 253, § 17.

§821085.18.  Commission created  Status  Membership  Expenses.

There is hereby created a body corporate and politic to be known as the Water Conservation Storage Commission which may sue and be sued and plead and be impleaded.  The Commission, where necessary to promote the optimum development and utilization of reservoir sites, shall have the power to acquire by purchase, gift, devise or eminent domain land and interests in land except mineral interests. The Commission is hereby constituted an instrumentality of the State of Oklahoma, and exercise by the Commission of the powers conferred by this act shall be deemed and shall be held to be an essential governmental function of the State of Oklahoma. The Commission shall be composed of the members of the Oklahoma Water Resources Board and the officers of said Oklahoma Water Resources Board shall be the officers of the Commission.  The duties assigned to each member of the Commission by the provisions of this act shall be considered additional duties to those required by virtue of their membership on the Oklahoma Water Resources Board, and they shall not receive any additional compensation for the performance of the duties required by this act, except that they shall be entitled to their actual expenses incurred, and reimbursement for such expenses shall be paid out of the funds available for the operation of their department, on the same basis as now provided by law.  Laws 1972, c.  253, Section 18.

Laws 1972, c. 253, § 18.

§821085.19.  Meetings  Quorum  Record of proceedings.

The Commission shall meet on the call of the Commission Chairman upon five (5) days' written notice to each member from the secretary, except that a meeting may be held without notice whenever those not attending waive in writing or by telegram addressed to the secretary of the Commission their right to notice of such meeting. All meetings of the Commission shall be open to the communications media and public.  Four (4) members of the Commission shall constitute a quorum and the vote of four (4) members shall be necessary for any action taken by the Commission. No vacancy in the membership of the Commission shall impair the rights of a quorum to exercise and perform all of the rights and duties of the Commission. The secretary of the Commission shall cause to be recorded an accurate written record of the actions and proceedings of the Commission and shall keep such records open for public inspection for as long as the Commission or any obligations thereof exist. Laws 1972, c.  253, Section 19.

Laws 1972, c. 253, § 19.

§821085.20.  Review of proposed projects or plans  Storage of surplus water.

It shall be the duty of the Commission to review any proposed project or plan whereby waters of this state are to be collected, stored or retained for any purpose by any dam, reservoir or other structure constructed or caused to be constructed by the United States of America or the State of Oklahoma or any agency, department, subdivision or instrumentality thereof.  Whenever it is determined by the Commission after such examination, review and recommendation that there are surplus waters in excess of the present and future needs of water users of the contributing watershed available at the proposed dam and reservoir site for the full and optimum development of any dam, reservoir or other storage site or location requiring inclusion in such plan or project provisions for development of water supplies for domestic, municipal, agricultural, industrial and other purposes, then the Commission shall notify the responsible agency or department of the federal government and the agencies of the State of Oklahoma of its conclusions and request that the design and specifications of such project be constructed to include storage of such water for such uses.  Laws 1972, c. 253, Section 20.

Laws 1972, c. 253, § 20.

§821085.21.  Agreements with federal agencies  Cost of reimbursement.

Whenever any project or plan for the construction or enlargement of any dam, reservoir or other structure includes within its design and specifications provisions for the development of water supplies for domestic, municipal, agricultural, industrial and other purposes the Commission is hereby directed to negotiate with the municipalities or other local interests of this state and its agencies and the federal government or its responsible agency, department or instrumentality for the purpose of determining the cost of reimbursing the federal government for the allocated cost of including such municipal, agricultural and industrial water storage within such construction.  Any available storage for such purposes which cannot reasonably be used within the present or estimated future firm demands of local users may be contracted for by the Commission in order to assure the federal government that such added cost will be provided as authorized by federal law, and that necessary funds for any charges shall be paid by the Commission to the federal government pursuant to such contract and applicable federal law after examination and determination by the Oklahoma Water Resources Board that such charges are in harmony with existing federal law and policy at the time that the projects are built and the contracts between the Commission and the federal government are executed.  In cases where all necessary costs to provide maximum conservation storage in a site cannot be contracted for between the federal government and the Commission because of limitations on the participation by the federal government, the Commission shall have the authority to provide funds covering those costs.  Laws 1972, c. 253, Section 21.

Laws 1972, c. 253, § 21.

§821085.22.  Sale, transfer or lease of storage facilities.

For the purpose of providing water for municipal, agricultural, industrial and other uses the Commission is required to sell, transfer or lease, in whole or in part, any acquired storage facilities including land or interests therein to any municipality, industry or other local interests, upon the request of the contracting party at the conclusion of the payout of the storage, except that any such party requesting title shall be responsible for the pro rata part of the maintenance and operation costs of such storage.  In no event shall the Commission require any payment for such transfer in excess of the costs to the Commission of the construction and operation of the storage facility and the interest on obligations of the Commission.  The Commission shall not permit the sale or resale of any water for use outside the State of Oklahoma.  Where lands or interest therein are acquired by the Commission and not utilized for the purposes for which it was acquired, or which have been utilized but such utilization has ceased, then, after ten (10) years from the date of acquisition, or ten (10) years from the date utilization ceased, as the case may be, such land must be sold at public auction to the highest bidder; and mandamus by any interested party will be to require such sale.  Laws 1972, c.  253, Section 22.

Laws 1972, c. 253, § 22.

§821085.23.  Water Conservation Storage Fund  Investment certificates.

There is hereby created in the State Treasury a Water Conservation Storage Fund, which fund shall be used by the Commission for those purposes authorized by this act.  To provide necessary funds the Commission is hereby authorized to issue investment certificates from time to time, as may be required, to provide an adequate amount of cash in such fund which may be necessary to meet the anticipated needs of the Commission.  The Commission is authorized to provide for the payment of such investment certificates and the rights of the holders thereof, as hereinafter provided.  Said investment certificates may be issued in one or more series; may be sold in such manner and at par; may bear such date or dates; may mature at such time or times, not to exceed fifty (50) years from their date; may be in such denomination or denominations; may be in such form either coupon or registered; may carry such registration or conversion privileges; may be executed in such manner; may be payable in such medium of payments, at such place or places; may be subject to such term of redemption, with or without premium; and may bear such rate or rates of interest as may be provided by resolution or resolutions to be adopted by the Commission.  Such investment certificates shall have all of the qualities and incidents of negotiable paper, and shall not be subject to taxation by the State of Oklahoma, or by any county, municipality or political subdivision therein.  All investment certificates maturing after ten (10) years from their dates shall be subject to call and redemption, in inverse order of maturity and investment certificate numbers, at par and accrued interest, the detailed provisions for such call and redemption to be fixed by the Commission in the resolution or resolutions authorizing the issuance of said investment certificates.

The investment certificates issued hereunder shall not be an indebtedness of the State of Oklahoma or of the Commission herein, but shall be special obligations payable solely from the revenues to be derived from the sale of storage, and the Commission is authorized and directed to pledge all or any part of such revenues to the payment of principal and interest on the investment certificates and to create a reserve for such purposes.  Laws 1972, c.  253, Section 23.

Laws 1972, c. 253, § 23.

§821085.24.  Purchase of certificates by State Treasurer.

A.  The State Treasurer of the State of Oklahoma is hereby authorized and required to purchase from the Commission at private sale not to exceed at any one time One Million Five Hundred Thousand Dollars ($1,500,000.00) in said investment certificates, or interim investment certificates, as an investment of the public monies in his possession.  It shall be the responsibility of the State Treasurer to invest only that portion of such public monies as it deems to be more than sufficient to meet current expenditures payable from public monies.  The State Treasurer is authorized and required to buy, and the Commission is authorized and required to sell to the State Treasurer at private sale, as provided in this section, so many of the investment certificates authorized by this act as may be safely purchased for investment of public monies by the State Treasurer without handicapping the State of Oklahoma in promptly meeting its obligations.  In event of such sale or sales, the Commission shall determine and fix the rate of interest and investment certificates so sold shall bear such rate of interest.

B.  In the event any or all of the investment certificates are sold to the State Treasurer under the provisions of subsection A of this section and thereafter the uninvested cash on hand and in solvent banks should fall short of demand orders on the State Treasury, it shall be the duty of the State Treasurer to sell such part or all of the investment certificates as are necessary to be converted into cash to meet such demands.  The State Treasurer may sell such part or all of the saidinvestment certificates as he is so authorized to sell, at private sale, to the State Insurance Fund, the Teachers' Retirement Fund, or any other state fund, department or agency which has available monies to purchase the same, and all such state funds, departments and agencies are hereby authorized and empowered to so purchase such investment certificates.

Laws 1972, c. 253, § 24.

§821085.25.  Examination of proceedings by Attorney General  Incontestability.

Within ten (10) days after the sale or sales of said investment certificates, the Attorney General of the State of Oklahoma shall examine all of the proceedings of the Commission and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of such investment certificates and shall, if he finds such investment certificate proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the office of the Secretary of State of the State of Oklahoma, which said certificate shall read substantially as follows:

I have examined all proceedings had in connection with the issuance of the Water Conservation Storage Investment Certificates in the aggregate principal amount of $___________, dated ________, authorized and sold pursuant to ____________, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said investment certificates will be valid obligations of the Water Conservation Storage Commission.  Unless suit thereon shall be brought in the Supreme Court of the State of Oklahoma within thirty (30) days from the date of this certificate, said investment certificates shall be incontestable for all purposes.

_____________________   ________________________________

Date Attorney General of the State

of Oklahoma

Upon the filing of such certificate, investment certificates issued pursuant to proceedings so examined by the Attorney General shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period as provided herein.  A facsimile of such Attorney General's certificate shall appear on each investment certificate so issued.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any investment certificates issued under this act.  Laws 1972, c. 253, Section 25.

Laws 1972, c. 253, § 25.

§821085.26.  Execution of certificates and contracts  Audits.

A.  The Chairman and secretary, acting in behalf of the Commission, shall execute all investment certificates issued by the Commission and all contracts awarded by the Commission after approval  of the form thereof by the Commission and the Attorney General.

B.  All invoices, bills and claims of whatever nature shall be subject to audit under provisions of the preaudit law and other laws relating to the disbursement of public funds.  Laws 1972, c. 253, Section 26.

Laws 1972, c. 253, § 26.

§821085.27.  Legal services.

All legal services required by the Commission shall be performed by the Attorney General and his staff, or by the attorney for the Commission.  Laws 1972, c.  253, Section 27.

;821085.28

Laws 1972, c. 253, § 27.

§821085.28.  Contracts with Secretary of Agriculture for repayment of water storage costs.

The Water Conservation Storage Commission of the State of Oklahoma is hereby authorized to contract with the Secretary of Agriculture, pursuant to the provisions of the Federal Watershed Protection and Flood Prevention Act as amended (16 U.S.C. Sections 1001  1009), for the repayment of the cost for the storage of water for anticipated future demands or needs included in any reservoir structure, provided that the Commission determines that such reservoir structure will be needed by the State of Oklahoma, or any political subdivision thereof, or any municipality or other public body to meet their future anticipated demands or needs for water. Laws 1972, C. 253, Section 28.

Laws 1972, c. 253, § 28.

§82-1085.29.  Federal Clean Water Act Program - Official state agency.

The Oklahoma Water Resources Board is hereby designated as the state agency to administer, receive, and manage all programs and funds associated with Section 314 or other applicable sections of the Federal Clean Water Act or other subsequent state and federal clean lakes programs having the purposes of assessing, monitoring, studying and restoring Oklahoma lakes, provided such funds from Federal Clean Water Act sources are administered and disbursed by the Office of the Secretary of Environment.  In conducting the clean lakes program, the Board shall employ a cooperative agreement with the Conservation Commission with regard to lake watersheds.  The Conservation Commission may cooperate with the Oklahoma Water Resources Board in providing land use inventory/assessment and stream monitoring portion of the clean lakes program.  The Water Resources Board may enter into cooperative agreements with other federal, state and local agencies as necessary.  Any Phase II Clean Lakes projects which require watershed implementation of nonpoint source pollution control practices shall be carried out by the Conservation Commission.

Added by Laws 1993, c. 145, § 320, eff. July 1, 1993.  Amended by Laws 1997, c. 217, § 6, eff. July 1, 1997.

§82-1085.30.  Classification of water uses - Oklahoma Water Quality Standards.

A.  1.  In order to effectuate a comprehensive program to assist in the prevention, control and abatement of pollution of the waters of this state, and in order to establish state standards which comply with the Federal Water Pollution Control Act as amended, the Oklahoma Water Resources Board is authorized to promulgate rules to be known as "Oklahoma Water Quality Standards" which establish classifications of uses of waters of the state, criteria to maintain and protect such classifications, and other standards or policies pertaining to the quality of such waters.

2.  The Oklahoma Water Quality Standards shall, at a minimum, be designed to maintain and protect the quality of the waters of the state.

3.  Wherever the Board finds it is practical and in the public interest to do so, the rules may be amended to upgrade and improve progressively the quality of waters of the state.

4. a. The Board may also amend Oklahoma Water Quality Standards to downgrade a designated use of any waters of this state which is not an existing use, may establish subcategories of a use or may provide for less stringent criteria or other provisions thereof only in those limited circumstances permissible under the Federal Water Pollution Control Act as amended or federal rules which implement said act.

b. The Board may amend the Oklahoma Water Quality Standards to downgrade a designated use, establish subcategories of a use or may provide for less stringent criteria or other provisions thereof only to the extent as will maintain or improve the existing uses and the water quality of the water affected; provided, however, the Board shall not modify the Oklahoma Water Quality Standards applicable to scenic river areas as such areas are described by Section 1452 of this title, to downgrade a designated use, establish a subcategory of a use or provide for less stringent criteria or other provisions thereof.

B.  1.  Prior to adopting such standards or any amendment thereof, the Board shall conduct public hearings thereon.  Notice of such hearing shall be published in accordance with the Administrative Procedures Act and shall be mailed at least twenty (20) days before such public hearing to the chief executive of each municipality and county in the area affected and shall be mailed to all affected holders of permits obtained pursuant to the Oklahoma Environmental Code, and such other persons that have requested notice of hearings on such standard modifications.

2.  If adoption or amendment of a classification to a lower or downgraded classification is proposed because treatment controls required of the current or a higher or upgraded classification would result in substantial and widespread social and economic impact, the Board shall, in addition to any hearing required by subsection B of this section, conduct a public meeting within a central location within the area to be affected.  The Board shall cause notice of such additional public meeting to be published for at least two (2) consecutive weeks in a newspaper of general circulation published in the county or counties in the area affected.

C.  1.  The Oklahoma Water Quality Standards, their accompanying use support assessment protocols, anti-degradation policy and implementation, and policies generally effecting Oklahoma Water Quality Standards application and implementation including but not limited to mixing zones, low flows and variances or any modification or change thereof shall be promulgated by the Board in compliance with the Administrative Procedures Act and shall be enforced by all state agencies within the scope of their jurisdiction.  All use support assessment protocols promulgated by the Board shall be consistent with state and federal law and guidance specifically related to beneficial use support determinations as set forth in Section 305(b) of the Federal Water Pollution Control Act, where applicable.

2.  In promulgating Oklahoma Water Quality Standards or making any modification or change thereof, the Board shall announce a reasonable time for persons discharging waste into the waters of the state to comply with such new or modified standards unless such discharges create an actual or potential hazard to public health.

3.  Any discharge in accord with such standards of the Board and in compliance with rules, requirements and wasteload allocations established by the Department of Environmental Quality and with rules promulgated by other state environmental agencies shall not be deemed to be pollution.

Added by Laws 1972, c. 242, § 6.  Amended by Laws 1988, c. 203, § 6, emerg. eff. June 10, 1988; Laws 1993, c. 145, § 321, eff. July 1, 1993.  Renumbered from § 926.6 of this title by Laws 1993, c. 145, § 361, eff. July 1, 1993.  Amended by Laws 1994, c. 209, § 1, eff. Sept. 1, 1994; Laws 1999, c. 413, § 8, eff. Nov. 1, 1999.

§82-1085.30a.  Water standards.

Oklahoma Water Quality Standards, promulgated by the Oklahoma Water Resources Board, shall designate:

1.  Watersheds that are nutrient-limited; and

2.  Groundwaters that are nutrient-vulnerable.

Added by Laws 1998, c. 404, § 3, eff. Aug. 1, 1998.  Renumbered from § 9-203.1 of Title 2 by Laws 2005, c. 292, § 25, eff. July 1, 2005.

§821085.31.  Public policy.

It is hereby declared to be the policy of the state to encourage and promote theoptimum development and utilization of all feasible reservoir sites or areas within this state which may be suitable and usable for the conservation storage of the waters of this state by the construction or enlargement of dams, reservoirs or other structures and for the development of sewage treatment facilities.  It is the purpose of this act to provide or assist in providing for the acquisition, development and utilization of storage and control facilities of the waters and sewage of this state for the use and benefit of the public and for the conservation and distribution of water for beneficial purposes in or from reservoirs or other storage facilities constructed, or hereafter constructed, modified or enlarged, within Oklahoma by the United States of America or Oklahoma or any agency, department, subdivision or instrumentality thereof, for the following and specific reasons and benefits for the general welfare and the future economic growth of the state:

1.  Multiplepurpose dam and reservoir sites are very limited in number and not replaceable.

2.  Water management in Oklahoma requires the storage of water during periods of surplus supply for use during periods of short supply.

3.  Most reservoir sites in Oklahoma will have a useful life of seventyfive to several hundred years.  Therefore, it is imperative that the reservoir sites be developed to the full potential of the site and the net water yield of the drainage area after all present and future needs and beneficial uses of water are satisfied above said site.

4.  The conservation of soil and water in Oklahoma requires the continuation of watershed protection and flood prevention programs on an accelerated priority basis with consideration given to future water needs of the area of origin.

5.  Sewage treatment and control in Oklahoma creates certain health problems in certain communities due to lack of adequate treatment facilities.

Laws 1979, c. 247, § 1; Laws 1980, c. 158, § 1, eff. July 1, 1980.

§821085.32.  Definitions.

As used in Sections 1085.33 through 1085.39 of this title:

1.  "Project" means:

a. any engineering undertaking or work to conserve and develop surface or subsurface water resources or to control or develop sewage treatment facilities of the state for all useful and lawful purposes by the acquisition, improvement, extension or construction of dams, reservoirs and other water storage projects, including underground storage projects, filtration and water treatment plants,

b. any system necessary to distribute water from storage to points of distribution, or to filtration and treatment plants,

c. facilities for the distribution of water from storage or filtration and treatment plants to wholesale or retail purchasers, and

d. any system necessary to improve or develop sewage treatment, collection or distribution capabilities.

2.  "Investment certificate" means any note or bond, including any renewal note or refunding bond, authorized and issued by the Board for the purposes set forth in Sections 1085.31 through 1085.39 of this title.

3.  "Eligible entity" means any city, town, county or the State of Oklahoma, and any rural water or sewer district, irrigation district, public trust, master conservancy district or other political subdivision or any combination thereof.

Amended by Laws 1982, c. 306, § 4, emerg. eff. May 28, 1982.

§821085.33.  Water Resources Fund.

There is hereby created in the State Treasury a Water Resources Fund, which fund shall be used by the Board for those purposes stated in Sections 1085.31 through 1085.39 of this title.  Toprovide necessary funds, the Board is hereby authorized to issue by public sale investment certificates from time to time, as may be required, to provide an adequate amount of cash in such fund which may be necessary to meet the anticipated needs for the funding of properly approved projects.  The Board is authorized to provide for the payment of such investment certificates and the rights of the holders thereof, as hereinafter provided.  Said investment certificates shall be awarded to the lowest and best bidder based upon open competitive public offering, advertised at least once a week for two (2) successive weeks in a newspaper in general circulation in Oklahoma County, Oklahoma, prior to the date on which bids are received and opened, except, on issues with the approval of threefourths (3/4) of the membership of the Board, competitive bidding may be waived.  No investment certificates shall be sold for less than par value, except upon approval of threefourths (3/4) of the membership of the Board. Provided, however, in no event shall any investment certificates be sold at a discount in excess of four percent (4%), which shall include any fees, discounts and any other remuneration received directly or indirectly by the purchaser.  Said investment certificates may be issued in one or more series; may bear such date or dates; may mature at such time or times, not to exceed fifty (50) years from their date; may be in such denomination or denominations; may be in such form may carry such registration or conversion privileges; may be executed in such manner; may be payable in such medium of payments, at such place or places; may be subject to such term of redemption, with or without premium; and may bear such rate or rates of interest not to exceed fifteen percent (15%) as may be provided by resolution or resolutions to be adopted by the Board.  Such investment certificates shall have all of the qualities and incidents of negotiable paper, and shall not be subject to taxation by the state, or by any county, municipality or political subdivision therein.  The Board is hereby authorized to defease, call and redeem all or any portion of any investment certificates issued hereunder, the detailed provisions for such defeasance, call and redemption to be fixed by the Board in the resolution or resolutions authorizing such defeasance, call and redemption.

Obligations issued under the provisions of this section are hereby made securities in which all public officers and public bodies of the state, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may legally invest funds, including capital in their control or belonging to them.  The obligations are hereby made securities which may legally be deposited with and received by any public body of the state for any purpose for which the deposit of obligations of the state is now or may hereafter be authorized by law, and are hereby declared to be securities classified under Section 516.3 of Title 62 of the Oklahoma Statutes, and are authorized to be evidenced by a jointcustody receipt.

The investment certificates issued pursuant to the provisions of this section shall not be an indebtedness of the state or general obligations of the Board, but shall be special obligations payable solely from the revenues to be derived from the project or such other revenues as may be pledged by the applicant for such purposes, and the Board is authorized and directed to pledge all or any part of such revenues to the payment of principal and interest on the investment certificates and to create a reserve.  Such pledge shall be valid and binding from the time the pledge is made.  The revenues so pledged and thereafter received by the Board shall immediately be subject to the lien of such pledge without any physical delivery, filing or further act.  The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the Board arising from the bond proceedings irrespective of whether these parties have notice thereof.

Amended by Laws 1982, c. 306, § 5, emerg. eff. May 28, 1982; Laws 1986, c. 272, § 6, operative July 1, 1986.

§821085.34.  Unlawful acts.

It shall be unlawful to buy, sell, rent or lease from any officer, board member or employee from funds authorized by this act.

Laws 1979, c. 247, § 4.

§821085.35.  Investment certificates  Purchase  Sale.

The State Treasurer is hereby authorized, at his discretion, to purchase from the Board at private sale not to exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) in investment certificates or interim investment certificates for each project, provided that the rate of interest agreed upon by the Board and the State Treasurer shall not be less than seven percent (7%). Provided, the State Treasurer is hereby authorized, at his discretion, to sell any investment certificates so purchased with any of said sales not to be less than par, plus interest as accrued.

Laws 1979, c. 247, § 5; Laws 1980, c. 158, § 4, eff. July 1, 1980.

§821085.36.  Loans to political subdivisions and other eligible entities  Rate of interest  Security  Payment.

Whenever any municipality, public trust, rural water or sewer district or any other eligible entity proposes to acquire or construct a project and/or refinance any indebtedness originally incurred to acquire or construct a project, the Board is hereby authorized to advance to the municipality, public trust, rural water district or other eligible entity or combination thereof sufficient funds for such purposes.  Such loans by the Board shall be made pursuant to notes, bonds, revenue bonds or other appropriate form of evidence of indebtedness to the Board by the municipality, public trust, rural water district or other eligible entity. The interest rate and loan term shall be determined by the Board, provided, however, that the interest rate for loans made to rural water or sewer districts, created and existing under the provisions of Section 1324.1 et seq. of this title, for the purposes of acquiring or constructing a project and/or refinancing any indebtedness originally incurred to acquire or construct a project, shall not exceed fourteen percent (14%) per annum.  As security, the Board may take a mortgage on the entire project, and a pledge of the revenues derived from the operation thereof or such other revenues as may be pledged by the applicant for such purposes.  The Board, in its discretion, may defer the principal or an installment on such loans but the total cumulating time such payment may be deferred shall not exceed five (5) years.  After a loan or other financial assistance is obtained under Sections 1085.31 through 1085.65 of this title, and during the term of such loan or other financial assistance, no person, other than the eligible entity obtaining the financial assistance, shall be authorized to provide services of the type relied on for security of the loan or other financial assistance to customers of the portion of the system that is identified in the loan documents as collateral for the loan and either (1) in existence at the time of the loan or other financial assistance or (2) financed by the loan or other financial assistance.

Amended by Laws 1982, c. 306, § 6, emerg. eff. May 28, 1982; Laws 1986, c. 272, § 7, operative July 1, 1986; Laws 1987, c. 208, § 116, operative July 1, 1987; Laws 1987, c. 236, § 104, emerg. eff. July 20, 1987; Laws 1989, c. 379, § 2, operative July 1, 1989.

§821085.37.  Certification of investment certificate proceedings and sale.

Within ten (10) days of receipt of the transcript of proceedings on said investment certificates, the Attorney General of Oklahoma shall examine and approve or disapprove all of the proceedings of the Board and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of such investment certificates and shall, if he finds such investment certificate proceedings and sale to be constitutional and lawful, execute his certificate and file the same of record in the office of the Secretary of State of Oklahoma, which said certificate shall read substantially as follows:

I have examined all proceedings had in connection with the issuance of the Water Resources Investment Certificates in the aggregate principal amount of $___________, dated ________, authorized and sold pursuant to ____________, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said investment certificates will be valid obligations of the Water Resources Board.  Unless suit thereon shall be brought in the Supreme Court of Oklahoma within thirty (30) days from the date of this certificate, said investment certificates shall be incontestable for all purposes.

_____________________   ________________________________

Date Attorney General of Oklahoma

Upon the filing of such certificate, investment certificates issued pursuant to proceedings so examined by the Attorney General shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period.  A facsimile of such Attorney General's certificate shall appear on each investment certificate so issued.  Failure of the Attorney General to approve or otherwise act upon such proceedings as required herein shall, for all purposes, be deemed an approval of such proceedings and a waiver of the requirement for his certification.  In the absence of an express certification, the thirtyday period for the filing of suit in the Supreme Court of Oklahoma shall commence upon the eleventh day following receipt of the transcript of proceedings in the office of the Attorney General. The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any investment certificates issued under the provisions of Section 1085.33 of this title.

Amended by Laws 1982, c. 306, § 7, emerg. eff. May 28, 1982.

§821085.38.  Assumption of obligations of Water Conservation Storage Commission.

As of the effective date of this act, all existing obligations of the Oklahoma Water Conservation Storage Commission shall be assumed by the Oklahoma Water Resources Board.

Laws 1979, c. 247, § 8.

§821085.39.  Grants  Grant account  Rules and regulations  Disposition of investment income  Legal counsel.

In furtherance of the purposes of Sections 1085.31 through 1085.49 of this title:

1.  The Oklahoma Water Resources Board shall administer grants from any monies which may be available to the Water Resources Fund for furtherance of the purposes of Sections 1085.31 through 1085.49 of this title to eligible entities of the state with such conditions as shall in its discretion effectuate these purposes.  For purposes of carrying out and implementing the provisions of this section, there is hereby created and established within the Water Resources Fund a grant account which shall contain such monies as may be available for purposes of carrying out the provisions of this section.  No more than ten percent (10%) of such grants shall be used for planning purposes.  All such eligible entities are hereby authorized to accept grants from the Board.  No grant shall be made to any single eligible entity during any fiscal year in an amount exceeding twenty percent (20%) of the funds available for grants to eligible entities during that fiscal year nor shall such grant exceed One Hundred Thousand Dollars ($100,000.00).  In the case of projects to which more than one eligible entity is a party, no such grant shall be made exceeding in amount twenty percent (20%) of funds available for such purposes per participating eligible entity nor shall such grant exceed One Hundred Thousand Dollars ($100,000.00) per participating entity.  In making such grants, the Board shall consider:  The needs of the area to be served by the project and the benefit of the project to the area in relation to the needs of other areas requiring state assistance; the availability of revenue to the political subdivision, from all sources, for the ultimate repayment of the cost of the project, including interest; whether the political subdivision can reasonably finance the project without assistance from the state; and the relationship of the project to the overall statewide water and sewage treatment needs; and whether or not the applicant has taken all reasonable measures to limit waste and conserve water;

2.  The Board shall prescribe such rules and regulations as may be necessary for determining the eligibility and priority of applicants for loans and grants and devise rules and regulations to insure fair and equitable distribution of said loans and grants; and promulgate and adopt such rules and regulations as may be necessary for purposes of expenditures and payments.  Provided, no grant of funds shall be made unless such grant is necessary to assist public bodies in emergency situations.  Provided also priorities for use of loan and grant money for a particular project shall be established by the state agency with primary responsibility. Provided further, that the Board shall not adopt any rule, regulation or condition requiring that a particular attorney or law firm be employed by any eligible entity in connection with such entity's grants or loans from the Board; and

3.  The Board is hereby authorized to direct that up to fifty percent (50%) of the interest income from the investment of monies in the Statewide Water Development Revolving Fund and the Water Resources Fund Grant Account accruing from and after the date of this act be deposited in the Statewide Water Development Revolving Fund created under Section 1085.40 of this title.

The Board may adopt reasonable nondiscriminatory standards for selection of legal counsel.

Amended by Laws 1982, c. 306, § 8, emerg. eff. May 28, 1982; Laws 1987, c. 208, § 117, operative July 1, 1987; Laws 1987, c. 236, § 105, emerg. eff. July 20, 1987.

§821085.40.  Statewide Water Development Revolving Fund  Creation  Status  Uses and purposes  Investment.

A.  There is hereby created in the State Treasury a revolving fund for the Oklahoma Water Resources Board to be designated the "Statewide Water Development Revolving Fund".  The revolving fund shall be a continuing fund, not subject to fiscal year limitations.

B.  All monies placed in the Statewide Water Development Revolving Fund, exclusive of such amounts of interest derived from investment deposits necessary to maintain the grant account at its maximum amount as provided in subsection C of this section, may be used by the Board for any and all of the following uses and purposes:

1.  For the planning and, upon legislative authorization, acquisition of land, construction, operation and maintenance of multipurpose reservoirs and desalination facilities within the State of Oklahoma;

2.  To provide for and pay the share, contribution or portion of the cost the state shall pay for any legislativeapproved, federally funded water project in the state including, but not limited to, projects for bank stabilization, flood control, weather modification, hydroelectric power, water supply, irrigation, recreation and other beneficial uses; and

3.  To fulfill state contractual obligations upon legislative authorization and pursuant to approved repayment agreements with the federal government and incidental to federally funded water supply storage projects.

The Board shall submit annually to the Legislature a list of those projects under consideration for funding under the provisions of this section.

C.  The principal amount of all monies placed in the Statewide Water Development Revolving Fund and in the Water Resources Fund Grant Account as provided for in Section 1085.39 of this title shall be invested by the State Treasurer in the manner prescribed by Sections 89.1 et seq. of Title 62 of the Oklahoma Statutes. Interest income derived from the investment of monies placed in the Statewide Water Development Revolving Fund shall be credited to and placed in the grant account established by Section 1085.39 of Title 82 of the Oklahoma Statutes, provided, the total of all monies held in the grant account shall not exceed Five Million Dollars ($5,000,000.00). Whenever the aggregate total of all monies placed in the grant account equals Five Million Dollars ($5,000,000.00), then the principal amount in the grant account shall be kept and maintained at that amount and all additional interest income not required to maintain the balance of the grant account at Five Million Dollars ($5,000,000.00) shall be retained in the Statewide Water Development Revolving Fund.  The additional interest income not needed to maintain the grant account as herein provided may be utilized by the Board for the purposes and uses enumerated in subsection B of this section.

Added by Laws 1982, c. 306, § 9, emerg. eff. May 28, 1982. Amended by Laws 1985, c. 346, § 4, emerg. eff. July 30, 1985.

§821085.41.  Investment certificates  Security and collateral.

In addition to the purposes outlined in Section 9 of this act, all monies placed in the Statewide Water Development Revolving Fund may be used by the Board for security and collateral for investment certificates issued by the Board pursuant to Section 1085.33 of Title 82 of the Oklahoma Statutes. Furthermore, the Board is hereby directed to manage and administer the Statewide Water Development Revolving Fund so as to maintain a revolving fund balance adequate to sufficiently back any and all outstanding investment certificates.

Added by Laws 1982, c. 306, § 10, emerg. eff. May 28, 1982. Added by Laws 1982, c. 306, § 10, emerg. eff. May 28, 1982.

§821085.42.  Judical review  Jurisdiction  Notice and hearing.

The Board is authorized in its discretion to file an application with the Supreme Court of Oklahoma for approval by the Court of any investment certificates to be issued under the provisions of Section 1085.33 of Title 82 of the Oklahoma Statutes, or to file a petition for a judgment determining the validity of any proposed contract or action arising from the exercise of any of the powers, rights, privileges and functions conferred upon the Board, eligible public agencies or public trusts under the provisions of Sections 1085.33 through 1085.39 of the Oklahoma Statutes and Sections 9 and 10 of this act; and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each such application or petition. Notice of the hearing on each application and petition shall be given by a notice published in a newspaper of general circulation in the state that on a day named the Board will ask the Court to hear its application and approve the investment certificates, or hear its petition and enter a declaratory judgment. Such notice shall inform property owners, taxpayers, ratepayers, citizens and all persons having or claiming any right, title or interest in such matter or properties or funds to be affected by the issuance of such investment certificates, or proposed contract or action, or affected in any way thereby, that they may file protests against the issuance of the investment certificates, the validity of the contracts or action, or the declaratory judgment, and be present at the hearings and contest the legality thereof.  Such notice shall be published one time not less than ten (10) days prior to the date named for the hearing and the hearing may be adjourned from time to time in the discretion of the Court.  If the Court is satisfied that the investment certificates described in the application have been properly authorized in accordance with Sections 1085.33 through 1085.37 of Title 82 of the Oklahoma Statutes and that, when issued, they will constitute valid obligations in accordance with their terms, the Court shall render its written opinion approving the investment certificates, and shall, upon application of the Board, also issue an order permanently enjoining all persons described in the aforesaid notice from thereafter instituting any action or proceeding contesting the validity of such investment certificates, or of the rates, fees or charges authorized to be charged for the payment thereof, or the pledge of revenues, monies, securities, contract rights or other personal property to secure such payment, and shall fix the time within which a petition for rehearing may be filed.  If the Court is satisfied that a proposed contract or action described in a petition filed pursuant to this section is in accordance with the provisions of Sections 1085.33 through 1085.39 of Title 82 of the Oklahoma Statutes and Sections 9 and 10 of this act, the Court shall enter a judgment approving and declaring such contract or action to be valid, and shall, upon application of the Board, also issue an order permanently enjoining all persons described in the aforesaid notice from thereafter instituting any action or proceeding contesting the validity of such contract or action, and shall fix the time within which the petition for rehearing may be filed. The decision of the Court shall be a judicial determination of the validity of the investment certificates, shall be conclusive as to the Board, its officers and agents, and thereafter the obligations so approved and the revenues, monies, securities, contract rights or other personal property pledged to their payments shall be incontestable in any court in the State of Oklahoma, and any declaratory judgment on any contract or action of the Board, any eligible public agency or any public trust entered pursuant to this section shall have the force and effect of a final judgment or decree.

Added by Laws 1982, c. 306, § 11, emerg. eff. May 28, 1982.

§821085.43.  Application of subsection 1085.33 to 1085.42.

In no event shall the provisions of Sections 1085.33 through 1085.39 of Title 82 of the Oklahoma Statutes and Sections 9, 10 and 11 of this act supercede or interfere with the statutory responsibilities or jurisdiction of any other state agency, board or commission.

Added by Laws 1982, c. 306, § 12, emerg. eff. May 28, 1982.

§821085.44.  Monies appropriated to Statewide Water Development Revolving Fund  Use as security and collateral.

In addition to the purposes outlined in Section 1085.40 of Title 82 of the Oklahoma Statutes, all monies appropriated by the Legislature to the Statewide Water Development Revolving Fund may be used by the Board for security and collateral for investment certificates issued by the Board pursuant to Section 1085.33 of Title 82 of the Oklahoma Statutes.  Furthermore, the Board is hereby directed to manage and administer the Statewide Water Development Revolving Fund so as to maintain a revolving fund balance adequate to sufficiently back any and all outstanding investment certificates.  Any state liability arising from the implementation of this section shall be limited to those monies in the Statewide Water Development Revolving Fund which have been reserved as backing for the outstanding investment certificates.

Added by Laws 1984, c. 277, § 1, emerg. eff. May 30, 1984.

§821085.45.  Compliance with Central Purchasing act.

In the administration of the program of financial assistance authorized under the provisions of Section 1085.32 et seq. of Title 82 of the Oklahoma Statutes, the Board shall comply with all applicable provisions of the Oklahoma Central Purchasing Act, including but not limited to those provisions requiring competitive bidding on Board purchases and acquisitions.

Added by Laws 1984, c. 277, § 2, emerg. eff. May 30, 1984.

§821085.47.  Investment certificates  Issuance  Consideration of needs of certain entities.

In the issuance of investment certificates, it shall be the duty and responsibility of the Board to consider the relative needs of all eligible entities in the state and to ensure that sufficient monies are made available from each issuance to satisfy such proportionate share of the overall needs as are attributable to small cities, towns and rural water districts.

Added by Laws 1984, c. 277, § 4, emerg. eff. May 30, 1984.

§821085.48.  Contingent effectiveness of Section 1085.44.

Section 1 of this act shall become effective contingent upon the approval by the people of a constitutional amendment authorizing the use of state monies for furnishing financial assistance to municipalities, political subdivisions and such other public entities of the state as may be designated by law as being eligible for assistance for water resource and sewage treatment purposes.

Added by Laws 1984, c. 277, § 5, emerg. eff. May 30, 1984.

§821085.49.  Investment certificates  Acquisition by brokers or dealers.

Except as provided in the rules and regulations of the Municipal Securities Rulemaking Board no broker, dealer, or investment certificates dealer that has a financial advisory relationship with respect to a new issue of investment certificates shall acquire as principal either alone or as a participant in a syndicate or other similar account formed for the purpose of purchasing, directly or indirectly, from the issuer all or any portion of such issue, or arrange for such acquisition or participation by a person controlling, controlled by, or under common control with such broker, dealer, or investment certificates dealer.

Added by Laws 1986, c. 272, § 9, operative July 1, 1986.

§821085.51.  Legislative intent.

In addition to the financial assistance program established under Sections 1085.31 through 1085.49 of this title pursuant to Section 39 of Article X of the Oklahoma Constitution, it is the intention of the Legislature to establish a Clean Water State Revolving Fund Program to implement Title VI of the federal Water Quality Act of 1987.

Added by Laws 1988, c. 202, § 1, operative July 1, 1988.  Amended by Laws 2002, c. 322, § 1, emerg. eff. May 30, 2002.

§82-1085.52.  Definitions.

For the purposes of the Clean Water State Revolving Fund Program:

1.  "Water quality project" means:

a. any engineering undertaking or work to control or develop sewage treatment facilities of the state for all useful and lawful purposes,

b. any system necessary to improve or develop sewage treatment, collection or distribution capabilities,

c. urban storm water activities that are administered under the Oklahoma Brownfields Voluntary Redevelopment Act for eligible entities that have obtained a draft or final permit pursuant to the National Pollution Discharge Elimination Act or the Oklahoma Pollution Discharge Elimination Act, or

d. capital works, capital improvements, capital equipment, environmental cleanups, land acquisition, or implementation of management practices for the purpose of protecting or improving surface or underground water quality through watershed management or reduction of nonpoint source pollution as authorized by the federal Water Quality Act of 1987 and Section 1085.65 of this title,

e. any implementation of estuary conservation and management programs as authorized by the federal Water Quality Act of 1987,

f. any other water quality project as may be authorized by the federal Water Quality Act of 1987;

2.  "Investment certificate" means any note or bond, including any renewal note or refunding bond, authorized and issued by the Board pursuant to the provisions of this act;

3.  "Eligible entity" means any city, town, county or the State of Oklahoma, and any rural sewer district, public trust, master conservancy district, any other political subdivision or any combination thereof;

4.  "Board" means the Oklahoma Water Resources Board;

5.  "Clean Water State Revolving Fund Loan Account" means the Clean Water State Revolving Fund Loan Account created pursuant to Section 1085.53 of this title;

6.  "Clean Water State Revolving Fund Loan Administrative Fund" means the Clean Water State Revolving Fund Loan Administrative Fund created pursuant to Section 1085.64 of this title;

7.  "Conservation Commission" means the Oklahoma Conservation Commission;

8.  "Department" means the Department of Environmental Quality; and

9.  "Federal Water Quality Act of 1987" means the federal Water Quality Act of 1987 as exists on July 1, 1988, as may be amended, and any successor statute.

Added by Laws 1988, c. 202, § 2, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 325, eff. July 1, 1993; Laws 1999, c. 381, § 2, emerg. eff. June 8, 1999; Laws 2002, c. 322, § 2, emerg. eff. May 30, 2002.

§821085.53.  Creation of account  Composition  Purpose  Investment.

A.  Within the Water Resources Fund created pursuant to Section 1085.33 of this title, there is hereby created the "Clean Water State Revolving Fund Loan Account".  The account shall be set apart as a permanent and perpetual account not subject to fiscal year limitations and shall consist of:

1.  All monies received pursuant and subject to the restrictions of the federal Water Quality Act of 1987 which are eligible for use in state revolving loan funds established to meet the requirements of that act;

2.  Monies appropriated to the account;

3.  Payments of principal and interest and penalty payments on loans made directly from federal grant monies and state-appropriated monies in the account;

4.  Payments of principal and interest and penalty payments on loans made from the proceeds of the sale of investment certificates in the account or as may be provided in applicable bond resolutions or indentures as appropriate;

5.  All income from the investment of monies held in the account consistent with applicable bond resolutions or indentures as allowed by the federal Water Quality Act of 1987;

6.  Proceeds from the sale of investment certificates issued to provide water quality project loans pursuant to the provisions of the Clean Water State Revolving Fund Program except as otherwise provided by the applicable bond resolutions or indentures as appropriate; and

7.  Any other sums designated for deposit to the account from any source, public or private.

B.  The Clean Water State Revolving Fund Loan Account shall remain available in perpetuity for providing financial assistance in accordance with the federal Water Quality Act of 1987.

C.  The monies in the Clean Water State Revolving Fund Loan Account shall be used for the purpose of making loans to eligible entities pursuant to the provisions of the Clean Water State Revolving Fund Program or for such other purposes authorized by the federal Water Quality Act of 1987.

D.  The monies placed in the Clean Water State Revolving Fund Loan Account shall be invested by the State Treasurer in an adequately collateralized manner and as prescribed by Section 89.2 of Title 62 of the Oklahoma Statutes or pursuant to investment contracts or agreements with entities maintaining a rating in the top two categories by a nationally recognized municipal bond rating agency, in the manner consistent with the provisions of the federal Water Quality Act of 1987.  Monies invested by the State Treasurer shall be available to meet program needs for funding as established by the Board.

E.  Notwithstanding the provisions of Section 1085.39 of this title, the Board shall not use funds in the Clean Water State Revolving Fund Loan Account established in the Water Resources Fund to make grants.

Added by Laws 1988, c. 202, § 3, operative July 1, 1988.  Amended by Laws 2002, c. 322, § 3, emerg. eff. May 30, 2002.

§82-1085.54.  Uses of funds.

A.  All funds available in the Clean Water State Revolving Fund Loan Account shall first be used to assure maintenance of progress towards compliance with enforceable deadlines, goals, and requirements of the Oklahoma Environmental Quality Code, Oklahoma's Water Quality Standards, and Federal Clean Water Act, including urban storm water activities and wastewater treatment plant projects.

B.  The Oklahoma Water Resources Board shall use the Clean Water State Revolving Fund Loan Account only as provided by the federal Water Quality Act of 1987 for the following purposes:

1.  To make a loan to an eligible entity if:

a. the loan application, project and planning documents have been approved by the Board pursuant to Section 1085.58 of this title or the Oklahoma Conservation Commission pursuant to Section 1085.65 of this title,

b. the loan is made at or below market interest rates, including interest-free loans, at terms consistent with the federal Water Quality Act of 1987,

c. principal and interest payments will begin not later than one year after completion of any water quality project and all loans will be fully amortized consistent with the federal Water Quality Act of 1987,

d. the Clean Water State Revolving Fund Loan Account will be credited with all payments of principal of and interest on all loans,

e. the applicant demonstrates to the satisfaction of the Board the financial capability to assure sufficient revenues to pay debt service,

f. the recipient of the loan establishes a dedicated source of revenue for payment of debt service for the loan, and

g. the recipient agrees to maintain financial records in accordance with governmental accounting standards, to conduct an annual audit of the financial records relating to the water quality project, and to submit the audit report to the Board on a scheduled annual basis;

2.  To buy or refinance eligible entity obligations at or below market rates if the eligible entity obligations were incurred in construction which began after March 7, 1985;

3.  To guarantee or purchase insurance for eligible entities if the guarantee or insurance would improve access to market credit or reduce interest rates;

4.  As a source of revenue or security for the payment of principal of and interest on any investment certificate issued by the Board.  The proceeds of the sale of such investment certificates shall be deposited in the Clean Water State Revolving Fund Loan Account in compliance with applicable bond resolutions or indentures authorizing the sale;

5.  To provide loan guarantees to similar revolving loan accounts or funds established by eligible entities;

6.  To earn interest on accounts established under the Clean Water State Revolving Fund Loan Account;

7.  To administer the Clean Water State Revolving Fund Loan Account pursuant to the provisions of this act.  All funds to be utilized for administrative costs from the Clean Water State Revolving Fund Loan Account shall be subject to annual designation by the State Legislature; and

8.  For such other purpose or in such other manner, as is determined by the Board to be an appropriate use of the Clean Water State Revolving Fund Loan Account pursuant to the Clean Water State Revolving Fund Program and which has been specifically approved or otherwise authorized by the Environmental Protection Agency pursuant to the federal Water Quality Act of 1987.

C.  An eligible entity may use the loan fund money on nonpoint source pollution reduction if, based upon the needs of the eligible entity, the reduction of nonpoint source pollution would enhance the water quality project.  The funds received by the eligible entity may be used for the implementation of the nonpoint source management program pursuant to Section 1085.65 of this title.

Added by Laws 1988, c. 202, § 4, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 326, eff. July 1, 1993; Laws 1999, c. 381, § 3, emerg. eff. June 8, 1999; Laws 2002, c. 322, § 4, emerg. eff. May 30, 2002.

§82-1085.55.  Powers and duties of Board - Cost-effective analyses.

A.  In addition to other powers and duties provided by law, the Oklahoma Water Resources Board shall have the power and duty to:

1.  Prepare and maintain the priority list for all water quality projects.  In developing the priority list, the Board shall rely on input from the Department of Environmental Quality and the Conservation Commission;

2.  Review and assess the planning and preliminary financial documents for and cost effectiveness of water quality projects on the priority list;

3.  Determine water quality project feasibility and the entities' eligibility to receive funding from the Clean Water State Revolving Fund Loan Account;

4.  Perform the environmental review and make the appropriate environmental determinations in accordance with the environmental review process approved by the Environmental Protection Agency;

5.  Provide oversight and technical assistance during the planning, design, and construction phase of the water quality project for which the entity is applying for such loan; and

6.  Be the instrumentality to make application to the Environmental Protection Agency for the capitalization grant which is to be placed in the Clean Water State Revolving Fund Loan Account.

B.  In determining the cost effectiveness of any water quality project, the Board shall require the preparation of a cost effective analysis of feasible alternatives capable of meeting state and federal water quality and public health requirements.  The alternative selected shall be the most economical means of meeting applicable state and federal effluent and water quality or public health requirements over the useful life of the water quality project while recognizing environmental and other nonmonetary considerations determined to be relevant by the Board.

Added by Laws 1988, c. 202, § 5, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 327, eff. July 1, 1993; Laws 2002, c. 322, § 5, emerg. eff. May 30, 2002.

§82-1085.56.  Rules - Minimum requirements.

The Oklahoma Water Resources Board shall promulgate such rules as may be necessary for determining the eligibility and priority of entities for water quality projects in order to receive loans made pursuant to the federal Water Quality Act of 1987 and from the Clean Water State Revolving Fund Loan Account.  At a minimum, such rules shall:

1.  Ensure the fair and equitable prioritization of entities eligible for loans made pursuant to the provisions of this act;

2.  Be in conformance with applicable provisions of Oklahoma's Water Quality Standards, the Oklahoma Environmental Quality Code, and the federal Water Quality Act of 1987;

3.  Require that to be approved, an applicant needs or will need the water quality project loan to comply with rules promulgated by the Environmental Quality Board pursuant to the Oklahoma Environmental Quality Code, or the Conservation Commission, whichever has jurisdiction; and

4.  Require the water quality project to:

a. be designed to halt or prevent the pollution of the waters of this state and comply with Oklahoma's Water Quality Standards,

b. meet the Board's established environmental review criteria as provided for by the federal Water Quality Act of 1987,

c. comply with minimum standards of the Federal Water Pollution Control Act, Chapter 26, Title 33, United States Code, or any similar or successor statute, and

d. meet any other consideration deemed necessary by the Board.

Added by Laws 1988, c. 202, § 6, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 328, eff. July 1, 1993; Laws 2002, c. 322, § 6, emerg. eff. May 30, 2002.

§82-1085.57.  Management of funds - Investment certificates.

A.  In addition to other powers and duties provided by law, the Oklahoma Water Resources Board shall have the power and duty to:

1.  Manage, maintain, expend and otherwise administer monies in the Water Resources Fund and any accounts or subaccounts therein, except as otherwise provided by paragraph 2 of this subsection, pursuant to the provisions of Sections 1085.31 through 1085.39 of this title;

2.  Manage, maintain, expend and otherwise administer monies in the Clean Water State Revolving Fund Loan Account pursuant to the statutory authority of the Oklahoma Water Resources Board and shall manage the account so as to make available the amounts necessary to fund loans to eligible entities entitled to receive funding;

3.  Establish separate accounts and subaccounts within the Water Resources Fund and provide that such accounts be segregated and used for specified purposes or held as security for designated obligations;

4.  Issue investment certificates to provide necessary funds for the Clean Water State Revolving Fund Loan Account pursuant to the provisions of subsection B of this section;

5.  Enter into binding loan agreements with the eligible entities; and

6.  Transfer, when necessary, monies from the Clean Water State Revolving Fund Loan Account to the Statewide Water Development Revolving Fund to be used for security or collateral for investment certificates issued for the Clean Water State Revolving Fund Loan Account.  The monies so transferred and the interest income from such monies shall be restricted for use to those programs authorized by the federal Water Quality Act of 1987.  The Board shall establish such accounts and subaccounts within the Statewide Water Development Revolving Fund necessary to implement the provisions of this paragraph.

B.  The Board may issue investment certificates to provide necessary funds for the Clean Water State Revolving Fund Loan Account; provided that said issuance shall be governed by the provisions of Sections 1085.33 and 1085.37 of this title.  The Board shall not issue such investment certificates unless:

1.  The Board has determined that the issuance of the investment certificates is an economical way to provide loan funds to meet the demand for funding and is beneficial for the long term stability of the fund.  Prior to issuance of any such bonds, the Board shall fully consider all comments submitted by the public concerning issuance of the bonds; and

2.  The issuance of such certificates has been reviewed and approved pursuant to the Oklahoma Bond Oversight and Reform Act.

Added by Laws 1988, c. 202, § 7, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 329, eff. July 1, 1993; Laws 2002, c. 322, § 7, emerg. eff. May 30, 2002.

§82-1085.58.  Evaluation of wastewater projects - Financial review - Recommendation of Board - Approval or rejection of loan application - Disbursement of funds - Payment of loans.

A.  The Board shall provide financial review guidelines for use in preliminary evaluations of water quality projects.  The evaluation shall include such information as required by the Board, including but not limited to the:

1.  Cost of the water quality projects;

2.  Amount of the loan requested;

3.  Repayment schedule; and

4.  Existing and anticipated assets and liabilities of the applicant.

B.  Upon a determination of the Board that an entity meets the criteria to receive funding pursuant to the provisions of this act, the Board shall make an initial financial review.

C.  The Board shall prepare its initial financial review of the entity based upon:

1.  The documents submitted by the entity and any additional information requested by the Board necessary to make a financial review of such entity; and

2.  The proposed loan amount and interest rate for which the entity qualifies.

D.  The initial financial review may either recommend approval or rejection of the proposed loan.

E.  If the Board recommends rejection, the written recommendations shall include reasons for said rejection.  The Board shall forward a written copy of the rejection notice to the entity.  The entity may then be allowed to modify any such documents in order to comply with the requirements of the Board and may resubmit the necessary financial documents to the Board.

F.  If the Board recommends approval, the Board shall notify the entity of such acceptance.

G.  If the loan application is for a watershed management or nonpoint source pollution control project, the application shall include a written concurrence by the Oklahoma Conservation Commission, or the Department of Environmental Quality, whichever agency has jurisdiction, that the proposed water quality project:

1.  Meets or will meet a critical local or state need, as defined in the State Nonpoint Source Assessment and Management Report;

2.  Is needed or will be needed to comply with the State Nonpoint Source Assessment and Management Report;

3.  Is designed to prevent, reduce, or halt the pollution of the waters of the state;

4.  Is cost-effective; and

5.  Will be awarded on a cost-share basis, as required.

H.  Upon review of the application and applicable documents, the Board shall either approve or reject the loan application.  The Board may request additional information from the applicant or the Department of Environmental Quality or Oklahoma Conservation Commission, as applicable, in order to complete the financial review of the application for the loan.  The Board shall notify the applicant of any rejection of an application.

I.  Upon the closing of the loan, the Board shall authorize disbursement of funds from the account pursuant to the provisions of this act, the loan documents and rules of the Board that provide for the release of the loan proceeds.

J.  Payment on loans shall be made to the Board as provided in the loan documents.

Added by Laws 1988, c. 202, § 8, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 330, eff. July 1, 1993; Laws 2002, c. 322, § 8, emerg. eff. May 30, 2002.

§821085.59.  Investment certificates  Review and approval of issuance.

An investment certificate shall not be issued under Sections 1085.31 through 1085.39 of this title or pursuant to the provisions of the Clean Water State Revolving Fund Program unless the issuance has been reviewed and approved pursuant to the Oklahoma Bond Oversight and Reform Act.

Added by Laws 1988, c. 202, § 9, operative July 1, 1988.  Amended by Laws 2002, c. 322, § 9, emerg. eff. May 30, 2002.

§82-1085.60.  Annual audit.

The Office of the State Auditor and Inspector shall perform an annual audit of any expenditures from the Clean Water State Revolving Fund Loan Account.

Added by Laws 1988, c. 202, § 10, operative July 1, 1988.  Amended by Laws 2001, c. 120, § 1, emerg. eff. April 23, 2001; Laws 2002, c. 322, § 10, emerg. eff. May 30, 2002.

§821085.61.  Default  Collection actions by Attorney General.

In the event of a default in payment of the principal or interest on loans made from the Clean Water State Revolving Fund Loan Account pursuant to this act, the Attorney General is empowered and it shall be the duty of the Attorney General to take action to collect amounts due to the account.  The Attorney General shall institute appropriate proceedings by mandamus or other legal remedies to compel the defaulting party and its officers, agents, and employees to cure the default by performing duties that they are legally obligated to perform.  Those proceedings shall be brought and venue shall be in the district court of Oklahoma County.

Added by Laws 1988, c. 202, § 11, operative July 1, 1988.  Amended by Laws 2002, c. 322, § 11, emerg. eff. May 30, 2002.

§82-1085.62.  Establishment of criteria for determination of interest rates on loans - Annual report.

In order to comply with the requirements of federal and state laws, the Board shall complete the following:

1.  Establish criteria for determining the interest rates on loans to be made from the Clean Water State Revolving Fund Loan Account.  Such criteria may incorporate applicable United States Environmental Protection Agency and Rural Development Administration guidelines for financial assistance.

a. In determining interest rates on loans made from the fund, in addition to other information, due consideration shall be given to:

(1) providing for the maintenance of the account in perpetuity,

(2) statewide needs for the assistance available pursuant to the provisions of this act,

(3) five-year demand projections of the Board for assistance available pursuant to the provisions of this act,

(4) prevailing market interest rates, and

(5) debt service requirements of investment certificates issued by the Board to provide funds for the Clean Water State Revolving Fund Loan Account.

b. In developing criteria for the determination of interest rates available to individual entities, in addition to other information, due consideration shall be given to:

(1) financial resources of the entity,

(2) the ability of the entity to repay the loan,

(3) those entities that discharge into those streams and rivers designated as scenic river areas pursuant to the provisions of Section 1452 of this title or outstanding resource waters under Oklahoma's Water Quality Standards, and

(4) prevailing market interest rates; and

2.  Submission of an annual report by the Board to the Governor and to the Speaker of the House of Representatives and the President Pro Tempore of the Senate within one hundred twenty (120) days of the end of each fiscal year concerning the Clean Water State Revolving Fund Loan Account and implementation of the provisions of Sections 1085.51 through 1085.65 of this title.  The report shall contain information to show the actual use and the recipients of loans made from the Clean Water State Revolving Fund Loan Account.  In addition, the report shall contain five-year demand projections on anticipated loan funds required and ten-year and twenty-year projections as to possible funding needs for water quality projects which may be eligible for financial assistance under Sections 1085.51 through 1085.65 of this title.

Added by Laws 1988, c. 202, § 12, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 331, eff. July 1, 1993; Laws 2002, c. 322, § 12, emerg. eff. May 30, 2002.

§82-1085.63.  Intended use plan - Annual report.

A.  The Board shall prepare an annual intended use plan and shall submit such plan to the United States Environmental Protection Agency.  The plan shall contain all information required by Section 606(c) of the federal Water Quality Act of 1987 and may contain such other information as the Board may determine.  An opportunity for public review of and comment on the plan before submittal shall be provided.

B.  The Board shall prepare an annual report and shall submit such report to the United States Environmental Protection Agency.  The annual report shall contain all information required by Section 606(d) of the federal Water Quality Act of 1987 and may contain such other information as required by the Capitalization Grant Agreement.

Added by Laws 1988, c. 202, § 13, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 332, eff. July 1, 1993.

§82-1085.64.  Revolving fund.

A.  In order to administer the Clean Water State Revolving Fund Loan Account, there is hereby created in the State Treasury a "Clean Water State Revolving Fund Loan Administrative Fund".  The Clean Water State Revolving Fund Loan Administrative Fund shall be set apart from all other Board accounts and funds and shall be a permanent and perpetual fund not subject to fiscal year limitations.  The Clean Water State Revolving Fund Loan Administrative Fund shall consist of monies deposited into the fund from the following sources:

1.  Loan processing and application processing and loan administrative fees heretofore collected by the Oklahoma Water Resources Board on loans made from the Clean Water State Revolving Fund Loan Account and designated by the Board for transfer and deposit into the Clean Water State Revolving Fund Loan Administrative Fund;

2.  Application processing and loan administrative fees collected by the Board after the effective date of this section on loans made from the Clean Water State Revolving Fund Loan Account; and

3.  Any other funds, whether public or private, that have been designated by the source thereof for deposit in the Clean Water State Revolving Fund Loan Administrative Fund.

B.  Monies in, or investment income derived from, the Clean Water State Revolving Fund Loan Administrative Fund shall be restricted and used solely for the purpose of administering the Clean Water State Revolving Fund Loan Account or as otherwise authorized by the federal Water Quality Act of 1987 or guidance or regulation promulgated thereunder.  Monies in the Clean Water State Revolving Fund Loan Administrative Fund, or investment income derived therefrom shall be used by the Board in carrying out its responsibilities as provided in Sections 1085.51 through 1085.65 of this title and shall be subject to annual designation by the State Legislature.

C.  The monies placed in the Clean Water State Revolving Fund Loan Administrative Fund may be invested by the State Treasurer in an adequately collateralized manner and as prescribed by Section 89.2 of Title 62 of the Oklahoma Statutes or pursuant to investment contracts or agreements with entities maintaining a rating in the top two categories by a nationally recognized municipal bond rating agency, all in a manner consistent with the federal Water Quality Act of 1987 or regulations promulgated thereunder.  The Board may transfer to the Clean Water State Revolving Fund Loan Administrative Fund income derived from investment of the Fund.  Monies invested by the State Treasurer shall be available to meet administrative funding needs.

D.  The Board is authorized to transfer monies from the Clean Water State Revolving Fund Loan Administrative Fund into the Clean Water State Revolving Fund Loan Account to be utilized for purposes consistent with the federal Water Quality Act of 1987.

E.  The Board shall cause to be completed an annual audit of any expenditure from the Clean Water State Revolving Fund Loan Administrative Fund.

Added by Laws 1988, c. 202, § 14, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 333, eff. July 1, 1993; Laws 1999, c. 31, § 1, eff. Nov. 1, 1999; Laws 2002, c. 322, § 13, emerg. eff. May 30, 2002.

§82-1085.65.  Loan applications for nonpoint source management programs.

A.  The Oklahoma Conservation Commission shall promulgate rules to receive, and review applications for water quality projects submitted to the Clean Water State Revolving Fund Program for implementation of nonpoint source management programs as allowed by the federal Water Quality Act of 1987 for those activities subject to its jurisdiction as specified in the Oklahoma Environmental Quality Act.

B.  The rules shall require that to be eligible for financial assistance, the proposed project:

1.  Meets or will meet a critical local or state need, as defined in the State Nonpoint Source Assessment and Management Report;

2.  Is needed or will be needed to comply with the State Nonpoint Source Assessment and Management Report;

3.  Is designed to prevent, reduce or halt the pollution of the waters of this state and comply with Oklahoma's Water Quality Standards;

4.  Is cost-effective; and

5.  Shall be awarded upon a cost-share basis.

C.  The Commission shall consult with and obtain comments of the Executive Director of the Department of Environmental Quality prior to making a recommendation on all applications and programs which may involve nonpoint sources subject to the jurisdiction of the Department of Environmental Quality.  The Department of Environmental Quality's comments shall be addressed in the recommendation or attached thereto.

D.  Upon determination that the proposed project meets the minimum criteria, the Commission shall forward the application, plans and specifications and other documents to the Oklahoma Water Resources Board, with a recommendation that a loan be made for the project.

Added by Laws 1988, c. 202, § 15, operative July 1, 1988.  Amended by Laws 1993, c. 145, § 334, eff. July 1, 1993; Laws 2002, c. 322, § 14, emerg. eff. May 30, 2002.

§82-1085.71.  Purpose.

In addition to the financial assistance programs established under Sections 1085.31 through 1085.49 and Sections 1085.51 through 1085.65 of this title pursuant to Section 39 of Article X of the Oklahoma Constitution, it is the intention of the Legislature to establish a Drinking Water Treatment Revolving Loan Account to implement the federal Safe Drinking Water Act.

Added by Laws 1994, c. 191, § 1, eff. July 1, 1994.

§82-1085.72.  Definitions.

For the purposes of this act:

1.  "Drinking water treatment project" means:

a. any engineering undertaking or work to control or develop drinking water treatment facilities of eligible entities for all useful and lawful purposes,

b. any system necessary to improve or develop drinking water supply, treatment or distribution capabilities, or

c. any implementation of water source protection programs as authorized by the federal Safe Drinking Water Act and this act;

2.  "Investment certificate" means any note or bond, including any renewal note or refunding bond, authorized and issued by the Board pursuant to the provisions of this act;

3.  "Eligible entity" means any city, town, county or the State of Oklahoma, and any rural water district, public trust, master conservancy district, any other political subdivision or any combination thereof;

4.  "Board" means the Oklahoma Water Resources Board;

5.  "Department" means the Department of Environmental Quality; and

6.  "Safe Drinking Water Act" means the federal Safe Drinking Water Act as exists on the effective date of this act, as may be amended, or any successor statute.

Added by Laws 1994, c. 191, § 2, eff. July 1, 1994.

§82-1085.73.  Creation - Monies and other sums - Investments.

A.  Within the Water Resources Fund created pursuant to Section 1085.33 of this title, there is hereby created the "Drinking Water Treatment Revolving Loan Account".  For purposes of implementing the federal Safe Drinking Water Act, said account shall be the drinking water treatment state revolving loan fund required to be established by the federal Safe Drinking Water Act.  The Drinking Water Treatment Revolving Loan Account shall be set apart as a permanent and perpetual account not subject to fiscal year limitations and shall consist of:

1.  Monies received pursuant and subject to the restrictions of the federal Safe Drinking Water Act which are eligible for use in state revolving loan funds established to meet the requirements of that act;

2.  Monies appropriated to the account;

3.  Payments of principal and interest and penalty payments on loans made directly from federal grant monies and stateappropriated monies in the account;

4.  Payments of principal and interest and penalty payments on loans made from the proceeds of the sale of investment certificates in the account or as may be provided in applicable bond resolutions or indentures as appropriate;

5.  All income from the investment of monies held in the account consistent with applicable bond resolutions or indentures as allowed by the federal Safe Drinking Water Act;

6.  Proceeds from the sale of investment certificates issued to provide water treatment loans pursuant to the provisions of this act except as otherwise provided by the applicable bond resolutions or indentures as appropriate; and

7.  Any other sums designated for deposit to the account from any source, public or private.

B.  The principal amounts of the federal capitalization grants, less program set-asides, and state matching funds in the Drinking Water Treatment Revolving Loan Account shall be maintained for providing financial assistance in accordance with the federal Safe Drinking Water Act.

C.  The monies in the Drinking Water Treatment Revolving Loan Account shall be used for the purpose of making loans to eligible entities pursuant to the provisions of this act or for such other purposes authorized by the federal Safe Drinking Water Act.

D.  The monies placed in the Drinking Water Treatment Revolving Loan Account shall be invested by the State Treasurer in an adequately collateralized manner and as prescribed by Section 89.2 of Title 62 of the Oklahoma Statutes or pursuant to investment contracts or agreements with entities maintaining a rating in the top two categories by a nationally recognized municipal bond rating agency, in the manner consistent with the provisions of the federal Safe Drinking Water Act.  Monies invested by the State Treasurer shall be available to meet program needs for funding as established by the Department.

E.  Notwithstanding the provisions of Section 1085.39 of this title, the Board shall not use funds in the Drinking Water Treatment Revolving Loan Account established in the Water Resources Fund to make grants.

Added by Laws 1994, c. 191, § 3, eff. July 1, 1994.  Amended by Laws 1997, c. 186, § 1, emerg. eff. May 15, 1997.

§82-1085.74.  Authorized uses of funds in account.

A.  All funds available in the Drinking Water Treatment Revolving Loan Account shall first be used to assure maintenance of progress towards compliance with enforceable deadlines, goals and requirements of the Oklahoma Environmental Quality Code and the federal Safe Drinking Water Act.

B.  The Board shall use the Drinking Water Treatment Revolving Loan Account only as provided by the federal Safe Drinking Water Act for the following purposes:

1.  To make a loan to an eligible entity if:

a. the loan application, project and planning documents have been approved by the Department or Board,

b. the loan is made at or below market interest rates, including interest-free loans, at terms consistent with the federal Safe Drinking Water Act,

c. principal and interest payments will begin not later than one (1) year after completion of any drinking water treatment project and all loans will be fully amortized consistent with the federal Safe Drinking Water Act,

d. the Drinking Water Treatment Revolving Loan Account will be credited with all payments of principal of and interest on all loans,

e. the applicant demonstrates to the satisfaction of the Board the legal, managerial and financial capability to assure sufficient revenues to pay debt service,

f. the recipient of the loan establishes a dedicated source of revenue for payment of debt service for the loan, and

g. the recipient agrees to maintain financial records in accordance with governmental accounting standards, to conduct an annual audit of the financial records relating to the treatment works, and to submit the audit report to the Board on a scheduled annual basis;

2.  To buy or refinance eligible entity obligations at or below market rates where the debt obligation was incurred after July 1, 1993;

3.  To guarantee or purchase insurance for eligible entities if the guarantee or insurance would improve access to market credit or reduce interest rates;

4.  As a source of revenue or security for the payment of principal of and interest on any investment certificate issued by the Board.  The proceeds of the sale of such investment certificates shall be deposited in the Drinking Water Treatment Revolving Loan Account in compliance with applicable bond resolutions or indentures authorizing the sale;

5.  To earn interest on accounts established under the Drinking Water Treatment Revolving Loan Account; and

6.  For such other purpose or in such other manner, as is determined by the Board to be an appropriate use of the Drinking Water Treatment Revolving Loan Account and which has been specifically approved by the Environmental Protection Agency pursuant to the federal Safe Drinking Water Act.

Added by Laws 1994, c. 191, § 4, eff. July 1, 1994.  Amended by Laws 1997, c. 186, § 2, emerg. eff. May 15, 1997.

§82-1085.75.  Powers and duties of Department.

A.  In addition to other powers and duties provided by law, the Department of Environmental Quality shall have the power and duty to:

1.  Prepare and maintain the priority list for treatment works;

2.  Review and assess the planning documents for and cost effectiveness of drinking water treatment projects on the priority list;

3.  Determine drinking water treatment project feasibility and the entities' eligibility to receive funding from the Drinking Water Treatment Revolving Loan Account;

4.  Determine which projects should be referred to the Board for loans from the Drinking Water Treatment Revolving Loan Account;

5.  Perform any required environmental review and make any required environmental determinations in accordance with any necessary environmental review process approved by the Environmental Protection Agency;

6.  Provide oversight and technical assistance during the planning, design, and construction phase of the drinking water treatment project for which the entity is applying for such loan;

7.  Be the instrumentality to make application to the Environmental Protection Agency for the capitalization grant and enter into the capitalization grant agreement, and be the recipient of the capitalization grant; and

8.  Assess the technical capability of an applicant to ensure compliance with the federal Safe Drinking Water Act over the long term.

B.  In determining the cost effectiveness of any drinking water treatment project, the Department shall require the preparation of a cost effective analysis of feasible drinking water treatment or conveyance alternatives capable of meeting state and federal drinking water standards and public health requirements while recognizing environmental and other nonmonetary considerations determined to be relevant by the Department.

Added by Laws 1994, c. 191, § 5, eff. July 1, 1994.  Amended by Laws 1997, c. 186, § 3, emerg. eff. May 15, 1997.

§82-1085.76.  Eligibility and priority of entities for drinking water treatment projects - Rules.

The Environmental Quality Board shall prescribe such rules as may be necessary for determining the eligibility and priority of entities for drinking water treatment projects in order to receive loans made pursuant to the federal Safe Drinking Water Act and from the Drinking Water Treatment Revolving Loan Account.  At a minimum, such rules shall:

1.  Ensure the fair and equitable prioritization of entities eligible for loans made pursuant to the provisions of this act;

2.  Be in conformance with applicable provisions of the Oklahoma Environmental Quality Code and the federal Safe Drinking Water Act;

3.  Require that to be approved, an applicant needs or will need the drinking water treatment project loan to comply with rules adopted by the Environmental Quality Board pursuant to the Oklahoma Environmental Quality Code; and

4.  Require the drinking water treatment project to:

a. comply with minimum standards and requirements of the federal Safe Drinking Water Act or any similar or successor statute,

b. meet the Department's rules for drinking water and established environmental review criteria as provided for by applicable federal law, and

c. meet any other consideration deemed necessary by the Department.

Added by Laws 1994, c. 191, § 6, eff. July 1, 1994.

§82-1085.77.  Powers and duties of Board.

A.  In addition to other powers and duties provided by law, the Board shall have the power and duty to:

1.  Manage, maintain, expend and otherwise administer monies in the Water Resources Fund and any accounts or subaccounts therein, except as otherwise provided by paragraph 2 of this subsection, pursuant to the provisions of Sections 1085.31 through 1085.39 of this title;

2.  Manage, maintain, expend and otherwise administer monies in the Drinking Water Treatment Revolving Loan Account pursuant to the statutory authority of the Oklahoma Water Resources Board and shall manage the account so as to make available the amounts necessary to fund loans to eligible entities entitled to receive funding;

3.  Establish separate accounts and subaccounts within the Water Resources Fund and provide that such accounts be segregated and used for specified purposes or held as security for designated obligations;

4.  Issue investment certificates to provide necessary funds for the Drinking Water Treatment Revolving Loan Account pursuant to the provisions of subsection B of this section;

5.  Enter into binding loan agreements with the eligible entities; and

6.  Transfer, when necessary, monies from the Drinking Water Treatment Revolving Loan Account to the Statewide Water Development Revolving Fund to be used for security or collateral for investment certificates issued for the Drinking Water Treatment Revolving Loan Account.  The monies so transferred and the interest income from such monies shall be restricted for use to those programs authorized by the federal Safe Drinking Water Act.  The Board shall establish such accounts and subaccounts within the Statewide Water Development Revolving Fund necessary to implement the provisions of this paragraph.

B.  The Board may issue investment certificates to provide necessary funds for the Drinking Water Treatment Revolving Loan Account; provided that said issuance shall be governed by the provisions of Section 1085.33 and Section 1085.37 of this title.  The Board shall not issue such investment certificates unless:

1.  The Board has determined that the issuance of the investment certificates is an economical way to provide loan funds to meet the demand for funding and is beneficial for the long term stability of the fund.  Prior to issuance of any such bonds, the Board shall fully consider all comments submitted by the public concerning issuance of the bonds; and

2.  The issuance of such certificates has been reviewed and approved pursuant to the Oklahoma Bond Oversight and Reform Act.

Added by Laws 1994, c. 191, § 7, eff. July 1, 1994.

§82-1085.78.  Repealed by Laws 1997, c. 186, § 8, emerg. eff. May 15, 1997.

§82-1085.79.  Application of Oklahoma Bond Oversight and Reform Act.

An investment certificate shall not be issued under Sections 1085.31 through 1085.39 of Title 82 of the Oklahoma Statutes or pursuant to the provisions of this act unless the issuance has been reviewed and approved pursuant to the Oklahoma Bond Oversight and Reform Act.

Added by Laws 1994, c. 191, § 9, eff. July 1, 1994.

§82-1085.80.  Annual audit.

The Department, with the cooperation of the Board, shall cause to be completed an annual audit of any expenditures from the Drinking Water Treatment Revolving Loan Account.

Added by Laws 1994, c. 191, § 10, eff. July 1, 1994.

§82-1085.81.  Default in payments.

In the event of a default in payment of the principal or interest on loans made from the Drinking Water Treatment Revolving Loan Account pursuant to this act, the Attorney General is empowered and it shall be his or her duty to take action to collect amounts due to the account.  The Attorney General shall institute appropriate proceedings by mandamus or other legal remedies to compel the defaulting party and its officers, agents, and employees to cure the default by appropriate means, including performing duties that they are legally obligated to perform.  Those proceedings shall be brought and venue shall be in the district court of Oklahoma County.

Added by Laws 1994, c. 191, § 11, eff. July 1, 1994.

§82-1085.82.  Joint operating agreement between Department and Board.

In order to comply with the requirements of federal and state laws, the Department of Environmental Quality and the Oklahoma Water Resources Board shall enter into a written joint operating agreement to carry out with efficiency their respective duties under this act.  At a minimum, the agreement shall provide for the following:

1.  Joint procedures consistent with this act to establish criteria for determining the interest rates on loans to be made from the Drinking Water Treatment Revolving Loan Account.  Such criteria may incorporate applicable United States Environmental Protection Agency and Rural Development Administration guidelines for financial assistance; and

2.  Submission of an annual joint report by the Department and the Board to the Governor and to the Speaker of the House of Representatives and the President Pro Tempore of the Senate within one hundred twenty (120) days of the end of each fiscal year concerning the Drinking Water Treatment Revolving Loan Account and implementation of the provisions of this act.  The report shall contain information to show the actual use and the recipients of loans made from the Drinking Water Treatment Revolving Loan Account.  In addition, the report shall contain five-year demand projections on anticipated loan funds required and ten-year and twenty-year projections as to possible funding needs for drinking water treatment projects which may be eligible for financial assistance pursuant to this act.

Added by Laws 1994, c. 191, § 12, eff. July 1, 1994.  Amended by Laws 1997, c. 186, § 4, emerg. eff. May 15, 1997.

§82-1085.83.  Annual intended use plan and biennial report.

A.  The Department of Environmental Quality shall prepare an annual intended use plan with the cooperation of the Board and shall submit such plan to the United States Environmental Protection Agency.  The plan shall contain all information required by pertinent provisions of the federal Safe Drinking Water Act and may contain such other information as the Department may determine.  An opportunity for public review of and comment on the plan before submittal shall be provided.

B.  The Department shall prepare a biennial report with the cooperation of the Board and shall submit such report to the United States Environmental Protection Agency.  The biennial report shall contain all information required by pertinent provisions of the federal Safe Drinking Water Act and may contain such other information as required by the Capitalization Grant Agreement.

Added by Laws 1994, c. 191, § 13, eff. July 1, 1994.  Amended by Laws 1997, c. 186, § 5, emerg. eff. May 15, 1997.

§82-1085.84.  Repealed by Laws 1997, c. 186, § 8, emerg. eff. May 15, 1997.

§82-1085.84A.  Drinking Water Treatment Loan Administrative Fund.

A.  In order to administer the Drinking Water Treatment Revolving Loan Account, there is hereby created in the State Treasury a "Drinking Water Treatment Loan Administrative Fund".  The Drinking Water Treatment Loan Administrative Fund shall be set apart from all other Board accounts and funds and shall be a permanent and perpetual fund not subject to fiscal year limitations.  The Drinking Water Treatment Loan Administrative Fund shall consist of monies deposited into the fund from the following sources:

1.  Application processing and loan administrative fees collected by the Board on Drinking Water Treatment Revolving Loan Account loans; and

2.  Any other funds, whether public or private, that have been designated by the source thereof for deposit in the Drinking Water Treatment Loan Administrative Fund.

B.  Monies in, or investment income derived from, the Drinking Water Treatment Loan Administrative Fund shall be restricted and used solely for the purpose of administering the Drinking Water Treatment Revolving Loan Account or as otherwise authorized by the federal Safe Drinking Water Act or guidance or regulations promulgated thereunder.  Monies in the Drinking Water Treatment Loan Administrative Fund, or investment income derived therefrom, shall be used by the Board and Department in carrying out their responsibilities as provided in the written annual joint operating agreement identified in Section 1085.82 of Title 82 of the Oklahoma Statutes and shall be subject to annual designation by the State Legislature.

C.  The monies placed in the Drinking Water Treatment Loan Administrative Fund may be invested by the State Treasurer in an adequately collateralized manner and as prescribed by Section 89.2 of Title 62 of the Oklahoma Statutes or pursuant to investment contracts or agreements with entities maintaining a rating in the top two categories by a nationally recognized municipal bond rating agency, all in a manner consistent with the federal Safe Drinking Water Act or regulations promulgated thereunder.  The Oklahoma Water Resources Board may transfer to the Drinking Water Treatment Loan Administrative Fund income derived from investment of the fund.  Monies invested by the State Treasurer shall be available to meet administrative funding needs.

D.  The Board is authorized to transfer monies from the Drinking Water Treatment Loan Administrative Fund into the Drinking Water Treatment Revolving Loan Account to be utilized for purposes consistent with the federal Safe Drinking Water Act.

E.  The Board shall cause to be completed an annual audit of any expenditures from the Drinking Water Treatment Loan Administrative Fund.

Added by Laws 1997, c. 186, § 6, emerg. eff. May 15, 1997.

§82-1085.91.  Legislative intent.

In addition to the financial assistance program established under Sections 1085.31 through 1085.49, 1085.51 through 1085.65, and 1085.71 through 1085.84A of Title 82 of the Oklahoma Statutes pursuant to Section 39 of Article X of the Oklahoma Constitution, it is the intention of the Legislature to establish a Flood Hazard Mitigation Financial Assistance Program.  Financing projects to mitigate flooding is hereby declared to be a public purpose.

Added by Laws 1999, c. 57, § 13, eff. July 1, 1999.

§82-1085.92.  Definitions.

As used in the Flood Hazard Mitigation Financial Assistance Program:

1.  "Flood hazard mitigation projects" means those projects designed to correct, alleviate or eliminate a condition or situation which poses a repetitive threat to life, property, or public safety from the effects of a flood disaster;

2.  "Eligible entity" means any city, town, county, or the State of Oklahoma, and any rural water or sewer district, irrigation district, public trust, master conservancy district, or other political subdivision or any combination thereof;

3.  "Board" means the Oklahoma Water Resources Board; and

4.  "Department" means the Oklahoma Department of Civil Emergency Management.

Added by Laws 1999, c. 57, § 14, eff. July 1, 1999.

§82-1085.93.  Flood Hazard Mitigation Account - Source, use and investment of monies.

A.  In addition to other lawful purposes, monies placed in the Statewide Water Development Revolving Fund, exclusive of such amounts of interest derived from investment deposits necessary to maintain the grant account at its maximum amount as provided in Section 1085.40 of this title, may be used by the Board for flood hazard mitigation projects pursuant to the Flood Hazard Mitigation Financial Assistance Program.

B.  Within the Water Resources Fund created pursuant to Section 1085.33 of Title 82 of the Oklahoma Statutes, there is hereby created the "Flood Hazard Mitigation Account".  The account shall be set apart as a permanent and perpetual account not subject to fiscal year limitations and shall consist of:

1.  All monies appropriated to the account;

2.  Interest income from deposits made to the Statewide Water Development Revolving Fund for the purpose of flood hazard mitigation;

3.  All income from the investment of monies held in the account consistent with applicable bond resolutions or indentures; and

4.  Any other sums designated for deposit to the account from any source, public or private.

C.  The monies in the account shall be used by the Oklahoma Department of Civil Emergency Management and the Oklahoma Water Resources Board after receipt of recommendations from the State Hazard Mitigation Team, to implement flood hazard mitigation projects, including but not limited to providing grants or loans to eligible entities to:

1.  Acquire land or a conservation easement from a willing seller or grantor in order to mitigate flood hazards; or

2.  Implement voluntary, incentive-based flood hazard mitigation measures in order to facilitate compliance with state or national regulations.

D.  Monies in, or investment income derived from, the Flood Hazard Mitigation Account which is used to match any grant funds provided by the Federal Emergency Management Agency shall be restricted and used consistent with Federal Emergency Management Agency procedures or guidance or regulations promulgated thereunder for flood hazard mitigation projects.

E.  Monies in the Flood Hazard Mitigation Account, or investment income derived therefrom, shall be used by the Oklahoma Water Resources Board and the Oklahoma Department of Civil Emergency Management in carrying out their responsibilities as provided in a written annual joint operating agreement which shall include, among other matters, a budget for administering the Oklahoma Flood Hazard Mitigation Program.

F.  The monies placed in the Flood Hazard Mitigation Account may be invested by the State Treasurer in an adequately collateralized manner and as prescribed by Section 89.2 of Title 62 of the Oklahoma Statutes or pursuant to investment contracts or agreements with entities maintaining a rating in the top two categories by a nationally recognized municipal bond rating agency, all in a manner consistent with the federal Safe Drinking Water Act or regulations promulgated thereunder.  The Board may transfer to the Flood Hazard Mitigation Account income derived from investment of the fund.  Monies invested by the State Treasurer shall be available to implement flood hazard mitigation projects.

G.  The Board shall cause to be completed an annual audit of any expenditures from the Flood Hazard Mitigation Account, and such audit cost shall be included in the budget for administering the Oklahoma Flood Hazard Mitigation Program.

Added by Laws 1999, c. 57, § 15, eff. July 1, 1999.

§82-1085.94.  Powers and duties of Water Resources Board.

A.  In addition to other powers and duties provided by law, the Oklahoma Water Resources Board shall have the power and duty to:

1.  After receipt from the Department of Civil Emergency Management, process applications for grant funds or loans from the Flood Hazard Mitigation Account and enter into grant or loan agreements for use of such funds;

2.  Promulgate rules as deemed necessary by the Board to administer the Flood Hazard Mitigation Financial Assistance Program;

3.  Utilize the priority listing of applicants compiled by the Oklahoma Department of Civil Emergency Management after recommendations from the State Hazard Mitigation Team in considering grant applications;

4. a. Issue investment certificates, in accordance with the provisions of Sections 1085.33 and 1085.37 of Title 82 of the Oklahoma Statutes and the Oklahoma Bond Oversight and Reform Act, to provide necessary funds first to meet the demand for loan funding from the Flood Hazard Mitigation Financial Assistance Program; provided, any investment certificate proceeds not needed for such demand may be used by the Board, as needed, for funding other financial assistance programs authorized in Title 82 of the Oklahoma Statutes, and

b. Enter into loan agreements with and make loans from the proceeds of investment certificates to eligible entities for flood hazard mitigation projects upon terms not inconsistent with the provisions of Section 1085.36 of Title 82 of the Oklahoma Statutes; and

5.  Enter into agreements with the Oklahoma Department of Civil Emergency Management or other state or federal agencies as deemed necessary by the Board to monitor and measure flood events.

B.  In addition to other powers and duties provided by law, the Oklahoma Department of Civil Emergency Management shall consider the recommendations, if any, of the State Hazard Mitigation Team prior to:

a. promulgation of rules providing for and establishing a priority listing of grant and loan applicants for flood hazard mitigation projects subject to the Oklahoma Civil Defense and Emergency Resources Management Act, and

b. determining eligibility of those entities authorized to receive funding from the Flood Hazard Mitigation Account.

Added by Laws 1999, c. 57, § 16, eff. July 1, 1999.  Amended by Laws 1999, c. 413, § 9, eff. Nov. 1, 1999.

§82-1085.95.  Use of loans and grants in conjunction with other financial assistance - Subagreements with owners of private property.

A.  Loans and grants under the Flood Hazard Mitigation Financial Assistance Program may be used in conjunction with other financial assistance available from the Oklahoma Water Resources Board.

B.  If a flood hazard mitigation project includes activities to be conducted on privately owned real property, the loan or grant agreement between the Board and the eligible entity that receives the grant shall contain a provision about any necessary subagreements with the owners of the property.

Added by Laws 1999, c. 57, § 17, eff. July 1, 1999.

§82-1085.96.  Use of monies for security and collateral for investment certificates.

Monies appropriated to the Statewide Water Development Revolving Fund for the purpose of flood hazard mitigation, in addition to such purpose, may be used by the Oklahoma Water Resources Board for security and collateral for investment certificates issued by the Board pursuant to Section 16 of this act.

Added by Laws 1999, c. 57, § 18, eff. July 1, 1999.

§821086.1.  Policy of state as to use of surplus and excess water  State water plan.

A.  All of the people have a primary interest in the orderly and coordinated control, protection, management, conservation, development and utilization of the water resources of the state.  The people residing within areas where waters originate benefit from the optimum development and utilization of water within the area of origin.  The people in water deficient areas benefit by being able to use excess and surplus waters.  The policy of the State of Oklahoma is to encourage the use of surplus and excess water to the extent that the use thereof is not required by people residing within the area where such water originates.  In order to maximize the alternatives available for the use and benefit of the public and wateruser entities and for the use and benefit of the public and for the general welfare and future economic growth of the state, it is therefore the purpose of this act to provide means for the expeditious and coordinated preparation of a comprehensive state water plan and decennial updates thereof for submission to the Legislature providing for the management, protection, conservation, structural and nonstructural development and utilization of water resources of this state, in accordance with the following principles:

1.  Multiple-purpose dams and reservoir sites, both existing and planned or under construction as of the effective date of this act or amendment thereof, within the area where excess or surplus water originates and elsewhere, should be utilized to the maximum;

2.  Water should be stored during periods of surplus supply for use during periods of short supply; such storage should be in the area of usage.  In such cases where storage in the area of origin may be permitted, the purchasing entities shall pay to the county of origin, in lieu of ad valorem taxes and as part of the total cost of the purchase of the water, an amount computed by averaging the tax on land similar to the land taken off the tax rolls as a result of the construction of such storage facilities within the county of origin;

3.  Water use within Oklahoma should be developed to the maximum extent feasible for the benefit of Oklahoma so that outofstate downstream users will not acquire vested rights therein to the detriment of the citizens of this state;

4.  Only excess or surplus water should be utilized outside of the areas of origin and citizens within the areas of origin have a prior right to water originating therein to the extent that it may be required for beneficial use therein;

5.  All citizens, municipalities and other wateruser entities in need of water for beneficial use shall be entitled to appropriate water and vest rights therein in accordance with priorities as provided by law, and shall be entitled to cause same to be made available to the water user in the most practicable and feasible manner; and

6.  Statutory power of the Oklahoma Water Resources Board in the granting of water rights to those citizens, municipalities and other wateruser entities who utilize such water for beneficial use shall be preserved.

B.  The exercise of the powers granted by this act are in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions.  The primary purpose governing all exercise of powers hereunder shall be to maximize and not to minimize the alternatives available to all citizens, municipalities and other wateruser entities in acquiring water for beneficial use.

Laws 1974, c. 25, § 1, emerg. eff. April 10, 1974; Laws 1992, c. 48, § 1, eff. July 1, 1992.

§821086.2.  Powers of Oklahoma Water Resources Board.

For the purpose of effectuating the provisions of this act and the policy established in Section 1086.1 of this title, the Oklahoma Water Resources Board is hereby authorized, empowered and directed:

1.  To prepare a comprehensive state water plan and decennial updates thereof for submission to the Legislature and, in connection therewith, to conduct surveys and cooperate with other state and federal agencies.  Such comprehensive state water plan and the parts and portions thereof shall be submitted in final and completed form not later than September 1, 1975, and, in addition to the foregoing requirements, shall include a definition of "excess and surplus water of this state" and a recommended procedure for determining "excess and surplus water of this state," which definition and procedure are to be developed to insure that the area of origin will never be made water deficient.

The Water Resources Board shall permit representatives of the United States Army Corps of Engineers, the Bureau of Reclamation, the Soil Conservation Service and other appropriate federal agencies, as well as representatives of state agencies involved in tourism, parks, fish and wildlife, recreation, soil conservation, public health, agriculture, public utilities and industrial development to participate to the extent of their authority and capacity in the development of the comprehensive state water plan.  The Water Resources Board shall prepare such plan and updates in printed form.  Upon completion thereof, the plan shall be submitted to the Oklahoma Legislature not later than September 1, 1975.  The Board is not authorized to implement the plan or any part or update thereof except by express authorization and consent of the Legislature.  The first decennial update shall be prepared and submitted to the Legislature no later than September 1, 1995.  Thereafter, updates shall be prepared and likewise submitted no later than September 1 of the fifth year following the taking of the Federal Decennial Census.

Work on the first update shall begin with the passage and approval of this act.  After completion of the first update, work on subsequent updates shall remain continuous and ongoing throughout the ten-year periods between submission of the updates.

2.  To adopt such rules and regulations as may be necessary to effectuate the purposes of this act.

3.  To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act.

4.  To receive and accept from the State of Oklahoma or the United States of America or any agency or instrumentality thereof grants of funds and to receive and accept aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such grants and contributions may be made.

5.  To expend income and funds of the Board in the exercise of any or all of the powers granted to the Board under the provisions of this act.

6.  To cooperate with all state institutions, agencies, departments, boards and officers in all matters relating to its duties; and all state institutions, agencies, departments, boards and officers are hereby authorized and directed to cooperate with the Board.

Laws 1974, c. 25, § 2, emerg. eff. April 10, 1974; Laws 1992, c. 48, § 2, eff. July 1, 1992.

§821086.3.  Transaction of certain business for profit by members prohibited.

A.  It shall be unlawful for any member, officer or employee of the Water Resources Board to transact with the Board, either directly or indirectly, any business for profit of such member, officer or employee; and any person, firm or corporation knowingly participating therein shall be equally liable for violation of this provision.

B.  The term "business for profit" shall include, but not be limited to, the acceptance or payment of any fee, commission, gift or consideration to such member, officer or employee.

C.  Violation of this provision shall constitute a felony and shall be punishable by a fine of not less than Five Hundred Dollars ($500.00) and not more than Five Thousand Dollars ($5,000.00) or by imprisonment in the State Penitentiary for not more than five (5) years, or by both such fine and imprisonment.

Added by Laws 1974, c. 25, § 3, emerg. eff. April 10, 1974.  Amended by Laws 1997, c. 133, § 595, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 431, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 595 from July 1, 1998, to July 1, 1999.

§821086.4.  Open meetings.

All meetings of the Water Resources Board shall be open public meetings and all records shall be public records, except when considering personnel.

Laws 1974, c. 25, Section 4, emerg. eff. April 10, 1974.

Laws 1974, c. 25, § 4, emerg. eff. April 10, 1974.

§821086.5.  Existing rights unimpaired.

Sections 1086.1 through 1086.6 of this title shall not be construed or applied to deprive or impair the existing rights of citizens, municipalities or other wateruser entities with respect to stream water appropriations now or hereafter granted by the Water Resources Board, or applications for same, or storage rights exercised in connection therewith, nor priorities established thereby as provided by law, nor impair or adversely affect in any manner any applications for stream water appropriation now or hereafter pending.

Laws 1974, c. 25, § 5, emerg. eff. April 10, 1974; Laws 1992, c. 48, § 3, eff. July 1, 1992.

§821086.6.  Grand River Dam Authority  Exemption.

The dams, water and land under the jurisdiction and ownership of the Grand River Dam Authority are hereby specifically exempt from the provision of this act.

Laws 1974, c. 25, Section 6, emerg. eff. April 10, 1974.

Laws 1974, c. 25, § 6, emerg. eff. April 10, 1974.

§821087.1.  Short title.

This act may be cited as the "Oklahoma Weather Modification Act."

Laws 1972, c. 228, § 1, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1401 by Laws 1982, c. 67, § 5.

§821087.2.  Definitions.

As used in this act, unless the context requires otherwise:

1.  "Board" means the Oklahoma Water Resources Board;

2.  "Operation" means the performance of weather modification and control activities pursuant to a single contract entered into for the purpose of producing, or attempting to produce, a certain modifying effect within one specified geographical area over one continuing time interval not exceeding one (1) year, or, if the performance of weather modification and control activities is to be undertaken individually or jointly by a person or persons to be benefited and not undertaken pursuant to a contract, "operation" means the performance of weather modification and control activities entered into for the purpose of producing, or attempting to produce, a certain modifying effect within one specified geographical area over one continuing time interval not exceeding one (1) year;

3.  "Research and development" means theoretical analysis, exploration and experimentation and the extension of investigative findings and theories of a scientific or technical nature into practical application for experimental and demonstration purposes including the experimental production and testing of models, devices, equipment, materials and processes; and

4.  "Weather modification" or "weather modification and control" means changing or controlling, or attempting to change or control, by artificial methods the natural development of any or all atmospheric cloud forms or precipitation forms which occur in the troposhere.

Laws 1972, c. 228, § 2, emerg. eff. April 7, 1972; Laws 1973, c. 180, § 14, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1402 by Laws 1982, c. 67, § 5.

§821087.3.  Powers of Board.

In the performance of the functions authorized herein, the Board may, in addition to any other acts authorized by law:

1.  Establish advisory committees to advise with and make recommendations to the Board concerning legislation, policies, administration, research and other matters;

2.  Establish by regulation or order such standards and instructions to govern the carrying out of research or projects in weather modification and control as the Board may deem necessary or desirable to minimize danger to health or property, and make such regulations as are necessary in the performance of its powers and duties;

3.  Make such studies and investigations, obtain such information, and hold such hearings as the Board may deem necessary or proper to assist it in exercising its authority or in the administration or enforcement of this act or any regulations or orders issued thereunder;

4.  Appoint and fix the compensation of such personnel, including specialists and consultants, as are necessary to perform its duties and functions hereunder;

5.  Acquire, in the manner provided by law, such materials, equipment and facilities as are necessary to perform its duties and functions hereunder;

6.  Cooperate with public or private agencies in the performance of the Board's functions or duties and in furtherance of the purposes of this act;

7.  Represent the state in any and all matters pertaining to plans, procedures or negotiations for interstate compacts or cooperative agreements relating to weather modification and control;  8.  Enter into cooperative agreements with the United States Government or any of its agencies, other states, or with the various counties and cities of this state or with any private or public agencies for conducting weather modification or cloud seeding operations;

9.  Act for and represent the state and the counties, cities and private or public agencies in contracting with private concerns for the performance of weather modifications or cloud seeding operations; and

10.  Assist and cooperate in the formation of weather modification districts within this state.

Laws 1972, c. 228, § 3, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1403 by Laws 1982, c. 67, § 5.

§821087.4.  Continued conduct of research and development activities.

The Board shall exercise its powers in such manner as to promote the continued conduct of research and development activities in the fields specified below by private or public institutions or persons and to assist in the acquisition of an expanding fund of theoretical and practical knowledge in such fields. To this end the Board may conduct, and make arrangements including contracts and agreements for the conduct of, research and development activities relating to:

1.  The theory and development of methods of weather modification and control, including processes, materials and devices related  thereto;

2.  Utilization of weather modification and control for agricultural, industrial, commercial, municipal and other purposes; and

3.  The protection of life and property during research and operational activities.

Laws 1972, c. 228, § 4, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1404 by Laws 1982, c. 67, § 5.

§821087.5.  Hearings.

In the case of hearings held pursuant to this act, the Board shall conduct such hearings in accordance with the provisions of the Administrative Procedures Act.

Laws 1972, c. 228, § 5, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1405 by Laws 1982, c. 67, § 5.

§821087.6.  Grants, appropriations, gifts, donations and bequests  Weather Modification Revolving Fund.

A.  The Board may, subject to any limitations otherwise imposed by law, receive and accept for and in the name of the state any funds which may be offered or become available from federal grants or appropriations, private gifts, donations or bequests, or from any other source, and may expend such funds, unless their use is restricted and subject to any limitations otherwise provided by law, for the administration of this act for operations and research and for the encouragement of research and development by a state or public or private agency, either by direct grant, by contract or other cooperative means.

B.  All monies received by the Board and derived from all license and permit fees authorized and contemplated under the provisions of this act or derived from all additional sources referred to in subsection A of this section shall be deposited with the State Treasurer and credited, apportioned and appropriated to a separate and distinct fund to be known as the Oklahoma Weather Modification Revolving Fund to be used to enforce, administer and implement the weather modification powers, duties and responsibilities of the Board.  The Weather Modification Revolving Fund herein created shall be a continuing fund not subject to fiscal year limitations.  No monies shall be paid out of the Oklahoma Weather Modification Revolving Fund until the claim therefor has been itemized and verified by the Board and the Director of State Finance as provided by law. When so approved, the State Treasurer shall draw his warrant therefor upon the State Treasurer and the same shall be paid out of the Oklahoma Weather Modification Revolving Fund hereby created.

Laws 1972, c. 228, § 6, emerg. eff. April 7, 1972. Amended by Laws 1982, c. 67, § 1. Renumbered from Title 2, § 1406 by Laws 1982, c. 67, § 5.

§821087.7.  Necessity for licenses and permits.

Except as provided in Section 8 of this Act, no person, corporation or institution shall engage in activities for weather modification and control except under and in accordance with a license and a permit issued by the Board authorizing such activities.

Laws 1972, c. 228, § 7, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1407 by Laws 1982, c. 67, § 5.

§821087.8.  Exemptions.

The Board, to the extent it deems practical, shall provide by regulation for exempting from the license and permit requirements of this act:

1.  Research and development and experiments by state and federal agencies and institutions of higher learning;

2.  Laboratory research and experiments;

3.  Activities normally engaged in for purposes other than those of inducing, increasing, decreasing or preventing precipitation; and

4.  Religious ceremonies, rites or acts and American Indian or other cultural ceremonies which do not utilize chemical or mechanical means to alter weather phenomena and which are not performed for profit.

Laws 1972, c. 228, § 8, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1408 by Laws 1982, c. 67, § 5.

§821087.9.  Issuance of licenses.

A.  Licenses to engage in activities for weather modification and control shall be issued to applicants therefor who pay the license fee required and who demonstrate, to the satisfaction of the Board, competence in the field of meteorology and financial responsibility  reasonably necessary to engage in activities for weather modification  and control.  If the applicant is an organization, these requirements shall be met by the individual or individuals who are to be in control and in charge of the operation for the applicant.

B.  The Board shall issue licenses in accordance with such procedures and subject to such conditions as it may by regulation establish to effectuate the provisions of this act.  Each license shall be issued for a period to expire at the end of the state fiscal year in which it is issued and, if the licensee possesses the qualifications necessary for the issuance of a new license, such license shall upon application be renewed at the expiration of such period.  A license shall be issued or renewed only upon the payment to the Board of One Hundred Dollars ($100.00) for the license or renewal thereof.

Laws 1972, c. 228, § 9, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1409 by Laws 1982, c. 67, § 5.

§821087.10.  Issuance of permits.

The Board shall issue permits in accordance with such procedures and subject to such conditions as it may by regulation establish to effectuate the provisions of this act only:

1.  If the applicant is licensed pursuant to this act;

2.  If a sufficient notice of intention is published and proof of publication is filed as required by Section 13 of this act;

3.  If the fee for a permit is paid as required by Section 15 of this act; and

4.  If the applicant has given bond for the faithful performance of any weather modification contract which the applicant has entered into for the weather modification operation for which application was made for the permit.  The surety on any bond to guarantee the faithful performance and execution of any work shall be deemed and held, any contract to the contrary notwithstanding, to consent without notice to an extension of time to the contractor in which to perform the contract for a period of not more than thirty (30) days.

Laws 1972, c. 228, § 10, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1410 by Laws 1982, c. 67, § 5.

§821087.11.  Separate permits  Notice of intention.

A separate permit shall be issued for each operation.  Prior to undertaking any weather modification and control activities the licensee shall file with the Board and also cause to be published a notice of intention.  The licensee, if a permit is issued, shall confine his activities for the permitted operation substantially within the time and area limits set forth in the notice of intention, unless modified by the Board, and his activities shall also conform to any conditions imposed by the Board upon the issuance of the permit or to the terms of the permit as modified after issuance.

Laws 1972, c. 228, § 11, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1411 by Laws 1982, c. 67, § 5.

§821087.12.  Contents of notice of intention.

The notice of intention shall set forth at least all of the following:

1.  The name and address of the licensee;

2.  The nature and object of the intended operation and the person or organization on whose behalf it is to be conducted;

3.  The area in which and the approximate time during which the operation will be conducted;

4.  The area which is intended to be affected by the operation; and

5.  The materials and methods to be used in conducting the operation.

§821087.13.  Publication of notice of intention.

A.  The applicant shall cause the notice of intention, or that portion thereof including the items specified in Section 12 of this act, to be published at least once a week for two (2) consecutive weeks in a newspaper having a general circulation and published within any county in which the operation is to be conducted and in which the affected area is located, or, if the operation is to be conducted in more than one county or if the affected area is located in more than one county or is located in a county other than the one in which the operation is to be conducted, then in a newspaper having a general circulation and published within each of such counties.  In case there is no newspaper published within the appropriate county, publication shall be made in a newspaper having a general circulation within the county.

B.  Proof of publication together with publisher's affidavit, shall be filed by the licensee with the Board within fifteen (15) days from the date of the last publication of the notice.

C.  Provided, that upon declaration of emergency drought conditions within any county or counties of this state by proclamation by the Governor or by concurrent resolution by the Legislature, the provisions of this act requiring notice by publication of intent to perform any weather modification operation may be suspended.

Laws 1972, c. 228, § 13, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1413 by Laws 1982, c. 67 § 5.

§821087.14.  Proof of financial responsibility.

Proof of financial responsibility shall be furnished by an applicant by his showing, to the satisfaction of the director, his ability to respond in damages for liability which might reasonably be attached to or result from his weather modification and control activities in connection with the operation for which he seeks a permit.

Laws 1972, c. 228, § 14, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1414 by Laws 1982, c. 67 § 5.

§821087.15.  Permit fees.

The fee to be paid by each applicant for a permit shall not exceed Twentyfive Dollars ($25.00).

Laws 1972, c. 228, § 15, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1415 by Laws 1982, c. 67, § 5.

§821087.16.  Records and reports.

A.  Each licensee shall keep and maintain a record of all operations conducted by him pursuant to his license and each permit, showing the method employed, the type of equipment used, materials and amounts thereof used, the times and places of operation of the equipment, the name and post office address of each individual participating or assisting in the operation other than the licensee, and such other general information as may be required by the Board, and shall report the same to the Board at the time and in the manner required by the Board.

B.  The Board shall require written reports regarding methods and results, but not inconsistent with the provisions of this act, covering each operation for which a permit is issued.  The Board shall also require written reports from such organizations as are exempt under Section 8 from the license and permit requirements of this act.

C.  All information on an operation shall be submitted to the

Board before any information on such operation may be released to the public.

D.  The reports and records in the custody of the Board shall be open for public examination as public documents.

Laws 1972, c. 228, § 16, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1416 by Laws 1982, c. 67, § 5.

§821087.17.  Monitoring by United States Government.

When a permit is issued under the Oklahoma Weather Modification Act for weather modification research by the United States Government or its agent, any other operation for which a permit is issued and which is located in full or in part within the area of the permitted research operation shall submit to monitoring by the agency conducting such operation when such operation is being conducted.

Laws 1973, c. 180, § 15, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1416.1 by Laws 1982, c. 67, § 5.

§821087.18.  Revocation or suspension of licenses or permits  Modification of permits.

A.  Under the provisions of the Administrative Procedures Act, the Board may suspend, revoke or refuse to renew any license or permit issued by it if the applicant no longer qualifies for such license or permit under the provisions of this act or if the applicant has violated any provisions of this act.

B.  The Board may modify the terms of a permit after issuance thereof if the licensee is first given notice and a reasonable opportunity for a hearing respecting the grounds for the proposed modification and if it appears to the Board that it is necessary for the protection of the health or the property of any person to make the modification proposed.

Laws 1972, c. 228, § 17, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1417 by Laws 1982, c. 67, § 5.

§821087.19.  Certain liabilities not imposed or rights affected.

Nothing in this act shall be construed to impose or accept any liability or responsibility on the part of the state or any state officials or employees for any weather modification and control activities of any private person or group, or to affect in any way any contractual, tortious or other legal rights, duties or liabilities between any private persons or groups.

Laws 1972, c. 228, § 18, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1418 by Laws 1982, c. 67, § 5.

§821087.20.  Penalties.

Any person violating any of the provisions of this act or any lawful regulation or order issued pursuant thereto shall be guilty of a misdemeanor and a continuing violation punishable as a separate offense for each day during which it occurs, and upon conviction shall be imprisoned in the county jail for not more than ten (10) days or by a fine of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00), or by both, for each such separate offense.

Laws 1972, c. 228, § 19, emerg. eff. April 7, 1972. Renumbered from Title 2, § 1419 by Laws 1982, c. 67, § 5.

§821087.21.  Purpose.

The Legislature finds that it is in the best interest of the citizens of the State of Oklahoma to establish a procedure whereby the orderly conduct of weather modification programs can be administered, controlled and financed at the local level under the licensing and permit system established by the State of Oklahoma; further determines that such programs benefit all citizens and property in areas where they are operated, and that counties are authorized to finance programs of weather modification pursuant to the provisions of Article 10, Section 7 of the Oklahoma Constitution.  It is the intention of the Legislature that this act be liberally construed so as to promote the general welfare and prosperity of the citizens of this state.

Laws 1973, c. 180, § 1, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1420 by Laws 1982, c. 67, § 5.

§821087.22.  Expenditure of monies.

Counties, cities, towns, other local subdivisions of government, state agencies, and special purpose districts may expend monies for weather modification and control from the following sources:

1.  General funds not otherwise obligated, provided that state agencies may only expend funds for weather modification on lands owned by them or under their administrative controls or as otherwise provided by law;

2.  Monies received by such entities for weather modification and control; and

3.  Monies received from assessments as provided in this act.

Laws 1973, c. 180, § 2, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1421 by Laws 1982, c. 67, § 5.

§821087.23.  Receipt of monies  Contracts.

Counties, cities, towns, other local subdivisions of government, state agencies, and special purpose districts may receive public and private donations, payments and grants for weather modification and control.  Any of the foregoing entities may contract among themselves, with state and federal agencies, and with private individuals and entities for payments, grants and donations of money for weather modification and control.

Laws 1973, c. 180, § 3, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1422 by Laws 1982, c. 67, § 5.

§821087.24.  Call for election on weather modification assessment  Notice  Contents.

On a petition signed by qualified electors equal to at least ten percent (10%) of the total number of votes cast by county electors in the most recent general election, or on their own motion, the board of county commissioners shall call an election and submit to the electors of the county the question of whether or not an assessment shall be levied.  The board of county commissioners may exempt areas within municipalities or other areas from the assessment and may contract with such areas to make payments in lieu of assessments.  The county commissioners shall exclude from voting the electors in those areas exempt from assessment.  The notice of election shall be published once weekly for four (4) weeks in a newspaper of general circulation in the county.  The notice shall specify the election date, the proposed weather modification plan, the proposed budget, the total amount of money proposed to be assessed, the purpose for which it is intended to be used, the maximum annual assessments proposed to be levied and the number of years, not to exceed five (5) years, for which the assessment shall be authorized.  The election shall be conducted by the county election board in accordance with the general election laws of this state.  The ballots shall contain the words "Weather ModificationAssessmentYes" and "Weather ModificationAssessmentNo".  If a majority of votes are "Weather ModificationYes", the county commissioners shall, at the time of the annual levy thereunder, levy the assessment.

Laws 1973, c. 180, § 4, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1423 by Laws 1982, c. 67, § 5.

§821087.25.  Proposed budget  Appraisers  Waiver of assessment.

Before calling the election, the board of county commissioners shall prepare a proposed budget for weather modification and control, which may include, in addition to actual cost of a weather modification program, the cost of conducting the election, any additional costs of assessments and collection, payment of appraisers of benefits, costs of publication of notice and other costs incurred by the county if it joins with other units of government in joint modification programs.  The board of county commissioners shall then determine, after consideration of other funds available from all sources, the total amount needed to be raised by assessment.

The board of county commissioners shall appoint three (3) landowners who are residents of the area to be assessed, to act as appraisers to appraise and apportion the benefits and recommend the assessments to pay for such benefits.  For such purpose the appraisers shall use the records of the county assessor. Immediately after the appraisals are completed, they shall file a written report with the board of county commissioners.  The board of county commissioners may, on their own motion or on the report of the appraisers and after adopting a uniform policy, waive the levy of assessment, when the board or appraisers finds that the benefits and assessments are negligible, are not justifiably economical to collect or are satisfied by an in lieu payment.  Such waiver of assessment shall not be considered an exemption from assessment for any purpose, including the voting provisions of the preceding section.

Laws 1973, c. 180, § 5, emerg. eff. May 16, 1973; Laws 1975, c. 305, § 1, emerg. eff. June 7, 1975. Renumbered from Title 2, § 1424 by Laws 1982, c. 67, § 5.

§821087.26.  Hearing of protests concerning appraisals.

After an affirmative vote of electors, the commissioners shall appoint a time and place for holding a public hearing to hear any protests concerning the appraisals.  The hearing shall be held after published notice for two (2) weeks in a newspaper of general circulation in the county giving the date, time and purpose of the hearing.  At the hearing, the board of county commissioners shall have the authority to review and correct said appraisals and shall by resolution confirm the same as so revised and corrected by them. Any person objecting to the appraisal of benefits and assessment of his property as confirmed shall have the right of the appeal to the district court.

Laws 1973, c. 180, § 6, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1425 by Laws 1982, c. 67, § 5.

§821087.27.  Collection of assessments.

A.  The assessment shall become due and shall be collected at the same time ad valorem taxes are due and collected.  Such annual levy shall be certified not later than October 1 of each year to the county treasurer of the county in which the property is situated. The certificate shall be substantially as hereinafter provided.

B.  The certificate shall set forth a table or schedule showing in properly ruled columns:

1.  The names of the owners of the property to be assessed;

2.  The description of the property opposite the names of the owners;

3.  The total amount of the annual assessment on the property;

4.  The total amount of all delinquent assessments;

5.  The total assessment against the land for the year;

6.  A blank column in which the county treasurer shall record the amounts collected;

7.  A blank column in which the county treasurer shall record the date of payment; and

8.  A blank column in which the county treasurer shall report the name of the person who paid.

C.  The certificate and report shall be prepared in triplicate in a book named "Assessment Book of Weather Modification, ___________  County, Oklahoma".  This name shall also be printed at the top of  each page.

D.  Two copies of the certificate shall be forwarded to the county treasurer of the county wherein the land is located. The county treasurer shall receive the certificate as a special assessment book, and shall certify it as other special assessment records and shall collect the assessment according to law.  The special assessment book shall be the treasurer's warrant and authority to demand and receive the assessment due; and it shall be unlawful for any county treasurer to accept payment of the ad valorem taxes levied against any property described therein until the owner has been notified that there is a special assessment noted in the special assessment book.

Laws 1973, c. 180, § 7, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1426 by Laws 1982, c. 67, § 5.

§821087.28.  Weather modification fund  Reports.

The county treasurer shall establish a county weather modification fund and shall deposit all monies collected from assessments, grants, donations or other sources for weather modification purposes and make monthly reports of the sums collected to the board of county commissioners.  The county treasurer shall make a report to the commissioners immediately after October 31 of each year of the sums collected and of the assessments not collected. All assessments remaining unpaid after they become due and collectible shall be delinquent and bear a penalty in the same manner as ad valorem taxes.

Laws 1973, c. 180, § 8, emerg. eff. May 16, 1973. Amended by Laws 1982, c. 67, § 2. Renumbered from Title 2, § 1427 by Laws 1982, c. 67, § 5.

§821087.29.  Discontinuance of activities.

If a county ceases to be involved in weather modification activities, any unexpended funds in the county weather modification fund shall be invested in interestbearing obligations of the United States Government until weather modification activities are resumed, with the interest therefrom credited to the county weather modification fund.  If, after five (5) years, the county has not resumed activity in weather modification, the board of county commissioners shall transfer said unexpended funds collected by assessment, with interest accrued, to a sinking fund of the county, to reduce bonded indebtedness, and the board of county commissioners shall refund, on a pro rata basis, monies from other sources.

Laws 1973, c. 180, § 9, emerg. eff. May 16, 1973. Amended by Laws 1982, c. 67, § 3. Renumbered from Title 2, § 1428 by Laws 1982, c. 67, § 5.

§821087.30.  Essential function of county government  Disbursements.

The weather modification activities herein authorized shall be deemed to be an essential function of county government.  All disbursements from the county weather modification fund shall be made in accordance with the requirements and procedures for disbursement from the county general fund.  All records required to be maintained as to disbursements from the county general fund shall likewise be maintained on disbursements from the county weather modification fund.

Laws 1973, c. 180, § 10, emerg. eff. May 16, 1973. Amended by Laws 1982, c. 67, § 4. Renumbered from Title 2, § 1429 by Laws 1982, c. 67, § 5.

§821087.31.  Liens  Tax Sales.

All assessments and all costs and expenses of collecting delinquent assessments shall constitute a lien on the property against which the assessments have been levied.  Such lien shall attach on the date which the assessment certificate is filed in the office of the county treasurer and shall continue until paid.  Such lien shall have the same priority as a lien created by delinquent ad valorem taxes, all other taxes and special assessments. Delinquent assessments shall be collected by the county treasurer in the same manner and at the same time as delinquent ad valorem taxes are collected.  Any tax sale shall include all costs incurred due to said sale, and such lien may be evidenced by any ad valorem tax sale certificate including said charge substantially in the form required  by law.

Unless expressly declared to the contrary, no warranty deed or deed made pursuant to a judicial sale shall warrant against any portion of any assessment or assessments levied hereunder except installments due before the date of such deed.

Laws 1973, c. 180, § 11, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1430 by Laws 1982, c. 67, § 5.

§821087.32.  Contracts for joint operations.

Counties may contract with other counties and other local subdivisions of government and state and federal agencies to engage in joint weather modification operations.  All such contracts shall be filed with and approved by the Board.

Laws 1973, c. 180, § 12, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1431 by Laws 1982, c. 67, § 5.

§821087.33.  Construction  Codification.

This act shall be construed as part of the Oklahoma Weather Modification Act, and Sections 1 through 12 of this act shall be codified as a part thereof.

Laws 1973, c. 180, § 13, emerg. eff. May 16, 1973. Renumbered from Title 2, § 1432 by Laws 1982, c. 67, § 5.

§821101.  Definitions.

As used in Sections 2 to 14, inclusive, of this act:

(a) "Port authority" means a port authority created pursuant to authority of Section 2 of this act.

(b) "Submerged lands" means the lands presently underlying the navigable streams of the State of Oklahoma and the lands underlying the waters of lakes, harbors, and navigation channels which have already been or which shall be created by the impoundment of the waters and the creation of commercial navigation facilities in the said navigable streams.

(c) "Uplands" means lands contiguous to or fronting upon any submerged lands in this state.

(d) "Publication" means publication once a week on the same day of the week for three (3) consecutive weeks in a newspaper of general circulation in the county or counties wherein such publication is required to be made.  Publication shall be complete on the date of the last publication.

(e) "Created," as related to port authorities, shall mean the activation of said authorities by ordinance or resolution as provided herein.

Laws 1959, p. 391, § 1; Laws 1963, c. 305, § 1.

§821102.  Creation of authority  Joint authorities  Status  Dissolution  Limitation on obligations.

(a) There is hereby established in each incorporated city and town and in each county of the state a public body corporate and politic which shall be an agency of the State of Oklahoma and shall be known as the "port authority" of the city or town or of the county.  Port authorities created in this act may be combined to form joint port authorities by cooperative agreement executed by the governing bodies of any city or county or cities or counties.  Such joint authorities formed by such cooperative agreement shall have all the powers and jurisdiction enumerated in this act.  The authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the city or town by appropriate ordinance, or the county by appropriate resolution, declares that there is need for an authority to function in the city, town, or county.  No member of said authority shall serve as such who owns land, other than a residence, or represents in a fiduciary capacity or as agent any person who owns land located in an area within five (5) miles of lands surveyed or examined for port locations.  Any member of said authority who has any interest which will conflict with the interests of the authority shall be subject to removal.  Any member of the authority owning lands or having lands under his control as agent or in a fiduciary capacity in an area surveyed or examined for port location shall be deemed to have a conflict of interest and subjected to removal, except this limitation or membership and conflict of interest shall not apply where the site of a port has been presently engineered and designated by a port authority already organized under this act.  A port authority created hereunder shall be a body corporate and politic which may sue and be sued, plead and be impleaded, and shall have the powers and jurisdiction enumerated in Sections 1 to 14, inclusive, of this act.  The exercise by such port authority of the powers conferred upon it shall be deemed to be essential governmental functions of the State of Oklahoma, but no port authority shall be immune from liability by reason thereof.

(b) Any municipal corporation or county creating or participating in the creation of a port authority in accordance with this act may expend funds not otherwise appropriated to defray the expense of surveys and examinations incidental to the purposes of the port authority so created and may appropriate to the authority any available funds not otherwise appropriated for expenditure by the authority for any purpose authorized by this act.

(c) Subject to making due provisions for payment and performance of its obligations, a port authority may be dissolved by the subdivision or subdivisions creating it, and in such event the properties of the port authority shall be transferred to the subdivision creating it, or, if created by more than one subdivision, to the subdivisions creating it in such manner as may be agreed upon between such subdivisions.  Obligations of the authority shall not be obligations of the State of Oklahoma, nor of any city, town, or county which creates said authority, unless said obligations are specifically accepted by a majority vote of the ad valorem taxpaying registered voters of such city, town, or county voting on the issue.  Notice of such election shall be published at least once a week for two successive weeks in a newspaper of general circulation in the county, the first publication thereof to be at least ten (10) days prior to said election.  The notice of said election shall set forth clearly and concisely the issue on which the vote is being taken.  Laws 1959, p. 391, Section 2; Laws 1963, c. 305, Section 2.

Laws 1959, p. 391, § 2, emerg. eff. July 15, 1959; Laws 1963, c. 305, § 2.

§821103.  Board of directors  Appointment and tenure  Qualifications  Vacancies  Removal  Officers  Compensation.

(a) A port authority created in accordance with this act shall be governed by a board of directors.  Members of a board of directors of a port authority created by the exclusive action of a municipal corporation shall consist of the number of members it deems necessary and be appointed by the mayor with the advice and consent of the council.  Members of a board of directors of a port authority created by the exclusive action of a county shall consist of such members as it deems necessary and be appointed by the county commissioners of such county.  Members of a board of directors of a port authority created by a combination of political subdivisions shall be divided among such political subdivisions in such proportions as such political subdivisions may agree and appointed in the same manner as this section provides for their appointment when such political subdivision creates its own port authority. When a port authority is created by a combination of political subdivisions, the number of directors composing the board shall be determined by agreement between such political subdivisions.  The appointing body may at any time remove a director appointed by it for misfeasance, nonfeasance, or malfeasance in office.

(b) Each director shall have been a qualified elector in the political subdivision from which he is appointed for a period of at least three (3) years next preceding his appointment.

(c) The directors of any port authority first appointed shall serve staggered terms.  Thereafter each successor shall serve for a term of four (4) years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any director shall be eligible for reappointment, and no director shall be removed except for cause, and if removed shall have the right of appeal to the district court of the county from which he was appointed.

(d) The directors shall elect one of their membership as chairman and another as vicechairman, and shall designate their terms of office, and shall appoint a secretary who need not be a director.  A majority of the board of directors shall constitute a quorum, the affirmative vote of which shall be necessary for any action taken by the port authority. No vacancy in the membership of the board shall impair the rights of a quorum to exercise all the rights and perform all the duties of the port authority.

(e) Each member of the board of directors of a port authority shall be entitled to receive from the port authority such sum of money as the board of directors may determine as compensation for his service as director and reimbursement for his reasonable expenses in the performance of his duties.

Laws 1959, p. 391, § 3, emerg. eff. July 15, 1959.

§821104.  Employees.

A port authority created in accordance with Section 2 shall employ and fix the qualifications, duties, and compensation of such employees and professional help as it may require to conduct the business of the port and may appoint an advisory board which shall serve without compensation.  Any employee may be suspended or dismissed, and the services of professional help may be terminated at any time by the port authority.  Laws 1959, p. 392, Section 4.

Laws 1959, p. 392, § 4, emerg. eff. July 15, 1959.

§821105.  Area of jurisdiction.

The area of jurisdiction of a port authority created in accordance with Section 2 of this act shall include all of the territory of the political subdivision or subdivisions creating it, together with any other property outside of said subdivision or subdivisions conveyed to it, or over which it exercises control pursuant to Section 6(a) of this act, or pursuant to the right of eminent domain set forth in Section 6(e) of this act, provided that in no case shall the same area be included in more than one port authority, but the jurisdiction of the port authority first attaching shall be exclusive unless the first attaching shall cede or convey to another.

Laws 1959, p. 392, § 5, emerg. eff. July 15, 1959.

§82-1105.1.  Regulation of vehicles within area of jurisdiction - Rules - Enforcement.

A.  The board of directors of a port authority shall have the authority to establish rules for the regulation of the use of vehicles within the real property under its direct control of the port authority.  The rules shall be consistent with the laws of this state governing the operation of vehicles on public streets and highways.  Penalties for violation of these rules shall be no greater than the penalties for the same or similar violations of state law.  The rules may include, but need not be limited to, the following:

1.  The operation of vehicles within the jurisdiction of the port authority including, but not limited to, speed, stopping, and parking; and

2.  The type, size, and weight of vehicles which may be operated within the jurisdiction of the port authority.

B.  The rules of the board of directors promulgated pursuant to this subsection including any amendments shall be filed with the county clerk and court clerk of each county in which the port authority is located at least thirty (30) days prior to becoming effective.  Copies of the regulations shall be furnished to any person desiring to travel within the jurisdiction of the port authority upon request without charge.

C.  The port authority shall post appropriate permanent signs at every entrance to the jurisdiction of the port authority indicating that the use of vehicles within the jurisdiction is subject to the rules of the port authority.  The port authority shall also post appropriate permanent traffic control signs or devices including, but not limited to, stop signs and speed limit signs.  Such signs shall be the same as or similar to signs used by the Oklahoma Department of Transportation for the same or similar purposes.

D.  Rules adopted by the port authority pursuant to this section shall be enforced by the Oklahoma Highway Patrol.

E.  The district court of the county in which the headquarters of the port authority is located shall have jurisdiction to hear and determine violations of the rules of the port authority in the same manner as the same or similar violations of state law.  Appeals from decisions of the district court in cases involving violations of the rules of the port authority promulgated pursuant to this section shall be to the Court of Criminal Appeals in the same manner as the same or similar violations of state law.

F.  Nothing in this section shall be construed to alter or prevent any concurrent or overlapping jurisdiction by other law enforcement agencies or courts.

Added by Laws 1995, c. 157, § 1, emerg. eff. May 2, 1995.

§821106.  Powers.

A port authority established pursuant to Section 1101 et seq. of this title shall have full power and authority to:

1.  Purchase, construct, reconstruct, sell, lease, operate, and otherwise contract concerning docks, wharves, warehouses, piers, and other port, terminal, industrial, or transportation facilities within its jurisdiction consistent with the purposes of the port authority, and to make charges for the use thereof;

2.  Borrow money from either public or private financial institutions, sources or any agency of the State of Oklahoma or of the United States of America, and to issue therefor such notes or other evidence of indebtedness as may be required and to mortgage, pledge, or otherwise encumber the assets of the authority as security therefor;

3.  Apply for, receive, and participate in any grants from the State of Oklahoma or from the United States of America;

4.  Straighten, deepen, improve, construct, reconstruct, or extend any canal, channel, river, stream, basin, or other watercourse or way which may be necessary or proper in the development of the facilities of the port;

5.  Acquire, own, hold, sell, lease, operate, or otherwise contract concerning real or personal property for the authorized purposes of the port authority;

6.  Acquire, own, maintain, sell, or lease land within its jurisdiction as it may deem desirable for the development, planning, construction, operation, or leasing of land or completed industrial facilities for industrial use which is hereby declared to be for a public purpose;

7.  Apply to the proper authorities of the United States pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones within the limits of the port authority and to establish, operate, and maintain foreign trade zones;

8.  Exercise the right of eminent domain to appropriate any land, rights, rightsofway, franchises, easements, or other property, necessary or proper for the construction or the efficient operation of any facility of the port authority and included in its official plan, pursuant to the procedure provided by law for railroad companies, if funds equal to the appraised value of the property to be acquired as the result of such proceedings shall be on hand and available for such purposes, except that nothing contained in Sections 1101 to 1114, inclusive, of this title shall authorize a port authority to take or disturb property or facilities belonging to any public corporation, public utility, or common carrier, which property or facilities are necessary and convenient in the operation of the public corporation, public utility, or common carrier, unless provision is made for the restoration, relocating, or duplication of such property or facilities, or upon the election of such public corporation, public utility, or common carrier for the payment of compensation, if any, at the sole cost of the port authority; provided that:

a. if any restoration or duplication proposed to be made hereunder shall involve a relocation of property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness and relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation,

b. if any restoration or duplication made hereunder shall involve a relocation of such property or facilities, the port authority shall acquire no interest or right in or to the appropriated property or facilities, except as provided in paragraph 3 of this section, until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the public utility or common carrier, and

c. provisions for restoration or duplication shall be described in detail in the resolution for appropriation passed by the port authority;

9.  Maintain such funds as it deems necessary;

10.  Direct its agents or employees, when properly identified in writing, and after at least five (5) days' written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done;

11.  Sell or lease real and personal property not needed for the operation of the port authority and grant easements or rightsofway over property of the port authority;

12.  Promote, advertise, and publicize the port and its facilities, provide traffic information and rate information to shippers and shipping interests, and appear before rate making authorities to represent and promote the interests of the port;

13.  Repay grants or loans made prior to the effective date of this act where the funds have been expended for a proper purpose of the authority as originally authorized; and

14.  Enter into cooperative agreements with one or more other port authorities to exercise any of the powers or to perform any of the duties conferred by this section.  Cooperative agreements authorized by this paragraph need not comply with the provisions of the Interlocal Cooperation Act, Section 1001 et seq. of Title 74 of the Oklahoma Statutes.

Added by Laws 1959, p. 392, § 6, emerg. eff. July 15, 1959.  Amended by Laws 1963, c. 305, § 3; Laws 1971, c. 335, § 1, emerg. eff. June 17, 1971; Laws 1997, c. 394, § 3, eff. Sept. 1, 1997.

§821107.  Plan for future development, construction and improvement.

The board of directors of a port authority shall prepare or cause to be prepared a plan for the future development, construction, and improvement of the port and its facilities, including such maps, profiles, and other data and descriptions as may be necessary to set forth the location and character of the work to be undertaken by the port authority.  Upon the completion of such plan the board of directors shall cause notice by publication as provided in Section 1 of this act to be given in each county in which there is a political subdivision participating in the creation of the port authority, and shall likewise cause notice to be served upon the owners of the uplands contiguous to any submerged lands affected by such plan in the manner provided by law for the service of notice in the levy of special assessments by municipal corporations, and shall permit the inspection thereof at their office by all persons interested.  Said notice shall fix the time and place for the hearing of all objections to said plan, which shall be not less than thirty (30) nor more than sixty (60) days after the last publication of said notice and after service of notice upon the owners of such uplands.  Any interested person may file written objections to such plan, provided such objections are filed with the secretary of the board of directors at his office not less than five (5) days prior to the date fixed for said hearing. After said hearing the board of directors may adopt such plan with any modifications or amendments thereto as the official plan of the port authority.

Laws 1959, p. 393, § 7, emerg. eff. July 15, 1959.

§821108.  Modification, amendment or extension of plan.

The board of directors shall, from time to time after the adoption of said official plan, have the power to modify, amend or extend the same, provided that upon the making of any such modification, amendment or extension thereof, the board of directors shall cause notice to be given and shall conduct a hearing, all as provided in Section 7 of this act, and shall not adopt any modification, amendment, or extension until the notice has been given and hearing held as herein provided.

Laws 1959, p. 393, § 8, emerg. eff. July 15, 1959.

§821109.  Conclusiveness and validity of plan.

The plan and any modification, amendment or extension thereof, when adopted by the board of directors after notice and hearing, shall be final and conclusive and its validity shall be conclusively presumed.  Laws 1959, p. 394, Section 9.

Laws 1959, p. 394, § 9, emerg. eff. July 15, 1959.

§821110.  Participation of private enterprise.

The port authority shall foster and encourage the participation of private enterprise in the development of the port facilities to the fullest extent it deems practicable in the interest of limiting the necessity of construction and operation of such facilities by the port authority.  For this purpose the port authority may upon a written request by any person, partnership, or corporation, filed with the secretary of the board of directors within thirty (30) days following the journalization of the order of the adoption of an official plan as provided in Sections 1107 and 1108 of this title, submit a proposal to provide, operate, and maintain any facility included in such plan, by publication of and invitation for bids therefor based upon specifications prepared by the board of directors.

The board of directors may accept the bid of the person, partnership, or corporation it deems best qualified by financial responsibility and business experience to construct and operate such facility or facilities in accordance with its official plan. Laws 1959, p. 394, Section 10; Laws 1971, c. 335, Section 2. Emerg. eff. June 17, 1971.

Laws 1959, p. 394, § 10, emerg. eff. July 15, 1959; Laws 1971, c. 335, § 2, emerg. eff. June 17, 1971.

§821111.  Prohibitions.

Nothing contained in Sections 1 to 14, inclusive, of this act shall:

(a) Impair the provisions of law or ordinance directing the payment of revenues derived from public property into sinking funds or dedicating such revenues to specific purposes;

(b) Enlarge, alter, diminish, or affect in any way, any lease or conveyance made, or action taken prior to the creation of a port authority by any municipal corporation, or by any county;

(c) Impair or interfere with the exercise of any permit for the removal of sand or gravel, or other similar permits issued by this state or the United States.

Laws 1959, p. 394, § 11, emerg. eff. July 15, 1959.

§821112.  Bids.

A.  Public construction contracts as such term is defined by the Public Competitive Bidding Act of 1974 and executed by a port authority created pursuant to Section 1102 of this title shall be subject to the Public Competitive Bidding Act of 1974.

B.  1.  Except as otherwise provided by subsection C of this section, no sale of any real property or personal property having a fair market value exceeding the public construction contract amount specified by the Public Competitive Bidding Act of 1974 shall be made by the port authority unless notice calling for bids for the contract has been given by publication as provided by Section 1101 of this title.

2.  No sale of real property or personal property shall be made except to the highest responsible bidder.

3.  In the case of any sale of land by the port authority requiring competitive bids, specifications for the bids for the sale shall be in such form and detail as is determined by the port authority.  Provided, however, if the port authority finds that an immediate emergency exists, which findings shall be entered in the minutes of the port authority, by reason of which an expenditure in an amount exceeding the public construction contract amount specified by the Public Competitive Bidding Act of 1974 is necessary in order to avoid loss of life, substantial damage to property, or damage to the public peace or safety, then such contracts may be executed without public notice or competitive bids.

C.  Competitive bids shall not be required for the sale of real property or personal property by a port authority if:

1.  The real property or personal property is to be sold for industrial development purposes;

2.  The real property or personal property was acquired by the port authority for industrial development purposes; and

3.  The contract for the sale of the real property or personal property has been approved by the board of directors of such port authority.

D.  Every public construction contract or contract for the sale of real property or personal property shall be executed in writing.  If the public construction contract involves work or construction, the contract shall be accompanied by or shall refer to plans and specifications for the work to be done, prepared for and approved by the port authority, signed by the chairman of the port authority and by the contractor, and shall be executed in triplicate.

Added by Laws 1959, p. 394, § 12, emerg. eff. July 15, 1959.  Amended by Laws 1968, c. 239, § 1; Laws 1989, c. 123, § 1, eff. Nov. 1, 1989; Laws 1992, c. 193, § 1, emerg. eff. May 11, 1992; Laws 1994, c. 123, § 1, emerg. eff. May 2, 1994; Laws 2000, c. 192, § 1, eff. July 1, 2000; Laws 2003, c. 305, § 4, emerg. eff. May 28, 2003.

§821113.  Budget  Disposition of rents and charges.

(a) The board of directors of a port authority created in accordance with Section 2 of this Act shall annually prepare a budget for the port authority.

(b) Rents and charges received by the port authority shall be used for the general expenses of the port authority and to pay interest, amortization, and retirement charges on money borrowed. If there remains, at the end of any calendar year, any surplus of such funds after providing for the above uses, the board of directors may pay such surplus into the general funds of the political subdivisions creating and comprising the port authority in proportion to the taxable value of all property within the port authority which shall be listed on the general tax lists for the respective subdivisions.  Laws 1959, p. 394, Section 13.

Laws 1959, p. 394, § 13, emerg. eff. July 15, 1959.

§821114.  Bond of secretary  Deposit of funds  Disbursements.

Before receiving any monies, the secretary of a port authority created in accordance with Section 2 of this act shall furnish bond in such amount as shall be determined by the port authority, with sureties satisfactory to it, and all funds coming into the hands of said secretary shall be deposited by him to the account of the port authority in one or more such depositories as shall be qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured.  No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the port authority.

Laws 1959, p. 394, § 14, emerg. eff. July 15, 1959.

§821121.  Authorization for port authority to borrow money and issue bonds.

For the purpose of paying all or any part of the cost of acquiring land or interests therein, and the cost of constructing, acquiring, equipping, and furnishing buildings, structures, plants, docks, wharves, warehouses, piers and other port, terminal and transportation facilities, or any part thereof;  including additions, improvements, relocations, renovations, extensions and modifications thereof, (all of which as are included in single project are hereafter referred to in this act as "facility or facilities"), a port authority created pursuant to 82 O.S.1961, Section 1102, is authorized to borrow money upon credit of the income and revenues to be derived from the operation of such facilities, together with any other available income and revenues from other revenueproducing facilities of such port authority, and to issue negotiable bonds of such port authority in such amount as the board of directors of the port authority shall deem necessary for the purpose;  and to provide for payment of such bonds and rights of holders thereof as herein provided.

Laws 1963, c. 314, § 1, emerg. eff. June 19, 1963.

§821122.  Terms, maturities, form, etc. of bonds.

Bonds authorized by this act may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their date, may be in such denominations and in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without premium, and may bear such rate of interest, not exceeding five percent (5%) per annum, as may be provided by official resolution of the board of directors of such port authority.

Such bonds may be sold in such manner and at such price or prices, not less than par plus accrued interest to date of delivery, as provided in Section 13 of this act, but interest cost to maturity for bonds issued hereunder shall not exceed five percent (5%) per annum, computed on the basis of average maturities according to standard tables of bond values.

Laws 1963, c. 314, § 2, emerg. eff. June 19, 1963.

§821123.  Bonds issued pursuant to loan or purchase agreement with United States Government.

In the event any issue or series of bonds is issued under authority of this act pursuant to a loan agreement or bond purchase agreement with any agency of the United States Government, then and in that event, notwithstanding any other provision of law, the board of directors of the port authority may in any resolution authorizing bonds hereunder provide for the initial issuance of one or more bonds (in this section called "bond") aggregating the amount of the entire issue; and may make such provision for installment payments of the principal amount of any such bond as it may consider desirable; and may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond.  The board of directors of the port authority may further make provision in any such resolution for the manner and circumstances under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

Laws 1963, c. 314, § 3, emerg. eff. June 19, 1963.

§821124.  Exemption from taxation  One bond issue for more than one project or facility  Payment from combined revenues.

Bonds issued hereunder shall not be subject to taxation by the State of Oklahoma, or by any county, municipality or political subdivision thereof.  The board of directors of a port authority may in its discretion authorize one issue of bonds hereunder for the acquisition, construction, relocation, improvement, extension, addition, furnishing or equipping of more than one building, structure, project or facility, as herein defined, and may make said bonds payable from the combined revenues of all such buildings and facilities so constructed, acquired, improved, extended, furnished or equipped, in whole or in part, with the proceeds of such bonds; together with revenues from the operation of any existing revenueproducing buildings or facilities.  If more than one series of bonds shall be issued hereunder, payable from the revenues of such buildings and facilities, priority of lien thereof as to such revenues shall be as prescribed by proceedings authorizing the issuance of such respective bond issues.  It shall be within the discretion of the board of directors of such port authority at the time the first series of bonds is authorized, to provide that subsequent series of bonds payable from the same revenues, in whole or in part, shall not be issued; or that subsequent series of bonds shall be subordinate as to lien; or that subsequent series of bonds shall enjoy parity of lien upon such conditions and restrictions as are specified therein.

Laws 1963, c. 314, § 4, emerg. eff. June 19, 1963.

§821125.  Refunding bonds.

The board of directors of a port authority may issue bonds hereunder for the purpose of refunding any bonds or other obligations of the port authority theretofore issued pursuant to this act; or it may authorize a single issue of bonds hereunder for the purpose in part of refunding such previous obligations and in part for the making of additions, improvements and extensions to such buildings and facilities, or the construction and acquisition of additional buildings and facilities, and furnishing and equipping thereof.

Where bonds are issued under this paragraph solely for refunding purposes, such bonds either may be sold as provided in Section 13 of this act or may be exchanged for outstanding obligations.  If sold, the proceeds either may be applied to payment of obligations refunded or may be deposited in escrow for the retirement thereof.  All refunding bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act and shall have all attributes of such bonds.  The board of directors may provide that any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was provided for obligations refunded thereby.

Laws 1963, c. 314, § 5, emerg. eff. June 19, 1963.

§821126.  Bonds as special obligation of port authority concerned.

No provision of this act shall be construed to authorize the pledge or use of any appropriated funds of the State of Oklahoma, or any ad valorem tax revenues or any other tax revenues, for the payment or security of any bonds issued pursuant to this act.  No bonds issued under provisions of this act shall ever become a debt or obligation of the State of Oklahoma, nor shall the faith and credit of the State of Oklahoma be pledged in whole or in part, directly or indirectly, for the payment of such bonds, or interest thereon.  Bonds issued under this act shall not be an indebtedness of any county or counties, or any municipal corporation or municipal corporations, which shall have created or joined in the formation of the port authority issuing the same.  All bonds issued pursuant to this act shall be special obligations of the port authority concerned, payable solely from the revenues of the buildings and facilities referred to therein.  Such bonds shall contain on the face thereof a statement to the effect that neither the state, nor any county or municipal corporation concerned shall be obligated to pay the same, or the interest thereon, except from revenues of such facilities; and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged or may hereafter be pledged to the payment of principal of or interest on such bonds.

Laws 1963, c. 314, § 6, emerg. eff. June 19, 1963.

§821127.  Powers of board of directors in connection with payment of principal and interest.

The board of directors of a port authority issuing bonds pursuant to the provisions of this act is authorized to pledge for the payment of principal of or interest on such bonds, all or any part of the revenues to be derived from the managements and operation of the buildings and facilities for the construction, acquisition or improvement of which the bonds are issued; together with any other available income and revenues from revenue producing facilities of such port authority.  In order to secure prompt payment of the principal and interest, and the proper application of revenues pledged thereto, the board of directors of such port authority is authorized by appropriate resolution:

(a)  To covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b)  To covenant as to the operation of facilities and buildings and the collection and disposition of the revenues derived from such operation;

(c)  To covenant as to the rights, liabilities, powers and duties arising from the breach of any covenant or agreement into which it may enter in authorizing and issuing the bonds;

(d)  To covenant and agree to carry such insurance on the buildings and facilities, and the use and occupancy thereof as may be considered desirable and, in its discretion, to provide that the cost of such insurance shall be considered a part of the expense of operating the buildings and facilities;

(e)  To vest in a trustee or trustees the right to receive all or any part of the income and revenues pledged and assigned to or for the benefit of the holder or holders of bonds issued hereunder and to hold, apply and dispose of the same, and the right to enforce any convenant made to secure the bonds; and to execute and deliver a trust agreement or agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and may limit the liabilities thereof and prescribe the terms and conditions upon which such trustee or trustees or the holder or holders of the bonds in any specified amount or percentage may exercise such rights and enforce any or all such covenants and resort to such remedies as may be appropriate:

(f)  To fix rents, charges and fees to be imposed in connection with and for the use of the buildings, services and facilities of such port authority, which rents, charges and fees shall be considered to be income and revenues derived from the operation of the buildings and facilities, and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as each becomes due, and to make and enforce such rules and regulations with reference to the use of the buildings and facilities, as it may deem desirable for the accomplishment of the purposes of this act;

(g)  To covenant to maintain a maximum percentage of use and occupancy of the buildings and facilities for revenue producing purposes;

(h)  To covenant against the issuance of any other obligations payable from the revenues to be derived from the buildings and facilities; and to covenant as to priority of resort to such revenues between obligations of such port authority;

(i)  All such agreements and covenants entered into by the board of directors of such port authority shall be binding upon the board and the authority, its agents and employees, and upon its successors in interest; and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity, which may be brought by any holder or holders of bonds issued hereunder or in their behalf.

Laws 1963, c. 314, § 7, emerg. eff. June 19, 1963.

§821128.  Agreements or contracts with United States.

The board of directors of a port authority may enter into any agreement or contract with the United States of America or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds, a contract for purchase of its bonds, or any other aid or assistance in connection with the construction, addition, furnishing and equipping of any building or facility as herein defined.

Laws 1963, c. 314, § 8, emerg. eff. June 19, 1963.

§821129.  Segregation and use of proceeds from bond sales  Construction contracts.

The proceeds to be derived from the sale of bonds herein authorized shall be segregated and used solely for the purpose for which the bonds are authorized.  The board of directors of a port authority is authorized to make any contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the construction, furnishing and equipping of any building or facility as herein defined.

Laws 1963, c. 314, § 9, emerg. eff. June 19, 1963.

§821130.  Approval of bonds by Attorney General  Incontestablility.

All bonds issued hereunder shall contain the certificate required by Article 10, Section 29 of the Constitution of Oklahoma. Such bonds shall be submitted to the Attorney General of Oklahoma for examination, and when such bonds have been examined and certified as legal obligations of the issuing Authority by the Attorney General in accordance with such requirements as he may make, the same shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction thereof within thirty (30) days from the date of such approval.

Laws 1963, c. 314, § 10, emerg. eff. June 19, 1963.

§821131.  Lawful securities for investments.

Bonds issued under the provisions of this act are hereby made securities in which all banks, trust companies, trust and loan associations, investment companies, and others carrying on a banking business; all insurance companies and insurance agencies and others carrying on an insurance business, may lawfully invest funds, including capital funds, under their control or belonging to them, providing such bonds shall not be used by any depository as security for any county or state funds.

Laws 1963, c. 314, § 11, emerg. eff. June 19, 1963.

§821132.  Interim notes and conditions of issue.

Whenever the board of directors of a port authority shall have adopted a resolution authorizing the issuance of any series of bonds hereunder and said bonds have been sold but prior to the time as of which the bonds can be delivered, the board of directors of a port authority finds it necessary to borrow money for the purpose for which the bonds were authorized, such board of directors may, by appropriate resolution, authorize the borrowing of money in anticipation of the issuance of the bonds, and the issuance of the note or notes of the board of directors to evidence such borrowing. The amount so borrowed shall not exceed the principal amount of the bonds and shall not bear interest at a rate exceeding the average interest rate of the bonds.  Such note or notes shall be signed in the manner prescribed by the board of directors and shall be made payable at such time or times as the board of directors may prescribe, not later than one (1) year from their respective dates and may be renewed from time to time by the issuance of new notes hereunder.  The proceeds of any loan made under this section shall be devoted exclusively to the purpose for which the bonds shall have been authorized and the note or notes and the interest thereon shall be paid with the proceeds of the bonds simultaneously with the delivery of the bonds.  If for any reason the bonds shall not be issued, the holder or holders of the notes shall be entitled to all rights which would have been enjoyed by the holders of the bonds had they been issued; and the notes shall be paid from the revenues provided for the payment of the bonds, and shall be entitled to the benefit of all covenants, agreements and rights appearing in the resolution authorizing the bonds for the benefit of the bonds.

Laws 1963, c. 314, § 12, emerg. eff. June 19, 1963.

§821133.  Public bids for bonds sold.

All bonds sold hereunder shall be awarded to the best bidder, based upon an open competitive public offering.  Notice of sale of such bonds shall be advertised at least fourteen (14) days in advance of the time of receiving bids and said notice shall appear at least once a week for two (2) successive weeks in a newspaper of general circulation in the county where the principal office of the port authority is located.  No bonds shall be sold for less than par value.

Added by Laws 1963, c. 314, § 13, emerg. eff. June 19, 1963.  Amended by Laws 2000, c. 192, § 2, eff. July 1, 2000.

§821134.  Trustees  Oath of office  Fidelity bond.

Any trustee, as provided herein, first shall take the oath of office required of an elected public officer and shall be under a good and sufficient fidelity bond, to be approved by the Attorney General, in a surety company authorized to transact surety business in the State of Oklahoma.  The cost of said bond shall be paid from funds of the revenue bonds.  The oaths of office shall be administered by any person authorized to administer oaths in the State of Oklahoma.  Laws 1963, c. 314, Section 14.  Emerg. eff. June 19, 1963.

Laws 1963, c. 314, § 14, emerg. eff. June 19, 1963.

§821135.  Meetings and records of authority open to public.

After the effective date of this act, meetings of an organized port authority shall be open to the public to the same extent as is required by law of other public boards and commissions.  All records of said authority shall be public records and shall be kept in a place, the location of which shall be listed in the office of the county clerk of each county wherein any revenue board authorized by them hereunder shall be recorded.

Laws 1963, c. 314, § 15, emerg. eff. June 19, 1963.

§821136.  Limitation on liability of trustee or beneficiary.

No trustee or beneficiary shall be charged with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property, except for willful or grossly negligent breach of trust; provided, however, any act, liability for any omission, or obligation of a trustee or trustees, in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate or so much thereof as may be necessary to discharge such liability or obligation and not otherwise.

Laws 1963, c. 314, § 16, emerg. eff. June 19, 1963.

§821266.  Definitions.

In this act unless the context otherwise requires:

1.  "District" means a regional water district organized pursuant to the provisions of this act.  A district is a body corporate and an instrumentality of each of the public agencies which establish it by interlocal agreement;

2.  "Board" means a board of directors of a regional water district organized under this act;

3.  "Persons" includes any natural person, firm, association, corporation, business or public trust, partnership, federal agency, state agency, state or political subdivision thereof, municipality or any body politic;

4.  "Acquire" means and includes construct, acquire by purchase, lease, devise, gift or other mode of acquisition of any interest in a project or facilities;

5.  "Obligation" includes bonds, notes, debentures, interim certificates or receipts, contracts and all other evidences of indebtedness issued by a regional water district formed under this act, including bond anticipation notes and refunding bonds;

6.  "Reservoir" means any impoundment of water through the construction of a dam by or under the direction and supervision of a constructing agency;

7.  "Constructing agency" means any state, local or federal agency directing and supervising the construction of a reservoir and shall include the U.S. Corps of Engineers, Department of the Army, the U.S. Bureau of Reclamation, Department of the Interior, the U.S. Department of Agriculture and any other state, local or federal agency;

8.  "State Board" means the Oklahoma Water Resources Board;

9.  "Public agency" shall be as defined in the Interlocal Cooperation Act, Section 1003 of Title 74 of the Oklahoma Statutes, except public agencies of other states shall not be entitled to membership in the district;

10.  "Water facilities" means and includes all facilities from the initial source to the place for utilization of water by a public agency or person as provided in this act, including, but not limited to, all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply, treatment, distribution, transportation, or storage of water, and any integral part thereof, including but not limited to water supply systems, water distribution systems, sources of water supply including lakes, reservoirs and wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves, and all necessary appurtenances and equipment and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof;

11.  "Sewage" means the watercarried wastes created in and carried or to be carried away from residences, residential establishments, industrial or commercial establishments or any other private or public building or institution together with such surface or groundwater or household and industrial wastes as may be present.  Sewage does not include hazardous waste as defined by Section 12002 of Title 63 of the Oklahoma Statutes; and

12.  "Sewage facilities" means and includes any plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the collection, transportation, treatment, purification, storage, processing, release, or disposal of sewage, including wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resources, or any integral part thereof, including but not limited to treatment plants, pumping stations, intercepting sewers, trunk sewers, pressure lines, mains and all necessary appurtenances and equipment, and all property, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof.

Laws 1972, c. 249, § 1; Laws 1985, c. 353, § 1, emerg. eff. July 30, 1985; Laws 1992, c. 403, § 48, eff. Sept. 1, 1992.

§821267.  Purpose of district  Activities.

Public regional water districts may be organized under this act for the purpose of engaging in the following activities:

1.  Acquiring water rights or acquiring and developing water facilities or any interest therein, from any and all available sources, and storing water in reservoirs or other storage facilities;

2.  Purifying, treating and processing water;

3.  Furnishing water to public agencies and persons desiring the same;

4.  Transporting and delivering water to public agencies and persons who are furnished water by the district;

5.  Disposing of, processing, treating or transporting sewage or wastewater or acquiring and developing sewage facilities or any interest therein; and

6.  Engaging in such activities and projects deemed necessary by the district tocarry out the purposes of this act, including acquisition, planning, purchase, construction, lease, operation, maintenance, improvement, repair and extension of water facilities or sewage facilities, or the provision of administrative and support services to public agencies which are signatories to the interlocal agreement creating the district.

Amended by Laws 1985, c. 353, § 2, emerg. eff. July 30, 1985.

§82-1268.  Interlocal agreements.

A.  Two or more counties, by interlocal agreement made pursuant to the provisions of the Interlocal Cooperation Act and in accordance with the provisions of Sections 1266 through 1288 of this title, may establish a regional water district to carry out activities and projects authorized by this act.  The agreement under which the district is formed shall provide for the establishment of a board of directors to govern the affairs of the district.  Each public agency which is a member of the district shall have one member on said board appointed by the board of county commissioners of the county where the public agency has its principal office.  Each member appointed shall be a member of the governing body of the participating public agency.  Said agreement shall further provide for staggered terms for board members not to exceed three (3) years.

B.  In addition to the requirements of subsection (c) of Section 1004 of Title 74 of the Oklahoma Statutes, an interlocal agreement establishing a regional water district shall also contain the following:

1.  An accurate description of the territory which it is proposed shall be embraced within the district, and a map of such territory shall be attached to the agreement as an exhibit thereto;

2.  A brief and concise statement describing the purpose of the district and its proposed activities or projects, in general terms;

3.  A brief and concise statement showing the necessity for forming and operating the proposed district, describing the benefits to be received therefrom by the persons and public agencies in the territory proposed to be embraced in the district;

4.  The proposed name for the district;

5.  The proposed location of the principal office of the district;

6.  Such other and additional information as may be appropriate and useful in the agreement;

7.  A statement by the State Board with the results of its review as to the following:

a. the availability and dependability of water rights and the quantity of water available to undertake the activities and to provide the benefits described in paragraph 3 of subsection B of this section; and

b. the absence of conflict of the proposed district and its activities with the comprehensive water plan of the state;

8.  A statement by the Department of Environmental Quality with the results of its review as to the quality of water, in accordance with safe drinking water standards, which is proposed to be used by the district to undertake the activities and to provide the benefits described in paragraph 3 of subsection B of this section;

9.  The terms and conditions of eligibility for initial membership in the district, for new members seeking to join the district, and for withdrawal by a signatory public agency from the district; and

10.  A statement providing that water rights cannot be acquired by eminent domain.

C.  The interlocal agreement after being executed by appropriate resolution of the governing bodies of the member public agencies, and the materials required by subsection B of this section, shall be submitted to the Attorney General as required by the Interlocal Cooperation Act.  Approval of the agreement shall also constitute certification by the State of Oklahoma of the district as a regional water district.

Added by Laws 1972, c. 249, § 3.  Amended by Laws 1985, c. 353, § 3, emerg. eff. July 30, 1985; Laws 1993, c. 145, § 356, eff. July 1, 1993.

§821272.  Powers of district.

Each district shall have power to:

1.  Sue and be sued, complain and defend, in its corporate name;

2.  Adopt a seal which may be altered at pleasure, and to use it, or a facsimile thereof, as required by law;

3.  Acquire water rights, construct, erect, purchase, lease as lessee and in any manner acquire, own, hold, maintain, improve, operate, sell, dispose of, lease as lessor, exchange and mortgage plants, buildings, works, machinery, supplies, equipment, apparatus, facilities, property rights and transportation and distribution lines, facilities, equipment or systems necessary to transport, distribute, sell, furnish, treat, store and dispose of water or sewage.  All plans for facilities must be submitted to and approved by the Oklahoma Water Resources Board and the State Department of Health.  The disposal of any water outside the State of Oklahoma shall not be permitted without the consent of the Legislature;

4.  Borrow money and otherwise contract indebtedness, issue or execute its obligations therefore, including, without limitation, bond anticipation notes and refunding bonds and secure the payment thereof by mortgage, pledge or deed of trust of all or any of its property, assets, franchises, rights, privileges, licenses, rightsofway, easements, revenues or income, only upon the affirmative vote of at least threefourths (3/4) of all the members of the board as constituted;

5.  Have and exercise the right of eminent domain for the purpose of acquiring rightofway and other properties necessary in the construction or operation of its property and business and in the manner now provided by the condemnation laws of this state for acquiring private property for public use.  No district shall have the right to exercise the power of eminent domain for the purpose of acquiring water rights or mineral interests;

6.  Accept gifts, loans, or grants of money, services, franchises, rights, privileges, licenses, rightsofway, easements or other property, real or personal, or provisions for nonpayment as may be authorized oravailable to the district pursuant to federal, state or local regulations, or programs;

7.  Make any and all contracts necessary or convenient for the exercise of the powers of the district on such terms and for such period of time as its Board of Directors shall determine;

8.  Fix, regulate and collect rates, fees, rents or other charges for water and any other facilities, supplies, equipment or services furnished by the district.  The rates shall be just, reasonable and nondiscriminatory.  The value of water rights held by the district shall not be considered in the determination of rates;

9.  Conduct its affairs within this state subject to the provisions of this act;

10.  Conduct its business so that appropriated rights to water held by the district shall not be alienated or encumbered apart from the alienation or encumbrance of the facilities of the district;

11.  Invest funds in the same manner as generally authorized for counties and municipalities and for the purpose of defraying interest expenses related to facility construction debt service;

12.  Prepay principal payments when permitted without penalty and as appropriate to reduction of interest or expenses;

13.  Conduct planning in accordance with the concepts and principles of any applicable, adopted state plans for current and future water and sewage needs, investigate the desirability of and necessity for additional sources and supplies of water, and make studies, surveys and estimates as may be necessary to determine the feasibility and cost of any water or sewage facilities;

14.  Individually or jointly with other persons or public agencies acquire, own, hire, use, operate, lease as lessor or lessee, and dispose of personal property and real property and any interest therein, including projects existing, proposed or under construction, and make improvements thereon;

15.  Determine the locations and character of, and all other matters in connection with, any and all projects or activities it is authorized to acquire, hold, establish, effectuate, operate or control;

16.  Enter into contracts with persons or public agencies for the sale, purchase or provision of all or any part of the water facilities or sewage facilities, or any services or products derived therefrom, in accordance with this act; and contract with any person or public agency for the planning, development, construction, operation, sale or lease as lessor or lessee of any water facility or sewage facility or any part thereof;

17.  Procure insurance against any losses in connection with its property, operations or assets in such amounts and from such sources as it deems desirable, or selfinsure against such losses;

18.  Enter onto any private or public lands after notice to and permission of the owner thereof for the purpose of making surveys, inspections or other activities related to its powers under this act;

19.  Adopt regulations as it deems necessary, not inconsistent with state law or the powers of any existing public agency to adopt or enforce regulations, to protect its water supplies and facilities and sewage facilities;

20.  Do and perform all acts and things, and to have and exercise any and all powers as may be necessary, convenient or appropriate to effectuate the purpose for which the district is organized, and exercise all other powers not inconsistent with the Articles of Association forming the district pursuant to the Interlocal Cooperation Act, the Constitution of the State of Oklahoma or the United States Constitution which may be reasonably necessary or appropriate or incidental to the exercise of any of the powers enumerated in this act.

The district may perform any act authorized by this act through, or by means of, its officers, agents or employees or by contract with any person, including, without limitation, the employment of engineers, architects, attorneys, appraisers, financial advisers and such other consultants and employees as may be required in the judgment of the board of directors, and fix and pay their compensation from funds available to the district therefore.  Nothing in this section shall authorize a district to take or disturb properties or facilities belonging to any public utility, public agency, individual citizen, business entity or common carrier, which properties or facilities are required for the proper and convenient operation of such public utility, public agency or common carrier, unless provision is made for the restoration, relocation or duplication of such properties or facilities elsewhere at the sole cost of the district.

Amended by Laws 1985, c. 353, § 4, emerg. eff. July 30, 1985.

§821273.  Right of aggrieved persons to petition district court.

Any person aggrieved by the service furnished or rates charged by said water district shall have the right to petition said grievance from the decision or action of said water district, to the district court wherein said water district was formed, and upon said petition being filed, the district court shall hear the petition de novo, and is empowered to make such orders as may be necessary and proper.  Laws 1972, c.  249, Section 8.

Laws 1972, c. 249, § 8.

§821274.  Exemption from taxes and assessments.

Districts formed hereunder shall be exempt from all excise taxes of whatsoever kind or nature, and further, shall be exempt from payment of assessments in any general or special taxing district levied upon the property of the district, whether real, personal or mixed.  Any and all obligations, securities and evidences of indebtedness issued by a district formed pursuant to this act shall be exempt from all inheritance or death taxes, and the income interest and capital gains thereon shall not be subject to the income tax laws of this state.  Persons owning or holding the obligations, securities and evidences of indebtedness or their heirs, devisees, successors or assigns shall not be required to pay to the State of Oklahoma income tax upon the profits and capital gains upon the obligations, securities and evidences of indebtedness.

Amended by Laws 1985, c. 353, § 5, emerg. eff. July 30, 1985.

§821275.  Rates and charges  Disposition of revenues.

A.  Districts formed pursuant to this act shall be operated without profit, but the rates, revenues, fees, rents or other charges for water or sewage services or facilities, supplies, equipment or other services furnished by the water district shall be sufficient at all times:

1.  To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its affairs and the principal of and interest on the obligations issued or assumed by the district in the performance of the purposes for which it was organized; and

2.  For the creation of adequate reserves.

B.  The revenues of the district shall be devoted, first, to the payment of operating and maintenance expenses and the principal and interest on outstanding current obligations, and, thereafter, to such reserves for additional improvements, new construction, depreciation and contingencies as the board of directors may from time to time prescribe.

C.  Revenues not required for the purposes set forth in subsection B of this section shall be returned from time to time to the customers or public agency members of the district on a pro rata basis, according to the amount of business done with each customer or public agency member during the period for which such return is made, either in cash, in abatement of current charges for water, or otherwise as the board determines; such return may be made by way of a general rate reduction to customers or public agency members if the board so elects.

Amended by Laws 1985, c. 353, § 6, emerg. eff. July 30, 1985.

§821276.  Annexation of additional territory.

Additional territory may be annexed to and embraced by a district established and operating under this act by the addition of new public agencies as members of the interlocal agreement, and appropriate amendment and, without further review by any agency or office, filing as required by Section 1005 of Title 74 of the Oklahoma Statutes.

§821277.  Annual written report.

Within sixty (60) days after the close of each calendar year any water district organized and in operation under this act shall make a written report to the Oklahoma Water Resources Board at its office and shall include the following:

1.  The total volume of water contracted for from the reservoir or reservoirs located within the district.  Measurement may be made either in gallons or acrefeet, whichever is most convenient to the district.

2.  A complete report of the finances, assets and liabilities of the district.

3.  Any other information that the Board may require from time to time which will be helpful to it in assisting said district in the development of industry to utilize the water available for beneficial use.  Laws 1972, c. 249, Section 12.

Laws 1972, c. 249, § 12.

§821278.  Dissolution of district.

A regional water district may be dissolved by the district court for the county in which fifty percent (50%) or more of the real property of the district is located upon application for that purpose filed by a majority of the members of the board of directors of such district.  The application or petition shall be in writing and shall set forth either that the purpose or purposes for which the district was created have not been achieved and that there is little likelihood that such purpose or purposes will be achieved within the next three (3) years, or that no plan for achieving the purpose or purposes has been prepared and that there is little likelihood that such a plan will be prepared within the next three (3) years, or both, and request a hearing on such application or petition be set.  The application must be signed by a majority of members of the board of directors.  Said application or petition shall be filed with the clerk of the district court.

If the judge of the district court is satisfied that the application or petition conforms to the provisions of this section, he shall order the clerk of said court to give notice by publication of the pendency of the application or petition, setting the time and place of the hearing thereon.  Said notice shall be given in each county affected by the district.  The time of hearing shall not be less than sixty (60) days from the date of the first publication. Any person affected by the proposed dissolution of said district who desires to object to the dissolution of said district shall, before the date set for the application to be heard, file his objections and state the reasons why such district should not be dissolved.

Upon said hearing, if the court finds from the evidence presented that the application has been signed by a majority of the members of the board of directors and that the purpose or purposes for which the district was created has not been achieved and that there is little likelihood that such purpose or purposes will be achieved within the next three (3) years, or that no plan for achieving the purpose or purposes has been prepared and that there is little likelihood that such a plan will be prepared within the next three (3) years, or both, the court shall enter an order directing said district to be dissolved and its lands or other property released.

Upon such order, the directors shall immediately notify all persons having claims against the district of such action and shall adjust, settle, and pay all claims, and dispose of all property of the district.

After all the property of the district has been disposed of and all of its obligations have been paid, the directors of the district shall file an affidavit with the clerk of the district court.  The affidavit shall state that the district has disposed of its property, has paid all of its obligations and shall describe the lands or property to be released from the district.  The court shall then declare said district dissolved and its lands and property released.

The board of directors of the district shall then file a certificate of dissolution in the office of the county clerk of each county in which the district is located.  The certificate shall state that the district has disposed of its property, has paid all of its obligations, has been dissolved and shall describe the lands or other property released from the district.

Amended by Laws 1985, c. 353, § 16, emerg. eff. July 30, 1985.

§821279.  Inactive districts.

If a district is inactive, the judge of the district court for the county in which fifty percent (50%) or more of the real property of the district is located may designate a board of directors who shall act with the same authority in dissolving the district as if they had been appointed members of the district pursuant to Section 1268 of this title.

Amended by Laws 1985, c. 353, § 17, emerg. eff. July 30, 1985.

§821280.  District property.

The district shall hold title to its property in its corporate name for the uses and purposes of the district.  The formation of a district shall not transfer water rights to the district.  Any district which contracts with the State of Oklahoma or the United States may convey district property, with or without consideration, if such property is needed by the State of Oklahoma or the United States in connection with the construction, operation or maintenance of a project similar in purpose to that for which the district was organized.  Laws 1972, c. 249, Section 15.

Laws 1972, c. 249, § 15.

§821281.  Conflict of interest.

Except for contracts of employment, directors and employees shall not have a financial interest, directly or indirectly, in any contract entered into by the district.  Directors and employees shall not receive any bonus, gratuity or bribe.  They shall not spend funds of the district, directly or indirectly, for political purposes or political educational purposes, shall not engage in political campaigns in the name of the district, and shall not permit any property of the district to be used for any such purpose.  Any violation of this section shall be a felony and shall work a forfeiture of office or employment and shall be punishable by a fine not exceeding Five Hundred Dollars ($500.00), or by imprisonment in the State Penitentiary not exceeding five (5) years, or both.

Added by Laws 1972, c. 249, § 16.  Amended by Laws 1985, c. 353, § 8, emerg. eff. July 30, 1985; Laws 1997, c. 133, § 596, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 432, eff. July 1, 1999.

NOTE:  Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 596 from July 1, 1998, to July 1, 1999.

§821282.  Joining and withdrawing from district  Consent to provide certain services  Purchase of certain facilities.

A.  Once a district has been organized under this act, any one or more public agencies not joining in the original organization agreement may subsequently join the district by becoming a signatory to the interlocal agreement.  A public agency, by act of its governing body, may withdraw from a district after it is organized; however, such withdrawal shall not impair the rights of the district or other person in any contract, pledge of revenues or other financial obligation to which the public agency is a party.  Such withdrawal may only be permitted by the board if rights of the district, other public agency members and holders of any obligations, contractual or otherwise, can be adequately protected by the authority or any settlement agreed upon with the withdrawing public agency.

B.  A district may not provide water, sewage or any other services to an existing public agency or to persons within the geographic boundaries of an existing public agency which provides water or sewage services without the consent of the public agency, which consent shall be given by action of its governing body.  In case of annexation of district territory by a municipality which is not a member of the district, the municipality may purchase at the appraised value the district's water and sewage facilities except those facilities necessary for the operation of the remainder of the district.

Added by Laws 1985, c. 353, § 9, emerg. eff. July 30, 1985.

§821283.  Contracts and agreement for purchase of district services or products.

A.  In order to accomplish the purposes of this act, any public agency, subject to any applicable restrictions of Article X, Sections 17, 26 and 27 of the Constitution of the State of Oklahoma, may enter into and carry out contracts and agreements for the purchase from the district of water, sewage and any other services or products of the district.

B.  Each such contract and agreement for the provision of water, sewer or any other services to an existing public agency shall be for such period and shall contain such other terms, conditions and provisions, not inconsistent with the provisions of this act, as the board of directors shall approve.

C.  Each such contract and agreement may be pledged by the district to secure its obligations and may provide that if one or more public agencies defaults in the payment of its obligations under such contract and agreement, the remaining public agencies having such contracts and agreements shall be required to pay for and shall be entitled proportionately to use or otherwise dispose of the products and services which were to be purchased by the defaulting public agency.

D.  Each such contract and agreement shall be a limited obligation of a public agency payable from and may be secured by a pledge of and lien and charge upon, all or any part of the revenue derived or to be derived from the ownership and operation of its own water or sewage facility or system and, if so provided in such contract or agreement, shall be an expense of operation and maintenance thereof and shall not constitute an indebtedness of the public agency for the purpose of any statutory limitation.

E.  Nothing in this act shall be construed to preclude a public agency from appropriating and using revenues received in any year to make payments due or to comply with covenants to be performed during that year under any contract or agreement entered into as contemplated in this act.

F.  Any such contract or agreement may include provisions for the sale of services of a particular project or activity or for the sale of services generally without regard to a specific project or activity, or for the supply of a specific quantity of water or other specific services, or a percentage thereof, or for the supply of water or other services based upon the requirements of the purchaser and on such other items and conditions as the board of directors and the contracting or agreeing party deem appropriate.

G.  In the event of any failure or refusal on the part of the public agency to perform punctually any covenant or obligation contained in any such contract, the district may enforce performance by any legal or equitable process, including specific performance.

Added by Laws 1985, c. 353, § 10, emerg. eff. July 30, 1985.

§821284.  Issuance and sale of bond obligations.

A.  The district may from time to time issue its obligations in such principal amounts as the district shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers and to pay for any costs or expenses of the district incident to and necessary or convenient to carry out its corporate purposes and powers.

B.  Every issue of obligations of the district shall be payable out of the revenues or funds of the district, subject to any agreements with the holders of particular obligations pledging any particular revenues or funds.  The district may issue such types of obligations as it may determine, including obligations as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to the products and services thereof, or from one or more revenue producing contracts made by the district with any person, or public agency, or its revenues generally.  Any such obligations may be additionally secured by a pledge or assignment of any revenue producing contracts made by the district with any person or of any grant, subsidy or contribution from any person or a pledge of any income or revenues, funds or monies of the district from any source whatsoever.

C.  All obligations of the district shall have all the qualities of negotiable instruments under the laws of the state.

D.  Obligations of the district shall be authorized by a resolution of the board of directors adopted by at least threefourths (3/4) of the members of the Board as constituted. Obligations shall bear interest at a rate not exceeding a rate of fourteen percent (14%) and may be executed or issued under such contract or under a trust indenture, bond resolution, or other security or contractual agreement, in one or more series, and shall bear such date or dates, mature at such time or times which may be fixed or may change at such time or times and in accordance with a specified formula or method of determination, be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the state, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the bond resolution, trust indenture or other security or contractual agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities or other terms of obligations of eligible public agencies or private persons.  Any bond obligations shall be sold at par, in such manner as the board of directors shall determine, at public sale.  The board of directors may also authorize bonds to be issued and sold from time to time and delegate to such officer or agent of the district as the board of directors shall select the power to determine the time and manner of sale and the maturities of such bonds, which may be fixed or may vary at such time or times and in accordance with a specified formula or method of determination, and such other terms and conditions, as may be deemed appropriate by the officer or agent of the district designated by the board of directors.  However, the amounts and maturities of such bonds shall be within the limits prescribed by the board of directors in its resolution delegating such officer or agent the power to authorize the sale and issuance of such bonds.

E.  Pending preparation of definitive obligations, the district may issue temporary obligations which shall be exchanged for the definitive obligations.

F.  Obligations of the district may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this act.  G.  1.  At least five (5) business days prior to delivery of and payment for any bond obligations, there shall be filed with the Attorney General of the State of Oklahoma and the Secretary of State a preliminary copy of the official statement, prospectus or other offering document pertaining to the issuance; within fifteen (15) business days after the sale or sales of said bond obligations, there shall be filed with the Attorney General of the State of Oklahoma, the Secretary of State and the Oklahoma Securities Commission a copy, in final form, of the official statement, prospectus or other offering document.  If no official statement, prospectus or other offering document is used in connection with the sale of such bond obligations, in lieu thereof, there shall be filed a copy of the draft and final proceedings of the district authorizing the sale and issuance of such bond obligations.  Within fifteen (15) business days after the sale or sales of said bonds, the district shall file with the Attorney General a copy of all transcripts of proceedings of the district and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of the bond obligations.  The bond resolution, trust indenture or other security or contractual agreement under which any bonds are issued shall constitute a contract with the holders of the bond obligations and may contain such provisions as the board of directors and holders of obligations agree to.

2.  a. Within ten (10) business days after receipt of transcripts of all proceedings of the district and all resolutions passed and actions taken by it in connection with the authorization, issuance and sale of bond obligations, the Attorney General of the State of Oklahoma shall examine and approve or disapprove all of such proceedings and, if he finds such bond proceedings and sale to be constitutional and lawful, shall execute a certificate and file such certificate of record in the office of the Secretary of State.  Such certificate shall be in substantially the following form:

I have examined all proceedings had in connection with the issuance of the ___________ Regional Water District bonds in the aggregate principal amount of $___________, dated ________, authorized and sold pursuant to ____________, and find said proceedings and sale to be constitutional, lawful and regular in all particulars and that said bonds will be valid obligations of the ________ Regional Water District. Unless suit thereon shall be brought in the Supreme Court of Oklahoma within thirty (30) days from the date of this certificate, said bonds shall be incontestable for all purposes.

_________________   ________________________________

Date Attorney General of Oklahoma

b. Upon the filing of such certificate, bonds issued pursuant to proceedings so examined by the Attorney General shall be incontestable for all purposes upon the expiration of thirty (30) days from the date of such certificate, unless suit be brought in the Supreme Court of Oklahoma prior to the expiration of said period.  A facsimile of such Attorney General's certificate shall appear on each bond so issued. Failure of the Attorney General to approve or otherwise act as required herein shall, for all purposes, be deemed an approval of such proceedings and a waiver of the requirement for his certification.  In the absence of an express certification, the thirtyday period for the filing of suit in the Supreme Court of Oklahoma shall commence upon the eleventh day following receipt of the transcript of proceedings of the district in the office of the Attorney General.  The Supreme Court of Oklahoma is hereby vested with exclusive jurisdiction over any litigation involving the validity of any bonds issued under the provisions of this act.

H.  Except as provided for in subsection G of this section, any pledge of revenues, securities, contract rights or other personal property made by the district pursuant to this act shall be valid and binding from the date the pledge is made.  The revenues, securities, contract rights or other personal property so pledged and then held or thereafter received by the district or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district without regard to whether such parties have notice thereof. The bond resolution, trust indenture, security agreement or other instrument by which a pledge is created need not be filed or recorded in any manner.

I.  The principal of, premium, if any, and interest upon any bond obligations issued by the district shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this act.  The bond obligation shall contain a statement that it constitutes an obligation of the district, that the principal thereof, premium, if any, and interest thereon are payable solely from revenues or funds of the district and that neither the state nor any political subdivision thereof, nor any public agency which has contracted with the district, is obligated to pay the principal of, premium, if any, or interest on the bond obligations and that neither the faith and credit nor the taxing power of the state or any such political subdivision thereof or of any such public agency is pledged to the payment of the principal of, premium, if any, or the interest on the bond obligations.

Added by Laws 1985, c. 353, § 11, emerg. eff. July 30, 1985.

§821285.  County sales tax revenues  Application to facilities.

A.  Any county of this state, the territorial limits of which are totally within the boundaries of a regional water district organized under the provisions of this act, and which is qualified to levy a county sales tax pursuant to the provisions of Sections 1370, 1371 and 1372 of Title 68 of the Oklahoma Statutes, may, by a majority vote of its board of county commissioners, deem water facilities and sewer facilities, as defined in this act, to be capital improvements.

B.  Any county of this state qualified under subsection A of this section which follows the proscriptions mandated in Sections 1370, 1371 and 1372 of Title 68 of the Oklahoma Statutes, may use a portion not to exceed forty percent (40%) of the proceeds of said county sales tax to contract with the regional water district for the specific purpose of financing such planning and capital costs, or reimbursing such planning and capital costs as are properly associated with the construction, erection, purchase or acquisition of plants, buildings, works, property rights, transportation and distribution lines, facilities or equipment of systems necessary to transport, distribute, sell, furnish, treat, store and dispose of water or sewage by the district.

C.  Any sales tax levied pursuant to Sections 1370, 1371 and 1372 of Title 68 of the Oklahoma Statutes and approved by a majority of the registered voters of the county voting thereon shall be, and is herein declared to be a county tax; however, nothing in this act shall prohibit the board of county commissioners of any county qualified under the provisions of subsections A and B of this section from specifying, in advance of an election called to approve the imposition of said tax, that the intended use and purpose of a portion of the proceeds of such levy are to be contractually obligated to the district.

Added by Laws 1985, c. 353, § 12, emerg. eff. July 30, 1985.

§821286.  Annual audit, report and meeting.

A.  The board shall cause to be prepared by an independent certified accountant an annual certified audit of the funds, assets, books and records of the district.  The audit shall be completed and filed after the close of each fiscal year of the district.  A copy of the audit shall be filed with the State Auditor and Inspector, the district and with each of the public agency members of the district within nine (9) months after the close of the district's fiscal year. The audit shall be conducted in conformance with applicable generally accepted auditing standards.

B.  The board shall also cause to be prepared an annual report on the activities of the district to be filed, at the same time as the district's audit is filed, with each of the public agency members of the district.  A copy of the annual report shall also be filed with the State Board and the State Department of Health.

C.  The board shall call an annual meeting for representatives of each of the member public agencies for the purpose of reviewing the audit and annual report prepared in accordance with this section.  At least twenty (20) days' notice shall be given to the clerk or secretary of each member public agency prior to the date of the meeting.

Added by Laws 1985, c. 353, § 13, emerg. eff. July 30, 1985.

§821287.  Applicable statutory provisions.

A.  The following statutory provisions shall be applicable to the operations and governance of a district organized under this act:

1.  The Oklahoma Open Meeting Act;

2.  Section 24 of Title 51 of the Oklahoma Statutes pertaining to public records; and

3.  The Public Competitive Bidding Act of 1974.

B.  The district shall also comply with any applicable review or reporting requirements of a state or federal regulatory agency as to water or sewage activities, facilities or plans.

Added by Laws 1985, c. 353, § 14, emerg. eff. July 30, 1985.

§821288.  Exemption from Corporation Commission jurisdiction.

A district organized under this act shall be exempt in any and all respects from the jurisdiction or control of the Oklahoma Corporation Commission.

Added by Laws 1985, c. 353, § 15, emerg. eff. July 30, 1985.

§821324.1.  Short title.

This act may be cited as the "Rural Water, Sewer, Gas and Solid Waste Management Districts Act." Laws 1972, c. 254, Sec. 1;  Laws 1975, c. 170, Sec. 1.

Laws 1972, c. 254, § 1; Laws 1975, c. 170, § 1, emerg. eff. May 21, 1975.

§821324.2.  Definitions.

As used in this act unless the context clearly requires otherwise:

1.  "District" means a public nonprofit water district, a nonprofit sewer district, a public nonprofit natural gas distribution district or a nonprofit solid waste management district or a district for the operation of all or a combination of waterworks, sewage facilities, natural gas distribution facilities and solid waste management systems, created pursuant to this act;

2.  "Board" means the governing body of a district;

3.  The terms "board of county commissioners" and "county clerk" shall mean, respectively, the board of county commissioners and county clerk of the county in which the greatest portion of the territory of any proposed rural water district, rural sewer district, rural natural gas distribution district or rural solid waste management district is located;

4.  "Corporation" means a not-for-profit corporation organized:

a. pursuant to the provisions of the Oklahoma General Corporation Act for a purpose not involving pecuniary gain to its shareholders or members, paying no dividends or other pecuniary remuneration, directly or indirectly to its shareholders or members as such and having no capital stock, and

b. for the purpose of developing and providing rural water supplies to serve rural residents.

5.  "Rural resident" means any natural person, firm, partnership, association, corporation, business trust, federal agency, state agency, state or political subdivision thereof, municipality of ten thousand (10,000) persons or less, or any other legal entity, owning or having an interest in lands within the rural area located within the boundaries of the district;

6.  "Rural area" means any area lying outside the corporate limits of any municipal corporation and includes any areas of open country, unincorporated communities, and, with the consent of the governing body thereof by ordinance duly adopted, may include the area within the corporate limits of any municipality having a population of less than ten thousand (10,000) persons according to the last decennial census, when said municipality is one of the petitioners for creation of a district or for the annexation of additional territory as provided by Section 1324.13 of this title; provided, further, that when a water, sewer, natural gas or solid waste management district is totally within the municipal city limits of a city with ten thousand (10,000) population or less, the board of directors of the sewer, natural gas, water or solid waste management district shall be the governing body of the town.  Provided, further, that when a city or town with a population of ten thousand (10,000) or less receives the majority of its water from a rural water, natural gas, sewer or solid waste management district, any resident of said city or town shall be eligible to serve on the board of directors.  Provided, further, that areas lying within the corporate limits of any municipality having a population of more than ten thousand (10,000) persons according to the last decennial census may be included in a water, sewer, natural gas or solid waste management district with the consent of the governing body by ordinance duly adopted when such water, sewer, natural gas or solid waste services are not and cannot be provided in a reasonable time by other sources;

7.  "Benefit unit" means a legal right to one service connection to the district's facilities and to participate in the affairs of the district;

8.  "Participating member" means any rural resident who has subscribed to one or more benefit units;

9.  "Sewage facilities" means the necessary facilities of collection, transportation, storage, treatment or processing and disposal or release of sewage;

10.  "Solid waste management system" means the entire process of collection, transportation, storage, processing and disposal of solid wastes;

11.  "Water works" means the necessary facilities from the initial source to the place for consumer utilization, and includes supply, storage, treatment, transportation and distribution;

12.  "Solid waste" means all putrescible and nonputrescible refuse in solid or semisolid form including, but not limited to, garbage, rubbish, ashes or incinerator residue, street refuse, dead animals, demolition wastes, construction wastes, solid or semisolid commercial and industrial wastes and hazardous wastes including explosives, pathological wastes, chemical wastes, herbicide and pesticide wastes; and

13.  "Gas distribution facilities" means the necessary facilities from the initial source to the place for consumer utilization and includes supply, transportation and distribution.

Added by Laws 1972, c. 254, § 2.  Amended by Laws 1975, c. 170, § 2, emerg. eff. May 21, 1975; Laws 1981, c. 117, § 1, emerg. eff. April 28, 1981; Laws 1994, c. 175, § 1, eff. Sept. 1, 1994.

§821324.3.  Purpose of districts  Organization.

Public nonprofit rural water districts, public nonprofit rural sewer districts, public nonprofit natural gas distribution districts and public nonprofit rural solid waste management districts may be organized under this act for the purpose of developing and providing an adequate rural water supply, gas distribution facilities, sewage disposal facilities and solid waste management system to serve and meet the needs of rural residents within the territory of the district.  The board of county commissioners of each county in this state shall have the power and it shall be their duty, upon a proper petition being presented, to incorporate and order the creation of rural water, sewer, gas and solid waste management districts in the manner hereinafter provided.  Laws 1972, c. 254, Sec. 3; Laws 1975, c. 170, Sec. 3.

Laws 1972, c. 254, § 3; Laws 1975, c. 170, § 3, emerg. eff. May 21, 1975.

§821324.4.  Petition for incorporation of petition  Contents.

Any two or more owners of lands may file with the county clerk a petition addressed to the board of county commissioners praying for the incorporation of a district under the provisions of this act.  The petition shall give a legal description of the lands owned by the petitioners and other lands which the petitioners propose to be incorporated into the proposed district and shall state:

1.  That the rural residents within such territory are without an adequate water supply, sewage facilities, gas distribution facilities or solid waste management system to meet their needs;

2.  That the construction, installation, improvement, maintenance and operation of all or any combination of water works, sewage facilities, gas distribution facilities and solid waste management systems are necessary to provide an adequate water supply, sewage facilities, gas distribution facilities or solid waste management system to serve rural residents of the district;

3.  That such improvements or works will be conducive to and will promote the public health, convenience and welfare; and

4.  That there is sufficient water available for purchase or available for appropriation by the Oklahoma Water Resources Board to serve the needs of the district.  Attached to said petition shall be an accurate map or plat of the proposed territory to be embraced within the district showing the location of said territory by reference to sections or portions thereof and the township and range wherein the same are located.  Laws 1972, c. 254, Sec. 4; Laws 1975, c. 170, Sec. 4.

Laws 1972, c. 254, § 4; Laws 1975, c. 170, § 4, emerg. eff. May 21, 1975.

§821324.5.  Notice of filing and pendency of petition  Public hearing  Notice of hearing.

Whenever a petition as provided in the preceding section is filed with the county clerk, he shall thereupon give notice to the county commissioners of the filing and pendency of said petition, whereupon, if the petition proposes the creation of a water district, the county commissioners shall immediately determine from the Oklahoma Water Resources Board whether or not there is water available to adequately serve the proposed district, and the county commissioners shall forthwith enter their order setting a public hearing upon said petition for a day certain and directing the county clerk to give notice of said hearing by legal publication for two (2) consecutive weeks in a newspaper published in each county containing lands embraced within the boundaries of the proposed district.  Said newspapers must have a general circulation in the county of publication.  Provided, however, if there is a county in which there is no newspaper of general circulation published, notice of such hearing shall be given by posting in five public places within said county, one of which shall be the county courthouse. Such notice shall contain:  a brief and concise statement describing the purpose of such hearing; a description of the territory to be embraced within said district; a notice to all persons residing or owning property and incorporated municipalities within the proposed district that they may appear upon the date and at the time and place of said hearing to show cause, if any there be, why said petition should not be granted; and a notice to all rural residents of the proposed district that, if said district shall be ordered created, an organizational meeting to elect a board of directors and officers and to adopt bylaws will be held immediately following the entry of the order creating said district. In addition, the county clerk shall, at least ten (10) days before the date fixed for said hearing, give or send by registered or certified mail notice thereof to each of the petitioners.  Laws 1972, c. 254, Sec. 5; Laws 1975, c. 170, Sec. 5.

Laws 1972, c. 254, § 5; Laws 1975, c. 170, § 5, emerg. eff. May 21, 1975.

§821324.6.  Duties of board of commissioners at hearing  Declaration of incorporation.

At the time and place set for the hearing and consideration of the petition, it shall be the duty of the board of county commissioners to determine:

1.  Whether proper notice of the hearing has been given as required by Section 1324.5 of this title;

2.  Whether the rural residents of the area described in the petition are without an adequate water supply, sewage facilities, gas distribution facilities or solid waste management system to meet their needs;

3.  Whether the construction, installation, improvement, maintenance and operation of all or a combination of water works, sewage facilities and solid waste management systems are necessary to provide an adequate water supply, sewage facilities, gas distribution facilities or solid waste management system to serve rural residents of the district;

4.  Whether such improvements or works will be conducive to and will tend to promote the public health, convenience and welfare;

5.  The area which should be included in the district; and

6.  Whether there is sufficient water available for purchase or available for appropriation by the Oklahoma Water Resources Board. If, upon such consideration, it shall be found that such petition is in conformity with the requirements of this act, and that such a district should be created the board of county commissioners shall thereupon immediately declare the land described in the petition or any part thereof to be incorporated as a district under the name of "Rural Water and/or Sewer and/or Gas and/or Solid Waste Management District No. _______, _______________ County, Oklahoma" (inserting number in order of incorporation and name of county) and thereupon the district shall be a body politic and corporate and an agency and legally constituted authority of the State of Oklahoma for the public purposes set forth in this act. The board of county commissioners shall thereupon enter upon its records full minutes of such hearing, together with its order creating the rural district under said corporate name for the purposes of this act.  Such districts shall not be political corporations or subdivisions of the state within the meaning of any constitutional debt limitations, nor shall said districts have any power or authority to levy any taxes whatsoever or make any assessments on property, real or personal. Laws 1972, c. 254, Sec. 6; Laws 1975, c. 170, Sec. 6.

Laws 1972, c. 254, § 6; Laws 1975, c. 170, § 6, emerg. eff. May 21, 1975.

§821324.7.  Board of directors  Bylaws.

Immediately following the incorporation of the district by the board of county commissioners, there shall be a special meeting of the owners of land within any such district to select from their number a board of directors and to adopt bylaws for governing and administering the affairs of the district.  The number of members of said board, not to exceed nine, shall be determined by a majority vote of those owners of land present.  Any original director who shall fail to subscribe to one or more benefit units and pay the established unit fee for each unit to which he subscribes within thirty (30) days after entry in the minutes of the board of a declaration of availability of such benefit units for subscription shall forfeit his office.  Those owners of land present at such special meeting may adopt and amend any of such proposed bylaws and may propose or adopt additional or other bylaws.  Such bylaws may be amended at any annual or special meeting of the participating members of the district.  Laws 1972, c.  254, Section 7.

Laws 1972, c. 254, § 7.

§821324.8.  Filing of water purchase contracts.

When a water purchase contract has been executed, the board of directors shall either file a copy of the water purchase contract with the Oklahoma Water Resources Board or file an application for appropriation of water with the board.  Laws 1972, c. 254, Section 8.

Laws 1972, c. 254, § 8.

§821324.9.  Board as governing body  Meetings  Vacancies  Rules and regulations  Records.

The board shall be the governing body of the district and shall meet annually on a date prescribed by the bylaws and at such other times as may be determined by the board or upon call by the chairman or any two (2) members of the board.  Vacancies on the board shall be filled for the unexpired term, and until such appointee's successor is elected and has qualified, by appointment by the remaining members of the board.  The board shall adopt such rules and regulations in conformity with the provisions of this act and the bylaws of the district as are deemed necessary for the conduct of the business of the district.  It shall be the duty of the secretary to cause an entry to be made upon its records showing all of its minutes, decisions and orders made pursuant to the provisions of this act.  Laws 1972, c. 254, Section 9.

Laws 1972, c. 254, § 9.

§82-1324.10.  Powers of district.

A.  Every district incorporated hereunder shall have perpetual existence, subject to dissolution as provided by the Rural Water, Sewer, Gas and Solid Waste Management Districts Act, and shall have power to:

1.  Sue and be sued, complain and defend, in its corporate name;

2.  Adopt a seal which may be altered at pleasure, and to use it, or a facsimile thereof, as required by law;

3.  Acquire by purchase, lease, gift, or in any other manner, and to maintain, use, and operate any and all property of any kind, real, personal, or mixed, or any interest therein; and to acquire and own water rights or rights to natural gas under the laws of this state, and to construct, erect, purchase, lease as lessee and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange and mortgage plants, buildings, works, machinery, supplies, equipment, apparatus, facilities, property rights and transportation and distribution lines, facilities, equipment or systems necessary to transport, distribute, sell, furnish and dispose of water or gas, and either subsequent to, or in connection with, the installation of water distribution, sewage facilities, gas distribution facilities or solid waste management system, to construct, operate and maintain sewage disposal facilities or solid waste management system to serve the users of the district.  Provided, all projects of the district shall be selfliquidating, and the costs of construction shall be payable solely from the income, revenues, and properties of the district, and all property, assets and revenues of the district shall constitute a special fund for the accomplishment of the purposes and objectives of the Rural Water, Sewer, Gas and Solid Waste Management Districts Act;

4.  Borrow money and otherwise contract indebtedness for the purposes set forth in this act, and, without limitation of the generality of the foregoing, to borrow money and accept grants from the United States of America, or from any corporation or agency created or designated by the United States of America, and, in connection with such loan or grant, to enter into such agreements as the United States of America or such corporation or agency may require; and to issue its notes or obligations therefor, and to secure the payment thereof by mortgage, pledge or deed of trust on all or any property, assets, franchises, rights, privileges, licenses, rightsofway, easements, revenues, or income of the said district;

5.  Make bylaws for the management and regulation of its affairs;

6.  Appoint officers, agents and employees, to prescribe their duties and to fix their compensation; and to employ such common and skilled labor and professional and other services as may be necessary to the proper performance of such work or improvement as is proposed to be done within any such district, and the maintenance thereof;

7.  Sell or otherwise dispose of any property of any kind, real, personal, or mixed, or any interest therein, which shall not be necessary to the carrying on of the business of the district;

8.  In connection with the acquisition, construction, improvement, operation or maintenance of its transportation, and distribution lines, system, equipment, facilities or apparatus, use any street, road, alley or highway which is owned or held by the state, or any political subdivision.  The location of sewer, gas or water lines or other facilities connected with the water, sewer, gas or solid waste management district in such streets, roads, alleys or highways, must be concurred in by the governing or appropriate bodies of the cities, counties or state, which have jurisdiction over said property.  The district plans for locating lines shall comply with the written specifications for location of lines and facilities as set forth by the governing body of the county for property within their jurisdiction.  If the governing body of the county does not have written specifications for location of lines and facilities for property within their jurisdiction, they shall concur with the district plans or provide the district with an alternative plan.  The governing body of any such city, county or state agency may require that if a district attaches a gas line to any bridge, underpass or overpass, that such district furnish liability insurance in an amount to be determined by the governing body, covering damage which may be occasioned to such bridge, underpass or overpass, as a result of fire or explosion originating from said gas line.  Provided that the relocation or rearrangement of any public utility's or common carrier's facilities of service required to be made to permit or accommodate installation or maintenance of a district's facilities on, across or under any such publicly owned or held real property or interest therein shall be performed at the sole cost of the district;

9.  Make any and all contracts necessary or convenient for the exercise of the powers of the district;

10.  Fix, regulate and collect rates, fees, rents or other charges for water, gas and any other facilities, supplies, equipment or services furnished by the district.  Said rates shall be just, reasonable and nondiscriminatory;

11.  Do and perform all acts and things, and to have and exercise any and all powers as may be necessary, convenient or appropriate to effectuate the purposes for which the district is created;

12.  Buy from or sell water or gas to any municipality, or to another district created under this act, or to any other legal entity engaged in the distribution and storage of water or gas, provided quantities of water sold do not exceed any vested right of appropriation granted by the Oklahoma Water Resources Board;

13.  Enter into contracts with the United States of America, or any agency thereof, or the state, or any political subdivision or agency thereof, for the construction, operation and maintenance of structures needed to provide water storage to meet present and future anticipated needs and demands of the district;

14.  Enter into contracts jointly with any other district, municipality, city or town, the state, the United States of America, or any governmental agency, for the purpose of purchasing water, constructing, acquiring, operating water facilities or purchasing or leasing reservoir space;

15.  Enter into contracts for fire protection and to construct, enlarge, extend or otherwise improve community facilities providing essential services to rural residents, including, but not limited to, fire protection, ambulance service, community centers and outdoor recreational facilities; and

16.  Have and exercise the right of eminent domain in the same manner and according to the procedures provided for in Sections 51 through 65 of Title 66 of the Oklahoma Statutes, provided, that the use of said eminent domain provisions, shall be restricted to the purpose of developing and providing rural gas distribution, water works and sewage disposal facilities.  Provided, however, no personal or real property, easement or rightofway of any utility may be acquired by eminent domain.

B.  No district organized hereunder shall sell or export water or gas pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act outside of the state without consent of the Legislature.

C.  Appropriative rights to water held by the district shall not be alienated or encumbered apart from the alienation or encumbrance of the facilities of the district.

D.  The board of directors shall, on or before July 1 of each year, file with the county clerk of each county in which any part of said district is located, an annual report for the preceding calendar year.  Such report shall list all monies collected and all monies disbursed during said calendar year.  Said report shall also specify any and all indebtedness outstanding at the end of the calendar year.

Added by Laws 1972, c. 254, § 10.  Amended by Laws 1975, c. 170, § 7, emerg. eff. May 21, 1975; Laws 1980, c. 38, § 1, emerg. eff. March 26, 1980; Laws 1986, c. 53, § 2, eff. Nov. 1, 1986; Laws 1987, c. 124, § 2; Laws 1991, c. 59, § 1, emerg. eff. April 10, 1991; Laws 1997, c. 172, § 1, emerg. eff. May 7, 1997; Laws 2001, c. 221, § 1, emerg. eff. May 21, 2001.

§821324.11.  Revenues.

A.  Rural water, sewer, gas and solid waste management districts formed pursuant to this act shall be operated without profit, but the rates, fees, rents or other charges for water, gas and other facilities, supplies, equipment or services furnished by the district shall be sufficient at all times:

1.  To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its affairs and the principal of and interest on the obligations issued or assumed by the district in the performance of the purposes for which it was organized; and

2.  For the creation of adequate reserves for the retirement of indebtedness, maintenance and other purposes necessary and expedient  to meeting all obligations of the district.

B.  The revenues of the district shall be devoted, first, to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations, and, thereafter, to such reserves for improvements, retirement of indebtedness, new construction, depreciation and contingencies as the board of directors may from time to time prescribe.

C.  Rates shall be reviewed and adjusted as deemed necessary by the board of directors to ensure that revenues will be adequate for, but not exceed, the amounts required for the purposes provided for in subsection B of this section.

Amended by Laws 1982, c. 28, § 1, operative July 1, 1982.

§821324.12.  Benefit units.

Plans, specifications, proposed operating budget, schedules of unit fees and benefit units, rules and regulations, estimates of cost for any proposed improvement authorized by this act shall be filed with the secretary of the district.  The total benefits of any such improvement shall be divided into a suitable number of benefit units.  Upon determining a schedule of benefit units and unit fees, the board of directors shall cause a declaration of availability of such units for subscription to be entered in its minutes and except for residents of cities and towns as provided in paragraph 5 of Section 1324.2 of this title any individual who fails to become a participating member within thirty (30) days thereafter shall not be eligible to hold office as a director, nor shall any individual, firm, partnership, association, or corporation which fails to become a participating member within ninety (90) days after such declaration be qualified to participate at any meeting or vote at any election held thereafter unless such individual, firm, partnership, association, or corporation shall thereafter become a participating member.  Each landowner within the district shall subscribe to a number of such units in proportion to the extent he desires to participate in the benefits of the improvements.  As long as the capacity of the district's facilities permits, participating members of the district may subscribe to additional units upon payment of a unit fee for each such unit.  Owners or tenants of land located within the district who are not participating members may subscribe to such units as the Board in its discretion may grant, and upon payment of the unit fee for each such unit shall be entitled to the same rights as original participating members.

Added by Laws 1972, c. 254, § 12.  Amended by Laws 1981, c. 117, § 2, emerg. eff. April 28, 1981; Laws 1994, c. 175, § 2, eff. Sept. 1, 1994.

§821324.13.  Annexation of additional territory  Petition.

Lands outside the boundaries of any district which can economically be served by the facilities of the district may be annexed to such district.  Any two or more owners of such lands shall file a petition for annexation with the county clerk addressed to the board of county commissioners, which shall give the legal descriptions of the lands owned by the petitioners and other lands which the petitioners propose to be annexed to such district, and shall state:

1.  The name of the district to which annexation is desired;

2.  That such lands are without an adequate water supply, sewage facilities, gas distribution system or solid waste management system;

3.  That annexation to said district will be conducive to and will promote the public health, convenience and welfare of rural residents in the district; and

4.  That adequate water is available to the district or has been appropriated to the district by the Oklahoma Water Resources Board.  Laws 1972, c. 254, Sec. 13; Laws 1975, c. 170, Sec. 9.

Laws 1972, c. 254, § 13; Laws 1975, c. 170, § 9, emerg. eff. May 21, 1975.

§821324.14.  Notice of filing of annexation petition.

Notice shall be given, as provided in Section 5, of the filing of a petition for annexation fixing the time and place of hearing. Laws 1972, c. 254, Section 14.

Laws 1972, c. 254, § 14.

§821324.15.  Hearing on annexation petition.

At the time and place set for the hearing and consideration of the petition, the board of county commissioners shall ascertain whether proper notice has been given and whether the statements contained in the petition are true.  If true, and if a majority of the members of the Board of the district to which annexation is desired do not object to such statement, the board of county commissioners shall enter into its minutes such findings and shall set forth in said minutes a description of the new boundaries of such district.  Thereafter, owners of land located within the annexed territory shall be entitled to subscribe to such benefit units upon such terms and conditions as the board in its discretion may provide.  Any owner of land located within any territory annexed to a district who shall subscribe to one or more benefit units and comply with terms and conditions provided by the board, shall be entitled to the same rights as participating members. Laws 1972, c. 254, Section 15.

Laws 1972, c. 254, § 15.

§82-1324.16.  Term of office - Annual meeting - Elections - Training workshops - Nepotism.

A.  Except as otherwise provided by law:

1.  The term of office of every member elected to an original board shall be until the date of the annual meeting of the participating members of either the first, second or third year following the year of the incorporation of the district.  Members shall serve until their successors are elected and have qualified.  As nearly as possible, the terms of an equal number of directors on any such board shall expire on each of the dates;

2.  The bylaws of the district shall specify the length of the term of office of its directors, which term shall not exceed six (6) years.  At the annual meeting of each year after the year of the election of the original board members, elections shall be held to elect directors to fill any position on the board, the term of office of which has expired, and any director so elected shall hold office until a successor is elected and has qualified.  A director may be elected to succeeding terms without limitation; and

3.  For the purpose of election of board members and for such other purposes as the bylaws may prescribe, annual meetings of participating members shall be held by each district each year following the year of incorporation of such district.  The board of directors shall cause notice of the time and place of each annual meeting and the purpose thereof to be given to each of its participating members.  Each participating member shall be entitled to a single vote, regardless of the number of benefit units to which the member has subscribed.

B.  1.  A requirement for qualification to serve as a board member for a rural water district or a nonprofit rural water corporation shall be a written pledge that upon election such board member shall attend a minimum of six (6) hours of workshop training to be offered periodically on a regional basis within twelve (12) months following election of such board member, and to be organized by the Oklahoma Water Resources Board in cooperation with the Oklahoma Rural Water Association with the purpose of study and instruction in areas of district financing, law, and the ethics, duties and responsibilities of district board members.  Beginning July 1, 2001, all new and existing board members shall be required to obtain continuing education by attending a minimum of six (6) hours of workshop training every three (3) years.

2.  The district or corporation shall reimburse all reasonable expenses incurred by any board member for attending such training workshop.

3.  To avoid members having to interfere with their jobs or employment, such training sessions may be divided into three-hour segments, and insofar as possible be scheduled for evening sessions.  Technology center school facilities, college facilities or other public facilities may be utilized in all parts of the state for convenience of the members.  Such workshops must be offered within seventy-five (75) miles of the members' residences.

C.  Should any pledging board member fail to attend the workshop training as required in subsection B of this section, he or she shall be deemed ineligible to serve as a board member commencing at the next regularly scheduled meeting of the board following the twelve-month period.  The remaining board members shall select from the membership, as provided by the district or corporation bylaws, another qualified member to fill the vacancy and that person shall pledge to attend the workshop training provided for in this section.  The appointed member shall only serve until the next regularly scheduled election of board members and an election shall be held to fill the unexpired term of the vacated position.

D.  Upon the election of a board member, the provisions of Sections 481 through 487 of Title 21 of the Oklahoma Statutes relating to nepotism shall not prohibit any employee already in the service of the district from continuing in such service or from promotion therein.  Provided, however, the board member related to the employee shall be excused from the board meeting during any discussion of or action taken on any matter that could affect the employment or compensation for employment of such employee.

Added by Laws 1972, c. 254, § 16.  Amended by Laws 1985, c. 16, § 1; Laws 1994, c. 175, § 3, eff. Sept. 1, 1994; Laws 1997, c. 172, § 2, emerg. eff. May 7, 1997; Laws 1997, c. 404, § 6, emerg. eff. June 10, 1997; Laws 2001, c. 160, § 2, emerg. eff. May 1, 2001; Laws 2001, c. 414, § 12, eff. July 1, 2001; Laws 2004, c. 221, § 1, eff. Nov. 1, 2004.

NOTE:  Laws 1997, c. 62, § 1 repealed by Laws 1997, c. 404, § 9, emerg. eff. June 10, 1997.  Laws 2001, c. 33, § 180 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.

§821324.17.  Officers.

The board of directors shall annually elect a chairman, vicechairman, secretary and treasurer for a term of one (1) year and until a successor is elected and has qualified.  Laws 1972, c. 254, Section 17.

Laws 1972, c. 254, § 17.

§82-1324.18.  Duty of chairman - Compensation for services - District audits, reviews or compilations.

A.  It shall be the duty of the chairman of the board of directors to keep in repair such works as are constructed by the district and to operate such works, all as directed by said board.  The chairman and all persons who may perform any service or labor as provided herein shall be paid such just and reasonable compensation as may be allowed by the board of directors and said board shall annually prepare an estimated budget for the coming year, adjust rates, if necessary to produce sufficient revenue required by such budget.

B.  1.  The board of directors of each district with a gross operating revenue of Fifty Thousand Dollars ($50,000.00) or more during a fiscal year shall cause to be prepared, by an independent licensed public accountant or a certified public accountant, an annual financial audit in accordance with generally accepted auditing standards as of the end of each fiscal year.  Copies shall be filed with the State Auditor and Inspector within six (6) months after the close of the fiscal year.

2.  The board of directors of each district with a gross operating revenue of less than Fifty Thousand Dollars ($50,000.00) during a fiscal year shall cause to be prepared an annual review or compilation in compliance with standards promulgated by the American Institute of Certified Public Accountants.  Copies of the review or compilation shall be filed with the State Auditor and Inspector within six (6) months after the close of the fiscal year for which the review or compilation is done.

C.  Each annual review, compilation or audit prepared pursuant to this section shall be reported at the district's annual meeting.  Nothing in this section shall in any way alter or eliminate the auditing requirements of any state or federal lending institution.

Added by Laws 1972, c. 254, § 18.  Amended by Laws 1994, c. 339, § 3, emerg. eff. June 8, 1994.

§821324.19.  Dissolution of district prior to acquisition of assets.

A.  The provisions of this section shall apply to dissolution of districts prior to acquisition of assets.

B.  Whenever a petition signed by threefourths (3/4) of the landowners in any district organized under provisions of this act or a petition signed by all of the directors of such district is presented to the board of county commissioners and it shall appear from said petition that said district owns no property of any kind exclusive of records, maps, plans and files; that all of its debts and obligations have been fully paid; that the district is not functioning, and will probably continue to be inoperative because the board of directors is unable to obtain the necessary financing or for any other reason, the board of county commissioners shall, after such finding, issue a certificate stating the allegations in said petition as true and declaring said district dissolved, and shall make full minutes of such hearing in its journal and deliver said certificate to the secretary of said district.  The secretary of said district shall, within thirty (30) days thereafter, deliver all records, maps, plans and files to the county clerk, and thereupon said district shall be dissolved.

Laws 1972, c. 254, § 19; Laws 1993, c. 220, § 1, emerg. eff. May 24, 1993.

§821324.20.  Dissolution of district - Disposition of facilities and property.

Whenever a district owning facilities and property desires to dispose of such facilities and property and become dissolved, the board of directors may adopt a resolution setting forth the proposed plan and, upon such plan being approved by threefourths (3/4) of the participating members in a meeting called for that purpose, such resolution and plan may be submitted to the board of county commissioners.  If approved by the commissioners, the commissioners shall thereupon authorize the board of directors to carry through said plan to dissolve and shall further authorize the board of directors to wind up the affairs of the district, pay all debts and expenses and to dispose of any property owned by the district and for the apportionment of the proceeds thereof together with any other monies belonging to the district to an adjoining rural water district or to any other political subdivision of the state.  No money, property or the proceeds thereof shall be distributed to any private interests.  Thereupon the district shall be dissolved as herein provided.

Laws 1972, c. 254, § 20; Laws 1977, c. 43, § 1; Laws 1993, c. 220, § 2, emerg. eff. May 24, 1993.

§821324.21.  Release of lands from district  Petition  Notice.

In the event that landowners within a district desire to withdraw from such district, fiftyone percent (51%) of the affected landowners or the board of directors by resolution may petition the county commissioners to release those lands from the district.  The petition shall describe by section or fraction thereof and by township and range the lands affected.  After a finding that the granting of the petition is to the best interests of the affected landowners and the district, the board of county commissioners shall issue a certificate stating that the lands involved are released and separated from the district.  Full minutes of the hearing shall be entered in the journal of the board of county commissioners and the certificate shall be delivered to the secretary of the district who shall, within thirty (30) days, cause the records of the district to be amended to exclude the lands affected.  Notice shall be given, as provided in Section 1324.5 of this title, of the filing of a petition for release of lands as provided herein, fixing the time and place of hearing, and a copy of said notice shall be sent by certified mail to the chairman of the board of directors of the district in which the said lands are located.

Laws 1972, c. 254, Section 21; Laws 1974, c. 59, Section 1, emerg. eff. April 13, 1974.

Laws 1972, c. 254, § 21; Laws 1974, c. 59, § 1, emerg. eff. April 13, 1974.

§821324.22.  Exemption from taxes and assessments.

Districts formed hereunder shall be exempt from all excise taxes of whatsoever kind or nature, and further, shall be exempt from payment of assessments in any general or special taxing district levied upon the property of said district, whether real, personal or mixed; such exemption shall include, but not be limited to, franchise taxes or assessments or fees levied by a county or municipality for inspections of the facilities of the district which were not requested by the district.  Any and all securities and evidences of indebtedness issued by a district created pursuant to this act and the income interest and capital gains thereon shall not be subject to the income tax laws of this state and persons owning or holding said securities and evidences of indebtedness or their heirs, devisees, successors, or assigns shall not be required to pay to the State of Oklahoma income tax upon the profits and capital gains upon said securities and evidences of indebtedness.

Added by Laws 1972, c. 254, § 22.  Amended by Laws 1998, c. 283, § 4, emerg. eff. May 27, 1998.

§82-1324.23.  Exemption from jurisdiction and control of Corporation Commission.

Rural water, sewer, gas and solid waste management districts, and corporations shall be exempt in any and all respects from the jurisdiction and control of the Corporation Commission of this state; provided, however, rural gas distribution systems shall be subject to the jurisdiction for only the pipeline safety program administered by the Oklahoma Corporation Commission.

Added by Laws 1972, c. 254, § 23.  Amended by Laws 1975, c. 170, § 10, emerg. eff. May 21, 1975; Laws 1994, c. 175, § 4, eff. Sept. 1, 1994; Laws 1994, c. 315, § 22, eff. July 1, 1994.

§821324.24.  Validating provisions.

The creation of all districts and all acts and proceedings taken in the creation thereof and all acts and things done by said districts, pursuant to the provisions of this act are hereby validated; and from and after the effective date of this act all such previously created districts shall be deemed to have been created, and all acts and things done by such previously created districts, henceforth shall be deemed to have been pursuant to and subject to the provisions of this act.  Laws 1972, c.  254, Section 24.

Laws 1972, c. 254, § 24.

§821324.25.  Annexation of additional territory  Petition.

Two or more districts organized under this act may be consolidated into a single district by complying with the procedures prescribed in this section.

The proposal for consolidation shall be prepared in written form and shall set forth in detail the reasons for consolidation and the advantages which would accrue to each district from the proposal.  The written proposal shall be considered and acted upon by the board of directors from each district affected at a duly called meeting.  If the board of directors of each district approves the proposal by resolution, the proposal shall then be submitted to a vote of the membership of each district at a regular or special membership meeting.  If the consolidation proposal is not approved by the membership of each district affected such districts may not be consolidated.

If the proposal is approved by the membership of each district, the boards of directors shall then submit it to the creditors of each district for approval or disapproval.  In the event the creditors do not approve the consolidation proposal, the districts shall not be consolidated.

Upon approval of the proposal by the membership of each district and by all creditors, the board of directors of the districts desiring to be consolidated shall join in filing a petition, addressed to the board of county commissioners having jurisdiction as provided by this section, for a hearing to consolidate such districts into a single district.  Said petition shall set forth the necessity for such consolidation of two or more districts, and that the consolidation of said districts shall be conducive to the public health, convenience, safety or welfare, and to the economical execution of the purposes for which the districts were organized.  The consolidation proposal as approved by the membership and the boards of directors of each district and the approval of each of the creditors shall be attached to the petition as exhibits.

If the districts seeking consolidation are situated in one county, the petition shall be filed with the county clerk of said county, and the board of county commissioners of said county shall have jurisdiction to hear and determine the petition.

In the event the districts were organized in different counties the petition shall be filed with the county clerk of the county in which the greatest portion of the territory of the proposed consolidated district is located, and the board to determine the question of consolidation shall consist of the board of county commissioners from each of the counties, and a majority of the combined boards shall be necessary to render a decision.

Upon receipt of said petition, the county clerk shall thereupon give notice to the board or boards of county commissioners of the filing and pendency of said petition, whereupon the county commissioners of the county wherein the petition is filed shall enter its order setting hearing, and giving notice of the hearing, all in accordance with the provisions of this act for the creation of districts in the first instance.  In addition to the notice as prescribed by the act for the creation of districts, the county clerk shall at least ten (10) days before the date fixed for said hearing give or send by registered mail or certified mail notice thereof to each creditor of each of the districts to be consolidated, addressed to the creditor's lastknown address.

After the hearing, should the board find that the averments of the petition are true and that said districts, or any of them, should be consolidated, the board shall enter its order directing the consolidation of the districts.  The order shall set forth the corporate name of the consolidated district under the name of "Consolidated Rural Water and/or Sewer District and/or Gas District and/or Solid Waste Management District No._____, __________ County (ies), Oklahoma." The order shall further provide that the consolidated district shall assume and become legally liable for all of the obligations of the districts consolidated into the single district.

Following the entry of said order, an organizational meeting of the combined membership of each of the districts shall be held for the purpose of electing directors and officers, and adopting bylaws. This organizational meeting shall be held in accordance with the provisions pertaining to the creation and organization of districts.  From any order of the board, an appeal may be taken in the manner as provided for appeals from decision of the board of county commissioners.

All legal proceedings already instituted by or against any district involved in a consolidation proceeding may be revived and continued by or against the consolidated district by an order of the court substituting the name of such consolidated district.   Laws 1972, c. 254, Section 25; Laws 1975, c. 170, Section 11.

Laws 1975, c. 254, § 25; Laws 1975, c. 170, § 11, emerg. eff. May 21, 1975.

§821324.26.  Enlargement of purposes and powers  Procedure.

Any district created for one of the authorized purposes of this act may enlarge its purposes and powers by following the procedure set forth herein:

The board of directors of the district shall adopt a resolution to enlarge the purposes and powers of the district and the resolution shall specifically state such additional purposes and powers.  The district shall file a petition for enlargement of the purposes and powers of the district with the county clerk and a certified copy of the resolution for enlargement shall be attached to the petition. The county clerk shall thereupon give notice to the board of county commissioners of the filing of said petition and the board of county commissioners shall forthwith enter its order setting a public hearing upon said petition for a day certain and directing the county clerk to give notice of said hearing by legal publication in the manner described by Section 1324.5 of this title.  Such notice shall contain a brief and concise statement describing the purpose of the hearing and the time and place set for the hearing and consideration of the petition.  It shall be the duty of the board of county commissioners to determine:

1.  whether proper notice of the hearing has been given; and

2.  whether the enlargement of the purposes and powers of the district is necessary to provide an adequate water supply, sewer facilities, gas distribution facilities or solid waste management system to serve rural residents of the district.

If, upon such consideration, it shall be found that the purposes and powers of the district should be enlarged, the board of county commissioners shall enter upon its records, full minutes of such hearing, together with its order enlarging the purposes and powers of the district.  Such order shall also change the name of the district to disclose the purposes of the district, and the name of the district shall be indicated in the manner set forth in Section 1324.6 of this title.  Laws 1972, c. 254, Sec. 25; Laws 1975, c. 170, Sec. 12.

Laws 1972, c. 254, § 26; Laws 1975, c. 170, § 12, emerg. eff. May 21, 1975.

§821324.30.  Definitions.

As used in Sections 1 through 6 of this act:

1.  "Corporation" means a notforprofit corporation organized:  a. pursuant to the provisons of the Oklahoma General Corporation Act for a purpose not involving pecuniary gain to its shareholders or members, paying no dividends or other pecuniary remuneration, directly or indirectly, to its shareholders or members as such and having no capital stock, and

b. for the purpose of developing and providing rural water supplies to serve rural residents; and

2.  "District" means a public nonprofit water district created pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act.

Added by Laws 1989, c. 103, § 1, emerg. eff. April 25, 1989. Renumbered from Title 18, § 863.1 by Laws 1989, c. 369, § 153, operative July 1, 1989.

§821324.31.  Organization of district.

Pursuant to the provisions of this act, any corporation which was formed prior to December 1, 1988, may organize and constitute a district subject to the provisions of the Rural Water, Sewer, Gas and Solid Waste Management Districts Act.

Added by Laws 1989, c. 103, § 2, emerg. eff. April 25, 1989. Renumbered from Title 18, § 863.2 by Laws 1989, c. 369, § 153, operative July 1, 1989.

§821324.32.  Written proposals  Approval or disapproval  Petition for establishment of district  Hearing  Orders.

A.  Prior to the organization of a district, the corporation shall have prepared a proposal in written form.  The proposal shall include but not be limited to:

1.  the reasons for organizing and constituting a district;

2.  the advantages and disadvantages which would accrue from implementation of the proposal;

3.  a  brief and concise description of the territory to be embraced within the proposed district;

4.  a statement that the territory described in paragraph 3 of this subsection does not include any territory that is presently within the boundaries of any other district or public water supply system;

5.  a statement that the proposed district is embracing only those lands within the proposed boundaries described in paragraph 3 of this subsection which can reasonably and economically be served in the foreseeable future;

6.  a statement that the organization of a district shall result in a voluntary dissolution of the corporation and upon passage of the proposal shall constitute the consent of the board of directors and the membership of the corporation to dissolve the corporation;

7.  a statement that upon the affirmative order of the board of county commissioners to organize the district, the current board of directors and officers for the corporation shall serve as the board of directors and officers of the district until the next designated meeting of the district; and

8.  a statement that upon the affirmative order of the board of county commissioners to organize the district, the bylaws of the corporation shall, as appropriate, constitute the bylaws of the district.

B.  The written proposal shall be considered and acted upon by the board of directors of such corporation at a duly called meeting. If the board of directors approves the proposal by resolution by a majority vote, the proposal shall then be submitted to a vote of the membership of the corporation at a regular or special membership meeting.  A member of the corporation may cast his vote inperson or by proxy.  Prior to the meeting a copy of the approved resolution and a stamped return envelope shall be mailed to the membership of the corporation.  The appointment of a proxy shall be in writing filed with the secretary of the corporation at or before the meeting.  In all other matters the appointment and authority of a proxy shall be governed by the provisions of Section 1057 of Title 18 of the Oklahoma Statutes.

If the proposal is not approved by a majority vote of the membership of the corporation, the proposal shall not be implemented.

C.  Upon approval of the proposal by the membership of the corporation and by all secured creditors, the board of directors shall file a petition, addressed to the board of county commissioners having jurisdiction as provided by subsection D of this section, for the establishment of the district. The proposal as approved by the membership and the board of directors and a list of the names and addresses of each of the secured creditors of the corporation shall be attached to the petition as exhibits.

D.  1.  If the corporation is situated in one county, the petition shall be filed with the county clerk of said county, and the board of county commissioners of said county shall have jurisdiction to hear and determine the petition.

2.  If the corporation is situated in more than one (1) county, the petition shall be filed with the county clerk of the county in which the greatest membership of the corporation is located and the board of county commissioners of such county shall have jurisdiction to hear and determine the petition.

E.  Upon receipt of said petition, the county clerk shall thereupon give notice to the board of county commissioners of the filing and pendency of said petition, whereupon the county commissioners of the county wherein the petition is filed shall enter its order setting hearing and giving notice of the hearing, ten (10) days prior to the hearing.  The board of county commissioners shall cause notice of such hearing to be published for at least one (1) day in a newspaper of general circulation published in the county or counties embraced within the proposed district.  In addition to the notice as prescribed by this subsection, the county clerk shall at least ten (10) days before the date fixed for said hearing give or send by certified mail, return receipt requested, notice thereof to:

1.  each secured creditor of the corporation, addressed to the secured creditor's lastknown address as specified by the exhibit attached to the petition;

2.  any other rural water district and other public water supplier in the county or counties in which the corporation has membership or serves; and

3.  any city or municipality adjacent or contiguous to the proposed territory of the proposed district.

F.  After the hearing, if the board finds that the averments of the petition are true and that the corporation should be organized and constitute a district pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act, the board shall enter its order directing the organization of such district and shall declare the land described in the petition or any part thereof to be incorporated as a district under the name of "Rural Water and/or Sewer and/or Gas and/or Solid Waste Management District No. ____, _____ County, Oklahoma" (inserting number in order of incorporation and name of county).  Thereupon the district shall be a legally constituted district pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act.  The board of county commissioners shall enter upon its records full minutes of such hearing, together with its order creating the rural district under the corporate name specified by this subsection.

Added by Laws 1989, c. 103, § 3, emerg. eff. April 25, 1989. Renumbered from Title 18, § 863.3 by Laws 1989, c. 369, § 153, operative July 1, 1989.

§821324.33.  Dissolution of corporation  Transfer of assets, property, obligations and benefits.

A.  Upon the affirmative order of the board of county commissioners to organize the district, the corporation shall be deemed dissolved.  The board of directors of the corporation shall file notice of such dissolution with the Secretary of State.

B.  All debts, liabilities and obligations of the corporation shall be paid and discharged or transferred pursuant to subsection E of this section.

C.  Upon filing with the Secretary of State of notice of dissolution, the corporation shall cease to carry on its business except insofar as may be necessary for the winding up thereof.

D.  Upon receipt of notice of dissolution and compliance with the provisions of this section, the Secretary of State shall issue a certificate of dissolution for the corporation.

E.  1.  Except as otherwise provided by subsection B of this section, any employee benefits, assets, easements, and titles to any real property or personal property held by the corporation shall be construed to be the benefits, assets, easements, property and obligation of the district.

2.  A single notice of the transfer shall be filed for such assets, easements or titles of record with the Secretary of State and in the office of the county clerk where such records are located.

3.  Unless otherwise discharged by law, all legal proceedings instituted by or against the corporation prior to the organization of a district pursuant to the provisions of this act shall upon petition be renewed and continued by or against the district by an order of the court constituting the name of such district.

Added by Laws 1989, c. 103, § 4, emerg. eff. April 25, 1989. Renumbered from Title 18, § 863.4 by Laws 1989, c. 369, § 153, operative July 1, 1989.

§821324.34.  Order constituting rural water districts.

Upon the affirmative order of the board of county commissioners to organize a district, the district shall be deemed to constitute a rural water district and shall comply with the provisions of the Rural Water, Sewer, Gas and Solid Waste Management Districts Act.

Added by Laws 1989, c. 103, § 5, emerg. eff. April 25, 1989. Renumbered from Title 18, § 863.5 by Laws 1989, c. 369, § 153, operative July 1, 1989.

§821324.35.  Continuation of certain services.

In the event a corporation provides service within the boundaries of an incorporated city or town on the date of organization as a rural water district, the district may continue to serve in that area as permitted by law.

Added by Laws 1989, c. 103, § 6, emerg. eff. April 25, 1989. Renumbered from Title 18, § 863.6 by Laws 1989 c. 369, § 153, operative July 1, 1989.

§82-1324.41.  Definitions.

As used in this act:

1.  "Acquiring party" means a person and all affiliates thereof by whom or on whose behalf an acquisition of control referred to in Section 6 of this act is to be effected;

2.  "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified, including any corporation created at the direction of the person specified, for purposes of corporate reorganization;

3.  "Assets" in the case of a district or corporation means the physical plant, equipment, accounts receivable, accounts payable and all other assets of such district or corporation;

4.  "Board" means the Oklahoma Water Resources Board;

5.  "Control", including the terms "controlling" or "controlled by", and "under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through ownership, by contract, purchase of assets, or otherwise, unless such power is the result of an official position with, or corporate office held in, such person.  Control shall be presumed to exist if any person, directly or indirectly, owns or controls the assets of such district or corporation.  This presumption may be rebutted by showing that control does not exist in fact.  The Board may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

6.  "Corporation" means a not-for-profit corporation organized:

a. pursuant to the provisions of the Oklahoma General Corporation Act, Section 1001 et seq. of Title 18 of the Oklahoma Statutes, for a purpose not involving pecuniary gain to its shareholders or members, paying no dividends or other pecuniary remuneration, directly or indirectly, to its shareholders or members as such and having no capital stock, and

b. for the purpose of developing and providing rural water supplies to serve rural residents;

7.  "District" means a public nonprofit water district created pursuant to the Rural Water, Sewer, Gas and Solid Waste Management Districts Act, Section 1324.1 et seq. of Title 82 of the Oklahoma Statutes; and

8.  "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any securities broker performing no more than the usual and customary broker's function.

Added by Laws 1994, c. 339, § 5, emerg. eff. June 8, 1994.

§82-1324.42.  Prohibition of acquisition of district assets or merger if action leads to control of district unless approved by Board.

No person shall make an offer for, or enter into any agreement to exchange, seek to acquire, or acquire, the assets of a district or corporation if, after the consummation of such action, such person would directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such district or corporation, and no person shall merge with or otherwise acquire control of a district or corporation, unless, at the time any such offer, request or invitation is made or prior to the acquisition of assets, such person has sent to the Oklahoma Water Resources Board a statement containing the information required by Section 7 of this act and such offer, request, invitation, or acquisition has been approved by the Board in the manner prescribed by Section 8 of this act.

Added by Laws 1994, c. 339, § 6, emerg. eff. June 8, 1994.

§82-1324.43.  Statement and information provided by acquiring party - Type of acquiring party - Amendment of statement.

A.  The statement to be filed with the Oklahoma Water Resources Board as required by Section 6 of this act shall be made under oath or affirmation and shall contain the following information:

1.  The name and address of each acquiring party and all affiliates thereof:

a. if such acquiring party is an individual, his principal occupation and all offices and positions held during the past five (5) years, and any conviction of crimes other than minor traffic violations during the past ten (10) years, or

b. if such acquiring party is not an individual, a report of the nature of its business and its affiliates' operations during the past five (5) years or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, an informative description of the business intended to be done by such acquiring party and its subsidiaries, and a list of all individuals who are or who have been selected to become directors or officers of such acquiring party or who perform or will perform functions appropriate or similar to such position.  Such list shall include for each such individual the information required by subparagraph a of this paragraph;

2.  The source, nature and amount of the consideration used or to be used in effecting the acquisition of control, a detailed description of any transaction wherein funds were or are to be obtained for any such purpose, and the identity of persons furnishing such consideration; provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests;

3.  Audited financial information in a form acceptable to the Board as to the financial condition of an acquiring party for the preceding three (3) fiscal years of each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar information as of a date not earlier than one hundred thirty-five (135) days prior to the filing of the statement;

4.  Any plans or proposals which an acquiring party may have to liquidate such district or corporation, to sell its assets or a substantial part thereof, or merge or consolidate it with any person, or to make any other material change in its investment policy, business or corporate structure, or management.  If any change is contemplated in the investment policy, or business or corporate structure, such contemplated changes and the rationale therefor shall be explained in detail.  If any changes in the management of the district or corporation are contemplated, the acquiring party shall provide a resume of the qualifications and the names and addresses of the individuals who have been selected or are being considered to replace the then current management personnel of the district or corporation;

5.  Copies of all offers for, exchange offers for, and agreements to acquire or exchange, any assets and, if distributed, additional soliciting material relating thereto;

6.  Documentation from any and all mortgagors which hold a mortgage on any plant or equipment of such district or corporation setting forth such mortgagors' approval of such proposed acquisition of control; and

7.  Such additional information as the Board may by rule prescribe as necessary or appropriate for the protection of ratepayers of the district or corporation or in the public interest.

B.  If a person required to file the statement referred to in Section 6 of this act is a partnership, limited partnership, syndicate or other group, the Board may require that the information called for in paragraphs 1 through 7 of subsection A of this section shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group and each person who controls such partner or member.  If any such partner, member, person or acquiring party is a corporation or if a person required to file the statement referred to in Section 6 of this act is a corporation, the Board may require that the information called for by paragraphs 1 through 7 of subsection A of this section be given, with respect to such corporation, to each officer and director of such corporation.

C.  If any material change occurs in the facts set forth in the statement filed with the Board and sent to such district or corporation pursuant to this act, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the Board and sent by the person filing the statement to the district or corporation within two (2) business days after such person learns of such change.

Added by Laws 1994, c. 339, § 7, emerg. eff. June 8, 1994.

§82-1324.44.  Board approval of acquisition - Conditions for disapproval - Public hearing.

A.  The Oklahoma Water Resources Board shall approve any acquisition of control referred to in Section 6 of this act unless, after a public hearing thereon, it finds that one or more of the following conditions will exist if such acquisition of control is consummated, in which event it shall disapprove such acquisition of control and the same shall not be consummated:

1.  The acquisition of control would adversely affect the contractual obligations of the district or corporation or its ability or commitment to render the same level of service to its customers that the district or corporation is currently rendering;

2.  The financial condition of any acquiring party is such as might jeopardize the financial stability of the district or corporation or otherwise prejudice the interest of the district or corporation customer;

3.  The plans or proposals which an acquiring party has to liquidate the district or corporation, sell its assets, or a substantial part thereof, or consolidate or merge it with any person, or to make any other material change in its investment policy, business or corporate structure or management, would be detrimental to the customers of the district or corporation and not in the public interest; or

4.  The competence, experience and integrity of the persons who would control the operation of the district or corporation are such that it would not be in the interest of its customers and the public to permit the acquisition of control.

B.  The public hearing referred to in subsection A of this section shall be commenced within thirty (30) days after the statement required by Section 6 of this act is filed.  The place, date and time for such public hearing shall be set by the Board and notice thereof shall be given by the Board to the person filing the statement and to the district or corporation at least twenty (20) days prior to the date of the public hearing.  Notice of the public hearing shall be given by the person filing the statement to such other persons and in such manner as may be directed by the Board at least fifteen (15) days prior to such public hearing.  The district or corporation shall give notice to its customers as provided in Section 9 of this act.  The public hearing referred to in subsection A of this section shall be concluded within thirty (30) days after the commencement of such hearing.  The Board shall make a determination of the factors specified in subsection A of this section within thirty (30) days after the conclusion of such hearing, and any acquisition of control within the purview of this section shall be deemed approved unless the Board has, within sixty (60) days after the conclusion of such hearing, entered its order disapproving the acquisition of control.

Added by Laws 1994, c. 339, § 8, emerg. eff. June 8, 1994.

§82-1324.45.  Notice of public hearing - Payment of expenses - Security.

Notice, in a form to be specified by the Oklahoma Water Resources Board, of the public hearing to be held pursuant to Section 8 of this act shall be mailed, or shall be given in such other manner as may be determined by the Board, by the district or corporation to its customers within ten (10) business days after it has received notice of the hearing from the Board.  The expenses of preparation and mailing and giving of such notice shall be borne by the person filing the statement required by Section 6 of this act.  As security for the payment of such expenses, the Board may require such person to file with the Board an acceptable bond or other deposit in an amount to be determined by the Board.

Added by Laws 1994, c. 339, § 9, emerg. eff. June 8, 1994.

§82-1324.46.  Domestic water public utility as acquiring party - Approval procedures - Inapplicability of certain provisions.

If the acquiring party is a domestic water public utility, and the district or corporation, control of which is sought to be acquired in a transaction described in Section 6 of this act which would require the filing of a statement pursuant to Section 6 of this act, is subject to the jurisdiction of the Oklahoma Water Resources Board, an application for approval containing such information as the Board may prescribe by rule promulgated pursuant to this act shall be filed with and heard by the Board after such notice as the Board may prescribe, and the transaction shall be approved or disapproved based upon the factors enumerated in paragraphs 1 through 4 of subsection A of Section 8 of this act, subject to judicial review as provided in Section 13 of this act, but the other provisions of this act shall not apply to such transaction.  This act shall not apply to consolidations of districts or corporations governed by Section 1324.25 of Title 82 of the Oklahoma Statutes.

Added by Laws 1994, c. 339, § 10, emerg. eff. June 8, 1994.

§82-1324.47.  Jurisdiction.

The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled or authorized to do business in this state who files or is required to file a statement with the Oklahoma Water Resources Board as required by Section 6 of this act, and over all actions involving such person arising out of violations of this act.  Copies of all such lawful process shall be served on the Board and transmitted by certified or registered mail, with return receipt requested, by the Board to such person at his last-known address.

Added by Laws 1994, c. 339, § 11, emerg. eff. June 8, 1994.

§82-1324.48.  Power of Board - Expenses of analysis or investigation - Payment.

The Oklahoma Water Resources Board shall have power to perform any and all acts, and to prescribe, issue, make, amend and rescind such orders and rules as it may find necessary or appropriate to carry out the provisions of this act.  The expense of conducting an analysis or investigation by the Board of the information required to be filed under Section 7 of this act shall be paid by the acquiring party within fifteen (15) days of the public hearing required by Section 8 of this act.  Expenses of conducting the analysis or investigation may include, but not be limited to, the cost of acquiring expert witnesses, consultants and analytical services.

Added by Laws 1994, c. 339, § 12, emerg. eff. June 8, 1994.

§82-1324.49.  Authority to enjoin violations and enforce compliance.

Whenever it shall appear to the Oklahoma Water Resources Board, the Attorney General or a district or corporation which reasonably believes itself to be the object of an offer or attempt to obtain control as described in Section 6 of this act, that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of the provisions of this act, or of any rule, or order thereunder, the Board, the Attorney General or the district or corporation may bring an action in the district court in and for Oklahoma County, State of Oklahoma, to enjoin such acts or practices and to enforce compliance with this act or any rule, order or temporary or permanent injunction shall be granted without bond.  The Board, the Attorney General and the district or corporation shall transmit such evidence as may be available concerning such acts or practices or concerning apparent violations of this act to the district attorney for Oklahoma County, who, in his or her discretion, may institute appropriate criminal proceedings.

Added by Laws 1994, c. 339, § 13, emerg. eff. June 8, 1994.

§82-1324.50.  Willful and knowing violations - Penalties.

A.  Any person who willfully and knowingly does or causes to be done any act, matter or thing prohibited or declared to be unlawful by this act, or who willfully and knowingly omits or fails to do any act, matter or thing required by this act to be done, or willfully and knowingly causes such omission or failure, shall, upon conviction thereof, be punished by a fine of not more than Five Thousand Dollars ($5,000.00).  In addition, such violation shall be punished upon conviction thereof by a fine not exceeding Five Hundred Dollars ($500.00) for each day during which such offense occurs.

B.  Any person who willfully and knowingly violated any rule, restriction, condition or order made or imposed by the Board under authority of this act shall, in addition to any other penalties provided by law, be punished upon conviction thereof by a fine not exceeding Five Hundred Dollars ($500.00) for each day during which such offense occurs.

Added by Laws 1994, c. 339, § 14, emerg. eff. June 8, 1994.

§821401.  Approval of compact  Text.

The following Interstate Compact is hereby approved and ratified.

ARKANSAS RIVER BASIN COMPACT KANSASOKLAHOMA, 1970

The State of Kansas and the State of Oklahoma, acting through their dulyauthorized Compact representatives, Robert L. Smith and Warden L. Noe, for the State of Kansas, and Geo. R. Benz and Frank Raab, for the State of Oklahoma, after negotations participated in by Trigg Twichell, appointed by the President as the representative of the United States of America, and in accordance with the consent to such negotiations granted by an Act of Congress of the United States of America, approved August 11, 1955 (Public Law 340, 84th Congress, 1st Session), have agreed as follows respecting the waters of the Arkansas River and its tributaries:

ARTICLE I

The major purposes of this Compact are:

A.  To promote interstate comity between the States of Kansas and Oklahoma;

B.  To divide and apportion equitably between the States of Kansas and Oklahoma the waters of the Arkansas River Basin and to promote the orderly development thereof;

C.  To provide an agency for administering the water apportionment agreed to herein;

D.  To encourage the maintenance of an active pollutionabatement program in each of the two states and to seek the further reduction of both natural and manmade pollution in the waters of the Arkansas River Basin.

ARTICLE II

As used in this Compact:

A.  The term "state" shall mean either state signatory hereto and shall be construed to include any person or persons, entity or agency of either state who, by reason of official responsibility or by designation of the Governor of that state, is acting as an official representative of that state;

B.  The term "KansasOklahoma Arkansas River Commission" or the term "Commission" means the agency created by this Compact for the administration thereof;

C.  The term "Arkansas River" means that portion of the Arkansas River from a point immediately below the confluence of the Arkansas and Little Arkansas Rivers in the vicinity of Wichita, Kansas, to a point immediately below the confluence of the Arkansas River with the GrandNeosho River near Muskogee, Oklahoma;

D.  The term "Arkansas River Basin" means all of the drainage basin of the Arkansas River as delimited above, including all tributaries which empty into it between the upstream and downstream limits;

E.  The term "waters of the Arkansas River and its tributaries" means the waters originating in the Arkansas River Basin;

F.  The term "conservation storage capacity" means that portion of the active storage capacity of reservoirs, including multipurpose reservoirs, with a conservation storage capacity in excess of one hundred 100 acrefeet, available for the storage of water for subsequent use, but it excludes any portion of the storage capacity allocated to flood and sediment control and inactive storage capacity allocated to other uses;

G.  The term "new conservation storage capacity" means conservation storage capacity for which construction is initiated after July 1, 1963, and storage capacity not presently allocated for conservation storage which is converted to conservation storage capacity after July 1, 1963, in excess of the quantities of declared conservation storage capacity as set forth in the storage table attached to and made a part of the minutes of the Twentyfourth meeting of the Compact Committee dated September 1, 1964, and as filed and identified to this Compact in the offices of the Secretaries of State of the respective states:

H.  The term "pollution" means contamination or other alterations of the physical, chemical, biological or radiological properties of water or the discharge of any liquid, gaseous, or solid substances into any waters which creates or is likely to result in a nuisance, or which renders or is likely to render the waters into which it is discharged harmful, detrimental or injurious to public health, safety, or welfare or which is harmful, detrimental or injurious to beneficial uses of the water.

ARTICLE III

The physical and other conditions peculiar to the Arkansas River Basin constitute the basis for this Compact, and neither of the states hereby, nor the Congress of the United States by its consent hereto, concedes that this Compact establishes any general principle with respect to any other interstate stream.

ARTICLE IV

A.  For the purpose of apportionment of water between the two states, the Arkansas River Basin is hereby divided into major topographic subbasins as follows:

(1) the GrandNeosho River Subbasin;

(2) the Verdigris River Subbasin;

(3) the Salt Fork River Subbasin;

(4) the Cimarron River Subbasin;  and

(5) the mainstem Arkansas River Subbasin which shall consist of the Arkansas River Basin, excepting the GrandNeosho River, Verdigris River, Salt Fork River, and Cimarron River subbasins.

B.  The two states recognize that portions of other states not signatory to this Compact lie within the drainage area of the Arkansas River Basin as herein defined.  The water apportionments provided for in this Compact are not intended to affect nor do they affect the rights of such other states in and to the use of the waters of the basin.

ARTICLE V

The State of Kansas shall have free and unrestricted use of the waters of the Arkansas River Basin within Kansas subject to the provisions of this Compact and to the limitations set forth below:

A.  New conservation storage capactiy in the GrandNeosho River Subbasin within the State of Kansas shall not exceed six hundred fifty thousand (650,000) acrefeet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma excepting storage on Spavinaw Creek;

B.  New conservation storage capacity in the Verdigris River subbasin within the State of Kansas shall not exceed three hundred thousand (300,000) acrefeet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma, excepting navigation capacity allocated in Oologah Reservoir;

C.  New conservation storage capacity in the mainstem Arkansas River Subbasin within the State of Kansas shall not exceed six hundred thousand (600,000) acrefeet plus and additional capacity equal to the new conservation storage in said drainage basin in Oklahoma;

D.  New conservation storage capacity in the Salt Fork River Subbasin within the State of Kansas shall not exceed three hundred thousand (300,000) acrefeet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma;

E.  New conservation storage capacity in the Cimarron River Subbasin within the State of Kansas shall not exceed five thousand (5,000) acrefeet, provided that new conservation storage capacity in excess of that amount may be constructed if specific project plans have first been submitted to and have received the approval of the Commission.

ARTICLE VI

The State of Oklahoma shall have free and unrestricted use of the waters of the Arkansas River Basin within Oklahoma subject to the provisions of this Compact and to the limitations set forth below:

New conservation storage capactiy in the Cimarron River Subbasin within the State of Oklahoma shall not exceed five thousand (5,000) acrefeet provided that new conservation storage capacity in excess of that amount may be constructed if specific project plans have first been submitted to and have received the approval of the Commission.

ARTICLE VII

A.  The Commission shall determine the conditions under which one state may construct and operate for its needs new conservation storage capacity in the other state.  The construction or utilization of new conservation storage capacity by one state in the other State shall entitle the state whose storage potential is reduced by such construction to construct an equal amount of new conservation storage in a subbasin agreeable to the Commission.

B.  New conservation storage capacity constructed by the United States or any of its agencies, instrumentalities or wards, or by a state, political subdivision thereof, or any person or persons shall be charged against the state in which the use is made.

C.  Each state has the unrestricted right to replace within the same subbasin any conservation storage capacity made unusable by any cause.

D.  In the event reallocation of storage capacity in the Arkansas River Basin in Oklahoma should result in the reduction of that state's new conservation storage capacity, such reallocation shall not reduce the total new conservation storage capacities available to Kansas under Article V; provided that a subsequent reinstatement of such storage capacity shall not be charged as an increase in Oklahoma's new conservation storage capacity.

ARTICLE VIII

A.  In the event of importation of water to a major subbasin of the Arkansas River Basin from another river basin, or from another major subbasin within the same state, the state making the importation shall have exclusive use of such imported waters.

B.  In the event of exporation of water from a major subbasin for use in another major subbasin or for use outside the Arkansas River Basin within the same state, the limitations of Articles V and VI on new conservation capacity shall apply against the subbasin from which the exportation is made in the amount of the storage capacity actually used for that purpose within the exporting subbasin, or in the event of direct diversion of water without storage on the basis of five (5) acrefeet of conservation storage capacity for each acre foot of water on the average so diverted annually.

C.  Any reservoir storage capacity which is required for the control and utilization of imported waters shall not be accounted as new conservation storage.

D.  Should a transbasin diversion of water of the Arkansas River Basin be made in one state for the use and benefit of the other state or both states, the Commission shall determine a proper accounting of new conservation storage capacities in each state in accordance with the above principles and with the project uses to be made in that state.

ARTICLE IX

The States of Kansas and Oklahoma mutually agree to:

A.  The principle of individual state effort to abate manmade pollution within each state's respective borders, and the continuing support of both states in an active pollutionabatement program;

B.  The cooperation of the appropriate state agencies in Kansas and Oklahoma to investigate and abate sources of alleged interstate pollution within the Arkansas River Basin whenever such matters are called to their attention by the Commission;

C.  Enter into joint programs for the identification and control of sources of natural pollution within the Arkansas River Basin which the Commission finds are of interstate significance;

D.  The principle that neither state may require the other to provide water for the purpose of waterquality control as a substitute for adequate waste treatment;

E.  Utilize the provisions of the Federal Water Pollution Control Act in the resolution of any pollution problems which cannot be resolved within the provisions of this Compact.

ARTICLE X

A.  There is hereby created an interstate administrative agency to be known as the "KansasOklahoma Arkansas River Commission".  The Commission shall be composed of three Commissioners representing each of the States of Kansas and Oklahoma who shall be appointed by the Governors of the respective states and, if designated by the President, one Commissioner representing the United States.  The President is hereby requested to designate a Commissioner and an alternate representing the United States.  The Federal Commissioner, if one be designated, shall be the presiding officer of the Commission, but shall not have the right to vote in any of the deliberations of the Commission.

B.  One Kansas Commissioner shall be the state official who now or hereafter shall be responsible for administering water law in the state; the other two Commissioners shall reside in the Arkansas River basin in Kansas and shall be appointed to fouryear staggered terms.

C.  One Oklahoma Commissioner shall be the state official who now or hereafter shall be responsible for administering water law in the state;  the other two Commissioners shall reside in the Arkansas River Basin in Oklahoma and shall be appointed to fouryear staggered terms.

D.  A majority of the Commissioners of each state and the Commissioner or his alternate representing the United States, if so designated, must be present to constitute a quorum.  In taking any Commission action, each signatory state shall have a single vote representing the majority opinion of the Commissioners of that state.

E.  The salaries and personal expenses of each Commissioner shall be paid by the government which he represents.  All other expenses which are incurred by the Commission incident to the administration of this Compact shall be borne equally by the two states and shall be paid by the Commission out of the "KansasOklahoma Arkansas River Commission Fund".  Such fund shall be initiated and maintained by equal payments of each state into the fund. Disbursements shall be made from said fund in such manner as may be authorized by the Commission. Such funds shall not be subject to the audit and accounting procedures of the states; however, all receipts and disbursements of funds handled by the Commission shall be audited by a qualified independent public accountant at regular intervals, and the report of such audit shall be included in and become a part of the annual report of the Commission.

ARTICLE XI

A.  The Commission shall have the power to:

(1) Employ such engineering, legal, clerical and other personnel as in its judgment may be necessary for the performance of its functions under the Compact;

(2) Enter into contracts with appropriate state or federal agencies for the collection, correlation, and presentation of factual data, for the maintenance of records, and for the preparation of reports;

(3) Establish and maintain an office for the conduct of its affairs;

(4) Adopt rules and regulations governing its operations;

(5) Cooperate with federal agencies in developing principles, consistent with the provisions of this Compact and with federal policy, for the storage and release of water from allfederal capacities of federal reservoirs, both existing and future within the Arkansas River Basin, for the purpose of assuring their operation in the best interests of the states and the United States;  (6) Permit either state, with the consent of the proper operating agency, to impound water, for such periods of time deemed necessary or desirable by the Commission, in available reservoir storage capacity which is not designated as conservation or new conservation storage capacity for subsequent release and use for any purpose approved by the Commission;

(7) Hold bearings and take testimony and receive evidence at such times and places as it deems necessary;

(8) Secure from the head of any department or agency of the federal or state government such information, suggestions, estimates and statistics as it may need or believe to be useful for carrying out its functions and as may be available to or procurable by the department or agency to which the request is addressed;

(9) Print or otherwise reproduce and distribute all of its proceedings and reports.

B.  The Commission shall:

(1) Cause to be established, maintained and operated such stream, reservoir, or other gaging stations as may be necessary for the proper administration of the Compact;

(2) Collect, analyze and report on data as to stream flows, water quality, conservation storage, and such other information as is necessary for the proper administration of the Compact;

(3) Perform all other functions required of it by the Compact and do all things necessary, proper or convenient in the performance of its duties thereunder;

(4) Prepare and submit an annual report to the Governor of each signatory state and to the President of the United States covering the activities of the Commission for the preceding fiscal year, together with an accounting of all funds received and expended by it in the conduct of its work;

(5) Prepare and submit to the Governor of each of the States of Kansas and Oklahoma an annual budget covering the anticipated expenses of the Commission for the following fiscal year;

(6) Make available to the Governor or any state agency of either state or to any authorized representative of the United States, upon request, any information within its possession.

ARTICLE XII

A.  Recognizing the present limited uses of the available water supplies of the Arkansas River Basin in the two states and the uncertainties of their ultimate water needs, the States of Kansas and Oklahoma deem it imprudent and inadvisable to attempt at this time to make final allocations of the new conservation storage capacity which may ultimately be required in either state, and, by the limitations on storage capacity imposed herein, have not attempted to do so.  Accordingly, after the expiration of 25 years following the effective date of this Compact, the Commission may review any provisions of the Compact for the purpose of amending or supplementing the same, and shall meet for the consideration of such review on the request of the Commissioners of either state; provided, that the provisions hereof shall remain in full force and effect until changed or amended by unanimous action of the states acting through their Commissioners and until such changes are ratified by the legislatures of the respective States and consented to by the Congress in the same manner as this Compact is required to be ratified to become effective.

B.  This Compact may be terminated at any time by the appropriate action of the legislatures of both signatory states.

C.  In the event of amendment or termination of the Compact, all rights established under the Compact shall continue unimpaired.

ARTICLE XIII

Nothing in this Compact shall be deemed:

A.  To impair or affect the powers, rights or obligations of the United States, or those claiming under its authority, in, over and to the waters of the Arkansas River Basin;

B.  To interfere with or impair the right or power of either signatory state to regulate within its boundaries the appropriation, use and control of waters within that state not inconsistent with its obligations under this Compact.

ARTICLE XIV

If any part or application of this Compact should be declared invalid by a court of competent jurisdiction, all other provisions and applications of this Compact shall remain in full force and effect.

ARTICLE XV

This Compact shall become binding and obligatory when it shall have been ratified by the legislatures of each state and consented to by the Congress of the United States, and when the Congressional Act consenting to this Compact includes the consent of Congress to name and join the United States as a party in any litigation in the United States Supreme Court, if the United States is an indispensable party, and if the litigation arises out of this Compact or its application, and if a signatory State is a party thereto.  Notice of ratification by the legislature of each state shall be given by the Governor of that state to the Governor of the other state and to the President of the United States and the President is hereby requested to give notice to the Governor of each state of consent by the Congress of the United States.

In Witness Whereof, the authorized representatives have executed three counterparts hereof each of which shall be and constitute an original, one of which shall be deposited in the Archives of the Department of State of the United States, and one of which shall be forwarded to the Governor of each state.

DONE at the City of Wichita, State of Kansas, this 31st day of March, A.D., 1965.

Approved:

/s/ TRIGG TWICHELL

Trigg Twichell

Representative of the

United States of America

Attest:

/s/ I. D. YOST

I. D. Yost, Secretary

Approved June 2, 1965.

For Kansas:

/s/ ROBERT L. SMITH

Robert L. Smith,

Committee Member

/s/ WARDEN L. NOE

Warden L. Noe,

Committee Member

For Oklahoma:

/s/ GEO. R. BENZ

Geo. R. Benz,

Committee Member

/s/ FRANK RAAB

Frank Raab,

Committee Member

Laws 1965, c. 167, § 1.

§821421.  Approval of compact  Text.

The following Interstate Compact is hereby approved and ratified subject to the conditions stated in Section 2 of this act.

ARKANSAS RIVER BASIN COMPACT

ARKANSASOKLAHOMA, 1970

The State of Arkansas and the State of Oklahoma, acting through their duly authorized Compact representatives, S. Keith Jackson of Arkansas, and Glade R. Kirkpatrick of Oklahoma, after negotiations participated in by Trigg Twichell, appointed by the President as the representative of the United States of America, pursuant to and in accordance with the consent to such negotiations granted by an Act of Congress of the United States of America (Public Law 97, 84th Congress, 1st session), approved June 28, 1955, have agreed as follows respecting the waters of the Arkansas River and its tributaries:

ARTICLE I

The major purposes of this Compact are:

A.  To promote interstate comity between the States of Arkansas and Oklahoma;

B.  To provide for an equitable apportionment of the waters of the Arkansas River between the States of Arkansas and Oklahoma and to promote the orderly development thereof;

C.  To provide an agency for administering the water apportionment agreed to herein;

D.  To encourage the maintenance of an active pollution abate ment program in each of the two states and to seek the further reduction of both natural and manmade pollution in the waters of the Arkansas River Basin; and

E.  To facilitate the cooperation of the water administration agencies of the States of Arkansas and Oklahoma in the total development and management of the water resources of the Arkansas River Basin.

ARTICLE II

As used in the Compact:

A.  The term "state" means either state signatory hereto and shall be construed to include any person or persons, entity or agency of either state who, by reason of official responsibility or by designation of the Governor of that state, is acting as an official representative of that state.

B.  The term "ArkansasOklahoma Arkansas River Compact Commission," or the term "Commission" means the agency created by this Compact for the administration thereof.

C.  The term "Arkansas River Basin" means all of the drainage basin of the Arkansas River and its tributaries from a point immediately below the confluence of the GrandNeosho River with the Arkansas River near Muskogee, Oklahoma, to a point immediately below the confluence of Lee Creek with the Arkansas River near Van Buren, Arkansas, together with the drainage basin of Spavinaw Creek in Arkansas, but excluding that portion of the drainage basin of the Canadian River below Eufaula Dam.

D.  The term "Spavinaw Creek Subbasin" means the drainage area of Spavinaw Creek in the State of Arkansas.

E.  The term "Illinois River Subbasin" means the drainage area of Illinois River in the State of Arkansas.

F.  The term "Lee Creek Subbasin" means the drainage area of Lee Creek in the State of Arkansas and the State of Oklahoma.

G.  The term "Poteau River Subbasin" means the drainage area of Poteau River in the State of Arkansas.

H.  The term "Arkansas River Subbasin" means all areas of the Arkansas River Basin except the four subbasins described above.

I.  The term "wateryear" means a twelvemonth period beginning on October 1, and ending September 30.

J.  The term "annual yield" means the computed annual gross runoff from any specified subbasin which would have passed any certain point on a stream and would have originated within any specified area under natural conditions, without any manmade depletion or accretion during the water year.

K.  The term "pollution" means contamination or other alterations of the physical, chemical, biological or radiological properties of water or the discharge of any liquid, gaseous, or solid substances into any waters which creates, or is likely to result in a nuisance, or which renders or is likely to render the waters into which it is discharged harmful, detrimental or injurious to public health, safety, or welfare, or which is harmful, detrimental or injurious to beneficial uses of the water.

ARTICLE III

A.  The physical and other conditions peculiar to the Arkansas River Basin constitute the basis of this Compact, and neither of the states hereby, nor the Congress of the United States by its consent hereto, concedes that this Compact established any general principle with respect to any other interstate stream.

B.  By this Compact, neither state signatory hereto is relinquishing any interest or right it may have with respect to any waters flowing between them which do not originate in the Arkansas River Basin as defined by this Compact.

ARTICLE IV

The States of Arkansas and Oklahoma hereby agree upon the following apportionment of the waters of the Arkansas River Basin:

A.  The State of Arkansas shall have the right to develop and use the waters of the Spavinaw Creek Subbasin subject to the limitation that the annual yield shall not be depleted by more than fifty  percent (50%).

B.  The State of Arkansas shall have the right to develop and use the waters of the Illinois River Subbasin subject to the limitation that the annual yield shall not be depleted by more than sixty percent (60%).

C.  The State of Arkansas shall have the right to develop and use all waters originating within the Lee Creek Subbasin in the State or Arkansas, or the equivalent thereof.

D.  The State of Oklahoma shall have the right to develop and use all waters originating within the Lee Creek Subbasin in the State of Oklahoma, or the equivalent thereof.

E.  The State of Arkansas shall have the right to develop and use the waters of the Poteau River Subbasin subject to the limitation that the annual yield shall not be depleted by more than sixty percent (60%).

F.  The State of Oklahoma shall have the right to develop and use the waters of the Arkansas River Subbasin subject to the limitation that the annual yield shall not be depleted by more than sixty percent (60%).

ARTICLE V

A.  On or before December 31 of each year, following the effective date of this Compact, the Commission shall determine the stateline yields of the Arkansas River Basin for the previous water year.

B.  Any depletion of annual yield in excess of that allowed by the provisions of this Compact shall, subject to the control of the Commission, be delivered to the downstream State, and said delivery shall consist of not less than sixty percent (60%) of the current runoff of the basin.

C.  Methods for determining the annual yield of each of the subbasins shall be those developed and approved by the Commission.

ARTICLE VI

A.  Each state may construct, own and operate for its needs water storage reservoirs in the other state.

B.  Depletion in annual yield of any subbasin of the Arkansas River Basin caused by the operation of any water storage reservoir either heretofore or hereafter constructed by the United States or any of its agencies, instrumentalities or wards, or by a state, political subdivision thereof, or any person or persons shall be charged against the swate in which the yield therefrom is utilized.

C.  Each state shall have the free and unrestricted right to utilize the natural channel of any stream within the Arkansas River Basin for conveyance through the other state of waters released from any water storage reservoir for an intended downstream point of diversion or use without loss of ownership of such waters; provided, however, that a reduction shall be made in the amount of water which can be withdrawn at point of removal, equal to the transmission losses.

ARTICLE VII

The States of Arkansas and Oklahoma mutually agree to:

A.  The principle of individual state effort to abate manmade pollution within each state's respective borders, and the continuing support of both states in an active pollution abatement program;

B.  The cooperation of the appropriate state agencies in the States of Arkansas and Oklahoma to investigate and abate sources of alleged interstate pollution within the Arkansas River Basin;

C.  Enter into joint programs for the identification and control of sources of pollution of the waters of the Arkansas River and its  tributaries which are of interstate significance;

D.  The principle that neither state may require the other to provide water for the purpose of water quality control as a substitute for adequate waste treatment;

E.  Utilize the provisions of all federal and state water pollution laws and to recognize such water quality standards as may be now or hereafter established under the Federal Water Pollution Control Act in the resolution of any pollution problems affecting the waters of the Arkansas River Basin.

ARTICLE VIII

A.  There is hereby created an interstate administrative agency to be known as the "ArkansasOklahoma Arkansas River Compact Commission."  The Commission shall be composed of three Commissioners representing the State of Arkansas and three Commissioners representing the State of Oklahoma, selected as provided below; and, if designated by the President or an authorized federal agency, one Commissioner representing the United States. The President, or the federal agency authorized to make such appointments, is hereby requested to designate a Commissioner and an alternate representing the United States.  The Federal Commissioner, if one be designated, shall be the Chairman and presiding officer of the Commission, but shall not have the right to vote in any of the deliberations of the Commission.

B.  One Arkansas Commissioner shall be the Director of the Arkansas Soil and Water Conservation Commission, or such other agency as may be hereafter responsible for administering water law in the state.  The other two Commissioners shall reside in the Arkansas River drainage area in the State of Arkansas and shall be appointed by the Governor, by and with the advice and consent of the Senate, to fouryear staggered terms with the first two Commissioners being appointed simultaneously to terms of two (2) and four (4) years, respectively.

C.  One Oklahoma Commissioner shall be the Director of the Oklahoma Water Resources Board, or such other agency as may be hereafter responsible for administering water law in the state. The other two Commissioners shall reside within the Arkansas River drainage area in the State of Oklahoma and shall be appointed by the Governor, by and with the advice and consent of the Senate, to fouryear staggered terms, with the first two Commissioners being appointed simultaneously to terms of two (2) and four (4) years, respectively.

D.  A majority of the Commissioners of each state and the Commissioner or his alternate representing the United States, if they are so designated, must be present to constitute a quorum.  In taking any Commission action, each signatory state shall have a single vote representing the majority opinion of the Commissioners of that state.

E.  In the case of a tie vote on any of the Commission's determinations, order, or other actions, a majority of the Commissioners of either state may, upon written request to the Chairman, submit the question to arbitration.  Arbitration shall not be compulsory, but on the event of arbitration, there shall be three arbitrators:

(1) One named by resolution duly adopted by the Arkansas Soil and Water Conservation Commission, or such other state agency as may be hereafter responsible for administering water law in the State of Arkansas; and

(2) One named by resolution duly adopted by the Oklahoma Water Resources Board, or such other state agency as may be hereafter responsible for administering water law in the State of Oklahoma; and

(3) The third chosen by the two arbitrators who are selected as provided above.

If the arbitrators fail to select a third within sixty (60) days following their selection, then he shall be chosen by the Chairman of the Commission.

F.  The salaries and personal expenses of each Commissioner shall be paid by the Government which he represents.  All other expenses which are incurred by the Commission incident to the administration of this Compact shall be borne equally by the two states and shall be paid by the Commission out of the "ArkansasOklahoma Arkansas River Compact Fund," initiated and maintained as provided in Article IX(B)(5) below.  The states hereby mutually agree to appropriate sums sufficient to cover its share of the expenses incurred in the administration of this Compact, to be paid into said fund.  Disbursements shall be made from said fund in such manner as may be authorized by the Commission.  Such funds shall not be subject to the audit and accounting procedures of the states;  however, all receipts and disbursements of funds handled by the Commission shall be audited by a qualified independent public accountant at regular intervals, and the report of such audit shall be included in and become a part of the annual report of the Commission, provided by Article IX(B)(6) below.  The Commission shall not pledge the credit of either state and shall not incur any obligations prior to the availability of funds adequate to meet the same.

ARTICLE IX

A.  The Commission shall have the power to:

(1) Employ such engineering, legal, clerical and other personnel as in its judgment may be necessary for the performance of its functions under this Compact;

(2) Enter into contracts with appropriate state or federal agencies for the collection, correlation, and presentation of factual data, for the maintenance of records and for the preparation of reports;

(3) Establish and maintain an office for the conduct of its affairs;

(4) Adopt and procure a seal for its official use;

(5) Adopt rules and regulations governing its operations. The procedures employed for the administration of this Compact shall not be subject to any Administrative Procedures act of either state, but shall be subject to the provisions hereof and to the rules and regulations of the Commission; provided, however, all rules and regulations of the Commission shall be filed with the Secretary of State of the signatory States.

(6) Cooperate with federal and state agencies and political subdivisions of the signatory states in developing principles, consistent with the provisions of this Compact and with federal and state policy, for the storage and release of water from reservoirs, both existing and future within the Arkansas River Basin, for the purpose of assuring their operation in the best interests of the states and the United States;

(7) Hold hearings and compel the attendance of witnesses for the purpose of taking testimony and receiving other appropriate and proper evidence and issuing such appropriate orders as it deems necessary for the proper administration of this Compact, which orders shall be enforceable upon the request by the Commission or any other interested party in any court of competent jurisdiction within the county wherein the subject matter to which the order relates is in existence, subject to the right of review through the appellate courts of the State of situs.  Any hearing held for the promulgation and issuance of orders shall be in the county and state of the subject matter of said hearing;

(8) Make and file official certified copies of any of its findings, recommendations or reports with such officers or agencies of either state, or the United States, as may have any interest in or jurisdiction over the subject matter.  Findings of fact made by the Commission shall be admissible in evidence and shall constitute prima facie evidence of such fact in any court or before any agency of competent jurisdiction.  The making of findings, recommendations, or reports by the Commission shall not be a condition precedent to instituting or maintaining any action or proceeding of any kind by a signatory state in any court, or before any tribunal, agency or officer, for the protection of any right under this Compact or for the enforcement of any of its provisions;

(9) Secure from the head of any department or agency of the federal or state government such information, suggestions, estimates and statistics as it may need or believe to be useful for carrying out its functions and as may be available to or procurable by the department or agency to which the request is addressed;

(10) Print or otherwise reproduce and distribute all of its proceedings and reports; and

(11) Accept, for the purposes of this Compact, any and all private donations and gifts and Federal grants of money.

B.  The Commission shall:

(1) Cause to be established, maintained and operated such stream, reservoir or other gaging stations as may be necessary for the proper administration of this Compact;

(2) Collect, analyze and report on data as to stream flows, water quality, annual yields and such other information as is necessary for the proper administration of this Compact;

(3) Continue research for developing methods of determining total basin yields;

(4) Perform all other functions required of it by the Compact and do all things necessary, proper or convenient in the performance of its duties thereunder;

(5) Establish and maintain the "ArkansasOklahoma Arkansas River Compact Fund," consisting of any and all funds received by the Commission under the authority of this Compact and deposited in one or more banks qualifying for the deposit of public funds of the signatory States;

(6) Prepare and submit an annual report to the Governor of each signatory state and to the President of the United States covering the activities of the Commission for the preceding fiscal year, together with an accounting of all funds received and expended by it in the conduct of its work;

(7) Prepare and submit to the Governor of each of the States of Arkansas and Oklahoma an annual budget covering the anticipated expenses of the Commission for the following fiscal year; and

(8) Make available to the Governor of any state agency of either state or to any authorized representative of the United States, upon request, any information within its possession.

ARTICLE X

A.  The provisions hereof shall remain in full force and effect until changed or amended by unanimous action of the states acting through their Commissioners and until such changes are ratified by the legislatures of the respective states and consented to by the Congress of the United States in the same manner as this Compact is required to be ratified to become effective.

B.  This Compact may be terminated at any time by the appro priate action of the legislature of both signatory states.

C.  In the event of amendment or termination of the Compact, all  rights established under the Compact shall continue unimpaired. ARTICLE XI

Nothing in this Compact shall be deemed:

A.  To impair or affect the powers, rights or obligations of the United States, or those claiming under its authority in, over and to the waters of the Arkansas River Basin;

B.  To interfere with or impair the right or power of either signatory State to regulate within its boundaries of appropriation, use and control of waters within that state not inconsistent with its  obligations under this Compact.

ARTICLE XII

If any part or application of this Compact should be declared invalid by a court of competent jurisdiction, all other provisions and application of this Compact shall remain in full force and effect.

ARTICLE XIII

A.  This Compact shall become binding and obligatory when it shall have been ratified by the legislature of each state and consented to by the Congress of the United States, and when the Congressional Act consenting to this Compact includes the consent of Congress to name and join the United States as a party in any litigation in the United States Supreme Court, if the United States is an indispensable party, and if the litigation arises out of this Compact or its application, and if a signatory state is a party thereto.

B.  The States of Arkansas and Oklahoma mutually agree and consent to be sued in the United States District Court under the provisions of Public Law 87830 as enacted October 15, 1962, or as may be thereafter amended.

C.  Notice of ratification by the legislature of each state shall be given by the Governor of that state to the Governor of the other state, and to the President of the United States, and the President is hereby requested to give notice to the Governor of each state of consent by the Congress of the United States.

ARKANSAS RIVER BASIN COMPACT

ARKANSASOKLAHOMA, 1970

MEMORANDUM OF CORRECTION

The State of Arkansas and Oklahoma, further acting through their duly authorized compact representatives, S. Keith Jackson of Arkansas, and Glade R. Kirkpatrick of Oklahoma, hereby execute this memorandum of correction to the Arkansas River Basin Compact ArkansasOklahoma, 1970, executed at the City of Little Rock, State of Arkansas, on the 16th day of March, 1970, as follows:

1.  By striking the word "below" as it appears in the last

line of Article II (C) and inserting in lieu thereof the

word "above."

2.  By striking the word "of" as it appears in the first line

of Article IX, (B) (8) and inserting in lieu thereof the

word "or."

IN WITNESS WHEREOF, the authorized representatives have executed three counterparts hereof each of which shall be and constitute an original, one of which shall be deposited with the Administrator of General Services of the United States, and affixed to the original  Arkansas River Basin Compact ArkansasOklahoma, 1970, there on file, and one of which shall be forwarded to the Governor of each state  and likewise affixed to said Compact there on file.

§821422.  Amendment  Ratification.

This ratification is subject to the State of Oklahoma and the State of Arkansas, acting through their duly authorized compact representatives, amending said "Arkansas River Basin Compact" in the particulars as set forth hereinafter, and further, the ratification of said amendment of said compact by the Legislature of the State of Arkansas.  Said amendment being expressed as follows:

The following language shall be added to Article VI, Section A of said compact, towit:  "Provided however that nothing contained in this compact or its ratification by Arkansas or Oklahoma shall be interpreted as granting either state or the parties hereto the right or power of eminent domain in any manner whatsoever outside the borders of its own state."

Laws 1971, c. 99, § 2.

§821431.  Approval and ratification  Text of compact.

The following Interstate Compact is hereby approved and ratified.

Red River Compact

ArkansasLouisianaOklahomaTexas, 1978

PREAMBLE

The States of Arkansas, Louisiana, Oklahoma, and Texas, pursuant to the acts of their respective Governors or Legislatures, or both, being moved by considerations of interstate comity, have resolved to compact with respect to the water of the Red River and its tributaries.  By Act of Congress, Public Law No. 346 (84th Congress, First Session), the consent of the United States has been granted for said states to negotiate and enter into a compact providing for an equitable apportionment of such water; and pursuant to that Act the President has designated the representative of the United States.

Further, the consent of Congress has been given for two or more states to negotiate and enter into agreements relating to water pollution control by the provisions of the Federal Water Pollution Control Act (P.L. 92500, 33 U.S.C. Sections 1251 et seq.).

The Signatory States acting through their duly authorized Compact Commissioners, after several years of negotiations, have agreed to an equitable apportionment of the water of the Red River and its tributaries and do hereby submit and recommend that this Compact be adopted by the respective Legislatures and approved by Congress as hereinafter set forth:

ARTICLE I

PURPOSES

SECTION 1.01  The principal purposes of this Compact are:

(a) To promote interstate comity and remove causes of controversy between each of the affected states by governing the use, control and distribution of the interstate water of the Red River and its tributaries;

(b) To provide an equitable apportionment among the Signatory States of the water of the Red River and its tributaries;

(c) To promote an active program for the control and alleviation of natural deterioration and pollution of the water of the Red River Basin and to provide for enforcement of the laws related thereto;

(d) To provide the means for an active program for the conservation of water, protection of lives and property from floods, improvement of water quality, development of navigation and regulation of flows in the Red River Basin; and

(e) To provide a basis for state or joint state planning and action by ascertaining and identifying each state's share in the interstate water of the Red River Basin and the apportionment thereof.

ARTICLE II

GENERAL PROVISIONS

SECTION 2.01  Each Signatory State may use the water allocated to it by this Compact in any manner deemed beneficial by that state. Each state may freely administer water rights and uses in accordance with the laws of that state, but such uses shall be subject to the availability of water in accordance with the apportionments made by this Compact.

SECTION 2.02  The use of water by the United States in connection with any individual Federal project shall be in accordance with the Act of Congress authorizing the project and the water shall be charged to the state or states receiving the benefit therefrom.

SECTION 2.03  Any Signatory State using the channel of Red River or its tributaries to convey stored water shall be subject to an appropriate reduction in the amount which may be withdrawn at the point of removal to account for transmission losses.

SECTION 2.04  The failure of any state to use any portion of the water allocated to it shall not constitute relinquishment or forfeiture of the right to such use.

SECTION 2.05  Each Signatory State shall have the right to:

(a) Construct conservation storage capacity for the impoundment of water allocated by this Compact;

(b) Replace within the same area any storage capacity recognized or authorized by this Compact made unusable by any cause, including losses due to sediment storage;

(c) Construct reservoir storage capacity for the purposes of flood and sediment control as well as storage of water which is either imported or is to be exported if such storage does not adversely affect the delivery of water apportioned to any other Signatory State; and

(d) Use the bed and banks of the Red River and its tributaries to convey stored water, imported or exported water, and water apportioned according to this Compact.

SECTION 2.06  Signatory States may cooperate to obtain construction of facilities of joint benefits to such states.

SECTION 2.07  Nothing in this Compact shall be deemed to impair or affect the powers, rights, or obligations of the United States, or those claiming under its authority, in, over and to water of the Red River Basin.

SECTION 2.08  Nothing in this Compact shall be construed to include within the water apportioned by this Compact any water consumed in each state by livestock or for domestic purposes; provided, however, the storage of such water is in accordance with the laws of the respective states but any such impoundment shall not exceed 200 acrefeet, or such smaller quantity as may be provided for by the laws of each state.

SECTION 2.09  In the event any state shall import water into the Red River Basin from any other river basin, the Signatory State making the importation shall have the use of such imported water.

SECTION 2.10  Nothing in this Compact shall be deemed to:

(a) Interfere with or impair the right or power of any Signatory State to regulate within its boundaries the appropriation, use, and control of water, or quality of water, not inconsistent with its obligations under this Compact;

(b) Repeal or prevent the enactment of any legislation or the enforcement of any requirement by any Signatory State imposing any additional conditions or restrictions to further lessen or prevent the pollution or natural deterioration of water within its jurisdiction; provided nothing contained in this paragraph shall alter any provisions of this Compact dealing with the apportionment of water or the rights thereto; or

(c) Waive any state's immunity under the Eleventh Amendment of the Constitution of the United States, or as constituting the consent of any state to be sued by its own citizens.

SECTION 2.11  Accounting for apportionment purposes on interstate streams shall not be mandatory under the terms of the Compact until one or more affected states deem the accounting necessary.

SECTION 2.12  For the purposes of apportionment of the water among the Signatory States, the Red River is hereby divided into the following major subdivisions:

(a) Reach I  the Red River and tributaries from the New MexicoTexas state boundary to Denison Dam;

(b) Reach II  the Red River from Denison Dam to the point where it crosses the ArkansasLouisiana state boundary and all tributaries which contribute to the flow of the River within this reach;

(c) Reach III  the tributaries west of the Red River which cross the TexasLouisiana state boundary, the ArkansasLouisiana state boundary, and those which cross both the TexasArkansas state boundary and the ArkansasLouisiana state boundary;

(d) Reach IV  the tributaries east of the Red River in Arkansas which cross the ArkansasLouisiana state boundary; and

(e) Reach V  that portion of the Red River and tributaries in Louisiana not included in Reach III or in Reach IV.

SECTION 2.13  If any part or application of this Compact shall be declared invalid by a court of competent jurisdiction, all other severable provisions and applications of this Compact shall remain in full force and effect.

SECTION 2.14  Subject to the availability of water in accordance with this Compact, nothing in this Compact shall be held or construed to alter, impair, or increase, validate, or prejudice any existing water right or right of water use that is legally recognized on the effective date of this Compact by either statutes or courts of the Signatory State within which it is located.

ARTICLE III

DEFINITIONS

]lscSECTION 3.01  In this Compact:

(a) The States of Arkansas, Louisiana, Oklahoma, and Texas are referred to as "Arkansas", "Louisiana", "Oklahoma", and "Texas", respectively, or individually as "State" or "Signatory State", collectively as "States" or "Signatory States."

(b) The term "Red River" means the stream below the crossing of the TexasOklahoma state boundary at longitude 100 degrees west.

(c) The term "Red River Basin" means all of the natural drainage area of the Red River and its tributaries east of the New MexicoTexas state boundary and above its junction with Atchafalaya and Old Rivers.

(d) The term "water of the Red River Basin" means the water originating in any part of the Red River Basin and flowing to or in the Red River or any of its tributaries.

(e) The term "tributary" means any stream which contributes to the flow of the Red River.

(f) The term "interstate tributary" means a tributary of the Red River, the drainage area of which includes portions of two (2) or more Signatory States.

(g) The term "intrastate tributary" means a tributary of the Red River, the drainage area of which is entirely within a single Signatory State.

(h) The term "Commission" means the agency created by Article IX of this Compact for the administration thereof.  (i) The term "pollution" means the alteration of the physical, chemical, or biological characteristics of water by the acts or instrumentalities of man which create or are likely to result in a material and adverse effect upon human beings, domestic or wild animals, fish and other aquatic life, or adversely affect any other lawful use of such water; provided, that for the purposes of this Compact, "pollution" shall not mean or include "natural deterioration."

(j) The term "natural deterioration" means the material reduction in the quality of water resulting from the leaching of solubles from the soils and rocks through or over which the water flows naturally.

(k) The term "designated water" means water released from storage, paid for by nonFederal interests, for delivery to a specific point of use or diversion.

(l) The term "undesignated water" means all water released from storage other than "designated water."

(m) The term "conservation storage capacity" means that portion of the active capacity of reservoirs available for the storage of water for subsequent beneficial use, and it excludes any portion of the capacity of reservoirs allocated solely to flood control and sediment control, or either of them.

(n) The term "runoff" means both the portion of precipitation which runs off the surface of a drainage area and that portion of the precipitation that enters the streams after passing through the portions of the earth.

ARTICLE IV

APPORTIONMENT OF WATER  REACH I

OKLAHOMA  TEXAS

Subdivision of Reach I and apportionment of water therein.

]lscReach I of the Red River is divided into topographical subbasins, with the water therein allocated as follows:

SECTION 4.01  Subbasin 1 Interstate streams  Texas.

(a) This includes the Texas portion of Buck Creek, Sand (Lebos) Creek, Salt Fork Red River, Elm Creek, North Fork Red River, Sweetwater Creek, and Washita River, together with all their tributaries in Texas which lie west of the 100th Meridian.

(b) The annual flow within this subbasin is hereby apportioned sixty percent (60%) to Texas and forty percent (40%) to Oklahoma.

SECTION 4.02  Subbasin 2  Intrastate and interstate streams  Oklahoma.

(a) This subbasin is composed of all tributaries of the Red River in Oklahoma and portions thereof upstream to the TexasOklahoma state boundary at longitude one hundred degrees west, beginning from Denison Dam and upstream to and including Buck Creek.

(b) The State of Oklahoma shall have free and unrestricted use of the water of this subbasin.

SECTION 4.03  Subbasin 3  Intrastate streams  Texas.

(a) This includes the tributaries of the Red River in Texas, beginning from Denison Dam and upstream to and including Prairie Dog Town Fork Red River.

(b) The State of Texas shall have free and unrestricted use of the water in this subbasin.

SECTION 4.04  Subbasin 4  Main stem of the Red River and Lake Texoma.

(a) This subbasin includes all of Lake Texoma and the Red River beginning at Denison Dam and continuing upstream to the TexasOklahoma state boundary at longitude one hundred degrees west.

(b) The storage of Lake Texoma and flow from the main stem of the Red River into Lake Texoma is apportioned as follows:

(1) Oklahoma 200,000 acrefeet and Texas 200,000 acrefeet, which quantities shall include existing allocations and uses; and

(2) Additional quantities in a ratio of fifty percent (50%) to Oklahoma and fifty percent (50%) to Texas.

SECTION 4.05  Special Provisions.

(a) Texas and Oklahoma may construct, jointly or in cooperation with the United States, storage or other facilities for the conservation and use of water; provided that any facilities constructed on the Red River boundary between the two states shall not be inconsistent with the Federal legislation authorizing Denison Dam and Reservoir project.

(b) Texas shall not accept for filing, or grant a permit, for the construction of a dam to impound water solely for irrigation, flood control, soil conservation, mining and recovery of minerals, hydroelectric power, navigation, recreation and pleasure, or for any other purpose other than for domestic, municipal, and industrial water supply, on the main stem of the North Fork Red River or any of its tributaries within Texas above LugertAltus Reservoir until the date that imported water sufficient to meet the municipal and irrigation needs of Western Oklahoma is provided, or until January 1, 2000, whichever occurs first.

ARTICLE V

APPORTIONMENT OF WATER  REACH II

ARKANSAS, OKLAHOMA, TEXAS AND LOUISIANA

]lscSubdivision of Reach II and allocation of water therein.

Reach II of the Red River is divided into topographic subbasins, and the water therein is allocated as follows:

SECTION 5.01  Subbasin 1  Intrastate streams  Oklahoma.

(a) This subbasin includes those streams and their tributaries above existing, authorized or proposed last downstream major damsites, wholly in Oklahoma and flowing into Red River below Denison Dam and above the OklahomaArkansas state boundary.  These streams and their tributaries with existing, authorized or proposed last downstream major damsites are as follows:

Location

Stream Site Acft Latitude Longitude

IslandBayou Albany 85,200 33]lsco]lsc51.5'N 96]lsco]lsc11.4'W

Blue River Durant   147,000 33]lsco]lsc55.5'N 96]lsco]lsc04.2'W

Boggy River Boswell   1,243,800 34]lsco]lsc01.6'N 95]lsco]lsc45.0'W

Kiamichi River Hugo   240,700 34]lsco]lsc01.0'N 95]lsco]lsc22.6'W

(b) Oklahoma is apportioned the water of this subbasin and shall have unrestricted use thereof.

SECTION 5.02  Subbasin 2  Intrastate streams  Texas.

(a) This subbasin includes those streams and their tributaries above existing authorized or proposed last downstream major damsites, wholly in Texas and flowing into Red River below Denison Dam and above the TexasArkansas state boundary.  These streams and their tributaries with existing, authorized or proposed last downstream major damsites are as follows:

Location

Stream Site Acft Latitude Longitude

B

Shawnee Creek Randall Lake  5,400 33]lsco]lsc48.1'N96]lsco]lsc34.8'W

Brushy Creek Valley Lake  15,000 33]lsco]lsc38.7'N96]lsco]lsc21.5'W

New Bonham

Bois d'Arc Creek   Reservoir   130,600 33]lsco]lsc42.9'N 95]lsco]lsc58.2'W   Coffee Mill

Coffee Mill Creek  Lake  8,000 33]lsco]lsc44.1'N   95]lsco]lsc58.0'W

Sandy Creek  Lake Crockett   3,900 33]lsco]lsc44.5'N  95]lsco]lsc55.5'W

Sanders Creek Pat Mayse   124,500 33]lsco]lsc51.2'N95]lsco]lsc32.9'W

Pine Creek Lake Crook   11,011 33]lsco]lsc43.7'N95]lsco]lsc34.0'W

Big Pine Creek Big Pine Lake 138,600 33]lsco]lsc52.0'N95]lsco]lsc11.7'W

Pecan Bayou Pecan Bayou   625,000 33]lsco]lsc41.1'N  94]lsco]lsc58.7'W

Mud Creek Liberty Hill 97,70033]lsco]lsc33.0'N 94]lsco]lsc29.3'W

KVW Ranch

M[A Creek Lakes (3) 3,440 33]lsco]lsc34.8'N 94]lsco]lsc27.3'W

(b) Texas is apportioned the water of this subbasin and shall have unrestricted use thereof.

SECTION 5.03  Subbasin 3  Interstate Streams  Oklahoma and Arkansas.

(a) This subbasin includes Little River and its tributaries above Millwood Dam.

(b) The States of Oklahoma and Arkansas shall have free and unrestricted use of the water of this subbasin within their respective states, subject, however, to the limitation that Oklahoma shall allow a quantity of water equal to forty percent (40%) of the total runoff originating below the following existing, authorized or proposed last downstream major damsites in Oklahoma to flow into Arkansas:

Location

Stream Site Acft Latitude Longitude

Little River Pine Creek 70,50034]lsco]lsc06.8'N 95]lsco]lsc04.9'W

Glover Creek Lukfata   258,600 34]lsco]lsc08.5'N 94]lsco]lsc55.4'W

Mountain Fork

River Broken Bow  470,100 34]lsco]lsc08.9'N94]lsco]lsc41.2'W

(c) Accounting will be on an annual basis unless otherwise deemed necessary by the States of Arkansas and Oklahoma.

SECTION 5.04  Subbasin 4  Interstate streams  Texas and Arkansas.

(a) This subbasin shall consist of those streams and their tributaries above existing, authorized or proposed last downstream major damsites, originating in Texas and crossing the TexasArkansas state boundary before flowing into the Red River in Arkansas.  These streams and their tributaries with existing, authorized or proposed last downstream major damsites are as follows:

Location

Stream Site Acft Latitude Longitude

McKinney

Bayou Trib. Bringle Lake 3,05233]lsco]lsc30.6'N 94]lsco]lsc06.2'W

Barkman

Barkman Creek Reservoir 15,900 33]lsco]lsc29.7'N 94]lsco]lsc10.3'W

Sulphur River Texarkana   386,900 33]lsco]lsc18.3'N 94]lsco]lsc09.6'W

(b) The State of Texas shall have the free and unrestricted use of the water of this subbasin.

SECTION 5.05  Subbasin 5  Main stem of the Red River and tributaries.

(a) This subbasin includes that portion of the Red River, together with its tributaries, from Denison Dam down to the ArkansasLouisiana state boundary, excluding all tributaries included in the other four subbasins of Reach II.

(b) Water within this subbasin is allocated as follows:

(1) The Signatory States shall have equal rights to the use of runoff originating in subbasin 5 and undesignated water flowing into subbasin 5, so long as the flow of the Red River at the ArkansasLouisiana state boundary is 3,000 cubic feet per second or more, provided no state is entitled to more than twentyfive percent (25%) of the water in excess of 3,000 cubic feet per second.

(2) Whenever the flow of the Red River at the ArkansasLouisiana state boundary is less than 3,000 cubic feet per second, but more than 1,000 cubic feet per second, the States of Arkansas, Oklahoma, and Texas shall allow to flow into the Red River for delivery to the State of Louisiana a quantity of water equal to forty percent (40%) of the total weekly runoff originating in subbasin 5 and forty percent (40%) of undesignated water flowing into subbasin 5; provided, however, that this requirement shall not be interpreted to require any state to release stored water.

(3) Whenever the flow of the Red River at the ArkansasLouisiana state boundary falls below 1,000 cubic feet per second, the States of Arkansas, Oklahoma, and Texas shall allow a quantity of water equal to all the weekly runoff originating in subbasin 5 and all undesignated water flowing into subbasin 5 within their respective states to flow into the Red River as required to maintain a 1,000 cubic foot per second flow at the ArkansasLouisiana state boundary.

(c) Whenever the flow at Index, Arkansas, is less than 526 cfs, the States of Oklahoma and Texas shall each allow a quantity of water equal to forty percent (40%) of the total weekly runoff originating in subbasin 5 within their respective states to flow into the Red River; provided however, this provision shall be invoked only at the request of Arkansas, only after Arkansas has ceased all diversions from the Red River itself in Arkansas above Index, and only if the provisions of subsections 5.05 (b) (2) and (3) have not caused a limitation of diversions in subbasin 5.

(d) No state guarantees to maintain a minimum low flow to a downstream state.

SECTION 5.06  Special Provisions.

(a) Reservoirs within the limits of Reach II, subbasin 5, with a conservation storage capacity of 1,000 acrefeet or less in existence or authorized on the date of the Compact pursuant to the rights and privileges granted by a Signatory State authorizing such reservoirs, shall be exempt from the provisions of Section 5.05; provided, if any right to store water in, or use water from, an existing exempt reservoir expires or is cancelled after the effective date of the Compact the exemption for such rights provided by this section shall be lost.

(b) A Signatory State may authorize a change in the purpose or place of use of water from a reservoir exempted by subparagraph (a) of this section without losing that exemption, if the quantity of authorized use and storage is not increased.

(c) Additionally, exemptions from the provisions of Section 5.05 shall not apply to direct diversions from Red River to offchannel reservoirs or lands.

ARTICLE VI

APPORTIONMENT OF WATER  REACH III

ARKANSAS, LOUISIANA, AND TEXAS

Subdivision of Reach III and allocation of water therein.

Reach III of the Red River is divided into topographic subbasins, and the water therein allocated, as follows:

SECTION 6.01  Subbasin 1  Interstate streams  Arkansas and Texas.

(a) This subbasin includes the Texas portion of those streams crossing the ArkansasTexas state boundary one or more times and flowing through Arkansas into Cypress CreekTwelve Mile Bayou watershed in Louisiana.

(b) Texas is apportioned sixty percent (60%) of the runoff of this subbasin and shall have unrestricted use thereof; Arkansas is entitled to forty percent (40%) of the runoff of this subbasin.

SECTION 6.02  Subbasin 2  Interstate streams  Arkansas and Louisiana.

(a) This subbasin includes the Arkansas portion of those streams flowing from subbasin 1 into Arkansas, as well as other streams in Arkansas which cross the ArkansasLouisiana state boundary one or more times and flow into Cypress CreekTwelve Mile Bayou watershed in Louisiana.

(b) Arkansas is apportioned sixty percent (60%) of the runoff of this subbasin and shall have unrestricted use thereof; Louisiana is entitled to forty percent (40%) of the runoff of this subbasin.

SECTION 6.03  Subbasin 3  Interstate streams  Texas and Louisiana.

(a) This subbasin includes the Texas portion of all tributaries crossing the TexasLouisiana state boundary one or more times and flowing into Caddo Lake, Cypress CreekTwelve Mile Bayou or Cross Lake, as well as the Louisiana portion of such tributaries.

(b) Texas and Louisiana within their respective boundaries shall each have the unrestricted use of the water of this subbasin subject to the following allocation:

(1) Texas shall have the unrestricted right to all water above Marshall, Lake O' the Pines, and Black Cypress damsites; however, Texas shall not cause runoff to be depleted to a quantity less than that which would have occurred with the full operation of Franklin County, Titus County, Ellison Creek, Johnson Creek, Lake O' the Pines, Marshall, and Black Cypress Reservoirs constructed, and those other impoundments and diversions existing on the effective date of this Compact.  Any depletions of runoff in excess of the depletions described above shall be charged against Texas' apportionment of the water in Caddo Reservoir.  (2) Texas and Louisiana shall each have the unrestricted right to use fifty percent (50%) of the conservation storage capacity in the present Caddo Lake for the impoundment of water for state use, subject to the provision that supplies for existing uses of water from Caddo Lake, on date of Compact, are not reduced.

(3) Texas and Louisiana shall each have the unrestricted right to fifty percent (50%) of the conservation storage capacity of any future enlargement of Caddo Lake, provided, the two states may negotiate for the release of each state's share of the storage space on terms mutually agreed upon by the two states after the effective date of this Compact.

(4) Inflow to Caddo Lake from its drainage area downstream from Marshall, Lake O' the Pines, and Black Cypress damsites and downstream from other last downstream dams in existence on the date of the signing of the Compact document by the Compact Commissioners, will be allowed to continue flowing into Caddo Lake except that any manmade depletions to this inflow by Texas will be subtracted from the Texas share of the water in Caddo Lake.

(c) In regard to the water of interstate streams which do not contribute to the inflow to Cross Lake or Caddo Lake, Texas shall have the unrestricted right to divert and use this water on the basis of a division of runoff above the state boundary of sixty percent (60%) to Texas and forty percent (40%) to Louisiana.

(d) Texas and Louisiana will not construct improvements on the Cross Lake Watershed in either state that will affect the yield of Cross Lake; provided, however, this subsection shall be subject to the provisions of Section 2.08.

SECTION 6.04  Subbasin 4  Intrastate streams  Louisiana.

(a) This subbasin includes that area of Louisiana in Reach III not included within any other subbasin.

(b) Louisiana shall have free and unrestricted use of the water of this subbasin.

ARTICLE VII

APPORTIONMENT OF WATER  REACH IV ARKANSAS AND LOUISIANA

]lscSubdivision of Reach IV and allocation of water therein.

]lscReach IV of the Red River is divided into topographic subbasins, and the water therein allocated as follows:

SECTION 7.01  Subbasin 1  Intrastate streams  Arkansas.

(a) This subbasin includes those streams and their tributaries above last downstream major damsites originating in Arkansas and crossing the ArkansasLouisiana state boundary before flowing into the Red River in Louisiana.  Those major last downstream damsites are as follows:

Location

Stream Site Acft   Latitude  Longitude

Lake

Ouachita River Catherine 19,000 34]lsco]lsc26.6'N 93]lsco]lsc01.6'W

Caddo River   DeGray Lake 1,377,000 34]lsco]lsc13.2'N93]lsco]lsc06.6'W

Little Missouri

River Lake Greeson  600,000 34]lsco]lsc08.9'N  93]lsco]lsc42.9'W

Alum Fork,

Saline River Lake Winona  63,264 32]lsco]lsc47.8'N  92]lsco]lsc51.0'W

(b) Arkansas is apportioned the waters of this subbasin and shall have unrestricted use thereof.

SECTION 7.02  Subbasin 2  Interstate Streams  Arkansas and Louisiana.

(a) This subbasin shall consist of Reach IV less subbasin 1 as defined in Section 7.01 (a) above.

(b) The State of Arkansas shall have free and unrestricted use of the water of this reach subject to the limitation that Arkansas shall allow a quantity of water equal to forty percent (40%) of the weekly runoff originating below or flowing from the last downstream major damsite to flow into Louisiana.  Where there are no designated last downstream damsites, Arkansas shall allow a quantity of water equal to forty percent (40%) of the total weekly runoff originating above the state boundary to flow into Louisiana.  Use of water in this subbasin is subject to low flow provisions of subparagraph 7.03 (b).

SECTION 7.03  Special Provisions.

(a) Arkansas may use the beds and banks of segments of Reach IV for the purpose of conveying its share of water to designated downstream diversions.

(b) The State of Arkansas does not guarantee to maintain a minimum low flow for Louisiana in Reach IV.  However, on the following streams when the use of water in Arkansas reduces the flow at the ArkansasLouisiana state boundary to the following amounts:

(1) Ouachita  780 cfs

(2) Bayou Bartholomew  80 cfs

(3) Boeuf River  40 cfs

(4) Bayou Macon  40 cfs

the State of Arkansas pledges to take affirmative steps to regulate the diversions of runoff originating or flowing into Reach IV in such a manner as to permit an equitable apportionment of the runoff as set out herein to flow into the State of Louisiana.  In its control and regulation of the water of Reach IV any adjudication or order rendered by the State of Arkansas or any of its instrumentalities or agencies affecting the terms of this Compact shall not be effective against the State of Louisiana nor any of its citizens or inhabitants until approved by the Commission.

ARTICLE VIII

APPORTIONMENT OF WATER  REACH V

SECTION 8.01  Reach V of the Red River consists of the main stem Red River and all of its tributaries lying wholly within the State of Louisiana.  The State of Louisiana shall have free and unrestricted use of the water of this subbasin.

ARTICLE IX

ADMINISTRATION OF THE COMPACT

SECTION 9.01  There is hereby created an interstate administrative agency to be known as the "Red River Compact Commission", hereinafter called the "Commission".  The Commission shall be composed of two representatives from each Signatory State who shall be designated or appointed in accordance with the laws of each state, and one Commissioner representing the United States, who shall be appointed by the President.  The Federal Commissioner shall be the Chairman of the Commission but shall not have the right to vote.  The failure of the President to appoint a Federal Commissioner will not prevent the operation or effect of this Compact, and the eight representatives from the Signatory States will elect a Chairman for the Commission.

SECTION 9.02  The Commission shall meet and organize within sixty (60) days after the effective date of this Compact. Thereafter, meetings shall be held at such times and places as the Commission shall decide.

SECTION 9.03  Each of the two Commissioners from each state shall have one vote; provided, however, that if only one representative from a state attends he is authorized to vote on behalf of the absent Commissioner from that state. Representatives from three states shall constitute a quorum.  Any action concerned with administration of this Compact or any action requiring compliance with specific terms of this Compact shall require six concurring votes.  If a proposed action of the Commission affects existing water rights in a state, and that action is not expressly provided for in this Compact, eight concurring votes shall be required.

SECTION 9.04  (a) The salaries and personal expenses of each

state's representative shall be paid by the government that it represents, and the salaries and personal expenses of the Federal Commissioner will be paid for by the United States.

(b) The Commission's expenses for any additional stream flow gauging stations shall be equitably apportioned among the states involved in the reach in which the stream flow gauging stations are located.

(c) All other expenses incurred by the Commission shall be borne equally by the Signatory States and shall be paid by the Commission out of the "Red River Compact Commission Fund".  Such fund shall be initiated and maintained by equal payments of each state into the fund.  Disbursement shall be made from the fund in such manner as may be authorized by the Commission.  Such fund shall not be subject to audit and accounting procedures of the state; however, all receipts and disbursements of the fund by the Commission shall be audited by a qualified independent public accountant at regular intervals, and the report of such audits shall be included in and become a part of the annual report of the Commission.  Each state shall have the right to make its own audit of the accounts of the Commission at any reasonable time.

ARTICLE X

POWERS AND DUTIES OF THE COMMISSION

SECTION 10.01  The Commission shall have the power to:

(a) Adopt rules and regulations governing its operation and enforcement of the terms of the Compact;

(b) Establish and maintain an office for the conduct of its affairs and, if desirable, from time to time, change its location;

(c) Employ or contract with such engineering, legal, clerical and other personnel as it may determine necessary for the exercise of its functions under this Compact without regard to the Civil Service Laws of any Signatory State; provided that such employees shall be paid by and be responsible to the Commission and shall not be considered employees of any Signatory State;

(d) Acquire, use and dispose of such real and personal property as it may consider necessary;

(e) Enter into contracts with appropriate state or Federal agencies for the collection, correlation and presentation of factual data, for the maintenance of records and for the preparation of reports;

(f) Secure from the head of any department or agency of the Federal or state government such information as it may need or deem to be useful for carrying out its functions and as may be available to or procurable by the department or agency to which the request is addressed; provided such information is not privileged and the department or agency is not precluded by law from releasing same.

(g) Make findings, recommendations or reports in connection with carrying out the purposes of this Compact, including, but not limited to, a finding that a Signatory State is or is not in violation of any of the provisions of this Compact.  The Commission is authorized to make such investigations and studies, and to hold such hearings as it may deem necessary for said purposes.  It is authorized to make and file official certified copies of any of its findings, recommendations or reports with such officers or agencies of any Signatory State, or the United States, as may have any interest in or jurisdiction over the subject matter.  The making of findings, recommendations, or reports by the Commission shall not be a condition precedent to the instituting or maintaining of any action or proceeding of any kind by a Signatory State in any court or tribunal, or before any agency or officer, for the protection of any right under this Compact or for the enforcement of any of its provisions; and

(h) Print or otherwise reproduce and distribute its proceedings and reports.

SECTION 10.02  The Commission shall:

(a) Cause to be established, maintained, and operated such stream, reservoir and other gauging stations as are necessary for the proper administration of the Compact;

(b) Cause to be collected, analyzed and reported such information on stream flows, water quality, water storage and such other data as are necessary for the proper administration of the Compact;

(c) Perform all other functions required of it by the Compact and do all things necessary, proper and convenient in the performance of its duties thereunder;

(d) Prepare and submit to the Governor of each of the Signatory States a budget covering the anticipated expenses of the Commission for the following fiscal biennium;

(e) Prepare and submit an annual report to the Governor of each Signatory State and to the President of the United States covering the activities of the Commission for the preceding fiscal year, together with an accounting of all funds received and expended by it in the conduct of its work;

(f) Make available to the Governor or to any official agency of a Signatory State or to any authorized representative of the United States, upon request, any information within its possession;

(g) Not incur any obligation in excess of the unencumbered balance of its funds, nor pledge the credit of any of the Signatory States; and

(h) Make available to a Signatory State or the United States in any action arising under this Compact, without subpoena, the testimony of any officer or employee of the Commission having knowledge of any relevant facts.

ARTICLE XI

POLLUTION

SECTION 11.01  The Signatory States recognize that the increase in population and the growth of industrial, agricultural, mining and other activities combined with natural pollution sources may lead to a diminution of the quality of water in the Red River Basin which may render the water harmful or injurious to the health and welfare of the people and impair the usefulness or public enjoyment of the water for beneficial purposes, thereby resulting in adverse social, economic, and environmental impacts.

SECTION 11.02  Although affirming the primary duty and responsibility of each Signatory State to take appropriate action under its own laws to prevent, diminish, and regulate all pollution sources within its boundaries which adversely affect the water of the Red River Basin, the states recognize that the control and abatement of the naturallyoccurring salinity sources as well as, under certain circumstances, the maintenance and enhancement of the quality of water in the Red River Basin may require the cooperative action of all states.

SECTION 11.03  The Signatory States agree to cooperate with agencies of the United States to devise and effectuate means of alleviating the natural deterioration of the water of the Red River Basin.

SECTION 11.04  The Commission shall have the power to cooperate with the United States, the Signatory States and other entities in programs for abating and controlling pollution and natural deterioration of the water of the Red River Basin, and to recommend reasonable water quality objectives to the states.

SECTION 11.05  Each Signatory State agrees to maintain current records of waste discharges into the Red River Basin and the type and quality of such discharges, which records shall be furnished to the Commission upon request.

SECTION 11.06  Upon receipt of a complaint from the Governor of a Signatory State that the interstate water of the Red River Basin in which it has an interest are being materially and adversely affected by pollution and that the state in which the pollution originates has failed after reasonable notice to take appropriate abatement measures, the Commission shall make such findings as are appropriate and thereafter provide such findings to the Governor of the state in which such pollution originates and request appropriate corrective action.  The Commission, however, shall not take any action with respect to pollution which adversely affects only the state in which such pollution originates.

SECTION 11.07  In addition to its other powers set forth under this Article, the Commission shall have the authority, upon receipt of six concurring votes, to utilize applicable Federal statutes to institute legal action in its own name against the person or entity responsible for interstate pollution problems; provided, however, sixty (60) days before initiating legal action the Commission shall notify the Governor of the state in which the pollution source is located to allow that state an opportunity to initiate action in its own name.

SECTION 11.08  Without prejudice to any other remedy available to the Commission, or any Signatory State, any state which is materially and adversely affected by the pollution of the water of the Red River Basin by pollution originating in another Signatory State may institute a suit against any individual, corporation, partnership, or association, or against any Signatory State or political or governmental subdivision thereof, or against any officer, agency, department, bureau, district or instrumentality of or in any Signatory State contributing to such pollution in accordance with applicable Federal statutes.  Nothing herein shall be construed as depriving any person of any rights of action relating to pollution which such person would have if this Compact had not been made.

ARTICLE XII

TERMINATION AND AMENDMENT OF COMPACT

SECTION 12.01  This Compact may be terminated at any time by appropriate action of the Legislatures of all of the four Signatory States.  In the event of such termination, all rights established under it shall continue unimpaired.

SECTION 12.02  This Compact may be amended at any time by appropriate action of the Legislatures of all Signatory States that are affected by such amendment.  The consent of the United States Congress must be obtained before any such amendment is effective.

ARTICLE XIII

RATIFICATION AND EFFECTIVE DATE OF COMPACT

SECTION 13.01  Notice of ratification of this Compact by the Legislature of each Signatory State shall be given by the Governor thereof to the Governors of each of the other Signatory States and to the President of the United States.  The President is hereby requested to give notice to the Governors of each of the Signatory States of the consent to this Compact by the Congress of the United States.

SECTION 13.02  This Compact shall become effective, binding and obligatory when, and only when:

(a) It has been duly ratified by each of the Signatory States; and

(b) It has been consented to by an Act of the Congress of the United States, which Act provides that:

Any other statute of the United States to the contrary notwithstanding, in any case or controversy:  i.  which involves the construction or application of this Compact;

ii.  in which one or more of the Signatory States to this Compact is a plaintiff or plaintiffs; and

iii.  which is within the judicial power of the United States as set forth in the Constitution of the United States;

and without any requirement, limitation or regard as to the sum or value of the matter in controversy, or of the place of residence or citizenship of, or of the nature, character or legal status of, any of the other proper parties plaintiff or defendant in such case of controversy:

The consent of Congress is given to name and join the United States as a party defendant or otherwise in any such case or controversy in the Supreme Court of the United States if the United States is an indispensable party thereto.

SECTION 13.03  The United States District Courts shall have original jurisdiction (concurrent with that of the Supreme Court of the United States, and concurrent with that of any other Federal or state court, in matters in which the Supreme Court, or other court has original jurisdiction) of any case or controversy involving the application or construction of this Compact; that said jurisdiction shall include, but not be limited to, suits between Signatory States; and that the venue of such case or controversy may be brought in any judicial district in which the acts complained of (or any portion thereof) occur.

§821432.  Commissioners  Number  Appointment  Staffing and services  Expenses - Absence or vacancy in position of Executive Director.

Pursuant to Article IX of the Red River Compact there shall be two Commissioners from Oklahoma to serve on the Red River Compact Commission.  One Commissioner shall be the Executive Director of the Oklahoma Water Resources Board, or such other agency as may be hereafter responsible for administering water law in the state.  The other Commissioner shall be appointed by the Governor and shall serve at the pleasure of the Governor.  The Oklahoma Water Resources Board shall provide such staffing and services as may be required by the Commission.  The Board may provide in its budget for any such administrative expenses.

In the event of the Executive Director's temporary absence, the Executive Director may delegate the exercise of such powers and duties to a designee during the Executive Director's absence.  In the event of a vacancy in the position of Executive Director, the Board may designate an interim or acting Commissioner and designee who is authorized to exercise such powers and duties until a permanent Executive Director is employed.

Laws 1979, c. 136, § 2, emerg. eff. May 3, 1979; Laws 1994, c. 32, § 1, emerg. eff. April 11, 1994.

§821451.  Short title.

Sections 1452 through 1471 of this title shall be known and may be cited as the "Scenic Rivers Act".

Added by Laws 1970, c. 68, § 1, emerg. eff. March 17, 1970.  Amended by Laws 2003, c. 305, § 1, emerg. eff. May 28, 2003.

§821452.  Preservation of certain freeflowing streams and rivers  Designation of scenic river areas.

A.  The Oklahoma Legislature finds that some of the freeflowing streams and rivers of Oklahoma possess such unique natural scenic beauty, water conservation, fish, wildlife and outdoor recreational values of present and future benefit to the people of the state that it is the policy of the Legislature to preserve these areas for the benefit of the people of Oklahoma.  For this purpose there are hereby designated certain "scenic river areas" to be preserved as a part of Oklahoma's diminishing resource of freeflowing rivers and streams.

B.  The areas of the state designated as "scenic river areas" shall include:

1.  The Flint Creek and the Illinois River above the confluence of the Barren Fork Creek in Cherokee, Adair and Delaware Counties;

2.  The Barren Fork Creek in Adair and Cherokee Counties from the present alignment of Highway 59 West to the Illinois River;

3.  The Upper Mountain Fork River above the 600foot elevation level of Broken Bow Reservoir in McCurtain and LeFlore Counties;

4.  Big Lee's Creek, sometimes referred to as Lee Creek, located in Sequoyah County, above the 420foot MSL elevation, excluding that portion necessary for a dam to be built in the State of Arkansas with a crest elevation of no more than the 420foot MSL elevation.  The Oklahoma Water Resources Board shall make such classifications, designations or adjustments to Oklahoma's water quality standards as required to allow the impoundment of water by said dam; and

5.  Little Lee's Creek, sometimes referred to as Little Lee Creek, located in Adair and Sequoyah Counties, beginning approximately four (4) miles eastsoutheast of Stilwell, Oklahoma, and ending at its conjunction with Big Lee's Creek approximately two (2) miles southwest of Short, Oklahoma.

C.  The term "scenic river area" as used in the Scenic Rivers Act is defined as the stream or river and the public use and access areas located within the area designated.

Added by Laws 1970, c. 68, § 2, emerg. eff. March 17, 1970.  Amended by Laws 1974, c. 56, § 1, emerg. eff. April 13, 1974; Laws 1977, c. 6, § 1, emerg. eff. Feb. 25, 1977; Laws 1986, c. 33, § 1, emerg. eff. March 21, 1986; Laws 1988, c. 203, § 9, emerg. eff. June 10, 1988; Laws 1991, c. 7, § 2, eff. July 1, 1991; Laws 1997, c. 241, § 5, eff. July 1, 1997; Laws 2003, c. 305, § 2, emerg. eff. May 28, 2003.

§82-1453.  Legislative intent - Construction, operation or maintenance of dams or related projects.

A.  Once an area is designated as a "scenic river area", it is the intent of the Legislature that:

1.  The stream or river in the area designated be preserved in its free-flowing condition; and

2.  The stream or river shall not be impounded by any large dam or structure except as specifically authorized by the Legislature.

B.  No agency or official of state government shall authorize or concur in plans of local, state or federal agencies for the construction, operation, or maintenance of any dam or related project in any "scenic river area", without legislative consent, except as needed by the municipalities located in the counties or the immediate vicinity of the "scenic river area", for their own municipal or domestic water supply if such structures will not significantly interfere with the preservation of the stream as a scenic free-flowing stream.

Added by Laws 1970, c. 68, § 3, emerg. eff. March 17, 1970.  Amended by Laws 1997, c. 241, § 6, eff. July 1, 1997.

§82-1454.  Cooperation and support of people and state agencies - Purpose of act - Acquisition, development and maintenance of public access points, easements or park areas - Power of eminent domain prohibited.

A.  It is recognized by the Legislature that an effective program for preserving the scenic beauty of the free-flowing streams and rivers designated as "scenic river areas" necessarily involves the cooperation and support of the people in the operating areas of designated "scenic river areas", as well as the people using the "scenic river areas", and the agencies of state government administering these areas.

B.  The primary purpose of the Scenic Rivers Act is to encourage the preservation of the areas designated as "scenic river areas" in their natural scenic state.

C.  In order to assist in the public use and enjoyment of such areas, any Scenic Rivers Commission, the Oklahoma Tourism and Recreation Department and the Oklahoma Wildlife Conservation Commission may acquire, develop and maintain public access points, easements or park areas in or near "scenic river areas".  Such acquisitions shall be by private treaty only, and the use of the power of eminent domain for these purposes is specifically prohibited by the Scenic Rivers Act.

Added by Laws 1970, c. 68, § 4, emerg. eff. March 17, 1970.  Amended by Laws 1993, c. 145, § 336, eff. July 1, 1993; Laws 1997, c. 241, § 7, eff. July 1, 1997.

§82-1455.  Littering - Complaint - Penalty.

A.  It is recognized by the Legislature that littering by people using the "scenic river areas" is one of the most immediate threats to the scenic beauty of our freeflowing streams and surrounding areas.

B.  Any law enforcement, police or peace officer, game wardens or any other personnel of the Wildlife Conservation Commission, the personnel of the Tourism and Recreation Department, any landowner in the area, or any other interested party may file a complaint to enforce the provisions of the Scenic Rivers Act.

C.  Any person who deliberately places, throws, drops, deposits or discards any garbage, trash, waste, rubbish, refuse, debris or other deleterious substance on or near a scenic river area shall be subject to the provisions of Section 1761.1 of Title 21 of the Oklahoma Statutes.

Added by Laws 1970, c. 68, § 5, emerg. eff. March 17, 1970.  Amended by Laws 1988, c. 115, § 6, eff. Nov. 1, 1988; Laws 1991, c. 182, § 66, eff. Sept. 1, 1991; Laws 1997, c. 241, § 8, eff. July 1, 1997.

§821456.  Property rights of private landowners.

The property rights of private landowners in and around "scenic river areas" are the same as in any other area.  The unauthorized use of private property is trespassing and is subject to the penalties provided elsewhere in the statutes for such an offense.

Added by Laws 1970, c. 68, § 6, emerg. eff. March 17, 1970.  Amended by Laws 1997, c. 241, § 9, eff. July 1, 1997.

§82-1457.  Agencies authorized to assist in maintaining and improving water quality - Coordinated watershed restoration and protection strategy.

A.  The Executive Director of the Department of Environmental Quality, the Corporation Commission, the State Department of Agriculture, the Oklahoma Water Resources Board, the Oklahoma Wildlife Conservation Commission and the Conservation Commission are hereby given the authority to assist the Scenic Rivers Commission in maintaining and improving water quality and in preventing and eliminating the pollution of waters within a "scenic river area".

B.  1.  The Secretary of Environment shall coordinate with the appropriate state environmental agencies to create a coordinated watershed restoration and protection strategy for each impaired scenic river in this state.  The strategy shall be submitted to the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives by January 31, 2003.

2.  The coordinated watershed restoration and protection strategy shall identify all permitted or registered water pollution sources and shall include but not be limited to:

a. an overall pollutant-specific load reduction as identified in a developed total maximum daily load (TMDL), or as otherwise calculated in the absence of a developed total maximum daily load, to bring each impaired scenic river back into compliance with water quality standards,

b. pollutant-specific load reduction goals for each state environmental agency to accomplish through its water quality protection programs,

c. detailed compliance schedules indicating how much of the load reduction goal will be accomplished each year by each state environmental agency,

d. industry-specific descriptions of how load reduction goals for each state environmental agency will be accomplished,

e. an outline of innovative, cooperative intrastate and interstate strategies that will be pursued in order to expedite pollutant reductions, in particular where scenic river watersheds cross state lines.  Such strategies may include nutrient trading and conservation reserve enhancement program (CREP) initiatives, and

f. a list of all permitted or registered water pollution sources subject to the jurisdiction of each state agency within each impaired scenic river watershed.  For the permitted or registered water pollution sources subject to each state environmental agency's jurisdiction, the following information shall be included:

(1) types of operations or organizations regulated,

(2) list of the registrations or permits issued,

(3) details on governmental assistance given, and

(4) details of enforcement actions undertaken.

C.  1.  The Secretary of Environment shall coordinate with the appropriate state environmental agencies to create an annual progress report, beginning January 31, 2004, and each year thereafter.  The progress report shall be submitted to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

2.  The annual progress report shall include any revisions and updates to the information provided in the original strategy, in addition to the following:

a. identification of all actions taken by each state environmental agency to reduce pollutant levels in each impaired scenic river watershed,

b. identification of the sources of pollutants causing impairment or continued degradation of each impaired scenic river,

c. outline of further steps to be taken by each state environmental agency to reduce pollutants from identified sources in order to accomplish pollutant-specific load reduction goals,

d. an analysis of the effectiveness of the pollutant reduction efforts of each state environmental agency based upon data collected by the Oklahoma Water Resources Board's Beneficial Use Monitoring Program, the Conservation Commission's Small Watershed Rotational Monitoring Program and other appropriate monitoring data, and

e. recommendations for further administrative, judicial or legislative actions necessary to achieve the load reduction goals assigned to each impaired scenic river watershed and to overcome any identified limitations or obstacles.

D.  1.  For those impaired scenic river watersheds where a total maximum daily load (TMDL) for phosphorus has been developed, the Department of Environmental Quality shall initially allocate a wasteload for phosphorus for discharges from wastewater treatment facilities which is achievable by the best available waste control process.

2.  The annual report required by subsection C of this section shall indicate how the Department has verified that each wastewater treatment facility having a discharge has, in fact, implemented appropriate waste controls for phosphorus.

3.  If the state's water quality monitoring data demonstrate that the water quality standards for phosphorus applicable to a watershed remain impaired, and only after all permitted or registered water pollution sources have also implemented the best available waste control processes for phosphorus to address the pollutant or pollutants contributing to the impairment of the watershed, the Department shall again evaluate and require regulated entities to take additional actions to achieve water quality standards for phosphorus.

E.  1.  The Scenic Rivers Commission shall require all entities using scenic rivers for recreational activities, which are licensed by the Commission, to implement a program to control the amount of pollution entering an impaired scenic river watershed from such recreational activities.

2.  The Scenic Rivers Commission shall include in the coordinated watershed restoration and protection strategy, and all subsequent annual reports, an identification of the pollution from recreational activities which are licensed by the Commission and those actions taken and planned to reduce the amount of pollution from entering an impaired scenic river watershed.

F.  If the Legislature or the Governor finds, based on any of the annual reports required by this section, that any of the state environmental agencies have failed to appropriately protect water quality standards in an impaired scenic river watershed, the Governor and the Legislature shall take any and all necessary and appropriate action to require the agency to meet its mandated responsibilities.

Added by Laws 1970, c. 68, § 7, emerg. eff. March 17, 1970.  Amended by Laws 1993, c. 145, § 335, eff. July 1, 1993; Laws 1997, c. 241, § 10, eff. July 1, 1997; Laws 2002, c. 148, § 1, emerg. eff. April 29, 2002.

§82-1458.  Notice and hearing as to designation of additional scenic areas.

Before any plans for additional proposed "scenic river areas" are brought to the Legislature for consideration, the Scenic Rivers Commission and the Oklahoma Tourism and Recreation Department shall give reasonable notice in newspapers of general circulation in every county in which land and streams are situated that would be affected by the proposed "scenic river area".  The notice shall include a map or drawing of the proposed area and shall give the time and place of a meeting in each county affected, at which time and place the Commission shall present their plans for the proposed area.

Added by Laws 1970, c. 68, § 8, emerg. eff. March 17, 1970.  Amended by Laws 1997, c. 241, § 11, eff. July 1, 1997.

§821460.  Scenic rivers  Statement of purpose.

The Legislature finds that the protection and development of the state's scenic river areas and adjacent and contiguous lands and quality of outstanding resource waters included within each Commission's operating area should be provided for by properly planned and executed rules promulgated by that Commission respecting public services, land use, occupancy, structures, lot and plot sizes, density of population and other activities as required for the proper protection of the aesthetic, scenic, historic, archeologic and scientific features of the said affected areas, or deemed necessary for the protection of the ecosystem and the environment from pollution, despoliation and destruction or waste of natural resources and all other factors adversely affecting the public health, safety and the general welfare so long as the rules comply with the exempt provisions of the Scenic Rivers Act pertaining to farming, ranching, forestry, silviculture and other agricultural uses.

Added by Laws 1977, c. 29, § 1, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 12, eff. July 1, 1997.

§82-1461.  Scenic Rivers Commissions.

A.  1.  A Scenic Rivers Commission may be created pursuant to the Scenic Rivers Act for each designated scenic river area or combination of areas for which operating areas for planning and management have been delineated.  Each Scenic Rivers Commission shall be organized in cooperation with local governments in accordance with procedures provided for in the Scenic Rivers Act.

2.  Each Commission shall be an agency of the state and shall be named to reflect the area or areas subject to its jurisdiction.

3.  State funds for each Commission shall be provided for by a separate line-item appropriation through the state agency specifically named or by direct appropriation.  If funded through the named state agency, said state agency shall disburse the funds to the appropriate Scenic Rivers Commission in the amount and pursuant to the conditions prescribed by the Legislature.

B.  1.  There is hereby re-created, to continue until July 1, 2009, in accordance with the provisions of the Oklahoma Sunset Law, a Scenic Rivers Commission for the Illinois River and Flint Creek Scenic River Areas within Adair, Cherokee and Delaware Counties and those portions of Barren Fork Creek within Cherokee County.

2.  The operating area for the Scenic Rivers Commission for the Illinois River and Flint Creek will be limited to areas within Adair, Cherokee and Delaware Counties, and to areas within Cherokee County for Barren Fork Creek.

C.  Each Commission shall consist of not less than seven (7) nor more than fifteen (15) members.  The term of office for each member shall be four (4) years.  Each Commission shall be composed of the following members:

1. a. The Governor shall appoint three members, one of whom shall be a representative of the Oklahoma Conservation Commission or the Oklahoma Tourism and Recreation Commission.

b. The President Pro Tempore of the Senate shall appoint two members who shall each be a member of a statewide citizens' conservation or environmental group.

c. The Speaker of the House of Representatives shall appoint two members who shall each be a resident of one of the counties containing the scenic river area, and one of whom shall be a representative of the agriculture industry; and

2. a. The additional members of the Scenic Rivers Commission created pursuant to this subsection and as authorized by subsection A of this section shall be elected in a nonpartisan election to represent the following:

(1) the registered voters who reside, own real property, or own permanent residential structures within six hundred sixty (660) feet of the Illinois River or Flint Creek within Delaware County, shall elect one member to represent them,

(2) the registered voters who reside, own real property, or own permanent residential structures within six hundred sixty (660) feet of the Illinois River in Adair County, Oklahoma, shall elect one member to represent them,

(3) the registered voters who reside, own real property, or own permanent residential structures within six hundred sixty (660) feet of the Illinois River above its confluence with the Barren Fork Creek or those portions of the Barren Fork Creek in Cherokee County shall elect one member to represent them,

(4) the registered voters who reside, own real property, or own permanent residential structures within six hundred sixty (660) feet of:

(a) the Illinois River, above its confluence with the Barren Fork Creek located in Adair, Cherokee and Delaware Counties, or

(b) Flint Creek located within Delaware County or Barren Fork Creek within Cherokee County,

shall elect two at-large members to represent them, and

(5) no person shall be eligible to vote in more than one of the jurisdictional areas outlined in divisions (1), (2) and (3) of subparagraph a of this paragraph.

b. All members elected under divisions (1), (2) and (3) of subparagraph a of this paragraph shall reside or own property within the county they represent.  All at-large members elected under division (4) of subparagraph a of this paragraph shall reside or own property within Adair, Cherokee or Delaware Counties.

D.  The Scenic Rivers Commission shall promulgate rules governing the procedure and conduct of elections for Commission members.  Such rules shall be consistent with the purposes of general election laws except where otherwise provided for by this act.

E.  1.  Vacancies on each Commission shall be filled, as applicable, by the appointing authority or by election, pursuant to the provisions of this section.  Members shall serve until their respective successors shall be appointed and qualify, or be elected, unless terminated by death or resignation.

2.  Each Scenic Rivers Commission shall promulgate rules consistent with the requirements of this section for replacing members who fail to attend meetings or otherwise become unable to function due to disability, death, or resignation.  The replacement shall serve for the remainder of the unexpired term of the member being replaced.

F.  1.  Each Commission shall be organized in cooperation with local governments in accordance with procedures provided for in the Scenic Rivers Act.

2.  An interim commission consisting of the members appointed by the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall provide for the election of additional members as provided for in paragraph 2 of subsection C of this section.

G.  1.  Each Scenic Rivers Commission shall be invested with the power to:

a. prepare and establish minimum standards for planning and other ordinances and rules for the implementation of the Scenic Rivers Act by counties, municipalities, or any other local authorities in the Commissions' operating area, and

b. promulgate such rules and issue such orders as necessary to protect the public interest and to achieve the purposes of the Scenic Rivers Act.

2.  The standards shall be developed and executed in such manner as to protect and enhance the values which caused the area to be named a scenic river area without, insofar as is consistent with said protection and enhancement, limiting other uses that do not substantially interfere with the protection, public use, and enjoyment of these values.

3.  Primary emphasis in the standards shall be given to protecting the aesthetic, scenic, historic, archeologic, and scientific features of the scenic river area with due consideration being given to the orderly development of the lands adjacent and contiguous to the scenic river area.

4.  Standards set pursuant to the provisions of the Scenic Rivers Act shall not be less rigid or exacting than those established by any other federal or state agency having jurisdiction in respect to the subject covered by the particular standard.

H.  Each Scenic Rivers Commission may engage in or supervise the conduct of studies, make a plan or plans, receive, disburse, and allocate monies granted or appropriated to it, and do all things, whether expressly enumerated in the Scenic Rivers Act or not, which may be lawful and necessary and proper for the accomplishment of the purposes of the Scenic Rivers Act.  Nothing in this section shall be interpreted as giving any Commission the power of eminent domain.

I.  Each Scenic Rivers Commission, in addition, shall have the following powers and responsibilities:

1.  Appoint and fix the salary of an administrator experienced in land resource planning and management who shall serve at the pleasure of the Commission and in accordance with its policies, budgets, powers, and responsibilities.  Such administrator may be commissioned as a peace officer.  The administrator may select, appoint, and employ individuals to fill personnel positions authorized, budgeted, and deemed necessary by the Commission to implement the purposes of the Scenic Rivers Act;

2.  Act in cooperation with all federal, state, and local governments and agencies thereof to implement the purposes of the Scenic Rivers Act;

3.  Elect from the Commission membership a chair and such other officers as the Commission deems necessary to conduct the affairs of the Commission.  The officers shall be permitted to succeed themselves once for a total of two (2) consecutive years of service in any office.  The Commission shall hold meetings not less than once each quarter, at such times as may be fixed by call of its chair or as determined by majority vote in advance of the meeting.  It is the responsibility of the Commissioners to encourage general public participation in the formation and adoption of plans, standards, procedures, and regulations.  The meetings of the Commission shall be open to the public.  Minutes of each meeting shall be kept and filed in the office of the Commission and shall be available for public inspection during reasonable office hours;

4.  Promulgate rules and issue orders necessary to the exercise of the powers of the Commission and to achieve the purposes of the Scenic Rivers Act;

5.  Prepare and adopt a management plan or plans to guide and control private activities and public programs and to include varying degrees of protection and development based on the special attributes of the area;

6.  Provide, where appropriate in the discretion of the Commission, for the review and consideration by the Commission of the impact on the natural and aesthetic environment within the Commission's operating area related to any existing or proposed action by public agencies, private individuals or any other activity;

7.  Accept, in the name of and through the Commission, real and personal property that is granted, bequeathed, devised, or conveyed to the Commission to implement the purposes of the Scenic Rivers Act, upon such trusts and conditions as may be prescribed by the grantors or divisors, upon approval of the Commission;

8.  Enter into contracts on behalf of the Commission to implement the purposes of the Scenic Rivers Act and may accept gifts and grants, whether the grants be of federal or other funds or real or personal property;

9.  Identify public and private nuisances which are adverse to the purposes of the Scenic Rivers Act and take such action as permitted by law to remove the public nuisances;

10.  Own and control public access points to the scenic river area, issue use permits, and purchase easements and fee title to land within the Commission's operating area.  Legal title to property shall be held in the name of the individual Scenic Rivers Commission as an agency of the State of Oklahoma;

11.  Review any action taken by any local, municipal, or county authority within the operating area of the Commission in an administrative adjudicatory proceeding brought upon the petition of any officer or agency of this state, including the administrator, or of any person acting in behalf of the public interest, to determine whether such action conforms to the standards promulgated by the Commission or has an adverse effect upon the proper achievement of the purposes of the Scenic Rivers Act.  Upon a finding that such action does not so conform or does have such adverse effect, order that the action be nullified, superseded, or amended to the extent necessary to produce such conformity or eliminate such adverse effect, the Commission may issue such orders as may be necessary and proper to effectuate its primary order;

12.  Hire an attorney or request legal assistance from the district attorney or the State Attorney General when appropriate and if there is no conflict in the legal interest of the parties;

13.  Bring an action in the district court of any county of the state where service can be obtained on one or more of the defendants, to enjoin the acts or practices which appear to constitute a violation of any provision of the Scenic Rivers Act or any rule or order promulgated and to enforce compliance with the provisions of the Scenic Rivers Act or any rule or order.  Upon a proper showing, a restraining order, permanent or temporary injunction, writ of mandamus, or other appropriate remedies including damages shall be granted.  The court may not require the administrator or Commission to post a bond; and

14.  Suspend the effectiveness of any action taken by a municipality or county within the designated operating area of such Commission when, in the exercise of alleged local functions, it appears the action has or may have an adverse effect upon the proper achievement of the purposes of the Scenic Rivers Act, whereupon all proceedings thereunder shall be held in abeyance upon receipt of written notice from the administrator pending a final determination of the Commission in regard to such action.  If it is determined that such adverse effects exist, the Commission may nullify, supersede, or amend said action only to the extent necessary to achieve the purposes of the Scenic Rivers Act.

J.  A Commission member to whom some private benefit, direct or indirect, financial or otherwise, may come as the result of some public action should not be a participant in that action.  The possibility, not the actuality, of a conflict of interest should govern.  A Commission member experiencing a conflict of interest should declare his or her interest publicly, abstain from voting on the matter should he or she have a vote, and refrain from deliberation on the matter.  In addition, the Commission member should not discuss the matter with any fellow member for the purpose of influencing a decision thereon.

K.  The rules and orders of the Commission shall be promulgated in compliance with all applicable provisions of the Administrative Procedures Act.

L.  1.  The administrator may appoint commissioned peace officers certified by the Council on Law Enforcement Education and Training to secure such scenic river area, including all roadways and adjacent areas to the Illinois River and Flint Creek within Adair, Cherokee and Delaware Counties, and those portions of the Barren Fork Creek within Cherokee County.  All persons appointed by the administrator as peace officers shall be and have the full powers and authority of peace officers of the State of Oklahoma in securing such scenic river area, including all roadways and adjacent areas to the Illinois River and Flint Creek within Adair, Delaware and Cherokee Counties, and those portions of the Barren Fork Creek within Cherokee County.  All peace officers appointed by the administrator shall be in the unclassified service.

2.  Peace officers who become employed under this subsection or who are transferred to the Scenic Rivers Commission pursuant to this act who have service credit in the Oklahoma Law Enforcement Retirement System may, within thirty (30) days after becoming employed or transferred, elect to continue membership in the Oklahoma Law Enforcement Retirement System; otherwise they may be eligible to enroll only in the Oklahoma Public Employees Retirement System.

3.  Any peace officer who has completed twenty (20) years of service or retires from the Scenic Rivers Commission may maintain possession of his or her badge and assigned firearm.

4.  The administrator is authorized to employ seasonal personnel, including commissioned peace officers certified by the Council on Law Enforcement Education and Training throughout the calendar year to secure such scenic river area, including all roadways and adjacent areas to the Illinois River and Flint Creek within Adair, Cherokee and Delaware Counties, and those portions of the Barren Fork Creek within Cherokee County.  Project labor employed by the Scenic Rivers Commission for a period of time necessary to complete a project shall be in the unclassified service of the state as provided by the Oklahoma Personnel Act.  Such employees shall not be entitled to paid leave, paid holidays, retirement, health, dental or life insurance, and shall be exempt from any laws, rules or practices providing such benefits.  The administrator shall submit in its annual budget reporting a summary of the use of project labor that shall include the number of workers employed under the provisions of this section and the total wages paid to these employees.

Added by Laws 1977, c. 29, § 2, emerg. eff. May 3, 1977.  Amended by Laws 1980, c. 271, § 1, emerg. eff. June 9, 1980; Laws 1983, c. 332, § 1, emerg. eff. June 29, 1983; Laws 1984, c. 73, § 1, operative July 1, 1984; Laws 1985, c. 23, § 1, operative July 1, 1985; Laws 1989, c. 147, § 1, emerg. eff. May 1, 1989; Laws 1990, c. 205, § 1, emerg. eff. May 10, 1990; Laws 1991, c. 7, § 1, eff. July 1, 1991; Laws 1993, c. 331, § 4, eff. July 1, 1993; Laws 1997, c. 241, § 13, eff. July 1, 1997; Laws 2001, c. 82, § 1, eff. July 1, 2001; Laws 2001, c. 355, § 19, emerg. eff. June 1, 2001; Laws 2003, c. 192, § 1, emerg. eff. May 7, 2003.

NOTE:  Laws 1997, c. 31, § 1 repealed by Laws 1998, c. 5, § 29, emerg. eff. March 4, 1998.  Laws 2003, c. 15, § 1 repealed by Laws 2004, c. 5, § 107, emerg. eff. March 1, 2004.

§82-1462.  Oklahoma Tourism and Recreation Department - Power and duties.

The Oklahoma Tourism and Recreation Department shall:

1.  Establish procedures for organizing and certifying Scenic Rivers Commissions to administer a resource management program for designated scenic river areas and adjacent lands, consistent with the purposes of the Scenic Rivers Act.  No Commission shall be certified as an agency of the state to exercise the powers provided for in the Scenic Rivers Act until an interim commission has formulated procedures for holding an election for the additional Commission members.  No Scenic Rivers Commission shall be established unless otherwise provided for in the Scenic Rivers Act or recommended for organization by one of the following methods:

a. a resolution signed by two or more counties or one county and a city or conservation district of an adjoining county statutorily defined as part of the designated scenic river area, or

b. a resolution signed by at least one county statutorily defined as part of the designated scenic river area and a state agency, or

c. a petition signed by five hundred (500) registered voters residing in any county statutorily defined as a part of the designated scenic river area;

2.  Disburse lineitem or other state appropriations to certified Scenic Rivers Commissions established in accordance with the Scenic Rivers Act and provide upon request, if funds and resources are available, technical assistance to said Commissions in the planning and administration of resource management programs within its operating areas;

3.  Prepare procedures for review and comment by appropriate state and local agencies on proposed management plans, standards, and developments identified by a Scenic Rivers Commission as having a significant impact within its operating area; and

4.  Establish, as provided in subsection C of Section 1461 of this title, a Scenic Rivers Commission for the Flint Creek, Illinois River Scenic River Areas, and those portions of Barren Fork Creek within Cherokee County.

Added by Laws 1977, c. 29, § 3, emerg. eff. May 3, 1977.  Amended by Laws 1983, c. 332, § 2, emerg. eff. June 29, 1983; Laws 1989, c. 147, § 2, emerg. eff. May 1, 1989; Laws 1990, c. 205, § 2, emerg. eff. May 10, 1990; Laws 1997, c. 241, § 14, eff. July 1, 1997.

§82-1462A.  Scenic River commissions funds.

A.  The Director of State Finance is hereby authorized to establish a special fund in the State Treasury for each Scenic Rivers Commission.

B.  Said fund shall consist of all monies received by the Commission under statutory authority or appropriated for its use.  The fund shall be a continuing fund not subject to fiscal year limitations.

C.  Monies accruing to the credit of the fund shall be expended pursuant to laws of the state in carrying out the duties and responsibilities of the Commission, and without legislative appropriation.

D.  Warrants for expenditure from the fund shall be made pursuant to claims prepared by the Administrator of the Scenic Rivers Commission and approved by the Director of State Finance for payment.

Added by Laws 1978, c. 276, § 18, emerg. eff. May 10, 1978.  Amended by Laws 1997, c. 241, § 15, eff. July 1, 1997; Laws 2003, c. 192, § 2, emerg. eff. May 7, 2003.

§82-1462B.  Scenic River commissions Petty Cash Funds.

A.  The Director of State Finance is hereby authorized to establish a Petty Cash Fund for each Scenic Rivers Commission in an amount not to exceed Five Hundred Dollars ($500.00).

B.  The fund shall be established and replenished from any monies available to a Scenic Rivers Commission for operating expenses.

C.  The Director of State Finance shall prescribe all forms, systems and procedures for administering a Petty Cash Fund so established.

Added by Laws 1978, c. 276, § 19, emerg. eff. May 10, 1978.  Amended by Laws 1997, c. 241, § 16, eff. July 1, 1997; Laws 2003, c. 192, § 3, emerg. eff. May 7, 2003.

§82-1462C.  Fees collected pursuant to Section 1470 - Scenic Rivers Commission Revolving Fund.

A.  The fees collected pursuant to the provisions of subsection B of Section 1470 of this title shall be used to purchase additional public access areas along the Flint Creek and Illinois River Scenic River Areas within Adair, Cherokee and Delaware Counties and those portions of Barren Fork Creek within Cherokee County or for the general operations of the Commission.

B.  1.  For these purposes, there is hereby created in the State Treasury a revolving fund for the Scenic Rivers Commission, to be designated the "Scenic Rivers Commission Revolving Fund".

2.  The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Scenic Rivers Commission from all fees.  All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Scenic Rivers Commission for the purpose of performing the duties imposed by law upon the Scenic Rivers Commission.

3.  Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1983, c. 332, § 5, emerg. eff. June 29, 1983.  Amended by Laws 1984, c. 293, § 9, operative July 1, 1984; Laws 1989, c. 147, § 3, emerg. eff. May 1, 1989; Laws 1990, c. 205, § 3, emerg. eff. May 10, 1990; Laws 1997, c. 241, § 17, eff. July 1, 1997; Laws 2003, c. 192, § 4, emerg. eff. May 7, 2003.

§82-1463.  Dissolution of Scenic River Commission.

A.  Each Scenic Rivers Commission may be dissolved by a resolution passed by an affirmative vote of two-thirds (2/3) of the members of the Scenic Rivers Commission.

B.  Upon the dissolution of a Commission, the title to all real property and other property and funds shall vest in the State of Oklahoma.

Added by Laws 1977, c. 29, § 4, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 18, eff. July 1, 1997; Laws 2003, c. 192, § 5, emerg. eff. May 7, 2003.

§821464.  Construction of act.

A.  Nothing in the Scenic Rivers Act shall be construed to unduly restrict or adversely affect the use of property within the jurisdiction of any Scenic Rivers Commission for farming, ranching, forestry, silviculture and other agricultural uses so long as they are not inconsistent with the purposes of the Scenic Rivers Act.

B.  Present farming, ranching, forestry, silviculture and other agricultural uses and practices, including existing building and replacement structures, are hereby exempt from the provisions of any Scenic Rivers Commission.

C.  The Scenic Rivers Act shall not be construed in any way to affect existing rights between a landowner and utility or pipeline companies.

Added by Laws 1977, c. 29, § 5, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 19, eff. July 1, 1997; Laws 2003, c. 305, § 3, emerg. eff. May 28, 2003.

§82-1465.  Powers of cities, incorporated towns and counties.

A.  All cities and incorporated towns and counties that make up a part of a jurisdiction of a certified Scenic Rivers Commission are hereby invested with full power to plan, zone and enact all ordinances and regulations that are necessary and proper to carry out the purposes of the Scenic Rivers Act.

B.  The cities, incorporated towns and counties shall follow their respective general procedures in the conduct of legislative functions.

C.  In exercising planning and zoning functions, said cities, incorporated towns and counties shall utilize the organization and procedures available to cities and incorporated towns under the general planning and zoning laws of the state.  Provided that, when a county exercises the powers provided by the Scenic Rivers Act, the board of county commissioners of that county shall perform the obligations and exercise the powers in the same manner as a local legislative body or mayor of a city, incorporated town or municipality.

Added by Laws 1977, c. 29, § 6, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 20, eff. July 1, 1997.

§82-1466.  Authority to provide funds for Commission.

Each county, city, incorporated town or other governmental entity that makes up a part of the operating area of a Scenic Rivers Commission is hereby authorized to grant or otherwise provide funds for the operation of the Commission.

Added by Laws 1977, c. 29, § 7, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 21, eff. July 1, 1997.

§821467.  Violations.

Any person who willfully violates any rule or order issued pursuant to the Scenic Rivers Act, except such rules or orders as relate solely to procedural matters, upon conviction thereof, shall be guilty of a misdemeanor.

Added by Laws 1977, c. 29, § 8, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 22, eff. July 1, 1997.

§82-1468.  Review of acts by Scenic Rivers Commission.

Action taken hereunder by any Scenic Rivers Commission or by its administrator may be reviewed in the district court of the county in which the office of the Commission is located or the county in which the property affected is located and in accordance with the standards established by the Administrative Procedures Act of this state.

Added by Laws 1977, c. 29, § 9, emerg. eff. May 3, 1977.  Amended by Laws 1997, c. 241, § 23, eff. July 1, 1997.

§82-1469.  Application of law - Policy.

A.  It is hereby declared to be the policy of the State of Oklahoma to develop in an orderly and expeditious manner the Scenic Rivers Commissions contemplated in the Scenic Rivers Act.

B.  For such purposes, the provisions of the Scenic Rivers Act shall apply only to the Illinois River and Flint Creek within Adair, Cherokee and Delaware Counties and those portions of Barren Fork Creek within Cherokee County and the operating areas of the Scenic Rivers Commission established pursuant to subsection C of Section 1461 of this title.

Added by Laws 1977, c. 29, § 10, emerg. eff. May 3, 1977.  Amended by Laws 1980, c. 271, § 2, emerg. eff. June 9, 1980; Laws 1983, c. 332, § 3, emerg. eff. June 29, 1983; Laws. 1989, c. 147, § 4, emerg. eff. May 1, 1989; Laws 1990, c. 205, § 4, emerg. eff. May 10, 1990; Laws 1997, c. 241, § 24, eff. July 1, 1997; Laws 2003, c. 192, § 6, emerg. eff. May 7, 2003.

§82-1470.  User fees.

A.  1.  The Scenic Rivers Commission for the Flint Creek and Illinois River within Adair, Cherokee and Delaware Counties and those portions of Barren Fork Creek within Cherokee County is authorized and directed to charge an annual use fee of Five Dollars ($5.00) per commercially owned and operated flotation device.

2.  The operation of a commercial flotation device without displaying a proper Oklahoma Scenic Rivers Commission license is subject to a fine not to exceed One Hundred Dollars ($100.00).  The penalty will be assessed upon the owner or operator of the commercial flotation device business and not upon the individual renting the commercial flotation device.

B.  1.  In addition to the annual use fee imposed on a commercially owned and operated flotation device, there shall be imposed a user fee of One Dollar ($1.00) per person per flotation device or raft to be paid by the individual renting the commercial flotation device or raft.  The fee shall be paid into the Scenic Rivers Commission Revolving Fund.

2.  A per-person user fee of One Dollar ($1.00) shall also be levied on privately owned flotation devices and rafts.

3.  Property owners adjacent to the rivers located within the operating area of the Scenic Rivers Commission may own and operate one flotation device for their individual use without paying the user fees assessed by this section.

4.  If a commercial operator fails to remit such user fees on schedule as required by the Scenic Rivers Commission, such operator shall be assessed an additional fee of Twenty-five Dollars ($25.00) per week for each week he or she remains in arrearage.  The fee shall be paid into the Scenic Rivers Commission Revolving Fund.

C.  The Scenic Rivers Commission for the Flint Creek and Illinois River within Adair, Cherokee and Delaware Counties and those portions of Barren Fork Creek within Cherokee County Scenic River Areas shall promulgate rules and regulations for the collection and administration of the fees imposed pursuant to the provisions of this section in accordance with the Administrative Procedures Act.

D.  The Oklahoma Tax Commission shall conduct an on-the-scene audit of only those fees collected and reported that are required be paid into the Scenic Rivers Commission Revolving Fund pursuant to paragraphs 1 and 4 of subsection B of this section.  Such audit shall be conducted at least once each three (3) years.

E.  The Commission may establish a fee for use of camping sites located in public use and access areas controlled by the Commission.  The fee charged by the Commission shall not exceed the rate charged by the Oklahoma Tourism and Recreation Department for camping sites.  The Commission is authorized to promulgate rules to implement such fee pursuant to Article I of the Administrative Procedures Act.

F.  The administrator of the Scenic Rivers Commission is authorized to be commissioned as a peace officer after completion of all required training for the purpose of supervision of peace officers employed by the Commission and such administrator may be utilized for any law enforcement purpose as may be necessary.

G.  For the purposes of this section, the term commercial flotation device shall mean a canoe, boat, kayak, inner tube or other similar device suitable for the transportation of a person or persons on waterways which is available for hire by the public for use on waterways within the operating area of the Oklahoma Scenic Rivers Commission.  The term "raft" shall mean a privately owned or commercially operated inflatable flotation device which has a fixed floor and is able to transport two or more persons.

Added by Laws 1980, c. 354, § 19, emerg. eff. June 25, 1980.  Amended by Laws 1983, c. 332, § 4, emerg. eff. June 29, 1983; Laws 1987, c. 208, § 105, operative July 1, 1987; Laws 1987, c. 236, § 100, emerg. eff. July 20, 1987; Laws 1989, c. 147, § 5, emerg. eff. May 1, 1989; Laws 1989, c. 249, § 37, emerg. eff. July 1, 1989; Laws 1990, c. 205, § 5, emerg. eff. May 10, 1990; Laws 1993, c. 61, § 1, emerg. eff. April 12, 1993; Laws 1997, c. 241, § 25, eff. July 1, 1997; Laws 2000, c. 318, § 2, emerg. eff. June 5, 2000; Laws 2001, c. 76, § 1, emerg. eff. April 11, 2001; Laws 2001, c. 355, § 20, emerg. eff. June 1, 2001; Laws 2003, c. 192, § 7, emerg. eff. May 7, 2003; Laws 2003, c. 364, § 1, eff. July 1, 2003.

§82-1471.  Collection of fees.

Fees assessed in subsection B of Section 1470 of this title shall be collected year round.

Added by Laws 1985, c. 23, § 2, operative July 1, 1985.  Amended by Laws 1997, c. 241, § 26, eff. July 1, 1997; Laws 2001, c. 76, § 2, emerg. eff. April 11, 2001.

§82-1501-101.  Renumbered as § 3-1-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-102.  Renumbered as § 3-1-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-103.  Renumbered as § 3-1-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-201.  Renumbered as § 3-2-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-202.  Renumbered as § 3-2-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-203.  Renumbered as § 3-2-104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-204.  Renumbered as § 3-2-105 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-205.  Renumbered as § 3-2-106 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-205.1.  Definitions - State Geographic Information Council.

A.  As used in this section and in Section 1501-205.2 of this title and Section 3 of this act:

1.  "Geographic information" means any data or databases in which location or spatial distribution is an essential element, including, but not limited to, land, air, water, and mineral resources, the distribution of plant, animal, and human populations, real property interests, zoning and other land development regulations, and political, jurisdictional, ownership, and other artificial divisions of geography;

2.  "Geographic Information System" or "GIS" means computer systems that allow the analysis of data or databases containing geographic information; and

3.  "Statewide data" means geographic information whose spatial extent is defined by the geographic boundary of the state of Oklahoma.

B.  There is hereby created a State Geographic Information Council composed of nineteen (19) members as follows:

1.  Director of the Oklahoma Conservation Commission or designee;

2.  Director of the Department of Environmental Quality or designee;

3.  Chair of the Corporation Commission or designee;

4.  Director of the Oklahoma Department of Commerce or designee;

5.  Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry or designee;

6.  Director of the Oklahoma Water Resources Board or designee;

7.  Director of the Department of Transportation or designee;

8.  State Geographer or designee;

9.  Director of the Oklahoma Geological Survey or designee;

10.  Director of the Center for Spatial Analysis of the University of Oklahoma or designee;

11.  Dean of the Division of Agricultural Sciences and Natural Resources of Oklahoma State University or designee;

12.  Director of the Ad Valorem Division of the Oklahoma Tax Commission or designee;

13.  A member appointed by the Director of the Conservation Commission from a list of names submitted to the Director from the Oklahoma regional universities;

14.  Director of Information Services of the Office of State Finance or designee;

15.  Director of Wildlife Conservation or designee;

16.  Director of Homeland Security or designee; and

17.  Three members to be appointed by the Governor pursuant to subsection C of this section.

C.  The Governor shall appoint three members to the Council to serve initial terms as specified by this subsection.  Thereafter, the terms of all appointed members shall be four (4) years.  Gubernatorial members shall not be appointed more than three successive terms.  Incumbent members may continue to serve on the Council until a new appointment is made.  Upon recommendation by the Council, the following members shall be appointed by the Governor:

1.  A representative of the Oklahoma Association of Regional Councils, appointed for an initial four-year term;

2.  A representative of county assessors, appointed for an initial three-year term; and

3.  A representative of city government, appointed for an initial two-year term.

D.  The chair of the Council shall be the Director of the Oklahoma Conservation Commission or designee.  Meetings shall be called by the chair.

E.  1.  A majority of the membership of the Council constitutes a quorum for the conduct of business.

2.  The Council shall meet at least twice each year, and the chair may call a meeting of the Council as often as necessary to transact business.

F.  A member of the Council shall not:

1.  Be an officer, employee, or paid consultant of a business entity that has, or an officer, employee, or paid consultant of a trade association for business entities that have, a substantial interest in the geographic information industry and are doing business with state agencies or other governmental units of the state;

2.  Own, control, or have directly or indirectly, more than ten percent (10%) interest in a business entity that has a substantial interest in the geographic information industry and is doing business with state agencies or other governmental units of the state;

3.  Be an officer, employee, or paid consultant of a business entity that is connected with any contract or bid for furnishing to any governmental body of the state with Geographic Information Systems, the computers on which they are automated, or a service related to Geographic Information Systems;

4.  Be a person required to register as a lobbyist because of activities for compensation on behalf of a business entity that has, or on behalf of a trade association of business entities that have a substantial interest in the geographic information industry; or

5.  Accept or receive money or another thing of value from an individual, firm, or corporation to whom a contract may be awarded, directly or indirectly, by rebate, gift or otherwise.

G.  The duties of the Council shall include overseeing the Office of Geographic Information concerning the following:

1.  Development, adoption, and recommendation of standards and procedures that may be applied to geographic information and Geographic Information Systems to promote consistency of data elements;

2.  Development of a strategy for the implementation and funding of a statewide Geographic Information System;

3.  Development, delivery, and periodic revision of a statewide geographic information plan and annually reporting to the Governor and the Legislature.  Such a plan shall include, but not be limited to, provisions for training and education; and

4.  Promotion of collaboration and sharing of data and data development as well as other aspects of Geographic Information Systems.

H.  Neither the Council nor its members shall have the power to form or award contracts or to employ staff.  Members appointed by the Governor shall serve without compensation.

Added by Laws 1994, c. 386, § 1, emerg. eff. June 11, 1994.  Amended by Laws 1995, c. 150, § 1, emerg. eff. May 2, 1995; Laws 2001, c. 35, § 1, emerg. eff. April 9, 2001; Laws 2004, c. 365, § 1, eff. Nov. 1, 2004.

§82-1501-205.2.  Geographic Information Revolving Fund.

A.  There is hereby created in the State Treasury a revolving fund to be designated as the "Geographic Information Revolving Fund", which shall be under the control and supervision of the Oklahoma Conservation Commission, and subject to the recommendations of the State Geographic Information Council.

B.  The fund shall be a continuing fund not subject to fiscal year limitations, and shall consist of all monies specifically appropriated to the fund by the Legislature within the Oklahoma Conservation Commission appropriation.  The fund may obtain additional monies through donation by any private entity, obtained by grants or designated by any federal, state or local government agency, as recommended by the State Geographic Information Council and approved by the Executive Director of the Oklahoma Conservation Commission, with specific intention for the purposes of carrying out the duties of the Office of Geographic Information including, but not limited to, the development and maintenance of base map Geographic Information System (GIS) data layers.

C.  Monies accruing to the fund may be expended by the Conservation Commission for expenses associated with the Office of Geographic Information.

D.  Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed with the Director of State Finance for approval and payment.

Added by Laws 1995, c. 150, § 2, emerg. eff. May 2, 1995.  Amended by Laws 2004, c. 365, § 2, eff. Nov. 1, 2004.

§82-1501-205.3.  Office of Geographic Information - Manager - Funding - Duties - Cooperation of House of Representatives and Senate.

A.  There is hereby established an Office of Geographic Information in the Oklahoma Conservation Commission.

B.  The Executive Director of the Oklahoma Conservation Commission shall appoint, after consultation with the Council, a person of suitable training, experience, and knowledge to manage the Office with the title of State Geographic Information Coordinator who shall serve at the pleasure of the Executive Director.

C.  The Office may solicit, receive and consider proposals for funding from any state agency, federal agency, local government, university, nonprofit organization, or private person or corporation.  The Office may also solicit and accept money by grant, gift, bequest, or other conveyance recommended by the Geographic Information Council and approved by the Executive Director of the Oklahoma Conservation Commission.  Additionally, the Office may receive a specific legislative appropriation within the appropriation for the Oklahoma Conservation Commission.  Any funds received by the Office shall be deposited into the Geographic Information Revolving Fund pursuant to Section 1501-205.2 of Title 82 of the Oklahoma Statutes.

D.  The Office shall:

1.  Provide staff support and technical assistance to the Council established pursuant to Section 1501-205.1 of Title 82 of the Oklahoma Statutes;

2.  Establish a central statewide geographic information clearinghouse to maintain data inventories, information on current and planned Geographic Information System applications, information on grants available for the acquisition or enhancement of geographic information resources, and a directory of geographic information resources available within the state or from the federal government;

3.  Coordinate any grant programs for local governments to establish and maintain Geographic Information Systems as such programs may be established by the Legislature;

4.  Coordinate multiagency Geographic Information System projects, including working with state and local agencies in the development and maintenance of statewide data and Geographic Information Systems;

5.  Provide access to both consulting and technical assistance, and education and training on the application and use of geographic information technologies to state and local agencies;

6.  Develop, maintain, update, and interpret Geographic Information System standards under the direction of the Council and working with state and local agencies;

7.  Provide Geographic Information System services, as requested, to agencies wishing to augment their Geographic Information System capabilities;

8.  Evaluate, participate in pilot studies, and make recommendations on Geographic Information System hardware and software in cooperation with other agencies;

9.  Prepare proposed legislation and funding proposals for the Legislature that will further coordinate and expedite the implementation of Geographic Information Systems as recommended by the Geographic Information Council and approved by the Executive Director of the Conservation Commission;

10.  Address data sensitivity issues so that information is made available to the public but protects confidentiality of the information; and

11.  Provide an annual report to the Governor and Legislature on the status and needs of the geographic information infrastructure of the State of Oklahoma.

E.  The Oklahoma House of Representatives and Oklahoma Senate may cooperate with the Office of Geographic Information but shall be exempt from all requirements of this section.

Added by Laws 2004, c. 365, § 3, eff. Nov. 1, 2004.

§82-1501-206.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-207.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-208.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-301.  Renumbered as § 3-2-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-302.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-303.  Renumbered as § 3-3-401 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-304.  Renumbered as § 3-3-402 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-401.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-402.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-403.  Renumbered as § 3-3-301 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-404.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-405.  Renumbered as § 3-3-302 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-406.  Renumbered as § 3-3-303 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-407.  Renumbered as § 3-3-304 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-408.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-409.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-410.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-411.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-412.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-413.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-414.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-415.  Renumbered as § 3-3-201 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-416.  Renumbered as § 3-3-102 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-417.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-418.  Renumbered as § 3-3-110 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-419.  Renumbered as § 3-3-103 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-420.  Renumbered as § 3-3-104 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-421.  Renumbered as § 3-3-202 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-450.  Renumbered as § 3-2-107 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-501.  Renumbered as § 3-3-101 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-502.  Renumbered as § 3-3-105 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-503.  Renumbered as § 3-3-107 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-504.  Renumbered as § 3-3-106 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-505.  Renumbered as § 3-3-112 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-506.  Renumbered as § 3-3-111 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-507.  Renumbered as § 3-3-404 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-508.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-509.  Renumbered as § 3-3-403 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-601.  Renumbered as § 3-3-108 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-602.  Renumbered as § 3-3-113 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-603.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-604.  Renumbered as § 3-3-109 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1501-605.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1501-701.  Renumbered as § 3-3-405 of Title 27A by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§82-1501-702.  Repealed by Laws 1993, c. 324, § 58, eff. July 1, 1993.

§82-1501-703.  Renumbered as § 3-3-406 of Title 27A by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§82-1501-704.  Renumbered as § 3-3-407 of Title 27A by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§82-1501-705.  Renumbered as § 3-3-408 of Title 27A by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§82-1501-706.  Renumbered as § 3-3-409 of Title 27A by Laws 1993, c. 324, § 56, eff. July 1, 1993.

§821501801.  Liberal interpretation.

The provisions of this act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes and objects hereof.  Laws 1971, c. 346, Section 15801.  Operative July 1, 1971.

Laws 1971, c. 346, § 15801, operative July 1, 1971.

§821501802.  Act not to limit authority of other agencies.

Nothing contained in this act shall be interpreted to reduce conflict with or limit any power or authority granted in any act of the Legislature of this state to the Oklahoma Water Resources Board or any other agency of the government of this state or to any county, municipality, special purpose district or other local governmental subdivision of this state, or to any research or educational institution supported wholly or in part with public funds and operating in this state.  Laws 1971, c.  346, Section 15802.  Operative July 1, 1971.

Laws 1971, c. 346, § 15802, operative July 1, 1971.

§821501803.  Effect of headings.

Article and section headings contained herein  shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning or intent of the provisions of any article or section hereof.  Laws 1971, c. 346, Section 15803.  Operative July 1, 1971.

Laws 1971, c. 346, § 15803, operative July 1, 1971.

§82-1501-901.  Salary increases.

A.  Effective July 1, 1997, the annual salary of employees of the Conservation Districts, payable monthly, shall be Four Hundred Fifty Dollars ($450.00) greater than the annual salary, payable monthly, paid during the 1997 fiscal year.

B.  Effective July 1, 1998, the annual salary of employees of the Conservation Districts, payable monthly, shall be Four Hundred Fifty Dollars ($450.00) greater than the annual salary, payable monthly, paid during the 1998 fiscal year.

Added by Laws 1997, c. 384, § 14, eff. July 1, 1997.

§821601.  Short title.

Chapter 23 of this title shall be known and may be cited as the Oklahoma Floodplain Management Act.

Added by Laws 1980, c. 179, § 1, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 1, eff. Nov. 1, 2002.

§821602.  Purpose of act.

A.  The State of Oklahoma recognizes the personal hardships and economic distress caused by flood disasters; in particular, the loss of life from floods, the physical and emotional impact of flooding on individuals and communities, public and private property damage and disruption, the increased cost for disaster relief and the need for preservation and restoration of the natural resources and functions of floodplains.  Oklahoma also recognizes that it has become uneconomical for the private insurance industry alone to make flood insurance available to those in need of such protection on reasonable terms and conditions.  Recognizing these problems, Congress enacted the National Flood Insurance Act of 1968, which, among other things, requires the development of a unified national program for floodplain management which sets out a framework for national goals towards which agencies at all levels of government and in the private sector can work each within its own mission and role.

B.  The purpose of the Oklahoma Floodplain Management Act pursuant to the most current version of a unified program for floodplain management is to:

1.  Protect the natural and beneficial functions of the floodplain, to reduce damage and disruption to property from floods, to reduce costs of disaster relief and to reduce injury and loss of life from floods;

2.  Assist state agencies, local governments and the private sector in developing local floodplain management programs and in obtaining training and funding therefor; and

3.  Procure flood insurance for those citizens that desire to participate in this federal program.

Added by Laws 1980, c. 179, § 2, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 2, eff. Nov. 1, 2002.

§82-1603.  Definitions.

As used in the Oklahoma Floodplain Management Act:

1.  "Area of jurisdiction" means:

a. all of the lands within an incorporated town or city, for a municipality,

b. all of the unincorporated areas of the county, for a county, or

c. all property owned or operated by the state, for the state;

2.  "Board" means the Oklahoma Water Resources Board;

3.  "Dwelling unit" means a place of residence and may be a single or multiple-dwelling building;

4.  "Flood" or "flooding" means general and temporary conditions of partial or complete inundation of normally dry land areas from the overflow of lakes, streams, rivers or any other inland waters;

5.  "Floodplain" means the land adjacent to a body of water which has been or may be covered by flooding, including, but not limited to, the one-hundred-year flood;

6.  "Floodplain administrator" means a person accredited by the Board and designated by a floodplain board, to administer and implement laws and regulations relating to the management of floodplains;

7.  "Floodplain board" means an administrative and planning board, for floodplain management, of a county, a municipality or the state or the planning commission of a municipality or a county if so designated by the governing body of the municipality or county;

8.  "Floodplain regulations" mean the codes, ordinances and other regulations relating to the use of land and construction within the channel and floodplain areas including, but not limited to, zoning ordinances, platting regulations, building codes, housing codes, setback requirements and open area regulations;

9.  "Floodway" means the channel of a stream, watercourse or body of water and those portions of floodplains which are reasonably required to carry and discharge the floodwater or floodflow of any river or stream;

10.  "One-hundred-year flood" means a flood which has a one percent (1%) chance of occurring each year, based upon the criteria established by the Oklahoma Water Resources Board; and

11.  "Program" means the overall national flood insurance program authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001-4128) as amended.

Added by Laws 1980, c. 179, § 3, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 3, eff. Nov. 1, 2002; Laws 2004, c. 95, § 2, eff. Jan. 1, 2005.

§82-1604.  County and municipal floodplain boards - Land use rules and regulations.

A.  To allow participation in the program, the Oklahoma Water Resources Board, boards of county commissioners and municipal governing bodies are authorized to establish floodplain boards for their respective area of jurisdiction which may adopt, administer and enforce floodplain management rules and regulations, for the purpose of:

1.  The delineation of floodplains and floodways;

2.  The preservation of the capacity of the floodplain to carry and discharge regional floods;

3.  The minimization of flood hazards;

4.  The establishment and charging of reasonable fees, not to exceed Five Hundred Dollars ($500.00), for services provided by the Board, county commissioners and municipalities in the administration of their responsibilities pursuant to the Oklahoma Floodplain Management Act;

5.  The regulation of the use of land in the floodplain;

6.  The protection of the natural and beneficial functions of the floodplain, reducing damage to property from floods, reducing injury and loss of life from floods, and allowing communities to be eligible for flood insurance; and

7.  The hiring and employment of an accredited floodplain administrator.

B.  The rules and regulations shall be based on adequate technical data and competent engineering advice and shall be consistent with local and regional comprehensive planning.

C.  The rules and regulations shall be approved by the Oklahoma Water Resources Board, the county or the municipality, as the case may be, by appropriate order, resolution or ordinance.

Added by Laws 1980, c. 179, § 4, emerg. eff. May 13, 1980.  Amended by Laws 2001, c. 37, § 1, emerg. eff. April 9, 2001; Laws 2002, c. 46, § 4, eff. Nov. 1, 2002; Laws 2004, c. 95, § 3, eff. Jan. 1, 2005.

§821605.  County, municipal and state floodplain board  Composition  Term  Compensation.

A.  1.  A county floodplain board shall be composed of five (5) members to be appointed by the board of county commissioners.

2.  All the members of the board shall be residents of the county and shall own or operate real property within the unincorporated area of the county.

3.  Two members shall be appointed for terms of two (2) years, two members shall be appointed for terms of four (4) years and one member shall be appointed for a term of six (6) years.  Thereafter, all appointments shall be made for terms of six (6) years.

4.  All members shall serve without compensation.  Members may be removed by the board of county commissioners for cause after a public hearing for that purpose.

5.  Vacancies shall be filled by additional appointments for the unexpired term only.

B.  1.  A municipal floodplain board shall be composed of five (5) members to be appointed by the municipal governing body.  All the members of the board shall be residents of the municipality.

2.  Membership of floodplain boards in existence prior to the effective date of this act shall remain as currently constituted.  Membership for boards created subsequent to the effective date of this act shall consist of two members appointed for terms of two (2) years, two members appointed for terms of four (4) years and one member appointed for a term of six (6) years.  Thereafter, all appointments shall be made for terms of six (6) years.

3.  All members shall serve without compensation.

4.  Members may be removed by the municipal governing body for cause after a public hearing for that purpose.

5.  Vacancies shall be filled by additional appointments for the unexpired term only.

C.  A state floodplain board shall be composed of the members of the Oklahoma Water Resources Board.  All members shall serve without additional compensation.

Added by Laws 1980, c. 179, § 5, emerg. eff. May 13, 1980.  Amended by Laws 1989, c. 196, § 3, emerg. eff. May 8, 1989; Laws 2002, c. 46, § 5, eff. Nov. 1, 2002.

§821606.  Establishment and delineation of floodplains and onehundredyear flood elevations for Oklahoma.

The Oklahoma Water Resources Board shall develop, adopt and promulgate criteria and rules for aiding the floodplain boards in the establishment and delineation of the floodplains and the onehundredyear flood elevations for Oklahoma.

Added by Laws 1980, c. 179, § 6, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 6, Nov. 1, 2002.

§821607.  Floodplain definitions and onehundredyear flood elevations to be submitted.

The floodplain boards shall delineate and submit to the Oklahoma Water Resources Board all floodplain definitions and onehundredyear flood elevations within their respective area of jurisdiction, using methods consistent with the criteria and rules developed by the Board.

Added by Laws 1980, c. 179, § 7, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 7, eff. Nov. 1, 2002.

§821608.  Floodplain regulations  Requirements  Contents.

All floodplain boards that choose to participate in the program shall adopt floodplain regulations, which shall conform with the requirements necessary to establish eligibility and to maintain participation in the program and shall include the following:

1.  Regulations for any platting of land in floodplains, construction of dwelling units and commercial or industrial structures in floodplains, and all other construction in the floodplains, which may divert, retard or obstruct floodwater and threaten public health, safety or welfare;

2.  Regulations which establish minimum flood protection elevations and flood damage prevention requirements for use of structures and facilities which are located in a floodplain or are vulnerable to flood damage.  Regulations adopted under this section are to be in accordance with any applicable state and local laws, regulations and ordinances;

3.  Regulations which provide for coordination by the floodplain board with all other interested and affected political subdivisions and state agencies.  The regulations of a floodplain board shall not apply to the use of the usual farm buildings for agricultural purposes, the planting of agricultural crops or the construction of farm ponds; and

4.  Counties and municipalities that choose to participate in the program and utilize a floodplain manager are encouraged to attend the floodplain development management classes offered by the National Flood Insurance Program and any additional annual continuing education classes offered by the Oklahoma Water Resources Board.

Added by Laws 1980, c. 179, § 8, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 8, eff. Nov. 1, 2002.

§821609.  Cooperative agreements for delineation of floodplains and adoption of regulations.

Floodplain boards may enter into cooperative agreements pursuant to the "Interlocal Cooperation Act" for the delineation of floodplains and adoption of regulations within the floodplains.

Added by Laws 1980, c. 179, § 9, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 9, eff. Nov. 1, 2002.

§821610.  Promulgation of floodplain rules  Procedure.

A.  Floodplain rules enacted pursuant to the Oklahoma Floodplain Management Act shall only be promulgated by the Oklahoma Water Resources Board in accordance with the Administrative Procedures Act.

B.  Floodplain regulations enacted pursuant to the Oklahoma Floodplain Management Act shall only be adopted by the county or municipal floodplain boards after a public hearing at which parties in interest and other citizens have an opportunity to be heard.  At least thirty (30) days prior to the hearing, a notice of the time and place of hearing shall be published in a newspaper of general circulation regularly published nearest the area of jurisdiction.

C.  At least thirty (30) days prior to the date of any hearing required by subsection B of this section, written notice shall be furnished the Board, accompanied by a copy of each proposed rule to be acted upon.  A copy of any regulation adopted by a floodplain board pursuant to the Oklahoma Floodplain Management Act shall be filed with the Board within fifteen (15) days of its adoption.

Added by Laws 1980, c. 179, § 10, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 10, eff. Nov. 1, 2002.

§821611.  Redefining floodplain upon completion of flood control protective work.

Within one hundred eighty (180) days after the completion of construction of any flood control protective works, the floodplain board in its area of jurisdiction shall redefine the floodplain as altered by the works.  The new floodplain definition and onehundredyear flood elevations shall then be submitted to the Oklahoma Water Resources Board.

Added by Laws 1980, c. 179, § 11, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 11, eff. Nov. 1, 2002.

§821612.  Construction or development in floodplain area prohibited  Exceptions.

A.  After a floodplain board has submitted to the Oklahoma Water Resources Board definitions of all floodplains and onehundredyear flood elevations within its area of jurisdiction, all platting of land, all construction of dwelling units or commercial or industrial structures, and all future development within the delineated floodplain area is prohibited unless:

1.  Floodplain regulations have been adopted pursuant to the Oklahoma Floodplain Management Act for such areas and are in full force and effect;

2.  Prior to regulations having been adopted, a special permit is granted by the floodplain board; or

3.  A special permit is granted by the state floodplain board, if development or construction is to be on lands owned or held in trust by the state.  Provided, that notice of such construction or development must be afforded to all concerned governmental entities within thirty (30) days of the decision to undertake such construction or development.

B.  Special permits authorized by subsection A of this section may be issued when the applicable floodplain board determines that construction or development in the floodplain in question is not a danger to persons or property.  In making its determination, the floodplain board shall comply with Section 1610 of this title.

Added by Laws 1980, c. 179, § 12, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 12, eff. Nov. 1, 2002.

§821613.  Existing prior use may continue  Conditions.

Any use that exists prior to May 13, 1980, which does not meet the minimum standards specified and authorized by the Oklahoma Floodplain Management Act may continue.  However, unless brought into compliance with the minimum standards set forth in regulations adopted pursuant to the Oklahoma Floodplain Management Act such uses may not be substantially altered, enlarged or added to.

Added by Laws 1980, c. 179, § 13, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 13, eff. Nov. 1, 2002.

§821614.  Business needs to be considered in promulgating floodplain rules and preparing floodplain regulations.

The Oklahoma Water Resources Board in promulgating rules pursuant to Section 1606 of this title and floodplain boards in preparing floodplain management regulations shall give due consideration to the needs of an industry, including agriculture, whose business requires that it be located within a floodplain.

Added by Laws 1980, c. 179, § 14, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 14, eff. Nov. 1, 2002.

§821615.  Variances.

A.  The floodplain board may grant variances for uses which do not satisfy the requirements of the Oklahoma Floodplain Management Act upon presentation of adequate proof that compliance with the local floodplain regulations adopted pursuant to the Oklahoma Floodplain Management Act will result in an arbitrary and unreasonable taking of property without sufficient benefit or advantage to the people.  However, no variance shall be granted where the effect of the variance will be to permit the continuance of a condition which unreasonably creates flooding hazards.  Any variance so granted shall not be construed as to relieve any person who receives it from any liability imposed by the Oklahoma Floodplain Management Act or by other laws of the state.

B.  Any person seeking a variance shall file a petition with the floodplain board, accompanied by a filing fee of Twentyfive Dollars ($25.00).

C.  The floodplain board shall exercise wide discretion in weighing the equities involved and the advantages and disadvantages to the applicant and to the public at large when determining whether the variance shall be granted.  The floodplain board shall conduct a hearing which complies with all requirements of the Oklahoma Floodplain Management Act for public notice.  In no case shall variances be effective for a period longer than twenty (20) years.  A copy of any variance issued shall be sent to the Oklahoma Water Resources Board within fifteen (15) days of issuance.

Added by Laws 1980, c. 179, § 15, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 15, eff. Nov. 1, 2002.

§821616.  Appeals.

A.  Appeals of any decision of the Oklahoma Water Resources Board shall be in accordance with the Administrative Procedures Act.

B.  Appeals of the decision of a county or municipal floodplain board shall be taken to the board of adjustment for the area of jurisdiction involved in the appeal or to the governing body of the county or municipality where no board of adjustment exists.  Appeals may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the floodplain board in administering the floodplain board's regulations.  The appeal shall be taken within a period of not more than ten (10) days, by filing written notice with the appellant body and the floodplain board, stating the grounds thereof.  An appeal shall stay all proceedings in furtherance of the action appealed from unless the floodplain board from which the appeal is taken shall certify to the appellant of body that by reason of facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property.  The appellant body shall have the following powers and duties:

1.  To hear and decide appeals where it is alleged that there is error of law in any order, requirement, decision or determination made by the floodplain board in the enforcement of the floodplain board's regulations.

2.  In exercising its powers, the appellant body may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the floodplain board from which the appeal is taken.

3.  In acting upon any appeal, the appellant body shall apply the principles, standards and objectives set forth and contained in all applicable regulations and plans adopted.

Added by Laws 1980, c. 179, § 16, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 16, eff. Nov. 1, 2002.

§821617.  New structures, fills, excavations or other uses prohibited without written authorization  Violations.

A.  No new structure, fill, excavation or other floodplain use that is unreasonably hazardous to the public or that unduly restricts the capacity of the floodway to carry and discharge the regional flood shall be permitted without securing written authorization from the floodplain board in which the floodplain is located.

B.  Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.

Added by Laws 1980, c. 179, § 17, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 17, eff. Nov. 1, 2002.

§82-1618.  Application of act - Accreditation of administrators.

The provisions of the Oklahoma Floodplain Management Act shall not apply to those counties, municipalities or other agencies which are in compliance with federal floodplain regulations as of the date of this act and were participating in the program prior to May 13, 1980.  Beginning November 1, 2005, persons designated to administer the floodplain requirements of the counties, municipalities or other agencies exempt from the Oklahoma Floodplain Management Act pursuant to this section shall be accredited by the Oklahoma Water Resources Board in the same manner as the Board accredits floodplain administrators.

Added by Laws 1980, c. 179, § 18, emerg. eff. May 13, 1980.  Amended by Laws 2002, c. 46, § 18, eff. Nov. 1, 2002; Laws 2005, c. 219, § 1, emerg. eff. May 24, 2005.

§82-1620.  Floodplain administrators.

A.  Each floodplain board shall designate a person to serve as the floodplain administrator to administer and implement floodplain regulations.

B.  Beginning November 1, 2004, each floodplain administrator shall be accredited by the Oklahoma Water Resources Board.

Added by Laws 2004, c. 95, § 4, eff. Jan. 1, 2005.

§82-1620.1.  Accreditation standards for floodplain administrators.

A.  In determining accreditation standards for floodplain administrators, the Oklahoma Water Resources Board may consider the knowledge, experiences, skills, and training of an applicant in floodplain management and in minimization and prevention of flood hazards and losses.  The accreditation standards may include:

1.  Passage of an examination;

2.  Completion of approved training; or

3.  Certification by a nationally recognized floodplain management organization.

B.  Continued training may be required for continued accreditation of a floodplain administrator.

Added by Laws 2004, c. 95, § 5, eff. Jan. 1, 2005.

§82-1621.  Renumbered as § 3-2-108 of Title 27A by Laws 1993, c. 145, § 359, eff. July 1, 1993.

§82-1622.  Repealed by Laws 1993, c. 145, § 362, eff. July 1, 1993.

§82-1700.  Repealed by Laws 1999, c. 59, § 6, eff. July 1, 1999.

§82-1701.  Repealed by Laws 1993, c. 49, § 3, eff. July 1, 1993.

§82-1801.1.  Short title.

This act shall be known and may be cited as the "Oklahoma Weather Modification Act".

Added by Laws 1999, c. 400, § 1, emerg. eff. June 10, 1999.

§82-1801.2.  Weather Modification Division - Director - Powers.

There is hereby created in the Oklahoma Water Resources Board a division to administer the provisions of the Oklahoma Weather Modification Act.  The Oklahoma Weather Modification Advisory Board, created pursuant to this act, shall be authorized to employ a Director of the Weather Modification Division.  In addition to the Director, the Oklahoma Weather Modification Advisory Board is authorized to employ one full-time-equivalent employee to implement the provisions of this act.  Funding for such positions shall be provided by the proceeds of the account created pursuant to subsection F of Section 4 of this act.  The Director of the Weather Modification Division shall be authorized to contract with individuals or entities experienced with cloud-seeding operations in order to increase beneficial rainfall when needed and appropriate cloud formations are available, and to suppress hail in order to prevent property and crop damages.  The Oklahoma Weather Modification Advisory Board may acquire equipment to accomplish the objectives of this act.

Added by Laws 1999, c. 400, § 2, emerg. eff. June 10, 1999.

§82-1801.3.  Oklahoma Weather Modification Advisory Board - Membership.

A.  For the purpose of directing the activities of the Oklahoma Weather Modification Program, there is hereby created the Oklahoma Weather Modification Advisory Board.  The Board shall consist of the Executive Director of the Oklahoma Water Resources Board, the Commissioner of Agriculture, the Executive Director of the Oklahoma Department of Tourism and Recreation, the Insurance Commissioner, or their designees, one member, appointed by the Governor, who shall be familiar with the insurance industry, two members appointed by the President Pro Tempore of the Senate and two members appointed by the Speaker of the House of Representatives.  The appointed members shall serve for a term of four (4) years.

B.  The Executive Director of the Oklahoma Water Resources Board shall be the Chair of the Oklahoma Weather Modification Advisory Board.  Staff and legal assistance for the Board shall be provided by the Oklahoma Water Resources Board.

C.  The Oklahoma Weather Modification Advisory Board shall make decisions regarding staffing for the program and other issues as the Advisory Board deems necessary.  The Oklahoma Weather Modification Advisory Board is hereby authorized to promulgate rules to implement the provisions of this act.

Added by Laws 1999, c. 400, § 3, emerg. eff. June 10, 1999.

§82-1801.4.  Funding.

A.  Funding to administer the provisions of the Oklahoma Weather Modification Act shall be provided by an appropriation of up to One Million Dollars ($1,000,000.00) made pursuant to law.  In addition, voluntary participation by insurance companies and other interested persons, firms or corporations to reach a goal of Two Million Dollars ($2,000,000.00) for a total of Three Million Dollars ($3,000,000.00) for the first year of the program.  Goals for successive years will be Three Million Dollars ($3,000,000.00) from the insurance companies and other interested parties.  Voluntary assessments for insurance companies pursuant to this section shall be based on the amount of insurance premiums written in this state on property insurance, as defined in Section 704 of Title 36 of the Oklahoma Statutes, and casualty of insurance as defined in Section 707 of Title 36 of the Oklahoma Statutes, excluding accident and health insurance, workers' compensation insurance, burglary and theft insurance, leakage and fire extinguishing equipment insurance, credit insurance, malpractice insurance, and entertainments insurance.

B.  Funding assessments to the insurance companies related to the provisions of this section shall be administered by the State Insurance Department.  The Insurance Department shall be authorized to employ one additional full-time employee to perform these duties, funding for which shall be provided by proceeds derived from the provisions of this act.  The State Insurance Department is hereby authorized to promulgate rules necessary to implement the provisions of this section.

C.  There is hereby created an account within the Oklahoma Weather Modification Revolving Fund created pursuant to Section 1085.6 of Title 82 of the Oklahoma Statutes.  The account shall be designated as the "Voluntary Participation Account" and shall consist of all monies received on behalf of the Oklahoma Weather Modification program pursuant to this act.  All monies accruing to the credit of the account are hereby appropriated and may be budgeted and expended by the Oklahoma Weather Modification Advisory Board for expenses relating to administration, duties, operations, maintenance, special projects and acquisitions for the Weather Modification Program.  Expenditures from the account shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of State Finance for approval and payment.

Added by Laws 1999, c. 400, § 4, emerg. eff. June 10, 1999.



